Title 1 - General Provisions

CHAPTER 1. DELAWARE CODE

§ 101. Designation and citation of Code

(a) The laws embraced in this title and the following titles, parts, chapters, subchapters and sections, as amended from time to time, shall constitute and be known as the "Delaware Code," hereinafter referred to as "the Code" or "this Code."

(b) The Code may be cited by the abbreviation "Del. C." preceded by the number of the title and followed by the number of the section, chapter or part in the title. Examples: Section 101 of Title 1 may be cited as 1 Del. C. § 101; chapter 3 of Title 2 may be cited as 2 Del. C. c. 3; Part V of Title 3 may be cited as 3 Del. C. Part V. When citing a section of the Code, the subchapter, chapter or part in which the section is found need not be included in the citation.

1 Del. C. 1953, § 101; 49 Del. Laws, c. 220, § 1.;



§ 102. Effective date of Code

This Code shall become effective upon enactment.

1 Del. C. 1953, § 102; 60 Del. Laws, c. 56, § 2.;



§ 103. Repeal of prior laws

All codes, and parts thereof, and all laws amendatory thereof and all other statutes, and parts thereof, of a general and permanent nature in effect on December 31, 1974, are repealed unless (1) expressly continued by specific provision of this Code, (2) omitted improperly or erroneously as a consequence of compilation, revision, or both, of laws enacted subsequent to the enactment of the Code which became effective on February 23, 1953, including, without limitation, any such omissions that may have occurred during the compilation, revision, or both, of the laws comprising this Code, or (3) omitted, changed or modified by the Revisors, or their predecessors, in a manner not authorized by § 211 of this title. In the event 1 of the above exceptions should be applicable, the law as it existed prior to May 13, 1975, shall continue to be valid, effective and controlling.

1 Del. C. 1953, § 103; 60 Del. Laws, c. 56, § 3.;



§ 104. Continuation of existing institutions, rights, and liabilities

(a) The repeal of prior laws, provided in § 103 of this title, shall not affect any act done, or any cause of action accruing or accrued, or established, or any suit or proceeding had or commenced in any civil action, nor any plea, defense, bar, or matter subsisting before the time when such repeal shall take effect; but the proceedings in every such case shall conform with the provisions of this Code.

(b) All the provisions of laws repealed by § 103 of this title shall be deemed to have remained in force from the time when they began to take effect, so far as they may apply to any department, agency, office, or trust, or any transaction, or event, or any limitation, or any right, or obligation, or the construction of any contract already affected by such laws, notwithstanding the repeal of such provisions.

(c) No offense committed, and no penalty or forfeiture incurred, under any of the laws repealed by § 103 of this title, and before the time when such repeal shall take effect, shall be affected by such repeal.

(d) No action or prosecution, pending on the effective date of the repeal provided in § 103 of this title, for any offense committed or for the recovery of any penalty or forfeiture, incurred under any of the laws repealed by such section, shall be affected by such repeal; except that the proceedings in such action or prosecution shall conform with the provisions of this Code.

1 Del. C. 1953, § 104.;



§ 105. Effect on private or local acts

No private act, or act of local application, or portion of any prior Code or other statute pertaining to the City of Wilmington, or special act of incorporation, in effect on the date of enactment of this Code, and not revised and brought into this Code, shall be affected by any provision hereof.

1 Del. C. 1953, § 105.;



§ 106. Effect on acts heretofore repealed

No statute which heretofore has been repealed shall be revived by the repeal provided in § 103 of this title.

1 Del. C. 1953, § 106.;



§ 107. Effect of repeal of validating statutes

The repeal by § 103 of this title of a statute validating previous acts, contracts or transactions shall not affect the validity of such acts, contracts or transactions, but the same shall remain as valid as if there had been no such repeal.

1 Del. C. 1953, § 107.;



§ 108. Distribution of Code and supplements

(a) All state, legislative, executive, judicial, or other state governmental entities shall have the Delaware Code available electronically.

(b) Each state agency desiring printed copies of the Delaware Code and supplements thereto purchased by the State shall annually certify to the Director of Government Support Services the exact number of printed copies that agency requires and the reason such copies are necessary by September of each year.

(c) Legislative Council shall be responsible for budgeting the necessary funds to provide copies of the Delaware Code and supplements. Any additional copies of the Delaware Code over current allocations shall be the responsibility of the requesting agency. Special orders, such as individual titles, shall continue to be the responsibility of each agency.

1 Del. C. 1953, § 108; 50 Del. Laws, c. 230, § 1; 51 Del. Laws, c. 134, § 4; 53 Del. Laws, c. 72, §§ 3, 4; 56 Del. Laws, c. 84; 57 Del. Laws, c. 105, §§ 1-4; 58 Del. Laws, c. 560, § 1; 59 Del. Laws, c. 253, § 1; 60 Del. Laws, c. 220, § 1; 61 Del. Laws, c. 286, § 1; 62 Del. Laws, c. 117, § 1; 64 Del. Laws, c. 453, § 1; 69 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 190, § 1; 73 Del. Laws, c. 65, §§ 1-3; 73 Del. Laws, c. 143, § 1; 75 Del. Laws, c. 88, §§ 21(1), 22(1), 26(1); 78 Del. Laws, c. 120, § 1.;



§ 109. Amendments to Code

(a) All laws enacted after May 13, 1975, of a public and general nature, but not local, private or temporary laws, shall be enacted as amendments to the titles of this Code. If the subject matter of any such law is already generally embodied in one of the titles of this Code or can appropriately be classified therein, such new law shall be enacted as an amendment to such title of the Code. If it is not possible to classify the subject matter of a new law in an existing title, a new title shall be enacted containing such new law as a chapter or chapters, each chapter to contain a proper designation and descriptive name or heading, as provided in subsection (c) of this section.

(b) A new title shall be created only as a last resort and only when it would be unreasonable to include the new law in an existing title. If a new title is created, it shall be given a name and a number following that of the then last title number. New titles shall be given names which are broad and comprehensive in scope so that each will accommodate the greatest number of new laws having related subject matter.

(c) The skips and gaps in the numbering of the chapters and sections of this Code are for the purpose of accommodating future growth and expansion of the law thereby permitting the insertion in the Code of new laws in their most logical positions with respect to existing related laws. When a new chapter is enacted it shall be given a name, which shall be sufficiently broad and comprehensive to describe generally its subject matter, and a number designating its position within a title. Such chapter name is not to be confused with the title of a bill which is dealt with in § 16, article II of the Constitution of this State.

(d)(1) When it is the purpose of an amendment to change the language of a section, as distinct from effecting an outright repeal of the section, the amendment shall not be made by repealing the section and enacting a new section in lieu thereof. Any bill or amendment which amends an existing statute or bill shall set out in full that part of the statute or bill, sections or subsections, to be amended and shall indicate the words to be deleted by strike through and shall indicate new words by underlining. If the changes are such as do not lend themselves easily to this type of amendment, the amending act may state that the section (specifying it by section and title number) is amended to read as thereinafter set forth. A section should be repealed, as distinct from amended, when an outright repeal thereof is intended or when the subject matter of the proposed new law is more than a mere amendment or revision of the old section.

(2) The provisions of paragraph (d)(1) of this section shall not be applicable to the annual operating budget, capital improvements budget and grants in aid legislation. Such legislation shall have attached a side-by-side comparison of prior year appropriations and appropriations contained within the legislation, along with a corresponding comparison of authorized positions. However, all other provisions of this section shall remain applicable to appropriations legislation.

(e) When sections of this Code are amended, the descriptive headings or catchlines immediately preceding, or within them, need not be amended, and when new sections are enacted, descriptive headings or catchlines need not be enacted to accompany them, in view of § 306 of this title, except that any desired changes in the section numbers contained in any such headings or catchlines shall be made by specific statutory amendments of such numbers, and new sections shall be assigned proper title section numbers by the law or laws that enact them.

(f) Title names, and part, chapter, and subchapter headings, except as they appear in the analyses referred to in § 306 of this title, constitute part of the law, and shall not be changed except by specific statutory amendment thereof.

(g) In the enactment of new laws, the plan, scheme, style, format and arrangement of this Code shall be followed as closely as possible to the end that the Code and all amendments thereto will comprise a harmonious entity containing all the laws of this State, then in effect, of a public and general nature.

(h) No law shall be invalid because it was not enacted in conformity with this section.

1 Del. C. 1953, § 109; 60 Del. Laws, c. 56, § 4; 78 Del. Laws, c. 90, §§ 1, 3.;



§ 110. Supplements as part of Code

The laws appearing in this Code adopted after the effective date hereof or contained in any current pocket parts or supplements to this Code, printed and published hereafter under contract or otherwise as may be authorized by law, shall constitute, prima facie, a part of this Code if such laws, as so contained, purport to represent reproductions of statutory amendments of this Code, as stated in accompanying notes thereto. If any such pocket parts or supplements are printed and published on a cumulative basis, then only such laws contained in the latest publication thereof shall constitute, prima facie, a part of this Code.

1 Del. C. 1953, § 110.;






CHAPTER 2. CONTINUOUS CODE REVISION

Subchapter I Delaware Code Revisors

§ 201. Appointment; composition

The Delaware Code Revisors (the Revisors) shall consist of 2 attorneys-at-law licensed to practice law before the Supreme Court of the State who shall be appointed by the Governor. At the time of appointment, the 2 attorneys shall not be members of the same political party. One shall be appointed for a period terminating with the 126th General Assembly and one shall be appointed for a period terminating with the 127th General Assembly. Thereafter all appointments shall be for a term of 4 years. In case of a vacancy the Governor shall make an appointment for the unexpired term.

1 Del. C. 1953, § 201; 49 Del. Laws, c. 347; 58 Del. Laws, c. 253, § 1.;



§ 202. Compensation and expenses

Each Revisor shall be paid an annual salary of $5,000 and shall be reimbursed by the Legislative Council for necessary out-of-pocket and travel expenses incurred in performing the Revisor's duties under this chapter.

1 Del. C. 1953, § 202; 49 Del. Laws, c. 347; 58 Del. Laws, c. 253, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter II Preparation of Supplements and Code

§ 210. Duties and powers of Revisors

(a) At the close of each regular, annual session of the General Assembly, the Revisors shall prepare or cause to be prepared supplements to the Delaware Code and all other general and permanent laws which have become law since the publication of the last supplements, noting the sections that have been repealed, generally updating the Code and including, in the discretion of the Revisors, updated annotations of court decisions. The supplements are to be completed and delivered to the State not later than 6 months after the close of such legislative session.

(b) From time to time, after consultation with the Legislative Council, the Revisors shall prepare or cause to be prepared a revised, recompiled, or revised and recompiled Delaware Code, or replacement or supplemental volume or volumes thereof, which may, in the discretion of the Revisors, include updated annotations of court decisions.

(c) The Revisors may make and enter into all contracts and agreements, and execute, acknowledge and deliver all instruments and assurances, necessary or incidental to the performance of their duties and the execution of their duties and powers under this chapter.

(d) The Revisors may sue and be sued in their own name.

1 Del. C. 1953, § 210; 49 Del. Laws, c. 347; 58 Del. Laws, c. 253, § 3; 58 Del. Laws, c. 581, § 2; 60 Del. Laws, c. 295, § 1.;



§ 211. Scope of editorial revision; omissions

(a) In performing their duties and powers under § 210 of this title, the Revisors shall not alter the sense, meaning or effect of any act of the General Assembly but they may:

(1) Renumber and rearrange sections or parts of sections;

(2) Transfer sections or divide sections so as to give to distinct subject matters a separate section number, but without changing the meaning;

(3) Insert or change the wording of headnotes;

(4) Change reference numbers to agree with renumbered chapters or sections;

(5) Substitute the proper section or chapter number for the terms "this act," "the preceding section" and the like;

(6) Strike out figures where they are merely a repetition of written words and vice versa;

(7) Change capitalization for the purpose of uniformity;

(8) Correct manifest typographical and grammatical errors; and

(9) Make any other purely formal or clerical changes in keeping with the purpose of the revision.

(b) The Revisors shall omit all titles of acts, all enacting, resolving, and repealing clauses, all appropriation measures, all temporary or local statutes, all declarations of emergency, and all validity, declaration of policy, and construction clauses, except when the retention thereof is necessary to preserve the full meaning and intent of the law.

(c) The Revisors shall gender neutralize or otherwise insure that a solely masculine or feminine designation never occurs unless it could only apply to one gender.

1 Del. C. 1953, § 211; 49 Del. Laws, c. 347; 58 Del. Laws, c. 253, § 4; 58 Del. Laws, c. 581, § 3; 70 Del. Laws, c. 186, § 1.;



§ 212. Bids; contract

The Revisors shall, after consultation with the Legislative Council, upon such specifications and conditions as they shall determine, duly and sufficiently advertise for bids for the compilation, revision, annotation, printing and binding of the supplements and the revised or recompiled Delaware Code, and shall award a contract for such work to the lowest and best legal publisher of recognized standing as such. The contract for supplements may, in the discretion of the Revisors, cover the supplements for one or more of the sessions of the General Assembly.

1 Del. C. 1953, § 212; 49 Del. Laws, c. 347; 52 Del. Laws, c. 220; 58 Del. Laws, c. 253, §§ 4, 5; 58 Del. Laws, c. 581, § 4.;



§ 213. Number of supplements; sale rights to nonresidents

The Revisors shall, after consultation with the Legislative Council, cause to be printed and delivered to the State not more than 2,500 copies of the pocket supplements. The Revisors are authorized in awarding the contract for the printing of the supplements to grant the publisher such sales rights with respect to nonresidents of the State as in the judgment of the Revisors would be advantageous to the State.

1 Del. C. 1953, § 213; 49 Del. Laws, c. 347; 58 Del. Laws, c. 253, §§ 4, 6.;






Subchapter III Distribution and Sale

§ 220. Duties of Government Support Services

The completed supplements shall be delivered to the Government Support Services who shall distribute the supplements to the General Assembly and state agencies and sell the supplements to the public in the same manner and under the same terms and conditions as is provided for the distribution and sale of the Code in § 108 of this title. The price for which each set of supplements shall be sold by the State shall be not less than the cost to the State of the preparation of such supplements (exclusive of the salaries of the Revisors).

1 Del. C. 1953, § 220; 49 Del. Laws, c. 347; 58 Del. Laws, c. 253, §§ 4, 7; 73 Del. Laws, c. 143, § 2; 75 Del. Laws, c. 88, § 22(1).;









CHAPTER 3. INTERPRETATION OF STATUTES

§ 301. Rules of construction and definitions

The rules of construction and the definitions set forth in this chapter shall be observed in the construction of this Code and all other statutes, unless such construction would be inconsistent with the manifest intent of the General Assembly, or repugnant to the Code or to the context of the same statute.

Code 1852, § 34; Code 1915, § 1; Code 1935, § 1; 1 Del. C. 1953, § 301.;



§ 302. Definitions

In the construction of this Code and of all other statutes of this State, unless the context requires a different meaning:

(1) "Adult" or "adult person" means a person of the age of 18 years or older.

(2) "Child" means a person who has not reached the age of 18 years.

(3) "Full age" means the age of 18 years or older.

(4) "Grantee" includes every person to whom a freehold estate or interest is conveyed.

(5) "Grantor" includes every person by whom a freehold estate or interest is conveyed.

(6) "Infancy" means an age of less than 18 years.

(7) "Infant" means a person who has not reached the age of 18 years.

(8) "Inhabitant" means a resident in any place.

(9) "Kin" and "kindred," as applied to the descent of estates, signify kin or kindred by blood, and the degrees of consanguinity shall be computed by the civil law method; but collateral kindred claiming through a nearer common ancestor, shall be preferred to those claiming through a more remote common ancestor.

(10) "Lawful age" means the age of 18 years or older.

(11) "Minor" or "minor child" means a person who has not reached the age of 18 years.

(12) "Money" or "dollars" means lawful money of the United States.

(13) "Month" means a calendar month, unless otherwise expressed.

(14) "Oath" includes affirmation in all cases where an affirmation may be substituted for an oath, and "sworn" includes affirmed; and the forms shall be varied accordingly.

(15) "Person" and "whoever" respectively include corporations, companies, associations, firms, partnerships, societies and joint-stock companies, as well as individuals.

(16) "Person with a mental condition" includes every person with an emotional or psychiatric disorder or disability.

(17) "Real estate" or "real property" is synonymous with the phrase "lands, tenements and hereditaments."

(18) "State" means the State of Delaware; and when applied to different parts of the United States, it includes the District of Columbia and the several territories and possessions of the United States.

(19) "Tavern" includes inn.

(20) "Under age" means an age of less than 18 years.

(21) "United States" includes its territories and possessions and the District of Columbia.

(22) "Will" means "last will and testament" and includes "codicil."

(23) "Written" and "writing" respectively include printing and typewriting and reproductions of visual symbols by photographing, lithographing, multigraphing, mimeographing, manifolding or otherwise; but in all cases where the written signature of any person is by law required, it shall be the proper handwriting of such person, or if the person cannot write the person's name, the person's mark.

(24) "Year" means a calendar year, and is equivalent to the words "year of our Lord."

Code 1852, §§ 37-49; Code 1915, § 1; Code 1935, § 1; 1 Del. C. 1953, § 302; 49 Del. Laws, c. 57, § 1; 58 Del. Laws, c. 439, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 1.;



§ 303. Words and phrases

Words and phrases shall be read with their context and shall be construed according to the common and approved usage of the English language. Technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in the law, shall be construed and understood according to such peculiar and appropriate meaning.

Code 1852, § 35; Code 1915, § 1; Code 1935, § 1; 1 Del. C. 1953, § 303.;



§ 304. Words of number and gender

(a) Words used in the singular number include the plural and the plural includes the singular.

(b) Words importing the masculine gender include the feminine as well, except as otherwise clearly indicated by the context.

(c) All forms prescribed by law may be varied according to subsections (a) and (b) of this section.

Code 1852, § 36; Code 1915, § 1; Code 1935, § 1; 1 Del. C. 1953, § 304.;



§ 305. Classification and arrangement

The classification and organization of the titles, parts, chapters, subchapters, and sections of this Code, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference or presumption of a legislative construction shall be drawn therefrom.

1 Del. C. 1953, § 305.;



§ 306. Analyses of titles, parts, chapters, subchapters and sections; section headings; notes

The various analyses set out in this Code, constituting enumerations or lists of the titles, parts, chapters, subchapters and sections of this Code, and the descriptive headings or catchlines immediately preceding or within the texts of the individual sections of this Code, except the section numbers included in the headings or catchlines immediately preceding the texts of such sections, do not constitute part of the law. All derivation and other notes set out in this Code are given for the purpose of convenient reference, and do not constitute part of the law.

1 Del. C. 1953, § 306.;



§ 307. References

(a) Unless otherwise indicated in the context, references in this Code to titles, parts, chapters, subchapters or sections shall mean titles, parts, chapters, subchapters or sections of this Code.

(b) Whenever any reference is made to any portion of this Code or any other law, the reference applies to all amendments thereto.

1 Del. C. 1953, § 307.;



§ 308. Severability of provisions

If any provision of this Code or amendments hereto, or the application thereof to any person, thing or circumstances is held invalid, such invalidity shall not affect the provisions or application of this Code or such amendments that can be given effect without the invalid provisions or application, and to this end the provisions of this Code and such amendments are declared to be severable.

1 Del. C. 1953, § 308.;






CHAPTER 5. LEGAL HOLIDAYS

§ 501. Designation

(a) The following days shall be legal holidays in this State: January 1, known as New Year's Day; the third Monday in January, known as Martin Luther King, Jr. Day; Good Friday; July 4, known as Independence Day; the first Monday in September, known as Labor Day; November 11, known as Veterans' Day; the fourth Thursday in November, known as Thanksgiving Day; the Friday following Thanksgiving Day; December 25, known as Christmas; Saturdays; the day of the General Election as it biennially occurs; and in Sussex County, Return Day, the second day after the General Election, after 12:00 Noon.

If any of the legal holidays fall on Sunday, the Monday following shall be a legal holiday. If any of the legal holidays other than Saturday fall on Saturday, the Friday preceding shall be a legal holiday.

(b) The last Monday in May shall be the legal holiday, known as Memorial Day, in the State.

(c) Veteran's Day shall be a legal holiday for all public school students and the employees of public school districts and charter schools. If Veteran's Day falls on a Sunday, the following Monday shall be a legal holiday. If Veteran's Day falls on a Saturday, the preceding Friday shall be a legal holiday.

(d) The Director of the Office of Management and Budget shall promulgate policies and procedures to implement 2 floating holidays.

11 Del. Laws, c. 195; 12 Del. Laws, c. 14; 15 Del. Laws, c. 192; 18 Del. Laws, c. 697; 19 Del. Laws, c. 694; 20 Del. Laws, cc. 67, 511; 22 Del. Laws, cc. 164, 165, 391; 26 Del. Laws, c. 182; Code 1915, §§ 2841, 2841A to 2841D; 28 Del. Laws, c. 214; 30 Del. Laws, c. 193; 34 Del. Laws, c. 190, § 1; 34 Del. Laws, c. 191, § 1; 36 Del. Laws, c. 247; 37 Del. Laws, c. 233, § 1; 40 Del. Laws, c. 207; Code 1935, § 3321; 43 Del. Laws, c. 202, § 1; 43 Del. Laws, c. 203, § 1; 47 Del. Laws, c. 40, § 1; 47 Del. Laws, c. 143, § 1; 47 Del. Laws, c. 247, § 1; 48 Del. Laws, c. 49, § 1; 1 Del. C. 1953, § 501; 52 Del. Laws, c. 83; 53 Del. Laws, c. 23, § 1; 54 Del. Laws, c. 308; 55 Del. Laws, c. 28, § 1; 57 Del. Laws, c. 14; 59 Del. Laws, c. 268, § 1; 60 Del. Laws, c. 602, § 1; 60 Del. Laws, c. 634, § 1; 64 Del. Laws, c. 451, § 1; 65 Del. Laws, c. 62, § 1; 66 Del. Laws, c. 330, §§ 1, 2; 67 Del. Laws, c. 19, §§ 1, 2; 67 Del. Laws, c. 22, §§ 1, 2; 72 Del. Laws, c. 105, § 1; 74 Del. Laws, c. 319, § 1; 76 Del. Laws, c. 113, § 1; 77 Del. Laws, c. 84, § 56; 77 Del. Laws, c. 328, § 28.;



§ 502. Validity of acts, transactions, legal procedures, etc

No contract made, instrument executed, or act done on any of the legal holidays designated in § 501 of this title shall be thereby rendered invalid, and nothing in that section shall be construed to prevent or invalidate the entry, issuance, service or execution of any writ, summons, confession, judgment, order or decree, or other legal process whatever, or the proceedings of any court or judge or board of canvass on any of such holidays.

1 Del. C. 1953, § 502; 55 Del. Laws, c. 28, § 2; 55 Del. Laws, c. 53; 65 Del. Laws, c. 298, § 2.;






CHAPTER 6. SPECIAL DAYS AND SPECIAL MONTHS

§ 601. Arbor Day

The following day shall be commemorated in this State by appropriate ceremonies: The last Friday in April, known as Arbor Day.

1 Del. C. 1953, § 601; 53 Del. Laws, c. 23.;



§ 602. Delaware Day

The Department of State shall stage suitable and proper celebrations in each county of this State on the 7th day of December of each year commemorating the ratification of the federal constitution by this State.

42 Del. Laws, c. 203, § 1; 29 Del. C. 1953, § 3702; 57 Del. Laws, c. 608, § 3B.;



§ 603. Native American Day

The following day shall be commemorated in this State by appropriate ceremonies: The first Saturday of September that is after Labor Day, known as Native American Day.

71 Del. Laws, c. 168, § 1.;



§ 604. Juneteenth National Freedom Day

The following day shall be commemorated in this State by appropriate ceremonies: The third Saturday of June, known as Juneteenth National Freedom Day.

72 Del. Laws, c. 269, § 1.;



§ 605. March For The Arts in Education

The following month shall be commemorated in this State by appropriate ceremonies: the month of March, known as March for the Arts in Education.

74 Del. Laws, c. 180, § 2.;



§ 606. Melanoma and Skin Cancer Detection and Prevention Month

The following month shall be commemorated in this State by appropriate ceremonies: the month of May, known as "Melanoma and Skin Cancer Detection and Prevention Month."

77 Del. Laws, c. 35, § 1.;



§ 607. Military Spouse Appreciation Day

The following day shall be commemorated annually in this State by appropriate ceremonies: the Friday before Mother's Day, known as "Military Spouse Appreciation Day."

77 Del. Laws, c. 214, § 1.;



§ 608. Vietnam Veterans Day

March 30 shall be known as Vietnam Veterans Day and shall be commemorated in this State by appropriate ceremonies to honor those members of the United States Armed Forces who served in Vietnam or in the Vietnam area of operation.

77 Del. Laws, c. 475, § 1.;



§ 609. Disability History and Awareness Month

The following month shall be commemorated in this State by appropriate ceremonies: the month of October, known as "Disability History and Awareness Month". In commemorating such month, public schools are encouraged to informally offer instruction and events highlighting disability history and awareness during October of each year which may include offering guest speakers, supplementing existing lesson plans, holding assemblies, and sponsoring essay or art projects.

78 Del. Laws, c. 178, § 1.;






CHAPTER 7. AGE OF MAJORITY

§ 701. Age of majority

A person of the age of 18 years or older on June 16, 1972, and any person who attains the age of 18 years thereafter, shall be deemed to be of full legal age for all purposes whatsoever and shall have the same duties, liabilities, responsibilities, rights and legal capacity as persons heretofore acquired at 21 years of age unless otherwise provided.

1 Del. C. 1953, § 701; 58 Del. Laws, c. 439, § 1.;









Title 2 - Transportation

CHAPTER 1. REGULATION

Subchapter I General Provisions

§ 101. Purpose of chapter

The purpose of this chapter is to further the public interest and aeronautical progress by providing for the protection and promotion of safety in aeronautics; by cooperating in effecting a uniformity of the laws relating to the development and regulation of aeronautics in the several states; by granting to a state agency such powers and imposing upon it such duties that the State may properly perform its functions relative to aeronautics and effectively exercise its jurisdiction over persons and property within such jurisdiction, may assist in the promotion of a statewide system of airports, may cooperate with and assist the political subdivisions of this State and others engaged in aeronautics, and may encourage and develop aeronautics; by establishing uniform regulations, consistent with federal regulations and those of other states, in order that those engaged in aeronautics of every character may so engage with the least possible restriction, consistent with the safety and the rights of others; and by providing for cooperation with the federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this State by assisting in accomplishing the purposes of federal legislation and eliminating costly and unnecessary duplication of functions properly in the province of federal agencies.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 2; 2 Del. C. 1953, § 101.;



§ 102. Definitions

For the purpose of this part or any other laws of this State relating to aeronautics, unless otherwise specifically defined, or unless another intention clearly appears or the context requires a different meaning:

(1) "Aeronautics" or "aviation" means transportation by aircraft; the operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the repair, packing, and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports, restricted landing areas, or other air navigation facilities, and air instruction.

(2) "Aeronautics instructor" means any individual engaged in giving instruction, or offering to give instruction, in aeronautics, either in flying or ground subjects, or both, for hire or reward, without advertising such occupation, without calling the facilities an "air school" or anything equivalent thereto, and without employing or using other instructors; but it does not include any instructor in any public school or university of this State, or any institution of higher learning duly accredited and approved for carrying on collegiate work, while engaged in the duties as such instructor.

(3) "Air instruction" means the imparting of aeronautical information by any aeronautics instructor or in or by any air school or flying club.

(4) "Air navigation" means the operation or navigation of aircraft in the air space over this State, or upon any airport or restricted landing area within this State.

(5) "Air navigation facility" means any facility other than one owned or controlled by the federal government, used in, available for use in, or designed for use in, aid of air navigation, including airports, restricted landing areas, and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking-off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport or restricted landing area, and any combination of any or all of such facilities.

(6) "Air school" means any person engaged in giving, or offering to give, instruction, in aeronautics, either in flying or ground subjects, or both, for or without hire or reward, and advertising, representing, or holding himself or herself out as giving or offering to give such instruction; but it does not include any public school or university of this State, or any institution of higher learning duly accredited and approved for carrying on collegiate work.

(7) "Aircraft" means any contrivance known, or invented, used or designed for navigation of or flight in the air.

(8) "Airman" means any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way; and (excepting individuals employed outside the United States, any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, and any individual performing inspection or mechanical duties in connection with aircraft owned or operated by such individual) any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, propellers, or appliances; and any individual who serves in the capacity of aircraft dispatcher or air-traffic control-tower operator.

(9) "Airport" means any area, of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft, whether or not facilities are provided for the shelter, servicing, or repair of aircraft, or for receiving or discharging passengers or cargo, and all appurtenant areas used or suitable for airport buildings or other airport facilities, and all appurtenant rights-of-way.

(10) "Airport approach area" means all that area lying within and below an inclined plane as defined in Federal Aviation Regulation (FAR) Part 77.

(11) "Airport hazard" means any structure, object of natural growth, or use of land, which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or restricted landing area or is otherwise hazardous to such landing or taking off.

(12) "Airport protection privileges" means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports or restricted landing areas, and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports and restricted landing areas and the safe and efficient operation thereof.

(13) "Airport purposes" means and includes airport, restricted landing area, and other air navigation facility purposes.

(14) "Civil aircraft" means any aircraft other than a public aircraft.

(15) "Department" means the Department of Transportation.

(16) "Flying club" means any person other than an individual, which, neither for profit nor reward, owns, leases or uses 1 or more aircraft for the purpose of instruction or pleasure or both.

(17) "Helicopter landing site" means a heliport, helistop or helipad or any other surface used or usable for helicopter operations as defined in FAR Part 77.

(18) "Municipality" means any "political subdivision," as defined in this section.

(19) "Navigable air space" means air space above the minimum altitudes of flight prescribed by the laws of this State or by regulations of the Department consistent therewith.

(20) "Obstruction" means any physical hazard to flight constructed, installed or planted by humans, whether real or artificial, including, but not limited to, buildings, trees, towers, smokestacks and overhead transmission lines.

(21) "Operation of aircraft" or "operate aircraft" means the use of aircraft for the purpose of air navigation, and includes the navigation or piloting of aircraft.

(22) "Person" or "whoever" means any individual, firm, partnership, corporation, company, association, joint stock association or body politic; and includes any trustee, receiver, assignee or other similar representative thereof.

(23) "Political subdivision" means any county, hundred, city, village, town or borough of this State and any other public corporation, authority or district in this State authorized by law to acquire, establish, construct, maintain, improve and operate airports and other air navigation facilities.

(24) "Public aircraft" means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory or possession of the United States or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes.

(25) "Public use airport" means an airport open for use by the public for general aviation purposes.

(26) "Restricted landing area" means any area of land, water or both which is used or is made available for the landing and takeoff of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the Department.

(27) "Runway approach area" means an imaginary trapezoidal shape, beginning at the end of a runway with an initial width parallel to the runway end extending for a distance of 500 feet from each side of the runway centerline, running lengthwise from the runway end along said centerline for a distance of 3000 feet and ending with a line parallel to the runway end extending for a distance of 875 feet from each side of said runway centerline, pursuant to FAA Advisory Circular 150/5300-13.

(28) "Secretary" means the Secretary of Transportation.

(29) "State airway" means a route in the navigable air space over and above the lands or water of this State, designated by the Department as a route suitable for air navigation.

36 Del. Laws, c. 249, § 1; Code 1935, § 5764; 45 Del. Laws, c. 300, § 1; 45 Del. Laws, c. 301, § 1; 2 Del. C. 1953, § 102; 56 Del. Laws, c. 268, § 3; 57 Del. Laws, c. 671, §§ 11A, B; 60 Del. Laws, c. 503, § 25; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 1; 74 Del. Laws, c. 201, § 1.;



§ 103. Delaware Aviation Advisory Council

In accordance with the intent and purpose of this chapter, as set forth therein, the Department is authorized to appoint and select members of a Delaware Aviation Advisory Council (DAAC), to assist the Department in furthering and promoting the interests of aviation in Delaware, as defined by Part I of this title. The Delaware Aviation Advisory Council shall serve in an advisory capacity and in that role shall have such power and authority as may be granted by the Secretary to recommend measures consistent with the intent and purposes set forth in this chapter. Such measures may include but are not limited to: supporting the Department in the planning and implementation of aviation system enhancements; supporting and promoting aviation education; recommending new or improvements to existing locations, facilities, programs, projects, equipment; and recommending other related activities to support and improve aviation. The Delaware Aviation Advisory Council shall consist of 9 members, which shall include at the least 1 representative from each of the following:

(1) A Fixed Base Operator (FBO);

(2) The Delaware River & Bay Authority (DRBA);

(3) An aviation education representative;

(4) A representative from corporate aviation;

(5) One representative each from New Castle, Kent and Sussex Counties; and

(6) Two at large members selected by the Secretary.

74 Del. Laws, c. 201, § 2.;






Subchapter II Department of Transportation; Powers and Duties

§ 131. General powers and duties

The Department shall have general supervision over aeronautics within this State. It shall encourage, foster, and assist in the development of aeronautics in this State and encourage the establishment of airports and other air navigation facilities.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(1); 2 Del. C. 1953, § 131; 57 Del. Laws, c. 671, § 11D.;



§ 132. Coordination of aeronautics matters and activities with and between the federal government, political subdivisions and others

The Department shall cooperate with and assist the federal government, the political subdivisions of this State and others engaged in aeronautics or the promotion of aeronautics, and shall seek to coordinate the aeronautical activities of these bodies. To this end, the Department may confer with or hold joint hearings with any federal aeronautical agency in connection with any matter arising under this chapter or relating to the sound development of aeronautics, and may avail itself of the cooperation, services, records and facilities of such federal agencies, as fully as may be practicable, in the administration and enforcement of this chapter. It shall reciprocate by furnishing to the federal agencies its cooperation, services, records and facilities, insofar as may be practicable.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(2); 2 Del. C. 1953, § 132; 57 Del. Laws, c. 671, § 11D; 70 Del. Laws, c. 575, § 2.;



§ 133. Reports to federal agencies; preservation of aircraft involved in accidents

The Federal Aviation Administration has primary responsibility for investigating aircraft accidents. Initial reports of accidents may be directed by state and/or local police agencies that report such aeronautical accident information to the Department through the Office of Aeronautics. The Office of Aeronautics shall report to the appropriate federal agency all aeronautical accidents of which it is informed and shall cooperate with and assist federal agencies in the conduct of any investigation. Police agencies involved in any accident investigation shall preserve, protect and prevent removal of component parts of any aircraft involved in an accident until the investigating agency or Office of Aeronautics gives clearance for removal of the wreckage.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(2); 2 Del. C. 1953, § 133; 57 Del. Laws, c. 671, § 11D; 70 Del. Laws, c. 575, § 3.;



§ 134. Rules, regulations, and standards

(a) The Department may perform such acts, issue and amend such orders, and make, promulgate, and amend such reasonable general or special rules, regulations, and procedure, and establish such minimum standards, consistent with this chapter, as it deems necessary to carry out the provisions of this chapter and to perform its duties hereunder; all commensurate with and for the purpose of protecting and insuring the general public interest and safety, the safety of persons receiving instruction concerning, or operating, using or traveling in aircraft, and of persons and property on land or water, and to develop and promote aeronautics in this State.

(b) No rule or regulation of the Department shall apply to airports or other air navigation facilities owned or controlled by the federal government within this State.

(c) Rules, regulations and standards for aeronautics are published by the United States Department of Transportation, Federal Aviation Administration. These regulations, as amended from time to time, have nationwide jurisdiction and shall govern all aeronautics in this State, except where the laws of this State provide additional protection.

(d) The Department shall keep on file with the Secretary of State, and at the principal office of the Department, a copy of all its rules and regulations, for public inspection.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(3)-(5); 2 Del. C. 1953, § 134; 57 Del. Laws, c. 671, § 11D; 70 Del. Laws, c. 575, § 4.;



§ 135. State airways system

The Department may designate, design, and establish, expand, or modify a state airways system which will best serve the interests of the State. It may chart such airways system and arrange for publication and distribution of such maps and charts and notices and bulletins relating to such airways as may be required in the public interest. The system shall be supplementary to and coordinated in design and operation with the federal airways system. It may include all types of air navigation facilities, whether publicly or privately owned, if such facilities conform to federal safety standards.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(6); 2 Del. C. 1953, § 135; 57 Del. Laws, c. 671, § 11D.;



§ 136. Technical services to public use airports and political subdivisions

The Department may, insofar as is reasonably possible, offer its technical services and advice to any political subdivision or public use airport desiring those services in connection with the actual or proposed construction, maintenance or operation of an airport.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(7); 2 Del. C. 1953, § 136; 57 Del. Laws, c. 671, § 11D; 70 Del. Laws, c. 575, § 5.;



§ 137. Legislation; representation of State before federal agencies

The Department may draft and recommend necessary legislation to advance the interest of the State in aeronautics and represent the State in aeronautical matters before federal agencies and other state agencies.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(8); 2 Del. C. 1953, § 137; 57 Del. Laws, c. 671, § 11D.;



§ 138. Participation in litigation or other proceedings

The Department may participate as party plaintiff or defendant, or as intervenor on behalf of the State or any political subdivision or citizen thereof in any controversy having to do with any claimed encroachment by the federal government or any foreign state upon any state or individual rights pertaining to aeronautics.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(9); 2 Del. C. 1953, § 138; 57 Del. Laws, c. 671, § 11D.;



§ 139. Enforcement of aeronautics laws

The Department, its members and employees, the Secretary of Transportation, and every state, county and municipal officer charged with the enforcement of state and municipal laws shall enforce and assist in the enforcement of this chapter and of all rules and regulations issued under this chapter, and of all other laws of this State relating to aeronautics, and, in the aid of such enforcement, general police powers are conferred upon the Department, each of its members, the Secretary of Transportation, and such of the officers and employees of the Department designated by it to exercise such powers. Further, the Department may, in the name of this State, enforce this chapter and the rules and regulations issued under this chapter by injunction in the courts of this State. Political subdivisions may cooperate with the Department in the development of aeronautics and aeronautics facilities in this State. The Department may use the facilities and services of other agencies of the State to the utmost extent possible, and such agencies shall make available such facilities and services.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(10); 2 Del. C. 1953, § 139; 57 Del. Laws, c. 671, §§ 11D, E; 60 Del. Laws, c. 503, § 25.;



§ 140. Conduct of investigations, inquiries and hearings

The Department, any member thereof, the Secretary of Transportation, or any officer or employee of the Department designated by it may hold investigations, inquiries and hearings concerning matters covered by the provisions of this chapter and orders, rules and regulations of the Department, and concerning accidents in aeronautics within this State. All hearings so conducted shall be open to the public. The Secretary of Transportation, and every officer or employee of the Department designated by it to hold any inquiry, investigations or hearing may administer oaths and affirmations, certify to all official acts, issue subpoenas and compel the attendance and testimony of witnesses and the production of papers, books and documents. In case of failure to comply with any subpoena or order issued under authority of this chapter, the Department, or its authorized representative, may invoke the aid of any court of this State of general jurisdiction. The court may thereupon order the witness to comply with the requirements of the subpoena or order or to give evidence touching the matter in question. Any failure to obey the order of the court may be punished by the court as a contempt thereof.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(11); 2 Del. C. 1953, § 140; 57 Del. Laws, c. 671, §§ 11D-F; 60 Del. Laws, c. 503, § 25.;



§ 141. Reports of investigations

In order to facilitate the making of investigations by the Department, in the interest of public safety and promotion of aeronautics, the public interest requires, and it is, therefore, provided that the reports of investigations or hearings, or any part thereof, shall not be admitted in evidence or used for any purpose in any suit, action or proceeding, growing out of any matter referred to in the investigation, hearing or report thereof, except in case of criminal or other proceedings instituted in behalf of the Department or this State under the provisions of this chapter and other laws of this State relating to aeronautics, nor shall the Secretary of Transportation, or any officer or employee of the Department be required to testify to any facts ascertained in, or information gained by reason of, his official capacity, or be required to testify as an expert witness in any suit, action or proceeding involving any aircraft. Subject to the foregoing provisions, the Department may make available to appropriate federal and state agencies information and material developed in the course of its hearings and investigations.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(12); 2 Del. C. 1953, § 141; 57 Del. Laws, c. 671, §§ 11D, E, G; 60 Del. Laws, c. 503, § 25.;



§ 142. Financial assistance to political subdivisions, public use airports and education programs

The Department may, through the Office of Aeronautics, render assistance in the acquisition, development, operation or maintenance of airports and aviation projects of political subdivisions and public use airports and in the provision of training for formal educational programs from funds generated through fees, taxes and other sources applicable to aeronautics and administered by the Office of Aeronautics.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(13); 2 Del. C. 1953, § 142; 57 Del. Laws, c. 671, § 11D; 70 Del. Laws, c. 575, § 6.;



§ 143. Authority to contract

The Department may enter into any contracts necessary to the execution of the powers granted it by this chapter.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(14); 2 Del. C. 1953, § 143; 57 Del. Laws, c. 671, § 11D.;



§ 144. Grant of exclusive rights prohibited

The Department shall grant no exclusive right for the use of any airway, airport, restricted landing area, or other air navigation facility under its jurisdiction. This section shall not prevent the making of leases in accordance with other provisions of this chapter.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 6(15); 2 Del. C. 1953, § 144; 57 Del. Laws, c. 671, § 11D.;



§ 145. Cooperation with federal government

The Department may cooperate with the government of the United States, and any agency or department thereof, in the acquisition, construction, improvement, maintenance and operation of airports and other air navigation facilities in this State, and may comply with the provisions of the laws of the United States and any regulations made thereunder for the expenditure of federal moneys upon such airports and other navigation facilities.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 7(1); 2 Del. C. 1953, § 145; 57 Del. Laws, c. 671, § 11D.;



§ 146. Receipt of federal moneys for airports

The Department may accept, receive, and receipt for federal moneys and other moneys, either public or private, for and in behalf of this State, or any political subdivision, for the acquisition, construction, improvement, maintenance, and operation of airports and other air navigation facilities, whether such work is to be done by the State or by such political subdivisions, or jointly, aided by grants of aid from the United States, upon terms and conditions prescribed by the laws of the United States and any rules or regulations made thereunder. The Department may act as agent of any political subdivision upon the request of such political subdivision, in accepting, receiving, and receipting for such moneys in its behalf for airports or other air navigation facility purposes, and in contracting for the acquisition, construction, improvement, maintenance, or operation of airports or other air navigation facilities, financed either in whole or in part by federal moneys. The governing body of any such political subdivision may designate the Department as its agent for such purposes and enter into an agreement with it prescribing the terms and conditions of such agency in accordance with federal laws, rules, and regulations and with this chapter. All moneys so paid over by the United States government shall be retained by the State or paid over to the political subdivision under terms and conditions imposed by the United States government in making such grants.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 7(2); 2 Del. C. 1953, § 146; 57 Del. Laws, c. 671, § 11D.;



§ 147. Disposition of federal moneys for airports

All moneys accepted for disbursement by the Department under § 146 of this title shall be deposited in the State Treasury, and, unless otherwise prescribed by the authority from which the money is received, kept in separate funds, designated according to the purposes for which the moneys were made available, and held by the State in trust for such purposes. All such moneys are appropriated for the purposes for which the same were made available, to be expended in accordance with federal laws and regulations and with this chapter. The Department may, whether acting for this State or as the agent of any political subdivision, or when requested by the United States government or any agency or department thereof, disburse such moneys for the designated purposes, but this shall not preclude any other authorized method of disbursement.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 7(4); 2 Del. C. 1953, § 147; 57 Del. Laws, c. 671, § 11D.;



§ 148. Contracts for air navigation facilities

All contracts for the acquisition, construction, improvement, maintenance, and operation of airports, or other air navigation facilities made by the Department, either as the agent of this State or as the agent of any political subdivision, shall be made under the laws of this State governing the making of like contracts. Where the acquisition, construction, improvement, maintenance, and operation of any airport, landing strip, or other air navigation facility is financed wholly or partially with federal moneys, the Department, as agent of the State or of any municipality thereof, may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder, notwithstanding any other state law to the contrary.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 7(3); 2 Del. C. 1953, § 148; 57 Del. Laws, c. 671, § 11D.;






Subchapter III Registration and Licenses

§ 161. Declaration of policy

(a) The Federal Aviation Regulations (promulgated by the Federal Aviation Administration pursuant to Part A of Subtitle VII of Title 49 of the United States Code, as amended) prescribe uniform rules and regulations pertaining to aviation. These regulations, as may be amended, are hereby adopted as the aeronautics regulations of the State. They shall be augmented and supplemented as necessary to regulate matters peculiar to this State.

(b) When authorized by the General Assembly, the Department of Transportation shall procure and operate transport-type aircraft to satisfy the needs of the State. Other state agencies may own and operate specialized light planes and helicopters required for special needs such as police work.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 9(1); 2 Del. C. 1953, § 161; 57 Del. Laws, c. 671, § 11D; 70 Del. Laws, c. 575, § 7.;



§ 162. Airports, landing areas and other air navigation facilities

The Department, through the Office of Aeronautics, may approve and license airports and helicopter landing sites or other air navigation facilities in accordance with regulations it adopts pertaining to such approval and licensure. Licenses granted under this section shall be renewed annually in conjunction with the Federal Aviation Administration sponsored airport survey program.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 9(1); 2 Del. C. 1953, § 164; 57 Del. Laws, c. 671, § 11D; 70 Del. Laws, c. 575, § 8.;



§ 163. Refusal and revocation of license; registration or approval

The Department, through the Office of Aeronautics, may suspend or revoke any certificate of approval or license issued by it when it determines that an airport, restricted landing area or other navigation facility is not being maintained or used in accordance with the provisions of this chapter and the rules and regulations lawfully promulgated by it pursuant thereto.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 9(1), (10); 2 Del. C. 1953, § 165; 57 Del. Laws, c. 671, § 11D; 70 Del. Laws, c. 575, § 8.;



§ 170. Operation of airport, landing area, etc. without license; approval of site required before acquisition

(a) All proposed airports, restricted landing areas, and other air navigation facilities shall be first licensed by the Department before they, or any of them, shall be used or operated.

(b) Any political subdivision or person acquiring property for the purpose of constructing or establishing an airport or restricted landing area shall, prior to the acquisition, make application to the Department for a certificate of approval of the site selected and the general purpose or purposes for which the property is to be acquired, to insure that the property and its use shall conform to minimum standards of safety and shall serve public interest.

(c) No political subdivision or officer or employer thereof, or person, shall operate an airport, restricted landing area, or other air navigation facility unless an annual license therefor has been issued by the Department.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 9(6); 2 Del. C. 1953, § 170; 57 Del. Laws, c. 671, § 11D.;



§ 171. Hearings for approval of airport sites or for licensing airports

Whenever the Department makes an order granting or denying a certificate of approval of an airport or a restricted landing area site, or an original license to use or operate an airport, restricted landing area or other air navigation facility, and the applicant or any interested political subdivision, within 15 days after notice of such order has been sent to the applicant by registered mail, demands a public hearing, or whenever the Department desires to hold a public hearing before making an order, such a public hearing in relation thereto shall be held in the political subdivision applying for the certificate of approval or license, or in case the application was made by anyone other than a political subdivision, at the county seat of the county in which the proposed airport, restricted landing area or other air navigation facility is proposed to be situated, at which hearing parties in interest and other persons shall have an opportunity to be heard. Notice of the hearing shall be published, at least twice, by the Department in a legal newspaper of general circulation in the county in which the hearing is to be held, the first publication to be at least 15 days prior to the date of hearing. After a proper and timely demand has been made the order shall be stayed until after the hearing, when the Department may affirm, modify or reverse it, or make a new order. If no hearing is demanded as herein provided, the order shall become effective upon the expiration of the time permitted for making a demand. Where a certificate of approval of an airport or restricted landing area site has been issued by the Department, it may grant a license for operation and use, and no hearing shall be demanded thereon.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 9(7); 2 Del. C. 1953, § 171; 57 Del. Laws, c. 671, § 11D.;



§ 172. Standards for approving airport sites and licensing airports

In determining whether it shall issue a certificate of approval of a site or license for the use or operation of any proposed airport or restricted landing area, the Department shall take into consideration its proposed location, size and layout, the relationship of the proposed airport or restricted landing area to a comprehensive plan for statewide and nationwide development, whether there are safe areas available for expansion purposes, whether the adjoining area is free from obstructions based on a proper glide ratio, the nature of the terrain, the nature of the uses to which the proposed airport or restricted landing area will be put, and the possibilities for future development.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 9(8); 2 Del. C. 1953, § 172; 57 Del. Laws, c. 671, § 11D.;



§ 173. Exceptions from approval and licensing requirements

Sections 170 through 172 inclusive of this title shall not apply to restricted landing areas designed for personal use or to any airport, restricted landing area or other air navigation facility owned or operated by the federal government within this State.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 9(9), (11); 2 Del. C. 1953, § 173.;



§ 174. Orders of Department refusing or revoking license, registration or approval

In any case where the Department refuses to issue a certificate of approval of or license or renewal of license for an airport, restricted landing area or other air navigation facility, or refuses to permit the registration of any license, certificate or permit, or refuses to grant a license to an air school or to an aeronautics instructor in ground subjects, or in any case where it issues any order requiring certain things to be done, or revoking any license or certificate, it shall set forth its reasons therefor and shall state the requirements to be met before such approval will be given, registration permitted, license granted or order modified or changed. Any order made by the Department under this chapter shall be served upon the interested persons by registered mail or in person. To carry out this chapter the Department, any member thereof, the Secretary of Transportation or officers or employees of the Department and any officers, state or municipal, charged with the duty of enforcing this chapter may inspect and examine at reasonable hours any premises, and the buildings and other structures thereon, where airports, restricted landing areas, air schools, flying clubs or other air navigation facilities or aeronautical activities are operated or carried on.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 10(1); 2 Del. C. 1953, § 174; 57 Del. Laws, c. 671, §§ 11D, E; 60 Del. Laws, c. 503, § 25.;



§ 175. Review of Department's action

Any person aggrieved by an order of the Department, or by the granting or denial of any license, certificate, or registration may have the action of the Department reviewed by the Superior Court in the manner provided for the review of the orders of other administrative bodies of the State, and the rules of law applicable to such reviews shall apply.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 10(2); 2 Del. C. 1953, § 175; 57 Del. Laws, c. 671, § 11D.;






Subchapter IV Penalties

§ 181. Penalties

Whoever violates this chapter or any of the rules, regulations, or orders issued pursuant thereto shall be fined not more than $1,000 or imprisoned not more than 1 year, or both.

Code 1935 c. 167; 45 Del. Laws, c. 301, § 13; 2 Del. C. 1953, § 181.;






Subchapter V Flight Instruction/Aircraft Rental

§ 191. Insurance notice

All contracts for flight instruction and/or the rental or leasing of aircraft in the State shall contain a written statement notifying the student, renter, lessee or bailee of the extent of insurance coverage applicable to the lessor and lessee. The student, renter, lessee or bailee shall sign such statement to signify that he/she is aware of the extent of such insurance coverage.

70 Del. Laws, c. 575, § 10.;









CHAPTER 3. UNIFORM STATE AERONAUTICS LAW

§ 301. Definitions

When used in this chapter:

(1) "Airperson" includes aviator, pilot, balloonist and every other person having any part in the operation of aircraft while in flight.

(2) "Aircraft" includes balloon, airplane, hydroplane and every other vehicle used for navigation through the air. However, a hydroplane, while at rest on water and while being operated on or immediately above water, shall be governed by the rules regarding water navigation; but while being operated through the air otherwise than immediately above water, it shall be treated as an aircraft.

(3) "Passenger" includes any person riding in an aircraft but having no part in its operation.

33 Del. Laws, c. 199, § 1; Code 1935, § 5776; 2 Del. C. 1953, § 301; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 13.;



§ 302. Sovereignty in space

Sovereignty in the space above the lands and waters of this State rests in the State, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of this State.

33 Del. Laws, c. 199, § 2; Code 1935, § 5777; 2 Del. C. 1953, § 302.;



§ 303. Ownership of space

The ownership of space above the lands and waters of this State is vested in the several owners of the surface beneath, subject to the right of flight described in § 304 of this title.

33 Del. Laws, c. 199, § 3; Code 1935, § 5778; 2 Del. C. 1953, § 303.;



§ 304. Lawfulness of flight and landings

Flight in aircraft over the lands and waters of this State is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath.

No person shall land an aircraft on the lands or waters of another, without the owner's consent, except in the case of a forced landing. For damages caused by a forced landing, however, the owner or lessee of the aircraft or the airperson shall be liable, as provided in § 305 of this title.

33 Del. Laws, c. 199, § 4; Code 1935, § 5779; 2 Del. C. 1953, § 304; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 13.;



§ 305. Damage on land; liability

The owner of every aircraft which is operated over the lands or waters of this State is absolutely liable for injuries to persons or property on the land or water beneath, caused by the ascent, descent or flight of the aircraft, or the dropping or falling of any object therefrom, whether such owner was negligent or not, unless the injury is caused in whole or in part by the negligence of the person injured, or of the owner or bailee of the property injured. If the aircraft is leased at the time of the injury to person or property, both owner and lessee shall be liable, and they may be sued jointly, or either or both of them may be sued separately. An airman who is not the owner or lessee shall be liable only for the consequences of the airman's own negligence. The injured person, or owner or bailee of the injured property, shall have a lien on the aircraft causing the injury to the extent of the damage caused by the aircraft or objects falling from it.

33 Del. Laws, c. 199, § 5; Code 1935, § 5780; 2 Del. C. 1953, § 305; 70 Del. Laws, c. 186, § 1.;



§ 306. Collision of aircraft; law governing liability

The liability of the owner of 1 aircraft to the owner of another aircraft, or to airpersons or passengers on either aircraft, for damage caused by collision on land or in the air, shall be determined by the rules of law applicable to torts on land.

33 Del. Laws, c. 199, § 6; Code 1935, § 5781; 2 Del. C. 1953, § 306; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 14.;



§ 307. Crimes and torts in flight; law governing

All crimes, torts and other wrongs committed by or against an airperson or passenger while in flight over this State shall be governed by the laws of this State; and the question whether damage occasioned by or to an aircraft while in flight over this State constitutes a tort, crime or other wrong by or against the owner of such aircraft, shall be determined by the laws of this State.

33 Del. Laws, c. 199, § 7; Code 1935, § 5782; 2 Del. C. 1953, § 307; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 13.;



§ 308. Contracts in flight

All contractual and other legal relations entered into by aeronauts or passengers while in flight over this State shall have the same effect as if entered into on the land or water beneath.

33 Del. Laws, c. 199, § 8; Code 1935, § 5783; 2 Del. C. 1953, § 308.;



§ 309. Dangerous flying; penalty

Whoever, being an airperson or passenger, while in flight over a thickly inhabited area or over a public gathering within this State, engages in trick or acrobatic flying, or in any acrobatic feat, or, except while in landing or taking off, flies at such a low level as to endanger the persons on the surface beneath, or drops any object except loose water or loose sand ballast, shall be fined not more than $500 or imprisoned not more than 1 year, or both.

33 Del. Laws, c. 199, § 9; Code 1935, § 5784; 2 Del. C. 1953, § 309; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 13.;



§ 310. Hunting from aircraft; penalty

Whoever, being an airperson or passenger, while in flight within this State, intentionally kills or attempts to kill any birds or animals, shall be fined not more than $100 or imprisoned not more than 6 months, or both.

33 Del. Laws, c. 199, § 10; Code 1935, § 5785; 2 Del. C. 1953, § 310; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 13.;



§ 311. Uniformity of interpretation

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.

33 Del. Laws, c. 199, § 11; Code 1935, § 5786; 2 Del. C. 1953, § 311.;






CHAPTER 5. AIRCRAFT OPERATION

§ 501. Adoption of Federal Aviation Regulations governing aircraft operations

The federal government has enacted laws (Part A of Subtitle VII of Title 49 of the United States Code, as amended) and promulgated regulations concerning the operation of aircraft. The rules and regulations governing aviation are published in the Federal Aviation Regulations issued by the Federal Aviation Administration of the U.S. Department of Transportation. These regulations, as published and as subsequently amended, are hereby accepted and adopted as the laws of Delaware governing aircraft operation.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 1(11); 2 Del. C. 1953, § 501; 70 Del. Laws, c. 575, § 15.;



§ 502. Use of alcohol or drugs in connection with aircraft operations

The State recognizes the serious hazard to safe aircraft operations and to the public resulting from the impairment of an airperson's faculties due to the use of alcohol or drugs. In conformity with Parts 61, 65 and 91 of the Federal Aviation Regulations, upon reasonable suspicion that an airperson may be acting under the influence of alcohol or drugs or be in possession of illegal drugs, the airperson shall submit to alcohol and/or drug testing administered by the Delaware State Police. Test results shall be forwarded to the Federal Aviation Administration by the Department.

70 Del. Laws, c. 575, § 16.; 70 Del. Laws, c. 186, § 1.;



§ 503. Penalties; jurisdiction

Violations under this chapter shall be referred by the Department, through the Office of Aeronautics, to the Federal Aviation Administration for enforcement action and/or imposition of sanctions.

70 Del. Laws, c. 575, § 16.;






CHAPTER 6. OBSTRUCTIONS IN AIRPORT APPROACH AREAS

§ 601. Jurisdiction

The Department may enforce this chapter by the filing of a complaint in a court of appropriate jurisdiction, including a complaint for injunctive relief.

70 Del. Laws, c. 575, § 17.;



§ 602. Erection or maintenance of obstructions; prohibitions

(a) A building permit issued by the county or municipality having land use jurisdiction, after review and approval as provided herein, shall be required for the construction, erection, placement or alteration of any smokestack, tree, silo, flagpole, elevated tank, power line, radio or television tower, antenna, building, structure or other improvement to real property which meets any of the following conditions:

(1) Is greater than 200 feet in height above ground level;

(2) Is greater in height than an imaginary trapezoidal shape, beginning at the end of a runway of a public use airport, at an initial width of 50 feet, and extending outward and upward at a slope of 100:1 for a distance of 20,000 feet, to a width of 3,000 feet at its ending point;

(3) Is located within the runway approach area of each public use airport in the State; or

(4) Otherwise constitutes an obstruction as defined in this title or acts as an obstruction to the operation of aircraft as those terms are defined by Federal Aviation Regulation (FAR) Part 77.

(b) Such building permit for each such object or structure will not be issued until such time as the Department of Transportation through the Office of Aeronautics has reviewed and approved the application. The Department of Transportation, through the Office of Aeronautics, shall respond to the county or municipality having land use jurisdiction regarding any objections it has to the issuance of a building permit within 30 days of receipt of such permit for review.

(c) In order to provide safe aircraft approach areas to airport runways, the Department may, after notice and a hearing, enter upon any lands or improvements located thereon which are situated in said airport approach areas and may remove obstructions to aviation. Owners of obstructions that were erected prior to the enactment of or in compliance with this chapter are entitled to compensation for the removed obstruction and/or any damages incurred in the removal thereof from funds applicable to aeronautics and administered by the Office of Aeronautics. The process for condemnation of real property or improvements thereon under this chapter as required by applicable law and constitutional provisions shall be governed by the procedures set forth in Chapter 61 of Title 10 and Chapter 95 of Title 29.

(d) In order to ensure that new structures are not erected that pose potential obstruction hazards, it shall be unlawful to erect any new structure or add to any existing structure if such structure is thereby made to extend more than 200 feet above ground level at its site without giving prior notice to and obtaining prior approval from the Department.

70 Del. Laws, c. 575, § 17.;



§ 603. Erection or maintenance of obstructions; penalties

Whoever constructs, erects, places or alters any obstruction without first obtaining a building permit as required in this chapter shall, upon being found liable therefore in a civil proceeding, be fined an amount not exceeding $1,000. Each day's continuation of a violation of this section shall be deemed a separate and distinct offense, all of which may be brought together in a single action.

70 Del. Laws, c. 575, § 17.;






CHAPTER 7. STATE AIRPORTS

§ 701. Authority to establish, acquire and operate

(a) The Department may, on behalf of and in the name of this State, within the limitation of available appropriations, acquire by purchase, gift, devise, lease, condemnation proceedings, or otherwise, property real or personal, for the purpose of establishing and constructing airports, restricted landing areas, and other air navigation facilities, and acquire in like manner, own, control, establish, construct, enlarge, improve, maintain, equip, operate, regulate, and police such airports, restricted landing areas, and other air navigation facilities, either within or without this State. It may make, prior to any such acquisition, investigations, surveys, and plans; and may erect, install, construct, and maintain at such airports facilities for the servicing of aircraft and for the comfort and accommodation of air travelers, and may dispose of any such property, airport, restricted landing area, or any other air navigation facility, by sale, lease, or otherwise, in accordance with the laws of this State governing the disposition of other like property of the State.

(b) The Department shall not, however, acquire or take over any airport, restricted landing area or other air navigation facility owned or controlled by a political subdivision without the consent of such political subdivision.

(c) The Department may erect, equip, operate, and maintain on any airport buildings and equipment necessary and proper to establish, maintain, and conduct such airport and air navigation facilities connected therewith.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 11(1); 2 Del. C. 1953, § 701; 57 Del. Laws, c. 671, § 12.;



§ 702. Acquisition of easements and airport protection privileges

Where necessary, in order to provide unobstructed air space for the landing and taking off of aircraft utilizing airports and restricted landing areas acquired or operated under this chapter, the Department may acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of the airports or restricted landing areas, and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of the airports and restricted landing areas, and the safe and efficient operation thereof. It may also acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards, including the right of ingress and egress to or from such airport hazards for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit the right, power, or authority of the State or any political subdivision to zone property adjacent to any airport or restricted landing area pursuant to any law of this State.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 11(2); 2 Del. C. 1953, § 702; 57 Del. Laws, c. 671, § 12.;



§ 703. Joint operations

The Department may engage in all the activities specified in §§ 701 and 702 of this title jointly with the United States, other states, and with political subdivisions or other agencies of this State.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 11(3); 2 Del. C. 1953, § 703; 57 Del. Laws, c. 671, § 12.;



§ 704. Condemnation

(a) The Department may exercise the right of eminent domain, in the name of the State, for the acquisition of real property for public purposes, for the purpose of acquiring any property which it is authorized by this title to acquire by condemnation. In such cases, whenever the Department cannot agree with the owner of any land, building, franchise, easement, or other property necessary to be taken, it may institute condemnation proceedings in accordance with Chapter 61 of Title 10.

(b) The right of eminent domain herein granted extends to and includes the right to acquire the fee simple title to land, or an easement, or a right-of-way in, to, over or above such land or property as the Department deems necessary in making adequate and practical provisions for the removal of obstructions of any nature whatsoever in approaches to an airport or landing field.

(c) In the determination of the compensation to be paid in any condemnation proceeding authorized by this section, there shall be paid either the value of the property and facilities taken or the cost of any changes in or relocation of the property and facilities, whichever is higher.

(d) The fact that the property so needed has been acquired by the owner under power of eminent domain shall not prevent its acquisition by the Department by the exercise of the right of eminent domain herein conferred.

(e) For the purpose of making surveys and examinations relative to any condemnation proceeding, it is lawful to enter upon any land, doing no unnecessary damage.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 11(4); 2 Del. C. 1953, § 704; 57 Del. Laws, c. 671, § 12.;



§ 705. Leases and sales

(a) The Department may lease for a term not exceeding 10 years, such airports, or other air navigation facilities or real property acquired or set apart for airport purposes, to private parties, any municipal or state government or the national government, or any department of either thereof, for operation or use consistent with the purposes of this chapter.

(b) The Department may lease or assign for a term not exceeding 10 years to private parties, any municipal or state government or the national government, or any department of either for operation or use consistent with the purposes of this chapter, space, area, improvements or equipment on such airports.

(c) The Department may sell any part of such airports, other air navigation facilities or real property to any municipal or state government, or to the United States or any department or instrumentality thereof, for aeronautical purposes or purposes incidental thereto.

(d) The Department may confer the privilege of concessions of supplying upon the airports, goods, commodities, things, services and facilities.

(e) No lease, sale, assignment or privilege conferred under this section shall deprive the public of its rightful, equal and uniform use thereof.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 11(5); 2 Del. C. 1953, § 705; 57 Del. Laws, c. 671, § 12.;



§ 706. Charges and rentals; lien

The Department may determine the charges or rental for the use of any properties and the charges for any service or accommodations under its control and the terms and conditions under which these properties may be used. No charge or rental under this section shall deprive the public of its rightful, equal, and uniform use of such property. Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expenses of operation to the State. The State shall have and the Department may enforce liens, as provided by law for liens and the enforcement thereof, for repairs to or improvement or storage or care of any personal property, to enforce the payment of any such charges.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 11(6); 2 Del. C. 1953, § 706; 57 Del. Laws, c. 671, § 12.;



§ 707. Department's functions and powers governmental

The acquisition of any lands for the purpose of establishing airports or other air navigation facilities; the acquisition of any airport protection privileges; the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment and operation of airports and other air navigation facilities, whether by the State separately or jointly with any political subdivision or subdivisions; the assistance of this State in any such acquisition, establishment, construction, enlargement, improvement, maintenance, equipment and operation; and the exercise of any other powers herein granted to the Department are public and governmental functions, exercised for a public purpose, and matters of public necessity, and such lands and other property and privileges acquired and used by the State in the manner and for the purposes enumerated in this chapter shall and are to be acquired and used for public and governmental purposes and as a matter of public necessity.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 12(1); 2 Del. C. 1953, § 707; 57 Del. Laws, c. 671, § 12.;



§ 708. Tort liability

No action or suit sounding in tort shall be brought or maintained against the State or any political subdivision, or the officers, agents, servants or employees of the State or any political subdivision, on account of any act done in or about the construction, maintenance, enlargement, operation, superintendence or management of any airport or other air navigation facility.

Code 1935, c. 167; 45 Del. Laws, c. 301, § 12(1); 2 Del. C. 1953, § 708.;






CHAPTER 9. AIRPORTS OF POLITICAL SUBDIVISIONS

Subchapter I Establishment and Administration

§ 901. Interpretation and construction

This chapter shall be so interpreted and construed as to make uniform so far as possible the laws and regulations of this State and other states and of the government of the United States having to do with the subject of aeronautics.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 16; 2 Del. C. 1953, § 901.;



§ 902. Public purpose and necessity

The acquisition of any lands for the purpose of establishing airports or other air navigation facilities; the acquisition of airport protection privileges; the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment and operation of airports and other air navigation facilities, and the exercise of any other powers herein granted to political subdivisions, are public, governmental, county and municipal functions, exercised for a public purpose, and matters of public necessity, and such lands and other property, easements and privileges acquired and used by such political subdivisions in the manner and for the purposes enumerated in this chapter shall and are to be acquired and used for public, governmental, county and municipal purposes and as a matter of public necessity.

Code 1935, c. 167; 45 Del. Laws, c. 300, §§ 3, 13; 2 Del. C. 1953, § 902.;



§ 903. Authority to establish, acquire and operate airports

Every political subdivision may, through its governing body, acquire property, real or personal, for the purpose of establishing, constructing and enlarging airports and other air navigation facilities and may acquire, establish, construct, enlarge, improve, maintain, equip, operate and regulate such airports and other air navigation facilities and structures and other property incidental to their operation, either within or without the territorial limits of the political subdivision and within or without this State; may make, prior to any such acquisition, investigations, surveys and plans; may construct, install and maintain airport facilities for the servicing of aircraft and for the comfort and accommodation of air travelers; and may purchase and sell equipment and supplies as an incident to the operation of its airport properties. It may not, however, acquire or take over any airport or other air navigation facility owned or controlled by any other political subdivision of the State without the consent of such political subdivision. It may use for airport purposes any available property that is now or may at any time hereafter be owned or controlled by it. Such air navigation facilities as are established on airports shall be supplementary to and coordinated in design and operation with those established and operated by the federal and state governments.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 2(1); 2 Del. C. 1953, § 903.;



§ 904. Establishment of airports on waters and reclaimed land

(a) The powers granted in this chapter to a political subdivision to establish and maintain airports shall include the power to establish and maintain such airports in, over and upon any public waters of this State within the limits or jurisdiction of or bordering on the political subdivision, any submerged land under such public waters, and any artificial or reclaimed land which before the artificial making or reclamation thereof constituted a portion of the submerged land under such public waters, and as well the power to construct and maintain terminal buildings, landing floats, causeways, roadways and bridges for approaches to or connecting with the airport, and landing floats and breakwaters for the protection of any such airport.

(b) All the other powers granted in this chapter to political subdivisions with reference to airports on land are granted to them with reference to such airports in, over and upon public waters, submerged land under public waters, an artificial or reclaimed land.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 10; 2 Del. C. 1953, § 904.;



§ 905. Means of acquiring airport property

(a) Property needed by a political subdivision for an airport or restricted landing area, or for the enlargement of either, or for other airport purposes, may be acquired by purchase, gift, devise, lease or other means if such political subdivision is able to agree with the owners of the property on the terms of the acquisition, and otherwise by condemnation in the manner provided in § 906 of this title. Full power to exercise the right of eminent domain for such purposes is granted every political subdivision both within and without its territorial limits.

(b) The right of eminent domain granted in this section extends to and includes the right to acquire the fee simple title to land, or an easement, or a right-of-way in, to, over or above such land or property as the political subdivision deems necessary in making adequate and practical provisions for the removal of obstructions of any nature in approaches to an airport or landing field.

(c) The fact that the property needed has been acquired by the owner under power of eminent domain shall not prevent its acquisition by the political subdivision by the exercise of the right of eminent domain herein conferred.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 2(2); 2 Del. C. 1953, § 905.;



§ 906. Condemnation

(a) Whenever the political subdivision cannot agree with the owner of any land, building, franchise, easement or other property necessary to be taken, the political subdivision may institute condemnation proceedings in accordance with Chapter 61 of Title 10.

(b) In the determination of the compensation to be paid in any condemnation proceeding authorized by this section, there shall be paid either the value of the property and facilities taken or the cost of any changes in or relocation of the property and facilities, whichever is higher.

(c) For the purpose of making surveys and examinations relative to any condemnation proceedings, it shall be lawful to enter upon any land, doing no unnecessary damage.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 2(2); 2 Del. C. 1953, § 906.;



§ 907. Acquisition of easements and airport protection privileges

Where necessary, in order to provide unobstructed air space for the landing and taking off of aircraft utilizing airports or restricted landing areas acquired or operated under the provisions of this chapter, every political subdivision may acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air spaces over land or water, interests in airport hazards outside the boundaries of the airports or restricted landing areas and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of the airports or restricted landing areas and the safe and efficient operation thereof. Every political subdivision may also acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards, including the right of ingress and egress to or from such airport hazards, for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit any right, power or authority to zone property adjacent to airports and restricted landing areas under any laws of this State.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 2(3); 2 Del. C. 1953, § 907.;



§ 908. Validation of prior acquisition of airport property

Any acquisition of property within or without the limits of any political subdivision for airports and other air navigation facilities, or of airport protection privileges, heretofore made by any political subdivision in any manner, together with the conveyance and acceptance thereof, is valid and effective.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 4; 2 Del. C. 1953, § 908.;



§ 909. Specific powers of political subdivisions

In addition to the general powers in this chapter conferred, and without limitation thereof, a political subdivision which has established or may hereafter establish airports, restricted landing areas or other air navigation facilities, or which has acquired or set apart or may hereafter acquire or set apart real property for such purpose or purposes may:

(1) Delegations of authority. — Vest authority for the construction, enlargement, improvement, maintenance, equipment, operation and regulation thereof in an officer, a board or body of the political subdivision by ordinance or resolution which shall prescribe the powers and duties of the officer, board or body. The expense of construction, enlargement, improvement, maintenance, equipment, operation and regulation shall be a responsibility of the political subdivision.

(2) Rules, regulations and ordinances. — Adopt and amend all needful rules, regulations and ordinances for the management, government and use of any properties under its control, whether within or without the territorial limits of the political subdivision; may appoint airport guards or police, with full police powers; may fix by ordinance or resolution, as may be appropriate, penalties for the violation of its rules, regulations and ordinances, and enforce the penalties in the same manner in which penalties prescribed by other rules, regulations and ordinances of the political subdivision are enforced. For the purposes of such management and government and direction of public use, such part of all highways, roads, streets, avenues, boulevards and territory as adjoins, or lies within 100 feet of the limits of any airport or restricted landing area acquired or maintained under this chapter shall be under like control and management of the political subdivision. It may also adopt and enact rules, regulations and ordinances designed to safeguard the public upon or beyond the limits of private airports or landing strips within the political subdivision or its police jurisdiction against the perils and hazards of instrumentalities used in aerial navigation. Rules, regulations and ordinances shall be published as provided by general law or the charter of the political subdivision for the publication of similar rules, regulations and ordinances. They must conform to and be consistent with the laws of this State and the rules and regulations of the Department of Transportation and shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics and the regulations duly promulgated thereunder and rules and standards issued from time to time pursuant thereto.

(3) Leases and sales. — Lease under such terms and conditions as it shall decide such airports or other air navigation facilities, or real property acquired or set apart for airport purposes, to private parties, any municipal or state government or the national government, or any department of either thereof, for operation; may lease or assign under such terms and conditions as it shall decide to private parties, any municipal or state government or the national government, or any department of either thereof, for operation or use consistent with the purposes of this chapter, space, area, improvements or equipment on such airports; may sell any part of such airports, other air navigation facilities or real property to any municipal or state government, or to the United States or any department or instrumentality thereof, for aeronautical purposes or purposes incidental thereto and may confer the privileges of concessions of supplying upon its airports goods, commodities, things, services and facilities. In no case in so doing may the public be deprived of its rightful, equal, and uniform use thereof.

(4) Disposition of unnecessary property. — Sell or lease any property, real or personal, acquired for airport purposes and belonging to the political subdivision, which, in the judgment of its governing body, may not be required for aeronautic purposes, in accordance with the laws of this State, or the provisions of the charter of the political subdivision, governing the sale or leasing of similarly owned property.

The proceeds of sale of any property the purchase price of which was obtained by the sale of bonds shall be deposited in the sinking fund from which funds have been authorized to be taken to finance such bonds. In the event all the proceeds of the sale are not needed to pay the principal of the bonds remaining unpaid, the remainder shall be paid into the airport fund of the political subdivision. The proceeds of sales of property the purchase price of which was paid from appropriations shall be paid into the airport fund of the political subdivision.

(5) Charges and rentals; liens. — Determine the charges or rental for the use of any properties under its control and the charges for any services or accommodations, and the terms and conditions under which such properties may be used. In no case may the public be deprived of its rightful, equal and uniform use of such property. Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expense of operation to the political subdivision. The political subdivision shall have and may enforce liens, as provided by law for liens and enforcement thereof, for repairs to or improvement or storage or care of any personal property, to enforce the payment of any such charges.

(6) Incidental powers. — Exercise all powers necessarily incidental to the exercise of the general and special powers herein granted.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 8; 2 Del. C. 1953, § 909; 51 Del. Laws, c. 225; 57 Del. Laws, c. 671, § 13; 60 Del. Laws, c. 503, § 26.;



§ 910. Encroachment upon airport protection privileges; abatement

No person shall build, rebuild, create, or cause to be built, rebuilt or created any object, or plant, cause to be planted or permit to grow higher any tree or trees or other vegetation, which shall encroach upon any airport protection privileges acquired pursuant to this chapter. Any such encroachment is a public nuisance and may be abated in the manner prescribed by law for the abatement of public nuisances, or the political subdivision in charge of the airport or restricted landing area for which airport protection privileges have been acquired under this chapter may go upon the land of others and remove any such encroachment without being liable for damages in so doing.

45 Del. Laws, c. 300, § 2(4); 2 Del. C. 1953, § 910.;



§ 911. Assistance to other political subdivisions

Whenever the governing body of any political subdivision determines that the public interest and the interests of the political subdivision will be served by assisting any other political subdivision in exercising the powers and authority granted by this chapter, the first-mentioned political subdivision is expressly authorized and empowered to furnish such assistance by gift, or lease with or without rental, of real property, by the donation, lease with or without rental, or loan, of personal property, and by the appropriation of moneys, which may be provided for by taxation or the issuance of bonds in the same manner as funds might be provided for the same purposes if the political subdivision were exercising the powers granted in its own behalf.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 12; 2 Del. C. 1953, § 911.;



§ 912. Exclusiveness of jurisdiction

Every airport and other air navigation facility controlled and operated by any political subdivision, or jointly controlled and operated pursuant to this chapter, shall, subject to federal and state laws, rules and regulations, be under the exclusive jurisdiction and control of the political subdivision or subdivisions controlling and operating it and no other political subdivision in which such airport or air navigation facility may be located shall have any police jurisdiction of the same or any authority to charge or exact any license fees or occupation taxes for the operations thereon. Such political subdivision or subdivisions shall have concurrent jurisdiction over the adjacent territory described in subdivision (2) of § 909 of this title.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 14; 2 Del. C. 1953, § 912.;






Subchapter II Financing and Taxation

§ 921. Exemption of airport property and income from taxation

Any property acquired by a political subdivision pursuant to this chapter shall be exempt from taxation to the same extent as other property used for public purposes. All income received in connection with the operation by a political subdivision of any airport or other air navigation facility shall also be exempt from taxation.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 5; 2 Del. C. 1953, § 921.;



§ 922. Payment of purchase price and improvement costs; definition of "cost."

The cost of investigating, surveying, planning, acquiring, establishing, constructing, enlarging or improving or equipping airports and other air navigation facilities, and the sites therefor, including structures and other property incidental to their operation, in accordance with this chapter may be paid for by appropriation of moneys available therefor, or wholly or partly from the proceeds of bonds of the political subdivision, as the governing body of the political subdivision shall determine.

As used in this section "cost" includes awards in condemnation proceedings and rentals where an acquisition is by lease.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 6(1); 2 Del. C. 1953, § 922.;



§ 923. Bond issues

(a) Any bonds to be issued by any political subdivision pursuant to this chapter shall be authorized and issued in the manner and within the limitation, except as herein otherwise provided, prescribed by the laws of this State or the charter of the political subdivision for the issuance and authorization of bonds thereof for public purposes generally.

(b) Irrespective of any limitation, by general or special law or charter, as to the amount of bonds which may be issued, a political subdivision may issue bonds for the purposes defined by this chapter in excess of such limitation, in such amount as may be authorized by an ordinance or resolution referred to and approved by the voters of such political subdivision by popular vote, at any general election or special election called for that purpose.

(c) The amount of all bonds issued by any political subdivision for the purposes defined in this chapter shall not be counted or included in the net indebtedness of the political subdivision or in any computation of the outstanding indebtedness of the political subdivision for the purpose of determining the limit of net indebtedness thereof.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 6(2)-(4); 2 Del. C. 1953, § 923.;



§ 924. Validation of prior bonds

In all cases where a political subdivision has issued any bonds for the purpose of investigating, surveying, planning, acquiring, establishing, constructing, enlarging, equipping, or improving any airport, or other air navigation facility, or site therefor, or to meet the cost of structures or other property incidental to their operation, whether such airport or other air navigation facility was termed under the law existing at the time of the issuance of such bonds an airport, a landing field, a landing strip, an aviation field or a flying field, or has incurred any other indebtedness, or entered into any lease or other contract in connection with the acquisition, establishment, construction, ownership, enlargement, control, leasing, equipment, improvement, maintenance, operation or regulation of any such airport or other air navigation facility, or site therefor, or structure or other property incidental to its operation, the proceedings heretofore taken in all such cases are in all respects validated and confirmed. Any bonds already issued thereunder are validated and made legal obligations of such political subdivision and the political subdivision is authorized and empowered, pursuant to such proceedings, to issue further bonds for such purposes up to the limit fixed in the original authorization thereof, without limitation of the general power granted in this chapter to all political subdivisions in this State, which bonds when issued shall be legal obligations of the political subdivision according to their terms.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 6(5); 2 Del. C. 1953, § 924.;



§ 925. Authority to appropriate and expend moneys and to levy taxes

(a) The governing bodies having power to appropriate moneys within the political subdivisions in this State acquiring, establishing, constructing, enlarging, improving, maintaining, equipping or operating airports and other air navigation facilities under this chapter may appropriate and cause to be raised by taxation or otherwise in such political subdivisions moneys sufficient to carry out therein the provisions of this chapter.

(b) Irrespective of any limitation, by general or special law or charter, as to the amount or total of taxes that may be levied, a political subdivision may levy taxes for the purposes authorized by this chapter, in excess of such limitations, in such amount as may be authorized by an ordinance or resolution referred to and approved by the voters of such political subdivision by popular vote.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 7(1), (2); 2 Del. C. 1953, § 925.;



§ 926. Use of airport revenues

The revenues obtained from the ownership, control and operation of any airport or other air navigation facility shall be used, first, to finance the maintenance and operating expenses thereof, and, second, to make payments of interest on and current principal requirements of any outstanding bonds or certificates issued for the acquisition or improvement thereof, and to make payment of interest on any mortgage heretofore made. Revenues in excess of the foregoing requirements may be applied to finance the extension or improvement of the airport or other air navigation facilities.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 7(3); 2 Del. C. 1953, § 926.;






Subchapter III Federal Aid

§ 931. Receipt of aid; expenditure of moneys

Every political subdivision may accept, receive and receipt for federal moneys, and other moneys, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of airports and other air navigation facilities, and sites therefor, and comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal moneys upon such airports and other air navigation facilities.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 9(1); 2 Del. C. 1953, § 931.;



§ 932. Department of Transportation as agent; conditions of grant

(a) The governing body of any political subdivision may designate the Department of Transportation as its agent to accept, receive and receipt for federal moneys in its behalf for airport purposes and to contract for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of such airports, or other air navigation facilities, and may enter into an agreement with the Department of Transportation prescribing the terms and conditions of the agency in accordance with federal laws, rules and regulations and applicable laws of this State.

(b) The moneys that are paid over by the United States government shall be paid over to the political subdivision under such terms and conditions as may be imposed by the United States government in making the grant.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 9(2); 2 Del. C. 1953, § 932; 57 Del. Laws, c. 671, § 13; 60 Del. Laws, c. 503, § 26.;



§ 933. Contracts; law governing

(a) All contracts for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of airports or other air navigation facilities, made by the political subdivision itself or through the agency of the Department of Transportation, shall be made pursuant to the laws of this State governing the making of like contracts.

(b) Where the acquisition, construction, improvement, enlargement, maintenance, equipment or operation is financed wholly or partly with federal moneys, the political subdivision, or the Department of Transportation as its agent, may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder, notwithstanding any other state law to the contrary.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 9(3); 2 Del. C. 1953, § 933; 57 Del. Laws, c. 671, § 13; 60 Del. Laws, c. 503, § 26.;






Subchapter IV Joint Operations

§ 941. Definitions

For purposes of this subchapter, unless another intention appears or the context otherwise requires:

(1) "Governing body" of a political subdivision means, as to the State, the Department of Transportation.

(2) "This State" is included in "political subdivision."

Code 1935, c. 167; 45 Del. Laws, c. 300, § 11(2); 2 Del. C. 1953, § 941; 57 Del. Laws, c. 671, § 13; 60 Del. Laws, c. 503, § 26.;



§ 942. Power, rights and authority

(a) All powers, rights and authority granted to any political subdivision in this chapter may be exercised and enjoyed by 2 or more of them, or by this State and 1 or more political subdivisions, acting jointly, either within or without the territorial limits of either or any of them and within or without this State, or by this State or any political subdivision acting jointly with any other state or political subdivision thereof, whether within or without this State, provided the laws of the other state permit such joint action.

(b) All the powers conferred upon political subdivisions in this chapter, if not otherwise conferred by law, are conferred upon this State when acting jointly with any political subdivision or subdivisions.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 11(1), (2); 2 Del. C. 1953, § 942.;



§ 943. Agreement for; contents

(a) Any 2 or more political subdivisions may enter into agreements with each other, duly authorized by ordinance or resolution, as may be appropriate, for joint action pursuant to this subchapter. Concurrent action by the governing bodies of the political subdivisions involved shall constitute joint action.

(b) Each such agreement shall specify its term; the proportionate interest which each political subdivision shall have in the property, facilities and privileges involved, and the proportion of preliminary costs, costs of acquisition, establishment, construction, enlargement, improvement and equipment, and of expenses of maintenance, operation and regulation to be borne by each, and make such other provisions as may be necessary to carry out this subchapter. It shall provide for amendments thereof and for conditions and methods of termination; for the disposition of all or any part of the property, facilities and privileges jointly owned if the property, facilities and privileges, or any part thereof, shall cease to be used for the purposes herein provided or if the agreement shall be terminated, and for the distribution of the proceeds received upon any such disposition, and of any funds or other property jointly owned and undisposed of, and the assumption or payment of any indebtedness arising from the joint venture which remains unpaid, upon any such disposition or upon a termination of the agreement.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 11(3), (4); 2 Del. C. 1953, § 943.;



§ 944. Governing board; membership, organization and powers

(a) Political subdivisions acting jointly as authorized in this subchapter shall create a board from the inhabitants of such political subdivisions for the purpose of acquiring property for, establishing, constructing, enlarging, improving, maintaining, equipping, operating and regulating the airports and other air navigation facilities and airport protection privileges to be jointly acquired, controlled and operated. The board shall consist of members to be appointed by the governing body of each political subdivision involved, the number to be appointed by each to be provided for by the agreement for the joint venture. Each member shall serve for such time and upon such terms as to compensation, if any, as may be provided for in the agreement.

(b) Each board shall organize, select officers for terms to be fixed by the agreement, and adopt and from time to time amend rules of procedure.

(c) Each board may exercise, on behalf of the political subdivisions acting jointly by which it is appointed, all the powers of each of such political subdivisions granted by this chapter, except as herein provided. Real property, airports, restricted landing areas, air protection privileges or personal property costing in excess of a sum to be fixed by the joint agreement, may be acquired, and condemnation proceedings may be instituted, only by authority of the governing bodies of each of the political subdivisions involved. The total amount of expenditures to be made by the board for any purpose in any calendar year shall be determined by the political subdivisions involved by the approval by each on or before the preceding December 1st of a budget for the ensuing calendar year. Rules and regulations provided for by paragraph (2) of § 909 of this title shall become effective only upon approval of each of the appointing governing bodies. No real property and no airport, other air navigation facility, or air protection privilege, owned jointly, shall be disposed of by the board, by sale, lease or otherwise, except by authority of all the appointing governing bodies, but the board may lease space, area or improvements and grant concessions on airports for aeronautical purposes or purposes incidental thereto, subject to subdivision (3) of § 909 of this title.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 11(5)-(7); 2 Del. C. 1953, § 944.;



§ 945. Ordinances

Each political subdivision, acting jointly with another, pursuant to this chapter, may enact, concurrently with the other political subdivisions involved, such ordinances as are provided for by subdivision (2) of § 909 of this title, and to fix by such ordinances penalties for the violation thereof, which ordinances, when so concurrently adopted, shall have the same force and effect within the political subdivisions and on any property jointly controlled by them or adjacent thereto, whether within or without the territorial limits of either or any of them, as ordinances of each political subdivision involved, and may be enforced in any one of the political subdivisions in like manner as are its individual ordinances. The consent of the Department of Transportation to any such ordinance, where the State is a party to the joint venture, shall be equivalent to the enactment of the ordinance by a political subdivision. The publication provided for in subdivision (2) of § 909 of this title, shall be made in each political subdivision involved in the manner provided by law or charter for publication of its individual ordinances.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 11(8); 2 Del. C. 1953, § 945; 57 Del. Laws, c. 671, § 13; 60 Del. Laws, c. 503, § 26.;



§ 946. Condemnation

Condemnation proceedings shall be instituted, in the names of the political subdivisions jointly, and the property acquired shall be held by the political subdivisions as tenants in common. Sections 905 and 906 of this title shall apply to such proceedings.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 11(9); 2 Del. C. 1953, § 946.;



§ 947. Joint funds

(a) For the purpose of providing funds for necessary expenditures in carrying out the joint operations, a joint fund shall be created and maintained, into which each of the political subdivisions involved shall deposit its proportionate share as provided by the joint agreement, such funds to be provided for by bond issues, tax levies and appropriations made by each political subdivision in the same manner as though it were acting separately under the authority of this chapter, and into which shall be paid the revenues obtained from the ownership, control and operation of the airports and other air navigation facilities jointly controlled, to be expended as provided in § 926 of this title. Revenues in excess of cost of maintenance and operating expenses of the joint properties shall be divided as provided in the original agreement for the joint venture.

(b) All disbursements from the joint fund shall be made by order of the board in accordance with such rules and regulations and for such purposes as the appointing governing bodies, acting jointly, shall prescribe.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 11(10), (11); 2 Del. C. 1953, § 947.;



§ 948. Specific performance of joint agreements

Specific performance of the provisions of any joint agreement entered into as provided for in § 943 of this title may be enforced as against any party thereto by the other party or parties thereto.

Code 1935, c. 167; 45 Del. Laws, c. 300, § 11(12); 2 Del. C. 1953, § 948.;









CHAPTER 13. DELAWARE TRANSPORTATION AUTHORITY

§ 1301. Short title

This chapter shall be known as the Delaware Transportation Authority Act.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1302. Legislative findings and determinations

(a) The General Assembly finds that:

(1) There is a continuing need to apply the resources of the State to implement plans for air, water, vehicular, public and specialized transportation in the State;

(2) There is a continuing need to implement such plans on a comprehensive and integrated basis for the benefit of all people in the State and the users of those facilities from other states in order to obtain an economical, efficient and unified system of air, water, vehicular, public and specialized transportation;

(3) There is a continuing need to provide methods for financing existing and future transportation facilities in the State to maintain and develop such economical transportation systems for the health, welfare, convenience and safety of the people of the State and the users of those facilities from other states; and

(4) Air, water, vehicular, public and specialized transportation facilities form a unified system of transportation because, among other reasons:

a. Such facilities, as a whole, contribute to the commerce of the State and unification of the planning for and financing of such facilities will increase the economic vitality of the State;

b. The use of 1 form of or facility for transportation will reduce congestion in the use of another form of or facility for transportation; and

c. The use of public and specialized transportation will reduce environmental pollution and conserve energy for the benefit of all users of transportation facilities and for the benefit of the people of this State and such unified system of transportation is of grave concern to the State.

(b) The General Assembly hereby determines that in order to remedy such conditions and to implement the purposes of this chapter, there shall be created an authority which shall be a body politic and corporate constituting a public instrumentality having the powers, duties and functions provided in this chapter; that the creation of the authority and the powers conferred on such authority under this chapter and the expenditure of moneys pursuant to this chapter constitute a valid public purpose and the performance of a valid public function; that the enactment of the provisions hereinafter set forth is in the public interest and for the public benefit and welfare and is hereby so declared to be as a matter of express legislative determination.

60 Del. Laws, c. 503, § 8; 62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 28.;



§ 1303. Definitions

(a) "Delaware Transit Corporation" means a corporation created pursuant to this chapter which is the parent corporation of subsidiaries created pursuant to this chapter the purpose of which is to provide public transit services.

(b) "Airport facility" means an air transportation facility, including but not limited to terminal improvements, air cargo facilities, airfield improvements and general aviation facilities, and necessary or incidental site improvements, utilities, roads, parking lots, land or rights in land, machinery, equipment, apparatus and appurtenances for use in handling air carrier service and general aviation activities.

(c) "Authority" means the Delaware Transportation Authority and its successors.

(d) "Bond" means bonds, notes or other obligations issued by the Authority pursuant to this chapter.

(e) "Cost" means the cost of constructing, reconstructing, improving, extending, altering, modernizing, repairing, operating and maintaining a transportation facility, including but not limited to the costs of acquisition of land and rights in land, demolition of structures on such land, machinery, equipment, furnishings and apparatus, financing charges including interest on borrowed money for a transportation facility for a period ending 1 year after commencement of operations of such transportation facility, the funding of reserves, estimates, plans, reports, specifications and studies, legal, financial, architectural, consulting, engineering, administrative and other expenses deemed necessary or incident to the construction, reconstruction, improvement, extension, alteration, modernization, repair, operation or maintenance of a transportation facility by the Authority.

(f) "Council" means the Council on Transportation reestablished by this chapter.

(g) "Delaware Turnpike" means the toll express highway designated Delaware Interstate 95 extending from a point in the vicinity of Farnhurst, Delaware, to a point at or near the boundary line between the State and the State of Maryland.

(h) "Department" means the Department of Transportation and its successors.

(i) "Director" means the Director of the Delaware Transit Corporation.

(j) "Division of Highway Operations" means the Division of the Department created by 57 Del. Laws, c. 514, § 1 (§ 8406 of Title 29, as amended).

(k) "General Assembly" means the Senate and the House of Representatives of the State.

(l) "Operating expenses" means the reasonable and necessary current expenses of operating, repairing and maintaining transportation facilities, including administrative expenses incurred in maintenance and operation of the Delaware Turnpike, but not the administrative expenses of the Authority.

(m) "Person" means any person, including individuals, firms, partnerships, associations, societies, trusts, public or private corporations, not for profit corporations or other legal entities, including public or governmental bodies as well as natural persons and subsidiaries created pursuant to this chapter.

(n) "Port facility" means any water port, including but not limited to piers, docks, wharves, warehouses, sheds, elevators, compressors, refrigeration and other storage structures, terminals, land or rights in land and site improvements used or to be used in the handling, storage, loading and unloading of freight, the embarking and disembarking of passengers, or both, at a water port.

(o) "Public transportation facility" means a bus, rail or other facility, owned or operated by the Delaware Transit Corporation, which provides general service to the public on a regular and continuing basis.

(p) "Revenues" means charges, fares, fees, gifts, receipts, rentals, tolls or other payments or moneys derived from or with respect to the operation, lease, sale or other disposition of transportation facilities by the Authority, including, but not limited to, proceeds from insurance covering transportation facilities, investment income from revenues, the proceeds of bonds and investment income therefrom, gifts, grants or appropriations from any person, and including motor fuel taxes and annual motor carrier registration fees imposed pursuant to § 5211(a) of Title 30, as amended, pledged and assigned by this chapter.

(q) "Secretary" means the Secretary of the Department of Transportation.

(r) "Specialized transportation facility" means a transportation facility designed or intended to be utilized by persons who are disabled by reason of physical or mental infirmity or age.

(s) "State" means the State of Delaware.

(t) "Subsidiary" means a corporation created by the Authority pursuant to this chapter.

(u) "Transportation facility" means any facility used in connection with the performance of a transportation service, including but not limited to an airport facility, turnpike, port facility, road, highway, bridge, tunnel, subway or parking facility, and all equipment, machinery, fixtures, buildings and structures, land or rights in land incidental to or required in connection with the performance of transportation services.

(v) "Turnpike" means any express toll road, or part or parts thereof, including but not limited to land and rights in land, bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, exits, approaches, service stations, restaurants, administration, lodging, storage and other buildings and facilities which the Authority may deem necessary or appropriate for the construction, reconstruction, improvement, extension, alteration, modernization, repair, operation and maintenance of a turnpike.

(w) [Repealed.]

60 Del. Laws, c. 503, § 8; 62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 29; 63 Del. Laws, c. 387, § 42(b); 69 Del. Laws, c. 435, §§ 1-6.;



§ 1304. Established; Director

(a) There is hereby established a body corporate and politic, to be known as the "Delaware Transportation Authority." The Authority shall be a public instrumentality of the State exercising public and essential governmental functions, and the exercise by the Authority of the powers conferred by this chapter is hereby determined to be an essential governmental function of the State in order to create an economical, efficient and unified system of air, water, vehicular, public and specialized transportation in the State. The exercise of power by the Authority pursuant to this chapter is hereby mandated by the State as sovereign, it being the intention of the State to displace competition with regulation or monopoly public service.

(b) All action by the Authority shall be taken by resolution of the Secretary, the Director of the Office of Financial Management and Budget and the Administrator of the Transportation Trust Fund.

(c) The Authority may be dissolved by an act of the General Assembly on condition that the Authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the Authority, all property, funds and assets thereof shall be vested in the State.

(d) The Authority shall make an annual report of its activities to the Governor, the Speaker of the House of Representatives and the President Pro Tempore of the Senate of the General Assembly, the Controller General and the Auditor of Accounts. Each such report shall contain a complete operating and financial statement covering the Authority's operations during the past fiscal year of the Authority and shall include copies of the audits required to be obtained by the Authority pursuant to this chapter.

(e) No director, officer, employee or agent of the Authority shall be interested, either directly or indirectly, in any project or in any contract, sale, purchase, lease or transfer of real or personal property to which the Authority is a party. The existence of any such interest shall not affect the validity of bonds issued pursuant to this chapter.

(f) No director, officer, employee or agent of the Authority shall be deemed to have forfeited or shall forfeit any other state office or employment or any benefits or emoluments thereof by reason of acceptance of an office of the Authority or services therefor, subject to this chapter.

62 Del. Laws, c. 164, §§ 1, 2; 69 Del. Laws, c. 435, §§ 7, 8.;



§ 1305. Turnpike maintenance and operations

The Authority is authorized to make appropriate provisions for the maintenance and operation of the Delaware Turnpike including, but not limited to, assignment of the responsibility for maintenance and operation by the Division of Highway Operations, subject however, to the requirement that at all times the Authority shall retain the ultimate responsibility for operation and maintenance of the Delaware Turnpike in accordance with the terms and conditions of any trust agreement with bondholders. The assignment of responsibilities for maintenance and operation of the Delaware Turnpike to an entity other than the Authority shall not include the authority to adjust in any manner charges, fares, fees, rentals and/or tolls.

62 Del. Laws, c. 164, §§ 1, 2; 69 Del. Laws, c. 435, § 9.;



§ 1306. Aeronautics within the Department

Administration of the laws of this State appearing in Chapters 1, 3, 5, 7 and 9 of this title shall be administered by the Office of Aeronautics within the Department. The Secretary of the Department may appoint a person of suitable qualifications to administer the Office of Aeronautics.

62 Del. Laws, c. 164, §§ 1, 2; 69 Del. Laws, c. 435, § 10.;



§ 1307. Subsidiaries

(a) The Authority may create or abolish 1 or more subsidiary corporations and grant to such subsidiaries any or all of the powers to perform the duties, functions or activities granted by this chapter to the Authority necessary or convenient to execute the powers and duties and to undertake the functions and activities granted by this chapter to the Authority with respect to any transportation facilities including but not limited to public transportation facilities and specialized transportation facilities except as proscribed by this section.

The Authority is authorized to create or abolish a subsidiary corporation called the "Delaware Transit Corporation" to be the parent corporation of all subsidiaries created pursuant to this section to provide public transit services. The Delaware Transit Corporation is declared to be a public benefit corporation constituting a public instrumentality of the State exercising public and essential governmental functions. The Delaware Transit Corporation and its public transportation services subsidiaries shall be under the direction and supervision of a Director who shall be appointed by the Secretary, with the written approval of the Governor, and who shall serve at the pleasure of the Secretary. The Director of the Delaware Transit Corporation may appoint a Deputy Director.

Each subsidiary shall have all the privileges, immunities, tax exemptions and other exemptions of the Authority. A subsidiary shall be created by filing with the Secretary of State a certificate of incorporation. Such certificate shall be filed by the Secretary. Such certificate shall set forth (1) the name of the subsidiary; (2) the address of the subsidiary; (3) the term of existence of the subsidiary; (4) the name of the original administrator of the subsidiary; (5) the purposes of the subsidiary; (6) the powers of the subsidiary granted by the Authority; and (7) such other matters as the Secretary may deem appropriate. If the Authority shall determine that 1 or more of its subsidiaries shall be a public benefit corporation, constituting a public instrumentality of the State exercising public and essential governmental functions, such certificate shall make such recital and such subsidiary shall be a body politic and corporate of the State.

The Authority shall have no power or right (1) to grant any subsidiary the power to issue bonds, notes or other obligations of the subsidiary evidencing an obligation of the subsidiary to repay borrowed money, except that any subsidiary may borrow money for operating expenses for no more than 12 months in such amounts as may be approved in writing by the Secretary; or (2) to grant, donate, pledge, assign or otherwise transfer or create an obligation to transfer any revenues of the Authority derived from the operation of the Delaware Turnpike.

Chapter 69 of Title 29 shall not apply to any contracts between any subsidiary and an agency or department of the State or any of its political subdivisions. Except as otherwise provided by law, all agencies and departments of the State and any of its political subdivisions that contract with subsidiaries for service shall provide payment for such services at least 1 month prior to the rendering of such service. Subsidiaries will provide such agencies a status of their respective accounts on a monthly basis.

(b)(1) All subsidiaries operating any public transportation facility or specialized transportation facility shall have authority to bargain collectively with labor organizations representing employees and may enter into agreements with such organizations relative to wages, salaries, hours, working conditions, health benefits, pensions and retirement allowances of such employees.

(2) In the case of any labor dispute between such a subsidiary and its employees where collective bargaining does not result in a settlement, the same may be submitted at the written request of either party to final and binding arbitration pursuant to any agreement entered into between the subsidiary and the employees so providing, or, in the absence of such provisions, with the written consent of both parties to an arbitration board composed of 3 persons, 1 appointed by the subsidiary, 1 appointed by the labor organization representing the employees and a third member to be agreed upon by the subsidiary and the labor organization or, if no such third member is mutually acceptable, selected from a list of 5 persons, to be furnished by the American Arbitration Association at the request of either party, by alternately striking 1 name until only 1 name remains.

(3) The determination of the majority of the board of arbitration thus established shall be final and binding on all matters in dispute.

(4) No employee of such a subsidiary shall strike while in the performance of official duties.

62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, §§ 36-38; 69 Del. Laws, c. 435, §§ 11-15; 70 Del. Laws, c. 186, § 1.;



§ 1308. Termination of local and specialized transportation authorities

Repealed by 69 Del. Laws, c. 435, § 16, eff. July 14, 1994.;



§ 1309. Powers

The Authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, to be exercised through the written approval of the Secretary, including, but without limiting the generality of the foregoing, the power to:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Prescribe rules, regulations and policies in connection with the performance of its functions and duties, and to provide penalties for the violation of such rules and regulations and to provide for the enforcement of state law in or on any transportation facility owned or operated by the Authority or a subsidiary;

(3) Adopt an official seal and to alter the same at pleasure;

(4) Sue in its own name;

(5) Acquire in the name of the Authority, without the approval of the Public Service Commission or any other public body, by purchase, lease, assignment, gift or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain, any land or interest therein or personal property for any transportation facility; however, no facility of the Greater Wilmington Airport, owned by New Castle County, the Sussex County Airport, owned by Sussex County, the Port of Wilmington, owned by the City of Wilmington, or any facility of the Wilmington Parking Authority may be acquired by the Authority unless specifically authorized to do so by an act of the General Assembly;

(6) Supervise or contract for the supervision of all engineering work for any transportation facility appointing such deputies as may be necessary to assist the Authority in such supervision;

(7) Employ consulting engineers, architects, attorneys in accordance with § 2507 of Title 29, real estate counselors, appraisers, accountants, construction and financial experts, superintendents, managers and such other consultants and employees or to enter into contracts with a person, upon such terms and conditions as the Secretary shall determine to be reasonable, to effect the purposes of this chapter including but not limited to payment or reimbursement for planning, designing, financing, constructing, reconstructing, improving, extending, altering, modernizing, repairing, operating and maintaining a transportation facility, to fix their compensation from funds available to the Authority, and to compromise any claims arising therefrom;

(8) Construct, reconstruct and maintain an administration office or offices or such other facilities at such places within the State as it may determine for the effective and efficient operation of the Authority;

(9) Construct, reconstruct, improve, extend, alter, modernize, repair, operate and maintain transportation facilities;

(10) Manage, operate, sell, lease, convey, enter into management contracts, grant options or exclusive licenses, or otherwise dispose of real and personal property acquired by the Authority, for such consideration and upon such terms as the Authority may determine to be reasonable;

(11) Provide for the removal of abandoned, wrecked or disabled motor vehicles and other objects from transportation facilities; provided that only such persons as the Authority may designate shall be permitted to enter any transportation facility owned or operated by the Authority for the purpose of such removal; or, to provide any assistance to any person for compensation;

(12) Fix and revise from time to time, and to charge and collect charges, fares, fees, rentals and tolls, for use of transportation facilities as the Authority may deem necessary, proper, desirable or reasonable and to apply such charges, fares, fees, rentals and tolls, and other revenues, to the cost of any transportation facility without regard to the source of such revenues to assist in financing an economical, efficient and unified system of air, water, vehicular, public and specialized transportation in the State subject to this chapter;

(13) Designate the locations and to establish, limit and control the points of ingress and egress from a turnpike as may be necessary or desirable in the judgment of the Authority to ensure the proper operation and maintenance of a turnpike, and to prohibit entrance to a turnpike from any point or points not so designated;

(14) Contract for and to receive and accept gifts, grants or loans of funds or property or financial or other aid from any person for the purposes of this chapter and to comply, subject to this chapter, with the terms and conditions thereof; and to make grants or loans to any person for any transportation purpose approved by the Authority;

(15) Issue bonds for the purposes of this chapter;

(16) Appoint and fix the salary of the administrator of any administration or subsidiary created pursuant to this chapter;

(17) Purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness;

(18) Establish and maintain reserve and insurance funds with respect to any transportation facility;

(19) Invest any funds or money of the Authority pending the application of such funds or moneys to the purposes of this chapter;

(20) Procure insurance against any losses in connection with its property, operations or assets of any of its administrations or subsidiaries in such amounts and from such insurers as it deems desirable;

(21) Change the location of any portion of any public highway, or to vacate or relocate any highway affected by construction of transportation facilities, provided that the Authority reconstruct such relocated highway at such location as the Authority shall deem most favorable, of substantially the same type and in as good condition as the existing highway at the time the Authority changed the location of such highway, provided further that the cost of such reconstruction and any damage incurred in changing the location of any such highway shall be paid by the Authority;

(22) Construct, reconstruct, maintain or improve grade separations at intersections with public highways and to change and adjust the lines and grades of such highways so as to accommodate the same to the design of such grade separation, provided that the cost of such grade separations and any damage incurred in changing and adjusting the lines and grades of such highways shall be paid by the Authority;

(23) Enter upon any lands, waters and premises in the State for the purpose of making such surveys, soundings, drillings and examinations as the Authority may deem necessary or convenient for the purposes of this chapter, such entry not being deemed a trespass, nor shall an entry for such purposes be deemed entry under any condemnation proceedings which may be then pending; provided that the Authority shall make reimbursement for any actual damage resulting from such activities;

(24) Grant easements for the installation, construction, reconstruction, maintenance, repair, renewal, relocation and removal of tracks, pipes, pipelines, mains, conduits, cables, wires, towers, poles and other equipment and appliances to any person owning or operating such facilities in, on, along, over or under any transportation facility provided that if the Authority shall determine that it is necessary that any such facilities which now are, or after July 12, 1979, may be located in, on, along, over or under any transportation facility should be relocated or should be removed from such transportation facility, the person owning or operating such facilities shall relocate or remove the same in accordance with the order of the Authority; provided further that the person owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations; provided, however, that the cost of removal or relocation of such facilities, or of installing such facilities in a new location, and the cost of any lands, or any rights or interests in lands, and any other rights acquired to accomplish such relocation, removal or installation, shall be paid by the Authority;

(25) Take by eminent domain such land abutting a transportation facility, subject to this chapter, as the Authority may deem necessary or desirable for the purpose of removing or relocating all or any part of the facilities of a public utility and may thereafter lease the same or convey an easement or any other interest therein to such person upon such terms as the Authority, in its sole discretion, may determine; provided that the relocation of such facilities of any public utility, in accordance herewith, shall be valid subject to the filing of the plans thereof, as may be required by law, with the Public Service Commission, and no other general laws or other special laws or parts thereof shall be applicable to such relocation;

(26) Place and maintain, or to grant permission by easement or otherwise to any person to place and maintain, on or under or within a transportation facility ducts, pipes, pipelines, wires or other structures or fixtures, to be so located as not to interfere with the safe and convenient operation and maintenance of such transportation facility, and may contract with any such person for such permission on such terms and conditions as may be fixed by the Authority; provided that the construction, reconstruction, maintenance, improvement and repairs of such ducts, pipes, pipelines, wires or other structures or fixtures shall be subject to such directions and regulations as the Authority may impose;

(27) Create or abolish subsidiaries, as provided in this chapter;

(28) Delegate to the Delaware Transit Corporation the rights and responsibilities to:

a. Develop plans and programs:

1. To foster efficient and economical public transportation; and

2. To serve citizens requiring specialized transportation.

b. Fix from time to time, without approval of the Public Service Commission or any other agency or political subdivision of the State, schedules, routes, rates or fares, and charges for use of public transportation services furnished or operated by the Delaware Transit Corporation ("Corporation") pursuant to this chapter, subject to the following provisions:

1. The Corporation will provide an opportunity for a public hearing or public meeting whenever it proposes either to increase the basic fare structure or a major reduction in service (defined herein as affecting 15 percent or more of the ridership within the county for which the reduction is proposed, or at least 15 percent of the service miles currently operating in the affected county, or at least 25 percent of the revenue service trips of any 1 route). The Corporation shall publish a legal notice in 2 newspapers of general circulation announcing the opportunity for a public hearing or public meeting at least 20 days prior to any such proposed public hearing or meeting, as well as post on-board passenger notices of the proposed changes, directing those interested to the location where the details of the proposals can be reviewed. A verbatim transcript will be made of all comments made for the record at any such public hearing or meeting. The Corporation must first review this transcript and all other received comments before it makes a final decision whether to approve such proposals, make an adjustment in such proposals to respond to received public comments, or reject such proposals.

2. For other changes not subject to sub-subparagraph 1 of this subparagraph, including, by way of example and not by way of limitation, adjustments to running times to reflect current travel times, decreases in fares or additions to service, at least 2 weeks prior to the implementation date the Corporation shall publish statewide a legal notice in at least 1 newspaper of general circulation, as well as post on-board passenger notices of, the proposed changes on all normally scheduled bus service, directing those interested to the location where the details of the proposals can be reviewed and where comments concerning the change can be sent.

3. No public comment period shall be required when making a change in service to avoid hazardous or potentially hazardous conditions that may exist along a route or to initiate a temporary service or customer benefit for a defined period or for a service that is designed to change its routing and pickup times with fluctuating demands; provided that the rate of fare or charge for individuals 65 years of age or older shall be not more than 40 percent of the regular fare charged per zone.

4. No less than twice per year, the Corporation will publish all route, schedule and fare information for public transit routes operated by the Corporation for use and review by the public and third parties in generally accepted open data formats. For the purposes of this paragraph, "publish" shall mean to make available for anonymous download on a publicly maintained website of the Corporation, and "open data format" shall mean machine-readable data formats adhering to a generally accepted specification commonly used by transit agencies to publish schedule, route and fare information for third-party use. Such route information shall be available for download by members of the public and third parties at no charge.

c. Provide specialized transportation services to those persons contracting for such services by pooling and coordinating the resources of public transportation including the Delaware Transit Corporation's facilities and private services including taxicabs and other privately owned transportation services; provided, that no reduction in service area, span of service hours, increase in basic fares or changes in rules (not mandated by federal regulations) on eligibility that would reduce the ability of those that qualify as being disabled by reason of physical or mental infirmity from utilizing available specialized transportation (except in cases where the individual engages in violent, seriously disruptive or illegal conduct) shall be implemented by the Corporation without first providing an opportunity for a public hearing or public meeting; further provided that all such public hearings or public meetings shall be preceded by the Corporation publishing a legal notice in 2 newspapers of general circulation announcing the opportunity for a public hearing or public meeting at least 20 days prior to such proposed public hearing or meeting, as well as posting on-board passenger notices of the proposed changes, directing those interested to the location where all details of the proposal can be reviewed; and further provided that a verbatim transcript shall be made of all comments made for the record at any such public hearings or meetings and that the transcript and all other received comments shall be reviewed by the Corporation prior to making a final decision on whether to approve such proposals, make an adjustment in such proposals that respond to received public comments, or reject such proposals;

d. Provide service without charge to all blind citizens of the State on any public transportation facility operated by the Delaware Transit Corporation, provided that an identification card issued by the Delaware Commission for the Blind shall be sufficient evidence of the qualification of the patron for such free transportation, and provided further that no such service without charge as provided herein shall be offered by the Delaware Transit Corporation beyond the amount of funds specifically appropriated for such purpose by the General Assembly;

e. Provide for the use of contractual advertising on the downstream panels of Delaware Transit Corporation's transit shelters to offset the cost of providing these facilities, except that no such advertising shall be permitted in the following locations:

1. Within a residential subdivision, except at its entrance;

2. Within 50 feet of a residence;

3. Within 100 feet of any property designated as a historic resource under federal, state, or local law; or

4. Within 150 feet of areas experiencing continually high incident rates of drug offenses or crimes against persons, measured on a calendar-year basis, as designated by the State Bureau of Identification or the applicable local police agency.

(29) Perform such other acts and duties as are necessary or convenient to carry out the powers expressly granted in this chapter.

60 Del. Laws, c. 503, § 8; 62 Del. Laws, c. 125, § 7; 62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 39; 69 Del. Laws, c. 435, §§ 17-25; 72 Del. Laws, c. 72, §§ 1, 2; 75 Del. Laws, c. 98, § 91; 77 Del. Laws, c. 372, § 1.;



§ 1310. Revenues

(a) The Authority may make and enforce such rules and regulations and establish, fix and revise from time to time, and charge and collect (or authorize by contract, franchise, lease or otherwise, the establishment, fixing, revising, changing, charging and collecting of) such charges, fares, fees, rates, rentals and tolls for the use of any transportation facility, or parts or sections thereof, operated by the Authority, as the Authority may deem necessary, proper, desirable or reasonable, subject to this chapter. The Authority may contract with any person desiring the use of any part of such transportation facilities, including rights-of-way for placing thereon, telephone, telegraph, electric light or power lines, gas stations, garages, restaurants and advertisements or for any other purposes, and fix the terms, conditions, charges, fares, fees, rates, rentals and tolls for such use. Such charges, fares, fees, rates, rentals and tolls shall be so fixed and changed from time to time in respect to the aggregate of charges, fares, fees, rates, rentals and tolls from any such transportation facility in order to provide a fund sufficient with other available revenues, if any:

(1) To pay the operating expenses of the Authority with respect to such transportation facility;

(2) To pay the principal of premium, if any, and interest on bonds of the Authority issued under this chapter, including bonds issued to refund such bonds at or prior to maturity thereof, and bond financing costs, with respect to such transportation facility; and

(3) To provide operating and debt service reserve funds of such character and amount as the Authority shall determine to be necessary to ensure proper maintenance of such transportation facility and to protect the holders of such bonds.

(b) The State hereby irrevocably pledges and assigns the motor fuel taxes imposed pursuant to Chapter 51 of Title 30, as amended, and the annual motor carrier registration fees imposed pursuant to § 5211(a) of Title 30, as amended, collected by the State and deposited to the credit of the Authority to pay principal of, premium, if any, and interest on bonds of the Authority issued to finance the cost of transportation facilities as provided below. The State shall transfer all motor fuel taxes, and the annual motor carrier registration fees, as defined herein and in § 5206 of Title 30, as amended, to the Authority for deposit into a motor fuel tax collection fund and a motor carrier registration collection fund. The Authority shall apply motor fuel taxes, and annual motor carrier registration fees, in the following order and for the following purposes, to the extent such revenues are available:

(1) To pay principal of, premium, if any, and interest on bonds of the Authority issued subsequent to the effective date of this section, as amended, to finance costs of transportation facilities described in subdivisions (2) and (3) of § 1312 of this title, as amended;

(2) To pay any amounts that may be owing to a debt service reserve fund established by resolution or trust indenture of the Authority to secure the payment of bonds issued subsequent to the effective date of this section, as amended, for projects described in subdivisions (2) and (3) of § 1312 of this title, as amended; and

(3) To pay the remainder of the motor fuel taxes to the operating fund created by the Authority pursuant to a trust agreement dated as of September 1, 1979, between the Authority and the trustee for bonds issued under that trust agreement for application in the same manner as revenues derived from the Delaware Turnpike.

(c) Prior to the application of revenues derived from the Delaware Turnpike to any other purpose, the Authority shall apply such charges, fares, fees, rates, rentals and tolls collected from or with respect to the operation of the Delaware Turnpike in the following order and for the following purposes, to the extent such revenues are available for such purposes:

(1) To pay the operating expenses of the Delaware Turnpike;

(2) To pay any amounts that may be owing to an operating expense reserve fund established by resolution or trust indenture of the Authority to provide a reserve for operating expense;

(3) To pay principal of, premium, if any, and interest on bonds of the Authority to finance costs of the Delaware interstate system including the Delaware Turnpike, and feeder roads to the Delaware Turnpike;

(4) To pay any amounts that may be owing to a debt service reserve fund established by resolution or trust indenture of the Authority to secure the payment of the Authority's bonds issued to finance costs of the Delaware interstate system including the Delaware Turnpike, and feeder roads to the Delaware Turnpike;

(5) To make payments to an improvement fund to provide for improvements and repairs, other than ordinary annual repairs, to the Delaware Turnpike;

(6) To pay the annual costs of operating and maintaining the Delaware interstate system as part of the unified transportation system of the State, as presently designated by the Secretary with the approval of the Federal Highway Administration, but excluding the Delaware Turnpike, the Delaware Memorial Bridge and roads designated as feeder roads of the interstate system, such amounts to be established by the resolution authorizing the issuance of bonds or the trust indenture securing the bonds which will mandate the allocation of such available revenues at least annually to such purposes;

(7) To make payments to an improvement fund to provide for improvements and repairs, other than ordinary annual repairs, to the Delaware interstate system excluding the Delaware Turnpike and the Delaware Memorial Bridge;

(8) To make payments to a motor fuel tax reimbursement fund. Money shall be transferred by the Authority monthly from the motor fuel tax reimbursement fund to the General Fund of the State in an aggregate amount equal to (i) 9 cents per gallon of motor fuel taxes collected by the State and deposited with the Authority plus (ii) an amount equal to the product of "y" — the refunds payable on motor fuel taxes — and "z" — a fraction, the denominator of which is the applicable motor fuel tax rate and the numerator of which is a number equaling the difference between the applicable motor fuel tax rate and 9 cents per gallon, which amount shall be deemed sufficient to pay refunds by the State pursuant to § 5120 of Title 30, as amended, attributable to the amount of motor fuel taxes levied in excess of 9 cents per gallon;

(9) To make payments to a motor carrier registration reimbursement fund. Money shall be transferred monthly by the Authority from the motor carrier registration reimbursement fund to the General Fund of the State in an aggregate amount equal to $3 for each vehicle registered during the preceding month, pursuant to § 5211(a) of Title 30, as amended;

(10) To make payments to a transportation fund established by a resolution or indenture of the Authority. Money from such transportation fund shall be transferred periodically to a special fund of the State for appropriation by the General Assembly to assist in financing an economical, efficient and unified system of air, water, vehicular, public and specialized transportation in the State;

(11) To make payments to a road improvement fund established by a resolution or indenture of the Authority. Money from such road improvement fund shall be transferred periodically to a special fund of the State for appropriation by the General Assembly to assist in financing road and street improvements throughout the State.

(d) Available money in any of the funds described in paragraphs (5) through (11) of subsection (c), inclusive, of this section may be transferred to meet payments required to be made from any fund described in subsection (c) of this section to which deposits of revenues are required to be made prior to the deposit of money from the fund or funds from which the transfer will be made.

(e) The Authority's power to review and revise such tolls, fares, rents, rates and other charges shall not be subject to supervision or regulation by any department, division, commission, board, council, bureau or agency of the State or any political subdivision thereof. The Authority will consider the purposes of this chapter when establishing such charges, fares, fees, rates, rentals and tolls.

62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 30; 63 Del. Laws, c. 387, § 42(c)-(f).;



§ 1311. Bonds

The Authority is hereby authorized to provide by resolution, at 1 time or from time to time, for the issuance of duly authorized bonds of the Authority for any of its corporate purposes, including the refunding of its bonds. The principal of, premium, if any, and the interest on any issue of bonds shall be payable solely from, and may be secured by, a pledge and assignment of revenues, provided, that the proceeds of any bonds may be used, pledged and assigned for the establishment of any or all reserves for such payment or security or for other corporate purposes as the Authority may authorize in its resolution authorizing the issuance of bonds or in a trust agreement securing the same.

The bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times, may be redeemed before maturity, at the option of the Authority, at such price or prices and under such terms and conditions, all as may be fixed by the Authority prior to the issuance of the bonds. The Authority shall determine the form of the bonds including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. The bonds shall be signed by the Secretary or shall bear the Secretary's facsimile signature and the official seal of the Authority or a facsimile thereof shall be impressed, imprinted, engraved or otherwise reproduced thereon. The official seal or facsimile thereof shall be attested by the Director of the Office of Financial Management and Budget and/or the Administrator of the Transportation Trust Fund or by such other officer or agent as the Authority shall appoint and authorize and any coupons attached to such bonds shall bear the facsimile signature of the Secretary. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes as if the officer had remained in office until such delivery. All bonds issued under this chapter are hereby declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code of the State. The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The Authority may sell such bonds in such manner, whether at public or private sale, and for such price, as it may determine to be in the best interests of the Authority. Neither the Secretary nor any person executing the bonds shall be personally liable on the bonds or be accountable by reason of execution of any bonds or the issuance thereof in accordance with this chapter.

The proceeds of the bonds of each issue shall be disbursed in such manner and under such restrictions, if any, as the Authority may provide in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, subject to this chapter.

Prior to the preparation of definitive bonds, the Authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds which shall become lost, stolen, mutilated or destroyed. Bonds may be issued under this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by this chapter.

Any bonds issued under this chapter may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds may pledge and assign revenues to which the Authority's right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of such bonds, but shall not convey or mortgage any road, highway, bridge, tunnel, overpass, underpass, interchange, entrance plaza, exit or approach constituting a portion of a turnpike. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the holders of bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the acquisition of property and the construction, reconstruction, improvement, extension, alteration, modernization, repair, operation and maintenance of transportation facilities, the charges, fares, fees, rates, rentals and tolls to be imposed, the payment, security or redemption of bonds, and the custody, safeguarding and application of all moneys, and provisions for the employment of persons in connection with the undertaking, maintenance or operation of such transportation facilities. Any such trust agreement or resolution may set forth the rights and remedies of the holders of bonds and of the trustee, and may restrict the individual rights of action by holders of bonds. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the holders of bonds, subject to this chapter. All expenses incurred in carrying out such resolution or trust agreement may be treated as a part of the cost of the operation of a transportation facility.

It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority.

This section is intended and shall be construed to authorize the Authority to finance any transportation facility or any combination of transportation facilities by any combination of issues or series of bonds which may be secured by the pledge of revenues derived from any transportation facility or facilities or combination of such facilities designated by the resolution authorizing the issuance of such bonds or by any trust agreement securing such bonds.

62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 31; 69 Del. Laws, c. 435, § 26; 70 Del. Laws, c. 186, § 1.;



§ 1312. Authorized projects

The Authority is hereby authorized to issue bonds to refund outstanding bonds of the Authority and to issue bonds to finance the costs of the following transportation facilities forming part of the unified transportation system of the State:

(1) Reconstructing and improving the Delaware Turnpike;

(2) Constructing and reconstructing the following highways by the Division of Highways:

a. I-95, viaduct widening and Christiana interchange

b. Wilmington Boulevard, interstate portion

c. Wilmington Boulevard, urban portion

d. I-495, Christiana River to Edgemoor Bridge

e. I-95, I-295, I-495, safety and completion projects

f. I-495, Manor Avenue pedestrian crossing

g. I-495, Twelfth Street interchange

h. I-495, Terminal Avenue interchange

i. I-495, additional exit between 12th Street and intersection of I-95, I-495

j. Twelfth Street, Wilmington

k. Edgemoor Bridge

l. Naaman's Road, U.S. 13 to U.S. 202

m. Harvey Road, I-95 to Philadelphia Pike

n. Marsh Road, I-95 to Wilson Road

o. Concord Pike, Augustine cut-off to Pennsylvania line

p. Airport Road

q. Route 7, Stanton to U.S. 13

r. Christiana Bypass, Routes 7 to 273

s. Route 273, Newark through Ogletown

t. Route 896, U.S. 40 to Route 4

u. Otts Chapel Road, I-95 to U.S. 40

(3) Constructing and reconstructing the following transportation facilities by the Division of Highways:

a. Route 4 — SR 2 to SR 7

b. New Churchman's Road — SR 4 to SR 7

c. Alapocas Intersection at New Bridge Road

d. Chapman Road — Salem Church Road to SR 273

e. Route 113, Little Heaven to Dover Air Base

f. Saulsbury Road — Walker Road to Denney's Road

g. Route 72 — U.S. 40 to Sunset Lake

h. U.S. 13 — Boyd's Corner, weigh station, rest area, Laurel to Seaford II

i. Route 41 — SR 2 to Milltown Road

j. Red Mill Road — SR 2 to Darwin Drive

k. Stein Highway — Bradford to Front

l. Route 8 — Dover to Pearsons Corner

m. Denney's Road — Saulsbury Road to U.S. 13

n. Old Baltimore Pike — SR 896 to Christiana

o. U.S. Route 113A — U.S. 13 to Route 113

p. Route 88 and CR 334 — U.S. 13 to SR 9

q. Route 141 — Route 2 to Route 202

r. Paving and rehabilitation program (statewide)

s. Bridge replacement and rehabilitation program (statewide)

t. Community transportation fund and drainage, intersections and miscellaneous projects program (statewide)

u. DTA capital and equipment (statewide)

v. Corridor/non-corridor

w. Road maintenance

The Authority may issue bonds for the purposes set forth in subdivision (1) above including bonds to fund reserves and to pay costs of issuing such bonds without the approval of the General Assembly; provided, however, that the proceeds of such bonds are not applied to the costs of financing feeder roads.

The Authority shall not issue bonds for the purposes set forth in subdivision (2) or (3) above without the approval of the General Assembly. The proceeds of bonds authorized to be applied to purposes described in subdivisions (2) and (3) above shall be: (i) Limited to amounts authorized or to be authorized by the General Assembly from time to time in an annual capital improvements project schedule forming part of the State's capital improvement act; and (ii) transferred periodically by the Authority to the applicable special funds of the State to meet the costs of such projects. The approval of amounts to be expended for such purposes in an annual capital improvements project schedule shall constitute the approval of the issuance of bonds in such amounts for such purposes. Bond issued for such purposes may include additional amounts necessary to fund reserves and to pay costs of issuing the bonds.

The Authority may issue bonds to refund any bonds previously issued by the Authority for any purpose and to fund reserves and pay costs of issuing bonds without the approval of the General Assembly.

No bonds shall be issued by the Authority for any purpose, including any refunding bonds, unless the Authority has obtained an independent report from a qualified firm stating, on the basis of revenues transferred to and/or collected by the Authority in the fiscal year next prior to the year in which the report is prepared, that it is reasonable to assume, after giving effect to the issuance of bonds proposed to be issued (assuming that the principal and interest payments on such bonds will be the principal and interest payments on those bonds in the fiscal year in which the greatest amount of principal and interest will be payable on those bonds), that sufficient revenues will be available to make the reimbursements from the motor fuel tax reimbursement fund and the motor carrier registration reimbursement fund required by this chapter to be made for the next 5 fiscal years including the fiscal year of the issuance of such bonds. The report may assume that the amount of revenues deposited in the turnpike improvement fund, the interstate operations fund, and the interstate improvement fund, as defined in the trust agreement dated September 1, 1979, between the Authority and the trustee for certain outstanding bonds of the Authority, will not be increased during that 5 year period. A determination by the Authority that the report satisfied the requirements of this paragraph shall be conclusive.

62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 32; 64 Del. Laws, c. 343, § 45(j); 65 Del. Laws, c. 212, § 15; 73 Del. Laws, c. 95, § 84(e)(1).;



§ 1313. Projects transferred to Authority; cancellation of state general obligation bond authority

There is hereby repealed the authorization to issue bonds, to which the State has been authorized to pledge its faith and credit, the proceeds of which were appropriated to the Department of Transportation, by the following laws, for the following projects and in the following amounts:

Such projects, described in subdivision (2) of § 1312 of this title, are hereby transferred to the Authority. Such transfer shall be effective on the date the Authority issues bonds to finance such transportation facilities. The proceeds of such bonds shall be deposited, from time to time, in a special fund of the State and applied to the purposes for which such bonds are issued in order to meet payments due under executed contracts for such projects. The Division of Highway Operations shall continue to supervise construction and to maintain and operate such projects. It is the intention of the General Assembly that the Authority issue bonds within a reasonable period after the adoption of this chapter in order to permit the uninterrupted pace of construction of such projects.

62 Del. Laws, c. 164, §§ 1, 2; 69 Del. Laws, c. 435, § 27.;



§ 1314. Authorization of state highway projects

(a) In order to assist the program of highway construction and reconstruction authorized in §§ 1312 and 1313 of this title, and in connection with the construction and reconstruction of the State's unified transportation system, the State hereby authorizes the issuance of $9,145,000 bonds by the State to which the State pledges its full faith and credit. Bonds authorized to be issued by this subsection shall mature not later than 20 years from their date of issuance. The proceeds of such bonds are hereby appropriated to the Department of Transportation for the purposes and in the amounts as set forth in the capital projects schedule attached to 62 Del. Laws, c. 164, and made a part thereof.

(b) In addition to such bonds, and in order to further assist such program of highway construction and reconstruction, the State hereby authorizes the issuance of $2,397,000 bonds by the State to which the State pledges its full faith and credit. Bonds authorized to be issued by this subsection shall mature not later than 10 years from their date of issuance. The proceeds of such bonds are hereby appropriated to the Department of Transportation for the following purposes and in the amounts as set forth in the capital projects schedule attached to 62 Del. Laws, c. 164, and made a part thereof.

(c) Bonds issued pursuant to this section shall be issued by the State pursuant to Chapter 74 of Title 29.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1315. Credit of State not pledged to Authority bonds

Bonds issued by the Authority under this chapter shall not constitute a debt or liability of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, but such bonds, unless refunded by bonds of the Authority authorized by this chapter, shall be payable solely from funds and property pledged, assigned or available for their payment as specifically authorized in the resolution authorizing such bonds or in the trust indenture securing such bonds. All bonds shall contain on the face thereof a statement to the effect that the Authority is obligated to pay such bonds and the interest thereon only from revenues or other specifically pledged property, and that neither the State nor any political subdivision thereof is obligated to pay the bonds or the interest thereon and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds.

All expenses incurred in carrying out this chapter, other than for the issuance of general obligation bonds by the State, shall be payable solely from funds provided under this chapter and nothing in this chapter shall be construed to authorize the Authority to incur indebtedness or any liability on behalf of or payable by the State or any political subdivision thereof.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1316. Bonds as legal investments; legal deposit

Bonds issued pursuant to this chapter are securities in which all state officers and officers of political subdivisions, administrative departments, boards and commissions of the State, all banks, bankers, savings banks and institutions, building and loan associations, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital, belonging to them or within their control.

Such bonds are obligations which may properly and legally be deposited with and received by any officer of the State, or of any political subdivision or agency of the State, for any purpose for which the deposit of bonds or other obligations of the State is now, or may hereafter be, authorized by law.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1317. Revenues as trust funds; pledge or assignment of revenues; security interest

All moneys received pursuant to this chapter, whether as proceeds from sale of bonds, from grants or other contributions or other revenues, shall be trust funds, to be held and applied solely as provided in this chapter. A resolution authorizing the issuance of bonds and/or the execution and delivery of a trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such money and shall hold and apply the same for the purposes hereof subject to such regulations as this chapter and such resolution or trust agreement may provide.

Any pledge or assignment of or other security interest in revenues and any other moneys, earnings, income, accounts, contract rights, general intangibles, instruments, chattel papers or other personal property, including motor fuel taxes, and annual motor carrier registration fees, made or created by the Authority shall be valid, binding and perfected from the time when such pledge, assignment or other security interest is created, without any physical delivery of the collateral or further act. The lien of any such pledge, assignment or other security interest shall be valid, binding and perfected as against all parties having claims of any kind in tort, contract or otherwise against the Authority irrespective of whether or not such parties have notice thereof. No instrument by which such a pledge, assignment or other security interest is created nor any financing statement need be recorded or filed. This paragraph shall apply notwithstanding the Uniform Commercial Code.

62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 33; 63 Del. Laws, c. 387, § 42(g).;



§ 1318. Certain contract with bondholders

The State hereby pledges to and agrees with the holders of bonds issued pursuant to this chapter that the State will not limit or restrict the rights granted to the Authority by this chapter to construct, reconstruct, improve, extend, alter, modernize, repair, operate and maintain any transportation facilities, or to establish and collect such charges, fares, fees, rates, rentals and tolls as may be convenient or necessary to produce sufficient revenue to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds authorized by this chapter or in any way impair the rights or remedies of the holders of such bonds until the principal of, premium, if any, and interest on such bonds are fully paid and discharged.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1319. Exemption from taxation

The State covenants with the purchasers and with all subsequent holders, owners and transferees of bonds, in consideration of the acceptance of and payment for the bonds, that the bonds (which include interest thereon), and their transfer, shall be exempt from taxation by the State and its political subdivisions, except for estate, inheritance or gift taxes.

Notwithstanding the foregoing, the Authority may elect to issue bonds, the interest on which is subject to federal income taxation.

Any real or personal property of the Authority and all revenues of the Authority shall be exempt from any and all taxation by the State or any political subdivision thereof for any purpose.

62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 34.;



§ 1320. Special provisions relating to Delaware Turnpike

(a) The Authority and the State shall always maintain and keep in good condition and operating repair the Delaware Turnpike.

(b) The Authority may provide or make provision for an adequate police force to enforce the laws of the State and the rules and regulations established by the Authority and governing the use of the Delaware Turnpike.

(c) Any operator of a vehicle using the Delaware Turnpike who refuses to pay the toll prescribed by the Authority, or who evades or attempts to evade payment of the toll prescribed by the Authority, may be arrested without a warrant. The fine for such offense shall be not less than $10 and not more than $100 in addition to costs.

(d) The Authority may incorporate in the Delaware Turnpike as an integral part thereof any existing state highway or bridge or any partially completed state highway or bridge which it may deem necessary, provided that such incorporation shall not impair the right of the Authority to impose tolls on the Delaware Turnpike.

(e) If any property other than money which has been abandoned, mislaid or lost on the premises of the Delaware Turnpike comes into the possession of the Authority and remains unclaimed in the possession of the Authority for a period of 120 days, the Authority may sell the property at public auction after notice of such sale has been published for 3 successive weeks in a newspaper with general circulation in the county where such property was recovered. The net proceeds of sale, after deducting the cost of storage and the expenses of the sale, and all money unclaimed for such 120 day period, shall be paid into and become the property of the Authority. If, in the opinion of the Authority, any property so abandoned, mislaid or lost, which comes into the possession of the Authority and remains unclaimed in its possession for a period of 120 days, is of value of $10 or less, the Authority may donate the same to a charitable organization without offering such property for sale.

(f) A budget for each fiscal year of the Authority shall be prepared by the Authority and submitted to the General Assembly at the same time the State prepares and submits its annual budget appropriation bill to the General Assembly. The annual budget shall show, among other things, the operating expenses of the Authority for each subsidiary, and the estimated amount required to be deposited in various funds created by any resolution pursuant to which bonds have been issued or any trust indenture securing such bonds, including but not limited to an operating fund. The budget shall be approved by the General Assembly before its adoption by the Authority.

In approving the budget of the Authority, the General Assembly shall not:

(1) Approve an amount for operating expenses of the Delaware Turnpike less than the amount actually incurred as operating expenses for the Delaware Turnpike in the last prior fiscal year of the Authority, plus an inflation factor equal to the United States Consumer Price Index (CPI) or successor indices, annualized at November of the year prior to the year for which such budget is prepared, unless the budget prepared by the Authority requests a lesser amount.

(2) Approve an amount for application to pay debt service on bonds and an amount to meet any debt service reserve fund requirement less than the amounts required, by any resolution of the Authority pursuant to which bonds of the Authority are issued or pursuant to a trust indenture pursuant to which bonds are secured, to pay debt service on bonds and to meet any debt service reserve requirements.

If the General Assembly does not approve the budget of the Authority prior to July 1 for the year such budget is submitted, the budget, as submitted to the General Assembly, shall be adopted by the Authority until such time as a budget is approved by the General Assembly. Any obligations incurred by the Authority pursuant to an adopted budget shall be binding.

(g) The State or the Authority shall neither make nor authorize any appropriation or expenditure of money that would impair the right or power of the Authority to impose tolls on the Delaware Turnpike.

(h) The Authority shall operate only 1 barrier facility on the main line of the Delaware Turnpike for the collection of tolls, and it shall be located on the Delaware Turnpike at or near the boundary between the State and the state of Maryland. The Authority may also operate toll collection facilities for all vehicles other than 2-axle vehicles at such points along the Delaware Turnpike and/or the interstate within Delaware which the Authority shall determine.

(i) The Authority shall, upon request, furnish a user of the Delaware Turnpike a receipt showing the amount of the toll paid, the classification of the vehicle, the date the toll was paid and the name of the Authority.

62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 35; 65 Del. Laws, c. 385, § 11; 69 Del. Laws, c. 435, § 28.;



§ 1321. Limitation on jurisdiction of political subdivisions

No political subdivision of the State shall exercise any power, authority or jurisdiction over property of the Authority including but not limited to the exercise of the police power or the exercise of the power of condemnation, without the consent of the Authority.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1322. Conveyance to Authority

Any political subdivision, agency, department or commission of the State, notwithstanding any contrary provision of law, may lease, grant or convey to the Authority any real property or rights in real property, including but not limited to public roads and other real property already devoted to public use, at the written request of the Authority, upon such terms and conditions as such political subdivision, agency, department or commission may deem reasonable and fair, without the necessity for any advertisement, court order or other action other than the adoption of a resolution of such agency, department or commission, or, in the case of a political subdivision, the adoption of an ordinance or resolution.

Notwithstanding the foregoing, no facilities of the Port of Wilmington, the Sussex County Airport, the Greater Wilmington Airport or the Wilmington Parking Authority may be leased, granted or conveyed to the Authority unless specifically authorized by an act of the General Assembly.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1323. Audit of books and accounts

The office of Auditor of Accounts shall cause an annual audit of the books and accounts of the Authority. The selection of a firm to perform the annual audit of the books and accounts of the Authority shall be mutually agreed upon by the office of the Auditor of Accounts and the Secretary who shall consult and cooperate with each other in the selection, contract, employment and scope of professional services to be rendered, provisions in Chapter 29 of Title 29 notwithstanding. The audit shall be performed by an independent firm of certified public accountants of recognized ability and standing and shall conform in all respects to the covenants contained in all trust agreements entered into by the Authority for the benefit of its bondholders. The Authority shall transfer funds, as requested by the office of Auditor of Accounts, to cover the cost of the audit.

62 Del. Laws, c. 164, §§ 1, 2; 63 Del. Laws, c. 179, § 40; 69 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 435, § 29.;



§ 1324. Damage to private property

All private property damaged or destroyed in the exercise by the Authority of the powers granted by this chapter shall either be restored or repaired and placed in its condition prior to such damage or destruction, as nearly as practicable, or adequate compensation made therefor, as determined solely by the Authority from funds available to the Authority.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1325. Employees of the Delaware Transit Corporation and subsidiaries

The Director and Deputy Director of the Delaware Transit Corporation shall be exempt from Chapter 59 of Title 29, as amended. All employees of any public or specialized transportation subsidiary, including persons directly employed by the Delaware Transit Corporation, and any other subsidiaries created pursuant to this chapter, shall also be exempt from the provisions of Chapter 59 of Title 29, as amended. Except as otherwise provided herein, such employees shall not be considered state employees for purposes of wages, salaries, fringe benefits or for purposes of any other benefits which may accrue to state employees whether exempt or merit employees, including benefits that may accrue under Executive Order No. 36 dated November 23, 1977. Such employees shall be considered state employees for the purposes of participating in the group medical insurance, workers' compensation and deferred compensation plans available to state employees. Participation in, and the terms of, medical insurance, workers' compensation and deferred compensation programs available through the State shall not be a subject of collective bargaining.

60 Del. Laws, c. 503, § 8; 62 Del. Laws, c. 164, §§ 1, 2; 67 Del. Laws, c. 77, § 1; 68 Del. Laws, c. 99, § 1; 69 Del. Laws, c. 435, § 30; 74 Del. Laws, c. 68, § 236.;

§ 1325A Status of former DTA employees.

Any employee of the Delaware Transportation Authority as of June 30, 1994, and retaining merit system status at that time who is transferred to the Delaware Transit Corporation before August 31, 1995, shall be deemed to be employed by the State in the classified service with all the benefits accrued as a merit employee as of July 31, 1995, notwithstanding any provision of § 1325 of this title to the contrary.

70 Del. Laws, c. 118, § 240.;



§ 1325A. Status of former DTA employees

Any employee of the Delaware Transportation Authority as of June 30, 1994, and retaining merit system status at that time who is transferred to the Delaware Transit Corporation before August 31, 1995, shall be deemed to be employed by the State in the classified service with all the benefits accrued as a merit employee as of July 31, 1995, notwithstanding any provision of § 1325 of this title to the contrary.

70 Del. Laws, c. 118, § 240.;



§ 1326. John F. Kennedy Memorial Highway

The Delaware Interstate Highways 295 and 95 leading from the Delaware Memorial Bridge to the Maryland state line shall be known as the "John F. Kennedy Memorial Highway." The Authority shall cause to be erected suitable signs or markers to inform the public of the name of such highway.

62 Del. Laws, c. 164, §§ 1, 2.;



§ 1327. Operation of service stations

The Authority may lease a retail fuel outlet or service station to a manufacturer of petroleum products. The manufacturer, its subsidiary or agents may operate such outlet or service station notwithstanding § 2905 of Title 6 [repealed], as amended.

62 Del. Laws, c. 164, §§ 1, 2; 77 Del. Laws, c. 394, § 4.;



§ 1328. Application of state Freedom of Information Act

(a) The Authority and its subsidiaries shall be subject to all applicable provisions of the state Freedom of Information Act, Chapter 100 of Title 29.

(b) Written or recorded information concerning employee addresses, work sites, times of travel, salary and other information of a personal nature, having been provided or to be provided by employers working with the Department to develop transportation programs or projects, shall be treated as confidential and shall not be considered as a public record under Chapter 100 of Title 29.

62 Del. Laws, c. 164, §§ 1, 2; 69 Del. Laws, c. 435, § 31; 70 Del. Laws, c. 402, § 2.;



§ 1329. Liability of Authority

(a) Any operation, service or program provided by the Delaware Transportation Authority or under its auspices not covered by a general liability policy, self-insurance or other insurance policy as shall be legally established and funded by said Authority shall be covered and protected by the doctrine of sovereign immunity of the State which shall be applicable not only to the Authority but to each of its agencies, administrations, subsidiaries and each of their respective officers and employees; which immunity shall apply to and against any lawsuit or liability arising from any such operation, service or program, except as specifically excepted under this section. No legal or equitable action seeking damages as a result of any operation, service or program described in the preceding sentence shall be permitted or damages recovered except as such activity is and shall be covered by an insurance program procured in accordance with law and for which adequate funding is available. In the event that insurance has been provided, such claim, including any award for damages or costs assessed against the Authority, its administrations, subsidiaries, officers or employees either individually or on behalf of their employer shall not exceed the amount of said insurance covering the risk or loss or the amount of $300,000 whichever amount shall be the lesser for any and all claims arising out of a single occurrence.

(b) For fiscal years beginning July 1, 1997, and thereafter, the annual budget of the Delaware Transit Corporation shall include funding for an insurance program as described in subsection (a) of this section. This insurance program may be provided by either (1) a combination of self-insurance and commercially procured insurance, or (2) entirely commercially procured insurance. The monetary limits of § 1329(a) of this title shall apply to passenger rail carrier operations authorized under § 1332 of this title. For all other operations of the Delaware Transit Corporation, the monetary limits of § 1329(a) of this title shall not apply, and the Corporation shall instead be liable for the amount of its insurance covering the risk or loss; provided, however, that the insurance program shall provide a minimum coverage of $300,000 for any and all claims arising out of a single occurrence.

66 Del. Laws, c. 360, § 68; 71 Del. Laws, c. 215, § 1; 72 Del. Laws, c. 160, § 1.;



§ 1330. Limitation of actions to recover payments erroneously or illegally collected by the Authority

No action or claim that is otherwise permitted against the State or an agency or authority of the State to recover any charges, fares, fees, rentals or tolls or other payments erroneously or illegally collected by or paid to the Authority may be commenced or otherwise asserted after expiration of 1 year from the earlier of:

(1) The date of the payment; or

(2) The date the payment was required to be made.

68 Del. Laws, c. 156, § 55(f).;



§ 1331. Motor fuel tax

The provisions of Chapters 51 and 52 of Title 30 and Chapter 29 of Title 6 shall be administered by the Department of Transportation in the Office of Motor Fuel Tax. The Director of the Office of Motor Fuel Tax shall be transferred to the Department of Transportation and, notwithstanding any provision of § 1325 of Title 2 to the contrary shall be deemed to be employees of the State in the classified service with all the benefits accrued as merit employees as of July 1, 1992.

68 Del. Laws, c. 290, § 189; 69 Del. Laws, c. 435, § 32.;



§ 1332. Passenger rail carriers

(a) The General Assembly has determined as a matter of public policy that it is in the best interests of the citizens of Delaware to apply a limitation of liability for any passenger rail carrier, not otherwise protected under State law, in order to financially enable the Authority acting through the Delaware Transit Corporation and such rail carriers to provide such service. No legal or equitable action seeking damages for personal injury or death as a result of any operation, service or program shall be permitted, maintained or recovered against the owner and/or operator of passenger rail service within State boundaries which has contracted with the Authority acting through the Delaware Transit Corporation to provide such service except as otherwise indicated herein.

(b) It is the expressed intent of the General Assembly, as a matter of public policy, to extend the immunity of the State to all owners and operators of rail facilities and/or providing such rail operations pursuant to an agreement with the Delaware Transportation Authority acting through the Delaware Transit Corporation specifically referencing this section. Any such waiver of immunity from lawsuit or liability whether by operation of law or contract shall be strictly limited to the terms of this section.

(c) The Delaware Transportation Authority acting through the Delaware Transit Corporation is expressly given authority to contract with 1 or more rail service operators hereinafter referred to as "contractors" to maintain and operate rail service between points in Pennsylvania and Delaware, within Delaware and/or between points in Maryland and Delaware, and to indemnify and save harmless said contractors from any and all liability to the extent such indemnification shall be covered by insurance either through a commercially procured policy or through a self-insurance fund as shall be determined by the Authority acting through the Delaware Transit Corporation and approved by the General Assembly and in conformance with § 1329 of this title. For the purposes of this section, rail service operators shall include but not be limited to SEPTA (Southeastern Pennsylvania Transportation Authority), AMTRAK (National Railroad Passenger Corporation), MARC (Mass Transit Administration, Maryland Commuter Rail) and CONRAIL (Consolidated Rail Corporation).

69 Del. Laws, c. 77, § 68; 69 Del. Laws, c. 435, § 33.;



§ 1335. Maintaining adequate supplies of road materials [Operation of this statute was suspended by 79 Del. Laws, c. 79, § 98]

(a) Legislative findings. — The General Assembly finds that the interests of the State are not well served when its ability to obtain a ready supply and competitive prices for critical materials used in its transportation projects, such as asphalt and concrete, is impeded due to the consolidation of ownership of facilities for the processing and/or manufacture of such materials in specific geographic areas. This situation has arisen in Kent and Sussex Counties, and may potentially occur in New Castle County. Therefore, the General Assembly determines that the State should be empowered to enter into appropriate arrangements to reduce the impacts of these consolidations.

(b) Any provision of the Delaware Code notwithstanding, the Department of Transportation is hereby authorized and directed to develop and implement a program to obtain a ready supply of critical road-building materials, including but not limited to asphalt and/or concrete, for its highway construction and reconstruction projects. This program may include the acquisition of land, raw materials, and equipment to operate facilities for the processing and manufacture of road materials. The Department may also contract with private entities for the operation of such facilities, pursuant to Chapter 69 of Title 29.

(c) The provisions of §§ 1309, 1319, 1321, and 1329 of this title shall apply to the Department's actions pursuant to this section, including any contractual arrangements for these facilities, as if conducted under the auspices of the Delaware Transportation Authority, except that during its planning process the Department shall meet and confer with the land use officials in the county in which such facilities will be located, to obtain their comments on the proposal.

(d) Notwithstanding subsection (c) of this section, the authorities granted to the Department in aforementioned section, the Department shall not contract for any additional capacity with a private firm or firms without first securing the approval of the State Representative and Senator in whose legislative districts the proposed road materials facility would be located.

74 Del. Laws, c. 308, § 109; 76 Del. Laws, c. 288, § 101; 77 Del. Laws, c. 87, § 92; 77 Del. Laws, c. 329, § 100; 78 Del. Laws, c. 76, § 103; 78 Del. Laws, c. 292, § 88; 79 Del. Laws, c. 79, § 98.;






CHAPTER 14. TRANSPORTATION TRUST FUND

§ 1401. Title

This chapter shall be known as the "Transportation Trust Fund Act." The word "chapter," as used herein, means this Transportation Trust Fund Act. The phrase "transportation system," as used herein, shall mean all modes and methods of transporting people and goods on land, in the air or on water; provided, however, that no facility of the Greater Wilmington Airport owned by New Castle County, the Sussex County Airport owned by Sussex County, the Port of Wilmington owned by the City of Wilmington or any facility of the Wilmington Parking Authority may be acquired by the Authority unless specifically authorized to do so by an act of the General Assembly.

66 Del. Laws, c. 87, § 1.;



§ 1402. Legislative findings and determinations

(a) The General Assembly hereby reaffirms all the findings made by the General Assembly in § 1302(a) of this title.

(b) The General Assembly further finds, that, in addition to the creation of the Delaware Transportation Authority and the grant of powers to the Authority by Chapter 13 of this title, there is a growing urgency to provide additional means to finance the maintenance and development of the integrated highway and air and water transportation system in the State for the economic benefits of the State and for the welfare and safety of the users of this transportation system.

(c) The General Assembly hereby determines that in order to provide additional means to finance this transportation system for the benefit of the State and the users of this transportation system, there shall be created a Transportation Trust Fund in the Authority and the Authority shall be granted the following powers, duties and functions relating to the management and disposition of receipts in the Transportation Trust Fund; and that the powers, duties and functions conferred on the Authority by this chapter constitute a valid public purpose and are necessary and proper for the purposes to be achieved by the Authority under this chapter; and that the expenditure of funds authorized by this chapter are for a valid public purpose and public use.

66 Del. Laws, c. 87, § 1.;



§ 1403. Application of chapter

In addition to the powers granted to the Authority by Chapter 13 of this title, the Authority shall have the following powers in addition to those powers granted elsewhere in this chapter:

(1) To issue subordinated indebtedness and to enter into bank loan agreements, lines of credit, letters of credit and other security agreements for the purposes of the Authority;

(2) In its own name or in the name of the State, with the approval of the State, to apply for and receive and accept appropriations or grants of property, money, services or reimbursements for money previously spent and other assistance offered or made available to it by or from any person for any lawful corporate purpose of the Authority including, without limitation, grants, appropriations or reimbursements from the state or federal government with respect to their respective shares under federal aid transportation laws of the costs of planning, acquisition, engineering, construction, reconstruction, repair, resurfacing and rehabilitation of public highways or the costs of planning, acquisition, engineering, construction, reconstruction, repair and rehabilitation of the public transportation systems and other projects, within the transportation system, in the State and the Authority's operating expenses and to apply and negotiate for the same upon such terms and conditions as may be required by any person, government, agency, authority or entity or as the Authority may determine to be necessary, convenient or desirable;

(3) To accept and use any funds appropriated and paid by the State to the Authority, for the purposes for which the appropriations and payments are made;

(4) To purchase, acquire, lease or rent such equipment, materials, vehicles, machinery, office equipment or other items from Authority appropriations for authorized use by the Authority, State or its instrumentalities for their respective purposes, including but not limited to office supplies, tools, construction equipment, utilities, furniture and such other items as the Authority may authorize;

(5) To use funds available in DART operations "public" to cover the expenses, both capital and operating related to public transportation services provided by DART and to consolidate its various accounts consistent with sound accounting principles and practices in order to accomplish the goals of the Authority in accordance with the purposes and programs approved by the General Assembly;

(6) To impose tolls at such places and at such times as it determines on a toll facility system comprised of the Delaware Turnpike, U.S. Route 301 from the Maryland line to the tolled portions of State Route 1, and U.S. 13 Relief Route (also known as State Route 1) subject to the provisions of § 1320(h) of this title relating to the imposition of tolls on the Delaware Turnpike; and to impose tolls on such other highways with the prior approval of the General Assembly;

(7) To do any and all things necessary or appropriate to carry out the purposes of this chapter and the exercise of the powers, functions and duties granted to the Authority by this chapter.

66 Del. Laws, c. 87, § 1; 66 Del. Laws, c. 360, § 49; 75 Del. Laws, c. 98, § 119.;



§ 1404. Establishment of Transportation Trust Fund

There is hereby established in the Authority a fund to be known as the "Transportation Trust Fund." Except as otherwise provided by contract between the Authority and the holders of bonds of the Authority and excluding the receipts and revenues of subsidiary corporations of the Authority, all taxes, fees, charges, tolls, reimbursements and revenues collected or received by or paid or appropriated to the Authority and any amounts received from the Corps of Engineers in connection with the construction or reconstruction of a bridge in the area of the St. Georges Bridge shall be credited to the Transportation Trust Fund. In addition, the proceeds of bonds issued by the Authority and supported by a pledge or other interest in the money in the Transportation Trust Fund shall be held in or for the Transportation Trust Fund. The Transportation Trust Fund shall be deemed to be a special fund. There may be established in the Transportation Trust Fund 1 or more accounts to which shall be credited and from which there shall be paid the taxes, fees, charges, tolls and revenues credited to the Transportation Trust Fund. The Authority may transfer money from the Transportation Trust Fund to a special fund of the State to meet obligations of the State payable from the Transportation Trust Fund. No such money credited to the Transportation Trust Fund, or any account in the Transportation Trust Fund, shall be available to pay any bonds issued by the Authority pursuant to any trust agreement or other contract entered into by the Authority prior to the creation of the Transportation Trust Fund unless the Authority specifically agrees to the contrary after the adoption of this chapter. Nothing in this chapter shall adversely affect the security of any bonds issued by the Authority pursuant to a trust agreement dated as of September 1, 1979, as amended, between the Authority and the trustee for holders of bonds secured thereunder or pursuant to a trust agreement dated as of September 1, 1981, as amended, between the Authority and the trustee for holders of bonds secured thereunder. Notwithstanding other provisions of the Delaware Code, transfers from the Transportation Trust Fund to other public agencies for projects approved in the annual Capital Improvements Act shall not require the approval of the Budget Commission or be subject to Chapter 69 of Title 29. Projects for which Transportation Trust Fund appropriations are provided in the Suburban Street, Drainage and Miscellaneous funding category in the annual Capital Improvements Act shall, whenever the prevailing wage provisions of § 6960 of Title 29 would otherwise be applicable, be subject to the "highway construction" rate developed through the regulatory process implementing § 6960 of Title 29.

Subject to appropriations in the annual Capital Improvements Acts, the Department shall create a special account in the Fund for the purposes of capitalizing the Small Retail Gasoline Station Assistance Loan Fund ("Small Station Fund") established in Chapter 74 of Title 7. This special account shall be subject to the following terms and conditions:

(1) The total authorization in any fiscal year for this Small Station Fund shall not exceed $4 million, including administrative expenses;

(2) The total authorization of moneys for the Small Station Fund shall not exceed $12 million;

(3) All loan repayments under this program shall immediately upon receipt be deposited into accounts of the Transportation Trust Fund; and

(4) A memorandum of understanding shall be executed between the Secretary of the Department of Transportation, the Secretary of the Department of Natural Resources and Environmental Control and the Director of the Delaware Economic Development Office, which shall include by way of illustration and not limitation, the following:

a. An agreement as to eligibility requirements;

b. A cap on administrative expenses;

c. Provisions for auditing the Small Station Fund Program; and

d. A requirement for a Quarterly Activity Report on the administration of the Small Station Fund Program, showing the loans made, amounts repaid and an itemization of administrative expenses.

66 Del. Laws, c. 87, § 1; 66 Del. Laws, c. 360, § 49; 68 Del. Laws, c. 156, § 48(f); 69 Del. Laws, c. 77, § 72; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 305, §§ 2, 3.;



§ 1405. Bonds secured by Transportation Trust Fund revenues

(a) The Authority shall have the power and is hereby authorized after July 15, 1987, and from time to time thereafter, to issue its bonds, in principal amounts as in the opinion of the Authority shall be necessary to provide for any of its corporate purposes, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds issued by the Authority whether the bonds or interest to be funded or refunded have or have not become due; and to provide for the security thereof and for the establishment or increase of reserves to secure or to pay the bonds or interest thereon and all other reserves and all costs or expenses of the Authority incident to and necessary or convenient to carry out its corporate purposes and powers; and in addition to its bonds, the Authority shall have the power to issue subordinated indebtedness which shall be subordinate in lien to the lien of any or all of its bonds. No resolution or other action of the Authority providing for the issuance of bonds, refunding bonds or other obligations shall be adopted or otherwise made effective by the Authority without the prior approval in writing of the bond-issuing officer of the State.

(b) Except as may be otherwise expressly provided by the Authority, issues of bonds of the Authority may be general obligations payable out of any revenues or funds of the Authority, or may be limited obligations, subject to any agreements with the holders of particular bonds and payable out of particular revenues or funds of the Authority. The Authority may provide the security and payment provisions for its bonds as it may determine, including (without limiting the generality of the foregoing) bonds as to which the principal and interest are payable from and secured by all or any portion of the revenues of and payments to the Authority and other moneys or funds as the Authority shall determine. In addition, the Authority may, in anticipation of the issuance of the bonds or the receipts of appropriations, grants, reimbursements or other funds, including without limitation grants from the federal government for federal aid highways or public transportation systems, issue notes the principal of or interest on which, or both, shall be payable out of the proceeds of notes, bonds or other obligations of the Authority or appropriations, grants, reimbursements or other funds or revenues of the Authority. The Authority may also enter into bank loan agreements, lines of credit and other security agreements and obtain for or on its behalf letters of credit in each case for the purpose of securing its bonds or to provide direct payment of any costs which the Authority is authorized to pay by this chapter and to secure repayment of any borrowings under the loan agreement, line of credit, letter of credit or other security agreement by its bonds or the proceeds thereof or by any or all of the revenues of and payments to the Authority or by any appropriation, grant or reimbursement to be received by the Authority and other moneys or funds as the Authority shall determine.

(c) Whether or not the bonds are of the form and character as to be negotiable instruments under the terms of the Delaware Uniform Commercial Code, the bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the Delaware Uniform Commercial Code.

(d) Bonds of the Authority shall be authorized by a resolution or resolutions of the Authority and may be issued in 1 or more series and shall bear the date, or dates, mature at the time or times, bear interest at the rate or rates of interest per annum, be in the denomination or denominations, be in the form, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable from the sources, in the medium of payment, at the place or places within or without the State, and be subject to the terms of redemption (with or without premium) as the resolution or resolutions may provide. Bonds may be further secured by a trust indenture between the Authority and a corporate trustee within or without the State. All other obligations of the Authority shall be authorized by resolution containing terms and conditions as the Authority shall determine.

(e) Bonds of the Authority may be sold at a price or prices and in a manner as provided in § 1311 of this title.

(f) Bonds may be issued and other obligations incurred under this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by this chapter.

(g) Bonds of the Authority issued or incurred under this chapter shall not be in any way a debt or liability of the State or of any political subdivision thereof other than the Authority and shall not create or constitute any indebtedness, liability or obligation of the State or of any political subdivision or be or constitute a pledge of the faith and credit of the State or of any political subdivision, but all bonds unless funded or refunded by bonds of the Authority shall be payable solely from revenues or funds pledged or available for their payment as authorized in this chapter. Each bond shall contain on its face a statement to the effect that the Authority is obligated to pay the principal thereof, premium, if any, or the interest thereon only from revenues or funds of the Authority made available for that purpose and that neither the State nor any political subdivision is obligated to pay the principal, premium, if any, or interest thereon and that neither the faith and credit nor the taxing power of the State or any political subdivision thereof is pledged to the payment of the principal of, premium, if any, or interest on the bonds. For the purposes of this subsection, "political subdivision" does not include the Authority.

(h) All expenses incurred in carrying out this chapter shall be payable solely from revenues or funds provided or to be provided under or pursuant to this chapter and nothing in this chapter shall be construed to authorize the Authority to incur any indebtedness or liability on behalf of or payable by the State or any political subdivision thereof.

(i) Section 1312 of this title shall not apply to bonds of the Authority issued pursuant to this chapter. However, the Authority shall issue no bonds for any purpose unless the General Assembly by an act passed with the concurrence of three fourths of all the members elected to each House shall approve the purpose for which the bonds are issued and maximum amount of such bonds. No approval of the General Assembly shall be required:

(1) To refund bonds issued to fund the Delaware Turnpike with bonds the payment of principal and interest on which is to be met solely from tolls imposed on or revenues derived from the Delaware Turnpike;

(2) To refund bonds issued pursuant to this chapter provided that the present value of the aggregate principal and interest payments of the refunding bonds are less than the present value of the aggregate principal and interest payments on the bonds to be refunded; or

(3) To issue bonds to fund the costs of the Delaware Turnpike or any other toll road provided that such bonds are payable solely from the tolls imposed and other revenues derived therefrom or from the proceeds of such bonds.

(j) Bonds may be issued with interest thereon free from or subject to federal income taxation.

66 Del. Laws, c. 87, § 1; 66 Del. Laws, c. 360, § 49.;



§ 1406. Covenants with holders of bonds

In any resolution of the Authority authorizing or relating to the issuance of any bonds, or in any trust agreement securing the bonds, the Authority, in order to secure the payment of the bonds, and in addition to its other powers, shall have the power by provisions therein which shall constitute covenants by the Authority and contracts with the holders of the bonds:

(1) To pledge all or any part of its revenues or receipts to which its right then exists or may thereafter come into existence and other moneys, funds or contracts as the Authority shall determine and the moneys derived therefrom and the proceeds of any bonds;

(2) To covenant against pledging all or any part of its revenues or receipts or its agreements and the revenues derived thereunder or the proceeds thereof and other moneys or funds as the Authority shall determine and the moneys derived therefrom or against permitting or suffering any lien on any of the foregoing;

(3) To covenant with respect to limitations on any right to sell, lease or otherwise dispose of any property of any kind;

(4) To covenant as to any bonds, to be issued and the limitations thereof and the terms and conditions thereof and as to the custody, application, investment and disposition of the proceeds thereof;

(5) To covenant as to the issuance of additional bonds or as to limitations on the issuance of additional bonds and on the incurring of other debts by it;

(6) To covenant as to the payment of the principal or premium, if any, or interest on the bonds, as to the sources and methods of payment, as to the rank or priority of any bonds, with respect to any lien or security or as to the acceleration of the maturity of any bonds;

(7) To provide for the replacement of lost, stolen, destroyed or mutilated bonds;

(8) To covenant against extending the time for the payment of bonds or interest thereon;

(9) To covenant as to the redemption of bonds and privileges of exchange thereof for other bonds of the Authority;

(10) Subject to the rights and security interests of the holders from time to time of bonds theretofore or hereafter issued by the Authority, to covenant as to the enforcement of any term in any agreement, entered into pursuant to this chapter, to which the Authority is a party or an assignee, fixing amounts of funds to be paid over to and received by the Authority in each year or other period of time, including any term concerning the fixing of tolls and other charges on turnpikes as shall be necessary to provide the amounts of funds;

(11) To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for payment or redemption of bond reserves or other purposes and as to the use, investment and disposition of the moneys held in the funds;

(12) To establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which the consent may be given;

(13) To provide for the release of property, agreements or revenues and receipts from any pledge and to reserve rights and ownership in, or the right to dispose of, property which is subject to a pledge;

(14) To provide for the rights and liabilities, powers and duties arising upon the breech of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds of the Authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any declaration and its consequences may be waived;

(15) To vest in a trustee or trustees within or without the State such property, rights, powers and duties in trust as the Authority may determine, and to limit the rights, duties and powers of such trustee;

(16) To execute all bills of sale, conveyances, deeds of trust and other instruments necessary or convenient in the exercise of its power or in the performance of its covenants or duties;

(17) To pay the costs or expenses incident to the enforcement of the bonds or of the resolution or of any covenant or agreement of the Authority with the holders of its bonds;

(18) To limit the rights of the holders of any bonds to enforce any pledge or covenant securing the bonds; and

(19) To make covenants, in addition to the covenants herein expressly authorized, of like or different character, and to make covenants to do or refrain from doing acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or which in the absolute discretion of the Authority will tend to make bonds more marketable, notwithstanding that the covenants, acts or things may not be enumerated herein.

66 Del. Laws, c. 87, § 1.;



§ 1407. Pledge of revenues

In addition to the provisions of the 2nd paragraph of § 1317 of this title, which paragraph shall apply to bonds issued by the Authority under this chapter, it is hereby declared that neither the resolution nor any other instrument by which a pledge of revenues, moneys or funds is created need be filed or recorded except in the records of the Authority.

66 Del. Laws, c. 87, § 1.;



§ 1408. Personal immunity

Neither the Secretary nor any person executing bonds issued pursuant to this chapter shall be liable personally on the bonds, by reason of the issuance thereof.

66 Del. Laws, c. 87, § 1.;



§ 1409. No alteration of rights

The State does hereby pledge to and covenant and agree with the holders of any bonds issued or incurred pursuant to the authorization of this chapter that the State will not limit or alter the rights or powers hereby vested in the Authority in any way that would jeopardize the interest of the holders or inhibit or prevent performance or fulfillment by the Authority of the terms of any agreement made with the holders of the bonds or prevent the Authority from obtaining sufficient revenues which, together with other available funds, shall be sufficient to meet all expenses of the Authority and fulfill the terms of any agreement made with the holders of the bonds together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the holders, or from receiving payment of funds as provided in any agreement, until the bonds together with interest and premium, if any, thereon, are fully met and discharged or provided for. The failure of the State to appropriate moneys for any purpose of this chapter shall not be deemed or construed to be a violation of this section. However, the laws authorizing the imposition of taxes or fees, the pledge of those taxes and fees to the Authority and the transfer of those taxes and fees to the Authority shall not be repealed and those taxes and fees shall not be reduced or adversely altered until bonds secured by such taxes or fees are paid or provisions for their payment is made. The State shall have no obligation to increase such taxes or fees to meet payments of principal, premium, if any, or interest on any bonds. Neither the use of the Authority's assets for the purposes of this chapter nor the existence of the Authority shall be terminated for any reason prior to the time the principal of, premium, if any, and interest on any bonds of the Authority have been paid or adequate provision for their payment has been made notwithstanding any provision to the contrary if any, in Chapter 102 of Title 29.

66 Del. Laws, c. 87, § 1; 66 Del. Laws, c. 360, § 49; 67 Del. Laws, c. 285, § 56(g).;



§ 1410. Bonds as legal investments

The State and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to this chapter, and the bonds shall be authorized security for any and all public deposits.

66 Del. Laws, c. 87, § 1.;



§ 1411. Property exempt from taxation

All property of the Authority is declared to be public property devoted to an essential public and governmental function and purpose and shall be exempt from all taxes and special assessments of the State or any political subdivision. All bonds issued pursuant to this chapter are hereby declared to be issued by a body corporate and politic of the State and for an essential public and governmental purpose and the bonds, and the interest thereon and the income therefrom, whether or not the interest on the bonds is subject to federal income taxation, and all funds, revenues, income and other moneys received or to be received by the Authority and pledged or available to pay or secure the payment of the bonds, or interest thereon, shall at all times be exempt from taxation by the State, or any political subdivision, except for transfer, inheritance and estate taxes.

66 Del. Laws, c. 87, § 1.;



§ 1412. Applicable provisions of Chapter 13

All provisions of Chapter 13 of this title, not inconsistent with the provisions of this chapter, unless excepted herein, shall be applicable to the Authority and its bonds issued pursuant to this chapter, including, without limitation, §§ 1303, 1305, 1309 and 1320-1328, inclusive, of this title.

66 Del. Laws, c. 87, § 1.;



§ 1413. Transfers from road improvement fund

Notwithstanding § 1310(c)(11) of this title, available money in the road improvement fund shall be transferred periodically to the Transportation Trust Fund at the times and in the manner such money was previously transferred to a special fund of the State.

66 Del. Laws, c. 87, § 1.;



§ 1414. Repeal of §§ 1310 and 1312

(a)(1) Notwithstanding § 1310(b)(3) of this title, at such time as there are no longer outstanding any bonds secured by the trust agreement dated as of September 1, 1979, between the Authority and the trustee for the holders of said bonds or provisions for the payment thereof have been made in accordance with the terms of said trust agreement, (i) the motor fuel taxes and motor carrier registration fees remaining after said taxes and fees have been applied as required by the trust agreement dated as of September 1, 1981, between the Authority and the trustee for the holders of bonds secured by said trust agreement shall be paid to the Transportation Trust Fund to be applied by the Authority as provided by this chapter and shall thereupon, without the necessity of any further action by the General Assembly, be irrevocably and automatically pledged and assigned and continuously appropriated to the Transportation Trust Fund; (ii) the provisions of § 1310 of this title shall no longer be of any force or effect; and (iii) all revenues derived from or with respect to the operations of the Delaware Turnpike shall be deposited in the Transportation Trust Fund.

(2) Notwithstanding § 1310 of this title, at such time as there are no longer outstanding any bonds secured by the trust agreement dated as of September 1, 1979, or the trust agreement dated as of September 1, 1981, both between the Authority and the trustee for the holders of said bonds, or provisions for the payment thereof have been made in accordance with the respective terms of said trust agreements, motor fuel taxes and motor carrier registration fees shall be paid to the Transportation Trust Fund to be applied by the Authority as provided in this chapter and shall thereupon without the necessity of any further action by the General Assembly, be irrevocably and automatically pledged and assigned and continuously appropriated to the Transportation Trust Fund.

(b) The State hereby irrevocably pledges and assigns and continuously appropriates the proceeds derived from the motor vehicle registration fee imposed by the State pursuant to Chapter 21 of Title 21, as amended from time to time, the motor vehicle document fee imposed by the State pursuant to Chapter 30 of Title 30, as amended from time to time, the motor fuel taxes imposed by the State pursuant to Chapter 51 of Title 30, as amended from time to time, the motor carriers road use taxes and registration fees imposed by the State pursuant to Chapter 52 of Title 30, as amended from time to time, and the moneys transferred or disbursed to the Transportation Trust Fund pursuant to § 307 of Title 21, as amended from time to time, to the Transportation Trust Fund, subject to the rights of holders of outstanding bonds of the Authority issued pursuant to the Delaware Transportation Authority Act.

(c) At the time § 1310 of this title is repealed and is no longer of any force or effect, § 1312 of this title shall be automatically repealed without any further act of the General Assembly.

(d) Notwithstanding the repeal of said § 1310 of this title, the Authority shall retain the power, granted in said § 1310 of this title, in addition to the general grant of powers contained in § 1309 of this title to make and enforce such rules and regulations and establish, fix and revise from time to time, and charge and collect (or authorize by contract, franchise, lease or otherwise, the establishment, fixing, revising, charging and collection of) such charges, fares, fees, rates, rentals and tolls for the use of any transportation facility, or parts or sections thereof, operated by the Authority, as the Authority may deem necessary, proper, desirable or reasonable, subject to this chapter. The Authority may contract with any person desiring the use of any part of such transportation facilities, including rights-of-way for placing thereon, telephone, telegraph, electric light or power lines, gas stations, garages, restaurants and advertisements or for any other purposes, and fix the terms, conditions, charges, fares, fees, rates, rentals and tolls for such use. The Authority's power to review and revise any tolls, fares, rents, rates and other charges shall not be subject to supervision or regulation by any department, division, commission, board, council, bureau or agency of the State or any political subdivision thereof. The Authority will consider the purposes of this chapter when establishing such charges, fares, fees, rates, rentals and tolls.

66 Del. Laws, c. 87, § 1; 66 Del. Laws, c. 360, § 49; 67 Del. Laws, c. 46, § 53; 67 Del. Laws, c. 285, § 56(h).;



§ 1415. Transfers of motor fuel tax revenues

Notwithstanding § 1310(c)(8) of this title, the Authority shall not transfer or disburse available money in the Motor Fuel Tax Reimbursement Fund to the General Fund of the State. The Authority shall reimburse the State from the Transportation Trust Fund an amount equal to the refunds payable by the State on motor fuel taxes pursuant to §§ 5120 and 5214 of Title 30, as amended.

66 Del. Laws, c. 87, § 1; 66 Del. Laws, c. 360, § 49; 67 Del. Laws, c. 46, § 52.;



§ 1416. Transfer of motor carrier registration fees

Notwithstanding § 1310(c)(9) of this title, the Authority shall not transfer available money in the motor carrier registration reimbursement fund to the General Fund of the State and shall not otherwise be required to reimburse the State for motor carrier registration fees.

66 Del. Laws, c. 87, § 1; 66 Del. Laws, c. 360, § 49.;



§ 1417. Budget of Authority

The expenditures of the Authority from the Transportation Trust Fund, including expenditures required to be made by resolutions or trust agreements made or to be made by the Authority, shall be approved annually by the General Assembly. The obligations under any such resolution or trust agreement shall be met solely from motor fuel taxes, motor vehicle document fees, motor vehicle registration fees, motor carrier road use taxes and registration fees, the moneys transferred or disbursed to the Transportation Trust Fund pursuant to § 307 of Title 21, receipts and revenues derived from the Delaware Turnpike and any other receipts and revenues of the Authority pledged and assigned to the holders of bonds of the Authority. The budget for capital and operating expenditures of the Authority payable from the Transportation Trust Fund shall be presented annually by the Authority to the General Assembly. If the General Assembly does not approve the operating budget of the Authority prior to July 1 for the year such budget is submitted, the operating budget, as submitted to the General Assembly, shall be deemed adopted by the Authority until such time as the budget is approved by the General Assembly, provided that the operating expenditures of the Authority shall not exceed similar expenditures of the Authority for the year prior to the budget year by more than a factor equal to the Consumer Price Index as defined in § 1320(f) of this title. Any obligations incurred by the Authority pursuant to an operating budget deemed adopted by the Authority shall be binding on the Authority. Failure by the General Assembly to approve the capital or operating budget of the Authority shall not affect or impair the obligation of the Authority to meet its obligations to holders of outstanding bonds. The provisions of Chapter 84 of Title 29, including the establishment of priorities for spending state funds, shall apply to available money and bonding capacity in the Transportation Trust Fund for highway projects. The Authority's annual budget as prepared and approved shall reflect that a significant objective of this chapter is to achieve adequate funding and predictable implementation of the Department of Transportation's Capital Improvement Program and other needs of the transportation system.

66 Del. Laws, c. 87, § 1; 66 Del. Laws, c. 360, § 49; 67 Del. Laws, c. 46, § 54; 67 Del. Laws, c. 285, § 56(i).;



§ 1418. Deauthorization of funds

Any funds authorized in a bond and capital improvements act for the Community Transportation Fund but not designated to a specific transportation project by June 30 of the third fiscal year of the appropriation shall be deauthorized; however, no such funds shall be deauthorized prior to July 1, 2005.

69 Del. Laws, c. 77, § 62; 73 Del. Laws, c. 95, § 84(e)(1); 73 Del. Laws, c. 350, § 85.;






CHAPTER 18. PUBLIC CARRIER

§ 1801. Definitions

As used in this chapter:

(1) "Department" means the Delaware Department of Transportation.

(2) "Secretary" means the Secretary of the Department of Transportation.

(3) "Authority" shall mean the Transportation Authority.

(4) [Repealed.]

(5) "Public carrier" includes every individual, partnership, association, corporation, joint stock company, agency or department of this State, or any association of individuals engaged in the prosecution in common of a productive enterprise (commonly called a "cooperative"), their lessees, trustees or receivers appointed by any court whatsoever, that now operates or hereafter may operate, within this State, any railroad, street railway, traction railway, taxicab, limousine, motor bus or electric trackless trolley coach service, system, plan or equipment for public use other than transportation authorities created pursuant to Chapter 13 of this title.

(6) "Railroad" means a road, the cars, carriages and coaches on which are propelled by steam power, electricity, cable, motor or any improved motive power.

(7) "Limousine service" means the providing of transportation of passengers for hire with a driver by a limousine as defined in subdivision (13) of this section where at least 1 of the 2 termini is fixed.

(8) "Intrastate public carrier business" means all that portion of the business of a public carrier which is carried on in this State and over which the Department has jurisdiction under this chapter.

(9) "Gross revenue" means all revenue which (i) is collected by a public carrier subject to regulation by the Department; and (ii) is derived from the intrastate public carrier business of such a carrier, except, however, that "gross revenue" of a public carrier operating by leasing all or part of its vehicles to nonemployee independent contractor drivers as authorized under this chapter shall mean as to such leased vehicles all revenue which (i) is collected from the nonemployee independent contractor lessees operating vehicles under such public carrier's certificate of public convenience and necessity; and (ii) is derived from the intrastate public carrier business of such a carrier.

(10) "Charter bus" means a motor vehicle having a passenger capacity of 16 persons or more, including the driver, which bus is used exclusively for hire or lease.

(11) "Public use" means service provided in exchange for a fee or charge, regardless of whether the operator intends to make a profit, offered by any railroad, street railway, traction railway, taxicab, motor bus, electric trolley coach or limousine service, system or plant by any individual or group for any purpose except: (i) transportation to and from any school or school-sponsored event when such transportation is under the regulation of the Department of Education; and (ii) transportation to and from nonschool related events by school bus operators under the regulation of the Department of Education, where such nonschool related transportation is a de minimis portion of the carrier's operation; and (iii) transportation to and from a church, synagogue or other place of worship; and (iv) shuttle-type transportation provided by business establishments without charge to customers of the businesses offering such shuttle transportation between fixed termini.

(12) "Taxicab" means any self-propelled motor vehicle equipped with a taxi meter having a passenger capacity of up to 7 persons, including the driver, engaged in the transportation for hire of persons and their accompanying property, or of small packages on isolated occasions and not as part of regular operations, over irregular routes between termini which are not fixed; provided, however, that the utilization of taxicab stands or holding points shall not constitute fixed termini, and excluding, however, carpools, vanpools and public agency vehicles not operated as a commercial venture, and ambulances, vehicles used exclusively for the transportation of decedents and persons participating in funeral services, vehicles used solely to provide free transportation services for customers of the business establishment operating said vehicles, and rental or leased vehicles which rental or lease does not include a driver; provided, however, that no motor vehicle excluded under this definition shall be used on a for-hire basis with a driver except as authorized by this chapter.

(13) "Limousine" is a self-propelled motor vehicle having a passenger capacity of 15 persons or less, including the driver, engaged in the transportation for hire of persons and their accompanying property over regular or irregular routes between 2 termini at least 1 of which is fixed and which motor vehicle is not equipped with a taxi meter as a means of computing the rate, fare or compensation to be charged for such transportation, but excluding, however, carpools, vanpools and public agency vehicles not operated as a commercial venture, and ambulances, vehicles used exclusively for the transportation of decedents and persons participating in funeral services, vehicles used solely to provide free transportation services for customers of the business establishment operating said vehicles and rental or leased vehicles which rental or lease does not include a driver; provided, however, that no motor vehicle excluded under this definition shall be used on a for-hire basis with a driver except as authorized by this chapter.

(14) "Council" means the Council on Transportation.

(15) "Fixed-route carrier" means a transportation provider which uses a self-propelled vehicle having a passenger capacity exclusive of the driver of 10 persons or more and which transports persons and their property over regular routes between termini that are fixed and cannot be altered without the advance, written approval of the Authority.

60 Del. Laws, c. 503, § 11; 62 Del. Laws, c. 125, §§ 1-4; 68 Del. Laws, c. 255, §§ 1, 3-7; 69 Del. Laws, c. 435, § 34; 73 Del. Laws, c. 65, § 4; 77 Del. Laws, c. 141, §§ 1-3; 78 Del. Laws, c. 93, § 1.;



§ 1802. Regulation of public carriers

(a) The Department shall make and impose charges and fees for filing, copying, inspection and other services rendered pursuant to the powers granted by this chapter or in accordance with such rules and regulations as it may from time to time adopt.

(b) The Department shall, with the approval of the Secretary, prepare proposed rules and regulations governing the responsibilities of the public carriers it regulates. Adoption of these rules and regulations shall be as provided in subchapter II, Chapter 101 of Title 29. The rules and regulations as adopted, and as they may be from time to time amended by the Department, shall have the effect of law and shall remain in power and force until the same are amended or repealed by the Department.

(c)(1) The Department shall grant, upon an applicant's proof of qualification as set forth in subsection (e) of this section, a certificate of public convenience and necessity. Such certificate shall authorize the certificate holder to operate motor vehicles for hire in public transportation. The certificate shall authorize the number of vehicles the certificate holder may operate, which number may be increased by subsequent application, in the Department's discretion, and may contain restrictions or conditions related to such items as, but not limited to, geographic areas of operation, bonding, safety and maintenance, insurance, quality control and unfair competition; provided, however, that each holder of any such certificate, or of a successor "grandfather" certificate of public convenience and necessity obtained under subsection (c)(2) of this section, may not be limited to operate fewer vehicles than were in such holder's authorized fleet of taxicab vehicles on December 31, 1991.

(2) The rules and regulations adopted pursuant to subsection (b) of this section shall provide that a certificate holder may request that the Department divide the certificate into as many certificates of public convenience and necessity as there are authorized vehicles. The certificate resulting from a division of the original certificate shall authorize the operation of only 1 vehicle per certificate. Each certificate of public convenience and necessity shall be a franchise and create a proprietary interest owned by the certificate holder, subject, however, to suspension or revocation by the Department upon a showing beyond a reasonable doubt that the certificate holder is knowingly operating or knowingly permitting operation of a vehicle, or the business authorized by the certificate, in disregard or violation of state law, the rules and regulations and/or applicable practices and orders of the Department.

(3) The rules and regulations adopted pursuant to subsection (b) of this section shall provide that the Department shall issue to each certificate holder a medallion or other identifying insignia, and that this medallion or other identifying insignia shall be physically affixed on the front quarter panels above the height of the front tires of the taxicab vehicle operated under that certificate. The rules and regulations also shall provide that the certificate holder may sell and assign each certificate, vehicle, medallion or other identifying insignia to another or others to operate in the taxicab business under such sold or assigned certificate. If the certificate holder replaces the vehicle identified by the medallion or insignia, the certificate holder, with the approval of the Department, shall affix the medallion or other identifying insignia to the vehicle replacing the former vehicle.

(4) No person who purchases a certificate of public convenience and necessity from a certificate holder as authorized by paragraph (3) of this subsection may commence operations as a public carrier without having first obtained from the Department a certificate of compliance. The Department will issue a certificate of compliance when the purchaser of a certificate of public convenience and necessity provides evidence to the Department to prove by a preponderance of the evidence that the purchaser has complied with subsection (e)(1)b., c. and d. of this section and is of good moral character as specified in subsection (e)(1) of this section.

(5) By its rules and practices, or by order, the Department shall provide for authority to management, maintenance and dispatching companies and organizations (i) to manage parts or all of the operations and businesses of certificated taxicab companies and operators, (ii) to maintain and repair taxicab vehicles for such companies and operators, and/or (iii) to provide radio dispatching of taxicab vehicles for such certificated taxicab companies and operators, pursuant to contractual arrangements made between such management, maintenance and dispatching companies and organizations, on the one hand, and, on the other, such certificated taxicab companies and operators. The Department shall have power to void any contracts and services of any such management, maintenance and dispatching company or organization upon proper and adequate proof of knowing and repeated noncompliance by such company with state law and/or the rules, regulations, practices and orders of the Department.

(d) The Department may, by its rules and regulations, authorize a holder of a certificate of public convenience and necessity to operate the public carrier business thereunder with vehicles leased by such holder to nonemployee independent contractor drivers who will operate such vehicles as such drivers under the authorization of said certificate of public convenience and necessity; provided, however, that the holder of the certificate of public convenience and necessity shall remain responsible for the proper operation and maintenance of said vehicles in said public carrier business and for the compliance with all laws, rules, regulations, practices and applicable orders; and provided further, that such nonemployee independent contractor drivers do not thereby become public carriers and do not thereby have any rights under this title as a public carrier. The Department may, by its rules and regulations, authorize a system of restricted certification where deemed to be appropriate and only in accordance with such terms and conditions as the Department shall determine. The Department shall have the power to void any leases and/or suspend or revoke the certificate of public convenience and necessity of any holder thereof upon proper and adequate proof of knowing and repeated noncompliance by such certificate holder or its lessees with such laws, rules, regulations, practices and orders.

(e) The Department may issue a certificate of public convenience and necessity upon satisfaction of the following terms and conditions and such other terms and conditions imposed by the Department:

(1) No public carrier shall commence any new operations, or continue any existing operations, without having first obtained from the Department a certificate of public convenience and necessity and having paid the registration fee therefor. Any public carrier which holds a certificate of public convenience and necessity issued by the Department on May 21, 1992 shall be deemed to have an existing certificate of public convenience and necessity as contemplated herein and may continue such operations authorized by the existing certificate of public convenience and necessity. The Department may, after notice and a hearing, impose such terms and conditions upon the certificate as may be required by the public convenience and necessity. The application for a certificate of public convenience and necessity shall be verified and contain a certification by the applicant that notice of the application has been sent to existing public carriers. In addition, the applicant shall be of good moral character, as shall be evidenced by exhibiting compliance with all applicable laws and regulations, and shall not have been convicted of a felonious or infamous crime involving fraud or deceit. The Department shall require the applicant for a certificate of public convenience and necessity to prove by a preponderance of the evidence the following:

a. That the proposed operations will serve a useful public purpose, a useful public necessity and a useful public convenience responsive to a public demand.

b. That the applicant, as to its proposed service and/or operations, has sufficient financial ability to compensate members of the public for injuries to person or property which they may sustain from acts or failures to act of the public carrier. To this end, the Department may require that an applicant post a bond to secure its performance for the first 2 years of its operation in this State.

c. That, as to the proposed service and/or operations, the applicant has complied with all applicable motor vehicle laws of the State, including, but not limited to, subchapter VI of Chapter 21 of Title 21, as the same may be amended and that the applicant will otherwise ensure that its vehicles are safely operated and maintained.

d. That, as to the proposed service and/or operations, the applicant is covered by and with a public liability and property damage policy or policies issued by a company licensed to conduct insurance business in the State with coverages in the amounts specified in this section.

(2) If the Department finds that the applicant has proven by a preponderance of the evidence subparagraphs a. through d. of paragraph (1) of this subsection, a certificate of public convenience and necessity shall be issued, unless an existing public carrier or a member of the public can prove by a preponderance of evidence that the applicant's operation will have a significant adverse impact on the public health and safety or an adverse impact on existing carriers such as to impair their ability to serve the public. For the purposes of this section a preponderance of the evidence means evidence which is of greater weight or more convincing than the evidence which is offered in opposition to it. The burden of proof of significant adverse impact is on the intervenor.

(3) Any public carrier operating without a certificate of public convenience shall, upon such a finding by the Department, be liable for the payment of a penalty in an amount not to exceed $500 per day of operation for the 1st such finding, and not to exceed $1,000 per day for the 2nd or subsequent such findings. An action alleging failure to comply with the provisions of this section shall include an action alleging a continuing offense and the penalty contemplated herein shall be assessed for each day of operations in which a violation is proven.

(f) Whenever the Department, pursuant to its duties under this chapter, shall investigate the operations, services, rates, charges, accounting records or practices of any public carrier, including a public carrier operating without having received a certificate of public convenience and necessity, and shall hold a hearing in connection therewith, such public carrier shall be charged with and pay such portion of the expenses of the Department, and the compensation and expenses of its agents, representatives, consultants and employees as is reasonably attributable to such investigation, provided that notice of the intent to so charge the public carrier shall be given to the public carrier as soon as the Department makes such intent. This provision shall not apply to the compensation of the full-time employees of the Department. The Department shall have the power to subpoena such records and witnesses as it may require to carry on an investigation pursuant to this chapter.

(g) In order to maintain and foster the effective regulation of public carriers under this title, public carriers subject to regulation of the Department shall bear the expense of regulation by means of an assessment measured by the annual gross revenue of such public carriers. This assessment shall be in addition to all other fees and charges imposed by the Department pursuant to this title. Such assessment shall be in the amount equal to the product of .004 (4 mills) multiplied by the public carrier's gross operating revenue for the applicable calendar year for which the assessment is made. Whenever a public carrier commences operations on a date other than January 1, so that it has not operated for a full calendar year prior to the date its assessment is calculated, such carrier's assessment shall be prorated, based on the portion of the fiscal year during which the carrier operated.

(h) On or before April 1 of each year, each public carrier subject to this title shall file with the Department an annual gross revenue return. The annual returns shall be completed on a calendar year basis. Forms for such returns and amended returns shall be devised and supplied by the Department.

(i) All returns and the accompanying fees submitted to the Department by a public carrier, as provided in this section, shall be sworn to by an appropriate officer of the public carrier. The Department may audit each such return submitted and may take such measures as are necessary to ascertain the correctness of the returns submitted, and to require the correction of incorrect returns. All returns will be used for the regulatory purposes set out in this section, and shall not be open to public inspection under federal or state freedom of information statutes and shall be precluded from discovery or inspection as a privileged business record, except as otherwise provided by law. In default of compliance with this section, the public carrier shall be subject to the penalties provided in subsection (m) of this section.

(j) Each payment of the assessment imposed by this section is due by midnight of the date specified. Late filings will be subject to payment of a late penalty to be determined by the Department in its regulations. If a public carrier has failed to pay or has underpaid the proper amount, it shall pay interest to the Department of 1% of the amount due for each month or fraction thereof that such amount remains unpaid. The Department may enforce the collection of any delinquent payments by any legal action or other manner by which the collection of debts due the State may be enforced under the laws of this State.

(k) [Repealed.]

(l) All fees, licenses, assessments and other charges collected by the Department pursuant to this title shall be deposited in the Delaware Transportation Trust Fund to be used by the Department, subject to annual appropriations by the General Assembly for salaries and other routine operating expenses of the Department. All penalties or fines assessed and collected by the Department shall be deposited in said Fund to be used only for such purposes as described in this chapter.

(m) In default of compliance with this chapter, the rules and regulations, or any order of the Department when the same becomes effective, the public carrier shall be subject to (1) a penalty of up to $500 per day for every day during which such default continues, to be recovered in an action in the name of the State; and (2) the suspension, for a duration not to exceed 1 year, or revocation of the public carrier's certificate of public convenience and necessity. The observance of the rules and regulations and orders of the Department may be compelled by mandamus or injunction. Within 10 days of receiving notice that it is in default of compliance, the public carrier may appeal to the Department for a hearing. Should the Department, after such hearing, determine that the public carrier remains in default of compliance, the public carrier may appeal to the Superior Court. Such an appeal will be on the record only and shall be taken as provided in Rule 72 of the Superior Court Civil Rules. The burden of proof of any such appeal is on the public carrier.

(n) Whoever knowingly performs, commits or does, or participates in performing, committing or doing, or knowingly causes, participates or joins with others in causing any public carrier to do, perform or commit, or advises, solicits, persuades or knowingly instructs, directs or orders any officer, agent or employee of any public carrier to perform, commit or do any act or thing prohibited by this chapter shall be fined not more than $2,000, or imprisoned not more than 6 months, or both.

(o) The Department is authorized to hire sufficient staff to carry out this chapter subject only to the funding granted by the General Assembly.

(p) The Department shall prescribe by rule, regulation or order minimum amounts and kinds of insurance which shall be carried by public carriers, provided that no public carrier shall be permitted to operate as such unless and until each and all of its vehicles transporting passengers shall be covered by and with a public liability and property damage insurance policy or policies issued by an insurance company authorized to do business in the State in the minimum amounts of $100,000 per person per accident for personal injury or death and $50,000 per accident for property damage for limousines and charter buses. Taxicabs shall be covered in the minimum amounts of $25,000 per person per accident for personal injury or death, and $10,000 per accident for property damage. Every vehicle issued a taxicab medallion shall be covered in these amounts at all times until the vehicle is either replaced or the medallion is surrendered or sold.

(q) The Department shall have jurisdiction to review, investigate, conduct hearings, revise and approve all rates, fares, tariffs or charges imposed or sought to be imposed upon the public in accordance with the following:

(1) Every public carrier shall file with the Department complete schedules of every classification of fares or rates charged by it for service offered in this State. A current copy of all rates, fares or tariffs in effect shall be kept available for inspection by the public at the business office of the carrier and in or on each vehicle used by the public carrier in performing its services. Every application for a certificate of public convenience and necessity shall include a proposed rate schedule which shall be approved by the Department prior to its granting the certificate to the applicant.

(2) Rates, fares, tariffs or charges of each public carrier may be based upon the public carrier's operating ratio or by reference to the rate base of the carrier, a fair rate of return for the carrier and the revenues and expenses of the carrier. The Department shall have access, upon reasonable notice, to all records, books and documents of a public carrier which the Department deems relevant in enabling it to act upon rates, fares, tariffs and charges of the carrier, including records, books and documents in the custody of a third party.

(3) No public carrier shall make, impose or exact any unjust or unreasonable or unduly preferential or unjustly discriminatory individual or joint rate or fare for any service supplied by it within this State.

(4) No public carrier shall put into effect any new rate or fare except after 30 days' notice to the Department, which notice shall plainly state the new rate or fare and the time such new rate or fare will go into effect. The public carrier shall also post a notice of the new rate or fare at its place of business 30 days prior to the intended effective date of such new rate or fare. All proposed new rates or fares shall be published at least once a week for 2 consecutive weeks during the 30-day period in a newspaper of countywide circulation in each county in which the public carrier holds itself out to operate, in a form approved by the Department. The Department may, for good cause shown, permit temporary changes in fares to take effect without requiring the 30-day notice; provided, however, that such temporary changes shall be in effect for only so long as the request for same shall state. Any such temporary change shall be clearly posted at the public carrier's place of business and in each of its vehicles.

(5) The Department may, either upon complaint or upon its own initiative, hold a hearing concerning the lawfulness of a rate or fare charged by a public carrier. Such hearing shall be scheduled 20 days after written notice to the public carrier and after notice of such hearing is published in a newspaper of general circulation in the county in which such carrier operates. The hearing will be conducted in accordance with the procedures set forth in § 101 of Title 29.

(6) The Department may, after notice and a hearing, in writing, fix just and reasonable individual rates or fares, joint rates or fares, charges or schedules thereof, as well as commutation, mileage and other special rates or fares, which shall be imposed, observed and followed thereafter by any public carrier affected by such order. An order entered in accordance with this subsection shall be effective 30 days following the date the order is issued, unless the Department, in its discretion, makes the order effective at an earlier date.

(7) In any hearing to determine the lawfulness of a rate, fare or charge imposed by the public carrier, the burden of proof that the rate, fare or charge is lawful is on the public carrier. The standard of review utilized by the Department to determine if any rate, fare, tariff or charges, whether proposed or approved, is lawful is whether said rate, fare, tariff or charge is reasonable and in accord with the public and the financial obligation of the public carrier, upon review by the Department of all surrounding circumstances.

60 Del. Laws, c. 503, § 11; 62 Del. Laws, c. 125, §§ 5, 8; 68 Del. Laws, c. 255, § 8; 69 Del. Laws, c. 435, §§ 35-37; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 326, §§ 1-4; 74 Del. Laws, c. 171, § 1; 77 Del. Laws, c. 141, §§ 4-7.;

§ 1802A Regulatory requirements, powers and limitations.

Repealed by 68 Del. Laws, c. 255, § 8, eff. May 21, 1992.;

§ 1802B Rates.

Repealed by 68 Del. Laws, c. 255, § 8, eff. May 21, 1992.;

§ 1802C Taxicab medallion and limousine certification task force.

(a) The General Assembly directs the Department of Transportation (DelDOT) to create a task force to study taxi medallion issues and limousine certification issues and to submit a report to the General Assembly by January 15, 2004. The task force staffing shall be provided by the House of Representatives and shall consist of the following members:

(1) The Chair of the House Transportation Committee who will serve as chair;

(2) Two taxi cab owners/operators, 1 appointed by the Speaker of the House of Representatives and 1 appointed by the President Pro Tempore of the Senate and 2 limousine owners/operators, 1 appointed by the Speaker of the House of Representatives and 1 appointed by the President Pro Tempore of the Senate;

(3) One member of the House of Representatives to be appointed by the Speaker of the House of Representatives and 1 member of the Senate to be appointed by the President Pro Tempore of the Senate;

(4) Two members of the public, 1 to be appointed by the Speaker of the House of Representatives and 1 to be appointed by the President Pro Tempore of the Senate;

(5) The Secretary of DelDOT, or the Secretary's designee; and

(6) Three members appointed by the Secretary of DelDOT.

(b) The General Assembly directs DelDOT to cap the number of taxi medallions and limousine certifications at the amount in existence at the time this legislation is passed. No new medallions or limousine certificates shall be issued on or before June 30, 2004.

74 Del. Laws, c. 171, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1802A. Regulatory requirements, powers and limitations

Repealed by 68 Del. Laws, c. 255, § 8, eff. May 21, 1992.;

§ 1802B Rates.

Repealed by 68 Del. Laws, c. 255, § 8, eff. May 21, 1992.;

§ 1802C Taxicab medallion and limousine certification task force.

(a) The General Assembly directs the Department of Transportation (DelDOT) to create a task force to study taxi medallion issues and limousine certification issues and to submit a report to the General Assembly by January 15, 2004. The task force staffing shall be provided by the House of Representatives and shall consist of the following members:

(1) The Chair of the House Transportation Committee who will serve as chair;

(2) Two taxi cab owners/operators, 1 appointed by the Speaker of the House of Representatives and 1 appointed by the President Pro Tempore of the Senate and 2 limousine owners/operators, 1 appointed by the Speaker of the House of Representatives and 1 appointed by the President Pro Tempore of the Senate;

(3) One member of the House of Representatives to be appointed by the Speaker of the House of Representatives and 1 member of the Senate to be appointed by the President Pro Tempore of the Senate;

(4) Two members of the public, 1 to be appointed by the Speaker of the House of Representatives and 1 to be appointed by the President Pro Tempore of the Senate;

(5) The Secretary of DelDOT, or the Secretary's designee; and

(6) Three members appointed by the Secretary of DelDOT.

(b) The General Assembly directs DelDOT to cap the number of taxi medallions and limousine certifications at the amount in existence at the time this legislation is passed. No new medallions or limousine certificates shall be issued on or before June 30, 2004.

74 Del. Laws, c. 171, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1802B. Rates

Repealed by 68 Del. Laws, c. 255, § 8, eff. May 21, 1992.;

§ 1802C Taxicab medallion and limousine certification task force.

(a) The General Assembly directs the Department of Transportation (DelDOT) to create a task force to study taxi medallion issues and limousine certification issues and to submit a report to the General Assembly by January 15, 2004. The task force staffing shall be provided by the House of Representatives and shall consist of the following members:

(1) The Chair of the House Transportation Committee who will serve as chair;

(2) Two taxi cab owners/operators, 1 appointed by the Speaker of the House of Representatives and 1 appointed by the President Pro Tempore of the Senate and 2 limousine owners/operators, 1 appointed by the Speaker of the House of Representatives and 1 appointed by the President Pro Tempore of the Senate;

(3) One member of the House of Representatives to be appointed by the Speaker of the House of Representatives and 1 member of the Senate to be appointed by the President Pro Tempore of the Senate;

(4) Two members of the public, 1 to be appointed by the Speaker of the House of Representatives and 1 to be appointed by the President Pro Tempore of the Senate;

(5) The Secretary of DelDOT, or the Secretary's designee; and

(6) Three members appointed by the Secretary of DelDOT.

(b) The General Assembly directs DelDOT to cap the number of taxi medallions and limousine certifications at the amount in existence at the time this legislation is passed. No new medallions or limousine certificates shall be issued on or before June 30, 2004.

74 Del. Laws, c. 171, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1802C. Taxicab medallion and limousine certification task force

(a) The General Assembly directs the Department of Transportation (DelDOT) to create a task force to study taxi medallion issues and limousine certification issues and to submit a report to the General Assembly by January 15, 2004. The task force staffing shall be provided by the House of Representatives and shall consist of the following members:

(1) The Chair of the House Transportation Committee who will serve as chair;

(2) Two taxi cab owners/operators, 1 appointed by the Speaker of the House of Representatives and 1 appointed by the President Pro Tempore of the Senate and 2 limousine owners/operators, 1 appointed by the Speaker of the House of Representatives and 1 appointed by the President Pro Tempore of the Senate;

(3) One member of the House of Representatives to be appointed by the Speaker of the House of Representatives and 1 member of the Senate to be appointed by the President Pro Tempore of the Senate;

(4) Two members of the public, 1 to be appointed by the Speaker of the House of Representatives and 1 to be appointed by the President Pro Tempore of the Senate;

(5) The Secretary of DelDOT, or the Secretary's designee; and

(6) Three members appointed by the Secretary of DelDOT.

(b) The General Assembly directs DelDOT to cap the number of taxi medallions and limousine certifications at the amount in existence at the time this legislation is passed. No new medallions or limousine certificates shall be issued on or before June 30, 2004.

74 Del. Laws, c. 171, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1803. Railroad rights-of-way; acquisition by Department; notice of abandonment

In order to permit the state Department to receive notice of, and be afforded an opportunity to acquire, by purchase or condemnation, railroad rights-of-way proposed to be abandoned, sold or leased, it shall be unlawful for any present railroad right-of-way in the State to be abandoned, sold or leased without first serving notice thereof upon the Secretary of the Department, and no sale, conveyance or lease of any part of such right-of-way shall thereafter be made to any person other than the State for a period of 90 days, from the time such notice was served, unless prior thereto the Secretary of the Department shall have filed with the server of the notice a written disclaimer of interest in acquiring all or any part of said right-of-way. The Department shall have the first and primary right to acquire such abandoned right-of-way. The railroad company shall not be entitled to compensation for said right-of-way if it does not possess a fee simple interest (clear title). The State, through the Department, is hereby empowered to purchase, take by gift or devise, or condemn any identifiable interest, reversionary or otherwise, in said abandoned right-of-way. Any sale or conveyance made in violation of this section shall be void.

59 Del. Laws, c. 365, § 1; 60 Del. Laws, c. 503, § 12.;



§ 1804. Railroad crossings; construction and protection

(a) No public carrier engaged in the transportation of passengers or property shall, without prior order of the Department, construct its facilities across the facilities of any other such public utility or across any public highway at grade or above or below grade, or at the same or different levels; and, without like order, no such crossing heretofore or hereafter constructed shall be altered, relocated or abolished.

(b) The Department is hereby vested with exclusive power to determine and prescribe, by regulation or order, the points at which, and the manner in which, such crossing may be constructed, altered, relocated or abolished, and the manner and conditions, including protective devices, in or under which such crossings shall be maintained, operated and protected to effectuate the prevention of accidents and the promotion of the safety of the public.

(c) Upon its own motion or upon complaint, the Department shall have exclusive power after hearing upon notices to all parties in interest, including the owners of adjacent property, to order any such crossing heretofore or hereafter constructed to be relocated or altered, or to be abolished upon such reasonable terms and conditions as shall be prescribed by the Department. The Department may order the work of construction, relocation, alteration, protection or abolition of any crossing aforesaid to be performed in whole or in part by any public carrier or municipal corporation or county concerned or by the Department, or, in the case of any crossing on private land, by the owner thereof; provided, however, that when the Department or other governmental authority maintaining any public highway determines to use federal aid moneys in the construction, relocation, alteration, protection or abolition of any crossing aforesaid, then the Department shall take this into account in allocating costs.

(d) The term "public highway" as used in this section means any road, lane or street maintained by the State or any municipal corporation or county for use by the travelling public, that abuts any railroad track or immediately abuts the right-of-way thereof.

59 Del. Laws, c. 393, § 2; 60 Del. Laws, c. 503, § 13.;



§ 1805. Right-of-way defined

As used in §§ 1803 to 1806 of this title, "right-of-way" means that roadbed of a line of railroad, not exceeding 100 feet in width, as measured horizontally at the elevation of the base of the rail, including the far embankment or excavated area, with slopes, slope ditches, retaining walls or foundations necessary to provide a width not to exceed 100 feet at the base of rail, including tracks, appurtenances, ballast and any structures or building erected thereon.

59 Del. Laws, c. 365, § 1; 60 Del. Laws, c. 503, § 14.;



§ 1806. Contents of notice

Each notice, required to be served pursuant to § 1803 of this title, shall contain a brief description sufficient to identify the right-of-way intended to be abandoned and sold or otherwise disposed of, together with a statement that the notice is given to afford the Department an opportunity to acquire the right-of-way or such portion thereof as may be required for public use.

59 Del. Laws, c. 365, § 1; 60 Del. Laws, c. 503, § 15; 69 Del. Laws, c. 435, § 38.;



§ 1807. Service of notice

Service of the said notice shall be made by certified mail, return receipt requested, addressed to the Secretary of the Department.

59 Del. Laws, c. 365, § 1; 60 Del. Laws, c. 503, § 16; 69 Del. Laws, c. 435, § 38.;



§ 1808. Regulation of ticket agents; penalties for violations

(a) Each agent who is authorized to sell tickets or other evidence entitling the holder to travel on any railroad, steamboat or public conveyance shall be provided with a certificate setting forth his authority to make such sales, duly attested by the seal of the owner or persons operating such railroad, steamboat or public conveyance, and also by the signature of the officer whose name is signed upon the tickets or coupons which such agent may sell. Such agent shall exhibit to any person desiring to purchase the ticket, or to any officer of the law who may request of him the certificate of his authority thus to sell, and shall keep the certificate conspicuously posted in his office for the information of travelers. No person not possessed of such authority shall sell or transfer any coupon or part of any ticket, or other evidence of the holder's title to travel on any railroad, steamboat or other public conveyance, whether the same is situated, operated or owned within or without this State.

(b) Whoever sells, barters or transfers any such coupon or part of any ticket, or evidence, in violation of this section shall be fined not more than $500, or imprisoned not more than 1 year, or both.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17.;



§ 1809. Redemption of unused tickets

The owner or person operating any railroad, steamboat or other public conveyance shall provide for the redemption at his or its general office of the whole or such parts of coupons of any ticket sold as the purchaser has not used, and shall redeem the same at a rate which shall be equal to the difference between the price paid for the whole ticket and the cost of a ticket between the points for which the portion of the ticket was actually used.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17.;



§ 1810. Erection and maintenance of telegraph and telephone lines by railroad

Every railroad corporation existing under the laws of this State may erect, establish and maintain telegraph or telephone lines for their own use, along and upon the lands and right-of-way of such railroad corporations.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17.;



§ 1811. Fences and cattle guards; liability for damages; trespass with animals; walking on tracks; penalties

Every railroad corporation shall erect and maintain fences on both sides of its road, of the height and strength of a fence required by law, with openings, gates or bars therein at farm crossings or the roads for the use of proprietors of lands adjoining such railroad. Every such corporation shall also construct and maintain cattle guards at all the road crossings suitable and sufficient to prevent cattle and other animals from getting on the railroad. Until such fences and cattle guards have been duly made the corporation shall be liable for all damages which are done by their engines and cars to cattle, horses or other animals thereon.

After such fences and guards are duly made and maintained the corporation shall not be liable for any such damages, unless negligently or wilfully done. If any person rides, leads or drives any horse or other animal upon such railroad and within such fences and guards other than at farm crossings without the consent of the corporation, such person shall for every such offense forfeit not more than $10 and shall also pay all damages which are sustained thereby to the party aggrieved. No person other than those connected with or employed upon the railroad shall walk along the tracks of any such railroad, except when the same are laid along public roads or streets.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17; 70 Del. Laws, c. 186, § 1.;



§ 1812. Liability of those damaging railroad property

Any person who wilfully impairs, injures, destroys or obstructs the use of any railroad enjoyed under this title or any of its necessary works, wharves, bridges, carriages, engines, cars, machines or other property shall forfeit and pay to the corporation the sum of $50, to be by it recovered in any court having competent jurisdiction in any civil action and shall be liable for all damages sustained.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17.;



§ 1813. Badges of railroad conductor, baggage master and brakeman

Every conductor, baggage master or brakeman, of any railroad corporation employed in a passenger train, shall wear upon his or her hat or cap a badge which shall indicate his or her office and the initial letters of the name of the corporation by which he or she is employed. No conductor or collector of fares or tickets without such badge shall be entitled to demand or receive from any passenger any fare or ticket, or to exercise any powers of his or her office, and no officer without such badge shall have authority to meddle or interfere with any passenger, the passenger's baggage or property.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17; 70 Del. Laws, c. 186, § 1.;



§ 1814. Railroad car brakes

No passenger train on any railroad shall be run without an air brake, or some equally effective appliance for controlling the speed of trains, which may be applied by the engineer to each car composing the train, and which shall at all times be kept in good condition and ready for use at the discretion of the engineer.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17.;



§ 1815. Penalties for violations of §§ 1813, 1814

Any corporation failing to comply with, violating or permitting any of its employees or agents to violate any of the provisions of §§ 1813, 1814 of this title shall, in addition to subjecting itself to any damage that may be caused by such failure or violation, be fined not less than $100 nor more than $500.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17.;



§ 1816. Free passes and franks; transportation without fare

(a) This chapter shall in no wise be construed to prevent the issuance by any public carrier of free passes or franks to its employees, officers, agents and their families, and the interchange between public carriers of passes or franks for their employees, officers, agents and their families, nor to prevent the carrying without fare upon electric trackless trolley coaches, street railways or buses of policemen, firemen, health officers and park guards in uniform, or plain clothes detectives, sheriffs, deputy sheriffs and other public employees wearing official badges.

(b) Nothing in this title shall be construed to prohibit the carriage or handling of persons or property free or at reduced rates by railroads for the United States, state or municipal governments, or to or from fairs and expositions for exhibitions thereof; or the free carriage of destitute and homeless persons transported by charitable societies and the necessary agents employed in such transportation; or the issuance of mileage, excursion or commutation passenger tickets; nor to prohibit any such corporation from giving reduced passenger rates to ministers of religion solely engaged in ministerial duties or to the United States, state or municipal governments; nor to prohibit any such corporation from giving free carriage to their own officers and employees; nor to prohibit the principal officers of any such corporation from exchanging passes or tickets with other railroad corporations for their officers and employees; nor to prohibit any such corporation from giving reduced rates of transportation to other railroad corporations for railroad construction, material, equipment or supplies.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17.;



§ 1817. Transportation utilities; intra and interline connections; switch connections

The Department may, after hearing, upon notice, by order in writing, direct any railroad, street railway, traction company, charter bus or passenger line, to establish and maintain at any junction or point of connection or intersection with any other line of such company, or with any line of any other railroad, street railway, traction company, charter bus, electric trackless trolley coach or passenger line, such just and reasonable connection as is necessary to promote the convenience of shippers of property, or of passengers, and in like manner may direct any railroad, street railway or traction company, engaged in carrying merchandise, to construct, maintain and operate upon reasonable terms a switch connection with any private sidetrack which may be constructed by any shipper to connect with the railroad, street railway or traction railway where, in the judgment of the Department, such connection is reasonable and practicable, and can be put in with safety, and will furnish sufficient business to justify the construction and maintenance of the same.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17; 68 Del. Laws, c. 255, § 10; 69 Del. Laws, c. 435, § 38.;



§ 1818. Public carriers operating buses; public liability insurance

The Department may prescribe by regulation or order, as to public carriers operating charter buses, such requirements as it deems necessary for the protection of persons or property of their patrons and the public, including the filing of surety bonds, the carrying of insurance or the qualifications and conditions under which such carriers may act as self-insurers with respect to such matters. All such motor carriers, whose current liquid assets do not exceed their current liabilities by at least $100,000, shall cover each and every vehicle transporting passengers or property, with a public liability and property damage insurance policy or policies issued by an insurance company authorized to do business in this State, in such amounts as the Department may prescribe, but not less than $25,000 for 1 and $50,000 for more than 1 person injured or killed in any 1 accident, and not less than $10,000 for loss or damage in any 1 accident to property of others, excluding cargo.

59 Del. Laws, c. 393, § 5; 60 Del. Laws, c. 503, § 17; 68 Del. Laws, c. 255, § 11; 69 Del. Laws, c. 435, § 38.;



§ 1819. Appeal from Department's order

(a) Any public carrier affected by any final order made by the Department, or any other original party to or any intervenor in the proceedings before the Department in which such order was entered and affected thereby, may appeal from such order to the Superior Court within 30 days from the date upon which such order is served. The appeal shall be filed with the Prothonotary of the Court and summons in the appeal shall be served upon the Secretary of the Department either personally or sent by certified mail to the office at Dover, Delaware, and shall be served upon all other parties to the proceeding below, other than the appellant.

(b) The appeal shall not be a trial de novo but shall be based upon the record before the Department.

(c) The scope of review before the Court shall be whether the Department's decision is based on substantial evidence.

62 Del. Laws, c. 125, § 10; 68 Del. Laws, c. 255, § 9; 69 Del. Laws, c. 435, § 38.;



§ 1820. Stay pending appeal

The filing of an appeal from any order of the Department shall in no case supersede or stay the order of the Department, unless the Superior Court so directs, and the appellant may be required by the Court to give bond in such form and of such amount as the Court, allowing the stay, requires.

62 Del. Laws, c. 125, § 10; 69 Del. Laws, c. 435, § 38.;



§ 1821. Liability for trashing railroad right-of-ways; penalty; jurisdiction

A person shall be guilty of an offense if the person throws, or causes to be thrown, any waste paper, sweepings, ashes, household waste, glass, metal, tires, refuse or rubbish, or any dangerous or detrimental substance to be deposited into or upon any railroad right-of-way of this State. Whoever violates this section shall be fined not less than $50 nor more than $300. For each subsequent offense occurring within 3 years of a former offense, the person shall be fined not less than $300 nor more than $500. The minimum fines for a violation of this section shall not be subject to suspension. The Justice of the Peace Court system shall have exclusive jurisdiction over any violations of this section.

68 Del. Laws, c. 351, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 20. PUBLIC-PRIVATE INITIATIVES PROGRAM IN TRANSPORTATION

§ 2001. Findings and declaration of policy

The General Assembly hereby finds and declares that:

(a) It is essential for the economic, social and environmental well being of the State and the maintenance of a high quality of life that the citizens of the State have an efficient transportation system.

(b) The State has limited resources to fund the maintenance and expansion of the State transportation system and therefore alternative funding sources should be developed to supplement public revenue sources.

(c) A significant alternative to public revenue sources is a public-private sector initiatives program permitting private entities to undertake all or a portion of the study, planning, design, development, financing, acquisition, installation, construction, improvement, expansion, repair, operation and maintenance of public transportation projects for the citizens of Delaware in exchange for the right to lease or own the facilities for an agreed-upon period and earn a reasonable rate of return through tolls or user fees.

(d) In addition to alleviating the strain on the public treasury and allowing the State to use its limited resources for other needed projects, public-private initiative projects also do all of the following:

(1) Take advantage of private sector efficiencies in designing and building transportation projects and financial and development expertise;

(2) Allow for the rapid formation of capital necessary for funding transportation projects;

(3) More quickly reduce congestion in existing transportation corridors and provide the public with alternate route and mode selections;

(4) Provide the opportunity to link transportation investments with land use measures which further the State's growth management and clean air policies;

(5) Provide sound investment opportunities for the private sector; and

(6) Require continued compliance with environmental requirements and applicable state and federal laws that all publicly financed projects must address.

(e) The Department should be permitted and encouraged to test the feasibility of building privately-funded transportation systems and facilities through innovative agreements with the private sector by developing projects, and the Secretary should be granted authority to entertain, solicit, evaluate, negotiate and administer such agreements.

(f) The Department is encouraged and authorized to take full advantage of every financing opportunity and mechanism provided by federal legislation, including transportation legislation facilitating federal financing or grants for construction, improvement, leasing, operation or related functions as to roads, bridges, tunnels or other transportation systems.

(g) A Public-Private Initiatives Program Revolving Loan Fund, which would allow available federal and State funds to be leveraged, should be established to provide a source of public funds for partial financing of projects.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, §§ 82-84.;



§ 2002. Definitions

As used in this chapter, unless the context indicates a different intent:

(a) "Agreement" means an agreement entered into by the Secretary and one or more contracting parties for a project.

(b) "Contracting party" means any individual, corporation, partnership, company, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated association, body politic, authority or any other form of entity not specifically listed herein entering into an agreement with the Secretary for a project.

(c) "Project" means any public transportation project undertaken under this chapter.

(d) "Department" means the Department of Transportation.

(e) "Metropolitan planning organization" means a metropolitan planning organization established and designated pursuant to 23 U.S.C. § 134 (1993).

(f) "Secretary" means the Secretary of Transportation.

(g) "Transportation System" means any capital-related improvement and addition to the State's transportation infrastructure, including but not limited to highways, roads, bridges, vehicles and equipment, ports and marine-related facilities, park and ride lots, rail and other transit systems, facilities, stations and equipment, rest areas, tunnels, airports, transportation management systems, control/communications/information systems and other transportation-related investments, or any combination thereof.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, §§ 82, 85.;



§ 2003. Projects

(a) Project. — Subject to subsection (c) of this section, the Secretary may entertain and solicit proposals from, and may negotiate and enter into agreements with, private entities or consortia thereof, for projects using in whole or in part private sources of financing involving (i) all or a portion of the study, planning, design, construction, leasing, financing, operation and maintenance of transportation systems, or (ii) the repair, and/or expansion, leasing, financing, operation and maintenance of existing transportation systems, or any combination of the foregoing.

(b) Eligibility. — The Secretary may entertain and solicit proposals from any source whatsoever; provided however, that the Secretary shall only enter into agreements regarding a transportation project that has been specifically authorized by the General Assembly, and that such authorization includes all material terms of the proposed project, including without limitation any terms concerning repayment of debt or capital to or for the benefit of any private entity; further provided (i) which has been authorized by the Delaware General Assembly (except that no agreement may be entered into which compels (A) direct or indirect expenditures or loans on the part of the State in excess of the total sum which may be appropriated by the Delaware General Assembly as the State's financial participation with respect to said transportation system or; (B) credit enhancements which pledge the full faith and credit of the State); and/or (ii) for which the General Assembly has provided specific or categorical funding authorization for purposes of implementing this chapter; and (iii) which is consistent with § 8419(2)(a) of Title 29, applicable provisions of the Department's long range transportation plan, any applicable recommendations developed by the Cabinet Committee on State Planning pursuant to Chapter 91 of Title 29, and applicable provisions of the Federal Clean Air Act [42 U.S.C. § 1857 et seq. and 42 U.S.C. § 7551].

(c) Proposals. —

(1) The Secretary shall solicit proposals through a request for proposals pursuant to Chapter 69, Title 29, accompanied by material explaining of the Public-Private Initiatives Program enacted hereunder and describing the selection process and criteria. The Secretary may identify in these requests for proposals specific systems, corridors or routes for improvement.

(2) Alternatively, potential projects may be identified and proposed by any potential contracting party. Such unsolicited proposals will also be accepted provided they satisfy the criteria outlined in accordance with this chapter. In the event that an unsolicited proposal is deemed in compliance with this chapter and accepted for review, the Secretary shall publicly announce, not less than once a week for 2 consecutive weeks in a newspaper published or circulated in each county of the State, the acceptance of the unsolicited proposal along with a detailed description of the unsolicited proposal, and shall provide 60 days within which other interested parties may submit proposals relating to the same subject. Notwithstanding any other provisions of this Code to the contrary, all proposals made pursuant to this chapter may provide for the design-build mode of infrastructure development;

(3) Proprietary information contained in proposals not selected for projects and records of negotiations in progress shall be exempt from public disclosure.

(d) Fees authorized. — To offset a portion of the costs of initiating this program and reviewing proposals received for projects under this chapter, the Department is authorized to assess a non-refundable Proposal Review Fee for each proposal not to exceed $50,000.

(e) Selection and approval. —

(1) The projects shall be selected by a project committee, chaired by the Secretary, consisting of the Secretary, the Director of Financial Management and Budget, the Chief Engineer of the Department of Transportation, and up to 4 other persons to be appointed by the Secretary. The projects shall be selected without regard to the provisions of Chapter 69 of Title 29.

Each proposal shall be weighed on its own merits and ranked according to the selection criteria stipulated in the request for proposals, provided that upon receipt of all proposals the project committee may group similar types of project proposals together for purposes of evaluation and selection, and provided further that the proposals selected by such committee from any such group of proposals must be those with the highest ranking within that group, and provided further that such committee may elect not to select any proposals from an established group of proposals, and provided further that as to similar proposals or proposals that are mutually exclusive so that the undertaking of 1 would preclude the need, desirability, or ability of undertaking the other, only the proposal with the highest ranking among such proposals shall be selected, and, subject to approval as set forth above, proceed to negotiations. Each of the agreements shall be negotiated individually as a stand-alone project.

(2) Each selected project must be subsequently approved, within 45 days of its selection, by both (i) the directly affected metropolitan planning organization or organizations and (ii) the Council on Transportation established pursuant to § 8409 of Title 29 or its successor, in that order. If a directly affected metropolitan planning organization approves a selected project, it shall be deemed to have given its approval to amend the Transportation Improvement Program to include such project. If the Council on Transportation approves a selected project, it shall be deemed to have given its approval to amend the Capital Improvements Program to include such project. Approval for each selected project by the affected metropolitan planning organization and the Council on Transportation shall be based solely upon the project's compatibility with State and regional transportation plans, compliance with applicable laws and regulations, and fiscal impact upon the State Capital Improvement Program or regional Transportation Improvement Program. If either organization disapproves a project, it shall set forth in writing its reasons for doing so. If neither approval nor disapproval is granted within 45 days after such proposal was delivered to any affected metropolitan planning organization or the Council on Transportation, such proposal shall be deemed approved by those organizations. Moreover, in the event that a project is disapproved as provided above, the Department may resubmit the plan or revise version thereof no sooner than 60 days after notification that the plan has been disapproved by either party.

(3) The Secretary shall promptly notify the Co-chairs of the Joint Bond Bill Committee of the Delaware General Assembly when a project has been duly selected by the project committee. After the Co-chairs' receipt of such notice, the Co-chairs shall meet and either approve or reject the project. Upon their approval of the project, it shall be deemed as an amendment to the Capital Improvements Program for the fiscal year in which the approval is granted.

(f) Compliance. — Except as otherwise expressly provided in this chapter, all projects must comply with all applicable rules and statutes in existence at the time the agreement is entered into, including but not limited to this title, § 711 of Title 19, § 6960 of Title 29 and 49 C.F.R. Part 21, provided that the provisions of Chapter 69 of Title 29 other than § 6960 of Title 29 thereof shall not be applicable to the projects regardless of the use of State funds. Compliance with § 6960 of Title 29, or in the alternative, federal prevailing wage laws, shall be required without regard to the source of funds for a project. Each agreement may provide for protection for the contracting party from future discretionary regulatory changes which would substantially or materially change the terms and conditions or financial assumptions of the agreement.

(g) Financing. —

(1) The Department is authorized, notwithstanding any other provision of this Code, to (i) use any federal, state or other funds, including without limitation funds obtained from or through the Delaware Transportation Authority, any loans from the Public-Private Initiatives Program Revolving Loan Fund established in § 2912 of this title and federal transportation funds, to finance, secure, guarantee, service project debt or repay project costs; and (ii) do such things as necessary and desirable to maximize the funding and financing of such projects, provided that private capital participation in the total capital cost for each project shall be negotiated with the other terms of the agreement. Notwithstanding other provisions of this chapter, the amount of such participation shall be taken into account in determining the negotiated rate of return on the investment in the project. In addition, the projected total percentage of public capital investment, as well as the limits of the Department's financial liability for the project, shall be expressly disclosed in the agreement.

(2) The Department, either directly or through a designated party, may apply for, receive and accept from any federal agency or any other governmental body grants or financial support of whatever nature for any purpose described in this chapter. The Department may transfer or lend the proceeds of any such grant, or utilize such proceeds available for credit enhancement, to public agencies or contracting parties, on terms and conditions complying with applicable federal and state law.

70 Del. Laws, c. 280, § 1; 71 Del. Laws, c. 150, § 78; 72 Del. Laws, c. 164, § 1; 74 Del. Laws, c. 69, §§ 82, 86-92.;



§ 2004. Ownership and lease of project transportation systems

(a) Agreements may provide for either private or State ownership of the project during the construction period, depending on the project structure determined by the Secretary. Each agreement shall provide for State ownership or control of the underlying real property at all times, except as provided in subsection (b) or subsection (c) of this section. After completion and final acceptance of each project, or discrete segment thereof, the agreement shall provide for State ownership of the project and lease to the contracting party, unless the State elects to provide for ownership of the project or portion thereof by the contracting party during the term of the agreement in which case the agreement shall provide for the transfer of the project to the State at no charge at the expiration of the term of the agreement. The State shall lease each of the projects, or applicable project segments, to the contracting parties for up to 50 years after completion of such projects. An agreement may provide for lease payments to consist of royalties.

(b) If state ownership or control of railroad rights-of-way used in a project is not feasible, for example, but not by way of limitation, due to federal ownership of said rights-of-way, an agreement for a project may nonetheless be approved, subject to the following limitations:

(1) State ownership or control of any other real property utilized in the project, as well as compliance with all other provisions of subsection (a) of this section, shall nonetheless be required;

(2) The negotiations on the rate of return to the contracting party during the term of the agreement shall take this reduced ownership/control factor into account; and

(3) All expenses relating to the indemnification of the owner of any railroad rights-of-way must be borne by the contracting party, notwithstanding the provisions of § 2008 of this title.

(c) An agreement for a project in which the state does not assume ownership or control of the underlying real property involved in the project may be approved, subject to the following limitations:

(1) Compliance with all other provisions of subsection (a) of this section shall nonetheless be required;

(2) The negotiations on the rate of return to the contracting party during the term of the agreement shall take this reduced ownership/control factor into account; and

(3) All expenses relating to the indemnification of the owner of any such real property must be borne by the contracting party, notwithstanding the provisions of § 2008 of this title.

70 Del. Laws, c. 280, § 1; 71 Del. Laws, c. 150, §§ 80, 81; 72 Del. Laws, c. 164, § 2; 74 Del. Laws, c. 69, §§ 82, 93.;



§ 2005. Exercise of Department's powers

For purposes of facilitating these projects and to assist the contracting parties in the financing, development, construction leasing, maintenance and operation of such projects, the agreements may include provisions for the Department to exercise any powers conferred upon it by law, including but not limited to the lease of rights of way and airspace, granting of necessary easements and rights of access, power of eminent domain, granting of development rights and opportunities, issuance of permits or other authorizations, protection from competition, remedies in the event of default of either of the parties, granting of contractual and real property rights, liability during construction and the term of the lease, and the authority to negotiate acquisition of rights of way in excess of appraised value. Amounts paid by a contracting party for any right-of-way in excess of the appraised value thereof may be considered a contribution to the project only to the same extent that such excess amounts could be paid by the Department to acquire the right-of-way under applicable law.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, §§ 82, 94.;



§ 2006. Authorization of tolls and user fees; limitations on toll and user fee revenues

(a) Authorization of tolls and user fees. — Each agreement may authorize the contracting party to impose tolls or user fees for use of the transportation system constructed and/or leased by it to allow a reasonable rate of return on investment. The agreement may authorize the contracting party to collect tolls or user fees through both conventional methods and non-conventional methods including, but not limited to, automatic vehicle identification systems, electronic toll collection systems and, to the extent permitted by law, video-based toll collection enforcement. The agreement may authorize the collection of tolls and user fees by a third party.

(b) Classification of tolls and user fees. — A contracting party may establish different toll rates or user fees based on categories such as vehicle class or vehicle weight and may further vary toll rates by time of day or year.

(c) Maximum rate of return. — A maximum rate of return on investment shall be negotiated by the parties and stated in the agreement. A contracting party may establish and modify toll rates and user fees as long as the maximum rate of return on investment is not exceeded.

(d) Uses of revenues. — Each agreement shall require that over the term of the lease toll or user fee revenues be applied to payment of the contracting party's capital outlay costs for the project, including interest expense, the project's operations costs, costs of toll collections, administration of the project, any reimbursement to the State for the costs of project review and oversight, maintenance and police services, establishment and funding of a fund to ensure the adequacy of maintenance expenditures, a reasonable return on investment to the contracting party, and any other use mutually agreed upon by the parties and specifically set forth in the agreement, regardless of any contrary provisions of Delaware law.

(e) Excess revenues. — As agreed upon by the parties the agreement may require that any revenues in excess of the maximum rate of return allowed in the agreement either be applied to any indebtedness incurred by the contracting party in connection with the project and/or be paid to one or more other entities or funds including, but not limited to, the Revolving Loan Fund established in § 2012 of this title, the State's Transportation Trust Fund established under § 1404 of this title, the Department, or the State. For the purpose of determining whether there are revenues in excess of the maximum rate of return (or in excess of any incentive rate of return authorized by the agreement pursuant to subsection (f) of this section), the agreement shall expressly provide for an annual audit to be performed (at the expense of the contracting party) by the same auditor chosen to perform the annual audit of the Transportation Trust Fund pursuant to § 1323 of this title and the certification of the rate of return which the contracting party has realized during the audited period. The contracting party shall maintain its books and corporate records in the State.

(f) Incentive rates of return. — Notwithstanding § 2006(c) of this title, each agreement or an amendment to each agreement may provide for incentive rates of return in excess of the maximum rate of return established in the agreement for the attainment of specific safety, performance, transportation demand management or other goals set forth in the agreement or amendment.

(g) Continuation of tolls. — After expiration of the lease or ownership period of a project to or by a contracting party, the Department may continue to charge tolls or user fees for the use of the project. The Department may delegate such authority to continue to collect tolls or user fees for the use of the project to a third party, provided that such revenues must first be used for operations and maintenance of the project and, subsequently, any revenues determined by the Secretary to be excess must be paid by such 3rd party to the State's Transportation Trust Fund, the Department or the State.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, § 95.;



§ 2007. Reimbursement for services rendered by department or other State agencies

(a) Police services. — Each project is deemed to be part of the State Transportation System. The Delaware State Police shall have primary jurisdiction over each project except with respect to all or any portion of a project located in a jurisdiction where primary law enforcement responsibility is delegated to another law enforcement agency by law or by applicable status of forces agreements or otherwise. Each law enforcement agency rendering services pursuant to the above shall receive reimbursement for such services in accordance with an agreement that the contracting party shall enter into with such agency.

(b) Maintenance services. — Agreements for maintenance services may be entered into under this chapter with the Department or other State agencies, provided that such agreements shall provide for full reimbursement for services rendered by the Department or such other agencies.

(c) Coordination of permits and licenses. — The Department shall, with the mandatory assistance of all applicable State agencies and departments, establish a unified permitting and licensing process in the Department for the processing and issuance of all necessary permits and licenses for projects under this chapter, including, but not limited to, all environmental permits, businesses and tax licenses and transportation permits. The Department shall seek the cooperation of federal and local agencies to expedite all necessary federal and local permits, licenses and approvals necessary for the projects, provided, however, that the agreements shall provide for full reimbursement for services rendered by the Department or other agencies.

(d) Other. — The Department may provide services for which it is reimbursed including, but not limited to, preliminary planning, environmental certification (including the procurement of all necessary environmental permits), and preliminary design of the projects.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, § 82.;



§ 2008. Liability coverage; indemnification

Each agreement must require that liability insurance coverage of an amount appropriate to protect the project's viability is secured and maintained by the contracting party. Each agreement may provide for State indemnification of the contracting party for design and construction liability where the State has approved relevant design and construction plans.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, § 82.;



§ 2009. Other agreement provisions

(a) Grant of rights to contracting party. — An agreement may include provisions authorizing the State to grant necessary easements and lease to a contracting party existing rights of way or rights of way subsequently acquired. An agreement may also include provisions to lease the airspace above or below the right of way associated with the project to the contracting party at less than fair market value during the term of the contracting party's lease of the project, provided that if the Department continues to lease the airspace rights to the contracting party after the expiration of such lease term, it must do so only at fair market value. The agreement may also grant the contracting party the right of first refusal to undertake projects utilizing real estate and airspace owned by the Department within or contiguous to the right of way, provided that in the judgment of the Secretary such projects must contribute to the public use and benefit of the project, and provided further that nothing herein shall derogate from the Department's power to declare real estate or airspace owned by the Department surplus to the needs of the Department pursuant to § 137 of Title 17 or any successor provision.

(b) Miscellaneous. — An agreement may include any contractual provision that is necessary to protect the project revenues required to repay the costs incurred to study, plan, design, finance, acquire, build, install, lease, operate, enforce laws, and maintain the transportation system including, but not limited to, a traffic guarantee, an equity guarantee or insurance provided that such provision will not unreasonably prohibit the development of essential public transportation systems and facilities.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, §§ 82, 96.;



§ 2010. Operation of toll facility

At the request of a contracting party operating a toll facility hereunder, the Department may adopt and enforce reasonable regulations consistent with State law which (i) set maximum and minimum speeds, (ii) exclude undesirable vehicles, cargoes, or materials from the use of the facility, (iii) establish high occupancy or express lanes for use during all or any part of a day and limit the use of such lanes to certain traffic, (iv) determine points of access, (v) determine truck/trailer multiples, (vi) determine truck weight stations, and (vii) determine truck weight limits.

70 Del. Laws, c. 280, § 1.;



§ 2011. Plans and specifications

The plans and specifications for each project constructed pursuant to this chapter shall comply with the Department's standards for state projects and any applicable federal standards. Each project is deemed to be part of the state highway system for purposes of identification, maintenance standards, and enforcement of traffic laws and for the purposes of applicable sections of this title.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, § 82.;



§ 2012. Public-Private Initiatives Program Revolving Loan Fund

(a) Establishment of Fund. — There is hereby established a Public-Private Initiatives Program Revolving Loan Fund which shall be maintained and administered by the Department in accordance with the provisions of this chapter and such rules as the Department may from time to time prescribe. The Fund shall be available for the purpose of providing financial assistance in accordance with the provisions of this section. Subject to the provisions of any applicable bond resolution governing the investment of bond proceeds deposited in the Fund, the Fund shall be invested and reinvested in the same manner as other State funds. The Fund shall retain any investment earnings. Subject to the provisions of any applicable bond covenants or resolutions or any other applicable laws or regulations governing the Fund, the Department may, with the approval of the Delaware General Assembly, transfer monies from the Fund to the Transportation Trust Fund.

(b) Fund deposits. — The following shall be deposited in the Fund:

(1) Federal grants and awards or other federal assistance received by the State for the purpose of deposit therein and eligible for deposit therein under applicable federal law;

(2) State funds appropriated for deposit to the Fund;

(3) Payments received from any public or private agency in repayment of a loan previously made from the Fund or pursuant to 23 U.S.C. § 129(a)(7) or successor legislation;

(4) Net proceeds of bonds approved by the Delaware General Assembly which have been designated by the Delaware General Assembly for deposit in the Fund;

(5) Interest or other income earned on the investment of moneys in the Fund; and

(6) Any additional moneys made available to the Fund by the Secretary from any sources, public or private, including excess toll revenues, with the approval of the General Assembly for the purposes for which the Fund has been established.

(c) Accounting of deposits. — In order to facilitate the determination of the amount of funds available for financing Projects which meet either federal eligibility criteria or state eligibility criteria but not both, deposited funds commingled in the Fund shall also be accounted for separately based on whether their source is federal or state.

(d) Permitted uses of funds. — Amounts in the Fund may be used only:

(1) To make loans for the construction, reconstruction, resurfacing, restoring, rehabilitation or replacement of public or private toll transportation facilities or other transportation systems within the State, or the study of the feasibility thereof;

(2) To guarantee, or purchase insurance for, bonds, notes or other evidences of obligation issued by the contracting party developing a public or private toll facility or other transportation system for the purpose of financing all or a portion of the cost of such toll facility or system, if such action would improve the credit market access of the contracting party or reduce interest rates payable by such party;

(3) To earn interest on Fund accounts;

(4) For the reasonable cost of administering the Fund; and

(5) To be used for any purpose authorized by this chapter.

(e) Terms of loan agreements. — The following terms shall apply to all loans made from the Fund:

(1) Loans shall bear interest at the average rate of interest earned by the State's pooled investment fund for the period beginning with the 1st month following the date that the loan is funded and ending on the last day of the month preceding the start of repayment; provided, however, that in the event the Department funds a loan with the proceeds of a bond issue, the rate of interest charged shall be no less than the cost the Department incurs to borrow such funds irrespective of the average rate of interest earned by the State's pooled investment funds;

(2) Loan repayment shall begin no later than 5 years from the date that the facility or system is opened to toll traffic and shall be completed by no later than 30 years from the time the loan was obligated;

(3) The loan may be subordinated to other debt financing except for loans made by any other public agency; and

(4) Reasonable origination or processing fees may be charged.

70 Del. Laws, c. 280, § 1; 74 Del. Laws, c. 69, §§ 97, 98.;









Title 3 - Agriculture

CHAPTER 1. GENERAL PROVISIONS

§ 101. Powers

The Department of Agriculture may:

(1) Abate, suppress, eradicate and prevent, by such means as shall be prescribed and provided by law or by rule, order or regulation of the Department of Agriculture, the San Jose Scale, peach yellows, pear blight and all other contagious and infectious and injuriously dangerous diseases of fruit trees, plants, vegetables, cereals, horses, cattle, cultured aquatic stock and other farm animals;

(2) Devise and execute measures necessary for the development of the agricultural interests of the State;

(3) Make and adopt rules for the government of the Department of Agriculture, and may change, alter and modify the same from time to time, as the Department of Agriculture may wish, provided however, that no such rule or regulation shall extend, modify or conflict with any law of this State or the reasonable implications thereof;

(4) Employ and discharge such inspectors, officers, employees, agents and servants as in its opinion may be necessary to carry out the provisions of this title; provided, however, that the remuneration or wages to be paid to any such inspectors, officers, employees or agents in any year shall not, together with the other expenses of the Department of Agriculture, exceed the appropriation annually made to the Department of Agriculture by the General Assembly in and for that year;

(5) Make rules for the proper government of all inspectors, officers, employees, agents and servants who may be employed by the Department of Agriculture;

(6) Collect samples of foods, dairy and other feeds, and insecticides and have them analyzed by the State Chemist, and cooperate with the United States Department of Agriculture in enforcing the laws on these subjects as prescribed by the Congress of the United States;

(7) Compel all growers of fruit to stamp or mark the baskets, boxes, packages, crates, parcels or other receptacles used by them for the shipment of any fruit or fruits with the name or names of the growers, initial or initials, or with some distinguishing device or mark which may be readily and easily read and seen on the same, and the Department of Agriculture may adopt rules and regulations to carry this into effect;

(8) Exercise authority to make rules and regulations covering the possession, control, care and maintenance of ostriches, emus or rheas domesticated and confined for commercial farming purposes; specifically excluding ostriches, emus or rheas that are kept and maintained primarily for exhibition purposes;

(9) Exercise authority to make rules and regulations covering the possession, control, care and maintenance of deer, elk, llamas, alpacas or any other species of the cervidae or camilid families domesticated and confined for commercial farming purposes. Members of these 2 families kept for exhibition purposes would not be exempt from these regulations; and

(10) The Department of Agriculture may issue an administrative inspection warrant for the purpose of conducting an inspection of, and seizure of property at, any location within the State where race horses are stabled or otherwise located, except those horses stabled or otherwise located at facilities licensed pursuant to § 4805(b)(13) of Title 29, upon proper application for an administrative warrant by the Harness Racing Commission or the Thoroughbred Racing Commission. The issuance of an administrative inspection warrant by the Secretary of Agriculture shall be for the sole purpose of determining whether a violation has occurred pursuant to Chapter 100 or 101 of this title or the regulations promulgated thereunder.

a. An application for an administrative inspection warrant shall:

1. Specifically identify the premises and property to be inspected and shall be limited to the stabling area where racehorses are housed, specifically the stalls, aisleways, feed room, tack room, tack trunks, and other common areas in the shedrow specified in the application. An administrative warrant shall not provide the authority to permit the inspection of dwelling areas and out buildings where racehorses are not housed;

2. Specifically state the items or types of items to be seized if found;

3. Specifically state the full name and address of the Delaware Harness Racing Commission or Delaware Thoroughbred Racing Commission licensee who is believed to be in violation of Chapter 100 or 101 of this title or the regulations promulgated thereunder;

4. Issue only upon an affidavit by an employee of the Commission applying for the administrative inspection warrant who has knowledge of the facts alleged and sworn to before the Secretary of Agriculture. The warrant shall state the specific purpose of the inspection, the basis for issuing the warrant and the name, address and telephone number of each affiant supporting the issuance of the warrant;

5. Direct the Commission's employee or designee thereof who is a police academy graduate to be accompanied by a Commission or State veterinarian and to inspect the premises and property so specified and to seize, if appropriate, the property specified in the warrant; and

6. Direct that the warrant shall only be served and executed during normal business hours and shall be returned as completed to the Secretary of Agriculture as soon as immediately practicable. Normal business hours shall mean between 6:00 a.m. and 6:00 p.m. Monday through Sunday.

b. Proper application for an administrative inspection warrant shall be based on a reasonable articulable suspicion that:

1. "Blood-doping"—the process where prohibited substances which abnormally enhance oxygenation of equine body tissue are being, or have been, carried within the body of a race horse—has occurred; or

2. A Class 1 or Class 2 drug is being, or has been, carried in the body of a race horse in violation of Chapter 100 or 101 of this title or the regulations promulgated thereunder.

Unauthorized possession of a hypodermic needle, syringe or injectable of any kind on the premises of a facility licensed pursuant to § 4805(b)(13) of Title 29 shall constitute reasonable articulable suspicion that blood-doping has occurred or a Class 1 or Class 2 drug is being, or has been, carried in the body of a race horse. Reasonable articulable suspicion exists where the totality of the circumstances if corroborated, indicates that the information provided is reliable. Reliability of the information is based on the specificity of the facts alleged and the degree to which the information is corroborated by other independent evidence or information.

c. Service of an administrative inspection warrant shall only be made upon a person who has reached the age of 18 at the time the warrant was served and who has authority to accept service of the warrant by virtue of his or her relationship to the property as the owner of the premises, a family member of the owner of the premises, the lessor of the premises who is the subject of the administrative inspection warrant, the operator or manager of the premises, or any other person authorized by the owner or operator of the premises to accept service of an administrative inspection warrant.

d. The administrative inspection warrant shall be executed and returned to the Secretary of Agriculture within 5 days after being issued and must state the name and age of the person upon whom the warrant was served, the relation of the person to the property being inspected, the date and time the inspection occurred, the buildings inspected, and the specific property seized as a result of the inspection. A written inventory of any property seized as a result of the execution of the administrative inspection warrant shall accompany the return warrant and shall affirm that the inventory was made in the presence of the person executing the warrant and the person(s) from whom the property was seized.

e. No inspection authorized pursuant to this section shall be the basis for criminal prosecution.

f. An administrative inspection warrant shall not be required where a licensee who is the subject of an inspection consents to the inspection of his or her property. Consent to the inspection of the property shall only be valid where the licensee who is the subject of the inspection has been advised that he or she does not have to consent to an inspection without being presented with an administrative warrant issued by the Secretary of Agriculture.

g. In the absence of a finding that a violation under Chapter 100 or 101 of this title or the regulations promulgated thereunder has occurred, any property seized pursuant to the execution of the administrative inspection warrant shall be returned to the person from whom the property was seized within 30 days from the date of execution of the warrant.

21 Del. Laws, c. 216, §§ 3, 22; 22 Del. Laws, c. 101, § 1; 22 Del. Laws, c. 332, § 1; Code 1915, §§ 652, 668, 708H; 30 Del. Laws, c. 51, § 1; Code 1935, §§ 570, 586, 707; 3 Del. C. 1953, § 103; 57 Del. Laws, c. 784, § 1B; 67 Del. Laws, c. 344, § 1; 69 Del. Laws, c. 69, § 1; 69 Del. Laws, c. 103, § 1; 70 Del. Laws, c. 109, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 283, § 1; 79 Del. Laws, c. 135, § 1.;



§ 102. Entry on lands

In order to accomplish the purposes of this title, the Department of Agriculture, its officers, employees, agents and servants, may enter upon any public or private premises, parks or cemeteries, or upon any lands of any person within this State, for the purpose of inspecting, examining, destroying, treating or experimenting upon insects and diseases.

21 Del. Laws, c. 216, § 6; Code 1915, § 655; Code 1935, § 573; 3 Del. C. 1953, § 105; 57 Del. Laws, c. 764, § 1B.;



§ 103. Periodic examination

The Department of Agriculture shall send at least one of its officers, agents or employees at least once a year into each county of the State, for the purpose of examining and determining thereby the healthfulness and general condition of the horticultural and agricultural interests.

Code 1935, § 574; 3 Del. C. 1953, § 106; 57 Del. Laws, c. 764, § 1B.;



§ 104. Failure to mark packages of fruit

Whoever, being a grower of any fruits, neglects or fails, after 10 days' notice by the Department of Agriculture, to comply with any order, rule or regulation of the Department of Agriculture shall be fined $5.00.

21 Del. Laws, c. 216, § 22; 22 Del. Laws, c. 101, § 1; Code 1915, § 668; Code 1935, § 586; 3 Del. C. 1953, § 108; 57 Del. Laws, c. 764, § 1B; 77 Del. Laws, c. 359, § 1.;



§ 105. Appropriations for agricultural societies

All moneys appropriated for the Delaware Crop Improvement Association, shall be payable only on warrants drawn by the Secretary of the Department of Agriculture. The Department of Agriculture shall examine into and verify all the items of expenditure proposed for any of such appropriations and nothing shall be paid out of any of such appropriations unless approved by the Department of Agriculture.

32 Del. Laws, c. 33, § 10; Code 1935, § 606; 3 Del. C. 1953, § 109; 57 Del. Laws, c. 764, § 1C; 70 Del. Laws, c. 283, § 2.;






CHAPTER 3. MARKETING

§ 301. Duties

The Department of Agriculture shall:

(1) Investigate the cost of production and marketing in all its phases;

(2) Gather and disseminate information concerning supply, demand, prevailing prices, and commercial movements, including common and cold storage of food products;

(3) Promote, assist and encourage the organization and operation of cooperative and other associations and organizations for improving the relations and services among producers, distributors and consumers of food products;

(4) Investigate the practice and methods and any specific transactions of commission merchants and others who receive, solicit, buy, handle on commission, or otherwise, food products;

(5) Act as mediator or arbitrator, when invited, in any controversy or issue that arises between producers and distributors and which affects the interest of the consumer;

(6) Act on behalf of the consumer in conserving and protecting the consumer's interests against excessive prices;

(7) Act as market adviser for producers and distributors, assisting them in economical and efficient distribution of food products at fair prices;

(8) Encourage the establishment of retail municipal markets and develop direct dealing between producers and consumers;

(9) Encourage the consumption of Delaware grown products within the State;

(10) Inspect and determine the grade and condition of farm produce both at collecting and receiving centers; and

(11) Take such means and use such powers, relative to shipment, transportation and storage of foodstuffs of any kind, as may be necessary and as it deems advisable or desirable in case of an emergency creating or threatening to create a scarcity of food within the State.

Code 1915, § 697I; 32 Del. Laws, c. 33, § 8; 33 Del. Laws, c. 50; Code 1935, § 624; 3 Del. C. 1953, § 302; 57 Del. Laws, c. 764, § 2B; 70 Del. Laws, c. 186, § 1.;



§ 302. Powers; fees; Department of Agriculture's Inspection Fund; annual reports

(a) The Department of Agriculture may:

(1) Make rules and regulations for the grading, packing, handling, storage and sale of all food products within the State, not contrary to law;

(2) Enforce its rules and regulations by actions or proceedings in any court of competent jurisdiction;

(3) Provide official inspection upon request, to fix according to established trade custom; and collect fees for such inspection of farm products, and issue certificates showing the grade or other classification of such product at the time of inspection, which certificates shall be accepted in any court in this State as evidence of the true grade or other classification at the time inspected; and

(4) Provide testing of feeds, fertilizers, liming materials, frozen desserts, milk and milk products for the public and charge for the cost of these services.

(b) The fees collected by the Department of Agriculture for its inspection service shall be paid into the State Treasury and the State Treasurer shall deposit the same to the credit of a special fund entitled "Department of Agriculture Inspection Fund," from which necessary expenses of the Department of Agriculture for fruit, vegetable, poultry and grain inspections and the testing of feeds, fertilizers, liming materials, frozen desserts, milk and milk products shall be paid, upon proper vouchers signed by the Secretary of the Department of Agriculture. The Department of Agriculture's Inspection Fund shall be a revolving fund and no funds deposited therein shall revert to the General Fund of the State Treasury, except for funds appropriated by the 117th General Assembly to begin said Fund, which funds shall be paid back to the State Treasurer out of said Department of Agriculture's Inspection Fund on or before June 30, 1955. The Department of Agriculture shall annually, on or before January 31st, make a report to the Governor of all income and expenditures made from said Fund. A copy of said reports shall be given biannually, on or before January 31st, to the members of the General Assembly.

33 Del. Laws, c. 50; Code 1935, § 624; 3 Del. C. 1953, § 303; 49 Del. Laws, c. 367, § 1; 57 Del. Laws, c. 601; 57 Del. Laws, c. 764, §§ 2B-D; 66 Del. Laws, c. 78, §§ 1, 2.;



§ 303. Expenses

All expenses incurred by the Department of Agriculture in the performance of its duties and powers except as provided by subsection (b) of § 302 of this title, shall be paid from funds appropriated for use of the Department of Agriculture.

Code 1915, § 697I; 32 Del. Laws, c. 33, § 8; 33 Del. Laws, c. 50; Code 1935, § 624; 3 Del. C. 1953, § 304; 49 Del. Laws, c. 367, § 2; 57 Del. Laws, c. 764, §§ 2B, D.;



§ 304. Employees

Federal certificate clerks, federally licensed grain inspectors, and other federally licensed inspectors and graders who are permanent state employees, whether or not the State is reimbursed by the federal government for their services, shall be classified employees subject to Chapter 59 of Title 29.

59 Del. Laws, c. 555, § 2.;



§ 305. Delaware Agriculture Marketing Fund

(a) There is established a Delaware Agriculture Marketing Fund to which shall be credited all funds appropriated by the General Assembly of this State for the administration of this chapter, and all funds received through the sale of promotion and marketing products under this chapter.

(b) All revenues derived from the sale of promotion and marketing products under the administration of the Delaware Department of Agriculture shall be paid to the State Treasurer and credited to the Delaware Agriculture Promotion Fund for use in connection with agricultural promotion or marketing.

65 Del. Laws, c. 166, § 1.;






CHAPTER 4. DELAWARE AQUACULTURE ACT

§ 401. Short title

This chapter shall be known and may be cited as the "Delaware Aquaculture Act."

67 Del. Laws, c. 439, § 1.;



§ 402. Declaration of purpose

The General Assembly finds and declares it to be in the interest of the general welfare and economic prosperity of the State to have a comprehensive and ongoing program to promote and encourage aquacultural activities. The General Assembly further declares aquaculture in a closed system to be an agricultural activity under the authority of the Department of Agriculture which shall coordinate these types of aquacultural activities in the State.

67 Del. Laws, c. 439, § 1; 79 Del. Laws, c. 178, § 1.;



§ 403. Definitions

As used in this chapter:

(1) "Aquaculture" means the controlled propagation, growth, harvest and subsequent commerce in cultured aquatic stock by an aquaculturist.

(2) "Aquaculture facility" means any water system and associated infrastructures capable of holding and/or producing cultured aquatic stock.

(3) "Aquaculture registration" means the formal registration by application to the Department of Agriculture of an aquaculture facility by a person, partnership or corporation.

(4) "Aquaculturist" means an individual, partnership or corporation involved in the production of cultured aquatic stock or parts thereof.

(5) "Aquatic organism" means an animal or plant of any species or hybrid thereof, and includes gametes, seeds, egg, sperm, larvae, juvenile and adult stages, any one of which is required to be in water during that stage of its life.

(6) "Broodstock" means sexually mature aquatic organisms, either domesticated or wild, used to propagate cultured aquatic stock.

(7) "Closed system" means an aquaculture facility with water discharge(s) that does not connect in any way to the waters of the State prior to the discharged water being screened, filtered or percolated to prevent cultured aquatic stock from escaping.

(8) "Cultured aquatic stock" means aquatic organisms, lawfully acquired by an aquaculturist that are held and grown in a registered aquaculture facility.

(9) "Department" means the Department of Agriculture.

(10) "Domesticated" means an animal or plant trained, adapted and/or bred to live in a human controlled environment.

(11) "Fee fishing" means removing cultured aquatic stock from a registered aquaculture facility in a sportsman-like manner for a payment of a fee.

(12) "Fee fishing operation" means a registered aquaculture facility where a person may fish for cultured aquatic stock.

(13) "Native species" means any species or hybrid thereof of any plant or animal which naturally occurs in the waters of the State.

(14) "Naturalized species" means any species or hybrid thereof of any plant or animal which has been introduced to the waters of this State and has become established by reproducing in the waters of this State.

(15) "Non-native species" means any species or hybrid thereof of any plant or animal which does not occur naturally in the waters of the State.

(16) "Open system" means an aquaculture facility with a water discharge(s) that connects to the waters of this State without being screened, filtered or percolated prior to discharge to prevent cultured aquatic stock from escaping.

(17) "Registered aquaculture facility" means an aquaculture facility which has a valid aquaculture registration issued by the Department of Agriculture.

(18) "Secretary" means the Secretary of the Department or his or her designee.

(19) "Waters of the State" means all the tidal waters under the jurisdiction of the State where the lunar tide regularly ebbs and flows and all nontidal waters under the jurisdiction of this State except for nontidal waters contained in aquacultural facilities registered with the Department of Agriculture.

(20) "Wild" means an animal or plant that is not trained, adapted and/or bred to live in a human controlled environment.

67 Del. Laws, c. 439, § 1; 69 Del. Laws, c. 103, §§ 2, 3.;



§ 404. Aquaculture technical assistance and marketing program

The Department shall develop and implement a technical assistance and marketing program to assist owners and operators of aquacultural facilities and to promote Delaware aquaculture products. This program will be done in conjunction with, and shall be consistent with, the Department's responsibilities as defined in Chapter 3 of this title. The Department's program shall include, but not be limited to, the following:

(1) Maintain a complete list of aquaculturalists engaged in the production of any aquacultural product and shall maintain a separate list of closed system aquaculture operations;

(2) Coordinate with Delaware Department of Natural Resources and Environmental Control to maintain a complete list of aquaculturalists;

(3) Encourage the viability and profitability of aquaculture operations and to promote consumption of Delaware grown aquaculture products within and outside the State.

67 Del. Laws, c. 439, § 1; 69 Del. Laws, c. 103, § 4; 79 Del. Laws, c. 178, § 1.;



§ 405. Limitations

Aquaculture activities shall not promote the introduction of any nonindigenous species that harbor disease, parasites or are capable of surviving and adversely competing with indigenous plant or animal species.

67 Del. Laws, c. 439, § 1; 79 Del. Laws, c. 178, § 1.;



§ 406. Authority of the Department

(a) The Department, in accordance with the administrative procedures and provisions set forth in Chapter 101 of Title 29, shall have the authority to promulgate regulations, which shall have the force and effect of law, to enhance and control closed system aquaculture in this State.

(b) Any authorized employee of the Department, after determining there is probable cause that there has been a violation of this chapter or any regulation promulgated by the Department, may do the following without obtaining a warrant beforehand:

(1) Search, examine and/or inspect any vehicle or conveyance in which cultured aquatic stock may be present for the purpose of determining compliance with Chapter 4 of this title or any regulation promulgated by the Department;

(2) Detain any person and/or person's vehicle for a reasonable length of time to conduct any search, examination and/or inspection thereof for the purpose of determining compliance with Chapter 4 of this title; and

(3) Inspect, search and/or examine any registered aquaculture facility in the presence of any occupant of said facility to determine compliance with Chapter 4 of this title or any regulation promulgated by the Department.

69 Del. Laws, c. 103, § 5; 79 Del. Laws, c. 178, § 1.;



§ 407. Fee fishing operations

(a) It shall be lawful for any person to fish, without being licensed to fish in this State, within an aquaculture facility designated as a fee fishing operation and registered as same with the Department of Agriculture.

(b) The owner(s) of a fee fishing operation shall apply to the Department of Agriculture to register his or her fee fishing operation. The fee fishing operation shall meet with the following requirements, subject to inspection and approval by the Department of Natural Resources and Environmental Control, prior to the Department of Agriculture approving the registration:

(1) The fee fishing operation shall be a closed system; and

(2) The fee fishing operation shall not contain any wild finfish.

(c) When authorized by the owner of a fee fishing operation, it shall be lawful for a person to take and/or possess those species or hybrids thereof permitted according to § 903(j) of Title 7, without regard to any seasonal restrictions, size limits or creel limits.

(d) Any person in possession of cultured aquatic stock lawfully taken from a fee fishing operation shall be issued a receipt for same by the owner or owner's agent of that fee fishing operation. This receipt shall include the name and address of the fee fishing operation, the date the cultured aquatic stock were taken, the identification and number of each species of cultured aquatic stock taken, and the signature of the person to whom the receipt is issued. This receipt shall remain in the possession of the person who took the cultured aquatic stock from the fee fishing operation until that person enters his or her personal abode or temporary or transient place of lodging. The owner or owner's agent of the fee fishing operation shall maintain a copy of each receipt for a period of at least 1 year from the date of issuance.

(e) Unless otherwise authorized, it shall be unlawful for any person to possess any cultured aquatic stock that remain alive after legally taking same from a fee fishing operation.

69 Del. Laws, c. 103, § 5; 79 Del. Laws, c. 178, § 1.;



§ 408. Aquaculture registration

The owner(s) of an aquaculture facility shall register same with the Department of Agriculture on forms and in accordance with procedures established by the Department of Agriculture. The Department of Agriculture shall promulgate regulations to establish criteria for the registration of an aquaculture facility. The Department of Agriculture shall maintain a registry of aquaculture facilities to assist in the administration of the State aquaculture program. Aquaculture facility registration shall be valid for 5 years from the date of issue. The owner of an aquaculture facility shall renew the registration of the facility in the event of any change in ownership or a significant change in operations.

69 Del. Laws, c. 103, § 5; 79 Del. Laws, c. 178, § 1.;



§ 409. Suspension or revocation of registration

The Department of Agriculture may, after due notice, suspend or revoke any aquaculture registration which does not comply with the requirements of this chapter or the regulations promulgated by the Department of Agriculture. A person affected by such suspension or revocation may request a hearing before the Department of Agriculture. A hearing shall be held within 30 days after the request. Within 30 days after the hearing, the Department of Agriculture shall affirm, withdraw or modify its action by an order based upon the record of the hearing. An appeal from that order may be taken to the Superior Court within 30 days of the suspension or revocation order. If no request for a hearing is made within 30 days of the suspension or revocation order, the suspension or revocation will be effective and the registration is suspended or revoked. All fines and penalties for violations of this subsection shall be paid to the Department of Agriculture and deposited in the general fund account.

69 Del. Laws, c. 103, § 5; 79 Del. Laws, c. 178, § 1.;



§ 410. Aquaculture facility protection

It shall be unlawful for any person, without the written consent of the owner, to remove, destroy or release cultured aquatic stock from a registered aquaculture facility or introduce any toxic substance directly or indirectly into the waters of a registered aquaculture facility.

69 Del. Laws, c. 103, § 5; 79 Del. Laws, c. 178, § 1.;



§ 411. Aquaculture facility protection

Transferred to § 410 of this title by 79 Del. Laws, c. 178, § 1, effective August 28, 2013.






CHAPTER 5. STATE CHEMIST

§ 501. Appointment

The Department of Agriculture shall appoint a suitable person to serve as State Chemist.

29 Del. Laws, c. 48, § 1; Code 1935, § 688; 3 Del. C. 1953, § 501; 57 Del. Laws, c. 764, § 3.;



§ 502. Compensation

The State Chemist shall receive such compensation for his services and expenses as may be fixed by the Department of Agriculture, to be paid out of funds of the State Treasury, in the same manner as other necessary expenses of the State are now paid, as provided by law.

Code 1915, § 705; 29 Del. Laws, c. 48, § 1; Code 1935, § 696; 3 Del. C. 1953, § 502; 57 Del. Laws, c. 764, § 3.;



§ 503. False analysis, penalty

Whoever, being the State Chemist, wilfully makes any false or untrue analysis, shall be fined not more than $100, and shall be imprisoned until the fine is paid.

16 Del. Laws, c. 348; 17 Del. Laws, c. 438, § 13; Code 1915, § 709; Code 1935, § 708; 3 Del. C. 1953, § 503.;






CHAPTER 6. DELAWARE VITICULTURE ACT

§ 601. Short title

This chapter shall be known and may be cited as the "Delaware Viticulture Act."

68 Del. Laws, c. 338, § 1.;



§ 602. Declaration of purpose

The General Assembly finds and declares it to be in the interest of the general welfare and economic prosperity of the State to have a comprehensive and ongoing program to promote and encourage viticultural activities. The General Assembly further declares viticulture an agricultural activity and that the Department of Agriculture shall coordinate viticultural activities in the State.

68 Del. Laws, c. 338, § 1.;



§ 603. Definitions

As used in this chapter:

(1) "Department" means the Department of Agriculture.

(2) "Commission" means the Alcoholic Beverage Control Commission.

(3) "Secretary" means the Secretary of the Department of Agriculture.

(4) "Viticulture" means the cultivation, production or marketing of any grape variety that is cultivated, produced or marketed as a cultivated crop in this State.

68 Del. Laws, c. 338, § 1.;



§ 604. Viticulture technical assistance and marketing program

The Department shall develop and implement a technical assistance program to assist the owners and operators of viticultural facilities and to promote Delaware viticulture products. This program will be done in conjunction with, and shall be consistent with, the Department's responsibilities as defined in § 103 of this title. The Department's program shall include, but not be limited to, the following:

(1) Maintain a complete list of viticulturalists engaged in the production of any viticultural product for the purpose of certifying those viticulturists as bonafide Delaware viticulture producers.

(2) Develop and administer procedures for possession, processing, sale, delivery, transportation or exporting of viticulture products that comply with all federal and state laws, except where production of viticulture products into wine is regulated by the Commission.

(3) Encourage the viability and profitability of viticulture operations and to promote the consumption of Delaware-grown viticulture products within and outside the State.

68 Del. Laws, c. 338, § 1.;



§ 605. Delaware Viticulture Council

A Delaware Viticulture Council is hereby created for the purposes of assisting the Department with the enhancement and promotion of viticulture activities and operations within the State. Duties of the Council shall include, but not be limited to, the following:

(1) Examine the impact of laws and regulations on the viticulture industry and recommend to the Secretary methods to simplify regulatory processes or otherwise enhance the regulatory climate with respect to the efficient siting and operation of viticulture operations;

(2) Examine the viticulture incentive programs used by other states, determine those programs used, determine programs that would best enhance viticulture operations and report to the Secretary on what actions are required to address these needs;

(3) Examine research and educational needs as they relate to the improvement of management and operations of viticulture operations and report to the Secretary on what actions are required to address these needs;

(4) Respond to requests of the Secretary to examine other issues relating to the enhancement of viticulture activities and operations in Delaware.

The Council shall be composed of no less than 12 members. Members shall include:

(1) The Secretary of the Department of Natural Resources and Environmental Control or the Secretary's designee;

(2) The Director of the Delaware Economic Development Office or the Director's designee;

(3) A representative of the University of Delaware to be appointed by the President of the University;

(4) A representative of Delaware State University to be appointed by the President of the University;

(5) A representative of the Delaware Farm Bureau to be appointed by the President of the Delaware Farm Bureau;

(6) Three individuals that are actively involved in commercial viticulture activities or operations to be appointed by the Chairperson of the Council;

(7) Three individuals with an interest in viticulture activities to be appointed by the Chairperson of the Council.

The Secretary shall act as chairperson of the Council, or may appoint a designee.

68 Del. Laws, c. 338, § 1; 69 Del. Laws, c. 67, § 2; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 7. AGRICULTURAL COMMODITIES DEVELOPMENT ACT

§ 701. Short title

This chapter shall be known and may be cited as the "Delaware Agricultural Commodities Development Act."

62 Del. Laws, c. 176, § 1.;



§ 702. Purpose; construction

(a) It is hereby declared to be in the interest of the public welfare that Delaware farmers who produce agricultural commodities for domestic and foreign markets shall be permitted to act separately or jointly in cooperation with handlers, dealers and processors of such products, with the Delaware Department of Agriculture, the University of Delaware's College of Agricultural Sciences and any other qualified agencies, to provide funds to assist in education, research, production and market development related to such commodities. It is further declared that provisions for the establishment of Agricultural Commodity Advisory Boards are deemed an appropriate means to accomplish the purpose.

(b) This chapter shall not be construed to abrogate or limit in any way the rights, powers, duties and functions of the Secretary of Agriculture or any other agency of the State, but shall be supplementary thereto, and in aid and cooperation therewith.

62 Del. Laws, c. 176, § 1.;



§ 703. Definitions

For the purpose of this chapter:

(1) "Agricultural commodity" means any agricultural product, including, but not limited to, plants and animals and plant and animal products, grown, raised or produced within the State for use as food, feed, seed or any aesthetic, industrial or chemurgic purpose.

(2) "Commercial channels" means the processes of the sale of any agricultural commodity to any commercial buyer, dealer, processor, cooperative or to any person, public or private, who resells such commodity or any product produced from such commodity for storage, slaughter, processing or distribution.

(3) "Person" means any individual, corporation, association, cooperative, partnership or organized group of persons whether incorporated or not.

(4) "Board" or "Advisory Board" means the boards created under this chapter in connection with the organization of producers as herein provided.

(5) "First purchaser" means any person that buys agricultural commodities for movement into commercial channels from the producer; or any lienholder, secured party or pledgee, public or private, or assignee of said lienholder, secured party or pledgee, who gains title to the agricultural commodity from the producer as the result of exercising any legal rights by the lienholder, secured party, pledgee or assignee thereof, regardless of when the lien, security interest or pledge was created.

(6) "Secretary" means the Secretary of Agriculture of the State.

(7) "Producer" means any person who owns or operates an agricultural producing or growing facility for the agricultural commodity under consideration for referendum and shares in the profits and risks of loss from such facility, and who grows, raises, feeds or produces said agricultural commodity in Delaware during the current marketing year.

(8) "Qualified voter" means any person who would be subject to the payment of fees imposed to finance the activities described in this chapter.

(9) "Development order" means an order issued by the Secretary with the advice and consent of an Agricultural Commodity Advisory Board pursuant to this chapter.

(10) "Sale" means any passing of commodity title from the producer to the first purchaser. Sale includes any pledge, security interest or lien.

62 Del. Laws, c. 176, § 1.;



§ 704. Agricultural Commodity Advisory Boards — Creation; membership; election; term; organization

(a) An Agricultural Commodity Advisory Board is hereby created for the producers of each agricultural commodity who file with the Secretary a petition requesting that the producers of such commodity be subjected to the sections of this chapter. The petition is to be signed by at least 100 producers or at least 10 percent of the producers of such commodity whichever is less. Such petition shall be certified by at least 2 producers to have been signed only by producers of the commodity involved.

(b) Upon petition of the required number of producers, the Secretary shall, after consultation with the various agricultural or commodity organizations petitioning for a referendum, determine the size of the Agricultural Commodity Advisory Board and distribution of the Board membership. The Advisory Board may designate agricultural industry, Department of Agriculture and University of Delaware personnel, either by name or by office, to serve as consultants to the Board.

(c) Within 30 days after the filing of the petition by the required number of the producers, the Secretary shall appoint a nominating committee of 5 persons from the involved agricultural or commodity organizations who shall, within 60 days from the filing of such petition, nominate at least 2 candidates for each Advisory Board position and certify the names of such nominees to the Secretary. Nominees shall be selected with a view to establishing a fair representation of all producers throughout the area to be organized, which shall comprise the entire State unless otherwise determined by the Secretary after consultation with agricultural and commodity organizations, in which event the Secretary shall define such area following county lines. Upon receipt of the nominations, the Secretary shall promptly arrange an election to be held at places designated by the Secretary, reasonably convenient to all producers in the organized area, and give at least 14 days' notice of such election in at least 1 newspaper having a general circulation in the organized area. Ballots setting forth the names of nominated candidates and providing for write-in candidates shall be made available at all polling places. Only producers of the particular commodity shall be qualified to elect members of that commodity's Advisory Board. Polling procedures shall be established to avoid voting by others than those qualified to vote. An impartial committee appointed by the Secretary shall tabulate the votes and the candidates receiving the most votes shall be declared elected to the first Advisory Board. In each calendar year following the one in which the first Board is elected, candidates shall be selected and an election shall be held to elect a successor or successors to the Board member or members whose term or terms expire in that year. Nominations shall be made and the elections shall be held in the same manner as prescribed for the first Board except that the choice of nominating committee members, the time of nominations and the time and place of elections shall be fixed by the Secretary with the consent of the Advisory Board.

(d) At the first meeting of the first Advisory Board the Secretary shall determine by lot one third of the Board members whose terms shall expire June 30 in the calendar year following the year of the first election, one third of the Board members whose terms shall expire June 30 in the second calendar year and the remaining Board members whose terms shall expire June 30 in the third calendar year. In the event the Secretary has designated specific areas for representation on the Advisory Board, the terms of Board members in any one area shall not expire in the same year. All elected successor Board members shall be elected for 3-year terms and each shall serve until the member's successor is elected and qualified. No Board member shall succeed himself or herself after serving 2 full terms. In the event a Board member ceases to have any of the qualifications herein established, the member's office shall be deemed vacant. Any interim vacancy on the Board shall be filled by appointment of the Board for the remainder of the term vacated.

(e) The Secretary of Agriculture shall serve as secretary of the Advisory Board without vote. The Board shall elect, from its own membership, a chairperson, and a vice chairperson who shall act in the absence of the chairperson, and such other officers as the Board may deem appropriate. The terms of such officers shall expire on June 30 of each year and their successors shall be elected at the first meeting following that date.

62 Del. Laws, c. 176, § 1; 70 Del. Laws, c. 186, § 1.;



§ 705. Same — Meetings; quorum

Subject to the requirements of this chapter, the Advisory Board shall meet at such time and place as it may determine or upon call of the chairperson or of any 3 members of the Board. A majority of the voting members of the Board shall constitute a quorum for the transaction of all business in carrying out the duties of the Board.

62 Del. Laws, c. 176, § 1; 70 Del. Laws, c. 186, § 1.;



§ 706. Same — Formulate and submit development order

(a) Within 30 days after the election of an Agricultural Commodity Advisory Board by the producers of a particular commodity, the Advisory Board shall meet and formulate a development order establishing a program to assist such functions as education, research, production and market development relating to such commodity or commodities and establishing fees to be paid by producers to finance the proposed activities.

(b) The Secretary, with the advice and consent of the Advisory Board, shall hold a public hearing or public hearings on the proposed development order in an area or areas and at a time or times affording reasonable opportunities to producers to attend. The Advisory Board together with the Secretary shall determine after such hearings whether or not the development order shall be amended, modified or supplemented. If changes or additions of substance are made, the Advisory Board and the Secretary shall hold like public hearings on the amended or supplemented development order.

(c) Following the hearing, or hearings, the Advisory Board and Secretary shall conduct a referendum on the proposed final development order. At least 14 days' notice of the time and places of such referendum shall be published in a legal newspaper of general circulation in each county affected. In addition, direct written notice thereof shall likewise be given to each county extension office in any county involved in the referendum. Such notice shall include details of the development order to afford all producers access to complete information about the development order. The development order shall become effective if it is approved by a majority of those voting in the referendum, and such order shall be applicable only to those producers of the subject commodity within the area of the State organized pursuant to this chapter. Upon completion of the referendum, the Secretary shall make findings and issue an appropriate order based on said findings.

62 Del. Laws, c. 176, § 1.;



§ 707. Same — Additional powers and duties

(a) The Agricultural Commodity Advisory Board shall:

(1) Adopt and administer rules and regulations for the administration of the development order;

(2) Recommend amendments to the order, such amendments to be adopted only after a referendum in which a majority of the producers voting favor such adoption;

(3) Prepare an annual estimated budget for the operation of the development order; and

(4) Prepare an annual report on the programs of the order, said report to be made available to the producers concerned.

(b) The Advisory Board shall provide a procedure for collection of the producer assessments to finance the development order and for the proper administration of the order.

(c) The Advisory Board shall provide for the refund of any fees or assessments paid by the producer who objects to payments of said fees or assessments.

(d) The Advisory Board is authorized to accept donations of funds, property, services or other assistance from public or private sources for the purpose of furthering the objectives of this chapter.

(e) The Advisory Board shall have the right to investigate and prosecute in the name of the State any action or suit to enforce the collection or insure payment of fees or assessments authorized by this chapter, and to sue and to be sued in the name of the Board and to do all other things necessary to the administration and implementation of this chapter.

(f) The Advisory Board shall be responsible for the collection and expenditure of all funds provided for under this chapter and shall provide for an annual audit of funds to be made by a certified auditing firm. An annual financial statement shall be available to any participant upon request.

62 Del. Laws, c. 176, § 1.;



§ 708. Powers and duties of Secretary

(a) The Secretary, with the advice and consent of the Advisory Board, will contract and cooperate with the University of Delaware's College of Agricultural Sciences, or with other qualified agencies, persons or organizations, to meet the purpose of the development order.

(b) The Secretary, with the advice and consent of the Advisory Board, may appoint, employ, provide necessary bond, discharge, fix compensation for and prescribe the duties of such administrative, clerical, technical and other personnel and agencies as may be deemed necessary.

(c) In administering this chapter, the Secretary shall have such other powers as may be conferred upon him by law not inconsistent with this chapter.

(d) In the organization and operation of a development order for any agricultural commodity coming under the sections of this chapter, the Secretary shall follow the rules and regulations as developed by the Advisory Board pursuant to this chapter.

62 Del. Laws, c. 176, § 1.;



§ 709. Fees to defray expenses

(a) For the purpose of providing funds to defray the necessary expenses incurred by the Secretary and the Advisory Board in formulating, submitting to referendum, issuing, administering and enforcing an agricultural commodity development order, the development order shall provide for assessing and collecting fees in amounts sufficient to defray such expenses. Any increase in the maximum assessment provided for in the development order must be within the limit herein prescribed and must be approved by the majority of voting, participating producers in a referendum held for that purpose after reasonable notice of such proposed increase.

(b) The Agricultural Commodity Advisory Boards together with the Secretary shall establish the procedure for the payment of the assessment by the producer and such procedure shall be clearly outlined in the proposed development order. Such procedure must be fair, reasonable and shall be deducted by the first purchaser at the time of sale. The first purchaser shall submit to the Advisory Board through the Secretary's office any fees so deducted once every 30 days. When proof of payment of the fee assessed can be furnished, it shall not be necessary for any subsequent buyer to deduct the fee at time of purchase.

(c) The Secretary shall require producers petitioning for a development order to deposit with him in advance such amount as he deems necessary to defray the expense of electing the first Board formulating an order, submitting it to referendum and issuing the order. If the order is issued, such persons shall be reimbursed when funds are available from assessments. If the order is not issued the Secretary shall refund only that portion of the deposit remaining after payment of expenses incurred on a pro rata basis.

(d) Fees collected pursuant to this chapter shall be deposited in a bank or banks or other depository approved by the Secretary of Finance of the State and shall be disbursed by such officers and employees as may be approved by the Advisory Board for the necessary expenses incurred in the administration of this chapter. Fees collected shall be used exclusively for the purpose collected and not for legislative or political activities.

62 Del. Laws, c. 176, § 1.;



§ 710. Compensation of Board

Each member of the Advisory Board, except the Secretary, shall be entitled to a reasonable per diem to be fixed in the development order and actual expenses incurred while attending Board meetings, but only actual expenses incurred while engaged in official business of the Advisory Board.

62 Del. Laws, c. 176, § 1.;



§ 711. Legal counsel

The Advisory Board may appoint an attorney who shall act for the Board and the Secretary when required. The Board shall fix the compensation and terms of employment of such attorney.

62 Del. Laws, c. 176, § 1.;



§ 712. Records of Advisory Board

All of the records of the Advisory Board shall be public records and shall be available for inspection for any lawful purpose; provided, however, that the Advisory Board shall be empowered to make reasonable rules and regulations concerning the time or place of such inspection, as provided in the Freedom of Information Act, Chapter 100 of Title 29.

62 Del. Laws, c. 176, § 1.;



§ 713. Refund of fees

Any producer, by the use of forms to be provided by the Secretary and upon presentation of such proof as the Secretary and Advisory Board may require by rule or regulation, may have the fee paid pursuant to this chapter refunded to him or her. Such request for refund must be received in the office of the Secretary or the Advisory Board within 60 days following the payment of such fee, but in no event shall these requests for refund be accepted more often than 12 times per year and must be made at least once each year. Refund shall be made by the Secretary or Advisory Board within 30 days of the request for refund provided that the fee sought to be refunded has been received. Rules and regulations governing the refund of fees for the commodity involved shall be formulated by the Board together with the Secretary and shall be fully outlined at the hearing, or hearings, and be available for the information of all persons concerned with the referendum.

62 Del. Laws, c. 176, § 1; 70 Del. Laws, c. 186, § 1.;



§ 714. Termination of order

(a) The Advisory Board shall suspend or terminate a development order whenever it finds, after a public hearing or hearings, that an order is contrary to or does not tend to effectuate the purposes or provisions of this chapter, provided that such suspension or termination shall not become effective until the expiration of the current marketing year. The current marketing year described under this chapter shall be determined by the Board together with the Secretary.

(b) Upon petition of the same number of producers as required to initiate the development order, the Secretary with the advice and consent of the Advisory Board shall within 60 days conduct a referendum to determine whether or not the development order shall be continued. The Secretary shall terminate the order at the end of the current marketing year if a majority of the persons voting in the referendum vote in favor of termination. Such petitions of producers shall include a certification statement that the signatures are those of qualified producers of the commodity involved.

62 Del. Laws, c. 176, § 1; 70 Del. Laws, c. 186, § 1.;



§ 715. Expenditure of funds upon termination of order

Any funds remaining with the Advisory Board after the termination of a development order shall be expended to meet existing legal obligations of the Board. Any surplus remaining shall be expended for research purposes or other lawful purposes under this chapter at the discretion of the Board.

62 Del. Laws, c. 176, § 1.;



§ 716. Association not illegal

No activity, including meetings, undertaken in pursuance of the sections of this chapter that are intended to benefit the procedures, handlers and processors of such agricultural commodity shall be deemed or considered illegal or in restraint of trade.

62 Del. Laws, c. 176, § 1.;



§ 717. Penalty

Any person who violates any provision of this chapter or rule or regulation of an Agricultural Commodity Advisory Board promulgated pursuant to the sections of this chapter is guilty of a class C misdemeanor. Justices of the peace shall have jurisdiction over all offenses under this chapter.

62 Del. Laws, c. 176, § 1.;






CHAPTER 9. DELAWARE AGRICULTURAL LANDS PRESERVATION ACT

Subchapter I Establishment of Foundation, Advisory Boards and Fund

§ 901. Purpose, policy and intent

It is the declared policy of the State to conserve, protect and encourage improvement of agricultural lands within the State for the production of food and other agricultural products. It is also the declared policy of the State to encourage, promote and protect farming as a valued occupation. Preservation of the State's farmlands and forestlands is considered essential to maintaining agriculture as a viable industry and important contributor to Delaware's economy. It is a finding of the General Assembly that valuable and irreplaceable farmlands and forestlands are being lost due to nonagricultural development pressures and that, to insure the long-term utilization of the State's most viable agricultural lands, it is necessary to adopt and implement an effective program and infrastructure for permanent agricultural land preservation. To the maximum extent possible, State agency action, particularly action involving the exercise of powers of eminent domain, which has an adverse impact on viable agricultural lands, should be avoided or minimized. It is further recognized that a need exists to create sufficient economic incentives and benefits to encourage agricultural landowners to voluntarily place viable agricultural lands under protective restrictions through the creation of and participation in agricultural preservation districts and the sale of development rights. It is the purpose and intent of the General Assembly to provide for the creation of permanent agricultural areas comprised of viable farmlands and forestlands to serve the long-term needs of the agricultural community and the citizens of the State. It shall be a priority to create agricultural preservation districts and purchase development rights in those areas located near and adjacent to designated growth zones.

68 Del. Laws, c. 118, § 2; 71 Del. Laws, c. 378, § 93.;



§ 902. Definitions

The following terms shall have the meanings ascribed to them in this chapter:

(1) "Advisory Board" or "Advisory Boards" means the Farmland Preservation Advisory Boards established and appointed by the respective legislative bodies of each county.

(2) "Agricultural lands" means farmlands and forestlands.

(3) "Agricultural use" means all forms of farming, including agriculture, horticulture, aquaculture, silviculture and activities devoted to the production for sale of food and other products useful to humans which are grown, raised or harvested on lands and waters.

(4) "Agricultural value" means the value of the land when subject to the District restrictions set forth in § 909 of this title and the requirements imposed under § 914(a)(2) of this title.

(5) "County" means New Castle County, Kent County and Sussex County as referenced.

(6) "Forestlands" means a contiguous area of trees or forest cover at least 10 acres in size which is capable of being timbered and reforested as determined by the State Forester.

(7) "Forestland preservation agreement" means an agreement executed by an owner or owners creating a forestland preservation area and binding forestlands to forestland preservation area restrictions for a period of 10 years and any extended period.

(8) "Forestland preservation easement" means the perpetual easement acquired by the Foundation on forestlands.

(9) "Foundation" means the Delaware Agricultural Lands Preservation Foundation.

(10) "Fund" means the Delaware Farmland Preservation Fund.

(11) "Growth zone" means the areas designated by the Foundation recognizing planned future development.

(12) "LESA" means the Land Evaluation and Site Assessment system adopted by the Department of Agriculture to determine the quality of farmland and forestland and the long-term agricultural viability of such lands.

(13) "Owner" or "owners" means the person or persons holding fee simple title to farmlands and/or forestlands.

(14) "Person" or "persons" means any individual or individuals, partnership, joint venture, corporation, association, trust, institution, cooperative enterprise or duly established legal entity capable of holding title to real property in the State.

(15) "Preservation easement" means perpetual agricultural land preservation easements acquired by the Foundation.

(16) "Professional forester" means an individual who possesses at least a bachelor's degree in forestry or a closely related field.

(17) "Unimproved land" means the open space, the area of land under structures used for agricultural purposes and the land under lakes, dams, ponds, streams and irrigation ditches, but shall not include the land used for dwelling housing.

(18) "Usable" means available and capable of being used for agricultural, horticultural, aquacultural and forestry production activities.

68 Del. Laws, c. 118, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 378, § 94; 75 Del. Laws, c. 201, § 1.;



§ 903. Delaware Agricultural Lands Preservation Foundation

(a) There is hereby established and created a statewide agricultural lands preservation foundation, a body politic and corporate constituting a public instrumentality of the State established and created for the performance of an essential public and governmental function, to be known as the Delaware Agricultural Lands Preservation Foundation. The Foundation shall be comprised of 12 trustees, all of whom shall be resident of and qualified to vote in the State. The President Pro Tem shall appoint 1 member from the Senate and the Speaker of the House shall appoint 1 member from the House of Representatives each of whom shall serve an indefinite term. The Governor shall appoint the remaining 10 Trustees and shall designate 1 Trustee as Chairperson, which Trustee shall serve at the pleasure of the Governor and be confirmed with the advice and consent of the Senate. The composition of the 10 members appointed by the Governor to the Board of Trustees of the Foundation shall be as follows:

(1) The Secretary of the Department of Agriculture or authorized designee to serve an indefinite term.

(2) The Secretary of the Department of Natural Resources and Environmental Control or authorized designee to serve an indefinite term.

(3) The State Treasurer or authorized designee to serve an indefinite term.

(4) A member and representative of the Delaware Farm Bureau, to be selected from a list of 3 nominees submitted by the Delaware Farm Bureau, who shall serve an initial term of 2 years.

(5) A member and representative of the Delaware State Grange, to be selected from a list of 3 nominees submitted by the Delaware State Grange, who shall serve an initial term of 2 years.

(6) An individual actively engaged in farming or some other form of agribusiness who is a resident of New Castle County and who shall serve for an initial term of 3 years.

(7) An individual actively engaged in farming or some other form of agribusiness who is a resident of Kent County and who shall serve for an initial term of 3 years.

(8) An individual actively engaged in farming or some other form of agribusiness who is a resident of Sussex County and who shall serve for an initial term of 3 years.

(9) An individual who is a resident of the State who is designated as Chairperson.

(10) The Chair of the Council on Forestry or authorized designee to serve an indefinite term.

(b) Upon the expiration of the terms of the original Trustees having designated terms, the terms of such Trustee positions thereafter shall be 3 years. For the 4 Trustees appointed to the positions indicated in subsections (a)(6), (a)(7), (a)(8) and (a)(9) of this section, Trustees registered in either major political party shall not exceed the other major political party by more than 1.

(c) In the event of death, permanent disability, resignation or failure to perform duties of a Trustee, the Governor shall appoint an interim Trustee to serve the unexpired term of the departing Trustee, or, in the case of the Chairperson, an interim term not to exceed 6 months, unless the Chairperson is confirmed with the advice and consent of the Senate.

(d) For purposes of conducting business of the Foundation, 6 Trustees shall constitute a quorum. A majority vote of members constituting the quorum shall be required for action on any matter before the Foundation. All votes on matters before the Foundation shall be conducted at meetings open to the public, and such meetings shall be timely noticed. Nothing shall prevent the Trustees of the Foundation from meeting at executive sessions which are closed to the public for purposes of discussing Foundation matters.

(e) The Trustees shall not be entitled to compensation for the services they provide to the Foundation; however, each Trustee shall be entitled to reimbursement for actual and necessary expenses incurred to enable the performance of official duties.

(f) No Trustee shall be entitled to vote on any matter before the Foundation if such Trustee knowingly has a financial interest in the outcome of such matter. In the event a Trustee knowingly has a financial interest, such Trustee shall indicate to the Chairperson the nature of the interest and the Chairperson shall note for the record that the Trustee did not vote by reason of conflict of interest. In situations in which a Trustee or Trustees do not vote by reason of conflict of interest, the matter pending before the Foundation shall be decided on the basis of a majority vote of the remaining Trustees present who do not have a conflict of interest. A Trustee or Trustees having a conflict of interest as set forth herein shall be counted for purposes of establishing a quorum provided such Trustee or Trustees are present at the meeting. The fact that a Trustee or Trustees have not voted by reason of conflict of interest shall in no way affect the validity of an act or actions taken regarding the matter before the Foundation.

(g) The Foundation shall continue until its existence shall be terminated by law. Upon termination of the existence of the Foundation, all of its rights, properties and liabilities shall pass to and be assumed by the State.

68 Del. Laws, c. 118, § 2; 68 Del. Laws, c. 371, § 7; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 98, § 134; 75 Del. Laws, c. 201, §§ 2, 3.;



§ 904. Duties and authority of Foundation

(a) The Foundation shall be responsible for the following:

(1) The adoption, after public hearing, of criteria for establishment and maintenance of Agricultural Preservation Districts, which criteria shall supplement and be consistent with the standards set forth in this chapter;

(2) The adoption, after public hearing, of criteria for the purchase of agricultural lands preservation easements, which criteria shall supplement and be consistent with the standards set forth in this chapter;

(3) The adoption, after public hearing and consultation with the Department of Agriculture, the Department of Natural Resources and Environmental Control, and the Farmland Preservation Advisory Boards and Planning and Zoning Commissions of each county, of a statewide agricultural lands preservation strategy which specifically identifies the areas of the State in which valuable productive agricultural lands are located and which are considered best suited for long-term preservation, and by specifically identifying the growth zone;

(4) The administration, operation and supervision of the Delaware Farmland Preservation Fund;

(5) The monitoring and enforcement of the requirements and restrictions imposed by and under the provisions of this chapter, any duly adopted regulations and legally binding instruments;

(6) The establishment of a program of cooperation and coordination with the governing bodies of the counties, municipalities and other units of general government below the State level and with private nonprofit or public organizations to assist in the preservation of agricultural lands for agricultural purposes;

(7) The acquisition of available federal funding, including application for eligible loans under the Farms for the Future Act of 1990 (7 U.S.C. § 4201 et seq.) and for undertaking all other necessary actions required for receipt of such funding, and deposit of any such moneys received into the Delaware Farmland Preservation Fund;

(8) The performance of an annual audit of the Foundation's accounts, prepared by an independent certified public accountant qualified to perform such an audit, which annual audit shall be part of the Foundation's Annual Report;

(9) The preparation of an Annual Report of the Foundation's proceedings and activities for the annual period ending June 30, which report shall include the annual audit, an inventory of farmlands and forestlands located in Agricultural Preservation Districts, an inventory of preservation easements acquired during the period, the status of the Fund and such other information deemed appropriate, which Annual Report shall be submitted to the Governor and the General Assembly of the State;

(10) The establishment of a program of education and promotion of agricultural lands preservation;

(11) The development of an effective program to fully implement the provisions of this chapter;

(12) The establishment and implementation of a forestland preservation program; and

(13) The adoption of rules of practice and procedure for acquiring forestland preservation easements.

(b) The Foundation shall have the authority to do the following:

(1) Adopt an organizational structure to implement this chapter;

(2) Employ a staff subject to the availability of funding;

(3) Establish an office in the State;

(4) Retain by contract auditors, accountants, appraisers, legal counsel, surveyors, private consultants, financial advisors or other contractual services required by the Foundation;

(5) Sue and be sued;

(6) Utilize a seal;

(7) Conduct such hearings, examinations and investigations as may be necessary and appropriate to the conduct of its operations and the fulfillment of its responsibilities;

(8) Procure and keep in force adequate insurance or otherwise provide for the adequate protection of its property, as well as to indemnify and save itself harmless and its officers, agents or employees against loss or liability with respect to any risk to which it or they may be exposed in carrying out any function of the Foundation;

(9) Purchase, sell, manage, lease or rent such real and personal property for use of the Foundation as deemed necessary, convenient or desirable;

(10) Act on and approve applications for the establishment of Agricultural Preservation Districts consistent with the provisions of this chapter and duly adopted regulations;

(11) Acquire by gift or purchase agricultural land preservation easements;

(12) Seek, obtain and utilize federal and private funding for the purposes of this chapter;

(13) Make short- and long-range plans for the protection and preservation of agricultural lands;

(14) Enter upon lands as may be necessary to perform surveys, appraisals and investigations to accomplish the purposes of this chapter;

(15) Accept gifts, grants or loans of funds, property or service from any source, public or private, and comply, subject to this chapter, with the terms and conditions of any agreements entered and related thereto;

(16) Receive funds from the sale of general bonds, revenue bonds or other obligations of the State or under the name of the Foundation;

(17) Recover reasonable costs for service provided;

(18) Delegate to 1 or more of its Trustees, its Executive Director or its agents such powers and duties as it may deem necessary and proper for the conduct of its authorized business;

(19) Select an Executive Director, who shall be a member and chief executive officer of the staff of the Foundation, subject to the availability of funding for such position, and provided further that the Executive Director shall be a resident of the State, have an undergraduate degree from an accredited institution of higher learning and possess at least 5 years experience in the administration of agricultural programs, land use planning or agribusiness activities;

(20) Adopt procedural rules to govern the manner in which internal affairs of the Foundation are conducted;

(21) Adopt, after notice and public hearing, rules and regulations to fulfill the Foundation's responsibilities and fully effectuate the authority, purposes, intent and activities contemplated under this chapter; and

(22) Engage in all the activities specified in this subsection (b) of this section as they may relate to the forestland preservation program set forth in subchapter V of this chapter.

(c) The members of the staff of the Foundation shall be afforded protections comparable to those provided under the State Merit System and shall be included under and subject to Chapter 55 of Title 29.

68 Del. Laws, c. 118, § 2; 71 Del. Laws, c. 221, § 2; 71 Del. Laws, c. 378, § 95; 75 Del. Laws, c. 201, §§ 4, 5.;



§ 905. Delaware Farmland Preservation Fund

(a) The Delaware Farmland Preservation Fund is created and shall be maintained, administered, operated and supervised by the Foundation to implement the provisions of this chapter.

(b) All moneys received by the Foundation or designated for deposit into the Fund shall be placed in such accounts established by and for the use of the Foundation. To the extent moneys in the Fund are not needed on a current basis, the Foundation shall be entitled to invest such moneys on a long-term or short-term basis; provided, however, that the policies governing any such investment of moneys by the Foundation shall be subject to the approval of the Cash Management Policy Board.

(c) All banks, bankers, trust companies, savings banks and other persons carrying on a banking business under the laws of the State are authorized to do business with the Foundation and to give security for the safekeeping and prompt payment of moneys of the Foundation deposited by it with them. The Foundation shall be entitled to establish such accounts as deemed appropriate for the conduct of its business.

68 Del. Laws, c. 118, § 2.;



§ 906. Farmland Preservation Advisory Boards

(a) Each county legislative body shall establish a Farmland Preservation Advisory Board which shall consist of 4 active farmers or agribusinessmen residing within the county and 1 member of the county legislative body, who shall serve as the Chairperson of the Board. The members of such Board shall be appointed by the county legislative body. The members shall serve without salary, but the county legislative body may entitle each such member to reimbursement of his actual and necessary expenses incurred in the performance of official duties. A quorum of the Board for conducting business shall be 3 members and a majority vote of the quorum shall be necessary to take action on matters before the Board.

(b) The Chairperson of the Board shall serve for an indefinite term and the 4 other members shall serve for terms of 4 years each; provided further, that Board members registered in either major political party shall not exceed the other major political party by more than 1. Any member of the Board may be reappointed for a succeeding term without limitations as to the number of terms served.

(c) The Board shall advise the Foundation in relation to any regulations proposed for adoption by the Foundation. The Foundation shall provide a draft of proposed regulations to the Board at least 60 days in advance of the time that proposed regulations are released for public notice in order to allow for comment of the Board and possible amendment. The Board may request the Foundation to review any adopted regulation which the Board identifies as having an adverse effect on the furtherance of the purpose and intent of this chapter. Upon receipt of any such request, the Foundation shall submit in writing to the Board a response indicating the Foundation's position on the matter and the action, if any, which is contemplated in response to the request.

(d) Whenever an application for establishment of an Agricultural Preservation District is received by the Foundation and the Foundation determines that the eligibility criteria have been satisfied, the Foundation shall submit the application to the Board for the county in which the proposed District is located for a recommendation. The Board shall act on an application by recommending in favor or against approval within 60 days of receipt of the application, and the Board may include reasons for its decisions. In the event that the Board fails to make its recommendation within the specified 60-day period, or if the Board is not duly established or constituted, the decision required of the Board under the Agricultural Preservation District application process as specified hereunder shall be deemed an approval.

68 Del. Laws, c. 118, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter II Agricultural Preservation Districts

§ 907. Establishment of Agricultural Preservation Districts

(a) Any owner or owners of contiguous farmland and/or forestland containing at least 200 usable acres of such lands located in the State may submit on a voluntary basis, on such forms as the Foundation prescribes, an application for establishment of an Agricultural Preservation District. Upon receipt of a completed application, the Foundation shall review within 45 days the application to determine if it satisfies the criteria for eligibility established under § 908 of this title and any regulations adopted and related thereto. The Foundation shall, following its review to determine eligibility, notify the applicant of its findings. The Foundation shall be entitled to provide assistance to potential applicants regarding the completion of necessary application forms.

(b) If an application for establishment of an Agricultural Preservation District satisfies the criteria for eligibility, the Foundation shall submit the application to the Board and Planning and Zoning Commission for the county in which the farmlands and/or forestlands are located for purposes of obtaining a recommendation. The application shall be reviewed by the Board in accordance with the procedures set forth under § 906(d) of this title. The Planning and Zoning Commission, upon receipt of an application from the Foundation, shall timely notice consideration of the application at its next regularly scheduled meeting, and shall recommend in favor or against approval, and include any reasons for its decision. If the Planning and Zoning Commission fails to render a decision on an application within 90 days of receipt, the application shall be deemed approved.

(c) The Foundation shall consider applications for establishment of Agricultural Preservation Districts at its next noticed regularly scheduled meeting after the review process has been completed at the Board and Planning and Zoning Commission levels. The Foundation shall render a decision in favor or against approval of the application. An Agricultural Preservation District shall be established if the application is approved by any 2 of the 3 entities which considered the application, namely: The Foundation, the Board and the Planning and Zoning Commission.

(d) An owner of farmland and/or forestland consisting of less than 200 acres in the State may submit on a voluntary basis, on such forms as the Foundation prescribes, an application for expansion of an established Agricultural Preservation District if the application satisfies the criteria for eligibility established under § 908 of this title and any regulations adopted thereunder, as determined by the Foundation, and the farmland and/or forestland is either (1) contiguous to the established Agricultural Preservation District, or (2) located in whole or part within a 3-mile radius of an established Agricultural Preservation District. The Foundation shall render decisions in favor or against applications for expansions of Agricultural Preservation Districts at noticed regularly scheduled meetings.

(e) Upon the establishment of an Agricultural Preservation District or the expansion of an Agricultural Preservation District, the Foundation shall provide appropriate notice and a description of the established or expanded District to the Planning and Zoning Commission and Board of Assessment for the county in which such District is located. Upon receipt of such information from the Foundation, the Planning and Zoning Commission and the Board of Assessment shall provide appropriate reference in their real property records and notations on maps which are utilized and maintained that the subject farmlands and/or forestlands are included in an Agricultural Preservation District.

68 Del. Laws, c. 118, § 2; 71 Del. Laws, c. 221, § 1.;



§ 908. Criteria for eligibility and review

(a) In order to be considered eligible for inclusion in an Agricultural Preservation District, an application which qualifies under the requirements of § 907(a) or (d) of this title shall satisfy the following criteria:

(1) The owner or owners seeking inclusion of real property in the District shall hold fee simple title to such property;

(2) The real property proposed for inclusion in the District shall have an agricultural zoning designation and shall not be subject to any major subdivision plan;

(3) The real property shall consist of viable and productive farmlands and/or forestlands which meet the minimum LESA scoring requirements for eligibility established by the Foundation through adopted regulations;

(4) The owner or owners of the real property proposed for inclusion in the District execute a declaration in recordable form committing to the District restrictions set forth in § 909 of this title; and

(5) The real property proposed for inclusion in the District shall include all of the eligible real property located in the tax parcel or tax parcels subject to application, and no eligible real property shall be carved out or otherwise excluded from the application for establishment of an Agricultural Preservation District or the application to sell a preservation easement pursuant to subchapter III of this chapter.

(b) In reviewing applications for establishment of an Agricultural Preservation District the Foundation, the Board and the Planning and Zoning Commission shall consider the following factors:

(1) The viability and productivity of the farmlands and/or forestlands based on the LESA scoring system;

(2) The extent to which the farmlands and/or forestlands are being actively utilized for agricultural purposes;

(3) The extent to which the long-term preservation of the farmlands and/or forestlands would be consistent with land use plans adopted after public hearing at state and county levels;

(4) The potential for expansion of the District if established and compatibility with surrounding land uses;

(5) The ancillary benefit of creating additional open space adjacent to existing established and protected open space;

(6) The potential for acquisition of agricultural preservation easements under rating or ranking systems that may be adopted through regulations of the Foundation;

(7) The socio-economic benefits derived from an agricultural and historic perspective as a result of inclusion of the farmlands and/or forestlands in an Agricultural Preservation District; and

(8) Consistency with the statewide agricultural lands preservation strategy adopted pursuant to § 904(a)(3) of this title.

68 Del. Laws, c. 118, § 2; 71 Del. Laws, c. 257, § 2.;



§ 909. District restrictions

(a) The farmlands and forestlands included in an Agricultural Preservation District shall be subject to the following restrictions:

(1) No rezoning or major subdivision of the real property shall be allowed;

(2) Activities conducted on the real property shall be limited to agricultural and related uses, and residential use of the real property shall be limited as follows:

a. No more than 1 acre of land for each 20 acres of usable land owned in a District or an expansion of a District, to a maximum of 10 acres, shall be allowed for dwelling housing; and

b. The dwelling housing shall be limited to residential use of the owner, relatives of the owner and persons providing permanent and seasonal farm labor services; provided however, that the Foundation may, pursuant to regulations adopted after notice and public hearing, allow, from the effective date of an initial District Agreement, no more than a total of 3 dwellings or dwelling lots located in the Agriculture Preservation District to be transferred from an owner or relatives of an owner to any other person, subject to the following limitations and requirements:

1. The owner or relative of an owner seeking to make the transfer shall establish that a hardship condition exists, as defined pursuant to Foundation regulations, and obtain Foundation approval;

2. The dwelling or dwelling lot, after transfer, shall be used only for residential purposes;

3. The transferred property shall not qualify for District benefits or benefits of easement conveyance established under this chapter; and

4. If a preservation easement has been acquired by the Foundation on the real property subject to transfer, the owner or relatives of the owner shall, as a condition of Foundation approval, pay to the Foundation an amount equal to 25 percent of the then current fair market value of the land subject to transfer; and

c. Any transfer of real property in a District or an expansion of a District to another person shall be preceded by the execution by the transferee of a document, in recordable form and as prescribed by the Foundation, which sets forth the acreage allowed for dwelling housing and the restrictions which apply to the real property under this chapter and the regulations of the Foundation.

(3) The restrictions shall be deemed covenants which run with and bind the lands in the District for a period of 10 years or any extended period from the date of placement of the lands in the District.

(4) For any new District or expansion of a District approved after August 23, 2004, the provisions of paragraph (a)(2)b. of this section shall be replaced by the following restrictions:

a. With respect to the acreage allowed for dwelling housing pursuant to paragraph (a)(2)a. of this section, there shall be a limit of 3 dwelling houses for residential use placed on the allowable acreage at 3 locations designated by the owner, unless there exists more than 3 dwelling houses on the real property at the time of approval of the new district or expansion of a District, in which case the allowable acreage shall be allocated to the existing dwelling houses and no additional dwelling houses shall be allowed.

b. The dwelling housing utilized pursuant to paragraph (a)(4)a. of this section, above, for residential use shall not be restricted to owners, relatives of owners or persons providing permanent and seasonal farm labor services, and any person shall be entitled to use the dwelling housing for residential purposes.

c. The owners of real property in any District or expansion of a District, which District is in existence on August 23, 2004, shall be entitled to be released from the restrictions of paragraph (a)(2)b. of this section, provided such owner executes an amendment to their District Agreement in a form designated and acceptable to the Foundation, subjecting the real property to the restrictions set forth in paragraphs (a)(1), (a)(2)a., (a)(4)a. and (a)(4)b. of this section. If an owner of real property in any District or expansion of a District has before August 23, 2004, conveyed a preservation easement to the Foundation, such owner shall be entitled to be released from the restrictions of paragraph (a)(2)b. of this section as contained in the preservation easement, provided the owner executes an amendment to the preservation easement in a form designated and acceptable to the Foundation subjecting the real property to the restrictions set forth in paragraphs (a)(1), (a)(2)a., (a)(4)a. and (a)(4)b. of this section.

(5) The following uses shall be deemed "related uses" for purposes of paragraph (a)(2) of this section:

a. A farm market or roadside stand shall be allowed provided the products offered for sale are grown or produced on the property included within the District and such farm market or roadside stand complies with § 2601(b)(5), § 4901(b)(5), or § 6902(b)(5) of Title 9.

b. Hayrides, horseback riding, guided tours, barn parties and petting zoos shall be allowed, provided that said activities are limited to no more than 50 persons on the premises at a time.

c. Horse stabling and training and caring for horses is permitted; provided however, quasi-public horse events such as polo fields and horse shows, shall not be permitted.

d. Hunting, trapping, and fishing shall be allowed provided said activities are limited to private noncommercial activities and do not adversely affect the agricultural use of the property.

e. Spray irrigation designed to replenish soil nutrients and improve the quality of the soil is allowed provided that the spray effluent is treated pursuant to the best available treatment technology, is disposed of on property utilized for the production of conventional cash crops, and all storage and treatment of the effluent disposed of on the District property takes place on property other than District property.

f. Easements, licenses and other property interests for utility, telecommunications, and access uses are allowed provided that:

1. The property subject to the easement, license or other property interest is limited to only the area necessary to accommodate the utility, telecommunications or access use;

2. The area affected by the use is located so as to minimize, to the maximum extent practicable, the impact on farming activities and operations;

3. No commercial advertising or commercial activities unrelated to the utility, telecommunications or access use shall be conducted on the area of the utility, telecommunications or access use;

4. Any document used to grant an easement, license or other property interest shall limit the activities to utility, telecommunications or access uses and shall contain the prohibitions of commercial advertising or commercial activities unrelated to the permitted use; and

5. The written approval of the Foundation shall be obtained in accordance with the rules and regulations of the Foundation.

g. Farm structures in existence at the time of approval of a District or expansion of a District that are no longer used in farming operations may be used for the enclosed storage of property belonging to others.

h. A restricted landing area utilized for the personal use of the owner is permitted provided that said use does not require any rezoning of the property or conditional use. As used herein, "restricted landing area" means any area of land, water or both which is used for the landing and takeoff of aircraft.

i. A "bed and breakfast" may be operated in any allowed dwelling located on the property.

j. A daycare center for the care of no more than 5 children under the age of 16 shall be allowed in any allowed dwelling located on the property.

(b) Farmlands and/or forestlands included in an Agricultural Preservation District shall be released from such District at the expiration of 10 years from the date such lands are initially placed in the District if the owner of the farmlands and/or forestlands provides written notification to the Foundation of intent to withdraw such lands from the District at least 6 months prior to the expiration of the referenced 10-year period; otherwise, such lands shall remain in the District for additional 5-year periods until such time that the owner provides prior to the expiration date of any such additional period at least 6 months prior written notice to the Foundation of intent to withdraw the lands from the District.

(c) In event of a purchase of an agricultural lands preservation easement by the Foundation, the restrictions set forth in subsection (a) of this section shall become permanent and subject to release only under § 917 of this title, or in the case of the restrictions set forth in paragraph (a)(2)b. of this section, under paragraph (a)(4)c. of this section.

68 Del. Laws, c. 118, § 2; 71 Del. Laws, c. 257, § 1; 74 Del. Laws, c. 423, §§ 1, 2.;



§ 910. Agricultural use protections

(a) Normal agricultural uses and activities conducted in a lawful manner are preferred and priority uses and activities in Agricultural Preservation Districts. In order to establish and maintain a preference and priority for such normal agricultural uses and activities and avert and negate complaints arising from normal noise, dust, manure and other odors, the use of agricultural chemicals and nighttime farm operations, land use adjacent to Agricultural Preservation Districts shall be subject to the following restrictions:

(1) For any new subdivision development located in whole or in part within 300 feet of the boundary of an Agricultural Preservation District, the owner of the development shall provide in the deed restrictions and any leases or agreements of sale for any residential lot or dwelling unit the following notice:

This property is located in the vicinity of an established Agricultural Preservation District in which normal agricultural uses and activities have been afforded the highest priority use status. It can be anticipated that such agricultural uses and activities may now or in the future involve noise, dust, manure and other odors, the use of agricultural chemicals and nighttime farm operations. The use and enjoyment of this property is expressly conditioned on acceptance of any annoyance or inconvenience which may result from such normal agricultural uses and activities."

(2) For any new subdivision development located in whole or in part within 50 feet of the boundary of an Agricultural Preservation District, no improvement requiring an occupancy approval shall be constructed within 50 feet of the boundary of the Agricultural Preservation District.

(b) Normal agricultural uses and activities conducted in accordance with good husbandry and best management practices in Agricultural Preservation Districts shall be deemed protected actions and not subject to any claim or complaint of nuisance, including any such claims under any existing or future county or municipal code or ordinance. In the event a formal complaint alleging nuisance related to normal agricultural uses and activities is filed against an owner of lands located in an Agricultural Preservation District, such owner, upon prevailing in any such action, shall be entitled to recover reasonably incurred costs and expenses related to the defense of any such action, including reasonable attorney's fees.

68 Del. Laws, c. 118, § 2.;



§ 911. District benefits

(a) Owners of real property located in an Agricultural Preservation District shall, with respect to such real property, be entitled to the following benefits:

All unimproved land shall be exempt from:

(1) Taxation otherwise imposed under Chapter 83 of Title 9 and Chapter 19 of Title 14; provided, however, that the amount of tax relief shall nonetheless be determined for the unimproved lands under established valuation and assessment procedures and taxation related to tax ditches under Chapter 41 of Title 7 shall in no way be affected;

(2) Taxation otherwise imposed under Chapter 54 of Title 30, and any county or municipal ordinance requiring payment of a realty transfer tax; provided, however, that the amount of tax relief shall nonetheless be determined and such tax relief shall be subject to recovery and placed in the Fund if within 5 years after the unimproved lands are released from a District pursuant to § 909(b) of this title, such unimproved lands are rezoned or subject to subdivision; and

(3) Any ad valorem tax imposed by the State, a county, a municipality and any quasi-governmental body.

(b) The Department of Natural Resources, Department of Finance, and the Board of Assessment and Recorder of Deeds for the respective counties shall coordinate, assist and cooperate with the Foundation to fully effectuate the applicable provisions of this chapter.

(c) [Deleted.]

68 Del. Laws, c. 118, § 2; 70 Del. Laws, c. 51, § 1; 71 Del. Laws, c. 353, § 1.;






Subchapter III Acquisition of Preservation Easements

§ 913. Acquisition of agricultural lands preservation easements

(a) The Foundation, subject to the availability of funds and compliance with the requirements of this subchapter, shall be entitled to acquire, maintain and enforce agricultural lands preservation easements for lands which are located in Agricultural Preservation Districts. The purchase of preservation easements by the Foundation is purely a discretionary function and the Foundation shall be under no obligation to purchase a preservation easement from any applicant. The Foundation may utilize such method or methods of payment for preservation easements as may be available. Upon acquisition of a preservation easement the lands subject to such easement shall form a permanent Agricultural Preservation District. The acquisition of a preservation easement by the Foundation shall not grant the public any right of access or right of use of the real property subject to the easement.

(b) The Foundation shall be authorized to enter into installment purchase agreements and to execute all documents necessary or desirable thereto to qualify such agreements for exemption from federal or state taxation to the extent permitted by the tax laws. Pursuant to the installment purchase agreements, the Foundation shall acquire preservation easements, establish special accounts for each agreement from which principal and interest payments shall be made and deposit into such special accounts amounts necessary to fund the agreements. The special accounts may be administered by a bank, escrow agent or other qualified paying agent approved by the Foundation and the deposited funds may only be invested in a manner approved by the Secretary of Finance. The amounts to be paid under an agreement shall not exceed the amounts available from the special account related thereto, including earnings thereon. The Foundation may, under the terms of the agreement, impose on the seller through direct charge or installment payment reduction the costs associated with the agreement and the special account. The Foundation is authorized to use all funds appropriated to it to acquire preservation easements through installment purchase agreements.

68 Del. Laws, c. 118, § 2; 70 Del. Laws, c. 570, § 2[1].;



§ 914. Criteria for eligibility and evaluation

(a) In order for the Foundation to acquire an agricultural lands preservation easement it shall be required that:

(1) The grantor of the preservation easement has fee simple title to the real property and conveys the easement free and clear of all liens and encumbrances; and

(2) The preservation easement is granted in perpetuity in a form acceptable to the Foundation and includes the restrictions set forth in § 909 of this title and such other terms and conditions as specified by the Foundation.

(b) In reviewing applications for the conveyance of agricultural lands preservation easements the Foundation shall consider:

(1) The criteria set forth in § 908(b) of this title; and

(2) The relative agricultural value of the lands and potential for conversion to nonagricultural use; and

(3) The relative cost of acquiring the easement giving due consideration to the extent to which an applicant is willing to discount the sale price below the Foundation's appraised easement value.

(c) The Foundation may adopt, after public hearing, a system for scoring, ranking and prioritizing consideration of applications submitted for the conveyance of agricultural lands preservation easements. Under any system adopted for consideration of applications submitted for the conveyance of agricultural lands preservation easements, the Foundation shall establish by regulation after public hearing means of creating a priority for acquisition of agricultural lands preservation easements in designated areas which are near or adjacent to growth zones, or border in part the growth zones.

68 Del. Laws, c. 118, § 2; 71 Del. Laws, c. 378, § 97.;



§ 915. Procedure for acquisition easements

The Foundation shall adopt, after public hearing, a uniform procedure for acquiring agricultural lands preservation easements. The procedure adopted by the Foundation may incorporate bidding and/or negotiation as part of the procurement process. The Foundation shall be entitled to establish separate methods or incentives to facilitate the acquisition of agricultural lands preservation easements in designated areas which are near or adjacent to growth zones, or border in part the growth zones.

68 Del. Laws, c. 118, § 2; 71 Del. Laws, c. 378, § 96.;



§ 916. Valuation of easements

(a) The maximum value of any preservation easement to be purchased shall be the difference between the fair market value of the land under its agricultural zoning designation and the agricultural value of the land. The fair market value of the land is the price as of the valuation date for the highest and best use of the property which a vendor, willing but not obligated to sell, would accept for the property, and which a purchaser, willing but not obligated to buy, would pay for the property if the property was not subject to any restriction imposed under this chapter. The agricultural value of land is the price as of the valuation date which a vendor, willing but not obligated to buy, would pay for the property as a farm unit, to be used for agricultural purposes. The value of the preservation easement shall be determined as of the date the application for conveyance of the preservation easement is received by the Foundation. The value shall be determined by the Foundation based on appraisal by an appraiser selected by the Foundation, which appraisal shall be provided to the owner. The owner shall be entitled to have an appraisal performed by a qualified appraiser and submit such appraisal to the Foundation for consideration. The value of the easement shall be determined by an appraisal on the entire contiguous acreage, less 1 acre per each dwelling structure; provided, however, the entire contiguous acreage, including the 1 acre per dwelling structure, is considered subject to the preservation easement restrictions.

(b) If the owner and Foundation do not agree on the value of the easement, as determined by appraisal, the owner shall be entitled to withdraw the application for conveyance without prejudice to any submission of an application in the future.

68 Del. Laws, c. 118, § 2.;



§ 917. Termination of easement

(a) Legislative intent. — It is the intent of the General Assembly that the preservation easements purchased under this subchapter be held by the Foundation for as long as profitable farming is feasible on the land subject to the easement but at a minimum for the period specified hereinafter. A preservation easement may be terminated only in the manner and at the time specified in this section.

(b) Request for review. — At any time after 25 years from the date of acquisition of a preservation easement, the owner may request that the easement be reviewed for possible termination of the easement.

(c) Inquiry and decision. — Upon a request for review of an easement for termination, an inquiry shall be conducted by the Foundation to determine the feasibility of profitable farming on the subject land. The inquiry shall be concluded and a decision reached by the Foundation within 180 days after the request for termination, and shall include:

(1) On-site inspection of the subject land; and

(2) A public hearing conducted by the Foundation within the county containing the subject land after adequate public notice; and

(3) A review of the subject land under the LESA scoring system; and

(4) Approval of termination by the Board of Trustees of the Foundation.

(d) Repurchase by owner. — If the request for termination is approved, an appraisal of the subject land shall be ordered by the Foundation at the expense of the owner requesting termination of the easement. Within a period of 180 days following the appraisal, the owner may repurchase the easement by paying to the Foundation the difference between the fair market value and the agricultural value of the subject land, as determined by the appraisal, but in no event shall the repurchase price be less than the amount paid by the Foundation for acquisition of the preservation easement. In addition, the owner shall also pay to the Fund an amount equal to any tax benefit realized under § 918 of this title. For purposes of this subsection, the term agricultural value shall also mean the price as of the valuation date which a buyer, willing but not obligated to buy, would pay for a farm unit with land comparable in quality and composition to the property being appraised, but located in the nearest location where profitable farming is feasible. For purposes of this paragraph, the term fair market value shall mean the price as of the valuation date which a buyer, willing but not obligated to buy, would pay for the land at its best and most beneficial use under any obtainable development zoning category.

(e) Subsequent request for termination after denial or failure to repurchase. — If the request for termination is denied, or if the owner fails to repurchase the easement within 180 days of the appraisal, the owner may not again request termination of the easement until 5 years after his last such request.

68 Del. Laws, c. 118, § 2.;



§ 918. Benefits of easement conveyance

In addition to the district benefits set forth in § 911 hereof of this title, the owner of real property subject to a preservation easement shall be entitled to exemption from taxation for the transfer of any interest in such real property by death otherwise subject to the estate tax under Chapter 15 of Title 30. The Department of Finance shall be entitled to adopt requirements to effectuate the exemption from taxation as provided hereunder.

77 Del. Laws, c. 85, § 8; 79 Del. Laws, c. 11, § 1.;






Subchapter IV Miscellaneous Provisions

§ 919. Right of rejection

(a) Notwithstanding any provision contained herein to the contrary, the Secretary of the Department of Agriculture shall be entitled, within 30 days of the date of decision of the Foundation, to reject the establishment or expansion of any Agricultural Preservation District or the acquisition of a preservation easement, and the decisions of the Foundation on such matters shall be subject to right of rejection exercisable by the Secretary of the Department of Agriculture. If the right of rejection as provided herein is exercised, the Secretary of the Department of Agriculture shall notify the Foundation in writing of such decision and the reasons for it. The Secretary of the Department of Agriculture may waive the right to reject by providing notification to such effect to the Foundation. Failure to act on the part of the Secretary of the Department of Agriculture within the specified 30-day period shall constitute an affirmation of the decision of the Foundation.

(b) In the event of rejection of an application by the Secretary of the Department of Agriculture for establishment or expansion of any Agricultural Preservation District or the acquisition of a preservation easement, such application shall be considered denied and not subject to reconsideration for a period of at least 1 year.

(c) Notwithstanding any provision contained herein to the contrary, the Secretary of the Department of Agriculture shall be entitled, within 30 days of the date of adoption of criteria for establishment and maintenance of Agricultural Preservation Districts pursuant to § 904(a)(1) of this title, to reject in whole or in part such criteria as adopted by the Foundation. If the right of rejection as provided herein is exercised, the Secretary of the Department shall notify the Foundation in writing of such decision and the reasons for it. The Secretary of the Department of Agriculture may waive the right to reject by providing notification to such effect to the Foundation. Failure to act within the specified 30-day period shall constitute an affirmation of the decision of the Foundation. In response to the exercise of the right of rejection the Foundation shall be entitled to adopt alternative criteria, which action shall also be subject to the right of rejection provided herein.

68 Del. Laws, c. 118, § 2.;



§ 920. Enforcement of restrictions

(a) The Foundation shall be entitled to take action in any court of competent jurisdiction to enforce any restrictions or requirements imposed under this chapter, duly adopted regulations and binding legal instruments. In any such action the Foundation shall, if it prevails, be entitled to recover its reasonable costs and expenses, including reasonable attorney's fees.

The Foundation shall also be entitled to recover in any such action all tax benefits conferred under § 911 of this title, plus one and one-half percent per month of tax benefit amounts computed on a compound basis from the date the tax benefit was first realized to the date of judgment.

(b) Any person who violates a District restriction, requirement imposed in a preservation easement or the provisions of § 910(a) of this title, shall, after notification and failure to correct the violation, be subject to a civil penalty of not less than $50 but not more than $200 for each completed violation. If the violation continues for a number of days, each day of such violation shall be considered a separate violation. Unless joined to an action under subsection (a) of this section, a civil penalty claim hereunder shall be filed in any Court of Common Pleas. Any civil penalties recovered shall be paid to the Fund.

(c) The Foundation shall be entitled to take action, including an action by monition, in any court of competent jurisdiction to enforce liens and to collect the Foundation's share of roll-back taxes, including penalties, which are due under the provisions of § 921(c) of this title. In any such action the Foundation shall be entitled to proceed through its legal counsel, without the need of obtaining any prior approval, and the Foundation shall, if it prevails, be entitled to recover its reasonable costs and expenses, including reasonable attorney's fees. Nothing contained herein shall preclude a county or school district from pursuing legal action to collect, on behalf of the Foundation, the Foundation's share of the roll-back tax through either independent action or as part of another action. Upon collection of the Foundation's share of the roll-back tax through such legal action the amount collected, after deduction of the seven and a half percent administration charge, shall be forwarded to the Foundation.

68 Del. Laws, c. 118, § 2; 68 Del. Laws, c. 371, § 6.;



§ 921. Funding

(a) The Director of the Office of Management and Budget and the Controller General are authorized to transfer the sum of $48,000 from the Office of Management and Budget Contingency Appropriation Salary, (10-02-04), contained in Senate Bill No. 500 of the 135th General Assembly (Fiscal Year 1991 Appropriation Act) for use by the Foundation to carry out the purposes of this chapter. Any Foundation funds not otherwise appropriated or encumbered as of June 30, 1991, shall be considered a continuing appropriation for Fiscal Year 1992.

(b) The Secretary of the Department of Agriculture is hereby authorized and directed, on behalf of the Foundation, to apply on or before August 1, 1991, for federal funding available to the State under the Farms for the Future Act of 1990 (7 U.S.C. § 4201 et seq.) by submitting any necessary applications and taking such other action to qualify for eligibility.

(c) All moneys collected by the respective county receiver of taxes, treasurer or director of finance as the Foundation's share of roll-back taxes under § 8335(d) of Title 9 shall, when collected and after deduction of the seven and a half percent administration charge, be transferred to the Foundation for use in carrying out the purposes of this chapter. The Foundation shall be entitled to adopt and impose procedures and requirements to assure collection of its share of roll-back taxes and the Foundation shall be entitled to notify county taxing authorities of lands subject to the agricultural lands preservation assessment and upon such notification such county taxing authorities shall include the amount due on the property tax statements submitted with respect to the converted lands. Nonpayment of the Foundation's share of the roll-back tax, including penalties, shall when payable result in the imposition of a lien on the land for nonpayment, which lien shall qualify for all purposes as a lien under § 2901 of Title 25.

(d) There is hereby established a Committee on Funding for Farmland Preservation, which shall consist of 2 members of the Delaware Senate as appointed by the President Pro Tem of the Senate, 2 members of the Delaware House of Representatives as appointed by the Speaker of the House of Representatives and 3 members appointed by the Governor. The Committee shall review and consider ways and means of providing reliable, short-term and long-term funding for the permanent preservation of viable agricultural lands. The Committee shall also review and consider ways and means of creating economic incentives for the establishment and expansion of Agricultural Preservation Districts and the acquisition of agricultural lands preservation easements, such as the use of tax credits for activities undertaken in Agricultural Preservation Districts which reduce or eliminate the impact of the release of pollutants to the environment. The Committee shall report its findings to the Governor and the General Assembly on or before March 1, 1993.

(e) All moneys directed to the Foundation under this chapter, either directly or indirectly, shall be for the exclusive benefit of the Foundation in carrying out the purposes of this chapter. Such funding shall be considered separate and distinct from any other funding authorization, even though the funding amount may be determined on the basis of tax rates, assessments or by other means used by other entities.

68 Del. Laws, c. 118, § 2; 68 Del. Laws, c. 306, § 1; 68 Del. Laws, c. 371, §§ 4, 5; 75 Del. Laws, c. 88, § 21(2).;



§ 922. Condemnation of Preservation District lands

Nothing contained in this chapter shall prohibit the exercise of powers of eminent domain or condemnation with respect to lands located in an Agricultural Preservation District; provided, however, that the compensation paid for such lands by the condemning authority shall be based on the highest and best development use of the property with no consideration given to the restrictions and limitations imposed under this chapter; and provided further, that the condemning authority shall also include in its taking such additional lands rendered unusable or unprofitable for intended agricultural uses. Payment of compensation shall be made to the owner or, in the event the property is subject to a preservation easement, to the owner and the Foundation in accordance with their respective interests.

68 Del. Laws, c. 118, § 2.;



§ 923. Interim Foundation staffing

(a) Until such time that funding is available to support a permanent Foundation staff, the staff support necessary for Foundation activities provided under this chapter shall be provided by the Agricultural Lands Preservation Section of the Department of Agriculture. Such Section shall, within 9 months of July 8, 1991, prepare in coordination with the Department of Natural Resources and Environmental Control and the Planning and Zoning Commissions of the respective counties, for review and consideration of the Foundation, the following:

(1) Proposed additional criteria for establishment and maintenance of Agricultural Preservation Districts;

(2) A proposed selection system for scoring, ranking and prioritizing applications for conveyance of preservation easements;

(3) A draft statewide agricultural lands preservation strategy; and

(4) Proposed procedural rules and regulations for conduct of the internal affairs of the Foundation, including the development of draft application forms and procedures for conducting business.

(b) The Department of Agriculture shall provide to the Foundation the administrative support necessary for the organization of the Foundation, including accommodations for meetings until such time that an office is opened by the Foundation.

(c) The Foundation shall, from its sources of funding, reimburse the Department of Agriculture for any out-of-pocket costs expended by the Department of Agriculture on behalf of the Foundation which are related to efforts undertaken by the Department of Agriculture under this section.

68 Del. Laws, c. 118, § 2.;



§ 924. Governmental cooperation

All municipalities, political subdivisions and every department, agency or public body of the State is hereby authorized and empowered to cooperate with, aid and assist the Foundation in effectuating this chapter and any amendment hereof or supplement hereto.

68 Del. Laws, c. 118, § 2.;



§ 925. Recording

The Foundation shall submit executed documents for recording in order to fully implement and enforce the provisions of this chapter. The offices of the Recorder of Deeds for the respective counties shall receive and appropriately index any such documents submitted by the Foundation. No recording cost, fee or charge of any nature shall be imposed for the recording of any documents or other materials submitted by the Foundation for purposes of implementing the provisions of this chapter.

68 Del. Laws, c. 118, § 2; 70 Del. Laws, c. 51, § 3.;



§ 926. Tax status

The duties and functions exercised by the Foundation under this chapter, and any amendments hereof or supplements hereto, are and will be in all respects for the benefit of the people of the State and for the protection of their health and welfare. To this end, the Foundation shall be regarded as performing essential governmental functions in exercising such duties and functions and in carrying out this chapter and any law relating thereto, and shall not be required to pay any taxes or assessments of any character, levied either by the State or a political subdivision thereof, upon any of the property used by it for such purposes, or any income or revenue therefrom, including any profit from a sale or exchange. The acquisition and transfer of preservation easements hereunder shall be exempt from all realty transfer tax imposed under Chapter 54 of Title 30 and any county or municipal ordinance requiring payment of a realty transfer tax.

68 Del. Laws, c. 118, § 2.;



§ 927. Judicial review

Judicial proceedings to review any rule, regulations or other action of the Foundation or to determine the meaning or effect thereof may be brought in the Superior Court of this State, provided such review is requested within 30 days from the date of the promulgation of the rule or regulation or other action of the Foundation.

68 Del. Laws, c. 118, § 2.;



§ 928. Public hearings

For any public hearing conducted under the provisions of this chapter, the Foundation shall provide at least 20 days advance notice published in a daily newspaper of general circulation throughout the State. For a public hearing on a regulation or plan proposed for adoption the notification shall include a brief description of the regulation or plan, the time and place of the hearing, and time and place where copies of the proposed regulation or plan may be obtained or reviewed. A record from which a verbatim transcript can be prepared shall be made of all public hearings and shall, along with the exhibits and other documents introduced, constitute the record.

68 Del. Laws, c. 118, § 2.;



§ 929. Construction of chapter

This chapter and the regulations promulgated thereunder shall be construed liberally to effectuate the legislative intent and as complete authority for the performance of each and every act and thing herein authorized.

68 Del. Laws, c. 118, § 2.;



§ 930. Rules and regulations; investigations; review by Attorney General

(a) The Secretary of the Department of Agriculture may establish and promulgate such rules and regulations as he deems necessary to enforce the state policy established under this chapter.

(b) Whenever the Secretary of the Department of Agriculture has reason to believe that a public agency's action will have an adverse impact on agriculture without an ample finding of public need or is harmful to the maintenance and preservation of agricultural activities, the Secretary may conduct a hearing to investigate the actions and make recommendations consistent with this chapter to the public agency.

(c) Whenever the public agency disagrees with the Secretary's recommendations, the Secretary may request the Attorney General to review the record of the hearing on the matter and determine whether a Chancery Court action for injunctive relief consistent with this chapter is warranted.

64 Del. Laws, c. 465, § 1; 68 Del. Laws, c. 118, § 1.;






Subchapter V Forestland Preservation

§ 931. Purpose, policy and intent

It is the declared policy of the State to conserve, protect and encourage the proper utilization of the State's forestland resources. The forestlands of the State are a renewable resource which provide economic, environmental and social benefits. There is a need to provide sufficient economic benefit to the owners of forestlands to voluntarily subject forestlands to protective restrictions through the sale of forestland preservation easements. The establishment of permanent forested areas throughout the State will serve the long term needs of the forest industry while providing invaluable wildlife and habitat protections and open space benefits to the citizens of the State.

75 Del. Laws, c. 201, § 6.;



§ 932. Establishment of forestland preservation areas

(a) Any owner or owners of contiguous forestland containing at least 10 acres of such lands located in the State and outside of a designated growth zone may submit on a voluntary basis, on such forms as the Foundation prescribes, an application for establishment of a forestland preservation area. Upon receipt of a completed application, the Foundation and the State Forester shall review the application to determine if it satisfies the criteria for eligibility established under § 933 of this title, and any rules of practice and procedure for acquiring forestland preservation easements adopted and related thereto. The Foundation shall notify the applicant of the findings, and may provide assistance to potential applicants regarding completion of necessary application forms.

(b) The Foundation shall consider approval of application at noticed regularly scheduled meetings. Upon Foundation approval of a forestland preservation area, and after the landowner or owners execute a forestland preservation agreement in a recordable form as provided by the Foundation, the Foundation shall provide appropriate notice and a description of the established forestland preservation area to the planning and zoning commission and board of assessment for the county in which the forestland preservation area is located. Upon receipt of such information from the Foundation, the planning and zoning commission and board of assessment shall provide appropriate reference in their real property records and notations on maps which are utilized and maintained that the subject real property is designated as a forestland preservation area.

75 Del. Laws, c. 201, § 6.;



§ 933. Forestland preservation area criteria for eligibility and review

In order to be considered eligible for inclusion in a forestland preservation area, an application which meets the requirements of § 932 of this title shall satisfy the following criteria:

(1) The owner or owners seeking inclusion of real property in a forestland preservation area shall hold fee simple title to such property;

(2) The real property shall be located outside a designated growth zone;

(3) The real property shall be zoned to allow for agricultural or open space uses and shall not be subject to any major subdivision plan;

(4) The real property consists of viable and potentially productive forestlands;

(5) The real property is not subject to an existing conservation or preservation easement or other restriction which prohibits development;

(6) The owner or owners of the real property proposed for inclusion in a forestland preservation area execute a forestland preservation agreement in recordable form as provided by the Foundation which contains the forestland preservation area restrictions set forth in § 934 of this title;

(7) The property proposed for consideration in the forestland preservation area shall include all of the eligible forestlands located in the tax parcels subject to the application. No eligible real property shall be carved out or otherwise excluded from the application to create a forestland preservation area or an application to sell a forestland preservation easement, except that 1 location containing no more than 1 acre of land may be designated for seasonal recreational dwelling usage provided that the property proposed for consideration in the forestland preservation area or proposed for sale of a forestland easement contains at least 30 acres and the use of the designated area does not adversely affect the forestland use of the property;

(8)a. No more than 1 acre of land for each 20 acres of usable land owned in a forest conservation area or forest conservation easement, to a maximum of 10 acres, shall be allowed for permanent dwelling housing. The establishment or existence of any seasonal housing will be counted against the total allowable permanent dwelling housing acreage; and

b. With respect to acreage allowed for dwelling housing there shall be a limit of 3 dwelling houses for residential use placed on the allowable acreage at 3 locations designated by the owner. This includes any pre-existing dwelling housing and/or the seasonal housing pursuant to paragraph (7) of this section above, unless there exist 3 dwelling houses on the real property at the time of approval of the new forest conservation area or forest conservation easement, in which case the allowable total number of dwelling housing and the allowable acreage shall be allocated to be existing dwelling houses and no additional dwelling houses shall be allowed. Such dwelling housing locations must be designated at the time of establishing the forest conservation area; and

(9) The property shall have a forest management plan prepared by a professional forester that addresses the landowner's forest management goals for the property. The plan shall contain, at a minimum, aerial and soil maps of the property, a description and analysis of the forest by management unit, and silvicultural prescriptions for each management unit. The plan shall be made available for inspection by the State Forester's office and the plan shall be revised and updated at a minimum every 5 years.

75 Del. Laws, c. 201, § 6.;



§ 934. Forestland preservation area restrictions

(a) The forestlands included in a forestland preservation area shall be subject to the following restrictions:

(1) No rezoning or major subdivision of the real property shall be allowed;

(2) Activities conducted on the real property shall be limited to forestry production, forestry operations, forestry management and control, wildlife habitat management, and related activities;

(3) No residential use of the real property shall be allowed, except for the seasonal recreational dwelling usage designated pursuant to § 933(7) of this title hereof;

(4) No conversion of the forestland to cropland, pasture land, open space or other types of land uses shall be allowed.

(5) No permanent commercial or industrial structures shall be located on the real property; and

(6) No mining, commercial excavation or extractive uses shall be conducted on the property.

(7) No disposal, burial, storage, or stock piling of junk, vehicles, equipment, liquid waste, solid waste or other liquid or solid materials, except that wastewater spray irrigation shall be allowed utilizing best available treatment technology with storage and treatment facilities located on lands other than forestland preservation areas.

(b) Forestry management, control and related activities allowed on forestland preservations areas are:

(1) Hunting, trapping and fishing provided such activities are limited to private noncommercial activities and do not adversely affect the forestland use of the property, and provided further that leasing of the property for such noncommercial activities shall be allowed.

(2) Easements, licenses and other property interests for utility, telecommunications, and access uses subject to the requirements set forth in § 909(a)(5)f. of this title;

(3) The use of portable nonpermanent forest planting, harvesting and processing equipment;

(4) Conservation, educational and research activities related to forestlands;

(5) Ditching for drainage necessary to enhance or preserve forestlands; and

(6) The grazing of livestock, excluding housing or shelters, subject to prior approval by the State Forester;

(7) Timbering and reforestation;

(8) Noncommercial private recreational uses such as hiking, horseback riding, and primitive camping, provided such activities do not adversely affect the forestland use of the property; and

(9) Activities involving best forestland management practices.

(c) Any transfer of real property in a forestland preservation area or subject to a forestland preservation easement shall be preceded by the execution by the transferee of a document, in recordable form and as prescribed by the Foundation, which references the restrictions applicable to the real property.

(d) The restrictions set forth in a forestland preservation area agreement shall be deemed covenants which run with and bind the lands in the forestland preservation area for a period of 10 years or any extended period from the date of approval of the forestland preservation area. The real property in a forestland preservation area shall be released from the restrictions at the expiration of the 10-year period if the owner of the forestland provides written notification to the Foundation of the intent to withdraw such lands from the forestland preservation area at least 6 months prior to expiration of the referenced 10-year period; otherwise the real property shall remain as a forestland preservation area for additional 5-year periods until such time that the owner, provides prior to the expiration date of any such additional period, at least 6 months prior written notice to the Foundation of intent to withdraw.

(e) In the event of the purchase of a forestland preservation easement by the Foundation, the restrictions set forth under this section shall become permanent and not subject to release.

75 Del. Laws, c. 201, § 6.;



§ 935. Forestland use protections and benefits

(a) Owners of real property located in a forestland preservation area shall be entitled to the same protections provided to the owners of real property in Agricultural Preservation Districts under the provisions of § 910 of this title, and the term "Agricultural Preservation District(s)" as used in § 910 of this title, shall include a forestland preservation area.

(b) Owners of real property located in a forestland preservation area shall be entitled to the same benefits provided to owners of real property located in Agricultural Preservation Districts under the provisions of § 911 of this title, and the term "Agricultural Preservation District(s)", as used in § 911 of this title, shall include a forestland preservation area.

75 Del. Laws, c. 201, § 6.;



§ 936. Acquisition of forestland preservation easements

(a) The Foundation, subject to the availability of funds, shall be entitled to acquire, maintain and enforce forestland preservation easements for lands which are located in forestland preservation areas. The purchase of forestland preservation easements by the Foundation is purely a discretionary function, and the Foundation shall be under no obligation to purchase a forestland preservation easement from any applicant. The Foundation may utilize such method or methods of payment for forestland preservation easements as may be available. Upon acquisition of a forestland preservation easement the lands subject to such easement shall form a permanent forestland preservation area. The acquisition of a forestland preservation easement by the Foundation shall not grant the public any right of access or right of use of the real property subject to the easement.

(b) The Foundation shall adopt rules of practice and procedure for the acquisition of forestland preservation easements which shall include the process and timeframe for submitting applications for the sale of forestland preservation easements, the establishment of the purchase price for the easements through use of appraisal information, the manner in which offers to sell easements are accepted, and the basis upon which offers for sale of easements are accepted. The rules of practice and procedure shall incorporate, to the extent necessary, provisions for utilizing federal, county or other funding.

75 Del. Laws, c. 201, § 6.;



§ 937. Forestland preservation easement criteria for eligibility and evaluation

(a) In order for the Foundation to acquire a forestland preservation easement it shall be required that:

(1) The grantor of the forestland preservation easement has fee simple title to the real property and conveys the easement free and clear of all liens and encumbrances; and

(2) The preservation easement is granted in perpetuity in a form acceptable to the Foundation, and includes the restrictions set forth in § 934 of this title, and such other terms and conditions as specified by the Foundation.

(b) In reviewing applications for the conveyance of forestlands preservation easements the Foundation shall consider the relative cost of acquiring the easement giving due consideration to the extent to which an applicant is willing to discount the sale price below the easement value established by the Foundation.

(c) The Foundation shall approve and announce the purchase price of forestland preservation easements at its regularly scheduled meetings.

75 Del. Laws, c. 201, § 6.;



§ 938. Right of rejection

The Secretary of the Department of Agriculture shall, with respect to the approval of a forestland preservation area or the approval of purchase of forestland preservation easements, be entitled to reject such approvals in the manner and subject to the provisions of § 919 of this title.

75 Del. Laws, c. 201, § 6.;



§ 939. Enforcement of restrictions

The Foundation is authorized to take those actions and exercise the authority and entitlements set forth under § 920 of this title to enforce the restrictions and other provisions which apply to forestland preservation areas, forestland preservation area agreements, forestland preservation easements, and the provisions of this subchapter.

75 Del. Laws, c. 201, § 6.;



§ 940. Condemnations

The provisions of § 922 of this title as they apply to land located in agricultural preservation districts shall also apply to the real property located in forestland preservation areas and real property subject to forestland preservation easements, and the terms "Agricultural Preservation District(s)", "agricultural uses," and "preservation easement," as used in § 922 of this title, shall include a "forestland preservation area," "forestry and related activities" and "forestland preservation easement" respectively.

75 Del. Laws, c. 201, § 6.;



§ 941. Program participation

The owners of farmlands and forestlands included in Agricultural Preservation Districts shall be entitled to apply to sell an agricultural lands preservation easement to the Foundation under the provisions of subchapter III of this chapter, and concurrently apply to sell a forestland preservation easement under the provisions of this subchapter. If the owner's offers to sell the agricultural lands preservation easement and a forestland preservation easement on the same agricultural lands are accepted by the Foundation, the owners shall be entitled to proceed with the offer to sell an agricultural lands preservation easement for the entire property, or to separately sell a forestland preservation easement under the accepted offer and sell an agricultural lands preservation easement for the balance of the property under the accepted offer, whichever is considered desirable by the owner, provided further that the separate sale of a forestland preservation easement shall not limit the residential use allowance for the entire property as utilized on the balance of the property.

75 Del. Laws, c. 201, § 6.;






Subchapter VI Farmland Purchase and Preservation Loan Program

§ 942. Purpose, policy and intent

In furtherance of the declared policy of the State to conserve, protect and encourage use and improvement of agricultural lands and to encourage, promote and protect farming as a valued occupation it is important to provide a means of facilitating the acquisition of farmland by young farmers, while furthering the goal of permanently protecting the farmland which is acquired through the placement of permanent preservation easements on the acquired farmland property. To accomplish this objective it is desirable to establish a farmland purchase and preservation loan program in accordance with the provisions of this subchapter.

78 Del. Laws, c. 157, § 1.;



§ 943. Loan program

There is hereby established a farmland purchase and preservation loan program to be administered by the Foundation.

78 Del. Laws, c. 157, § 1.;



§ 944. Loan program eligibility

(a) In order to receive loan moneys from the Foundation for the purchase and preservation of farmlands the following eligibility criteria shall apply:

(1) The loan recipient shall be at least 18 years of age and no older than 40 years of age at the time a loan application is submitted to the Foundation.

(2) The loan recipient at the time of loan application shall have at least 3 years of farming or agriculturally related activity experience.

(3) The loan recipient at the time of loan application shall have a net worth of no more than $300,000.

(4) The loan recipient shall be required to take title to the farmland in an individual name.

(5) The farmland subject to purchase shall contain at least 15 tillable acres.

(6) The loan recipient prior to the receipt of loan moneys shall not own or have an ownership interest in more than twice the tillable acres of farmland than the amount of tillable acres subject to purchases with loan moneys.

(7) The farmland shall be located in the State of Delaware.

(8) Loan applicants shall be residents of the State of Delaware.

(9) The farmland subject to purchase may be comprised of a combination of tillable acres, forestlands or wetlands; provided however, that the farmland property is zoned for agricultural usage.

(10) The farmlands being purchased shall not be subject to an existing preservation easement, conservation easement or similar limitation which restricts residential or commercial development.

(11) Loan applicants shall contractually commit that they will be actively engaged in agricultural usage of the purchased farmland during the term of the Foundation loan.

(b) The Foundation shall be entitled to adopt a loan application form requesting information from the loan applicant which includes, but is not limited to, information regarding loan eligibility.

78 Del. Laws, c. 157, § 1.;



§ 945. Loan requirements and approval

(a) The following requirements and conditions shall apply to loans provided by the Foundation:

(1) The maximum total amount of loans provided to an individual recipient shall not exceed $500,000.

(2) The maximum loan amount for any loan shall not exceed 70% of the appraised preservation easement value of the farmland property which is being purchased and subject to perpetual preservation easement.

(3) A condition of the loan is that the eligible farmland being acquired is to be subjected at closing to a permanent preservation easement in the form determined by the Foundation, such easement to have priority status and not be subject to subordination.

(4) The loans provided by the Foundation shall be secured by notes and mortgages which allow for the following conditions:

a. Notes and mortgages will be subordinated to other loans provided for the purchase, in whole or in part, of the eligible farmlands; provided however, that the perpetual preservation easement placed on the eligible farmland property at the time of settlement shall not be subordinated.

b. The notes and mortgages shall bear no interest and the payback may be structured for final payback within 30 years, with initial payments to begin after the primary commercial or other financing for the purchase of the farmland property is satisfied or released.

c. The notes and mortgages shall contain a requirement for payment in full of the balance of the loan upon the sale or transfer of the secured farmland property; provided however, the Foundation shall have the discretion to allow for assumption of the loan by the transferee under such terms and conditions deemed advisable, provided the transferee satisfies the loan eligibility requirements set forth in § 944(a) of this title above.

(5) Loans shall be limited to the purchase of farmland and farmland improvements only. Portions of the property subject to purchase which are used or proposed for use for residential purposes shall not be eligible for loans, provided further nonetheless, that those lands used or intended for use for residential purposes shall be subject to the limitations set forth in § 904(a)(4)a. and b. [sic] of this title.

(b) The approval of loans by the Foundation under this subchapter is purely a discretionary function and the Foundation shall be under no obligation to provide a loan to any applicant.

78 Del. Laws, c. 157, § 1.;



§ 946. Preservation easements

(a) The preservation easements provided as a condition for receiving a loan under this subchapter shall include, but not be limited to, the following conditions:

(1) The preservation easement binds and runs with the farmland in perpetuity, and is not subject to the termination provisions of § 917 of this title.

(2) No residential use is allowed on the farmland subject to the preservation easement.

(3) The farming and related uses as specified under § 909(a)(5)a. through h. inclusive of this title shall be allowed.

(4) Except as expressly provided otherwise, the farmland subject to a preservation easement under this subchapter shall have the same benefits, controls and restrictions as those preservation easements otherwise acquired pursuant to the provisions of this chapter, and provided further the Foundation shall be entitled to take enforcement action as provided in § 920 of this title.

(b) The preservation easements acquired under this subchapter shall not be affected by the payment status of the loan.

78 Del. Laws, c. 157, § 1.;



§ 947. Preservation Loan Fund

There is hereby established a Preservation Loan Fund to be maintained, operated, supervised and administered by the Foundation, and used for making loan payments and related transaction costs and expenses for the loans provided under this subchapter. Moneys for the Preservation Loan Fund may be derived from specific appropriations provided by the General Assembly, federal grants, county and municipal grants and private funding. The Fund shall be operated as a resolving fund, with moneys paid to the Foundation as repayment of loans or condemnation related compensation deposited in the Fund and used to make additional loans.

78 Del. Laws, c. 157, § 1.;



§ 948. Administration

(a) In carrying out the responsibilities of administering the loan program the Foundation shall be entitled to:

(1) Adopt an application and other forms for processing applications and closing loan transactions.

(2) Establish a prequalification system for potential loan applicants.

(3) Establish schedules and timelines for processing applications and making loan decisions.

(4) Require the submission by applicants of a farm plan which includes a loan repayment plan.

(5) Provide assurances to commercial or other lenders regarding willingness to subordinate Foundation loans to commercial or other loans needed to acquire farmland.

(6) Structure and restructure the payment provisions of loans, provided however, that payments due the Foundation under any loan shall not be forgiven in whole or in part.

(7) Have appraisals performed under an appraisal methodology approved by the Foundation to determine the fair market value and preservation easement value of loan eligible farmland property.

(8) Develop selection criteria for approving loans involving competing applicants, with emphasis on selecting on a priority basis the loan applicant or applicants who request a loan with the lowest percentage value of the appraised preservation easement value of the eligible farmland.

(9) Subordinate Foundation loans to commercial financing provided to support farming operations conducted on the purchased farmlands.

(10) Cooperate with commercial lenders and others providing financing for the purchase of eligible farmlands to facilitate the successful completion of purchase transactions.

(11) Establish a system for annual reporting by loan recipients to assure that the loan recipients are actively engaged in agricultural usage of the acquired farmlands.

(b) The Foundation shall be entitled to advertise and promote the loan program, and create public awareness of the agricultural land preservation, open space and environmental benefits which the program provides.

(c) The Foundation shall be entitled to adopt rules of practice and procedure for administering the loan program.

78 Del. Laws, c. 157, § 1.;



§ 949. Secretary's veto

With respect to any loan application approved by the Foundation under this subchapter, the Secretary shall be entitled to veto any such approval at the time that the approval is granted. In the event the Secretary fails to exercise the veto power at the meeting at which the approval is granted, the veto power shall be deemed waived.

78 Del. Laws, c. 157, § 1.;









CHAPTER 10. STATE FORESTRY

Subchapter I General Provisions

§ 1001. State agency to cooperate with individuals, public agencies and United States government

The Department of Agriculture is the agency of the State assigned plenary authority and responsibility in public forestry functions, in the conduct of which it may cooperate with individuals and public agencies including agencies of the United States in programs concerned with:

(1) The protection of forest lands from fire, disease and insect damage, including the application of control measures therefor;

(2) Establishing forest growth on denuded or nonforested lands;

(3) Aiding private forest landowners, operators and processors of primary forest products in applying desirable woodland improvement, management and harvesting practices;

(4) Forest resource research, education and surveys; and

(5) Public recreation.

72 Del. Laws, c. 235, § 2.;



§ 1002. State Forestry Fund

(a) The State Forestry Fund is continued, to which shall be credited all amounts appropriated by the General Assembly of the State for the administration of Chapters 10, 26 and 91 of this title and all amounts received through cooperation with the United States government under the act of Congress known as the Clarke-McNary Act [16 U.S.C. § 471a et seq.], as well as all other moneys to which the Department of Agriculture or the State Forestry Fund is entitled.

(b) All revenue derived from the sale of products from state forests and from land under the administration of the Department of Agriculture, as well as all collected fees, shall be paid to the State Treasurer and credited by the Treasurer to the State Forestry Fund for use in connection with state forests.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1003. Disposition of fines; report by courts of forestry law cases

(a) All moneys received from fines imposed under Chapter 10, 26 or 91 of this title or any laws enacted for the protection of forest lands shall be paid to the Department of Agriculture and shall be deposited to the State of Delaware General Fund.

(b) Any court before which any prosecution under the forestry laws of this State is finally concluded shall, within 20 days thereafter, report in writing to the Department of Agriculture the result thereof, the amount of fine or forfeit collected, if any, and the disposition thereof, and at the same time shall remit to the Department of Agriculture all moneys received from such fines and forfeitures.

72 Del. Laws, c. 235, § 2.;



§ 1004. Agreements for prevention of forest fires

(a) The Department of Agriculture may enter into agreements for the prevention and suppression of forest fires with county, municipal and private agencies owning or controlling woodlots, forest or wild lands, or whose activities in whole or in part are directed toward the prevention and suppression of forest fires. All expenditures shall be presented to the Department of Agriculture in monthly statements, in form and manner prescribed by the Department. The Secretary of the Department of Agriculture shall audit the same and transmit such statements to the Secretary of Finance in accordance with Chapter 65 of Title 29.

(b) The Secretary of the Department of Agriculture shall certify to the Secretary of Agriculture of the United States the amounts thus expended by the State and by private agencies and fulfill any other requirements to obtain the cooperation of the federal government toward forest protection.

72 Del. Laws, c. 235, § 2.;



§ 1005. Educational and research activities

The Department of Agriculture may, so far as other duties will permit, carry on educational lectures and conduct exhibits on forestry within this State in the various colleges and schools of this State, and may also advance forestry education by publication. All colleges and schools supported in whole or in part by the State shall furnish such aid to the Department of Agriculture as circumstances will permit. The Department of Agriculture may also conduct investigations on forestry matters and publish for distribution literature of a scientific or general interest pertaining thereto that may promote the objects of Chapter 10, 26 or 91 of this title.

72 Del. Laws, c. 235, § 2.;



§ 1006. Distribution of tree seeds and seedlings

The Department of Agriculture may procure, produce, sell and distribute forest tree seeds and seedlings for the purpose of establishing windbreaks and forest growth upon denuded or nonforested lands within this State, in such quantities and under such regulations as are prescribed by the Department.

72 Del. Laws, c. 235, § 2.;



§ 1007. Sale of surplus trees

The Department of Agriculture may sell to forestry departments, boards or commissions of neighboring states any surplus supply of young forest trees that it has on hand for which there is no demand within the State, under an understanding that the same shall be distributed under regulations substantially similar to those provided for in § 1006 of this title.

72 Del. Laws, c. 235, § 2.;



§ 1008. State forests, parks, experimental stations and demonstration areas

The Department of Agriculture may:

(1) Acquire in the name of the State, by purchase, gift or otherwise, lands for the establishment of state forests, state forest parks, experimental stations and demonstration areas, and to hold, manage, regulate, control, maintain and utilize the same, but the amount expended for the acquisition of such lands in any biennial period shall not exceed the amount appropriated for the purpose and not otherwise used;

(2) Sell or exchange such forest lands whenever it is of advantage to the state forest interests, if such sale or exchange is approved by the Governor of the State. Any deed or evidence of title necessary to be given shall be executed on behalf of the State by the Governor and shall be under the Great Seal of the State;

(3) Set aside within the state forests unusual or historic groves of trees or natural features particularly worthy of permanent preservation, make the same accessible and convenient for public use, and dedicate them in perpetuity to the people of the State for recreation and enjoyment;

(4) Lease or assign a right for any period not exceeding 10 years to any citizen, public service company, association, organization or public or private agency, on such terms and conditions as are approved by the Department, such portions of any state forest lands under the administrative control of the Department, together with such building, structure or improvement thereon as shall be deemed advisable by the Department; and

(5) Establish a program for issuing permits for various activities on state forest land. Said program shall include but is not limited to the authority to adopt standards and regulations for issuances of permits, including fees for the use of state forest property by private parties, by the Department of Agriculture. It is expressly provided that said fees collected by the Department shall be defined by Department rules and regulations and shall not affect the State appropriation or be deducted therefrom, but shall be so much additional moneys available for carrying out the provisions of this subsection, and said fees shall be paid to the State Treasurer and credited by him/her to the State Forestry Fund for carrying out the purposes of this subchapter.

72 Del. Laws, c. 235, § 2.;



§ 1009. Receipt of gifts; leases; expenditures

(a) The Department of Agriculture may, subject to the approval of the Governor:

(1) Receive gifts, donations, contributions and leases of land;

(2) Enter into long-term leases or cooperative agreements with private persons, groups of persons, or the federal government through any of its agencies or departments for desirable lands;

(3) Make expenditures from any funds available to the Department and not otherwise allocated for managing and developing such state forest areas as, in the judgment of the Department, further the forest interests of the State.

(b) All lands or rights appertaining thereto acquired in the name of the State by the Department of Agriculture and all lands turned over to the Department by gift, devise, grant, lease, agreement or otherwise shall be held, managed, regulated and controlled by the Department under Chapters 10, 26 and 91 of this title as state forest in accordance with law, and such grant, devise, lease or agreement as is entered into by the Department as in its judgment shall be to the best interest of the people of this State.

72 Del. Laws, c. 235, § 2.;



§ 1010. Qualifications and appointment of State Forester

The Department of Agriculture shall employ a State Forester, who shall be a technically trained forester of not less than 2 years' experience in professional forestry work.

72 Del. Laws, c. 235, § 2.;



§ 1011. Powers and duties of Department generally

The Department of Agriculture shall have direction of all forest interests and all matters pertaining to forestry and woodlands within the State. The Department of Agriculture shall execute all matters pertaining to forestry within the jurisdiction of the State; devise and promulgate rules and regulations for the enforcement of the state forestry laws and for the protection of forest lands, and impose fines in furtherance thereof; direct the improvement of state forest lands; collect data relative to forest conditions, become familiar with and inquire into the locations of all timberland and cutover lands, and prepare maps showing the locations and areas of state forests and privately owned forests so far as available funds will permit; take such action as is authorized by law to prevent and suppress forest, brush and grass fires; enforce all laws pertaining to forest and brush covered lands and assist in the prosecution, in the name of the State, of violations of those laws; cooperate with landowners, counties and others in forest production and reforestation; and publish information on forestry as seems conducive to promoting the objectives of Chapters 10, 26 and 91 of this title.

72 Del. Laws, c. 235, § 2.;






Subchapter II State Forest Officers

§ 1021. Appointment; term; oath of office

(a) The Department of Agriculture may appoint suitable persons to serve under its direction either voluntarily or under compensation as state forest officers. Each officer so appointed shall be issued a certificate of appointment under the hand of the Secretary and shall be issued a badge as an insignia of authority. The appointee shall hold office until the appointee resigns or the appointment is revoked by the Secretary. Upon termination of appointment, service or authority, the appointee shall surrender and deliver to the Department the certificate, badge and other Department property in the appointee's possession.

(b) Before entering upon the duties of the office, each state forest officer shall take and subscribe the oath or affirmation as prescribed by the Constitution of the State for public officers, and the oath, subscribed by the officer, shall be kept in the files of the Department of Agriculture. Each person appointed and sworn as aforesaid shall be officially known as a state forest officer.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1022. General powers and duties; powers and duties within assigned district; duties of owners and lessees

(a) State forest officers shall have police powers similar to constables and other police officers throughout the State for the serving of warrants, summons, writs and other legal papers issued by any justice of the peace or court having jurisdiction in offenses against any law enacted for the protection of forest, brush, grass or wild lands, and they may arrest any person detected by them in the act of committing, or under such circumstances as warrant reasonable suspicion that such person is committing, or is about to commit an offense against any of the laws enacted for the protection of forest, brush, grass or wild lands in this State or any law, rule or regulation relating to the protection of any land, property, structure material or vegetation on lands under the administration or control of the Department. A state forest officer shall also have the power to make arrests of persons violating § 518 of Title 17 in the officer's presence or view or otherwise upon the issuance of an arrest warrant based on a showing of probable cause that the individual named in the warrant committed the violation.

(b) In addition to the powers and duties assigned in subsection (a) of this section, each state forest officer may, in any part of the State:

(1) Enter upon any land at any time for the purpose of performing duties in accordance with this title, and no action for trespass shall lie against a state forest officer or others employed by the officer while working under the officer's direction if in entering a property, they shall exercise due care to avoid doing unnecessary damage; and

(2) Arrest on sight, without first procuring a warrant, any person detected in the act of committing an offense against any of the laws enacted for the protection of forest, brush or wild lands from fire, or when the officer has a reasonable cause to suspect that such person is committing or is about to commit some such offense, and upon such arrest to take the accused before a justice of the peace of the county for hearing and trial.

(c) Each state forest officer shall have the control and direction of persons, material, equipment and property engaged in extinguishing forest fires within the district assigned to such officer, and such officer shall, upon discovering a fire on or approaching woodlands, forest or wild lands, or upon receiving report of such a fire has been reported to such officer take immediately such measures as are necessary to control and extinguish the same;

(d) Nothing in this title shall be construed so as to relieve the owner or lessee of lands upon which fires burn or are started from the duty of extinguishing such fires so far as it lies within the owner's or lessee's power, and no owner or lessee of land or anyone with a present vested interest in such land shall receive compensation from the State for helping or assisting in the extinguishment of fires upon the lands to which the owner's or lessee's interest is attached. No person who is responsible for starting a fire shall receive compensation for helping to extinguish such fire.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 266, § 8.;



§ 1023. Fish and Wildlife Agents and police officers as ex officio state forest officers

Fish and Wildlife Agents and state police officers shall be state forest officers ex officio and shall have the same powers and authority assigned to state forest officers appointed under this subchapter.

72 Del. Laws, c. 235, § 2.;






Subchapter III Urban and Community Forestry Program

§ 1031. Findings and policy

The General Assembly finds and declares that urban and community forests are a necessary and important part of community and urban environments and are critical to the environmental, social and economic welfare of the State. The General Assembly also recognizes that the ability of all county and municipal governments to care for and manage their tree resources could be enhanced through technical and financial assistance from a state urban and community forestry program and that properly planned and implemented local community forestry programs can provide the necessary basis for local governments to develop local tree care programs and improve quality of life. The General Assembly further declares that this chapter addresses only the tree resources on publicly owned lands, and shall in no way interfere with the ability of a landowner to manage and/or harvest his or her forested lands.

72 Del. Laws, c. 235, § 2.;



§ 1032. Definitions

As used in this subchapter:

(1) "Comprehensive community forestry plan" is a document that describes how a government or other organization will manage the tree resources located on publicly owned lands within its jurisdiction. This plan should be based on an accurate inventory of both tree and other resources, such as existing roads and infrastructure, include a map of the publicly owned areas and the mission and objectives for these lands, and define the strategies and budget needed to achieve these objectives.

(2) "Department" shall mean the Department of Agriculture.

(3) "Local government" shall mean a municipality, county or other political subdivision of the State or any agency thereof.

(4) "Secretary" shall mean the Secretary of Agriculture.

(5) "Tree resources" are those trees located in street right-of-ways, parks and other publicly owned lands.

(6) "Urban and community forestry" shall mean the planting, protection, care and management of trees and other related natural resources located on publicly owned lands within a city, town or municipality.

72 Del. Laws, c. 235, § 2.;



§ 1033. Powers and duties

The Delaware Department of Agriculture Urban and Community Forestry Program, under the supervision of the State Forester, shall:

(1) Assist local governments and public organizations in establishing and maintaining urban and community forestry programs and in encouraging persons to engage in appropriate and approved practices with respect to tree management and care;

(2) Advise local governments and public organizations in the development and coordination of policies, programs and activities for the promotion of urban and community forestry;

(3) Provide grants to local governments and public organizations applying for assistance in tree planting, tree management and the development and implementation of a comprehensive community forestry plan on publicly owned lands to the extent moneys are appropriated or otherwise made available therefor;

(4) Educate citizens on the importance of trees and forests and their role in the maintenance of a healthy environment;

(5) Provide technical assistance, planning and analysis for projects related to urban and community forestry;

(6) Provide training assistance to local governments and public organizations regarding urban and community forestry issues such as tree diseases, insect programs, tree planting and tree maintenance; and

(7) Provide volunteer opportunities for the State's citizens and public organizations interested in urban and community forestry activities.

72 Del. Laws, c. 235, § 2.;



§ 1034. Community Forestry Council

(a) There is established in the Department a Community Forestry Council, which shall consist of 13 members appointed by the Secretary. Membership shall include at least 1 representative each from the USDA Cooperative Extension System, the Governor's Forestry Advisory Council, the Master Gardener program and the Delaware Association of Nurserymen; an arborist or similar tree care expert; a county or municipal government official; a member of an institution of higher learning within the State who possesses urban forestry expertise; and a private citizen from each county. Each member shall be a citizen with expertise or interest in trees, forestry, or tree or forest management, maintenance or care. The Department's Urban Forestry Coordinator and State Forester shall serve as ex officio members.

(b) Each member shall serve for a period of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Council shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment, except that each member shall serve until a successor is duly appointed.

(c) A person who has never served on the Council may be appointed to the Council 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(d) Five members of the Council shall be appointed each year for a 3-year term.

(e) A member of the Council shall be suspended or removed by the Secretary for misfeasance, nonfeasance, malfeasance or neglect of duty.

(f) Chapter 58 of Title 29 shall apply to all members of the Council and to all agents appointed or otherwise employed by the Council.

(g) A majority of the membership of the Council shall constitute a quorum for the transaction of Council business. Action may be taken and motions and resolutions adopted by the Council at any meeting thereof by the affirmative votes of a majority of the full membership of the Council.

(h) Members of the Council shall serve without compensation, but may be reimbursed for expenses necessarily incurred in the discharge of their official duties.

(i) The Council shall elect a chairperson, vice chairperson and other officers as may be necessary.

(j) The Council shall advise the State Forester and the Department on issues concerning community forestry and assist with such functions.

72 Del. Laws, c. 235, § 2.;



§ 1035. Duties of State Forester

The State Forester, with the advice and assistance of the Council, may establish minimum standards and provide a training skills and voluntary accreditation program for representatives of local governments and organizations, the content of which shall be the appropriate and approved methods for the planting, protection, care and management of trees and other related natural resources under their control.

72 Del. Laws, c. 235, § 2.;



§ 1036. Development, distribution of comprehensive community forestry plan; approval

(a) The State Forester, with the advice and assistance of the Council, may develop and make available to local governments and organizations a list of elements found within a comprehensive community forestry plan. These guidelines shall establish, but not limit, the basic framework of an approved plan.

(b) The State Forester, with the advice and assistance of the Council, shall develop and make available to local governments and organizations a procedure for submitting for approval a comprehensive community forestry plan.

(c) A local government may develop and submit to the State Forester for approval a comprehensive community forestry plan according to procedures established by the Department.

(d) The State Forester, after review and comment by the Council, shall approve a comprehensive community forestry plan if the plan contains the basic elements of an approved plan and adequately addresses the needs of the community and the tree resource.

72 Del. Laws, c. 235, § 2.;



§ 1037. Annual report on the status of Delaware Urban and Community Forestry Program

The State Forester's annual report shall contain a summary of the status of the Delaware Urban and Community Forestry Program, including any recommendations for legislative or administrative action to improve implementation of that program, and transmit that report to the Governor and the General Assembly.

72 Del. Laws, c. 235, § 2.;



§ 1038. Rules, regulations

The Department shall adopt, pursuant to the Administrative Procedure Act, Chapter 101 of Title 29, such rules and regulations as may be necessary to implement this chapter, including establishment of:

(1) Guidelines for development of a comprehensive community forestry plan;

(2) Criteria for proper selection, planting and care of tree resources;

(3) Procedures to accept and evaluate submitted comprehensive community forestry plans;

(4) Procedures for the review and approval of training and voluntary accreditation programs in tree care and management for local officials;

(5) Criteria for ranking grant applications received from local governments and community organizations applying for assistance in tree planting, tree improvement and the development and implementation of comprehensive community forestry plans.

72 Del. Laws, c. 235, § 2.;






Subchapter IV Offences and Penalties as They Relate to Fires or Damage and Removal of Trees or Shrubs

§ 1041. Wilfully or maliciously starting fires

(a) Whoever wilfully or maliciously sets fire to any woodlot, forest, wild land, property, material or vegetation being or growing upon the lands of another shall be fined not less than $200, nor more than $5,000, or imprisoned not more than 2 years, or both.

(b) This section shall not apply to the setting of a backfire under the direction of a state forest officer to extinguish a fire then burning, nor to persons setting fire under §§ 1042 and 1043 of this title.

72 Del. Laws, c. 235, § 2.;



§ 1042. Carelessly starting fires; penalty

Whoever carelessly sets on fire any forest land, brush land, grain stubble, grass or other combustible material being or growing on lands neither belonging to such person nor in such person's possession or control, or for any purpose whatsoever sets a fire on such person's own land or lands in such person's possession or control, and negligently allows said fire to escape from such person's control, to the damage of the property of another, shall be fined not less than $100, nor more than $500. Nothing in this title shall prohibit an owner from setting a backfire on the owner's own land to prevent the progress of a fire then burning.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1043. Setting fire to woodland; unseasonable marsh burning; penalty

Whoever sets any woodland on fire, or, after April 1, sets on fire any marsh, shall be fined not less than $200, nor more than $1,000, and shall also be liable in damages to property owners for injury done by such fire. The burning of wood cut down or of brush in clearing land shall not, unless there be negligence, fall within this section.

72 Del. Laws, c. 235, § 2.;



§ 1044. Obstructing person in performance of duty; penalty

Whoever obstructs or prevents or attempts to obstruct or prevent any forest officer or ex officio forest officer or any person employed under the direction of the above-mentioned officers while in the performance of a duty assigned to such officer or required by Chapter 10, 26 or 91 of this title, or while exercising the right of entry, access or examination, shall be fined not less than $100, nor more than $500.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1045. Trees and shrubs of state forests; penalty

(a) Notwithstanding any other provision of this title, whoever without the consent of the Department of Agriculture wilfully, negligently or maliciously cuts bark from or cuts down, injures, destroys or removes trees or shrubs or any part thereof growing in a state forest or wilfully, negligently or maliciously does or causes to be done any other act to the damage of such forest shall be fined not more than $1,000 or imprisoned not more than 3 months, or both.

(b) Any constable, police officer, forest officer or state officer may arrest without warrant any person found violating this section.

72 Del. Laws, c. 235, § 2.;



§ 1046. Liability to State for expenses

Notwithstanding any other provision of this title, whoever wilfully, maliciously or carelessly sets fire to forest lands, in addition to the penalties provided for such violation and the liability for damages to persons suffering loss thereby, shall be liable to the State for all expenses incurred in combating and extinguishing such fire.

72 Del. Laws, c. 235, § 2.;



§ 1047. Jurisdiction of offenses

The justices of the peace shall have jurisdiction of offenses under this subchapter except where jurisdiction of any such offenses is vested exclusively in another court.

72 Del. Laws, c. 235, § 2.;






Subchapter V Pine and Yellow-Poplar Tree Conservation and Reforestation

§ 1051. Findings; policy; purpose

The General Assembly finds and declares that the pine and yellow-poplar forest resource of the State provides significant recreational, aesthetic, wildlife and environmental benefits as well as wood fiber essential to commerce and industry for the citizens of the State. The General Assembly has also determined that the pine and hardwood forest resources are being harvested at a greater rate than they are being replanted or reproduced and unless measures are instituted to ensure that the forest resources are sustained, this natural resource will be depleted to the detriment of the citizens of the State. It is, therefore, the declared public policy of this State to preserve and protect the pine and yellow-poplar forest resources of the State. The purpose of this subchapter is to regulate the maintenance and reproduction of the pine and yellow-poplar forest resources of the State in the public interest.

72 Del. Laws, c. 235, § 2.;



§ 1052. Definitions

As used in this subchapter:

(1) "Cutting operation" shall mean the cutting of timber for commercial purposes from 10 acres or more of land on which loblolly pine (Pinus taeda), shortleaf pine (Pinus echinata), pond pine (Pinus serotina) or yellow-poplar (Liriodendron tulipifera) singly or together occur and constitute 25 percent or more of the live trees on each acre.

(2) "Live tree" shall mean trees that have their crowns in the uppermost layers of the canopy (dominant and co-dominant trees) and are largely free growing, free of insect and disease infestation, windfirm and old enough to produce fertile seed crops.

(3) "Diameter" shall mean the diameter outside bark of a standing tree measured 4.5 feet above the ground.

(4) "Landowner" shall mean any person holding title to the land or possessing the right to contract for the cutting operation thereon.

(5) "Operator" shall mean any person, including a landowner, who conducts any cutting operation.

(6) "Person" shall mean the State, or any county, municipality, corporation or other political subdivision of the State or any of their units, or an individual receiver, trustee, guardian, executor, administrator, fiduciary or representative of any kind, or any partnership, firm, association or public or private corporation, or principal(s) in business ventures operating under more than 1 name, or any other entity.

(7) "Pine" shall mean any loblolly pine (Pinus taeda), shortleaf pine (Pinus echinata) or pond pine (Pinus serotina).

(8) "Secretary" shall mean the Secretary of the Department of Agriculture.

(9) "Seedling" shall mean a young pine or yellow-poplar plant less than 1 inch in diameter.

(10) "Tree" or "timber" shall mean any tree of a currently commercially valuable species that is 6 inches or more in diameter.

(11) "Free to grow" shall mean to increase the stem and crown diameter, basal area, height, volume and quality of an individual tree.

72 Del. Laws, c. 235, § 2.;



§ 1053. Conservation or reforestation plan required; applicability; regulations

(a) No person shall commence a cutting operation unless seed trees have been reserved pursuant to the natural regeneration method set forth herein or pursuant to an alternate management plan approved by the State Forester or his designee.

(b) This subchapter shall not apply to operations cutting timber from land being cleared for reservoirs, military installations, agriculture, residential, ditch and utility right-of-ways, industrial sites, or railroads, or to cutting operations undertaken pursuant to a contract executed prior to January 1, 1989.

(c) The Department of Agriculture shall have the authority to adopt, amend, modify or repeal such rules and regulations as it deems necessary to effectuate the policies and the purposes of this subchapter.

72 Del. Laws, c. 235, § 2.;



§ 1054. Natural regeneration; notice required upon transfer

(a) Operators and landowners shall leave uncut and uninjured at least 6 seed-bearing pine or yellow-poplar trees 14 inches in diameter or larger on each acre involved in a cutting operation. If an acre lacks 1 or more of the required seed trees, then 2 seed-bearing pines or yellow-poplars of the next smallest diameter shall be chosen to replace each missing tree.

(b) Trees reserved pursuant to subsection (a) of this section for the purpose of reseeding shall be healthy, windfirm, and well-distributed throughout each acre, and have well developed crowns possessing viable cones.

(c) Seed-bearing pine or yellow-poplar trees need not be reserved if at least 400 pine or yellow-poplar seedlings exist on each acre that are vigorous, well distributed throughout, and free to grow upon completion of the cutting operation.

(d) Any operators or landowners proposing to utilize the natural regeneration method shall notify the State Forester at the Delaware Department of Agriculture Forest Service of the proposed natural regeneration plan at least 10 working days prior to initiation of a cutting operation.

(1) Operators or landowners shall be responsible for having seed trees physically marked prior to notification of the State Forester.

(2) Within 10 working days, the State Forester or the State Forester's designated agent shall inspect the proposed site and provide the operator or landowner with approval, approval with modifications, or rejection of the natural regeneration plan.

(e) Once approval is given, but before the cutting operation begins, the landowner will agree, on a form furnished by the Department of Agriculture Forest Service, not to cut or permit to be cut any pine or yellow-poplar tree required to be reserved for reseeding for 2 years after completion of the cutting operation. The provisions of this subsection do not apply if the landowner places the land in any of the uses enumerated in § 1053(b) of this title.

(f) Prior to the sale or other transfer of rights of the land or perpetual timber rights subject to the obligation to reserve the trees, the transferor shall notify the transferee of the existence and nature of the obligation and the transferee shall sign a notice of the obligation indicating the transferee's knowledge thereof.

(1) The notice shall be on a form furnished by the Department of Agriculture Forest Service and shall be sent to the Department of Agriculture by the transferor at the time of sale or transfer of rights of the land or perpetual timber rights.

(2) If the transferor fails to notify the transferee about the obligation to reserve the trees, the transferor shall pay the transferee's costs related to fulfilling the obligation to reserve the trees or reforest all trees cut, including all legal costs and reasonable attorneys' fees incurred by the transferee in enforcing the obligation against the transferor.

(3) Failure by the transferor to send the required notice to the Department of Agriculture Forest Service at the time of transfer shall be prima facie evidence in any action by the transferee against the transferor for costs related to reserving the trees or reforesting all trees cut that the transferor did not notify the transferee of the obligation to reserve the trees prior to transfer.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1055. Reforestation method; notice required upon transfer

(a) The land involved in a cutting operation may be reforested pursuant to an approved reforestation plan in lieu of the natural regeneration method. The plan shall be prepared by the landowner or the landowner's agent and shall be designed to assure the reproduction and maintenance of growth of young, vigorous pine or yellow-poplar trees.

(b) The reforestation plan shall be accompanied by a statement of the landowner, on a form furnished by the Department of Agriculture Forest Service, that the landowner will not perform any act or permit any act to be performed which prevents reforestation. This provision does not apply if the landowner places the land in any of the uses enumerated in § 1053(b) of this title.

(c) Ten working days prior to the initiation of the cutting operation, the landowner or the landowner's agent or operator shall notify the State Forester of the intention to reforest and shall submit a reforestation plan.

(d) The landowner or the landowner's agent or operator shall submit the reforestation plan to the State Forester at the Department of Agriculture Forest Service for approval.

(1) The Department of Agriculture Forest Service shall approve, approve with modifications, or reject any reforestation plan submitted within 10 working days.

(2) The determination of the Department of Agriculture Forest Service shall be in writing, setting forth the reasons for approval with modifications or rejection, and shall be forwarded to the operator or landowner.

(3) In cases where a reforestation plan has been rejected by the State Forester, the landowner or the landowner's agent or operator shall be required to submit another reforestation plan for approval. Under no circumstances shall a cutting operation begin prior to approval of a reforestation plan by the DDA Forest Service.

(e) Prior to the sale or other transfer of rights of land or perpetual timber rights subject to a reforestation obligation, the transferor of land shall notify the transferee of the existence and nature of the obligation and the transferee shall sign a notice of reforestation obligation indicating the transferee's knowledge thereof.

(1) The notice shall be on a form furnished by the Department of Agriculture Forest Service and shall be sent to the Department of Agriculture by the transferor at the time of sale or transfer of rights of land or perpetual timber rights.

(2) If the transferor fails to notify the transferee about the reforestation obligation, the transferor shall pay the transferee's costs related to reforestation, including all legal costs and reasonable attorneys' fees incurred by the transferee in enforcing the reforestation obligation against the transferor.

(3) Failure by the transferor to send the required notice to the Department of Agriculture at the time of the sale shall be prima facie evidence in any action by the transferee against the transferor for costs related to reforestation that the transferor did not notify the buyer of the reforestation obligation prior to sale.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1056. Prohibitions

No person shall cut or permit to be cut any pine or yellow-poplar tree or seedling required to be reserved for reseeding or planted under a reforestation plan or perform any act or permit any act to be performed which prevents reseeding or reforestation of any area in which a cutting operation has been conducted.

72 Del. Laws, c. 235, § 2.;



§ 1057. Right of entry

The State Forester or the State Forester's duly authorized representative may enter at reasonable times upon any public or private property for the purpose of determining whether a violation of the provisions of this subchapter or any of the regulations promulgated thereunder exists upon giving verbal notice and after presenting official identification to the landowner, operator, custodian or agent of said property.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1058. Cease and desist orders

The State Forester shall have the power to issue a cease and desist order to any person violating any provision of this subchapter or rules or regulations promulgated thereunder. Any such cease and desist order shall remain in effect until withdrawal of said order by the State Forester or until the order is superseded by an injunction, whichever occurs first.

72 Del. Laws, c. 235, § 2.;



§ 1059. Injunctive relief

Whenever it appears that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this subchapter or rules or regulations adopted pursuant to it, the State Forester may bring an action in the Court of Chancery to restrain or to enjoin the acts or practices and to enforce compliance with this subchapter. The Court shall not require the Department of Agriculture to post a bond.

72 Del. Laws, c. 235, § 2.;



§ 1060. Appeals

(a) Any person whose interest is substantially affected by an action of the State Forester or the State Forester's designee may request a hearing to demonstrate compliance with this subchapter or any regulations promulgated thereunder.

(b) Such hearing shall be scheduled within 15 days of the request and shall be held by the Secretary or the Secretary's designee. The decision of the Secretary or the Secretary's designee may be appealed to the Superior Court on the record within 30 days of the decision.

(c) No appeal shall operate to automatically stay any action of the Secretary.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1061. Penalties

(a) Any person who violates any provision of this subchapter or associated rules and regulations shall, upon conviction, be subject to a fine not exceeding $1,000 or imprisonment not exceeding 1 months, or both.

(b) Any person found guilty of a second or subsequent violation of any provision of this subchapter is subject to a fine not exceeding $2,000 or imprisonment not exceeding 3 months, or both. For the purposes of this subsection, a second or subsequent violation is one that has occurred within 2 years of any prior violation of this subchapter.

(c) The Justices of the Peace Court shall have original jurisdiction to hear and determine violations of this subchapter.

72 Del. Laws, c. 235, § 2.;






Subchapter VI Water Quality as It Relates to Silvicultural Systems and Sedimentation and Erosion Control

§ 1071. Findings; policy; purpose

The State Forester shall provide for the protection of the waters of the State from pollution by sediment deposits resulting from silvicultural activities as provided in § 1078 of this title. Through the adoption of this subchapter, the State recognizes that water quality protection techniques for silvicultural practices are an integral component of properly managed forests. Further, the State recognizes the positive benefits that properly managed forest systems have on the environment, water quality and quality of life in Delaware.

72 Del. Laws, c. 235, § 2.;



§ 1072. Definitions

The following words, terms and phrases, as used in this subchapter, shall have the following meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Owner" shall mean any person that (a) owns or leases land on which silvicultural activity occurs or (b) owns timber on land which silvicultural activity occurs.

(2) "Operator" shall mean any person that operates or exercises control over any silvicultural activity.

(3) "Pollution" shall mean such alteration of the physical, chemical or biological properties of any waters of the State resulting from sediment deposition that will or is likely to create a nuisance or render such waters (a) harmful or detrimental or injurious to the public health, safety or welfare, or to the health of animals, fish or aquatic life; (b) unsuitable with reasonable treatment for use as a present or possible future source of public water supply; or (c) unsuitable for recreational, commercial, industrial, agricultural or other reasonable uses.

(4) "Silvicultural activity" shall mean any forest management activity, including but not limited to the harvesting of timber, the construction of roads and trails for forest management purposes, and the preparation of property for reforestation.

(5) "Reforestation" is the establishment of a tree crop on forest land.

72 Del. Laws, c. 235, § 2.;



§ 1073. Conduct of silvicultural activities

If the State Forester or the State Forester's designee determines that an owner or operator is conducting or allowing the conduct of any silvicultural activity in a manner that is causing or is likely to cause pollution, the State Forester or the State Forester's designee may advise the owner or operator of corrective measures needed to prevent or cease the pollution. Failure of the State Forester or the State Forester's designee to advise an owner or operator of such corrective measures shall not impair the State Forester's authority to issue cease and desist orders.

72 Del. Laws, c. 235, § 2.;



§ 1074. Cease and desist orders

The State Forester shall have the power to issue a cease and desist order to any person violating any provision of this subchapter or rules or regulations promulgated thereunder. Any such cease and desist order shall remain in effect until withdrawal of said order by the State Forester or until the order is superseded by an injunction, whichever occurs first.

72 Del. Laws, c. 235, § 2.;



§ 1075. Injunctive relief

Whenever it appears that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this subchapter or rules or regulations adopted pursuant to it, the State Forester may bring an action in the Court of Chancery to restrain or to enjoin the acts or practices and to enforce compliance with this subchapter. The Court shall not require the Department of Agriculture to post a bond.

72 Del. Laws, c. 235, § 2.;



§ 1076. Appeals

(a) Any person whose interest is substantially affected by an action of the State Forester or the State Forester's designee may request a hearing to demonstrate compliance with this subchapter or any regulations promulgated thereunder.

(b) Such hearing shall be scheduled within 15 days of the request and shall be held by the State Forester or the State Forester's designee. The decision of the State Forester or the State Forester's designee may be appealed to Superior Court on the record within 30 days of the decision.

(c) No appeal shall operate to automatically stay any action of the State Forester.

72 Del. Laws, c. 235, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1077. Penalties

(a) Any person who violates any provision of this subchapter or associated rules and regulations shall, upon conviction, be subject to a fine not exceeding $1,000 or imprisonment not exceeding 1 months, or both.

(b) Any person found guilty of a second or subsequent violation of any provision of this subchapter is subject to a fine not exceeding $2,000 or imprisonment not exceeding 3 months, or both. For the purposes of this subsection, a second or subsequent violation is one that has occurred within 2 years of any prior violation of this subchapter.

(c) The Justice of the Peace Court shall have original jurisdiction to hear and determine violations of this subchapter.

72 Del. Laws, c. 235, § 2.;



§ 1078. Hearings, notices

Any hearing required under this subchapter shall follow the Administrative Procedures Act, Chapter 101 of Title 29.

72 Del. Laws, c. 235, § 2.;



§ 1079. Civil penalties

Any owner or operator who violates or fails or refuses to obey any special order, rule or regulation may be assessed a civil penalty by the State Forester. Such penalty shall not be less than $200 or more than $1,000 for each violation. Each day of a continuing violation may be deemed a separate violation for purposes of assessing penalties. The Superior Court shall have jurisdiction of the offenses brought under this subchapter. In determining the amount of the penalty, consideration shall be given to the owner's or operator's history of noncompliance, the seriousness of the violation, including any irreparable harm to the environment and any hazards to the health or safety of the public, whether the owner or operator was negligent, and the demonstrated good faith of the owner or operator in reporting and remedying the pollution. A civil penalty may be assessed by the Superior Court only after the owner or operator has been given an opportunity for a hearing as specified in § 2981 of this title. Any person who intentionally, knowingly and after written notice to comply violates or refuses to comply with any notice issued pursuant to this chapter shall be fined not less than $500 or more than $5,000 for each offense. Each day the violation continues shall constitute a separate offense. The Superior Court shall have jurisdiction of offenses brought under this subchapter.

72 Del. Laws, c. 235, § 2.;



§ 1080. State program

In carrying out this chapter, the State Forester may, in cooperation with appropriate municipal, county, state and federal agencies, and with representatives from operators and owners groups:

(1) Develop and publish sediment control and storm water management techniques and guidelines for use by owners and operators;

(2) Provide technical and other assistance to owners and operators in the implementation of techniques and guidelines;

(3) Conduct and supervise educational programs for owners and operators with respect to sediment control and storm water management techniques and guidelines;

(4) Conduct studies and research and publish the results regarding the causes, effects and hazards of sediment and storm water originating from silvicultural activities;

(5) Cooperate with appropriate agencies of the United States or other states or any interstate agency with respect to silvicultural activities;

(6) Establish a means of communication, such as a newsletter, so that information regarding program development and implementation can be distributed to interested owners and operators; and

(7) Establish a notification system whereby owners and/or operators inform the Delaware Department of Agriculture Forest Service of planned silvicultural activities prior to commencing the activities.

72 Del. Laws, c. 235, § 2.;









CHAPTER 11. PLANT PESTS

§ 1101. Definitions

The following words shall, for purposes of this chapter, be defined as follows:

(1) "Agriculture" — the production of plants and animals useful to humans, including all forms of farm products and farm production.

(2) "Biological control agent(s)" — any living organism which because of its parasitic, predatory or other biological characteristics, may be effective in the suppression or control of pests or plant pests.

(3) "Control (of a pest)" — to curb or hold in check and includes, but is not limited to, abatement, containment, eradication, extermination or suppression.

(4) "Dangerously injurious plant pest" — a plant pest that constitutes a significant threat to the agricultural, forest or horticultural interests of this State, or the State's general environmental quality.

(5) "Department" — the State of Delaware Department of Agriculture and its officers, inspectors, employees, agents or representatives.

(6) "Environment" — the land, air, water, animals, plants and other natural resources of the State, as they interact with or are affected by pests or plant pests.

(7) "Horticultural product" — those products stated in Group 18 of the United States Department of Labor Standard Industrial Classification Manual which are grown under cover or outdoors, including bulbs, flowers, shrubbery, florist greens, ferns, fruit stock, floral products, nursery stock, ornamental plants, potted plants, house plants, roses, seed, Christmas trees, fruits, food crops grown in greenhouses, vegetables and horticultural specialties not otherwise specified.

(8) "Infected" — a plant that has been determined by the Department to be contaminated with an infectious, transmissible or contagious plant pest or so exposed to the aforementioned that contamination can reasonably be expected to exist. This includes disease conditions, regardless of their mode of transmission, or any disorder of plants which manifest symptoms which, after investigation are determined by a federal or state pest prevention agency, to be characteristic of an infectious, transmissible or contagious disease.

(9) "Infested" — a plant that has been determined by the Department to be contaminated by a dangerously injurious plant pest, or so exposed to the aforementioned that contamination can reasonably be expected to exist.

(10) "Mark" — to affix, for purposes of identification or separation, a conspicuous official indicator to, on, around or near, plants or plant material known or suspected to be infected or infested with or by a dangerously injurious plant pest. This includes, but is not limited to, paint, markers, tags, seals, stickers, tape, signs or placards.

(11) "Owner(s)" — includes, but is not limited to, the person, persons, family, group, firm, association, business, company, incorporated entity or organization with the legal right of possession, proprietorship of or responsibility for the property or place where any of the regulated articles defined in this chapter are to be found, or person(s) who are in possession of, in proprietorship of or have responsibility for the regulated articles.

(12) "Person(s)" — includes, but is not limited to, individual, family, group, firm, association, business, company, incorporated entity or organization.

(13) "Pest" — includes any biotic agent that is known to cause damage or harm to agriculture or the environment.

(14) "Plant" — includes, but is not limited to, any part of a plant, tree, aquatic plant, plant product, shrub, vine, fruit, rhizome, vegetable, seed, bulb, stolon, tuber, corm, pip, cutting, scion, bud, graft or fruit pit, including:

a. Agricultural commodities — plant products including any horticultural product.

b. Crop seed — the seed or seedlike fruit of grain, vegetables, fruits or fiber plants, or any other crop whether or not it is intended for planting purposes.

c. Farm product — every agricultural, horticultural, viticultural and vegetable product of the soil, bees and apiary products, hay, dried beans, honey and cut flowers.

d. Nursery stock — any plant for planting, propagation or ornamentation.

e. Noncultivated or feral plants gathered from the environment.

f. Plants produced by tissue culture, cloning or from stem cell cultures or other prepared media culture.

(15) "Plant Pest" — includes, but is not limited to, any pest of plants, agricultural commodities, crop seed, farm products, horticultural products, nursery stock or noncultivated plants. This includes, but is not limited to, insects, snails, nematodes, fungi, viruses, bacterium, microorganisms, mycoplasma-like organisms, weeds, plants or parasitic higher plants.

(16) "Quarantine" — a legal instrument duly imposed or enacted by the Department as a means for mitigating pest risk. These actions include, but are not limited to, confinement or restriction of entry, movement, shipment or transportation of plants known or suspected to be infected or infested with some dangerously injurious plant pests.

(17) "Secretary" — the Secretary of the State of Delaware Department of Agriculture or his or her designee.

(18) "Tenant(s)" — includes, but is not limited to, the person, persons, family, group, firm, association, business, company, incorporated entity or organization which rents or sublets, with the landlord's consent, the property or place where regulated articles, as defined in this chapter, are to be found.

66 Del. Laws, c. 153, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 325, § 1.;



§ 1102. Regulations and fees

(a) The Department of Agriculture may adopt reasonable regulations to implement and carry out the purposes of this chapter to eradicate, repress and prevent the spread of plant pests (i) within the State, (ii) from within the State to points outside the State, and (iii) from outside the State to points within the State. The Department of Agriculture shall adopt regulations for eradicating such plant pests as it may deem capable of being economically eradicated, for repressing such as cannot be economically eradicated, and for preventing their spread within the State. Reasonable regulations for preventing the introduction of dangerously injurious plant pests from outside the State may also be adopted.

(b) The Secretary of the Delaware Department of Agriculture may set a fee up to the amount of $200 for each U.S. Department of Agriculture phytosanitary certificate.

72 Del. Laws, c. 375, § 2.;



§ 1103. Discovery and suppression of plant pests

(a) In order to prevent the introduction of or to control dangerously injurious plant pests in the State, the Department shall seek out all dangerously injurious plant pests destructive to the agricultural, forest or horticultural interests of this State or the State's general environmental quality. As it deems necessary, the Department shall conduct research to accomplish the aforementioned duty.

(b) In order to prevent the spread of dangerously injurious plant pests, the Department shall issue orders for any control measures it deems necessary. These control orders may indicate the type of control to be utilized, the compound or material and the manner or the time of application. Control shall be obtained by any of the methods approved in Chapter 12 (Pesticides) of this title or any other legal treatment.

(c) Upon knowledge of the existence of a dangerously injurious plant pest within the State, the Department may conspicuously mark all plants known or suspected to be infected or infested with the plant pest. The Department shall notify the person(s), owner(s) or the tenant(s) in possession of the premises in question of the existence of the dangerously injurious plant pest and of the prescribed control measures. The aforementioned person(s) must, within the prescribed time limit, implement the conditions of the Department's control order or be subject to civil penalties as stated in this chapter.

(d) The removal of markings placed by the Department, for the purpose of identification of plants infested or infected by dangerous injurious plant pests, by persons other than those authorized by the Department is an illegal act and punishable as a civil violation as prescribed in this chapter.

(e) Should the person(s) associated with or the owner(s) of the plants infested or infected with the dangerously injurious plant pests or the tenant(s) or owner(s) in possession of the premises wherein the plants are found, neglect, fail or refuse to apply the control measures prescribed by the Department, in the manner or at the times ordered and directed by the Department, then the Department may cause the prescribed control measures to be applied at the expense of the aforementioned person(s). The Department shall, when it deems necessary, cause pest infected or infested plants to be destroyed at the expense of the aforementioned person(s) and the loss to fall upon the person(s) without any form of compensation.

(f) The Department, in order to prevent the spread of dangerously injurious plant pests, may apply necessary control measures at the expense of the person(s), owner(s) or tenant(s) associated with any and all suspicious plants found to be in dangerous proximity to those infested or infected by the aforementioned plant pest. Any control measures enacted under this section may be applied in a manner and at a time the Department deems necessary.

(g) The Department may enter into cooperative agreements with organizations, including, but not limited to, persons, civic groups or governmental agencies to adopt and execute plans to control areas infested or infected with dangerously injurious plant pests. Such cooperative agreements may include provisions of joint funding of any control treatment.

(h) If a dangerously injurious plant pest occurs and cannot be adequately controlled by individual person(s), owner(s), tenant(s) or local units of government, the Department may conduct the necessary control measures independently or on a cooperative basis with federal or other units of government.

(i) The Department's methods of operations shall not be limited to those specifically listed in this section.

21 Del. Laws, c. 216, § 4; Code 1915, § 653; Code 1935, § 571; 3 Del. C. 1953, § 1101; 57 Del. Laws, c. 764, § 4; 64 Del. Laws, c. 234, § 1; 66 Del. Laws, c. 153, § 3; 70 Del. Laws, c. 325, § 1; 72 Del. Laws, c. 375, § 1.;



§ 1104. Warning and information to farmers and other persons

(a) The Department, upon confirmation of an actionable infestation or infection of any dangerously injurious plant pest(s), shall warn the farmers and other persons residing in the county of the nature of the aforementioned plant pest and the localities where it exists.

(b) The Department shall also furnish to farmers and persons of the county information and knowledge of the measures to be instituted to control the plant pest.

21 Del. Laws, c. 216, § 8; Code 1915, § 657; Code 1935, § 575; 3 Del. C. 1953, § 1103; 57 Del. Laws, c. 764, § 4; 66 Del. Laws, c. 153, § 4; 70 Del. Laws, c. 325, § 1; 72 Del. Laws, c. 375, § 1.;



§ 1105. Failure to pay expenses of treating diseased plants and pests; penalty

(a) The Department shall, within 90 days, provide notice of all expenses incurred while controlling a dangerous injurious plant pest infestation or infection to the person(s), owner(s) or tenant(s) associated with the aforementioned infected or infested plants.

(b) The Department shall, within 90 days, provide notice of all expenses incurred while controlling the spread of a dangerously injurious plant pest infestation or infection to plants found in dangerous proximity to the person(s), owner(s) or the tenant(s) associated with the aforementioned plants.

(c) If the aforementioned person(s), owner(s) or tenant(s) fail, neglect or refuse, after 30 days, to pay all the control expenses incurred by the Department or to establish a payment schedule approved by the Secretary, a civil penalty of not less than double the amount of the Department expenses incurred to control the dangerously injurious plant pest infestation or infection shall be imposed upon them.

(d) The aforementioned person(s), owner(s) or tenant(s) shall also be liable for the imposition of a civil penalty as prescribed in this chapter.

70 Del. Laws, c. 325, § 1; 72 Del. Laws, c. 375, § 1.;



§ 1106. Establishment of quarantine restrictions

(a) The Department may establish quarantine restrictions in areas infested or infected with dangerously injurious plant pests and areas adjacent thereto, and adopt, issue and enforce rules and regulations relative to such quarantine.

(b) Under such quarantine restrictions, the Department shall prevent the movement, shipment or transportation of agricultural, forest, horticultural or any other material capable of carrying the plant pest under restriction, in any state of its development.

(c) The Department shall, under such quarantine restrictions, detain for official inspection any person, car, vessel, truck, wagon or other conveyance suspected or known to carry any material in violation of any quarantine restriction or of any rules or regulations established by the authority of this chapter.

(d) Any person(s) who violates a quarantine duly imposed by the Department performs an illegal act and shall be liable for the imposition of a civil penalty as prescribed in this chapter.

35 Del. Laws, c. 25, § 2; 36 Del. Laws, c. 90, § 2; Code 1935, § 631; 3 Del. C. 1953, § 1106; 57 Del. Laws, c. 764, § 4; 66 Del. Laws, c. 153, § 6; 70 Del. Laws, c. 325, § 1; 72 Del. Laws, c. 375, § 1.;



§ 1107. Shipment of plant pests and biological control agents

(a) No person may sell, offer for sale, move, convey, transport, deliver, ship or offer for shipment any plant pest or biological control agent without a U.S. Department of Agriculture — Animal and Plant Health Inspection Service — Plant Protection and Quarantine — Application and Permit to Move Live Plant Pests and Noxious Weeds, PPQ Form 526, supplements thereto, or any publication revising or superseding the aforementioned, or its State equivalent. Permits may be issued only after the Department determines that the proposed shipment or use will not create a hazard to the agricultural, forest or horticultural interests of this State or the State's general environmental quality. The permit shall be affixed conspicuously and on the exterior of each shipping container, box, package, etc. or accompany each shipping container, box, package, etc. as the Department directs.

(b) The Department shall regulate and control the sale and use of biological control agents, as defined in this chapter, to assure their safety and effectiveness in the control of injurious plant pests and to prevent the introduction or use of biological control agents which may be injurious to persons, property, useful plant or animal life, nontarget species, agriculture, forest lands, horticultural interests or the State's general environmental quality.

(c) Any person(s) who ships plant pests or biological control agents without the knowledge of the Department performs an illegal act and shall be liable for the imposition of a civil penalty as prescribed in this chapter.

70 Del. Laws, c. 325, § 1; 72 Del. Laws, c. 375, § 1.;



§ 1108. Violations and hearing procedures

(a) Failure to comply with this chapter shall result in the assessment of a civil penalty.

(b) No civil penalty shall be imposed until an administrative hearing is held before the Secretary of Agriculture or the Secretary's designee. No civil penalty shall be assessed unless the person charged shall have been given notice and opportunity for a hearing on such charge in accordance with Chapter 101 of Title 29. The Secretary or the Secretary's designee shall mail a written decision to the alleged violator within 30 days after the conclusion of the administrative hearing. Failure to comply with the 30-day period shall have no effect on the Secretary's decision.

(c) The person(s) charged with a violation of this chapter will be notified in writing of the date and time of the aforementioned administrative hearing. The aforementioned person(s) shall have the right to appear in person, to be represented by counsel and to provide witnesses in his or her own behalf.

(d) The Secretary, for the purposes of investigation of a possible violation of this chapter and for its hearings, may issue subpoenas, compel the attendance of witnesses, administer oaths, take testimony and compel the production of documents. In case any person summoned to testify or to produce any relevant or material evidence refuses to do so without reasonable cause, the Department of Agriculture may compel compliance with the subpoena by filing a motion to compel in Superior Court which shall have jurisdiction over this matter.

(e) The Department shall preserve a full record of the proceedings and a transcript may be purchased by any interested person.

70 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 375, § 1; 77 Del. Laws, c. 356, § 1.;



§ 1109. Appeal

A person who feels aggrieved by the Department as a result of the administrative hearing held under the authority of this chapter may take appeal, within 30 days, to the Superior Court. After a full hearing, the Court shall make such decree as seems just and proper. Written notice of such appeal, together with the grounds therefor, shall be served upon the Secretary of the Department of Agriculture.

70 Del. Laws, c. 325, § 1; 72 Del. Laws, c. 375, § 1.;



§ 1110. Civil penalties

(a) Any person who interferes with the Department in the enforcement of this chapter, as determined in an administrative hearing, shall be assessed a civil penalty of no less than $100 nor more than $1,000 on each count.

(b) Any person who is not a Department employee or its authorized representative who removes markings placed by the Department for the purpose of identification of plants infested or infected by dangerous injurious plant pests is interfering with the Department's enforcement of this chapter, as determined in an administrative hearing, and shall be assessed a civil penalty of no less than $100 nor more than $1,000 on each count.

(c) Any person who wilfully or knowingly violates a quarantine duly imposed by the Department, as determined in an administrative hearing, shall be assessed a civil penalty of no less than $100 nor more than $1,000 on each count.

(d) Any person(s) who willfully or knowingly ships plant pests or biological control agents without the knowledge of the Department, as determined in an administrative hearing, shall be assessed a civil penalty of no less than $100 nor more than $1,000 on each count.

(e) Any person(s) who refuses to comply with this chapter shall be assessed a civil penalty of no less than $100 nor more than $1,000 for each infested or infected unit of plants or plant material.

(f) The payment of penalties assessed under this chapter may be made on a payment schedule approved by the Secretary.

70 Del. Laws, c. 325, § 1; 72 Del. Laws, c. 375, § 1.;






CHAPTER 12. PESTICIDES

Subchapter I General Provisions

§ 1201. Declaration of purpose

The purposes of this chapter are:

(1) To regulate the sale, use and application of pesticides in the interest of the overall public welfare;

(2) To protect the consumer by requiring that pesticides sold in this State be correctly labeled with warnings and adequate directions for use; and

(3) To restrict the use of any pesticides which are found to be so hazardous to man or to his environment that restrictions are necessary in the overall public interest, weighing the benefits and the risks of that use.

3 Del. C. 1953, § 1201; 58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;



§ 1202. Definitions

For the purposes of this chapter:

(1) "Active ingredient" means:

a. In the case of pesticides other than a plant regulator, defoliant or desiccant, an ingredient which will prevent, destroy, repel or mitigate insects, mites, nematodes, fungi, rodents, weeds or other pests;

b. In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the produce thereof;

c. In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from the plant; or

d. In the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissue.

(2) "Adulterated" shall apply to any pesticide if its strength or purity falls below the standard of quality expressed on labeling under which it is sold, or if any substance has been substituted wholly or in part for the article, or if any valuable constituent of the article has been wholly or in part abstracted.

(3) "Animal" means all vertebrate and invertebrate species, including but not limited to man and other mammals, birds, fish and shellfish.

(4) "Applicators":

a. "Certified applicator" means any individual who is certified under this chapter to use or supervise the use of any pesticide which is classified for restricted use.

b. "Private applicator" means a certified applicator who uses or supervises the use of any pesticide which is classified for restricted use for purposes of producing any agricultural commodity on property owned or rented by him or his employer or (if applied without compensation other than trading of personal services between producers of agricultural commodities) on the property of another person.

c. "Commercial applicator" means a certified applicator (whether or not he is a private applicator with respect to some uses) who uses or supervises the use of any pesticide which is classified for restricted use for any purpose or on any property other than as provided by paragraph b. of this subdivision. The Secretary may by regulation declare certain types of applicators, who use or supervise the use of any pesticide on property owned or rented by the applicator or the applicator's employer, to be commercial applicators.

d. "Under the direct supervision of a certified applicator" means unless otherwise prescribed by its labeling, a pesticide shall be considered to be applied under the direct supervision of a certified applicator if it is applied by a competent person acting under the instructions and control of a certified applicator who is available if and when needed, even though such certified applicator is not physically present at the time and place the pesticide is applied.

(5) "Committee" means the Pesticide Advisory Committee.

(6) "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

(7) "Department" means the Department of Agriculture of the State.

(8) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissues.

(9) "Device" means any instrument or contrivance (other than firearm) which is intended for trapping, destroying, repelling or mitigating any pest or any other form of plant or animal life (other than humans and other than bacteria, virus or other microorganism on or in living humans or other living animals), but shall not include equipment used for the application of pesticides when sold separately therefrom.

(10) "Distributed" means to offer for sale, hold for sale, sell, barter or supply pesticides or devices within this State.

(11) "Environment" includes water, air, land and all plants and man and other animals living therein, and the interrelationships which exist among these.

(12) "E.P.A." means the United States Environmental Protection Agency.

(13) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act [7 U.S.C. § 136 et seq.].

(14) "Fungus" means any nonchlorophyll-bearing thallophytes (that is, any nonchlorophyll-bearing plant of a lower order than mosses and liverworts), as for example, rust, smut, mildew, mold, yeast and bacteria, except those on or in living humans or other animals, and except those on or in processed food, beverages or pharmaceuticals.

(15) "Ingredient statement" means a statement which contains:

a. The name and percentage of each active ingredient, and the total percentage of all inert ingredients, in the pesticide; and

b. If the pesticide contains arsenic in any form, a statement of the percentages of total and water soluble arsenic, calculated as elementary arsenic.

(16) "Inert ingredient" means an ingredient which is not an active ingredient.

(17) "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class Insecta, comprising 6-legged, usually winged forms, as for example, beetles, bugs, bees, flies and to other allied classes of arthropods whose members are wingless and usually have more than 6 legs, as for example, spiders, mites, ticks, centipedes and wood lice.

(18) "Label" means the written, printed or graphic matter on, or attached to, the pesticide or device or its containers or wrappers.

(19) "Labeling" means all labels and all other written, printed or graphic matter:

a. Accompanying the pesticide or device at any time; or

b. To which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications of the E.P.A., the United States Departments of Agriculture and Interior, the Department of Health, Education and Welfare, state experiment stations, state agricultural colleges and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

(20) "Land" means all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances and machinery, appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation.

(21) "License" is written permission issued by the Department to engage in the business of applying any pesticides to the lands of another.

(22) "Misbranded" shall apply:

a. To any pesticide or its container if its labeling bears any statement, design or graphic representation relative thereto or to its ingredients which is false or misleading in any particular;

b. To any pesticide:

1. If it is an imitation of or is offered for sale under the name of another pesticide;

2. If its labeling bears any reference to registration under this chapter and such pesticide has not been registered pursuant to this chapter;

3. If the labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product is intended and, if complied with, together with any requirements imposed under § 3(d) of FIFRA [7 U.S.C. § 136a(d)], are adequate to protect health and the environment;

4. If the label does not contain a warning or caution statement which may be necessary, and if complied with, adequate to prevent injury to living humans and other vertebrate animals;

5. If the label or container of the product does not bear an ingredient statement that may be clearly read and understood when the unit for sale is displayed under customary conditions of purchase, handling, storage and use; or

6. If any word, statement or other information required by or under the authority of this chapter to appear on the labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or graphic matters in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

c. To any device or its container if its labeling bears any statement, design or graphic representation relative thereto or to its ingredients which is false or misleading in any particular.

(23) "Nematode" includes invertebrate animals of the phylum Nemathelminthes and class Nematoda, that is, unsegmented roundworms with elongated, fusiform or saclike bodies covered with cuticle, and inhabiting soil, water, plants or plant parts; may also be referred to as nemas or eelworms.

(24) "Permit" means a written certificate, issued by the Department, authorizing the purchase, possession and/or use of certain pesticides which are to be used for purposes designated as "state restricted pesticide uses" or for experimental use.

(25) "Person" means any individual, partnership, association, fiduciary, corporation or any organized group of persons whether incorporated or not.

(26) "Pest" means:

a. Any insect, rodent, nematode, fungus, weed; or

b. Any other form of terrestrial or aquatic plant or animal life or virus, bacteria or other microorganism (except viruses, bacteria or other microorganisms on or in living man or other living animals) which is declared to be a pest under regulations pursuant to § 1203(f) of this title.

(27) "Pesticide" means:

a. Any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any pest; or

b. Any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant.

(28) "Plant regulator" means any substance or mixture of substances, intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of ornamental or crop plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants or soil amendments.

(29) "Registrant" means the person who has registered any pesticide pursuant to this chapter.

(30) "Restricted use pesticide" means any pesticide or pesticide use classified by the Administrator of E.P.A. for use only by a certified applicator or competent individual under the direct supervision of a certified applicator.

(31) "State restricted pesticide use" means any pesticide use which, when used as directed or in accordance with a widespread and commonly recognized practice, the Department determines, subsequent to a hearing, requires additional restrictions to prevent unreasonable adverse effects on the environment.

(32) "Unreasonable adverse effects on the environment" means any unreasonable risk to man or the environment, taking into account the economic, social and environmental costs and benefits of the use of any pesticide.

(33) "Weed" means any plant which grows where not wanted.

(34) "Wildlife" means all living things that are neither human, domesticated nor, as defined in this chapter, pests, including but not limited to, mammals, birds and aquatic life.

(35) "Secretary" means the Secretary of the Department of Agriculture of the State or his duly authorized designee.

(36) "Dealer permit" means a written certificate, issued by the Department, authorizing the sale of restricted use pesticides and/or state restricted use pesticides.

3 Del. C. 1953, § 1202; 58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1; 64 Del. Laws, c. 189, §§ 1, 2; 67 Del. Laws, c. 51, § 1; 69 Del. Laws, c. 101, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Regulation of Sale and Use of Pesticides and Devices

§ 1203. Regulation; duties and powers of Department

(a) In order to regulate the sale and/or use of pesticides and devices in this State, the Department shall, by regulation, provide that every pesticide and device distributed and/or used within this State shall be duly registered with the Department. The Department, with the approval of the Secretary of Agriculture, shall establish a biennial registration fee, not to exceed $140, for each pesticide or device registered. The fee established by the Secretary of Agriculture shall approximate and reasonably reflect all costs necessary to defray the expenses of the Department's activities pursuant to this chapter. At the beginning of each calendar year, the Department shall compute the appropriate pesticide or device registration fee. All revenue generated by this fee shall be deposited in an appropriated special fund account in the Department of Agriculture.

(b) Any regulation adopted by the Department pursuant to its authority under § 1237 of this title may prescribe the methods to be used in application of pesticides, and may relate to the time, place, manner, materials and amounts and concentrations, in connection with the application of the pesticides, and may restrict or prohibit use of pesticides in designated areas during specified periods of time and shall encompass all reasonable factors which the Department deems necessary to prevent damage or injury by drift or misapplication to:

(1) Plants, including forage plants, or adjacent or nearby lands;

(2) Wildlife in the adjoining or nearby areas;

(3) Fish and other aquatic life in waters in reasonable proximity to the areas to be treated; or

(4) Humans, animals or beneficial insects.

(c) The Department may also, by regulation, after a public hearing following due notice, determine "state restricted pesticide uses" for the State or for designated areas within the State, and may require a permit for purchase, possession and application of a pesticide labeled for a use which is designated as a "state restricted pesticide use."

(d) In issuing such regulations, the Department shall give consideration to pertinent research findings and recommendations of other agencies of the State, the federal government or other reliable sources.

(e) The Department shall adopt "restricted use pesticide" classifications. For the purpose of uniformity and in order to enter into cooperative agreements, these classifications shall conform to all current and future classifications adopted by E.P.A.

(f) The Department, after notice and hearing, and in agreement with the Department of Natural Resources and Environmental Control of the State, is authorized to declare a pest any form of plant or animal life (other than humans and other than bacteria, virus and other microorganisms on or in living humans or other living animals) which is injurious to health or the environment.

(g) In order to comply with § 4 of FIFRA [7 U.S.C. § 136i(a)-(c)], the Department is authorized to make such reports to the E.P.A. in such form and containing such information as E.P.A. may from time to time require.

(h) The Department is authorized, by regulation, to determine standards of coloring or discoloring for pesticides.

(i) The Secretary shall have the power to issue an order to any person violating any rule, regulation or order, or provision under this chapter to cease and desist from such violation; provided that any cease and desist order issued pursuant to this section shall expire:

(1) After 30 days of its issuance; or

(2) Upon withdrawal of said order by the Secretary; or

(3) When the order is superseded by an injunction, whichever occurs first.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1; 64 Del. Laws, c. 189, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 233, § 1; 78 Del. Laws, c. 258, § 1.;



§ 1204. Registration of pesticides which do not have E.P.A. registration for intended use

(a) This section shall become effective upon certification of the State by the Administrator of E.P.A. pursuant to § 24(c) of FIFRA [7 U.S.C. § 136v].

(b) Every pesticide which does not have E.P.A. registration for the use intended and which is formulated for distribution and use within this State shall be duly registered with the Department in accordance with this section.

(c) Any application for the registration of a pesticide under this section shall be filed with the Department and include the information set forth pursuant to the regulations adopted under § 1203 of this title. The Department may register such pesticide if it determines that:

(1) Its composition is such as to warrant the proposed claim for it;

(2) Its labeling and other material required to be submitted comply with the requirements of this chapter;

(3) It will perform its intended function without unreasonable adverse effects on the environment;

(4) When used in accordance with widespread and commonly recognized practice, it will not generally cause unreasonable adverse effects upon the environment;

(5) The classification for general or restricted use is in conformity with § 3(d) of FIFRA [7 U.S.C. § 136a(d)]; and provided, that the Department shall not make any lack of essentiality a criterion for denying registration of any pesticide. Where 2 pesticides meet the requirements of this paragraph, 1 should not be registered in preference to the other; or

(6) Special local needs exist.

60 Del. Laws, c. 671, § 1.;



§ 1205. Revocation or suspension of registration

(a) The Department may, after due notice, including notice to the registrant and opportunity for a hearing, revoke the registration of a pesticide registered pursuant to this chapter if the pesticide or its labeling does not comply with the requirements of this chapter or the regulations promulgated by the Department, or to prevent unreasonable adverse effects on the environment. A person affected by such revocation may request a hearing before the Department. A hearing shall be held within 30 days after request. Within 30 days after the hearing, the Department shall affirm, withdraw or modify its action by an order based upon the record of the hearing. An appeal from that order may be taken to the Superior Court within 30 days of the date of the order.

(b) The Department may suspend the registration of any pesticide pending the completion of revocation proceedings if the continued use of a pesticide during the time required for revocation proceedings would be likely to result in unreasonable adverse effects on the environment. A revocation order shall be issued with the suspension order so that the hearing procedure may be initiated as provided in cases of revocation of registration. If no request for a hearing is made within 30 days of the suspension order, the revocation order will be effective and the registration is revoked.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;



§ 1206. Licensing — Required; classification

(a) No person shall engage in the business of applying pesticides to the lands or personal property of another unless such person has been duly licensed by the Department. Further, no license shall be issued to any person, nor shall it remain valid, unless such person is certified or employs a certified applicator at all times. At least 1 person designated as a certified applicator under the license shall meet the experience requirement specified in § 1207(c) of this title. No license shall be required of any private applicator.

(b) The Department shall classify or subclassify licenses to be issued under this chapter. Such classifications may include, but are not limited to, pest control operators and ornamental, agricultural or right-of-way pesticide applicators. Separate subclassifications may be specified as to ground, aerial or manual methods used by any licensee to apply pesticides and to the use of pesticides to control pests (provided that no person shall be required to pay an additional license fee if such person desires to be licensed in 1 or all of the license classifications provided for by the Department under the authority of this chapter).

60 Del. Laws, c. 671, § 1; 69 Del. Laws, c. 101, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 234, § 1.;



§ 1207. Same — Procedure

(a) Application for a license shall be made in writing to the Department on a designated form obtained from the Department.

(b) The Department shall require a fee of $50 for an annual license or $100 for a biennial license.

(c) The Department shall issue a license limited to the classifications of pesticide use for which an applicant is qualified. To qualify for a license, the following conditions shall be met:

(1) The applicant must provide evidence that at least 1 applicator in his or her employ is certified to apply pesticides in the classification(s) of pest control for which he or she is applying. At least 1 of these certified applicators must have a minimum of 2 years practical experience under the supervision of a certified applicator. This experience shall have been acquired during the previous 3-year period and shall be related to the license classification at issue.

(2) The applicant files the proper proof of financial responsibility as required under § 1208(a) of this title.

(3) If the applicant is applying for a license to engage in the aerial application of pesticides, he or she shall have met all the requirements of the Federal Aviation Administration and any other applicable federal or state laws or regulations to operate the equipment described in the application.

(d) The Department may limit the license of the applicant to the use of certain pesticides, to certain areas or to certain types of equipment if the applicant is only so qualified. If a license is not issued as applied for, the department shall inform the applicant in writing of the reasons therefor.

(e) If the application for renewal of any license provided for in this chapter is not filed prior to the 1st day of January in any year, a penalty of 20 percent of the yearly fee shall be assessed and added to the renewal fee and shall be paid by the applicant before the renewal license shall be issued.

60 Del. Laws, c. 671, § 1; 65 Del. Laws, c. 187, § 5; 67 Del. Laws, c. 137, § 1; 67 Del. Laws, c. 260, § 1; 72 Del. Laws, c. 233, § 2; 72 Del. Laws, c. 234, § 2.;



§ 1208. Same — Denial of license

(a) The Department shall refuse to grant a license until the applicant has furnished evidence of financial responsibility with the Department consisting either of a surety bond or a liability insurance policy or certification thereof, or other evidence of financial responsibility acceptable to the Department within the financial capabilities of the industries involved. The Department may determine the insurance and surety requirements after due notice and a hearing.

(b) The Department may refuse to grant a license to any person who has committed any unlawful acts pursuant to § 1224 of this title.

60 Del. Laws, c. 671, § 1; 72 Del. Laws, c. 234, § 3.;



§ 1209. Same — Suspension; modification; revocation

(a) The Department may, after notice and opportunity for a hearing, suspend or modify any license granted under this chapter where the Department has reasonable grounds to believe that the licensee is responsible for any unlawful acts pursuant to § 1224 of this title. The Department shall furnish the licensee with notice of the time and place of the hearing, which notice shall be served personally or by registered mail directed to the licensee's place of business or last known address with postage fully paid within 10 days prior to the time fixed for the hearing.

(b)(1) The Department may, after notice and opportunity for hearing, revoke any license granted under this chapter if the licensee has been found to have committed any unlawful act under this chapter.

(2) Should the surety furnished for a license become unsatisfactory, the licensee shall, upon notice, immediately execute a new bond, insurance or other financial responsibility, or, should the licensee fail to furnish a new surety, the Department shall revoke the license and give the licensee notice of the revocation.

(3) Should the licensee no longer employ a certified applicator with 2 years practical experience, the department shall revoke the licensee's license and give the licensee notice of the revocation.

60 Del. Laws, c. 671, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 234, § 3.;



§ 1210. Same — Renewal of license

All licenses shall continue in effect until December 31 of the year in which the license expires, whereupon they shall become invalid unless renewed, except that a license for which a renewal application has been submitted to the Department by November 30 shall remain in full force and effect until such time as the Department gives written notice to the license holder of renewal or denial. Forms for renewal shall be mailed to all holders of current licenses by the Department by October 1 of the year in which they expire.

60 Del. Laws, c. 671, § 1; 72 Del. Laws, c. 233, § 3.;



§ 1211. Exemptions

This subchapter, relating to licenses and requirements for their issuance, shall not apply to research personnel applying pesticides to bona fide experimental plots. By regulation, the Department may exempt certain license applicants from the experience requirements specified in § 1207(c) of this title. Exemptions from the § 1207(c) requirements shall include, but not be limited to, persons applying pesticides to turf or ornamental plants.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1; 72 Del. Laws, c. 234, § 4.;



§ 1212. Registration of noncertified individuals; fee

(a) The Department shall by regulation provide a program of registering noncertified individuals in the employ of licensees.

(b) The Department shall by regulation charge a fee not to exceed $25 for the registration of noncertified individuals in the employ of licensees.

(c) The employee registration fee shall not be required of a certified commercial applicator, provided that the applicator's certificate is valid.

60 Del. Laws, c. 671, § 1; 67 Del. Laws, c. 275, §§ 1-3.;



§ 1213. Nonresidents; service of process

Any nonresident applying for a license under this chapter shall appoint and constitute the Secretary of State of this State the nonresident's agent for the acceptance of legal process in any civil action against such nonresident. Any such process when so served shall be of the same legal force and validity as if served upon such nonresident personally within the State. Such appointment shall be irrevocable and binding on the nonresident's executor or administrator; provided, however, that any such nonresident who has a duly appointed resident agent upon whom process may be served as provided by law shall not be required to designate the Secretary of State as such agent. The Secretary of State shall be allowed such fees therefor as provided by law for designating resident agents. The Department shall be furnished with a copy of such designation of the Secretary of State or of a resident agent, such copy to be duly certified by the Secretary of State.

60 Del. Laws, c. 671, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1214. Permits

(a) The Department shall require that:

(1) No person may use a pesticide designated as a "state restricted use pesticide" until that person has a permit duly issued by the Department; and

(2) No person may sell a "restricted use pesticide" or a "state restricted use pesticide" unless that person has a dealer permit.

(b) Applications for permits shall be made to the Department on forms prepared by it. The Department shall grant a permit to purchase and/or use a pesticide designated for use as a "state restricted pesticide use" subject to such restrictions as it finds necessary in each case to protect the overall public interest and welfare. The permit may specify the area, time, amount or rate of application or such other conditions of use as the Department finds necessary to carry out the purposes of this chapter. Permits shall be issued on an annual basis.

(c) The Department shall promulgate such rules, regulations and fees necessary to carry into effect this section and to alter or uniformly suspend such rules, regulations and fees when necessary. Prior to the promulgation of any rules, regulations and fees, the Department shall hold public hearings following due notice. The hearings shall be conducted by the Department for the purpose of receiving evidence relevant and material to the issues, following the conclusion of which the Department shall issue such rules, regulations and fees as it sees fit, based on the evidence received at such hearings. An appeal from that order may be taken to the Superior Court within 30 days of the date of the order.

(d) The Department may require a permit fee.

(e) Provided the State is authorized by the Administrator of E.P.A. to issue experimental use permits, the Department may:

(1) Issue an experimental use permit to any person applying for an experimental use permit if it determines that the applicant needs such permit in order to accumulate information necessary to register a pesticide under § 1204 of this title. An application for an experimental use permit may be filed at the time of, or before or after an application for registration is filed;

(2) Prescribe terms, conditions and periods of time for the experimental use permit which shall be under the supervision of the Department; and

(3) Revoke or modify any experimental use permit, at any time, if it finds that its terms or conditions are being violated, or that its terms and conditions are inadequate to avoid unreasonable adverse effects on the environment.

(f) All permits, except experimental use permits, shall continue in full force and effect until December 31st of each year whereupon they shall become invalid unless renewed, except that a permit for which a renewal application has been submitted to the Department by December 31st shall remain in full force and effect until such time as the Department gives written notice to the permit holder of renewal or denial. Forms for renewal shall be mailed to all holders of current permits by the Department by October 1st of each year.

(g)(1) The Department may deny a permit to any person if it finds after a hearing that the public interest requires such denial.

(2) The Department may revoke a permit, after due notice to the permit holder and opportunity for hearing, if it finds that the permit holder has violated this chapter, or if an emergency creates a clear and present danger to the overall public interest and welfare from the uses authorized by the permit.

(3) A person whose permit is denied or revoked may request a hearing before the Department. A hearing shall be held within 30 days after request. Within 30 days after the hearing, the Department shall affirm, withdraw or modify its action by an order based upon the record of the hearing. An appeal from that order may be taken to the Superior Court within 30 days of the date of the order.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1; 67 Del. Laws, c. 51, § 2.;






Subchapter III Certification of Applicators

§ 1215. Applicability of subchapter

This subchapter shall become applicable upon approval by the Administrator of E.P.A. of the state plan submitted by the Governor pursuant to § 4(a)(2) of FIFRA [7 U.S.C. § 136i(a)(2)].

60 Del. Laws, c. 671, § 1.;



§ 1216. Certification — Required

In order to prevent unreasonable adverse effects on the environment, including injury to users of pesticides and others, no individual shall use any restricted use pesticide unless such individual has either been duly certified by the Department or is under the direct supervision of a certified applicator. An applicant for certification must be at least 18 years of age.

60 Del. Laws, c. 671, § 1; 67 Del. Laws, c. 311, § 1.;



§ 1217. Same — Standards; classifications

(a) The Department in promulgating regulations under this chapter shall prescribe standards for the certification of applicators of pesticides. Such standards shall relate to the use and handling of pesticides, or to the use and handling of the pesticides or class of pesticides covered by the individual's certification, and shall be relative to the hazards involved. In determining standards, the Department shall consider the characteristics of the pesticide formulation such as: The acute mammalian toxicity; the persistence, mobility and susceptibility to biological concentration; the use experience which may reflect an inherent misuse or an unexpected good safety record which does not always follow laboratory toxicological information; the relative hazards of patterns of use such as granular soil applications, ultra low volume or aerial dust applications, or air blast sprayer applications; and the extent of the intended use. Further, the Department shall adopt by regulation the certification standards of the E.P.A.

(b) The Department shall classify or subclassify certifications to be issued under this chapter. Such classifications shall include commercial applicators and private applicators, and classifications and subclassifications may include, but not be limited to, pest control operators, ornamental, agricultural or right-of-way pesticide applicators. Separate subclassifications may be specified as to ground, aerial or manual methods used by any applicator to apply pesticides or to the use of pesticides to control insects and plant diseases, rodents or weeds. Each classification shall be subject to separate examination procedures and requirements.

60 Del. Laws, c. 671, § 1.;



§ 1218. Same — Procedure

(a) The Department, by regulation, shall provide for a certification procedure. Such procedure shall consist, in part, of an application and examination, except that the examination requirement may be waived in part or whole by the Department on a reciprocal basis with any other state which has substantially the same standards.

(b) The Department shall by regulation require an annual certification fee for commercial applicators.

60 Del. Laws, c. 671, § 1; 64 Del. Laws, c. 189, § 5; 65 Del. Laws, c. 187, § 1.;



§ 1219. Same — Renewal of certification

An applicator's certification shall automatically renew under the classification or subclassification for which such applicator is certified; provided, however, reexamination may be required by the Department:

(1) Of any applicator whose certification, license or permit has been suspended, revoked or modified;

(2) At any time if significant technological developments have occurred to require additional knowledge related to the classifications or subclassifications for which the applicator has been certified, and to assure a continuing level of competence and ability to use pesticides safely and properly; or

(3) When required by additional standards established by the E.P.A.

Such reexamination or special examination requirements may be waived by the Department when the applicator can furnish satisfactory evidence of completion of educational courses, programs or seminars approved by the Department relating to the applicator's certification.

60 Del. Laws, c. 671, § 1.;



§ 1220. Same — Denial; revocation; suspension; modification

(a) If the applicant is not certified under this subchapter, the Department shall notify such applicant, in writing, of the reasons therefor.

(b) The Department, after due notice and opportunity for hearing, may suspend, revoke or modify any provision of any certification, including reciprocal certification, issued under this subchapter if the Department finds that the certified applicator or any individual acting under the direct supervision of such certified applicator has committed any acts declared by this chapter to be unlawful, or the certified applicator has been convicted or is subject to a final order imposing a civil penalty under § 14 of FIFRA [7 U.S.C. § 136l].

(c) The Department shall deny the issuance of a certification to any person working under the direction or employment of an applicator whose certification has been suspended, revoked or modified. Such denial shall continue in effect until the term of the Department's final order has expired.

60 Del. Laws, c. 671, § 1; 67 Del. Laws, c. 333, § 3.;



§ 1221. Hearing procedure

All hearings which are held for the suspension, modification or revocation of license, permit or certification shall be conducted by the Secretary. The licensee, permit holder or certified applicator shall have the right to appear personally, and to be represented by counsel, and to produce evidence and witnesses in his own behalf. The Department shall preserve a full record of the proceeding. A transcript of the record may be purchased by any person interested in such hearing on payment to the Department the cost of preparing such transcript. The Department shall notify the licensee, permit holder or certified applicator of its decision in writing within 30 days after the conclusion of the hearing.

60 Del. Laws, c. 671, § 1; 64 Del. Laws, c. 189, § 6.;



§ 1222. Appeals

Any licensee, permit holder or certified applicator who feels aggrieved by an action of the Department in denying, suspending, modifying or revoking his or her license, permit or certification may take an appeal, within 30 days of such action, to the Superior Court, and after full hearing the Court shall make such decree as seems just and proper. Written notice of such appeal, together with the grounds therefor, shall be served upon the Secretary of the Department.

60 Del. Laws, c. 671, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1223. Reinstatement

Upon denial, suspension, modification or revocation of a license, permit or certification, any person may reapply to the Department after a time period set by the Department not to exceed 1 year.

60 Del. Laws, c. 671, § 1.;






Subchapter IV Unlawful Acts; Penalties; Jurisdiction

§ 1224. Unlawful acts; criminal penalties; jurisdiction

(a) The following acts shall constitute a class A misdemeanor:

(1) Making a pesticide recommendation or use or application inconsistent with the labeling, the E.P.A., or state registration for the pesticide, or in violation of the E.P.A., or state restrictions of the use of that pesticide; except that the first offense shall constitute a class B misdemeanor;

(2) Making false or fraudulent records, invoices or reports;

(3) Engaging in the business of applying a pesticide on the lands of another without having a license granted by the Department;

(4) Applying a restricted use pesticide without a certified applicator in direct supervision;

(5) Using fraud or misrepresentation in making an application for, or renewal of, a license, permit or certification;

(6) Aiding or abetting a licensed or an unlicensed person to evade this chapter, conspiring with such a licensed or an unlicensed person to evade this chapter or allowing one's license, permit or certification to be used by another person;

(7) Distributing, selling or offering for sale within this State any of the following:

a. Any pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container, and there is visibly affixed to such container a label approved by the E.P.A. or by the Department, in the case of State registration; or

b. Any pesticide which is adulterated, not branded or misbranded, or any container which is misbranded or not branded;

(8) Detaching, altering, defacing or destroying, in whole or in part, any label or labeling prior to purchase by the ultimate consumer, provided for in this chapter or regulations promulgated hereunder or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of this chapter;

(9) Using for one's own advantage or to reveal any information relative to formulas of products acquired by authority of § 1203 or 1204 of this title; or

(10) Neglecting or, after notice, refusing to comply with this chapter, the rules adopted hereunder or any lawful order of the Department.

(b) The following acts shall constitute a class B misdemeanor:

(1) The first offense of paragraph (1) of subsection (a) of this section;

(2) Refusing or neglecting to comply with any limitations or restrictions on or in a duly issued license, permit or certification;

(3) Distributing, selling or offering for sale within this State any pesticide required to be colored or discolored by the E.P.A. under § 25(c)(5) of FIFRA [7 U.S.C. § 136w(c)(5)] unless such pesticide is so colored or discolored; or

(4) The use of fraud or misrepresentation in connection with the application of pesticides.

(c) The following acts shall constitute an unclassified misdemeanor:

(1) Operating in a faulty, careless or negligent manner;

(2) Refusing or neglecting to keep and maintain the records required by this chapter, or to make reports when and as required;

(3) Purchasing or using a restricted use pesticide except in accordance with a duly issued certification from the Department;

(4) Selling or offering to sell a restricted use pesticide unless the purchaser is a certified applicator and is certified to use that restricted use pesticide, and that certification is valid;

(5) Purchasing or using a pesticide designated for "state restricted pesticide use" except in accordance with a permit granted by the Department;

(6) Selling or offering to sell a pesticide designated for "state restricted pesticide use" unless the purchaser has a permit for its purchase and use and that permit is valid;

(7) Engaging in the business of applying pesticides to the lands of another without financial security which is currently in compliance with the requirements of § 1208 of this title;

(8) Distributing, selling or offering for sale within this State any pesticide which has not been registered pursuant to § 1203 or § 1204 of this title, or any pesticide if any of the claims made for it or any of the directions for its use differ in substance from the representations made in this connection with its registration, or if the composition of a pesticide differs from its composition as represented in connection with its registration; provided, that in the discretion of the Department, a change in the labeling or formula of a pesticide may be made within a registration period without requiring reregistration of the product; or

(9) Selling or offering to sell a "restricted use pesticide" or a "state restricted use pesticide" without a duly issued dealer permit.

(d) Justices of the Peace Courts and the Court of Common Pleas shall have concurrent jurisdiction over offenses under this chapter.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1; 64 Del. Laws, c. 189, §§ 7, 8; 65 Del. Laws, c. 187, §§ 2, 3; 67 Del. Laws, c. 51, §§ 3-5; 75 Del. Laws, c. 426, § 1.;



§ 1225. Civil penalties; exemptions

(a)(1) In addition to proceeding under any other remedy available at law or in equity for a violation of this chapter or a rule or regulation adopted thereunder, or any order issued pursuant to, the Secretary may assess a civil penalty not to exceed $2,500 upon a person other than a private applicator for each offense. In the case of a private applicator, the Secretary may assess a civil penalty not to exceed $500 for each offense involving a violation of this chapter or a rule or regulation adopted thereunder, or any order issued pursuant thereto.

(2) No civil penalty shall be assessed unless the person charged shall have been given notice and opportunity for a hearing on such charge in accordance with Chapter 101 of Title 29.

(3) In determining the amount of the penalty, the Secretary shall consider the appropriateness of such penalty to the size of the person's ability to continue in business and the gravity of the violation. Whenever the Secretary finds the violation occurred despite the exercise of due care or did not cause significant harm to health or the environment, the Secretary may issue a warning in lieu of assessing a penalty.

(4) In cases of inability to collect such civil penalty or failure of any person to pay all, or such portion of such penalty as the Secretary may determine, the Secretary shall refer the matter to the Attorney General's Office of the State who shall recover such amount by action in the appropriate court.

(b) The penalties provided by this chapter shall not apply to:

(1) Any carrier while lawfully engaged in transporting a pesticide or device within this State, if such carrier shall, upon request, permit the Department to copy all records showing the transactions in and movement of the pesticide or device;

(2) Any person who prepares or packs any pesticide or device intended solely for export to a foreign country according to the specifications or directions of the purchasers;

(3) The manufacturer or shipper of a pesticide for experimental use only:

a. By or under the supervision of an agency of this State or of the federal government authorized by law to conduct research in the field of pesticides; or

b. By others if the pesticide is not sold and if the container thereof is plainly and conspicuously marked "for experimental use only, not to be sold," together with the manufacturer's name and address; provided, however, that if an experimental use permit has been obtained from the Department, pesticides may be sold for experiment purposes subject to such restrictions and conditions as may be set forth in the permit.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1; 65 Del. Laws, c. 187, § 4; 67 Del. Laws, c. 333, §§ 1, 2.;






Subchapter V Inspection and Seizure

§ 1226. Inspection

(a) For the purpose of carrying out this chapter, the Department may enter upon any public premises, and in the case of private premises, may enter with the written approval of the occupier of the premises, in order to:

(1) Inspect and sample lands actually or reported to be exposed to pesticides;

(2) Inspect storage or disposal areas;

(3) Inspect or investigate complaints of injury to humans or land;

(4) Sample pesticides being applied or to be applied;

(5) Observe the use of a restricted use pesticide or state restricted pesticide use;

(6) Inspect books and records relating to the shipment, sale or use of pesticides; or

(7) Sample pesticides being held for sale or distribution.

(b) Should the Department be denied access to any land where such an access was sought for the purposes set forth in this chapter, it may apply to any court of competent jurisdiction for a search warrant authorizing access to such land for said purposes. The court may upon such application issue the search warrant for the purposes requested.

60 Del. Laws, c. 671, § 1; 64 Del. Laws, c. 189, § 9.;



§ 1227. Seizure

(a) Any pesticide or device that is distributed within this State may be liable to seizure and forfeiture by the Department upon application to the Superior Court in and for the county wherein the pesticide in question is located:

(1) In the case of a pesticide, the court shall order forfeiture without compensation:

a. If it is adulterated or misbranded;

b. If it has not been registered under § 1203 or 1204 of this title;

c. If it fails to bear on its label the information required by this chapter; or

d. If it is a white powder pesticide and is not colored as required under this chapter.

(2) In the case of a device, if it is misbranded.

(b) If the pesticide or device is forfeited or condemned, it shall, after entry of decree, be disposed of by destruction or sale as the Department may direct and the proceeds, if such pesticide or device is sold, less legal costs, shall be paid to the General Fund; provided, that the pesticide or device shall not be sold contrary to this chapter; and provided further, that upon payment of costs and execution and delivery of a good and sufficient bond conditioned that the pesticide or device shall not be disposed of unlawfully, the Department may direct that said pesticide or device be delivered to the owner thereof for relabeling or reprocessing as the case may be.

(c) When a decree of condemnation or forfeiture is entered against the pesticide or device, Department costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the pesticide or device.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;






Subchapter VI Pesticide Advisory Committee

§ 1228. Established

A Pesticide Advisory Committee is hereby established.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;



§ 1229. Composition; appointments; terms; removal; vacancies

(a) The Pesticide Advisory Committee shall consist of 4 pesticide applicators residing in the State, 1 qualified to operate ground equipment, 1 qualified to operate aerial equipment, 1 qualified for turf and ornamental pest control and 1 qualified for structural pest control; 1 entomologist in public service; 1 environmental health specialist from the State Department of Health and Social Services; 1 toxicologist in public service; 1 plant pathologist in public service; 1 member from the agricultural chemical industry; 1 member from the food processing industry; 1 producer of agricultural crops or products on which pesticides are applied or which may be affected by the application of pesticides; and 2 representatives of the Department of Natural Resources and Environmental Control — 1 who by employment is responsible for the protection of environmental control, and 1 who by employment is responsible for fish and wildlife protection.

(b) Such members shall be appointed by the Governor for terms of 3 years and may be appointed for successive 3-year terms at the discretion of the Governor, provided, however, that at the inception of this chapter, the current members of the Committee established by 58 Delaware Laws, Chapter 166, continue to serve until the expiration of their respective terms.

(c) The Governor may remove for cause any member of the Committee prior to the expiration of the member's term.

(d) Upon the death, resignation or removal for cause of any member of the Committee, the Governor shall fill such vacancy.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 233, § 4.;



§ 1230. Function

The Committee shall advise the Department on any and all problems relating to the sale, use, disposal and storage of pesticides in the State.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;



§ 1231. Meetings

The Committee shall elect 1 of its members Chairman, and shall meet at such time and place as shall be specified by the Chairman, the Department or a majority of the members of the Committee.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;



§ 1232. Compensation

Each member of the Committee shall be reimbursed for all proper and necessary expenses but shall receive no compensation for time spent in attending the work of the Committee.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;






Subchapter VII Miscellaneous

§ 1233. Reports of pesticide accidents, incidents or loss

(a) The Department may by regulation require the reporting of pesticide accidents or incidents to the Department.

(b) Any person claiming damages from a pesticide application shall have filed with the Department on a form prescribed by the Department a written statement claiming that he or she has been damaged. This report shall have been filed within 60 days after the date that damage occurred, except that if a growing crop is alleged to have been damaged, the report must be filed prior to the time that 25% of the damaged crop has been harvested. Such statement shall contain, but shall not be limited to, the name of the person allegedly responsible for the application of said pesticide, if known, the name of the owner or lessee of the land on which the crop is grown and for which damage is alleged to have occurred and the date on which the alleged damage occurred. The Department shall prepare a form to be furnished to persons to be used in such cases and such form shall contain such other requirements as the Department may deem proper. The Department shall, upon receipt of such statement, notify the licensee and the owner or lessee of the land or other person who may be charged with the responsibility of the damages claimed, and furnish copies of such statements as may be requested. The Department shall inspect damages whenever possible and when it determines that the complaint has sufficient merit, it shall make such information available to the person claiming damage and to the person who is alleged to have caused the damage.

(c) The filing of such report or the failure to file such a report need not be alleged in any complaint which might be filed in a court of law, and the failure to file the report shall not be considered any bar to the maintenance of any criminal or civil action.

(d) Where damage is alleged to have occurred, the claimant shall permit the Department, the licensee and his representatives, such as bondsman or insurer, to observe within reasonable hours the lands or nontarget organism alleged to have been damaged in order that such damage may be examined. Failure of the claimant to permit such observation and examination of the damaged lands shall automatically bar the claim against the licensee.

(e) Nothing in this chapter shall be construed to relieve any person from liability for any damage to the person or lands of another caused by the use of pesticides even though such use conforms to the rules and regulations of the Department.

60 Del. Laws, c. 671, § 1; 64 Del. Laws, c. 189, § 10; 70 Del. Laws, c. 186, § 1.;



§ 1234. Licensee to keep records; duration; submission to Department

(a) The Department shall require the licensee or certified commercial applicators to maintain records with respect to applications of pesticides. Such relevant information as the Department may deem necessary may be specified by regulation. The Department may require the licensee to maintain records related to applications of certain "state restricted pesticide uses."

(b) Such records shall be kept for a period of 2 years from the date of the application of the pesticide to which such records refer.

(c) Such records shall be made available for inspection to the Department by the licensee or certified applicator upon request in writing by the Department.

60 Del. Laws, c. 671, § 1.;



§ 1235. Storing and disposal of pesticides and pesticide containers

No person shall transport, store or dispose of any pesticide or pesticide container in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, beneficial insects or to pollute any waterway in a way harmful to any wildlife therein. The Department may promulgate rules and regulations governing the storing and disposal of such pesticides or pesticide containers. In determining these standards, the Department shall take into consideration any regulations issued by the E.P.A.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;



§ 1236. Stop sale, use or removal orders

When the Department has reasonable cause to believe a pesticide or device is being distributed or used in violation of any of the provisions of this chapter, or any of the prescribed regulations under this chapter, it may issue and serve a written "stop sale, use or removal" order upon the owner or custodian of any such pesticide or device. The pesticide or device shall not be sold, used or removed until the provisions of this chapter have been complied with and the pesticide or device has been released in writing by the Department or the violation has been otherwise disposed of as provided in this chapter by a court of competent jurisdiction. Any such "stop sale, use or removal" order shall remain in effect until the violation has been corrected. The owner or custodian of any such pesticide or device against whom a "stop sale, use or removal" order has been issued, may request a hearing to demonstrate that he or she is in compliance with this chapter or any regulations promulgated thereunder. Such hearing shall be scheduled within 15 days of the request and shall be held by the Secretary of the Department of Agriculture or his or her designee. The burden shall be on the owner or custodian of any such pesticide or device to show compliance. The hearing shall be conducted in accordance with the Administrative Procedures Act of the State. The decision of the Department may be appealed to Superior Court on the record.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1; 64 Del. Laws, c. 189, § 11; 70 Del. Laws, c. 186, § 1.;



§ 1237. Enforcement of chapter

This chapter shall be enforced by the State Department of Agriculture. The Department may establish regulations, but only after public hearing following due notice to carry out the purposes of this chapter, and all authority vested in the Department by virtue of this chapter may with like force be executed by such employees of the Department as may be designated for said purpose. Due notice shall be given under this section at least 10 days prior to the public hearing and shall consist of publication in newspapers of general circulation, a registered letter to the Pesticide Advisory Committee and may also be sent to representatives of pesticide application trade associations.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;



§ 1238. Cooperative agreements

The Department may cooperate, receive grants-in-aid and enter into agreements with any agency of the federal government, of this State or its subdivisions, or with any agency of another state, to obtain assistance in the implementation of this chapter, in order to:

(1) Secure uniformity of regulations;

(2) Cooperate in the enforcement of the federal pesticide control laws through the use of state and/or federal personnel and facilities and to implement cooperative enforcement programs;

(3) Develop and administer state plans for training and for certification of certified applicators consistent with the federal standards;

(4) Contract for training with other agencies for the purpose of training certified applicators;

(5) Contract for monitoring pesticides for the national plan;

(6) Prepare and submit state plans to meet federal certification standards, as provided for in § 4 of FIFRA [7 U.S.C. § 136i(a)-(c)]; or

(7) Regulate certified applicators.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;



§ 1239. Information

The Department may, in cooperation with the University of Delaware, Delaware State University, other educational institutions or trade associations, publish information and conduct short courses of instruction in the areas of knowledge required in this chapter.

60 Del. Laws, c. 671, § 1; 69 Del. Laws, c. 67, § 2.;



§ 1240. Repeals

Jurisdiction in all matters pertaining to the distribution, sale, use, application and transportation of pesticides and devices is by this chapter vested exclusively in the Department, and all acts and parts of acts inconsistent with this chapter, with the exception of Chapter 60 of Title 7, are hereby expressly repealed.

58 Del. Laws, c. 166; 60 Del. Laws, c. 671, § 1.;









CHAPTER 13. NURSERIES AND NURSERY STOCK

§ 1301. Definitions

The following words shall, for purposes of this chapter, be defined as follows:

(1) "Agent" — any person who performs services for another person under an express or implied agreement. A person may be an agent without receiving compensation for services.

(2) "Agriculture" — the production of plants and animals useful to man, including all forms of farm products and farm production.

(3) "Broker" — any person who negotiates the purchase or sale of any material. A broker may or may not handle either the material which is involved or the proceeds of a sale.

(4) "Certificate" — a document authorized or prepared by an authorized federal or state regulatory official that affirms, declares, or verifies that a plant or other regulated article meets phytosanitary (quarantine), nursery inspection, pest freedom, plant registration or certification, or other legal requirements. Such documents are known by their purpose of issuance: phytosanitary certificate [for the purpose of verifying compliance with phytosanitary (quarantine) requirements]; nursery stock certificate (for the purpose of verifying compliance with nursery inspection and pest freedom standards); registration or certification tags, seals (for the purpose of verifying compliance with registration or certification requirements); etc.

(5) "Certification" — the act by the Department of affirming, declaring, or verifying compliance with phytosanitary (quarantine), nursery inspection, pest freedom, plant registration or certification, or any other set of legal requirements.

(6) "Chain store" — any business with 1 or more retail outlets that sells plants, plant material or nursery stock, and that are owned by a common parent business entity.

(7) "Commission merchant" — any person, who receives on consignment or solicits any material from a licensee, producer or his or her agent or accepts material in trust for purposes of sale and sells or resells any material on commission or for a fee.

(8) "Consignee" — any person to whom any plant, nursery stock, horticultural product, etc. is shipped for handling, sale, resale, or other purpose.

(9) "Consignor" — any person who ships or delivers to a consignee any plant, nursery stock, horticultural product, etc. for handling, planting, sale, resale, or any other purpose.

(10) "Dangerously injurious plant pest" — a plant pest that constitutes a significant threat to the agricultural, forest or horticultural interests of this State, or the State's general environmental quality.

(11) "Dealer" — any person who obtains title to, or possession, control, or delivery of, any plant, plant material or nursery stock, from a producer for the purpose of resale.

(12) "Department" — the State of Delaware Department of Agriculture and includes, but is not limited to, its officers, inspectors, employees, agents or representatives.

(13) "Florist(s)" — includes, but is not limited to, a person(s) or business(es) engaged in the production or sale, wholesale or retail of plants, plant materials or nursery stock for temporary, semi-permanent, seasonal or permanent, indoor or outdoor use.

(14) "Garden Center" — includes, but is not limited to, a business establishment engaged in the year round, retail sale of plants, plant material or nursery stock from a specific, permanent sales location.

(15) "Greenhouse" — includes, but is not limited to, an establishment or business engaged in the production of plants, plant material or nursery stock within a climate controlled structure, for distribution beyond on-site or personal use.

(16) "Grower" — includes but is not limited to, any person who raises, grows or propagates, for profit or other reasons, outdoors or indoors, any horticultural product, nursery stock, or plant.

(17) "Horticultural product" — those products stated in Group 18 of the United States Department of Labor Standard Industrial Classification Manual which are grown under cover or outdoors, including bulbs, flowers, shrubbery, florist greens, fruit stock, floral products, nursery stock, ornamental plants, potted plants, roses, seed, Christmas trees, fruits, food crops grown in greenhouses, vegetables, and horticultural specialties not otherwise specified.

(18) "Hold order" — an order or notice written by the Department to the owner(s) or person(s) in charge or in possession of a premises, plant, conveyance or article infested or infected with or exposed to infestation or infection of dangerously injurious plant pest(s), making it unlawful to move the aforementioned article(s) unless treated in accordance with the Department's prescribed procedures.

(19) "Infected" — a plant that has been determined by the Department to be contaminated with an infectious, transmissible or contagious pest or so exposed to the aforementioned that contamination can reasonably be expected to exist. This includes disease conditions, regardless of their mode of transmission or any disorder of plants which manifest symptoms which, after investigation are determined by a federal or state pest prevention agency, to be characteristic of an infectious, transmissible, or contagious disease.

(20) "Infested" — a plant that has been determined by the Department to be contaminated by a dangerously injurious plant pest, or so exposed to the aforementioned that contamination can reasonably be expected to exist.

(21) "Landscaper(s)" — includes but is not limited to, any person(s) who keeps at a premises, or procures for transplantation, nursery stock for installation on the property of another person.

(22) "Mail-order merchant(s)" — includes but is not limited to, any person, dealer, or producer who sells or markets, wholesale or retail, any of its orders or business by drop shipment, catalog, telemarketing, telephone, mail-order or other indirect means.

(23) "Mark" — the Department shall affix, for purposes of identification or separation, a conspicuous official indicator to, on, around, or near, plants or plant material, known or suspected to be, infected or infested with a dangerously injurious plant pest. This includes, but is not limited to, paint, markers, tags, seals, stickers, tape, signs or placards.

(24) "Move" — to ship, offer for shipment, receive for transport, carry or, in any manner whatsoever, convey or relocate a regulated plant, plant material or nursery stock, from one place to another.

(25) "Nursery" — any location where nursery stock is grown, propagated, stored, or sold; or any location from which nursery stock is distributed direct to a customer. (See "Sales location")

(26) "Nursery industry license" — a document issued by the Department authorizing a person(s) to engage in a nursery or nursery related business at a particular location under a specified business name.

(27) "Nursery stock" — any plant for planting, propagation, or ornamentation, including, but not limited to:

a. All plants, trees, shrubs, vines, perennials grafts, cuttings and buds that may be sold for propagation, whether cultivated or wild, and all viable parts of these plants.

b. Any other plant or plant part, including cut Christmas trees or any non-hardy plant or plant part, including but not limited to, annuals, bedding plants and vegetable plants.

(28) "Owner(s)" — includes, but is not limited to, the person, persons, family, group, firm, association, business, company, incorporated entity or organization with the legal right of possession, proprietorship of, or responsibility for the property or place where any of the regulated articles as defined in this chapter are to be found, or person(s) who is in possession of, in proprietorship of, or has responsibility for the regulated articles.

(29) "Person(s)" — includes, but is not limited to, individual, family, firm, association, group, business, company, incorporated entity or organization.

(30) "Pre-clearance" — an agreement between quarantine officials of exporting and importing states to pass plants, plant material, etc., through quarantine by allowing the exporting state to inspect the plants pre-shipment, rather than the importing state inspecting the shipment upon arrival.

(31) "Pest" — includes any biotic agent (any living agent capable of reproducing itself) that is known to cause damage or harm to agriculture or the environment.

(32) "Plant" — includes, but is not limited to, any part of a plant, tree, aquatic plant, plant material, shrub, vine, fruit, rhizome, vegetable, seed, bulb, stolon, tuber, corm, pip, cutting, scion, bud, graft, or fruit pit, including:

a. Agricultural commodities: plant materials including any horticultural product.

b. Nursery stock.

c. Non-cultivated or feral plants, gathered from the environment.

d. Plants produced by tissue culture, cloning or from stem cell cultures or other prepared media culture.

(33) "Plant pest" — includes, but is not limited to, any pest of plants, agricultural commodities, horticultural products, nursery stock, or non-cultivated plants. This includes, but is not limited to, insects, snails, nematodes, fungi, viruses, bacterium, microorganisms, mycoplasma like organisms, weeds, plants or parasitic higher plants.

(34) "Producer" — includes, but is not limited to, any person who raises, grows or propagates, for profit or other reasons, outdoors or indoors, any horticultural product, nursery stock, or plant.

(35) "Quarantine" — a legal instrument duly imposed or enacted by the Department as a means for mitigating pest risk. These actions include, but are not limited to, confinement or restriction of entry, movement, shipment or transportation of plants known or suspected to be infected or infested with some dangerously injurious plant pests.

(36) "Roadside market" — includes, but is not limited to a business engaged in the retail sale of plants, plant material or nursery stock on a seasonal basis and which may operate from a specific sales location or multiple mobile locations.

(37) "Registration" — the official recording of a growing location, person, plant, sales location or any other thing or place as one that has met specified requirements and therefore eligible for a particular activity, operation or purpose.

(38) "Sales location" — every location from which nursery stock is delivered directly to a customer.

(39) "Secretary" — the Secretary of the State of Delaware Department of Agriculture or his or her designee.

(40) "Sell" — includes offer for sale, expose for sale, possess for sale, exchange, barter or trade.

(41) "Shipment" — any article or thing which is, may be, or has been transported or conveyed from one place to another.

65 Del. Laws, c. 491, § 1; 68 Del. Laws, c. 329, §§ 1, 2; 70 Del. Laws, c. 332, § 1.;



§ 1302. Nursery industry licensing requirements

(a) Any person(s), grower(s), agent(s), broker(s), dealer(s), mail-order merchant(s), commission merchant(s), consignor(s), landscaper(s), florist(s), greenhouse operator(s), chain store operator(s), garden center operator(s), roadside market operator(s), producer(s) or owner(s) engaged directly with the distribution of plants, plant products, plant material, nursery stock or horticultural products, is required to inform the Department of the existence of their operation and to obtain a nursery industry license prior to initiating business operations.

(b) The aforementioned person(s) are required to obtain a nursery industry license for each of their businesses or sale/retail locations where multiple businesses or sales/retail locations exist.

(c) The aforementioned person or persons are required to renew their nursery industry license each year that they remain in operation. Nursery industry licenses issued by the Department shall be valid for a period of 1 year, beginning January 1 and ending December 31 of the same year.

(d) A nursery industry license application must be filed with the Department on forms provided by the Department. The application for license shall include, as applicable, the following:

(1) Name and address of the owner(s) of the business to be licensed.

(2) Name and address of the business to be licensed.

(3) Location of all plant, plant material or nursery stock fields or storage areas.

(4) The number of acres in plant or nursery stock production or the square footage of the sales area devoted to plants, plant material or nursery stock.

(5) A list of the names, addresses, and plants, plant material, etc. received from all suppliers, producers, growers, etc. providing plants or nursery stock to the business. Upon request of the Department an updated list and/or invoices must be provided for the current year.

(e) Licenses issued by the Department shall be prominently displayed at the business location.

21 Del. Laws, c. 216, § 9; Code 1915, § 658; Code 1935, § 576; 3 Del. C. 1953, § 1301; 57 Del. Laws, c. 764, § 5; 65 Del. Laws, c. 491, § 1; 68 Del. Laws, c. 329, §§ 3-5; 70 Del. Laws, c. 332, § 1; 77 Del. Laws, c. 358, §§ 1, 2.;



§ 1303. Inspection of nurseries and businesses, nursery stock certification

(a) After receiving the nursery industry license application, the Department or its representatives shall examine or inspect all plants, plant material, or nursery stock located or grown on the business location or any other applicable location. Nurseries must maintain adequate weed control so a thorough inspection of the nursery stock can be made.

(b) The Department shall conduct the aforementioned inspection or examination yearly or as directed by the Secretary, at such time as it deems best, with or without notice. The Department reserves the right to conduct unannounced inspections as frequently as it deems necessary to insure compliance with all sections of this chapter.

(c) Upon the successful completion of an inspection, the Department shall issue a nursery stock certificate of inspection to any business licensed under § 1302 of this title. The nursery stock certificate shall state:

The nursery (or business premises) from which this shipment was made has been visually inspected and found to be in compliance with National Plant Board standards of pest freedom.

(d) The nursery stock certificate of inspection issued by the Department shall be valid for a period of 1 year, beginning January 1 and ending December 31 of the same year.

70 Del. Laws, c. 332, § 1; 77 Del. Laws, c. 358, §§ 3, 4.;



§ 1304. Plant pest infestations

(a) Any person(s) who has in their possession plants, plant materials or nursery stock infested or infected with dangerously injurious plant pests possesses a public nuisance.

(b) Upon discovery or notification of such nuisance the Department shall place a hold order on the aforementioned material. While under such a hold order it is an illegal action to sell, ship, transport, give away, destroy, or otherwise move, alter or tamper with the aforementioned plants.

(c) If the Secretary determines that the provisions of this chapter have been violated, he or she shall order and direct that the nuisance be abated by whatever means necessary (including, but not limited to, destruction, confiscation, treatment or return shipment). The abatement of this public nuisance shall be at the expense of all of the aforementioned person(s) and shall be without any form of compensation.

70 Del. Laws, c. 332, § 1.;



§ 1305. Shipping, labeling and certification requirements

(a) No person(s) shall sell, ship or give away, by private carrier, commercial carrier or any other means, any plants, plant materials or nursery stock from any nursery, business, or premises within the State, without an accompanying nursery stock certificate as prescribed in § 1303 of this title. The aforementioned information shall be plainly printed upon a tag, label, etc. that is not easily destroyed, which shall be firmly affixed on the exterior and in a conspicuous position upon each carload, box, container, package, etc. It is the responsibility of both the consignee and consignor to contact the Department to obtain a current nursery stock certificate and to examine all shipments for the presence of all certification requirements.

(b) Any person(s) or consignor who ships or moves plants, plant material or nursery stock out of state or internationally by private carrier, commercial shipper, or any other means, is required to contact the Department to obtain the phytosanitary certifications required by the consignee's location. When the Department finds the aforementioned shipment in compliance with the consignee's location phytosanitary requirements, it will issue the required phytosanitary certificate to the consignor. The consignor shall conspicuously affix a copy of the phytosanitary certificate to the exterior of each carload, box, container, package, etc. It is the responsibility of both the consignee and consignor to contact the Department to obtain the necessary phytosanitary certificates and to examine all shipments for the presence of all required certifications.

(c) When applicable, all shipping containers must be conspicuously and appropriately marked on the exterior as to whether contents must be held for agricultural inspection or whether the contents have been pre-cleared by the Department, under the terms of a pre-clearance or interstate origin of inspection program (phytosanitary pre-clearance). It is the responsibility of both the consignee and consignor to obtain all required pre-clearances and to examine all shipments for the presence of all required certifications.

21 Del. Laws, c. 216, § 10; Code 1915, § 659; Code 1935, § 577; 3 Del. C. 1953, § 1302; 65 Del. Laws, c. 491, § 1; 68 Del. Laws, c. 329, §§ 6, 7; 70 Del. Laws, c. 332, § 1.;



§ 1306. Shipment of nursery stock into state; labeling and certification

When any plants, plant materials or nursery stock are shipped, sent or mailed into this State, to any person in this State, every carload, container, box, package, etc., shall be conspicuously labeled on the exterior with the name of the consignor, the state of origin and the name of the consignee. The aforementioned shipment shall have conspicuously affixed to its exterior, a nursery stock certificate from the state of origin showing that the contents have been examined by a qualified state or federal officer and found apparently free from all dangerously injurious plant pests. It is the responsibility of both the consignee and consignor to examine all shipments for the presence of current and applicable nursery stock certifications.

21 Del. Laws, c. 216, § 13; Code 1915, § 662; Code 1935, § 580; 3 Del. C. 1953, § 1305; 65 Del. Laws, c. 491, § 1; 70 Del. Laws, c. 332, § 1.;



§ 1307. Transportation companies; receiving uncertified nursery stock; failure to notify Department

Any person(s) who acts as the representative of a transportation company, private carrier, commercial shipper, common carrier, express parcel carrier or other transportation entity, and receives, ships or moves a carload, box, container, package, etc., of plants, plant materials or nursery stock, that does not have a nursery stock certificate or proper phytosanitary certificates attached as provided for in § 1303 or § 1305 of this title, and fails to immediately notify the Department shall be subject to §§ 1310 through 1313 of this title.

21 Del. Laws, c. 216, § 15; Code 1915, § 664; Code 1935, § 582; 3 Del. C. 1953, § 1307; 57 Del. Laws, c. 764, § 5; 65 Del. Laws, c. 491, § 1; 70 Del. Laws, c. 332, § 1.;



§ 1308. Labeling and advertising of nursery stock

(a) Plants, plant materials or nursery stock shall not be labeled or advertised with false or misleading information. This includes, but is not limited to, common name, scientific name, variety, place of origin and growth habit.

(b) A person(s) may not offer for sale, sell, give away, or in any way distribute plants, plant materials or nursery stock, represented by some specific or special form of notation, including, but not limited to: "free from", "grown free of", unless such plants are produced under a specific program accepted by the Department to address the specific plant properties addressed in the special notation claim.

(c) Before any person(s) advertises plants, plant materials or nursery stock for sale, a copy of their nursery business license must be provided to the publisher or producer of the advertisement. The nursery business license number must be included in the advertisement and if appropriate, be legible or audible. This requirement shall extend to all forms of advertising media, including but not limited to, radio, television, outdoor sign boards, telephone business directories (i.e., Yellow Pages), newspaper and magazine advertisements or vehicular identification/advertisement.

21 Del. Laws, c. 216, § 10; Code 1915, § 659; Code 1935, § 577; 3 Del. C. 1953, § 1302; 65 Del. Laws, c. 491, § 1; 70 Del. Laws, c. 332, § 1.;



§ 1309. Reciprocal agreements

The Department shall have the authority to make reciprocal agreements with the responsible officials of other states. Nursery stock or plants from any other state may be sold or delivered in Delaware under the same conditions required for sale, delivery, or distribution of Delaware nursery stock or plant materials. An official directory of certified nurseries and related nursery industry businesses will be accepted from other states in lieu of individual nursery licenses/certificates.

65 Del. Laws, c. 491, § 1; 68 Del. Laws, c. 329, § 11; 70 Del. Laws, c. 332, § 1.;



§ 1310. Violations

(a) Any person(s) who has in their possession plants, plant materials or nursery stock that is uncertified, uninspected, and/or falsely or misleadingly labeled or advertised possesses an illegal regulated commodity. The aforementioned plants shall be considered infested or infected with dangerously injurious plant pests and therefore deemed a public nuisance. Public nuisances shall be abated as prescribed in § 1304 of this title. If the Secretary determines that the provisions of this section have been violated, he or she shall order and direct that the nuisance be abated by the destruction of all of the plants in question, unless the aforementioned person(s)(as applicable):

(1) Submits to the nursery stock certification process.

(2) Provides proper phytosanitary pre-clearance, phytosanitary certification or nursery stock certification.

(3) Agrees to have the plants, plant materials or nursery stock returned to the consignor.

(4) Provides proper documentation, certification or compliance to support advertising claims.

The abatement of this public nuisance shall be at the expense of the aforementioned person(s) and shall be without any form of compensation.

(b) Under this chapter, any person(s) who wilfully or knowingly:

(1) Misrepresents or falsifies information on a nursery industry license application;

(2) Fails to obtain a nursery industry license;

(3) Fails to renew a nursery industry license, but continues business operations;

(4) Fails to display their nursery industry license;

(5) Falsely displays a nursery industry license;

(6) Misrepresents or falsifies their nursery industry license status;

(7) Misrepresents or falsifies information on a nursery stock certificate;

(8) Fails to submit to a nursery inspection;

(9) Fails to provide the cooperation necessary to conduct a successful nursery inspection;

(10) Fails to satisfactorily pass the nursery inspection, but continues business operations;

(11) Possesses uncertified plants, plant materials or nursery stock;

(12) Possesses an illegal regulated commodity;

(13) Defies a Department hold order;

(14) Violates a quarantine imposed by the Department;

(15) Fails to obtain nursery stock certification;

(16) Fails to obtain phytosanitary certification;

(17) Fails to obtain phytosanitary pre-clearance;

(18) Creates or possesses a public nuisance;

(19) Misrepresents or falsifies information to obtain nursery stock certification, phytosanitary certification or phytosanitary pre-clearance;

(20) Defaces, mutilates or destroys a nursery stock certificate, phytosanitary certificate or phytosanitary pre-clearance certificate or other Department mark;

(21) Fails to notify the Department of an uncertified shipment of plant, plant materials or nursery stock;

(22) Transports uncertified plants, plant materials or nursery stock;

(23) Misrepresents or falsifies plant advertisement or label information; or

(24) Fails to comply with the nursery industry license advertising requirements;

shall be subject to the assessment of a civil penalty, the confiscation or destruction of any and all plants, plant materials or nursery stock found on the premises or contained in the shipment in question, and/or the suspension or revocation of their current nursery industry license or any future operation privileges granted under this chapter.

70 Del. Laws, c. 332, § 1.;



§ 1311. Hearing procedures

(a) No civil penalty shall be imposed until an administrative hearing is held before the Secretary of Agriculture and the Secretary's designee. No civil penalty shall be assessed unless the person charged shall have been given notice and opportunity for a hearing on such charge in accordance with Chapter 101 of Title 29. The Secretary or the Secretary's designee shall mail a written decision to the alleged violator within 30 days of the conclusion of the administrative hearing.

(b) The person(s) charged with a violation of this chapter will be notified in writing of the date and time of the aforementioned administrative hearing. The aforementioned person(s) shall have the right to appear in person, to be represented by counsel, and to provide witnesses in his or her own behalf.

(c) The Secretary, for the purposes of investigation of a possible violation of this chapter and for its hearings, may issue subpoenas, compel the attendance of witnesses, administer oaths, take testimony and compel the production of documents. In case any person summoned to testify or to produce any relevant or material evidence refuses to do so without reasonable cause, the Department of Agriculture may compel compliance with the subpoena by filing a motion to compel in Superior Court which shall have jurisdiction over this matter.

(d) The Department shall preserve a full record of the proceedings and a transcript may be purchased by any interested person.

70 Del. Laws, c. 332, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 358, § 5.;



§ 1312. Appeals

A person who feels aggrieved by the Department as a result of the administrative hearing held under the authority of this chapter may take appeal, within 30 days, to the Superior Court. After full hearing, the Court shall make such decree as seems just and proper. Written notice of such appeal, together with the grounds, therefore, shall be served upon the Secretary of the Department of Agriculture.

65 Del. Laws, c. 491, § 1; 66 Del. Laws, c. 152, § 1; 70 Del. Laws, c. 332, § 1.;



§ 1313. Civil penalties

(a) The civil penalty for violation of any section of this chapter not already stated will be the assessment of a civil penalty, the confiscation or destruction of any and all plants, plant materials or nursery stock found on the premises or contained in the shipment in question and/or suspension or revocation of the current nursery industry license or any future operation privileges granted under this chapter.

(b) Any person who violates any section of this chapter or interferes with the Department or its representatives in the enforcement of this chapter, as determined in an administrative hearing, shall be assessed a civil penalty of no less than $100 nor more than $1000 on each count.

70 Del. Laws, c. 332, § 1.;






CHAPTER 14. AGRICULTURE AND FORESTAL NUISANCES

§ 1401. Agricultural and forestal operations not considered nuisances; exception

No agricultural or forestal operation within this State which has been in operation for a period of more than 1 year shall be considered a nuisance, either public or private, as the result of a changed condition in or about the locality where such agricultural or forestal operation is located. For the purpose of this section, "agricultural operation" shall be defined as set forth in § 8141(a) of Title 10. In any nuisance action, public or private, against an agricultural operation or its principals or employees, including forestall activity, proof that the agricultural operation, including forestall activity, has existed for 1 year or more is an absolute defense to the nuisance action, if the operation is in compliance with all applicable state and federal laws, regulations, and permits. If the operation is in compliance with all applicable state and federal laws, regulations, and permits, it shall be presumed to be conducted in a manner consistent with good agricultural practice. No state or local law-enforcement agency may bring a criminal or civil action against an agricultural operation for an activity that is in compliance with all applicable state and federal laws, regulations, and permits.

62 Del. Laws, c. 347, § 1; 77 Del. Laws, c. 376, § 1.;






CHAPTER 15. SEEDS

§ 1501. Definitions

As used in this chapter:

(1) "Person" includes any individual, partnership, corporation, company, society or association.

(2) "Agricultural seed" includes the seeds of grass, forage, cereal, and fiber crops and other kinds of seeds commonly recognized within this State as agricultural seeds, lawn seeds and mixes of such seeds, and may include noxious weed seeds when the Department determines that such seed is being used as agricultural seed.

(3) "Vegetable seeds" includes the seeds of those crops which are grown in gardens or truck farms and are generally known and sold under the name of vegetable seeds in this State.

(4) "Flower seeds" includes seeds of herbaceous plants grown for their blooms, ornamental foliage or other ornamental parts, and commonly known and sold under the name of flower seeds in this State.

(5) "Tree and shrub seeds" includes seeds of woody plants commonly known and sold as tree and shrub seeds in this State.

(6) "Weed seeds" includes the seeds of all plants generally recognized as weeds within this State and includes noxious weed seeds.

(7) "Noxious weed seeds" are divided into two classes, "prohibited noxious weed seeds" and "restricted noxious weed seeds" as defined in sub-subdivisions a. and b. of this subdivision:

a. "Prohibited noxious weed seeds" are the seeds of perennial weeds that not only reproduce by seed but also spread underground roots, stems and other reproductive parts, and which when well established, are highly destructive and difficult to control in this State by ordinary good cultural practice. Prohibited noxious weed seeds in this State are the seeds of:

1. Cirsium arvense, Canada thistle;

2. Agropyron repens, Quackgrass;

3. Sorghum specie, Johnson grass, Perennial Sweet Sudan Grass, Sorghum Almum and hybrids derived therefrom; and such other seeds or bulblets as the Department from time to time may designate as prohibited noxious seeds in the public interest.

b. "Restricted noxious weed seeds" are the seeds of such weeds as are very objectionable in fields, lawns and gardens of this State, but can be controlled by good cultural practices. Restricted noxious weed seeds in this State are the seeds of:

1. Cuscuta spp., Dodder;

2. Convolvulus arvensis, Bindweed;

3. Allium spp., Wild onion, Wild garlic;

4. Agrostemma githago, Corn Cockle;

5. Solanum Carolinense, Horse nettle;

6. Bromus secalinus, Cheat or Chess;

7. Poa Annua, Annual Bluegrass;

8. Setari faberi, Giant Foxtail;

and such other seeds or bulblets as the Department from time to time may designate as restricted noxious seeds in the public interest.

(8) "Labeling" includes all labels, and other written, printed or graphic representations, in any form whatsoever, accompanying or pertaining to any seed whether in bulk or in containers, and includes representations on invoices.

(9) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this chapter.

(10) "Record" includes all information relating to the shipment or shipments involved and a file sample of each lot of seed. For tree and shrub seed, the record will also include all documents supporting the statement of origin and elevation of the seed.

(11) "Stop sale" means an administrative order provided by law, restraining the sale, use, disposition and movement of a definite amount of seed.

(12) "Seizure" means a legal process carried out by court order against a definite amount of seed.

(13) "Kind" means 1 or more related species or subspecies which singly or collectively is known by 1 common name, for example, corn, oats, alfalfa and timothy.

(14) "Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics, by which it can be differentiated from other plants of the same kind.

(15) "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling.

(16) "Hybrid" first means the first generation seed of a cross produced by controlling the pollination and by combining:

a. 2 or more inbred lines;

b. 1 inbred or a single cross with an open pollinated variety; or

c. 2 varieties or species, except open pollinated varieties of corn (Zea mays). The second generation or subsequent generations from such crosses shall not be regarded as hybrids. Hybrid designations shall be treated as variety means.

(17) "Pure seed," "germination," and other seed labeling and testing terms in common usage shall be defined as in the Rules for Testing Seeds published by the Association of Official Seed Analysts, effective July 1, 1955, and as subsequently amended.

(18) "Type" means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.

(19) "Treated" means that the seed has received an application of a substance, or that it has been subjected to a process for which a claim is made.

(20) A "private hearing" may consist of a discussion of facts between the person charged and the enforcement officer.

(21) "Certifying agency" means:

a. an agency authorized under the laws of a state, territory, or possession to officially certify seed; or

b. an agency of a foreign country determined by the United States Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies under sub-subdivision a. of this subdivision.

(22) "Certified seed," "registered seed" or "foundation seed" means seed that has been produced and labeled in accordance with the procedures and in compliance with the requirements of an official certifying agency.

(23) "List by Predominance" shall have the same meaning as defined in the rules and regulations under this chapter.

(24) "Tree seed collector's declaration" is a statement signed by a grower or person having knowledge of the place of collection for a lot of seed, giving the lot number, common or scientific name of the species (and subspecies, if appropriate), origin, elevation and quantity of tree and shrub seed.

(25) "Origin" for an indigenous stand of trees is the area on which the trees are growing; for a nonindigenous stand, it is the place from which the seeds as plants were originally introduced.

36 Del. Laws, c. 91, §§ 1, 3, 11; Code 1935, §§ 655, 657, 665; 44 Del. Laws, c. 66, §§ 1, 2; 3 Del. C. 1953, § 1501; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6; 65 Del. Laws, c. 104, § 1.;



§ 1502. Label requirements — Agricultural, vegetable and flower seeds

Each container of agricultural, vegetable and flower seeds which is sold, offered for sale or exposed for sale, or transported within this State for sowing purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information, which statement shall not be modified or denied in the labeling or on another label attached to the container:

(1) For all agricultural, vegetable and flower seeds treated as defined in this chapter (for which a separate label may be used):

a. A word or statement indicating that the seed has been treated;

b. The commonly accepted coined, chemical or abbreviated chemical (generic) name of the applied substance or description of the process used;

c. If the substance in the amount present with the seed is harmful to human or other vertebrate animals, a caution statement such as "Do not use for food, feed or oil purposes." The caution for mercurials and similarly toxic substances shall be a poison statement or symbol;

d. If the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).

(2) For agricultural seeds, except for grass seed mixtures as provided in subdivision (3) of this section:

a. The name of the kind, or kind and variety for each agricultural seed component present in excess of 5% of the whole and the percentage by weight of each in the order of its predominance; provided, that if the variety of those kinds generally labeled as to variety as designated in the regulations is not stated, the label shall show the name of the kind and the words, "Variety Not Stated." Hybrids shall be labeled as hybrids. Where more than 1 component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label;

b. Lot number or other lot identification;

c. Origin (state or foreign country), if known, of alfalfa, red clover and field corn (except hybrid corn). If the origin is unknown, the fact shall be stated;

d. Percentage by weight of all weed seeds;

e. The name and rate of occurrence per pound of each kind of restricted noxious weed seed present singly or collectively in any amount whatsoever; provided, however, that the amount does not exceed 160 per pound in Group 1 and 10 per pound in Group 2. Except in lawn or turf seed, Poa Annua shall not exceed 256 per pound.

Group 1: Agropyron spp., Agrostis spp., alfalfa, Bermuda grass, Brassica spp., orchard grass, alsike and white clover, crimson clover, Dallis grass, fescues, flax, foxtail millet, lespedezas, poa spp., red clover, reed canary grass, Rhodes grass, rye-grass, sweet clover, smooth brome, timothy, and other agricultural seeds of similar size and weight, or mixtures within this group.

Group 2: Barley, buckwheat, oats, proso, rye, sorghums, Sudan grass, vetches, wheat and other agricultural seeds of a size and weight similar to or greater than those within this group, or any mixtures within this group.

f. Percentage by weight of agricultural seed (which may be designated as "crop seeds") other than those required to be named on the label;

g. Percentage by weight of inert matter;

h. For each named agricultural seed:

1. Percentage of germination, exclusive of hard seed;

2. Percentage of hard seed, if present;

3. The calendar month and year the test was completed to determine the percentages.

Following subparagraphs 1. and 2. of this paragraph the "total germination and hard seed" may be stated as such, if desired.

i. Name and address of the person who labeled the seed, or who sells, offers or exposes the seed for sale within this State;

(3) For seed mixtures for lawn and/or turf purposes in containers of 50 pounds or less.

a. The word "mixed" or "mixture."

b. List as follows:

1. Common accepted name, in order of its predominance, of the kind, or kind and variety of each agricultural seed present in excess of 5% of the whole;

2. Percentage by weight of pure seed of each agricultural seed named;

3. For each agricultural seed named under clause 1. of this sub-subdivision:

A. Percentage of germination, exclusive of hard seed;

B. Percentage of hard seed, if present;

C. Calendar month and year the test was completed to determine the percentages.

c. The heading "other ingredients" and thereunder in type no larger than the heading;

1. Percentage by weight of all weed seeds;

2. Percentage by weight of all agricultural seeds other than those stated under subparagraph 1. of this paragraph;

3. Percentage by weight of inert matter;

d. Lot number or other lot identification;

e. Name and rate of occurrence per pound of each kind of restricted noxious weed seed present;

f. Name and address of the person who labeled the seed or who sells, offers or exposes the seed for sale within this State;

g. Net weight.

(4) For vegetable seeds in containers of 1 pound or less:

a. Name of kind and variety of seed;

b. For seeds which germinate less than the standard last established by the Department under this chapter:

1. Percentage of germination, exclusive of hard seed;

2. Percentage of hard seed, if present;

3. The calendar month and year the test was completed to determine the percentages;

4. The words "below standard" in not less than 8-point type; and

c. Name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this State;

(5) For vegetable seeds in containers of more than 1 pound:

a. The name of each kind and variety present in excess of 5% and the percentages by weight of each in order of its predominance;

b. Lot number or other lot identification;

c. For each named vegetable seed:

1. The percentage germination, exclusive of hard seed;

2. The percentage of hard seed, if present;

3. The calendar month and year the test was completed to determine the percentages.

Following subparagraphs 1. and 2. of this paragraph the "total germination and hard seed" may be stated as such if desired.

d. Name and address of the person who labeled the seed, or who sells, offers or exposes the seed for sale within this State;

e. The labeling requirements for vegetable seeds in containers of more than 1 pound shall be deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser;

(6) For flower seeds in packets prepared for use in home gardens or household plantings or flower seeds in preplanted containers, mats, tapes or other planting devices:

a. For all kinds of flower seeds:

1. The name of the kind and variety or a statement of type and performance characteristics as prescribed in the rules and regulations promulgated under this chapter;

2. The calendar month and year the seed was tested or the year for which the seed was packaged; and

3. The name and address of the person who labeled the seed, or who sells, offers, or exposes the seed for sale within this State.

b. For seeds of those kinds for which standard testing procedures are prescribed and which germinate less than the germination standard last established under this chapter:

1. The percentage of germination, exclusive of hard seed, and

2. The words "below standard" in not less than 8-point type.

c. For seeds placed in a germination medium, mat, tape, diluent or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape, diluent or device, a statement to indicate the minimum number of viable seeds in the container;

(7) For flower seeds in containers other than packets prepared for use in home flower gardens or household planting and other than preplanted containers, mats, tapes, or other planting devices:

a. The name of the kind and variety or a statement of type and performance characteristics as prescribed in rules and regulations promulgated under this chapter;

b. The lot number or other lot identification;

c. The calendar month and year that the seed was tested or the year for which the seed was packaged;

d. The name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this State; and

e. For those kinds of seeds for which standard testing procedures are prescribed:

1. The percentage germinated, exclusive of hard seed; and

2. The percentage of hard seed, if present.

36 Del. Laws, c. 91, § 2; Code 1935, § 656; 44 Del. Laws, c. 66, §§ 1, 3; 3 Del. C. 1953, § 1502; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6; 65 Del. Laws, c. 104, § 2.;



§ 1503. Same — Tree and shrub seeds

Each container of tree and shrub seed which is sold, offered for sale, or exposed for sale, or transplanted within this State for sowing purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language giving the following information which statement shall not be modified or denied in the labeling or on another label attached to the container — except that labeling of seed supplied under a contractual agreement may be by invoice accompanying the shipment or by an analysis tag attached to the invoice if each bag or other container is clearly identified by a lot number stenciled on the container or if the seed is in bulk. Each bag or container that is not so identified must carry complete labeling.

(1) For all tree and shrub seeds treated as defined in this chapter (for which a separate label may be used):

a. A word or statement indicating that the seed has been treated;

b. The commonly accepted coined, chemical or abbreviated chemical (generic) name of the applied substance or description of the process used;

c. If the substance in the amount present with the seed is harmful to human or other vertebrate animals a caution statement such as "Do not use for food or feed or oil purposes." The caution for mercurials and similarly toxic substances shall be a poison statement and symbol;

d. If the seed has been treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).

(2) For all tree and shrub seeds subject to this chapter:

a. Common name of the species of seed (and subspecies, if appropriate);

b. The scientific name of the genus and species (and subspecies if appropriate);

c. Lot number or other lot identification;

d. Origin;

1. For seed collected from a predominantly indigenous stand, the area of collection given by latitude and longitude, or geographic description, or political subdivision such as state or county;

2. For seed collected from other than a predominantly indigenous stand, identify the area of collection and the origin of the stand or state "Origin not Indigenous";

e. The elevation or the upper and lower limits of elevation within which the seed was collected;

f. Purity as a percentage of pure seed by weight;

g. For those species for which standard germination testing procedures are prescribed by the department the following:

1. Percentage germination exclusive of hard seed;

2. Percentage of hard seed, if present;

3. Calendar month and year test was completed to determine the percentages.

h. In lieu of subparagraphs 1., 2. and 3. of paragraph g., the seed may be labeled "Test is in process, results will be supplied upon request";

i. For those species for which standard germination testing procedures have not been prescribed by the Department the calendar year in which the seed was collected;

j. The name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this State.

3 Del. C. 1953, § 1502A; 57 Del. Laws, c. 147; 57 Del. Laws, c. 764, § 6.;



§ 1504. Prohibitions

(a) No person shall sell, offer for sale, expose for sale, or transport for sale any agricultural, vegetable, flower or tree and shrub seeds within this State:

(1) If subject to the germination requirements of § 1502 of this title, unless the test to determine the percentage of germination required by § 1502 of this title shall have been completed within a 14-month period exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation;

(2) Not labeled in accordance with this chapter or having false or misleading labeling;

(3) Pertaining to which there has been false or misleading advertisement;

(4) Consisting of or containing prohibited noxious weed seeds, subject to recognized tolerances;

(5) Consisting of or containing restricted noxious weed seeds per pound in excess of the number prescribed under this chapter, or in excess of the number declared on the label attached to the container of the seed or associated with the seed subject to recognized tolerances;

(6) Containing more than 11/2% by weight of all weed seeds;

(7) Containing more than 20% by weight of inert matter in lawn and turf seed;

(8) To which there is affixed the names or terms that create a misleading impression as to the kind, kind and variety, history, productivity, quality, or origin of the seed;

(9) If any labeling, advertising or other representation subject to this chapter represents the seed to be certified or registered seed unless:

a. It has been determined by a seed certifying agency that the seed was produced, processed, and packaged, and conforms to the standards of purity as to kind, species (and subspecies, if appropriate), or variety, and also that tree seed was found to be of the origin and elevation claimed, in compliance with the rules and regulations of the agency; and

b. That the seed bears an official label issued by a seed certifying agency stating that the seed is certified or registered.

(b) It is unlawful for any person within this State to:

(1) Detach, alter, deface, or destroy any label provided for in this chapter or the rules and regulations made and promulgated thereunder, or to alter or substitute seed in a manner that may defeat the purposes of this chapter;

(2) Disseminate any false or misleading advertisements concerning seeds subject to this chapter in any manner or by any means;

(3) Hinder or obstruct in any way, any authorized person in the performance of his duties under this chapter;

(4) Fail to comply with a "stop sale" order or to move or otherwise handle or dispose of any lot of seed held under a "stop sale" order or tags attached thereto, except with express permission of the enforcing officer, and for the purpose specified;

(5) Use the word "trace" as a substitute for any statement which is required;

(6) Use the word "type" in any labeling in connection with the name of any agricultural seed variety.

36 Del. Laws, c. 91, § 8; Code 1935, § 662; 44 Del. Laws, c. 66, §§ 1, 4; 3 Del. C. 1953, § 1503; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1; 77 Del. Laws, c. 355, § 1.;



§ 1505. Records

Each person whose name appears on the label as handling agricultural or vegetable seeds subject to this chapter shall keep for a period of 2 years complete records of each lot handled; and keep for 1 year a file sample of each lot of seed after final disposition of the lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the Department or its agent during customary business hours.

3 Del. C. 1953, § 1504; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6.;



§ 1506. Exemptions

(a) The provisions of §§ 1502, 1503 and 1504 of this title do not apply:

(1) To seed or grain not intended for sowing purposes;

(2) To seed in storage in, or being transported, or consigned to a cleaning or processing establishment for cleaning or processing; provided, that the invoice or labeling accompanying any shipment of the seed bears the statement "seed for processing," and provided that any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed shall be subject to this chapter;

(3) To any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier; provided, that the carrier is not engaged in producing, processing or marketing seeds subject to this chapter;

(4) To seed sold by 1 farmer to another if the seed has neither been advertised for sale nor delivered through a carrier;

(5) To grain sold by farmers for cover crop purposes and not delivered through a common carrier.

(b) No person shall be subject to the penalties of this chapter for having sold or offered for sale seeds subject to this chapter which were incorrectly labeled or represented as to kind, species (and subspecies, if appropriate), variety, type or origin, elevation and year of collection (if required) which seeds cannot be identified by examination, unless he has failed to obtain an invoice, genuine grower's or tree seed collector's declaration or other labeling information and to take such other precautions as may be reasonable to insure the identity to be that stated.

(c) The provisions of §§ 1503 and 1505 of this title do not apply to tree seed produced by the consumer.

36 Del. Laws, c. 91, § 7; Code 1935, § 661; 44 Del. Laws, c. 66, §§ 1, 5; 3 Del. C. 1953, § 1504; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1.;



§ 1507. Duties and authority of the Department

(a) The duty of enforcing this chapter and carrying out its provisions and requirements is vested in the Department, who may act through its authorized agents:

(1) To sample, inspect, make analysis of, and test seeds subject to this chapter that are transported, sold or offered or exposed for sale within the State for sowing purposes, at such time and place and to such extent as it may deem necessary to determine whether the seeds are in compliance with this chapter, and to notify promptly the person who sold, offered or exposed the seed for sale and, if appropriate, the person who labeled or transported the seed of any violation, stop sale order, or seizure;

(2) To prescribe, amend, adopt and publish after public hearing following due public notice:

a. Rules and regulations governing the method of sampling, inspecting, analyzing, testing and examining seeds subject to this chapter and the tolerances to be used and such other rules and regulations necessary to secure efficient enforcement of this chapter;

b. Prohibited and restricted noxious weed seed deletions or additions;

c. Rules and regulations establishing reasonable standards on germination for vegetable seeds and flower seeds;

d. Rules and regulations for labeling flower seeds in respect to kind and variety or type and performance characteristics as required by § 1502 of this title;

e. A list of the kinds of flower seeds subject to the flower seed germination labeling requirements of § 1502 of this title;

f. A list of the tree and shrub seed species subject to germination labeling requirements of § 1503(2)g. of this title.

(b) Further, for the purpose of carrying out this chapter, the Department, through its authorized agents, is authorized:

(1) To enter upon any public or private premises during regular business hours in order to have access to seeds and the records connected subject to this chapter and rules and regulations thereunder, and any truck or other conveyor by land, water or air at any time when the conveyor is accessible, for the same purpose;

(2) To issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of seed subject to the provisions of this chapter which the Department finds is in violation of this chapter or rules and regulations promulgated thereunder, which order shall prohibit further sale, processing and movement of such seed, except on approval of the enforcing officer, until such officer has evidence that the law has been complied with, and he has issued a release from the "stop sale" order, provided that in respect to seed which has been denied sale, processing and movement as provided in this paragraph, the owner or custodian shall have the right to appeal from the order to a court of competent jurisdiction in the locality in which the seeds are found, praying for a judgment as to the justification of the order and for the discharge of the seeds from the order prohibiting the sale, processing and movement in accordance with the findings of the court; and provided further, that this paragraph shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this chapter;

(3) To establish and maintain or make provisions for seed testing facilities, to employ qualified persons, and to incur such expenses as may be necessary to comply with the provisions;

(4) To make or provide for making purity and germination tests of seed for farmers and dealers on request; to prescribe rules and regulations governing such testing; and to fix and collect charges for the tests made. Any fees shall be transferred to the State Treasurer and paid into the General Fund of the State;

(5) To cooperate with the United States Department of Agriculture and other agencies in seed law enforcement;

(6) To publish the results of analysis, tests and examinations made under this chapter, together with any other information deemed advisable;

(7) To conduct the seed certification program for the State; to prescribe rules and regulations governing seed certification; to fix and collect fees for inspection, grading and certification. Any fees collected shall be transferred to the State Treasurer and credited to the special fund entitled "Department of Agriculture Inspection Fund" to aid in defraying the expenses of the seed certification program; and

(8) To collect royalty fees on patented varieties where a royalty agreement is in force.

(c) [Repealed.]

36 Del. Laws, c. 96, §§ 4-6, 10; Code 1935, §§ 658-660, 664; 44 Del. Laws, c. 66, §§ 1, 7; 3 Del. C. 1953, § 1506; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6; 61 Del. Laws, c. 245, §§ 1, 2; 68 Del. Laws, c. 269, § 1; 78 Del. Laws, c. 229, § 4.;



§ 1508. Seizure

Any lot of seed not in compliance with this chapter shall be subject to seizure on complaint of the Department to a court of competent jurisdiction in the locality in which the seed is located. In the event the court finds the seed to be in violation of this chapter and orders the condemnation of the seed, it shall be denatured, processed, destroyed, relabeled or otherwise disposed of in compliance with the laws of this State; provided, that in no instance shall the court order such disposition of the seed without first having given the claimant an opportunity to apply to the court for the release of the seed or permission to process or relabel it into compliance with this chapter.

36 Del. Laws, c. 91, § 9; Code 1935, § 663; 44 Del. Laws, c. 66, §§ 1, 8; 3 Del. C. 1953, § 1507; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6.;



§ 1509. Injunction without bond

No bond shall be required of the Department for the issuance of any injunction to restrain any violation of this chapter or any rule or regulation promulgated hereunder.

3 Del. C. 1953, § 1508; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6.;



§ 1510. Violations and prosecutions

(a) Every violation of this chapter shall be punishable by a fine not exceeding $100 for the first offense and not exceeding $250 for each subsequent similar offense.

(b) When the Department shall find that any person has violated this chapter, it or its duly authorized agent or agents may institute proceedings against such person in a court of competent jurisdiction in the locality in which the violation occurred; or the Department may offer evidence of such violation to the Attorney General with a view of prosecution; provided, however, that no prosecution under this chapter shall be instituted without the accused violator first having been given an opportunity to appear before the Department or its duly authorized agent to introduce evidence either in person or by agent or attorney at a private hearing. If, after the hearing, or without such hearing, the accused violator, or his agent or attorney fails or refuses to appear, the Department is of the opinion that the evidence warrants prosecution, it shall proceed as provided in this section.

(c) The Attorney General shall institute proceedings at once against any person charged with a violation of this chapter, if, in his judgment, the information submitted warrants such action.

(d) After judgment by the court in any case arising under this chapter the Department shall publish any information pertinent to the issuance of the judgment by the court in such media as it may designate from time to time.

36 Del. Laws, c. 91, § 8; Code 1935, § 662; 44 Del. Laws, c. 66, §§ 1, 9; 3 Del. C. 1953, § 1508; 52 Del. Laws, c. 70, § 1; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6.;



§ 1511. Enforcing agency

This chapter shall be administered by the Department of Agriculture of this State, referred to as the "Department."

3 Del. C. 1953, § 1510; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6.;



§ 1512. Delegation of duties

All authority vested in the Department of Agriculture by virtue of this chapter may with like force and effect be executed by the employees of the Department of Agriculture as may be designated for the purpose.

3 Del. C. 1953, § 1511; 57 Del. Laws, c. 147, § 1; 57 Del. Laws, c. 764, § 6.;






CHAPTER 16. GRAIN INSPECTION, CERTIFICATION, AND GRAIN CONTRACTS

Subchapter I Grain Inspector Licensing; Certification of Commercial Grain Elevators, Grain Warehouses, and Other Grain Storage Facilities

§ 1601. Definitions

As used in this chapter:

(1) "Department" means the State of Delaware Department of Agriculture and includes, but is not limited to, its officers, inspectors, employees, agents or representatives.

(2) "Devices" means any grain moisture testing devices.

(3) "Grain" means includes, but is not limited to, corn, wheat, rye, oats, barley, flaxseed, sorghum, soybeans, mixed grain and any other food grains, feed grains, and oilseeds which standards have been established in the United States Grain Standards Act, 7 U.S.C. Chapter 3 [7 U.S.C. §§ 71-87k].

(4) "Grain Inspector" means anyone who operates grain moisture testing devices, follows standard grain inspection procedures and uses other grain inspection equipment.

3 Del. C. 1953, § 1601; 55 Del. Laws, c. 68; 57 Del. Laws, c. 764, § 7; 72 Del. Laws, c. 471, § 1.;



§ 1602. Registration and approval

(a) All grain moisture testing devices shall be registered with the Department, on forms supplied by the Department. The devices used in the buying of grain shall be required to pass such inspections, at any time, as the Department may determine. Such inspections shall be made at the commercial grain elevator, warehouse, or other grain storage facility. Upon approval, inspected devices shall bear the Department's seal, permitting their use.

(b) Devices which fail to pass the inspection of the Department shall be immediately removed from service and repaired. The Department shall reinspect and approve the repair of a failed device before it can be returned to service.

3 Del. C. 1953, § 1602; 55 Del. Laws, c. 68; 57 Del. Laws, c. 764, § 7; 72 Del. Laws, c. 471, § 1.;



§ 1603. Installation and operation

(a) The grain moisture testing devices shall be installed in such a manner that there will be no vibrations of indicating dials. Devices with moving parts shall be properly maintained, and kept free of dust and dirt.

(b) All devices shall be operated according to the manufacturer's instructions, or in accordance with instruction issued by the Department.

3 Del. C. 1953, § 1603; 55 Del. Laws, c. 68; 57 Del. Laws, c. 764, § 7; 72 Del. Laws, c. 471, § 1.;



§ 1604. Licensed grain inspectors

(a) Any person engaged in the operation of a commercial grain elevator, grain warehouse or other grain storage facility shall only utilize licensed grain inspectors for all grain sampling and testing.

(b) To obtain a Grain Inspector's License applicants shall be required to furnish satisfactory evidence of good character to the Department and to pass an examination conducted by the Department. The examination shall test the applicant's ability to operate grain moisture testing devices, to use grain inspecting equipment, and knowledge of grain inspection procedures.

(c) Upon attainment of a passing score on the examination, and payment of a $10 fee, the Department shall issue a Grain Inspector License to the applicant for 2 calendar years. The license shall be renewed biennially upon successful reexamination, if the Licensed Grain Inspectors duties have been performed satisfactorily during the previous 2-year period, and upon payment of a $10 fee. Grain Inspector Licenses shall be posted at the commercial grain elevator, grain warehouse or other grain storage facility in full view of the public.

3 Del. C. 1953, § 1604; 55 Del. Laws, c. 68; 57 Del. Laws, c. 764, § 7; 65 Del. Laws, c. 515, § 1; 72 Del. Laws, c. 471, § 1.;



§ 1605. Certification of commercial grain elevators, grain warehouses and other grain storage facilities

Every commercial grain elevator, grain warehouse or other grain storage facility shall be certified by the Department to meet minimum standards of performance. These standards shall be determined by the Department.

72 Del. Laws, c. 471, § 1.;



§ 1606. Violations and penalties

Failure to comply with the provisions of this chapter shall result in the assessment of a civil penalty of not more than $10 for the first violation and not less than $25 nor more than $100 for each subsequent violation.

3 Del. C. 1953, § 1605; 55 Del. Laws, c. 68; 72 Del. Laws, c. 471, § 1.;



§ 1607. Enforcement; administrative rules and regulations

The Department shall enforce this chapter, and prescribe and enforce administrative rules, regulations, definitions, penalties, fees and standards in accordance with the Administrative Procedures Act.

3 Del. C. 1953, § 1605; 55 Del. Laws, c. 68; 57 Del. Laws, c. 764, § 7; 72 Del. Laws, c. 471, § 1.;






Subchapter II Grain Contracts of Sale, Discount Rates and Test Weight Rates

§ 1611. Grain contracts of sale, discount rates and weight rates

(a) Subject to any contractual provision to the contrary and based upon whatever market the contracting parties agree to:

(1) The discount rates for foreign material and moisture content may not be higher than the discount rates that prevail on the day the contract is formed;

(2) The test weight rates may not be higher than the test weight rates that prevail on the day the contract is formed.

(b) This section applies to any contract for sale of grain entered into in this State provided the date of delivery is less than 1 year after the date the contract is formed.

70 Del. Laws, c. 399, § 1; 72 Del. Laws, c. 471, § 1.;









CHAPTER 17. COMMERCIAL FEEDS

§ 1701. Title

This chapter shall be known as the "Delaware Commercial Feed Law of 1967."

3 Del. C. 1953, § 1701; 56 Del. Laws, c. 69.;



§ 1702. Enforcing agency

This chapter shall be administered by the Department of Agriculture of this State, hereinafter referred to as the "Department."

3 Del. C. 1953, § 1702; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;



§ 1703. Definitions of words and terms

When used in this chapter:

(1) "Person" includes individual, partnership, corporation and association;

(2) "Distribute" means to offer for sale, sell or barter, commercial feed or customer-formula feed; or to supply, furnish or otherwise provide commercial feed or customer-formula feed to a contract feeder;

(3) "Distributor" means any person who distributes pursuant to subdivision (2) of this section;

(4) "Sell" or "sale" includes exchange;

(5) "Commercial feed" means all materials which are distributed for the use as feed or for mixing in feed, for animals and cultured aquatic stock other than man except:

a. Unmixed or unprocessed whole seeds and meals made directly from the entire seed;

b. Unground hay, straw, stover, silage, cobs, husks and hulls when not mixed with other materials;

c. Individual chemical compounds when not mixed with other materials;

(6) "Feed ingredient" means each of the constituent materials making up a commercial feed;

(7) "Mineral feed" means a substance or mixture of substances designed or intended to supply primarily mineral elements or inorganic nutrients;

(8) "Customer-formula feed" means a mixture of commercial feeds and/or materials each batch of which mixture is mixed according to the specific instructions of the final purchaser, or contract feeder;

(9) "Brand name" means any word, name, symbol or device, or any combination thereof, identifying the commercial feed of a distributor and distinguishing it from that of others;

(10) "Product name" means the name of the commercial feed which identifies it as to kind, class or specific use;

(11) "Label" means a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed or customer-formula feed is distributed;

(12) "Ton" means a net weight of 2,000 pounds avoirdupois;

(13) "Percent" or "percentage" means percentage by weight;

(14) "Official sample" means any sample of feed taken by the Department or its agent and designated as "official" by the Department;

(15) "Contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such commercial feed is supplied, furnished or otherwise provided to such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits, or amount or quality of product.

3 Del. C. 1953, § 1703; 56 Del. Laws, c. 69; 69 Del. Laws, c. 103, § 6.;



§ 1704. Registration

(a) Each commercial feed shall be registered before being distributed in this State; provided, however, that customer-formula feeds are exempt from registration. The application for registration shall be submitted on forms furnished by the Department, and shall also be accompanied by a label or other printed matter describing the product. Upon approval by the Department, a copy of the registration shall be furnished to the applicant. All registrations expire on December 31 of each year. The application shall include the information required by paragraphs (2), (3), (4), and (5) of subsection (a) of § 1705 of this title. The Department may permit on the registration the alternative listing of ingredients of comparable feeding value, provided that the label for each package shall state the specific ingredients which are in such package.

(b) A distributor shall not be required to register any brand of commercial feed which is already registered under this chapter by another person.

(c) Changes in the guarantee of either chemical or ingredient composition of a registered commercial feed may be permitted provided there is satisfactory evidence that such changes would not result in a lowering of the feeding value of the product for the purpose for which designed.

(d) The Department may refuse registration of any application not in compliance with this chapter and may cancel any registration subsequently found not to be in compliance with any provision of this chapter; provided, however, that no registration shall be refused or cancelled until the registrant shall have been given opportunity to be heard before the Department and to amend his application in order to comply with the requirements of this chapter.

3 Del. C. 1953, § 1704; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;



§ 1705. Labeling

(a) Any commercial feed distributed in this State shall be accompanied by a legible label bearing the following information:

(1) The net weight;

(2) The product name and brand name, if any, under which the commercial feed is distributed;

(3) The guaranteed analysis of the commercial feed, listing the minimum percentage of crude protein, minimum percentage of crude fat, and maximum percentage of crude fiber. For all mineral feeds and for those commercial feeds containing a level of added mineral ingredients established by regulation, the list shall include the following, if added: Minimum and maximum percentages of calcium (Ca), minimum percentage of phosphorus (P), minimum percentage of iodine (I), and minimum percentage of salt (NaCl). Other substances or elements, determinable by laboratory methods, may be guaranteed by permission of the Department. When any items are guaranteed, they shall be subject to inspection and analysis in accordance with the methods and regulations that may be prescribed by the Department. The Department may by regulation designate certain commercial feeds which need not be labeled to show guarantees for crude protein, crude fat and crude fiber;

(4) The common or usual name of each ingredient used in the manufacture of the commercial feed, except as the Department may, by regulation, permit the use of a collective term for a group of ingredients all of which perform the same function. An ingredient statement is not required for single standardized ingredient feeds which are officially defined;

(5) The name and principal address of the person responsible for distributing the commercial feed.

(b) When a commercial feed is distributed in this State in bags or other containers, the label shall be placed on or affixed to the container; when a commercial feed is distributed in bulk the label shall accompany delivery and be furnished to the purchaser at the time of delivery.

(c) A customer-formula feed shall be labeled by invoice. The invoice, which is to accompany delivery and be supplied to the purchaser at the time of delivery, shall bear the following information:

(1) Name and address of the mixer;

(2) Name and address of the purchaser;

(3) Date of sale;

(4) The product name and brand name, if any, and number of pounds of each registered commercial feed used in the mixture and the name and number of pounds of each other feed ingredient added.

(d) If a commercial feed or a customer-formula feed contains a nonnutritive substance which is intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease or which is intended to affect the structure or any function of the animal body, the Department may require the label to show the amount present, directions for use, and/or warnings against misuse of the feed.

3 Del. C. 1953, § 1705; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;



§ 1706. Registration fees

(a) There shall be paid to the Department for each commercial feed distributed in this State an annual registration fee of $23 per brand; provided, however, that the customer-formula feeds are exempt if the registration fee is paid on the commercial feeds which they contain.

(b) All registration fees shall be transferred to the State Treasurer and paid into the General Fund of the State.

3 Del. C. 1953, § 1706; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8; 67 Del. Laws, c. 260, § 1.;



§ 1707. Adulteration

No person shall distribute an adulterated feed. A commercial feed or customer-formula feed shall be deemed to be adulterated:

(1) If any poisonous, deleterious or nonnutritive ingredient has been added in sufficient amount to render it injurious to health when fed in accordance with directions for use on the label;

(2) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor;

(3) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

(4) If it contains added hulls, screenings, straw, cobs or other high fiber material unless the name of each such material is stated on the label;

(5) If it contains viable weed seeds in amounts exceeding the limits which the Department shall establish by rule or regulation.

3 Del. C. 1953, § 1707; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;



§ 1708. Misbranding

No person shall distribute misbranded feed. A commercial feed or customer-formula feed shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is distributed under the name of another feed;

(3) If it is not labeled as required in § 1705 of this title and in regulations prescribed under this chapter;

(4) If it purports to be or is represented as a feed ingredient, or if it purports to contain or is represented as containing a feed ingredient, unless such feed ingredient conforms to the definition of identity, if any, prescribed by regulation of the Department; in the adopting of such regulations the Department shall give due regard to commonly accepted definitions such as those issued by the Association of American Feed Control Officials;

(5) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under the customary conditions of purchase and use.

3 Del. C. 1953, § 1708; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;



§ 1709. Inspections; sampling; analysis

(a) The Department, individually or through its authorized agent, shall sample, inspect, make analyses of, and test commercial feeds and customer-formula feeds distributed within this State at such time and place, and to such an extent as it may deem necessary to determine whether such feeds are in compliance with this chapter. The Department, individually or through its agent, may enter upon any public or private premises including any vehicle of transport during regular business hours in order to have access to commercial feeds and customer-formula feeds and to records relating to their distribution.

(b) The methods of sampling and analysis shall be those adopted by the Department from sources such as the Journal of the Association of Official Agricultural Chemists.

(c) The Department, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided solely by the official sample as defined in subdivision (14) of § 1703 of this title and obtained and analyzed as provided for in subsection (b) of this section.

(d) When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded, the results of analysis shall be forwarded by the Department to the distributor and the purchaser. Upon request within 30 days the Department shall furnish to the distributor a portion of the samples concerned.

3 Del. C. 1953, § 1709; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;



§ 1710. Regulations

The Department shall enforce this chapter, and after due publicity and due public hearing may promulgate and adopt such reasonable regulations as may be necessary in order to secure the efficient administration of this chapter. Publicity concerning the public hearing shall be reasonably calculated to give interested parties adequate notice and adequate opportunity to be heard.

3 Del. C. 1953, § 1710; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;



§ 1711. Detained commercial feeds; "withdrawal from distribu tion" orders; condemnation and confiscation

(a) When the Department or its authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of this chapter or of any of the regulations promulgated under this chapter, it may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of feed in any manner until written permission is given by the Department or the Court. The Department shall release any lot of commercial feeds so withdrawn when such distributor has complied with this chapter and the regulations issued hereunder. If compliance is not obtained within 30 days, the Department may begin, or upon request of the distributor shall begin, proceedings for condemnation.

(b) Any lot of commercial feed not in compliance with this chapter or regulations promulgated hereunder shall be subject to seizure on complaint of the Department to a court of competent jurisdiction in the area in which said commercial feed is located. In the event the court finds the said commercial feed to be in violation of this chapter or regulations promulgated hereunder and orders the condemnation of said commercial feed, the same shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the State; provided, that in no instance shall the disposition of said commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial feed or for permission to process or relabel said commercial feed to bring it into compliance with this chapter.

3 Del. C. 1953, § 1711; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;



§ 1712. Penalties

(a) Any person convicted of violating any of the provisions of this chapter or any regulations hereunder or the rules and regulations issued thereunder, or who shall impede, obstruct, hinder or otherwise prevent or attempt to prevent the Department or its duly authorized agent in performing duties prescribed by this chapter or regulations issued hereunder, shall be fined not more than $50 for the first violation, and not less than $50 for each subsequent violation. In all prosecutions under this chapter involving the composition of a lot of commercial feed, a certified copy of the official analysis signed by the Department shall be accepted as prima facie evidence of the composition.

(b) Nothing in this chapter shall be construed as requiring the Department or its representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of this chapter where the public interest will be best served by a suitable notice of warning in writing.

(c) When any violation of this chapter is reported to the Attorney General, he or she shall cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the Department reports a violation for prosecution, an opportunity shall be given the distributor to present his or her views to the Department.

(d) The Department may apply for and the court may grant a temporary or permanent injunction restraining any person from violating or continuing to violate this chapter or any rule or regulation promulgated thereunder notwithstanding the existence of other remedies at law. Any injunction shall be issued without bond.

(e) Any person adversely affected by an act, order or ruling made pursuant to this chapter may within 45 days thereafter, bring an action in the Superior Court in the county where the enforcement official has his office, for a new trial of the issues bearing upon such chapter, order or ruling, and upon such trial the Court may issue and enforce such orders, judgments or decrees as the Court may deem proper, just and equitable.

3 Del. C. 1953, § 1712; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1713. Publications

The Department shall publish at least semiannually, in such form as it may deem proper, a report of the results of the analyses of official samples of commercial feeds sold within this State as compared with the analyses guaran teed in the registration and on the label.

3 Del. C. 1953, § 1713; 56 Del. Laws, c. 69; 57 Del. Laws, c. 764, § 8.;






CHAPTER 19. LIMING MATERIALS

§ 1901. Title

This chapter shall be known as "The Delaware Agricultural Liming Materials Act."

3 Del. C. 1953, § 1901; 57 Del. Laws, c. 690.;



§ 1902. Enforcing agency

This chapter shall be administered by the Department of Agriculture of the State, hereinafter referred to as the "Department."

3 Del. C. 1953, § 1902; 57 Del. Laws, c. 690.;



§ 1903. Definitions of words and terms

(a) "Agricultural liming materials" means all suitable materials containing calcium or magnesium in chemical form, physical condition and quantity capable of neutralizing soil acidity.

(b) "Limestone" means a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.

(1) "Calcitic limestone" shall derive a minimum of 36% calcium from calcium carbonate and the calcium carbonate equivalent shall not be less than 90%;

(2) "Dolomitic limestone" shall derive a minimum of 10% of its neutralizing value from magnesium carbonate and a minimum of 20% calcium from calcium carbonate and calcium carbonate equivalent of 90%.

(c) "Burnt lime" means a material, made from limestone which consists essentially of calcium oxide or combination of calcium oxide with magnesium oxide.

(d) "Hydrated lime" means a material, made from lime, which consists essentially of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide and/or magnesium hydroxide.

(e) "Brand" means the term, designation, trademark or other specific designation under which an individual agricultural liming material is offered for sale.

(f) "Fineness" means the percentage by weight of the material which will pass sieves of specified sizes. The fineness shall be measured in reference to 10 mesh and 60 mesh sieves of United States standard designation.

(g) The fineness guarantee is defined as:

(1) Minimum percentage passing through a 10 mesh sieve;

(2) Minimum percentage passing through a 60 mesh sieve.

Provided, however, that in lieu of this subsection, the Department may in its regulations set minimum standards for fineness for various grades of liming materials, and such grades, when stated, shall become the minimum guarantees of the liming materials so labeled.

(h) "Ton" means a net weight of 2,000 pounds avoirdupois.

(i) "Percent" or "percentage" means by weight.

(j) "Bulk" means in nonpackaged form.

(k) "Label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.

(l) "Person" means individual, partnership, association, firm or corporation.

3 Del. C. 1953, § 1903; 57 Del. Laws, c. 690; 57 Del. Laws, c. 764, § 9.;



§ 1904. Labeling

(a) Agricultural liming materials sold, offered or exposed for sale in this State shall have affixed to each package in a conspicuous manner on the outside thereof, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1) The name and principal office address of the manufacturer or distributor;

(2) The brand or trade name of the material;

(3) The identification of the product as to the type of the agricultural liming material;

(4) The net weight of the agricultural liming material;

(5) The minimum percentage of calcium and magnesium.

(b) No information or statement shall appear on any package, label or delivery slip which is false or misleading to the purchaser as to the quality, analysis, type or composition of the agricultural liming material.

(c) In the case of any material which has been adulterated subsequent to packaging, labeling or loading and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of such adulteration.

(d) At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each product.

(e) At any time after July 1, 1970, when the Department finds, after public hearing following due notice, that the requirements for expressing the guaranteed analysis of calcium and magnesium in elemental form would not impose an economic hardship on distributors and users of liming materials by reason of conflicting labeling requirements among the States, the Department may require by regulation thereafter that the "guaranteed analysis" shall contain the minimum percentages of calcium (Ca) and magnesium (Mg) in elemental form and calcium carbonate equivalent.

3 Del. C. 1953, § 1904; 57 Del. Laws, c. 690; 57 Del. Laws, c. 764, § 9.;



§ 1905. Prohibitions

(a) No agricultural liming material shall be sold or offered for sale in this State unless it contains the minimum of calcium and magnesium, as stated in § 1903(b)(1) and (2).

(b) No agricultural liming material shall be sold or offered for sale in this State which contains toxic materials in quantities injurious to plants.

3 Del. C. 1953, § 1905; 57 Del. Laws, c. 690; 57 Del. Laws, c. 764, § 9.;



§ 1906. Registration

Before any person shall sell, offer or expose for sale in this State any agricultural liming material, such person shall for each separately identified product file annually with the Department, on forms supplied by the Department or its authorized agent, an application of registration for each such product setting forth the information required by § 1904 of this title.

3 Del. C. 1953, § 1906; 57 Del. Laws, c. 690; 57 Del. Laws, c. 764, § 9; 70 Del. Laws, c. 186, § 1.;



§ 1907. Registration fees

Each application filed pursuant to § 1906 of this title shall be accompanied by an annual registration fee of $11.50 per product. Upon compliance with the provisions of this chapter, the registration shall be approved for the period ending on June 30 of the year next following that in which it was issued. No person shall be required to register any agricultural liming material for which a certificate of registration has been filed by the manufacturer or other person responsible for the material.

3 Del. C. 1953, § 1907; 57 Del. Laws, c. 690; 57 Del. Laws, c. 764, § 9; 67 Del. Laws, c. 260, § 1.;



§ 1908. Inspection fees

Within the 30 day period following June 30 and December 31 of each year, each registrant shall submit, on a form furnished by the Department or its authorized agent, a semiannual statement setting forth the number of net tons of each agricultural liming material sold by him for use in this State during the previous 6 month period. Such statement shall be accompanied by payment of the inspection fee at the rate of 5 cents per ton. Such reports shall be confidential and no information therein shall be disclosed or published in any manner that will reveal the operation of any registrant.

3 Del. C. 1953, § 1908; 57 Del. Laws, c. 690; 57 Del. Laws, c. 764, § 9.;



§ 1909. Sampling; analysis

The Department is empowered, and it shall be the duty of its agent, to sample agricultural liming materials, to analyze them and to report to the registrant the results of its analysis. Results shall become official and public after 10 days. The Department or its authorized agent shall for the purpose of taking samples have full access during business hours to all places where agricultural liming materials are offered for sale. Methods of sampling and analysis shall be taken from among such sources as those recognized by the Association of Official Analytical Chemists. Upon written notice, the Department or its agent may remove from sale any lot of agricultural liming material until it has been determined that the material is in full compliance with this chapter.

3 Del. C. 1953, § 1909; 57 Del. Laws, c. 690.;



§ 1910. Penalties

Any person convicted of violating this chapter or the rules and regulations promulgated thereunder shall be fined not less than $50 nor more than $200 to be enforced by summary proceedings in a court of competent jurisdiction. Nothing in this chapter shall be construed as requiring the Department or its authorized agent to report for prosecution, or for the institution of seizure proceedings as a result of, minor violations of this chapter when they believe that the public interest will best be served by a suitable written warning.

3 Del. C. 1953, § 1910; 57 Del. Laws, c. 690; 57 Del. Laws, c. 764, § 9.;



§ 1911. Assessment for deficiency

(a) If the analysis of any agricultural liming material shall fall as much as, or more than, 10% in value below the value of the manufacturer's guarantee, the Department of Agriculture shall assess twice the value of such deficiency against the manufacturer, dealer or agent who sold such agricultural liming material. The assessment shall be based upon the selling price of such agricultural liming material, and the Department of Agriculture shall require the manufacturer, dealer or agent to make good such assessment to all persons who purchased such lot of agricultural liming material from which such deficient sample or samples were drawn, take receipt therefor and forward it promptly to the Department of Agriculture. If the purchaser or purchasers cannot be found, the amount of such assessment shall be paid to the Department of Agriculture who shall transfer such funds to the State Treasurer to be credited to the General Fund of this State.

(b) The Department of Agriculture may seize any agricultural liming material belonging to such manufacturer, dealer or agent, if the assessment shall not be paid within 3 months after notice to such manufacturer, dealer or agent has been given by the Department of Agriculture.

3 Del. C. 1953, § 1911; 57 Del. Laws, c. 690; 57 Del. Laws, c. 764, § 9.;



§ 1912. Rules and regulations

The Department, after reasonable notice and hearing, is empowered to promulgate and enforce rules and regulations for the administration of this chapter and to grant exemptions from specific requirements of this chapter as, from time to time, may be deemed necessary.

3 Del. C. 1953, § 1912; 57 Del. Laws, c. 690.;



§ 1913. Publications

The Department shall publish at least semiannually, in such forms as it may deem proper, a report of the results of the analyses of official samples of liming materials sold within the State as compared with the analyses guaranteed in the registration and on the label.

3 Del. C. 1953, § 1913; 57 Del. Laws, c. 690.;



§ 1914. Delegation of duties

All authority vested in the Department of Agriculture by virtue of the provisions of this chapter may with like force and effect be executed by such employees of the Department of Agriculture as may be designated for such purpose.

3 Del. C. 1953, § 1914; 57 Del. Laws, c. 690.;






CHAPTER 21. COMMERCIAL FERTILIZERS AND SOIL CONDITIONERS

§ 2101. Title

This chapter shall be known as the Delaware Commercial Fertilizer and Soil Conditioner Law of 1971.

3 Del. C. 1953, § 2101; 58 Del. Laws, c. 157.;



§ 2102. Enforcing agency

This chapter shall be administered by the State Department of Agriculture of the State, hereinafter referred to as the Department.

3 Del. C. 1953, § 2102; 58 Del. Laws, c. 157.;



§ 2103. Definitions of words and terms

When used in this chapter:

(1) The term "commercial fertilizer" means any substance containing 1 or more recognized plant nutrient(s) which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, wood ashes and gypsum, and other products exempted by regulation of the Secretary;

a. A "fertilizer material" is a commercial fertilizer which either:

1. Contains important quantities of no more than one of the primary plant nutrients (nitrogen, phosphoric acid and potash), or

2. Has approximately 85% of its plant nutrient content present in the form of a single chemical compound, or

3. Is derived from a plant or animal residue or by-product or a natural material deposit which has been processed in such a way that its content of primary plant nutrients has not been materially changed except by purification and concentration;

b. A "mixed fertilizer" is a commercial fertilizer containing any combination of mixture of fertilizer materials;

c. A "specialty fertilizer" is a commercial fertilizer distributed primarily for nonfarm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries;

d. A "bulk fertilizer" is a commercial fertilizer distributed in a non-packaged form.

(2) The term "brand" means a term, design, or trademark used in connection with 1 or several grades of commercial fertilizer.

(3) The term "Department" means State Department of Agriculture.

(4) The term "Secretary" means the Secretary of the State Department of Agriculture or the Secretary's duly authorized delegates.

(5) The term "open formula" means mixed fertilizer labeled so as to show in addition to requirements of § 2105 the name and grade of materials and the quantity of each used per ton in compounding or mixing.

(6) The term "soil conditioner" means any substance or mixture of substances imported, manufactured, prepared or sold for manurial soil-enriching or soil-corrective purposes or intended to be used for promoting or stimulating the growth of plants, increasing the productivity of plants, improving the quality of crops, or producing any chemical or physical change in the soil, except commercial fertilizer as defined in this chapter, and unmanipulated animal and vegetable manures, agricultural liming materials and gypsum.

(7) Guaranteed analysis:

a. Until the Department prescribes the alternative form of "guaranteed analysis" in accordance with paragraph b. hereof, the term "guaranteed analysis" shall mean the minimum percentage of plant nutrients claimed in the following order and form:

1. Total Nitrogen (N) — percent

Available Phosphoric Acid (P2O5) — percent

Soluble Potash (K2O) — percent

2. For unacidulated mineral phosphatic materials and basic slag, bone, tankage and other organic phosphate materials, the total phosphoric acid and/or degree of fineness may also be guaranteed;

3. Guarantees for plant nutrients other than nitrogen, phosphorus and potassium may be permitted or required by regulation of the Secretary. The guarantees for such other nutrients shall be expressed in the form of the element. The sources of such other nutrients (oxides, salt, chelates, etc.) may be required to be stated on the application for registration and may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the Secretary and with the advice of the director of the agricultural experiment station. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accord with the methods and regulations prescribed by the Secretary;

4. Potential bisicity or acidity expressed in terms of calcium carbonate equivalent in multiples of 100 pounds per ton, when required by regulation;

b. When the Secretary finds, after public hearing following due notice, that the requirement for expressing the guaranteed analysis of phosphorus and potassium in elemental form would not impose an economic hardship on distributors and users of fertilizer by reason of conflicting labeling requirements among the states, the Secretary may require by regulation thereafter that the "guaranteed analysis" shall be in the following form:

Total Nitrogen (N) — percent

Available Phosphorus (P) — percent

Soluble Potassium (K) — percent

Provided, however, that the effective date of said regulation shall be not less than 6 months following the issuance thereof; and provided, further, that for a period 2 years following the effective date of said regulation the equivalent of phosphorus and potassium may also be shown in the form of phosphoric acid and potash; provided, however, that after the effective date of a regulation issued under the provisions of this section, requiring that phosphorus and potassium be shown in the elemental form, the guaranteed analysis for nitrogen, phosphorus, and potassium shall constitute the grade.

(8) The term "grade" means the percentage of total nitrogen, available phosphorus or phosphoric acid, and soluble potassium or soluble potash stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis. Provided, however, that fertilizer materials, bone meal, manures, and similar raw materials may be guaranteed in fractional units.

(9) The term "official sample" means any sample of commercial fertilizer or soil conditioner taken by the Secretary or the Secretary's agent and designated as "official" by the Secretary.

(10) The term "ton" means a net weight of 2,000 pounds avoirdupois.

(11) The term "percent" or "percentage" means the percentage by weight.

(12) The term "person" includes individual, partnership, association, firm and corporation.

(13) The term "distributor" means any person who imports, consigns, manufactures, produces, compounds, mixes or blends commercial fertilizer, or soil conditioner, or who offers for sale, sells, barters or otherwise supplies commercial fertilizer or soil conditioner in this State.

(14) The term "registrant" means the person who registers commercial fertilizer or soil conditioner under this chapter.

(15) The term "label" means the display of all written, printed or graphic matter upon the immediate container or statement accompanying a commercial fertilizer or soil conditioner.

(16) The term "labeling" means all written, printed or graphic matter, upon or accompanying any commercial fertilizer or soil conditioner or advertisements, brochures, posters, television and radio announcements used in promoting the sale of such commercial fertilizers or soil conditioners.

3 Del. C. 1953, § 2103; 58 Del. Laws, c. 157; 70 Del. Laws, c. 186, § 1.;



§ 2104. Registration

(a) Each brand and grade of commercial fertilizer shall be registered before being distributed in this State. The application for registration shall be submitted to the Department on a form furnished by the Department, and shall be accompanied by a fee of $1.15 per brand and grade, except those fertilizers sold in packages of 10 pounds or less shall be registered at a fee of $28.75 each. Upon approval by the Department, a copy of the registration shall be furnished to the applicant. All registrations expire on December 31 of each year. The application shall include the following information:

(1) The net weight;

(2) The brand and grade;

(3) The guaranteed analysis;

(4) The name and address of the registrant.

(b) Each soil conditioner before being distributed in the State will be registered. The application for this registration will include a label or facsimile thereof for said material, and the Department may require proof to substantiate claims made for the material.

(c) Notwithstanding subsections (a) and (b) of this section, a distributor shall not be required to register any commercial fertilizer or soil conditioner which is already registered under this chapter by another person, providing the label does not differ in any respect.

(d) Also, notwithstanding any other provision of this section, a distributor shall not be required to register each grade of commercial fertilizer or soil conditioner formulated according to specifications which are furnished by a consumer prior to mixing, but shall be required to register his firm in a manner and at a fee as prescribed in Department regulations and to label such fertilizer as provided in § 2105(b).

(e) All amendments to the terms of registration or application therefor are subject to fees specified in subsection (a) hereof and § 2106.

3 Del. C. 1953, § 2104; 58 Del. Laws, c. 157; 67 Del. Laws, c. 260, § 1.;



§ 2105. Labels

(a) Any commercial fertilizer distributed in this State in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the information required by § 2104(a)(1)-(4) of this chapter. In case of bulk shipments, this information in written or printed form shall accompany delivery and be supplied to the purchaser at the time of delivery.

(b) A commercial fertilizer formulated according to the open formula method according to specifications furnished by a consumer prior to mixing shall be labeled to show the net weight, guaranteed analysis of each ingredient, and the name and address of the distributor; and after mixing, the guaranteed analysis on the label is to be determined by percentage of weight of a ton the same as is defined under grade in § 2103(8) of this chapter.

3 Del. C. 1953, § 2105; 58 Del. Laws, c. 157.;



§ 2106. Inspection fees and tonnage reports

(a) There shall be paid to the Department for all commercial fertilizers or soil conditioners distributed in this State an inspection fee at the rate of 10 cents per ton; provided that sales to manufacturers or exchanges between them are hereby exempted. Fees so collected shall be paid to the Department, which shall deposit the same in the General Fund.

On individual packages of commercial fertilizer or soil conditioners containing 10 pounds or less, there shall be paid in lieu of the annual registration fee of $1 per brand and grade and the 10 cents per ton inspection fee, an annual registration fee and inspection fee of $25 for each brand and grade of fertilizer and soil conditioners sold or distributed. Where a person sells commercial fertilizer or soil conditioners in packages of 10 pounds or less and in packages over 10 pounds, this annual registration and inspection fee of $25 shall apply only to that portion sold in packages of 10 pounds or less, and that portion sold in packages over 10 pounds shall be subject to the same inspection fee of 10 cents per ton as provided in this chapter.

(b) Every person who distributes a commercial fertilizer or soil conditioner in this State shall file with the Department on forms furnished by the Department a semiannual statement for the periods ending December 31, and June 30, setting forth the number of net tons of each commercial fertilizer or soil conditioner distributed in this State during that period. The report shall be due on or before the last day of the month following the close of each period and with such statement the inspection fee shall be filed according to the rate set forth in subsection (a) of this section.

If the tonnage report is not filed and the payment of inspection fee is not made within 30 days after the end of each period, a surcharge amounting to 10 percent (minimum $10) per month of the amount shall be assessed against the registrant, and the Department shall have a lien against the registrant for the amount owed, including surcharge.

(c) When more than one person is involved in the distribution of a commercial fertilizer or soil conditioner, the last person who has the fertilizer or soil conditioner registered and who distributes to a nonregistrant (dealer or consumer) is responsible for reporting the tonnage and paying the inspection fee, unless the report and payment have already been submitted by a prior distributor of a fertilizer or soil conditioner.

(d) No information furnished the Department under this section shall be disclosed publicly in such a way as to divulge confidential information about the business operation of anyone.

3 Del. C. 1953, § 2106; 58 Del. Laws, c. 157.;



§ 2107. Inspection; sampling; analysis

(a) It shall be the duty of the Secretary to sample, inspect, and test commercial fertilizers or soil conditioners distributed within this State at any time and place and to such an extent as he may deem necessary to determine whether such commercial fertilizers or soil conditioners are in compliance with the provisions of this chapter. The Secretary, individually or through the Secretary's agent, is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to commercial fertilizers or soil conditioners subject to the provisions of this chapter and the rules and regulations pertaining thereto, and to the records relating to their distribution; provided, however, that the action of the Secretary or his or her agent hereunder shall be with the consent of the person having control over the property in which such fertilizer or soil conditioner is kept, and if without such consent, then the Secretary or his or her agent is to obtain a valid search warrant therefor, specifying the premises to be searched and the purpose of the search, and setting forth probable cause.

(b) The methods of analysis and sampling shall be those adopted by the Secretary from sources such as the Association of Official Analytical Chemists.

(c) The Secretary, in determining for administrative purposes whether any commercial fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in § 2103(9), and obtained and analyzed as provided for in subsection (b) of this section.

(d) The results of official analysis of commercial fertilizers or soil conditioners and portions of official samples shall be distributed by the Secretary as provided in the regulations.

3 Del. C. 1953, § 2107; 58 Del. Laws, c. 157; 70 Del. Laws, c. 186, § 1.;



§ 2108. Plant food deficiency

(a) If analysis shows that a commercial fertilizer is deficient in 1 or more of its guaranteed primary plant foods (NPK) beyond the "investigational allowances" as established by published regulation, or if the overall index value of the fertilizer is below the level established by regulation, a penalty of 2.3 times the commercial value (as defined in § 2109) of such deficiency(s) shall be assessed.

(b) Deficiencies beyond the investigational allowances as established by regulation as provided in subsection (a) of this section in any other constituent(s) covered under § 2103(7)a.2., 3., and 4. of this chapter, which the registrant is required to or may guarantee, shall be evaluated and penalties prescribed therefor by the Secretary by published regulation.

(c) All penalties assessed under this section shall be paid to the consumer of the lot of commercial fertilizer represented by the sample analyzed within 3 months after the date of notice from the Secretary to the registrant, receipts taken therefor and promptly forwarded to the Secretary. If said consumers cannot be found, the amount of the penalty shall be paid to the Department which shall deposit same in the General Fund.

3 Del. C. 1953, § 2108; 58 Del. Laws, c. 157; 67 Del. Laws, c. 260, § 1.;



§ 2109. Commercial value

For the purpose of determining the commercial values to be applied under the provisions of § 2108, the Secretary shall determine and publish annually the values per unit of nitrogen, available phosphoric acid, and soluble potash in commercial fertilizers in this State. If guarantees are as provided in § 2103(7)b., the value shall be per unit of nitrogen, phosphorus and potassium. The values so determined and published shall be used in determining and assessing penalties.

3 Del. C. 1953, § 2109; 58 Del. Laws, c. 157.;



§ 2110. Misbranding

No person shall distribute misbranded fertilizer or soil conditioner. A commercial fertilizer or soil conditioner shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is distributed under the name of another fertilizer product or soil conditioner;

(3) If it is not labeled as required in § 2105 of this title and in accordance with regulations prescribed under this chapter;

(4) If it purports to be or is represented as a commercial fertilizer or soil conditioner or is represented as containing a plant nutrient or commercial fertilizer or soil conditioner, unless such plant nutrient or commercial fertilizer or soil conditioner conforms to the definition of identity, if any, prescribed by regulation of the Secretary; in the adopting of such regulations the Secretary shall give due regard to commonly accepted definitions and official fertilizer or soil conditioner terms such as those issued by the Association of American Plant Food Control Officials.

3 Del. C. 1953, § 2110; 58 Del. Laws, c. 157.;



§ 2111. Adulteration

No person shall distribute an adulterated fertilizer product or soil conditioner. A commercial fertilizer or soil conditioner shall be deemed to be adulterated:

(1) If it contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use which may be necessary to protect plant life are not shown upon the label;

(2) If its composition falls below or differs from that which it is purported to possess by its labeling;

(3) If it contains unwanted crop seed or weed seed.

3 Del. C. 1953, § 2111; 58 Del. Laws, c. 157.;



§ 2112. Publications

The Secretary shall publish at least annually and in such forms as the Secretary may deem proper:

(1) Information concerning the distribution of commercial fertilizers and soil conditioners;

(2) Results of analyses based on official samples of commercial fertilizers distributed within the State as compared with the analyses guaranteed under §§ 2104 and 2105.

3 Del. C. 1953, § 2112; 58 Del. Laws, c. 157; 70 Del. Laws, c. 186, § 1.;



§ 2113. Rules and regulations

The Secretary may prescribe and enforce such rules and regulations relating to investigational allowances, definitions, records, and the distribution of commercial fertilizers and soil conditioners as may be necessary to carry into effect the full intent and meaning of this chapter. All regulations promulgated pursuant to this chapter shall be published and made available to all citizens.

3 Del. C. 1953, § 2113; 58 Del. Laws, c. 157.;



§ 2114. Fertilizer and soil conditioner short in weight

If any commercial fertilizer or soil conditioner in the possession of the consumer is found by the Secretary to be short in weight, the registrant of said commercial fertilizer or soil conditioner shall within 30 days after official notice from the Secretary pay to the consumer a penalty equal to 4 times the value of the actual shortage.

3 Del. C. 1953, § 2114; 58 Del. Laws, c. 157.;



§ 2115. Cancellation of registrations

The Department may cancel the registration of any brand of commercial fertilizer or soil conditioner or refuse to register any brand of commercial fertilizer or soil conditioner as herein provided, upon satisfactory evidence that the registrant has used fraudulent or deceptive practices in the evasions or attempted evasions of this chapter or any rules and regulations promulgated thereunder; provided that no registration shall be revoked or refused until the registrant shall have been given the opportunity to appear for a hearing by the Secretary.

3 Del. C. 1953, § 2115; 58 Del. Laws, c. 157.;



§ 2116. "Stop sale" orders

The Secretary may issue and enforce a written or printed "stop sale, use or removal" order to the owner or custodian of any lots of commercial fertilizer or soil conditioner to hold such commercial fertilizer or soil conditioner at a designated place when the Secretary finds that it is being offered or exposed for sale in violation of any of the provisions of this chapter, until the law has been complied with and said commercial fertilizer or soil conditioner is released in writing by the Secretary, or said violation has been otherwise legally disposed of by written authority. Said "stop sale" orders shall remain effective for 30 days, or until an injunction is obtained pursuant to § 2118(e), or until voided by a court of competent jurisdiction, whichever occurs first. Provided, however, that no appeal from any "stop sale" order shall operate as a stay thereof. The Secretary shall release the commercial fertilizer or soil conditioner so withdrawn when the requirements of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.

3 Del. C. 1953, § 2116; 58 Del. Laws, c. 157.;



§ 2117. Seizure, condemnation, and sale

Any lot of commercial fertilizer or soil conditioner not in compliance with the provisions of this chapter shall be subject to seizure on complaint of the Secretary to a court of competent jurisdiction in the county in which said commercial fertilizer or soil conditioner is located. In the event one court finds the said commercial fertilizer or soil conditioner to be in violation of this chapter and orders the condemnation of said commercial fertilizer or soil conditioner, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer or soil conditioner and the laws of the State. Provided that in no instance shall the disposition of said commercial fertilizer or soil conditioner be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial fertilizer or soil conditioner or for permission to process or relabel said commercial fertilizer or soil conditioner to bring it into compliance with this chapter.

3 Del. C. 1953, § 2117; 58 Del. Laws, c. 157.;



§ 2118. Violations

(a) If it shall appear from the examination of any commercial fertilizer or soil conditioner that any of the provisions of this chapter or the rules and published regulations issued thereunder have been violated, the Secretary shall cause notice of the violations to be given to the registrant, distributor, or possessor from whom said sample was taken, and any person so notified shall be given opportunity to be heard under such rules and regulations as may be prescribed by the Secretary. If it appears after such hearing, either in the presence or absence of the person so notified, that any of the provisions of this chapter or rules and regulations issued thereunder have been violated, the Secretary may certify the fact to the Attorney General.

(b) Any person convicted of violating any provision of this chapter or the rules and regulations issued thereunder shall be punished in the discretion of the Superior Court, which shall have exclusive original jurisdiction over offenses under this chapter.

(c) Nothing in this chapter shall be construed as requiring the Secretary or his representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of this chapter when the Secretary believes that the public interests will be best served by a suitable notice of warning in writing.

(d) It shall be the duty of the Attorney General to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(e) The Secretary is hereby authorized to apply for and the Court of Chancery is authorized to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under this chapter notwithstanding the existence of other remedies at law. Injunctions shall be issued without bond.

3 Del. C. 1953, § 2118; 58 Del. Laws, c. 157; 70 Del. Laws, c. 186, § 1.;



§ 2119. Hearing required

If, after notification by the Secretary of the Department's order penalizing any person under §§ 2108 and 2114 of this title, denying registration under § 2104 of this title, or cancelling registration under § 2115 of this title, any aggrieved person shall so demand in writing, the Secretary shall hold a hearing. At such hearing a record shall be kept of all evidence and testimony, which shall be under oath, and of the Secretary's findings and decisions. Based on the evidence presented and the law set forth in this chapter, as well as regulations adopted pursuant thereto, the Secretary shall affirm, revoke or modify the Department's original order.

3 Del. C. 1953, § 2119; 58 Del. Laws, c. 157.;



§ 2120. Appeals

Nothing in this chapter shall be construed to prohibit appeals to a court of competent jurisdiction by persons aggrieved by a decision of the Secretary under § 2119. Such an appeal shall be on the record and confined to a determination as to whether the Secretary abused his or her discretion, provided that no appeal shall stay an order by the Department.

3 Del. C. 1953, § 2120; 58 Del. Laws, c. 157; 70 Del. Laws, c. 186, § 1.;



§ 2121. Exchanges between manufacturers

Nothing in this chapter shall be construed to restrict or avoid sales or exchanges of commercial fertilizers or soil conditioners to each other by importers, manufacturers, or manipulators who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of commercial fertilizer or soil conditioners to manufacturers or manipulators who have registered their brands as required by the provisions of this chapter.

3 Del. C. 1953, § 2121; 58 Del. Laws, c. 157.;



§ 2122. Delegation of duties

All authority vested in the State Secretary of Agriculture by virtue of the provisions of this chapter may with like force and effect be executed by such employees of the Department of Agriculture as may be designated for said purpose.

3 Del. C. 1953, § 2122; 58 Del. Laws, c. 157.;






CHAPTER 22. NUTRIENT MANAGEMENT

Subchapter I General Provisions

§ 2201. Declaration of purpose

The purposes of this chapter are:

(1) To regulate those activities involving the generation and application of nutrients in order to help improve and maintain the quality of Delaware's ground and surface waters and to meet or exceed federally mandated water quality standards, in the interest of the overall public welfare;

(2) To establish a certification program that encourages the implementation of best management practices in the generation, handling or land application of nutrients in Delaware;

(3) To establish a nutrient management planning program; and

(4) To formulate a systematic and economically viable nutrient management program that will both maintain agricultural profitability and improve water quality in Delaware.

72 Del. Laws, c. 60, § 1.;



§ 2202. Definitions

For the purposes of this chapter:

(1) "Agricultural commodity" means any agricultural product, including, but not limited to, plants, animals and plant and animal products grown, raised or produced within the State for use as food, feed, seed or any aesthetic, industrial or chemurgic purpose.

(2) "Animal unit" shall be as defined by the United States Department of Agriculture.

(3) "Applicant" means any person seeking a certificate from the Commission.

(4) "Best management practices" means those practices that have been identified as such by the Commission.

(5) "CAFO NPDES Program" means a regulatory program to issue a National Pollution Discharge Elimination System (NPDES) permit to a Concentrated Animal Feeding Operation (CAFO) in this State, and to undertake related activities. The CAFO NPDES Program is established pursuant to, among other authorities, the Clean Water Act [33 U.S.C. § 1251 et seq.] and Memorandum of Understanding between the Delaware Department of Natural Resources and Environmental Control (DNREC) and the Environmental Protection Agency (EPA) dated May 4, 1983, as amended.

(6) "Certification" means the recognition by the DNMC that a person has met the qualification standards established by the DNMC and has been issued a written certificate authorizing such person to perform certain functions.

(7) "Commercial processor" means an individual, partnership, corporation, association or other business unit that controls, through contracts, vertical integration or other means, several stages of production and marketing of any agricultural commodity.

(8) "Commission" or "DNMC" means the Delaware Nutrient Management Commission.

(9) "Commissioner" means a member of the DNMC.

(10) "Critical area targets" means watersheds, subwatersheds or sectors where water quality conditions merit special attention, where resources should be directed and for which incentives should be provided.

(11) "Environmental coordinator" means an employee of the Department of Agriculture who acts on behalf of the Commission as a liaison between the Commission and persons against whom a complaint for a violation of this chapter or Commission regulation has been brought.

(12) "Nutrient management plan" or "plan" means a plan by a certified nutrient consultant to manage the amount, placement, timing and application of nutrients in order to reduce nutrient loss or runoff and to maintain the productivity of soil when growing agricultural commodities and turfgrass.

(13) "Nutrients" means nitrogen, nitrate, phosphorus, organic matter and any other elements necessary for or helpful to plant growth.

(14) "Person" means any individual, partnership, association, fiduciary, or corporation or any organized group of persons, whether incorporated or not.

(15) "Program administrator" or "NMPA" means the 1 exempt employee of the Department of Agriculture who is responsible for the operation of the State Nutrient Management Program.

(16) "Secretary" means the Secretary of the Delaware Department of Agriculture or his/her designee.

(17) "State nutrient management program" or "SNMP" means all the program elements developed by the Commission, including, but not limited to, establishing critical areas for targeting programs, establishing best management practices to reduce nutrient losses, developing educational and certification programs, developing nutrient management plan requirements, developing incentive programs that encourage compliance, making recommendations for transportation of nutrients, and determining appropriate alternative uses.

72 Del. Laws, c. 60, § 1; 78 Del. Laws, c. 37, § 1.;






Subchapter II Delaware Nutrient Management Commission

§ 2220. Delaware Nutrient Management Commission; general powers and duties

(a) The Delaware Nutrient Management Commission is hereby established. The Commission shall have the power to develop, review, approve and enforce regulations governing the certification of individuals engaged in the business of land application of nutrients and the development of nutrient management plans as set forth in this chapter. In addition, the Commission shall:

(1) Consider the establishment of critical areas for targeting of other voluntary or regulatory programs;

(2) Establish best management practices to reduce nutrient losses to the environment;

(3) Develop educational and awareness programs designed to voluntarily curtail use of nutrients by persons not otherwise covered by this chapter;

(4) Consider the development of a transportation and alternative use incentive program to move nutrients from areas with overabundance to areas needing nutrient sources;

(5) Make such other recommendations to the Secretary that it deems important for the furtherance of the goals of this Chapter; and

(6) Establish the elements and general direction of the State Nutrient Management Program.

(b) The Commission, in carrying out its duties under this chapter, shall consider comments from affected stakeholders and others interested in the activities of the Commission, including, but not limited to, the University of Delaware and other state and federal agencies, nonprofit groups, and others with an interest in nutrient management. In addition, the Commission shall consider prior work of the Governor's Agricultural Industry Advisory Committee on Nutrient Management.

(c) Notwithstanding the foregoing, the Commission shall not hold any person or persons certified pursuant to this chapter responsible for violations committed by another person.

72 Del. Laws, c. 60, § 1.;



§ 2221. Adoption of regulations; voting; considerations

(a) With the guidance, advice and consent of the Commission, the Secretary shall, by July 1, 2000, develop and adopt regulations to implement this chapter. A majority vote of the full Commission shall constitute consent for purposes of this subsection. Regulations shall be adopted in accordance with the provisions of the Delaware Administrative Procedures Act.

(b) In developing regulations concerning nutrient management planning, the Secretary and the Commission shall consider any waste management planning requirements imposed on animal producers or nutrient users through their commercial processor and shall, to the maximum extent possible, strive to reduce any duplication in effort on the part of the contractor or property owner.

(c) The Commission may not approve any regulation and the Secretary may not promulgate any regulation that requires tilled lands to be converted for grass filter strips, vegetated and/or forested buffer strips along Delaware's lakes, streams, rivers, ponds, drainage ditches or any other natural or artificial conveyance system.

72 Del. Laws, c. 60, § 1.;



§ 2222. Composition; appointment; qualifications and term; compensation; vacancies; civil liability

(a) The Delaware Nutrient Management Commission shall consist of 15 voting members and 4 ex officio members. The 15 voting members shall consist of the Director of the Division of Watershed Stewardship of the Delaware Department of Natural Resources and Environmental Control or his/her designee, 4 members appointed by the Governor, 3 members appointed by the President Pro Tempore of the Senate, 2 members appointed by the Senate Minority Leader, 3 members appointed by the Speaker of the House, and 2 members appointed by the House Minority Leader.

(b) The 14 appointed members of the Commission shall be residents of the State, shall have participated in the industry or organization they represent for at least 5 years, and shall consist of 7 full-time farmers (2 from New Castle County, 2 from Kent County, and 3 from Sussex County), 1 commercial/agricultural nutrient applicator, 1 member of the commercial nursery industry, 1 golf course/lawn care industry representative, 2 members from 1 or more community-based environmental advocacy groups, 1 nutrient consultant, and 1 public citizen. The 7 full-time farmers shall further consist of:

(1) One dairy farmer;

(2) One swine producer;

(3) One equine operation owner;

(4) Two poultry farmers; and

(5) Two row-crop farmers (1 grain and 1 vegetable).

(c) The Governor shall appoint 1 farmer from Sussex County, the representatives from the commercial nursery industry, the golf course/lawn care industry and the public citizen. The Senate shall appoint 3 farmers (1 from each county), the nutrient consultant and 1 member from a community-based environmental group. The House shall appoint 3 farmers (1 from each county), the commercial applicator and 1 member from a community-based environmental advocacy group.

(d) The Governor shall appoint the Chairperson of the Commission from the 7 full-time farmers whose duty it will be to call, adjourn and preside over all Commission meetings.

(e) The term of office of each appointed member of the Commission shall be 3 years from the 15th day of March in the year of the member's appointment and until the member's successor shall qualify.

(f) Each appointed member of the Commission shall receive compensation of $100.00 per meeting. Commission members shall be compensated for no more than 16 meetings per year. Commission members shall be entitled to be paid reasonable expenses for traveling to and from any Commission or Commission sub-committee meeting or conference attended on official business for the Commission.

(g) Vacancies in any appointed position on the Commission for any reason other than the expiration of term of office shall be filled by the previous appointing authority for the unexpired term of any Commissioner. In each year where there are 5 appointed positions available, the Governor, the President Pro Tempore of the Senate, the Minority Leader of the Senate, the Speaker of the House and the Minority Leader of the House shall each appoint 1 Commissioner to the Commission. In each year where there are 4 appointed positions available, the Governor shall appoint 2 Commissioners and the Speaker of the House and the President Pro Tempore of the Senate shall each appoint 1 Commissioner to the Commission.

(h) All appointed Commissioners shall remain eligible for reappointment upon the expiration of their term with the exception of the public citizen, who may serve only 1 term unless rendered ineligible for reappointment by the provisions of this Code or Commission regulations. The public citizen appointment shall be alternated between the 3 counties.

(i) Any appointed member of the Commission who misses 3 consecutive meetings or is otherwise recommended for removal by the Commission may be removed by the appointing authority.

(j) Appointed Commissioners shall be appointed to their 1st terms in the following manner:

(1) Five Commissioners shall be appointed for a term of 1 year;

(2) Five Commissioners shall be appointed for a term of 2 years; and

(3) Four Commissioners shall be appointed for a term of 3 years.

Thereafter, each appointed Commissioner shall be appointed for a term of 3 years.

(k) The Nutrient Management Program Administrator (NMPA) shall be a full-time, exempt state position selected by the Commission and created within the Department of Agriculture who shall act as the administrator of and be responsible for the operation of the State Nutrient Management Program.

(l) The 4 ex officio members of the Commission shall include the Secretary of the Department Agriculture, the Secretary of the Department of Natural Resources and Environmental Control, and the Secretary of the Department of Health and Social Services, or their respective designees, and the Nutrient Management Program Administrator.

(m) In any civil action against the Commission or any of its members, civil liability shall be determined pursuant to the provisions of Chapter 40 of Title 10.

72 Del. Laws, c. 60, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 395, § 319; 77 Del. Laws, c. 430, § 1; 78 Del. Laws, c. 268, § 1.;






Subchapter III State Nutrient Management Program

§ 2240. State Nutrient Management Program; powers and duties of the Commission

The State Nutrient Management Program (SNMP) shall consist of:

(1) Certification of persons directly involved with the generation or application of nutrients within the State, as limited by § 2241 of this title;

(2) The development of and implementation of best management practices designed to improve water quality, optimize nutrient use and maintain a profitable agricultural industry in the State;

(3) Educational programs through which applicants shall be instructed in the best management practices established by the Commission;

(4) A method developed by the Commission and instituted prior to granting of any certificate to evaluate an applicant's comprehension of the best management practices established by the Commission; and

(5) Any other program elements instituted by the Commission.

72 Del. Laws, c. 60, § 1.;



§ 2241. Requirement for certification; classifications

(a) Beginning January 1, 2004, all persons who conduct the following activities shall be duly certified by the Commission in accordance with Commission regulations or shall utilize a duly certified person or firm:

(1) Operate any animal feeding operation in excess of 8 animal units;

(2) Apply nutrients to lands in excess of 10 acres or waters as a component of a commercial venture or lands that he or she owns, leases or otherwise controls; or

(3) Advise or consult with persons required by this chapter to be certified by the Commission.

(b) The Commission shall establish by regulation the following classifications for certification of nutrient handlers for use in the SNMP:

(1) Nutrient generator: a person within the State who operates a facility that produces organic or inorganic nutrients;

(2) Private nutrient handler: A person in this State who applies organic or inorganic nutrients to lands or waters he or she owns, leases or otherwise controls;

(3) Commercial nutrient handler: A person in this State who applies organic or inorganic nutrients to lands or waters as a component of a commercial or agricultural business in exchange for a fee or service charge;

(4) Nutrient consultant: A person in this State who is engaged in the activities of advising or consulting regarding the formulation, application or scheduling of organic or inorganic nutrients within the State.

(c) The Commission may subclassify any certificates described in subsection (b) of this section as necessary. Separate subclassifications may be specified as to the method used by nutrient handlers to apply nutrients, the use of specific quantities or types of nutrients, or any other identifiable characteristics of nutrient management the Commission deems necessary.

(d) These certification requirements shall not apply to individuals who are performing nutrient application services under the direct supervision of a certified person as a private or commercial nutrient handler.

72 Del. Laws, c. 60, § 1.;



§ 2242. Certification; applications

(a) Applications for certification shall be made to the Commission in writing on a form designated by the Commission.

(b) The Commission shall develop and approve minimum criteria for certification, which shall be included in regulations promulgated by the Secretary.

(c) The Commission may establish by regulation a yearly fee not to exceed $100 for each certificate.

(d) If the Commission finds the applicant qualified to handle nutrients in the classifications the applicant has applied for, the Commission may issue a certificate limited to the classifications for which the applicant is qualified. The Commission may limit the certificate of the applicant based on any subclassification the Commission has established. If a certificate is not issued as applied for, the Commission shall inform the applicant in writing of the reasons therefor.

72 Del. Laws, c. 60, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2243. Same — Denial

(a) The Commission may refuse to grant any certificate if the applicant fails to meet the minimum criteria for certification or has been found to have violated this chapter or Commission regulations related to the generation or application of nutrients in this State.

(b) All decisions of the Commission relating to the denial of a certificate shall be final and conclusive unless the person who was denied a certificate shall appeal that denial pursuant to provisions of § 2262 of this title.

72 Del. Laws, c. 60, § 1.;



§ 2244. Same — Suspension, modification; revocation

(a) The Commission may, after notice and opportunity for a hearing, suspend or modify any certificate granted under this chapter or fine any person against whom a complaint has been brought, or both, where the Commission has reasonable grounds to believe that the person against whom a complaint has been brought is responsible for any violations of this chapter or Commission regulations. The Commission shall furnish the person accused of a violation with notice of the time and place of hearing, which notice shall be served personally or by registered mail directly to such person's place of business or last known address with postage fully paid no sooner than 10 days but within 21 days of the time fixed for the hearing.

(b) The Commission may, after notice and opportunity for a hearing, suspend, modify or revoke any certificate granted under this chapter if the person certified has been found guilty of any violation of this chapter or Commission regulations.

(c) All decisions of the Commission relating to suspension, modification or revocation of a certificate shall be final and conclusive unless the person whose certificate was suspended, modified or revoked appeals according to the provisions of § 2263 of this title.

72 Del. Laws, c. 60, § 1.;



§ 2245. Same — Renewal

(a) The Commission shall establish the length of time that certificates shall remain in full force and effect, and if they are to expire, the procedure for renewal.

(b) All decisions of the Commission relating to the refusal of the Commission to renew a certificate shall be final and conclusive unless the person whose certificate was not renewed shall appeal pursuant to the provisions of § 2262 of this title.

72 Del. Laws, c. 60, § 1.;



§ 2246. Commercial processors

(a) On or before July 1, 2000, or prior to commencing operations, each commercial processor operating in the State shall file with the Commission a plan under which the commercial processor either directly or under contract with a third party shall:

(1) Provide or assist in providing technical assistance to growers with whom it contracts on the proper management and storage of waste in accordance with best management practices approved by the Commission;

(2) Provide or assist in providing continuing education programs on proper waste management that is protective of Delaware's environment for the growers with whom it contracts, as well as other persons who may handle or utilize such waste;

(3) Conduct or fund research and demonstration programs that will contribute to improved waste management practices;

(4) Formulate and implement nutrient reduction strategies that effectively minimize the addition of nutrients to the environment without having adverse health impacts on animals or reduction in the growth of animals; and

(5) Report annually to the Commission on the activities it has undertaken pursuant to its plan and any amendments thereto.

(b) This section is not to be construed as a mandate to involve commercial processors in farm activities not related to waste management.

72 Del. Laws, c. 60, § 1.;



§ 2247. Nutrient management plans

(a) All animal feeding operations with greater than 8 animal units or any person who owns, leases or otherwise controls property in excess of 10 acres upon which nutrients are applied shall develop and implement a nutrient management plan in accordance with the schedule outlined in this section. All nutrient management plans shall include, but not be limited to:

(1) Field maps showing reference points (such as buildings, stream, irrigation equipment, etc.), number of acres and soil types;

(2) Soil and organic waste analyses;

(3) Current and planned crop rotations;

(4) Expected yields based on best 4 out of 7 year data or, in the absence thereof, soil productivity charts; and

(5) Recommended rates, timing and methods of nutrient applications.

(b) Nutrient management plans shall specify the level of nutrient applications that are needed to attain expected crop yields as defined in paragraph (a)(4) of this section. Applications of phosphorus to high phosphorous soils cannot exceed a 3-year crop removal rate. Nitrogen applications cannot exceed the expected yield, as defined in paragraph (a)(4) of this section of the specific crop.

(c) All animal waste management plans, nutrient management plans and records of implementation shall be kept by the land owner or person responsible for the plans or records. Animal waste management plans, nutrient management plans and records of implementation shall not be considered as public records under the Freedom of Information Act and shall not be disclosed, except, however, that they shall be made available for inspection by the Delaware Department of Agriculture and the Commission. Records of implementation shall include:

(1) Soil test results and recommended nutrient application rates;

(2) Quantities, analyses and sources of nutrients applied;

(3) Dates and methods of nutrient applications;

(4) Crops planted, yields and crop residues removed; and

(5) Certification statement signed by the operator to document the intention of nutrient management and/or animal waste management plan implementation

Notwithstanding the foregoing, animal waste management plans, nutrient management plans and records of implementation may be retained, disclosed and made public as provided for in § 2248 of this title.

(d) Nutrient management plans shall be updated a minimum of every 3 years or upon significant alterations in facility operations, or upon a 25% or greater increase in facility operations. Such plans shall be reported to the Commission no later than December 15 of the year in which it must be updated.

(e) If a person implementing a nutrient management plan intends to store manure, other than in an approved manure storage structure or facility, such outdoor storage shall:

(1) Be reflected in the person's nutrient management plan;

(2) Be at least 100 feet from any body of water or drainage ditch;

(3) Be at least 100 feet from any public road;

(4) Be at least 200 feet from any residence that is not located on the person's property; and

(5) Be at least 6 feet high and in a conical shape.

(f) In situations where persons other than the land owner are responsible for nutrient applications, nutrient management plans as required in this section shall be the responsibility of the person actually managing the application of nutrients to that property.

(g) Upon completion and implementation of a nutrient management plan, the owner/operator/planner shall notify the Commission within 60 days of the completion of the plan.

(h) In the event of circumstances that are beyond the control of the person implementing a nutrient management plan pursuant to this section, such person shall notify the Department of any actions he or she intends to take as a result of those circumstances.

(i) In the case of animal feeding operations where no other nutrients are used for farming and the animal waste is not land-applied, the operator of the facility may substitute an animal waste management plan for a nutrient management plan. At a minimum, the animal waste management plan shall include:

(1) Information concerning how the waste is stored prior to transport;

(2) Records of where and to whom the animal waste was transported and the amount of such waste; and

(3) The mortality disposal method.

(j) The State shall make nutrient consultants available through the conservation districts to provide free nutrient management plans assistance to anyone requesting such assistance. For those persons wishing to hire private nutrient consultants, the State, through the conservation districts, shall reimburse any person establishing a nutrient management plan or updating an established nutrient management plan at a rate and amount that shall be determined annually by the Commission and subject to annual appropriations.

(k) County, municipal and industrial facilities discharging solid or liquid waste and permitted by the Department of Natural Resources and Environmental Control under The Guidance and Regulations Governing the Land Treatment of Wastes shall be exempt from the provisions of this chapter. Provided, however that they provide the Commission with an annual report as required by their land treatment permit.

72 Del. Laws, c. 60, § 1; 78 Del. Laws, c. 37, § 2.;



§ 2248. Confined animal feeding operations subject to Clean Water Act § 402 requirements

(a) Section 301(a) of the Clean Water Act (CWA) [33 U.S.C. § 1311] establishes statutory requirements for the discharge of pollutants from point sources to waters of the United States. Under CWA § 502(14) and implementing regulations "concentrated animal feeding operations" are point sources subject to the National Pollutant Discharge Elimination System (NPDES) program. The Regulations Governing the Control of Water Pollution, § 9.5 Concentrated Animal Feeding Operation, CDR 7-7000-7201 § 9.5, Del. Reg. 482 (November 2010), as may be amended, are hereby ratified and approved. Said regulations, together with the State Technical Standards, are fundamental components of the CAFO NPDES Program. Nothing in this section shall be construed to require ratification or approval of any additions, deletions, revisions or amendments of any regulations enacted pursuant to this section at any time.

(b) The Secretaries of the Delaware Department of Agriculture (DDA) and the Department of Natural Resources and Environmental Control (DNREC) shall have authority to jointly promulgate and amend regulations for the CAFO NPDES Program, including but not limited to the authority to determine the extent to which any nutrient management plan (NMP), annual report, or other documents required to be submitted by a concentrated animal feeding operation permitted under the CAFO NPDES Program, shall be made public or not, and the authority to require any concentrated animal feeding operation to apply for and obtain an NPDES CAFO permit.

(c) Each person or concentrated animal feeding operation covered by this section or identified as requiring an NMP by DDA and DNREC shall develop and submit the requisite, signed NMP, on such terms and conditions as may be specified by DDA or DNREC. The NMP shall be developed in accordance with the provisions of § 2247 of this title, provided, however, that DNREC and DDA may prescribe additional or different requirements for an NMP submitted under the CAFO NPDES Program. As necessary, the NMP shall also include but not be limited to, the following additional site specific handling and storage considerations:

(1) Diverting clean water from contacting animal waste or litter;

(2) Preventing storage, collection and conveyance systems from leaking organic matter, nutrients and pathogens to ground or surface water;

(3) Providing adequate storage to prevent polluted runoff;

(4) Handling manure and litter to reduce nutrient losses;

(5) Managing dead animals to protect ground and surface waters;

(6) Proper chemical handling; and,

(7) Tillage and crop residue management practices.

The NMP shall be amended pursuant to § 2247(d) of this title or whenever there is any significant change in the design, construction or operation which has a significant effect on the potential for the discharge of pollutants to state waters, or as may be otherwise required by regulation.

(d) The Memorandum of Agreement between DDA and DNREC dated December 16, 2010 (MOA), is hereby ratified and approved. DDA has authority to fulfill the terms of the MOA, to undertake all actions ancillary to the MOA, and otherwise to contribute to the CAFO NPDES Program.

(e) The Secretary shall notify a person in writing that an NPDES permit is required. Such notice shall include a brief statement of the reasons for the decision, an application form, a deadline for submission of the application and a statement regarding the effective date of coverage. A person's obligation to independently seek and secure an NPDES permit is not conditioned upon or qualified by the Secretary's duty to notify a person that an NPDES permit is required.

72 Del. Laws, c. 60, § 1; 78 Del. Laws, c. 37, §§ 3-7.;



§ 2249. Nutrient Management Funding

Funds appropriated to the Nutrient Transport Program, in the annual operating budget act are intended to support projects that transport poultry and animal waste, including litter, for alternative use projects and for transporting the poultry and animal waste to cropland showing a need for these nutrients as indicated by a nutrient management plan. It is intended that a portion of these funds will be use to remove the nutrients from Delaware and for farm to farm relocation within Delaware. Reimbursement of transportation shall not exceed $20 per ton of poultry or nonpoultry waste. The program shall be developed and implemented by the Delaware Department of Agriculture according to the guidelines established by the Delaware Nutrient Management Commission as provided for under § 2220(a)(4) of this title. Any appropriation to the Nutrient Management Contingency shall be used for the sole purpose of nutrient relocation and/or nutrient management planning pursuant to these guidelines.

73 Del. Laws, c. 322, § 3.;






Subchapter IV Complaints, Hearings and Appeals

§ 2260. Complaints; investigations; enforcement

(a) The Commission shall establish by regulation a process whereby any person may file a complaint with the Commission against any person for a violation of any of the provisions of this chapter or any regulations promulgated pursuant thereto.

(b) The Commission shall establish by regulation the procedure for investigating any complaints brought before the Commission and the manner in which those complaints shall be resolved.

(c) The Commission shall, when requested, keep confidential the names of complainants, and shall not investigate or respond to anonymous complaints.

72 Del. Laws, c. 60, § 1.;



§ 2261. Hearings; procedural requirements

(a) The Commission shall examine all complaints meeting the criteria of § 2260(a) of this title brought before it for violations of this chapter or Commission regulations within 60 days of receipt of the complaint. The Commission shall conduct a hearing on any matter that on its face presents a colorable claim that a violation has occurred.

(b) Hearings on violations shall be held within 120 days of the date the Commission received a complaint and shall be conducted in the county in which the alleged violation occurred.

(c) The Commission shall send 10 days' notice of any hearing to all named parties, together with a recital of the complaint or issue brought before the Commission. Such notice shall be sent via certified mail, and it shall be sufficient to send such notice to the attorneys of those who are represented by counsel.

(d) All hearings shall be conducted by the Commission. A record of each shall be kept by the Commission and shall include:

(1) A recitation of the evidence before the Commission;

(2) The Commission's findings of fact;

(3) The Commission's decision; and

(4) A brief statement of the reasons therefor.

(e) The Commission's decision shall recite:

(1) The manner in which the Commission construed the law and applied it to the facts;

(2) Any remunerative action a violator must take or has taken;

(3) Any fine a violator must pay pursuant to Department regulations and a reference to the applicable regulations; and

(4) Any revocation, suspension or modification to any certificate that has occurred.

(f) The Commission shall have the power to compel the attendance of witnesses whose testimony is related to the alleged violation under review and the production of records related to the alleged violation under review by filing a praecipe for a subpoena through the Attorney General or a Deputy Attorney General with the Prothonotary of any county of this State, such a subpoena to be made by any sheriff of the State; failure to obey said subpoena will be punishable according to the rules of the Superior Court.

(g) All decisions of the Commission pursuant to this subsection shall be final and conclusive unless a party to such hearing shall appeal pursuant to the provisions of § 2263 of this title.

72 Del. Laws, c. 60, § 1.;



§ 2262. Certification appeals

All decisions of the Commission pursuant to § 2243 or § 2245 of this title shall be final and conclusive unless within 15 days after notice thereof, the person who was denied a certificate or whose certificate was not renewed shall appeal to the Commission for a hearing on the matter. The Commission shall hold a hearing within 60 days of receipt of the appeal and develop a record on the case upon which they shall base their decision on the appeal. The Commission may uphold, modify or reverse their decision to issue or renew the certificate.

72 Del. Laws, c. 60, § 1.;



§ 2263. Appeals to the Secretary

(a) All decisions of the Commission pursuant to this chapter shall be final and conclusive unless within 15 days after notice thereof, the Secretary receives an appeal for a review of any Commission decision. Such appeal shall state the nature of the appeal, the reasons therefor, and the remedy sought. The Secretary may uphold the action of the Commission, remand the decision back to the Commission for further consideration, or repeal the action of the Commission. The Secretary may appoint a hearing officer, who shall hold a hearing pursuant to the Administrative Procedures Act. The Secretary's decision shall be based solely on the record developed by the Commission at the hearing unless the Secretary finds that additional evidence should be taken. If the Secretary finds that additional evidence should be taken, the Secretary may take the additional evidence or remand the cause to the Commission for completion of the record.

(b) All decisions of the Secretary on appeals brought pursuant to this section shall be final and conclusive unless within 10 days after notice thereof, a party appeals to the Superior Court of the county in which the violation occurred. In every appeal from a decision of the Secretary, the cause shall be decided by the Court on the record without aid of the jury and may affirm, reverse or modify the Secretary's decision. The findings of fact made below shall not be set aside unless the Court determines that the record contains no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court may take the additional evidence or remand the cause to the Secretary for completion of the record. If the Court finds that an error of law has been made, the Court shall reverse or modify the Secretary's decision and render an appropriate judgment.

72 Del. Laws, c. 60, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter V Enforcement, Suits for Enforcement, and Incentives

§ 2280. Enforcement; fines and penalties

(a) Whoever violates this chapter, any rule or regulation duly promulgated thereunder, any condition of a certificate issued pursuant to this chapter or any order of the Secretary issued pursuant to this chapter shall be subject to the following fines and penalties, as well as any other remedy described elsewhere in this chapter.

(1) A civil penalty shall be imposed by the Justice of the Peace Court of not less than $25 nor more than $1,000 for each violation. Each day of continued violation shall be considered as a separate violation up to a limit of $10,000. The Justice of the Peace Court shall have jurisdiction of a violation in which a civil penalty is sought. In setting penalty amounts under this section, consideration shall be given to offsetting any economic benefit from noncompliance or any delayed or avoided costs to any person. Further, penalty assessments shall be sufficient to deter recurrence of noncompliance. If there is a substantial likelihood that noncompliance will reoccur, the Commission may recommend that the Secretary also seek a permanent or preliminary injunction or temporary restraining order in the Court of Chancery. Civil penalties imposed under this section may not be suspended.

(2) In its discretion, the Commission may recommend that the Secretary impose an administrative penalty of not more than $1,000 for each violation. Prior to assessment of an administrative penalty, written notice of the Secretary's proposal to impose such penalty shall be given to the violator, and the violator shall have 30 days from receipt of said notice to request a public hearing. Any public hearing, if requested, right of appeal and judicial appeal shall be conducted pursuant to this chapter. Assessment of an administrative penalty shall be determined by the nature, circumstances, extent and gravity of the violation or violations, ability of the violator to pay, any prior history of such violations, the degree of culpability, economic benefit or savings (if any) resulting from the violation, and such other matters as justice may require.

(b) Any expenses or civil administrative penalties collected by the Department of Agriculture under this chapter are hereby appropriated to the Department for use in assisting persons in achieving compliance or to demonstrate the application of research that may be of substantial benefit to many individuals seeking compliance with this chapter.

72 Del. Laws, c. 60, § 1.;



§ 2281. Suits for enforcement

Any person may file suit in Chancery Court for injunctive relief against:

(1) Any person found pursuant to § 2260 of this title to have violated this chapter or regulations promulgated thereunder;

(2) The Department of Agriculture, for any alleged failure to perform any act or duty mandated to the Department under this chapter; or

(3) The Commission, for any failure to perform any act or duty mandated to the Commission under this chapter or for failure to enforce the chapter or regulations promulgated thereunder.

72 Del. Laws, c. 60, § 1.;



§ 2282. Protection from enforcement

The Commission shall establish a list of best management practices for which funding is available from the Department and/or other local, state or federal agencies. Should any person be required under this chapter or regulations promulgated hereunder to undertake any of the activities for which funding is available and fail to receive funding due to insufficient funds available through those local, state or federal agencies, the Commission shall not begin any enforcement action under § 2280 of this title until such funding becomes available; provided, however, that the owner-operator must accept the first available funding after a period of 3 years, dated from nutrient management plan acceptance.

72 Del. Laws, c. 60, § 1.;






Subchapter VI Program Reports

§ 2290. Annual reports

(a) The Commission shall prepare and submit an annual report of its activities and the environmental results that have accrued during the previous year for the Governor and the General Assembly by April 1 each year. Each annual report shall include:

(1) Specific recommendations for incentives to promote best management practices within the industry;

(2) A complete list and delineation of all critical areas identified jointly with the Secretary of the Department of Natural Resources and Environmental Control that will be targeted for action and the reasons therefor;

(3) A listing of all nutrient management training and education opportunities that were available in the State or within a reasonable travel distance, and any records of participation in those events; and

(4) Best management practices implemented and the amount of acres under nutrient management plans by watershed.

(b)(1) Each person required to maintain a nutrient management plan or animal waste management plan shall submit to the Commission by March 1 of every calendar year, on a form developed and supplied by the Commission, a report detailing, at a minimum, the following:

a. The amount of animal wastes applied to the land and the quantity of land it was applied to;

b. The amount of animal wastes transferred for alternative uses (if applicable); and

c. The amount of inorganic fertilizers applied to the land.

(2) All reports submitted under this subsection shall not be considered public records under Delaware's Freedom of Information Act and shall not be disclosed. Such data may be used for data compilation. Notwithstanding the foregoing, reports submitted by permitted concentrated animal feeding operations under this subsection or under the CAFO NPDES Program may be retained, disclosed and made public as provided for in § 2248 of this title.

72 Del. Laws, c. 60, § 1; 78 Del. Laws, c. 37, § 8.;









CHAPTER 23. IRRIGATION PRESERVATION

§ 2301. Agricultural lands and use of treated wastewater effluent

Notwithstanding any law or regulation to the contrary:

(1) Any agricultural lands which are actively being farmed shall have the right to receive and recycle to such land reclaimed water through irrigation systems.

(2) Any agricultural land receiving and applying reclaimed water pursuant to paragraph (1) of this section may also be leased to a private or public entity for irrigation systems to disperse said reclaimed water in accordance with the agronomic requirements of the agricultural land. Such leased irrigation systems shall only be subject to application and permitting of the irrigation systems by the Delaware Department of Natural Resources and Environmental Control.

(3) The receipt and application of reclaimed water for irrigation purposes on agricultural lands subject to agricultural lands preservation under Chapter 9 of this title shall be permitted subject to the provisions of § 909(a)(5)e. of this title.

(4) Agricultural land may be leased to a public or private entity for irrigation systems to disperse reclaimed water provided that, prior to entering any contractual agreement, and expressly included in the contractual agreement, the private or public entity advises the agricultural landowners of potential limitation, risk and loss regarding the use of reclaimed water on conventional crops for direct human consumption.

77 Del. Laws, c. 123, § 2.;






CHAPTER 24. NOXIOUS WEED CONTROL

§ 2401. Declared public and common nuisance

The existence of growth of a noxious weed is declared to be a public and common nuisance.

3 Del. C. 1953, § 2401; 57 Del. Laws, c. 701; 63 Del. Laws, c. 360, § 1.;



§ 2402. Department of Agriculture — Investigations; designation of species; rules; programs of control; acceptance of grants; Weed Advisory Committee

(a) The state Department of Agriculture may make such investigations, studies and determinations as it may deem advisable in order to ascertain the extent of growth and infestation of noxious weeds in this State, and the effect of such species on agricultural production.

(b) The Department shall designate species of weeds which adversely affect or threaten agriculture production as noxious weeds, and may promulgate such rules and regulations as in its judgment are necessary to carry into effect the provisions of this chapter and may alter or suspend such rules when necessary.

(c) The Department may institute programs of control and eradication.

(d) The Department may enter into agreements with any county or subdivision of this State, with any adjoining state, or with agencies of the federal or state government to effect a program of control and eradication.

(e) The Department may accept, use, or expend such aid, gift, grant, or loan as may from time to time be made available from any source, public or private, for the purposes of carrying out the provisions of this chapter.

(f) A Weed Advisory Committee consisting of 5 persons shall serve in an advisory capacity to the Secretary on matters concerning noxious weed control in the State. The Committee shall consist of a cooperative extension representative from the University of Delaware, chosen by the Director of Cooperative Extension Service; the Noxious Weed Specialist, State Department of Agriculture; and 1 person from each of the 3 counties to be chosen by the Governor's Council on Agriculture.

3 Del. C. 1953, § 2402; 57 Del. Laws, c. 701; 63 Del. Laws, c. 360, §§ 2-4.;



§ 2403. Same — Agreements relating to eradication

The state Department of Agriculture may enter into an agreement with any designated county in this State for the purpose of control and eradication of designated noxious weed within that county. When such an agreement is executed and certified in writing to the Secretary of State, the Department and the county may conduct surveys to determine the location and amount of infestations of designated noxious weed within that county, and may provide technical and financial assistance to landowners in a cooperative control or eradication program, and may effect a program of mowing, spraying, or other control or eradication practices on road rights-of-way, drainage ditch banks, parks, playgrounds, and other public or private lands. The agreement between the Department and county may be terminated by either party on 30 days written notice.

3 Del. C. 1953, § 2403; 57 Del. Laws, c. 701; 63 Del. Laws, c. 360, § 5.;



§ 2404. Importation; transportation; elimination

(a) It shall be unlawful to import designated noxious weeds into this State, or to transport designated noxious weeds within this State, in any form capable of growth, except for purposes of research with the prior written approval of the state Department of Agriculture. It shall be unlawful to knowingly contaminate any uninfested land or roadway with designated noxious weeds through the movement of rootstocks, seed, soil, mulch, nursery stock, farm machinery, or other medium.

(b) It shall be unlawful to knowingly allow designated noxious weeds to set seed on any land, or to allow any portion of a designated noxious weed plant to reach a height of 24 inches; and it shall be the duty of each landowner or person who has the present right to possess and/or use the land to mow, cultivate, treat with chemicals, or use such other practices as may be prescribed by the Department of Agriculture as effective in preventing seed set on designated noxious weed infestations or in elimination of the designated noxious weed plant.

3 Del. C. 1953, § 2404; 57 Del. Laws, c. 701; 59 Del. Laws, c. 160, § 1; 63 Del. Laws, c. 360, §§ 6, 7.;



§ 2405. Prosecution of violations

Failure to comply with the provisions of this chapter may result in the assessment of a civil penalty. No civil penalty shall be imposed until an administrative hearing is held before the Secretary or the Secretary's designee after due notice has been given to the landowner or person who possesses or has use of the land in accordance with § 10122 of Title 29. Provided, however, a landowner or person who possesses or has the use of that land may enter into a written agreement with the Department of Agriculture specifying terms and conditions of a program for the control and eradication of designated noxious weeds, and so long as all the terms and conditions are being complied with, there is no violation of this chapter as to the land covered by the agreement.

3 Del. C. 1953, § 2405; 57 Del. Laws, c. 701; 63 Del. Laws, c. 360, § 8; 70 Del. Laws, c. 285, § 1.;



§ 2406. Hearing procedure and appeals

All hearings which are held to enforce the provisions of this chapter shall be conducted by the Secretary or the Secretary's designee. The landowner or person who possesses or has use of the land shall have the right to appear personally, and to be represented by counsel, and to provide evidence and witnesses in the landowner's or person's own behalf. The Department shall preserve a full record of the proceeding. A transcript of the record may be purchased by any person interested in such hearing on payment to the Department the cost of preparing such transcript. The Department shall issue a decision in writing to the landowner or person who possesses or has use of the land within 30 days of the conclusion of the hearing. Any individual who feels aggrieved by an action of the Department as a result of an action resulting from a hearing held under this chapter may take an appeal, within 30 days of such action, to the Superior Court, and after full hearing the Court shall make such decree as seems just and proper. Written notice of such appeal, together with the grounds therefor, shall be served upon the Secretary of the Department.

70 Del. Laws, c. 285, § 2.;



§ 2407. Penalties

(a) Any person who interferes with the Department of Agriculture in the enforcement of this chapter as determined in an administrative hearing, shall be assessed a civil penalty of no less than $50 nor more than $500 on each count.

(b) Any person who refuses to comply with the provisions of this chapter shall be assessed a civil penalty of a minimum of $100 or $25 per acre of land upon which noxious weeds have set seed, whichever is greater.

(c) The proceeds of any fines or penalties imposed under this chapter shall be deposited into an appropriated special fund account in the Department of Agriculture. These funds shall be used to support the noxious weed eradication programs of the Department of Agriculture.

70 Del. Laws, c. 285, § 3.;



§ 2408. Cutting and spraying of noxious weeds by the Department of Transportation

The Department of Transportation shall cut down, or cause to be cut down, noxious weeds growing in the rights-of-way over which it has charge or supervision, as often in each year as shall be sufficient to prevent them from going to seed. When particular problem areas have been identified, they shall be sprayed to eradicate the weed.

64 Del. Laws, c. 285, § 1; 70 Del. Laws, c. 285, § 3.;






CHAPTER 25. DEALERS IN AGRICULTURAL PRODUCTS

§ 2501. Definitions

As used in this chapter:

(1) "Person" means any individual, firm, partnership, corporation, company, association, society, joint-stock company or syndicate, their lessees, trustees or receivers.

(2) "Dealer" means any person who solicits or receives any agricultural products from the producer or other supplier on consignment as a commission merchant, or who purchases agricultural products for resale at wholesale as a dealer, or who negotiates the purchase or sale of any agricultural product as a broker. The term "dealer" shall exclude the Southern Delaware Truck Growers Association Incorporated or similar organizations, and persons who operate as cash buyers.

(3) "Delaware broker" means any person whose principal place of business is in the State that has been engaged in the business of negotiating sales and purchases of any perishable agricultural products in the State for at least 5 years and has net assets in the State with value equal to or exceeding the bonding requirements of this chapter.

(4) "Cash buyer" means a dealer who pays for agricultural products in United States currency, certified checks, cashier's checks or drafts issued by a bank at the time the product is removed from a producer's and/or auction market's premises.

(5) "Producer" means any person in this State who produces agricultural products.

(6) "Agricultural products" means fruits and vegetables, and for the purpose of this chapter shall be construed to include, but not by way of limitation, apples, cabbage, cantaloupes, cucumbers, melons, potatoes, sweet corn and tomatoes.

(7) "Department" means the Delaware Department of Agriculture.

(8) "Secretary" means the Secretary of the Delaware Department of Agriculture.

3 Del. C. 1953, § 2501; 56 Del. Laws, c. 456, § 1; 57 Del. Laws, c. 764, § 11; 58 Del. Laws, c. 557, § 1; 65 Del. Laws, c. 116, § 1.;



§ 2502. License required of dealer

It shall be unlawful for any dealer in agricultural products to operate and conduct a business without first having obtained a license as provided in this chapter. The Department shall publish annually a list of licensed dealers under this chapter.

3 Del. C. 1953, § 2502; 56 Del. Laws, c. 456, § 1; 57 Del. Laws, c. 764, § 11; 65 Del. Laws, c. 116, § 1.;



§ 2503. Dealers licensed annually

Every dealer in agricultural products proposing to transact business with producers and/or auction markets in this State shall file a written application for a license or for the renewal of a license with the Department. The application shall be on a form furnished by the Department and shall contain the following information along with such other information as the Department shall require: (1) The name and address of the applicant and that of its local agents, if any, and the location of its principal place of business; (2) the kinds of agricultural products the applicant proposes to handle; (3) the type of produce business proposed to be conducted. All licenses shall expire on March 31 of each year.

3 Del. C. 1953, § 2503; 56 Del. Laws, c. 456, § 1; 57 Del. Laws, c. 764, § 11; 58 Del. Laws, c. 557, § 2; 65 Del. Laws, c. 116, § 1; 73 Del. Laws, c. 120, § 1.;



§ 2504. License fee; bond required; exceptions to bond requirement

All applications shall be accompanied by a license fee of $25 and a good and sufficient bond in the minimum sum of $25,000. In any event, the bond shall be equal to or greater than the maximum amount of gross business done in this State the previous calendar year, but in no event shall the amount of bond required exceed $50,000. After a hearing on any complaint against a licensee, a maximum bond of $100,000 may be required at the discretion of the Secretary. In lieu of the bond, applicants may deposit with the Secretary, United States government securities, irrevocable letters of credit, or appropriate certificate of deposit, satisfactory to the Secretary, to which every producer and/or auction market with whom the licensee does business has recourse on a claim filed in writing with the Department of Agriculture. In lieu of bond Delaware brokers may submit evidence satisfactory to the Secretary that they have net assets in the State with value equal to or exceeding the bonding requirements of this section.

3 Del. C. 1953, § 2504; 56 Del. Laws, c. 456, § 1; 65 Del. Laws, c. 116, § 1.;



§ 2505. Execution of bond; bond form; action upon bond

The bond referred to in this chapter shall be executed by the applicant and by a surety company authorized and qualified to do business in this State as surety in favor of the Secretary in his official capacity for the benefit of all producers with whom the applicant shall transact business, for the period that the license is in force. Such bond shall be upon a form prescribed or approved by the Department and shall be conditioned to secure the faithful accounting for payment to producers, agents or representatives, of all agricultural products purchased, handled or sold by the dealer. Any producer claiming to be injured by the nonpayment, fraud, deceit or negligence of any dealer may bring action therefor upon the bond against the principal or the surety, or both, by the filing of a verified complaint. Such verified complaint shall be upon a form prescribed or approved by the Secretary.

3 Del. C. 1953, § 2505; 56 Del. Laws, c. 456, § 1; 57 Del. Laws, c. 764, § 11; 58 Del. Laws, c. 557, § 3; 65 Del. Laws, c. 116, § 1.;



§ 2506. Renewal of license

Upon proof of payment of the renewal premium continuing the bond required by this chapter in full force and effect, or proof that the applicant meets 1 of the exceptions to the bond requirement set forth in § 2504 hereof, and upon the payment of a fee of $25 on or before the expiration date of any license issued under this chapter, the applicant shall be entitled to a renewal of license for another year.

3 Del. C. 1953, § 2506; 56 Del. Laws, c. 456, § 1; 65 Del. Laws, c. 116, § 1.;



§ 2507. Fees collected

All sums received by the Department for license fees and renewals shall be paid into the State Treasury to the credit of the General Fund.

3 Del. C. 1953, § 2507; 56 Del. Laws, c. 456, § 1; 57 Del. Laws, c. 764, § 11; 65 Del. Laws, c. 116, § 1.;



§ 2508. Dealer to keep records

Every dealer who has received any agricultural product from a producer shall make and keep a correct record and retain the same for 2 years, showing in detail the following with reference to the handling or sale of such agricultural products, along with such other information as the Department by regulation may require:

(1) The name and address of the producer;

(2) The date received;

(3) The condition, grade (if officially graded) and quantity on receipt;

(4) The date of resale or transfer of the products to another;

(5) The price at which purchased and sold.

3 Del. C. 1953, § 2508; 56 Del. Laws, c. 456, § 1; 57 Del. Laws, c. 764, § 11; 65 Del. Laws, c. 116, § 1.;



§ 2509. Secretary's authority to investigate; proceedings on complaints

(a) Upon the verified written complaint of any producer or interested person or upon his own motion, the Secretary or assistant whom he may designate may investigate the books and records of any dealer in agricultural products pertaining to such complaint at any time during business hours and shall have free access to the place at which the business is operated.

(b) When a verified written complaint is filed with the Secretary, the Secretary or assistant whom he may designate may conduct a hearing thereon and shall furnish the holder of the license a copy of the complaint and a notice of the time and place of hearing, which notice shall be served personally or by registered mail directed to his place of business or last known address with postage fully paid at least 20 days prior to the time fixed for the hearing. In the hearing of any complaint, the Secretary or assistant whom the Secretary may designate may sign and issue subpoenas, administer oaths, examine witnesses, take depositions, receive evidence and require by subpoena the attendance and testimony of witnesses and the production of records, documents and memoranda as may be material for the determination of the matter alleged in the complaint.

(c) The Secretary or assistant whom the Secretary may designate shall report his or her findings and make his or her order upon the matters complained of and furnish a copy of same to the complainant and respondent and/or surety within 10 days of the conclusion of the hearing.

(d) The respondent and/or surety shall have 15 days in which to make effective and satisfy the Secretary's order. If the respondent and/or surety does not comply with the Secretary's order in 15 days, the Secretary shall bring an action at law to recover from the surety on said bond, or any other security provided by the dealer under § 2504 hereof, the amount necessary to satisfy such claims or such part thereof as shall equal the amount of the bond or security, which action may be instituted by the Secretary in his or her official capacity as such on behalf of said claimants, but without naming them as parties. The moneys obtained by action against the surety on the bond, or from the sale of any other security, shall be used for the satisfaction of such claims, and the Secretary shall make distribution thereof to the claimants in accordance with the amounts determined to be due thereon, and if less than the total amount of said claims shall be so obtained, distribution shall be made ratably to the creditors according to said amounts.

(e) If a creditor has reduced his or her claim to judgment, the judgment shall be presumptive of the amount due him.

(f) Nothing in this chapter shall be construed to limit the remedies that are otherwise available to a person at law or equity.

3 Del. C. 1953, § 2509; 56 Del. Laws, c. 456, § 1; 57 Del. Laws, c. 764, § 11; 58 Del. Laws, c. 557, § 4; 65 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2510. Refusal or revocation of license; hearing

(a) The Department may refuse to grant a license or may revoke any license already granted, as the case may be, when it is satisfied of the existence of any of the following causes:

(1) The dealer has suffered a money judgment to be entered against the dealer upon which execution has been returned unsatisfied;

(2) The dealer has failed promptly and properly to account and to pay for agricultural products;

(3) The dealer has made a false or misleading statement as to market conditions or the service rendered, if any, with the intent to defraud;

(4) The dealer has perpetrated a fraud or engaged in deceit in procuring the license;

(5) The dealer has engaged in any fraudulent or deceitful practices in dealings with producers.

(b) Before any license is refused or revoked, the Department or its authorized agents shall give the applicant or licensee at least 20 days' notice of the time and place of hearing on refusal or revocation of a license. At the time and place of hearing, the Department or its authorized agents shall receive evidence, administer oaths, examine witnesses and hear testimony and shall file an order either dismissing the proceeding or refusing or revoking the license.

3 Del. C. 1953, § 2510; 56 Del. Laws, c. 456, § 1; 57 Del. Laws, c. 764, § 11; 58 Del. Laws, c. 557, § 5; 65 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2511. Penalty

(a) The Secretary shall have the power to issue an order to any person violating any provision of this chapter to cease and desist from such violation; provided, that any cease and desist order issued pursuant to this section shall expire (1) after 90 days of its issuance, or (2) upon withdrawal of said order by the Secretary, or (3) when the order is suspended by an injunction, whichever should first occur.

(b) Whoever violates this chapter, or an order of the Secretary, shall be punishable as follows:

(1) For the 1st offense, be fined not less than $500 nor more than $1,000, or be confined in jail for a period not exceeding 6 months, or both;

(2) Upon conviction of a 2nd offense shall be fined not less than $2,000 nor more than $5,000, or be confined in jail for a period not exceeding 1 year, or both, in the discretion of the court.

3 Del. C. 1953, § 2511; 56 Del. Laws, c. 456, § 1; 65 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 282, § 1.;






CHAPTER 26. COMMERCIAL FOREST PLANTATIONS

§ 2601. Commercial forest plantation

(a) A commercial forest plantation within the meaning and purpose of this chapter is a contiguous area of land of not less than 10 acres upon which the owner proposes to develop and maintain a forest either through planting or natural reproduction or both, to produce timber, pulpwood, poles, sawtimber or other wood products. Such land shall at the time of listing as a commercial forest plantation actually carry sufficient forest growth of suitable character and so distributed as to give reasonable assurance that a stand of merchantable timber will develop therefrom, as determined by the State Forester. The intent and purpose of this section is to exclude from classification as a commercial forest plantation land planted as a nursery, as an orchard, or for ornamental purposes.

(b) Any landowner who establishes a commercial forest plantation, as defined in this chapter, and otherwise complies with this chapter shall be entitled to a 30-year exemption from county property taxes on such plantation.

72 Del. Laws, c. 235, § 3.;



§ 2602. Application for exemption; requirements; examination

Any owner of a commercial forest plantation may make application to the Department of Agriculture to have such land listed for tax exemption. In making such application, such owner shall file with the Department of Agriculture a sworn statement of compliance with this chapter together with the location, description and acreage of the planted lands or the naturally reforested lands. Additionally, all applications for tax exemption must be accompanied by a forest management plan approved by the State Forester. The Department of Agriculture, upon receipt of such application, shall direct the State Forester to make or cause to be made a thorough examination of the property described in the application and report the findings to the Department of Agriculture.

72 Del. Laws, c. 235, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2603. Removal of exempt commercial forest plantation from county assessment books

If the Department determines from the report of the State Forester that the owner has complied with the purpose of this chapter, namely, to develop and maintain upon the owner's land a commercial forest, the Department shall recommend to the assessment board in the county wherein the lands are situated that the enrolled forested lands be removed from the list of assessable property for the period of 30 years, and thereupon the enrolled forested property shall be removed from the list of assessable property for the exemption period, except as provided in this chapter. An owner that maintains a commercial forest plantation in compliance with this chapter for 30 years may reapply for county tax exemption on the plantation in accordance with § 2603 of this title. This will constitute a new 30-year period of tax exemption on the plantation.

72 Del. Laws, c. 235, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2604. Voluntary withdrawal of land from exempt status; requirements

Any owner of land listed as commercial forest plantation desiring to withdraw said land from operation of this chapter shall make written application to the Department of Agriculture for such withdrawal. Such application shall be granted only upon evidence that the owner has paid to the county treasurer the amount of tax due on said land as determined by the county board of assessment. The board of assessment shall determine the average value per year of the lands, notwithstanding Chapter 83 of Title 9, during the current period of exemption from taxation and, further, shall determine the amount of tax due on the lands calculated according to the several yearly tax rates at the average valuation. Upon presentation to the Department of Agriculture of the application as provided in this section, the Department of Agriculture shall at once notify the county board of assessment of such action and thereupon the property described in the application shall be removed from classification and thereafter taxed as other property.

72 Del. Laws, c. 235, § 3.;



§ 2605. Restrictions on use of timber

The owner of any land listed under this chapter may fell and use any dead or injured timber and also cut and remove any live trees when such have been marked for removal with the approval and under the supervision of the Department of Agriculture.

72 Del. Laws, c. 235, § 3.;



§ 2606. Inspections

The State Forester shall make periodic inspections of classified forest plantations and shall report the findings in writing to the Department of Agriculture. If the State Forester finds that the owner of listed lands has violated this chapter or has neglected or refused to take proper precautions against damage by fire or grazing, or otherwise, the State Forester shall recommend to the Department the removal of said property from classification as commercial forest plantation land.

72 Del. Laws, c. 235, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2607. Removal of lands from exempt status by Department; notice; hearing; appeal

(a) If the State Forester recommends the removal of any lands from classification as commercial forest land, the Department of Agriculture shall notify the owner of the time and place of hearing upon such recommendation, which shall not be less than 10 days from the date of notice. The owner of the lands shall be entitled to be heard before the Department in person or by attorney and shall be allowed to present any pertinent evidence. The Department shall thereupon determine the matter and shall either approve or disapprove the recommendation of the State Forester. If the recommendation of the State Forester is approved by the Department, the Department shall notify the county board in writing of assessment thereof, and the board of assessment shall immediately restore the lands to the assessment lists. The board shall also determine the amount of tax due upon the lands, notwithstanding Chapter 83 of Title 9, according to the average valuation of the lands at the tax rates prevailing during the current period of exemption. The total amount of taxes as calculated shall be certified to the receiver of taxes and county treasurer of the county for collection as other taxes are collected, but with no penalty attached thereto.

(b) The owner of such lands may appeal from the decision of the Department to the Superior Court of the county by filing with the Prothonotary a certified copy of the recommendation of the State Forester as filed with the Department and the determination of the Department with respect thereto. The certification shall be made by the State Forester. Such appeal shall be filed within 2 terms next after the determination of the matter by the Department, or the right of appeal shall be lost.

(c) Prior to the sale or other transfer of rights of land or perpetual timber rights subject to an approved forest management plan, the transferor of land shall notify the transferee of the existence and nature of the plan and the transferee shall sign a notice of forest management obligation indicating the transferee's knowledge thereof.

(1) The notice shall be on a form furnished by the Department of Agriculture Forest Service and shall be sent to the Department of Agriculture by the transferor at the time of sale or transfer of rights of land or perpetual timber rights.

(2) If the transferor fails to notify the transferee about the forest management obligation, the board of assessment shall immediately restore the lands to the assessment lists. The board shall also determine the amount of tax due upon the lands according to the average valuation of the lands at the tax rates prevailing during the period of exemption. The total amount of taxes as calculated shall be certified to the receiver of taxes and county treasurer of the county for collection as other taxes are collected, but with no penalty attached thereto. All taxes due for the period of exemption shall be assessed to the transferor.

(3) Failure by the transferor to send the required notice to the Department of Agriculture at the time of the sale shall be prima facie evidence that the transferor did not notify the buyer of the forest management obligation prior to sale.

72 Del. Laws, c. 235, § 3.;






CHAPTER 27. NUISANCE PLANTS

§ 2701. Purpose

The General Assembly finds and declares that nuisance plants within the State threaten significant recreational, aesthetic, wildlife and environmental benefits that citizens of the State have come to enjoy. The General Assembly further finds that the introduction and spread of nuisance plants has engendered border disputes between neighboring landowners. As a consequence, the purpose of this chapter is to give the Delaware Department of Agriculture the authority to regulate the sale, transfer and effects of nuisance plants within the State and thus to preserve the significant benefits previously described and to attempt to minimize or eliminate border disputes.

74 Del. Laws, c. 364, § 1.;



§ 2702. Definitions

As used in this chapter:

(1) "Complainant" means any individual, governmental entity, firm, partnership, corporation, company, society, association, or any organized group of persons, who possesses or has use of the land onto which the nuisance plant spreads or will spread unless controlled.

(2) "Control" means to maintain a nuisance plant within the property boundaries of a landowner who has planted it or allowed it to remain.

(3) "Cultivate" means to knowingly plant, propagate, transplant, or encourage to grow.

(4) "Landowner" means any individual, governmental entity, firm, partnership, corporation, company, society, association, or any organized group of persons who owns or has the right to possess and use land on which a nuisance plant is growing.

(5) "Nuisance Plant List" means the official list of nuisance plants designated as such by the Secretary of the Delaware Department of Agriculture with the advice of the Nuisance Plant Committee. The Secretary may make the alterations to the Nuisance Plant List after providing 60 days written notice of the proposed alterations to the Nuisance Plant Committee. The Secretary may make alterations to the Nuisance Plant List immediately if the Nuisance Plant Committee meets before the 60-day period elapses and approves the alterations by a majority vote.

(6) "Person" means any individual, governmental entity, firm, partnership, corporation, company, society, association, or any organized group of persons, and every officer, agent, or employee thereof.

(7) "Secretary" means the Secretary of the Delaware Department of Agriculture.

74 Del. Laws, c. 364, § 1.;



§ 2703. Nuisance Plant Committee

(a) The Secretary shall establish a Nuisance Plant Committee to advise the Secretary on the creation of the Nuisance Plant List.

(b) The Nuisance Plant Committee comprises 5 members to be appointed by the Secretary. The composition of the Nuisance Plant Committee shall be as follows:

(1) A representative from Delaware nursery and landscape industries;

(2) A representative from Plant Industries, Delaware Department of Agriculture;

(3) A representative from the Plant and Soil Science faculty of the University of Delaware or Delaware State University;

(4) A representative from Delaware state government outside the Department of Agriculture; and

(5) A public member.

(c) The Secretary will charge the Nuisance Plant Committee with reviewing and revising the Nuisance Plant List and with categorizing such plants as either Class A or Class B nuisance plants. A Class A nuisance plant is one for which there is no known effective and reasonable method of control. A Class B nuisance plant is one for which there is a known effective control method.

(d) Nuisance Plant Committee appointees shall serve terms for a period of 2 years, except the plant industries appointee, who will serve for a period of 3 years.

(e) The Nuisance Plant Committee shall meet a minimum of 1 time per year. The Secretary may call additional meetings as needed.

74 Del. Laws, c. 364, § 1.;



§ 2704. Violations; penalties

(a) No person shall sell, collect, transport, distribute, propagate, or transplant any viable portion, including seeds, of a Class A nuisance plant without the prior written consent of the Secretary.

(b)(1) No person shall sell or distribute a Class B nuisance plant without labeling the plant or the container holding it with the following warning:

This plant has the capacity to spread and become a nuisance to neighboring property owners. For this reason, its sale or transfer is regulated by the Delaware Department of Agriculture under the Delaware Nuisance Plant Law. If it spreads from your property, you may be held financially accountable for its growth beyond boundaries of your property.

(2) No person who cultivates a Class B nuisance plant shall allow it to spread to neighboring properties.

(c) A violation of this section exposes the violator to an administrative penalty of no less than $50 and no more than $1000 per proven violation.

74 Del. Laws, c. 364, § 1.;



§ 2705. Settlement agreement

No administrative penalty shall be imposed for an alleged violation of this chapter until an administrative hearing is held before the Secretary or the Secretary's designee after due notice has been given to the landowner or person who possesses or has use of the land in accordance with Delaware's Administrative Procedures Act [Chapter 101 of Title 29]. However, a landowner or person who possesses or has use of the land from which a nuisance plant has spread onto a neighboring property may enter into a written agreement with the Department of Agriculture specifying terms and conditions for the control or eradication of the designated nuisance plant. So long as all the terms and conditions are being complied with, there is no violation of this chapter.

74 Del. Laws, c. 364, § 1.;



§ 2706. Hearing procedure; appeals

All proceedings which are held to enforce this chapter shall be conducted by the Secretary or Secretary's designee and shall be initiated by the filing of a written complaint with the Department of Agriculture by either a complainant or a Department of Agriculture official. The landowner or person who possesses or has use of the land shall have the right to appear personally, to be represented by counsel, and to submit evidence and witnesses in defense of the charges. The Secretary or the Secretary's designee shall make and preserve a full record of the proceeding. A transcript of the record may be purchased upon payment to the Department of the cost of preparing such a transcript. The Secretary or the Secretary's designee shall issue a decision in writing to the landowner or person who possesses or has use of the land within 30 days of the conclusion of the hearing. The decision by the Secretary or the Secretary's designee is appealable to the Superior Court for the county in which the nuisance plant is growing within 30 days of the mailing of a decision by the Secretary or the Secretary's designee.

74 Del. Laws, c. 364, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2707. Regulations

The Department of Agriculture may promulgate and adopt regulations deemed necessary to carry out the purposes of this chapter.

74 Del. Laws, c. 364, § 1.;






CHAPTER 31. MILK, CREAM AND OTHER MILK PRODUCTS; CONTAINERS

Subchapter I General Provisions

§ 3101. Standard measure for milk or cream; sale by butterfat content

No milk, skim milk or cream shall be sold, offered for sale, or demanded from any wholesale or retail seller thereof, at any other standard of measurement than that known as the liquid or wine measure containing 231 cubic inches to the gallon. This section shall not apply to the sale of milk, skim milk or cream by weight or percentage of butterfat.

24 Del. Laws, c. 167; 25 Del. Laws, c. 149, § 1; Code 1915, § 2929; Code 1935, § 3433; 3 Del. C. 1953, § 3101.;



§ 3102. Unlawful sales of milk or cream; penalty

Whoever violates § 3101 of this title shall be fined not less than $25 nor more than $100, or imprisoned not less than 10 nor more than 30 days, or both.

24 Del. Laws, c. 167; 25 Del. Laws, c. 149, § 2; Code 1915, § 2929; Code 1935, § 3433; 3 Del. C. 1953, § 3102.;



§ 3103. Permit for receiving milk or cream; exceptions

Every creamery, shipping station, milk factory, cheese factory, ice cream factory, milk condensary or person receiving, buying and paying for milk or cream regardless of the method of settlement, shall be required to hold a permit for each and every place where milk or cream is received by weight or measure. This chapter shall not apply to individuals buying milk or cream for private use, or to producers buying milk in emergencies to make up their regular supply, or to persons buying from dealers already holding a permit, or to hotels, restaurants, boardinghouses, railroad dining cars, retail stores or drugstores. The permit shall be issued by the Department of Agriculture to such creamery, shipping station, milk factory, cheese factory, ice cream factory, milk condensary or person upon the filing of such information as may be required by the Department of Agriculture. The permit shall be valid for a term of 1 calendar year and may be revoked by the Department of Agriculture for any violation of the provisions of this chapter. This permit issued hereunder shall be posted in plain view in the station for which it is issued.

32 Del. Laws, c. 36, § 1; 40 Del. Laws, c. 92, § 1; Code 1935, § 634; 3 Del. C. 1953, § 3103; 57 Del. Laws, c. 764, § 12.;



§ 3104. Definition of condensed, evaporated and concentrated milk

For the purpose of this chapter, condensed, evaporated and concentrated milk is defined as the product resulting from the evaporation of a considerable portion of the water from the fresh clean lacteal secretion, colostrum free, obtained by the complete milking of cows properly fed and kept, the product to contain, when made from whole milk or from milk with adjustment, if necessary, of the ratio of fat to nonfat solids by the addition or by the abstraction of cream without added sugars all tolerances allowed, at least 25.5% of milk solids and not less than 7.8% of milk fat. The sum of the percentage of milk fat and total milk solids shall be not less than 33.7% when made from whole milk with added sugars to contain at least 8% of milk fat all tolerances allowed and when made from skimmed milk to contain at least 20% of milk solids all tolerances allowed.

33 Del. Laws, c. 52, § 1; Code 1935, § 647; 3 Del. C. 1953, § 3104.;



§ 3105. Sale of condensed, evaporated or concentrated milk

No person, by himself or herself or by his or her agents, servants or employees, shall manufacture, sell or exchange or have in possession with intent to sell or exchange any condensed, evaporated or concentrated milk which does not conform at least to the minimum standards set forth in § 3104 of this title, and when contained in hermetically sealed cans does not bear stamped or labeled thereon the name and address of the manufacturer thereof.

33 Del. Laws, c. 52, § 2; Code 1935, § 648; 3 Del. C. 1953, § 3105; 70 Del. Laws, c. 186, § 1.;



§ 3106. Sales of milk or cream under fictitious, coined, or trade names

No person, by himself or herself or by his or her agents, servants or employees, shall manufacture, sell or exchange or have in possession with intent to sell or exchange any milk, cream or skimmed milk whether or not condensed, evaporated, concentrated, powdered, dried or desiccated to or with which has been added, blended or compounded any fats or oils other than milk fats either under the name of the products or articles or the derivatives thereof if labeled or sold under any fictitious, coined or trade names whatsoever.

33 Del. Laws, c. 52, § 3; Code 1935, § 649; 3 Del. C. 1953, § 3106; 70 Del. Laws, c. 186, § 1.;



§ 3107. Penalty for violating § 3104, 3105 or 3106

Whoever violates § 3104, 3105, or 3106 of this title shall be fined not less than $50 nor more than $100, or imprisoned not less than 30 nor more than 60 days, or both.

33 Del. Laws, c. 52, § 4; Code 1935, § 650; 3 Del. C. 1953, § 3107.;



§ 3108. Enforcement of chapter

(a) The Department of Agriculture shall enforce this chapter, and may make such proper rules and regulations as are necessary for such enforcement.

(b) Nothing in subsection (a) of this section shall prevent any individual from prosecuting any person for violating any of the provisions of this chapter.

32 Del. Laws, c. 36, § 9; 33 Del. Laws, c. 52, § 6; 40 Del. Laws, c. 92, § 11; Code 1935, §§ 642, 652; 3 Del. C. 1953, § 3108; 57 Del. Laws, c. 764, § 12.;



§ 3109. Mastitis analysis of milk samples; appropriations; allocations

The sum of $9,000 shall be included in the general appropriation bill which is presented to each biennial General Assembly, and appropriated therein to the Department of Agriculture to defray the expenses of a full-time field man to take and collect milk samples to be analyzed for bacteria of mastitis significance. Of each such sum so appropriated, the sum of $3,600 shall be allocated to salaries and wages, the sum of $200 shall be allocated to office and laboratory supplies, and the sum of $700 shall be allocated to travel expenses, for each fiscal year of the biennium. Such sums shall be paid by the State Treasurer upon warrants duly approved by the proper officers of the Department of Agriculture.

3 Del. C. 1953, § 3109; 49 Del. Laws, c. 423, §§ 1, 2; 57 Del. Laws, c. 764, § 12.;






Subchapter II Butterfat Content; Babcock Test

§ 3111. Babcock test requirement

No person or his or her agents or servants engaged in the business of buying milk or cream on the basis of, or in any manner with reference to, the amount or percentage of butterfat contained therein, shall take, collect or use for testing purposes an unfair or an inaccurate sample, or underread, overread or erroneously manipulate the test commonly known as the "Babcock test" used for determining the percentage of such fat in said milk or cream, or falsify the record thereof, or make the "Babcock" reading except when the fat has a temperature of 135 degrees to 145 degrees Fahrenheit, or use for such test quantities other than 17.6 cubic centimeters in the case of milk and 9 grams or 18 grams in the case of cream. In all tests of cream, the cream shall be weighed and not measured into the test bottle.

32 Del. Laws, c. 36, § 2; 40 Del. Laws, c. 92, § 2; Code 1935, § 635; 3 Del. C. 1953, § 3111; 70 Del. Laws, c. 186, § 1.;



§ 3112. Licensed tester

Every person or agent or servant thereof engaged in the business of receiving or buying milk or cream on the basis of, or in any way with reference to, the amount of butterfat contained therein, or on the basis of tests made for official inspection or public records as determined by the "Babcock test" shall have the test or tests made only by a licensed tester who shall be responsible for the same and who shall keep a proper and permanent record of all tests made and a copy of such record shall be kept by the owner or manager of the plant.

32 Del. Laws, c. 36, § 4; 40 Del. Laws, c. 92, § 4; Code 1935, § 637; 3 Del. C. 1953, § 3112.;



§ 3113. Qualifications and duties of licensed tester; fee; renewal of license

For the purpose of this subchapter, a licensed tester is any person who, having furnished satisfactory evidence of good character and having passed a satisfactory examination in milk and cream testing conducted by the Department of Agriculture or its agents, has received a certificate of proficiency from the Department. Each applicant for examination for a certificate shall pay a fee of $3.45 to the Department of Agriculture or its agents. The Department shall issue a certificate of proficiency in the name of the approved applicant and under a serial number. The Department upon receipt of this certificate of proficiency, together with the payment of a fee of $3.45, shall issue a license to the applicant good for 1 calendar year. This license shall be renewed annually without further examination at the discretion of the Department upon the payment of a fee of $3.45. Each certified tester shall post the certified tester's license in plain view in the testing room in which the certified tester is employed. The Department shall revoke the license for failure to post it as above required or for any other just cause.

32 Del. Laws, c. 36, § 4; 40 Del. Laws, c. 92, § 4; Code 1935, § 637; 3 Del. C. 1953, § 3113; 57 Del. Laws, c. 764, § 12; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3114. Licensed weigher and sampler; qualifications and duties; fee; renewal of license

(a) Every person engaged in the business of buying milk or cream on the basis of, or in any way with reference to, the amount of butterfat contained therein or on the basis of tests made for official inspection or public record shall have the samples taken for testing purposes either by a licensed tester or by a person licensed or certified to weigh and sample milk and cream.

(b) For the purpose of this subchapter, a person certified to weigh and sample milk or cream is any person who, having furnished satisfactory evidence of good character and having passed a satisfactory examination in weighing and sampling milk and cream conducted by the Department of Agriculture or its agents, has received a certificate of proficiency from the Department.

(c) Each applicant for an examination for such certificate shall pay a fee of $1.75 to the Department. The Department shall issue a certificate of proficiency in the name of the approved applicant and under a serial number. The Department of Agriculture upon receipt of this certificate of proficiency, together with the payment of a fee of $3.45, shall issue a license to the applicant good for 1 calendar year. This license shall be renewed annually without further examination at the discretion of the Department of Agriculture upon the payment of $3.45.

(d) Each licensed weigher and sampler shall post his or her license in plain view in the plant in which he or she is employed. The Department of Agriculture may revoke the license for failure to post it as above mentioned or for any other just cause.

40 Del. Laws, c. 92, § 5; Code 1935, § 637; 3 Del. C. 1953, § 3114; 57 Del. Laws, c. 764, § 12; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, § 68; 70 Del. Laws, c. 186, § 1.;



§ 3115. Frequency of testing, holding, retesting and reporting

(a) Any person or milk plant or agent thereof in the State or out of the State engaged in the business of buying milk on the basis of percentage of butterfat contained therein shall make a test of the milk at least once every 16 days. The milk purchased from each milk producer shall be represented by a composite sample taken from the entire delivery of each of the several lots purchased from the milk producer and shall cover a period of not more than 16 days. A composite sample shall contain a preservative and it shall contain aliquot parts from each lot of milk collected. The preservative must be capable of keeping the composite sample in suitable condition for testing for a period of at least 30 days. Each composite sample shall be held in an airtight bottle, to be labeled with the name or number of the milk producer.

(b) After the composite samples have been tested, their residues shall be held intact and in a suitable condition for retesting for a period of 15 days.

(c) All milk producers shall be notified within 5 days after the close of the period giving such producer the results of the butterfat test on the composite sample. If the producer desires a retest, such request shall be made directly to the milk plant or through the field man within 24 hours after the receipt of the butterfat test. The retest shall be made immediately and reported to the producer.

(d) The Department of Agriculture may at any time require out-of-state milk plants to deliver 1 or all composite samples to the Department of Agriculture laboratories for retesting purposes. An alternative shall be for the out-of-state milk plant to grant the Department of Agriculture or its agents permission to enter its plant for the purpose of taking samples for rechecking purposes. If the composite sample should in some manner be destroyed during the period and it becomes necessary to use fresh samples as the basis of settlement at least 3 fresh samples shall be taken from 3 separate deliveries of milk.

(e) Reports of all butterfat tests shall be made to the Department of Agriculture at the close of each testing period. If butterfat tests vary more than 0.02% from one testing period to the next testing period, a retest shall be made and reported.

(f) The Secretary of the Department of Agriculture may, by written permission, grant any person or milk plant or agent thereof engaged in the business of buying milk on the basis of percentage of butterfat contained therein the right to use a fresh sample method as approved by the Secretary.

32 Del. Laws, c. 36, § 5; 40 Del. Laws, c. 92, § 6; Code 1935, § 638; 3 Del. C. 1953, § 3115; 57 Del. Laws, c. 503; 57 Del. Laws, c. 764, § 12; 58 Del. Laws, c. 113, § 1.;



§ 3116. Percentage of fat used as basis of payment

No percentage of fat ascertained from a sample containing milk or cream that has been so treated as to cause it to test lower or higher than the test of the milk or cream from which it was taken shall be used as a basis of payment for milk or cream purchased or sold.

32 Del. Laws, c. 36, § 6; 40 Del. Laws, c. 92, § 7; Code 1935, § 639; 3 Del. C. 1953, § 3116.;



§ 3117. Approved weight or measure or butterfat test as basis of payment

(a) No person purchasing or selling milk or cream or both by weight or measure or butterfat test, and no agent or servant of any such person, shall use as a basis of payment for such purchase any weight or measure or butterfat test other than the approved weight or measure or butterfat test of the milk or cream purchased or sold.

(b) Only procedures approved by the Association of Official Analytical Chemists or the American Public Health Association and adopted or prescribed by the State Department of Agriculture may be used. The Babcock test or the automated light scattering method for determining fat content of raw unhomogenized milk are hereby adopted as procedures for the determination of the fat content of milk as a basis of payment to producers.

32 Del. Laws, c. 36, § 7; 40 Del. Laws, c. 92, § 8; Code 1935, § 640; 3 Del. C. 1953, § 3117; 58 Del. Laws, c. 113, § 2.;



§ 3118. Butterfat statement given producers; contents

(a) Every person or agent or servant thereof purchasing or receiving milk or cream from the producer thereof for manufacturing purposes or for reselling the same shall, at each time of payment to the producer for milk or cream, or where the producer of milk or cream is selling the same to the purchaser or receiver by or through a cooperative association or other agency and the payment thereof is being made by the purchaser or receiver to the cooperative or other agency, at the time the purchaser or receiver makes each payment to the cooperative association or other agency, give each producer delivering milk a statement showing the amount delivered daily during the time for which payment is made and the average per centum butterfat test of same, provided payment is made on the basis of the butterfat content.

(b) The statement shall contain the name or number of the producer or seller of the milk or cream, the date of delivery thereof, and the amount delivered. The statement shall be given in the terms of the unit used as a basis for determining the value thereof. A purchaser or receiver may, in lieu of the monthly statement of weights, give daily to the producer or to his agent at the time of delivery of milk or cream to the purchaser or receiver, a written statement of the amount of milk or cream received or purchased.

36 Del. Laws, c. 97, § 1; 40 Del. Laws, c. 92, § 9; Code 1935, §§ 641, 653; 3 Del. C. 1953, § 3118.;



§ 3119. Authority to enter premises and examine books, records and testing apparatus

The Department of Agriculture or its agents may enter the premises and examine the books, the records and testing apparatus of any person, for the purpose of carrying out this subchapter.

32 Del. Laws, c. 36, § 8; 40 Del. Laws, c. 92, § 10; Code 1935, § 641; 3 Del. C. 1953, § 3119; 57 Del. Laws, c. 764, § 12.;



§ 3120. Violations and penalties

(a) Whoever violates this subchapter, except § 3111 of this title, shall be fined not less than $10 nor more than $50, or imprisoned not less than 10 nor more than 30 days, or both.

(b) Whoever violates § 3111 of this title shall be fined not less than $100 nor more than $1,000, or imprisoned not more than 9 months.

32 Del. Laws, c. 36, § 10; 40 Del. Laws, c. 92, § 13; Code 1935, § 643; 3 Del. C. 1953, § 3120.;



§ 3121. Persons responsible for violations

For violation of any of this subchapter proceedings may be instituted against the owner or manager who is responsible for the business transacted, together with the certified tester or the person weighing and sampling, and either or all of them shall be held equally responsible.

40 Del. Laws, c. 92, § 12; Code 1935, § 642; 3 Del. C. 1953, § 3121.;



§ 3122. Payment of fines and other money; disposition

All fines and penalties received for violations of this subchapter and all moneys received in compliance with this subchapter shall be paid to the Department of Agriculture or its agents and shall thereafter be paid into the State Treasury for the use of the State.

32 Del. Laws, c. 36, § 11; 40 Del. Laws, c. 92, § 14; Code 1935, § 644; 3 Del. C. 1953, § 3122; 57 Del. Laws, c. 764, § 12.;



§ 3123. Purchase of milk or cream by state institutions

Whenever a state institution purchases milk or cream pursuant to competitive bids based on the butterfat contents of the milk or cream supplied or to be supplied pursuant to such bid or bids, the tests to determine the butterfat contents thereof shall be made pursuant to and in compliance with the testing requirements provided under this subchapter. Whenever any bid has been accepted by any state institution to supply milk or cream or both of a required percentage of butterfat, the successful bidder shall be deemed to be in compliance with the requirements of the bid whenever any tests of the milk or cream shall be made, and such tests to determine the amount of the butterfat in such milk or cream or both shall be made pursuant to and in compliance with the provisions of this subchapter. The successful bidder shall not be required to satisfy any other tests made by any other sources than those prescribed under this subchapter.

Code 1935, § 646A; 43 Del. Laws, c. 89, § 1; 3 Del. C. 1953, § 3123.;






Subchapter III Standard Babcock Testing Equipment

§ 3131. Approved testing glassware and utensils

No person purchasing milk or cream and paying for the same on the basis of the percentage of butterfat contained therein shall, if the percentage of butterfat is ascertained by the "Babcock test," use any test glassware except standard Babcock test glassware and weights which have been previously inspected and approved by the Department of Agriculture. If the proportion of butterfat is determined by any method other than the "Babcock test" no utensil or instrument shall be used in the determination until the same has been inspected and approved by the Department of Agriculture.

32 Del. Laws, c. 36, § 3; 40 Del. Laws, c. 92, § 3; Code 1935, § 636; 3 Del. C. 1953, § 3131; 57 Del. Laws, c. 764, § 12.;



§ 3132. Specifications for standard Babcock testing glassware

The term "standard Babcock testing glassware" applies to glassware and weights complying with the following specifications:

(1) Standard milk test bottles —

Graduation. — The total per centum graduation shall be 8. The graduated portion of the neck shall have a length of not less than 63.5 millimeters (2 1/2 inches). The graduation shall represent whole percent, .5 percent, and tenths percent. The tenths percent graduation shall not be less than 3 millimeters in length; the .5 percent graduations shall be 1 millimeter longer than the tenths percent graduation, projecting 1 millimeter to the left. The whole percent graduations shall extend at least one-half way around the neck to the right and projecting 2 millimeters to the left of the tenths percent graduations. Each percent graduation shall be numbered, the number being placed on the left of the scale. The error at any point of the scale shall not exceed .1 percent.

Neck. — The neck shall be cylindrical, and the cylindrical shape shall extend for at least 9 millimeters below the lowest and above the highest graduation mark. The top of the neck shall be flared to a diameter of not less than 10 millimeters.

Bulb. — The capacity of the bulb up to the junction of the neck shall not be less than 45 cubic centimeters. The shape of the bulb may be either cylindrical, or conical with the smallest diameter at the bottom. If cylindrical, the outside diameter shall be between 34 and 36 millimeters; if conical, the outside diameter of the base shall be between 31 and 33 millimeters and the maximum diameter between 35 and 37 millimeters.

Charge. — The charge of the bottle shall be 18 grams.

Height. — The total height of the bottle shall be between 150 and 165 millimeters (5 7/8 and 6 1/2 inches).

(2) Standard cream test bottles —

Three types of bottles shall be accepted as standard cream test bottles; a 50 percent, 9 gram, short-neck bottle; a 50 percent, 9 gram, long-neck bottle; and a 50 percent, 18 gram, long-neck bottle.

Fifty percent, 9 gram, short-neck bottles:

Graduation. — The total percent graduation shall be 50. The graduated portion of the neck shall have a length of not less than 63.5 millimeters (2 1/2 inches). The graduation shall represent 5 percent, 1 percent, and .5 percent. The 5 percent graduation shall extend at least half way around the neck to the right. The .5 percent graduation shall be at least 3 millimeters in length, and the 1 percent graduation shall have a length intermediate between the 5 percent and the .5 percent graduations. Each 5 percent graduation shall be numbered, the number being placed on the left of the scale. The error at any point of the scale shall not exceed .5 percent.

Neck. — The neck shall be cylindrical, and the cylindrical shape shall extend at least 9 millimeters below the lowest, and 9 millimeters above the highest graduation mark. The top of the neck shall be flared to a diameter of not less than 10 millimeters.

Bulb. — The capacity of the bulb up to the junction of the neck shall not be less than 45 cubic centimeters. The shape of the bulb may be either cylindrical, or conical, with the smallest diameter at the bottom. If cylindrical, the outside diameter shall be between 34 and 36 millimeters; if conical, the outside diameter of the base shall be between 31 and 33 millimeters, and the maximum diameter between 35 and 37 millimeters.

Charge. — The charge of the bottle shall be 9 grams. All bottles shall bear on top of the neck, above the graduations, in plainly legible characters, a mark defining the weight of the charge to be used (9 grams).

Height. — The total height of the bottle shall be between 150 and 165 millimeters (5 7/8 and 6 1/2 inches), which is the same as standard milk test bottles.

Fifty percent, 9 grams, long-neck bottles:

The same specifications in every detail as specified for the 50 percent, 9 grams, short-neck bottle, shall apply for the long-neck bottle, with the exception, however, that the total height of this bottle shall be between 210 and 235 millimeters (8 1/4 and 8 7/8 inches), and that the total length of the graduation shall not be less than 120 millimeters.

Fifty percent, 18 grams, long-neck bottles:

The same specifications in every detail as specified for the 50 percent, 9 grams, long-neck bottles, except that the charge of the bottle shall be 18 grams. All bottles shall bear, on the top of the neck, above the graduation, in plainly legible characters, a mark defining the weight of the charge to be used (18 grams).

(3) The standard Babcock pipette —

Total length of pipette, not more than 330 millimeters (13 1/4 inches). Outside diameter of suction tube, 6 to 8 millimeters.

Length of suction tube, 130 millimeters. Outside diameter of delivery tube, 4.5 to 5.5 millimeters. Length of delivery tube, 100 to 120 millimeters. Distance of graduation mark above bulb, 30 to 60 millimeters. Nozzle, straight. Delivery, 17.6 cubic centimeters of water at 20° Centigrade in 5 to 8 seconds.

(4) Standard weights —

The standard weights shall be of 9 grams and 18 grams denominations.

32 Del. Laws, c. 37, § 2; Code 1935, § 646; 3 Del. C. 1953, § 3132.;



§ 3133. Inspection and marking of Babcock test bottles

(a) Every person, or agent thereof, engaged in the business of buying milk or cream on the basis of, or in any manner with reference to, the amount of percentage of butterfat contained therein, as determined by the "Babcock test," shall use standard "Babcock" bottles, pipettes, and weights, as defined in § 3132 of this title. All Babcock test bottles, pipettes, and weights, so used, shall have been inspected for accuracy by the Department of Agriculture, or its proper officer or agent, and shall be legibly and indelibly marked by the Department of Agriculture, or its inspectors of weights and measures, with the letters "S. G. D." (Standard Glassware Delaware).

(b) No Babcock bottle, pipette, or weight, shall be used for a test unless examined and marked by the inspectors of weights and measures. No person or agent shall use any other than standard test bottles, pipettes and weights, which have been examined and marked as provided in this section, to determine the amount of fat in milk or cream bought on the butterfat basis as determined by the Babcock test.

32 Del. Laws, c. 37, § 1; Code 1935, § 645; 3 Del. C. 1953, § 3133; 57 Del. Laws, c. 764, § 12.;



§ 3134. Violations and penalties

Whoever violates this subchapter shall be fined not less than $10 nor more than $50, and shall pay the costs of prosecution.

32 Del. Laws, c. 37, § 3; Code 1935, § 646; 3 Del. C. 1953, § 3134.;






Subchapter IV Containers for Dairy Products

§ 3141. Registration of markings on containers

(a) Any person engaged in manufacturing, bottling or selling milk, cream or other dairy products in bottles, boxes, tins, cans or other receptacles or containers, with such person's name or names or other mark or marks, or device or devices, branded, stamped, engraved, etched, blown, impressed or otherwise produced upon such bottles, boxes, tins, cans or other receptacles or containers used by such person in the same or delivery of milk, cream or other dairy products, may file in the office of the Secretary of State a description of the name or names, marks or devices so used by such person, and cause such description to be printed once a week for 2 weeks successively in a newspaper published in the county in which the principal office or place of business of the owner shall be located.

(b) Upon legal proof being furnished the Secretary of State, a certificate shall be issued by the Secretary of State which certificate shall be competent evidence in any court of law of the State of the right of such person to the absolute use of such bottles, boxes, tins, cans, or other receptacles or containers, with such devices marked thereon, and of the publication and registration of the same. If such person has obtained a certificate from the Secretary of State and thereafter retires from business, such person shall have the right to legally transfer the certificate to such person's successor in the business.

27 Del. Laws, c. 178; Code 1915, § 3594; 40 Del. Laws, c. 221, § 1; Code 1935, § 4086(a); 3 Del. C. 1953, § 3141; 70 Del. Laws, c. 186, § 1.;



§ 3142. Use of registered containers

(a) No person shall fill with milk, cream or other dairy products, or other beverages, oils, compounds or mixtures, any bottles, boxes, tins, cans or other receptacles or containers, marked or distinguished by or with any name, mark or device, of which a description has been filed and published as provided for in this subchapter; or deface, erase, obliterate, cover up, or otherwise remove or conceal, any such name, mark or device thereon; or sell, buy, give, take, retain, or break, mutilate or destroy, or otherwise dispose of, or traffic in the same; without the written consent of the owner or owners thereof being first obtained.

(b) The fact of any person other than the rightful owner or owners thereof using any such bottles, boxes, tins, cans, or other receptacles or containers for the sale or storage therein of any milk, cream or other dairy products, or other beverages, oils, compounds or mixtures, without the written consent of such owner or owners, of which a description of the names, marks, or devices thereon has been filed and published in the manner provided for in this subchapter; or the buying, selling, using, disposing of, destroying, retaining, or trafficking in such bottles, boxes, tins, cans, or other receptacles or containers, by any person other than the owner or owners thereof, without written consent; or having in his possession, by any junk dealer or other dealer in secondhand articles, of any bottles, boxes, tins, cans, or other receptacles or containers, of which a description of the names, marks, or devices thereon has been filed and published without written consent, shall be prima facie evidence of the unlawful use, retention, possession of, or trafficking in such bottles, boxes, tins, cans, or other receptacles or containers.

Code 1915, §§ 3594A, 3594B; 40 Del. Laws, c. 221, § 1; Code 1935, § 4086(b), (c); 3 Del. C. 1953, § 3142.;



§ 3143. Deposits on containers

The requiring, taking, or accepting of any deposit upon the delivery of any bottle, box, tin, can or other receptacles or containers, the name, mark, or device upon which has been filed and published as provided for in this subchapter, shall not constitute a sale thereof, either optional or otherwise.

Code 1915, § 3594C; 40 Del. Laws, c. 221, § 1; Code 1935, § 4086(d); 3 Del. C. 1953, § 3143.;



§ 3144. Confiscation by owner of unlawfully used containers

The owner or proprietor, or his or her or its agent or agents, may take possession of any bottles, boxes, tins, cans, or other receptacles or containers, used in violation of this subchapter, whether the receptacles or containers be full or partly full of any liquid, beverage or other substance, or empty, and shall not be liable in damages therefor, or for any trespass arising out of taking possession. Should the party or parties having possession of the receptacles or containers refuse to empty the same of the contents contained therein immediately, upon notice and demand by the owner or proprietor, or his or her or its agent or agents, then the owner, proprietor or agent may empty the receptacles or containers and shall not be liable therefor.

Code 1915, § 3594D; 40 Del. Laws, c. 221, § 1; Code 1935, § 4086(e); 3 Del. C. 1953, § 3144; 70 Del. Laws, c. 186, § 1.;



§ 3145. Sterilization of bottles

Glass bottles used in the sale and delivery of milk, cream and other dairy products shall be sterilized before each and every filling, and shall not be used by the owner or owners thereof, or by any other person for any other purpose whatsoever.

Code 1915, § 3594F; 40 Del. Laws, c. 221, § 1; Code 1935, § 4086(g), 3 Del. C. 1953, § 3147; 70 Del. Laws, c. 283, § 4.;



§ 3146. Violations and penalties

Whoever violates this subchapter shall be fined not more than $10 for each offense, unless a different penalty is prescribed by the section violated.

Code 1915, § 3594E; 40 Del. Laws, c. 221, § 1; Code 1935, § 4086(f); 3 Del. C. 1953, § 3146; 70 Del. Laws, c. 283, § 4.;



§ 3147. Jurisdiction of offenses

Justices of the peace shall have jurisdiction of offenses under this subchapter.

Code 1915, §§ 3594G, H; 40 Del. Laws, c. 221, § 1; Code 1935, § 4086(h), (i); 3 Del. C. 1953, § 3149; 70 Del. Laws, c. 283, § 4.;



§ 3148. Appeals; bond; time for taking

Any person convicted of violating this subchapter shall have the right of an appeal to the Court of Common Pleas upon giving bond with surety satisfactory to the justice of the peace or judge before whom such person was convicted. The appeal shall be taken and bond given within 5 days from the time of conviction.

Code 1915, § 3594J; 40 Del. Laws, c. 221, § 1; Code 1935, § 4086(j); 3 Del. C. 1953, § 3150; 69 Del. Laws, c. 423, § 3; 70 Del. Laws, c. 283, § 4.;



§ 3149. , 3150. Jurisdiction of offenses; appeals; bond; time for taking

Transferred.






Subchapter V Dealers' and Handlers' Bonds

§ 3161. Requirement of bond; amount

(a) No milk dealer or handler shall purchase, acquire or receive on consignment or otherwise milk from producers unless the milk dealer or handler has filed with the Department of Agriculture a corporate surety, individual surety, or collateral bond, approved by such Department.

(b) Except as otherwise herein provided, the bond required by subsection (a) of this section shall be in a sum equal to the value of the highest aggregate amount of milk purchased, acquired or received by the dealer or handler from producers in any 1 month during the preceding calendar year, which value shall be computed according to such milk dealer's or handler's posted prices for such month, and shall not in any event exceed $100,000.

(c) The bond required by subsection (a) of this section shall be upon a form prescribed by the Department of Agriculture, conditioned for the payment by the milk dealer or handler of all amounts due, including amounts due under this subchapter and the orders of such Department, for milk purchased or otherwise acquired from producers by the milk dealer or handler during the license year, upon such terms and conditions as the Department may prescribe.

(d) In the case of a milk dealer or handler who pays producers in full each week for milk purchased, acquired or received by him from such producers, the bond required by subsection (a) of this section shall be in a sum equal to 50 percent of the value of the highest aggregate amount of milk purchased, acquired or received by the dealer or handler from producers in any 1 month during the preceding calendar year, which value shall be computed according to such milk dealer's or handler's posted prices for such month, and shall not in any event exceed $50,000.

Code 1935, § 654A; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3161; 57 Del. Laws, c. 764, § 12.;



§ 3162. Computation of amount; milk from another state

Milk purchased, acquired or received by a milk dealer or handler from producers outside the State and sold or distributed by such dealers or handlers as fluid milk within the State, shall be included in computing the amount of such dealer's or handler's bond, except where such dealer or handler has filed a bond for the protection of such producers within the state wherein the milk is purchased, acquired or received or with such producers. In such computation, the amount due for such milk shall be determined according to any applicable official prices or any lawful contract price.

Code 1935, § 654B; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3162.;



§ 3163. Filing by dealer not engaged in business during preceding year

A milk dealer or handler purchasing or acquiring or receiving or intending to purchase, acquire or receive milk from producers, but not so engaged during any month of the preceding calendar year, shall file a bond in a reasonable sum to be fixed by the Department of Agriculture, and within the time for filing his or her application such dealer or handler shall request the Department to fix such sum.

Code 1935, § 654B; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3163; 57 Del. Laws, c. 764, § 12; 70 Del. Laws, c. 186, § 1.;



§ 3164. Time of filing; period effective

(a) The bond required in this subchapter shall be filed with the dealer's or handler's application for a license, and shall be filed within the time for filing such application.

(b) The bond shall become effective upon its being filed with the Department of Agriculture for the entire license year, or for that part of the license year in which the milk dealer or handler became engaged in the milk business. Any bond filed with the Department shall become effective upon being filed, whether or not it is approved by the Department, and shall no longer be of effect during the license year only when it has been replaced by a bond approved by the Department to be substituted therefor. The bond required in this subchapter shall be an obligation independent of the granting of a license and shall remain in full force and effect for and during the license year designated, as long as the dealer or handler purchases or receives milk from producers or is indebted to pay producers for any milk delivered during said license year, whether or not a license is granted the milk dealer or handler or a license granted the milk dealer or handler remains in force.

(c) The Department of Agriculture shall determine within a reasonable time after the close of a license year which milk dealers or handlers have paid all amounts protected by their bonds filed with the Department, and if the Department finds that all amounts protected by the bond of a milk dealer or handler have been paid, it shall thereafter return the bond for said past license year to each such milk dealer or handler.

Code 1935, § 654C; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3164; 57 Del. Laws, c. 764, § 12.;



§ 3165. Surety requirements

(a) A corporate surety bond shall be executed to the State by the milk dealer, as principal, and by a corporate surety company. The Department of Agriculture shall have no power to reject any corporate surety bond which is so executed by a corporate surety company authorized to do business in this State as surety.

(b) An individual surety bond shall be executed to the State by the milk dealer, as principal, and by 1 or more individuals, as surety or sureties, who shall have sole title to real estate, the fair valuation of which, free and clear, or in excess of all encumbrances, shall be at least equal to the amount of the bond.

(c) A collateral bond shall be executed to the State by the milk dealer, as principal, shall set forth therein the collateral posted with such bond, and shall have attached thereto the collateral properly assigned and transferred to the State. The collateral posted with such bond shall be cash in an amount equal to the amount of the bond; or such bond shall be secured by an actual deposit with the Department of Agriculture, or with a bank, bank and trust company, or national bank within the State, of money to the full amount of the bond; or by securities to such amount, consisting of interest-bearing obligations of the United States government, of this State, or of any political subdivision of this State, or by any other security or securities approved by the Department of Agriculture. The security or securities deposited therewith shall constitute a trust fund for producers from whom the dealer purchases milk.

Code 1935, § 654D; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3165; 57 Del. Laws, c. 763, § 12.;



§ 3166. Substitutions

The Department of Agriculture may grant to any milk dealer or handler the authority to substitute for any bond, surety or any collateral, another bond, surety or other collateral, provided that such other bond, surety, or collateral meets all the requirements of this subchapter.

Code 1935, § 654D; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3166; 57 Del. Laws, c. 764, § 12.;



§ 3167. Financial statement; acceptance in lieu of surety

(a) A milk dealer or handler shall, from time to time, when required by the Department of Agriculture, make and file with such Department a verified statement of his or her disbursements, or of any other facts in connection with his or her business, during a period to be prescribed by the Department, which financial statement shall contain the names of the producers from whom milk was purchased, acquired, received or handled on consignment or otherwise, the amount due to the producers, and any other relevant facts required by the Department pertinent to the dealer or handler or the dealer's or handler's surety or sureties.

(b) In lieu of, and notwithstanding any and all provisions contained in this subchapter to the contrary, and in particular any and all provisions requiring a milk dealer or handler to file a corporate surety, or individual surety, or collateral bond, the Department of Agriculture may accept of and from any milk dealer or handler who has been continuously engaged in such business in this State for a period of 7 years prior thereto a complete current financial statement of all the assets and liabilities of such dealer or handler, verified under oath by such dealer or handler or an authorized agent thereof; which financial statement shall be in such form and in such detail as the Department prescribes from time to time.

(c) Whoever wilfully falsifies any such financial statement, in whole or in part, is guilty of making a false written statement in violation of § 1233 of Title 11 and shall be punished accordingly.

(d) If the Department of Agriculture determines from the financial statement that the fair net worth of the milk dealer or handler is at least equal to the amount of corporate surety, or individual surety, or collateral bond which such milk dealer or handler would otherwise be required to file, the Department may accept such milk dealer's or handler's bond and financial statement without requiring any corporate or individual surety thereon or collateral to be posted therewith.

Code 1935, § 654E; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3167; 57 Del. Laws, c. 764, § 12; 70 Del. Laws, c. 186, § 1.;



§ 3168. Increase of bond

If it appears from the dealer's or handler's financial statement, or from facts otherwise ascertained by the Department of Agriculture, that the bond afforded to producers selling, supplying or making available on consignment or otherwise milk to such milk dealer or handler does not adequately protect such producers, the Department may require such milk dealer or handler to procure an additional surety, or to give an additional bond or additional security for the collateral bond, in a sum to be determined by the Department, which (1) shall not exceed more than 50 percent of the value of the highest aggregate amount of milk purchased, acquired or received on consignment or otherwise by the dealer or handler from producers in any 1 month during the preceding or current year, which value shall be computed according to the prices applicable, or which (2) shall be a sum not exceeding by more than 50 percent the amount found to be due and owing producers by such dealer on a particular date determined by the Department, whichever sum is greater, but the total increase shall not in any event exceed $50,000. In the case of a milk dealer or handler who pays producers in full each week for milk purchased, acquired or received or handled on consignment or otherwise by him from such producers, any increase required hereunder shall not exceed more than 25 percent of such value or amount, but the total increase in any event shall not exceed $25,000.

Code 1935, § 654F; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3168; 57 Del. Laws, c. 764, § 12.;



§ 3169. Decrease in bond

The Department of Agriculture may grant a reduction of the bond or the collateral, or release an additional surety, if it appears that owing to a decrease in the milk purchased, received or handled by the dealer or handler, or to other causes, a bond in a lesser amount or with fewer sureties will protect producers selling, supplying or making available milk to such milk dealer or handler.

Code 1935, § 654F; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3169; 57 Del. Laws, c. 764, § 12.;



§ 3170. Bonds, collateral, etc., deposited with State Treasurer

All bonds, together with any moneys, or securities given as collateral therefor, received by the Department of Agriculture from milk dealers pursuant to the provisions of this subchapter, shall be transmitted by the Department to the State Treasurer for safekeeping subject to withdrawal in whole or in part at any time by the Department.

Code 1935, § 654G; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3170; 57 Del. Laws, c. 764, § 12.;



§ 3171. Income from collateral

The milk dealer or handler shall be entitled to all moneys received by the State Treasurer as interest or dividends upon any security or securities deposited by such milk dealer or handler with the Department of Agriculture and transmitted by the Department to the State Treasurer for safekeeping, in accordance with this subchapter. The milk dealer or handler shall not be entitled to interest or dividends if there is on file with the Department a valid unpaid claim of a producer against the milk dealer or handler, based on milk sold, supplied or made available by such producer to the milk dealer or handler.

Code 1935, § 654H; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3171; 57 Del. Laws, c. 764, § 12.;



§ 3172. Suit upon bond

The Department of Agriculture may sue on the bond on behalf of producers. Suit may be brought in the name of the State upon relation of the Department of Agriculture or of the Attorney General, in such manner as debts are by law recoverable.

Code 1935, § 654I; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3172; 57 Del. Laws, c. 764, § 12.;



§ 3173. Order of Department of Agriculture

If, by valid formal order refusing, suspending or revoking a license, after hearing with due notice to all those liable on the bond, the Department of Agriculture has found a milk dealer or handler to be indebted thereunder, such order and the findings of fact in support thereof shall be conclusive evidence of the amount due under such bond in a suit thereon by the Department, unless an appeal therefrom is pending and a supersedeas granted.

Code 1935, § 654J; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3173; 57 Del. Laws, c. 764, § 12.;



§ 3174. Distribution of proceeds of bond or collateral

The Department of Agriculture shall prescribe the procedure for the payment, out of the proceeds of any bond or collateral required by this subchapter, of the amounts found due to producers or handlers or dealers, based on sales or deliveries of milk by them to a milk dealer or handler who has posted a bond or collateral. If the proceeds of a bond or of collateral which has been posted by a milk dealer or handler shall be insufficient to pay in full the amounts due to producers who have sold or supplied milk to such milk dealer or handler, the moneys available shall be divided pro rata among such producers.

Code 1935, § 654K; 48 Del. Laws, c. 376, § 1; 3 Del. C. 1953, § 3174; 57 Del. Laws, c. 764, § 12.;






Subchapter VI Fresh Milk

§ 3175. Definitions

(a) "Delaware fresh milk" means milk consisting entirely of fresh milk produced in Delaware.

(b) "Fresh milk" means milk offered for sale to the public which has not been dehydrated, rehydrated or reconstituted in whole or in part and shall not contain caseins, casein products, or caseinates other than those caseins, casein products, or caseinates which occur naturally.

(c) "Northeastern fresh milk" means milk consisting entirely of fresh milk produced in Delaware, Maryland, New Jersey, Pennsylvania, New York, Connecticut, Rhode Island, Massachusetts, Vermont, New Hampshire or Maine.

76 Del. Laws, c. 333.;



§ 3176. Labeling of milk

Milk containers may be labeled as "fresh", "Delaware fresh" or "Northeastern fresh" as long as the requirements of § 3175 of this title are met.

76 Del. Laws, c. 333.;



§ 3177. Penalty

Whoever violates this subchapter shall be assessed a civil penalty of $1,000 per instance.

76 Del. Laws, c. 333.;



§ 3178. Enforcement

The Department of Agriculture shall enforce this subchapter and may make rules and regulations as are necessary for such enforcement.

76 Del. Laws, c. 333.;









CHAPTER 32. NORTHEAST INTERSTATE DAIRY COMPACT [EFFECTIVE UPON FEDERAL REAUTHORIZATION OF THE NORTHEAST INTERSTATE DAIRY COMPACT]

§ 3201. -3204. The State of Delaware to enter into Compact; provisions thereof; the Delaware Delegation to the Northeast Interstate Dairy Compact; duties of the Secretary of Agriculture; civil penalties

Repealed by 77 Del. Laws, c. 357, § 1, effective July 12, 2010.;






CHAPTER 35. EGGS

§ 3501. Definitions

As used in this chapter, unless the context clearly requires a different construction:

(1) "Eggs" means eggs in the shell that are the product of domesticated chickens.

(2) "Consumer" means any person who acquires eggs for consumption in his own household and not for resale.

(3) "Institutional consumer" means a restaurant, hotel, boardinghouse or any other business, facility or place in which eggs are prepared or offered as food for use by its patrons, residents, inmates or patients.

(4) "Retailer" means any person who markets eggs to ultimate consumers.

(5) "Market" means sell, offer for sale, give in the channels of commerce, barter, exchange, or distribute in any manner.

(6) "Person" means any individual, producer, firm, partnership, exchange, association, trustee, receiver, corporation or any other entity and any member, officer, employee or agent thereof.

(7) "Grade" means specifications defining the limits of variation in quality of eggs in such a manner as to differentiate among classes of eggs, and the letter, number or other symbol by which reference thereto may be made.

(8) "Standard" means specifications of the physical characteristics of any or all of the component parts of individual eggs.

43 Del. Laws, c. 88, § 5; 3 Del. C. 1953, § 3501; 56 Del. Laws, c. 258, § 1.;



§ 3502. Standards; grades; size-weight classes

The Department of Agriculture shall establish, and from time to time, may amend or revise standards, grades, and size-weight classes for eggs marketed in Delaware. In administering this section, the Department of Agriculture shall have due regard for the desirability of uniformity in the standards, grades and size-weight classes for eggs moving in intrastate and interstate commerce and may employ standards, grades or size-weight classes developed by the United States Department of Agriculture.

43 Del. Laws, c. 88, § 1; 3 Del. C. 1953, § 3502; 56 Del. Laws, c. 258, § 1; 57 Del. Laws, c. 764, § 14.;



§ 3503. Official quality grades and weight classes

The standards, grades, weight classes and tolerance for individual shell eggs adopted by the United States Department of Agriculture, Poultry Division of the Agricultural Marketing Service are adopted as the official standards, grades, weight classes and tolerance for this State. Such adopted standards apply to consumer grades only. Supplements to, and revisions of, the United States Department of Agriculture's standards, grades, weight classes and tolerance shall serve to effect similar changes in the standards, grades, weight classes and tolerance for this State.

Official standards for quality for individual shell eggs are:

Grade AA;

Grade A;

Grade B;

Unclassified.

43 Del. Laws, c. 88, § 2; 3 Del. C. 1953, § 3503; 56 Del. Laws, c. 258, § 1.;



§ 3504. Labeling

(a) The container in which any eggs are marketed in this State shall bear prominently on the outside portion thereof:

(1) The grade of the eggs;

(2) The size-weight class of the eggs;

(3) The word "eggs";

(4) The numerical count of the contents;

(5) The name and address of the packer or distributor.

(b) Eggs marketed in any manner other than in containers labeled in accordance with subsection (a) of this section shall be kept in full view of the prospective purchaser and shall have adjacent thereto, and prominently displayed, a sign or similar device bearing the grade and size-weight class of the eggs. Eggs not graded for quality shall be marked "UNCLASSIFIED." Eggs not sorted into official size classes shall be marked "UNCLASSIFIED." Such sign or device shall bear letters and numbers at least 1/2 inch in height of such character as shall be clearly visible to prospective purchasers.

(c) The term "fresh eggs," or any legend, symbol, picture, representation or device declaring or tending to convey the impression that the eggs are fresh, may be applied only to eggs meeting the requirements of grade A or AA.

(d) No label, container, display, or advertisement of eggs shall contain incorrect, fraudulent, or misleading representations. No person shall advertise eggs for sale unless the unabbreviated grade and size-weight class are conspicuously designated in block letters at least half as high as the tallest letter in the word "eggs" or the tallest figure in the price, whichever is larger.

(e) Letters and numerals used to designate the grade and size-weight class of eggs marketed in containers shall be clearly legible and at least 3/8  of an inch in height. Cartons, cases or other containers holding 2 or more containers of eggs shall also be lettered and numbered in accordance with this subsection. Any carton, case or other container which is reused shall, upon such reuse, have obliterated or removed therefrom any labels, lettering, numerals, or other symbols or representations not applicable to the contents upon such reuse.

43 Del. Laws, c. 88, § 3; 3 Del. C. 1953, § 3504; 56 Del. Laws, c. 258, § 1.;



§ 3505. Advertising of eggs

Advertising of eggs by the roadside, or by newspaper, magazine, handbills, radio, television, window signs, store displays or in any manner, shall include quality and size designations if the price is shown or stated. Such quality and size designations shall be prominent and conspicuous and the advertising shall be in no way deceptive or dishonest.

43 Del. Laws, c. 88, § 4; 3 Del. C. 1953, § 3505; 56 Del. Laws, c. 258, § 1.;



§ 3506. Limitation in use of descriptive terms

It shall be unlawful for any person to use such descriptive terms as fresh, new laid, hennery, direct from farm, farm fresh, best, number one, fancy, special, extra, select, or any other words, figures or symbols which imply or modify the quality designation in describing eggs of lesser quality than Grade A.

43 Del. Laws, c. 88, § 6; 3 Del. C. 1953, § 3506; 56 Del. Laws, c. 258, § 1.;



§ 3507. Invoice requirements

Every person selling eggs to retailers, restaurants, hotels, public and private eating places and institutions shall furnish a dated invoice showing the exact size and quality of such eggs, or they shall be invoiced as "UNCLASSIFIED."

43 Del. Laws, c. 88, § 7; 3 Del. C. 1953, § 3507; 56 Del. Laws, c. 258, § 1.;



§ 3508. Sanitation and related matters

(a) Any person assembling, transporting, marketing, or processing graded eggs for marketing shall keep the eggs at a temperature in accordance with United States Department of Agriculture temperature requirements. In addition, any container, including the packaging material therein or associated therewith, shall be clean, unbroken and free from foreign odor.

(b) The Department of Agriculture shall by rules and regulations provide for the keeping, processing, transporting and sale of eggs under sanitary conditions.

(c) Nothing in this chapter or in any rules or regulations of the Department of Agriculture shall be construed to exempt any persons or premises from the application thereto of any laws otherwise applicable and relating to the operation of establishments or facilities for the storing, transporting, sale, distribution, preparation or serving of food.

43 Del. Laws, c. 88, § 8; 3 Del. C. 1953 § 3508; 56 Del. Laws, c. 258, § 1; 57 Del. Laws, c. 764, § 14; 69 Del. Laws, c. 98, § 1.;



§ 3509. Sale of eggs unfit for human consumption

No person shall offer for sale, sell, trade or otherwise exchange eggs for human consumption which are classified inedible or loss eggs as defined by the United States Department of Agriculture rules and regulations on eggs.

43 Del. Laws, c. 88, § 1; 3 Del. C. 1953, § 3509; 56 Del. Laws, c. 258, § 1.;



§ 3510. Exemptions

(a) Producers are exempt from §§ 3503 and 3504 of this title if they sell eggs produced by their own flocks, provided such eggs are not sold at an established place of business detached from the premises of their production and provided they are not advertised or displayed to the public with price, or size, or quality designations or any descriptive terms as stated in § 3506 of this title.

(b) Newspapers or any other advertising media shall not be liable, pursuant to this chapter, for publishing advertisements furnished by a vendor or distributor of eggs or anyone acting on their behalf.

3 Del. C. 1953, § 3510; 56 Del. Laws, c. 258, § 1.;



§ 3511. Enforcement

This chapter, together with the rules and regulations as promulgated by the Department of Agriculture, shall be enforced by the Department or its authorized agents. Any additional rules and regulations shall be determined by a public hearing after due notice.

43 Del. Laws, c. 88, § 6; 3 Del. C. 1953, § 3511; 56 Del. Laws, c. 258, § 1; 57 Del. Laws, c. 764, § 14.;



§ 3512. Power of enforcement officers

In order to carry out this chapter, the Department of Agriculture, or its representatives, may enter, during the usual hours of business, any warehouse, store, building, market, carrier or vehicle at, in or from which eggs are sold, offered or exposed for sale and examine any or all such eggs for the purpose of determining whether the provisions of this chapter have been violated.

43 Del. Laws, c. 88, § 7; 3 Del. C. 1953, § 3512; 56 Del. Laws, c. 258, § 1; 57 Del. Laws, c. 764, § 14.;



§ 3513. Violations and penalties

Whoever violates this chapter, or wilfully interferes with the Department of Agriculture or its duly authorized agents in the performance of its or their duties, shall be fined not less than $25 nor more than $100 for every such violation. Justices of the peace shall have jurisdiction over such violation.

43 Del. Laws, c. 88, § 8; 3 Del. C. 1953, § 3513; 56 Del. Laws, c. 258, § 1; 57 Del. Laws, c. 764, § 14.;






CHAPTER 63. POWERS AND DUTIES; INSPECTION AND VACCINATION OF POULTRY FLOCKS AND HATCHERIES

§ 6301. Powers and duties of Department

The Department may execute contracts for the preparation, publication and dissemination of information for the promotion of the poultry industry in the State. The Department may also undertake studies on disease control, regulatory activities and various types of experimental and extension activities which may in its opinion be deemed beneficial to the poultry industry. All money expended for experimental and extension activities shall be in cooperation with the Agricultural Experimental Station and Extension Service of the University of Delaware. The Department may expend any share of the funds appropriated to its use for advertising, education and other mediums for the promotion of state poultry and poultry products, with the understanding that during periods of overproduction, decreased consumer-demand and other conditions resulting in poultry markets unfavorable to the grower, the moneys at its disposal should be used largely, if not entirely, for advertising and other sales promotional activities in the interest of state poultry and state poultry products.

47 Del. Laws, c. 356, § 1; 3 Del. C. 1953, § 6103; 57 Del. Laws, c. 764, § 20B.;



§ 6302. Inspection and certification of poultry flocks and hatcheries; rules and regulations

For the encouragement of the breeding of better poultry in this State and for the improvement in the quality of chicks from the hatcheries of the State, the Department of Agriculture may have inspections made of poultry flocks and chick hatcheries in the State upon application of the owners thereof and may make rules for such inspections. When the state inspection shows freedom from disease and the meeting of standards for poultry flocks and chick hatcheries, which standards the Department of Agriculture may establish, the Department may issue certificates to the owners showing that the standards have been met. The Department may make rules and regulations for the management and care of flocks. When hatcheries in this State use for hatching purposes eggs from flocks of poultry which have been certified, such hatcheries, upon compliance with all rules and regulations of the Department of Agriculture, shall be issued certificates setting forth the classification of their hatcheries. The Department may make rules and regulations for the movement, sale, labeling and advertising of all chicks, eggs and poultry produced by flocks and hatcheries under state supervision as aforesaid.

Code 1915, § 697K; 33 Del. Laws, c. 51, § 1; Code 1935, § 626; 47 Del. Laws, c. 361, § 1; 3 Del. C. 1953, § 6301; 57 Del. Laws, c. 764, § 21.;



§ 6303. Revocation of certification

The Department of Agriculture may revoke certificates issued in accordance with § 6302 of this title when the rules, regulations and requirements made for flocks of poultry and hatcheries are not complied with by the owners of such flocks and hatcheries.

Code 1915, § 697L; 33 Del. Laws, c. 51, § 1; Code 1935 § 627; 47 Del. Laws, c. 361, § 1; 3 Del. C. 1953, § 6302; 57 Del. Laws, c. 764, § 21.;



§ 6304. Violations of certification; penalties; jurisdiction

(a) Whoever sells, or advertises for sale, chicks, eggs or poultry of the kind specified in § 6302 of this title, or advertises in any way that his flock or hatchery is under state supervision without the authority of the Department of Agriculture, shall be fined not less than $25 nor more than $500, together with costs of suit.

(b) Justices of the peace shall have jurisdiction of offenses under this section.

Code 1915, § 697L; 33 Del. Laws, c. 51, § 1; Code 1935, § 627; 47 Del. Laws, c. 361, § 1; 3 Del. C. 1953, § 6303; 57 Del. Laws, c. 764, § 21.;



§ 6305. Cooperation with United States Department of Agriculture

The Department of Agriculture may cooperate with the United States Department of Agriculture in the administration of the National Poultry Improvement Plan or the National Turkey Improvement Plan.

Code 1935, § 627A; 47 Del. Laws, c. 361, § 2; 3 Del. C. 1953, § 6304; 57 Del. Laws, c. 764, § 21.;



§ 6306. Vaccination personnel; sanitary requirements

(a) No person engaged in performing vaccination work on poultry shall enter into or upon any poultry yard, poultry house or poultry premises to vaccinate any poultry for the diseases commonly called New Castle, chicken pox or laryngotracheitis, unless such person shall wear outer footwear and outer garments and shall use equipment which have been thoroughly cleaned and disinfected as prescribed in this section before entry is made into or upon any such premises.

(b) The outer footwear shall be overshoes or boots of rubber or other material which can be readily cleaned and disinfected, and the outer garments shall be aprons, coveralls, long coats or bibbed overalls and jackets made of rubber or rubberized material which can be readily cleaned and disinfected, or made of a pervious fabric which can be readily laundered. All outer footwear and apparel of rubber or water repellant material must be thoroughly cleaned and disinfected with a suitable disinfectant before entry is made into or upon any such poultry premises; and if the apparel is of a pervious fabric, a freshly laundered outer garment must be worn upon entering any such poultry premises.

(c) All equipment used by any such person for catching or confining poultry or in performing any such vaccination work shall be thoroughly cleaned and disinfected with a suitable disinfectant before any such equipment is brought into or upon the poultry premises.

(d) After completing any vaccination work, all outer footwear, outer garments and equipment shall be thoroughly cleaned and disinfected before the same are removed from the premises.

Code 1935, § 609A(1); 47 Del. Laws, c. 273, § 1; 3 Del. C. 1953, § 6305; 70 Del. Laws, c. 186, § 1.;



§ 6307. Rules and regulations pertaining to vaccination of poultry

The Department of Agriculture shall establish rules and regulations respecting the vaccination of poultry which are necessary to carry out the purposes of this chapter.

Code 1935, § 609A(2); 47 Del. Laws, c. 273, § 1; 3 Del. C. 1953, § 6306; 57 Del. Laws, c. 764, § 21.;



§ 6308. Violation of vaccination requirements; penalties

Whoever violates § 6306 of this title, or any of the regulations established by the Department of Agriculture under § 6307 of this title, shall, for each offense, be fined not less than $10 nor more than $100, or imprisoned not less than 5 nor more than 30 days, or both.

Code 1935, § 609A(3); 47 Del. Laws, c. 273, § 1; 3 Del. C. 1953, § 6307; 57 Del. Laws, c. 764, § 21.;






CHAPTER 67. BIOLOGICAL PRODUCTS FOR USE IN ANIMALS AND POULTRY

§ 6701. Definitions

(a) "Department" means Department of Agriculture.

(b) "Person" includes individual, partnership, corporation, cooperative or association.

(c) "Distribute" means offer to sale, sell, barter or otherwise supply biologicals.

(d) "Biological product" means living, attenuated or killed organisms or viruses for the treatment or prevention of diseases of animals, other than humans, or poultry.

(e) "Safety" means that the biological product is not harmful for the purposes intended.

(f) "Potency" means that the biological product possesses sufficient power to protect poultry or animals, other than humans, against the disease or diseases represented by the registrant.

3 Del. C. 1953, § 6701; 53 Del. Laws, c. 314; 57 Del. Laws, c. 764, § 23; 63 Del. Laws, c. 277, § 1.;



§ 6702. Application of chapter

This chapter shall apply to the use of all biological products to be used for the prevention, suppression or treatment of disease in animals, other than humans, or poultry kept or housed within the confines of this State.

63 Del. Laws, c. 277, § 1.;



§ 6703. Requirements

(a) Each biological product, before being shipped into this State, must comply strictly with the provisions set forth by the United States Department of Agriculture's Veterinary Biologics Division on safety, potency and efficacy. The product manufacturer must supply upon demand of the State Veterinarian's office of the Delaware Department of Agriculture a copy of the U.S.D.A. approval to market the product in question in interstate commerce.

(b) Any person manufacturing a biological product solely for use within the State must also comply with the same requirements as set down for the interstate sale of biologicals.

63 Del. Laws, c. 277, § 1.;



§ 6704. Refusal of permission to distribute; exemptions

(a) If in the opinion of the State Veterinarian the best interest of the animal, other than humans, or poultry population of the State would be served or for reason of proper diagnosis that a biological product duly licensed and approved by the U.S.D.A. Biologics Division should not be used within the State, then the manufacturer of such a biological product will be notified why that product should not be distributed within the State.

(b) The State Veterinarian shall have the authority to grant exemptions to the above requirements if it is positively shown that there is a case of hardship caused by the withholding of approval of the product destined for use by Delaware livestock producers.

(c) The State Veterinarian shall grant, in writing, permission for a manufacturer who has complied with U.S.D.A. requirements to conduct field trials using new products on poultry or animals in the State.

63 Del. Laws, c. 277, § 1.;



§ 6705. Penalties; jurisdiction

Any person who knowingly buys, receives or uses any biological product intended for use in animals, other than humans, or poultry that does not have U.S.D.A. approval or a written statement of exemption from the State Veterinarian shall be fined not less than $100 nor more than $1000. The Court of Common Pleas shall have jurisdiction over violations of this section.

3 Del. C. 1953, § 6704; 53 Del. Laws, c. 314; 57 Del. Laws, c. 764, § 23; 63 Del. Laws, c. 277, § 1.;






CHAPTER 71. ANIMAL HEALTH

§ 7101. Duties and powers of Department of Agriculture; construction with Chapter 63

(a) The Department of Agriculture shall protect the health of the domestic animals of the State, and determine and employ the most efficient and practical means for the detection, prevention, suppression, control or eradication of dangerous, contagious or infectious diseases among the domestic animals, to include a blood test and injection test for the determination of the existence of any contagious or infectious disease. For these purposes it may establish, maintain, enforce and regulate such quarantine and other measures relating to the movement and care of animals and their products, the disinfection of suspected localities and articles and the destruction of animals, as it deems necessary, and may adopt from time to time all such regulations as are necessary and proper for carrying out the purposes of this chapter and Chapter 73 of this title. In the case of any contagious disease, the Department or its authorized agents may put under quarantine the entire herd containing the suspected or diseased animal or animals.

(b) Where this section is in conflict with Chapter 63 of this title, this section shall control.

26 Del. Laws, c. 78, § 2; Code 1915, § 684; 32 Del. Laws, c. 33, § 4; Code 1935, § 607; 3 Del. C. 1953, § 7101; 52 Del. Laws, c. 281, § 1; 57 Del. Laws, c. 764, § 24; 66 Del. Laws, c. 157, § 1.;



§ 7102. Assistants or agents; supplies; oaths of appraisers; examinations

(a) The Department of Agriculture may appoint and employ such assistants and agents, and may purchase such supplies and materials as are necessary in carrying out this chapter and Chapter 73 of this title. The Department and the members thereof may administer oaths or affirmations to the appraisers appointed under § 7107 of this title.

(b) The Department may order and conduct such examinations into the conditions of the livestock of the State in relation to contagious diseases, including the milk and meat supplies of cities, towns, boroughs and villages, as seem necessary, and take proper measures to protect milk and meat supplies from contamination.

26 Del. Laws, c. 78, § 6; Code 1915, § 688; 32 Del. Laws, c. 33, § 6; Code 1935, § 611; 3 Del. C. 1953, § 7102; 57 Del. Laws, c. 764, § 24.;



§ 7103. Administration of hog-cholera vaccine

No person shall buy, sell or administer any modified live virus hog-cholera vaccine in this State.

3 Del. C. 1953, § 7103; 57 Del. Laws, c. 689, § 1; 57 Del. Laws, c. 764, § 24.;



§ 7104. Entry on premises for examination

(a) The Department of Agriculture or any member thereof, or any of their duly authorized agents, may enter any premises, farms, fields or pens, where any domestic animals are at the time quartered, for the purpose of examining them in any way that is deemed necessary to determine whether they are or were the subjects of any contagious or infectious diseases.

(b) For purposes of this section, it shall be the duty of the owner or custodian of any animals proposed to be examined, to adequately restrain and confine said animals in an area accessible to the examiner and so designated by him or her on the premises.

26 Del. Laws, c. 78, § 4; Code 1915, § 686; Code 1935, § 609; 3 Del. C. 1953, § 7104; 52 Del. Laws, c. 281, § 2; 57 Del. Laws, c. 689, § 2; 57 Del. Laws, c. 764, § 24; 70 Del. Laws, c. 186, § 1.;



§ 7105. Violations; penalties

Whoever wilfully violates this chapter or Chapter 73 of this title, or any regulations of the Department of Agriculture, or wilfully interferes with officers appointed under said chapters, shall, if no other penalty is provided by law, be fined not more than $100 or imprisoned not more than 30 days, or both.

26 Del. Laws, c. 78, § 5; Code 1915, § 687; 32 Del. Laws, c. 33, § 5; Code 1935, § 610; 3 Del. C. 1953, § 7105; 57 Del. Laws, c. 764, § 24.;



§ 7106. Expenses

All necessary expenses of the Department of Agriculture under this chapter and Chapter 73 of this title shall, upon approval in writing by the Governor, be paid by the State Treasurer.

25 Del. Laws, c. 48; 26 Del. Laws, c. 78, § 7; Code 1915, § 689; Code 1935, § 612; 3 Del. C. 1953, § 7106; 57 Del. Laws, c. 764, § 24.;



§ 7107. Compensation for animals condemned and killed

(a) Except as otherwise provided in Chapter 73 of this title, when it is deemed necessary to condemn and kill any animal or animals to prevent the further spread of disease, and an agreement cannot be made with the owners for the value thereof, 3 appraisers shall be appointed, 1 by the owner, 1 by the Department of Agriculture or its authorized agent, and the third by the 2 so appointed. The appraisers shall, under oath or affirmation, appraise the animal or animals, taking into consideration their actual value and condition at the time of appraisement, and the appraised price shall be paid in the same manner as other expenses of the Department. Under such appraisement not more than $50 shall be paid for any infected animal of grade or common stock, not more than $100 for any infected animal of registered stock, not more than $40 for any horse or mule of common or grade stock, and not more than 50 percent of the appraised value of any standard bred registered or imported horse.

(b) Notwithstanding the provisions of subsection (a) of this section, in no event shall the State be liable or otherwise legally obligated to pay compensation to any person(s) or other entities in any amount exceeding $5 million during any single state fiscal year as a result of the State's having ordered the destruction of any poultry to prevent the spread of disease.

26 Del. Laws, c. 78, § 3; Code 1915, § 685; Code 1935, § 608; 3 Del. C. 1953, § 7107; 57 Del. Laws, c. 605; 57 Del. Laws, c. 764, § 24; 69 Del. Laws, c. 64, § 251.;



§ 7108. Feeding of garbage to hogs prohibited; exception; penalty

(a) No person shall feed garbage to hogs in this State except as provided in subsection (c) of this section.

(b) For the purposes of this section "garbage" means putrescible animal and vegetable waste resulting from the handling, preparation, cooking and consumption of foods, swine carcasses and parts thereof, but not to include waste exclusively vegetable in nature.

(c) This section shall not apply to any individual farmer who feeds only his or her own household garbage to hogs which are raised for such individual farmer's own use.

(d) Whoever wilfully violates this section shall be fined not less than $200 and not more than $500. Each day's violation shall be considered a separate offense.

(e) Justices of the peace shall have original jurisdiction to hear, try and finally determine alleged violations of this section.

3 Del. C. 1953, § 7108; 49 Del. Laws, c. 309; 57 Del. Laws, c. 689, § 3; 59 Del. Laws, c. 127, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 72. POSSESSION OF MAMMALS OR REPTILES EXOTIC TO DELAWARE

§ 7201. Possession; permit required

No person shall bring into this State, possess, sell or exhibit any live wild mammal or hybrid of a wild mammal or live reptile not native to or generally found in Delaware without first securing a permit under this chapter. The Department of Agriculture may adopt regulations to exempt such mammals and reptiles that do not represent a significant threat to community interests from the provisions of this chapter. Notwithstanding any provision of this chapter to the contrary, except for medical or psychological research or for display in any licensed zoological park or traveling circus, no person shall bring into this State, possess, sell or exhibit any poisonous snake not native to or generally found in Delaware where the venom of such snake poses a risk of serious injury or death to a human, and no permit for the same shall be issued by the Department of Agriculture.

3 Del. C. 1953, § 7201; 57 Del. Laws, c. 553; 69 Del. Laws, c. 84, § 1; 72 Del. Laws, c. 285, § 1.;



§ 7202. Permit; rules and regulations; exemptions

The Department of Agriculture shall enforce this chapter and may issue a permit where the possession or exhibition of a live wild mammal or hybrid of a wild mammal or live reptile will be in the public interest, and may promulgate rules and regulations for the proper enforcement of this chapter. The Department may designate agencies authorized to conduct animal cruelty enforcement and/or dog control enforcement to enforce the provisions of this chapter. The Department shall receive a fee of $25 for each and every permit issued. Nothing in this chapter shall be deemed to prevent the use of any live wild mammal or hybrid of a wild mammal or live reptile in medical or psychological research or for display in any municipal zoological park or traveling circus after issuance of a permit.

3 Del. C. 1953, § 7202; 57 Del. Laws, c. 553; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 277, § 1; 69 Del. Laws, c. 84, § 1.;



§ 7203. Penalties

Whoever violates this chapter shall for each offense be fined not more than $500, imprisoned not more than 30 days, or both. Justices of the peace shall have jurisdiction over offenses under this chapter.

3 Del. C. 1953, § 7203; 57 Del. Laws, c. 553.;






CHAPTER 73. CONTROL AND ERADICATION OF CATTLE DISEASES

Subchapter I Bovine Tuberculosis and Other Cattle Diseases

§ 7301. Importation of cattle

(a) The importation of dairy cows and other cattle for breeding purposes into the State is prohibited, excepting when such cattle are accompanied by a certificate from an inspector, whose competency and reliability are certified to by the authorities charged with the control of the diseases of domestic animals in the state from whence the cattle came, certifying that they have been examined and subjected to the tuberculin test, and are free from disease, and whose certificate shall be acceptable to the Department of Agriculture.

(b) In lieu of the inspection certificate required by this section, cattle as above specified from points outside the State may, under such restrictions as are provided by the Department, be shipped in quarantine to their destination in the State, there to remain in quarantine, until properly examined at the expense of the owner by a veterinarian to be designated by the Department.

25 Del. Laws, c. 122, §§ 1, 2; Code 1915, § 691; Code 1935, § 613; 3 Del. C. 1953, § 7301; 57 Del. Laws, c. 764, § 25.;



§ 7302. Enforcement of importation requirements; rules and regulations

The Department of Agriculture shall enforce § 7301 of this title, and may make such rules and regulations as are necessary and proper for enforcement.

25 Del. Laws, c. 122, § 4; Code 1915, § 691; Code 1935, § 613; 3 Del. C. 1953, § 7302; 57 Del. Laws, c. 764, § 25.;



§ 7303. Violations of importation requirements; penalties; jurisdiction

(a) Whoever violates § 7301 of this title shall, for each offense, be fined not more than $100 or imprisoned not more than 30 days, or both.

(b) Prosecutions under this section shall be brought in the proper court of the county in which such cattle are sold, offered for sale, or delivered to a purchaser.

25 Del. Laws, c. 122, § 3; Code 1915, § 691; Code 1935, § 613; 3 Del. C. 1953, § 7303.;



§ 7304. Importation of Texas or Cherokee cattle; penalty

No person shall bring or have brought into the State any Texas or Cherokee cattle, except for the purpose of slaughtering. All such cattle shall be taken directly from the cars on which they are transported to the abattoir, slaughterhouse or enclosure connected therewith and kept therein until slaughtered. Whoever violates this section shall be fined $20 and costs for each and every head of said cattle brought into the State.

15 Del. Laws, c. 379; 16 Del. Laws, c. 310, § 1; 19 Del. Laws, c. 181, § 1; Code 1915, § 694; Code 1935, § 616; 3 Del. C. 1953, § 7304.;



§ 7305. Sale of animals with pleuro-pneumonia; penalties

Whoever sells or disposes of any animal or animals, known to be infected with pleuro-pneumonia, or known to have been exposed thereto within 1 year prior to the sale or disposal, without due notice to the purchaser that the disease exists in the animals, or that they have been exposed thereto, shall be fined not more than $500 or imprisoned not more than 1 year.

17 Del. Laws, c. 630, § 2; Code 1915, § 692; Code 1935, § 614; 3 Del. C. 1953, § 7305.;



§ 7306. Possession of cattle having pleuro-pneumonia; notice; penalties

Whoever, knowing or having reason to suspect that pleuro-pneumonia exists among the cattle in his possession or under his care, fails to forthwith give notice thereof to the Department of Agriculture, shall be fined not more than $500 or be imprisoned not more than 1 year.

17 Del. Laws, c. 630, § 4; Code 1915, § 693; Code 1935, § 615; 3 Del. C. 1953, § 7306; 57 Del. Laws, c. 764, § 25.;



§ 7307. Condemnation and disposal of cattle reacting to tuberculin test

Cattle which have reacted to the tuberculin test or show marked diagnostic symptoms of tuberculosis shall be condemned and disposed of as directed by the Department of Agriculture. Owners of cattle that have reacted to the tuberculin test or that have been condemned by a representative of the Department of Agriculture or of the United States Bureau of Animal Industry may dispose of the animals in such ways as shall be approved by the Department of Agriculture and may receive for them their salvage value.

Code 1915, § 697B; 31 Del. Laws, c. 10, § 1; 32 Del. Laws, c. 33, § 7; Code 1935, § 620; 3 Del. C. 1953, § 7307; 57 Del. Laws, c. 764, § 25.;



§ 7308. Conditions of payment for destruction of tubercular cattle

(a) No payment shall be made for any animals destroyed on account of tuberculosis unless the owner has complied with all quarantine and other regulations that are agreed upon by the United States Bureau of Animal Industry and the Department of Agriculture, and unless the owner has executed the forms required by these regulations.

(b) Claims shall not be allowed which arise out of the condemnation of cattle for tuberculosis on a tuberculin test applied by other than a representative detailed by the Department of Agriculture or of the United States Bureau of Animal Industry.

(c) No compensation shall be paid to any owner of tubercular cattle whose entire herd is not under federal and state supervision for the eradication of tuberculosis.

Code 1915, §§ 697F, 697G, 697H; 31 Del. Laws, c. 10, § 1; 32 Del. Laws, c. 33, § 7; Code 1935, §§ 621-623; 3 Del. C. 1953, § 7308; 57 Del. Laws, c. 764, § 25.;



§ 7309. Payment for cattle condemned for tuberculosis

The Department of Agriculture may pay out of the funds appropriated by the General Assembly of the State one half of the difference between the appraised value and the salvage of all cattle that are condemned for tuberculosis by the Department of Agriculture or a veterinarian of the United States Bureau of Animal Industry working in cooperation with the Department of Agriculture. All cattle condemned for tuberculosis shall be appraised in a manner prescribed by the Department of Agriculture. No payment as compensation for any tubercular animal destroyed shall exceed two thirds of the difference between the appraised value of such animal and the value of the salvage thereof; and in no case shall any payment hereunder be more than $125 for any grade animal or more than $150 for any purebred animal, and no payment shall be made unless the owner has complied with all lawful quarantine regulations.

32 Del. Laws, c. 33, § 7; Code 1935, § 619; 42 Del. Laws, c. 81, § 1; 3 Del. C. 1953, § 7309; 57 Del. Laws, c. 764, § 25.;






Subchapter II Bang's Disease

§ 7321. Blood test upon request of owner

The Department of Agriculture may take under supervision, whenever the Department deems it advisable, such herds of cattle as the owners request, for the conducting of the blood test for Bang's disease (brucellosis), if the owners requesting this service agree to conform to the rules and regulations promulgated by the Department of Agriculture for the control and eradication of the disease.

38 Del. Laws, c. 45, § 1; Code 1935, § 677; 3 Del. C. 1953, § 7321; 57 Del. Laws, c. 764, § 25.;



§ 7322. Rules and regulations; quarantine orders

For the proper enforcement of this subchapter, the Department of Agriculture may make and enforce orders, rules and regulations for the control and eradication and to prevent the spread of Bang's disease or any other contagious or infectious disease to the cattle of the State; and issue any quarantine orders that it deems necessary to prevent the entrance of cattle affected with a contagious or infectious disease.

38 Del. Laws, c. 45, § 2; Code 1935, § 678; 41 Del. Laws, c. 82, § 13; 3 Del. C. 1953, § 7322; 57 Del. Laws, c. 764, § 25.;



§ 7323. Vaccination of calves

Upon request of an owner, the Department of Agriculture shall cause any calves in the State to be vaccinated against brucellosis (Bang's disease) when such calves are between the ages of 4 and 8 months except calves in herds under state and federal supervision for the control and eradication of brucellosis and operating under the test and slaughter plan, which calves need not be vaccinated unless the owners so desire. Upon such request, the Department of Agriculture shall assign a federal, state or accredited veterinarian to administer the vaccine furnished by the Department. The Department shall make the necessary rules and regulations for handling and use of the vaccine.

Code 1935, § 678A(a); 46 Del. Laws, c. 264, § 1; 3 Del. C. 1953, § 7323; 57 Del. Laws, c. 764, § 25.;



§ 7324. Moving of unvaccinated cattle; exceptions

No person shall move cattle from any premise for other than immediate slaughter unless they have been vaccinated prior to reaching the age of 8 months or unless such animal is negative to an authorized blood agglutination test for brucellosis made within a period of 30 days prior to the date of removal. Such restriction shall not apply to animals in accredited brucellosis-free herds.

47 Del. Laws, c. 355, § 1; 48 Del. Laws, c. 30, § 1; 3 Del. C. 1953, § 7324.;



§ 7325. Report of veterinarians; vaccination identification; noncompliance

Each veterinarian authorized to make vaccinations shall report to the Department of Agriculture on forms furnished by it all vaccinations. Every animal vaccinated under this chapter shall have tattooed in his left ear such numerals and letters as the Department of Agriculture authorizes. Any veterinarian not complying with the rules made by the Department of Agriculture for the control and eradication of Bang's disease shall not be assigned any further state work.

Code 1935, § 678A(b); 46 Del. Laws, c. 264, § 1; 47 Del. Laws, c. 355, § 2; 3 Del. C. 1953, § 7325; 57 Del. Laws, c. 764, § 25.;



§ 7326. Application for herd test; tagging and removal of reactors

Any owner of a herd not under state and federal test and slaughter plan may apply to the Department of Agriculture for a herd test for brucellosis for the purpose of determining the extent of infection in such owner's herd so long as not more than 1 such test is made on any 1 herd in any 1 year. Any and all reactors found as a result of the test shall be tagged with react tags, the numbers of which shall by recorded, and shall remain on the premises unless removed for immediate slaughter at an establishment where federal meat inspection is maintained. At the time of such removal, reactors shall be branded with a "B" brand not more than 3 nor less than 2 inches high and a permit issued for removal to slaughter. Reactors found in informational tests shall not be eligible to indemnity unless the owner adopts the test and slaughter plan and fully observes the regulations governing operation under the plan.

Code 1935, § 678A(c); 46 Del. Laws, c. 264, § 1; 3 Del. C. 1953, § 7326; 57 Del. Laws, c. 764, § 25; 70 Del. Laws, c. 186, § 1.;



§ 7327. Tests of herds under state-federal supervision; disposition of reactors

When any owner of cattle in the State places the owner's herd of cattle under state-federal supervision for the eradication of Bang's disease, and signs the federal agreements for the testing of the owner's herd, the blood samples from the owner's cattle shall be taken by a veterinarian designated by the Department of Agriculture and tested in the laboratory of the Department or a laboratory officially designated by the Department, by the agglutination test. All animals which show a positive reaction to this test shall be identified by a "reactor" ear tag and brand, and shall be slaughtered, under federal or state supervision. Animals showing a suspicious reaction to the agglutination test shall be held for 60 days and retested.

41 Del. Laws, c. 82, § 3; 3 Del. C. 1953, § 7327; 57 Del. Laws, c. 764, § 25; 70 Del. Laws, c. 186, § 1.;



§ 7328. Slaughter of condemned animals

Any animal condemned for Bang's disease shall be slaughtered upon the direction of the Department of Agriculture or its duly appointed agent.

41 Del. Laws, c. 82, § 4; 3 Del C. 1953, § 7328; 57 Del. Laws, c. 764, § 25.;



§ 7329. Payment for cattle condemned

The Department of Agriculture may pay out of the funds appropriated by the General Assembly of the State one half of the difference between the appraised value and the salvage of all cattle that may be condemned for Bang's disease by the Department or a veterinarian of the United States Bureau of Animal Industry working in cooperation with the Department of Agriculture. All cattle which are condemned for Bang's disease shall be appraised in a manner prescribed by the Department of Agriculture. No payment as compensation for any animal with Bang's disease destroyed shall exceed two thirds of the difference between the appraised value of such animal and the value of the salvage thereof. In no case shall any payment hereunder be more than $125 for any grade animal or more than $150 for any purebred animal, and no payment shall be made unless the owner has complied with all lawful quarantine regulations.

32 Del. Laws, c. 33, § 7; Code 1935, § 619; 42 Del. Laws, c. 81, § 1; 3 Del. C. 1953, § 7329; 57 Del. Laws, c. 764, § 25.;



§ 7330. Cleaning of premises after finding reactors

The owner shall clean and disinfect the premises where reactors to the agglutination test for Bang's disease have been found and removed, at the owner's own expense, in accordance with instructions from the representative of the Department of Agriculture, who shall inspect the premises.

41 Del. Laws, c. 82, § 5; 3 Del. C. 1953, § 7330; 57 Del. Laws, c. 764, § 25; 70 Del. Laws, c. 186, § 1.;



§ 7331. Quarantine for refusal to place herd under supervision

If it is shown beyond a reasonable doubt that Bang's disease exists in a herd of cattle, and the owner refuses to sign an agreement placing the owner's herd under supervision of the Department of Agriculture for the eradication of the disease, or refuses to have any reactors to the Bang's disease test slaughtered at the direction of the Department, the Secretary of the Department or the Secretary's agent shall place such premises under quarantine by written notice and no cattle shall be allowed to be removed or any additions made to the herd while it is under such quarantine.

41 Del. Laws, c. 82, § 6; 3 Del. C. 1953, § 7331; 57 Del. Laws, c. 764, § 25; 70 Del. Laws, c. 186, § 1.;



§ 7332. Quarantine and testing of modified accredited areas

When 75 percent of the cattle owners in any county, hundred, district, or other designated area have tested herds of cattle or have made application to have their herds tested and are sufficiently interested in the work to cooperate with the Department of Agriculture to the extent of making such county, hundred, district, or other designated area become a "modified accredited area," and to comply with the state and federal regulations in order to keep their own herds clean and to bring into such area only cattle which have been tested in accordance with the state and federal regulations, the Department of Agriculture may, when it deems such action advisable and expedient, serve notice that such area shall be placed under quarantine and the Department shall commence Bang's disease testing under the area plan without expense to the owner, to the extent of funds available, providing the owners agree to comply with this subchapter and all orders, rules and regulations formulated thereunder.

41 Del. Laws, c. 82, § 7; 3 Del. C. 1953, § 7332; 57 Del. Laws, c. 764, § 25.;



§ 7333. Quarantine of cattle of owners not participating in area plan

When 75 percent of the cattle owners in any county, hundred, district or other designated area have tested herds of cattle or have filed petitions and agreements with the Department of Agriculture for the Bang's disease testing of their cattle under the area or any other plan of testing approved by the Department, the Department may quarantine all cattle on the premises of the remaining 25 percent and may quarantine all products from such cattle, so that no cattle or products may be removed from such premises. When the owner of such cattle has complied with all rules and regulations or orders of the Department of Agriculture, the Department may remove the quarantine.

41 Del. Laws, c. 82, § 8; 3 Del. C. 1953, § 7333; 57 Del. Laws, c. 764, § 25.;



§ 7334. Movement of cattle into or within enrolled area

Whenever a county, hundred, district, or other designated area has become enrolled in the area or any other plan of testing approved by the Department of Agriculture, no cattle shall be brought into or moved within such county, hundred, district or other designated area except as provided in the rules and regulations prescribed by the Department.

41 Del. Laws, c. 82, § 9; 3 Del. C. 1953, § 7334; 57 Del. Laws, c. 764, § 25.;



§ 7335. Interference with conduct of test

No person shall treat any cattle with a material or substance for the purpose of interfering with a Bang's disease test, or shall interfere in any way with a representative of the Department of Agriculture who is making or assisting with a Bang's disease test or shall alter or change an ear tag or other mark of identification for the purpose of concealing the identity of any cattle, or shall otherwise attempt to interfere with the identification of any cattle.

41 Del. Laws, c. 82, § 10; 3 Del. C. 1953, § 7335; 57 Del. Laws, c. 764, § 25.;



§ 7336. Certification as modified accredited area

When the percentage of Bang's disease infected cattle within a county, hundred, district or other designated area enrolled in the area or any other plan of Bang's disease testing approved by the Department of Agriculture, as shown by the last preceding Bang's disease test of all breeding and dairy cattle within the county, hundred, district or other designated area is reduced to meet the requirements of a "modified accredited area," as officially defined by the United States Department of Agriculture, the Department shall apply to the United States Department of Agriculture for the certification of such county, hundred, district or other designated area as a "modified accredited area."

41 Del. Laws, c. 82, § 11; 3 Del. C. 1953, § 7336; 57 Del. Laws, c. 764, § 25.;



§ 7337. Refusal by owner to retest

Any owner of cattle enrolled in the area or any other plan of testing approved by the Department of Agriculture who fails or refuses to have the owner's animals retested when notified by the Department shall be considered as violating the owner's agreement and shall become subject to the penalty provided in § 7338 of this title.

41 Del. Laws, c. 82, § 12; 3 Del. C. 1953, § 7337; 57 Del. Laws, c. 764, § 25; 70 Del. Laws, c. 186, § 1.;



§ 7338. Violations; penalties; jurisdiction; disposition of fines

(a) Whoever violates this subchapter, or any rule or regulation promulgated hereunder, shall, unless otherwise provided in this subchapter, be fined not less than $50 nor more than $100 for the first offense, and not less than $100 nor more than $200 for any subsequent offense, or, in default of fine, shall be imprisoned not less than 10 nor more than 30 days, besides the costs of prosecution.

(b) Justices of the peace shall have jurisdiction of offenses under this section.

(c) There shall be a right of appeal to the Court of Common Pleas from convictions under this section as in like cases before a justice of the peace.

(d) The fines collected under this section shall be paid forthwith to the State Treasurer and deposited in the General Fund.

41 Del. Laws, c. 82, § 14; 3 Del. C. 1953, § 7338; 69 Del. Laws, c. 423, § 4.;









CHAPTER 74. EQUINE INFECTIOUS ANEMIA

§ 7401. Definitions

For the purpose of this chapter, unless the context otherwise requires:

(1) "Department" means the Department of Agriculture.

(2) "Person" includes veterinary practitioner, racetrack official, racing commission official, private horse owner, trainer, jockey or private person.

(3) "Equine" includes all horses of every type and description.

3 Del. C. 1953, § 7401; 57 Del. Laws, c. 725, § 1.;



§ 7402. Equine Infectious Anemia suspected; notification

Any person who knows or suspects that a case of Equine Infectious Anemia may exist in an equine shall immediately notify the Department and shall supply the Department with:

(1) The name of the equine, if known;

(2) Its present location; and

(3) The name of the owner, if known.

3 Del. C. 1953, § 7402; 57 Del. Laws, c. 725, § 1.;



§ 7403. Rules and regulations; quarantine orders

(a) For the proper enforcement of this chapter, the Department may make and enforce orders, rules and regulations for the control and eradication of Equine Infectious Anemia.

(b) Any equine suspected of having Equine Infectious Anemia shall be, by order of the Department, removed from the barns or other facilities used by healthy equines and quarantined in such place on the premises on which it is being kept so as to insure its isolation, and it shall remain under quarantine in isolation for such period as the Department deems appropriate to insure that it is free of Equine Infectious Anemia.

3 Del. C. 1953, § 7403; 57 Del. Laws, c. 725, § 1.;



§ 7404. Diagnosis and testing; expense

The testing and diagnosis of any equine suspected of having Equine Infectious Anemia shall be by the standard "agar gel immunodiffusion test" or by such other procedures as prescribed by the Department, and the cost thereof borne by the owner.

3 Del. C. 1953, § 7404; 57 Del. Laws, c. 725, § 1; 61 Del. Laws, c. 34, § 1.;



§ 7405. Destruction of condemned equines

Any equine determined incurable and condemned for Equine Infectious Anemia shall be destroyed upon the direction of the Department or its duly appointed agent.

3 Del. C. 1953, § 7405; 57 Del. Laws, c. 725, § 1.;



§ 7406. Payment for equines condemned

The Department may pay out of the funds appropriated by the General Assembly of this State a sum up to $1,000 for any equine, whose owner is a resident of this State, ordered destroyed, provided that the owner has submitted a claim for indemnity on forms prescribed by the Department and has complied with all quarantine regulations. The Department shall make the final determination as to the amount to be paid under this section.

3 Del. C. 1953, § 7406; 57 Del. Laws, c. 725, § 1.;



§ 7407. Violations and penalties

Whoever fails to report an equine, knowing or suspecting the same to be infected with Equine Infectious Anemia, or who knowingly moves a suspected or positively diagnosed equine from one premise to another, or who fails to keep such equine under quarantine in accordance with § 7403 of this title, shall be penalized as the Delaware Harness Racing Commission or Delaware Racing Commission sees fit.

3 Del. C. 1953, § 7407; 57 Del. Laws, c. 725, § 1.;






CHAPTER 75. BEE KEEPING

§ 7501. Definitions

As used in this chapter:

(1) "Apiary" means any place where one or more colonies of honeybees are kept.

(2) "Appliances" means any apparatus, tools, machine, or other device used in the handling of bees, honey, wax and hives, and includes smokers, veils, gloves, hive tools, extractors, as well as any container of bees, honey or wax which may be used in an apiary or in transporting bees and their products.

(3) "Bees" means any stage of development of the common honeybee, Apis Mellifera, or of any other bee species being transported into Delaware for any purpose.

(4) "Bee diseases" means American or European foul brood or any other infectious or contagious disease pronounced detrimental to beekeeping by the Department of Agriculture or the State Apiarist.

(5) "Bee equipment" means hives, supers, frames, sections, wax foundation, wax, comb and honey.

(6) "Colony" means the hive and its bees, comb and equipment.

(7) "Hive" means frame hive, box hive, barrel, log gum, skep or any other container, or any part thereof, which may be used as a domicile for bees.

(8) "Queen apiary" means any apiary in which queen bees are reared or kept for gift or sale.

(9) "Africanized bee" means Apis mellifera Scutellata or Apis mellifera Adansoni or other exotic species.

(10) "Mite" means Acarapis woodi, Varroa jacobsoni.

(11) "Inspector" means any qualified person who is appointed by the Department for the purpose of inspecting honeybee colonies.

46 Del. Laws, c. 111, § 1; 3 Del. C. 1953, § 7501; 57 Del. Laws, c. 764, § 26; 65 Del. Laws, c. 366, § 1; 77 Del. Laws, c. 360, § 1.;



§ 7502. State Apiarist and inspectors; appointment, duties and powers

(a) The Department of Agriculture shall appoint a competent State Apiarist, who shall have adequate experience in practical beekeeping, and who shall work under the supervision of the Department.

(b) The State Apiarist shall promote the science of beekeeping by educational and other means, and shall inspect or cause to be inspected apiaries, bees and beekeeping equipment and appliances within the State.

(c) [Repealed.]

(d) Upon the written request of 1 or more beekeepers in any county of the State, the State Apiarist or the inspector shall within a reasonable time examine the bees in that locality suspected of being infested or infected with any bee disease, mite or Africanized honeybee, and if the bees are found to be infested or infected, the State Apiarist or inspector shall cause suitable approved measures to be taken for the eradication and control of the disease.

(e) The State Apiarist or the inspectors shall, at least once each year, examine all bees and all known apiaries in the State, and if any are found to be infested or infected by a disease, mite or Africanized honeybee, the State Apiarist shall cause suitable approved steps to be taken for eradication and control of the disease, mite or Africanized honeybee.

46 Del. Laws, c. 111, § 2; 3 Del. C. 1953, § 7502; 57 Del. Laws, c. 764, § 26; 65 Del. Laws, c. 366, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7503. Inspection; quarantine; destruction of bees; appeal

For the enforcement of this chapter, the Department of Agriculture, the State Apiarist and the state bee inspectors may enter upon any public or private premises, and shall have access, ingress and egress to and from all apiaries or places where bees, bee equipment and appliances are kept, for the purpose of ascertaining whether any disease, mite or Africanized honeybee exists therein. If any disease, mite or Africanized honeybee exists in such apiaries, the State Apiarist or the bee inspector, subject to the approval of the Department of Agriculture, shall declare such apiaries to be each the center of a quarantine zone in the form of a circle 3 miles in radius, and shall prescribe suitable measures to be carried out for the eradication and control of the disease, mite or Africanized honeybee. Whenever the owners of such apiaries fail or refuse to take such steps as may be prescribed by the State Apiarist or the bee inspector to eradicate any disease, mite or Africanized honeybee from such apiaries, the State Apiarist may cause the diseased bees, together with any infested or infected bee equipment or appliances, to be destroyed in such manner as may be deemed best, after first giving to the owner 5 days' notice thereof in writing and an opportunity to be heard, and shall take such further steps as he may deem necessary to prevent the spread of the disease, mite or Africanized honeybee. Any owner may, within 5 days of receipt of such notice, appeal from the decision of the State Apiarist to the Superior Court for the county in which such apiary, bee equipment or appliances are located, by filing therein a petition setting forth the facts and making the State Apiarist a party defendant. Appeals shall be heard and determined by the court as expeditiously as possible.

46 Del. Laws, c. 111, § 3; 3 Del. C. 1953, § 7503; 57 Del. Laws, c. 764, § 26; 65 Del. Laws, c. 366, § 3.;



§ 7504. Registration of bees with State Apiarist

All persons keeping bees in this State shall notify the State Apiarist in writing within 10 days of the time the bees are acquired, of the number and location of colonies they own, or rent, or which they keep for anyone else, whether the bees are located on their own or someone else's property. All persons keeping bees in the State shall annually register any and all of their colonies and apiary locations with the Department on forms supplied by the Department on or before January 30th of each year.

46 Del. Laws, c. 111, § 4; 3 Del. C. 1953, § 7504; 65 Del. Laws, c. 366, § 4.;



§ 7505. Structure of hives

All persons keeping bees in this State shall provide movable frames in all hives used by them, and cause the bees in such hives to construct all combs in such frames so that such frames may be removed from the hive without injuring other combs in the hive, and so that all the surface of the combs may be examined visually.

46 Del. Laws, c. 111, § 5; 3 Del. C. 1953, § 7505.;



§ 7506. Exposure of diseased, infested or infected bees or equipment; notice

(a) No person in this State shall expose any diseased, mite infested or Africanized honeybee, or any infected or infested hives, equipment or appliances so that flying bees may have access to them.

(b) Any person keeping bees in the State shall notify the State Apiarist immediately of the existence or the suspected existence of any bee disease, mite or Africanized honeybee in such person's own or any other apiary in the State.

46 Del. Laws, c. 111, § 5; 3 Del. C. 1953, § 7506; 65 Del. Laws, c. 366, § 5; 70 Del. Laws, c. 186, § 1.;



§ 7507. False information; interference with Apiarist or inspectors

No person shall give false information in any matter pertaining to this chapter, or hinder or resist the State Apiarist or the inspector in the discharge of his or her duties.

46 Del. Laws, c. 111, § 6; 3 Del. C. 1953, § 7507; 70 Del. Laws, c. 186, § 1.;



§ 7508. Precautions against spread of disease

After inspection of infected bees, equipment or appliances, the State Apiarist or inspector shall, before leaving the premises, take such measures as shall prevent the spread of the disease by infected material adhering to his or her person or clothing or to any equipment or appliances used by him or her which may have come in contact with infected material.

46 Del. Laws, c. 111, § 7; 3 Del. C. 1953, § 7508; 70 Del. Laws, c. 186, § 1.;



§ 7509. Movement of bees, equipment or appliances from infected apiary

No person shall sell, barter or give away, accept, receive or transport any bees, equipment or appliances from an apiary known to be affected with a bee disease, mite infested or Africanized honeybee, without the consent in writing of the State Apiarist, until all colonies in the apiary have been inspected by the State Apiarist or the bee inspector and the disease, mite or Africanized honeybee found, in his or her judgment, to be eradicated.

46 Del. Laws, c. 111, § 8; 3 Del. C. 1953, § 7509; 65 Del. Laws, c. 366, § 6; 70 Del. Laws, c. 186, § 1.;



§ 7510. Importation of bees or used bee equipment or appliances

(a) No person shall ship or transport any colony of bees, or used beekeeping equipment into the State that is not accompanied by an entry permit issued by the Department.

(b) Before a person may ship or transport into the State any colony of bees, or used beekeeping equipment, the person shall request an entry permit by submitting to the Department an inspection certificate from an authorized inspector of the state of origin that includes the following information:

(1) A statement that the colonies or used beekeeping equipment is free of all diseases, mites and Africanized honeybees, based on an inspection within the preceding 60 days.

(2) Name, address and state of residence of owner and shipper.

(3) Number of hives that contain bees.

(4) Location of apiary sites where the bees will be kept.

(c) Any uncertified bees must be removed from the State within 24 hours.

46 Del. Laws, c. 111, § 9; 3 Del. C. 1953, § 7510; 65 Del. Laws, c. 366, § 7.;



§ 7511. Inspection of queen-rearing apiaries

Every person rearing queen bees in the State for gift or sale shall have his or her queen-rearing apiaries inspected at least once each year by the State Apiarist or inspector and on the discovery of any bee disease, mite or Africanized honeybee such person shall immediately cease to ship bees from such apiaries, until the State Apiarist declares the apiaries free of diseases, mites or Africanized honeybees and issues a certificate to that effect.

46 Del. Laws, c. 111, § 10; 3 Del. C. 1953, § 7511; 65 Del. Laws, c. 366, § 8.;



§ 7512. Violations and penalties

Whoever violates this chapter or any order or quarantine regulation issued hereunder, or interferes in any way with the duly-appointed representatives of the Department of Agriculture in the discharge of the duties specified in this chapter shall be subject to the assessment of a civil penalty of no less than $100 and no more than $1,000 on each count. For purposes of §§ 7509, 7510 and 7513 of this title, each colony shall constitute a single offense or count. No civil penalty shall be imposed until an administrative hearing is held before the Secretary of Agriculture or the Secretary's designee. No civil penalty shall be assessed unless the person charged shall have been given notice and an opportunity for a hearing on such a charge in accordance with Chapter 101 of Title 29.

46 Del. Laws, c. 111, § 12; 3 Del. C. 1953, § 7512; 57 Del. Laws, c. 764, § 26; 65 Del. Laws, c. 366, § 9; 66 Del. Laws, c. 126, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 360, § 2.;



§ 7513. Importation of queens, combless packages or nucleus colonies

(a) A person may not ship or transport into this State any queen bee, combless package of bees or nucleus colony of bees unless it is accompanied by a valid inspection certificate issued by an authorized inspector of the state of origin, stating that the queen bee, combless package bees or nucleus colony is from an apiary free of diseases, mites and Africanized bees.

(b) A person may not ship or transport into the State any queen bee, combless packages or nucleus colony from any state or country that does not have an apiary inspection service.

65 Del. Laws, c. 366, § 10.;






CHAPTER 76. REGISTRATION OF LIVESTOCK DEALERS

§ 7601. Declaration of purpose

The purpose of this chapter is to provide for the registration of livestock dealers to enable the Department to trace the movement of livestock for the purpose of controlling or eradicating serious livestock diseases. This chapter establishes the Department's jurisdiction and authority over the animal transportation recordkeeping practices of persons transporting livestock or operating a livestock auction or sales facility.

63 Del. Laws, c. 392, § 1.;



§ 7602. Definitions

For the purpose of this chapter, unless the context otherwise requires:

(1) "Department" means the State Department of Agriculture.

(2) "Secretary" means the Secretary of the State Department of Agriculture or his designee.

(3) "Person" means any individual, partnership, association, corporation or organized group of persons whether incorporated or not.

(4) "Livestock" means any cattle, sheep, swine, goats, horses, mules, other equines, poultry or cultured aquatic stock.

(5) "Livestock dealer" means every recognized dealer engaged in the business of buying, selling or transporting livestock or operating a livestock auction or a livestock sales facility.

63 Del. Laws, c. 392, § 1; 67 Del. Laws, c. 50, § 1; 69 Del. Laws, c. 103, § 7.;



§ 7603. License required; fee

Any person desiring to engage in the business of a livestock dealer, subject to this chapter, shall obtain a license from the Department. Every application for a license shall be submitted to the Department on forms obtained from the Department with a $25 fee. All fees shall be forwarded to the State Treasurer. The license shall be for the first fiscal year ending June 30, and shall be renewed annually thereafter. A license may be denied at the time of application or revoked if the livestock dealer is found violating any section of this chapter or rules and regulations of the Department.

63 Del. Laws, c. 392, § 1; 67 Del. Laws, c. 276, § 1.;



§ 7604. Exemption from license

Those livestock markets and their owners and officers which are approved and are classified as state-federal approved livestock markets are exempt from this chapter. Exempt companies are expected to abide by the codes of federal regulations applying to livestock markets and duties of the livestock markets concerning the identification of livestock.

63 Del. Laws, c. 392, § 1.;



§ 7605. Revocation of license; right of appeal

(a) The Department of Agriculture may revoke the license of any person for the violation of any of the provisions of this chapter or of any rule or regulation which may be prescribed by the Department. Notice of revocation shall be sent to the licensee by registered mail setting forth the reason for the revocation and fixing the time for a hearing, should one be desired by the licensee. At the hearing, should the reason set out in the notice be sustained, the Department may continue the revocation indefinitely or for such other period of time as the Department deems advisable or may make such other order as it deems equitable.

(b) Any person affected by the ruling of the Department of Agriculture, under this chapter, may take an appeal within 10 days from notification of the Department's decision to the Superior Court.

(c) The Superior Court for the 3 counties is vested with jurisdiction to hear and determine all such appeals and may by proper rules prescribe the procedure to be followed in such appeals. Every such appeal shall be determined by the Court. Costs may be awarded by the Court and when so awarded the same shall be collected as other costs are collected.

63 Del. Laws, c. 392, § 1.;



§ 7606. Rules and regulations

The Department of Agriculture, after conducting public hearings on any proposed rules or regulations, may make such rules and regulations as it deems advisable to aid in carrying out the purposes of this chapter and relative to the enforcement thereof. These rules may include requirements for recordkeeping by livestock dealers to identify animals and sales for the purpose of tracing animals found to be diseased at a later date.

63 Del. Laws, c. 392, § 1.;



§ 7607. Violations

Whoever violates any provisions of the chapter or any rules or regulations promulgated hereunder shall be guilty of a class C misdemeanor. The Superior Court shall have jurisdiction over all offenses under this chapter.

63 Del. Laws, c. 392, § 1.;






CHAPTER 77. STRAY LIVESTOCK

§ 7701. Permitting livestock to run at large; penalty

Any person permitting livestock to run at large on the public highways or unenclosed lands within this State shall be tried before a justice of the peace or the Court of Common Pleas for the county in which the offense occurred and, if found guilty, shall receive a fine, which may not be suspended, of not less than $25 nor more than $200 for each offense.

19 Del. Laws, c. 657, § 1; Code 1915, § 3632; Code 1935, § 4182; 3 Del. C. 1953, § 7701; 64 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 195, § 1.;



§ 7702. Taking up and impounding stray livestock

(a) Any person or resident owning land in this State may take up any livestock found running at large upon the public highways or on lands owned by that person and impound the same. Such person may demand and receive a reasonable sum for the care and feeding of the animal or animals while in such person's care. The care and shelter provided shall be humane and shall be adequate for the size and class of livestock impounded. The State Veterinarian, a county extension agent of the county in which the livestock is impounded and a livestock owner of the same county will be responsible for determining if the animal or animals are being housed and fed properly as well as determining a fair and reasonable cost per day.

(b) The person taking up and impounding the livestock shall forthwith give written notice of the taking up and impounding to the owner thereof, if known, or by leaving the notice with an adult person at the owner's or their usual place of abode; or, if unknown, shall place a notice of 3 days duration in 2 local newspapers adequately describing the livestock and giving an accurate name, address and telephone number of the person holding the animal or animals.

(c) Any person taking up and impounding stock under this chapter who refuses or neglects to give notice as provided in this section, shall be liable to the owner of such stock in civil damages, to be recovered in a civil action before a justice of the peace or the Court of Common Pleas of the county in which the stock was taken up.

19 Del. Laws, c. 657, § 2; Code 1915, § 3633; Code 1935, § 4183; 3 Del. C. 1953, § 7702; 64 Del. Laws, c. 292, § 2; 67 Del. Laws, c. 195, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7703. Damage by stray livestock

Upon the application of any person, or the person's agent, sustaining any damage by reason of the livestock running at large contrary to this chapter, any justice of the peace or the Court of Common Pleas of the county in which damage was incurred by livestock, which may or may not have been taken up and impounded, shall designate the State Veterinarian, a county extension agent and a livestock owner of the county in which the damage was incurred, who shall estimate said damages and make a report to the justice or Court, in writing, under their hands or the hands of the majority of them, the amount of damage estimated. The justice or Court shall immediately give notice thereof to the parties interested. The damages so ascertained, together with the legal charges for impounding and keeping the livestock, shall be paid by the person claiming the stock before the same shall be delivered.

19 Del. Laws, c. 657, § 3; Code 1915, § 3634; Code 1935, § 4184; 3 Del. C. 1953, § 7703; 67 Del. Laws, c. 195, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7704. Sale of strays

(a) In case the livestock is not claimed and all legal charges satisfied in accordance with this chapter within 10 days, the person having the livestock in charge shall advertise the livestock to be sold at public sale, by placing a notice giving the particulars of the sale in 2 local newspapers for a duration of 3 days and by giving a copy of the notice to the owner of the livestock, if known, or by leaving the same with an adult person at his usual place of abode.

(b) At the time fixed in the advertisement, the person having the livestock in charge shall proceed to sell the livestock, but may postpone the sale for good and sufficient cause. The proceeds of the sale, after deducting all legal charges, shall be deposited with the clerk of the peace of the county in which the proceedings took place. The clerk shall hold the proceeds for 6 months, unless sooner claimed by some person proving himself or herself to be the real owner of the livestock. If not so claimed, the proceeds shall be turned over to the S.P.C.A. of the county in which the proceedings took place.

19 Del. Laws, c. 657, § 4; Code 1915, § 3635; Code 1935, § 4185; 3 Del. C. 1953, § 7704; 67 Del. Laws, c. 195, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7705. Exceptions

This chapter shall not apply to cattle or other stock in charge of a drover using due diligence in the control thereof, or to cattle or their stock which accidentally escapes from the enclosures. Proof of these circumstances shall always be admitted so that no injustice to the owners be inflicted in consequence thereof.

19 Del. Laws, c. 657, § 5; Code 1915, § 3636; Code 1935, § 4186; 3 Del. C. 1953, § 7705; 67 Del. Laws, c. 195, § 1.;



§ 7706. Accidental escape of livestock; liability of owners

No owner, or other person in charge of cattle or other livestock, shall be responsible in any action by reason of cattle or other livestock accidentally escaping from their enclosure and straying on any public highway of this State unless the owner or other person in charge thereof has intentionally allowed the livestock to escape or unless he or she is guilty of negligence in the care of the cattle or other livestock.

Code 1935, § 4186A; 43 Del. Laws, c. 218, § 1; 3 Del. C. 1953, § 7706; 67 Del. Laws, c. 195, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7707. Enforcement; disposition of fines

The Delaware State Police, local police officers of the community in which the offense took place and agents of the Delaware S.P.C.A. shall enforce this chapter prohibiting livestock running at large. All fines imposed for violations of the stray livestock laws shall be paid to the State Treasurer for deposit into the State General Fund.

15 Del. Laws, c. 23; Code 1915, §§ 1415, 3638; Code 1935, §§ 1582, 4188; 3 Del. C. 1953, § 7708; 67 Del. Laws, c. 195, § 1.;






CHAPTER 79. MISCELLANEOUS PROVISIONS CONCERNING ANIMALS

§ 7901. Delaware Society for the Prevention of Cruelty to Animals

(a) Incorporation. — The Delaware Society for the Prevention of Cruelty to Animals is a Delaware corporation.

(b) Objects. — The objects of the Society are to provide effective means for the prevention of cruelty to animals throughout the State and to conduct educational or other programs as specified in its bylaws.

(c) Powers. — The Society shall have the power to enforce all laws enacted for the protection of animals; to purchase, print and circulate books and publications designed to promote the objects of the Society; to appoint or employ such agents or employees as the Board of Directors may from time to time deem necessary; to sue and be sued, in its corporate name, in any court in this State or elsewhere; to exercise all of the legal incidents common to a body corporate, including the right to use a seal, to receive legacies and donations, to acquire by purchase and transfer by sale, lease or mortgage real estate or any interest therein; to make and perform contracts of every kind with any person, corporation, government, state, county or municipality which are designed to promote the objects of the Society.

(d) Offices. — The principal office of the Society shall be located in the County of New Castle, but the Society is authorized and empowered to establish branch offices at any place or places within the State.

(e) Existence. — The Society shall have perpetual existence.

(f) Management. — The affairs of the Society shall be conducted by a Board of Directors, the size, selection, and tenure of which shall be prescribed in the Society's bylaws, and whose powers and duties are as described in the bylaws and as otherwise given by the laws of this State to corporate directors.

(g) Membership. — Membership in the Society shall be open to all persons interested in the objects of the Society; provided, however, that the bylaws may prescribe conditions of membership, including an annual dues or assessment. The private property of the members of the Society shall not be subject to the payment of Society debts to any extent whatsoever.

(h) Officers. — The officers of the Society shall be selected by the Board of Directors and shall be those officers provided for in the bylaws.

(i) Bylaws. — The Society shall have the power to adopt a code of bylaws and said bylaws shall be binding upon the Society and its members until modified or rescinded as provided for in its bylaws.

Code 1935, § 2556; 49 Del. Laws, c. 256, § 1; 77 Del. Laws, c. 118, §§ 1, 2; 78 Del. Laws, c. 282, § 1.;



§ 7902. Enforcement of laws for protection of animals

The constables of the several counties of this State, and the police force of the City of Wilmington, as well as all other places in the State where police organizations exist, shall, as occasion requires, assist the Kent County Society for the Prevention of Cruelty to Animals or The Delaware Society for the Prevention of Cruelty to Animals, their members or agents, in the enforcement of all laws which are enacted for the protection of dumb animals.

14 Del. Laws, c. 477, § 6; Code 1915, § 2237; Code 1935, § 2561; 3 Del. C. 1953, § 7904; 60 Del. Laws, c. 209, § 2; 70 Del. Laws, c. 283, § 11; 78 Del. Laws, c. 266, § 9.;



§ 7903. Fines and penalties in certain cases; disposition

All fines, penalties and forfeitures, imposed and collected in any county of the State under every act relating to or affecting cruelty to animals, in every case where the prosecution shall be instituted and conducted by the Kent County Society for the Prevention of Cruelty to Animals and The Delaware Society for the Prevention of Cruelty to Animals, shall enure to such Society in aid of the purposes for which they were incorporated.

16 Del. Laws, c. 382, § 3; Code 1915, § 2239; Code 1935, § 2563; 3 Del. C. 1953, § 7905; 60 Del. Laws, c. 209, §§ 3, 4; 70 Del. Laws, c. 283, § 11.;



§ 7904. Service of process

Any warrant of arrest, or other process, issued under or by virtue of the several laws in relation to cruelty to animals may be directed to and executed by any agent so appointed by either the Delaware or Kent County Society for the Prevention of Cruelty to Animals of this State. No compensation shall be paid to the agent except by the societies.

18 Del. Laws, c. 246; Code 1915, § 2249; Code 1935, § 2573; 3 Del. C. 1953, § 7906; 60 Del. Laws, c. 209, §§ 5, 6; 70 Del. Laws, c. 283, § 11; 77 Del. Laws, c. 393, § 1.;



§ 7905. Impoundment

(a) Any agent in Sussex and New Castle Counties of this State, so appointed by the Delaware Society for the Prevention of Cruelty to Animals, or in Kent County of this State, so appointed by the Kent County Society for the Prevention of Cruelty to Animals, or any law enforcement officer as defined in § 222 of Title 11, may, in instances of alleged acts of animal cruelty and as provided for by the laws of Delaware relating to seizure of property, impound in the appropriate S.P.C.A. shelter or, if required, in an appropriate veterinarian facility, any animal subjected to cruel mistreatment or cruel neglect. Should the owner or custodian of an animal not be available at or near the premises where the animal is located, upon taking an animal under this section the agent shall leave in an appropriate place written notice to the animal's owner or custodian of such action. Societies for the prevention of cruelty to animals shall take all reasonable action to insure that owners or custodians of an animal, impounded under this section, shall have received notice of such action as soon as possible and no later than 24 hours after the impoundment.

(b) An animal impounded under this section shall not remain in the custody of the appropriate Society for the Prevention of Cruelty to Animals longer than 48 hours and shall be returned to its owner or custodian unless a complaint is filed within the 48-hour period in the appropriate court under the animal cruelty laws against the owner or custodian, except that upon good cause shown a court may permit a reasonable extension of the 48-hour period not to exceed 30 days. When a complaint is filed in the appropriate court, the impounded animal shall remain in the custody of the appropriate Society for the Prevention of Cruelty to Animals pending the outcome of the action. If the owner or custodian is found to be in violation of the animal cruelty laws the court shall make a final determination as to the disposition of the animal. Should the complaint be withdrawn, prior to a court hearing, the animal shall be immediately made available to its owner or custodian.

(c) Upon a determination that probable cause exists to believe that the animal cruelty or animal fighting laws have been violated by the owner or custodian of any impounded animal, the State and/or the appropriate Society for the Prevention of Cruelty to Animals shall have the right to recover the costs of holding and caring for any animal impounded under this section from the owner or custodian of the animal. Each month, the State or appropriate Society for the Prevention of Cruelty to Animals shall submit a detailed billing to the owner or custodian of the animal, listing the accrued monthly costs of boarding, veterinary and other costs incurred. Notwithstanding any provision of this section or any other law to the contrary, failure of the animal's owner or custodian to pay these costs within 30 days of the receipt of a detailed monthly billing will result in ownership of the animal reverting to the State or to the appropriate Society for the Prevention of Cruelty to Animals. The provisions of this paragraph shall be applicable notwithstanding the final disposition of the criminal charges.

(d) An owner or custodian of an animal impounded under this section who is found guilty of cruelty to the animal, and the court orders the animal returned to such owner or custodian, shall, prior to taking the animal, reimburse the appropriate Society for the Prevention of Cruelty to Animals its regular standard fees charged for the care of animals while in the Society's custody plus any veterinary fees incurred for the animal during the period of impoundment. Failure of the animal's owner or custodian to pay such fees within 5 days after a finding of guilty will result in ownership of the animal reverting to the appropriate S.P.C.A...The S.P.C.A. may then dispose of the animal in accord with its procedures for such disposition.

(e) Should an animal which has been impounded under this section expire while in the custody of the Society for the Prevention of Cruelty to Animals, the animal shall, as soon as possible, be turned over to the State Veterinarian at the Department of Agriculture. The State Veterinarian shall take whatever action necessary, including autopsy if required, to determine cause of the animal's death and shall record such cause. The cause of death shall, if requested, be furnished to the animal's owner and to the court handling the complaint relative to the animal. Disposition of the animal's remains shall be coordinated with the animal's owner and, provided a complaint has been filed, with the court handling the complaint.

63 Del. Laws, c. 104, § 1; 70 Del. Laws, c. 283, § 11; 73 Del. Laws, c. 238, §§ 6-8.;






CHAPTER 80. HUMANE KILLING OF ANIMALS HELD IN SHELTER

§ 8001. Definitions

For purposes of this chapter:

(1) "Animal shelter" means a public or private facility which includes a physical structure that provides temporary or permanent shelter to stray, abandoned, abused, or owner-surrendered animals and that is operated, owned, or maintained by a duly incorporated humane society, animal welfare society, or other nonprofit organization for the purpose of providing for and promoting the welfare, protection, and humane treatment of animals. "Animal shelter" shall not include individuals providing temporary foster care to animals in their home or to animal rescue groups sheltering animals on an individual's private property.

(2) "Licensed veterinarian" means a veterinarian licensed to practice veterinary medicine pursuant to Title 24.

(3) "Licensed veterinary technician" means an individual licensed as a veterinary technician pursuant to Title 24.

77 Del. Laws, c. 418, § 2.;



§ 8002. Shelter care and treatment

(a) Animal shelters shall be advised by a licensed veterinarian and shall adhere to a written veterinary care protocol developed with a licensed veterinarian, which protocol shall include appropriate evaluation and testing of newly impounded animals, disease control and prevention, and adequate veterinary care. The protocol shall be updated as needed.

(b) Animal shelters shall vaccinate all dogs against canine distemper virus, canine parvovirus, and bordetella bronticeptica and all cats against feline viral rhinotracheitis, calicivirus, and the panleukopenia virus before or upon entering the shelter or holding facility to reduce the spread of disease. Such vaccinations must be administered as soon as possible and no more than 8 hours after entering the shelter. This provision shall not apply to animals in quarantine for rabies observation or to animals having injuries, illness or temperament that make administration of the vaccinations unsafe.

(c) An examination of animals entering an animal shelter shall be performed within 72 hours of entry.

(d) Animal shelters shall ensure that animals requiring veterinary care are seen by a licensed veterinarian within a reasonable amount of time based on the condition of the animal, and that urgent medical care is provided as needed. Animal shelters shall comply with treatment plans developed by a licensed veterinarian for animals at the shelter requiring treatment.

(e) Animal shelters shall include a designated treatment area and isolation and/or quarantine areas. Animals suspected of carrying a contagious deadly disease will be moved to isolation or quarantine and remain there until they are no longer a threat to susceptible animals.

65 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 418, § 2.;



§ 8003. Animal adoption, recovery, and rehabilitation

(a) Animal shelters shall be open to the public after normal business hours, including evenings and weekends, to increase access for the purpose of adoption.

(b) Animal shelters shall provide a minimum holding period of 72 hours for animals in their care, to allow reclamation by their owners. If an adoptable animal is not reclaimed, the animal may be transferred to another animal shelter or rescue for adoption, or adopted as a companion in a suitable home. This holding period required by this subsection shall not apply to owner-surrendered animals or other cases in which the owner of the animal is known. Wild animals may be disposed of by rehabilitation to their natural habitat.

(c) Animal recovery. —

(1) Animal shelters shall take appropriate action to ensure that all animals brought to the shelter are checked for all currently acceptable methods of identification, including microchips, identification tags, tattoos, and licenses.

(2) Animal shelters shall maintain updated lists of animals reported lost, and attempt to match these lost reports with animals reported found and animals in the shelter, and shall also post all stray animals on the Internet with sufficient detail to allow them to be recognized and claimed by their owners.

(3) If a possible owner is identified, the animal shelter shall make every reasonable attempt to reunite the animal with its owner. Upon the owner's or caretaker's initiative of recovery procedures, the animal shelter shall retain custody of the animal for a 5-day period to allow for completion of the recovery process. The owner or custodian of the animal may be held responsible for reasonable housing and boarding costs once the owner or custodian has been notified of the animal's location, provided that the owner or custodian has been advised of such costs prior to the costs being incurred.

(d) Animal shelters shall establish and maintain a registry of organizations willing to accept animals for the purpose of adoption, including breed specific rescues, or to provide the animals with long-term placements. The registry shall include the types and breeds of animals about which the organization wishes to be contacted. Animal shelters shall have the right to inspect the facilities of any adoption organization taking animals from the shelter.

(e) Animal shelters shall make best efforts to prioritize acceptance of animals from within the State of Delaware before accepting dog or cat intakes from outside of Delaware. Animals accepted from shelters outside the State of Delaware must have a current health certification.

77 Del. Laws, c. 418, § 2.;



§ 8004. Euthanasia in animal shelters

(a) Any dog, cat or other animal held by or in the custody of an animal shelter and not adopted, transferred to another shelter or animal rescue group, or reclaimed by the owner within 5 days may be euthanized, provided that no reasonable alternatives are available and the requirements of subsections (b) and (c) of this section are met.

(b) Animal shelters shall ensure that the following conditions are met before an animal is euthanized:

(1) The holding period for the animal required by this chapter is expired;

(2) There are no empty cages, kennels, or other living environments in the shelter that are suitable for the animal;

(3) The animal cannot share a cage or kennel with appropriately-sized primary living space with another animal;

(4) A foster home is not available;

(5) Organizations on the registry developed pursuant to § 8003(d) of this title are not willing to accept the animal; and

(6) The animal care/control manager certifies that the above conditions are met and that such manager has no other reasonable alternative.

(c) Notwithstanding any other provisions of this chapter to the contrary, an animal may be euthanized immediately if necessary to alleviate undue suffering or to protect shelter staff and/or other sheltered animals from an animal's severe aggression or contagious deadly health condition. The determination of whether euthanasia is necessary pursuant to this subsection shall be made by a licensed veterinarian or, in cases of extreme emergency occurring after regular business hours in circumstances under which a licensed veterinarian is not available, by other appropriately trained staff.

(d) Euthanasia method and procedure. —

(1) The Department shall promulgate regulations regarding acceptable methods of euthanasia in animal shelters and regarding sanitation and ventilation of euthanasia areas. The methods included shall be approved or conditionally approved by the most recent American Veterinary Medical Association Guidelines on Euthanasia.

(2) Any animal shelter performing euthanasia shall have a current policy and procedure manual regarding euthanasia. The policy and procedure manual shall set forth the shelter's equipment, process, and the procedures for individual separation of animals.

(3) Notwithstanding the provisions of Chapter 33 of Title 24, euthanasia must be performed by:

a. A licensed veterinarian;

b. A nationally certified euthanasia technician; or

c. A person certified by a licensed veterinarian, after passing both a written and practical examination, as proficient to perform euthanasia. Training and certification requirements shall be established by Department regulation in consultation with the Delaware Board of Veterinary Medicine.

(4) If euthanasia is by injection, animals in an animal shelter that are amenable to being controlled shall be lowered to the surface on which they are being held and shall not be permitted to drop or otherwise collapse without support.

(5) The trained staff member performing the euthanasia in animal shelters shall remain in attendance between the time procedures to euthanize the animal are commenced and the time death occurs, and shall verify death has occurred using methods to be determined by regulation.

(6) Sodium pentobarbital may be obtained by an animal shelter with required federal and state permits.

65 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 418, § 3.;



§ 8005. Proper facilities required

Any municipality that does not have proper facilities and trained personnel shall transport in a humane manner any animals which are to be euthanized to the nearest private or public shelter or agency which has proper facilities and trained personnel or contract for euthanasia of such animals by a licensed veterinarian.

65 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 418, § 3.;



§ 8006. Violation constitutes class A misdemeanor; civil remedy; jurisdiction of Superior Court

(a) Failure by any person employed by, volunteering at or an agent of any private or public animal shelter to comply with § 8004(d) of this title regarding euthanizing animals shall constitute a class A misdemeanor and shall be punishable as provided by law.

(b) Any person may maintain a civil action to enjoin the continuance of the violation of § 8004(d) of this title. If the acts sought to be enjoined are determined by the courts to violate § 8004(d) of this title, a permanent injunction against such acts shall be granted. The violation may also be abated by any public body or officer authorized to do so by law.

(c) The Superior Court shall have exclusive jurisdiction of misdemeanor offenses under this section.

65 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 418, §§ 3- 6.;



§ 8007. Record keeping and reporting

Animal shelters shall maintain records regarding the following information:

(1) Intake rate;

(2) Euthanasia rate including age (infant, juvenile, and adult), by animal;

(3) Number of adoptions;

(4) Number reclaimed by owner;

(5) Number transferred to other agencies for adoption;

(6) Number of spay/neuters;

(7) Number of animals in the shelter;

(8) Records showing the number of animals that died or were lost/stolen;

(9) Records showing compliance with vaccination requirements; and

(10) Records regarding medical treatment provided.

The information in paragraphs (1) through (7) of this section shall be posted to the shelter's website on a quarterly basis. The information in paragraphs (8), (9) and (10) of this section shall be made available upon request by appropriate authorities.

77 Del. Laws, c. 418, § 7.;






CHAPTER 81. EXOTIC AVIAN SPECIES

§ 8101. Inspection of exotic avian species; name of seller; bills of sale

The Department of Agriculture or its duly authorized agent may enter and inspect any premises where exotic avian species are kept or harbored, for the purpose of examining such birds in any way that is deemed necessary to determine if any of them are infected with or have been exposed to a contagious or infectious disease capable of affecting poultry. The owner or custodian shall make available to the inspector the name of the person from whom such birds were acquired or purchased and a copy of the bill of sale for each shipment. All bills of sale for such shipments shall be kept on file by such owner or custodian for a period of 1 year from the date of acquisition or purchase.

60 Del. Laws, c. 244, § 2.;



§ 8102. Death losses exceeding 10 percent

Any person who is the owner or custodian of exotic avian species shall notify the Department of Agriculture of any death losses which exceed 10 percent of the total number of such birds on the premises or of a single shipment of such birds and shall freeze the dead specimens until collected by the Department.

60 Del. Laws, c. 244, § 2.;



§ 8103. Quarantine orders

If any exotic avian species or group thereof after being examined by the Department of Agriculture is found to be infected with or to have been exposed to a contagious or infectious disease capable of affecting poultry, the Department may place the premises where such birds are kept under quarantine by giving written notice of such quarantine order to the owner or custodian of such birds and no exotic avian species shall be removed from the premises while such quarantine is in effect.

60 Del. Laws, c. 244, § 2.;



§ 8104. Destruction of exotic avian species

The Department of Agriculture is empowered to condemn and destroy any exotic avian species which is infected with a contagious or infectious disease capable of affecting poultry or has been exposed to such disease, whenever such destruction is deemed necessary to prevent the further spread of such disease.

60 Del. Laws, c. 244, § 2.;



§ 8105. Rules and regulations

The Department of Agriculture may establish such rules and regulations as it deems necessary to carry out the purposes of this chapter.

60 Del. Laws, c. 244, § 2.;



§ 8106. Penalties

Any person who violates this chapter or any regulation established by the Department of Agriculture under this chapter shall be fined not less than $100 nor more than $1,000.

60 Del. Laws, c. 244, § 2.;






CHAPTER 82. RABIES CONTROL IN ANIMAL AND HUMAN POPULATIONS

Subchapter I Rabies Control in Animal and Human Populations

§ 8201. Purpose of chapter

The purpose of this chapter is to control and suppress the spread of rabies among the domestic and wild animal populations of the State, to provide safeguards against exposure of this disease to citizens of the State and to prevent the introduction of this virus into this State by the importation of animals or species of animals known to be vectors or carriers.

66 Del. Laws, c. 247, § 1; 75 Del. Laws, c. 326, § 1.;



§ 8202. Definitions

(a) The term "animal" shall mean any species of mammal, not including humans.

(b) The term "animal control officer" shall mean a person employed by the state, county, city or an animal control agency as an enforcement officer.

(c) The term "bite" shall mean any penetration of the skin by the teeth.

(d) The term "cat" shall mean Felis catus.

(e) The term "Compendium" shall mean The Compendium of Animal Rabies Vaccines prepared by the National State Public Health Veterinarian, Inc., as amended from time to time.

(f) The term "Department of Agriculture" shall mean the Department, or officially designated agent thereof.

(g) The term "Department of Natural Resources and Environmental Control" shall mean the Department, or officially designated agent thereof.

(h) The term "Division of Public Health" shall mean the Division, or officially designated agent thereof.

(i) The term "dog" shall mean Canis familiaris.

(j) The term "exposure to rabies" shall mean a bite or contamination with the saliva of an animal known or suspected to have rabies of a mucosal membrane or fresh wound.

(k) The term "isolated quarantine" shall mean confinement of an animal in such a manner whereby there exists no opportunity for contact with other animals or humans, excepting 1 person 18 years old or older who cares for that animal.

(l) The term "kennel" shall mean any place wherein dogs are kept for the purposes of breeding, training, sale or show.

(m) The term "owner" shall mean any person owning, keeping or harboring 1 or more animals.

(n) The term "person" shall mean any individual, business, partnership, firm, joint stock company, corporation, association, trust, estate or other legal entity.

(o) The term "quarantine" shall mean strict confinement, under restraint by leash, closed cage or paddock, on the private premises of the owner or at another specified location.

(p) The term "rabies" shall mean, in man and animal, an acute viral disease of the central nervous system, caused by a rhabdovirus, also known as hydrophobia or Lyssa, usually transmitted to man through the injection of saliva by an animal bite.

66 Del. Laws, c. 247, § 1; 68 Del. Laws, c. 285, § 1; 75 Del. Laws, c. 326, § 1.;



§ 8203. Reporting of rabies

Any medical practitioner, hospital, veterinarian or other person having knowledge of the following situations shall report the facts to the Division of Public Health:

(1) Any suspected or confirmed case of human rabies.

(2) Any animal known to have or suspected of having been exposed to rabies.

66 Del. Laws, c. 247, § 1; 75 Del. Laws, c. 326, § 1.;



§ 8204. Rabies vaccination required for dogs and cats; antirabies clinics

(a) Vaccination of dogs. —

(1) Any person owning a dog 6 months of age or older in this State shall have that dog vaccinated against rabies by a veterinarian. The owner of the dog will receive a copy of the rabies vaccination certificate legibly signed by the veterinarian. The owner of the dog will be responsible for keeping a valid rabies vaccination certificate in his possession for inspection by an animal control officer, the Department of Agriculture or the Division of Public Health, if deemed necessary.

(2) Upon request by an animal control officer, the Department of Agriculture or the Division of Public Health, all owners of kennels, excluding licensed boarding kennels, shall present immediately a valid rabies vaccination certificate, signed by the veterinarian, for each dog 6 months of age owned by the kennel. Kennel owners will be specifically responsible for keeping all vaccination certificates for all dogs owned or kept at their premise until at least 12 months after the effective expiration date of the vaccination. If a dog is sold or traded, then the valid vaccination certificate shall be given to the new owner of the dog. If no valid certificate is given to the new owner, the new owner shall have the dog vaccinated and be issued a valid vaccination certificate.

(b) Vaccination of cats. — Any person owning a cat 6 months of age or older in this State shall have the cat vaccinated against rabies by a veterinarian. The owner of the cat will be responsible for keeping a valid rabies vaccination certificate in his possession for inspection by an animal control officer, the Department of Natural Resources and Environmental Control, the Department of Agriculture or the Division of Public Health.

(c) Vaccination of ferrets. — Any person owning a ferret 6 months of age or older in this State shall have the ferret vaccinated against rabies by a veterinarian. The owner of the ferret is responsible for keeping a valid rabies vaccination certificate in that owner's possession for inspection by an animal control officer, the Department of Natural Resources and Environmental Control, the Department of Agriculture, or the Division of Public Health.

(d) Duties of veterinarian. —

(1) Each licensed veterinarian may select a rabies vaccine of his choice and use procedures for administering it consistent with the recommendations of the Veterinary Biologics Division of the U.S. Department of Agriculture which licenses that vaccine.

(2) A rabies vaccination certificate will be promptly issued to the owner of each dog or cat vaccinated against rabies. The veterinarian administering the vaccine shall complete the certificate specifying accurately the manufacturer's specifications of the duration of immunity of the rabies vaccination used and the date the animal shall be revaccinated in accordance with the specific criteria of the Compendium or as mandated by Delaware state law. The veterinarian shall sign the certificate in a legible manner. The certificate shall also include the veterinarian's address, telephone number and state license number. Veterinarians shall maintain copies of these certificates for a minimum of 12 months after the effective expiration date of the vaccination.

(e) Public antirabies clinics. — The Compendium will serve as a basis for the procedures and practices used in public antirabies clinics. The Department of Agriculture or the veterinarian selected to administer the vaccine at the public antirabies clinic will be consulted on the specific rabies vaccine or vaccines that shall be used at those clinics. All administrative procedures and personnel, excluding veterinary staffing, will be approved by the State Veterinarian. The responsible organization conducting the public antirabies clinic will be responsible for maintaining copies of these certificates for a minimum of 12 months after the effective expiration date of the vaccination.

(f) Penalty. — Any person who violates any provision of this section shall be fined $25. No penalty imposed by this section shall be suspended.

66 Del. Laws, c. 247, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 309, § 1; 75 Del. Laws, c. 326, § 1; 78 Del. Laws, c. 323, § 1.;



§ 8205. Prohibition of vaccination of certain animals for rabies

(a) No licensed veterinarian or other person may vaccinate a wild animal, wild animal hybrid or other animal with a rabies vaccine not intended for use in that animal, except when specifically approved by the Department of Agriculture.

(b) Anyone violating this section shall be fined not less than $50 nor more than $250.

66 Del. Laws, c. 247, § 1; 68 Del. Laws, c. 285, § 2; 75 Del. Laws, c. 326, § 1.;



§ 8206. Prohibition on the importation of certain animals

(a) The Department of Agriculture may also ban importation of certain species of animals into the State, or require special permits for importation of certain species, if it is felt that these species of animals represent an unacceptable risk of rabies infection to humans and animals.

(b) Anyone violating this section shall be fined not less than $100 nor more than $500.

66 Del. Laws, c. 247, § 1; 75 Del. Laws, c. 326, § 1.;



§ 8207. Disposition of animals exposed to rabies

(a) If the owner of a dog, cat or ferret which is exposed to an animal suspected or known to be rabid can provide proof of a currently valid rabies vaccination, that dog, cat or ferret shall be revaccinated immediately and quarantined for 45 days. The Department of Agriculture may make inspections as is deemed necessary to assure that the animal is properly restrained, issue appropriate quarantine orders and release the quarantine after the 90-day period.

(b) In the event that a rabies vaccine is approved for use in animals other than dogs, cats or ferrets, and should such a vaccinated animal be exposed to rabies, the animal shall be placed in quarantine or destroyed for rabies testing, as may be required by the Department of Agriculture.

(c) If the owner of a dog, cat or other animal which is exposed to an animal suspected or known to be rabid cannot provide proof of a currently valid rabies vaccination, the animal shall, at the option of the owner, be either killed, under supervision of the Department of Agriculture, or held in isolated quarantine for a minimum of 6 months in a facility and manner approved by the Department of Agriculture, pursuant to § 8208 or § 8209 of this title. All costs relating to such isolated quarantine shall be borne by the owner of the animal. If isolated quarantine is chosen, the Department of Agriculture may make inspections as is deemed necessary to assure that the animal is in isolated quarantine, issue appropriate quarantine orders and release the isolated quarantine after the 6-month period. In instances where isolated quarantine orders are violated the animal should be killed and tested for rabies unless an exception is made, based upon the circumstances, by the Department of Agriculture. Dogs, cats or ferrets shall be vaccinated against rabies 1 month prior to the scheduled termination of the isolated quarantine. Other animals shall not be vaccinated unless approved by the Department of Agriculture.

(d) Any person who violates any provision of this section shall be fined not less than $100 nor more than $200.

66 Del. Laws, c. 247, § 1; 75 Del. Laws, c. 309, §§ 2, 3; 75 Del. Laws, c. 326, § 1.;



§ 8208. Responsibility and liability of owner of dog, cat or ferret for quarantine when dog, cat or ferret exposes a human being to rabies

(a) Quarantine at time of exposure. — The owner of any dog, cat or ferret that exposes a human being to rabies shall quarantine said dog, cat or ferret for a period of at least 10 days commencing at the time of the exposure. Any person who fails to comply with this subsection shall be fined not less than $25 nor more than $100.

(1) If the owner of the dog, cat or ferret can provide proof of a currently valid rabies vaccination, that dog, cat or ferret may be quarantined on the premises of the owner or custodian.

(2) If the owner of the dog, cat or ferret cannot provide proof of a currently valid rabies vaccination, that dog, cat or ferret must be quarantined by a veterinarian, kennel or other facility approved by the Department of Agriculture. The cost of quarantine in this instance is to be borne by the owner of the dog, cat or ferret.

(3) If the owner of that dog, cat or ferret cannot show proof of a valid rabies vaccination, the quarantine period shall be extended beyond the 10 days until such time that rabies vaccine is administered to that dog, cat or ferret by a licensed veterinarian. The dog, cat or ferret shall not be vaccinated during the initial 10-day quarantine period.

(b) Quarantine after notice of exposure. — An owner who fails to quarantine any dog, cat or ferret that exposes a human being to rabies after being notified must quarantine said dog, cat or ferret in an approved place and manner. An owner failing to quarantine said dog, cat or ferret shall be fined not less than $100 nor more than $200.

(c) Reporting of conditions of quarantine. —

(1) The owner of a dog, cat or ferret quarantined pursuant to these regulations is responsible for reporting the facts to the Division of Public Health or a veterinarian, if that dog, cat or ferret shows marked behavior changes, escapes, sickens or dies during the quarantine period. If the quarantined animal dies, escapes or for any other reason is not available to complete the quarantine period, the owner shall immediately notify the Division of Public Health by telephone, to be followed by a signed, notarized affidavit stating the reason for the animal's unavailability to complete the quarantine period. This affidavit must be submitted within 7 days of the animal's disappearance or death to the Division of Public Health.

(2) Any veterinarian, approved kennel or other person having knowledge of a quarantined dog, cat or ferret which shows marked behavior changes, escapes, sickens or dies shall report the facts to the Division of Public Health.

(3) Any person failing to comply with the provisions of this subsection shall be fined not less than $50 nor more than $200.

(d) Disposition during quarantine. — A dog, cat or ferret under quarantine may not be moved from the place of quarantine, killed, given away or otherwise disposed of without the written permission of the Division of Public Health or Department of Agriculture.

(e) Surrender of dogs, cats or ferrets for quarantine. — A person may not fail or refuse to surrender any dog, cat or ferret for quarantine or destruction as required in this section when demand is made by written order of the Department of Agriculture or Division of Public Health.

66 Del. Laws, c. 247, § 1; 68 Del. Laws, c. 285, § 3; 75 Del. Laws, c. 309, §§ 4-6; 75 Del. Laws, c. 326, § 1.;



§ 8209. Disposition and quarantine of animal other than dog, cat or ferret which exposes a human being to rabies

(a) Destruction or quarantine. — When an animal, other than a dog, cat or ferret, exposes a human being to rabies, the Division of Public Health or the Department of Agriculture may require the destruction of the animal for rabies testing, or the quarantine of the animal in an approved place and manner.

(b) Surrender of animal. — A person may not fail or refuse to surrender said animal for quarantine or destruction as required in this section when demand is made by written order of the Department of Agriculture or the Division of Public Health.

(c) Report of behavior changes, escapes, etc. — Any person having knowledge of an animal, quarantined under the provisions of this section, which shows marked behavior changes, escapes, sickens or dies, shall report the facts to the Department of Agriculture.

(d) Penalty. — Any person interfering with the provisions of this section shall be fined not less than $100 nor more than $200.

66 Del. Laws, c. 247, § 1; 75 Del. Laws, c. 309, § 7; 75 Del. Laws, c. 326, § 1.;



§ 8210. Submission of animal for rabies testing and examination during quarantine

(a) When an animal is destroyed for the purposes of rabies testing, every effort shall be made to keep the head and brain intact and unfrozen. Precautions shall be taken to avoid exposure to humans during destruction and until transported to the Division of Public Health Laboratory. The Division of Public Health shall be responsible for ensuring that the destroyed animal is transported safely, and for notifying the submitting party of the rabies testing results.

(b) The Division of Public Health or the Department of Agriculture may order the owner of an animal which is suspected of having exposed a human being to rabies to have the animal examined by a licensed veterinarian at any time during the quarantine period. The cost of the examination and any other associated cost shall be borne by the owner of the biting animal which is suspected of having exposed the human being to rabies. Any animal determined by a licensed veterinarian, the Department of Agriculture or the Department of Natural Resources and Environmental Control, to be inhumanely suffering may be killed in a humane manner and the head promptly submitted to the Division of Public Health Laboratory for rabies testing.

(c) Notwithstanding any other provision of this chapter, the Department of Natural Resources and Environmental Control, the Department of Agriculture or the Division of Public Health may issue a written order that an animal suspected of exposing a human being to rabies or having bitten a person and that animal having not been immunized with a vaccine specifically approved for use in that species and administered by a veterinarian, shall be killed in a humane manner for laboratory examination for rabies, if it is determined that the animal is not being quarantined adequately or that there are other reasons which make it necessary for the preservation of human health.

66 Del. Laws, c. 247, § 1; 68 Del. Laws, c. 285, § 4; 75 Del. Laws, c. 326, § 1.;



§ 8211. Joint regulatory powers of Department of Natural Resources and Environmental Control, Department of Agriculture, Division of Public Health; quarantine and areawide emergencies

(a) Regulations. — The Department of Natural Resources and Environmental Control, Department of Agriculture and Division of Public Health are hereby delegated the power to adopt joint regulations signed by all 3 Department Secretaries setting forth procedures regulating the conduct of practitioners of human health, human health services, animal health services and animal control agencies for the purpose of fulfilling or carrying out the purpose and intent of this chapter.

(b) Areawide quarantine. — If rabies is known to exist within an area, the Division of Public Health, in conjunction with the Department of Natural Resources and Environmental Control and the Department of Agriculture may establish a rabies quarantine and shall define the boundaries or the quarantine area and specify the animal or animals subject to quarantine. All these animals within the quarantine area and subject to the quarantine restrictions shall be kept in strict confinement upon the premises of the owner at all times until the quarantine is terminated. An animal, subject to the quarantine, may not be brought into the quarantine area or taken out of the quarantine area without written permission.

(c) Areawide rabies emergency. — The Director of the Division of Public Health may declare an areawide rabies emergency and shall define the boundaries of the area and place specified animals under quarantine. By doing so, the Director of the Division of Public Health authorizes the Department of Natural Resources and Environmental Control, its agents and state and local police officers to destroy on sight any animals not in compliance with quarantine orders.

(d) Human animal bite. — The Director of Division of Public Health may require the reporting of all cases where humans were bitten by an animal known to transmit rabies.

66 Del. Laws, c. 247, § 1; 75 Del. Laws, c. 326, § 1.;



§ 8212. Enforcement

The provisions of this chapter may be enforced by any authorized employee or agent of the Departments of Agriculture, Natural Resources and Environmental Control or Health and Social Service.

66 Del. Laws, c. 247, § 1; 75 Del. Laws, c. 326, § 1.;



§ 8213. Court jurisdiction

Justices of the peace shall have jurisdiction of all offenses under this chapter.

67 Del. Laws, c. 338, § 1; 75 Del. Laws, c. 326, § 1.;






Subchapter II Animal Population Control Program and Spay/Neuter Fund

§ 8214. Short title

This chapter shall be known and may be cited as the "Animal Population Control Program."

75 Del. Laws, c. 326, § 1.;



§ 8215. Findings

The General Assembly for the State of Delaware hereby finds that:

(1) During 2002, of the 22,165 dogs and cats which were received at Delaware's primary animal facilities, of those received:

a. Two thousand four hundred and nine (11%) were returned to their owners/guardians; while

b. Seven thousand two hundred and ninety (33%) were adopted; and

c. Twelve thousand six hundred and fifty-nine (57%) were euthanized.

(2) During 2003, of the 24,510 dogs and cats which were received at Delaware's primary animal facilities, of those received:

a. Two thousand one hundred and eighty-six animals (9%) were returned to their owners/guardians; while

b. Seven thousand one hundred and twenty-five animals (29%) were adopted; and

c. Thirteen thousand six hundred and fifty-three animals (56%) were euthanized.

(3) During 2004, of the 21,254 dogs and cats which were received at Delaware's primary animal facilities, of those received:

a. Two thousand one hundred and ninety-three animals (10.3%) were returned to their owners/guardians; while

b. Five thousand five hundred animals (25.8%) were adopted; and

c. Thirteen thousand and sixty-seven animals (61.4%) were euthanized.

(4) During 2005, of the 21,062 dogs and cats which were received at Delaware's primary animal facilities or those received:

a. Two thousand two hundred and ninety-nine animals (10.9%) were returned to their owners/guardians; while

b. Five thousand eight hundred and thirty-seven animals (27.7%) were adopted; and

c. Thirteen thousand five hundred and eighty three animals (64.4%) were euthanized.

(5) As Delaware's human population growth rate increases so too will the population growth rate of the dog and cat populations, the intake at animal facilities and the consequent disposition rates associated therewith.

(6) Controlling the dog and cat population would have a significant benefit to the public health and safety in the following manner:

a. Reducing nuisance complaints regarding homeless dogs and cats;

b. Reducing the number of homeless dogs and cats seeking to mate;

c. Reducing the number of dog and cat bite cases involving children;

d. Minimizing opportunities for rabies transmission;

e. Decreasing the number of automobile accidents caused by stray dogs and cats; and

f. Reducing cruelty to animals opportunities by addressing and decreasing the presence of unwanted/nuisance populations.

(7) This subchapter recognizes the economic hardships associated with animal population control, the problems associated with homeless animals, and the societal impacts associated with failing to address these problems and establishes a program focused upon addressing dog and cat population control by providing a means by which population control and rabies vaccinations may be financed.

75 Del. Laws, c. 326, § 1.;



§ 8216. Purpose

The purpose of the spay/neuter program is to assist low-income residents and low-income communities. The Animal Population Control Program's goals include:

(1) Population growth among stray and unwanted cats and dogs; and

(2) Stray and unwanted cats and dogs entering animal shelters; and

(3) Cat and dog euthanasia rates; and

(4) Animal-inflicted injuries to humans (e.g., bites); and

(5) Threats to public health and safety (e.g., from rabies and vehicular accidents).

75 Del. Laws, c. 326, § 1.;



§ 8217. Definitions

(a) "Abandoned/free roaming/homeless/stray/unwanted animal" — A cat or dog with no known owner or keeper or not wanted by its owner or keeper or that may be deserted by its owner or keeper.

(b) "Administrator" — Department of Agriculture.

(c) "Animal control agency" — Any state, county or municipally authorized animal control agency.

(d) "Animal shelter" — A public or private facility which includes a physical structure that provides temporary or permanent shelter to stray, abandoned, abused, or owner-surrendered animals.

(e) "Cat" — A member of the genus and species known as felis catus.

(f) "Dog" — A member of the genus and species known as canis familiaris.

(g) "Feral cat" — An offspring of abandoned domestic cats who reverts to a semi-wild state and lives outside in family groups called colonies. Feral cats have a temperament of extreme fear and resistance to contact with humans.

(h) "Feral cat caretaker" — A person or group of people who provide food and shelter to feral cats, and work or works to reduce colony numbers by working to spay and neuter the animals within their specific colony or colonies.

(i) "Keeper" — A person in possession or control of a cat, dog or other animal becomes the keeper of a stray domesticated animal, other than livestock, if the person feeds that animal for at least 3 consecutive days.

(j) "Owner" — Any person, firm, partnership, association or corporation owning, keeping or harboring a cat, dog or other animal.

(k) "Program" — The mandatory pre-adoption sterilization and rabies inoculation program established by and set forth in this subchapter for cats and dogs.

(l) "Spay/neuter" — To sterilize a female animal by removing the ovaries or to castrate a male animal by removing the testicles or by FDA approved pharmaceutical sterilization.

75 Del. Laws, c. 326, § 1; 76 Del. Laws, c. 284, § 1.;



§ 8218. Funding

(a) Spay/Neuter Fund shall be established for the purpose of funding the Animal Population Control Program.

(b) All moneys received by the administrator in accordance with the authority provided by this subchapter shall be deposited into a separate, nonlapsing account and shall be dedicated for use by the administrator exclusively for veterinarian reimbursement and administration costs associated with the Program and set forth in this subchapter.

(c) All interest earnings shall be credited to the assets of the Fund and shall become part of the Fund.

(d) Any balance remaining in the Fund at the end of any fiscal year shall be carried forward for the next fiscal year for this Program.

(e) The Fund shall be created from a combination of the following:

(1) On June 29, 2006, $250,000, subject to appropriation, shall be deposited in the account for use during fiscal year 2007.

(2) In addition to the foregoing, a $3.00 surcharge shall be added to each rabies shot administered to cats and dogs in Delaware on or after September 1, 2006. It shall be the responsibility of the veterinarian administering the inoculation to collect said funds and forward same on a monthly basis, together with all applicable rabies inoculation verifications and other forms to the administrator.

(3) The surcharge shall be deposited in the Fund's account and shall become part of the Fund's corpus.

(4) The funding stream established in this section shall be evaluated on or before December 30, 2007, to assess the measurable impacts as set forth in § 8226 of this title and to determine the potential necessity for an extension of subsidized funding compared to the ability of the fund's corpus, as set forth below, to generate sufficient on-going revenues to provide a self-sustaining funding mechanism.

(f) Soliciting and accepting funds from public or private sources:

(1) The administrator is authorized to solicit and accept donations, grants, gifts, and bequests of money, property or personal services from individuals and/or organizations including, but not limited to, private foundations or alliances, nonpublic agencies, institutions, organizations or businesses. All funds generated shall be retained by the administrator in order to defray costs associated with the Animal Population Control Program and any volunteer and community service activities and events of the Animal Population Control Program. Funds received will not be used for employee salaries or benefits. All funds received are subject to audit by the Office of Management and Budget, and employees of the administrator or the Animal Population Control Program, if any, are bound by § 5806 of Title 29 when engaging in fundraising activities.

(2) Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the administrator if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the administrator, the property, estate or interest therein expressed or described.

(3) Any property, real or personal, acquired by the administrator on behalf of the Animal Population Control Program may be used solely for purposes related to the goals of the Animal Population Control Program or, at the discretion of the administrator, sold at public auction to raise funds to support the Animal Population Control Program.

(4) All money donated or bequeathed to the administrator or otherwise received hereunder shall be deposited with the Secretary of Finance and shall be appropriated semi-annually to the administrator for purposes of the Animal Population Control Program.

75 Del. Laws, c. 326, § 1.;



§ 8219. Eligibility; division of Spay/Neuter Fund proceeds

The proceeds of the Spay/Neuter Fund outlined in this subchapter shall be available to those parties qualifying for participation under the following eligibility requisites:

(1) An individual may qualify to participate in the program if the individual:

a. Is 18 years of age or older;

b. Is a resident of the State;

c. Establishes proof of being a recipient of benefits from 1 of the following programs:

1. Food Stamps;

2. General Assistance;

3. Delaware Medical Assistance;

4. Social Security Disability (SSD), including an individual who was receiving Social Security Disability benefits at the time the individual reached full retirement age but whose benefits have since been converted to regular retirement benefits by the Social Security Administration;

5. SSI (Supplemental Security Income);

6. Temporary Assistance for Needy Families (TANF);

7. WIC [Women, Infants and Children];

8. Veteran's Administration Disability Compensation (only if veteran has a disability rating of 50% or higher).

d. Establishes proof of identity through photo identification; and

e. Presents a Delaware feral cat or a Delaware stray dog or is the owner or keeper of the Delaware cat or Delaware dog being spayed or neutered to a participating veterinarian or clinic.

(2) A corporation may qualify to participate in the Program if it:

a. Is registered as a Delaware corporation with the Delaware Secretary of State, Division of Corporations;

b. States in its corporate purpose clause or in its mission statement that its activities are devoted to animal rescue, animal welfare, or the humane treatment of animals;

c. Applies these funds to animals who have their origin in Delaware; and

d. Is exempt from federal taxation in accordance with Internal Revenue Code § 501(c)(3) [26 U.S.C. § 501(c)(3)].

(3) The first 2 years' fiscal allotment shall be divided by the administrator as follows:

a. Approximately 75% of the funding shall be dedicated to subsidizing the cost of sterilizing domesticated animals owned by those participants qualifying under the terms set forth in paragraph (1) of this section.

b. Approximately 25% of the funding shall be dedicated to subsidizing the cost of sterilizing those abandoned, free-roaming, homeless, stray, or unwanted animals located in communities by participants qualifying under paragraph (2) of this section.

c. An individual seeking a low-income subsidy in accordance with paragraph (1) of this section shall be limited to 3 such procedures per fiscal year and shall be ineligible to seek additional funding by participating in the Program under the terms set forth in paragraph (2) of this section.

d. Division by the Administrator of the program's fiscal allotment and the numerical spay and neuter procedures established above shall be reevaluated by the Administrator after the first 2 years of operations and thereafter as necessary to assure the program's continued viability.

e. [Repealed.]

75 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 284, § 2; 77 Del. Laws, c. 174, §§ 1-5.;



§ 8220. Preadoption spay/neuter mandate

(a) Effective on June 29, 2006, it shall be mandatory for all cats and/or dogs of reproductive age to be spayed or neutered and inoculated for rabies prior to adoption from any of the following:

(1) A private animal welfare or rescue agency/group or organization;

(2) Any adoption clinic endorsed, operated, managed, or sponsored by an animal welfare or rescue agency, organizations, commercial enterprises or private parties or combination thereof; or

(3) An animal shelter as defined herein.

(b) Exceptions to the preadoption spay/neuter mandate shall be limited to the following:

(1) An animal which, following a medical examination by an accredited veterinarian, is found to be in a state of health which would preclude the safe and humane implementation of a spay/neuter procedure or rabies inoculation; or

(2) A dog or cat under the age of 6 months provided that:

a. The adopted shall post a deposit of $75; and

b. In the absence of an exemption as provided in paragraph (b)(1) of this section above, said deposit shall be held by the adopting agency until such time as:

1. Said deposit is rebated to the adopter upon proof that the spay/neuter procedures has been completed within 5 months of the date of adoption; and

2. The animal has received a rabies inoculation in accordance with the existing laws governing rabies inoculations and such inoculation was not postponed beyond the seventh month of age; or

3. The deposit is disbursed subject to and in accordance with the procedures elaborated in § 8221(c) of this title below.

75 Del. Laws, c. 326, § 1.;



§ 8221. Enforcement, violations and penalties

(a) The administrator shall adopt regulations pursuant to this chapter relative to:

(1) Format and content of all forms required under this chapter.

(2) Proof of eligibility under § 8219 of this title.

(3) Administration of the Fund established under § 8222 of this title.

(4) Any other matter necessary for the administration of the Animal Population Control Program and Spay/Neutering Fund established under this subchapter.

(b) Any person who knowingly falsifies proof of eligibility for, or participation in, any program established under this chapter, or who knowingly furnishes any licensed veterinarian with inaccurate information concerning ownership of a pet submitted for sterilization, or who falsifies an animal sterilization certificate shall be guilty of an unclassified misdemeanor and shall be subject to a minimum mandatory fine, which shall not be subject to suspension, of $250.

(c) Failure to spay/neuter a dog or cat once within the parameters established in § 8220 of this title:

(1) In the absence of a medical exemption resulting from an examination by an accredited veterinarian, which finds that the dog/cat has reached reproductive age but is in a state of health which precludes the safe and humane implementation of a spay/neuter procedure or rabies inoculation (as is outlined in § 8220(b)(1) of this title above) the adopter's spay/neuter deposit shall be escheated to the Fund's corpus after the specified timeframe has lapsed, and the proceeds shall be disbursed in accordance with the guidelines and process elaborated in § 8219 of this title.

(2) The administrator shall be notified and prosecution shall follow.

(3) In addition to the forfeiture of the spay/neuter deposit, which shall not be subject to suspension, the adopter shall be responsible for the actual cost of having the animal spayed/neutered and inoculated for rabies within a period of 15 calendar days.

(4) In addition to the forfeiture of the deposit moneys and the actual cost of having the animal spayed/neutered and inoculated for rabies within the established period of 15 calendar days a mandatory minimum fine of $250, plus all enforcement and court costs, all of which shall not be subject to suspension, shall be levied upon the violator for failure to comply with the spay/neuter and inoculation requisite within the established timeframe.

(5) If the adopter fails to comply with the spay/neuter and inoculation process within the extended 15-day timeframe, the minimum mandatory fine, which shall not be subject to suspension, shall be doubled and the animal shall be forfeited to the original adopting agency.

(6) The administrator shall employ all available remedies at law in any court of competent jurisdiction in pursuing the collection of any and all fines.

(d) Agency failure to spay/neuter an animal of reproductive age:

(1) Any agency, organization, or other entity cited under § 8220 of this title failing to comply with the mandatory pre-adoption spay/neuter and rabies inoculation program set forth in this subchapter shall be subject to a mandatory minimum fine of $500, which shall not be subject to suspension, for each violation of this subchapter.

(2) An agency's holding of animals of reproductive age until such time as said animals are the subject of an adoption application does not constitute a violation of this subchapter.

(e) All fines collected in association with this subchapter shall be deposited in and become a part of the Fund's corpus, shall be invested with the proceeds thereof and the moneys earned therefrom, together with other interest income generated by the Fund's corpus shall be disbursed according to the guidelines and process elaborated in § 8219 of this title.

75 Del. Laws, c. 326, § 1; 76 Del. Laws, c. 284, §§ 3, 4.;



§ 8222. Program administration

(a) The administrator shall administer the Program and shall be responsible for:

(1) Distributing, collecting and compiling all forms, including but not limited to, veterinarian participation agreements, sterilization and immunization certifications, and creating a database there from for enforcement and accountability purposes; and

(2) Maintaining a list of participating veterinarians; and

(3) Determining keeper/owner eligibility; and

(4) Collecting co-payments; and

(5) Obtaining the maximum number of spay/neuter/inoculation procedures available to the Program's financial parameters per calendar year.

(b) All reimbursement shall be through the administrator.

(c) The cost of the program manager position to administer the Pet Population Control Spay/Neuter Program shall be paid for out of General Funds until this Special Fund of $500,000, at which time the position and support costs shall be paid for out of Appropriated Special Funds.

75 Del. Laws, c. 326, § 1; 76 Del. Laws, c. 284, § 5.;



§ 8223. Veterinarian participation

(a) Any veterinarian licensed in the State of Delaware may participate in the Program established under this chapter. To participate, a veterinarian must file an application provided by the administrator spanning a 2-year period from date of approval agreeing to all preset fees and program conditions. Preset fees shall be set by the administrator, in consultation with the Delaware Veterinary Medical Association and shall be subject to revision at 2-year intervals.

(b) For all cats or and dogs sterilized under this Program, the administrator shall reimburse the veterinarians or business they work for or the 501(c)(3) [26 U.S.C. § 501(c)(3)] organization for services on a monthly basis. The preset fee shall cover the cost of a presurgical medical evaluation; spay/neuter surgery, rabies vaccination and routine postsurgical care required by the servicing veterinarian's postoperative protocol. The keeper/owner/caretaker shall be responsible for the payment of any additional fees for procedures mutually agreed upon and administered by the veterinarian that are not covered under this Program.

(c) To receive reimbursement for procedures performed, the participating veterinarian or business they work for or the 501(c)(3) [26 U.S.C. § 501(c)(3)] organization shall submit an animal sterilization form signed by the owner of the dog or cat and the veterinarian together with a copy of the completed Spay/Neuter Fund Certificate to the administrator.

(d) The current rabies forms shall be revised in such a manner as to create an area for recording a serialized tag number for purposes of accountability.

(e) This process shall also apply to all inoculations clinics except that it shall also be the responsibility of the organization conducting the clinic to maintain copies of the certificates for a minimum of 12 months after the expiration date of the vaccination.

(f) In addition to that which is already established by law, a copy of the rabies registration form shall be generated and provided to the Program's administrator. The administrator's copy shall be utilized for establishing and maintaining a database for enforcement, performance review analysis and tax credit reporting purposes.

75 Del. Laws, c. 326, § 1; 76 Del. Laws, c. 284, § 6.;



§ 8224. Veterinarian services tax credit

Repealed by 76 Del. Laws, c. 284, § 10, effective Dec. 31, 2008.;



§ 8225. Performance measurement

Performance measurement is necessary to determine the success of the Program and to assess if any changes in the Program should be made.

(1) To measure the performance of this Program, the administrator shall establish a standardized statewide yearly reporting system for the following:

a. The number of spay/neuter surgeries; and

b. The number of rabies inoculations performed pursuant to this subchapter; and

c. Cat and dog shelter intake statistics; and

d. Euthanasia statistics; and

e. Such other criteria as the administrator shall find necessary for the purposes of performance review analysis.

(2) Performance Review Committee. For purposes of this section, the "Committee" shall mean a committee comprised of the following 14 representatives:

a. The Secretary of the Department of Agriculture or the Secretary's designee, which person shall also act as Chairperson of the Committee;

b. A representative of the Delaware Division of Public Health, Rabies Control or designee;

c. The President of the Delaware Veterinary Medical Association or the President's designee;

d. A representative of the Delaware SPCA [Society for the Prevention of Cruelty to Animals];

e. A representative of the Kent County SPCA;

f. A representative of Faithful Friends;

g. A representative of the Delaware Humane Association;

h. A representative of the Delaware Division of Social Services; and

i. The following representative of animal rescue organization not cited above, 1 from New Castle County, 2 from Kent County and 3 from Sussex County to be appointed by the Secretary of the Department of Agriculture.

(3) The Performance Review Committee shall meet as often as is necessary at times and in locations specified by the Chairperson. The Performance Review Committee shall issue recommendations to the Department of Agriculture as often as the Chairperson deems necessary, but no less often than annually.

(4) Subject to and in accordance with Robert's Rules of Order, a quorum shall consist of 51% of the Performance Review Committee's membership and actions by the Committee may only be taken by majority vote of those members present. The members shall receive no compensation for their services.

75 Del. Laws, c. 326, § 1; 76 Del. Laws, c. 284, §§ 7-9.;









CHAPTER 85. CORPORATION LAW FOR COOPERATIVE AGRICULTURAL ASSOCIATIONS

Subchapter I Formation, Powers, Bylaws and Dissolution

§ 8501. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural products" includes all agricultural, horticultural, vegetable, fruit and floricultural products of the soil, livestock and meats, wool, hides, poultry, eggs, dairy products, nuts, mushrooms and honey, but does not include timber products.

(2) "Association" means a corporation formed under this chapter.

(3) "Patron" means a person engaged in agriculture whose products are sold by or supplies purchased through the association, or who has executed a contract with the association to sell all or a part of the patron's agricultural products to or through the association.

(4) "Person engaged in agriculture" means a person engaged in agriculture, dairying, livestock raising, poultry raising, floriculture, mushroom growing, beekeeping, horticulture and other allied occupations.

41 Del. Laws, c. 132, §§ 1, 2; 3 Del. C. 1953, § 8501; 70 Del. Laws, c. 186, § 1.;



§ 8502. Formation of associations; advertisement of intention to apply for charter

(a) Cooperative agricultural associations, instituted for the purposes of mutual help, having capital stock, may be formed under the provisions of this chapter by any number of persons, not less than 5, engaged in agriculture.

(b) Notice of an intention to apply for a charter or articles of association shall be inserted in 1 newspaper of general circulation, printed in the county where the principal place of business is situated, for 1 insertion, setting forth briefly the character and purpose of the corporation and the kind of service to be performed by it. The advertisement shall be published at least 3 days before the application is laid before the Secretary of State.

41 Del. Laws, c. 132, §§ 2, 4; 3 Del. C. 1953, § 8502.;



§ 8503. Articles of association; contents; acknowledgment

(a) The articles of association of an intended association shall be subscribed by 5 or more persons, 3 of whom shall be citizens of this State, and shall set forth:

(1) The name of the association, which shall include the word "cooperative";

(2) The class of services to be performed by the association, which services shall be 1 or more of those enumerated in § 8507 of this title;

(3) The location of the registered office of the association, which shall be within this State;

(4) The term for which it is to exist;

(5) The amount of its capital stock, and the number and par value of shares into which it is divided, the names and post-office addresses of the subscribers, the number of shares subscribed by each, and the amount of capital actually paid into the treasury;

(6) The number of its directors for the first year, not less than 5, the names and residences of those who are chosen for directors for the first year, and the name and residence of the treasurer;

(7) Any other provisions, not inconsistent with law, which the association sees fit to adopt, governing the regulation and conduct of its affairs.

(b) The articles of association shall be acknowledged by not less than 5 of the subscribers thereto, before any officer authorized to take acknowledgments and administer oaths and affirmations in this State. The subscribers making the acknowledgment shall also make and subscribe an oath or affirmation before the authorized officer that the statements contained therein are true.

41 Del. Laws, c. 132, § 4; 3 Del. C. 1953, § 8503; 60 Del. Laws, c. 174, § 1.;



§ 8504. Certificate of incorporation; issuance and recording

(a) The articles of association, accompanied with proof of publication of the notice provided for in § 8502 of this title, shall be presented to the Secretary of State, who shall examine the same, and if the Secretary of State finds the articles in proper form and within the purpose mentioned in this chapter, the Secretary of State shall endorse his or her approval thereon, and direct a certificate of incorporation to issue in form similar to those issued to corporations organized under the general corporation law of this State. The certificate of incorporation shall incorporate the subscribers and their associates and successors into a body politic and corporate, in deed and in law, by the name chosen. The articles of association shall be filed in the office of the Secretary of State.

(b) A certified copy of the articles of association, together with all endorsements, shall be recorded in the office of the recorder of deeds in and for the county where the principal place of business is situated. From thenceforth the subscribers thereto, their associates and successors shall be a body politic and corporate for the purposes and upon the terms named in the articles of association.

(c) Certified copies of the records of articles of association shall be competent evidence for all purposes in the courts of this State.

41 Del. Laws, c. 132, § 4; 3 Del. C. 1953, § 8504; 70 Del. Laws, c. 186, § 1.;



§ 8505. Existing domestic corporations

Corporations which exist under the laws of this State, and the purposes of which coincide with the purposes of associations incorporated under this chapter, shall, upon accepting this chapter, by a writing under the seal of the corporation, duly filed in the office of the Secretary of State, be entitled to all of the privileges, immunities, franchises and powers conferred by this chapter upon associations to be created under the chapter and, upon acceptance and approval thereof by the Secretary of State, he or she shall issue a certificate to the corporation reciting the same.

41 Del. Laws, c. 132, § 21; 3 Del. C. 1953, § 8505; 70 Del. Laws, c. 186, § 1.;



§ 8506. Reincorporation of foreign associations; procedure; effect

(a) Cooperative agricultural associations or corporations created by or under the laws of any other state, doing business in this State, and in which 3 or more of the stockholders are citizens of this State, and which are organized and operating under laws similar to this chapter, may become corporations of this State under this chapter by preparing, having approved and recorded a certificate which shall state:

(1) The name of the corporation, which shall include or be changed to include the word "cooperative";

(2) Its purpose, which shall include 1 or more of the class of services enumerated in § 8507 of this title;

(3) The principal place where its business is to be transacted, which shall be within this State, and at which it keeps a record of the names and residences of the stockholders and the number of shares held by each;

(4) The term for which it is to exist;

(5) The number of stockholders and the total number of shares of stock outstanding;

(6) The number of its directors, and the names and residences of those elected for the current year, and the name and residence of the treasurer;

(7) The amount of its capital stock, and the number and par value of the shares into which it is divided;

(8) The name of the state and the name and citation of the statute or legislation under which it was originally created;

(9) Its financial condition at the date of the certificate, showing capital stock paid in, funded debt, floating debt, estimated value of property and cash assets, if any.

(b) The certificate shall be accompanied by another certificate, under the seal of the corporation, showing the consent of a majority in interest of the corporation to the application for a charter and to a renunciation of its original charter and of all privileges not enjoyed by corporations under this chapter under the laws of this State.

(c) Both certificates shall be acknowledged by at least 3 of the directors of the corporation before the recorder of deeds of the county in which the chief operations are to be carried on or in which the principal office is situated. The directors shall also make and subscribe an oath or affirmation before the recorder of deeds to be endorsed on the certificates that the statements contained therein are true. The certificates shall then be produced to the Secretary of State, who shall examine the same, and, if he or she finds the certificates to be in proper form and within the purposes named for associations under this chapter, he or she shall approve them, and endorse his or her approval thereon, and direct a certificate of incorporation to issue in the usual form incorporating the stockholders and their successors into a body politic and corporate, in deed and in law, by the name chosen. The certificate of incorporation shall be filed in the office of the Secretary of State, and a certified copy thereof, with all its endorsements, shall then be recorded in the office for the recording of deeds in and for the county where the chief operations are to be carried on.

(d) From the date of the certificate of incorporation, the foreign association or corporation shall be, and exist as, a corporation of this State under the provisions of this chapter and of its charter. All rights, privileges, powers, immunities, lands, property and assets of whatever kind or character possessed and owned by the original corporation, shall vest in and be owned and enjoyed by the corporation so created as fully and with like effect as if its original charter had remained in force, save as by general law and by its certificate of incorporation is expressly stated otherwise. All suits, claims and demands by the corporation, in existence at the date of the new charter, shall and may be sued, prosecuted, and collected under the laws governing the corporation prior to its new charter. Claims and demands of every nature and character in existence at the date of the new charter may be collected from and of the newly chartered corporation as fully and with like effect as if no change had taken place.

41 Del. Laws, c. 132, §§ 22-24; 3 Del. C. 1953, § 8506; 70 Del. Laws, c. 186, § 1.;



§ 8507. General powers of associations

An association incorporated under this chapter may engage in the buying and selling of agricultural products, taking title to such products or acting as agent for its stockholders, patrons, or any of them; may engage in or perform for its stockholders or patrons services connected with the production, harvesting, preservation, drying, grading, canning, storing, handling, utilization, marketing or sale of agricultural products produced by them; and may engage in or perform for its stockholders or patrons services connected with purchasing or leasing for use by them of supplies, including livestock, machinery, equipment, feed, fertilizer, electricity and seeds, and the hiring of labor, or any 1 or more of the kinds of service specified in this section, for the agricultural or other purposes of the stockholders.

41 Del. Laws, c. 132, § 3; 3 Del. C. 1953, § 8507.;



§ 8508. Specific powers of associations

Each association formed under this chapter, by virtue of its existence as such, may:

(1) Have succession for the period limited in its articles of association, and, when no period is limited thereby, exist perpetually, subject to the power of the General Assembly under the Constitution of the State, and unless sooner dissolved by operation of law or under the provisions of this chapter;

(2) Maintain and defend judicial proceedings by the name specified in the articles of association;

(3) Adopt and use a common seal and alter the same at pleasure;

(4) Hold, purchase, and transfer such real and personal property as the purposes of the corporation require;

(5) Elect a board of directors, which may appoint a president, vice-president, secretary, treasurer and other officers, agents and employees as are deemed necessary; prescribe their duties; require bonds of them, and dismiss them and any of them in accordance with this chapter and with the bylaws of the association;

(6) Make bylaws, not inconsistent with the law, for the management of its property, the regulation of its affairs and the conduct and management of the association;

(7) Perform for stockholders and other patrons the services described in the articles of association and authorized by this chapter;

(8) Make contracts necessary in the conduct of its operation and the transaction of its affairs;

(9) Borrow money necessary to the conduct of its operations, and issue notes, bonds and other evidences of indebtedness therefor, and give security in the form of mortgage or otherwise for the payment thereof;

(10) Cooperate with any other association or corporation, whether formed under this chapter or otherwise, for the purpose of promoting the objects for which it was incorporated, or the objects for which any other similar association was formed. Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper stipulations, agreements, contracts, and arrangements with any other cooperative corporation, association or associations, formed under this chapter or otherwise, for the cooperative and more economical carrying on of its business, or any part or parts thereof; or any 2 or more cooperative associations, formed under this chapter or otherwise, may, upon resolutions adopted by their respective boards of directors, for the purpose of more economically carrying on their respective businesses, by agreement between them, unite in employing and using, or several such associations may separately employ and use, the same methods, means and agencies, which agencies may be another such association or associations for carrying on and conducting their respective businesses;

(11) Foster membership in the association and solicit patrons by advertising or by educational or other lawful means;

(12) Exercise such incidental powers as are necessary in the conduct of its operations;

(13) Issue and sell its preferred and common stock, but no person shall become the owner of more than 5 percent of the outstanding common stock of the association;

(14) Purchase and hold stock of corporations engaged in the buying or selling of agricultural products as defined in this chapter, when such purchase and holding is in keeping with the purposes for which the association was formed.

41 Del. Laws, c. 132, § 5; 3 Del. C. 1953, § 8508.;



§ 8509. Adoption of bylaws

Within 30 days after the recording of the articles of association in the office of the recorder of deeds, as prescribed in § 8504 of this chapter, a call, signed by not less than a majority of the directors, shall be issued for a meeting of the common stockholders. At such meeting, or any adjourned session or sessions thereof, bylaws regulating the conduct and management of the association shall be adopted.

41 Del. Laws, c. 132, § 11; 3 Del. C. 1953, § 8509.;



§ 8510. Provisions of bylaws

Bylaws shall, within the limits of this chapter, prescribe:

(1) The time, place and manner of calling and holding meetings. Meetings of stockholders may be held (a) by a meeting at large at such place as may be designated by the bylaws or action of the board of directors, or (b) by a meeting of delegates elected to represent the stockholders by the respective local or district organizations in such manner as may be provided by the bylaws, or (c) by district or local meetings held in the several districts or locals into which the association has divided itself. Meetings in districts or locals shall be of stockholder members of such districts or locals and need not necessarily be held at the same time in each district or local. The bylaws may provide that the board of directors may take a vote of the stockholders on a specific case or resolution by mail signed or unsigned ballot;

(2) The number of directors; the time and manner of their nomination, election and removal, their powers and duties; the number, not less than a majority, necessary to the exercise of their powers; and the method of fixing their compensation, if any. The board of directors may, by resolution adopted by a majority of the whole board, delegate 2 or more of its number to constitute an executive committee, which, to the extent provided in such resolution, shall have and exercise the authority of the board of directors in the management of the corporation. The bylaws may provide a system for the nomination of directors by a representative body or council, or otherwise, and for their election, either at large or by districts, by votes cast by stockholders in district or local organizations with the return of the votes to the central office for tabulation;

(3) The officers, their terms of office, the time and manner of their appointment, their powers and duties, and the method of fixing their compensation, if any;

(4) Regulations governing the sale, transfer and redemption of common stock;

(5) Any other provisions deemed proper and necessary to carry out the purposes for which the association was formed, including provisions, if deemed advisable, for the creation of a representative body or council, which, among other powers, may be granted power to hear and determine charges against any member of the board of directors, and power to remove any director where such charges are sustained. The vacancy which may thus be created shall be filled as in other cases. A representative body or council, if created, shall have, in addition to the powers provided by this chapter, such other powers as are provided by the bylaws, which by the bylaws may be made advisory only;

(6) The method or methods by which the bylaws may, from time to time, be adopted, altered, amended or repealed. The authority to make, alter, amend or repeal bylaws may be expressly vested by the bylaws in the board of directors or in a representative body or council, subject to the power of the representative body or council to change or repeal bylaws made by the board of directors, and subject to the power of the stockholders to change or repeal bylaws made by either the directors or the representative body or council. Notice of all amendments proposed by the stockholders, the representative body or council, or the directors shall be given either to the stockholders individually or by publication in such regularly published paper or periodical, if any, as shall be established by the association and distributed to stockholders.

41 Del. Laws, c. 132, § 11; 3 Del. C. 1953, § 8510.;



§ 8511. Exclusive buy and sell requirements of bylaws; liquidated damages; enforcement

The bylaws may require common stockholders to sell all or any part of their specifically enumerated agricultural or other similar products, and to buy all or any part of their specifically enumerated supplies, exclusively through the association, but, in such case, shall specify a reasonable period in each year during which such stockholders, by giving notice prescribed in the bylaws, may withdraw and be released from their obligation to employ the services of the association in respect to such products and supplies. The bylaws or contracts, or both, may fix, as liquidated damages, specific sums to be paid to the association to reimburse it for any damages which it, or the stockholders, sustain by the failure of any common stockholder or other patron to perform any obligation to the association under the articles of association, the bylaws, or any contract with the association, and such provision shall be valid and enforceable in the courts of this State. A court of equity may grant an injunction to prevent breach of the contract and may decree specific performance thereof.

41 Del. Laws, c. 132, § 12; 3 Del. C. 1953, § 8511.;



§ 8512. Amendment of articles of association

The articles of association may be amended pursuant to an affirmative vote of two-thirds of all the common stockholders or the members of a representative body or council in attendance at any regular meeting, or at a special meeting called for the purpose, due notice of the time, place and object of which regular or special meeting has been given as prescribed in the bylaws. A copy of such amendment, signed and acknowledged by not less than 3 of the directors, shall be presented to the Secretary of State, who shall examine the same, and, if he or she finds it in proper form, shall endorse approval thereon. The amendment shall then be filed in the office of the Secretary of State. A certified copy of the amendment, together with the endorsements thereon, shall then be recorded in the office of the recorder of deeds in the county where the principal place of business is situated.

41 Del. Laws, c. 132, § 18; 3 Del. C. 1953, § 8512; 70 Del. Laws, c. 186, § 1.;



§ 8513. Dissolution of associations

Any association may cease to do business and be dissolved in the same manner as corporations are dissolved under the general corporation laws of the State.

41 Del. Laws, c. 132, § 19; 3 Del. C. 1953, § 8513.;



§ 8514. Sale of assets

Any association organized, existing or registered as a cooperative agricultural association under this chapter may sell, lease or exchange all its property and assets, including its goodwill and its corporate franchises, upon such terms and conditions and for such consideration as its board of directors deems expedient and for the best interests of the corporation, when authorized by written consent of the holders of a majority of the stock issued and outstanding having voting power or by vote of said stockholders at a meeting duly called for that purpose. No such authorization by vote or written consent is required where its board of directors determines that the fair value of its property and assets is less than the par value of its outstanding stock and its property and assets are sold to another association organized, existing or doing business as a cooperative agricultural association in this State and registered as provided under this chapter, in exchange for the obligation to purchase or redeem, at the par value, any of its stock offered for sale or redemption by its stockholders and the obligation to assume and pay all its debts.

41 Del. Laws, c. 132, § 19; 48 Del. Laws, c. 98, § 1; 3 Del. C. 1953, § 8514.;



§ 8515. Registered office in State; principal office or place of business in State

(a) Every association created under this chapter shall have and maintain in this State a registered office which may, but need not be, the same as its place of business.

(b) Whenever the term "principal place, where its business is to be transacted," "principal place of business" or "principal office" is or has been used in the articles of association of a cooperative agricultural association, or in any other document, or in any statute, it shall be deemed to mean and refer to, unless the context indicates otherwise, the association's registered office required under § 8503(a)(3) of this title; and it shall not be necessary for any association to amend its articles of association or any other documents to comply with this section.

60 Del. Laws, c. 174, § 3.;






Subchapter II Directors and Officers

§ 8521. Directors; duties; election; term; vacancies

(a) The board of directors of each association shall consist of not less than 5 members. The board shall manage the affairs of the association and shall perform such other duties as are specifically imposed upon the board by this chapter.

(b) The bylaws of the association shall provide a method by which directors shall be nominated and elected, and may provide that the territory in which the association has stockholders shall be divided into districts, and may apportion the directors to be elected to the respective districts on the basis either of the number of stockholders or the quantity of the commodities produced for sale through the association in the respective districts. Meetings for the nomination and election of directors may be held by the stockholders either at the principal office of the corporation, or at district or local meetings of the stockholders held at the usual meeting places of local groups of stockholders that are organized for administrative purposes in the several communities, or by delegates or representatives chosen for that purpose by the stockholders in meetings assembled in the several local communities, as the bylaws may direct. Directors shall hold office until their successors enter upon the discharge of their duties. Vacancies shall be filled for the unexpired terms by the board of directors at any regular meeting, or at any special meeting called for that purpose.

(c) The board of directors shall be a continuing body, the term of one-third, or as near as may be, of whom shall expire each year, and the bylaws of the association shall so regulate the terms of directors, including the terms of additional directors that may be authorized from time to time, in order to make this principle effective.

41 Del. Laws, c. 132, § 13; 3 Del. C. 1953, § 8521.;



§ 8522. Officers; appointment; terms; vacancies; bonds

The officers of every association shall include a president, vice-president, secretary and treasurer, who shall be appointed annually by the board of directors. The president and vice-president shall be appointed from among the directors. The secretary and treasurer may be nonstockholders. The office of secretary and treasurer may be combined and one individual appointed thereto. Vacancies in offices shall be filled for the unexpired term by the board of directors in the manner provided for the original appointment of officers. Officers shall hold their offices until their successors are appointed and qualified and have entered upon the discharge of their duties. The board of directors shall require the treasurer, and may require such other officers, agents and employees charged by the association with responsibility for the custody of funds or property, to give bond, with sufficient surety, for the faithful performance of their duties as such. The premium on such bond shall be paid by the association.

41 Del. Laws, c. 132, § 15; 3 Del. C. 1953, § 8522.;



§ 8523. Removal of directors and officers

Any director of the association may, for cause, at any regular meeting, or any special meeting called for that purpose, be removed from office by the vote of not less than two-thirds of the stockholders present, or by the two-third vote of a representative body created and authorized by the bylaws to cause such removal. Any officer of the association may, for cause, at any regular meeting of the board of directors, or any special meeting of the board called for the purpose, be removed from office by the vote of not less than two-thirds of the directors present. Ten days written notice of the time and place and object of the meeting shall be given, in the manner prescribed in the bylaws, to the members of the body authorized to cause the removal, and to the directors or officers against whom charges are to be presented. Such directors or officers shall, at the same time, be informed of the nature of the charges to be preferred against them, and at such meeting shall have the opportunity to be heard in person or by counsel and by witnesses.

41 Del. Laws, c. 132, § 14; 3 Del. C. 1953, § 8523.;






Subchapter III Stock and Stockholders; Financial Operations

§ 8531. Issue, redemption and transfer of stock

An association may transact or do business with or for patron stockholders or patrons not stockholders, and may issue and sell its preferred stock to patrons or nonpatrons of the associations, but common stock of the association shall be sold to patrons only. The certificate of common stock shall contain a provision that the association shall have an option to redeem the stock at par value plus declared and unpaid dividends when the owner thereof has for a period of 12 months done no business with the association, and shall contain a further provision that no sale or transfer of stock shall be valid without the written consent of the association, and, if the association withholds its consent to such sale or transfer, then the association shall redeem such stock at par value plus declared and unpaid dividends.

41 Del. Laws, c. 132, § 6; 3 Del. C. 1953, § 8531.;



§ 8532. Dividends on stock

Dividends on the common stock shall be paid only after dividends are paid on the preferred stock, and the required surplus fund set aside, and shall be not greater than 6 percent per annum, except as provided in this chapter. Dividends on preferred stock shall be not greater than 12 percent per annum and shall be cumulative.

41 Del. Laws, c. 132, § 6; 3 Del. C. 1953, § 8532; 60 Del. Laws, c. 174, § 2.;



§ 8533. Liability of stockholders and officers for debts of association

The officers and stockholders of an association, organized under and accepting this chapter, shall not be individually liable for the debts of the association otherwise than as provided in this chapter. Each common stockholder of an association shall be liable in his individual capacity to the amount of stock held by him for all work and labor done to carry on the operations of the association. The terms "work" and "labor" as used in this section mean only such obligations incurred by the association for salary and wages for actual labor and services performed by individuals.

41 Del. Laws, c. 132, §§ 8, 9; 3 Del. C. 1953, § 8533.;



§ 8534. Voting rights of stockholders

Every common stockholder shall be entitled to 1 vote only, and no vote by proxy shall be permitted. This restriction shall not affect any powers granted to the representative body or council, or the delegates thereto.

41 Del. Laws, c. 132, § 7; 3 Del. C. 1953, § 8534.;



§ 8535. Patronage refunds

After payment of the dividend on the preferred stock, and after making provision from its net earnings for the reserve fund, as provided in this chapter, the remainder of the net earnings of the association, not required for dividends on the common stock, may, in the discretion of the directors, be distributed as a patronage refund. Patron stockholders may be entitled to patronage refunds at double the rate of patronage refunds to which nonstockholder patrons shall be entitled. Patronage refunds may be credited to the accounts of nonstockholders in the purchase of capital stock of the association.

41 Del. Laws, c. 132, § 6; 3 Del. C. 1953, § 8535.;



§ 8536. Reserve fund

An association, after making provision for the payment of dividends on the preferred stock, and before payment of dividends on the common stock, or the distribution of any patronage refund or dividend shall set aside 10 percent of the total net earnings, annually, for a reserve fund, until the reserve fund equals at least 30 percent of the paid up capital stock. The reserve fund shall be available for such purposes as are designated and authorized by the vote of two-thirds of the members of the board of directors at a duly assembled meeting of the board, subject to the limitations and conditions provided for in the bylaws of the association.

41 Del. Laws, c. 132, § 16; 3 Del. C. 1953, § 8536.;



§ 8537. Revolving reserve fund

After payment of the dividend on preferred stock, and after making provision from its net earnings for the reserve fund, as provided in § 8536 of this title, the remainder of the net earnings of the association not required for dividends on the common stock and not distributable as a patronage refund may, at the discretion of the directors, be set up in a revolving reserve fund to be kept on the books of the association in the names of the patrons, according to the volume or value of their patronage. No stockholder or patron shall be entitled to payments from the revolving fund, except as provided by the board of directors, which shall have full and complete control of the expenditure and use of the funds therein, the provisions herein contained being merely authoritative and not mandatory.

41 Del. Laws, c. 132, § 6; 3 Del. C. 1953, § 8537.;



§ 8538. Annual audit and report

At the close of each fiscal year, a complete audit of the operations of the association shall be made by a qualified accountant employed by the board of directors. The written report of the accountant shall include statements of services rendered by the association, the balance sheet, the receipts and disbursements, and the assets and liabilities, the total number of stockholders, and other proper information, and shall be submitted to the members at the next regular meeting. Within 3 months after the expiration of the fiscal year for which made, the secretary of the association shall file one copy of the report of the audit with the Secretary of the Department of Agriculture of this State and one copy with the Dean of the School of Agriculture of the University of Delaware. No person shall, without consent of the association, except in obedience to judicial process, make or permit any disclosure whereby any information contained in the report may be identified as having been furnished by the association.

41 Del. Laws, c. 132, § 17; 3 Del. C. 1953, § 8538; 57 Del. Laws, c. 764, § 27.;






Subchapter IV Marketing Contracts; Actions; Restraint of Trade and Monopoly

§ 8541. Purchases; sales; contracts with stockholders and patrons

An association may engage in buying and selling agricultural products and supplies and take title thereto. An association may make and execute contracts with its stockholders and other patrons requiring them to sell all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. An association shall be granted by any such contract the rights which its members individually have, arising out of the production, sale, handling or delivery of products or commodities covered by the contract. The contract shall specify a reasonable period in each year during which the association or any stockholder or patron so contracting with the association may terminate the contract. The association, as agent for a stockholder or other patron, may buy agricultural supplies for him or her and sell his or her agricultural or other kindred products.

41 Del. Laws, c. 132, § 10; 3 Del. C. 1953, § 8541; 70 Del. Laws, c. 186, § 1.;



§ 8542. Permissive provisions of marketing contracts

Contracts with stockholders or other patrons may provide that the association may:

(1) Blend proceeds of sales in one or more or all markets, and equalize returns among all stockholders and other patrons in such markets;

(2) Establish pools and, in the case of milk, a base rating plan or any plan for production control;

(3) Collect the proceeds of the sales of such products or commodities direct from the buyer thereof, and this authority shall be coupled with an interest in favor of the association and the other patrons which is irrevocable by the stockholder or patron as long as the contract is in effect;

(4) Make, or permit the buyer to make, such deductions from the proceeds of the sales or products or commodities and the payment therefor to the association as are provided in the contract, and such authority shall be coupled with an interest in favor of the association and the other patrons which is irrevocable by the stockholder or patron as long as the contract is in effect.

41 Del. Laws, c. 132, § 10; 3 Del. C. 1953, § 8542.;



§ 8543. Title to products sold by stockholders and patrons to association

If stockholders and patrons contract a sale to an association, it shall be conclusively held that title to the products passes absolutely and unreservedly to the association at the time of delivery out of the possession of the stockholder or patron, or at any other time, expressly and definitely agreed in the contract. The contract may provide that the association may sell or resell the products delivered by its stockholders and other patrons, with or without taking title thereto, and pay over to its stockholders and patrons the resale price, after deducting all necessary overhead and other costs and expenses, interest, dividends on the preferred and common stock, and other proper reserves.

41 Del. Laws, c. 132, § 10; 3 Del. C. 1953, § 8543.;



§ 8544. Suits by association against buyers; joinder of stockholder or patron

(a) Where a contract provides that an association may collect the price of products or commodities sold through the association or facilities created by it, the association may maintain an action against any buyer of such products or commodities for the price, in its own name, without joining such stockholder or patron, with the same force and effect as if the association held title to the products or commodities and to the claim for the price thereof, and it shall not be a defense to any buyer to plead payment of the price to the stockholder or patron where the buyer has notice of the contract between the association and its stockholder or patron prior to the alleged payment.

(b) Where a contract provides that an association may make, or have the buyer make, a deduction from the proceeds of the sale of products or commodities sold through the association or facilities created by it, to be paid to the association, the association may maintain an action for the deduction, in its own name, without joining its stockholder or patron, with the same force and effect as if the association held title to the products or commodities and to the claim for the full price thereof, and it shall not be a defense to any buyer to plead payment of the price to the stockholder or patron where the buyer has notice of the contract between the association and its stockholder or patron prior to the alleged payment.

(c) Where a contract provides that an association may make, or have the buyer make, a deduction from the proceeds of the sale of products or commodities sold through the association or facilities created by it, to be paid to the association, the association shall have the right to maintain an action for the deduction in its own name without joining its stockholder or patron, with the same force and effect as if the association held title to the products or commodities or to the claim for the full price of the products or commodities, or to a claim in the amount of such deduction, and it shall not be a defense to a buyer to plead payment of all of the price of the products or commodities, including the deduction authorized to be made, to the stockholder or patron where such buyer has notice of the contract between the association and its stockholder or patron prior to the payment, or to plead that the effect of the provisions of this chapter constitute a partial assignment of the claim of the stockholder or patron.

41 Del. Laws, c. 132, § 10; 3 Del. C. 1953, § 8544.;



§ 8545. Joinder of claims in suits by associations

An association may join in a single suit any number of claims for the proceeds of products or commodities, or deductions therefrom, or any other claims arising from the sale, handling or delivery of such products or commodities, which its stockholders or patrons may have against any buyer, regardless of the fact that these claims may arise from the sale of products or commodities of different stockholders or patrons.

41 Del. Laws, c. 132, § 10; 3 Del. C. 1953, § 8545.;



§ 8546. Monopoly and restraint of trade

An association organized under this chapter shall not be deemed to be a combination in restraint of trade, nor an illegal monopoly, nor an attempt to lessen competition or fix prices arbitrarily, or to create a combination or pool in violation of any law of this State, nor shall the marketing contracts between the association and its members, or any agreement authorized by this chapter, be so considered, nor shall the association be deemed to be a party to a combination in restraint of trade, or illegal monopoly, by reason of any agreement made with buyers of products or commodities sold to or through the association or facilities created by it, in accordance with this chapter.

41 Del. Laws, c. 132, § 10; 3 Del. C. 1953, § 8546.;






Subchapter V Violations and Penalties

§ 8551. Prohibited acts

(a) No person shall knowingly induce or attempt to induce any stockholder of an association organized under this chapter to breach his marketing contract with the association, or maliciously and knowingly spread false reports about the finances or management thereof.

(b) Producers of agricultural products or commodities shall have the right to form or become stockholders or patrons in cooperative agricultural associations organized or registered under this chapter, and no person shall directly or indirectly interfere with, restrain or coerce such producers in the exercise of this right.

(c) Buyers of agricultural products or commodities from producers or from such cooperative agricultural association, whose stockholders or patrons sell all or any part of their agricultural products or commodities to or through the association or facilities created by it shall not:

(1) Distribute or circulate any blacklist of stockholders or patrons of the cooperative agricultural association, or advise any person of the membership of any producer in such cooperative agricultural association, for the purpose of preventing the purchase or sale of or payment for agricultural products or commodities produced, sold or offered for sale by the producer so blacklisted or so named;

(2) Dominate or interfere with the formation, existence or administration of any cooperative agricultural association by any means, including but not limited to the following:

a. Participating or assisting in, supervising, controlling or dominating the initiation or creation of any cooperative agricultural association or its business (as distinguished from social or educational activities), meetings or elections, and no certificate of incorporation under this chapter shall issue to any persons or corporation so dominated, nor shall any rights under § 8562 of this title accrue to a corporation so dominated;

b. Making known to such producers the buyer's approval or disapproval of any cooperative agricultural association for the purpose of encouraging or discouraging membership or shareholding therein, becoming a patron, contracting or cooperating therewith;

(3) Encourage or discourage membership or shareholding in any cooperative agricultural association or becoming a patron, contracting or cooperating with the same.

(d) Nothing in this chapter shall preclude a buyer from making an agreement with a cooperative agricultural association (not established, administered or assisted by any action of the buyer) requiring membership or shareholding therein, becoming a patron, contracting or cooperating therewith as a condition of the purchase of a producer's agricultural products or commodities, if such cooperative agricultural association has as its stockholders or patrons a majority of the producers supplying such buyer with the agricultural commodity or products sold to such buyer.

(e) The word "buyer" as used in this section shall not include a buyer which is a cooperative agricultural association of producers.

(f) Nothing in this section shall prevent a cooperative agricultural association (not established, administered or assisted by any action of the buyer) or its officers or agents from bargaining with buyers or prospective buyers of their products with regard to prices therefor, and practices, terms, conditions, rules and regulations pertaining to the industry in which they are engaged.

41 Del. Laws, c. 132, § 17; 3 Del. C. 1953, § 8551.;



§ 8552. Penalties; civil liabilities; injunctions

Whoever violates this chapter shall be fined not more than $300, or imprisoned for not more than 6 months, or both, and shall be liable to the association aggrieved in a civil action in the penal sum of $100 for each such offense. The association shall be entitled to an injunction against such violator to prevent continuation of such conduct.

41 Del. Laws, c. 132, § 17; 3 Del. C. 1953, § 8552.;






Subchapter VI Miscellaneous Provisions

§ 8561. Exemption from state taxation

No association organized under this chapter shall be liable for the payment of any state tax upon its right to do business in this State, upon its earnings or income, or any part thereof, upon its capital stock, or upon any scrip, bonds, certificates, or other evidences of indebtedness issued by such corporation, and all stocks, bonds, et cetera, issued by such associations shall be exempt from all state taxation. Associations organized under this chapter shall not be required to file reports relative to taxes required by law of corporations not exempt from the payment of such taxes.

41 Del. Laws, c. 132, § 20; 3 Del. C. 1953, § 8561.;



§ 8562. Foreign associations or corporations

Associations or corporations organized under the laws of any other state, the purposes of which coincide with the purposes of associations incorporated under this chapter, shall be allowed to carry on any proper activities, operations, and functions in this State, upon compliance with the legal requirements applicable to foreign corporations desiring to do business in this State, with power to make any and all contracts which can be made by any association incorporated under this chapter. Such contracts shall be legal and valid and enforceable in this State with the same force and effect as if the corporation were organized under this chapter. Such associations or corporations shall be entitled to all of the rights, exemptions, remedies and protection available for cooperative agricultural associations formed under the provisions set forth in this chapter, with the same force and effect as if such association or corporation were organized under this chapter. Any such association or corporation shall be treated as organized under this chapter with regard to the prohibition and penalty provisions set forth in this chapter.

41 Del. Laws, c. 132, § 25; 3 Del. C. 1953, § 8562.;









CHAPTER 87. MEAT AND POULTRY PRODUCTS INSPECTION

§ 8701. Short title

This chapter may be cited as the "Meat and Poultry Products Inspection Act."

3 Del. C. 1953, § 8701; 57 Del. Laws, c. 500, § 1.;



§ 8702. Enforcing agency

This chapter shall be administered by the State Department of Agriculture hereafter referred to as the "Department."

3 Del. C. 1953, § 8702; 57 Del. Laws, c. 500, § 1.;



§ 8703. Definitions

When used in this chapter:

(1) "Secretary" means the Secretary of Agriculture or his delegate.

(2) "Person" includes any individual, partnership, corporation, association, or other business unit, and any officer, agent or employee thereof.

(3) "Broker" means any person engaged in the business of buying or selling livestock products or poultry products on commission, or otherwise negotiating purchases or sales of such articles other than for such broker's own account or as an employee of another person.

(4) "Renderer" means any person engaged in the business of rendering livestock or poultry carcasses, or parts or products of such carcasses, except rendering conducted under inspection or exemption under this chapter.

(5) "Animal food manufacturer" means any person engaged in the business of preparing animal (including poultry) food derived wholly or in part from livestock or poultry carcasses or parts or products of such carcasses.

(6) "Intrastate commerce" means commerce within this State.

(7) "Livestock" means any cattle, sheep, swine, goats, horses, mules or other equines, whether live or dead.

(8) "Livestock product" means any carcass, part thereof, meat, or meat food product of any livestock.

(9) "Meat food product" means any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, or goats, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product by the Secretary under such conditions as the Secretary may prescribe to assure that the meat or other portions of such carcass contained in such product are not adulterated and that such products are not represented as meat food products. This term as applied to food products of equines shall have a meaning comparable to that provided in this subdivision with respect to cattle, sheep, swine, and goats.

(10) "Poultry" means any domesticated bird, whether live or dead.

(11) "Poultry product" means any poultry carcass or part thereof; or any product which is made wholly or in part from any poultry carcass or part thereof, excepting products which contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry, and which are exempted by the Secretary from definition as a poultry product under such conditions as he may prescribe to assure that the poultry ingredients in such products are not adulterated and that such products are not represented as poultry products.

(12) "Capable of use as human food" shall apply to any livestock or poultry carcass, or part or product of any such carcass, unless it is denatured or otherwise identified as required by regulations prescribed by the Secretary to deter its use as human food, or it is naturally inedible by humans.

(13) "Prepared" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed.

(14) "Adulterated" shall have the meaning set forth in § 8704 of this title.

(15) "Misbranded" shall have the meaning set forth in § 8705 of this title.

(16) "Label" includes display of written, printed, or graphic matter upon any article or the immediate container (not including package liners) of any article.

(17) "Labeling" includes all labels and other written, printed, or graphic matter (a) upon any article or any of its containers or wrappers, or (b) accompanying such article.

(18) "Container" or "package" includes any box, can, tin, cloth, plastic, or other receptacle, wrapper, or cover.

(19) "Shipping container" includes any container used or intended for use in packaging the product packed in an immediate container.

(20) "Immediate container" includes any consumer package; or any other container, not consumer package, in which livestock products or poultry products, are packed.

(21) "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260), as amended by the Wholesome Meat Act (81 Stat. 584) [21 U.S.C. § 601 et seq.]; the term "federal Poultry Products Inspection Act" means the act so entitled approved August 28, 1957 (71 Stat. 441), as amended by the Wholesome Poultry Products Act (82 Stat. 791) [21 U.S.C. § 451 et seq.]; and the term "federal acts" means these 2 federal laws.

(22) "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040) [21 U.S.C. § 301 et seq.], and acts amendatory thereof or supplementary thereto.

(23) "Pesticide chemical," "food additive," "color additive," and "raw agricultural commodity" shall have the same meanings for purposes of this chapter as under the Federal Food, Drug, and Cosmetic Act [21 U.S.C. § 321].

(24) "Official mark" means the official inspection legend or any other symbol prescribed by regulations of the Secretary to identify the status of any article or livestock or poultry under this chapter.

(25) "Official inspection legend" means any symbol prescribed by regulations of the Secretary showing that an article was inspected and passed in accordance with this chapter.

(26) "Official certificate" means any certificate prescribed by regulations of the Secretary for issuance by an inspector or other person performing official functions under this chapter.

(27) "Official device" means any device prescribed or authorized by the Secretary for use in applying any official mark.

(28) "Official establishment" means any establishment as determined by the Secretary at which inspection of the slaughter of livestock or poultry or the preparation of livestock products or poultry products is maintained under the authority of this chapter.

(29) "Inspector" means an employee or official of the Department authorized by the Secretary or any employee or official of the government of any county or other governmental subdivision of this State, authorized by the Secretary to perform any inspection functions under this chapter under an agreement between the Secretary and such governmental subdivision.

(30) "Reinspection" includes inspection of the preparation of livestock products and poultry products, as well as reexamination of articles previously inspected.

3 Del. C. 1953, § 8703; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28; 70 Del. Laws, c. 186, § 1.;



§ 8704. Adulterated products

"Adulterated" shall apply to any livestock product or poultry product under 1 or more of the following circumstances:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this paragraph, if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

(2) If it bears or contains (by reason of administration of any substance to the livestock or poultry or otherwise) any added poisonous or added deleterious substance (other than 1 which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive) which may, in the judgment of the Secretary, make such article unfit for human food;

(3) If it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of § 408 of the Federal Food, Drug, and Cosmetic Act [21 U.S.C. § 346a];

(4) If it bears or contains any food additive which is unsafe within the meaning of § 409 of the Federal Food, Drug, and Cosmetic Act [21 U.S.C. § 348];

(5) If it bears or contains any color additive which is unsafe within the meaning of § 706 of the Federal Food, Drug, and Cosmetic Act [21 U.S.C. § 379e]; provided, that an article which is not otherwise deemed adulterated under this subdivision or subdivision (3) or (4) of this section shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Secretary in official establishments;

(6) If it consists in whole or in part of any filthy, putrid or decomposed substance or is for any other reason unsound, unhealthful, unwholesome or otherwise unfit for human food;

(7) If it has been prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(8) If it is, in whole or in part, the product of an animal (including poultry) which has died otherwise than by slaughter;

(9) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(10) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to § 409 of the Federal Food, Drug, and Cosmetic Act [21 U.S.C. § 348];

(11) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; or

(12) If it is margarine containing animal fat and any of the raw material used therein consisted in whole or in part of any filthy, putrid, or decomposed substance.

3 Del. C. 1953, § 8703A; 57 Del. Laws, c. 500, § 1.;



§ 8705. Misbranded products

"Misbranded" shall apply to any livestock product or poultry product under 1 or more of the following circumstances:

(1) If its labeling is false or misleading in any particular;

(2) If it is offered for sale under the name of another food;

(3) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter the name of the food imitated;

(4) If its container is so made, formed, or filled as to be misleading;

(5) Unless it bears a label showing (a) the name and place of business of the manufacturer, packer, or distributor; and (b) an accurate statement of the quantity of the product in terms of weight, measure, or numerical count; provided, that under this paragraph exemptions as to livestock products not in containers may be established by regulations prescribed by the Secretary and provided, further, that under this clause, reasonable variations may be permitted, and exemptions as to small packages may be established for livestock products or poultry products by regulations prescribed by the Secretary;

(6) If any word, statement, or other information required by or under authority of this chapter to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) If it purports to be or is represented as a food for which a definition and standard of identity of composition has been prescribed by the regulations of the Secretary under § 8708 of this title unless (a) it conforms to such definition and standard, and (b) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food;

(8) If it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Secretary under § 8708 of this title and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(9) If it is not subject to the provisions of subdivision (7) of this section, unless its label bears (a) the common or usual name of the food, if any, and (b) in case it is fabricated from 2 or more ingredients, the common or usual name of each ingredient; except that spices, flavorings, and colorings may, when authorized by the Secretary, be designated as spices, flavorings and colorings without naming each; provided, that, to the extent that compliance with the requirements of this clause is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Secretary;

(10) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Secretary after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

(11) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this subparagraph is impracticable, exemptions shall be established by regulations promulgated by the Secretary; or

(12) If it fails to bear, directly thereon and on its containers, as the Secretary may by regulations prescribe, the official inspection legend and established number of the establishment where the product was prepared and, unrestricted by any of the foregoing, such other information as the Secretary may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

3 Del. C. 1953, § 8703B; 57 Del. Laws, c. 500, § 1.;



§ 8706. Purpose

It is the objective of this chapter to provide for meat, poultry, and egg products inspection programs and for the humane slaughter of livestock that will impose and enforce requirements with respect to intrastate operations and commerce that are least equal to those imposed and enforced under the federal Meat Inspection Act (21 U.S.C. § 601 et seq.), the federal Poultry Products Inspection Act (21 U.S.C. § 451 et seq.), the federal Egg Products Inspection Act (21 U.S.C. § 1031 et seq.), and the federal Humane Methods of Slaughter Act (7 U.S.C. § 1901 et seq.) with respect to operations in interstate commerce. The Secretary is directed to administer this chapter so as to accomplish this purpose and is authorized to promulgate and adopt regulations to accomplish the purpose of this chapter. The Department is designated as the appropriate state agency to cooperate with the Secretary of Agriculture of the United States in administration of this chapter.

3 Del. C. 1953, § 8704; 57 Del. Laws, c. 500, § 1; 76 Del. Laws, c. 109, § 1.;



§ 8707. Powers of Secretary

In order to accomplish the objective stated in § 8706 of this title, the Secretary shall:

(1) By regulations require antemortem and postmortem inspections, quarantine, segregation and reinspection with respect to the slaughter of livestock and poultry and the preparation of livestock products and poultry products at all establishments in this State, except those exempted by him under § 8708(13) of this title, at which livestock or poultry are slaughtered or livestock products or poultry products are prepared for human food solely for distribution in intrastate commerce;

(2) By regulations require the identification of livestock and poultry for inspection purposes and the marking and labeling of livestock products or poultry products or their containers, or both, as "Delaware Inspected and Passed" if the products are found upon inspection to be not adulterated and as "Delaware Inspected and Condemned" if they are found upon inspection to be adulterated, and the destruction for food purposes of all such condemned products under the supervision of an inspector;

(3) Prohibit the entry into official establishments of livestock products and poultry products not prepared under federal inspection or inspection pursuant to this chapter and further limit the entry of such articles and other materials into such establishments under such conditions as he deems necessary to effectuate the purposes of this chapter;

(4) By regulations require that when livestock products and poultry products leave official establishments they shall bear directly thereon or on their containers, or both, as he may require, all information required under § 8703(16) of this title, and require approval of all labeling and containers to be used for such products when sold or transported in intrastate commerce to assure that they comply with the requirements of this chapter;

(5) Investigate the sanitary conditions of each establishment within subdivision (1) of this section and withdraw or otherwise refuse to provide inspection service at any such establishment where the sanitary conditions are such as to render adulterated any livestock products or poultry products prepared or handled thereat;

(6) Prescribe sanitation regulations relating to sanitation for all establishments required to be inspected under subdivision (1) of this section;

(7) By regulations require that the following classes of persons keep such records and for such periods as are specified in the regulations to fully and correctly disclose all transactions involved in their business, and afford to the Secretary and the Secretary's representatives (including representatives of other governmental agencies designated by the Secretary) access to such places of business, and opportunity, at all reasonable times, to examine the facilities, inventory and records thereof, to copy the records, and to take reasonable samples of the inventory upon payment of the fair market value therefor; any persons that engage in or for intrastate commerce (a) in the business of slaughtering any livestock or poultry, or preparing, freezing, packaging or labeling, buying or selling (as brokers, wholesalers or otherwise), transporting, or storing any livestock products or poultry products for human or animal food; or (b) in business as renderers or in the business of buying, selling or transporting any dead, dying, disabled or diseased livestock or poultry or parts of the carcasses of any such animals (including poultry) that died otherwise than by slaughter.

3 Del. C. 1953, § 8707; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28; 70 Del. Laws, c. 186, § 1.;



§ 8708. Additional powers of Secretary

In order to accomplish the objective stated in § 8706 of this title the Secretary may:

(1) Remove inspectors from any establishment that fails to destroy condemned products as required under § 8707(2) of this title;

(2) Refuse to provide inspection service under this chapter with respect to any establishment for causes specified in § 401 of the Federal Meat Inspection Act [21 U.S.C. § 671] or § 18 of the federal Poultry Products Inspection Act [21 U.S.C. § 467];

(3) Order labeling and containers to be withheld from use if he determines that the labeling is false or misleading or the containers are of a misleading size or form;

(4) By regulations prescribe the sizes and style of type to be used for labeling information required under this chapter, and definitions and standards of identity or composition or standards of fill of container, consistent with federal standards, when he deems such action appropriate for the protection of the public and after consultation with the Secretary of Agriculture of the United States;

(5) By regulations prescribe conditions of storage and handling of livestock products and poultry products by persons engaged in the business of buying, selling, freezing, storing, or transporting such articles in or for intrastate commerce to assure that such articles will not be adulterated or misbranded when delivered to the consumer;

(6) Require that equines be slaughtered and prepared in establishments separate from establishments where other livestock are slaughtered or their products are prepared;

(7) By regulations require that every person engaged in business in or for intrastate commerce as a broker, renderer, animal food manufacturer, or wholesaler or public warehouseman of livestock products or poultry products, or engaged in the business of buying, selling or transporting in intrastate commerce any dead, dying, disabled or diseased livestock or poultry or parts of the carcasses of any such animals (including poultry) that died otherwise than by slaughter shall register with the Secretary his name and the address of each place of business at which and all trade names under which he conducts such business;

(8) Adopt by reference or otherwise such provisions of the rules and regulations under the federal acts (with such changes therein as he deems appropriate to make them applicable to operations and transactions subject to this chapter) which shall have the same force and effect as if promulgated under this chapter, and promulgate such other rules and regulations as he deems necessary for the efficient execution of this chapter, including rules of practice providing opportunity for hearing in connection with issuance of orders under § 8707(5) of this title or subdivisions (1), (2) or (3) of this section and prescribing procedure for proceedings in such cases; provided, that this shall not preclude a requirement that a label or container be withheld from use, or a refusal of inspection, under § 8707(5) or subdivisions (1) or (3) of this section pending issuance of a final order in any such proceeding;

(9) Appoint and prescribe the duties of such inspectors and other personnel as the Secretary deems necessary for the efficient execution of the provisions of this chapter;

(10) Cooperate with the Secretary of Agriculture of the United States in administration of this chapter to effectuate the purposes stated in § 8706 of this title;

(11) Recommend to the Secretary of Agriculture of the United States for appointment to the advisory committees, provided for in the federal acts, such officials or employees of the Department as the Secretary shall designate;

(12) Serve as the representative of the Governor for consultation with the Secretary of Agriculture of the United States under paragraph (c) of § 301 of the Federal Meat Inspection Act [21 U.S.C. § 661(c)] and paragraph (c) of § 5 of the federal Poultry Products Inspection Act [21 U.S.C. § 454(c)] unless the Governor selects another representative;

(13) Exempt the operations of any person from inspection or other requirements of this chapter if and to the extent such operations would be exempt from the corresponding requirements under the Federal Meat Inspection Act [21 U.S.C. § 601 et seq.] or the federal Poultry Products Inspection Act [21 U.S.C. § 451 et seq.] if they were conducted in or for interstate commerce or if the State were designated under the federal acts as one in which the federal requirements apply to intrastate commerce;

(14) May exempt the following types of operations from inspection: (a) slaughtering and preparation by any person of livestock and poultry of his own raising exclusively for use by him and members of his household, and his nonpaying guests and employees; and (b) any other operations which the Secretary may determine would best be exempted to further the purposes of this chapter, to the extent such exemptions conform to the Federal Meat Inspection Act [21 U.S.C. § 601 et seq.] and the federal Poultry Products Inspection Act [21 U.S.C. § 451 et seq.] and the regulations thereunder.

3 Del. C. 1953, § 8706; 57 Del. Laws, c. 500, § 1.;



§ 8709. Licenses

Every person who owns or operates an official establishment or other facility subject to this chapter shall obtain a license for such establishment or facility. Every application for a license shall be submitted to the department on forms obtained from the department with a $25 fee. All fees shall be forwarded to the State Treasurer. The license shall be for the fiscal year ending June 30, and shall be renewed annually thereafter. A license may be denied at the time of application or revoked if the official establishment is found violating any section of this chapter or rules and regulations of the department.

3 Del. C. 1953, § 8706A; 58 Del. Laws, c. 176; 66 Del. Laws, c. 79, § 1.;



§ 8710. Prohibited acts

(a) No person shall, with respect to any livestock or poultry or any livestock products or poultry products:

(1) Slaughter any such animals or prepare any such articles which are capable of use as human food, at any establishment preparing such articles solely for intrastate commerce, except in compliance with the requirements of this chapter;

(2) Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any such articles which are capable of use as human food, and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or any articles required to be inspected under this chapter, unless they have been so inspected and passed; or

(3) Do, with respect to any such articles which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such articles to be adulterated or misbranded.

(b) No person shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, or from an official establishment, any slaughtered poultry from which the blood, feathers, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Secretary, except as may be authorized by such regulations.

(c) No person shall violate any provision of the regulations or orders of the Secretary under § 8707 or 8708 of this title.

3 Del. C. 1953, § 8707; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28; 70 Del. Laws, c. 186, § 1.;



§ 8711. Additional prohibited acts

(a) No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Secretary.

(b) No person shall:

(1) Forge any official device, mark, or certificate;

(2) Without authorization from the Secretary use any official device, mark or certificate, or simulation thereof, or alter, detach, deface or destroy any official device, mark or certificate;

(3) Contrary to the regulations prescribed by the Secretary, fail to use, or to detach, deface or destroy any official device, mark or certificate;

(4) Knowingly possess, without promptly notifying the Secretary or the Secretary's representative, any official device or any counterfeit, simulated, forged or improperly altered official certificate or any device or label or any carcass of any animal (including poultry), or part or product thereof, bearing any counterfeit, simulated, forged or improperly altered official mark;

(5) Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Secretary; or

(6) Knowingly represent that any article has been inspected and passed, or exempted, under this chapter when, in fact, it has not been so inspected and passed, or exempted.

3 Del. C. 1953, § 8708; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28; 70 Del. Laws, c. 186, § 1.;



§ 8712. Offenses

(a) No person shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses of horses, mules, or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the Secretary to show the kinds of animals from which they were derived.

(b) No person shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any livestock products or poultry products which are not intended for use as human food, unless they are denatured or otherwise identified as required by the regulations of the Secretary or are naturally inedible by humans.

(c) No person engaged in the business of buying, selling, or transporting in intrastate commerce dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled or diseased livestock or poultry or the products of any such animals that died otherwise than by slaughter, unless such transaction or transportation is made in accordance with such regulations as the Secretary may prescribe to assure that such animals, or the unwholesome parts of products thereof, will be prevented from being used for human food purposes.

3 Del. C. 1953, § 8709; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28.;



§ 8713. Offenses; penalties

(a) Any person who shall give, pay, or offer, directly or indirectly, to any officer or employee of this State authorized to perform any of the duties prescribed by this chapter or by the regulations of the Secretary any money or other thing of value, with intent to influence the officer or employee in the discharge of any such duty, shall upon conviction thereof be punished by a fine not less than $5,000 nor more than $10,000 and by imprisonment not less than 1 year nor more than 3 years; and any officer or employee of this State authorized to perform any of the duties prescribed by this chapter who shall accept any money, gift, or other thing of value from any person, given with intent to influence his or her official action, or who shall receive or accept from any person engaged in intrastate commerce any gift, money, or other thing of value given with any purpose or intent whatsoever, shall upon conviction thereof, be summarily discharged from office and shall be punished by a fine not less than $1,000 nor more than $10,000 and by imprisonment not less than 1 year nor more than 3 years.

(b) Any person who forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person while engaged in or on account of the performance of his official duties under this chapter shall be fined not more than $5,000, or imprisoned not more than 3 years, or both.

3 Del. C. 1953, § 8710; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28; 70 Del. Laws, c. 186, § 1.;



§ 8714. Inspection; exception

Inspection shall not be provided under this chapter at any establishment for: (1) the slaughter of livestock or poultry, or (2) the preparation of any livestock products or poultry products which are not intended for use as human food. Such products shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the Secretary to deter their use as human food.

3 Del. C. 1953, § 8711; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28.;



§ 8715. Inspection and seal

(a) No inspection of products placed in any container at any official establishment shall be deemed to be complete until the products are sealed or enclosed therein under the supervision of an inspector.

(b) For purposes of any inspection of products required by this chapter, inspectors authorized by the Secretary shall have access at all times, by day or night, to every part of every establishment required to have inspection under this chapter, whether the establishment is operated or not.

3 Del. C. 1953, § 8712; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28.;



§ 8716. Detention of certain goods, products or animals

Whenever any livestock product or poultry product or any product exempted from the definition of a livestock product and from the definition of a poultry product, or any dead, dying, disabled, or diseased livestock or poultry, is found by any authorized representative of the Secretary upon any premises where it is held for purposes of distribution, or during or after distribution, or is otherwise subject to the Interstate Commerce Act, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of this chapter or of the Federal Meat Inspection Act [21 U.S.C. § 601 et seq.] or the federal Poultry Products Inspection Act [21 U.S.C. § 451 et seq.] or the Federal Food, Drug and Cosmetic Act [21 U.S.C. § 301 et seq.], or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed 20 days, pending action under § 8717 of this title or notification of any federal authorities having jurisdiction over such article or animal, and shall not be moved by any person from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the Secretary that the article or animal is eligible to retain such marks.

3 Del. C. 1953, § 8713; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28.;



§ 8717. Forfeiture of certain goods, products or animals

(a) Any livestock product or poultry product or any dead, dying, disabled, or diseased livestock or poultry that is being transported in intrastate commerce or is otherwise subject to the chapter, or is held for sale in this State after such transportation, and that (1) is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this chapter, or (2) is capable of use as human food and is adulterated or misbranded, or (3) in any other way is in violation of this chapter shall be liable to be proceeded against and seized and forfeited at any time, as provided in this section.

(b) Any property subject to forfeiture under this chapter may be seized by the Department upon process issued by the Superior Court, except that seizure without such process may be made when:

(1) The seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the State in an injunction or forfeiture proceeding under this chapter;

(3) The Department has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or,

(4) The Department has probable cause to believe that the property has been used or intended to be used in violation of this chapter.

(5) In the event of seizure pursuant to paragraph (3) and (4) of this subsection, proceedings under subsection (d) of this section shall be instituted promptly.

(c) Property taken or detained under this section shall not be repleviable, but shall be deemed to be in the custody of the Department subject only to the orders and decrees of the court or the official having jurisdiction thereof. Whenever property is seized under the provisions of this chapter, the Department may:

(1) Place the property under seal;

(2) Remove the property to a place designated by it; or

(3) Take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(d) Whenever property is forfeited under this chapter, the Department may:

(1) Retain the property for official use;

(2) Sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, provided that the proceeds be disposed of for payment of all proper expenses of the proceedings for forfeiture and sale including expenses of seizure, maintenance of custody, advertising and court costs. Any remaining proceeds shall be deposited in the General Fund;

(3) Take custody of the property and remove it for disposition in accordance with law; or

(e) The article or animal shall not be sold contrary to the provisions of this chapter, or the Federal Meat Inspection Act [21 U.S.C. § 601 et seq.] or the federal Poultry Products Inspection Act [21 U.S.C. § 451 et seq.] or the Federal Food, Drug and Cosmetic Act [21 U.S.C. § 301 et seq.]; provided, that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this chapter, or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the Secretary as is necessary to insure compliance with the applicable laws. When a decree of forfeiture is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or animal.

(f) This section shall in no way derogate from authority for condemnation, forfeiture, or seizure conferred by other provisions of this chapter, or other laws.

3 Del. C. 1953, § 8714; 57 Del. Laws, c. 500, § 1.;



§ 8718. Appeal and jurisdiction

(a) Any order issued under § 8707(5) or 8708(1), (2), or (3) of this title shall be final, unless appealed to the Superior Court within 15 days after service. Review of any such order and the determinations upon which it is based shall be upon the record in the administrative proceeding in which the order was issued.

(b) The Superior Court has jurisdiction of offenses under this chapter, except as otherwise provided in this section.

(c) The Court of Chancery shall have jurisdiction to prevent and restrain violations of this chapter.

(d) All proceedings for the enforcement, or to restrain violations, of this chapter shall be by and in the name of this State. Subpoenas for witnesses who are required to attend a court in any county may run into any other county in such proceeding.

3 Del. C. 1953, § 8715; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28.;



§ 8719. Penalties generally

(a) Any person who commits an offense in violation of this chapter for which no other criminal penalty is provided by this chapter shall, upon conviction, be subject to imprisonment for not more than 1 year, or a fine of not more than $1,000, or both; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated (except as defined in § 8704(11) of this title) such person shall be subject to imprisonment for not more than 3 years or a fine of not more than $10,000, or both.

(b) Nothing in this chapter shall be construed as requiring the Secretary to report for prosecution or for the institution of forfeiture or injunction proceedings, minor violations of this chapter whenever the Secretary believes that the public interest will be adequately served by a suitable written notice or warning.

3 Del. C. 1953, § 8716; 57 Del. Laws, c. 500, § 1; 57 Del. Laws, c. 764, § 28; 70 Del. Laws, c. 186, § 1.;



§ 8720. Powers of Secretary; investigation; record keeping

(a) The Secretary shall also have power:

(1) To gather and compile information concerning and to investigate from time to time the organization, business, conduct, practices, and management of any person engaged in intrastate commerce and the relation thereof to other persons;

(2) To require, by general or special orders, persons engaged in intrastate commerce, or any class of them, or any of them, to file with the Secretary in such form as the Secretary may prescribe, annual or special, or both annual and special reports or answers in writing to specific questions, furnishing to the Secretary such information as the Secretary may require as to the organization, business, conduct, practices, management, and relation to other persons, of the person filing such reports or answers in writing. Such reports and answers shall be made under oath, or otherwise, as the Secretary may prescribe, and shall be filed with the Secretary within such reasonable period as the Secretary may prescribe, unless additional time be granted in any case by the Secretary.

(b)(1) For the purpose of this chapter the Secretary shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person relating to any matter under investigation. The Secretary may sign subpoenas and may administer oaths and affirmations, examine witnesses, and receive evidence;

(2) Such attendance of witnesses, and the production of such documentary evidence, may be required at any designated place of hearing. In case of disobedience to the subpoena the Secretary may invoke the aid of any court designated in § 8718 of this title in requiring the attendance and testimony of witnesses and the production of documentary evidence;

(3) Any of the courts designated in § 8718 of this title within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, issue an order requiring such person to appear before the Secretary or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof;

(4) Upon the application of the Attorney General of this State at the request of the Secretary, the Superior Court shall have jurisdiction to issue writs of mandamus commanding any person to comply with this chapter or any order of the Secretary made in pursuance thereof;

(5) The Secretary may order testimony to be taken by deposition in any proceeding or investigation pending under this chapter at any stage of such proceeding or investigation. Such depositions may be taken before any person designated by the Secretary and having power to administer oaths. Such testimony shall be reduced to writing by the person taking the deposition, or a person under his or her direction, and shall then be subscribed by the deponent. Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the Secretary as provided in this section;

(6) Witnesses summoned before the Secretary shall be paid the same fees and mileage that are paid witnesses in the courts of this State, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in such courts;

(7) No person shall be excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements or other documentary evidence before the Secretary or in obedience to the subpoena of the Secretary whether such subpoena be signed or issued by him or his delegate, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this chapter or of any amendments thereto, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or her or it may tend to incriminate him or her or it or subject him or it to a penalty or forfeiture; but no individual shall be prosecuted or subjected to a penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she is compelled, after having claimed his or her privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that any individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying or contempt after having received immunity from prosecution.

(c)(1) Any person who shall neglect or refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his or her or its power to do so, in obedience to the subpoena or lawful requirement of the Secretary shall upon conviction thereof by a court of competent jurisdiction be punished by a fine of not less than $1,000 nor more than $5,000, or by imprisonment for not more than 1 year, or by both such fine and imprisonment;

(2) Any person who shall wilfully make or cause to be made any false entry or statement of fact in any report required to be made under this chapter, or that shall wilfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person subject to this chapter or that shall wilfully neglect or fail to make, or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person or that shall wilfully remove out of the jurisdiction of this State, or wilfully mutilate, alter, or by any other means falsify any documentary evidence of any person subject to this chapter or that shall wilfully refuse to submit to the Secretary or to any of the Secretary's his authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any person subject to this chapter in his or her possession or within his or her control, shall be subject, upon conviction, to a fine of not less than $1,000 nor more than $5,000, or to imprisonment for a term of not more than 3 years, or to both such fine and imprisonment;

(3) If any person required by this chapter to file any annual or special report shall fail so to do within the time fixed by the Secretary for filing the same, and such failure shall continue for 30 days after notice of such default, such person shall forfeit to this State the sum of $100 for each and every day of the continuance of such failure, which forfeiture shall be payable into the General Fund of this State, and shall be recoverable in a civil suit in the name of the State brought in the county where the person has his or her or its principal office or in any county in which he or she or it shall do business. It shall be the duty of the various Deputies Attorney General, under the direction of the Attorney General of this State, to prosecute for the recovery of such forfeitures. The costs and expenses of such prosecution shall be paid out of the appropriation for the expenses of the courts of this State;

(4) Any officer or employee of this State who shall make public any information obtained by the Secretary, without his authority, unless directed by a court, or use any such information to his own advantage, shall be punished by a fine not exceeding $5,000, or by imprisonment, not exceeding 1 year, or by both such fine and imprisonment, in the discretion of the court;

(5) Superior Court shall have jurisdiction over the offenses in this section.

3 Del. C. 1953, § 8717; 57 Del. Laws, c. 500, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8721. Application of chapter

The requirements of this chapter shall apply to persons, establishments, animals and articles regulated under the Federal Meat Inspection Act [21 U.S.C. § 601 et seq.] or the federal Poultry Products Inspection Act [21 U.S.C. § 451 et seq.] only to the extent provided for in said federal acts.

3 Del. C. 1953, § 8718; 57 Del. Laws, c. 500, § 1.;






CHAPTER 90. PEST CONTROL COMPACT

Subchapter I General Provisions

§ 9001. Enactment; form

The Pest Control Compact entered into with all other jurisdictions legally joining therein shall be in the form substantially as follows:

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately seven billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an Insurance Fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico;

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states;

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this article;

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value;

(e) "Insurance Fund" means the Pest Control Insurance Fund established pursuant to this compact;

(f) "Governing Board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact;

(g) "Executive Committee" means the Committee established pursuant to Article V(e) of this compact.

There is established the Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The Insurance Fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the Insurance Fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

(a) The Insurance Fund shall be administered by a Governing Board and Executive Committee as hereinafter provided. The actions of the Governing Board and Executive Committee pursuant to this compact shall be deemed the actions of the Insurance Fund.

(b) The members of the Governing Board shall be entitled to one vote each on such Board. No action of the Governing Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Governing Board are cast in favor thereof. Action of the Governing Board shall be only at a meeting at which a majority of the members are present.

(c) The Insurance Fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the Governing Board may provide.

(d) The Governing Board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The Governing Board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the Governing Board. The Governing Board shall make provision for the bonding of such of the officers and employees of the Insurance Fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Insurance Fund and shall fix the duties and compensation of such personnel. The Governing Board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

(f) The Insurance Fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The Insurance Fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the Governing Board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Insurance Fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The Governing Board shall adopt bylaws for the conduct of the business of the Insurance Fund and shall have the power to amend and rescind these bylaws. The Insurance Fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The Insurance Fund annually shall make to the Governor and General Assembly of each party state a report covering its activities for the preceding year. The Insurance Fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the Insurance Fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

(1) Assist in the coordination of activities pursuant to the compact in his state; and

(2) Represent his state on the Governing Board of the Insurance Fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor with the federal government, the United States may be represented on the Governing Board of the Insurance Fund by not to exceed 3 representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the Governing Board or on the Executive Committee thereof.

(c) The Governing Board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the Insurance Fund and, consistent with the provisions of this compact, supervising and giving direction to the expenditure of moneys from the Insurance Fund. Additional meetings of the Governing Board shall be held on call of the chairman, the Executive Committee, or a majority of the membership of the Governing Board.

(d) At such times as it may be meeting, the Governing Board shall pass upon applications for assistance from the Insurance Fund and authorize disbursements therefrom. When the Governing Board is not in session, the Executive Committee thereof shall act as agent of the Governing Board, with full authority to act for it in passing upon such applications.

(e) The Executive Committee shall be composed of the chairman of the Governing Board and 4 additional members of the Governing Board chosen by it so that there shall be one member representing each of 4 geographic groupings of party states. The Governing Board shall make such geographic groupings. If there is representation of the United States on the Governing Board, one such representative may meet with the Executive Committee. The chairman of the Governing Board shall be chairman of the Executive Committee. No action of the Executive Committee shall be binding unless taken at a meeting at which at least 4 members of such Committee are present and vote in favor thereof. Necessary expenses of each of the 5 members of the Executive Committee incurred in attending meetings of such Committee, when not held at the same time and place as a meeting of the Governing Board, shall be charged against the Insurance Fund.

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

(1) The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

(2) The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the Governing Board to authorize expenditures from the Insurance Fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the Insurance Fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the Insurance Fund, a requesting state shall submit the following in writing:

(1) A detailed statement of the circumstances which occasion the request for the invoking of this compact.

(2) Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

(3) A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

(4) Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

(5) A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the Insurance Fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

(6) Such other information as the Governing Board may require consistent with the provisions of this compact.

(d) The Governing Board or Executive Committee shall give due notice of any meeting at which an application for assistance from the Insurance Fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the Governing Board or Executive Committee shall authorize support of the program. The Governing Board or the Executive Committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the Governing Board or Executive Committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the Executive Committee shall, upon notice in writing given within 20 days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the Governing Board. Determinations of the Executive Committee shall be reviewable only by the Governing Board at one of its regular meetings, or at a special meeting held in such manner as the Governing Board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the Insurance Fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the Insurance Fund. The Governing Board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the Insurance Fund pursuant to an application of a requesting state, the Insurance Fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The Insurance Fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the Insurance Fund, cooperating federal agencies, states and any other entities concerned.

The Governing Board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the Governing Board or Executive Committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the Insurance Fund being considered by such Board or Committee and the Board or Committee may receive and consider the same: provided that any participant in a meeting of the Governing Board or Executive Committee held pursuant to Article VI(d) of this compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the Governing Board or Executive Committee makes its disposition of the application.

(a) A party state may make application for assistance from the Insurance Fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the Governing Board or Executive Committee in the same manner as an application with respect to a pest within a party state, except as provided in this article.

(b) At or in connection with any meeting of the Governing Board or Executive Committee held pursuant to Article VI(d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the Governing Board or Executive Committee may provide. A nonparty state shall not be entitled to review of any determination made by the Executive Committee.

(c) The Governing Board or Executive Committee shall authorize expenditures from the Insurance Fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The Governing Board or Executive Committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the Insurance Fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the Insurance Fund with respect to expenditures and activities outside of party states.

(a) The Insurance Fund shall submit to the executive head or designated officer or officers of each party state a budget for the Insurance Fund for such period as may be required by the laws of that party state for presentation to the General Assembly thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: One-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the Insurance Fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the Insurance Fund shall be maintained in two accounts to be designated respectively as the "Operating Account" and the "Claims Account." The Operating Account shall consist only of those assets necessary for the administration of the Insurance Fund during the next ensuing two-year period. The Claims Account shall contain all moneys not included in the Operating Account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the Insurance Fund for a period of 3 years. At any time when the Claims Account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the Governing Board shall reduce its budget requests on a pro rata basis in such manner as to keep the Claims Account within such maximum limit. Any moneys in the Claims Account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The Insurance Fund shall not pledge the credit of any party state. The Insurance Fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this compact, provided that the Governing Board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the Insurance Fund makes use of moneys available to it under Article IV(g) of this compact, the Insurance Fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The Insurance Fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Insurance Fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Insurance Fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the Insurance Fund.

(f) The accounts of the Insurance Fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the Insurance Fund.

(a) This compact shall enter into force when enacted into law by any 5 or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 2 years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, it shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

3 Del. C. 1953, § 9001; 56 Del. Laws, c. 70; 70 Del. Laws, c. 186, § 1.;






Subchapter II Effectuation

§ 9022. Cooperation

Consistent with law and within available appropriations, the departments, agencies and officers of this State may cooperate with the Insurance Fund established by the Pest Control Compact.

3 Del. C. 1953, § 9022; 56 Del. Laws, c. 70.;



§ 9023. Filing of bylaws

Pursuant to Article IV(h) of the compact, copies of bylaws and amendments thereto shall be filed with the Secretary of State.

3 Del. C. 1953, § 9023; 56 Del. Laws, c. 70.;



§ 9024. Compact administrator

The compact administrator for this State shall be the Secretary of the Department of Agriculture.

3 Del. C. 1953, § 9024; 56 Del. Laws, c. 70; 57 Del. Laws, c. 764, § 29.;



§ 9025. Request

Within the meaning of Article VI(b) or VIII(a) of the compact, a request or application for assistance from the Insurance Fund may be made by the Governor whenever in his judgment the conditions qualifying this State for such assistance exist and it would be in the best interest of this State to make such request.

3 Del. C. 1953, § 9025; 56 Del. Laws, c. 70; 70 Del. Laws, c. 186, § 1.;



§ 9026. Appropriations

The department, agency or officer expending or becoming liable for an expenditure, on account of a control or eradication program undertaken or intensified pursuant to the compact, shall have credited to his account in the State Treasury the amount or amounts of any payments made to this State to defray the cost of such program, or any part thereof, or as reimbursement thereof.

3 Del. C. 1953, § 9026; 56 Del. Laws, c. 70; 70 Del. Laws, c. 186, § 1.;



§ 9027. Definition

As used in the compact, with reference to this State, the term "Executive Head" shall mean the Governor.

3 Del. C. 1953, § 9027; 56 Del. Laws, c. 70.;









CHAPTER 91. MIDDLE ATLANTIC INTERSTATE FOREST FIRE PROTECTION COMPACT

§ 9101. Approval of compact; text

The Governor of Delaware may execute a compact on behalf of the State with any 1 or more of the States of Maryland, New Jersey, Ohio, Pennsylvania, Virginia and West Virginia, who may, by their legislative bodies, authorize a compact, in form substantially as follows:

Article I. The purpose of this compact is to promote effective prevention and control of forest fires in the Middle Atlantic region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member States, and by providing for mutual aid in fighting forest fires among the compacting States of the region and with States which are party to other regional forest fire protection compacts or agreements.

Article II. This compact shall become operative immediately as to those States ratifying it whenever any two or more of the States of Delaware, Maryland, New Jersey, Ohio, Pennsylvania, Virginia and West Virginia that are contiguous have ratified it and Congress has given consent thereto.

Article III. In each State the State forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that State and shall consult with like officials of the other member States and shall implement cooperation between such States in forest fire prevention and control. The compact administrators of the member States shall organize to coordinate the services of the member States and provide administrative integration in carrying out the purposes of this compact. The compact administrators shall formulate and, in accordance with need, from time to time revise a regional forest fire plan for the member States. It shall be the duty of each member State to formulate and put in effect a forest fire plan for that State and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

Article IV. Whenever the State forest fire control agency of a member State requests aid from the State forest fire control agency of any other member State in combating, controlling or preventing forest fires, it shall be the duty of the State forest fire control agency of that State to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Article V. Whenever the forces of any member State are rendering outside aid pursuant to the request of another member State under this compact, the employees of such State shall, under the direction of the officers of the State to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the State to which they are rendering aid. No member State or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting State or under the laws of the aiding State or under the laws of a third State on account of or in connection with a request for aid shall be assumed and borne by the requesting State. Any member State rendering outside aid pursuant to this compact shall be reimbursed by the member State receiving such aid for any loss or damage to or expense incurred in the operation of any equipment answering a request for aid and for the cost of all materials, transportation, wages, salaries and maintenance of employees and equipment incurred in connection with such request: Provided, That nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost, or from loaning such equipment, or from donating such services to the receiving member state without charge or cost. Each member State shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such State. For the purposes of this compact, the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding State under the laws thereof. The compact administrators shall formulate procedure for claims and reimbursement under the provisions of this article in accordance with the laws of the member States.

Article VI. Nothing in this compact shall be construed to authorize or permit any member State to curtail or diminish its forest fire fighting forces, equipment, services or facilities, and it shall be the duty and responsibility of each member state to maintain adequate forest fire fighting forces and equipment to meet demands for forest fire protection within its borders in the same manner and to the same extent as if this compact were not operative. Nothing in this compact shall be construed to limit or restrict the powers of any State ratifying the same to provide for the prevention, control and extinguishment of forest fires or to prohibit the enactment or enforcement of State laws, rules or regulations intended to aid in such prevention, control and extinguishment in such State. Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between the United States Forest Service and a member State or States.

Article VII. The compact administrators may request the United States Forest Service to act as the primary research and coordinating agency of the Middle Atlantic Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each State, and the United States Forest Service may accept the initial responsibility in preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of the United States Forest Service may attend meetings of the compact administrators.

Article VIII. The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any State party to this compact and any other State which is party to a regional forest fire protection compact in another region: Provided, That the Legislature of such other State shall have given its assent to such mutual aid provisions of this compact.

Article IX. This compact shall continue in force and remain binding on each State ratifying it until the legislature or the Governor of such State takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the State desiring to withdraw to the chief executives of all States then parties to the compact.

72 Del. Laws, c. 235, § 4.;



§ 9102. Effective date of compact

The above compact shall be effective immediately as between the State and such other state or states as have already approved the compact. As to other states it shall become effective when approved by them. The Governor may take such action as may be necessary to complete the exchange of official documents between this State and any other state authorizing the compact.

72 Del. Laws, c. 235, § 4.;



§ 9103. Compact administrator

The State Forester or someone designated by the State Forester shall act as compact administrator for this State.

72 Del. Laws, c. 235, § 4; 70 Del. Laws, c. 186, § 1.;






CHAPTER 100. HARNESS RACING

Subchapter I Delaware Harness Racing Commission

§ 10001. Definitions

As used in this chapter:

(1) "Commission" means the Delaware Harness Racing Commission.

(2) "Commissioner" means a member of the Delaware Harness Racing Commission.

(3) "Harness racing," "harness races," "harness horse racing" or "harness horse races" means and includes only any racing of horses in which the horses competing or participating are harnessed to a sulky, carriage or similar vehicle and are not mounted by a jockey.

45 Del. Laws, c. 303, § 10; 28 Del. C. 1953, § 501; 66 Del. Laws, c. 303, § 261(a).;



§ 10002. Secretary; powers and duties

The Harness Racing Commission shall be a unit of the Department of Agriculture. The Secretary of Agriculture shall promulgate those rules and regulations relating to the establishment of the Harness Racing Commission as such a unit. The Harness Racing Commission and all employees in positions authorized in the Annual Appropriations Act assigned to the Harness Racing Commission shall report directly to the Secretary.

66 Del. Laws, c. 303, § 261(a); 75 Del. Laws, c. 89, § 305.;



§ 10003. Composition; appointment; qualifications and term; compensation; vacancies

(a) The Delaware Harness Racing Commission is continued. The Commission shall consist of 5 members.

(b) Not more than 3 Commissioners shall be of the same political party. One Commissioner shall be appointed from each county of the State and shall be a bona fide resident of the county for which appointed. No person shall be appointed to the Commission nor be an employee thereof nor officiate at pari-mutuel meetings conducted in this State who is licensed or regulated, directly or indirectly, by the Commission other than for the position to which he is appointed nor shall he have any legal or beneficial interest, direct or indirect, pecuniary or otherwise, in any firm, association or corporation so licensed or regulated or which participates in pari-mutuel meetings in any manner. No person shall be a member of the Commission who is not of good moral character or who has been convicted of, or is under indictment for, a felony under the laws of Delaware or any other state, or the United States.

(c) The term of office of each Commissioner shall be 6 years from the 22nd day of April in the year of his appointment and until his successor shall qualify.

(d) Members of the Harness Racing Commission shall receive a $150 stipend for each meeting. The Chairperson of the Commission shall receive $250 per meeting. The Commission shall meet no more than 16 times per year. Each Commissioner shall be entitled to be paid his reasonable expenses for traveling to and from any office of the Commission on official business.

(e) Vacancies in the Commission for any reason other than expiration of term of office shall be filled by the Governor for the unexpired term of any Commissioner. The Governor shall appoint a bona fide resident of the proper county for a full term of 6 years when there is a vacancy by reason of expiration of term.

45 Del. Laws, c. 303, §§ 1, 2, 4, 5; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 502; 58 Del. Laws, c. 511, § 62; 63 Del. Laws, c. 143, §§ 9, 10; 63 Del. Laws, c. 390, § 7; 66 Del. Laws, c. 171, §§ 2-4; 66 Del. Laws, c. 303, § 261(a); 72 Del. Laws, c. 94, § 281.;



§ 10004. Removal of Commissioner from office

The Governor shall remove any or all of the Commissioners for inefficiency, neglect of duty or misconduct in office, first giving to him or her or them, a copy of the charges filed against him or her or them and an opportunity of being publicly heard in person or by counsel in his or her or their defense upon not less than 10 days written notice. If any of the Commissioners is removed from office, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against the Commissioner and the Governor's findings thereof, together with a complete record of the proceedings.

45 Del. Laws, c. 303, § 2; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 503; 66 Del. Laws, c. 303, § 261(a); 70 Del. Laws, c. 186, § 1.;



§ 10005. Purpose; powers and duties

The primary purpose of the Commission is to regulate and oversee the sport of harness racing, within this State in the public interest. The Commission shall possess the powers and duties specified in this chapter and also the powers necessary or proper to enable it to carry out fully and effectually all the purposes of this chapter. The jurisdiction, supervision, powers and duties of the Commission shall extend under this chapter to any person who holds or conducts any meeting within this State at which harness horse racing is permitted for any stake, purse or reward and upon which wagering or betting is conducted as provided in this chapter. The Commission shall possess all necessary powers and duties to regulate the conduct of all grooms, drivers and owners and their employees, of all harness racing horses entered or to be entered in any harness racing meet authorized by the Commission under this chapter. For this purpose, the said Commission may promulgate and prescribe such rules and regulations as it may deem proper and necessary.

45 Del. Laws, c. 303, § 1; 28 Del. C. 1953, § 504; 52 Del. Laws, c. 233, § 1; 63 Del. Laws, c. 143, § 11; 66 Del. Laws, c. 303, § 261(a).;



§ 10006. Office, meetings and quorum

The Commission shall establish and maintain offices at such places within this State and shall meet at least monthly during the period when any association is conducting a harness horse racing meet and at such other times as it deems necessary. A majority of the Commissioners shall constitute a quorum for the transaction of any business, for the performance of any duty and for the exercise of any power of the Commission.

45 Del. Laws, c. 303, § 4; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 506; 63 Del. Laws, c. 143, § 12; 66 Del. Laws, c. 303, § 261(a); 68 Del. Laws, c. 214, § 1.;



§ 10007. Employees

(a) The Commission may appoint such officers, clerks, stenographers, inspectors, racing officials, veterinarians and such other employees as it deems necessary, consistent with the purposes of this chapter. The Commission for the purpose of maintaining integrity and honesty in racing shall prescribe by administrative regulation the powers and duties of the persons employed under this section and qualifications necessary to competently perform these duties.

(b) In addition to any minimum qualifications promulgated by the Commission, all applicants for the position of steward or race judge must be certified by a national organization approved by the Commission. An applicant for the position of steward or race judge must also have been previously employed as a steward, patrol judge or other racing official at a harness racing meeting for a period of not less than 45 days during 3 of the past 5 years, or have at least 5 years of experience as a licensed driver who has also served not less than 1 year as a licensed racing official at a harness racing meeting or have 10 years of experience as a licensed harness racing trainer who has also served not less than 1 year as a licensed racing official at a harness racing meeting.

(c) The Commission may appoint a racing inspector or investigator for each harness racing meet. Such racing inspector shall perform all duties prescribed by the Commission consistent with the purposes of this chapter. Such racing inspector shall have full and free access to the books, records and papers pertaining to the pari-mutuel system of wagering and to the enclosure or space where the pari-mutuel system is conducted at any harness racing meeting to which the racing inspector shall be assigned to the purpose of ascertaining whether the holder of such permit is operating in compliance with the Commission's rules and regulations. The racing inspector shall investigate whether such rules and regulations promulgated by the Commission are being violated at such harness racetrack or enclosure by any licensee, patron or other person. Upon discovering any such violation, the racing inspector shall immediately report his or her findings in writing and under oath to the Commission or its designee as it may deem fitting and proper. The racing inspector or investigator shall be devoted full time to the duties of the office and shall not hold any other position or employment, except for performance of similar duties for the Thoroughbred Racing Commission.

(d) All employees appointed under subsections (a) through (c) of this section shall serve at the pleasure of the Commission and are to be paid a reasonable compensation. No person shall be appointed to hold any such office or position who holds any official relation to any person, association or corporation engaged in or conducting harness horse racing within the State. The full compensation of the presiding judge, associate judges and track veterinarian and no more than that portion of the compensation of the state steward paid by the licensed persons or association as of June 30, 1998, shall be paid by the Commission subject to pro rata reimbursement by the licensed persons or associations conducting harness racing meets under this chapter. Increases in costs of the aforementioned officials shall be reasonable and related to expansion in the number of days of racing and the number of races held, the need to maintain competitive salaries, and inflation. The Commission shall determine and insure that such employees perform their duties in the public interest. No Commissioner, racing official, steward or judge whose duty is to insure that the rules and regulations of the Commission are complied with shall bet on the outcome of any race regulated by the Commission or have any financial or pecuniary interest in the outcome of any race regulated by the Commission.

(e) The Commission may employ an Administrator of Racing who shall perform all duties prescribed by the Commission consistent with the purposes of this chapter. The Administrator of Racing shall be appointed by the Governor after consideration of candidates jointly submitted by the Harness Racing Commission and the Thoroughbred Racing Commission. The Administrator of Racing shall be devoted full time to the duties of the office and shall not hold any other office or employment, except that the Administrator of Racing can perform the same duties as Administrator of Racing for the Thoroughbred Racing Commission. The Administrator of Racing shall be the representative for the Commission at all race meetings. The Administrator of Racing shall attend all meetings of the Commission and shall keep a complete record of its proceedings and preserve, at its general office, all books, maps, documents and papers entrusted to its care. The Administrator of Racing shall be the executive officer of the Commission and shall be responsible for keeping all Commission records and carrying out the rules and orders of the Commission. The Commission may appoint the Administrator of Racing to act as a hearing officer to hear appeals from administrative decisions of the steward or racing judges.

45 Del. Laws, c. 303, §§ 2, 4; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 507; 57 Del. Laws, c. 740, § 10; 61 Del. Laws, c. 2, § 1; 63 Del. Laws, c. 143, § 13; 66 Del. Laws, c. 303, § 261(a); 68 Del. Laws, c. 214, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 414, § 1.;



§ 10008. Secretary's duties

The Secretary of the Commission shall keep a record of all proceedings of the Commission and shall preserve all books, maps, documents and papers belonging to the Commission or entrusted to its care and perform such other duties as the Commission prescribes.

45 Del. Laws, c. 303, § 4; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 508; 66 Del. Laws, c. 303, § 261(a); 68 Del. Laws, c. 214, § 1.;



§ 10009. Operational expenses; use of revenues; commission positions; use of lottery revenues

The annual operating budget act shall appropriate ASF revenue to the Harness Racing Commission for operational expenses. The Commission's revenues, derived from fees, fines and licenses, shall be used to cover its respective operational expenditures. The Harness Racing Commission shall maintain three positions used for the State Steward, the Presiding Judge and one Associate Judge. These positions shall be exempt from the classified service as provided in Chapter 59 of Title 29. The compensation for these positions shall be determined by the Harness Racing Commission. Persons appointed by the Commission to fill these positions shall be eligible for membership in the State Pension Plan, for coverage under the life and health insurance programs for State employees, and for worker's compensation benefits as State employees, but, because of the nature of these positions, they shall not be eligible for annual leave, sick leave or compensatory time. Should revenues be insufficient to cover the operational costs of the Commission, funds may be transferred from state lottery revenues collected under the authority of § 4815 of Title 29 to cover such shortfalls with the concurrence of the Director of the Office of Management and Budget and the Controller General.

73 Del. Laws, c. 322, § 2; 75 Del. Laws, c. 88, § 21(2).;



§ 10010. Annual report

The Commission shall make an annual report to the Governor on or before the 1st day of January in each year. The report shall include a statement of receipts and disbursements by the Commission and any additional information and recommendations which the Commission deems of value.

45 Del. Laws, c. 303, § 4; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 511; 66 Del. Laws, c. 303, § 261(a); 68 Del. Laws, c. 214, § 1.;



§ 10012. License to participate in racing

(a) The Commission may establish categories of licenses and impose license fees as specified in subsection (b) of this section for persons participating in pari-mutuel harness racing meets under the jurisdiction of the Commission.

(b) Any person required by the Commission to be licensed to participate in pari-mutuel harness racing during any calendar year shall, at the time of making application for such license, pay the Commission a fee as follows: for each owner, trainer, driver or groom, or a combination thereof, $50; provided, however, that the fee for applying for only a groom's license shall be $20.

70 Del. Laws, c. 589, § 1; 72 Del. Laws, c. 227, § 1.;



§ 10013. License to officiate at race meets

(a) The Commission may establish categories of licenses and impose license fees as specified in subsection (b) of this section for persons serving as racing officials at pari-mutuel harness race meets under jurisdiction of the Commission.

(b) Any person required by the Commission to be licensed to serve as a racing official during any calendar year shall at the time of making application for such license pay to the Commission a fee, as follows:

(1) State steward, $125.

(2) Presiding judge, $100.

(3) Associate judge, $75.

(4) Paddock judge, horse identifier and equipment checker or patrol judge, $50.

(5) State veterinarian or lasix veterinarian, $50.

(6) Breath analyzer, veterinary assistant, paddock inspector, laboratory personnel and all other paddock personnel, $50.

(7) Racing secretary, $100.

(8) Assistant racing secretary, $50.

(9) Official starter, clerk of the course, official charter or official timer, $50.

(10) For any other person designated by the Commission to be licensed as a pari-mutuel racing official, $50.

70 Del. Laws, c. 589, § 1; 72 Del. Laws, c. 227, §§ 2-5.;



§ 10014. License to work for a race meet licensee

(a) The Commission may establish categories of licenses and impose license fees as specified in subsection (b) of this section for persons working for a licensee during pari-mutuel harness race meetings under the jurisdiction of the Commission.

(b) The Commission shall require persons working for a licensee during any calendar year to be licensed and at the time of making application for such license pay to the Commission a fee, as follows:

(1) Vendor, $50;

(2) Photographer, $50;

(3) For employees of a vendor, employees of a photographer, concession stand workers, maintenance personnel, parking lot attendants, admission staff, security personnel, mutual employees, timer or totalizator and film patrol workers, $20; and

(4) For any other persons designated by the Commission to be licensed to work for a race meet licensee during a pari-mutuel harness race meet, $20.

70 Del. Laws, c. 589, § 1; 72 Del. Laws, c. 227, §§ 6, 7.;



§ 10015. Special powers of the Commission

The Commission shall require that any person who is required to be licensed to participate in pari-mutuel harness racing, under the jurisdiction of the Commission, be fingerprinted by the Commission or its designee for purposes of a criminal history check on such applicant. Any person required by the Commission to be fingerprinted as part of the license application process shall also be responsible for payment to the State Bureau of Identification for the cost of fingerprinting and conducting state and federal criminal history checks. The State Bureau of Identification shall be the intermediary for the purpose of this section for the receipt of said federal criminal history records.

70 Del. Laws, c. 589, § 1.;



§ 10016. Administrative inspection warrants

Pursuant to § 101(10) of this title, the Delaware Harness Racing Commission is authorized to apply for and utilize administrative inspection warrants issued by the Secretary of Agriculture for the purpose of conducting administrative inspections and seizures of property at any location within the State where harness racing horses are stabled or otherwise located.

79 Del. Laws, c. 135, § 2.;






Subchapter II License to Conduct Harness Racing Meet; Taxes

§ 10022. License as required

Any person desiring to conduct a harness horse racing meet within the State during any calendar year shall first obtain a license to do so from the Commission.

45 Del. Laws, c. 303, § 7; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 521; 66 Del. Laws, c. 303, § 261(a).;



§ 10023. Application; rejection; award of dates and maximum racing days; qualifications for license

(a) The application for a license to conduct a harness horse race meet shall be filed with the Commission on or before the 31st day of December of the year preceding that for which the license is requested but the Commission may, for a good cause, permit an application to be filed at a later date. The application shall specify the days on which harness horse racing is desired to be conducted and shall be in such form and supply such data and information, including a blueprint of the track and specifications of its surface and blueprints and specifications of buildings and grandstand on the land where the meet is to be conducted as the Commission prescribes, provided, however, that it shall not be necessary for the applicant to submit blueprints and specifications with the application if the race meet for which a license is requested is to be conducted at a track for which the Commission granted a license for the preceding year.

The blueprints and specifications shall be subject to the approval of the Commission, which, at the expense of the applicant, may order such engineering examination thereof as to the Commission seems necessary. The erection and construction of the track, grandstand and buildings of any applicant for a license to conduct harness horse racing under this chapter shall be subject to the inspection of the Commission, which may order such engineering examination as the Commission deems necessary at the expense of the applicant, and may employ such inspectors as the Commission considers necessary for that purpose.

In the event that an application is made for racing dates in Sussex County in compliance with subsection (c) of this section, it shall not be necessary for the applicant to submit blueprints and specifications with the application if the applicant plans to assign those dates applied for to another county.

(b) The Commission may reject any application for a license for any cause which it deems sufficient, and the action of the Commission shall be final.

(c) The Commission shall, on or before the 15th of September of the year preceding that for which a license is desired, award all dates for harness horse racing in this State for the succeeding year; but the dates so awarded shall not exceed 340 days for any 1 licensee, but may exceed more than 340 days in the aggregate for all licensees. To the extent a licensee under this chapter conducts harness horse races during a given year, it shall, at a minimum, subject to the availability of racing stock, conduct live harness horse races on the same number of days as the licensee conducted live harness horse races between September 1, 1991, and April 1, 1992. The Commission may authorize any person, corporation or association licensed under this chapter to transfer all or a portion of the racing dates awarded to such licensee under this section to the track of any other person, corporation or association licensed under this chapter to conduct racing in this State; provided, that each licensee in Kent County which has requested and been awarded racing dates in any calendar year shall conduct a minimum of 8 weeks of racing at the track of such licensee during such year. Each licensee upon request shall be guaranteed a minimum of 8 weeks of racing. In awarding such racing dates, the Commission shall observe previous traditional seasons. There shall be no racing between the Saturday before and the Saturday after Christmas, unless Christmas falls on a Saturday or Sunday, in which case there shall be no racing between the Monday before Christmas, and the Monday after Christmas. The decision of the Commission regarding racing dates, including concurrent racing dates, shall be final. In addition, the Commission may award additional dates, beyond any limits prescribed elsewhere, for racing days limited exclusively to the receiving and accepting of wagers or bets on electronically televised simulcasts of harness horse races.

(d) The Commission may meet subsequently to the 15th day of January of each year and award dates for harness horse racing within the limits provided in this section on application submitted to it, provided that the days so awarded in no way conflict with this chapter.

(e) No license to conduct harness racing under this section shall be granted except to a private stock corporation formed and existing under the laws of the State for the purpose of conducting harness racing and businesses incident thereto, in compliance with the following conditions and requirements:

(1) Before a license shall be issued under the provisions of this chapter, the applicant shall file with the Commission, in addition to other requirements of this chapter, the names, addresses and terms of office of its directors and officers and at such other time or times thereafter as they may be changed, the names and addresses of such directors and officers, a copy of the certificate of incorporation duly certified by the Secretary of State and a copy of its bylaws. Such applicant shall file with the Commission a copy of any amendment to its certificate of incorporation, duly certified as aforesaid, within 10 days after the effective date of any such amendment;

(2) The board of directors of the applicant shall not be less than 5 in number;

(3) The applicant shall have no other office except in the State;

(4) Every applicant for a license shall file with the Commission at the time of application for a license a statement of its resources and liabilities. The Commission shall have access at all times to the books, records and accounts of the licensee;

(5) No license shall be issued unless a majority of the board of directors and officers shall be bona fide residents of the State.

45 Del. Laws, c. 303, §§ 7, 8; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 522; 49 Del. Laws, c. 192, §§ 1-4; 51 Del. Laws, c. 5; 51 Del. Laws, c. 337; 52 Del. Laws, c. 183; 52 Del. Laws, c. 276, § 1; 54 Del. Laws, c. 297; 55 Del. Laws, c. 223, §§ 1-5; 57 Del. Laws, c. 230; 57 Del. Laws, c. 455; 58 Del. Laws, c. 72; 60 Del. Laws, c. 4, § 1; 66 Del. Laws, c. 303, § 261(a); 68 Del. Laws, c. 214, § 2; 68 Del. Laws, c. 254, § 1; 69 Del. Laws, c. 446, § 23.;



§ 10024. Application fee and license fee

(a) Any person upon applying to the Commission for a license to conduct a harness horse racing meet during any calendar year shall at the time of making the application pay to the Secretary of Finance a fee of $2,000.

(b) Any person who is granted a license by the Commission to conduct a harness horse racing meet during any calendar year shall at the time the license is granted pay to the Secretary of Finance an additional fee of $1,000.

45 Del. Laws, c. 303, § 5; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 523; 57 Del. Laws, c. 741, § 30A; 66 Del. Laws, c. 303, § 261(a); 72 Del. Laws, c. 227, §§ 8, 9.;



§ 10025. Issuance

Upon the award of days to any applicant, the Commission shall issue a license for the holding of the meet or meets during the days awarded to the applicant. The license shall be subject to all rights, regulations and conditions from time to time prescribed by the Commission.

45 Del. Laws, c. 303, § 9; 28 Del. C. 1953, § 524; 66 Del. Laws, c. 303, § 261(a).;



§ 10026. Suspension or revocation; appeal

Any license issued by the Commission shall be subject to suspension or revocation by the Commission for any cause whatsoever which the Commission deems sufficient. If any license is suspended or revoked, the Commission shall state publicly its reasons for so doing and cause an entry of the reasons to be made on the minute book of the Commission and its action shall be final. The propriety of such action shall be subject to review, upon questions of law only, by the Superior Court of the county within which the license was granted. The action of the Commission shall stand unless and until reversed by the Court.

45 Del. Laws, c. 303, § 9; 28 Del. C. 1953, § 525; 66 Del. Laws, c. 303, § 261(a).;



§ 10027. Rules of United States Trotting Association

Every license issued under this chapter shall contain a condition that all harness races or racing meets conducted thereunder shall be subject to the reasonable rules and regulations from time to time prescribed by the United States Trotting Association. Any rule or regulation of the United States Trotting Association may be modified or abrogated by the Commission upon giving the United States Trotting Association an opportunity to be heard. All grooms, drivers and owners and their employees of any horses entered, or to be entered, in any harness racing meet licensed under this chapter shall be subject to said rules and regulations prescribed as aforesaid by the said United States Trotting Association. Said rules of the United States Trotting Association may be modified or abrogated by the Commission upon giving the United States Trotting Association an opportunity to be heard.

45 Del. Laws, c. 303, § 10; 28 Del. C. 1953, § 526; 52 Del. Laws, c. 233, § 2; 66 Del. Laws, c. 303, § 261(a).;



§ 10028. Inspection of racing premises prior to meet

Not less than 5 days prior to the opening of any meet authorized by the Commission, the Commission, at the expense of the licensee for the meet, shall cause to be made an inspection of the track, grandstand and buildings where the meet is to be held and unless the track, grandstand and buildings where the meet is to be held are found to be safe for animals and persons, or are rendered safe prior to the opening of the meet, the license for the meet shall be withdrawn.

45 Del. Laws, c. 303, § 7; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 527; 66 Del. Laws, c. 303, § 261(a).;



§ 10029. Rules, regulations and special powers of Commission

(a) The Commission may make rules governing, restricting or regulating the rate or charge by a licensee for admission, or for the performance of any service, or the sale of any article on the premises of a licensee; provided, however, that where the Commission imposes a penalty on any person, such penalty shall not apply to that person's spouse unless such spouse has committed the same offense.

(b) All proposed extensions, additions or improvements to the buildings, stables or improvements on tracks or property owned or leased by a licensee under this chapter shall be subject to the approval of the Commission.

(c) The Commission may compel the production of any and all books, memoranda or documents showing the receipts and disbursements of any person licensed under the provisions of this chapter to conduct racing meets.

(d) The Commission may at any time require the removal of any employee or official employed by any licensee hereunder.

(e) The Commission may require that the books, records and financial or other statements of any person licensed under the provisions of this chapter shall be kept in such form or in such manner as the Commission prescribes. The Commission may visit, investigate and place expert accountants and such other persons as it deems necessary, in the offices, tracks or places of business of any such person for the purpose of satisfying itself that the Commission's rules and regulations are strictly complied with. The salaries and expenses of such expert accountants or other persons shall be paid by the person to whom they are assigned.

(f) The Commission may issue, under the hand of any Commissioner and the seal of the Commission, subpoenas for the attendance of witnesses and the production of books, papers and documents before the Commission and may administer oaths or affirmations to the witnesses whenever in the judgment of the Commission it is necessary for the effectual discharge of its duties. If any person refuses to obey any subpoena, or to testify, or to produce any books, papers or documents, then the Commission may apply to the Superior Court of the county in which the Commission is sitting, and, thereupon, the Court shall issue its subpoena requiring the person to appear and to testify, or to produce the books, papers and documents. Whoever fails to obey or refuses to obey a subpoena of the Court shall be guilty of contempt of court and shall be punished accordingly. False swearing on the part of any witness shall be deemed perjury and shall be punished as such.

(g) The Commission shall promulgate administrative regulations for effectively preventing the use of improper devices, the administration of drugs or stimulants or other improper acts for the purpose of affecting the speed or health of horses in races in which they are to participate. The Commission is also authorized to promulgate administrative regulations for the legal drug testing of licensees. The Commission is authorized to contract for the maintenance and operation of a testing laboratory and related facilities, for the purpose of saliva, urine or other tests for enforcement of the Commission's drug testing rules and regulations. The licensed persons or associations conducting harness racing shall reimburse the Commission for all costs of the drug testing program established pursuant to this section. Increases in costs of the aforementioned testing program shall be reasonable and related to expansion in the number of days of racing and the number of races held, the need to maintain competitive salaries, and inflation. The Commission may not unreasonably expand the drug testing program beyond the scope of the program in effect as of June 30, 1998. Any decision by the Commission to expand the scope of the drug testing program that occurs after an administrative hearing, at which the persons or associations licensed under § 10022 of this title consent to such expansion, shall not be deemed an unreasonable expansion for purposes of this section. The Commission, in addition to the penalties contained in § 10026 of this title, may impose penalties on licensees who violate the drug testing regulations including imposition of fines or assessments for drug testing costs. By January 1, 1999, the Commission shall present recommendations to the General Assembly regarding the implementation of additional penalties, including forfeiture of horses, which may be imposed on a licensee whose horse tests positive for illegal drugs.

45 Del. Laws, c. 303, § 10; 47 Del. Laws, c. 23, § 2; 28 Del. C. 1953, § 528; 66 Del. Laws, c. 303, § 261(a); 68 Del. Laws, c. 214, § 3; 71 Del. Laws, c. 414, § 2.;



§ 10030. Licensee's annual financial statement

Every licensee shall file with the Department of Finance not later than 4 months after the close of its fiscal year a statement, duly certified by an independent public accountant, of its receipts from all sources whatsoever during the fiscal year and of all expenses and disbursements, itemized in the manner and form directed by the Department of Finance, showing the net revenue from all sources derived by the licensee during the fiscal year covered by such statement.

45 Del. Laws, c. 303, § 11; 28 Del. C. 1953, § 529; 52 Del. Laws, c. 276, § 2; 57 Del. Laws, c. 741, § 30B; 66 Del. Laws, c. 303, § 261(a).;



§ 10032. Delaware-owned or bred races

(a) Persons licensed to conduct harness horse racing meets under this chapter may offer non-stakes races limited to horses wholly owned by Delaware residents or sired by Delaware stallions.

(b) For purposes of this section, a Delaware bred horse shall be defined as one sired by a Delaware stallion who stood in Delaware during the entire breeding season in which it sired a Delaware bred horse or a horse whose dam was a wholly-owned Delaware mare at the time of breeding as shown on the horse's United States Trotting Association registration or eligibility papers. The breeding season means that period of time beginning February 1 and ending August 1 of each year.

(c) All horses to be entered in Delaware-owned or bred races must first be registered and approved by the Commission or its designee. The Commission may establish a date upon which a horse must be wholly-owned by a Delaware resident(s) to be eligible to be nominated, entered or raced as Delaware-owned. In the case of a corporation seeking to enter a horse in a Delaware-owned or bred event as a Delaware-owned entry, all owners, officers, shareholders and directors must meet the requirements for a Delaware resident specified below. In the case of an association or other entity seeking to enter a horse in a Delaware-owned or bred event as a Delaware-owned entry, all owners must meet the requirements for a Delaware resident specified below. Leased horses are ineligible as Delaware-owned entries unless both the lessor and the lessee are Delaware residents as set forth in this section.

(d) The following actions shall be prohibited for Delaware-owned races and such horses shall be deemed ineligible to be nominated, entered or raced as Delaware-owned horses.

(1) Payment of the purchase price over time beyond the date of registration;

(2) Payment of the purchase price through earnings beyond the date of registration;

(3) Payment of the purchase price with a loan, other than from a commercial lender regulated in Delaware and balance due beyond the date of registration;

(4) Any management fees, agent fees, consulting fees or any other form of compensation to nonresidents of Delaware, except industry standard training and driving fees; or

(5) Leasing a horse to a nonresident of Delaware.

(e) The Commission or its designee shall determine all questions about a person's eligibility to participate in Delaware-owned races. In determining whether a person is a Delaware resident, the term "resident" shall mean the place where an individual has his or her permanent home, at which that person remains when not called elsewhere for labor or other special or temporary purposes, and to which that person returns in seasons of repose. For purposes of this section, the term "residence" shall mean a place a person voluntarily fixed as a permanent habitation with an intent to remain in such place for the indefinite future.

(f) The Commission or its designee may review and subpoena any information which is deemed relevant to determine a person's residence, including, but not limited to, the following:

(1) Where the person lives and has been living;

(2) The location of the person's source(s) of income;

(3) The address used by the person for the payment of taxes, including federal, state and property taxes;

(4) The state in which the person's personal automobiles are registered;

(5) The state issuing the person's driver's license;

(6) The state in which the person is registered to vote;

(7) Ownership of property in Delaware or outside of Delaware;

(8) The residence used for U.S.T.A. membership and U.S.T.A. registration of a horse, whichever is applicable;

(9) The residence claimed by a person on a loan application or other similar document;

(10) Membership in civic, community and other organizations in Delaware and elsewhere.

None of these factors when considered alone shall be dispositive, except that a person must have resided in the State of Delaware in the preceding calendar year for a minimum of 183 days. Consideration of all of these factors together, as well as a person's expressed intention, shall be considered in arriving at a determination. The burden shall be on the applicant to prove Delaware residency and eligibility for Delaware-owned or bred races. The Commission may promulgate by regulation any other relevant requirements necessary to ensure that the licensee is a Delaware resident. In the event of disputes about a person's eligibility to enter a Delaware-owned or bred race, the Commission shall resolve all disputes and that decision shall be final.

(g) Each owner and trainer, or the authorized agent of an owner or trainer, or the nominator (collectively, the "entrant"), is required to disclose the true and entire ownership of each horse with the Commission or its designee, and to disclose any changes in the owners of the registered horse to the Commission or its designee. All licensees and racing officials shall immediately report any questions concerning the ownership status of a horse to the Commission racing officials, and the Commission racing officials may place such a horse on the steward's or judge's list. A horse placed on the steward's or judge's list shall be ineligible to start in a race until questions concerning the ownership status of the horse are answered to the satisfaction of the Commission or the Commission's designee, and the horse is removed from the steward or judge's list.

(h) If the Commission, or the Commission's designee, finds a lack of sufficient evidence of ownership status, residency or other information required for eligibility, prior to a race, the Commission or the Commission's designee may order the entrant's horse scratched from the race or ineligible to participate.

(i) After a race, the Commission or the Commission's designee may, upon reasonable suspicion, withhold purse money pending an inquiry into ownership status, residency or other information required to determine eligibility. If the purse money is ultimately forfeited because of a ruling by the Commission or the Commission's designee, the purse money shall be redistributed per order of the Commission or the Commission's designee.

(j) If purse money has been paid prior to reasonable suspicion, the Commission or the Commission's designee may conduct an inquiry and make a determination as to eligibility. If the Commission or the Commission's designee determines there has been a violation of ownership status, residency or other information required for eligibility, it shall order the purse money returned and redistributed per order of the Commission or the Commission's designee.

(k) Anyone who willfully provides incorrect or untruthful information to the Commission or its designee pertaining to the ownership or breeding of a Delaware-owned or bred horse or pertaining to the declaration of a horse in a race restricted to Delaware-owned or bred horses or who commits any other fraudulent act in connection with the entry or registration of a Delaware-owned or bred horse, in addition to other penalties imposed by law, shall be subject to mandatory revocation of licensing privileges in the State of Delaware for a period to be determined by the Commission in its discretion except that absent extraordinary circumstances, the Commission shall impose a minimum revocation period of 2 years and a minimum fine of $5,000 from the date of the violation of these rules or the decision of the Commission, whichever occurs later.

(l) Any person whose license is suspended or revoked under subsection (k) of this section shall be required to apply for reinstatement of licensure and the burden shall be on the applicant to demonstrate that his or her licensure will not reflect adversely on the honesty and integrity of harness racing or interfere with the orderly conduct of a race meeting. Any person whose license is reinstated under this subsection shall be subject to a 2-year probationary period, and may not participate in any Delaware-owned or bred race during this probationary period. Any further violations of this section by the licensee during the period of probationary licensure shall, absent extraordinary circumstances, result in the Commission imposing revocation of all licensure privileges for a 5-year period along with any other penalty the Commission deems reasonable and just.

(m) Any suspension imposed by the Commission under this subsection shall not be subject to the stay provisions of § 10144 of Title 29.

71 Del. Laws, c. 417, § 1.;






Subchapter III Regulatory Provisions, Offenses and Penalties

§ 10042. Application of chapter

This chapter shall apply to harness horse races upon which wagering or betting is conducted in accordance with subchapter IV of this chapter. Racing under this chapter shall be limited to harness horse racing or harness horse races. No part of this chapter shall be construed to apply to the racing of horses on the flat or running races; provided, however, that simulcasts of the racing of horses on the flat or running races or harness horse races which are displayed within the enclosure of any harness horse race meeting shall constitute harness horse racing within said enclosure.

45 Del. Laws, c. 303, §§ 6, 10, 14; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 541; 64 Del. Laws, c. 21, § 4; 66 Del. Laws, c. 303, § 261(a).;



§ 10043. Liability insurance of licensee

Ten days before any harness horse racing meet may be held under this chapter those licensed to conduct the meet shall deposit with the Commission a policy of insurance against personal injury liability which may be sustained at the meet. The insurance shall be in an amount approved by the Commission, with premium prepaid.

45 Del. Laws, c. 303, § 7; 47 Del. Laws, c. 23, § 1; 28 Del. C. 1953, § 542; 66 Del. Laws, c. 303, § 261(a).;



§ 10044. Limitation on compensation that may be paid by licensee

No salary, fee or compensation exceeding the sum of $2,000 shall be paid in any calendar year by any person licensed under this chapter, except to officials or employees actively engaged in the operations incident to the holding of the harness racing meet or in the maintenance of the racing plant.

45 Del. Laws, c. 303, § 10; 28 Del. C. 1953, § 543; 66 Del. Laws, c. 303, § 261(a).;



§ 10045. Enforcement

All officers of the law shall cooperate with the Commission for the proper enforcement of this chapter.

45 Del. Laws, c. 303, § 13; 28 Del. C. 1953, § 544; 66 Del. Laws, c. 303, § 261(a).;



§ 10046. Aiding or abetting in unlicensed meet; penalty

Whoever aids or abets in the conduct of any meet within this State at which harness horse racing or harness races are permitted for any stake, purse or reward and upon which wagering or betting is conducted as provided in this chapter, except in accordance with a license duly issued and unsuspended or unrevoked by the Commission, shall be fined not less than $575 and not more than $11,500 for each day of such unauthorized meeting, or imprisoned.

45 Del. Laws, c. 303, § 13; 28 Del. C. 1953, § 545; 66 Del. Laws, c. 303, § 261(a); 68 Del. Laws, c. 9, § 69.;



§ 10047. Failure of licensee to pay tax on admissions; penalty

(a) Whoever, being a licensee, fails or refuses to pay the amount found to be due by the Department of Finance as the tax on admissions shall be fined not more than $28,750 in addition to the amount due the Department of Finance.

(b) All fines up to the amount found to be due the Department of Finance and paid into court by a licensee found guilty of violating this section shall be transmitted and paid over by the clerk of the court to the Department of Finance.

45 Del. Laws, c. 303, § 11; 28 Del. C. 1953, § 546; 57 Del. Laws, c. 741, § 30B; 66 Del. Laws, c. 303, § 261(a); 68 Del. Laws, c. 9, § 70.;



§ 10048. Restrictions on licensee acting as video lottery agent

During any calendar year in which a licensee under this chapter has also been licensed by the Director of the State Lottery Office to maintain video lottery machines within the confines of a racetrack licensed under this chapter, the following rules shall apply:

(1)a. As to each racetrack so licensed by the Director of the State Lottery Office, the licensee shall, at a minimum, subject to the availability of racing stock, force majeure, casualty, and other circumstances beyond the reasonable control of the licensee, conduct live harness horse races on:

1. At least 80 days if the licensee conducted more than 40 days of live harness horse races during 1992, or

2. At least 60 days if the licensee conducted 40 or fewer days of live harness horse races during 1992.

b. The obligation set forth in paragraph a. of this subsection to increase the number of days upon which live harness horse races must be conducted shall be contingent upon:

1. The licensee receiving the necessary approvals from the Commission and any approvals required from the contracted horsemen's association to conduct year-round inbound and outbound simulcasting,

2. The licensees continuing to be licensed under Chapter 48 of Title 29 as a video lottery agent, and

3. No authorization of any increase in the number of video lottery agents.

c. Each licensee shall also employ during the live racing operations a minimum of 50 additional employees than the average daily number employed during the most recent racing meet held prior to July 16, 1994. The licensee's continued failure to substantially comply with this requirement after notice from the Director shall be grounds for revocation or suspension of the video lottery agent's license.

(2) An amount calculated pursuant to § 4815(b)(3) of Title 29 shall be added to the purses for the races to be held at the licensee's racetrack. The allocation of said sums among the races to be held at the licensee's racetrack shall be in accordance with contracts currently in force with the Horsemen's Association recognized for purposes related to the allocation of purses, if applicable; provided, that all such sums shall have been allocated no later than the end of the calendar year immediately following the calendar year of receipt of said sums by the licensee.

69 Del. Laws, c. 446, § 22; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 253, § 12; 77 Del. Laws, c. 219, § 28.;



§ 10049. Fraudulent written statements; class A misdemeanor

Whoever makes a false written statement which he/she knows to be false or does not know to be true in a written document filed with, registered or recorded in or otherwise a part of the records of the Delaware Harness Racing Commission, the Commission's designee or a licensee conducting a harness racing meet under this chapter shall be guilty of a class A misdemeanor as defined in Title 11.

71 Del. Laws, c. 58, § 1.;



§ 10050. Fraudulent certificate of registration or eligibility documents; class G felony

Notwithstanding the provisions of § 10049 of this chapter, whoever makes a false written statement which he/she knows to be false or does not know to be true in a certificate of registration issued by the United States Trotting Association, in any application for such a certificate of registration or in any eligibility documents issued by the United States Trotting Association shall be guilty of a class G felony as defined in Title 11.

71 Del. Laws, c. 58, § 2.;






Subchapter IV Wagering or Betting by Pari-Mutuel Machines or Totalizators

§ 10052. Place for wagering

Within the enclosure of any harness horse racing meet licensed and conducted under this chapter, but not elsewhere, the wagering and betting on harness horse racing by the use of pari-mutuel machines or totalizators and by manual computation without the use of pari-mutuel machines or totalizators insofar as the "daily double" is concerned is authorized and permitted.

45 Del. Laws, c. 303, § 15; 48 Del. Laws, c. 50; 28 Del. C. 1953, § 551; 66 Del. Laws, c. 303, § 261(a).;



§ 10053. License to conduct pools; application; qualifications

(a) The Commission may grant a license to any person to make, conduct and sell pools by the use of pari-mutuel machines or totalizators and to make, conduct and sell pools for the "daily double" by manual computation without the use of pari-mutuel machines or totalizators for the purpose of receiving wagers or bets on harness horse races within the enclosure of any harness horse racing meet licensed and conducted under this chapter, but not otherwise, under such regulations as the Commission prescribes.

(b) The Commission may prescribe regulations governing the granting of applications for licenses, the granting of licenses and the conditions under which any licensee may conduct, sell or make any such pool.

(c) The qualifications of any licensee shall be such as to afford a reasonable belief that the licensee will be financially responsible and will conduct the business of operating the pools in a proper and orderly manner. A licensee to make, conduct and sell such pools shall be a person licensed to conduct a harness horse racing meet under this chapter.

45 Del. Laws, c. 303, § 15; 48 Del. Laws, c. 50; 28 Del. C. 1953, § 552; 66 Del. Laws, c. 303, § 261(a).;



§ 10054. Revocation of license

All licenses for the operation of pools as provided in this chapter shall be revocable at any time, without hearing, in the absolute discretion of the Commission.

45 Del. Laws, c. 303, § 15; 28 Del. C. 1953, § 553; 66 Del. Laws, c. 303, § 261(a).;



§ 10055. Rules, regulations and special powers of Commission

(a) The Commission may require the keeping of books and records by a licensee of a pool in such forms, or in such manner, as the Commission prescribes. The Commission may also regulate the duties of any employee of any such licensee and visit, investigate and place expert accountants and such other persons as it deems necessary in the office or place of business of any person licensed to operate a pool for the purpose of satisfying itself that the Commission's rules and regulations are strictly complied with.

(b) The Commission may also issue, under its hand and seal, subpoenas for the attendance of witnesses and the production of books, papers and documents of the licensee before the Commission and may administer oaths or affirmations to the witnesses whenever in the judgment of the Commission it is necessary for the effectual discharge of its duties. If any person refuses to obey any subpoena or to testify or to produce any books, papers or documents, then the Commission may apply to the Superior Court of the county in which it is sitting and thereupon the Court shall issue its subpoena requiring the person to appear and testify, or to produce the books, papers and documents before the Commission. Any person failing to obey or refusing to obey a subpoena of the Court is guilty of contempt of court and shall be punished accordingly. False swearing on the part of any witness shall be deemed perjury and shall be punished as such.

45 Del. Laws, c. 303, § 15; 28 Del. C. 1953, § 554; 66 Del. Laws, c. 303, § 261(a).;



§ 10056. Tax on pari-mutuel and totalizator pools; special fund

(a) Every person engaged in the business of conducting a harness racing meet under this chapter shall pay as a tax to this State an amount equal to 3/4 of 1 percent of the total contributions to all pari-mutuel and totalizator pools conducted or made on each racing day prior to January 1, 1981, on any and every racetrack licensed under this chapter and on all races that day at such tracks during any such day when a pari-mutuel racing meet (not including daytime thoroughbred racing) is being conducted outside this State within 75 miles of such person's harness racing meet.

(b) Every person engaged in the business of conducting a harness racing meet under this chapter shall pay as a tax to this State a percentage of the total contributions to all pari-mutuel and totalizator pools conducted or made on each racing day prior to January 1, 1981, on any and every racetrack licensed under this chapter and on all races that day at such track during any such day when no pari-mutuel racing meet (not including daytime thoroughbred racing) is being conducted within 75 miles of such person's harness racing meet.

The percentage of such pari-mutuel and totalizator pools to be paid as such tax shall be as follows:

(1) Three-quarters of 1 percent of the first $400,000 of daily contributions to such pools or any portion thereof; plus

(2) Three percent of daily contributions to such pools in excess of $400,000 up to $600,000; plus

(3) Five and one-half percent of daily contributions to such pools in excess of $600,000.

(c) On each racing day to which subsection (b) of this section is applicable when the total contributions to all pari-mutuel and totalizator pools conducted or made at any racetrack licensed under this chapter exceed $400,000, every person engaged in the business of conducting a racing meet under this chapter shall pay as an additional tax to this State:

(1) Two percent of the total contributions to all pari-mutuel and totalizator pools conducted or made on each racing day on any and every racetrack licensed under this chapter where the patron is required to select 2 or more horses in a single race having a field of 8 or less horses declared "in to go" by the track judges or where the patron is required to select 2 or more horses in more than 1 race where all of such races have a field of 8 or less horses declared "in to go" by the track judges.

(2) Four percent of the total contributions to all pari-mutuel and totalizator pools conducted or made on each racing day on any and every racetrack licensed under this chapter where the patron is required to select 2 or more horses in a single race having a field of 9 or more horses declared "in to go" by the track judges or where the patron is required to select 2 or more horses in more than 1 race where either 1 or more of such races has a field of 9 or more horses declared "in to go" by the track judges.

(3) One half of the odd cents of all redistributions to be made on pari-mutuel or totalizator pool contributions exceeding the sum equal to the lowest multiple of 10, such odd cents to be calculated on the basis of each dollar wagered. If a minus pool is created, the break shall be to the lowest multiple of 5.

(d) The State Treasurer shall deposit the money received pursuant to subsections (a), (b) and (c) of this section in the General Fund of this State. In addition (except as hereinafter provided), every person engaged in the business of conducting a harness race meet under this chapter shall pay an amount equal to 1/2 of 1 percent of all contributions to all pari-mutuel and totalizator pools conducted or made on any and every racetrack licensed under this chapter and every race at such track, and the State Treasurer shall deposit such amount to a special fund called the "Delaware Standardbred Development Fund." All fees received pursuant to §§ 564(b) and 567 of Title 28 shall also be deposited to said special fund. Said special fund shall be administered pursuant to subchapter V of Chapter 5 of Title 28.

(e) Where the total contributions to pari-mutuel and totalizator pools conducted or made at a racing meet or meets during any fiscal year of any person licensed under this chapter commencing subsequent to 1978 average $300,000 or less per day during such fiscal year and the licensee conducting such meet or meets sustained a loss before taxes on income for such fiscal year, which loss shall be determined from a certificate from the licensees' independent public accountants and confirmed by the Delaware Harness Racing Commission, the licensee shall not be required to pay the additional amount set forth in subsection (d) of this section, for the meet or meets conducted in the fiscal year immediately following the fiscal year in which the loss occurred, to the extent of the loss sustained in the preceding year, nor shall the licensee be required to increase the base upon which purse money is computed to any amount greater than the base upon which the licensee would have computed the amount of purse money under the law in effect during the licensee's fiscal year ending in 1978.

(f) The tax payable under this section shall be computed daily and shall be paid by certified check on a weekly basis. Each check shall be transmitted by the licensee to the Secretary of Finance no later than Wednesday following the week for which the tax is due. Such tax is imposed upon and payable by the licensee and shall not be taken into account in determining the amount of any pari-mutuel or totalizator pool which is available for distribution among the contributors to such pool.

45 Del. Laws, c. 303, § 15; 28 Del. C. 1953, § 555; 55 Del. Laws, c. 108, § 1; 56 Del. Laws, c. 156, § 1; 56 Del. Laws, c. 448; 57 Del. Laws, c. 136, § 28; 57 Del. Laws, c. 197; 57 Del. Laws, c. 741, §§ 30C, 30D; 58 Del. Laws, c. 299; 60 Del. Laws, c. 4, §§ 2, 3; 60 Del. Laws, c. 19, § 1; 60 Del. Laws, c. 20, § 1; 60 Del. Laws, c. 113, § 49; 60 Del. Laws, c. 289, § 14; 60 Del. Laws, c. 345, §§ 1-3; 61 Del. Laws, c. 225, § 2; 62 Del. Laws, c. 18, § 2; 66 Del. Laws, c. 303, § 261(a).;



§ 10057. Licensee's commissions on pari-mutuel and totalizator pools

(a) The Commission shall authorize commissions pursuant to this subsection and subsection (b) of this section on pari-mutuel or totalizator pools to all licensees operating a racing meet pursuant to this chapter. The commission shall be 18% of the total daily contributions to all pari-mutuel or totalizator pools conducted or made at the racing meet and at every race at the meet, plus all of the odd cents of all redistributions to be made on all pari-mutuel or totalizator pool contributions, exceeding the sum equal to the next lowest of 10, such odd cents to be calculated upon the basis of each dollar wagered.

(b) In addition to the commissions authorized by subsection (a) of this section, the Commission shall authorize as commissions to the licensee operating a racing meet pursuant to this chapter 7% of the total contributions to all pari-mutuel and totalizator pools conducted or made on each racing day on any and every racetrack licensed under this chapter where the patron is required to select 2 or more horses in a single race or where the patron is required to select 2 or more horses in more than 1 race.

45 Del. Laws, c. 303, § 15; 46 Del. Laws, c. 31; 47 Del. Laws, c. 12; 28 Del. C. 1953, § 556; 60 Del. Laws, c. 4, § 4; 60 Del. Laws, c. 20, § 2; 60 Del. Laws, c. 345, § 4; 62 Del. Laws, c. 18, § 3; 65 Del. Laws, c. 267, § 1; 66 Del. Laws, c. 303, § 261(a).;



§ 10058. Deduction of federal taxes from total of contributions

For the purpose of making any of the calculations of amounts payable to the State and to the licensee under §§ 10056 and 10057 of this title, no federal taxes, if any, shall be deducted from the amount of total contributions before applying the percentages specified in those sections.

45 Del. Laws, c. 303, § 15; 28 Del. C. 1953, § 557; 66 Del. Laws, c. 303, § 261(a).;



§ 10059. Disposition of moneys for unclaimed pari-mutuel tickets

Repealed by 76 Del. Laws, c. 277, § 3, effective June 30, 2008.;



§ 10060. Combined pari-mutuel pools on interstate simulcast wagering

(a) On interstate simulcasts of races that a person licensed under this chapter transmits or receives, the licensee may combine wagers made at the licensee's track with wagers of the same type made at out-of-state facilities where wagering is lawful.

(b) The purpose of this section is to allow the creation of common pari-mutuel pools for calculating odds and determining payouts.

(c) The wagers made at out-of-state facilities may not be considered part of the licensee's pari-mutuel pools for any purpose other than the purpose specified under subsection (b) of this section.

68 Del. Laws, c. 95, § 1.;



§ 10061. Tax enforcement

The Director of the Division of Revenue shall enforce the administration of taxes provided for in §§ 10024 and 10056 of this title, or any other applicable section of this chapter.

71 Del. Laws, c. 414, § 3.;






Subchapter V Delaware Standardbred Breeder's Program Fund

§ 10081. Title and established

(a) This section shall be referred to as the Delaware Standardbred Breeder's Program Fund Act of 1999.

(b)(1) A special fund of the State is hereby established in the Department of Agriculture to be known as the "The Delaware Standardbred Breeder's Fund." Funds reserved for the Delaware Standardbred Breeder's Program pursuant to § 4815(b)(3)a. and b.2. of Title 29 shall be transferred to the Delaware Standardbred Breeder's Program Fund. The Secretary of Finance and the Secretary of Agriculture shall deposit or transfer all other moneys, including gifts, bequests, grants or other funds, from private and public sources specifically designated for the Delaware Standardbred Breeder's Program Fund. The General Assembly at any time may appropriate additional moneys to the Delaware Standardbred Breeder's Program Fund.

(2) Moneys from the Delaware Standardbred Breeder's Program Fund shall be expended in accordance with the Delaware Standardbred Breeder's Program Plan approved pursuant to § 4815(b)(3)b.2. of Title 29.

(3) The Delaware Standardbred Breeder's Program Fund shall be invested by the State Treasurer consistent with the investment policies established by the Cash Management Policy Board. All income earned shall be reinvested in the Delaware Standardbred Breeder's Program Fund.

(4) No moneys shall be expended from the Delaware Standardbred Breeder's Program Fund except pursuant to an appropriation incorporated in the State's Bond and Capital Improvements Act or annual appropriations act.

(5) The transfer of funds from the Delaware Standardbred Breeder's Program Fund shall be approved by the Secretary of Finance, the Secretary of Agriculture, and the Chair of the Delaware Harness Racing Commission. Such expenditures shall only be made upon the satisfaction of the specific requirements established by law and the plan and rules adopted by the Delaware Standardbred Breeder's Fund Board to govern expenditures for this purpose. Unexpended cash balances in the Delaware Standardbred Breeder's Program Fund shall be interest-earning and such interest shall be credited to the Delaware Standardbred Breeder's Program Fund.

72 Del. Laws, c. 261, § 1.;









CHAPTER 101. HORSE RACING

Subchapter I Delaware Thoroughbred Racing Commission

§ 10101. Composition, appointment, qualifications and term; Chairman and Secretary; compensation; vacancies and reappointment

(a) The Delaware Thoroughbred Racing Commission (the Commission) shall consist of 5 members, hereafter in this chapter referred to as "Commissioners," to be appointed by the Governor. The Thoroughbred Racing Commission and all employees in positions authorized in the Annual Appropriations Act assigned to the Thoroughbred Racing Commission shall report directly to the Secretary.

(b) Not more than 3 Commissioners shall be of the same political party. One Commissioner shall be appointed from each county of the State and shall be a bona fide resident of the county for which appointed. Each Commissioner shall be a qualified voter of this State, shall be not less than 30 years of age and shall have been a resident of this State for a period of at least 2 years prior to his appointment. No person shall be appointed to the Commission nor be an employee thereof nor officiate at pari-mutuel meetings conducted in this State who is licensed or regulated, directly or indirectly, by the Commission other than for the position to which such person is appointed nor shall such person have any legal or beneficial interest, direct or indirect, pecuniary or otherwise, in any firm, association or corporation so licensed or regulated or which participates in pari-mutuel meetings in any manner nor shall such person participate in pari-mutuel meetings in any manner other than in such person's official capacity. No person shall be a member of the Commission who is not of good moral character or who has been convicted of, or is under indictment for, a felony under the laws of Delaware or any other state, or the United States.

(c) The term of office of each Commissioner shall be 6 years from July 17 in the year of the Commissioner's appointment and until the Commissioner's successor shall qualify. In case any Commissioner is allowed to hold over after the expiration of the Commissioner's term, the Commissioner's successor shall be appointed for a term to expire on the date on which it would have expired had there been no holding over.

(d) The Governor shall designate 1 Commissioner to be Chairperson of the Commission and another Commissioner to be Secretary of the Commission.

(e) Members of the Thoroughbred Racing Commission shall receive a $150 stipend for each meeting. The Chairperson of the Commission shall receive $250 per meeting. The Commission shall meet no more than 16 times per year. Each Commissioner shall be entitled to be paid his or her reasonable expenses for attending any meeting of the Commission.

(f) Vacancies in the Commission shall be filled by the Governor by appointment for the unexpired term. Each Commissioner shall be eligible for reappointment, in the discretion of the Governor.

(g) [Repealed.]

38 Del. Laws, c. 62, §§ 1, 2, 4, 5; 40 Del. Laws, c. 112, § 1; Code 1935, §§ 5496, 5497, 5499, 5500; 41 Del. Laws, c. 219; 47 Del. Laws, c. 47; 28 Del. C. 1953, § 301; 63 Del. Laws, c. 143, §§ 2, 3; 63 Del. Laws, c. 390, § 6; 66 Del. Laws, c. 171, § 1; 68 Del. Laws, c. 84, § 173(a); 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 94, § 282; 73 Del. Laws, c. 74, § 309; 75 Del. Laws, c. 89, § 305; 79 Del. Laws, c. 70, § 1.;



§ 10102. Removal of Commissioner from office

(a) The Governor may remove any Commissioner for inefficiency, neglect of duty or misconduct in office, giving to the Commissioner a copy of the charges against him or her and an opportunity of being publicly heard in person or by counsel in his or her own defense upon not less than 10 days' written notice.

(b) If the Commissioner is removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against the Commissioner and the Governor's findings thereof, together with a complete record of the proceedings.

38 Del. Laws, c. 62, § 2; Code 1935, § 5497; 28 Del. C. 1953, § 302; 68 Del. Laws, c. 84, § 173(a); 70 Del. Laws, c. 186, § 1.;



§ 10103. Powers, duties and jurisdiction

(a) The Commission shall have the powers and duties specified in this chapter, as well as the powers necessary or proper to enable it to carry out fully and effectually all the purposes of this chapter.

(b) The jurisdiction, supervision, powers and duties of the Commission shall extend under this chapter to any and all person or persons, associations or corporations who or which shall hold or conduct any meeting within this State at which horse racing is permitted for any stake, purse or reward.

(c) The Commission shall possess all necessary powers and duties to regulate the conduct of all participants in any thoroughbred and/or Arabian racing meet authorized by the Commission within this State including, but not limited to, owners, trainers, assistant trainers, authorized agents, jockeys, jockey's agents, stable agents, stable employees, stewards, racing officials, licensee's employees or any employee of a person or concern contracting with the licensee to provide a service or commodity and which employment requires his presence on licensee's grounds during a racing meet, or veterinarian, farrier, dental technician or supplier of food, tack, medication or horse feed. For this purpose, the Commission may promulgate and prescribe such rules and regulations as it may deem proper and necessary.

38 Del. Laws, c. 62, § 1; Code 1935, § 5496; 28 Del. C. 1953, § 303; 63 Del. Laws, c. 143, § 4; 64 Del. Laws, c. 266, § 1; 68 Del. Laws, c. 84, § 173(a).;



§ 10104. Oath and bond; failure to furnish

(a) Before entering upon the discharge of the duties of the Commissioner's office, each Commissioner shall take oath that he or she will well and faithfully execute all and singular the duties appertaining to his or her office according to the laws of this State and the rules and regulations adopted in accordance therewith and shall give bond to the State with personal or corporate surety or sureties approved by the Governor in the penal sum of $25,000, with the condition that he or she will well and faithfully execute and perform all and singular the duties appertaining to his or her office according to the laws of this State and the rules and regulations adopted in accordance therewith.

(b) Every bond, when duly executed and approved, shall be filed in the office of the Secretary of State, and certified copies under the seal of the Secretary of State may be used as evidence in any court of this State.

(c) The Governor shall at all times when, in his or her opinion, the surety or sureties of any Commissioner has become or is likely to become invalid or insufficient, demand and require the Commissioner forthwith to renew his or her bond to the State with surety or sureties to be approved by the Governor in the penalty and according to the form prescribed in this section.

(d) Any Commissioner who fails to take oath and give bond with surety or sureties as required by this section within 30 days of his or her appointment or who fails to renew his or her bond with surety or sureties within 30 days after the same has been demanded and required by the Governor shall be guilty of neglect of duty and shall be removable as provided in § 10102 of this title.

38 Del. Laws, c. 62, § 3; 40 Del. Laws, c. 112, § 1; Code 1935, § 5498; 45 Del. Laws, c. 293, § 1; 28 Del. C. 1953, § 304; 68 Del. Laws, c. 84, § 173(a); 70 Del. Laws, c. 186, § 1.;



§ 10105. Meetings; office; and quorum

(a) The Commission shall meet at least once a year to set racing dates and at least once a month during the racing meets.

(b) [Repealed.]

(c) A majority of the Commissioners shall constitute a quorum for the transaction of any business, for the performance of any duty or for the exercise of any power of the Commission.

38 Del. Laws, c. 62, § 4; Code 1935, § 5499; 28 Del. C. 1953, § 305; 63 Del. Laws, c. 143, § 5; 68 Del. Laws, c. 84, § 173(a); 79 Del. Laws, c. 70, § 2.;



§ 10106. Secretary's duties

The Secretary of the Commission shall keep a record of all proceedings of the Commission and shall preserve all books, maps, documents and papers belonging to the Commission or entrusted to its care and perform such other duties as the Commission may prescribe.

38 Del. Laws, c. 62, § 4; Code 1935, § 5499; 28 Del. C. 1953, § 306; 68 Del. Laws, c. 84, § 173(a).;



§ 10107. Employees

(a) The Commission may appoint such officers, clerks, stenographers, inspectors, racing officials, veterinarians and such other employees as it deems necessary, consistent with the purposes of this chapter. The Commission for the purpose of maintaining integrity and honesty in racing shall prescribe by administrative regulation the powers and duties of the persons employed under this section and qualifications necessary to competently perform those duties.

(b) In addition to any minimum qualifications promulgated by the Commission, all applicants for the position of steward or race judge must be certified by a national organization approved by the Commission. An applicant for the position of steward or race judge must also have been previously employed as a steward, patrol judge, clerk of scales or other racing official at a thoroughbred racing meeting for a period of not less than 45 days during 3 of the past 5 years, or have at least 5 years of experience as a licensed jockey who has also served not less than 1 year as a licensed racing official at a thoroughbred racing meeting, or have 10 years of experience as a licensed thoroughbred racing trainer who has also served not less than 1 year as a licensed racing official at a thoroughbred racing meeting.

(c) The Commission may appoint a racing inspector or investigator for each thoroughbred racing meet. Such racing inspector shall perform all duties prescribed by the Commission consistent with the purposes of this chapter. Such racing inspector shall have full and free access to the books, records and papers pertaining to the pari-mutuel system of wagering and to the enclosure or space where the pari-mutuel system is conducted at any thoroughbred racing meeting to which he shall be assigned for the purpose of ascertaining whether the holder of such permit is operating in compliance with the Commission's rules and regulations. The racing inspector shall investigate whether such rules and regulations promulgated by the Commission are being violated at such thoroughbred race track or enclosure by any licensee, patron or other person. Upon discovering any such violation, the racing inspector shall immediately report his or her findings in writing and under oath to the Commission or its designee as it may deem fitting and proper. The racing inspector or investigator shall be devoted full time to the duties of the office and shall not hold any other position or employment, except for performance of similar duties for the Harness Racing Commission.

(d) All employees appointed under subsections (a) through (c) of this section shall serve at the pleasure of the Commission and are to be paid a reasonable compensation. No person shall be appointed to or hold any such office or position who holds any official relation to any person, association or corporation engaged in or conducting thoroughbred racing within this State. The compensation of the stewards and track veterinarian shall be paid by the Commission subject to pro rata reimbursement by the licensed persons or associations conducting thoroughbred racing meets under this chapter. Increases in costs of the aforementioned officials shall be reasonable and related to expansion in the number of days of racing and the number of races held, the need to maintain competitive salaries, and inflation. No Commissioner, racing official, steward or judge whose duty is to insure that the rules and regulations of the Commission are complied with shall bet on the outcome of any race regulated by the Commission or have any financial or pecuniary interest in the outcome of any race regulated by the Commission.

(e) The Commission may employ an Administrator of Racing who shall perform all duties prescribed by the Commission consistent with the purposes of this chapter. The Administrator of Racing shall be appointed by the Governor after consideration of candidates jointly submitted by the Harness Racing Commission and the Thoroughbred Racing Commission. The Administrator of Racing shall be devoted full time to the duties of the office and shall not hold any other office or employment, except that the Administrator of Racing can perform the same duties as Administrator of Racing for the Harness Racing Commission. The Administrator of Racing shall be the representative for the Commission at all meetings of the Commission and shall keep a complete record of its proceedings and preserve, at its general office, all books, maps, documents and papers entrusted to its care. The Administrator of Racing shall be the executive officer of the Commission and shall be responsible for keeping all Commission records and carrying out the rules and orders of the Commission. The Commission may appoint the Administrator of Racing to act as a hearing officer to hear appeals from administrative decisions of the steward or racing judges.

38 Del. Laws, c. 62, §§ 2, 4; Code 1935, §§ 5497, 5499; 28 Del. C. 1953, § 307; 57 Del. Laws, c. 740, § 13; 68 Del. Laws, c. 84, § 173(a); 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 138, § 1; 71 Del. Laws, c. 414, § 4.;



§ 10108. Operational expenses; use of revenues; stewards; use of lottery revenues

The annual operating budget act shall appropriate ASF revenue to the Thoroughbred Racing Commission for operational expenses. The Commission's revenues, derived from fees, fines and licenses, shall be used to cover its operational expenditures. The Thoroughbred Racing Commission shall maintain three ASF positions used for stewards. These positions shall be exempt from the classified service as provided in Chapter 59 of Title 29. The compensation for these positions shall be determined by the Thoroughbred Racing Commission. Persons appointed by the Commission to fill these positions shall be eligible for membership in the State Pension Plan, for coverage under the life and health insurance programs for state employees, and for worker's compensation benefits as state employees, but because of the nature of these positions, they shall not be eligible for annual leave, sick leave or compensatory time. Should revenues be insufficient to cover the operational costs of the Commission, funds may be transferred from state lottery revenues collected under the authority of § 4815 of Title 29 to cover such shortfalls with the concurrence of the Director of the Office of Management and Budget and the Controller General.

73 Del. Laws, c. 322, § 1; 75 Del. Laws, c. 88, § 21(2).;



§ 10109. Annual report

The Commission shall make an annual report to the Governor on or before January 1 of each year. The report shall include a statement of receipts and disbursements by the Commission and any additional information and recommendations which the Commission deems of value.

38 Del. Laws, c. 62, § 4; Code 1935, § 5499; 28 Del. C. 1953, § 310; 68 Del. Laws, c. 84, § 173(a).;



§ 10110. Administrative inspection warrants

Pursuant to § 101(10) of this title, the Delaware Thoroughbred Racing Commission is authorized to apply for and utilize administrative inspection warrants issued by the Secretary of Agriculture for the purpose of conducting administrative inspections and seizures of property at any location within the State where race horses are stabled or otherwise located, except those horses stabled or otherwise located at facilities licensed pursuant to § 4805(b)(13) of Title 29.

79 Del. Laws, c. 135, § 3.;






Subchapter II License to Conduct Racing Meet; Taxes

§ 10121. License to conduct racing for stake, purse or reward

No person shall hold or conduct any meeting within this State at which horse racing is permitted for any stake, purse or reward, unless such person is licensed by the Commission as provided in this subchapter.

38 Del. Laws, c. 62, § 6; 40 Del. Laws, c. 112, § 1; Code 1935, § 5501; 28 Del. C. 1953, § 321; 49 Del. Laws, c. 220, § 28; 68 Del. Laws, c. 84, § 173(a).;



§ 10122. Application; inspections and examinations; rejection; award of dates and maximum racing days

(a) Any person desiring to conduct a racing meet within this State during any calendar year shall apply to the Commission for a license to do so. The application shall be filed with the Secretary of the Commission on or before a day to be fixed by the Commission. The application shall specify the days on which racing is desired to be conducted or held and shall be in such form and supply such data and information, including a blueprint of the track and specifications of its surface and blueprints and specifications of buildings and the grandstand on the land of the applicant where the meeting is to be conducted as the Commission prescribes. The blueprints and specifications shall be subject to the approval of the Commission, which, at the expense of the applicant, may order such engineering examination thereof as to the Commission seems necessary. The erection and construction of the track, grandstand and buildings of any applicant for a license to conduct racing under this chapter shall be subject to the inspection of the Commission which, at the expense of the applicant, may employ such inspectors as it considers necessary for that purpose.

(b)(1) No license shall be issued by the Commission for flat racing on a track less than 1 mile in circumference or for steeplechase racing in the infield of a track less than 1 mile in circumference.

(2) The Commission may reject any application for a license for any cause which it deems sufficient, and the action of the Commission shall be final.

(c) The Commission shall, upon application to it and on or before the 1st Tuesday in February of each year, award dates for racing within the respective counties of this State for the current year. The dates so awarded for racing to be conducted in any 1 county shall not exceed 340 days in the aggregate in which racing will be conducted in any 1 county in this State, and the decision of the Commission on the award of dates shall be final. Dates awarded in any 1 county shall be used by the licensee in that county for racing in that county only. Anything in this subsection to the contrary notwithstanding, in calendar year 1992 only, the Commission may upon application submitted to it on or before September 1, 1992, meet subsequent to the 1st Tuesday in May and award additional dates for racing within the respective counties of this State for 1992; provided, however, that the Commission may award additional dates, beyond any limits prescribed elsewhere, for racing days limited exclusively to the receiving and accepting of wagers or bets on electronically televised simulcasts of horse races.

(d) No more than 2 racing meets shall be held in any 1 county in any 1 year.

(e) The Commission may meet subsequent to the 1st Tuesday in February of each year and award dates for racing within the limits provided in this section on application submitted to it, provided that the days so awarded in no way conflict with any other provision of this chapter. In calendar year 1985, the Commission may meet subsequent to July 1, 1985, and award additional dates for racing within the limits provided in this section on application submitted to it, provided that the days so awarded in no way conflict with any other provision of this chapter.

(f) No part of this chapter shall be construed to apply to harness horse racing or harness horse races.

38 Del. Laws, c. 38, §§ 7, 8, 10; 40 Del. Laws, c. 112, § 1; Code 1935, §§ 5502, 5503, 5505; 41 Del. Laws, c. 219, § 1; 43 Del. Laws, c. 242; 47 Del. Laws, c. 24; 28 Del. C. 1953, § 322; 51 Del. Laws, c. 300, § 1; 52 Del. Laws, c. 147; 56 Del. Laws, c. 228, § 1; 58 Del. Laws, c. 2; 58 Del. Laws, c. 4; 60 Del. Laws, c. 426, § 1; 65 Del. Laws, c. 15, §§ 1-3; 67 Del. Laws, c. 18, § 1; 68 Del. Laws, c. 84, § 173(a); 68 Del. Laws, c. 253, § 1; 69 Del. Laws, c. 446, § 24.;



§ 10123. Application and license fees

(a) Any person, upon applying to the Commission for a license to conduct a racing meet within this State during any calendar year, shall, at the time of making the application, pay to the Secretary of the Department of Finance a fee of $3,000.

(b) Any person who is granted a license by the Commission to conduct a racing meet within this State during any calendar year shall, at the time the license is granted, pay to the Secretary of the Department of Finance an additional fee of $2,000.

38 Del. Laws, c. 62, § 5; 40 Del. Laws, c. 112, § 1; Code 1935, § 5500; 41 Del. Laws, c. 219, § 1; 28 Del. C. 1953, § 323; 57 Del. Laws, c. 741, § 31A; 68 Del. Laws, c. 84, § 173(a).;



§ 10124. Issuance; terms and conditions

(a) Upon the award of days to any applicant, the Commission shall issue a license for the holding of the meet or meets during the days awarded to the applicant.

(b) The license shall be subject to all rights, regulations and conditions from time to time prescribed by the Commission.

38 Del. Laws, c. 62, § 9; Code 1935, § 5504; 28 Del. C. 1953, § 324; 68 Del. Laws, c. 84, § 173(a).;



§ 10125. Suspension or revocation; appeal

(a) Any license issued by the Commission shall be subject to suspension or revocation by the Commission for any cause whatsoever which the Commission may deem sufficient.

(b) If any license is suspended or revoked, the Commission shall state publicly its reasons for so doing and cause an entry of the reasons to be made on the minute book of the Commission, and its action shall be final.

(c) The propriety of the action taken by the Commission shall be subject to review, upon question of law only, by the Superior Court of the county within which the license was granted. The action of the Commission shall stand unless and until reversed by the Court.

38 Del. Laws, c. 62, § 9; Code 1935, § 5504; 28 Del. C. 1953, § 325; 68 Del. Laws, c. 84, § 173(a).;



§ 10126. Required condition contained in every license

Repealed by 63 Del. Laws, c. 143, § 7, eff. July 13, 1981.;



§ 10127. Inspection of racing premises prior to meet

Not less than 5 days prior to the opening of any meet authorized by the Commission, the Commission, at the expense of the licensee for the meet, shall cause to be made an inspection of the track, grandstand and buildings where the meet is to be held, and, unless the track, grandstand and buildings are found to be safe for animals and persons or are rendered safe therefor prior to the opening of the meet, the license for the meet shall be withdrawn.

38 Del. Laws, c. 62, § 7; Code 1935, § 5502; 41 Del. Laws, c. 219, § 1; 28 Del. C. 1953, § 327; 68 Del. Laws, c. 84, § 173(a).;



§ 10128. Rules, regulations and special powers of Commission

(a) The Commission may make rules governing, restricting or regulating the rate or charge by a licensee for admission or for the performance of any service or the sale of any article on the premises of a licensee.

(b) The Commission may use the services of the Thoroughbred Racing Protection Bureau and county, state or federal law-enforcement agencies. An individual making application for a license to participate in or be employed at a meet held by a licensee shall be fingerprinted by the Commissioner or the Commissioner's designee for purposes of a criminal history record check. The individual shall be responsible for all costs related to the fingerprinting and criminal history check.

(c) The Commission may authorize a licensee to appoint, subject to the approval and control of the Commission: (1) Racing officials; (2) chemists; (3) accountants; (4) engineers; (5) stewards; and (6) veterinarians; and grant licenses to all participants in the racing meet.

(d) No Commissioner, racing official, steward or judge whose duty is to insure that the rules and regulations of the Commission are complied with shall bet on the outcome of any race regulated by the Commission, have any financial or primary interest in the outcome of any race regulated by the Commission, or have any financial interest in a thoroughbred and/or Arabian horse race track or in the operation of any such track within this State.

(e) All proposed extensions, additions or improvements to the buildings, stables or improvements on tracks or property owned or leased by a licensee under this chapter shall be subject to the approval of the Commission.

(f) The Commission may compel the production of any and all books, memoranda or documents showing the receipts and disbursements of any person licensed under the provisions of this chapter to conduct racing meets.

(g) The Commission may at any time require the removal of any employee or official employed by any licensee hereunder.

(h)(1) The Commission may require that the books, records and financial or other statements of any person licensed under the provisions of this chapter shall be kept in such form or in such manner as the Commission prescribes.

(2) The Commission may visit, investigate and place expert accountants and such other persons as it deems necessary in the offices, tracks or places of business of any such person for the purpose of satisfying itself that the Commission's rules and regulations are strictly complied with. The salaries and expenses of such expert accountants or other persons shall be paid by the person to whom they are assigned.

(i) The Commission may issue, under the hand of its Chairman and the seal of the Commission, subpoenas for the attendance of witnesses and the production of books, papers and documents before the Commission and may administer oaths or affirmations to the witnesses whenever in the judgment of the Commission it may be necessary for the effectual discharge of its duties.

(j) If any person refuses to obey any subpoena or to testify or to produce any books, papers or documents, then any Commissioner may apply to the Superior Court of the county in which the Commissioner or the Commission may be sitting, and, thereupon, the Court shall issue its subpoena requiring the person to appear and to testify or to produce the books, papers or documents.

(k) Whoever fails to obey or refuses to obey a subpoena of the Superior Court shall be guilty of contempt of court and shall be punished accordingly.

(l) False swearing on the part of any witness shall be deemed perjury and shall be punished as such.

(m)(1) The Commission shall adopt regulations governing the operation of thoroughbred and Arabian racing including the regulation of betting in connection therewith and the regulation of the conduct of all participants in any racing meet, to insure the integrity and security of the conduct of meetings held pursuant to this chapter. Such regulations shall include provisions for disciplinary measures for violations thereof including the imposition of fines, suspension or revocation of licenses or permits, and ejection or expulsion from a licensee's premises.

(2)a. The Commission shall have the authority to impose a fine of up to the greater of $10,000 or the amount of the purse money for the race to which the violation related for any violation of its regulations.

b. The stewards of a race meeting acting in accordance with such regulations if authorized by the Commission shall have the authority to impose disciplinary measures, including fines, suspension or revocation of licenses or permits, and ejection or exclusion from a licensee's premises.

c. All fines imposed pursuant to this section shall be paid over to the General Fund upon receipt by the Commission.

d. A person fined or otherwise disciplined by the stewards of a racing meeting shall have a right of appeal to the Commission and for a hearing before the Commission. Any person fined or otherwise disciplined by the Commission shall have a right of appeal to the Superior Court of the State.

e. The action of the Commission shall stand unless and until reversed by the Court.

(n) The Commission shall promulgate administrative regulations for effectively preventing the use of improper devices, the administration of drugs or stimulants or other improper acts for the purpose of affecting the speed or health of horses in races in which they are to participate. The Commission is also authorized to promulgate administrative regulations for the legal drug testing of licensees. The Commission is authorized to contract for the maintenance and operation of a testing laboratory and related facilities, for the purpose of saliva, urine or other tests for enforcement of the Commission's drug testing rules and regulations. The licensed persons or associations conducting thoroughbred racing shall reimburse the Commission for all costs of the drug testing programs established pursuant to this section. Increases in costs of the aforementioned testing program shall be reasonable and related to expansion in the number of days of racing and the number of races held, the need to maintain competitive salaries, and inflation. The Commission may not unreasonably expand the drug testing program beyond the scope of the program in effect as of June 30, 1998. Any decision by the Commission to expand the scope of the drug testing program that occurs after an administrative hearing, at which the persons or associations licensed under § 10121 of this title consent to such expansion, shall not be deemed an unreasonable expansion for purposes of this section. The Commission, in addition to the penalties contained in § 10125 of this title, may impose penalties on licensees who violate the drug testing regulations including imposition of fines or assessments for drug testing costs. By January 1, 1999, the Commission shall present recommendations to the General Assembly regarding the implementation of additional penalties, including forfeiture of horses, which may be imposed on a licensee whose horse tests positive for illegal drugs.

38 Del. Laws, c. 62, § 10; Code 1935, § 5505; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 328; 63 Del. Laws, c. 143, §§ 6, 8; 64 Del. Laws, c. 266, §§ 2, 3; 68 Del. Laws, c. 84, § 173(a); 69 Del. Laws, c. 47, § 1; 70 Del. Laws, c. 131, § 1; 70 Del. Laws, c. 554, § 1; 71 Del. Laws, c. 414, § 5; 79 Del. Laws, c. 136, § 1.;



§ 10129. Licensee's annual financial statement

Every licensee shall file with the Commission, not later than 4 months after the close of its fiscal year, a statement, duly certified by an independent public accountant, of its receipts from all sources whatsoever during such fiscal year and all expenses and disbursements itemized in the manner and form directed by the Commission. The statement shall also show the net revenue from all sources derived by the licensee during the fiscal year covered by such statement.

38 Del. Laws, c. 62, § 12; Code 1935, § 5506; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 329; 56 Del. Laws, c. 42, § 1; 68 Del. Laws, c. 84, § 173(a).;



§ 10131. License to participate in racing

(a) The Commission shall have the power to impose license fees for those participating in a racing meet.

(b) The license fees for participants in a racing meet, if imposed by the Commission, shall be payable to the Commission as follows:

(1) $50 for all owners and all trainers.

(2) $30 for all veterinarians, farriers, jockeys, apprentice jockeys, jockey agents and assistant trainers.

(3) $15 for all licensee vendors and vendor employees.

(4) $5 for all stable employees and association employees.

(5) $25 for each stable name.

(6) $25 for each partnership

(7) $50 for each authorized agent.

(c) This section shall be retroactive to January 1, 1996; however, paragraphs (b)(5), (b)(6), and (b)(7) of this section shall be retroactive to January 1, 2000.

70 Del. Laws, c. 555, § 1; 72 Del. Laws, c. 291, §§ 1, 2.;






Subchapter III Regulatory Provisions, Offenses and Penalties

§ 10141. Application of chapter

(a) Racing under this chapter shall be limited to animals of the equine species.

(b) No part of this chapter shall be construed to apply to racing conducted by an agricultural fair association nor to harness horse races, except as provided in subsection (e) of this section, nor shall any part of this chapter apply to races at which no admission is charged or at which no form of income by gift, admission or otherwise is received and for which no purse, stake or reward in cash or the equivalent of cash is offered, nor shall any part of this chapter be construed to apply to any annual, single day steeplechase racing event conducted by a nonprofit organization which has conducted such races since 1978 and where no form of wagering, pool-making or betting is permitted or conducted thereat.

(c) A trophy, other than cash or the equivalent of cash, shall not be deemed a purse, stake or reward within the meaning of this section.

(d) The Commission shall in all cases determine whether any trophy, reward, purse or stake offered for any race is cash or the equivalent of cash.

(e) For purposes of this chapter simulcasts of horse races or harness horse races displayed within the enclosure of any horse race meeting shall constitute horse racing within said enclosure.

38 Del. Laws, c. 62, §§ 10, 15; Code 1935, §§ 5505, 5509; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 341; 64 Del. Laws, c. 21, §§ 1, 2; 68 Del. Laws, c. 84, § 173(a); 75 Del. Laws, c. 13, § 1.;



§ 10143. Liability insurance of licensee

Ten days before any racing meet may be held under this chapter, the person licensed to conduct the racing meet shall deposit with the Commission a policy of insurance against personal injury liability which may be sustained at the meet. The insurance shall be in an amount approved by the Commission with premium prepaid.

38 Del. Laws, c. 62, § 7; Code 1935, § 5502; 41 Del. Laws, c. 219, § 1; 28 Del. C. 1953, § 343; 68 Del. Laws, c. 84, § 173(a).;



§ 10144. Limitation on payment of compensation

No salary, fee or compensation exceeding the sum of $2,000 shall be paid in any calendar year by any person licensed under this chapter, except to officials or employees actively engaged in the operations incident to the holding of the racing meet or in the maintenance of the racing plant.

38 Del. Laws, c. 62, § 10; Code 1935, § 5505; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 344; 68 Del. Laws, c. 84, § 173(a).;



§ 10145. Minimum purse, stake or reward

(a) No race shall be authorized or permitted for a purse, stake or reward of less than $700 except in the event of a split race, in which case the purse, stake or reward shall be equally divided.

(b) Plate value, if any, shall be considered as a part of the purse, stake or reward.

38 Del. Laws, c. 62, § 10; Code 1935, § 5505; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 345; 68 Del. Laws, c. 84, § 173(a).;



§ 10146. Aiding or abetting in unlicensed meet; penalty; enforcement

(a) Whoever aids or abets in the conduct of any meet within this State at which racing of horses is permitted for any stake, purse or reward, except in accordance with a license duly issued and unsuspended or unrevoked by the Commission, shall be fined not less than $500 nor more than $10,000 for each day of such unauthorized meeting or imprisoned for such term as the court in its discretion may determine.

(b) All officers of the law shall cooperate with the Commission for the proper enforcement of this chapter.

(c) The Governor may, upon the request of the Commission, order the Superintendent of State Police to assign a sufficient number of patrolmen to prevent horse racing at any track, a license for which has been refused, suspended or revoked by the Commission.

38 Del. Laws, c. 62, § 14; Code 1935, § 5508; 28 Del. C. 1953, § 346; 68 Del. Laws, c. 84, § 173(a).;



§ 10147. Failure of licensee to pay taxes on admissions; penalty

(a) Whoever, being a licensee, fails or refuses to pay the amount found to be due by the Secretary of the Department of Finance as the tax on admissions shall be fined not more than $25,000, in addition to the amount due the Secretary of the Department of Finance.

(b) All fines up to the amount found to be due the Secretary of Finance and paid into court by a licensee violating this section shall be transmitted and paid over by the clerk of the court to the Secretary of Finance.

38 Del. Laws, c. 62, § 12; Code 1935, § 5506; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 347; 57 Del. Laws, c. 741, § 31B; 68 Del. Laws, c. 84, § 173(a).;



§ 10148. Restrictions on licensee acting as video lottery agent

During any calendar year in which a licensee under this chapter has also been licensed by the Director of the State Lottery Office to maintain video lottery machines within the confines of a racetrack licensed under this chapter, the following rules shall apply:

(1) As to each racetrack so licensed by the Director of the State Lottery Office, the licensee shall conduct live racing operations on at least 100 days, or such fewer number of days to which the licensee and the organization that represents the majority of owners and trainers racing at the licensee's racetrack agree in writing. In December of each year, the licensee will submit to the Delaware Thoroughbred Racing Commission proposed racing days for the following year. Each licensee shall also employ during the live racing operations a minimum of 100 additional employees than the average daily number employed during the most recent racing meet held prior to July 16, 1994. The licensee's continued failure to substantially comply with this requirement after notice from the Director shall constitute grounds for revocation or suspension of the video lottery agent's license.

(2) An amount determined pursuant to § 4815(b)(3) of Title 29 shall be added to the purses for the races to be held at the licensee's racetrack. The allocation of said sums among the races to be held at the licensee's racetrack shall be in accordance with contracts currently in force with the Horsemen's Association recognized for the purposes related to the allocation of purses, provided that all such sums shall have been allocated no later than the end of the calendar year immediately following the calendar year of receipt of said sums by the licensee.

69 Del. Laws, c. 446, § 20; 79 Del. Laws, c. 144, § 1; 79 Del. Laws, c. 158, § 1.;






Subchapter IV Wagering or Betting by Pari-Mutuel Machines or Totalizators

§ 10161. Place of conducting pari-mutuel betting

Within the enclosure of any horse race meeting licensed and conducted under this chapter, but not elsewhere, the wagering or betting on horse races by the use of pari-mutuel machines or totalizators is authorized and permitted.

38 Del. Laws, c. 62, § 16; 40 Del. Laws, c. 112, § 1; Code 1935, § 5510; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 361; 68 Del. Laws, c. 84, § 173(a).;



§ 10162. License to conduct pari-mutuel or totalizator pools; application for and qualifications of licensee; grant of license

(a) The Commission may grant a license to any person to make, conduct and sell pools by the use of pari-mutuel machines or totalizators for the purpose of receiving wagers or bets on horse races within the enclosure of any racing meet licensed and conducted under this chapter, but not otherwise, under such regulations as the Commission prescribes.

(b) The Commission may prescribe regulations governing the granting of applications for licenses, the granting of licenses and the conditions under which any licensee may conduct, sell or make any such pool.

(c) The qualifications of any licensee shall be such as to afford a reasonable belief that the licensee will be financially responsible and will conduct the business of operating the pools in a proper and orderly manner.

(d) A licensee to make, conduct and sell pools by the use of pari-mutuel machines or totalizators must be a person licensed to conduct a racing meet under this chapter.

38 Del. Laws, c. 62, § 16; 40 Del. Laws, c. 112, § 1; Code 1935, § 5510; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 362; 68 Del. Laws, c. 84, § 173(a).;



§ 10163. Revocation of license

All licenses for the operation of pari-mutuel or totalizator pools shall be revocable at any time, without hearing, in the absolute discretion of the Commission.

38 Del. Laws, c. 62, § 16; 40 Del. Laws, c. 112, § 1; Code 1935, § 5510; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 363; 68 Del. Laws, c. 84, § 173(a).;



§ 10164. Rules, regulations and special powers of Commission; subpoenas; contempt; perjury

(a) The Commission may:

(1) Require the keeping of books and records by a licensee of a pari-mutuel or totalizator pool in such form or in such manner as the Commission prescribes;

(2) Regulate the duties of any employee of any such licensee; and

(3) Visit, investigate and place expert accountants and such other persons as it deems necessary in the office or place of business of any person licensed to operate a pari-mutuel or totalizator pool for the purpose of satisfying itself that the Commission's rules and regulations are strictly complied with.

(b) The Commission may issue, under the hand of its Chairperson and the seal of the Commission, subpoenas for the attendance of witnesses and the production of books, papers and documents of a licensee before the Commission and may administer oaths or affirmations to the witnesses whenever in the judgment of the Commission it may be necessary for the effectual discharge of its duties.

(c) If any person refuses to obey any subpoena or to testify or to produce any books, papers or documents, then any Commissioner may apply to the Superior Court of the county in which he or the Commission may be sitting, and, thereupon, the Court shall issue its subpoena requiring the person to appear and testify or to produce the books, papers and documents before the Commission.

(d) Whoever fails to obey or refuses to obey a subpoena of the Superior Court shall be guilty of contempt of court and shall be punished accordingly.

(e) False swearing on the part of any witness shall be deemed perjury and shall be punished as such.

38 Del. Laws, c. 62, § 16; 40 Del. Laws, c. 112, § 1; Code 1935, § 5510; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 364; 68 Del. Laws, c. 84, § 173(a); 70 Del. Laws, c. 186, § 1.;



§ 10165. Tax on pari-mutuel income

(a) Every person engaged in the business of conducting a racing meet under this chapter shall pay as a tax to this State three quarters of one percent of the licensee's commissions on pari-mutuel and totalizator pools conducted on each racing day.

(b) The tax levied in subsection (a) of this section shall be paid by certified check on a weekly basis. Each such check shall be transmitted by the licensee to the Secretary of the Department of Finance no later than Wednesday following the week for which the taxes are due.

38 Del. Laws, c. 62, § 16; 40 Del. Laws, c. 112, § 1; Code 1935, § 5510; 43 Del. Laws, c. 242; 45 Del. Laws, c. 293, § 2; 28 Del. C. 1953, § 365; 49 Del. Laws, c. 345, § 1; 51 Del. Laws, c. 300, § 2; 55 Del. Laws, c. 84, § 1; 56 Del. Laws, c. 42, § 2; 57 Del. Laws, c. 470, § 1; 57 Del. Laws, c. 741, § 31C; 58 Del. Laws, c. 298, § 1; 60 Del. Laws, c. 426, § 4; 60 Del. Laws, c. 512, §§ 1, 2; 61 Del. Laws, c. 163, § 2; 64 Del. Laws, c. 244, § 1; 65 Del. Laws, c. 386, § 1; 68 Del. Laws, c. 84, § 173(a).;



§ 10166. Licensee's commissions on pari-mutuel and totalizator pools

(a) The Commission shall authorize as gross commissions on pari-mutuel and totalizator pools to the licensee operating a racing meet under this chapter 17% of the total contributions to all pari-mutuel and totalizator pools conducted or made at the racing meet and at every race or meeting, plus all of the odd cents of all redistributions to be made on all pari-mutuel and totalizator pool contributions exceeding the sum equal to the next lowest multiple of 10, such odd cents to be calculated on the basis of each dollar wagered. If a minus pool is created, the licensee may break to the lowest multiple of 5.

(b) In addition to the other commissions allowed by this section, every person engaged in the business of conducting a racing meet under this chapter shall receive as a gross commission 2% of the total contributions to all dual pari-mutuel and totalizator pools conducted on each racing day on any and every racetrack licensed under this chapter. Dual pari-mutuel and totalizator pool means a separate wagering pool in which an interest is represented by a single wager on 2 entries, and shall include, but not be limited to, daily doubles, exactas, quinellas and perfectas.

(c) In addition to the other commissions allowed by this section, every person engaged in the business of conducting a racing meet under this chapter shall receive as a gross commission 8% of the total contributions to all special pari-mutuel and totalizator pools conducted on each racing day on any and every racetrack licensed under this chapter. Special pari-mutuel and totalizator pool means a separate wagering pool in which an interest is represented by a single wager on more than 2 entries, and shall include, but not be limited to, tri-perfectas, trifectas, twin doubles and big exactas.

(d) From the gross commissions allowed by this section, the licensee may retain as its net commissions only those sums which remain after payment of the taxes imposed by § 10165 of this title.

38 Del. Laws, c. 62, § 16; 40 Del. Laws, c. 112, § 1; Code 1935, § 5510; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 366; 49 Del. Laws, c. 345, § 2; 51 Del. Laws, c. 300, § 3; 55 Del. Laws, c. 84, §§ 2, 3; 56 Del. Laws, c. 42, § 3; 56 Del. Laws, c. 228, § 2; 57 Del. Laws, c. 111; 57 Del. Laws, c. 470, § 2; 58 Del. Laws, c. 298, § 2; 60 Del. Laws, c. 426, § 5; 60 Del. Laws, c. 512, § 3; 61 Del. Laws, c. 163, § 3; 68 Del. Laws, c. 84, § 173(a).;



§ 10167. No deduction for federal taxes for purposes of §§ 10165 and 10166

For the purpose of making any of the calculations of amounts payable to this State and to the licensee under §§ 10165 and 10166 of this title, no federal taxes, if any, shall be deducted from the amount of total contributions before applying the percentages specified in such sections.

38 Del. Laws, c. 62, § 16; 40 Del. Laws, c. 112, § 1; Code 1935, § 5510; 43 Del. Laws, c. 242; 28 Del. C. 1953, § 367; 68 Del. Laws, c. 84, § 173(a).;



§ 10168. Disposition of moneys for unclaimed pari-mutuel tickets

Repealed by 76 Del. Laws, c. 277, § 3, effective June 30, 2008.;



§ 10169. Combined pari-mutuel pools on interstate simulcast wagering

(a) On interstate simulcasts of races that a person licensed under this chapter transmits or receives, the licensee may combine wagers made at the licensee's track with wagers of the same type made at out-of-state facilities where wagering is lawful.

(b) The purpose of this section is to allow the creation of common pari-mutuel pools for calculating odds and determining payouts.

(c) The wagers made at out-of-state facilities may not be considered part of the licensee's pari-mutuel pools for any purpose other than the purpose specified under subsection (b) of this section.

68 Del. Laws, c. 25, § 1.;



§ 10170. Tax enforcement

The Director of the Division of Revenue shall enforce the administration of taxes provided for in this chapter in §§ 10123, 10165 or any other applicable section of this chapter.

71 Del. Laws, c. 414, § 6.;



§ 10171. Jockeys Health and Welfare Benefit Fund

(a) A special fund of the State is hereby established to be known as the "Delaware Jockeys Health and Welfare Benefit Fund." Funds reserved for the Delaware Jockeys Health and Welfare Benefit Fund pursuant to § 4815(b)(3)c. of Title 29 shall be transferred to the Delaware Jockeys Health and Welfare Benefit Fund which will be maintained in an account established in the Department of Agriculture.

(b) Moneys from the Delaware Jockeys Health and Welfare Benefit Fund shall be expended in accordance with the provisions of § 4815(b)(3)c. of Title 29 and pursuant to regulations and reasonable criteria for benefit eligibility promulgated by the Jockeys Health and Welfare Benefit Fund Board.

(c) The Delaware Jockeys Health and Welfare Benefit Fund shall be invested by the State Treasurer consistent with the investment policies established by the Cash Management Policy Board. All income earned shall be reinvested in the Delaware Jockeys Health and Welfare Benefit Fund.

74 Del. Laws, c. 424, § 2.;






Subchapter V Interstate Licensing Compact

§ 10180. -10193. Interstate Licensing Compact

Repealed by 73 Del. Laws, c. 382, § 1, effective July 1, 2002.;









CHAPTER 102. INTERSTATE LICENSING COMPACT

§ 10200. Short title

This Compact shall be known and may be cited as the "Interstate Compact for Uniform Licensure of Participants."

73 Del. Laws, c. 382, § 1.;



§ 10201. Compact

The State of Delaware is hereby authorized to enter into the following Compact subject to the terms and conditions stated in the Compact.

73 Del. Laws, c. 382, § 1.;



§ 10202. Purposes

The purpose of this Compact is to:

(a) Establish uniform requirements among the party states for the licensing of participants in live horse racing with pari-mutuel wagering and ensure that all such participants who are licensed pursuant to this Compact meet a uniform minimum standard of honesty and integrity.

(b) Facilitate the growth of the harness and horse racing industry in each party state and nationwide by simplifying the process for licensing participants in live racing, and reduce the duplicative and costly process of separate licensing by the regulatory agency in each state that conducts live horse racing with pari-mutuel wagering.

(c) Authorize the Delaware Thoroughbred Racing Commission and the Delaware Harness Racing Commission to participate in this Compact.

(d) Provide for participation in this Compact by officials of the party states, and permit those officials, through the Compact Committee established by this Compact, to enter into contracts with governmental agencies and non-governmental persons to carry out the purposes of this Compact.

(e) Establish the Compact Committee created by this Compact as an interstate governmental entity duly authorized to request and receive criminal history record information from the Federal Bureau of Investigation and other state and local law enforcement agencies.

73 Del. Laws, c. 382, § 1.;



§ 10203. Definitions

(a) "Compact Committee" means the organization of officials from the party states that is authorized and empowered by this Compact to carry out the purposes of this Compact.

(b) "Official" means the appointed, elected, designated or otherwise duly selected representative of a racing commission or equivalent thereof in a party state who represents that party state as a member of the Compact Committee.

(c) "Participants in live racing" means participants in live horse racing with pari-mutuel wagering in party states.

(d) "Party state" means each state that has enacted this Compact.

(e) "State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico and each territory or possession of the United States.

73 Del. Laws, c. 382, § 1.;



§ 10204. Entry into force, eligible parties, and withdrawal

This Compact shall come into force when enacted by any 4 states. Thereafter, this Compact shall become effective as to any other state upon both (i) that state's enactment of this Compact and (ii) the affirmative vote of a majority of the officials on the Compact Committee as provided in § 10209 of this title.

73 Del. Laws, c. 382, § 1.;



§ 10205. States eligible to join Compact

Any state that has adopted or authorized horse or harness racing with pari-mutuel wagering shall be eligible to become party to this Compact.

73 Del. Laws, c. 382, § 1.;



§ 10206. Withdrawal from Compact and impact thereof on force and effect of Compact

Any party state may withdraw from this Compact by enacting a statute repealing this Compact, but no such withdrawal shall become effective until the head of the executive branch of the withdrawing state has given notice in writing to the head of the executive branch of all other party states. If as a result of withdrawals, participation in this Compact decreases to less than 3 party states, this Compact no longer shall be in force and effect unless and until there are at least 3 or more party states again participating in this Compact.

73 Del. Laws, c. 382, § 1.;



§ 10207. Compact Committee

There is hereby created an interstate governmental entity to be known as the "Compact Committee," which shall be comprised of 1 official from the racing commission or its equivalent in each party state who shall be appointed, serve and be subject to removal in accordance with the laws of the party state the official represents. Pursuant to the laws of his or her party state, each official shall have the assistance of his or her state's racing commission or the equivalent thereof in considering issues related to licensing of participants in live racing and in fulfilling his or her responsibilities as the representative from his or her state to the Compact Committee. If an official is unable to perform any duty in connection with the powers and duties of the Compact Committee, the racing commission or equivalent thereof from his or her state shall designate another person as an alternate who shall serve in his or her place and represent the party state as its official on the Compact Committee until that racing commission or equivalent thereof determines that the original representative official is able once again to perform his or her duties as that party state's representative official on the Compact Committee. The designation of an alternate shall be communicated by the affected state's racing commission or equivalent thereof to the Compact Committee as the committee's bylaws may provide.

Delaware's delegate shall be appointed by the Governor with the advice and consent of the Senate, and shall serve until his or her successor is confirmed.

73 Del. Laws, c. 382, § 1; 70 Del. Laws, c. 186, § 1.;



§ 10208. Powers and duties of Compact Committee

In order to carry out the purposes of this Compact, the Compact Committee is hereby granted the power and duty to:

(a) Determine which categories of participants in live racing, including but not limited to owners, trainers, jockeys, grooms, mutuel clerks, racing officials, veterinarians, and farriers, should be licensed by the committee, and establish the requirements for the initial licensure of applicants in each such category, and the requirements for renewal of licenses in each category. Provided, however, that with regard to requests for criminal history record information on each applicant for a license, and with regard to the effect of a criminal record on the issuance of a license to an applicant, the licensure requirements for each category of participants in live racing that the Compact Committee decides to license shall be comparable to the most restrictive licensure requirements of any party state for that category.

(b) Investigate applicants for a license from the Compact Committee and, as permitted by federal and state law, gather information on such applicants, including criminal history record information from the Federal Bureau of Investigation and relevant state and local law enforcement agencies, and, where appropriate, from the Royal Canadian Mounted Police and law enforcement agencies of other countries, necessary to determine whether a license should be issued under the licensure requirements established by the committee as provided in subsection (a) of this section above. Only officials on, and employees of, the Compact Committee may receive and review such criminal history record information, and those officials and employees may use that information only for the purposes of this Compact. No such official or employee may disclose or disseminate such information to any person or entity other than another official on or employee of the Compact Committee. The fingerprints of each applicant for a license from the Compact Committee shall be taken by the Compact Committee, its employees, or its designee, and pursuant to Public Law 92-544 or Public Law 100-413, shall be forwarded to a state identification bureau, or to the Association of Racing Commissioners International, an association of state officials regulating pari-mutuel wagering designated by the Attorney General of the United States, for submission to the Federal Bureau of Investigation for a criminal history record check. Such fingerprints may be submitted on a fingerprint card or by electronic or other means authorized by the Federal Bureau of Investigation or other receiving law enforcement agency.

(c) Issue licenses to, and renew the licenses of, participants in live racing listed in subsection (a) of this section who are found by the committee to have met the licensure and renewal requirements established by the committee. The Compact Committee shall not have the power or authority to deny a license. If it determines that an applicant will not be eligible for the issuance or renewal of a compact committee license, the Compact Committee shall notify the applicant that it will not be able to process his application further. Any such applicant shall have the right to present additional evidence to, and to be heard by, the Compact Committee, but the final decision on issuance or renewal of the license shall be made by the Compact Committee using the requirements established pursuant to subsection (a) of this section.

(d) Enter into contracts or agreements with governmental agencies and with nongovernmental persons to provide personal services for its activities and such other services as may be necessary to effectuate the purposes of this Compact.

(e) Create, appoint, and abolish those offices, employments, and positions, including an executive director, as it deems necessary for the purposes of this Compact, prescribe their powers, duties and qualifications, hire persons to fill those offices, employments and positions, and provide for the removal, term, tenure, compensation, fringe benefits, retirement benefits and other conditions of employment of its officers, employees and other positions.

(f) Borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, corporation or other entity.

(g) Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or in other similar manner, in furtherance of the purposes of this Compact.

(h) Charge a fee to each applicant for an initial license or renewal of a license.

(i) Receive other funds through gifts, grants, and appropriations.

73 Del. Laws, c. 382, § 1; 70 Del. Laws, c. 186, § 1.;



§ 10209. Voting requirements

(a) Each official shall be entitled to 1 vote on the Compact Committee.

(b) All action taken by the Compact Committee with regard to the addition of party states as provided in § 10204 of this title, the licensure participants in live racing, and the receipt and disbursement of funds shall require a majority vote of the total number of officials (or their alternates) on the committee. All other action by the Compact Committee shall require a majority vote of those officials (or their alternates) present and voting.

(c) No action of the Compact Committee may be taken unless a quorum is present. A majority of the officials (or their alternates) on the Compact Committee shall constitute a quorum.

73 Del. Laws, c. 382, § 1.;



§ 10210. Administration and management

(a) The Compact Committee shall elect annually from among its members a chairperson, a vice-chairperson, and a secretary/treasurer.

(b) The Compact Committee shall adopt bylaws for the conduct of its business by a two-thirds vote of the total number of officials (or their alternates) on the committee at that time and shall have the power by the same vote to amend and rescind these bylaws. The committee shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendments thereto with the Secretary of State or equivalent agency of each of the party states.

(c) The Compact Committee may delegate the day-to-day management and administration of its duties and responsibilities to an executive director and his or her other support staff.

(d) Employees of the Compact Committee shall be considered governmental employees.

73 Del. Laws, c. 382, § 1; 70 Del. Laws, c. 186, § 1.;



§ 10211. Immunity from liability for performance of official acts and duties

Officials of party states shall not be held personally liable for any non-intentional act or omission that occurs during the performance of their official responsibilities and duties under this Compact.

73 Del. Laws, c. 382, § 1.;



§ 10212. Rights and responsibilities of each party state

(a) By enacting this Compact, each party state:

(1) Agrees to accept the decisions of the Compact Committee regarding the issuance of Compact Committee licenses to participants in live racing pursuant to the committee's licensure requirements.

(2) Reserves the right:

(i) To charge a fee for the use of a Compact Committee license in that state;

(ii) To apply its own standards in determining whether, on the facts of a particular case, a Compact Committee license should be suspended or revoked;

(iii) To apply its own standards in determining licensure eligibility, under the laws of that party state, for categories of participants in live racing that the Compact Committee determines not to license and for individual participants in live racing who do not meet the licensure requirements of the Compact Committee; and

(iv) To establish its own licensure standards for the licensure of non-racing employees at harness and horse racetracks and employees at separate satellite wagering facilities. Any party state that suspends or revokes a Compact Committee license shall, through its racing commission or the equivalent thereof or otherwise, promptly notify the Compact Committee of that suspension or revocation.

(3) Agrees to reimburse or otherwise pay the expenses of its official representative on the Compact Committee or its alternate.

(b) No party state shall be held liable for the debts or other financial obligations incurred by the Compact Committee.

73 Del. Laws, c. 382, § 1.;



§ 10213. Construction and severability

This Compact shall be liberally construed so as to effectuate its purposes. The provisions of this Compact shall be severable, and, if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of the United States or of any party state, or the applicability of this Compact to any government, agency, person or circumstances is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If all or some portion of this Compact is held to be contrary to the constitution of any party state, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

73 Del. Laws, c. 382, § 1.;









Title 4 - Alcoholic Liquors

CHAPTER 1. GENERAL PROVISIONS

§ 101. Definitions

As used in this title, in addition to their usual meaning:

(1) "Alcohol" means ethyl alcohol produced by the distillation of any fermented liquid, whether rectified or diluted with water or not, whatever may be the origin thereof, and includes synthetic ethyl alcohol, but it does not mean ethyl alcohol, diluted or not, that has been denatured or otherwise rendered unfit for beverage purposes.

(2) "Alcoholic liquor" or "alcoholic liquors" include the 5 varieties of liquor defined in this section (alcohol, spirits, wine, beer and alcoholic cider) as well as every liquid or solid, patented or not, containing alcohol, spirits, wine, beer or alcoholic cider and capable of being consumed by a human being, and any liquid or solid containing more than 1 of the 5 varieties defined in this section is considered as belonging to that variety which usually has the higher percentage of alcohol. A concentrated alcoholic beverage shall be an "alcoholic liquor" for purposes of this title.

(3) "Appeals Commission" shall mean 3 persons, 1 from each County, appointed by the Governor with the advice and consent of a majority of the Senate.

(4) "Barrel," when used as a container for beer, means such container having a capacity of 31 United States standard gallons of 231 cubic inches.

(5) "Beer" means any beverage containing more than one half of 1 percent of ethyl alcohol by volume, obtained by the alcoholic fermentation of any infusion or decoction of barley malt and hops in water and includes, among other things, ale, porter, stout and other malt or brewed liquors.

(6) "Bottle" means any vessel that is corked, capped or stopped or arranged so to be and intended to contain or to convey liquids.

(7) "Cabaret" means an establishment where patrons are entertained by performers who dance, sing, play instruments or perform other legal acts for entertainment, but not to include a dinner theater, and where such entertainment may be performed during or after service or dinner, and where a minor, as defined in § 708 of this title, is to be denied admission to or permission to remain on premises after 9:00 p.m. (official eastern time) unless accompanied by a parent or by a legal guardian.

(8) "Caterer" means any proprietorship, partnership or corporation engaged in the business of providing food and beverages at social gatherings such as weddings, dinners, benefits, banquets or other similar events for consideration on a regular basis and duly licensed by the State as caterers with at least 60% of its gross receipts resulting from the sale of food.

(9) Without regard to its usual meaning, and by way of limitation, "alcoholic cider" means any fermented beverage made from apples, containing more than one half of 1 percent but not more than 7 percent of ethyl alcohol by volume. For purposes of this title, alcoholic cider shall be treated as within the definition of "wine" unless the specific language of a particular section indicates a contrary intent.

(10) "Club" means a corporation or association created by competent authority, which is the owner, lessee or occupant of premises operated solely for objects of national, social, patriotic, political or athletic nature, or the like, whether or not for pecuniary gain, and the property as well as the advantages of which belong to or are enjoyed by the stockholders or by the members of such corporation or association. A public golf course, open to all members of the public, whether privately or publicly owned, whose primary purpose is the operation of a golf course shall be included within meanings of this definition. Members of the public, utilizing the golf facility, shall be considered guests of the club.

(11) "Concentrated alcoholic beverage" shall mean any powders or crystals, liquid or any other substances which, after being mixed with sugar, water or any other nonalcoholic materials, ferments or otherwise becomes a wine, beer or other alcoholic beverage.

(12) "Commissioner" means the person appointed by the Governor and confirmed by the Senate who serves as the Alcoholic Beverage Control Commissioner for the State.

(13) "Concert hall" shall mean an indoor facility used to host live entertainment that is owned, leased, under easement, and/or operated by any person and that has a capacity of at least 600 patrons for any single event. In order for a facility to be licensed as a concert hall, the facility shall host a minimum of 250 live music events in any calendar year and shall be open at least 5 days per week. A facility meeting this definition may license the entire building, including patio, with the concert hall license.

(14) "Denatured alcohol" means ethyl alcohol or liquors containing ethyl alcohol to which substances or ingredients have been added to render the ethyl alcohol or liquors unfit for beverage purposes.

(15) "Disorderly house" means house, or reputed house, of prostitution, ill-fame or assignation.

(16) "Distillery," "winery" and "brewery" mean not only the premises whereon alcohol or spirits is distilled or rectified, wine is fermented or beer is brewed, but, in addition, the person owning, representing or in charge of such premises and the operations conducted thereon, including the blending and bottling or other handling and preparation of alcoholic liquor in any form.

(17) "Division" means "Division of Alcohol and Tobacco Enforcement."

(18) "Establishment" means any place located physically in this State where alcoholic liquor of 1 or more varieties is stored, sold or used by authority of any law of this State, including a hotel, restaurant, tavern or club as defined in this section, or where alcoholic liquor of 1 or more varieties is manufactured by virtue of any law of this State.

(19) "Gathering of persons" or "gathering" means a banquet, picnic, bazaar, fair or similar private gathering or similar public gathering where food or drink are sold, served or dispensed by nonprofit organizations such as churches, colleges and universities, volunteer fire companies, political parties or other similar nonprofit groups having a common civic, social, educational or religious purpose, or where entrance tickets are sold or entrance fees are required by those nonprofit organizations.

(20) "Hotel" means any establishment, provided with special space and accommodation, where, in consideration of payment, food and lodging are habitually furnished to travelers.

(21) "Import" means the transporting or ordering or arranging for the transportation or shipment of alcoholic liquor into the State whether by a resident of the State or otherwise.

(22) "Importer" means the person transporting or ordering, authorizing or arranging the transportation or shipment of alcoholic liquors into this State, whether the person is a resident or citizen of this State or not, said person being permitted to sell said alcoholic liquors only to those persons licensed to resell alcoholic liquors; provided, however, that nothing contained in this definition shall be construed as prohibiting an importer from selling such alcoholic liquors to either an active owner of that business for that person's use and not for resale or to a full-time, bona fide employee of that business for that person's use and not for resale; and provided further, that nothing contained in this definition shall be construed as prohibiting an importer from selling beer in "half-barrel" or "quarter-barrel" containers to the holders of a personal license. The Commissioner may enact such rules regulating the sale of alcoholic liquor to active owners and employees of licensed importers as it deems necessary.

(23) "License" means any license or permit to manufacture, to sell, to purchase, to transport, to import or to possess alcoholic liquor authorized or issued by the Commissioner under the provisions of Chapter 5 of this title.

(24) "Manufacture" means distill, rectify, ferment, brew, make, mix, concoct or process any substance or substances capable of producing a beverage containing more than one half of 1 percent of alcohol by volume and includes blending, bottling or other preparation for sale.

(25) "Manufacturer" means any person engaged in the manufacture of any alcoholic liquor and among others includes a distiller, a rectifier, a wine maker, a brewer, and includes a bottler or one who prepares alcoholic liquor for sale.

(26) "Mead" means an alcoholic beverage that is naturally fermented (not distilled or frozen) wherein the major source of fermentable sugars comes from honey.

(27) "Member of a club" means an individual who, whether as a charter member or admitted in accordance with the rules or the bylaws of the club, has become a member thereof, who maintains membership by the payment of dues in the manner established by the rules or bylaws, and whose name and address is entered on the list of members supplied to the Commissioner at the time of the application for a license under Chapter 5 of this title, or, if admitted thereafter, within 8 days after admission and payment of dues, if such dues are required. The Commissioner is authorized to extend the meaning of the words "member of a club" to include those who are granted temporary membership or membership of less than 1 year in accordance with a rule or bylaw of the club approved by the Commissioner. "Member of a club" which is a multiple activity club means a person who, pursuant to the charter, bylaws or rules of the club, is a member in good standing of such club, and whose name and address is supplied in writing to the Commissioner by the club within 8 days after admission to membership, or who holds a temporary membership in such club, pursuant to a charter provision, or bylaw or rule approved by the Commissioner.

(28) "Motorsports speedway" shall mean a motorsports speedway (including any contiguous land when being used in connection with its events) that is owned, leased, under easement, and/or operated by any person and having a seating capacity of at least 75,000 seats. A motorsports speedway may operate under its own license while using the premises of a license holder at a horse racetrack, but only to the extent that neither license holder uses the same portion of the premises at the same time and no commingling of inventory occurs. The converse of this shall also apply to a license holder at a horse racetrack using the premises of a motorsports speedway.

(29) "Multiple activity club" is a club as to which, in the determination of the Commissioner, the service of spirits, wine or beer is not the principal activity in the premises of the club as established by the following:

a. Gross revenue of the club from the sale of spirits, wine and beer does not exceed 40% of its total annual revenue including dues, fees and assessments, and either

b. Meals are served by the club at regular hours on at least 6 days of the week,

c. The club has a physical facility, regularly used by members of the club, which is devoted primarily to activities other than the sale or consumption of spirits, wine or beer, or

d. A public golf course, as defined in paragraph (10) of this section, may be licensed as a multiple activity club, however, is not subject to the requirements as set forth in paragraph (27)c. of this section.

(30) "Multi-purpose sports facility" shall mean a stadium owned and/or operated by the State, featuring minor league baseball games where admission fees are charged to the public and having a seating capacity of at least 4,000 seats, and excludes stadia which are operated and maintained by educational institutions, including, but not limited to, high schools, colleges or universities.

(31) "Off-site caterer" means any proprietorship, partnership or corporation engaged in the business of providing food and beverages at social gatherings, such as weddings, dinners, benefits, banquets or other similar events, that are held off the site of the caterer's business for consideration and on a regular basis. An off-site caterer must be duly licensed by the State under Title 30 as a caterer, with at least 60% of its gross receipts resulting from the sale of food.

(32) "Person" includes an individual, a partnership, a corporation, a club or any other association of individuals.

(33) "Preparation" means any medicine (patented or proprietary); any mixture containing drugs or mineral substances; any perfume, lotion, tincture, varnish, dressing, fluid extract or essence, vinegar, cream, ointment or salve; any distillate or decoction, whether or not containing other substances in solution or suspension, that contains ethyl alcohol or any alcoholic liquor to any amount exceeding 1/2 of 1% by volume.

(34) "Residence" means the place occupied by a person as a domicile or otherwise, either permanently or temporarily, and includes not only the premises occupied, but also every annex or dependency thereof held under the same title as the premises occupied.

(35) "Restaurant" means any establishment which is regularly used and kept open principally for the purpose of serving complete means to persons for consideration and which has seating at tables for 35 or more persons and suitable kitchen facilities connected therewith for cooking an assortment of foods under the charge of a chef or cook.

(36) "Retailer" means the person permitted to sell alcoholic liquors in a store in the State, not for consumption on the premises.

(37) "Sale" means every act of selling as defined in this section.

(38) "Sell" means: solicit or receive an order for; keep or expose for sale; deliver for value or in any other way than purely gratuitously; keep with intent to sell; keep or transport in contravention of this title; traffic in; or for any valuable consideration, promised or obtained, directly or indirectly, or under any pretext or by any means whatsoever, procure or allow to be procured for any other person, to carry alcoholic liquors on one's person or to transport with one and with intent to sell the same, but not in any establishment where the sale thereof is allowed.

(39) "Spirits" means any beverage containing more than 1/2 of 1% of ethyl alcohol by volume mixed with water and other substances in solution, and includes, among other things, brandy, rum, whiskey and gin.

(40) "Spirits, wine and beer tasting" means the consumption of spirits, wine and beer for the purpose of sampling for prospective purchase only. The quantity of any individual spirit, wine and beer sampled is not to exceed 1 ounce for wine and beer and 1/2 ounce for spirits.

(41) "Taproom" means an establishment provided with special space and accommodations and operated primarily for the sale by the glass and for consumption on the premises of alcoholic liquors with the sale of food as a secondary object as distinguished from a restaurant where the sale of food is the primary object.

(42) "Tavern" means any establishment with special space and accommodation for sale by the glass and for consumption on the premises of beer as defined in this section.

(43) "Temporary large event" means a public or private gathering of more than 1,000 people where food or drink are sold, served or dispensed and which requires an entrance ticket or entrance fee to attend, including but not limited to a: music festival; car show; auction; convention or rally.

(44) "Temporary large event promoter" means the person arranging or promoting the temporary large event.

(45) "Traveler" means an individual guest or customer of a hotel, restaurant or tavern.

(46) "Vehicle" means any means of transportation by land, by water or by air, and includes everything made use of in any way whatsoever for such transportation.

(47) "Whoever," when used in reference to any offender under this title, includes every person who acts individually or by permission or agreement for any other person, and includes also such other person.

(48) "Wine" means any beverage containing more than 1/2 of 1% ethyl alcohol by volume obtained by the fermentation of the natural contents of fruits, vegetables or other products and other vinous liquors, and also includes such beverages when fortified by the addition of alcohol or spirits as defined in this section.

38 Del. Laws, c. 18, §§ 3, 4; Code 1935, §§ 6132, 6133(12); 45 Del. Laws, c. 263, § 1; 4 Del. C. 1953, § 101; 50 Del. Laws, c. 300, § 1; 51 Del. Laws, c. 239; 56 Del. Laws, c. 335, §§ 1, 2; 59 Del. Laws, c. 107, §§ 1-3, 71; 59 Del. Laws, c. 128, § 1; 60 Del. Laws, c. 466, §§ 1, 2; 63 Del. Laws, c. 397, § 1; 64 Del. Laws, c. 437, § 1; 65 Del. Laws, c. 50, §§ 1-3; 65 Del. Laws, c. 283, § 1; 67 Del. Laws, c. 48, § 1; 67 Del. Laws, c. 109, § 1; 69 Del. Laws, c. 6, § 1; 69 Del. Laws, c. 18, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 353, § 1; 70 Del. Laws, c. 559, §§ 1-4; 71 Del. Laws, c. 210, § 1; 71 Del. Laws, c. 302, §§ 1, 2; 72 Del. Laws, c. 486, §§ 1-4; 73 Del. Laws, c. 244, § 1; 73 Del. Laws, c. 393, § 1; 74 Del. Laws, c. 250, § 1; 76 Del. Laws, c. 32, § 6; 77 Del. Laws, c. 339, § 1; 78 Del. Laws, c. 220, § 1; 79 Del. Laws, c. 6, § 1.;



§ 102. Statewide application; exceptions

(a) This title shall apply to the State, but if, in any of the districts created by § 2, article XIII of the Constitution of this State, a majority of the qualified electors thereof vote against license, the application of this title and the provisions thereof shall be suspended therein.

(b) Nothing in this title shall be interpreted as authorizing the manufacture, distribution, sale, transportation or importation of alcoholic liquors, alcohol, spirits, wines or beer, as defined in § 101 of this title, where such manufacture, distribution, sale, transportation or importation is prohibited by the Constitution of the United States or of the State, or under the statutes thereof.

38 Del. Laws, c. 18, § 2; Code 1935, § 6131(l); 4 Del. C. 1953, § 102.;



§ 103. Effective date; extent of effectiveness

(a) Any section or provision of this title which purports to authorize or to license the manufacture, distribution, sale, transportation, importation, purchase or possession of alcoholic liquor, as defined in § 101 of this title, shall be effective only when and to such extent as may be permitted under the Constitutions of the United States and of the State, or under the statutes thereof.

(b) At such time or times as the manufacture and sale of alcoholic liquor is permitted in any of the districts created by § 2, article XIII of the Constitution of this State, such manufacture and sale shall be regulated under the provisions of this title and by the Commissioner mentioned in § 301 of this title.

38 Del. Laws, c. 18, §§ 2, 4; Code 1935, §§ 6131(2), 6133(2); 4 Del. C. 1953, § 103; 72 Del. Laws, c. 486, § 5.;



§ 104. Sale or shipment out of State

(a) No sale of alcoholic liquor shall be made to a person in a state or a division of a state where such sale is prohibited by law.

(b) No shipment of alcoholic liquor shall be made into a state or into a division of a state where such shipment is prohibited by law.

38 Del. Laws, c. 18, § 2; Code 1935, § 6131(3), (4); 4 Del. C. 1953, § 104.;






CHAPTER 2. TRANSITION PROVISIONS

§ 201. Transition provisions

(a) All definitions and references to any commission, division or agency which appear in any other act or law are to be construed, to the extent they are consistent with this chapter and in connection with the function transferred by this chapter, as referring or relating to the agency, department, division, office or subdivision to which the function is transferred.

(b) All orders, rules and regulations made by any commission, division or agency which govern the functions of such commission, division or agency, and which are in effect on December 1, 2000, shall remain in full force and effect until revoked or modified in accordance with law by the agency, department, division, office or subdivision to which the functions are transferred.

(c) All investigations, petitions, hearings and legal proceedings pending before or instituted by, any agency, commission or division from which functions are transferred by this chapter and which are not concluded by December 1, 2000, shall continue unabated and remain in full force and effect to be completed by the agency, department, division, office or subdivision assigned under this chapter.

72 Del. Laws, c. 486, § 6.;






CHAPTER 3. DELAWARE ALCOHOLIC BEVERAGE CONTROL COMMISSIONER

§ 301. Delaware Alcoholic Beverage Control Commissioner; Appeals Commission; qualifications; appointment; term; compensation

(a) The Commissioner shall be a resident of Delaware and suitably educated and experienced to carry out the duties and responsibilities set forth in this chapter.

(b) The Commissioner and 3 members of the Appeals Commission, 1 from each County, shall be appointed by the Governor and confirmed by a majority of the members elected to the Senate and shall serve at the pleasure of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Commissioner and prior to the appointment of a successor, the Governor may appoint the Deputy Commissioner, or such other person as deemed qualified by the Governor, to serve as Acting Commissioner. The Commissioner may name a Deputy Commissioner. The Commissioner may, during an absence from the State, appoint the Deputy Commissioner to serve as Acting Commissioner during such absence. In either case, the Acting Commissioner shall have all the powers and shall perform all the duties and functions of the Commissioner during the Commissioner's absence or incapacity or until a successor is duly qualified and appointed.

(d) The Commissioner shall be compensated as provided for in the Annual Budget Act.

(e) The members of the Appeals Commission shall be compensated at the rate of $150 per meeting together with the reasonable expenses for no more than 12 meetings per year.

(f) The Appeals Commission shall meet and elect a chairperson who shall convene meetings of the Commission as frequently as needed to consider appeals of the Commissioner's decision.

38 Del. Laws, c. 18, § 4; Code 1935, § 6133(1), (5)-(7); 4 Del. C. 1953, § 301; 50 Del. Laws, c. 393, § 3; 50 Del. Laws, c. 547, § 3; 55 Del. Laws, c. 308, § 1; 60 Del. Laws, c. 265, § 1; 72 Del. Laws, c. 486, § 7; 73 Del. Laws, c. 135, § 1.;



§ 302. Location of office

The office of the Commissioner shall be located in New Castle County.

38 Del. Laws, c. 18, § 4; Code 1935, § 6133(11); 4 Del. C. 1953, § 302; 57 Del. Laws, c. 404, § 1; 72 Del. Laws, c. 486, § 7.;



§ 303. Employees

Necessary staff as required shall be employed as required to carry out the work under the chapter. After December 1, 2001, the Joint Sunset Committee will review the duties and responsibilities of the Commissioner to determine if additional staff, including hearing officer or officers, is necessary. The Personnel Section of the Department of Safety and Homeland Security shall provide personnel services and other necessary support services for the office of the Commissioner and the Appeals Commission.

38 Del. Laws, c. 18, § 4; Code 1935, § 6133(8)-(10); 4 Del. C. 1953, § 303; 72 Del. Laws, c. 486, § 7; 74 Del. Laws, c. 110, § 138.;



§ 304. Duties and powers of the Commissioner

(a) The Commissioner, in accordance with the Delaware Administrative Procedures Act, shall:

(1) Adopt and promulgate rules and regulations not inconsistent with this title or of any other law of the State, and all such rules and regulations shall have the force and effect of law; provided, however, that no such rule or regulation shall extend, modify or conflict with any law of this State or the reasonable implications thereof; and provided further, however, that such rules and regulations, as established by the Commissioner, shall focus primarily on public safety and the best interests of the consumer and shall not unduly restrict competition within the alcoholic beverage industry;

(2) Establish by rules and regulations an effective control of the business of manufacture, sale, dispensation, distribution and importation of alcoholic liquors within and into the State, including the time, place and manner in which alcoholic liquors shall be sold and dispensed, not inconsistent with this title or with any other law of this State. However, such rules and regulations, as established by the Commissioner, shall not control or regulate:

a. Recreational equipment located on the business premises of any business selling alcoholic beverages;

b. Credit transactions between licensed wholesalers and licensed retailers, to the extent permitted by federal law;

c. Purchases of 1 case not to exceed 20 gallons of alcoholic beverages per day by the holder of a retail license from another holder of a retail license;

(3) Control the manufacture, possession, sale and delivery of alcoholic liquors in accordance with this title; and control the purchase, possession, transportation and sale of alcoholic liquors by those licensed to manufacture or to sell; provided, however, that the Commissioner's power to control the sale of alcoholic liquors shall not be exercised in such a manner as to prevent any holder of a retail license for the sale of alcoholic liquors not for consumption on the premises where sold from giving a retail purchaser of a case or more of spirits and/or wine a discount not to exceed 10% of the total dollar sale;

(4) Grant, refuse or cancel licenses required by this title for the manufacture or sale of alcoholic liquor, or other licenses required by this title in regard thereto, and to transfer any license granted;

(5) On petition signed by at least 10 individuals who are residents of the neighborhood, hear complaints in regard to the appointments of, or the conduct of business in, any establishment where alcoholic liquor is licensed to be sold. Ten days' notice of such hearings, together with a recital of the complaint, shall be sent by registered mail by the Commissioner's office to the address of the holder of the license for the establishment and like notice shall be delivered at the establishment by affixing the notice addressed to the holder of the license to the outside of an entrance door to the establishment. The hearings shall be conducted by the Commissioner and shall be public. The Commissioner shall for the purpose of such hearings have power to issue subpoenas, compel the attendance of witnesses, administer oaths, take testimony and compel the production of pertinent books, payrolls, accounts, papers, records and documents. In case any person summoned to testify or to produce any such written or printed evidence shall refuse, without reasonable cause, to be examined or to answer a legal and pertinent question or to produce any such written or printed evidence, the Commissioner conducting the hearing may certify the fact of any such refusal to the Superior Court of the county in which such hearing is held and the court may proceed against the person so refusing as for a contempt and punish such person in the same manner as persons are punished for contempt of court;

(6) Determine and publish standards for the manner in which the dining room or dining rooms of a hotel, restaurant or club shall be equipped in order to be allowed to exercise the privilege of the sale of alcoholic liquors therein; and examine the plans or premises proposed for use as a dining room and authorize their use in connection with a license to sell alcoholic liquors, but such authorization shall not prevent the requirement by the Commissioner of future alterations in accordance with published standards;

(7) Compel the attendance of witnesses and the production of contracts, papers, books, accounts and other documents. Subpoenas issued shall be signed by the Commissioner and may be served by any sheriff, deputy sheriff, constable or any agent of the Division and return thereof made to the Commissioner. The Commissioner may enforce compliance with a subpoena issued pursuant to this subsection by filing a motion to compel in the Superior Court, which shall have jurisdiction over the matter. The court may award costs and attorney fees if it determines that noncompliance with a Commissioner subpoena was unjustified, intentional, or in bad faith.

(8) Act, for purposes of this Title, as the competent authority in connection with other matters pertinent thereto;

(9) Make an annual report submitted to the Governor and members of the General Assembly setting forth all matters of interest and all statistics concerning liquor regulation and control in the State, including:

a. The number of licenses of each variety issued within the State;

b. The name and address of each person licensed to manufacture or to sell alcohol, spirits, wine and beer;

c. The amount of alcohol, spirits, wine and beer sold within the State;

d. The number of licenses of each kind granted and the number cancelled during the year; and

e. Such other data as may make a complete report to the people of this State;

(10) Negotiate and, with the approval of the Governor, enter into reciprocal agreements with the duly authorized officials of other states of the United States relative to the manufacture, importation, sale and transportation of alcoholic liquors in the several states;

(11) Provide such special seals, labels and wrappers as deemed necessary for protection of the public against imitations, adulterations and frauds, and prescribe the proper use of the seals, labels and wrappers; and

(12) Provide such warning signs as may be required by § 903(16) of this title and distribute such signs to license holders and promulgate regulations with respect to the posting of said signs. A nominal fee may be charged by the Commissioner to cover printing, handling and distribution costs.

(b) The Commissioner's decision shall be final and conclusive unless, within 30 days after notice thereof has been mailed by the Commissioner's office, a party to such hearing files an appeal in the office of the Commissioner. Upon receipt of the appeal, the Commissioner shall cause the Chairperson of the Appeals Commission to be advised of the pending appeal and the Chairperson shall cause the Commission to be convened with at least 20 days notice to all parties. The appeal shall be heard by the Appeals Commission, who shall, in accordance with the Administrative Procedures Act, Title 29 of the Delaware Code, review the matter on the record and affirm, reverse or modify the decision of the Commissioner.

38 Del. Laws, c. 18, §§ 5, 27, 35; Code 1935, §§ 6134, 6156, 6164; 42 Del. Laws, c. 193, § 1; 4 Del. C. 1953, § 304; 49 Del. Laws, c. 387; 50 Del. Laws, c. 547, § 4; 57 Del. Laws, c. 494, § 2; 57 Del. Laws, c. 740, §§ 5A, B; 59 Del. Laws, c. 107, §§ 4-7; 59 Del. Laws, c. 590, § 1; 65 Del. Laws, c. 322, § 1; 67 Del. Laws, c. 23, § 3; 67 Del. Laws, c. 110, § 1; 67 Del. Laws, c. 109, §§ 2, 3; 67 Del. Laws, c. 344, § 2; 69 Del. Laws, c. 314, § 1; 69 Del. Laws, c. 340, §§ 1, 2; 71 Del. Laws, c. 271, § 1; 72 Del. Laws, c. 486, § 7; 73 Del. Laws, c. 133, § 1.;



§ 305. Oath of Office of Commissioner and employees

The Commissioner, Appeals Commission and any hearing officer(s) shall, on entering office, take the oath of the Constitution of the State. Any other employee may be required to take the oath of the Constitution of the State at the discretion of the Secretary of Public Safety.

38 Del. Laws, c. 18, § 6; Code 1935, § 6135(1); 4 Del. C. 1953, § 305; 57 Del. Laws, c. 740, § 5C; 67 Del. Laws, c. 109, § 4; 69 Del. Laws, c. 314, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 7.;



§ 306. Conflict of interest

(a) The Commissioner, Appeals Commission, and any hearing officer(s) or such person's spouse, or such person's son or daughter residing at such person's residence, shall not have a financial interest in any entity that sells, manufactures, or uses alcohol; provided, however, such persons may invest in mutual funds or similar financial instruments that hold no more than a 10% interest in any such entity.

(b) Neither the Commissioner nor any person employed in the office of the Commissioner shall receive any commission or profit whatsoever from, or have any interest whatsoever in a business licensed under this chapter to purchase or sell alcoholic liquors; provided, however, that nothing in this section shall prevent the Commissioner, Appeals Commission, hearing officer(s) or employee from purchasing and keeping alcoholic liquors in his or her possession for the personal use of him or herself, members of his or her family or his or her guests if such purchase is otherwise permitted by this title.

(c) The Commissioner and the Appeals Commission shall annually file with the Public Integrity Commission the Financial Report pursuant to § 5813 of Title 29.

38 Del. Laws, c. 18, § 7; Code 1935, §§ 6136(1), (3); 4 Del. C. 1953, § 307; 57 Del. Laws, c. 740, §§ 5E, F; 59 Del. Laws, c. 107, § 8; 72 Del. Laws, c. 486, § 7.;



§ 307. Commissioner's statement of interest in liquor business

When notified of appointment as Commissioner or Appeals Commissioner, the individual so notified shall furnish in duplicate and in writing to the Governor and to the President Pro Tempore of the Senate a statement of every interest, direct or indirect, and however small, held or owned by him or her as a member or as a stockholder in any partnership, corporation or other association engaged in the sale or in the manufacture of alcoholic liquors or in any undertaking, industry or business in which alcoholic liquors are used or required and prior to taking the oath of office the Commissioner and Appeals Commission must wholly and fully dispose of all interests. One copy of the statement shall be inserted in the permanent records of the office of the Commissioner open to public inspection.

38 Del. Laws, c. 18, § 6; Code 1935, §§ 6135(2), (3); 4 Del. C. 1953, § 306; 57 Del. Laws, c. 740, § 5D; 69 Del. Laws, c. 314, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 7.;



§ 308. Promulgation, repeal and amendment of rules and regulations

(a) All rules and regulations of the former Alcoholic Beverage Control Commission currently in place as of December 1, 2000, shall remain in full force and effect until revoked or modified in accordance with the procedures set forth in this chapter.

(b) The Commissioner may make any regulation and may amend or repeal any regulation as the Commissioner deems necessary for carrying out this title respecting internal economy and the conduct of business, and may amend or repeal any such regulation. Such regulations shall be published in form open to public inspection at the office of the Commissioner and in accordance with the Administrative Procedures Act.

(c) Any regulation made by the Commissioner and approved and published as provided by this chapter may be repealed or amended either by another regulation of the Commissioner, approved and published as so provided, or by an act of the General Assembly of this State.

38 Del. Laws, c. 18, § 8; Code 1935, § 6137; 4 Del. C. 1953, § 309; 57 Del. Laws, c. 494, § 1; 72 Del. Laws, c. 486, § 7.;



§ 309. Bond

Repealed by 73 Del. Laws, c. 134, § 1, eff. July 9, 2001.;



§ 310. Deposit of receipts with Division of Revenue

All moneys received by the Commissioner shall be paid to the Division of Revenue of the Department of Finance. A monthly report of all receipts of the Commissioner shall be made to the State Treasurer.

38 Del. Laws, c. 18, § 11; 40 Del. Laws, c. 24, § 1; Code 1935, § 6140(1); 42 Del. Laws, c. 77, §§ 1-3; 4 Del. C. 1953, § 311; 59 Del. Laws, c. 107, § 9; 67 Del. Laws, c. 109, § 5; 72 Del. Laws, c. 486, § 7.;



§ 311. Property and profits of the office of the Commissioner

All property owned by the office of the Commissioner and all associated profits shall be the property of the State.

38 Del. Laws, c. 18, § 11; Code 1935, § 6141; 4 Del. C. 1953, § 313; 67 Del. Laws, c. 109, § 5; 72 Del. Laws, c. 486, § 7.;



§ 312. Financial statements of the Commissioner

The Commissioner shall render an account to the State Treasurer, in the manner and at the time required by the latter, of its receipts and disbursements, and of its assets and liabilities. The State Treasurer will not, however, require such reports to be rendered more often than quarterly.

38 Del. Laws, c. 18, § 13; Code 1935, § 6142(1); 4 Del. C. 1953, § 314; 59 Del. Laws, c. 107, § 11; 67 Del. Laws, c. 109, § 5; 72 Del. Laws, c. 486, § 7.;



§ 313. Annual audit

The operation of the office of the Commissioner shall annually be examined and audited by the State Auditor of Accounts.

38 Del. Laws, c. 18, § 13; Code 1935, § 6142(2); 4 Del. C. 1953, § 315; 59 Del. Laws, c. 107, § 12; 67 Del. Laws, c. 109, § 5; 72 Del. Laws, c. 486, § 7.;






CHAPTER 4. DIVISION OF ALCOHOL AND TOBACCO ENFORCEMENT

§ 401. Division of Alcohol and Tobacco Enforcement

The Division of Alcohol and Tobacco Enforcement of the Department of Safety and Homeland Security is established as follows for the administrative, ministerial, budgetary and clerical functions for the enforcement of the alcohol laws of this Code and youth access to tobacco laws in §§ 1115 through 1127 of Title 11.

72 Del. Laws, c. 486, § 8; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 250, § 1.;



§ 402. Location of office

72 Del. Laws, c. 486, § 8; repealed by 78 Del. Laws, c. 348, § 1, eff. July 18, 2012.;



§ 403. Duties and powers of the Division

The Division shall:

(1) Investigate, prevent and arrest for violations of this title, make seizure of alcoholic liquor, manufactured, sold, kept or transported in contravention thereof, and confiscate such alcoholic liquor whenever required by any provision of this title;

(2) Arrange for the proper sampling, testing and analyzing of alcoholic liquor offered for sale in this State upon receipt of a complaint regarding health by entering into an agreement with the Director of Forensic Science Laboratories of the Department of Health and Social Services to test alcoholic liquor product when requested by the Division. This subsection does not apply to home breweries.

(3) Only require an inventory by a package store licensee if it has evidence to support a finding that such licensee has violated this title.

72 Del. Laws, c. 486, § 8.;



§ 404. Employees of the Division

The Department of Safety and Homeland Security shall appoint, employ or dismiss every officer or employee necessary for carrying out the work of the Division, establish salaries, subject to the Annual Appropriation in the Budget Act, and assign them their official titles and duties, and engage the services of experts and persons engaged in the practice of a profession at the discretion of the Secretary of the Department of Safety and Homeland Security. At the discretion of the Secretary of the Department of Safety and Homeland Security, officers and employees appointed by the Department of Safety and Homeland Security shall have the police powers of constables and other police officers of the State, counties and other subdivisions of the State, and they shall be conservators of the peace throughout the State, and they shall be eligible for certification by the Council on Police Training, and may suppress all acts of violence and enforce the provisions of this title.

72 Del. Laws, c. 486, § 8; 74 Del. Laws, c. 110, § 138.;






CHAPTER 5. LICENSES AND TAXES

Subchapter I Manufacture and Import

§ 501. Supplier and representative licenses; delivery and storage at in-state warehouse

(a) Before any person sells any alcoholic liquor intended for importation into this State, such person shall procure from the Commission a supplier's license in the form to be prescribed by the Commissioner and shall pay therefor a biennial fee in the amount of $100 to be permitted to sell not more than 200 cases of alcoholic liquors for importation into the State during the calendar year or a biennial fee in the amount of $1,000 to be permitted to sell more than 200 cases of alcoholic liquors for importation into this State during the calendar year. This subsection shall not apply to any person licensed under subsection (b) of this section or to any person who either is licensed by the Commissioner and has a place of business in this State for the manufacture or sale of alcoholic liquors or is an officer, director, or employee of a person, licensed by the Commissioner, having a place of business in this State for the manufacture or sale of alcoholic liquors.

(b) Before any person shall do any business in this State in any manner whatsoever as a sales representative of a person who sells any alcoholic liquors intended for importation into this State, such person shall first obtain from the Commissioner a sales representative license in the form to be prescribed by the Commissioner and shall pay a biennial fee therefor in the amount of $50. Unless employed in any way by a person required to be licensed under subsection (a) of this section above, this subsection shall not apply to any person, who either is licensed by the Commissioner and shall not apply to any person, who either is licensed by the Commissioner and has a place of business in this State for the manufacture or sale of alcoholic liquors or is an officer, director or employee of a person, licensed by the Commissioner, having a place of business in this State for the manufacture or sale of alcoholic liquors.

(c) This section shall not apply to a daily importation into the State of a quantity of alcoholic liquor which does not exceed that amount which the United states government permits to be imported into the United States without payment of any duty thereon, provided such alcoholic liquor is imported by a person permitted by the laws of this State to purchase and consume alcoholic liquor and that such alcoholic liquor is imported solely for consumption by the person importing it or the person's family or guests. If such importation is by motor vehicle, the alcoholic liquor shall be transported in an area of the motor vehicle not immediately accessible to the driver or to any passenger therein.

(d) Persons licensed by the Commissioner as suppliers pursuant to this section shall be authorized only to sell, ship or deliver alcoholic liquors to licensed Delaware importers or manufacturers, and persons licensed by the Commissioner as sales representatives pursuant to this section shall be authorized only to solicit orders, on behalf of licensed Delaware importers or manufacturers, from persons licensed by the Commissioner to sell alcoholic liquors.

(e) The Commissioner may promulgate such rules and regulations as it deems necessary for the enforcement or furtherance of the objectives of this section and it may provide by such rules or regulations that the applicant for a supplier's license may pay a fee for each calendar year or pay the increased fee during any calendar year without the filing of an additional application.

(f) No person may import into this State any alcoholic liquor unless it is delivered directly to a licensed warehouse or warehouses in Delaware owned, leased or operated by a licensed Delaware importer and is unloaded and physically stored in said warehouse or warehouses.

38 Del. Laws, c. 18, § 15; Code 1935, § 6144(1); 4 Del. C. 1953, § 501; 58 Del. Laws, c. 25; 59 Del. Laws, c. 107, § 13; 67 Del. Laws, c. 48, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 408, §§ 1, 2; 72 Del. Laws, c. 486, § 9; 77 Del. Laws, c. 72, § 2.;



§ 502. Application; requirements

(a) The application for a license to manufacture or to import alcoholic liquor shall be made upon a blank form furnished by the Commissioner and shall state:

(1) The name, age, and previous occupation of an individual applicant or the name and description of a partnership, corporation, or other applicant organization;

(2) The location and description of the premises, located in this State, where it is proposed that such alcoholic liquor is to be manufactured or is to be stored by the importer prior to its resale in the State and whether the premises are owned or leased by the applicant and, if leased, the name of the owner thereof;

(3) The amount of capital proposed to be invested in the undertaking;

(4) The kind and approximate amount of alcoholic liquor proposed to be manufactured or imported;

(5) The approximate date on which it is proposed to start such manufacture or importation;

(6) Such other information as is required by the Commissioner.

(b) The individual signing the application for a license to manufacture or to import alcoholic liquor shall be over 21 years of age.

38 Del. Laws, c. 18, § 15; Code 1935, § 6144(1); 4 Del. C. 1953, § 502; 59 Del. Laws, c. 107, § 14; 67 Del. Laws, c. 48, § 3; 67 Del. Laws, c. 109, § 6; 72 Del. Laws, c. 486, § 9.;



§ 503. Inspection of premises

The Commissioner shall inspect or cause to be inspected premises, located in this State, which are proposed by any applicant to be used for manufacture or storage, and shall make record of the date of such inspection, the name of the inspector and the result of the inspection.

38 Del. Laws, c. 18, § 15; Code 1935, § 6144(2); 4 Del. C. 1953, § 503; 72 Del. Laws, c. 486, § 9.;



§ 504. Bond

The Commissioner may require that any person licensed in accordance with § 501 of this title shall furnish a satisfactory bond in such amount as the Commissioner deems necessary to guarantee the performance of the requirements of this title.

38 Del. Laws, c. 18, § 15; Code 1935, § 6144(9); 4 Del. C. 1953, § 504; 59 Del. Laws, c. 107, § 15; 72 Del. Laws, c. 486, § 9.;



§ 505. Conditions for issuance of license

No license to manufacture or import shall be issued unless the Commissioner is satisfied as to the responsibility of the applicant, as to the condition of the premises proposed to be used and as to the means proposed to be used to determine the amount of alcoholic liquor manufactured or imported.

38 Del. Laws, c. 18, § 15; Code 1935, § 6144(3); 4 Del. C. 1953, § 505; 72 Del. Laws, c. 486, § 9.;



§ 506. Interest in establishment selling to consumer

(a) It shall be unlawful:

(1) For a manufacturer or supplier, or the owner, partner or stockholder of a manufacturer or supplier, to own or be interested in any manner in any establishment licensed by the Commissioner to sell alcoholic liquors, either by the bottle or by the glass to the consumer thereof for consumption either on or off the premises where sold; or

(2) For a manufacturer, as defined in § 101 of this title, and whether or not said "manufacturing"' takes place within this State and whether or not the activity is licensed by the Commissioner, or the owner, partner or stockholder of such a manufacturer, to own or be interested in any manner in any establishment licensed by the Commissioner to import alcoholic liquors into the State; or

(3) For a supplier, whether or not licensed by the Commissioner, who manufactures or has an interest in a manufacturer, or the owner, partner or stockholder of such a supplier, to own or be interested in any manner in any establishment licensed by the Commissioner to import alcoholic liquors into the State; or

(4) For a supplier licensed by the Commissioner, or the owner, partner or stockholder of such a licensed supplier, to own or be interested in any manner in any establishment licensed by the Commissioner to import alcoholic liquors into the State; or

(5) For any importer, or the owner, partner or stockholder of an importer, to own or be interested in any manner in any establishment licensed by the Commissioner to sell alcoholic liquors, either by the bottle or by the glass, to the consumer thereof, for consumption either on or off the premises where sold.

(b) This section shall not be construed to prohibit a manufacturer, supplier or importer doing business as a corporation, or the stockholders thereof, from having an interest in any establishment licensed to sell alcoholic liquors to the consumer thereof, where:

(1) The stock of such manufacturer, supplier or importer and such establishment is publicly traded on a national or regional exchange or over-the-counter;

(2) The manufacturer, supplier or importer does not use its ownership interest in such establishment as to induce, directly or indirectly, such establishment to purchase any products from the manufacturer, supplier or importer to the exclusion, in whole or in part, of products sold or offered for sale by other manufacturers, suppliers or importers.

(c) This section shall not be construed to prohibit a manufacturer or supplier doing business as a corporation, or the stockholders or affiliates thereof, from having an interest in or obtaining a license for a boat pursuant to § 554(b) of this title.

38 Del. Laws, c. 18, § 15; Code 1935, § 6144(4); 4 Del. C. 1953, § 506; 63 Del. Laws, c. 258, § 1; 65 Del. Laws, c. 291, § 1; 72 Del. Laws, c. 486, § 9; 74 Del. Laws, c. 252, § 1; 78 Del. Laws, c. 220, § 1.;



§ 507. Monthly report

(a) Notwithstanding any of the provisions of this chapter, every importer of alcoholic liquors licensed by the Commissioner shall make a report to the Commissioner every month, in the form that the Commissioner determines, which report shall contain an exact return of the gross amount of each variety of alcoholic liquors bought by the importer and alcoholic liquors sold within this State during the preceding calendar month. The Commissioner may require such returns to be certified under oath or affirmation of the holder of the license, or of such other person approved by the Commissioner.

(b) Any importer who fails to make a return to the Commissioner within 15 days following the expiration of any calendar month for which it should be made shall be fined $50 per day for each day's delay counting from the expiration of said 15 days, and the license of such importer shall be suspended by the Commissioner if the return is not made within 15 additional days.

38 Del. Laws, c. 18, § 15; Code 1935, §§ 6144(5)-(8); 4 Del. C. 1953, § 507; 59 Del. Laws, c. 107, § 16; 72 Del. Laws, c. 486, § 9.;



§ 508. Filing of price schedules required

(a) All manufacturers and distilleries offering for sale in the State alcoholic liquors other than beer or wine, shall file by January 15 of each year or within 30 days of the first time they become licensed in the State to sell such alcoholic liquors, a verified schedule, in writing, in the number of copies and on the form required by the Commissioner, which schedule shall contain the following information as to each item they are offering for sale at that time, in the State, by brand or trade name:

(1) The capacity of each package thereof so offered for sale;

(2) The nature of the contents thereof;

(3) The age and proof thereof where stated on the container label;

(4) The number of bottles thereof contained in a case of such items;

(5) The bottle and case price to the Delaware wholesaler or importer, which prices in each such instance shall be individual for each item and not in combination with any other item; and

(6) The discount given for quantity or time of payment, if any.

Any such schedule need not contain any such information as to any brand which is owned exclusively by a retailer and sold at retail in Delaware exclusively by such a retailer.

(b) Such schedule of prices or price of individual item need not be filed at any time other than provided for in subsection (a) of this section and need not be updated any time a manufacturer or distillery changes such prices between such required filing times.

4 Del. C. 1953, § 508; 59 Del. Laws, c. 107, § 66; 67 Del. Laws, c. 109, § 7; 72 Del. Laws, c. 486, § 9.;






Subchapter II Purchase, Sale and Dispensing

§ 511. General licensing requirements

(a) Upon proper application, the Commissioner may grant licenses to persons described in §§ 512-521 of this title to purchase and resell or dispense alcoholic liquor in the manner and to the extent provided in those sections. The person to whom such license is granted may purchase, resell or dispense alcoholic liquor in accordance with his license if the license fee has been paid and the license is still in force.

(b) If a licensee holds an on premises license and an off premises license, voluntary relinquishment of 1 of the said licenses and the retention of the other license shall be permitted automatically by the Commissioner.

(c) If a person applies for a license as a motorsports speedway under § 512(a) of this title, in lieu of compliance with the procedural notice and protest requirements of §§ 524 and 541 of this title, the Commissioner shall, on the date the application is filed, schedule a hearing to consider the application to be held at least 20 days after the application filing date and notify applicant of the hearing date. Within 3 days thereof, the applicant shall:

(1) Mail a notice by certified mail, return receipt requested, to all property owners within 1,000 feet from any point on the boundary line of the premises to which the license shall apply; and

(2) Cause to be advertised a notice in at least 2 different newspapers for 3 issues circulated in the community in which the applicant will operate.

The said notices of the time and location of the hearing shall be approved by the Commissioner prior to distribution.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 511; 59 Del. Laws, c. 107, § 17; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 244, § 11.;



§ 512. Licenses for taprooms, hotels, restaurants, motorsports speedways, concert halls or clubs; food concessionaires at horse racetracks or multi-purpose sports facilities; dinner theater performances; bowling alleys; caterers; removal of partially consumed bottles from premises; beverages for personal consumption at racetracks; air passenger carriers; names of licensed establishments

(a) Any person, who is the owner or lessee, or who is recognized by the Commissioner as being in charge of a hotel, motel, taproom, restaurant, motorsports speedway, concert hall, club or multiple activity club, may apply to the Commissioner for a license to purchase spirits or wine or to purchase beer from a manufacturer or from an importer and to receive, keep and sell such spirits or wine either by the glass or by the bottle, or beer by the glass as draft beer or by the bottle for consumption on any portion of the premises approved by the Commissioner for that purpose. Such a license entitles a club to sell such spirits, wine or beer only to members of that club. A multiple activity club which holds such a license may apply for an additional license to sell such spirits, wine or beer to any person who is a guest of such club or of a member of such club who is duly registered in accordance with a bylaw or rule of such club, approved by the Commissioner, provided that if the Commissioner determines that any applicant is not a multiple activity club, as defined in § 101 of this title, the application shall be denied. There shall be no age restrictions on persons permitted on the premises of a licensed multiple activity club.

(b) A food concessionaire dispensing food at a horse racetrack or multi-purpose sports facility may apply to the Commissioner for a license to purchase spirits and wine from an importer, and to receive, keep and sell such spirits and wine to patrons in restaurants, dining rooms, suites owned, leased or operated by the license holder or at bars or counters (except at multi-purpose sports facilities) for consumption on the premises as authorized by the Commissioner, subject, however, to such rules and regulations as may be promulgated by the Delaware Alcoholic Beverage Control Commissioner. The license issued to a food concessionaire dispensing food at a horse racetrack or multi-purpose sports facility pursuant to this section and § 513 of this title, shall continue to be valid whether or not a race meet or minor league baseball game is in progress and such licensee shall be entitled to all of the rights and privileges granted to a restaurant licensee together with the rights and privileges authorized by a license issued pursuant to § 709 of this title upon payment of the license fee set forth in § 709 of this title.

(c) Any person operating a dinner theater presenting public performances featuring live actors in dramatic or musical productions may apply to the Commissioner for a license to keep and sell alcoholic liquor to patrons for consumption on the premises served at such performances, and for consumption on the premises during intermissions, subject to such rules and regulations as may be promulgated by the Delaware Alcoholic Beverage Control Commissioner, provided that the licensee does not serve alcohol unaccompanied by a meal at more than 10 performances during the calendar year.

(d) Any person who has purchased a bottle of alcoholic liquor other than beer from a hotel, restaurant, motorsports speedway, concert hall, club, dinner theater or horse racetrack licensed under this section, and who has partially consumed the contents of such bottle on the licensed premises, may remove it from the licensed premises for the purpose of consumption off the licensed premises. Any person who has purchased a bottle of alcoholic liquor other than beer from a caterer and who has partially consumed the contents of such bottle on the premises, approved by the Commissioner for the catering may remove it from the approved premises for the purpose of consumption off the approved premises.

(e) Any person receiving a license under this section shall be permitted to charge a cover charge at any time live entertainment is actually being provided by the licensee, provided that any licensee charging a cover charge shall prominently display the fact that a cover charge is being made, both at the entrance to the premises and on the menu if one is used on the premises.

(f) Any person operating a bowling alley may apply to the Commissioner for a license to keep and sell alcoholic liquor to patrons for consumption on the premises only.

(g)(1) A caterer may apply to the Commissioner for a license to purchase alcoholic liquors from a manufacturer or from an importer and to receive, keep and sell such alcoholic liquors either by the glass or by the bottle, for consumption on any portion of the premises approved by the Commissioner for that purpose.

(2) An off-site caterer may apply to the Commissioner for a license to purchase alcoholic liquors from an importer and to receive, keep, transport and sell such alcoholic liquors either by the glass or by the bottle for consumption on any portion of off-site premises approved by the Commissioner for that purpose. Transporting of alcoholic liquors by an off-site caterer must be done in accordance with the Commissioner's rules.

(h) Notwithstanding any provision of this title to the contrary, license holders who operate motorsports speedways may permit patrons to bring inside with them alcoholic beverages regulated under this title for their own personal consumption, provided that they have a lawful ticket for admission to the facility and are of the lawful age to consume alcoholic beverages. The license holder may restrict the portions of the facility that patrons may act in accord with this section. The license holder must maintain as current all necessary licenses required pursuant to § 554 of this title.

(i) A certificated air passenger carrier maintaining and operating a warehouse storage facility in the State may apply to the Commissioner for a license to purchase alcoholic liquors from an importer and to receive at the carrier's warehouse or airport facility, keep at the carrier's warehouse or airport facility, transport to the carrier's airport facility, and sell such alcoholic liquor to its passengers for consumption on its aircraft only.

(j) An establishment licensed as a restaurant shall not be required to use the word "restaurant" in its tradename, menus, advertisements or signage unless the Commissioner specifically finds that the public may be confused as to its status as a restaurant.

(k) Any person who holds a valid restaurant license issued by the Commissioner may deny a minor, as defined in § 708 of this title, admission to or permission to remain on the premises after 9:00 p.m. (official Eastern time) unless accompanied by a parent or by a legal guardian.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 512; 55 Del. Laws, c. 283, § 1; 56 Del. Laws, c. 335, § 3; 57 Del. Laws, c. 189; 57 Del. Laws, c. 447; 58 Del. Laws, c. 199; 59 Del. Laws, c. 107, § 17A; 59 Del. Laws, c. 590, §§ 2, 4; 60 Del. Laws, c. 466, §§ 3, 9; 64 Del. Laws, c. 434, §§ 1, 2; 67 Del. Laws, c. 109, §§ 8-10; 69 Del. Laws, c. 6, § 2; 71 Del. Laws, c. 42, § 1; 71 Del. Laws, c. 182, § 1; 71 Del. Laws, c. 210, § 2; 71 Del. Laws, c. 472, § 1; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 244, §§ 2-6; 73 Del. Laws, c. 393, § 2; 75 Del. Laws, c. 246, § 1; 78 Del. Laws, c. 220, § 2.;

§ 512A Farm wineries.

(a) Upon proper application and subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a farm winery to manufacture, ferment, blend, age, store and bottle wine on the premises designated in the license. For purposes of this title, a "farm winery" is defined as an establishment at which the basic ingredients, including but not limited to the harvesting of grapes, to make wine are grown and where wine is fermented or manufactured. Notwithstanding any provisions of this title to the contrary, a farm winery licensee shall be authorized to sell, deliver and ship such wine in barrels, bottles or other closed containers to persons licensed under the provisions of this title to import wine; and to sell and ship wine to persons outside of the State in accordance with this title.

(b) A farm winery licensee shall also be authorized to store and sell wine on the premises by the bottle or by the glass for consumption on or off the premises where sold.

(c) A farm winery licensee shall be exempt from the distance requirements for establishments licensed, or to be licensed, for consumption off the premises, as contained in § 543(d) of this title, and shall not affect the granting of a license of the same type.

(d) A farm winery licensee may sell, on the licensed premises, food items, souvenirs, wine-related supplies and educational material as approved by the Commissioner.

(e) The Commissioner may grant a wine testing license to a farm winery licensee consistent with the provisions of §§ 525 and 554(ff) of this title.

(f) All wine sold by a farm winery licensee shall be in a container which is securely sealed and has attached thereto a label setting forth such information as required by this title, Commission rules and laws of the State.

(g) A farm winery licensee may not engage in any business or activity in the licensed establishment unless authorized by this title or approved by the Commissioner.

(h) A farm winery licensee or a temporary licensee not to exceed 3 years shall be authorized to purchase and receive shipments of bottled, finished wine from importers located within the State that are licensed in accordance with this title. Such purchases and shipments, if in bottled, finished form, must be manufactured specifically for the Delaware farm winery licensee and bear the private label of the Delaware farm winery licensee on each bottle, and, if being imported from without the State, shall be limited, as follows:

(1) During the first year of operation, no more than 10,000 gallons of wine;

(2) During the second year of operation, no more than 7,500 gallons of wine;

(3) During the third year of operation, no more than 5,000 gallons of wine; and

(4) After 3 years of operation, no more than 25% of the total gallons of wine manufactured within the State.

(5) Notwithstanding the importation limitations for bottled wine established in this paragraph, at such time when there is sufficient quantity, variety and quality of wine grapes grown in the State, then the Secretary of the Department of Agriculture may mandate that all licensed Delaware farm wineries must use at least 51% Delaware-grown fruit in their blend inventories. In the case of hardship due to crop loss, the Secretary of the Department of Agriculture may issue a special permit to import fruit, juice or other raw materials to compensate for such crop loss. Until such time as the Secretary of the Department of Agriculture makes such mandate, the licensee or a temporary licensee not to exceed 3 years shall be authorized to import grapes or grape juice from other locations within or outside of the State, pursuant to the rules and regulations of the Department of Agriculture, for the purpose of fermentation, blending, bottling and aging.

(6) A temporary farm winery license may be issued, for not more than 3 years, allowing the temporary licensee to operate according to paragraphs (h)(1), (2) and (3) of this section herein if all the licensing requirements have been met except for those required in § 543(g) of this title, which requires government permitting to manufacture or ferment wine at the location. The temporary licensee shall, however, have obtained all necessary government permitting to operate as a temporary licensee.

(i) A farm winery licensee shall be authorized to purchase and receive shipments of unfinished wine in bulk form from suppliers and importers located within and without the State that are licensed in accordance with this title.

(j) A farm winery licensee shall be prohibited from owning or operating or being affiliated with any importer or retailer of alcoholic liquor either within or without this State. Notwithstanding the foregoing, it shall be permissible for a farm winery to apply to the Commissioner for a license, under § 512(g)(1) of this title, for use of a portion of the farm winery premises as a caterer.

(k) The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

(l) A Delaware winery or farm winery shall be exempt from the prohibition of sales on Sundays as prescribed in § 709 of this title, but is limited on Sundays to the sale hours of 12 noon to 6 p.m. Where any other major holiday, as listed in § 709(e) of this title, falls on Sunday, then sales shall be prohibited pursuant to § 709 of this title.

(m) A farm winery licensee shall be authorized to export grapes, grape juice or unfinished wine grown in this State in bulk to persons outside the State for crushing, fermenting, bottling and labeling and shall be authorized to receive the finished product from that person, so long as no grapes, grape juice or wine, grown or manufactured outside the State, are added to the finished product.

(n) The provisions of § 506 of this title to the contrary notwithstanding, a farm winery licensee shall be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a brewery-pub, microbrewery, and/or craft distillery licensed under this chapter and actually located in this State.

68 Del. Laws, c. 107, § 1; 70 Del. Laws, c. 353, § 3; 72 Del. Laws, c. 486, § 9; 75 Del. Laws, c. 71, §§ 1, 2; 75 Del. Laws, c. 252, § 1; 77 Del. Laws, c. 61, §§ 1, 2; 79 Del. Laws, c. 157, § 1.;

§ 512B Brewery-pubs.

(a) Subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a brewery-pub license to each qualified applicant therefor. No person shall own or operate a brewery-pub unless licensed to do so by the Commissioner. For purposes of this section, a "brewery-pub" shall be an establishment in which beer is manufactured on the premises of the licensed establishment, limited to restaurants owned or leased by the brewery-pub applicant.

(b) The following conditions and restrictions shall apply to the holder of each brewery-pub license:

(1) It must be situated on the premises of, or be physically a part of, a restaurant;

(2) It may brew, bottle, and sell beer at no more than 3 licensed establishments, provided that each such licensed establishment qualifies as a separate brewery-pub under this section;

(3) It shall brew no more than 4,000 barrels of beer in any calendar year;

(4) It may sell beer manufactured on licensed premises in labeled barrels, bottles, or other closed containers to wholesalers licensed under this title for delivery by them to persons inside or outside this State;

(5) It may sell at the licensed premises beer manufactured on the licensed premises at retail for consumption off the premises;

(6) It may sell at the licensed premises beer manufactured on the licensed premises for on-premises consumption;

(7) It shall be prohibited from owning, operating or being affiliated with any importer of alcoholic liquor, either in or without this State; and

(8) The provisions of § 506 of this title to the contrary notwithstanding, it shall be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a farm winery, microbrewery, and/or craft distillery licensed under this chapter and actually located in this State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed the maximum amount currently specified in 27 CFR Part 25, § 25.152(a)(2) or as hereafter amended.

(c) It shall be unlawful for a person to operate a brewery-pub if:

(1) The restaurant portion of the licensed establishment fails to offer complete meals for consideration to patrons or fails to operate as a bona fide restaurant as defined by Commissioner rules or this title;

(2) The license is denied, cancelled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(3) The business is transferred to a different location.

(d) This section shall not prohibit the granting of a restaurant license to sell alcoholic liquors, for on-premises consumption, as provided in § 512 of this title.

(e) The Commissioner may make and publish such rules and regulations with respect to the assessment and payment of the tax on beer, as contained in § 581 of this title, as it deems proper, and all such rules and regulations that are not inconsistent with this title shall have the force and effect of law.

(f) Notwithstanding any other provision of this title to the contrary, the holder of a brewery-pub license may also make, bottle and sell an alcoholic liquor that is fermented or distilled on the premises, subject to the following conditions and restrictions:

(1) All of the conditions and restrictions relating to beer set forth in subsection (b) of this section; and

(2) Alcoholic liquor that is fermented or distilled on the premises shall be taxed in accordance with § 581 of this title.

(g) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licensees licensed under this section or 2 licensees licensed under this section and a microbrewery licensed pursuant to § 512C of this title all owned or controlled by the same person shall be permitted.

68 Del. Laws, c. 205, § 1; 70 Del. Laws, c. 469, §§ 1, 2; 71 Del. Laws, c. 83, § 1; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 225, § 1; 77 Del. Laws, c. 432, §§ 4, 5; 79 Del. Laws, c. 157, § 1.;

§ 512C Microbrewery.

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a microbrewery to manufacture and sell beer, mead and cider.

(b) For purposes of this section, "microbrewery" shall mean a single establishment in which beer, mead or cider is manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a microbrewery license shall allow the licensee:

(1) To manufacture and sell on the licensed premises beer, mead or cider or a combination thereof, but the licensee shall not manufacture or sell more than the maximum amount permitted by federal regulations to qualify for a "reduced rate of tax for certain brewers" as currently found in the 27 C.F.R., Part 25, § 25.152(a)(2) or as hereafter amended;

(2) To manufacture on the licensed premises beer, mead or cider for persons, other than the licensee, licensed under this title or for persons outside this State;

(3) To sell beer, mead and cider manufactured on the licensed premises in labeled barrels, bottles or other closed containers to importers licensed under this title for delivery by them to persons inside or outside the State;

(4) To sell at the licensed premises beer, mead and cider manufactured on the licensed premises for consumption on or off the licensed premises. The amount of beer, mead and cider sold for off-premises consumption shall be limited to a maximum of 5 cases per day to each retail customer; and

(5) The provisions of § 506 of this title to the contrary notwithstanding, to be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a farm winery, brewery-pub, and/or craft distillery licensed under this chapter and actually located in this State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed the maximum amount currently specified in 27 CFR Part 25, § 25.152(a)(2) or as hereafter amended.

(d) It shall be unlawful for a person to operate a microbrewery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) The licensee owns, operates or is affiliated with any importer of alcoholic liquor either in or without this State.

(e) A microbrewery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a microbrewery license.

(f) All beer, mead and cider sold by a microbrewery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any microbrewery or brewery licensed by the Commissioner to manufacture beer, mead, or cider in this State may provide samples of the beer, mead, or cider manufactured at said premises in a manner approved by the Commissioner.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at a licensee licensed under this section and at up to 2 brewery-pubs licensed pursuant to § 512B of this title all owned or controlled by the same person shall be permitted.

69 Del. Laws, c. 361, § 1; 71 Del. Laws, c. 211, §§ 1-3; 72 Del. Laws, c. 486, § 9; 76 Del. Laws, c. 32, §§ 1-5; 77 Del. Laws, c. 432, §§ 1-3; 79 Del. Laws, c. 157, § 1.;

§ 512D Wine auctions.

(a) Subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a wine auction license to each qualified applicant therefor. No person shall operate a wine auction unless licensed to do so by the Commissioner. For purposes of this section, a "wine auction" shall mean a person, partnership or corporation that sells rare or fine wines on consignment from the owners of said wines at public auction to those persons who are of legal age to purchase such items. A nonprofit organization may apply for a "wine auction-gathering license" for a specific date upon application to the Commissioner as a fund raiser for their organization.

(b) Said "wine auction" license holder must have an office situated within the State, however said auctions may take place at any location within the State subject to the rules and regulations of the Commissioner which shall have the force of law. A nonprofit organization does not need to maintain an office within the State.

(c) No more than 12 auctions may be conducted within a calendar year.

(d) The wine auction license holder shall have the responsibility for collecting and remitting the applicable excise taxes and gross receipt taxes due for all products auctioned. Provided further, that any products purchased at auction shall not be stocked as inventory or made available for further retail sale in any facility or store licensed under this title.

71 Del. Laws, c. 383, § 1; 72 Del. Laws, c. 486, § 9.;

§ 512E Craft distillery.

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a craft distillery to manufacture and sell spirits.

(b) For purposes of this section, "craft distillery" shall mean a single establishment in which spirits are manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a craft distillery license shall allow the licensee:

(1) To manufacture on the licensed premises and sell not more than 750,000 proof gallons of distilled spirits in any calendar year;

(2) To manufacture spirits, on the licensed premises, for persons other than the licensee who are licensed under this title or for persons outside this State;

(3) To sell, deliver and ship such spirits in labeled barrels, bottles or other closed containers to persons licensed under the provisions of this title to import spirits; and to sell and ship spirits to persons outside of the State in accordance with this title;

(4) To store and sell spirits on the premises by the bottle or by the glass for consumption on or off the premises where sold. The amount of spirits sold for off-premises consumption shall be limited to a maximum of 1 case (i.e., not more than 12—750 ml bottles) per day to each retail customer for consumption off the premises; and

(5) To sell, on the licensed premises, food items, souvenirs, spirit-related supplies and educational material as approved by the Commissioner.

(d) It shall be unlawful for a person to operate a craft distillery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) It is owned, operated or affiliated with any importer of alcoholic liquor, either in or without this State; except that the holder of a craft distillery license may have an interest in, be affiliated with, operate, or own in common ownership a microbrewery, farm winery, and/or brewery-pub licensed under this chapter and actually located within this State.

(e) A craft distillery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a craft distillery license.

(f) All spirits sold by a craft distillery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any craft distillery licensed by the Commissioner to manufacture spirits in this State may provide tastings of the spirits at said premises pursuant to a spirits tasting license granted by the Commissioner pursuant to § 525 of this title.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licenses licensed under this section, § 512A, § 512B, or § 512C of this title all owned or controlled by the same person shall be permitted.

(i) A craft distillery licensee shall be authorized to purchase and receive shipments of unfinished neutral grain spirit in bulk form from suppliers and importers located within and without the State that are licensed in accordance with this title.

(j) A craft distillery licensee shall be authorized to export unfinished spirit manufactured in this State in bulk to persons outside the State for blending, aging, finishing, bottling and labeling and shall be authorized to receive the finished product from that person.

(k) A craft distillery shall be exempt from the prohibition of sales on Sundays as proscribed in § 709 of this title, but any sales on Sundays shall be limited to the hours during which the holders of licenses for the sale of spirits in a store may sell on Sundays pursuant to § 709(h) of this title. A craft distillery shall remain closed on Thanksgiving, Christmas and Easter.

(l) The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as the Commissioner may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

(m) The provisions of § 506 of this title to the contrary notwithstanding, the holder of a craft distillery license shall be permitted to have an interest in, be affiliated with, or own another supplier or manufacturer, whether located inside or outside the State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed 750,000 proof gallons in any calendar year.

78 Del. Laws, c. 251, § 1; 79 Del. Laws, c. 157, § 1.;

§ 512F Temporary large events.

Any person licensed under § 512 of this title hosting a temporary large event may share the profits from the event, including the profits from alcohol sales, with the temporary large event promoter, and such sharing of profits shall not be in violation of this title, including § 561 of this title or any regulations promulgated by the Commissioner, provided that:

(1) The licensee shall be responsible for the purchase and resale or dispensing of all alcohol at the temporary large event as provided in and in compliance with this title and may not allow the temporary large event promoter to participate in such purchasing, reselling or dispensing; and

(2) The temporary large event promoter shall, prior to the temporary large event, obtain a temporary large event license from the Commissioner. Application for a temporary large event license shall be on a form prescribed by the Commissioner, made under oath or affirmation and signed before 2 witnesses, containing a statement to the effect that the temporary large event promoter:

a. Will comply with this title and the regulations promulgated hereunder;

b. Agrees to submit to the jurisdiction of the Commissioner and the courts of the State;

c. Is not a manufacturer, supplier or importer;

d. Has not been convicted of violating the liquor laws of this State or been convicted and imprisoned for a crime; and

e. Such other matters as the Commissioner may prescribe by rule or regulation.

The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

79 Del. Laws, c. 6, § 2.;



§ 512A. Farm wineries

(a) Upon proper application and subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a farm winery to manufacture, ferment, blend, age, store and bottle wine on the premises designated in the license. For purposes of this title, a "farm winery" is defined as an establishment at which the basic ingredients, including but not limited to the harvesting of grapes, to make wine are grown and where wine is fermented or manufactured. Notwithstanding any provisions of this title to the contrary, a farm winery licensee shall be authorized to sell, deliver and ship such wine in barrels, bottles or other closed containers to persons licensed under the provisions of this title to import wine; and to sell and ship wine to persons outside of the State in accordance with this title.

(b) A farm winery licensee shall also be authorized to store and sell wine on the premises by the bottle or by the glass for consumption on or off the premises where sold.

(c) A farm winery licensee shall be exempt from the distance requirements for establishments licensed, or to be licensed, for consumption off the premises, as contained in § 543(d) of this title, and shall not affect the granting of a license of the same type.

(d) A farm winery licensee may sell, on the licensed premises, food items, souvenirs, wine-related supplies and educational material as approved by the Commissioner.

(e) The Commissioner may grant a wine testing license to a farm winery licensee consistent with the provisions of §§ 525 and 554(ff) of this title.

(f) All wine sold by a farm winery licensee shall be in a container which is securely sealed and has attached thereto a label setting forth such information as required by this title, Commission rules and laws of the State.

(g) A farm winery licensee may not engage in any business or activity in the licensed establishment unless authorized by this title or approved by the Commissioner.

(h) A farm winery licensee or a temporary licensee not to exceed 3 years shall be authorized to purchase and receive shipments of bottled, finished wine from importers located within the State that are licensed in accordance with this title. Such purchases and shipments, if in bottled, finished form, must be manufactured specifically for the Delaware farm winery licensee and bear the private label of the Delaware farm winery licensee on each bottle, and, if being imported from without the State, shall be limited, as follows:

(1) During the first year of operation, no more than 10,000 gallons of wine;

(2) During the second year of operation, no more than 7,500 gallons of wine;

(3) During the third year of operation, no more than 5,000 gallons of wine; and

(4) After 3 years of operation, no more than 25% of the total gallons of wine manufactured within the State.

(5) Notwithstanding the importation limitations for bottled wine established in this paragraph, at such time when there is sufficient quantity, variety and quality of wine grapes grown in the State, then the Secretary of the Department of Agriculture may mandate that all licensed Delaware farm wineries must use at least 51% Delaware-grown fruit in their blend inventories. In the case of hardship due to crop loss, the Secretary of the Department of Agriculture may issue a special permit to import fruit, juice or other raw materials to compensate for such crop loss. Until such time as the Secretary of the Department of Agriculture makes such mandate, the licensee or a temporary licensee not to exceed 3 years shall be authorized to import grapes or grape juice from other locations within or outside of the State, pursuant to the rules and regulations of the Department of Agriculture, for the purpose of fermentation, blending, bottling and aging.

(6) A temporary farm winery license may be issued, for not more than 3 years, allowing the temporary licensee to operate according to paragraphs (h)(1), (2) and (3) of this section herein if all the licensing requirements have been met except for those required in § 543(g) of this title, which requires government permitting to manufacture or ferment wine at the location. The temporary licensee shall, however, have obtained all necessary government permitting to operate as a temporary licensee.

(i) A farm winery licensee shall be authorized to purchase and receive shipments of unfinished wine in bulk form from suppliers and importers located within and without the State that are licensed in accordance with this title.

(j) A farm winery licensee shall be prohibited from owning or operating or being affiliated with any importer or retailer of alcoholic liquor either within or without this State. Notwithstanding the foregoing, it shall be permissible for a farm winery to apply to the Commissioner for a license, under § 512(g)(1) of this title, for use of a portion of the farm winery premises as a caterer.

(k) The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

(l) A Delaware winery or farm winery shall be exempt from the prohibition of sales on Sundays as prescribed in § 709 of this title, but is limited on Sundays to the sale hours of 12 noon to 6 p.m. Where any other major holiday, as listed in § 709(e) of this title, falls on Sunday, then sales shall be prohibited pursuant to § 709 of this title.

(m) A farm winery licensee shall be authorized to export grapes, grape juice or unfinished wine grown in this State in bulk to persons outside the State for crushing, fermenting, bottling and labeling and shall be authorized to receive the finished product from that person, so long as no grapes, grape juice or wine, grown or manufactured outside the State, are added to the finished product.

(n) The provisions of § 506 of this title to the contrary notwithstanding, a farm winery licensee shall be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a brewery-pub, microbrewery, and/or craft distillery licensed under this chapter and actually located in this State.

68 Del. Laws, c. 107, § 1; 70 Del. Laws, c. 353, § 3; 72 Del. Laws, c. 486, § 9; 75 Del. Laws, c. 71, §§ 1, 2; 75 Del. Laws, c. 252, § 1; 77 Del. Laws, c. 61, §§ 1, 2; 79 Del. Laws, c. 157, § 1.;

§ 512B Brewery-pubs.

(a) Subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a brewery-pub license to each qualified applicant therefor. No person shall own or operate a brewery-pub unless licensed to do so by the Commissioner. For purposes of this section, a "brewery-pub" shall be an establishment in which beer is manufactured on the premises of the licensed establishment, limited to restaurants owned or leased by the brewery-pub applicant.

(b) The following conditions and restrictions shall apply to the holder of each brewery-pub license:

(1) It must be situated on the premises of, or be physically a part of, a restaurant;

(2) It may brew, bottle, and sell beer at no more than 3 licensed establishments, provided that each such licensed establishment qualifies as a separate brewery-pub under this section;

(3) It shall brew no more than 4,000 barrels of beer in any calendar year;

(4) It may sell beer manufactured on licensed premises in labeled barrels, bottles, or other closed containers to wholesalers licensed under this title for delivery by them to persons inside or outside this State;

(5) It may sell at the licensed premises beer manufactured on the licensed premises at retail for consumption off the premises;

(6) It may sell at the licensed premises beer manufactured on the licensed premises for on-premises consumption;

(7) It shall be prohibited from owning, operating or being affiliated with any importer of alcoholic liquor, either in or without this State; and

(8) The provisions of § 506 of this title to the contrary notwithstanding, it shall be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a farm winery, microbrewery, and/or craft distillery licensed under this chapter and actually located in this State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed the maximum amount currently specified in 27 CFR Part 25, § 25.152(a)(2) or as hereafter amended.

(c) It shall be unlawful for a person to operate a brewery-pub if:

(1) The restaurant portion of the licensed establishment fails to offer complete meals for consideration to patrons or fails to operate as a bona fide restaurant as defined by Commissioner rules or this title;

(2) The license is denied, cancelled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(3) The business is transferred to a different location.

(d) This section shall not prohibit the granting of a restaurant license to sell alcoholic liquors, for on-premises consumption, as provided in § 512 of this title.

(e) The Commissioner may make and publish such rules and regulations with respect to the assessment and payment of the tax on beer, as contained in § 581 of this title, as it deems proper, and all such rules and regulations that are not inconsistent with this title shall have the force and effect of law.

(f) Notwithstanding any other provision of this title to the contrary, the holder of a brewery-pub license may also make, bottle and sell an alcoholic liquor that is fermented or distilled on the premises, subject to the following conditions and restrictions:

(1) All of the conditions and restrictions relating to beer set forth in subsection (b) of this section; and

(2) Alcoholic liquor that is fermented or distilled on the premises shall be taxed in accordance with § 581 of this title.

(g) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licensees licensed under this section or 2 licensees licensed under this section and a microbrewery licensed pursuant to § 512C of this title all owned or controlled by the same person shall be permitted.

68 Del. Laws, c. 205, § 1; 70 Del. Laws, c. 469, §§ 1, 2; 71 Del. Laws, c. 83, § 1; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 225, § 1; 77 Del. Laws, c. 432, §§ 4, 5; 79 Del. Laws, c. 157, § 1.;

§ 512C Microbrewery.

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a microbrewery to manufacture and sell beer, mead and cider.

(b) For purposes of this section, "microbrewery" shall mean a single establishment in which beer, mead or cider is manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a microbrewery license shall allow the licensee:

(1) To manufacture and sell on the licensed premises beer, mead or cider or a combination thereof, but the licensee shall not manufacture or sell more than the maximum amount permitted by federal regulations to qualify for a "reduced rate of tax for certain brewers" as currently found in the 27 C.F.R., Part 25, § 25.152(a)(2) or as hereafter amended;

(2) To manufacture on the licensed premises beer, mead or cider for persons, other than the licensee, licensed under this title or for persons outside this State;

(3) To sell beer, mead and cider manufactured on the licensed premises in labeled barrels, bottles or other closed containers to importers licensed under this title for delivery by them to persons inside or outside the State;

(4) To sell at the licensed premises beer, mead and cider manufactured on the licensed premises for consumption on or off the licensed premises. The amount of beer, mead and cider sold for off-premises consumption shall be limited to a maximum of 5 cases per day to each retail customer; and

(5) The provisions of § 506 of this title to the contrary notwithstanding, to be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a farm winery, brewery-pub, and/or craft distillery licensed under this chapter and actually located in this State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed the maximum amount currently specified in 27 CFR Part 25, § 25.152(a)(2) or as hereafter amended.

(d) It shall be unlawful for a person to operate a microbrewery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) The licensee owns, operates or is affiliated with any importer of alcoholic liquor either in or without this State.

(e) A microbrewery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a microbrewery license.

(f) All beer, mead and cider sold by a microbrewery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any microbrewery or brewery licensed by the Commissioner to manufacture beer, mead, or cider in this State may provide samples of the beer, mead, or cider manufactured at said premises in a manner approved by the Commissioner.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at a licensee licensed under this section and at up to 2 brewery-pubs licensed pursuant to § 512B of this title all owned or controlled by the same person shall be permitted.

69 Del. Laws, c. 361, § 1; 71 Del. Laws, c. 211, §§ 1-3; 72 Del. Laws, c. 486, § 9; 76 Del. Laws, c. 32, §§ 1-5; 77 Del. Laws, c. 432, §§ 1-3; 79 Del. Laws, c. 157, § 1.;

§ 512D Wine auctions.

(a) Subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a wine auction license to each qualified applicant therefor. No person shall operate a wine auction unless licensed to do so by the Commissioner. For purposes of this section, a "wine auction" shall mean a person, partnership or corporation that sells rare or fine wines on consignment from the owners of said wines at public auction to those persons who are of legal age to purchase such items. A nonprofit organization may apply for a "wine auction-gathering license" for a specific date upon application to the Commissioner as a fund raiser for their organization.

(b) Said "wine auction" license holder must have an office situated within the State, however said auctions may take place at any location within the State subject to the rules and regulations of the Commissioner which shall have the force of law. A nonprofit organization does not need to maintain an office within the State.

(c) No more than 12 auctions may be conducted within a calendar year.

(d) The wine auction license holder shall have the responsibility for collecting and remitting the applicable excise taxes and gross receipt taxes due for all products auctioned. Provided further, that any products purchased at auction shall not be stocked as inventory or made available for further retail sale in any facility or store licensed under this title.

71 Del. Laws, c. 383, § 1; 72 Del. Laws, c. 486, § 9.;

§ 512E Craft distillery.

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a craft distillery to manufacture and sell spirits.

(b) For purposes of this section, "craft distillery" shall mean a single establishment in which spirits are manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a craft distillery license shall allow the licensee:

(1) To manufacture on the licensed premises and sell not more than 750,000 proof gallons of distilled spirits in any calendar year;

(2) To manufacture spirits, on the licensed premises, for persons other than the licensee who are licensed under this title or for persons outside this State;

(3) To sell, deliver and ship such spirits in labeled barrels, bottles or other closed containers to persons licensed under the provisions of this title to import spirits; and to sell and ship spirits to persons outside of the State in accordance with this title;

(4) To store and sell spirits on the premises by the bottle or by the glass for consumption on or off the premises where sold. The amount of spirits sold for off-premises consumption shall be limited to a maximum of 1 case (i.e., not more than 12—750 ml bottles) per day to each retail customer for consumption off the premises; and

(5) To sell, on the licensed premises, food items, souvenirs, spirit-related supplies and educational material as approved by the Commissioner.

(d) It shall be unlawful for a person to operate a craft distillery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) It is owned, operated or affiliated with any importer of alcoholic liquor, either in or without this State; except that the holder of a craft distillery license may have an interest in, be affiliated with, operate, or own in common ownership a microbrewery, farm winery, and/or brewery-pub licensed under this chapter and actually located within this State.

(e) A craft distillery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a craft distillery license.

(f) All spirits sold by a craft distillery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any craft distillery licensed by the Commissioner to manufacture spirits in this State may provide tastings of the spirits at said premises pursuant to a spirits tasting license granted by the Commissioner pursuant to § 525 of this title.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licenses licensed under this section, § 512A, § 512B, or § 512C of this title all owned or controlled by the same person shall be permitted.

(i) A craft distillery licensee shall be authorized to purchase and receive shipments of unfinished neutral grain spirit in bulk form from suppliers and importers located within and without the State that are licensed in accordance with this title.

(j) A craft distillery licensee shall be authorized to export unfinished spirit manufactured in this State in bulk to persons outside the State for blending, aging, finishing, bottling and labeling and shall be authorized to receive the finished product from that person.

(k) A craft distillery shall be exempt from the prohibition of sales on Sundays as proscribed in § 709 of this title, but any sales on Sundays shall be limited to the hours during which the holders of licenses for the sale of spirits in a store may sell on Sundays pursuant to § 709(h) of this title. A craft distillery shall remain closed on Thanksgiving, Christmas and Easter.

(l) The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as the Commissioner may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

(m) The provisions of § 506 of this title to the contrary notwithstanding, the holder of a craft distillery license shall be permitted to have an interest in, be affiliated with, or own another supplier or manufacturer, whether located inside or outside the State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed 750,000 proof gallons in any calendar year.

78 Del. Laws, c. 251, § 1; 79 Del. Laws, c. 157, § 1.;

§ 512F Temporary large events.

Any person licensed under § 512 of this title hosting a temporary large event may share the profits from the event, including the profits from alcohol sales, with the temporary large event promoter, and such sharing of profits shall not be in violation of this title, including § 561 of this title or any regulations promulgated by the Commissioner, provided that:

(1) The licensee shall be responsible for the purchase and resale or dispensing of all alcohol at the temporary large event as provided in and in compliance with this title and may not allow the temporary large event promoter to participate in such purchasing, reselling or dispensing; and

(2) The temporary large event promoter shall, prior to the temporary large event, obtain a temporary large event license from the Commissioner. Application for a temporary large event license shall be on a form prescribed by the Commissioner, made under oath or affirmation and signed before 2 witnesses, containing a statement to the effect that the temporary large event promoter:

a. Will comply with this title and the regulations promulgated hereunder;

b. Agrees to submit to the jurisdiction of the Commissioner and the courts of the State;

c. Is not a manufacturer, supplier or importer;

d. Has not been convicted of violating the liquor laws of this State or been convicted and imprisoned for a crime; and

e. Such other matters as the Commissioner may prescribe by rule or regulation.

The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

79 Del. Laws, c. 6, § 2.;



§ 512B. Brewery-pubs

(a) Subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a brewery-pub license to each qualified applicant therefor. No person shall own or operate a brewery-pub unless licensed to do so by the Commissioner. For purposes of this section, a "brewery-pub" shall be an establishment in which beer is manufactured on the premises of the licensed establishment, limited to restaurants owned or leased by the brewery-pub applicant.

(b) The following conditions and restrictions shall apply to the holder of each brewery-pub license:

(1) It must be situated on the premises of, or be physically a part of, a restaurant;

(2) It may brew, bottle, and sell beer at no more than 3 licensed establishments, provided that each such licensed establishment qualifies as a separate brewery-pub under this section;

(3) It shall brew no more than 4,000 barrels of beer in any calendar year;

(4) It may sell beer manufactured on licensed premises in labeled barrels, bottles, or other closed containers to wholesalers licensed under this title for delivery by them to persons inside or outside this State;

(5) It may sell at the licensed premises beer manufactured on the licensed premises at retail for consumption off the premises;

(6) It may sell at the licensed premises beer manufactured on the licensed premises for on-premises consumption;

(7) It shall be prohibited from owning, operating or being affiliated with any importer of alcoholic liquor, either in or without this State; and

(8) The provisions of § 506 of this title to the contrary notwithstanding, it shall be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a farm winery, microbrewery, and/or craft distillery licensed under this chapter and actually located in this State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed the maximum amount currently specified in 27 CFR Part 25, § 25.152(a)(2) or as hereafter amended.

(c) It shall be unlawful for a person to operate a brewery-pub if:

(1) The restaurant portion of the licensed establishment fails to offer complete meals for consideration to patrons or fails to operate as a bona fide restaurant as defined by Commissioner rules or this title;

(2) The license is denied, cancelled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(3) The business is transferred to a different location.

(d) This section shall not prohibit the granting of a restaurant license to sell alcoholic liquors, for on-premises consumption, as provided in § 512 of this title.

(e) The Commissioner may make and publish such rules and regulations with respect to the assessment and payment of the tax on beer, as contained in § 581 of this title, as it deems proper, and all such rules and regulations that are not inconsistent with this title shall have the force and effect of law.

(f) Notwithstanding any other provision of this title to the contrary, the holder of a brewery-pub license may also make, bottle and sell an alcoholic liquor that is fermented or distilled on the premises, subject to the following conditions and restrictions:

(1) All of the conditions and restrictions relating to beer set forth in subsection (b) of this section; and

(2) Alcoholic liquor that is fermented or distilled on the premises shall be taxed in accordance with § 581 of this title.

(g) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licensees licensed under this section or 2 licensees licensed under this section and a microbrewery licensed pursuant to § 512C of this title all owned or controlled by the same person shall be permitted.

68 Del. Laws, c. 205, § 1; 70 Del. Laws, c. 469, §§ 1, 2; 71 Del. Laws, c. 83, § 1; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 225, § 1; 77 Del. Laws, c. 432, §§ 4, 5; 79 Del. Laws, c. 157, § 1.;

§ 512C Microbrewery.

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a microbrewery to manufacture and sell beer, mead and cider.

(b) For purposes of this section, "microbrewery" shall mean a single establishment in which beer, mead or cider is manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a microbrewery license shall allow the licensee:

(1) To manufacture and sell on the licensed premises beer, mead or cider or a combination thereof, but the licensee shall not manufacture or sell more than the maximum amount permitted by federal regulations to qualify for a "reduced rate of tax for certain brewers" as currently found in the 27 C.F.R., Part 25, § 25.152(a)(2) or as hereafter amended;

(2) To manufacture on the licensed premises beer, mead or cider for persons, other than the licensee, licensed under this title or for persons outside this State;

(3) To sell beer, mead and cider manufactured on the licensed premises in labeled barrels, bottles or other closed containers to importers licensed under this title for delivery by them to persons inside or outside the State;

(4) To sell at the licensed premises beer, mead and cider manufactured on the licensed premises for consumption on or off the licensed premises. The amount of beer, mead and cider sold for off-premises consumption shall be limited to a maximum of 5 cases per day to each retail customer; and

(5) The provisions of § 506 of this title to the contrary notwithstanding, to be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a farm winery, brewery-pub, and/or craft distillery licensed under this chapter and actually located in this State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed the maximum amount currently specified in 27 CFR Part 25, § 25.152(a)(2) or as hereafter amended.

(d) It shall be unlawful for a person to operate a microbrewery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) The licensee owns, operates or is affiliated with any importer of alcoholic liquor either in or without this State.

(e) A microbrewery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a microbrewery license.

(f) All beer, mead and cider sold by a microbrewery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any microbrewery or brewery licensed by the Commissioner to manufacture beer, mead, or cider in this State may provide samples of the beer, mead, or cider manufactured at said premises in a manner approved by the Commissioner.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at a licensee licensed under this section and at up to 2 brewery-pubs licensed pursuant to § 512B of this title all owned or controlled by the same person shall be permitted.

69 Del. Laws, c. 361, § 1; 71 Del. Laws, c. 211, §§ 1-3; 72 Del. Laws, c. 486, § 9; 76 Del. Laws, c. 32, §§ 1-5; 77 Del. Laws, c. 432, §§ 1-3; 79 Del. Laws, c. 157, § 1.;

§ 512D Wine auctions.

(a) Subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a wine auction license to each qualified applicant therefor. No person shall operate a wine auction unless licensed to do so by the Commissioner. For purposes of this section, a "wine auction" shall mean a person, partnership or corporation that sells rare or fine wines on consignment from the owners of said wines at public auction to those persons who are of legal age to purchase such items. A nonprofit organization may apply for a "wine auction-gathering license" for a specific date upon application to the Commissioner as a fund raiser for their organization.

(b) Said "wine auction" license holder must have an office situated within the State, however said auctions may take place at any location within the State subject to the rules and regulations of the Commissioner which shall have the force of law. A nonprofit organization does not need to maintain an office within the State.

(c) No more than 12 auctions may be conducted within a calendar year.

(d) The wine auction license holder shall have the responsibility for collecting and remitting the applicable excise taxes and gross receipt taxes due for all products auctioned. Provided further, that any products purchased at auction shall not be stocked as inventory or made available for further retail sale in any facility or store licensed under this title.

71 Del. Laws, c. 383, § 1; 72 Del. Laws, c. 486, § 9.;

§ 512E Craft distillery.

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a craft distillery to manufacture and sell spirits.

(b) For purposes of this section, "craft distillery" shall mean a single establishment in which spirits are manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a craft distillery license shall allow the licensee:

(1) To manufacture on the licensed premises and sell not more than 750,000 proof gallons of distilled spirits in any calendar year;

(2) To manufacture spirits, on the licensed premises, for persons other than the licensee who are licensed under this title or for persons outside this State;

(3) To sell, deliver and ship such spirits in labeled barrels, bottles or other closed containers to persons licensed under the provisions of this title to import spirits; and to sell and ship spirits to persons outside of the State in accordance with this title;

(4) To store and sell spirits on the premises by the bottle or by the glass for consumption on or off the premises where sold. The amount of spirits sold for off-premises consumption shall be limited to a maximum of 1 case (i.e., not more than 12—750 ml bottles) per day to each retail customer for consumption off the premises; and

(5) To sell, on the licensed premises, food items, souvenirs, spirit-related supplies and educational material as approved by the Commissioner.

(d) It shall be unlawful for a person to operate a craft distillery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) It is owned, operated or affiliated with any importer of alcoholic liquor, either in or without this State; except that the holder of a craft distillery license may have an interest in, be affiliated with, operate, or own in common ownership a microbrewery, farm winery, and/or brewery-pub licensed under this chapter and actually located within this State.

(e) A craft distillery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a craft distillery license.

(f) All spirits sold by a craft distillery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any craft distillery licensed by the Commissioner to manufacture spirits in this State may provide tastings of the spirits at said premises pursuant to a spirits tasting license granted by the Commissioner pursuant to § 525 of this title.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licenses licensed under this section, § 512A, § 512B, or § 512C of this title all owned or controlled by the same person shall be permitted.

(i) A craft distillery licensee shall be authorized to purchase and receive shipments of unfinished neutral grain spirit in bulk form from suppliers and importers located within and without the State that are licensed in accordance with this title.

(j) A craft distillery licensee shall be authorized to export unfinished spirit manufactured in this State in bulk to persons outside the State for blending, aging, finishing, bottling and labeling and shall be authorized to receive the finished product from that person.

(k) A craft distillery shall be exempt from the prohibition of sales on Sundays as proscribed in § 709 of this title, but any sales on Sundays shall be limited to the hours during which the holders of licenses for the sale of spirits in a store may sell on Sundays pursuant to § 709(h) of this title. A craft distillery shall remain closed on Thanksgiving, Christmas and Easter.

(l) The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as the Commissioner may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

(m) The provisions of § 506 of this title to the contrary notwithstanding, the holder of a craft distillery license shall be permitted to have an interest in, be affiliated with, or own another supplier or manufacturer, whether located inside or outside the State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed 750,000 proof gallons in any calendar year.

78 Del. Laws, c. 251, § 1; 79 Del. Laws, c. 157, § 1.;

§ 512F Temporary large events.

Any person licensed under § 512 of this title hosting a temporary large event may share the profits from the event, including the profits from alcohol sales, with the temporary large event promoter, and such sharing of profits shall not be in violation of this title, including § 561 of this title or any regulations promulgated by the Commissioner, provided that:

(1) The licensee shall be responsible for the purchase and resale or dispensing of all alcohol at the temporary large event as provided in and in compliance with this title and may not allow the temporary large event promoter to participate in such purchasing, reselling or dispensing; and

(2) The temporary large event promoter shall, prior to the temporary large event, obtain a temporary large event license from the Commissioner. Application for a temporary large event license shall be on a form prescribed by the Commissioner, made under oath or affirmation and signed before 2 witnesses, containing a statement to the effect that the temporary large event promoter:

a. Will comply with this title and the regulations promulgated hereunder;

b. Agrees to submit to the jurisdiction of the Commissioner and the courts of the State;

c. Is not a manufacturer, supplier or importer;

d. Has not been convicted of violating the liquor laws of this State or been convicted and imprisoned for a crime; and

e. Such other matters as the Commissioner may prescribe by rule or regulation.

The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

79 Del. Laws, c. 6, § 2.;



§ 512C. Microbrewery

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a microbrewery to manufacture and sell beer, mead and cider.

(b) For purposes of this section, "microbrewery" shall mean a single establishment in which beer, mead or cider is manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a microbrewery license shall allow the licensee:

(1) To manufacture and sell on the licensed premises beer, mead or cider or a combination thereof, but the licensee shall not manufacture or sell more than the maximum amount permitted by federal regulations to qualify for a "reduced rate of tax for certain brewers" as currently found in the 27 C.F.R., Part 25, § 25.152(a)(2) or as hereafter amended;

(2) To manufacture on the licensed premises beer, mead or cider for persons, other than the licensee, licensed under this title or for persons outside this State;

(3) To sell beer, mead and cider manufactured on the licensed premises in labeled barrels, bottles or other closed containers to importers licensed under this title for delivery by them to persons inside or outside the State;

(4) To sell at the licensed premises beer, mead and cider manufactured on the licensed premises for consumption on or off the licensed premises. The amount of beer, mead and cider sold for off-premises consumption shall be limited to a maximum of 5 cases per day to each retail customer; and

(5) The provisions of § 506 of this title to the contrary notwithstanding, to be permitted to have an interest in, be affiliated with, operate, or own another supplier or manufacturer located outside the State and have an interest in a farm winery, brewery-pub, and/or craft distillery licensed under this chapter and actually located in this State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed the maximum amount currently specified in 27 CFR Part 25, § 25.152(a)(2) or as hereafter amended.

(d) It shall be unlawful for a person to operate a microbrewery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) The licensee owns, operates or is affiliated with any importer of alcoholic liquor either in or without this State.

(e) A microbrewery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a microbrewery license.

(f) All beer, mead and cider sold by a microbrewery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any microbrewery or brewery licensed by the Commissioner to manufacture beer, mead, or cider in this State may provide samples of the beer, mead, or cider manufactured at said premises in a manner approved by the Commissioner.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at a licensee licensed under this section and at up to 2 brewery-pubs licensed pursuant to § 512B of this title all owned or controlled by the same person shall be permitted.

69 Del. Laws, c. 361, § 1; 71 Del. Laws, c. 211, §§ 1-3; 72 Del. Laws, c. 486, § 9; 76 Del. Laws, c. 32, §§ 1-5; 77 Del. Laws, c. 432, §§ 1-3; 79 Del. Laws, c. 157, § 1.;

§ 512D Wine auctions.

(a) Subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a wine auction license to each qualified applicant therefor. No person shall operate a wine auction unless licensed to do so by the Commissioner. For purposes of this section, a "wine auction" shall mean a person, partnership or corporation that sells rare or fine wines on consignment from the owners of said wines at public auction to those persons who are of legal age to purchase such items. A nonprofit organization may apply for a "wine auction-gathering license" for a specific date upon application to the Commissioner as a fund raiser for their organization.

(b) Said "wine auction" license holder must have an office situated within the State, however said auctions may take place at any location within the State subject to the rules and regulations of the Commissioner which shall have the force of law. A nonprofit organization does not need to maintain an office within the State.

(c) No more than 12 auctions may be conducted within a calendar year.

(d) The wine auction license holder shall have the responsibility for collecting and remitting the applicable excise taxes and gross receipt taxes due for all products auctioned. Provided further, that any products purchased at auction shall not be stocked as inventory or made available for further retail sale in any facility or store licensed under this title.

71 Del. Laws, c. 383, § 1; 72 Del. Laws, c. 486, § 9.;

§ 512E Craft distillery.

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a craft distillery to manufacture and sell spirits.

(b) For purposes of this section, "craft distillery" shall mean a single establishment in which spirits are manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a craft distillery license shall allow the licensee:

(1) To manufacture on the licensed premises and sell not more than 750,000 proof gallons of distilled spirits in any calendar year;

(2) To manufacture spirits, on the licensed premises, for persons other than the licensee who are licensed under this title or for persons outside this State;

(3) To sell, deliver and ship such spirits in labeled barrels, bottles or other closed containers to persons licensed under the provisions of this title to import spirits; and to sell and ship spirits to persons outside of the State in accordance with this title;

(4) To store and sell spirits on the premises by the bottle or by the glass for consumption on or off the premises where sold. The amount of spirits sold for off-premises consumption shall be limited to a maximum of 1 case (i.e., not more than 12—750 ml bottles) per day to each retail customer for consumption off the premises; and

(5) To sell, on the licensed premises, food items, souvenirs, spirit-related supplies and educational material as approved by the Commissioner.

(d) It shall be unlawful for a person to operate a craft distillery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) It is owned, operated or affiliated with any importer of alcoholic liquor, either in or without this State; except that the holder of a craft distillery license may have an interest in, be affiliated with, operate, or own in common ownership a microbrewery, farm winery, and/or brewery-pub licensed under this chapter and actually located within this State.

(e) A craft distillery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a craft distillery license.

(f) All spirits sold by a craft distillery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any craft distillery licensed by the Commissioner to manufacture spirits in this State may provide tastings of the spirits at said premises pursuant to a spirits tasting license granted by the Commissioner pursuant to § 525 of this title.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licenses licensed under this section, § 512A, § 512B, or § 512C of this title all owned or controlled by the same person shall be permitted.

(i) A craft distillery licensee shall be authorized to purchase and receive shipments of unfinished neutral grain spirit in bulk form from suppliers and importers located within and without the State that are licensed in accordance with this title.

(j) A craft distillery licensee shall be authorized to export unfinished spirit manufactured in this State in bulk to persons outside the State for blending, aging, finishing, bottling and labeling and shall be authorized to receive the finished product from that person.

(k) A craft distillery shall be exempt from the prohibition of sales on Sundays as proscribed in § 709 of this title, but any sales on Sundays shall be limited to the hours during which the holders of licenses for the sale of spirits in a store may sell on Sundays pursuant to § 709(h) of this title. A craft distillery shall remain closed on Thanksgiving, Christmas and Easter.

(l) The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as the Commissioner may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

(m) The provisions of § 506 of this title to the contrary notwithstanding, the holder of a craft distillery license shall be permitted to have an interest in, be affiliated with, or own another supplier or manufacturer, whether located inside or outside the State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed 750,000 proof gallons in any calendar year.

78 Del. Laws, c. 251, § 1; 79 Del. Laws, c. 157, § 1.;

§ 512F Temporary large events.

Any person licensed under § 512 of this title hosting a temporary large event may share the profits from the event, including the profits from alcohol sales, with the temporary large event promoter, and such sharing of profits shall not be in violation of this title, including § 561 of this title or any regulations promulgated by the Commissioner, provided that:

(1) The licensee shall be responsible for the purchase and resale or dispensing of all alcohol at the temporary large event as provided in and in compliance with this title and may not allow the temporary large event promoter to participate in such purchasing, reselling or dispensing; and

(2) The temporary large event promoter shall, prior to the temporary large event, obtain a temporary large event license from the Commissioner. Application for a temporary large event license shall be on a form prescribed by the Commissioner, made under oath or affirmation and signed before 2 witnesses, containing a statement to the effect that the temporary large event promoter:

a. Will comply with this title and the regulations promulgated hereunder;

b. Agrees to submit to the jurisdiction of the Commissioner and the courts of the State;

c. Is not a manufacturer, supplier or importer;

d. Has not been convicted of violating the liquor laws of this State or been convicted and imprisoned for a crime; and

e. Such other matters as the Commissioner may prescribe by rule or regulation.

The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

79 Del. Laws, c. 6, § 2.;



§ 512D. Wine auctions

(a) Subject to the provisions, restrictions and prohibitions of this title, the Commissioner may grant a wine auction license to each qualified applicant therefor. No person shall operate a wine auction unless licensed to do so by the Commissioner. For purposes of this section, a "wine auction" shall mean a person, partnership or corporation that sells rare or fine wines on consignment from the owners of said wines at public auction to those persons who are of legal age to purchase such items. A nonprofit organization may apply for a "wine auction-gathering license" for a specific date upon application to the Commissioner as a fund raiser for their organization.

(b) Said "wine auction" license holder must have an office situated within the State, however said auctions may take place at any location within the State subject to the rules and regulations of the Commissioner which shall have the force of law. A nonprofit organization does not need to maintain an office within the State.

(c) No more than 12 auctions may be conducted within a calendar year.

(d) The wine auction license holder shall have the responsibility for collecting and remitting the applicable excise taxes and gross receipt taxes due for all products auctioned. Provided further, that any products purchased at auction shall not be stocked as inventory or made available for further retail sale in any facility or store licensed under this title.

71 Del. Laws, c. 383, § 1; 72 Del. Laws, c. 486, § 9.;

§ 512E Craft distillery.

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a craft distillery to manufacture and sell spirits.

(b) For purposes of this section, "craft distillery" shall mean a single establishment in which spirits are manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a craft distillery license shall allow the licensee:

(1) To manufacture on the licensed premises and sell not more than 750,000 proof gallons of distilled spirits in any calendar year;

(2) To manufacture spirits, on the licensed premises, for persons other than the licensee who are licensed under this title or for persons outside this State;

(3) To sell, deliver and ship such spirits in labeled barrels, bottles or other closed containers to persons licensed under the provisions of this title to import spirits; and to sell and ship spirits to persons outside of the State in accordance with this title;

(4) To store and sell spirits on the premises by the bottle or by the glass for consumption on or off the premises where sold. The amount of spirits sold for off-premises consumption shall be limited to a maximum of 1 case (i.e., not more than 12—750 ml bottles) per day to each retail customer for consumption off the premises; and

(5) To sell, on the licensed premises, food items, souvenirs, spirit-related supplies and educational material as approved by the Commissioner.

(d) It shall be unlawful for a person to operate a craft distillery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) It is owned, operated or affiliated with any importer of alcoholic liquor, either in or without this State; except that the holder of a craft distillery license may have an interest in, be affiliated with, operate, or own in common ownership a microbrewery, farm winery, and/or brewery-pub licensed under this chapter and actually located within this State.

(e) A craft distillery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a craft distillery license.

(f) All spirits sold by a craft distillery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any craft distillery licensed by the Commissioner to manufacture spirits in this State may provide tastings of the spirits at said premises pursuant to a spirits tasting license granted by the Commissioner pursuant to § 525 of this title.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licenses licensed under this section, § 512A, § 512B, or § 512C of this title all owned or controlled by the same person shall be permitted.

(i) A craft distillery licensee shall be authorized to purchase and receive shipments of unfinished neutral grain spirit in bulk form from suppliers and importers located within and without the State that are licensed in accordance with this title.

(j) A craft distillery licensee shall be authorized to export unfinished spirit manufactured in this State in bulk to persons outside the State for blending, aging, finishing, bottling and labeling and shall be authorized to receive the finished product from that person.

(k) A craft distillery shall be exempt from the prohibition of sales on Sundays as proscribed in § 709 of this title, but any sales on Sundays shall be limited to the hours during which the holders of licenses for the sale of spirits in a store may sell on Sundays pursuant to § 709(h) of this title. A craft distillery shall remain closed on Thanksgiving, Christmas and Easter.

(l) The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as the Commissioner may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

(m) The provisions of § 506 of this title to the contrary notwithstanding, the holder of a craft distillery license shall be permitted to have an interest in, be affiliated with, or own another supplier or manufacturer, whether located inside or outside the State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed 750,000 proof gallons in any calendar year.

78 Del. Laws, c. 251, § 1; 79 Del. Laws, c. 157, § 1.;

§ 512F Temporary large events.

Any person licensed under § 512 of this title hosting a temporary large event may share the profits from the event, including the profits from alcohol sales, with the temporary large event promoter, and such sharing of profits shall not be in violation of this title, including § 561 of this title or any regulations promulgated by the Commissioner, provided that:

(1) The licensee shall be responsible for the purchase and resale or dispensing of all alcohol at the temporary large event as provided in and in compliance with this title and may not allow the temporary large event promoter to participate in such purchasing, reselling or dispensing; and

(2) The temporary large event promoter shall, prior to the temporary large event, obtain a temporary large event license from the Commissioner. Application for a temporary large event license shall be on a form prescribed by the Commissioner, made under oath or affirmation and signed before 2 witnesses, containing a statement to the effect that the temporary large event promoter:

a. Will comply with this title and the regulations promulgated hereunder;

b. Agrees to submit to the jurisdiction of the Commissioner and the courts of the State;

c. Is not a manufacturer, supplier or importer;

d. Has not been convicted of violating the liquor laws of this State or been convicted and imprisoned for a crime; and

e. Such other matters as the Commissioner may prescribe by rule or regulation.

The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

79 Del. Laws, c. 6, § 2.;



§ 512E. Craft distillery

(a) Upon proper application and subject to the applicable provisions, restrictions and prohibitions of this title, the Commissioner may grant a license to any person who is the owner or lessee of a craft distillery to manufacture and sell spirits.

(b) For purposes of this section, "craft distillery" shall mean a single establishment in which spirits are manufactured and which is operated by the licensee in accordance with this section.

(c) Notwithstanding any provision of this title to the contrary, a craft distillery license shall allow the licensee:

(1) To manufacture on the licensed premises and sell not more than 750,000 proof gallons of distilled spirits in any calendar year;

(2) To manufacture spirits, on the licensed premises, for persons other than the licensee who are licensed under this title or for persons outside this State;

(3) To sell, deliver and ship such spirits in labeled barrels, bottles or other closed containers to persons licensed under the provisions of this title to import spirits; and to sell and ship spirits to persons outside of the State in accordance with this title;

(4) To store and sell spirits on the premises by the bottle or by the glass for consumption on or off the premises where sold. The amount of spirits sold for off-premises consumption shall be limited to a maximum of 1 case (i.e., not more than 12—750 ml bottles) per day to each retail customer for consumption off the premises; and

(5) To sell, on the licensed premises, food items, souvenirs, spirit-related supplies and educational material as approved by the Commissioner.

(d) It shall be unlawful for a person to operate a craft distillery if:

(1) The license is denied, canceled, suspended or revoked for any of the grounds contained in § 543 or § 561 of this title;

(2) The establishment is moved to a location other than the licensed premises; or

(3) It is owned, operated or affiliated with any importer of alcoholic liquor, either in or without this State; except that the holder of a craft distillery license may have an interest in, be affiliated with, operate, or own in common ownership a microbrewery, farm winery, and/or brewery-pub licensed under this chapter and actually located within this State.

(e) A craft distillery licensee shall be exempt from the distance requirements for establishments licensed or to be licensed as contained in § 543(d) of this title, and such requirements shall not affect the granting of a craft distillery license.

(f) All spirits sold by a craft distillery licensee for off-premise consumption shall be in containers which are securely sealed and have attached thereto a label setting forth such information as required by this title, Commissioner rules and laws of the State.

(g) Any craft distillery licensed by the Commissioner to manufacture spirits in this State may provide tastings of the spirits at said premises pursuant to a spirits tasting license granted by the Commissioner pursuant to § 525 of this title.

(h) The provisions of § 546 of this title to the contrary notwithstanding, the sale for off-premises consumption at up to a combined total of 3 licenses licensed under this section, § 512A, § 512B, or § 512C of this title all owned or controlled by the same person shall be permitted.

(i) A craft distillery licensee shall be authorized to purchase and receive shipments of unfinished neutral grain spirit in bulk form from suppliers and importers located within and without the State that are licensed in accordance with this title.

(j) A craft distillery licensee shall be authorized to export unfinished spirit manufactured in this State in bulk to persons outside the State for blending, aging, finishing, bottling and labeling and shall be authorized to receive the finished product from that person.

(k) A craft distillery shall be exempt from the prohibition of sales on Sundays as proscribed in § 709 of this title, but any sales on Sundays shall be limited to the hours during which the holders of licenses for the sale of spirits in a store may sell on Sundays pursuant to § 709(h) of this title. A craft distillery shall remain closed on Thanksgiving, Christmas and Easter.

(l) The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as the Commissioner may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

(m) The provisions of § 506 of this title to the contrary notwithstanding, the holder of a craft distillery license shall be permitted to have an interest in, be affiliated with, or own another supplier or manufacturer, whether located inside or outside the State, provided that the total domestic sales of all affiliated suppliers or manufacturers shall not exceed 750,000 proof gallons in any calendar year.

78 Del. Laws, c. 251, § 1; 79 Del. Laws, c. 157, § 1.;

§ 512F Temporary large events.

Any person licensed under § 512 of this title hosting a temporary large event may share the profits from the event, including the profits from alcohol sales, with the temporary large event promoter, and such sharing of profits shall not be in violation of this title, including § 561 of this title or any regulations promulgated by the Commissioner, provided that:

(1) The licensee shall be responsible for the purchase and resale or dispensing of all alcohol at the temporary large event as provided in and in compliance with this title and may not allow the temporary large event promoter to participate in such purchasing, reselling or dispensing; and

(2) The temporary large event promoter shall, prior to the temporary large event, obtain a temporary large event license from the Commissioner. Application for a temporary large event license shall be on a form prescribed by the Commissioner, made under oath or affirmation and signed before 2 witnesses, containing a statement to the effect that the temporary large event promoter:

a. Will comply with this title and the regulations promulgated hereunder;

b. Agrees to submit to the jurisdiction of the Commissioner and the courts of the State;

c. Is not a manufacturer, supplier or importer;

d. Has not been convicted of violating the liquor laws of this State or been convicted and imprisoned for a crime; and

e. Such other matters as the Commissioner may prescribe by rule or regulation.

The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

79 Del. Laws, c. 6, § 2.;



§ 512F. Temporary large events

Any person licensed under § 512 of this title hosting a temporary large event may share the profits from the event, including the profits from alcohol sales, with the temporary large event promoter, and such sharing of profits shall not be in violation of this title, including § 561 of this title or any regulations promulgated by the Commissioner, provided that:

(1) The licensee shall be responsible for the purchase and resale or dispensing of all alcohol at the temporary large event as provided in and in compliance with this title and may not allow the temporary large event promoter to participate in such purchasing, reselling or dispensing; and

(2) The temporary large event promoter shall, prior to the temporary large event, obtain a temporary large event license from the Commissioner. Application for a temporary large event license shall be on a form prescribed by the Commissioner, made under oath or affirmation and signed before 2 witnesses, containing a statement to the effect that the temporary large event promoter:

a. Will comply with this title and the regulations promulgated hereunder;

b. Agrees to submit to the jurisdiction of the Commissioner and the courts of the State;

c. Is not a manufacturer, supplier or importer;

d. Has not been convicted of violating the liquor laws of this State or been convicted and imprisoned for a crime; and

e. Such other matters as the Commissioner may prescribe by rule or regulation.

The Commissioner may promulgate such rules and regulations with respect to the enforcement or furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

79 Del. Laws, c. 6, § 2.;



§ 513. Sale of beer for consumption on premises of tavern, horse racetrack or multi-purpose sports facility

(a) Any person in charge of a tavern may apply to the Commissioner for a license to purchase from a manufacturer or from an importer and to receive, keep and sell beer by the glass, if such beer is consumed on the premises where sold. Beer so sold may be served from bottles or half bottles or as draft beer.

(b) Any person in charge of dispensing food at a horse racetrack may apply to the Commissioner for a license to purchase and to receive, keep and sell beer only, for consumption on the premises, as draft beer or in individual containers at restaurants, dining rooms, suites owned, leased or operated by the license holder, bars, counters or similar contrivances.

(c) Any person in charge of dispensing food at a multi-purpose sports facility may apply to the Commissioner for a license to purchase and to receive, keep and sell beer only, for consumption on the premises, at restaurants, dining rooms, suites leased by patrons, bars, counters or similar contrivances or through individual vendors employed by the licensee. The holder of such a license may sell beer only under the following circumstances:

(1) In plastic, styrofoam or paper containers on the multi-purpose sports facility premises; and

(2) For consumption on the licensed premises.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 513; 54 Del. Laws, c. 377, § 1; 67 Del. Laws, c. 109, § 11; 69 Del. Laws, c. 6, § 3; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 244, §§ 7, 8.;



§ 514. Gathering licenses; consumption on premises

(a) If alcoholic liquors are to be sold during a gathering of persons, the manager or person in charge of such gathering, or the owner, tenant or person in charge of the premises in which the gathering is being held, must obtain 1 of the types of gathering licenses provided for in this section. Either of said licenses shall permit consumption of alcohol on the premises where sold and shall permit sale of alcohol for consumption off the premises where sold by way of a raffle or auction, live or silent, so long as the amount of alcohol sold for consumption off of the premises where sold does not exceed 10 gallons (or 38 liters) in a single day.

(b) There shall be 2 types of gathering licenses which may be granted hereunder:

(1) Gathering License — Group. — The manager or person in charge of a gathering of persons at which alcoholic liquors are to be sold shall apply for a group type gathering license, which license, if granted, shall be valid only for the time, and at the location, specified in the application therefor. A group gathering license shall not be required if the said gathering is being held on premises which are validly licensed under a biennial premises gathering license issued pursuant to paragraph (2) of this subsection.

(2) Gathering License — Biennial Premises. — The owner, tenant or person in charge of the premises, other than a residence, on which gatherings of persons are held, may apply for a biennial premises type gathering license, which license shall be valid for the entire 2 years for gatherings of persons at the location specified in the application therefor.

(c) A holder of a gathering license may purchase alcoholic liquors for sale at a gathering of persons from either retailers or importers and such retailers and importers shall be permitted to make deliveries to persons holding gathering licenses. A holder of a gathering license granted pursuant to this section shall be exempt from paying the application process fee as provided in subsection (x) of § 554 of this title.

(d) For purposes of this section only, the price paid for alcoholic liquors to be sold at a gathering of persons licensed under this section shall be a price agreed upon between the said licensee and the retailer or importer from whom said alcoholic liquors are purchased. It is permissible for a retailer or importer to donate some or all of the liquor to the gathering licensee so long as a license has been granted for the gathering by the Commissioner prior to the donation.

(e) Any person holding a biennial premises gathering license granted hereunder must report each gathering of persons to be held in its facilities to the Commissioner, which report may be made in person, in writing, or by telephone and the report must be received by the Commissioner not later than 12:00 noon of the day on which the gathering is to be held, unless it is to be held on a day on which the Commissioner shall be closed, in which case it must be so reported on the last day on which the Commissioner is open immediately preceding such a gathering.

(f) Any person holding a gathering license of either type granted hereunder who has purchased alcoholic liquors for sale at a gathering of persons may return any unopened bottles so purchased to the licensee from whom they were purchased and shall receive therefor the amount paid for each said bottle, so long as such return is made within 30 days of the date of the gathering for which they were purchased. A biennial premises type gathering licensee shall not be required to return bottles it has purchased for sale during such gathering, but may store them in a suitable storage facility for sale at a future gathering of persons to be held within its facilities.

(g) All holders of gathering licenses hereunder shall be subject to the restrictions on the hours of sale of alcoholic liquors set forth in § 709(d) of this title and to the prohibitions of sales to minors set forth in § 708 of this title.

(h) It shall not be necessary to obtain a license to dispense alcoholic liquors at a gathering of persons if no alcoholic liquors are to be sold at that gathering of persons. Importers may sell and deliver beer directly to persons for dispensing at a gathering of persons and not for resale.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 514; 59 Del. Laws, c. 107, § 18; 59 Del. Laws, c. 128, §§ 2-4; 67 Del. Laws, c. 273, § 24; 72 Del. Laws, c. 486, § 9; 78 Del. Laws, c. 64, §§ 1, 2.;



§ 515. Sale to members of club and multiple activity club; "bottle club" defined

(a) A club or multiple activity club may apply to the Commissioner for a license to purchase spirits, wine or beer and to sell such spirits, wine or beer to a member of that club.

(b)(1) Establishments commonly known as "bottle clubs" shall be an exception to the definition of clubs set forth in § 101(8) of this title.

(2) A "bottle club" shall be defined as an establishment operated for profit or pecuniary gain where persons enter upon the premises for the purpose of consuming alcoholic liquors which are brought onto the premises by customers of the establishment and are consumed therein and removed by such persons upon their departure.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 515; 56 Del. Laws, c. 335, § 4; 59 Del. Laws, c. 107, §§ 19, 20; 63 Del. Laws, c. 232, § 1; 67 Del. Laws, c. 109, § 12; 67 Del. Laws, c. 122, § 1; 72 Del. Laws, c. 486, § 9.;

§ 515A Licenses for "bottle clubs."

(a) Except as provided in this section, it shall be unlawful to operate for profit or pecuniary gain a "bottle club."

(b) The Commissioner may, upon application, grant a license to the owner, lessor or person in charge of the premises to operate a "bottle club" in accordance with this chapter.

(c) A "bottle club" license authorized by this section shall be granted only to persons doing business in an establishment meeting the standards of a restaurant as defined by this title. Such license shall permit the establishment to operate as a "bottle club" on every day of the week and on holidays except between the hours of 2:00 a.m. and 9:00 a.m. during which time no alcoholic liquors shall be consumed upon the premises of such establishment.

63 Del. Laws, c. 232, § 2; 67 Del. Laws, c. 122, § 2; 72 Del. Laws, c. 486, § 9.;



§ 515A. Licenses for "bottle clubs."

(a) Except as provided in this section, it shall be unlawful to operate for profit or pecuniary gain a "bottle club."

(b) The Commissioner may, upon application, grant a license to the owner, lessor or person in charge of the premises to operate a "bottle club" in accordance with this chapter.

(c) A "bottle club" license authorized by this section shall be granted only to persons doing business in an establishment meeting the standards of a restaurant as defined by this title. Such license shall permit the establishment to operate as a "bottle club" on every day of the week and on holidays except between the hours of 2:00 a.m. and 9:00 a.m. during which time no alcoholic liquors shall be consumed upon the premises of such establishment.

63 Del. Laws, c. 232, § 2; 67 Del. Laws, c. 122, § 2; 72 Del. Laws, c. 486, § 9.;



§ 516. Consumption off premises of hotel, restaurant, club, store or taproom

(a) Any person in charge of a hotel, restaurant, club or store (other than a grocery, delicatessen or cigar store), whether owner, lessee or manager, and recognized as such by the Commissioner, may apply to the Commissioner for a license to purchase and to keep and sell and deliver on the premises only spirits, wine or beer by the bottle or half bottle only, but not for consumption on the premises where sold, or in any dependency thereof. All bottles so sold shall be delivered to the purchaser and shall be removed from the premises where sold with the seals of such bottles unbroken, with the exception of those licenses that are approved by the Commissioner for a growler filler permit which allows a licensee to purchase beer by the keg or partial keg and fill containers at time of purchase which will then be capped to leave the licensed premises for consumption off of the premises. For purposes of issuing a new license under this section, all establishments licensed for the sale of alcoholic liquors, but not for consumption on the premises where sold, shall be considered as being of the same type; provided, however, this shall not apply to the transfer of ownership or the renewal of an existing license.

(b) Notwithstanding the provisions of subsection (a) of this section, any person, firm or corporation duly licensed by the government of the United States as a ships chandler, may apply to the Commissioner for a license to purchase and to keep, sell and deliver off the premises, spirits, wine or beer. The Commissioner may issue said license if it is satisfied that: (1) The applicant is a ships chandler operating a customs bonded warehouse under a license issued by the United States government, and (2) sales by ships chandler are limited to vessels of the United States or of a foreign country engaged in foreign trade pursuant to § 1309 of Title 19 of the United States Code.

(c) No person in charge of a taproom, whether as owner, lessee, manager or otherwise, may apply for a license to sell alcoholic liquors for consumption off the premises where sold, and the Commissioner shall not issue such a license for use in a taproom. Provided, however, that any person issued a license which authorizes him to sell alcoholic liquors in a taproom for consumption off the premises prior to July 6, 1983, shall be permitted to retain said license, unless revoked by the Commissioner pursuant to this title; and provided further, that any person issued a license which authorizes him to sell alcoholic liquors in a taproom for consumption off the premises prior to July 6, 1983, shall be permitted to transfer said license with the approval of the Commissioner as provided in § 571 of this title.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146(6); 42 Del. Laws, c. 186; 42 Del. Laws, c. 191, § 2; 44 Del. Laws, c. 203, § 2; 47 Del. Laws, c. 337, § 1; 4 Del. C. 1953, § 516; 55 Del. Laws, c. 82, § 1; 56 Del. Laws, c. 311, § 4; 62 Del. Laws, c. 69, § 1; 64 Del. Laws, c. 104, § 1; 67 Del. Laws, c. 109, § 13; 72 Del. Laws, c. 486, § 9; 79 Del. Laws, c. 23, § 1.;



§ 517. Pharmacists

Any person, whether as owner, lessee or manager, who conducts a pharmacy which is recognized as such by the Commissioner, and in which pharmacy there is in constant attendance a pharmacist, may purchase alcoholic liquors and may keep and sell the same on the prescription of any physician, and otherwise supply or sell alcoholic liquors for medicinal purposes as provided in § 518 of this title without a permit or license from the Commissioner.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 517; 59 Del. Laws, c. 107, § 21; 72 Del. Laws, c. 486, § 9.;



§ 518. Physicians, dentists, veterinarians and medical institutions

(a) A physician or dentist may purchase alcoholic liquors for professional purposes without a permit or license. A physician may administer alcoholic beverages to a bona fide patient in cases of actual need when in the judgment of the physician the use of alcoholic beverages is necessary.

(b) A veterinarian may purchase alcoholic liquors for professional purposes without a permit or license. A veterinarian may, in the course of his practice, administer or cause to be administered alcoholic beverages to any animal under treatment.

(c) A person in charge of an institution regularly conducted as a hospital or sanitarium for the care of persons in ill health, or as a home devoted exclusively to the care of aged people, may purchase alcoholic beverages for professional purposes without the requirement of a permit or license. Such person may, after obtaining proper permission, administer alcoholic beverages to any bona fide patient of a medical institution who is in need of the same, either by way of external application or otherwise for emergency medical purposes.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 518; 59 Del. Laws, c. 107, § 22.;



§ 519. Hospital; retention and use

Any person in charge of a hospital recognized by the Commissioner as such may purchase alcoholic liquors, and may keep and administer alcoholic liquors for purposes of compounding medicines or to use alcohol for purposes of sterilization without a permit or license.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 519; 59 Del. Laws, c. 107, § 23; 72 Del. Laws, c. 486, § 9.;



§ 520. Clergymen; wine for sacramental purposes

Any minister, priest, rabbi or clergyman of any established or recognized church or religious sect may purchase wine for sacramental purposes, and may keep and use wine for sacramental purposes, without a permit or license.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 520; 59 Del. Laws, c. 107, § 24.;



§ 521. Temporary license to sell by the glass

A temporary license to sell alcoholic liquor of 1 or more varieties, by the glass only, and for a period of not more than 3 months, may be granted by the Commissioner to any person to whom a biennial license may be issued under this chapter, but such temporary license shall not be renewed more than once during the same 12 months' period.

38 Del. Laws, c. 18, § 25; Code 1935, § 6154; 4 Del. C. 1953, § 521; 67 Del. Laws, c. 273, § 25; 72 Del. Laws, c. 486, § 9.;



§ 522. Application for license to purchase for resale

(a) Any person proposing to purchase alcoholic liquor for resale shall make application to the Commissioner for license.

(b) Any individual 21 years of age or older may apply for a license permitting the purchase of alcoholic liquors for resale. Any partnership may apply for a license permitting the purchase of alcoholic liquors for resale if such application is approved by a majority of the partners and each of the partners is 21 years of age or older. A corporation may apply for a license permitting the purchase of alcoholic liquors for resale if all the officers and directors of the corporation making the application are 21 years of age or older, and no stockholder under the age of 21 years owns or controls, either by himself or through a custodian, more than 25% of the outstanding shares of stock of the applicant corporation, with the further provision that no group of such minor stockholders and/or custodians may own or control in the aggregate, more than 45% of the stock of the applicant corporation.

(c) The application shall be made on a blank form furnished by the Commissioner and shall be signed by the applicant before two witnesses. The application shall give the name, age, occupation and residence of the applicant and the kind of license requested.

(d) The application furnished by the Commissioner shall contain a statement to the effect that the applicant will comply with this title and the rules of the Delaware Alcoholic Beverage Control Commissioner.

(e) The Commissioner shall require that the statement of the applicant and of the witnesses be made under oath or affirmation.

38 Del. Laws, c. 18, § 18; Code 1935, § 6147; 4 Del. C. 1953, § 522; 57 Del. Laws, c. 418, §§ 1, 2; 59 Del. Laws, c. 107, §§ 26-28; 60 Del. Laws, c. 242, § 1; 67 Del. Laws, c. 109, § 14; 71 Del. Laws, c. 383, § 2; 72 Del. Laws, c. 486, § 9.;



§ 523. Application by partnership or corporation; liability for fines or costs

If a license to purchase for resale is to be used on behalf of a partnership or corporation, the application therefor shall be accompanied by a declaration to that effect signed by an authorized member of such partnership or an authorized officer of such corporation. In such case the partnership or corporation, or the directors and officers thereof shall be liable jointly and severally for any fine and costs to which the holder of the license is liable.

38 Del. Laws, c. 18, § 18; Code 1935, § 6147; 4 Del. C. 1953, § 523.;



§ 524. Notice of application

(a) An application for a new license to purchase for resale, for transfer of an existing license, or for a substantive change to a license or licensed premise shall be filed with the Commissioner's office.

(b) Upon filing of an application for a new license to purchase for resale or for a substantive change to a license or licensed premise the applicant shall cause notice to be advertised in at least 2 different newspapers circulated in the community in which the applicant will operate if the application is approved for 3 issues. One of the newspapers must be a "local newspaper," as determined by the Commissioner either through rules or on a case by case basis. If the newspaper is a daily newspaper, the first publication shall be made within 3 days of the filing of the application and the third publishing shall occur within 10 days of filing the application. If the newspaper is a weekly publication, the first publication shall be made within 8 days of filing the application and the third publishing shall occur within 22 days of filing the application.

(c) Within 3 days of filing of an application for a new license to purchase for resale or for a substantive change to a license or licensed premise a notice shall be mailed by certified mail or first class mail as evidenced by a certificate of mailing postage-pre-paid to the following entities, individuals or groups of individuals:

(1) Except as provided in paragraph (c)(2) of this section, all property owners within 200 feet from any point on the property boundary line of the premises to which the license is to apply;

(2) All property owners within 1,000 feet from any point on the property boundary line of the premises to which the license is to apply if the premises is located within 1/4 of a mile of a riverfront, beachfront or other open water, or if the applicant intends to include space for outside dining, outside entertainment or the outside service or consumption of alcoholic beverages;

(3) The governing body of any incorporated areas within 1 mile from any point on the property boundary line of the premises to which the license is to apply.

(d) The notices referred to in subsections (b) and (c) of this section shall provide such information as determined by the Commissioner either through duly adopted rules or on a case by case basis. The following notice will, in addition to the aforesaid Commissioner approved notice, satisfy this notice provision:

"[Name of applicant] has on [Date of application] applied with the Alcoholic Beverage Control ("Commissioner") for [Nature of application] for a premises located at [Location of the premises, including street and city]. Persons who are against this application should provide written notice of their objections to the Commissioner. For the Commissioner to be required to hold a hearing to consider additional input from persons against the application, the Commissioner must receive one or more documents containing a total of at least 10 signatures of residents or property owners located within 1 mile of the premises or in any incorporated areas located within 1 mile of the premises. The protest(s) must be filed with the Alcoholic Beverage Control Commissioner at the 3rd Floor, Carvel State Office Building, 820 North French Street, Wilmington, DE 19801. The protest(s) must be received by the Commissioner's office on or before [state a date at least 30 days after the application is filed]. Failure to file such a protest may result in the Commissioner considering the application without further notice, input or hearing. If you have questions regarding this matter please contact the Commissioner's Office."

(e) The term "substantive change" referenced in this section shall mean any of the following:

(1) Any permanent change that will increase the square footage of the licensed premises;

(2) Any temporary change that will last longer than 60 days and result in an increase of the square footage of the licensed premises;

(3) Any change that would require a variance of the Commissioner's rules or suspension thereof and results in:

a. Live entertainment on a licensed patio;

b. External speakers or amplifiers on a licensed patio; or

c. Wet bar on a licensed patio;

(4) Any change in the floor plan of a restaurant licensee which would increase the number of bar seats or increase the area utilized for entertainment; or

(5) Any additional circumstance that the Commissioner determines is a substantive change.

38 Del. Laws, c. 18, § 18; Code 1935, § 6147; 43 Del. Laws, c. 275, § 1; 44 Del. Laws, c. 205, § 1; 46 Del. Laws, c. 222, § 1; 4 Del. C. 1953, § 524; 59 Del. Laws, c. 107, §§ 29, 30; 67 Del. Laws, c. 118, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 435, § 1; 72 Del. Laws, c. 221, §§ 2-4; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 136, § 1; 74 Del. Laws, c. 242, § 1.;



§ 525. Spirits, wine and beer tasting

A license to permit spirits, wine and beer tasting may be granted by the Commissioner to any person holding a license under this title as a retailer. Spirits, wine and beer tasting may take place only in a separate portion of a licensee's premises where alcoholic beverages are not sold. The separate portion of the premises shall be an area designated for spirits, wine and beer tasting by the Commissioner. No charge may be made for the spirits, wine and beer tasting.

65 Del. Laws, c. 283, § 2; 70 Del. Laws, c. 353, § 2; 72 Del. Laws, c. 486, § 9.;



§ 526. Direct purchasing of wine and beer

(a) Notwithstanding any other provision in this title, a natural person who is a Delaware resident may purchase sparkling wine, still wine and beer that is not readily available to consumers throughout the State directly from a manufacturer or retailer of such beverages domiciled outside of Delaware provided that the following apply:

(1) The resident is 21 years of age or older;

(2) The sparkling wine, still wine or beer is for the resident's personal consumption and not for resale;

(3) The total amount of sparkling wine or still wine purchased in 1 calendar year by the resident may not exceed 60 750-milliliter bottles per calendar year;

(4) The total amount of beer purchased in 1 calendar year by the resident may not exceed 6 cases of 12 ounce bottles or the equivalent;

(5) The manufacturer or retailer engaging in such direct sales holds a valid manufacturer's or retailer's license issued by the state of its domicile;

(6) The package in which the sparkling wine, still wine or beer is shipped is prominently labeled as containing alcoholic beverages;

(7) The package in which such sparkling wine, still wine or beer is shipped is received by a person 21 years of age or older;

(8) The package in which such sparkling wine, still wine or beer is shipped contains an invoice indicating the date of the shipment, providing a full and complete description of all items included in the shipment, and stating the price thereof.

(b) A person who is licensed in its state of domicile as an alcoholic beverage manufacturer, importer, wholesaler or licensee and who may legally ship alcoholic beverages out of state may apply to the Commissioner for a direct shipper license. Only a person holding a direct shipper license may accept an order for the purchase of sparkling wine, still wine and/or beer from a natural person who is a Delaware resident. The license fee for a direct shipper shall be determined by the Commissioner. The amount of the fee must approximate and reasonably reflect the costs necessary to defray the expenses of the Commissioner's service and activities in connection with this section.

(c) All persons licensed under this section to ship wine and beer shall pay a tax on all wine and beer sold to residents in this State at the rates set forth in § 581(d) of this title. Taxes levied by § 581(d) of this title shall be collected, as far as practical, from the direct shipper in the manner set forth by the Commissioner. If for any reason the direct shipper who first handles the taxable beer and wine to be shipped to Delaware has escaped payment of taxes, those taxes shall be collected from any person in whose hands the taxable beer and wine is found. In no case, however, shall there be a duplication.

(d) Direct shippers shall file invoices for each shipment with the Commissioner showing the retail price of the product, the quantity shipped, the customer's name and address and the tax collected and paid to the State. Such filings shall be quarterly and arrive at the Commissioner no later than the 10th of March, June, September and December. Direct shippers shall maintain the records for at least 3 years.

(e) Under no circumstance may the wine or beer be shipped directly to the resident. Direct shippers must deliver the wine and beer by common carrier to a Delaware wholesaler, who will in turn deliver the shipment to a holder of a Delaware off-premises retail license. The retail licensee must then deliver the wine or beer to the resident in a manner consistent with this title and as set forth by Commissioner rules. The direct shipper shall pay a handling fee in the amount of $4 dollars per case or partial case of wine and $2 dollars per case or partial case of beer to the wholesaler who receives the shipment on behalf of the Delaware resident. The wholesaler shall then remit to the retail licensee one-half of the total handling fee.

72 Del. Laws, c. 230, § 1; 72 Del. Laws, c. 486, § 9.;



§ 527. Substantive changes to licenses or licensed property

Repealed by 73 Del. Laws, c. 136, § 2, eff. July 9, 2001.;






Subchapter III Determination of Applications

§ 541. Procedural requirements governing Commissioner's action; hearing; appeal

(a) The Commissioner shall distribute and receive all of the applications for licensure under this chapter, and shall refer the application to the Division for investigation, and if it appears that any application should not be granted, the Commissioner shall so notify the applicant stating the cause for denial.

(b) If 10 or more persons who reside or own property within 1 mile of the premises where the license is to operate or in any incorporated areas located within 1 mile of the premises where the license is to operate file a protest against the issuance of the license with the Commissioner within 30 days from the filing of the application, then a hearing must be held to consider the application and protest and, specifically, the concerns of the members of the community within which the license is to operate. The Commissioner may hold a hearing in the absence of a protest. The Commissioner shall cause notice of the time and location of the hearing to be published in 2 consecutive issues of the same newspapers within which the applicant published notice of the applicant's application for the license. The Commissioner shall send notice of the time and location of the hearing to the applicant and to each of the persons who signed the protest and provided a legible name and address; provided, however, that it is sufficient for the Commissioner to send notice to the attorney of a person who is represented by legal counsel. The Commissioner shall conduct the hearing and shall make and keep a record of the hearing. The record must include the evidence, the Commissioner's findings of fact, the Commissioner's decision and a brief statement of the reasons therefor. The Commissioner's decision must show the manner in which the Commissioner construed the law and applied it to the facts, must recite any objections presented by the community, and must show how and the extent to which the Commissioner took community concerns into account and gave them due consideration when making the decision.

(c) The Commissioner's decision must be in writing and shall be final and conclusive unless, within 30 days from the date of the postmark on the Commissioner's decision, a party to the hearing files a written appeal in the office of the Commissioner. Upon receipt of the appeal, the Commissioner shall cause the Chairperson of the Appeals Commission to be advised of the pending appeal and the Chairperson shall cause the Appeals Commission to be convened with at least 20 days' notice to all parties. The Appeals Commission's review of an appeal from the Commissioner's final decision shall be on the record and in accordance with the Administrative Procedures Act, subchapter III of Chapter 101 of Title 29. A decision of the Commissioner shall be reversed only upon a finding of abuse of discretion.

(d) A party who is aggrieved by a final decision of the Appeals Commission may file a written appeal with the Superior Court within 30 days of the date that the Appeals Commission's decision was mailed. The Superior Court's review of an appeal shall be on the record and in accordance with the Administrative Procedures Act, subchapter V of Chapter 101 of Title 29. The Superior Court's review shall take into account the experience and specialized competence of the agency and the purpose under which the agency acted. Further, the Superior Court's review, in the absence of fraud, shall be limited to whether the agency's decision is supported by substantial evidence on the record and is free from legal error.

38 Del. Laws, c. 18, § 21; Code 1935, § 6150; 42 Del. Laws, c. 188, § 1; 43 Del. Laws, c. 275, § 2; 4 Del. C. 1953, § 541; 59 Del. Laws, c. 107, §§ 32, 33; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 384, § 1; 71 Del. Laws, c. 435, §§ 2, 3; 72 Del. Laws, c. 486, §§ 9, 16-18; 73 Del. Laws, c. 133, § 2; 73 Del. Laws, c. 383, § 1; 78 Del. Laws, c. 384, § 1.;



§ 542. Decision upon application for renewal of license; time of making

On or before the first day of the month preceding the biennial expiration date of a license, the Commissioner shall render its decision upon every application properly and completely made to it on or before the first day of the third month preceding the biennial expiration date of a license.

38 Del. Laws, c. 18, § 25; Code 1935, § 6154; 4 Del. C. 1953, § 542; 57 Del. Laws, c. 404, § 2; 67 Del. Laws, c. 273, § 23; 72 Del. Laws, c. 486, § 9.;



§ 543. Grounds for refusal of license; transfer or extension of premises

(a) The Commissioner shall refuse to grant a license to be used in any county or subdivision thereof, if contrary to any prohibitory law then in force, in such county or subdivision thereof.

(b) The Commissioner may refuse to license an applicant if the Commissioner has substantial evidence that would reasonably support a belief that:

(1) Except for restaurants, there are sufficient licensed premises in the locality; or the granting of a license in the locality stated in the application is not otherwise demanded by public interest or convenience;

(2) The applicant is an importer of alcoholic liquors and has not furnished an acceptable bond for the purpose of assuring tax payments;

(3) The applicant appears to be financially irresponsible;

(4) The applicant has been provided with funds by, or has any forbidden connection with, a manufacturer, supplier or importer of alcoholic liquors;

(5) The applicant has made false statements to the Commissioner;

(6) The applicant has been convicted of violating any of the liquor laws of this State, or has been convicted and imprisoned for a crime;

(7) The applicant or any of the applicant's directors or officers, or any of the applicant's shareholders who hold more than 10% of the outstanding issued shares has been convicted of violating any of the prohibited acts defined in Chapter 47 of Title 16, the Uniform Controlled Substances Act, or its functional equivalent under the laws of the United States, any state or territory or any other country, including, but not limited to, the illegal manufacture, delivery, trafficking, possession or consumption of any controlled or noncontrolled substance, or the delivery or possession of illegal drug paraphernalia or illegal hypodermic syringes or needles, or the conspiracy, solicitation or other attempt to engage in such illegal activities;

(8) As to a restaurant applicant, the applicant has failed to designate a substantial portion of the premises' floor space, as determined by the Commissioner, to be used for the storage, preparation, service and consumption of complete meals;

(9) As to a restaurant applicant, the applicant's projected or actual receipts from the sale of complete meals fails to represent a substantial portion of the establishment's total gross receipts as determined by the Commissioner, provided that gross receipts received as payments from the State Lottery Office shall not be included by the Commissioner in his or her determination;

(10) As to a restaurant applicant, the applicant's proposed premises or any proposed extension of the premises of an existing licensed restaurant is protested in accordance with the provisions contained in § 541(b) of this title or any applicable Commissioner rule, and the Commissioner finds that substantial evidence exists to conclude that the establishment's primary purpose will be the serving of alcoholic liquor to patrons. In reaching its decision, the Commissioner shall consider factors including, but not limited to, the number and sizes of bars in the establishment, the establishment's floor plan, an approximate percentage of the projected revenue to be derived from the sale of alcoholic liquor as compared to the percentage of revenue to be derived from the sale of complete meals, the establishment's seating capacity, storage and preparation area for food service, and the number of service employees employed, or to be employed, in the establishment and their functions.

(11) A substantial objection to the granting of the license has been presented by the community within which the license is to operate, or that the granting of such license is otherwise not in the public interest. For the purposes of this subsection, the term "substantial objection" shall include:

a. Any objection, or group of objections, presented to the Commissioner either individually or as a group, by persons who reside within the election district where the license is to operate and all contiguous election districts, sufficient to give the Commissioner reason to believe that a majority of the residents of the community within which the license is to operate oppose the issuance of the license; or

b. Any objection, or group of objections, presented to the Commissioner either individually or as a group, the content of which gives the Commissioner reason to believe the quality of life of the community within which the license is to operate will be adversely affected by the granting of the license.

(c) The Commissioner may refuse to grant a license to sell alcoholic liquor to any new establishment to be located in the vicinity of a church, school or college. The Commissioner may issue a license to any establishment located in the vicinity of a church, school or college when such establishment has been located in a place prior to the time any church, school or college may thereafter be located in the vicinity of such establishment.

(d) The Commissioner shall refuse to grant a license for the sale of alcoholic liquor by any restaurant, tavern, taproom, hotel, store, or other establishment for consumption on or off the premises, when there is an existing licensed establishment of the same type within 1200 feet by accessible public road or street in any incorporated city or town, or within 1 mile by accessible public road or street in any unincorporated or rural area; provided, however, that if there is an existing licensed establishment less than 1 mile but more than nine tenths of 1 mile by accessible public road or street in any unincorporated or rural area, the Commissioner may, in its discretion, grant such license; and provided further, however, that the foregoing shall not apply:

(1) To any existing license or to the sale, transfer of ownership, or renewal thereof;

(2) To a club, hotel or restaurant for consumption of alcoholic liquors on the premises;

(3) To any holder of an existing license who desires to move the location of his or her license to a location within 500 feet thereof by accessible public road or street; provided, however, that such licensee located in a shopping center or shopping mall may move the location of his license any distance within the same shopping center or shopping mall, whether such center or mall consist of 1 or more than 1 separate buildings.

(e) Any holder of an existing license who desires to move the location of his or her license due to the destruction of his building, loss of lease, diversion of highway traffic pattern, or similar reason beyond the control of the licensee, shall have preference in the issuance of a new license provided that the application satisfies this subsection and all other requirements under this title.

(f) The Commissioner shall refuse to grant a license to sell alcoholic liquor to any restaurant or eating place located on or a part of the Delaware Turnpike.

(g) The Commissioner shall not grant a new license of any type and shall not grant an extension of premises of an existing license of any type unless the application for said new license or for said extension is accompanied by a Certificate of Compliance from the appropriate political subdivision showing:

(1) That the premises where the license is to be used are properly zoned for the applicant's intended use; and

(2) That all necessary permits have been approved; and

(3) That the applicant has complied with all other applicable licensing requirements of the appropriate political subdivision.

This subsection shall not apply to any application for a temporary extension of premises as authorized by Commissioner rule; provided, that any such application has not been objected to by the appropriate political subdivision which shall be provided with notice of the application by the applicant within 7 days of the date the application is filed with the Commissioner.

(h) Any existing restaurant which was licensed by the State to permit the sale of alcoholic beverages and which was in compliance with applicable state, county or municipal laws and regulations as of June 14, 1991 shall be permitted to continue to operate in the same manner as it was operating on said date so long as said license is in effect, notwithstanding any ordinance or other restriction subsequently enacted by a municipal corporation.

38 Del. Laws, c. 18, §§ 22, 24; Code 1935, §§ 6151, 6153; 4 Del. C. 1953, § 543; 54 Del. Laws, c. 324; 54 Del. Laws, c. 377, § 2; 55 Del. Laws, c. 116, § 1; 55 Del. Laws, c. 283, § 2; 55 Del. Laws, c. 342, §§ 1, 2; 55 Del. Laws, c. 446; 56 Del. Laws, c. 34; 57 Del. Laws, c. 708; 58 Del. Laws, c. 542; 59 Del. Laws, c. 107, §§ 34-37; 61 Del. Laws, c. 145, § 1; 63 Del. Laws, c. 373, § 1; 64 Del. Laws, c. 430, § 1; 66 Del. Laws, c. 178, § 1; 67 Del. Laws, c. 109, § 15; 68 Del. Laws, c. 44, §§ 1, 2; 69 Del. Laws, c. 338, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 435, §§ 4, 5; 72 Del. Laws, c. 157, § 1; 72 Del. Laws, c. 486, § 9; 78 Del. Laws, c. 285, § 21.;



§ 544. Finality of Commissioner's decision refusing license

If an application is not timely protested, but the Commissioner determines that the application should nevertheless be denied, the Commissioner shall render the decision promptly in writing. The Commissioner's decision shall be final and conclusive unless, within 30 days after notice thereof has been mailed by the Commissioner's office, the applicant files an appeal in the office of the Commissioner. The appeal shall follow the procedure outlined in § 541 of this title.

38 Del. Laws, c. 18, § 22; Code 1935, § 6151; 45 Del. Laws, c. 262, § 1; 4 Del. C. 1953, § 544; 59 Del. Laws, c. 107, § 38; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 133, § 3.;



§ 545. Improvements to premises

The Commissioner may not require an applicant to make improvements to the premises before the issuance of a license; however, the Commissioner may issue a license to sell alcoholic liquor upon the condition that certain improvements shall be made to the premises.

4 Del. C. 1953, § 545; 55 Del. Laws, c. 291; 59 Del. Laws, c. 107, § 39; 72 Del. Laws, c. 486, § 9.;



§ 546. Limit on number of retail licenses

(a) The General Assembly finds that, in order for the Delaware Alcoholic Beverage Control Commissioner to maintain effective control of the importation, distribution and sale of alcoholic liquor into and within this State, and in order to prevent geographical price fixing of alcoholic liquor at the retail level, there shall be a limitation placed on the number of retail licenses issued, held, controlled or acquired directly or indirectly by 1 person. The General Assembly further finds that a limitation on the number of retail licenses held by 1 person is necessary to ensure a stable system for the lawful distribution of alcoholic liquor, serve the public need and convenience and prevent the public harm associated with a monopoly of the retail alcoholic liquor trade by any person or group of persons, whether such licenses are held by a corporation, partnership, association, proprietorship, individual or other entity. The General Assembly further finds that a reasonable restriction on the number of retail licenses held by 1 person will further the State's interest in maintaining a 3-tier system for the importation, distribution and sale of alcoholic liquor by minimizing or limiting absentee ownership and the domination of retail establishments by suppliers, manufacturers, importers or other economically powerful interests.

Therefore, it is declared to be the public policy of this State that limitations, as hereinafter specified, be placed on the number of retail licenses that any person may at 1 time hold, directly or indirectly, and that the Commissioner shall actively supervise and enforce these limitations.

(b) The Commissioner shall refuse to grant a license for the sale of alcoholic liquor by any restaurant, taproom, hotel, store or other establishment for consumption off the premises where sold if the Commissioner has substantial evidence that would reasonably support a belief that the applicant, or any of the applicant's directors, officers or shareholders, or any of the applicant's partners, corporations, proprietorships or other legal entities engaged in any undertaking, industry or business is singularly, or in combination with the applicant, the holder of 2 or more retail licenses, or has any financial, pecuniary, beneficial, management, supervisory or other interest whatsoever, direct or indirect, and however small, in 2 or more retail licenses; provided, however, that nothing herein shall require any person who, prior to April 1, 1992, acquired an interest in more than 2 retail licenses to surrender, dispose of, or release their interest in any such license; nor shall anything herein affect such person's right to continue to hold, use and renew any such license.

(c) For the purposes of this section, a person shall be deemed to acquire a financial, pecuniary, beneficial, management, supervisory or other interest in a retail license to purchase and re-sell or dispense alcoholic liquor if such person or person's spouse or child under 21 years of age has either (i) any interest whatsoever, direct or indirect, and however small, as a director, officer, shareholder, partner, associate, employee or member in any corporation, partnership, association, proprietorship or other entity engaged in any undertaking, industry or business which holds a retail license pursuant to this chapter, or (ii) any authority whatsoever to supervise, manage, control or direct the operation of the licensee's business, or to hire, terminate or discipline its employees, or to issue any orders, policies or directives concerning its business; provided, however, that any person whose relationship with the licensee is, as determined by the Commissioner, merely that of a bona fide lender, lending institution, secured party or lienholder, or merely that of a bona fide landlord or lessor of real or personal property, shall not, for the purposes of this section, be deemed to acquire a financial, pecuniary, beneficial, management, supervisory or other interest in such license.

(d) The Commissioner may promulgate such rules and regulations with respect to the enforcement and furtherance of the objectives and provisions of this section as it may deem necessary, and all such rules and regulations that are not inconsistent with provisions of this title and the Delaware Code shall have the force and effect of law.

68 Del. Laws, c. 376, § 1; 72 Del. Laws, c. 486, § 9.;






Subchapter IV Certificate of License, Term of License and Fees

§ 551. Issuance of certificate

If the Commissioner grants the license and payment therefor has been made, a certificate to that effect shall be issued. The certificate shall set forth the name, the kind of license granted, the date of expiration of the license, and if a license to manufacture or to sell or to keep in stock, the place or places in which it is to be manufactured, sold or kept.

38 Del. Laws, c. 18, § 23; Code 1935, § 6152; 4 Del. C. 1953, § 551; 59 Del. Laws, c. 107, § 40; 72 Del. Laws, c. 486, § 9.;



§ 552. Term and expiration date of licenses

All licenses issued under this title shall be valid for a period of 2 years, unless it is specifically stated in this title or by the Commissioner to be for a shorter period of time, or unless the license shall be cancelled, revoked or suspended by the Commissioner, or unless the license shall be surrendered by the licensee, or unless the license shall expire. The Commissioner shall determine the precise dates of the validity of a license issued under this title. A license issued by the Commissioner, which is not a renewal of a former license, within 3 months of the date the license would have to be renewed under the rules of the Commissioner may be made to terminate by the Commissioner 2 years after the first applicable biennial expiration date.

38 Del. Laws, c. 18, § 25; Code 1935, § 6154; 4 Del. C. 1953, § 552; 57 Del. Laws, c. 404, § 3; 67 Del. Laws, c. 273, §§ 1, 26; 72 Del. Laws, c. 486, § 9.;



§ 553. Rate of payment for license issued for other than 2 years

A license issued for a time other than 2 years shall be paid for when issued at the rate of one twenty-fourth of the biennial fee for each month of the term.

38 Del. Laws, c. 18, § 25; Code 1935, § 6154; 4 Del. C. 1953, § 553; 67 Del. Laws, c. 273, §§ 2, 3.;



§ 554. License fees

(a) For a license to sell alcoholic liquor in a hotel or restaurant the biennial license fee shall be $1,000.

(b) For a license to sell alcoholic liquor on a boat the biennial license fee shall be $1,000.

(c) For a license to sell alcoholic liquor in the passenger cars of a railroad the biennial license fee shall be $600 for each railroad.

(d) For a license to sell alcoholic liquor in a club, to members of that club, the biennial license fee shall be $300 if the club has an active membership in good standing of less than 400 members; or $600 if the club has an active membership in good standing of 400 or more members.

(e) For a license to sell beer and/or wine only in a restaurant the biennial license fee shall be $500.

(f) For a license to sell beer only in a tavern the biennial license fee shall be $500.

(g) For a license to sell alcoholic liquors in a taproom the biennial license fee shall be $1,000.

(h) For a license to sell alcoholic liquor from a hotel, restaurant, taproom, or store, not for consumption on the premises, the biennial license fee shall be $1,000.

(i) For a license to sell alcoholic liquors at gatherings of persons, the license fee shall be as follows:

(1) Daily license. — For a group-type gathering license, the license fee shall be $5.00 for each such license granted, unless the said license shall be for a period of more than 2 days in which case the license fee shall be $5.00 plus the additional sum of $2.00 for each such additional day or unless the said license shall be for any holiday specified in § 709(d) of this title, in which case the license fee shall be an additional $5.00 for each such holiday.

(2) Biennial license. —

a. For a biennial premises type gathering license for a facility in which not more than 25 gatherings of persons at which alcoholic liquors are to be sold are to be held, the biennial license fee shall be $200.

b. For a biennial premises type gathering license for a facility in which more than 25 but not more than 75 such gatherings of persons are to be held, the biennial license fee shall be $400.

c. For a biennial premises type gathering license for a facility in which more than 75 such gatherings of persons are to be held, the biennial license fee shall be $1,000.

d. For the holder of a biennial premises type gathering license to sell alcoholic liquor on any holiday specified in § 709(d) of this title, the biennial license fee shall be:

1. An additional $200 for a license issued pursuant to paragraph (i)(2)a. of this section;

2. An additional $300 for a license issued pursuant to paragraph (i)(2)b. of this section; and

3. An additional $400 for a license issued pursuant to paragraph (i)(2)c. of this section.

(j) For a license to "manufacture" and to "sell" beer and cider, the biennial license fee shall be based upon annual production and shall be computed as follows: $1,500 for a brewery or microbrewery manufacturing not more than 25,000 barrels of beer and cider per year; $3,000 for a microbrewery or brewery manufacturing more than 25,000 but not more than 50,000 barrels of beer and cider per year; $6,000 for a microbrewery or brewery manufacturing more than 50,000 but not more than 100,000 barrels of beer and cider per year; and $9,000 for a microbrewery or brewery manufacturing more than 100,000 barrels of beer and cider per year.

(k) For a license to operate a distillery for distillation or rectification, the biennial license fee shall be based upon annual production and shall be computed as follows: For the first 500 gallons, $100; for the next 5,000 gallons, or fraction thereof, at the rate of 6 cents per gallon; for the next 10,000 gallons, or fraction thereof, at the rate of 4.5 cents per gallon; for the next 50,000 gallons, or fraction thereof, at the rate of 3 cents per gallon; for the next 100,000 gallons, or fraction thereof, at the rate of 1.5 cents per gallon; for each gallon in excess of 165,500 gallons, at the rate of three quarters cent per gallon.

(l) For a license to bottle beer the biennial license fee shall be $100 for the first 500 barrels or less, and $100 for each additional 500 barrels, or fraction, bottled.

(m) For a license to operate a winery or to bottle and sell wine the biennial license fee shall be $1,500.

(n) For a license to import or to ship alcoholic liquor, other than beer and wine, into this State and to sell and deliver such alcoholic liquor as provided in this chapter the biennial license fee shall be $7,500; but a sale and delivery of alcoholic liquor to pharmacists, physicians, dentists, veterinarians, wholesale druggists, manufacturing plants where the alcohol is used in scientific work, or for the manufacture of pharmaceutical products shall not be subject to the license fee.

(o) For a license to import or to ship beer into this State and to sell and deliver such beer the biennial license fee shall be $3,000; and for a license to import or to ship unlimited amounts of wine into this State and to sell and deliver such wine the biennial license fee shall be $3,000. A license for a limited wine importer, an importer that imports, sells and delivers less than 1000 cases of wine per year, shall be $200. A limited wine importer need not pay the application fee required by subsection (x) of this section.

(p) For a license to sell alcoholic liquor as an off-site caterer the biennial license fee shall be $500.

(q) For a license to transport a stock of alcoholic liquor from the place where sale or storage of such stock has been authorized to another location, the license fee shall be fixed by the Commissioner.

(r) For a license to purchase sacramental wine, no license fee shall be charged.

(s) For a temporary license, the license fee shall be not less than 1/2 nor more than double the amount of the annual license fee for a regular license for the same privilege, in the discretion of the Commissioner.

(t) For a license to sell alcoholic liquor at a horse racetrack the biennial license fee shall be $3,000.

(u) For a license to sell alcoholic liquor at a motorsports speedway the biennial license fee shall be $3,000.

(v) For license to sell alcoholic liquors as a ship's chandler the biennial license fee shall be $1,000.

(w) For a license for a multiple activity club to sell alcoholic beverages to any person who is a member of such club or a guest of a member of such club, the biennial license fee shall be $1,500.

(x) Application process fee. — If any application for a license under this title requires any investigation by the staff or a hearing by the Commissioner before the Commissioner reaches a decision on the application, the applicant shall pay an application process fee of $1,000 in addition to any other fees required by this title or the rules of the Commissioner. The application process fee is not refundable regardless of the decision of the Commissioner. This provision for an application process fee does not apply to a gathering of persons under § 514 of this title, a limited suppliers license issued pursuant to § 501 of this title, a license to sell on Sunday, and a tasting permit. This provision for an application process fee shall not apply to applications for change of officers, directors or stockholders of a corporate licensee if there is no change in the majority of stockholders or majority of directors. Six hundred dollars of the application process fee shall be retained by the Commissioner and deposited in a special fund for the sole purpose of providing for the implementation, administration and enforcement of the Delaware Responsible Alcoholic Beverage Server Training Program established pursuant to Chapter 12 of this title.

(y) For a license to sell alcoholic liquor in a dinner theater the biennial license fee shall be $1,000.

(z) For a license to sell alcoholic liquors as a caterer for consumption on the premises where sold the biennial license fee shall be $1,000.

(aa) For a license as a "bottle club" authorized by § 515A of this title the biennial license fee shall be $300.

(bb) For a license to sell alcoholic liquors in a cabaret the biennial license fee shall be $2,000.

(cc) For a license as an air passenger carrier, as defined in § 512(i) of this title, the biennial license fee shall be $1,000.

(dd) For a license to conduct wine auctions the biennial license fee shall be $1,500. For a gathering license to conduct a wine auction by a nonprofit organization the fee shall be $50 per event.

(ee) For a license to permit spirits, wine and beer tasting the biennial license fee shall be $150.

(ff) For a farm winery license the biennial license fee shall be $1,500.

(gg) For a brewery-pub license the biennial license fee shall be $2,000.

(hh) For a license to sell alcoholic liquors at a multi-purpose sports facility the biennial license fee shall be $3,000.

(ii) For a license to sell alcoholic liquors at a bowling alley the biennial license fee shall be $1,000.

(jj) For a license as a "direct shipper" as provided in § 526 of Title 4 the biennial license fee shall be $100.

(kk) Each of the licensees identified in subsections (a)-(h), (t)-(w), (y), (z), (bb), (cc), (dd), (ff), (gg), (hh), (ii), and (mm) of this section, shall pay an additional annual fee of $100. The Commissioner shall deposit said funds into a special account designated as the "Overservice Investigation Fund." Said fund shall be utilized by the Division of Alcohol and Tobacco Enforcement to pay overtime to its agents and/or to hire and equip additional agents for the purpose of investigating and prosecuting licensees that serve intoxicated individuals.

(ll) For a permit to sell alcoholic liquors on a patio, the biennial fee shall be $1,000. If the holder of a patio permit desires a variance to Rule 42.1 [CDR 4-Rule 42.1], or a subsequently adopted rule, the biennial variance permit fee shall be $100 per variance.

(mm) For a license to sell alcoholic liquor in a concert hall the biennial fee shall be $1,500.

(nn) For a license as a "craft distillery" as provided in § 512E of this title the biennial license fee shall be $1,500.

(oo) For a "temporary large event" license as provided in § 512F of this title, the fee shall be $500 for each temporary large event and no application process fee as permitted under subsection (x) of this section shall be assessed.

(pp) For a growler filler permit as provided in § 516(a) of this title, the biennial license fee shall be $150.

38 Del. Laws, c. 18, § 30; 39 Del. Laws, c. 6; Code 1935, § 6159; 41 Del. Laws, c. 247, § 1; 41 Del. Laws, c. 248, §§ 1, 2; 42 Del. Laws, c. 191, § 4; 44 Del. Laws, c. 203, § 5; 4 Del. C. 1953, § 555; 49 Del. Laws, c. 341; 49 Del. Laws, c. 342, §§ 1-12; 50 Del. Laws, c. 424, §§ 1, 2; 54 Del. Laws, c. 377, § 3; 55 Del. Laws, c. 82, §§ 4, 5; 55 Del. Laws, c. 283, § 3; 55 Del. Laws, c. 416, §§ 1-3; 56 Del. Laws, c. 311, § 4; 56 Del. Laws, c. 335, §§ 6-8; 57 Del. Laws, c. 404, § 4; 57 Del. Laws, c. 448; 59 Del. Laws, c. 107, § 42; 60 Del. Laws, c. 466, §§ 4-6; 63 Del. Laws, c. 232, § 4; 64 Del. Laws, c. 436, § 1; 64 Del. Laws, c. 437, § 2; 65 Del. Laws, c. 152, § 1; 65 Del. Laws, c. 283, § 3; 67 Del. Laws, c. 109, § 16; 67 Del. Laws, c. 273, §§ 4-22; 68 Del. Laws, c. 107, § 2; 68 Del. Laws, c. 168, § 2; 68 Del. Laws, c. 205, § 2; 69 Del. Laws, c. 6, § 4; 70 Del. Laws, c. 353, § 3; 71 Del. Laws, c. 182, § 2; 71 Del. Laws, c. 211, § 4; 71 Del. Laws, c. 383, § 3; 72 Del. Laws, c. 486, § 9; 73 Del. Laws, c. 244, § 9; 73 Del. Laws, c. 393, § 3; 75 Del. Laws, c. 80, § 9; 75 Del. Laws, c. 253, §§ 1, 2; 77 Del. Laws, c. 72, § 1; 78 Del. Laws, c. 220, § 3; 78 Del. Laws, c. 251, § 2; 79 Del. Laws, c. 6, § 3; 79 Del. Laws, c. 23, § 2.;






Subchapter V Cancellation or Suspension of License

§ 561. Grounds for cancellation or suspension

(a) The Commissioner may cancel every license made use of on behalf of any person other than the one to whom or on behalf of whom it has been issued.

(b) The Commissioner may suspend any license and/or fine any licensee for the sale of alcoholic liquors if it has reasonable grounds to believe that the licensee has committed any of the following violations, or may cancel any license for the sale of alcoholic liquors for the following violations, if repeated and continuous:

(1) The licensee has violated any provision of this title or any regulation of the Commissioner pursuant hereto;

(2) The licensee has made any false representation or statement to the Commissioner in order to induce or prevent action by the Commissioner;

(3) The licensee is not maintaining an acceptable bond, if said bond is required;

(4) The licensee is acting as an agent of a manufacturer of alcoholic liquor or has borrowed money or accepted gratuities from such a manufacturer or any agent thereof;

(5) The licensee maintains a noisy, lewd, disorderly, or unsanitary establishment or has been supplying impure or otherwise deleterious beverages or food;

(6) The licensee is in the habit of using dangerous or narcotic drugs, or is in the habit of using alcoholic beverages to excess;

(7) The licensee has sold alcoholic liquor in contravention of § 708 of this title;

(8) The licensee has in the licensee's possession on the licensee's licensed premises or has sold or offered for sale any alcoholic beverages not purchased or sold pursuant to this title;

(9) The licensee has misrepresented any alcoholic liquor sold by the licensee as purchased through the Commissioner or has in the licensee's possession, or has used any wrappers, labels, corks, caps, stamps or bottles not purchased from or through the Commissioner which are deceptively similar to those used by the Commissioner;

(10) The licensee has since the granting of the licensee's license been convicted of a felony or has been convicted of violating any of the liquor laws of this State, general or local, including the provisions of this title;

(11) The licensee has admitted guilt or has been adjudged guilty of violations of local, municipal, county or State regulations, ordinances or codes related to the operation of a licensed premises;

(12) There is any other reason which in the opinion of the Commissioner based on public convenience or necessity warrants cancelling or suspending the license;

(13) The licensee or a representative thereof has disciplined, threatened or otherwise penalized any person for refusing to violate or aiding the enforcement of the provisions of this title or the rules of the Commissioner.

(c) The Commissioner shall not cancel or suspend any license for the sale of alcoholic liquors or impose any fine for an alleged violation of § 708 or § 904 of this title where the licensee or its employee has made a reasonable effort to determine the age of a purchaser of alcoholic liquors. For purposes of this subsection, a licensee or its employee shall be deemed to have made a reasonable effort to determine the age of a purchaser if, prior to any sale of alcoholic liquors, the licensee or its employee requires the purchaser to display identification, with a photograph of the purchaser thereon affixed, which sets forth information that would lead a reasonable man to believe the purchaser to be 21 years of age or older.

(d) Any of the grounds for refusal of a license as provided for in § 543 of this title shall also be adequate grounds for suspension of a license.

(e) The Commissioner may cancel any retail license if it has reasonable grounds to believe that the license was granted in violation of § 546(b) of this title, or any rule enacted pursuant to § 546(d) of this title.

(f) If the Commissioner receives notice from the appropriate political subdivision that any Certificate of Compliance issued to satisfy an applicant's duty under § 543(g) of this title has been suspended, then the Commissioner shall suspend any license or extension of an existing license granted in reliance on such Certificate of Compliance until such time as the Commissioner receives notice from the appropriate political subdivision that such Certificate has been reinstated. If the Commissioner receives notice from the appropriate political subdivision that any Certificate of Compliance issued to satisfy an applicant's duty under § 543(g) of this title has been canceled, then the Commissioner shall revoke any license or extension of an existing license granted in reliance on such Certificate of Compliance.

(g) The Commissioner may suspend any license for the sale of alcoholic liquors held by any taproom or restaurant or fine any licensee holding such a license if it has reasonable grounds to believe that the licensee has operated, caused the operation of or permitted the operation of any stationary source of sound in such a manner as to create an operative average sound level which is equal to or greater than 65 dBA, but less than 75 dBA, when measured at any location 100 feet or more from the licensed premises' real property boundary. The Commissioner shall suspend any license for the sale of alcoholic liquors held by any taproom or restaurant and fine any licensee holding such a license if it has reasonable grounds to believe that the licensee has operated, caused the operation of or permitted the operation of any stationary source of sound in such a manner as to create an operative average sound level which is equal to or greater than 75 dBA when measured at any location 100 feet or more from the real property boundary of the licensed premises. For the purpose of this section, "operative average sound level" means the energy average of the A-weighted sound pressure level during the business hours of operation of the licensed premises. The operative average sound level may be determined by an average of not less than 3 individual decibel readings taken not less than 10 minutes apart and taken from the same location. Provided however, that nothing in this subsection shall apply within the boundaries of any municipality.

38 Del. Laws, c. 18, § 29; Code 1935, § 6158; 41 Del. Laws, c. 246, § 1; 4 Del. C. 1953, § 561; 55 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 416; 59 Del. Laws, c. 107, §§ 43-48; 59 Del. Laws, c. 590, § 7; 61 Del. Laws, c. 493, § 1; 67 Del. Laws, c. 109, § 17; 68 Del. Laws, c. 130, § 1; 68 Del. Laws, c. 376, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 435, §§ 6, 7; 72 Del. Laws, c. 486, § 9; 74 Del. Laws, c. 154, § 1; 75 Del. Laws, c. 417, § 2.;



§ 562. Public hearing and right of appeal

(a) No license shall be cancelled or suspended, or any licensee fined:

(1) Until the licensee has been given a public hearing by the Commissioner at which time the licensee shall be entitled to legal representation and to present witnesses; and

(2) Unless the ground therefor shall be established by clear and convincing evidence.

A full and complete record shall be kept of all proceedings incident to such hearing. All testimony shall be recorded but need not be transcribed unless an order of the Commissioner is appealed to the Superior Court as set forth in subsection (c) of this section.

(b) Any order of the Commissioner relative to suspension or cancellation of a license, or a fine imposed against a licensee shall become final 10 days after the licensee receives notice thereof, unless within 10 days of the date of the postmark on the Commissioner's decision a written appeal is filed in the Superior Court. No bond shall be required for filing such appeal.

(c) The appeal shall state the grounds upon which a review is sought. After the appeal is filed, service shall be made by the Sheriff upon the Commissioner. The Commissioner shall certify and file with the court all documents and papers and a transcript of all testimony taken in the matter, together with the Commissioner's findings therein as soon as practicable but in no event later than 20 calendar days from the date of service of the appeal. The Superior Court's review of an appeal shall be on the record and the Superior Court shall take into account the experience and specialized competence of the agency and the purpose under which the agency acted. Further, the Superior Court's review, in the absence of fraud, shall be limited to whether the agency's decision is supported by substantial evidence on the record and is free from legal error.

(d) An appeal without bond may be taken from the decision of the Superior Court to the Supreme Court of this State in the same manner as is provided in civil cases. Upon the final determination of judicial proceedings, the Commissioner shall enter an order in accordance with such determination, or shall take such further or other action as the Court may order. A petition for judicial review shall act as a supersedeas.

38 Del. Laws, c. 18, § 29; Code 1935, § 6158; 47 Del. Laws, c. 119, § 1; 4 Del. C. 1953, § 562; 55 Del. Laws, c. 296, § 2; 59 Del. Laws, c. 107, §§ 49, 50; 72 Del. Laws, c. 486, §§ 9, 19, 20; 78 Del. Laws, c. 384, § 3.;



§ 563. Effect of cancellation or surrender of license; notice

(a) The cancellation or the acceptance of a surrender of any license shall entail the loss of the privilege conferred by the license and shall entail the acceptance of or the seizure by the Commissioner of any alcoholic liquor found in the possession of the holder of the license, except those which occur solely by reason of the death of the licensee.

(b) Notice of the order of the cancellation or the acceptance of the surrender of the license may be served by an officer designated by the Commissioner by affixing a duplicate thereof to the outside of the entrance door of the licensed premises, or by leaving a duplicate with the holder of the license, or with any member of the family of the holder over the age of 18 years at the residence of the holder, or otherwise, as in the judgment of the Commissioner will give notice of such cancellation or acceptance of the surrender. All cancellations or acceptances of surrender shall take effect as soon as the order is served.

(c) The cancellation or acceptance of surrender of a license shall not in any wise prevent the institution of any criminal proceedings for any offense under this title by the person who was the holder of such license while it was in force. No conviction obtained for any offense under this title shall prevent the Commissioner from cancelling the license of any offender or from making at the same time a seizure of alcoholic liquor as provided in this title.

38 Del. Laws, c. 18, § 29; Code 1935, § 6158; 41 Del. Laws, c. 246, § 1; 4 Del. C. 1953, § 563; 59 Del. Laws, c. 107, § 51; 72 Del. Laws, c. 486, § 9.;



§ 564. Payments to former licensee

The Department of Finance shall, within 30 days of the date of the cancellation or acceptance of surrender of a license, remit to the former licensee a part of the license fee which has been paid and pertains to the unexpired term of the license. In addition, the Commissioner shall remit to the former licensee the amount originally received by the Commissioner from the former licensee in payment for such alcoholic liquor accepted or seized as remains in packages sealed by the Commissioner, after paying or deducting therefrom all costs and expenses incurred by the Commissioner by reason of the acceptance or seizure of the alcoholic liquor of the former licensee. When other legally acquired alcoholic liquors have been accepted or seized under this section, the value thereof as determined by the Commissioner shall be remitted by the Commissioner to the former licensee, after paying or deducting therefrom all costs and expenses incurred by the Commissioner by reason of the acceptance or seizure of the alcoholic liquor of the former licensee. When illegally acquired alcoholic liquors have been seized under this section, no payment shall be made therefor.

38 Del. Laws, c. 18, § 29; Code 1935, § 6158; 41 Del. Laws, c. 246, § 1; 44 Del. Laws, c. 205, § 1; 4 Del. C. 1953, § 564; 57 Del. Laws, c. 741, § 27A; 72 Del. Laws, c. 486, § 9.;






Subchapter VI Transfer of License; Death of Licensee

§ 571. Transfer of license

(a) The rights conferred by a license may be transferred by the Commissioner to any representative designated by the person to whom or on behalf of whom the license was originally granted, if such representative is a person approved by the Commissioner. In the case of death of an individual to whom a license has been granted, the Commissioner may transfer the license to a qualified person recommended by the executor or administrator of the estate of the deceased licensee.

(b) In instances where the Commissioner has approved the transfer of a license, all matters concerning alcoholic beverage inventories shall be handled directly between the transferor and the transferee and all payments shall be made directly and not through the Commissioner.

38 Del. Laws, c. 18, § 29; Code 1935, § 6158; 41 Del. Laws, c. 246, § 1; 4 Del. C. 1953, § 571; 59 Del. Laws, c. 107, § 52; 72 Del. Laws, c. 486, § 9.;



§ 572. Death of licensee; payments to licensee's estate

If any licensee dies and no application is made for transfer of the license, or the Commissioner refuses to permit the transfer of the license to another person, the Department of Finance shall return to the legal representative of such deceased person a share of the license fee received by the Department proportionate to the number of full calendar months of the unexpired term; and if the alcoholic liquors in possession of the licensee at the time of the licensee's death are delivered to the Commissioner and the Commissioner ascertains that such alcoholic liquors have been received by the deceased person according to law, the Commissioner shall pay to the representative the amount originally received by the Commissioner for such alcoholic liquors less 10 percent thereof, or the appraised value less 10 percent thereof.

38 Del. Laws, c. 18, § 31; Code 1935, § 6160; 4 Del. C. 1953, § 572; 57 Del. Laws, c. 741, § 27B; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 9.;






Subchapter VII Taxes

§ 581. Rates of tax

(a) All persons required to be licensed under this title as an importer shall, upon the purchase or receipt of alcoholic beverages, pay a tax thereon at the rates set forth in subsection (d) of this section.

(b) All persons licensed under this title to manufacture alcoholic beverages shall pay a tax on all alcoholic beverages sold to customers in this State at the rates set forth in subsection (d) of this section. This subsection shall not apply to sales to customers who are:

(1) Importers of alcoholic beverages subject to licensing under this title;

(2) Distributors of alcoholic beverages licensed by a state other than Delaware where the alcoholic beverages are sold for resale in such other state; or

(3) In the case of sales of beer, an instrumentality of the United States Armed Forces.

(c) Except as provided in subsection (a) or (b) of this section, any person who imports alcoholic beverages for consumption in this State shall pay to the Department of Finance the tax on such imports at the rates set forth in subsection (d) of this section.

(d) The tax payable under this section shall be as follows:

(1) For each barrel of beer, $4.85.

(2) For each gallon of cider, $.16.

(3) For each gallon of wine, $.97.

(4) For each gallon of spirits containing 25 percent or less of ethyl alcohol by volume, $2.50.

(5) For each gallon of spirits containing more than 25 percent ethyl alcohol by volume, $3.75.

(6) For each gallon of alcohol per gallon of ethyl alcohol contained, $4.85, except that the tax of $4.85 shall not apply to the purchase of alcohol by pharmacists, physicians, dentists, veterinarians, wholesale druggists or manufacturing plants where the alcohol is used in scientific work, for the manufacture of pharmaceutical products, or for use in the manufacture or compounding of preparations unfit for beverage purposes.

(e) The Commissioner shall make and publish such rules and regulations with respect to the collection and payment of the taxes imposed by this section as it deems proper, and all such rules and regulations that are not inconsistent with the provisions of this title shall have the force and effect of law.

38 Del. Laws, c. 18, § 16; Code 1935, § 6145; 43 Del. Laws, c. 274, § 1; 4 Del. C. 1953, § 581; 49 Del. Laws, c. 342, § 13; 53 Del. Laws, c. 106; 57 Del. Laws, c. 136, § 30; 57 Del. Laws, c. 741, § 27C; 58 Del. Laws, c. 294, §§ 1, 2; 58 Del. Laws, c. 584, § 1; 62 Del. Laws, c. 113, § 1; 67 Del. Laws, c. 258, § 1; 68 Del. Laws, c. 107, §§ 3, 4; 70 Del. Laws, c. 488, §§ 1, 2, 5; 70 Del. Laws, c. 559, §§ 5, 6; 71 Del. Laws, c. 211, § 5; 72 Del. Laws, c. 486, § 9; 78 Del. Laws, c. 251, § 3.;



§ 582. Refund of tax paid by importers or wholesalers on beer sold to instrumentalities of the armed forces of the United States

(a) Any tax paid by an importer or wholesaler to the Department of Finance, pursuant to § 581 of this title, on alcoholic liquors that are sold by such importer or wholesaler to an instrumentality of the armed forces of the United States shall be refunded to such importer or wholesaler by the Department of Finance.

(b) Any importer or wholesaler entitled to a refund of tax under this section may, instead of filing a claim for refund, take credit therefor against taxes imposed by § 581 of this title and due upon alcoholic liquor subsequently purchased by such importer or wholesaler.

(c) The Commissioner may make and publish rules and regulations with respect to refunds and credits allowed by this section, and such rules and regulations as are not inconsistent with this title shall have the force and effect of law.

60 Del. Laws, c. 322, § 1; 72 Del. Laws, c. 374, § 1; 72 Del. Laws, c. 486, § 9.;



§ 583. Administration of taxes

Except to the extent inconsistent with specific provisions of this title, the provisions of Chapter 5 of Title 30 shall govern the assessment, collection, review and appeal of deficiencies of tax imposed by this title, and any interest and penalties thereon, and claims for refund of overpayment of taxes imposed by this title.

68 Del. Laws, c. 187, § 23.;



§ 584. State fees in lieu of county and municipal fees; preemption provision

The fees, charges and taxes imposed by the State under this title shall be in lieu of all county and municipal license fees and taxes upon the business of manufacturing, supplying, distributing and selling alcoholic liquor as such. Provided, however, general occupational license fees and general taxes imposed uniformly on everyone within the class shall not be preempted.

For purposes of this section, "class" shall not be defined by general or specific reference to manufacturing, supplying, distributing, or selling alcoholic liquor.

74 Del. Laws, c. 312, § 1.;









CHAPTER 7. REGULATORY PROVISIONS

§ 701. Persons authorized to make sale and delivery of alcoholic liquors

(a) No sale and delivery of alcoholic liquor shall be made in this State unless by a manufacturer or other person who holds a license of the Commissioner to sell and deliver alcoholic liquor and unless the sale and delivery is made to a person who is authorized to receive alcoholic liquor under Chapter 5 of this title.

(b) No common carrier shall be held responsible for the delivery of alcoholic liquor forbidden by this section.

(c) The Commissioner shall permit the holders of a license under §§ 531-533 of this title to receive or pick up beer in the barrel or keg directly from a manufacturer, importer or any other person authorized by this title to sell and deliver alcoholic liquor, notwithstanding any provisions of this title to the contrary.

(d) The Commissioner may permit an off-site caterer to transport alcoholic liquor in accordance with the Commissioner's rules.

38 Del. Laws, c. 18, § 16; Code 1935, § 6145; 4 Del. C. 1953, § 701; 57 Del. Laws, c. 419; 67 Del. Laws, c. 109, § 18; 72 Del. Laws, c. 486, § 11; 73 Del. Laws, c. 393, § 4.;



§ 702. Delivery of alcohol or spirits by manufacturer or importer

The Commissioner may issue a written order signed by the Commissioner authorizing a manufacturer or importer to deliver alcohol or spirits in specified quantity to a person who holds a license to sell such alcohol or spirits, but not more than 1 delivery shall be specified or made on the same order.

38 Del. Laws, c. 18, § 16; Code 1935, § 6145; 4 Del. C. 1953, § 707; 67 Del. Laws, c. 109, § 19; 72 Del. Laws, c. 486, § 11.;



§ 703. Sale and delivery of wine or beer by manufacturer or importer

No manufacturer or importer shall sell, ship, transport or deliver wine or beer within this State to any person unless in accordance with the published regulations of the Commissioner and unless a statement of the date, amount and description of the transaction be mailed to the Commissioner.

38 Del. Laws, c. 18, § 16; Code 1935, § 6145; 4 Del. C. 1953, § 708; 67 Del. Laws, c. 109, §§ 19, 20; 72 Del. Laws, c. 486, § 11.;



§ 704. Commissioner regulation of wine or beer sales

The Commissioner may make a regulation authorizing a manufacturer or importer to sell, transport or deliver wine or beer within this State to any person or class of persons authorized under this title to receive wine or beer.

38 Del. Laws, c. 18, § 16; Code 1935, § 6145; 4 Del. C. 1953, § 709; 67 Del. Laws, c. 109, § 19; 72 Del. Laws, c. 486, § 11.;



§ 705. Containers for sale and delivery of beer for consumption off premises

No sale and delivery of beer, for consumption off the premises where sold, shall be made in open containers, but sales or delivery may be made in bottles, half bottles, barrels, half barrels or quarter barrels, if such containers are securely corked, capped, stopped or plugged at the time delivery thereof is made.

38 Del. Laws, c. 18, § 16; Code 1935, § 6145; 4 Del. C. 1953, § 710; 67 Del. Laws, c. 109, § 19.;



§ 706. Sale or service of alcoholic liquors to intoxicated person

Any licensee, or employee of a licensee, or person in charge of a licensed premises shall refuse to sell or serve alcoholic liquors to any individual if such individual is intoxicated or appears to be intoxicated. Such licensee, employee of a licensee or person in charge of the licensed premises shall not be liable to any individual for damages claimed to arise from the refusal to sell alcoholic liquors if such refusal is based upon this section.

38 Del. Laws, c. 18, § 17; Code 1935, § 6146; 4 Del. C. 1953, § 711; 52 Del. Laws, c. 181; 59 Del. Laws, c. 107, § 53; 67 Del. Laws, c. 109, § 19.;



§ 707. Home manufacture of beer or wine for personal consumption

(a) No license or special permit shall be required for the manufacture within homes, or other premises used in connection therewith, of beer in quantities of 200 gallons or less during any calendar year, or wine in quantities of 200 gallons or less during any calendar year, for the personal consumption only of the homeowner(s), their families or their guests; provided however, that such beer or wine shall not be offered for sale.

(b) Such beer or wine, when manufactured and used as set forth above, shall not be subject to any taxes imposed by the Liquor Control Act.

(c) Beer and wine manufactured pursuant to this section may be removed from the home and transported for personal or family use, and in addition may be transported for the purposes of participating in club-sponsored events and tasting competitions.

(d) Notwithstanding any other provision in this chapter or title, concentrated alcoholic beverages are not "home-manufactured beer or wine" for purposes of this section, and all Commissioner regulations and tax requirements concerning home-manufactured beer or wine shall not apply to concentrated alcoholic beverages.

4 Del. C. 1953, § 712; 59 Del. Laws, c. 107, § 54; 65 Del. Laws, c. 50, § 4; 67 Del. Laws, c. 109, § 19; 71 Del. Laws, c. 315, § 2; 72 Del. Laws, c. 486, § 11.;



§ 708. Prohibition of sales to certain persons

(a) No person or licensee shall sell any alcoholic liquor to any:

(1) Individual who has not reached the age of 21 years, except that in any prosecution for an offense under this paragraph it shall be an affirmative defense that the individual, who has not reached the age of 21 years, presented to the accused identification, with a photograph of such individual affixed thereon, which identification sets forth information which would lead a reasonable person to believe such individual was 21 years of age or older;

(2) Person to whom such sale is prohibited;

(3) Individual with a mental condition or mental disability;

(4) Individual who habitually drinks alcoholic liquor to excess, or to whom the Commissioner and/or Division has, after investigation, decided to prohibit the sale of such liquor because of an appeal to the Commissioner and/or Division by the husband, wife, father, mother, brother, sister, employer or other person depending upon, employing or in charge of such individual, or by the mayor or other competent representative of any city, town, or other incorporated place; the interdiction in such case shall last until removed by the Commissioner and/or Division.

(b) No sale made to any person mentioned in this section, other than an individual who has not reached the age of 21 years, shall constitute a misdemeanor unless the Commissioner and/or Division has informed the seller, by registered letter, that it is forbidden to sell to such person or unless the fact is otherwise known to the seller.

38 Del. Laws, c. 18, § 34; Code 1935, § 6163; 41 Del. Laws, c. 249, § 1; 4 Del. C. 1953, § 715; 49 Del. Laws, c. 57, § 1; 58 Del. Laws, c. 511, § 1; 59 Del. Laws, c. 107, § 55; 61 Del. Laws, c. 493, § 2; 64 Del. Laws, c. 216, §§ 1, 2; 67 Del. Laws, c. 109, § 19; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 10; 75 Del. Laws, c. 255, § 1; 78 Del. Laws, c. 179, § 2.;



§ 709. Prohibition of sales at certain times

(a) No manufacturer or importer shall sell or deliver alcoholic liquor on any holiday specified in subsection (d) of this section, or at hours other than those prescribed by the rules or regulations of the Commissioner, except as subsection (f) of this section may apply.

(b) No holder of a license for the sale of spirits, wines or beer in a store shall sell or deliver the same on any holiday specified in subsection (d) of this section, or between the hours of 1:00 a.m. and 9:00 a.m. of any other day, except as subsection (f) of this section may apply. The closing hours may be made earlier in any municipality having a population of 50,000 or more persons, by ordinance of the municipal corporation; provided however, that such ordinance be consistent with the Delaware state and federal constitutions as well as treat all businesses fairly.

(c) No holder of a license for the sale of alcoholic liquor shall sell the same between the hours of 1:00 a.m. and 9:00 a.m. The closing hour may be made earlier in any municipality by ordinance of the municipal corporation. The sale of alcoholic liquors by a licensee for consumption on the premises where sold shall be permitted on every day of the year; provided, that no licensee shall be required to be open to sell alcoholic liquors on any of the holidays specified in subsection (d) of this section. Any holder of a license to sell alcoholic liquor, including stores and taprooms, who wishes to sell alcoholic liquors on Sundays, except a gathering license, shall pay a biennial license fee of $500 for the issuance of a special license to serve alcoholic liquors on Sundays, which shall be in addition to any other license fees which may be required of the licensee. If a licensee holds a license to sell for on-premises consumption and off-premises consumption it shall only be required to purchase 1 special license if it wishes to serve alcoholic liquors on Sunday.

(d) For purposes of this section, the following shall be considered holidays: Sundays, except the Sunday before Christmas when Christmas falls on a Monday and the Sunday before New Year's Day when New Year's Day falls on a Monday; Thanksgiving Day; Christmas; and Easter.

When the Sunday before Christmas and the Sunday before New Year's Day are not considered holidays, the sale of spirits, wine, and beer may occur only between the hours of 1:00 p.m. and 6:00 p.m.

(e) In the municipalities and other political subdivisions of this State where daylight saving time is observed, whether authorized by law or by custom, daylight saving time shall apply to the hours mentioned in this section for the period during which daylight saving time exists.

(f) Notwithstanding subsection (d) of this section, importers or holders of a license for the sale of spirits, wines or beer may deliver beer on Sundays in motor vehicles equipped with permanently-installed devices for the refrigeration and dispensing of beer to licensed gatherings only; provided, however, that such licensee shall have first given notice of such delivery to the Commissioner.

(g) The prohibition of sales on Sunday under subsection (d) of this section shall exclude Delaware wineries and farm wineries, who may sell their product to persons of legal drinking age pursuant to § 708 of this title, for consumption off-premises, between the hours of 12 noon and 6 p.m. on Sundays. Where other major holidays as listed in this section fall on Sunday, sales shall be prohibited on that day.

(h) Notwithstanding the provisions of subsection (d) of this section, a holder of a license for the sale of spirits, wine or beer in a store or taproom off may, at the licensee's discretion, sell spirits, wine or beer on Sundays between the hours of 12:00 noon and 8:00 p.m. Any holder of a license for the sale of spirits, wine or beer in a store or taproom off who chooses to conduct business on Sundays may, at his or her discretion, remain closed for business on one other day of the week without notice to or prior approval from the Commissioner, provided that the store's or taproom off's daily hours are conspicuously posted on the store's or taproom off's front window or door. Any municipality with a population of 50,000 or more may limit sales within the boundaries of the municipality pursuant to this subsection to a maximum of 4 hours as established by ordinance of the municipality. Notwithstanding this subsection, a holder of a license for the sale of spirits, wine or beer in a store or taproom off shall remain closed for business on Christmas Day and Easter Sunday.

38 Del. Laws, c. 18, § 33; Code 1935, § 6162; 42 Del. Laws, c. 194, § 1; 43 Del. Laws, c. 277, § 1; 45 Del. Laws, c. 260, § 1; 45 Del. Laws, c. 265, § 1; 4 Del. C. 1953, § 717; 55 Del. Laws, c. 311, § 1; 56 Del. Laws, c. 265, § 1; 57 Del. Laws, c. 352, §§ 1, 2; 58 Del. Laws, c. 146, § 1; 59 Del. Laws, c. 107, §§ 57, 58; 59 Del. Laws, c. 115, § 1; 60 Del. Laws, c. 466, §§ 7, 8; 62 Del. Laws, c. 381, §§ 1-3; 65 Del. Laws, c. 156, § 1; 67 Del. Laws, c. 109, §§ 19, 21; 68 Del. Laws, c. 107, § 5; 69 Del. Laws, c. 6, § 5; 69 Del. Laws, c. 384, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 248, § 1; 71 Del. Laws, c. 109, § 1; 72 Del. Laws, c. 486, § 11; 73 Del. Laws, c. 244, § 10; 74 Del. Laws, c. 29, § 1; 74 Del. Laws, c. 141, §§ 1-3; 74 Del. Laws, c. 146, § 1; 74 Del. Laws, c. 202, § 1; 74 Del. Laws, c. 259, §§ 1, 2; 76 Del. Laws, c. 237, §§ 1-3; 77 Del. Laws, c. 72, § 3.;



§ 710. Reports by importers

The Commissioner shall require every importer to make a monthly report of his manufacture, purchases, stocks and sales of alcoholic liquor to the Commissioner.

38 Del. Laws, c. 18, § 28; Code 1935, § 6157; 4 Del. C. 1953, § 718; 57 Del. Laws, c. 680; 59 Del. Laws, c. 590, § 5; 67 Del. Laws, c. 109, § 19; 72 Del. Laws, c. 486, § 11.;



§ 711. Refilling bottles

Alcoholic liquor in bottles, procured by the holder of a license to resell for the purpose of delivering the same to consumers, shall be kept in the bottles in which it was procured. As long as any such bottle bears the mark or label which it bore when delivered, no other alcoholic liquor, substance or liquid shall be put therein, and no holder of a license, nor anyone on his behalf, after the alcoholic liquor bottled in one of the bottles has been poured out, may refill the bottle, either wholly or in part, with intent to supply alcoholic liquor or any other substance or liquid to any consumer.

38 Del. Laws, c. 18, § 32; Code 1935, § 6161; 4 Del. C. 1953, § 719; 59 Del. Laws, c. 107, § 60; 67 Del. Laws, c. 109, § 19.;



§ 712. Label on bottle

No holder of a license shall use or allow the use of any mark or label on a bottle, in which alcoholic liquor is kept for sale, that does not precisely and clearly indicate the nature of the contents of the bottle, or which might in any way deceive any consumer as to the nature, composition or quality of the contents.

38 Del. Laws, c. 18, § 32; Code 1935, § 6161; 4 Del. C. 1953, § 720; 59 Del. Laws, c. 107, § 61; 67 Del. Laws, c. 109, § 19.;



§ 713. Mixing unauthorized with authorized liquor

No person shall, for any reason, mix or permit the mixing of or cause to be mixed any alcoholic liquor which is not authorized to be sold with any alcoholic liquor the sale of which is authorized to be sold.

38 Del. Laws, c. 18, § 32; Code 1935, § 6161; 4 Del. C. 1953, § 721; 59 Del. Laws, c. 107, § 62; 67 Del. Laws, c. 109, § 19.;



§ 714. Places for keeping spirits, wines or beer

No person shall keep spirits, wines or beer in the State except:

(1) In an establishment licensed by the Commissioner to sell alcoholic liquor;

(2) In an establishment where it is expressly permitted by the Commissioner to keep alcoholic liquor;

(3) In an establishment where, by exception, it is permitted by law to keep alcoholic liquors;

(4) In the residence of any person, provided the alcoholic liquor is not kept with intent to sell the same, but one sale shall suffice to establish such intent;

(5) In the office of a physician, pharmacist or veterinarian for medicinal purposes only, and in the office of a clergyman for sacramental purposes only;

(6) In the baggage of an individual who is transporting alcoholic liquor for his individual use;

(7) In a church, chapel, or other place for religious worship or a dependence thereof where sacramental wine may be kept.

38 Del. Laws, c. 18, § 36; Code 1935, § 6165; 41 Del. Laws, c. 251, § 1; 59 Del. Laws, c. 107, § 63; 67 Del. Laws, c. 109, §§ 19, 22; 72 Del. Laws, c. 486, § 11.;



§ 715. Places for keeping alcohol

No person shall keep alcohol in the State, except:

(1) In the establishment of a pharmacist, physician, dentist, veterinarian, wholesale druggist, university, college, school or manufacturing plant where the alcohol is used in industrial or scientific work or for the manufacture of pharmaceutical products where it is expressly permitted by the Commissioner to keep alcohol;

(2) In a distillery licensed by the Commissioner to manufacture alcohol.

38 Del. Laws, c. 18, § 36; Code 1935, § 6165; 41 Del. Laws, c. 251, § 1; 4 Del. C. 1953, § 723; 67 Del. Laws, c. 109, §§ 19, 23; 72 Del. Laws, c. 486, § 11.;



§ 716. Transportation of spirits, wines or beer

No person shall transport spirits, wines or beer in this State, except:

(1) Directly from one establishment in this State to another establishment belonging to or leased by the same person, provided he or she holds a license to transport alcoholic liquor; or

(2) Directly from the establishment of a holder of a license to sell and to deliver such alcoholic liquor to the establishment of a like holder of a license to sell; or

(3) Directly from the establishment of a person who is the holder of a license to transport alcoholic liquor to a place outside this State; or

(4) An individual who is transporting alcoholic liquor for his or her personal use or the use of his or her family or guests; or

(5) An individual importing alcoholic liquors into the State, the daily quantity of which does not exceed the amount permitted by federal statutes governing the importation of alcoholic liquors into the United States.

38 Del. Laws, c. 18, § 36; Code 1935, § 6165; 41 Del. Laws, c. 251, § 1; 42 Del. Laws, c. 191, § 5; 44 Del. Laws, c. 203, § 6; 4 Del. C. 1953, § 724; 50 Del. Laws, c. 417, § 3; 55 Del. Laws, c. 82, §§ 8, 9; 59 Del. Laws, c. 107, § 64; 67 Del. Laws, c. 109, §§ 19, 24; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 407, § 1.;



§ 717. Transportation of alcohol

No person shall transport alcohol in the State, except where it is expressly permitted by the Commissioner to transport such alcohol.

38 Del. Laws, c. 18, § 36; Code 1935, § 6165; 41 Del. Laws, c. 251, § 1; 4 Del. C. 1953, § 725; 67 Del. Laws, c. 109, §§ 19, 25; 72 Del. Laws, c. 486, § 11.;



§ 718. Shipping and transporting alcoholic liquor

(a) If alcoholic liquor is to be shipped to a point within the State by other than the manufacturer or importer thereof, the transportation thereof outside of the municipality in which the establishment of the seller is situated, shall be made only by a common carrier or, if not contrary to the rules of the Commissioner, by the purchaser on condition that it is transported in a vehicle owned or hired by the purchaser directly to the purchaser's residence or, if the purchaser is the holder of a license to sell, to the purchaser's establishment, but such transportation shall not be by the seller nor by any employee, agent or representative of the seller, nor by any other person interested in the sale.

(b) If alcoholic liquor is to be shipped to a point within or without this State by the manufacturer or importer thereof, the shipment shall only be made by common carrier, by vehicle owned or hired by the manufacturer or importer, or employee thereof, under the rules of the Commissioner. "Shipped," as used in this subsection, shall mean any movement of alcoholic beverage to any location other than the manufacturer's or importer's storage location.

(c) If the transportation of alcoholic liquor be effected by a common carrier, the individual transporting or in charge of the transportation of such alcoholic liquor shall have in his possession and produce upon request a waybill or other evidence of authorized shipment containing the name and address of the shipper and the name and address of the consignee.

38 Del. Laws, c. 18, § 37; Code 1935, § 6166; 4 Del. C. 1953, § 726; 67 Del. Laws, c. 109, § 19; 68 Del. Laws, c. 54, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 11.;



§ 719. Distillery and wine manufacturer

(a) No provision of this title shall prevent any distillery or brewery, duly licensed by the United States or by this State to manufacture alcohol or spirits in this State, or any wine manufacturer in this State from having or keeping for sale in his establishment in this State the alcoholic liquor so licensed to be manufactured by him, or from selling or delivering the same in accordance with the provisions of this title.

(b) If alcoholic liquor is to be shipped by a distillery or manufacturer to a place within this State, the distillery or manufacturer may sell it only to the Commissioner or under the published rules of the Commissioner and the distillery or manufacturer shall in every case comply with every other applicable provision of this title.

(c) The Commissioner may, upon the conditions it determines, grant to any distillery, duly licensed by the United States or by this State to manufacture alcohol or spirits in this State, a special license authorizing the distillery to purchase and to import, from such persons as are entitled to sell the same, wines or spirits to be used for the sole purpose of blending with and flavoring such products.

(d) No provision of this title shall prevent the Commissioner from agreeing to the sale and delivery of potable and non-potable alcohol from a distillery direct to a manufacturer of articles requiring such alcohol, if such sale and delivery be made subject to such conditions as the Commissioner publishes.

38 Del. Laws, c. 18, §§ 40, 42; Code 1935, §§ 6168, 6170; 42 Del. Laws, c. 190, § 1; 4 Del. C. 1953, § 727; 59 Del. Laws, c. 107, § 65; 67 Del. Laws, c. 109, § 19; 72 Del. Laws, c. 486, § 11.;



§ 720. Storage of alcoholic liquors

All holders of licenses for the sale of alcoholic liquor in a tavern, restaurant or taproom, and as to the public sale portions of the premises covered by holders of a hotel or club license, shall store all alcoholic liquor in adequate storage facilities and the premises, or the part of the premises where such alcoholic liquor is stored if a hotel or club, must be locked before the last person leaves the licensed premises.

59 Del. Laws, c. 590, § 3; 67 Del. Laws, c. 109, § 19.;



§ 721. Brewery

No provision of this title shall prevent the Commissioner from authorizing any brewery to sell and to deliver beer to any person in this State who holds a license to receive and resell beer, if a duplicate bill of each sale is filed with or mailed to the Commissioner.

38 Del. Laws, c. 18, § 41; Code 1935, § 6169; 4 Del. C. 1953, § 728; 67 Del. Laws, c. 109, § 19; 72 Del. Laws, c. 486, § 11.;



§ 722. Physicians, dentists, veterinarians and pharmacists

(a) No provision of this title shall prevent any individual who is licensed in this State to practice medicine, surgery or obstetrics, or dentistry, or veterinary medicine or surgery from purchasing alcoholic liquor in quantities larger than one bottle and keeping and using the same for purposes of solution or sterilization in his own practice, or in making a preparation for external application to be administered by himself, or from purchasing brandy, as defined in the United States Pharmacopoeia, or rum, for use in compounding his medicines.

(b) No owner, lessee or manager conducting a pharmacy or drugstore shall sell or dispense, on the premises conducted as a pharmacy or drugstore, alcoholic liquor for any other purpose than medicinal, scientific and industrial purposes. No provision of this title shall prevent any holder of a license for a pharmacy under § 517 of this title from:

(1) Purchasing alcoholic liquor in quantities larger than 1 bottle, for use in medicinal, official or pharmaceutical preparations, but no such person may sell such alcoholic liquor except when contained in such preparations or when filling a prescription, or an order of an individual holder of license under § 518 of this title; or

(2) Purchasing ethyl alcohol in quantities larger than 1 bottle, and selling the same for obstetrical or antiseptic purposes only, in quantities not exceeding 16 ounces, upon prescription of an individual practicing medicine, surgery or obstetrics and registered as such in this State, or upon the certificate of the latter if the sale be made to him or her personally.

38 Del. Laws, c. 18, §§ 17, 39; Code 1935, §§ 6146, 6167; 42 Del. Laws, c. 187, § 1; 42 Del. Laws, c. 192, § 1; 4 Del. C. 1953, § 729; 67 Del. Laws, c. 109, §§ 19, 26; 70 Del. Laws, c. 186, § 1.;



§ 723. Disposition of stock of insolvent, deceased or former licensee

(a) In the case of a seizure of alcoholic liquor under any judgment rendered against the holder of any license or in the case of insolvency of such person, the officer seizing such alcoholic liquor or the trustee in bankruptcy of such license holder shall provide the Commissioner an inventory of the alcoholic liquor found in the possession of the judgment debtor or bankrupt. The Commissioner shall cause notice to be delivered to all importers who sell product on the inventory. All importers shall pick up all saleable products (as determined by the Commissioner in the event of a dispute) that they sell at that time.

(b) The importer shall determine the value of the saleable inventory by determining the cost to a retail licensee on the same day as the alcoholic liquor is picked up.

(c) The importer may retain up to 5% of the value of the saleable inventory as a handling or restocking fee.

(d) In the event the licensee from whom the alcoholic liquor was seized owes the Importer an amount equal to or greater than the net of subsections (b) and (c) of this section above, the importer shall advise the Commissioner, the debtor or bankrupt, and the seizing authority of its calculations and credit the debtor's or bankrupt's account appropriately.

(e) In the event the licensee from whom the alcoholic liquor was seized owes the importer less than the net of subsections (b) and (c) of this section above, the importer shall, within 10 days of seizure, pay the difference of the net of subsections (b) and (c) of this section above and the licensee's obligation to the importer to the officer or the trustee, and shall advise the Commissioner, the debtor or bankrupt, and the seizing authority of its calculations and credit the debtor's or bankrupt's account appropriately.

(f) No payment shall be made for illegally acquired alcoholic liquor so delivered.

(g) Any dispute as to the value or saleable condition of the alcohol shall be determined by the Commissioner. Any dispute as to the amount of the obligations of the parties to each other shall be determined by the court or its designee.

38 Del. Laws, c. 18, § 29; Code 1935, § 6158; 41 Del. Laws, c. 246, § 1; 42 Del. Laws, c. 189, § 2; 4 Del. C. 1953, § 730; 67 Del. Laws, c. 109, § 19; 72 Del. Laws, c. 486, § 11; 77 Del. Laws, c. 137, § 1.;



§ 724. Retaliatory beer tax and regulations; violations by out-of-state manufacturers of beer; hearing, penalties and appeal

(a) In addition to compliance with all other provisions of this title, the Commissioner shall require each person, not a licensee of this State, who desires to sell beer manufactured outside this State to licensees of this State, to pay to the Commissioner the same fee or fees as are required to be paid in the State, territory or country of origin of such beer by a person, not a licensee thereof, who desires to sell beer manufactured in this State to licensees of such state, territory or country of origin, and to observe and comply with the same regulations, prohibitions and restrictions as are required of or enforced against a person who desires to sell beer manufactured in this State to licensees in the said state, territory or country of origin. In all cases where the Commissioner has issued any reciprocal regulations or orders concerning beer manufactured in any state, territory or country other than this State no licensee of this State shall purchase any such beer if its importation has been prohibited or if not entirely prohibited, unless such regulations or orders have been observed and complied with by the licensee of this State and by the person from or through whom the licensee of this State desires to purchase. Any beer manufactured outside of this State which is sold, transported or possessed in this State contrary to any such regulations or orders of the Commissioner or without the payment of the fees required by this title shall be considered contraband and shall be confiscated by the Commissioner and disposed of in the same manner as any other illegal alcoholic liquors.

(b) Upon learning of the Commissioner by a manufacturer of beer whose principal place of business is outside this State or by any servant, agent, employee or representative of such manufacturer within or partly within and partly outside this State of any violation of this title or any laws of this State relating to alcoholic liquors, or of any regulation of the Commissioner adopted pursuant thereto, or of any violation of any laws of this State or of the United States of America relating to the tax payment of alcoholic liquors, the Commissioner shall cite such manufacturer to appear before it not less than 10 nor more than 15 days from the date of mailing to such manufacturer at his principal place of business wherever located by registered mail a notice to show cause why the further importation into this State of beer manufactured by him should not be prohibited. Upon such hearing, whether or not an appearance was made by such outside manufacturer, if satisfied that any such violation has occurred, the Commissioner shall immediately issue an order prohibiting the importation of beer manufactured by such manufacturer into this State for a period of not less than 6 months nor more than 3 years. Notice of such action of the Commissioner shall be given immediately to such manufacturer and to all persons licensed to import beer within this State by mailing a copy of such order to such manufacturer at its principal place of business wherever located and to such licensees at their licensed premises. Thereafter no person licensed to import beer within this State shall purchase or sell any beer manufactured by such outside manufacturer during the term of the prohibition. Any violation of the prohibitory order is a misdemeanor and also constitutes grounds for revocation or suspension of a license to import beer. In all such cases the Commissioner shall file of record at least a brief statement in the form of an opinion of the reasons for the ruling or order. Any outside manufacturer aggrieved by the action of the Commissioner may appeal to the Superior Court in the same manner as provided in § 541 of this title for appeals from refusals to grant licenses.

38 Del. Laws, c. 18, § 30; 39 Del. Laws, c. 6; Code 1935, § 6159; 43 Del. Laws, c. 276, § 1; 44 Del. Laws, c. 206, § 1; 4 Del. C. 1953, § 731; 50 Del. Laws, c. 350, § 1; 67 Del. Laws, c. 109, § 19; 72 Del. Laws, c. 486, § 11.;



§ 725. Preparations containing alcoholic liquors but not intended for use as a beverage

(a) No provision of this title shall, by reason only of the fact that the product contains alcoholic liquor, prevent:

(1) The sale of any perfume, lotion, tincture, varnish, dressing, fluid extract or essence, vinegar, cream, ointment, salve, distillate or decoction; or

(2) The sale of any preparation (official, medicinal or pharmaceutical) or of any patent or proprietary medicine, intended solely for medicinal purposes, if the product does not contain alcohol in any greater quantity than the amount required as a solvent or preservative, or if the product be so compounded as to render it unsuitable for use as a beverage.

(b) If the Commissioner is of the opinion that one of the products enumerated in this section contains alcoholic liquor and is used for beverage purposes, it may notify the manufacturer or seller to that effect and from and after the date of such notice this title shall apply to such product. The manufacturer or seller so notified commits an offense under this title if he or she sells the product after such notice, and shall be liable to the penalties mentioned in § 902 of this title.

(c)(1) In order to determine whether any particular preparation, proprietary or patented, contains alcohol in excess of the amount required as a solvent or preservative, or whether it is so compounded as to render it unsuitable for use as a beverage, the Commissioner may purchase a sample of such preparation from any person and may have it analyzed by any individual the Commissioner selects.

(2) If it appears from the analysis of the sample that the preparation contains alcohol in excess of the amount required as a solvent or preservative, or that it is not so compounded as to render it unsuitable for use as a beverage, the Commissioner may notify the manufacturer or the agent in this State of the manufacturer of the preparation or the person who has acquired the preparation for purpose of resale, that the preparation is not an exempt product within the meaning of this section, but is an alcoholic liquor to which this title applies. After the service of such notice, this title shall apply to such preparation and the manufacturer or the agent in this State of the manufacturer or the person who has acquired same to resell, who has been so notified, commits an offense under this title if he or she sells the preparation after the date of the service upon him or her of the notice.

(3) The notice required by this section shall consist of a copy, certified by the secretary or a member of the Commissioner, of a resolution passed by the Commissioner stating that the preparation specified in the resolution is not an exempt product in the sense of this section, but is an alcoholic liquor to which this title applies. The notice shall be served by sending a copy by registered mail to the manufacturer, or to the agent in this State of the manufacturer, or to the person who has acquired the preparation to resell.

(d) This section applies to every product which is included within the definition of the word "preparation" set forth in § 101 of this title and to every product which is defined or described in subsection (a) of this section, other than one which is prepared by a druggist at the time of the prescription of a physician and in accordance with its tenor or which is prepared by a physician for the use only of a patient actually under his care.

38 Del. Laws, c. 18, § 43; Code 1935, § 6171; 4 Del. C. 1953, § 732; 67 Del. Laws, c. 109, § 19; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 11.;



§ 726. Liability for price of illegal sale of alcoholic liquors

No action to recover the price of any alcoholic liquor sold in contravention of this title may be maintained.

38 Del. Laws, c. 18, § 53; Code 1935, § 6181; 4 Del. C. 1953, § 733; 67 Del. Laws, c. 109, § 19.;



§ 727. Sale at last call/closing hour of an establishment

No more than 1 alcoholic beverage may be sold to a person less than 15 minutes prior to closing each day that a license is open pursuant to this title. Any server who violates this section shall be guilty of a violation, and shall be fined $100 for a first offense, and $250 for a second or subsequent offense accruing within 1 year and shall be further required to take a course of instruction pursuant to Chapter 12 of this title (Delaware Responsible Alcoholic Beverage Server Training Program) within 90 days.

71 Del. Laws, c. 438, § 1.;






CHAPTER 9. CRIMINAL OFFENSES AND PENALTIES

§ 901. Offenses carrying penalty of imprisonment for 3 to 6 months

Whoever:

(1) Peddles any alcoholic liquor; or

(2) Keeps, sells or dispenses alcoholic liquor in a disorderly house; or

(3) Being an employee of the Commissioner and/or Division, infringes any of the provisions of this title; or

(4) Not being the holder of a proper and valid license, or not being so authorized by this title, sells any alcoholic liquor in this State; or

(5) Not being the holder of a license under this title, claims or represents that he is the holder of a license or exhibits a document purporting to be a license under this title; or

(6) Sells, offers for sale, or keeps with the intent to sell for beverage purposes, denatured alcohol, perfume, lotion, tincture, fluid extract or essence, or other liquid or solid not originally manufactured or intended for use as a beverage, containing more than one half of 1 percent of ethyl alcohol by volume,

shall, in addition to the payment of costs, be imprisoned not less than 3 nor more than 6 months. Justices of the peace shall have original jurisdiction to hear, try, and finally determine alleged violations of this section.

38 Del. Laws, c. 18, §§ 44, 45; Code 1935, §§ 6172, 6173; 41 Del. Laws, c. 250, § 1; 4 Del. C. 1953, § 901; 58 Del. Laws, c. 239, § 43; 67 Del. Laws, c. 109, § 27; 72 Del. Laws, c. 486, § 10.;



§ 902. Offenses carrying penalty of fine of $500 to $1,000 or imprisonment for 3 to 6 months on failure to pay fine

Whoever:

(1) Being the holder of a license, sells any alcoholic liquor of a kind other than that authorized to be sold by his or her license or by this title; or

(2) Being the holder of a license, sells alcoholic liquor to any person to whom neither his license nor this title authorizes him or her to sell; or

(3) Being the holder of a license, keeps or allows the keeping in his or her establishment of any alcoholic liquor other than that which he or she is authorized to sell by virtue of his or her license; or

(4) Being the manufacturer or the agent in this State for the manufacturer of any liquid or solid containing alcoholic liquor, sells such liquid or solid as a medicine or preparation after the Commissioner and/or Division has notified him or her in accordance with § 725 of this title; or

(5) Keeps or allows the keeping of any alcoholic liquor in his or her residence, either for himself or herself or for other persons on deposit or otherwise, with intent to sell the same; or

(6) Not being the holder of a license under Chapter 5 of this title, keeps or allows alcoholic liquor to be kept in a club for himself or herself or for members of the club or for other persons in storage or otherwise; or

(7) Not being the holder of a license authorized by § 515A of this title, operates or maintains an establishment commonly known as a "bottle club,"

shall, in addition to payment of costs, be fined not less than $500 nor more than $1,000, and, on failure to pay such fine and costs, shall be imprisoned not less than 3 nor more than 6 months. Justices of the peace shall have original jurisdiction to hear, try, and finally determine alleged violations of this section.

38 Del. Laws, c. 18, § 45; Code 1935, § 6173; 4 Del. C. 1953, § 902; 58 Del. Laws, c. 239, § 44; 63 Del. Laws, c. 232, § 3; 67 Del. Laws, c. 109, § 28; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 10.;



§ 903. Offenses carrying penalty of fine of not more than $100 or imprisonment for 1 month on failure to pay fine

Whoever:

(1) Being the holder of a license, sells beer to which wine, spirits or alcohol has been added; or sells wine to which spirits or alcohol has been added, other than an addition of spirits or alcohol to render possible transportation or to secure the customary fortifying thereof; or sells any alcoholic liquor to which has been added any adulterating or deleterious substances or liquid; or

(2) Being the holder of a license, sells any alcoholic liquor in any place, or in any manner, or in any quantity other than as authorized by his or her license; or

(3) Being the holder of a license to sell spirits, wine or beer in a dining room or bedroom, has not furnished, fitted, or equipped such dining room or bedroom in the manner or to the extent indicated by the Commissioner and/or Division; or

(4) Being the holder of a license to sell spirits, wine or beer, as the case may be, does not comply with any requirement or provision of §§ 512-520 or 706 of this title; or

(5) Being the holder of a license, sells any alcoholic liquor which he or she is authorized by his or her license to sell, at any time forbidden by § 709 of this title; or

(6) Being the holder of a license, knowingly sells to any of the persons mentioned in § 708 of this title after notice sent to him or her by the Commission in compliance with the provisions of said section, any alcoholic liquor, the sale of which is authorized by his or her license; or

(7) Being the holder of a license to sell alcoholic liquor in a store, allows any alcoholic liquor sold therein to be drunk in such store or its dependencies, either by the purchaser or by any other person; or

(8) Being the holder of a license to sell alcoholic liquor in the dining room of any hotel, restaurant, club or steamboat, or in a dining car, does not keep his or her license constantly posted conspicuously in view of the public in such dining room or dining car; or

(9) Being the holder of a license, keeps or transports any alcoholic liquor in contravention of this title; or

(10) Having acquired for the purpose of resale any liquid or solid containing alcoholic liquor, sells it as a medicine or preparation after having been notified by the Commissioner and/or Division in accordance with § 725 of this title; or

(11) Not being the holder of a license, leads the public or travellers to believe, by means of signs, inscriptions, advertisements, or circulars that he or she is authorized to sell alcoholic liquor; or

(12) Buys or receives any alcoholic liquor from any person not authorized to sell such variety of alcoholic liquor or keeps such alcoholic liquor in his or her possession; or

(13) Obtains, even gratuitously, during the time when the sale thereof is forbidden, any alcoholic liquor from any holder of a license for the sale thereof; or

(14) Causes any disturbance in any place or brings thereinto or drinks therein any alcoholic liquor prohibited therein; or

(15) Buys, for any remuneration whatsoever, any alcoholic liquors for another person; or

(16) Being the holder of a license to sell alcoholic liquor, fails to post in a conspicuous place a sign which clearly reads, "According to the Surgeon General, women should not drink alcoholic beverages during pregnancy because of the risk of birth defects,"

shall, in addition to the payment of costs, be fined not more than $100, and, on failure to pay such fine and costs, shall be imprisoned for 30 days. Justices of the peace shall have original jurisdiction to hear, try, and finally determine alleged violations of this section.

38 Del. Laws, c. 18, § 46; Code 1935, § 6174; 41 Del. Laws, c. 254, § 2; 45 Del. Laws, c. 263, § 1; 4 Del. C. 1953, § 903; 58 Del. Laws, c. 239, § 45; 67 Del. Laws, c. 23, §§ 1, 2; 67 Del. Laws, c. 109, § 29; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 10.;



§ 904. Offenses concerning certain persons

(a)(1) Whoever sells any alcoholic liquor to any person who has not reached the age of 21 years, or sells to any person of more than such age any alcoholic liquor knowing that such alcoholic liquor is bought for a person who is less than 21 years of age and is to be drunk by the latter, shall, in addition to the payment of costs, be fined not less than $250 nor more than $500 and, on failure to pay such fine and costs, shall be imprisoned for 30 days.

(2) In any prosecution for an offense under this subsection, it shall be an affirmative defense that the individual, who has not reached the age of 21 years, presented to the accused identification, with a photograph of such individual affixed thereon, which identification sets forth information which would lead a reasonable person to believe such individual was 21 years of age or older.

(b) Any person under the age of 21 years who knowingly makes false statement to any person engaged in the sale of alcoholic liquor for the purpose of obtaining the same and to the effect that he is 21 years of age or older, shall, in addition to the payment of costs, be fined for the first offense, not less than $100 nor more than $500, and on failure to pay such fine and costs, shall be imprisoned for 30 days, and for each subsequent like offense, shall be fined not less than $500 nor more than $1,000, and on failure to pay such fine and costs shall be imprisoned for 60 days.

(c) Whoever purchases, buys or gives alcoholic liquor for or to a person under the age of 21 years or knowingly allows a person under his or her supervision and under the age of 21 years to consume alcoholic liquor shall, in addition to the payment of costs, be fined for the first offense, not less than $100 nor more than $500, and may be ordered by the court to perform community service for a period of 40 hours in such form and on such terms as the court shall deem appropriate under the circumstances and may be imprisoned for not more than 30 days; and for each subsequent like offense, shall be fined not less than $500 nor more than $1,000 and may be ordered by the court to perform community service for a period of 80 hours in such form and on such terms as the court shall deem appropriate under the circumstances and may be imprisoned for not more than 60 days. This subsection shall not apply to religious services or members of the same family within the private home of any of said members.

(d) Except as provided in subsection (n) of this section, whoever, being the holder of a license to operate a tavern or taproom, admits or permits to remain in such tavern or taproom any individual under the age of 21 years, shall be fined not more than $100.

(e) Except as provided in subsection (n) of this section, whoever, being under the age of 21 years, enters or remains in a tavern, taproom or package store, or while therein possesses at any time alcoholic liquors, shall be fined $50.

(f) Whoever, being under the age of 21 years, has alcoholic liquor in his or her possession at any time, or consumes or is found to have consumed alcoholic liquor, shall have their Delaware driver's license revoked for a period of 30 days for the 1st offense and not less than 90 days nor more than 180 days for each subsequent offense. If the underage person does not have a Delaware driver's license, the person shall be fined $100 for the 1st offense and not less than $200 nor more than $500 for each subsequent offense. This section shall not apply to the possession or consumption of alcoholic liquor in connection with any religious service or by members of the same family within the private home of any of said members.

(g) Nothing in this section shall prevent the employment of a person, 16 years of age or older, in clubs with authorized dining facilities, hotels, racetracks and restaurants licensed under this title where such employment has been authorized by permit issued by the Commission, provided that such a person shall not be involved in the sale or service of alcoholic liquor.

(h) Nothing in this section shall prevent the employment of a person 19 years of age or older to serve alcoholic liquor to patrons of clubs with authorized dining facilities, hotels, racetracks and restaurants licensed under this title.

(i) Nothing in this section shall prevent the employment of a person, 16 years of age or older, in a catering business serving liquors, provided that such person shall not be engaged in the sale or service of alcoholic liquor.

(j) Nothing in this section shall prevent the employment of a person, 16 years of age or older, in a bowling alley licensed to serve alcoholic beverages, provided that such person shall not be engaged in the sale or service of alcoholic liquor.

(k) Justices of the peace shall have original jurisdiction to hear, try, and finally determine alleged violations of this section.

(l) Nothing in this section shall prevent a licensed importer from employing a person who is 18, 19 or 20 years of age to:

(1) Work in an office, warehouse or other facility used by the importer in the operation of its business;

(2) Make or assist in deliveries of alcoholic liquors to licensed establishments in this State;

(3) Transport or assist in the transporting of alcoholic liquors to or from the importer's warehouse.

Such person may enter any licensed establishment in this State for the purpose of making or assisting the delivery of alcoholic liquors thereto or for any purpose related to such delivery.

No such person shall be employed by a licensed importer as a salesperson or sales representative.

(m) Nothing in this section shall prevent the employment in a store by a retailer of anyone who has reached the age of 18 years, under such conditions as the Commission may by rule prescribe; provided, however, that no such minor shall sell or serve alcoholic liquors.

(n) Nothing in this section shall prohibit or prevent persons under the age of 21 years from entering or remaining in a premises licensed as a tavern or taproom for the purpose of a social event, including, but not limited to, events exclusively for persons under the age of 21 years, provided that the premises licensed as a taproom or tavern is closed for business (including any Sunday); and provided further, that during any such social event, no alcoholic liquor shall be sold, furnished or given to any person at any time before, during or after the social event. All alcoholic liquor must be either removed from the licensed premises or placed under lock and key at all times during the social event and any time before or after the social event when persons under the age of 21 years are present on the licensed premises.

(o) Any person who was convicted of a first offense under subsections (e) and (f) of this section or the same offense under any county or municipal code, ordinance, or regulation and who was under the age of 21 at the time of the offense may, upon reaching the age of 21, apply for an expungement of the record of the conviction and any indicia of arrest to the court in which the person was convicted. For violations of subsection (e) or (f) of this section, an order granting such expungement shall issue upon proof that the person has reached the age of 21, unless the person has failed to comply with the sentencing order or the person has another charge under this section, or under the same offense under any county or municipal code, ordinance, or regulation, which remains outstanding. Upon issuance of the order of expungement, the records of the conviction and any indicia of arrest shall be dealt with in accordance with the procedures specified in §§ 4373(c), 4374 and 4375 of Title 11. Nothing in this section shall prohibit the Family Court from expunging a record of conviction as otherwise provided by law. The application for or granting of a pardon pursuant to §§ 4361 through 4363 of Title 11 shall not prohibit an expungement under this section. All sentencing orders for violations of this section by persons under the age of 21 at the time of the offense shall state that the record of the conviction may be expunged upon reaching the age of 21 and thereafter. The civil filing fee shall apply to applications for expungement plus a $100 fee payable to the State Bureau of Investigation for administrative costs.

(p) [Deleted effective May 17, 2007.]

38 Del. Laws, c. 18, §§ 46, 50; Code 1935, §§ 6174, 6178; 41 Del. Laws, c. 253, §§ 1, 2; 45 Del. Laws, c. 263, § 1; 47 Del. Laws, c. 150, § 1; 4 Del. C. 1953, § 904; 53 Del. Laws, c. 390, §§ 1, 2; 54 Del. Laws, c. 295; 55 Del. Laws, c. 300; 55 Del. Laws, c. 335; 58 Del. Laws, c. 201; 58 Del. Laws, c. 239, § 46; 58 Del. Laws, c. 511, §§ 2-7; 59 Del. Laws, c. 234, § 1; 59 Del. Laws, c. 297, §§ 1-3; 61 Del. Laws, c. 448, § 1; 61 Del. Laws, c. 493, § 3; 61 Del. Laws, c. 511, §§ 1-3; 63 Del. Laws, c. 95, § 1; 64 Del. Laws, c. 216, §§ 3, 4; 64 Del. Laws, c. 435, § 1; 67 Del. Laws, c. 425, § 1; 68 Del. Laws, c. 242, § 1; 70 Del. Laws, c. 123, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 558, §§ 1-3; 72 Del. Laws, c. 134, § 1; 72 Del. Laws, c. 348, § 1; 72 Del. Laws, c. 349, § 1; 72 Del. Laws, c. 350, § 1; 74 Del. Laws, c. 237, §§ 1, 2; 75 Del. Laws, c. 255, § 2; 75 Del. Laws, c. 265, § 1.;



§ 905. Unlicensed manufacture of alcoholic liquor; possession of still, apparatus, mash, etc., by unlicensed person

(a) Whoever manufactures any alcoholic liquor without having first obtained from the Commissioner a license authorizing such manufacture, or, not being the holder of a license to manufacture alcoholic liquor, has at any time possession of any still, receptacle, paraphernalia, apparatus, mash, wort or wash, adapted for use in connection with the manufacture of alcoholic liquor, shall, in addition to the payment of costs, be fined not less than $500 nor more than $5,000, or imprisoned not less than 6 months nor more than 2 years, or both.

(b) Nothing in this section shall apply to the making of beer, cider or wine for personal consumption and not for the purpose of sale, nor to fermented liquids used in the manufacture of vinegar exclusively; however, no pipe, conductor or contrivance of any description whatsoever whereby vapor might in any manner be conveyed away and converted into distilled spirits, shall be used or employed or be fastened to or connected with any apparatus used for the manufacture of beer, cider, wine or vinegar except in the case of a duly licensed manufacturer. Any violation of this subsection shall carry the same penalties as provided in subsection (a) of this section.

Code 1935, § 6174A; 45 Del. Laws, c. 261, § 1; 4 Del. C. 1953, § 905; 71 Del. Laws, c. 315, § 1; 72 Del. Laws, c. 486, § 11.;



§ 906. Transportation and shipment

(a) Whoever transports or ships alcoholic liquor in violation of the requirements of § 718 of this title, or, in connection with such transportation or shipment, knowingly has in his or her possession a waybill giving a false name or a false address, or transports by any vehicle any alcoholic liquor upon which the taxes provided by § 581 of this title have not been paid, shall, in addition to the payment of costs, be fined not less than $100 nor more than $1,000, or imprisoned not less than 30 days nor more than 6 months, or both.

(b) In any trial for an offense under this section, the burden shall be upon the defendant to prove that the taxes provided by § 581 of this title have been paid. Nothing in this section shall apply to any alcoholic liquor purchased from a legal source and being transported by the purchaser.

(c) In addition to the penalties provided by this section, any vehicle used to transport alcoholic liquor manufactured in violation of § 905 of this title shall be deemed confiscated and shall be delivered to, retained by and disposed of by the Commissioner and/or Division as provided in Chapter 11 of this title. A vehicle used to transport alcoholic liquor in violation of other sections of this title shall be seized or confiscated under this section only if it can be proved beyond a reasonable doubt that the transported alcoholic liquor was for some use other than personal consumption by the person or his or her passengers transporting it. This section shall not apply to vehicles operated by common carriers over scheduled routes, or to vehicles in which the sale of alcoholic liquor is licensed.

(d) Justices of the peace shall have original jurisdiction to hear, try, and finally determine alleged violations of this section.

Code 1935, § 6172A; 45 Del. Laws, c. 263, § 2; 4 Del. C. 1953, § 906; 55 Del. Laws, c. 82, § 10; 58 Del. Laws, c. 108; 58 Del. Laws, c. 208; 58 Del. Laws, c. 239, § 47; 67 Del. Laws, c. 109, § 30; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 10.;



§ 907. Interference with officer or inspector

Whoever interferes with or hinders any officer or inspector authorized by the Director to investigate any infringements of this title or to make any search, examination or seizure, in the performance of the officer's or inspector's duties to that end, shall, in addition to any other penalty which may be imposed upon him or her under this title, and in addition to payment of costs, be fined $100 for each offense, and on failure to pay such fine and costs, shall be imprisoned for a term of 1 month. Justices of the peace shall have original jurisdiction to hear, try, and finally determine alleged violations of this section.

38 Del. Laws, c. 18, § 48; Code 1935, § 6176; 4 Del. C. 1953, § 907; 58 Del. Laws, c. 239, § 48; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 12.;



§ 908. Failure of licensee to file report

Whoever, being the holder of a license for the sale of alcoholic liquor, neglects or refuses to make a return to the Commissioner, within 10 days immediately following the date indicated by the Commissioner, of his or her purchases and sales of alcoholic liquor as provided in this title, shall be fined $10 per day for each day's delay, to run from the expiration of such 10 days. Justices of the peace shall have original jurisdiction to hear, try, and finally determine alleged violations of this section.

38 Del. Laws, c. 18, § 49; Code 1935, § 6177; 4 Del. C. 1953, § 908; 58 Del. Laws, c. 239, § 49; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 11.;



§ 909. Violation of rules respecting liquor taxes

Whoever violates any rule or regulation made and published by the Commissioner respecting the collection and payment of taxes, as provided in § 581(d) of this title, shall be fined not more than $1,000 and the costs of prosecution.

38 Del. Laws, c. 18, § 16; Code 1935, § 6145; 43 Del. Laws, c. 274, § 1; 4 Del. C. 1953, § 909; 72 Del. Laws, c. 486, § 11.;



§ 910. Offenses without specific penalty

Whoever violates any provision of this title or any regulation of the Commissioner adopted and published under the authority of this title, for which no penalty is provided in this chapter, shall, in addition to the payment of costs, be fined or imprisoned, or both.

38 Del. Laws, c. 18, § 46; Code 1935, § 6174; 41 Del. Laws, c. 254, § 1; 4 Del. C. 1953, § 910; 72 Del. Laws, c. 486, § 11.;



§ 911. Penalty for partnerships and associations

Wherever the penalty for an offense committed consists of imprisonment in whole or in part and the accused is a corporation, partnership or other association of persons, the penalty shall be a fine of $2,000 in addition to the costs.

38 Del. Laws, c. 18, § 47; Code 1935, § 6175; 4 Del. C. 1953, § 911.;



§ 912. Exemption of employees of Commissioner and/or Division

No officer or inspector employed by the Commissioner and/or Division for the enforcement of this title, when acting in the officer's or inspector's official capacity, shall incur any of the penalties exacted by this chapter for the punishment of those who obtain alcoholic liquor either from a holder of a license granted under this title or from a person who is not the holder of a license.

38 Del. Laws, c. 18, § 52; Code 1935, § 6180; 4 Del. C. 1953, § 912; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 10.;



§ 913. Licensees convicted of violations by the Commissioner may be assessed costs

Any licensee found guilty by the Commissioner of a violation of the rules of the Commissioner or the provisions of the Liquor Control Act of this State, as amended, may be required by the Commissioner to pay costs incurred by the Commissioner for the hearing, whether there is a plea of guilty or not guilty entered by the licensee. If a licensee fails to pay the costs assessed under the provisions of this section, the Commissioner may suspend or revoke the license or licenses issued by the Commissioner to the licensee.

4 Del. C. 1953, § 913; 57 Del. Laws, c. 404, § 5; 72 Del. Laws, c. 486, § 11.;



§ 914. Authority to suspend licenses and/or impose fines

Whenever the Commissioner has found a licensee to be guilty of a violation of the rules of the Commissioner or the Delaware Liquor Control Act, in addition to the power and authority granted to the Commissioner by this title, the Commissioner shall have the power and authority to suspend a license and/or to impose a fine on the licensee and to require the licensee to pay a fine with regard to such violation. Prior to a license suspension and/or the imposition of any fine, the Commissioner may cause such investigation to be made as the Commissioner deems desirable and the suspension and/or fine shall only be imposed and required to be paid if the Commissioner is satisfied:

(1) That the public welfare and morals would not be impaired by the suspension and/or imposition of the fine and that the payment of the sum of money will achieve the desired disciplinary purposes; and

(2) That the books and records of the licensee are kept in such a manner that the average monthly gross sales of alcoholic beverages can be determined with reasonable accuracy therefrom.

Any fine imposed by the Commissioner, pursuant to this section, shall not exceed 10% of the estimated average gross monthly sales of alcoholic liquor for the operations of the licensee within the 12 months immediately preceding the date of the finding of guilt provided that such amount exceeds $250. In no case shall the fine imposed by the Commissioner upon a finding of guilt be less than $250. Each licensee shall maintain financial records that clearly demonstrate the licensee's estimated average gross monthly sale of alcoholic liquor for the operations of the business within the 12 months immediately preceding the date of the licensee's hearing before the Commissioner and, upon a finding of guilt, shall submit such documentation to the Commissioner.

4 Del. C. 1953, § 914; 57 Del. Laws, c. 453, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 351, § 1; 72 Del. Laws, c. 486, § 11; 75 Del. Laws, c. 417, § 1.;



§ 915. Licensees pleading guilty; voluntary fines; limitation

The Commissioner is authorized to create a "voluntary fine assessment plan," with fines not to exceed $5,000, available to any licensee who pleads guilty to any violation of the Commissioner rules. Where a licensee chooses to pay a voluntary fine under the plan, such licensee shall have waived the licensee's right to and shall forego a formal hearing before the Commissioner, and shall be deemed to have waived any right to appeal relating to the offense(s). The plan shall be administered by the Executive Secretary or by such other persons as shall be designated by the Commissioner. The plan shall be published as a Commissioner rule.

67 Del. Laws, c. 91, § 1; 70 Del. Laws, c. 93, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 378, § 1; 72 Del. Laws, c. 486, § 11.;



§ 916. Penalties imposed against licensees who threaten employees

No licensee or representative thereof may discipline, threaten or otherwise penalize an employee for refusing to violate rules of the Commissioner and/or Division or statutes of the State. Any licensee violating the provisions of this section shall be subject to the penalties described in § 561(b)(10), § 910 and § 913 of this title.

70 Del. Laws, c. 132, § 1; 72 Del. Laws, c. 486, § 10.;






CHAPTER 11. SEIZURE AND CONFISCATION

§ 1101. Peddled or illegally transported liquor

(a) Wherever alcoholic liquor is being peddled in this State, or whenever any alcoholic liquor is transported in this State, unaccompanied by a license to transport such alcoholic liquor, or unaccompanied by a waybill as provided in § 718(c) of this title, any police officer of the State or subdivision thereof or any inspector of the Division may seize such alcoholic liquor, as well as the receptacle or receptacles containing the same, and hand them over to the Division.

(b) This section shall not at any time or in any instance apply to an individual who is the holder of a license to purchase a stock of draft beer in half barrel or quarter barrel containers for personal use and is transporting for the individual's own personal use from the individual's home after delivery has been made thereto by an importer.

(c) This section does not apply to persons transporting alcoholic liquor under §§ 501 and 716 of this title.

38 Del. Laws, c. 18, § 55; Code 1935, § 6182; 41 Del. Laws, c. 256, § 1; 42 Del. Laws, c. 191, § 6; 4 Del. C. 1953, § 1101; 55 Del. Laws, c. 82, § 11; 58 Del. Laws, c. 248, §§ 1, 2; 67 Del. Laws, c. 109, § 31; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 13.;



§ 1102. Shipments to unauthorized portions of State; other illegal sales or shipments

(a) Any officer or inspector of the Division so authorized, may seize, without a warrant, any alcoholic liquor, as well as any receptacle containing it, shipped into a municipality or part of this State in which a prohibitory law is in force, or whose competent authority has decided, in the manner set forth in § 102 of this title, that any license or any certain kind of license shall not be granted, unless each parcel containing such alcoholic liquor is clearly and visibly addressed to the bona fide purchaser. The fact that such parcel is so addressed shall not, however, prevent the seizure of the alcoholic liquor and of the receptacle containing it if such alcoholic liquor is shipped or sold contrary to any provision of this title.

(b) The alcoholic liquor seized as well as the receptacles containing it shall be handed over to the Division.

(c) This section shall not apply to an individual, the holder of a license to purchase a stock of draft beer in half barrel or quarter barrel containers for personal use, who having said license then with him or her, is personally transporting for his or her own personal use such draft beer.

38 Del. Laws, c. 18, § 56; Code 1935, § 6183; 42 Del. Laws, c. 191, § 7; 4 Del. C. 1953, § 1102; 55 Del. Laws, c. 82, § 12; 58 Del. Laws, c. 248, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 13.;



§ 1103. Manufacture on unauthorized premises; seizure or destruction of liquor, apparatus and materials

All alcoholic liquor, stills and other apparatus, tubs, barrels, containers and paraphernalia of any character, and all mash, wort or wash, used or useful in connection with the manufacture of alcoholic liquor which are upon the premises wherein or whereon are committed any offense defined in § 905 of this title, shall be seized by the officers apprehending the same and disposed of as provided in this section. The officers finding the same may forthwith destroy any or all mash, wort or wash upon the premises, and any or all stills or other apparatus, tubs, barrels, containers and paraphernalia so found. The officer or officers destroying any property shall forthwith report the same to the Commissioner and in such report shall itemize all property destroyed and the estimated value thereof and shall state the names of the persons in whose presence such act or acts of destruction were performed. The report shall be witnessed by at least 2 responsible persons other than the officer or officers performing such act or acts of destruction. The Commissioner may sell any property of value so seized to any person or persons desiring to purchase same, who in the opinion of the Commissioner will not utilize same in connection with any violation of this chapter. The proceeds from such sale shall be deposited in the General Fund of the State.

Code 1935, § 6174A; 45 Del. Laws, c. 261, § 1; 4 Del. C. 1953, § 1103; 50 Del. Laws, c. 427, § 1; 72 Del. Laws, c. 486, § 11.;



§ 1104. Property found in disorderly house or used in connection with offenses

Every officer and inspector of the Commissioner and all other peace officers of this State, may, without a warrant, seize property, as hereinafter defined, kept, transported, possessed or sold in contravention of this title, when found in any disorderly house; and may also seize such property in like manner and for like violations when the said property is used in connection with any offense under this title to the knowledge of the Commissioner or any of its officers or inspectors or to the knowledge of any other peace officer of this State. Immediately upon seizure, such property shall be deemed to be confiscated and the Commissioner shall be vested with a special property therein, subject to this chapter. The word "property" as used in this chapter includes alcoholic liquor, stills and other apparatus designed for the manufacture of alcoholic liquor, receptacles and other paraphernalia used in connection with any violation of this title, and all vehicles used in connection with the unlawful transportation of alcoholic liquor. This chapter shall not apply to vehicles operated by common carriers over scheduled routes, or to such vehicles in which the sale of alcoholic liquor is licensed. Forthwith upon seizure, all property seized shall be delivered to and shall be retained and disposed of by the Commissioner under the provisions of this chapter, subject, however, to any right or power of immediate destruction otherwise conferred by this chapter. The word "Commissioner" as used in the immediately preceding sentence includes any officer or inspector thereof with respect to delivery to the Commissioner of seized property as defined in this section.

38 Del. Laws, c. 18, § 57; Code 1935, § 6184; 45 Del. Laws, c. 264, § 1; 4 Del. C. 1953, § 1104; 72 Del. Laws, c. 486, § 11.;



§ 1105. Retention of seized property; return to owner; disposition of alcoholic liquor

All property seized and delivered into the possession of the Division shall be disposed of in the following manner:

(1) The enforcement officers of the Division or the peace officers who seized the property shall give written notice to the person whom they reasonably believe to be the owner of the property, and to the person from whom the property was seized, if they reasonably believe such person is not the owner, that such person may within 10 days of the date of notice and upon proof, satisfactory to the Commissioner that such property had not been used in connection with any violation of any of the provisions of this title, or of the rules of the Commissioner or both, if so used, that the use was without the knowledge, acquiescence or consent of the rightful owner, the owner's agent, employee or servant, return said property to the rightful owner. Any dispute between the enforcement personnel of the Division and the person believed to be the rightful owner or the person from whom the property was seized, shall be resolved by a hearing before the Commissioner. The Commissioner's decision shall be final and conclusive unless any party, having appeared before the Commissioner, appeals to the Superior Court of the State within 10 days of the date of the written decision.

(2) Any property seized pursuant to this chapter which consists of alcoholic liquor and its container may, after the provisions of paragraph (1) of this section have been complied with, be offered for sale to the licensed Delaware importers of alcoholic liquor at the prevailing price paid by the importers for like brands and quality. If the alcoholic liquor is distributed in this State by more than 1 licensed importer, then the Commissioner shall offer said seized alcoholic liquor to all importers who engage in the sale of such brand of alcoholic liquor. If the seized alcoholic liquor is purchased by a licensed Delaware importer, the importer shall issue to the Commissioner a voucher showing at least the following facts:

(a) The date of the purchase;

(b) The purchase price of each item purchased; and

(c) The quantity and nature of the item purchased.

At the subsequent direction of the Commissioner, the licensed Delaware importer which purchased the liquor shall:

1. If the owner of the alcoholic liquor or the person from whom the liquor was seized, if different from the person reasonably believed to be the owner, shall be found guilty of the offenses in violation of the Liquor Control Act or the rules of the Office of the Commissioner or both, issue its check payable to the Office of the Commissioner in the amount of the total purchase price shown on the voucher, which amount shall be applied by the Commissioner as provided in § 1110 of this title as proceeds of a sale authorized by order of court; or

2. If the owner of the alcoholic liquor and the person from whom the liquor was seized, if different from the person reasonably believed to be the owner, shall be acquitted of the offenses alleged to have been in violation of the Liquor Control Act or the rules of the Commissioner, or both, issue its check payable to such person, or, at such person's election, deliver alcoholic liquor of the same or similar nature and quantity described in the voucher to such person.

3. The enforcement officers of the Division with the advice of other peace officers of this State and/or the Department of Justice may retain all or part of the alcoholic liquor and its containers seized for use as evidence for as long a period as they deem necessary. Thereafter it may be disposed of pursuant to this chapter.

4. All other such seized property shall be disposed of as is provided in this chapter.

38 Del. Laws, c. 18, § 57; Code 1935, § 6184; 45 Del. Laws, c. 264, § 1; 4 Del. C. 1953, § 1105; 58 Del. Laws, c. 248, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 14.;



§ 1106. Ascertainment of ownership and liens upon seized vehicles

Before filing the report and petition required by § 1107 of this title, the Division shall examine or cause to be examined records of liens on motor vehicles at the titling department in Dover and records of conditional sales contracts recorded in the offices of the recorders of the counties to ascertain what liens, if any, had been entered against any motor vehicles seized under this chapter and all available information as to ownership of such vehicles and liens, if any, upon the same shall be incorporated in such report and petition.

38 Del. Laws, c. 18, § 57; Code 1935, § 6184; 45 Del. Laws, c. 264, § 1; 4 Del. C. 1953, § 1106; 72 Del. Laws, c. 486, § 13.;



§ 1107. Commission's report and petition to Court

The Division shall, from time to time in its discretion, file a report and petition in the Superior Court in any county of the State. The report and petition shall set forth (1) the date of the filing of the last preceding report, with term number thereof, (2) an itemized list of all property seized and delivered to the Division under this chapter with the date of seizure of each item, but the report may not include property previously disposed of under this chapter or involved in pending offenses either before the courts of the State or the Division, (3) a statement of the circumstances of each seizure with the names and addresses, so far as known, of any persons in possession of the property at the time of the seizure thereof, and the names and addresses of any persons believed by the enforcement officers of the Division or the peace officers who made the seizure to be the rightful owners of said property (and as to motor vehicles, the lienholders thereon), (4) whether or not any portion or part of the property listed in the report and petition was returned to others or other claimants, (5) a list of requests, if any, of state departments, agencies, institutions, hospitals or other institutions supported in whole or in part by state appropriations, for any property seized and herein described, (6) the disposition of any prosecutions in any court of any cases involving offenses under this title or against the rules of the Division and arising out of arrests made in connection with the seizure of any such property, and (7) a statement of the estimated value of each item of property listed in the report and petition, so far as may be ascertained, with the names and addresses, so far as known, of all persons claiming ownership of such property or any lien thereon. The report and petition shall request an order of the Court as to the disposal of the property.

38 Del. Laws, c. 18, § 57; Code 1935, § 6184; 45 Del. Laws, c. 264, § 1; 4 Del. C. 1953, § 1107; 58 Del. Laws, c. 248, § 5; 72 Del. Laws, c. 486, § 13.;



§ 1108. Rule to show cause and service thereof; hearing and order of disposal

(a) Upon the filing with the Court of the Division's report and petition in accordance with § 1107 of this title, the Court shall direct the issuance of a rule returnable on a day certain at the next succeeding term of the Court, directed to all known claimants, owners and lienors, and such rule shall be issued to and served by the sheriff of the county in which such claimant, owner or lienor shall reside or, if the Court shall so direct, may be mailed by the clerk of the peace to such claimants, owners or lienors at the addresses disclosed by the report and petition. In addition, the Court shall direct publication of a notice, in a form approved by the Court, in a newspaper of general circulation in the county or counties where the property or any part thereof was located at the time of seizure. The publication shall be made at least 1 time weekly during 2 successive weeks preceding the week during which the rule is returnable.

(b) Upon the return of the rule, the Court may order:

(1) The destruction of any of such property except legally distilled spirits with seals and containers so preserved and with labels and seals unbroken as to permit or be eligible for resale;

(2) The delivery of any thereof to any state department, agency or institution or to any hospital or other institution supported in whole or in part by state appropriations, for which such institution shall have use in the conduct of its authorized activities, which order and subsequent delivery shall vest title in and to all such property in the agency, department or institution receiving same;

(3) The sale of any thereof by the Division at public sale, except that such order may direct the Division in its discretion to offer privately for sale in regular trade channels to the licensed importers of alcoholic liquor such of the alcoholic liquor as are bottled for the trade and with labels and seals unbroken at the prevailing price paid by the importers for like brands and quality, and upon any other terms the Court decides should be imposed;

(4) In the case of order for sale of any motor vehicle seized in accordance with this chapter, the order shall also direct that after advertisement and public sale, the proceeds of such sale shall first be applied to the costs of the proceedings including storage, then to bona fide liens placed upon the vehicles prior to seizure, and then to the Division to be disposed of as otherwise provided in this chapter.

(c) The Division shall make return to the Court of its proceedings under the Court's order.

38 Del. Laws, c. 18, § 57; Code 1935, § 6184; 45 Del. Laws, c. 264, § 1; 4 Del. C. 1953, § 1108; 72 Del. Laws, c. 486, § 13.;



§ 1109. Procedural provisions

(a) The Superior Court may adopt rules to govern proceedings under this chapter.

(b) All proceedings under this chapter shall be in the nature of proceedings in rem for the forfeiture and disposition of property seized and not otherwise disposed of under this chapter.

(c) Nothing contained in this chapter shall be construed as depriving any owner or person holding a lien upon or conditional title to any property seized from pursuing any remedy otherwise available in any court for the recovery of said property, but no such other remedy shall be available and no other proceeding for the recovery of said property shall be brought after a petition, involving said property, has been filed in the Superior Court under the authority of § 1107 of this title, and in such case all remedies of persons claiming title to or liens upon such seized property shall be asserted and adjudicated in the cause presented by such petition in the Superior Court.

(d) In any action or proceeding brought by an alleged owner, lienor or claimant of the seized property, this State, acting on behalf of the Division, shall be permitted to intervene as a party defendant and justify the seizure under the authority of this chapter, and in such case, as well as in any case arising under this chapter, the Court may by order, judgment or decree require the payment to the Division of all proper costs and expenses of seizure, holding, storage or other acts or proceedings under the authority of this chapter.

(e) It shall be no objection to any report and petition filed by the Division under § 1107 of this title that it relates to and deals with the property of more than one person or property seized on more than one occasion, nor shall the Superior Court refuse to act upon any such petition because any criminal proceeding arising out of the seizure of such property remains undisposed of, has resulted in an acquittal or has been retired or nolle prossed by the Attorney General.

38 Del. Laws, c. 18, § 57; Code 1935, § 6184; 45 Del. Laws, c. 264, § 1; 4 Del. C. 1953, § 1109; 72 Del. Laws, c. 486, § 13.;



§ 1110. Proceeds of sale; payment of costs [Effective until July 1, 2014]

(a) Where a sale of property has been authorized by order of court under this chapter, and consummated, the proceeds to the extent of an aggregate of $5,000 during any one fiscal year, shall be retained by the Division as a special fund for enforcement of this title, any sum so received in excess of $5,000, during any 1 fiscal year, shall be paid into the General Fund of the State. If at the end of any fiscal year there is in the fund more than $5,000, the excess shall be paid into the General Fund of the State.

(b) All taxable costs in any proceeding under this chapter in the Superior Court, including the costs of publication and sale, shall be paid by the Division from any of its available funds, but first out of the proceeds of sale to the extent such proceeds may be adequate for the purpose.

38 Del. Laws, c. 18, § 57; Code 1935, § 6184; 45 Del. Laws, c. 264, § 1; 4 Del. C. 1953, § 1110; 72 Del. Laws, c. 486, § 13.;



§ 1110. Proceeds of sale; payment of costs [Effective July 1, 2014]

(a) Where a sale of property has been authorized by order of court under this chapter, and consummated, the proceeds to the extent of an aggregate of $5,000 during any one fiscal year, shall be retained by the Division as a special fund for enforcement of this title, any sum so received in excess of $5,000, during any 1 fiscal year, shall be paid into the General Fund of the State. If at the end of any fiscal year there is in the fund more than $5,000, the excess shall be paid into the General Fund of the State.

(b) All taxable costs in any proceeding under this chapter in the Superior Court, including the costs of publication and sale, shall be paid by the Division from any of its available funds, but first out of the proceeds of sale to the extent such proceeds may be adequate for the purpose.

38 Del. Laws, c. 18, § 57; Code 1935, § 6184; 45 Del. Laws, c. 264, § 1; 4 Del. C. 1953, § 1110; 72 Del. Laws, c. 486, § 13.;



§ 1111. Procedure governing searches and seizures

The provisions of this chapter pertaining to searches and seizures shall be subject to Chapter 23 of Title 11. In the event of any conflict or inconsistency between this chapter and Chapter 23 of Title 11, the latter shall prevail.

4 Del. C. 1953, § 1111.;






CHAPTER 12. DELAWARE RESPONSIBLE ALCOHOLIC BEVERAGE SERVER TRAINING PROGRAM

§ 1201. Findings and declaration of policy

It is determined and declared as a matter of legislative findings that:

(1) The irresponsible service and consumption of alcoholic beverages has had a significant adverse impact on highway safety, personal health and individual welfare and is not in the best interests of the citizens of this State;

(2) Commercial servers of alcoholic beverages who are licensed by the State have a responsibility to ensure that their customers are served alcoholic beverages in a responsible and appropriate manner;

(3) Responsible server training programs have proven to be an effective means of addressing, in a positive and constructive manner, the irresponsible and inappropriate service of alcoholic beverages by commercial establishments;

(4) The voluntary responsible alcoholic beverage server training program which has been conducted by the Delaware Division of Alcohol and Tobacco Enforcement staff has been well received by those licensed commercial servers of alcoholic beverages who have undergone the training;

(5) A voluntary server training program cannot be as effective as a mandatory program which would reach all licensed commercial servers of alcoholic beverages;

(6) Such a mandatory training program should be provided to licensees and their employees at a reasonable cost so as to encourage their full support and participation while creating an incentive for the employees to take the program seriously; and

(7) The establishment of a mandatory responsible alcoholic beverage server training program will promote highway safety and the public health and welfare of the citizens of Delaware.

Therefore, it is declared to be the policy of this State to promote the safety, health and welfare of its citizens by the establishment and operation of a mandatory responsible alcoholic beverage server training program pursuant to the provisions of this chapter.

68 Del. Laws, c. 168, § 1; 70 Del. Laws, c. 602, § 6; 72 Del. Laws, c. 486, §§ 15, 21; 75 Del. Laws, c. 80, §§ 1, 2.;



§ 1202. Implementation

(a) It shall be the responsibility of the Division of Alcohol and Tobacco Enforcement to establish training courses and materials, examinations and examination procedures with respect to the implementation of a mandatory responsible alcoholic beverage server training program in Delaware.

(b) It shall be permissible for any person or entity to establish a responsible alcoholic beverage server training program that conforms to the requirements of § 1204 of this title.

(c) In establishing, implementing, certifying or otherwise approving any training program, the Alcoholic Beverage Control Commissioner and the Division of Alcohol and Tobacco Enforcement shall consult with and seek comment from industry groups affected by the program as well as other interested state agencies.

(d) For the purposes of § 1203(a) and (c) of this title, the term "employees" means persons who have been employed by the holder of a license for at least 30 days and who work in a licensed establishment at least 10 hours a week.

(e) The Commissioner may grant new licenses or renew valid licenses conditional upon the certification required by § 1203(b) and (d) of this title being provided to the Commissioner within 30 days of the granting or renewal of such license.

68 Del. Laws, c. 168, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 602, §§ 4, 5; 72 Del. Laws, c. 486, §§ 15, 21; 74 Del. Laws, c. 250, § 2; 75 Del. Laws, c. 80, § 3.;



§ 1203. Applicability; on-premises licenses

(a) Effective July 1, 1992, every person who holds any valid license issued by the Alcoholic Beverage Control Commissioner pursuant to this title which authorizes the sale of alcoholic beverages for on-premises consumption shall, upon request, be required to demonstrate that his or her employees who as part of their employment responsibilities sell, prepare, dispense, serve or otherwise deliver alcoholic beverages directly to patrons of the licensed establishment for on-premises consumption, or who manage employees who do, have successfully completed a responsible alcoholic beverage server training program recognized and approved by the Commissioner in accordance with the provisions of this chapter. Each licensee who participates directly in the management of the licensed establishment shall also be required to successfully complete a responsible alcoholic beverage server training program recognized and approved by the Commissioner.

(b) Following July 1, 1992, every person who makes application for any license or for renewal of any valid license issued by the Alcoholic Beverage Control Commissioner pursuant to this title, which authorizes the sale of alcoholic beverages for on-premises consumption shall, as part of the application process, certify to the Commissioner that his or her employees who as part of their employment responsibilities sell, prepare, dispense, serve or otherwise deliver alcoholic beverages directly to patrons of the licensed establishment for on-premises consumption, or who manage employees who do, have successfully completed a responsible alcoholic beverage server training program recognized and approved by the Commissioner in accordance with the provisions of this chapter. Each applicant who intends to participate directly in the management of the licensed establishment shall also be required to successfully complete a responsible alcoholic beverage server training program recognized and approved by the Commissioner.

(c) Effective January 1, 1997, every person who holds any valid license issued by Alcoholic Beverage Control Commissioner pursuant to this title which authorizes the sale of alcoholic beverages for off-premises consumption shall, upon request, be required to demonstrate that any employees who, as part of their employment responsibilities, sell, serve or otherwise deliver alcoholic beverages directly to patrons of the licensed establishment for off-premises consumption or who manage employees who do, have successfully completed a responsible alcoholic beverage server training program recognized and approved by the Commissioner in accordance with the provisions of this chapter. Each licensee who participates directly in the management of the licensed establishment shall also be required to successfully complete a responsible alcoholic beverage server training program recognized and approved by the Commissioner.

(d) Following January 1, 1997, every person who makes application for any license or renewal of any valid license issued by the Alcoholic Beverage Control Commissioner pursuant to this title which authorizes the sale of alcoholic beverages for off-premises consumption shall, as part of the application process, certify to the Commissioner that any employees who, as part of their employment responsibilities, sell, serve or otherwise deliver alcoholic beverages directly to patrons of the license establishment for off-premises consumption or who manage employees who do, have successfully completed a responsible alcoholic beverage server training program recognized and approved by the Commissioner in accordance with the provisions of this chapter. Each applicant who intends to participate directly in the management of the licensed establishment shall also be required to complete a responsible alcoholic beverage server training program recognized and approved by the Commissioner.

(e) The provisions of subsections (a) through (d) of this section shall not apply to licenses issued pursuant to §§ 514 and 525 of this title.

68 Del. Laws, c. 168, § 1; 68 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 602, §§ 1-3; 72 Del. Laws, c. 486, §§ 15, 21.;



§ 1204. Training standards and curriculum

(a) In order to be recognized and approved by the Alcoholic Beverage Control Commissioner, a responsible alcoholic beverage server training program shall include, but need not be limited to, providing information related to the following:

(1) Alcohol as a drug and its effects on the body and behavior, especially as to driving ability;

(2) Effects of alcohol in combination with commonly used legal prescription or nonprescription drugs and illegal drugs;

(3) Recognizing the problem drinker and the identification of community treatment programs and agencies;

(4) Applicable Delaware alcoholic beverage control laws and Alcoholic Beverage Control Commissioner rules;

(5) Delaware laws related to drinking and driving;

(6) Intervention techniques, involving methods of dealing with the problem customer who has had, or is approaching the point of having had, too much to drink;

(7) Advertising, promotion and marketing of alcoholic beverages for safe and responsible drinking patterns and standard operating procedures for dealing with customers.

(b) The Commissioner may by regulation provide additional training standards and curricula to be included within any responsible alcoholic beverage server training program as a condition to its being recognized and approved by the Commissioner.

(c) The Division of Alcohol and Tobacco Enforcement shall provide a responsible alcoholic beverage server training program through its trained personnel for a course approved by the Commissioner and the Commissioner may approve and certify such a training program or programs to be provided through independent contractors, private persons or educational institutions.

(d) Anyone required to undergo training in accordance with the provisions of this chapter, who has within the previous 4 years successfully completed a responsible alcoholic beverage server training program which satisfies the requirements of the Commissioner, and is approved by the Commissioner, shall not be obligated to undertake additional training until such time as the person is required to undergo renewal training in accordance with § 1205 of this title.

68 Del. Laws, c. 168, § 1; 72 Del. Laws, c. 486, §§ 15, 21; 74 Del. Laws, c. 250, § 2; 75 Del. Laws, c. 80, § 4.;



§ 1205. Certification and renewal training

Every person who successfully completes an approved responsible alcoholic beverage server training program shall be certified by the instructor as having met the requirements of this chapter. The course taught shall be either the Division of Alcohol and Tobacco Enforcement course or any other Commissioner approved course. The instructor shall provide the names of the persons who successfully complete the approved class, as well as such additional information that is required by the Commissioner, to the Commissioner and the Division of Alcohol and Tobacco Enforcement. Such certification shall be valid for a period of 4 years at which time the person must undergo renewal training in order to obtain recertification which shall also be valid for a period of 4 years. Renewal training shall include the information described in § 1204 of this title and/or such other information as the Commissioner may by regulation require.

68 Del. Laws, c. 168, § 1; 72 Del. Laws, c. 486, § 15; 75 Del. Laws, c. 80, § 5.;



§ 1206. Violations; penalties

(a) The Commissioner may reprimand or impose an administrative fine against any licensee who intentionally violates any provision of this chapter or any regulation promulgated by the Commissioner pursuant thereto.

(b) The Commissioner may preclude any employee of a licensee who fails to comply with the applicable training requirements contained in this chapter or any regulation promulgated by the Commissioner pursuant thereto from working in any capacity in a licensed establishment until such time as it is provided with proof that the employee has successfully completed the applicable training requirements.

(c) The Commissioner may suspend or revoke the server training card of any person who the Commission determines, after a hearing, has violated this title or the Commissioner's rules. If a person's card is suspended or revoked, that person shall not be permitted to serve alcohol in Delaware during the period of suspension or, if revoked, for such period of time as stated by the Commissioner in the order of revocation. In addition, the Commissioner may require that a person that has completed the course attend and successfully complete either the full course or the recertification course.

68 Del. Laws, c. 168, § 1; 72 Del. Laws, c. 486, § 15; 75 Del. Laws, c. 80, § 6.;



§ 1207. Enforcement

The Division of Alcohol and Tobacco Enforcement shall be responsible for enforcement of this chapter and shall bring charges of violations of this chapter against a licensee or a certified trained server before the Commissioner. The Commissioner shall have exclusive original jurisdiction over all alleged violations of the provisions of this chapter.

68 Del. Laws, c. 168, § 1; 72 Del. Laws, c. 486, §§ 15, 21; 75 Del. Laws, c. 80, § 7.;



§ 1208. Training program costs

(a) All costs associated with the implementation, administration and enforcement of the requirements of this chapter shall be paid from a special fund entitled the "Delaware Responsible Alcoholic Beverage Server Training Program Fund."

(b) The Commissioner shall deposit $300 from each application process fee, collected pursuant to § 554(x) of this title, into the Delaware Responsible Alcoholic Beverage Server Training Program Fund.

(c) Any person that takes the course offered by the Division of Alcohol and Tobacco Enforcement after January 1, 2006, shall pay a fee, in the amount determined by the Commissioner, not to exceed $15 for the full course and $10 for the recertification course. Said fee shall be deposited into the Delaware Responsible Alcoholic Beverage Server Training Program Fund to pay for the costs associated with the program. Any person that is approved by the Commissioner to offer a responsible alcoholic beverage server training course may be required to remit a fee determined by the Commissioner, not to exceed $15, to offset any costs associated with creating an identification card for the server.

(d) The Fund shall be a revolving fund and no funds deposited therein shall revert to the General Fund of the State Treasury.

(e) The Alcoholic Beverage Control Commissioner and Division of Alcohol and Tobacco Enforcement shall, on or before December 31 of each year, make a report to the Governor of all income and expenditures made from said Fund. A copy of said reports shall be given biennially on or before December 31 to any member of the General Assembly who requests a copy.

(f) The Commissioner shall deposit $200 from each application process fee, collected pursuant to § 554(x) of this title, into an account designated by the Department of Finance for the General Fund of the State Treasury.

68 Del. Laws, c. 168, § 1; 68 Del. Laws, c. 327, § 2; 72 Del. Laws, c. 486, §§ 15, 21; 75 Del. Laws, c. 80, § 8.;









Title 5 - Banking

CHAPTER 1. STATE BANK COMMISSIONER

Subchapter I General Provisions

§ 101. Definitions

For the purpose of this Code and any other laws of this State relating to banks or banking, unless otherwise specifically defined, or unless another intention clearly appears, or unless the context requires a different meaning:

(1) "Affiliate" means a person that directly or indirectly through 1 or more intermediaries, controls or is controlled by or is under common control with, the person specified.

(2) "Automated service branch" means an automated teller machine, cash dispensing machine or other electronic facility located in this State installed or operated by any bank, remote from its main office or any branch office, by which funds may be deposited into or withdrawn from established accounts, advances may be obtained against previously authorized lines of credit, transfers of funds between accounts may be made, loan and other payments may be made or cash may be received or dispensed.

(3) "Bank" means every bank and every corporation conducting a banking business of any kind or plan whose principal place of business is in this State, except a national bank.

(4) "Banking organization" means:

a. A bank or bank and trust company organized and existing under the laws of this State;

b. A national bank, including a federal savings bank, with its principal office in this State;

c. An Edge Act corporation organized pursuant to § 25(a) of the Federal Reserve Act, 12 U.S.C. § 611 et seq., or a state chartered corporation exercising the powers granted thereunder pursuant to an agreement with the Board of Governors of the Federal Reserve System, and maintaining an office in this State;

d. A federal branch or agency licensed pursuant to § 4 and § 5 of the International Banking Act of 1978, 12 U.S.C. § 3101 et seq., to maintain an office in this State;

e. A foreign bank branch, foreign bank limited purpose branch or foreign bank agency organized pursuant to Chapter 14 of this title, or a resulting branch in this State of a foreign bank authorized pursuant to Chapter 14 of this title; or

f. A resulting branch in this State of an out-of-state bank (as defined in § 795 of this title, and also including branch offices in this State of an out-of-state bank, as defined in § 795 of this title).

(5) The terms "borrowing," "deposit" and "extension of credit" as they relate to the activities of international banking facilities shall have the meanings ascribed to them in pertinent regulations adopted by the Board of Governors of the Federal Reserve System, as such regulations may be amended from time to time.

(6) "Capital stock" means both common stock and preferred stock.

(7) "Commissioner" means the State Bank Commissioner.

(8) "Control" means, directly or indirectly or acting through one or more other persons, to own, control or have the power to vote 25 percent or more of any class of voting securities, to control in any manner the election of a majority of the directors or trustees, or to exercise a controlling influence over the management or policies of a bank, trust company, other financial institution or any other company.

(9) "Financial institution" means any bank, trust company or other institution or person either licensed under this title or subject to the supervision and regulation of the State Bank Commissioner.

(10) "Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, which engages in the business of banking, or any subsidiary or affiliate, organized under such laws, of any such company. The term "foreign bank" includes, without limitation, foreign commercial banks, foreign merchant banks and other foreign institutions that engage in banking activities usual in connection with the business of banking in the countries where such foreign companies are organized or operating.

(11) "Foreign bank agency" means an office in this State of a foreign bank that is exercising the powers authorized by § 1404(b) of this title.

(12) "Foreign bank branch" means an office in this State of a foreign bank that is exercising the powers authorized by § 1404(a) of this title.

(13) "Foreign bank limited purpose branch" means an office in this State of a foreign bank that is exercising the powers authorized by § 1404(c) of this title.

(14) "Foreign country" means any country other than the United States, and includes any colony, dependency or possession of any such country.

(15) "International banking facility" means a set of asset and liability accounts, segregated on the books and records of a banking organization, that includes only international banking facility deposits, borrowings and extensions of credit.

(16) "International banking transaction" means any of the following transactions, whether engaged in by a banking organization, any foreign branch thereof (established pursuant to § 771 of this title or federal law) or any subsidiary corporation directly or indirectly owned by any banking organization:

a. The financing of the exportation from, or the importation into, the United States or between jurisdictions abroad of tangible property or services;

b. The financing of the production, preparation, storage or transportation of tangible personal property or services which are identifiable as being directly and solely for export from, or import into, the United States or between jurisdictions abroad;

c. The financing of contracts, projects or activities to be performed substantially abroad, except those transactions secured by a mortgage, deed of trust or other lien upon real property located in this State;

d. The receipt of deposits or borrowings or the extensions of credit by an international banking facility, except the loan or deposit of funds secured by mortgage, deed of trust or other lien upon real property located in this State;

e. The underwriting, distributing and dealing in debt and equity securities outside of the United States and the conduct of any activities permissible to a banking organization described in subsection (4)c. of this section, or any of its subsidiaries, in connection with the transaction of banking or other financial operations; or

f. The entering into foreign exchange trading or hedging transactions in connection with the activities described in paragraphs a. through e. of this subdivision.

(17) "National bank" means a banking association organized under the authority of the United States and having a principal place of business in this State.

(18) "Person" means an individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated association or any other form of entity not specifically listed herein.

(19) "Representative office" means an office in this State of a foreign bank that is exercising the powers authorized by § 1423 of this title.

(20) "Subsidiary" means any association, corporation, partnership, statutory trust, business trust or other similar organization, having offices and exercising its powers within or without the State, that is controlled by a bank, trust company, other financial institution or any other company through:

a. Direct or indirect ownership or control of 25 percent or more of the voting rights;

b. Control of the election of majority of the directors; or

c. The power, directly or indirectly, to exercise a controlling influence over the management or policies of the organization.

(21) "Trust company" means a trust company or corporation or limited liability company doing a trust company business which has a principal place of business in this State.

32 Del. Laws, c. 103, § 1; Code 1935, §§ 2274, 2289; 5 Del. C. 1953, § 101; 60 Del. Laws, c. 349, § 1; 61 Del. Laws, c. 544, § 1; 64 Del. Laws, c. 43, § 2; 65 Del. Laws, c. 444, § 2; 66 Del. Laws, c. 27, § 2; 68 Del. Laws, c. 303, §§ 1, 2; 69 Del. Laws, c. 165, §§ 1-4; 70 Del. Laws, c. 16, §§ 1, 2; 70 Del. Laws, c. 112, §§ 1-4; 71 Del. Laws, c. 254, § 2; 72 Del. Laws, c. 15, § 2; 72 Del. Laws, c. 35, §§ 2-5; 73 Del. Laws, c. 329, § 3; 76 Del. Laws, c. 383, § 1.;



§ 103. Deputies and other employees

(a) The State Bank Commissioner may appoint not more than 2 deputies and may employ such personnel as shall be necessary for making examinations of and giving adequate supervision over the corporations under the jurisdiction of the State Bank Commissioner. The Commissioner shall lend such aid and counsel to the officers and directors of those corporations as the situation or the circumstances may require, and in general, properly conduct the affairs of the Commissioner's office and discharge in a proper manner the duties imposed upon the Commissioner by law.

(b) The tenure, duties and compensation of the persons appointed or employed under subsection (a) of this section shall be determined by the State Bank Commissioner as provided by law, in a manner consistent with the Merit System of Personnel Administration, Chapter 59 of Title 29, where applicable.

(c) Upon the removal, resignation, death or disability of any person appointed or employed under subsection (a) of this section, the vacancy may be filled by the State Bank Commissioner.

30 Del. Laws, c. 111, § 2; 36 Del. Laws, c. 89, § 2; 38 Del. Laws, c. 92, § 1(2); Code 1935, § 2275; 43 Del. Laws, c. 135, § 1; 48 Del. Laws, c. 225, § 1; 5 Del. C. 1953, § 103; 49 Del. Laws, c. 16; 57 Del. Laws, c. 740, §§ 16B-16D; 61 Del. Laws, c. 385, § 1; 68 Del. Laws, c. 303, §§ 3, 4; 70 Del. Laws, c. 186, § 1.;



§ 104. Qualifications of Commissioner and employees

The Commissioner and the employees who work for the Commissioner shall be selected with respect to their knowledge of and experience in banking and accounting. The Commissioner shall be a resident of the State. The Commissioner and the employees who work for the Commissioner shall not be stockholders in any corporation coming under this title.

30 Del. Laws, c. 111, § 3; 38 Del. Laws, c. 92, § 1(3); Code 1935, § 2276; 5 Del. C. 1953, § 104; 57 Del. Laws, c. 740, §§ 16E, 16F; 61 Del. Laws, c. 359, § 1; 68 Del. Laws, c. 303, § 5.;



§ 105. Office; expenses; account of receipts; Regulatory Revolving Fund

(a) The principal office of the Commissioner shall be in Dover. The necessary expenses of the office, the salaries or compensation of the Commissioner and the employees who work for the Commissioner, and the necessary expenses incurred by them in the performance of their respective duties shall be paid by the Secretary of Finance when and as vouchers therefor are presented to him or her by the Commissioner or the Secretary of State.

(b) There is hereby created within the State Treasury a special fund to be designated as the State Bank Commissioner Regulatory Revolving Fund which shall be used in the operation of the Office of the State Bank Commissioner in the performance of the various functions and duties required of the Office by law.

(c) All supervisory assessments, examination fees, payment for costs and expenses in acting as a receiver, reimbursement for expenses incurred in the operation of the office and any investigation fees collected by the Commissioner pursuant to this title shall be deposited in the State Treasury to the credit of said State Bank Commissioner Regulatory Revolving Fund to be used in the operation of the Office as authorized by the General Assembly in its annual operating budget. All other fees and/or taxes collected by the Commissioner shall not be deposited in said fund but shall be deposited in the General Fund.

(d) Money reposing in the State Bank Commissioner Regulatory Revolving Fund shall be used by the Commissioner in the performance of the Commissioner's various functions and duties as provided by law, subject always to annual appropriations by the General Assembly for salaries and other routine operating expenses of the Office. The Council on Banking shall submit comments on the budget request of the Commissioner to the Secretary of State, the Governor and members of the General Assembly.

(e) The maximum unencumbered balance which shall remain in the State Bank Commissioner Regulatory Revolving Fund at the end of any fiscal year shall be 15 percent of the total budget for the previous year and any amount in excess thereof shall be reverted to each financial institution in an amount proportionate to the sum paid by that financial institution in the previous calendar year pursuant to § 127(b) of this title in such a manner as prescribed by the State Bank Commissioner and submitted to the Council on Banking.

30 Del. Laws, c. 111, § 4; 38 Del. Laws, c. 92, § 1(4); Code 1935, § 2277; 42 Del. Laws, c. 77; 43 Del. Laws, c. 135, § 2; 5 Del. C. 1953, § 105; 57 Del. Laws, c. 740, §§ 16E, 16G-16I; 61 Del. Laws, c. 435, §§ 1-3; 63 Del. Laws, c. 195, § 1B; 67 Del. Laws, c. 60, § 1; 68 Del. Laws, c. 303, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, §§ 1, 2.;



§ 106. Seal

The Commissioner shall use the official seal, a full description of which, with the impress thereof, has heretofore been filed in the office of the Secretary of State. Such seal shall continue to be the official seal of the Commissioner until changed by authority of law.

30 Del. Laws, c. 111, § 5; Code 1935, § 2278; 5 Del. C. 1953, § 106.;



§ 107. Annual report

The Commissioner shall make an annual report of all the Commissioner's official acts to the Governor.

30 Del. Laws, c. 111, § 14; Code 1935, § 2287; 5 Del. C. 1953, § 107; 70 Del. Laws, c. 186, § 1.;



§ 108. Prohibited relationships with supervised institutions

The Commissioner, Deputy Commissioners, examiners or compliance reviewers employed by the Commissioner, or such person's spouse or such person's son or daughter residing at such person's residence shall not obtain a loan or utilize credit from any financial institution. To the extent that a licensee subject to the provisions of Chapter 22 or 29 of this title is examined solely for purposes of determining compliance with State law and consumer protection statutes, the above shall not apply unless the Commissioner finds that an actual conflict may arise. For the purposes of this section, an entity shall not be considered supervised or regulated by the Office of the State Bank Commissioner solely because it is exempt under § 2202 of this title or because it is subject to an escheat examination conducted by the Office of the State Bank Commissioner. The prohibition contained above shall not be construed as prohibiting such persons from being a depositor or member of any such financial institution on the same terms as available to the public generally.

61 Del. Laws, c. 359, § 2; 69 Del. Laws, c. 165, § 5; 71 Del. Laws, c. 254, § 3.;






Subchapter II Powers and Duties

§ 121. Supervision over banks and other financial institutions; administration and enforcement of title

(a) The Commissioner shall have authority to administer and enforce all the provisions of this title and shall have supervision over:

(1) All state banks, savings banks, trust companies, building and loan associations and other corporations engaged in like business, incorporated under the laws of or doing business in this State, and the subsidiaries of the foregoing, and the Commissioner shall secure the execution of all laws relative to such corporations, provided that with respect to any activity authorized by § 761(a)(14) or § 1661(a)(14) of this title, the Commissioner shall only have supervision to the extent such activity is not subject to the supervision of the Insurance Commissioner of this State or of another jurisdiction or, if it is subject to such supervision, when the Commissioner determines that such activity is likely to have a materially adverse effect on the safety and soundness of the bank;

(2) All persons, trustees or trustee systems, or any other combinations of persons who transact or attempt to transact the business of making small loans or loaning money as provided for or mentioned in Chapter 22 of this title, with all the powers, duties and responsibilities with respect thereto, as provided by this Code and any other laws with respect to banks, trust companies, building and loan associations, and other corporations engaged in like business and with like full power and authority to enforce all necessary rules and regulations as in the case of banks, trust companies, building and loan associations, and other corporations engaged in like business;

(3) All persons who have been issued a license pursuant to any of the provisions of this title.

(b) The Commissioner may prescribe regulations to carry out the purposes of this title. No such regulation shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

(c) The Commissioner may issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before him or her in any matter over which he or she has jurisdiction, control or supervision. The Commissioner may administer oaths and affirmations to any person whose testimony is required.

(d) If any person shall fail to comply with any subpoena issued by the Commissioner, or to testify with respect to any matter concerning which he or she may be lawfully interrogated, the Superior Court, on application of the Commissioner, may issue an order requiring the attendance of such person and the giving of testimony or production of evidence. Any person failing to obey the Court's order may be punished by Court as for contempt.

(e) [Repealed.]

30 Del. Laws, c. 111, § 6; 36 Del. Laws, c. 89, § 3; Code 1935, §§ 2279, 2287; 5 Del. C. 1953, § 121; 61 Del. Laws, c. 92, § 1; 61 Del. Laws, c. 423, §§ 1, 2; 62 Del. Laws, c. 418, § 1; 66 Del. Laws, c. 22, §§ 2, 3; 66 Del. Laws, c. 27, § 3; 67 Del. Laws, c. 223, § 5; 67 Del. Laws, c. 344, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 2; 71 Del. Laws, c. 254, § 4; 72 Del. Laws, c. 15, § 3.;



§ 122. Examination of financial institutions

(a) The Commissioner shall visit and examine each financial institution as frequently as the Commissioner deems it necessary or expedient. On the occasion of every such visit and examination, the Commissioner shall, in company with 1 or more of the officers of the institution visited, be given free access to every part of the office or place of business visited and to the assets, securities, books, papers and records of the institution.

(b) Any examination may be made by a deputy or by any person designated by the Commissioner, and in such case all the powers vested in the Commissioner by this section shall be possessed by the deputy or other persons making the examination. When any examination is made without the presence of the Commissioner, the Commissioner shall give written authority to the person conducting the examination which shall be exhibited to the officers of the institution visited.

(c) The examination required by this section shall be a thorough examination into the affairs of the institution, its resources and liabilities, the investment of its funds, the mode of conducting its business, the safety and prudence of its management, the acts of its officers, directors, trustees or managers, its compliance or noncompliance with its charter and bylaws, its compliance or noncompliance with this Code or any regulations promulgated thereunder, and any other statutes or regulations of this State or the United States, and also, such other matters, as in the judgment of the Commissioner may have relation to the solvency or insolvency of the institution.

(d) In connection with such examination, the Commissioner shall have power to examine, under oath or affirmation, the officers, directors, trustees, managers and employees, of the institution being examined, relative to its affairs, and for this purpose the Commissioner may administer oaths or affirmations.

(e) The Commissioner or the Commissioner's lawful designee shall examine banking organizations for compliance with the provisions of subchapter II of Chapter 11 of Title 12 and shall report the Commissioner's findings, on a confidential basis, to the State Escheator.

30 Del. Laws, c. 111, § 8; 32 Del. Laws, c. 103, § 5; 38 Del. Laws, c. 92, § 1(5), (6); Code 1935, §§ 2281, 2293; 5 Del. C. 1953, § 122; 66 Del. Laws, c. 27, § 4; 67 Del. Laws, c. 268, § 1; 68 Del. Laws, c. 105, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 126, § 1.;



§ 123. False statements, entries or reports; penalty

Every director, officer, agent, clerk or employee of any institution affected by § 122 of this title, who wilfully and knowingly subscribes or makes any false statement of facts or false entries in the books of the institution, or knowingly subscribes or exhibits any false paper, with intent to deceive any person authorized to examine as to the condition of the institution, or wilfully or knowingly subscribes to or makes any false report, shall be fined or imprisoned, or both.

32 Del. Laws, c. 103, § 8; Code 1935, § 2296; 5 Del. C. 1953, § 123.;



§ 124. Commissioner's report of examination; cooperation with other regulatory agencies

(a) The Commissioner shall make and file in the Commissioner's office a detailed report of each examination made by the Commissioner or any of the employees who work for the Commissioner, and shall furnish a copy of the report to the institution examined, and with respect to a state bank or trust company that is a member of the Federal Reserve Bank in the Federal Reserve District embracing the State, the Commissioner shall also furnish a copy of the report of the examination of the state bank or trust company to the Federal Reserve Bank, and with respect to a state bank or trust company which has established a division pursuant to § 767 or § 1662(b) of this title, the Commissioner shall also furnish a summary, on a confidential basis, of the report of any examination of the state bank or trust company to the Insurance Commissioner. In order to protect the confidentiality of the contents of the examination report or other related documents, the Commissioner may prescribe regulations to prevent the disclosure of confidential information relating to the examination of any institution under the Commissioner's supervision.

(b) The Commissioner may enter into cooperative agreements with other regulatory authorities with respect to any institution subject to the Commissioner's supervision, which cooperative agreements may include, but not be limited to, the sharing of examination reports with appropriate state and federal authorities, and the Commissioner may enter into joint actions with other regulatory authorities with respect to any institution subject to the Commissioner's supervision, which joint action, among other things, may be to assure the safety and soundness of any Delaware bank and to assure compliance with applicable Delaware banking laws, consistent with the purposes of this chapter.

30 Del. Laws, c. 111, § 11; 38 Del. Laws, c. 92, § 1(7), (8), (9), (10); 5 Del. C. 1953, § 124; 57 Del. Laws, c. 740, § 16E; 67 Del. Laws, c. 191, § 1; 67 Del. Laws, c. 223, § 6; 69 Del. Laws, c. 165, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, § 3; 71 Del. Laws, c. 25, § 3.;



§ 125. Disclosure of information; penalty

(a) The Commissioner and each of the employees who work for the Commissioner shall be bound by their oath of office to keep secret all the facts and information obtained in the course of the examination, except insofar as public duty shall require a report to be made of the examination, and except when the Commissioner or any of the employees who work for the Commissioner, shall be called as a witness or witnesses in any criminal proceeding.

(b) Upon the request of any state bank or trust company which has made application for membership in the Federal Reserve Bank in the Federal Reserve District embracing the State, or which is a member of such Federal Reserve Bank, together with the request of the Federal Reserve Bank, the Commissioner shall furnish to the Federal Reserve Bank all the facts and information at any time in the Commissioner's possession concerning the state bank or trust company.

(c) If the Commissioner or any of the employees who work for the Commissioner disclose anything relative to the private accounts or transactions of any institution examined, or disclose any facts and information discovered in the course of the examination, or retain in their private possession, or remove from the office of the Commissioner, copies of any letters, papers, accounts, books or records disclosing such facts and information, except as provided in § 124 of this title and this section, whether during their term of office or employment or thereafter, they shall be subject to forfeiture of their office or employment, and may be fined not more than $1,000, or imprisoned not more than 2 years, or both.

30 Del. Laws, c. 111, § 11; 38 Del. Laws, c. 92, § 1(7), (8), (9), (10); Code 1935, § 2284; 5 Del. C. 1953, § 125; 57 Del. Laws, c. 740, §§ 16E, 16J; 70 Del. Laws, c. 186, § 1.;



§ 126. Exemptions from examination

(a) Any state bank or trust company which is a member of the Federal Reserve Bank in the Federal Reserve District embracing the State, and which shall be examined by a Federal Reserve Examiner, may be exempted from examination by the Commissioner; and the examination by the Federal Reserve Examiner may be accepted by the Commissioner as a sufficient compliance with the requirements of this chapter with respect to examinations.

(b) Any state bank or trust company, whether a member or nonmember of the Federal Reserve Bank, which shall be examined by a certified public accountant, may be exempted from examination by the Commissioner; and an examination by a certified public accountant may be accepted by the Commissioner as a sufficient compliance with the requirements of this chapter with respect to examinations.

(c) In the case of each exemption under this section, a certified report of the examination made by a Federal Reserve Examiner, or by a certified public accountant, shall be filed in the office of the Commissioner.

30 Del. Laws, c. 111, § 12; Code 1935, § 2285; 5 Del. C. 1953, § 126.;



§ 127. Fees for examination; supervisory assessment

(a) The Commissioner shall charge each institution examined by the Commissioner or by the Commissioner's direction an examination fee based on the actual costs of the examination. Costs of the examination are to include direct salaries paid and fringe benefits for salaries, charges and fees for filing, copying, inspecting and other services rendered. The Commissioner shall submit to the Council on Banking by July 10 each year, the calculated daily rate of pay for each examiner class. The rates for examinations shall be the basis for the charges to the institutions and shall be utilized during the ensuing fiscal year. The examination fees provided by this subsection shall be due and payable when invoiced by the Commissioner. If any institution shall fail to pay the examination fee due under this section on or before 30 days after the invoice date, a penalty of 0.05 percent shall be assessed for each day that the examination fee shall remain unpaid after such date.

(b) The Commissioner shall assess annually each institution subject to examination by the Commissioner or by the Commissioner's direction a supervisory assessment based on the total assets of said institutions as of December 31 each year; provided however, that there shall be allowed as a credit against this assessment the amount of the supervisory assessment otherwise due from a subsidiary of such institution. Notwithstanding the foregoing sentence, the supervisory assessment on branches in this State of out-of-state banks (as defined in § 795 of this title) shall be based on assets calculated as the greater of § 1101(i)(2)(i) or (i)(3)(i) of this title [repealed]. The supervisory assessments are to provide for the balance of the budget of the office of the Commissioner not covered under subsection (a) of this section. The assessment shall not exceed 5 cents for each $1,000 of an institution's total assets. In no event shall the assessment to any institution be less than $500 when the examination is conducted within the State and $1,000 when the examination is conducted outside the State. The Commissioner shall compute the rate per $1,000 of assets required for the ensuing fiscal year and submit such data to the Council on Banking by July 10 each year. The rates shall be invoiced to the institutions on July 15 each year, and are due and payable on August 1 each year. If any institution shall fail to pay the supervisory assessment due under this section on or before the August 1 due date, a penalty of 0.05 percent shall be assessed for each day that the supervisory assessment shall remain unpaid after such date.

(c) The fees derived from subsections (a) and (b) of this section shall be deposited in the Regulatory Revolving Fund established under § 105 of this title and shall be accounted for by the Commissioner as part of the receipts for the Commissioner's office.

(d) The Chairperson of the Council on Banking may appeal to the Secretary of State any rates specified in subsections (a) and (b) of this section which the Council on Banking believes have been computed incorrectly, and the Secretary of State shall make the final determination and revise the rates if necessary.

30 Del. Laws, c. 111, § 13; Code 1935, § 72286; 45 Del. Laws, c. 162, § 1; 5 Del. C. 1953, § 127; 49 Del. Laws, c. 119; 60 Del. Laws, c. 268, § 1; 61 Del. Laws, c. 436, § 1; 62 Del. Laws, c. 359, § 1; 64 Del. Laws, c. 141, § 2; 66 Del. Laws, c. 27, § 5; 69 Del. Laws, c. 165, §§ 7-9; 70 Del. Laws, c. 112, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 327, §§ 1, 2; 71 Del. Laws, c. 19, §§ 4-6; 71 Del. Laws, c. 254, § 5; 72 Del. Laws, c. 15, § 4; 79 Del. Laws, c. 3, § 1.;



§ 128. Federal Reserve System reserve requirements

The Commissioner, in determining, in the course of the Commissioner's examination, the amount of lawful money reserve required under this Code and any other law of this State to be maintained, at all times, by state banks and trust companies, shall not require those state banks and trust companies that hold reserves under federal statutes to maintain a greater reserve than that required by the Federal Reserve Act.

30 Del. Laws, c. 111, § 9; Code 1935, § 2282; 5 Del. C. 1953, § 128; 62 Del. Laws, c. 246, § 1; 70 Del. Laws, c. 186, § 1.;



§ 129. Insufficient proportion of assets in cash or readily convertible securities; Commissioner's notice to directors, stockholders, etc

Whenever the Commissioner shall be satisfied from the Commissioner's examination of any bank or trust company (other than savings banks and savings societies) that the bank or trust company has an insufficient proportion of its assets in cash and securities readily convertible into cash, the Commissioner shall so notify the board of directors of the bank or trust company, and thereupon the board of directors shall carry out the requirements of the Commissioner in that behalf, and upon their failure to do so within such time as the Commissioner considers reasonable, the Commissioner shall report the matter to the stockholders of the bank or trust company either at a regular or special meeting. The Commissioner may call a special meeting of the stockholders for this purpose should the Commissioner deem it advisable.

Nothing in this section shall be deemed to limit or curtail the powers and duties of the Commissioner as provided in §§ 131-135 of this title.

37 Del. Laws, c. 132, § 1; Code 1935, § 2313; 5 Del. C. 1953, § 129; 49 Del. Laws, c. 129; 70 Del. Laws, c. 186, § 1.;



§ 130. Impaired capital; procedure upon failure to make good

If the Commissioner believes that the capital of any bank or trust company under the Commissioner's jurisdiction has been impaired, the Commissioner may require it to make good the deficiency within such time as the Commissioner shall specify. If the bank or trust company shall fail to comply with the Commissioner's notice within the time prescribed, the Commissioner may forthwith take possession of the institution's place of business, and retain such possession until the institution shall have made good the deficiency, or has been finally liquidated, or a receiver shall have been appointed to take charge of its business and affairs. The Commissioner may cause proceedings to be instituted against the institution, and the Attorney General shall, upon the request of the Commissioner, institute such proceedings as the nature of the case may require.

30 Del. Laws, c. 111, § 10; 32 Del. Laws, c. 103, § 6; 38 Del. Laws, c. 93, § 1(2); Code 1935, §§ 2283, 2294; 5 Del. C. 1953, § 130; 70 Del. Laws, c. 186, § 1.;



§ 131. Unsound condition of bank or trust company; receivership

(a) If the Commissioner deems that the affairs of any bank or trust company are in an unsound condition because of illegal or unsafe investments, or that its liabilities exceed its assets, or that it is transacting business without authority or in violation of this Code or any other law, or that it is unsafe or inexpedient for such corporation to continue business, the Commissioner shall communicate the facts to the Attorney General who shall file in the Court of Chancery in any county where the bank or trust company is doing business a complaint setting forth the facts and applying for an order requiring the bank or trust company to show cause why its business should not be closed.

(b) In a proper case made, the Court shall have power to appoint a receiver to take charge of, settle and close up the affairs of the bank or trust company under the direction of the Court, and to enjoin it from doing business, or to make such other order or decree as the circumstances shall warrant and to the Court shall seem proper. The Court may make such rules and regulations, and such orders and decrees in the premises as it shall deem proper.

(c) In the case of a bank or trust company whose deposits are to any extent insured by the Federal Deposit Insurance Corporation or successor corporation or agency, the receiver to be appointed shall be the Federal Deposit Insurance Corporation or such successor. In all instances in which the Federal Deposit Insurance Corporation or such successor shall pay any portion of the deposits of a bank or trust company, it shall be fully subrogated to the position of depositor to the extent of such deposits. In the case of a bank or trust company whose deposits are not so insured, the receiver to be appointed shall be the Commissioner or, in the Commissioner's absence or disability, a Deputy Commissioner. Neither the Commissioner nor the Deputy Commissioner shall receive any extra compensation for acting as receiver.

(d) The Court may vest the receiver with full power and authority to borrow such sum or sums of money as the Court shall determine in order the more readily or expeditiously to settle the affairs of the bank or trust company and to make payments to its creditors, depositors or stockholders. Such borrowing may be from any public or governmental or quasi-public or quasi-governmental corporation, board, commission or other agency or from any source whatsoever, and the Court may authorize the receiver to secure any loan by the pledge of any of the property or assets of the bank or trust company, and to give the lender a preference or priority as to the pledged property and assets over the other unsecured and unperfected secured creditors of the bank or trust company. The Court shall not have the power to authorize the receiver to (i) secure any loan by the pledge of any property or assets of the bank or trust company which would have a preference or priority over a security interest, lien or other encumbrance created and perfected prior to the appointment of the receiver, or (ii) avoid any security interest, lien or other encumbrance created and perfected prior to the appointment of the receiver provided, however, that the foregoing shall not affect any power, if any, granted to the Court under this subsection in existence prior to July 3, 1991, with respect to security interests held by affiliates of a bank or trust company created in connection with borrowings in excess of the amount of capital and surplus paid in of the bank or trust company. The holder of a perfected security interest, lien or other encumbrance against property or assets of the bank or trust company at the time of the appointment of a receiver shall have the rights and advantages of all other applicable laws.

32 Del. Laws, c. 103, § 9; 38 Del. Laws, c. 93, § 1(3), (4); Code 1935, § 2297; 5 Del. C. 1953, § 131; 60 Del. Laws, c. 376, § 1; 68 Del. Laws, c. 87; 68 Del. Laws, c. 105, § 26; 70 Del. Laws, c. 186, § 1.;



§ 132. Possession and operation of bank or trust company by Commissioner without receivership

If by reason of any circumstance or condition whatsoever, the Commissioner shall be satisfied that it is necessary for the protection of the depositors and the conservation of the assets of any state bank or trust company doing business in this State, the Commissioner may forthwith take possession of the place of business of the bank or trust company and take charge of its affairs and the conduct of its business for such time as the Commissioner deems necessary without first instituting or causing to be instituted any proceeding in the Court of Chancery, but every bank or trust company shall have the right to apply to the Court of Chancery for a rule on the Commissioner so taking possession of the bank or trust company to show cause why the Commissioner should continue in possession, and the Court may after a hearing upon such rule, direct the Commissioner to withdraw from the possession of the bank or trust company if the Court deems that the taking of such possession or the Commissioner's continuance therein is unnecessary or inexpedient. The Commissioner may keep the bank or trust company open and continue it in the transaction of business during the Commissioner's possession of it, and if the Commissioner deems it necessary, to prescribe restrictions as to the withdrawal of deposits, whether time or demand, and to prescribe the conditions upon which deposits, whether time or demand, may be withdrawn during the Commissioner's possession of the bank or trust company.

32 Del. Laws, c. 103, § 9; 38 Del. Laws, c. 93, § 1(3), (4); Code 1935, § 2297; 5 Del. C. 1953, § 132; 70 Del. Laws, c. 186, § 1.;



§ 133. Employment of assistants

The Secretary of State may employ such persons outside the regular force in the State Banking Department as the Secretary deems necessary or proper to assist the Commissioner in the performance of the Commissioner's duties, whether acting as receiver under order of Court or in possession of the bank or trust company on the Commissioner's own motion, under §§ 131 and 132 of this title, and may select some or all of the officers and employees of the bank or trust company for this purpose. He or she shall require such security as he or she deems proper from the persons appointed pursuant to this section.

32 Del. Laws, c. 103, § 9; 38 Del. Laws, c. 93, § 1(3), (4); Code 1935, § 2297; 5 Del. C. 1953, § 133; 57 Del. Laws, c. 740, § 16I; 63 Del. Laws, c. 195, § 1B; 70 Del. Laws, c. 186, § 1.;



§ 134. Commissioner's costs and expenses as receiver; priority

The costs and expenses incurred by the Commissioner in acting as the receiver for any bank or trust company, including the compensation and expenses of all assistants, shall be paid out of the assets of the said bank or trust company and shall have priority over all of its other corporate indebtedness. The costs and expenses incurred by the Commissioner in taking possession of a corporation without being appointed receiver thereof, including the compensation and expenses of all assistants, shall be paid out of the assets of the bank or trust company and shall have priority over its other debts.

32 Del. Laws, c. 103, § 9; 38 Del. Laws, c. 93, § 1(3), (4); Code 1935, § 2297; 5 Del. C. 1953, § 134; 57 Del. Laws, c. 740, § 16J.;



§ 135. Moratorium on deposit withdrawals and segregation of new deposits

The Commissioner may, in addition to all other powers, whenever in the Commissioner's judgment the circumstances warrant it, authorize any and all banks and trust companies under the Commissioner's jurisdiction to:

(1) Extend for a period of 90 days, and for a further period if the Commissioner deems it expedient, payment of any time accounts where notice of withdrawal has been given or may thereafter be given;

(2) Postpone for any length of time the payment of any proportion of the deposits in demand accounts of any individual, firm or corporation as the Commissioner deems necessary and expedient, to be determined by the Commissioner according to the ability of any bank or trust company to pay such withdrawals;

(3) Receive new deposits which shall be segregated from the old deposits and which shall not be subject to the restriction or limitations authorized by subdivisions (1) and (2) of this section. The new deposits shall be invested in such liquid assets as may be approved by the Commissioner in order that banks and trust companies may at all times have sufficient funds to meet the demands for withdrawal of such new deposits.

32 Del. Laws, c. 103, § 9; 38 Del. Laws, c. 93, § 1(3), (4); Code 1935, § 2297; 5 Del. C. 1953, § 135; 70 Del. Laws, c. 186, § 1.;



§ 136. Cease and desist orders

(a) If, in the opinion of the Commissioner, a financial institution subject to this title or any other financial company is engaging in or has engaged in, or if the Commissioner has reasonable cause to believe that such institution or company is about to engage in any of the following:

(1) An unsafe or unsound practice in conducting the business of such financial institution or company;

(2) Violation of a law, rule or regulation relating to the supervision of such institution or company;

(3) Violation of any written agreement entered into with the Commissioner;

the Commissioner shall have the power and authority to issue and serve an order upon such institution or company requiring the institution or company to cease and desist from such violation or practice.

(b) Where, in the opinion of the Commissioner, extraordinary circumstances make such action necessary and appropriate for the protection of depositors, shareholders or the public, the Commissioner may, by order, restrict the withdrawal of funds from 1 or more financial institutions or financial companies.

(c) Such order may require the officers or directors of the institution or company to take affirmative action to correct any violation or practice.

(d) A cease and desist order issued pursuant to this section shall include a statement of the facts upon which the order is based, and specific activities which the financial institution or financial company must cease, the affirmative acts required of the financial institution or financial company and the effective date of the order. A cease and desist order may be served by any member of the State Bank Commissioner's office who is designated by the Commissioner. Service may be effected by hand delivering the order to the financial institution or financial company at its principal place of business in this State during normal working hours or, with respect to a financial institution or financial company that does not maintain a place of business in this State, by hand delivering the order to the registered agent in this State (or, if there is none, the Secretary of State, as provided in Title 8) and, within 7 days of such delivery, depositing in the United States mails, by registered mail, postage prepaid, a true and attested copy of the order, together with a statement that service is being made pursuant to this section, addressed to such financial institution or financial company at its address as the same appears on the records in the Commissioner's office.

(e) Except as provided in subsection (f) of this section, a cease and desist order shall not become effective in less than 10 days after the order is served. After an order is served, but before its effective date, upon petition of any interested party the Commissioner shall conduct a hearing. At the conclusion of such hearing, the Commissioner may affirm the cease and desist order as originally issued, or he may modify, amend or rescind such order.

(f) Whenever, in the opinion of the Commissioner, the violation or practice set forth in subsection (a) of this section represents an immediate danger or substantial harm to the interests of depositors or shareholders or the public, or where such violation or practice, or the continuation thereof, is likely to cause insolvency or substantial dissipation of the assets or earnings of the institution, the Commissioner may issue a cease and desist order pursuant to subsection (a) of this section which shall become effective upon service thereof, without prior notice or hearing. Upon the application of an interested party, the Commissioner shall afford an opportunity for a hearing to consider rescission of any order issued pursuant to this subsection and any action taken promptly thereafter.

(g) As used in this section, "financial company" and "company" mean any person transacting, conducting or engaged in any business or activity that is subject to licensing, regulation or supervision under this title.

61 Del. Laws, c. 544, § 2; 71 Del. Laws, c. 19, § 7; 73 Del. Laws, c. 247, § 1.;



§ 137. Removal of officer or director

The Commissioner shall have the power to remove any officer or director of a bank, trust company, building and loan association or building and industrial development corporation subject to supervision by the Commissioner and also to prohibit such person from further participation in any manner in the conduct of the affairs of any financial institution, in accordance with the procedures and subject to the conditions and limitations set forth in this section.

(1) The Commissioner may serve written notice of intent to remove an officer or director from office or to prohibit the officer's or director's further participation in any manner in the conduct of the affairs of any financial institution if, in the opinion of the Commissioner, such officer or director has:

a. Violated a law, rule, regulation or cease and desist order which has become final;

b. Engaged in or participated in any unsafe or unsound practice; or

c. Committed or engaged in any act, omission or practice which constitutes a breach of the officer's or director's fiduciary duties as such officer or director;

and the Commissioner determines that as a result of such action by the officer or director the financial institution has suffered or probably will suffer substantial financial loss or other damage, or that the interests of depositors or shareholders could be seriously prejudiced by reason of such violation, practice or breach of fiduciary duty; provided, however, that such violation, practice or breach of fiduciary duty must be found by the Commissioner to be one involving personal dishonesty on the part of such officer or director. The Commissioner may serve written notice of intent to remove an officer or director from office or to prohibit the officer's or director's further participation in any manner in the conduct of the affairs of any financial institution if, in the opinion of the Commissioner, such officer or director has, by conduct with respect to any other business entity which resulted, or is likely to result, in substantial financial loss or other damage, evidenced his personal dishonesty and unfitness to continue as an officer or director.

(2) The written notice required by paragraph (1) of this section shall set forth the following:

a. A statement of the facts upon which such removal or prohibition is based;

b. The time and place at which a hearing shall be held thereon, which date shall be not less than 30 nor more than 60 days after the service of the notice, unless such officer or director shall request an earlier or later hearing for good cause. The Commissioner shall serve written notice, in accordance with Chapter 101 of Title 29, upon the officer or director involved and copies of such notice shall be served upon the financial institution of which he or she is an officer or director or in the conduct of whose affairs he or she has participated.

(3) If the Commissioner deems it necessary for the protection of the institution or the interests of its depositors or shareholders, such written notice may suspend the officer or director from office or prohibit him from further participation in any manner in the conduct of the affairs of any financial institution.

(4) Any officer or director adversely affected by a suspension or prohibition contained in a written notice pursuant to paragraph (3) of this section may apply to the Court of Chancery in the county where the financial institution of which he or she is an officer or director has its main office for a stay of such suspension or prohibition pending completion of administrative proceedings required under this section. Such court shall have jurisdiction to stay such suspension or prohibition.

(5) The Commissioner shall hold a hearing at the time and place specified by the notice required under paragraph (2) of this section. Unless the officer or director affected shall appear at such hearing, the officer or director shall be deemed to have consented to the issuance of an order for the officer's or director's removal or prohibition. In the event of consent, or if upon the record made at any such hearing the Commissioner shall find that any of the grounds specified in the notice have been established, the Commissioner may issue such orders of suspension or removal from office or prohibition from participation in the conduct of the affairs of any financial institution as the Commissioner may deem appropriate. Notwithstanding any provision to the contrary such orders shall be issued not later than 30 days after the close of the hearing, if any, held pursuant to this section.

(6) Any order issued pursuant to paragraph (5) of this section shall become effective at the expiration of 30 days after service upon the officer or director and the financial institution concerned; provided, however, that an order issued upon consent shall become effective within the time specified therein. In either event, such order shall remain effective and enforceable except to the extent it is stayed, modified, terminated or set aside by action of the Commissioner or a court of competent jurisdiction.

(7) The Commissioner may issue written notice of a suspension or prohibition pursuant to paragraphs (2) and (5) of this section to any officer or director charged in any information, complaint or indictment with commission of or participation in a felony involving dishonesty or breach of trust, pursuant to laws of the State or of the United States. Such suspension or prohibition shall remain in effect until terminated by the Commissioner or until final disposition of such information, complaint or indictment. When a judgment of conviction with respect to such offense is entered against an officer or director, and such judgment is not subject to further appellate review, the Commissioner may issue and serve upon such officer or director an order removing the officer or director from office or prohibiting him or her from further participation in the conduct of the affairs of any financial institution except with the written consent of the Commissioner. Such order shall become effective on service upon the officer or director and the financial institution. A finding of not guilty or other disposition of the charge in this subdivision shall not preclude the Commissioner from instituting proceedings pursuant to this section on the grounds set forth in paragraph (1) of this section.

61 Del. Laws, c. 544, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 15, § 5; 73 Del. Laws, c. 247, § 2.;



§ 138. Hearings

A hearing conducted pursuant to § 136, § 137 or § 143 of this title shall be conducted in accordance with Chapter 101 of Title 29; provided, however, that such a hearing shall be a nonpublic hearing, notwithstanding any statute or rule to the contrary. A nonpublic hearing shall be identical in all respects to a public hearing; provided, however, that the notice of hearing, the transcript, the proposed findings and conclusions of the Commissioner, the findings and conclusions of the Commissioner and other papers which are filed in connection with any hearing shall not be made public.

61 Del. Laws, c. 544, § 4; 68 Del. Laws, c. 303, § 7.;



§ 139. Judicial review

(a) Orders issued by the Commissioner pursuant to §§ 136 and 137 of this title shall be enforced by the Court of Chancery, subject to the following conditions and limitations:

(1) Any person aggrieved and directly affected by an order of the Commissioner issued pursuant to §§ 136 and 137 of this title may appeal to the Court of Chancery within 30 days after the issuance of such order;

(2) The filing of an appeal shall not stay the enforcement of an order, but the Court may order a stay on such terms as it deems proper;

(3) The Court may affirm, modify, terminate or set aside, in whole or in part, the order of the Commissioner if such order was issued pursuant to an invalid statute or regulation, in excess of statutory authority or if such order was not supported by substantial evidence in the record;

(4) The judgment and decrees of the Court shall be final, except that it shall be subject to review by the Supreme Court.

(b) No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation or definition of the Commissioner, notwithstanding a subsequent decision by any court invalidating the order, regulation or definition.

61 Del. Laws, c. 544, § 5.;



§ 140. Notice to federal authorities

In connection with any proceeding under this chapter involving a financial institution under the concurrent supervision of a federal agency and the Commissioner, the Commissioner shall provide the appropriate federal agency with notice of any such proceedings and the grounds therefor. Such proceeding may then be continued jointly or by either the federal agency or the Commissioner. Failure of the Commissioner to give such notice shall not constitute a ground for attacking the validity of the order.

61 Del. Laws, c. 544, § 6.;



§ 141. Retention of financial institution records

(a) All records of financial institutions and of federally chartered financial institutions, insofar as this section does not contravene paramount federal law, shall be retained for such minimum periods as the Commissioner may prescribe.

(b) The Commissioner shall from time to time issue regulations classifying all records kept by these institutions and prescribing the minimum period for which these records shall be retained. The periods may be permanent or for a lesser term. Such regulations may be amended or repealed from time to time. The regulations shall be promulgated as provided for in Chapter 101 of Title 29.

(c) In issuing the regulations required by subsection (b) of this section, the Commissioner shall consider:

(1) Court and administrative proceedings in which the production of these records might be necessary or desirable;

(2) State and federal statutes of limitation applicable to such proceedings;

(3) Availability of information from other sources; and

(4) Such other matters as the Commissioner shall deem pertinent in order that the regulations will require retention of records for such reasonable period as is commensurate with the interests of customers, depositors, stockholders and the peoples of the State in having such records available.

(d) The Commissioner shall additionally prescribe the substitution of reproductions for the originals to cover the periods for which such records shall be retained.

(e) Institutions may at their option dispose of any record which has been retained for the minimum period prescribed by the Commissioner.

61 Del. Laws, c. 360, § 1.;



§ 142. Subpoena powers

The Commissioner's authority to subpoena witnesses and documents outside the State shall exist to the maximum extent permissible under federal constitutional law.

68 Del. Laws, c. 303, § 8.;



§ 143. General penalty

(a)(1) Notwithstanding any other provisions of this title, the Commissioner may, if the Commissioner finds that any financial institution or financial company has violated any provision of this title or any regulation implementing said title:

a. Issue a notice of violation; and

b. Require the violator to take affirmative action to correct the violation.

(2) If a violator fails to take the affirmative action required under subparagraph (1)b. of this subsection, the Commissioner may impose a civil penalty in an amount that is appropriate in view of the facts and circumstances surrounding the violation for each violation from which the violator failed to cease and desist or for which the violator failed to take affirmative action to correct.

(b) In determining the amount of the financial penalty to be imposed under subsection (a) of this section, the Commissioner shall consider the following:

(1) The seriousness of the violation;

(2) The good faith of the violator;

(3) The violator's history of previous violations;

(4) The deleterious effect of the violation on the public and banking industry;

(5) The assets and overall financial condition of the violator; and

(6) Any other factors relevant to the determination of the financial penalty.

(c) In no event shall the penalty exceed $50,000 per violation.

(d) Notice of a civil penalty imposed pursuant to this section shall include a statement of facts upon which the civil penalty is based. A notice of civil penalty may be served by any member of the Commissioner's office who is designated by the Commissioner. Service may be effected by hand delivering the notice of civil penalty to the financial institution or financial company at its principal place of business in this State during normal working hours or, with respect to a financial institution or financial company that does not maintain a place of business in this State, by hand delivering the notice of civil penalty to the registered agent in this State (or, if there is none, the Secretary of State, as provided in Title 8) and, within 7 days of such delivery, depositing in the United States mails, by registered mail, postage prepaid, a true and attested copy of the notice, together with a statement that service is being made pursuant to this section, addressed to such financial institution or financial company at its address as the same appears on the records in the Commissioner's office.

(e) A civil penalty shall not become effective in less than 10 days after the notice of civil penalty is served. After notice of a civil penalty is served, but before its effective date, upon petition of any interested party, the Commissioner shall conduct a hearing. At the conclusion of such hearing, the Commissioner may affirm the civil penalty as originally issued, or the Commissioner may modify, amend or rescind such civil penalty.

(f) Any financial penalty imposed pursuant to this section may be in addition to any other action or remedy available to the Commissioner or any penalty, fine or sentence ordered by a court in any civil or criminal proceeding.

(g) Any penalty that may be imposed by the Commissioner shall be paid to the State Treasurer for deposit in the General Fund.

(h) As used in this section, "financial company" means any person transacting, conducting or engaged in any business or activity that is subject to licensing, regulation or supervision under this title.

68 Del. Laws, c. 303, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, § 8; 73 Del. Laws, c. 247, § 3.;



§ 144. Restrictions on use of words "savings" or "trust" in corporate name

No financial institution established under this title shall have or use the word "savings" in its title or name, except for a savings bank established under Chapter 16 of this title, nor shall any financial institution established, licensed or authorized to transact business under this title which is not a bank and trust company, a limited purpose trust company or a trust company have or use the word "trust" in its title or name, unless it, or an affiliate of such entity, is a regulated trust institution under the laws of this or any other state.

70 Del. Laws, c. 6, § 1; 71 Del. Laws, c. 25, § 4; 73 Del. Laws, c. 247, § 4.;



§ 145. Financial institution supervisory privilege

(a) For purposes of this section, the following definitions shall apply:

(1) "Confidential supervisory information" means any of the following information, or any portion of any such information, other than any ordinary business record, which is treated as, or considered to be, confidential information by the Commissioner, regardless of the medium in which the information is conveyed or stored:

a. Any report of examination and any information prepared or collected by the Commissioner or the Commissioner's designee in connection with the supervisory process, including any computer file, work paper or similar document.

b. Any correspondence or communication from the Commissioner or the Commissioner's designee to a financial institution as part of an examination or otherwise in connection with the supervisory process.

c. Any correspondence, communication or document, including any compliance and other reports, created by a financial institution in response to any request, inquiry or directive from the Commissioner or the Commissioner's designee in connection with any examination or other supervisory process and provided to the Commissioner or the Commissioner's designee.

d. Any record of the Commissioner, to the extent it contains information derived from any report, correspondence, communication or other information described above in subparagraph a., b. or c. of this paragraph.

(2) "Ordinary business record" means any book or record in the possession of the financial institution routinely prepared by the financial institution and maintained in the ordinary course of business or any information required to be made publicly available by any law or regulation of this State or of the United States.

(3) "Supervisory process" means any activity engaged in by the Commissioner or the Commissioner's designee to carry out the official responsibilities of the Commissioner with regard to the regulation or supervision of financial institutions.

(b) All confidential supervisory information shall be the property of the Commissioner and shall be privileged and protected from disclosure to any other person and shall not be discoverable or admissible into evidence in any civil action; provided, however, that the Commissioner may waive, in whole or in part, in the discretion of the Commissioner, any privilege established under this section, except as otherwise provided in § 125 of this title.

(c) No person in possession of confidential supervisory information may disclose such information, in whole or in part, without the prior authorization of the Commissioner, except for a disclosure made in published statistical material that does not disclose, either directly or when used in conjunction with publicly available information, the affairs of any person.

(d) The Commissioner may require any person in possession of confidential supervisory information to notify the Commissioner whenever the person is served with a subpoena, order, discovery request or other judicial or administrative process requiring the personal attendance of such person as a witness or requiring the production of such information in any proceeding.

(e) In any proceeding in this State in which a person seeks to compel production or disclosure by any person of any information or document prepared or collected by any bank regulatory or supervisory authority that would, had it been prepared or collected by or on behalf of the Commissioner, be confidential supervisory information for purposes of this section, such information or document shall be privileged to the same extent that confidential supervisory information is privileged in accordance with this section.

(f) The submission by a financial institution of any information to the Commissioner for any purpose in the course of the supervisory process shall not be construed as waiving, destroying or otherwise affecting any privilege such institution may claim with respect to such information.

(g) A person seeking discovery or disclosure, in whole or in part, of confidential supervisory information may not seek to obtain such information through subpoena, discovery procedures or other process from any person, except that such information may be sought in accordance with this section from the Commissioner, who shall determine in accordance with the standard established in § 125 of this title and within a reasonable period of time whether to disclose such information.

(h) Notwithstanding any other provision of this section or § 125 of this title, the Commissioner, without waiving any privilege, may authorize access to confidential supervisory information for any appropriate governmental, law enforcement or public purpose, as determined by the Commissioner.

72 Del. Laws, c. 286, § 1.;






Subchapter III Change in Bank Control

§ 160. Prior permission required

(a) No person, acting directly or indirectly or through or in concert with 1 or more other persons, shall acquire control of any Delaware chartered bank or trust company through a purchase, assignment, transfer, pledge or other disposition of voting stock of such bank or trust company unless the State Bank Commissioner has been given at least 60 days' prior written notice of such proposed acquisition and within that time period the Commissioner has not issued a notice disapproving the proposed acquisition or extending for up to another 30 days the period during which such approval may issue. The period for disapproval may be further extended only if the Commissioner determines that any acquiring party has not furnished all the information required or that in his judgment any material information submitted is substantially inadequate. An acquisition may be made prior to the expiration of the disapproval period if the Commissioner issues written notice of his intent not to disapprove the action.

(b) Notwithstanding any other provision of this title, and subject to the provisions contained herein, an out-of-state bank holding company may acquire and retain an existing bank satisfying the conditions of subchapter I of Chapter 8 of this title and except for the requirement that such bank be a newly established bank, all other provisions of subchapter I of Chapter 8 of this title will be applicable to such out-of-state bank holding company and the bank so acquired; provided, however, that no acquisition shall be authorized by this subsection on or after January 1, 1997.

66 Del. Laws, c. 24, § 1; 68 Del. Laws, c. 105, § 2; 71 Del. Laws, c. 19, § 9.;



§ 161. Publication required

Any person filing a notice shall publish in a local newspaper of general circulation an announcement of the Commissioner's acceptance of the sufficiency of the notice.

66 Del. Laws, c. 24, § 1.;



§ 162. Content of notice

Except as otherwise provided by regulation of the Commissioner, a change of control notice filed under this subchapter shall contain at least the following information:

(1) The identity, personal history, business background and experience of each person by whom or on whose behalf the acquisition is to be made, including his material business activities and affiliations during the past 5 years, and a description of any material pending legal or administrative proceedings in which he is a party and any criminal indictment or conviction of such person by a state or federal court.

(2) A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the 5 years immediately preceding the date of the notice, together with related statements of income and source and application of funds for each of the 5 fiscal years must be included, all prepared in accordance with generally accepted accounting principles consistently applied, and an interim statement of the assets and liabilities for each such person together with related statements of income, source and application of funds, as of a date not more than 90 days prior to the date of filing of the notice.

(3) The terms and conditions of the proposed acquisition as well as the manner in which the acquisition is to be made.

(4) The identity, source and amount of the funds or other consideration used or to be used in making the acquisition, and if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the proposed acquisition, the notice must include a description of the transaction, the names of the parties, and any arrangements, agreements or understandings with such persons.

(5) Any plans or proposals which any acquiring party making the acquisition may have to liquidate the bank, to sell its assets or to merge it with any company or to make any other major change in its business or corporate structure or management.

(6) The identification of any person employed, retained, or to be compensated by the acquiring party, or by any person on its behalf, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a brief description of the terms of such employment, retainer or arrangement for compensation.

(7) Copies of all invitations or tenders, or advertisements making a tender offer, to stockholders for the purpose of purchasing their stock that will be used in connection with the proposed acquisition.

(8) Any additional relevant information in such form as the Commissioner may require by regulation or by specific request in connection with any particular notice.

66 Del. Laws, c. 24, § 1.;



§ 163. Disapproval of an application

The Commissioner may disapprove any proposed acquisition if:

(1) The proposed acquisition of control would result in a monopoly or would be in furtherance of any combination of conspiracy to monopolize or attempt to monopolize the business of banking in the State;

(2) The effect of the proposed acquisition of control in Delaware may be substantially to lessen competition or to tend to create a monopoly or the proposed acquisition of control would in any manner be in restraint of trade and the anticompetitive effects of the proposed acquisition of control are not clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

(3) The financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or prejudice the interest of the depositors of the bank;

(4) The competence, experience or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the bank or in the interest of the public to permit such person to control the bank; or

(5) Any acquiring person neglects, fails or refuses to furnish the Bank Commissioner all the information required by the Bank Commissioner's office.

66 Del. Laws, c. 24, § 1; 70 Del. Laws, c. 186, § 1.;



§ 164. Notice and hearing

Having decided to disapprove any proposed acquisition the Commissioner shall promptly notify the acquiring party in writing of the disapproval. Such notice shall provide a statement for the basis of the disapproval. Within 10 days after the receipt of such notice of disapproval, the acquiring party may request a hearing before the Bank Commissioner on the proposed acquisition. The hearing shall be conducted in accordance with the provisions of Chapter 101 of Title 29.

66 Del. Laws, c. 24, § 1.;



§ 165. Civil actions and penalties

Any person who wilfully violates any provision of this subchapter, or any regulation or order issued by the Commissioner pursuant thereto, shall forfeit and pay the civil penalty of not more than $10,000 per day for each day during which such violation continues. The Commissioner shall have authority to assess such a civil penalty, after giving notice and an opportunity to the person to submit data, views and arguments, and after giving due consideration to the appropriateness, the penalty with respect to the size of the financial resources and good faith of the person charged, the gravity of the violation, and any data, views and arguments submitted. The Bank Commissioner may collect such civil penalty by agreement with the person or by bringing an action in the Court of Chancery, except that in any such action, the person against whom the penalty has been assessed shall have a right of trial de novo.

66 Del. Laws, c. 24, § 1.;



§ 166. Injunction

The State Bank Commissioner is empowered to seek an injunction for violation of this subchapter and any such action shall be brought in the Court of Chancery.

66 Del. Laws, c. 24, § 1.;



§ 167. Definitions

For purposes of this subchapter, the following words and phrases shall have the meanings ascribed to them herein:

(1) "Control" means the power, directly or indirectly, to direct the management or policies of a Delaware chartered bank or trust company or to vote 25 percent or more of any class of voting securities of such bank or trust company. For purposes of this subchapter, the acquisition of 10 percent or more of the voting stock of a Delaware chartered bank or trust company shall be presumed to constitute control if such institution has any class of voting securities registered under § 12 of the Securities Exchange Act of 1934 [15 U.S.C. § 78l] or if immediately after the transaction no other person will own an aggregate proportion of the class of voting securities.

(2) "Delaware chartered bank or trust company" includes any Delaware bank holding company or Delaware savings and loan holding company.

66 Del. Laws, c. 24, § 1; 69 Del. Laws, c. 165, §§ 10, 11; 71 Del. Laws, c. 25, § 5.;



§ 168. Exceptions; authority for emergency acquisitions

(a) This subchapter shall not apply to the formation of new banks and trust companies, the merger of existing banks or trust companies or to the formation of bank holding companies or savings and loan holding companies or the acquisition by bank holding companies or savings and loan holding companies of Delaware banks and trust companies which otherwise require application to and approval by the Commissioner.

(b) Notwithstanding any other provision of this title, the Commissioner may approve the change of control of any Delaware chartered bank or trust company upon determining that the Delaware chartered bank or trust company is in default or in danger of default; provided, however, that the Delaware chartered bank or trust company has not been caused to be in default or in danger of default for the specific purpose of engaging in a change of control transaction pursuant to this subsection. For purposes of this subsection, the term "in danger of default" with respect to a Delaware chartered bank or trust company means that in the opinion of the Commissioner, the Delaware chartered bank or trust company is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware chartered bank or trust company has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance.

66 Del. Laws, c. 24, § 1; 71 Del. Laws, c. 25, § 6; 72 Del. Laws, c. 286, § 2.;









CHAPTER 7. CORPORATION LAW FOR STATE BANKS AND TRUST COMPANIES

Subchapter I General Provisions

§ 701. Establishment of banks and trust companies; savings banks and national banks

Except as specifically provided by Chapter 15 or Chapter 16 of this title, banks and trust companies shall be established or created in this State under and in accordance with this chapter. This chapter shall not, however, apply to national banks, except as otherwise provided in subchapters VI and VII of this chapter. The terms "bank" or "banks," when used in this chapter, do not include such national banks, except as otherwise provided in subchapters VI and VII of this chapter. Furthermore, the provisions of this chapter specifically relating to capital stock or stockholders of a bank organized under this chapter shall not apply to a corporation without capital stock doing a savings bank business.

38 Del. Laws, c. 94, §§ 1, 2; Code 1935, §§ 2370, 2371; 5 Del. C. 1953, § 701; 64 Del. Laws, c. 42, § 2; 70 Del. Laws, c. 327, § 3; 70 Del. Laws, c. 336, § 1; 71 Del. Laws, c. 19, § 19; 71 Del. Laws, c. 25, § 7.;



§ 702. Applicability of other laws

Every corporation (but not including a limited liability company) created under this chapter shall be deemed to be subject to and entitled to the benefit of this Code and any other general statutes of this State making provision for the regulation of banks and trust companies, or for the regulation and governance of corporations established under Title 8 of this Code, where the same are not inconsistent with the express provisions of this chapter. Every limited liability company created under this chapter shall be deemed to be subject to and entitled to the benefit of this Code and any other general statutes of this State making provision for the regulation of trust companies, or for the regulation and governance of limited liability companies formed under Title 6, where the same are not inconsistent with the express provisions of this chapter.

38 Del. Laws, c. 94, § 32; Code 1935, § 2401; 5 Del. C. 1953, § 702; 64 Del. Laws, c. 156, § 2; 76 Del. Laws, c. 383, § 2.;



§ 703. Taxation

Every corporation and limited liability company created by or under this chapter, and every corporation and limited liability company whose charter, certificate of incorporation or certificate of formation is amended under this chapter, shall be subject to the same taxation as shall be fixed by the laws of this State for banks and trust companies.

38 Del. Laws, c. 94, § 34; Code 1935, § 2403; 5 Del. C. 1953, § 703; 61 Del. Laws, c. 490, § 1; 76 Del. Laws, c. 383, § 3.;



§ 704. Reserved power of State to amend or repeal this chapter

This chapter may be amended or repealed, at the pleasure of the General Assembly, but such amendment or repeal shall not take away or repeal any remedy against any corporation established under this chapter, or its officers, for any liability which shall have been previously incurred.

38 Del. Laws, c. 94, § 35; Code 1935, § 2404; 5 Del. C. 1953, § 704.;



§ 705. Revocation for nonuse of charters granted prior to July 1, 1933

Every charter authorizing the establishment of a bank or trust company in this State and which was granted or passed by the General Assembly of this State prior to the 1st day of July, 1933, shall be deemed and held to be revoked for nonuse of corporate franchise unless the corporation created or authorized by such charter was actively engaged in business in this State on December 31, 1933.

32 Del. Laws, c. 103, § 22; 38 Del. Laws, c. 93, § 1(8); Code 1935, § 2310; 5 Del. C. 1953, § 705.;



§ 706. Limited liability companies as trust companies, conversions

(a) Notwithstanding any other provision of law to the contrary, a trust company, including a limited purpose trust company, may be a limited liability company and any trust company that is a limited liability company shall have all the powers and privileges of, and, except to the extent expressly otherwise provided in this Code, shall be subject to all the duties, restrictions and liabilities of, a trust company that is a corporation. Except to the extent expressly otherwise provided in this Code, a trust company that is a limited liability company shall be subject to all of the same laws and regulations of this State that relate to a trust company that is a corporation.

(b) Unless another intention clearly appears or unless the context requires a different meaning, any terms used in this Code that apply to a trust company that is a corporation shall be construed to apply in the same manner, or in a manner as similar as possible given the context, to a trust company that is a limited liability company, and without limiting the generality of the foregoing, each reference in this Code to:

(1) "Capital stock" or "stock" that refers to the stock of a trust company that is a corporation shall also refer to the limited liability company interests in a trust company that is a limited liability company and, correspondingly, each reference in this Code to "common stock", "preferred stock" and "voting stock" that refers to common stock, preferred stock and voting stock, respectively, of a trust company that is a corporation shall also refer to common limited liability company interests, preferred limited liability company interests and voting limited liability company interests, respectively, in a trust company that is a limited liability company;

(2) "Certificate of incorporation" or "charter" that refers to the certificate of incorporation, charter or articles of association, as applicable, of a trust company that is a corporation shall also refer to the certificate of formation and/or articles of association, as applicable, of a trust company that is a limited liability company;

(3) "Corporate" that relates to a trust company that is a corporation shall mean "limited liability company" in relation to a trust company that is a limited liability company;

(4) "Corporation" that refers to a trust company that is a corporation shall also refer to a trust company that is a limited liability company; provided, that nothing in this chapter shall be construed to affect the status of a trust company that is a limited liability company as a limited liability company rather than a corporation;

(5) "Director" or "board of directors" that refers to a director or the board of directors of a trust company that is a corporation shall also refer to a manager or the board of managers of a trust company that is a limited liability company;

(6) "Dividends" that refers to dividends of a trust company that is a corporation shall also refer to distributions of a trust company that is a limited liability company;

(7) "Incorporated" or "incorporation" that refers to a trust company that is a corporation shall refer to the formation status or formation of a trust company that is a limited liability company; provided that, notwithstanding the foregoing, a trust company that is a limited liability company is formed rather than incorporated;

(8) "Incorporator" that refers to an incorporator of a trust company that is a corporation shall also refer to an initial member of a trust company that is a limited liability company;

(9) "Shares" that refers to the shares of stock of a trust company that is a corporation shall also refer to the units into which the limited liability company interests in a trust company that is a limited liability company are divided; and

(10) "Stockholder" or "shareholder" that refers to a stockholder of a trust company that is a corporation shall also refer to a member of a trust company that is a limited liability company.

(c) The limited liability company agreement of a trust company that is a limited liability company shall be comprised solely of the articles of association of the trust company and the bylaws of the trust company and shall be subject to the approval of the State Bank Commissioner as to form and substance. The bylaws of a trust company that is a limited liability company shall not contain any provision that is inconsistent with the articles of association of the trust company. The business and affairs of a trust company that is a limited liability company shall be managed by or under the direction of a board of managers, which shall be designated as a "board of directors" and each manager shall be a natural person and shall be designated as a "director". Each member of a trust company that is a limited liability company shall be designated as a "stockholder." The limited liability company interests in a trust company that is a limited liability company shall be designated as "stock." The units into which limited liability company interests in a trust company that is a limited liability company are divided shall be designated as "shares."

(d) With the prior approval of the State Bank Commissioner, a trust company that is a corporation may convert to a trust company that is a limited liability company by following the applicable procedures set forth in Titles 6 and 8 for the conversion of a corporation incorporated under Chapter 1 of Title 8 to a limited liability company formed under Chapter 18 of Title 6, provided, that, in lieu of filing in the office of the Secretary of State a certificate of formation that complies with § 18-201 of Title 6 pursuant to § 18-214 of Title 6, articles of organization of the limited liability company that comply with § 730 of this title shall be filed in the office of the Secretary of State and, upon the filing of a certificate of conversion to limited liability company as required by § 18-214 of Title 6 and the articles of organization as required by § 730 of this title, the Secretary of State shall issue a certificate of formation for such limited liability company pursuant to § 731 of this title. Such a conversion shall be subject to, and shall have all of the effects provided for under, § 18-214 of Title 6 and § 266 of Title 8 to the extent the same are not inconsistent with the express provisions of this chapter.

(e) With the prior approval of the State Bank Commissioner, a trust company that is a limited liability company may convert to a trust company that is a corporation by following the applicable procedures set forth in Titles 6 and 8 for the conversion of a limited liability company formed under Chapter 18 of Title 6 to a corporation incorporated under Chapter 1 of Title 8, provided, that, in lieu of filing in the office of the Secretary of State a certificate of incorporation pursuant to § 265 of Title 8, articles of organization of the corporation that comply with § 730 of this title shall be filed in the office of the Secretary of State and, upon the filing of a certificate of conversion to corporation as required by § 265 of Title 8 and the articles of organization as required by § 730 of this title, the Secretary of State shall issue a certificate of incorporation for such corporation pursuant to § 731 of this title. Such a conversion shall be subject to, and shall have all of the effects provided for under, § 265 of Title 8 and § 18-216 of Title 6 to the extent the same are not inconsistent with the express provisions of this chapter.

76 Del. Laws, c. 383, § 4.;






Subchapter II Formation of Bank or Trust Company

§ 721. Restrictions on use of words "savings" or "trust" in corporate name

Repealed by 70 Del. Laws, c. 6, § 2, eff. Feb. 10, 1995.;



§ 722. Incorporators; number and qualifications

Three or more persons, at least 2 of whom must be citizens and residents of this State, of lawful age who associate themselves by a written agreement, hereinafter called "articles of association," for the purpose of forming a bank or trust company may, upon compliance with this chapter, become a corporation, with the powers conferred by this chapter and subject to the regulations prescribed by this chapter and subject also to the regulations prescribed for banks and trust companies by any general statute of this State. Notwithstanding the foregoing, in the case of a trust company that is a limited liability company, 1 or more persons, whether individuals or nonnatural persons, each of whom will be an initial stockholder of the limited liability company and regardless of the citizenship, residency or domicile of such persons, who associate themselves by a written agreement, or in the case of 1 person, who executes a written agreement, in each case hereinafter called "articles of association," for the purpose of forming a trust company may, upon compliance with this chapter, form a limited liability company with the powers conferred by this chapter and subject to the regulations prescribed for trust companies by any general statute of this State.

38 Del. Laws, c. 94, § 4; Code 1935, § 2373; 5 Del. C. 1953, § 722; 63 Del. Laws, c. 3, § 1; 71 Del. Laws, c. 25, § 8; 76 Del. Laws, c. 383, § 5.;



§ 723. Articles of association; contents and execution

(a) The articles of association shall set forth that the subscribers thereto associate themselves with the intention of forming a corporation, and shall specifically state:

(1) The name by which the corporation shall be known;

(2) The purpose for which it is formed;

(3) The city or town where its place of business will be located;

(4) The amount of its capital stock, and the number of shares into which it is to be divided;

(5) The number of its directors, which shall not be less than 5;

(6) Whether or not the corporation is to have perpetual existence, and if not the time when its existence is to cease;

(7) Whether the private property of the stockholders shall be subject to the payment of corporate debts, and if so, to what extent.

(b) The articles of association may also contain other provisions defining, limiting and regulating the powers of the corporation, the powers and duties of the directors, and the powers of the stockholders, if such provisions are consonant with the object, purpose and provisions of this chapter and are not in conflict with this Code or any other general statute of this State relating to banks and trust companies.

(c) Each incorporator shall subscribe to the articles his or her name, residence, post-office address and the number of shares of stock which he or she agrees to take, and shall acknowledge the same to be his or her act and deed before some officer authorized by the laws of this State to take acknowledgments of deeds.

(d) The articles of association may contain an article which provides that any article or provision thereof shall not be amended, modified, repealed or otherwise changed in any manner whatsoever. Such an article, when approved by the Commissioner under § 729 of this title, shall be valid, binding and enforceable against the corporation and its shareholders notwithstanding any other provision of this title.

38 Del. Laws, c. 94, § 5; Code 1935, § 2374; 5 Del. C. 1953, § 723; 64 Del. Laws, c. 386, § 1; 70 Del. Laws, c. 186, § 1.;



§ 724. Notice of intention to incorporate; publication

Notice of the intention of the incorporators to form a bank or trust company shall be given to the State Bank Commissioner, and a notice in such form as the Commissioner shall approve shall be published at least once a week, for 2 successive weeks, in 1 or more newspapers designated by the Commissioner, at least 1 of which newspapers shall be published in the county where it is proposed to establish the bank or trust company. The published notice shall specify the names of all the associates, the name of the proposed corporation, the city or town where it is to be located, and the amount of its capital stock.

38 Del. Laws, c. 94, § 6; Code 1935, § 2375; 5 Del. C. 1953, § 724; 57 Del. Laws, c. 740, § 19A; 71 Del. Laws, c. 254, § 6.;



§ 725. Application for a certificate of public convenience and advantage

Within 60 days after the second publication of the notice of intention to incorporate but not before the expiration of 20 days from the date of the second publication, the incorporators shall apply to the State Bank Commissioner for a certificate that public convenience and advantage will be promoted by the establishment of the bank or trust company.

38 Del. Laws, c. 94, § 6; Code 1935, § 2375; 5 Del. C. 1953, § 725; 57 Del. Laws, c. 740, § 19A; 71 Del. Laws, c. 254, § 7.;



§ 726. Determination of public convenience

Upon the application for a certificate that public convenience and advantage will be promoted by the establishment of the bank or trust company, the State Bank Commissioner shall consider and determine whether public convenience and advantage would be promoted by the establishment of the bank or trust company, and whether the terms and provisions of the articles of association are in compliance with this chapter and shall issue or refuse to issue a certificate in accordance with such determination. If the Commissioner refuses to issue a certificate, no further proceedings shall be had, but the application may be renewed after 1 year from the date of the refusal. If the Commissioner issues the certificate, the incorporators shall hold the first meeting and follow the procedure prescribed by § 727 of this title.

38 Del. Laws, c. 94, § 7; Code 1935, § 2376; 5 Del. C. 1953, § 726; 57 Del. Laws, c. 740, § 19A.;



§ 727. Organization meeting of incorporators; notice; proceedings

(a) The first meeting of the incorporators shall be called by a notice signed either by the incorporator who is designated in the articles of association for the purpose, or by a majority of the incorporators. The notice shall state the time, place and purposes of the meeting. A copy of the notice shall, at least 7 days before the day appointed for the meeting, be given to each incorporator, or left at the incorporator's residence or usual place of business, or deposited in the post office, postage prepaid, and addressed to the incorporator at his or her residence or usual place of business, and another copy thereof and an affidavit of 1 of the incorporators that the notice has been duly served shall be filed and recorded with the records of the corporation. If all the incorporators shall in writing, endorsed upon the articles of association, waive such notice and fix the time and place of the meeting, no notice shall be required.

(b) At the first meeting, or at any adjournment thereof, the incorporators shall organize by the choice by ballot of a temporary secretary, by the adoption of bylaws and by the election in such manner as the bylaws may determine, of directors, a president, a secretary, and such other officers as the bylaws may prescribe. All the officers so elected shall be sworn to the faithful performance of their duties. The temporary secretary shall make and attest a record of the proceedings until the secretary has been chosen and sworn, including a record of such choice and qualification.

38 Del. Laws, c. 94, § 8; Code 1935, § 2377; 5 Del. C. 1953, § 727; 70 Del. Laws, c. 186, § 1.;



§ 728. Articles of organization

The president and a majority of the directors elected at the organization meeting of the incorporators shall make, sign and make oath to, a certificate (hereinafter called "articles of organization") setting forth:

(1) A true copy of the articles of association;

(2) The names of the subscribers thereto;

(3) The name, residence and post-office address of each of the officers of the corporation; and

(4) The date of the first meeting and the successive adjournments thereof, if any.

38 Del. Laws, c. 94, § 9; Code 1935, § 2378; 5 Del. C. 1953, § 728.;



§ 729. Approval of articles of organization

The articles of organization, together with the records of the proposed corporation, shall be submitted to the State Bank Commissioner. The Commissioner shall examine the same, and may require such amendment thereof or such additional information as it may consider proper or necessary. If the Commissioner finds that the provisions of law have been complied with, the Commissioner shall endorse its approval upon the articles of organization.

38 Del. Laws, c. 94, § 9; Code 1935, § 2378; 5 Del. C. 1953, § 729; 57 Del. Laws, c. 740, § 19A.;



§ 730. Filing of articles of organization

The articles of organization with the endorsement of the State Bank Commissioner shall, within 30 days after the date of the endorsement, be filed in the office of the Secretary of State.

38 Del. Laws, c. 94, § 9; Code 1935, § 2378; 5 Del. C. 1953, § 730; 57 Del. Laws, c. 740, § 19A.;



§ 731. Certificate of incorporation; issuance, form, recording and evidence

(a) Upon the filing of the articles of organization as required by § 730 of this title, the Secretary of State shall issue a certificate of incorporation in the following form:

Be it known that whereas (the names of the incorporators) have associated themselves with the intention of forming a corporation under the name of (the name of the corporation), for the purpose (the purpose declared in the articles of association), with a capital stock of (the amount fixed in the articles of association), and having its place of business in (the city or town where its place of business will be located) and have complied with the statutes of this State in such case made and provided, as appears from the articles of organization of the corporation, duly approved by the State Bank Commissioner and on file in this office; now, therefore, I (the name of the Secretary of State), Secretary of the State of Delaware, do hereby certify that (the names of the incorporators), their associates and successors, are legally organized and established as, and are hereby made, an existing corporation under the name of (name of the corporation), with the powers, rights and privileges, and subject to the limitations, duties and restrictions which by law appertain thereto.

Witness my official signature hereunto subscribed, and the great Seal of the State of Delaware hereunto affixed, this........... day of.......... in the year..... (the date of the filing of the articles of organization).

(b) Notwithstanding the foregoing, in the case of a trust company that is a limited liability company, upon the filing of the articles of organization as required by § 730 of this title, the Secretary of State shall issue a certificate of formation in the following form:

Be it known that whereas (the name(s) of the incorporator(s)) [has executed articles of association for the purpose][have associated themselves with the intention] of forming a limited liability company under the name of (the name of the limited liability company), for the purpose (the purpose declared in the articles of association), with a capital stock of (the amount fixed in the articles of association), and having its place of business in (the city or town where its place of business will be located) and [has][have] complied with the statutes of this State in such case made and provided, as appears from the articles of organization of the limited liability company, duly approved by the State Bank Commissioner and on file in this office; now, therefore, I (the name of the Secretary of State), Secretary of the State of Delaware, do hereby certify that (the name(s) of the incorporator(s)), [his][her][its][their] associates and successors, are legally formed and established as, and [is][are] hereby made, an existing limited liability company under the name of (name of the limited liability company), with the powers, rights and privileges, and subject to the limitations, duties and restrictions which by law appertain thereto.

Witness my official signature hereunto subscribed, and the great Seal of the State of Delaware hereunto affixed, this...........day of..........in the year.....(the date of the filing of the articles of organization).

(c) The Secretary of State shall sign the certificate of incorporation or certificate of formation, as applicable, and cause the Great Seal of the State to be thereto affixed and shall deliver the same to the corporation or the limited liability company, as applicable, together with a certified copy of the articles of organization and the endorsement of the State Bank Commissioner thereon, upon payment of the costs and charges therefor. A certified copy of the certificate shall be kept on file in the office of the Secretary of State with the articles of organization, and the certificate together with the articles of organization and the endorsement thereon of the State Bank Commissioner shall be recorded in the office of the recorder of deeds for the county in which the place of business of the corporation is to be located.

(d) The certificate or a copy thereof duly certified by the Secretary of State, together with a certified copy of the articles of organization and the endorsement thereon of the State Bank Commissioner, accompanied with the certificate of the recorder of deeds for the county wherein the same is recorded under his or her hand and the seal of his or her office, stating that the certificate and articles of organization have been recorded in the office of the recorder, or a copy of the record duly certified by the recorder, shall be evidence in all courts of this State.

38 Del. Laws, c. 94, § 9; Code 1935, § 2378; 5 Del. C. 1953, § 731; 57 Del. Laws, c. 740, § 19A; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 383, §§ 6, 7.;



§ 732. Commencement of corporate existence

Upon the issuance of the certificate of incorporation or certificate of formation by the Secretary of State and the recording of the certificate and articles of organization as provided in § 731 of this title, the corporation or limited liability company named in such certificate and articles of organization shall from the date of the certificate be and constitute a corporation or limited liability company, for the purposes and by the name set forth in the certificate, subject to dissolution, termination or the revocation or forfeiture of the franchise under this chapter or under this Code or any other statute of this State relating to the dissolution or termination of or to the revocation or forfeiture of the charter or franchise of banks or trust companies; but the corporation or limited liability company shall not have the right to do any business until it has secured from the State Bank Commissioner of this State the certificate provided for in § 733 of this title.

38 Del. Laws, c. 94, § 9; Code 1935, § 2378; 5 Del. C. 1953, § 732; 76 Del. Laws, c. 383, § 8.;



§ 733. Commencement of business; certificate authorizing

A certified copy of the certificate of incorporation and of the articles of organization and the endorsement of the approval of the State Bank Commissioner shall be filed with the State Bank Commissioner; and when the whole capital stock has been issued, a list of the stockholders, with the name, residence and post-office address of each, and the number of shares held by each, shall be filed with the State Bank Commissioner, which list shall be certified by the president and the cashier or treasurer of the corporation. Upon receipt of the list the Commissioner shall cause an examination to be made of the method of payment of the capital stock and if, after such examination, it appears that the whole capital stock has been paid in cash, and that all requirements of this Code and any other law have been complied with, the Commissioner shall issue a certificate authorizing the corporation to begin the transaction of business. No corporation shall begin the transaction of business until a certificate has been granted.

38 Del. Laws, c. 94, § 10; Code 1935, § 2379; 5 Del. C. 1953, § 733; 57 Del. Laws, c. 740, § 19A.;



§ 734. Revocation of charter for failure to commence business within reasonable time

Every corporation created under this chapter shall, after the expiration of a reasonable time from the date of its incorporation, as determined by the State Bank Commissioner, be actively engaged in the business for which it was created or its certificate of incorporation and corporate franchise shall be deemed and held to be revoked. The Commissioner shall by regulations prescribe the criteria to be applied in determining what constitutes a reasonable period of time.

38 Del. Laws, c. 94, § 33; Code 1935, § 2402; 5 Del. C. 1953, § 734; 63 Del. Laws, c. 3, § 2.;



§ 735. Fees of Secretary of State and Commissioner

The following fees shall be collected by and paid to the Secretary of State, for the use of the State:

(1) For making and issuing the certificate of incorporation, $11.50;

(2) For making the certified copy of the articles of association, $11.50;

(3) For making the certified copy of the certificate of incorporation to be kept on file in the office of the Secretary of State and for filing and indexing the same and the articles of association in said office, $5.75;

(4) For supplying any additional certified copy of the certificate of incorporation or articles of association requested by the corporation, $5.75.

Before issuing the certificate authorizing the corporation to begin the transaction of business, the State Bank Commissioner shall collect from the corporation, for the use of the State, the sum of $5,750. In addition the applicant shall pay an investigation fee of $1,150 which shall not be refundable and shall be submitted with the application.

38 Del. Laws, c. 94, § 34; Code 1935, § 2403; 5 Del. C. 1953, § 735; 60 Del. Laws, c. 268, §§ 2, 3; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, § 7.;






Subchapter III Conduct of Internal Corporate Affairs

§ 741. Bylaws, adoption, amendment and repeal

A corporation may adopt bylaws for the proper management of its affairs, and may establish regulations controlling the assignment and transfer of its shares. The first set of bylaws shall be adopted at the meeting of the incorporators, as provided in § 727 of this title, but thereafter the power to make, alter or repeal bylaws shall be in the stockholders, provided that any corporation may, in the certificate of incorporation, confer that power upon the directors.

38 Del. Laws, c. 94, § 12; Code 1935, § 2381; 5 Del. C. 1953, § 741; 50 Del. Laws, c. 381, § 1.;



§ 742. Directors; number, quorum, term, vacancies and oath

(a) The business of every corporation organized under this chapter shall be managed by a board of directors. The number of directors which shall constitute the whole board shall be such as may be specified in the articles of association, but in no case shall the number be less than 5. The bylaws shall prescribe how many directors shall constitute a quorum for the transaction of business.

(b) The directors elected at the organization meeting of the incorporators, as provided in § 727 of this title, shall hold office until the succeeding annual meeting of the stockholders and until their successors have been duly chosen and qualified, and thereafter directors shall be elected at the annual meeting of the stockholders or at an adjournment of the annual meeting. Vacancies in the board of directors shall be filled by a majority of the remaining directors, though less than a quorum, and the directors so chosen shall hold office until the next annual election and until their successors shall be duly elected and qualified.

(c) Every director shall be sworn to the faithful performance of the director's duties.

32 Del. Laws, c. 103, § 17; 38 Del. Laws, c. 94, § 11; Code 1935, §§ 2305, 2380; 5 Del. C. 1953, § 742; 49 Del. Laws, c. 124; 63 Del. Laws, c. 142, § 3; 64 Del. Laws, c. 156, § 1; 70 Del. Laws, c. 186, § 1.;



§ 743. Stockholders' meetings; time, place, adjournment and quorum

(a) Meetings of stockholders (except the meeting of incorporators referred to in § 727 of this title) shall be held in this State. The bylaws shall fix the time of the annual meeting and may provide for special or called meetings of stockholders.

(b) Any meeting of the stockholders may be adjourned and at such adjourned meeting, any business may be transacted that could have been acted on at the meeting which was adjourned.

(c) The bylaws may prescribe what number of shares shall be represented at any stockholders' meeting to constitute a quorum, but in the absence of such a provision, any number of shares represented at a stockholders' meeting shall be sufficient for the transaction of business thereat.

38 Del. Laws, c. 94, § 12; Code 1935, § 2381; 5 Del. C. 1953, § 743; 63 Del. Laws, c. 219, § 1.;



§ 744. Voting rights of stockholders

Each stockholder shall, at every meeting of the stockholders, be entitled to 1 vote in person or by proxy for each share of the capital stock held by such stockholder on all issues on which such stockholder is entitled to vote. No stock shall be voted which shall have been transferred on the books of the corporation within 20 days next preceding the stockholders' meeting.

38 Del. Laws, c. 94, § 12; Code 1935, § 2381; 5 Del. C. 1953, § 744; 60 Del. Laws, c. 350, § 1.;



§ 745. Capital stock; minimum required

The capital stock of a bank organized under this chapter shall be as follows: not less than $500,000 if the bank is located in a city or town having a population of more than 50,000 persons; not less than $350,000 if the bank is located in a city or town of not more than 50,000 nor less than 5,000 persons; and not less than $250,000 if the bank is located in a town of not more than 5,000 persons, or such greater amount as the Commissioner may require after review of the charter, business plan and proposed activities of the bank. The capital stock of a trust company or limited purpose trust company organized under the law of this State shall not in any case be less than $500,000; provided, however, that this requirement shall not apply to trust companies organized under the laws of this State prior to February 28, 1933, and authorized by a certificate issued by the State Bank Commissioner to transact the business of a trust company on January 1, 1997. In addition to the capital stock required by the foregoing, every such bank, trust company or limited purpose trust company shall have a paid-in surplus account equal to no less than one-half of the minimum capital stock required by this section. The minimum capital stock and paid-in surplus required to be maintained by such corporation in its banking or trust company business pursuant to this section may not be utilized to satisfy the capital or reserve requirements to which the corporation may be subject with respect to any activity authorized by § 761(a)(14) of this title.

38 Del. Laws, c. 94, § 13; Code 1935, § 2382; 5 Del. C. 1953, § 745; 63 Del. Laws, c. 261, § 5; 67 Del. Laws, c. 55, § 1; 67 Del. Laws, c. 223, § 3; 71 Del. Laws, c. 19, § 20.;



§ 746. Par value of stock; payment for and issuance; increase and reduction

The capital stock shall be divided into shares of a stated par value. No business shall be transacted by the corporation until the whole amount of its capital stock is subscribed for and actually paid in in cash. No stock shall be issued by any corporation until the par value thereof shall be fully paid in in cash. Any corporation may, subject to the approval of the State Bank Commissioner, increase or reduce its capital stock in the manner hereinafter provided. In the case of a reduction, the capital stock shall not be reduced to less than the amount required by § 745 of this title.

38 Del. Laws, c. 94, § 13; Code 1935, § 2382; 49 Del. Laws, c. 120; 51 Del. Laws, c. 14; 64 Del. Laws, c. 386, § 2.;



§ 747. Stockholders' liability

The private property of the stockholders shall not be subject to the payment of the corporate debts except as otherwise provided in the articles of association.

38 Del. Laws, c. 94, § 14; Code 1935, § 2383; 5 Del. C. 1953, § 747.;



§ 748. Dividends

The directors of a bank or trust company may declare dividends on common or preferred stock of so much of the net profits of the corporation as they shall judge expedient; but the corporation shall, before the declaration of a dividend on common stock from the net profits, carry 50% of its net profits of the preceding period for which the dividend is paid to its surplus fund until the same shall amount to 50% of its capital stock; and thereafter shall carry 25% of its net profits of the preceding period for which the dividend is paid to its surplus fund until the same shall amount to 100% of its capital stock.

32 Del. Laws, c. 103, § 19; 38 Del. Laws, c. 93, § 1(8); 38 Del. Laws, c. 94, § 28; Code 1935, §§ 2307, 2397; 5 Del. C. 1953, § 748; 60 Del. Laws, c. 458, § 1.;



§ 749. Amendment of charter

(a) Banks and trust companies heretofore or hereafter created by or under this Code or any other special act or general law of this State, except as provided in Chapters 15 or 16 of this title, shall hereafter amend their charters, certificates of incorporation, certificates of formation or articles of association by and under this section.

(b) Any bank or trust company in this State whether created under this chapter or by special act of the General Assembly (but not under Chapters 15 or 16 of this title), may, from time to time, when and as desired, amend its charter, certificate of incorporation or articles of association relating to the regulation and governance of corporations established under Title 8, or, in the case of a trust company that is a limited liability company, its certificate of formation or articles of association relating to regulation and governance of limited liability companies formed under Title 6, in each case where the same are not inconsistent with the express provisions of this chapter, including, but not limited to, addition to its corporate powers and purposes, or diminution thereof, or both (provided such additional corporate power or purpose to be such as is authorized or contemplated under any of the provisions of this chapter); or by increasing or decreasing its authorized capital stock (provided that such increase or decrease be expressly approved by the State Bank Commissioner, and provided also that the capital stock shall not be reduced below the amount prescribed by § 745 of this title); by changing the number or par value of its shares of stock; or by changing its corporate title (provided that the word "savings" shall not be used in the amended title, and provided further that no corporation not authorized to do a trust company business shall use the word "trust" in its amended title); and by increasing or decreasing its number of directors (provided that in no case shall the whole number of directors be less than 5). Any or all such changes or alterations may be effected by 1 certificate of amendment. No amendment shall contain a provision which would not have been lawful and proper to insert in an original charter, certificate of incorporation, certificate of formation or articles of association adopted granted or issued under this chapter, but nothing contained in this section shall prohibit the increase in capital stock of a trust company organized prior to February 28, 1933 and authorized by a certificate issued by the State Bank Commissioner to transact the business of a trust company on January 1, 1997, to any amount which may be less than required in § 745 of this title. In the case of an increase of capital stock, the amendment may provide that the increased stock may in whole or in part be disposed of without being offered to the stockholders, but in no case shall any stock be issued except upon payment in full in cash.

(c) The procedure for amendment and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the amendment of the certificate of incorporation of a corporation having a capital stock or, in the case of a trust company that is a limited liability company, as prescribed in Chapter 18 of Title 6 for the amendment of the certificate of formation or limited liability company agreement of a limited liability company. No certificate of amendment shall be received or filed by the Secretary of State or be deemed or held to be effective unless and until the proposed certificate of amendment shall have been submitted to the State Bank Commissioner and shall have been approved both in substance and in form by said Commissioner.

38 Del. Laws, c. 94, §§ 3, 30; Code 1935, §§ 2372, 2399; 46 Del. Laws, c. 251, § 3; 5 Del. C. 1953, § 749; 49 Del. Laws, c. 121; 51 Del. Laws, c. 15; 57 Del. Laws, c. 740, § 19A; 64 Del. Laws, c. 386, § 3; 66 Del. Laws, c. 26, § 1; 71 Del. Laws, c. 19, § 21; 71 Del. Laws, c. 25, §§ 9, 10; 76 Del. Laws, c. 383, §§ 9-13.;



§ 750. Merger and consolidation

Repealed by 70 Del. Laws, c. 327, § 4, eff. May 2, 1996.;



§ 751. Acquisition or sale of assets, assumption of liabilities, consolidation and merger; Commissioner's approval; title to property

(a) No bank or trust company doing business in this State, whether or not organized under this chapter, shall merge or consolidate with, sell any substantial portion of its assets to, or take over any substantial portion of the assets and/or assume the liabilities, in whole or in part, of any other bank or trust company, savings bank, national bank, federal savings association (as defined in the Home Owners' Loan Act, 12 U.S.C. § 1461 et seq.) or out-of-state bank (as defined in § 795 of this title) (whether any of the foregoing is then doing business or has ceased to do business or has surrendered its charter or has dissolved) unless and until such action shall be approved by the State Bank Commissioner.

(b) The Commissioner may require that he or she be furnished with such information as to the assets and liabilities and as to the condition of the banks or trust companies concerned as he or she deems necessary or proper to determine whether to give or withhold his approval.

The State Bank Commissioner shall refuse his or her approval whenever in his opinion the transaction will weaken or tend to weaken any bank or trust company concerned.

(c) No title to any property shall pass where the transaction is in violation of this section.

37 Del. Laws, c. 131, § 1; 32 Del. Laws, c. 103; Code 1935, § 2314; 5 Del. C. 1953, § 751; 70 Del. Laws, c. 112, §§ 6, 7.;



§ 752. Fees for merger, consolidation or acquisition of assets and assumption of liabilities

Repealed by 70 Del. Laws, c. 327, § 4, eff. May 2, 1996.;






Subchapter IV Powers and Prohibitions

§ 761. General powers of corporations organized under this chapter

(a) A corporation established under and in compliance with this chapter shall have power to:

(1) Sue and be sued, complain and defend in any court of law or equity;

(2) Make and use a common seal and alter the same at pleasure;

(3) Hold, purchase, convey, mortgage or lease real and personal property;

(4) Borrow and lend money;

(5) Discount bills, promissory notes or other evidences of debt;

(6) Receive deposits of money either on time or demand;

(7) Buy and sell gold and silver bullion and foreign money and coin;

(8) Purchase securities for the investment of the funds under its control and sell the same;

(9) Take mortgages and obligations of all kinds for payment of money for the investment of funds under its control and sell the same;

(10) Receive for safekeeping securities and all types of choses in action and all kinds of personal property;

(11) Keep deposit boxes and rent them to customers or patrons;

(12) Engage in the sale, distribution and underwriting of, and deal in, stocks, bonds, debentures, notes or other securities;

(13) Exercise the powers and engage in the activities permissible for such corporations through 1 or more subsidiaries;

(14) Act as an insurer and transact the business of insurance in accordance with the provisions of Title 18; except that no corporation established under and in compliance with this chapter shall have power to act as a title insurer and transact the business of title insurance;

(15) Act as guarantor or surety for the debt or obligation of another, including specifically but without limitation the rediscounting with recourse of commercial paper and the issuance of letters of credit as defined in § 5-103(1)(a) of Title 6 and standby letters of credit. As used herein, the term "standby letter of credit" includes every letter of credit (or similar arrangement however named or designated) which represents an obligation to the beneficiary on the part of the issuer to repay money borrowed by or advanced to or for the account of the customer, or to make payment on account of any evidence of indebtedness undertaken by the customer, or to make payment on account of any default by the customer in performance of an obligation. The terms "beneficiary," "issuer" and "customer" as used herein have the same meaning as in § 5-103(1) of Title 6; and

(16) Authorize an affiliated insured depository institution (as those terms are defined in § 796 of this title) to engage in the authorized agency activities provided in § 796A of this title.

(17) Generally, use, exercise and enjoy all of the powers, rights, privileges and franchises incident to a banking corporation and, if established as a trust company, incident to a trust company, and which are necessary or proper for the transaction of the business of the corporation.

(b) All powers conferred by this section are subject to and are to be construed as qualified by the limitations, restrictions and regulations prescribed by the Commissioner or in other sections of this chapter or by this Code or any other statute of this State providing regulations for banks and trust companies.

38 Del. Laws, c. 94, § 15; Code 1935, § 2384; 5 Del. C. 1953, § 761; 66 Del. Laws, c. 27, § 6; 67 Del. Laws, c. 223, § 2; 70 Del. Laws, c. 112, § 8.;



§ 762. Ownership of real estate used for transaction of business

A corporation established under this chapter may hold real estate suitable for the transaction of its business; but, if the aggregate amount invested and proposed to be invested therein, including the cost of alterations and additions in the nature of permanent fixtures, exceeds, directly or indirectly, 50 percent of its capital, surplus and undivided profit accounts, the excess investment shall be made only with the approval of the State Bank Commissioner. The amount of money invested by the corporation in the securities of any corporation, trust or other organization which holds real estate in whole or in part used for the transaction of the business of the corporation or intended for such use, shall be included in determining the amount of real estate that may be held by the corporation under this section.

38 Del. Laws, c. 94, § 19; Code 1935, § 2388; 5 Del. C. 1953, § 762; 62 Del. Laws, c. 3, § 3.;



§ 763. Membership in Federal Reserve System

(a) Any bank or trust company incorporated under this Code or any other laws of this State may become a member of the Federal Reserve Bank, organized or to be organized in the Federal Reserve District in which such bank or trust company is located, under the act of Congress known as the Federal Reserve Act, approved December 23, 1913, and such bank or trust company may subscribe for, purchase, hold and surrender, from time to time, such amounts of the capital stock of such Federal Reserve Bank as the bank or trust company may deem advisable or as may be required under the Federal Reserve Act, or any amendment thereof, in order to obtain and continue such membership, and upon the purchase of such stock, to assume the liabilities and become entitled to the benefits recited in the Federal Reserve Act.

(b) Any corporation which becomes a member of the Federal Reserve System may, while it continues as a member bank of the System, have and exercise any and all of the corporate powers and privileges which may be exercised by member banks of the System.

28 Del. Laws, c. 107, § 1; 38 Del. Laws, c. 94, § 21; Code 1935, §§ 2273, 2390; 5 Del. C. 1953, § 763.;



§ 764. Capital notes or debentures

(a) With the approval of the State Bank Commissioner, any bank or trust company in this State, whether or not organized under this chapter, may at any time through action of its board of directors and without requiring any action of its stockholders issue and sell its capital notes or debentures. The capital notes or debentures shall be subordinate and subject to the claims of depositors and may be subordinated and subjected to the claims of other creditors.

(b) The term "capital" as used in this Code and any other laws of this State relating to banking shall be construed to embrace the amount of outstanding capital notes and debentures legally issued by any bank or trust company in this State and sold by it. The capital stock of any bank or trust company may be deemed to be unimpaired when the amount of the capital notes and debentures as represented by cash or sound assets exceeds the impairment as found by the State Bank Commissioner. Before any capital notes or debentures are retired or paid by the bank or trust company, any existing deficiency of its capital (disregarding the notes or debentures to be retired) must be paid in cash, to the end that the sound capital assets shall at least equal the capital stock of the bank or trust company.

(c) The capital notes or debentures shall in no case be subject to any assessment. The holders of capital notes or debentures shall not be held individually responsible as such holders for any debts, contracts, or engagements of the bank or trust company and shall not be held liable for assessments to restore impairments in the capital of the institution.

40 Del. Laws, c. 149, § 1; Code 1935, § 2407; 5 Del. C. 1953, § 764; 63 Del. Laws, c. 3, § 4.;



§ 765. Power of trust company

In the case of a corporation established as a trust company under this chapter, the powers conferred by § 761 of this title shall include the right or power to be appointed executor of a will, codicil or writing testamentary, administrator with the will annexed or administrator of the estate of any decedent, receiver, assignee, guardian, conservator or trustee by will or by any written instrument or other act of the parties, or by any court or official, under the same circumstances, in the same manner, and subject to the same control by the court having jurisdiction of the same, as a legally qualified individual.

38 Del. Laws, c. 94, § 22; Code 1935, § 2391; 5 Del. C. 1953, § 765.;



§ 766. Power of trust company to act as agent, registrar, trustee, etc

A trust company established under this chapter may act as agent for the purpose of issuing, registering or countersigning the certificates of stock, bonds, or other evidences of indebtedness of a corporation, association, municipal corporation, state or national government, on such terms as may be agreed upon, and may also act as trustee for the bondholders of a corporation, and for such purpose may receive transfers of real and personal property upon such terms as may be agreed upon.

38 Del. Laws, c. 94, § 25; Code 1935, § 2394; 5 Del. C. 1953, § 766.;



§ 767. Limitations on powers and activities of banks and trust companies

(a) Any bank or trust company which engages in any activity authorized by § 761(a)(14) of this title otherwise than through a subsidiary thereof shall engage in each such activity through a department or division which shall maintain financial records separate and distinct from other records of such bank or trust company; provided, that such division may be established and may engage in each such activity only in accordance with the provisions of Title 18.

(b) A bank or trust company which engages in any activity authorized by § 761(a)(14) of this title, whether through a department, division or subsidiary, may make loans to and transact other business with such department, division or subsidiary, provided such loan or other transaction is made on terms and under circumstances substantially the same as for comparable transactions with or involving other customers, or, in the absence of comparable transactions, upon terms and under circumstances that in good faith would be offered to or would apply to other customers.

(c) No department, division or subsidiary of a bank or trust company which engages in any activity authorized by § 761(a)(14) of this title shall utilize in any manner or for any purpose the information contained in any insurance contract between a nonaffiliated insurer and the insured which such company has obtained from the insured in connection with any request for an extension of credit.

(d) No bank or trust company which engages in any activity authorized by § 761(a)(14) of this title shall, in evaluating any request or application for the extension of credit, discriminate against an applicant on the basis that such applicant is a competitor of such bank or trust company in any such activity.

(e) The offer to sell or the sale of any insurance product authorized to be sold under this section shall be made only by those individuals who are validly licensed as insurance agents or brokers in the State or other jurisdiction in which the sale of insurance is offered or consummated. The offer to sell insurance products shall include, but not be limited to, solicitation by mail, telephone, electronic or print media, and by personal contact. Violation of this subsection shall subject the violator and the employer of the violator to the penalties prescribed in Title 18 for solicitation or sale of insurance and the receipt or payment of commissions to unauthorized persons, if the violation occurred in this State. The Banking Commissioner and the Insurance Commissioner shall be charged to advise regulators in other states or jurisdictions when it is discovered that such violations have occurred in such other state or jurisdiction.

38 Del. Laws, c. 94, §§ 16, 26; Code 1935, §§ 2385, 2395; 5 Del. C. 1953, § 767; 63 Del. Laws, c. 3, § 5; 66 Del. Laws, c. 27, § 7; 67 Del. Laws, c. 223, § 4; 67 Del. Laws, c. 224, §§ 1, 2; 70 Del. Laws, c. 112, § 9; 71 Del. Laws, c. 254, § 8.;



§ 768. Loans on security of and purchase of its own capital stock

No corporation established under this chapter or under Chapter 15 of this title shall directly or indirectly make a loan or discount on the security of the shares of its own capital stock, nor be the purchaser or holder of such shares, unless such security or purchase shall be necessary to prevent loss upon a debt previously contracted in good faith. The stock so purchased or acquired shall, within 6 months after its purchase or acquisition, be sold or disposed of at public or private sale.

38 Del. Laws, c. 94, § 18; Code 1935, § 2387; 5 Del. C. 1953, § 768; 64 Del. Laws, c. 42, § 4; 71 Del. Laws, c. 19, § 22.;



§ 769. Ownership of capital stock of another bank or trust company

No bank or trust company shall hold more than 10 percent of the capital stock of any other bank or trust company without the approval of the Commissioner. In determining whether to grant such approval, the Commissioner shall consider the convenience and needs of the public of this State. Any acquisition by a bank or trust company of more than 10 percent of the capital stock of any other bank or trust company that was approved by the Commissioner before January 1, 1996, shall be deemed to have been approved by the Commissioner without the survival of any conditions required by former subsection (b) of this section.

32 Del. Laws, c. 103, § 21; 38 Del. Laws, c. 93, § 1(8); 38 Del. Laws, c. 94, § 29; Code 1935, §§ 2309, 2398; 5 Del. C. 1953, § 769; 64 Del. Laws, c. 386, § 4; 64 Del. Laws, c. 461, § 1; 68 Del. Laws, c. 303, § 11; 70 Del. Laws, c. 112, §§ 10, 11; 70 Del. Laws, c. 327, § 5.;



§ 770. Branch office

(a)(1) Any bank or trust company, if authorized by its charter, may open a branch office or place of business, or branch offices or places of business in this State, upon application submitted to and approved by the State Bank Commissioner and upon the issuance of a certificate of authority of the State Bank Commissioner. For the purposes of this section, a branch office or place of business shall include any location, except as provided by §§ 771 and 772 of this title, at which deposits are received or checks paid or money lent. The application shall state the exact location of the intended branch office and the necessity for its opening and the Commissioner shall inquire into the matter, and if the Commissioner deems that the public convenience will be served thereby and that there is good and sufficient reason that the corporation shall have the branch office, the Commissioner shall issue its written permission for the opening of the branch office. Any certificate of authority issued by the Commissioner shall be void and of no effect if after the expiration of a reasonable period of time, as determined by the State Bank Commissioner, such branch is not actually opened for business. The Commissioner shall by regulations prescribe the criteria to be applied in determining what constitutes a reasonable period of time.

(2) The applicant shall pay to the Commissioner an investigation fee of $250, which shall not be refundable and shall be submitted with the application.

(b) Nothing in this section contained shall deny any bank or trust company the right to continue a branch office or branch offices if such branch office or branch offices shall have been actually established prior to the 1st day of January, 1934, and business continuously conducted thereat since such establishment.

(c)(1) Any bank or trust company that is authorized by its charter to operate a branch office may open a mobile branch upon application submitted to and approved by the Commissioner and upon the issuance of a certificate of authority of the Commissioner. For purposes of this section, a "mobile branch" means a branch that operates at more than one location. The application for a mobile branch shall specify the manner of operation of the mobile branch, the area in which the mobile branch will operate, and the necessity for the opening of the mobile branch. If the Commissioner deems that the public convenience will be served and that there is good and sufficient reason that the bank or trust company should operate the mobile branch, the Commissioner shall issue written permission for its opening. Any certificate of authority that the Commissioner issues shall be void and have no affect if, after the expiration of a reasonable period of time as determined by the Commissioner, the mobile branch is not actually open for business. The Commissioner shall by regulation prescribe the criteria to be applied for determining what constitutes a reasonable period of time.

(2) The applicant for a mobile branch shall pay the Commissioner an investigation fee of $250 which shall not be refundable and shall be submitted with the application.

32 Del. Laws, c. 103, § 4; 38 Del. Laws, c. 93, § 1(1); 38 Del. Laws, c. 94, § 20; Code 1935, §§ 2292, 2389; 46 Del. Laws, c. 251, §§ 1, 2; 5 Del. C. 1953, § 770; 49 Del. Laws, c. 127; 56 Del. Laws, c. 155; 57 Del. Laws, c. 740, § 19A; 60 Del. Laws, c. 268, §§ 5, 6; 62 Del. Laws, c. 245, § 1; 63 Del. Laws, c. 3, § 6; 63 Del. Laws, c. 255, § 1; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 303, § 12; 69 Del. Laws, c. 165, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, § 23; 71 Del. Laws, c. 25, § 11; 73 Del. Laws, c. 22, § 1.;



§ 771. Foreign branch offices

(a) Any bank or trust company having a paid-in capital and surplus exceeding $1,000,000 or more may open branch offices or places of business without the State, in the United States of America, or its possessions or in any other state of the United States of America or in foreign countries upon issuance of a certificate of authority by the State Bank Commissioner and upon such conditions and under such regulations as the State Bank Commissioner may prescribe; provided, however, that the Commissioner shall be authorized to exempt from the coverage of this section such places of business or classes of places of business as the Commissioner shall find inappropriate to include in order to effectuate the purposes of this section.

(b) If any bank or trust company has opened and occupied a branch office in a foreign country pursuant to subsection (a) of this section, it may, unless otherwise advised by the State Bank Commissioner, open and occupy an additional branch office or branch offices in such country without having to apply for the approval of the Commissioner provided that it gives the Commissioner notice of at least 30 days (or such shorter period as the Commissioner in individual cases may approve) before opening and occupying any such additional branch office.

(c) The applicant shall pay to the Commissioner an investigation fee of $250, which shall not be refundable and shall be submitted with the application for the issuance of a certificate under subsections (a) or (e) of this section.

(d) Electronic devices or machines located without the State which may be utilized to accomplish banking transactions by customers of banks located within the State, by whatever arrangement, shall not be deemed to be a branch office under this section or any other provision of Delaware law, nor shall any such arrangement require approval of the State Bank Commissioner.

(e) Any corporation established under this chapter or Chapter 16 of this title or by act of the General Assembly having paid-in capital and surplus exceeding $1,000,000 may open affiliated offices or places of business inside or outside this State, in the United States of America or its possessions or in foreign countries solely to conduct activities authorized by § 761(a)(14) or § 1661(a)(14) of this title upon the issuance of a certificate of authority by the Commissioner, and upon such conditions and under such regulations as may be prescribed.

63 Del. Laws, c. 3, § 7; 63 Del. Laws, c. 255, § 2; 67 Del. Laws, c. 223, § 7; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 112, § 12; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, §§ 12, 13; 73 Del. Laws, c. 22, § 2.;



§ 772. Automated service branch

Any bank or resulting bank (as defined in § 795 of this title) may install or operate 1 or more automated service branches in this State without approval of, or notice to, the Commissioner.

68 Del. Laws, c. 303, § 13; 69 Del. Laws, c. 165, § 16; 71 Del. Laws, c. 19, §§ 24-26; 74 Del. Laws, c. 210, §§ 1-3.;






Subchapter V Limited Purpose Trust Companies

§ 773. Definitions

As used in this subchapter:

(1) "Affiliate" means a person that directly, or indirectly through 1 or more intermediaries, controls, or is controlled by, or is under common control with, the person specified. "Control" means beneficial ownership directly, or indirectly through 1 or more intermediaries, of more than 50 per centum of the voting securities or partnership interests in any person other than an individual.

(2) "Loans" means consumer loans for personal, property or household purposes, mortgage loans and commercial loans other than to affiliates.

(3) "Located in the State" means, with respect to state chartered banks or trust companies, banks or trust companies created under the laws of this State and, with respect to national banking associations, banks or trust companies whose principal place of business is located in this State.

(4) "Trust company powers" means all of the powers, rights, privileges and franchises incident to a trust company established under subchapter IV of this chapter, except:

a. To receive deposits subject to check or to repayment upon presentation of a passbook, certificate or deposit or other evidence of debt, or upon request of the depositor; and

b. To make loans.

63 Del. Laws, c. 261, § 3.;



§ 774. Establishment

A corporation established under this subchapter shall be known as a limited purpose trust company. The Commissioner shall issue no certificate of public convenience and advantage with respect to any corporation proposed to be established under this chapter solely for the purpose of exercising trust company powers, excepting a corporation organized under this subchapter.

63 Del. Laws, c. 261, § 3.;



§ 775. Powers; restrictions

(a) With respect to a limited purpose trust company, the powers conferred by subchapter IV of this chapter or otherwise by law shall be limited solely to such powers as are necessary or incidental to the performance of trust company powers.

(b) No limited purpose trust company established under this subchapter may:

(1) Amend its articles of association, charter, certificate of incorporation or bylaws by addition to its corporate purpose or powers;

(2) Merge or consolidate, except with:

a. An affiliate or affiliates; or

b. A corporation or corporations established under this subchapter;

(3) Have more than a single office within this State open to the public for the conduct of its business; or

(4) Exercise any power of appointment in a manner inconsistent with § 3548 of Title 12.

63 Del. Laws, c. 261, § 3; 73 Del. Laws, c. 37, § 2.;



§ 776. Organization; number of incorporators

(a) Except as otherwise required by this subchapter, the organization of a limited purpose trust company shall be governed by subchapter II of this chapter, provided that:

(1) The articles of association of a limited purpose trust company shall specifically state that the formation of a limited purpose trust company is the purpose for which the subscribers thereto associate themselves;

(2) Any application for a certificate of public convenience and advantage made with respect to a limited purpose trust company shall plainly state on its face that the application is for such a certificate with respect to a limited purpose trust company and not for a certificate with respect to a bank or trust company; and

(3) Any certificate of public convenience and advantage issued by the Commissioner on such application shall similarly state on its face that such certificate approves the formation of a limited purpose trust company pursuant to this subchapter.

(b) The number of persons who associate themselves for the purpose of forming a limited purpose trust company shall be no less than 3, except to the extent otherwise provided in § 722 of this title for a trust company that is formed as a limited liability company.

63 Del. Laws, c. 261, § 3; 76 Del. Laws, c. 383, § 14.;



§ 777. Certificate of public convenience and advantage

(a) In determining whether a certificate of public convenience and advantage shall be issued with respect to any limited purpose trust company, the Commissioner shall consider:

(1) The financial and managerial resources of the limited purpose trust company and whether it will have sufficient capital to support its business operations; provided however, that in no event shall the capital of the limited purpose trust company be less than that required by § 745 of this title;

(2) The future prospects of the limited purpose trust company;

(3) The financial history of affiliates of the limited purpose trust company, if any;

(4) Whether the organization of the limited purpose trust company may result in undue concentration of resources or substantial lessening of competition in this State; and

(5) The convenience and needs of the public and this State.

(b) No certificate of public convenience and advantage shall be issued with respect to any limited purpose trust company except on a finding:

(1) That the limited purpose trust company will be operated in a manner so as not to attract customers from the general public in this State to the substantial detriment of existing banks or trust companies located in this State other than corporations established under this subchapter, provided that such limited purpose trust company may be operated in a manner likely to attract and retain customers with whom it or any affiliate thereof have or have had business relations;

(2) That the limited purpose trust company itself, or together with its affiliates, will employ within 3 years of its commencement of business in this State at least 100 persons within this State; provided, that the Commissioner shall extend, upon request of the limited purpose trust company, the time within which to employ such 100 persons to a 4th year if 50 such persons are employed by the end of the 3rd year and thereafter to a 5th year for reasonable cause shown; provided however, that the requirements of this paragraph shall not apply to a limited purpose trust company established under this subchapter on or after January 1, 1996;

(3) That the limited purpose trust company itself, or together with its affiliates, has a total ownership equity of at least $25,000,000; provided, however, that the requirements of this paragraph shall not apply to a limited purpose trust company established under this subchapter on or after January 1, 1996;

(4) That the limited purpose trust company shall maintain its headquarters in this State; and

(5) That, pursuant to its application for such certificate, the limited purpose trust company has specifically agreed to be bound by the conditions set forth in this subchapter.

(c) Every corporation formed under this subchapter shall operate in compliance with the standards set forth in subsection (b) of this section; provided however, that any limited purpose trust company established under this subchapter before January 1, 1996, may file an application with the Commissioner for the waiver of either or both of the conditions specified in subsections (b)(2) and (3) of this section. Such application shall contain such information as the Commissioner may by regulation require, shall be accompanied by an investigation fee of $1,150 payable to the Office of the State Bank Commissioner and shall be approved by the Commissioner upon finding that the applicable provisions of law have been complied with. In determining whether to approve an application pursuant to this subsection, the Commissioner shall consider the convenience and needs of the public of this State and, in the case of an application to waive the requirement of subsection (b)(3) of this section, whether the limited purpose trust company will have sufficient capital to support its business operations; provided however, that in no event shall the capital of the limited purpose trust company be less than that required by § 745 of this title.

63 Del. Laws, c. 261, § 3; 70 Del. Laws, c. 327, §§ 6-10; 71 Del. Laws, c. 254, § 9.;



§ 778. Violations

If any limited purpose trust company is found by the Commissioner to have violated any condition of § 777(c) of this title or to have exercised powers beyond those conferred by § 775 of this title, the Commissioner shall issue an order pursuant to § 136 of this title to cease and desist such violation by a date certain. Upon a finding that the limited purpose trust company has not complied with such order, the Commissioner shall take such steps as set forth in § 131 of this title as regards violations of this Code.

63 Del. Laws, c. 261, § 3.;



§ 779. Applicability of other provisions of law

To the extent not inconsistent with the object, purpose, and provisions of this subchapter, a limited purpose trust company shall be subject to any section of this Code or any other statute or law of this State applicable to trust companies.

63 Del. Laws, c. 261, § 3; 68 Del. Laws, c. 303, § 14.;






Subchapter VI Merger, Consolidation or Conversion of National, State Bank or Trust Company

§ 781. Definitions

As used in this subchapter:

(1) "Bank" means a state or a national bank.

(2) "Continuing bank" means a merging bank, the charter of which becomes the charter of the resulting bank.

(3) "Converting bank" means a bank converted from a state to a national bank, or the reverse.

(4) "Merger" includes consolidation.

(5) "Merging bank" means a party to a merger.

(6) "National bank" means a national bank association located in this State.

(7) "Resulting bank" means the bank resulting from a merger or conversion.

(8) "State bank" means a bank or trust company chartered under the laws of this State.

5 Del. C. 1953, § 781; 49 Del. Laws, c. 126.;



§ 782. Merger with or conversion into national bank

(a) Nothing in the laws of this State shall restrict the right of a bank created under this chapter or Chapter 16 of this title or under any special act of the General Assembly to merge with or convert into a resulting national bank. The action to be taken by such merging or converting state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a state bank shall be required for the merger or conversion, and that on conversion by a state into a national bank the rights of dissenting stockholders shall be those specified in § 788 of this title.

(b) Upon the completion of the merger or conversion, the certificate and charter of any merging or converting state bank shall automatically terminate.

(c) A resulting national bank shall be considered the same business and corporate entity as each merging bank or as the converting bank with all the property, rights, powers, duties and obligations of each merging bank or the converting bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

5 Del. C. 1953, § 782; 49 Del. Laws, c. 126; 64 Del. Laws, c. 42, § 5; 71 Del. Laws, c. 25, § 14.;



§ 783. Merger with or conversion into state bank

Upon written approval by the State Bank Commissioner banks may be merged to result in a state bank, or a national bank may convert into a state bank as hereafter prescribed, except that the action by a national bank shall be taken in the manner prescribed by and shall be subject to limitations and requirements imposed by the laws of the United States which shall also govern the rights of its dissenting stockholders.

5 Del. C. 1953, § 783; 49 Del. Laws, c. 126; 57 Del. Laws, c. 740, § 19C.;



§ 784. Premerger procedure for resulting state bank

(a) The board of directors of each merging state bank shall, by a majority of the entire board, approve a merger agreement which shall contain:

(1) The name of each merging bank and location of each office;

(2) With respect to the resulting bank: (i) its name and the location of the principal and of each additional office which shall not be at places other than preexisting offices of any merging bank; (ii) the name and residence of each director to serve until the next annual meeting of the stockholders; (iii) the name and residence of each officer; (iv) the amount of capital, the number of shares and the par value of each share, or a statement that the resulting bank will be a nonstock corporation; (v) whether preferred stock is to be issued and the amount, terms and preferences; (vi) the designation of the continuing bank, the charter of which is to be the charter of the resulting bank, together with the amendments to the continuing charter and to the continuing bylaws;

(3) Provisions governing the manner of converting the shares of the merging banks into shares of the resulting state bank and, if any shares of any of the merging banks are not to be converted solely into shares or other securities of the resulting state bank, the cash, property, rights or securities of any other bank or corporation which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of the certificates evidencing them, which cash, property, rights or securities of any other bank or corporation may be in addition to or in lieu of shares of other securities of the resulting state bank and such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares, interest or rights, or for any other arrangement with respect thereto consistent with § 155 of Title 8;

(4) A statement that the agreement is subject to approval by the State Bank Commissioner and by the stockholders of each merging bank;

(5) Provisions governing the manner of disposing of the shares of the resulting state bank not taken by dissenting stockholders of merging banks; and

(6) Such other provisions as the State Bank Commissioner may require to enable him or her to discharge his or her duties with respect to the merger.

(b) After approval by the board of directors of each merging state bank, the merger agreement shall be submitted to the State Bank Commissioner for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board and evidence of proper action by the board of directors of any merging national bank.

(c) Within 30 days after receipt by the State Bank Commissioner of the papers specified in subsection (a) of this section, the Commissioner shall approve or disapprove the merger agreement, and if no action is taken, the agreement shall be deemed approved; provided, however, that before the expiration of such 30-day period or any extension thereof, the Commissioner in the Commissioner's sole discretion may by order extend such period for up to an additional 30 days in order to enable the Commissioner to fulfill the Commissioner's responsibilities with respect to the merger. The Commissioner shall approve the agreement if it appears that:

(1) The resulting state bank meets the requirements of state law as to the formation of a new state bank;

(2) The agreement provides an adequate capital structure, including surplus, in relation to the deposit liabilities of the resulting state bank and its other activities which are to continue or are to be undertaken;

(3) The agreement is fair; and

(4) The merger is not contrary to the public interest.

(d) If the State Bank Commissioner disapproves an agreement, the State Bank Commissioner shall state the objections thereto and give an opportunity to the merging banks to amend the merger agreement to obviate such objections.

5 Del. C. 1953, § 784; 49 Del. Laws, c. 126; 57 Del. Laws, c. 740, § 19D; 63 Del. Laws, c. 186, § 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, § 27; 71 Del. Laws, c. 25, § 15.;



§ 785. Merger procedure for resulting state bank

Following the approval of the merger agreement both in substance and in form by the State Bank Commissioner, the procedure for a merger which is to result in a state bank and the legal effect of any such merger (except as regards the rights of dissenting stockholders to payment for their shares) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of 2 or more corporations organized under the provisions of that chapter.

5 Del. C. 1953, § 785; 49 Del. Laws, c. 126; 57 Del. Laws, c. 740, § 19E.;



§ 786. Conversion of national banks and federal savings associations into state banks

(a) Except as provided in § 789 of this title, a national bank or federal savings association (as defined in the Home Owners' Loan Act, as amended, at 12 U.S.C. § 1462) located in this State which follows the procedure prescribed by the laws of the United States to convert into a state bank may be granted a state charter with the approval of the State Bank Commissioner; provided, however, that the conversion shall be deemed approved if no action is taken by the State Bank Commissioner within 30 days after receipt of the completed application in accordance with subsection (b) of this section. Notwithstanding any other provision of this title, a state bank resulting from the conversion of a national bank or federal savings association may retain and exercise all the powers and rights of the converting national bank or federal savings association, in addition to all the powers and rights available to a state bank under this title.

(b) The national bank or federal savings association may apply for such charter by filing with the State Bank Commissioner:

(1) A certificate signed by its president and cashier and by a majority of the entire board of directors, setting forth the corporate action taken in compliance with the laws of the United States governing the conversion of a national bank or federal savings association to a state bank; and

(2) The plan of conversion and the proposed articles of incorporation, approved by the stockholders or members, for the operation of the bank as a state bank.

5 Del. C. 1953, § 786; 49 Del. Laws, c. 126; 57 Del. Laws, c. 740, §§ 19F, 19G; 71 Del. Laws, c. 19, §§ 28-30; 71 Del. Laws, c. 25, § 16.;



§ 787. Use of old name

A resulting bank shall have the right to use the name of any merging bank or of the converting bank whenever it deems it more convenient to do so.

5 Del. C. 1953, § 787; 49 Del. Laws, c. 126.;



§ 788. Dissenting stockholders

(a) The owner of shares of a state bank (other than the continuing bank), which were voted against a merger to result in a state bank, or against the conversion of a state bank into a national bank, shall be entitled to receive their value in cash, if and when the merger or conversion becomes effective, upon written demand, made to the resulting state or national bank at any time within 30 days after the effective date of the merger or conversion accompanied by the surrender of the stock certificates. The value of such shares shall be determined, as of the date of the stockholders' meeting approving the merger or conversion, by 3 appraisers, 1 to be selected by the owners of two thirds of the shares involved, 1 by the board of directors of the resulting state or national bank, and the third by the 2 so chosen. The valuation agreed upon by any 2 appraisers shall govern. If the appraisal is not completed within 90 days after the merger or conversion becomes effective the State Bank Commissioner shall cause an appraisal to be made.

(b) The expenses of appraisal shall be paid by the resulting state bank.

(c) The resulting state or national bank may fix an amount which it considers to be not more than the value of the shares of a merging or the converting bank at the time of the stockholders' meeting approving the merger or conversion, which it will pay dissenting shareholders of that bank entitled to payment in cash. The amount due under such accepted offer or under the appraisal shall constitute a debt of the resulting state or national bank.

5 Del. C. 1953, § 788; 49 Del. Laws, c. 126.;



§ 789. Abandonment of trust powers and provision for successor fiduciaries

Where a resulting state bank is not to exercise trust powers, the State Bank Commissioner shall not approve a merger or conversion until satisfied that adequate provision has been made for successors to fiduciary positions held by the merging banks or the converting bank.

5 Del. C. 1953, § 789; 49 Del. Laws, c. 126; 57 Del. Laws, c. 740, § 19H.;



§ 790. Nonconforming assets or business

If a merging or converting bank has assets which do not conform to the requirements of state laws for the resulting state bank or carries on business activities which are not permitted for the resulting state bank, the State Bank Commissioner may permit a reasonable time to conform with state law.

5 Del. C. 1953, § 790; 49 Del. Laws, c. 126; 57 Del. Laws, c. 740, § 19F.;



§ 791. Book value of assets

Without approval by the State Bank Commissioner no asset shall be carried on the books of the resulting bank at a valuation higher than that on the books of a merging or converting bank at the time of its last examination by a state or national bank examiner before the effective date of the merger or conversion.

5 Del. C. 1953, § 791; 49 Del. Laws, c. 126.;



§ 792. Investigation fee

The resulting bank shall pay to the office of the State Bank Commissioner an investigation fee of $1,150 which shall not be refundable and shall be submitted with the application.

60 Del. Laws, c. 268, § 7; 67 Del. Laws, c. 260, § 1; 71 Del. Laws, c. 25, § 17.;



§ 793. Conversion of credit card institution on or after September 29, 1997

(a) Any credit card institution formed under Chapter 15 of this title, upon filing with the Commissioner an application in such form as the Commissioner shall from time to time prescribe, submitted and sworn to by the directors of the credit card institution, may become a bank which shall be deemed as having been formed under and which shall be governed by the provisions of Chapter 7 of this title.

(b) Upon a determination that the applicant(s) have satisfied the requirements of subsection (a) of this section, the Commissioner shall issue a certificate certifying such compliance and ordering and approving the conversion of the credit card institution, which certificate shall be duly filed with the Secretary of State. A certified copy of such filing shall constitute the certificate authorizing commencement of business pursuant to § 733 of this title. From and after such filing, the credit card institution shall become a bank governed by the provisions of Chapters 7 and 8 of this title and any other law of this State regulating banks generally and shall not be subject to any provision of Chapter 15 of this title or any regulation promulgated thereunder.

(c) The resulting bank shall pay to the Commissioner an investigation fee of $1,150 which shall not be refundable and which shall be submitted with the application.

70 Del. Laws, c. 112, § 14; 71 Del. Laws, c. 19, § 32; 71 Del. Laws, c. 25, § 18.;



§ 794. Conversion of a building and loan association

(a) Notwithstanding any other provision of this title, a building and loan association with voting stock regulated pursuant to Chapter 17 of this title may become a bank which shall be deemed as having been formed under and which shall be governed by the provisions of Chapter 7 of this title. The application for conversion filed with the Commissioner shall be in such form as the Commissioner shall from time to time prescribe, submitted and sworn to by the directors of the building and loan association. A 45-day comment period shall commence upon the date of the first notice required under subsection (b) of this section.

(b) The Commissioner shall, at least once during each of the first 2 weeks following the filing of an application under this section, cause to be filed in a newspaper having statewide circulation, at the expense of the applicants, a notice of the filing of such application, which notice shall invite public inspection and comment hereon prior to the expiration of the 45-day period.

(c) If, based upon the application and any other information filed with the Commissioner in support of or objection to such application, the Commissioner shall have cause to believe that a certificate of public convenience and advantage would not be issued to the applicants, the Commissioner shall, not later than 45 days after the close of the comment period, advise applicants of such objection, together with support therefor. At the request of the applicants, the Commissioner shall forthwith proceed to give notice and conduct a hearing in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(d) Upon a determination that the applicants have met the requirements of this section, the Commissioner shall issue a certificate certifying such compliance and ordering and approving a conversion of the building and loan association, which certificate shall be duly filed with the Secretary of State. From and after such filing, the resulting bank shall be governed by the provisions of Chapter 7 of this title and any other law of this State regulating banks generally.

(e) If an application is made for conversion of a building and loan pursuant to this section in connection with an application for acquisition of an existing bank pursuant to subchapter IV of Chapter 8 of this title, the Commissioner may consider and approve or reject both applications concurrently.

(f) The resulting bank shall pay to the Office of the State Bank Commissioner a fee of $5,000 for the use of the State if there is an approval of the conversion. In addition, the resulting bank shall pay an investigation fee of $1,000 which shall not be refundable and which shall be submitted with the application for conversion.

69 Del. Laws, c. 165, § 17.;






Subchapter VII Merger or Consolidation with Out-Of-State Banks

§ 795. Definitions

As used in this subchapter:

(1) "Bank" means a Delaware state bank, out-of-state state bank, Delaware national bank or out-of-state national bank.

(2) "Bank holding company" has the meaning specified in the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq.

(3) "Branch office" has the meaning specified in § 770 of this title.

(4) "Delaware bank" means a Delaware national bank or a Delaware state bank.

(5) "Delaware national bank" means a national banking association created under the National Bank Act (12 U.S.C. § 21 et seq.) that is located in this State.

(6) "Delaware state bank" means a bank (as defined in § 101 of this title) chartered under the laws of this State.

(7) "Existing Delaware bank" means: (i) a Delaware state bank whose initial Delaware charter (whether or not subsequently amended or converted to a national charter) bears an effective date not less than 5 years prior to the effective date of the merger of such bank with an out-of-state bank, (ii) a Delaware national bank whose authorization to conduct a banking business in Delaware pursuant to the National Bank Act bears an effective date not less than 5 years prior to the effective date of the merger of such bank with an out-of-state bank, (iii) a building and loan association which has become a Delaware state bank pursuant to § 794 of this title and whose initial Delaware charter or authorization to conduct a building and loan business in Delaware bears an effective date not less than 5 years prior to the effective date of the merger of such building and loan association with an out-of-state bank, (iv) a consumer credit bank which became a Delaware state bank pursuant to this title and whose initial Delaware charter or authorization to operate as a consumer credit bank in Delaware bears an effective date not less than 5 years prior to the effective date of the merger of such consumer credit bank with an out-of-state bank, or (v) a credit card institution which has become a Delaware state bank pursuant to § 793 of this title and whose initial Delaware charter or authorization to operate as a credit card institution in Delaware bears an effective date not less than 5 years prior to the effective date of the merger of such credit card institution with an out-of-state bank.

(8) "Located in this State" means, with respect to a state-chartered bank, a bank created under the law of this State and, with respect to a national banking association, a bank whose organization certificate identifies an address in this State as the place at which its discount and deposit operations are to be carried out.

(9) "Merger" includes merger, consolidation and the purchase or sale of all or substantially all assets.

(10) "Merging bank" means a bank that is a party to a merger.

(11) "National bank" means a Delaware national bank or an out-of-state national bank.

(12) "Out-of-state bank" means an out-of-state state bank or an out-of-state national bank.

(13) "Out-of-state state bank" means a state bank, as defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813(a), that is not chartered under the laws of this State.

(14) "Out-of-state national bank" means a national bank association created under the National Bank Act (12 U.S.C. § 21 et seq.) that is not located in this State.

(15) "Resulting" with respect to a bank means the bank resulting from a merger, and with respect to a branch means the branch office(s) of the bank resulting from a merger.

(16) "Savings and loan holding company" has the meaning specified in the Home Owners' Loan Act, as amended, at 12 U.S.C. § 1467a.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, §§ 33, 34; 71 Del. Laws, c. 25, § 19; 71 Del. Laws, c. 254, § 10.;

§ 795A Purpose.

It is the express intent of this subchapter to permit interstate branching by merger under § 102 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law No. 103-328, in accordance with the provisions set forth in this subchapter.

70 Del. Laws, c. 112, § 15.;

§ 795B Authority for interstate branch offices.

(a) The place of business or main office and all branch offices of a merging bank may continue as branch offices, or one of them may be designated as the place of business or main office, of the resulting bank.

(b) A resulting bank that is an out-of-state state bank may open additional branch offices in this State in such manner as the Commissioner shall prescribe by regulation.

(c) Nothing in this subchapter shall be deemed to permit interstate branching either through the original establishment of a branch office in this State by an out-of-state bank or through acquisition of a branch office in this State by an out-of-state bank, without merger with a Delaware bank as provided in this subchapter.

70 Del. Laws, c. 112, § 15.;

§ 795C Merger with resulting Delaware national bank.

(a) Delaware banks may merge with or into out-of-state banks to form a resulting Delaware national bank. The action to be taken by a merging Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting Delaware national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of a Delaware bank that is a Delaware state bank with or into out-of-state banks to form a resulting Delaware national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting Delaware national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795D Merger with resulting Delaware state bank.

(a) Upon written approval by the State Bank Commissioner, out-of-state banks may be merged with or into Delaware banks to result in a Delaware state bank in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger which is to result in a Delaware state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795E Merger with resulting out-of-state national bank.

(a) Existing Delaware banks may merge with or into out-of-state banks to form a resulting out-of-state national bank. The action to be taken by a merging existing Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting out-of-state national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of an existing Delaware bank that is a Delaware state bank into a resulting out-of-state national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting out-of-state national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795F Merger with resulting out-of-state state bank.

(a) Existing Delaware banks may be merged with or into out-of-state banks to result in an out-of-state state bank; provided, that written approval by the State Bank Commissioner is required for any such merger of an existing Delaware bank that is a Delaware state bank, which shall be in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; further provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger involving a Delaware state bank which is to result in an out-of-state state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795G Authority for emergency mergers.

Notwithstanding any other provision in this title, the Commissioner may approve the merger of a Delaware state bank with an out-of-state bank upon determining that the merging Delaware state bank is in default or in danger of default; provided, however, that the merging Delaware state bank has not been caused to be in default or in danger of default for the specific purpose of engaging in a merger pursuant to this section. For purposes of this section, the term "in danger of default" with respect to a Delaware state bank means that, in the opinion of the Commissioner, the Delaware state bank is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware state bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance. The procedure for an emergency merger in accordance with this section with a resulting Delaware national bank, Delaware state bank, out-of-state national bank or out-of-state state bank shall be the same as provided in §§ 795C, 795D, 795E and 795F of this subchapter, respectively.

70 Del. Laws, c. 112, § 15.;

§ 795H Concentration limits; approval of Commissioner.

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795A. Purpose

It is the express intent of this subchapter to permit interstate branching by merger under § 102 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law No. 103-328, in accordance with the provisions set forth in this subchapter.

70 Del. Laws, c. 112, § 15.;

§ 795B Authority for interstate branch offices.

(a) The place of business or main office and all branch offices of a merging bank may continue as branch offices, or one of them may be designated as the place of business or main office, of the resulting bank.

(b) A resulting bank that is an out-of-state state bank may open additional branch offices in this State in such manner as the Commissioner shall prescribe by regulation.

(c) Nothing in this subchapter shall be deemed to permit interstate branching either through the original establishment of a branch office in this State by an out-of-state bank or through acquisition of a branch office in this State by an out-of-state bank, without merger with a Delaware bank as provided in this subchapter.

70 Del. Laws, c. 112, § 15.;

§ 795C Merger with resulting Delaware national bank.

(a) Delaware banks may merge with or into out-of-state banks to form a resulting Delaware national bank. The action to be taken by a merging Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting Delaware national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of a Delaware bank that is a Delaware state bank with or into out-of-state banks to form a resulting Delaware national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting Delaware national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795D Merger with resulting Delaware state bank.

(a) Upon written approval by the State Bank Commissioner, out-of-state banks may be merged with or into Delaware banks to result in a Delaware state bank in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger which is to result in a Delaware state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795E Merger with resulting out-of-state national bank.

(a) Existing Delaware banks may merge with or into out-of-state banks to form a resulting out-of-state national bank. The action to be taken by a merging existing Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting out-of-state national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of an existing Delaware bank that is a Delaware state bank into a resulting out-of-state national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting out-of-state national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795F Merger with resulting out-of-state state bank.

(a) Existing Delaware banks may be merged with or into out-of-state banks to result in an out-of-state state bank; provided, that written approval by the State Bank Commissioner is required for any such merger of an existing Delaware bank that is a Delaware state bank, which shall be in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; further provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger involving a Delaware state bank which is to result in an out-of-state state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795G Authority for emergency mergers.

Notwithstanding any other provision in this title, the Commissioner may approve the merger of a Delaware state bank with an out-of-state bank upon determining that the merging Delaware state bank is in default or in danger of default; provided, however, that the merging Delaware state bank has not been caused to be in default or in danger of default for the specific purpose of engaging in a merger pursuant to this section. For purposes of this section, the term "in danger of default" with respect to a Delaware state bank means that, in the opinion of the Commissioner, the Delaware state bank is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware state bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance. The procedure for an emergency merger in accordance with this section with a resulting Delaware national bank, Delaware state bank, out-of-state national bank or out-of-state state bank shall be the same as provided in §§ 795C, 795D, 795E and 795F of this subchapter, respectively.

70 Del. Laws, c. 112, § 15.;

§ 795H Concentration limits; approval of Commissioner.

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795B. Authority for interstate branch offices

(a) The place of business or main office and all branch offices of a merging bank may continue as branch offices, or one of them may be designated as the place of business or main office, of the resulting bank.

(b) A resulting bank that is an out-of-state state bank may open additional branch offices in this State in such manner as the Commissioner shall prescribe by regulation.

(c) Nothing in this subchapter shall be deemed to permit interstate branching either through the original establishment of a branch office in this State by an out-of-state bank or through acquisition of a branch office in this State by an out-of-state bank, without merger with a Delaware bank as provided in this subchapter.

70 Del. Laws, c. 112, § 15.;

§ 795C Merger with resulting Delaware national bank.

(a) Delaware banks may merge with or into out-of-state banks to form a resulting Delaware national bank. The action to be taken by a merging Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting Delaware national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of a Delaware bank that is a Delaware state bank with or into out-of-state banks to form a resulting Delaware national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting Delaware national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795D Merger with resulting Delaware state bank.

(a) Upon written approval by the State Bank Commissioner, out-of-state banks may be merged with or into Delaware banks to result in a Delaware state bank in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger which is to result in a Delaware state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795E Merger with resulting out-of-state national bank.

(a) Existing Delaware banks may merge with or into out-of-state banks to form a resulting out-of-state national bank. The action to be taken by a merging existing Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting out-of-state national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of an existing Delaware bank that is a Delaware state bank into a resulting out-of-state national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting out-of-state national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795F Merger with resulting out-of-state state bank.

(a) Existing Delaware banks may be merged with or into out-of-state banks to result in an out-of-state state bank; provided, that written approval by the State Bank Commissioner is required for any such merger of an existing Delaware bank that is a Delaware state bank, which shall be in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; further provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger involving a Delaware state bank which is to result in an out-of-state state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795G Authority for emergency mergers.

Notwithstanding any other provision in this title, the Commissioner may approve the merger of a Delaware state bank with an out-of-state bank upon determining that the merging Delaware state bank is in default or in danger of default; provided, however, that the merging Delaware state bank has not been caused to be in default or in danger of default for the specific purpose of engaging in a merger pursuant to this section. For purposes of this section, the term "in danger of default" with respect to a Delaware state bank means that, in the opinion of the Commissioner, the Delaware state bank is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware state bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance. The procedure for an emergency merger in accordance with this section with a resulting Delaware national bank, Delaware state bank, out-of-state national bank or out-of-state state bank shall be the same as provided in §§ 795C, 795D, 795E and 795F of this subchapter, respectively.

70 Del. Laws, c. 112, § 15.;

§ 795H Concentration limits; approval of Commissioner.

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795C. Merger with resulting Delaware national bank

(a) Delaware banks may merge with or into out-of-state banks to form a resulting Delaware national bank. The action to be taken by a merging Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting Delaware national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of a Delaware bank that is a Delaware state bank with or into out-of-state banks to form a resulting Delaware national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting Delaware national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795D Merger with resulting Delaware state bank.

(a) Upon written approval by the State Bank Commissioner, out-of-state banks may be merged with or into Delaware banks to result in a Delaware state bank in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger which is to result in a Delaware state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795E Merger with resulting out-of-state national bank.

(a) Existing Delaware banks may merge with or into out-of-state banks to form a resulting out-of-state national bank. The action to be taken by a merging existing Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting out-of-state national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of an existing Delaware bank that is a Delaware state bank into a resulting out-of-state national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting out-of-state national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795F Merger with resulting out-of-state state bank.

(a) Existing Delaware banks may be merged with or into out-of-state banks to result in an out-of-state state bank; provided, that written approval by the State Bank Commissioner is required for any such merger of an existing Delaware bank that is a Delaware state bank, which shall be in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; further provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger involving a Delaware state bank which is to result in an out-of-state state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795G Authority for emergency mergers.

Notwithstanding any other provision in this title, the Commissioner may approve the merger of a Delaware state bank with an out-of-state bank upon determining that the merging Delaware state bank is in default or in danger of default; provided, however, that the merging Delaware state bank has not been caused to be in default or in danger of default for the specific purpose of engaging in a merger pursuant to this section. For purposes of this section, the term "in danger of default" with respect to a Delaware state bank means that, in the opinion of the Commissioner, the Delaware state bank is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware state bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance. The procedure for an emergency merger in accordance with this section with a resulting Delaware national bank, Delaware state bank, out-of-state national bank or out-of-state state bank shall be the same as provided in §§ 795C, 795D, 795E and 795F of this subchapter, respectively.

70 Del. Laws, c. 112, § 15.;

§ 795H Concentration limits; approval of Commissioner.

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795D. Merger with resulting Delaware state bank

(a) Upon written approval by the State Bank Commissioner, out-of-state banks may be merged with or into Delaware banks to result in a Delaware state bank in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger which is to result in a Delaware state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795E Merger with resulting out-of-state national bank.

(a) Existing Delaware banks may merge with or into out-of-state banks to form a resulting out-of-state national bank. The action to be taken by a merging existing Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting out-of-state national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of an existing Delaware bank that is a Delaware state bank into a resulting out-of-state national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting out-of-state national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795F Merger with resulting out-of-state state bank.

(a) Existing Delaware banks may be merged with or into out-of-state banks to result in an out-of-state state bank; provided, that written approval by the State Bank Commissioner is required for any such merger of an existing Delaware bank that is a Delaware state bank, which shall be in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; further provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger involving a Delaware state bank which is to result in an out-of-state state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795G Authority for emergency mergers.

Notwithstanding any other provision in this title, the Commissioner may approve the merger of a Delaware state bank with an out-of-state bank upon determining that the merging Delaware state bank is in default or in danger of default; provided, however, that the merging Delaware state bank has not been caused to be in default or in danger of default for the specific purpose of engaging in a merger pursuant to this section. For purposes of this section, the term "in danger of default" with respect to a Delaware state bank means that, in the opinion of the Commissioner, the Delaware state bank is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware state bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance. The procedure for an emergency merger in accordance with this section with a resulting Delaware national bank, Delaware state bank, out-of-state national bank or out-of-state state bank shall be the same as provided in §§ 795C, 795D, 795E and 795F of this subchapter, respectively.

70 Del. Laws, c. 112, § 15.;

§ 795H Concentration limits; approval of Commissioner.

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795E. Merger with resulting out-of-state national bank

(a) Existing Delaware banks may merge with or into out-of-state banks to form a resulting out-of-state national bank. The action to be taken by a merging existing Delaware bank that is a Delaware state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this State, except that a vote of the holders of two thirds of each class of voting stock of a Delaware state bank shall be required for the merger, and that upon the merger of a Delaware state bank into a resulting out-of-state national bank the rights of dissenting stockholders of the merging Delaware state bank shall be the same as those specified in § 788 of this title.

(b) Upon the completion of the merger of an existing Delaware bank that is a Delaware state bank into a resulting out-of-state national bank, the certificate and charter of any such merging Delaware state bank shall automatically terminate.

(c) A resulting out-of-state national bank shall be considered the same business and corporate entity as each merging bank with all the property, rights, powers, duties and obligations of each merging bank, except as affected by the federal law and by the charter and bylaws of the resulting bank.

70 Del. Laws, c. 112, § 15.;

§ 795F Merger with resulting out-of-state state bank.

(a) Existing Delaware banks may be merged with or into out-of-state banks to result in an out-of-state state bank; provided, that written approval by the State Bank Commissioner is required for any such merger of an existing Delaware bank that is a Delaware state bank, which shall be in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; further provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger involving a Delaware state bank which is to result in an out-of-state state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795G Authority for emergency mergers.

Notwithstanding any other provision in this title, the Commissioner may approve the merger of a Delaware state bank with an out-of-state bank upon determining that the merging Delaware state bank is in default or in danger of default; provided, however, that the merging Delaware state bank has not been caused to be in default or in danger of default for the specific purpose of engaging in a merger pursuant to this section. For purposes of this section, the term "in danger of default" with respect to a Delaware state bank means that, in the opinion of the Commissioner, the Delaware state bank is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware state bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance. The procedure for an emergency merger in accordance with this section with a resulting Delaware national bank, Delaware state bank, out-of-state national bank or out-of-state state bank shall be the same as provided in §§ 795C, 795D, 795E and 795F of this subchapter, respectively.

70 Del. Laws, c. 112, § 15.;

§ 795H Concentration limits; approval of Commissioner.

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795F. Merger with resulting out-of-state state bank

(a) Existing Delaware banks may be merged with or into out-of-state banks to result in an out-of-state state bank; provided, that written approval by the State Bank Commissioner is required for any such merger of an existing Delaware bank that is a Delaware state bank, which shall be in the same manner as that prescribed in §§ 784, 788, 789, 790, 791 and 792 of this title and as prescribed in subsection (b) of this section; further provided, that the action by a national bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting stockholders; and further provided, that the action by an out-of-state state bank shall be taken in the manner prescribed by and subject to limitations and requirements imposed by the laws of the state under whose laws such out-of-state state bank is chartered, which shall also govern the rights of its dissenting stockholders.

(b) Following the approval of the merger agreement both in substance and form by the Commissioner, in the same manner as that prescribed in § 784 of this title, the procedure for a merger involving a Delaware state bank which is to result in an out-of-state state bank and the legal effect of any such merger (except as regards the rights to payment for their shares of dissenting stockholders of any merging bank that is a Delaware state bank) and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of domestic and foreign corporations.

70 Del. Laws, c. 112, § 15.;

§ 795G Authority for emergency mergers.

Notwithstanding any other provision in this title, the Commissioner may approve the merger of a Delaware state bank with an out-of-state bank upon determining that the merging Delaware state bank is in default or in danger of default; provided, however, that the merging Delaware state bank has not been caused to be in default or in danger of default for the specific purpose of engaging in a merger pursuant to this section. For purposes of this section, the term "in danger of default" with respect to a Delaware state bank means that, in the opinion of the Commissioner, the Delaware state bank is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware state bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance. The procedure for an emergency merger in accordance with this section with a resulting Delaware national bank, Delaware state bank, out-of-state national bank or out-of-state state bank shall be the same as provided in §§ 795C, 795D, 795E and 795F of this subchapter, respectively.

70 Del. Laws, c. 112, § 15.;

§ 795H Concentration limits; approval of Commissioner.

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795G. Authority for emergency mergers

Notwithstanding any other provision in this title, the Commissioner may approve the merger of a Delaware state bank with an out-of-state bank upon determining that the merging Delaware state bank is in default or in danger of default; provided, however, that the merging Delaware state bank has not been caused to be in default or in danger of default for the specific purpose of engaging in a merger pursuant to this section. For purposes of this section, the term "in danger of default" with respect to a Delaware state bank means that, in the opinion of the Commissioner, the Delaware state bank is not likely to be able to meet the demands of its depositors or pay its obligations in the normal course of business and there is no reasonable prospect that it will be able to meet such demands or pay such obligations without assistance, or the Delaware state bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital and there is no reasonable prospect that its capital will be replenished without assistance. The procedure for an emergency merger in accordance with this section with a resulting Delaware national bank, Delaware state bank, out-of-state national bank or out-of-state state bank shall be the same as provided in §§ 795C, 795D, 795E and 795F of this subchapter, respectively.

70 Del. Laws, c. 112, § 15.;

§ 795H Concentration limits; approval of Commissioner.

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795H. Concentration limits; approval of Commissioner

The Commissioner may approve a merger, in accordance with §§ 795C, 795D, 795E, 795F and 795G of this title, even though the resulting bank (including all insured depository institutions, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c), which would be affiliates of the resulting bank), upon consummation of the transaction, would control 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve a merger pursuant to this section, the Commissioner shall consider the convenience and needs of the public of this State.

70 Del. Laws, c. 112, § 15.;

§ 795I Powers.

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795I. Powers

(a) An out-of-state state bank which establishes and maintains one or more branch offices in this State under this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks.

(b) A Delaware state bank may conduct any activities at any branch office outside this State that are permissible for a Delaware state bank, a bank chartered by the state where such branch office is located, or a branch office of any national bank located in the state where such branch office of the Delaware state bank is located.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 254, § 11.;

§ 795J Examinations; periodic reports; cooperative agreements; regulations; fees.

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795J. Examinations; periodic reports; cooperative agreements; regulations; fees

(a) The Commissioner may make such examinations of any branch office in this State of an out-of-state state bank as the Commissioner may deem necessary to determine whether such branch office is operating in compliance with the laws of this State and to ensure that the branch office is being operated in a safe and sound manner. The provisions of this title shall apply to such examinations.

(b) The Commissioner may require periodic reports regarding any out-of-state state bank that maintains a branch office in this State and from any bank holding company or savings and loan holding company that controls such out-of-state state bank, for the purpose of ensuring continuing compliance with the provisions of this title. Such reports shall be provided by such out-of-state state bank or by the regulatory authority having primary responsibility for such out-of-state state bank.

(c) The Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any branch office in this State of an out-of-state state bank or of any branch office in another state of a Delaware state bank, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities with respect to such branch offices or may take such actions independently to carry out the Commissioner's responsibilities to assure the safety and soundness of any bank or branch office in this State and to assure compliance with applicable Delaware banking laws.

(d) Each out-of-state state bank that maintains one or more branch offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 20.;

§ 795K Enforcement.

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795K. Enforcement

If the Commissioner determines that a branch office maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch office is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as if the branch office were a Delaware state bank.

70 Del. Laws, c. 112, § 15.;

§ 795L Regulations.

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795L. Regulations

The Commissioner may promulgate regulations to carry out the Commissioner's responsibilities under this subchapter.

70 Del. Laws, c. 112, § 15; 70 Del. Laws, c. 186, § 1.;

§ 795M Notice of subsequent merger, etc.

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795M. Notice of subsequent merger, etc

An out-of-state state bank that maintains a branch office in this State established pursuant to this subchapter shall give at least 30 days prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state and federal law) to the Commissioner of any merger or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j), or the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto.

70 Del. Laws, c. 112, § 15.;

§ 795N Other mergers or consolidations with out-of-state banks not permitted.

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;



§ 795N. Other mergers or consolidations with out-of-state banks not permitted

Except as otherwise provided in this subchapter or by applicable law of the United States, no Delaware bank may merge with or into any out-of-state bank and retain any branch office in this State or otherwise continue to conduct a banking business in this State.

70 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 19, § 35.;






Subchapter VIII Bank Agencies

§ 796. Definitions

As used in this subchapter:

(1) "Affiliate" has the meaning specified in § 2(k) of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841(k).

(2) "Branch office" has the meaning specified in § 770 of this chapter and also includes a foreign branch office as specified in § 771 of this chapter.

(3) "Insured depository institution" has the meaning specified in 12 U.S.C. § 1813(c).

70 Del. Laws, c. 112, § 16; 71 Del. Laws, c. 254, § 12.;

§ 796A Authorized agency activities.

(a) Any bank may, upon compliance with the requirements of this section, agree to receive deposits, renew time deposits, close loans, service loans, receive payments on loans and other obligations, and perform such other services as may receive the prior approval of the Commissioner as an agent for any affiliated insured depository institution. For purposes of this subsection: The term "receive deposits" means the taking of deposits to be credited to an existing account and is not meant to include the opening or origination of new deposit accounts at an affiliated institution by the agent institution; the term "service loans" means that agent banks may perform ministerial functions for the principal bank making a loan, including such activities as providing loan applications, assembling documents, providing a location for returning documents necessary for making the loan, providing loan account information (such as outstanding loan balances) and receiving payments, but not including such loan functions as evaluating applications or disbursing loan funds; and the term "close loans" does not include the making of a decision to extend credit or the extension of credit.

(b) A bank that proposes to enter into an agency agreement under this section shall file with the Commissioner, at least 30 days before the effective date of the agreement:

(1) A notice of intention to enter into an agency agreement with an affiliated insured depository institution;

(2) A description of the services proposed to be performed under the agency agreement; and

(3) A copy of the agency agreement.

(c) If any proposed service is not specifically designated in subsection (a) of this section, and has not previously been approved in a regulation issued by the Commissioner, the Commissioner shall decide whether to approve the offering of such service within 30 days after receipt of the notice required by subsection (b); provided, that if the Commissioner requests additional information after reviewing such notice, the time limit for the Commissioner's decision shall be 30 days after receiving such additional information. In deciding whether to approve, either by regulation or order, any proposed service that is not specifically designated in subsection (a), the Commissioner shall consider whether such service would be consistent with applicable federal and State law and the safety and soundness of the principal and agent institutions. The Commissioner shall give appropriate notice to the public of each approval, by regulation or order, of any proposed service pursuant to this subsection (c).

(d) Any proposed service subject to subsection (c) shall be deemed approved if the Commissioner takes no action on the notice required by subsection (b) within the time limits specified in subsection (c).

(e) A bank may not under an agency agreement:

(1) Conduct any activity as an agent that it would be prohibited from conducting as a principal under applicable state or federal law; or

(2) Have an agent conduct any activity that the bank as principal would be prohibited from conducting under applicable state or federal law.

(f) The Commissioner may order a bank or any other institution subject to the Commissioner's enforcement powers to cease acting as an agent or principal under any agency agreement that the Commissioner finds to be inconsistent with safe and sound banking practices.

(g) Notwithstanding any other provision of the law of this State, a bank acting as an agent for an affiliated insured depository institution in accordance with this section shall not be considered to be a branch office of that institution.

70 Del. Laws, c. 112, § 16.;

§ 796B Regulations.

The Commissioner may promulgate regulations to carry out the responsibilities under this subchapter.

70 Del. Laws, c. 112, § 16; 70 Del. Laws, c. 186, § 1.;



§ 796A. Authorized agency activities

(a) Any bank may, upon compliance with the requirements of this section, agree to receive deposits, renew time deposits, close loans, service loans, receive payments on loans and other obligations, and perform such other services as may receive the prior approval of the Commissioner as an agent for any affiliated insured depository institution. For purposes of this subsection: The term "receive deposits" means the taking of deposits to be credited to an existing account and is not meant to include the opening or origination of new deposit accounts at an affiliated institution by the agent institution; the term "service loans" means that agent banks may perform ministerial functions for the principal bank making a loan, including such activities as providing loan applications, assembling documents, providing a location for returning documents necessary for making the loan, providing loan account information (such as outstanding loan balances) and receiving payments, but not including such loan functions as evaluating applications or disbursing loan funds; and the term "close loans" does not include the making of a decision to extend credit or the extension of credit.

(b) A bank that proposes to enter into an agency agreement under this section shall file with the Commissioner, at least 30 days before the effective date of the agreement:

(1) A notice of intention to enter into an agency agreement with an affiliated insured depository institution;

(2) A description of the services proposed to be performed under the agency agreement; and

(3) A copy of the agency agreement.

(c) If any proposed service is not specifically designated in subsection (a) of this section, and has not previously been approved in a regulation issued by the Commissioner, the Commissioner shall decide whether to approve the offering of such service within 30 days after receipt of the notice required by subsection (b); provided, that if the Commissioner requests additional information after reviewing such notice, the time limit for the Commissioner's decision shall be 30 days after receiving such additional information. In deciding whether to approve, either by regulation or order, any proposed service that is not specifically designated in subsection (a), the Commissioner shall consider whether such service would be consistent with applicable federal and State law and the safety and soundness of the principal and agent institutions. The Commissioner shall give appropriate notice to the public of each approval, by regulation or order, of any proposed service pursuant to this subsection (c).

(d) Any proposed service subject to subsection (c) shall be deemed approved if the Commissioner takes no action on the notice required by subsection (b) within the time limits specified in subsection (c).

(e) A bank may not under an agency agreement:

(1) Conduct any activity as an agent that it would be prohibited from conducting as a principal under applicable state or federal law; or

(2) Have an agent conduct any activity that the bank as principal would be prohibited from conducting under applicable state or federal law.

(f) The Commissioner may order a bank or any other institution subject to the Commissioner's enforcement powers to cease acting as an agent or principal under any agency agreement that the Commissioner finds to be inconsistent with safe and sound banking practices.

(g) Notwithstanding any other provision of the law of this State, a bank acting as an agent for an affiliated insured depository institution in accordance with this section shall not be considered to be a branch office of that institution.

70 Del. Laws, c. 112, § 16.;

§ 796B Regulations.

The Commissioner may promulgate regulations to carry out the responsibilities under this subchapter.

70 Del. Laws, c. 112, § 16; 70 Del. Laws, c. 186, § 1.;



§ 796B. Regulations

The Commissioner may promulgate regulations to carry out the responsibilities under this subchapter.

70 Del. Laws, c. 112, § 16; 70 Del. Laws, c. 186, § 1.;









CHAPTER 8. ACQUISITION OF INTERESTS IN BANKING INSTITUTIONS; BANK HOLDING COMPANIES

Subchapter I Acquisition of Stock in New Banks in Delaware before September 29, 1995

§ 801. Definitions

As used in this subchapter:

(1) "Bank" means a bank or trust company created under this title or a national banking association created under the National Bank Act (12 U.S.C. § 21 et seq.) after February 18, 1981.

(2) "Out-of-state bank holding company" has the meaning specified in the Bank Holding Company Act of 1956, as amended (12 U.S.C. § 1841 et seq.).

(3) "Commissioner" means the State Bank Commissioner of the State of Delaware.

(4) "Divest" means to transfer all interest, legal or equitable, to a person or other entity in which the transferor has no interest, direct or indirect, or which has no interest, direct or indirect, in the transferor.

(5) "Located in this State" means, with respect to state-chartered banks, banks created under the law of this State and, with respect to national banking associations, banks whose organization certificate identifies an address in this State as the place at which its discount and deposit operations are to be carried out.

(6) "Subsidiary" means, with respect to an out-of-state bank holding company:

a. Any company 25% or more of whose voting shares is directly or indirectly owned or controlled by such bank holding company, or is held by it with power to vote; or

b. Any company the election of a majority of whose directors is controlled in any manner by such bank holding company.

63 Del. Laws, c. 2, § 2; 63 Del. Laws, c. 186, §§ 3, 4; 68 Del. Laws, c. 303, § 15; 70 Del. Laws, c. 112, § 18.;



§ 802. Scope; construction

This subchapter deals with conditions under which out-of-state bank holding companies or subsidiaries thereof may acquire and hold shares of voting stock in banks located in this State before September 29, 1995; it shall not be construed to limit the powers granted to any bank in this State to conduct its business.

63 Del. Laws, c. 2, § 2; 63 Del. Laws, c. 186, §§ 3, 4; 70 Del. Laws, c. 112, § 19.;



§ 803. Requirements for bank acquisitions before September 29, 1995

(a) Except as provided in 12 U.S.C. § 1842 and as provided in this chapter, no out-of-state bank holding company or any subsidiary thereof may acquire or hold, directly or indirectly, more than 5% of any voting shares of, interest in, or all or substantially all of the assets of any bank located in this State. Notwithstanding the foregoing, an out-of-state bank holding company or any subsidiary thereof may acquire and hold all or substantially all of the voting shares of not more than 2 banks located in this State when and for so long as the following conditions are satisfied:

(1) Each bank whose stock is to be acquired is a newly established bank that has or will have when chartered no more than a single office located in this State open to the public for the conduct of banking business;

(2) At least 1 of the banks whose stock is to be acquired has or will have on the date of commencement of banking business in this State a minimum capital stock and paid-in surplus of $10,000,000 and will have within 1 year of the date of its commencement of banking business in this State a minimum capital stock and paid-in surplus of $25,000,000;

(3) The bank whose stock is to be acquired employs on the date of commencement of its banking business in this State or will employ within 1 year of such date not less than 100 persons in this State in its business and, if the stock of a second bank is acquired, that bank, together with its "affiliates" as that term is defined in § 773 of this title, will employ within 1 year of its commencement of business in this State at least 200 persons within the State;

(4) Each bank whose stock is to be acquired is operated in a manner and at a location that is not likely to attract customers from the general public in this State to the substantial detriment of existing banking institutions located in this State; provided that each such bank may be operated in a manner likely to attract and retain customers with whom that bank, the out-of-state holding company or such holding company's bank or nonbanking subsidiaries have or have had business relations; and

(5) Such acquisitions have received the prior approval of the Commissioner.

(b) The provisions of subsection (a) of this section apply only to banks first acquired pursuant to this subchapter before September 29, 1995. Subsequent acquisitions of such banks shall not affect the application of the provisions of subsection (a) of this section, except as provided in subsection (c) of this section.

(c) Notwithstanding subsection (a) of this section, any bank described in subsection (a) of this section may file an application with the Commissioner for the waiver of any or all of the conditions specified in subsections (a)(1), (a)(2), (a)(3) and (a)(4) of this section, except as otherwise provided in this title. Such application shall contain such information as the Commissioner may by regulation require, shall be accompanied by a fee of $6,000 payable to the Office of the State Bank Commissioner and shall be approved by the Commissioner upon finding that the applicable provisions of law have been complied with. In determining whether to approve an application pursuant to this subsection (c), the Commissioner shall consider the convenience and needs of the public of this State.

63 Del. Laws, c. 2, § 2; 63 Del. Laws, c. 186, §§ 3, 5; 64 Del. Laws, c. 42, § 6; 64 Del. Laws, c. 461, § 2; 70 Del. Laws, c. 112, §§ 20-22; 71 Del. Laws, c. 19, § 36.;



§ 804. Application; approval by Commissioner

(a) Any out-of-state bank holding company or subsidiary thereof proposing an acquisition pursuant to § 803 of this title before September 29, 1995 shall file an application with the Commissioner for approval to make such acquisition. Such application shall contain such information as the Commissioner may by regulation require, and shall specifically acknowledge applicant's agreement to be bound by the conditions set forth in § 803 of this title. In addition, such application shall designate a resident of this State as applicant's agent for the service of any paper, notice or legal process upon applicant in connection with matters arising out of this subchapter and shall be accompanied by a filing fee in the amount of $5,750 for the use of the State.

(b) In determining whether to approve an acquisition by an out-of-state bank holding company or any subsidiary thereof of any voting stock of a bank located in this State, the Commissioner shall consider:

(1) The financial and managerial resources of the out-of-state bank holding company or its subsidiary;

(2) The future prospects of the out-of-state bank holding company and the bank whose assets or shares it will acquire or its subsidiary;

(3) The financial history of the out-of-state bank holding company or its subsidiary;

(4) Whether such acquisition or holding may result in undue concentration of resources or substantial lessening of competition in this State; and

(5) The convenience and needs of the public of this State.

(c) No application shall be filed pursuant to this section on or after September 29, 1995.

63 Del. Laws, c. 2, § 2; 63 Del. Laws, c. 186, §§ 3, 4; 68 Del. Laws, c. 303, § 16; 70 Del. Laws, c. 112, §§ 23, 24.;



§ 805. Reports

An out-of-state bank holding company that directly or indirectly, through any subsidiary, acquires and holds voting stock of a bank pursuant to this subchapter shall file with the Commissioner upon the Commissioner's request copies of all regular and periodic reports which such bank holding company is required to file under § 13 or § 15(d) of the Securities and Exchange Act of 1934, as amended [15 U.S.C. § 78m or § 78o(d)], but excluding any portions not available to the public.

63 Del. Laws, c. 2, § 2; 63 Del. Laws, c. 186, §§ 3, 4; 70 Del. Laws, c. 112, § 25.;



§ 806. Rules; regulations; orders

The Commissioner may adopt rules and regulations and issue orders under this subchapter including, but not limited to, rules, regulations and orders for the following purposes:

(1) To prescribe information or forms required in connection with an application pursuant to § 804(a) of this title;

(2) To establish procedures in connection with approvals pursuant to § 804(b) of this title and the filing of required reports pursuant to § 805 of this title;

(3) To issue orders under § 807 of this title and establish procedures governing such issuances.

63 Del. Laws, c. 2, § 2; 63 Del. Laws, c. 186, §§ 3, 4; 70 Del. Laws, c. 112, § 26.;



§ 807. Divestiture

(a) Upon the Commissioner's determination that any out-of-state bank holding company or subsidiary thereof is holding stock in a bank located in this State in violation of the conditions set forth in § 803 of this title or of its agreement pursuant to § 804(a) of this title the Commissioner may order such out-of-state holding company or subsidiary thereof to take steps to remedy such violation by a date certain.

(b) The Commissioner shall have the authority to order an out-of-state bank holding company or subsidiary thereof to divest any shares of a bank that it has acquired under this subchapter upon the Commissioner's determination that such holding company or subsidiary continues to own shares of stock of a bank located in this State in violation of the conditions contained in § 803 of this title or of its agreement pursuant to § 804(a) of this title after the date fixed for compliance by any order issued under subsection (a) of this section.

(c) An out-of-state bank holding company or subsidiary thereof shall divest any shares of a bank that it has acquired under this subchapter within 2 years of the date an order issued under subsection (b) of this section becomes final and subject to no further judicial review; provided that the Commissioner may extend such 2-year period for a further period or periods upon the Commissioner's determination that such an extension would not be detrimental to the public interest.

(d) The Court of Chancery of the State will have exclusive original jurisdiction of any judicial review of an order issued under subsection (b) of this section, any other provision of law notwithstanding. Such review may be sought by the out-of-state bank holding company or subsidiary thereof that is the subject of such divestiture order at any time within 1 year of the date of such order. Review of a divestiture order shall be de novo and such order will be specifically enforced by the Court of Chancery upon a final determination that, at the time of its issuance, the divestiture order was valid in all respects. An order issued under subsection (a) of this section shall not be subject to judicial review.

63 Del. Laws, c. 2, § 2; 63 Del. Laws, c. 186, §§ 3, 4; 70 Del. Laws, c. 186, § 1.;






Subchapter II Acquisition of Stock and Assets of, and Interests in, Banks to Which the State Has Provided Financial Assistance and Obtained an Ownership Interest

§ 821. Definitions

As used in this subchapter:

(1) "State assisted bank" means a bank which the State has, in order to relieve financial distress determined to exist by the State Bank Commissioner, assisted by means of a grant, loan, asset purchase or deposit made pursuant to a plan or agreement if:

a. The State owns an equity interest in the bank which the State obtained pursuant to the plan or agreement; and

b. Such equity interest together with any equity interest previously obtained and still held by the State aggregates not less than 25% of the voting rights of all holders of stock or other voting rights.

(2) "Bank" means a bank or trust company existing under the laws of the State, or a national banking association existing under the National Bank Act, as amended (12 U.S.C. § 21 et seq.), whose main office is in this State.

(3) "Out-of-state bank holding company" means an out-of-state bank holding company as defined in § 801(2) of this title.

(4) "Subsidiary" means a subsidiary as defined in § 801(6) of this title.

63 Del. Laws, c. 186, § 6.;



§ 822. Purpose; findings

The purpose of this subchapter is to permit the acquisition by an out-of-state bank holding company, or a subsidiary thereof, of any voting shares of, interest in, or all or substantially all of the assets of, a state assisted bank, notwithstanding any other provision of state law. The General Assembly of the State hereby finds that it is in the interest of the State that the State have the ability to divest its interest in a state assisted bank to an out-of-state bank holding company, and that such ability does not exist unless legislation of the State, as presently required under § 3(d) of the federal Bank Holding Company Act of 1956, as amended (12 U.S.C. § 1842(d)), permits out-of-state bank holding companies or their subsidiaries to acquire a state assisted bank.

63 Del. Laws, c. 186, § 6.;



§ 823. Authorized acquisitions

Pursuant to the present requirement of 12 U.S.C. § 1842(d) and notwithstanding any other provision of state law, any out-of-state bank holding company, or any subsidiary thereof, may acquire pursuant to this subchapter, and it and any successor thereto by merger, consolidation or other corporate reorganization may retain and hold, voting shares of, interest in, or all or substantially all of the assets of a state assisted bank and any successor thereto. Such acquisition, retention and holding of voting shares of, interest in, or all or substantially all of the assets of a state assisted bank shall not be construed to limit in any manner the franchise powers or privileges of such bank to conduct its business; provided, however, that this section does not authorize: (1) The establishment in this State of branch offices of a banking subsidiary of an out-of-state bank holding company making an acquisition pursuant to this section if such banking subsidiary does not have its principal place of business in this State; or (2) the acquisition by a bank acquired pursuant to this section of a bank engaged in business in this State (other than one organized under subchapter I of this chapter) by merger, consolidation or purchase of all or substantially all of its assets, or more than 10% of its voting shares. The limitation in clause (1) of this section applies at any time when the combined effect of federal and state law is to prohibit such establishment in this State of branch offices by a bank controlled by an out-of-state bank holding company and the limitation in clause (2) of this section applies at any time when the combined effect of federal and state law is to prohibit the acquisition in the manner described in clause (2) above of a bank engaged in business in this State by a bank controlled by an out-of-state bank holding company.

63 Del. Laws, c. 186, § 6.;



§ 824. Application for approval of acquisition

(a) An out-of-state bank holding company or subsidiary thereof proposing an acquisition pursuant to § 823 of this title shall file an application with the Commissioner for approval to make such acquisition either pursuant to § 751 or § 781 et seq. of this title, as the case may be, if applicable.

(b) If no application under § 751 or § 781 et seq. of this title is required for such acquisition, then an application under this subsection shall be filed with the Commissioner for his or her consent to the acquisition. Such application shall contain such information as the Commissioner may require by regulation. Such application shall designate a resident of this State as applicant's agent for the service of any paper, notice or legal process upon the applicant in connection with matters arising out of this subchapter. The Commissioner may shorten or modify the normal application procedures required for any acquisition authorized by this subchapter where the circumstances involving the state assisted bank indicate that delay in approving the acquisition may be detrimental to such bank.

(c) In determining whether to approve an acquisition by an out-of-state bank holding company or any subsidiary thereof pursuant to this subchapter, the Commissioner shall consider:

(1) The financial and managerial resources of the out-of-state bank holding company or its subsidiary;

(2) The future prospects of the out-of-state bank holding company and the state assisted bank or its subsidiary whose assets, interest in or shares it will acquire;

(3) The financial history of the out-of-state bank holding company or its subsidiary;

(4) Whether such acquisition or holding may result in undue concentration of resources or substantial lessening of competition in this State;

(5) The convenience and needs of the public of this State; and

(6) Whether such acquisition or holding will strengthen the financial condition of the state assisted bank.

63 Del. Laws, c. 186, § 6; 70 Del. Laws, c. 186, § 1.;



§ 825. Required reports

An out-of-state bank holding company that directly or indirectly through any subsidiary acquires, retains and holds voting stock of a bank pursuant to this subchapter shall file with the Commissioner upon the Commissioner's request either: (1) Copies of all regular and periodic reports which such bank holding company is required to file under § 13 or § 15(d) of the Securities Exchange Act of 1934, as amended [15 U.S.C. § 78m or § 78o(d)], but excluding any portions not available to the public; or (2) In the case of a bank holding company which is not required to file such reports, such periodic reports as the Commissioner may require by regulation.

63 Del. Laws, c. 186, § 6; 70 Del. Laws, c. 112, § 27.;



§ 826. Rules, regulations and orders

The Commissioner may adopt rules and regulations and issue orders under this subchapter for the following purposes:

(1) To prescribe information or forms required in connection with an application pursuant to § 824 of this title;

(2) To establish procedures in connection with approvals pursuant to § 824 of this title and the filing of required reports pursuant to § 825 of this title.

63 Del. Laws, c. 186, § 6.;






Subchapter III Acquisition of Delaware Savings Banks

§ 831. Definitions

For purposes of this subchapter, the following words and phrases shall have the meanings ascribed to them herein:

(1) "Acquire" or "acquisition" means:

a. The merger or consolidation of a savings and loan holding company with another savings and loan holding company or with a bank holding company;

b. The assumption by a savings institution, savings and loan holding company or bank holding company of direct or indirect ownership or control of the voting shares of a savings institution or savings and loan holding company if, after the effective date thereof, the savings institution, savings and loan holding company or bank holding company making the acquisition will directly or indirectly own or control more than 5 percent of any class of voting shares of the other savings institution or savings and loan holding company; or

c. The assumption of ownership or control of all or substantially all of the assets of a savings institution or savings and loan holding company.

(2) "Bank holding company" means a bank holding company as defined in the Bank Holding Company Act of 1956, as amended (12 U.S.C. § 1841 et seq.).

(3) "Commissioner" and "divest" shall have the meanings ascribed to them in § 801 of this title.

(4) "Control" shall have the same meaning as set forth in the Home Owners' Loan Act of 1933, as amended, at 12 U.S.C. § 1467a.

(5) "Delaware savings and loan holding company" means a savings and loan holding company located in Delaware which owns or controls a Delaware savings bank.

(6) "Delaware savings bank" means:

a. A savings bank organized and existing under the laws of this State that is not a "bank" as defined in § 842(1) of this title; or

b. A federal savings bank or federal savings association organized and existing under the Home Owners' Loan Act (12 U.S.C. § 1461 et seq.), which is located in Delaware.

(7) "Deposit" or "deposits" means:

a. When referring to a savings institution or a savings institution subsidiary of a savings and loan holding company or bank holding company, a "deposit" as defined in § 3(l) of the Federal Deposit Insurance Act, 12 U.S.C. § 1813(l); and

b. When referring to a bank subsidiary of a bank holding company, a "deposit" as defined in § 204.2(a) of Regulation D of the Federal Reserve Board (12 C.F.R. § 204.2(a)).

(8) "Location" or "located" means:

a. When referring to a savings and loan holding company, the state in which the amount of aggregate deposits in the United States offices of all of its directly or indirectly owned or controlled savings institution or nonsavings institution subsidiaries (as well as all of the savings institution or nonsavings institution subsidiaries of any savings and loan holding company which owns or controls that savings and loan holding company) is greatest;

b. When referring to a savings institution, the state in which the amount of aggregate deposits of all its offices in that state is greatest; and

c. When referring to a bank holding company, the state in which the amount of aggregate deposits in the United States offices of all of its directly or indirectly owned or controlled banking or savings institution or nonbanking or nonsavings institution subsidiaries (as well as all of the banking or savings institution or nonbanking or nonsavings institution subsidiaries of any bank holding company which owns or controls that bank holding company) is greatest.

(9) "Out-of-state bank holding company" shall have the meaning specified in § 801 of this title.

(10) "Out-of-state savings and loan holding company" means a savings and loan holding company located in a state other than Delaware.

(11) "Out-of-state savings institution" means a savings institution located in a state other than Delaware.

(12) "Savings and loan holding company" means a savings and loan holding company as defined in the Home Owners' Loan Act of 1933, as amended, at 12 U.S.C. § 1467a.

(13) "Savings institution" means a savings bank or savings and loan association chartered under the laws of any state, or a federal savings bank or federal savings association, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(14) "Subsidiary" means, with respect to a savings institution, savings and loan holding company or bank holding company:

a. Any company 25 percent or more of whose voting shares is directly or indirectly owned or controlled by such savings institution, savings and loan holding company or bank holding company, or is held by it with power to vote; or

b. Any company the election of a majority of whose directors is controlled in any manner by such savings institution, savings and loan holding company or bank holding company.

66 Del. Laws, c. 33, § 3; 70 Del. Laws, c. 327, §§ 11-20; 71 Del. Laws, c. 25, § 21.;



§ 832. Acquisition authority

(a) An out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company, or any subsidiary of the foregoing, may acquire or retain ownership or control of a Delaware savings bank or a Delaware savings and loan holding company; provided, that the out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company, or any subsidiary of the foregoing, makes application under and at all times complies with all regulations, decrees, cooperative agreements and orders duly promulgated by the Commissioner with respect to both the implementation of this subchapter generally, and the operations of such out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company and the Delaware savings bank that it acquires specifically.

(b) The Commissioner may approve an acquisition, in accordance with subsection (a) of this section, even though the out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company, or any subsidiary of the foregoing, that acquires a Delaware savings bank or a Delaware savings and loan holding company, would control, together with any affiliated insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)), 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve an acquisition pursuant to this subsection, the Commissioner shall consider the convenience and needs of the public of this State.

(c) Except as otherwise provided in this title or by applicable law of the United States, no out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company, or any subsidiary of the foregoing, may acquire or retain ownership or control of a Delaware savings bank or a Delaware savings and loan holding company.

66 Del. Laws, c. 33, § 3; 70 Del. Laws, c. 327, § 21; 71 Del. Laws, c. 25, §§ 22-24.;



§ 833. Application process

(a) An out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company, or any subsidiary of the foregoing, shall make application to acquire a Delaware savings bank or a Delaware savings and loan holding company upon such forms and in accordance with such regulations and rulings as are promulgated from time to time by the Commissioner. Such application shall designate a resident of this State as the applicant's agent for the service of any paper, notice or legal process upon the applicant in connection with matters arising out of this subchapter and shall be accompanied by a nonrefundable filing fee in the amount of $5,750 for the use of the State, and a nonrefundable processing fee in such amount as the Commissioner shall from time to time fix by regulation, payable to and for the use of the Office of the Bank Commissioner.

(b) Following publication, notice and hearing in the manner prescribed by the Commissioner, the Commissioner shall approve or disapprove an application by an out-of-state savings institution, out-of-state savings and holding company or out-of-state bank holding company, or any subsidiary of the foregoing, to acquire or control a Delaware savings bank or a Delaware savings and loan holding company upon a determination of whether such acquisition will serve the public convenience and advantage. As part of such determination, but not by way of limitation, the Commissioner shall consider the following criteria:

(1) Whether the acquisition will, based upon the managerial and financial resources, financial history and business plan of the applicant, adversely affect the safe and sound operation of the Delaware savings bank or other savings institutions located in this State which are owned or controlled by the applicant;

(2) Whether the acquisition will adversely affect the quantity or quality of financial services available to 1 or more communities served by the Delaware savings bank prior to the acquisition;

(3) Whether, as a result of a prior or simultaneous acquisition of another Delaware savings bank, the acquisition of the Delaware savings bank will result in undue concentration of resources or a substantial lessening of competition in this State; and

(4) Whether the acquisition will foster economic development and the financing of business enterprises to the end that employment opportunities will either be increased or, where there is a prospect for a reduction, retained.

(c) In conjunction with the approval of any application filed under this section, the Commissioner may require as a condition of such approval that the out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company enter into a cooperative agreement binding it to such special terms and conditions regarding its operations and its maintenance and preservation of the capital and assets in Delaware of the Delaware savings bank as the Commissioner shall deem to be necessary to assure that the acquisition serves the public convenience and advantage.

66 Del. Laws, c. 33, § 3; 68 Del. Laws, c. 303, § 17; 71 Del. Laws, c. 25, §§ 25-27.;



§ 834. Duties and powers of Commissioner

In order to effectuate the provisions of this subchapter, the Commissioner shall, in addition to exercising the authority provided in §§ 833 and 835 of this title:

(1) Adopt and issue such regulations, decrees, orders, rulings and forms, and enter into such cooperative agreements with out-of-state savings institutions, out-of-state savings and loan holding companies and out-of-state bank holding companies, or any subsidiaries of the foregoing, as he deems to be necessary and proper;

(2) Require by negotiation, administrative order or cooperative agreement the maintenance and production of such documents and reports, the periodic conduct of such examinations, and otherwise supervise and govern the activities of the out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company as he deems necessary and proper;

(3) Have the authority to examine any out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company which acquires a Delaware savings bank or a Delaware savings and loan holding company. The Commissioner may require reports of each out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company which acquires a Delaware savings bank or Delaware savings and loan holding company in accordance with this subchapter. Such reports shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with this subchapter and the safety and soundness of any Delaware savings bank;

(4) Prior to approving the acquisition of any Delaware savings bank or Delaware savings and loan holding company by an out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company, the Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company which acquires a Delaware savings bank or Delaware savings and loan holding company, and may accept reports of examination and other records from such authorities in lieu of conducting an examination. The Commissioner may enter into joint actions with other regulatory authorities having concurrent jurisdiction over any out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company that acquires a Delaware savings bank or Delaware savings and loan holding company or may take such actions independently to carry out the responsibilities under this subchapter to assure the safety and soundness of any Delaware savings bank or Delaware savings and loan holding company and to assure compliance with this subchapter and applicable Delaware banking laws.

66 Del. Laws, c. 33, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 327, § 22; 71 Del. Laws, c. 25, §§ 28, 29.;



§ 835. Divestiture

Upon the Commissioner's determination that an out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company is in violation of the requirements of this subchapter, or any order, regulation, ruling, cooperative agreement or decree issued or entered into by the Commissioner, or any order of any court of competent jurisdiction, or otherwise operating a Delaware savings bank in an unsafe and unsound manner, then the Commissioner shall have the authority to order such out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company, or any subsidiary of the foregoing, to remedy such violation by a date certain, or to cease and desist from operating in an unsafe and unsound manner, in default of which the Commissioner shall have the authority to order such out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company, or any subsidiary of the foregoing, to divest itself of any shares or assets of any Delaware savings bank which it has acquired under this subchapter. The procedure governing such divestiture, and the authority of the Commissioner to enforce an order directing the same against an out-of-state savings institution, out-of-state savings and loan holding company or out-of-state bank holding company shall be the same as provided in relation to an out-of-state bank holding company in § 807(b) through (d) of this title.

66 Del. Laws, c. 33, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 327, § 23; 71 Del. Laws, c. 25, § 30.;



§ 836. Powers of an acquired, savings bank

Nothing contained in this chapter shall be construed as abridging the rights, powers and authorities granted to any Delaware savings bank required under its charter, the provisions of this title, or any other current, former or future law of the State or the United States governing the formation, conversion, merger, corporate powers, branching, operation or dissolution of a Delaware savings bank.

66 Del. Laws, c. 33, § 3; 70 Del. Laws, c. 327, § 24; 71 Del. Laws, c. 25, § 31.;



§ 837. Scope; construction

This subchapter deals with the conditions under which out-of-state savings institutions, out-of-state savings and loan holding companies and out-of-state bank holding companies may acquire a Delaware savings bank or a Delaware savings and loan holding company; it shall not be construed to have any applicability to Part III of this title relating to building and loan associations nor to constitute any authority for the acquisition of Delaware building and loan associations.

66 Del. Laws, c. 33, § 3.;






Subchapter IV Acquisition of Stock in Delaware Banks and Bank Holding Companies

§ 841. Title

This subchapter may be cited as "The Delaware Interstate Banking Act."

66 Del. Laws, c. 32, § 1; 70 Del. Laws, c. 112, § 28.;



§ 842. Definitions

For purposes of this subchapter, the following words and phrases shall have the meanings ascribed to them herein:

(1) "Bank" shall mean a "bank" as defined in § 2(c) of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841(c), that is:

a. A bank organized and existing under the laws of this State; or

b. A national bank organized and existing as a national banking association pursuant to the National Bank Act, as amended (12 U.S.C. § 21 et seq.), and maintaining its principal office in Delaware; or

c. Where the context clearly provides, a state-chartered bank organized and located in, or a national bank principally located in, either any state or group of states other than Delaware; or any state or states including Delaware;

(2) "Out-of-state bank holding company," "Commissioner," "divest" and "subsidiary" shall have the meanings ascribed to them in § 801 of this title;

(3) "Existing bank" means a bank whose initial Delaware charter (whether or not subsequently amended or converted to a national charter) or authorization to conduct a banking business in Delaware pursuant to the National Bank Act bears an effective date not less than 5 years prior to the effective date of the acquisition of such bank, or a building and loan association which has become a bank pursuant to § 794 of this title whose initial Delaware charter or authorization to conduct a building and loan business in Delaware bears an effective date not less than 5 years prior to the effective date of the acquisition of such building and loan association;

(4) "Bank holding company" has the meaning specified in the Bank Holding Company Act of 1956, as amended (12 U.S.C. § 1841 et seq.).

(5) "Location" or "located" when referring to the state of domicile of a bank holding company means the state in which the amount of aggregate deposits in the United States offices of all its directly or indirectly owned or controlled bank or nonbank subsidiaries (as well as all of the bank or nonbank subsidiaries of any bank holding company which owns or controls that bank holding company) is greatest;

(6) "Acquisition" means:

a. The merger or consolidation of 1 bank holding company with another bank holding company; or

b. The assumption by a bank holding company of direct or indirect ownership or control of the voting shares of another bank holding company or a bank if, after the effective date thereof, the bank holding company making the acquisition will directly or indirectly own or control more than 5 percent of any class of voting shares of the other bank holding company or bank; or

c. The assumption of ownership or control of all or substantially all of the assets of a bank holding company or bank;

(7) "Control" shall have the same meaning as set forth in § 2(a)(2) of the federal Bank Holding Company Act of 1956, as amended (12 U.S.C. § 1841(a)(2));

(8) "Deposit" shall be as defined in § 204.2(a) of Regulation D of the Federal Reserve Board (12 C.F.R. § 204.2(a)).

66 Del. Laws, c. 32, § 1; 69 Del. Laws, c. 165, § 18; 70 Del. Laws, c. 112, §§ 29-31.;



§ 843. Acquisition authority

(a) An out-of-state bank holding company or subsidiary thereof may acquire or retain ownership or control of a bank or bank holding company located in Delaware; provided, that the out-of-state bank holding company makes application under and at all times complies with all regulations, decrees, cooperative agreements and orders duly promulgated by the Commissioner with respect to both the implementation of this subchapter generally, and the operations of such bank holding company and the bank which it acquires specifically; and further provided that, except as otherwise provided in this title, no out-of-state bank holding company or any subsidiary thereof may acquire or retain ownership or control of either a bank located in Delaware created before September 29, 1995, that is not an existing bank or a bank holding company that owns or controls such bank.

(b) The Commissioner may approve an acquisition, in accordance with subsection (a) of this section, even though the out-of-state bank holding company, or any subsidiary thereof, that acquires a bank or bank holding company located in Delaware, would control, together with any affiliated insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)), 30 percent or more of the total amount of deposits of insured depository institutions in this State. In determining whether to approve an acquisition pursuant to this subsection (b), the Commissioner shall consider the convenience and needs of the public of this State.

(c) Except as otherwise provided in this title or by applicable law of the United States, no out-of-state bank holding company or subsidiary thereof may acquire or retain ownership or control of a bank or bank holding company located in Delaware.

66 Del. Laws, c. 32, § 1; 70 Del. Laws, c. 112, §§ 32-34.;



§ 844. Application process

(a) An out-of-state bank holding company shall make application to acquire a bank or bank holding company located in this State which owns or controls a bank upon such forms and in accordance with such regulations and rulings as are promulgated from time to time by the Commissioner. Such application shall designate a resident of this State as applicant's agent for the service of any paper, notice or legal process upon applicant in connection with matters arising out of this subchapter and shall be accompanied by a nonrefundable filing fee in the amount of $5,750 for the use of the State and a nonrefundable processing fee in such amount as the Commissioner shall from time to time fix by regulation, payable to and for the use of the Office of the Bank Commissioner.

(b) Following publication, notice and hearing in the manner prescribed by the Commissioner, the Commissioner shall approve or disapprove an application by an out-of-state bank holding company to own or control a bank or a bank holding company located in this State upon a determination of whether such an acquisition will serve the public convenience and advantage. As part of such determination, but not by way of limitation, the Commissioner shall consider the following criteria:

(1) Whether the acquisition will, based upon the managerial and financial resources, financial history and business plan of the applicant, adversely affect the safe and sound operation of the bank or any other bank located in this State which is owned or controlled by the bank holding company;

(2) Whether the acquisition will adversely affect the quantity or quality of banking services available to 1 or more communities served by the bank prior to the acquisition;

(3) Whether, as a result of a prior or simultaneous acquisition of another bank, the acquisition of the bank will result in an undue concentration of resources or a substantial lessening of competition in this State; and

(4) Whether the acquisition will foster economic development and the financing of business enterprises to the end that employment opportunities will either be increased or, where there is a prospect for a reduction, retained.

(c) In conjunction with the approval of any application filed under this section, the Commissioner may require as a condition of such approval that the out-of-state bank holding company enter into a cooperative agreement binding it to such special terms and conditions regarding its operations and its maintenance and preservation of the capital and assets in Delaware of the bank as the Commissioner shall deem to be necessary to assure that the acquisition serves the public convenience and advantage.

66 Del. Laws, c. 32, § 1; 68 Del. Laws, c. 303, § 18; 70 Del. Laws, c. 112, §§ 35-37.;



§ 845. Duties and powers of Commissioner

In order to effectuate the provisions of this subchapter, the Commissioner shall, in addition to exercising the authority provided in §§ 844 and 846 of this title:

(1) Adopt and issue such regulations, decrees, orders, rulings and forms, and enter into such cooperative agreements with out-of-state bank holding companies, as the Commissioner deems to be necessary and proper;

(2) Require by negotiation, administrative order or cooperative agreement the maintenance and production of such documents and reports, the periodic conduct of such examinations, and otherwise supervise and govern the activities of the out-of-state bank holding companies as the Commissioner deems necessary and proper;

(3) Have the authority to examine any out-of-state bank holding company owning a bank. The Commissioner may require reports of each out-of-state bank holding company subject to this subchapter. Such report shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with this subchapter and the safety and soundness of the bank;

(4) Prior to approving the acquisition of the bank or bank holding company located in Delaware by an out-of-state bank holding company, the Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examination of any out-of-state bank holding company that has a bank subsidiary or bank holding company located in Delaware or any subsidiary of such holding company, and may accept reports of examination and other records from such authorities in lieu of conducting the Commissioner's own examination. The Commissioner may enter into joint actions with other regulatory authorities having concurrent jurisdiction over any out-of-state bank holding company that owns or controls a bank or bank holding company subsidiary or may take such actions independently to carry out the responsibilities under this subchapter to assure the safety and soundness of any bank and to assure compliance with this subchapter and applicable Delaware banking laws.

66 Del. Laws, c. 32, § 1; 70 Del. Laws, c. 112, § 38; 70 Del. Laws, c. 186, § 1.;



§ 846. Divestiture

Upon the Commissioner's determination that an out-of-state bank holding company is in violation of the requirements of this subchapter or any order, regulation, ruling, cooperative agreement or decree issued or entered into by the Commissioner or any order of a court of competent jurisdiction, or is otherwise operating a bank in an unsafe and unsound manner, the Commissioner shall have the authority to order such out-of-state bank holding company or subsidiary thereof to remedy such violation by a date certain, or to cease and desist from operating in an unsafe and unsound manner, in default of which the Commissioner shall have the authority to order such out-of-state bank holding company or subsidiary thereof to divest itself of any shares or assets of any bank located in this State. The procedure governing such divestiture, and the authority of the Commissioner to enforce an order directing the same, shall be the same as provided in § 807(b)—(d) of this title.

66 Del. Laws, c. 32, § 1; 70 Del. Laws, c. 112, § 39.;



§ 847. Powers of an acquired bank

Except as to subchapter I of this chapter, nothing contained in this chapter shall be construed as abridging the rights, powers and authorities granted to any bank acquired under any subchapter of this chapter by its charter, the provisions of this title or any other current, former or future law of the State governing the formation, conversion, merger, corporate powers, branching, operation or dissolution of a bank.

66 Del. Laws, c. 32, § 1; 70 Del. Laws, c. 112, §§ 40-42.;






Subchapter V Regulation of Delaware Bank Holding Companies

§ 851. Definitions

As used in this subchapter:

(1) "Bank holding company" means a company, as defined by the federal Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.), which is or becomes a bank holding company within the provisions of the federal act including, without limitation, its provisions for determining what constitutes control.

(2) "Institution" means a national bank whose principal place of business is located in Delaware or a Delaware-chartered bank or bank and trust company.

(3) "Delaware bank holding company" means a bank holding company with bank subsidiaries whose operations are principally conducted in Delaware. For the purposes of this subchapter, the operations of a bank holding company's subsidiaries are principally located in this State if the total deposits of all such subsidiaries in this State are greater than in any other state.

66 Del. Laws, c. 25, § 1.;



§ 852. Becoming a bank holding company

(a) Except as provided in 12 U.S.C. § 1842, subchapters I, II, III and IV of this chapter, and Chapter 7 of this title, no bank holding company other than a Delaware bank holding company may control a Delaware institution.

(b) Any corporation intending to become a Delaware bank holding company shall file an application with the Commissioner for approval to acquire an institution. The application shall contain such information as the Commissioner may by regulation require, shall, if not a Delaware corporation, designate a resident of the State as the applicant's agent for the service of any paper, notice of legal process on the applicant in connection with matters arising out of this subchapter and shall be accompanied by a filing fee in the amount of $5,750 for the use of the State and a nonrefundable processing fee in such amount as the Commissioner shall from time to time fix by regulation, payable to and for the use of the Office of the Bank Commissioner.

(c) In determining whether or not to approve such acquisition by a Delaware bank holding company, the Commissioner shall consider:

(1) The financial and the managerial resources of the Delaware bank holding company;

(2) The future prospects of the bank holding company and the bank whose assets or shares it will acquire;

(3) The financial history of the bank holding company;

(4) Whether such acquisition or holding may result in undue concentration of resources or substantial lessening of competition within this State; and

(5) The convenience and needs of the public of this State.

66 Del. Laws, c. 25, § 1; 68 Del. Laws, c. 303, § 19; 70 Del. Laws, c. 112, § 43; 71 Del. Laws, c. 19, § 37.;



§ 854. Reports

A Delaware bank holding company shall file with the Commissioner upon the Commissioner's request copies of all regular and periodic reports which a bank holding company is required to file under the federal Bank Holding Company Act of 1956 [12 U.S.C. § 1841 et seq.] or under § 13 or § 15(d) of the Securities and Exchange Act of 1934, as amended [15 U.S.C. § 78m or § 78o(d)], but excluding any portions not available to the public.

66 Del. Laws, c. 25, § 1; 70 Del. Laws, c. 112, § 44.;



§ 855. Supervision and examination

The Commissioner shall have supervision over all Delaware bank holding companies and shall have the right to examine all such companies, including their nonbank subsidiaries. The costs of the examination shall be assessed against and paid by the company in an amount to be set by regulation of the Commissioner. The examination authorized by this section shall be conducted jointly, concurrently or in lieu of examinations made by a federal bank regulatory agency. The Commissioner shall use, to the extent deemed feasible, filings and reports made by the company to federal or other State bank regulatory authority pursuant to a written agreement providing for the exchange of reports of examination between the Commissioner and the federal or other State bank regulatory authority.

66 Del. Laws, c. 25, § 1.;



§ 856. Nonexclusivity

Nothing in this subchapter or any law of this State shall be deemed to prohibit or limit a Delaware bank holding company from acquiring a bank or bank holding company located in any jurisdiction which acquisition is otherwise permitted by applicable law of the United States and any state.

66 Del. Laws, c. 25, § 1.;



§ 857. Bank Commissioner cooperative agreements

Prior to approving the acquisition by any Delaware bank holding company of any bank located in another state or bank holding company, the Commissioner may enter into cooperative agreements with the appropriate regulatory authorities for the periodic examinations of any out-of-state bank holding company or bank acquired by a Delaware bank holding company and may accept reports of examination and other records from such authorities in lieu of conducting his own examination. The Commissioner may enter into joint actions with other regulatory authorities having concurrent jurisdiction over any out-of-state bank holding company or bank acquired by a Delaware bank holding company or may take such actions independently to carry out his responsibilities under this subchapter to assure the safety and soundness of any Delaware bank and to assure compliance with applicable Delaware banking laws.

66 Del. Laws, c. 25, § 1.;






Subchapter VI Regulation of Delaware Savings and Loan Holding Companies

§ 861. Definitions

As used in this subchapter:

(1) "Delaware savings and loan holding company" means a savings and loan holding company (as defined in the Home Owners' Loan Act, as amended, at 12 U.S.C. § 1467a) located in Delaware that owns or controls a Delaware savings bank.

(2) "Delaware savings bank" means a savings bank organized and existing under the laws of this State that is not a bank as defined in § 2(c) of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841(c).

(3) "Located" has the meaning specified in § 831 of this title.

71 Del. Laws, c. 25, § 32.;



§ 862. Becoming a Delaware savings and loan holding company

(a) Any corporation intending to become a Delaware savings and loan holding company shall file an application with the Commissioner for approval to acquire a Delaware savings bank. The application shall contain such information as the Commissioner may by regulation require, shall, if not a Delaware corporation, designate a resident of the State as the applicant's agent for the service of any paper or notice of legal process on the applicant in connection with matters arising out of this subchapter and shall be accompanied by a filing fee in the amount of $5,750 for the use of the State and a nonrefundable investigation fee in such amount as the Commissioner shall from time to time fix by regulation, payable to and for the use of the office of the Bank Commissioner.

(b) In determining whether or not to approve such acquisition by a Delaware savings and loan holding company, the Commissioner shall consider:

(1) The financial and the managerial resources of the Delaware savings and loan holding company;

(2) The future prospects of the Delaware savings and loan holding company and the Delaware savings bank whose assets or shares it will acquire;

(3) The financial history of the Delaware savings and loan holding company;

(4) Whether such acquisition or holding may result in undue concentration of resources or substantial lessening of competition within this State; and

(5) The convenience and needs of the public of this State.

71 Del. Laws, c. 25, § 32.;



§ 863. Reports

A Delaware savings and loan holding company shall file with the Commissioner, upon the Commissioner's request, copies of all regular and periodic reports which a savings and loan holding company is required to file under the Home Owners' Loan Act, as amended [12 U.S.C. § 1461 et seq.] or under § 13 or § 15(d) of the Securities and Exchange Act of 1934, as amended [15 U.S.C. § 78m or § 78o(d)], but excluding any portions not available to the public.

71 Del. Laws, c. 25, § 32.;



§ 864. Supervision and examination

The Commissioner shall have supervision over all Delaware savings and loan holding companies and shall have the right to examine all such companies, including their nonbank subsidiaries. The costs of the examination shall be assessed against and paid by the company in an amount to be set by regulation of the Commissioner. The examination authorized by this section may be conducted jointly, concurrently or in lieu of examinations made by a federal bank regulatory agency. The Commissioner may use, to the extent deemed feasible, filings and reports made by the company to federal or other State bank regulatory authority pursuant to a written agreement providing for the exchange of reports of examination between the Commissioner and the federal or other State bank regulatory authority.

71 Del. Laws, c. 25, § 32.;



§ 865. Nonexclusivity

Nothing in this subchapter or any law of this State shall be deemed to prohibit or limit a Delaware savings and loan holding company from making an acquisition that is otherwise permitted by applicable law of the United States and any state.

71 Del. Laws, c. 25, § 32.;



§ 866. Bank Commissioner cooperative agreements

The Commissioner may enter into cooperative agreements or joint actions with other regulatory authorities to carry out the Commissioner's responsibilities under this subchapter and to assure the safety and soundness of any Delaware savings bank and to assure compliance with applicable Delaware banking laws.

71 Del. Laws, c. 25, § 32; 70 Del. Laws, c. 186, § 1.;









CHAPTER 9. REGULATIONS GOVERNING BUSINESS OF BANKS AND TRUST COMPANIES

Subchapter I General Provisions

§ 901. Corporate charter to do business as bank or trust company

No banking business or the business of a trust company shall be conducted within this State except under a corporate charter valid in this State authorizing the conduct of such business in this State.

32 Del. Laws, c. 103, § 2; Code 1935, § 2290; 5 Del. C. 1953, § 901.;



§ 902. Certificate required to transact business or open place of business

No bank or trust company not actively engaged in business in this State prior to January 1, 1933, shall transact any business in this State or open a place of business in this State without having first secured from the State Bank Commissioner a certificate authorizing it to begin the transaction of business and to open a place of business in this State.

32 Del. Laws, c. 103, §§ 3, 22; 38 Del. Laws, c. 93, § 1(8); Code 1935, §§ 2291, 2310; 5 Del. C. 1953, § 902.;



§ 903. Issuance of certificate to transact business

(a) The Commissioner shall not give any certificate required by § 902 of this title until satisfied by proper evidence that all the requirements of the charter of the corporation applying for the certificate and all the requirements of this Code and any other laws of this State applicable to such a case have been complied with and that the whole capital stock has been fully paid in cash, unless the charter shall expressly provide otherwise.

(b) No certificate shall be issued until the corporation has filed with the Commissioner a duly certified copy of its charter and all amendments thereof, and a copy of its bylaws; and thereafter the corporation shall file with the Commissioner a duly certified copy of every subsequent amendment of its charter and of every subsequent amendment of its bylaws and a failure to file within 30 days after any amendment of its charter or bylaws has been effected, shall render the corporation liable to a penalty of $50 to be sued for by the Commissioner in the name of the State if the Commissioner considers such failure to have been wilful.

(c) A fee of $5,750 for every certificate shall be required by the Commissioner before issuing the same.

(d) In addition, the applicant shall pay an investigation fee of $1,150 which shall not be refundable and shall be submitted with the application.

32 Del. Laws, c. 103, §§ 3, 22; 38 Del. Laws, c. 93, § 1(8); Code 1935, §§ 2291, 2310; 5 Del. C. 1953, § 903; 62 Del. Laws, c. 247, §§ 1, 2; 68 Del. Laws, c. 303, § 20; 70 Del. Laws, c. 186, § 1.;



§ 904. Reports to Commissioner

(a) Every bank and trust company shall make and transmit to the State Bank Commissioner at least 4 reports during each year, according to the form which may be prescribed by the Commissioner, verified by the oaths or affirmations of the president or vice-president, and cashier, or treasurer or secretary of the corporation, and attested by the signatures of at least 2 directors. Each report shall exhibit under appropriate heads the resources and liabilities of the corporation at the close of business on any day past specified by the Commissioner, and shall be transmitted to the Commissioner within 30 days after the receipt of a request or requisition therefor.

(b) The Commissioner shall have power to call for special reports whenever in the Commissioner's judgment the same are necessary. The Commissioner may require a separate report as to each department or subsidiary of any bank or trust company.

(c) The making of reports to the Commissioner under this section shall be in lieu of the making of reports to any other state official except for the purpose of assessment or taxation.

32 Del. Laws, c. 103, § 7; Code 1935, § 2295; 5 Del. C. 1953, § 904; 61 Del. Laws, c. 82, § 1; 66 Del. Laws, c. 27, § 8; 70 Del. Laws, c. 112, § 45; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, §§ 39, 40.;



§ 905. Reports by national banks, federal savings associations and out-of-state banks

National banks, out-of-state banks (as defined in § 795 of this title) having one or more branch offices in this State, and federal savings associations (as defined in the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.) doing business in this State shall make and transmit to the State Bank Commissioner reports according to the form which may be prescribed by the Commissioner when the Commissioner calls upon such banks for the reports; the object and purpose of such reports being the public good and not the regulation of said banks. The Commissioner shall have power to call for special reports whenever in the Commissioner's judgment the same are necessary.

32 Del. Laws, c. 103, § 7; Code 1935, § 2295; 5 Del. C. 1953, § 905; 70 Del. Laws, c. 112, §§ 46, 47; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 254, § 13.;



§ 906. Failure to make reports; penalty

Every bank or trust company failing to comply with §§ 904 and 905 of this title shall be subject to a penalty of $25 for each day that it continues in such failure; unless the Commissioner is satisfied that such failure was not wilful. Any penalty that may be imposed by the Commissioner hereunder shall be paid to the State Treasurer for deposit in the General Fund.

32 Del. Laws, c. 103, § 7; Code 1935, § 2295; 5 Del. C. 1953, § 906; 70 Del. Laws, c. 6, §§ 3, 4.;



§ 907. Reserve requirements

(a) "Demand deposits" as used in this section shall mean all deposits payable within 30 days; and time deposits shall comprise all deposits payable after 30 days, all savings accounts, certificates of deposit, and postal savings which are subject to not less than 30 days notice before payment.

(b) Every bank, trust company or savings bank shall maintain reserves as follows:

(1) Seven percent of the average aggregate of its demand deposits and 3 percent of the average aggregate of its time deposits, except that no reserves need be maintained against deposits of the United States or any agency or instrumentality thereof, or the State or any political subdivision or municipality thereof which are collateralized; and

(2) Such reserves shall consist of cash in the possession of the bank or of net balances payable on demand with banking institutions within or without the State which have been approved in writing as reserve depositories by the State Bank Commissioner or 50% of such required reserves may be maintained in unencumbered obligations of or guaranteed by the United States or any agency or instrumentality thereof including, without limitation, obligations of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation and public housing authorities, or obligations of the State or its municipalities, subdivisions, agencies or instrumentalities and having a like market value.

(c) Whenever the State Bank Commissioner determines that the maintenance of sound banking practices or the prevention of injurious credit expansion or contraction makes such action advisable, he may, by general regulation, change, from time to time, the requirements as to reserves against demand or time deposits, or both, in banking institutions doing business in this State which are not members of the Federal Reserve System. The reserves so specified shall be not less than the statutory requirement, nor greater than those requirements of the Federal Reserve Bank in this district applicable to member banks in this State. Reserves maintained under federal statute by state chartered nonmember banks shall satisfy the reserve requirements of this section.

(d) No money held in a fiduciary capacity whether as executor, administrator, guardian, trustee or otherwise, which is on deposit with other banking institutions, shall be carried or counted as a part of the required reserves in any bank or trust company, exclusive of Federal Reserve Member Banks, unless it shall first set aside, earmarked for the trust department, obligations of or guaranteed by the United States or any agency or instrumentality thereof including, without limitation, obligations of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation and public housing authorities or obligations of the State, its municipalities, subdivisions, agencies or instrumentalities having a maturity of not more than 5 years from the date of earmarking for the trust department and having a current market value of at least 110 percent of the amount on deposit.

(e) If the reserve of any corporation comprehended by this section shall be less than prescribed by general regulations issued by the State Bank Commissioner, the corporation shall not make any new loans or discounts, other than discounting bills of exchange payable on sight, nor shall the corporation declare or pay any dividends until the full amount of its reserve shall have been restored. Upon failure of any corporation to make good its reserve within 30 days after notice from the State Bank Commissioner, the Commissioner may treat such corporation as in an unsound condition and may proceed against it accordingly.

(f) For purposes of subsection (b) of this section, "deposits" as they relate to activities of international banking facilities shall not be included in the terms "demand deposits" or "time deposits" as such terms are defined in subsection (a) of this section.

32 Del. Laws, c. 103, § 10; Code 1935, § 2298; 43 Del. Laws, c. 139, § 1; 44 Del. Laws, c. 130, § 1; 45 Del. Laws, c. 163, § 1; 5 Del. C. 1953, § 907; 61 Del. Laws, c. 96, §§ 1-3; 62 Del. Laws, c. 248, § 1; 64 Del. Laws, c. 43, § 3; 69 Del. Laws, c. 165, § 19.;



§ 908. Value at which assets shall be carried on books

No bank or trust company shall carry on its books any of its assets at a sum in excess of the cost value thereof except by and with the written consent of the State Bank Commissioner.

32 Del. Laws, c. 103, § 11; Code 1935, § 2299; 5 Del. C. 1953, § 908.;

§ 908A Bank distinct from bank insurance department or division.

The assets of any bank or trust company shall be liable for and applicable to the payment and satisfaction of the liabilities, obligations and expenses of such bank or trust company only, and not to those liabilities, obligations and expenses of any insurance department or division of such bank or trust company established pursuant to § 767(a) or § 1662(b)(1) of this title. The liabilities, obligations and expenses of any such bank or trust company shall be applied against and paid and satisfied out of the assets of such bank or trust company only, and not out of the assets of any insurance department or division of such bank or trust company established pursuant to § 767(a) or § 1662(b)(1) of this title.

67 Del. Laws, c. 223, § 8; 71 Del. Laws, c. 25, § 33.;



§ 908A. Bank distinct from bank insurance department or division

The assets of any bank or trust company shall be liable for and applicable to the payment and satisfaction of the liabilities, obligations and expenses of such bank or trust company only, and not to those liabilities, obligations and expenses of any insurance department or division of such bank or trust company established pursuant to § 767(a) or § 1662(b)(1) of this title. The liabilities, obligations and expenses of any such bank or trust company shall be applied against and paid and satisfied out of the assets of such bank or trust company only, and not out of the assets of any insurance department or division of such bank or trust company established pursuant to § 767(a) or § 1662(b)(1) of this title.

67 Del. Laws, c. 223, § 8; 71 Del. Laws, c. 25, § 33.;



§ 909. Loan limitations

(a) No bank, trust company or savings bank shall make any loans, directly or indirectly, to any person, firm, association or corporation, aggregating an amount which (including any extension of credit to such person, firm, association or corporation, by means of the issuance of letters of credit, or the discount or purchase of the notes, bills of exchange or other obligations of, such person, firm, association or corporation, or the acceptance, discount or purchase of drafts not eligible for discount by a Federal Reserve bank) shall exceed the following percentage of the lender's total capital, which for this purpose means, in the case of a bank (including a bank and trust company and a savings bank), the bank's Tier 1 and Tier 2 capital included in the bank's risk-based capital under the capital guidelines of the appropriate federal banking agency, plus the balance of the bank's allowance for loan and lease losses not included in the bank's Tier 2 capital for purposes of the calculation of risk-based capital by the appropriate federal banking agency, based on the bank's most recent consolidated report of condition filed under 12 U.S.C. § 1817(a)(3), or, in the case of a trust company (other than a bank and trust company), the sum of the capital, surplus, undivided profit and the valuation portion of the loan loss reserve accounts of the lender:

(1) Fifteen percent, if the loan be without collateral security. Nothing herein contained shall prohibit the taking or receiving of any kind, character or amount of security whatsoever, either real or personal, for the protection of any loan made under this paragraph, but no such loan or any part thereof shall be considered or construed as a secured loan within the meaning of this paragraph unless the whole thereof has collateral security worth at least 15 percent more than the amount of such loan; or

(2) Ten percent (in addition to the amount that may be loaned under paragraph (1) of this subsection) upon collateral security worth at least 15 percent more than the amount of such loan so secured; provided, the aggregate amount which can be loaned under paragraph (1) of this subsection and this paragraph to any 1 person, firm, association or corporation shall not exceed 25 percent of the lender's total capital; and provided further that no loan which is without collateral security shall be combined or blended with a loan which has collateral security, but the 2 classes of loans shall be kept separate and independent and each shall be represented by a separate evidence of indebtedness; or

(3) Twenty-five percent upon collateral security worth at least 15 percent more than the amount of the loans so secured. When loans so secured are made to this amount, then no loans not so secured shall be permitted in addition to such secured loans, except as set forth in subsection (b) below.

(b) None of the limitations or restrictions contained in subsection (a) of this section shall apply to:

(1) Loans, discounts or other extensions of credit secured by bonds or other obligations of the United States (defined to include any Federal Reserve bank or any department, bureau, board, agency, instrumentality, commission or establishment of the United States including any corporation wholly owned directly or indirectly by the United States) or of this State (defined to include any department, bureau, board, agency, instrumentality, commission or establishment of this State, including any corporation wholly owned directly or indirectly by this State);

(2) Any loan, discount or extension of credit, to the extent that any of the loans, discounts or extensions of credit are to, or are secured or covered by, guaranties, or by commitments, or agreements to take over or to purchase any such loans, discounts or extensions of credit made by the United States or this State, provided that such guaranties, agreements or commitments are unconditional and must be performed by payment of cash or its equivalent within 60 days after demand;

(3) Any loan, discount or extension of credit to an affiliate or subsidiary other than a subsidiary referred to in subsection (e) of this section.

(4) The sale of federal funds to depository institutions as defined in § 19 of the Federal Reserve Act [12 U.S.C. § 461] and to Edge Act corporations [12 U.S.C. § 611 et seq.] or the purchase of securities under agreements to resell provided such sales and purchases shall be repayable on the banking day next following their date of execution;

(5) The purchase or discount of bankers acceptances of the kind described in § 13 of the Federal Reserve Act [12 U.S.C. § 342 et seq.] and issued by other banks;

(6) Loans or extensions of credit arising from the discount of commercial or business paper evidencing an obligation to the persons negotiating it with recourse;

(7) Loans or extensions of credit secured by a segregated deposit account in the lending bank;

(8) Loans and extensions of credit arising from the discount of negotiable or nonnegotiable installment consumer paper which carries a full recourse endorsement or unconditional guaranty by the person transferring the paper, which shall be subject to a maximum loan limitation equal to 25 percent of such total capital;

(9) Loans and extensions of credit secured by bills of lading, warehouse receipts or similar documents transferring or securing title to readily marketable staples which shall be subject to a limitation of 35 percent of such total capital, if the market value of the staples securing each additional loan or extension of credit at all times equals or exceeds 15 percent more than the outstanding amount of such loan or extension of credit;

(10) The acceptance of a draft eligible for discount by a Federal Reserve bank drawn on the bank or the issue or confirmation of time letters of credit calling for the creation of such acceptances, which shall be subject to a loan limitation of 10 percent of such total capital, unless, with respect to that part in excess of 10 percent of such total capital, the institution is secured either by attached documents or by some other actual security growing out of the same transaction as the acceptance; and

(11) Any provisional debit, loan or extension of credit made by the lending bank or trust company to the demand deposit account of a customer of the lending bank or trust company in the course of settling overlimit checks drawn on such demand deposit account, provided that any such debit, loan or extension of credit is revocable at will by the lending bank or trust company as of the close of business the banking day next following the settlement of such checks, and provided further that any such debit, loan or extension of credit is funded by the customer within such time period.

(c) In computing loans to each of the following types of borrower, the loans shall be computed for such type of borrower only on the basis set forth in the applicable subparagraph below designated for such type of borrower and not with reference to either of the other subparagraphs:

(1) In computing loans to any individual person under this section, there shall be included all loans or extensions of credit by the lending corporation to:

a. Any partnership or unincorporated association of which the borrower is a member, to the extent that the borrower is actually liable to the lending corporation for the liabilities of the partnership or unincorporated association; and

b. All loans made for the borrower's benefit, or for the benefit of any partnership or unincorporated association, of which the borrower is a member, except partnerships of which the borrower is a limited partner and not also a general partner, and is not otherwise liable for the liabilities of such partnership to the lending corporation.

(2) In computing the loans to any partnership, or unincorporated association under this section there shall be included:

a. All liabilities of its members to the lending corporation except liabilities of limited partners who are not also general partners, and who are not generally liable for the debts of the limited partnership, either by agreement or by operation of law; and

b. All loans made for the benefit of the partnership, or unincorporated association or any member thereof, except limited partners who are not also general partners, and who are not generally liable for the debts of the limited partnership, either by agreement or by operation of law.

(3) In computing the loans to any corporation under this section there shall be included all loans made for the benefit of the corporation. A loan shall not be deemed to be made for the benefit of a corporation if such loan is made to a person other than the corporation, including a subsidiary or affiliate of the corporation, unless the loan proceeds are to be loaned to the corporation or are to be transferred to the corporation without fair and adequate consideration, but the discharge of an equivalent amount of debt previously incurred in good faith and for value shall be considered fair and adequate consideration.

(d) No bank, trust company or savings bank shall make any loans directly or indirectly to any of its executive officers or directors in an amount that, when aggregated with the amount of all other extensions of credit to that person, exceeds the lesser of $500,000 or 5% of the bank's total capital, except on the following conditions:

(1) That the loan be approved by the vote of a majority of the whole board of directors, or where the granting of loans is vested in a committee of the board of directors, then by a vote of a majority of the whole committee, and the proposed borrower shall not be present when the application for the loan is acted on;

(2) That at the time the loan shall be voted upon, there shall be submitted to and examined by the directors voting upon the loan a written statement signed by the proposed borrower setting forth clearly his financial condition and disclosing his assets and liabilities, and in case the loan shall be granted, the statement shall be preserved and kept with the evidence of the loan while the same remains unpaid, but no such statement shall be necessary where the loan is secured by liquid collateral worth at least 20 percent more than the amount of the loan.

(e) A department or division or subsidiary of a bank or trust company which engages in any activity authorized by § 761(a)(14) or § 1661(a)(14) of this title shall be deemed a corporation subject to the limitations of this section.

32 Del. Laws, c. 103, § 12; 38 Del. Laws, c. 93, § 1(5); Code 1935, § 2300; 44 Del. Laws, c. 131, § 2; 5 Del. C. 1953, § 909; 61 Del. Laws, c. 524, § 1; 62 Del. Laws, c. 2, § 21; 63 Del. Laws, c. 319, §§ 1-5; 64 Del. Laws, c. 141, § 1; 64 Del. Laws, c. 428, § 1; 67 Del. Laws, c. 223, § 9; 69 Del. Laws, c. 165, §§ 20-22; 71 Del. Laws, c. 19, § 41; 71 Del. Laws, c. 25, § 34; 72 Del. Laws, c. 15, § 7.;



§ 910. Investment limitations

No bank or trust company shall invest more than 25 percent of its total capital, surplus and undivided profits in the stock, bonds or other obligations of any 1 corporation or political entity or political division except bonds or other obligations of or guaranteed by the United States or any agency or instrumentality thereof including, without limitation, obligations of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation and public housing authorities, or obligations of the State or its municipalities, subdivisions, agencies or instrumentalities; provided, that:

(1) The limitation on investment in this section shall not apply to the investment by a bank or trust company in 1 or more subsidiaries;

(2) The underwriting of or dealing in stocks, bonds, debentures, notes or other securities, or certificates of deposit or bankers' acceptances, shall not constitute an investment within the meaning of this section;

(3) No bank or trust company which engages in activities authorized by § 761(a)(14) or § 1661(a)(14) of this title through subsidiaries or divisions shall initially allocate more than 25 percent of its total capital, surplus and undivided profits in the aggregate to all such subsidiaries or divisions, or shall thereafter allocate to all such subsidiaries or divisions (i) in any 1 year, without the approval of the Commissioner, any amount in excess of 3 percent of its total capital, surplus and undivided profits or (ii) in any event, any amount in excess of 25 percent of its then current total capital, surplus and undivided profits in the aggregate; and

(4) No bank or trust company which engages in activities authorized by § 761(a)(14) or § 1661(a)(14) of this title through subsidiaries or divisions shall allocate any of its total capital, surplus or undivided profits to any such subsidiaries or divisions unless such allocations are "unimpaired" within the meaning of Title 18 and free of all liens and encumbrances.

32 Del. Laws, c. 103, § 13; Code 1935, § 2301; 5 Del. C. 1953, § 910; 61 Del. Laws, c. 93, § 1; 65 Del. Laws, c. 256, §§ 1, 2; 66 Del. Laws, c. 27, § 9; 67 Del. Laws, c. 223, § 10; 69 Del. Laws, c. 165, § 23; 71 Del. Laws, c. 25, § 34.;



§ 911. Ownership of real estate used for transaction of business

Section 762 of this title shall be applicable to all banks and trust companies of this State, except with respect to the investment or expenditure of money prior to July 1, 1933.

32 Del. Laws, c. 103, § 16; 38 Del. Laws, c. 93, § 1(6); Code 1935, § 2304; 5 Del. C. 1953, § 911.;



§ 912. Limitations upon loans on security of and purchase of own capital stock

No bank or trust company shall purchase shares of its own capital stock, nor make any loan on the faith or pledge of shares of its own capital stock; but nothing in this section shall inhibit such purchase or loan when necessary to prevent loss on debts created prior to March 31, 1921, nor shall it affect the holding of stock acquired by any bank or trust company prior to March 31, 1921.

32 Del. Laws, c. 103, § 14; Code 1935, § 2302; 5 Del. C. 1953, § 912.;



§ 913. Authority of national bank to act as fiduciary

Any national bank located in this State, when authorized by the laws of the United States, may act by any and every method of appointment, and in any capacity whatever, as trustee, executor, administrator, or register of stocks and bonds.

29 Del. Laws, c. 118, § 1; Code 1935, § 2368; 5 Del. C. 1953, § 913.;



§ 914. Appointment of trust company as trustee

Any court, judge or officer, authorized by law to appoint any person or corporation to any office of trust, may appoint to such office any trust company incorporated under the laws of this State, and having its principal office or place of business in this State, if the court, judge or officer is satisfied that the capital stock of the trust company has been fully paid in cash, and that the trust company is authorized by its charter to perform the duties of the office.

22 Del. Laws, c. 388, § 1; Code 1915, §§ 635, 641, 3872; 37 Del. Laws, c. 52, § 2; Code 1935, §§ 525, 4398; 5 Del. C. 1953, § 914.;



§ 915. Fiduciary funds held as separate trust

Repealed by 59 Del. Laws, c. 271, § 1, eff. Mar. 23, 1974.;



§ 916. Preference of funds held on deposit

Whenever any bank or trust company holds on deposit funds as a part of its deposit liabilities for the account of an estate for which it is acting as executor, administrator, guardian, trustee or in any other fiduciary capacity, the liability of such institution to the estate entitled to the funds shall be at all times a preferred claim superior to all unsecured claims of other creditors, including depositors of the institution. This section shall not be construed to subordinate the security of any secured creditor of any such institution to the preference hereby accorded to the deposits of any estate.

32 Del. Laws, c. 103, § 23; 38 Del. Laws, c. 93, § 1(8); 38 Del. Laws, c. 94, § 23; Code 1935, §§ 2311, 2392; 45 Del. Laws, c. 161, § 1; 45 Del. Laws, c. 164, § 1; 5 Del. C. 1953, § 916; 61 Del. Laws, c. 491, § 1.;



§ 917. Surety not required on bond of trust company or national bank; liability and lien upon real estate

(a)(1) Whenever a trust company is appointed to an office of trust or to act in a fiduciary capacity, no surety need be required, in the discretion of the appointing court, judge or officer, on any bond given by it for the faithful performance of its duties, by reason of such appointment, unless otherwise stipulated in the will or other instrument making the appointment, or unless required in or by an order or decree of court having jurisdiction in the premises; but all of the capital stock, surplus and property owned by the trust company shall be specially and primarily liable for the obligation of the trust company while acting in such trust or fiduciary capacity.

(2) All liabilities and obligations, arising from or growing out of any such trusts, shall be liens upon its real estate prior and paramount to any other lien or encumbrance the trust company may create or suffer respecting the same.

(b) In case any national bank located in this State shall be appointed trustee, executor or administrator, it need not be required, in the discretion of the appointing person, corporation, court, judge, officer, or authority, to give security on any bonds, which it may by law be compelled to give by reason of such appointment.

22 Del. Laws, c. 388, § 2; Code 1915, §§ 635, 641, 2911, 3872; 37 Del. Laws, c. 52, § 2; 29 Del. Laws, c. 118, § 2; 38 Del. Laws, c. 94, § 24; Code 1935, §§ 525, 2369, 2393, 3416, 4398; 5 Del. C. 1953, § 917.;



§ 918. Limitations on pledging or hypothecating assets

(a) No bank or trust company shall pledge or hypothecate any of its assets except as follows:

(1) To borrow up to but not exceeding the amount of its capital and surplus actually paid in and undiminished by losses or otherwise;

(2) To borrow in excess of the limitation of paragraph (1) of this subsection when the State Bank Commissioner shall have given his or her written consent;

(3) To borrow, in addition to the amounts specified in paragraphs (1) and (2) of this subsection, any amount for the purpose of buying United States bonds, United States Treasury certificates, or notes or obligations of the United States, and in such case the consent of the State Bank Commissioner shall not be required;

(4) To qualify itself to receive deposits of money of the United States;

(5) To qualify itself to receive deposits of money of the State or any political subdivision or municipality thereof; or

(6) To qualify itself to exercise any of the powers of a trust company or to act in any fiduciary capacity; provided, however, that assets pledged in accordance with this subsection shall not be counted for purposes of satisfying the minimum capital stock and paid-in surplus required to be maintained by any bank, trust company or limited purpose trust company pursuant to § 745 of this title.

(b) No bank or trust company shall repledge or rehypothecate any property held by it in pledge or hypothecation as collateral which belongs to any other corporation or person, unless such property is accompanied by the obligation of the original borrower from the institution.

(c) No loan made in contravention of this section shall be rendered illegal for this cause as against the lender or holder thereof, but the borrowing corporation shall be subject to appropriate proceedings by the State Bank Commissioner for a violation of law.

(d) Any savings bank or savings society doing business in this State may borrow money, and may secure the same by the assignment or pledge of any mortgage, mortgages, bonds, or other assets held by said savings bank or savings society, provided that the amount borrowed from all sources shall not at any time exceed in the aggregate 25 percent of the amount set aside for surplus and reserves. The amounts borrowed from all sources shall at all times, irrespective of whether or not the same are secured, constitute a preferred claim superior to all other claims on the assets of said savings bank or savings society. Provided, however, that any savings bank or savings society may borrow in excess of the 25 percent limitation set out above on written approval by the State Bank Commissioner.

32 Del. Laws, c. 103, § 18; 38 Del. Laws, c. 93, § 1(7); Code 1935, § 2306; 44 Del. Laws, c. 131, § 1; 5 Del. C. 1953, § 918; 54 Del. Laws, c. 85; 60 Del. Laws, c. 374, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 24, § 1.;



§ 919. Filing of rules and regulations on time and savings deposits

Repealed by 70 Del. Laws, c. 112, § 48, eff. Sept. 29, 1995.;



§ 920. Deposits by minors

(a) Any bank, savings bank, savings institution or trust company may receive money on deposit from or in the name of any minor. When any deposit of money shall be made by or in the name of any minor with any bank, savings bank, savings institution or trust company in this State, the same shall be held for the benefit of the depositor, in the same way and to the same extent as if the depositor were an adult person. The minor depositor may make drafts or withdrawals of his deposits, and the deposits shall be paid, together with the dividends and interest thereon, to the person in whose name the deposit shall have been made, or upon his or her written order. The receipt or acquittance of a minor shall be a valid and sufficient release and discharge to the bank, savings bank, savings institution or trust company for the deposit, or any part thereof.

(b) Any bank, savings bank, savings institution or trust company shall have the right to refuse any deposit offered by or in the name of a minor.

(c) Any minor depositing money with a bank, savings bank, savings institution or trust company shall be subject, in all transactions connected therewith, as between himself or herself and the bank, savings bank, savings institution or trust company, to all the obligations, equities and defenses to which an adult person would be subject in similar transactions.

27 Del. Laws, c. 196, §§ 1, 2; Code 1915, § 2113; Code 1935, § 2267; 5 Del. C. 1953, § 920.;



§ 921. Deposits of married women

Repealed by 71 Del. Laws, c. 19, § 42, eff. Apr. 23, 1997.;



§ 922. Deposits of decedents

Banks, trust companies, savings banks, and savings societies may pay out deposits of decedents, without requiring letters of administration to be issued upon the estates of such decedents, when and as provided by §§ 2306 and 2307 of Title 12.

Code 1915, § 2115; Code 1935, § 2269; 5 Del. C. 1953, § 922.;



§ 923. Deposits in names of two or more persons

When a deposit in any bank, trust company, savings bank or other banking institution in this State, is made in the name of 2 or more persons, deliverable or payable to either, or to their survivor or survivors, the deposit, or any part thereof, or the increase thereof, may be delivered or paid to either of the persons, or to the survivor or survivors, in due course of business.

28 Del. Laws, c. 107, § 1; Code 1935, § 2270; 5 Del. C. 1953, § 923.;



§ 924. Bank deposit accounts in trust form

(a) The following terms shall have the following definitions for the purposes of this section.

(1) A "beneficiary" is a natural person, or a nonprofit organization (as qualified under 26 U.S.C. § 501(c)(3)), that is described by a depositor as a person for whom a trust account is established and maintained. There shall be no more than 1 beneficiary per trust account, unless otherwise provided by the respective banking organization's agreements, rules or regulations.

(2) A "depositor" is a natural person in whose name a trust account subject to this part is established or maintained. There shall be no more than 2 depositors per trust account, unless otherwise provided by the respective banking organization's agreements, rules or regulations.

(3) A "trust account" includes all deposits in a savings account, interest- or noninterest-bearing transaction account, time deposit whether or not evidenced by a certificate or any similar deposit account in a banking organization which:

a. Is established by a depositor as trustee for another, other than a depositor describing himself as acting under a will, trust instrument or other document, court order or decree (including so-called Totten Trust accounts), or

b. Pursuant to an agreement with the banking organization, is payable on request to the depositor during the depositor's lifetime and, on the depositor's death, to a beneficiary (including so-called payable-on-death accounts).

(b) All funds in a trust account, including any interest or additions thereto, shall be trust funds subject to the following terms:

(1) Except as otherwise provided by the respective banking organization's agreements, rules or regulations, the trust can be revoked, terminated or modified in whole or in part by any depositor during the depositor's lifetime by means of, and to the extent of, partial or total withdrawals from or charges against the trust account made or authorized by the depositor or by a writing, other than a will or other similar testamentary disposition, received by the banking organization wherein the account is maintained during the lifetime of the depositor.

(2) The trust account cannot be revoked, terminated or modified in whole or in part by any depositor by will or other similar testamentary disposition.

(3) If the depositor survives the beneficiary, the trust shall terminate and title to the funds shall continue in the depositor free and clear of the trust.

(4) If the beneficiary survives the depositor, the trust shall terminate and title to the funds shall vest in the beneficiary free and clear of the trust.

(5) If the depositor and beneficiary die under circumstances where it is impossible to determine which survived the other, it shall be conclusively presumed that the depositor was the survivor and title to the funds shall vest in the depositor's estate, free and clear of the trust.

(c) If the beneficiary survives the depositor under the circumstances provided in paragraph (4) of subsection (b) of this section, the funds shall be paid to the beneficiary upon the beneficiary's order, if, at the time of the beneficiary's demand for payment of all or part of the funds, the beneficiary is 18 or more years of age. If the beneficiary survives the depositor under the circumstances provided in paragraph (4) of subsection (b) of this section and if the beneficiary is under 18 years of age at the time demand for payment of any part or all of the funds is made, the funds may be paid to the order of the parent or parents of the beneficiary to be held for the use and benefit of such minor beneficiary or to the order of the duly appointed guardian of the property of the beneficiary.

(d) A banking organization which, upon the death of a depositor prior to service upon it of a restraining order, injunction or other appropriate process from a court of competent jurisdiction prohibiting payment, makes payment to a beneficiary or, if the beneficiary is under 18 years of age, to the guardian of the property or to the parent or parents of the minor beneficiary pursuant to subsection (c) of this section, shall, to the extent of such payment, be released from liability to any person claiming a right to the funds and the receipt or acquittance of the person to whom payment is made shall be a valid and sufficient release and discharge of the banking organization.

(e) If a trust account is established in the names of more than 1 depositor, in form to be paid or delivered to any or the survivor of them, in trust for another, or payable on death of all of the depositors to a beneficiary, such account shall be subject to the terms of this section, except that the title to the funds on deposit and any additions and accruals thereon, as between the depositors, shall be the property of such depositors as joint tenants; and the property, together with all the additions and accruals thereon, may be paid or delivered to any of such depositors during the lifetime of such depositors subject to the terms of § 923 of this title, and, after the death of 1 of them, title to the property, together with all additions and accruals thereon, shall become property of the surviving depositor or surviving depositors, subject to the trust which may be revoked, terminated or modified by the surviving depositor or depositors, as the case may be, in accordance with the terms of this section.

66 Del. Laws, c. 263, § 1; 72 Del. Laws, c. 15, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 153, § 1.;



§ 926. Subrogation of Federal Deposit Insurance Corporation to rights of owners of insured deposits in closed institutions

Whenever a receiver has been appointed by the Court of Chancery for a bank or trust company in this State and the Federal Deposit Insurance Corporation pays or makes available for payment to the receiver the insured deposit liabilities of the closed institution, the Federal Deposit Insurance Corporation shall be subrogated to all the rights against the closed institution of the owners of the insured deposits in the same manner and to the same extent as if the owners had lawfully assigned to the Federal Deposit Insurance Corporation so much or such of their deposits as the Federal Deposit Insurance Corporation has paid or is ready to pay to the receiver.

40 Del. Laws, c. 231, § 1; Code 1935, § 2408; 5 Del. C. 1953, § 926.;



§ 927. Penalty for false statements regarding financial condition

Whoever wilfully and maliciously makes, circulates or transmits to another or others, any false statement, rumor or suggestion, written, printed or by word of mouth, which is directly or by inference derogatory to the financial condition or affects the solvency or financial standing of any bank, trust company, savings bank, or other banking institution in this State, shall be fined not more than $2,000 or imprisoned not more than 2 years, or both.

28 Del. Laws, c. 107, § 1; Code 1935, § 2272; 5 Del. C. 1953, § 927.;



§ 928. Penalty for representing or holding oneself out as engaged in business of receiving deposits or of a trust company

(a) Any person, firm, or association of individuals or any agent or official of any corporation or other person who in any manner represents or holds out himself, herself, themselves or itself, whether by public advertisement, placard, handbill or otherwise, as engaged in the receipt of deposits of money as a savings fund, bank or trust company or any business substantially similar thereto within the boundaries of the State, or as engaged in the business of a trust company within the boundaries of the State, not being authorized under this Code or any other laws of this State to engage in such business or any business substantially similar thereto, shall be fined $1,000 per day in accordance with § 143 of this title, except that § 143(c) of this title shall not apply. In addition, any such person or agent or official of any such corporation, firm or association of individuals may be imprisoned not more than 1 year.

(b) When the name of any person or persons, firm, association or corporation appears in or on any handbill, placard, advertisement or other representation advertising or holding out such person, firm, association or corporation as engaged in the business of receiving deposits of money within the boundaries of the State, or as engaged in the business of a trust company within the boundaries of the State, it shall be prima facie evidence of its presence there by the authority and with the knowledge of such person, firm, association or corporation and of the officers and representatives in this State of the corporation or other person.

22 Del. Laws, c. 467, §§ 1, 2; Code 1915, §§ 3507, 3508; Code 1935, §§ 3987, 3988; 5 Del. C. 1953, § 928; 70 Del. Laws, c. 6, § 5; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 247, § 5.;



§ 929. Tying arrangements prohibited

(a) No bank or trust company shall, either directly or indirectly through any subsidiary, division or 3rd person, in any manner extend credit, sell any product or furnish any service to any person, or fix or vary the consideration for any of the foregoing, on the condition or requirement that:

(1) The person shall obtain some additional credit, product or service from such bank or trust company or its affiliate other than a loan, discount, deposit or trust service; or

(2) The person provide some additional credit, product or service to such bank or trust company or its affiliate other than those related to and usually provided in connection with a loan, discount, deposit or trust services; or

(3) The person shall not obtain some other credit, product or service from a competitor of such bank or trust company or its affiliate, other than a condition or requirement that such bank or trust company shall reasonably impose in a credit transaction to assure the soundness of the credit.

(b) No bank or trust company which is first authorized to engage in any activity by § 761(a)(14) or § 1661(a)(14) of this title shall, while an application for a loan, credit or other services previously submitted to such bank or trust company by any person is pending, accept from such person, either directly or through any division or subsidiary, an application for a policy of insurance directly related to the applied-for loan, credit or other services, or thereafter accept such an insurance application until such person has received from such bank or trust company a commitment with respect to the applied-for loan, credit or other services.

(c) The Commissioner shall by regulation promulgated after consultation with the Insurance Commissioner provide for the adequate disclosure of the prohibitions set forth in subsections (a) and (b) of this section.

(d) For purposes of this section, the term "affiliates" shall mean a person that directly or indirectly through 1 or more intermediaries, controls, or is controlled by, or is under common control with, the person specified. "Control" means beneficial ownership, directly or indirectly through 1 or more intermediaries, of 25% or more of the voting securities or partnership interests in any person other than an individual.

(e) The prohibitions contained in this section shall be in addition to, and not in derogation of, those provided for under the laws of the United States, including 12 U.S.C. § 1971 et seq., the laws of this State, including § 2305 of Title 18, and all other applicable statutes, rules and regulations.

(f) The prohibitions of subsection (a) of this section shall not apply to conduct authorized by the Commissioner by regulation, if such conduct is permissible under 12 U.S.C. § 1972 or regulations or orders promulgated thereunder by the Board of Governors of the Federal Reserve System.

67 Del. Laws, c. 223, § 11; 71 Del. Laws, c. 25, § 34; 75 Del. Laws, c. 60, § 4.;



§ 930. Right of cancellation of certain insurance

(a) Except as otherwise provided in this section, in the case of any extension of credit by the bank or trust company engaged directly or indirectly in activities first authorized under § 761(a)(14) or § 1661(a)(14) of this title to an individual borrower in connection with which insurance is obtained from such bank or trust company, or any subsidiary thereof engaged in activities first authorized under § 761(a)(14) or § 1661(a)(14) of this title, the individual borrower shall have the right to cancel the purchase of such insurance until midnight of the 30th calendar day following the consummation of the transaction or the delivery of the information and forms required under this section, whichever is later. Within the first 10 days, the individual borrower shall be entitled to an unconditional refund of the premium upon serving notice of cancellation as provided herein. The individual borrower shall effect such cancellation by notifying the bank or trust company or its subsidiary, in accordance with the regulations of the Commissioner, of an intention to do so. In accordance with the regulations of the Commissioner, the bank or trust company or its subsidiary shall:

(1) Clearly and conspicuously disclose to any individual borrower in a transaction subject to this section the rights of the individual borrower under this section; and

(2) Provide appropriate forms for the exercise by the individual borrower of this right to cancel any insurance subject to this section. Such forms shall contain a clear and specific statement setting forth:

a. The cost of the insurance;

b. That the individual borrower may choose the person through which the insurance is to be obtained;

c. The individual borrower's right to use the cancellation period to obtain price quotations for insurance from other sources;

d. The actions necessary for the individual borrower to cancel the insurance; and

e. The individual borrower's right to receive a credit or the unearned portion of the insurance premium after cancellation.

(b) Within 20 days after the unconditional recision period if no liability for a loss under the insurance has been incurred, the bank or trust company or its subsidiary shall:

(1) Credit the unearned portion of the premium, computed in accordance with applicable law or regulation promulgated by the Insurance Commissioner to enforce the provisions of this section, as of the date of cancellation and, where the premium has been financed, credit the unearned portion of the finance charge, if any, attributable to the insurance, computed as of the date of cancellation in accordance with the terms of the contract documents; or

(2) At the option of the individual borrower, refund the unearned portion of the premium to the borrower.

(c) When the insurance written in connection with an extension of credit is against loss of, or damage to, or against liability arising out of ownership or use of, property used as security for the extension of credit, the bank or trust company or its subsidiary may require evidence that the individual borrower has obtained other adequate insurance before exercising the right of cancellation set forth in this subsection. For reasonable cause, a bank or trust company on its subsidiary may refuse to accept an insurer offered by the individual borrower; provided, however, that a bank or trust company shall accept a policy of insurance issued by an authorized insurer offered by the individual borrower, so long as such insurer is not then impaired, insolvent, the subject of any rehabilitation or liquidation proceeding, or deemed by the Insurance Commissioner to be otherwise disqualified.

(d) Any individual borrower who has the right to cancel insurance under this section in connection with an obligation which has been assigned may cancel the insurance only by delivering to the assignee of the obligation the notice of cancellation required by this section. Delivery shall be considered made when mailed, or if sent by other means, when received by the assignee.

(e) Any individual borrower who exercises the right to cancel the purchase of insurance pursuant to this section shall not be subject to the imposition of any fee, cancellation charge, or other penalty payment.

(f) For purposes of this section, "individual borrower" means a borrower who is a natural person borrowing for personal, household or family purposes, or business or commercial purposes where the natural person employs 500 employees or less, or a borrower who is a corporation, partnership, limited partnership or other business entity which is borrowing for business or commercial purposes and which employs 500 employees or less.

(g) The rights provided under this section shall be in addition to, and not in derogation of, those provided by contract under the laws of the United States, the laws of this State, and all other applicable statutes, rules and regulations.

67 Del. Laws, c. 223, § 12; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 25, § 34.;

§ 930A Mandatory disclosure in bank insurance policies.

(a) Any bank or trust company issuing policies of insurance either directly or through a division or subsidiary, shall disclose or cause to be disclosed to all applicants for such policies and to all policyholders that such policies, if and when issued, are not direct liabilities of such bank or trust company, and that only the assets of the insurance division or subsidiary issuing such policy are applicable to the payment and satisfaction of such policies or claims made thereunder.

(b) The Commissioner shall by regulation provide for the adequate disclosure of the information set forth in subsection (a) of this section.

67 Del. Laws, c. 223, § 13.;



§ 930A. Mandatory disclosure in bank insurance policies

(a) Any bank or trust company issuing policies of insurance either directly or through a division or subsidiary, shall disclose or cause to be disclosed to all applicants for such policies and to all policyholders that such policies, if and when issued, are not direct liabilities of such bank or trust company, and that only the assets of the insurance division or subsidiary issuing such policy are applicable to the payment and satisfaction of such policies or claims made thereunder.

(b) The Commissioner shall by regulation provide for the adequate disclosure of the information set forth in subsection (a) of this section.

67 Del. Laws, c. 223, § 13.;



§ 931. Employee retirement pensions for savings banks and savings societies

(a) Savings banks and savings societies, subject to the laws of this State, may, in the discretion of a majority of all the managers or governing board, retire any officer, clerk or other employee, who has served the savings bank or savings society for a period of 30 years or more, or who has served the savings bank or savings society for a period of 10 years or more and shall have become incapacitated, or who has served the savings bank or savings society for a period of 20 years or more and has attained the age of 60 years. Any person retired from service pursuant to this section may be paid an annual pension, in equal monthly installments. The maximum pension paid shall in no case exceed 60% of the average annual salary for the 3 years preceding retirement. The discretion of the managers or governing board as to the time of payments, the amount of payments, and the duration of payments, within the maximum amounts allowed under this section, shall at all times be absolute and final.

(b) For the purpose of establishing and maintaining a pension plan or a plan for carrying life insurance or providing other after death benefits for any of its officers, clerks or employees, or their estates or beneficiaries, or a plan combining these types of benefits, any such savings bank or savings society may, in the discretion of a majority of its board of managers or governing board, segregate or allocate funds from its income or other assets and pay the same into a trust fund. Any such institution establishing such trust fund may itself act as trustee or may have an independent trustee. Even though the ultimate benefits of the plan are paid out of such trust fund, or even though premiums for the coverage are paid out of such trust fund, rather than directly out of the savings institution's operating funds, unless the terms of the said trust are approved by the State Bank Commissioner as provided in this section, the limitations of years and percentage specified in the preceding paragraph shall remain applicable, and the only benefits payable shall be such as are authorized by the said paragraph. If the State Bank Commissioner shall determine that the said plan is not injurious to the institution or the security of its deposits, then such benefits as may be provided by said plan may be paid to officers, clerks or employees, or their estates or beneficiaries, in accordance with the terms of the plan, even though these terms may not be within the limitations of the preceding paragraph. If the plan has once been approved but is thereafter amended, the amendment shall be approved before any benefits are paid out under the amended plan.

43 Del. Laws, c. 141, § 1; 5 Del. C. 1953, § 931; 49 Del. Laws, c. 250; 55 Del. Laws, c. 118.;



§ 932. Loans and securities insured by Federal Housing Administrator

(a) Banks, savings banks, trust companies, building and loan associations and insurance companies, subject to this Code and any other laws of this State, may make such loans and advances of credit and purchases of obligations representing loans and advances of credit as are eligible for insurance by the Federal Housing Administrator, and may obtain such insurance; and may make such loans, secured by real property or leasehold, as the Federal Housing Administrator insures or makes a commitment to insure, and may obtain such insurance.

(b) Banks, savings banks, trust companies, building and loan associations, insurance companies, trustees, guardians and other fiduciaries, may invest their funds and the moneys in their custody or possession, eligible for investment, in notes or bonds secured by mortgage or trust deed insured by the Federal Housing Administrator, provided such notes or bonds or the notes, bonds or debentures into which the same are convertible upon foreclosure of such mortgage or deed of trust shall be guaranteed as to principal and interest by the United States government.

(c) The mortgages, debentures and other securities herein made eligible for investment may be used, wherever securities must be furnished by any depository in the State, as security for the deposit of any funds whatsoever, or wherever securities must be deposited with any official of the State pursuant to this Code and any other statute of this State.

(d) No law of this State requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of such security, or prescribing or limiting interest rates upon loans or investments or limiting investments of capital or deposits, or prescribing or limiting the period for which loans or investments may be made, shall be deemed to apply to loans or investments made pursuant to this section.

40 Del. Laws, c. 150, §§ 1, 2; Code 1935, §§ 2405, 2405(a), 2406, 2406(a); 41 Del. Laws, c. 133, §§ 1-4; 5 Del. C. 1953, § 932.;



§ 936. International banking facilities

The Commissioner may by rule except from the terms "deposit," "borrowing," and "extension of credit," as they relate to the activities of international banking facilities and as defined in § 101 of this title, any class of transactions if the Commissioner finds that its inclusion would not be in the public interest. Any class of transactions otherwise included within the aforementioned terms "deposit," "borrowing" and "extension of credit" shall be deemed by the Commissioner to be in the public interest if it promotes an environment conducive to the conduct of international banking business in this State, and does not constitute an unsafe, unsound or anticompetitive banking practice.

64 Del. Laws, c. 43, § 5; 72 Del. Laws, c. 15, § 9; 70 Del. Laws, c. 186, § 1.;



§ 937. Availability of funds

(a) Financial institutions that delay availability shall review their policies and consider reducing the delay periods to the extent possible, consistent with prudent business practices.

(b) Financial institutions shall disclose to depositors in an effective manner as to their delayed availability policies.

(c) Financial institutions shall refrain from imposing unnecessary delays on all checks, particularly on social security and other government checks, deposited into established accounts beyond the time required to receive credit for the checks.

64 Del. Laws, c. 478, § 1.;



§ 938. Transfer of fiduciary accounts

(a) For purposes of this section, "fiduciary" shall mean a banking organization or trust company acting as a trustee, personal representative, guardian or custodian under a Uniform Gifts to Minors Act or any comparable act.

(b) The term "interested person" means any living person who:

(1) Is an income beneficiary or vested remainderman of a trust;

(2) Has a vested interest in a decedent's estate;

(3) Receives benefits as a ward from a guardianship account; or

(4) Is the minor with respect to an account established under a Uniform Gifts to Minors Act or a comparable act.

(c) With the prior written approval of, and in accordance with the terms and conditions of transfer prescribed by, the office of the State Bank Commissioner, and upon completion of the notice procedure of subsection (d) of this section, a banking organization, trust company or a bank holding company having its principal place of business in this State may transfer 1 or more of the fiduciary accounts administrated by such banking organization, trust company, or 1 or more of the banking organizations or trust companies controlled by such bank holding company to another banking organization or trust company controlled by such banking organization or bank holding company.

(d) Prior to effecting a transfer of 1 or more fiduciary accounts under subsection (c) of this section, the fiduciary shall send written notice of such transfer to all interested persons or their legal or natural guardians. If the persons, or their legal or natural guardians in the case of minor children or incompetents, to whom such notice was sent do not make written objections to the fiduciary of the account within 30 days of the date such notice was mailed, then the fiduciary may complete the transfer of the account.

(e) If a fiduciary completes a transfer as described in the preceding subsections, the banking organization or trust company to which such fiduciary accounts have been transferred shall automatically be substituted as a fiduciary of all the accounts so transferred without further action and without any order or decree of any court or public officer, and such transferee banking organization or trust company shall have all the rights, duties, responsibilities, obligations and liabilities, financial or otherwise, of such transferring fiduciary with respect to such accounts. Likewise, a fiduciary which completes a transfer of 1 or more accounts as described in the preceding subsections shall be removed as fiduciary of all such accounts without an accounting and without any order or decree of any court or public officer, and prospectively such fiduciary shall have no continuing duties, responsibilities, obligations or liabilities, financial or otherwise, with respect to the accounts so transferred. Such transfer shall not relieve a fiduciary of any liability it may have incurred for its action or inaction prior to the transfer.

65 Del. Laws, c. 422, § 1.;



§ 939. Negotiable instruments

(a) For purposes of this section, "fiduciary" shall have the same meaning as in § 3301(d) of Title 12.

(b) If a negotiable instrument is drawn upon the account of a principal in a bank by a fiduciary who is empowered to draw upon the principal's account, the bank is authorized to pay such instrument without being liable to the principal for the application of the funds.

(c) If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by a fiduciary, or if any negotiable instrument payable or endorsed to a principal is endorsed by a fiduciary empowered to endorse such instrument on behalf of the principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of its obligation as fiduciary by endorsing or delivering the instrument, and is not liable for the application of the funds.

65 Del. Laws, c. 422, § 1.;



§ 940. Self-analysis privilege for depository institutions and affiliates

(a) Definitions. — For purposes of this section, the following words and phrases shall have the meanings ascribed to them herein:

(1) "Depository institution" means a state-chartered or federally-chartered financial institution that is located in this State and is authorized to maintain deposit or share accounts.

(2) "Depository institution affiliate" means any corporation whose stock is at least 80 percent owned by a depository institution or the holding company of a depository institution.

(3) "Compliance review committee" means a person or persons assigned by a depository institution or a depository institution affiliate to test, review or evaluate its conduct, transactions or potential transactions for the purpose of monitoring and improving or enforcing compliance with:

a. Safe, sound and fair lending practices;

b. Financial reporting to federal or state regulatory agencies;

c. The depository institution's or depository institution affiliate's own policies and procedures; or

d. Federal or state statutory or regulatory requirements.

(4) "Compliance review document" means any document prepared for or created by a compliance review committee for its exclusive use.

(5) "Person" means an individual, a group of individuals, a board committee or a corporation, partnership, firm, association, trust, pool, syndicate, sole proprietorship, unincorporated association or any other form of entity not specifically listed herein.

(b) Privilege. — Notwithstanding any provisions of Delaware common or statutory law to the contrary, except as provided in subsection (c) of this section:

(1) Compliance review documents shall be confidential and shall not be discoverable or admissible into evidence in any civil action;

(2) Compliance review documents delivered to a federal, state or foreign governmental or regulatory agency shall remain confidential and shall not be discoverable or admissible in any civil action; and

(3) No person serving on a compliance review committee or acting at the request of a compliance review committee shall be required to testify in any civil action:

a. As to the contents or conclusions of any compliance review document; or

b. As to the actions taken by a compliance review committee.

(c) Limitations. —

(1) This section shall not apply to any person serving on or at the request of a compliance review committee in connection with such person's duties pursuant to the depository institution's or depository institution affiliates' by laws or operations manual, management responsibility for the operations, records, employees or activities being examined or evaluated by the compliance review committee.

(2) This section shall not be construed to limit the discovery or admissibility in any civil action of any documents that are not compliance review documents.

(3) This section shall not apply if, after an in camera review by the court consistent with applicable rules of procedure, the court determines that the compliance review was initiated or used to enable persons serving on the compliance review committee or the depository institution or the depository institution affiliate which created such committee to commit or plan to commit what the committee knew or reasonably should have known to be a crime.

70 Del. Laws, c. 359, § 1.;






Subchapter II Bank Revolving Credit

§ 941. Definitions

As used in this subchapter:

(1) "Bank" means any bank or bank and trust company organized under this title or any other law or laws of this State, any depository institution organized under the authority of the United States and having its principal place of business in this State and any foreign bank agency.

(2) "Borrower" means any corporation, partnership, association, government or governmental subdivision or agency, trust, individual or other entity.

(3) "Individual borrower" means a borrower who is a natural person borrowing for personal, household or family purposes.

(4) "Revolving credit plan" or "plan" means a plan contemplating the extension of credit under an account governed by an agreement between a bank and a borrower pursuant to which:

a. The bank permits the borrower and, if the agreement governing the plan so provides, persons acting on behalf of or with authorization from the borrower, from time to time to make purchases and/or to obtain loans by use of a credit device;

b. The amounts of such purchases and loans are charged to the borrower's account under the revolving credit plan;

c. The borrower is required to pay the bank the amounts of all purchases and loans charged to such borrower's account under the plan but has the privilege of paying such amounts outstanding from time to time in full or otherwise in accordance with the agreement governing the plan; and

d. Interest may be charged and collected by the bank from time to time on the outstanding unpaid indebtedness under such plan.

(5) "Purchases" mean payments for property of whatever nature, real or personal, tangible or intangible, and payments for services, licenses, taxes, official fees, fines, private or governmental obligations, or any other thing of value.

(6) "Loans" mean cash advances or loans to be paid to or for the account of the borrower.

(7) "Credit device" means any card, check, identification code or other means of identification contemplated by the agreement governing the plan.

(8) "Outstanding unpaid indebtedness" means on any day an amount not in excess of the total amount of purchases and loans charged to the borrower's account under the plan which is outstanding and unpaid at the end of the day, after adding the aggregate amount of any new purchases and loans charged to the account as of that day and deducting the aggregate amount of any payments and credits applied to that indebtedness as of that day and, if the agreement providing the plan so provides, may include the amount of any periodic interest, interest charges and other charges permitted by this subchapter, including late or delinquency charges, which have accrued in the account and which are unpaid at the end of the day. Purchases and loans may be included in outstanding unpaid indebtedness as of such time as may be specified in the agreement governing the plan.

63 Del. Laws, c. 2, § 4; 65 Del. Laws, c. 444, § 3; 66 Del. Laws, c. 283, § 2; 71 Del. Laws, c. 19, § 44; 72 Del. Laws, c. 15, § 10.;



§ 942. Extension of credit

Any bank may, subject to any limitations on lending authorities contained in its charter or otherwise imposed by law and subject to the other provisions of this subchapter, offer and extend credit under a revolving credit plan to a borrower and in connection therewith may charge and collect periodic interest, interest charges and other charges permitted by this subchapter and may take such security as collateral in connection therewith as may be acceptable to the bank. Without limitation of the foregoing, credit may be extended under a revolving credit plan by a bank's acquisition of obligations arising out of the honoring by a merchant, a bank or other financial institution (whether chartered or organized under the laws of this or any other state, the District of Columbia, the United States or any district, territory or possession of the United States, or any foreign country), or a government or governmental subdivision or agency of a credit device made available to a borrower under a plan, whether directly or indirectly by means of telephone, point of sale terminal, automated teller machine or other electronic or similar device or through the mails.

63 Del. Laws, c. 2, § 4; 66 Del. Laws, c. 283, § 3.;



§ 943. Periodic interest

A bank may charge and collect periodic interest under a revolving credit plan on outstanding unpaid indebtedness in the borrower's account under the plan at such daily, weekly, monthly, annual or other periodic percentage rate or rates as the agreement governing the plan provides or as established in the manner provided in the agreement governing the plan. Periodic interest may be calculated using an average daily balance, 2-cycle average daily balance, adjusted balance or previous balance method or using any other balance computation method provided for in the agreement governing the plan. Periodic billing cycles may be established in such manner and shall have such duration as may be specified in the agreement governing the plan.

63 Del. Laws, c. 2, § 4; 66 Del. Laws, c. 283, §§ 4, 5; 71 Del. Laws, c. 19, § 45.;



§ 944. Variable rates

If the agreement governing the revolving credit plan so provides, the periodic percentage rate or rates of interest under such plan may vary in accordance with a schedule or formula. Such periodic percentage rate or rates may vary from time to time as the rate determined in accordance with such schedule or formula varies and such periodic percentage rate or rates, as so varied, may be made applicable to all or any part of outstanding unpaid indebtedness under the plan on or after the first day of the billing cycle that contains the effective date of such variation including any such indebtedness arising out of purchases made or loans obtained prior to such variation in the periodic percentage rate or rates. Without limitation, a permissible schedule or formula hereunder may include provision in the agreement governing the plan for a change in the periodic percentage rate or rates of interest applicable to all or any part of outstanding unpaid indebtedness, whether by variation of the then applicable periodic percentage rate or rates of interest, variation of an index or margin or otherwise, contingent upon the happening of any event or circumstance specified in the plan, which event or circumstance may include the failure of the borrower to perform in accordance with the terms of the plan. Nothing herein precludes a bank from charging or reserving a right to charge, by discretion or otherwise, a rate lower than any maximum rate provided for in any schedule or formula.

63 Del. Laws, c. 2, § 4; 68 Del. Laws, c. 303, § 21; 71 Del. Laws, c. 19, § 46; 77 Del. Laws, c. 279, § 1.;



§ 945. Interest charges

(a) In addition to or in lieu of interest at a periodic percentage rate or rates as provided in §§ 943 and 944 of this title, a bank may, if the agreement governing the revolving credit plan so provides, charge and collect, as interest, in such manner or form as the plan may provide, 1 or more of the following:

(1) A daily, weekly, monthly, annual or other periodic charge in such amount or amounts as the agreement may provide for the privileges made available to the borrower under the plan;

(2) A transaction charge or charges in such amount or amounts as the agreement may provide for each separate purchase or loan under the plan;

(3) A minimum charge for each daily, weekly, monthly, annual or other scheduled billing period under the plan during any portion of which there is an outstanding unpaid indebtedness under the plan;

(4) Reasonable fees for services rendered or for reimbursement of expenses incurred in good faith by the bank or its agents in connection with the plan, or other reasonable fees incident to the application for and the opening, administration and termination of a plan including, without limitation, commitment, application and processing fees, official fees and taxes, costs incurred by reason of examination of title, inspection, appraisal, recording, mortgage satisfaction or other formal acts necessary or appropriate to the security for the plan, and filing fees;

(5) Returned payment charges or charges imposed for the return of a draft drawn on a revolving credit plan evidencing an extension of credit under such plan;

(6) Documentary evidence charges;

(7) Stop payment fees;

(8) Overlimit charges;

(9) Automated teller machine charges or similar electronic or interchange fees or charges;

(10) Prepayment charges authorized under subsection (b) of this section; and

(11) Subject to any limitations contained in this subchapter, such other fees and charges as are set forth in the agreement governing the plan.

(b) An individual borrower may pay the outstanding unpaid indebtedness charged to the borrower's account under a plan in full at any time. Except for a charge imposed to terminate a plan if the agreement governing the plan so provides, a bank may not impose any prepayment charge in connection with the payment of outstanding unpaid indebtedness in full by an individual borrower. A bank may charge and collect any prepayment penalty or charge specified in the agreement governing the plan in connection with the payoff and termination of a plan that is secured by a real estate mortgage. The terms of prepayment of the outstanding unpaid indebtedness relating to a revolving credit plan involving a borrower other than an individual borrower shall be as the bank and the borrower may agree.

(c) No charges assessed by a bank in accordance with this section shall be deemed void as a penalty or otherwise unenforceable under any statute or the common law.

63 Del. Laws, c. 2, § 4; 66 Del. Laws, c. 283, §§ 6-8; 70 Del. Laws, c. 327, §§ 25, 26; 71 Del. Laws, c. 19, §§ 47, 48.;



§ 946. Terms for indebtedness

A bank may, if the agreement governing a revolving credit plan so provides, impose different terms (including, without limitation, the terms governing the periodic percentage rate or rates used to calculate interest, the method of computing the outstanding unpaid indebtedness to which such rate or rates are applied, the amounts of other charges and the applicable installment repayment schedule) in respect to indebtedness arising out of purchases and indebtedness arising out of loans made under the plan.

63 Del. Laws, c. 2, § 4.;



§ 947. Overdraft accounts

If credit under a revolving credit plan is offered and extended in connection with a demand deposit account or other transaction account maintained by the borrower with the bank pursuant to an agreement or arrangement whereby the bank agrees to honor checks, drafts or other debits to such account, which if paid would create or increase a negative balance in such account, by making extensions of credit to such borrower under such revolving credit plan, any charges customarily imposed by the bank under the terms governing such demand deposit or other transaction account in the absence of any associated revolving credit plan (including, without limitation, check charges, monthly maintenance charges, checkbook charges, charges for checks drawn on funds in excess of an available line of credit and other similar charges) may continue to be imposed on such account without specific reference thereto or incorporation thereof by reference in the agreement governing the revolving credit plan and the amount of any such charge, to the extent the balance in such demand deposit or other transaction account is insufficient to pay such a charge, may be charged to the borrower's account under the plan as a loan thereunder and may be included in outstanding unpaid indebtedness in accordance with the terms of the agreement governing such revolving credit plan.

63 Del. Laws, c. 2, § 4.;



§ 948. Omitted installments

A bank may at any time and from time to time unilaterally extend to a borrower under a revolving credit plan the option of omitting monthly installments.

63 Del. Laws, c. 2, § 4.;



§ 949. Insurance

(a) A bank may request but not require an individual borrower to be insured in respect of a revolving credit plan under a life, health, accident, health and accident or other credit or other permissible insurance policy, whether group or individual, and in the event that an individual borrower's outstanding unpaid indebtedness under the plan is secured by an interest in real or personal property, a bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, against loss of or damage to such property, or against the liability arising out of the ownership or use of the property and may finance the premiums for such insurance.

(b) In the case of a borrower borrowing under a revolving credit plan for other than personal, household or family purposes, a bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, under a life, health, accident, health and accident or other credit or other permissible insurance policy, whether group or individual, and in the event that the borrower's outstanding unpaid indebtedness under the plan is secured by an interest in real or personal property, the bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, against loss of or damage to such property, or against the liability arising out of the ownership or use of the property and may finance the premiums for such insurance.

(c) The offer and placement of insurance under this section shall be subject in all respects to the applicable provisions of Title 18.

63 Del. Laws, c. 2, § 4.;



§ 950. Delinquent installments

(a) If the agreement governing a revolving credit plan so provides, a bank may impose, as interest, a late or delinquency charge upon any outstanding unpaid installment payments or portions thereof under the plan which are in default; provided however, that no more than 1 such late or delinquency charge may be imposed in respect of any single such installment payment or portion thereof, regardless of the period during which it remains in default; and provided further, however, that for the purpose only of the preceding proviso all payments by the borrower shall be deemed to be applied to satisfaction of installment payments in the order in which they become due. Nothing contained in this section shall limit, restrict or otherwise affect the right of a bank under and pursuant to §§ 943 and 944 of this title to change the periodic percentage rate or rates of interest applicable to the revolving credit plan between the bank and a borrower upon the occurrence of a delinquency or default or other failure of the borrower to perform in accordance with the terms of the plan.

(b) No charges assessed by a bank in accordance with this section shall be deemed void as a penalty or otherwise unenforceable under any statute or the common law.

63 Del. Laws, c. 2, § 4; 66 Del. Laws, c. 283, § 9; 68 Del. Laws, c. 303, § 22; 70 Del. Laws, c. 327, § 27; 71 Del. Laws, c. 19, § 49.;



§ 951. Attorney's fees; costs

In the event a borrower defaults under the terms of a plan, the bank may, if the borrower's account is referred to an attorney (not a regularly salaried employee of the bank) or to a third party for collection and if the agreement governing the revolving credit plan so provides, charge and collect from the borrower a reasonable attorney's fee. In addition, following a borrower's default, the bank may, if the agreement governing the plan so provides, recover from the borrower all court, alternative dispute resolution or other collection costs (including, without limitation, fees and charges of collection agencies) actually incurred by the bank.

63 Del. Laws, c. 2, § 4; 66 Del. Laws, c. 283, § 10; 72 Del. Laws, c. 15, § 11.;



§ 952. Amendment of agreement

(a) Unless the agreement governing a revolving credit plan otherwise provides, a bank may at any time and from time to time amend such agreement in any respect, whether or not the amendment or the subject of the amendment was originally contemplated or addressed by the parties or is integral to the relationship between the parties. Without limiting the foregoing, such amendment may change terms by the addition of new terms or by the deletion or modification of existing terms, whether relating to plan benefits or features, the rate or rates of periodic interest, the manner of calculating periodic interest or outstanding unpaid indebtedness, variable schedules or formulas, interest charges, fees, collateral requirements, methods for obtaining or repaying extensions of credit, attorney's fees, plan termination, the manner for amending the terms of the agreement, arbitration or other alternative dispute resolution mechanisms, or other matters of any kind whatsoever. Unless the agreement governing a revolving credit plan otherwise expressly provides, any amendment may, on and after the date upon which it becomes effective as to a particular borrower, apply to all then outstanding unpaid indebtedness in the borrower's account under the plan, including any such indebtedness that arose prior to the effective date of the amendment. An agreement governing a revolving credit plan may be amended pursuant to this section regardless of whether the plan is active or inactive or whether additional borrowings are available thereunder. Any amendment that does not increase the rate or rates of periodic interest charged by a bank to a borrower under § 943 or § 944 of this title may become effective as determined by the bank, subject to compliance by the bank with any applicable notice requirements under the Truth in Lending Act (15 U.S.C. §§ 1601 et seq.), and the regulations promulgated thereunder, as in effect from time to time. Any notice of an amendment sent by the bank may be included in the same envelope with a periodic statement or as part of the periodic statement or in other materials sent to the borrower.

(b)(1) If an amendment increases the rate or rates of periodic interest charged by a bank to a borrower under § 943 or § 944 of this title, the bank shall mail or deliver to the borrower, at least 15 days before the effective date of the amendment, a clear and conspicuous written notice that shall describe the amendment and shall also set forth the effective date thereof and any applicable information required to be disclosed pursuant to the following provisions of this section.

(2) Any amendment that increases the rate or rates of periodic interest charged by a bank to a borrower under § 943 or § 944 of this title may become effective as to a particular borrower if the borrower does not, within 15 days of the earlier of the mailing or delivery of the written notice of the amendment (or such longer period as may be established by the bank), furnish written notice to the bank that the borrower does not agree to accept such amendment. The notice from the bank shall set forth the address to which a borrower may send notice of the borrower's election not to accept the amendment and shall include a statement that, absent the furnishing of notice to the bank of nonacceptance within the referenced 15 day (or longer) time period, the amendment will become effective and apply to such borrower. As a condition to the effectiveness of any notice that a borrower does not accept such amendment, the bank may require the borrower to return to it all credit devices. If, after 15 days from the mailing or delivery by the bank of a notice of an amendment (or such longer period as may have been established by the bank as referenced above), a borrower uses a plan by making a purchase or obtaining a loan, notwithstanding that the borrower has prior to such use furnished the bank notice that the borrower does not accept an amendment, the amendment may be deemed by the bank to have been accepted and may become effective as to the borrower as of the date that such amendment would have become effective but for the furnishing of notice by the borrower (or as of any later date selected by the bank).

(3) Any amendment that increases the rate or rates of periodic interest charged by a bank to a borrower under § 943 or § 944 of this title may, in lieu of the procedure referenced in paragraph (2) of this subsection, become effective as to a particular borrower if the borrower uses the plan after a date specified in the written notice of the amendment that is at least 15 days after the mailing or delivery of the notice (but that need not be the date the amendment becomes effective) by making a purchase or obtaining a loan; provided, that the notice from the bank includes a statement that the described usage after the referenced date will constitute the borrower's acceptance of the amendment.

(4) Any borrower who furnishes timely notice electing not to accept an amendment in accordance with the procedures referenced in paragraph (2) of this subsection and who does not subsequently use the plan, or who fails to use such borrower's plan as referenced in paragraph (3) of this subsection, shall be permitted to pay the outstanding unpaid indebtedness in such borrower's account under the plan in accordance with the rate or rates of periodic interest charged by a bank to a borrower under § 943 or § 944 of this title without giving effect to the amendment; provided however, that the bank may convert the borrower's account to a closed end credit account as governed by subchapter III of this chapter, on credit terms substantially similar to those set forth in the then-existing agreement governing the borrower's plan.

(5) Notwithstanding the other provisions of this subsection, no notice required by this subsection of an amendment of an agreement governing a revolving credit plan shall be required, and any amendment may become effective as of any date agreed upon between a bank and a borrower, with respect to any amendment that is agreed upon between the bank and the borrower, either orally or in writing.

(c) For purposes of this section, the following are examples of amendments that shall not be deemed to increase the rate or rates of periodic interest charged by a bank to a borrower under § 943 or § 944 of this title:

(1) A decrease or increase in the required number or amount of periodic installment payments;

(2) Any change to a plan that increases the rate or rates in effect immediately prior to the change by less than 1/4 of 1 percentage point per annum; provided that a bank may not make more than one such change in reliance on this paragraph with respect to a plan within any 12-month period;

(3)a. A change in the schedule or formula used under a variable rate plan under § 944 of this title that varies the determination date of the applicable rate, the time period for which the applicable rate will apply or the effective date of any variation of the rate, or any other similar change, or

b. Any other change in the schedule or formula used under a variable rate plan under § 944 of this title; provided, that the initial interest rate that would result from any such change under this paragraph (3), as determined on the effective date of the change or, if notice of the change is mailed or delivered to the borrower prior to the effective date, as of any date within 60 days before mailing or delivery of such notice, will not be an increase from the rate in effect on such date under the existing schedule or formula;

(4) A change from a variable rate plan to a fixed rate, or from a fixed rate to a variable rate plan so long as the initial rate that would result from such a change, as determined on the effective date of the change, or if the notice of the change is mailed or delivered to the borrower prior to the effective date, as of any date within 60 days before mailing or delivery of such notice, will not be an increase from the rate in effect on such date under the existing plan;

(5) A change from a daily periodic rate to a periodic rate other than daily or from a periodic rate other than daily to a daily periodic rate; and

(6) A change in the method of determining the outstanding unpaid indebtedness upon which periodic interest is calculated (including, without limitation, a change with respect to the date by which or the time period within which a new balance or any portion thereof must be paid to avoid additional periodic interest).

(d) The procedures for amendment by a bank of the terms of a plan to which a borrower other than an individual borrower is a party may, in lieu of the foregoing provisions of this section, be as the agreement governing the plan may otherwise provide.

63 Del. Laws, c. 2, § 4; 66 Del. Laws, c. 283, § 11; 66 Del. Laws, c. 403, § 1; 70 Del. Laws, c. 217, § 1; 71 Del. Laws, c. 19, § 50; 72 Del. Laws, c. 15, §§ 12, 13.;



§ 953. Application of other state laws

Any other law of this State limiting the rate or amount of interest, discount, points, finance charges, service charges or other charges which may be charged, taken, collected, received or reserved shall not apply to extensions of credit under a revolving credit plan operated in accordance with this subchapter.

63 Del. Laws, c. 2, § 4.;



§ 954. Nonexclusivity; captions

(a) The provisions of this subchapter are not exclusive and a bank may at its option elect to extend credit either pursuant to this subchapter or as otherwise permitted by applicable law.

(b) Section headings and captions contained in this subchapter are inserted only as a matter of convenience and for reference and do not, and shall not be construed to, define, limit, extend or describe the scope of this subchapter or the meaning or intent of any section hereof.

63 Del. Laws, c. 2, § 4.;



§ 955. Materiality of terms

All terms, conditions and other provisions of and relating to a plan as contained in this subchapter or in the agreement governing the plan (other than those which are interest under this subchapter), including, without limitation, provisions relating to the method of determining the outstanding unpaid indebtedness on which interest is applied, time periods within which interest charges may be avoided, reasons for default and the right to cure any default, rights to accelerate, account cancellation, choice of law, change in terms requirements, rights to charge and collect attorney's fees, court and collection costs and the compounding of periodic interest or interest charges, shall be and hereby are deemed to be material to the determination of interest applicable to a plan under Delaware law, under the most favored lender doctrine, and under § 85 of the National Bank Act (12 U.S.C. § 85) or § 521 of the Depository Institutions Deregulation and Monetary Control Act of 1980 (12 U.S.C. § 1831d).

66 Del. Laws, c. 283, § 21.;



§ 956. Governing law

A revolving credit plan between a bank and an individual borrower shall be governed by the laws of this State.

66 Del. Laws, c. 283, § 22.;






Subchapter III Bank Closed End Credit

§ 961. Definitions

As used in this subchapter:

(1) "Bank," "borrower" and "individual borrower" have the meanings given in subchapter II of this chapter.

(2) "Business day" means, with respect to recission under § 976 of this title, all calendar days except Sundays and legal public holidays.

(3) "Closed end credit" means the extension of credit by a bank to a borrower pursuant to an arrangement or agreement which is not a revolving credit plan as defined in subchapter II of this chapter.

(4) "Conspicuously displayed" means highlighted through the use of capitalization, bold print, underlining or some combination thereof.

(5) "Loan" means any single extension of closed end credit.

(6) "Right of recission" means, with respect to any short-term consumer loan, the right to return any amount borrowed, in full, on or before the close of business of the business day following the day on which such sum has been disbursed or advanced, without the incursion of any fee or other charges.

(7) "Rollover" means, with respect to any short-term consumer loan, the extension of an outstanding and unpaid indebtedness beyond the stated repayment period solely on the basis of the payment of a fee without approval of a new loan application.

(8) "Short-term consumer loan" means a loan of $500 or less made to an individual borrower that charges interest and/or fees for which the stated repayment period is less than 60 days and is not secured by title to a motor vehicle.

(9) "Workout agreement" means an agreement between an individual borrower and a bank, trust company or savings bank for the repayment of an outstanding and unpaid indebtedness which requires a net reduction of not less than 10% of such indebtedness per payment period.

63 Del. Laws, c. 2, § 5; 73 Del. Laws, c. 398, § 1.;



§ 962. Extension of credit

Any bank may, subject to any limitations on lending authority contained in its charter or otherwise imposed by law and subject to the other provisions of this subchapter, offer and extend closed end credit to a borrower and in connection therewith, may charge and collect any periodic interest, interest charges and other charges permitted by this subchapter and may take such security as collateral in connection therewith as may be acceptable to the bank.

63 Del. Laws, c. 2, § 5; 66 Del. Laws, c. 283, § 12.;



§ 963. Periodic interest

A bank may charge and collect periodic interest in respect of a loan at such daily, weekly, monthly, annual or other periodic percentage rate or rates as the agreement governing, or the bond, note or other evidence of, the loan provides or as established in the manner provided in such agreement, bond, note or other evidence of the loan and may calculate such periodic interest by way of simple interest or such other method as the agreement governing, or the bond, note or other evidence of, the loan provides. If the interest is precomputed it may be calculated on the assumption that all scheduled payments will be made when due. For purposes hereof, a year may but need not be a calendar year and may be such period of from 360 to 366 days, including or disregarding leap year, as the bank may determine.

63 Del. Laws, c. 2, § 5; 66 Del. Laws, c. 283, §§ 13, 14.;



§ 964. Variable rates

If the agreement governing, or the bond, note or other evidence of, the loan so provides, the periodic percentage rate or rates of interest charged and collected in respect of the loan may, if the interest is not precomputed and taken in advance, vary in accordance with a schedule or formula. Such periodic percentage rate or rates may vary from time to time as the rate determined in accordance with such schedule or formula varies and such periodic percentage rate or rates, as so varied, may be made applicable to all or any part of outstanding unpaid amounts of such loan on and after the effective date of such variation. This section shall not be construed to limit the authority of a bank to charge and collect interest in respect of a loan in the manner and at the rate or rates authorized in any other section of this subchapter. Without limitation, a permissible schedule or formula hereunder may include provision in the agreement governing the loan for a change in the periodic percentage rate or rates of interest applicable to all or any part of outstanding unpaid amounts, whether by variation of the then applicable periodic percentage rate or rates of interest, variation of an index or margin or otherwise, contingent upon the happening of any event or circumstance specified in the loan agreement, which event or circumstance may include the failure of the borrower to perform in accordance with the terms of the loan agreement.

63 Del. Laws, c. 2, § 5; 68 Del. Laws, c. 303, § 23.;



§ 965. Interest charges

In addition to or in lieu of periodic interest at a periodic percentage rate or rates permitted by §§ 963 and 964 of this title, a bank may charge and collect, as interest, in respect of a loan:

(1) Loan fees, points, finders fees and other front-end and periodic charges; provided, however, that in the case of a loan to an individual borrower, no such front-end or periodic charge may be charged and collected unless the agreement governing, or the bond, note or other evidence of, the loan so provides;

(2) Reasonable fees for services rendered or for reimbursement of expenses incurred in good faith by the bank or its agents in connection with such loan, including, without limitation, commitment fees, official fees and taxes, premiums or other charges for any guarantee or insurance protecting the bank against the borrower's default or other credit loss, or costs incurred by reason by examination of title, inspection, recording and other formal acts necessary or appropriate to the security of the loan, filing fees, attorney's fees and travel expenses; provided, however, that in the case of a loan to an individual borrower, no such fee may be charged and collected unless the agreement governing, or the bond, note or other evidence of, the loan so provides;

(3) Returned payment charges;

(4) Documentary evidence charges; and

(5) Subject to any limitations contained in this subchapter, such other fees and charges as are set forth in the agreement governing, or the bond, note or other evidence of, the loan.

63 Del. Laws, c. 2, § 5; 66 Del. Laws, c. 283, §§ 15, 16; 71 Del. Laws, c. 19, § 51.;



§ 966. Deferred installments

A bank may at any time or from time to time permit a borrower to defer installment payments of a loan and may, in connection with such deferral, charge and collect, as interest, deferral charges and may also require payment by such borrower, as interest, of the additional cost to the bank of premiums for continuing in force, until the end of such period of deferral, any insurance coverage provided in connection with the loan pursuant to § 967 of this title.

63 Del. Laws, c. 2, § 5; 66 Del. Laws, c. 283, § 17.;



§ 967. Insurance

(a) A bank may request but not require an individual borrower to be insured in respect of a loan under a life, health, accident, health and accident or other permissible insurance policy, whether group or individual, and in the event that a loan to an individual borrower is secured by an interest in real or personal property, the bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, against loss of or damage to such property, or against the liability arising out of the ownership or use of the property and may finance the premiums for such insurance.

(b) In the case of a borrower borrowing for other than personal, household or family purposes, a bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, under a life, health, accident, health and accident or other credit or other permissible insurance policy, whether group or individual, and in the event that the borrower's loan is secured by an interest in real or personal property, the bank may require the borrower to obtain insurance, from an insurer acceptable to the bank, against loss of or damage to such property, or against the liability arising out of the ownership or use of the property and may finance the premiums for such insurance.

(c) The offer and placement of insurance under this section shall be subject in all respects to the applicable provisions of Title 18.

63 Del. Laws, c. 2, § 5.;



§ 968. Delinquent installments

If the agreement governing a loan so provides, a bank may impose, as interest, a late or delinquency charge upon any outstanding unpaid installment payments or portions thereof under the loan agreement which are in default; provided, however, that in the case of a loan to an individual borrower, no such late or delinquency charge may be charged or imposed unless the agreement governing, or the bond, note or other evidence of, the loan so provides and that no more than 1 such late or delinquency charge may be imposed in respect of any single such installment payment or portion thereof regardless of the period during which it remains in default; and provided further, however, that for the purpose only of the preceding proviso all payments by the borrower shall be deemed to be applied to satisfaction of installment payments in the order in which they become due. Nothing contained in this section shall limit, restrict or otherwise affect the right of a bank under and pursuant to §§ 963 and 964 of this title to change the periodic percentage rate or rates of interest applicable to the loan agreement between the bank and a borrower upon the occurrence of a delinquency or default or other failure of the borrower to perform in accordance with the terms of the loan agreement.

63 Del. Laws, c. 2, § 5; 66 Del. Laws, c. 283, § 18; 68 Del. Laws, c. 303, § 24; 71 Del. Laws, c. 19, § 52.;



§ 969. Prepayment

(a) An individual borrower may prepay a loan in full at any time.

(b) If interest charged pursuant to § 963 of this title in respect to a loan to an individual borrower has been precomputed and taken in advance, then, in the event of prepayment of the entire indebtedness, the bank shall refund to such borrower the unearned portion of the precomputed interest charge. This refund shall be in an amount not less than the amount which would be refunded if the unearned precomputed interest charge were calculated in accordance with the actuarial method, except that the borrower shall not be entitled to a refund which is less than $5. The unearned portion of the precomputed interest charge is, at the option of the bank, either:

(1) That portion of the precomputed interest charge which is allocable to all originally scheduled or, if deferred, all deferred payment periods, or portions thereof, ending subsequent to the date of prepayment. The unearned precomputed interest charge is the total of that which would have been earned for each such period, or portion thereof, had the loan not been precomputed, by applying to unpaid balances of principal, according to the actuarial method, an annual percentage rate based on the precomputed interest charges, assuming that all payments were made as scheduled, or as deferred, if deferred. The bank, at its option, may round this annual percentage rate to the nearest one-quarter of 1 percent; or

(2) The total precomputed interest charge less the earned precomputed interest charge. The earned precomputed interest charge shall be determined by applying an annual percentage rate based on the total precomputed interest charge, under the actuarial method, to the unpaid balances for the actual time those balances were unpaid up to the date of prepayment.

(c) As used in subsection (b) of this section:

(1) "Actuarial method" means the method of allocating payments made on a loan between the outstanding balance of the loan and interest pursuant to which a payment is applied first to the accumulated interest and any remainder is subtracted from the outstanding balance of the loan.

(2) "Precomputed interest charge" means interest as computed by the add-on, discount or other similar method.

(3) "Payment period" means the time period within which periodic installment payments of a loan are due as provided in the agreement governing, or the bond, note or other evidence of, the loan.

(d) If a charge was made to an individual borrower for premiums for insuring such borrower under an insurance policy pursuant to § 967 of this title, then, in the event of prepayment, the bank shall refund to such borrower the excess of the charge to such borrower therefor over the premiums paid or payable to the bank, if such premiums were paid or payable by the bank periodically, or the refund for such insurance premium received or receivable by the bank, if such premium was paid or payable in a lump sum by the bank, provided that no such refund shall be required if it amounts to less than $5.

(e) In connection with any prepayment of any loan by an individual borrower, the bank may not impose any prepayment charge, except that in the case of a residential mortgage loan, the bank may charge and collect any prepayment penalty or charge specified in the agreement governing, or the bond, note or other evidence of, the loan.

(f) The terms of prepayment of any loan made to a borrower other than an individual borrower shall be as the bank and the borrower may agree.

63 Del. Laws, c. 2, § 5.;



§ 970. Refinancing

(a) An individual borrower may, with the consent of the bank, refinance the entire outstanding and unpaid amount of a loan, and the bank may charge and collect, as interest, a refinancing charge in connection with any such refinancing.

(b) For the purposes of this section, the entire outstanding and unpaid amount of a loan shall be deemed to be:

(1) If the interest and charges in respect of the loan were not taken in advance, the total of the unpaid balance and the accrued and unpaid interest and charges on the date of refinancing; or

(2) If the interest and charges on the loan were precomputed and taken in advance, the amount which the borrower would have been required to pay upon prepayment on the date of refinancing pursuant to § 969 of this title governing refund upon prepayment.

63 Del. Laws, c. 2, § 5; 66 Del. Laws, c. 283, § 19.;



§ 971. Attorney's fees; costs

In the event an individual borrower defaults under the terms of a loan, the bank may, if such borrower's account is referred to an attorney (not a regularly salaried employee of the bank) or to a third party for collection and if the agreement governing, or the bond, note or other evidence of, the loan so provides, charge and collect from the borrower a reasonable attorney's fee. In addition, following an individual borrower's default, the bank may, if the agreement governing, or the bond, note or other evidence of, the loan so provides, recover from such borrower all court, alternative dispute resolution or other collection costs (including, without limitation, fees and charges of collection agencies) actually incurred by the bank.

63 Del. Laws, c. 2, § 5; 66 Del. Laws, c. 283, § 20; 72 Del. Laws, c. 15, § 14.;



§ 972. Loans to other than individual borrowers

This subchapter shall not be deemed to prohibit a bank, in connection with a loan to other than an individual borrower, from:

(1) Extending or deferring the scheduled payment of all or any portion of any installment or installments payable under such loan;

(2) Permitting prepayment or refinancing of such loan in whole or in part;

(3) Charging and collecting any charges in connection with the matters referred to in subdivisions (1) and (2) of this section; or

(4) Charging and collecting late or delinquency charges, attorneys' fees or collection charges.

63 Del. Laws, c. 2, § 5.;



§ 973. Application of other state laws

Any other law of this State limiting the rate or amount of interest, discount, points, finance charges, service charges or other charges which may be charged, taken, collected, received or reserved shall not apply to extensions of credit made in accordance with this subchapter.

63 Del. Laws, c. 2, § 5.;



§ 974. Nonexclusivity; captions

(a) The provisions of this subchapter are not exclusive and a bank may at its option elect to extend credit either pursuant to this subchapter or as otherwise permitted by applicable law.

(b) Section headings and captions contained in this subchapter are inserted only as a matter of convenience and for reference and do not, and shall not be construed to, define, limit, extend or describe the scope of this subchapter or the meaning or intent of any section hereof.

63 Del. Laws, c. 2, § 5.;



§ 975. Materiality of terms

All terms, conditions and other provisions of and relating to any extension of closed end credit as contained in this subchapter or in the agreement governing, or the bond, note or other evidence of the loan (other than those which are interest under this subchapter), including, without limitation, provisions relating to the method of calculating interest, reasons for default and the right to cure any default, rights to accelerate, choice of law, rights to charge and collect attorney's fees, court and collection costs, repayment schedule, balloon payments, loan term and the refunding of unearned interest or insurance charges, shall be and hereby are deemed to be material to the determination of interest under Delaware law, under the most favored lender doctrine, and under § 85 (12 U.S.C. § 85) of the National Bank Act or § 521 of the Depository Institutions Deregulation and Monetary Control Act of 1980 (12 U.S.C. § 1831d).

66 Del. Laws, c. 283, § 23.;



§ 976. Governing law

The agreement governing, or the bond, note or other evidence of a loan between a bank and an individual borrower shall be governed by the laws of this State.

66 Del. Laws, c. 283, § 24.;



§ 977. Commissioner's regulations

The State Bank Commissioner may prescribe regulations to carry out the purpose of this chapter.

66 Del. Laws, c. 403, § 2.;



§ 978. Short-term consumer loans

(a) In addition to such other limitations and requirements as are imposed pursuant to other provisions of this subchapter, short-term consumer loans shall be subject to the following:

(1) No bank, trust company or savings bank shall make more than 4 rollovers of an existing short-term consumer loan. A bank, trust company or savings bank may, following not more than the maximum allowable number of rollovers, enter into a workout agreement with the borrower or take such other actions as are lawful to collect any outstanding and unpaid indebtedness.

(2) No bank, trust company or savings bank shall make a short-term consumer loan unless such loan is subject to a right of recission on the part of the individual borrower.

(3) No bank, trust company or savings bank shall pursue or threaten to pursue criminal action against an individual borrower in connection with the nonpayment of any amount due, including the unpaid return of any check or automated clearinghouse transaction.

(b) In addition to such other disclosure requirements as are imposed pursuant to other provisions of this subchapter, short-term consumer loans shall be subject to the following: No bank, trust company or savings bank shall make a short-term consumer loan unless the application for such loan, which application shall be written in both English and Spanish, contains a written disclosure, conspicuously displayed, that:

(1) The loan is designed as a short-term cash flow solution and not designed as a solution for longer term financial problems;

(2) Additional fees may accrue if the loan is rolled over; and

(3) Credit counseling services are available to consumers experiencing financial problems.

(c) Nothing in this section prohibits a lender from refinancing the principal amount of a short-term consumer loan, subject to the limitations and requirements imposed herein.

(d) The Commissioner is authorized to promulgate rules and regulations to exempt certain loans or classes of loans from the requirements of this section.

73 Del. Laws, c. 398, § 2.;









CHAPTER 10. CONSUMER CREDIT BANKS

Subchapter I General Provisions

§ 1001. -1005. Definitions; applicability of other laws; taxation; reserved power of State to amend or repeal chapter; corporate name

Repealed by 71 Del. Laws, c. 19, § 53, eff. Apr. 23, 1997.;






Subchapter II Formation

§ 1010. -1024. Incorporation by banks and bank holding companies; articles of association; contents and execution; notice of intention to incorporate; publication; application for certificate of public convenience and advantage; determination of public convenience; organization meeting; notice; proceedings; articles of organization — Contents; approval; filing; certificate of incorporation; commencement of corporate existence; certificate authorizing transaction of business; revocation of charter for failure to commence business within 6 months; fees; prohibition against new consumer credit banks on or after September 29, 1995

Repealed by 71 Del. Laws, c. 19, § 53, eff. Apr. 23, 1997.;






Subchapter III Conduct of Internal Corporate Affairs

§ 1030. -1040. Bylaws; directors; stockholders' meetings; voting rights of stockholders; minimum capital stock and surplus; par value of capital stock; payment for and issuance thereof; increase and reduction in such stock; stockholders' liability; dividends; amendment of charter or certificate of incorporation; merger and consolidation — Authorized; procedure; acquisition of assets and assumption of liabilities; Commissioner's approval; title to property

Repealed by 71 Del. Laws, c. 19, § 53, eff. Apr. 23, 1997.;






Subchapter IV Powers, Conditions and Prohibitions

§ 1051. -1055. Powers and limitations; office in State; business practices; required number of employees within State; revocation of authority to transact business

Repealed by 71 Del. Laws, c. 19, § 53, eff. Apr. 23, 1997.;



§ 1056. Merger with or conversion into national bank

Repealed by 70 Del. Laws, c. 112, § 51, eff. Sept. 29, 1995.;









CHAPTER 11. TAXATION

§ 1101. Tax on net earnings

(a) A franchise tax is hereby imposed on the "taxable income" of banking organizations and trust companies (computed on a basis that consolidates with the income of such banking organization or trust company for the tax year involved, the income of all subsidiary corporations of such banking organization or trust company in accordance with generally accepted accounting principles; provided, however, that the income of subsidiary corporations of out-of-state banks that operate resulting branches in this State shall be consolidated with the income of such resulting branches only if such subsidiaries make the election provided for in subsection (f) of this section). For the purposes of this chapter, "out-of-state bank" shall have the same meaning as in § 795 of this title. Also for the purposes of this chapter, "resulting branch" shall have the same meaning as in § 795 of this title and, in addition, shall also mean the branch offices in this State of out-of-state banks. The "taxable income" on which such tax is imposed shall be equal to the product of paragraphs (a)(1) and (2) of this section as follows:

(1) Net operating income before taxes increased by the amount of securities gains before taxes and reduced by:

a. Securities losses before taxes;

b. That portion of net operating income before taxes, verifiable by documentary evidence, from any subsidiary or foreign branch established within the United States pursuant to § 771 of this title or other branch established within the United States but outside of this State pursuant to federal law or other applicable law of this State which is:

1. Otherwise subject to income taxation under Delaware law;

2. Derived from business activities carried on outside the State and subject to income taxation under the laws of another state, and that portion of net operating income before taxes from any such entity other than a Delaware-chartered banking organization or a national bank located in this State (as defined in § 801(5) of this title) which entity is a banking organization and which is subject to income taxation under the laws of another state; provided, however, that in the case of any subsidiary engaged in the sale, distribution or underwriting of, or dealing in, securities, the amount of income excluded pursuant to this paragraph (a)(1)b.2. shall in no event exceed 50 percent of such subsidiary's net operating income before taxes; or

3. Derived from business activities carried on outside the State, which subsidiary, foreign branch or other branch established outside of this State is subject to shares tax under the laws of another state; provided however, that in the case of any subsidiary engaged in the sale, distribution or underwriting of or dealing in securities, the amount of income excluded pursuant to this sub-subparagraph shall in no event exceed 50 percent of such subsidiary's net operating income before taxes;

c. Net operating income before taxes as shown on the books of account of any non-United States branch office established:

1. Pursuant to § 771 of this title in the case of a state banking organization; or

2. Pursuant to federal law in the case of a national bank;

provided that in either case at least 80 percent of the gross income of such non-United States branch office constitutes "income from sources without the United States" as defined under § 862(a) of the Internal Revenue Code of 1986, as amended [26 U.S.C. § 862(a)], or any successor provisions thereto;

d. The gross income derived from international banking transactions (as defined in § 101 of this title) after subtracting therefrom any expenses or other deductions attributable thereto;

e. The gross income of an international banking facility (as defined in § 101 of this title) less any expenses or other deductions attributable thereto;

f. The interest income from obligations of volunteer fire companies; and

g. Any examination fee paid to the Office of the State Bank Commissioner pursuant to § 127(a) of this title.

(2) Multiplied by the factor .56.

For purposes of this subsection, a resulting branch in this State of an out-of-state bank or foreign bank, or a foreign bank branch, foreign bank limited purpose branch, foreign bank agency or a federal branch or agency (all as defined in § 101 of this title) shall be treated as if it were a corporation. The Commissioner shall prescribe such rules and regulations as may be deemed necessary in order that the tax liability of any resulting branch in this State of an out-of-state bank or foreign bank, or any foreign bank branch, foreign bank limited purpose branch, foreign bank agency or federal branch or agency under this subsection may be returned, determined, computed, assessed, collected and adjusted, in such manner as to clearly reflect the tax liability and the various factors necessary for the determination of such liability, and in order to prevent avoidance of such tax liability.

(b) A franchise tax is hereby imposed on the "taxable income" of federal savings banks not headquartered in this State but maintaining branches in this State, verifiable by documentary evidence. The "taxable income" on which tax is imposed shall be equal to the net operating income of the branch or branches located in Delaware before taxes increased by the amount of securities gains before taxes and reduced by the amount of securities losses before taxes and by the interest income from obligations of volunteer fire companies.

(c) Whenever the phrase "international banking facility" is incorporated by reference in Title 30, it shall have the meaning of "international banking transaction" provided in § 101 of this title as the same may from time to time be amended.

(d) Whenever the phrase "international banking transaction" is incorporated by reference in Title 30, it also shall have the meaning of "international banking transaction" provided in § 101 of this title as the same may from time to time be amended.

(e) Any subsidiary corporation of a banking organization or trust company which subsidiary is not itself a banking organization or trust company may elect, in such manner as the State Bank Commissioner shall prescribe, to be taxed in accordance with Chapter 19 of Title 30. If such election is made, such electing subsidiary corporation shall not be considered a "subsidiary corporation" for purposes of subsection (a) of this section. Such election shall not be available to any corporation which is described in § 1901(2) or § 1902(b)(8) of Title 30 or any corporation engaged in the sale, distribution or underwriting of, or dealing in, securities.

(f) For purposes of subsection (a) of this section, any corporation other than a subsidiary engaged in activities authorized under § 761(a)(14) or § 1661(a)(14) of this title 80 percent of whose total combined voting power of all classes of stock entitled to vote is owned by an out-of-state bank that operates a resulting branch in this State or, directly or indirectly, by a bank holding company that also directly or indirectly owns all the stock of a Delaware chartered banking organization or trust company, a national bank located in this State or an out-of-state bank that operates a resulting branch in this State may elect, in such manner as the State Bank Commissioner shall prescribe, to be treated as a "subsidiary corporation" of a banking organization or trust company. Such election shall not be effective unless the electing corporation, together with its "affiliates" as that term is defined in subchapter V of Chapter 7 of this title, employs by the end of its taxable year following the taxable year in which the election is made at least 200 persons within this State. When applicable, the income of such electing corporation shall be consolidated with the taxable income of the resulting branch in this State of an out-of-state bank in accordance with generally accepted accounting principles.

(g) Notwithstanding any of the foregoing, the tax imposed under this section shall not be imposed upon any "taxable income" derived from acting as an insurer pursuant to § 761(a)(14) or § 1661(a)(14) of this title or from acting as an insurer pursuant to Title 18.

(h) For purposes of this chapter, an Edge Act Corporation as defined in § 101(4)c. of this title which is not "engaged in banking" as defined at 12 C.F.R. § 211.2(f), or any subsidiary thereof, may elect to be taxed in accordance with Chapter 19 of Title 30 in lieu of this chapter.

(i) [Repealed.]

59 Del. Laws, c. 434, § 1; 63 Del. Laws, c. 2, § 6; 64 Del. Laws, c. 43, § 6; 64 Del. Laws, c. 160, § 1; 64 Del. Laws, c. 328, §§ 1, 2; 64 Del. Laws, c. 442, § 1; 64 Del. Laws, c. 461, §§ 3-5; 65 Del. Laws, c. 444, §§ 4, 5; 66 Del. Laws, c. 23, §§ 1, 2; 66 Del. Laws, c. 27, §§ 10, 11; 67 Del. Laws, c. 223, §§ 14, 15; 68 Del. Laws, c. 303, §§ 25-28; 70 Del. Laws, c. 6, §§ 6, 7; 70 Del. Laws, c. 16, § 3; 70 Del. Laws, c. 112, §§ 52-58; 70 Del. Laws, c. 327, §§ 28-31; 71 Del. Laws, c. 19, §§ 54, 55; 71 Del. Laws, c. 25, § 34; 71 Del. Laws, c. 254, §§ 14-16; 72 Del. Laws, c. 15, § 15; 72 Del. Laws, c. 35, § 6; 76 Del. Laws, c. 234, § 1; 79 Del. Laws, c. 3, § 1.;

§ 1101A Alternative annual franchise tax; rate of taxation.

(a) Any banking organization or trust company required to pay a franchise tax pursuant to § 1101 of this title may annually elect, on its original return or on an amended return filed within 180 days of the due date of its original return, to pay an "alternative franchise tax" pursuant to this section, in lieu of payment of the tax on taxable income provided for by § 1101 of this title.

(b) "Alternative franchise tax" shall be the sum of bank income tax liability provided for in subsection (c) of this section below, plus the location benefit tax liability provided for in subsection (d) of this section below. Alternative franchise tax shall become due and payable pursuant to § 1104 of this title.

(c) Bank income tax liability. — A banking organization or trust company electing to pay the alternative franchise tax shall have a bank income tax liability based upon its elective income tax base, computed as follows:

(1) "Entire net income" shall be the net operating income before taxes of the banking organization or trust company, computed on a basis that consolidates with the income of such banking organization or trust company for the tax year involved, the income of all subsidiary corporations of such banking organization or trust company in accordance with generally accepted accounting principles; provided, however, that the income of subsidiary corporations of out-of-state banks that operate resulting branches in this State shall be consolidated with the income of such resulting branches only if such subsidiaries make the election provided for in paragraph (c)(5) of this section. "Net operating income before taxes" shall be computed in accordance with principles used by the Federal Financial Institutions Examination Council or other appropriate federal authority and reported to the Bank Commissioner pursuant to § 904 of this title, reduced by the following:

a. Net operating income before taxes as shown on the books of account of any non-United States branch office established:

1. Pursuant to § 771 of this title in the case of a state banking organization; or

2. Pursuant to federal law in the case of a national bank;

provided, that in either case at least 80% of the gross income of such non-United States branch office constitutes "income from sources without the United States" as defined under § 862(a) of the Internal Revenue Code of 1986 [26 U.S.C. § 862(a)], as amended, or any successor provisions thereto;

b. The gross income derived from international banking transactions (as defined in § 101 of this title) after subtracting there from any expenses or other deductions attributable thereto;

c. The gross income of an international banking facility (as defined in § 101 of this title) less any expenses or other deductions attributable thereto;

d. Without limitation of the foregoing, any income earned from business activities conducted outside the United States;

e. The interest income from obligations of volunteer fire companies;

f. Any examination fee paid to the Office of the State Bank Commissioner pursuant to § 127(a) of this title; and

g. Income derived from acting as an insurer pursuant to § 761(a)(14) of this title or § 1661(a)(14) of this title or from acting as an insurer pursuant to Title 18.

(2) Any subsidiary corporation of an electing banking organization or trust company which subsidiary is not itself a banking organization or trust company may elect, in such manner as the State Bank Commissioner shall prescribe, to be taxed in accordance with Chapter 19 of Title 30. If such election is made, such electing corporation shall not be considered a "subsidiary corporation" for purposes of subsection (c) of this section. Such election shall not be available to any corporation which is described in § 1901(2) or § 1902(b)(8) of Title 30 or any corporation engaged in the sale, distribution or underwriting of, or dealing in, securities.

(3) Any corporation, other than a subsidiary engaged in activities authorized under § 761(a)(14) of this title or § 1661(a)(14) of this title (relating to acting as an insurer and transacting the business of insurance), 80% of whose total combined voting power of all classes of stock entitled to vote is owned by an out-of-state bank that operates a resulting branch in this State or, directly or indirectly, by a bank holding company that also directly or indirectly owns all the stock of a Delaware chartered banking organization or trust company, a national bank located in this State or an out-of-state bank that operates a resulting branch in this State, may elect, in such manner as the State Bank Commissioner shall prescribe, to be treated as a "subsidiary corporation" of an electing banking organization or trust company. Such election shall not be effective unless the electing corporation, together with its "affiliates" as that term is defined in subchapter V of Chapter 7 of this title, employs by the end of its taxable year following the taxable year in which the election is made at least 200 persons within this State.

(4) For purposes of this section, an "Edge Act corporation" as defined in § 101(4)c. of this title which is not "engaged in banking" as defined at 12 C.F.R. § 211.2(f), or any subsidiary thereof, may elect to be taxed in accordance with Chapter 19 of Title 30 in lieu of this section.

(5) For purposes of this section, a resulting branch in this State of an out-of-state bank shall be treated as if it were a corporation. The Commissioner shall prescribe such rules and regulations as may be deemed necessary in order that the tax liability of any resulting branch in this State of an out-of-state bank may be returned, determined, computed, assessed, collected and adjusted, in such manner as to clearly reflect the tax liability and the various factors necessary for the determination of such liability, and in order to prevent avoidance of such tax liability.

(6) "Elective income tax base" shall mean the entire net income of a banking organization or trust company which is apportioned to the State of Delaware in accordance with the following provisions:

a. If the entire business of a banking organization or trust company (and each of its subsidiary corporations the income of which is included in entire net income) is transacted or conducted within this State, 100% of the entire net income shall be apportioned to this State. If the business of a banking organization or trust company (or any of its subsidiary corporations the income of which is included in entire net income) is transacted or conducted in part without this State, the elective income tax base shall be the result of multiplying entire net income by an apportionment percentage determined by adding the banking organization or trust company's property factor, payroll factor, and 2 times the receipts factor together and dividing the sum by 4. If 1 of the factors is missing, the remaining factors are added together and the sum is divided by the number of remaining factors. If 2 of the factors are missing, the remaining factor is the apportionment percentage. A factor is missing if both its numerator and denominator are zero, but a factor is not missing merely because its numerator is zero.

b. A banking organization or trust company's property factor, payroll factor and receipts factor shall be calculated using the combined property, payroll and receipts of the banking organization or trust company and each subsidiary corporation the income of which is included in entire net income.

c. A banking organization or trust company's property factor is a fraction, the numerator of which is the average of the values, at the beginning and end of the tax year (or as of such other dates approved by the Bank Commissioner), of all the real and tangible personal property, owned or rented, in this State by the taxpayer, and the denominator of which is the average of the values at the beginning and end of the tax year (or as of such other dates approved by the Bank Commissioner) of all such property of the taxpayer both within and without this State; provided, that any property which is not used in the taxpayer's business shall be disregarded. For the purposes of this paragraph, property owned by the taxpayer shall be valued at its original cost to the taxpayer, and property rented by the taxpayer shall be valued at eight times the annual rental.

d. A banking organization or trust company's payroll factor is a fraction, the numerator of which is wages, salaries and other compensation paid by the taxpayer to employees within this State during the tax year, and the denominator of which is wages, salaries and other compensation paid within and without this State during the tax year to all employees of the taxpayer. Wages, salaries and other compensation are paid to an employee within this State if:

1. The individual's service is performed entirely within this State;

2. The individual's service is performed within and without this State, but the service performed without this State is incidental to the individual's service within this State;

3. A portion of the service is performed within this State and the base of operations of the individual is in this State;

4. A portion of the service is performed within this State and, if there is no base of operations, the place from which the individual's service is directed or controlled is in this State;

5. A portion of the service is performed within this State and neither the base of operations of the individual nor the place from which the service is directed or controlled is in any state in which some part of the service is performed, but the individual's residence is in this State; or

6. The individual is neither a resident of nor performs services in this State but is directed or controlled from an office in this State and returns to this State periodically for business purposes and the state in which the individual resides does not have jurisdiction to impose income or franchise taxes on the employer.

e. A banking organization or trust company's receipts factor is a fraction, the numerator of which is the total gross receipts of the taxpayer in this State during the tax year, and the denominator of which is the total gross receipts of the taxpayer everywhere during the tax year.

1. Sales of tangible personal property are in this State if the property is physically delivered within this State to the purchaser or the purchaser's agent (but not including delivery to the United States mail or to a common or contract carrier for shipment to a place outside this State).

2. Rents and royalties from tangible property are in this State if the property is physically located in this State.

3. Patent and copyright royalties are in this State to the extent the product or process protected by the patent is manufactured or used in this State or if the publication protected by the copyright is produced or printed in this State.

4. Gains from the sale or other disposition of real property are in this State if the property is physically located in this State.

5. Gains from the sale or other disposition of tangible property for which an allowance for depreciation is permitted for federal income tax purposes are in this State if the property is physically located in this State or is normally used in the taxpayer's business in this State.

6. Interest, fees or penalties in the nature of interest, and loan servicing fees from loans secured by real property, and gains from the sale of loans secured by real property are in this State if the property is located within this State. If the property is located both within this State and one or more other States, the receipts described in this subsection are included in the numerator of the receipts factor if more than 50% of the fair market value of the real property is located within this State. If more than 50% of the fair market value of the real property is not located within any 1 state, the receipts described in this subsection shall be included in the numerator of the receipts factor if the borrower is located in this State.

7. Interest, fees or penalties in the nature of interest, and loan servicing fees from loans not secured by real property, and gains from the sale of loans not secured by real property, are in this State if the borrower is located in this State.

8. Gross receipts in this State from interest, dividends, gains, and other income from investment assets and activities and from trading assets and activities are determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the average value of such assets which are attributable to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets. A "regular place of business" means an office at which the taxpayer carries on such business in a regular and systematic manner and which is continuously maintained, occupied and used by employees of the taxpayer.

9. The taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this State by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside the State. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than 1 regular place of business and 1 such regular place of business is in this State and one such regular place of business is outside this State, such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the headquarters of the taxpayer. The "headquarters" of the taxpayer shall be considered located, with respect to a state-chartered bank, in the state under the laws of which the bank was created, and with respect to a national banking association, in the state of the bank's home office as designated in its charter.

10. All other gross receipts not specifically addressed herein shall be considered in this State if the activity which gives rise to the gross receipts is performed within this State.

11. Where an asset originated by the taxpayer is subsequently securitized, reference shall be made to the original transaction which created the asset and the subsequent transfer shall be disregarded for purposes of determining gross receipts attributable to this State under paragraphs (c)(6)e.6., (c)(6)e.7. and (c)(6)e.8. of this section above.

(7) The bank income tax liability of an electing banking organization or trust company shall be computed by applying the following rates of tax to the electing banking organization or trust company's elective income tax base: 7.0% of elective income tax base not in excess of $50,000,000; 5.0% of elective income tax base in excess of $50,000,000 but not in excess of $100,000,000; 3% of elective income tax base in excess of $100,000,000 but not in excess of $500,000,000; 1.0% of elective income tax base in excess of $500,000,000 but not in excess of $1,300,000,000; and 0.5% of elective income tax base in excess of $1,300,000,000.

(d) Location benefit tax liability. — In addition to Bank Income Tax Liability as provided in subsection (c) of this section above, any electing banking organization or trust company paying the alternative franchise tax under this section shall be liable for a location benefit tax liability computed as follows:

(1) The location benefit tax base shall consist of all property, cash, interest bearing balances, securities, loans and leases, trading account assets, securitized assets, computed as of December 31 of the year prior to the year for which alternative franchise tax is paid, but shall not include such property, cash, interest bearing balances, securities, loans and leases, trading account assets, securitized assets as are directly attributable to the operations of a branch operating entirely outside of this State.

(2) The location benefit tax liability shall be $1,600,000, plus 0.012% of the value of assets not in excess of $5,000,000,000; 0.008% of the value of assets in excess of $5,000,000,000 but not in excess of $20,000,000,000; 0.004% of the value of assets in excess of $20,000,000,000 but not in excess of $90,000,000,000.

75 Del. Laws, c. 223, § 1; 76 Del. Laws, c. 234, § 2; 78 Del. Laws, c. 72, § 1.;



§ 1101A. Alternative annual franchise tax; rate of taxation

(a) Any banking organization or trust company required to pay a franchise tax pursuant to § 1101 of this title may annually elect, on its original return or on an amended return filed within 180 days of the due date of its original return, to pay an "alternative franchise tax" pursuant to this section, in lieu of payment of the tax on taxable income provided for by § 1101 of this title.

(b) "Alternative franchise tax" shall be the sum of bank income tax liability provided for in subsection (c) of this section below, plus the location benefit tax liability provided for in subsection (d) of this section below. Alternative franchise tax shall become due and payable pursuant to § 1104 of this title.

(c) Bank income tax liability. — A banking organization or trust company electing to pay the alternative franchise tax shall have a bank income tax liability based upon its elective income tax base, computed as follows:

(1) "Entire net income" shall be the net operating income before taxes of the banking organization or trust company, computed on a basis that consolidates with the income of such banking organization or trust company for the tax year involved, the income of all subsidiary corporations of such banking organization or trust company in accordance with generally accepted accounting principles; provided, however, that the income of subsidiary corporations of out-of-state banks that operate resulting branches in this State shall be consolidated with the income of such resulting branches only if such subsidiaries make the election provided for in paragraph (c)(5) of this section. "Net operating income before taxes" shall be computed in accordance with principles used by the Federal Financial Institutions Examination Council or other appropriate federal authority and reported to the Bank Commissioner pursuant to § 904 of this title, reduced by the following:

a. Net operating income before taxes as shown on the books of account of any non-United States branch office established:

1. Pursuant to § 771 of this title in the case of a state banking organization; or

2. Pursuant to federal law in the case of a national bank;

provided, that in either case at least 80% of the gross income of such non-United States branch office constitutes "income from sources without the United States" as defined under § 862(a) of the Internal Revenue Code of 1986 [26 U.S.C. § 862(a)], as amended, or any successor provisions thereto;

b. The gross income derived from international banking transactions (as defined in § 101 of this title) after subtracting there from any expenses or other deductions attributable thereto;

c. The gross income of an international banking facility (as defined in § 101 of this title) less any expenses or other deductions attributable thereto;

d. Without limitation of the foregoing, any income earned from business activities conducted outside the United States;

e. The interest income from obligations of volunteer fire companies;

f. Any examination fee paid to the Office of the State Bank Commissioner pursuant to § 127(a) of this title; and

g. Income derived from acting as an insurer pursuant to § 761(a)(14) of this title or § 1661(a)(14) of this title or from acting as an insurer pursuant to Title 18.

(2) Any subsidiary corporation of an electing banking organization or trust company which subsidiary is not itself a banking organization or trust company may elect, in such manner as the State Bank Commissioner shall prescribe, to be taxed in accordance with Chapter 19 of Title 30. If such election is made, such electing corporation shall not be considered a "subsidiary corporation" for purposes of subsection (c) of this section. Such election shall not be available to any corporation which is described in § 1901(2) or § 1902(b)(8) of Title 30 or any corporation engaged in the sale, distribution or underwriting of, or dealing in, securities.

(3) Any corporation, other than a subsidiary engaged in activities authorized under § 761(a)(14) of this title or § 1661(a)(14) of this title (relating to acting as an insurer and transacting the business of insurance), 80% of whose total combined voting power of all classes of stock entitled to vote is owned by an out-of-state bank that operates a resulting branch in this State or, directly or indirectly, by a bank holding company that also directly or indirectly owns all the stock of a Delaware chartered banking organization or trust company, a national bank located in this State or an out-of-state bank that operates a resulting branch in this State, may elect, in such manner as the State Bank Commissioner shall prescribe, to be treated as a "subsidiary corporation" of an electing banking organization or trust company. Such election shall not be effective unless the electing corporation, together with its "affiliates" as that term is defined in subchapter V of Chapter 7 of this title, employs by the end of its taxable year following the taxable year in which the election is made at least 200 persons within this State.

(4) For purposes of this section, an "Edge Act corporation" as defined in § 101(4)c. of this title which is not "engaged in banking" as defined at 12 C.F.R. § 211.2(f), or any subsidiary thereof, may elect to be taxed in accordance with Chapter 19 of Title 30 in lieu of this section.

(5) For purposes of this section, a resulting branch in this State of an out-of-state bank shall be treated as if it were a corporation. The Commissioner shall prescribe such rules and regulations as may be deemed necessary in order that the tax liability of any resulting branch in this State of an out-of-state bank may be returned, determined, computed, assessed, collected and adjusted, in such manner as to clearly reflect the tax liability and the various factors necessary for the determination of such liability, and in order to prevent avoidance of such tax liability.

(6) "Elective income tax base" shall mean the entire net income of a banking organization or trust company which is apportioned to the State of Delaware in accordance with the following provisions:

a. If the entire business of a banking organization or trust company (and each of its subsidiary corporations the income of which is included in entire net income) is transacted or conducted within this State, 100% of the entire net income shall be apportioned to this State. If the business of a banking organization or trust company (or any of its subsidiary corporations the income of which is included in entire net income) is transacted or conducted in part without this State, the elective income tax base shall be the result of multiplying entire net income by an apportionment percentage determined by adding the banking organization or trust company's property factor, payroll factor, and 2 times the receipts factor together and dividing the sum by 4. If 1 of the factors is missing, the remaining factors are added together and the sum is divided by the number of remaining factors. If 2 of the factors are missing, the remaining factor is the apportionment percentage. A factor is missing if both its numerator and denominator are zero, but a factor is not missing merely because its numerator is zero.

b. A banking organization or trust company's property factor, payroll factor and receipts factor shall be calculated using the combined property, payroll and receipts of the banking organization or trust company and each subsidiary corporation the income of which is included in entire net income.

c. A banking organization or trust company's property factor is a fraction, the numerator of which is the average of the values, at the beginning and end of the tax year (or as of such other dates approved by the Bank Commissioner), of all the real and tangible personal property, owned or rented, in this State by the taxpayer, and the denominator of which is the average of the values at the beginning and end of the tax year (or as of such other dates approved by the Bank Commissioner) of all such property of the taxpayer both within and without this State; provided, that any property which is not used in the taxpayer's business shall be disregarded. For the purposes of this paragraph, property owned by the taxpayer shall be valued at its original cost to the taxpayer, and property rented by the taxpayer shall be valued at eight times the annual rental.

d. A banking organization or trust company's payroll factor is a fraction, the numerator of which is wages, salaries and other compensation paid by the taxpayer to employees within this State during the tax year, and the denominator of which is wages, salaries and other compensation paid within and without this State during the tax year to all employees of the taxpayer. Wages, salaries and other compensation are paid to an employee within this State if:

1. The individual's service is performed entirely within this State;

2. The individual's service is performed within and without this State, but the service performed without this State is incidental to the individual's service within this State;

3. A portion of the service is performed within this State and the base of operations of the individual is in this State;

4. A portion of the service is performed within this State and, if there is no base of operations, the place from which the individual's service is directed or controlled is in this State;

5. A portion of the service is performed within this State and neither the base of operations of the individual nor the place from which the service is directed or controlled is in any state in which some part of the service is performed, but the individual's residence is in this State; or

6. The individual is neither a resident of nor performs services in this State but is directed or controlled from an office in this State and returns to this State periodically for business purposes and the state in which the individual resides does not have jurisdiction to impose income or franchise taxes on the employer.

e. A banking organization or trust company's receipts factor is a fraction, the numerator of which is the total gross receipts of the taxpayer in this State during the tax year, and the denominator of which is the total gross receipts of the taxpayer everywhere during the tax year.

1. Sales of tangible personal property are in this State if the property is physically delivered within this State to the purchaser or the purchaser's agent (but not including delivery to the United States mail or to a common or contract carrier for shipment to a place outside this State).

2. Rents and royalties from tangible property are in this State if the property is physically located in this State.

3. Patent and copyright royalties are in this State to the extent the product or process protected by the patent is manufactured or used in this State or if the publication protected by the copyright is produced or printed in this State.

4. Gains from the sale or other disposition of real property are in this State if the property is physically located in this State.

5. Gains from the sale or other disposition of tangible property for which an allowance for depreciation is permitted for federal income tax purposes are in this State if the property is physically located in this State or is normally used in the taxpayer's business in this State.

6. Interest, fees or penalties in the nature of interest, and loan servicing fees from loans secured by real property, and gains from the sale of loans secured by real property are in this State if the property is located within this State. If the property is located both within this State and one or more other States, the receipts described in this subsection are included in the numerator of the receipts factor if more than 50% of the fair market value of the real property is located within this State. If more than 50% of the fair market value of the real property is not located within any 1 state, the receipts described in this subsection shall be included in the numerator of the receipts factor if the borrower is located in this State.

7. Interest, fees or penalties in the nature of interest, and loan servicing fees from loans not secured by real property, and gains from the sale of loans not secured by real property, are in this State if the borrower is located in this State.

8. Gross receipts in this State from interest, dividends, gains, and other income from investment assets and activities and from trading assets and activities are determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the average value of such assets which are attributable to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets. A "regular place of business" means an office at which the taxpayer carries on such business in a regular and systematic manner and which is continuously maintained, occupied and used by employees of the taxpayer.

9. The taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this State by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside the State. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than 1 regular place of business and 1 such regular place of business is in this State and one such regular place of business is outside this State, such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the headquarters of the taxpayer. The "headquarters" of the taxpayer shall be considered located, with respect to a state-chartered bank, in the state under the laws of which the bank was created, and with respect to a national banking association, in the state of the bank's home office as designated in its charter.

10. All other gross receipts not specifically addressed herein shall be considered in this State if the activity which gives rise to the gross receipts is performed within this State.

11. Where an asset originated by the taxpayer is subsequently securitized, reference shall be made to the original transaction which created the asset and the subsequent transfer shall be disregarded for purposes of determining gross receipts attributable to this State under paragraphs (c)(6)e.6., (c)(6)e.7. and (c)(6)e.8. of this section above.

(7) The bank income tax liability of an electing banking organization or trust company shall be computed by applying the following rates of tax to the electing banking organization or trust company's elective income tax base: 7.0% of elective income tax base not in excess of $50,000,000; 5.0% of elective income tax base in excess of $50,000,000 but not in excess of $100,000,000; 3% of elective income tax base in excess of $100,000,000 but not in excess of $500,000,000; 1.0% of elective income tax base in excess of $500,000,000 but not in excess of $1,300,000,000; and 0.5% of elective income tax base in excess of $1,300,000,000.

(d) Location benefit tax liability. — In addition to Bank Income Tax Liability as provided in subsection (c) of this section above, any electing banking organization or trust company paying the alternative franchise tax under this section shall be liable for a location benefit tax liability computed as follows:

(1) The location benefit tax base shall consist of all property, cash, interest bearing balances, securities, loans and leases, trading account assets, securitized assets, computed as of December 31 of the year prior to the year for which alternative franchise tax is paid, but shall not include such property, cash, interest bearing balances, securities, loans and leases, trading account assets, securitized assets as are directly attributable to the operations of a branch operating entirely outside of this State.

(2) The location benefit tax liability shall be $1,600,000, plus 0.012% of the value of assets not in excess of $5,000,000,000; 0.008% of the value of assets in excess of $5,000,000,000 but not in excess of $20,000,000,000; 0.004% of the value of assets in excess of $20,000,000,000 but not in excess of $90,000,000,000.

75 Del. Laws, c. 223, § 1; 76 Del. Laws, c. 234, § 2; 78 Del. Laws, c. 72, § 1.;



§ 1102. Statement of net income to be filed

(a) For purposes of assessment, the president, treasurer or other proper officer of every banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State (or out-of-state bank that operates a resulting branch in this State), shall, in each year, file with the December 31 call report, a true statement, verified by oath, setting forth the net income of such banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State as defined in this chapter and such other true statement, in such form as shall be specified by the State Bank Commissioner, verified by oath setting forth the "taxable income" of such banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State as defined in this chapter. In the case of an out-of-state bank that operates more than one resulting branch in this State, the statement setting forth the taxable income of such resulting branches shall set forth the information required by the State Bank Commissioner on a basis that consolidates such information for all resulting branches of such out-of-state bank in this State. Any and all documents relating to the taxation of a banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State shall be true statements, verified by oath, by the president, treasurer or other proper officer of such banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State (or out-of-state bank that operates a resulting branch in this State).

(b) Every banking organization (or out-of-state bank that operates a resulting branch in this State), trust company or federal savings bank not headquartered in this State but maintaining branches in this State failing to comply with subsection (a) of this section shall be subject to a penalty of $25 for each day that it continues in such failure, unless the Commissioner is satisfied that such failure was not wilful. Any penalty that may be imposed by the Commissioner hereunder shall be paid to the State Treasurer for deposit in the General Fund.

32 Del. Laws, c. 104, § 4; Code 1935, § 2318; 44 Del. Laws, c. 132, § 2; 5 Del. C. 1953, § 1103; 59 Del. Laws, c. 434, § 1; 64 Del. Laws, c. 160, § 2; 65 Del. Laws, c. 444, § 4; 68 Del. Laws, c. 303, § 29; 70 Del. Laws, c. 112, § 59; 70 Del. Laws, c. 327, § 32; 71 Del. Laws, c. 19, § 56.;



§ 1103. Review of tax

The assessment of tax under this chapter shall be reviewed and corrected by the State Bank Commissioner upon application by any party interested, prior to the first day of May in the year in which the tax is levied, if, upon such application, good cause be shown for correction.

32 Del. Laws, c. 104, § 6; Code 1935, § 2320; 44 Del. Laws, c. 132, § 3; 5 Del. C. 1953, § 1105; 59 Del. Laws, c. 434, § 1; 61 Del. Laws, c. 82, §§ 2, 3; 64 Del. Laws, c. 160, § 3; 65 Del. Laws, c. 444, § 4; 66 Del. Laws, c. 23, § 3; 66 Del. Laws, c. 378, § 1; 70 Del. Laws, c. 327, § 33.;



§ 1104. Date of payment and collection of tax; estimated tax

(a) Taxes imposed under this chapter are due and payable on or before March 1 in the year in which they are assessed, and after that date shall be collected by the State Bank Commissioner. Except that with respect to a banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State whose franchise tax liability for the current year is estimated to exceed $10,000, a tentative return covering estimated bank franchise tax liability for the current income year, to be in such form and containing such information as the State Bank Commissioner shall prescribe, shall be filed with the State Bank Commissioner on or before March 1 of the current income year. Every banking organization (or out-of-state bank that operates a resulting branch in this State), trust company or federal savings bank not headquartered in this State but maintaining branches in this State failing to file the tentative return covering estimated bank franchise tax liability required by this subsection shall be subject to a penalty of $25 for each day that it continues in such failure, unless the Commissioner is satisfied that such failure was not wilful. Any penalty that may be imposed by the Commissioner hereunder shall be paid to the State Treasurer for deposit in the General Fund.

(b) The estimated tax liability as calculated per subsection (a) of this section shall be due and payable in installments of 40 percent of the estimated tax liability on June 1, 20 percent on September 1 and 20 percent on December 1 of the current taxable year with the balance to be paid on March 1 of the succeeding year.

(c)(1) In the case of any underpayment of estimated tax or installment of estimated tax required by this chapter, there shall be added to the tax for the taxable year an amount determined at the rate of 0.05 percent per day upon the amount of underpayment for the period of the underpayment.

(2) For purposes of paragraph (1) of this subsection, the amount of the underpayment shall be the excess of:

a. The amount of the estimated tax or installment payment which would be required to be made if the estimated tax were equal to 80 percent of the tax shown on the final return for the taxable year, or if no return was filed, 80 percent of the tax for such year, over

b. The amount, if any, of the estimated tax or the installment paid on or before the last date prescribed for payment.

(3) The period of the underpayment shall run from the date the estimated tax or installment was required to be paid to the earlier of the date when such estimated tax or installment is paid or the date of the final payment of tax for the year.

(4) Notwithstanding paragraphs (1)-(3) of this subsection, the addition to the tax with respect to any underpayment of estimated tax or any installment shall not be imposed if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment thereof equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were the tax shown on the final return of the banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State for the preceding taxable year.

(5) [Repealed.]

(d) In the case of a banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State which has been engaged in banking business of any kind in this State for less than the whole year, the amount of tax due, at the rates provided in this chapter, shall be prorated for that portion of the year during which the banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State was engaged in banking business of any kind within this State. Within 30 days of the cessation of all banking business of any kind within this State, the president, treasurer or other proper officer shall file a true statement, verified by oath, setting forth the net income of such banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State as defined in this chapter, and such other true statements, in such form as shall be specified by the Commissioner, verified by oath, setting forth the "taxable income" of such banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State as defined in this chapter.

(e) If any banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State shall fail to pay any tax due under this chapter on or before the due date, a penalty of 0.05 percent shall be assessed for each day that the same shall remain unpaid after such date.

32 Del. Laws, c. 104, § 10; Code 1935, § 2324; 5 Del. C. 1953, § 1109; 59 Del. Laws, c. 434, § 1; 61 Del. Laws, c. 82, § 4; 66 Del. Laws, c. 23, §§ 4, 5; 66 Del. Laws, c. 378, §§ 2, 3; 67 Del. Laws, c. 55, § 2; 67 Del. Laws, c. 279, § 1; 68 Del. Laws, c. 303, §§ 30, 31; 70 Del. Laws, c. 112, §§ 60-63; 70 Del. Laws, c. 327, §§ 34-37; 71 Del. Laws, c. 19, §§ 57-59; 71 Del. Laws, c. 217, §§ 11, 12; 72 Del. Laws, c. 15, § 16; 79 Del. Laws, c. 3, § 2.;



§ 1105. Rate of taxation; credits

(a) The rate of tax upon the taxable income of banking organizations, trust companies and federal savings banks not headquartered in this State but maintaining branches in this State, excluding any banking organization or trust company electing to pay alternative franchise tax pursuant to § 1101A of this title, shall be as follows: 8.7% of the amount of taxable income not in excess of $20,000,000; 6.7% of the amount of taxable income in excess of $20,000,000, but not in excess of $25,000,000; 4.7% of the amount of taxable income in excess of $25,000,000, but not in excess of $30,000,000; 2.7% of the amount of taxable income in excess of $30,000,000; 1.7% of the amount of taxable income for years beginning after December 31, 1996, in excess of $650,000,000.

(b) For taxable years beginning after December 31, 1991, and ending before January 1, 1994, there shall be allowed as a credit against the tax imposed under subsection (a) of this section the applicable amounts provided in [former] § 2011(h) or (i) (or both) of Title 30 [now repealed] as if the definition of "taxpayer" in § 2010(13) of Title 30 and the definition of "qualified activity" of § 2010(3) of Title 30 also included, solely for purposes of the credit provided in this subsection, entities subject to tax under this section, provided the taxpayer meets the qualifications set forth in [former] § 2011(h) or (i) of Title 30 [now repealed]. Notwithstanding the provisions of this subsection, credits arising solely by virtue of § 2011(a) of Title 30 shall not be allowed against the tax imposed by this chapter.

(c)(1) The amount of credit allowable under subsection (b) of this section shall not exceed 50% of the amount of tax imposed upon the taxpayer by subsection (a) of this section for such taxable year.

(2) The amount of the credit determined under subsection (b) of this section for any taxable year that is not allowable for such taxable year solely as a result of the limitation contained in paragraph (1) of this subsection shall be a credit carryover to each of the succeeding 9 years in the manner described in § 2011(f) of Title 30.

(d) For taxable years beginning after December 31, 1996, and ending before January 1, 2012, there shall be allowed as a credit against the tax imposed under subsection (a) of this section or § 1101A of this title an amount equal to $400 for each new qualified employee in excess of 50 qualified employees above the number of employees employed by the banking organization in full time employment during the base year. For purposes of this subsection, the base year shall be the period after December 31, 1995, and before January 1, 1997.

(e) The following conditions apply in determining the credit under subsection (d) of this section:

(1) No credit may be claimed until the taxpayer has made new investments of at least $15,000 per qualified employee in excess of the number of employees employed by the banking organization in full time employment during the base year. "New investment," for purposes of this subsection, shall include only the cost of land and improvements to land, machinery and equipment; provided, that such new investment is placed in service within this State after December 1996 and was not used by any person at any time within the 1-year period ending on the date the taxpayer placed such property in service in the conduct of the business of a banking organization. For purposes of this subsection, if the new investment is leased or subleased by the taxpayer, the amount of new investment shall be deemed to be 8 times the net annual rent paid or incurred by the taxpayer for such investment. The net annual rent shall be the gross rent paid or incurred by the taxpayer during the taxable year, less any gross rental income received by the taxpayer from sublessees of any portion of such facility during such taxable year; and

(2) In determining the number of qualified employees, there shall be considered only employees:

a. Who are employed within this State on a regular and full time basis. "Full time employment" shall have the meaning ascribed to that term in § 2010(14) of Title 30;

b. For whom the banking organization or trust company provides health care benefits as defined in § 2010(15) of Title 30; and

c. Who have been employed in this State by the taxpayer for a continuous period of at least 6 months, verifiable by documentary evidence, and who were not employed at the same facility in substantially the same capacity by a different employer during all or a part of the base year.

(f)(1) The amount of credit allowable or carried forward under subsections (b), (c), (d), (e), (h) and (i) of this section shall together not exceed 50% of the amount of tax imposed upon the taxpayer by subsection (a) for such taxable year.

(2) The amount of credit determined under subsection (d) or (h) of this section for any taxable year that is not allowable for such taxable year solely as a result of the limitation contained in paragraph (f)(1) of this section shall be a credit carryover to each of the succeeding 9 years in the manner described in § 2011(f) of Title 30.

(g) Any entity taxable under this section or § 1101A of this title, is eligible for tax credits in accordance with the Historic Preservation Tax Credit Act (subchapter II, Chapter 18, Title 30), which credits shall be against taxes imposed under this chapter; provided, however, that all claimed credits are accompanied by a Certificate of Completion issued by the Delaware State Historic Preservation Office certifying that such credits have been earned in compliance with that act.

(h) For taxable years beginning after December 31, 2011, and ending before January 1, 2022, there shall be allowed as a credit against the tax imposed under subsection (a) of this section or § 1101A of this title an amount equal to $1,250 for each new qualified employee above the number of employees employed by the banking organization or trust company in full-time employment during the base year; provided, however, that the credit provided pursuant to this subsection shall be available only for taxable years in which the banking organization or trust company has at least 200 new qualified employees above the number of employees employed by the banking organization or trust company in full-time employment during the base year. For purposes of this subsection and subsection (i) of this section, the base year shall be the period after December 31, 2010, and before January 1, 2012.

(i) The following conditions apply in determining the credit under subsection (h) of this section:

(1) No credit may be claimed until the taxpayer has made new investments of at least $15,000 per qualified employee in excess of the number of employees employed by the banking organization or trust company in full-time employment during the base year. "New investment," for purposes of this subsection, shall include only the cost of land and improvements to land, machinery and equipment; provided, that such new investment is placed in service within this State after December 2011 and was not used by any person at any time within the 1-year period ending on the date the taxpayer placed such property in service in the conduct of the business of a banking organization or trust company. For purposes of this subsection, if the new investment is leased or subleased by the taxpayer, the amount of new investment shall be deemed to be 8 times the net annual rent paid or incurred by the taxpayer for such investment. The net annual rent shall be the gross rent paid or incurred by the taxpayer during the taxable year, less any gross rental income received by the taxpayer from sublessees of any portion of such facility during such taxable year; and

(2) In determining the number of qualified employees, there shall be considered only employees:

a. Who are employed within this State on a regular and full-time basis. "Full-time employment" shall have the meaning ascribed to that term in § 2010(14) of Title 30;

b. For whom the banking organization or trust company provides health care benefits as defined in § 2010(15) of Title 30; and

c. Who have been employed in this State by the taxpayer for a continuous period of at least 6 months, verifiable by documentary evidence, and who were not employed at the same facility in substantially the same capacity by a different employer during all or a part of the base year.

32 Del. Laws, c. 104, § 5; Code 1935, § 2319; 5 Del. C. 1953, § 1104; 59 Del. Laws, c. 434, § 1; 61 Del. Laws, c. 77, § 1; 63 Del. Laws, c. 2, § 4; 64 Del. Laws, c. 160, § 4; 65 Del. Laws, c. 444, § 4; 68 Del. Laws, c. 202, § 7; 70 Del. Laws, c. 327, §§ 38, 39; 70 Del. Laws, c. 486, §§ 1, 2; 71 Del. Laws, c. 19, § 60; 72 Del. Laws, c. 331, § 1; 73 Del. Laws, c. 6, § 4; 75 Del. Laws, c. 223, § 2; 75 Del. Laws, c. 335, § 1; 78 Del. Laws, c. 47, § 9; 78 Del. Laws, c. 72, §§ 2-4.;



§ 1106. Disposition of taxes

All moneys collected or received under this chapter shall be the moneys of the State, and the State Bank Commissioner shall pay all amounts so collected and received into the General Fund of the State Treasury.

32 Del. Laws, c. 104, § 11; Code 1935, § 2325; 42 Del. Laws, c. 77, §§ 1, 2; 5 Del. C. 1953, § 1110; 59 Del. Laws, c. 434, § 1.;



§ 1107. Duties of Attorney General

The Attorney General shall act as the legal representative of the State in all actions or proceedings had under this chapter, and shall render legal assistance to the State Bank Commissioner in executing the provisions hereof.

32 Del. Laws, c. 104, § 12; Code 1935, § 2326; 5 Del. C. 1953, § 1111; 59 Del. Laws, c. 434, § 1.;



§ 1109. State corporation income and other taxes; exemption

Notwithstanding Title 30, all banking organizations, trust companies and federal savings banks not headquartered in this State but maintaining branches in this State being taxed in accordance with this chapter, shall be exempt from the state corporation income tax as of January 1, 1974, and the taxation of income of banking organizations, trust companies and federal savings banks not headquartered in this State but maintaining branches in this State under this chapter shall be in lieu of occupational taxes or taxes upon the income, capital, and assets of such banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State, except that no real estate owned or acquired by such banking organization, trust company or federal savings bank not headquartered in this State but maintaining branches in this State shall be exempt from taxation. Except for corporations making the election provided in § 1101(e) of this title, for purposes of this section, any subsidiary corporation of a banking organization or trust company, including any corporation treated as a subsidiary corporation by reason of § 1101(f) of this title, shall enjoy the same exemptions as are applicable to banking organizations and trust companies. A subsidiary corporation or a division of a bank or trust company engaged in activities authorized under § 761(a)(14) or § 1661(a)(14) of this title shall be taxed in the same manner as an entity engaged in such activities pursuant to Title 18.

59 Del. Laws, c. 434, § 1; 64 Del. Laws, c. 461, § 6; 65 Del. Laws, c. 444, § 4; 67 Del. Laws, c. 223, § 16; 68 Del. Laws, c. 303, § 33; 70 Del. Laws, c. 327, §§ 40, 41; 71 Del. Laws, c. 25, § 34.;



§ 1110. Severability

If any provision of this chapter or the application of any section or part thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.

64 Del. Laws, c. 442, § 2; 64 Del. Laws, c. 461, § 8.;



§ 1111. Period of limitation upon assessments

(a) Except as otherwise provided in this section, the amount of tax imposed by this chapter shall be assessed within 3 years after the last day prescribed for filing the return or, if later, the date the return was filed.

(b) In the case of a false or fraudulent return with intent to evade tax or a failure to file a return, the tax may be assessed at any time.

(c) When, before the expiration of the time prescribed in subsection (a) of this section for the assessment of tax, both the Commissioner and the taxpayer have consented in writing to its assessment after such time, the taxpayer may be assessed at any time before the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

70 Del. Laws, c. 112, § 64.;



§ 1112. Period of limitation on credit or refund

Claim for a credit or refund of an overpayment of any tax imposed by this chapter shall be filed by the taxpayer with the Commissioner not later than 3 years from the last date prescribed for filing the return (including the time permitted in any agreements for the extension of time) or 2 years from the time the tax was paid, whichever of such periods is later, or if no return was filed by the taxpayer, not later than 2 years from the time the tax was paid.

70 Del. Laws, c. 112, § 64.;



§ 1113. Secrecy of returns and information; penalty

(a) Except in accordance with proper judicial order or as otherwise provided by law, it shall be unlawful for the Commissioner or any person who is an officer or employee in the Office of the Commissioner, or for any other officer or employee of this State who has access to tax returns or information from tax returns under this chapter, to disclose or make known to any person in any manner the amount of income or any particulars set forth or disclosed in any report or return required under this chapter. Notwithstanding the foregoing, the Commissioner may permit the Commissioner of Internal Revenue of the United States, the proper officer of this or any other state, the District of Columbia, or any possession or territory of the United States that imposes a tax, or the authorized representative of any of such officers, to inspect the tax return of any taxpayer under this chapter, and the Commissioner may furnish to any such officer, or such officer's authorized representative, an abstract of the tax return of any taxpayer under this chapter or supply such officer or such officer's authorized representative with information contained in any such tax return or disclosed by the report of examination or investigation of the income or return of such taxpayer, but only for the purpose of, and only to the extent necessary in, the administration of the tax laws of such jurisdiction; provided, however, that no such permission shall be granted, and no such information shall be furnished, to any such officer or the officer's representative unless the statutes of such jurisdiction grant substantially similar privileges to the Commissioner or the Commissioner's legal representative.

(b) Nothing in this section shall be construed to prohibit the publication of statistics classified so as to avoid identification of specific taxpayers, or to prohibit the disclosure of the tax return or return information of any taxpayer to such person or persons as the taxpayer may designate in a written request or consent to such disclosure.

(c) For purposes of this section, the term "officer or employee" shall include present and former officers and employees, and any person or persons employed or retained by the State on an independent contractor basis.

(d) Any violation of this section shall be a misdemeanor, punishable upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed 6 months, or both. The Superior Court shall have exclusive original jurisdiction over such misdemeanor.

72 Del. Laws, c. 15, § 17; 73 Del. Laws, c. 24, § 2.;



§ 1114. Abatements

(a) The Commissioner is authorized to abate the unpaid portion of the assessment of any tax, interest, penalty, additional amount or addition to the tax, or any liability in respect thereof, which is:

(1) Excessive in amount;

(2) Assessed after the expiration of the period of limitations properly applicable thereto; or

(3) Erroneously or illegally assessed.

(b) The Commissioner is authorized to abate any portion (whether or not theretofore paid) of the assessment of any tax, interest, penalty, additional amount or additions to the tax, or any liability in respect thereof, if the Commissioner determines under uniform rules prescribed by the Commissioner that the administration and collection costs involved would not warrant collection of the amount due.

72 Del. Laws, c. 15, § 17.;



§ 1115. Closing agreements

The Commissioner, or any person authorized in writing by the Commissioner, is authorized to enter into an agreement in writing with any person relating to the liability of such person (or of another person for whom such person acts) with respect to any tax imposed under this chapter for any taxable period. Such agreement shall be final and conclusive, and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact:

(1) The case shall not be reopened as to matters agreed upon or the agreement modified by any officer, employee or agent of this State; and

(2) In any suit, action or proceeding, such agreement, or any determination, assessment, collection, payment, abatement, refund or credit made in accordance therewith, shall not be annulled, modified, set aside or disregarded.

72 Del. Laws, c. 15, § 17.;






CHAPTER 12. BANK OWNERSHIP AND PARTICIPATION IN EXPORT TRADING COMPANY ACT

§ 1201. Participation by banks located in State in export trading companies

Notwithstanding any other provision of this chapter, banks regulated hereunder may invest or otherwise participate in the capital and financing of, management, direction and advising of export trade companies as defined and to the extent permitted by federal law 15 U.S.C. § 4001 et seq. Whatever may be done by such banks hereunder may be done directly or indirectly by contractual arrangements or by subsidiary and affiliate companies owned or controlled alone or together with other persons to the extent permitted by law, and may be delegated to their officers, employees or other trustees or persons appointed to such effect.

65 Del. Laws, c. 160, § 2.;






CHAPTER 13. BANKING ORGANIZATION'S POWER TO CLOSE OFFICES ON HOLIDAYS AND DURING EMERGENCIES

§ 1301. Definitions

As used in this chapter, unless the context requires otherwise:

(1) "Officers" means those persons designated by the banking organization's board of directors or trustees to act for the banking organization.

(2) "Emergency" means any condition which interferes with the conduct of normal business operations at 1 or more of a banking organization's offices, or which poses an imminent or existing threat to the safety and security of persons or property, or both. Without limiting the generality of the foregoing, an emergency may arise as a result of any 1 or more of the following: Fire, flood, wind, ice, rain or snow, labor dispute, power failure, transportation failure, war, nuclear incident, riot, civil commotion or other acts of lawlessness or violence.

(3) "Office" means any place at which a banking organization transacts business or conducts operations related to the transaction of business, and shall specifically include, without limiting the generality of the foregoing, automatic teller machines.

65 Del. Laws, c. 298, § 1.;



§ 1302. Closing on legal holidays

Any banking organization may, at its option, either close or remain open on Saturdays, Sundays and the legal holidays designated in § 501 of Title 1 and holidays observed by the Federal Reserve Bank for the district which includes Delaware. As to any banking organization electing to remain open on any of such holidays, such day or days shall not constitute a holiday within the meaning of the laws of this State, and such banking organization shall incur no liability by reason of remaining open on such holiday. If any banking organization elects to close on any such holidays, any act authorized, required or permitted to be performed at or by such banking organization may be performed on the next succeeding banking day and no liability or loss of rights of any kind shall result from remaining closed, notwithstanding any law of this State to the contrary. This section shall not operate to invalidate or prohibit the doing of any act by any person or banking organization on any of such holidays, and nothing in any laws of this State, in any manner whatsoever, shall affect the validity or render void or voidable the payment, certification or acceptance of a check or any other negotiable instrument or any other transaction by any other person or banking organization, because done or performed during any of such holidays, notwithstanding any other law of this State to the contrary.

65 Del. Laws, c. 298, § 1.;



§ 1303. Proclamation of emergency

Whenever the Governor declares a disaster or emergency under Chapter 31 of Title 20, banking organizations may close 1 or more or all of their offices when in the opinion of their officers such offices are directly or indirectly affected by such disaster or emergency.

65 Del. Laws, c. 298, § 1.;



§ 1304. Powers of officers

Whenever the officers of a banking organization are of the opinion that an emergency exists which affects 1 or more of the organization's offices, they shall have the authority to close 1 or more or all such offices even though the Governor has not issued and does not issue a proclamation of emergency, and they may, but need not, provide that the business normally transacted at a closed office will be transacted at another office designated by the bank until further notice. The discretion of the officers in acting pursuant to this section, when exercised in good faith, shall not be questioned in any court or place or by any State agency.

65 Del. Laws, c. 298, § 1.;



§ 1305. Prompt notice required

A banking organization closing an office or offices pursuant to this chapter shall give as prompt notice to the State Bank Commissioner of its action as conditions will permit.

65 Del. Laws, c. 298, § 1.;



§ 1306. Immunity from liability

No banking organization and no director, officer or employee of a bank shall be liable to any person for any direct or indirect loss suffered by such person by reason of the organization's failure or inability to make the organization's premises and facilities available to such person, or by reason of the banking organization's failure to perform, or its delay in performing any contractual, statutory or other duty assumed by or imposed upon it in any capacity, when such failure, inability or delay is caused by an emergency as defined by this chapter.

65 Del. Laws, c. 298, § 1.;



§ 1307. Construction of chapter

This chapter shall be construed and applied as being in addition to and not in substitution for any other law of this State or of the United States excusing delays by banking organizations in the performance of duties or obligations, or authorizing the closing of banking organizations because of emergencies or conditions beyond the organization's control or otherwise.

65 Del. Laws, c. 298, § 1.;



§ 1308. Limited operations authorized

A bank office closed as authorized by this chapter may nonetheless conduct limited operations and perform banking transactions.

65 Del. Laws, c. 298, § 1.;






CHAPTER 14. FOREIGN BANKS

Subchapter I Foreign Bank Branches, Foreign Bank Limited Purpose Branches and Foreign Bank Agencies

§ 1401. Scope; construction

This subchapter deals with conditions under which foreign banks may transact business in this State; it shall not be construed to limit the powers granted to any bank in this State to conduct its business.

65 Del. Laws, c. 444, § 6.;



§ 1402. When foreign banks may transact business in this State

(a) No foreign banks shall transact a banking business or maintain in this State an office for carrying on such business or any part thereof, except as otherwise provided in subchapter III of this chapter, unless such foreign bank has:

(1) Been authorized by the laws under which it was organized and by its charter to carry on such business;

(2) Furnished to the Commissioner such proof as to the nature and character of its business and as to its financial condition as the Commissioner may require; and

(3) Filed with the Commissioner an application containing the information required by § 1403 of this title and received a certificate of authority duly issued to it by the Commissioner as provided in § 1403 of this title.

(b) This section shall not be construed to prohibit foreign banks which do not maintain an office in this State for the transaction of the business from:

(1) Making loans or issuing letters of credit in this State secured by mortgages on real property, nor from contracting in this State with a banking organization to acquire from or through such banking organization a part interest or the entire interest in a loan or evidence of debt which such banking organization has heretofore or hereafter made, purchased or acquired, for its own account or otherwise, together with a like interest in any security or in any security instrument proposed to be given or heretofore or hereafter given to secure or evidence such loan or evidence of debt;

(2) Enforcing in this State obligations heretofore or hereafter acquired by it in the transaction of business outside of this State, or in the transaction of any business authorized by this section;

(3) Acquiring, holding, leasing, mortgaging, contracting with respect to, or otherwise protecting or conveying property in this State heretofore or hereafter assigned, transferred, mortgaged or conveyed to it as security for, or in whole or part, satisfaction of a loan or loans made by it or obligations made by it or obligations acquired by it in the transaction of business outside of this State, or in the transaction of any business authorized by this section; or

(4) Issuing letters of credit or otherwise guaranteeing the obligations of the State or any agency or political subdivision thereof.

65 Del. Laws, c. 444, § 6; 71 Del. Laws, c. 254, § 17.;



§ 1403. Application; approval by Commissioner

(a) The application of a foreign bank to procure a certificate of authority to establish and maintain a foreign bank branch, foreign bank limited purpose branch or foreign bank agency shall state:

(1) The name of the foreign bank and the country under the laws of which it was organized.

(2) The date of its incorporation and the period of its duration.

(3) The address of its principal office in the country under the laws of which it was organized.

(4) The names of other states and countries in which it is admitted or qualified to transact business and the nature of the worldwide business conducted by the foreign bank.

(5) The amount of its capital stock actually paid in cash and the amount subscribed for and unpaid.

(6) The actual value of the assets of the foreign bank, which must be at least $1,000,000 in excess of its liabilities; and a complete and detailed statement of its financial condition as of a date within 120 days prior to the date of such application or such other date as the Commissioner may determine.

(7) The location by street and post-office address and county where its business is to be transacted in this State and the name of the person who shall be in charge of the business and affairs of the proposed foreign bank branch, foreign bank limited purpose branch or foreign bank agency.

(8) The address of its proposed registered office in this State, and the name of its proposed registered agent in this State at that address for service of any paper, notice or legal process upon the applicant in connection with matters arising out of this chapter.

(9) Such additional information as shall enable the Commissioner to determine whether such foreign bank is entitled to a certificate of authority.

(b) At the time any such application is submitted to the Commissioner, such foreign bank shall also submit a duly authenticated copy of its charter and bylaws, or an equivalent thereof satisfactory to the Commissioner.

(c) Any application under this section shall be accompanied by a filing fee in the amount of $2,000 for the use of the State.

(d) In determining whether to approve any application under this section and to issue a certificate of authority to such applicant, the Commissioner shall consider:

(1) The financial and managerial resources of the foreign bank;

(2) The future prospects of the foreign bank and its proposed activity in this State;

(3) The financial history of the foreign bank;

(4) Whether the establishment of the proposed foreign bank branch, foreign bank limited purpose branch or foreign bank agency may result in undue concentration of resources or substantial lessening of competition in this State; and

(5) The convenience and needs of the public of this State.

(e) A certificate of authority issued in accordance with this section shall remain in effect until surrendered or revoked.

65 Del. Laws, c. 444, § 6; 70 Del. Laws, c. 112, §§ 66-70; 71 Del. Laws, c. 254, § 18; 72 Del. Laws, c. 35, §§ 8-10.;



§ 1404. Rights and privileges of foreign bank holding certificate of authority; prohibited acts; deposits

(a)(1) A foreign bank holding a certificate of authority pursuant to this subchapter that has elected this State as its home state under the International Banking Act of 1978, 12 U.S.C. § 3101 et seq., as amended, may establish and maintain a foreign bank branch in this State at the location stated therein and may engage in a general banking business thereat.

(2) A foreign bank holding a certificate of authority pursuant to this subchapter may establish and maintain a foreign bank branch in this State at the location stated therein and may engage in a general banking business thereat, even though the foreign bank has not elected this State as its home state as provided in paragraph (a)(1) of this section, if the foreign bank upgrades an agency established under subsection (b) of this section or a limited purpose branch established under subsection (c) of this section, provided that such agency or limited purpose branch has been in operation for at least 5 years.

(b)(1) A foreign bank holding a certificate of authority pursuant to this subchapter may establish and maintain a foreign bank agency in this State at the location stated therein and may engage in a general banking business thereat; provided, however, that such foreign bank agency shall not:

a. Engage in the business of accepting deposits, provided that such foreign bank may maintain for the account of others credit balances incidental to, or arising out of, the exercise of its lawful powers including, but not limited to, balances arising out of the conduct of a travellers' check business or the exercise of any similar power and may accept deposits from persons or entities which are neither citizens nor residents of the United States; or

b. Have the power to act as a fiduciary of any sort including, but not limited to, an executor, administrator, guardian, trustee by will or other instrument, receiver or attorney-in-fact.

(2) For purposes of this section, the term "credit balances" shall include funds placed in an account which:

a. Are derived from the exercise of other lawful banking powers;

b. Are to serve a specific purpose;

c. Are not solicited from the general public;

d. Are not used to pay operating expenses;

e. Are withdrawn within a reasonable period of time after the specific purpose for which they were placed there has been accomplished; and

f. Are drawn upon in a manner reasonable in relation to the size and nature of the account.

(3) The Commissioner may adopt such rules and regulations as may be deemed necessary governing the extent to which and the conditions, in addition to those set forth in this subchapter and including appropriate reserves, upon which deposits may be established, maintained and paid out by a foreign bank agency. Notwithstanding anything to the contrary in paragraph (1) of this subsection, a foreign bank agency may, if authorized by regulations adopted by the Commissioner, accept any deposit, or exercise any other power, which it could accept or exercise if it were operating in this State as a federal agency pursuant to the International Banking Act of 1978, 12 U.S.C. § 3101 et seq., as amended.

(c) A foreign bank holding a certificate of authority pursuant to this subchapter may establish and maintain a foreign bank limited purpose branch in this State at the location stated therein and may engage in the activities of a foreign bank agency permitted in subsection (b) of this section and, in addition, may accept such deposits as would be permissible for a corporation organized under § 25A of the Federal Reserve Act (12 U.S.C. § 611 et seq.).

(d) No foreign bank holding a certificate of authority pursuant to this subchapter shall concurrently maintain in this State a federal branch or federal agency pursuant to the International Banking Act of 1978, as amended (12 U.S.C. § 3101 et seq.).

65 Del. Laws, c. 444, § 6; 70 Del. Laws, c. 112, § 71; 71 Del. Laws, c. 254, § 19; 72 Del. Laws, c. 35, § 11; 73 Del. Laws, c. 247, § 6.;



§ 1405. Maintenance of assets in this State; separate assets

(a) Each foreign bank holding a certificate of authority pursuant to this subchapter shall hold in this State currency, bonds, notes, debentures, drafts, bills of exchange or other evidence of indebtedness, including loan participation agreements or certificates, or other obligations payable in the United States or in United States funds or, with the prior approval of the Commissioner, in funds freely convertible into United States funds, or such other assets as the Commissioner shall by rule or regulation permit, in an amount which shall bear such relationship as the Commissioner shall by regulation prescribe to liabilities of such foreign bank payable at or through its foreign bank branch, foreign bank limited purpose branch or foreign bank agency, including acceptances, but excluding (without duplication) (1) accrued expenses, (2) amounts due and other liabilities to other offices, agencies or branches of, and wholly-owned (except for a nominal number of directors' shares) subsidiaries of, such foreign bank, (3) liabilities maintained on the books of an international banking facility located at such foreign bank branch, foreign bank limited purpose branch or foreign bank agency, and (4) such other liabilities as the Commissioner shall determine. For the purposes of this subsection, the Commissioner shall value marketable securities at principal amount or market value, whichever is lower, shall have the right to determine the value of any nonmarketable bond, note, debenture, draft, bill of exchange, other evidence of indebtedness, including loan participation agreements or certificates, or of any other asset or obligation held by or owed to the foreign bank or its foreign bank branch, foreign bank limited purpose branch or foreign bank agency within this State, and in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities, shall have the power to exclude in whole or in part any particular asset. If, by reason of the existence or the potential occurrence of unusual and extraordinary circumstances, the Commissioner deems it necessary or desirable for the maintenance of a sound financial condition, the protection of depositors, creditors and the public interest, and to maintain public confidence in the business of the foreign bank branch, foreign bank limited purpose branch or foreign bank agency, such foreign bank may be required, subject to such terms and conditions as the Commissioner may prescribe, to deposit the assets required to be held in this State pursuant to this subsection with such banks or trust companies or national banks located in this State as the Commissioner may designate.

(b) In the event that any of the deposits received within this State by a foreign bank are insured by the Federal Deposit Insurance Corporation, the Commissioner shall specify what reasonable percentage of deposit liabilities may be excluded in determining the aggregate amount of liabilities of such foreign bank for deposits received within this State for purposes of subsection (a) of this section by reason of the fact that all or a part of such deposit liabilities are insured by the Federal Deposit Insurance Corporation.

(c) Each foreign bank holding a certificate of authority pursuant to this subchapter shall keep the assets of its business in this State separate and apart from the assets of its business outside this State.

65 Del. Laws, c. 444, § 6; 70 Del. Laws, c. 112, § 72; 71 Del. Laws, c. 254, § 20; 72 Del. Laws, c. 35, § 12.;



§ 1406. Reports of foreign bank; penalties

(a) Every foreign bank holding a certificate of authority pursuant to this subchapter shall at such times and in such form as the Commissioner shall prescribe, make written reports to the Commissioner under the oath of 1 of its officers, managers or agents transacting business in this State, showing the amount of its assets and liabilities and containing such other matters as the Commissioner shall prescribe. If any such foreign bank shall fail to make such report as directed by the Commissioner, or if any such report shall contain any false statement knowingly made, the same shall be grounds for revocation of the foreign bank's certificate of authority.

(b) Each foreign bank holding a certificate of authority pursuant to this subchapter shall cause to be kept, at its place of business in this State, correct and complete books and records of account of its business operations transacted by such foreign bank branch, foreign bank limited purpose branch or foreign bank agency, and shall make such records available to the Commissioner, upon request, at any time during regular business hours of the foreign bank branch, foreign bank limited purpose branch or foreign bank agency. Such foreign bank branch, foreign bank limited purpose branch or foreign bank agency shall also make available to the Commissioner, upon request, current copies of the charter and bylaws of the foreign bank, and minutes of the proceedings of its directors or committees relative to the operations of the foreign bank branch, foreign bank limited purpose branch or foreign bank agency. Any failure to keep such records as aforesaid or any refusal to produce such records or other documents upon request by the Commissioner shall be grounds for revocation of the foreign bank's certificate of authority.

65 Del. Laws, c. 444, § 6; 70 Del. Laws, c. 112, § 73; 72 Del. Laws, c. 35, § 13.;



§ 1407. Rules, regulations and orders

In addition to any other authority granted under this title, the Commissioner may adopt rules and regulations and issue orders under this subchapter for the following purposes:

(1) To prescribe information or forms required in connection with an application pursuant to § 1403(a) of this title;

(2) To authorize permissible activities of foreign bank branches, foreign bank limited purpose branches or foreign bank agencies pursuant to § 1404 of this title;

(3) To prescribe the nature and amount of assets required to be maintained in this State pursuant to § 1405 of this title and to establish procedures governing the determination thereof;

(4) To establish procedures in connection with approvals pursuant to §§ 1403 and 1408 of this title and the filing of required reports pursuant to § 1406 of this title; and

(5) To issue orders under § 1410 of this title and establish procedures governing such issuances.

65 Del. Laws, c. 444, § 6; 70 Del. Laws, c. 112, §§ 74, 75; 72 Del. Laws, c. 35, § 14.;



§ 1408. Change of location, name or business; transfer or assignment of certificate of authority

(a) Any foreign bank holding a certificate of authority pursuant to this subchapter may make a written application to the Commissioner for leave to do 1 or more of the following:

(1) To change its place of business from the place designated in the certificate of authority to another place in this State. An application for such change shall be accompanied by a filing fee of $500.

(2) To change its corporate name or the duration of its corporate existence if such change has been effected under the laws under which it was organized.

(b) No certificate of authority issued by the Commissioner pursuant to this subchapter shall be transferable or assignable without approval by the Commissioner.

65 Del. Laws, c. 444, § 6; 71 Del. Laws, c. 254, § 21.;



§ 1409. Termination of existence

In the event a foreign bank holding a certificate of authority pursuant to this subchapter is dissolved or its authority or existence is otherwise terminated or cancelled under the laws under which it was organized, a certificate of the official responsible for maintaining records of banks of the jurisdiction of organization of such foreign bank attesting to the occurrence of any such event, or a certified copy of an order or decree of a court of such jurisdiction directing the dissolution of such foreign bank, the termination of its existence or the cancellation of its authority shall be delivered to the Commissioner. The filing of the certificate, order or decree shall have the same effect as the revocation of its certificate of authority under § 1410 of this title. The Commissioner shall continue as agent of the foreign bank upon whom process against it may be served in connection with matters out of this subchapter prior to the filing of such certificate, order or decree.

65 Del. Laws, c. 444, § 6.;



§ 1410. Revocation of certificate of authority

(a) Upon the determination of the Commissioner that any foreign bank holding a certificate of authority pursuant to this subchapter is engaging in any activity not permitted by § 1404 of this title or is not in a safe and satisfactory condition; then, in any such event, the Commissioner may issue an order to such foreign bank requiring it by a date certain to take the steps set forth in such order to cure such violation.

(b) Upon the determination of the Commissioner, after due notice and an opportunity to be heard has been afforded, that any foreign bank holding a certificate of authority pursuant to this subchapter has failed to timely comply with any order issued under subsection (a) of this section, the Commissioner shall, by order effective no earlier than 10 nor later than 30 days after issuance, revoke such foreign bank's certificate of authority. Upon the effective date of such order, and so long as such order has not been suspended or set aside pursuant to subsection (c) of this section or withdrawn by the Commissioner, such foreign bank shall cease all business activity of any kind conducted by such foreign bank branch, foreign bank limited purpose branch or foreign bank agency.

(c) The Court of Chancery of the State shall have exclusive original jurisdiction of any judicial review of an order issued under subsection (b) of this section, any other provision of law notwithstanding. Such review may be sought by the foreign bank affected at any time within 1 year of the date of such order. Review of such an order shall be de novo and such order will be specifically enforced by the Court of Chancery upon a final determination that at the time of its issuance the order was valid in all respects. The Court of Chancery, may, in the exercise of its equitable jurisdiction in appropriate cases, suspend the operation of an order issued under subsection (b) of this section while judicial review of such order proceeds. An order issued under subsection (a) of this section shall not be subject to judicial review.

65 Del. Laws, c. 444, § 6; 70 Del. Laws, c. 112, § 76; 71 Del. Laws, c. 254, § 22; 72 Del. Laws, c. 35, § 15.;



§ 1411. Applicability of other laws

Every foreign bank holding a certificate of authority pursuant to this subchapter shall be deemed and held to be subject to this title and any other law or laws of this State making provision for the regulation of banks and trust companies where the same are not inconsistent with the express provisions of this subchapter including, without limitation, §§ 131 and 132 of this title. Notwithstanding the foregoing, every foreign bank holding a certificate of authority pursuant to this subchapter shall be exempt from the requirements of and any prohibitions contained in subchapter XVI of Chapter 1 of Title 8; and the prohibition of § 901 of this title shall not apply to a foreign bank holding a certificate of authority pursuant to this subchapter.

65 Del. Laws, c. 444, § 6; 79 Del. Laws, c. 122, § 9.;



§ 1412. Actions maintained by foreign bank

In maintaining any suit, action or proceeding in this State, a foreign bank holding a certificate of authority pursuant to this subchapter shall maintain such suit, action or proceeding in like manner and subject to the same limitations as are applicable in the case of a suit, action or proceeding maintained by a domestic banking organization, except as otherwise prescribed by statute.

65 Del. Laws, c. 444, § 6.;



§ 1413. Actions maintained against foreign bank

(a) A suit, action or proceeding against a foreign bank holding a certificate of authority pursuant to this subchapter may be maintained by a resident of this State for any cause of action. For purposes of this subsection, the term "resident of this State" shall include any corporation formed under any law of this State.

(b) Except as otherwise provided in this subchapter, a suit, action or proceeding against a foreign bank holding a certificate of authority pursuant to this subchapter may be maintained by another foreign corporation or foreign bank or by a nonresident in the following cases only:

(1) Where the action is brought to recover damages for the breach of a contract made or to be performed within this State, or relating to property situated within this State at the time of the making of the contract;

(2) Where the subject matter of the litigation is situated within this State;

(3) Where the cause of action arose within this State, except where the object of the action or proceeding is to affect the title of real property situated outside the State;

(4) Where the suit, action or proceeding is based on a liability for acts done within this State by a foreign bank holding a certificate of authority pursuant to this subchapter;

(5) Where the defendant is a foreign bank holding a certificate of authority pursuant to this subchapter doing business in this State.

(c) The limitations contained in subsection (b) of this section do not apply to a corporation formed and existing under the laws of the United States and which maintains an office in this State.

65 Del. Laws, c. 444, § 6.;



§ 1414. Registered office; registered agent; filing of changes

(a) A foreign bank holding a certificate of authority pursuant to this subchapter shall have and continuously maintain in this State:

(1) A registered office which may be, but need not be, the same as its place of business in this State; and

(2) A registered agent, which agent may be either an individual, resident in this State, whose business office is identical with such registered office, or a corporation authorized to transact business in this State having a business office identical with such registered office.

(b) A registered agent may at any time vacate its office as registered agent by filing in the office of the Commissioner a statement setting forth its resignation and the effective date thereof, which shall not be less than 60 days after the date of filing. A copy of the statement shall be served on the foreign bank by the registered agent so resigning by registered or certified mail addressed to such foreign bank at its principal office as such is known to such resigning agent and directed to the attention of the secretary or other comparable officer of such corporation at least 30 days prior to the date of filing of said certificate.

(c) A foreign bank may from time to time change the address of its registered office; and shall change its registered agent if the office of the registered agent becomes vacant for any reason or if its registered agent becomes disqualified or incapacitated to act, or if it revokes the appointment of its registered agent. Any such change of registered office or registered agent may be effected by filing in the office of the Commissioner duplicate originals of a statement setting forth the details with respect to such change and the effective date thereof.

65 Del. Laws, c. 444, § 6.;



§ 1415. Service of process, notice or demand on foreign bank; service on registered agent; service on Commissioner

(a) Service of process in any suit, action or proceeding or service of any notice or demand required or permitted by law to be served on a foreign corporation may be made on a foreign bank holding a certificate of authority pursuant to this subchapter by service thereof on the registered agent of such foreign bank. Whenever any foreign bank holding a certificate of authority fails to appoint or maintain a registered agent upon whom service of legal process or service of any such notice or demand may be had, or whenever such registered agent cannot with reasonable diligence be found at the registered office of such foreign bank, or whenever the certificate of authority of any such foreign bank is revoked, then in every such case the Commissioner shall be irrevocably authorized as the agent and representative of such foreign bank to accept service of any process or service of any notice or demand required or permitted by law to be served on such foreign bank. Service on the Commissioner of any such process, notice or demand against any such foreign bank shall be made by delivering to and leaving with the Commissioner, or with any official having charge of the banking department of the Commissioner's office, duplicate copies of such process, notice or demand. If any process, notice or demand is served on the Commissioner, a copy thereof shall immediately be forwarded by registered mail addressed to such foreign bank at its principal office as the same appears on the Commissioner's records.

(b) Nothing in this subchapter limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a foreign corporation in any other manner now or hereafter permitted by law.

(c) The Commissioner shall keep a record of all processes, notice and demands served pursuant to this section and shall record therein the time of such service and the action taken with reference thereto.

65 Del. Laws, c. 444, § 6.;



§ 1416. Examinations, cooperative agreements, fees

(a) The Commissioner may make such examination of any foreign bank branch, foreign bank limited purpose branch or foreign bank agency in this State as the Commissioner may deem necessary to determine compliance with the laws of this State and operation in a safe and sound manner. This title shall apply to such examinations.

(b) The Commissioner, as a home state regulatory authority, may enter into cooperative agreements with the appropriate host state regulatory authorities for the periodic examination of and otherwise to facilitate a single point of contact with respect to any foreign bank branch, foreign bank limited purpose branch or foreign bank agency in this State and any such other entities operating in other United States jurisdictions. Additionally, the Commissioner, as a host state regulatory authority, may enter into cooperative agreements with the appropriate home state regulatory authorities for the periodic examination of and otherwise to facilitate a single point of contact with respect to any foreign bank branch, foreign bank limited purpose branch or foreign bank agency operating in this State, and may accept reports of examination and other records from a home state regulatory authority of such entities in lieu of conducting the Commissioner's own examination of such entities operating in this State. The Commissioner, as a home state or host state regulatory authority, may enter into joint actions, including with respect to asset maintenance, pledge of assets, separation of assets and liquidation, with other regulatory authorities with respect to foreign bank branches, foreign bank limited purpose branches or foreign bank agencies in this State, or may take such actions independently with notice to the appropriate home state or host state regulatory authorities to carry out the Commissioner's responsibilities to assure the safety and soundness of any such entity in this State and to assure compliance with applicable banking laws of this State. For purposes of this subsection, the term "home state" in reference to a foreign bank has the meaning set forth in § 5(c) of the International Banking Act of 1978, as amended, at 12 U.S.C. § 3103(c), and the term "host state" means a State other than the home state.

(c) A foreign bank holding a certificate of authority pursuant to this subchapter may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner.

71 Del. Laws, c. 254, § 23; 72 Del. Laws, c. 35, §§ 16, 17.;






Subchapter II Foreign Bank Representative Office

§ 1420. Scope

This subchapter deals with conditions under which foreign banks may operate representative offices in this State.

65 Del. Laws, c. 444, § 6.;



§ 1421. License required

No person, copartnership, association, corporation or other entity shall establish or maintain a representative office in this State on behalf of one or more foreign banks unless the foreign bank to be represented has obtained a license from the Commissioner.

65 Del. Laws, c. 444, § 6.;



§ 1422. Application for license; fee; findings required for issuance

(a) The application for a license shall contain information and be accompanied by a reasonable fee as determined by the Commissioner.

(b) The Commissioner shall issue a license to a foreign bank to establish and maintain a representative office if the Commissioner finds:

(1) The foreign bank and the proposed management of the representative office are each of good character and sound financial standing;

(2) The management of the foreign bank and the proposed management of the representative office are adequate; and

(3) The convenience and needs of persons to be served by the proposed representative office will be promoted.

65 Del. Laws, c. 444, § 6; 71 Del. Laws, c. 254, § 24.;



§ 1423. License provisions

Any foreign bank holding a license pursuant to this subchapter may establish and maintain a representative office at the location stated therein and may engage thereat in representational functions on behalf of the foreign bank, but may not conduct a banking business. A license issued pursuant to this subchapter shall remain in effect until surrendered or revoked.

65 Del. Laws, c. 444, § 6.;



§ 1424. Records; reports; fee

(a) Each foreign bank which is licensed to establish and maintain a representative office shall make, keep and preserve at such office or at such other place as determined by the Commissioner, such books, accounts and other records relating to the business of such office as the Commissioner may require.

(b) Each foreign bank which is licensed to establish and maintain a representative office shall file such reports, accompanied by a reasonable fee, as required and determined by the Commissioner.

65 Del. Laws, c. 444, § 6.;



§ 1425. Revocation of license

If the Commissioner finds:

(1) The licensee or its representative has violated any provision of this subchapter or any law, rule or regulation of this State; or

(2) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have resulted in the Commissioner refusing to issue such license; then, after notice to the foreign bank and a reasonable opportunity to be heard, the Commissioner may revoke such license.

65 Del. Laws, c. 444, § 6.;



§ 1426. Applicability of other laws

Every foreign bank holding a license pursuant to this subchapter shall be deemed and held to be subject to this title and any other law or laws of this State making provision for the regulation of banks and trust companies where the same are not inconsistent with the express provisions of this subchapter including, without limitation, § 131 and § 132 of this title and subchapter I of this chapter for the regulation of foreign banks operating foreign bank branches, foreign bank limited purpose branches and foreign bank agencies in this State.

71 Del. Laws, c. 254, § 25; 72 Del. Laws, c. 35, § 18.;






Subchapter III Merger of Delaware Banks and Foreign Banks; Resulting Branch Offices of Foreign Banks

§ 1430. Scope

This subchapter deals with the conditions under which Delaware banks may merge with or into foreign banks, and under which foreign banks may operate resulting branch offices in this State.

71 Del. Laws, c. 254, § 26.;



§ 1431. Definitions

(a) "Branch office," "Delaware bank," "Delaware state bank," "existing Delaware bank," "merger," "merging bank," "out-of-state bank" and "resulting" shall have the meanings ascribed to them in § 795 of this title.

(b) "Home state" in reference to a foreign bank has the meaning set forth in § 5(c) of the International Banking Act of 1978, as amended, at 12 U.S.C. § 3103(c).

(c) "Out-of-state foreign bank" means a foreign bank whose home state is a state other than this State.

71 Del. Laws, c. 254, § 26.;



§ 1432. Authority for merger

An existing Delaware bank may merge with or into an out-of-state foreign bank, and an out-of-state foreign bank may merge with or into a Delaware bank, in substantially the same manner and under substantially the same terms and conditions as an existing Delaware bank may merge with or into an out-of-state bank, or an out-of-state bank may merge with or into a Delaware bank, pursuant to subchapter VII of Chapter 7 of this title.

71 Del. Laws, c. 254, § 26.;



§ 1433. Authority for interstate branch offices of out-of-state foreign banks

(a) The place of business or main office and all branch offices of a merging existing Delaware bank may continue as resulting branch offices of the out-of-state foreign bank.

(b) An out-of-state foreign bank with resulting branch offices in this State may open additional branch offices in this State in such manner as the Commissioner shall prescribe by regulation.

(c) Nothing in this subchapter shall be deemed to permit interstate branching either through the original establishment of a branch office in this State by an out-of-state foreign bank or through acquisition of a branch office in this State by an out-of-state foreign bank, without merger with a Delaware bank as provided in this subchapter.

71 Del. Laws, c. 254, § 26.;



§ 1434. Powers

An out-of-state foreign bank which establishes one or more branch offices in this State in accordance with this subchapter may conduct any activities at such branch office or offices that are authorized under the laws of this State for Delaware state banks or pursuant to the laws of the home state of such out-of-state foreign bank to the extent that such activities are permissible in this State for a branch office of an out-of-state national bank.

71 Del. Laws, c. 254, § 26.;



§ 1435. Authorized agency activities

A resulting branch office in this State of an out-of-state foreign bank may exercise agency activities as provided in subchapter VIII of Chapter 7 of this title.

71 Del. Laws, c. 254, § 26.;



§ 1436. Applicability of other laws

Every foreign bank operating a resulting branch office in this State pursuant to this subchapter shall be deemed and held to be subject to this title and any other law or laws of this State making provision for the regulation of banks and trust companies where the same are not inconsistent with the express provisions of this subchapter including, without limitation, § 131 and § 132 of this title, subchapter VII of Chapter 7 of this title for the regulation of out-of-state banks operating resulting branch offices in this State, and subchapter I of this chapter for the regulation of foreign banks operating foreign bank branches, foreign bank limited purpose branches and foreign bank agencies in this State.

71 Del. Laws, c. 254, § 26; 72 Del. Laws, c. 35, § 19.;









CHAPTER 15. CREDIT CARD INSTITUTIONS

Subchapter I General Provisions

§ 1501. Scope; construction

This chapter provides for the creation of credit card institutions, chartered under the laws of this State, including institutions that accept collateral for extensions of credit by holding deposits under $100,000, and by other means that engage only in credit card operations, do not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others, do not accept any savings or time deposit of less than $100,000, maintain only one office that accepts deposits and do not engage in the business of making commercial loans, and are excepted from the definition of "bank" in the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq.

70 Del. Laws, c. 112, § 77; 72 Del. Laws, c. 15, § 18.;



§ 1502. Applicability of other laws

A corporation formed under and pursuant to this chapter shall be known as a "credit card institution", shall be subject to regulation by the State Bank Commissioner to the same extent as a bank organized under Chapter 7 of this title and shall be deemed and held to be subject to this title, and to any other general statute of this State making provision for the regulation of banks, where any of the foregoing are not inconsistent with the express provisions of this chapter.

70 Del. Laws, c. 112, § 77.;



§ 1503. Taxation

Every corporation created under and pursuant to this chapter, and every corporation whose charter or certificate of incorporation is amended under this chapter, shall be subject to the same taxation which shall be fixed by the laws of this State for banks and trust companies.

70 Del. Laws, c. 112, § 77.;



§ 1504. Reserved power of State to amend or repeal chapter

This chapter may be amended or repealed at the pleasure of the General Assembly, but such amendment or repeal shall not take away or repeal any remedy against any corporation established under this chapter, or its officers, for any liability which shall have been previously incurred. This chapter and all amendments thereof shall be part of the charter or certificate of incorporation of every corporation formed under this chapter.

70 Del. Laws, c. 112, § 77.;



§ 1505. Corporate name

No corporation formed under this chapter shall use the words "savings" or "trust" in its title or name.

70 Del. Laws, c. 112, § 77.;






Subchapter II Formation

§ 1510. Incorporators

Any person, partnership, association or corporation, singly or jointly with others, and without regard to that entity's residence, domicile or state of incorporation, may, upon the execution of written articles of association and upon compliance with this chapter, form a corporation, with the powers conferred by this chapter.

70 Del. Laws, c. 112, § 77; 70 Del. Laws, c. 186, § 1.;



§ 1511. Articles of association; contents and execution

(a) The articles of association of a credit card institution shall be executed by the incorporator(s), shall be acknowledged and shall set forth the intention of forming a corporation under this chapter, and shall specifically state:

(1) The name by which the corporation shall be known;

(2) The purpose for which it is formed;

(3) The city or town where its single place of business in this State open to the public will be located;

(4) The amount of its capital stock, and the number of shares into which it is to be divided;

(5) The number of its directors, which shall not be less than 5;

(6) Whether or not the corporation is to have perpetual existence, and if not, the time when its existence is to cease;

(7) Whether the private property of the stockholders shall be subject to the payment of corporate debts, and if so, to what extent.

(b) The articles of association may also contain other provisions defining, limiting and regulating the powers of the corporation, the powers and duties of the directors and the powers of the stockholders, if such provisions are consonant with the object, purpose and provisions of this chapter and are not in conflict with this Code or any other general statute of this State relating to banks.

70 Del. Laws, c. 112, § 77.;



§ 1512. Notice of intention to incorporate; publication

Notice of the intention of the incorporator(s) to form a credit card institution shall be given to the State Bank Commissioner, and a notice in such form as the Commissioner shall approve shall be published at least once a week, for 2 successive weeks, in 1 or more newspapers designated by the Commissioner, at least 1 of which newspapers shall be published in the county where it is proposed to establish the office of the credit card institution. The published notice shall specify the name of the incorporator(s) organizing the credit card institution, the name of the proposed corporation, the city or the town where it is to be located, and the amount of its capital stock.

70 Del. Laws, c. 112, § 77; 72 Del. Laws, c. 15, § 19.;



§ 1513. Application for certificate of public convenience and advantage

Within 60 days after the second publication of the notice of intention to incorporate but not before the expiration of 20 days from the date of the second publication, the incorporator(s) shall apply to the State Bank Commissioner for a certificate that public convenience and advantage will be promoted by the establishment of the credit card institution.

70 Del. Laws, c. 112, § 77; 72 Del. Laws, c. 15, § 20.;



§ 1514. Determination of public convenience

Upon the application for a certificate that public convenience and advantage will be promoted by the establishment of the credit card institution, the State Bank Commissioner shall consider and determine whether public convenience and advantage would be promoted by the establishment of the credit card institution, and whether the terms and provisions of the articles of association and the proposed corporation's location and plan of operation are in compliance with this chapter, and shall issue or refuse to issue a certificate in accordance with such determination. In making such determination, the State Bank Commissioner shall consider, in addition to such other matters as the Commissioner may deem relevant, the experience of the incorporator(s) in the credit card business and with respect to the acceptance and administration of time deposits, and, if applicable, the quality of management and past financial performance. If the Commissioner refuses to issue a certificate, no further proceedings shall be had, but the application may be renewed after 1 year from the date of the refusal. If the Commissioner issues the certificate, the incorporator(s) shall hold the first meeting and follow the procedure prescribed by § 1515 of this title.

70 Del. Laws, c. 112, § 77.;



§ 1515. Organizational meeting; notice; proceedings

At the organizational meeting or at any adjournment thereof, the incorporator(s) shall appoint a temporary secretary, adopt bylaws and elect, in such matter as the bylaws may determine, directors, a president, a secretary and such other officers as the bylaws may prescribe. All the officers so elected shall be sworn to the faithful performance of their duties. The temporary secretary shall make and attest a record of the proceedings until the secretary has been chosen and sworn, including a record of such choice and qualification.

70 Del. Laws, c. 112, § 77.;



§ 1516. Articles of organization — Contents

The president and a majority of the directors elected at the organizational meeting shall make, sign and make oath to, a certificate (hereinafter called "articles of organization" setting forth: A true copy of the articles of association; the name of the subscriber(s) thereto; the name, residence and post-office address of each of the officers of the corporation; and the date of the first meeting and the successive adjournments thereof, if any.

70 Del. Laws, c. 112, § 77.;



§ 1517. Same — Approval

The articles of organization, together with the records of the proposed corporation, shall be submitted to the State Bank Commissioner. The Commissioner shall examine the same, and may require such amendment thereof or such additional information as the Commissioner may consider proper or necessary. If the Commissioner finds that the provisions of law have been complied with, the Commissioner shall endorse the Commissioner's approval upon the articles of organization.

70 Del. Laws, c. 112, § 77.;



§ 1518. Same — Filing

The articles of organization with the endorsement of the State Bank Commissioner shall, within 30 days after the date of the endorsement, be filed in the office of the Secretary of State.

70 Del. Laws, c. 112, § 77.;



§ 1519. Certificate of incorporation

(a) Upon the filing of the articles of organization as required by § 1518 of this title, the Secretary of State shall issue a certificate of incorporation in the following form:

STATE OF DELAWARE

Be it known that whereas (the name of the incorporator(s)) has (have) executed articles of association with the intention of forming, pursuant to the provisions of Chapter 15 of this title of the Code, a corporation under the name of (the name of the corporation), for the purpose (the purpose declared in the articles of association), with a capital stock of (the amount fixed in the articles of association), and having its sole place of business in the State of Delaware in (the city or town where its place of business will be located) and has (have) complied with the statutes of this State in such case made and provided, as appears from the articles of organization of the corporation, duly approved by the State Bank Commissioner and on file in this office, now therefore, I (the name of the Secretary of State), Secretary of State of Delaware, do hereby certify that (the name of the incorporator(s)), that entity's successors and assigns, is (are) legally organized and established as, and is (are) hereby made, an existing corporation under the name of (name of the corporation), with the powers, rights and privileges, and subject to the limitations, duties and restrictions which by law appertain thereto.

Witness my official signature hereunto subscribed, and the Great Seal of the State of Delaware hereunto affixed, this ___________ day of ______________ in the year

(b) The Secretary of State shall sign the certificate of incorporation and cause the Great Seal of the State to be thereto affixed and shall deliver the same to the corporation together with a certified copy of the articles of organization and the endorsement of the State Bank Commissioner thereon, upon payment of the costs and charges thereof. A certified copy of the certificate shall be kept on file in the office of the Secretary of State with the articles of organization, and the certificate together with the articles of organization and endorsement thereon of the State Bank Commissioner shall be recorded in the office of the recorder of deeds for the county in which the place of business of the corporation is to be located.

(c) The certificate or a copy thereof duly certified by the Secretary of State, together with a certified copy of the articles of organization and the endorsement thereon of the State Bank Commissioner, accompanied with the certificate of the recorder of deeds for the county wherein the same is recorded under the Commissioner's hand and seal of office, stating that the certificate and articles of organization have been recorded in the office of the recorder, or a copy of the record duly certified by the recorder, shall be evidence in all courts of this State.

70 Del. Laws, c. 112, § 77; 70 Del. Laws, c. 186, § 1.;



§ 1520. Commencement of corporate existence

Upon the issuance of the certificate of incorporation by the Secretary of State and the recording of the certificate and articles of organization as provided in § 1519 of this title, the incorporator(s) named in the certificate, any successors, and assigns shall from the date of the certificate be and constitute a body corporate, for the purposes and by the name set forth in the certificate, subject to dissolution or the revocation or forfeiture of the franchise under this chapter or under this Code or any other statute of this State relating to the dissolution of or to the revocation or forfeiture of the charter or franchise of banks or trust companies; but the corporation shall not have the right to do any business until it has secured from the State Bank Commissioner of this State the certificate provided for in § 1521 of this title.

70 Del. Laws, c. 112, § 77; 70 Del. Laws, c. 186, § 1.;



§ 1521. Certificate authorizing transaction of business

A certified copy of the certificate of incorporation and of the articles of organization and the endorsement of the approval of the State Bank Commissioner shall be filed with the State Bank Commissioner; and when the whole capital stock has been issued, the president and the cashier or treasurer of the corporation shall certify the names and addresses of the stockholders and the number of shares owned by them. Upon receipt of such certification, the Commissioner shall cause an examination to be made of the method of payment of the capital stock and if, after the examination, it appears that the whole capital stock stated in the articles of association has been paid in cash, and that all requirements of this Code and any other applicable law have been complied with, the Commissioner shall issue a certificate authorizing the corporation to begin the transaction of business. No corporation shall begin the transaction of business until a certificate has been granted authorizing it to do so.

70 Del. Laws, c. 112, § 77.;



§ 1522. Revocation of charter for failure to commence business within 6 months

Every corporation created under this chapter shall within 6 months from the date of its incorporation be actively engaged in the business for which it was created or its certificate of incorporation and corporate franchise shall be deemed and held to be revoked.

70 Del. Laws, c. 112, § 77.;



§ 1523. Fees

(a) The following fees shall be collected by and paid to the Secretary of State, for the use of the State: For making and issuing the certificate of incorporation, $10; for making the certified copy of the articles of organization, $10; for making the certified copy of the certificate of incorporation to be kept on file in the office of the Secretary of State and for filing and indexing the same and the articles of organization in said office, $5; for supplying any additional certified copy of the certificate of incorporation or articles of organization requested by the corporation, $5.

(b) Before issuing the certificate authorizing the corporation to begin the transaction of business, the State Bank Commissioner shall collect from the corporation, for the use of the State, the sum of $5,750. In addition, the applicant shall pay an investigation fee of $1,150 which shall not be refundable and shall be submitted with the application.

70 Del. Laws, c. 112, § 77.;






Subchapter III Conduct of Internal Corporate Affairs

§ 1530. Bylaws

A corporation established under this chapter may adopt bylaws for the proper management of its affairs, and may establish regulations controlling the assignment and transfer of its shares. The first set of bylaws shall be adopted at the organizational meeting, as provided in § 1515 of this title, but thereafter the power to make, alter or repeal bylaws shall be in the stockholders provided that any corporation may, in the articles of association, confer that power upon the directors.

70 Del. Laws, c. 112, § 77.;



§ 1531. Directors

(a) The business of every corporation organized under this chapter shall be managed by a board of directors. The number of directors which shall constitute the whole board shall be such as may be specified in the articles of association, but in no case shall the number be less than 5. The bylaws shall prescribe how many directors shall constitute a quorum for the transaction of business.

(b) The directors elected at the organizational meeting, as provided in § 1515 of this title, shall hold office until the succeeding annual meeting of the stockholders and until their successors have been duly chosen and qualified, and thereafter shall be elected at the annual meeting of the stockholders or at an adjournment of the annual meeting. Vacancies in the board of directors shall be filled by a majority of the remaining directors, though less than a quorum, and the directors so chosen shall hold office until the next annual election and until their successors shall be duly elected and qualified.

(c) Every director shall be sworn to the faithful performance of duties.

70 Del. Laws, c. 112, § 77; 70 Del. Laws, c. 186, § 1.;



§ 1532. Stockholders' meetings

(a) Meetings of stockholders (except the meeting of incorporators referred to in § 1515 of this title) shall be held at such place either within or without this State as may be designated by or in the manner provided in the bylaws or if not so designated, at the office of the corporation in this State. The bylaws shall fix the time of the annual meeting and may provide for special or called meetings of stockholders.

(b) Any meeting of the stockholders may be adjourned and at such adjourned meeting, any business may be transacted that could have been acted on at the meeting which was adjourned.

70 Del. Laws, c. 112, § 77.;



§ 1533. Voting rights of stockholders

Each stockholder shall at every meeting of the stockholders be entitled to 1 vote in person or by proxy for each share of the capital stock held by such stockholder on all issues on which such stockholder is entitled to vote. No stock shall be voted which shall have been transferred on the books of the corporation within 20 days next preceding the stockholders meeting.

70 Del. Laws, c. 112, § 77.;



§ 1534. Par value of capital stock; payment for and issuance thereof; increase and reduction in such stock

The capital stock shall be divided into shares of a stated par value. No business shall be transacted by the corporation until the whole amount of its capital stock is subscribed for and actually paid in cash. No stock shall be issued by any corporation until the par value thereof shall be fully paid in cash. Any corporation may, subject to the approval of the State Bank Commissioner, increase or reduce its capital stock in the manner hereinafter provided.

70 Del. Laws, c. 112, § 77.;



§ 1535. Stockholders' liability

The private property of the stockholders shall not be subject to the payment of the corporate debts unless expressly otherwise provided in the articles of association.

70 Del. Laws, c. 112, § 77.;



§ 1536. Dividends

The directors of a credit card institution may declare dividends on common or preferred stock of so much of the net profits of the corporation as they shall judge expedient; but the corporation shall, before the declaration of a dividend from the net profits, carry 50% of its net profits of the preceding period for which the dividend is paid to its surplus fund until the same shall amount to 50% of its capital stock; and thereafter shall carry 25% of its net profits of the preceding period for which the dividend is paid to its surplus fund until the same shall amount to 100% of its capital stock.

70 Del. Laws, c. 112, § 77.;



§ 1537. Amendment of charter or certificate of incorporation

(a) Credit card institutions created by or under this Code shall hereafter amend their charters or certificates of incorporation by and under this section.

(b) Any credit card institution created under this chapter may, from time to time, when and as desired, amend its charter or certificate of incorporation by addition to its corporate powers and purposes, or diminution thereof, or both (provided such additional corporate power or purpose be such as is authorized or contemplated under any of the provisions of this chapter); or by increasing or decreasing its authorized capital stock (provided that such increase or decrease be expressly approved by the State Bank Commissioner); by changing the number or par value of its shares of stock; or by changing its corporate title (provided that the words "savings" or "trust" shall not be used in the amended title); and by increasing or decreasing its number of directors (provided that in no case shall the whole number of directors be less than 5). Any or all such changes or alterations may be effected by 1 certificate of amendment. No amendment shall contain a provision which would not have been lawful and proper to insert in an original certificate of incorporation granted or issued under this chapter.

(c) The procedure for amendment and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the amendment of the certificate of incorporation of a corporation having a capital stock. No certificate of amendment shall be received or filed by the Secretary of State or be deemed or held to be effective unless and until the proposed certificate of amendment shall have been submitted to the State Bank Commissioner and shall have been approved both in substance and in form by said Commissioner.

(d) Notwithstanding any of the provisions of this section, a credit card institution created under this chapter may adopt such amendments to its certificate of incorporation as are necessary to permit such credit card institution to comply with the provisions governing the conversion of a credit card institution charter pursuant to § 793 of this title.

70 Del. Laws, c. 112, § 77; 71 Del. Laws, c. 19, § 61.;



§ 1538. Merger and consolidation — Authorized; procedure

Subject to § 1539 of this title, no corporation created under this chapter may merge or consolidate with any other corporation or entity except that any 2 or more corporations created under this chapter may merge or consolidate into a single corporation which shall be any 1 of the merging or consolidating credit card institutions. The procedure for the merger or consolidation of such corporations and the legal effect of any such merger or consolidation and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the merger or consolidation of 2 or more corporations organized under that chapter. No agreement of merger or consolidation of corporations created under this chapter shall be received or filed by the Secretary of State or be deemed or held to be effective unless and until the proposed agreement of merger or consolidation shall have been submitted to the State Bank Commissioner and shall have been approved both in substance and in form by the State Bank Commissioner.

70 Del. Laws, c. 112, § 77.;



§ 1539. Same — Acquisition of assets and assumption of liabilities; Commissioner's approval; title to property

(a) No corporation organized under this chapter shall merge or consolidate with any other such corporation and no one shall take over any substantial portion of the assets of and/or assume a substantial portion of the liabilities, in whole or in part, of any such corporation (whether such corporation is then doing business or has ceased to do business or has surrendered its charter or has dissolved) unless and until such action shall be approved by the State Bank Commissioner.

(b) The Commissioner may require that the Commissioner be furnished with such information as to the assets and liabilities and as to the condition of the credit card institutions concerned as the Commissioner deems necessary or proper to determine whether to give or withhold the Commissioner's approval.

(c) The State Bank Commissioner shall refuse approval whenever in the Commissioner's opinion the transaction will weaken any credit card institution concerned.

(d) No title to any property shall pass where the transaction is in violation of this section.

70 Del. Laws, c. 112, § 77.;






Subchapter IV Powers, Conditions and Prohibitions

§ 1541. Powers and limitations

(a) Any corporation formed under this chapter may engage only in the business of credit card operations and accepting deposits of money, as described in this section. In engaging in such business, such corporations may exercise only the powers described below:

(1) To sue and be sued, complain and defend in any court of law or equity;

(2) To make, hold, purchase, mortgage or lease such real or personal property as is necessary for the conduct of its business;

(3) To borrow money;

(4) To accept savings or time deposits of money in an amount not less than $100,000, and to accept collateral for extensions of credit by holding deposits under $100,000, and by other means; provided, that such deposits shall be insured by the Federal Deposit Insurance Corporation such that the credit card institution qualifies as an insured depository institution, as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c);

(5) To engage in credit card operations by extending credit to any natural person or persons, the proceeds of which are used primarily for personal, family or household purposes, and to take security interests of any kind in property of any type to secure such loans or credits; provided, however, that a loan or credit card account in the name of not more than 2 natural persons shall be deemed to be primarily for personal, family or household purposes;

(6) To create and, except for directors' qualifying shares, to own all of the capital stock of 1 or more subsidiary corporations that engage only in activities permitted by this chapter; provided, that no subsidiary corporation of a corporation organized under this chapter may accept deposits.

(b) No credit card institution shall possess or exercise any power:

(1) To act as a fiduciary of any sort including, but not limited to, an executor, administrator, guardian, conservator, trustee by will or other instrument, receiver or attorney-in-fact;

(2) To make commercial loans or extend credits to any corporation or to any natural person or persons when the proceeds of such loan or credit is to be used for business purposes of such individuals; provided, however, that a credit card account in the name of not more than 2 natural persons shall be deemed to be primarily for personal, family or household purposes;

(3) To accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others;

(4) To do any business prohibited by § 767 of this title or any business not authorized by subsection (a) of this section.

70 Del. Laws, c. 112, § 77; 72 Del. Laws, c. 15, § 21.;



§ 1542. Office in State

Every credit card institution shall have a single office in this State that accepts deposits. At such office, the corporation shall maintain such records and books of accounts as the State Bank Commissioner may by regulation require and shall employ such persons as it may require to review and act upon applications for extensions of credit permitted by § 1541 of this title.

70 Del. Laws, c. 112, § 77.;



§ 1543. Revocation of authority to transact business

(a) Upon determining that any corporation organized under this chapter is engaging in any activity not permitted by § 1541 of this title or has more than 1 office that accepts deposits, the State Bank Commissioner may issue an order to such corporation requiring it to take such steps by a date certain as the Commissioner determines are necessary to cure such violation.

(b) Upon determining that any corporation organized under this chapter has failed to timely comply with any order issued under subsection (a) of this section, the State Bank Commissioner shall, by order effective no earlier than 10 nor later than 30 days after issuance, revoke such corporation's authority to transact business in this State. Upon the effective date of such order, and so long as such order has not been suspended or set aside pursuant to subsection (c) of this section or withdrawn by the State Bank Commissioner, such corporation shall cease all business activity of any kind in this State, but shall maintain a registered office in this State for the purpose of accepting service of legal process.

(c) The Court of Chancery of the State shall have exclusive original jurisdiction of any judicial review of an order issued under subsection (b) of this section, any other provision of law notwithstanding. Such review may be sought by the corporation affected at any time within 1 year of the date of such order. Review of such order shall be de novo and such order will be specifically enforced by the Court of Chancery upon a final determination that at the time of its issuance the order was valid in all respects. The Court of Chancery may, in the exercise of its equitable jurisdiction in appropriate cases, suspend the operation of an order issued under subsection (b) of this section while judicial review of such order proceeds. An order issued under subsection (a) of this section shall not be subject to judicial review.

70 Del. Laws, c. 112, § 77.;



§ 1544. Merger with or conversion into national bank

No corporation established under this chapter may merge with or convert into a national bank, except as otherwise provided pursuant to § 793 of this title.

70 Del. Laws, c. 112, § 77; 71 Del. Laws, c. 19, § 62.;









CHAPTER 16. CORPORATION LAW FOR STATE SAVINGS BANKS

Subchapter I General Provisions

§ 1601. Establishment of savings banks; definition

Savings banks shall be established or created in this State under and in accordance with this chapter. The term "savings bank," as used in this chapter, refers to a corporation organized under this chapter. The provisions of this chapter specifically relating to capital stock or stockholders of a savings bank shall not apply to a savings bank without capital stock.

71 Del. Laws, c. 25, § 35.;



§ 1602. Applicability of other laws

Every corporation created under this chapter shall be deemed to be subject to and entitled to the benefit of this Code, including, but not limited to, provisions in Chapter 7 of this title that apply generally to banks and any other general statutes of this State making provision for the regulation of banks and trust companies or for the regulation and governance of corporations established under Title 8, where the same are not inconsistent with the express provisions of this chapter.

71 Del. Laws, c. 25, § 35.;



§ 1603. Taxation

Every corporation created by or under this chapter shall be subject to the same taxation as shall be fixed by the laws of this State for banks and trust companies.

71 Del. Laws, c. 25, § 35.;



§ 1604. Reserved power of State to amend or repeal this chapter

This chapter may be amended or repealed, at the pleasure of the General Assembly, but such amendment or repeal shall not take away or repeal any remedy against any corporation established under this chapter, or its officers, for any liability which shall have been previously incurred.

71 Del. Laws, c. 25, § 35.;






Subchapter II Formation of a Savings Bank

§ 1621. Incorporators; number and qualifications

Three or more persons of lawful age, at least 2 of whom must be citizens of this State, who associate themselves by a written agreement, hereinafter called "articles of association," for the purpose of forming a savings bank may, upon compliance with this chapter, become a corporation, with the powers conferred by this chapter and subject to the regulations prescribed by this chapter and subject also to the regulations prescribed for banks and trust companies by any general statute of this State.

71 Del. Laws, c. 25, § 35.;



§ 1622. Articles of association; contents and execution

(a) The articles of association shall set forth that the subscribers thereto associate themselves with the intention of forming a corporation, and shall specifically state:

(1) The name by which the corporation shall be known;

(2) The purpose for which it is formed;

(3) The city or town where its place of business will be located;

(4) If the corporation is to be authorized to issue capital stock, the amount of its capital stock and the number of shares into which it is to be divided. If the corporation is not to have authority to issue capital stock, that fact shall be stated in the certificate of incorporation, together with the conditions of membership in the corporation, or the certificate may provide that the conditions of membership shall be stated in the bylaws;

(5) The number of its directors, which shall not be less than 5;

(6) Whether or not the corporation is to have perpetual existence, and, if not, the time when its existence is to cease;

(7) Whether the private property of the stockholders shall be subject to the payment of corporate debts, and if so, to what extent.

(b) The articles of association may also contain other provisions defining, limiting and regulating the powers of the corporation, the powers and duties of the directors and the powers of the stockholders or members, if such provisions are consonant with the object, purpose and provisions of this chapter and are not in conflict with this Code or any other general statute of this State relating to savings banks.

(c) Each incorporator shall subscribe to the articles the incorporator's name, residence, post-office address and the number of shares of stock which the incorporator agrees to take, and shall acknowledge the same to be the incorporator's act and deed before some officer authorized by the laws of this State to take acknowledgments of deeds.

(d) The articles of association may contain an article which provides that any article or provision thereof shall not be amended, modified, repealed or otherwise changed in any manner whatsoever. Such an article, when approved by the Commissioner under § 1628 of this title, shall be valid, binding and enforceable against the corporation and its shareholders or members notwithstanding any other provision of this title.

71 Del. Laws, c. 25, § 35.;



§ 1623. Notice of intention to incorporate; publication

Notice of the intention of the incorporators to form a savings bank shall be given to the State Bank Commissioner, and a notice in such form as the Commissioner shall approve shall be published at least once a week, for 2 successive weeks, in 1 or more newspapers designated by the Commissioner, at least 1 of which newspapers shall be published in the county where it is proposed to establish the bank or trust company. The published notice shall specify the names of all the associates, the name of the proposed corporation, the city or town where it is to be located and the amount of its capital stock.

71 Del. Laws, c. 25, § 35; 72 Del. Laws, c. 15, § 22.;



§ 1624. Application for a certificate of public convenience and advantage

Within 60 days after the second publication of the notice of intention to incorporate, but not before the expiration of 20 days from the date of the second publication, the incorporators shall apply to the State Bank Commissioner for a certificate that public convenience and advantage will be promoted by the establishment of the savings bank.

71 Del. Laws, c. 25, § 35; 72 Del. Laws, c. 15, § 23.;



§ 1625. Determination of public convenience

Upon the application for a certificate that public convenience and advantage will be promoted by the establishment of the savings bank, the State Bank Commissioner shall consider and determine whether public convenience and advantage would be promoted by the establishment of the savings bank, and whether the terms and provisions of the articles of association are in compliance with this chapter and shall issue or refuse to issue a certificate in accordance with such determination. If the Commissioner refuses to issue a certificate, no further proceedings shall be had, but the application may be renewed after 1 year from the date of the refusal. If the Commissioner issues the certificate, the incorporators shall hold the first meeting and follow the procedure prescribed by § 1626 of this title.

71 Del. Laws, c. 25, § 35.;



§ 1626. Organization meeting of incorporators; notice; proceedings

(a) The first meeting of the incorporators shall be called by a notice signed either by the incorporator who is designated in the articles of association for the purpose or by a majority of the incorporators. The notice shall state the time, place and purposes of the meeting. A copy of the notice shall, at least 7 days before the day appointed for the meeting, be given to each incorporator, or left at the incorporator's residence or usual place of business or deposited in the post office, postage prepaid, and addressed to the incorporator at the incorporator's residence or usual place of business, and another copy thereof and an affidavit of 1 of the incorporators that the notice has been duly served shall be filed and recorded with the records of the corporation. If all the incorporators shall, in writing, endorsed upon the articles of association, waive such notice and fix the time and place of the meeting, no notice shall be required.

(b) At the first meeting, or at any adjournment thereof, the incorporators shall organize by the choice by ballot of a temporary secretary, by the adoption of bylaws and by the election, in such manner as the bylaws may determine, of directors, a president, a secretary and such other officers as the bylaws may prescribe. All the officers so elected shall be sworn to the faithful performance of their duties. The temporary secretary shall make and attest a record of the proceedings until the secretary has been chosen and sworn, including a record of such choice and qualification.

71 Del. Laws, c. 25, § 35.;



§ 1627. Articles of organization

The president and a majority of the directors elected at the organization meeting of the incorporators shall make, sign and make oath to a certificate (hereinafter called "articles of organization") setting forth:

(1) A true copy of the articles of association;

(2) The names of the subscribers thereto;

(3) The name, residence and post-office address of each of the officers of the corporation; and

(4) The date of the first meeting and the successive adjournments thereof, if any.

71 Del. Laws, c. 25, § 35.;



§ 1628. Approval of articles of organization

The articles of organization, together with the records of the proposed corporation, shall be submitted to the State Bank Commissioner. The Commissioner shall examine the same, and may require such amendment thereof or such additional information as the Commissioner may consider proper or necessary. If the Commissioner finds that the provisions of law have been complied with, the Commissioner shall endorse the Commissioner's approval upon the articles of organization.

71 Del. Laws, c. 25, § 35.;



§ 1629. Filing of articles of organization

The articles of organization with the endorsement of the State Bank Commissioner shall, within 30 days after the date of the endorsement, be filed in the office of the Secretary of State.

71 Del. Laws, c. 25, § 35.;



§ 1630. Certificate of incorporation; issuance, form, recording and evidence

(a) Upon the filing of the articles of organization as required by § 1629 of this title, the Secretary of State shall issue a certificate of incorporation in the following form:

Be it known that whereas (the names of the incorporators) have associated themselves with the intention of forming a corporation under the name of (the name of the corporation), for the purpose (the purpose declared in the articles of association), with a capital stock of (the amount fixed in the articles of association or, if the corporation is not to have authority to issue capital stock, that fact shall be stated), and having its place of business in (the city or town where its place of business will be located) and have complied with the statutes of this State in such case made and provided, as appears from the articles of organization of the corporation, duly approved by the State Bank Commissioner and on file in this office; now, therefore, I (the name of the Secretary of State), Secretary of State of the State of Delaware, do hereby certify that (the names of the incorporators), their associates and successors, are legally organized and established as, and are hereby made, an existing corporation under the name of (name of the corporation), with the powers, rights and privileges, and subject to the limitations, duties and restrictions which by law appertain thereto.

Witness my official signature hereunto subscribed, and the great Seal of the State of Delaware hereunto affixed, this __________ day of __________ in the year ____ (the date of the filing of the articles of organization).

(b) The Secretary of State shall sign the certificate of incorporation and cause the Great Seal of the State to be thereto affixed and shall deliver the same to the corporation together with a certified copy of the articles of organization and the endorsement of the State Bank Commissioner thereon, upon payment of the costs and charges therefor. A certified copy of the certificate shall be kept on file in the office of the Secretary of State with the articles of organization, and the certificate, together with the articles of organization and the endorsement thereon of the State Bank Commissioner, shall be recorded in the office of the recorder of deeds for the county in which the place of business of the corporation is to be located.

(c) The certificate or a copy thereof duly certified by the Secretary of State, together with a certified copy of the articles of organization and the endorsement thereon of the State Bank Commissioner, accompanied with the certificate of the recorder of deeds for the county wherein the same is recorded under the recorder of deeds' hand and the seal of the recorder of deeds' office, stating that the certificate and articles of organization have been recorded in the office of the recorder, or a copy of the record duly certified by the recorder, shall be evidence in all courts of this State.

71 Del. Laws, c. 25, § 35.;



§ 1631. Commencement of corporate existence

Upon the issuance of the certificate of incorporation by the Secretary of State and the recording of the certificate and articles of organization as provided in § 1630 of this title, the persons named in the certificate, their successors and assigns shall, from the date of the certificate, be and constitute a body corporate, for the purposes and by the name set forth in the certificate, subject to dissolution or the revocation or forfeiture of the franchise under this chapter or under this Code or any other statute of this State relating to the dissolution of or to the revocation or forfeiture of the charter or franchise of banks or trust companies; but the corporation shall not have the right to do any business until it has secured from the State Bank Commissioner of this State the certificate provided for in § 1632 of this title.

71 Del. Laws, c. 25, § 35.;



§ 1632. Commencement of business; certificate authorizing

(a) A certified copy of the certificate of incorporation and of the articles of organization and the endorsement of the approval of the State Bank Commissioner shall be filed with the State Bank Commissioner.

(b)(1) If the corporation is to be authorized to issue capital stock, when the whole capital stock has been issued, a list of the stockholders, with the name, residence and post-office address of each and the number of shares held by each shall be filed with the State Bank Commissioner, which list shall be certified by the president and the cashier or treasurer of the corporation. Upon receipt of the list, the Commissioner shall cause an examination to be made of the method of payment of the capital stock and if, after such examination, it appears that the whole capital stock has been paid in cash and that all requirements of this Code and any other law have been complied with, the Commissioner shall issue a certificate authorizing the corporation to begin the transaction of business.

(2) If the corporation is not to have authority to issue capital stock, an aggregate minimum dollar amount and number of savings accounts shall be subscribed for and paid in cash, as determined by the Commissioner, which payment shall be certified by the president and the cashier or treasurer of the corporation. Upon receipt of the foregoing certification of payment, the Commissioner shall cause an examination to be made of the subscription and payment of such savings accounts and if, after such examination, it appears that the requisite dollar amount and number of savings accounts have been subscribed for and paid in cash and that all the requirements of this Code and any other law have been complied with, the Commissioner shall issue a certificate authorizing the corporation to begin the transaction of business.

(c) No corporation shall begin the transaction of business until a certificate has been granted by the Commissioner in accordance with subsection (b) of this section.

71 Del. Laws, c. 25, § 35.;



§ 1633. Revocation of charter for failure to commence business within reasonable time

Every corporation created under this chapter shall, after the expiration of a reasonable time from the date of its incorporation, as determined by the State Bank Commissioner, be actively engaged in the business for which it was created or its certificate of incorporation and corporate franchise shall be deemed and held to be revoked. The Commissioner shall by regulations prescribe the criteria to be applied in determining what constitutes a reasonable period of time.

71 Del. Laws, c. 25, § 35.;



§ 1634. Fees of Secretary of State and Commissioner

The following fees shall be collected by and paid to the Secretary of State, for the use of the State:

(1) For making and issuing the certificate of incorporation, $11.50;

(2) For making the certified copy of the articles of association, $11.50;

(3) For making the certified copy of the certificate of incorporation to be kept on file in the office of the Secretary of State and for filing and indexing the same and the articles of association in said office, $5.75;

(4) For supplying any additional certified copy of the certificate of incorporation or articles of association requested by the corporation, $5.75.

Before issuing the certificate authorizing the corporation to begin the transaction of business, the State Bank Commissioner shall collect from the corporation, for the use of the State, the sum of $5,750. In addition the applicant shall pay an investigation fee of $1,150, which shall not be refundable and shall be submitted with the application.

71 Del. Laws, c. 25, § 35.;






Subchapter III Conduct of Internal Corporate Affairs

§ 1641. Bylaws, adoption, amendment and repeal

A corporation may adopt bylaws for the proper management of its affairs and may establish regulations controlling the assignment and transfer of its shares. The first set of bylaws shall be adopted at the meeting of the incorporators, as provided in § 1626 of this title, but thereafter the power to make, alter or repeal bylaws shall be in the stockholders or members of the corporation, provided that any corporation may, in the certificate of incorporation, confer that power upon the directors.

71 Del. Laws, c. 25, § 35.;



§ 1642. Directors; number, quorum, term, vacancies and oath

(a) The business of every corporation organized under this chapter shall be managed by a board of directors. The number of directors which shall constitute the whole board shall be such as may be specified in the articles of association, but in no case shall the number be less than 5. The bylaws shall prescribe how many directors shall constitute a quorum for the transaction of business.

(b) The directors elected at the organization meeting of the incorporators, as provided in § 1626 of this title, shall hold office until the succeeding annual meeting of the stockholders or members and until their successors have been duly chosen and qualified, and thereafter directors shall be elected at the annual meeting of the stockholders or members or at an adjournment of the annual meeting. Vacancies in the board of directors shall be filled by a majority of the remaining directors, though less than a quorum, and the directors so chosen shall hold office until the next annual election and until their successors shall be duly elected and qualified.

(c) Every director shall be sworn to the faithful performance of the director's duties.

71 Del. Laws, c. 25, § 35.;



§ 1643. Stockholders' meetings; time, place, adjournment and quorum

(a) Meetings of stockholders (except the meeting of incorporators referred to in § 1626 of this title) shall be held in this State. The bylaws shall fix the time of the annual meeting and may provide for special or called meetings of stockholders.

(b) Any meeting of the stockholders may be adjourned and at such adjourned meeting, any business may be transacted that could have been acted on at the meeting which was adjourned.

(c) The bylaws may prescribe what number of shares shall be represented at any stockholders' meeting to constitute a quorum, but in the absence of such a provision, any number of shares represented at a stockholders' meeting shall be sufficient for the transaction of business thereat.

71 Del. Laws, c. 25, § 35.;



§ 1644. Voting rights of stockholders

Each stockholder shall, at every meeting of the stockholders, be entitled to 1 vote in person or by proxy for each share of the capital stock held by such stockholder on all issues on which such stockholder is entitled to vote. No stock shall be voted which shall have been transferred on the books of the corporation within 20 days next preceding the stockholders' meeting.

71 Del. Laws, c. 25, § 35.;



§ 1645. Capital stock; minimum required

The capital stock of a savings bank organized under this chapter shall be as follows: not less than $500,000 if the savings bank is located in a city or town having a population of more than 50,000 persons; not less than $350,000 if the savings bank is located in a city or town of not more than 50,000 nor less than 5,000 persons; and not less than $250,000 if the savings bank is located in a town of not more than 5,000 persons; or such greater amount as the Commissioner may require after review of the charter, business plan and proposed activities of the savings bank. In addition to the capital stock required by the foregoing, every corporation organized under this chapter shall have a paid-in surplus account equal to no less than one-half of the minimum capital stock required by this section. The minimum capital stock and paid-in surplus required to be maintained by such corporation in its savings bank business pursuant to this section may not be utilized to satisfy the capital or reserve requirements to which the corporation may be subject with respect to any activity authorized by § 1661(a)(14) of this title.

71 Del. Laws, c. 25, § 35.;



§ 1646. Par value of stock; payment for and issuance; increase and reduction

The capital stock shall be divided into shares of a stated par value. No business shall be transacted by the corporation until the whole amount of its capital stock is subscribed for and actually paid in in cash. No stock shall be issued by any corporation until the par value thereof shall be fully paid in in cash. Any corporation may, subject to the approval of the State Bank Commissioner, increase or reduce its capital stock in the manner hereinafter provided. In the case of a reduction, the capital stock shall not be reduced to less than the amount required by § 1645 of this title.

71 Del. Laws, c. 25, § 35.;



§ 1647. Stockholders' liability

The private property of the stockholders shall not be subject to the payment of the corporate debts except as otherwise provided in the articles of association.

71 Del. Laws, c. 25, § 35.;



§ 1648. Dividends

The directors of a savings bank may declare dividends on common or preferred stock of so much of the net profits of the corporation as they shall judge expedient; but the corporation shall, before the declaration of a dividend on common stock from the net profits, carry 50% of its net profits of the preceding period for which the dividend is paid to its surplus fund until the same shall amount to 50% of its capital stock, and thereafter shall carry 25% of its net profits of the preceding period for which the dividend is paid to its surplus fund until the same shall amount to 100% of its capital stock.

71 Del. Laws, c. 25, § 35.;



§ 1649. Meetings of members of nonstock corporations; voting rights; time, place, adjournment and quorum

(a) Unless otherwise provided in the certificate of incorporation of a nonstock corporation, each member shall be entitled at every meeting of members to 1 vote in person or by proxy.

(b) Meetings of members of nonstock corporations (except the meeting of incorporators referred to in § 1626 of this title) shall be held in this State. The bylaws shall fix the time of the annual meeting and may provide for special or called meetings of members.

(c) Any meeting of the members may be adjourned and at such adjourned meeting, any business may be transacted that could have been acted on at the meeting which was adjourned.

(d) The bylaws may prescribe what number or participation of members shall be represented at any meeting to constitute a quorum, but in the absence of such a provision, any number or participation of members represented at a meeting shall be sufficient for the transaction of business thereat.

71 Del. Laws, c. 25, § 35.;



§ 1650. Amendment of charter

(a) Savings banks organized under this chapter shall amend their certificates of incorporation by and under this section.

(b) Any savings bank may, from time to time, when and as desired, amend its certificate of incorporation relating to the regulation and governance of corporations established under Title 8, where the same are not inconsistent with the express provisions of this chapter, including, but not limited to, addition to its corporate powers and purposes or diminution thereof, or both (provided such additional corporate power or purpose to be such as is authorized or contemplated under any of the provisions of this chapter); or, if organized as a stock corporation, by increasing or decreasing its authorized capital stock (provided that such increase or decrease be expressly approved by the State Bank Commissioner, and provided also that the capital stock shall not be reduced below the amount prescribed by § 1645 of this title as capital stock for a corporation organized under this chapter); by changing the number or par value of its shares of stock; or by changing its corporate title; and by increasing or decreasing its number of directors (provided that in no case shall the whole number of directors be less than 5). Any or all such changes or alterations may be effected by 1 certificate of amendment. No amendment shall contain a provision which would not have been lawful and proper to insert in an original certificate of incorporation granted or issued under this chapter. In the case of an increase of capital stock, the amendment may provide that the increased stock may, in whole or in part, be disposed of without being offered to the stockholders, but in no case shall any stock be issued except upon payment in full in cash.

(c) The procedure for amendment and the manner of making and effecting the same shall be as prescribed in Chapter 1 of Title 8 for the amendment of the certificate of incorporation of a corporation. No certificate of amendment shall be received or filed by the Secretary of State or be deemed or held to be effective unless and until the proposed certificate of amendment shall have been submitted to the State Bank Commissioner and shall have been approved both in substance and in form by the Commissioner.

71 Del. Laws, c. 25, § 35.;






Subchapter IV Powers and Prohibitions

§ 1661. General powers of corporations organized under this chapter

(a) A corporation established under and in compliance with this chapter shall have power to:

(1) Sue and be sued, complain and defend in any court of law or equity;

(2) Make and use a common seal and alter the same at pleasure;

(3) Hold, purchase, convey, mortgage or lease real and personal property;

(4) Borrow and lend money;

(5) Discount bills, promissory notes or other evidences of debt;

(6) Receive deposits of money either on time or demand;

(7) Buy and sell gold and silver bullion and foreign money and coin;

(8) Purchase securities for the investment of the funds under its control and sell the same;

(9) Take mortgages and obligations of all kinds for payment of money for the investment of funds under its control and sell the same;

(10) Receive for safekeeping securities and all types of choses in action and all kinds of personal property;

(11) Keep deposit boxes and rent them to customers or patrons;

(12) Engage in the sale, distribution and underwriting of, and deal in, stocks, bonds, debentures, notes or other securities;

(13) Exercise the powers and engage in the activities permissible for such corporations through 1 or more subsidiaries;

(14) Act as an insurer and transact the business of insurance in accordance with the provisions of Title 18; except that no corporation established under and in compliance with this chapter shall have power to act as a title insurer and transact the business of title insurance;

(15) Act as guarantor or surety for the debt or obligation of another, including, specifically but without limitation, the rediscounting with recourse of commercial paper and the issuance of letters of credit as defined in § 5-103(1)(a) of Title 6 and standby letters of credit. As used herein, the term "standby letter of credit" includes every letter of credit (or similar arrangement however named or designated) which represents an obligation to the beneficiary on the part of the issuer to repay money borrowed by or advanced to or for the account of the customer, or to make payment on account of any evidence of indebtedness undertaken by the customer, or to make payment on account of any default by the customer in performance of an obligation. The terms "beneficiary," "issuer" and "customer," as used herein, have the same meaning as in § 5-103(1) of Title 6;

(16) Authorize an affiliated insured depository institution (as those terms are defined in § 796 of this title) to engage in the authorized agency activities provided in § 796A of this title;

(17) Be appointed executor of a will, codicil or writing testamentary, administrator with the will annexed or administrator of the estate of any decedent, receiver, assignee, guardian, conservator or trustee by will or by any written instrument or other act of the parties, or by any court or official, under the same circumstances, in the same manner and subject to the same control by the court having jurisdiction of the same, as a legally qualified individual;

(18) Act as agent for the purpose of issuing, registering or countersigning the certificates of stock, bonds or other evidences of indebtedness of a corporation, association, municipal corporation, state or national government, on such terms as may be agreed upon, and also act as trustee for the bondholders of a corporation, and for such purpose may receive transfers of real and personal property upon such terms as may be agreed upon; and

(19) Generally, use, exercise and enjoy all of the powers, rights, privileges and franchises incident to a banking corporation or a trust company, and which are necessary or proper for the transaction of the business of the corporation.

(b) All powers conferred by this section are subject to and are to be construed as qualified by the limitations, restrictions and regulations prescribed by the Commissioner or in other sections of this chapter or by this Code or any other statute of this State providing regulations for banks and trust companies.

71 Del. Laws, c. 25, § 35.;



§ 1662. Limitations on powers and activities of savings banks

(a)(1) A savings bank shall operate so as to satisfy the Qualified Thrift Lender Test, as provided in § 10(m) of the Home Owners' Loan Act (12 U.S.C. § 1467a(m)), or in accordance with such regulations or orders as may be established or issued by the Commissioner. Such regulations or orders shall be similar in scope and content to the provisions in the Qualified Thrift Lender Test, as provided in § 10(m) of the Home Owners' Loan Act (12 U.S.C. § 1467a(m)), as in effect on January 1, 1997.

(2) The aggregate amount of secured or unsecured loans for commercial, corporate, business or agricultural purposes made by a savings bank may not exceed 20 percent of the total assets of the savings bank, and amounts in excess of 10 percent of such total assets may be used under this paragraph only for small business loans.

(b)(1) Any savings bank which engages in any activity authorized by § 1661(a)(14) of this title otherwise than through a subsidiary thereof shall engage in each such activity through a department or division which shall maintain financial records separate and distinct from other records of such bank or trust company; provided, that such division may be established and may engage in each such activity only in accordance with the provisions of Title 18.

(2) A savings bank which engages in any activity authorized by § 1661(a)(14) of this title, whether through a department, division or subsidiary, may make loans to and transact other business with such department, division or subsidiary; provided, that such loan or other transaction is made on terms and under circumstances substantially the same as for comparable transactions with or involving other customers or, in the absence of comparable transactions, upon terms and under circumstances that in good faith would be offered to or would apply to other customers.

(3) No department, division or subsidiary of a savings bank which engages in any activity authorized by § 1661(a)(14) of this title shall utilize, in any manner or for any purpose, the information contained in any insurance contract between a nonaffiliated insurer and the insured which such company has obtained from the insured in connection with any request for an extension of credit.

(4) No savings bank which engages in any activity authorized by § 1661(a)(14) of this title shall, in evaluating any request or application for the extension of credit, discriminate against an applicant on the basis that such applicant is a competitor of such savings bank in any such activity.

(5) The offer to sell or the sale of any insurance product authorized to be sold under this section or § 1661(a)(14) shall be made only by those individuals who are validly licensed as insurance agents or brokers in the State or other jurisdiction in which the sale of insurance is offered or consummated. The offer to sell insurance products shall include, but not be limited to, solicitation by mail, telephone, electronic or print media and by personal contact. Violation of this subsection shall subject the violator and the employer of the violator to the penalties prescribed in Title 18 for solicitation or sale of insurance and the receipt or payment of commissions to unauthorized persons, if the violation occurred in this State. The State Bank Commissioner and the Insurance Commissioner shall be charged to advise regulators in other states or jurisdictions when it is discovered that such violations have occurred in such other state or jurisdiction.

71 Del. Laws, c. 25, § 35; 71 Del. Laws, c. 254, § 27.;



§ 1663. Loans on security of and purchase of its own capital stock

No corporation established under this chapter shall directly or indirectly make a loan or discount on the security of the shares of its own capital stock, nor be the purchaser or holder of such shares, unless such security or purchase shall be necessary to prevent loss upon a debt previously contracted in good faith. The stock so purchased or acquired shall, within 6 months after its purchase or acquisition, be sold or disposed of at public or private sale.

71 Del. Laws, c. 25, § 35.;



§ 1664. Conversion of a nonstock savings bank to a stock savings bank

Subject to the approval of the Commissioner, a savings bank may convert from a nonstock to a stock form of organization in accordance with such regulations, orders or procedures as may be established or issued by the Commissioner. Such orders and procedures shall be similar in scope and content to, and comply in all material respects with, the mutual-to-stock conversion regulations of the federal insurer of deposits, as currently in effect at the time the nonstock savings bank applies to the Commissioner for approval of the proposed conversion; provided, that conformity with the regulatory requirements imposed by the federal insurer of deposit accounts will not be sufficient for state regulatory purposes if the Commissioner determines that the proposed conversion would pose a risk to the savings bank's safety and soundness, violate any law or regulation, or present a breach of fiduciary duty.

71 Del. Laws, c. 25, § 35.;



§ 1665. Reorganization as a mutual holding company

Subject to the approval of the State Bank Commissioner, a nonstock savings bank may reorganize so as to become a mutual holding company and, in connection with such reorganization, form a stock savings bank subsidiary of the holding company in accordance with such regulations, orders or procedures as may be established or issued by the Commissioner. Any regulations, orders and procedures established or issued by the Commissioner pursuant to this section shall be similar in scope and content to, and comply in all material respects with, the mutual holding company regulations for savings associations of the Office of Thrift Supervision (or any successor federal banking agency) as currently in effect at the time the nonstock savings bank applies to the Commissioner for approval of the proposed holding company reorganization; provided, that the Commissioner may exempt the savings bank from any regulatory requirement imposed by such Office of Thrift Supervision regulations, including, but not limited to, any requirement that the mutual holding company formation be approved by the nonstock savings bank's depositors; and provided further, that conformity with the regulatory requirements imposed by the Office of Thrift Supervision will not be sufficient for state regulatory purposes if the Commissioner determines that the proposed formation of the mutual holding company would pose a risk to the savings bank's safety and soundness, violate any law or regulation or present a breach of fiduciary duty. Any issuance of stock in the newly-formed savings bank subsidiary of said mutual holding company to any person or entity other than the mutual holding company shall be conducted in accordance with the requirements and procedures for a mutual-to-stock conversion of a savings bank as prescribed by § 1664 of this title.

71 Del. Laws, c. 25, § 35.;









CHAPTER 17. REGULATION

Subchapter I General Provisions

§ 1701. Definitions

For the purpose of this Code and any other laws of this State relating to building and loan associations, unless otherwise specifically defined, or another intention clearly appears, or the context requires a different meaning:

(1) "Association" means a building and loan association.

(2) "Borrower" means one who borrows from a building and loan association and may include a stockholder of such association or a nonstockholder.

(3) "Building and loan association" means any corporation, person, firm, partnership, association, trustee or combination of persons whatsoever, within the purview of this chapter and includes savings and loan associations.

(4) "Fines" means a penalty imposed for the nonpayment of dues and interest when due.

(5) "Full paid plan" refers to the provisions in the charter, constitution, bylaws, declaration of trust, contract, agreement, or other device authorizing the issuance of full paid stock in either installments or otherwise, or any other evidence of money paid to or deposited with a building and loan association, and which may or may not have a definite maturity, but may be withdrawn upon required notice served by the member, and upon which the association may declare periodical dividends.

(6) "Guaranteed loan" means a loan that is guaranteed under the Servicemen's Readjustment Act of 1944.

(7) "Insured loan" means a loan that is insured, or as to which the mortgagee is insured, or as to which a commitment for any insurance has been made under either the National Housing Act [12 U.S.C. § 1701 et seq.], or the former Servicemen's Readjustment Act of 1944, as those acts are now, or may hereafter be, amended.

(8) "Membership fee" means a fee to be paid by the stockholder upon subscribing for shares of stock.

(9) "Premiums" means a sum paid by the borrower over and above the legal rate of interest charges for any loan.

(10) "Serial plan" refers to the provisions in the charter, constitution, bylaws, declaration of trust, contract, agreement or other device authorizing the issuance of serial stock in either quarterly, semiannual or annual series and which requires members or customers to pay regular installments to a common fund or series, from which fund or series loans are made to members, customers, or to others, and which contemplates maturity of the series by adding together the amount paid in by members and profits earned.

32 Del. Laws, c. 107, § 3; 33 Del. Laws, c. 112, § 1; Code 1935, § 2338; 43 Del. Laws, c. 136, § 1; 5 Del. C. 1953, § 1701; 50 Del. Laws, c. 218, § 1; 56 Del. Laws, c. 328, §§ 1, 2.;



§ 1702. Application of chapter; exception

(a) This chapter shall apply to and be enforceable against all corporations, persons, firms, partnerships, associations, trustees or combinations of persons, which or who transact, or attempt to transact, a building and loan business, or a business of like kind or character, or where, by its or their charter, constitution, bylaws, or by a declaration of trust, or other device, or by a contract or agreement the members or customers are required to pay regular installments to a common fund or series, from which fund or series loans are made to members, customers, or others for the purpose of building homes or buildings, purchasing building sites, paying off liens or debts against real estate, or for other purposes, within the boundaries of this State.

(b) This chapter shall be applicable to all persons, associations, copartnerships or corporations who shall, by violating this chapter, become subject to the penalties provided herein.

(c) This chapter shall not apply or have any relation to building and loan associations incorporated under the general corporation laws of this State which do not transact, or attempt to transact, business within the boundaries of this State.

(d) Nothing in this chapter shall be construed to affect the legality of investments made prior to April 7, 1921, or be deemed to impair the rights, privileges and powers contained in the charter or certificate of incorporation of any corporation organized prior to April 7, 1921; and vested rights acquired under statutes in effect prior to April 7, 1921 and actually existing and enjoyed on that date shall not be divested or disturbed.

32 Del. Laws, c. 107, §§ 1, 2, 23; Code 1935, §§ 2336, 2337, 2358; 5 Del. C. 1953, § 1702.;



§ 1703. Supervision and examination of association by Commissioner

(a) Every building and loan association having an office or place of business in this State and transacting business in this State shall be subject to the supervision and examination of the State Bank Commissioner, and shall be examined by the Commissioner as frequently as deemed necessary or expedient. On the occasion of every examination under this section, the Commissioner shall in company with 1 or more of the officers of the association visited be given access to every part of the office or place of business visited and to the assets, securities, books and papers of the association.

(b) Any examination under this chapter may be made by the Commissioner in person or by the Commissioner's deputy, or the Commissioner's clerk, or by special persons designated by the Commissioner, when so authorized by the Commissioner and acting under the Commissioner's orders. Before proceeding with the examination of any association, the person conducting the examination shall, if required, exhibit to the officers of the association satisfactory evidence of his authority to make the examination.

(c) The examination required by this section shall be a thorough examination into the affairs of the association visited, its resources and liabilities, the investment of its funds, the mode of conducting its business, the safety and prudence of its management, the acts of its officers, directors or trustees, and its compliance or noncompliance with its charter and bylaws and of this Code and any other statutes of the State.

(d) In connection with any examination under this section, the Commissioner may examine, under oath or affirmation, the officers, directors or trustees, and the employees, of the association, relative to its affairs, and, for this purpose, he may administer oaths or affirmations.

(e) Notwithstanding any other provision of this title, a building and loan association with less than $2,000,000 in assets shall be charged no more than the cost of 5 examiner work days for an examination under this section. For the purposes of this section, an examiner work day is the calculated daily rate of pay for an examiner.

32 Del. Laws, c. 107, § 22; Code 1935, § 2357; 46 Del. Laws, c. 252, § 1; 5 Del. C. 1953, § 1703; 68 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 15, § 24.;



§ 1704. Exemption from examination by Commissioner

A building and loan association which shall be examined by a certified public accountant may be exempted from examination by the Commissioner, and an examination by a certified public accountant may be accepted by the Commissioner as a sufficient compliance with the requirements of this chapter with respect to examinations. In any such case, a certified report of the examination made by the certified public accountant, shall be filed in the office of the Commissioner.

32 Del. Laws, c. 107, § 22; Code 1935, § 2357; 5 Del. C. 1953, § 1704.;



§ 1705. Annual report to Commissioner

(a) Every building and loan association existing under this Code or any other law of this State or any other state, and doing business within the boundaries of this State, shall annually, at the end of its fiscal year, furnish to the State Bank Commissioner, a detailed statement of its condition at the close of its last fiscal year, giving a full detailed statement showing the gross amount of dues, interest, premiums, fines, repayments and other funds received and collected by the association for the last fiscal year, and the amount of its earnings, and its aggregate assets and liabilities at the close of the fiscal year and any other information that the Commissioner may request. The statement shall be verified by the oath or affirmation of the president and secretary, duly administered by some person authorized by the laws of the State to administer oaths. The Commissioner may, 1 time within every fiscal year of any building and loan association existing under the laws of this State or any other state, and doing business within the boundaries of this State, require any such association to issue, as a part of the annual statement of the association, a list by book number, of all accounts in arrears or in advance, or in the case of associations of the kind commonly designated and described as being organized under the permanent or Dayton plan, may require the confirmation of the accounts of all members. The confirmation shall set forth the credit balance of each of the members as the same is shown upon the books of the building and loan association upon a day selected by the Commissioner. The expense of issuing the list shall be paid entirely by each individual association.

(b) Every building and loan association doing business in this State, created by the laws or regulations of any other state or federal agency, shall furnish a statement which sets forth the amount of assets held by the association in this State, and the amount of liabilities due shareholders residing in this State and submit a copy of its annual report at the end of each fiscal year.

32 Del. Laws, c. 107, §§ 11, 12; 37 Del. Laws, c. 133, § 3; Code 1935, §§ 2346, 2347; 5 Del. C. 1953, § 1705; 68 Del. Laws, c. 105, § 4.;



§ 1706. Publication of statement of assets and liabilities

The State Bank Commissioner may require annually at the end of its fiscal year, the publication of a report by a building and loan association in 1 issue of a newspaper located within the county in which it has its office, showing in detail the assets and liabilities at the close of its fiscal year; and the expense of such publication shall be paid by the association.

32 Del. Laws, c. 107, § 14; Code 1935, § 2349; 5 Del. C. 1953, § 1706.;



§ 1707. Foreign associations; annual designation of resident agent; wholly-owned subsidiary required; waiver of requirement

Repealed by 68 Del. Laws, c. 105, § 5, eff. July 3, 1991.;



§ 1708. Exemption from operation of attachment laws

No building and loan association authorized to do business under this Code or any other law of this State shall be subject to the operations of the attachment laws of this State, as provided in the case of individuals.

32 Del. Laws, c. 107, § 3; 33 Del. Laws, c. 112, § 1; Code 1935, § 2338; 43 Del. Laws, c. 136, § 1; 5 Del. C. 1953, § 1708.;



§ 1709. Unsound condition of association or unauthorized conduct of business; receivership and other remedial proceedings

(a) Proceedings may be instituted against any building and loan association doing business within the boundaries of this State, whenever it appears to the State Bank Commissioner that the affairs of any building and loan association are in an unsound condition because of illegal or unsafe investments, or that its liabilities exceed its assets, or that it is transacting business without authority or in violation of law, or that it is unsafe or inexpedient for the association to continue business.

(b) The Attorney General, on notice by the State Bank Commissioner, shall institute such proceedings against the building and loan association as the nature of the case may require. For any of the reasons mentioned in this section the State Bank Commissioner may forthwith take possession of the building and loan association's property and business and retain such possession until the termination of the action or proceeding instituted by the Attorney General, or until the appointment of a receiver by due process of law.

(c) The receiver to be appointed in a proceeding under this section shall be the State Bank Commissioner or, in his or her absence or disability, the Deputy Bank Commissioner. Neither of those officials shall receive any extra compensation for acting as receiver. The Court may vest the receiver with full power and authority to borrow such sum or sums of money as the Court determines in order the more readily or expeditiously to settle the affairs of the building and loan association and/or to make payments to its creditors, depositors or shareholders. Such borrowing may be from any public or governmental or quasi-public or quasi-governmental corporation, board, commission or other agency or from any source whatsoever, and the Court may authorize the receiver to secure any loan by the pledge of any of the property or assets of the building and loan association, and to give the lender a preference as to the pledged property and assets over the creditors of the building and loan association.

32 Del. Laws, c. 107, § 16; Code 1935, § 2351; 44 Del. Laws, c. 135, § 1; 5 Del. C. 1953, § 1709; 70 Del. Laws, c. 186, § 1.;



§ 1710. Violations and penalties

Any building and loan association wilfully violating or failing to observe and comply with this chapter shall be subject to a penalty of not less than $100 for each violation thereof, and for each failure to observe and comply with this chapter. Any building and loan association which neglects or refuses to pay and discharge the amount of the penalty shall have its authority to transact business in this State revoked by the State Bank Commissioner. Such revocation shall continue, and the building and loan association shall not again be authorized or permitted to transact business in this State until the association has paid the amount of the penalty.

32 Del. Laws, c. 107, § 20; Code 1935, § 2355; 5 Del. C. 1953, § 1710; 68 Del. Laws, c. 105, § 6.;



§ 1711. Penalty; soliciting subscriptions to shares for a commission

Repealed by 68 Del. Laws, c. 105, § 7, eff. July 3, 1991.;






Subchapter II License to Do Business

§ 1721. Requirement of license

No person shall engage in the business of a building and loan association, or a business similar to that of a building and loan association, within the limits of the State until a license has been obtained or the registration requirements fulfilled as provided in this subchapter.

32 Del. Laws, c. 107, § 9; 37 Del. Laws, c. 133, § 2; Code 1935, § 2344; 5 Del. C. 1953, § 1721; 68 Del. Laws, c. 105, § 8.;



§ 1722. Annual license fees

Every building and loan association created under this Code or any other law of this State, and doing business in this State, shall pay to the State Bank Commissioner, for the use of the State, at the time of filing its annual report, an annual license fee of $115. Every building and loan association, or a business similar to that of a building and loan association, created under the laws or regulations of any other state or federal agency and doing business within the boundaries of this State shall pay to the State Bank Commissioner, for the use of the State, at the time of filing its annual report, an annual registration fee of $575.

32 Del. Laws, c. 107, § 10; Code 1935, § 2345; 5 Del. C. 1953, § 1722; 60 Del. Laws, c. 268, §§ 10, 11; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 105, § 9.;



§ 1723. Application for license generally; grounds for refusal; fee upon approval of application; investigation fee; moratorium upon issuance

(a) Every person, desiring to obtain a license under this chapter, shall file with the Commissioner an application in writing in such form as may be prescribed by the Commissioner, which application must demonstrate public convenience and advantage which will be satisfied by the approval of such application. Before a license shall be issued by the Commissioner, the Commissioner shall make, or cause to be made, an investigation of the condition and affairs of the applicant and its general plan of operation. The Commissioner shall investigate the moral character and general fitness of the applicant, if an individual, and of the members of a partnership or association, and of the directors, managers, trustees, and other officers of every applicant, to discharge the duties reposed in them, and may examine any or all of them under oath. The Commissioner shall require the applicant to enter into written agreement with him or her for a business plan, describing the management, operations and investments. The business plan shall include financial projections of the proposed licensee for the first 3 years of operation and the plan, as a minimum, shall conform with the requirements of 12 C.F.R. § 571.6(b) as existing on the effective date hereof. Unless the State Bank Commissioner is satisfied as to the character and general fitness of the managing officers of the applicant to honestly and efficiently carry on its business, and that the plan of operation is financially and mathematically sound, and that the contracts or obligations issued or to be issued are practicable and possible of fulfillment, and of such nature as to insure the repayment of the principal amount or amounts actually paid in by the subscriber or purchaser, together with a reasonable profit or accumulation of interest within a reasonable time after notice and demand by the subscriber or purchaser, and is equitable and nonoppressive, the Commissioner shall refuse the license, and forthwith notify the applicant of such refusal, and specify in the notice the cause or causes thereof.

(b) An applicant shall pay to the office of the State Bank Commissioner a fee of $1,150 for use of the State upon approval of the application. In addition, the applicant shall pay an investigation fee of $575 which shall not be refundable and shall be submitted with the application.

(c) No new license required under § 1721 of this title shall be issued after July 15, 1991.

32 Del. Laws, c. 107, § 18; 33 Del. Laws, c. 112, § 2; Code 1935, § 2353; 5 Del. C. 1953, § 1723; 60 Del. Laws, c. 268, § 12; 65 Del. Laws, c. 13, § 3; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 105, § 10; 70 Del. Laws, c. 186, § 1.;



§ 1724. Issuance of license; term

If it appears from the annual statement filed with the State Bank Commissioner, that a building and loan association is in a safe or solvent condition, is transacting business in compliance with the law, and payment of the annual renewal license or registration fee as prescribed in § 1722 of this title has been made, then the Commissioner shall issue to the association a license authorizing it to transact its business in this State for 1 year from the date thereof unless the Commissioner deems it necessary, for the protection of the shareholders of the association, or of the public, to sooner revoke the same, which the Commissioner is empowered to do.

32 Del. Laws, c. 107, § 13; Code 1935, § 2348; 5 Del. C. 1953, § 1724; 68 Del. Laws, c. 105, § 11; 70 Del. Laws, c. 186, § 1.;



§ 1725. Revocation or withholding of license

If any building and loan association violates this chapter, or any law of the State, the State Bank Commissioner may revoke or withhold its license to do business.

32 Del. Laws, c. 107, § 17; Code 1935, § 2352; 5 Del. C. 1953, § 1725.;



§ 1726. Penalty for doing business without license

Whoever, being an agent or officer of any building and loan association which has not obtained authority to do business in this State under this chapter, or the authority of which has been revoked by the State Bank Commissioner, solicits or carries on business for the association in this State, shall be fined not less than $25 per violation.

32 Del. Laws, c. 107, § 21; Code 1935, § 2356; 5 Del. C. 1953, § 1726; 68 Del. Laws, c. 105, § 12; 72 Del. Laws, c. 15, § 25.;



§ 1727. Insurance required

No building and loan association whose total assets exceed $7,000,000 or registered office of an association created under the laws of any other state may engage in business within this State unless its shares, savings accounts, savings certificates and other types of share or deposit accounts offered are federally insured. Before an institution which is not federally insured receives funds from a new shareholder, investor, member, subscriber and/or depositor, the institution shall obtain the signature of such person upon a disclosure, on a form approved by the State Bank Commissioner, advising such person that the funds deposited with that institution are not federally insured.

65 Del. Laws, c. 13, § 1; 67 Del. Laws, c. 55, § 3; 68 Del. Laws, c. 105, § 13; 69 Del. Laws, c. 40, §§ 1, 2; 72 Del. Laws, c. 15, § 26; 74 Del. Laws, c. 4, § 1; 75 Del. Laws, c. 181, § 1.;









CHAPTER 18. TAXATION

§ 1801. Annual franchise tax; rate of taxation

(a) A franchise tax is hereby imposed on the "taxable income" of building and loan associations (computed on a basis that consolidates with the income of such building and loan association for the tax year involved, the income of all subsidiary corporations of such building and loan organization in accordance with generally accepted accounting principles). The "taxable income" on which such tax is imposed shall be equal to the product of (1) and (2) as follows:

(1) Net operating income before taxes reduced by:

a. That portion of net operating income before taxes verifiable by documentary evidence from any subsidiary or branch which is (i) otherwise subject to income taxation under Delaware law, or (ii) derived from business activities carried on outside the State and subject to income taxation under the laws of another state;

b. The gross income derived from international banking transactions (as defined in § 101 of this title) after subtracting therefrom any expenses or deductions attributable thereto;

c. The gross income of an international banking facility (as defined in § 101 of this title) less any expenses or other deductions attributable thereto;

d. The interest income from obligations of volunteer fire companies; and

e. Any examination fee paid to the Office of the State Bank Commissioner pursuant to § 127(a) of this title.

(2) Multiplied by the factor .56.

(b) A franchise tax is hereby imposed on the "taxable income" of building and loan associations not headquartered in this State but maintaining branches in this State, verifiable by documentary evidence. The "taxable income" on which tax is imposed shall be equal to the net operating income of the branch or branches located in Delaware, reduced by the interest income from obligations of volunteer fire companies.

(c) The rate of tax upon the taxable income of building and loan associations shall be as follows: 8.7% of the amount of net operating income not in excess of $20,000,000; 6.7% of the amount of net operating income in excess of $20,000,000 but not in excess of $25,000,000; 4.7% of the amount of net operating income in excess of $25,000,000 but not in excess of $30,000,000; 2.7% of the amount of net operating income in excess of $30,000,000.

(d) Any entity taxable under this section is eligible for tax credits in accordance with the Historic Preservation Tax Credit Act (subchapter II, Chapter 18, Title 30), which credits shall be against any taxes imposed under this chapter; provided, however, that all claimed credits are accompanied by a Certificate of Completion issued by the Delaware State Historic Preservation Office certifying that such credits have been earned in compliance with that act.

59 Del. Laws, c. 434, § 2; 61 Del. Laws, c. 78, § 1; 68 Del. Laws, c. 303, § 34; 73 Del. Laws, c. 6, § 5.;



§ 1802. Report of net earnings and payment of tax; penalties

(a) Within 75 days after the end of its fiscal year the building and loan association, acting through its president, treasurer, or other proper officer, shall report under oath to the State Bank Commissioner, the net earnings of the building and loan association for that next previous taxable period, and at the same time the building and loan association shall pay to the State Bank Commissioner the proper amount of tax for that period as computed under this chapter. Any and all documents relating to the taxation of a building and loan association pursuant to this chapter shall be true statements, verified by oath, by the president, treasurer or other proper officer of the building and loan association.

(b) In the case of a building and loan association which has been engaged in a building and loan business of any kind in this State for less than the whole year, the amount of tax due, at the rates provided in this chapter, shall be prorated for that portion of the year during which the building and loan association was engaged in a building and loan business of any kind within this State. Within 30 days of the cessation of all building and loan business of any kind within this State, the president, treasurer or other proper officer shall file a true statement, verified by oath, setting forth the net income of such building and loan association as defined in this chapter, and such other true statement, in such form as shall be specified by the Commissioner, verified by oath, setting forth the "taxable income" of such building and loan association as defined in this chapter.

(c) If any building and loan association shall fail to pay any tax due under this chapter on or before the due date, a penalty of 11/2 percent shall be assessed for each month or fraction thereof that the same remain unpaid after such date.

59 Del. Laws, c. 434, § 2; 63 Del. Laws, c. 66, § 1; 68 Del. Laws, c. 303, § 35.;



§ 1803. Tax lien

If any building and loan association shall fail to pay any tax due under this chapter, on or before the due date, the full amount of all such tax due the State shall be a lien in favor of the State upon all property and all rights to property, real or personal, belonging to such building and loan association.

59 Del. Laws, c. 434, § 2; 68 Del. Laws, c. 303, § 36.;



§ 1804. State corporation income tax; exemption

All building and loan associations being taxed in accordance with this chapter shall be exempt from the state corporation income tax beginning with the fiscal year for each such building and loan association in which this chapter shall become effective.

59 Del. Laws, c. 434, § 2.;



§ 1805. Rules and regulations

The State Bank Commissioner may, from time to time, adopt and promulgate rules and regulations for the reporting and collection of the franchise taxes imposed in accordance with this chapter and not inconsistent with this title.

59 Del. Laws, c. 434, § 2.;



§ 1806. Exemption from other taxes

The taxation of the income of the building and loan associations under this chapter shall be in lieu of all taxes upon the capital, surplus, property and assets of such organization, except that no real estate owned by any such organization constituting the whole or any part of its capital, surplus or assets shall be exempt from taxation.

59 Del. Laws, c. 434, § 2.;



§ 1807. Secrecy of returns and information; penalty

(a) Except in accordance with proper judicial order or as otherwise provided by law, it shall be unlawful for the Commissioner or any person who is an officer or employee in the Office of the Commissioner, or for any other officer or employee of this State who has access to tax returns or information from tax returns under this chapter, to disclose or make known to any person in any manner the amount of income or any particulars set forth or disclosed in any report or return required under this chapter. Notwithstanding the foregoing, the Commissioner may permit the Commissioner of Internal Revenue of the United States, the proper officer of this or any other state, the District of Columbia, or any possession or territory of the United States that imposes a tax, or the authorized representative of any of such officers, to inspect the tax return of any taxpayer under this chapter, and the Commissioner may furnish to any such officer, or such officer's authorized representative, an abstract of the tax return of any taxpayer under this chapter or supply such officer or such officer's authorized representative with information contained in any such tax return or disclosed by the report of examination or investigation of the income or return of such taxpayer, but only for the purpose of, and only to the extent necessary in, the administration of the tax laws of such jurisdiction; provided, however, that no such permission shall be granted, and no such information shall be furnished, to any such officer or the officer's representative unless the statutes of such jurisdiction grant substantially similar privileges to the Commissioner or the Commissioner's legal representative.

(b) Nothing in this section shall be construed to prohibit the publication of statistics classified so as to avoid identification of specific taxpayers, or to prohibit the disclosure of the tax return or return information of any taxpayer to such person or persons as the taxpayer may designate in a written request or consent to such disclosure.

(c) For purposes of this section, the term "officer or employee" shall include present and former officers and employees, and any person or persons employed or retained by the State on an independent contractor basis.

(d) Any violation of this section shall be a misdemeanor, punishable upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed 6 months, or both. The Superior Court shall have exclusive original jurisdiction over such misdemeanor.

72 Del. Laws, c. 15, § 27; 73 Del. Laws, c. 24, § 3.;



§ 1808. Abatements

(a) The Commissioner is authorized to abate the unpaid portion of the assessment of any tax, interest, penalty, additional amount or addition to the tax, or any liability in respect thereof, which is:

(1) Excessive in amount;

(2) Assessed after the expiration of the period of limitations properly applicable thereto; or

(3) Erroneously or illegally assessed.

(b) The Commissioner is authorized to abate any portion (whether or not theretofore paid) of the assessment of any tax, interest, penalty, additional amount or additions to the tax, or any liability in respect thereof, if the Commissioner determines under uniform rules prescribed by the Commissioner that the administration and collection costs involved would not warrant collection of the amount due.

72 Del. Laws, c. 15, § 27.;



§ 1809. Closing agreements

The Commissioner, or any person authorized in writing by the Commissioner, is authorized to enter into an agreement in writing with any person relating to the liability of such person (or of another person for whom such person acts) with respect to any tax imposed under this chapter for any taxable period. Such agreement shall be final and conclusive, and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact:

(1) The case shall not be reopened as to matters agreed upon or the agreement modified by any officer, employee or agent of this State; and

(2) In any suit, action or proceeding, such agreement, or any determination, assessment, collection, payment, abatement, refund or credit made in accordance therewith, shall not be annulled, modified, set aside or disregarded.

72 Del. Laws, c. 15, § 27.;






CHAPTER 19. POWERS AND CONDUCT OF BUSINESS

§ 1901. Members of association

All shareholders of record and all borrowers from a building and loan association shall be members thereof. A borrowing member obligated upon a real estate loan shall remain a member of the association, even though the member has transferred the real estate security subject to real estate loan so long as the borrowing member remains obligated upon the real estate loan.

32 Del. Laws, c. 107, § 3; 33 Del. Laws, c. 112, § 1; Code 1935, § 2338; 43 Del. Laws, c. 136, § 1; 5 Del. C. 1953, § 1901; 70 Del. Laws, c. 186, § 1.;



§ 1902. Special powers of domestic association

Building and loan associations organized under Title 8 may, in addition to the other powers granted in such title and this chapter, make loans to and among their stockholders and also to and among nonstockholders.

Building and loan associations may also make loans secured by shares of their own capital stock.

Building and loan associations may charge and collect periodic interest in respect to such loans at such daily, weekly, monthly, annual or other periodic percentage rate or rates as the agreement governing, or the bond, note or other evidence of the loan provides, or as established in the manner provided in such agreement, bond, note or other evidence of the loan, and may calculate such periodic interest by way of simple interest or such the method as the agreement governing, or the bond, note or other evidence of the loan provides. If the interest is precomputed, it may be calculated on the assumption that all scheduled payments will be made when due. For purposes thereof, a year may but need not be a calendar year and may be such period of from 360 days to 366 days, including or disregarding leap year, as the association may determine.

Building and loan associations may engage in revolving credit and closed end credit. Such activities shall be subject to the provisions of subchapters II and III of Chapter 9 of this title.

Building and loan associations may act as trustee of trusts created or organized in the United States under the Self-Employed Individuals Tax Retirement Act of 1962, and amendments thereto, and which qualify for specific tax treatment under § 401(d) or § 408(a) of the United States Internal Revenue Code of 1986 [26 U.S.C. § 401(d) or § 408(a)], if the funds of such trust are invested in savings accounts or deposits in such association or in obligations or securities issued by such association. Individual accounts and records shall be kept by the association for each participant and shall show in proper detail all transactions therein.

21 Del. Laws, c. 273, § 68; 22 Del. Laws, c. 166, § 7; Code 1915, § 2015; Code 1935, §§ 2158, 2359; 5 Del. C. 1953, § 1902; 56 Del. Laws, c. 328, § 3; 61 Del. Laws, c. 381, § 1; 68 Del. Laws, c. 105, § 14.;



§ 1903. Authorized plans of operation

Any duly licensed or registered building and loan association doing business in this State, provided its charter permits, may issue serial shares, full paid shares, installment full paid shares, and may also make available to members savings accounts, savings certificates and any other type of share or account which any federally chartered association may issue under the rules and regulations of the Office of Thrift Supervision or any successor federal regulatory authority and under the term of its charter.

32 Del. Laws, c. 107, § 3; 33 Del. Laws, c. 112, § 1; Code 1935, § 2338; 43 Del. Laws, c. 136, § 1; 5 Del. C. 1953, § 1903; 61 Del. Laws, c. 380, § 1; 68 Del. Laws, c. 105, § 15.;



§ 1904. Dividends

Every building and loan association duly licensed or registered, provided its charter shall permit, may provide either in its bylaws or by a resolution or resolutions of its board of directors a schedule of varying rates of dividends for different classes of shares of stock, and different types of shares within any class, including any type of share or account available to federally chartered associations operating in this State.

32 Del. Laws, c. 107, § 3; 33 Del. Laws, c. 112, § 1; Code 1935, § 2338; 43 Del. Laws, c. 136, § 1; 5 Del. C. 1953, § 1904; 50 Del. Laws, c. 218, § 2; 61 Del. Laws, c. 380, § 2; 68 Del. Laws, c. 105, § 16.;



§ 1905. Branch offices

The establishment of a branch office by a building and loan association shall be governed by § 2011 of this title. Branching of building and loan associations shall be limited to the extent permitted to banks chartered pursuant to Chapter 7 of this title.

68 Del. Laws, c. 105, § 17.;



§ 1906. Premiums, fines and fees

(a) The power to collect premiums, fines and membership fees within the limits of this chapter, or as permitted by any other law of this State, is granted to building and loan associations. Fines shall not be imposed against and collected from any serial shareholder for more than 6 consecutive months at a greater rate than 5 cents per month for each dollar past due, and after the expiration of 6 months, at a greater rate than one half of 1 percent per month for each dollar past due. Any serial shareholder who is 6 months in arrears in the payment of his or her monthly dues may be required to withdraw any balance due the shareholder from the association. If any serial shareholder, who is delinquent 6 months or more in payment of monthly dues, refuses to accept settlement from the association, or if the association is unable to locate the shareholder, then the association may (1) deposit the amount due the shareholder to his or her credit in an account in any state or national bank as defined in § 101 of this title, or (2) invest in a full paid share account or an installment full paid share account or a similar account of the association in the name of the shareholder.

(b) A building and loan association may lend funds of the association either with or without charging the borrower a premium for the privilege of being granted such loan, but an association shall not charge any premium unless the borrower agrees in writing to pay such premium. Any premium charged shall not exceed 3 percent of the original amount of the loan and may be deducted by the association in advance, or paid separately by the borrower at settlement, or if the association consents, may be paid in 3 equal annual installments with the first installment payable at settlement and the other 2 installments on the first and second anniversaries of the date of settlement.

A premium paid, pursuant to this section, by a borrower from an association, shall not be deemed usurious, although when it is added to any interests paid upon such loan, it exceeds the legal or the contract rate of interest.

32 Del. Laws, c. 107, §§ 4, 5; Code 1935, §§ 2339, 2340; 43 Del. Laws, c. 137, § 1; 5 Del. C. 1953, § 1906; 55 Del. Laws, c. 184; 56 Del. Laws, c. 328, § 4; 63 Del. Laws, c. 142, § 6.;



§ 1907. Withdrawal value of shares

The withdrawal value paid in any 1 fiscal year to any shareholder of a building and loan association, after having paid all dues, interest, premiums, fines and membership fees due by him for a period of 1 year or more, shall be computed upon a uniform basis in respect to all such withdrawals in the fiscal year.

32 Del. Laws, c. 107, § 6; Code 1935, § 2341; 5 Del. C. 1953, § 1907.;



§ 1908. Investment of association's funds in corporate stock

The funds of a building and loan association, existing under this Code or any other law of this State, shall not be invested in any corporation stocks. Nothing herein contained shall prevent a building and loan association from purchasing and acquiring stock in the Federal Home Loan Bank under the provisions of the Act of Congress known as the Federal Home Loan Bank Act [12 U.S.C. § 1421 et seq.], or prevent a building and loan association from acquiring any corporation stock to secure itself against loss of money owing to it by any borrower. The stock so acquired under the last preceding clause shall be sold within 60 days after the State Bank Commissioner shall direct.

32 Del. Laws, c. 107, § 7; 39 Del. Laws, c. 19, § 1; Code 1935, § 2342; 5 Del. C. 1953, § 1908.;



§ 1909. Membership in Federal Home Loan Bank

Any building and loan association incorporated under this Code or any other law of this State may become a member of the Federal Home Loan Bank, organized or to be organized in the district in which such building and loan association is located, under the Act of Congress known as the Federal Home Loan Bank Act [12 U.S.C. § 1421 et seq.], and the building and loan association may subscribe for, purchase, hold and surrender, from time to time, such amounts of the capital stock of the Federal Home Loan Bank as the building and loan association deems advisable, or as may be required under the Federal Home Loan Bank Act, or any amendment thereof, in order to obtain and continue such membership, and upon the purchase of the stock to assume the liabilities and become entitled to the benefits recited in the Federal Home Loan Bank Act.

32 Del. Laws, c. 107, § 7; 39 Del. Laws, c. 19, § 1; Code 1935, § 2342; 5 Del. C. 1953, § 1909.;



§ 1910. Borrowing from Federal Home Loan Bank

Any building and loan association doing business in this State may borrow from any Federal Home Loan Bank to any amount within the regulations of the Federal Home Loan Bank and may secure advances from the Federal Home Loan Bank by the assignment or pledge of any mortgage, mortgages, or other assets, held by the building and loan association, and the building and loan association is authorized in securing advances to comply with such regulations, restrictions and limitations as the board of the Federal Home Loan Bank prescribes.

32 Del. Laws, c. 107, § 7; 39 Del. Laws, c. 19, § 1; Code 1935, § 2342; 5 Del. C. 1953, § 1910.;



§ 1911. Power to borrow generally

Any building and loan association doing business in this State may borrow money from sources other than a Federal Home Loan Bank, and may secure the same by the assignment or pledge of any mortgage, mortgages, or other assets held by the building and loan association, but the amount borrowed from all such other sources shall not at any time exceed in the aggregate 30 percent of the shareholders' invested capital in said association. The amount borrowed from all sources shall at all times, irrespective of whether or not the same are secured, constitute a preferred claim superior to all claims on account of the shares of the building and loan association.

32 Del. Laws, c. 107, § 7; 39 Del. Laws, c. 19, § 1; Code 1935, § 2342; 45 Del. Laws, c. 165, § 1; 5 Del. C. 1953, § 1911; 56 Del. Laws, c. 328, § 5.;



§ 1912. Limitation on loans not secured by first mortgage on real estate

Not more than 50 percent of the shareholders' invested capital in any building and loan association doing business in this State shall be loaned on real estate security on other than first liens.

32 Del. Laws, c. 107, § 7; 39 Del. Laws, c. 19, § 1; Code 1935, § 2342; 5 Del. C. 1953, § 1912; 56 Del. Laws, c. 328, § 6.;



§ 1913. Matured stock

When, from the distribution of the profits of any building and loan association, the profits accruing to any series of stock show that the series has matured according to the provisions of the bylaws of the association, the association shall not make any further investment of its funds until all of the matured series of stock has been paid the owners thereof. The building and loan association shall allow the owners of matured stock interest at the rate of not less than 5 percent per annum upon the matured value of the series of stock during the time after the first month that the same remains unpaid. In no case shall the retirement of the stock be deferred longer than for a period of 12 months after the stock has matured.

32 Del. Laws, c. 107, § 8; Code 1935, § 2343; 5 Del. C. 1953, § 1913.;



§ 1914. Contingent fund

A building and loan association may set aside in its treasury, out of its earnings, a contingent fund which shall be used only for the purpose of paying losses and necessary expenses incurred in the maturing of any of its series of stock, and for the purpose of establishing and making equal, as nearly as may be, the time of maturing of all of the series. The funds so set aside may be invested as other funds of the association.

32 Del. Laws, c. 107, § 19; 37 Del. Laws, c. 133, § 4; Code 1935, § 2354; 5 Del. C. 1953, § 1914.;



§ 1915. Undivided profits

Any building and loan association may, at the discretion of its board of directors set aside any surplus net income or other available earnings which remain after reserve and dividend requirements have been met and retain such funds in an undivided profits account, provided that the total undivided profits on hand at any one time shall not exceed 10 percent of the association's paid in capital plus earnings.

5 Del. C. 1953, § 1915; 50 Del. Laws, c. 218, § 4.;



§ 1916. Fiscal agent

If and when an association is a member of a Federal Home Loan Bank, it shall have power to act as fiscal agent of the United States, and, when so designated by the Secretary of the Treasury, it shall perform, under such regulations as he may prescribe, all such reasonable duties as fiscal agent of the United States as he may require, and when authorized shall have power to act as fiscal agent for any instrumentality of the United States or of any instrumentality of this State.

5 Del. C. 1953, § 1916; 50 Del. Laws, c. 218, § 4.;



§ 1917. Investment by minors

(a) Any building and loan association in this State may receive funds for investment in the shares of the association from or in the name of a minor. When an investment shall be made in the shares of a building and loan association by a minor or in the name of a minor, the funds shall be held for the benefit of the investor in the same way and to the same extent as if the investor were an adult person. A minor may make drafts upon or withdrawals of his or her investment to the same extent as if he or she were an adult person and the funds shall be paid, together with dividends or interest thereon, to the person in whose name the investment shall have been made, or upon his or her written order. The receipt or acquittance of a minor shall be a valid and sufficient release and discharge to the association for the return of any investment, dividends or interest, or any part thereof.

(b) Any building and loan association shall have the right to refuse to receive funds offered for investment by or in the name of a minor.

(c) A minor investing funds in the shares of a building and loan association shall be subject, in all transactions connected therewith, as between himself or herself and the association, to all obligations, equities and defenses to which an adult person would be subject in similar transactions.

5 Del. C. 1953, § 1917; 50 Del. Laws, c. 218, § 4; 70 Del. Laws, c. 186, § 1.;



§ 1918. Investments standing in the name of decedents

Building and loan associations may pay out the investment of decedents, together with any dividends or interest thereon, without requiring letters of administration to be issued upon the estates of such decedents, when and as provided by §§ 2306 and 2307 of Title 12.

5 Del. C. 1953, § 1918; 50 Del. Laws, c. 218, § 4.;



§ 1919. Investments standing in the names of 2 or more persons

When an investment in the shares of any building and loan association is made in the name of 2 or more persons, deliverable or payable to either, or to the survivor or survivors, the investment, or any part thereof, or the increase thereof, may be delivered or paid to either of the persons, or to the survivor or survivors, in due course of business.

5 Del. C. 1953, § 1919; 50 Del. Laws, c. 218, § 4.;



§ 1920. Investments in trust

When an investment is made by any person in the shares of a building and loan association in this State, said investment in trust for another, and no other or further notice of the existence and terms of a legal and valid trust has been given in writing to the association, then, in the event of the death of the trustee, the investment or any part thereof, or the increase thereof, may be paid to the person for whose benefit the investment was made, or his or her legal representative, and the association shall be discharged of any further obligation whatsoever.

5 Del. C. 1953, § 1920; 50 Del. Laws, c. 218, § 4; 70 Del. Laws, c. 186, § 1.;



§ 1921. Powers similar to federally chartered institutions

To the extent authorized by the Commissioner pursuant to regulations, a building and loan association shall have the power to engage in any activity which such federally chartered institutions may be authorized to engage in by federal legislation or regulations issued pursuant to such legislation.

63 Del. Laws, c. 10, § 1.;






CHAPTER 20. MERGER, CONSOLIDATION OR CONVERSION

§ 2001. Merger, consolidation and conversion authorized

Any 2 or more building and loan associations incorporated under the general corporation laws of this State may, in the manner hereinafter provided, be merged into one such association, hereinafter designated as the surviving association, or consolidated into a new association to be formed under this chapter.

One or more building and loan associations incorporated under the general corporation laws of this State and 1 or more federal savings and loan associations, operating under the laws of the United States, may, in the manner hereinafter provided and pursuant to the laws of the United States, be merged into an association, hereinafter designated as the surviving association, or into a federal savings and loan association, or consolidated into a new association to be formed under this chapter, or into a new federal savings and loan association, and an association may, in the manner hereinafter provided and pursuant to the laws of the United States, be converted into a federal savings and loan association, and any federal savings and loan association may, in the manner hereinafter provided and pursuant to the laws of the United States, be converted into an association hereinafter designated as the converted association. No conversion of an association into a federal savings and loan association, or merger or consolidation of 1 or more associations with 1 or more federal savings and loan associations to form a federal savings and loan association shall be effected pursuant to this chapter, unless at the time of such merger, consolidation or conversion, the laws of the United States shall authorize a federal savings and loan association to merge into, consolidate with, or convert into an association with all the property and rights of such federal savings and loan association, vesting in such association in the same manner as is prescribed by this chapter in the merger, consolidation or conversion of federal savings and loan associations into building and loan associations.

5 Del. C. 1953, § 2001; 49 Del. Laws, c. 253.;



§ 2002. Approval of joint plan of merger or consolidation, or plan of conversion

The board of directors of each of the associations or federal savings and loan associations which desire to merge, consolidate or convert shall, by resolution adopted by at least a majority of all the members of each board, approve a joint plan of merger or consolidation or a plan of conversion, as the case may be, setting forth the terms and conditions of the merger, consolidation or conversion and the mode of carrying the same into effect, the manner and basis of converting the shares of each association or federal savings and loan association into shares or other securities or obligations of the surviving, new or converted association or federal savings and loan association, as the case may be, and such other details and provisions as are deemed necessary.

The board of directors of each association or federal savings and loan association, upon approving such plan of merger, consolidation or conversion in accordance with the provisions of this chapter, shall, by resolution, direct that the plan be submitted to a vote of the shareholders of such association or federal savings and loan association entitled to vote thereon, at annual or special meeting of the shareholders. Written notice shall, not less than 15 days before such annual or special meeting, be given respectively to each shareholder of record, unless the plan of merger or consolidation contemplates an increase in the authorized capital of the constituent associations, in which event 60 days' notice of such meeting shall be given to each shareholder. The notice shall state the place, day, hour, and purpose of the meeting, and a copy or a summary of the plan or merger, consolidation or conversion, as the case may be, shall be included in or enclosed with such notice. However, in the case of the surviving association in a merger, if the articles or bylaws specifically so provide, the plan of merger shall not be required to be submitted to the shareholders for approval, but in such case written notice of such contemplated merger shall be given to all shareholders of the surviving association, prior to the date upon which the articles of merger are filed with the Secretary of State; in such event, upon request in writing to the secretary of the association, any shareholder of the surviving association shall be entitled to receive forthwith a copy of the proposed plan of merger.

The plan of merger, consolidation or conversion, to form a surviving, new or converted association, shall be ratified upon receiving the affirmative vote of the holders of at least a majority of the outstanding shares entitled to vote thereon of each of the merging or consolidating associations or federal savings and loan associations, except in the case of a surviving association, the articles or bylaws of which, pursuant to this chapter, provide that action by the shareholders shall not be required, in which case no ratification shall be necessary.

The plan of conversion of an association into a federal savings and loan association, or the plan of merger or consolidation of 1 or more associations with 1 or more federal savings and loan associations to form a federal savings and loan association, shall be ratified upon receiving the affirmative vote of the holders of at least a majority of the outstanding shares entitled to vote thereon of the association converting, or of each of the merging or consolidating associations.

5 Del. C. 1953, § 2002; 49 Del. Laws, c. 253.;



§ 2003. Articles of merger, consolidation or conversion

Upon the approval, pursuant to this chapter, of the plan of merger, consolidation or conversion by the shareholders of the associations or federal savings and loan associations desiring to merge, consolidate or convert, or in the case of a surviving association, the articles or bylaws of which, pursuant to this chapter, provide that action by the shareholders shall not be required upon the giving of written notice to the shareholders of the intention of the board of directors to file articles of merger with the Secretary of State, articles of merger, consolidation or conversion, as the case may be, shall be executed under the seal of each association or federal savings and loan association and verified by 2 duly authorized officers of each association or federal savings and loan association, and shall set forth:

(1) The name of the surviving, new or converted association or federal savings and loan association;

(2) The time and place of the meeting of the directors at which the plan of merger, consolidation or conversion was proposed, and except where, pursuant to this chapter, the plan of merger is not submitted to a vote of the shareholders of the surviving association, the time and place of the meeting of the shareholders of each association or federal savings and loan association at which the plan of merger, consolidation or conversion, as the case may be, was ratified, the kind and period of notice given to the shareholders, and the total vote by which the plan was adopted;

(3) In the case of a merger into a surviving association, any changes desired to be made in the articles of the surviving association, or, in the case of a consolidation into a new association or the conversion of a federal savings and loan association into an association, all of the statements required by law to be set forth in the original articles in the case of the formation of an association;

(4) The number, names, and addresses of the persons to be the first directors of the surviving, new or converted association or federal savings and loan association;

(5) The plan of merger, consolidation or conversion.

5 Del. C. 1953, § 2003; 49 Del. Laws, c. 253.;



§ 2004. Advertisement

The association or federal savings and loan association shall advertise its intention to file articles of merger, consolidation or conversion, as the case may be, with the Secretary of State. Advertisements shall appear in a newspaper of the county where the involved association or federal savings and loan association has its principal office at least 3 days prior to the day on which the articles of merger, consolidation or conversion are to be presented to the Secretary of State, and shall set forth briefly:

(1) The name and the location of the principal place of business of each of the associations or federal savings and loan associations intending to merge, consolidate or convert;

(2) The name and the location of the principal place of business of the surviving, new or converted association or federal savings and loan association;

(3) A statement that the articles of merger, consolidation or conversion are to be filed under this chapter;

(4) The purpose or purposes of the surviving, new or converted association;

(5) The time when the articles of merger, consolidation or conversion will be delivered to the Secretary of State.

5 Del. C. 1953, § 2004; 49 Del. Laws, c. 253.;



§ 2005. Filing of articles of merger, consolidation or conversion; payment of fees; approval by Secretary of State

The articles of merger, consolidation or conversion, as the case may be, the proof of publication of the advertisement required by this chapter, and a certificate or certificates from the proper department or departments evidencing payment by the corporation of all taxes and charges as required by law, shall be delivered to the Secretary of State.

The Secretary of State shall examine such articles of merger, consolidation or conversion, such proof of publication and such certificate or certificates herein required to be delivered therewith to determine whether they contain all the information and are in the form required by this chapter, and also whether the name of the surviving, new or converted association, as the case may be, conforms with the requirements of law for the name of such an association, or, if the name is not the same as either or any of the merging or consolidating associations, whether it is the same as one already adopted or reserved by another corporation or person or is so similar thereto that it is likely to mislead the public.

After all the fees, taxes, and other charges have been paid as required by law, except for the costs of an examination made by the State Bank Commissioner, pursuant to this chapter, to determine whether to approve the merger, consolidation or conversion, or any other charges made by the State Bank Commissioner, the Secretary of State, if the articles of merger, consolidation or conversion, the certificate or certificates herein required to be delivered therewith and the proof of publication contain the information and are in the form required by this chapter, shall forthwith, but not prior to the day specified in the advertisement of the intention to file the articles, endorse his approval thereon, and shall forthwith transmit them to the State Bank Commissioner.

If the Secretary of State shall disapprove the articles of merger, consolidation or conversion pursuant to this chapter, he shall forthwith give notice thereof to the association or federal savings and loan association, stating in detail his reasons for doing so, and stating how such association or federal savings and loan association can remedy the nonconformance with the provisions of this chapter. Upon remedying the defect, such association or federal savings and loan association may in the same manner file the same or amended articles, whichever the particular case may require.

5 Del. C. 1953, § 2005; 49 Del. Laws, c. 253.;



§ 2006. Approval of articles of merger, consolidation or conversion by State Bank Commissioner

The State Bank Commissioner shall, immediately upon the receipt from the Secretary of State of the articles of merger, consolidation or conversion, conduct such examination as the Commissioner may deem necessary to ascertain from the best sources of information at his or her command:

(1) Whether the name of the surviving, new or converted association, or federal savings and loan association is likely to mislead the public;

(2) Whether the consolidation, merger or conversion is made for legitimate purposes;

(3) Whether the interests of the shareholders or creditors are adequately protected;

(4) Whether the surviving, new or converted association meets all the requirements of this chapter and violates none of its prohibitions.

The cost of such examination and any other charges of the State Bank Commissioner, bearing upon the filing of the articles of merger, consolidation or conversion, shall be assessed upon the associations in the manner provided by law for assessments by the State Bank Commissioner of costs of examinations or other charges.

Each federal savings and loan association desiring to merge, consolidate or convert shall pay to the Secretary of State, at the time the articles of merger, consolidation or conversion are filed, such reasonable fees, as shall be established by rule and regulation by the State Bank Commissioner, for the investigation made by the State Bank Commissioner, pursuant to this chapter, to determine whether the articles should be approved. Such fees shall be paid by the Secretary of the State to the State Treasurer, to become a part of the General Fund of the State.

Within 30 days after the receipt of the articles of merger, consolidation or conversion from the Secretary of State, the State Bank Commissioner shall, upon the basis of the facts disclosed by the investigation provided for by this section, either approve or disapprove such articles. The Commissioner shall immediately notify the Secretary of State in writing of the Commissioner's action. If the Commissioner shall approve the articles of merger, consolidation or conversion, the Commissioner shall endorse his or her approval thereon, and shall return them to the Secretary of State.

If the State Bank Commissioner disapproves the articles of merger, consolidation or conversion, the Commissioner shall return them to the Secretary of State, stating in detail the Commissioner's reasons for doing so. The Secretary of State shall immediately give notice to the associations or federal savings and loan associations desiring to merge, consolidate or convert, or to the federal savings and loan association desiring to convert of the action of the State Bank Commissioner, and of the reasons therefor as stated to him by said State Bank Commissioner. Such associations or federal savings and loan association may appeal from such disapproval as provided by law in § 8710 of Title 29.

5 Del. C. 1953, § 2006; 49 Del. Laws, c. 253; 57 Del. Laws, c. 740, § 21; 70 Del. Laws, c. 186, § 1.;



§ 2007. Issuance of certificate of merger, consolidation or conversion

Immediately upon receipt of the approved articles of merger, consolidation or conversion from the State Bank Commissioner, and upon receipt by the Secretary of State of the written approval of the Federal Home Loan Bank Board, if such approval is required by law, the Secretary of State shall file the articles, and shall issue to the surviving, new or converted association or federal savings and loan association, or its representative, a certificate of merger, consolidation or conversion. A copy of the approved articles of merger, consolidation or conversion shall be sent by the Secretary of State to the State Bank Commissioner.

5 Del. C. 1953, § 2007; 49 Del. Laws, c. 253.;



§ 2008. Effect of merger, consolidation or conversion

(a) Upon the merger or consolidation becoming effective, the several associations, or federal savings and loan associations, parties to the plan of merger or consolidation, shall be a single association or federal savings and loan association, which, in the case of a merger, shall be that association or federal savings and loan association designated in the plan of merger as the surviving association or federal savings and loan association, and, in the case of a consolidation, shall be the new association or federal savings and loan association provided for in the plan of consolidation. The separate existence of all associations, parties to the plan of merger or consolidation, shall cease, except, in the case of a merger, that of the surviving association or federal savings and loan association.

(b) All the property, real, personal, and mixed, of each of the associations or federal savings and loan associations, parties to the plan of merger, consolidation, or conversion, and all debts or obligations due to any of them, including subscriptions to shares, and other choses in action belonging to either or any of them, shall be taken and deemed to be transferred to and vested in the surviving, new or converted association or federal savings and loan association, as the case may be, without further act or deed. The surviving, new or converted association or federal savings and loan association shall thenceforth be responsible for all the liabilities and obligations of each of the associations or federal savings and loan associations so merged, consolidated or converted; but the liabilities of the merging, consolidating or converting associations or federal savings and loan associations, or of their shareholders, directors, or officers, shall not be affected, nor shall the rights of the creditors thereof or of any persons dealing with such associations or federal savings and loan associations, or any liens upon the property of such associations or federal savings and loan associations, be impaired by such merger, consolidation or conversion, and any claim existing or action or proceeding pending by or against any of such associations or federal savings and loan associations may be prosecuted to judgment as if such merger, consolidation or conversion had not taken place, or the surviving, new or converted association may be proceeded against or substituted in its place.

(c) In the case of a merger, the articles of incorporation of the surviving association shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the articles of merger; and in the case of a consolidation or conversion into a converted association, the statements set forth in the articles of consolidation or conversion, and which are required or permitted to be set forth in the articles of incorporation of associations formed under the general corporation laws of this State, shall be deemed to be the articles of incorporation of the new or converted association.

5 Del. C. 1953, § 2008; 49 Del. Laws, c. 253.;



§ 2009. Rights of dissenting shareholders

If any shareholder of an association or federal savings and loan association which becomes a party to a plan of merger, consolidation or conversion shall file with such association or federal savings and loan association, prior to or at the meeting of shareholders at which the plan of merger, consolidation or conversion is submitted to a vote, or in the case of a shareholder of a surviving association which, pursuant to this chapter, becomes a party to a plan of merger without action by its shareholders, shall file, within 20 days after the written notice of such merger has been given as required by this chapter, a written objection to such plan of merger, consolidation or conversion, and shall not vote in favor thereof, and such shareholder, within 20 days after the merger, consolidation or conversion was effected, shall make written demand on the surviving, new or converted association or federal savings and loan association for the payment of the fair value of the shareholder's shares as of the day prior to the date on which the vote was taken approving the merger, consolidation or conversion, or in the case of a surviving association which, pursuant to this chapter, became a party to the merger without action of its shareholders the day prior to the date on which the articles of merger were filed with the Secretary of State, without regard to any depreciation or appreciation thereof in consequence of the merger, consolidation or conversion, the surviving, new or converted association or federal savings and loan association shall pay to such shareholder the fair value of the shareholder's shares upon surrender of the share certificate or other evidence of the shareholder's shares. The demand of the shareholder shall state the number and kind of the shares owned by the shareholder. Any shareholder who fails to file such written objection, or any shareholder who files such written objection and fails to make demand within the 20-day period, shall be conclusively presumed to have consented to the merger, consolidation or conversion, and shall be bound by the terms thereof. If within 30 days after the date on which such merger, consolidation or conversion was affected the value of such shares shall be agreed upon by the dissenting shareholder and the surviving, new or converted association or federal savings and loan association, payment thereof shall be made in cash, within 90 days after the date on which such merger, consolidation or conversion was affected, upon the surrender of the share certificate or other evidence of his shares. Upon payment of the agreed value, the dissenting shareholder shall cease to have any interest in such shares or in the association or federal savings and loan association.

If within such period of 30 days the shareholder and the surviving, new or converted association or federal savings and loan association do not so agree, then the dissenting shareholder may, within 60 days after the expiration of the 30-day period, apply, by petition to the Court of Chancery of this State, within the county in which the place of business of the surviving, new or converted association or federal savings and loan association is situated for the appointment by the court of 3 disinterested persons to appraise the fair market value of his shares without regard to any depreciation or appreciation thereof in consequence of the merger, consolidation or conversion. The award of the appraisers, or of a majority of them, when confirmed by the court, shall be final and conclusive. The costs of such appraisal, including a reasonable fee to the appraisers, shall be fixed by the court, and shall be assessed either upon the new, surviving or converted association or federal savings and loan association, or upon the dissenting shareholder, or upon both, in the discretion of the court. The award shall be payable only upon, and simultaneously with, the surrender to the surviving, new or converted association or federal savings and loan association of the share certificate or certificates representing the shares of the dissenting shareholder. If the award shall not be paid by the surviving, new or converted association or federal savings and loan association within 30 days after the award was made by the appraisers, the amount of the award shall be a judgment against the surviving, new or converted association or federal savings and loan association, as the case may be, and may be collected as other judgments in such court are by law collectible. Upon the payment of the award or judgment, the dissenting shareholder shall cease to have any interest in such shares or in the surviving, new or converted association or federal savings and loan association. Unless the dissenting shareholder shall file a petition within the time herein limited, such shareholder, and all persons claiming under him, shall be conclusively presumed to have approved and ratified the merger, consolidation or conversion and shall be bound by the terms thereof. The right of the dissenting shareholder to be paid the fair value of his shares, as herein provided, shall cease if and when the association shall abandon the merger, consolidation or conversion.

5 Del. C. 1953, § 2009; 49 Del. Laws, c. 253; 70 Del. Laws, c. 186, § 1.;



§ 2010. Effective date of merger, consolidation or conversion

Upon the issuance of the certificate of merger, consolidation or conversion by the Secretary of State, the merger, consolidation or conversion shall be effective. The certificate of merger, consolidation or conversion shall be conclusive evidence of the performance of all conditions precedent to such consolidation, merger or conversion and the creation or existence of a new, surviving or converted association, except as against the State.

5 Del. C. 1953, § 2010; 49 Del. Laws, c. 253.;



§ 2011. Branch offices

(a) Any building and loan association incorporated under the laws of this State may open and maintain a branch office or place of business, or branch offices or places of business in this State, upon application submitted to and approved by the State Bank Commissioner, and upon the issuance of a certificate of authority by said Commissioner. The application shall state the exact location of the intended branch office and the necessity for its opening. The Commissioner shall inquire into the matter and if the Commissioner deems that the public convenience will be served thereby and that there is good and sufficient reason that the association shall have the branch office, the Commissioner shall issue the certificate of authority. Any certificate of authority issued by the Commissioner shall be void and of no effect at the expiration of 6 months after date of issue, unless the branch is actually opened for business. Unavoidable delay in opening the branch, due to construction problems or controls, or other matters beyond the control of the parent company, may be taken into consideration, and the Commissioner may extend the certificate for periods of 30 days in the event of such circumstances.

A fee of $575 for every such certificate shall be required by the Commissioner before issuing the same. In addition, the applicant shall pay an investigation fee of $575 which shall not be refundable and shall be submitted with the application.

(b) In the event of a merger or consolidation of associations under this chapter, the merging or consolidating associations may in their plan of merger or consolidation, and in their articles of merger or consolidation, provide for the continuance of the office or offices of the associations to be merged or consolidated as a branch office or branch offices of the surviving or new association, and if said articles are approved as required under this chapter relating to merger and consolidation, said office or offices may be continued after merger or consolidation as branch offices of the surviving or new association, without the necessity of filing separate applications under subsection (a) of this section.

(c) Nothing in this section shall deny any building and loan association the right to continue a branch office or offices if such branch office or offices shall have been actually established prior to June 28, 1963.

5 Del. C. 1953, § 2011; 54 Del. Laws, c. 86; 60 Del. Laws, c. 268, §§ 13, 14; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2012. Fees for merger, consolidation or conversion

The resulting association shall pay to the office of State Bank Commissioner a fee of $1,150 upon approval of a merger, consolidation or conversion. In addition, the resulting association shall pay an investigation fee of $575 which shall not be refundable and shall be submitted with the application.

60 Del. Laws, c. 268, § 15; 67 Del. Laws, c. 260, § 1.;






CHAPTER 21. MORTGAGE LOAN BROKERS

§ 2101. Definitions

In this chapter, unless the context otherwise requires:

(1) "Borrower" means a person obtaining or desiring to obtain a mortgage loan.

(2) "Commissioner" means the State Bank Commissioner.

(3) "Licensee," "licensed mortgage loan broker," or "person licensed" means any person duly licensed or regulated by the Commissioner pursuant to this chapter.

(4) "Mortgage loan" means an extension of credit secured by a first or secondary mortgage on any 1-to-4 family residential owner-occupied property intended for personal, family or household purposes, which is:

a. Negotiated, offered or otherwise transacted within this State, in whole or in part;

b. Made or extended within this State; or

c. Secured by real property located in this State.

(5) "Mortgage loan broker" means a person who (i) in the ordinary course of business, for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly, negotiates or offers to negotiate, or arranges or solicits, or offers to arrange or solicit, a mortgage loan on behalf of a borrower, or (ii) holds himself out as being able to serve as an agent for any person in an attempt to obtain a mortgage loan; or (iii) holds himself or herself out as being able to serve as an agent or independent contractor to negotiate the terms or conditions of a mortgage loan on behalf of a lender (but who is not a person employed as an employee or agent of the lender).

(6) "Person" means an individual, corporation, partnership or any other group of individuals however organized.

68 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2102. License required

(a) Subject to the provisions of subsection (b) of this section, every person desiring to transact the business of a mortgage loan broker shall be required to obtain a license under this chapter; provided however, that a person who acts as a mortgage loan broker with respect to 5 or fewer mortgage loans within any 12-month period shall be deemed not to be transacting the business of a mortgage loan broker. The licensing requirements of this chapter shall not apply to:

(1) Any banking organization, out-of-state state or national bank, state or federal savings bank or savings and loan association, credit union, licensed lender or insurance company; provided, that such person is licensed (or exempt from licensing) by, and is subject to regulation or supervision of, any agency of the United States or this State;

(2) Any person licensed to practice law in this State, not actively and principally engaged in the mortgage loan brokerage business, when such person renders services in the course of such person's practice as an attorney at law;

(3) Any person licensed in this State as a real estate broker or a real estate salesperson, not actively and principally engaged in the mortgage loan brokerage business, when such person renders services in the course of the person's business as a real estate broker or salesperson; or

(4) Any person employed as an employee or agent for a single licensed or exempt mortgage loan broker; provided, that any fees paid by borrowers are paid to the licensed or exempt mortgage loan broker and not to the employee or agent.

Any person conducting a mortgage loan brokerage business but exempted from the licensing requirements of this section shall nevertheless be subject to the provisions of § 2114 of this title in the conduct of such business.

(b) The Commissioner shall be authorized to exempt such persons or classes of persons, or such activities, from the licensing or other provisions of this chapter as the Commissioner shall find inappropriate to include within the coverage of this chapter in order to effectuate its purposes.

68 Del. Laws, c. 326, § 1; 71 Del. Laws, c. 254, § 28.;



§ 2103. Application and fees

(a) Every application for a license shall be in writing, in the form prescribed by the Commissioner and shall contain the name and complete address or addresses where the business of the applicant is to be conducted and, if the applicant is a partnership, association, corporation or other form of business organization, the names and complete addresses of each member, director and principal officer thereof. Such application shall also include a description of the activities of the applicant, in such detail and for such periods as the Commissioner may require, as well as such other further information as the Commissioner may require. Such applicant, at the time of making such application, shall pay to the Commissioner, as an investigation fee, the sum of $250 which shall not be refundable.

(b) Upon approval, the applicant shall pay an annual license fee of $500, which shall be payable annually thereafter. Two hundred and fifty dollars of the aforementioned license fee shall be allocated to and for the assistance of the Delaware Emergency Mortgage Assistance Program. No abatement in the amount of said license fee shall be made if the license is issued for less than 1 year or if the license is surrendered, canceled or revoked prior to the expiration of the period for which such license was issued. Every license issued hereunder shall expire on December 31 of each year.

68 Del. Laws, c. 326, § 1; 76 Del. Laws, c. 420, §§ 1, 2.;



§ 2104. Issuance of license

Upon the filing of an application for a license, if the Commissioner shall find that the financial responsibility, experience, character and general fitness of the applicant and of the members thereof (if the applicant is a partnership or association) and of the officers and directors thereof (if the applicant is a corporation) are such as to warrant belief that its business will be operated honestly, fairly and efficiently within the purpose of this chapter, he shall thereupon issue a license to transact business in accordance with this chapter. If the Commissioner shall not so find, he shall not issue such license and he shall notify the applicant of its denial, give notice of the grounds for refusal and notify the applicant of the right to request a hearing. If the applicant requests a hearing, the Commissioner shall hold such hearing under Chapter 101 of Title 29. The Commissioner shall approve or deny every application for license hereunder within 90 days from the date the Commissioner determines that the application as filed with him is complete.

68 Del. Laws, c. 326, § 1.;



§ 2105. Changes in officers or directors of licensee

In the event that there shall be any change among the officers, partners or directors of any licensee, the licensee shall forthwith notify the Commissioner of the name, address and occupation of each new officer, partner or director and provide such other information as the Commissioner may require.

68 Del. Laws, c. 326, § 1.;



§ 2106. License requirements

A licensee shall obtain a license for each office or other place of business from which its mortgage loan brokerage business is conducted upon payment of the required fees for each office and compliance with all applicable provisions of law. Each license issued under this chapter shall state the address at which the business is to be conducted and shall state fully the name of the licensee. Such license shall be posted in a prominent position in the therein-designated place of business of the licensee. In the event such location is changed, the Commissioner shall issue without charge an amended license showing the new location. If there is a change of name but no change in corporate or other business structure, the Commissioner shall issue without charge an amended license showing the new name. Such license shall not otherwise be transferrable or assignable. The Commissioner may issue more than 1 license to the same applicant upon payment of the required fees and compliance with all applicable provisions of law.

68 Del. Laws, c. 326, § 1; 69 Del. Laws, c. 165, § 25; 72 Del. Laws, c. 15, § 28.;



§ 2107. Renewal of license

Every holder of a license or a renewal thereof, as provided for in this section, desiring to continue the transaction of business as provided for in this chapter, shall, at least 30 days prior to the expiration of such license or renewal thereof, make application to the Commissioner, on forms to be provided by the Commissioner, for a license renewal. The Commissioner may mandate that applications for renewal shall be treated as new applications if said renewal applications are not on file with the office of the State Bank Commissioner at least 30 days prior to the expiration of such license or renewal thereof. Licensees who have not complied with supervisory letters or who have not paid any supervisory assessment or examination fees when due may be refused license renewal.

68 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 327, § 42.;



§ 2108. Surety bonds and irrevocable letters of credit

(a) Surety bonds. —

(1) Every licensee shall file with the Commissioner, in a form satisfactory to the Commissioner, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $25,000.

(2) No bond shall be accepted unless the following requirements are satisfied:

a. The term of the bond shall be commensurate with the license period or continuous;

b. The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

c. The bond shall run to the State for the benefit of the office of the State Bank Commissioner and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. Surety claims shall be paid to the office of the State Bank Commissioner by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(3) If the licensee changes its surety company or the bond is otherwise amended, the licensee shall immediately provide the Commissioner with the amended original copy of the surety bond. No cancellation of an existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Commissioner at least 30 days before the date upon which cancellation shall take effect.

(4) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner shall determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(5) When a surety company receives a claim against the bond of a licensee, it shall immediately notify the Commissioner and shall not pay any claim unless and until it receives notice to do so from the Commissioner.

(6) The Commissioner shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

(b) Irrevocable letters of credit. — In lieu of requiring the filing of a surety bond, the Commissioner may, at the Commissioner's discretion, accept from a licensee an irrevocable letter of credit.

(1) Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Commissioner, in a form satisfactory to the Commissioner in the principal sum of $25,000.

(2) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

a. The irrevocable letter of credit shall run to the State for the benefit of the office of the State Bank Commissioner and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

b. Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Commissioner, up to the aggregate amount of the irrevocable letter of credit. Such drafts shall be paid in accordance with § 5-112(1) of Title 6.

(3) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner shall determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(4) The Commissioner may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

68 Del. Laws, c. 326, § 1; 69 Del. Laws, c. 165, § 26; 70 Del. Laws, c. 356, § 1.;



§ 2109. Suspension, revocation or surrender of license

(a) The Commissioner may revoke any license issued hereunder if the Commissioner shall find that:

(1) The licensee has violated any provision of this chapter or any rule, regulation or order made by the Commissioner under and within the authority of this chapter or of any other law, rule or regulation of this State or the United States;

(2) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted a refusal to originally issue such license on the part of the Commissioner; or

(3) The licensee has engaged in business activities or practices inconsistent with its responsibilities as set forth in § 2114 of this title.

(b) The Commissioner may temporarily suspend any license pending the issuance of a final order as provided in Chapter 101 of Title 29.

(c) Except as provided in subsection (b) of this section, no license shall be revoked or suspended except after notice and an opportunity for the licensee to request a hearing in accordance with Chapter 101 of Title 29.

(d) Any licensee may surrender any license by delivering to the Commissioner such license together with written notice that it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

(e) No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any person.

(f) Every license issued hereunder shall remain in force and effect until the same shall have expired or shall have been surrendered, revoked or suspended in accordance with this chapter, but the Commissioner shall have the authority to reinstate a suspended license or to issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the Commissioner in refusing originally to issue such license under this chapter.

(g) Whenever the Commissioner shall revoke or suspend a license issued pursuant to this chapter, the Commissioner shall forthwith execute a written order to that effect. The Commissioner shall forthwith serve the written order upon the licensee. Any such order may be reviewed in the manner provided by Chapter 101 of Title 29.

68 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 24, §§ 4, 5, 6; 77 Del. Laws, c. 126, § 2.;



§ 2110. Supervision and examination of business by Commissioner

(a) Each licensee shall be subject to the supervision of the Commissioner, and the Commissioner shall visit and examine each licensee as frequently as the Commissioner deems it necessary or expedient. On the occasion of each such visit and examination, the Commissioner shall (in the company of one or more of the officers of such licensee, if requested by such licensee) be given free access to every part of the office or place or places of business and to the assets, securities, books, papers and records of such licensee.

(b) If, in the Commissioner's opinion, it is necessary or convenient for a proper examination of a licensee, the Commissioner may retain 1 or more accountants, attorneys, appraisers or other 3rd parties to assist the Commissioner in such examination. Within 10 days after receipt of a statement from the Commissioner, such licensee shall pay or reimburse the fees, costs and expenses of any 3rd parties retained by the Commissioner under this subsection.

(c) Any examination under this section may be made by any person or persons designated by the Commissioner, and in such case all the powers vested in the Commissioner by this section shall be possessed by such person or persons so designated. When any such examination is made without the presence of the Commissioner, the Commissioner shall give written authority to the person or persons conducting such examination, which shall be exhibited, on request, to any person contacted in the course of the investigation.

68 Del. Laws, c. 326, § 1.;



§ 2111. Maintenance of books and records by licensee

(a) Every licensee shall maintain such books, accounts and records relating to its business as will enable the Commissioner to enforce full compliance with this chapter, which books, accounts and records shall be in such form, shall contain such information and shall be kept in such manner as the Commissioner may require. Such records shall be kept at such place and shall be preserved for such length of time as the Commissioner may specify.

(b) A licensee shall file with the Commissioner such reports at such times as the Commissioner may require, which reports shall be in such form and shall contain such information as the Commissioner may specify.

(c) Each licensee shall submit to the Nationwide Mortgage Licensing System and Registry developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators reports of condition, which shall be in such form and shall contain such information as the Nationwide Mortgage Licensing System and Registry may require.

68 Del. Laws, c. 326, § 1; 77 Del. Laws, c. 96, § 3.;



§ 2112. Regulations

The Commissioner may adopt such regulations, not inconsistent herewith, as the Commissioner may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter.

68 Del. Laws, c. 326, § 1.;



§ 2113. Mortgage or loan broker disclosures

A licensee may not receive a fee for acting as a mortgage loan broker except pursuant to a written agreement between the mortgage loan broker and the borrower. Such written agreement shall be entered into prior to the time that the mortgage loan broker undertakes to perform mortgage loan brokerage services on behalf of a borrower. A copy of the fully completed written agreement shall be provided to the borrower at the time the borrower signs the agreement. The agreement:

(1) Must describe the services to be provided by the mortgage loan broker and the time period within which such services are to be provided;

(2) Must specify the amount and terms of the fees that the mortgage loan broker is to receive; and

(3) Shall otherwise contain such information and disclosures, in such format, as the Commissioner by regulation may provide.

68 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2114. Responsibilities of mortgage loan brokers

A mortgage loan broker shall diligently and in good faith attempt to obtain a mortgage loan for the account of a borrower in accordance with the terms of the agreement for mortgage loan brokerage services. No mortgage loan broker shall make or use any false or misleading representations or omit any material fact in the offer, sale or performance of the services of a mortgage loan broker or engage directly or indirectly in any act that operates as fraud or deception upon any person in connection with the offer, sale or performance of the services of a mortgage loan broker, notwithstanding the absence of reliance by a borrower.

68 Del. Laws, c. 326, § 1.;



§ 2115. Mortgage loan broker fees

A licensee may not accept any fee in connection with a mortgage loan, other than an application fee or any credit report fee, property appraisal fee, title examination fee or other bona fide 3rd-party fee actually and reasonably paid or incurred by the licensee on behalf of the borrower, prior to obtaining a written commitment from a qualified lender (setting forth the terms and conditions upon which the lender is willing to make a mortgage loan to the borrower). The amount of fees that may be collected or received by a mortgage loan broker, whether constituting an application fee, a fee payable to a 3rd party, fee payable at the time of written commitment or upon consummation of a mortgage loan or otherwise, shall be subject to such limitations as may be provided by regulation of the Commissioner. A licensee shall be obligated to refund all fees collected by it from a borrower, other than those fees paid by the licensee to a 3rd party, if a written commitment for a mortgage loan from a qualified mortgage lender is not produced within the time specified by the mortgage loan broker and otherwise at the rate, terms and overall costs agreed upon by the borrower or the mortgage loan does not close; provided however, that a licensee shall not be required to refund fees when the failure to obtain a written commitment for a mortgage loan or the failure of a closing thereunder to occur is due to the substantial fault of the borrower. For purposes of this section, substantial fault of the borrower means that the borrower has:

(1) Failed to provide information or documentation required by the lender or mortgage loan broker in a timely manner;

(2) Provided information, in the application or subsequently, which upon verification proves to be significantly inaccurate, causing the need for review or further investigation by the lender or mortgage loan broker;

(3) Failed to produce, no later than the date specified by the lender, all documentation specified in its mortgage loan commitment or closing instructions as being required for closing; or

(4) Failed to be ready, willing or able to close the mortgage loan no later than the date specified by the lender.

The Commissioner, by regulation, may provide further definition of the circumstances constituting substantial fault of a borrower, including, without limitation, reasonable time periods for the provision by a borrower of information or documentation or when information will be considered significantly inaccurate.

68 Del. Laws, c. 326, § 1.;



§ 2116. Penalty

Any person who violates any provision of this chapter shall be fined not less than $50 nor more than $200 or imprisoned for not more than 3 months or both for each such offense.

73 Del. Laws, c. 247, § 7.;



§ 2117. Multi-state automated licensing system

(a) The Commissioner is authorized to participate in any automated system involving 1 or more other states that will facilitate any aspect of the application and licensing processes of this chapter.

(b) Upon joining any such system, the Commissioner may by regulation establish:

(1) Any additional requirements for a license under this chapter that the Commissioner determines are necessary for participation in the system;

(2) Prelicensing education and testing, and postlicensing continuing education of individuals employed by the applicants or licensees subject to the system; and

(3) Any additional investigation fees, any fees paid directly to the administrator of the system, or any other fee required by the system to process an application or maintain a license, in such amount as the Commissioner determines is necessary to participate in the system.

(c) The administrator of any such system in which the Commissioner participates is authorized to act on behalf of the Commissioner to collect from the applicants and licensees subject to the system any payments due the Commissioner under this chapter, to collect information and maintain records in electronic or other format relating to those applicants and licensees, and to submit fingerprints and any other information required for a criminal history background check to the Federal Bureau of Investigation or other law-enforcement agency.

(d) Information maintained on any such system in which the Commissioner participates regarding the applicants and licensees subject to the system may be shared with any other state participating in that system for the purpose of licensing, regulating, or supervising that same applicant or licensee under a statute similar to this chapter, if that state could have obtained that same information directly from the applicant or licensee under its own law. The Commissioner shall ensure that the system maintains appropriate confidentiality, privacy, data security, and security breach notification policies that are in full compliance with Delaware law.

76 Del. Laws, c. 264, § 1.;



§ 2118. Reverse mortgages

(a) For purposes of this section, unless the context requires otherwise:

(1) "Independent housing counselor" means a housing counseling agency approved by the United States Department of Housing and Urban Development, or any government agency or nonprofit organization that is not affiliated with either the reverse mortgage lender or any other person receiving a fee from the transaction and provides mortgage loan counseling to the public of this State regarding the advisability of entering into a reverse mortgage transaction.

(2) "Reverse mortgage loan" means a mortgage loan the proceeds of which are disbursed to the mortgagor in 1 or more lump sums, or in equal or unequal installments, either directly by the lender or the lender's agent, and which requires no repayment until a future time, upon the earliest occurrence of 1 or more events specified in the reverse mortgage loan contract.

(b) A licensee may not accept any fee in connection with a reverse mortgage loan, other than an application fee or a credit report fee, property appraisal fee, title examination fee or other bona fide third-party fee actually and reasonably paid or incurred by the licensee on behalf of the borrower, prior to receiving a written certification from an independent housing counselor attesting that the prospective borrower has received counseling on reverse mortgage loans that includes the information specified in 12 U.S.C. § 1715z-20(f) and such other information as the Commissioner may designate by regulation.

76 Del. Laws, c. 335, § 1.;



§ 2119. Mortgage loan modification services; compensation

(a) As used in this section, unless the context requires otherwise, "mortgage loan modification services" means services as an intermediary between an individual and 1 or more mortgage loan creditors for the purpose of obtaining:

(1) Assent to the repayment of a mortgage loan on terms more favorable to the individual than the terms of the original mortgage loan; or

(2) An arrangement to delay, prevent, remedy, eliminate or discharge any default on the terms of a mortgage loan, or the sale of any property incident to a foreclosure or other judicial proceeding based on a mortgage loan.

(b) A licensee may not receive any compensation for mortgage loan modification services prior to the execution of a written contract that describes in detail all such services that the licensee will perform and all compensation that the licensee will receive for those services. Any compensation received by a licensee in advance of the completion of all such services may not exceed $250.

(c) The total compensation that a licensee receives for mortgage loan modification services must be limited to an amount that is customary and reasonable for those services in this State.

77 Del. Laws, c. 138, § 1.;






CHAPTER 22. LICENSED LENDERS

Subchapter I Licensing

§ 2201. Definitions

In this chapter, unless the context otherwise requires:

(1) "Person" means an individual, corporation, partnership or any other business entity or group or combination of individuals however organized.

(2) "Licensee," "licensed lender," "person licensed" or "lender" means any person duly licensed or regulated by the Commissioner pursuant to this chapter and, in addition, means any person or class of persons exempt from any or all of the provisions of this chapter in accordance with § 2202(b) of this title, to the extent and for such purposes as determined by the Commissioner in order to effectuate the purposes of this chapter.

(3) "Commissioner" means the State Bank Commissioner.

(4) "Payment period" means the period of time scheduled by the terms of a loan to elapse between the days upon which installment payment are required to be made on such loan.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 105, § 18; 72 Del. Laws, c. 15, § 29.;



§ 2202. License required

(a) Every person desiring to transact the business of lending money in this State shall be required to obtain a license under this chapter; provided, however, that a person that makes not more than 5 loans within any 12-month period shall be deemed not to be transacting the business of lending money. Except as otherwise provided by law, loans made by any such unlicensed lender shall fall under Chapter 23 of Title 6. This chapter shall not apply:

(1) To any banking organization, federal credit union or insurance company; or

(2) To any other person, if and to the extent that such person is lending money in accordance with and as authorized by any other applicable law of this State or the United States, including but not limited to the registration requirements in Chapter 17 of this title.

(b) The Commissioner shall be authorized to exempt from any or all of the provisions of this chapter such persons or classes of persons, or loans or classes of loans, as the Commissioner shall find inappropriate to include within the coverage of this chapter in order to effectuate the purposes of this chapter. The Commissioner may by regulation establish procedures for application, fees and other requirements for an exemption pursuant to this subsection.

(c) A person shall not be deemed to be transacting the business of lending money within the meaning of this section solely by reason of the circumstance that such person is a participating merchant, as such term is used in this chapter.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 105, § 19; 70 Del. Laws, c. 327, § 43; 72 Del. Laws, c. 15, § 30.;



§ 2203. Application and fees

(a) Every application for a license shall be in writing in the form prescribed by the Commissioner and shall contain the name and complete address or addresses where the business of the applicant is to be conducted and, if the applicant be a partnership, association, corporation or other form of business organization, the names and complete addresses of each member, director and principal officer thereof. Such application shall also include a description of the activities of the applicant, in such detail and for such periods as the Commissioner may require, as well as such further information as the Commissioner may require. Such applicant, at the time of making such application, shall pay to the Commissioner as an investigation fee the sum of $250 which shall not be refundable.

(b) Upon approval, the applicant shall pay an annual license fee of $250 which shall be payable annually thereafter. No abatement in the amount of said license fee shall be made if the license is issued for less than 1 year or if the license is surrendered, canceled or revoked prior to the expiration of the period for which such license was issued. Every license shall expire on December 31 of each year.

(c) In addition to the annual license fee required by subsection (b) of this section, each licensee making short-term consumer loans, as defined in § 2227 of this title, and/or title loans, as defined in § 2250 of this title, shall pay an annual high-cost loan license fee surcharge of $1,500 for each licensed office. There is hereby created within the State Treasury a special fund to be designated as the Financial Literacy Education Fund which shall be used to fund grants to or contracts with schools or other organizations that provide financial and economic literacy skills to adults and youth in accordance with guidelines and/or regulations to be established by the Commissioner and the Delaware Secretary of Education. All fees which are by law payable under this subsection shall be paid into the State Treasury and to the credit of the Financial Literacy Education Fund.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 105, § 20; 77 Del. Laws, c. 164, § 2.;



§ 2204. Issuance of license

Upon the filing of an application for a license, if the Commissioner shall find that the financial responsibility, experience, character and general fitness of the applicant and of the members thereof (if the applicant be a copartnership or association) and of the officers and directors thereof (if the applicant be a corporation) are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly and efficiently within the purpose of this chapter, the Commissioner shall thereupon issue a license to transact business in accordance with this chapter. If the Commissioner shall not so find, the Commissioner shall not issue such license and the Commissioner shall notify the applicant of the denial, give notice of the grounds for refusal and notify the applicant of the right to request a hearing. If the applicant requests a hearing the Commissioner shall hold such hearing under Chapter 101 of Title 29. The Commissioner shall approve or deny every application for license hereunder within 90 days from the date the Commissioner determines that the application as filed with the Commissioner is complete.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 105, § 21; 70 Del. Laws, c. 186, § 1.;



§ 2205. Changes in officers or directors of licensee

In the event that there shall be any change among the officers, partners or directors of any licensee, the licensee shall forthwith notify the Commissioner of the name, address and occupation of each new officer, partner or director and provide such other information as the Commissioner may require.

66 Del. Laws, c. 22, § 1.;



§ 2206. License requirements; acquisition

(a) Each license issued under this chapter shall state the address at which the business is to be conducted and shall state fully the name of the licensee. A copy of such license shall be prominently posted in each place of business of the licensee. In case such location be changed, the Commissioner shall issue without charge an amended license showing the new location. In case there is a change of name but no change in corporate structure, the Commissioner shall issue without charge an amended license showing the new name. Such license shall not be otherwise transferable or assignable. No licensee shall maintain an office at any other location than that designated in the license. The Commissioner may issue more than 1 license to the same applicant upon payment of the required fees and compliance with all applicable provisions of law.

(b) Upon written request, the Commissioner may in the Commissioner's discretion grant conditional approval for the acquired licensee to conduct its business under its existing license for a period not to exceed 60 days in cases where the control of the licensee changes and where a new application for licensure has been filed in accordance with § 2203 of this title.

66 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 6, §§ 8, 9; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 15, § 31.;



§ 2207. Renewal of license

Every holder of a license or a renewal thereof, as provided for in this section, desiring to continue the transaction of the business as provided for in this chapter, shall at least 30 days prior to the expiration of such license or renewal thereof make application to the Commissioner on forms to be provided by the Commissioner for a license renewal. The Commissioner may mandate that applications for renewal shall be treated as new applications if said renewal applications are not on file with the office of the State Bank Commissioner at least 30 days prior to the expiration of such license or renewal thereof. Licensees who have not complied with supervisory letters or who have not paid the supervisory assessment or examination fees may be refused license renewal.

66 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 327, § 42.;



§ 2208. Surety bonds and irrevocable letters of credit

(a) Surety bonds. —

(1) Every licensee shall file with the Commissioner, in a form satisfactory to the Commissioner, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Commissioner, except that the bond amount shall not be less than $50,000 nor more than $200,000. In determining the amount of the bond required for a licensee, the Commissioner shall consider, among other things:

a. The dollar value of the lender's Delaware business;

b. The dollar value of advance fees collected by the lender;

c. The periods for which such fees are held before a loan is funded; and

d. Such other and further criteria as the Commissioner may deem necessary and appropriate.

(2) No bond shall be accepted unless the following requirements are satisfied:

a. The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a)(1) of this section;

b. The term of the bond shall be commensurate with the license period or continuous;

c. The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

d. The bond shall run to the State for the benefit of the office of the State Bank Commissioner and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. Surety claims shall be paid to the office of the State Bank Commissioner by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(3) If the licensee changes its surety company or the bond is otherwise amended, the licensee shall immediately provide the Commissioner with the amended original copy of the surety bond. No cancellation of an existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Commissioner at least 30 days before the date upon which cancellation shall take effect.

(4) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner may determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(5) When a surety company receives a claim against the bond of a licensee, it shall immediately notify the Commissioner and shall not pay any claim unless and until it receives notice to do so from the Commissioner.

(6) The Commissioner shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

(b) Irrevocable letters of credit. — In lieu of requiring the filing of a surety bond, the Commissioner may, at the Commissioner's discretion, accept from a licensee an irrevocable letter of credit.

(1) Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Commissioner, in a form satisfactory to the Commissioner in the principal sum to be determined by the Commissioner, except that the irrevocable letter of credit amount shall not be less than $50,000 nor more than $200,000. In determining the amount of the irrevocable letter of credit required for a licensee, the Commissioner shall consider, among other things:

a. The dollar value of the lender's Delaware business;

b. The dollar value of advance fees collected by the lender;

c. The periods for which such fees are held before a loan is funded; and

d. Such other and further criteria as the Commissioner may deem necessary and appropriate.

(2) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

a. The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (b)(1) of this section;

b. The irrevocable letter of credit shall run to the State for the benefit of the office of the State Bank Commissioner and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

c. Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Commissioner, up to the aggregate amount of the irrevocable letter of credit. Such drafts shall be honored in accordance with § 5-112(1) of Title 6.

(3) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner may determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(4) The Commissioner may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 105, § 22; 70 Del. Laws, c. 356, § 2.;



§ 2209. Suspension, revocation or surrender of license

(a) The Commissioner may revoke any license issued hereunder if the Commissioner shall find that:

(1) The licensee has violated any provision of this chapter or any rule or regulation made by the Commissioner under and within the authority of this chapter or of any other law, rule or regulation of this State or the United States.

(2) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the Commissioner in refusing originally to issue such license.

(3) The licensee has engaged in business activities or practices in connection with extensions of credit to consumers, which could be deemed unfair or deceptive by nature of intent. Such activities and practices include, but are not limited to, the use of tactics which mislead the consumer, misrepresent the consumer transaction or any part thereof or otherwise create false expectations on the part of the consumer.

(b) The Commissioner may temporarily suspend any license pending the issuance of a final order as provided in Chapter 101 of Title 29.

(c) Except as provided in subsection (b) of this section, no license shall be revoked or suspended except after notice and an opportunity for the licensee to request a hearing in accordance with Chapter 101 of Title 29.

(d) Any licensee may surrender any license by delivering to the Commissioner such license together with written notice that it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

(e) No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any person.

(f) Every license issued hereunder shall remain in force and effect until the same shall have expired or shall have been surrendered, revoked or suspended in accordance with this chapter, but the Commissioner shall have authority to reinstate a suspended license or to issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the Commissioner in refusing originally to issue such license under this chapter.

(g) Whenever the Commissioner shall revoke or suspend a license issued pursuant to this chapter, he shall forthwith execute a written order to that effect. The Commissioner shall forthwith serve the written order upon the licensee. Any such order may be reviewed in the manner provided by Chapter 101 of Title 29.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 105, § 23; 68 Del. Laws, c. 303, § 37; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 24, §§ 7, 8, 9; 77 Del. Laws, c. 126, § 3.;



§ 2210. Supervision and examination of business by Commissioner

(a) Every person or combination of persons licensed to transact business as provided in this chapter in the State shall be subject to the supervision and examination of the State Bank Commissioner and shall be examined by the Commissioner or his authorized representative annually or at such intervals as the Commissioner deems necessary.

(b) On the occasion of every examination, the Commissioner or the Commissioner's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books and papers of the business.

(c) The examination made by the Commissioner or the Commissioner's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code or any regulations promulgated thereunder, and any other statutes or regulations of this State or the United States; and in connection with such examination the Commissioner or the Commissioner's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensee.

(d) If, in the Commissioner's opinion, it is necessary for a thorough examination of a licensee, the Commissioner may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Commissioner in such examination. Within 10 days after receipt of a statement from the Commissioner, such licensee shall pay or reimburse the fees, costs and expenses of any third parties retained by the Commissioner under this subsection.

(e) The Commissioner may prescribe regulations to carry out the purposes of this chapter.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 303, § 38; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 126, § 4.;



§ 2211. Maintenance of books and records by licensee

(a) Every licensee shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Commissioner to enforce full compliance with this chapter.

(b) Each licensee that engages in the business of making mortgage loans, as defined by § 2403(13) of this title, shall submit to the Nationwide Mortgage Licensing System and Registry developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators reports of condition, which shall be in such form and shall contain such information as the Nationwide Mortgage Licensing System and Registry may require.

66 Del. Laws, c. 22, § 1; 77 Del. Laws, c. 96, § 4.;



§ 2212. Retention of books and records by licensee

All books, accounts and records of the licensee shall be preserved and kept available as provided in this chapter for such period of time as the Commissioner may by regulation require.

66 Del. Laws, c. 22, § 1.;



§ 2213. Contents of books and records

The Commissioner may prescribe the minimum information to be shown in such books, accounts and records of the licensee so that such records will enable the Commissioner to determine compliance with this chapter.

66 Del. Laws, c. 22, § 1.;

§ 2213A Multi-state automated licensing system.

(a) The Commissioner is authorized to participate in any automated system involving 1 or more other states that will facilitate any aspect of the application and licensing processes of this chapter.

(b) Upon joining any such system, the Commissioner may by regulation establish:

(1) Any additional requirements for a license under this chapter that the Commissioner determines are necessary for participation in the system;

(2) Prelicensing education and testing, and postlicensing continuing education of individuals employed by the applicants or licensees subject to the system; and

(3) Any additional investigation fees, any fees paid directly to the administrator of the system, or any other fee required by the system to process an application or maintain a license, in such amount as the Commissioner determines is necessary to participate in the system.

(c) The administrator of any such system in which the Commissioner participates is authorized to act on behalf of the Commissioner to collect from the applicants and licensees subject to the system any payments due the Commissioner under this chapter, to collect information and maintain records in electronic or other format relating to those applicants and licensees, and to submit fingerprints and any other information required for a criminal history background check to the Federal Bureau of Investigation or other law-enforcement agency.

(d) Information maintained on any such system in which the Commissioner participates regarding the applicants and licensees subject to the system may be shared with any other state participating in that system for the purpose of licensing, regulating, or supervising that same applicant or licensee under a statute similar to this chapter, if that state could have obtained that same information directly from the applicant or licensee under its own law. The Commissioner shall ensure that the system maintains appropriate confidentiality, privacy, data security, and security breach notification policies that are in full compliance with Delaware law.

76 Del. Laws, c. 264, § 2.;



§ 2213A. Multi-state automated licensing system

(a) The Commissioner is authorized to participate in any automated system involving 1 or more other states that will facilitate any aspect of the application and licensing processes of this chapter.

(b) Upon joining any such system, the Commissioner may by regulation establish:

(1) Any additional requirements for a license under this chapter that the Commissioner determines are necessary for participation in the system;

(2) Prelicensing education and testing, and postlicensing continuing education of individuals employed by the applicants or licensees subject to the system; and

(3) Any additional investigation fees, any fees paid directly to the administrator of the system, or any other fee required by the system to process an application or maintain a license, in such amount as the Commissioner determines is necessary to participate in the system.

(c) The administrator of any such system in which the Commissioner participates is authorized to act on behalf of the Commissioner to collect from the applicants and licensees subject to the system any payments due the Commissioner under this chapter, to collect information and maintain records in electronic or other format relating to those applicants and licensees, and to submit fingerprints and any other information required for a criminal history background check to the Federal Bureau of Investigation or other law-enforcement agency.

(d) Information maintained on any such system in which the Commissioner participates regarding the applicants and licensees subject to the system may be shared with any other state participating in that system for the purpose of licensing, regulating, or supervising that same applicant or licensee under a statute similar to this chapter, if that state could have obtained that same information directly from the applicant or licensee under its own law. The Commissioner shall ensure that the system maintains appropriate confidentiality, privacy, data security, and security breach notification policies that are in full compliance with Delaware law.

76 Del. Laws, c. 264, § 2.;






Subchapter II Revolving Credit

§ 2214. Definitions

As used in this subchapter:

(1) "Revolving credit plan" or "plan" means a plan contemplating the extension of credit under an account governed by an agreement between a licensee and a borrower pursuant to which:

a. The licensee permits the borrower and, if the agreement governing the plan so provides, persons acting on behalf of or with authorization from the borrower, from time to time to make purchases from participating merchants and/or to obtain loans by use of a credit device;

b. The amounts of such purchases from participating merchants and loans are charged to the borrower's account under the revolving credit plan;

c. The borrower is required to pay the licensee the amounts of all purchases and loans charged to such borrower's account under the plan but has the privilege of paying such amounts outstanding from time to time in full or otherwise in accordance with the agreement governing the plan; and

d. Interest may be charged and collected by the licensee from time to time on the outstanding unpaid indebtedness under such plan.

(2) "Purchases" mean payments for property of whatever nature, real or personal, tangible or intangible, and payments for services, licenses, taxes, official fees, fines, private or governmental obligations or any other thing of value.

(3) "Loan" means cash advances or loans to be paid to or for the account of the borrower.

(4) "Credit device" means any card, check, identification code or other means of identification contemplated by the agreement governing the plan.

(5) "Outstanding unpaid indebtedness" means on any day an amount not in excess of the total amount of purchases from participating merchants and loans charged to the borrower's account under the plan which is outstanding and unpaid at the end of the day, after adding the aggregate amount of any new purchases from participating merchants and loans charged to the account as of that day and deducting the aggregate amount of any payments and credits applied to that indebtedness as of any day and, if the agreement providing the plan so provides, may include the amount of any interest and additional charges, including late or delinquency charges, which have accrued to the account and which are unpaid at the end of the day. Purchases and loans may be included in outstanding unpaid indebtedness as of such time as may be specified in the agreement governing the plan.

66 Del. Laws, c. 22, § 1; 71 Del. Laws, c. 19, § 63; 72 Del. Laws, c. 15, § 32.;



§ 2215. Extension of credit

Any licensee may offer and extend credit under a revolving credit plan to a borrower and in connection therewith may charge and collect the interest and other charges permitted by this subchapter and may take such security as collateral in connection therewith as may be acceptable to the licensee. Without limitation of the foregoing, credit may be extended under a revolving credit plan by a licensee's acquisition of obligations arising out of the honoring by a merchant, a bank or other financial institution (whether chartered or organized under the laws of this or any other state, the District of Columbia, the United States or any district, territory or possession of the United States, or any foreign country) or a government or governmental subdivision or agency of a credit device made available to a borrower under a plan, whether directly or indirectly by means of telephone, point of sale terminal or other electronic or similar device or through the mail.

66 Del. Laws, c. 22, § 1.;



§ 2216. Interest

A licensee may charge and collect interest under a revolving credit plan on outstanding unpaid indebtedness in the borrower's account under the plan at such daily, weekly, monthly, annual or other periodic percentage rate or rates as the agreement governing the plan provides or as established in the manner provided in the agreement governing the plan. Periodic interest may be calculated using an average daily balance, 2-cycle average daily balance, adjusted balance or previous balance method or using any other balance computation method provided for in the agreement governing the plan. Periodic billing cycles may be established in such manner and shall have such duration as may be specified in the agreement governing the plan.

66 Del. Laws, c. 22, § 1; 71 Del. Laws, c. 19, § 64.;



§ 2217. Variable rates

If the agreement governing the revolving credit plan so provides, the periodic percentage rate or rates of interest under such plan may vary in accordance with a schedule or formula. Such periodic percentage rate or rates may vary from time to time as the rate determined in accordance with such schedule or formula varies and such periodic percentage rate or rates, as so varied, may be made applicable to all or any part of outstanding unpaid indebtedness under the plan on or after the first day of the billing cycle that contains the effective date of such variation including any such indebtedness arising out of purchases made from a participating merchant or loans obtained prior to such variation in the periodic percentage rate or rates. Without limitation, a permissible schedule or formula hereunder may include provision in the agreement governing the plan for a change in the periodic percentage rate or rates of interest applicable to all or any part of outstanding unpaid indebtedness, whether by variation of the then applicable periodic percentage rate or rates of interest, variation of an index or margin or otherwise, contingent upon the happening of any event or circumstance specified in the plan, which event or circumstance may include the failure of the borrower to perform in accordance with the terms of the plan. Nothing herein precludes a licensee from charging or reserving a right to charge, by discretion or otherwise, a rate lower than any maximum rate provided for in any schedule or formula.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 303, § 39; 71 Del. Laws, c. 19, § 65; 77 Del. Laws, c. 279, § 2.;



§ 2218. Additional charges

(a) In addition to or in lieu of interest at a periodic percentage rate or rates as provided in §§ 2216 and 2217 of this title, a licensee may, if the agreement governing the revolving credit plan so provides, charge and collect 1 or more of the following:

(1) A daily, weekly, monthly, annual or other periodic charge in such amount or amounts as the agreement may provide for the privileges made available to the borrower under the plan;

(2) A transaction charge or charges in such amount or amounts as the agreement may provide for each separate purchase or loan under the plan;

(3) A minimum charge for each daily, weekly, monthly, annual or other scheduled billing period under the plan during any portion of which there is an outstanding unpaid indebtedness under the plan;

(4) Reasonable fees for services rendered or for reimbursement of expenses incurred in good faith by the licensee or its agents in connection with such loan, including, without limitation, commitment fees, official fees and taxes, premiums or other charges for any guarantee or insurance protecting the licensee against the borrower's default or other credit loss, or costs incurred by reason of examination of title, inspection, recording and other formal acts necessary or appropriate to the security of the loan, filing fees, attorney's fees and travel expenses;

(5) Prepayment charges authorized by subsection (b) of this section; and

(6) Such other charges as the Commissioner shall include in an itemized schedule of the maximum amounts which may be charged to an applicant for an extension of credit for costs, fees, services, points, premiums and all other reasonable expenses which may be incurred by such applicant in connection with the extension of credit. The maximum amounts permitted by said schedule may vary with the amount of the extension of credit and shall bear a reasonable relationship to such extensions of credit, the services required and the complexity of the transaction. No licensee or any other person shall demand, collect or receive from any borrower, directly or indirectly, any other charges, or any greater amounts for any authorized charges than those permitted by said schedule or otherwise under this chapter.

(b) A borrower may pay the outstanding unpaid indebtedness charged to the borrower's account under a plan in full at any time. Except for a charge imposed to terminate a plan if the agreement governing the plan so provides, a licensee may not impose any prepayment charges in connection with the payment of outstanding unpaid indebtedness in full by a borrower. A licensee may charge and collect any prepayment penalty or other charge specified in the agreement governing the plan in connection with the payoff and termination of a plan that is secured by a real estate mortgage.

(c) No charges assessed by a licensee in accordance with this section shall be deemed void as a penalty or otherwise unenforceable under any statute or the common law.

66 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 327, § 44; 71 Del. Laws, c. 19, §§ 66, 67.;



§ 2219. Terms for indebtedness

A licensee may, if the agreement governing a revolving credit plan so provides, impose different terms (including, without limitation, the terms governing the periodic percentage rate or rates used to calculate interest, the method of computing the outstanding unpaid indebtedness to which such rate or rates are applied, the amounts of other charges and the applicable installment repayment schedule) in respect to indebtedness arising out of purchases and indebtedness arising out of loans made under the plan.

66 Del. Laws, c. 22, § 1.;



§ 2220. Omitted installments

A licensee may at any time and from time to time unilaterally extend to a borrower under a revolving credit plan the option of omitting monthly installments.

66 Del. Laws, c. 22, § 1.;



§ 2221. Insurance

(a) A licensee may request but not require an individual borrower to be insured in respect of a revolving credit plan under a life, health, accident, health and accident or other credit or other permissible insurance policy, whether group or individual, and in the event that an individual borrower's outstanding unpaid indebtedness under the plan is secured by an interest in real or personal property, a licensee may require the borrower to obtain insurance, from an insurer acceptable to the licensee, against loss of or damage to such property or against the liability arising out of the ownership or use of the property and may finance the premiums for such insurance.

(b) The offer and placement of insurance under this section shall be subject in all respects to the applicable provisions of Title 18.

66 Del. Laws, c. 22, § 1.;



§ 2222. Delinquent installments

(a) If the agreement governing a revolving credit plan so provides, a licensee may impose, as interest, a late or delinquency charge upon any outstanding unpaid installment payments or portions thereof under the plan which are in default; provided, however, that no more than 1 such late or delinquency charge may be imposed in respect of any single such installment payment or portion thereof regardless of the period during which it remains in default; and provided further, however, that for the purpose only of the preceding provision all payments by the borrower shall be deemed to be applied to satisfaction of installment payments in the order in which they become due. Nothing contained in this section shall limit, restrict or otherwise affect the right of a licensee under and pursuant to §§ 2216 and 2217 of this title to change the periodic percentage rate or rates of interest applicable to the revolving credit plan between the licensee and a borrower upon the occurrence of a delinquency or default or other failure of the borrower to perform in accordance with the terms of the plan.

(b) No charges assessed by a licensee in accordance with this section shall be deemed void as a penalty or otherwise unenforceable under any statute or the common law.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 303, § 40; 70 Del. Laws, c. 327, § 45; 71 Del. Laws, c. 19, § 68.;



§ 2223. Attorney's fees; costs

In the event a borrower defaults under the terms of a plan, the licensee may, if the borrower's account is referred to an attorney (not a regularly salaried employee of the licensee) or to a third party for collection and if the agreement governing the revolving credit plan so provides, charge and collect from the borrower a reasonable attorney's fee. In addition, following a borrower's default, the licensee may, if the agreement governing the plan so provides, recover from the borrower all court, alternative dispute resolution or other collection costs (including, without limitation, fees and charges of collection agencies) actually incurred by the licensee.

66 Del. Laws, c. 22, § 1; 72 Del. Laws, c. 15, § 33.;



§ 2224. Amendment of agreement

(a) Unless the agreement governing a revolving credit plan otherwise provides, a licensee may at any time and from time to time amend such agreement in any respect, whether or not the amendment or the subject of the amendment was originally contemplated or addressed by the parties or is integral to the relationship between the parties. Without limiting the foregoing, such amendment may change terms by the addition of new terms or by the deletion or modification of existing terms, whether relating to plan benefits or features, the rate or rates of periodic interest, the manner of calculating periodic interest or outstanding unpaid indebtedness, variable schedules or formulas, interest charges, fees, collateral requirements, methods for obtaining or repaying extensions of credit, attorney's fees, plan termination, the manner for amending the terms of the agreement, arbitration or other alternative dispute resolution mechanisms, or other matters of any kind whatsoever. Unless the agreement governing a revolving credit plan otherwise expressly provides, any amendment may, on and after the date upon which it becomes effective as to a particular borrower, apply to all then outstanding unpaid indebtedness in the borrower's account under the plan, including any such indebtedness that arose prior to the effective date of the amendment. An agreement governing a revolving credit plan may be amended pursuant to this section regardless of whether the plan is active or inactive or whether additional borrowings are available thereunder. Any amendment that does not increase the rate or rates of periodic interest charged by a licensee to a borrower under § 2216 or § 2217 of this title shall become effective as determined by the licensee, subject to compliance by the licensee with any applicable notice requirements under the Truth in Lending Act (15 U.S.C. §§ 1601 et seq.), and the regulations promulgated thereunder, as in effect from time to time. Any notice of an amendment sent by the licensee may be included in the same envelope with a periodic statement or as part of the periodic statement or in other materials sent to the borrower.

(b)(1) If an amendment increases the rate or rates of periodic interest charged by a licensee to a borrower under § 2216 or § 2217 of this title, the licensee shall mail or deliver to the borrower, at least 15 days before the effective date of the amendment, a clear and conspicuous written notice that shall describe the amendment and shall also set forth the effective date thereof and any applicable information required to be disclosed pursuant to the following provisions of this section.

(2) Any amendment that increases the rate or rates of periodic interest charged by a licensee to a borrower under § 2216 or § 2217 of this title shall become effective as to a particular borrower if the borrower does not, within 15 days of the earlier of the mailing or delivery of the written notice of the amendment (or such longer period as may be established by the licensee), furnish written notice to the licensee that the borrower does not agree to accept such amendment. The notice from the licensee shall set forth the address to which a borrower may send notice of the borrower's election not to accept the amendment and shall include a statement that, absent the furnishing of notice to the licensee of nonacceptance within the referenced 15 day (or longer) time period, the amendment will become effective and apply to such borrower. As a condition to the effectiveness of any notice that a borrower does not accept such amendment, the licensee may require the borrower to return to it all credit devices. If, after 15 days from the mailing or delivery by the licensee of a notice of an amendment (or such longer period as may have been established by the licensee as referenced above), a borrower uses a plan by making a purchase or obtaining a loan, notwithstanding that the borrower has prior to such use furnished the licensee notice that the borrower does not accept an amendment, the amendment may be deemed by the licensee to have been accepted and may become effective as to the borrower as of the date that such amendment would have become effective but for the furnishing of notice by the borrower (or as of any later date selected by the licensee).

(3) Any amendment that increases the rate or rates of periodic interest charged by a licensee to a borrower under § 2216 or § 2217 of this title may, in lieu of the procedure referenced in paragraph (2) of this subsection, become effective as to a particular borrower if the borrower uses the plan after a date specified in the written notice of the amendment that is at least 15 days after the mailing or delivery of the notice (but that need not be the date the amendment becomes effective) by making a purchase or obtaining a loan; provided, that the notice from the licensee includes a statement that the described usage after the referenced date will constitute the borrower's acceptance of the amendment.

(4) Any borrower who furnishes timely notice electing not to accept an amendment in accordance with the procedures referenced in paragraph (2) of this subsection and who does not subsequently use the plan, or who fails to use such borrower's plan as referenced in paragraph (3) of this subsection, shall be permitted to pay the outstanding unpaid indebtedness in such borrower's account under the plan in accordance with the rate or rates of periodic interest charged by a licensee to a borrower under § 2216 or § 2217 of this title without giving effect to the amendment; provided however, that the licensee may convert the borrower's account to a closed end credit account as governed by subchapter III of this chapter, on credit terms substantially similar to those set forth in the then-existing agreement governing the borrower's plan.

(5) Notwithstanding the other provisions of this subsection, no notice required by this subsection of an amendment of an agreement governing a revolving credit plan shall be required, and any amendment may become effective as of any date agreed upon between a licensee and a borrower, with respect to any amendment that is agreed upon between the licensee and the borrower, either orally or in writing.

(c) For purposes of this section, the following are examples of amendments that shall not be deemed to increase the rate or rates of periodic interest charged by a licensee to a borrower under § 2216 or § 2217 of this title:

(1) A decrease or increase in the required number or amount of periodic installment payments;

(2) Any change to a plan that increases the rate or rates in effect immediately prior to the change by less than 1/4 of 1 percentage point per annum; provided that a licensee may not make more than 1 such change in reliance on this paragraph with respect to a plan within any 12-month period;

(3)a. A change in the schedule or formula used under a variable rate plan under § 2217 of this title that varies the determination date of the applicable rate, the time period for which the applicable rate will apply or the effective date of any variation of the rate, or any other similar change, or

b. Any other change in the schedule or formula used under a variable rate plan under § 2217 of this title;

provided that the initial interest rate that would result from any such change under this paragraph (3), as determined on the effective date of the change or, if notice of the change is mailed or delivered to the borrower prior to the effective date, as of any date within 60 days before mailing or delivery of such notice, will not be an increase from the rate in effect on such date under the existing schedule or formula;

(4) A change from a variable rate plan to a fixed rate, or from a fixed rate to a variable rate plan so long as the initial rate that would result from such a change, as determined on the effective date of the change, or if the notice of the change is mailed or delivered to the borrower prior to the effective date, as of any date within 60 days before mailing or delivery of such notice, will not be an increase from the rate in effect on such date under the existing plan;

(5) A change from a daily periodic rate to a periodic rate other than daily or from a periodic rate other than daily to a daily periodic rate; and

(6) A change in the method of determining the outstanding unpaid indebtedness upon which periodic interest is calculated (including, without limitation, a change with respect to the date by which or the time period within which a new balance or any portion thereof must be paid to avoid additional periodic interest).

66 Del. Laws, c. 22, § 1; 66 Del. Laws, c. 403, § 3; 70 Del. Laws, c. 217, § 2; 71 Del. Laws, c. 19, § 69; 72 Del. Laws, c. 15, §§ 34, 35.;



§ 2225. Application of other State laws

Any other law of this State limiting the rate or amount of interest, discount, points, finance charges, service charges or other charges which may be charged, taken, collected, received or reserved shall not apply to extensions of credit under a revolving credit plan operated in accordance with this subchapter.

66 Del. Laws, c. 22, § 1.;



§ 2226. Nonexclusivity; captions

(a) The provisions of this subchapter are not exclusive and a licensee may at its option elect to extend credit either pursuant to this subchapter or as otherwise permitted by applicable law.

(b) Section headings and captions contained in this subchapter are inserted only as a matter of convenience and for reference and do not and shall not be construed to define, limit, extend or describe the scope of this subchapter or the meaning or intent of any section hereof.

66 Del. Laws, c. 22, § 1.;






Subchapter III Closed End Credit

§ 2227. Definitions

As used in this subchapter:

(1) "Business day" means, with respect to recission under § 2235A of this title, all calendar days except Sundays and legal public holidays.

(2) "Closed end credit" means the extension of credit by a licensee to a borrower pursuant to an arrangement or agreement which is not a revolving credit plan as defined in subchapter II of this chapter.

(3) "Conspicuously displayed" means highlighted through the use of capitalization, bold print, underlining or some combination thereof.

(4) "Loan" means any single extension of closed end credit.

(5) "Right of recission" means, with respect to any short-term consumer loan, the right to return any amount borrowed, in full, on or before the close of business of the business day following the day on which such sum has been disbursed or advanced without the incursion of any fee or other charges.

(6) "Rollover" means, with respect to any short-term consumer loan, the extension of an outstanding and unpaid indebtedness beyond the stated repayment period solely on the basis of the payment of a fee without approval of a new loan application.

(7) "Short-term consumer loan" means a loan of $1,000 or less made to an individual borrower that charges interest and/or fees for which the stated repayment period is less than 60 days and is not secured by title to a motor vehicle.

(8) "Workout agreement" means an agreement between an individual borrower and a licensee for the repayment of an outstanding and unpaid indebtedness. The workout agreement must provide for payments in equal installments over a period of at least 90 days and the licensee may not assess any other fee, interest charge, or other charge on the borrower as a result of converting the loan into a workout agreement.

66 Del. Laws, c. 22, § 1; 73 Del. Laws, c. 398, § 3; 78 Del. Laws, c. 278, § 1.;



§ 2228. Extension of credit

(a) Any licensee may, subject to any limitations on lending authority contained in its charter or otherwise imposed by law and subject to the other provisions of this subchapter, offer and extend closed end credit to a borrower and, in connection therewith, may charge and collect the interest and other charges permitted by this subchapter and may take such security as collateral in connection therewith as may be acceptable to the licensee. Loans to any 1 borrower may not exceed 20% of the paid-in capital stock and surplus of such lender.

(b) All licensees will maintain records or other comparable evidence of their activity taken to reach a decision on a loan. If a commitment between a licensee and an applicant is not met (regardless of whether a similar loan at a higher rate is closed or not) and the delay is the licensee's fault, or the licensee cannot demonstrate through its records or other comparable evidence that it took reasonably diligent steps to meet its deadline, such action or inaction taken by the licensee may be deemed to be an unsafe and unsound operating practice. In such a case, the Commissioner shall take appropriate action which may include, but is not limited to, an order to refund certain fees paid by the applicant to the licensee.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 105, § 24.;



§ 2229. Interest

A licensee may charge and collect interest in respect of a loan at such daily, weekly, monthly, annual or other periodic percentage rate or rates as the agreement governing the loan provides or as established in the manner provided in such agreement and may calculate such interest by way of simple interest or such other method as the agreement governing the loan provides. If the interest is precomputed it may be calculated on the assumption that all scheduled payments will be made when due. For purposes hereof, a year may but need not be a calendar year and may be such period of from 360 to 366 days, including or disregarding leap year, as the licensee may determine.

66 Del. Laws, c. 22, § 1.;



§ 2230. Variable rates

If the agreement governing the loan so provides, the periodic percentage rate or rates of interest charged and collected in respect of the loan may, if the interest is not precomputed and taken in advance, vary in accordance with a schedule or formula. Such periodic percentage rate or rates may vary from time to time as the rate determined in accordance with such schedule or formula varies and such periodic percentage rate or rates, as so varied, may be made applicable to all or any part of outstanding unpaid amounts of such loan on and after the effective date of such variation. This section shall not be construed to limit the authority of a licensee to charge and collect interest in respect of a loan in the manner and at the rate or rates authorized in any other section of this subchapter. Without limitation, a permissible schedule or formula hereunder may include provisions in the agreement governing the loan for a change in the periodic percentage rate or rates of interest applicable to all or any part of outstanding unpaid amounts whether by variation of the then applicable periodic percentage rate or rates of interest, variation of an index or margin or otherwise, contingent upon the happening of any event or circumstance specified in the loan agreement, which event or circumstance may include the failure of the borrower to perform in accordance with the terms of the loan agreement.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 303, § 41.;



§ 2231. Additional charges

In addition to or in lieu of interest at a periodic percentage rate or rates permitted by §§ 2229 and 2230 of this title, the licensee may charge and collect, in respect of a loan:

(1) Reasonable fees for services rendered or for reimbursement of expenses incurred in good faith by the licensee or its agents in connection with such loan, including, without limitation, commitment fees, official fees and taxes, premiums or other charges for any guarantee or insurance protecting the licensee against the borrower's default or other credit loss, or costs incurred by reason of examination of title, inspection, recording and other formal acts necessary or appropriate to the security of the loan, filing fees, attorney's fees and travel expenses;

(2) If the agreement governing a loan so provides, a licensee may impose, as interest, a late or delinquency charge upon any outstanding unpaid installment payments or portions thereof under the loan agreement which are in default; provided, however, that no more than 1 such delinquency charge may be imposed in respect of any single such installment payment or portion thereof regardless of the period during which it remains in default; and provided further that no such delinquency charge may exceed 5% of the amount of any such installment or portion thereof in default. Nothing contained in this subdivision shall limit, restrict or otherwise affect the right of a licensee under and pursuant to § 2230 of this title to change the periodic percentage rate or rates of interest applicable to the loan agreement between the licensee and a borrower upon the occurrence of a delinquency or default or other failure of the borrower to perform in accordance with the terms of the loan agreement;

(3) Such other charges as the Commissioner shall include in an itemized schedule of the maximum amounts which may be charged to an applicant for a loan for costs, fees, services, points, premiums and all other reasonable expenses which may be incurred by such applicant in connection with a loan. The maximum amounts permitted by said schedule may vary with the amount of the loan and shall bear a reasonable relationship to such loan, the services required and the complexity of the transaction. No licensee shall demand, collect or receive from any applicant for a loan, directly or indirectly, any other charges, or any greater amounts for any authorized charges than those permitted by said schedule or this subchapter. Every licensee shall furnish to every applicant for a loan a copy of said schedule at the time when such application is made.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 303, § 42; 70 Del. Laws, c. 327, § 46.;



§ 2232. Deferred installments

A licensee may at any time or from time to time permit a borrower to defer installment payments of a loan and may, in connection with such deferral, charge and collect deferral charges and may also require payment by such borrower of the additional cost to the licensee of premiums for continuing in force, until the end of such period of deferral, any insurance coverage provided in connection with the loan pursuant to § 2231 of this title.

66 Del. Laws, c. 22, § 1.;



§ 2233. Insurance

(a) A licensee may request but not require a borrower to be insured in respect of a loan under a life, health, accident, health and accident or other permissible insurance policy, whether group or individual, and in the event that a loan to a borrower is secured by an interest in real or personal property, the licensee may require the borrower to obtain insurance, from an insurer acceptable to the licensee, against loss of or damage to such property or against the liability arising out of the ownership or use of the property and may finance the premiums for such insurance.

(b) The offer and placement of insurance under this section shall be subject in all respects to the applicable provisions of Title 18.

66 Del. Laws, c. 22, § 1.;



§ 2234. Prepayment

(a) A borrower may prepay a loan in full at any time.

(b) If interest charged pursuant to § 2229 of this title in respect to a loan has been precomputed and taken in advance, then, in the event of prepayment of the entire indebtedness, the licensee shall refund to such borrower the unearned portion of the precomputed interest charge. This refund shall be in an amount not less than the amount which would be refunded if the unearned precomputed interest charge were calculated in accordance with the actuarial method, except that the borrower shall not be entitled to a refund which is less than $5. The unearned portion of the precomputed interest charge is, at the option of the licensee, either:

(1) That portion of the precomputed interest charge which is allocable to all originally scheduled or, if deferred, all deferred payment periods, or portions thereof, ending subsequent to the date of prepayment. The unearned precomputed interest charge is the total of that which would have been earned for each such period, or portion thereof, had the loan not been precomputed, by applying to unpaid balances of principal, according to the actuarial method, an annual percentage rate based on the precomputed interest charges, assuming that all payments were made as scheduled, or as deferred, if deferred. The licensee, at its option, may round this annual percentage rate to the nearest one quarter of 1 percent; or

(2) The total precomputed interest charge less the earned precomputed interest charge. The earned precomputed interest charge shall be determined by applying an annual percentage rate based on the total precomputed interest charge, under the actuarial method, to the unpaid balances for the actual time those balances were unpaid up to the date of prepayment.

(c) As used in subsection (b) of this section:

(1) "Actuarial method" means the method of allocating payments made on a loan between the outstanding balance of the loan and interest pursuant to which a payment is applied first to the accumulated interest and any remainder is subtracted from the outstanding balance of the loan.

(2) "Precomputed interest charge" means interest as computed by the add-on, discount or other similar method.

(3) "Payment period" means the time period within which periodic installment payments of a loan are due as provided in the agreement governing the loan.

(d) If a charge was made for premiums for insuring such borrower under an insurance policy pursuant to § 2233 of this title, then, in the event of prepayment, the licensee shall refund to such borrower the excess of the charge to such borrower therefor over the premiums paid or payable to the licensee, if such premiums were paid or payable to the licensee periodically, or the refund for such insurance premium received or receivable by the licensee, if such premium was paid or payable in a lump sum by the licensee, provided that no such refund shall be required if it amounts to less than $5.

(e) In connection with any prepayment of any loan by an individual borrower, the licensee may not impose any prepayment charge, except that in the case of a residential mortgage loan, the lender may charge and collect any prepayment penalty or charge specified in the agreement governing, or the bond, note or other evidence of, the loan.

66 Del. Laws, c. 22, § 1.;



§ 2235. Refinancing

(a) A borrower may, with the consent of the licensee, refinance the entire outstanding and unpaid amount of a loan, and the licensee may charge and collect a refinancing charge in connection with any such refinancing.

(b) For the purposes of this section, the entire outstanding and unpaid amount of a loan shall be deemed to be:

(1) If the interest and charges in respect of the loan were not taken in advance, the total of the unpaid balance and the accrued and unpaid interest and charges on the date of refinancing; or

(2) If the interest and charges on the loan were precomputed and taken in advance, the amount which the borrower would have been required to pay upon the prepayment on the date of refinancing pursuant to § 2234 of this title governing refund upon prepayment.

66 Del. Laws, c. 22, § 1.;

§ 2235A Short-term consumer loans.

(a) In addition to such other limitations and requirements as are imposed pursuant to other provisions of this subchapter, short-term consumer loans shall be subject to the following:

(1) Notwithstanding any other provision of law, no licensee shall make, and no borrower shall receive, a short-term consumer loan that would cause the borrower to have more than 5 short-term consumer loans from all licensees in any 12-month period. For the purposes of this section a rollover or a refinancing shall be considered a short-term consumer loan. Any loan made or collected in violation of this paragraph is void, and the licensee does not have the right to collect, receive, or retain any principal, interest, fees or other charges. A violation of this section is a violation of Chapter 25 of Title 6.

(2) No licensee shall make more than 4 rollovers of an existing short-term consumer loan. A licensee may, following not more than the maximum allowable number of rollovers, enter into a workout agreement with the borrower or take such other actions as are lawful to collect any outstanding and unpaid indebtedness.

(3) No licensee shall make a short-term consumer loan unless such loan is subject to a right of recission on the part of the individual borrower.

(4) No licensee shall pursue or threaten to pursue criminal action against an individual borrower in connection with the nonpayment of any amount due, including the unpaid return of any check or automated clearing house transaction.

(b) In addition to such other disclosure requirements as are imposed pursuant to other provisions of this subchapter, short-term consumer loans shall be subject to the following: No licensee shall make a short-term consumer loan unless the application for such loan, which application shall be written in both English and Spanish, contains a written disclosure, conspicuously displayed, that:

(1) The loan is designed as a short-term cash flow solution and not designed as a solution for longer term financial problems;

(2) Additional fees may accrue if the loan is rolled over; and

(3) Credit counseling services are available to consumers who are experiencing financial problems.

(c) Nothing in this section prohibits a licensee from refinancing the principal amount of a short-term consumer loan, subject to the limitations and requirements imposed herein.

(d) The Commissioner is authorized to promulgate rules and regulations to exempt certain loans or classes of loans from the requirements of this section.

(e) Every short-term consumer loan provider must post in plain view, in an area easily accessible to their customers at the entrance to the office and on any website, a schedule of fees and rates applicable to their loans, and a prominent statement that: "A payday loan is not intended to meet long-term financial needs."

(f) A licensee or licensee's agent shall not engage in any device or subterfuge intended to evade the requirements of this chapter through any method including, but not limited to, mail, telephone, Internet or any electronic means, including:

(1) Offering, making, or assisting a borrower to obtain a loan in violation of subsection (a) of this section, or brokering or acting as an agent for a third party in such a transaction, regardless of whether approval, acceptance or ratification is necessary to create a legal obligation for the third party.

(2) Disguising a short-term consumer loan as a revolving line of credit, or making or assisting a borrower to obtain a revolving line of credit for the purpose of avoiding the requirements of subsection (a) of this section.

73 Del. Laws, c. 398, § 4; 77 Del. Laws, c. 164, § 5; 78 Del. Laws, c. 278, § 2.;

§ 2235B Database.

(a) The Commissioner shall, by contract with a third-party provider or otherwise, develop and implement a common database with real-time access through an Internet connection by means of which a licensee may determine:

(1) Whether a borrower has an outstanding short-term consumer loan;

(2) The number of short-term consumer loans the borrower has outstanding;

(3) Whether the borrower is eligible for a loan under § 2235A(a) of this title; and

(4) Any other information necessary to comply with this chapter.

(b) The Commissioner shall ensure that the provider of the database referred to in this section is responsible to:

(1) Establish and maintain a process for responding to transaction verification requests from a licensee in the event the database is inaccessible due to technical difficulties;

(2) Take reasonable measures to prevent identity theft;

(3) Provide accurate and secure receipt, transmission and storage of borrower data; and

(4) Provide the Commissioner or his or her designee complete access to the database.

(c) Licensees shall:

(1) When entering into a short-term consumer loan, accurately and immediately submit to the database any data in the format that the Commissioner may require, including the borrower's name, address, social security or employment authorization number, gross monthly income, amount of transaction, interest rate, date of transaction, anticipated date loan will be paid off;

(2) Promptly correct any incorrect data entered into the database that was previously submitted; and

(3) Promptly record the date a short-term consumer loan is paid in full.

(d) A licensee must continue to enter and update all required information for any short-term consumer loans subject to this section that are outstanding or have not yet expired after the date on which the licensee no longer has the license required by this chapter. Within 10 business days after ceasing to make loans subject to this section, the licensee must submit a plan for continuing compliance with this subsection to the Commissioner for approval. The Commissioner must promptly approve or disapprove the plan and may require the licensee to submit a new or modified plan that ensures compliance with this section.

(e) The Commissioner shall adopt rules or regulations for the administration and enforcement of this section. Such regulations shall include:

(1) A requirement that identifying borrower information is deleted from the database on a regular and routine basis, 12 months after the loan is paid off;

(2) Standards for the retention, archiving, and deletion of information entered or stored in the database;

(3) A requirement that data collected pursuant to this section be used only as prescribed in this chapter or for research and reporting as authorized by the Banking Commissioner;

(4) A rule authorizing a fee per transaction for data required to be submitted. The fee shall be payable by the licensee to the Commissioner. The fee must reasonably reflect the costs necessary to defray the expenses associated with administering the provisions of this section. A customer shall not be charged all or part of the fee.

(f) The database established under this section shall not be considered a public record for purposes of the Freedom of Information Act in Chapter 100 of Title 29.

78 Del. Laws, c. 278, § 3; 70 Del.Laws, c. 186, § 1.;

§ 2235C Report by Commissioner.

(a) The Commissioner shall collect and submit the following information to the Banking Committee of the Senate and the Economic Development/Banking/Insurance/Commerce Committee of the House of Representatives on or before March 15 of each year:

(1) The total number and dollar amount of short-term consumer loan transactions;

(2) The total number of individual borrowers who entered into short-term consumer loan transactions along with their gross monthly income;

(3) The minimum, maximum, and average amount of short-term consumer loan transactions;

(4) The minimum, maximum, and average annual percentage rate of short-term consumer loans;

(5) The average number of days a short-term consumer loan is outstanding;

(6) The number of borrowers entering into each permissible number of short-term consumer loans, 1 transaction to 5 transactions;

(7) The default rate on short-term consumer loans;

(8) Any other information that the commissioner believes is relevant or useful; and

(9) Any other information requested by the banking committees at least 60 days before the Commissioner's report is due.

(b) The Commissioner shall require the database operator and licensees to submit any and all information necessary for the Commissioner to prepare the report referenced in subsection (a) of this section.

78 Del. Laws, c. 278, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2235A. Short-term consumer loans

(a) In addition to such other limitations and requirements as are imposed pursuant to other provisions of this subchapter, short-term consumer loans shall be subject to the following:

(1) Notwithstanding any other provision of law, no licensee shall make, and no borrower shall receive, a short-term consumer loan that would cause the borrower to have more than 5 short-term consumer loans from all licensees in any 12-month period. For the purposes of this section a rollover or a refinancing shall be considered a short-term consumer loan. Any loan made or collected in violation of this paragraph is void, and the licensee does not have the right to collect, receive, or retain any principal, interest, fees or other charges. A violation of this section is a violation of Chapter 25 of Title 6.

(2) No licensee shall make more than 4 rollovers of an existing short-term consumer loan. A licensee may, following not more than the maximum allowable number of rollovers, enter into a workout agreement with the borrower or take such other actions as are lawful to collect any outstanding and unpaid indebtedness.

(3) No licensee shall make a short-term consumer loan unless such loan is subject to a right of recission on the part of the individual borrower.

(4) No licensee shall pursue or threaten to pursue criminal action against an individual borrower in connection with the nonpayment of any amount due, including the unpaid return of any check or automated clearing house transaction.

(b) In addition to such other disclosure requirements as are imposed pursuant to other provisions of this subchapter, short-term consumer loans shall be subject to the following: No licensee shall make a short-term consumer loan unless the application for such loan, which application shall be written in both English and Spanish, contains a written disclosure, conspicuously displayed, that:

(1) The loan is designed as a short-term cash flow solution and not designed as a solution for longer term financial problems;

(2) Additional fees may accrue if the loan is rolled over; and

(3) Credit counseling services are available to consumers who are experiencing financial problems.

(c) Nothing in this section prohibits a licensee from refinancing the principal amount of a short-term consumer loan, subject to the limitations and requirements imposed herein.

(d) The Commissioner is authorized to promulgate rules and regulations to exempt certain loans or classes of loans from the requirements of this section.

(e) Every short-term consumer loan provider must post in plain view, in an area easily accessible to their customers at the entrance to the office and on any website, a schedule of fees and rates applicable to their loans, and a prominent statement that: "A payday loan is not intended to meet long-term financial needs."

(f) A licensee or licensee's agent shall not engage in any device or subterfuge intended to evade the requirements of this chapter through any method including, but not limited to, mail, telephone, Internet or any electronic means, including:

(1) Offering, making, or assisting a borrower to obtain a loan in violation of subsection (a) of this section, or brokering or acting as an agent for a third party in such a transaction, regardless of whether approval, acceptance or ratification is necessary to create a legal obligation for the third party.

(2) Disguising a short-term consumer loan as a revolving line of credit, or making or assisting a borrower to obtain a revolving line of credit for the purpose of avoiding the requirements of subsection (a) of this section.

73 Del. Laws, c. 398, § 4; 77 Del. Laws, c. 164, § 5; 78 Del. Laws, c. 278, § 2.;

§ 2235B Database.

(a) The Commissioner shall, by contract with a third-party provider or otherwise, develop and implement a common database with real-time access through an Internet connection by means of which a licensee may determine:

(1) Whether a borrower has an outstanding short-term consumer loan;

(2) The number of short-term consumer loans the borrower has outstanding;

(3) Whether the borrower is eligible for a loan under § 2235A(a) of this title; and

(4) Any other information necessary to comply with this chapter.

(b) The Commissioner shall ensure that the provider of the database referred to in this section is responsible to:

(1) Establish and maintain a process for responding to transaction verification requests from a licensee in the event the database is inaccessible due to technical difficulties;

(2) Take reasonable measures to prevent identity theft;

(3) Provide accurate and secure receipt, transmission and storage of borrower data; and

(4) Provide the Commissioner or his or her designee complete access to the database.

(c) Licensees shall:

(1) When entering into a short-term consumer loan, accurately and immediately submit to the database any data in the format that the Commissioner may require, including the borrower's name, address, social security or employment authorization number, gross monthly income, amount of transaction, interest rate, date of transaction, anticipated date loan will be paid off;

(2) Promptly correct any incorrect data entered into the database that was previously submitted; and

(3) Promptly record the date a short-term consumer loan is paid in full.

(d) A licensee must continue to enter and update all required information for any short-term consumer loans subject to this section that are outstanding or have not yet expired after the date on which the licensee no longer has the license required by this chapter. Within 10 business days after ceasing to make loans subject to this section, the licensee must submit a plan for continuing compliance with this subsection to the Commissioner for approval. The Commissioner must promptly approve or disapprove the plan and may require the licensee to submit a new or modified plan that ensures compliance with this section.

(e) The Commissioner shall adopt rules or regulations for the administration and enforcement of this section. Such regulations shall include:

(1) A requirement that identifying borrower information is deleted from the database on a regular and routine basis, 12 months after the loan is paid off;

(2) Standards for the retention, archiving, and deletion of information entered or stored in the database;

(3) A requirement that data collected pursuant to this section be used only as prescribed in this chapter or for research and reporting as authorized by the Banking Commissioner;

(4) A rule authorizing a fee per transaction for data required to be submitted. The fee shall be payable by the licensee to the Commissioner. The fee must reasonably reflect the costs necessary to defray the expenses associated with administering the provisions of this section. A customer shall not be charged all or part of the fee.

(f) The database established under this section shall not be considered a public record for purposes of the Freedom of Information Act in Chapter 100 of Title 29.

78 Del. Laws, c. 278, § 3; 70 Del.Laws, c. 186, § 1.;

§ 2235C Report by Commissioner.

(a) The Commissioner shall collect and submit the following information to the Banking Committee of the Senate and the Economic Development/Banking/Insurance/Commerce Committee of the House of Representatives on or before March 15 of each year:

(1) The total number and dollar amount of short-term consumer loan transactions;

(2) The total number of individual borrowers who entered into short-term consumer loan transactions along with their gross monthly income;

(3) The minimum, maximum, and average amount of short-term consumer loan transactions;

(4) The minimum, maximum, and average annual percentage rate of short-term consumer loans;

(5) The average number of days a short-term consumer loan is outstanding;

(6) The number of borrowers entering into each permissible number of short-term consumer loans, 1 transaction to 5 transactions;

(7) The default rate on short-term consumer loans;

(8) Any other information that the commissioner believes is relevant or useful; and

(9) Any other information requested by the banking committees at least 60 days before the Commissioner's report is due.

(b) The Commissioner shall require the database operator and licensees to submit any and all information necessary for the Commissioner to prepare the report referenced in subsection (a) of this section.

78 Del. Laws, c. 278, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2235B. Database

(a) The Commissioner shall, by contract with a third-party provider or otherwise, develop and implement a common database with real-time access through an Internet connection by means of which a licensee may determine:

(1) Whether a borrower has an outstanding short-term consumer loan;

(2) The number of short-term consumer loans the borrower has outstanding;

(3) Whether the borrower is eligible for a loan under § 2235A(a) of this title; and

(4) Any other information necessary to comply with this chapter.

(b) The Commissioner shall ensure that the provider of the database referred to in this section is responsible to:

(1) Establish and maintain a process for responding to transaction verification requests from a licensee in the event the database is inaccessible due to technical difficulties;

(2) Take reasonable measures to prevent identity theft;

(3) Provide accurate and secure receipt, transmission and storage of borrower data; and

(4) Provide the Commissioner or his or her designee complete access to the database.

(c) Licensees shall:

(1) When entering into a short-term consumer loan, accurately and immediately submit to the database any data in the format that the Commissioner may require, including the borrower's name, address, social security or employment authorization number, gross monthly income, amount of transaction, interest rate, date of transaction, anticipated date loan will be paid off;

(2) Promptly correct any incorrect data entered into the database that was previously submitted; and

(3) Promptly record the date a short-term consumer loan is paid in full.

(d) A licensee must continue to enter and update all required information for any short-term consumer loans subject to this section that are outstanding or have not yet expired after the date on which the licensee no longer has the license required by this chapter. Within 10 business days after ceasing to make loans subject to this section, the licensee must submit a plan for continuing compliance with this subsection to the Commissioner for approval. The Commissioner must promptly approve or disapprove the plan and may require the licensee to submit a new or modified plan that ensures compliance with this section.

(e) The Commissioner shall adopt rules or regulations for the administration and enforcement of this section. Such regulations shall include:

(1) A requirement that identifying borrower information is deleted from the database on a regular and routine basis, 12 months after the loan is paid off;

(2) Standards for the retention, archiving, and deletion of information entered or stored in the database;

(3) A requirement that data collected pursuant to this section be used only as prescribed in this chapter or for research and reporting as authorized by the Banking Commissioner;

(4) A rule authorizing a fee per transaction for data required to be submitted. The fee shall be payable by the licensee to the Commissioner. The fee must reasonably reflect the costs necessary to defray the expenses associated with administering the provisions of this section. A customer shall not be charged all or part of the fee.

(f) The database established under this section shall not be considered a public record for purposes of the Freedom of Information Act in Chapter 100 of Title 29.

78 Del. Laws, c. 278, § 3; 70 Del.Laws, c. 186, § 1.;

§ 2235C Report by Commissioner.

(a) The Commissioner shall collect and submit the following information to the Banking Committee of the Senate and the Economic Development/Banking/Insurance/Commerce Committee of the House of Representatives on or before March 15 of each year:

(1) The total number and dollar amount of short-term consumer loan transactions;

(2) The total number of individual borrowers who entered into short-term consumer loan transactions along with their gross monthly income;

(3) The minimum, maximum, and average amount of short-term consumer loan transactions;

(4) The minimum, maximum, and average annual percentage rate of short-term consumer loans;

(5) The average number of days a short-term consumer loan is outstanding;

(6) The number of borrowers entering into each permissible number of short-term consumer loans, 1 transaction to 5 transactions;

(7) The default rate on short-term consumer loans;

(8) Any other information that the commissioner believes is relevant or useful; and

(9) Any other information requested by the banking committees at least 60 days before the Commissioner's report is due.

(b) The Commissioner shall require the database operator and licensees to submit any and all information necessary for the Commissioner to prepare the report referenced in subsection (a) of this section.

78 Del. Laws, c. 278, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2235C. Report by Commissioner

(a) The Commissioner shall collect and submit the following information to the Banking Committee of the Senate and the Economic Development/Banking/Insurance/Commerce Committee of the House of Representatives on or before March 15 of each year:

(1) The total number and dollar amount of short-term consumer loan transactions;

(2) The total number of individual borrowers who entered into short-term consumer loan transactions along with their gross monthly income;

(3) The minimum, maximum, and average amount of short-term consumer loan transactions;

(4) The minimum, maximum, and average annual percentage rate of short-term consumer loans;

(5) The average number of days a short-term consumer loan is outstanding;

(6) The number of borrowers entering into each permissible number of short-term consumer loans, 1 transaction to 5 transactions;

(7) The default rate on short-term consumer loans;

(8) Any other information that the commissioner believes is relevant or useful; and

(9) Any other information requested by the banking committees at least 60 days before the Commissioner's report is due.

(b) The Commissioner shall require the database operator and licensees to submit any and all information necessary for the Commissioner to prepare the report referenced in subsection (a) of this section.

78 Del. Laws, c. 278, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2236. Attorney's fees; costs

In the event a borrower defaults under the terms of a loan, the licensee may, if the borrower's account is referred to an attorney (not a regularly salaried employee of the licensee) or to a third party for collection and if the agreement governing, or the bond, note or other evidence of, the loan so provides, charge and collect from the borrower a reasonable attorney's fee. In addition, following a borrower's default, the licensee may, if the agreement governing, or the bond, note or other evidence of, the loan so provides, recover from the borrower all court, alternative dispute resolution or other collection costs (including, without limitation, fees and charges of collection agencies) actually incurred by the licensee.

66 Del. Laws, c. 22, § 1; 72 Del. Laws, c. 15, § 36.;



§ 2237. Application of other State laws

Any other law of this State limiting the rate or amount of interest, discount, points, finance charges, service charges or other charges which may be charged, taken, collected, received or reserved shall not apply to extensions of credit made in accordance with this subchapter.

66 Del. Laws, c. 22, § 1.;



§ 2238. Nonexclusivity; captions

(a) The provisions of this subchapter are not exclusive and a licensee may at its option elect to extend credit either pursuant to this subchapter or as otherwise permitted by applicable law.

(b) Section headings and captions contained in this subchapter are inserted only as a matter of convenience and for reference and do not and shall not be construed to define, limit, extend or describe the scope of this subchapter or the meaning or intent of any section hereof.

66 Del. Laws, c. 22, § 1.;






Subchapter IV Prohibitions and Penalties

§ 2239. Penalty for failure to give copy of obligation to borrower

Every lender shall give to the borrower, on request, a correct copy of the obligation evidencing the loan, and on failure or refusal on such request to furnish the borrower with such copy shall be fined, for each offense, not less than $20 nor more than $100, or imprisoned for not more than 1 month, or both.

66 Del. Laws, c. 22, § 1.;



§ 2240. Penalty for making loans without license; exception

(a) Loans as authorized by this chapter shall not be made unless a license of registration has first been obtained from the State Bank Commissioner. Whoever violates this subsection shall be fined not less than $50 nor more than $200 for each offense, or imprisoned not more than 3 months, or both.

(b) Subsection (a) of this section shall not apply to any person transacting the business of lending money in accordance with the provisions of § 2202 of this title.

66 Del. Laws, c. 22, § 1; 68 Del. Laws, c. 105, § 25.;



§ 2241. Responsibility of agents

For every violation of this chapter by any association, firm, partnership, trustee system or combination of persons not incorporated, or by any corporation, any member of the association, firm, partnership, trustee system or combination of persons not incorporated, and the president, secretary or treasurer, or any person acting as agent of the association, firm, partnership, trustee system or combination of persons not incorporated, or corporation, may be proceeded against as a principal, and if found guilty of violating this chapter, shall be punished as provided in this chapter.

66 Del. Laws, c. 22, § 1.;



§ 2242. Salary orders, warrants or assignments as security for loans, confessions of judgment, acceleration; penalties for violations

(a) No order, warrant or claim of any kind, from any employee upon his or her employer, for any salary or part thereof due or to become due to such employee from such employer, shall be taken, accepted or agreed to be taken or accepted, as security for money loaned or to be loaned.

(b) No instrument evidencing a loan under this chapter shall contain any acceleration clause under which any part, or all of the unpaid balance, of the obligation not yet matured, may be declared due and payable because the holder deems himself or herself to be insecure or any power of attorney to confess judgment or any other power of attorney.

(c) Whoever violates this section shall be fined not less than $100 nor more than $500, or imprisoned not more than 6 months, or both.

66 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2243. False or misleading advertising prohibited

It shall be unlawful for any person to cause to be placed before the public in this State, directly or indirectly, any false or misleading advertising matter pertaining to loans under this chapter or the availability thereof; provided, however, that this section shall not apply to the owner, publisher, operator or employees of any publication or radio or television station which disseminates such advertising matter without knowledge of the false or misleading character thereof.

66 Del. Laws, c. 22, § 1.;



§ 2244. Reverse mortgages

(a) For purposes of this section, unless the context requires otherwise:

(1) "Independent housing counselor" means a housing counseling agency approved by the United States Department of Housing and Urban Development, or any government agency or nonprofit organization that is not affiliated with either the reverse mortgage lender or any other person receiving a fee from the transaction and provides mortgage loan counseling to the public of this State regarding the advisability of entering into a reverse mortgage transaction.

(2) "Reverse mortgage loan" means a mortgage loan, as defined by § 2101(4) of this title, the proceeds of which are disbursed to the mortgagor in 1 or more lump sums, or in equal or unequal installments, either directly by the lender or the lender's agent, and which requires no repayment until a future time, upon the earliest occurrence of 1 or more events specified in the reverse mortgage loan contract.

(b) A licensee shall not finalize a reverse mortgage loan until it has received a written certification from an independent housing counselor attesting that the prospective borrower has received counseling on reverse mortgage loans that includes the information specified in 12 U.S.C. § 1715z-20(f) and such other information as the Commissioner may designate by regulation.

76 Del. Laws, c. 335, § 2.;



§ 2245. Mortgage loan modification services; compensation

(a) As used in this section, unless the context requires otherwise, "mortgage loan" has the meaning set forth in § 2101 of this title.

(b) As used in this section, unless the context requires otherwise, "mortgage loan modification services" means services as an intermediary between an individual and 1 or more mortgage loan creditors for the purpose of obtaining:

(1) Assent to the repayment of a mortgage loan on terms more favorable to the individual than the terms of the original mortgage loan; or

(2) An arrangement to delay, prevent, remedy, eliminate or discharge any default on the terms of a mortgage loan, or the sale of any property incident to a foreclosure or other judicial proceeding based on a mortgage loan.

(c) A licensee may not receive any compensation for mortgage loan modification services prior to the execution of a written contract that describes in detail all such services that the licensee will perform and all compensation that the licensee will receive for those services. Any compensation received by a licensee in advance of the completion of all such services may not exceed $250.

(d) The total compensation that a licensee receives for mortgage loan modification services must be limited to an amount that is customary and reasonable for those services in this State.

77 Del. Laws, c. 138, § 2.;






Subchapter V Title Loans

§ 2250. Definitions

As used in this subchapter:

(1) "Business day" means all calendar days except Saturdays, Sundays and legal holidays (as that term is defined in Chapter 5 of Title 1).

(2) "Conspicuous" has the meaning set forth in § 1-201 of Title 6.

(3) "Rollover" means the extension of an outstanding and unpaid indebtedness beyond the originally stated repayment period.

(4) "Title loan" means a loan made to one or more natural persons by a licensee and secured by the title to a motor vehicle, which loan is not used for the purpose of purchasing the vehicle that is used as security and which loan has an originally stated repayment period of 180 days or less.

(5) "Workout agreement" means an agreement for repayment of the outstanding and unpaid indebtedness on a title loan.

77 Del. Laws, c. 164, § 1.;



§ 2251. Deceptive advertising prohibited

No licensee shall advertise, market the availability of, or otherwise seek to induce any natural person to apply for, or enter into an obligation concerning, a title loan in any manner that violates either subchapter II (Consumer Fraud) or subchapter III (Deceptive Trade Practices) of Chapter 25 of Title 6. Further, no licensee shall advertise a title loan interest rate that is lower for an initial period, if that interest rate increases during any rollover.

77 Del. Laws, c. 164, § 1.;



§ 2252. Disclosures

No licensee shall make a title loan without providing to the borrower, before the borrower signs the loan agreement, all of the following written disclosures in a conspicuous format:

(1) "The loan you are considering entering into is strictly for short-term cash, and is not a solution for long-term financial problems."

(2) "You, as borrower, are not compelled to complete the loan agreement merely because you have received any disclosures."

(3) "If you sign the title loan agreement, the title loan lender will obtain a security interest in your motor vehicle, and if you fail to meet the obligations of the title loan agreement, the lender can take possession of your motor vehicle and sell it."

(4) "If the lender takes possession of your motor vehicle, you may lose equity in that vehicle."

(5) "You have a right to rescind the title loan agreement for any reason, at no cost to you, at any time up to the end of the business day following the day in which the loan proceeds of the title loan were disbursed to you by returning the full amount of the loan proceeds to the title lender."

(6) "You have the right to receive information about credit counseling services from the Office of the State Bank Commissioner."

(7) "You may file a complaint with the Office of the State Bank Commissioner if you believe your lender has violated any law regarding your title loan."

77 Del. Laws, c. 164, § 1.;



§ 2253. Right of rescission

(a) A title loan borrower may rescind a title loan for any reason up to the end of the business day following the day on which proceeds of the loan were disbursed to the borrower.

(b) If a licensee fails to make any disclosure required by § 2252 of this title, a title loan borrower may elect, in lieu of any other available remedy, to rescind the loan at any time up to 1 year from the date scheduled for the final payment on the loan as specified in the original loan agreement, any rollover of the loan, or any workout agreement on the loan, whatever occurs last.

(c) A title loan borrower shall not incur any fee, interest, or other charge by exercising a right of rescission, except any fee or charge incurred by the licensee in the normal course of business in connection with the making of the title loan.

(d) A title loan borrower may rescind a title loan by delivering within the appropriate time specified in this section a notice of rescission to the licensee that issued the loan.

(1) If the rescission is pursuant to subsection (a) of this section, the borrower shall at the same time also return to the licensee all loan proceeds that the borrower received.

(2) If the rescission is pursuant to subsection (b) of this section, the borrower shall at the same time also return to the licensee any unpaid balance of the loan proceeds that the borrower received less any fees, interest or other charges that the borrower paid the licensee on the loan. If such fees, interest, or other charges exceed the unpaid loan proceeds, the licensee shall promptly refund that excess to the borrower.

(e) Upon rescission of a title loan, the licensee that issued the loan shall promptly take all actions necessary or appropriate to terminate any security interest in the motor vehicle that is used as security for that loan if the borrower still owns that vehicle.

77 Del. Laws, c. 164, § 1.;



§ 2254. Rollover limit

No licensee shall make a title loan rollover that would extend the repayment period for the loan beyond 180 days from the date on which the loan proceeds were disbursed to the borrower.

77 Del. Laws, c. 164, § 1.;



§ 2255. Workout agreement

(a) If a title loan borrower fails to repay the loan in accordance with the original provisions of the loan or any rollover of the loan, a licensee shall not take possession of the motor vehicle that is used as security for that loan or file suit on the loan until the licensee offers the borrower a workout agreement. Every workout agreement shall require a net reduction of at least 10% of the outstanding and unpaid indebtedness on the loan every month. A borrower shall have at least 10 business days to accept a workout agreement before the licensee takes possession of the motor vehicle.

(b) A title loan borrower who enters into a workout agreement with a licensee shall not be considered in default of the loan, and a licensee shall not take possession of a motor vehicle that is used as security for that loan or file suit against the borrower, unless the borrower defaults under the workout agreement.

77 Del. Laws, c. 164, § 1.;



§ 2256. Federal Fair Debt Collection Practices Act

No licensee who employs a debt collector, as defined in the Federal Fair Debt Collection Practices Act, as amended (Pub. L. 95-109, 91 Stat. 874) [15 U.S.C. § 1692 et seq.], to collect any outstanding and unpaid indebtedness under a title loan shall knowingly cause or permit such debt collector to act in a manner which violates that act.

77 Del. Laws, c. 164, § 1.;



§ 2257. Threat of criminal prosecution prohibited

No licensee shall seek or threaten to seek the criminal prosecution of a title loan borrower in connection with the nonpayment of any amount due under the loan, including the unpaid return of any check or automated clearing house transaction.

77 Del. Laws, c. 164, § 1.;



§ 2258. Interest after default or repossession

If a title loan borrower defaults on the loan, interest shall accrue on that loan at the rate specified in the original loan agreement for the original title loan period, any rollover period, and the period of any workout agreement. If the borrower remains in default at the expiration of the last of those periods, interest shall accrue from that point forward at no more than the legal rate specified in § 2301 of Title 6 as of that time. In all such cases, interest shall cease to accrue at the time a licensee takes possession of the motor vehicle that is used as security for that loan. Interest following a judgment that is rendered by a court of competent jurisdiction in favor of the licensee in any suit for breach of the loan agreement shall accrue at a rate determined by the court.

77 Del. Laws, c. 164, § 1.;



§ 2259. Possession of motor vehicle after default

A licensee may take possession of the motor vehicle that is used as security for a title loan only in accordance with procedures specified in part 6 (Default) of Article 9 (Uniform Commercial Code — Secured Transactions) of Title 6.

77 Del. Laws, c. 164, § 1.;



§ 2260. Sale of motor vehicle

Notwithstanding any other provision of law, the proceeds of a licensee's sale of a motor vehicle that is used as security for a title loan shall satisfy all outstanding and unpaid indebtedness under that loan, and the borrower on that loan shall not be liable for any deficiency resulting from that sale. The licensee shall nevertheless still be required to pay the borrower any surplus arising from the sale of that motor vehicle as required by part 6 (Default) of Article 9 (Uniform Commercial Code — Secured Transactions) of Title 6.

77 Del. Laws, c. 164, § 1.;



§ 2261. Notice to borrower

In addition to any other requirement of law, a licensee shall provide to the borrower, within 30 days of the date of the sale of any motor vehicle that is used as security for a title loan, a written explanation of the disposition of the proceeds of that sale. The explanation shall include all of the information required for an explanation under § 9-616 of Title 6, and shall be provided whether or not the sale resulted in a surplus or deficiency with respect to the amount owed by the borrower. The explanation shall include a notice that the sale has satisfied all outstanding and unpaid indebtedness under the title loan.

77 Del. Laws, c. 164, § 1.;









CHAPTER 23. SALE OF CHECKS AND TRANSMISSION OF MONEY

§ 2301. Citation

This chapter may be cited as "The Sale of Checks Act."

5 Del. C. 1953, § 2301; 58 Del. Laws, c. 421.;



§ 2302. Definitions

For the purposes of this chapter:

(1) "Person" means any individual, partnership, association, joint stock association or corporation, but does not include the United States government or the government of this State.

(2) "Licensee" means a person duly licensed by the State Bank Commissioner pursuant to this chapter.

(3) "Check" means any check, draft, money order, personal money order or other instrument for the transmission or payment of money.

(4) "Personal money order" means any instrument for the transmission or payment of money in relation to which the purchaser or remitter appoints or purports to appoint the seller thereof as his agent for the receipt, transmission or handling of money, whether such instrument be signed by the seller or by the purchaser or remitter or some other person.

(5) "Sell" means to sell, to issue, or to deliver a check.

(6) "Deliver" means to deliver a check to the first person who in payment for same makes or purports to make a remittance of or against the face amount thereof, whether or not the deliverer also charges a fee in addition to the face amount, and whether or not the deliverer signs the check.

(7) "Commissioner" means the State Bank Commissioner.

(8) "Accelerated mortgage payment provider" means any person who, in accordance with a written contract, receives funds from a mortgagor to transmit, on behalf of such mortgagor, to a lender or servicer in order to exceed regularly scheduled minimum payment obligations under the terms of the indebtedness.

5 Del. C. 1953, § 2302; 58 Del. Laws, c. 421; 71 Del. Laws, c. 19, § 71.;



§ 2303. License required

No person, except those specified in § 2304 or agents of a licensee as provided in § 2311 shall engage in the business of selling checks, or issuing checks or engage in the business of receiving money for transmission or transmitting the same without having first obtained a license hereunder.

5 Del. C. 1953, § 2303; 58 Del. Laws, c. 421.;



§ 2304. Exemption from licensing

(a) No license shall be required hereunder of banks, trust companies, credit unions, building and loan associations and savings and loan associations, organized under the laws of any state in the United States of America or the United States of America, which either are authorized to do business in this State, or which act through a contractor or agent authorized to do business in this State.

(b) Nothing contained in this section or any other section of this chapter shall be construed to enlarge or limit the rights which any of the above-named organizations have under any existing law.

(c) The Commissioner shall be authorized to exempt from any or all of the provisions of this chapter such persons or classes of persons, or checks or transmissions or classes of checks or transmissions, as the Commissioner shall find inappropriate to include within the coverage of this chapter in order to effectuate the purposes of this chapter. The Commissioner may by regulation establish procedures for application, fees and other requirements for an exemption pursuant to this subsection.

5 Del. C. 1953, § 2304; 58 Del. Laws, c. 421; 69 Del. Laws, c. 58, § 1; 70 Del. Laws, c. 327, § 47; 71 Del. Laws, c. 19, § 72; 76 Del. Laws, c. 86, § 1.;



§ 2305. Qualifications

To qualify for a license hereunder an applicant shall meet the following requirements:

(1) The applicant shall have a net worth of at least $100,000 computed according to generally accepted accounting principles;

(2) The financial responsibility, financial condition, financial and business experience, character and general fitness of the applicant shall be such as reasonably to warrant the belief that applicant's business will be conducted honestly, carefully and efficiently. To the extent deemed advisable by the Commissioner, the Commissioner may investigate and consider the qualifications of the applicant including principals, officers and directors of an applicant in determining whether this qualification has been met.

5 Del. C. 1953, § 2305; 58 Del. Laws, c. 421.;



§ 2306. Applications

Each application for a license shall be made in writing and under oath to the Commissioner in such form and containing such information as he may prescribe including the name and business and residence address:

(1) Of the proprietor, if the applicant is an individual;

(2) Of every member, if the applicant is a partnership or unincorporated association;

(3) Of the corporation and each officer and director thereof, if the applicant is a corporation, stating the date and the state of incorporation.

5 Del. C. 1953, § 2306; 58 Del. Laws, c. 421.;



§ 2307. Accompanying fees and statements

Each application for a license shall be accompanied by:

(1) An investigation fee of $172.50 which shall not be subject to refund.

(2) The annual license fee as specified in § 2310.

(3) Financial statements reasonably satisfactory to the Commissioner.

5 Del. C. 1953, § 2307; 58 Del. Laws, c. 421; 67 Del. Laws, c. 260, § 1.;



§ 2308. Action by Commissioner; conditional approval; license requirements; acquisition

(a) Upon the filing of the application and the payment of the investigation fee and the annual license fee, the Commissioner shall, to the extent the Commissioner deems advisable, investigate the financial responsibility, financial condition, financial and business experience, character and general fitness of the applicant, and if the Commissioner finds these qualities are such as to warrant the belief that the applicant's business will be conducted honestly, fairly, equitably, carefully and efficiently within the purposes of the intent of this chapter and in the manner commanding the confidence and trust of the community, the Commissioner shall advise the applicant in writing of the Commissioner's conditional approval of the application, and thereafter, upon compliance by the applicant with § 2309 of this title, shall issue to the applicant a license to engage in the business of selling and issuing checks, subject to this chapter. If the Commissioner determines on the basis of the Commissioner's investigation that the applicant does not comply with the purposes of this chapter as set forth in the preceding sentence of this section he shall notify the applicant of the denial of the conditional approval of the license stating the reasons therefor in writing.

(b) Each license issued under this chapter shall state the address at which the business is to be conducted and shall state fully the name of the licensee. A copy of such license shall be prominently posted in each place of business of the licensee. In case such location be changed, the Commissioner shall issue without charge an amended license showing the new location. In case there is a change of name but no change in corporate structure, the Commissioner shall issue without charge an amended license showing the new name. Such license shall not be otherwise transferable or assignable. No licensee shall maintain an office at any other location than that designated in the license. The Commissioner may issue more than 1 license to the same applicant upon payment of the required fees and compliance with all applicable provisions of law.

(c) Upon written request, the Commissioner may in the Commissioner's discretion grant conditional approval for an acquired licensee to conduct its business under its existing license for a period not to exceed 60 days when control of the licensee changes and a new application for licensure has been filed in accordance with this chapter.

5 Del. C. 1953, § 2308; 58 Del. Laws, c. 421; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 15, § 37.;



§ 2309. Surety bonds and irrevocable letters of credit

(a) Surety bonds. —

(1) Every licensee shall file with the Commissioner, in a form satisfactory to the Commissioner, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $25,000 and in an additional principal sum of $5,000 for each location in excess of 1 at which the applicant proposes to conduct a business licensed by this chapter, but in no event shall the bond be required to be in excess of $250,000.

(2) No bond shall be accepted unless the following requirements are satisfied:

a. The term of the bond shall be commensurate with the license period or continuous;

b. The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

c. The bond shall run to the State, for the benefit of the office of the State Bank Commissioner and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. Surety claims shall be paid to the office of the State Bank Commissioner by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(3) If the licensee changes its surety company or the bond is otherwise amended, the licensee shall immediately provide the Commissioner with the amended original copy of the surety bond. No cancellation of an existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Commissioner at least 30 days before the date upon which cancellation shall take effect.

(4) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner shall determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(5) When a surety company receives a claim against the bond of a licensee, it shall immediately notify the Commissioner and shall not pay any claim unless and until it receives notice to do so from the Commissioner.

(6) The Commissioner shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

(b) Irrevocable letters of credit. — In lieu of requiring the filing of a surety bond, the Commissioner may, at the Commissioner's discretion, accept from a licensee an irrevocable letter of credit.

(1) Such irrevocable letter of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Commissioner, in a form satisfactory to the Commissioner in the principal sum of $25,000 and in an additional principal sum of $5,000 for each location in excess of 1 at which the applicant proposes to conduct a business licensed by this chapter, but in no event shall such irrevocable letter of credit be required to be in excess of $250,000.

(2) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

a. The irrevocable letter of credit shall run to the State, for the benefit of the office of the State Bank Commissioner and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

b. Draws upon such irrevocable letter of credit shall be available by sight drafts thereunder, in amounts determined by the Commissioner, up to the aggregate amount of the irrevocable letter of credit. Such drafts shall be paid in accordance with § 5-112(1) of Title 6.

(3) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner shall determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(4) The Commissioner may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

5 Del. C. 1953, § 2309; 58 Del. Laws, c. 421; 71 Del. Laws, c. 19, § 73.;



§ 2310. Annual license fee

After applicant receives notice of conditional approval by the Commissioner of the application for an original license and annually thereafter at least 30 days prior to the expiration of such license, applicant shall file with the Commissioner a renewal application together with a statement listing the locations in the State of the offices of the applicant and the names and locations of the applicant's agents. The licensee shall pay to the Commissioner with such list a license fee of $4.60 for each such location in excess of 1. The fee shall cover the remainder of the calendar year in which license is granted. Thereafter each licensee shall submit a current list together with a renewal application not less than 30 days prior to the expiration of such license and pay a license fee of $230 plus $4.60 for each location on the list submitted. The requirements of this section shall not apply to any agent of a licensee who is exempt from this chapter pursuant to § 2304(a) of this title. The Commissioner may mandate that applications for renewal shall be treated as new applications if said renewal applications are not on file with the office of the State Bank Commissioner at least 30 days prior to the expiration of such license or renewal thereof. Licensees which have not complied with supervisory letters may be refused license renewal.

5 Del. C. 1953, § 2310; 58 Del. Laws, c. 421; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, § 6; 70 Del. Laws, c. 6, §§ 10-12; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 327, § 42.;



§ 2311. Agents

A licensee may conduct the licensee's business at 1 or more locations within the State and through or by means of such agents as the licensee may from time to time designate or appoint. No license under this chapter shall be required of any agent of a licensee. In order for an agent to be authorized to act for the licensee in this State, the licensee shall have on file with the Commissioner the name and address of the agent, and the licensee shall notify the Commissioner within 30 days of the change of name or address of an agent or of the termination of any such agent. If the bond deposited by the licensee under § 2309 of this title is less than the maximum provided thereunder, the licensee shall submit and deposit a supplementary bond in the amount required by § 2309 of this title for the additional location or locations that are added. In the event that the licensee shall have filed an irrevocable letter of credit in lieu of a surety bond under § 2309(b) of this title the amount of such letter of credit shall be increased accordingly. The requirements of this section shall not apply to any agent of a person who is exempt from this chapter pursuant to § 2304 of this title.

5 Del. C. 1953, § 2311; 58 Del. Laws, c. 421; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 86, § 2.;



§ 2312. Liability of licensees

(a) Each licensee shall be liable for the payment of all checks which the licensee sells in this State, in whatever form and whether directly or through an agent, as the maker or drawer thereof according to the negotiable instruments law of this State; and a licensee who sells a check, whether directly or through an agent, upon which the licensee is not designated as maker or drawer shall nevertheless have the same liabilities with respect thereto as if the licensee had signed the same as the maker or drawer thereof.

(b) Each licensee engaged in the business of receiving money for transmission shall be liable for payment of all amounts received for transmission.

5 Del. C. 1953, § 2312; 58 Del. Laws, c. 421; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, § 74.;



§ 2313. Disclosure of responsibility and evidence of receipt

(a) Every check sold by a licensee, directly or through an agent, shall bear the name of the licensee clearly imprinted thereon.

(b) Every licensee shall furnish a customer with a receipt or other acknowledgment upon receiving funds from such customer. Such receipt or other acknowledgment shall be numbered serially and shall bear the name and address of the licensee. Each licensee who receives money for transmission abroad shall forward such money to the person or bank designated to receive the same within 5 days after receipt thereof, and shall immediately give the person delivering the money for transmission a receipt and his name with the name and address of the licensee printed thereon. The receipt shall state the date when such money was received, the amount thereof, its equivalent in the currency of the country to which it is to be forwarded, and the name and address of the payee.

(c) In lieu of the provisions of subsection (b) of this section, every accelerated mortgage payment provider may furnish an annual statement to a mortgagor of the transmittals. Each such statement shall identify the dates money was received for transmission and the amounts thereof, the dates transmittals were made to the lender on behalf of the mortgagor and the amounts thereof and the name and address of the lender or recipient of such transmittals.

5 Del. C. 1953, § 2313; 58 Del. Laws, c. 421; 71 Del. Laws, c. 19, § 75.;



§ 2314. Examination

The Commissioner may examine the business, books and records of the licensee at any time, the reasonable cost of such examination to be paid by licensee.

5 Del. C. 1953, § 2314; 58 Del. Laws, c. 421; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, § 76; 73 Del. Laws, c. 24, § 10.;



§ 2315. Suspension, revocation or surrender of license

(a) The Commissioner may revoke any license issued hereunder upon finding that:

(1) The licensee has violated any provision of this chapter or any rule or regulation made by the Commissioner under and within the authority of this chapter or of any other law, rule or regulation of this State or the United States;

(2) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the Commissioner in refusing originally to issue such license; or

(3) The licensee has engaged in business activities or practices, in connection with any business for which a license is required under this chapter, which could be deemed unfair or deceptive by nature of intent. Such activities and practices include, but are not limited to, the use of tactics which mislead the consumer, misrepresent the consumer transaction or any part thereof, or otherwise create false expectations on the part of the consumer.

(b) The Commissioner may temporarily suspend any license pending the issuance of a final order as provided in Chapter 101 of Title 29.

(c) Except as provided in subsection (b) of this section, no license shall be revoked or suspended except after notice and an opportunity for the licensee to request a hearing in accordance with Chapter 101 of Title 29.

(d) Any licensee may surrender any license by delivering to the Commissioner such license together with written notice that it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

(e) No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any person.

(f) Every license issued hereunder shall remain in force and effect until the same shall have expired or shall have been surrendered, revoked or suspended in accordance with this chapter, but the Commissioner shall have authority to reinstate a suspended license or to issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the Commissioner in refusing originally to issue such license under this chapter.

(g) Whenever the Commissioner shall revoke or suspend a license issued pursuant to this chapter, the Commissioner shall forthwith execute a written order to that effect. The Commissioner shall forthwith serve the written order upon the licensee. Any such order may be reviewed in the manner provided by Chapter 101 of Title 29.

5 Del. C. 1953, § 2315; 58 Del. Laws, c. 421; 73 Del. Laws, c. 24, § 11; 77 Del. Laws, c. 126, § 5.;



§ 2316. Appeal from Commissioner

Repealed by 73 Del. Laws, c. 24, § 12, eff. April 17, 2001. For present law see § 2315 of this title.;



§ 2317. Penalties

Any person who violates any provision of this chapter shall be fined not less than $100 nor more than $500 or imprisoned for not more than 90 days, or both for each such offense.

5 Del. C. 1953, § 2317; 58 Del. Laws, c. 421.;



§ 2318. Rules and regulations

The Commissioner may adopt rules and regulations necessary for the administration of this chapter.

5 Del. C. 1953, § 2318; 58 Del. Laws, c. 421.;






CHAPTER 24. MORTGAGE LOAN ORIGINATORS

§ 2401. Title

This chapter may be cited as the "Delaware Secure and Fair Enforcement for Mortgage Licensing Act of 2009" or "Delaware S.A.F.E. Mortgage Licensing Act of 2009."

77 Del. Laws, c. 96, § 1.;



§ 2402. Purpose

(a) The activities of mortgage loan originators and the origination or offering of financing for residential real property have a direct, valuable and immediate impact upon Delaware's consumers, Delaware's economy, the neighborhoods and communities of Delaware, and the housing and real estate industry. The General Assembly finds that accessibility to mortgage credit is vital to this State's citizens. The General Assembly also finds that it is essential for the protection of the citizens of Delaware and the stability of Delaware's economy that reasonable standards for licensing and regulation of the business practices of mortgage loan originators be imposed. The General Assembly further finds that the obligations of mortgage loan originators to consumers in connection with originating or making residential mortgage loans are such as to warrant the regulation of the mortgage lending process. The purpose of this chapter is to protect consumers seeking mortgage loans and to ensure that the mortgage lending industry is operating without unfair, deceptive, and fraudulent practices on the part of mortgage loan originators.

(b) Therefore, the General Assembly establishes within this chapter an effective system of supervision and enforcement of the mortgage lending industry, including:

(1) The authority to issue licenses to conduct business under this chapter, including the authority to write rules or regulations or adopt procedures necessary to the licensing of persons covered under this chapter;

(2) The authority to deny, suspend, condition or revoke licenses issued under this chapter; and

(3) The authority to examine, investigate and conduct enforcement actions as necessary to carry out the intended purposes of this chapter, including the authority to subpoena witnesses and documents, enter orders, including cease and desist orders, order restitution and monetary penalties and order the removal and ban of individuals from office or employment.

77 Del. Laws, c. 96, § 1.;



§ 2403. Definitions

In this chapter, unless the context otherwise requires:

(1) "Commissioner" means the State Bank Commissioner.

(2) "Depository institution" has the same meaning as in § 3 of the United States Federal Deposit Insurance Act [12 U.S.C. § 1813], and includes any credit union.

(3) "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(4) "Immediate family member" means a spouse, child, sibling, parent, grandparent or grandchild. This includes stepparents, stepchildren, stepsiblings, and adoptive relationships.

(5) "Individual" means a natural person.

(6) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed, or exempt from licensing under Chapter 21 or 22 of this title.

a. For purposes of this paragraph (6), "clerical or support duties" may include subsequent to the receipt of an application:

1. The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan; and

2. Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

b. An individual engaging solely in loan processor or underwriter activities, shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator.

(7) "Mortgage loan originator" means an individual who for compensation or gain or in the expectation of compensation or gain:

a. Takes a residential mortgage loan application; or

b. Offers or negotiates terms of a residential mortgage loan;

c. But does not include:

1. An individual engaged solely as a loan processor or underwriter, except as otherwise provided in § 2404(d) of this title;

2. A person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with Delaware law, unless the person or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator; and

3. A person or entity solely involved in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. § 101(53D).

(8) "Nationwide Mortgage Licensing System and Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

(9) "Nontraditional mortgage product" means any mortgage product other than a 30-year fixed rate mortgage.

(10) "Person" means a natural person, corporation, company, limited liability company, partnership, association, or other entity.

(11) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

a. Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

b. Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

c. Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to any such transaction);

d. Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and

e. Offering to engage in any activity, or act in any capacity, described in paragraph (11)a., b., c., or d. of this section.

(12) "Registered mortgage loan originator" means any individual who:

a. Meets the definition of mortgage loan originator and is an employee of:

1. A depository institution;

2. A subsidiary that is:

A. Owned and controlled by a depository institution; and

B. Regulated by a federal banking agency; or

3. An institution regulated by the Farm Credit Administration; and

b. Is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.

(13) "Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in § 103(v) of the United States Truth in Lending Act [15 U.S.C. § 1602]) or residential real estate upon which is constructed or intended to be constructed a dwelling (as so defined).

(14) "Residential real estate" means any real property located in Delaware, upon which is constructed, or intended to be constructed, a dwelling.

(15) "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

76 Del. Laws, c. 421, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2404. License and registration required

(a) An individual, unless specifically exempted from this chapter under subsection (c) of this section, shall not engage in the business of a mortgage loan originator with respect to any dwelling located in this State without first obtaining and then annually maintaining a license issued by the Commissioner under this chapter. Each licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry. Every person licensed under this chapter shall be a financial institution for purposes of Part I of this title.

(b) In order to facilitate an orderly transition to licensing and minimize disruption in the mortgage marketplace, the effective date for subsection (a) of this section shall be July 31, 2010, or such later date approved by the Secretary of the United States Department of Housing and Urban Development [Dec. 31, 2010], pursuant to the authority granted under United States Public Law 110-289, § 1508(a) [12 U.S.C. § 5107(a)].

(c) The following are exempt from this chapter:

(1) Registered mortgage loan originators, when acting for an entity described in of § 2403(12)a.1., 2., or 3. of this title;

(2) Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual;

(3) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that served as the individual's residence; and

(4) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(d) A loan processor or underwriter who is an independent contractor may not engage in the activities of a loan processor or underwriter unless such independent contractor loan processor or underwriter obtains and maintains a license under subsection (a) of this section. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator must have and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(e) For the purposes of implementing an orderly and efficient licensing process, the Commissioner may establish licensing rules or regulations and interim procedures for licensing and acceptance of applications. For previously registered or licensed individuals, the Commissioner may establish expedited review and licensing procedures.

76 Del. Laws, c. 421, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2405. License application

(a) Applicants for a license shall apply in a form as prescribed by the Commissioner. Each such form shall request such information as the Commissioner may designate and may be changed or updated as necessary by the Commissioner in order to carry out the purposes of this chapter.

(b) In order to fulfill the purposes of this chapter, the Commissioner is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this chapter.

(c) For the purpose of participating in the Nationwide Mortgage Licensing System and Registry, the Commissioner is authorized to waive or modify, in whole or in part, by rule, regulation or order, any or all of the requirements of this chapter and to establish new requirements as reasonably necessary to participate in the Nationwide Mortgage Licensing System and Registry.

(d) In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant's identity, including:

(1) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check; and

(2) Personal history and experience in a form prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the Commissioner to obtain:

a. An independent credit report obtained from a consumer reporting agency described in § 603(p) of the United States Fair Credit Reporting Act [15 U.S.C. § 1681a(p)]; and

b. Information related to any administrative, civil or criminal findings by any governmental jurisdiction.

(e) For the purposes of this section and in order to reduce the points of contact which the Federal Bureau of Investigation may have to maintain for purposes of paragraphs (d)(1) and (d)(2)b. of this section, the Commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from and distributing information to the United States Department of Justice or any governmental agency, notwithstanding the provisions of § 8527 of Title 11.

(f) For the purposes of this section and in order to reduce the points of contact which the Commissioner may have to maintain for purposes of paragraph (d)(2) of this section, the Commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the Commissioner, notwithstanding the provisions of § 8527 of Title 11.

(g) As part of an application, the applicant shall pay to the Commissioner as an investigation fee the sum of $250 which shall not be refundable. The applicant shall also pay a license fee of $250, which shall be payable annually thereafter, and that sum shall be allocated to and for the assistance of the Delaware Emergency Mortgage Assistance Program. No abatement in the amount of the license fee shall be made if the license is issued for less than 1 year or if the license is surrendered, suspended, canceled or revoked prior to the expiration of the period for which such license was issued.

76 Del. Laws, c. 421, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2406. Issuance of license; expiration and surrender

(a) The Commissioner shall not issue a mortgage loan originator license unless the Commissioner makes at a minimum the following findings:

(1) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent formal vacating of such revocation shall not be deemed a revocation.

(2) The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court:

a. During the 7-year period preceding the date of the application for licensing and registration; or

b. At any time preceding such date of application, if such felony involved an act of fraud, dishonesty, breach of trust, or money laundering;

c. Provided that any pardon of a conviction shall not be a conviction for the purposes of this subsection.

(3) The applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this chapter. For purposes of this paragraph (a)(3), applicants have shown that they are not financially responsible when they have shown a disregard in the management of their own financial condition. A determination that an applicant has not shown financial responsibility may include, but not be limited to:

a. Current outstanding judgments, except judgments solely as a result of medical expenses;

b. Current outstanding tax liens or other government liens and filings;

c. Foreclosures within the past three years; or

d. A pattern of seriously delinquent accounts within the past three years.

(4) The applicant has completed the prelicensing education requirement described in § 2407 of this title;

(5) The applicant has passed a written test that meets the test requirement described in § 2408 of this title; and

(6) The applicant has met the surety bond requirement described in § 2415 of this title.

(b)(1) If the Commissioner refuses to issue a license, the Commissioner shall notify the applicant in writing of that refusal, of the reasons for the refusal, and of the applicant's right to request a hearing; provided, however, the Commissioner shall retain any investigation or other fee charged for the expense of processing an initial application, notwithstanding that the application was rejected.

(2) The Commissioner shall send a copy of the notice to the applicant at that person's last known mailing address by certified mail, return receipt requested. If the applicant sends the Commissioner a written request for a hearing within 10 days of the notice's mailing date, the Commissioner shall then hold that hearing in accordance with Chapter 101 of Title 29.

(c) Every license issued under this chapter shall expire on December 31 of each year.

(d) A licensee may surrender a license by delivering to the Commissioner a written notice of license surrender.

(e) An expiration or surrender of a license shall not affect civil or criminal liability for acts committed prior to that event, and if the expiration or surrender occurs after the Commissioner issues a written order under § 2413(b) of this title, the Commissioner may proceed as if the expiration or surrender had not taken place.

(f) Every license issued pursuant to this chapter shall remain in effect until the license shall have expired, or been surrendered, revoked or suspended, and upon any of those events, the Commissioner shall notify the mortgage loan originator and any affected licensee under this title of that fact and that the mortgage loan originator may not engage in the business of a mortgage loan originator with respect to any dwelling located in this State.

76 Del. Laws, c. 421, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2407. Prelicensing education

(a) In order to meet the prelicensing education requirement referred to in § 2406(a)(4) of this title, a person shall complete at least 20 hours of education approved in accordance with subsection (b) of this section, which shall include at least:

(1) Three hours of federal law and regulations;

(2) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues; and

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(b) For purposes of subsection (a) of this section, prelicensing education courses shall be reviewed, and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a prelicensing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any prelicensing education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such employer or entity.

(d) Prelicensing education may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) The prelicensing education requirements approved by the Nationwide Mortgage Licensing System and Registry in subsection (b) of this section for any other state shall be accepted as credit towards completion of the prelicensing education requirements in this State.

(f) A person previously licensed under this chapter subsequent to July 30, 2009, applying to be licensed again must prove that they have completed all of the continuing education requirements for the year in which the license was last held.

76 Del. Laws, c. 421, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2408. Testing

(a) In order to meet the written test requirement referred to in § 2406(a)(5) of this title, an individual shall pass, in accordance with the standards established under this section, a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards.

(b) A written test shall not be treated as a qualified written test for purposes of subsection (a) of this section unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(1) Ethics;

(2) Federal law and regulation pertaining to mortgage origination;

(3) State law and regulation pertaining to mortgage origination; and

(4) Federal and state law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(c) Nothing in this section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(d)(1) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than 75 percent correct answers to questions.

(2) An individual may retake a test 3 consecutive times with each consecutive taking occurring at least 30 days after the preceding test.

(3) After failing 3 consecutive tests, an individual shall wait at least 6 months before taking the test again.

(4) A licensed mortgage loan originator who fails to maintain a valid license for a period of 5 years or longer shall retake the test, not taking into account any time during which such individual is a registered mortgage loan originator.

77 Del. Laws, c. 96, § 1.;



§ 2409. Standards for license renewal

(a) Every licensee who desires to continue to engage in the business of a mortgage loan originator with respect to any dwelling located in this State shall, at least 30 days prior to the expiration of a license, apply to the Commissioner for a license renewal in a form as prescribed by the Commissioner. Each such form shall request such information as the Commissioner may designate and may be changed or updated as necessary by the Commissioner in order to carry out the purposes of this chapter.

(b) The minimum standards for license renewal for mortgage loan originators shall include the following:

(1) The mortgage loan originator continues to meet the minimum standards for license issuance under § 2406(a)(1)-(6) of this title;

(2) The mortgage loan originator has satisfied the annual continuing education requirements described in § 2410 of this title; and

(3) The mortgage loan originator has paid all required fees for renewal of the license.

(c) The Commissioner may mandate that an application for a license renewal shall be treated as a new application if the renewal application is not on file with the office of the Commissioner at least 30 days prior to the expiration of the license.

76 Del. Laws, c. 421, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2410. Continuing education

(a) In order to meet the annual continuing education requirements referred to in § 2409(b)(2) of this title, a licensed mortgage loan originator shall complete at least 8 hours of education approved in accordance with subsection (b) of this section, which shall include at least:

(1) Three hours of federal law and regulations;

(2) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues; and

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(b) For purposes of subsection (a) of this section, continuing education courses shall be reviewed, and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

(c) Nothing in this section shall preclude any education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or entity.

(d) Continuing education may be offered either in a classroom, online or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(e) A licensed mortgage loan originator:

(1) Except as provided in subsection (h) of this section, may only receive credit for a continuing education course in the year in which the course is taken; and

(2) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(f) A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of 2 hours credit for every 1 hour taught.

(g) The continuing education requirements approved by the Nationwide Mortgage Licensing System and Registry in subsection (a) of this section for any other state shall be accepted as credit towards completion of the continuing education requirements in this State.

(h) A licensed mortgage loan originator who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

(i) A person meeting the requirements of § 2409(b)(1) and (3) of this title may make up any deficiency in continuing education as established by rule or regulation of the Commissioner.

76 Del. Laws, c. 421, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2411. Authority to require license

(a) In addition to any other duties imposed upon the Commissioner by law, the Commissioner shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System and Registry.

(b) In order to carry out this requirement, the Commissioner is authorized to participate in the Nationwide Mortgage Licensing System and Registry. Notwithstanding any other statute to the contrary, the Commissioner may, for this purpose, establish by rule, regulation or order requirements as necessary, including but not limited to:

(1) Background checks for:

a. Criminal history through fingerprint or other databases;

b. Civil or administrative records;

c. Credit history; or

d. Any other information as deemed necessary by the Nationwide Mortgage Licensing System and Registry;

(2) The payment of fees to apply for or renew licenses through the Nationwide Mortgage Licensing System and Registry;

(3) The setting or resetting as necessary of renewal or reporting dates; and

(4) Requirements for amending or surrendering a license or any other such activities as the Commissioner deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.

76 Del. Laws, c. 421, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2412. Nationwide mortgage licensing system and registry information challenge process

The Commissioner shall establish a process whereby mortgage loan originators may challenge information entered into the Nationwide Mortgage Licensing System and Registry by the Commissioner.

77 Del. Laws, c. 96, § 1.;



§ 2413. License revocation or suspension

(a) The Commissioner may revoke, suspend, condition, or refuse to renew any license, or publicly reprimand a licensee under this chapter upon finding that the licensee:

(1) Has violated or failed to comply with any provision of this chapter; any rule, regulation, order, or supervisory letter promulgated by the Commissioner under the authority of this title; or any other law, rule or regulation of this State or the federal government;

(2) Has failed at any time to meet the requirements of § 2406 or § 2409 of this title; or

(3) Has withheld information or made a material misstatement in an initial or renewal application for a license.

(b) Whenever the Commissioner determines to take any action under this section, the Commissioner shall issue a written order that shall include a statement of the facts upon which the action is based and a notice that the licensee may request a hearing in accordance with Chapter 101 of Title 29.

(c)(1) Except as provided in paragraph (c)(2) of this section, an order under this section shall not become effective less than 10 days after its mailing date.

(2) The Commissioner may issue an order under this section which shall become effective immediately upon issuance whenever in the opinion of the Commissioner, the public health, safety or welfare clearly requires emergency action and the Commissioner's order so states.

(d)(1) Upon its issuance, the Commissioner shall send a copy of the order to the licensee at that person's last known mailing address by certified mail, return receipt requested.

(2) If the licensee sends the Commissioner a written request for a hearing within 10 days of the order's mailing date, the Commissioner shall then hold a hearing in accordance with Chapter 101 of Title 29, and except as provided in paragraph (c)(2) of this section, the order then shall not become effective until the conclusion of the hearing.

(3) At the conclusion of the hearing, the Commissioner may affirm the order as originally issued, or modify, amend or rescind the order.

(e) No action taken under this section shall impair or affect the obligation of any preexisting lawful contract between any licensee and any person.

76 Del. Laws, c. 421, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2414. Enforcement authorities, violations and penalties

(a) Upon finding that a person subject to this chapter has violated or failed to comply with any provision of this chapter; any rule, regulation, order or supervisory letter promulgated by the Commissioner under the authority of this title; or any other law, rule or regulation of this State or the federal government, the Commissioner may:

(1) Order that person to cease and desist from that violation or failure, from conducting any business subject to this chapter, or from engaging in any harmful activities;

(2) Impose a civil money penalty on that person pursuant to subsection (b) of this section;

(3) Order restitution against that person for that violation or failure;

(4) Remove or ban that person from any employment by, or affiliation with, any financial institution; and

(5) Order such other affirmative action as the Commissioner deems necessary.

(b)(1) The maximum civil money penalty for each violation or failure to comply described in subsection (a) of this section shall be $25,000.

(2) Any civil money penalty under this section may be in addition to any other action or remedy available to the Commissioner or any order, judgment, penalty, fine or sentence imposed by a court or other governmental agency in any administrative, civil or criminal proceeding.

(3) Any civil money penalty under this section shall be paid to the State Treasurer for deposit in the General Fund.

(c) An order issued under this section shall include a statement of the facts upon which it is based; a specification of the activities prohibited, civil money penalty imposed, restitution to be paid, employment or affiliation prohibited, or other affirmative action required; and a notice that the person against whom the order was issued may request a hearing in accordance with Chapter 101 of Title 29.

(d)(1) Except as provided in paragraph (d)(2) of this section, an order issued under this section shall not become effective less than 10 days after issuance.

(2) The Commissioner may issue an order under this section which shall become effective immediately upon issuance whenever in the opinion of the Commissioner, the violation or failure to comply specified in subsection (a) of this section represents an immediate danger or substantial harm to the public.

(e)(1) Upon issuance of an order under this section, the Commissioner shall send a copy of the order to the person against whom it is issued at that person's last known mailing address by certified mail, return receipt requested.

(2) If the person against whom the order was issued sends the Commissioner a written request for a hearing within 10 days of the order's mailing date, the Commissioner shall then hold that hearing in accordance with Chapter 101 of Title 29, and except as provided in paragraph (d)(2) of this section, the order shall not become effective until the conclusion of the hearing.

(3) At the conclusion of the hearing, the Commissioner may affirm the order as originally issued, or modify, amend or rescind the order.

(f) The authority granted by this section shall be in addition to the authority granted by Part I of this title.

76 Del. Laws, c. 421, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2415. Surety bond required

(a) Each mortgage loan originator shall be covered by a surety bond in accordance with this section. In the event that the mortgage loan originator is an employee or exclusive agent of a licensee under Chapter 21 or 22 of this title, the surety bond of the licensee under those chapters can be used in lieu of the mortgage loan originator's surety bond requirement, and in that event, the amount of the bond prescribed in this section, if greater, shall apply instead of the limits specified in those chapters.

(1) The surety bond shall provide coverage for each mortgage loan originator in an amount as prescribed in subsection (b) of this section.

(2) The surety bond shall be in a form as prescribed by the Commissioner.

(3) The Commissioner may promulgate rules or regulations with respect to the requirements for such surety bonds as are necessary to accomplish the purposes of this chapter.

(b) The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of loans originated as determined by the Commissioner.

(c) When an action is commenced on a licensee's bond the Commissioner may require the filing of a new bond.

(d) Immediately upon recovery upon any action on the bond, the licensee shall file a new bond.

77 Del. Laws, c. 96, § 1.;



§ 2416. Confidentiality

In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing:

(1) Except as otherwise provided in United States Public Law 110-289, § 1512 [12 U.S.C. § 5111], the requirements under any federal or state law regarding the privacy or confidentiality of any information or material obtained by or provided to the Nationwide Mortgage Licensing System and Registry pursuant to this chapter, and any privilege arising under federal or state law (including the rules of any federal or state court) with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. Such information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law.

(2) For these purposes, the Commissioner is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators or other associations representing governmental agencies.

(3) Information or material that is subject to a privilege or confidentiality under paragraph (1) of this section shall not be subject to:

a. Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

b. Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to such information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of such person, that privilege.

(4) Any state law relating to the disclosure or confidentiality of any information or material described in this section, including § 8527 of Title 11, that is inconsistent with this section shall be superseded.

(5) This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the Nationwide Mortgage Licensing System and Registry for access by the public.

77 Del. Laws, c. 96, § 1.;



§ 2417. Investigation and examination authority

(a) In addition to any other authority allowed under this title, the Commissioner shall have the authority to conduct investigations and examinations as follows:

(1) For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, public reprimand, or general or specific inquiry or investigation to determine compliance with this chapter, the Commissioner shall have the authority to access, receive and use any books, accounts, records, files, documents, information or evidence including but not limited to:

a. Criminal, civil and administrative history information, including nonconviction data as specified in Title 11; and

b. Personal history and experience information including independent credit reports obtained from a consumer reporting agency described in § 603(p) of the United States Fair Credit Reporting Act [15 U.S.C. § 1681a(p)]; and

c. Any other documents, information or evidence the Commissioner deems relevant to the inquiry or investigation regardless of the location, possession, control or custody of such documents, information or evidence.

(2) For the purposes of investigating violations or complaints arising under this chapter, or for the purposes of examination, the Commissioner may review, investigate, or examine any person subject to this chapter, as often as necessary in order to carry out the purposes of this chapter. The Commissioner may also direct, subpoena, or order the attendance of and examine under oath, all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order such person to produce books, accounts, records, files, and any other documents the Commissioner deems relevant to the inquiry.

(3) Each person subject to this chapter shall make available to the Commissioner upon request all books and records relating to such person's business operations.

(4) The Commissioner shall have access to all books and records of any licensee under Chapter 21 or 22 of this title and may interview such licensee's officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers concerning the business operations of any person subject to this chapter.

(5) Each person subject to this chapter shall make or compile reports or prepare other information as directed by the Commissioner in order to carry out the purposes of this section including but not limited to:

a. Accounting compilations;

b. Information lists and data concerning loan transactions in a format prescribed by the Commissioner; or

c. Such other information deemed necessary to carry out the purposes of this chapter.

(6) In making any examination or investigation authorized by this chapter, the Commissioner may control access to any documents and records of the person under examination or investigation. The Commissioner may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the Commissioner. Unless the Commissioner has reasonable grounds to believe the documents or records of the person subject to this chapter have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this chapter, the person subject to this chapter or the owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(b) In order to carry out the purposes of this section, the Commissioner may:

(1) Retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(2) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information or evidence obtained under this section;

(3) Use, hire, contract or employ public or privately available analytical systems, methods or software to examine or investigate the person subject to this chapter;

(4) Accept and rely on examination or investigation reports made by other government officials, within or without this State;

(5) Accept audit reports made by an independent certified public accountant for the person subject to this chapter in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation or other writing of the Commissioner; and

(6) Assess persons who are subject to investigation or examination under this section the cost of the services described in this subsection (b) and all other costs or expenses incurred as part of that investigation or examination.

(c) The authority of this section shall remain in effect, whether a person subject to this chapter acts or claims to act under any licensing or registration law of this State, or claims to act without such authority.

(d) No person subject to investigation or examination under this section may knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

77 Del. Laws, c. 96, § 1.;



§ 2418. Prohibited acts and practices

It is a violation of this chapter for a person subject to this chapter to:

(1) Directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers or lenders or to defraud any person;

(2) Engage in any unfair or deceptive practice toward any person;

(3) Obtain property by fraud or misrepresentation;

(4) Solicit or enter into a contract with a borrower that provides in substance that the person subject to this chapter may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower;

(5) Solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting;

(6) Conduct any business covered by this chapter without holding a valid license as required under this chapter, or assist or aid and abet any person in the conduct of business under this chapter without a valid license as required under this chapter;

(7) Fail to make disclosures as required by this chapter and any other applicable federal or state law including regulations thereunder;

(8) Fail to comply with this chapter or rules or regulations promulgated under this chapter, or fail to comply with any other federal or state law, including the rules and regulations thereunder, applicable to any business authorized or conducted under this chapter;

(9) Make, in any manner, any false or deceptive statement or representation, or engage in "bait and switch" advertising;

(10) Negligently make any false statement or knowingly and wilfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the Nationwide Mortgage Licensing System and Registry or in connection with any investigation or examination conducted by the Commissioner or another governmental agency;

(11) Make any payment, threat or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment threat or promise, directly or indirectly, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;

(12) Collect, charge, attempt to collect or charge or use or propose any agreement purporting to collect or charge any fee prohibited by this chapter;

(13) Cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer; or

(14) Fail to truthfully account for monies belonging to a party to a residential mortgage loan transaction.

77 Del. Laws, c. 96, § 1.;



§ 2419. Report to nationwide mortgage licensing system and registry

Notwithstanding any state privacy law, the Commissioner is required to report regularly violations of this chapter, as well as enforcement actions and other relevant information, to the Nationwide Mortgage Licensing System and Registry subject to the provisions contained in § 2416 of this title.

77 Del. Laws, c. 96, § 1.;



§ 2420. Unique identifier shown

The unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations or advertisements, including business cards or websites, and any other documents as established by rule, regulation or order of the Commissioner.

77 Del. Laws, c. 96, § 1.;



§ 2421. Recordkeeping

Every licensee shall maintain such books, accounts and records as will enable the Commissioner to enforce full compliance with this chapter, which books, accounts and records shall be in such form, shall contain such information and shall be kept in such manner as the Commissioner may require. Such records shall be kept at such place and shall be preserved for such length of time as the Commissioner may specify.

76 Del. Laws, c. 421, § 1; 77 Del. Laws, c. 96, § 1.;



§ 2422. Broad administrative authority

The Commissioner shall have the broad administrative authority to administer, interpret and enforce this chapter, and to promulgate rules or regulations implementing this chapter, in order to carry out the intentions of the General Assembly.

77 Del. Laws, c. 96, § 1.;



§ 2423. Penalty

Violation of § 2404 of this title is a class A misdemeanor.

77 Del. Laws, c. 96, § 1.;






CHAPTER 25. SOLICITING DEPOSITS OR PAYMENTS ON INCOME OR ANNUITY CONTRACTS

§ 2501. -2510. License requirement; application of chapter; investigation of applicant by Commissioner; deposit required by applicant for license; revocation or suspension of license; registration of agents; fees and charges; annual report of licensee; annual examination of licensees by Bank Commissioner; violations and penalties

Repealed by 68 Del. Laws, c. 303, § 43, eff. July 2, 1992.;






CHAPTER 27. CASHING OF CHECKS, DRAFTS OR MONEY ORDERS

Subchapter I General Provisions

§ 2701. Definitions

As used in this chapter, unless otherwise specifically defined, or unless another intention clearly appears, or the context requires a different meaning:

(1) "Commissioner" means the State Bank Commissioner.

(2) "Licensed casher of checks" means any individual, partnership, unincorporated association or corporation duly licensed by the State Bank Commissioner to engage in business pursuant to this chapter.

(3) "Licensee" means a licensed casher of checks, drafts or money orders.

(4) "Limited station" means that the licensee is authorized to carry on the licensee's business of cashing checks for the employees of a single and particular business or office, and at a single location at or near such particular business or office site.

(5) "Mobile unit" means any vehicle or other movable means from which the business of cashing checks, drafts or money orders is to be conducted.

Code 1935, § 2408A; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2701; 70 Del. Laws, c. 186, § 1.;



§ 2702. Application of chapter

The provisions of this chapter shall not apply:

(1) When checks, drafts or money orders are cashed without a consideration or charge;

(2) When checks, drafts or money orders are cashed by any person as an incident to the conduct of any other lawful business where not more than 10 cents is charged for cashing each check, draft or money order;

(3) To any national bank, federal reserve bank, federal savings bank, federal credit union or other person authorized by the laws of the United States to engage in the business of cashing checks, drafts or money orders in this State, or to any person doing business under or pursuant to the banking laws of this State, except a licensee under this chapter.

Code 1935, § 2408I; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2702; 72 Del. Laws, c. 286, § 3.;






Subchapter II License Provisions

§ 2711. Requirement of license

No person shall engage in the business of cashing checks, drafts or money orders for a consideration without first obtaining a license from the State Bank Commissioner.

Code 1935, § 2408B; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2711.;



§ 2712. Form and contents of application for license

Application for a license required by § 2711 of this title shall be in writing, under oath, and in the form prescribed by the State Bank Commissioner, and shall state the name and the address (both of the residence and place of business) of the applicant, and if the applicant is a copartnership or association, of every member thereof, and if a corporation, of each officer and director thereof. If the business is to be conducted at a specific address, the application shall state the address at which the business is to be conducted, and if the business is to be conducted from a mobile unit, the Delaware State registration number or other identification of the mobile unit, and the area in which the applicant proposes to operate the mobile unit. The application shall also contain such further information as the Commissioner requires.

Code 1935, § 2408B; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2712.;



§ 2713. Fees to be paid at time of application for license

The applicant, at the time of making the application under § 2712 of this title, shall pay to the State Bank Commissioner the nonrefundable sum of $150 as a fee for investigating the application and the additional sum of $200 as a license fee for a period terminating on the last day of the current calendar year, if the business is not to be conducted from a mobile unit; but if the business is to be conducted from a mobile unit, the fee for investigating the application shall be $200, and the license fee shall be $250. If the application is filed after June 30th in any year the payment shall be one-half of the stated license fee in addition to the above stated fee for investigation.

Code 1935, § 2408B; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2713; 67 Del. Laws, c. 88, §§ 2, 3.;



§ 2714. Surety bonds and irrevocable letters of credit

(a) Surety bonds. —

(1) Every licensee shall file with the Commissioner, in a form satisfactory to the Commissioner, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $5,000.

(2) No bond shall be accepted unless the following requirements are satisfied:

a. The term of the bond shall be commensurate with the license period or continuous;

b. The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

c. The bond shall run to the State, for the benefit of the office of the State Bank Commissioner and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. Surety claims shall be paid to the office of the State Bank Commissioner by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(3) If the licensee changes its surety company or the bond is otherwise amended, the licensee shall immediately provide the Commissioner with the amended original copy of the surety bond. No cancellation of an existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Commissioner at least 30 days before the date upon which cancellation shall take effect.

(4) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner shall determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(5) When a surety company receives a claim against the bond of a licensee, it shall immediately notify the Commissioner and shall not pay any claim unless and until it receives notice to do so from the Commissioner.

(6) The Commissioner shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

(b) Irrevocable letters of credit. — In lieu of requiring the filing of a surety bond, the Commissioner may, at the Commissioner's discretion, accept from a licensee an irrevocable letter of credit.

(1) Such irrevocable letter of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Commissioner, in a form satisfactory to the Commissioner in the principal sum of $5,000.

(2) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

a. The irrevocable letter of credit shall run to the State, for the benefit of the office of the State Bank Commissioner and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

b. Draws upon such irrevocable letter of credit shall be available by sight drafts thereunder, in amounts determined by the Commissioner, up to the aggregate amount of the irrevocable letter of credit. Such drafts shall be paid in accordance with § 5-112(1) of Title 6.

(3) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner shall determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(4) The Commissioner may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

Code 1935, § 2408C; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2714; 71 Del. Laws, c. 19, § 77.;



§ 2715. Minimum requirement of liquid assets

Each applicant for a license shall prove, in form satisfactory to the State Bank Commissioner, that the applicant has available for the operation of the business, for each location and for each mobile unit specified in the application, liquid assets of at least $5,000, and every licensee shall continuously maintain for the operation of the business for each location and for each mobile unit liquid assets of at least $5,000.

Code 1935, § 2408B; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2715; 70 Del. Laws, c. 186, § 1.;



§ 2716. Issuance of license; conditions precedent

If the State Bank Commissioner finds that the financial responsibility, experience, character and general fitness of the applicant, and of the members thereof if the applicant is a copartnership or association, and of the officers and directors thereof if the applicant is a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly and efficiently within the purposes of this chapter, and if the Commissioner finds that the granting of the application will promote the convenience and advantage of the area in which such business is to be conducted, and if the Commissioner finds that the applicant has available for the operation of the business for each location and for each mobile unit specified in the application liquid assets of at least $5,000, the Commissioner shall thereupon execute a license in duplicate to permit the cashing of checks, drafts and money orders in accordance with this chapter at the location or in the area specified in the application. The Commissioner shall transmit 1 copy of the license to the applicant and file another in the office of the State Banking Department.

Code 1935, § 2408D; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2716; 70 Del. Laws, c. 186, § 1.;



§ 2717. Refusal of license; disposition of fees

If the State Bank Commissioner finds that the applicant fails to meet any of the conditions set forth in § 2716 of this title, the Commissioner shall not issue the license, and the Commissioner shall notify the applicant of the denial. If an application is denied or withdrawn, the Commissioner shall, except where the application is for renewal of a license in force as provided in § 2720 of this title, retain the investigation fee to cover the costs of investigating the application and return the license fee to the applicant.

Code 1935, § 2408D; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2717; 70 Del. Laws, c. 186, § 1.;



§ 2718. Form of license

The license to cash checks, drafts or money orders shall state: The name of the licensee; if the licensee is a copartnership or association, the names of the members thereof; if the business is to be conducted at a specific address, the address at which the business is to be conducted; and if the business is to be conducted through the use of a mobile unit, the Delaware State registration number or other identification of the mobile unit and the area in which the mobile unit is authorized to do business.

Code 1935, § 2408D; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2718; 72 Del. Laws, c. 15, § 38.;



§ 2719. Display of license

The license issued pursuant to this chapter shall be kept conspicuously displayed in the place of business of the licensee or, in the case of a mobile unit, upon the mobile unit.

Code 1935, § 2408D; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2719.;



§ 2720. Term and renewal of licenses

A license issued pursuant to this chapter shall be for a term expiring on the 31st day of December following the date of its issuance, and may be renewed for the ensuing calendar year upon the filing of an application in conformity with §§ 2711-2715 of this title; except that no fee shall be charged by the State Bank Commissioner for investigating such application. Every holder of a license or a renewal thereof, as provided for in this section, desiring to continue the transaction of business as provided for in this chapter, shall at least 30 days prior to the expiration of such license or renewal thereof make application to the Commissioner on forms to be provided by the Commissioner for a license renewal. The Commissioner may mandate that applications for renewal shall be treated as new applications if said renewal applications are not on file with the office of the State Bank Commissioner at least 30 days prior to the expiration of such license or renewal thereof. Licensees who have not complied with supervisory letters or who have not paid examination fees when due may be refused license renewal.

Code 1935, § 2408D; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2720; 70 Del. Laws, c. 6, § 13; 70 Del. Laws, c. 327, § 42.;



§ 2721. Transferability of license

The license shall not be transferable or assignable.

Code 1935, § 2408D; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2721.;



§ 2722. Limitation of license

Not more than 1 place of business or 1 mobile unit shall be maintained under the same license. More than 1 license may be issued to the same licensee upon compliance with this chapter for each new license.

Code 1935, § 2408E; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2722.;



§ 2723. License for limited station

Any licensed casher of checks may open and maintain, within this State, 1 or more limited stations for the purpose of cashing checks, drafts or money orders for the particular group or groups specified in the license authorizing each limited station. The stations shall be licensed pursuant to and be subject to all the provisions of this chapter applicable to licensed cashers of checks, except that no bond shall be required for such a station. The fee for investigating the application for a station shall be $10 and the annual license fee for each limited station shall be $20.

Code 1935, § 2408E; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2723.;



§ 2724. Change of place of business or area; change of name

(a) A licensee may make a written application to the State Bank Commissioner for leave to change the licensee's place of business, or in the case of a mobile unit, the area in which the unit is authorized to be operated, stating the reasons for the proposed change. If the Commissioner approves the application the Commissioner shall issue a new license in duplicate in accordance with §§ 2716-2720 of this title, stating the new location of the licensee or, in the case of a mobile unit, the new area in which the mobile unit may be operated.

(b) In case there is a change in name but no change in corporate structure of a licensee, the Commissioner shall issue without charge an amended license showing the new name.

Code 1935, § 2408E; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2724; 72 Del. Laws, c. 15, § 39; 70 Del. Laws, c. 186, § 1.;



§ 2725. Suspension, revocation or surrender of license

(a) The Commissioner may revoke any license issued hereunder upon finding that:

(1) The licensee has violated any provision of this chapter or any rule or regulation made by the Commissioner under and within the authority of this chapter or of any other law, rule or regulation of this State or the United States;

(2) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the Commissioner in refusing originally to issue such license; or

(3) The licensee has engaged in business activities or practices, in connection with any business for which a license is required under this chapter, which could be deemed unfair or deceptive by nature of intent. Such activities and practices include, but are not limited to, the use of tactics which mislead the consumer, misrepresent the consumer transaction or any part thereof, or otherwise create false expectations on the part of the consumer.

(b) The Commissioner may temporarily suspend any license pending the issuance of a final order as provided in Chapter 101 of Title 29.

(c) Except as provided in subsection (b) of this section, no license shall be revoked or suspended except after notice and an opportunity for the licensee to request a hearing in accordance with Chapter 101 of Title 29.

(d) Any licensee may surrender any license by delivering to the Commissioner such license together with written notice that it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

(e) No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any person.

(f) Every license issued hereunder shall remain in force and effect until the same shall have expired or shall have been surrendered, revoked or suspended in accordance with this chapter, but the Commissioner shall have authority to reinstate a suspended license or to issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the Commissioner in refusing originally to issue such license under this chapter.

(g) Whenever the Commissioner shall revoke or suspend a license issued pursuant to this chapter, the Commissioner shall forthwith execute a written order to that effect. The Commissioner shall forthwith serve the written order upon the licensee. Any such order may be reviewed in the manner provided by Chapter 101 of Title 29.

Code 1935, § 2408H; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2725; 57 Del. Laws, c. 740, § 24; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 24, § 13; 77 Del. Laws, c. 126, § 6.;






Subchapter III Regulatory Provisions

§ 2741. Rules and regulations of Commissioner

The State Bank Commissioner may make such rules and regulations, and such specific rulings, demands and findings as he deems necessary for the proper conduct of the business authorized and licensed under and for the enforcement of this chapter. The rules and regulations and the specific rulings, demands and findings shall be in addition to, and not inconsistent with, this chapter.

Code 1935, § 2408F; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2741.;



§ 2742. Limitation on fees and charges for cashing checks or money orders

The licensee shall not charge or collect in fees or charges for cashing a check, draft or money order a sum to exceed 2 percent thereof, or $4, whichever is greater. In every location and upon every mobile unit licensed under this chapter, there shall be conspicuously posted and at all times displayed, a schedule of fees and charges permitted under this chapter.

Code 1935, § 2408G; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2742; 67 Del. Laws, c. 88, § 1; 69 Del. Laws, c. 165, § 27.;



§ 2743. Books, accounts and records of licensee

Each licensee under this chapter shall keep and use in the business such books, accounts, and records as the State Bank Commissioner requires to carry into effect this chapter and the rules and regulations made by the Commissioner under this chapter. Every licensee shall preserve such books, accounts and records for at least 2 years.

Code 1935, § 2408G; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2743.;



§ 2744. Limitations on business

No licensee shall at any time cash or advance any moneys on a post-dated check or draft or engage in the business of transmitting money or receiving money for transmission.

Code 1935, § 2408H; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2744; 72 Del. Laws, c. 15, § 40.;



§ 2745. Violations and penalties

(a) Whoever violates this chapter shall be fined not more than $500 or imprisoned not more than 1 year, or both.

(b) Any person who suffers a loss due to a violation of this chapter by another shall have a private cause of action against such person. If damages are awarded to an aggrieved party as a result of a violation of this chapter, such damages awarded shall be treble the amount of the actual damages proved.

(c) If a court of competent jurisdiction finds that any person has wilfully violated this chapter, the person shall forfeit and pay to the State or the aggrieved party, as the case may be, a civil penalty of not less than $250 nor more than $500 for the first violation, and not less than $500 nor more than $1,000 for each subsequent violation. For purposes of this subsection, a wilful violation occurs when the person committing the violation knew or should have known that the conduct was of the nature prohibited by this chapter.

Code 1935, § 2408H; 46 Del. Laws, c. 287, § 1; 5 Del. C. 1953, § 2745; 73 Del. Laws, c. 405, § 1.;









CHAPTER 29. FINANCING THE SALE OF MOTOR VEHICLES

§ 2901. Definition of terms

As used in this chapter, unless the context or subject matter otherwise requires:

(1) "Motor vehicle" means any device propelled or drawn by any power other than muscular power, in, upon, or by which any person or property is, or may be transported or drawn upon a highway.

(2) "Retail buyer" or "buyer" means a person who buys a motor vehicle from a retail seller and who executed a retail installment contract in connection therewith.

(3) "Retail seller" or "seller" means a person who sells a motor vehicle to a retail buyer under or subject to a retail installment contract.

(4) "Retail installment transaction" means any transaction evidenced by a retail installment contract entered into between a retail buyer and a retail seller wherein the retail buyer buys a motor vehicle from the retail seller at a time price payable in one or more deferred installments. The cash sale price of the motor vehicle, the amount included for insurance and other benefits if a separate charge is made therefor, official fees and the finance charge shall together constitute the time price. A transaction is not a retail installment transaction if no interest is charged by the retail seller.

(5) "Retail installment contract" or "contract" means an agreement, entered into in this State, pursuant to which the title to, the property in or a lien upon the motor vehicle, which is the subject matter of a retail installment transaction, is retained or taken by a retail seller from a retail buyer as security, in whole or in part, for the buyer's obligation. The term includes a chattel mortgage, a conditional sales contract and a contract for the bailment or leasing of a motor vehicle by which the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to or in excess of its value and by which it is agreed that the bailee or lessee is bound to become, or has the option of becoming, the owner of the motor vehicle upon full compliance with the provisions of the contract.

(6) "Cash sale price" means the price stated in a retail installment contract for which the seller would have sold to the buyer, and the buyer would have bought from the seller, the motor vehicle which is the subject matter of the retail installment contract, if such sale has been a sale for cash instead of a retail installment transaction. The cash sale price may include any taxes, registration, certificate of title, license and other fees and charges for accessories and their installation and for delivery, servicing, repairing or improving the motor vehicle.

(7) "Official fees" mean the fees prescribed by law for filing, recording or otherwise perfecting and releasing or satisfying a retained title or a lien created by a retail installment contract.

(8) "Finance charge" means the amount agreed upon between the buyer and the seller, as limited by this chapter, to be added to the aggregate of the cash sale price, the amount, if any, included for insurance and other benefits and official fees, in determining the time price.

(9) "Sales finance company" means a person engaged, in whole or in part, in the business of purchasing retail installment contracts from one or more retail sellers. The term includes but is not limited to a bank, trust company, private banker, industrial bank or investment company, if so engaged. The term also includes a retail seller engaged, in whole or in part, in the business of creating and holding retail installment contracts. The term does not include the pledge of an aggregate number of such contracts to secure a bona fide loan thereon.

(10) The "holder" of a retail installment contract means the retail seller of the motor vehicle under or subject to the contract or, if the contract is purchased by a sales finance company or other assignee, the sales finance company or other assignee.

(11) "Person" means an individual, partnership, corporation, association, and any other group however organized.

(12) "Commissioner" means State Bank Commissioner.

(13) "Licensee" means a holder of a license issued by the State Bank Commissioner pursuant to this chapter.

(14) Words in the singular include the plural and vice versa.

5 Del. C. 1953, § 2901; 52 Del. Laws, c. 335, § 1; 71 Del. Laws, c. 254, §§ 29, 30; 72 Del. Laws, c. 218, § 1.;



§ 2902. Licensing of sales finance companies required

(a) No person shall engage in the business of a sales finance company in this State without a license therefor as provided in this chapter; provided, however, that the licensing requirements of this chapter shall not apply to any banking organization, federal credit union or insurance company, or any other person, if and to the extent that such person is engaging in the business of a sales finance company in this State in accordance with and as authorized by any other applicable law of this State or the United States.

(b) The application for such license shall be in writing, under oath, and in the form prescribed by the Commissioner. The application shall contain the name of the applicant; the address, or addresses, where the business is or is to be conducted; the name and resident address, or addresses, of the owner or partners or, if a corporation or association, of the directors, trustees and principal officers; and such other pertinent information as the Commissioner may require.

(c) The license fee for each calendar year or part thereof shall be the sum of $287.50 for the principal place of business of the licensee and the sum of $287.50 for each additional office of the licensee.

In addition, the original application for the initial license shall be accompanied by an investigation fee in the amount of $287.50 which shall not be refundable.

(d) Each license shall specify the location of the office and must be conspicuously displayed there. In case such location be changed, the Commissioner shall issue without charge an amended license showing the new location.

(e) Upon the filing of such application, and the payment of said fee, the Commissioner shall issue a license to the applicant to engage in the business of sales finance company under and in accordance with the provisions of this chapter for a period which shall expire the last day of December next following the date of its issuance. In case there is a change of name but no change in corporate structure, the Commissioner shall issue without charge an amended license showing the new name. Such license shall not be otherwise transferable or assignable. No licensee shall transact any business provided for by this chapter under any other name.

(f) For just cause the Commissioner may refuse to issue a license or renewal thereof.

(g) Upon written request, the Commissioner may in the Commissioner's discretion grant conditional approval for an acquired licensee to conduct its business under its existing license for a period not to exceed 60 days in cases where the control of the licensee changes and where a new application for licensure has been filed in accordance with this section.

(h) The Commissioner shall be authorized to exempt from any or all of the provisions of this chapter such persons or classes of persons as the Commissioner shall find inappropriate to include within the coverage of this chapter in order to effectuate the purposes of this chapter. The Commissioner may by regulation establish procedures for application, fees and other requirements for an exemption pursuant to this subsection.

5 Del. C. 1953, § 2902; 52 Del. Laws, c. 335, § 1; 57 Del. Laws, c. 740, § 25A; 60 Del. Laws, c. 268, § 18; 67 Del. Laws, c. 260, § 1; 71 Del. Laws, c. 19, § 78; 71 Del. Laws, c. 254, § 31; 72 Del. Laws, c. 15, § 41; 72 Del. Laws, c. 286, §§ 4, 5; 73 Del. Laws, c. 24, § 14; 73 Del. Laws, c. 247, § 8.;



§ 2903. Renewal of license

Every holder of a license or a renewal thereof, as provided for in this section, desiring to continue the transaction of business as provided for in this chapter, shall at least 30 days prior to the expiration of such license or renewal thereof make application to the Commissioner on forms to be provided by the Commissioner for a license renewal. The Commissioner may mandate that applications for renewal shall be treated as new applications if said renewal applications are not on file with the office of the State Bank Commissioner at least 30 days prior to the expiration of such license or renewal thereof. Licensees who have not complied with supervisory letters or who have not paid any supervisory assessment or examination fees when due may be refused license renewal.

70 Del. Laws, c. 6, § 14; 70 Del. Laws, c. 327, § 42.;



§ 2904. Suspension, revocation or surrender of license

(a) The Commissioner may revoke any license issued hereunder upon finding that:

(1) The licensee has violated any provision of this chapter or any rule or regulation made by the Commissioner under and within the authority of this chapter or of any other law, rule or regulation of this State or the United States;

(2) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the Commissioner in refusing originally to issue such license; or

(3) The licensee has engaged in business activities or practices, in connection with any business for which a license is required under this chapter, which could be deemed unfair or deceptive by nature of intent. Such activities and practices include, but are not limited to, the use of tactics which mislead the consumer, misrepresent the consumer transaction or any part thereof, or otherwise create false expectations on the part of the consumer.

(b) The Commissioner may temporarily suspend any license pending the issuance of a final order as provided in Chapter 101 of Title 29.

(c) Except as provided in subsection (b) of this section, no license shall be revoked or suspended except after notice and an opportunity for the licensee to request a hearing in accordance with Chapter 101 of Title 29.

(d) Any licensee may surrender any license by delivering to the Commissioner such license together with written notice that it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

(e) No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any person.

(f) Every license issued hereunder shall remain in force and effect until the same shall have expired or shall have been surrendered, revoked or suspended in accordance with this chapter, but the Commissioner shall have authority to reinstate a suspended license or to issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the Commissioner in refusing originally to issue such license under this chapter.

(g) Whenever the Commissioner shall revoke or suspend a license issued pursuant to this chapter, the Commissioner shall forthwith execute a written order to that effect. The Commissioner shall forthwith serve the written order upon the licensee. Any such order may be reviewed in the manner provided by Chapter 101 of Title 29.

5 Del. C. 1953, § 2903; 52 Del. Laws, c. 335, § 1; 57 Del. Laws, c. 740, § 25B; 70 Del. Laws, c. 6, § 14; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 24, § 15; 77 Del. Laws, c. 126, § 7.;



§ 2905. Filing of complaints

Any retail buyer having reason to believe that this chapter relating to the retail buyer's retail installment contract has been violated, may file with the Commissioner a written complaint setting forth the details of such alleged violation and the Commissioner, upon receipt of such complaint, may inspect the pertinent books, records, letters and contracts of the licensee and of the retail seller involved, relating to such specific written complaint.

5 Del. C. 1953, § 2904; 52 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 6, § 14; 70 Del. Laws, c. 186, § 1.;



§ 2906. Powers of Commissioner

(a) For the purpose of administering this chapter, determining whether any business contemplated by this chapter is being operated in accordance with the provisions thereof or making investigation of any complaint or alleged violation, the Commissioner and the Commissioner's duly authorized representatives shall have power to investigate, at any time, the business and affairs and examine the books, accounts, contracts, papers, records, documents and files of every licensee and of every person who shall be engaged in business contemplated by this chapter, whether such person shall act, or claim to act, as principal or agent or under or without the authority of this chapter. For this purpose the Commissioner, or the Commissioner's duly authorized representatives, shall have free access to the offices and places of business, books, accounts, contracts, papers, records, documents and files of all such persons.

(b) The Commissioner shall have power to issue subpoenas to compel the attendance of witnesses and the production of books, accounts, contracts, papers, records, documents and other evidence before the Commissioner in any matter over which the Commissioner has jurisdiction, control or supervision pertaining to this chapter. The Commissioner shall have the power to administer oaths and affirmations to any persons whose testimony is required.

(c) If any person shall refuse to obey any such subpoena, or to give testimony, or to produce evidence as required thereby, any judge of the Superior Court may, upon application and proof of such refusal, make an order awarding process of subpoena, or subpoena duces tecum, out of the Superior Court, for such witness to appear before the Commissioner and to give testimony and to produce evidence as required thereby. Upon filing such order in the office of the Prothonotary, the Prothonotary shall issue process of subpoena, as directed, under the seal of said Court, requiring the person to whom it is directed, to appear at the time and place therein designated.

(d) If any person served with any such subpoena shall refuse to obey the same, and to give testimony, and to produce evidence as required thereby, the Commissioner may apply to any judge of the Superior Court for an attachment against such person, as for a contempt. The Court, upon satisfactory proof of such refusal, shall issue an attachment directed to any constable or police officer, for the arrest of such person, and upon the person being brought before the Court, proceed to a hearing of the case. The Court shall have power to enforce obedience to such subpoena, and the answering of any question, and the production of any evidence, that may be proper, by a fine not exceeding $100, or by imprisonment for not more than 30 days, or by both fine and imprisonment, and to compel such witness to pay the costs of such proceeding as taxed by the Court.

(e) The Commissioner may make such rules and regulations, and such specific rulings, demands and findings as the Commissioner deems necessary for the enforcement of this chapter and the proper conduct of the business authorized and required to be licensed thereunder. Such rules and regulations, specific rulings, demands and findings shall be in addition to, and not inconsistent with, this chapter.

(f) If, in the Commissioner's opinion, it is necessary for a thorough examination of a licensee, the Commissioner may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Commissioner in such examination. Within 10 days after receipt of a statement from the Commissioner, such licensee shall pay or reimburse the fees, costs and expenses of any third parties retained by the Commissioner under this subsection.

5 Del. C. 1953, § 2905; 52 Del. Laws, c. 335, § 1; 68 Del. Laws, c. 303, § 44; 70 Del. Laws, c. 6, § 14; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 266, § 10.;



§ 2907. Requirements and prohibitions as to retail installment contracts

(a) A retail installment contract shall be in writing, shall be signed by both the buyer and the seller and shall be completed as to all essential provisions prior to the signing of the contract by the buyer.

(b) The printed portion of the contract, other than instructions for completion, shall be in at least 8 point type. The contract shall contain in a size equal to at least 10 point bold type:

(1) A specific statement that liability insurance coverage for bodily injury and property damage caused to others is not included, if that is the case; and

(2) The following notice: "Notice to the Buyer: 1. Do not sign this contract before you read it or if it contains any blank spaces. 2. You are entitled to an exact copy of the contract you sign."

(c) The seller shall deliver to the buyer, or mail to the buyer at the buyer's address shown on the contract, a copy of the contract signed by the seller. Until the seller does so, a buyer who has not received delivery of the motor vehicle shall have the right to rescind the agreement and to receive a refund of all payments made and return of all goods traded in to the seller on account of or in contemplation of the contract, or if such goods cannot be returned, the value thereof. Any acknowledgment by the buyer of delivery of a copy of the contract shall be in a size equal to at least 10 point bold type and, if contained in the contract, shall appear directly above the buyer's signature.

(d) The contract shall contain the names of the seller and the buyer, the place of business of the seller as specified by the buyer and a description of the motor vehicle including its make, year model, model and identification numbers or marks.

(e) The contract shall contain the following items:

(1) The cash sale price of the motor vehicle;

(2) The amount of the buyer's down payment, and whether made in money or goods, or partly in money and partly in goods;

(3) The difference between items (1) and (2);

(4) The amount, if any, included for insurance and other benefits, specifying the types of coverage and benefits including any amounts actually paid or to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest, lien or lease interest on property traded in;

(5) The amount of official fees;

(6) The principal balance, which is the sum of item (3), item (4), and item (5);

(7) The amount of the finance charge;

(8) The time balance, which is the sum of items (6) and (7), payable in installments by the buyer to the seller, the number of installments, the amount of each installment and the due date or period thereof.

The above items need not be stated in the sequence or order set forth; additional items may be included to explain the calculations involved in determining the stated time balance to be paid by the buyer.

(f) The amount, if any, included for insurance, which may be purchased by the holder of the retail installment contract, shall not exceed the applicable premiums chargeable in accordance with the rates filed with the Insurance Commissioner of the State. If dual interest insurance on the motor vehicle is purchased by the holder it shall, within 30 days after execution of the retail installment contract, send or cause to be sent to the buyer a policy or policies or certificate of insurance, written by an insurance company authorized to do business in this State, clearly setting forth the amount of the premium, the kind or kinds of insurance, the coverages and all the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of insurance. The buyer shall have the privilege of purchasing such insurance from an agent or broker of the buyer's own selection and of selecting an insurance company acceptable to the holder, but in such case the inclusion of the insurance premium in the retail installment contract shall be optional with the seller.

(g) If any insurance is cancelled, unearned insurance premium refunds received by the holder shall be credited to the final maturing installments of the contract except to the extent applied toward payment for similar insurance protecting the interests of the buyer and the holder or either of them.

(h) The holder may, if the contract so provides, collect a delinquency and collection charge on each installment in default for a period not less than 10 days in an amount not in excess of 5% of each installment or $15, whichever is less. In addition to such delinquency and collection charge, the contract may provide for the payment of attorneys' fees not exceeding 15% of the amount due and payable under such contract when such contract is referred for collection to an attorney not a salaried employee of the holder of the contract plus the court costs.

(i) No retail installment contract shall be signed by any party thereto when it contains blank spaces to be filled in after it has been signed except that, if delivery of the motor vehicle is not made at the time of the execution of the contract, the identifying numbers or marks of the motor vehicle or similar information and the due date of the first installment may be inserted in the contract after its execution. The buyer's written acknowledgment, conforming to the requirements of subsection (c) of this section, of delivery of a copy of a contract shall be conclusive proof of such delivery, that the contract when signed did not contain any blank spaces except as provided in this subsection, and of compliance with this section in any action or proceeding by or against the holder of the contract.

(j) Upon written request from the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments and the total amount unpaid under such contract. A buyer shall be given a written receipt for any payment when made in cash.

(k) No provision in a retail installment contract relieving the seller from liability for any legal remedies which the buyer may have against the seller under the contract, or in any separate instrument executed in connection therewith, whether before or at the time of the making of the contract, shall be enforceable.

5 Del. C. 1953, § 2906; 52 Del. Laws, c. 335, § 1; 63 Del. Laws, c. 2, § 11; 70 Del. Laws, c. 6, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 127, § 1.;



§ 2908. Finance charge

(a) A retail seller or the holder of a retail installment contract may charge and collect a finance charge in respect of a retail installment transaction and may calculate such finance charge in the manner and at the rate or rates specified in the contract governing the retail installment transaction.

(b) Any sales finance company may purchase or acquire or agree to purchase or acquire from any seller any contract on such terms and conditions as may be agreed upon between them. Filing of the assignment, notice to the buyer of the assignment, and any requirement that the holder maintain dominion over the payments or the motor vehicle if repossessed shall not be necessary to the validity of a written assignment of a contract as against creditors, subsequent purchasers, pledgees, mortgagees and lien claimants of the seller. Unless the buyer has notice of the assignment of the contract, payment thereunder made by the buyer to the last-known holder of such contract shall be binding upon all subsequent holders.

5 Del. C. 1953, § 2907; 52 Del. Laws, c. 335, § 1; 60 Del. Laws, c. 53, § 1; 61 Del. Laws, c. 83, § 1; 62 Del. Laws, c. 228, §§ 3, 4; 63 Del. Laws, c. 2, § 12; 70 Del. Laws, c. 6, § 14; 70 Del. Laws, c. 186, § 1.;

§ 2908A Prepayment.

Transferred.



§ 2908A. Prepayment

Transferred.



§ 2909. Prepayment

(a) A buyer may prepay the debt due under a retail installment contract in full at any time.

(b) If the finance charge imposed pursuant to § 2908 of this title in respect of a retail installment transaction has been precomputed and taken in advance, then, in the event of prepayment of the entire indebtedness, the holder shall refund to the buyer the unearned portion of the precomputed finance charge. This refund shall be in an amount not less than the amount which would be refunded if the unearned precomputed finance charge were calculated in accordance with the actuarial method, provided that the buyer shall not be entitled to a refund which results in a net minimum finance charge of less than $25, and provided further that the holder shall not be required to refund the unearned portion of the finance charge if such amount is less than $1. The unearned portion of the precomputed finance charge is, at the option of the holder, either:

(1) That portion of the precomputed finance charge which is allocable to all originally scheduled or, if deferred, all deferred payment periods, or portions thereof, ending subsequent to the date of prepayment. The unearned precomputed finance charge is the total of that which would have been earned for each such period, or portion thereof, had the debt due under the contract not been precomputed, by applying to unpaid balances of principal, according to the actuarial method, an annual percentage rate based on the precomputed finance charge, assuming that all payments were made as scheduled, or as deferred, if deferred. The holder, at its option, may round this annual percentage rate to the nearest one-quarter of 1 percent; or

(2) The total precomputed finance charge less the earned precomputed finance charge. The earned precomputed finance charge shall be determined by applying an annual percentage rate based on the total precomputed finance charge, under the actuarial method, to the unpaid balances for the actual time those balances were unpaid up to the date of prepayment.

(c) As used in subsection (b) of this section:

(1) "Actuarial method" means the method of allocating payments made on a debt due under a retail installment contract between the outstanding balance of the indebtedness and the finance charge pursuant to which a payment is applied first to the accumulated finance charge and any remainder is subtracted from the outstanding balance of the indebtedness.

(2) "Payment period" means the time period within which periodic installment payments of the indebtedness are due under the terms of a retail installment contract.

(d) If a charge was made to buyer for premiums for insurance in respect of a retail installment transaction, then, in the event of prepayment, the holder shall refund to such buyer the excess of the charge to such buyer therefor over the premiums paid or payable to the holder, if such premiums were paid or payable by the holder periodically, or the refund for such insurance premium received or receivable by the holder, if such premium was paid or payable in a lump sum by the holder, provided that no such refund shall be required if it amounts to less than $1.

(e) In connection with any prepayment of a debt due under a retail installment contract by a buyer, the holder may not impose any prepayment charge.

63 Del. Laws, c. 2, § 13; 70 Del. Laws, c. 6, § 14; 71 Del. Laws, c. 19, § 79.;



§ 2910. Deferred installments

A holder may at any time or from time to time permit a buyer to defer installment payments due under the terms of a retail installment contract and may, in connection with such deferral, charge and collect deferral charges and may also require payment by such buyer of the additional cost to the holder of premiums for continuing in force, until the end of such period of deferral, any insurance coverage provided in connection with the contract.

5 Del. C. 1953, § 2909; 52 Del. Laws, c. 335, § 1; 63 Del. Laws, c. 2, § 13; 70 Del. Laws, c. 6, § 14.;



§ 2911. Penalties

(a) Any person who shall wilfully and intentionally violate this chapter or engage in the business of a sales finance company in this State without a license therefor as provided in this chapter shall be fined not more than $500.

(b) A wilful violation of §§ 2907, 2908 or 2909 of this title by the seller or holder shall bar recovery of any finance charge, delinquency or collection charge on the contract.

5 Del. C. 1953, § 2910; 52 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 6, § 14; 71 Del. Laws, c. 254, § 32.;



§ 2912. Waiver unenforceable and void

Any waiver of this chapter shall be unenforceable and void.

5 Del. C. 1953, § 2911; 52 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 6, § 14.;



§ 2913. Disclosure requirements

Notwithstanding any other provision of this chapter to the contrary, disclosures made in the terminology of the Truth in Lending Act [15 U.S.C. § 1601 et seq.], as amended, and regulations prescribed thereunder, shall be deemed to comply with comparable, but literally inconsistent disclosure requirements of this chapter; provided, however, that any charges otherwise authorized under this chapter may be contracted for and collected in amounts and at rates consistent with this chapter without regard to any inconsistent terminology of said Truth in Lending Act and this chapter.

5 Del. C. 1953, § 2912; 57 Del. Laws, c. 156; 70 Del. Laws, c. 6, § 14.;



§ 2914. Surety bonds and irrevocable letters of credit

(a) Surety bonds. —

(1) Every licensee shall file with the Commissioner, in a form satisfactory to the Commissioner, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $25,000.

(2) No bond shall be accepted unless the following requirements are satisfied:

a. The term of the bond shall be commensurate with the license period or continuous;

b. The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

c. The bond shall run to the State, for the benefit of the Office of the State Bank Commissioner and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. Surety claims shall be paid to the Office of the State Bank Commissioner by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(3) If the licensee changes its surety company or the bond is otherwise amended, the licensee shall immediately provide the Commissioner with the amended original copy of the surety bond. No cancellation of an existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Commissioner at least 30 days before the date upon which cancellation shall take effect.

(4) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner shall determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(5) When a surety company receives a claim against the bond of a licensee, it shall immediately notify the Commissioner and shall not pay any claim unless and until it receives notice to do so from the Commissioner.

(6) The Commissioner shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

(b) Irrevocable letters of credit. — In lieu of requiring the filing of a surety bond, the Commissioner may, at the Commissioner's discretion, accept from a licensee an irrevocable letter of credit.

(1) Such irrevocable letter of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Commissioner, in a form satisfactory to the Commissioner in the principal sum of $25,000.

(2) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

a. The irrevocable letter of credit shall run to the State, for the benefit of the Office of the State Bank Commissioner and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensee in the course of its activity as a licensee. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensee. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

b. Draws upon such irrevocable letter of credit shall be available by sight drafts thereunder, in amounts determined by the Commissioner, up to the aggregate amount of the irrevocable letter of credit. Such drafts shall be paid in accordance with § 5-112(1) of Title 6.

(3) The Commissioner may require potential claimants to provide such documentation and affirmations as the Commissioner shall determine to be necessary and appropriate. In the event the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(4) The Commissioner may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

71 Del. Laws, c. 254, § 33.;






CHAPTER 30. MORTGAGE BANKING

§ 3001. -3009. Doing business without license prohibited; application for license; fees; issuance of license; license requirements; changes in officers or directors of licensee; suspension or revocation of license; surrender of license; procedure; Commissioner authorized to examine records; licensee's records required to be kept; reports; exclusion of certain institutions from operation of chapter

Repealed by 66 Del. Laws, c. 22, § 1, eff. July 1, 1987.;






CHAPTER 31. SECONDARY MORTGAGE LOANS

§ 3101. -3131. Definitions; license to make secondary mortgage loan; qualifications of licensee; application for license; issuance or refusal of license; procedure on refusal of license; license; contents; fee for application, investigation and license; licensee bond; abatement of license fee; suspension; revocation; refusal of license; procedure; grounds; surrender of license; term of license; reinstatement; investigation by Commissioner; issuance of subpoena by Commissioner; enforcement of Commissioner's subpoena in Superior Court; maintenance of books and records by licensee; period of retention of records by licensee; prescription of information to be shown in licensee books; prohibition of secondary mortgage not made or offered in accordance with this chapter; interest; maximum service charges; instrument evidencing loan; contents; statement of account; supplied to borrower; prepayment; requirement that prior mortgage holders refuse to make loan; false or misleading advertising prohibited; penalties for violation of chapter; enforceability of loan not made in compliance with this chapter; rules and regulations; power of Commissioner to make; exclusion of certain institutions from operation of chapter

Repealed by 66 Del. Laws, c. 22, § 1, eff. July 1, 1987.;






CHAPTER 32. TRANSPORTATION OF MONEY AND VALUABLES

§ 3201. Citation

This chapter may be cited as the "Transportation of Money and Valuables Act."

5 Del. C. 1953, § 3201; 58 Del. Laws, c. 423.;



§ 3202. Definitions

For purposes of this chapter:

(1) "Person" means any individual, partnership, association, joint stock association or corporation, or other entity, but does not include the United States government or the government of this State.

(2) "Licensee" means a person duly licensed by the State Bank Commissioner pursuant to this chapter.

(3) "Money" includes cash, legal tender or currency of the United States or of any other state or nation.

(4) "Transporter" means any person engaged in the business of transporting for hire, money or other valuables.

(5) "Valuables" includes bullion, securities, stocks, bonds, any negotiable or nonnegotiable documents, jewels or other property or documents of substantial monetary value.

(6) "Commissioner" means the State Bank Commissioner.

5 Del. C. 1953, § 3202; 58 Del. Laws, c. 423; 68 Del. Laws, c. 113, § 1.;



§ 3203. License required

No person requiring a license by this chapter shall engage in this State in the business of a transporter until such person's application for a license to so engage in business is finally approved by the State Bank Commissioner.

5 Del. C. 1953, § 3203; 58 Del. Laws, c. 423; 70 Del. Laws, c. 186, § 1.;



§ 3204. Exempt from licensing

(a) No license as a transporter shall be required of any of the following:

(1) Banks, trust companies, building and loan associations, organized under the laws of this State or authorized to do business in this State while transporting their own property;

(2) Incorporated telegraph companies insofar as they receive money at any of their respective offices or agencies for immediate transmission by telegraph.

(b) Nothing contained in this section or in any other section of this chapter shall be construed to enlarge or limit the rights which any of the above-named organizations have under any existing law.

5 Del. C. 1953, § 3204; 58 Del. Laws, c. 423.;



§ 3205. Qualifications

To qualify for a license hereunder an applicant shall meet the following requirements:

(1) The applicant shall have a net worth of at least $50,000, computed according to generally accepted accounting principles.

(2) The financial responsibility, financial condition, and business experience, and character and general fitness of the applicant shall be such as reasonably to warrant the belief that applicant's business will be conducted honestly, carefully and efficiently. To the extent deemed advisable by the Commissioner, the Commissioner may investigate and consider the qualifications of the applicant including officers and directors of an applicant in determining whether this qualification has been met.

5 Del. C. 1953, § 3205; 58 Del. Laws, c. 423.;



§ 3206. Applications

Each application for a license shall be made in writing and under oath to the Commissioner in such form and containing such information as the Commissioner may prescribe including the name and business and residence address:

(1) Of the proprietor, if the applicant is an individual;

(2) Of every member, if the applicant is a partnership or unincorporated association;

(3) Of the corporation and each officer and director thereof, if the applicant is a corporation, stating the date and the state of incorporation.

5 Del. C. 1953, § 3206; 58 Del. Laws, c. 423; 70 Del. Laws, c. 186, § 1.;



§ 3207. Accompanying fees and statements

Each application for a license shall be accompanied by:

(1) An investigation fee of $250, which shall not be subject to refund;

(2) The annual license fee as specified in § 3210 of this title;

(3) Financial statements reasonably satisfactory to the Commissioner.

5 Del. C. 1953, § 3207; 58 Del. Laws, c. 423; 67 Del. Laws, c. 126, § 1.;



§ 3208. Action by the Commissioner; conditional approval

Upon the filing of the application and the payment of the investigation fee and the annual license fee, the Commissioner shall, to the extent the Commissioner deems advisable, investigate the financial responsibility, financial condition, financial and business experience, character and general fitness of the applicant, and if the Commissioner finds these qualities are such as to warrant the belief that the applicant's business will be conducted honestly, fairly, equitably, carefully and efficiently within the purposes of the intent of this chapter, and in the manner commanding the confidence and trust of the community, the Commissioner shall advise the applicant in writing of the Commissioner's conditional approval of the application, and thereafter, upon compliance by the applicant with § 3209 of this title, shall issue to the applicant a license to engage in the business of a transporter. If the Commissioner determines on the basis of the Commissioner's investigation that the applicant does not comply with the purposes of this chapter as set forth in the preceding sentence of this section, the Commissioner shall notify the applicant of the denial of the conditional approval of the license stating the reasons therefor in writing.

5 Del. C. 1953, § 3208; 58 Del. Laws, c. 423; 70 Del. Laws, c. 186, § 1.;



§ 3209. License; bond; insurance

(a) Within 30 days after the applicant receives written notice of the conditional approval by the Commissioner of an application for original license as provided in § 3208 hereof, or within such longer period as the Commissioner may authorize, the applicant shall file with the Commissioner a corporate surety bond in the principal sum of $10,000. Such bond shall be in a form satisfactory to the Commissioner and shall be issued by a surety company authorized by the laws of this State to conduct business in this State. The bond shall run to the State and shall be conditioned that the licensee will pay any and all moneys that may become due and owing any claimant or creditor of or against the licensee arising out of the licensee's business within the State as transporter. The aggregate liability of the surety bond shall, in no event, exceed the amount of the bond. The surety on the bond shall have the right to cancel such bond upon giving 30 days' written notice to the Commissioner and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of said cancellation. In any event, the bonds shall continue to be in effect as a condition for the continuance or renewal of the license issued hereunder.

(b) In lieu of such corporate surety bond the applicant may keep on deposit with any federally insured banking institution or savings and loan association in this State as such applicant shall designate and the Commissioner shall approve, securities, interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or agency or instrumentality thereof, or guaranteed by the United States or of this State or any subdivision thereof, or dollar deposits, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the required corporate surety bond. The securities shall be deposited as aforesaid and held to secure the same obligations as would the corporate surety bond, but the depositor shall be entitled to receive all interest and dividends thereon and shall have the right, with the approval of the Commissioner, to substitute other securities for those deposited.

(c) In addition to the bond required in subsection (a) of this section, within 30 days after the applicant receives written notice of the conditional approval by the Commissioner of an application for original license as provided in § 3208 hereof or within such longer period as the Commissioner may authorize, the applicant shall file with the State Bank Commissioner true copies of its insurance contracts, including all documents not attached physically to such contracts but which are incorporated into and made a part of such contracts by reference or otherwise, establishing that it has in full force and effect a contract of insurance with a good and reputable insurance company, licensed to do business in this State, an underlying all risk (except for customary war risk and nuclear exclusions) policy in an amount not less than $5,000,000 insuring licensee and/or any persons doing business with, or having a claim against, said licensee arising from any loss through any risk assumed by the licensee in any contract for the transportation, handling or storage of moneys, including lawful currency and coin, negotiable and nonnegotiable securities, stocks, bonds, coupons and things of unusual value. True copies of such insurance contracts and such nonattached documents shall be furnished annually, prior to renewal of the license. The Commissioner may, in the Commissioner's discretion, upon a showing of good cause, issue a license to an applicant whose insurance contracts (including the nonattached documents incorporated into and made a part of such contracts) show that it has less than $5 million of such all risk coverage if it is established to the Commissioner's satisfaction that the amount of such applicant's all risk coverage is adequate, taking into consideration the aggregate value of such money and/or valuables as are being transported or as may be transported by the applicant for all of its customers pursuant to such contracts for transportation, handling or storage; provided, however, that under no circumstances shall a license be issued to any applicant where the amount of its all risk insurance coverage under this subsection is less than $2 million. Each such contract for such transportation, handling or storage shall contain in bold print a verbatim quotation of (i) all conditions precedent to any recovery under, and (ii) all warranties of the licensee relating to coverage under, the licensee's all risk insurance policies. If the insurance contracts required by this subsection shall lapse or be cancelled, then the State Bank Commissioner, in the Commissioner's discretion, may, upon 10 days' notice to the licensee, cancel the license provided for in this chapter, until such time as the required insurance contracts have gone into effect. Insurance companies issuing contracts pursuant to this section shall, within 3 days after giving notice to the licensee that the effect of the contracts have been altered or are no longer in effect, give similar notice to the State Bank Commissioner of such notice to the licensee.

(d) A license issued under this chapter shall remain in full force and effect until surrendered, suspended or revoked pursuant to this chapter. In case there is a change in name, but no change in identity or control of the licensee, the Commissioner shall issue without charge an amended license showing the new name. Such license shall not be otherwise transferable or assignable.

(e) If the Commissioner shall at any time reasonably determine that the bond or securities of the aforesaid are insecure, deficient in amount, or exhausted in whole or in part, or if the surety on the bond shall have notified the Commissioner of its intention to cancel the bond, he shall by written order require the filing of a new or supplemental bond or the depositing of a new or additional securities in order to secure compliance with this chapter, such order to be complied with within 20 days following service thereof upon the licensee.

5 Del. C. 1953, § 3209; 58 Del. Laws, c. 423; 67 Del. Laws, c. 126, §§ 2-5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 126, § 8.;



§ 3210. Renewal of license; annual license fee

Every holder of a license or a renewal thereof, as provided for in this section, desiring to continue the transaction of business as provided for in this chapter, shall at least 30 days prior to the expiration of such license or renewal thereof make application to the Commissioner on forms to be provided by the Commissioner for a license renewal. Each licensee shall pay to the Commissioner annually, together with its application for license renewal, a license fee of $200 for the ensuing calendar year. The Commissioner may mandate that applications for renewal shall be treated as new applications if said renewal applications are not on file with the office of the State Bank Commissioner at least 30 days prior to the expiration of such license or renewal thereof. Licensees who have not complied with supervisory letters or who have not paid examination fees when due may be refused license renewal.

5 Del. C. 1953, § 3210; 58 Del. Laws, c. 423; 70 Del. Laws, c. 6, § 15; 70 Del. Laws, c. 327, § 42.;



§ 3211. Agents

A licensee may conduct the licensee's business at one or more locations within the State and through or by means of such agents as the licensee may from time to time designate or appoint. No license under this chapter shall be required of any agent of a licensee. In order for an agent to be authorized to act for the licensee in this State, the licensee shall have on file with the Commissioner the name and address of the agent and the licensee shall notify the Commissioner within 30 days of the change of name and/or address of an agent or of the termination of any such agent. The requirements of this section shall not apply to any agent of a licensee who is exempt from this chapter pursuant to § 3204(a) of this title.

5 Del. C. 1953, § 3211; 58 Del. Laws, c. 423; 70 Del. Laws, c. 186, § 1.;



§ 3212. Liability of licensee

(a) Each licensee shall be absolutely liable for any loss, damage, destruction or impairment of the money or valuables placed in the licensee's possession in addition to whatever additional liability shall be imposed upon the licensee by reason of contractual obligations or the laws of this State or any other applicable law.

(b) In any action to recover money or valuables delivered to a transporter, the burden of proving the delivery to and the receipt of such money or valuables by the person to whom it was directed to be paid or delivered shall be upon the transporter.

5 Del. C. 1953, § 3212; 58 Del. Laws, c. 423; 70 Del. Laws, c. 186, § 1.;



§ 3213. Suspension, revocation or surrender of license

(a) The Commissioner may revoke any license issued hereunder upon finding that:

(1) The licensee has violated any provision of this chapter or any rule or regulation made by the Commissioner under and within the authority of this chapter or of any other law, rule or regulation of this State or the United States;

(2) Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the Commissioner in refusing originally to issue such license; or

(3) The licensee has engaged in business activities or practices inconsistent with its responsibilities under this chapter.

(b) The Commissioner may temporarily suspend any license pending the issuance of a final order as provided in Chapter 101 of Title 29.

(c) Except as provided in subsection (b) of this section, no license shall be revoked or suspended except after notice and an opportunity for the licensee to request a hearing in accordance with Chapter 101 of Title 29.

(d) Any licensee may surrender any license by delivering to the Commissioner such license together with written notice that it thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

(e) No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any person.

(f) Every license issued hereunder shall remain in full force and effect until the same shall have expired or shall have been surrendered, revoked or suspended in accordance with this chapter, but the Commissioner shall have authority to reinstate a suspended license or issue a new license to a licensee whose license shall have been revoked if no fact or condition then exists which would have warranted the Commissioner in refusing originally to issue such license under this chapter.

(g) Whenever the Commissioner shall revoke or suspend a license issued pursuant to this chapter, the Commissioner shall forthwith execute a written order to that effect. The Commissioner shall forthwith serve the written order upon the licensee. Any such order may be reviewed in the manner provided by Chapter 101 of Title 29.

5 Del. C. 1953, § 3213; 58 Del. Laws, c. 423; 68 Del. Laws, c. 303, § 45; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 24, § 16; 77 Del. Laws, c. 126, § 9.;



§ 3214. , 3215. Hearings; appeal from Commissioner

Repealed by 73 Del. Laws, c. 24, §§ 17, 18, eff. April 17, 2001. For present law see § 3213 of this title.;



§ 3216. Penalties

Any person who violates this chapter shall be fined not less than $100 nor more than $1,000, imprisoned for not more than 5 years, or both, for each such offense.

5 Del. C. 1953, § 3216; 58 Del. Laws, c. 423.;



§ 3217. Rules and regulations

The Commissioner may adopt such rules and regulations as are necessary for the proper administration of this chapter.

5 Del. C. 1953, § 3217; 58 Del. Laws, c. 423.;



§ 3218. Limitation on construction of chapter

This chapter shall not be construed as permitting any corporation, domestic or foreign, to transact in this State the business of a state bank and trust company, savings bank, industrial bank, private bank or building or savings and loan association.

5 Del. C. 1953, § 3218; 58 Del. Laws, c. 423.;



§ 3219. State government contracts

No contract shall be awarded by the State for the transportation, handling or storage of moneys, including lawful currency and coin, negotiable and nonnegotiable securities, stocks, bonds, coupons and things of unusual value, in the absence of a certificate that (i) the provider was licensed under this chapter at the time its bid for the contract was submitted or that at such time the provider had an application for such a license filed with the Commissioner with all fees required by § 3207 of this title paid and awaiting action by the Commissioner, and (ii) also that at the time of the award of such contract the provider was fully licensed under this chapter. All bids for such contracts shall include a statement that the bidder is licensed under this chapter, or that the bidder has an application filed with the Commissioner for such a license with all fees required by § 3207 of this title paid and awaiting action by the Commissioner. Officials responsible for awarding and administering such contract shall establish that the provider is fully licensed under this chapter and is in good standing with the Commissioner as of the date of the award of the contract and for each year of the contract thereafter.

67 Del. Laws, c. 126, § 6.;



§ 3220. Supervision and examination of business by the Commissioner

(a) Every person or combination of persons licensed as a transporter under this chapter shall be subject to the supervision and examination of the State Bank Commissioner and shall be examined by the Commissioner or the Commissioner's authorized representative annually or at such intervals as the Commissioner deems necessary.

(b) On the occasion of every examination, the Commissioner or the Commissioner's authorized representative shall be given free access to the licensee's books and records.

(c) The examination made by the Commissioner, or the Commissioner's authorized representatives, shall be a thorough examination into the compliance or noncompliance with this Code or any regulations promulgated thereunder, and any other statutes or regulations of this State or the United States; in addition, such examination shall include a review of the licensee's business practices and such other matters, as in the judgment of the Commissioner, may have relation to the security of property of the licensee's customers. In connection with such examination, the Commissioner may examine, under oath or affirmation, any and all persons connected with the licensee.

(d) Each licensee shall submit to the Commissioner on or before January 1 of each year financial statements for the licensee's most recently available completed fiscal year which have been audited by a certified public accountant, including the report of the certified public accountant thereon.

68 Del. Laws, c. 113, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 126, § 10.;



§ 3221. Cease and desist orders

(a) The Commissioner shall have the power and authority to issue and serve an order upon a person to cease and desist from any violation or practice if, in the opinion of the Commissioner, a transporter subject to this chapter is engaging in, or has engaged in, or, if the Commissioner has reasonable cause to believe that such institution or company is about to engage, in any of the following:

(1) A violation of a law, rule or regulation relating to the supervision of such transporter;

(2) A violation of any written agreement entered into with the Commissioner; or

(3) A violation of warranties, terms or conditions of the insurance contract(s) which may, in the judgment of the Commissioner, lead to an inability to recover.

(b) Such order may require the officers or directors of the institution or company to take affirmative action to correct any violation or practice.

(c) A cease and desist order issued pursuant to this section shall include a statement of the facts upon which the order is based, specific activities which the financial institution must cease, the affirmative acts required of the financial institution and the effective date of the order. A cease and desist order may be served by any member of the State Bank Commissioner's Office who is designated by the Commissioner. Service may be effected by hand delivering the order to the transporter at its principal place of business during normal working hours.

(d) Except as provided in subsection (e) of this section, a cease and desist order shall not become effective in less than 10 days after the order is served. After an order is served, but before its effective date, upon petition of any interested party, the Commissioner shall conduct a hearing. At the conclusion of such hearing, the Commissioner may affirm the cease and desist order as originally issued, or he may modify, amend or rescind such order.

(e) Whenever, in the opinion of the Commissioner, the violation or practice set forth in subsection (a) of this section represents an immediate danger or substantial harm to the interests of the public, the Commissioner may issue a cease and desist order pursuant to subsection (a) of this section, which shall become effective upon service thereof, without prior notice or hearing. Upon the application of an interested party, the Commissioner shall afford an opportunity for a hearing to consider rescission of any order issued pursuant to this subsection, and any action taken promptly thereafter.

68 Del. Laws, c. 113, § 2.;






CHAPTER 33. BUSINESS AND INDUSTRIAL DEVELOPMENT CORPORATIONS

Subchapter I General Provisions

§ 3301. Short title

This chapter shall be known and may be cited as the "Delaware Bidco Act."

66 Del. Laws, c. 344, § 1.;



§ 3302. Findings; declaration of purposes

(a) It is determined and declared as a matter of legislative finding that:

(1) The availability of financial and management assistance are important resources to small businesses to locate, remain and expand in the State, which, in time, will result in increased employment opportunities in the State.

(2) There is need for financial and management resource alternatives to small businesses in the State due to lack of bank financing in situations, including, but not limited to, start-ups, under-collateralization, management problems and above-average risk projects.

(3) Many small businesses, although in a growth mode, do not meet the investment criteria of venture capital firms.

(4) In order to increase employment opportunities and commercial transactions in the State, there is a need to encourage the development of resources directed at small businesses, which will help such businesses locate, remain and expand in the State.

(b) It is further determined and declared that the purposes of this chapter shall be to:

(1) Promote economic development by encouraging the formation of private financial institutions known as Bidcos to help meet the financing assistance and management assistance needs of growth-oriented small businesses in the State; and

(2) Provide for the licensing and regulation of Bidcos to prevent fraud, conflict of interest and mismanagement, in order to encourage:

a. Private equity investments in Bidcos; and

b. Pension funds, insurance companies, foundations, utilities and other institutions to lend funds to Bidcos.

66 Del. Laws, c. 344, § 1.;



§ 3303. Definitions

For the purposes of this chapter, unless otherwise specifically defined, or unless another intention clearly appears or unless the context requires a different meaning:

(1) "Affiliate" means, if used with respect to a specified person other than a natural person, a person controlling or controlled by such specified person, or a person controlled by a person who also controls such specified person.

(2) "Applicant" means a Delaware corporation that has submitted an application for a license under this chapter.

(3) "Bidco" means a business and industrial development corporation licensed under this chapter.

(4) "Business firm" means a person that transacts business on a regular and continual basis, or that proposes to transact business on a regular and continual basis.

(5) "Commissioner" means the Bank Commissioner of the State.

(6) "Control" means, if used with respect to a specified person, the power to direct or cause the direction of, directly or indirectly through 1 or more intermediaries, the management and policies of such specified person, whether through the ownership of voting securities, by contract, other than a commercial contract for goods or nonmanagement services or otherwise. A natural person shall not be considered to control another person solely on account of being a director, officer or employee of such other person.

(7) "Controlling person" means, if used with respect to a specified person, a person who controls such specified person, directly or indirectly through 1 or more intermediaries.

(8) "Corporate name" means the name of a corporation as set forth in the certificate of incorporation of such corporation.

(9) "Delaware corporation" means a corporation, whether for profit or nonprofit, incorporated under the General Corporation Law of Delaware.

(10) "Insolvent" means a licensee that ceases to pay its debts in the ordinary course of business, that cannot pay its debts as they become due or whose liabilities exceed its assets.

(11) "Interests of a licensee" includes the interests of shareholders of the licensee.

(12) "License" means a license issued under this chapter authorizing a Delaware corporation to transact business as a Bidco.

(13) "Licensee" means a Delaware corporation which is licensed under this chapter.

(14) "Officer" means:

a. If used with respect to a corporation, a person appointed or designated as an officer of such corporation by or pursuant to applicable law or the certificate of incorporation or bylaws of such corporation, or a person who performs with respect to such corporation functions usually performed by an officer of a corporation; and

b. If used with respect to a specified person other than a natural person or a corporation, a person who performs with respect to such specified person functions usually performed by an officer of a corporation with respect to such corporation.

(15) "Order" includes an approval, authorization, consent, exemption, denial, prohibition or other official act taken by the Commissioner.

(16) "Person" includes an individual, proprietorship, joint venture, partnership, statutory trust, trust, business trust, syndicate, association, joint stock company, corporation, cooperative, government, agency of a government or any other entity or organization. If used with respect to acquiring control of or controlling a specified person, "person" includes a combination of 2 or more persons acting in concert.

(17) "Principal shareholder" means a person that owns, directly or indirectly, of record or beneficially, securities representing 10 percent or more of the outstanding voting securities of a corporation.

(18) "State" means the State of Delaware.

(19) "State Administrative Procedures Act" refers to Chapter 101 of Title 29.

(20) "Subject person" means a controlling person, subsidiary or affiliate of a licensee, a director, officer or employee of a licensee or of a controlling person, subsidiary or affiliate of a licensee or any other person who participates in the conduct of the business of a licensee.

(21) "Subsidiary" means, if used with respect to a licensee, a company or business firm which the licensee holds control of as permitted by § 3323(a)(2), (3), (4) or (5) of this title.

(22) "This chapter" includes any order issued or rule promulgated under this chapter.

66 Del. Laws, c. 344, § 1; 73 Del. Laws, c. 329, § 4.;



§ 3304. Applicability of other laws

A corporation licensed under and pursuant to this chapter shall be known as a Bidco, shall be subject to regulation by the Commissioner and shall be deemed subject to the General Corporation Law of Delaware to the extent that such law is not inconsistent with the express provisions of this chapter.

66 Del. Laws, c. 344, § 1.;



§ 3305. Corporate name

Each corporation licensed under this chapter shall use the word "Bidco" in its corporate name.

66 Del. Laws, c. 344, § 1.;



§ 3306. Supervision of Bidcos

(a) The Commissioner shall administer this chapter and shall have supervision responsibility for all Bidcos incorporated under the laws of this State, and shall secure the execution of all laws relative to Bidcos.

(b) The Commissioner shall issue orders and promulgate rules and regulations that are deemed necessary or appropriate to execute, enforce and effectuate the purposes of this chapter.

(c) Whenever the Commissioner issues an order or license under this chapter, the Commissioner may impose conditions that are deemed necessary or appropriate to effectuate the purposes of this chapter.

(d) Every final order, decision or license action of the Commissioner under this chapter is subject to administrative and judicial review in accordance with law.

66 Del. Laws, c. 344, § 1.;



§ 3307. Fees

The Commissioner shall establish a schedule of fees, which the Commissioner determines to be reasonable and necessary to effectuate the purposes of this chapter, in connection with the licensing, administration and supervision of Bidcos, and such schedule shall be subject to amendment by the Commissioner from time to time.

66 Del. Laws, c. 344, § 1.;



§ 3308. Liberal construction

This chapter shall be liberally construed to accomplish its purposes.

66 Del. Laws, c. 344, § 1.;






Subchapter II Licensing

§ 3311. Applications; review by Commissioner

(a) A Delaware corporation may apply to the Commissioner for a license to form and conduct business as a Bidco. A person other than a Delaware corporation may not apply for such a license.

(b) An application filed with the Commissioner under this chapter shall be in such form and contain such information as the Commissioner may require, but shall contain, at a minimum, the following:

(1) A detailed business plan setting forth the services to be provided by the proposed Bidco to business firms located within or outside of the State;

(2) A summary of the geographical business markets of the proposed Bidco;

(3) Information concerning the experience of the management of the proposed Bidco and how such experience relates to the execution of the business plan referred to in paragraph (1) of this subsection;

(4) Location of the proposed main office of the Bidco and any branch offices, or the vicinity thereof;

(5) A detailed summary of how the management of the proposed Bidco intends to implement a reasonable and prudent policy for conserving and investing the capital of such Bidco;

(6) A summary of the types of business firms to be assisted by the proposed Bidco; and

(7) Three years of detailed financial projections.

(c) After a review of an application and receipt and review of any additional or supplemental information requested by the Commissioner, the Commissioner shall approve the application for a license under this chapter if the Commissioner determines that:

(1) The applicant has, or has firm financing commitments from equity investors or debt sources for, cash or similar liquid assets sufficient to demonstrate that prior to the time such applicant is authorized to transact business as a Bidco, such applicant will have liquid assets available to provide financing assistance to business firms in an amount adequate for such applicant to transact business as a Bidco;

(2) Each director, officer and controlling person of the applicant is of good character and sound financial standing; each director and officer of such applicant is competent to perform his functions with respect to such applicant; and the directors and officers of such applicant are collectively able to manage the business of such applicant as a Bidco;

(3) It is reasonable to believe that the applicant, if licensed, will comply with this chapter; and

(4) The applicant has reasonable prospects of being a viable, ongoing Bidco and of satisfying the basic objectives of its business plan.

(d) The Commissioner shall require a Bidco to have at the time it is authorized to transact business as a Bidco a minimum net worth of not less than $1,000,000.

(e) If an application for a license under this chapter is approved and all conditions precedent to the issuance of such license are fulfilled, the Commissioner shall issue a license to the applicant. A licensee shall post the license, or a copy thereof, in a conspicuous place in each of the main and branch offices of the licensee. A license shall not be transferable or assignable. Each license shall expire on December 31 of each year and be subject to an annual renewal.

(f) If the Commissioner denies an application, the Commissioner shall provide the applicant with a written statement explaining the basis for the denial. The formation, acquisition or control of a Bidco pursuant to this chapter shall not be deemed to be a violation of any condition imposed by law upon an out-of-state bank holding company or any subsidiary thereof which acquires and holds all or substantially all of the voting shares of a bank or banks in the State, and such condition shall not, of itself, be the basis for denial of an application.

66 Del. Laws, c. 344, § 1.;



§ 3312. Voluntary surrender of Bidco license

(a) Upon approval of a two-thirds vote of its board of directors and after complying with subsection (b) of this section, a licensee may apply to the Commissioner to have the Commissioner accept the surrender of the license of such licensee. If the Commissioner determines that the requirements of this section have been satisfied, the Commissioner shall approve the application, unless in the opinion of the Commissioner the purpose of the application is to evade a current or prospective action by the Commissioner under subchapter VI of this chapter.

(b) Not less than 60 days before filing an application with the Commissioner under subsection (a) of this section, a licensee shall notify each of its shareholders of its intention to file such application. Each such shareholder shall be notified of the right to file with the licensee an objection to the proposed surrender of the license within the 60-day period and shall be advised that, if such shareholder files such an objection, such shareholder should send a copy of such objection to the Commissioner. If shareholders holding 20 percent or more of the outstanding voting securities of the licensee file such objections, the licensee shall not proceed with the application under subsection (a) of this section unless the application is approved by a vote of shareholders holding two thirds of the outstanding voting securities of such licensee.

66 Del. Laws, c. 344, § 1.;






Subchapter III Conduct of Bidco Business

§ 3321. Office

(a) A licensee shall maintain not less than 1 office in the State.

(b) Each office of a licensee, whether within or outside of the State, shall be located in a place which is reasonably accessible to the public.

(c) A licensee shall maintain at each of its offices personnel who are competent to conduct the business of such office.

(d) Upon written notice to the Commissioner, a licensee may establish, relocate or close an office.

66 Del. Laws, c. 344, § 1.;



§ 3322. Business of a Bidco

(a) The business of a licensee shall be the business of providing financing assistance and management assistance to business firms.

(b) A licensee may determine the structure and the terms and conditions for financing assistance provided by that licensee to a business firm including, but not limited to, structures such as straight loans, purchase of debt instruments, straight equity investments (e.g., purchase of common stock or preferred stock), debt with equity features (e.g., warrants to purchase stock, convertible debentures or receipt of a percentage of gross or net income or sales), royalty-based financing, guaranteeing of debt or leasing of property.

(c) Management assistance provided by a licensee to a business firm may encompass management and technical advice and services.

(d) A licensee may exercise the incidental powers that are necessary or convenient to carry on the business of, or that are reasonably related to the business of, providing financing assistance and management assistance to business firms.

(e) In connection with an extension of credit by a licensee to a business firm, the licensee and such business firms may, notwithstanding any other provisions of the laws of the State, agree to any rate of interest and any schedule of fees.

66 Del. Laws, c. 344, § 1.;



§ 3323. Control of business firm prohibited; exceptions

(a) Either by itself or in concert with 1 or more of its directors, officers, principal shareholders or affiliates, 1 or more other licensees or 1 or more directors, officers, principal shareholders or affiliates of another licensee or licensees, a licensee shall not hold control of a business firm, except as follows:

(1) If and to the extent necessary to protect the interests of a licensee as a creditor of, or investor in, a business firm, a licensee that has provided financing assistance to a business firm may acquire and hold control of such business firm. Unless the Commissioner approves a longer period, a licensee holding control of a business firm under this paragraph shall divest itself of the interest which constitutes holding control as soon as practicable or within 3 years after acquiring such interest, whichever is earlier.

(2) With the approval of the Commissioner, a licensee may acquire and hold control of a corporation which is licensed as a small business investment company under the Small Business Investment Act of 1958 [15 U.S.C. § 661 et seq.], as amended.

(3) With the approval of the Commissioner, a licensee may acquire and hold control of a company which is a development company, whether or not such development company has been or may become certified by the United States Small Business Administration pursuant to the Small Business Investment Act of 1958 [15 U.S.C. § 661 et seq.], as amended.

(4) With the approval of the Commissioner, a licensee may acquire and hold control of another business firm which is engaged in no business other than the business of providing financing assistance or management assistance to business firms.

(5) With the approval of the Commissioner, a licensee may acquire and hold control of a business firm not referred to in paragraphs (1)-(4) of this subsection. The Commissioner shall not approve an application under this paragraph unless the Commissioner determines that such an acquisition will promote the purposes of this chapter.

(b) If a licensee anticipates acquiring and holding control of a business firm under subsection (a)(1) of this section, the licensee shall file with the Commissioner a plan for acquiring and holding control of such business firm that shall include, at minimum, the following:

(1) The reasons it is necessary for the licensee to acquire and hold control of such business firm;

(2) The percentage of outstanding voting securities of such business firm that the licensee anticipates acquiring and holding;

(3) The licensee's proposed course of action upon obtaining control of such business firm; and

(4) The length of time the licensee anticipates it will be necessary to hold control of such business firm.

(c) The Commissioner may require a licensee to demonstrate the necessity for such licensee to hold control of a business firm under subsection (a)(1) of this section.

(d) For the purposes of this section, "hold control" means ownership, directly or indirectly, of record or beneficially, of voting securities greater than:

(1) For a business firm with outstanding voting securities held by fewer than 50 shareholders, 40 percent of such outstanding voting securities.

(2) For a business firm with outstanding voting securities held by 50 or more shareholders, 25 percent of the outstanding voting securities.

66 Del. Laws, c. 344, § 1.;



§ 3324. Business of Bidco to be conducted in prudent business manner

(a) A licensee shall transact its business in a prudent business manner and shall maintain itself in a viable condition.

(b) In determining whether a licensee is transacting business in a prudent business manner, the Commissioner shall not consider the risk of the financing assistance provided by such licensee to a business firm, unless the Commissioner determines that the risk is so great compared with the realistically expected return as to demonstrate mismanagement of the licensee.

(c) Subsection (b) of this section shall not limit the authority of the Commissioner to do any of the following:

(1) Determine that a licensee's financing assistance to a single business firm or a group of affiliated business firms is in violation of subsection (a) of this section if the amount of such financing assistance is unduly large in relation to the total assets or the total shareholder's equity of such licensee.

(2) Require that a licensee maintain a reserve in the amount of anticipated losses.

(3) Require that a licensee have in effect a written financing assistance policy, approved by its board of directors, including credit evaluation criteria and other matters. The Commissioner shall not require that a licensee adopt a financing assistance policy that contains standards which prevent such licensee from exercising needed flexibility in evaluating and structuring financing assistance to business firms on a deal-by-deal basis.

66 Del. Laws, c. 344, § 1.;



§ 3325. Avoidance of conflict of interest

(a) A licensee shall avoid any transaction or act which involves, or has the potential to involve, a conflict of interest, unless such transaction or act and the circumstances underlying the conflict or potential conflict of interest are fully and adequately disclosed to appropriate persons.

(b) Notwithstanding subsection (a) of this section, a licensee shall provide the Commissioner with a separate notice, setting forth the specific facts concerning an actual or potential conflict of interest, prior to the consummation of any transaction or act referred to in subsection (a) of this section.

(c) Nothing in this section shall limit the authority of the Commissioner to determine that a transaction or act involves a conflict of interest, including, but not limited to, disapproval of any proposed transaction, or to take such steps that the Commissioner deems necessary or appropriate to resolve such conflict of interest.

66 Del. Laws, c. 344, § 1.;






Subchapter IV Mergers, Acquisitions and Sale of Business Assets

§ 3331. General rules

(a) Without the prior approval of the Commissioner, a licensee shall not consummate a transaction involving a merger, acquisition of control or a sale of all or substantially all of its business assets, where the licensee is a principal party to such transaction.

(b) The Commissioner shall not approve the merger of a licensee with another corporation unless:

(1) The licensee is the surviving corporation; or

(2) If the licensee is the disappearing corporation, the surviving corporation is also a licensee.

(c) The Commissioner shall approve an application by a licensee for approval of a proposed transaction involving a merger, acquisition of control or a sale of all or substantially all of such licensee's business assets, only upon a finding by the Commissioner that:

(1) Such merger, acquisition or sale will be on a sound financial basis with respect to the acquiring licensee;

(2) Upon consummation of such merger, acquisition or sale, it is reasonable to believe that the acquiring licensee will comply with this chapter; and

(3) Such merger, acquisition or sale will not have a major detrimental impact upon competition in the providing of financing assistance or management assistance to business firms, or if there will be such a major detrimental impact, such merger, acquisition or sale is necessary in the interests of the financial soundness of any of the parties to such merger, acquisition or sale, or is otherwise, on balance, in the public interest.

66 Del. Laws, c. 344, § 1.;






Subchapter V Operating Rules Governing Business of Bidcos

§ 3341. Form and maintenance of Bidco records; annual audited report

(a) A licensee shall make and keep books, accounts and other records in such form and manner as the Commissioner may require. Such records shall be kept at such place and shall be preserved for such length of time as the Commissioner may specify.

(b) Not more than 90 days after the close of each fiscal year of a licensee or a longer period if specified by the Commissioner, a licensee shall file with the Commissioner an audited report containing the following:

(1) Financial statements, including balance sheet, statement of income or loss, statement of changes in capital accounts and statement of changes in financial position;

(2) A report, certificate or opinion of the independent certified public accountant or independent public accountant who performs the audit, stating that the financial statements were prepared in accordance with generally accepted accounting principles; and

(3) Such other information as the Commissioner may require.

66 Del. Laws, c. 344, § 1.;



§ 3342. Periodic report requirements

In addition to the audited report required by § 3341(b) of this title, a licensee shall file with the Commissioner such other reports and at such times as the Commissioner may require. Any report required by the Commissioner under this section shall be in such form and shall contain such information as the Commissioner may specify.

66 Del. Laws, c. 344, § 1.;



§ 3343. Examination of Bidcos

(a) The Commissioner shall visit and examine each licensee as frequently as the Commissioner deems it necessary or expedient of such licensee. On the occasion of every such visit and examination, the Commissioner shall (in company with 1 or more of the officers of such licensee, if requested by such licensee) be given free access to every part of the office or place of business and to the assets, securities, books, papers and records of such licensee.

(b) If in the Commissioner's opinion it is necessary for a thorough examination of a licensee, the Commissioner may retain 1 or more accountants, attorneys, appraisers or other 3rd parties to assist the Commissioner in such examination. Within 10 days after receipt of a statement from the Commissioner, such licensee shall pay or reimburse the fees, costs and expenses of any 3rd parties retained by the Commissioner under this subsection.

(c) Any examination under this section may be made by any person or persons designated by the Commissioner, and in such case all the powers vested in the Commissioner by this section shall be possessed by such person or persons so designated. When any such examination is made without the presence of the Commissioner, the Commissioner shall give written authority to the person or persons conducting such examination, which shall be exhibited to any person contacted in the course of the investigation.

66 Del. Laws, c. 344, § 1.;






Subchapter VI Enforcement Powers of Commissioner

§ 3351. Investigations

(a) The Commissioner may make such investigations within or without the State as the Commissioner may consider necessary or appropriate for determining whether to approve an application filed with the Commissioner under this chapter or for determining whether a licensee or other person has violated or is about to violate this chapter, to aid in the enforcement of this chapter or to aid in issuing an order or promulgating a rule or regulation pursuant to this chapter.

(b) Any investigation under this section may be made by any person or persons designated by the Commissioner, and in such case all the powers vested in the Commissioner by this section shall be possessed by such person or persons so designated. When any such investigation is made without the presence of the Commissioner, the Commissioner shall give written authority to the person or persons conducting such investigation, which shall be exhibited to any person contacted in the course of such investigation.

(c) For purposes of an investigation under this section, the Commissioner may administer oaths and affirmations, subpoena witnesses, including but not limited to the officers, directors, trustees, partners, managers and employees of any entity being examined, compel the attendance of witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreement or other documents or records which the Commissioner considers relevant to such investigation.

(d) If any person fails to comply with a subpoena or subpoena duces tecum issued by the Commissioner under this section or fails to testify with respect to a matter concerning which the person may be lawfully questioned, the Court of Chancery, upon application of the Commissioner, may issue an order requiring the attendance of such person and the giving of testimony or production of evidence.

66 Del. Laws, c. 344, § 1.;



§ 3352. False statements, entries or reports; penalty

Every director, officer, agent, clerk or employee of any entity affected by § 3343 or § 3351 of this title, who wilfully or knowingly subscribes or exhibits any false paper, with intent to deceive any person authorized to investigate or examine as to the condition of such entity, or who wilfully or knowingly subscribes to or makes any false report, shall be fined not less than $500 nor more than $1,000.

66 Del. Laws, c. 344, § 1.;



§ 3353. Violations; remedies

(a) Subject to the State Administrative Procedures Act, the Commissioner may issue an order, setting forth an appropriate remedy, including, without limitation, a cease-and-desist order, an order removing any person from office with a licensee or prohibiting any person from further participating in any manner in the conduct of the business of such licensee, upon a finding by the Commissioner that such licensee, subject person or other person:

(1) Has violated, is violating or is about to violate any provision of this chapter or other applicable law, rule or regulation;

(2) Has engaged or participated, or is engaging or participating or is about to engage or participate detrimentally with respect to the business of such licensee;

(3) Has been indicted or convicted for a crime involving dishonesty or breach of trust; or

(4) Is conducting acts that threaten the interests of such licensee or may threaten to impair public confidence in such licensee.

(b) The licensee, subject person or other person to whom an order is issued under subsection (a) of this section, is entitled to judicial review of such order as set forth in the State Administrative Procedures Act.

66 Del. Laws, c. 344, § 1.;



§ 3354. Receivership

(a) If the Commissioner finds that a licensee is insolvent, or such licensee is transacting business without authority or in violation of this chapter or any other law or it is contrary to the purposes of this chapter for such licensee to continue business, the Commissioner shall communicate the facts to the Attorney General of the State who shall file in the Court of Chancery, in any county where such licensee is doing business, a complaint setting forth the facts and applying for an order requiring such licensee to show cause why its business should not be closed.

(b) In a proper case made, the Court of Chancery shall have the power to appoint a receiver to take charge of, settle and wind up the affairs of a licensee under the direction of the Court, to enjoin such licensee from doing business or to make such other order or decree as the circumstances shall warrant and the Court shall deem proper.

66 Del. Laws, c. 344, § 1.;



§ 3355. Penalties

(a) Subject to the State Administrative Procedures Act, should the Commissioner find that any person has violated this chapter, other than that prohibited under § 3352 of this title, the Commissioner may order such person to pay to the State a civil penalty in such amount as the Commissioner may specify. However, the amount of any such civil penalty shall not exceed $10,000 for each violation, or in the case of a continuing violation, $10,000 for each day for which the violation continues.

(b) This section shall not apply to any act committed or omitted in good faith in conformity with an order, rule, declaratory ruling or written interpretative opinion of the Commissioner, notwithstanding that such order, rule, declaratory ruling or written interpretative opinion may be later amended, rescinded or repealed, or determined by judicial or other authority to be invalid for any reason.

(c) The provisions of subsection (a) of this section are in addition to, and not an alternative to, other provisions of this chapter which authorize the Commissioner to issue orders or to take other action on account of a violation of this chapter.

(d) The provisions of subsection (a) of this section are in addition to, and not an alternative to, any criminal penalties that may be available under state and federal law.

66 Del. Laws, c. 344, § 1.;









CHAPTER 34. PRENEED FUNERAL CONTRACTS

§ 3401. Definitions

As used in this chapter, unless the context requires otherwise:

(1) "Commissioner" means the State Bank Commissioner.

(2) "Insured institution" means an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)(2)) or an insured credit union (as defined in the Federal Credit Union Act at 12 U.S.C. § 1752(7)) authorized by law to do business in this State.

(3) "Preneed burial contract" means a contract which has for a purpose the furnishing or performance of funeral services or the furnishing or delivery of personal property, merchandise or services of any nature in connection with the final disposition of a dead human body for future use at a time determinable by the death of the person whose body is to be disposed of, but does not mean the furnishing of a cemetery lot, mausoleum or memorial.

24 Del. C. 1953, § 3120; 58 Del. Laws, c. 415, § 2; 63 Del. Laws, c. 145, § 1; 71 Del. Laws, c. 19, §§ 10, 11.;



§ 3402. Preneed payments and increment as trust funds; disbursement of funds; exceptions

(a) All payments of money made to any person, partnership, association or corporation upon any agreement or contract, or any series or combination of agreements or contract, but not including the furnishing of cemetery lots or mausoleums, which has for a purpose the furnishing or performance of funeral services or the furnishing or delivery of personal property, merchandise or services of any nature in connection with the final disposition of a dead human body for future use at a time determinable by the death of the person whose body is to be disposed of, are held to be trust funds. The person, partnership, association or corporation receiving the payments is declared to be a trustee thereof and shall deposit all payments in a trust account with an insured institution. All of the interest, dividends, increases or accretions of whatever nature earned by the funds deposited in a trust account shall remain with the principal of such account and become a part thereof, subject to all of the regulations concerning the principal of said fund herein contained.

(b) Except where payment is made pursuant to § 3403 of this title or the trust is established in accordance with § 3404 of this title, all payments made under the agreement, contract or plan are and shall remain trust funds with the insured institution until the death of the person for whose service the funds were paid and until the delivery of all merchandise and full performance of all services called for by the agreement, contract or plan.

(c) Except as provided in § 3404 of this title, the funds shall not be paid by the insured institution until a certified statement is furnished to the insured institution setting forth that all of the terms and conditions of the agreement have been fully performed by the person, association, partnership, firm or corporation. Any balance remaining in the fund after payment for the merchandise and services as set forth in the agreement, contract or plan shall be paid to the estate of the beneficiary of the agreement, contract or plan.

(d) Subsection (a) of this section does not apply to contracts for funeral service or merchandise sold as burial insurance policies which are regulated by the Insurance Department of this State.

24 Del. C. 1953, § 3121; 58 Del. Laws, c. 415, § 2; 63 Del. Laws, c. 145, § 1; 68 Del. Laws, c. 389, §§ 1, 2; 69 Del. Laws, c. 165, §§ 12, 13; 71 Del. Laws, c. 19, §§ 10, 12, 13.;



§ 3403. Revocable trust accounts; refund to persons making payments

(a) Except as provided in § 3404 of this title, upon the giving of 15 days' written notice, any person, partnership or corporation who has paid funds for a preneed funeral service may demand a refund of the entire amount actually paid, together with all interest, dividends, increases or accretions of any kind whatsoever which have been earned on such funds.

(b) The insured institution shall be relieved from further liability, after making payment to the person making payment of said funds, to the trustee upon receipt of the foregoing written notice. Notice of payment of funds under this section shall be given by the insured institution to the trustee.

24 Del. C. 1953, § 3122; 58 Del. Laws, c. 415, § 2; 63 Del. Laws, c. 145, § 1; 68 Del. Laws, c. 389, §§ 3, 4; 71 Del. Laws, c. 19, §§ 10, 14, 15.;



§ 3404. Irrevocable trust accounts

(a) Any person, partnership or corporation who enters into a preneed funeral contract has the option, at any time, to establish an irrevocable trust for all funds or any portion of payments made or to be made under the agreement, contract or plan. At no time shall such funds exceed $15,000.

(b) The trust document establishing an irrevocable trust shall contain such specific provisions as the Commissioner may by regulation require.

68 Del. Laws, c. 389, § 5; 70 Del. Laws, c. 310, § 1; 71 Del. Laws, c. 19, § 10; 76 Del. Laws, c. 36, § 2.;



§ 3405. Trust funds; how kept and deposited

All trust funds mentioned in this chapter shall be deposited in the name of the trustee, as trustee, within 30 days after receipt thereof, with an insured institution and shall be held together with the interest, dividends or accretions thereon in trust subject to this chapter. The trustee at the time of making deposit or investment shall furnish to the insured institution the name of each payor and the amount of payment on each account for which the deposit or investment is being made.

24 Del. C. 1953, § 3123; 58 Del. Laws, c. 415, § 2; 63 Del. Laws, c. 145, § 1; 68 Del. Laws, c. 389, § 5; 69 Del. Laws, c. 165, § 14; 71 Del. Laws, c. 19, §§ 10, 16.;



§ 3406. License to accept preneed contract required; fees

(a) No person, firm, partnership, association or corporation may, without first securing from the Commissioner a license, accept or hold payments made on preneed burial contracts, except insured institutions as defined in § 3401 of this title. Application for a license shall be in writing, signed by the applicant and duly verified on forms furnished by the Commissioner. Each application shall contain at least the following:

The full name and address (both residence and place of business) of the applicant and every member, officer and director thereof if the applicant is a firm, partnership, association or corporation. Any license issued pursuant to the application shall be valid only at the address stated in the application for the applicant or at a new address approved by the Commissioner.

(b) Upon receipt of the application and payment of a license fee of $25, the Commissioner shall issue a license, unless the Commissioner determines that the applicant has made false statements or representations in the application, or is insolvent, or has conducted or is about to conduct business in a fraudulent manner, or is not duly authorized to transact business in this State.

24 Del. C. 1953, § 3124; 58 Del. Laws, c. 415, § 2; 63 Del. Laws, c. 145, § 1; 68 Del. Laws, c. 389, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, §§ 10, 17.;



§ 3407. Records of licensee; requirements; inspection

The licensee shall keep accurate accounts, books and records in this State of all transactions, copies of all agreements, dates and amounts of payments made and accepted thereon, the names and addresses of the contracting parties, the persons for whose benefit funds are accepted, and the names of the insured institutions in which the funds are deposited or invested. The licensee shall make all books and records pertaining to the trust funds available to the Commissioner for examination. The Commissioner may at any time investigate the books, records and accounts of the licensee with respect to its trust funds, and for that purpose may require the attendance of and examine under oath all persons whose testimony the Commissioner may require.

24 Del. C. 1953, § 3125; 58 Del. Laws, c. 415, § 2; 63 Del. Laws, c. 145, § 1; 68 Del. Laws, c. 389, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, §§ 10, 18.;



§ 3408. Periodic report requirements

A licensee shall file with the Commissioner such reports at such time as the Commissioner may require. Any reports required by the Commissioner under this section shall be in such form and shall contain such information as the Commissioner may specify.

68 Del. Laws, c. 303, § 10; 71 Del. Laws, c. 19, § 10.;



§ 3409. State Bank Commissioner to enforce law and establish rules and regulations

The Commissioner shall enforce this chapter and has the power to make investigations, subpoena witnesses, require audits and reports and conduct hearings as to violations of any provision, and to establish such rules and regulations as are necessary to carry out this chapter.

24 Del. C. 1953, § 3127; 58 Del. Laws, c. 415, § 2; 63 Del. Laws, c. 145, § 1; 68 Del. Laws, c. 303, § 10; 68 Del. Laws, c. 389, § 5; 71 Del. Laws, c. 19, § 10.;



§ 3410. Penalty

Any person wilfully violating this chapter shall be fined not less than $500 nor more than $1,000.

24 Del. C. 1953, § 3126; 58 Del. Laws, c. 415, § 2; 63 Del. Laws, c. 145, § 1; 68 Del. Laws, c. 303, § 10; 68 Del. Laws, c. 389, § 5; 71 Del. Laws, c. 19, § 10.;



§ 3411. Surety bonds and irrevocable letters of credit

(a) Surety bonds. —

(1) Every person licensed under this chapter shall file with the Commissioner, in a form satisfactory to the Commissioner, an original corporate surety bond with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Commissioner. However, the bond amount may not be less than $50,000 nor more than $200,000. In determining the amount of the bond required for a licensee, the Commissioner shall consider, among other things:

a. The dollar value of the trust funds held by a licensee as a trustee under this chapter; and

b. Such other and further criteria as the Commissioner considers necessary and appropriate.

(2) A bond may not be accepted by the Commissioner unless all of the following requirements are satisfied:

a. The aggregate value of the bond must be equal to or greater than the amount determined by paragraph (a)(1) of this section.

b. The term of the bond must be commensurate with the license period or continuous.

c. The expiration date of the bond may not be earlier than midnight of the date on which the license issued under this chapter expires.

d. The bond must run to the State for the benefit of the Office of the State Bank Commissioner and for the benefit of all consumers injured by any wrongful act, omission, default, fraud, or misrepresentation by the licensee in the course of its activity as a licensee. Compensation under the bond must be for amounts which represent actual losses and may not be paid for claims made by business creditors, third-party service providers, agents, or persons otherwise in the employ of the licensee. Surety claims must be paid to the Office of the State Bank Commissioner by the insurer not later than 90 days after receipt of a claim. A claim paid after 90 days is subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, may not exceed the amount of the bond.

(3) If a licensee changes its surety company or if its surety bond is otherwise amended, the licensee shall immediately provide the Commissioner with the amended original copy of the surety bond. Cancellation of an existing bond by a surety is not effective unless written notice of its intention to cancel is filed with the Commissioner at least 30 days before the date on which cancellation is scheduled to take effect.

(4) The Commissioner may require potential claimants to provide documentation and affirmations that the Commissioner determines are necessary and appropriate. If the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(5) When a surety company receives a claim against the bond of a licensee, the surety company shall immediately notify the Commissioner and may not pay any claim until it receives notice to do so from the Commissioner.

(6) The Commissioner has 2 calendar years after the effective date of cancellation or termination of a surety bond by an insurer to submit claims to the insurer.

(b) In lieu of requiring the filing of a surety bond pursuant to subsection (a) of this section, the Commissioner may, at the Commissioner's discretion, accept an irrevocable letter of credit from a licensee.

(1) An irrevocable letter of credit must be provided by an insured depository institution as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c) and acceptable to the Commissioner, in a form satisfactory to the Commissioner, in the principal sum to be determined by the Commissioner. However, the irrevocable letter of credit amount may not be less than $50,000 nor more than $200,000. In determining the amount of the irrevocable letter of credit required for a licensee, the Commissioner shall consider, among other things:

a. The dollar value of the trust funds held by a licensee as a trustee under this chapter; and

b. Such other and further criteria as the Commissioner considers necessary and appropriate.

(2) An irrevocable letter of credit may not be accepted by the Commissioner unless all of the following requirements are satisfied:

a. The aggregate value of the irrevocable letter of credit must be equal to or greater than the amount determined by paragraph (b)(1) of this section.

b. The irrevocable letter of credit must run to the State for the benefit of the Office of the State Bank Commissioner and for the benefit of all consumers injured by any wrongful act, omission, default, fraud, or misrepresentation by the licensee in the course of its activity as a licensee. Compensation under the irrevocable letter of credit must be for amounts which represent actual losses and may not be paid for claims made by business creditors, third-party service providers, agents, or persons otherwise in the employ of the licensee. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit may not exceed the amount of the irrevocable letter of credit.

c. Draws upon irrevocable letters of credit must be available by sight drafts thereunder, in amounts determined by the Commissioner, up to the aggregate amount of the irrevocable letter of credit. Sight drafts must be honored in accordance with § 5-108 of Title 6 (issuer's rights and obligations).

(3) The Commissioner may require potential claimants to provide documentation and affirmations that the Commissioner determines are necessary and appropriate. If the Commissioner determines that multiple consumers have been injured by a licensee, the Commissioner shall cause a notice to be published for the purpose of identifying all relevant claims.

(4) The Commissioner may refuse release of an irrevocable letter of credit following the surrender of a license, up to 2 years after the effective date of licensure termination.

76 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 50. PAYMENT NETWORKS

§ 5001. "Payment network" defined

The term "payment network" as used in this chapter means a nonstock member corporation incorporated under Title 8 which has 50 percent or more of its members organized as:

(1) Banks, thrifts, credit unions or other financial institutions, under the laws of this State, any other state, the laws of a foreign country, the United States of America, a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands; or

(2) Organizations whose direct or indirect owners or members are financial institutions described in paragraph (1) of this section above, and which has as its principal business the provision of payment network services.

75 Del. Laws, c. 233, § 1.;



§ 5002. Voting rights of members and selection of governing body

Notwithstanding any other provision of the laws of this State contained in Title 8 or elsewhere:

(1) Unless otherwise provided in the certificate of incorporation of a payment network, or, if the certificate of incorporation so provides, in its bylaws, each member shall be entitled at every meeting of members to 1 vote in person or by proxy;

(2) The election, appointment or designation of the members of the governing body of a payment network, including the voting rights of members and rights of persons other than members with respect to election, appointment or designation of the members of the governing body, shall be as provided in its bylaws, its certificate of incorporation, or both; and

(3) Any member action or corporate action with respect to the election, appointment or designation of the members of the governing body of a payment network from and after its date of incorporation taken pursuant to the provisions of its bylaws, its certificate of incorporation, or both, shall be deemed as having been taken under and shall be governed by this section.

75 Del. Laws, c. 233, § 1.;



§ 5003. Regulatory authority not created

This chapter shall not subject a payment network not otherwise regulated by the State Bank Commissioner to any regulation by the State Bank Commissioner.

75 Del. Laws, c. 233, § 1.;









Title 6 - Commerce and Trade

ARTICLE 1. GENERAL PROVISIONS

PART 1

§ 1-101. Short titles

(a) This subtitle may be cited as the Uniform Commercial Code.

(b) This article may be cited as Uniform Commercial Code — General Provisions.

5A Del. C. 1953, § 1-101; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-102 Scope of article.

This article applies to a transaction to the extent that it is governed by another article of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-103 Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law.

(a) The Uniform Commercial Code must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

5A Del. C. 1953, § 1-102; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-104 Construction against implied repeal.

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

74 Del. Laws, c. 332, § 1.;

§ 1-105 Severability.

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.

74 Del. Laws, c. 332, § 1.;

§ 1-106 Use of singular and plural; gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

74 Del. Laws, c. 332, § 1.;

§ 1-107 Section captions.

Section captions are part of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-108 Relation to electronic signatures in Global and National Commerce Act.

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

74 Del. Laws, c. 332, § 1.;



§ 1-102. Scope of article

This article applies to a transaction to the extent that it is governed by another article of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-103 Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law.

(a) The Uniform Commercial Code must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

5A Del. C. 1953, § 1-102; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-104 Construction against implied repeal.

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

74 Del. Laws, c. 332, § 1.;

§ 1-105 Severability.

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.

74 Del. Laws, c. 332, § 1.;

§ 1-106 Use of singular and plural; gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

74 Del. Laws, c. 332, § 1.;

§ 1-107 Section captions.

Section captions are part of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-108 Relation to electronic signatures in Global and National Commerce Act.

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

74 Del. Laws, c. 332, § 1.;



§ 1-103. Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law

(a) The Uniform Commercial Code must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

5A Del. C. 1953, § 1-102; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-104 Construction against implied repeal.

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

74 Del. Laws, c. 332, § 1.;

§ 1-105 Severability.

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.

74 Del. Laws, c. 332, § 1.;

§ 1-106 Use of singular and plural; gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

74 Del. Laws, c. 332, § 1.;

§ 1-107 Section captions.

Section captions are part of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-108 Relation to electronic signatures in Global and National Commerce Act.

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

74 Del. Laws, c. 332, § 1.;



§ 1-104. Construction against implied repeal

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

74 Del. Laws, c. 332, § 1.;

§ 1-105 Severability.

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.

74 Del. Laws, c. 332, § 1.;

§ 1-106 Use of singular and plural; gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

74 Del. Laws, c. 332, § 1.;

§ 1-107 Section captions.

Section captions are part of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-108 Relation to electronic signatures in Global and National Commerce Act.

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

74 Del. Laws, c. 332, § 1.;



§ 1-105. Severability

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.

74 Del. Laws, c. 332, § 1.;

§ 1-106 Use of singular and plural; gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

74 Del. Laws, c. 332, § 1.;

§ 1-107 Section captions.

Section captions are part of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-108 Relation to electronic signatures in Global and National Commerce Act.

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

74 Del. Laws, c. 332, § 1.;



§ 1-106. Use of singular and plural; gender

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

74 Del. Laws, c. 332, § 1.;

§ 1-107 Section captions.

Section captions are part of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-108 Relation to electronic signatures in Global and National Commerce Act.

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

74 Del. Laws, c. 332, § 1.;



§ 1-107. Section captions

Section captions are part of the Uniform Commercial Code.

74 Del. Laws, c. 332, § 1.;

§ 1-108 Relation to electronic signatures in Global and National Commerce Act.

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

74 Del. Laws, c. 332, § 1.;



§ 1-108. Relation to electronic signatures in Global and National Commerce Act

This subtitle modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

74 Del. Laws, c. 332, § 1.;






PART 2

§ 1-201. General definitions

(a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other articles of the Uniform Commercial Code that apply to particular articles or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other articles of the Uniform Commercial Code that apply to particular articles or parts thereof:

(1) "Action", in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement", as distinguished from "contract", means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in Section 1-303.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous", with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes

(12) "Contract", as distinguished from "agreement", means the total legal obligation that results from the parties' agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery", with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith", except as otherwise provided in Article 5, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession; or

(B) The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) The person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) Being unable to pay debts as they become due; or

(C) Being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party", as distinguished from "third party", means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Article 9. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under § 2-401, but a buyer may also acquire a "security interest" by complying with Article 9. Except as otherwise provided in § 2-505, the right of a seller or lessor of goods under Article 2 or 2A to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with Article 9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under § 2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to § 1-203.

(36) "Send" in connection with a writing, record, or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

5A Del. C. 1953, § 1-201; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 2; 68 Del. Laws, c. 249, § 3; 70 Del. Laws, c. 86, § 1; 72 Del. Laws, c. 401, §§ 3-5; 73 Del. Laws, c. 329, § 5; 73 Del. Laws, c. 330, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-202 Notice; knowledge.

(a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover", "learn", or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

5A Del. C. 1953, § 1-201; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 2; 68 Del. Laws, c. 249, § 3; 70 Del. Laws, c. 86, § 1; 72 Del. Laws, c. 401, §§ 3-5; 73 Del. Laws, c. 329, § 5; 73 Del. Laws, c. 330, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-203 Lease distinguished from security interest.

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

74 Del. Laws, c. 332, § 1.;

§ 1-204 Value.

Except as otherwise provided in Articles 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.

74 Del. Laws, c. 332, § 1.;

§ 1-205 Reasonable time; seasonableness.

(a) Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

74 Del. Laws, c. 332, § 1.;

§ 1-206 Presumptions.

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

74 Del. Laws, c. 332, § 1.;



§ 1-202. Notice; knowledge

(a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover", "learn", or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

5A Del. C. 1953, § 1-201; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 2; 68 Del. Laws, c. 249, § 3; 70 Del. Laws, c. 86, § 1; 72 Del. Laws, c. 401, §§ 3-5; 73 Del. Laws, c. 329, § 5; 73 Del. Laws, c. 330, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-203 Lease distinguished from security interest.

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

74 Del. Laws, c. 332, § 1.;

§ 1-204 Value.

Except as otherwise provided in Articles 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.

74 Del. Laws, c. 332, § 1.;

§ 1-205 Reasonable time; seasonableness.

(a) Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

74 Del. Laws, c. 332, § 1.;

§ 1-206 Presumptions.

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

74 Del. Laws, c. 332, § 1.;



§ 1-203. Lease distinguished from security interest

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

74 Del. Laws, c. 332, § 1.;

§ 1-204 Value.

Except as otherwise provided in Articles 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.

74 Del. Laws, c. 332, § 1.;

§ 1-205 Reasonable time; seasonableness.

(a) Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

74 Del. Laws, c. 332, § 1.;

§ 1-206 Presumptions.

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

74 Del. Laws, c. 332, § 1.;



§ 1-204. Value

Except as otherwise provided in Articles 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.

74 Del. Laws, c. 332, § 1.;

§ 1-205 Reasonable time; seasonableness.

(a) Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

74 Del. Laws, c. 332, § 1.;

§ 1-206 Presumptions.

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

74 Del. Laws, c. 332, § 1.;



§ 1-205. Reasonable time; seasonableness

(a) Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

74 Del. Laws, c. 332, § 1.;

§ 1-206 Presumptions.

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

74 Del. Laws, c. 332, § 1.;



§ 1-206. Presumptions

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

74 Del. Laws, c. 332, § 1.;






PART 3

§ 1-301. Territorial applicability; parties' power to choose applicable law

(a) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this State and also to another state or nation the parties may agree that the law either of this State or of such other state or nation shall govern their rights and duties.

(b) In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), the Uniform Commercial Code applies to transactions bearing an appropriate relation to this state.

(c) If one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 2-402;

(2) Sections 2A-105 and 2A-106;

(3) Section 4-102;

(4) Section 4A-507;

(5) Section 5-116;

(6) Section 8-110;

(7) Sections 9-301 through 9-307.

5A Del. C. 1953. § 1-105; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 1; 68 Del. Laws, c. 249, § 2; 68 Del. Laws, c. 430, § 2; 70 Del. Laws, c. 439, § 2; 71 Del. Laws, c. 75, § 16; 71 Del. Laws, c. 393, § 2; 72 Del. Laws, c. 401, § 2; 73 Del. Laws, c. 330, § 1; 74 Del. Laws, c. 332, § 1.;

§ 1-302 Variation by agreement.

(a) Except as otherwise provided in subsection (b) or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of the Uniform Commercial Code of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

74 Del. Laws, c. 332, § 1.;

§ 1-303 Course of performance, course of dealing, and usage of trade.

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to § 2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

5A Del. C. 1953, § 1-205; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-304 Obligation of good faith.

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.

5A Del. C. 1953, § 1-203; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-305 Remedies to be liberally administered.

(a) The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

5A Del. C. 1953, § 1-106; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-306 Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

5A Del. C. 1953, § 1-107; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-307 Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

5A Del. C. 1953, § 1-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-308 Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

5A Del. C. 1953, § 1-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-309 Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-302. Variation by agreement

(a) Except as otherwise provided in subsection (b) or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of the Uniform Commercial Code of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

74 Del. Laws, c. 332, § 1.;

§ 1-303 Course of performance, course of dealing, and usage of trade.

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to § 2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

5A Del. C. 1953, § 1-205; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-304 Obligation of good faith.

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.

5A Del. C. 1953, § 1-203; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-305 Remedies to be liberally administered.

(a) The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

5A Del. C. 1953, § 1-106; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-306 Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

5A Del. C. 1953, § 1-107; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-307 Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

5A Del. C. 1953, § 1-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-308 Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

5A Del. C. 1953, § 1-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-309 Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-303. Course of performance, course of dealing, and usage of trade

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to § 2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

5A Del. C. 1953, § 1-205; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-304 Obligation of good faith.

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.

5A Del. C. 1953, § 1-203; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-305 Remedies to be liberally administered.

(a) The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

5A Del. C. 1953, § 1-106; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-306 Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

5A Del. C. 1953, § 1-107; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-307 Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

5A Del. C. 1953, § 1-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-308 Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

5A Del. C. 1953, § 1-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-309 Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-304. Obligation of good faith

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.

5A Del. C. 1953, § 1-203; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-305 Remedies to be liberally administered.

(a) The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

5A Del. C. 1953, § 1-106; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-306 Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

5A Del. C. 1953, § 1-107; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-307 Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

5A Del. C. 1953, § 1-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-308 Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

5A Del. C. 1953, § 1-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-309 Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-305. Remedies to be liberally administered

(a) The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

5A Del. C. 1953, § 1-106; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-306 Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

5A Del. C. 1953, § 1-107; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-307 Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

5A Del. C. 1953, § 1-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-308 Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

5A Del. C. 1953, § 1-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-309 Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-306. Waiver or renunciation of claim or right after breach

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

5A Del. C. 1953, § 1-107; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-307 Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

5A Del. C. 1953, § 1-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-308 Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

5A Del. C. 1953, § 1-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-309 Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-307. Prima facie evidence by third-party documents

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

5A Del. C. 1953, § 1-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-308 Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

5A Del. C. 1953, § 1-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-309 Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-308. Performance or acceptance under reservation of rights

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

5A Del. C. 1953, § 1-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 2; 74 Del. Laws, c. 332, § 1.;

§ 1-309 Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-309. Option to accelerate at will

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

5A Del. C. 1953, § 1-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 1.;

§ 1-310 Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;



§ 1-310. Subordinated obligations

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor."

74 Del. Laws, c. 332, § 1.;









ARTICLE 2. SALES

PART 1

§ 2-101. Short title

This Article shall be known and may be cited as Uniform Commercial Code — Sales.

5A Del. C. 1953, § 2-101; 55 Del. Laws, c. 349.;

§ 2-102 Scope; certain security and other transactions excluded from this article.

Unless the context otherwise requires, this Article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this Article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

5A Del. C. 1953, § 2-102; 55 Del. Laws, c. 349.;

§ 2-103 Definitions and index of definitions.

(1) In this Article unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) [Repealed.]

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this Article or to specified Parts thereof, and the sections in which they appear are:

"Acceptance". Section 2-606.

"Banker's credit". Section 2-325.

"Between merchants". Section 2-104.

"Cancellation". Section 2-106(4).

"Commercial unit". Section 2-105.

"Confirmed credit". Section 2-325.

"Conforming to contract". Section 2-106.

"Contract for sale". Section 2-106.

"Cover". Section 2-712.

"Entrusting". Section 2-403.

"Financing agency". Section 2-104.

"Future goods". Section 2-105.

"Goods". Section 2-105.

"Identification". Section 2-501.

"Installment contract". Section 2-612.

"Letter of Credit". Section 2-325.

"Lot". Section 2-105.

"Merchant". Section 2-104.

"Overseas". Section 2-323.

"Person in position of seller". Section 2-707.

"Present sale". Section 2-106.

"Sale". Section 2-106.

"Sale on approval". Section 2-326.

"Sale or return". Section 2-326.

"Termination". Section 2-106.

(3) "Control" as provided in § 7-106 and the following definitions in other Articles apply to this Article:

"Check". Section 3-104.

"Consignee". Section 7-102.

"Consignor". Section 7-102.

"Consumer goods". Section 9-102.

"Dishonor". Section 3-502.

"Draft". Section 3-104.

(4) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 2-103; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 6; 74 Del. Laws, c. 332, §§ 2, 3.;

§ 2-104 Definitions: "merchant"; "between merchants"; "financing agency."

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by his occupation holds himself or herself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

5A Del. C. 1953, § 2-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 4.;

§ 2-105 Definitions: transferability; "goods"; "future goods"; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

5A Del. C. 1953, § 2-105; 55 Del. Laws, c. 349.;

§ 2-106 Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

5A Del. C. 1953, § 2-106; 55 Del. Laws, c. 349.;

§ 2-107 Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

5A Del. C. 1953, § 2-107; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 3.;



§ 2-102. Scope; certain security and other transactions excluded from this article

Unless the context otherwise requires, this Article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this Article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

5A Del. C. 1953, § 2-102; 55 Del. Laws, c. 349.;

§ 2-103 Definitions and index of definitions.

(1) In this Article unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) [Repealed.]

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this Article or to specified Parts thereof, and the sections in which they appear are:

"Acceptance". Section 2-606.

"Banker's credit". Section 2-325.

"Between merchants". Section 2-104.

"Cancellation". Section 2-106(4).

"Commercial unit". Section 2-105.

"Confirmed credit". Section 2-325.

"Conforming to contract". Section 2-106.

"Contract for sale". Section 2-106.

"Cover". Section 2-712.

"Entrusting". Section 2-403.

"Financing agency". Section 2-104.

"Future goods". Section 2-105.

"Goods". Section 2-105.

"Identification". Section 2-501.

"Installment contract". Section 2-612.

"Letter of Credit". Section 2-325.

"Lot". Section 2-105.

"Merchant". Section 2-104.

"Overseas". Section 2-323.

"Person in position of seller". Section 2-707.

"Present sale". Section 2-106.

"Sale". Section 2-106.

"Sale on approval". Section 2-326.

"Sale or return". Section 2-326.

"Termination". Section 2-106.

(3) "Control" as provided in § 7-106 and the following definitions in other Articles apply to this Article:

"Check". Section 3-104.

"Consignee". Section 7-102.

"Consignor". Section 7-102.

"Consumer goods". Section 9-102.

"Dishonor". Section 3-502.

"Draft". Section 3-104.

(4) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 2-103; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 6; 74 Del. Laws, c. 332, §§ 2, 3.;

§ 2-104 Definitions: "merchant"; "between merchants"; "financing agency."

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by his occupation holds himself or herself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

5A Del. C. 1953, § 2-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 4.;

§ 2-105 Definitions: transferability; "goods"; "future goods"; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

5A Del. C. 1953, § 2-105; 55 Del. Laws, c. 349.;

§ 2-106 Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

5A Del. C. 1953, § 2-106; 55 Del. Laws, c. 349.;

§ 2-107 Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

5A Del. C. 1953, § 2-107; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 3.;



§ 2-103. Definitions and index of definitions

(1) In this Article unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) [Repealed.]

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this Article or to specified Parts thereof, and the sections in which they appear are:

"Acceptance". Section 2-606.

"Banker's credit". Section 2-325.

"Between merchants". Section 2-104.

"Cancellation". Section 2-106(4).

"Commercial unit". Section 2-105.

"Confirmed credit". Section 2-325.

"Conforming to contract". Section 2-106.

"Contract for sale". Section 2-106.

"Cover". Section 2-712.

"Entrusting". Section 2-403.

"Financing agency". Section 2-104.

"Future goods". Section 2-105.

"Goods". Section 2-105.

"Identification". Section 2-501.

"Installment contract". Section 2-612.

"Letter of Credit". Section 2-325.

"Lot". Section 2-105.

"Merchant". Section 2-104.

"Overseas". Section 2-323.

"Person in position of seller". Section 2-707.

"Present sale". Section 2-106.

"Sale". Section 2-106.

"Sale on approval". Section 2-326.

"Sale or return". Section 2-326.

"Termination". Section 2-106.

(3) "Control" as provided in § 7-106 and the following definitions in other Articles apply to this Article:

"Check". Section 3-104.

"Consignee". Section 7-102.

"Consignor". Section 7-102.

"Consumer goods". Section 9-102.

"Dishonor". Section 3-502.

"Draft". Section 3-104.

(4) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 2-103; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 6; 74 Del. Laws, c. 332, §§ 2, 3.;

§ 2-104 Definitions: "merchant"; "between merchants"; "financing agency."

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by his occupation holds himself or herself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

5A Del. C. 1953, § 2-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 4.;

§ 2-105 Definitions: transferability; "goods"; "future goods"; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

5A Del. C. 1953, § 2-105; 55 Del. Laws, c. 349.;

§ 2-106 Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

5A Del. C. 1953, § 2-106; 55 Del. Laws, c. 349.;

§ 2-107 Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

5A Del. C. 1953, § 2-107; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 3.;



§ 2-104. Definitions: "merchant"; "between merchants"; "financing agency."

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by his occupation holds himself or herself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (§ 2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

5A Del. C. 1953, § 2-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 4.;

§ 2-105 Definitions: transferability; "goods"; "future goods"; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

5A Del. C. 1953, § 2-105; 55 Del. Laws, c. 349.;

§ 2-106 Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

5A Del. C. 1953, § 2-106; 55 Del. Laws, c. 349.;

§ 2-107 Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

5A Del. C. 1953, § 2-107; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 3.;



§ 2-105. Definitions: transferability; "goods"; "future goods"; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

5A Del. C. 1953, § 2-105; 55 Del. Laws, c. 349.;

§ 2-106 Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

5A Del. C. 1953, § 2-106; 55 Del. Laws, c. 349.;

§ 2-107 Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

5A Del. C. 1953, § 2-107; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 3.;



§ 2-106. Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

5A Del. C. 1953, § 2-106; 55 Del. Laws, c. 349.;

§ 2-107 Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

5A Del. C. 1953, § 2-107; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 3.;



§ 2-107. Goods to be severed from realty; recording

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

5A Del. C. 1953, § 2-107; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 3.;






PART 2

§ 2-201. Formal requirements; statute of frauds

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his or her authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable.

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his or her pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (Section 2-606).

5A Del. C. 1953, § 2-201; 55 Del. Laws, c. 349; 70 Del Laws, c. 186, § 1.;

§ 2-202 Final written expression: parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a) By course of performance, course of dealing, or usage of trade (§ 1-303); and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

5A Del. C. 1953, § 2-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 5.;

§ 2-203 Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

5A Del. C. 1953, § 2-203; 55 Del. Laws, c. 349.;

§ 2-204 Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

5A Del. C. 1953, § 2-204; 55 Del. Laws, c. 349.;

§ 2-205 Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

5A Del. C. 1953, § 2-205; 55 Del. Laws, c. 349.;

§ 2-206 Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

5A Del. C. 1953, § 2-206; 55 Del. Laws, c. 349.;

§ 2-207 Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under this subtitle.

5A Del. C. 1953, § 2-207; 55 Del. Laws, c. 349.;

§ 2-208 [Reserved.]

§ 2-209 Modification, rescission and waiver.

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-202. Final written expression: parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a) By course of performance, course of dealing, or usage of trade (§ 1-303); and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

5A Del. C. 1953, § 2-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 5.;

§ 2-203 Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

5A Del. C. 1953, § 2-203; 55 Del. Laws, c. 349.;

§ 2-204 Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

5A Del. C. 1953, § 2-204; 55 Del. Laws, c. 349.;

§ 2-205 Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

5A Del. C. 1953, § 2-205; 55 Del. Laws, c. 349.;

§ 2-206 Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

5A Del. C. 1953, § 2-206; 55 Del. Laws, c. 349.;

§ 2-207 Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under this subtitle.

5A Del. C. 1953, § 2-207; 55 Del. Laws, c. 349.;

§ 2-208 [Reserved.]

§ 2-209 Modification, rescission and waiver.

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-203. Seals inoperative

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

5A Del. C. 1953, § 2-203; 55 Del. Laws, c. 349.;

§ 2-204 Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

5A Del. C. 1953, § 2-204; 55 Del. Laws, c. 349.;

§ 2-205 Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

5A Del. C. 1953, § 2-205; 55 Del. Laws, c. 349.;

§ 2-206 Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

5A Del. C. 1953, § 2-206; 55 Del. Laws, c. 349.;

§ 2-207 Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under this subtitle.

5A Del. C. 1953, § 2-207; 55 Del. Laws, c. 349.;

§ 2-208 [Reserved.]

§ 2-209 Modification, rescission and waiver.

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-204. Formation in general

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

5A Del. C. 1953, § 2-204; 55 Del. Laws, c. 349.;

§ 2-205 Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

5A Del. C. 1953, § 2-205; 55 Del. Laws, c. 349.;

§ 2-206 Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

5A Del. C. 1953, § 2-206; 55 Del. Laws, c. 349.;

§ 2-207 Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under this subtitle.

5A Del. C. 1953, § 2-207; 55 Del. Laws, c. 349.;

§ 2-208 [Reserved.]

§ 2-209 Modification, rescission and waiver.

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-205. Firm offers

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

5A Del. C. 1953, § 2-205; 55 Del. Laws, c. 349.;

§ 2-206 Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

5A Del. C. 1953, § 2-206; 55 Del. Laws, c. 349.;

§ 2-207 Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under this subtitle.

5A Del. C. 1953, § 2-207; 55 Del. Laws, c. 349.;

§ 2-208 [Reserved.]

§ 2-209 Modification, rescission and waiver.

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-206. Offer and acceptance in formation of contract

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

5A Del. C. 1953, § 2-206; 55 Del. Laws, c. 349.;

§ 2-207 Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under this subtitle.

5A Del. C. 1953, § 2-207; 55 Del. Laws, c. 349.;

§ 2-208 [Reserved.]

§ 2-209 Modification, rescission and waiver.

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-207. Additional terms in acceptance or confirmation

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under this subtitle.

5A Del. C. 1953, § 2-207; 55 Del. Laws, c. 349.;

§ 2-208 [Reserved.]

§ 2-209 Modification, rescission and waiver.

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-208. [Reserved.]

§ 2-209 Modification, rescission and waiver.

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-209. Modification, rescission and waiver

(1) An agreement modifying a contract within this Article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this Article (Section 2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

5A Del. C. 1953, § 2-209; 55 Del. Laws, c. 349.;

§ 2-210 Delegation of performance; assignment of rights.

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;



§ 2-210. Delegation of performance; assignment of rights

(1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Section 2-609).

5A Del. C. 1953, § 2-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 7.;






PART 3

§ 2-301. General obligations of parties

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

5A Del. C. 1953, § 2-301; 55 Del. Laws, c. 349.;

§ 2-302 Unconscionable contract or clause.

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

5A Del. C. 1953, § 2-302; 55 Del. Laws, c. 349.;

§ 2-303 Allocation or division of risks.

Where this Article allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.

5A Del. C. 1953, § 2-303; 55 Del. Laws, c. 349.;

§ 2-304 Price payable in money, goods, realty, or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he or she is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this Article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

5A Del. C. 1953, § 2-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-305 Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him or her to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his or her option treat the contract as cancelled or himself or herself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

5A Del. C. 1953, § 2-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-306 Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

5A Del. C. 1953, § 2-306; 55 Del. Laws, c. 349.;

§ 2-307 Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

5A Del. C. 1953, § 2-307; 55 Del. Laws, c. 349.;

§ 2-308 Absence of specified place for delivery.

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he or she has none his or her residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

5A Del. C. 1953, § 2-308; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-309 Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-302. Unconscionable contract or clause

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

5A Del. C. 1953, § 2-302; 55 Del. Laws, c. 349.;

§ 2-303 Allocation or division of risks.

Where this Article allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.

5A Del. C. 1953, § 2-303; 55 Del. Laws, c. 349.;

§ 2-304 Price payable in money, goods, realty, or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he or she is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this Article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

5A Del. C. 1953, § 2-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-305 Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him or her to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his or her option treat the contract as cancelled or himself or herself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

5A Del. C. 1953, § 2-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-306 Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

5A Del. C. 1953, § 2-306; 55 Del. Laws, c. 349.;

§ 2-307 Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

5A Del. C. 1953, § 2-307; 55 Del. Laws, c. 349.;

§ 2-308 Absence of specified place for delivery.

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he or she has none his or her residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

5A Del. C. 1953, § 2-308; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-309 Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-303. Allocation or division of risks

Where this Article allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.

5A Del. C. 1953, § 2-303; 55 Del. Laws, c. 349.;

§ 2-304 Price payable in money, goods, realty, or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he or she is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this Article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

5A Del. C. 1953, § 2-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-305 Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him or her to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his or her option treat the contract as cancelled or himself or herself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

5A Del. C. 1953, § 2-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-306 Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

5A Del. C. 1953, § 2-306; 55 Del. Laws, c. 349.;

§ 2-307 Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

5A Del. C. 1953, § 2-307; 55 Del. Laws, c. 349.;

§ 2-308 Absence of specified place for delivery.

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he or she has none his or her residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

5A Del. C. 1953, § 2-308; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-309 Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-304. Price payable in money, goods, realty, or otherwise

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he or she is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this Article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

5A Del. C. 1953, § 2-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-305 Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him or her to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his or her option treat the contract as cancelled or himself or herself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

5A Del. C. 1953, § 2-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-306 Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

5A Del. C. 1953, § 2-306; 55 Del. Laws, c. 349.;

§ 2-307 Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

5A Del. C. 1953, § 2-307; 55 Del. Laws, c. 349.;

§ 2-308 Absence of specified place for delivery.

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he or she has none his or her residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

5A Del. C. 1953, § 2-308; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-309 Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-305. Open price term

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him or her to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his or her option treat the contract as cancelled or himself or herself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

5A Del. C. 1953, § 2-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-306 Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

5A Del. C. 1953, § 2-306; 55 Del. Laws, c. 349.;

§ 2-307 Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

5A Del. C. 1953, § 2-307; 55 Del. Laws, c. 349.;

§ 2-308 Absence of specified place for delivery.

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he or she has none his or her residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

5A Del. C. 1953, § 2-308; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-309 Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-306. Output, requirements and exclusive dealings

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

5A Del. C. 1953, § 2-306; 55 Del. Laws, c. 349.;

§ 2-307 Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

5A Del. C. 1953, § 2-307; 55 Del. Laws, c. 349.;

§ 2-308 Absence of specified place for delivery.

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he or she has none his or her residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

5A Del. C. 1953, § 2-308; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-309 Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-307. Delivery in single lot or several lots

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

5A Del. C. 1953, § 2-307; 55 Del. Laws, c. 349.;

§ 2-308 Absence of specified place for delivery.

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he or she has none his or her residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

5A Del. C. 1953, § 2-308; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-309 Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-308. Absence of specified place for delivery

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he or she has none his or her residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

5A Del. C. 1953, § 2-308; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-309 Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-309. Absence of specific time provisions; notice of termination

(1) The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

5A Del. C. 1953, § 2-309; 55 Del. Laws, c. 349.;

§ 2-310 Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-310. Open time for payment or running of credit; authority to ship under reservation

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

5A Del. C. 1953, § 2-310; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 7.;

§ 2-311 Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-311. Options and cooperation respecting performance

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his or her own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

5A Del. C. 1953, § 2-311; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-312 Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-312. Warranty of title and against infringement; buyer's obligation against infringement

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

5A Del. C. 1953, § 2-312; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-313 Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-313. Express warranties by affirmation, promise, description, sample

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he or she have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

5A Del. C. 1953, § 2-313; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-314 Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-314. Implied warranty; merchantability; usage of trade

(1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316) other implied warranties may arise from course of dealing or usage of trade.

5A Del. C. 1953, § 2-314; 55 Del. Laws, c. 349.;

§ 2-315 Implied warranty; fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-315. Implied warranty; fitness for particular purpose

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

5A Del. C. 1953, § 2-315; 55 Del. Laws, c. 349.;

§ 2-316 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-316. Exclusion or modification of warranties

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (Section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he or she desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him or her; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 and 2-719).

(5) The implied warranties of merchantability and fitness shall not be applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of such other tissues or organs. Such blood, blood plasma or tissue or organs shall not for the purposes of this Article be considered commodities or goods subject to sale or barter, but shall be considered as medical services.

5A Del. C. 1953, § 2-316; 55 Del. Laws, c. 349; 55 Del. Laws, c. 391; 70 Del. Laws, c. 186, § 1.;

§ 2-317 Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-317. Cumulation and conflict of warranties express or implied

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

5A Del. C. 1953, § 2-317; 55 Del. Laws, c. 349.;

§ 2-318 Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-318. Third party beneficiaries of warranties express or implied

A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.

5A Del. C. 1953, § 2-318; 55 Del. Laws, c. 349.;

§ 2-319 F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-319. F.O.B. and F.A.S. terms

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (Section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his or her own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (Section 2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (Section 2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his or her own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (Section 2-311). He or she may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-319; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-320 C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-320. C.I.F. and C. & F. terms

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligation and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

5A Del. C. 1953, § 2-320; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-321 C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-321. C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

5A Del. C. 1953, § 2-321; 55 Del. Laws, c. 349.;

§ 2-322 Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-322. Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

5A Del. C. 1953, § 2-322; 55 Del. Laws, c. 349.;

§ 2-323 Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-323. Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of § 2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

5A Del. C. 1953, § 2-323; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 8.;

§ 2-324 "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-324. "No arrival, no sale" term

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he or she must tender them on arrival but he or she assumes no obligation that the goods will arrive unless he or she has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613).

5A Del. C. 1953, § 2-324; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-325 "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-325. "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him or her.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

5A Del. C. 1953, § 2-325; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-326 Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-326. Sale on approval and sale or return; rights of creditors

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (Section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (Section 2-202).

5A Del. C. 1953, § 2-326; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 8.;

§ 2-327 Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-327. Special incidents of sale on approval and sale or return

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

5A Del. C. 1953, § 2-327; 55 Del. Laws, c. 349.;

§ 2-328 Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-328. Sale by auction

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he or she announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

5A Del. C. 1953, § 2-328; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;






PART 4

§ 2-401. Passing of title; reservation for security; limited application of this section

Each provision of this Article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this Article and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (Section 2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this subtitle. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the Article on Secured Transactions (Article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his or her performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading

(a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him or her to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) if the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a) if the seller is to deliver a tangible document of title, title passes at the time when and the place where he or she delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) if the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".

5A Del. C. 1953, § 2-401; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 9.;

§ 2-402 Rights of seller's creditors against sold goods.

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this Article (Sections 2-502 and 2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him or her a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this Article shall be deemed to impair the rights of creditors of the seller

(a) under the provisions of the Article on Secured Transactions (Article 9); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this Article constitute the transaction a fraudulent transfer or voidable preference.

5A Del. C. 1953, § 2-402; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-403 Power to transfer; good faith purchase of goods; "entrusting."

(1) A purchaser of goods acquires all title which his or her transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale", or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him or her power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the Articles on Secured Transactions (Article 9) and Documents of Title (Article 7).

5A Del. C. 1953, § 2-403; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 439, § 3.;



§ 2-402. Rights of seller's creditors against sold goods

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this Article (Sections 2-502 and 2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him or her a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this Article shall be deemed to impair the rights of creditors of the seller

(a) under the provisions of the Article on Secured Transactions (Article 9); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this Article constitute the transaction a fraudulent transfer or voidable preference.

5A Del. C. 1953, § 2-402; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-403 Power to transfer; good faith purchase of goods; "entrusting."

(1) A purchaser of goods acquires all title which his or her transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale", or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him or her power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the Articles on Secured Transactions (Article 9) and Documents of Title (Article 7).

5A Del. C. 1953, § 2-403; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 439, § 3.;



§ 2-403. Power to transfer; good faith purchase of goods; "entrusting."

(1) A purchaser of goods acquires all title which his or her transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale", or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him or her power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the Articles on Secured Transactions (Article 9) and Documents of Title (Article 7).

5A Del. C. 1953, § 2-403; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 439, § 3.;






PART 5

§ 2-501. Insurable interest in goods; manner of identification of goods

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are non-conforming and he or she has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him or her and where the identification is by the seller alone he or she may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

5A Del. C. 1953, § 2-501; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-502 Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

(1) Subject to subsections (2) and (3) and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he or she has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his or her special property has been made by the buyer he or she acquires the right to recover the goods only if they conform to the contract for sale.

5A Del. C. 1953, § 2-502; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 9.;

§ 2-503 Manner of seller's tender of delivery.

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him or her to take delivery. The manner, time and place for tender are determined by the agreement and this Article, and in particular

(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he or she comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved

(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a non-negotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Article 9 receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the non-negotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents

(a) he or she must tender all such documents in correct form, except as provided in this Article with respect to bills of lading in a set (subsection (2) of Section 2-323); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes non-acceptance or rejection.

5A Del. C. 1953, § 2-503; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 10, 11.;

§ 2-504 Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him or her to deliver them at a particular destination, then unless otherwise agreed he or she must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

5A Del. C. 1953, § 2-504; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-505 Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his or her procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. His or her procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a non-negotiable bill of lading to himself or herself or his or her nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of § 2-507) a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's power as a holder of a negotiable document.

5A Del. C. 1953, § 2-505; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 12.;

§ 2-506 Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

5A Del. C. 1953, § 2-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 13.;

§ 2-507 Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his or her duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his or her right as against the seller to retain or dispose of them is conditional upon his or her making the payment due.

5A Del. C. 1953, § 2-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-508 Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

5A Del. C. 1953, § 2-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-509 Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-502. Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency

(1) Subject to subsections (2) and (3) and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he or she has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his or her special property has been made by the buyer he or she acquires the right to recover the goods only if they conform to the contract for sale.

5A Del. C. 1953, § 2-502; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 9.;

§ 2-503 Manner of seller's tender of delivery.

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him or her to take delivery. The manner, time and place for tender are determined by the agreement and this Article, and in particular

(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he or she comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved

(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a non-negotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Article 9 receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the non-negotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents

(a) he or she must tender all such documents in correct form, except as provided in this Article with respect to bills of lading in a set (subsection (2) of Section 2-323); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes non-acceptance or rejection.

5A Del. C. 1953, § 2-503; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 10, 11.;

§ 2-504 Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him or her to deliver them at a particular destination, then unless otherwise agreed he or she must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

5A Del. C. 1953, § 2-504; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-505 Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his or her procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. His or her procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a non-negotiable bill of lading to himself or herself or his or her nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of § 2-507) a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's power as a holder of a negotiable document.

5A Del. C. 1953, § 2-505; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 12.;

§ 2-506 Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

5A Del. C. 1953, § 2-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 13.;

§ 2-507 Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his or her duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his or her right as against the seller to retain or dispose of them is conditional upon his or her making the payment due.

5A Del. C. 1953, § 2-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-508 Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

5A Del. C. 1953, § 2-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-509 Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-503. Manner of seller's tender of delivery

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him or her to take delivery. The manner, time and place for tender are determined by the agreement and this Article, and in particular

(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he or she comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved

(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a non-negotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Article 9 receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the non-negotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents

(a) he or she must tender all such documents in correct form, except as provided in this Article with respect to bills of lading in a set (subsection (2) of Section 2-323); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes non-acceptance or rejection.

5A Del. C. 1953, § 2-503; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 10, 11.;

§ 2-504 Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him or her to deliver them at a particular destination, then unless otherwise agreed he or she must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

5A Del. C. 1953, § 2-504; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-505 Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his or her procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. His or her procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a non-negotiable bill of lading to himself or herself or his or her nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of § 2-507) a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's power as a holder of a negotiable document.

5A Del. C. 1953, § 2-505; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 12.;

§ 2-506 Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

5A Del. C. 1953, § 2-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 13.;

§ 2-507 Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his or her duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his or her right as against the seller to retain or dispose of them is conditional upon his or her making the payment due.

5A Del. C. 1953, § 2-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-508 Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

5A Del. C. 1953, § 2-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-509 Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-504. Shipment by seller

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him or her to deliver them at a particular destination, then unless otherwise agreed he or she must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

5A Del. C. 1953, § 2-504; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-505 Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his or her procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. His or her procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a non-negotiable bill of lading to himself or herself or his or her nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of § 2-507) a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's power as a holder of a negotiable document.

5A Del. C. 1953, § 2-505; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 12.;

§ 2-506 Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

5A Del. C. 1953, § 2-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 13.;

§ 2-507 Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his or her duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his or her right as against the seller to retain or dispose of them is conditional upon his or her making the payment due.

5A Del. C. 1953, § 2-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-508 Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

5A Del. C. 1953, § 2-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-509 Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-505. Seller's shipment under reservation

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his or her procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. His or her procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a non-negotiable bill of lading to himself or herself or his or her nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of § 2-507) a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's power as a holder of a negotiable document.

5A Del. C. 1953, § 2-505; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 12.;

§ 2-506 Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

5A Del. C. 1953, § 2-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 13.;

§ 2-507 Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his or her duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his or her right as against the seller to retain or dispose of them is conditional upon his or her making the payment due.

5A Del. C. 1953, § 2-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-508 Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

5A Del. C. 1953, § 2-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-509 Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-506. Rights of financing agency

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

5A Del. C. 1953, § 2-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 13.;

§ 2-507 Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his or her duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his or her right as against the seller to retain or dispose of them is conditional upon his or her making the payment due.

5A Del. C. 1953, § 2-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-508 Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

5A Del. C. 1953, § 2-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-509 Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-507. Effect of seller's tender; delivery on condition

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his or her duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his or her right as against the seller to retain or dispose of them is conditional upon his or her making the payment due.

5A Del. C. 1953, § 2-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-508 Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

5A Del. C. 1953, § 2-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-509 Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-508. Cure by seller of improper tender or delivery; replacement

(1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

5A Del. C. 1953, § 2-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-509 Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-509. Risk of loss in the absence of breach

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him or her to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 2-505); but

(b) if it does require him or her to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his or her receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his or her receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (Section 2-327) and on effect of breach on risk of loss (Section 2-510).

5A Del. C. 1953, § 2-509; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 14.;

§ 2-510 Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-510. Effect of breach on risk of loss

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he or she may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him or her, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

5A Del. C. 1953, § 2-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-511 Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-511. Tender of payment by buyer; payment by check

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this subtitle on the effect of an instrument on an obligation (Section 3-802 [see now Section 3-310]), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

5A Del. C. 1953, § 2-511; 55 Del. Laws, c. 349.;

§ 2-512 Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-512. Payment by buyer before inspection

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this subtitle (Section 5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his or her remedies.

5A Del. C. 1953, § 2-512; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 393, § 3.;

§ 2-513 Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-513. Buyer's right to inspection of goods

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts (subsection (3) of Section 2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

5A Del. C. 1953, § 2-513; 55 Del. Laws, c. 349.;

§ 2-514 When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-514. When documents deliverable on acceptance; when on payment

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

5A Del. C. 1953, § 2-514; 55 Del. Laws, c. 349.;

§ 2-515 Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;



§ 2-515. Preserving evidence of goods in dispute

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

5A Del. C. 1953, § 2-515; 55 Del. Laws, c. 349.;






PART 6

§ 2-601. Buyer's rights on improper delivery

Subject to the provisions of this Article on breach in installment contracts (Section 2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (Sections 2-718 and 2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.

5A Del. C. 1953, § 2-601; 55 Del. Laws, c. 349.;

§ 2-602 Manner and effect of rightful rejection.

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (Sections 2-603 and 2-604),

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he or she does not have a security interest under the provisions of this Article (subsection (3) of Section 2-711), he or she is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this Article on Seller's remedies in general (Section 2-703).

5A Del. C. 1953, § 2-602; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-603 Merchant buyer's duties as to rightfully rejected goods.

(1) Subject to any security interest in the buyer (subsection (3) of Section 2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his or her possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he or she is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

5A Del. C. 1953, § 2-603; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-604 Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section on perishables, if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or her or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

5A Del. C. 1953, § 2-604; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-605 Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him or her from relying on the unstated defect to justify rejection or to establish breach

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

5A Del. C. 1953, § 2-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 15.;

§ 2-606 What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he or she will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection (subsection (1) of Section 2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him or her.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

5A Del. C. 1953, § 2-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over

(a) he or she may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 2-312).

5A Del. C. 1953, § 2-607; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-608 Revocation of acceptance in whole or in part.

(1) The buyer may revoke his or her acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him or her if he or she has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

5A Del. C. 1953, § 2-608; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-609 Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-602. Manner and effect of rightful rejection

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (Sections 2-603 and 2-604),

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he or she does not have a security interest under the provisions of this Article (subsection (3) of Section 2-711), he or she is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this Article on Seller's remedies in general (Section 2-703).

5A Del. C. 1953, § 2-602; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-603 Merchant buyer's duties as to rightfully rejected goods.

(1) Subject to any security interest in the buyer (subsection (3) of Section 2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his or her possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he or she is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

5A Del. C. 1953, § 2-603; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-604 Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section on perishables, if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or her or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

5A Del. C. 1953, § 2-604; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-605 Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him or her from relying on the unstated defect to justify rejection or to establish breach

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

5A Del. C. 1953, § 2-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 15.;

§ 2-606 What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he or she will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection (subsection (1) of Section 2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him or her.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

5A Del. C. 1953, § 2-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over

(a) he or she may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 2-312).

5A Del. C. 1953, § 2-607; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-608 Revocation of acceptance in whole or in part.

(1) The buyer may revoke his or her acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him or her if he or she has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

5A Del. C. 1953, § 2-608; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-609 Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-603. Merchant buyer's duties as to rightfully rejected goods

(1) Subject to any security interest in the buyer (subsection (3) of Section 2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his or her possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he or she is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

5A Del. C. 1953, § 2-603; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-604 Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section on perishables, if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or her or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

5A Del. C. 1953, § 2-604; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-605 Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him or her from relying on the unstated defect to justify rejection or to establish breach

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

5A Del. C. 1953, § 2-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 15.;

§ 2-606 What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he or she will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection (subsection (1) of Section 2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him or her.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

5A Del. C. 1953, § 2-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over

(a) he or she may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 2-312).

5A Del. C. 1953, § 2-607; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-608 Revocation of acceptance in whole or in part.

(1) The buyer may revoke his or her acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him or her if he or she has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

5A Del. C. 1953, § 2-608; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-609 Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-604. Buyer's options as to salvage of rightfully rejected goods

Subject to the provisions of the immediately preceding section on perishables, if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or her or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

5A Del. C. 1953, § 2-604; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-605 Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him or her from relying on the unstated defect to justify rejection or to establish breach

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

5A Del. C. 1953, § 2-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 15.;

§ 2-606 What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he or she will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection (subsection (1) of Section 2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him or her.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

5A Del. C. 1953, § 2-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over

(a) he or she may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 2-312).

5A Del. C. 1953, § 2-607; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-608 Revocation of acceptance in whole or in part.

(1) The buyer may revoke his or her acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him or her if he or she has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

5A Del. C. 1953, § 2-608; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-609 Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-605. Waiver of buyer's objections by failure to particularize

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him or her from relying on the unstated defect to justify rejection or to establish breach

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

5A Del. C. 1953, § 2-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, § 15.;

§ 2-606 What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he or she will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection (subsection (1) of Section 2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him or her.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

5A Del. C. 1953, § 2-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over

(a) he or she may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 2-312).

5A Del. C. 1953, § 2-607; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-608 Revocation of acceptance in whole or in part.

(1) The buyer may revoke his or her acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him or her if he or she has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

5A Del. C. 1953, § 2-608; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-609 Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-606. What constitutes acceptance of goods

(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he or she will take or retain them in spite of their non-conformity; or

(b) fails to make an effective rejection (subsection (1) of Section 2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him or her.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

5A Del. C. 1953, § 2-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over

(a) he or she may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 2-312).

5A Del. C. 1953, § 2-607; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-608 Revocation of acceptance in whole or in part.

(1) The buyer may revoke his or her acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him or her if he or she has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

5A Del. C. 1953, § 2-608; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-609 Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for non-conformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he or she discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) and the buyer is sued as a result of such a breach he or she must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his or her seller is answerable over

(a) he or she may give his or her seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he or she will be bound in any action against him or her by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he or she is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of Section 2-312) the original seller may demand in writing that his or her buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if he or she also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 2-312).

5A Del. C. 1953, § 2-607; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-608 Revocation of acceptance in whole or in part.

(1) The buyer may revoke his or her acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him or her if he or she has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

5A Del. C. 1953, § 2-608; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-609 Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-608. Revocation of acceptance in whole or in part

(1) The buyer may revoke his or her acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him or her if he or she has accepted it

(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(b) without discovery of such non-conformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he or she had rejected them.

5A Del. C. 1953, § 2-608; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-609 Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-609. Right to adequate assurance of performance

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

5A Del. C. 1953, § 2-609; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-610 Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-610. Anticipatory repudiation

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 or Section 2-711), even though he or she has notified the repudiating party that he or she would await the latter's performance and has urged retraction; and

(c) in either case suspend his or her own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704).

5A Del. C. 1953, § 2-610; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-611 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-611. Retraction of anticipatory repudiation

(1) Until the repudiating party's next performance is due he or she can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (Section 2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

5A Del. C. § 2-611; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-612 "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-612. "Installment contract"; breach

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he or she accepts a non-conforming installment without seasonably notifying of cancellation or if he or she brings an action with respect only to past installments or demands performance as to future installments.

5A Del. C. 1953, § 2-612; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-613 Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-613. Casualty to identified goods

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

5A Del. C. 1953, § 2-613; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-614 Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-614. Substituted performance

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

5A Del. C. 1953, § 2-614; 55 Del. Laws, c. 349.;

§ 2-615 Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-615. Excuse by failure of presupposed conditions

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his or her duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he or she must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. He or she may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

5A Del. C. 1953, § 2-615; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-616 Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;



§ 2-616. Procedure on notice claiming excuse

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he or she may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (Section 2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his or her available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under the preceding section.

5A Del. C. 1953, § 2-616; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;






PART 7

§ 2-701. Remedies for breach of collateral contracts not impaired

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this Article.

5A Del. C. 1953, § 2-701; 55 Del. Laws, c. 349.;

§ 2-702 Seller's remedies on discovery of buyer's insolvency.

(1) Where the seller discovers the buyer to be insolvent he or she may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this Article (Section 2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he or she may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this Article (Section 2-403). Successful reclamation of goods excludes all other remedies with respect to them.

5A Del. C. 1953, § 2-702; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-703 Seller's remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (Section 2-705);

(c) proceed under the next section respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (Section 2-706);

(e) recover damages for non-acceptance (Section 2-708) or in a proper case the price (Section 2-709);

(f) cancel.

5A Del. C. 1953, § 2-703; 55 Del. Laws, c. 349.;

§ 2-704 Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under the preceding section may

(a) identify to the contract conforming goods not already identified if at the time he or she learned of the breach they are in his or her possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resale for scrap or salvage value or proceed in any other reasonable manner.

5A Del. C. 1953, § 2-704; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-705 Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he or she discovers the buyer to be insolvent (Section 2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

5A Del. C. 1953, § 2-705; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 16, 17.;

§ 2-706 Seller's resale including contract for resale.

(1) Under the conditions stated in Section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his or her intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his or her security interest, as hereinafter defined (subsection (3) of Section 2-711).

5A Del. C. 1953, § 2-706; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-707 "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this Article withhold or stop delivery (Section 2-705) and resell (Section 2-706) and recover incidental damages (Section 2-710).

5A Del. C. 1953, § 2-707; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-708 Seller's damages for non-acceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

5A Del. C. 1953, § 2-708; 55 Del. Laws, c. 349.;

§ 2-709 Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-702. Seller's remedies on discovery of buyer's insolvency

(1) Where the seller discovers the buyer to be insolvent he or she may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this Article (Section 2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he or she may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this Article (Section 2-403). Successful reclamation of goods excludes all other remedies with respect to them.

5A Del. C. 1953, § 2-702; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-703 Seller's remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (Section 2-705);

(c) proceed under the next section respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (Section 2-706);

(e) recover damages for non-acceptance (Section 2-708) or in a proper case the price (Section 2-709);

(f) cancel.

5A Del. C. 1953, § 2-703; 55 Del. Laws, c. 349.;

§ 2-704 Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under the preceding section may

(a) identify to the contract conforming goods not already identified if at the time he or she learned of the breach they are in his or her possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resale for scrap or salvage value or proceed in any other reasonable manner.

5A Del. C. 1953, § 2-704; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-705 Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he or she discovers the buyer to be insolvent (Section 2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

5A Del. C. 1953, § 2-705; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 16, 17.;

§ 2-706 Seller's resale including contract for resale.

(1) Under the conditions stated in Section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his or her intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his or her security interest, as hereinafter defined (subsection (3) of Section 2-711).

5A Del. C. 1953, § 2-706; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-707 "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this Article withhold or stop delivery (Section 2-705) and resell (Section 2-706) and recover incidental damages (Section 2-710).

5A Del. C. 1953, § 2-707; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-708 Seller's damages for non-acceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

5A Del. C. 1953, § 2-708; 55 Del. Laws, c. 349.;

§ 2-709 Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-703. Seller's remedies in general

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (Section 2-705);

(c) proceed under the next section respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (Section 2-706);

(e) recover damages for non-acceptance (Section 2-708) or in a proper case the price (Section 2-709);

(f) cancel.

5A Del. C. 1953, § 2-703; 55 Del. Laws, c. 349.;

§ 2-704 Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under the preceding section may

(a) identify to the contract conforming goods not already identified if at the time he or she learned of the breach they are in his or her possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resale for scrap or salvage value or proceed in any other reasonable manner.

5A Del. C. 1953, § 2-704; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-705 Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he or she discovers the buyer to be insolvent (Section 2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

5A Del. C. 1953, § 2-705; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 16, 17.;

§ 2-706 Seller's resale including contract for resale.

(1) Under the conditions stated in Section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his or her intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his or her security interest, as hereinafter defined (subsection (3) of Section 2-711).

5A Del. C. 1953, § 2-706; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-707 "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this Article withhold or stop delivery (Section 2-705) and resell (Section 2-706) and recover incidental damages (Section 2-710).

5A Del. C. 1953, § 2-707; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-708 Seller's damages for non-acceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

5A Del. C. 1953, § 2-708; 55 Del. Laws, c. 349.;

§ 2-709 Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods

(1) An aggrieved seller under the preceding section may

(a) identify to the contract conforming goods not already identified if at the time he or she learned of the breach they are in his or her possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resale for scrap or salvage value or proceed in any other reasonable manner.

5A Del. C. 1953, § 2-704; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-705 Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he or she discovers the buyer to be insolvent (Section 2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

5A Del. C. 1953, § 2-705; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 16, 17.;

§ 2-706 Seller's resale including contract for resale.

(1) Under the conditions stated in Section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his or her intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his or her security interest, as hereinafter defined (subsection (3) of Section 2-711).

5A Del. C. 1953, § 2-706; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-707 "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this Article withhold or stop delivery (Section 2-705) and resell (Section 2-706) and recover incidental damages (Section 2-710).

5A Del. C. 1953, § 2-707; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-708 Seller's damages for non-acceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

5A Del. C. 1953, § 2-708; 55 Del. Laws, c. 349.;

§ 2-709 Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-705. Seller's stoppage of delivery in transit or otherwise

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he or she discovers the buyer to be insolvent (Section 2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

5A Del. C. 1953, § 2-705; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 16, 17.;

§ 2-706 Seller's resale including contract for resale.

(1) Under the conditions stated in Section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his or her intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his or her security interest, as hereinafter defined (subsection (3) of Section 2-711).

5A Del. C. 1953, § 2-706; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-707 "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this Article withhold or stop delivery (Section 2-705) and resell (Section 2-706) and recover incidental damages (Section 2-710).

5A Del. C. 1953, § 2-707; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-708 Seller's damages for non-acceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

5A Del. C. 1953, § 2-708; 55 Del. Laws, c. 349.;

§ 2-709 Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-706. Seller's resale including contract for resale

(1) Under the conditions stated in Section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his or her intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his or her security interest, as hereinafter defined (subsection (3) of Section 2-711).

5A Del. C. 1953, § 2-706; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-707 "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this Article withhold or stop delivery (Section 2-705) and resell (Section 2-706) and recover incidental damages (Section 2-710).

5A Del. C. 1953, § 2-707; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-708 Seller's damages for non-acceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

5A Del. C. 1953, § 2-708; 55 Del. Laws, c. 349.;

§ 2-709 Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-707. "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this Article withhold or stop delivery (Section 2-705) and resell (Section 2-706) and recover incidental damages (Section 2-710).

5A Del. C. 1953, § 2-707; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-708 Seller's damages for non-acceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

5A Del. C. 1953, § 2-708; 55 Del. Laws, c. 349.;

§ 2-709 Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-708. Seller's damages for non-acceptance or repudiation

(1) Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (Section 2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (Section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

5A Del. C. 1953, § 2-708; 55 Del. Laws, c. 349.;

§ 2-709 Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-709. Action for the price

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he or she must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible he or she may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him or her to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under the preceding section.

5A Del. C. 1953, § 2-709; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-710 Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-710. Seller's incidental damages

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

5A Del. C. 1953, § 2-710; 55 Del. Laws, c. 349.;

§ 2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-711. Buyer's remedies in general; buyer's security interest in rejected goods

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 2-612), the buyer may cancel and whether or not he or she has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods, affected whether or not they have been identified to the contract; or

(b) recover damages for non-delivery as provided in this Article (Section 2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this Article (Section 2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this Article (Section 2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-711; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-712 "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-712. "Cover"; buyer's procurement of substitute goods

(1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him or her from any other remedy.

5A Del. C. 1953, § 2-712; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-713 Buyer's damages for non-delivery or repudiation.

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-713. Buyer's damages for non-delivery or repudiation

(1) Subject to the provisions of this Article with respect to proof of market price (Section 2-723), the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (Section 2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

5A Del. C. 1953, § 2-713; 55 Del. Laws, c. 349.;

§ 2-714 Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-714. Buyer's damages for breach in regard to accepted goods

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 2-607) he or she may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

5A Del. C. 1953, § 2-714; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-715 Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-715. Buyer's incidental and consequential damages

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

5A Del. C. 1953, § 2-715; 55 Del. Laws, c. 349.;

§ 2-716 Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-716. Buyer's right to specific performance or replevin

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

5A Del. C. 1953, § 2-716; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 10.;

§ 2-717 Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-717. Deduction of damages from the price

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

5A Del. C. 1953, § 2-717; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-718 Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-718. Liquidation or limitation of damages; deposits

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this Article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his or her resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (Section 2-706).

5A Del. C. 1953, § 2-718; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-719 Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-719. Contractual modification or limitation of remedy

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of non-conforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

5A Del. C. 1953, § 2-719; 55 Del. Laws, c. 349.;

§ 2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

5A Del. C. 1953, § 2-720; 55 Del. Laws, c. 349.;

§ 2-721 Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-721. Remedies for fraud

Remedies for material misrepresentation or fraud include all remedies available under this Article for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

5A Del. C. 1953, § 2-721; 55 Del. Laws, c. 349.;

§ 2-722 Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-722. Who can sue third parties for injury to goods

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is subject to his or her own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

5A Del. C. 1953, § 2-722; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-723 Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-723. Proof of market price; time and place

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 or Section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party such notice as the court finds sufficient to prevent unfair surprise.

5A Del. C. 1953, § 2-723; 55 Del. Laws, c. 349; 70 Del. Laws, c. 186, § 1.;

§ 2-724 Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-724. Admissibility of market quotations

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

5A Del. C. 1953, § 2-724; 55 Del. Laws, c. 349.;

§ 2-725 Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;



§ 2-725. Statute of limitations in contracts for sale

(1) An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitations to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this subtitle becomes effective.

5A Del. C. 1953, § 2-725; 55 Del. Laws, c. 349.;









ARTICLE 2A. LEASES

PART 1

§ 2A-101. Short title

This Article shall be known and may be cited as the Uniform Commercial Code — Leases.

68 Del. Laws, c. 249, § 1.;

§ 2A-102 Scope.

This Article applies to any transaction, regardless of form, that creates a lease.

68 Del. Laws, c. 249, § 1.;

§ 2A-103 Definitions and index of definitions.

(1) In this Article unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for personal, family, or household purposes.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing

(1) Of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person,

(2) That the lessee is entitled under this Article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and

(3) That the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (Section 2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this Article and the sections in which they appear are:

"Accessions". Section 2A-310(1).

"Construction mortgage". Section 2A-309(1)(d).

"Encumbrance". Section 2A-309(1)(e).

"Fixtures". Section 2A-309(1)(a).

"Fixture filing". Section 2A-309(1)(b).

"Purchase money lease". Section 2A-309(1)(c).

(3) The following definitions in other Articles apply to this Article:

"Account". Section 9-102(a)(2).

"Between merchants". Section 2-104(3).

"Buyer". Section 2-103(1)(a).

"Chattel paper". Section 9-102(a)(11).

"Consumer goods". Section 9-102(a)(23).

"Document". Section 9-102(a)(30).

"Entrusting". Section 2-403(3).

"General intangible". Section 9-102(a)(42).

"Good faith". Section 2-103(1)(b). [Repealed.]

"Instrument". Section 9-102(a)(47).

"Merchant". Section 2-104(1).

"Mortgage". Section 9-102(a)(55).

"Pursuant to commitment". Section 9-102(a)(69).

"Receipt". Section 2-103(1)(c).

"Sale". Section 2-106(1).

"Sale on approval". Section 2-326.

"Sale or return". Section 2-326.

"Seller". Section 2-103(1)(d).

(4) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 11; 74 Del. Laws, c. 332, §§ 18-20; 79 Del. Laws, c. 15, § 29.;

§ 2A-104 Leases subject to other law.

(1) A lease, although subject to this Article, is also subject to any applicable:

(a) Certificate of title statute of this State;

(b) Certificate of title statute of another jurisdiction (Section 2A-105); or

(c) Consumer protection statute of this State, or final consumer protection decision of a court of this State existing on July 19, 1992.

(2) In case of conflict between this Article, other than Sections 2A-105, 2A-304(3) and 2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

68 Del. Laws, c. 249, § 1.;

§ 2A-105 Territorial application of article to goods covered by certificate of title.

Subject to the provisions of Sections 2A-304(3) and 2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

68 Del. Laws, c. 249, § 1.;

§ 2A-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter, or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

68 Del. Laws, c. 249, § 1.;

§ 2A-107 Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

68 Del. Laws, c. 249, § 1.;

§ 2A-108 Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-109 Option to accelerate at will.

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-102. Scope

This Article applies to any transaction, regardless of form, that creates a lease.

68 Del. Laws, c. 249, § 1.;

§ 2A-103 Definitions and index of definitions.

(1) In this Article unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for personal, family, or household purposes.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing

(1) Of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person,

(2) That the lessee is entitled under this Article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and

(3) That the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (Section 2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this Article and the sections in which they appear are:

"Accessions". Section 2A-310(1).

"Construction mortgage". Section 2A-309(1)(d).

"Encumbrance". Section 2A-309(1)(e).

"Fixtures". Section 2A-309(1)(a).

"Fixture filing". Section 2A-309(1)(b).

"Purchase money lease". Section 2A-309(1)(c).

(3) The following definitions in other Articles apply to this Article:

"Account". Section 9-102(a)(2).

"Between merchants". Section 2-104(3).

"Buyer". Section 2-103(1)(a).

"Chattel paper". Section 9-102(a)(11).

"Consumer goods". Section 9-102(a)(23).

"Document". Section 9-102(a)(30).

"Entrusting". Section 2-403(3).

"General intangible". Section 9-102(a)(42).

"Good faith". Section 2-103(1)(b). [Repealed.]

"Instrument". Section 9-102(a)(47).

"Merchant". Section 2-104(1).

"Mortgage". Section 9-102(a)(55).

"Pursuant to commitment". Section 9-102(a)(69).

"Receipt". Section 2-103(1)(c).

"Sale". Section 2-106(1).

"Sale on approval". Section 2-326.

"Sale or return". Section 2-326.

"Seller". Section 2-103(1)(d).

(4) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 11; 74 Del. Laws, c. 332, §§ 18-20; 79 Del. Laws, c. 15, § 29.;

§ 2A-104 Leases subject to other law.

(1) A lease, although subject to this Article, is also subject to any applicable:

(a) Certificate of title statute of this State;

(b) Certificate of title statute of another jurisdiction (Section 2A-105); or

(c) Consumer protection statute of this State, or final consumer protection decision of a court of this State existing on July 19, 1992.

(2) In case of conflict between this Article, other than Sections 2A-105, 2A-304(3) and 2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

68 Del. Laws, c. 249, § 1.;

§ 2A-105 Territorial application of article to goods covered by certificate of title.

Subject to the provisions of Sections 2A-304(3) and 2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

68 Del. Laws, c. 249, § 1.;

§ 2A-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter, or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

68 Del. Laws, c. 249, § 1.;

§ 2A-107 Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

68 Del. Laws, c. 249, § 1.;

§ 2A-108 Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-109 Option to accelerate at will.

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-103. Definitions and index of definitions

(1) In this Article unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for personal, family, or household purposes.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing

(1) Of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person,

(2) That the lessee is entitled under this Article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and

(3) That the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (Section 2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this Article and the sections in which they appear are:

"Accessions". Section 2A-310(1).

"Construction mortgage". Section 2A-309(1)(d).

"Encumbrance". Section 2A-309(1)(e).

"Fixtures". Section 2A-309(1)(a).

"Fixture filing". Section 2A-309(1)(b).

"Purchase money lease". Section 2A-309(1)(c).

(3) The following definitions in other Articles apply to this Article:

"Account". Section 9-102(a)(2).

"Between merchants". Section 2-104(3).

"Buyer". Section 2-103(1)(a).

"Chattel paper". Section 9-102(a)(11).

"Consumer goods". Section 9-102(a)(23).

"Document". Section 9-102(a)(30).

"Entrusting". Section 2-403(3).

"General intangible". Section 9-102(a)(42).

"Good faith". Section 2-103(1)(b). [Repealed.]

"Instrument". Section 9-102(a)(47).

"Merchant". Section 2-104(1).

"Mortgage". Section 9-102(a)(55).

"Pursuant to commitment". Section 9-102(a)(69).

"Receipt". Section 2-103(1)(c).

"Sale". Section 2-106(1).

"Sale on approval". Section 2-326.

"Sale or return". Section 2-326.

"Seller". Section 2-103(1)(d).

(4) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 401, § 11; 74 Del. Laws, c. 332, §§ 18-20; 79 Del. Laws, c. 15, § 29.;

§ 2A-104 Leases subject to other law.

(1) A lease, although subject to this Article, is also subject to any applicable:

(a) Certificate of title statute of this State;

(b) Certificate of title statute of another jurisdiction (Section 2A-105); or

(c) Consumer protection statute of this State, or final consumer protection decision of a court of this State existing on July 19, 1992.

(2) In case of conflict between this Article, other than Sections 2A-105, 2A-304(3) and 2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

68 Del. Laws, c. 249, § 1.;

§ 2A-105 Territorial application of article to goods covered by certificate of title.

Subject to the provisions of Sections 2A-304(3) and 2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

68 Del. Laws, c. 249, § 1.;

§ 2A-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter, or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

68 Del. Laws, c. 249, § 1.;

§ 2A-107 Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

68 Del. Laws, c. 249, § 1.;

§ 2A-108 Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-109 Option to accelerate at will.

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-104. Leases subject to other law

(1) A lease, although subject to this Article, is also subject to any applicable:

(a) Certificate of title statute of this State;

(b) Certificate of title statute of another jurisdiction (Section 2A-105); or

(c) Consumer protection statute of this State, or final consumer protection decision of a court of this State existing on July 19, 1992.

(2) In case of conflict between this Article, other than Sections 2A-105, 2A-304(3) and 2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

68 Del. Laws, c. 249, § 1.;

§ 2A-105 Territorial application of article to goods covered by certificate of title.

Subject to the provisions of Sections 2A-304(3) and 2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

68 Del. Laws, c. 249, § 1.;

§ 2A-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter, or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

68 Del. Laws, c. 249, § 1.;

§ 2A-107 Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

68 Del. Laws, c. 249, § 1.;

§ 2A-108 Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-109 Option to accelerate at will.

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-105. Territorial application of article to goods covered by certificate of title

Subject to the provisions of Sections 2A-304(3) and 2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

68 Del. Laws, c. 249, § 1.;

§ 2A-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter, or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

68 Del. Laws, c. 249, § 1.;

§ 2A-107 Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

68 Del. Laws, c. 249, § 1.;

§ 2A-108 Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-109 Option to accelerate at will.

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter, or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

68 Del. Laws, c. 249, § 1.;

§ 2A-107 Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

68 Del. Laws, c. 249, § 1.;

§ 2A-108 Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-109 Option to accelerate at will.

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-107. Waiver or renunciation of claim or right after default

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

68 Del. Laws, c. 249, § 1.;

§ 2A-108 Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-109 Option to accelerate at will.

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-108. Unconscionability

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-109 Option to accelerate at will.

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-109. Option to accelerate at will

(1) A term providing that 1 party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will", or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;






PART 2

§ 2A-201. Statute of frauds

(1) A lease contract is not enforceable by way of action or defense unless:

(a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.

68 Del. Laws, c. 249, § 1.;

§ 2A-202 Final written expression: Parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing or usage of trade or by course of performance; and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

68 Del. Laws, c. 249, § 1.;

§ 2A-203 Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

68 Del. Laws, c. 249, § 1.;

§ 2A-204 Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although 1 or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

68 Del. Laws, c. 249, § 1.;

§ 2A-205 Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

68 Del. Laws, c. 249, § 1.;

§ 2A-206 Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

68 Del. Laws, c. 249, § 1.;

§ 2A-207 [Reserved.]

§ 2A-208 Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

68 Del. Laws, c. 249, § 1.;

§ 2A-209 Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-202. Final written expression: Parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing or usage of trade or by course of performance; and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

68 Del. Laws, c. 249, § 1.;

§ 2A-203 Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

68 Del. Laws, c. 249, § 1.;

§ 2A-204 Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although 1 or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

68 Del. Laws, c. 249, § 1.;

§ 2A-205 Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

68 Del. Laws, c. 249, § 1.;

§ 2A-206 Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

68 Del. Laws, c. 249, § 1.;

§ 2A-207 [Reserved.]

§ 2A-208 Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

68 Del. Laws, c. 249, § 1.;

§ 2A-209 Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-203. Seals inoperative

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

68 Del. Laws, c. 249, § 1.;

§ 2A-204 Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although 1 or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

68 Del. Laws, c. 249, § 1.;

§ 2A-205 Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

68 Del. Laws, c. 249, § 1.;

§ 2A-206 Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

68 Del. Laws, c. 249, § 1.;

§ 2A-207 [Reserved.]

§ 2A-208 Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

68 Del. Laws, c. 249, § 1.;

§ 2A-209 Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-204. Formation in general

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although 1 or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

68 Del. Laws, c. 249, § 1.;

§ 2A-205 Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

68 Del. Laws, c. 249, § 1.;

§ 2A-206 Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

68 Del. Laws, c. 249, § 1.;

§ 2A-207 [Reserved.]

§ 2A-208 Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

68 Del. Laws, c. 249, § 1.;

§ 2A-209 Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-205. Firm offers

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

68 Del. Laws, c. 249, § 1.;

§ 2A-206 Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

68 Del. Laws, c. 249, § 1.;

§ 2A-207 [Reserved.]

§ 2A-208 Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

68 Del. Laws, c. 249, § 1.;

§ 2A-209 Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-206. Offer and acceptance in formation of lease contract

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

68 Del. Laws, c. 249, § 1.;

§ 2A-207 [Reserved.]

§ 2A-208 Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

68 Del. Laws, c. 249, § 1.;

§ 2A-209 Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-207. [Reserved.]

§ 2A-208 Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

68 Del. Laws, c. 249, § 1.;

§ 2A-209 Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-208. Modification, rescission and waiver

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

68 Del. Laws, c. 249, § 1.;

§ 2A-209 Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-209. Lessee under finance lease as beneficiary of supply contract

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

68 Del. Laws, c. 249, § 1.;

§ 2A-210 Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-210. Express warranties

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-211 Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-211. Warranties against interference and against infringement; lessee's obligation against infringement

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

68 Del. Laws, c. 249, § 1.;

§ 2A-212 Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-212. Implied warranty of merchantability

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

68 Del. Laws, c. 249, § 1.;

§ 2A-213 Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-213. Implied warranty of fitness for particular purpose

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-214 Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-214. Exclusion or modification of warranties

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

68 Del. Laws, c. 249, § 1.;

§ 2A-215 Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-215. Cumulation and conflict of warranties express or implied

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

68 Del. Laws, c. 249, § 1.;

§ 2A-216 Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-216. Third-party beneficiaries of express and implied warranties

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

68 Del. Laws, c. 249, § 1.;

§ 2A-217 Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-217. Identification

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

68 Del. Laws, c. 249, § 1.;

§ 2A-218 Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-218. Insurance and proceeds

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that 1 or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

68 Del. Laws, c. 249, § 1.;

§ 2A-219 Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-219. Risk of loss

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

68 Del. Laws, c. 249, § 1.;

§ 2A-220 Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-220. Effect of default on risk of loss

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-221 Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2A-221. Casualty to identified goods

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;






PART 3

§ 2A-301. Enforceability of lease contract

Except as otherwise provided in this Article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.

68 Del. Laws, c. 249, § 1.;

§ 2A-302 Title to and possession of goods.

Except as otherwise provided in this Article, each provision of this Article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

68 Del. Laws, c. 249, § 1.;

§ 2A-303 Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9, Secured Transactions, by reason of Section 9-109(a)(3).

(2) Except as provided in subsection (3) and Section 9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and Section 9-407:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in Section 2A-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 12.;

§ 2A-304 Subsequent lease of goods by lessor.

(1) Subject to Section 2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and Section 2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-305 Sale or sublease of goods by lessee.

(1) Subject to the provisions of Section 2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and Section 2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-306 Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in Section 2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in Sections 2A-306 and 2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 13.;

§ 2A-308 Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

68 Del. Laws, c. 249, § 1.;

§ 2A-309 Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-302. Title to and possession of goods

Except as otherwise provided in this Article, each provision of this Article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

68 Del. Laws, c. 249, § 1.;

§ 2A-303 Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9, Secured Transactions, by reason of Section 9-109(a)(3).

(2) Except as provided in subsection (3) and Section 9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and Section 9-407:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in Section 2A-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 12.;

§ 2A-304 Subsequent lease of goods by lessor.

(1) Subject to Section 2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and Section 2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-305 Sale or sublease of goods by lessee.

(1) Subject to the provisions of Section 2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and Section 2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-306 Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in Section 2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in Sections 2A-306 and 2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 13.;

§ 2A-308 Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

68 Del. Laws, c. 249, § 1.;

§ 2A-309 Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9, Secured Transactions, by reason of Section 9-109(a)(3).

(2) Except as provided in subsection (3) and Section 9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and Section 9-407:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in Section 2A-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 12.;

§ 2A-304 Subsequent lease of goods by lessor.

(1) Subject to Section 2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and Section 2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-305 Sale or sublease of goods by lessee.

(1) Subject to the provisions of Section 2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and Section 2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-306 Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in Section 2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in Sections 2A-306 and 2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 13.;

§ 2A-308 Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

68 Del. Laws, c. 249, § 1.;

§ 2A-309 Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-304. Subsequent lease of goods by lessor

(1) Subject to Section 2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and Section 2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-305 Sale or sublease of goods by lessee.

(1) Subject to the provisions of Section 2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and Section 2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-306 Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in Section 2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in Sections 2A-306 and 2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 13.;

§ 2A-308 Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

68 Del. Laws, c. 249, § 1.;

§ 2A-309 Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-305. Sale or sublease of goods by lessee

(1) Subject to the provisions of Section 2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and Section 2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

68 Del. Laws, c. 249, § 1.;

§ 2A-306 Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in Section 2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in Sections 2A-306 and 2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 13.;

§ 2A-308 Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

68 Del. Laws, c. 249, § 1.;

§ 2A-309 Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-306. Priority of certain liens arising by operation of law

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in Section 2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in Sections 2A-306 and 2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 13.;

§ 2A-308 Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

68 Del. Laws, c. 249, § 1.;

§ 2A-309 Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods

(1) Except as otherwise provided in Section 2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in Sections 2A-306 and 2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 9-317, 9-321, and 9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 13.;

§ 2A-308 Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

68 Del. Laws, c. 249, § 1.;

§ 2A-309 Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-308. Special rights of creditors

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

68 Del. Laws, c. 249, § 1.;

§ 2A-309 Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-309. Lessor's and lessee's rights when goods become fixtures

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 9-502(a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The interest of a lessor of fixtures, including the lessor's residual interest, has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, a fixture filing covering the interest of the lessor is made before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) A fixture filing covering the interest of the lessor is made before the interest of the encumbrancer or owner is of record, the lessor's interest, has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) Whether or not a fixture filing covering the fixtures has been made, the interest of a lessor of fixtures, including the lessor's residual interest, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 72 Del. Laws, c. 401, § 14.;

§ 2A-310 Lessor's and lessee's rights goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-310. Lessor's and lessee's rights goods become accessions

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his or her other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-311 Priority subject to subordination.

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;



§ 2A-311. Priority subject to subordination

Nothing in this Article prevents subordination by agreement by any person entitled to priority.

68 Del. Laws, c. 249, § 1.;






PART 4

§ 2A-401. Insecurity: adequate assurance of performance

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-402 Anticipatory repudiation.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) Make demand pursuant to Section 2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) Resort to any right or remedy upon default under the lease contract or this Article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this Article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 2A-524).

68 Del. Laws, c. 249, § 1.;

§ 2A-403 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

68 Del. Laws, c. 249, § 1.;

§ 2A-404 Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

68 Del. Laws, c. 249, § 1.;

§ 2A-405 Excused performance.

Subject to Section 2A-404 on substituted performance, the following rules apply;

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-406 Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510):

(a) Terminate the lease contract (Section 2A-505(2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

68 Del. Laws, c. 249, § 1.;

§ 2A-407 Irrevocable promises: Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

68 Del. Laws, c. 249, § 1.;



§ 2A-402. Anticipatory repudiation

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) Make demand pursuant to Section 2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) Resort to any right or remedy upon default under the lease contract or this Article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this Article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 2A-524).

68 Del. Laws, c. 249, § 1.;

§ 2A-403 Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

68 Del. Laws, c. 249, § 1.;

§ 2A-404 Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

68 Del. Laws, c. 249, § 1.;

§ 2A-405 Excused performance.

Subject to Section 2A-404 on substituted performance, the following rules apply;

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-406 Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510):

(a) Terminate the lease contract (Section 2A-505(2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

68 Del. Laws, c. 249, § 1.;

§ 2A-407 Irrevocable promises: Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

68 Del. Laws, c. 249, § 1.;



§ 2A-403. Retraction of anticipatory repudiation

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

68 Del. Laws, c. 249, § 1.;

§ 2A-404 Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

68 Del. Laws, c. 249, § 1.;

§ 2A-405 Excused performance.

Subject to Section 2A-404 on substituted performance, the following rules apply;

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-406 Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510):

(a) Terminate the lease contract (Section 2A-505(2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

68 Del. Laws, c. 249, § 1.;

§ 2A-407 Irrevocable promises: Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

68 Del. Laws, c. 249, § 1.;



§ 2A-404. Substituted performance

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

68 Del. Laws, c. 249, § 1.;

§ 2A-405 Excused performance.

Subject to Section 2A-404 on substituted performance, the following rules apply;

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-406 Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510):

(a) Terminate the lease contract (Section 2A-505(2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

68 Del. Laws, c. 249, § 1.;

§ 2A-407 Irrevocable promises: Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

68 Del. Laws, c. 249, § 1.;



§ 2A-405. Excused performance

Subject to Section 2A-404 on substituted performance, the following rules apply;

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-406 Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510):

(a) Terminate the lease contract (Section 2A-505(2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

68 Del. Laws, c. 249, § 1.;

§ 2A-407 Irrevocable promises: Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

68 Del. Laws, c. 249, § 1.;



§ 2A-406. Procedure on excused performance

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510):

(a) Terminate the lease contract (Section 2A-505(2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

68 Del. Laws, c. 249, § 1.;

§ 2A-407 Irrevocable promises: Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

68 Del. Laws, c. 249, § 1.;



§ 2A-407. Irrevocable promises: Finance leases

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

68 Del. Laws, c. 249, § 1.;






PART 5

§ 2A-501. Default: Procedure

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this Article.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this Article and, except as limited by this Article, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this Article.

(4) Except as otherwise provided in Section 1-305(a) of this Article of the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this Part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 22.;

§ 2A-502 Notice after default.

Except as otherwise provided in this Article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

68 Del. Laws, c. 249, § 1.;

§ 2A-503 Modification or impairment of rights and remedies.

(1) Except as otherwise provided in this Article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article.

(2) Resort to a remedy provided under this Article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this Article.

(3) Consequential damages may be liquidated under Section 2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this Article.

68 Del. Laws, c. 249, § 1.;

§ 2A-504 Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 2A-525 or 2A-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this Article other than subsection (1); and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-505 Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-506 Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. In a lease contract that is not a consumer lease, the parties in the original lease contract may reduce the period of limitation to not less than 1 year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues (a) in the case of an indemnity against liability, when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later, or (b) in the case of an indemnity against loss or damage, when the person indemnified makes payment thereof.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

68 Del. Laws, c. 249, § 1.;

§ 2A-507 Proof of market rent: Time and place.

(1) Damages based on market rent (Section 2A-519 or 2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-508 Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Section 2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).

(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-509 Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-502. Notice after default

Except as otherwise provided in this Article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

68 Del. Laws, c. 249, § 1.;

§ 2A-503 Modification or impairment of rights and remedies.

(1) Except as otherwise provided in this Article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article.

(2) Resort to a remedy provided under this Article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this Article.

(3) Consequential damages may be liquidated under Section 2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this Article.

68 Del. Laws, c. 249, § 1.;

§ 2A-504 Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 2A-525 or 2A-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this Article other than subsection (1); and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-505 Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-506 Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. In a lease contract that is not a consumer lease, the parties in the original lease contract may reduce the period of limitation to not less than 1 year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues (a) in the case of an indemnity against liability, when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later, or (b) in the case of an indemnity against loss or damage, when the person indemnified makes payment thereof.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

68 Del. Laws, c. 249, § 1.;

§ 2A-507 Proof of market rent: Time and place.

(1) Damages based on market rent (Section 2A-519 or 2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-508 Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Section 2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).

(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-509 Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-503. Modification or impairment of rights and remedies

(1) Except as otherwise provided in this Article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article.

(2) Resort to a remedy provided under this Article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this Article.

(3) Consequential damages may be liquidated under Section 2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this Article.

68 Del. Laws, c. 249, § 1.;

§ 2A-504 Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 2A-525 or 2A-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this Article other than subsection (1); and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-505 Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-506 Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. In a lease contract that is not a consumer lease, the parties in the original lease contract may reduce the period of limitation to not less than 1 year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues (a) in the case of an indemnity against liability, when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later, or (b) in the case of an indemnity against loss or damage, when the person indemnified makes payment thereof.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

68 Del. Laws, c. 249, § 1.;

§ 2A-507 Proof of market rent: Time and place.

(1) Damages based on market rent (Section 2A-519 or 2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-508 Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Section 2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).

(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-509 Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-504. Liquidation of damages

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 2A-525 or 2A-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this Article other than subsection (1); and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-505 Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-506 Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. In a lease contract that is not a consumer lease, the parties in the original lease contract may reduce the period of limitation to not less than 1 year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues (a) in the case of an indemnity against liability, when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later, or (b) in the case of an indemnity against loss or damage, when the person indemnified makes payment thereof.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

68 Del. Laws, c. 249, § 1.;

§ 2A-507 Proof of market rent: Time and place.

(1) Damages based on market rent (Section 2A-519 or 2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-508 Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Section 2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).

(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-509 Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-506 Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. In a lease contract that is not a consumer lease, the parties in the original lease contract may reduce the period of limitation to not less than 1 year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues (a) in the case of an indemnity against liability, when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later, or (b) in the case of an indemnity against loss or damage, when the person indemnified makes payment thereof.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

68 Del. Laws, c. 249, § 1.;

§ 2A-507 Proof of market rent: Time and place.

(1) Damages based on market rent (Section 2A-519 or 2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-508 Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Section 2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).

(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-509 Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-506. Statute of limitations

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. In a lease contract that is not a consumer lease, the parties in the original lease contract may reduce the period of limitation to not less than 1 year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues (a) in the case of an indemnity against liability, when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later, or (b) in the case of an indemnity against loss or damage, when the person indemnified makes payment thereof.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

68 Del. Laws, c. 249, § 1.;

§ 2A-507 Proof of market rent: Time and place.

(1) Damages based on market rent (Section 2A-519 or 2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-508 Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Section 2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).

(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-509 Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-507. Proof of market rent: Time and place

(1) Damages based on market rent (Section 2A-519 or 2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 2A-519 and 2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-508 Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Section 2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).

(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-509 Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-508. Lessee's remedies

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 2A-509) or repudiates the lease contract (Section 2A-402), or a lessee rightfully rejects the goods (Section 2A-509) or justifiably revokes acceptance of the goods (Section 2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 2A-518 and 2A-520), or recover damages for nondelivery (Sections 2A-519 and 2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Section 2A-522); or

(b) In a proper case, obtain specific performance or replevy the goods (Section 2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 2A-527(5).

(6) Subject to the provisions of Section 2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-509 Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-509. Lessee's rights on improper delivery; rightful rejection

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

68 Del. Laws, c. 249, § 1.;

§ 2A-510 Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-510. Installment lease contracts: Rejection and default

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to 1 or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

68 Del. Laws, c. 249, § 1.;

§ 2A-511 Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-511. Merchant lessee's duties as to rightfully rejected goods

(1) Subject to any security interest of a lessee (Section 2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with 1 or more of the requirements of this Article.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-512 Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-512. Lessee's duties as to rightfully rejected goods

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 2A-511) and subject to any security interest of a lessee (Section 2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

68 Del. Laws, c. 249, § 1.;

§ 2A-513 Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-513. Cure by lessor of improper tender or delivery; replacement

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-514 Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-514. Waiver of lessee's objections

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Section 2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 23.;

§ 2A-515 Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-515. Acceptance of goods

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Section 2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

68 Del. Laws, c. 249, § 1.;

§ 2A-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 2A-211).

68 Del. Laws, c. 249, § 1.;

§ 2A-517 Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-517. Revocation of acceptance of goods

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

68 Del. Laws, c. 249, § 1.;

§ 2A-518 Cover, substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-518. Cover, substitute goods

(1) After a default by a lessor under the lease contract of the type described in Section 2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Sections 1-302 and 2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 2A-519 governs.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 24.;

§ 2A-519 Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-519. Lessee's damages for non-delivery, repudiation, default, and breach of warranty in regard to accepted goods

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 25.;

§ 2A-520 Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-520. Lessee's incidental and consequential damages

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

68 Del. Laws, c. 249, § 1.;

§ 2A-521 Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-521. Lessee's right to specific performance or replevin

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

68 Del. Laws, c. 249, § 1.;

§ 2A-522 Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-522. Lessee's right to goods on lessor's insolvency

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

68 Del. Laws, c. 249, § 1.;

§ 2A-523 Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-523. Lessor's remedies

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Section 2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Section 2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 2A-525);

(d) Stop delivery of the goods by any bailee (Section 2A-526);

(e) Dispose of the goods and recover damages (Section 2A-527), or retain the goods and recover damages (Section 2A-528), or in a proper case recover rent (Section 2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

68 Del. Laws, c. 249, § 1.;

§ 2A-524 Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-524. Lessor's right to identify goods to lease contract

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Section 2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

68 Del. Laws, c. 249, § 1.;

§ 2A-525 Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-525. Lessor's right to possession of goods

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

68 Del. Laws, c. 249, § 1.;

§ 2A-526 Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-526. Lessor's stoppage of delivery in transit or otherwise

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuring charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 26.;

§ 2A-527 Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-527. Lessor's rights to dispose of goods

(1) After a default by a lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 2A-525 or 2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with 1 or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 2A-508(5)).

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 27.;

§ 2A-528 Lessor's damages for non-acceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-528. Lessor's damages for non-acceptance, failure to pay, repudiation, or other default

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 2A-504) or otherwise determined pursuant to agreement of the parties (Section 1-302 and Section 2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 2A-523(1) or 2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

68 Del. Laws, c. 249, § 1; 74 Del. Laws, c. 332, § 28.;

§ 2A-529 Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-529. Lessor's action for the rent

(1) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or 2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 2A-527 or Section 2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 2A-527 or 2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 2A-523(1) or Section 2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for non-acceptance under Section 2A-527 or Section 2A-528.

68 Del. Laws, c. 249, § 1.;

§ 2A-530 Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-530. Lessor's incidental damages

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

68 Del. Laws, c. 249, § 1.;

§ 2A-531 Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-531. Standing to sue third parties for injury to goods

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

68 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2A-532 Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;



§ 2A-532. Lessor's rights to residual interest

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

68 Del. Laws, c. 249, § 1.;









ARTICLE 3. NEGOTIABLE INSTRUMENTS

PART 1

§ 3-101. Short title

This Article may be cited as Uniform Commercial Code — Negotiable Instruments.

5A Del. C. 1953, § 3-101; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-102 Subject matter.

(a) This Article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4A, or to securities governed by Article 8.

(b) If there is conflict between this Article and Article 4 or 9, Articles 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

5A Del. C. 1953, § 3-103; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-103 Definitions.

(a) In this Article:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) [Deleted.]

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 1-201(b)(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this Article and the sections in which they appear are:

"Acceptance". Section 3-409.

"Accommodated party". Section 3-419.

"Accommodation party". Section 3-419.

"Alteration". Section 3-407.

"Anomalous indorsement". Section 3-205.

"Blank indorsement". Section 3-205.

"Cashier's check". Section 3-104.

"Certificate of deposit". Section 3-104.

"Certified check". Section 3-409.

"Check". Section 3-104.

"Consideration". Section 3-303.

"Draft". Section 3-104.

"Holder in due course". Section 3-302.

"Incomplete instrument". Section 3-115.

"Indorsement". Section 3-204.

"Indorser". Section 3-204.

"Instrument". Section 3-104.

"Issue". Section 3-105.

"Issuer". Section 3-105.

"Negotiable instrument". Section 3-104.

"Negotiation". Section 3-201.

"Note". Section 3-104.

"Payable at a definite time". Section 3-108.

"Payable on demand". Section 3-108.

"Payable to bearer". Section 3-109.

"Payable to order". Section 3-109.

"Payment". Section 3-602.

"Person entitled to enforce". Section 3-301.

"Presentment". Section 3-501.

"Reacquisition". Section 3-207.

"Special indorsement". Section 3-205.

"Teller's check". Section 3-104.

"Transfer of instrument". Section 3-203.

"Traveler's check". Section 3-104.

"Value". Section 3-303.

(c) The following definitions in other Articles apply to this Article:

"Bank". Section 4-105.

"Banking day". Section 4-104.

"Clearing house". Section 4-104.

"Collecting bank". Section 4-105.

"Depositary bank". Section 4-105.

"Documentary draft". Section 4-104.

"Intermediary bank". Section 4-105.

"Item". Section 4-104.

"Payor bank". Section 4-105.

"Suspends payments". Section 4-104.

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 3-102; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3; 74 Del. Laws, c. 332, §§ 29, 30.;

§ 3-104 Negotiable instrument.

(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

5A Del. C. 1953, § 3-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-105 Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-106 Unconditional promise or order.

(a) Except as provided in this section, for the purposes of Section 3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

5A Del. C. 1953, § 3-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-107 Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

5A Del. C. 1953, § 3-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-108 Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

5A Del. C. 1953, § 3-108; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-109 Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-102. Subject matter

(a) This Article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4A, or to securities governed by Article 8.

(b) If there is conflict between this Article and Article 4 or 9, Articles 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

5A Del. C. 1953, § 3-103; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-103 Definitions.

(a) In this Article:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) [Deleted.]

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 1-201(b)(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this Article and the sections in which they appear are:

"Acceptance". Section 3-409.

"Accommodated party". Section 3-419.

"Accommodation party". Section 3-419.

"Alteration". Section 3-407.

"Anomalous indorsement". Section 3-205.

"Blank indorsement". Section 3-205.

"Cashier's check". Section 3-104.

"Certificate of deposit". Section 3-104.

"Certified check". Section 3-409.

"Check". Section 3-104.

"Consideration". Section 3-303.

"Draft". Section 3-104.

"Holder in due course". Section 3-302.

"Incomplete instrument". Section 3-115.

"Indorsement". Section 3-204.

"Indorser". Section 3-204.

"Instrument". Section 3-104.

"Issue". Section 3-105.

"Issuer". Section 3-105.

"Negotiable instrument". Section 3-104.

"Negotiation". Section 3-201.

"Note". Section 3-104.

"Payable at a definite time". Section 3-108.

"Payable on demand". Section 3-108.

"Payable to bearer". Section 3-109.

"Payable to order". Section 3-109.

"Payment". Section 3-602.

"Person entitled to enforce". Section 3-301.

"Presentment". Section 3-501.

"Reacquisition". Section 3-207.

"Special indorsement". Section 3-205.

"Teller's check". Section 3-104.

"Transfer of instrument". Section 3-203.

"Traveler's check". Section 3-104.

"Value". Section 3-303.

(c) The following definitions in other Articles apply to this Article:

"Bank". Section 4-105.

"Banking day". Section 4-104.

"Clearing house". Section 4-104.

"Collecting bank". Section 4-105.

"Depositary bank". Section 4-105.

"Documentary draft". Section 4-104.

"Intermediary bank". Section 4-105.

"Item". Section 4-104.

"Payor bank". Section 4-105.

"Suspends payments". Section 4-104.

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 3-102; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3; 74 Del. Laws, c. 332, §§ 29, 30.;

§ 3-104 Negotiable instrument.

(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

5A Del. C. 1953, § 3-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-105 Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-106 Unconditional promise or order.

(a) Except as provided in this section, for the purposes of Section 3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

5A Del. C. 1953, § 3-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-107 Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

5A Del. C. 1953, § 3-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-108 Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

5A Del. C. 1953, § 3-108; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-109 Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-103. Definitions

(a) In this Article:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) [Deleted.]

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 1-201(b)(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this Article and the sections in which they appear are:

"Acceptance". Section 3-409.

"Accommodated party". Section 3-419.

"Accommodation party". Section 3-419.

"Alteration". Section 3-407.

"Anomalous indorsement". Section 3-205.

"Blank indorsement". Section 3-205.

"Cashier's check". Section 3-104.

"Certificate of deposit". Section 3-104.

"Certified check". Section 3-409.

"Check". Section 3-104.

"Consideration". Section 3-303.

"Draft". Section 3-104.

"Holder in due course". Section 3-302.

"Incomplete instrument". Section 3-115.

"Indorsement". Section 3-204.

"Indorser". Section 3-204.

"Instrument". Section 3-104.

"Issue". Section 3-105.

"Issuer". Section 3-105.

"Negotiable instrument". Section 3-104.

"Negotiation". Section 3-201.

"Note". Section 3-104.

"Payable at a definite time". Section 3-108.

"Payable on demand". Section 3-108.

"Payable to bearer". Section 3-109.

"Payable to order". Section 3-109.

"Payment". Section 3-602.

"Person entitled to enforce". Section 3-301.

"Presentment". Section 3-501.

"Reacquisition". Section 3-207.

"Special indorsement". Section 3-205.

"Teller's check". Section 3-104.

"Transfer of instrument". Section 3-203.

"Traveler's check". Section 3-104.

"Value". Section 3-303.

(c) The following definitions in other Articles apply to this Article:

"Bank". Section 4-105.

"Banking day". Section 4-104.

"Clearing house". Section 4-104.

"Collecting bank". Section 4-105.

"Depositary bank". Section 4-105.

"Documentary draft". Section 4-104.

"Intermediary bank". Section 4-105.

"Item". Section 4-104.

"Payor bank". Section 4-105.

"Suspends payments". Section 4-104.

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 3-102; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3; 74 Del. Laws, c. 332, §§ 29, 30.;

§ 3-104 Negotiable instrument.

(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

5A Del. C. 1953, § 3-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-105 Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-106 Unconditional promise or order.

(a) Except as provided in this section, for the purposes of Section 3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

5A Del. C. 1953, § 3-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-107 Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

5A Del. C. 1953, § 3-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-108 Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

5A Del. C. 1953, § 3-108; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-109 Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-104. Negotiable instrument

(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

5A Del. C. 1953, § 3-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-105 Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-106 Unconditional promise or order.

(a) Except as provided in this section, for the purposes of Section 3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

5A Del. C. 1953, § 3-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-107 Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

5A Del. C. 1953, § 3-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-108 Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

5A Del. C. 1953, § 3-108; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-109 Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-105. Issue of instrument

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-106 Unconditional promise or order.

(a) Except as provided in this section, for the purposes of Section 3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

5A Del. C. 1953, § 3-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-107 Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

5A Del. C. 1953, § 3-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-108 Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

5A Del. C. 1953, § 3-108; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-109 Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-106. Unconditional promise or order

(a) Except as provided in this section, for the purposes of Section 3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

5A Del. C. 1953, § 3-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-107 Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

5A Del. C. 1953, § 3-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-108 Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

5A Del. C. 1953, § 3-108; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-109 Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-107. Instrument payable in foreign money

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

5A Del. C. 1953, § 3-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-108 Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

5A Del. C. 1953, § 3-108; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-109 Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-108. Payable on demand or at definite time

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

5A Del. C. 1953, § 3-108; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-109 Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-109. Payable to bearer or to order

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

5A Del. C. 1953, § 3-111; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-110 Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-110. Identification of person to whom instrument is payable

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

5A Del. C. 1953, § 3-110; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-111 Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-111. Place of payment

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

5A Del. C. 1953, § 3-121; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-112 Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-112. Interest

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

5A Del. C. 1953, § 3-106; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-113 Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-113. Date of instrument

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

5A Del. C. 1953, § 3-114; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-114 Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-114. Contradictory terms of instrument

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

5A Del. C. 1953, § 3-118; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-115 Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-115. Incomplete instrument

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 3-104, but, after completion, the requirements of Section 3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

5A Del. C. 1953, § 3-115; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-116 Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-116. Joint and several liability; contribution

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

5A Del. C. 1953, § 3-116; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-117 Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-117. Other agreements affecting instrument

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

5A Del. C. 1953, § 3-119; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-118 Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-118. Statute of limitations

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the [cause of action] accrues.

(h) This section is not intended to affect the common law rule in this State pertaining to instruments under seal.

5A Del. C. 1953, § 3-122; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-119 Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;



§ 3-119. Notice of right to defend action

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

70 Del. Laws, c. 86, § 3.;






PART 2

§ 3-201. Negotiation

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, or an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

5A Del. C. 1953, § 3-202; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-202 Negotiation subject to rescission.

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

5A Del. C. 1953, § 3-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-203 Transfer of instrument; rights acquired by transfer.

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Article and has only the rights of a partial assignee.

5A Del. C. 1953, § 3-201; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-204 Indorsement.

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words are an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

70 Del. Laws, c. 86, § 3.;

§ 3-205 Special indorsement; blank indorsement; anomalous indorsement.

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

5A Del. C. 1953, § 3-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-206 Restrictive indorsement.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Section 4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

5A Del. C. 1953, § 3-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-207 Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

5A Del. C. 1953, § 3-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-208 .



§ 3-202. Negotiation subject to rescission

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

5A Del. C. 1953, § 3-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-203 Transfer of instrument; rights acquired by transfer.

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Article and has only the rights of a partial assignee.

5A Del. C. 1953, § 3-201; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-204 Indorsement.

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words are an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

70 Del. Laws, c. 86, § 3.;

§ 3-205 Special indorsement; blank indorsement; anomalous indorsement.

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

5A Del. C. 1953, § 3-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-206 Restrictive indorsement.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Section 4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

5A Del. C. 1953, § 3-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-207 Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

5A Del. C. 1953, § 3-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-208 .



§ 3-203. Transfer of instrument; rights acquired by transfer

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Article and has only the rights of a partial assignee.

5A Del. C. 1953, § 3-201; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-204 Indorsement.

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words are an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

70 Del. Laws, c. 86, § 3.;

§ 3-205 Special indorsement; blank indorsement; anomalous indorsement.

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

5A Del. C. 1953, § 3-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-206 Restrictive indorsement.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Section 4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

5A Del. C. 1953, § 3-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-207 Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

5A Del. C. 1953, § 3-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-208 .



§ 3-204. Indorsement

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words are an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

70 Del. Laws, c. 86, § 3.;

§ 3-205 Special indorsement; blank indorsement; anomalous indorsement.

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

5A Del. C. 1953, § 3-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-206 Restrictive indorsement.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Section 4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

5A Del. C. 1953, § 3-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-207 Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

5A Del. C. 1953, § 3-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-208 .



§ 3-205. Special indorsement; blank indorsement; anomalous indorsement

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

5A Del. C. 1953, § 3-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-206 Restrictive indorsement.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Section 4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

5A Del. C. 1953, § 3-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-207 Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

5A Del. C. 1953, § 3-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-208 .



§ 3-206. Restrictive indorsement

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Section 4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

5A Del. C. 1953, § 3-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-207 Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

5A Del. C. 1953, § 3-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-208 .



§ 3-207. Reacquisition

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

5A Del. C. 1953, § 3-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-208 .






PART 3

§ 3-301. Person entitled to enforce instrument

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Section 3-309 or 3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

5A Del. C. 1953, § 3-301; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-302 Holder in due course.

(a) Subject to subsection (c) and Section 3-106(d), "holder in due course" means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in Section 3-306, and (vi) without notice that any party has a defense or claim in recoupment described in Section 3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under Section 3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

5A Del. C. 1953, § 3-302; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-303 Value and consideration.

(a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

5A Del. C. 1953, § 3-303; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-304 Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, 90 days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

70 Del. Laws, c. 86, § 3.;

§ 3-305 Defenses and claims in recoupment.

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

5A Del. C. 1953, § 3-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-306 Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

5A Del. C. 1953, § 3-306; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-307 Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

5A Del. C. 1953, § 3-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-308 Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

5A Del. C. 1953, § 3-307; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-309 Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-302. Holder in due course

(a) Subject to subsection (c) and Section 3-106(d), "holder in due course" means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in Section 3-306, and (vi) without notice that any party has a defense or claim in recoupment described in Section 3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under Section 3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

5A Del. C. 1953, § 3-302; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-303 Value and consideration.

(a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

5A Del. C. 1953, § 3-303; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-304 Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, 90 days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

70 Del. Laws, c. 86, § 3.;

§ 3-305 Defenses and claims in recoupment.

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

5A Del. C. 1953, § 3-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-306 Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

5A Del. C. 1953, § 3-306; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-307 Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

5A Del. C. 1953, § 3-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-308 Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

5A Del. C. 1953, § 3-307; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-309 Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-303. Value and consideration

(a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

5A Del. C. 1953, § 3-303; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-304 Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, 90 days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

70 Del. Laws, c. 86, § 3.;

§ 3-305 Defenses and claims in recoupment.

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

5A Del. C. 1953, § 3-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-306 Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

5A Del. C. 1953, § 3-306; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-307 Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

5A Del. C. 1953, § 3-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-308 Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

5A Del. C. 1953, § 3-307; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-309 Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-304. Overdue instrument

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, 90 days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

70 Del. Laws, c. 86, § 3.;

§ 3-305 Defenses and claims in recoupment.

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

5A Del. C. 1953, § 3-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-306 Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

5A Del. C. 1953, § 3-306; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-307 Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

5A Del. C. 1953, § 3-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-308 Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

5A Del. C. 1953, § 3-307; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-309 Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-305. Defenses and claims in recoupment

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

5A Del. C. 1953, § 3-305; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-306 Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

5A Del. C. 1953, § 3-306; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-307 Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

5A Del. C. 1953, § 3-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-308 Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

5A Del. C. 1953, § 3-307; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-309 Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-306. Claims to an instrument

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

5A Del. C. 1953, § 3-306; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-307 Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

5A Del. C. 1953, § 3-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-308 Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

5A Del. C. 1953, § 3-307; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-309 Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-307. Notice of breach of fiduciary duty

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

5A Del. C. 1953, § 3-304; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-308 Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

5A Del. C. 1953, § 3-307; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-309 Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-308. Proof of signatures and status as holder in due course

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

5A Del. C. 1953, § 3-307; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-309 Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-309. Enforcement of lost, destroyed, or stolen instrument

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

70 Del. Laws, c. 86, § 3.;

§ 3-310 Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-310. Effect of instrument on obligation for which taken

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

70 Del. Laws, c. 86, § 3.;

§ 3-311 Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-311. Accord and satisfaction by use of instrument

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

70 Del. Laws, c. 86, § 3.;

§ 3-312 Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;



§ 3-312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 3-309.

70 Del. Laws, c. 86, § 3.;






PART 4

§ 3-401. Signature

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Section 3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

5A Del. C. 1953, § 3-401; 55 Del. Laws, c. 349; 59 Del. Laws, c. 432, § 1; 70 Del. Laws, c. 86, § 3.;

§ 3-402 Signature by representative.

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

5A Del. C. 1953, § 3-403; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-403 Unauthorized signature.

(a) Unless otherwise provided in this Article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Article which makes the unauthorized signature effective for the purposes of this Article.

5A Del. C. 1953, § 3-404; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-404 Impostors; fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (Section 3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

5A Del. C. 1953, § 3-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-405 Employer's responsibility for fraudulent in dorse ment by employee.

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

70 Del. Laws, c. 86, § 3.;

§ 3-406 Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

5A Del. C. 1953, § 3-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-407 Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

5A Del. C. 1953, § 3-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-408 Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

5A Del. C. 1953, § 3-408; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-409 Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-402. Signature by representative

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

5A Del. C. 1953, § 3-403; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-403 Unauthorized signature.

(a) Unless otherwise provided in this Article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Article which makes the unauthorized signature effective for the purposes of this Article.

5A Del. C. 1953, § 3-404; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-404 Impostors; fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (Section 3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

5A Del. C. 1953, § 3-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-405 Employer's responsibility for fraudulent in dorse ment by employee.

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

70 Del. Laws, c. 86, § 3.;

§ 3-406 Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

5A Del. C. 1953, § 3-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-407 Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

5A Del. C. 1953, § 3-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-408 Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

5A Del. C. 1953, § 3-408; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-409 Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-403. Unauthorized signature

(a) Unless otherwise provided in this Article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Article which makes the unauthorized signature effective for the purposes of this Article.

5A Del. C. 1953, § 3-404; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-404 Impostors; fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (Section 3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

5A Del. C. 1953, § 3-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-405 Employer's responsibility for fraudulent in dorse ment by employee.

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

70 Del. Laws, c. 86, § 3.;

§ 3-406 Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

5A Del. C. 1953, § 3-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-407 Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

5A Del. C. 1953, § 3-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-408 Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

5A Del. C. 1953, § 3-408; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-409 Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-404. Impostors; fictitious payees

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (Section 3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

5A Del. C. 1953, § 3-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-405 Employer's responsibility for fraudulent in dorse ment by employee.

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

70 Del. Laws, c. 86, § 3.;

§ 3-406 Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

5A Del. C. 1953, § 3-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-407 Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

5A Del. C. 1953, § 3-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-408 Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

5A Del. C. 1953, § 3-408; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-409 Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-405. Employer's responsibility for fraudulent in dorse ment by employee

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

70 Del. Laws, c. 86, § 3.;

§ 3-406 Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

5A Del. C. 1953, § 3-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-407 Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

5A Del. C. 1953, § 3-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-408 Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

5A Del. C. 1953, § 3-408; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-409 Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-406. Negligence contributing to forged signature or alteration of instrument

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

5A Del. C. 1953, § 3-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-407 Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

5A Del. C. 1953, § 3-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-408 Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

5A Del. C. 1953, § 3-408; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-409 Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-407. Alteration

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

5A Del. C. 1953, § 3-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-408 Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

5A Del. C. 1953, § 3-408; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-409 Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-408. Drawee not liable on unaccepted draft

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

5A Del. C. 1953, § 3-408; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-409 Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-409. Acceptance of draft; certified check

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

5A Del. C. 1953, § 3-410; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-410 Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-410. Acceptance varying draft

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

5A Del. C. 1953, § 3-412; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-411. Refusal to pay cashier's checks, teller's checks, and certified checks

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

5A Del. C. 1953, § 3-411; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-412 Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-412. Obligation of issuer of note or cashier's check

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 3-415.

70 Del. Laws, c. 86, § 3.;

§ 3-413 Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-413. Obligation of acceptor

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 3-414 or 3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

5A Del. C. 1953, § 3-413; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-414 Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-414. Obligation of drawer

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

70 Del. Laws, c. 86, § 3.;

§ 3-415 Obligation of indorser.

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-415. Obligation of indorser

(a) Subject to subsections (b), (c), (d) and (e) and to Section 3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 3-115 and 3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.

5A Del. C. 1953, § 3-414; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-416 Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-416. Transfer warranties

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 3.;

§ 3-417 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-417. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A [cause of action] for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 3-417; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-418 Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-418. Payment or acceptance by mistake

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 3-417 or 4-407.

(d) Notwithstanding Section 4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

70 Del. Laws, c. 86, § 3.;

§ 3-419 Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-419. Instruments signed for accommodation

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

5A Del. C. 1953, § 3-415; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-420 Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-420. Conversion of instrument

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

5A Del. C. 1953, § 3-419; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;






PART 5

§ 3-501. Presentment

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to Article 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

5A Del. C. 1953, § 3-501; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-502 Dishonor.

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Section 4-301 or 4-302, or becomes accountable for the amount of the check under Section 4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under Section 3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

5A Del. C. 1953, § 3-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-503 Notice of dishonor.

(a) The obligation of an indorser stated in Section 3-415(a) and the obligation of a drawer stated in Section 3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under Section 3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to Section 3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

5A Del. C. 1953, § 3-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-504 Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

5A Del. C. 1953, § 3-511; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-505 Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

5A Del. C. 1953, § 3-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-502. Dishonor

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Section 4-301 or 4-302, or becomes accountable for the amount of the check under Section 4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under Section 3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

5A Del. C. 1953, § 3-507; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-503 Notice of dishonor.

(a) The obligation of an indorser stated in Section 3-415(a) and the obligation of a drawer stated in Section 3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under Section 3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to Section 3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

5A Del. C. 1953, § 3-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-504 Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

5A Del. C. 1953, § 3-511; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-505 Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

5A Del. C. 1953, § 3-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-503. Notice of dishonor

(a) The obligation of an indorser stated in Section 3-415(a) and the obligation of a drawer stated in Section 3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under Section 3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to Section 3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

5A Del. C. 1953, § 3-508; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-504 Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

5A Del. C. 1953, § 3-511; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-505 Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

5A Del. C. 1953, § 3-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-504. Excused presentment and notice of dishonor

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

5A Del. C. 1953, § 3-511; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-505 Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

5A Del. C. 1953, § 3-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-505. Evidence of dishonor

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

5A Del. C. 1953, § 3-510; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;






PART 6

§ 3-601. Discharge and effect of discharge

(a) The obligation of a party to pay the instrument is discharged as stated in this Article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

5A Del. C. 1953, § 3-601; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-602 Payment.

(a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Section 3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) A claim to the instrument under Section 3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

5A Del. C. 1953, § 3-603; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-603 Tender of payment.

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay subsequent interest on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

5A Del. C. 1953, § 3-604; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-604 Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.

5A Del. C. 1953, § 3-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-605 Discharge of indorsers and accommodation parties.

(a) In this section, the term "indorser" includes a drawer having the obligation described in Section 3-414(d).

(b) Discharge, under Section 3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under Section 3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

5A Del. C. 1953, § 3-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-602. Payment

(a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Section 3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) A claim to the instrument under Section 3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

5A Del. C. 1953, § 3-603; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-603 Tender of payment.

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay subsequent interest on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

5A Del. C. 1953, § 3-604; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-604 Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.

5A Del. C. 1953, § 3-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-605 Discharge of indorsers and accommodation parties.

(a) In this section, the term "indorser" includes a drawer having the obligation described in Section 3-414(d).

(b) Discharge, under Section 3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under Section 3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

5A Del. C. 1953, § 3-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-603. Tender of payment

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay subsequent interest on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

5A Del. C. 1953, § 3-604; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-604 Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.

5A Del. C. 1953, § 3-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-605 Discharge of indorsers and accommodation parties.

(a) In this section, the term "indorser" includes a drawer having the obligation described in Section 3-414(d).

(b) Discharge, under Section 3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under Section 3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

5A Del. C. 1953, § 3-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-604. Discharge by cancellation or renunciation

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.

5A Del. C. 1953, § 3-605; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;

§ 3-605 Discharge of indorsers and accommodation parties.

(a) In this section, the term "indorser" includes a drawer having the obligation described in Section 3-414(d).

(b) Discharge, under Section 3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under Section 3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

5A Del. C. 1953, § 3-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;



§ 3-605. Discharge of indorsers and accommodation parties

(a) In this section, the term "indorser" includes a drawer having the obligation described in Section 3-414(d).

(b) Discharge, under Section 3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under Section 3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

5A Del. C. 1953, § 3-606; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 3.;









ARTICLE 4. BANK DEPOSITS AND COLLECTIONS

PART 1

§ 4-101. Short title

This Article may be cited as Uniform Commercial Code —— Bank Deposits and Collections.

5A Del. C. 1953, § 4-101; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-102 Applicability.

(a) To the extent that items within this Article are also within Articles 3 and 8, they are subject to those Articles. If there is conflict, this Article governs Article 3, but Article 8 governs this Article.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

5A Del. C. 1953, § 4-102; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-103 Variation by agreement; measure of damages; action constituting ordinary care.

(a) The effect of the provisions of this Article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this Article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this Article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this Article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

5A Del. C. 1953, § 4-103; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-104 Definitions and index of definitions.

(a) In this Article, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.

(2) "Afternoon" means the period of a day between noon and midnight.

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

(4) "Clearing house" means an association of banks or other payors regularly clearing items.

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (Section 8-102) or instructions for uncertificated securities (Section 8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(7) "Draft" means a draft as defined in Section 3-104 or an item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment.

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip.

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this Article and the sections in which they appear are:

"Agreement for electronic

presentment". Section 4-110

"Bank". Section 4-105

"Collecting bank". Section 4-105

"Depositary bank". Section 4-105

"Intermediary bank". Section 4-105

"Payor bank". Section 4-105

"Presenting bank". Section 4-105

"Presentment notice". Section 4-110

(c) "Control" as provided in Section 7-106 and the following definitions in other Articles apply to this Article:

"Acceptance". Section 3-409

"Alteration". Section 3-407

"Cashier's check". Section 3-104

"Certificate of deposit". Section 3-104

"Certified check". Section 3-409

"Check". Section 3-104

[Repealed.]

"Holder in due course". Section 3-302

"Instrument". Section 3-104

"Notice of dishonor". Section 3-503

"Order". Section 3-103

"Ordinary care". Section 3-103

"Person entitled to enforce". Section 3-301

"Presentment". Section 3-501

"Promise". Section 3-103

"Prove". Section 3-103

"Teller's check". Section 3-104

"Unauthorized signature". Section 3-403

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 4-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 71 Del. Laws, c. 75, § 18; 74 Del. Laws, c. 332, §§ 31, 32.;

§ 4-105 "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3) "Payor bank" means a bank that is the drawee of a draft.

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) "Collecting bank" means a bank handling an item for collection except the payor bank.

(6) "Presenting bank" means a bank presenting an item except a payor bank.

5A Del. C. 1953, § 4-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-106 Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

70 Del. Laws, c. 86, § 4.;

§ 4-107 Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Article and under Article 3.

5A Del. C. 1953, § 4-106; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-108 Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

5A Del. C. 1953, § 4-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-109 Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-102. Applicability

(a) To the extent that items within this Article are also within Articles 3 and 8, they are subject to those Articles. If there is conflict, this Article governs Article 3, but Article 8 governs this Article.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

5A Del. C. 1953, § 4-102; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-103 Variation by agreement; measure of damages; action constituting ordinary care.

(a) The effect of the provisions of this Article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this Article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this Article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this Article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

5A Del. C. 1953, § 4-103; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-104 Definitions and index of definitions.

(a) In this Article, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.

(2) "Afternoon" means the period of a day between noon and midnight.

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

(4) "Clearing house" means an association of banks or other payors regularly clearing items.

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (Section 8-102) or instructions for uncertificated securities (Section 8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(7) "Draft" means a draft as defined in Section 3-104 or an item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment.

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip.

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this Article and the sections in which they appear are:

"Agreement for electronic

presentment". Section 4-110

"Bank". Section 4-105

"Collecting bank". Section 4-105

"Depositary bank". Section 4-105

"Intermediary bank". Section 4-105

"Payor bank". Section 4-105

"Presenting bank". Section 4-105

"Presentment notice". Section 4-110

(c) "Control" as provided in Section 7-106 and the following definitions in other Articles apply to this Article:

"Acceptance". Section 3-409

"Alteration". Section 3-407

"Cashier's check". Section 3-104

"Certificate of deposit". Section 3-104

"Certified check". Section 3-409

"Check". Section 3-104

[Repealed.]

"Holder in due course". Section 3-302

"Instrument". Section 3-104

"Notice of dishonor". Section 3-503

"Order". Section 3-103

"Ordinary care". Section 3-103

"Person entitled to enforce". Section 3-301

"Presentment". Section 3-501

"Promise". Section 3-103

"Prove". Section 3-103

"Teller's check". Section 3-104

"Unauthorized signature". Section 3-403

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 4-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 71 Del. Laws, c. 75, § 18; 74 Del. Laws, c. 332, §§ 31, 32.;

§ 4-105 "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3) "Payor bank" means a bank that is the drawee of a draft.

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) "Collecting bank" means a bank handling an item for collection except the payor bank.

(6) "Presenting bank" means a bank presenting an item except a payor bank.

5A Del. C. 1953, § 4-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-106 Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

70 Del. Laws, c. 86, § 4.;

§ 4-107 Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Article and under Article 3.

5A Del. C. 1953, § 4-106; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-108 Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

5A Del. C. 1953, § 4-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-109 Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-103. Variation by agreement; measure of damages; action constituting ordinary care

(a) The effect of the provisions of this Article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this Article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this Article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this Article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

5A Del. C. 1953, § 4-103; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-104 Definitions and index of definitions.

(a) In this Article, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.

(2) "Afternoon" means the period of a day between noon and midnight.

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

(4) "Clearing house" means an association of banks or other payors regularly clearing items.

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (Section 8-102) or instructions for uncertificated securities (Section 8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(7) "Draft" means a draft as defined in Section 3-104 or an item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment.

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip.

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this Article and the sections in which they appear are:

"Agreement for electronic

presentment". Section 4-110

"Bank". Section 4-105

"Collecting bank". Section 4-105

"Depositary bank". Section 4-105

"Intermediary bank". Section 4-105

"Payor bank". Section 4-105

"Presenting bank". Section 4-105

"Presentment notice". Section 4-110

(c) "Control" as provided in Section 7-106 and the following definitions in other Articles apply to this Article:

"Acceptance". Section 3-409

"Alteration". Section 3-407

"Cashier's check". Section 3-104

"Certificate of deposit". Section 3-104

"Certified check". Section 3-409

"Check". Section 3-104

[Repealed.]

"Holder in due course". Section 3-302

"Instrument". Section 3-104

"Notice of dishonor". Section 3-503

"Order". Section 3-103

"Ordinary care". Section 3-103

"Person entitled to enforce". Section 3-301

"Presentment". Section 3-501

"Promise". Section 3-103

"Prove". Section 3-103

"Teller's check". Section 3-104

"Unauthorized signature". Section 3-403

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 4-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 71 Del. Laws, c. 75, § 18; 74 Del. Laws, c. 332, §§ 31, 32.;

§ 4-105 "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3) "Payor bank" means a bank that is the drawee of a draft.

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) "Collecting bank" means a bank handling an item for collection except the payor bank.

(6) "Presenting bank" means a bank presenting an item except a payor bank.

5A Del. C. 1953, § 4-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-106 Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

70 Del. Laws, c. 86, § 4.;

§ 4-107 Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Article and under Article 3.

5A Del. C. 1953, § 4-106; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-108 Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

5A Del. C. 1953, § 4-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-109 Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-104. Definitions and index of definitions

(a) In this Article, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.

(2) "Afternoon" means the period of a day between noon and midnight.

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

(4) "Clearing house" means an association of banks or other payors regularly clearing items.

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (Section 8-102) or instructions for uncertificated securities (Section 8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(7) "Draft" means a draft as defined in Section 3-104 or an item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment.

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip.

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this Article and the sections in which they appear are:

"Agreement for electronic

presentment". Section 4-110

"Bank". Section 4-105

"Collecting bank". Section 4-105

"Depositary bank". Section 4-105

"Intermediary bank". Section 4-105

"Payor bank". Section 4-105

"Presenting bank". Section 4-105

"Presentment notice". Section 4-110

(c) "Control" as provided in Section 7-106 and the following definitions in other Articles apply to this Article:

"Acceptance". Section 3-409

"Alteration". Section 3-407

"Cashier's check". Section 3-104

"Certificate of deposit". Section 3-104

"Certified check". Section 3-409

"Check". Section 3-104

[Repealed.]

"Holder in due course". Section 3-302

"Instrument". Section 3-104

"Notice of dishonor". Section 3-503

"Order". Section 3-103

"Ordinary care". Section 3-103

"Person entitled to enforce". Section 3-301

"Presentment". Section 3-501

"Promise". Section 3-103

"Prove". Section 3-103

"Teller's check". Section 3-104

"Unauthorized signature". Section 3-403

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 4-104; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 71 Del. Laws, c. 75, § 18; 74 Del. Laws, c. 332, §§ 31, 32.;

§ 4-105 "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3) "Payor bank" means a bank that is the drawee of a draft.

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) "Collecting bank" means a bank handling an item for collection except the payor bank.

(6) "Presenting bank" means a bank presenting an item except a payor bank.

5A Del. C. 1953, § 4-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-106 Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

70 Del. Laws, c. 86, § 4.;

§ 4-107 Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Article and under Article 3.

5A Del. C. 1953, § 4-106; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-108 Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

5A Del. C. 1953, § 4-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-109 Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-105. "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3) "Payor bank" means a bank that is the drawee of a draft.

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) "Collecting bank" means a bank handling an item for collection except the payor bank.

(6) "Presenting bank" means a bank presenting an item except a payor bank.

5A Del. C. 1953, § 4-105; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-106 Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

70 Del. Laws, c. 86, § 4.;

§ 4-107 Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Article and under Article 3.

5A Del. C. 1953, § 4-106; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-108 Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

5A Del. C. 1953, § 4-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-109 Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-106. Payable through or payable at bank; collecting bank

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

70 Del. Laws, c. 86, § 4.;

§ 4-107 Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Article and under Article 3.

5A Del. C. 1953, § 4-106; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-108 Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

5A Del. C. 1953, § 4-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-109 Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-107. Separate office of bank

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Article and under Article 3.

5A Del. C. 1953, § 4-106; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-108 Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

5A Del. C. 1953, § 4-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-109 Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-108. Time of receipt of items

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

5A Del. C. 1953, § 4-107; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-109 Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-109. Delays

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this [Act] for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this [Act] or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

5A Del. C. 1953, § 4-108; 55 Del. Laws, c. 349; 67 Del. Laws, c. 330, § 2; 70 Del. Laws, c. 86, § 4.;

§ 4-110 Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-110. Electronic presentment

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

70 Del. Laws, c. 86, § 4.;

§ 4-111 Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;



§ 4-111. Statute of limitations

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the [cause of action] accrues.

70 Del. Laws, c. 86, § 4.;






PART 2

§ 4-201. Status of collecting bank as agent and provisional status of credits; applicability of article; item indorsed "pay any bank"

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this Article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) Returned to the customer initiating collection; or

(2) Specially indorsed by a bank to a person who is not a bank.

5A Del. C. 1953, § 4-201; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-202 Responsibility for collection or return; when action timely.

(a) A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be; and

(3) Settling for an item when the bank receives final settlement; and

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

5A Del. C. 1953, § 4-202; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-203 Effect of instructions.

Subject to Article 3 concerning conversion of instruments (Section 3-420) and restrictive indorsements (Section 3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

5A Del. C. 1953, § 4-203; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-204 Methods of sending and presenting; sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

5A Del. C. 1953, § 4-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-205 Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

5A Del. C. 1953, § 4-205; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-206 Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

5A Del. C. 1953, § 4-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-207 Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (Section 3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 4-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-208 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-209 Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-202. Responsibility for collection or return; when action timely

(a) A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be; and

(3) Settling for an item when the bank receives final settlement; and

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

5A Del. C. 1953, § 4-202; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-203 Effect of instructions.

Subject to Article 3 concerning conversion of instruments (Section 3-420) and restrictive indorsements (Section 3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

5A Del. C. 1953, § 4-203; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-204 Methods of sending and presenting; sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

5A Del. C. 1953, § 4-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-205 Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

5A Del. C. 1953, § 4-205; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-206 Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

5A Del. C. 1953, § 4-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-207 Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (Section 3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 4-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-208 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-209 Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-203. Effect of instructions

Subject to Article 3 concerning conversion of instruments (Section 3-420) and restrictive indorsements (Section 3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

5A Del. C. 1953, § 4-203; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-204 Methods of sending and presenting; sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

5A Del. C. 1953, § 4-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-205 Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

5A Del. C. 1953, § 4-205; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-206 Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

5A Del. C. 1953, § 4-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-207 Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (Section 3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 4-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-208 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-209 Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-204. Methods of sending and presenting; sending directly to payor bank

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

5A Del. C. 1953, § 4-204; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-205 Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

5A Del. C. 1953, § 4-205; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-206 Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

5A Del. C. 1953, § 4-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-207 Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (Section 3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 4-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-208 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-209 Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-205. Depositary bank holder of unindorsed item

If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

5A Del. C. 1953, § 4-205; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-206 Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

5A Del. C. 1953, § 4-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-207 Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (Section 3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 4-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-208 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-209 Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-206. Transfer between banks

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

5A Del. C. 1953, § 4-206; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-207 Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (Section 3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 4-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-208 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-209 Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-207. Transfer warranties

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (Section 3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 3-115 and 3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5A Del. C. 1953, § 4-207; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-208 Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-209 Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-208. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 3-404 or 3-405 or the drawer is precluded under Section 3-406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-209 Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-209. Encoding and retention warranties

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

70 Del. Laws, c. 86, § 4.;

§ 4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-210. Security interest of collecting bank in items, accompanying documents and proceeds

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (§ 9-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

5A Del. C. 1953, § 4-208; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4; 72 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 332, § 33.;

§ 4-211 When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-211. When bank gives value for purposes of holder in due course

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 3-302 on what constitutes a holder in due course.

5A Del. C. 1953, § 4-209; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-212 Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-212. Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

5A Del. C. 1953, § 4-210; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-213 Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-213. Medium and time of settlement by bank

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

5A Del. C. 1953, § 4-211; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-214 Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-214. Right of charge-back or refund; liability of collecting bank; return of item

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

5A Del. C. 1953, § 4-212; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

5A Del. C. 1953, § 4-213; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-216 Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-216. Insolvency and preference

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

5A Del. C. 1953, § 4-214; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;






PART 3

§ 4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

5A Del. C. 1953, § 4-301; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-302 Payor bank's responsibility for late return of item.

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (Section 4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

5A Del. C. 1953, § 4-302; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-303 When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) The bank becomes accountable for the amount of the item under Section 4-302 dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

5A Del. C. 1953, § 4-303; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-302. Payor bank's responsibility for late return of item

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (Section 4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

5A Del. C. 1953, § 4-302; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-303 When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) The bank becomes accountable for the amount of the item under Section 4-302 dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

5A Del. C. 1953, § 4-303; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-303. When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) The bank becomes accountable for the amount of the item under Section 4-302 dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

5A Del. C. 1953, § 4-303; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;






PART 4

§ 4-401. When bank may charge customer's account

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in Section 4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in Section 4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under Section 4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) The original terms of the altered item; or

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

5A Del. C. 1953, § 4-401; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-402 Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

(a) Except as otherwise provided in this Article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

5A Del. C. 1953, § 4-402; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-403 Customer's right to stop payment; burden of proof of loss.

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 4-402.

5A Del. C. 1953, § 4-403; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-404 Bank not obliged to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

5A Del. C. 1953, § 4-404; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-405 Death or incompetence of customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

5A Del. C. 1953, § 4-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-406 Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

5A Del. C. 1953, § 4-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-407 Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

5A Del. C. 1953, § 4-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

(a) Except as otherwise provided in this Article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

5A Del. C. 1953, § 4-402; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-403 Customer's right to stop payment; burden of proof of loss.

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 4-402.

5A Del. C. 1953, § 4-403; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-404 Bank not obliged to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

5A Del. C. 1953, § 4-404; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-405 Death or incompetence of customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

5A Del. C. 1953, § 4-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-406 Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

5A Del. C. 1953, § 4-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-407 Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

5A Del. C. 1953, § 4-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-403. Customer's right to stop payment; burden of proof of loss

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 4-402.

5A Del. C. 1953, § 4-403; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-404 Bank not obliged to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

5A Del. C. 1953, § 4-404; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-405 Death or incompetence of customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

5A Del. C. 1953, § 4-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-406 Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

5A Del. C. 1953, § 4-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-407 Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

5A Del. C. 1953, § 4-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-404. Bank not obliged to pay check more than six months old

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

5A Del. C. 1953, § 4-404; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-405 Death or incompetence of customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

5A Del. C. 1953, § 4-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-406 Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

5A Del. C. 1953, § 4-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-407 Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

5A Del. C. 1953, § 4-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-405. Death or incompetence of customer

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

5A Del. C. 1953, § 4-405; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-406 Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

5A Del. C. 1953, § 4-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-407 Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

5A Del. C. 1953, § 4-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-406. Customer's duty to discover and report unauthorized signature or alteration

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

5A Del. C. 1953, § 4-406; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-407 Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

5A Del. C. 1953, § 4-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-407. Payor bank's right to subrogation on improper payment

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

5A Del. C. 1953, § 4-407; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;






PART 5

§ 4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

5A Del. C. 1953, § 4-501; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-502 Presentment of "on arrival" drafts.

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

5A Del. C. 1953, § 4-502; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-503 Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

Unless otherwise instructed and except as provided in Article 5, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

5A Del. C. 1953, § 4-503; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-504 Privilege of presenting bank to deal with goods; security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

5A Del. C. 1953, § 4-504; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-502. Presentment of "on arrival" drafts

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

5A Del. C. 1953, § 4-502; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-503 Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

Unless otherwise instructed and except as provided in Article 5, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

5A Del. C. 1953, § 4-503; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-504 Privilege of presenting bank to deal with goods; security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

5A Del. C. 1953, § 4-504; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

Unless otherwise instructed and except as provided in Article 5, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

5A Del. C. 1953, § 4-503; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;

§ 4-504 Privilege of presenting bank to deal with goods; security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

5A Del. C. 1953, § 4-504; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;



§ 4-504. Privilege of presenting bank to deal with goods; security interest for expenses

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

5A Del. C. 1953, § 4-504; 55 Del. Laws, c. 349; 70 Del. Laws, c. 86, § 4.;









ARTICLE 4A. FUNDS TRANSFERS

PART 1

§ 4A-101. Short title

This Article may be cited as Uniform Commercial Code — Funds Transfers.

68 Del. Laws, c. 430, § 1.;

§ 4A-102 Subject matter.

Except as otherwise provided in Section 4A-108, this Article applies to funds transfers defined in Section 4A-104.

68 Del. Laws, c. 430, § 1.;

§ 4A-103 Payment order — Definitions.

(a) In this Article:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-104 Funds transfer — Definitions.

In this Article:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-105 Other definitions.

(a) In this Article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) [Reserved.]

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 1-201(b)(8)).

(b) Other definitions applying to this Article and the sections in which they appear are:

"Acceptance" Section 4A-209

"Beneficiary" Section 4A-103

"Beneficiary's bank" Section 4A-103

"Executed" Section 4A-301

"Execution date" Section 4A-301

"Funds transfer" Section 4A-104

"Funds-transfer system rule" Section 4A-501

"Intermediary bank" Section 4A-104

"Originator" Section 4A-104

"Originator's bank" Section 4A-104

"Payment by beneficiary's bank to beneficiary" Section 4A-405

"Payment by originator to beneficiary" Section 4A-406

"Payment by sender to receiving bank" Section 4A-403

"Payment date" Section 4A-401

"Payment order" Section 4A-103

"Receiving bank" Section 4A-103

"Security procedure" Section 4A-201

"Sender" Section 4A-103

(c) The following definitions in Article 4 apply to this Article:

"Clearing house'' Section 4-104

"Item'' Section 4-104

"Suspends payments'' Section 4-104

(d) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, §§ 34, 35.;

§ 4A-106 Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 36.;

§ 4A-107 Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

68 Del. Laws, c. 430, § 1.;

§ 4A-108 Exclusion of consumer transactions governed by federal law.

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

68 Del. Laws, c. 430, § 1.;



§ 4A-102. Subject matter

Except as otherwise provided in Section 4A-108, this Article applies to funds transfers defined in Section 4A-104.

68 Del. Laws, c. 430, § 1.;

§ 4A-103 Payment order — Definitions.

(a) In this Article:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-104 Funds transfer — Definitions.

In this Article:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-105 Other definitions.

(a) In this Article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) [Reserved.]

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 1-201(b)(8)).

(b) Other definitions applying to this Article and the sections in which they appear are:

"Acceptance" Section 4A-209

"Beneficiary" Section 4A-103

"Beneficiary's bank" Section 4A-103

"Executed" Section 4A-301

"Execution date" Section 4A-301

"Funds transfer" Section 4A-104

"Funds-transfer system rule" Section 4A-501

"Intermediary bank" Section 4A-104

"Originator" Section 4A-104

"Originator's bank" Section 4A-104

"Payment by beneficiary's bank to beneficiary" Section 4A-405

"Payment by originator to beneficiary" Section 4A-406

"Payment by sender to receiving bank" Section 4A-403

"Payment date" Section 4A-401

"Payment order" Section 4A-103

"Receiving bank" Section 4A-103

"Security procedure" Section 4A-201

"Sender" Section 4A-103

(c) The following definitions in Article 4 apply to this Article:

"Clearing house'' Section 4-104

"Item'' Section 4-104

"Suspends payments'' Section 4-104

(d) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, §§ 34, 35.;

§ 4A-106 Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 36.;

§ 4A-107 Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

68 Del. Laws, c. 430, § 1.;

§ 4A-108 Exclusion of consumer transactions governed by federal law.

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

68 Del. Laws, c. 430, § 1.;



§ 4A-103. Payment order — Definitions

(a) In this Article:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-104 Funds transfer — Definitions.

In this Article:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-105 Other definitions.

(a) In this Article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) [Reserved.]

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 1-201(b)(8)).

(b) Other definitions applying to this Article and the sections in which they appear are:

"Acceptance" Section 4A-209

"Beneficiary" Section 4A-103

"Beneficiary's bank" Section 4A-103

"Executed" Section 4A-301

"Execution date" Section 4A-301

"Funds transfer" Section 4A-104

"Funds-transfer system rule" Section 4A-501

"Intermediary bank" Section 4A-104

"Originator" Section 4A-104

"Originator's bank" Section 4A-104

"Payment by beneficiary's bank to beneficiary" Section 4A-405

"Payment by originator to beneficiary" Section 4A-406

"Payment by sender to receiving bank" Section 4A-403

"Payment date" Section 4A-401

"Payment order" Section 4A-103

"Receiving bank" Section 4A-103

"Security procedure" Section 4A-201

"Sender" Section 4A-103

(c) The following definitions in Article 4 apply to this Article:

"Clearing house'' Section 4-104

"Item'' Section 4-104

"Suspends payments'' Section 4-104

(d) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, §§ 34, 35.;

§ 4A-106 Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 36.;

§ 4A-107 Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

68 Del. Laws, c. 430, § 1.;

§ 4A-108 Exclusion of consumer transactions governed by federal law.

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

68 Del. Laws, c. 430, § 1.;



§ 4A-104. Funds transfer — Definitions

In this Article:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-105 Other definitions.

(a) In this Article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) [Reserved.]

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 1-201(b)(8)).

(b) Other definitions applying to this Article and the sections in which they appear are:

"Acceptance" Section 4A-209

"Beneficiary" Section 4A-103

"Beneficiary's bank" Section 4A-103

"Executed" Section 4A-301

"Execution date" Section 4A-301

"Funds transfer" Section 4A-104

"Funds-transfer system rule" Section 4A-501

"Intermediary bank" Section 4A-104

"Originator" Section 4A-104

"Originator's bank" Section 4A-104

"Payment by beneficiary's bank to beneficiary" Section 4A-405

"Payment by originator to beneficiary" Section 4A-406

"Payment by sender to receiving bank" Section 4A-403

"Payment date" Section 4A-401

"Payment order" Section 4A-103

"Receiving bank" Section 4A-103

"Security procedure" Section 4A-201

"Sender" Section 4A-103

(c) The following definitions in Article 4 apply to this Article:

"Clearing house'' Section 4-104

"Item'' Section 4-104

"Suspends payments'' Section 4-104

(d) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, §§ 34, 35.;

§ 4A-106 Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 36.;

§ 4A-107 Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

68 Del. Laws, c. 430, § 1.;

§ 4A-108 Exclusion of consumer transactions governed by federal law.

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

68 Del. Laws, c. 430, § 1.;



§ 4A-105. Other definitions

(a) In this Article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) [Reserved.]

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 1-201(b)(8)).

(b) Other definitions applying to this Article and the sections in which they appear are:

"Acceptance" Section 4A-209

"Beneficiary" Section 4A-103

"Beneficiary's bank" Section 4A-103

"Executed" Section 4A-301

"Execution date" Section 4A-301

"Funds transfer" Section 4A-104

"Funds-transfer system rule" Section 4A-501

"Intermediary bank" Section 4A-104

"Originator" Section 4A-104

"Originator's bank" Section 4A-104

"Payment by beneficiary's bank to beneficiary" Section 4A-405

"Payment by originator to beneficiary" Section 4A-406

"Payment by sender to receiving bank" Section 4A-403

"Payment date" Section 4A-401

"Payment order" Section 4A-103

"Receiving bank" Section 4A-103

"Security procedure" Section 4A-201

"Sender" Section 4A-103

(c) The following definitions in Article 4 apply to this Article:

"Clearing house'' Section 4-104

"Item'' Section 4-104

"Suspends payments'' Section 4-104

(d) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, §§ 34, 35.;

§ 4A-106 Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 36.;

§ 4A-107 Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

68 Del. Laws, c. 430, § 1.;

§ 4A-108 Exclusion of consumer transactions governed by federal law.

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

68 Del. Laws, c. 430, § 1.;



§ 4A-106. Time payment order is received

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 36.;

§ 4A-107 Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

68 Del. Laws, c. 430, § 1.;

§ 4A-108 Exclusion of consumer transactions governed by federal law.

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

68 Del. Laws, c. 430, § 1.;



§ 4A-107. Federal Reserve regulations and operating circulars

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

68 Del. Laws, c. 430, § 1.;

§ 4A-108 Exclusion of consumer transactions governed by federal law.

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

68 Del. Laws, c. 430, § 1.;



§ 4A-108. Exclusion of consumer transactions governed by federal law

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time.

68 Del. Laws, c. 430, § 1.;






PART 2

§ 4A-201. Security procedure

"Security procedure'' means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

68 Del. Laws, c. 430, § 1.;

§ 4A-202 Authorized and verified payment orders.

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender'' in this Article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in Section 4A-203(a)(1), rights and obligations arising under this section or Section 4A-203 may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;

§ 4A-203 Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under Section 4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to Section 4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-204 Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 4A-202, or (ii) not enforceable, in whole or in part, against the customer under Section 4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in Section 1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 37.;

§ 4A-205 Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-206 Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-207 Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

68 Del. Laws, c. 430, § 1.;

§ 4A-208 Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

68 Del. Laws, c. 430, § 1.;

§ 4A-209 Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-202. Authorized and verified payment orders

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender'' in this Article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in Section 4A-203(a)(1), rights and obligations arising under this section or Section 4A-203 may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;

§ 4A-203 Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under Section 4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to Section 4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-204 Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 4A-202, or (ii) not enforceable, in whole or in part, against the customer under Section 4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in Section 1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 37.;

§ 4A-205 Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-206 Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-207 Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

68 Del. Laws, c. 430, § 1.;

§ 4A-208 Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

68 Del. Laws, c. 430, § 1.;

§ 4A-209 Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-203. Unenforceability of certain verified payment orders

(a) If an accepted payment order is not, under Section 4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to Section 4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-204 Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 4A-202, or (ii) not enforceable, in whole or in part, against the customer under Section 4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in Section 1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 37.;

§ 4A-205 Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-206 Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-207 Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

68 Del. Laws, c. 430, § 1.;

§ 4A-208 Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

68 Del. Laws, c. 430, § 1.;

§ 4A-209 Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 4A-202, or (ii) not enforceable, in whole or in part, against the customer under Section 4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in Section 1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

68 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 332, § 37.;

§ 4A-205 Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-206 Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-207 Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

68 Del. Laws, c. 430, § 1.;

§ 4A-208 Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

68 Del. Laws, c. 430, § 1.;

§ 4A-209 Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-205. Erroneous payment orders

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-206 Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-207 Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

68 Del. Laws, c. 430, § 1.;

§ 4A-208 Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

68 Del. Laws, c. 430, § 1.;

§ 4A-209 Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-206. Transmission of payment order through funds-transfer or other communication system

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

68 Del. Laws, c. 430, § 1.;

§ 4A-207 Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

68 Del. Laws, c. 430, § 1.;

§ 4A-208 Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

68 Del. Laws, c. 430, § 1.;

§ 4A-209 Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-207. Misdescription of beneficiary

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

68 Del. Laws, c. 430, § 1.;

§ 4A-208 Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

68 Del. Laws, c. 430, § 1.;

§ 4A-209 Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-208. Misdescription of intermediary bank or beneficiary's bank

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 4A-302(a)(1).

68 Del. Laws, c. 430, § 1.;

§ 4A-209 Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-209. Acceptance of payment order

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-210 Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-210. Rejection of payment order

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

68 Del. Laws, c. 430, § 1.;

§ 4A-211 Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-211. Cancellation and amendment of payment order

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

68 Del. Laws, c. 430, § 1.;

§ 4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-212. Liability and duty of receiving bank regarding unaccepted payment order

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

68 Del. Laws, c. 430, § 1.;






PART 3

§ 4A-301. Execution and execution date

(a) A payment order is "executed'' by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date'' of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

68 Del. Laws, c. 430, § 1.;

§ 4A-302 Obligations of receiving bank in execution of payment order.

(a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to Section 4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

68 Del. Laws, c. 430, § 1.;

§ 4A-303 Erroneous execution of payment order.

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under Section 4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under Section 4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-304 Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in Section 4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Section 4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

68 Del. Laws, c. 430, § 1.;

§ 4A-305 Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-302. Obligations of receiving bank in execution of payment order

(a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to Section 4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

68 Del. Laws, c. 430, § 1.;

§ 4A-303 Erroneous execution of payment order.

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under Section 4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under Section 4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-304 Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in Section 4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Section 4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

68 Del. Laws, c. 430, § 1.;

§ 4A-305 Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-303. Erroneous execution of payment order

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under Section 4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under Section 4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

68 Del. Laws, c. 430, § 1.;

§ 4A-304 Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in Section 4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Section 4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

68 Del. Laws, c. 430, § 1.;

§ 4A-305 Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-304. Duty of sender to report erroneously executed payment order

If the sender of a payment order that is erroneously executed as stated in Section 4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Section 4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

68 Del. Laws, c. 430, § 1.;

§ 4A-305 Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;



§ 4A-305. Liability for late or improper execution or failure to execute payment order

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;






PART 4

§ 4A-401. Payment date

"Payment date'' of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-402 Obligation of sender to pay receiving bank.

(a) This section is subject to Sections 4A-205 and 4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to Section 4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in Sections 4A-204 and 4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in Section 4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;

§ 4A-403 Payment by sender to receiving bank.

(a) Payment of the sender's obligation under Section 4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under Section 4A-402(b) or 4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

68 Del. Laws, c. 430, § 1.;

§ 4A-404 Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

68 Del. Laws, c. 430, § 1.;

§ 4A-405 Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 4A-406, and (iv) subject to Section 4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Section 4A-402(c) because the funds transfer has not been completed.

68 Del. Laws, c. 430, § 1.;

§ 4A-406 Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

68 Del. Laws, c. 430, § 1.;



§ 4A-402. Obligation of sender to pay receiving bank

(a) This section is subject to Sections 4A-205 and 4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to Section 4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in Sections 4A-204 and 4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in Section 4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

68 Del. Laws, c. 430, § 1.;

§ 4A-403 Payment by sender to receiving bank.

(a) Payment of the sender's obligation under Section 4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under Section 4A-402(b) or 4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

68 Del. Laws, c. 430, § 1.;

§ 4A-404 Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

68 Del. Laws, c. 430, § 1.;

§ 4A-405 Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 4A-406, and (iv) subject to Section 4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Section 4A-402(c) because the funds transfer has not been completed.

68 Del. Laws, c. 430, § 1.;

§ 4A-406 Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

68 Del. Laws, c. 430, § 1.;



§ 4A-403. Payment by sender to receiving bank

(a) Payment of the sender's obligation under Section 4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under Section 4A-402(b) or 4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

68 Del. Laws, c. 430, § 1.;

§ 4A-404 Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

68 Del. Laws, c. 430, § 1.;

§ 4A-405 Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 4A-406, and (iv) subject to Section 4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Section 4A-402(c) because the funds transfer has not been completed.

68 Del. Laws, c. 430, § 1.;

§ 4A-406 Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

68 Del. Laws, c. 430, § 1.;



§ 4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

68 Del. Laws, c. 430, § 1.;

§ 4A-405 Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 4A-406, and (iv) subject to Section 4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Section 4A-402(c) because the funds transfer has not been completed.

68 Del. Laws, c. 430, § 1.;

§ 4A-406 Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

68 Del. Laws, c. 430, § 1.;



§ 4A-405. Payment by beneficiary's bank to beneficiary

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 4A-406, and (iv) subject to Section 4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Section 4A-402(c) because the funds transfer has not been completed.

68 Del. Laws, c. 430, § 1.;

§ 4A-406 Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

68 Del. Laws, c. 430, § 1.;



§ 4A-406. Payment by originator to beneficiary; discharge of underlying obligation

(a) Subject to Sections 4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

68 Del. Laws, c. 430, § 1.;






PART 5

§ 4A-501. Variation by agreement and effect of funds-transfer system rule

(a) Except as otherwise provided in this Article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule'' means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this Article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in Sections 4A-404(c), 4A-405(d), and 4A-507(c).

68 Del. Laws, c. 430, § 1.;

§ 4A-502 Creditor process served on receiving bank; setoff by beneficiary's bank.

(a) As used in this section, "creditor process'' means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

68 Del. Laws, c. 430, § 1.;

§ 4A-503 Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

68 Del. Laws, c. 430, § 1.;

§ 4A-504 Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

68 Del. Laws, c. 430, § 1.;

§ 4A-505 Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

68 Del. Laws, c. 430, § 1.;

§ 4A-506 Rate of interest.

(a) If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-507 Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

68 Del. Laws, c. 430, § 1.;



§ 4A-502. Creditor process served on receiving bank; setoff by beneficiary's bank

(a) As used in this section, "creditor process'' means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

68 Del. Laws, c. 430, § 1.;

§ 4A-503 Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

68 Del. Laws, c. 430, § 1.;

§ 4A-504 Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

68 Del. Laws, c. 430, § 1.;

§ 4A-505 Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

68 Del. Laws, c. 430, § 1.;

§ 4A-506 Rate of interest.

(a) If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-507 Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

68 Del. Laws, c. 430, § 1.;



§ 4A-503. Injunction or restraining order with respect to funds transfer

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

68 Del. Laws, c. 430, § 1.;

§ 4A-504 Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

68 Del. Laws, c. 430, § 1.;

§ 4A-505 Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

68 Del. Laws, c. 430, § 1.;

§ 4A-506 Rate of interest.

(a) If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-507 Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

68 Del. Laws, c. 430, § 1.;



§ 4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

68 Del. Laws, c. 430, § 1.;

§ 4A-505 Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

68 Del. Laws, c. 430, § 1.;

§ 4A-506 Rate of interest.

(a) If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-507 Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

68 Del. Laws, c. 430, § 1.;



§ 4A-505. Preclusion of objection to debit of customer's account

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

68 Del. Laws, c. 430, § 1.;

§ 4A-506 Rate of interest.

(a) If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-507 Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

68 Del. Laws, c. 430, § 1.;



§ 4A-506. Rate of interest

(a) If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

68 Del. Laws, c. 430, § 1.;

§ 4A-507 Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

68 Del. Laws, c. 430, § 1.;



§ 4A-507. Choice of law

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

68 Del. Laws, c. 430, § 1.;









ARTICLE 5. LETTERS OF CREDIT

§ 5-101. Short title

This Article may be cited as Uniform Commercial Code — Letters of Credit.

5A Del. C. 1953, § 5-101; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-102 Definitions.

(a) In this Article:

(1) "Adviser'' means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant'' means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary'' means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer'' means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor'' of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document'' means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in Section 5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith'' means honesty in fact in the conduct or transaction concerned.

(8) "Honor'' of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor'' occurs

(i) upon payment,

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer'' means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit'' means a definite undertaking that satisfies the requirements of Section 5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person'' means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation'' means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter'' means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record'' means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary'' means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other Articles applying to this Article and the Sections in which they appear are:

"Accept'' or "Acceptance'' Section 3-409

"Value'' Sections 3-303, 4-211

(c) Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 5-103; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-103 Scope.

(a) This Article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this Article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.

(c) With the exception of this subsection, subsections (a) and (d), Sections 5-102(a)(9) and (10), 5-106(d), and 5-114(d), and except to the extent prohibited in Sections 1-302 and 5-117(d), the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

5A Del. C. 1953, § 5-102; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1; 74 Del. Laws, c. 332, § 38.;

§ 5-104 Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in Section 5-108(e).

5A Del. C. 1953, § 5-104; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-105 Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

5A Del. C. 1953, § 5-105; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-106 Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

5A Del. C. 1953, § 5-106; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-107 Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

5A Del. C. 1953, § 5-107; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-108 Issuer's rights and obligations.

(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains non-documentary conditions, an issuer shall disregard the non-documentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

5A Del. C. 1953, § 5-109; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-109 Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-102. Definitions

(a) In this Article:

(1) "Adviser'' means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant'' means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary'' means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer'' means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor'' of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document'' means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in Section 5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith'' means honesty in fact in the conduct or transaction concerned.

(8) "Honor'' of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor'' occurs

(i) upon payment,

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer'' means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit'' means a definite undertaking that satisfies the requirements of Section 5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person'' means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation'' means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter'' means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record'' means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary'' means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other Articles applying to this Article and the Sections in which they appear are:

"Accept'' or "Acceptance'' Section 3-409

"Value'' Sections 3-303, 4-211

(c) Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this Article.

5A Del. C. 1953, § 5-103; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-103 Scope.

(a) This Article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this Article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.

(c) With the exception of this subsection, subsections (a) and (d), Sections 5-102(a)(9) and (10), 5-106(d), and 5-114(d), and except to the extent prohibited in Sections 1-302 and 5-117(d), the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

5A Del. C. 1953, § 5-102; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1; 74 Del. Laws, c. 332, § 38.;

§ 5-104 Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in Section 5-108(e).

5A Del. C. 1953, § 5-104; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-105 Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

5A Del. C. 1953, § 5-105; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-106 Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

5A Del. C. 1953, § 5-106; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-107 Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

5A Del. C. 1953, § 5-107; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-108 Issuer's rights and obligations.

(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains non-documentary conditions, an issuer shall disregard the non-documentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

5A Del. C. 1953, § 5-109; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-109 Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-103. Scope

(a) This Article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this Article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.

(c) With the exception of this subsection, subsections (a) and (d), Sections 5-102(a)(9) and (10), 5-106(d), and 5-114(d), and except to the extent prohibited in Sections 1-302 and 5-117(d), the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

5A Del. C. 1953, § 5-102; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1; 74 Del. Laws, c. 332, § 38.;

§ 5-104 Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in Section 5-108(e).

5A Del. C. 1953, § 5-104; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-105 Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

5A Del. C. 1953, § 5-105; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-106 Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

5A Del. C. 1953, § 5-106; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-107 Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

5A Del. C. 1953, § 5-107; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-108 Issuer's rights and obligations.

(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains non-documentary conditions, an issuer shall disregard the non-documentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

5A Del. C. 1953, § 5-109; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-109 Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-104. Formal requirements

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in Section 5-108(e).

5A Del. C. 1953, § 5-104; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-105 Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

5A Del. C. 1953, § 5-105; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-106 Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

5A Del. C. 1953, § 5-106; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-107 Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

5A Del. C. 1953, § 5-107; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-108 Issuer's rights and obligations.

(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains non-documentary conditions, an issuer shall disregard the non-documentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

5A Del. C. 1953, § 5-109; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-109 Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-105. Consideration

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

5A Del. C. 1953, § 5-105; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-106 Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

5A Del. C. 1953, § 5-106; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-107 Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

5A Del. C. 1953, § 5-107; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-108 Issuer's rights and obligations.

(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains non-documentary conditions, an issuer shall disregard the non-documentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

5A Del. C. 1953, § 5-109; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-109 Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-106. Issuance, amendment, cancellation, and duration

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

5A Del. C. 1953, § 5-106; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-107 Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

5A Del. C. 1953, § 5-107; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-108 Issuer's rights and obligations.

(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains non-documentary conditions, an issuer shall disregard the non-documentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

5A Del. C. 1953, § 5-109; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-109 Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-107. Confirmer, nominated person, and adviser

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

5A Del. C. 1953, § 5-107; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-108 Issuer's rights and obligations.

(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains non-documentary conditions, an issuer shall disregard the non-documentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

5A Del. C. 1953, § 5-109; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-109 Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-108. Issuer's rights and obligations

(a) Except as otherwise provided in Section 5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 5-102(a)(10) contains non-documentary conditions, an issuer shall disregard the non-documentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 3-414 and 3-415;

(4) except as otherwise provided in Sections 5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit.

5A Del. C. 1953, § 5-109; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-109 Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-109. Fraud and forgery

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

71 Del. Laws, c. 393, § 1.;

§ 5-110 Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-110. Warranties

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Articles.

5A Del. C. 1953, § 5-111; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-111 Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-111. Remedies

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

5A Del. C. 1953, § 5-115; 55 Del. Laws, c. 349; 71 Del. Laws, c. 393, § 1.;

§ 5-112 Transfer of letter of credit.

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-112. Transfer of letter of credit

(a) Except as otherwise provided in Section 5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 5-108(e) or is otherwise reasonable under the circumstances.

5A Del. C. 1953, § 5-116; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 5; 71 Del. Laws, c. 393, § 1.;

§ 5-113 Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-113. Transfer by operation of law

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

71 Del. Laws, c. 393, § 1.;

§ 5-114 Assignment of proceeds.

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-114. Assignment of proceeds

(a) In this Section, "proceeds of a letter of credit'' means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

71 Del. Laws, c. 393, § 1.;

§ 5-115 Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-115. Statute of limitations

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

71 Del. Laws, c. 393, § 1.;

§ 5-116 Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-116. Choice of law and forum

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the non-variable provisions specified in Section 5-103(c).

(d) If there is conflict between this Article and Article 3, 4, 4A, or 9, this Article governs.

(e) The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

71 Del. Laws, c. 393, § 1.;

§ 5-117 Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-117. Subrogation of issuer, applicant, and nominated person

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

71 Del. Laws, c. 393, § 1.;

§ 5-118 Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;



§ 5-118. Security interest of issuer or nominated person

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

72 Del. Laws, c. 401, § 16.;






ARTICLE 6. BULK TRANSFERS

§ 6. -101— 6-111. Short title; "bulk transfers''; transfers of equipment; enterprises subject to this Article; bulk transfers subject to this Article; transfers excepted from this Article; schedule of property; list of creditors; notice to creditors; application of the proceeds; the notice; auction sales; "auctioneer''; what creditors protected; subsequent transfers; limitation of actions and levies

Repealed by 70 Del. Laws, c. 439, § 1, eff. July 3, 1996.;






ARTICLE 7. DOCUMENTS OF TITLE

PART 1

§ 7-101. Short title

This article may be cited as Uniform Commercial Code-Documents of Title.

5A Del. C. 1953, § 7-101; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-102 Definitions and index of definitions.

(a) In this article, unless the context otherwise requires:

(1) "Bailee'' means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier'' means a person that issues a bill of lading.

(3) "Consignee'' means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor'' means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order'' means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) [Reserved.]

(7) "Goods'' means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer'' means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document'' means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) [Reserved.]

(11) "Sign'' means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper'' means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse'' means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

(1) "Contract for sale'', § 2-106.

(2) "Lessee in the ordinary course of business'', § 2A-103.

(3) "Receipt'' of goods, § 2-103.

(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

5A Del. C. 1953, § 7-102; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-103 Relation of article to treaty or statute.

(a) This article is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This act (as defined by § 7-701) modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et. seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

(d) To the extent there is a conflict between the Uniform Electronic Transactions Act [Chapter 12A of this title] and this article, this article governs.

5A Del. C. 1953, § 7-103; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-104 Negotiable and nonnegotiable document of title.

(a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

5A Del. C. 1953, § 7-104; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-105 Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

74 Del. Laws, c. 332, § 39.;

§ 7-106 Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

74 Del. Laws, c. 332, § 39.;



§ 7-102. Definitions and index of definitions

(a) In this article, unless the context otherwise requires:

(1) "Bailee'' means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier'' means a person that issues a bill of lading.

(3) "Consignee'' means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor'' means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order'' means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) [Reserved.]

(7) "Goods'' means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer'' means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document'' means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) [Reserved.]

(11) "Sign'' means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper'' means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse'' means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

(1) "Contract for sale'', § 2-106.

(2) "Lessee in the ordinary course of business'', § 2A-103.

(3) "Receipt'' of goods, § 2-103.

(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

5A Del. C. 1953, § 7-102; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-103 Relation of article to treaty or statute.

(a) This article is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This act (as defined by § 7-701) modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et. seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

(d) To the extent there is a conflict between the Uniform Electronic Transactions Act [Chapter 12A of this title] and this article, this article governs.

5A Del. C. 1953, § 7-103; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-104 Negotiable and nonnegotiable document of title.

(a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

5A Del. C. 1953, § 7-104; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-105 Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

74 Del. Laws, c. 332, § 39.;

§ 7-106 Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

74 Del. Laws, c. 332, § 39.;



§ 7-103. Relation of article to treaty or statute

(a) This article is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This act (as defined by § 7-701) modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et. seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

(d) To the extent there is a conflict between the Uniform Electronic Transactions Act [Chapter 12A of this title] and this article, this article governs.

5A Del. C. 1953, § 7-103; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-104 Negotiable and nonnegotiable document of title.

(a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

5A Del. C. 1953, § 7-104; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-105 Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

74 Del. Laws, c. 332, § 39.;

§ 7-106 Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

74 Del. Laws, c. 332, § 39.;



§ 7-104. Negotiable and nonnegotiable document of title

(a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

5A Del. C. 1953, § 7-104; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-105 Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

74 Del. Laws, c. 332, § 39.;

§ 7-106 Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

74 Del. Laws, c. 332, § 39.;



§ 7-105. Reissuance in alternative medium

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

74 Del. Laws, c. 332, § 39.;

§ 7-106 Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

74 Del. Laws, c. 332, § 39.;



§ 7-106. Control of electronic document of title

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

74 Del. Laws, c. 332, § 39.;






PART 2

§ 7-201. Person that may issue a warehouse receipt; storage under bond

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

5A Del. C. 1953, § 7-201; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-202 Form of warehouse receipt; effect of omission.

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under § 7-403 or its duty of care under § 7-204. Any contrary provision is ineffective.

5A Del. C. 1953, § 7-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-203 Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown'', "said to contain'', or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

5A Del. C. 1953, § 7-203; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-204 Duty of care; contractual limitation of warehouse's liability.

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

5A Del. C. 1953, § 7-204; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-205 Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

5A Del. C. 1953, § 7-205; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-206 Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

5A Del. C. 1953, § 7-206; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-207 Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

5A Del. C. 1953, § 7-207; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-208 Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

5A Del. C. 1953, § 7-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-209 Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-202. Form of warehouse receipt; effect of omission

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under § 7-403 or its duty of care under § 7-204. Any contrary provision is ineffective.

5A Del. C. 1953, § 7-202; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-203 Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown'', "said to contain'', or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

5A Del. C. 1953, § 7-203; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-204 Duty of care; contractual limitation of warehouse's liability.

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

5A Del. C. 1953, § 7-204; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-205 Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

5A Del. C. 1953, § 7-205; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-206 Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

5A Del. C. 1953, § 7-206; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-207 Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

5A Del. C. 1953, § 7-207; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-208 Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

5A Del. C. 1953, § 7-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-209 Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-203. Liability for nonreceipt or misdescription

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown'', "said to contain'', or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

5A Del. C. 1953, § 7-203; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-204 Duty of care; contractual limitation of warehouse's liability.

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

5A Del. C. 1953, § 7-204; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-205 Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

5A Del. C. 1953, § 7-205; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-206 Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

5A Del. C. 1953, § 7-206; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-207 Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

5A Del. C. 1953, § 7-207; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-208 Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

5A Del. C. 1953, § 7-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-209 Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-204. Duty of care; contractual limitation of warehouse's liability

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

5A Del. C. 1953, § 7-204; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-205 Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

5A Del. C. 1953, § 7-205; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-206 Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

5A Del. C. 1953, § 7-206; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-207 Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

5A Del. C. 1953, § 7-207; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-208 Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

5A Del. C. 1953, § 7-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-209 Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-205. Title under warehouse receipt defeated in certain cases

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

5A Del. C. 1953, § 7-205; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-206 Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

5A Del. C. 1953, § 7-206; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-207 Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

5A Del. C. 1953, § 7-207; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-208 Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

5A Del. C. 1953, § 7-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-209 Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-206. Termination of storage at warehouse's option

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to § 7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and § 7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

5A Del. C. 1953, § 7-206; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-207 Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

5A Del. C. 1953, § 7-207; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-208 Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

5A Del. C. 1953, § 7-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-209 Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-207. Goods must be kept separate; fungible goods

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

5A Del. C. 1953, § 7-207; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-208 Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

5A Del. C. 1953, § 7-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-209 Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-208. Altered warehouse receipts

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

5A Del. C. 1953, § 7-208; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-209 Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-209. Lien of warehouse

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under §§ 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods'' means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-209; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-210 Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-210. Enforcement of warehouse's lien

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-210; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;






PART 3

§ 7-301. Liability for nonreceipt or misdescription; "said to contain''; "shipper's weight, load, and count''; improper handling

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown'', "said to contain'', "shipper's weight, load, and count,'' or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading;

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as "shipper's weight, load, and count,'' or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight'' or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count,'' or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.

5A Del. C. 1953, § 7-301; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-302 Through bills of lading and similar documents of title.

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

5A Del. C. 1953, § 7-302; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-303 Diversion; reconsignment; change of instructions.

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

5A Del. C. 1953, § 7-303; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-304 Tangible bills of lading in a set.

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

5A Del. C. 1953, § 7-304; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-305 Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 7-105, may procure a substitute bill to be issued at any place designated in the request.

5A Del. C. 1953, § 7-305; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-306 Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

5A Del. C. 1953, § 7-306; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-307 Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-307; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-308 Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-308; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-309 Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-302. Through bills of lading and similar documents of title

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

5A Del. C. 1953, § 7-302; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-303 Diversion; reconsignment; change of instructions.

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

5A Del. C. 1953, § 7-303; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-304 Tangible bills of lading in a set.

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

5A Del. C. 1953, § 7-304; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-305 Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 7-105, may procure a substitute bill to be issued at any place designated in the request.

5A Del. C. 1953, § 7-305; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-306 Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

5A Del. C. 1953, § 7-306; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-307 Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-307; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-308 Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-308; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-309 Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-303. Diversion; reconsignment; change of instructions

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

5A Del. C. 1953, § 7-303; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-304 Tangible bills of lading in a set.

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

5A Del. C. 1953, § 7-304; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-305 Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 7-105, may procure a substitute bill to be issued at any place designated in the request.

5A Del. C. 1953, § 7-305; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-306 Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

5A Del. C. 1953, § 7-306; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-307 Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-307; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-308 Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-308; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-309 Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-304. Tangible bills of lading in a set

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

5A Del. C. 1953, § 7-304; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-305 Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 7-105, may procure a substitute bill to be issued at any place designated in the request.

5A Del. C. 1953, § 7-305; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-306 Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

5A Del. C. 1953, § 7-306; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-307 Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-307; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-308 Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-308; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-309 Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-305. Destination bills

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to § 7-105, may procure a substitute bill to be issued at any place designated in the request.

5A Del. C. 1953, § 7-305; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-306 Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

5A Del. C. 1953, § 7-306; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-307 Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-307; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-308 Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-308; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-309 Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-306. Altered bills of lading

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

5A Del. C. 1953, § 7-306; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-307 Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-307; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-308 Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-308; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-309 Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-307. Lien of carrier

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

5A Del. C. 1953, § 7-307; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-308 Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-308; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-309 Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-308. Enforcement of carrier's lien

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in § 7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

5A Del. C. 1953, § 7-308; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-309 Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-309. Duty of care; contractual limitation of carrier's liability

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

5A Del. C. 1953, § 7-309; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;






PART 4

§ 7-401. Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this article on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

5A Del. C. 1953, § 7-401; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-402 Duplicate document of title; overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to § 7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

5A Del. C. 1953, § 7-402; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-403 Obligation of bailee to deliver; excuse.

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to § 2-705 or by a lessor of its right to stop delivery pursuant to § 2A-526;

(5) A diversion, reconsignment, or other disposition pursuant to § 7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under § 7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

5A Del. C. 1953, § 7-403; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-404 No liability for good-faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

5A Del. C. 1953, § 7-404; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-402. Duplicate document of title; overissue

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to § 7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

5A Del. C. 1953, § 7-402; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-403 Obligation of bailee to deliver; excuse.

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to § 2-705 or by a lessor of its right to stop delivery pursuant to § 2A-526;

(5) A diversion, reconsignment, or other disposition pursuant to § 7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under § 7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

5A Del. C. 1953, § 7-403; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-404 No liability for good-faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

5A Del. C. 1953, § 7-404; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-403. Obligation of bailee to deliver; excuse

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to § 2-705 or by a lessor of its right to stop delivery pursuant to § 2A-526;

(5) A diversion, reconsignment, or other disposition pursuant to § 7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under § 7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

5A Del. C. 1953, § 7-403; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-404 No liability for good-faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

5A Del. C. 1953, § 7-404; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-404. No liability for good-faith delivery pursuant to document of title

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

5A Del. C. 1953, § 7-404; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;






PART 5

§ 7-501. Form of negotiation and requirements of due negotiation

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

5A Del. C. 1953, § 7-501; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-502 Rights acquired by due negotiation.

(a) Subject to §§ 7-205 and 7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to § 7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.

5A Del. C. 1953, § 7-502; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-503 Document of title to goods defeated in certain cases.

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under § 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(D) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under § 7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.

5A Del. C. 1953, § 7-503; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 17; 74 Del. Laws, c. 332, § 39.;

§ 7-504 Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under § 2-402 or 2A-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under § 2-705 or a lessor under § 2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

5A Del. C. 1953, § 7-504; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-505 Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

5A Del. C. 1953, § 7-505; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-506 Delivery without indorsement: right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

5A Del. C. 1953, § 7-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-507 Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

5A Del. C. 1953, § 7-507; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-508 Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

5A Del. C. 1953, § 7-508; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-509 Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-502. Rights acquired by due negotiation

(a) Subject to §§ 7-205 and 7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to § 7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.

5A Del. C. 1953, § 7-502; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-503 Document of title to goods defeated in certain cases.

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under § 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(D) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under § 7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.

5A Del. C. 1953, § 7-503; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 17; 74 Del. Laws, c. 332, § 39.;

§ 7-504 Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under § 2-402 or 2A-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under § 2-705 or a lessor under § 2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

5A Del. C. 1953, § 7-504; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-505 Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

5A Del. C. 1953, § 7-505; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-506 Delivery without indorsement: right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

5A Del. C. 1953, § 7-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-507 Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

5A Del. C. 1953, § 7-507; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-508 Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

5A Del. C. 1953, § 7-508; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-509 Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-503. Document of title to goods defeated in certain cases

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under § 7-403; or

(C) Power of disposition under § 2-403, 2A-304(2), 2A-305(2), 9-320, or 9-321(c) or other statute or rule of law; or

(D) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under § 7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.

5A Del. C. 1953, § 7-503; 55 Del. Laws, c. 349; 72 Del. Laws, c. 401, § 17; 74 Del. Laws, c. 332, § 39.;

§ 7-504 Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under § 2-402 or 2A-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under § 2-705 or a lessor under § 2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

5A Del. C. 1953, § 7-504; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-505 Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

5A Del. C. 1953, § 7-505; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-506 Delivery without indorsement: right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

5A Del. C. 1953, § 7-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-507 Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

5A Del. C. 1953, § 7-507; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-508 Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

5A Del. C. 1953, § 7-508; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-509 Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under § 2-402 or 2A-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under § 2-705 or a lessor under § 2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

5A Del. C. 1953, § 7-504; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-505 Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

5A Del. C. 1953, § 7-505; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-506 Delivery without indorsement: right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

5A Del. C. 1953, § 7-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-507 Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

5A Del. C. 1953, § 7-507; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-508 Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

5A Del. C. 1953, § 7-508; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-509 Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-505. Indorser not guarantor for other parties

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

5A Del. C. 1953, § 7-505; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-506 Delivery without indorsement: right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

5A Del. C. 1953, § 7-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-507 Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

5A Del. C. 1953, § 7-507; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-508 Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

5A Del. C. 1953, § 7-508; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-509 Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-506. Delivery without indorsement: right to compel indorsement

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

5A Del. C. 1953, § 7-506; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-507 Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

5A Del. C. 1953, § 7-507; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-508 Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

5A Del. C. 1953, § 7-508; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-509 Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-507. Warranties on negotiation or delivery of document of title

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

5A Del. C. 1953, § 7-507; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-508 Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

5A Del. C. 1953, § 7-508; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-509 Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-508. Warranties of collecting bank as to documents of title

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

5A Del. C. 1953, § 7-508; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-509 Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-509. Adequate compliance with commercial contract

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.

5A Del. C. 1953, § 7-509; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;






PART 6

§ 7-601. Lost, stolen, or destroyed documents of title

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

5A Del. C. 1953, § 7-601; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-602 Judicial process against goods covered by negotiable document of title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

5A Del. C. 1953, § 7-602; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-603 Conflicting claims; interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

5A Del. C. 1953, § 7-603; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-602. Judicial process against goods covered by negotiable document of title

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

5A Del. C. 1953, § 7-602; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;

§ 7-603 Conflicting claims; interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

5A Del. C. 1953, § 7-603; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;



§ 7-603. Conflicting claims; interpleader

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

5A Del. C. 1953, § 7-603; 55 Del. Laws, c. 349; 74 Del. Laws, c. 332, § 39.;






PART 7

§ 7-701. Applicability

References in this part to this "act'' refer to the legislative enactment by which this part is added to the Uniform Commercial Code. This act applies to a document of title that is issued or a bailment that arises on or after the effective date of this act. This act does not apply to a document of title that is issued or a bailment that arises before the effective date of this act even if the document of title or bailment would be subject to this Act if the document of title had been issued or bailment had arisen on or after the effective date of this act. This act does not apply to a right of action that has accrued before the effective date of this act.

74 Del. Laws, c. 332, § 39.;

§ 7-702 Savings clause.

A document of title issued or a bailment that arises before the effective date of this act and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this Act as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.

74 Del. Laws, c. 332, § 39.;



§ 7-702. Savings clause

A document of title issued or a bailment that arises before the effective date of this act and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this Act as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.

74 Del. Laws, c. 332, § 39.;









ARTICLE 8. INVESTMENT SECURITIES

PART 1

§ 8-101. Short title

This Article may be cited as Uniform Commercial Code—Investment Securities.

5A Del. C. 1953, § 8-101; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-102 Definitions.

(a) In this Article:

(1) "Adverse claim'' means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form,'' as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.

(3) "Broker'' means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security'' means a security that is represented by a certificate.

(5) "Clearing corporation'' means:

(i) a person that is registered as a "clearing agency'' under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate'' means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder'' means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of Section 8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order'' means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset,'' except as otherwise provided in Section 8-103, means:

(i) a security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Article.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) [Reserved.]

(11) "Endorsement'' means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction'' means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form,'' as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary'' means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security,'' except as otherwise provided in Section 8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this Article.

(16) "Security certificate'' means a certificate representing a security.

(17) "Security entitlement'' means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security'' means a security that is not represented by a certificate.

(b) Other definitions applying to this Article and the sections in which they appear are:

Appropriate person Section 8-107

Control Section 8-106

Delivery Section 8-301

Investment company security Section 8-103

Issuer Section 8-201

Overissue Section 8-210

Protected purchaser Section 8-303

Securities account Section 8-501

(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(d) The characterization of a person, business, or transaction for purposes of this Article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

5A Del. C. 1953, § 8-102; 55 Del. Laws, c. 349; 58 Del. Laws, c. 476; 64 Del. Laws, c. 152, § 6; 67 Del. Laws, c. 330, § 3; 68 Del. Laws, c. 296, §§ 1-3; 71 Del. Laws, c. 75, § 1; 74 Del. Laws, c. 332, § 40.;

§ 8-103 Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, statutory trust, joint stock company, or similar entity is a security.

(b) An "investment company security'' is a security. "Investment company security'' means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this Article and not by Article 3, even though it also meets the requirements of that Article. However, a negotiable instrument governed by Article 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in Section 9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless Section 8-102(a)(9)(iii) applies.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 18; 73 Del. Laws, c. 329, § 6; 74 Del. Laws, c. 332, § 41.;

§ 8-104 Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this Article, if:

(1) the person is a purchaser to whom a security is delivered pursuant to Section 8-301; or

(2) the person acquires a security entitlement to the security pursuant to Section 8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this Article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

71 Del. Laws, c. 75, § 1.;

§ 8-105 Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been endorsed "for collection'' or "for surrender'' or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.

5A Del. C. 1953, § 8-304; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-106 Control.

(a) A purchaser has "control'' of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control'' of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control'' of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser;

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner; or

(3) the issuer, the registered owner, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the uncertificated security in which the purchaser claims an interest, and (iii) contains 1 or more provisions addressing instructions relating to the uncertificated security or the right to originate instructions relating to the uncertificated security.

(d) A purchaser has "control'' of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder;

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser; or

(4) the securities intermediary, the entitlement holder, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the security entitlement in which the purchaser claims an interest, and (iii) contains one or more provisions addressing entitlement orders relating to the security entitlement or the right to originate entitlement orders relating to the security entitlement.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2), (c)(3), (d)(2), or (d)(4) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(h) Under subsection (c)(2), (c)(3), (d)(2), or (d)(4), authentication of a record does not impose upon the issuer or securities intermediary any duty not expressly agreed to by the issuer or securities intermediary in the record.

(i) A purchaser has "control'' under subsection (c)(2), (c)(3), (d)(2), or (d)(4) even if any duty of the issuer or the securities intermediary to comply with instructions or entitlement orders originated by the purchaser is subject to any condition or conditions (other than further consent by the registered owner or the entitlement holder).

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, §§ 19, 20; 76 Del. Laws, c. 92, §§ 4-7.;

§ 8-107 Whether endorsement, instruction, or entitlement order is effective.

(a) "Appropriate person'' means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

71 Del. Laws, c. 75, § 1.;

§ 8-108 Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-109 Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-102. Definitions

(a) In this Article:

(1) "Adverse claim'' means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form,'' as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.

(3) "Broker'' means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security'' means a security that is represented by a certificate.

(5) "Clearing corporation'' means:

(i) a person that is registered as a "clearing agency'' under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate'' means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder'' means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of Section 8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order'' means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset,'' except as otherwise provided in Section 8-103, means:

(i) a security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Article.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) [Reserved.]

(11) "Endorsement'' means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction'' means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form,'' as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary'' means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security,'' except as otherwise provided in Section 8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this Article.

(16) "Security certificate'' means a certificate representing a security.

(17) "Security entitlement'' means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security'' means a security that is not represented by a certificate.

(b) Other definitions applying to this Article and the sections in which they appear are:

Appropriate person Section 8-107

Control Section 8-106

Delivery Section 8-301

Investment company security Section 8-103

Issuer Section 8-201

Overissue Section 8-210

Protected purchaser Section 8-303

Securities account Section 8-501

(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(d) The characterization of a person, business, or transaction for purposes of this Article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

5A Del. C. 1953, § 8-102; 55 Del. Laws, c. 349; 58 Del. Laws, c. 476; 64 Del. Laws, c. 152, § 6; 67 Del. Laws, c. 330, § 3; 68 Del. Laws, c. 296, §§ 1-3; 71 Del. Laws, c. 75, § 1; 74 Del. Laws, c. 332, § 40.;

§ 8-103 Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, statutory trust, joint stock company, or similar entity is a security.

(b) An "investment company security'' is a security. "Investment company security'' means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this Article and not by Article 3, even though it also meets the requirements of that Article. However, a negotiable instrument governed by Article 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in Section 9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless Section 8-102(a)(9)(iii) applies.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 18; 73 Del. Laws, c. 329, § 6; 74 Del. Laws, c. 332, § 41.;

§ 8-104 Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this Article, if:

(1) the person is a purchaser to whom a security is delivered pursuant to Section 8-301; or

(2) the person acquires a security entitlement to the security pursuant to Section 8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this Article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

71 Del. Laws, c. 75, § 1.;

§ 8-105 Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been endorsed "for collection'' or "for surrender'' or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.

5A Del. C. 1953, § 8-304; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-106 Control.

(a) A purchaser has "control'' of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control'' of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control'' of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser;

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner; or

(3) the issuer, the registered owner, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the uncertificated security in which the purchaser claims an interest, and (iii) contains 1 or more provisions addressing instructions relating to the uncertificated security or the right to originate instructions relating to the uncertificated security.

(d) A purchaser has "control'' of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder;

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser; or

(4) the securities intermediary, the entitlement holder, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the security entitlement in which the purchaser claims an interest, and (iii) contains one or more provisions addressing entitlement orders relating to the security entitlement or the right to originate entitlement orders relating to the security entitlement.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2), (c)(3), (d)(2), or (d)(4) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(h) Under subsection (c)(2), (c)(3), (d)(2), or (d)(4), authentication of a record does not impose upon the issuer or securities intermediary any duty not expressly agreed to by the issuer or securities intermediary in the record.

(i) A purchaser has "control'' under subsection (c)(2), (c)(3), (d)(2), or (d)(4) even if any duty of the issuer or the securities intermediary to comply with instructions or entitlement orders originated by the purchaser is subject to any condition or conditions (other than further consent by the registered owner or the entitlement holder).

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, §§ 19, 20; 76 Del. Laws, c. 92, §§ 4-7.;

§ 8-107 Whether endorsement, instruction, or entitlement order is effective.

(a) "Appropriate person'' means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

71 Del. Laws, c. 75, § 1.;

§ 8-108 Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-109 Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-103. Rules for determining whether certain obligations and interests are securities or financial assets

(a) A share or similar equity interest issued by a corporation, business trust, statutory trust, joint stock company, or similar entity is a security.

(b) An "investment company security'' is a security. "Investment company security'' means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this Article and not by Article 3, even though it also meets the requirements of that Article. However, a negotiable instrument governed by Article 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in Section 9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless Section 8-102(a)(9)(iii) applies.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 18; 73 Del. Laws, c. 329, § 6; 74 Del. Laws, c. 332, § 41.;

§ 8-104 Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this Article, if:

(1) the person is a purchaser to whom a security is delivered pursuant to Section 8-301; or

(2) the person acquires a security entitlement to the security pursuant to Section 8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this Article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

71 Del. Laws, c. 75, § 1.;

§ 8-105 Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been endorsed "for collection'' or "for surrender'' or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.

5A Del. C. 1953, § 8-304; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-106 Control.

(a) A purchaser has "control'' of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control'' of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control'' of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser;

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner; or

(3) the issuer, the registered owner, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the uncertificated security in which the purchaser claims an interest, and (iii) contains 1 or more provisions addressing instructions relating to the uncertificated security or the right to originate instructions relating to the uncertificated security.

(d) A purchaser has "control'' of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder;

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser; or

(4) the securities intermediary, the entitlement holder, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the security entitlement in which the purchaser claims an interest, and (iii) contains one or more provisions addressing entitlement orders relating to the security entitlement or the right to originate entitlement orders relating to the security entitlement.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2), (c)(3), (d)(2), or (d)(4) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(h) Under subsection (c)(2), (c)(3), (d)(2), or (d)(4), authentication of a record does not impose upon the issuer or securities intermediary any duty not expressly agreed to by the issuer or securities intermediary in the record.

(i) A purchaser has "control'' under subsection (c)(2), (c)(3), (d)(2), or (d)(4) even if any duty of the issuer or the securities intermediary to comply with instructions or entitlement orders originated by the purchaser is subject to any condition or conditions (other than further consent by the registered owner or the entitlement holder).

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, §§ 19, 20; 76 Del. Laws, c. 92, §§ 4-7.;

§ 8-107 Whether endorsement, instruction, or entitlement order is effective.

(a) "Appropriate person'' means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

71 Del. Laws, c. 75, § 1.;

§ 8-108 Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-109 Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-104. Acquisition of security or financial asset or interest therein

(a) A person acquires a security or an interest therein, under this Article, if:

(1) the person is a purchaser to whom a security is delivered pursuant to Section 8-301; or

(2) the person acquires a security entitlement to the security pursuant to Section 8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this Article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

71 Del. Laws, c. 75, § 1.;

§ 8-105 Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been endorsed "for collection'' or "for surrender'' or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.

5A Del. C. 1953, § 8-304; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-106 Control.

(a) A purchaser has "control'' of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control'' of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control'' of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser;

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner; or

(3) the issuer, the registered owner, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the uncertificated security in which the purchaser claims an interest, and (iii) contains 1 or more provisions addressing instructions relating to the uncertificated security or the right to originate instructions relating to the uncertificated security.

(d) A purchaser has "control'' of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder;

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser; or

(4) the securities intermediary, the entitlement holder, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the security entitlement in which the purchaser claims an interest, and (iii) contains one or more provisions addressing entitlement orders relating to the security entitlement or the right to originate entitlement orders relating to the security entitlement.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2), (c)(3), (d)(2), or (d)(4) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(h) Under subsection (c)(2), (c)(3), (d)(2), or (d)(4), authentication of a record does not impose upon the issuer or securities intermediary any duty not expressly agreed to by the issuer or securities intermediary in the record.

(i) A purchaser has "control'' under subsection (c)(2), (c)(3), (d)(2), or (d)(4) even if any duty of the issuer or the securities intermediary to comply with instructions or entitlement orders originated by the purchaser is subject to any condition or conditions (other than further consent by the registered owner or the entitlement holder).

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, §§ 19, 20; 76 Del. Laws, c. 92, §§ 4-7.;

§ 8-107 Whether endorsement, instruction, or entitlement order is effective.

(a) "Appropriate person'' means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

71 Del. Laws, c. 75, § 1.;

§ 8-108 Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-109 Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-105. Notice of adverse claim

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been endorsed "for collection'' or "for surrender'' or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.

5A Del. C. 1953, § 8-304; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-106 Control.

(a) A purchaser has "control'' of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control'' of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control'' of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser;

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner; or

(3) the issuer, the registered owner, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the uncertificated security in which the purchaser claims an interest, and (iii) contains 1 or more provisions addressing instructions relating to the uncertificated security or the right to originate instructions relating to the uncertificated security.

(d) A purchaser has "control'' of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder;

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser; or

(4) the securities intermediary, the entitlement holder, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the security entitlement in which the purchaser claims an interest, and (iii) contains one or more provisions addressing entitlement orders relating to the security entitlement or the right to originate entitlement orders relating to the security entitlement.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2), (c)(3), (d)(2), or (d)(4) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(h) Under subsection (c)(2), (c)(3), (d)(2), or (d)(4), authentication of a record does not impose upon the issuer or securities intermediary any duty not expressly agreed to by the issuer or securities intermediary in the record.

(i) A purchaser has "control'' under subsection (c)(2), (c)(3), (d)(2), or (d)(4) even if any duty of the issuer or the securities intermediary to comply with instructions or entitlement orders originated by the purchaser is subject to any condition or conditions (other than further consent by the registered owner or the entitlement holder).

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, §§ 19, 20; 76 Del. Laws, c. 92, §§ 4-7.;

§ 8-107 Whether endorsement, instruction, or entitlement order is effective.

(a) "Appropriate person'' means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

71 Del. Laws, c. 75, § 1.;

§ 8-108 Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-109 Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-106. Control

(a) A purchaser has "control'' of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control'' of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control'' of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser;

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner; or

(3) the issuer, the registered owner, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the uncertificated security in which the purchaser claims an interest, and (iii) contains 1 or more provisions addressing instructions relating to the uncertificated security or the right to originate instructions relating to the uncertificated security.

(d) A purchaser has "control'' of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder;

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser; or

(4) the securities intermediary, the entitlement holder, and the purchaser have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the security entitlement in which the purchaser claims an interest, and (iii) contains one or more provisions addressing entitlement orders relating to the security entitlement or the right to originate entitlement orders relating to the security entitlement.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2), (c)(3), (d)(2), or (d)(4) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(h) Under subsection (c)(2), (c)(3), (d)(2), or (d)(4), authentication of a record does not impose upon the issuer or securities intermediary any duty not expressly agreed to by the issuer or securities intermediary in the record.

(i) A purchaser has "control'' under subsection (c)(2), (c)(3), (d)(2), or (d)(4) even if any duty of the issuer or the securities intermediary to comply with instructions or entitlement orders originated by the purchaser is subject to any condition or conditions (other than further consent by the registered owner or the entitlement holder).

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, §§ 19, 20; 76 Del. Laws, c. 92, §§ 4-7.;

§ 8-107 Whether endorsement, instruction, or entitlement order is effective.

(a) "Appropriate person'' means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

71 Del. Laws, c. 75, § 1.;

§ 8-108 Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-109 Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-107. Whether endorsement, instruction, or entitlement order is effective

(a) "Appropriate person'' means:

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

71 Del. Laws, c. 75, § 1.;

§ 8-108 Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-109 Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-108. Warranties in direct holding

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-109 Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-109. Warranties in indirect holding

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 8-108(a) or (b).

5A Del. C. 1953, § 8-306; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-110 Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-110. Applicability; choice of law

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security;

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security; and

(6) the effectiveness of a restriction on transfer of a security or an interest therein.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction'' means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of another jurisdiction, the law of this State.

(e) The following rules determine a "securities intermediary's jurisdiction'' for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article, or this subtitle, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

5A Del. C. 1953, § 8-106; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 21.;

§ 8-111 Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-111. Clearing corporation rules

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this subtitle and affects another party who does not consent to the rule.

71 Del. Laws, c. 75, § 1.;

§ 8-112 Creditor's legal process.

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-112. Creditor's legal process

(a) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) Except to the extent otherwise provided or permitted by §§ 169 and 324 of Title 8, §§ 365, 366 and Chapter 35 of Title 10, and subsection (d) hereof, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

5A Del. C. 1953, § 8-317; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-113 Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-113. Statute of frauds inapplicable

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

5A Del. C. 1953, § 8-319; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-114 Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-114. Evidentiary rules concerning certificated securities

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

71 Del. Laws, c. 75, § 1.;

§ 8-115 Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-115. Securities intermediary and others not liable to adverse claimant

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-116 Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;



§ 8-116. Securities intermediary as purchaser for value

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

71 Del. Laws, c. 75, § 1.;






PART 2

§ 8-201. Issuer

(a) With respect to an obligation on or a defense to a security, an "issuer'' includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

5A Del. C. 1953, § 8-201; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-202 Issuer's responsibility and defenses; notice of defect or defense.

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in Section 8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued'' or "when distributed'' in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

5A Del. C. 1953, § 8-202; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-203 Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

5A Del. C. 1953, § 8-203; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-204 Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

5A Del. C. 1953, § 8-204; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-205 Effect of unauthorized signature on certificated security.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

5A Del. C. 1953, § 8-205; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-206 Completion or alteration of certificated security.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

5A Del. C. 1953, § 8-206; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-207 Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

5A Del. C. 1953, § 8-207; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-209 Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-202. Issuer's responsibility and defenses; notice of defect or defense

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in Section 8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued'' or "when distributed'' in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

5A Del. C. 1953, § 8-202; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-203 Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

5A Del. C. 1953, § 8-203; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-204 Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

5A Del. C. 1953, § 8-204; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-205 Effect of unauthorized signature on certificated security.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

5A Del. C. 1953, § 8-205; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-206 Completion or alteration of certificated security.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

5A Del. C. 1953, § 8-206; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-207 Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

5A Del. C. 1953, § 8-207; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-209 Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-203. Staleness as notice of defect or defense

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

5A Del. C. 1953, § 8-203; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-204 Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

5A Del. C. 1953, § 8-204; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-205 Effect of unauthorized signature on certificated security.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

5A Del. C. 1953, § 8-205; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-206 Completion or alteration of certificated security.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

5A Del. C. 1953, § 8-206; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-207 Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

5A Del. C. 1953, § 8-207; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-209 Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-204. Effect of issuer's restriction on transfer

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

5A Del. C. 1953, § 8-204; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-205 Effect of unauthorized signature on certificated security.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

5A Del. C. 1953, § 8-205; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-206 Completion or alteration of certificated security.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

5A Del. C. 1953, § 8-206; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-207 Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

5A Del. C. 1953, § 8-207; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-209 Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-205. Effect of unauthorized signature on certificated security

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

5A Del. C. 1953, § 8-205; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-206 Completion or alteration of certificated security.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

5A Del. C. 1953, § 8-206; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-207 Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

5A Del. C. 1953, § 8-207; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-209 Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-206. Completion or alteration of certificated security

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

5A Del. C. 1953, § 8-206; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-207 Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

5A Del. C. 1953, § 8-207; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-209 Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-207. Rights and duties of issuer with respect to registered owners

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

5A Del. C. 1953, § 8-207; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-208 Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-209 Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-208. Effect of signature of authenticating trustee, registrar, or transfer agent

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-209 Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-209. Issuer's lien

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

5A Del. C. 1953, § 8-103; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-210 Overissue.

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;



§ 8-210. Overissue

(a) In this section, "overissue'' means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

71 Del. Laws, c. 75, § 1.;






PART 3

§ 8-301. Delivery

(a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

5A Del. C. 1953, § 8-313; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 22.;

§ 8-302 Rights of purchaser.

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

5A Del. C. 1953, § 8-301; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 23; 74 Del. Laws, c. 332, § 42.;

§ 8-303 Protected purchaser.

(a) "Protected purchaser'' means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

5A Del. C. 1953, § 8-302; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-304 Endorsement.

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-305 Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-306 Effect of guaranteeing signature, endorsement, or instruction.

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

5A Del. C. 1953, § 8-312; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-307 Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

5A Del. C. 1953, § 8-316; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-302. Rights of purchaser

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

5A Del. C. 1953, § 8-301; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 23; 74 Del. Laws, c. 332, § 42.;

§ 8-303 Protected purchaser.

(a) "Protected purchaser'' means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

5A Del. C. 1953, § 8-302; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-304 Endorsement.

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-305 Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-306 Effect of guaranteeing signature, endorsement, or instruction.

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

5A Del. C. 1953, § 8-312; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-307 Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

5A Del. C. 1953, § 8-316; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-303. Protected purchaser

(a) "Protected purchaser'' means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

5A Del. C. 1953, § 8-302; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-304 Endorsement.

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-305 Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-306 Effect of guaranteeing signature, endorsement, or instruction.

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

5A Del. C. 1953, § 8-312; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-307 Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

5A Del. C. 1953, § 8-316; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-304. Endorsement

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-305 Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-306 Effect of guaranteeing signature, endorsement, or instruction.

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

5A Del. C. 1953, § 8-312; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-307 Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

5A Del. C. 1953, § 8-316; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-305. Instruction

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 8-108 and not an obligation that the security will be honored by the issuer.

5A Del. C. 1953, § 8-308; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-306 Effect of guaranteeing signature, endorsement, or instruction.

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

5A Del. C. 1953, § 8-312; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-307 Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

5A Del. C. 1953, § 8-316; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-306. Effect of guaranteeing signature, endorsement, or instruction

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

5A Del. C. 1953, § 8-312; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-307 Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

5A Del. C. 1953, § 8-316; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-307. Purchaser's right to requisites for registration of transfer

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

5A Del. C. 1953, § 8-316; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;






PART 4

§ 8-401. Duty of issuer to register transfer

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the endorsement or instruction is genuine and authorized (Section 8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with Section 8-204;

(6) a demand that the issuer not register transfer has not become effective under Section 8-403, or the issuer has complied with Section 8-403(b) but no legal process or indemnity bond is obtained as provided in Section 8-403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

5A Del. C. 1953, § 8-401; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-402 Assurance that endorsement or instruction is effective.

(a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the endorsement is made or the instruction is originated by a fiduciary pursuant to Section 8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature'' means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency'' means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate.

5A Del. C. 1953, § 8-402; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-403 Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or instruction for registration of transfer of uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.

71 Del. Laws, c. 75, § 1.;

§ 8-404 Wrongful registration.

(a) Except as otherwise provided in Section 8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective endorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under Section 8-403(a) and the issuer did not comply with Section 8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.

5A Del. C. 1953, § 8-311; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-405 Replacement of lost, destroyed, or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-406 Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-404 or a claim to a new security certificate under Section 8-405.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-407 Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-402. Assurance that endorsement or instruction is effective

(a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the endorsement is made or the instruction is originated by a fiduciary pursuant to Section 8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature'' means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency'' means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate.

5A Del. C. 1953, § 8-402; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-403 Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or instruction for registration of transfer of uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.

71 Del. Laws, c. 75, § 1.;

§ 8-404 Wrongful registration.

(a) Except as otherwise provided in Section 8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective endorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under Section 8-403(a) and the issuer did not comply with Section 8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.

5A Del. C. 1953, § 8-311; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-405 Replacement of lost, destroyed, or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-406 Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-404 or a claim to a new security certificate under Section 8-405.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-407 Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-403. Demand that issuer not register transfer

(a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or instruction for registration of transfer of uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.

71 Del. Laws, c. 75, § 1.;

§ 8-404 Wrongful registration.

(a) Except as otherwise provided in Section 8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective endorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under Section 8-403(a) and the issuer did not comply with Section 8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.

5A Del. C. 1953, § 8-311; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-405 Replacement of lost, destroyed, or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-406 Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-404 or a claim to a new security certificate under Section 8-405.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-407 Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-404. Wrongful registration

(a) Except as otherwise provided in Section 8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective endorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under Section 8-403(a) and the issuer did not comply with Section 8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.

5A Del. C. 1953, § 8-311; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-405 Replacement of lost, destroyed, or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-406 Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-404 or a claim to a new security certificate under Section 8-405.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-407 Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-405. Replacement of lost, destroyed, or wrongfully taken security certificate

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-406 Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-404 or a claim to a new security certificate under Section 8-405.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-407 Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-404 or a claim to a new security certificate under Section 8-405.

5A Del. C. 1953, § 8-405; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;

§ 8-407 Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;



§ 8-407. Authenticating trustee, transfer agent, and registrar

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

5A Del. C. 1953, § 8-208; 55 Del. Laws, c. 349; 64 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 75, § 1.;






PART 5

§ 8-501. Securities account; acquisition of security entitlement from securities intermediary

(a) "Securities account'' means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 30, § 1.;

§ 8-502 Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under Section 8-501 for value and without notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-503 Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Sections 8-505 through 8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under Section 8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Section 8-504.

71 Del. Laws, c. 75, § 1.;

§ 8-504 Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

71 Del. Laws, c. 75, § 1.;

§ 8-505 Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

71 Del. Laws, c. 75, § 1.;

§ 8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-507 Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

71 Del. Laws, c. 75, § 1.;

§ 8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-502. Assertion of adverse claim against entitlement holder

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under Section 8-501 for value and without notice of the adverse claim.

71 Del. Laws, c. 75, § 1.;

§ 8-503 Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Sections 8-505 through 8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under Section 8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Section 8-504.

71 Del. Laws, c. 75, § 1.;

§ 8-504 Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

71 Del. Laws, c. 75, § 1.;

§ 8-505 Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

71 Del. Laws, c. 75, § 1.;

§ 8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-507 Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

71 Del. Laws, c. 75, § 1.;

§ 8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-503. Property interest of entitlement holder in financial asset held by securities intermediary

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Sections 8-505 through 8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under Section 8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Section 8-504.

71 Del. Laws, c. 75, § 1.;

§ 8-504 Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

71 Del. Laws, c. 75, § 1.;

§ 8-505 Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

71 Del. Laws, c. 75, § 1.;

§ 8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-507 Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

71 Del. Laws, c. 75, § 1.;

§ 8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-504. Duty of securities intermediary to maintain financial asset

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

71 Del. Laws, c. 75, § 1.;

§ 8-505 Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

71 Del. Laws, c. 75, § 1.;

§ 8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-507 Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

71 Del. Laws, c. 75, § 1.;

§ 8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-505. Duty of securities intermediary with respect to payments and distributions

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

71 Del. Laws, c. 75, § 1.;

§ 8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-507 Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

71 Del. Laws, c. 75, § 1.;

§ 8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-507 Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

71 Del. Laws, c. 75, § 1.;

§ 8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-507. Duty of securities intermediary to comply with entitlement order

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

71 Del. Laws, c. 75, § 1.;

§ 8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

71 Del. Laws, c. 75, § 1.;

§ 8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

(a) If the substance of a duty imposed upon a securities intermediary by Sections 8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

71 Del. Laws, c. 75, § 1.;

§ 8-510 Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-510. Rights of purchaser of security entitlement from entitlement holder

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

71 Del. Laws, c. 75, § 1; 72 Del. Laws, c. 401, § 24.;

§ 8-511 Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;



§ 8-511. Priority among security interests and entitlement holders

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

71 Del. Laws, c. 75, § 1.;






PART 6

§ 8-601. Effective date

This Act takes effect on January 1, 1998.

71 Del. Laws, c. 75, § 1.;

§ 8-602 Savings clause.

(a) This Act does not affect an action or proceeding commenced before this Act takes effect.

(b) If a security interest in a security is perfected at the date this Act takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this Act, no further action is required to continue perfection. Except to the extent otherwise provided or permitted by subsection (d) hereof, if a security interest in a security is perfected at the date this Act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this Act, the security interest remains perfected for a period of one year after the effective date and continues perfected thereafter if appropriate action to perfect under this Act or otherwise under the Uniform Commercial Code is taken within that period. If a security interest is perfected at the date this Act takes effect and the security interest can be perfected by filing under this Act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

(c) Prior to the effective date of this Act, uncertificated interests in general and limited partnerships were not deemed to be securities subject to Article 8 of the Uniform Commercial Code. Security interests with respect to uncertificated interests in general and limited partnerships that are perfected when this Act becomes effective shall remain perfected until they lapse as provided in Article 9 of the Uniform Commercial Code and may be continued as permitted by Article 9 of the Uniform Commercial Code. For such uncertificated interests in general and limited partnerships, Article 9 of the Uniform Commercial Code in effect immediately prior to the effective date of this Act shall apply to any questions of priority if the positions of the parties were fixed prior to the effective date of this Act.

(d) If a security interest is perfected with respect to certificated securities under Article 8 of the Uniform Commercial Code prior to the effective date of this Act, and if the filing of a financing statement would be required for the perfection of the security interest after the effective date of this Act, the security interest remains perfected for a period of three years after the effective date of this Act and continues perfected thereafter if appropriate action to perfect under this Act or otherwise under the Uniform Commercial Code is taken within that period.

71 Del. Laws, c. 75, § 1.;



§ 8-602. Savings clause

(a) This Act does not affect an action or proceeding commenced before this Act takes effect.

(b) If a security interest in a security is perfected at the date this Act takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this Act, no further action is required to continue perfection. Except to the extent otherwise provided or permitted by subsection (d) hereof, if a security interest in a security is perfected at the date this Act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this Act, the security interest remains perfected for a period of one year after the effective date and continues perfected thereafter if appropriate action to perfect under this Act or otherwise under the Uniform Commercial Code is taken within that period. If a security interest is perfected at the date this Act takes effect and the security interest can be perfected by filing under this Act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

(c) Prior to the effective date of this Act, uncertificated interests in general and limited partnerships were not deemed to be securities subject to Article 8 of the Uniform Commercial Code. Security interests with respect to uncertificated interests in general and limited partnerships that are perfected when this Act becomes effective shall remain perfected until they lapse as provided in Article 9 of the Uniform Commercial Code and may be continued as permitted by Article 9 of the Uniform Commercial Code. For such uncertificated interests in general and limited partnerships, Article 9 of the Uniform Commercial Code in effect immediately prior to the effective date of this Act shall apply to any questions of priority if the positions of the parties were fixed prior to the effective date of this Act.

(d) If a security interest is perfected with respect to certificated securities under Article 8 of the Uniform Commercial Code prior to the effective date of this Act, and if the filing of a financing statement would be required for the perfection of the security interest after the effective date of this Act, the security interest remains perfected for a period of three years after the effective date of this Act and continues perfected thereafter if appropriate action to perfect under this Act or otherwise under the Uniform Commercial Code is taken within that period.

71 Del. Laws, c. 75, § 1.;









ARTICLE 9. SECURED TRANSACTIONS

PART 1

§ 9-101. Short title

This Article may be cited as Uniform Commercial Code — Secured Transactions.

72 Del. Laws, c. 401, § 1.;

§ 9-102 Definitions and index of definitions.

(a) Article 9 definitions. — In this Article:

(1) "Accession'' means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account'', except as used in "account for'', means (i) a right to payment of a monetary obligation, whether or not earned by performance, (A) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (B) for services rendered or to be rendered, (C) for a policy of insurance issued or to be issued, (D) for a secondary obligation incurred or to be incurred, (E) for energy provided or to be provided, (F) for the use or hire of a vessel under a charter or other contract, (G) arising out of the use of a credit or charge card or information contained on or for use with the card, or (H) as winnings in a lottery or other game of chance operated or sponsored by a State, governmental unit of a State, or person licensed or authorized to operate the game by a State or governmental unit of a State or (ii) any credit device account. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of (A) the use of a credit or charge card or information contained on or for use with the card or (B) a credit device account.

(3) "Account debtor'' means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting'', except as used in "accounting for'', means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien'' means an interest, other than a security interest, in farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral'' means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate'' means:

(A) to sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank'' means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds'' means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title'' means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper'' means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation'' means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card, credit device account, or information contained on or for use with the card or credit device account. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral'' means the property subject to a security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) "Commercial tort claim'' means a claim arising in tort with respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account'' means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract'' means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer'' means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary'' means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate'' means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee'' means a merchant to which goods are delivered in a consignment.

(20) "Consignment'' means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor'' means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor'' means a debtor in a consumer transaction.

(23) "Consumer goods'' means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction'' means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor'' means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction'' means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement'' means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(27A) "Credit device account'' means any right to payment for money due or to become due under any agreement or plan relating to a credit card, charge card or other similar system, pursuant to which access is provided by a card, check, identification code or other means of identification or access contemplated by such agreement or plan.

(28) "Debtor'' means:

(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account'' means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document'' means a document of title or a receipt of the type described in Section 7-201(b).

(31) "Electronic chattel paper'' means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance'' means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment'' means goods other than inventory, farm products, or consumer goods.

(34) "Farm products'' means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states.

(35) "Farming operation'' means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number'' means the number assigned to an initial financing statement pursuant to Section 9-519(a).

(37) "Filing office'' means an office designated in Section 9-501 as the place to file a financing statement.

(38) "Filing-office rule'' means a rule adopted pursuant to Section 9-526.

(39) "Financing statement'' means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing'' means the filing of a financing statement covering goods that are or are to become fixtures and satisfying Section 9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures'' means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible'' means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) [Reserved.]

(44) "Goods'' means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit'' means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable'' means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument'' means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory'' means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property'' means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization'', with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right'' means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor'' means:

(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home'' means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction'' means a secured transaction:

(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage'' means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor'' means a person that becomes bound as debtor under Section 9-203(d) by a security agreement previously entered into by another person.

(57) "New value'' means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds'' means proceeds other than cash proceeds.

(59) "Obligor'' means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor'', except as used in Section 9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under Section 9-203(d).

(61) "Payment intangible'' means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to'', with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to'', with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) the spouse of an individual described in subparagraph (A), (B), or (C); or

(E) an individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds'', except as used in Section 9-609(b), means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note'' means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal'' means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Sections 9-620, 9-621, and 9-622.

(67) "Public-finance transaction'' means a secured transaction in connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial stated maturity of at least 20 years; and

(C) the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a State or a governmental unit of a State.

(68) "Public organic record'' means a record that is available to the public for inspection and is:

(A) a record consisting of the record initially filed with or issued by a State or the United States to form or organize an organization and any record filed with or issued by the State or the United States which amends, restates, or corrects the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a State and any record filed with the State which amends, restates, or corrects the initial record, if a statute of the State governing business trusts requires that the record be filed with the State; or

(C) a record consisting of legislation enacted by the legislature of a State or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the State or the United States which amends, restates, or corrects the name of the organization.

(69) "Pursuant to commitment'', with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record'', except as used in "for record'', "of record'', "record or legal title'', and "record owner'', means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization'' means an organization formed or organized solely under the law of a single State or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the State or the United States. The term includes a business trust that is formed or organized under the law of a single State if a statute of the State governing business trusts requires that the business trust's organic record be filed with the State.

(72) "Secondary obligor'' means an obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party'' means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under Section 2-401, 2-505, 2-711(3), 2A-508(5), 4-210, or 5-118.

(74) "Security agreement'' means an agreement that creates or provides for a security interest.

(75) "Send'', in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) "Software'' means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State'' means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation'' means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper'' means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement'' means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility'' means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity, steam, gas, or water.

(b) Definitions in other Articles. — "Control'' as provided in Section 7-106 and the following definitions in other Articles apply to this Article:

"Applicant''                         Section 5-102

"Beneficiary''                         Section 5-102

"Broker''                         Section 8-102

"Certificated security''                         Section 8-102

"Check''                         Section 3-104

"Clearing corporation''                         Section 8-102

"Contract for sale''                         Section 2-106

"Customer''                         Section 4-104

"Entitlement holder''                         Section 8-102

"Financial asset''                         Section 8-102

"Holder in due course''                         Section 3-302

"Issuer'' (with respect to a letter of

credit or letter-of-credit right)                         Section 5-102

"Issuer'' (with respect to a security)                         Section 8-201

"Issuer'' (with respect to documents of title)                         Section 7-102

"Lease''                         Section 2A-103

"Lease agreement''                         Section 2A-103

"Lease contract''                         Section 2A-103

"Leasehold interest''                         Section 2A-103

"Lessee''                         Section 2A-103

"Lessee in ordinary course of business''                         Section 2A-103

"Lessor''                         Section 2A-103

"Lessor's residual interest''                         Section 2A-103

"Letter of credit''                         Section 5-102

"Merchant''                         Section 2-104

"Negotiable instrument''                         Section 3-104

"Nominated person''                         Section 5-102

"Note''                         Section 3-104

"Proceeds of a letter of credit''                         Section 5-114

"Prove''                         Section 3-103

"Sale''                         Section 2-106

"Securities account''                         Section 8-501

"Securities intermediary''                         Section 8-102

"Security''                         Section 8-102

"Security certificate''                         Section 8-102

"Security entitlement''                         Section 8-102

"Uncertificated security''                         Section 8-102

(c) Article 1 definitions and principles. — Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

72 Del. Laws, c. 401, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 43-45; 79 Del. Laws, c. 15, §§ 1-4.;

§ 9-103 Purchase-money security interest; application of payments; burden of establishing.

(a) Definitions. — In this section:

(1) "purchase-money collateral'' means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation'' means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. — A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. — A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. — The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) Non-consumer-goods transactions; no inference. — The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-104 Control of deposit account.

(a) Requirements for control. — A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the account without further consent by the debtor;

(3) the secured party becomes the bank's customer with respect to the deposit account;

(4) the debtor, secured party, and bank have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the specific deposit account in which the secured party claims a security interest, and (iii) contains one or more provisions addressing the disposition of funds in the deposit account or the right to direct the disposition of funds in the deposit account; or

(5) the name on the deposit account is the name of the secured party or indicates that the secured party has a security interest in the deposit account.

(b) Debtor's right to direct disposition. — A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

(c) No implied duties of bank. — The authentication of a record by the bank under subsection (a)(2) or (a)(4) does not impose upon the bank any duty not expressly agreed to by the bank in the record. The naming of the deposit account in the name of the secured party or with an indication that the secured party has a security interest in the deposit account under subsection (a)(5) does not impose upon the bank any duty not expressly agreed to by the bank.

(d) Conditions not relevant. — A secured party has control under subsection (a)(2) even if any duty of the bank to comply with instructions originated by the secured party directing disposition of the funds in the deposit account is subject to any condition or conditions (other than further consent by the debtor). A secured party has control under subsection (a)(4) even if the provision or provisions addressing the disposition of funds in the deposit account or the right to direct the disposition of funds in the deposit account are subject to any condition or conditions (other than further consent by the debtor).

(e) No inferences. — The procedures and requirements of subsections (a)(4) and (a)(5) available to obtain control shall not be used in interpreting the sufficiency of a secured party's compliance with the procedures and requirements of subsections (a)(1), (a)(2) or (a)(3) to obtain control. The provisions of subsections (a)(4) and (a)(5) shall create no inference regarding the requirements for compliance with subsection (a)(1), (a)(2) or (a)(3).

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, §§ 1, 2.;

§ 9-105 Control of electronic chattel paper.

(a) General rule: control of electronic chattel paper. — A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. — A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 5.;

§ 9-106 Control of investment property.

(a) Control under Section 8-106. — A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8-106.

(b) Control of commodity contract. — A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. — A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(d) Control of securities account. — A secured party has control of a securities account if the name on the securities account is the name of the secured party or indicates that the secured party has a security interest in the securities account.

(e) No implied duties of securities intermediary. — The naming of the securities account in the name of the secured party or with an indication that the secured party has a security interest in the securities account under subsection (d) does not impose upon the securities intermediary any duty not expressly agreed to by the securities intermediary.

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, § 3.;

§ 9-107 Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 5-114(c) or otherwise applicable law or practice.

72 Del. Laws, c. 401, § 1.;

§ 9-108 Sufficiency of description.

(a) Sufficiency of description. — Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. — Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. — A description of collateral as "all the debtor's assets'' or "all the debtor's personal property'' or using words of similar import does not reasonably identify the collateral.

(d) Investment property. — Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. — A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-109 Scope.

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-102. Definitions and index of definitions

(a) Article 9 definitions. — In this Article:

(1) "Accession'' means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account'', except as used in "account for'', means (i) a right to payment of a monetary obligation, whether or not earned by performance, (A) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (B) for services rendered or to be rendered, (C) for a policy of insurance issued or to be issued, (D) for a secondary obligation incurred or to be incurred, (E) for energy provided or to be provided, (F) for the use or hire of a vessel under a charter or other contract, (G) arising out of the use of a credit or charge card or information contained on or for use with the card, or (H) as winnings in a lottery or other game of chance operated or sponsored by a State, governmental unit of a State, or person licensed or authorized to operate the game by a State or governmental unit of a State or (ii) any credit device account. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of (A) the use of a credit or charge card or information contained on or for use with the card or (B) a credit device account.

(3) "Account debtor'' means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting'', except as used in "accounting for'', means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien'' means an interest, other than a security interest, in farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral'' means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate'' means:

(A) to sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank'' means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds'' means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title'' means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper'' means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation'' means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card, credit device account, or information contained on or for use with the card or credit device account. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral'' means the property subject to a security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) "Commercial tort claim'' means a claim arising in tort with respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account'' means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract'' means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer'' means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary'' means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate'' means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee'' means a merchant to which goods are delivered in a consignment.

(20) "Consignment'' means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor'' means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor'' means a debtor in a consumer transaction.

(23) "Consumer goods'' means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction'' means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor'' means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction'' means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement'' means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(27A) "Credit device account'' means any right to payment for money due or to become due under any agreement or plan relating to a credit card, charge card or other similar system, pursuant to which access is provided by a card, check, identification code or other means of identification or access contemplated by such agreement or plan.

(28) "Debtor'' means:

(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account'' means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document'' means a document of title or a receipt of the type described in Section 7-201(b).

(31) "Electronic chattel paper'' means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance'' means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment'' means goods other than inventory, farm products, or consumer goods.

(34) "Farm products'' means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states.

(35) "Farming operation'' means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number'' means the number assigned to an initial financing statement pursuant to Section 9-519(a).

(37) "Filing office'' means an office designated in Section 9-501 as the place to file a financing statement.

(38) "Filing-office rule'' means a rule adopted pursuant to Section 9-526.

(39) "Financing statement'' means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing'' means the filing of a financing statement covering goods that are or are to become fixtures and satisfying Section 9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures'' means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible'' means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) [Reserved.]

(44) "Goods'' means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit'' means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable'' means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument'' means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory'' means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property'' means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization'', with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right'' means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor'' means:

(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home'' means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction'' means a secured transaction:

(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage'' means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor'' means a person that becomes bound as debtor under Section 9-203(d) by a security agreement previously entered into by another person.

(57) "New value'' means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds'' means proceeds other than cash proceeds.

(59) "Obligor'' means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor'', except as used in Section 9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under Section 9-203(d).

(61) "Payment intangible'' means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to'', with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to'', with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) the spouse of an individual described in subparagraph (A), (B), or (C); or

(E) an individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds'', except as used in Section 9-609(b), means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note'' means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal'' means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Sections 9-620, 9-621, and 9-622.

(67) "Public-finance transaction'' means a secured transaction in connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial stated maturity of at least 20 years; and

(C) the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a State or a governmental unit of a State.

(68) "Public organic record'' means a record that is available to the public for inspection and is:

(A) a record consisting of the record initially filed with or issued by a State or the United States to form or organize an organization and any record filed with or issued by the State or the United States which amends, restates, or corrects the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a State and any record filed with the State which amends, restates, or corrects the initial record, if a statute of the State governing business trusts requires that the record be filed with the State; or

(C) a record consisting of legislation enacted by the legislature of a State or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the State or the United States which amends, restates, or corrects the name of the organization.

(69) "Pursuant to commitment'', with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record'', except as used in "for record'', "of record'', "record or legal title'', and "record owner'', means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization'' means an organization formed or organized solely under the law of a single State or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the State or the United States. The term includes a business trust that is formed or organized under the law of a single State if a statute of the State governing business trusts requires that the business trust's organic record be filed with the State.

(72) "Secondary obligor'' means an obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party'' means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under Section 2-401, 2-505, 2-711(3), 2A-508(5), 4-210, or 5-118.

(74) "Security agreement'' means an agreement that creates or provides for a security interest.

(75) "Send'', in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) "Software'' means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State'' means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation'' means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper'' means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement'' means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility'' means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity, steam, gas, or water.

(b) Definitions in other Articles. — "Control'' as provided in Section 7-106 and the following definitions in other Articles apply to this Article:

"Applicant''                         Section 5-102

"Beneficiary''                         Section 5-102

"Broker''                         Section 8-102

"Certificated security''                         Section 8-102

"Check''                         Section 3-104

"Clearing corporation''                         Section 8-102

"Contract for sale''                         Section 2-106

"Customer''                         Section 4-104

"Entitlement holder''                         Section 8-102

"Financial asset''                         Section 8-102

"Holder in due course''                         Section 3-302

"Issuer'' (with respect to a letter of

credit or letter-of-credit right)                         Section 5-102

"Issuer'' (with respect to a security)                         Section 8-201

"Issuer'' (with respect to documents of title)                         Section 7-102

"Lease''                         Section 2A-103

"Lease agreement''                         Section 2A-103

"Lease contract''                         Section 2A-103

"Leasehold interest''                         Section 2A-103

"Lessee''                         Section 2A-103

"Lessee in ordinary course of business''                         Section 2A-103

"Lessor''                         Section 2A-103

"Lessor's residual interest''                         Section 2A-103

"Letter of credit''                         Section 5-102

"Merchant''                         Section 2-104

"Negotiable instrument''                         Section 3-104

"Nominated person''                         Section 5-102

"Note''                         Section 3-104

"Proceeds of a letter of credit''                         Section 5-114

"Prove''                         Section 3-103

"Sale''                         Section 2-106

"Securities account''                         Section 8-501

"Securities intermediary''                         Section 8-102

"Security''                         Section 8-102

"Security certificate''                         Section 8-102

"Security entitlement''                         Section 8-102

"Uncertificated security''                         Section 8-102

(c) Article 1 definitions and principles. — Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

72 Del. Laws, c. 401, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 332, §§ 43-45; 79 Del. Laws, c. 15, §§ 1-4.;

§ 9-103 Purchase-money security interest; application of payments; burden of establishing.

(a) Definitions. — In this section:

(1) "purchase-money collateral'' means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation'' means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. — A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. — A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. — The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) Non-consumer-goods transactions; no inference. — The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-104 Control of deposit account.

(a) Requirements for control. — A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the account without further consent by the debtor;

(3) the secured party becomes the bank's customer with respect to the deposit account;

(4) the debtor, secured party, and bank have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the specific deposit account in which the secured party claims a security interest, and (iii) contains one or more provisions addressing the disposition of funds in the deposit account or the right to direct the disposition of funds in the deposit account; or

(5) the name on the deposit account is the name of the secured party or indicates that the secured party has a security interest in the deposit account.

(b) Debtor's right to direct disposition. — A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

(c) No implied duties of bank. — The authentication of a record by the bank under subsection (a)(2) or (a)(4) does not impose upon the bank any duty not expressly agreed to by the bank in the record. The naming of the deposit account in the name of the secured party or with an indication that the secured party has a security interest in the deposit account under subsection (a)(5) does not impose upon the bank any duty not expressly agreed to by the bank.

(d) Conditions not relevant. — A secured party has control under subsection (a)(2) even if any duty of the bank to comply with instructions originated by the secured party directing disposition of the funds in the deposit account is subject to any condition or conditions (other than further consent by the debtor). A secured party has control under subsection (a)(4) even if the provision or provisions addressing the disposition of funds in the deposit account or the right to direct the disposition of funds in the deposit account are subject to any condition or conditions (other than further consent by the debtor).

(e) No inferences. — The procedures and requirements of subsections (a)(4) and (a)(5) available to obtain control shall not be used in interpreting the sufficiency of a secured party's compliance with the procedures and requirements of subsections (a)(1), (a)(2) or (a)(3) to obtain control. The provisions of subsections (a)(4) and (a)(5) shall create no inference regarding the requirements for compliance with subsection (a)(1), (a)(2) or (a)(3).

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, §§ 1, 2.;

§ 9-105 Control of electronic chattel paper.

(a) General rule: control of electronic chattel paper. — A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. — A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 5.;

§ 9-106 Control of investment property.

(a) Control under Section 8-106. — A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8-106.

(b) Control of commodity contract. — A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. — A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(d) Control of securities account. — A secured party has control of a securities account if the name on the securities account is the name of the secured party or indicates that the secured party has a security interest in the securities account.

(e) No implied duties of securities intermediary. — The naming of the securities account in the name of the secured party or with an indication that the secured party has a security interest in the securities account under subsection (d) does not impose upon the securities intermediary any duty not expressly agreed to by the securities intermediary.

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, § 3.;

§ 9-107 Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 5-114(c) or otherwise applicable law or practice.

72 Del. Laws, c. 401, § 1.;

§ 9-108 Sufficiency of description.

(a) Sufficiency of description. — Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. — Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. — A description of collateral as "all the debtor's assets'' or "all the debtor's personal property'' or using words of similar import does not reasonably identify the collateral.

(d) Investment property. — Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. — A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-109 Scope.

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-103. Purchase-money security interest; application of payments; burden of establishing

(a) Definitions. — In this section:

(1) "purchase-money collateral'' means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation'' means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. — A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. — A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. — The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof in non-consumer-goods transaction. — In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) Non-consumer-goods transactions; no inference. — The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-104 Control of deposit account.

(a) Requirements for control. — A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the account without further consent by the debtor;

(3) the secured party becomes the bank's customer with respect to the deposit account;

(4) the debtor, secured party, and bank have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the specific deposit account in which the secured party claims a security interest, and (iii) contains one or more provisions addressing the disposition of funds in the deposit account or the right to direct the disposition of funds in the deposit account; or

(5) the name on the deposit account is the name of the secured party or indicates that the secured party has a security interest in the deposit account.

(b) Debtor's right to direct disposition. — A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

(c) No implied duties of bank. — The authentication of a record by the bank under subsection (a)(2) or (a)(4) does not impose upon the bank any duty not expressly agreed to by the bank in the record. The naming of the deposit account in the name of the secured party or with an indication that the secured party has a security interest in the deposit account under subsection (a)(5) does not impose upon the bank any duty not expressly agreed to by the bank.

(d) Conditions not relevant. — A secured party has control under subsection (a)(2) even if any duty of the bank to comply with instructions originated by the secured party directing disposition of the funds in the deposit account is subject to any condition or conditions (other than further consent by the debtor). A secured party has control under subsection (a)(4) even if the provision or provisions addressing the disposition of funds in the deposit account or the right to direct the disposition of funds in the deposit account are subject to any condition or conditions (other than further consent by the debtor).

(e) No inferences. — The procedures and requirements of subsections (a)(4) and (a)(5) available to obtain control shall not be used in interpreting the sufficiency of a secured party's compliance with the procedures and requirements of subsections (a)(1), (a)(2) or (a)(3) to obtain control. The provisions of subsections (a)(4) and (a)(5) shall create no inference regarding the requirements for compliance with subsection (a)(1), (a)(2) or (a)(3).

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, §§ 1, 2.;

§ 9-105 Control of electronic chattel paper.

(a) General rule: control of electronic chattel paper. — A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. — A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 5.;

§ 9-106 Control of investment property.

(a) Control under Section 8-106. — A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8-106.

(b) Control of commodity contract. — A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. — A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(d) Control of securities account. — A secured party has control of a securities account if the name on the securities account is the name of the secured party or indicates that the secured party has a security interest in the securities account.

(e) No implied duties of securities intermediary. — The naming of the securities account in the name of the secured party or with an indication that the secured party has a security interest in the securities account under subsection (d) does not impose upon the securities intermediary any duty not expressly agreed to by the securities intermediary.

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, § 3.;

§ 9-107 Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 5-114(c) or otherwise applicable law or practice.

72 Del. Laws, c. 401, § 1.;

§ 9-108 Sufficiency of description.

(a) Sufficiency of description. — Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. — Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. — A description of collateral as "all the debtor's assets'' or "all the debtor's personal property'' or using words of similar import does not reasonably identify the collateral.

(d) Investment property. — Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. — A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-109 Scope.

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-104. Control of deposit account

(a) Requirements for control. — A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the account without further consent by the debtor;

(3) the secured party becomes the bank's customer with respect to the deposit account;

(4) the debtor, secured party, and bank have authenticated a record that (i) is conspicuously denominated a control agreement, (ii) identifies the specific deposit account in which the secured party claims a security interest, and (iii) contains one or more provisions addressing the disposition of funds in the deposit account or the right to direct the disposition of funds in the deposit account; or

(5) the name on the deposit account is the name of the secured party or indicates that the secured party has a security interest in the deposit account.

(b) Debtor's right to direct disposition. — A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

(c) No implied duties of bank. — The authentication of a record by the bank under subsection (a)(2) or (a)(4) does not impose upon the bank any duty not expressly agreed to by the bank in the record. The naming of the deposit account in the name of the secured party or with an indication that the secured party has a security interest in the deposit account under subsection (a)(5) does not impose upon the bank any duty not expressly agreed to by the bank.

(d) Conditions not relevant. — A secured party has control under subsection (a)(2) even if any duty of the bank to comply with instructions originated by the secured party directing disposition of the funds in the deposit account is subject to any condition or conditions (other than further consent by the debtor). A secured party has control under subsection (a)(4) even if the provision or provisions addressing the disposition of funds in the deposit account or the right to direct the disposition of funds in the deposit account are subject to any condition or conditions (other than further consent by the debtor).

(e) No inferences. — The procedures and requirements of subsections (a)(4) and (a)(5) available to obtain control shall not be used in interpreting the sufficiency of a secured party's compliance with the procedures and requirements of subsections (a)(1), (a)(2) or (a)(3) to obtain control. The provisions of subsections (a)(4) and (a)(5) shall create no inference regarding the requirements for compliance with subsection (a)(1), (a)(2) or (a)(3).

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, §§ 1, 2.;

§ 9-105 Control of electronic chattel paper.

(a) General rule: control of electronic chattel paper. — A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. — A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 5.;

§ 9-106 Control of investment property.

(a) Control under Section 8-106. — A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8-106.

(b) Control of commodity contract. — A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. — A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(d) Control of securities account. — A secured party has control of a securities account if the name on the securities account is the name of the secured party or indicates that the secured party has a security interest in the securities account.

(e) No implied duties of securities intermediary. — The naming of the securities account in the name of the secured party or with an indication that the secured party has a security interest in the securities account under subsection (d) does not impose upon the securities intermediary any duty not expressly agreed to by the securities intermediary.

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, § 3.;

§ 9-107 Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 5-114(c) or otherwise applicable law or practice.

72 Del. Laws, c. 401, § 1.;

§ 9-108 Sufficiency of description.

(a) Sufficiency of description. — Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. — Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. — A description of collateral as "all the debtor's assets'' or "all the debtor's personal property'' or using words of similar import does not reasonably identify the collateral.

(d) Investment property. — Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. — A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-109 Scope.

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-105. Control of electronic chattel paper

(a) General rule: control of electronic chattel paper. — A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. — A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 5.;

§ 9-106 Control of investment property.

(a) Control under Section 8-106. — A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8-106.

(b) Control of commodity contract. — A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. — A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(d) Control of securities account. — A secured party has control of a securities account if the name on the securities account is the name of the secured party or indicates that the secured party has a security interest in the securities account.

(e) No implied duties of securities intermediary. — The naming of the securities account in the name of the secured party or with an indication that the secured party has a security interest in the securities account under subsection (d) does not impose upon the securities intermediary any duty not expressly agreed to by the securities intermediary.

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, § 3.;

§ 9-107 Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 5-114(c) or otherwise applicable law or practice.

72 Del. Laws, c. 401, § 1.;

§ 9-108 Sufficiency of description.

(a) Sufficiency of description. — Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. — Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. — A description of collateral as "all the debtor's assets'' or "all the debtor's personal property'' or using words of similar import does not reasonably identify the collateral.

(d) Investment property. — Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. — A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-109 Scope.

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-106. Control of investment property

(a) Control under Section 8-106. — A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 8-106.

(b) Control of commodity contract. — A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. — A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(d) Control of securities account. — A secured party has control of a securities account if the name on the securities account is the name of the secured party or indicates that the secured party has a security interest in the securities account.

(e) No implied duties of securities intermediary. — The naming of the securities account in the name of the secured party or with an indication that the secured party has a security interest in the securities account under subsection (d) does not impose upon the securities intermediary any duty not expressly agreed to by the securities intermediary.

72 Del. Laws, c. 401, § 1; 76 Del. Laws, c. 92, § 3.;

§ 9-107 Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 5-114(c) or otherwise applicable law or practice.

72 Del. Laws, c. 401, § 1.;

§ 9-108 Sufficiency of description.

(a) Sufficiency of description. — Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. — Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. — A description of collateral as "all the debtor's assets'' or "all the debtor's personal property'' or using words of similar import does not reasonably identify the collateral.

(d) Investment property. — Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. — A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-109 Scope.

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-107. Control of letter-of-credit right

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 5-114(c) or otherwise applicable law or practice.

72 Del. Laws, c. 401, § 1.;

§ 9-108 Sufficiency of description.

(a) Sufficiency of description. — Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. — Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. — A description of collateral as "all the debtor's assets'' or "all the debtor's personal property'' or using words of similar import does not reasonably identify the collateral.

(d) Investment property. — Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. — A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-109 Scope.

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-108. Sufficiency of description

(a) Sufficiency of description. — Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. — Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. — A description of collateral as "all the debtor's assets'' or "all the debtor's personal property'' or using words of similar import does not reasonably identify the collateral.

(d) Investment property. — Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. — A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-109 Scope.

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-109. Scope

(a) General scope of Article. — Except as otherwise provided in subsections (c) and (d), this Article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), as provided in Section 9-110; and

(6) a security interest arising under Section 4-210 or 5-118.

(b) Security interest in secured obligation. — The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c) Extent to which Article does not apply. — This Article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Article;

(2) another statute of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 5-114.

(d) Inapplicability of Article. — This Article does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 9-203 and 9-308;

(B) fixtures in Section 9-334;

(C) fixture filings in Sections 9-501, 9-502, 9-512, 9-516, and 9-519; and

(D) security agreements covering personal and real property in Section 9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account in a consumer transaction, but Sections 9-315 and 9-322 apply with respect to proceeds and priorities in proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-110 Security interests arising under Article 2 or 2A.

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-110. Security interests arising under Article 2 or 2A

A security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-111 Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights.

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;



§ 9-111. Law governing creation, attachment and enforcement of security interests; characterizations; and certain other rights

(a) Law governing classification of collateral and creation, attachment and enforcement of security interests. — If a security agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The classification of the collateral subject to that agreement; and

(2) The creation, attachment, validity and enforcement of the security interest.

(b) Law governing characterization of certain transactions. — If an agreement is governed by the Laws of the State of Delaware, then those Laws shall govern, among other things:

(1) The characterization of a transaction subject to that agreement as (A) an interest in personal property or fixtures that secures payment or performance of an obligation, or (B) a sale, lease, bailment or consignment; and

(2) The characterization of a transaction subject to that agreement as a securitization transaction for purposes of Chapter 27A of this title.

75 Del. Laws, c. 66, § 1.;






PART 2

§ 9-201. General effectiveness of security agreement

(a) General effectiveness. — Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. — A transaction subject to this Article is subject to any applicable rule of law which establishes a different rule for consumers, to any other statute or regulation of this State that regulates the rates, charges, agreements and practices for loans, credit sales, or other extensions of credit, and to any consumer-protection statute or regulation of this State.

(c) Other applicable law controls. — In case of conflict between this Article and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. — This Article does not:

(1) validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

72 Del. Laws, c. 401, § 1.;

§ 9-202 Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this Article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-203 Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(a) Attachment. — A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. — Except as otherwise provided in subsections (c) through (k), a security interest is enforceable against the debtor and third parties with respect to the collateral only if :

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under Section 9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Section 8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under Section 7-106, 9-104, 9-105, 9-106, or 9-107 pursuant to the debtor's security agreement.

(c) Other UCC provisions. — Subsection (b) is subject to Section 4-210 on the security interest of a collecting bank, Section 5-118 on the security interest of a letter-of-credit issuer or nominated person, Section 9-110 on a security interest arising under Article 2 or 2A, and Section 9-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. — A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Article or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. — If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. — The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. — The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. — The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. — The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(j) Authentication of security agreement made by a trust or trustee. — For purposes of subsection (b)(3)(A), if the debtor is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust, the security agreement is properly authenticated if authenticated in the name of either the trust or the trustee by a person authorized to bind the debtor.

(k) Creation of security interest by a trust or trustee. — If the debtor is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust, the debtor's security agreement creates or provides for a security interest whether created or provided for in the name of either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 46-48.;

§ 9-204 After-acquired property; future advances.

(a) After-acquired collateral. — Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. — A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value. — A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

72 Del. Laws, c. 401, § 1.;

§ 9-205 Use or disposition of collateral permissible.

(a) When security interest not invalid or fraudulent. — A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. — This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-206 Security interest arising in purchase or delivery of financial asset.

(a) Security interest when person buys through securities intermediary. — A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. — The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. — A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. — The security interest described in subsection (c) secures the obligation to make payment for the delivery.

72 Del. Laws, c. 401, § 1.;

§ 9-207 Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. — Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. — Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. — Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. — If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 49.;

§ 9-208 Additional duties of secured party having control of collateral.

(a) Applicability of section. — This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 50.;

§ 9-209 Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-202. Title to collateral immaterial

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this Article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-203 Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(a) Attachment. — A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. — Except as otherwise provided in subsections (c) through (k), a security interest is enforceable against the debtor and third parties with respect to the collateral only if :

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under Section 9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Section 8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under Section 7-106, 9-104, 9-105, 9-106, or 9-107 pursuant to the debtor's security agreement.

(c) Other UCC provisions. — Subsection (b) is subject to Section 4-210 on the security interest of a collecting bank, Section 5-118 on the security interest of a letter-of-credit issuer or nominated person, Section 9-110 on a security interest arising under Article 2 or 2A, and Section 9-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. — A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Article or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. — If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. — The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. — The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. — The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. — The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(j) Authentication of security agreement made by a trust or trustee. — For purposes of subsection (b)(3)(A), if the debtor is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust, the security agreement is properly authenticated if authenticated in the name of either the trust or the trustee by a person authorized to bind the debtor.

(k) Creation of security interest by a trust or trustee. — If the debtor is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust, the debtor's security agreement creates or provides for a security interest whether created or provided for in the name of either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 46-48.;

§ 9-204 After-acquired property; future advances.

(a) After-acquired collateral. — Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. — A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value. — A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

72 Del. Laws, c. 401, § 1.;

§ 9-205 Use or disposition of collateral permissible.

(a) When security interest not invalid or fraudulent. — A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. — This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-206 Security interest arising in purchase or delivery of financial asset.

(a) Security interest when person buys through securities intermediary. — A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. — The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. — A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. — The security interest described in subsection (c) secures the obligation to make payment for the delivery.

72 Del. Laws, c. 401, § 1.;

§ 9-207 Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. — Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. — Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. — Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. — If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 49.;

§ 9-208 Additional duties of secured party having control of collateral.

(a) Applicability of section. — This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 50.;

§ 9-209 Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

(a) Attachment. — A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. — Except as otherwise provided in subsections (c) through (k), a security interest is enforceable against the debtor and third parties with respect to the collateral only if :

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under Section 9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Section 8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under Section 7-106, 9-104, 9-105, 9-106, or 9-107 pursuant to the debtor's security agreement.

(c) Other UCC provisions. — Subsection (b) is subject to Section 4-210 on the security interest of a collecting bank, Section 5-118 on the security interest of a letter-of-credit issuer or nominated person, Section 9-110 on a security interest arising under Article 2 or 2A, and Section 9-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. — A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Article or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. — If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. — The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. — The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. — The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. — The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(j) Authentication of security agreement made by a trust or trustee. — For purposes of subsection (b)(3)(A), if the debtor is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust, the security agreement is properly authenticated if authenticated in the name of either the trust or the trustee by a person authorized to bind the debtor.

(k) Creation of security interest by a trust or trustee. — If the debtor is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust, the debtor's security agreement creates or provides for a security interest whether created or provided for in the name of either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 46-48.;

§ 9-204 After-acquired property; future advances.

(a) After-acquired collateral. — Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. — A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value. — A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

72 Del. Laws, c. 401, § 1.;

§ 9-205 Use or disposition of collateral permissible.

(a) When security interest not invalid or fraudulent. — A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. — This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-206 Security interest arising in purchase or delivery of financial asset.

(a) Security interest when person buys through securities intermediary. — A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. — The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. — A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. — The security interest described in subsection (c) secures the obligation to make payment for the delivery.

72 Del. Laws, c. 401, § 1.;

§ 9-207 Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. — Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. — Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. — Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. — If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 49.;

§ 9-208 Additional duties of secured party having control of collateral.

(a) Applicability of section. — This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 50.;

§ 9-209 Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-204. After-acquired property; future advances

(a) After-acquired collateral. — Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. — A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value. — A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

72 Del. Laws, c. 401, § 1.;

§ 9-205 Use or disposition of collateral permissible.

(a) When security interest not invalid or fraudulent. — A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. — This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-206 Security interest arising in purchase or delivery of financial asset.

(a) Security interest when person buys through securities intermediary. — A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. — The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. — A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. — The security interest described in subsection (c) secures the obligation to make payment for the delivery.

72 Del. Laws, c. 401, § 1.;

§ 9-207 Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. — Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. — Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. — Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. — If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 49.;

§ 9-208 Additional duties of secured party having control of collateral.

(a) Applicability of section. — This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 50.;

§ 9-209 Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-205. Use or disposition of collateral permissible

(a) When security interest not invalid or fraudulent. — A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. — This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-206 Security interest arising in purchase or delivery of financial asset.

(a) Security interest when person buys through securities intermediary. — A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. — The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. — A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. — The security interest described in subsection (c) secures the obligation to make payment for the delivery.

72 Del. Laws, c. 401, § 1.;

§ 9-207 Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. — Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. — Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. — Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. — If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 49.;

§ 9-208 Additional duties of secured party having control of collateral.

(a) Applicability of section. — This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 50.;

§ 9-209 Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-206. Security interest arising in purchase or delivery of financial asset

(a) Security interest when person buys through securities intermediary. — A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. — The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. — A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. — The security interest described in subsection (c) secures the obligation to make payment for the delivery.

72 Del. Laws, c. 401, § 1.;

§ 9-207 Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. — Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. — Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. — Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. — If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 49.;

§ 9-208 Additional duties of secured party having control of collateral.

(a) Applicability of section. — This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 50.;

§ 9-209 Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-207. Rights and duties of secured party having possession or control of collateral

(a) Duty of care when secured party in possession. — Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. — Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. — Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. — If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 49.;

§ 9-208 Additional duties of secured party having control of collateral.

(a) Applicability of section. — This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 50.;

§ 9-209 Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-208. Additional duties of secured party having control of collateral

(a) Applicability of section. — This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 50.;

§ 9-209 Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-209. Duties of secured party if account debtor has been notified of assignment

(a) Applicability of section. — Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. — Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. — This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

72 Del. Laws, c. 401, § 1.;

§ 9-210 Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;



§ 9-210. Request for accounting; request regarding list of collateral or statement of account

(a) Definitions. — In this section:

(1) "Request'' means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting'' means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral'' means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account'' means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. — Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. — A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. — A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. — A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. — A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;






PART 3

§ 9-301. Law governing perfection and priority of security interests

Except as otherwise provided in Sections 9-303 through 9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 51.;

§ 9-302 Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

72 Del. Laws, c. 401, § 1.;

§ 9-303 Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) Applicability of section. — This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. — Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. — The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

72 Del. Laws, c. 401, § 1.;

§ 9-304 Law governing perfection and priority of security interests in deposit accounts.

(a) Law of bank's jurisdiction governs. — The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. — The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

72 Del. Laws, c. 401, § 1.;

§ 9-305 Law governing perfection and priority of security interests in investment property.

(a) Governing law: general rules. — Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in Section 8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in Section 8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. — The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. — The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

72 Del. Laws, c. 401, § 1.;

§ 9-306 Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Governing law: issuer's or nominated person's jurisdiction. — Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. — For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5-116.

(c) When section not applicable. — This section does not apply to a security interest that is perfected only under Section 9-308(d).

72 Del. Laws, c. 401, § 1.;

§ 9-307 Location of debtor.

(a) "Place of business.'' — In this section, "place of business'' means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. — Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). — Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. — A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. — A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. — Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

For purposes of paragraph (2) above, if a registered organization designates a main office, a home office, or other comparable office in accordance with the law of the United States, such registered organization is located in the State that such main office, home office, or other comparable office is located.

(g) Continuation of location: change in status of registered organization. — A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. — The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one State. — A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. — A foreign air carrier under the Federal Aviation Act of 1958 [see now 49 U.S.C. § 40101 et seq.], as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Location of trusts and trustees. — A debtor that is a trust that is a registered organization is located in the jurisdiction of the trust specified by subsection (e) or (f). A debtor that is a trust that is not a registered organization is located in the jurisdiction of the trust specified by subsection (b)(2) or (b)(3). A debtor that is a trustee acting with respect to property held in trust is located in the jurisdiction of the trustee specified by subsection (b), (e), (f) or (i).

(l) Section applies only to this part. — This section applies only for purposes of this part.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 52; 79 Del. Laws, c. 15, § 6.;

§ 9-308 When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. — Except as otherwise provided in this section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. — An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. — A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d) Supporting obligation. — Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. — Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. — Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. — Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-309 Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-302. Law governing perfection and priority of agricultural liens

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

72 Del. Laws, c. 401, § 1.;

§ 9-303 Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) Applicability of section. — This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. — Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. — The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

72 Del. Laws, c. 401, § 1.;

§ 9-304 Law governing perfection and priority of security interests in deposit accounts.

(a) Law of bank's jurisdiction governs. — The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. — The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

72 Del. Laws, c. 401, § 1.;

§ 9-305 Law governing perfection and priority of security interests in investment property.

(a) Governing law: general rules. — Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in Section 8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in Section 8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. — The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. — The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

72 Del. Laws, c. 401, § 1.;

§ 9-306 Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Governing law: issuer's or nominated person's jurisdiction. — Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. — For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5-116.

(c) When section not applicable. — This section does not apply to a security interest that is perfected only under Section 9-308(d).

72 Del. Laws, c. 401, § 1.;

§ 9-307 Location of debtor.

(a) "Place of business.'' — In this section, "place of business'' means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. — Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). — Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. — A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. — A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. — Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

For purposes of paragraph (2) above, if a registered organization designates a main office, a home office, or other comparable office in accordance with the law of the United States, such registered organization is located in the State that such main office, home office, or other comparable office is located.

(g) Continuation of location: change in status of registered organization. — A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. — The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one State. — A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. — A foreign air carrier under the Federal Aviation Act of 1958 [see now 49 U.S.C. § 40101 et seq.], as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Location of trusts and trustees. — A debtor that is a trust that is a registered organization is located in the jurisdiction of the trust specified by subsection (e) or (f). A debtor that is a trust that is not a registered organization is located in the jurisdiction of the trust specified by subsection (b)(2) or (b)(3). A debtor that is a trustee acting with respect to property held in trust is located in the jurisdiction of the trustee specified by subsection (b), (e), (f) or (i).

(l) Section applies only to this part. — This section applies only for purposes of this part.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 52; 79 Del. Laws, c. 15, § 6.;

§ 9-308 When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. — Except as otherwise provided in this section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. — An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. — A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d) Supporting obligation. — Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. — Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. — Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. — Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-309 Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title

(a) Applicability of section. — This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. — Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. — The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

72 Del. Laws, c. 401, § 1.;

§ 9-304 Law governing perfection and priority of security interests in deposit accounts.

(a) Law of bank's jurisdiction governs. — The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. — The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

72 Del. Laws, c. 401, § 1.;

§ 9-305 Law governing perfection and priority of security interests in investment property.

(a) Governing law: general rules. — Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in Section 8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in Section 8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. — The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. — The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

72 Del. Laws, c. 401, § 1.;

§ 9-306 Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Governing law: issuer's or nominated person's jurisdiction. — Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. — For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5-116.

(c) When section not applicable. — This section does not apply to a security interest that is perfected only under Section 9-308(d).

72 Del. Laws, c. 401, § 1.;

§ 9-307 Location of debtor.

(a) "Place of business.'' — In this section, "place of business'' means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. — Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). — Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. — A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. — A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. — Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

For purposes of paragraph (2) above, if a registered organization designates a main office, a home office, or other comparable office in accordance with the law of the United States, such registered organization is located in the State that such main office, home office, or other comparable office is located.

(g) Continuation of location: change in status of registered organization. — A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. — The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one State. — A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. — A foreign air carrier under the Federal Aviation Act of 1958 [see now 49 U.S.C. § 40101 et seq.], as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Location of trusts and trustees. — A debtor that is a trust that is a registered organization is located in the jurisdiction of the trust specified by subsection (e) or (f). A debtor that is a trust that is not a registered organization is located in the jurisdiction of the trust specified by subsection (b)(2) or (b)(3). A debtor that is a trustee acting with respect to property held in trust is located in the jurisdiction of the trustee specified by subsection (b), (e), (f) or (i).

(l) Section applies only to this part. — This section applies only for purposes of this part.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 52; 79 Del. Laws, c. 15, § 6.;

§ 9-308 When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. — Except as otherwise provided in this section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. — An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. — A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d) Supporting obligation. — Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. — Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. — Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. — Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-309 Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-304. Law governing perfection and priority of security interests in deposit accounts

(a) Law of bank's jurisdiction governs. — The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. — The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

72 Del. Laws, c. 401, § 1.;

§ 9-305 Law governing perfection and priority of security interests in investment property.

(a) Governing law: general rules. — Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in Section 8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in Section 8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. — The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. — The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

72 Del. Laws, c. 401, § 1.;

§ 9-306 Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Governing law: issuer's or nominated person's jurisdiction. — Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. — For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5-116.

(c) When section not applicable. — This section does not apply to a security interest that is perfected only under Section 9-308(d).

72 Del. Laws, c. 401, § 1.;

§ 9-307 Location of debtor.

(a) "Place of business.'' — In this section, "place of business'' means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. — Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). — Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. — A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. — A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. — Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

For purposes of paragraph (2) above, if a registered organization designates a main office, a home office, or other comparable office in accordance with the law of the United States, such registered organization is located in the State that such main office, home office, or other comparable office is located.

(g) Continuation of location: change in status of registered organization. — A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. — The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one State. — A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. — A foreign air carrier under the Federal Aviation Act of 1958 [see now 49 U.S.C. § 40101 et seq.], as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Location of trusts and trustees. — A debtor that is a trust that is a registered organization is located in the jurisdiction of the trust specified by subsection (e) or (f). A debtor that is a trust that is not a registered organization is located in the jurisdiction of the trust specified by subsection (b)(2) or (b)(3). A debtor that is a trustee acting with respect to property held in trust is located in the jurisdiction of the trustee specified by subsection (b), (e), (f) or (i).

(l) Section applies only to this part. — This section applies only for purposes of this part.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 52; 79 Del. Laws, c. 15, § 6.;

§ 9-308 When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. — Except as otherwise provided in this section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. — An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. — A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d) Supporting obligation. — Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. — Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. — Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. — Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-309 Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-305. Law governing perfection and priority of security interests in investment property

(a) Governing law: general rules. — Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in Section 8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in Section 8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. — The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this Article, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. — The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

72 Del. Laws, c. 401, § 1.;

§ 9-306 Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Governing law: issuer's or nominated person's jurisdiction. — Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. — For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5-116.

(c) When section not applicable. — This section does not apply to a security interest that is perfected only under Section 9-308(d).

72 Del. Laws, c. 401, § 1.;

§ 9-307 Location of debtor.

(a) "Place of business.'' — In this section, "place of business'' means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. — Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). — Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. — A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. — A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. — Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

For purposes of paragraph (2) above, if a registered organization designates a main office, a home office, or other comparable office in accordance with the law of the United States, such registered organization is located in the State that such main office, home office, or other comparable office is located.

(g) Continuation of location: change in status of registered organization. — A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. — The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one State. — A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. — A foreign air carrier under the Federal Aviation Act of 1958 [see now 49 U.S.C. § 40101 et seq.], as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Location of trusts and trustees. — A debtor that is a trust that is a registered organization is located in the jurisdiction of the trust specified by subsection (e) or (f). A debtor that is a trust that is not a registered organization is located in the jurisdiction of the trust specified by subsection (b)(2) or (b)(3). A debtor that is a trustee acting with respect to property held in trust is located in the jurisdiction of the trustee specified by subsection (b), (e), (f) or (i).

(l) Section applies only to this part. — This section applies only for purposes of this part.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 52; 79 Del. Laws, c. 15, § 6.;

§ 9-308 When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. — Except as otherwise provided in this section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. — An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. — A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d) Supporting obligation. — Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. — Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. — Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. — Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-309 Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-306. Law governing perfection and priority of security interests in letter-of-credit rights

(a) Governing law: issuer's or nominated person's jurisdiction. — Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. — For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 5-116.

(c) When section not applicable. — This section does not apply to a security interest that is perfected only under Section 9-308(d).

72 Del. Laws, c. 401, § 1.;

§ 9-307 Location of debtor.

(a) "Place of business.'' — In this section, "place of business'' means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. — Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). — Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. — A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. — A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. — Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

For purposes of paragraph (2) above, if a registered organization designates a main office, a home office, or other comparable office in accordance with the law of the United States, such registered organization is located in the State that such main office, home office, or other comparable office is located.

(g) Continuation of location: change in status of registered organization. — A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. — The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one State. — A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. — A foreign air carrier under the Federal Aviation Act of 1958 [see now 49 U.S.C. § 40101 et seq.], as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Location of trusts and trustees. — A debtor that is a trust that is a registered organization is located in the jurisdiction of the trust specified by subsection (e) or (f). A debtor that is a trust that is not a registered organization is located in the jurisdiction of the trust specified by subsection (b)(2) or (b)(3). A debtor that is a trustee acting with respect to property held in trust is located in the jurisdiction of the trustee specified by subsection (b), (e), (f) or (i).

(l) Section applies only to this part. — This section applies only for purposes of this part.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 52; 79 Del. Laws, c. 15, § 6.;

§ 9-308 When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. — Except as otherwise provided in this section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. — An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. — A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d) Supporting obligation. — Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. — Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. — Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. — Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-309 Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-307. Location of debtor

(a) "Place of business.'' — In this section, "place of business'' means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. — Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). — Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. — A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. — A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. — Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

For purposes of paragraph (2) above, if a registered organization designates a main office, a home office, or other comparable office in accordance with the law of the United States, such registered organization is located in the State that such main office, home office, or other comparable office is located.

(g) Continuation of location: change in status of registered organization. — A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. — The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one State. — A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. — A foreign air carrier under the Federal Aviation Act of 1958 [see now 49 U.S.C. § 40101 et seq.], as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Location of trusts and trustees. — A debtor that is a trust that is a registered organization is located in the jurisdiction of the trust specified by subsection (e) or (f). A debtor that is a trust that is not a registered organization is located in the jurisdiction of the trust specified by subsection (b)(2) or (b)(3). A debtor that is a trustee acting with respect to property held in trust is located in the jurisdiction of the trustee specified by subsection (b), (e), (f) or (i).

(l) Section applies only to this part. — This section applies only for purposes of this part.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 52; 79 Del. Laws, c. 15, § 6.;

§ 9-308 When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. — Except as otherwise provided in this section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. — An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. — A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d) Supporting obligation. — Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. — Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. — Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. — Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-309 Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-308. When security interest or agricultural lien is perfected; continuity of perfection

(a) Perfection of security interest. — Except as otherwise provided in this section and Section 9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. — An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. — A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d) Supporting obligation. — Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. — Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. — Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. — Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

72 Del. Laws, c. 401, § 1.;

§ 9-309 Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-309. Security interest perfected upon attachment

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 2-401, 2-505, 2-711(3), or 2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 4-210;

(8) a security interest of an issuer or nominated person arising under Section 5-118;

(9) a security interest arising in the delivery of a financial asset under Section 9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

72 Del. Laws, c. 401, § 1.;

§ 9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

(a) General rule: perfection by filing. — Except as otherwise provided in subsection (b) and Section 9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. — The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 9-308(d), (e), (f), or (g);

(2) that is perfected under Section 9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under Section 9-314;

(9) in proceeds which is perfected under Section 9-315; or

(10) that is perfected under Section 9-316.

(c) Assignment of perfected security interest. — If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 53, 54.;

§ 9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties

(a) Security interest subject to other law. — Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 9-310(a);

(2) Subchapter II of Chapter 23 of Title 21, relating to the notation of liens and encumbrances on certificates of title for motor vehicles; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. — Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) and Sections 9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. — Except as otherwise provided in subsection (d) and Section 9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d) Inapplicability to certain inventory. — During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 7.;

§ 9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession

(a) Perfection by filing permitted. — A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. — Except as otherwise provided in Section 9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 9-314;

(2) and except as otherwise provided in Section 9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 9-313.

(c) Goods covered by negotiable document. — While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. — While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. — A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. — A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. — A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. — After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this Article.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 55.;

§ 9-313 When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-313. When possession by or delivery to secured party perfects security interest without filing

(a) Perfection by possession or delivery. — Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 8-301.

(b) Goods covered by certificate of title. — With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-316(d).

(c) Collateral in possession of person other than debtor. — With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. — If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. — A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. — A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. — If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. — A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. — A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 56.;

§ 9-314 Perfection by control.

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-314. Perfection by control

(a) Perfection by control. — A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107.

(b) Specified collateral: time of perfection by control; continuation of perfection. — A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-106, 9-104, 9-105, or 9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.''

(c) Investment property: time of perfection by control; continuation of perfection. — A security interest in investment property is perfected by control under Section 9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 57, 58.;

§ 9-315 Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-315. Secured party's rights on disposition of collateral and in proceeds

(a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. — Except as otherwise provided in this Article and in Section 2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. — Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. — A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. — A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. — If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 9-515 or is terminated under Section 9-513; or

(2) the 21st day after the security interest attaches to the proceeds.

72 Del. Laws, c. 401, § 1.;

§ 9-316 Effect of change in governing law.

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-316. Effect of change in governing law

(a) General rule: effect on perfection of change in governing law. — A security interest perfected pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. — A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. — Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interests becomes unperfected against purchasers. — A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. — A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. — If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. — The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. — If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, §§ 8, 9.;

§ 9-317 Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-317. Interests that take priority over or take free of security interest or agricultural lien

(a) Conflicting security interests and rights of lien creditors. — A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. — Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. — Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. — A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. — Except as otherwise provided in Sections 9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, §§ 59, 60; 79 Del. Laws, c. 15, §§ 10, 11.;

§ 9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

(a) Seller retains no interest. — A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

72 Del. Laws, c. 401, § 1.;

§ 9-319 Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-319. Rights and title of consignee with respect to creditors and purchasers

(a) Consignee has consignor's rights. — Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. — For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

72 Del. Laws, c. 401, § 1.;

§ 9-320 Buyer of goods.

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-320. Buyer of goods

(a) Buyer in ordinary course of business. — Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. — Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). — To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 9-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or minehead. — A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. — Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 9-313.

72 Del. Laws, c. 401, § 1.;

§ 9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-321. Licensee of general intangible and lessee of goods in ordinary course of business

(a) "Licensee in ordinary course of business.'' — In this section, "licensee in ordinary course of business'' means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. — A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. — A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

72 Del. Laws, c. 401, § 1.;

§ 9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-322. Priorities among conflicting security interests in and agricultural liens on same collateral

(a) General priority rules. — Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. — For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. — Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 9-327, 9-328, 9-329, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. — Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). — Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). — Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 4-210 with respect to a security interest of a collecting bank;

(3) Section 5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 9-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. — A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

72 Del. Laws, c. 401, § 1.;

§ 9-323 Future advances.

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-323. Future advances

(a) When priority based on time of advance. — Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9-309 when it attaches; or

(B) temporarily under Section 9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. — Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. — Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. — Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. — Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. — Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. — Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

72 Del. Laws, c. 401, § 1.;

§ 9-324 Priority of purchase-money security interests.

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-324. Priority of purchase-money security interests

(a) General rule: purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock that are farm products has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. — Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 9-330, and, except as otherwise provided in Section 9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. — Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. — Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. — Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 9-312(e) or (f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. — Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. — If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 9-322(a) applies to the qualifying security interests.

72 Del. Laws, c. 401, § 1.;

§ 9-325 Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-325. Priority of security interests in transferred collateral

(a) Subordination of security interest in transferred collateral. — Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. — Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 9-322(a) or 9-324; or

(2) arose solely under Section 2-711(3) or 2A-508(5).

72 Del. Laws, c. 401, § 1.;

§ 9-326 Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-326. Priority of security interests created by new debtor

(a) Subordination of security interest created by new debtor. — Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. — The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 12.;

§ 9-327 Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-327. Priority of security interests in deposit account

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

72 Del. Laws, c. 401, § 1.;

§ 9-328 Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-328. Priority of security interests in investment property

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 9-313(a) and not by control under Section 9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 9-322 and 9-323.

72 Del. Laws, c. 401, § 1.;

§ 9-329 Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-329. Priority of security interests in letter-of-credit right

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9-314 rank according to priority in time of obtaining control.

72 Del. Laws, c. 401, § 1.;

§ 9-330 Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-330. Priority of purchaser of chattel paper or instrument

(a) Purchaser's priority: security interest claimed merely as proceeds. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. — A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. — Except as otherwise provided in Section 9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. — Except as otherwise provided in Section 9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. — For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. — For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-331. Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8

(a) Rights under Articles 3, 7, and 8 not limited. — This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. — This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Article 8.

(c) Filing not notice. — Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

72 Del. Laws, c. 401, § 1.;

§ 9-332 Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-332. Transfer of money; transfer of funds from deposit account

(a) Transferee of money. — A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. — A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-333 Priority of certain liens arising by operation of law.

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-333. Priority of certain liens arising by operation of law

(a) "Possessory lien.'' — In this section, "possessory lien'' means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. — A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

72 Del. Laws, c. 401, § 1.;

§ 9-334 Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-334. Priority of security interests in fixtures and crops

(a) Security interest in fixtures under this Article. — A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. — This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. — In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. — Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. — A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 9-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. — A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) priority. — The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. — A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. — A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

72 Del. Laws, c. 401, § 1.;

§ 9-335 Accessions.

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-335. Accessions

(a) Creation of security interest in accession. — A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. — If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. — Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. — A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 9-311(b).

(e) Removal of accession after default. — After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. — A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-336 Commingled goods.

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-336. Commingled goods

(a) "Commingled goods.'' — In this section, "commingled goods'' means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. — A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. — If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. — If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. — Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. — If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

72 Del. Laws, c. 401, § 1.;

§ 9-337 Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-337. Priority of security interests in goods covered by certificate of title

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 61.;

§ 9-339 Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-339. Priority subject to subordination

This Article does not preclude subordination by agreement by a person entitled to priority.

72 Del. Laws, c. 401, § 1.;

§ 9-340 Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-340. Effectiveness of right of recoupment or set-off against deposit account

(a) Exercise of recoupment or set-off. — Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against the deposit account notwithstanding that a secured party holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. — Except as otherwise provided in subsection (c), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. — The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 9-104(a)(3), if the set-off is based on a claim against the debtor.

(d) No creation of set-off or recoupment right and no overriding of limitations or restrictions of other law. — This section neither creates a right of set-off or recoupment nor is it intended to override any limitations or restrictions that other law imposes on the exercise of those rights.

72 Del. Laws, c. 401, § 1.;

§ 9-341 Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-341. Bank's rights and duties with respect to deposit account

Except as otherwise provided in Section 9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

72 Del. Laws, c. 401, § 1.;

§ 9-342 Banks right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;



§ 9-342. Banks right to refuse to enter into or disclose existence of control agreement

This Article does not require a bank to enter into an agreement of the kind described in Section 9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

72 Del. Laws, c. 401, § 1.;






PART 4

§ 9-401. Alienability of debtor's rights

(a) Other law governs alienability; exceptions. — Except as otherwise provided in subsection (b) and Sections 9-406, 9-407, 9-408, and 9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this Article.

(b) Agreement does not prevent transfer. — An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

72 Del. Laws, c. 401, § 1.;

§ 9-402 Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract, tort or otherwise for the debtor's acts or omissions.

72 Del. Laws, c. 401, § 1.;

§ 9-403 Agreement not to assert defenses against assignee.

(a) "Value.'' — In this section, "value'' has the meaning provided in Section 3-303(a).

(b) Agreement not to assert claim or defense. — Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under Section 3-305(a).

(c) When subsection (b) not applicable. — Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under Section 3-305(b).

(d) Omission of required statement in consumer transaction. — In a consumer transaction, if (i) a record evidences the account debtor's obligation, (ii) law other than this Article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and (iii) the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. — Except as otherwise provided in subsection (d), this section does not displace law other than this Article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

72 Del. Laws, c. 401, § 1.;

§ 9-404 Rights acquired by assignee; claims and defenses against assignee.

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. — Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. — Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. — In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-405 Modification of assigned contract.

(a) Effect of modification on assignee. — A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). — Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under Section 9-406(a).

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Discharge of account debtor; effect of notification. — Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. — Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. — Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (e) and Sections 2A-303 and 9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. — Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(f) Legal restrictions on assignment generally ineffective. — Except as otherwise provided in Sections 2A-303 and 9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. — Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability. — This section does not apply to:

(1) an assignment of a health-care-insurance receivable;

(2) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(4) an interest in a trust, including any right or power of a beneficiary (including a settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(5) an interest in a partnership or limited liability company.

Subsection (f) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of, a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (f): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(j) Section prevails over inconsistent law. — Except as otherwise provided in subsection (i), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 1, 2; 73 Del. Laws, c. 330, §§ 3, 4; 79 Del. Laws, c. 15, § 13.;

§ 9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. — Except as otherwise provided in Section 2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. — The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

72 Del. Laws, c. 401, § 1.;

§ 9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. — Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(c) Legal restrictions on assignment generally ineffective. — A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). — To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability. — This section does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(3) an interest in a trust, including any right or power of a beneficiary (including the settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(4) an interest in a partnership or limited liability company.

Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (c): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(f) Section prevails over inconsistent law. — Except as otherwise provided in subsection (e), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 3, 4; 73 Del. Laws, c. 330, §§ 5, 6; 79 Del. Laws, c. 15, § 14.;

§ 9-409 Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;



§ 9-402. Secured party not obligated on contract of debtor or in tort

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract, tort or otherwise for the debtor's acts or omissions.

72 Del. Laws, c. 401, § 1.;

§ 9-403 Agreement not to assert defenses against assignee.

(a) "Value.'' — In this section, "value'' has the meaning provided in Section 3-303(a).

(b) Agreement not to assert claim or defense. — Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under Section 3-305(a).

(c) When subsection (b) not applicable. — Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under Section 3-305(b).

(d) Omission of required statement in consumer transaction. — In a consumer transaction, if (i) a record evidences the account debtor's obligation, (ii) law other than this Article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and (iii) the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. — Except as otherwise provided in subsection (d), this section does not displace law other than this Article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

72 Del. Laws, c. 401, § 1.;

§ 9-404 Rights acquired by assignee; claims and defenses against assignee.

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. — Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. — Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. — In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-405 Modification of assigned contract.

(a) Effect of modification on assignee. — A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). — Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under Section 9-406(a).

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Discharge of account debtor; effect of notification. — Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. — Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. — Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (e) and Sections 2A-303 and 9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. — Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(f) Legal restrictions on assignment generally ineffective. — Except as otherwise provided in Sections 2A-303 and 9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. — Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability. — This section does not apply to:

(1) an assignment of a health-care-insurance receivable;

(2) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(4) an interest in a trust, including any right or power of a beneficiary (including a settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(5) an interest in a partnership or limited liability company.

Subsection (f) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of, a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (f): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(j) Section prevails over inconsistent law. — Except as otherwise provided in subsection (i), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 1, 2; 73 Del. Laws, c. 330, §§ 3, 4; 79 Del. Laws, c. 15, § 13.;

§ 9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. — Except as otherwise provided in Section 2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. — The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

72 Del. Laws, c. 401, § 1.;

§ 9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. — Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(c) Legal restrictions on assignment generally ineffective. — A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). — To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability. — This section does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(3) an interest in a trust, including any right or power of a beneficiary (including the settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(4) an interest in a partnership or limited liability company.

Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (c): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(f) Section prevails over inconsistent law. — Except as otherwise provided in subsection (e), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 3, 4; 73 Del. Laws, c. 330, §§ 5, 6; 79 Del. Laws, c. 15, § 14.;

§ 9-409 Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;



§ 9-403. Agreement not to assert defenses against assignee

(a) "Value.'' — In this section, "value'' has the meaning provided in Section 3-303(a).

(b) Agreement not to assert claim or defense. — Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under Section 3-305(a).

(c) When subsection (b) not applicable. — Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under Section 3-305(b).

(d) Omission of required statement in consumer transaction. — In a consumer transaction, if (i) a record evidences the account debtor's obligation, (ii) law other than this Article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and (iii) the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. — Except as otherwise provided in subsection (d), this section does not displace law other than this Article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

72 Del. Laws, c. 401, § 1.;

§ 9-404 Rights acquired by assignee; claims and defenses against assignee.

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. — Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. — Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. — In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-405 Modification of assigned contract.

(a) Effect of modification on assignee. — A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). — Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under Section 9-406(a).

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Discharge of account debtor; effect of notification. — Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. — Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. — Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (e) and Sections 2A-303 and 9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. — Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(f) Legal restrictions on assignment generally ineffective. — Except as otherwise provided in Sections 2A-303 and 9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. — Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability. — This section does not apply to:

(1) an assignment of a health-care-insurance receivable;

(2) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(4) an interest in a trust, including any right or power of a beneficiary (including a settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(5) an interest in a partnership or limited liability company.

Subsection (f) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of, a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (f): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(j) Section prevails over inconsistent law. — Except as otherwise provided in subsection (i), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 1, 2; 73 Del. Laws, c. 330, §§ 3, 4; 79 Del. Laws, c. 15, § 13.;

§ 9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. — Except as otherwise provided in Section 2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. — The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

72 Del. Laws, c. 401, § 1.;

§ 9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. — Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(c) Legal restrictions on assignment generally ineffective. — A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). — To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability. — This section does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(3) an interest in a trust, including any right or power of a beneficiary (including the settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(4) an interest in a partnership or limited liability company.

Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (c): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(f) Section prevails over inconsistent law. — Except as otherwise provided in subsection (e), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 3, 4; 73 Del. Laws, c. 330, §§ 5, 6; 79 Del. Laws, c. 15, § 14.;

§ 9-409 Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;



§ 9-404. Rights acquired by assignee; claims and defenses against assignee

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. — Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. — Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. — In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-405 Modification of assigned contract.

(a) Effect of modification on assignee. — A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). — Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under Section 9-406(a).

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Discharge of account debtor; effect of notification. — Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. — Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. — Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (e) and Sections 2A-303 and 9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. — Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(f) Legal restrictions on assignment generally ineffective. — Except as otherwise provided in Sections 2A-303 and 9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. — Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability. — This section does not apply to:

(1) an assignment of a health-care-insurance receivable;

(2) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(4) an interest in a trust, including any right or power of a beneficiary (including a settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(5) an interest in a partnership or limited liability company.

Subsection (f) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of, a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (f): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(j) Section prevails over inconsistent law. — Except as otherwise provided in subsection (i), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 1, 2; 73 Del. Laws, c. 330, §§ 3, 4; 79 Del. Laws, c. 15, § 13.;

§ 9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. — Except as otherwise provided in Section 2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. — The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

72 Del. Laws, c. 401, § 1.;

§ 9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. — Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(c) Legal restrictions on assignment generally ineffective. — A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). — To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability. — This section does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(3) an interest in a trust, including any right or power of a beneficiary (including the settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(4) an interest in a partnership or limited liability company.

Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (c): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(f) Section prevails over inconsistent law. — Except as otherwise provided in subsection (e), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 3, 4; 73 Del. Laws, c. 330, §§ 5, 6; 79 Del. Laws, c. 15, § 14.;

§ 9-409 Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;



§ 9-405. Modification of assigned contract

(a) Effect of modification on assignee. — A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). — Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under Section 9-406(a).

(c) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. — This section does not apply to an assignment of a health-care-insurance receivable.

72 Del. Laws, c. 401, § 1.;

§ 9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Discharge of account debtor; effect of notification. — Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. — Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. — Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (e) and Sections 2A-303 and 9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. — Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(f) Legal restrictions on assignment generally ineffective. — Except as otherwise provided in Sections 2A-303 and 9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. — Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability. — This section does not apply to:

(1) an assignment of a health-care-insurance receivable;

(2) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(4) an interest in a trust, including any right or power of a beneficiary (including a settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(5) an interest in a partnership or limited liability company.

Subsection (f) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of, a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (f): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(j) Section prevails over inconsistent law. — Except as otherwise provided in subsection (i), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 1, 2; 73 Del. Laws, c. 330, §§ 3, 4; 79 Del. Laws, c. 15, § 13.;

§ 9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. — Except as otherwise provided in Section 2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. — The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

72 Del. Laws, c. 401, § 1.;

§ 9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. — Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(c) Legal restrictions on assignment generally ineffective. — A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). — To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability. — This section does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(3) an interest in a trust, including any right or power of a beneficiary (including the settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(4) an interest in a partnership or limited liability company.

Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (c): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(f) Section prevails over inconsistent law. — Except as otherwise provided in subsection (e), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 3, 4; 73 Del. Laws, c. 330, §§ 5, 6; 79 Del. Laws, c. 15, § 14.;

§ 9-409 Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;



§ 9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective

(a) Discharge of account debtor; effect of notification. — Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. — Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. — Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (e) and Sections 2A-303 and 9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. — Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(f) Legal restrictions on assignment generally ineffective. — Except as otherwise provided in Sections 2A-303 and 9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. — Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. — This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability. — This section does not apply to:

(1) an assignment of a health-care-insurance receivable;

(2) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(3) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(4) an interest in a trust, including any right or power of a beneficiary (including a settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(5) an interest in a partnership or limited liability company.

Subsection (f) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of, a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (f): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(j) Section prevails over inconsistent law. — Except as otherwise provided in subsection (i), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 1, 2; 73 Del. Laws, c. 330, §§ 3, 4; 79 Del. Laws, c. 15, § 13.;

§ 9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. — Except as otherwise provided in Section 2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. — The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

72 Del. Laws, c. 401, § 1.;

§ 9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. — Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(c) Legal restrictions on assignment generally ineffective. — A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). — To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability. — This section does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(3) an interest in a trust, including any right or power of a beneficiary (including the settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(4) an interest in a partnership or limited liability company.

Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (c): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(f) Section prevails over inconsistent law. — Except as otherwise provided in subsection (e), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 3, 4; 73 Del. Laws, c. 330, §§ 5, 6; 79 Del. Laws, c. 15, § 14.;

§ 9-409 Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;



§ 9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. — Except as otherwise provided in Section 2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. — The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

72 Del. Laws, c. 401, § 1.;

§ 9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. — Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(c) Legal restrictions on assignment generally ineffective. — A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). — To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability. — This section does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(3) an interest in a trust, including any right or power of a beneficiary (including the settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(4) an interest in a partnership or limited liability company.

Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (c): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(f) Section prevails over inconsistent law. — Except as otherwise provided in subsection (e), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 3, 4; 73 Del. Laws, c. 330, §§ 5, 6; 79 Del. Laws, c. 15, § 14.;

§ 9-409 Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;



§ 9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

(a) Term restricting assignment generally ineffective. — Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. — Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 9-610 or an acceptance of collateral under Section 9-620.

(c) Legal restrictions on assignment generally ineffective. — A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). — To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this Article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Inapplicability. — This section does not apply to:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. § 104(a)(1) or (2), as amended from time to time;

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. § 1396p(d)(4), as amended from time to time;

(3) an interest in a trust, including any right or power of a beneficiary (including the settlor) or owner of a trust, arising under a governing instrument (as defined in Section 3301(e) of Title 12), Title 12, or other applicable law, to the extent that Delaware law governs such interest; or

(4) an interest in a partnership or limited liability company.

Subsection (c) does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes, to the extent that the statute is inconsistent with subsection (c): Section 9011 of Title 11 (prohibiting assignment of victim awards and recoveries); Section 2728 of Title 18 (restricting transferability of benefits, rights, privileges or options accruing under certain annuity contracts); Section 6863 of Title 18 (prohibiting assignment of medical negligence compensation claims); Section 2355 of Title 19 (prohibiting assignment of workers' compensation claims or payment for compensation due or to become due); and Section 4808 of Title 29 (prohibiting assignment of lottery prizes).

(f) Section prevails over inconsistent law. — Except as otherwise provided in subsection (e), this section prevails over any inconsistent provision of an existing or future statute, rule or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section and states that the provision prevails over this section.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 236, §§ 3, 4; 73 Del. Laws, c. 330, §§ 5, 6; 79 Del. Laws, c. 15, § 14.;

§ 9-409 Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;



§ 9-409. Restrictions on assignment of letter-of-credit rights ineffective

(a) Term or law restricting assignment generally ineffective. — A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). — To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

72 Del. Laws, c. 401, § 1.;






PART 5

§ 9-501. Filing office

(a) Filing offices. — Except as otherwise provided in subsection (b), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) the office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) the office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities. — The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

72 Del. Laws, c. 401, § 1.;

§ 9-502 Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

(a) Sufficiency of financing statement. — Subject to subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Real property-related financing statements. — Except as otherwise provided in Section 9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed in the real property records;

(3) provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. — A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) the record indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) the record satisfies the requirements for a financing statement in this section, but the record need not indicate that it is to be filed in the real property records; and

(4) the record is duly recorded.

A record of a mortgage is not a financing statement but is effective as a financing statement as provided in § 9-502(c) of this title.

(d) Filing before security agreement or attachment. — A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

72 Del. Laws, c. 401, § 1; 75 Del. Laws, c. 66, § 2; 79 Del. Laws, c. 15, § 15.;

§ 9-503 Name of debtor and secured party.

(a) Sufficiency of debtor's name. — A financing statement sufficiently provides the name of the debtor:

(1) except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record inclusive of the record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, restate, or correct the registered organization's name;

(2) subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:

(i) if the organic record of the trust specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) if the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in trust; or

(ii) if the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) if the debtor is an individual, only if the financing statement:

(A) provides the individual name of the debtor;

(B) provides the surname and first personal name of the debtor; or

(C) subject to subsection (g), provides the name of the individual which is indicated on a driver's license or identification card that this State has issued to the individual and which has not expired; and

(5) in other cases:

(A) if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor .

(b) Additional debtor-related information. — A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under subsection (a)(5)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. — A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. — Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. — A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. — The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent'' under subsection (a)(2).

(g) Multiple driver's licenses or identification cards. — If this State has issued to an individual more than one driver's license or identification card of a kind described in subsection (a)(4)(C), the one that was issued most recently is the one to which subsection (a)(4)(C) refers.

(h) Definition. — In this section, the "name of the settlor or testator'' means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record inclusive of the record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, restate, or correct the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 62; 79 Del. Laws, c. 15, § 16.;

§ 9-504 Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to Section 9-108; or

(2) an indication that the financing statement covers all assets or all personal property.

72 Del. Laws, c. 401, § 1.;

§ 9-504A Indication of collateral that is accounts, chattel paper, instruments or general intangibles.

(a) A financing statement sufficiently indicates the collateral that it covers if the collateral is accounts, chattel paper, instruments or general intangibles and:

(1) The financing statement provides a description of one or more records (such as a computer file, microfiche list, printed list or other record) in the possession or control of the secured party and such record or records identify the specific accounts, chattel paper, instruments or general intangibles constituting the collateral;

(2) The financing statement indicates:

(A) That the items described on the record or records in the possession or control of the secured party are accounts, chattel paper, instruments or general intangibles; or

(B) The nature of the items on the record or records in the possession or control of the secured party by general description or category; and

(3) The record or records in the possession or control of the secured party contain:

(A) Confidential information, such as credit card numbers, loan numbers or taxpayer identification numbers, identifying the specific account debtors or persons obligated on the instruments; or

(B) A description of 100 or more specific accounts, chattel paper, instruments or general intangibles.

(b) Subsection (a) provides an additional method of sufficiently indicating collateral in a financing statement for purposes of this Article. A financing statement not complying with subsection (a) but otherwise complying with § 9-504 shall sufficiently indicate the collateral it covers for purposes of this Article.

74 Del. Laws, c. 332, § 63.;

§ 9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) Use of terms other than "debtor'' and "secured party.'' — A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 9-311(a), using the terms "consignor'', "consignee'', "lessor'', "lessee'', "bailor'', "bailee'', "licensor'', "licensee'', "owner'', "registered owner'', "buyer'', "seller'', or words of similar import, instead of the terms "secured party'' and "debtor''.

(b) Effect of financing statement under subsection (a). — This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under Section 9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

72 Del. Laws, c. 401, § 1.;

§ 9-506 Effect of errors or omissions.

(a) Minor errors and omissions. — A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. — Except in the case of individual debtors and as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. — If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name.'' — For purposes of Section 9-508(b), the "debtor's correct name'' in subsection (c) means the correct name of the new debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-507 Effect of certain events on effectiveness of financing statement.

(a) Disposition. — A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. — Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.

(c) Change in debtor's name. — If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the filed financing statement becomes seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 17.;

§ 9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement

(a) Sufficiency of financing statement. — Subject to subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Real property-related financing statements. — Except as otherwise provided in Section 9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed in the real property records;

(3) provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. — A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) the record indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) the record satisfies the requirements for a financing statement in this section, but the record need not indicate that it is to be filed in the real property records; and

(4) the record is duly recorded.

A record of a mortgage is not a financing statement but is effective as a financing statement as provided in § 9-502(c) of this title.

(d) Filing before security agreement or attachment. — A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

72 Del. Laws, c. 401, § 1; 75 Del. Laws, c. 66, § 2; 79 Del. Laws, c. 15, § 15.;

§ 9-503 Name of debtor and secured party.

(a) Sufficiency of debtor's name. — A financing statement sufficiently provides the name of the debtor:

(1) except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record inclusive of the record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, restate, or correct the registered organization's name;

(2) subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:

(i) if the organic record of the trust specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) if the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in trust; or

(ii) if the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) if the debtor is an individual, only if the financing statement:

(A) provides the individual name of the debtor;

(B) provides the surname and first personal name of the debtor; or

(C) subject to subsection (g), provides the name of the individual which is indicated on a driver's license or identification card that this State has issued to the individual and which has not expired; and

(5) in other cases:

(A) if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor .

(b) Additional debtor-related information. — A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under subsection (a)(5)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. — A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. — Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. — A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. — The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent'' under subsection (a)(2).

(g) Multiple driver's licenses or identification cards. — If this State has issued to an individual more than one driver's license or identification card of a kind described in subsection (a)(4)(C), the one that was issued most recently is the one to which subsection (a)(4)(C) refers.

(h) Definition. — In this section, the "name of the settlor or testator'' means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record inclusive of the record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, restate, or correct the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 62; 79 Del. Laws, c. 15, § 16.;

§ 9-504 Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to Section 9-108; or

(2) an indication that the financing statement covers all assets or all personal property.

72 Del. Laws, c. 401, § 1.;

§ 9-504A Indication of collateral that is accounts, chattel paper, instruments or general intangibles.

(a) A financing statement sufficiently indicates the collateral that it covers if the collateral is accounts, chattel paper, instruments or general intangibles and:

(1) The financing statement provides a description of one or more records (such as a computer file, microfiche list, printed list or other record) in the possession or control of the secured party and such record or records identify the specific accounts, chattel paper, instruments or general intangibles constituting the collateral;

(2) The financing statement indicates:

(A) That the items described on the record or records in the possession or control of the secured party are accounts, chattel paper, instruments or general intangibles; or

(B) The nature of the items on the record or records in the possession or control of the secured party by general description or category; and

(3) The record or records in the possession or control of the secured party contain:

(A) Confidential information, such as credit card numbers, loan numbers or taxpayer identification numbers, identifying the specific account debtors or persons obligated on the instruments; or

(B) A description of 100 or more specific accounts, chattel paper, instruments or general intangibles.

(b) Subsection (a) provides an additional method of sufficiently indicating collateral in a financing statement for purposes of this Article. A financing statement not complying with subsection (a) but otherwise complying with § 9-504 shall sufficiently indicate the collateral it covers for purposes of this Article.

74 Del. Laws, c. 332, § 63.;

§ 9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) Use of terms other than "debtor'' and "secured party.'' — A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 9-311(a), using the terms "consignor'', "consignee'', "lessor'', "lessee'', "bailor'', "bailee'', "licensor'', "licensee'', "owner'', "registered owner'', "buyer'', "seller'', or words of similar import, instead of the terms "secured party'' and "debtor''.

(b) Effect of financing statement under subsection (a). — This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under Section 9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

72 Del. Laws, c. 401, § 1.;

§ 9-506 Effect of errors or omissions.

(a) Minor errors and omissions. — A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. — Except in the case of individual debtors and as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. — If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name.'' — For purposes of Section 9-508(b), the "debtor's correct name'' in subsection (c) means the correct name of the new debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-507 Effect of certain events on effectiveness of financing statement.

(a) Disposition. — A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. — Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.

(c) Change in debtor's name. — If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the filed financing statement becomes seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 17.;

§ 9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-503. Name of debtor and secured party

(a) Sufficiency of debtor's name. — A financing statement sufficiently provides the name of the debtor:

(1) except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record inclusive of the record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, restate, or correct the registered organization's name;

(2) subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:

(i) if the organic record of the trust specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) if the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in trust; or

(ii) if the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) if the debtor is an individual, only if the financing statement:

(A) provides the individual name of the debtor;

(B) provides the surname and first personal name of the debtor; or

(C) subject to subsection (g), provides the name of the individual which is indicated on a driver's license or identification card that this State has issued to the individual and which has not expired; and

(5) in other cases:

(A) if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor .

(b) Additional debtor-related information. — A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under subsection (a)(5)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. — A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. — Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. — A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. — The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent'' under subsection (a)(2).

(g) Multiple driver's licenses or identification cards. — If this State has issued to an individual more than one driver's license or identification card of a kind described in subsection (a)(4)(C), the one that was issued most recently is the one to which subsection (a)(4)(C) refers.

(h) Definition. — In this section, the "name of the settlor or testator'' means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record inclusive of the record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, restate, or correct the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 62; 79 Del. Laws, c. 15, § 16.;

§ 9-504 Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to Section 9-108; or

(2) an indication that the financing statement covers all assets or all personal property.

72 Del. Laws, c. 401, § 1.;

§ 9-504A Indication of collateral that is accounts, chattel paper, instruments or general intangibles.

(a) A financing statement sufficiently indicates the collateral that it covers if the collateral is accounts, chattel paper, instruments or general intangibles and:

(1) The financing statement provides a description of one or more records (such as a computer file, microfiche list, printed list or other record) in the possession or control of the secured party and such record or records identify the specific accounts, chattel paper, instruments or general intangibles constituting the collateral;

(2) The financing statement indicates:

(A) That the items described on the record or records in the possession or control of the secured party are accounts, chattel paper, instruments or general intangibles; or

(B) The nature of the items on the record or records in the possession or control of the secured party by general description or category; and

(3) The record or records in the possession or control of the secured party contain:

(A) Confidential information, such as credit card numbers, loan numbers or taxpayer identification numbers, identifying the specific account debtors or persons obligated on the instruments; or

(B) A description of 100 or more specific accounts, chattel paper, instruments or general intangibles.

(b) Subsection (a) provides an additional method of sufficiently indicating collateral in a financing statement for purposes of this Article. A financing statement not complying with subsection (a) but otherwise complying with § 9-504 shall sufficiently indicate the collateral it covers for purposes of this Article.

74 Del. Laws, c. 332, § 63.;

§ 9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) Use of terms other than "debtor'' and "secured party.'' — A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 9-311(a), using the terms "consignor'', "consignee'', "lessor'', "lessee'', "bailor'', "bailee'', "licensor'', "licensee'', "owner'', "registered owner'', "buyer'', "seller'', or words of similar import, instead of the terms "secured party'' and "debtor''.

(b) Effect of financing statement under subsection (a). — This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under Section 9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

72 Del. Laws, c. 401, § 1.;

§ 9-506 Effect of errors or omissions.

(a) Minor errors and omissions. — A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. — Except in the case of individual debtors and as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. — If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name.'' — For purposes of Section 9-508(b), the "debtor's correct name'' in subsection (c) means the correct name of the new debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-507 Effect of certain events on effectiveness of financing statement.

(a) Disposition. — A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. — Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.

(c) Change in debtor's name. — If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the filed financing statement becomes seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 17.;

§ 9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-504. Indication of collateral

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to Section 9-108; or

(2) an indication that the financing statement covers all assets or all personal property.

72 Del. Laws, c. 401, § 1.;

§ 9-504A Indication of collateral that is accounts, chattel paper, instruments or general intangibles.

(a) A financing statement sufficiently indicates the collateral that it covers if the collateral is accounts, chattel paper, instruments or general intangibles and:

(1) The financing statement provides a description of one or more records (such as a computer file, microfiche list, printed list or other record) in the possession or control of the secured party and such record or records identify the specific accounts, chattel paper, instruments or general intangibles constituting the collateral;

(2) The financing statement indicates:

(A) That the items described on the record or records in the possession or control of the secured party are accounts, chattel paper, instruments or general intangibles; or

(B) The nature of the items on the record or records in the possession or control of the secured party by general description or category; and

(3) The record or records in the possession or control of the secured party contain:

(A) Confidential information, such as credit card numbers, loan numbers or taxpayer identification numbers, identifying the specific account debtors or persons obligated on the instruments; or

(B) A description of 100 or more specific accounts, chattel paper, instruments or general intangibles.

(b) Subsection (a) provides an additional method of sufficiently indicating collateral in a financing statement for purposes of this Article. A financing statement not complying with subsection (a) but otherwise complying with § 9-504 shall sufficiently indicate the collateral it covers for purposes of this Article.

74 Del. Laws, c. 332, § 63.;

§ 9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) Use of terms other than "debtor'' and "secured party.'' — A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 9-311(a), using the terms "consignor'', "consignee'', "lessor'', "lessee'', "bailor'', "bailee'', "licensor'', "licensee'', "owner'', "registered owner'', "buyer'', "seller'', or words of similar import, instead of the terms "secured party'' and "debtor''.

(b) Effect of financing statement under subsection (a). — This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under Section 9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

72 Del. Laws, c. 401, § 1.;

§ 9-506 Effect of errors or omissions.

(a) Minor errors and omissions. — A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. — Except in the case of individual debtors and as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. — If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name.'' — For purposes of Section 9-508(b), the "debtor's correct name'' in subsection (c) means the correct name of the new debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-507 Effect of certain events on effectiveness of financing statement.

(a) Disposition. — A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. — Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.

(c) Change in debtor's name. — If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the filed financing statement becomes seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 17.;

§ 9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-504A. Indication of collateral that is accounts, chattel paper, instruments or general intangibles

(a) A financing statement sufficiently indicates the collateral that it covers if the collateral is accounts, chattel paper, instruments or general intangibles and:

(1) The financing statement provides a description of one or more records (such as a computer file, microfiche list, printed list or other record) in the possession or control of the secured party and such record or records identify the specific accounts, chattel paper, instruments or general intangibles constituting the collateral;

(2) The financing statement indicates:

(A) That the items described on the record or records in the possession or control of the secured party are accounts, chattel paper, instruments or general intangibles; or

(B) The nature of the items on the record or records in the possession or control of the secured party by general description or category; and

(3) The record or records in the possession or control of the secured party contain:

(A) Confidential information, such as credit card numbers, loan numbers or taxpayer identification numbers, identifying the specific account debtors or persons obligated on the instruments; or

(B) A description of 100 or more specific accounts, chattel paper, instruments or general intangibles.

(b) Subsection (a) provides an additional method of sufficiently indicating collateral in a financing statement for purposes of this Article. A financing statement not complying with subsection (a) but otherwise complying with § 9-504 shall sufficiently indicate the collateral it covers for purposes of this Article.

74 Del. Laws, c. 332, § 63.;

§ 9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) Use of terms other than "debtor'' and "secured party.'' — A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 9-311(a), using the terms "consignor'', "consignee'', "lessor'', "lessee'', "bailor'', "bailee'', "licensor'', "licensee'', "owner'', "registered owner'', "buyer'', "seller'', or words of similar import, instead of the terms "secured party'' and "debtor''.

(b) Effect of financing statement under subsection (a). — This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under Section 9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

72 Del. Laws, c. 401, § 1.;

§ 9-506 Effect of errors or omissions.

(a) Minor errors and omissions. — A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. — Except in the case of individual debtors and as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. — If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name.'' — For purposes of Section 9-508(b), the "debtor's correct name'' in subsection (c) means the correct name of the new debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-507 Effect of certain events on effectiveness of financing statement.

(a) Disposition. — A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. — Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.

(c) Change in debtor's name. — If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the filed financing statement becomes seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 17.;

§ 9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions

(a) Use of terms other than "debtor'' and "secured party.'' — A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 9-311(a), using the terms "consignor'', "consignee'', "lessor'', "lessee'', "bailor'', "bailee'', "licensor'', "licensee'', "owner'', "registered owner'', "buyer'', "seller'', or words of similar import, instead of the terms "secured party'' and "debtor''.

(b) Effect of financing statement under subsection (a). — This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under Section 9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

72 Del. Laws, c. 401, § 1.;

§ 9-506 Effect of errors or omissions.

(a) Minor errors and omissions. — A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. — Except in the case of individual debtors and as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. — If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name.'' — For purposes of Section 9-508(b), the "debtor's correct name'' in subsection (c) means the correct name of the new debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-507 Effect of certain events on effectiveness of financing statement.

(a) Disposition. — A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. — Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.

(c) Change in debtor's name. — If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the filed financing statement becomes seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 17.;

§ 9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-506. Effect of errors or omissions

(a) Minor errors and omissions. — A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. — Except in the case of individual debtors and as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. — If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name.'' — For purposes of Section 9-508(b), the "debtor's correct name'' in subsection (c) means the correct name of the new debtor.

72 Del. Laws, c. 401, § 1.;

§ 9-507 Effect of certain events on effectiveness of financing statement.

(a) Disposition. — A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. — Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.

(c) Change in debtor's name. — If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the filed financing statement becomes seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 17.;

§ 9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-507. Effect of certain events on effectiveness of financing statement

(a) Disposition. — A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. — Except as otherwise provided in subsection (c) and Section 9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 9-506.

(c) Change in debtor's name. — If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 9-503(a) so that the filed financing statement becomes seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 17.;

§ 9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement

(a) Financing statement naming original debtor. — Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. — If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. — This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 9-507(a).

72 Del. Laws, c. 401, § 1.;

§ 9-509 Persons entitled to file a record.

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-509. Persons entitled to file a record

(a) Person entitled to file record. — A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. — By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. — By acquiring collateral in which a security interest or agricultural lien continues under Section 9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 9-315(a)(2).

(d) Person entitled to file certain amendments. — A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. — If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(f) Trusts and trustees. — If either the debtor or the secured party is a trust (including a trust that is a registered organization) or a trustee acting with respect to property held in trust and is otherwise entitled to file a record pursuant to Section 9-509, authorization by an authorized person in the name of either the trust or the trustee shall be effective.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 64.;

§ 9-510 Effectiveness of filed record.

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-510. Effectiveness of filed record

(a) Filed record effective if authorized. — A filed record is effective only to the extent that it was filed by a person that may file it under Section 9-509.

(b) Authorization by one secured party of record. — A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. — A continuation statement that is not filed within the six-month period prescribed by Section 9-515(d) is ineffective.

72 Del. Laws, c. 401, § 1.;

§ 9-511 Secured party of record.

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-511. Secured party of record

(a) Secured party of record. — A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. — If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. — A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

72 Del. Laws, c. 401, § 1.;

§ 9-512 Amendment of financing statement.

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-512. Amendment of financing statement

(a) Amendment of information in financing statement. — Subject to Section 9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in Section 9-501(a)(1), provides the information specified in Section 9-502(b).

(b) Period of effectiveness not affected. — Except as otherwise provided in Section 9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. — A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. — A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. — An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(f) Conversion of debtor. — Subject to Section 9-316:

(1) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion and the name of the debtor changes as a result of such conversion, then such conversion shall constitute a change in such debtor's name for purposes of Section 9-507(c);

(2) If a conversion of a debtor from one type of organization to another results in the converted organization being the same organization by operation of the laws governing such conversion, then such organization shall not constitute a new debtor for purposes of Section 9-508; and

(3) If a conversion of a debtor from one type of organization to another results in the converted organization being a different organization by operation of the laws governing such conversion, then such organization shall constitute a new debtor for purposes of Section 9-508.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 18.;

§ 9-513 Termination statement.

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-513. Termination statement

(a) Consumer goods. — A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). — To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. — In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. — Except as otherwise provided in Section 9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 9-510, for purposes of Sections 9-519(g), 9-522(a), and 9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

72 Del. Laws, c. 401, § 1.;

§ 9-514 Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-514. Assignment of powers of secured party of record

(a) Assignment reflected on initial financing statement. — Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. — Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. — An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

72 Del. Laws, c. 401, § 1.;

§ 9-515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement

(a) Five-year effectiveness. — Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance or manufactured-home transaction. — Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) Lapse and continuation of financing statement. — The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. — A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. — Except as otherwise provided in Section 9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. — If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. — A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 19.;

§ 9-516 What constitutes filing; effectiveness of filing.

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-516. What constitutes filing; effectiveness of filing

(a) What constitutes filing. — Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. — Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed in the filing office described in Section 9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(C) [Repealed.]

(6) in the case of an assignment reflected in an initial financing statement under Section 9-514(a) or an amendment filed under Section 9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 9-515(d).

(c) Rules applicable to subsection (b). — For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information;

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 9-512, 9-514, or 9-518, is an initial financing statement;

(3) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 4 of the form specified in § 9-521(a) of this title or the comparable item on any other form of initial financing statement;

(4) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(f) of Title 9 may be satisfied by placing the county tax assessment parcel identification number in item 8 of the form specified in § 9-521(b) of this title or the comparable item on any other form of financing statement amendment;

(5) for an initial financing statement filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-502(b) of this title; and

(6) for a financing statement amendment filed in a filing office described in § 9-501(a)(1) of this title, the requirements of § 9605(h) of Title 9 shall be satisfied by including the information required by § 9-512(a) of this title.

(d) Refusal to accept record; record effective as filed record. — A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) Trusts and trustees. — If collateral is held in a trust (including a trust that is a registered organization), the information required by subsection (b)(5) with respect to the debtor may be provided with respect to either the trust or the trustee.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 65; 75 Del. Laws, c. 66, § 3; 79 Del. Laws, c. 15, §§ 20-22.;

§ 9-517 Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-517. Effect of indexing errors

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

72 Del. Laws, c. 401, § 1.;

§ 9-518 Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-518. Claim concerning inaccurate or wrongfully filed record

(a) Statement with respect to record indexed under person's name. — A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). — An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. — A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 9-509(d).

(d) Contents of statement under subsection (c). — An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed in a filing office described in Section 9-501(a)(1), the date that the initial financing statement was filed and the information specified in Section 9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 9-509(d).

(e) Record not affected by information statement. — The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 23.;

§ 9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-519. Numbering, maintaining, and indexing records; communicating information provided in records

(a) Filing office duties. — For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. — A file number assigned after January 1, 2002 must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: general. — Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real property-related financing statement. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: real property-related assignment. — If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 9-514(a) or an amendment filed under Section 9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. — The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. — The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule.

72 Del. Laws, c. 401, § 1.;

§ 9-520 Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-520. Acceptance and refusal to accept record

(a) Mandatory refusal to accept record. — A filing office shall refuse to accept a record for filing for a reason set forth in Section 9-516(b) and may not refuse to accept a record for filing for any other reason.

(b) Communication concerning refusal. — If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule.

(c) When filed financing statement effective. — A filed financing statement satisfying Section 9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 9-338 applies to a filed financing statement providing information described in Section 9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. — If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

72 Del. Laws, c. 401, § 1.;

§ 9-521 Uniform form of written financing statement and amendment.

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-521. Uniform form of written financing statement and amendment

(a) Initial financing statement form. — A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 9-516(b):

(b) Amendment form. — A filing office that accepts written records may not refuse to accept a written record in the following forms and formats except for a reason set forth in § 9-516(b):

72 Del. Laws, c. 401, § 1; 77 Del. Laws, c. 31, §§ 1, 2; 79 Del. Laws, c. 15, §§ 24, 25.;

§ 9-522 Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-522. Maintenance and destruction of records

(a) Post-lapse maintenance and retrieval of information. — The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. — Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-523 Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-523. Information from filing office; sale or license of records

(a) Acknowledgment of filing written record. — If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. — If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. — The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under Section 9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 9-515 and a record of which is maintained by the filing office under Section 9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. — In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. — The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule.

(f) Public availability of records. — At least weekly, the office of the Secretary of State may offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

72 Del. Laws, c. 401, § 1.;

§ 9-524 Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-524. Delay by filing office

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

72 Del. Laws, c. 401, § 1.;

§ 9-525 Fees.

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-525. Fees

(a) Initial financing statement or other record; general rule. Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is:

(1) The amount specified in subsection (c), if applicable, plus an amount not to exceed $100 and an amount of $2 per page for each page in excess of four pages if the record is communicated in writing or as an image; or

(2) An amount not to exceed $50 if the record is communicated via the Internet or a similar medium authorized by filing office rule, provided that filings complying with such rule shall be exempt from fees described in subsection (c) and subsection (d)(3) of this section.

(b) Initial financing statement: public-finance or manufactured-home transaction. — Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (a)(and, if applicable, subsection (c)), plus $20 if the financing statement indicates that it is filed in connection with a public-finance transaction or a manufactured-home transaction.

(c) Number of names. — Except as otherwise provided in subsection (e), if a record is communicated in writing or as an image, the fee for each name more than two required to be indexed is $25.

(d) Response to information request and expediting services. —

(1) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(A) $25 if the request is communicated in writing; and

(B) $25 if the request is communicated by another medium authorized by filing-office rule.

(2) Upon request the filing office shall provide a copy of any record for a uniform fee of $10 for the first page and $2 for each additional page; provided however, that the office of the Secretary of State may, in its discretion, establish different rate schedules for bulk copies pursuant to § 9-523(f) of this title.

(3) For each service described in this subsection or in Section 9-523(a) that is requested to be completed: (i) within a twenty-four hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $100; (ii) within the same day as the day of the request, the Secretary of State shall charge the additional sum of up to $200; (iii) within a two-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $500; and (iv) within a one-hour period from the time of the request, the Secretary of State shall charge the additional sum of up to $1,000.

(e) Record of mortgage. — This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 384, §§ 1, 2; 74 Del. Laws, c. 52, §§ 1-4; 77 Del. Laws, c. 78, §§ 1, 2.;

§ 9-526 Filing-office rules.

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;



§ 9-526. Filing-office rules

(a) Adoption of filing-office rules. — The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(1) consistent with this Article; and

(2) adopted and published in accordance with Chapter 101 of Title 29 (the Delaware Administrative Procedures Act).

(b) Harmonization of rules. — To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

72 Del. Laws, c. 401, § 1.;






PART 6

§ 9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes

(a) Rights of secured party after default. — After default, a secured party has the rights provided in this part and, except as otherwise provided in Section 9-602, those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. — A secured party in possession of collateral or control of collateral under Section 7-106, 9-104, 9-105, 9-106, or 9-107 has the rights and duties provided in Section 9-207.

(c) Rights cumulative; simultaneous exercise. — The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. — Except as otherwise provided in subsection (g) and Section 9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) Lien of levy after judgment. — If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) the date of perfection of the security interest or agricultural lien in the collateral;

(2) the date of filing a financing statement covering the collateral; or

(3) any date specified in a statute under which the agricultural lien was created.

(f) Execution sale. — A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this Article.

(g) Consignor or buyer of certain rights to payment. — Except as otherwise provided in Section 9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

72 Del. Laws, c. 401, § 1; 74 Del. Laws, c. 332, § 66.;

§ 9-602 Waiver and variance of rights and duties.

Except as otherwise provided in Section 9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 9-607(c), which deals with collection and enforcement of collateral;

(4) Sections 9-608(a) and 9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 9-608(a) and 9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 9-610(b), 9-611, 9-613, and 9-614, which deal with disposition of collateral;

(8) Section 9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 9-620, 9-621, and 9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 9-623, which deals with redemption of collateral;

(12) Section 9-624, which deals with permissible waivers; and

(13) Sections 9-625 and 9-626, which deal with the secured party's liability for failure to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-603 Agreement on standards concerning rights and duties.

(a) Agreed standards. — The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 9-602 if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. — Subsection (a) does not apply to the duty under Section 9-609 to refrain from breaching the peace.

72 Del. Laws, c. 401, § 1.;

§ 9-604 Procedure if security agreement covers real property or fixtures.

(a) Enforcement: personal and real property. — If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement: fixtures. — Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. — Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. — A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-605 Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

72 Del. Laws, c. 401, § 1.;

§ 9-606 Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

72 Del. Laws, c. 401, § 1.;

§ 9-607 Collection and enforcement by secured party.

(a) Collection and enforcement generally. — If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. — If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. — A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. — A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. — This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 26.;

§ 9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. — If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9-607, reduced by the amounts deducted pursuant to Section 9-607(d), in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

72 Del. Laws, c. 401, § 1.;

§ 9-609 Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-602. Waiver and variance of rights and duties

Except as otherwise provided in Section 9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 9-607(c), which deals with collection and enforcement of collateral;

(4) Sections 9-608(a) and 9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 9-608(a) and 9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 9-610(b), 9-611, 9-613, and 9-614, which deal with disposition of collateral;

(8) Section 9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 9-620, 9-621, and 9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 9-623, which deals with redemption of collateral;

(12) Section 9-624, which deals with permissible waivers; and

(13) Sections 9-625 and 9-626, which deal with the secured party's liability for failure to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-603 Agreement on standards concerning rights and duties.

(a) Agreed standards. — The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 9-602 if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. — Subsection (a) does not apply to the duty under Section 9-609 to refrain from breaching the peace.

72 Del. Laws, c. 401, § 1.;

§ 9-604 Procedure if security agreement covers real property or fixtures.

(a) Enforcement: personal and real property. — If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement: fixtures. — Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. — Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. — A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-605 Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

72 Del. Laws, c. 401, § 1.;

§ 9-606 Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

72 Del. Laws, c. 401, § 1.;

§ 9-607 Collection and enforcement by secured party.

(a) Collection and enforcement generally. — If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. — If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. — A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. — A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. — This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 26.;

§ 9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. — If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9-607, reduced by the amounts deducted pursuant to Section 9-607(d), in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

72 Del. Laws, c. 401, § 1.;

§ 9-609 Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-603. Agreement on standards concerning rights and duties

(a) Agreed standards. — The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 9-602 if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. — Subsection (a) does not apply to the duty under Section 9-609 to refrain from breaching the peace.

72 Del. Laws, c. 401, § 1.;

§ 9-604 Procedure if security agreement covers real property or fixtures.

(a) Enforcement: personal and real property. — If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement: fixtures. — Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. — Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. — A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-605 Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

72 Del. Laws, c. 401, § 1.;

§ 9-606 Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

72 Del. Laws, c. 401, § 1.;

§ 9-607 Collection and enforcement by secured party.

(a) Collection and enforcement generally. — If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. — If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. — A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. — A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. — This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 26.;

§ 9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. — If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9-607, reduced by the amounts deducted pursuant to Section 9-607(d), in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

72 Del. Laws, c. 401, § 1.;

§ 9-609 Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-604. Procedure if security agreement covers real property or fixtures

(a) Enforcement: personal and real property. — If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement: fixtures. — Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. — Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. — A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

72 Del. Laws, c. 401, § 1.;

§ 9-605 Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

72 Del. Laws, c. 401, § 1.;

§ 9-606 Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

72 Del. Laws, c. 401, § 1.;

§ 9-607 Collection and enforcement by secured party.

(a) Collection and enforcement generally. — If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. — If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. — A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. — A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. — This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 26.;

§ 9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. — If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9-607, reduced by the amounts deducted pursuant to Section 9-607(d), in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

72 Del. Laws, c. 401, § 1.;

§ 9-609 Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-605. Unknown debtor or secondary obligor

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

72 Del. Laws, c. 401, § 1.;

§ 9-606 Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

72 Del. Laws, c. 401, § 1.;

§ 9-607 Collection and enforcement by secured party.

(a) Collection and enforcement generally. — If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. — If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. — A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. — A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. — This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 26.;

§ 9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. — If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9-607, reduced by the amounts deducted pursuant to Section 9-607(d), in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

72 Del. Laws, c. 401, § 1.;

§ 9-609 Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-606. Time of default for agricultural lien

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

72 Del. Laws, c. 401, § 1.;

§ 9-607 Collection and enforcement by secured party.

(a) Collection and enforcement generally. — If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. — If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. — A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. — A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. — This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 26.;

§ 9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. — If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9-607, reduced by the amounts deducted pursuant to Section 9-607(d), in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

72 Del. Laws, c. 401, § 1.;

§ 9-609 Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-607. Collection and enforcement by secured party

(a) Collection and enforcement generally. — If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. — If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. — A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. — A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. — This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 26.;

§ 9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. — If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9-607, reduced by the amounts deducted pursuant to Section 9-607(d), in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

72 Del. Laws, c. 401, § 1.;

§ 9-609 Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

(a) Application of proceeds, surplus, and deficiency if obligation secured. — If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 9-607, reduced by the amounts deducted pursuant to Section 9-607(d), in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

72 Del. Laws, c. 401, § 1.;

§ 9-609 Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-609. Secured party's right to take possession after default

(a) Possession; rendering equipment unusable; disposition on debtor's premises. — After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 9-610.

(b) Judicial and nonjudicial process. — A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. — If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

72 Del. Laws, c. 401, § 1.;

§ 9-610 Disposition of collateral after default.

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-610. Disposition of collateral after default

(a) Disposition after default. — After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. — Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. — A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. — A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. — A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. — A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition'' or uses words of similar import.

72 Del. Laws, c. 401, § 1.;

§ 9-611 Notification before disposition of collateral.

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-611. Notification before disposition of collateral

(a) "Notification date.'' — In this section, "notification date'' means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. — Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. — To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. — Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). — A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

72 Del. Laws, c. 401, § 1.;

§ 9-612 Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-612. Timeliness of notification before disposition of collateral

(a) Reasonable time is question of fact. — Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. — In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

72 Del. Laws, c. 401, § 1.;

§ 9-613 Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-613. Contents and form of notification before disposition of collateral: general

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s):    [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:                                            ______

Time:                                                    ______

Place:                                                   ______

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ____ ]. You may request an accounting by calling us at [telephone number].

72 Del. Laws, c. 401, § 1.;

§ 9-614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

[Name and address of any obligor who is also a debtor]

Subject:    [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:                                              ______

Time:                                              ______

Place:                                             ______

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number]] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this Article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this Article determines the effect of including information not required by paragraph (1).

72 Del. Laws, c. 401, § 1.;

§ 9-615 Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-615. Application of proceeds of disposition; liability for deficiency and right to surplus

(a) Application of proceeds. — A secured party shall apply or pay over for application the cash proceeds of disposition under Section 9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. — If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. — A secured party need not apply or pay over for application noncash proceeds of disposition under Section 9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. — If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. — If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. — The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. — A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

72 Del. Laws, c. 401, § 1.;

§ 9-616 Explanation of calculation of surplus or deficiency.

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-616. Explanation of calculation of surplus or deficiency

(a) Definitions. — In this section:

(1) "Explanation'' means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request'' means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 9-610.

(b) Explanation of calculation. — In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. — To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. — A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. — A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

72 Del. Laws, c. 401, § 1.;

§ 9-617 Rights of transferee of collateral.

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-617. Rights of transferee of collateral

(a) Effects of disposition. — A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. — A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c) Rights of other transferee. — If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

72 Del. Laws, c. 401, § 1.;

§ 9-618 Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-618. Rights and duties of certain secondary obligors

(a) Rights and duties of secondary obligor. — A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. — An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 9-610; and

(2) relieves the secured party of further duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-619 Transfer of record or legal title.

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-619. Transfer of record or legal title

(a) "Transfer statement.'' — In this section, "transfer statement'' means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. — A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. — A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

(a) Conditions to acceptance in satisfaction. — Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 9-624.

(b) Purported acceptance ineffective. — A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. — For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. — To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 9-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. — A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 9-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. — To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. — In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

72 Del. Laws, c. 401, § 1.;

§ 9-621 Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-621. Notification of proposal to accept collateral

(a) Persons to which proposal to be sent. — A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. — A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

72 Del. Laws, c. 401, § 1.;

§ 9-622 Effect of acceptance of collateral.

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-622. Effect of acceptance of collateral

(a) Effect of acceptance. — A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. — A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this Article.

72 Del. Laws, c. 401, § 1.;

§ 9-623 Right to redeem collateral.

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-623. Right to redeem collateral

(a) Persons that may redeem. — A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. — To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 9-615(a)(1).

(c) When redemption may occur. — A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 9-622.

72 Del. Laws, c. 401, § 1.;

§ 9-624 Waiver.

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-624. Waiver

(a) Waiver of disposition notification. — A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. — A debtor may waive the right to require disposition of collateral under Section 9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. — Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 9-623 only by an agreement to that effect entered into and authenticated after default.

72 Del. Laws, c. 401, § 1.;

§ 9-625 Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-625. Remedies for secured party's failure to comply with article

(a) Judicial orders concerning noncompliance. — If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. — Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. — Except as otherwise provided in Section 9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. — A debtor whose deficiency is eliminated under Section 9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. — In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 9-208;

(2) fails to comply with Section 9-209;

(3) files a record that the person is not entitled to file under Section 9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 9-513(a) or (c);

(5) fails to comply with Section 9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 9-616(b)(2).

(f) Statutory damages: noncompliance with Section 9-210. — A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 9-210. A recipient of a request under Section 9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: noncompliance with Section 9-210. — If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

72 Del. Laws, c. 401, § 1; 79 Del. Laws, c. 15, § 27.;

§ 9-626 Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-626. Action in which deficiency or surplus is in issue

(a) Applicable rules if amount of deficiency or surplus in issue. — In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. — The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

72 Del. Laws, c. 401, § 1.;

§ 9-627 Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-627. Determination of whether conduct was commercially reasonable

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. — The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. — A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. — A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. — Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

72 Del. Laws, c. 401, § 1.;

§ 9-628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;



§ 9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor

(a) Limitation of liability of secured party for noncompliance with Article. — Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2) the secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as a secured party. — A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. — A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. — A secured party is not liable to any person under Section 9-625(c)(2) for its failure to comply with Section 9-616.

(e) Limitation of multiple liability for statutory damages. — A secured party is not liable under Section 9-625(c)(2) more than once with respect to any one secured obligation.

72 Del. Laws, c. 401, § 1.;






PART 7

§ 9-701. Effective date

This Act takes effect on July 1, 2001. References in this part to "this Act'' refer to the legislative enactment by which this part is added to Article 9 of the Uniform Commercial Code. References in this part to "former Article 9'' are to Article 9 of the Uniform Commercial Code as in effect immediately before this Act takes effect.

72 Del. Laws, c. 401, § 1.;

§ 9-702 Savings clause.

(a) Pre-effective-date transactions or liens. — Except as otherwise provided in this part, this Act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this Act takes effect.

(b) Continuing validity. — Except as otherwise provided in subsection (c) and Sections 9-703 through 9-709:

(1) transactions and liens that were not governed by former Article 9 of the Uniform Commercial Code, were validly entered into or created before this Act takes effect, and would be subject to this Act if they had been entered into or created after this Act takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this Act takes effect; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this Act or by the law that otherwise would apply if this Act had not taken effect.

(c) Pre-effective-date proceedings. — This Act does not affect an action, case, or proceeding commenced before this Act takes effect.

72 Del. Laws, c. 401, § 1.;

§ 9-703 Security interest perfected before effective date.

(a) Continuing priority over lien creditor: perfection requirements satisfied. — A security interest that is enforceable immediately before this Act takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this Act if, when this Act takes effect, the applicable requirements for enforceability and perfection under this Act are satisfied without further action.

(b) Continuing priority over lien creditor: perfection requirements not satisfied. — Except as otherwise provided in Section 9-705, if, immediately before this Act takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Act are not satisfied when this Act takes effect, the security interest:

(1) is a perfected security interest for one year after this Act takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under Section 9-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this Act are satisfied before the year expires.

(c) Special transition provision regarding trusts and trustees. — If, immediately before this Act takes effect, a security interest against a debtor that is a trust or trustee is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but, pursuant to Section 9-503(a)(3)(dealing with the sufficiency of the name of the debtor in the case of trusts and trustees), the financing statement filed in this State prior to the date this Act takes effect naming the trust or trustee as the debtor would be ineffective under this Act solely because it does not sufficiently provide the name of the debtor, the financing statement remains effective to the same extent as under former Article 9 of the Uniform Commercial Code (and shall remain effective by filing continuation statements naming the debtor as in the financing statement to be continued) if (i) the trust is a trust created under the provisions of Chapter 38 of Title 12 (the Delaware Statutory Trust Act), (ii) the trust is a common law business trust, or (iii) a trustee of the trust is a corporation authorized under the laws of this State to exercise corporate trust powers.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 329, § 7.;

§ 9-704 Security interest unperfected before effective date.

A security interest that is enforceable immediately before this Act takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after this Act takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under Section 9-203 when this Act takes effect or within one year thereafter; and

(3) becomes perfected:

(A) without further action, when this Act takes effect if the applicable requirements for perfection under this Act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

72 Del. Laws, c. 401, § 1.;

§ 9-705 Effectiveness of action taken before effective date.

(a) Pre-effective-date action; one-year perfection period unless reperfected. — If action, other than the filing of a financing statement, is taken before this Act takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this Act takes effect, the action is effective to perfect a security interest that attaches under this Act within one year after this Act takes effect. An attached security interest becomes unperfected one year after this Act takes effect unless the security interest becomes a perfected security interest under this Act before the expiration of that period.

(b) Pre-effective-date filing. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Act.

(c) Pre-effective-date filing in jurisdiction formerly governing perfection. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103. However, except as otherwise provided in subsections (d) and (e) and Section 9-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c)(2) to transmitting utility financing statement. — Subsection (c)(2) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103 of the Uniform Commercial Code only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement, except as provided in Section 9-703(c).

72 Del. Laws, c. 401, § 1.;

§ 9-706 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this Act;

(2) the pre-effective-date financing statement was filed in an office in another State or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in former Section 9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this act [June 28, 2005] required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

72 Del. Laws, c. 401, § 1; 75 Del. Laws, c. 66, § 4.;

§ 9-707 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-706(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

72 Del. Laws, c. 401, § 1.;

§ 9-708 Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-709 Priority.

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;



§ 9-702. Savings clause

(a) Pre-effective-date transactions or liens. — Except as otherwise provided in this part, this Act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this Act takes effect.

(b) Continuing validity. — Except as otherwise provided in subsection (c) and Sections 9-703 through 9-709:

(1) transactions and liens that were not governed by former Article 9 of the Uniform Commercial Code, were validly entered into or created before this Act takes effect, and would be subject to this Act if they had been entered into or created after this Act takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this Act takes effect; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this Act or by the law that otherwise would apply if this Act had not taken effect.

(c) Pre-effective-date proceedings. — This Act does not affect an action, case, or proceeding commenced before this Act takes effect.

72 Del. Laws, c. 401, § 1.;

§ 9-703 Security interest perfected before effective date.

(a) Continuing priority over lien creditor: perfection requirements satisfied. — A security interest that is enforceable immediately before this Act takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this Act if, when this Act takes effect, the applicable requirements for enforceability and perfection under this Act are satisfied without further action.

(b) Continuing priority over lien creditor: perfection requirements not satisfied. — Except as otherwise provided in Section 9-705, if, immediately before this Act takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Act are not satisfied when this Act takes effect, the security interest:

(1) is a perfected security interest for one year after this Act takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under Section 9-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this Act are satisfied before the year expires.

(c) Special transition provision regarding trusts and trustees. — If, immediately before this Act takes effect, a security interest against a debtor that is a trust or trustee is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but, pursuant to Section 9-503(a)(3)(dealing with the sufficiency of the name of the debtor in the case of trusts and trustees), the financing statement filed in this State prior to the date this Act takes effect naming the trust or trustee as the debtor would be ineffective under this Act solely because it does not sufficiently provide the name of the debtor, the financing statement remains effective to the same extent as under former Article 9 of the Uniform Commercial Code (and shall remain effective by filing continuation statements naming the debtor as in the financing statement to be continued) if (i) the trust is a trust created under the provisions of Chapter 38 of Title 12 (the Delaware Statutory Trust Act), (ii) the trust is a common law business trust, or (iii) a trustee of the trust is a corporation authorized under the laws of this State to exercise corporate trust powers.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 329, § 7.;

§ 9-704 Security interest unperfected before effective date.

A security interest that is enforceable immediately before this Act takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after this Act takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under Section 9-203 when this Act takes effect or within one year thereafter; and

(3) becomes perfected:

(A) without further action, when this Act takes effect if the applicable requirements for perfection under this Act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

72 Del. Laws, c. 401, § 1.;

§ 9-705 Effectiveness of action taken before effective date.

(a) Pre-effective-date action; one-year perfection period unless reperfected. — If action, other than the filing of a financing statement, is taken before this Act takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this Act takes effect, the action is effective to perfect a security interest that attaches under this Act within one year after this Act takes effect. An attached security interest becomes unperfected one year after this Act takes effect unless the security interest becomes a perfected security interest under this Act before the expiration of that period.

(b) Pre-effective-date filing. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Act.

(c) Pre-effective-date filing in jurisdiction formerly governing perfection. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103. However, except as otherwise provided in subsections (d) and (e) and Section 9-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c)(2) to transmitting utility financing statement. — Subsection (c)(2) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103 of the Uniform Commercial Code only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement, except as provided in Section 9-703(c).

72 Del. Laws, c. 401, § 1.;

§ 9-706 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this Act;

(2) the pre-effective-date financing statement was filed in an office in another State or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in former Section 9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this act [June 28, 2005] required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

72 Del. Laws, c. 401, § 1; 75 Del. Laws, c. 66, § 4.;

§ 9-707 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-706(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

72 Del. Laws, c. 401, § 1.;

§ 9-708 Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-709 Priority.

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;



§ 9-703. Security interest perfected before effective date

(a) Continuing priority over lien creditor: perfection requirements satisfied. — A security interest that is enforceable immediately before this Act takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this Act if, when this Act takes effect, the applicable requirements for enforceability and perfection under this Act are satisfied without further action.

(b) Continuing priority over lien creditor: perfection requirements not satisfied. — Except as otherwise provided in Section 9-705, if, immediately before this Act takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Act are not satisfied when this Act takes effect, the security interest:

(1) is a perfected security interest for one year after this Act takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under Section 9-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this Act are satisfied before the year expires.

(c) Special transition provision regarding trusts and trustees. — If, immediately before this Act takes effect, a security interest against a debtor that is a trust or trustee is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but, pursuant to Section 9-503(a)(3)(dealing with the sufficiency of the name of the debtor in the case of trusts and trustees), the financing statement filed in this State prior to the date this Act takes effect naming the trust or trustee as the debtor would be ineffective under this Act solely because it does not sufficiently provide the name of the debtor, the financing statement remains effective to the same extent as under former Article 9 of the Uniform Commercial Code (and shall remain effective by filing continuation statements naming the debtor as in the financing statement to be continued) if (i) the trust is a trust created under the provisions of Chapter 38 of Title 12 (the Delaware Statutory Trust Act), (ii) the trust is a common law business trust, or (iii) a trustee of the trust is a corporation authorized under the laws of this State to exercise corporate trust powers.

72 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 329, § 7.;

§ 9-704 Security interest unperfected before effective date.

A security interest that is enforceable immediately before this Act takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after this Act takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under Section 9-203 when this Act takes effect or within one year thereafter; and

(3) becomes perfected:

(A) without further action, when this Act takes effect if the applicable requirements for perfection under this Act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

72 Del. Laws, c. 401, § 1.;

§ 9-705 Effectiveness of action taken before effective date.

(a) Pre-effective-date action; one-year perfection period unless reperfected. — If action, other than the filing of a financing statement, is taken before this Act takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this Act takes effect, the action is effective to perfect a security interest that attaches under this Act within one year after this Act takes effect. An attached security interest becomes unperfected one year after this Act takes effect unless the security interest becomes a perfected security interest under this Act before the expiration of that period.

(b) Pre-effective-date filing. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Act.

(c) Pre-effective-date filing in jurisdiction formerly governing perfection. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103. However, except as otherwise provided in subsections (d) and (e) and Section 9-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c)(2) to transmitting utility financing statement. — Subsection (c)(2) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103 of the Uniform Commercial Code only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement, except as provided in Section 9-703(c).

72 Del. Laws, c. 401, § 1.;

§ 9-706 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this Act;

(2) the pre-effective-date financing statement was filed in an office in another State or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in former Section 9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this act [June 28, 2005] required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

72 Del. Laws, c. 401, § 1; 75 Del. Laws, c. 66, § 4.;

§ 9-707 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-706(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

72 Del. Laws, c. 401, § 1.;

§ 9-708 Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-709 Priority.

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;



§ 9-704. Security interest unperfected before effective date

A security interest that is enforceable immediately before this Act takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after this Act takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under Section 9-203 when this Act takes effect or within one year thereafter; and

(3) becomes perfected:

(A) without further action, when this Act takes effect if the applicable requirements for perfection under this Act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

72 Del. Laws, c. 401, § 1.;

§ 9-705 Effectiveness of action taken before effective date.

(a) Pre-effective-date action; one-year perfection period unless reperfected. — If action, other than the filing of a financing statement, is taken before this Act takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this Act takes effect, the action is effective to perfect a security interest that attaches under this Act within one year after this Act takes effect. An attached security interest becomes unperfected one year after this Act takes effect unless the security interest becomes a perfected security interest under this Act before the expiration of that period.

(b) Pre-effective-date filing. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Act.

(c) Pre-effective-date filing in jurisdiction formerly governing perfection. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103. However, except as otherwise provided in subsections (d) and (e) and Section 9-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c)(2) to transmitting utility financing statement. — Subsection (c)(2) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103 of the Uniform Commercial Code only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement, except as provided in Section 9-703(c).

72 Del. Laws, c. 401, § 1.;

§ 9-706 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this Act;

(2) the pre-effective-date financing statement was filed in an office in another State or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in former Section 9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this act [June 28, 2005] required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

72 Del. Laws, c. 401, § 1; 75 Del. Laws, c. 66, § 4.;

§ 9-707 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-706(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

72 Del. Laws, c. 401, § 1.;

§ 9-708 Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-709 Priority.

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;



§ 9-705. Effectiveness of action taken before effective date

(a) Pre-effective-date action; one-year perfection period unless reperfected. — If action, other than the filing of a financing statement, is taken before this Act takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this Act takes effect, the action is effective to perfect a security interest that attaches under this Act within one year after this Act takes effect. An attached security interest becomes unperfected one year after this Act takes effect unless the security interest becomes a perfected security interest under this Act before the expiration of that period.

(b) Pre-effective-date filing. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Act.

(c) Pre-effective-date filing in jurisdiction formerly governing perfection. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103. However, except as otherwise provided in subsections (d) and (e) and Section 9-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c)(2) to transmitting utility financing statement. — Subsection (c)(2) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 9-103 of the Uniform Commercial Code only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement, except as provided in Section 9-703(c).

72 Del. Laws, c. 401, § 1.;

§ 9-706 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this Act;

(2) the pre-effective-date financing statement was filed in an office in another State or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in former Section 9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this act [June 28, 2005] required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

72 Del. Laws, c. 401, § 1; 75 Del. Laws, c. 66, § 4.;

§ 9-707 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-706(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

72 Del. Laws, c. 401, § 1.;

§ 9-708 Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-709 Priority.

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;



§ 9-706. When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this Act;

(2) the pre-effective-date financing statement was filed in an office in another State or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in former Section 9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this act [June 28, 2005] required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

72 Del. Laws, c. 401, § 1; 75 Del. Laws, c. 66, § 4.;

§ 9-707 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-706(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

72 Del. Laws, c. 401, § 1.;

§ 9-708 Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-709 Priority.

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;



§ 9-707. Amendment of pre-effective-date financing statement

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-706(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

72 Del. Laws, c. 401, § 1.;

§ 9-708 Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-709 Priority.

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;



§ 9-708. Persons entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

72 Del. Laws, c. 401, § 1.;

§ 9-709 Priority.

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;



§ 9-709. Priority

(a) Law governing priority. — This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

(b) Priority if security interest becomes enforceable under Section 9-203. — For purposes of Section 9-322(a), the priority of a security interest that becomes enforceable under Section 9-203 of this Act dates from the time this Act takes effect if the security interest is perfected under this Act by the filing of a financing statement before this Act takes effect which would not have been effective to perfect the security interest under former Article 9 of the Uniform Commercial Code. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

72 Del. Laws, c. 401, § 1.;






PART 8

§ 9-801. Effective date

This Act takes effect on July 1, 2013. References in this part to "this Act'' refer to the legislative enactment by which this part is added to Article 9 of the Uniform Commercial Code. References in this part to "former Article 9'' are to Article 9 of the Uniform Commercial Code as in effect immediately before this Act takes effect.

79 Del. Laws, c. 15, § 28.;

§ 9-802 Savings clause.

(a) Pre-effective-date transactions or liens. — Except as otherwise provided in this part, this Act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this Act takes effect.

(b) Pre-effective-date proceedings. — This Act does not affect an action, case, or proceeding commenced before this Act takes effect.

79 Del. Laws, c. 15, § 28.;

§ 9-803 Security interest perfected before effective date.

(a) Continuing perfection: perfection requirements satisfied. — A security interest that is a perfected security interest immediately before this Act takes effect is a perfected security interest under Article 9 as amended by this Act if, when this Act takes effect, the applicable requirements for attachment and perfection under Article 9 as amended by this Act are satisfied without further action.

(b) Continuing perfection: perfection requirements not satisfied. — Except as otherwise provided in Section 9-805, if, immediately before this Act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under Article 9 as amended by this Act are not satisfied when this Act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Article 9 as amended by this Act are satisfied within one year after this Act takes effect.

(c) Special transition provision regarding trusts and trustees. — If, immediately before this Act takes effect, a security interest against a debtor that is a trust or trustee is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but, pursuant to Section 9-503(a)(3) (dealing with the sufficiency of the name of the debtor if the collateral is held in a trust), the financing statement filed in this State prior to the date this Act takes effect naming the trust or trustee as the debtor would be ineffective under this Act solely because it does not sufficiently provide the name of the debtor, the financing statement remains effective to the same extent as under former Article 9 of the Uniform Commercial Code (and shall remain effective by filing continuation statements naming the debtor as in the financing statement to be continued) if (i) the trust is a trust created under the provisions of Chapter 38 of Title 12 (the Delaware Statutory Trust Act), (ii) the trust is a common law business trust, or (iii) a trustee of the trust is an organization authorized under the laws of this State to exercise corporate trust powers.

79 Del. Laws, c. 15, § 28.;

§ 9-804 Security interest unperfected before effective date.

A security interest that is an unperfected security interest immediately before this Act takes effect becomes a perfected security interest:

(1) without further action, when this Act takes effect if the applicable requirements for perfection under Article 9 as amended by this Act are satisfied before or at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

79 Del. Laws, c. 15, § 28.;

§ 9-805 Effectiveness of action taken before effective date.

(a) Pre-effective-date filing effective. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Article 9 as amended by this Act.

(b) When pre-effective-date filing becomes ineffective. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9. However, except as otherwise provided in subsections (c) and (d) and Section 9-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this State, at the time the financing statement would have ceased to be effective had this Act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subsection (b)(2)(B) to transmitting utility financing statement. — Subsection (b)(2)(B) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9, only to the extent that Article 9 as amended by this Act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by this Act for an initial financing statement, except as provided in Section 9-803(c). A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Section 9-503(a)(2) as amended by this Act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in a trust indicates that the collateral is held in a trust within the meaning of Section 9-503(a)(3) as amended by this Act.

79 Del. Laws, c. 15, § 28.;

§ 9-806 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Article 9 as amended by this Act;

(2) the pre-effective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in Section 9-515 before this Act takes effect, with respect to an initial financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 as amended by this Act with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by this Act for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this Act required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

79 Del. Laws, c. 15, § 28.;

§ 9-807 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-806(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act as the office in which to file a financing statement.

79 Del. Laws, c. 15, § 28.;

§ 9-808 Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

79 Del. Laws, c. 15, § 28.;

§ 9-809 Priority.

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;



§ 9-802. Savings clause

(a) Pre-effective-date transactions or liens. — Except as otherwise provided in this part, this Act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this Act takes effect.

(b) Pre-effective-date proceedings. — This Act does not affect an action, case, or proceeding commenced before this Act takes effect.

79 Del. Laws, c. 15, § 28.;

§ 9-803 Security interest perfected before effective date.

(a) Continuing perfection: perfection requirements satisfied. — A security interest that is a perfected security interest immediately before this Act takes effect is a perfected security interest under Article 9 as amended by this Act if, when this Act takes effect, the applicable requirements for attachment and perfection under Article 9 as amended by this Act are satisfied without further action.

(b) Continuing perfection: perfection requirements not satisfied. — Except as otherwise provided in Section 9-805, if, immediately before this Act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under Article 9 as amended by this Act are not satisfied when this Act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Article 9 as amended by this Act are satisfied within one year after this Act takes effect.

(c) Special transition provision regarding trusts and trustees. — If, immediately before this Act takes effect, a security interest against a debtor that is a trust or trustee is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but, pursuant to Section 9-503(a)(3) (dealing with the sufficiency of the name of the debtor if the collateral is held in a trust), the financing statement filed in this State prior to the date this Act takes effect naming the trust or trustee as the debtor would be ineffective under this Act solely because it does not sufficiently provide the name of the debtor, the financing statement remains effective to the same extent as under former Article 9 of the Uniform Commercial Code (and shall remain effective by filing continuation statements naming the debtor as in the financing statement to be continued) if (i) the trust is a trust created under the provisions of Chapter 38 of Title 12 (the Delaware Statutory Trust Act), (ii) the trust is a common law business trust, or (iii) a trustee of the trust is an organization authorized under the laws of this State to exercise corporate trust powers.

79 Del. Laws, c. 15, § 28.;

§ 9-804 Security interest unperfected before effective date.

A security interest that is an unperfected security interest immediately before this Act takes effect becomes a perfected security interest:

(1) without further action, when this Act takes effect if the applicable requirements for perfection under Article 9 as amended by this Act are satisfied before or at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

79 Del. Laws, c. 15, § 28.;

§ 9-805 Effectiveness of action taken before effective date.

(a) Pre-effective-date filing effective. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Article 9 as amended by this Act.

(b) When pre-effective-date filing becomes ineffective. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9. However, except as otherwise provided in subsections (c) and (d) and Section 9-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this State, at the time the financing statement would have ceased to be effective had this Act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subsection (b)(2)(B) to transmitting utility financing statement. — Subsection (b)(2)(B) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9, only to the extent that Article 9 as amended by this Act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by this Act for an initial financing statement, except as provided in Section 9-803(c). A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Section 9-503(a)(2) as amended by this Act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in a trust indicates that the collateral is held in a trust within the meaning of Section 9-503(a)(3) as amended by this Act.

79 Del. Laws, c. 15, § 28.;

§ 9-806 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Article 9 as amended by this Act;

(2) the pre-effective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in Section 9-515 before this Act takes effect, with respect to an initial financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 as amended by this Act with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by this Act for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this Act required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

79 Del. Laws, c. 15, § 28.;

§ 9-807 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-806(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act as the office in which to file a financing statement.

79 Del. Laws, c. 15, § 28.;

§ 9-808 Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

79 Del. Laws, c. 15, § 28.;

§ 9-809 Priority.

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;



§ 9-803. Security interest perfected before effective date

(a) Continuing perfection: perfection requirements satisfied. — A security interest that is a perfected security interest immediately before this Act takes effect is a perfected security interest under Article 9 as amended by this Act if, when this Act takes effect, the applicable requirements for attachment and perfection under Article 9 as amended by this Act are satisfied without further action.

(b) Continuing perfection: perfection requirements not satisfied. — Except as otherwise provided in Section 9-805, if, immediately before this Act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under Article 9 as amended by this Act are not satisfied when this Act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Article 9 as amended by this Act are satisfied within one year after this Act takes effect.

(c) Special transition provision regarding trusts and trustees. — If, immediately before this Act takes effect, a security interest against a debtor that is a trust or trustee is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but, pursuant to Section 9-503(a)(3) (dealing with the sufficiency of the name of the debtor if the collateral is held in a trust), the financing statement filed in this State prior to the date this Act takes effect naming the trust or trustee as the debtor would be ineffective under this Act solely because it does not sufficiently provide the name of the debtor, the financing statement remains effective to the same extent as under former Article 9 of the Uniform Commercial Code (and shall remain effective by filing continuation statements naming the debtor as in the financing statement to be continued) if (i) the trust is a trust created under the provisions of Chapter 38 of Title 12 (the Delaware Statutory Trust Act), (ii) the trust is a common law business trust, or (iii) a trustee of the trust is an organization authorized under the laws of this State to exercise corporate trust powers.

79 Del. Laws, c. 15, § 28.;

§ 9-804 Security interest unperfected before effective date.

A security interest that is an unperfected security interest immediately before this Act takes effect becomes a perfected security interest:

(1) without further action, when this Act takes effect if the applicable requirements for perfection under Article 9 as amended by this Act are satisfied before or at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

79 Del. Laws, c. 15, § 28.;

§ 9-805 Effectiveness of action taken before effective date.

(a) Pre-effective-date filing effective. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Article 9 as amended by this Act.

(b) When pre-effective-date filing becomes ineffective. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9. However, except as otherwise provided in subsections (c) and (d) and Section 9-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this State, at the time the financing statement would have ceased to be effective had this Act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subsection (b)(2)(B) to transmitting utility financing statement. — Subsection (b)(2)(B) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9, only to the extent that Article 9 as amended by this Act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by this Act for an initial financing statement, except as provided in Section 9-803(c). A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Section 9-503(a)(2) as amended by this Act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in a trust indicates that the collateral is held in a trust within the meaning of Section 9-503(a)(3) as amended by this Act.

79 Del. Laws, c. 15, § 28.;

§ 9-806 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Article 9 as amended by this Act;

(2) the pre-effective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in Section 9-515 before this Act takes effect, with respect to an initial financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 as amended by this Act with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by this Act for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this Act required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

79 Del. Laws, c. 15, § 28.;

§ 9-807 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-806(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act as the office in which to file a financing statement.

79 Del. Laws, c. 15, § 28.;

§ 9-808 Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

79 Del. Laws, c. 15, § 28.;

§ 9-809 Priority.

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;



§ 9-804. Security interest unperfected before effective date

A security interest that is an unperfected security interest immediately before this Act takes effect becomes a perfected security interest:

(1) without further action, when this Act takes effect if the applicable requirements for perfection under Article 9 as amended by this Act are satisfied before or at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

79 Del. Laws, c. 15, § 28.;

§ 9-805 Effectiveness of action taken before effective date.

(a) Pre-effective-date filing effective. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Article 9 as amended by this Act.

(b) When pre-effective-date filing becomes ineffective. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9. However, except as otherwise provided in subsections (c) and (d) and Section 9-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this State, at the time the financing statement would have ceased to be effective had this Act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subsection (b)(2)(B) to transmitting utility financing statement. — Subsection (b)(2)(B) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9, only to the extent that Article 9 as amended by this Act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by this Act for an initial financing statement, except as provided in Section 9-803(c). A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Section 9-503(a)(2) as amended by this Act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in a trust indicates that the collateral is held in a trust within the meaning of Section 9-503(a)(3) as amended by this Act.

79 Del. Laws, c. 15, § 28.;

§ 9-806 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Article 9 as amended by this Act;

(2) the pre-effective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in Section 9-515 before this Act takes effect, with respect to an initial financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 as amended by this Act with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by this Act for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this Act required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

79 Del. Laws, c. 15, § 28.;

§ 9-807 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-806(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act as the office in which to file a financing statement.

79 Del. Laws, c. 15, § 28.;

§ 9-808 Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

79 Del. Laws, c. 15, § 28.;

§ 9-809 Priority.

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;



§ 9-805. Effectiveness of action taken before effective date

(a) Pre-effective-date filing effective. — The filing of a financing statement before this Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Article 9 as amended by this Act.

(b) When pre-effective-date filing becomes ineffective. — This Act does not render ineffective an effective financing statement that, before this Act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9. However, except as otherwise provided in subsections (c) and (d) and Section 9-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this State, at the time the financing statement would have ceased to be effective had this Act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. — The filing of a continuation statement after this Act takes effect does not continue the effectiveness of the financing statement filed before this Act takes effect. However, upon the timely filing of a continuation statement after this Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of subsection (b)(2)(B) to transmitting utility financing statement. — Subsection (b)(2)(B) applies to a financing statement that, before this Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Article 9, only to the extent that Article 9 as amended by this Act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. — A financing statement that includes a financing statement filed before this Act takes effect and a continuation statement filed after this Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by this Act for an initial financing statement, except as provided in Section 9-803(c). A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Section 9-503(a)(2) as amended by this Act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in a trust indicates that the collateral is held in a trust within the meaning of Section 9-503(a)(3) as amended by this Act.

79 Del. Laws, c. 15, § 28.;

§ 9-806 When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Article 9 as amended by this Act;

(2) the pre-effective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in Section 9-515 before this Act takes effect, with respect to an initial financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 as amended by this Act with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by this Act for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this Act required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

79 Del. Laws, c. 15, § 28.;

§ 9-807 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-806(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act as the office in which to file a financing statement.

79 Del. Laws, c. 15, § 28.;

§ 9-808 Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

79 Del. Laws, c. 15, § 28.;

§ 9-809 Priority.

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;



§ 9-806. When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement. — The filing of an initial financing statement in the office specified in Section 9-501 continues the effectiveness of a financing statement filed before this Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Article 9 as amended by this Act;

(2) the pre-effective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. — The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this Act takes effect, for the period provided in Section 9-515 before this Act takes effect, with respect to an initial financing statement; and

(2) if the initial financing statement is filed after this Act takes effect, for the period provided in Section 9-515 as amended by this Act with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). — To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by this Act for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the pre-effective-date financing statement was filed and providing the dates of filing and file numbers, if any, of the initial pre-effective-date financing statement and of the most recent continuation statement filed with respect to that financing statement; provided, that if the law of the jurisdiction governing perfection prior to the effective date of this Act required the filing of the pre-effective-date financing statement in both a central filing office and a local filing office, then an identification of the filing in the central filing office suffices for purposes of this subsection (c)(2) of this section; and

(3) indicate that the pre-effective-date financing statement remains effective.

79 Del. Laws, c. 15, § 28.;

§ 9-807 Amendment of pre-effective-date financing statement.

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-806(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act as the office in which to file a financing statement.

79 Del. Laws, c. 15, § 28.;

§ 9-808 Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

79 Del. Laws, c. 15, § 28.;

§ 9-809 Priority.

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;



§ 9-807. Amendment of pre-effective-date financing statement

(a) Pre-effective-date financing statement. — In this section, "pre-effective-date financing statement'' means a financing statement filed before this Act takes effect.

(b) Applicable law. — After this Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. — Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 9-501;

(2) an amendment is filed in the office specified in Section 9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 9-806(c) is filed in the office specified in Section 9-501.

(d) Method of amending: continuation. — If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. — Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9 as amended by this Act as the office in which to file a financing statement.

79 Del. Laws, c. 15, § 28.;

§ 9-808 Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

79 Del. Laws, c. 15, § 28.;

§ 9-809 Priority.

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;



§ 9-808. Person entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

79 Del. Laws, c. 15, § 28.;

§ 9-809 Priority.

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;



§ 9-809. Priority

This Act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Act takes effect, former Article 9 of the Uniform Commercial Code determines priority.

79 Del. Laws, c. 15, § 28.;









ARTICLE 10. EFFECTIVE DATE AND REPEALER

§ 10-101. Effective date

This subtitle applies to transactions entered into and events occurring after June 30, 1967.

5A Del. C. 1953, § 10-101; 55 Del. Laws, c. 349.;

§ 10-102 Specific repealer; provision for transition.

(1) The following acts and all other acts and parts of acts inconsistent herewith are hereby repealed:

Uniform Negotiable Instruments Act, Chapter 1 of Title 6.

Uniform Warehouse Receipts Act, Chapter 5 of Title 6.

Uniform Sales Act, Chapter 7 of Title 6.

Uniform Bills of Lading Act, Chapter 3 of Title 6.

Uniform Stock Transfer Act, Subchapter VI, Chapter 1, Title 8.

Uniform Conditional Sales Act, Chapter 9 of Title 6.

Uniform Trust Receipts Act, Chapter 11 of Title 6.

Bulk Sales Act, Chapter 21 of Title 6.

Chattel Mortgages Act, Chapter 23 of Title 25.

Factor's Lien Act, Chapter 33 of Title 25.

Assignment of Accounts Receivable Act, Chapter 18 of Title 6.

Section 925 of Title 5, Delaware Code.

(2) Transactions validly entered into before the effective date specified in Section 10-101 and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by this subtitle as though such repeal or amendment had not occurred.

5A Del. C. 1953, § 10-102; 55 Del. Laws, c. 349.;

§ 10-103 General repealer.

Except as provided in the following section, all acts and parts of acts inconsistent with this subtitle are repealed.

5A Del. C. 1953, § 10-103; 55 Del. Laws, c. 349.;

§ 10-104 Laws not repealed.

Repealed by 74 Del. Laws, c. 332, § 67, eff. Jan. 1, 2005.;



§ 10-102. Specific repealer; provision for transition

(1) The following acts and all other acts and parts of acts inconsistent herewith are hereby repealed:

Uniform Negotiable Instruments Act, Chapter 1 of Title 6.

Uniform Warehouse Receipts Act, Chapter 5 of Title 6.

Uniform Sales Act, Chapter 7 of Title 6.

Uniform Bills of Lading Act, Chapter 3 of Title 6.

Uniform Stock Transfer Act, Subchapter VI, Chapter 1, Title 8.

Uniform Conditional Sales Act, Chapter 9 of Title 6.

Uniform Trust Receipts Act, Chapter 11 of Title 6.

Bulk Sales Act, Chapter 21 of Title 6.

Chattel Mortgages Act, Chapter 23 of Title 25.

Factor's Lien Act, Chapter 33 of Title 25.

Assignment of Accounts Receivable Act, Chapter 18 of Title 6.

Section 925 of Title 5, Delaware Code.

(2) Transactions validly entered into before the effective date specified in Section 10-101 and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by this subtitle as though such repeal or amendment had not occurred.

5A Del. C. 1953, § 10-102; 55 Del. Laws, c. 349.;

§ 10-103 General repealer.

Except as provided in the following section, all acts and parts of acts inconsistent with this subtitle are repealed.

5A Del. C. 1953, § 10-103; 55 Del. Laws, c. 349.;

§ 10-104 Laws not repealed.

Repealed by 74 Del. Laws, c. 332, § 67, eff. Jan. 1, 2005.;



§ 10-103. General repealer

Except as provided in the following section, all acts and parts of acts inconsistent with this subtitle are repealed.

5A Del. C. 1953, § 10-103; 55 Del. Laws, c. 349.;

§ 10-104 Laws not repealed.

Repealed by 74 Del. Laws, c. 332, § 67, eff. Jan. 1, 2005.;



§ 10-104. Laws not repealed

Repealed by 74 Del. Laws, c. 332, § 67, eff. Jan. 1, 2005.;






ARTICLE 11. EFFECTIVE DATE AND TRANSITION PROVISIONS

§ 11-101. Effective date and definitions

(1) This Act shall become effective on January 1, 1984.

(2) As used in this Article, unless the context otherwise requires:

(a) "Prior Uniform Commercial Code'' means the Uniform Commercial Code as in effect prior to the effective date of this Act.

(b) "Revised Uniform Commercial Code'' means the Uniform Commercial Code as amended by this Act.

64 Del. Laws, c. 152, § 8.;

§ 11-102 Preservation of old transition provision.

Article 10 shall continue to apply to the Revised Uniform Commercial Code and for this purpose the Prior Uniform Commercial Code and the Revised Uniform Commercial Code shall be considered 1 continuous statute.

64 Del. Laws, c. 152, § 8.;

§ 11-103 Transition — General rule.

Transactions validly entered into after June 30, 1967, and before January 1, 1984, and which were subject to the Prior Uniform Commercial Code and which would be subject to the Revised Uniform Commercial Code if they had been entered into after this Act takes effect, and the rights, duties and interests flowing from such transactions, remain valid after this Act takes effect and may be terminated, completed, consummated and enforced as required or permitted by the Revised Uniform Commercial Code. Security interests arising out of such transactions which are perfected when this Act becomes effective shall remain perfected until they lapse as provided in the Revised Uniform Commercial Code, and may be continued as permitted by the Revised Uniform Commercial Code, except as stated in Section 11-105.

64 Del. Laws, c. 152, § 8.;

§ 11-104 Transition provision on change of requirement of filing.

A security interest for the perfection of which filing or the taking of possession was required under the Prior Uniform Commercial Code and which attached prior to the effective date of this Act but was not perfected shall be deemed perfected on the effective date of this Act if the Revised Uniform Commercial Code permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made, provided all steps required for perfection under the Revised Uniform Commercial Code have been taken.

64 Del. Laws, c. 152, § 8.;

§ 11-105 Transition provision on change of place of filing.

(1) A financing statement or continuation statement filed prior to January 1, 1984, which shall not have lapsed prior to January 1, 1984, shall remain effective for the period provided in the Prior Uniform Commercial Code, but not less than 5 years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to this Act becoming effective, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the Revised Uniform Commercial Code.

(3) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1984, may be continued by a continuation statement as permitted by the Revised Uniform Commercial Code, except that:

(a) If the Revised Uniform Commercial Code requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 11-106 shall be filed in that office; and

(b) If the financing statement or continuation statement relates to a security interest that cannot be perfected by filing under the Revised Uniform Commercial Code, this subsection shall be inapplicable.

(4) If the recording of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the Revised Uniform Commercial Code had been in effect on the date of recording the mortgage, the recorded mortgage shall be deemed effective as a fixture filing as to such goods under former subsection (6) of Section 9-402 [see now Section 9-502, generally] of the Revised Uniform Commercial Code on the effective date of this Act.

64 Del. Laws, c. 152, § 8.;

§ 11-106 Required refilings.

(1) If a security interest is perfected or has priority when this Act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest continue until 3 years after this Act takes effect. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this Act takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse 3 years after this Act takes effect, unless a financing statement is filed as provided in subsection (4), unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of former Section 9-302 [see now subsection (a) of Section 9-311] the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this Act (other than any part of the Prior Uniform Commercial Code) which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless before such date a financing statement is filed as provided in subsection (4) or unless before such date the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this Act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this Act is still effective. Former Section 9-401 and former Section 9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of former Section 9-403(3) [see now subsections (d) and (e) of Section 9-515, generally] for continuation statements apply to such a financing statement.

64 Del. Laws, c. 152, § 8.;

§ 11-107 Transition provisions as to uncertificated securities.

(1) The persons shown on the books of the issuer as the holders of uncertificated securities outstanding when this Act becomes effective shall be deemed to be the registered owners thereof. Prior to the 90th day after this Act takes effect, the issuer of any uncertificated security outstanding when this Act takes effect shall send to the registered owner a written statement containing:

(a) A description of the issue of which the uncertificated security is a part;

(b) The number of shares or other units owned by the registered owner;

(c) The name and address and (if known to the issuer) any taxpayer identification number of the registered owner;

(d) A notation of any liens or restrictions of the issuer and any adverse claims (as to which the issuer has a duty under Section 8-403(d)) to which the uncertificated security is or may be subject at the time when the statement is prepared or a statement that there are no such liens, restrictions or adverse claims; and

(e) The date the statement was prepared.

Statements sent pursuant to this subsection shall be signed by or on behalf of the issuer; shall be identified as "initial transaction statement''; and shall be deemed to be initial transaction statements for the purposes of Article 8 of the Revised Uniform Commercial Code.

(2) If a security interest in an uncertificated security outstanding prior to January 1, 1984, is perfected or has priority as to all persons or as to certain persons when this Act takes effect by virtue of the previous filing of a financing statement, and if other acts would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest shall continue and shall lapse on the date provided by the Prior Uniform Commercial Code (whether or not a continuation statement is filed with respect to such security interest) unless the security interest is perfected in accordance with the Revised Uniform Commercial Code.

(3) If an issuer's lien or restriction on an uncertificated security outstanding prior to January 1, 1984, or a term of such a security is valid and effective against all persons or against certain persons when this Act takes effect, and if the notation of such lien, restriction or term on an initial transaction statement would be required for its validity or effectiveness against those persons under the Revised Uniform Commercial Code, such lien, restriction or term shall remain valid and effective until the earlier of (i) the time when an initial transaction statement is sent by the issuer to the registered owner (after which the validity and effectiveness of the lien, restriction or term shall be governed by the Revised Uniform Commercial Code), or (ii) 3 years from the effective date of this Act. If an initial transaction statement is not sent to the registered owner of an uncertificated security outstanding when this Act takes effect within 3 years after this Act takes effect, any issuer's lien required to be noted thereon shall cease to be valid, and any restriction or term required to be noted thereon shall cease to be effective except as to those persons against whom an unnoted restriction or term would be effective under Article 8 of the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-108 Transition provisions as to priorities.

Except as otherwise provided in this Article, the Prior Uniform Commercial Code shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1984. In other cases questions of priority shall be determined by the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-109 Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;



§ 11-102. Preservation of old transition provision

Article 10 shall continue to apply to the Revised Uniform Commercial Code and for this purpose the Prior Uniform Commercial Code and the Revised Uniform Commercial Code shall be considered 1 continuous statute.

64 Del. Laws, c. 152, § 8.;

§ 11-103 Transition — General rule.

Transactions validly entered into after June 30, 1967, and before January 1, 1984, and which were subject to the Prior Uniform Commercial Code and which would be subject to the Revised Uniform Commercial Code if they had been entered into after this Act takes effect, and the rights, duties and interests flowing from such transactions, remain valid after this Act takes effect and may be terminated, completed, consummated and enforced as required or permitted by the Revised Uniform Commercial Code. Security interests arising out of such transactions which are perfected when this Act becomes effective shall remain perfected until they lapse as provided in the Revised Uniform Commercial Code, and may be continued as permitted by the Revised Uniform Commercial Code, except as stated in Section 11-105.

64 Del. Laws, c. 152, § 8.;

§ 11-104 Transition provision on change of requirement of filing.

A security interest for the perfection of which filing or the taking of possession was required under the Prior Uniform Commercial Code and which attached prior to the effective date of this Act but was not perfected shall be deemed perfected on the effective date of this Act if the Revised Uniform Commercial Code permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made, provided all steps required for perfection under the Revised Uniform Commercial Code have been taken.

64 Del. Laws, c. 152, § 8.;

§ 11-105 Transition provision on change of place of filing.

(1) A financing statement or continuation statement filed prior to January 1, 1984, which shall not have lapsed prior to January 1, 1984, shall remain effective for the period provided in the Prior Uniform Commercial Code, but not less than 5 years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to this Act becoming effective, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the Revised Uniform Commercial Code.

(3) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1984, may be continued by a continuation statement as permitted by the Revised Uniform Commercial Code, except that:

(a) If the Revised Uniform Commercial Code requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 11-106 shall be filed in that office; and

(b) If the financing statement or continuation statement relates to a security interest that cannot be perfected by filing under the Revised Uniform Commercial Code, this subsection shall be inapplicable.

(4) If the recording of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the Revised Uniform Commercial Code had been in effect on the date of recording the mortgage, the recorded mortgage shall be deemed effective as a fixture filing as to such goods under former subsection (6) of Section 9-402 [see now Section 9-502, generally] of the Revised Uniform Commercial Code on the effective date of this Act.

64 Del. Laws, c. 152, § 8.;

§ 11-106 Required refilings.

(1) If a security interest is perfected or has priority when this Act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest continue until 3 years after this Act takes effect. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this Act takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse 3 years after this Act takes effect, unless a financing statement is filed as provided in subsection (4), unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of former Section 9-302 [see now subsection (a) of Section 9-311] the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this Act (other than any part of the Prior Uniform Commercial Code) which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless before such date a financing statement is filed as provided in subsection (4) or unless before such date the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this Act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this Act is still effective. Former Section 9-401 and former Section 9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of former Section 9-403(3) [see now subsections (d) and (e) of Section 9-515, generally] for continuation statements apply to such a financing statement.

64 Del. Laws, c. 152, § 8.;

§ 11-107 Transition provisions as to uncertificated securities.

(1) The persons shown on the books of the issuer as the holders of uncertificated securities outstanding when this Act becomes effective shall be deemed to be the registered owners thereof. Prior to the 90th day after this Act takes effect, the issuer of any uncertificated security outstanding when this Act takes effect shall send to the registered owner a written statement containing:

(a) A description of the issue of which the uncertificated security is a part;

(b) The number of shares or other units owned by the registered owner;

(c) The name and address and (if known to the issuer) any taxpayer identification number of the registered owner;

(d) A notation of any liens or restrictions of the issuer and any adverse claims (as to which the issuer has a duty under Section 8-403(d)) to which the uncertificated security is or may be subject at the time when the statement is prepared or a statement that there are no such liens, restrictions or adverse claims; and

(e) The date the statement was prepared.

Statements sent pursuant to this subsection shall be signed by or on behalf of the issuer; shall be identified as "initial transaction statement''; and shall be deemed to be initial transaction statements for the purposes of Article 8 of the Revised Uniform Commercial Code.

(2) If a security interest in an uncertificated security outstanding prior to January 1, 1984, is perfected or has priority as to all persons or as to certain persons when this Act takes effect by virtue of the previous filing of a financing statement, and if other acts would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest shall continue and shall lapse on the date provided by the Prior Uniform Commercial Code (whether or not a continuation statement is filed with respect to such security interest) unless the security interest is perfected in accordance with the Revised Uniform Commercial Code.

(3) If an issuer's lien or restriction on an uncertificated security outstanding prior to January 1, 1984, or a term of such a security is valid and effective against all persons or against certain persons when this Act takes effect, and if the notation of such lien, restriction or term on an initial transaction statement would be required for its validity or effectiveness against those persons under the Revised Uniform Commercial Code, such lien, restriction or term shall remain valid and effective until the earlier of (i) the time when an initial transaction statement is sent by the issuer to the registered owner (after which the validity and effectiveness of the lien, restriction or term shall be governed by the Revised Uniform Commercial Code), or (ii) 3 years from the effective date of this Act. If an initial transaction statement is not sent to the registered owner of an uncertificated security outstanding when this Act takes effect within 3 years after this Act takes effect, any issuer's lien required to be noted thereon shall cease to be valid, and any restriction or term required to be noted thereon shall cease to be effective except as to those persons against whom an unnoted restriction or term would be effective under Article 8 of the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-108 Transition provisions as to priorities.

Except as otherwise provided in this Article, the Prior Uniform Commercial Code shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1984. In other cases questions of priority shall be determined by the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-109 Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;



§ 11-103. Transition — General rule

Transactions validly entered into after June 30, 1967, and before January 1, 1984, and which were subject to the Prior Uniform Commercial Code and which would be subject to the Revised Uniform Commercial Code if they had been entered into after this Act takes effect, and the rights, duties and interests flowing from such transactions, remain valid after this Act takes effect and may be terminated, completed, consummated and enforced as required or permitted by the Revised Uniform Commercial Code. Security interests arising out of such transactions which are perfected when this Act becomes effective shall remain perfected until they lapse as provided in the Revised Uniform Commercial Code, and may be continued as permitted by the Revised Uniform Commercial Code, except as stated in Section 11-105.

64 Del. Laws, c. 152, § 8.;

§ 11-104 Transition provision on change of requirement of filing.

A security interest for the perfection of which filing or the taking of possession was required under the Prior Uniform Commercial Code and which attached prior to the effective date of this Act but was not perfected shall be deemed perfected on the effective date of this Act if the Revised Uniform Commercial Code permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made, provided all steps required for perfection under the Revised Uniform Commercial Code have been taken.

64 Del. Laws, c. 152, § 8.;

§ 11-105 Transition provision on change of place of filing.

(1) A financing statement or continuation statement filed prior to January 1, 1984, which shall not have lapsed prior to January 1, 1984, shall remain effective for the period provided in the Prior Uniform Commercial Code, but not less than 5 years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to this Act becoming effective, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the Revised Uniform Commercial Code.

(3) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1984, may be continued by a continuation statement as permitted by the Revised Uniform Commercial Code, except that:

(a) If the Revised Uniform Commercial Code requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 11-106 shall be filed in that office; and

(b) If the financing statement or continuation statement relates to a security interest that cannot be perfected by filing under the Revised Uniform Commercial Code, this subsection shall be inapplicable.

(4) If the recording of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the Revised Uniform Commercial Code had been in effect on the date of recording the mortgage, the recorded mortgage shall be deemed effective as a fixture filing as to such goods under former subsection (6) of Section 9-402 [see now Section 9-502, generally] of the Revised Uniform Commercial Code on the effective date of this Act.

64 Del. Laws, c. 152, § 8.;

§ 11-106 Required refilings.

(1) If a security interest is perfected or has priority when this Act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest continue until 3 years after this Act takes effect. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this Act takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse 3 years after this Act takes effect, unless a financing statement is filed as provided in subsection (4), unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of former Section 9-302 [see now subsection (a) of Section 9-311] the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this Act (other than any part of the Prior Uniform Commercial Code) which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless before such date a financing statement is filed as provided in subsection (4) or unless before such date the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this Act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this Act is still effective. Former Section 9-401 and former Section 9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of former Section 9-403(3) [see now subsections (d) and (e) of Section 9-515, generally] for continuation statements apply to such a financing statement.

64 Del. Laws, c. 152, § 8.;

§ 11-107 Transition provisions as to uncertificated securities.

(1) The persons shown on the books of the issuer as the holders of uncertificated securities outstanding when this Act becomes effective shall be deemed to be the registered owners thereof. Prior to the 90th day after this Act takes effect, the issuer of any uncertificated security outstanding when this Act takes effect shall send to the registered owner a written statement containing:

(a) A description of the issue of which the uncertificated security is a part;

(b) The number of shares or other units owned by the registered owner;

(c) The name and address and (if known to the issuer) any taxpayer identification number of the registered owner;

(d) A notation of any liens or restrictions of the issuer and any adverse claims (as to which the issuer has a duty under Section 8-403(d)) to which the uncertificated security is or may be subject at the time when the statement is prepared or a statement that there are no such liens, restrictions or adverse claims; and

(e) The date the statement was prepared.

Statements sent pursuant to this subsection shall be signed by or on behalf of the issuer; shall be identified as "initial transaction statement''; and shall be deemed to be initial transaction statements for the purposes of Article 8 of the Revised Uniform Commercial Code.

(2) If a security interest in an uncertificated security outstanding prior to January 1, 1984, is perfected or has priority as to all persons or as to certain persons when this Act takes effect by virtue of the previous filing of a financing statement, and if other acts would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest shall continue and shall lapse on the date provided by the Prior Uniform Commercial Code (whether or not a continuation statement is filed with respect to such security interest) unless the security interest is perfected in accordance with the Revised Uniform Commercial Code.

(3) If an issuer's lien or restriction on an uncertificated security outstanding prior to January 1, 1984, or a term of such a security is valid and effective against all persons or against certain persons when this Act takes effect, and if the notation of such lien, restriction or term on an initial transaction statement would be required for its validity or effectiveness against those persons under the Revised Uniform Commercial Code, such lien, restriction or term shall remain valid and effective until the earlier of (i) the time when an initial transaction statement is sent by the issuer to the registered owner (after which the validity and effectiveness of the lien, restriction or term shall be governed by the Revised Uniform Commercial Code), or (ii) 3 years from the effective date of this Act. If an initial transaction statement is not sent to the registered owner of an uncertificated security outstanding when this Act takes effect within 3 years after this Act takes effect, any issuer's lien required to be noted thereon shall cease to be valid, and any restriction or term required to be noted thereon shall cease to be effective except as to those persons against whom an unnoted restriction or term would be effective under Article 8 of the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-108 Transition provisions as to priorities.

Except as otherwise provided in this Article, the Prior Uniform Commercial Code shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1984. In other cases questions of priority shall be determined by the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-109 Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;



§ 11-104. Transition provision on change of requirement of filing

A security interest for the perfection of which filing or the taking of possession was required under the Prior Uniform Commercial Code and which attached prior to the effective date of this Act but was not perfected shall be deemed perfected on the effective date of this Act if the Revised Uniform Commercial Code permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made, provided all steps required for perfection under the Revised Uniform Commercial Code have been taken.

64 Del. Laws, c. 152, § 8.;

§ 11-105 Transition provision on change of place of filing.

(1) A financing statement or continuation statement filed prior to January 1, 1984, which shall not have lapsed prior to January 1, 1984, shall remain effective for the period provided in the Prior Uniform Commercial Code, but not less than 5 years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to this Act becoming effective, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the Revised Uniform Commercial Code.

(3) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1984, may be continued by a continuation statement as permitted by the Revised Uniform Commercial Code, except that:

(a) If the Revised Uniform Commercial Code requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 11-106 shall be filed in that office; and

(b) If the financing statement or continuation statement relates to a security interest that cannot be perfected by filing under the Revised Uniform Commercial Code, this subsection shall be inapplicable.

(4) If the recording of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the Revised Uniform Commercial Code had been in effect on the date of recording the mortgage, the recorded mortgage shall be deemed effective as a fixture filing as to such goods under former subsection (6) of Section 9-402 [see now Section 9-502, generally] of the Revised Uniform Commercial Code on the effective date of this Act.

64 Del. Laws, c. 152, § 8.;

§ 11-106 Required refilings.

(1) If a security interest is perfected or has priority when this Act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest continue until 3 years after this Act takes effect. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this Act takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse 3 years after this Act takes effect, unless a financing statement is filed as provided in subsection (4), unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of former Section 9-302 [see now subsection (a) of Section 9-311] the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this Act (other than any part of the Prior Uniform Commercial Code) which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless before such date a financing statement is filed as provided in subsection (4) or unless before such date the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this Act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this Act is still effective. Former Section 9-401 and former Section 9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of former Section 9-403(3) [see now subsections (d) and (e) of Section 9-515, generally] for continuation statements apply to such a financing statement.

64 Del. Laws, c. 152, § 8.;

§ 11-107 Transition provisions as to uncertificated securities.

(1) The persons shown on the books of the issuer as the holders of uncertificated securities outstanding when this Act becomes effective shall be deemed to be the registered owners thereof. Prior to the 90th day after this Act takes effect, the issuer of any uncertificated security outstanding when this Act takes effect shall send to the registered owner a written statement containing:

(a) A description of the issue of which the uncertificated security is a part;

(b) The number of shares or other units owned by the registered owner;

(c) The name and address and (if known to the issuer) any taxpayer identification number of the registered owner;

(d) A notation of any liens or restrictions of the issuer and any adverse claims (as to which the issuer has a duty under Section 8-403(d)) to which the uncertificated security is or may be subject at the time when the statement is prepared or a statement that there are no such liens, restrictions or adverse claims; and

(e) The date the statement was prepared.

Statements sent pursuant to this subsection shall be signed by or on behalf of the issuer; shall be identified as "initial transaction statement''; and shall be deemed to be initial transaction statements for the purposes of Article 8 of the Revised Uniform Commercial Code.

(2) If a security interest in an uncertificated security outstanding prior to January 1, 1984, is perfected or has priority as to all persons or as to certain persons when this Act takes effect by virtue of the previous filing of a financing statement, and if other acts would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest shall continue and shall lapse on the date provided by the Prior Uniform Commercial Code (whether or not a continuation statement is filed with respect to such security interest) unless the security interest is perfected in accordance with the Revised Uniform Commercial Code.

(3) If an issuer's lien or restriction on an uncertificated security outstanding prior to January 1, 1984, or a term of such a security is valid and effective against all persons or against certain persons when this Act takes effect, and if the notation of such lien, restriction or term on an initial transaction statement would be required for its validity or effectiveness against those persons under the Revised Uniform Commercial Code, such lien, restriction or term shall remain valid and effective until the earlier of (i) the time when an initial transaction statement is sent by the issuer to the registered owner (after which the validity and effectiveness of the lien, restriction or term shall be governed by the Revised Uniform Commercial Code), or (ii) 3 years from the effective date of this Act. If an initial transaction statement is not sent to the registered owner of an uncertificated security outstanding when this Act takes effect within 3 years after this Act takes effect, any issuer's lien required to be noted thereon shall cease to be valid, and any restriction or term required to be noted thereon shall cease to be effective except as to those persons against whom an unnoted restriction or term would be effective under Article 8 of the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-108 Transition provisions as to priorities.

Except as otherwise provided in this Article, the Prior Uniform Commercial Code shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1984. In other cases questions of priority shall be determined by the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-109 Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;



§ 11-105. Transition provision on change of place of filing

(1) A financing statement or continuation statement filed prior to January 1, 1984, which shall not have lapsed prior to January 1, 1984, shall remain effective for the period provided in the Prior Uniform Commercial Code, but not less than 5 years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to this Act becoming effective, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the Revised Uniform Commercial Code.

(3) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1984, may be continued by a continuation statement as permitted by the Revised Uniform Commercial Code, except that:

(a) If the Revised Uniform Commercial Code requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 11-106 shall be filed in that office; and

(b) If the financing statement or continuation statement relates to a security interest that cannot be perfected by filing under the Revised Uniform Commercial Code, this subsection shall be inapplicable.

(4) If the recording of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the Revised Uniform Commercial Code had been in effect on the date of recording the mortgage, the recorded mortgage shall be deemed effective as a fixture filing as to such goods under former subsection (6) of Section 9-402 [see now Section 9-502, generally] of the Revised Uniform Commercial Code on the effective date of this Act.

64 Del. Laws, c. 152, § 8.;

§ 11-106 Required refilings.

(1) If a security interest is perfected or has priority when this Act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest continue until 3 years after this Act takes effect. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this Act takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse 3 years after this Act takes effect, unless a financing statement is filed as provided in subsection (4), unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of former Section 9-302 [see now subsection (a) of Section 9-311] the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this Act (other than any part of the Prior Uniform Commercial Code) which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless before such date a financing statement is filed as provided in subsection (4) or unless before such date the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this Act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this Act is still effective. Former Section 9-401 and former Section 9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of former Section 9-403(3) [see now subsections (d) and (e) of Section 9-515, generally] for continuation statements apply to such a financing statement.

64 Del. Laws, c. 152, § 8.;

§ 11-107 Transition provisions as to uncertificated securities.

(1) The persons shown on the books of the issuer as the holders of uncertificated securities outstanding when this Act becomes effective shall be deemed to be the registered owners thereof. Prior to the 90th day after this Act takes effect, the issuer of any uncertificated security outstanding when this Act takes effect shall send to the registered owner a written statement containing:

(a) A description of the issue of which the uncertificated security is a part;

(b) The number of shares or other units owned by the registered owner;

(c) The name and address and (if known to the issuer) any taxpayer identification number of the registered owner;

(d) A notation of any liens or restrictions of the issuer and any adverse claims (as to which the issuer has a duty under Section 8-403(d)) to which the uncertificated security is or may be subject at the time when the statement is prepared or a statement that there are no such liens, restrictions or adverse claims; and

(e) The date the statement was prepared.

Statements sent pursuant to this subsection shall be signed by or on behalf of the issuer; shall be identified as "initial transaction statement''; and shall be deemed to be initial transaction statements for the purposes of Article 8 of the Revised Uniform Commercial Code.

(2) If a security interest in an uncertificated security outstanding prior to January 1, 1984, is perfected or has priority as to all persons or as to certain persons when this Act takes effect by virtue of the previous filing of a financing statement, and if other acts would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest shall continue and shall lapse on the date provided by the Prior Uniform Commercial Code (whether or not a continuation statement is filed with respect to such security interest) unless the security interest is perfected in accordance with the Revised Uniform Commercial Code.

(3) If an issuer's lien or restriction on an uncertificated security outstanding prior to January 1, 1984, or a term of such a security is valid and effective against all persons or against certain persons when this Act takes effect, and if the notation of such lien, restriction or term on an initial transaction statement would be required for its validity or effectiveness against those persons under the Revised Uniform Commercial Code, such lien, restriction or term shall remain valid and effective until the earlier of (i) the time when an initial transaction statement is sent by the issuer to the registered owner (after which the validity and effectiveness of the lien, restriction or term shall be governed by the Revised Uniform Commercial Code), or (ii) 3 years from the effective date of this Act. If an initial transaction statement is not sent to the registered owner of an uncertificated security outstanding when this Act takes effect within 3 years after this Act takes effect, any issuer's lien required to be noted thereon shall cease to be valid, and any restriction or term required to be noted thereon shall cease to be effective except as to those persons against whom an unnoted restriction or term would be effective under Article 8 of the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-108 Transition provisions as to priorities.

Except as otherwise provided in this Article, the Prior Uniform Commercial Code shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1984. In other cases questions of priority shall be determined by the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-109 Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;



§ 11-106. Required refilings

(1) If a security interest is perfected or has priority when this Act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest continue until 3 years after this Act takes effect. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this Act takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse 3 years after this Act takes effect, unless a financing statement is filed as provided in subsection (4), unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of former Section 9-302 [see now subsection (a) of Section 9-311] the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this Act (other than any part of the Prior Uniform Commercial Code) which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless before such date a financing statement is filed as provided in subsection (4) or unless before such date the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this Act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this Act is still effective. Former Section 9-401 and former Section 9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of former Section 9-403(3) [see now subsections (d) and (e) of Section 9-515, generally] for continuation statements apply to such a financing statement.

64 Del. Laws, c. 152, § 8.;

§ 11-107 Transition provisions as to uncertificated securities.

(1) The persons shown on the books of the issuer as the holders of uncertificated securities outstanding when this Act becomes effective shall be deemed to be the registered owners thereof. Prior to the 90th day after this Act takes effect, the issuer of any uncertificated security outstanding when this Act takes effect shall send to the registered owner a written statement containing:

(a) A description of the issue of which the uncertificated security is a part;

(b) The number of shares or other units owned by the registered owner;

(c) The name and address and (if known to the issuer) any taxpayer identification number of the registered owner;

(d) A notation of any liens or restrictions of the issuer and any adverse claims (as to which the issuer has a duty under Section 8-403(d)) to which the uncertificated security is or may be subject at the time when the statement is prepared or a statement that there are no such liens, restrictions or adverse claims; and

(e) The date the statement was prepared.

Statements sent pursuant to this subsection shall be signed by or on behalf of the issuer; shall be identified as "initial transaction statement''; and shall be deemed to be initial transaction statements for the purposes of Article 8 of the Revised Uniform Commercial Code.

(2) If a security interest in an uncertificated security outstanding prior to January 1, 1984, is perfected or has priority as to all persons or as to certain persons when this Act takes effect by virtue of the previous filing of a financing statement, and if other acts would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest shall continue and shall lapse on the date provided by the Prior Uniform Commercial Code (whether or not a continuation statement is filed with respect to such security interest) unless the security interest is perfected in accordance with the Revised Uniform Commercial Code.

(3) If an issuer's lien or restriction on an uncertificated security outstanding prior to January 1, 1984, or a term of such a security is valid and effective against all persons or against certain persons when this Act takes effect, and if the notation of such lien, restriction or term on an initial transaction statement would be required for its validity or effectiveness against those persons under the Revised Uniform Commercial Code, such lien, restriction or term shall remain valid and effective until the earlier of (i) the time when an initial transaction statement is sent by the issuer to the registered owner (after which the validity and effectiveness of the lien, restriction or term shall be governed by the Revised Uniform Commercial Code), or (ii) 3 years from the effective date of this Act. If an initial transaction statement is not sent to the registered owner of an uncertificated security outstanding when this Act takes effect within 3 years after this Act takes effect, any issuer's lien required to be noted thereon shall cease to be valid, and any restriction or term required to be noted thereon shall cease to be effective except as to those persons against whom an unnoted restriction or term would be effective under Article 8 of the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-108 Transition provisions as to priorities.

Except as otherwise provided in this Article, the Prior Uniform Commercial Code shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1984. In other cases questions of priority shall be determined by the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-109 Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;



§ 11-107. Transition provisions as to uncertificated securities

(1) The persons shown on the books of the issuer as the holders of uncertificated securities outstanding when this Act becomes effective shall be deemed to be the registered owners thereof. Prior to the 90th day after this Act takes effect, the issuer of any uncertificated security outstanding when this Act takes effect shall send to the registered owner a written statement containing:

(a) A description of the issue of which the uncertificated security is a part;

(b) The number of shares or other units owned by the registered owner;

(c) The name and address and (if known to the issuer) any taxpayer identification number of the registered owner;

(d) A notation of any liens or restrictions of the issuer and any adverse claims (as to which the issuer has a duty under Section 8-403(d)) to which the uncertificated security is or may be subject at the time when the statement is prepared or a statement that there are no such liens, restrictions or adverse claims; and

(e) The date the statement was prepared.

Statements sent pursuant to this subsection shall be signed by or on behalf of the issuer; shall be identified as "initial transaction statement''; and shall be deemed to be initial transaction statements for the purposes of Article 8 of the Revised Uniform Commercial Code.

(2) If a security interest in an uncertificated security outstanding prior to January 1, 1984, is perfected or has priority as to all persons or as to certain persons when this Act takes effect by virtue of the previous filing of a financing statement, and if other acts would be required for the perfection or priority of the security interest against those persons under the Revised Uniform Commercial Code, the perfection and priority rights of the security interest shall continue and shall lapse on the date provided by the Prior Uniform Commercial Code (whether or not a continuation statement is filed with respect to such security interest) unless the security interest is perfected in accordance with the Revised Uniform Commercial Code.

(3) If an issuer's lien or restriction on an uncertificated security outstanding prior to January 1, 1984, or a term of such a security is valid and effective against all persons or against certain persons when this Act takes effect, and if the notation of such lien, restriction or term on an initial transaction statement would be required for its validity or effectiveness against those persons under the Revised Uniform Commercial Code, such lien, restriction or term shall remain valid and effective until the earlier of (i) the time when an initial transaction statement is sent by the issuer to the registered owner (after which the validity and effectiveness of the lien, restriction or term shall be governed by the Revised Uniform Commercial Code), or (ii) 3 years from the effective date of this Act. If an initial transaction statement is not sent to the registered owner of an uncertificated security outstanding when this Act takes effect within 3 years after this Act takes effect, any issuer's lien required to be noted thereon shall cease to be valid, and any restriction or term required to be noted thereon shall cease to be effective except as to those persons against whom an unnoted restriction or term would be effective under Article 8 of the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-108 Transition provisions as to priorities.

Except as otherwise provided in this Article, the Prior Uniform Commercial Code shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1984. In other cases questions of priority shall be determined by the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-109 Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;



§ 11-108. Transition provisions as to priorities

Except as otherwise provided in this Article, the Prior Uniform Commercial Code shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1984. In other cases questions of priority shall be determined by the Revised Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;

§ 11-109 Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;



§ 11-109. Presumption that rule of law continues unchanged

Unless a change in law has clearly been made, the Revised Uniform Commercial Code shall be deemed declaratory of the meaning of the Prior Uniform Commercial Code.

64 Del. Laws, c. 152, § 8.;






CHAPTER 12. DELAWARE FALSE CLAIMS AND REPORTING ACT

§ 1201. Liability for certain acts

(a) Any person who:

(1) Knowingly presents, or causes to be presented a false or fraudulent claim for payment or approval;

(2) Knowingly makes, uses or causes to be made or used a false record or statement material to a false or fraudulent claim;

(3) Conspires to commit a violation of paragraph (a)(1), (2), (4), (5), (6) or (7) of this section;

(4) Has possession, custody or control of property or money used or to be used by the Government and knowingly delivers or causes to be delivered, less than all of that money or property;

(5) Is authorized to make or deliver a document certifying receipt of property used or to be used by the Government and, intending to defraud the Government, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(6) Knowingly buys, or receives as a pledge of an obligation or debt, public property from an officer or employee of the Government who may not lawfully sell or pledge the property; or

(7) Knowingly makes, uses, or causes to be made or used a false record or statement material to an obligation to pay or transmit money or property to the Government, or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to the Government

shall be liable to the Government for a civil penalty of not less than $5,500 and not more than $11,000 for each act constituting a violation of this section, plus 3 times the amount of damages which the Government sustains because of the act of that person.

(b) Notwithstanding the foregoing, the court may assess not less than 2 times the amount of damages which the Government sustains because of the act of the person, if:

(1) The person committing the violation of this subsection furnished officials of the Government responsible for investigating false claims violations with all information known to such person about the violation within 30 days after the date on which the defendant first obtained the information;

(2) Such person fully cooperated with any government investigation of such violations; and

(3) At the time such person furnished the Government with the information about the violation, no criminal prosecution, civil action, investigation or administrative action had commenced under this title with respect to such violation, and the person did not have actual knowledge of the existence of an investigation into such violations.

A person violating this subsection shall also be liable for the costs of a civil action brought to recover any such penalty or damages, including payment of reasonable attorney's fees and costs.

(c) The Superior Court shall have jurisdiction of all offenses under this chapter.

72 Del. Laws, c. 370, § 1; 77 Del. Laws, c. 166, §§ 1-4; 79 Del. Laws, c. 141, § 1.;



§ 1202. Definitions

As used in this chapter:

(1) "Claim'' means any request or demand, whether under a contract or otherwise, for money or property and whether or not the Government has title to the money or property, that:

a. Is presented to an officer, employee, or agent of the Government; or

b. Is made to a contractor, grantee, or other recipient, if the money or property is to be spent or used on the Government's behalf or to advance a Government program or interest, and if the Government:

1. Provides or has provided any portion of the money or property requested or demanded; or

2. Will reimburse such contractor, grantee, or other recipient for any portion of the money or property which is requested or demanded.

"Claim'' does not include requests or demands for money or property that the Government has paid to an individual as compensation for employment with the Government or as an income subsidy with no restrictions on that individual's use of the money or property.

(2) "Government'' includes all departments, boards or commissions of the executive branch of the State, all political subdivisions of the State, the Delaware Department of Transportation and all state and municipal authorities, all organizations created by or pursuant to a statute which declares in substance that such organization performs or has for its purpose the performance of an essential governmental function, and all organizations, entities or persons receiving funds of the State where the act complained of pursuant to this chapter relates to the use of such funds of the State.

(3) "Knowing'' and "knowingly'' mean that a person, with respect to information:

a. Has actual knowledge of the information;

b. Acts in deliberate ignorance of the truth or falsity of the information; or

c. Acts in reckless disregard of the truth or falsity of the information, and no proof of specific intent to defraud is required.

(4) "Material'' includes anything having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(5) "Obligation'' includes an established duty, whether or not fixed, arising from an express or implied contractual, grantor-grantee, or licensor-licensee relationship, from a fee-based or similar relationship, from statute or regulation, or from the retention of any overpayment.

72 Del. Laws, c. 370, § 1; 77 Del. Laws, c. 166, §§ 5, 6; 79 Del. Laws, c. 141, § 1.;



§ 1203. Civil actions for false claims

(a) Responsibilities of the Attorney General. — The Attorney General shall diligently investigate suspected violations under this chapter. If the Attorney General finds that a person has violated or is violating the provisions of this chapter, the Attorney General may bring a civil action under this section against the person.

(b) Private actions. —

(1) A private civil action may be brought by any person or labor organization as defined by § 1107A(d) of Title 19 (hereinafter "private party'' or "party'') for a violation of this chapter on behalf of the party bringing suit and for the government. The action shall be brought in the name of the government. The action may be dismissed only if the court and the Department of Justice give written consent to the dismissal and their reasons for consenting.

(2) A copy of the complaint and written disclosure of substantially all material evidence and information the private party possesses shall be served on the Department of Justice pursuant to Rules 4 and 5 of the Superior Court Civil Rules. The complaint shall be filed in camera and shall remain under seal for at least 60 days. The complaint shall not be served on the defendant until the expiration of 60 days or any extension approved under paragraph (b)(3) of this section. Within 60 days after receiving a copy of the complaint, the Department of Justice shall conduct an investigation of the factual allegations and legal contentions made in the complaint. The Department of Justice may elect to intervene and proceed with the action within 60 days after it receives the complaint, the material evidence and information.

(3) The Department of Justice may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under paragraph (b)(2) of this section. Any such motion may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to any complaint filed under this section until 20 days after the complaint is unsealed and served upon the defendant pursuant to Rule 4 of the Superior Court Civil Rules.

(4) Before the expiration of the 60-day period or any extensions obtained under paragraph (b)(3) of this section, or within 20 days of being notified by the court that the seal has expired, the Department of Justice shall:

a. Proceed with the action, in which case the action shall be conducted by the Department of Justice; or

b. Notify the court that it declines to take over the action, in which case the private party bringing the action shall have the right to conduct the action.

(5) When a party brings an action under this subsection, no party other than the Department of Justice may intervene or bring a related action based on the facts underlying the pending action.

72 Del. Laws, c. 370, § 1; 77 Del. Laws, c. 166, §§ 7-12; 79 Del. Laws, c. 141, § 1.;



§ 1204. Rights of the parties to qui tam actions

(a) If the Department of Justice proceeds with the action, it shall have the primary responsibility for prosecuting the action, and shall not be bound by an act of the party bringing the action. Such party shall have the right to continue as a party to the action, subject to the limitations set forth in subsections (b), (c) and (e) of this section.

(b) The Department of Justice may dismiss the action notwithstanding the objections of the party initiating the action if the party has been notified by the Department of Justice of the filing of the motion and the court has provided the party with an opportunity for a hearing on the motion.

(c) The Department of Justice may settle the action with the defendant notwithstanding the objections of the party initiating the action if the court determines after a hearing that the proposed settlement is fair, adequate and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

(d) If the Department of Justice elects not to proceed with the action, the party who initiated the action shall have the right to conduct the action. If the Department of Justice so requests, it shall be served with copies of the pleadings filed in the action and shall be supplied with copies of all deposition transcripts (at the Department of Justice's expense). When a party proceeds with the action, the court, without limiting the status and rights of the party initiating the action, may nevertheless permit the Department of Justice to intervene at a later date upon a showing of good cause.

(e) Whether or not the Department of Justice proceeds with the action, upon a showing by the Department of Justice that certain actions of discovery by the party initiating the action would interfere with the Department of Justice's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than 60 days. Such a showing shall be conducted in camera. The court may extend the 60-day period upon a further showing in camera that the Department of Justice has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(f) Notwithstanding § 1203(b) of this title, the Department of Justice may elect to pursue its claim through any available alternate remedy, including any administrative proceeding to determine a civil money penalty. If any such alternate remedy is pursued in another proceeding, the party initiating the action shall have the same rights in such proceeding as such party would have had if the action had continued under this chapter; provided however, that no insurer subject to the insurance fraud provisions of Chapter 24 of Title 18 shall have a cause of action pursuant to this chapter. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to an action under this chapter. For purposes of the preceding sentence, a finding or conclusion is final if it has been fully determined on appeal to the appropriate court, if all time for filing such appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

72 Del. Laws, c. 370, § 1; 77 Del. Laws, c. 166, §§ 13-18.;



§ 1205. Award to qui tam plaintiff

(a) If the Department of Justice proceeds with an action brought by a party under § 1203(b) of this title, such party shall, subject to the second sentence of this subsection, receive at least 15 percent but not more than 25 percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the party substantially contributed to the prosecution of the action. Where the action is one which the court finds to be based primarily on disclosures of specific information (other than information provided by the party bringing the action) relating to allegations or transactions in a criminal, civil or administrative hearing, or from the news media, the court may award such sums as it considers appropriate, but in no case more than 10 percent of the proceeds, taking into account the significance of the information and the role of the party bringing the action in advancing the case to litigation. Any payment to a party under the first or second sentence of this paragraph shall be made from the proceeds. Any such party shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. In determining the amount of reasonable attorneys' fees and costs, the court shall consider, without limitation, whether such fees and costs were necessary to the prosecution of the action, were incurred for activities which were duplicative of the activities of the Department of Justice in prosecuting the case, or were repetitious, irrelevant or for purposes of harassment, or caused the defendant undue burden or unnecessary expense. All such expenses, fees and costs shall be awarded against the defendant.

(b) If the Department of Justice does not proceed with an action under this chapter, the party bringing the action or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than 25 percent and not more than 30 percent of the proceeds of the action or settlement and shall be paid out of such proceeds. Such party shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. In determining the amount of reasonable attorneys' fees and costs, the court shall consider, without limitation, whether such fees and costs were necessary to the prosecution of the action, were incurred for activities which were repetitious, irrelevant or for purposes of harassment, or caused the defendant undue burden or unnecessary expense. All such expenses, fees, and costs shall be awarded against the defendant.

(c) Whether or not the Department of Justice proceeds with the action, if the court finds that the action was brought by a party who planned and initiated the violation upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action which the party would otherwise receive under subsection (a) or (b) of this section, taking into account the role of that party in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the party bringing the action is convicted of criminal conduct arising from that party's own role in the violation of this chapter, that party shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the Department of Justice to continue the action on behalf of the government.

(d) If the Department of Justice does not proceed with the action and the person bringing the action conducts the action, the court may award to the defendant its reasonable attorneys' fees and expenses if the defendant prevails in the action and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

72 Del. Laws, c. 370, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 166, §§ 19-22.;



§ 1206. Certain actions barred

(a) In no event may a person bring an action under this chapter which is based upon allegations or transactions which are the subject of a civil suit or an administrative proceeding in which the government is already a party.

(b) The court shall dismiss an action or claim under this section, unless opposed by the government, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed:

(1) In any criminal, civil, or administrative hearing in which the government or its agent is a party;

(2) In any government-generated report, hearing, audit, or investigation; or

(3) From the news media.

The requirement to dismiss actions or claims as set forth in this subsection shall not apply to actions brought by the Attorney General or where the person bringing the action is an original source of the information.

(c) For purposes of this section, "original source'' means an individual who either:

(1) Prior to a public disclosure under subsection (b) of this section, has voluntarily disclosed to the government the information on which allegations or transactions in a claim are based; or

(2) Who has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions, and who has voluntarily provided the information to the government before filing an action under this section.

72 Del. Laws, c. 370, § 1; 77 Del. Laws, c. 166, § 23; 79 Del. Laws, c. 141, § 1.;



§ 1207. Government not liable for certain expenses

No Government shall be liable for expenses which a party incurs in bringing an action under this chapter.

72 Del. Laws, c. 370, § 1.;



§ 1208. Employee protection

(a) Any employee, contractor, or agent shall be entitled to all relief necessary to make that employee, contractor, or agent whole, if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent or associated others in furtherance of an action under this chapter or other efforts to stop 1 or more violations of this chapter.

Such relief shall include reinstatement with the same seniority status that employee, contractor, or agent would have had but for the discrimination, 2 times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorneys' fees. An action under this subsection may be brought in the Superior Court of the State of Delaware in and for the county where the violation is alleged to have occurred. A civil action under this subsection may not be brought more than 3 years after the date when the alleged retaliation occurred.

(b) It shall be the duty of every employer of more than 15 employees to post and maintain in a place accessible to its employees and where they normally pass a summary of this chapter upon request and without charge. Such summaries shall be provided by the Delaware Department of Justice to the Delaware Department of Labor for distribution. As an alternative to posting, such employer may establish written policies for all employees that provide an explanation of state and federal False Claims Act [this chapter and 31 U.S.C. § 3729 et seq.] provisions and a resource for obtaining additional information about the law.

72 Del. Laws, c. 370, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 166, § 24; 79 Del. Laws, c. 141, § 1.;



§ 1209. False claims and reporting procedure

(a) A civil action under this chapter may not be brought:

(1) More than 6 years after the date on which the violation is committed; or

(2) More than 3 years after the date when facts material to the right of action are known or reasonably should have been known by the official of the Government charged with responsibility to act in the circumstances,

but in no event more than 10 years after the date on which the violation is committed, whichever occurs last.

(b) In any action brought under this chapter, the Department of Justice or the private party shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(c) Notwithstanding any other provision of law, the Delaware Rules of Criminal Procedure, or the Delaware Rules of Civil Procedure, a final judgment rendered in favor of the Government in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty, shall estop the defendant from denying the essential elements of the offense in any action which involves the same transaction as in the criminal proceeding and which is brought under this chapter.

(d) Upon motion of the Department of Justice, the court shall have the power to grant other equitable relief, including temporary injunctive relief, as is necessary to prevent the transfer, concealment or dissipation of the illegal proceeds, or to protect the public.

(e) For statute of limitations purposes, any Government pleading shall relate back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the Government arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of that person.

72 Del. Laws, c. 370, § 1; 77 Del. Laws, c. 166, §§ 25, 26; 79 Del. Laws, c. 141, § 1.;



§ 1210. Annual reporting requirement

On August 15, 2009, and annually on July 16, the Department of Justice shall submit to the Delaware legislature a report containing the following information:

(1) The number of cases the Department of Justice has filed during the previous calendar year under this chapter;

(2) The number of cases private individuals filed under this chapter during the previous calendar year, including those cases that remain under seal, and specifying:

a. The state or federal courts in which those cases were filed and the number of cases filed in each court;

b. The state program or agency that is involved in each case;

c. The number of cases filed by private individuals who previously had filed an action based on the same or similar transactions or allegations under the federal False Claims Act [31 U.S.C. § 3729 et seq.] or the false claims act of another state; and

d. The amount recovered by the State under this section in settlement, damages, penalties, and litigation costs.

77 Del. Laws, c. 166, § 27.;



§ 1211. Severability of noncompliant provisions

Any provision of this chapter that the federal government determines does not comply with the requirements for state false claims acts set forth in the Deficit Reduction Act of 2005 (Pub. L. 109-171, 120 Stat. 4) shall be repealed to the extent that this chapter is inconsistent with the Deficit Reduction Act.

77 Del. Laws, c. 166, § 28.;






CHAPTER 12A. UNIFORM ELECTRONIC TRANSACTIONS ACT

§ 12A-101. Short title

This chapter may be cited as the "Uniform Electronic Transactions Act.''

72 Del. Laws, c. 457, § 1.;

§ 12A-102 Definitions.

In this chapter:

(1) "Agreement'' means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction'' means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of 1 or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program'' means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract'' means the total legal obligation resulting from the parties" agreement as affected by this chapter and other applicable law.

(5) "Electronic'' means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(6) "Electronic agent'' means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(7) "Electronic postmark certificate'' means evidentiary proof provided to the sender or recipient of an electronic record that the electronic record:

a. Was postmarked by a postal authority with a valid electronic postmark on the date and time indicated;

b. Was transmitted in a certain form on a specific date and time; and

c. Was sent by the person indicated, to the person indicated, and on the date and time indicated.

(8) "Electronic record'' means a record created, generated, sent, communicated, received or stored by electronic means.

(9) "Electronic signature'' means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(10) "Governmental agency'' means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a State or of a county, municipality or other political subdivision of a State.

(11) "Information'' means data, text, images, sounds, codes, computer programs, software, databases or the like.

(12) "Information processing system'' means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

(13) "Person'' means an individual, corporation, statutory trust, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

(14) "Postal authority'' means:

a. The United States Postal Service or other national public or private mail delivery service that provides electronic postmarks; or

b. A public or private entity that has the regulatory authority or legal responsibility for providing electronic postmarks.

(15) "Record'' means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(16) "Security procedure'' means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(17) "State'' means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(18) "Transaction'' means an action or set of actions occurring between 2 or more persons relating to the conduct of business, commercial, or governmental affairs.

72 Del. Laws, c. 457, § 1; 73 Del. Laws, c. 329, § 8; 76 Del. Laws, c. 83, § 1; 76 Del. Laws, c. 257, §§ 1, 2.;

§ 12A-103 Scope.

(a) Except as otherwise provided in subsection (b) of this section, this chapter applies to electronic records and electronic signatures relating to a transaction.

(b) This chapter does not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts;

(2) The Uniform Commercial Code other than Sections 1-107 [see now Section 1-306] and 1-206 [former version of Section 1-206, to which this reference referred, has been repealed], Article 2, and Article 2A;

(3) The Uniform Computer Information Transactions Act;

(4) The General Corporation Law of the State [§§ 101 to 398 of Title 8], the Delaware Professional Service Corporation Act [§ 601 et seq. of Title 8], the Delaware Revised Uniform Partnership Act [§ 15-101 et seq. of this title], the Delaware Revised Uniform Limited Partnership Act [§ 17-101 et seq. of this title], the Delaware Limited Liability Company Act [§ 18-101 et seq. of this title], the Delaware Uniform Partnership Law and the Delaware Statutory Trust Act [§ 3801 et seq. of Title 12];

(5) The Corporation Law for State Banks and Trust Companies, Credit Card Institutions and the Corporation Law for State Savings Banks in Chapters 7, 15 and 16, respectively, of Title 5.

(c) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) of this section to the extent it is governed by a law other than those specified in subsection (b) of this section.

(d) A transaction subject to this chapter is also subject to other applicable substantive law.

72 Del. Laws, c. 457, § 1; 73 Del. Laws, c. 329, § 9.;

§ 12A-104 Prospective application.

This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 14, 2000.

72 Del. Laws, c. 457, § 1.;

§ 12A-105 Use of electronic records and electronic signatures; variation by agreement.

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed,'' or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.

72 Del. Laws, c. 457, § 1.;

§ 12A-106 Construction and application.

This chapter must be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

72 Del. Laws, c. 457, § 1.;

§ 12A-107 Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

72 Del. Laws, c. 457, § 1.;

§ 12A-108 Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (d)(2) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement;

(2) A requirement under a law other than this chapter to send, communicate or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law; and

(3) A requirement under a law other than under this title to send, communicate, or transmit a record by registered or certified mail, postage prepaid, or by regular mail is satisfied by an electronic record that:

a. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated; and

b. Provides a contractually obligated reliable and assured delivery to the recipient; and

c. Enters an information processing system that is outside the control of the sender; or

d. Enters a region of an information processing system that is under the control of the recipient; and

e. Is postmarked by a postal authority with an electronic postmark; and

f. Is authenticated by an electronic postmark certificate.

(e) An electronic record is subject to the same legal protections as the United States mail if:

(1) The electronic record meets the requirements of subsection (d) of this section; and

(2) The postal authority that postmarked the electronic record under paragraph (d)(3) of this section is the United States Postal Service.

(f) This section does not authorize the use of an electronic postmark or electronic postmark certificate for the service of a summons, complaint, or other document for the purpose of obtaining jurisdiction over a defendant in a lawsuit.

(g) An electronic postmark may be used only with the mutual consent of both the sender and the recipient.

72 Del. Laws, c. 457, § 1; 76 Del. Laws, c. 257, § 3.;

§ 12A-109 Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-102. Definitions

In this chapter:

(1) "Agreement'' means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction'' means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of 1 or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program'' means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract'' means the total legal obligation resulting from the parties" agreement as affected by this chapter and other applicable law.

(5) "Electronic'' means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(6) "Electronic agent'' means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(7) "Electronic postmark certificate'' means evidentiary proof provided to the sender or recipient of an electronic record that the electronic record:

a. Was postmarked by a postal authority with a valid electronic postmark on the date and time indicated;

b. Was transmitted in a certain form on a specific date and time; and

c. Was sent by the person indicated, to the person indicated, and on the date and time indicated.

(8) "Electronic record'' means a record created, generated, sent, communicated, received or stored by electronic means.

(9) "Electronic signature'' means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(10) "Governmental agency'' means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a State or of a county, municipality or other political subdivision of a State.

(11) "Information'' means data, text, images, sounds, codes, computer programs, software, databases or the like.

(12) "Information processing system'' means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

(13) "Person'' means an individual, corporation, statutory trust, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

(14) "Postal authority'' means:

a. The United States Postal Service or other national public or private mail delivery service that provides electronic postmarks; or

b. A public or private entity that has the regulatory authority or legal responsibility for providing electronic postmarks.

(15) "Record'' means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(16) "Security procedure'' means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(17) "State'' means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(18) "Transaction'' means an action or set of actions occurring between 2 or more persons relating to the conduct of business, commercial, or governmental affairs.

72 Del. Laws, c. 457, § 1; 73 Del. Laws, c. 329, § 8; 76 Del. Laws, c. 83, § 1; 76 Del. Laws, c. 257, §§ 1, 2.;

§ 12A-103 Scope.

(a) Except as otherwise provided in subsection (b) of this section, this chapter applies to electronic records and electronic signatures relating to a transaction.

(b) This chapter does not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts;

(2) The Uniform Commercial Code other than Sections 1-107 [see now Section 1-306] and 1-206 [former version of Section 1-206, to which this reference referred, has been repealed], Article 2, and Article 2A;

(3) The Uniform Computer Information Transactions Act;

(4) The General Corporation Law of the State [§§ 101 to 398 of Title 8], the Delaware Professional Service Corporation Act [§ 601 et seq. of Title 8], the Delaware Revised Uniform Partnership Act [§ 15-101 et seq. of this title], the Delaware Revised Uniform Limited Partnership Act [§ 17-101 et seq. of this title], the Delaware Limited Liability Company Act [§ 18-101 et seq. of this title], the Delaware Uniform Partnership Law and the Delaware Statutory Trust Act [§ 3801 et seq. of Title 12];

(5) The Corporation Law for State Banks and Trust Companies, Credit Card Institutions and the Corporation Law for State Savings Banks in Chapters 7, 15 and 16, respectively, of Title 5.

(c) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) of this section to the extent it is governed by a law other than those specified in subsection (b) of this section.

(d) A transaction subject to this chapter is also subject to other applicable substantive law.

72 Del. Laws, c. 457, § 1; 73 Del. Laws, c. 329, § 9.;

§ 12A-104 Prospective application.

This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 14, 2000.

72 Del. Laws, c. 457, § 1.;

§ 12A-105 Use of electronic records and electronic signatures; variation by agreement.

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed,'' or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.

72 Del. Laws, c. 457, § 1.;

§ 12A-106 Construction and application.

This chapter must be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

72 Del. Laws, c. 457, § 1.;

§ 12A-107 Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

72 Del. Laws, c. 457, § 1.;

§ 12A-108 Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (d)(2) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement;

(2) A requirement under a law other than this chapter to send, communicate or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law; and

(3) A requirement under a law other than under this title to send, communicate, or transmit a record by registered or certified mail, postage prepaid, or by regular mail is satisfied by an electronic record that:

a. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated; and

b. Provides a contractually obligated reliable and assured delivery to the recipient; and

c. Enters an information processing system that is outside the control of the sender; or

d. Enters a region of an information processing system that is under the control of the recipient; and

e. Is postmarked by a postal authority with an electronic postmark; and

f. Is authenticated by an electronic postmark certificate.

(e) An electronic record is subject to the same legal protections as the United States mail if:

(1) The electronic record meets the requirements of subsection (d) of this section; and

(2) The postal authority that postmarked the electronic record under paragraph (d)(3) of this section is the United States Postal Service.

(f) This section does not authorize the use of an electronic postmark or electronic postmark certificate for the service of a summons, complaint, or other document for the purpose of obtaining jurisdiction over a defendant in a lawsuit.

(g) An electronic postmark may be used only with the mutual consent of both the sender and the recipient.

72 Del. Laws, c. 457, § 1; 76 Del. Laws, c. 257, § 3.;

§ 12A-109 Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-103. Scope

(a) Except as otherwise provided in subsection (b) of this section, this chapter applies to electronic records and electronic signatures relating to a transaction.

(b) This chapter does not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts;

(2) The Uniform Commercial Code other than Sections 1-107 [see now Section 1-306] and 1-206 [former version of Section 1-206, to which this reference referred, has been repealed], Article 2, and Article 2A;

(3) The Uniform Computer Information Transactions Act;

(4) The General Corporation Law of the State [§§ 101 to 398 of Title 8], the Delaware Professional Service Corporation Act [§ 601 et seq. of Title 8], the Delaware Revised Uniform Partnership Act [§ 15-101 et seq. of this title], the Delaware Revised Uniform Limited Partnership Act [§ 17-101 et seq. of this title], the Delaware Limited Liability Company Act [§ 18-101 et seq. of this title], the Delaware Uniform Partnership Law and the Delaware Statutory Trust Act [§ 3801 et seq. of Title 12];

(5) The Corporation Law for State Banks and Trust Companies, Credit Card Institutions and the Corporation Law for State Savings Banks in Chapters 7, 15 and 16, respectively, of Title 5.

(c) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) of this section to the extent it is governed by a law other than those specified in subsection (b) of this section.

(d) A transaction subject to this chapter is also subject to other applicable substantive law.

72 Del. Laws, c. 457, § 1; 73 Del. Laws, c. 329, § 9.;

§ 12A-104 Prospective application.

This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 14, 2000.

72 Del. Laws, c. 457, § 1.;

§ 12A-105 Use of electronic records and electronic signatures; variation by agreement.

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed,'' or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.

72 Del. Laws, c. 457, § 1.;

§ 12A-106 Construction and application.

This chapter must be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

72 Del. Laws, c. 457, § 1.;

§ 12A-107 Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

72 Del. Laws, c. 457, § 1.;

§ 12A-108 Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (d)(2) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement;

(2) A requirement under a law other than this chapter to send, communicate or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law; and

(3) A requirement under a law other than under this title to send, communicate, or transmit a record by registered or certified mail, postage prepaid, or by regular mail is satisfied by an electronic record that:

a. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated; and

b. Provides a contractually obligated reliable and assured delivery to the recipient; and

c. Enters an information processing system that is outside the control of the sender; or

d. Enters a region of an information processing system that is under the control of the recipient; and

e. Is postmarked by a postal authority with an electronic postmark; and

f. Is authenticated by an electronic postmark certificate.

(e) An electronic record is subject to the same legal protections as the United States mail if:

(1) The electronic record meets the requirements of subsection (d) of this section; and

(2) The postal authority that postmarked the electronic record under paragraph (d)(3) of this section is the United States Postal Service.

(f) This section does not authorize the use of an electronic postmark or electronic postmark certificate for the service of a summons, complaint, or other document for the purpose of obtaining jurisdiction over a defendant in a lawsuit.

(g) An electronic postmark may be used only with the mutual consent of both the sender and the recipient.

72 Del. Laws, c. 457, § 1; 76 Del. Laws, c. 257, § 3.;

§ 12A-109 Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-104. Prospective application

This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 14, 2000.

72 Del. Laws, c. 457, § 1.;

§ 12A-105 Use of electronic records and electronic signatures; variation by agreement.

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed,'' or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.

72 Del. Laws, c. 457, § 1.;

§ 12A-106 Construction and application.

This chapter must be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

72 Del. Laws, c. 457, § 1.;

§ 12A-107 Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

72 Del. Laws, c. 457, § 1.;

§ 12A-108 Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (d)(2) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement;

(2) A requirement under a law other than this chapter to send, communicate or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law; and

(3) A requirement under a law other than under this title to send, communicate, or transmit a record by registered or certified mail, postage prepaid, or by regular mail is satisfied by an electronic record that:

a. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated; and

b. Provides a contractually obligated reliable and assured delivery to the recipient; and

c. Enters an information processing system that is outside the control of the sender; or

d. Enters a region of an information processing system that is under the control of the recipient; and

e. Is postmarked by a postal authority with an electronic postmark; and

f. Is authenticated by an electronic postmark certificate.

(e) An electronic record is subject to the same legal protections as the United States mail if:

(1) The electronic record meets the requirements of subsection (d) of this section; and

(2) The postal authority that postmarked the electronic record under paragraph (d)(3) of this section is the United States Postal Service.

(f) This section does not authorize the use of an electronic postmark or electronic postmark certificate for the service of a summons, complaint, or other document for the purpose of obtaining jurisdiction over a defendant in a lawsuit.

(g) An electronic postmark may be used only with the mutual consent of both the sender and the recipient.

72 Del. Laws, c. 457, § 1; 76 Del. Laws, c. 257, § 3.;

§ 12A-109 Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-105. Use of electronic records and electronic signatures; variation by agreement

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed,'' or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.

72 Del. Laws, c. 457, § 1.;

§ 12A-106 Construction and application.

This chapter must be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

72 Del. Laws, c. 457, § 1.;

§ 12A-107 Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

72 Del. Laws, c. 457, § 1.;

§ 12A-108 Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (d)(2) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement;

(2) A requirement under a law other than this chapter to send, communicate or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law; and

(3) A requirement under a law other than under this title to send, communicate, or transmit a record by registered or certified mail, postage prepaid, or by regular mail is satisfied by an electronic record that:

a. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated; and

b. Provides a contractually obligated reliable and assured delivery to the recipient; and

c. Enters an information processing system that is outside the control of the sender; or

d. Enters a region of an information processing system that is under the control of the recipient; and

e. Is postmarked by a postal authority with an electronic postmark; and

f. Is authenticated by an electronic postmark certificate.

(e) An electronic record is subject to the same legal protections as the United States mail if:

(1) The electronic record meets the requirements of subsection (d) of this section; and

(2) The postal authority that postmarked the electronic record under paragraph (d)(3) of this section is the United States Postal Service.

(f) This section does not authorize the use of an electronic postmark or electronic postmark certificate for the service of a summons, complaint, or other document for the purpose of obtaining jurisdiction over a defendant in a lawsuit.

(g) An electronic postmark may be used only with the mutual consent of both the sender and the recipient.

72 Del. Laws, c. 457, § 1; 76 Del. Laws, c. 257, § 3.;

§ 12A-109 Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-106. Construction and application

This chapter must be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

72 Del. Laws, c. 457, § 1.;

§ 12A-107 Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

72 Del. Laws, c. 457, § 1.;

§ 12A-108 Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (d)(2) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement;

(2) A requirement under a law other than this chapter to send, communicate or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law; and

(3) A requirement under a law other than under this title to send, communicate, or transmit a record by registered or certified mail, postage prepaid, or by regular mail is satisfied by an electronic record that:

a. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated; and

b. Provides a contractually obligated reliable and assured delivery to the recipient; and

c. Enters an information processing system that is outside the control of the sender; or

d. Enters a region of an information processing system that is under the control of the recipient; and

e. Is postmarked by a postal authority with an electronic postmark; and

f. Is authenticated by an electronic postmark certificate.

(e) An electronic record is subject to the same legal protections as the United States mail if:

(1) The electronic record meets the requirements of subsection (d) of this section; and

(2) The postal authority that postmarked the electronic record under paragraph (d)(3) of this section is the United States Postal Service.

(f) This section does not authorize the use of an electronic postmark or electronic postmark certificate for the service of a summons, complaint, or other document for the purpose of obtaining jurisdiction over a defendant in a lawsuit.

(g) An electronic postmark may be used only with the mutual consent of both the sender and the recipient.

72 Del. Laws, c. 457, § 1; 76 Del. Laws, c. 257, § 3.;

§ 12A-109 Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-107. Legal recognition of electronic records, electronic signatures, and electronic contracts

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

72 Del. Laws, c. 457, § 1.;

§ 12A-108 Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (d)(2) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement;

(2) A requirement under a law other than this chapter to send, communicate or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law; and

(3) A requirement under a law other than under this title to send, communicate, or transmit a record by registered or certified mail, postage prepaid, or by regular mail is satisfied by an electronic record that:

a. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated; and

b. Provides a contractually obligated reliable and assured delivery to the recipient; and

c. Enters an information processing system that is outside the control of the sender; or

d. Enters a region of an information processing system that is under the control of the recipient; and

e. Is postmarked by a postal authority with an electronic postmark; and

f. Is authenticated by an electronic postmark certificate.

(e) An electronic record is subject to the same legal protections as the United States mail if:

(1) The electronic record meets the requirements of subsection (d) of this section; and

(2) The postal authority that postmarked the electronic record under paragraph (d)(3) of this section is the United States Postal Service.

(f) This section does not authorize the use of an electronic postmark or electronic postmark certificate for the service of a summons, complaint, or other document for the purpose of obtaining jurisdiction over a defendant in a lawsuit.

(g) An electronic postmark may be used only with the mutual consent of both the sender and the recipient.

72 Del. Laws, c. 457, § 1; 76 Del. Laws, c. 257, § 3.;

§ 12A-109 Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-108. Provision of information in writing; presentation of records

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in paragraph (d)(2) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement;

(2) A requirement under a law other than this chapter to send, communicate or transmit a record by first-class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law; and

(3) A requirement under a law other than under this title to send, communicate, or transmit a record by registered or certified mail, postage prepaid, or by regular mail is satisfied by an electronic record that:

a. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated; and

b. Provides a contractually obligated reliable and assured delivery to the recipient; and

c. Enters an information processing system that is outside the control of the sender; or

d. Enters a region of an information processing system that is under the control of the recipient; and

e. Is postmarked by a postal authority with an electronic postmark; and

f. Is authenticated by an electronic postmark certificate.

(e) An electronic record is subject to the same legal protections as the United States mail if:

(1) The electronic record meets the requirements of subsection (d) of this section; and

(2) The postal authority that postmarked the electronic record under paragraph (d)(3) of this section is the United States Postal Service.

(f) This section does not authorize the use of an electronic postmark or electronic postmark certificate for the service of a summons, complaint, or other document for the purpose of obtaining jurisdiction over a defendant in a lawsuit.

(g) An electronic postmark may be used only with the mutual consent of both the sender and the recipient.

72 Del. Laws, c. 457, § 1; 76 Del. Laws, c. 257, § 3.;

§ 12A-109 Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-109. Attribution and effect of electronic record and electronic signature

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

72 Del. Laws, c. 457, § 1.;

§ 12A-110 Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-110. Effect of change or error

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and 1 party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither paragraph (1) nor paragraph (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) of this section may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-111 Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-111. Notarization and acknowledgment

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

72 Del. Laws, c. 457, § 1.;

§ 12A-112 Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-112. Retention of electronic records; originals

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 14, 2000, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

72 Del. Laws, c. 457, § 1.;

§ 12A-113 Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-113. Admissibility in evidence

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

72 Del. Laws, c. 457, § 1.;

§ 12A-114 Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-114. Automated transaction

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

72 Del. Laws, c. 457, § 1.;

§ 12A-115 Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-115. Time and place of sending and receipt

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than 1 place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

72 Del. Laws, c. 457, § 1.;

§ 12A-116 Transferable records.

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-116. Transferable records

(a) In this section, "transferable record'' means an electronic record that:

(1) Would be a note under Article 3 of this title or a document under Article 7 of this title if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (c)(4), (5) and (6) of this section, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in § 1-201(21) of this title, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under this title, including, if the applicable statutory requirements under § 3-302(a), 7-501 or 9-308 [former version of § 9-308, to which this reference referred, has been repealed] of this title are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under this title.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

72 Del. Laws, c. 457, § 1.;

§ 12A-117 Choice of forum.

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;



§ 12A-117. Choice of forum

(a) The parties to an electronic contract may choose an exclusive judicial forum; provided, however, that the provisions of §§ 1-301 and 2708 of this title shall apply to such choice; provided further that if the contract is a consumer contract the choice is not enforceable if such choice is unreasonable and unjust.

(b) A judicial forum specified in an agreement is not exclusive unless the agreement expressly so provides.

72 Del. Laws, c. 457, § 1.;






CHAPTER 12B. COMPUTER SECURITY BREACHES

§ 12B-101. Definitions

For purposes of this chapter:

(1) "Breach of the security of the system'' means the unauthorized acquisition of unencrypted computerized data that compromises the security, confidentiality, or integrity of personal information maintained by an individual or a commercial entity. Good faith acquisition of personal information by an employee or agent of an individual or a commercial entity for the purposes of the individual or the commercial entity is not a breach of the security of the system, provided that the personal information is not used or subject to further unauthorized disclosure;

(2) "Commercial entity'' includes corporations, business trusts, estates, trusts, partnerships, limited partnerships, limited liability partnerships, limited liability companies, associations, organizations, joint ventures, governments, governmental subdivisions, agencies, or instrumentalities, or any other legal entity, whether for profit or not-for-profit;

(3) "Notice'' means:

a. Written notice;

b. Telephonic notice;

c. Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in § 7001 of Title 15 of the United States Code; or

d. Substitute notice, if the individual or the commercial entity required to provide notice demonstrates that the cost of providing notice will exceed $75,000, or that the affected class of Delaware residents to be notified exceeds 100,000 residents, or that the individual or the commercial entity does not have sufficient contact information to provide notice. Substitute notice consists of all of the following:

1. E-mail notice if the individual or the commercial entity has e-mail addresses for the members of the affected class of Delaware residents; and

2. Conspicuous posting of the notice on the web site page of the individual or the commercial entity if the individual or the commercial entity maintains one; and

3. Notice to major statewide media.

(4) "Personal information'' means a Delaware resident's first name or first initial and last name in combination with any 1 or more of the following data elements that relate to the resident, when either the name or the data elements are not encrypted:

a. Social Security number;

b. Driver's license number or Delaware Identification Card number; or

c. Account number, or credit or debit card number, in combination with any required security code, access code, or password that would permit access to a resident's financial account.

The term "personal information'' does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records;

75 Del. Laws, c. 61, § 1.;

§ 12B-102 Disclosure of breach of security of computerized personal information by an individual or a commercial entity.

(a) An individual or a commercial entity that conducts business in Delaware and that owns or licenses computerized data that includes personal information about a resident of Delaware shall, when it becomes aware of a breach of the security of the system, conduct in good faith a reasonable and prompt investigation to determine the likelihood that personal information has been or will be misused. If the investigation determines that the misuse of information about a Delaware resident has occurred or is reasonably likely to occur, the individual or the commercial entity shall give notice as soon as possible to the affected Delaware resident. Notice must be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement and consistent with any measures necessary to determine the scope of the breach and to restore the reasonable integrity of the computerized data system.

(b) An individual or a commercial entity that maintains computerized data that includes personal information that the individual or the commercial entity does not own or license shall give notice to and cooperate with the owner or licensee of the information of any breach of the security of the system immediately following discovery of a breach, if misuse of personal information about a Delaware resident occurred or is reasonably likely to occur. Cooperation includes sharing with the owner or licensee information relevant to the breach.

(c) Notice required by this chapter may be delayed if a law-enforcement agency determines that the notice will impede a criminal investigation. Notice required by this chapter must be made in good faith, without unreasonable delay and as soon as possible after the law-enforcement agency determines that notification will no longer impede the investigation.

75 Del. Laws, c. 61, § 1.;

§ 12B-103 Procedures deemed in compliance with security breach requirements.

(a) Under this chapter, an individual or a commercial entity that maintains its own notice procedures as part of an information security policy for the treatment of personal information, and whose procedures are otherwise consistent with the timing requirements of this chapter is deemed to be in compliance with the notice requirements of this chapter if the individual or the commercial entity notifies affected Delaware residents in accordance with its policies in the event of a breach of security of the system.

(b) Under this chapter, an individual or a commercial entity that is regulated by state or federal law and that maintains procedures for a breach of the security of the system pursuant to the laws, rules, regulations, guidances, or guidelines established by its primary or functional state or federal regulator is deemed to be in compliance with this chapter if the individual or the commercial entity notifies affected Delaware residents in accordance with the maintained procedures when a breach occurs.

75 Del. Laws, c. 61, § 1.;

§ 12B-104 Violations.

Pursuant to the enforcement duties and powers of the Consumer Protection Division of the Department of Justice under Chapter 25 of Title 29, the Attorney General may bring an action in law or equity to address the violations of this chapter and for other relief that may be appropriate to ensure proper compliance with this chapter or to recover direct economic damages resulting from a violation, or both. The provisions of this chapter are not exclusive and do not relieve an individual or a commercial entity subject to this chapter from compliance with all other applicable provisions of law.

75 Del. Laws, c. 61, § 1; 77 Del. Laws, c. 282, § 16.;



§ 12B-102. Disclosure of breach of security of computerized personal information by an individual or a commercial entity

(a) An individual or a commercial entity that conducts business in Delaware and that owns or licenses computerized data that includes personal information about a resident of Delaware shall, when it becomes aware of a breach of the security of the system, conduct in good faith a reasonable and prompt investigation to determine the likelihood that personal information has been or will be misused. If the investigation determines that the misuse of information about a Delaware resident has occurred or is reasonably likely to occur, the individual or the commercial entity shall give notice as soon as possible to the affected Delaware resident. Notice must be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement and consistent with any measures necessary to determine the scope of the breach and to restore the reasonable integrity of the computerized data system.

(b) An individual or a commercial entity that maintains computerized data that includes personal information that the individual or the commercial entity does not own or license shall give notice to and cooperate with the owner or licensee of the information of any breach of the security of the system immediately following discovery of a breach, if misuse of personal information about a Delaware resident occurred or is reasonably likely to occur. Cooperation includes sharing with the owner or licensee information relevant to the breach.

(c) Notice required by this chapter may be delayed if a law-enforcement agency determines that the notice will impede a criminal investigation. Notice required by this chapter must be made in good faith, without unreasonable delay and as soon as possible after the law-enforcement agency determines that notification will no longer impede the investigation.

75 Del. Laws, c. 61, § 1.;

§ 12B-103 Procedures deemed in compliance with security breach requirements.

(a) Under this chapter, an individual or a commercial entity that maintains its own notice procedures as part of an information security policy for the treatment of personal information, and whose procedures are otherwise consistent with the timing requirements of this chapter is deemed to be in compliance with the notice requirements of this chapter if the individual or the commercial entity notifies affected Delaware residents in accordance with its policies in the event of a breach of security of the system.

(b) Under this chapter, an individual or a commercial entity that is regulated by state or federal law and that maintains procedures for a breach of the security of the system pursuant to the laws, rules, regulations, guidances, or guidelines established by its primary or functional state or federal regulator is deemed to be in compliance with this chapter if the individual or the commercial entity notifies affected Delaware residents in accordance with the maintained procedures when a breach occurs.

75 Del. Laws, c. 61, § 1.;

§ 12B-104 Violations.

Pursuant to the enforcement duties and powers of the Consumer Protection Division of the Department of Justice under Chapter 25 of Title 29, the Attorney General may bring an action in law or equity to address the violations of this chapter and for other relief that may be appropriate to ensure proper compliance with this chapter or to recover direct economic damages resulting from a violation, or both. The provisions of this chapter are not exclusive and do not relieve an individual or a commercial entity subject to this chapter from compliance with all other applicable provisions of law.

75 Del. Laws, c. 61, § 1; 77 Del. Laws, c. 282, § 16.;



§ 12B-103. Procedures deemed in compliance with security breach requirements

(a) Under this chapter, an individual or a commercial entity that maintains its own notice procedures as part of an information security policy for the treatment of personal information, and whose procedures are otherwise consistent with the timing requirements of this chapter is deemed to be in compliance with the notice requirements of this chapter if the individual or the commercial entity notifies affected Delaware residents in accordance with its policies in the event of a breach of security of the system.

(b) Under this chapter, an individual or a commercial entity that is regulated by state or federal law and that maintains procedures for a breach of the security of the system pursuant to the laws, rules, regulations, guidances, or guidelines established by its primary or functional state or federal regulator is deemed to be in compliance with this chapter if the individual or the commercial entity notifies affected Delaware residents in accordance with the maintained procedures when a breach occurs.

75 Del. Laws, c. 61, § 1.;

§ 12B-104 Violations.

Pursuant to the enforcement duties and powers of the Consumer Protection Division of the Department of Justice under Chapter 25 of Title 29, the Attorney General may bring an action in law or equity to address the violations of this chapter and for other relief that may be appropriate to ensure proper compliance with this chapter or to recover direct economic damages resulting from a violation, or both. The provisions of this chapter are not exclusive and do not relieve an individual or a commercial entity subject to this chapter from compliance with all other applicable provisions of law.

75 Del. Laws, c. 61, § 1; 77 Del. Laws, c. 282, § 16.;



§ 12B-104. Violations

Pursuant to the enforcement duties and powers of the Consumer Protection Division of the Department of Justice under Chapter 25 of Title 29, the Attorney General may bring an action in law or equity to address the violations of this chapter and for other relief that may be appropriate to ensure proper compliance with this chapter or to recover direct economic damages resulting from a violation, or both. The provisions of this chapter are not exclusive and do not relieve an individual or a commercial entity subject to this chapter from compliance with all other applicable provisions of law.

75 Del. Laws, c. 61, § 1; 77 Del. Laws, c. 282, § 16.;






CHAPTER 13. FRAUDULENT TRANSFERS

§ 1301. Definitions

As used in this chapter:

(1) "Affiliate'' means:

a. A person who directly or indirectly owns, controls or holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

1. As a fiduciary or agent without sole discretionary power to vote the securities; or

2. Solely to secure a debt, if the person has not exercised the power to vote;

b. A corporation, 20 percent or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote by the debtor or a person who directly or indirectly owns, controls or holds with power to vote 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

1. As a fiduciary or agent without sole power to vote the securities; or

2. Solely to secure a debt, if the person has not in fact exercised the power to vote;

c. A person whose business is operated by the debtor under a lease or other agreement or a person substantially all of whose assets are controlled by the debtor; or

d. A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2) "Asset'' means property of a debtor, but the term does not include:

a. Property to the extent it is encumbered by a valid lien;

b. Property to the extent it is generally exempt under nonbankruptcy law; or

c. An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only 1 tenant.

(3) "Claim'' means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

(4) "Creditor'' means a person who has a claim.

(5) "Debt'' means liability on a claim.

(6) "Debtor'' means a person who is liable on a claim.

(7) "Insider'' includes:

a. If the debtor is an individual:

1. A relative of the debtor or of a general partner of the debtor;

2. A partnership in which the debtor is a general partner;

3. A general partner in a partnership described in paragraph (7)a.2. of this section; or

4. A corporation of which the debtor is a director, officer or person in control;

b. If the debtor is a corporation:

1. A director of the debtor;

2. An officer of the debtor;

3. A person in control of the debtor;

4. A partnership in which the debtor is a general partner;

5. A general partner in a partnership described in paragraph (7)a.2. of this section; or

6. A relative of a general partner, director, officer or person in control of the debtor;

c. If the debtor is a partnership:

1. A general partner in the debtor;

2. A relative of a general partner in, or a general partner of, or a person in control of the debtor;

3. Another partnership in which the debtor is a general partner;

4. A general partner in a partnership described in paragraph (7)c.3. of this section; or

5. A person in control of the debtor;

d. An affiliate or an insider of an affiliate as if the affiliate were the debtor; and

e. A managing agent of the debtor.

(8) "Lien'' means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien or a statutory lien.

(9) "Person'' means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, statutory trust, business trust, estate, trust or any other legal or commercial entity.

(10) "Property'' means anything that may be the subject of ownership.

(11) "Relative'' means an individual related by consanguinity within the 3rd degree as determined by the common law, a spouse, or an individual related to a spouse within the 3rd degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(12) "Transfer'' means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease and creation of a lien or other encumbrance but excludes, without limitation, any disposition of or parting with property or an interest in property described in paragraph (2) of this section.

(13) "Valid lien'' means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

70 Del. Laws, c. 434, § 1; 73 Del. Laws, c. 329, § 10; 77 Del. Laws, c. 98, § 21.;



§ 1302. Insolvency

(a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets, at a fair valuation.

(b) A debtor who is generally not paying debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) of this section if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this chapter.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

70 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1303. Value

(a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) For the purposes of §§ 1304(a)(2) and 1305, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

70 Del. Laws, c. 434, § 1.;



§ 1304. Transfers fraudulent as to present and future creditors

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) With actual intent to hinder, delay or defraud any creditor of the debtor; or

(2) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

a. Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

b. Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor's ability to pay as they became due.

(b) In determining actual intent under paragraph (a)(1) of this section, consideration may be given, among other factors, to whether:

(1) The transfer or obligation was to an insider;

(2) The debtor retained possession or control of the property transferred after the transfer;

(3) The transfer or obligation was disclosed or concealed;

(4) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) The transfer was of substantially all the debtor's assets;

(6) The debtor absconded;

(7) The debtor removed or concealed assets;

(8) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

70 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1305. Transfers fraudulent as to present creditors

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent.

70 Del. Laws, c. 434, § 1.;



§ 1306. When transfer is made or obligation is incurred

For the purposes of this chapter:

(1) A transfer is made:

a. With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

b. With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee;

(2) If applicable law permits the transfer to be perfected as provided in paragraph (1) of this section and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is deemed made immediately before the commencement of the action;

(3) If applicable law does not permit the transfer to be perfected as provided in paragraph (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee;

(4) A transfer is not made until the debtor has acquired rights in the asset transferred;

(5) An obligation is incurred:

a. If oral, when it becomes effective between the parties; or

b. If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

70 Del. Laws, c. 434, § 1.;



§ 1307. Remedies of creditors

(a) In an action for relief against a transfer or obligation under this chapter, a creditor, subject to the limitations in § 1308 of this title, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by applicable law;

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

a. An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

b. Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

c. Any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

(c) Notwithstanding any other provision of law or equity, a creditor shall have no right to relief against any trustee, attorney or other advisor who has not acted in bad faith on account of any transfer. For purposes of this subsection, it shall be presumed that the trustee, attorney or other advisor did not act in bad faith merely by counseling or effecting a transfer.

70 Del. Laws, c. 434, § 1; 72 Del. Laws, c. 226, § 1.;



§ 1308. Defenses, liability and protection of transferee

(a) A transfer or obligation is not voidable under § 1304(a)(1) of this title against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under § 1307(a)(1) of this title, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c) of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) Any subsequent transferee other than a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee.

(c) If the judgment under subsection (b) of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this chapter, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) Enforcement of any obligation incurred; or

(3) A reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under § 1304(a)(2) or § 1305 of this title if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) Enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.

(f) A transfer is not voidable under § 1305(b) of this title:

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

70 Del. Laws, c. 434, § 1.;



§ 1309. Extinguishment of cause of action

A cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless action is brought:

(1) Under § 1304(a)(1) of this title, within 4 years after the transfer was made or the obligation was incurred or, if later, within 1 year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2) Under § 1304(a)(2) or § 1305(a) of this title, within 4 years after the transfer was made or the obligation was incurred; or

(3) Under § 1305(b) of this title, within 1 year after the transfer was made or the obligation was incurred.

70 Del. Laws, c. 434, § 1.;



§ 1310. Supplementary provisions

Unless displaced by the provisions of this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions.

70 Del. Laws, c. 434, § 1.;



§ 1311. Short title

This chapter may be cited as the "Uniform Fraudulent Transfer Act.''

70 Del. Laws, c. 434, § 1.;






CHAPTER 13A. DISHONOR OF CHECKS, DRAFTS OR ORDERS

§ 1301A. Actions relating to dishonor of checks, drafts, or orders; damages

(a) In any action against a drawer of any check, draft, or order for the payment of money that has been duly dishonored for lack of funds or credit to pay the same, or because the drawer has no account with the drawee, the plaintiff may recover from the drawer the amount of the check, draft, or order, plus court costs, damages in the amount of $50 for the first instance of a dishonored check, draft, or order issued to the plaintiff by the drawer within 1 year; for a second or subsequent dishonored check, draft or order for the payment of money issued to the plaintiff by the drawer within 1 year of the issuance of a previous dishonored check, draft, or order, triple the amount of the check, draft or order; not to exceed $250, plus court costs, provided that:

(1) The plaintiff made written demand of the defendant for payment of the amount of the check, draft, or order not less than 30 days before commencing the action; and

(2) The defendant failed to tender to the plaintiff, prior to commencement of the action, an amount of money not less than the amount of the check, plus a fee of $40.

(b) Subsequent to the commencement of an action governed by this section, but prior to the hearing, the defendant may tender to the plaintiff as satisfaction of the claim, an amount of money equal to the sum of the amount of the check, plus $40 and court costs.

(c) Nothing within this section shall be interpreted to prohibit the drawer of a check, draft, or order for the payment of money, and the payee of any of the foregoing, from agreeing in writing to terms that exceed the foregoing limits; provided, however, that no damages may be recovered under this section in any action for the repayment of any short-term consumer loan subject to the provisions of § 978 or § 2235A of Title 5; and

(d) The Justice of the Peace Court shall develop and produce appropriate forms and regulations to ensure efficiency in the application of this statute.

75 Del. Laws, c. 145, § 1.;






CHAPTER 14. DELAWARE WORKERS COOPERATIVE ACT

§ 1401. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Certificate of acceptance'' means a certificate of acceptance filed in accordance with § 1407 of this title including, except where the context requires otherwise, any amendments thereto and corrections and restatements thereof.

(2) "Employee'' means any person employed by a workers cooperative.

(3) "Member'' means any patron of a workers cooperative that has been accepted for membership in such workers cooperative and whose membership has not been terminated.

(4) "Nonvoting stock'' means any stock of a workers cooperative that, as of the time of determination, is not voting stock.

(5) "Organizational documents'' mean the certificate of incorporation of the workers cooperative, the bylaws of the workers cooperative and agreements among the stockholders and the workers cooperative. Provisions of this chapter setting forth requirements with respect to the organizational documents shall be deemed to be satisfied if such requirements are contained in or implemented through at least 1 of the documents referred to in the preceding sentence.

(6) "Patron'' means any person that:

a. Performs (directly or indirectly) services for a workers cooperative; or

b. Receives (directly or indirectly) services from a workers cooperative.

(7) "Patronage'' means services (i) performed (directly or indirectly) by a person for a workers cooperative or (ii) received by a person (directly or indirectly) from a workers cooperative.

(8) "Person'' means a natural person, partnership (whether limited or general), limited liability company, trust (whether common law or business), estate, association, corporation, custodian, nominee or any other entity.

(9) "Stockholder'' means any person that holds stock issued by a workers cooperative.

(10) "Voting stock'' means any stock of a workers cooperative that, as of the time of determination, is entitled to vote on any matter submitted to stockholders.

(11) "Voting trust agreement'' means an agreement in writing by and among 2 or more stockholders and the workers cooperative with respect to the exercise of the voting rights of the voting stock held by 1 or more of such stockholders.

(12) "Workers cooperative'' means any corporation that:

a. Is incorporated under the laws of this State; and

b. Files a certificate of acceptance, which certificate has been accepted for filing by the office of the Secretary of State in accordance with § 1409 of this title and has become effective.

A workers cooperative may be organized for any lawful business or activity.

(13) "Written notice of allocation'' means a written instrument that discloses to a member that stated dollar amount of such member's patronage allocation and the terms for payment of that amount by the workers cooperative.

70 Del. Laws, c. 395, § 1.;



§ 1402. Operating on a cooperative basis

(a) The organizational documents shall provide that the workers cooperative intends to operate on a cooperative basis and to comply with the requirements of this chapter.

(b) A workers cooperative under this chapter may perform services for and receive services from its patrons, members, stockholders and other persons and engage in such other activities as may be reasonably related to the provision or receipt of such services. In addition, a workers cooperative may engage in any other lawful activity.

70 Del. Laws, c. 395, § 1.;



§ 1403. Members

(a) The organizational documents shall establish qualifications and the method of acceptance and termination of members; provided however, that pursuant to the organizational documents, at least a majority of the members of a workers cooperative shall be employees of the workers cooperative.

(b) Except as otherwise provided in the organizational documents, at least a majority of the employees of the workers cooperative shall be members of the workers cooperative.

70 Del. Laws, c. 395, § 1.;



§ 1404. Ownership of voting and nonvoting stock

(a) Except as otherwise provided in the organizational documents, all voting stock shall be owned by members; provided however, that pursuant to the organizational documents, at least a majority of each class of voting stock shall be owned by members.

(b) The nonvoting stock of a workers cooperative may be owned by any person.

70 Del. Laws, c. 395, § 1.;



§ 1405. Voting rights of members and stockholders

Pursuant to the organizational documents (or voting trust agreements), at least a majority of the board of directors shall be elected by the members on the basis of 1 member, 1 vote.

70 Del. Laws, c. 395, § 1.;



§ 1406. Allocation of earnings

(a) The net earnings of a workers cooperative shall be allocated and distributed by the board of directors in accordance with the organizational documents.

(b) Except as otherwise provided in the organizational documents, all of the net earnings of the workers cooperative with respect to a period of time shall be allocated to members on the basis of: (i) patronage during such period of time, (ii) capital contributions, or (iii) some combination of patronage during such period of time and capital contributions; provided, however, that, pursuant to the organizational documents, at least a majority of the allocated earnings of the workers cooperative with respect to a period of time shall be allocated to members on the basis of: (i) patronage during such period of time, (ii) capital contributions, or (iii) some combination of patronage during such period of time and capital contributions.

(c) The allocation, distribution and payment of earnings required by this section may be in cash, credits, written notices of allocation or any other type of tangible or intangible property, including, without limitation, shares of stock issued by the workers cooperative.

70 Del. Laws, c. 395, § 1.;



§ 1407. Certificate of acceptance; amendment; restatement; cancellation

(a) In order for a corporation to constitute a workers cooperative, such corporation must execute a certificate of acceptance. The certificate of acceptance shall be filed in the office of the Secretary of State and shall set forth:

(1) The name of the corporation;

(2) A statement that the provisions of §§ 1402 through 1406, inclusive, of this title have been complied with as of the date of such certificate;

(3) The future effective date or time (which shall be a date or time certain) of effectiveness of the certificate if it is not to be effective upon the filing of the certificate; and

(4) Any other information the workers cooperative desires to include therein.

(b)(1) A certificate of acceptance may be amended by filing a certificate of amendment thereto in the office of the Secretary of State. The certificate of amendment shall set forth:

a. The name of the workers cooperative;

b. The amendment to the certificate; and

c. The future effective date or time (which shall be a date or time certain) of effectiveness of the certificate if it is not to be effective upon the filing of the certificate.

(2) A certificate of acceptance may be amended at any time for any purpose as the workers cooperative may determine. A workers cooperative that becomes aware that any statement in a certificate of acceptance was false when made or that any matter described has changed making the certificate false in any material respect, shall promptly file a certificate of amendment.

(c)(1) A certificate of acceptance may be restated by integrating into a single instrument all the provisions of the certificate of acceptance that are then in effect and operative as a result of there having been previously filed 1 or more certificates of amendment pursuant to subsection (b) of this section, and the certificate of acceptance may be amended or further amended by the filing of a restated certificate of acceptance. The restated certificate of acceptance shall be specifically designated as such in its heading and shall set forth:

a. The present name of the workers cooperative and, if the name has been changed, the name of the workers cooperative at the time its original certificate of acceptance was filed under this chapter;

b. The date of filing of the original certificate of acceptance with the Secretary of State;

c. The information required to be included pursuant to subsection (a) of this section; and

d. Any other information the workers cooperative desires to include therein.

(2) A certificate of acceptance may be restated at any time for any purpose as the workers cooperative may determine. A workers cooperative that becomes aware that any statement in a restated certificate of acceptance was false when made or that any matter described has changed making the certificate false in any material respect, shall promptly file a certificate of amendment or restated certificate of acceptance.

(d)(1) A certificate of acceptance shall be canceled by a workers cooperative upon the earlier of:

a. The date on which the workers cooperative shall no longer be continuing as a body corporate pursuant to the first sentence of § 278 of Title 8; and

b. A decision to cancel the certificate of acceptance in accordance with the organizational documents (or voting trust agreements).

(2) In addition to the provisions of paragraph (d)(1) of this section, a workers cooperative that becomes aware that it no longer complies with the requirements of this chapter shall, within 60 days after becoming aware of such noncompliance, either come into compliance or cancel its certificate of acceptance; provided however, that if such noncompliance is corrected within such 60-day period, such noncompliance shall not affect the prior or on-going qualification of such workers cooperative under this chapter.

(3) In order to cancel its certificate of acceptance, a workers cooperative shall file a certificate of cancellation in the office of the Secretary of State, which certificate of cancellation shall set forth:

a. The name of the workers cooperative;

b. The date of filing of its certificate of acceptance;

c. The future effective date or time (which shall be a date or time certain) of effectiveness of the certificate if it is not to be effective upon the filing of the certificate; and

d. Any other information the workers cooperative desires to include therein.

The cancellation of a certificate of acceptance shall not affect the prior qualification of such workers cooperative under this chapter.

(e) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate which shall be executed and filed in accordance with this chapter. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the certificate in corrected form. In lieu of filing a certificate of correction, the certificate may be corrected by filing with the office of the Secretary of State a corrected certificate which shall be executed and filed in accordance with this chapter. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the corrections, and as to those persons the corrected certificate shall be effective from the filing date.

70 Del. Laws, c. 395, § 1.;



§ 1408. Execution of certificate

(a) Each certificate required by this chapter to be filed in the office of the Secretary of State shall be executed by an authorized officer of the workers cooperative.

(b) Unless otherwise provided in the organizational documents, any person may sign any certificate or amendment thereof or enter into any organizational document or amendment thereof by any agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into an organizational document or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged and need not be filed in the office of the Secretary of State, but if in writing, must be retained by the workers cooperative.

(c) The execution of a certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of the knowledge and belief of the person executing such certificate, the facts stated therein are true.

70 Del. Laws, c. 395, § 1.;



§ 1409. Filing of certificate

(a) The certificate of acceptance and any certificates of amendment, correction or cancellation and of any restated certificate shall be delivered to the office of the Secretary of State for filing. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of authority as a prerequisite to filing. Upon receipt of all filing fees required by law, the Secretary of State shall certify that the certificate of acceptance, the certificate of amendment, the certificate of correction, the certificate of cancellation or the restated certificate has been filed in the Secretary's office by endorsing upon the filed certificate the word, "Filed,'' and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. The Secretary of State shall thereupon file and index the endorsed certificate.

(b) Upon the filing of a certificate of acceptance in the office of the Secretary of State or upon the future effective date or time of a certificate of acceptance as provided for therein, the certificate of acceptance shall be effective. Upon the filing of a certificate of amendment, certificate of correction or restated certificate in the office of the Secretary of State or upon the future effective date or time of a certificate of amendment or restated certificate as provided for therein, the certificate of acceptance shall be amended or restated as set forth therein. Upon the filing of a certificate of cancellation or upon the future effective date or time of a certificate of cancellation, the certificate of acceptance shall be canceled.

(c) A fee, as set forth in § 1410(a)(1) of this title, shall be paid at the time of the filing of a certificate of acceptance, a certificate of amendment, a certificate of correction or restated certificate.

(d) A fee, as set forth in § 1410(a)(2) of this title shall be paid for a certified copy of any certificate on file as provided for by this chapter and a fee as set forth in § 1410(a)(3) of this title, shall be paid for each page copied.

(e) Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Any such certificate may be filed by telecopy, fax or similar electronic transmission; provided however, that the Secretary of State shall have no obligation to accept such filing if such certificate is illegible or otherwise unsuitable for processing.

70 Del. Laws, c. 395, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1410. Fees

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of this State:

(1) Upon the receipt for filing of a certificate of acceptance, a certificate of amendment, a certificate of correction or a certificate of cancellation, a fee in the amount of $100.

(2) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $20 for each copy certified. In addition, a fee of $1.00 per page shall be paid in each instance where the Secretary of State provides the copies of the document to be certified.

(3) For issuing further noncertified copies, a fee in the amount of $5.00 for the first page and $1.00 for each additional page.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $200; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $100.

The Secretary of State shall establish (and may from time to time alter or amend) a schedule of specific fees payable pursuant to this subsection.

70 Del. Laws, c. 395, § 1.;



§ 1411. Use of names regulated

Without limiting the applicability of § 102(a)(1) of Title 8, the name of each workers cooperative may, but need not, contain the words "cooperative,'' "workers cooperative,'' "worker owned cooperative,'' "employees cooperative'' or "employee owned cooperative'' (or words or abbreviations of like import).

70 Del. Laws, c. 395, § 1.;



§ 1412. Reserved power of state to amend or repeal chapter

All provisions of this chapter may be altered from time to time or repealed, and all rights of workers cooperatives, members, patrons and stockholders thereof and other persons are subject to this reservation.

70 Del. Laws, c. 395, § 1.;



§ 1413. Construction and application of chapter

(a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(b) It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of contractual arrangements between persons.

(c) Nothing in this chapter shall be construed to limit in any way whatsoever the application of any other provision of the laws of this State relating to corporations, including, without limitation and by way of example only, the laws regarding incorporation, mergers and dissolutions.

(d) It is intended that a workers cooperative qualified under this chapter will constitute a "corporation operating on a cooperative basis'' and an "eligible worker-owned cooperative'' within the meaning of § 1381(a)(2) and § 1042(c)(2), respectively, of the Internal Revenue Code of 1986 [26 U.S.C. §§ 1381(a)(2) and 1042(c)(2)], as amended, or under any successor provisions.

70 Del. Laws, c. 395, § 1.;



§ 1414. Short title

This chapter may be cited as the "Delaware Workers Cooperative Act.''

70 Del. Laws, c. 395, § 1.;






CHAPTER 15. DELAWARE REVISED UNIFORM PARTNERSHIP ACT

Subchapter I General Provisions

§ 15-101. Definitions

As used in this chapter unless the context otherwise requires:

(1) "Business'' includes every trade, occupation and profession, the holding or ownership of property and any other activity for profit.

(2) "Certificate'' means a certificate of conversion to partnership under § 15-901 of this title, a certificate of conversion to a non-Delaware entity under § 15-903 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 15-902 of this title, a certificate of partnership domestication under § 15-904 of this title, a certificate of transfer and a certificate of transfer and domestic continuance under § 15-905 of this title, a certificate of correction and a corrected certificate under § 15-118 of this title, and a certificate of termination of a certificate with a future effective date or time and a certificate of amendment of a certificate with a future effective date or time under § 15-105(i) of this title.

(3) "Debtor in bankruptcy'' means a person who is the subject of:

(i) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(ii) A comparable order under State of Delaware federal, state or foreign law governing insolvency.

(4) "Distribution'' means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to a transferee of all or a part of a partner's economic interest.

(5) "Domestic partnership'' means an association of two or more persons formed under § 15-202 of this title or predecessor law to carry on any lawful business, purpose or activity.

(6) "Economic interest'' means a partner's share of the profits and losses of a partnership and the partner's right to receive distributions.

(7) "Foreign limited liability partnership'' means a partnership that:

(i) Is formed under laws other than the laws of the State of Delaware; and

(ii) Has the status of a limited liability partnership under those laws.

(8) "Limited liability partnership'' means a domestic partnership that has filed a statement of qualification under § 15-1001 of this title.

(9) "Liquidating trustee'' means a person, other than a partner, carrying out the winding up of a partnership.

(10) "Partner'' means a person who is admitted to a partnership as a partner of the partnership.

(11) "Partnership'' means an association of 2 or more persons formed under § 15-202 of this title, predecessor law or comparable law of another jurisdiction to carry on any business, purpose or activity.

(12) "Partnership agreement'' means the agreement, whether written, oral or implied, among the partners concerning the partnership, including amendments to the partnership agreement. A partnership is not required to execute its partnership agreement. A partnership is bound by its partnership agreement whether or not the partnership executes the partnership agreement. A partnership agreement is not subject to any statute of frauds (including § 2714 of this title). partnership agreement may provide rights to any person, including a person who is not a party to the partnership agreement, to the extent set forth therein. A partner of a partnership or a transferee of an economic interest is bound by the partnership agreement whether or not the partner or transferee executes the partnership agreement.

(13) "Partnership at will'' means a partnership that is not a partnership for a definite term or particular undertaking.

(14) "Partnership for a definite term or particular undertaking'' means a partnership in which the partners have agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(15) "Partnership interest'' or "partner's interest in the partnership'' means all of a partner's interests in the partnership, including the partner's economic interest and all management and other rights.

(16) "Person'' means a natural person, partnership (whether general or limited), limited liability company, trust (including a common law trust, business trust, statutory trust, voting trust or any other form of trust), estate, association (including any group, organization, co-tenancy, plan, board, council or committee), corporation, government (including a country, state, county or any other governmental subdivision, agency or instrumentality), custodian, nominee or any other individual or entity (or series thereof) in its own or any representative capacity, in each case, whether domestic or foreign.

(17) "Property'' means all property, real, personal or mixed, tangible or intangible, or any interest therein.

(18) "State'' means the District of Columbia or the Commonwealth of Puerto Rico or any state, territory, possession or other jurisdiction of the United States other than the State of Delaware.

(19) "Statement'' means a statement of partnership existence under § 15-303 of this title, a statement of denial under § 15-304 of this title, a statement of dissociation under § 15-704 of this title, a statement of dissolution under § 15-805 of this title, a statement of qualification under § 15-1001 of this title, a statement of foreign qualification under § 15-1102 of this title, and an amendment or cancellation of any of the foregoing under § 15-105 of this title and a statement of correction and a corrected statement under § 15-118 of this title.

(20) "Transfer'' includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, §§ 1-3; 73 Del. Laws, c. 296, § 1; 74 Del. Laws, c. 103, § 1; 74 Del. Laws, c. 266, § 1; 75 Del. Laws, c. 50, §§ 1, 2; 75 Del. Laws, c. 416, § 1; 76 Del. Laws, c. 106, §§ 1, 2; 77 Del. Laws, c. 59, § 1; 77 Del. Laws, c. 289, §§ 1, 2.;

§ 15-102 Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact:

(1) If the person knows of it;

(2) If the person has received a notification of it;

(3) If the person has reason to know it exists from all of the facts known to the person at the time in question; or

(4) By reason of a filing or recording of a statement or certificate to the extent provided by and subject to the limitations set forth in this chapter.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person obtains knowledge of it.

(d) A person receives a notification when the notification:

(1) Comes to the person's attention; or

(2) Is received at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subsection (f) of this section, a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

72 Del. Laws, c. 151, § 1.;

§ 15-103 Effect of partnership agreement; nonwaivable provisions.

(a) Except as otherwise provided in subsection (b) of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) Vary the rights and duties under § 15-105 of this title except to eliminate the duty to provide copies of statements to all of the partners;

(2) Restrict a partner's rights to obtain information as provided in § 15-403 of this title, except as permitted by § 15-403(f) of this title;

(3) Eliminate the implied contractual covenant of good faith and fair dealing;

(4) Vary the power to dissociate as a partner under § 15-602(a) of this title, except to require the notice under § 15-601(1) of this title to be in writing;

(5) Vary the right of a court to expel a partner in the events specified in § 15-601(5) of this title;

(6) Vary the requirement to wind up the partnership business in cases specified in § 15-801(4), (5) or (6) of this title;

(7) Vary the law applicable to a limited liability partnership under § 15-106(b) of this title; or

(8) Vary the denial of partnership power to issue a certificate of partnership interest in bearer form under § 15-503(h) of this title.

(c) Notwithstanding anything to the contrary contained in this section, §§ 15-201, 15-203 and 15-501 of this title may be modified only to the extent provided in a statement of partnership existence or a statement of qualification and in a partnership agreement.

(d) It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of partnership agreements.

(e) A partner or other person shall not be liable to a partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement for breach of fiduciary duty for the partner's or other person's good faith reliance on the provisions of the partnership agreement.

(f) A partnership agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties (including fiduciary duties) of a partner or other person to a partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement; provided, that a partnership agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 1-3; 73 Del. Laws, c. 85, § 4; 74 Del. Laws, c. 266, §§ 2-4; 76 Del. Laws, c. 106, § 3; 77 Del. Laws, c. 59, § 2.;

§ 15-104 Supplemental principles of law.

(a) In any case not provided for in this chapter, the rules of law and equity, including the law merchant, shall govern.

(b) No obligation of a partner to a partnership, or to a partner of a partnership, arising under a partnership agreement or a separate agreement or writing, and no note, instruction or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action. If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in § 2301 of this title.

(c) Sections 9-406 and 9-408 of this title do not apply to any interest in a domestic partnership, including all rights, powers and interests arising under a partnership agreement or this chapter. This provision prevails over §§ 9-406 and 9-408 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 4; 73 Del. Laws, c. 223, § 1; 78 Del. Laws, c. 271, § 1.;

§ 15-105 Execution, filing and recording of statements and certificates.

(a) A statement or certificate may be filed with the Secretary of State by delivery to the Secretary of State of the signed copy of the statement or of the certificate. A certified copy of a statement that is filed in an office in another state may be filed with the Secretary of State. Either filing in the State of Delaware has the effect provided in this chapter with respect to partnership property located in or transactions that occur in the State of Delaware.

(b) Only a certified copy of a filed statement recorded in the office for recording transfers of real property has the effect provided for recorded statements in this chapter.

(c) A statement or certificate filed by a partnership must be executed by at least 1 partner or by 1 or more authorized persons. Other statements or certificates must be executed by a partner or 1 or more authorized persons or, in the case of a certificate of conversion to partnership or a certificate of partnership domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity. The execution of a statement or certificate by a person who is authorized by this chapter to execute such statement or certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true. A person who executes a statement or a certificate as an agent or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Any signature on any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any statement or certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any statement or certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the statement or certificate has been filed with the Secretary of State by endorsing upon the original statement or certificate the word "Filed'', and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (c)(5) or (c)(6) of this section, such date and time of filing of a statement or certificate shall be the date and time of delivery of the statement or certificate;

(2) File and index the endorsed statement or certificate;

(3) Prepare and return to the person who filed it or the person's representative a copy of the signed statement or certificate similarly endorsed, and shall certify such copy as a true copy of the signed statement or certificate; and

(4) Cause to be entered such information from the statement or certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such statement or certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of statements or certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a statement or certificate a date and time after its delivery. If the Secretary of State refuses to file any statement or certificate due to an error, omission or other imperfection, the Secretary of State may hold such statement or certificate in suspension, and in such event, upon delivery of a replacement statement or certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such statement or certificate the date and time that would have been the date and time of filing of the rejected statement or certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any partnership with a statement or certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a statement or certificate the date and time at which information from such statement or certificate is entered pursuant to paragraph (c)(4) of this section if such statement or certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a statement or certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such statement or certificate; or

b. Upon the actual delivery of a statement or certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such statement or certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the statement or certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of statements and certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (c)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a statement or certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed statement or certificate to which it relates. Such filed statement or certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the statement or certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(d)(1) A person authorized by this chapter to file a statement or certificate may amend or cancel the statement or certificate by filing an amendment or cancellation that names the partnership, identifies the statement or certificate, and states the substance of the amendment or cancellation. A person authorized by this chapter to file a statement or certificate who becomes aware that such statement or certificate was false when made, or that any matter described in the statement or certificate has changed, making the statement or certificate false in any material respect, shall promptly amend the statement or certificate. Upon the filing of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree of amendment) with the Secretary of State, or upon the future effective date or time of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree thereof), as provided for therein, the statement or the certificate being corrected or amended shall be corrected or amended as set forth therein. Upon the filing of a statement of cancellation of a statement of partnership existence (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of partnership existence (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, the statement of partnership existence is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of qualification nor the revocation of a statement of qualification pursuant to § 15-1003 of this title cancels a statement of partnership existence for such partnership. A statement of partnership existence shall be canceled upon the dissolution and the completion of winding up of the partnership, or as provided in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the domestic partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of partnership existence upon the dissolution and the completion of winding up of a domestic partnership and shall set forth:

a. The name of the partnership;

b. The date of filing of its statement of partnership existence; and

c. Any other information the person filing the statement of cancellation determines.

(2) The Secretary of State shall not issue a certificate of good standing with respect to a domestic partnership if its statement of partnership existence is canceled.

(3) Upon the filing of a statement of cancellation of a statement of qualification (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of qualification (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d) or § 15-111(i)(4) of this title, the statement of qualification is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of partnership existence nor the cancellation of a statement of partnership existence pursuant to § 15-1209(a) of this title cancels a statement of qualification for such partnership. A statement of qualification shall be canceled upon the dissolution and the completion of winding up of the limited liability partnership, or as provided in § 15-111(d) or § 15-111(i)(4) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of qualification upon the dissolution and the completion of winding up of a limited liability partnership and shall set forth:

a. The name of the limited liability partnership;

b. The date of filing of its statement of qualification; and

c. Any other information the person filing the statement of cancellation determines.

(4) If a statement of cancellation of a statement of qualification is filed, either a statement of cancellation of the partnership's statement of partnership existence (if any) or an amendment to the partnership's statement of partnership existence (if any) removing the "Limited Liability Partnership'', "L.L.P.'' or "LLP'' designation from the name of the partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification.

(5) Upon the filing of a certificate of partnership domestication, or upon the future effective date or time of a certificate of partnership domestication, the entity filing the certificate of partnership domestication is domesticated as a partnership with the effect provided in § 15-904 of this title. Upon the filing of a certificate of conversion to partnership, or upon the future effective date or time of a certificate of conversion to partnership, the entity filing the certificate of conversion to partnership is converted to a partnership with the effect provided in § 15-901 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the partnership filing the certificate of transfer and domestic continuance shall continue to exist as a partnership of the State of Delaware with the effect provided in § 15-905 of this title.

(e) A person who files a statement or certificate pursuant to this section shall promptly send a copy of the statement or certificate to every nonfiling partner and to any other person named as a partner in the statement or certificate. Failure to send a copy of a statement or certificate to a partner or other person does not limit the effectiveness of the statement or certificate as to a person not a partner.

(f) The filing of a statement of partnership existence under § 15-303 of this title, a statement of qualification under § 15-1001 of this title or a statement of foreign qualification under § 15-1102 of this title with the Secretary of State shall make it unnecessary to file any other document under Chapter 31 of this title.

(g) A statement or certificate filed with the Secretary of State shall be effective if there has been substantial compliance with the requirements of this chapter.

(h) Notwithstanding any other provision of this chapter, any statement or certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the statement or certificate.

(i) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in the same manner as the certificate being terminated or amended is required to be executed in accordance with this section, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(j) A fee as set forth in § 15-1207 of this title shall be paid at the time of the filing of a statement or a certificate.

(k) A fee as set forth in § 15-1207 of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 15-1207 of this title shall be paid for each page copied.

(l) Notwithstanding any other provision of this chapter, it shall not be necessary for any partnership (including a limited liability partnership) or foreign partnership to amend its statement of partnership existence, its statement of qualification (as applicable), its statement of foreign qualification, or any other document that has been filed with the Secretary of State prior to August 1, 2011, to comply with § 15-111(k) of this title; notwithstanding the foregoing, any statement or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 15-111(k) of this title.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 390, §§ 5-7; 73 Del. Laws, c. 85, §§ 5, 6; 73 Del. Laws, c. 296, § 2; 74 Del. Laws, c. 103, §§ 2-8; 75 Del. Laws, c. 416, § 2; 76 Del. Laws, c. 106, § 4; 77 Del. Laws, c. 59, § 3; 77 Del. Laws, c. 289, § 3; 78 Del. Laws, c. 98, §§ 1-3; 78 Del. Laws, c. 271, § 2.;

§ 15-106 Governing law.

(a) Except as otherwise provided in subsection (b) of this section, the law of the jurisdiction governing a partnership agreement governs relations among the partners and between the partners and the partnership.

(b) The law of the State of Delaware governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

(c) If (i) a partnership agreement provides for the application of the laws of the State of Delaware, and (ii) the partnership files with the Secretary of State a statement of partnership existence or a statement of qualification, then the partnership agreement shall be governed by and construed under the laws of the State of Delaware.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 8; 77 Del. Laws, c. 59, § 4.;

§ 15-107 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to partnerships and partners whether or not existing at the time of the enactment of any such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-108 Name of partnership.

(a) The name of a partnership: (i) may contain the name of a partner and (ii) may contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Trust'' (or abbreviations of like import).

(b) The name of a limited liability partnership shall contain as the last words or letters of its name the words "Limited Liability Partnership,'' the abbreviation "L.L.P.'' or the designation "LLP.''

(c) The name of a partnership to be included in the statement of partnership existence, statement of qualification or statement of foreign qualification filed by such partnership must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership (including a limited liability partnership), limited partnership (including a limited liability limited partnership), statutory trust or limited liability company organized under the laws of the State of Delaware and reserved, registered, formed or organized with the Secretary of State or qualified to do business and registered as a foreign corporation, foreign limited liability partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in the State of Delaware; provided, however, that a domestic partnership may be registered under any name which is not such as to distinguish it upon the records of the Secretary of State from the name on such records of any domestic or foreign corporation, limited partnership (including a limited liability limited partnership), statutory trust or limited liability company or foreign limited liability partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, limited partnership (including a limited liability limited partnership), statutory trust, limited liability company, or foreign limited liability partnership which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a domestic partnership is registered (with the consent of another domestic partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic partnership, it shall not be necessary for any such domestic partnership to amend its statement of partnership existence or statement of qualification to comply with this subsection.

(d) The name of a partnership shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 3; 73 Del. Laws, c. 329, § 11; 78 Del. Laws, c. 98, § 4; 78 Del. Laws, c. 271, § 3.;

§ 15-109 Reservation of name.

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-102. Knowledge and notice

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact:

(1) If the person knows of it;

(2) If the person has received a notification of it;

(3) If the person has reason to know it exists from all of the facts known to the person at the time in question; or

(4) By reason of a filing or recording of a statement or certificate to the extent provided by and subject to the limitations set forth in this chapter.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person obtains knowledge of it.

(d) A person receives a notification when the notification:

(1) Comes to the person's attention; or

(2) Is received at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subsection (f) of this section, a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

72 Del. Laws, c. 151, § 1.;

§ 15-103 Effect of partnership agreement; nonwaivable provisions.

(a) Except as otherwise provided in subsection (b) of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) Vary the rights and duties under § 15-105 of this title except to eliminate the duty to provide copies of statements to all of the partners;

(2) Restrict a partner's rights to obtain information as provided in § 15-403 of this title, except as permitted by § 15-403(f) of this title;

(3) Eliminate the implied contractual covenant of good faith and fair dealing;

(4) Vary the power to dissociate as a partner under § 15-602(a) of this title, except to require the notice under § 15-601(1) of this title to be in writing;

(5) Vary the right of a court to expel a partner in the events specified in § 15-601(5) of this title;

(6) Vary the requirement to wind up the partnership business in cases specified in § 15-801(4), (5) or (6) of this title;

(7) Vary the law applicable to a limited liability partnership under § 15-106(b) of this title; or

(8) Vary the denial of partnership power to issue a certificate of partnership interest in bearer form under § 15-503(h) of this title.

(c) Notwithstanding anything to the contrary contained in this section, §§ 15-201, 15-203 and 15-501 of this title may be modified only to the extent provided in a statement of partnership existence or a statement of qualification and in a partnership agreement.

(d) It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of partnership agreements.

(e) A partner or other person shall not be liable to a partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement for breach of fiduciary duty for the partner's or other person's good faith reliance on the provisions of the partnership agreement.

(f) A partnership agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties (including fiduciary duties) of a partner or other person to a partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement; provided, that a partnership agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 1-3; 73 Del. Laws, c. 85, § 4; 74 Del. Laws, c. 266, §§ 2-4; 76 Del. Laws, c. 106, § 3; 77 Del. Laws, c. 59, § 2.;

§ 15-104 Supplemental principles of law.

(a) In any case not provided for in this chapter, the rules of law and equity, including the law merchant, shall govern.

(b) No obligation of a partner to a partnership, or to a partner of a partnership, arising under a partnership agreement or a separate agreement or writing, and no note, instruction or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action. If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in § 2301 of this title.

(c) Sections 9-406 and 9-408 of this title do not apply to any interest in a domestic partnership, including all rights, powers and interests arising under a partnership agreement or this chapter. This provision prevails over §§ 9-406 and 9-408 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 4; 73 Del. Laws, c. 223, § 1; 78 Del. Laws, c. 271, § 1.;

§ 15-105 Execution, filing and recording of statements and certificates.

(a) A statement or certificate may be filed with the Secretary of State by delivery to the Secretary of State of the signed copy of the statement or of the certificate. A certified copy of a statement that is filed in an office in another state may be filed with the Secretary of State. Either filing in the State of Delaware has the effect provided in this chapter with respect to partnership property located in or transactions that occur in the State of Delaware.

(b) Only a certified copy of a filed statement recorded in the office for recording transfers of real property has the effect provided for recorded statements in this chapter.

(c) A statement or certificate filed by a partnership must be executed by at least 1 partner or by 1 or more authorized persons. Other statements or certificates must be executed by a partner or 1 or more authorized persons or, in the case of a certificate of conversion to partnership or a certificate of partnership domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity. The execution of a statement or certificate by a person who is authorized by this chapter to execute such statement or certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true. A person who executes a statement or a certificate as an agent or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Any signature on any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any statement or certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any statement or certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the statement or certificate has been filed with the Secretary of State by endorsing upon the original statement or certificate the word "Filed'', and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (c)(5) or (c)(6) of this section, such date and time of filing of a statement or certificate shall be the date and time of delivery of the statement or certificate;

(2) File and index the endorsed statement or certificate;

(3) Prepare and return to the person who filed it or the person's representative a copy of the signed statement or certificate similarly endorsed, and shall certify such copy as a true copy of the signed statement or certificate; and

(4) Cause to be entered such information from the statement or certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such statement or certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of statements or certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a statement or certificate a date and time after its delivery. If the Secretary of State refuses to file any statement or certificate due to an error, omission or other imperfection, the Secretary of State may hold such statement or certificate in suspension, and in such event, upon delivery of a replacement statement or certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such statement or certificate the date and time that would have been the date and time of filing of the rejected statement or certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any partnership with a statement or certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a statement or certificate the date and time at which information from such statement or certificate is entered pursuant to paragraph (c)(4) of this section if such statement or certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a statement or certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such statement or certificate; or

b. Upon the actual delivery of a statement or certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such statement or certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the statement or certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of statements and certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (c)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a statement or certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed statement or certificate to which it relates. Such filed statement or certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the statement or certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(d)(1) A person authorized by this chapter to file a statement or certificate may amend or cancel the statement or certificate by filing an amendment or cancellation that names the partnership, identifies the statement or certificate, and states the substance of the amendment or cancellation. A person authorized by this chapter to file a statement or certificate who becomes aware that such statement or certificate was false when made, or that any matter described in the statement or certificate has changed, making the statement or certificate false in any material respect, shall promptly amend the statement or certificate. Upon the filing of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree of amendment) with the Secretary of State, or upon the future effective date or time of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree thereof), as provided for therein, the statement or the certificate being corrected or amended shall be corrected or amended as set forth therein. Upon the filing of a statement of cancellation of a statement of partnership existence (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of partnership existence (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, the statement of partnership existence is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of qualification nor the revocation of a statement of qualification pursuant to § 15-1003 of this title cancels a statement of partnership existence for such partnership. A statement of partnership existence shall be canceled upon the dissolution and the completion of winding up of the partnership, or as provided in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the domestic partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of partnership existence upon the dissolution and the completion of winding up of a domestic partnership and shall set forth:

a. The name of the partnership;

b. The date of filing of its statement of partnership existence; and

c. Any other information the person filing the statement of cancellation determines.

(2) The Secretary of State shall not issue a certificate of good standing with respect to a domestic partnership if its statement of partnership existence is canceled.

(3) Upon the filing of a statement of cancellation of a statement of qualification (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of qualification (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d) or § 15-111(i)(4) of this title, the statement of qualification is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of partnership existence nor the cancellation of a statement of partnership existence pursuant to § 15-1209(a) of this title cancels a statement of qualification for such partnership. A statement of qualification shall be canceled upon the dissolution and the completion of winding up of the limited liability partnership, or as provided in § 15-111(d) or § 15-111(i)(4) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of qualification upon the dissolution and the completion of winding up of a limited liability partnership and shall set forth:

a. The name of the limited liability partnership;

b. The date of filing of its statement of qualification; and

c. Any other information the person filing the statement of cancellation determines.

(4) If a statement of cancellation of a statement of qualification is filed, either a statement of cancellation of the partnership's statement of partnership existence (if any) or an amendment to the partnership's statement of partnership existence (if any) removing the "Limited Liability Partnership'', "L.L.P.'' or "LLP'' designation from the name of the partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification.

(5) Upon the filing of a certificate of partnership domestication, or upon the future effective date or time of a certificate of partnership domestication, the entity filing the certificate of partnership domestication is domesticated as a partnership with the effect provided in § 15-904 of this title. Upon the filing of a certificate of conversion to partnership, or upon the future effective date or time of a certificate of conversion to partnership, the entity filing the certificate of conversion to partnership is converted to a partnership with the effect provided in § 15-901 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the partnership filing the certificate of transfer and domestic continuance shall continue to exist as a partnership of the State of Delaware with the effect provided in § 15-905 of this title.

(e) A person who files a statement or certificate pursuant to this section shall promptly send a copy of the statement or certificate to every nonfiling partner and to any other person named as a partner in the statement or certificate. Failure to send a copy of a statement or certificate to a partner or other person does not limit the effectiveness of the statement or certificate as to a person not a partner.

(f) The filing of a statement of partnership existence under § 15-303 of this title, a statement of qualification under § 15-1001 of this title or a statement of foreign qualification under § 15-1102 of this title with the Secretary of State shall make it unnecessary to file any other document under Chapter 31 of this title.

(g) A statement or certificate filed with the Secretary of State shall be effective if there has been substantial compliance with the requirements of this chapter.

(h) Notwithstanding any other provision of this chapter, any statement or certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the statement or certificate.

(i) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in the same manner as the certificate being terminated or amended is required to be executed in accordance with this section, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(j) A fee as set forth in § 15-1207 of this title shall be paid at the time of the filing of a statement or a certificate.

(k) A fee as set forth in § 15-1207 of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 15-1207 of this title shall be paid for each page copied.

(l) Notwithstanding any other provision of this chapter, it shall not be necessary for any partnership (including a limited liability partnership) or foreign partnership to amend its statement of partnership existence, its statement of qualification (as applicable), its statement of foreign qualification, or any other document that has been filed with the Secretary of State prior to August 1, 2011, to comply with § 15-111(k) of this title; notwithstanding the foregoing, any statement or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 15-111(k) of this title.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 390, §§ 5-7; 73 Del. Laws, c. 85, §§ 5, 6; 73 Del. Laws, c. 296, § 2; 74 Del. Laws, c. 103, §§ 2-8; 75 Del. Laws, c. 416, § 2; 76 Del. Laws, c. 106, § 4; 77 Del. Laws, c. 59, § 3; 77 Del. Laws, c. 289, § 3; 78 Del. Laws, c. 98, §§ 1-3; 78 Del. Laws, c. 271, § 2.;

§ 15-106 Governing law.

(a) Except as otherwise provided in subsection (b) of this section, the law of the jurisdiction governing a partnership agreement governs relations among the partners and between the partners and the partnership.

(b) The law of the State of Delaware governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

(c) If (i) a partnership agreement provides for the application of the laws of the State of Delaware, and (ii) the partnership files with the Secretary of State a statement of partnership existence or a statement of qualification, then the partnership agreement shall be governed by and construed under the laws of the State of Delaware.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 8; 77 Del. Laws, c. 59, § 4.;

§ 15-107 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to partnerships and partners whether or not existing at the time of the enactment of any such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-108 Name of partnership.

(a) The name of a partnership: (i) may contain the name of a partner and (ii) may contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Trust'' (or abbreviations of like import).

(b) The name of a limited liability partnership shall contain as the last words or letters of its name the words "Limited Liability Partnership,'' the abbreviation "L.L.P.'' or the designation "LLP.''

(c) The name of a partnership to be included in the statement of partnership existence, statement of qualification or statement of foreign qualification filed by such partnership must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership (including a limited liability partnership), limited partnership (including a limited liability limited partnership), statutory trust or limited liability company organized under the laws of the State of Delaware and reserved, registered, formed or organized with the Secretary of State or qualified to do business and registered as a foreign corporation, foreign limited liability partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in the State of Delaware; provided, however, that a domestic partnership may be registered under any name which is not such as to distinguish it upon the records of the Secretary of State from the name on such records of any domestic or foreign corporation, limited partnership (including a limited liability limited partnership), statutory trust or limited liability company or foreign limited liability partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, limited partnership (including a limited liability limited partnership), statutory trust, limited liability company, or foreign limited liability partnership which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a domestic partnership is registered (with the consent of another domestic partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic partnership, it shall not be necessary for any such domestic partnership to amend its statement of partnership existence or statement of qualification to comply with this subsection.

(d) The name of a partnership shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 3; 73 Del. Laws, c. 329, § 11; 78 Del. Laws, c. 98, § 4; 78 Del. Laws, c. 271, § 3.;

§ 15-109 Reservation of name.

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-103. Effect of partnership agreement; nonwaivable provisions

(a) Except as otherwise provided in subsection (b) of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) Vary the rights and duties under § 15-105 of this title except to eliminate the duty to provide copies of statements to all of the partners;

(2) Restrict a partner's rights to obtain information as provided in § 15-403 of this title, except as permitted by § 15-403(f) of this title;

(3) Eliminate the implied contractual covenant of good faith and fair dealing;

(4) Vary the power to dissociate as a partner under § 15-602(a) of this title, except to require the notice under § 15-601(1) of this title to be in writing;

(5) Vary the right of a court to expel a partner in the events specified in § 15-601(5) of this title;

(6) Vary the requirement to wind up the partnership business in cases specified in § 15-801(4), (5) or (6) of this title;

(7) Vary the law applicable to a limited liability partnership under § 15-106(b) of this title; or

(8) Vary the denial of partnership power to issue a certificate of partnership interest in bearer form under § 15-503(h) of this title.

(c) Notwithstanding anything to the contrary contained in this section, §§ 15-201, 15-203 and 15-501 of this title may be modified only to the extent provided in a statement of partnership existence or a statement of qualification and in a partnership agreement.

(d) It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of partnership agreements.

(e) A partner or other person shall not be liable to a partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement for breach of fiduciary duty for the partner's or other person's good faith reliance on the provisions of the partnership agreement.

(f) A partnership agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties (including fiduciary duties) of a partner or other person to a partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement; provided, that a partnership agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 1-3; 73 Del. Laws, c. 85, § 4; 74 Del. Laws, c. 266, §§ 2-4; 76 Del. Laws, c. 106, § 3; 77 Del. Laws, c. 59, § 2.;

§ 15-104 Supplemental principles of law.

(a) In any case not provided for in this chapter, the rules of law and equity, including the law merchant, shall govern.

(b) No obligation of a partner to a partnership, or to a partner of a partnership, arising under a partnership agreement or a separate agreement or writing, and no note, instruction or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action. If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in § 2301 of this title.

(c) Sections 9-406 and 9-408 of this title do not apply to any interest in a domestic partnership, including all rights, powers and interests arising under a partnership agreement or this chapter. This provision prevails over §§ 9-406 and 9-408 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 4; 73 Del. Laws, c. 223, § 1; 78 Del. Laws, c. 271, § 1.;

§ 15-105 Execution, filing and recording of statements and certificates.

(a) A statement or certificate may be filed with the Secretary of State by delivery to the Secretary of State of the signed copy of the statement or of the certificate. A certified copy of a statement that is filed in an office in another state may be filed with the Secretary of State. Either filing in the State of Delaware has the effect provided in this chapter with respect to partnership property located in or transactions that occur in the State of Delaware.

(b) Only a certified copy of a filed statement recorded in the office for recording transfers of real property has the effect provided for recorded statements in this chapter.

(c) A statement or certificate filed by a partnership must be executed by at least 1 partner or by 1 or more authorized persons. Other statements or certificates must be executed by a partner or 1 or more authorized persons or, in the case of a certificate of conversion to partnership or a certificate of partnership domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity. The execution of a statement or certificate by a person who is authorized by this chapter to execute such statement or certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true. A person who executes a statement or a certificate as an agent or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Any signature on any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any statement or certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any statement or certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the statement or certificate has been filed with the Secretary of State by endorsing upon the original statement or certificate the word "Filed'', and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (c)(5) or (c)(6) of this section, such date and time of filing of a statement or certificate shall be the date and time of delivery of the statement or certificate;

(2) File and index the endorsed statement or certificate;

(3) Prepare and return to the person who filed it or the person's representative a copy of the signed statement or certificate similarly endorsed, and shall certify such copy as a true copy of the signed statement or certificate; and

(4) Cause to be entered such information from the statement or certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such statement or certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of statements or certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a statement or certificate a date and time after its delivery. If the Secretary of State refuses to file any statement or certificate due to an error, omission or other imperfection, the Secretary of State may hold such statement or certificate in suspension, and in such event, upon delivery of a replacement statement or certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such statement or certificate the date and time that would have been the date and time of filing of the rejected statement or certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any partnership with a statement or certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a statement or certificate the date and time at which information from such statement or certificate is entered pursuant to paragraph (c)(4) of this section if such statement or certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a statement or certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such statement or certificate; or

b. Upon the actual delivery of a statement or certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such statement or certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the statement or certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of statements and certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (c)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a statement or certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed statement or certificate to which it relates. Such filed statement or certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the statement or certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(d)(1) A person authorized by this chapter to file a statement or certificate may amend or cancel the statement or certificate by filing an amendment or cancellation that names the partnership, identifies the statement or certificate, and states the substance of the amendment or cancellation. A person authorized by this chapter to file a statement or certificate who becomes aware that such statement or certificate was false when made, or that any matter described in the statement or certificate has changed, making the statement or certificate false in any material respect, shall promptly amend the statement or certificate. Upon the filing of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree of amendment) with the Secretary of State, or upon the future effective date or time of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree thereof), as provided for therein, the statement or the certificate being corrected or amended shall be corrected or amended as set forth therein. Upon the filing of a statement of cancellation of a statement of partnership existence (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of partnership existence (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, the statement of partnership existence is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of qualification nor the revocation of a statement of qualification pursuant to § 15-1003 of this title cancels a statement of partnership existence for such partnership. A statement of partnership existence shall be canceled upon the dissolution and the completion of winding up of the partnership, or as provided in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the domestic partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of partnership existence upon the dissolution and the completion of winding up of a domestic partnership and shall set forth:

a. The name of the partnership;

b. The date of filing of its statement of partnership existence; and

c. Any other information the person filing the statement of cancellation determines.

(2) The Secretary of State shall not issue a certificate of good standing with respect to a domestic partnership if its statement of partnership existence is canceled.

(3) Upon the filing of a statement of cancellation of a statement of qualification (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of qualification (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d) or § 15-111(i)(4) of this title, the statement of qualification is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of partnership existence nor the cancellation of a statement of partnership existence pursuant to § 15-1209(a) of this title cancels a statement of qualification for such partnership. A statement of qualification shall be canceled upon the dissolution and the completion of winding up of the limited liability partnership, or as provided in § 15-111(d) or § 15-111(i)(4) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of qualification upon the dissolution and the completion of winding up of a limited liability partnership and shall set forth:

a. The name of the limited liability partnership;

b. The date of filing of its statement of qualification; and

c. Any other information the person filing the statement of cancellation determines.

(4) If a statement of cancellation of a statement of qualification is filed, either a statement of cancellation of the partnership's statement of partnership existence (if any) or an amendment to the partnership's statement of partnership existence (if any) removing the "Limited Liability Partnership'', "L.L.P.'' or "LLP'' designation from the name of the partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification.

(5) Upon the filing of a certificate of partnership domestication, or upon the future effective date or time of a certificate of partnership domestication, the entity filing the certificate of partnership domestication is domesticated as a partnership with the effect provided in § 15-904 of this title. Upon the filing of a certificate of conversion to partnership, or upon the future effective date or time of a certificate of conversion to partnership, the entity filing the certificate of conversion to partnership is converted to a partnership with the effect provided in § 15-901 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the partnership filing the certificate of transfer and domestic continuance shall continue to exist as a partnership of the State of Delaware with the effect provided in § 15-905 of this title.

(e) A person who files a statement or certificate pursuant to this section shall promptly send a copy of the statement or certificate to every nonfiling partner and to any other person named as a partner in the statement or certificate. Failure to send a copy of a statement or certificate to a partner or other person does not limit the effectiveness of the statement or certificate as to a person not a partner.

(f) The filing of a statement of partnership existence under § 15-303 of this title, a statement of qualification under § 15-1001 of this title or a statement of foreign qualification under § 15-1102 of this title with the Secretary of State shall make it unnecessary to file any other document under Chapter 31 of this title.

(g) A statement or certificate filed with the Secretary of State shall be effective if there has been substantial compliance with the requirements of this chapter.

(h) Notwithstanding any other provision of this chapter, any statement or certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the statement or certificate.

(i) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in the same manner as the certificate being terminated or amended is required to be executed in accordance with this section, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(j) A fee as set forth in § 15-1207 of this title shall be paid at the time of the filing of a statement or a certificate.

(k) A fee as set forth in § 15-1207 of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 15-1207 of this title shall be paid for each page copied.

(l) Notwithstanding any other provision of this chapter, it shall not be necessary for any partnership (including a limited liability partnership) or foreign partnership to amend its statement of partnership existence, its statement of qualification (as applicable), its statement of foreign qualification, or any other document that has been filed with the Secretary of State prior to August 1, 2011, to comply with § 15-111(k) of this title; notwithstanding the foregoing, any statement or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 15-111(k) of this title.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 390, §§ 5-7; 73 Del. Laws, c. 85, §§ 5, 6; 73 Del. Laws, c. 296, § 2; 74 Del. Laws, c. 103, §§ 2-8; 75 Del. Laws, c. 416, § 2; 76 Del. Laws, c. 106, § 4; 77 Del. Laws, c. 59, § 3; 77 Del. Laws, c. 289, § 3; 78 Del. Laws, c. 98, §§ 1-3; 78 Del. Laws, c. 271, § 2.;

§ 15-106 Governing law.

(a) Except as otherwise provided in subsection (b) of this section, the law of the jurisdiction governing a partnership agreement governs relations among the partners and between the partners and the partnership.

(b) The law of the State of Delaware governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

(c) If (i) a partnership agreement provides for the application of the laws of the State of Delaware, and (ii) the partnership files with the Secretary of State a statement of partnership existence or a statement of qualification, then the partnership agreement shall be governed by and construed under the laws of the State of Delaware.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 8; 77 Del. Laws, c. 59, § 4.;

§ 15-107 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to partnerships and partners whether or not existing at the time of the enactment of any such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-108 Name of partnership.

(a) The name of a partnership: (i) may contain the name of a partner and (ii) may contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Trust'' (or abbreviations of like import).

(b) The name of a limited liability partnership shall contain as the last words or letters of its name the words "Limited Liability Partnership,'' the abbreviation "L.L.P.'' or the designation "LLP.''

(c) The name of a partnership to be included in the statement of partnership existence, statement of qualification or statement of foreign qualification filed by such partnership must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership (including a limited liability partnership), limited partnership (including a limited liability limited partnership), statutory trust or limited liability company organized under the laws of the State of Delaware and reserved, registered, formed or organized with the Secretary of State or qualified to do business and registered as a foreign corporation, foreign limited liability partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in the State of Delaware; provided, however, that a domestic partnership may be registered under any name which is not such as to distinguish it upon the records of the Secretary of State from the name on such records of any domestic or foreign corporation, limited partnership (including a limited liability limited partnership), statutory trust or limited liability company or foreign limited liability partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, limited partnership (including a limited liability limited partnership), statutory trust, limited liability company, or foreign limited liability partnership which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a domestic partnership is registered (with the consent of another domestic partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic partnership, it shall not be necessary for any such domestic partnership to amend its statement of partnership existence or statement of qualification to comply with this subsection.

(d) The name of a partnership shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 3; 73 Del. Laws, c. 329, § 11; 78 Del. Laws, c. 98, § 4; 78 Del. Laws, c. 271, § 3.;

§ 15-109 Reservation of name.

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-104. Supplemental principles of law

(a) In any case not provided for in this chapter, the rules of law and equity, including the law merchant, shall govern.

(b) No obligation of a partner to a partnership, or to a partner of a partnership, arising under a partnership agreement or a separate agreement or writing, and no note, instruction or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action. If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in § 2301 of this title.

(c) Sections 9-406 and 9-408 of this title do not apply to any interest in a domestic partnership, including all rights, powers and interests arising under a partnership agreement or this chapter. This provision prevails over §§ 9-406 and 9-408 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 4; 73 Del. Laws, c. 223, § 1; 78 Del. Laws, c. 271, § 1.;

§ 15-105 Execution, filing and recording of statements and certificates.

(a) A statement or certificate may be filed with the Secretary of State by delivery to the Secretary of State of the signed copy of the statement or of the certificate. A certified copy of a statement that is filed in an office in another state may be filed with the Secretary of State. Either filing in the State of Delaware has the effect provided in this chapter with respect to partnership property located in or transactions that occur in the State of Delaware.

(b) Only a certified copy of a filed statement recorded in the office for recording transfers of real property has the effect provided for recorded statements in this chapter.

(c) A statement or certificate filed by a partnership must be executed by at least 1 partner or by 1 or more authorized persons. Other statements or certificates must be executed by a partner or 1 or more authorized persons or, in the case of a certificate of conversion to partnership or a certificate of partnership domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity. The execution of a statement or certificate by a person who is authorized by this chapter to execute such statement or certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true. A person who executes a statement or a certificate as an agent or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Any signature on any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any statement or certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any statement or certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the statement or certificate has been filed with the Secretary of State by endorsing upon the original statement or certificate the word "Filed'', and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (c)(5) or (c)(6) of this section, such date and time of filing of a statement or certificate shall be the date and time of delivery of the statement or certificate;

(2) File and index the endorsed statement or certificate;

(3) Prepare and return to the person who filed it or the person's representative a copy of the signed statement or certificate similarly endorsed, and shall certify such copy as a true copy of the signed statement or certificate; and

(4) Cause to be entered such information from the statement or certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such statement or certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of statements or certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a statement or certificate a date and time after its delivery. If the Secretary of State refuses to file any statement or certificate due to an error, omission or other imperfection, the Secretary of State may hold such statement or certificate in suspension, and in such event, upon delivery of a replacement statement or certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such statement or certificate the date and time that would have been the date and time of filing of the rejected statement or certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any partnership with a statement or certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a statement or certificate the date and time at which information from such statement or certificate is entered pursuant to paragraph (c)(4) of this section if such statement or certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a statement or certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such statement or certificate; or

b. Upon the actual delivery of a statement or certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such statement or certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the statement or certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of statements and certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (c)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a statement or certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed statement or certificate to which it relates. Such filed statement or certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the statement or certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(d)(1) A person authorized by this chapter to file a statement or certificate may amend or cancel the statement or certificate by filing an amendment or cancellation that names the partnership, identifies the statement or certificate, and states the substance of the amendment or cancellation. A person authorized by this chapter to file a statement or certificate who becomes aware that such statement or certificate was false when made, or that any matter described in the statement or certificate has changed, making the statement or certificate false in any material respect, shall promptly amend the statement or certificate. Upon the filing of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree of amendment) with the Secretary of State, or upon the future effective date or time of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree thereof), as provided for therein, the statement or the certificate being corrected or amended shall be corrected or amended as set forth therein. Upon the filing of a statement of cancellation of a statement of partnership existence (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of partnership existence (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, the statement of partnership existence is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of qualification nor the revocation of a statement of qualification pursuant to § 15-1003 of this title cancels a statement of partnership existence for such partnership. A statement of partnership existence shall be canceled upon the dissolution and the completion of winding up of the partnership, or as provided in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the domestic partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of partnership existence upon the dissolution and the completion of winding up of a domestic partnership and shall set forth:

a. The name of the partnership;

b. The date of filing of its statement of partnership existence; and

c. Any other information the person filing the statement of cancellation determines.

(2) The Secretary of State shall not issue a certificate of good standing with respect to a domestic partnership if its statement of partnership existence is canceled.

(3) Upon the filing of a statement of cancellation of a statement of qualification (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of qualification (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d) or § 15-111(i)(4) of this title, the statement of qualification is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of partnership existence nor the cancellation of a statement of partnership existence pursuant to § 15-1209(a) of this title cancels a statement of qualification for such partnership. A statement of qualification shall be canceled upon the dissolution and the completion of winding up of the limited liability partnership, or as provided in § 15-111(d) or § 15-111(i)(4) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of qualification upon the dissolution and the completion of winding up of a limited liability partnership and shall set forth:

a. The name of the limited liability partnership;

b. The date of filing of its statement of qualification; and

c. Any other information the person filing the statement of cancellation determines.

(4) If a statement of cancellation of a statement of qualification is filed, either a statement of cancellation of the partnership's statement of partnership existence (if any) or an amendment to the partnership's statement of partnership existence (if any) removing the "Limited Liability Partnership'', "L.L.P.'' or "LLP'' designation from the name of the partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification.

(5) Upon the filing of a certificate of partnership domestication, or upon the future effective date or time of a certificate of partnership domestication, the entity filing the certificate of partnership domestication is domesticated as a partnership with the effect provided in § 15-904 of this title. Upon the filing of a certificate of conversion to partnership, or upon the future effective date or time of a certificate of conversion to partnership, the entity filing the certificate of conversion to partnership is converted to a partnership with the effect provided in § 15-901 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the partnership filing the certificate of transfer and domestic continuance shall continue to exist as a partnership of the State of Delaware with the effect provided in § 15-905 of this title.

(e) A person who files a statement or certificate pursuant to this section shall promptly send a copy of the statement or certificate to every nonfiling partner and to any other person named as a partner in the statement or certificate. Failure to send a copy of a statement or certificate to a partner or other person does not limit the effectiveness of the statement or certificate as to a person not a partner.

(f) The filing of a statement of partnership existence under § 15-303 of this title, a statement of qualification under § 15-1001 of this title or a statement of foreign qualification under § 15-1102 of this title with the Secretary of State shall make it unnecessary to file any other document under Chapter 31 of this title.

(g) A statement or certificate filed with the Secretary of State shall be effective if there has been substantial compliance with the requirements of this chapter.

(h) Notwithstanding any other provision of this chapter, any statement or certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the statement or certificate.

(i) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in the same manner as the certificate being terminated or amended is required to be executed in accordance with this section, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(j) A fee as set forth in § 15-1207 of this title shall be paid at the time of the filing of a statement or a certificate.

(k) A fee as set forth in § 15-1207 of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 15-1207 of this title shall be paid for each page copied.

(l) Notwithstanding any other provision of this chapter, it shall not be necessary for any partnership (including a limited liability partnership) or foreign partnership to amend its statement of partnership existence, its statement of qualification (as applicable), its statement of foreign qualification, or any other document that has been filed with the Secretary of State prior to August 1, 2011, to comply with § 15-111(k) of this title; notwithstanding the foregoing, any statement or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 15-111(k) of this title.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 390, §§ 5-7; 73 Del. Laws, c. 85, §§ 5, 6; 73 Del. Laws, c. 296, § 2; 74 Del. Laws, c. 103, §§ 2-8; 75 Del. Laws, c. 416, § 2; 76 Del. Laws, c. 106, § 4; 77 Del. Laws, c. 59, § 3; 77 Del. Laws, c. 289, § 3; 78 Del. Laws, c. 98, §§ 1-3; 78 Del. Laws, c. 271, § 2.;

§ 15-106 Governing law.

(a) Except as otherwise provided in subsection (b) of this section, the law of the jurisdiction governing a partnership agreement governs relations among the partners and between the partners and the partnership.

(b) The law of the State of Delaware governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

(c) If (i) a partnership agreement provides for the application of the laws of the State of Delaware, and (ii) the partnership files with the Secretary of State a statement of partnership existence or a statement of qualification, then the partnership agreement shall be governed by and construed under the laws of the State of Delaware.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 8; 77 Del. Laws, c. 59, § 4.;

§ 15-107 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to partnerships and partners whether or not existing at the time of the enactment of any such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-108 Name of partnership.

(a) The name of a partnership: (i) may contain the name of a partner and (ii) may contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Trust'' (or abbreviations of like import).

(b) The name of a limited liability partnership shall contain as the last words or letters of its name the words "Limited Liability Partnership,'' the abbreviation "L.L.P.'' or the designation "LLP.''

(c) The name of a partnership to be included in the statement of partnership existence, statement of qualification or statement of foreign qualification filed by such partnership must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership (including a limited liability partnership), limited partnership (including a limited liability limited partnership), statutory trust or limited liability company organized under the laws of the State of Delaware and reserved, registered, formed or organized with the Secretary of State or qualified to do business and registered as a foreign corporation, foreign limited liability partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in the State of Delaware; provided, however, that a domestic partnership may be registered under any name which is not such as to distinguish it upon the records of the Secretary of State from the name on such records of any domestic or foreign corporation, limited partnership (including a limited liability limited partnership), statutory trust or limited liability company or foreign limited liability partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, limited partnership (including a limited liability limited partnership), statutory trust, limited liability company, or foreign limited liability partnership which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a domestic partnership is registered (with the consent of another domestic partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic partnership, it shall not be necessary for any such domestic partnership to amend its statement of partnership existence or statement of qualification to comply with this subsection.

(d) The name of a partnership shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 3; 73 Del. Laws, c. 329, § 11; 78 Del. Laws, c. 98, § 4; 78 Del. Laws, c. 271, § 3.;

§ 15-109 Reservation of name.

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-105. Execution, filing and recording of statements and certificates

(a) A statement or certificate may be filed with the Secretary of State by delivery to the Secretary of State of the signed copy of the statement or of the certificate. A certified copy of a statement that is filed in an office in another state may be filed with the Secretary of State. Either filing in the State of Delaware has the effect provided in this chapter with respect to partnership property located in or transactions that occur in the State of Delaware.

(b) Only a certified copy of a filed statement recorded in the office for recording transfers of real property has the effect provided for recorded statements in this chapter.

(c) A statement or certificate filed by a partnership must be executed by at least 1 partner or by 1 or more authorized persons. Other statements or certificates must be executed by a partner or 1 or more authorized persons or, in the case of a certificate of conversion to partnership or a certificate of partnership domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity. The execution of a statement or certificate by a person who is authorized by this chapter to execute such statement or certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true. A person who executes a statement or a certificate as an agent or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Any signature on any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any statement or certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any statement or certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the statement or certificate has been filed with the Secretary of State by endorsing upon the original statement or certificate the word "Filed'', and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (c)(5) or (c)(6) of this section, such date and time of filing of a statement or certificate shall be the date and time of delivery of the statement or certificate;

(2) File and index the endorsed statement or certificate;

(3) Prepare and return to the person who filed it or the person's representative a copy of the signed statement or certificate similarly endorsed, and shall certify such copy as a true copy of the signed statement or certificate; and

(4) Cause to be entered such information from the statement or certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such statement or certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of statements or certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a statement or certificate a date and time after its delivery. If the Secretary of State refuses to file any statement or certificate due to an error, omission or other imperfection, the Secretary of State may hold such statement or certificate in suspension, and in such event, upon delivery of a replacement statement or certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such statement or certificate the date and time that would have been the date and time of filing of the rejected statement or certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any partnership with a statement or certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a statement or certificate the date and time at which information from such statement or certificate is entered pursuant to paragraph (c)(4) of this section if such statement or certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a statement or certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such statement or certificate; or

b. Upon the actual delivery of a statement or certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such statement or certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such statement or certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the statement or certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of statements and certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (c)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a statement or certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed statement or certificate to which it relates. Such filed statement or certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the statement or certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(d)(1) A person authorized by this chapter to file a statement or certificate may amend or cancel the statement or certificate by filing an amendment or cancellation that names the partnership, identifies the statement or certificate, and states the substance of the amendment or cancellation. A person authorized by this chapter to file a statement or certificate who becomes aware that such statement or certificate was false when made, or that any matter described in the statement or certificate has changed, making the statement or certificate false in any material respect, shall promptly amend the statement or certificate. Upon the filing of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree of amendment) with the Secretary of State, or upon the future effective date or time of a statement or a certificate amending or correcting a statement or a certificate (or judicial decree thereof), as provided for therein, the statement or the certificate being corrected or amended shall be corrected or amended as set forth therein. Upon the filing of a statement of cancellation of a statement of partnership existence (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of partnership existence (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of partnership existence, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, the statement of partnership existence is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of qualification nor the revocation of a statement of qualification pursuant to § 15-1003 of this title cancels a statement of partnership existence for such partnership. A statement of partnership existence shall be canceled upon the dissolution and the completion of winding up of the partnership, or as provided in § 15-111(d), § 15-111(i)(4) or § 15-1209(a) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the domestic partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of partnership existence upon the dissolution and the completion of winding up of a domestic partnership and shall set forth:

a. The name of the partnership;

b. The date of filing of its statement of partnership existence; and

c. Any other information the person filing the statement of cancellation determines.

(2) The Secretary of State shall not issue a certificate of good standing with respect to a domestic partnership if its statement of partnership existence is canceled.

(3) Upon the filing of a statement of cancellation of a statement of qualification (or judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a statement of cancellation of a statement of qualification (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a statement of cancellation of a statement of qualification, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 15-111(d) or § 15-111(i)(4) of this title, the statement of qualification is canceled. Neither the filing of a statement of cancellation to accomplish the cancellation of a statement of partnership existence nor the cancellation of a statement of partnership existence pursuant to § 15-1209(a) of this title cancels a statement of qualification for such partnership. A statement of qualification shall be canceled upon the dissolution and the completion of winding up of the limited liability partnership, or as provided in § 15-111(d) or § 15-111(i)(4) of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the filing of a certificate of conversion to a non-Delaware entity. A statement of cancellation shall be filed with the Secretary of State to accomplish the cancellation of a statement of qualification upon the dissolution and the completion of winding up of a limited liability partnership and shall set forth:

a. The name of the limited liability partnership;

b. The date of filing of its statement of qualification; and

c. Any other information the person filing the statement of cancellation determines.

(4) If a statement of cancellation of a statement of qualification is filed, either a statement of cancellation of the partnership's statement of partnership existence (if any) or an amendment to the partnership's statement of partnership existence (if any) removing the "Limited Liability Partnership'', "L.L.P.'' or "LLP'' designation from the name of the partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification.

(5) Upon the filing of a certificate of partnership domestication, or upon the future effective date or time of a certificate of partnership domestication, the entity filing the certificate of partnership domestication is domesticated as a partnership with the effect provided in § 15-904 of this title. Upon the filing of a certificate of conversion to partnership, or upon the future effective date or time of a certificate of conversion to partnership, the entity filing the certificate of conversion to partnership is converted to a partnership with the effect provided in § 15-901 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the partnership filing the certificate of transfer and domestic continuance shall continue to exist as a partnership of the State of Delaware with the effect provided in § 15-905 of this title.

(e) A person who files a statement or certificate pursuant to this section shall promptly send a copy of the statement or certificate to every nonfiling partner and to any other person named as a partner in the statement or certificate. Failure to send a copy of a statement or certificate to a partner or other person does not limit the effectiveness of the statement or certificate as to a person not a partner.

(f) The filing of a statement of partnership existence under § 15-303 of this title, a statement of qualification under § 15-1001 of this title or a statement of foreign qualification under § 15-1102 of this title with the Secretary of State shall make it unnecessary to file any other document under Chapter 31 of this title.

(g) A statement or certificate filed with the Secretary of State shall be effective if there has been substantial compliance with the requirements of this chapter.

(h) Notwithstanding any other provision of this chapter, any statement or certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the statement or certificate.

(i) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in the same manner as the certificate being terminated or amended is required to be executed in accordance with this section, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(j) A fee as set forth in § 15-1207 of this title shall be paid at the time of the filing of a statement or a certificate.

(k) A fee as set forth in § 15-1207 of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 15-1207 of this title shall be paid for each page copied.

(l) Notwithstanding any other provision of this chapter, it shall not be necessary for any partnership (including a limited liability partnership) or foreign partnership to amend its statement of partnership existence, its statement of qualification (as applicable), its statement of foreign qualification, or any other document that has been filed with the Secretary of State prior to August 1, 2011, to comply with § 15-111(k) of this title; notwithstanding the foregoing, any statement or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 15-111(k) of this title.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 390, §§ 5-7; 73 Del. Laws, c. 85, §§ 5, 6; 73 Del. Laws, c. 296, § 2; 74 Del. Laws, c. 103, §§ 2-8; 75 Del. Laws, c. 416, § 2; 76 Del. Laws, c. 106, § 4; 77 Del. Laws, c. 59, § 3; 77 Del. Laws, c. 289, § 3; 78 Del. Laws, c. 98, §§ 1-3; 78 Del. Laws, c. 271, § 2.;

§ 15-106 Governing law.

(a) Except as otherwise provided in subsection (b) of this section, the law of the jurisdiction governing a partnership agreement governs relations among the partners and between the partners and the partnership.

(b) The law of the State of Delaware governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

(c) If (i) a partnership agreement provides for the application of the laws of the State of Delaware, and (ii) the partnership files with the Secretary of State a statement of partnership existence or a statement of qualification, then the partnership agreement shall be governed by and construed under the laws of the State of Delaware.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 8; 77 Del. Laws, c. 59, § 4.;

§ 15-107 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to partnerships and partners whether or not existing at the time of the enactment of any such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-108 Name of partnership.

(a) The name of a partnership: (i) may contain the name of a partner and (ii) may contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Trust'' (or abbreviations of like import).

(b) The name of a limited liability partnership shall contain as the last words or letters of its name the words "Limited Liability Partnership,'' the abbreviation "L.L.P.'' or the designation "LLP.''

(c) The name of a partnership to be included in the statement of partnership existence, statement of qualification or statement of foreign qualification filed by such partnership must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership (including a limited liability partnership), limited partnership (including a limited liability limited partnership), statutory trust or limited liability company organized under the laws of the State of Delaware and reserved, registered, formed or organized with the Secretary of State or qualified to do business and registered as a foreign corporation, foreign limited liability partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in the State of Delaware; provided, however, that a domestic partnership may be registered under any name which is not such as to distinguish it upon the records of the Secretary of State from the name on such records of any domestic or foreign corporation, limited partnership (including a limited liability limited partnership), statutory trust or limited liability company or foreign limited liability partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, limited partnership (including a limited liability limited partnership), statutory trust, limited liability company, or foreign limited liability partnership which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a domestic partnership is registered (with the consent of another domestic partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic partnership, it shall not be necessary for any such domestic partnership to amend its statement of partnership existence or statement of qualification to comply with this subsection.

(d) The name of a partnership shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 3; 73 Del. Laws, c. 329, § 11; 78 Del. Laws, c. 98, § 4; 78 Del. Laws, c. 271, § 3.;

§ 15-109 Reservation of name.

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-106. Governing law

(a) Except as otherwise provided in subsection (b) of this section, the law of the jurisdiction governing a partnership agreement governs relations among the partners and between the partners and the partnership.

(b) The law of the State of Delaware governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

(c) If (i) a partnership agreement provides for the application of the laws of the State of Delaware, and (ii) the partnership files with the Secretary of State a statement of partnership existence or a statement of qualification, then the partnership agreement shall be governed by and construed under the laws of the State of Delaware.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 8; 77 Del. Laws, c. 59, § 4.;

§ 15-107 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to partnerships and partners whether or not existing at the time of the enactment of any such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-108 Name of partnership.

(a) The name of a partnership: (i) may contain the name of a partner and (ii) may contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Trust'' (or abbreviations of like import).

(b) The name of a limited liability partnership shall contain as the last words or letters of its name the words "Limited Liability Partnership,'' the abbreviation "L.L.P.'' or the designation "LLP.''

(c) The name of a partnership to be included in the statement of partnership existence, statement of qualification or statement of foreign qualification filed by such partnership must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership (including a limited liability partnership), limited partnership (including a limited liability limited partnership), statutory trust or limited liability company organized under the laws of the State of Delaware and reserved, registered, formed or organized with the Secretary of State or qualified to do business and registered as a foreign corporation, foreign limited liability partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in the State of Delaware; provided, however, that a domestic partnership may be registered under any name which is not such as to distinguish it upon the records of the Secretary of State from the name on such records of any domestic or foreign corporation, limited partnership (including a limited liability limited partnership), statutory trust or limited liability company or foreign limited liability partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, limited partnership (including a limited liability limited partnership), statutory trust, limited liability company, or foreign limited liability partnership which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a domestic partnership is registered (with the consent of another domestic partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic partnership, it shall not be necessary for any such domestic partnership to amend its statement of partnership existence or statement of qualification to comply with this subsection.

(d) The name of a partnership shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 3; 73 Del. Laws, c. 329, § 11; 78 Del. Laws, c. 98, § 4; 78 Del. Laws, c. 271, § 3.;

§ 15-109 Reservation of name.

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-107. Reserved power of State of Delaware to alter or repeal chapter

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to partnerships and partners whether or not existing at the time of the enactment of any such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-108 Name of partnership.

(a) The name of a partnership: (i) may contain the name of a partner and (ii) may contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Trust'' (or abbreviations of like import).

(b) The name of a limited liability partnership shall contain as the last words or letters of its name the words "Limited Liability Partnership,'' the abbreviation "L.L.P.'' or the designation "LLP.''

(c) The name of a partnership to be included in the statement of partnership existence, statement of qualification or statement of foreign qualification filed by such partnership must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership (including a limited liability partnership), limited partnership (including a limited liability limited partnership), statutory trust or limited liability company organized under the laws of the State of Delaware and reserved, registered, formed or organized with the Secretary of State or qualified to do business and registered as a foreign corporation, foreign limited liability partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in the State of Delaware; provided, however, that a domestic partnership may be registered under any name which is not such as to distinguish it upon the records of the Secretary of State from the name on such records of any domestic or foreign corporation, limited partnership (including a limited liability limited partnership), statutory trust or limited liability company or foreign limited liability partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, limited partnership (including a limited liability limited partnership), statutory trust, limited liability company, or foreign limited liability partnership which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a domestic partnership is registered (with the consent of another domestic partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic partnership, it shall not be necessary for any such domestic partnership to amend its statement of partnership existence or statement of qualification to comply with this subsection.

(d) The name of a partnership shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 3; 73 Del. Laws, c. 329, § 11; 78 Del. Laws, c. 98, § 4; 78 Del. Laws, c. 271, § 3.;

§ 15-109 Reservation of name.

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-108. Name of partnership

(a) The name of a partnership: (i) may contain the name of a partner and (ii) may contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Trust'' (or abbreviations of like import).

(b) The name of a limited liability partnership shall contain as the last words or letters of its name the words "Limited Liability Partnership,'' the abbreviation "L.L.P.'' or the designation "LLP.''

(c) The name of a partnership to be included in the statement of partnership existence, statement of qualification or statement of foreign qualification filed by such partnership must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership (including a limited liability partnership), limited partnership (including a limited liability limited partnership), statutory trust or limited liability company organized under the laws of the State of Delaware and reserved, registered, formed or organized with the Secretary of State or qualified to do business and registered as a foreign corporation, foreign limited liability partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in the State of Delaware; provided, however, that a domestic partnership may be registered under any name which is not such as to distinguish it upon the records of the Secretary of State from the name on such records of any domestic or foreign corporation, limited partnership (including a limited liability limited partnership), statutory trust or limited liability company or foreign limited liability partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, limited partnership (including a limited liability limited partnership), statutory trust, limited liability company, or foreign limited liability partnership which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a domestic partnership is registered (with the consent of another domestic partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic partnership, it shall not be necessary for any such domestic partnership to amend its statement of partnership existence or statement of qualification to comply with this subsection.

(d) The name of a partnership shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 3; 73 Del. Laws, c. 329, § 11; 78 Del. Laws, c. 98, § 4; 78 Del. Laws, c. 271, § 3.;

§ 15-109 Reservation of name.

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-109. Reservation of name

(a) The exclusive right to use of a specified name in a statement using the specified name may be reserved by: (1) any person intending to organize a partnership under this chapter and to adopt that name; (2) any partnership or any foreign limited liability partnership registered in the State of Delaware which, in either case, proposes to change its name; (3) any foreign limited liability partnership intending to register in the State of Delaware and adopt that name; and (4) any person intending to organize a foreign limited liability partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use, the Secretary shall reserve the name for exclusive use of the applicant in a statement using the specified name for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name in a statement using the specified name may be transferred to any other person by filing with the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 15-1207 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 9.;

§ 15-110 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-110. Indemnification

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

72 Del. Laws, c. 151, § 1.;

§ 15-111 Registered office; registered agent.

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-111. Registered office; registered agent

(a) Each partnership that files a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the partnership, having a business office identical with such registered office, which agent may be any of

a. The partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (other than the partnership itself) (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the partnership(s) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 15-1207 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address as authorized by law, the registered office in the State of Delaware of each of the partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the partnerships for which it is a registered agent, and shall pay a fee as set forth in § 15-1207 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action, with respect thereto, to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each partnership affected thereby.

(c) The registered agent of 1 or more partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate with the Secretary of State, stating the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the partnerships so ratifying and approving such change and setting out the names of such partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the statement of partnership existence, statement of qualification or statement of foreign qualification of each partnership affected thereby and each such partnership shall not be required to take any further action with respect thereto to amend its statement of partnership existence, statement of qualification or statement of foreign qualification under § 15-105(d) of this title.

(d) The registered agent of 1 or more partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 15-1207 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the statement of partnership existence and statement of qualification (in each case as applicable) or statement of foreign qualification of such partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the partnerships for which it serves as registered agent and forward same to the partnership to which the service or communication is directed; and

(4) Forward to the partnerships for which it serves as registered agent the statement for the annual tax described in § 15-1208 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware that has and maintains a registered agent pursuant to this section shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each partnership for which he, she, or it serves as registered agent. If the partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected partnership:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. To an address which the Secretary of State has obtained from the partnership's former registered agent, to the address obtained.

If such a partnership is a domestic partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If such a partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If any other affected partnership is a domestic partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by the court enjoining such partnership's registered agent from acting as a registered agent, the statement of partnership existence and statement of qualification of such partnership (in each case as applicable) shall be canceled. If any other affected partnership is a foreign limited liability partnership and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such partnership's registered agent from acting as a registered agent, such foreign limited liability partnership shall not be permitted to do business in the State of Delaware and its statement of foreign qualification shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 15-113 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any statement of partnership existence, statement of qualification, statement of foreign qualification, or other document filed with the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 85, § 7; 73 Del. Laws, c. 329, § 12; 75 Del. Laws, c. 416, §§ 3-5; 76 Del. Laws, c. 106, §§ 5-7; 78 Del. Laws, c. 98, § 5.;

§ 15-112 Service of process on partnership filing a statement.

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-112. Service of process on partnership filing a statement

(a) Service of legal process upon any partnership which has filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification shall be made by delivering a copy personally to any partner of the partnership in the State of Delaware or any partner who signed a statement of partnership existence, a statement of qualification or a statement of foreign qualification or the registered agent of the partnership in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such partner or registered agent (if the registered agent be an individual), or at the registered office or any place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner, registered agent, or at the registered office or any place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner as it appears on the records relating to such partnership on file with the Secretary of State or, if no such address appears, at the last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon him or her, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 4.;

§ 15-113 Service of process on a partnership not filing a statement.

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-113. Service of process on a partnership not filing a statement

(a) Service of legal process upon any partnership which has not filed a statement of partnership existence, a statement of qualification or a statement of foreign qualification and which is formed under the laws of the State of Delaware or doing business in the State of Delaware shall be made by delivering a copy personally to any partner doing business in the State of Delaware or by leaving it at the dwelling house or usual place of abode in the State of Delaware of a partner or at a place of business of the partnership in the State of Delaware. Service by copy left at the dwelling house or usual place of abode of a partner or at a place of business of the partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the partner.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the partnership by letter, directed to the partnership at the address of any partner or the partnership as it is furnished to the Secretary of State by the person desiring to make service. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs on the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary of State's receipt of the service of process.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 289, § 5.;

§ 15-114 Service of process on a partner and liquidating trustee.

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-114. Service of process on a partner and liquidating trustee

(a) A partner or a liquidating trustee of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced. A person who is at the time of the effectiveness of this section or who becomes a partner or a liquidating trustee of a partnership thereby consents to the appointment of the registered agent of the partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Any process when so served shall be of the same legal force and validity as if served upon such partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such partner or liquidating trustee at the partner's or liquidating trustee's address furnished to the Prothonotary or Register in Chancery by the person desiring to make service, which address shall be the partner's or the liquidating trustee's address as the same appears in any statement of the partnership or, if no such address appears, the partner's or the liquidating trustee's last known address.

(c) In any action in which any such partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of the section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 10.;

§ 15-115 Doing business.

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-115. Doing business

A limited partnership, a partnership, a limited liability company, a business or other trust or association, or a corporation formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of any state shall not be deemed to be doing business in the State of Delaware solely by reason of its being a partner in a domestic partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-116 Restated statement of partnership existence.

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-116. Restated statement of partnership existence

(a) A statement of partnership existence may be restated by integrating into a single instrument all of the provisions of the statement of partnership existence which are then in effect and operative as a result of there having been theretofore filed 1 or more amendments pursuant to § 15-105(d) of this title or other instruments having the effect of amending a statement of partnership existence and the statement of partnership existence may be amended or further amended by the filing of a restated statement of partnership existence. The restated statement of partnership existence shall be specifically designated as such in its heading and shall set forth:

(1) The present name of the partnership, and if it has been changed, the name under which the partnership was originally formed;

(2) The date of filing of the original statement of partnership existence with the Secretary of State;

(3) The information required to be included pursuant to § 15-303(a) of this title; and

(4) Any other information desired to be included therein.

(b) Upon the filing of the restated statement of partnership existence with the Secretary of State, or upon the future effective date or time of a restated statement of partnership existence as provided for therein, the initial statement of partnership existence, as theretofore amended, shall be superseded; thenceforth, the restated statement of partnership existence, including any further amendment made thereby, shall be the statement of partnership existence of the partnership, but the original date of formation of the partnership shall remain unchanged.

(c) Any amendment effected in connection with the restatement of the statement of partnership existence shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate amendment were filed to effect such amendment.

72 Del. Laws, c. 151, § 1.;

§ 15-117 Execution, amendment or cancelation by judicial order.

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-117. Execution, amendment or cancelation by judicial order

(a) If a person required by this chapter to execute any statement or certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the Court of Chancery to direct the execution of the statement or certificate. If the Court finds that the execution of the statement or certificate is proper and that any person so designated has failed or refused to execute the statement or certificate, the Court shall order the Secretary of State to file an appropriate statement or certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, the Court shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-118 Statement or certificate of correction; corrected statement or certificate.

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-118. Statement or certificate of correction; corrected statement or certificate

(a) Whenever any statement or certificate authorized to be filed with the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such statement or certificate may be corrected by filing with the Secretary of State a statement or certificate of correction of such statement or certificate. The statement or certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the statement or certificate in corrected form and shall be executed and filed as required by this chapter. The statement or certificate of correction shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the statement or certificate of correction shall be effective from the filing date.

(b) In lieu of filing a statement or certificate of correction, a statement or certificate may be corrected by filing with the Secretary of State a corrected statement or certificate which shall be executed and filed as if the corrected statement or certificate were the statement or certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the statement or certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected statement or certificate. The corrected statement or certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire statement or certificate in corrected form. A statement or certificate corrected in accordance with this section shall be effective as of the date the original statement or certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the statement or certificate as corrected shall be effective from the filing date.

72 Del. Laws, c. 151, § 1.;

§ 15-119 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-119. Business transactions of partner with the partnership

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

72 Del. Laws, c. 151, § 1.;

§ 15-120 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-120. Contractual appraisal rights

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a partnership shall be available for any class or group of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the partnership is a constituent party to the merger or consolidation, any conversion of the partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the partnership, or the sale of all or substantially all of the partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 4; 76 Del. Laws, c. 106, § 8; 77 Del. Laws, c. 289, § 6.;

§ 15-121 Contested matters relating to partners; contested votes.

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-121. Contested matters relating to partners; contested votes

(a) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the validity of any admission, election, appointment or dissociation of a partner of the partnership, and the right of any person to become or continue to be a partner of the partnership, and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records relating to the issue. In any such application, the partnership shall be named as a party, and service of copies of the application upon the partnership shall be deemed to be service upon the partnership and upon the person or persons whose right to be a partner is contested and upon the person or persons, if any, claiming to be a partner or claiming the right to be a partner; and the person upon whom service is made shall forward immediately a copy of the application to the partnership and to the person or persons whose right to be a partner is contested and to the person or persons, if any, claiming to be a partner or the right to be a partner, in a postpaid, sealed, registered letter addressed to such partnership and such person or persons at their post-office addresses last known to the person upon whom service is made or furnished to the person upon whom service is made by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or dissociation of partners). In any such application, the partnership shall be named as a party, and service of the application upon the person upon whom service is made shall be deemed to be service upon the partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

72 Del. Laws, c. 151, § 1.;

§ 15-122 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-122. Interpretation and enforcement of partnership agreement

Any action to interpret, apply or enforce the provisions of a partnership agreement of a partnership which is formed under the laws of the State of Delaware or doing business in the State of Delaware, or the duties, obligations or liabilities of such partnership to the partners of the partnership, or the duties, obligations or liabilities among partners or of partners to such partnership, or the rights or powers of, or restrictions on, such partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, including actions authorized by § 15-405 of this title, may be brought in the Court of Chancery.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 5.;

§ 15-123 Irrevocable power of attorney.

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;



§ 15-123. Irrevocable power of attorney

For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a partnership or granted by a person as a partner or a transferee of an economic interest or by a person seeking to become a partner or a transferee of an economic interest and, in either case, granted to the partnership, a partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

77 Del. Laws, c. 289, § 7.;






Subchapter II Nature of Partnership

§ 15-201. Partnership as entity

(a) A partnership is a separate legal entity which is an entity distinct from its partners unless otherwise provided in a statement of partnership existence or a statement of qualification and in a partnership agreement.

(b) A limited liability partnership continues to be the same partnership that existed before the filing of a statement of qualification under § 15-1001 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 11; 76 Del. Laws, c. 106, § 9; 77 Del. Laws, c. 59, § 6.;

§ 15-202 Formation of partnership; powers.

(a) Except as otherwise provided in subsection (b) of this section, the association of 2 or more persons (i) to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership, and (ii) to carry on any purpose or activity not for profit, forms a partnership when the persons intend to form a partnership. A limited liability partnership is for all purposes a partnership.

(b) Subject to § 15-1206 of this title, an association formed under a statute other than (i) this chapter, (ii) a predecessor statute or (iii) a comparable statute of another jurisdiction, is not a partnership under this chapter.

(c) In determining whether a partnership is formed under § 15-202(a)(i) of this title, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) Of a debt by installments or otherwise;

(ii) For services as an independent contractor or of wages or other compensation to an employee;

(iii) Of rent;

(iv) Of an annuity or other retirement or health benefit to a beneficiary, representative or designee of a deceased or retired partner;

(v) Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds or increase in value derived from the collateral; or

(vi) For the sale of the goodwill of a business or other property by installments or otherwise.

(d) A partnership shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its partnership agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the partnership.

(e) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (d) of this section, a partnership shall, subject to such standards and restrictions, if any, as are set forth in its partnership agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(f) Unless otherwise provided in a partnership agreement, a partnership has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 12; 73 Del. Laws, c. 296, § 5; 77 Del. Laws, c. 289, § 8.;

§ 15-203 Partnership property.

Unless otherwise provided in a statement of partnership existence or a statement of qualification and in a partnership agreement, property acquired by a partnership is property of the partnership and not of the partners individually.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 13; 77 Del. Laws, c. 59, § 7.;

§ 15-204 When property is partnership property.

(a) Property is partnership property if acquired in the name of:

(1) The partnership; or

(2) One or more persons with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) The partnership in its name; or

(2) One or more persons in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of 1 or more persons with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of 1 or more persons, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

72 Del. Laws, c. 151, § 1.;

§ 15-205 Admission without contribution or partnership interest.

Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner and may receive a partnership interest in the partnership without making a contribution or being obligated to make a contribution to the partnership. Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner without acquiring an economic interest in the partnership. Nothing contained in this section shall affect a partner's liability under § 15-306 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 14.;

§ 15-206 Form of contribution.

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

72 Del. Laws, c. 151, § 1.;

§ 15-207 Liability for contribution.

(a) A partner is obligated to the partnership to perform any promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the partnership to contribute cash equal to that portion of the value of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the partnership may have against such partner under the partnership agreement or applicable law.

(b) A partnership agreement may provide that the partnership interest of any partner who fails to make any contribution that the partner is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's interest in the partnership, subordinating the partner's partnership interest to that of nondefaulting partners, a forced sale of the partner's partnership interest, forfeiture of the partner's partnership interest, the lending by other partners of the amount necessary to meet the partner's commitment, a fixing of the value of the partner's partnership interest by appraisal or by formula and redemption or sale of the partner's partnership interest at such value, or other penalty or consequence.

72 Del. Laws, c. 151, § 1.;



§ 15-202. Formation of partnership; powers

(a) Except as otherwise provided in subsection (b) of this section, the association of 2 or more persons (i) to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership, and (ii) to carry on any purpose or activity not for profit, forms a partnership when the persons intend to form a partnership. A limited liability partnership is for all purposes a partnership.

(b) Subject to § 15-1206 of this title, an association formed under a statute other than (i) this chapter, (ii) a predecessor statute or (iii) a comparable statute of another jurisdiction, is not a partnership under this chapter.

(c) In determining whether a partnership is formed under § 15-202(a)(i) of this title, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) Of a debt by installments or otherwise;

(ii) For services as an independent contractor or of wages or other compensation to an employee;

(iii) Of rent;

(iv) Of an annuity or other retirement or health benefit to a beneficiary, representative or designee of a deceased or retired partner;

(v) Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds or increase in value derived from the collateral; or

(vi) For the sale of the goodwill of a business or other property by installments or otherwise.

(d) A partnership shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its partnership agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the partnership.

(e) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (d) of this section, a partnership shall, subject to such standards and restrictions, if any, as are set forth in its partnership agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(f) Unless otherwise provided in a partnership agreement, a partnership has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 12; 73 Del. Laws, c. 296, § 5; 77 Del. Laws, c. 289, § 8.;

§ 15-203 Partnership property.

Unless otherwise provided in a statement of partnership existence or a statement of qualification and in a partnership agreement, property acquired by a partnership is property of the partnership and not of the partners individually.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 13; 77 Del. Laws, c. 59, § 7.;

§ 15-204 When property is partnership property.

(a) Property is partnership property if acquired in the name of:

(1) The partnership; or

(2) One or more persons with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) The partnership in its name; or

(2) One or more persons in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of 1 or more persons with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of 1 or more persons, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

72 Del. Laws, c. 151, § 1.;

§ 15-205 Admission without contribution or partnership interest.

Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner and may receive a partnership interest in the partnership without making a contribution or being obligated to make a contribution to the partnership. Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner without acquiring an economic interest in the partnership. Nothing contained in this section shall affect a partner's liability under § 15-306 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 14.;

§ 15-206 Form of contribution.

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

72 Del. Laws, c. 151, § 1.;

§ 15-207 Liability for contribution.

(a) A partner is obligated to the partnership to perform any promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the partnership to contribute cash equal to that portion of the value of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the partnership may have against such partner under the partnership agreement or applicable law.

(b) A partnership agreement may provide that the partnership interest of any partner who fails to make any contribution that the partner is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's interest in the partnership, subordinating the partner's partnership interest to that of nondefaulting partners, a forced sale of the partner's partnership interest, forfeiture of the partner's partnership interest, the lending by other partners of the amount necessary to meet the partner's commitment, a fixing of the value of the partner's partnership interest by appraisal or by formula and redemption or sale of the partner's partnership interest at such value, or other penalty or consequence.

72 Del. Laws, c. 151, § 1.;



§ 15-203. Partnership property

Unless otherwise provided in a statement of partnership existence or a statement of qualification and in a partnership agreement, property acquired by a partnership is property of the partnership and not of the partners individually.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 13; 77 Del. Laws, c. 59, § 7.;

§ 15-204 When property is partnership property.

(a) Property is partnership property if acquired in the name of:

(1) The partnership; or

(2) One or more persons with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) The partnership in its name; or

(2) One or more persons in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of 1 or more persons with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of 1 or more persons, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

72 Del. Laws, c. 151, § 1.;

§ 15-205 Admission without contribution or partnership interest.

Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner and may receive a partnership interest in the partnership without making a contribution or being obligated to make a contribution to the partnership. Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner without acquiring an economic interest in the partnership. Nothing contained in this section shall affect a partner's liability under § 15-306 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 14.;

§ 15-206 Form of contribution.

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

72 Del. Laws, c. 151, § 1.;

§ 15-207 Liability for contribution.

(a) A partner is obligated to the partnership to perform any promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the partnership to contribute cash equal to that portion of the value of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the partnership may have against such partner under the partnership agreement or applicable law.

(b) A partnership agreement may provide that the partnership interest of any partner who fails to make any contribution that the partner is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's interest in the partnership, subordinating the partner's partnership interest to that of nondefaulting partners, a forced sale of the partner's partnership interest, forfeiture of the partner's partnership interest, the lending by other partners of the amount necessary to meet the partner's commitment, a fixing of the value of the partner's partnership interest by appraisal or by formula and redemption or sale of the partner's partnership interest at such value, or other penalty or consequence.

72 Del. Laws, c. 151, § 1.;



§ 15-204. When property is partnership property

(a) Property is partnership property if acquired in the name of:

(1) The partnership; or

(2) One or more persons with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) The partnership in its name; or

(2) One or more persons in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of 1 or more persons with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of 1 or more persons, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

72 Del. Laws, c. 151, § 1.;

§ 15-205 Admission without contribution or partnership interest.

Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner and may receive a partnership interest in the partnership without making a contribution or being obligated to make a contribution to the partnership. Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner without acquiring an economic interest in the partnership. Nothing contained in this section shall affect a partner's liability under § 15-306 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 14.;

§ 15-206 Form of contribution.

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

72 Del. Laws, c. 151, § 1.;

§ 15-207 Liability for contribution.

(a) A partner is obligated to the partnership to perform any promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the partnership to contribute cash equal to that portion of the value of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the partnership may have against such partner under the partnership agreement or applicable law.

(b) A partnership agreement may provide that the partnership interest of any partner who fails to make any contribution that the partner is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's interest in the partnership, subordinating the partner's partnership interest to that of nondefaulting partners, a forced sale of the partner's partnership interest, forfeiture of the partner's partnership interest, the lending by other partners of the amount necessary to meet the partner's commitment, a fixing of the value of the partner's partnership interest by appraisal or by formula and redemption or sale of the partner's partnership interest at such value, or other penalty or consequence.

72 Del. Laws, c. 151, § 1.;



§ 15-205. Admission without contribution or partnership interest

Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner and may receive a partnership interest in the partnership without making a contribution or being obligated to make a contribution to the partnership. Each person to be admitted as a partner to a partnership formed under either § 15-202(a)(i) or § 15-202(a)(ii) of this title may be admitted as a partner without acquiring an economic interest in the partnership. Nothing contained in this section shall affect a partner's liability under § 15-306 of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 14.;

§ 15-206 Form of contribution.

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

72 Del. Laws, c. 151, § 1.;

§ 15-207 Liability for contribution.

(a) A partner is obligated to the partnership to perform any promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the partnership to contribute cash equal to that portion of the value of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the partnership may have against such partner under the partnership agreement or applicable law.

(b) A partnership agreement may provide that the partnership interest of any partner who fails to make any contribution that the partner is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's interest in the partnership, subordinating the partner's partnership interest to that of nondefaulting partners, a forced sale of the partner's partnership interest, forfeiture of the partner's partnership interest, the lending by other partners of the amount necessary to meet the partner's commitment, a fixing of the value of the partner's partnership interest by appraisal or by formula and redemption or sale of the partner's partnership interest at such value, or other penalty or consequence.

72 Del. Laws, c. 151, § 1.;



§ 15-206. Form of contribution

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

72 Del. Laws, c. 151, § 1.;

§ 15-207 Liability for contribution.

(a) A partner is obligated to the partnership to perform any promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the partnership to contribute cash equal to that portion of the value of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the partnership may have against such partner under the partnership agreement or applicable law.

(b) A partnership agreement may provide that the partnership interest of any partner who fails to make any contribution that the partner is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's interest in the partnership, subordinating the partner's partnership interest to that of nondefaulting partners, a forced sale of the partner's partnership interest, forfeiture of the partner's partnership interest, the lending by other partners of the amount necessary to meet the partner's commitment, a fixing of the value of the partner's partnership interest by appraisal or by formula and redemption or sale of the partner's partnership interest at such value, or other penalty or consequence.

72 Del. Laws, c. 151, § 1.;



§ 15-207. Liability for contribution

(a) A partner is obligated to the partnership to perform any promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the partnership to contribute cash equal to that portion of the value of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the partnership may have against such partner under the partnership agreement or applicable law.

(b) A partnership agreement may provide that the partnership interest of any partner who fails to make any contribution that the partner is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's interest in the partnership, subordinating the partner's partnership interest to that of nondefaulting partners, a forced sale of the partner's partnership interest, forfeiture of the partner's partnership interest, the lending by other partners of the amount necessary to meet the partner's commitment, a fixing of the value of the partner's partnership interest by appraisal or by formula and redemption or sale of the partner's partnership interest at such value, or other penalty or consequence.

72 Del. Laws, c. 151, § 1.;






Subchapter III Relations of Partners to Persons Dealing with Partnership

§ 15-301. Partner agent of partnership

Subject to the effect of a statement of partnership existence under § 15-303 of this title:

(1) Each partner is an agent of the partnership for the purpose of its business, purposes or activities. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership's business, purposes or activities or business, purposes or activities of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing had notice that the partner lacked authority.

(2) An act of a partner which is not apparently for carrying on in the ordinary course the partnership's business, purposes or activities or business, purposes or activities of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.

72 Del. Laws, c. 151, § 1.;

§ 15-302 Transfer of partnership property.

(a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership existence under § 15-303 of this title, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of 1 or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of 1 or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under § 15-301 of this title and:

(1) As to a subsequent transferee who gave value for property transferred under § 15-302(a)(1) and (2) of this title, proves that the subsequent transferee had notice that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) As to a transferee who gave value for property transferred under paragraph (a)(3) of this section, proves that the transferee had notice that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under § 15-302(b) of this title, from any earlier transferee of the property.

(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

72 Del. Laws, c. 151, § 1.;

§ 15-303 Statement of partnership existence.

(a) A partnership may file a statement of partnership existence, which:

(1) Must include:

(i) The name of the partnership; and

(ii) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title; and

(2) May state (i) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership, (ii) the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and (iii) any other matter.

(b) A statement of partnership existence supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a statement of partnership existence is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a statement of partnership existence recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a cancellation of a limitation on authority revives the previous grant of authority.

(c) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(d) Except as otherwise provided in subsections (b) and (c) of this section and §§ 15-704 and 15-805 of this title, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a statement.

72 Del. Laws, c. 151, § 1.;

§ 15-304 Denial of status as partner.

If a person named in a statement of partnership existence is or may be adversely affected by being so named, the person may petition the Court of Chancery to direct the correction of the statement. If the Court finds that correction of the statement is proper and that an authorized person has failed or refused to execute and file a certificate of correction or a corrected statement, the Court shall order the Secretary of State to file an appropriate correction.

72 Del. Laws, c. 151, § 1.;

§ 15-305 Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

72 Del. Laws, c. 151, § 1.;

§ 15-306 Partner's liability.

(a) Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any obligation of the partnership incurred before the person's admission as a partner.

(c) An obligation of a partnership arising out of or related to circumstances or events occurring while the partnership is a limited liability partnership or incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for such an obligation solely by reason of being or so acting as a partner.

(d) The ability of an attorney-at-law, admitted to the practice of law in the State of Delaware, to practice law in Delaware in a limited liability partnership, shall be determined by the Rules of the Supreme Court of the State of Delaware.

(e) Notwithstanding the provisions of subsection (c) of this section, under a partnership agreement or under another agreement, a partner may agree to be personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for any or all of the obligations of the partnership incurred while the partnership is a limited liability partnership.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 8; 73 Del. Laws, c. 296, § 6; 75 Del. Laws, c. 50, § 3; 78 Del. Laws, c. 98, § 6.;

§ 15-307 Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 15-306 of this title, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from the assets of a partner liable as provided in § 15-306 of this title for a partnership obligation unless there is also a judgment against the partner for such obligation.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(1) The claim is for an obligation of the partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The partnership is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust partnership assets; or

(iv) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any obligation of the partnership resulting from a representation by a partner or purported partner under § 15-308 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-308 Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with 1 or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner. If no partnership obligation results, the purported partner is liable with respect to that obligation jointly and severally with any other person consenting to the representation. In the case of a limited liability partnership, a person's liability under § 15-308(a) of this title is subject to § 15-306 of this title as if the person were a partner in the limited liability partnership.

(b) If a person is thus represented to be a partner in an existing partnership, or with 1 or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership existence.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership existence to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

72 Del. Laws, c. 151, § 1.;

§ 15-309 Limitations on distribution.

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;



§ 15-302. Transfer of partnership property

(a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership existence under § 15-303 of this title, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of 1 or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of 1 or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under § 15-301 of this title and:

(1) As to a subsequent transferee who gave value for property transferred under § 15-302(a)(1) and (2) of this title, proves that the subsequent transferee had notice that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) As to a transferee who gave value for property transferred under paragraph (a)(3) of this section, proves that the transferee had notice that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under § 15-302(b) of this title, from any earlier transferee of the property.

(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

72 Del. Laws, c. 151, § 1.;

§ 15-303 Statement of partnership existence.

(a) A partnership may file a statement of partnership existence, which:

(1) Must include:

(i) The name of the partnership; and

(ii) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title; and

(2) May state (i) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership, (ii) the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and (iii) any other matter.

(b) A statement of partnership existence supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a statement of partnership existence is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a statement of partnership existence recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a cancellation of a limitation on authority revives the previous grant of authority.

(c) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(d) Except as otherwise provided in subsections (b) and (c) of this section and §§ 15-704 and 15-805 of this title, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a statement.

72 Del. Laws, c. 151, § 1.;

§ 15-304 Denial of status as partner.

If a person named in a statement of partnership existence is or may be adversely affected by being so named, the person may petition the Court of Chancery to direct the correction of the statement. If the Court finds that correction of the statement is proper and that an authorized person has failed or refused to execute and file a certificate of correction or a corrected statement, the Court shall order the Secretary of State to file an appropriate correction.

72 Del. Laws, c. 151, § 1.;

§ 15-305 Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

72 Del. Laws, c. 151, § 1.;

§ 15-306 Partner's liability.

(a) Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any obligation of the partnership incurred before the person's admission as a partner.

(c) An obligation of a partnership arising out of or related to circumstances or events occurring while the partnership is a limited liability partnership or incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for such an obligation solely by reason of being or so acting as a partner.

(d) The ability of an attorney-at-law, admitted to the practice of law in the State of Delaware, to practice law in Delaware in a limited liability partnership, shall be determined by the Rules of the Supreme Court of the State of Delaware.

(e) Notwithstanding the provisions of subsection (c) of this section, under a partnership agreement or under another agreement, a partner may agree to be personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for any or all of the obligations of the partnership incurred while the partnership is a limited liability partnership.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 8; 73 Del. Laws, c. 296, § 6; 75 Del. Laws, c. 50, § 3; 78 Del. Laws, c. 98, § 6.;

§ 15-307 Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 15-306 of this title, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from the assets of a partner liable as provided in § 15-306 of this title for a partnership obligation unless there is also a judgment against the partner for such obligation.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(1) The claim is for an obligation of the partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The partnership is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust partnership assets; or

(iv) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any obligation of the partnership resulting from a representation by a partner or purported partner under § 15-308 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-308 Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with 1 or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner. If no partnership obligation results, the purported partner is liable with respect to that obligation jointly and severally with any other person consenting to the representation. In the case of a limited liability partnership, a person's liability under § 15-308(a) of this title is subject to § 15-306 of this title as if the person were a partner in the limited liability partnership.

(b) If a person is thus represented to be a partner in an existing partnership, or with 1 or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership existence.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership existence to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

72 Del. Laws, c. 151, § 1.;

§ 15-309 Limitations on distribution.

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;



§ 15-303. Statement of partnership existence

(a) A partnership may file a statement of partnership existence, which:

(1) Must include:

(i) The name of the partnership; and

(ii) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title; and

(2) May state (i) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership, (ii) the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and (iii) any other matter.

(b) A statement of partnership existence supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a statement of partnership existence is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a statement of partnership existence recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a cancellation of a limitation on authority revives the previous grant of authority.

(c) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(d) Except as otherwise provided in subsections (b) and (c) of this section and §§ 15-704 and 15-805 of this title, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a statement.

72 Del. Laws, c. 151, § 1.;

§ 15-304 Denial of status as partner.

If a person named in a statement of partnership existence is or may be adversely affected by being so named, the person may petition the Court of Chancery to direct the correction of the statement. If the Court finds that correction of the statement is proper and that an authorized person has failed or refused to execute and file a certificate of correction or a corrected statement, the Court shall order the Secretary of State to file an appropriate correction.

72 Del. Laws, c. 151, § 1.;

§ 15-305 Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

72 Del. Laws, c. 151, § 1.;

§ 15-306 Partner's liability.

(a) Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any obligation of the partnership incurred before the person's admission as a partner.

(c) An obligation of a partnership arising out of or related to circumstances or events occurring while the partnership is a limited liability partnership or incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for such an obligation solely by reason of being or so acting as a partner.

(d) The ability of an attorney-at-law, admitted to the practice of law in the State of Delaware, to practice law in Delaware in a limited liability partnership, shall be determined by the Rules of the Supreme Court of the State of Delaware.

(e) Notwithstanding the provisions of subsection (c) of this section, under a partnership agreement or under another agreement, a partner may agree to be personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for any or all of the obligations of the partnership incurred while the partnership is a limited liability partnership.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 8; 73 Del. Laws, c. 296, § 6; 75 Del. Laws, c. 50, § 3; 78 Del. Laws, c. 98, § 6.;

§ 15-307 Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 15-306 of this title, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from the assets of a partner liable as provided in § 15-306 of this title for a partnership obligation unless there is also a judgment against the partner for such obligation.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(1) The claim is for an obligation of the partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The partnership is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust partnership assets; or

(iv) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any obligation of the partnership resulting from a representation by a partner or purported partner under § 15-308 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-308 Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with 1 or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner. If no partnership obligation results, the purported partner is liable with respect to that obligation jointly and severally with any other person consenting to the representation. In the case of a limited liability partnership, a person's liability under § 15-308(a) of this title is subject to § 15-306 of this title as if the person were a partner in the limited liability partnership.

(b) If a person is thus represented to be a partner in an existing partnership, or with 1 or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership existence.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership existence to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

72 Del. Laws, c. 151, § 1.;

§ 15-309 Limitations on distribution.

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;



§ 15-304. Denial of status as partner

If a person named in a statement of partnership existence is or may be adversely affected by being so named, the person may petition the Court of Chancery to direct the correction of the statement. If the Court finds that correction of the statement is proper and that an authorized person has failed or refused to execute and file a certificate of correction or a corrected statement, the Court shall order the Secretary of State to file an appropriate correction.

72 Del. Laws, c. 151, § 1.;

§ 15-305 Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

72 Del. Laws, c. 151, § 1.;

§ 15-306 Partner's liability.

(a) Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any obligation of the partnership incurred before the person's admission as a partner.

(c) An obligation of a partnership arising out of or related to circumstances or events occurring while the partnership is a limited liability partnership or incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for such an obligation solely by reason of being or so acting as a partner.

(d) The ability of an attorney-at-law, admitted to the practice of law in the State of Delaware, to practice law in Delaware in a limited liability partnership, shall be determined by the Rules of the Supreme Court of the State of Delaware.

(e) Notwithstanding the provisions of subsection (c) of this section, under a partnership agreement or under another agreement, a partner may agree to be personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for any or all of the obligations of the partnership incurred while the partnership is a limited liability partnership.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 8; 73 Del. Laws, c. 296, § 6; 75 Del. Laws, c. 50, § 3; 78 Del. Laws, c. 98, § 6.;

§ 15-307 Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 15-306 of this title, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from the assets of a partner liable as provided in § 15-306 of this title for a partnership obligation unless there is also a judgment against the partner for such obligation.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(1) The claim is for an obligation of the partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The partnership is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust partnership assets; or

(iv) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any obligation of the partnership resulting from a representation by a partner or purported partner under § 15-308 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-308 Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with 1 or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner. If no partnership obligation results, the purported partner is liable with respect to that obligation jointly and severally with any other person consenting to the representation. In the case of a limited liability partnership, a person's liability under § 15-308(a) of this title is subject to § 15-306 of this title as if the person were a partner in the limited liability partnership.

(b) If a person is thus represented to be a partner in an existing partnership, or with 1 or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership existence.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership existence to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

72 Del. Laws, c. 151, § 1.;

§ 15-309 Limitations on distribution.

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;



§ 15-305. Partnership liable for partner's actionable conduct

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

72 Del. Laws, c. 151, § 1.;

§ 15-306 Partner's liability.

(a) Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any obligation of the partnership incurred before the person's admission as a partner.

(c) An obligation of a partnership arising out of or related to circumstances or events occurring while the partnership is a limited liability partnership or incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for such an obligation solely by reason of being or so acting as a partner.

(d) The ability of an attorney-at-law, admitted to the practice of law in the State of Delaware, to practice law in Delaware in a limited liability partnership, shall be determined by the Rules of the Supreme Court of the State of Delaware.

(e) Notwithstanding the provisions of subsection (c) of this section, under a partnership agreement or under another agreement, a partner may agree to be personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for any or all of the obligations of the partnership incurred while the partnership is a limited liability partnership.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 8; 73 Del. Laws, c. 296, § 6; 75 Del. Laws, c. 50, § 3; 78 Del. Laws, c. 98, § 6.;

§ 15-307 Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 15-306 of this title, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from the assets of a partner liable as provided in § 15-306 of this title for a partnership obligation unless there is also a judgment against the partner for such obligation.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(1) The claim is for an obligation of the partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The partnership is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust partnership assets; or

(iv) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any obligation of the partnership resulting from a representation by a partner or purported partner under § 15-308 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-308 Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with 1 or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner. If no partnership obligation results, the purported partner is liable with respect to that obligation jointly and severally with any other person consenting to the representation. In the case of a limited liability partnership, a person's liability under § 15-308(a) of this title is subject to § 15-306 of this title as if the person were a partner in the limited liability partnership.

(b) If a person is thus represented to be a partner in an existing partnership, or with 1 or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership existence.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership existence to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

72 Del. Laws, c. 151, § 1.;

§ 15-309 Limitations on distribution.

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;



§ 15-306. Partner's liability

(a) Except as otherwise provided in subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any obligation of the partnership incurred before the person's admission as a partner.

(c) An obligation of a partnership arising out of or related to circumstances or events occurring while the partnership is a limited liability partnership or incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for such an obligation solely by reason of being or so acting as a partner.

(d) The ability of an attorney-at-law, admitted to the practice of law in the State of Delaware, to practice law in Delaware in a limited liability partnership, shall be determined by the Rules of the Supreme Court of the State of Delaware.

(e) Notwithstanding the provisions of subsection (c) of this section, under a partnership agreement or under another agreement, a partner may agree to be personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for any or all of the obligations of the partnership incurred while the partnership is a limited liability partnership.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 8; 73 Del. Laws, c. 296, § 6; 75 Del. Laws, c. 50, § 3; 78 Del. Laws, c. 98, § 6.;

§ 15-307 Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 15-306 of this title, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from the assets of a partner liable as provided in § 15-306 of this title for a partnership obligation unless there is also a judgment against the partner for such obligation.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(1) The claim is for an obligation of the partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The partnership is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust partnership assets; or

(iv) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any obligation of the partnership resulting from a representation by a partner or purported partner under § 15-308 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-308 Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with 1 or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner. If no partnership obligation results, the purported partner is liable with respect to that obligation jointly and severally with any other person consenting to the representation. In the case of a limited liability partnership, a person's liability under § 15-308(a) of this title is subject to § 15-306 of this title as if the person were a partner in the limited liability partnership.

(b) If a person is thus represented to be a partner in an existing partnership, or with 1 or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership existence.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership existence to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

72 Del. Laws, c. 151, § 1.;

§ 15-309 Limitations on distribution.

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;



§ 15-307. Actions by and against partnership and partners

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with § 15-306 of this title, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from the assets of a partner liable as provided in § 15-306 of this title for a partnership obligation unless there is also a judgment against the partner for such obligation.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(1) The claim is for an obligation of the partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The partnership is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust partnership assets; or

(iv) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any obligation of the partnership resulting from a representation by a partner or purported partner under § 15-308 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-308 Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with 1 or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner. If no partnership obligation results, the purported partner is liable with respect to that obligation jointly and severally with any other person consenting to the representation. In the case of a limited liability partnership, a person's liability under § 15-308(a) of this title is subject to § 15-306 of this title as if the person were a partner in the limited liability partnership.

(b) If a person is thus represented to be a partner in an existing partnership, or with 1 or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership existence.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership existence to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

72 Del. Laws, c. 151, § 1.;

§ 15-309 Limitations on distribution.

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;



§ 15-308. Liability of purported partner

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with 1 or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner. If no partnership obligation results, the purported partner is liable with respect to that obligation jointly and severally with any other person consenting to the representation. In the case of a limited liability partnership, a person's liability under § 15-308(a) of this title is subject to § 15-306 of this title as if the person were a partner in the limited liability partnership.

(b) If a person is thus represented to be a partner in an existing partnership, or with 1 or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership existence.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership existence to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

72 Del. Laws, c. 151, § 1.;

§ 15-309 Limitations on distribution.

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;



§ 15-309. Limitations on distribution

(a) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability partnership, exceed the fair value of the assets of the limited liability partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the partnership for the amount of the distribution. A partner of a limited liability partnership who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection (b) of this section shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 15.;






Subchapter IV Relations of Partners to Each Other and to Partnership

§ 15-401. Partner's rights and duties

(a) Each partner is deemed to have an account that is:

(1) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c) In addition to indemnification under § 15-110 of this title, a partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property; however, no person shall be required as a consequence of any such indemnification to make any payment to the extent that the payment is inconsistent with § 15-306(b) or (c) of this title.

(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) of this section constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business and affairs.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the partnership.

(i) A person may become a partner only with the consent of all of the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership may be undertaken only with the consent of all of the partners.

(k) This section does not affect the obligations of a partnership to other persons under § 15-301 of this title.

(l) A partner has the power and authority to delegate to 1 or more other persons the partner's rights and powers to manage and control the business and affairs of the partnership, including to delegate to agents, officers and employees of the partner or the partnership, and to delegate by a management agreement or other agreement with, or otherwise to, other persons. Such delegation by a partner shall not cause the partner to cease to be a partner of the partnership or cause the person to whom any such rights and powers have been delegated to be a partner of the partnership.

(m) Unless otherwise provided in a partnership agreement or another agreement, a partner shall have no preemptive right to subscribe to any additional issue of partnership interests or another interest in a partnership.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, §§ 7, 8.;

§ 15-402 Distributions in kind.

A partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a partnership in kind. A partner may not be compelled to accept a distribution of any asset in kind from a partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the partnership. A partner may be compelled to accept a distribution of any asset in kind from a partnership to the extent that the percentage of the asset distributed to the partner is equal to a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-403 Partner's rights and duties with respect to information.

(a) Each partner and the partnership shall provide partners, former partners and the legal representative of a deceased partner or partner under a legal disability and their agents and attorneys, access to the books and records of the partnership and other information concerning the partnership's business and affairs (in the case of former partners, only with respect to the period during which they were partners) upon reasonable demand, for any purpose reasonably related to the partner's interest as a partner in the partnership. The right of access shall include access to:

(1) True and full information regarding the status of the business and financial condition of the partnership;

(2) Promptly after becoming available, a copy of the partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any statement and written partnership agreement and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the statement or the partnership agreement and any amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each partner became a partner; and

(6) Other information regarding the affairs of the partnership as is just and reasonable.

The right of access includes the right to examine and make extracts from books and records and other information concerning the partnership's business and affairs. The partnership agreement may provide for, and in the absence of such provision in the partnership agreement, the partnership or the partner from whom access is sought may impose, reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) with respect to exercise of the right of access.

(b) A partnership agreement may provide that the partnership shall have the right to keep confidential from partners for such period of time as the partnership deems reasonable, any information which the partnership reasonably believes to be in the nature of trade secrets or other information the disclosure of which the partnership in good faith believes is not in the best interest of the partnership or could damage the partnership or its business or affairs or which the partnership is required by law or by agreement with a third party to keep confidential.

(c) A partnership and its partners may maintain the books and records and other information concerning the partnership in other than a written form if such form is capable of conversion into written form within a reasonable time.

(d) Any demand by a partner under this section shall be in writing and shall state the purpose of such demand.

(e) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If the partnership or a partner refuses to permit access as described in subsection (a) of this section or does not reply to a demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a partnership agreement but not longer than 30 business days) after the demand has been made, the demanding partner, former partner, or legal representative of a deceased partner or partner under a legal disability may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person making the demand is entitled to the books and records or other information concerning the partnership's business and affairs sought. The Court of Chancery may summarily order the partnership or partner to permit the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability and their agents and attorneys to provide access to the information described in subsection (a) of this section and to make copies or extracts therefrom; or the Court of Chancery may summarily order the partnership or partner to furnish to the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability and their agents and attorneys the information described in subsection (a) of this section on the condition that the partner, former partner or legal representative of a deceased partner or partner under a legal disability first pay to the partnership or to the partner from whom access is sought the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability seeks to obtain access to information described in subsection (a) of this section, the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability shall first establish (1) that the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability has complied with the provisions of this section respecting the form and manner of making demand for obtaining access to such information and (2) that the information the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability seeks is reasonably related to the partner's interest as a partner in the partnership. The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the access to information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(f) The rights of a partner to obtain information as provided in this section may be restricted in an original partnership agreement or in any subsequent amendment approved or adopted by all of the partners or in compliance with any applicable requirements of the partnership agreement.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 9; 77 Del. Laws, c. 289, §§ 9, 10.;

§ 15-404 General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c) of this section.

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct or winding up of the partnership business or affairs or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business or affairs as or on behalf of a party having an interest adverse to the partnership; and

(3) To refrain from competing with the partnership in the conduct of the partnership business or affairs before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business or affairs is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner does not violate a duty or obligation under this chapter or under the partnership agreement solely because the partner's conduct furthers the partner's own interest.

(e) A partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

(f) This section applies to a person winding up the partnership business or affairs as the personal or legal representative of the last surviving partner as if the person were a partner.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 266, § 5.;

§ 15-405 Actions by partnership and partners; derivative actions.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner's rights under the partnership agreement;

(2) Enforce the partner's rights under this chapter, including:

(i) The partner's rights under § 15-401, § 15-403 or § 15-404 of this title;

(ii) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to § 15-701 of this title or enforce any other right under subchapter VI or VII of this chapter; or

(iii) The partner's right to compel a dissolution and winding up of the partnership business under § 15-801 of this title or enforce any other right under subchapter VIII of this chapter; or

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(d) A partner may bring a derivative action in the Court of Chancery in the right of a partnership to recover a judgment in the partnership's favor.

(e) In a derivative action, the plaintiff must be a partner at the time of bringing the action and:

(1) At the time of the transaction of which the partner complains; or

(2) The partner's status as a partner had devolved upon the partner by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(f) In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the partnership or the reason for not making the effort.

(g) If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-406 Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business or affairs during the term or undertaking, continue the business or affairs without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

72 Del. Laws, c. 151, § 1.;

§ 15-407 Classes and voting.

(a) A partnership agreement may provide for classes or groups of partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any partner or class or group of partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding. A partnership agreement may provide that any partner or class or group of partners shall have no voting rights.

(b) The partnership agreement may grant to all or certain identified partners or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners on any matter. Voting by partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. On any matter that is to be voted on, consented to or approved by partners, the partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all partners entitled to vote thereon were present and voted. On any matter that is to be voted on by partners, the partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a partner or by a person or persons authorized to act for a partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 15-902(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 15-902(g) of this title. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 16; 73 Del. Laws, c. 85, § 10; 74 Del. Laws, c. 266, § 6; 75 Del. Laws, c. 416, § 6; 77 Del. Laws, c. 59, § 8; 78 Del. Laws, c. 98, §§ 7, 8.;

§ 15-408 Remedies for breach of partnership agreement.

A partnership agreement may provide that (i) a partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (ii) at the time or upon the happening of events specified in the partnership agreement, a partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 15-207(b) of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 17; 73 Del. Laws, c. 85, § 11.;

§ 15-409 Reliance on reports and information by partner or liquidating trustee.

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;



§ 15-402. Distributions in kind

A partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a partnership in kind. A partner may not be compelled to accept a distribution of any asset in kind from a partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the partnership. A partner may be compelled to accept a distribution of any asset in kind from a partnership to the extent that the percentage of the asset distributed to the partner is equal to a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-403 Partner's rights and duties with respect to information.

(a) Each partner and the partnership shall provide partners, former partners and the legal representative of a deceased partner or partner under a legal disability and their agents and attorneys, access to the books and records of the partnership and other information concerning the partnership's business and affairs (in the case of former partners, only with respect to the period during which they were partners) upon reasonable demand, for any purpose reasonably related to the partner's interest as a partner in the partnership. The right of access shall include access to:

(1) True and full information regarding the status of the business and financial condition of the partnership;

(2) Promptly after becoming available, a copy of the partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any statement and written partnership agreement and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the statement or the partnership agreement and any amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each partner became a partner; and

(6) Other information regarding the affairs of the partnership as is just and reasonable.

The right of access includes the right to examine and make extracts from books and records and other information concerning the partnership's business and affairs. The partnership agreement may provide for, and in the absence of such provision in the partnership agreement, the partnership or the partner from whom access is sought may impose, reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) with respect to exercise of the right of access.

(b) A partnership agreement may provide that the partnership shall have the right to keep confidential from partners for such period of time as the partnership deems reasonable, any information which the partnership reasonably believes to be in the nature of trade secrets or other information the disclosure of which the partnership in good faith believes is not in the best interest of the partnership or could damage the partnership or its business or affairs or which the partnership is required by law or by agreement with a third party to keep confidential.

(c) A partnership and its partners may maintain the books and records and other information concerning the partnership in other than a written form if such form is capable of conversion into written form within a reasonable time.

(d) Any demand by a partner under this section shall be in writing and shall state the purpose of such demand.

(e) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If the partnership or a partner refuses to permit access as described in subsection (a) of this section or does not reply to a demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a partnership agreement but not longer than 30 business days) after the demand has been made, the demanding partner, former partner, or legal representative of a deceased partner or partner under a legal disability may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person making the demand is entitled to the books and records or other information concerning the partnership's business and affairs sought. The Court of Chancery may summarily order the partnership or partner to permit the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability and their agents and attorneys to provide access to the information described in subsection (a) of this section and to make copies or extracts therefrom; or the Court of Chancery may summarily order the partnership or partner to furnish to the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability and their agents and attorneys the information described in subsection (a) of this section on the condition that the partner, former partner or legal representative of a deceased partner or partner under a legal disability first pay to the partnership or to the partner from whom access is sought the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability seeks to obtain access to information described in subsection (a) of this section, the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability shall first establish (1) that the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability has complied with the provisions of this section respecting the form and manner of making demand for obtaining access to such information and (2) that the information the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability seeks is reasonably related to the partner's interest as a partner in the partnership. The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the access to information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(f) The rights of a partner to obtain information as provided in this section may be restricted in an original partnership agreement or in any subsequent amendment approved or adopted by all of the partners or in compliance with any applicable requirements of the partnership agreement.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 9; 77 Del. Laws, c. 289, §§ 9, 10.;

§ 15-404 General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c) of this section.

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct or winding up of the partnership business or affairs or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business or affairs as or on behalf of a party having an interest adverse to the partnership; and

(3) To refrain from competing with the partnership in the conduct of the partnership business or affairs before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business or affairs is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner does not violate a duty or obligation under this chapter or under the partnership agreement solely because the partner's conduct furthers the partner's own interest.

(e) A partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

(f) This section applies to a person winding up the partnership business or affairs as the personal or legal representative of the last surviving partner as if the person were a partner.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 266, § 5.;

§ 15-405 Actions by partnership and partners; derivative actions.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner's rights under the partnership agreement;

(2) Enforce the partner's rights under this chapter, including:

(i) The partner's rights under § 15-401, § 15-403 or § 15-404 of this title;

(ii) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to § 15-701 of this title or enforce any other right under subchapter VI or VII of this chapter; or

(iii) The partner's right to compel a dissolution and winding up of the partnership business under § 15-801 of this title or enforce any other right under subchapter VIII of this chapter; or

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(d) A partner may bring a derivative action in the Court of Chancery in the right of a partnership to recover a judgment in the partnership's favor.

(e) In a derivative action, the plaintiff must be a partner at the time of bringing the action and:

(1) At the time of the transaction of which the partner complains; or

(2) The partner's status as a partner had devolved upon the partner by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(f) In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the partnership or the reason for not making the effort.

(g) If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-406 Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business or affairs during the term or undertaking, continue the business or affairs without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

72 Del. Laws, c. 151, § 1.;

§ 15-407 Classes and voting.

(a) A partnership agreement may provide for classes or groups of partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any partner or class or group of partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding. A partnership agreement may provide that any partner or class or group of partners shall have no voting rights.

(b) The partnership agreement may grant to all or certain identified partners or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners on any matter. Voting by partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. On any matter that is to be voted on, consented to or approved by partners, the partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all partners entitled to vote thereon were present and voted. On any matter that is to be voted on by partners, the partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a partner or by a person or persons authorized to act for a partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 15-902(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 15-902(g) of this title. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 16; 73 Del. Laws, c. 85, § 10; 74 Del. Laws, c. 266, § 6; 75 Del. Laws, c. 416, § 6; 77 Del. Laws, c. 59, § 8; 78 Del. Laws, c. 98, §§ 7, 8.;

§ 15-408 Remedies for breach of partnership agreement.

A partnership agreement may provide that (i) a partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (ii) at the time or upon the happening of events specified in the partnership agreement, a partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 15-207(b) of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 17; 73 Del. Laws, c. 85, § 11.;

§ 15-409 Reliance on reports and information by partner or liquidating trustee.

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;



§ 15-403. Partner's rights and duties with respect to information

(a) Each partner and the partnership shall provide partners, former partners and the legal representative of a deceased partner or partner under a legal disability and their agents and attorneys, access to the books and records of the partnership and other information concerning the partnership's business and affairs (in the case of former partners, only with respect to the period during which they were partners) upon reasonable demand, for any purpose reasonably related to the partner's interest as a partner in the partnership. The right of access shall include access to:

(1) True and full information regarding the status of the business and financial condition of the partnership;

(2) Promptly after becoming available, a copy of the partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any statement and written partnership agreement and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the statement or the partnership agreement and any amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each partner became a partner; and

(6) Other information regarding the affairs of the partnership as is just and reasonable.

The right of access includes the right to examine and make extracts from books and records and other information concerning the partnership's business and affairs. The partnership agreement may provide for, and in the absence of such provision in the partnership agreement, the partnership or the partner from whom access is sought may impose, reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) with respect to exercise of the right of access.

(b) A partnership agreement may provide that the partnership shall have the right to keep confidential from partners for such period of time as the partnership deems reasonable, any information which the partnership reasonably believes to be in the nature of trade secrets or other information the disclosure of which the partnership in good faith believes is not in the best interest of the partnership or could damage the partnership or its business or affairs or which the partnership is required by law or by agreement with a third party to keep confidential.

(c) A partnership and its partners may maintain the books and records and other information concerning the partnership in other than a written form if such form is capable of conversion into written form within a reasonable time.

(d) Any demand by a partner under this section shall be in writing and shall state the purpose of such demand.

(e) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If the partnership or a partner refuses to permit access as described in subsection (a) of this section or does not reply to a demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a partnership agreement but not longer than 30 business days) after the demand has been made, the demanding partner, former partner, or legal representative of a deceased partner or partner under a legal disability may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person making the demand is entitled to the books and records or other information concerning the partnership's business and affairs sought. The Court of Chancery may summarily order the partnership or partner to permit the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability and their agents and attorneys to provide access to the information described in subsection (a) of this section and to make copies or extracts therefrom; or the Court of Chancery may summarily order the partnership or partner to furnish to the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability and their agents and attorneys the information described in subsection (a) of this section on the condition that the partner, former partner or legal representative of a deceased partner or partner under a legal disability first pay to the partnership or to the partner from whom access is sought the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability seeks to obtain access to information described in subsection (a) of this section, the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability shall first establish (1) that the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability has complied with the provisions of this section respecting the form and manner of making demand for obtaining access to such information and (2) that the information the demanding partner, former partner or legal representative of a deceased partner or partner under a legal disability seeks is reasonably related to the partner's interest as a partner in the partnership. The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the access to information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(f) The rights of a partner to obtain information as provided in this section may be restricted in an original partnership agreement or in any subsequent amendment approved or adopted by all of the partners or in compliance with any applicable requirements of the partnership agreement.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 9; 77 Del. Laws, c. 289, §§ 9, 10.;

§ 15-404 General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c) of this section.

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct or winding up of the partnership business or affairs or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business or affairs as or on behalf of a party having an interest adverse to the partnership; and

(3) To refrain from competing with the partnership in the conduct of the partnership business or affairs before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business or affairs is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner does not violate a duty or obligation under this chapter or under the partnership agreement solely because the partner's conduct furthers the partner's own interest.

(e) A partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

(f) This section applies to a person winding up the partnership business or affairs as the personal or legal representative of the last surviving partner as if the person were a partner.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 266, § 5.;

§ 15-405 Actions by partnership and partners; derivative actions.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner's rights under the partnership agreement;

(2) Enforce the partner's rights under this chapter, including:

(i) The partner's rights under § 15-401, § 15-403 or § 15-404 of this title;

(ii) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to § 15-701 of this title or enforce any other right under subchapter VI or VII of this chapter; or

(iii) The partner's right to compel a dissolution and winding up of the partnership business under § 15-801 of this title or enforce any other right under subchapter VIII of this chapter; or

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(d) A partner may bring a derivative action in the Court of Chancery in the right of a partnership to recover a judgment in the partnership's favor.

(e) In a derivative action, the plaintiff must be a partner at the time of bringing the action and:

(1) At the time of the transaction of which the partner complains; or

(2) The partner's status as a partner had devolved upon the partner by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(f) In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the partnership or the reason for not making the effort.

(g) If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-406 Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business or affairs during the term or undertaking, continue the business or affairs without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

72 Del. Laws, c. 151, § 1.;

§ 15-407 Classes and voting.

(a) A partnership agreement may provide for classes or groups of partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any partner or class or group of partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding. A partnership agreement may provide that any partner or class or group of partners shall have no voting rights.

(b) The partnership agreement may grant to all or certain identified partners or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners on any matter. Voting by partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. On any matter that is to be voted on, consented to or approved by partners, the partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all partners entitled to vote thereon were present and voted. On any matter that is to be voted on by partners, the partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a partner or by a person or persons authorized to act for a partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 15-902(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 15-902(g) of this title. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 16; 73 Del. Laws, c. 85, § 10; 74 Del. Laws, c. 266, § 6; 75 Del. Laws, c. 416, § 6; 77 Del. Laws, c. 59, § 8; 78 Del. Laws, c. 98, §§ 7, 8.;

§ 15-408 Remedies for breach of partnership agreement.

A partnership agreement may provide that (i) a partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (ii) at the time or upon the happening of events specified in the partnership agreement, a partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 15-207(b) of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 17; 73 Del. Laws, c. 85, § 11.;

§ 15-409 Reliance on reports and information by partner or liquidating trustee.

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;



§ 15-404. General standards of partner's conduct

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c) of this section.

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct or winding up of the partnership business or affairs or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business or affairs as or on behalf of a party having an interest adverse to the partnership; and

(3) To refrain from competing with the partnership in the conduct of the partnership business or affairs before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business or affairs is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner does not violate a duty or obligation under this chapter or under the partnership agreement solely because the partner's conduct furthers the partner's own interest.

(e) A partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

(f) This section applies to a person winding up the partnership business or affairs as the personal or legal representative of the last surviving partner as if the person were a partner.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 266, § 5.;

§ 15-405 Actions by partnership and partners; derivative actions.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner's rights under the partnership agreement;

(2) Enforce the partner's rights under this chapter, including:

(i) The partner's rights under § 15-401, § 15-403 or § 15-404 of this title;

(ii) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to § 15-701 of this title or enforce any other right under subchapter VI or VII of this chapter; or

(iii) The partner's right to compel a dissolution and winding up of the partnership business under § 15-801 of this title or enforce any other right under subchapter VIII of this chapter; or

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(d) A partner may bring a derivative action in the Court of Chancery in the right of a partnership to recover a judgment in the partnership's favor.

(e) In a derivative action, the plaintiff must be a partner at the time of bringing the action and:

(1) At the time of the transaction of which the partner complains; or

(2) The partner's status as a partner had devolved upon the partner by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(f) In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the partnership or the reason for not making the effort.

(g) If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-406 Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business or affairs during the term or undertaking, continue the business or affairs without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

72 Del. Laws, c. 151, § 1.;

§ 15-407 Classes and voting.

(a) A partnership agreement may provide for classes or groups of partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any partner or class or group of partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding. A partnership agreement may provide that any partner or class or group of partners shall have no voting rights.

(b) The partnership agreement may grant to all or certain identified partners or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners on any matter. Voting by partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. On any matter that is to be voted on, consented to or approved by partners, the partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all partners entitled to vote thereon were present and voted. On any matter that is to be voted on by partners, the partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a partner or by a person or persons authorized to act for a partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 15-902(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 15-902(g) of this title. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 16; 73 Del. Laws, c. 85, § 10; 74 Del. Laws, c. 266, § 6; 75 Del. Laws, c. 416, § 6; 77 Del. Laws, c. 59, § 8; 78 Del. Laws, c. 98, §§ 7, 8.;

§ 15-408 Remedies for breach of partnership agreement.

A partnership agreement may provide that (i) a partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (ii) at the time or upon the happening of events specified in the partnership agreement, a partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 15-207(b) of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 17; 73 Del. Laws, c. 85, § 11.;

§ 15-409 Reliance on reports and information by partner or liquidating trustee.

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;



§ 15-405. Actions by partnership and partners; derivative actions

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner's rights under the partnership agreement;

(2) Enforce the partner's rights under this chapter, including:

(i) The partner's rights under § 15-401, § 15-403 or § 15-404 of this title;

(ii) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to § 15-701 of this title or enforce any other right under subchapter VI or VII of this chapter; or

(iii) The partner's right to compel a dissolution and winding up of the partnership business under § 15-801 of this title or enforce any other right under subchapter VIII of this chapter; or

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(d) A partner may bring a derivative action in the Court of Chancery in the right of a partnership to recover a judgment in the partnership's favor.

(e) In a derivative action, the plaintiff must be a partner at the time of bringing the action and:

(1) At the time of the transaction of which the partner complains; or

(2) The partner's status as a partner had devolved upon the partner by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(f) In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the partnership or the reason for not making the effort.

(g) If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-406 Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business or affairs during the term or undertaking, continue the business or affairs without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

72 Del. Laws, c. 151, § 1.;

§ 15-407 Classes and voting.

(a) A partnership agreement may provide for classes or groups of partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any partner or class or group of partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding. A partnership agreement may provide that any partner or class or group of partners shall have no voting rights.

(b) The partnership agreement may grant to all or certain identified partners or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners on any matter. Voting by partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. On any matter that is to be voted on, consented to or approved by partners, the partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all partners entitled to vote thereon were present and voted. On any matter that is to be voted on by partners, the partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a partner or by a person or persons authorized to act for a partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 15-902(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 15-902(g) of this title. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 16; 73 Del. Laws, c. 85, § 10; 74 Del. Laws, c. 266, § 6; 75 Del. Laws, c. 416, § 6; 77 Del. Laws, c. 59, § 8; 78 Del. Laws, c. 98, §§ 7, 8.;

§ 15-408 Remedies for breach of partnership agreement.

A partnership agreement may provide that (i) a partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (ii) at the time or upon the happening of events specified in the partnership agreement, a partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 15-207(b) of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 17; 73 Del. Laws, c. 85, § 11.;

§ 15-409 Reliance on reports and information by partner or liquidating trustee.

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;



§ 15-406. Continuation of partnership beyond definite term or particular undertaking

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business or affairs during the term or undertaking, continue the business or affairs without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

72 Del. Laws, c. 151, § 1.;

§ 15-407 Classes and voting.

(a) A partnership agreement may provide for classes or groups of partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any partner or class or group of partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding. A partnership agreement may provide that any partner or class or group of partners shall have no voting rights.

(b) The partnership agreement may grant to all or certain identified partners or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners on any matter. Voting by partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. On any matter that is to be voted on, consented to or approved by partners, the partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all partners entitled to vote thereon were present and voted. On any matter that is to be voted on by partners, the partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a partner or by a person or persons authorized to act for a partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 15-902(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 15-902(g) of this title. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 16; 73 Del. Laws, c. 85, § 10; 74 Del. Laws, c. 266, § 6; 75 Del. Laws, c. 416, § 6; 77 Del. Laws, c. 59, § 8; 78 Del. Laws, c. 98, §§ 7, 8.;

§ 15-408 Remedies for breach of partnership agreement.

A partnership agreement may provide that (i) a partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (ii) at the time or upon the happening of events specified in the partnership agreement, a partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 15-207(b) of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 17; 73 Del. Laws, c. 85, § 11.;

§ 15-409 Reliance on reports and information by partner or liquidating trustee.

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;



§ 15-407. Classes and voting

(a) A partnership agreement may provide for classes or groups of partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of partners. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any partner or class or group of partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding. A partnership agreement may provide that any partner or class or group of partners shall have no voting rights.

(b) The partnership agreement may grant to all or certain identified partners or a specified class or group of the partners the right to vote separately or with all or any class or group of the partners on any matter. Voting by partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. On any matter that is to be voted on, consented to or approved by partners, the partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all partners entitled to vote thereon were present and voted. On any matter that is to be voted on by partners, the partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a partner or by a person or persons authorized to act for a partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 15-902(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 15-902(g) of this title. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 16; 73 Del. Laws, c. 85, § 10; 74 Del. Laws, c. 266, § 6; 75 Del. Laws, c. 416, § 6; 77 Del. Laws, c. 59, § 8; 78 Del. Laws, c. 98, §§ 7, 8.;

§ 15-408 Remedies for breach of partnership agreement.

A partnership agreement may provide that (i) a partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (ii) at the time or upon the happening of events specified in the partnership agreement, a partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 15-207(b) of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 17; 73 Del. Laws, c. 85, § 11.;

§ 15-409 Reliance on reports and information by partner or liquidating trustee.

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;



§ 15-408. Remedies for breach of partnership agreement

A partnership agreement may provide that (i) a partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (ii) at the time or upon the happening of events specified in the partnership agreement, a partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 15-207(b) of this title.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 17; 73 Del. Laws, c. 85, § 11.;

§ 15-409 Reliance on reports and information by partner or liquidating trustee.

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;



§ 15-409. Reliance on reports and information by partner or liquidating trustee

(a) A liquidating trustee of a partnership (including a limited liability partnership) shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by a partner of the partnership, an officer or employee of the partnership, another liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A partner of a limited liability partnership shall be fully protected in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A partner of a partnership that is not a limited liability partnership shall be fully protected from liability to the partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the partnership and upon information, opinions, reports or statements presented by another partner of the partnership, an officer or employee of the partnership, a liquidating trustee, or committees of the partnership or partners, or by any other person as to matters the partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of assets, liabilities, profits or losses of the partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 50, § 4.;






Subchapter V Transferees and Creditors of Partner

§ 15-501. Partner not co-owner of partnership property

Unless otherwise provided in a statement of partnership existence or a statement of qualification and in a partnership agreement, a partner is not a co-owner of partnership property and has no interest in specific partnership property.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 18; 77 Del. Laws, c. 59, § 9.;

§ 15-502 Partner's economic interest in partnership; personal property.

A partnership interest is personal property. Only a partner's economic interest may be transferred.

72 Del. Laws, c. 151, § 1.;

§ 15-503 Transfer of partner's economic interest.

(a) A transfer, in whole or in part, of a partner's economic interest in the partnership:

(1) Is permissible;

(2) Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business or affairs; and

(3) Does not entitle the transferee to participate in the management or conduct of the partnership business or affairs, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's economic interest in the partnership has a right:

(1) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) To receive upon the dissolution and winding up of the partnership business or affairs, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) To seek under § 15-801(6) of this title a judicial determination that it is equitable to wind up the partnership business or affairs.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the economic interest transferred.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer. Upon request of a partnership or a partner, a transferee must furnish reasonable proof of a transfer.

(f) A transfer of a partner's economic interest in the partnership in violation of a restriction on transfer contained in a partnership agreement is ineffective.

(g) Notwithstanding anything to the contrary under applicable law, a partnership agreement may provide that a partner's economic interest may not be transferred prior to the dissolution and winding up of the partnership.

(h) A partnership interest in a partnership may be evidenced by a certificate of partnership interest issued by the partnership. A partnership agreement may provide for the transfer of any partnership interest represented by such a certificate and make other provisions with respect to such certificates. A partnership shall not have the power to issue a certificate of partnership interest in bearer form.

(i) Except to the extent assumed by agreement, until a transferee of a partnership interest becomes a partner, the transferee shall have no liability as a partner solely as a result of the transfer.

(j) A partnership may acquire, by purchase, redemption or otherwise, any partnership interest or other interest of a partner in the partnership. Any such interest so acquired by the partnership shall be deemed canceled.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 12; 76 Del. Laws, c. 106, § 10.;

§ 15-504 Partner's economic interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the economic interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such economic interest.

(b) A charging order constitutes a lien on the judgment debtor's economic interest in the partnership.

(c) This chapter does not deprive a partner or a partner's transferee of a right under exemption laws with respect to the judgment debtor's economic interest in the partnership.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a partner or of a partner's transferee may satisfy a judgment out of the judgment debtor's economic interest in the partnership and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor.

(e) No creditor of a partner or of a partner's transferee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the partnership.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 19; 75 Del. Laws, c. 50, §§ 5-11; 79 Del. Laws, c. 75, § 1.;



§ 15-502. Partner's economic interest in partnership; personal property

A partnership interest is personal property. Only a partner's economic interest may be transferred.

72 Del. Laws, c. 151, § 1.;

§ 15-503 Transfer of partner's economic interest.

(a) A transfer, in whole or in part, of a partner's economic interest in the partnership:

(1) Is permissible;

(2) Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business or affairs; and

(3) Does not entitle the transferee to participate in the management or conduct of the partnership business or affairs, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's economic interest in the partnership has a right:

(1) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) To receive upon the dissolution and winding up of the partnership business or affairs, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) To seek under § 15-801(6) of this title a judicial determination that it is equitable to wind up the partnership business or affairs.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the economic interest transferred.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer. Upon request of a partnership or a partner, a transferee must furnish reasonable proof of a transfer.

(f) A transfer of a partner's economic interest in the partnership in violation of a restriction on transfer contained in a partnership agreement is ineffective.

(g) Notwithstanding anything to the contrary under applicable law, a partnership agreement may provide that a partner's economic interest may not be transferred prior to the dissolution and winding up of the partnership.

(h) A partnership interest in a partnership may be evidenced by a certificate of partnership interest issued by the partnership. A partnership agreement may provide for the transfer of any partnership interest represented by such a certificate and make other provisions with respect to such certificates. A partnership shall not have the power to issue a certificate of partnership interest in bearer form.

(i) Except to the extent assumed by agreement, until a transferee of a partnership interest becomes a partner, the transferee shall have no liability as a partner solely as a result of the transfer.

(j) A partnership may acquire, by purchase, redemption or otherwise, any partnership interest or other interest of a partner in the partnership. Any such interest so acquired by the partnership shall be deemed canceled.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 12; 76 Del. Laws, c. 106, § 10.;

§ 15-504 Partner's economic interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the economic interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such economic interest.

(b) A charging order constitutes a lien on the judgment debtor's economic interest in the partnership.

(c) This chapter does not deprive a partner or a partner's transferee of a right under exemption laws with respect to the judgment debtor's economic interest in the partnership.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a partner or of a partner's transferee may satisfy a judgment out of the judgment debtor's economic interest in the partnership and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor.

(e) No creditor of a partner or of a partner's transferee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the partnership.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 19; 75 Del. Laws, c. 50, §§ 5-11; 79 Del. Laws, c. 75, § 1.;



§ 15-503. Transfer of partner's economic interest

(a) A transfer, in whole or in part, of a partner's economic interest in the partnership:

(1) Is permissible;

(2) Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business or affairs; and

(3) Does not entitle the transferee to participate in the management or conduct of the partnership business or affairs, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's economic interest in the partnership has a right:

(1) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) To receive upon the dissolution and winding up of the partnership business or affairs, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) To seek under § 15-801(6) of this title a judicial determination that it is equitable to wind up the partnership business or affairs.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the economic interest transferred.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer. Upon request of a partnership or a partner, a transferee must furnish reasonable proof of a transfer.

(f) A transfer of a partner's economic interest in the partnership in violation of a restriction on transfer contained in a partnership agreement is ineffective.

(g) Notwithstanding anything to the contrary under applicable law, a partnership agreement may provide that a partner's economic interest may not be transferred prior to the dissolution and winding up of the partnership.

(h) A partnership interest in a partnership may be evidenced by a certificate of partnership interest issued by the partnership. A partnership agreement may provide for the transfer of any partnership interest represented by such a certificate and make other provisions with respect to such certificates. A partnership shall not have the power to issue a certificate of partnership interest in bearer form.

(i) Except to the extent assumed by agreement, until a transferee of a partnership interest becomes a partner, the transferee shall have no liability as a partner solely as a result of the transfer.

(j) A partnership may acquire, by purchase, redemption or otherwise, any partnership interest or other interest of a partner in the partnership. Any such interest so acquired by the partnership shall be deemed canceled.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 85, § 12; 76 Del. Laws, c. 106, § 10.;

§ 15-504 Partner's economic interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the economic interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such economic interest.

(b) A charging order constitutes a lien on the judgment debtor's economic interest in the partnership.

(c) This chapter does not deprive a partner or a partner's transferee of a right under exemption laws with respect to the judgment debtor's economic interest in the partnership.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a partner or of a partner's transferee may satisfy a judgment out of the judgment debtor's economic interest in the partnership and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor.

(e) No creditor of a partner or of a partner's transferee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the partnership.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 19; 75 Del. Laws, c. 50, §§ 5-11; 79 Del. Laws, c. 75, § 1.;



§ 15-504. Partner's economic interest subject to charging order

(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the economic interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such economic interest.

(b) A charging order constitutes a lien on the judgment debtor's economic interest in the partnership.

(c) This chapter does not deprive a partner or a partner's transferee of a right under exemption laws with respect to the judgment debtor's economic interest in the partnership.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a partner or of a partner's transferee may satisfy a judgment out of the judgment debtor's economic interest in the partnership and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor.

(e) No creditor of a partner or of a partner's transferee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the partnership.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 19; 75 Del. Laws, c. 50, §§ 5-11; 79 Del. Laws, c. 75, § 1.;






Subchapter VI Partner's Dissociation

§ 15-601. Events causing partner's dissociation

A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) The partnership's having notice of the partner's express will to withdraw as a partner on a later date specified by the partner in the notice or, if no later date is specified, then upon receipt of notice;

(2) An event agreed to in the partnership agreement as causing the partner's dissociation;

(3) The partner's expulsion pursuant to the partnership agreement;

(4) The partner's expulsion by the unanimous vote of the other partners if:

(i) It is unlawful to carry on the partnership business or affairs with that partner; or

(ii) There has been a transfer of all or substantially all of that partner's economic interest, other than a transfer for security purposes, or a court order charging the partner's interest which, in either case, has not been foreclosed;

(5) On application by or for the partnership or another partner to the Court of Chancery, the partner's expulsion by determination by the Court of Chancery because:

(i) The partner engaged in wrongful conduct that adversely and materially affected the partnership business or affairs;

(ii) The partner wilfully or persistently committed a material breach of either the partnership agreement or of a duty owed to the partnership or the other partners; or

(iii) The partner engaged in conduct relating to the partnership business or affairs which makes it not reasonably practicable to carry on the business or affairs in partnership with the partner;

(6) The partner's:

a. Making an assignment for the benefit of creditors;

b. Filing a voluntary petition in bankruptcy;

c. Being adjudged a bankrupt or insolvent, or having entered against that partner an order for relief in any bankruptcy or insolvency proceeding;

d. Filing a petition or answer seeking for that partner any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

e. Filing an answer or other pleading admitting or failing to contest the material allegations of a petition filed against that partner in any proceeding of this nature;

f. Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of that partner or of all or any substantial part of that partner's properties; or

g. Failing, within 120 days after its commencement, to have dismissed any proceeding against that partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, or failing, within 90 days after the appointment without that partner's consent or acquiescence, to have vacated or stayed the appointment of a trustee, receiver or liquidator of that partner or of all or any substantial part of that partner's properties, or failing, within 90 days after the expiration of any such stay, to have the appointment vacated;

(7) In the case of a partner who is an individual:

(i) The partner's death;

(ii) The appointment of a guardian or general conservator for the partner; or

(iii) A judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire economic interest, but not merely by reason of the substitution of a successor trustee;

(9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire economic interest, but not merely by reason of the substitution of a successor personal representative;

(10) The expiration of 90 days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its existence has been terminated or its certificate of incorporation has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, if there is no revocation of the certificate of dissolution or no reinstatement of its existence, its certificate of incorporation or its right to conduct business;

(11) A partnership, a limited liability company, a trust or a limited partnership that is a partner has been dissolved and its business is being wound up; or

(12) Termination of a partner who is not an individual, partnership, corporation, trust, limited partnership, limited liability company or estate.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 20.;

§ 15-602 Partner's power to dissociate; wrongful dissociation.

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to § 15-601(1) of this title.

(b) A partner's dissociation is wrongful only if any of the following apply:

(1) It is in breach of an express provision of the partnership agreement; or

(2) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking if any of the following apply:

(i) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner's dissociation by death or otherwise under § 15-601(6) through (12) of this title or wrongful dissociation under this subsection;

(ii) The partner is expelled by judicial determination under § 15-601(5) of this title;

(iii) The partner is dissociated under § 15-601(6) of this title; or

(iv) In the case of a partner who is not an individual, trust (other than a statutory trust), or estate, the partner is expelled or otherwise dissociated because it wilfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. Such liability is in addition to any other obligation of the partner to the partnership or to the other partners.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 329, § 13.;

§ 15-603 Effect of partner's dissociation.

(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, subchapter VIII of this chapter applies; otherwise, subchapter VII of this chapter applies.

(b) Upon a partner's dissociation:

(1) the partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in § 15-803 of this title;

(2) the partner's duty of loyalty under § 15-404(b)(3) f this title terminates; and

(3) the partner's duty of loyalty under § 15-404(b)(1) and (2) of this title and duty of care under § 15-404(c) of this title continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to § 15-803 of this title.

72 Del. Laws, c. 151, § 1.;



§ 15-602. Partner's power to dissociate; wrongful dissociation

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to § 15-601(1) of this title.

(b) A partner's dissociation is wrongful only if any of the following apply:

(1) It is in breach of an express provision of the partnership agreement; or

(2) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking if any of the following apply:

(i) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner's dissociation by death or otherwise under § 15-601(6) through (12) of this title or wrongful dissociation under this subsection;

(ii) The partner is expelled by judicial determination under § 15-601(5) of this title;

(iii) The partner is dissociated under § 15-601(6) of this title; or

(iv) In the case of a partner who is not an individual, trust (other than a statutory trust), or estate, the partner is expelled or otherwise dissociated because it wilfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. Such liability is in addition to any other obligation of the partner to the partnership or to the other partners.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 329, § 13.;

§ 15-603 Effect of partner's dissociation.

(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, subchapter VIII of this chapter applies; otherwise, subchapter VII of this chapter applies.

(b) Upon a partner's dissociation:

(1) the partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in § 15-803 of this title;

(2) the partner's duty of loyalty under § 15-404(b)(3) f this title terminates; and

(3) the partner's duty of loyalty under § 15-404(b)(1) and (2) of this title and duty of care under § 15-404(c) of this title continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to § 15-803 of this title.

72 Del. Laws, c. 151, § 1.;



§ 15-603. Effect of partner's dissociation

(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, subchapter VIII of this chapter applies; otherwise, subchapter VII of this chapter applies.

(b) Upon a partner's dissociation:

(1) the partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in § 15-803 of this title;

(2) the partner's duty of loyalty under § 15-404(b)(3) f this title terminates; and

(3) the partner's duty of loyalty under § 15-404(b)(1) and (2) of this title and duty of care under § 15-404(c) of this title continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to § 15-803 of this title.

72 Del. Laws, c. 151, § 1.;






Subchapter VII Partner's Dissociation When Business or Affairs Not Wound Up

§ 15-701. Purchase of dissociated partner's partnership interest

(a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business or affairs under § 15-801 of this title, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b) of this section.

(b) The buyout price of a dissociated partner's partnership interest is an amount equal to the fair value of such partner's economic interest as of the date of dissociation based upon such partner's right to share in distributions from the partnership. Interest must be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under § 15-602(b) of this title, and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner whose partnership interest is being purchased against all partnership obligations, whether incurred before or after the dissociation, except partnership obligations incurred by an act of the dissociated partner under § 15-702 of this title.

(e) If no agreement for the purchase of a dissociated partner's partnership interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c) of this section.

(f) If a deferred payment is authorized under subsection (h) of this section, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c) of this section, stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g) The payment or tender required by subsection (e) or (f) of this section must be accompanied by the following:

(1) A written statement of partnership assets and liabilities as of the date of dissociation;

(2) The latest available partnership balance sheet and income statement, if any;

(3) A written explanation of how the estimated amount of the payment was calculated; and

(4) Written notice which shall state that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action in the Court of Chancery under subsection (i) of this section to determine the buyout price of that partner's partnership interest, any offsets under subsection (c) of this section or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the Court of Chancery that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must bear interest and, to the extent it would not cause undue hardship to the business of the partnership, be adequately secured.

(i) A dissociated partner may maintain an action against the partnership, pursuant to § 15-405(b)(2)(ii) of this title, to determine the buyout price of that partner's partnership interest, any offsets under subsection (c) of this section, or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The Court of Chancery shall determine the buyout price of the dissociated partner's partnership interest, any offset due under subsection (c) of this section, and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h) of this section, the Court of Chancery shall also determine the security, if any, for payment and other terms of the obligation to purchase. The Court of Chancery may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the Court of Chancery finds equitable, against a party that the Court of Chancery finds acted arbitrarily, vexatiously or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g) of this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 21.;

§ 15-702 Dissociated partner's power to bind and liability to partnership.

(a) For one year after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under subchapter IX of this chapter, is bound by an act of the dissociated partner which would have bound the partnership under § 15-301 of this title before dissociation only if at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner and reasonably relied on such belief in entering into the transaction;

(2) Did not have notice of the partner's dissociation; and

(3) Is not deemed to have had knowledge under § 15-303(c) of this title or notice under § 15-704(c) of this title.

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a) of this section.

72 Del. Laws, c. 151, § 1.;

§ 15-703 Dissociated partner's liability to other persons.

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b) of this section.

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under subchapter IX of this chapter, within 1 year after the partner's dissociation, only if the partner is liable for the obligation under § 15-306 of this title and at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner and reasonably relied on such belief in entering into the transaction;

(2) Did not have notice of the partner's dissociation; and

(3) Is not deemed to have had knowledge under § 15-303(c) of this title or notice under § 15-704(c) of this title.

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-704 Statement of dissociation.

(a) A dissociated partner or, after the filing by the partnership of a statement of partnership existence, the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of § 15-303(b) and (c) of this title.

(c) For the purposes of §§ 15-702(a)(3) and 15-703(b)(3) of this title, a person not a partner is deemed to have notice of the dissociation 60 days after the statement of dissociation is filed.

72 Del. Laws, c. 151, § 1.;

§ 15-705 Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership.

72 Del. Laws, c. 151, § 1.;



§ 15-702. Dissociated partner's power to bind and liability to partnership

(a) For one year after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under subchapter IX of this chapter, is bound by an act of the dissociated partner which would have bound the partnership under § 15-301 of this title before dissociation only if at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner and reasonably relied on such belief in entering into the transaction;

(2) Did not have notice of the partner's dissociation; and

(3) Is not deemed to have had knowledge under § 15-303(c) of this title or notice under § 15-704(c) of this title.

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a) of this section.

72 Del. Laws, c. 151, § 1.;

§ 15-703 Dissociated partner's liability to other persons.

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b) of this section.

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under subchapter IX of this chapter, within 1 year after the partner's dissociation, only if the partner is liable for the obligation under § 15-306 of this title and at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner and reasonably relied on such belief in entering into the transaction;

(2) Did not have notice of the partner's dissociation; and

(3) Is not deemed to have had knowledge under § 15-303(c) of this title or notice under § 15-704(c) of this title.

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-704 Statement of dissociation.

(a) A dissociated partner or, after the filing by the partnership of a statement of partnership existence, the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of § 15-303(b) and (c) of this title.

(c) For the purposes of §§ 15-702(a)(3) and 15-703(b)(3) of this title, a person not a partner is deemed to have notice of the dissociation 60 days after the statement of dissociation is filed.

72 Del. Laws, c. 151, § 1.;

§ 15-705 Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership.

72 Del. Laws, c. 151, § 1.;



§ 15-703. Dissociated partner's liability to other persons

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b) of this section.

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under subchapter IX of this chapter, within 1 year after the partner's dissociation, only if the partner is liable for the obligation under § 15-306 of this title and at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner and reasonably relied on such belief in entering into the transaction;

(2) Did not have notice of the partner's dissociation; and

(3) Is not deemed to have had knowledge under § 15-303(c) of this title or notice under § 15-704(c) of this title.

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-704 Statement of dissociation.

(a) A dissociated partner or, after the filing by the partnership of a statement of partnership existence, the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of § 15-303(b) and (c) of this title.

(c) For the purposes of §§ 15-702(a)(3) and 15-703(b)(3) of this title, a person not a partner is deemed to have notice of the dissociation 60 days after the statement of dissociation is filed.

72 Del. Laws, c. 151, § 1.;

§ 15-705 Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership.

72 Del. Laws, c. 151, § 1.;



§ 15-704. Statement of dissociation

(a) A dissociated partner or, after the filing by the partnership of a statement of partnership existence, the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of § 15-303(b) and (c) of this title.

(c) For the purposes of §§ 15-702(a)(3) and 15-703(b)(3) of this title, a person not a partner is deemed to have notice of the dissociation 60 days after the statement of dissociation is filed.

72 Del. Laws, c. 151, § 1.;

§ 15-705 Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership.

72 Del. Laws, c. 151, § 1.;



§ 15-705. Continued use of partnership name

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership.

72 Del. Laws, c. 151, § 1.;






Subchapter VIII Winding Up Partnership Business or Affairs

§ 15-801. Events causing dissolution and winding up of partnership business or affairs

A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

(1) In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under § 15-601(2) through (12) of this title, of that partner's express will to withdraw as a partner, on a later date specified by the partner in the notice or, if no later date is specified, then upon receipt of notice;

(2) In a partnership for a definite term or particular undertaking:

(i) Within 90 days after a partner's dissociation by death or otherwise under § 15-601(6) through (12) of this title or wrongful dissociation under § 15-602(b) of this title, at least half of the remaining partners express the will to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to § 15-602(b)(2)(i) of this title constitutes the expression of that partner's will to wind up the partnership business;

(ii) The express will of all of the partners to wind up the partnership business or affairs; or

(iii) The expiration of the term or the completion of the undertaking;

(3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business or affairs;

(4) An event that makes it unlawful for all or substantially all of the business or affairs of the partnership to be continued, but a cure of such illegality within 90 days after the partnership has notice of the event is effective retroactively to the date of the event for purposes of this section;

(5) On application by or for a partner to the Court of Chancery, the entry of a decree of dissolution of a partnership by the Court of Chancery upon a determination by the Court of Chancery that it is not reasonably practicable to carry on the partnership business, purpose or activity in conformity with the partnership agreement; or

(6) On application by a transferee of a partner's economic interest to the Court of Chancery, a determination by the Court of Chancery that it is equitable to wind up the partnership business or affairs:

(i) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(ii) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 22.;

§ 15-802 Partnership continues after dissolution.

(a) Subject to subsection (b) of this section, a partnership continues after dissolution only for the purpose of winding up its business or affairs. The partnership is terminated when the winding up of its business or affairs is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business or affairs is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business or affairs wound up and the partnership terminated. In that event:

(1) The partnership resumes carrying on its business or affairs as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) The rights of a third party accruing under § 15-804(1) of this title or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

72 Del. Laws, c. 151, § 1.;

§ 15-803 Right to wind up partnership business or affairs.

(a) A partner at the time of dissolution, including a partner who has dissociated but not wrongfully, may participate in winding up the partnership's business or affairs, but on application of any partner or a partner's legal representative or transferee, the Court of Chancery for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business or affairs.

(c) The persons winding up the partnership's business or affairs may, in the name of, and for and on behalf of, the partnership, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the partnership's business or affairs, dispose of and convey the partnership's property, discharge or make reasonable provision for the partnership's liabilities, distribute to the partners pursuant to § 15-807 of this title any remaining assets of the partnership, and perform other acts which are necessary or convenient to the winding up of the partnership's business or affairs.

72 Del. Laws, c. 151, § 1.;

§ 15-804 Partner's power to bind partnership after dissolution.

Subject to § 15-805 of this title, a partnership is bound by a partner's act after dissolution that:

(1) Is appropriate for winding up the partnership business or affairs; or

(2) Would have bound the partnership under § 15-301 of this title before dissolution, if the other party to the transaction did not have notice of the dissolution.

72 Del. Laws, c. 151, § 1.;

§ 15-805 Statement of dissolution.

(a) After dissolution, a partnership may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business or affairs.

(b) A statement of dissolution cancels a filed statement of partnership existence for the purposes of § 15-303(b) of this title and is a limitation on authority for the purposes of § 15-303(c) of this title.

(c) For the purposes of §§ 15-301 and 15-804 of this title, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of a statement of dissolution 60 days after it is filed.

(d) After filing a statement of dissolution, a dissolved partnership may file a statement of partnership existence which will operate with respect to a person not a partner as provided in § 15-303(b) and (c) of this title in any transaction, whether or not the transaction is appropriate for winding up the partnership business or affairs.

(e) If a partnership which has dissolved fails or refuses to file a statement of dissolution, any partner or dissociated partner who is or may be adversely affected by the failure or refusal may petition the Court of Chancery to direct the filing. If the Court finds that the statement of dissolution should be filed and that the partnership has failed or refused to do so, it shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-806 Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in subsection (b) of this section and § 15-306 of this title, after dissolution a partner is liable to the other partners for the partner's share of any partnership obligation incurred under § 15-804 of this title.

(b) A partner who, with knowledge of the dissolution, causes the partnership to incur an obligation under § 15-804(2) of this title by an act that is not appropriate for winding up the partnership business or affairs is liable to the partnership for any damage caused to the partnership arising from the obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-807 Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business or affairs, the assets of the partnership, including the contributions of the partners required by this section, must be applied to pay or make reasonable provision to pay the partnership's obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business or affairs. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 15-306 of this title.

(c) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to pay or make reasonable provision to pay partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 15-306 of this title.

(d) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to pay or make reasonable provision to pay the partnership obligations for which they are personally liable under § 15-306 of this title.

(e) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 15-306 of this title.

(f) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(g) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

(h) A limited liability partnership which has dissolved (i) shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability partnership, (ii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability partnership which is the subject of a pending action, suit or proceeding to which the limited liability partnership is a party and (iii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability partnership or that have not arisen but that, based on facts known to the limited liability partnership, are likely to arise or to become known to the limited liability partnership within 10 years after the date of dissolution. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability partnership by reason of such person's actions in winding up the limited liability partnership.

(i) A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who knew at the time of the distribution that the distribution violated subsection (h) of this section, shall be liable to the limited liability partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who did not know at the time of the distribution that the distribution violated subsection (h) of this section, shall not be liable for the amount of the distribution. Subject to subsection (j) of this section, this subsection shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a limited liability partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(k) Section 15-309 of this chapter shall not apply to a distribution to which this section applies.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 23, 24.;



§ 15-802. Partnership continues after dissolution

(a) Subject to subsection (b) of this section, a partnership continues after dissolution only for the purpose of winding up its business or affairs. The partnership is terminated when the winding up of its business or affairs is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business or affairs is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business or affairs wound up and the partnership terminated. In that event:

(1) The partnership resumes carrying on its business or affairs as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) The rights of a third party accruing under § 15-804(1) of this title or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

72 Del. Laws, c. 151, § 1.;

§ 15-803 Right to wind up partnership business or affairs.

(a) A partner at the time of dissolution, including a partner who has dissociated but not wrongfully, may participate in winding up the partnership's business or affairs, but on application of any partner or a partner's legal representative or transferee, the Court of Chancery for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business or affairs.

(c) The persons winding up the partnership's business or affairs may, in the name of, and for and on behalf of, the partnership, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the partnership's business or affairs, dispose of and convey the partnership's property, discharge or make reasonable provision for the partnership's liabilities, distribute to the partners pursuant to § 15-807 of this title any remaining assets of the partnership, and perform other acts which are necessary or convenient to the winding up of the partnership's business or affairs.

72 Del. Laws, c. 151, § 1.;

§ 15-804 Partner's power to bind partnership after dissolution.

Subject to § 15-805 of this title, a partnership is bound by a partner's act after dissolution that:

(1) Is appropriate for winding up the partnership business or affairs; or

(2) Would have bound the partnership under § 15-301 of this title before dissolution, if the other party to the transaction did not have notice of the dissolution.

72 Del. Laws, c. 151, § 1.;

§ 15-805 Statement of dissolution.

(a) After dissolution, a partnership may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business or affairs.

(b) A statement of dissolution cancels a filed statement of partnership existence for the purposes of § 15-303(b) of this title and is a limitation on authority for the purposes of § 15-303(c) of this title.

(c) For the purposes of §§ 15-301 and 15-804 of this title, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of a statement of dissolution 60 days after it is filed.

(d) After filing a statement of dissolution, a dissolved partnership may file a statement of partnership existence which will operate with respect to a person not a partner as provided in § 15-303(b) and (c) of this title in any transaction, whether or not the transaction is appropriate for winding up the partnership business or affairs.

(e) If a partnership which has dissolved fails or refuses to file a statement of dissolution, any partner or dissociated partner who is or may be adversely affected by the failure or refusal may petition the Court of Chancery to direct the filing. If the Court finds that the statement of dissolution should be filed and that the partnership has failed or refused to do so, it shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-806 Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in subsection (b) of this section and § 15-306 of this title, after dissolution a partner is liable to the other partners for the partner's share of any partnership obligation incurred under § 15-804 of this title.

(b) A partner who, with knowledge of the dissolution, causes the partnership to incur an obligation under § 15-804(2) of this title by an act that is not appropriate for winding up the partnership business or affairs is liable to the partnership for any damage caused to the partnership arising from the obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-807 Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business or affairs, the assets of the partnership, including the contributions of the partners required by this section, must be applied to pay or make reasonable provision to pay the partnership's obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business or affairs. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 15-306 of this title.

(c) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to pay or make reasonable provision to pay partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 15-306 of this title.

(d) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to pay or make reasonable provision to pay the partnership obligations for which they are personally liable under § 15-306 of this title.

(e) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 15-306 of this title.

(f) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(g) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

(h) A limited liability partnership which has dissolved (i) shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability partnership, (ii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability partnership which is the subject of a pending action, suit or proceeding to which the limited liability partnership is a party and (iii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability partnership or that have not arisen but that, based on facts known to the limited liability partnership, are likely to arise or to become known to the limited liability partnership within 10 years after the date of dissolution. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability partnership by reason of such person's actions in winding up the limited liability partnership.

(i) A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who knew at the time of the distribution that the distribution violated subsection (h) of this section, shall be liable to the limited liability partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who did not know at the time of the distribution that the distribution violated subsection (h) of this section, shall not be liable for the amount of the distribution. Subject to subsection (j) of this section, this subsection shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a limited liability partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(k) Section 15-309 of this chapter shall not apply to a distribution to which this section applies.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 23, 24.;



§ 15-803. Right to wind up partnership business or affairs

(a) A partner at the time of dissolution, including a partner who has dissociated but not wrongfully, may participate in winding up the partnership's business or affairs, but on application of any partner or a partner's legal representative or transferee, the Court of Chancery for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business or affairs.

(c) The persons winding up the partnership's business or affairs may, in the name of, and for and on behalf of, the partnership, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the partnership's business or affairs, dispose of and convey the partnership's property, discharge or make reasonable provision for the partnership's liabilities, distribute to the partners pursuant to § 15-807 of this title any remaining assets of the partnership, and perform other acts which are necessary or convenient to the winding up of the partnership's business or affairs.

72 Del. Laws, c. 151, § 1.;

§ 15-804 Partner's power to bind partnership after dissolution.

Subject to § 15-805 of this title, a partnership is bound by a partner's act after dissolution that:

(1) Is appropriate for winding up the partnership business or affairs; or

(2) Would have bound the partnership under § 15-301 of this title before dissolution, if the other party to the transaction did not have notice of the dissolution.

72 Del. Laws, c. 151, § 1.;

§ 15-805 Statement of dissolution.

(a) After dissolution, a partnership may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business or affairs.

(b) A statement of dissolution cancels a filed statement of partnership existence for the purposes of § 15-303(b) of this title and is a limitation on authority for the purposes of § 15-303(c) of this title.

(c) For the purposes of §§ 15-301 and 15-804 of this title, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of a statement of dissolution 60 days after it is filed.

(d) After filing a statement of dissolution, a dissolved partnership may file a statement of partnership existence which will operate with respect to a person not a partner as provided in § 15-303(b) and (c) of this title in any transaction, whether or not the transaction is appropriate for winding up the partnership business or affairs.

(e) If a partnership which has dissolved fails or refuses to file a statement of dissolution, any partner or dissociated partner who is or may be adversely affected by the failure or refusal may petition the Court of Chancery to direct the filing. If the Court finds that the statement of dissolution should be filed and that the partnership has failed or refused to do so, it shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-806 Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in subsection (b) of this section and § 15-306 of this title, after dissolution a partner is liable to the other partners for the partner's share of any partnership obligation incurred under § 15-804 of this title.

(b) A partner who, with knowledge of the dissolution, causes the partnership to incur an obligation under § 15-804(2) of this title by an act that is not appropriate for winding up the partnership business or affairs is liable to the partnership for any damage caused to the partnership arising from the obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-807 Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business or affairs, the assets of the partnership, including the contributions of the partners required by this section, must be applied to pay or make reasonable provision to pay the partnership's obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business or affairs. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 15-306 of this title.

(c) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to pay or make reasonable provision to pay partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 15-306 of this title.

(d) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to pay or make reasonable provision to pay the partnership obligations for which they are personally liable under § 15-306 of this title.

(e) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 15-306 of this title.

(f) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(g) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

(h) A limited liability partnership which has dissolved (i) shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability partnership, (ii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability partnership which is the subject of a pending action, suit or proceeding to which the limited liability partnership is a party and (iii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability partnership or that have not arisen but that, based on facts known to the limited liability partnership, are likely to arise or to become known to the limited liability partnership within 10 years after the date of dissolution. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability partnership by reason of such person's actions in winding up the limited liability partnership.

(i) A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who knew at the time of the distribution that the distribution violated subsection (h) of this section, shall be liable to the limited liability partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who did not know at the time of the distribution that the distribution violated subsection (h) of this section, shall not be liable for the amount of the distribution. Subject to subsection (j) of this section, this subsection shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a limited liability partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(k) Section 15-309 of this chapter shall not apply to a distribution to which this section applies.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 23, 24.;



§ 15-804. Partner's power to bind partnership after dissolution

Subject to § 15-805 of this title, a partnership is bound by a partner's act after dissolution that:

(1) Is appropriate for winding up the partnership business or affairs; or

(2) Would have bound the partnership under § 15-301 of this title before dissolution, if the other party to the transaction did not have notice of the dissolution.

72 Del. Laws, c. 151, § 1.;

§ 15-805 Statement of dissolution.

(a) After dissolution, a partnership may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business or affairs.

(b) A statement of dissolution cancels a filed statement of partnership existence for the purposes of § 15-303(b) of this title and is a limitation on authority for the purposes of § 15-303(c) of this title.

(c) For the purposes of §§ 15-301 and 15-804 of this title, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of a statement of dissolution 60 days after it is filed.

(d) After filing a statement of dissolution, a dissolved partnership may file a statement of partnership existence which will operate with respect to a person not a partner as provided in § 15-303(b) and (c) of this title in any transaction, whether or not the transaction is appropriate for winding up the partnership business or affairs.

(e) If a partnership which has dissolved fails or refuses to file a statement of dissolution, any partner or dissociated partner who is or may be adversely affected by the failure or refusal may petition the Court of Chancery to direct the filing. If the Court finds that the statement of dissolution should be filed and that the partnership has failed or refused to do so, it shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-806 Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in subsection (b) of this section and § 15-306 of this title, after dissolution a partner is liable to the other partners for the partner's share of any partnership obligation incurred under § 15-804 of this title.

(b) A partner who, with knowledge of the dissolution, causes the partnership to incur an obligation under § 15-804(2) of this title by an act that is not appropriate for winding up the partnership business or affairs is liable to the partnership for any damage caused to the partnership arising from the obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-807 Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business or affairs, the assets of the partnership, including the contributions of the partners required by this section, must be applied to pay or make reasonable provision to pay the partnership's obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business or affairs. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 15-306 of this title.

(c) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to pay or make reasonable provision to pay partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 15-306 of this title.

(d) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to pay or make reasonable provision to pay the partnership obligations for which they are personally liable under § 15-306 of this title.

(e) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 15-306 of this title.

(f) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(g) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

(h) A limited liability partnership which has dissolved (i) shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability partnership, (ii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability partnership which is the subject of a pending action, suit or proceeding to which the limited liability partnership is a party and (iii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability partnership or that have not arisen but that, based on facts known to the limited liability partnership, are likely to arise or to become known to the limited liability partnership within 10 years after the date of dissolution. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability partnership by reason of such person's actions in winding up the limited liability partnership.

(i) A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who knew at the time of the distribution that the distribution violated subsection (h) of this section, shall be liable to the limited liability partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who did not know at the time of the distribution that the distribution violated subsection (h) of this section, shall not be liable for the amount of the distribution. Subject to subsection (j) of this section, this subsection shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a limited liability partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(k) Section 15-309 of this chapter shall not apply to a distribution to which this section applies.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 23, 24.;



§ 15-805. Statement of dissolution

(a) After dissolution, a partnership may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business or affairs.

(b) A statement of dissolution cancels a filed statement of partnership existence for the purposes of § 15-303(b) of this title and is a limitation on authority for the purposes of § 15-303(c) of this title.

(c) For the purposes of §§ 15-301 and 15-804 of this title, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of a statement of dissolution 60 days after it is filed.

(d) After filing a statement of dissolution, a dissolved partnership may file a statement of partnership existence which will operate with respect to a person not a partner as provided in § 15-303(b) and (c) of this title in any transaction, whether or not the transaction is appropriate for winding up the partnership business or affairs.

(e) If a partnership which has dissolved fails or refuses to file a statement of dissolution, any partner or dissociated partner who is or may be adversely affected by the failure or refusal may petition the Court of Chancery to direct the filing. If the Court finds that the statement of dissolution should be filed and that the partnership has failed or refused to do so, it shall enter an order granting appropriate relief.

72 Del. Laws, c. 151, § 1.;

§ 15-806 Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in subsection (b) of this section and § 15-306 of this title, after dissolution a partner is liable to the other partners for the partner's share of any partnership obligation incurred under § 15-804 of this title.

(b) A partner who, with knowledge of the dissolution, causes the partnership to incur an obligation under § 15-804(2) of this title by an act that is not appropriate for winding up the partnership business or affairs is liable to the partnership for any damage caused to the partnership arising from the obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-807 Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business or affairs, the assets of the partnership, including the contributions of the partners required by this section, must be applied to pay or make reasonable provision to pay the partnership's obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business or affairs. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 15-306 of this title.

(c) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to pay or make reasonable provision to pay partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 15-306 of this title.

(d) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to pay or make reasonable provision to pay the partnership obligations for which they are personally liable under § 15-306 of this title.

(e) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 15-306 of this title.

(f) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(g) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

(h) A limited liability partnership which has dissolved (i) shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability partnership, (ii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability partnership which is the subject of a pending action, suit or proceeding to which the limited liability partnership is a party and (iii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability partnership or that have not arisen but that, based on facts known to the limited liability partnership, are likely to arise or to become known to the limited liability partnership within 10 years after the date of dissolution. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability partnership by reason of such person's actions in winding up the limited liability partnership.

(i) A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who knew at the time of the distribution that the distribution violated subsection (h) of this section, shall be liable to the limited liability partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who did not know at the time of the distribution that the distribution violated subsection (h) of this section, shall not be liable for the amount of the distribution. Subject to subsection (j) of this section, this subsection shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a limited liability partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(k) Section 15-309 of this chapter shall not apply to a distribution to which this section applies.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 23, 24.;



§ 15-806. Partner's liability to other partners after dissolution

(a) Except as otherwise provided in subsection (b) of this section and § 15-306 of this title, after dissolution a partner is liable to the other partners for the partner's share of any partnership obligation incurred under § 15-804 of this title.

(b) A partner who, with knowledge of the dissolution, causes the partnership to incur an obligation under § 15-804(2) of this title by an act that is not appropriate for winding up the partnership business or affairs is liable to the partnership for any damage caused to the partnership arising from the obligation.

72 Del. Laws, c. 151, § 1.;

§ 15-807 Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business or affairs, the assets of the partnership, including the contributions of the partners required by this section, must be applied to pay or make reasonable provision to pay the partnership's obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business or affairs. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 15-306 of this title.

(c) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to pay or make reasonable provision to pay partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 15-306 of this title.

(d) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to pay or make reasonable provision to pay the partnership obligations for which they are personally liable under § 15-306 of this title.

(e) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 15-306 of this title.

(f) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(g) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

(h) A limited liability partnership which has dissolved (i) shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability partnership, (ii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability partnership which is the subject of a pending action, suit or proceeding to which the limited liability partnership is a party and (iii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability partnership or that have not arisen but that, based on facts known to the limited liability partnership, are likely to arise or to become known to the limited liability partnership within 10 years after the date of dissolution. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability partnership by reason of such person's actions in winding up the limited liability partnership.

(i) A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who knew at the time of the distribution that the distribution violated subsection (h) of this section, shall be liable to the limited liability partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who did not know at the time of the distribution that the distribution violated subsection (h) of this section, shall not be liable for the amount of the distribution. Subject to subsection (j) of this section, this subsection shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a limited liability partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(k) Section 15-309 of this chapter shall not apply to a distribution to which this section applies.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 23, 24.;



§ 15-807. Settlement of accounts and contributions among partners

(a) In winding up a partnership's business or affairs, the assets of the partnership, including the contributions of the partners required by this section, must be applied to pay or make reasonable provision to pay the partnership's obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business or affairs. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under § 15-306 of this title.

(c) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to pay or make reasonable provision to pay partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under § 15-306 of this title.

(d) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to pay or make reasonable provision to pay the partnership obligations for which they are personally liable under § 15-306 of this title.

(e) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under § 15-306 of this title.

(f) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(g) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

(h) A limited liability partnership which has dissolved (i) shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability partnership, (ii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability partnership which is the subject of a pending action, suit or proceeding to which the limited liability partnership is a party and (iii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability partnership or that have not arisen but that, based on facts known to the limited liability partnership, are likely to arise or to become known to the limited liability partnership within 10 years after the date of dissolution. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability partnership by reason of such person's actions in winding up the limited liability partnership.

(i) A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who knew at the time of the distribution that the distribution violated subsection (h) of this section, shall be liable to the limited liability partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A partner of a limited liability partnership who receives a distribution in violation of subsection (h) of this section, and who did not know at the time of the distribution that the distribution violated subsection (h) of this section, shall not be liable for the amount of the distribution. Subject to subsection (j) of this section, this subsection shall not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise agreed, a partner of a limited liability partnership who receives a distribution from a limited liability partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(k) Section 15-309 of this chapter shall not apply to a distribution to which this section applies.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 23, 24.;






Subchapter IX Conversion; Merger; Domestication; and Transfer

§ 15-901. Conversion of certain entities to a domestic partnership

(a) As used in this section and in § 15-105 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a limited partnership (including a limited liability limited partnership), a foreign partnership or a limited liability company.

(b) Any other entity may convert to a domestic partnership (including a limited liability partnership) by complying with subsection (h) of this section and filing with the Secretary of State in accordance with § 15-105 of this title:

(1) A certificate of conversion to partnership that has been executed in accordance with § 15-105 of this title;

(2) A statement of partnership existence that complies with § 15-303 of this title and has been executed in accordance with § 15-105 of this title; and

(3) In the case of a conversion to a limited liability partnership, a statement of qualification in accordance with § 15-1001(c) of this title.

Each of the certificate and statements required by this subsection (b) shall be filed simultaneously with the Secretary of State and, if such certificate and statements are not to become effective upon their filing as permitted by § 15-105(h) of this title, then such certificate and each such statement shall provide for the same effective date or time in accordance with § 15-105(h) of this title.

(c) The certificate of conversion to partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to partnership;

(3) The name of the partnership as set forth in its statement of partnership existence filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a partnership if it is not to be effective upon the filing of the certificate of conversion to partnership and the statement of partnership existence; and

(5) In the case of a conversion to a limited liability partnership, that the partnership agreement of the partnership states that the partnership shall be a limited liability partnership.

(d) Upon the filing with the Secretary of State of the certificate of conversion to partnership, the statement of partnership existence and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to partnership, the statement of partnership existence and the statement of qualification (if applicable), the other entity shall be converted into a domestic partnership (including a limited liability partnership, if applicable) and the partnership shall thereafter be subject to all of the provisions of this chapter, except that the existence of the partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic partnership (including a limited liability partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic partnership to which such other entity has converted and shall be the property of such domestic partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When another entity has been converted to a domestic partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the domestic partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic partnership.

(h) Prior to filing a certificate of conversion to partnership with the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in the event the continuing domestic partnership is not a limited liability partnership, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a partner of the partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic partnership may be exchanged for or converted into cash, property, rights or securities of or interests in such domestic partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another domestic partnership or other entity, may remain outstanding or may be canceled.

(j) In connection with the conversion of any other entity to a domestic partnership (including a limited liability partnership), a person is admitted as a partner of the partnership as provided in the partnership agreement. For the purpose of § 15-306(b) of this title, a person who, at the effective time or date of the conversion of any other entity to a domestic partnership (including a limited liability partnership), is a partner of the partnership, shall be deemed admitted as a partner of the partnership at the effective date or time of such conversion.

(k) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, another entity to the State of Delaware by any other means provided for in a document, instrument, agreement or other writing, including by the amendment of any such document, instrument, agreement or other writing, or by applicable law.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 25-27; 73 Del. Laws, c. 85, § 13; 73 Del. Laws, c. 329, § 14; 74 Del. Laws, c. 103, § 9; 74 Del. Laws, c. 266, § 7; 75 Del. Laws, c. 50, §§ 12-21; 75 Del. Laws, c. 416, §§ 7, 8; 76 Del. Laws, c. 106, § 11; 77 Del. Laws, c. 59, § 10; 78 Del. Laws, c. 98, § 9; 78 Del. Laws, c. 271, § 4; 79 Del. Laws, c. 75, § 2.;

§ 15-902 Merger or consolidation.

(a) As used in this section and in § 15-105 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or an unincorporated business or entity, including a limited liability company, a limited partnership (including a limited liability limited partnership) and a foreign partnership, but excluding a domestic partnership. As used in this section and in § 15-120 of this title, "plan of merger'' means a writing approved by a domestic partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (m) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic partnerships may merge or consolidate with or into 1 or more domestic partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic partnership or other business entity as the agreement shall provide being the surviving or resulting domestic partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic partnership which is to merge or consolidate by all of its partners. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in a domestic partnership or other business entity which is not the surviving or resulting domestic partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (m) of this section, if a domestic partnership is merging or consolidating under this section, (i) if the domestic partnership has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence and (ii) the domestic partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 partner or by 1 or more authorized persons on behalf of the domestic partnership when it is the surviving or resulting entity with the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic partnership or other business entity;

(4) In the case of a merger in which a domestic partnership is the surviving entity, such amendments, if any, to the statement of partnership existence of the surviving domestic partnership (and in the case of a surviving domestic partnership that is a limited liability partnership, to the statement of qualification of such surviving domestic partnership) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic partnership or other business entity, on request and without cost, to any partner of any domestic partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not formed, organized or created under the laws of the State of Delaware, a statement that such surviving or resulting entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-113(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of each process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-113(b) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation which occurred prior to the effective date of this chapter shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (m) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing with the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a statement of cancellation of the statement of partnership existence (and if applicable the statement of qualification) for a domestic partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the statement of partnership existence (and if applicable to the statement of qualification) of the domestic partnership, and the domestic partnership shall not be required to take any further action to amend its statement of partnership existence (or if applicable its statement of qualification) under § 15-105 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a domestic partnership if it is the surviving or resulting partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent domestic partnership to the merger or consolidation (including a domestic partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting domestic partnership.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic partnerships and other business entities, shall be vested in the surviving or resulting domestic partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic partnership or other business entity as they were of each of the domestic partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic partnership, including a domestic partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic partnership to wind up its affairs under subchapter VIII of this chapter of this title or pay its liabilities and distribute its assets under subchapter VIII of this chapter of this title, and the merger or consolidation shall not constitute a dissolution of such partnership.

(i) Except as provided by agreement with a person to whom a partner of a domestic partnership is obligated, a merger or consolidation of a domestic partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a partner of a domestic partnership which is merging or consolidating.

(j) If a domestic partnership is a constituent party to a merger or consolidation that shall have become effective, but the domestic partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a partner of such domestic partnership may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the surviving entity of the merger or consolidation unless:

(1) The claim is for an obligation of the domestic partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust the assets of the domestic partnership that was not the surviving or resulting entity of the merger or consolidation;

(iv) The partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation; or

(v) A court grants permission to the judgment creditor to levy execution against the assets of the partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A person is admitted as a partner of a surviving or resulting domestic partnership pursuant to a merger or consolidation approved in accordance with subsection (b) of this section as provided in the partnership agreement of the surviving or resulting domestic partnership or in the agreement of merger or consolidation or the plan of merger, and in the event of any inconsistency, the terms of the agreement of merger or consolidation or the plan of merger shall control. A person is admitted as a partner of a domestic partnership pursuant to a merger or consolidation in which such domestic partnership is not the surviving or resulting domestic partnership in the merger or consolidation as provided in the partnership agreement of such domestic partnership.

(l) A partnership agreement may provide that a domestic partnership shall not have the power to merge or consolidate as set forth in this section.

(m) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic partnership is causing a merger under this subsection, the domestic partnership shall file a certificate of ownership and merger executed by at least 1 partner or by 1 or more authorized persons on behalf of the domestic partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic partnership's partnership agreement and this chapter, and if the domestic partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a partner in a surviving domestic partnership (other than a limited liability partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 28; 73 Del. Laws, c. 85, §§ 14, 15; 73 Del. Laws, c. 329, § 15; 74 Del. Laws, c. 103, § 10; 74 Del. Laws, c. 266, §§ 8-10; 75 Del. Laws, c. 50, § 22; 76 Del. Laws, c. 106, §§ 12-14; 77 Del. Laws, c. 59, §§ 11-13; 77 Del. Laws, c. 289, §§ 11-18; 78 Del. Laws, c. 98, § 10; 78 Del. Laws, c. 271, § 5; 79 Del. Laws, c. 75, § 3.;

§ 15-903 Approval of conversion of a domestic partnership.

(a) Upon compliance with this section, a domestic partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a limited partnership (including a limited liability limited partnership), a foreign partnership or a limited liability company. If a domestic partnership is converting under this section to another business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware and has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence prior to or at the time of the filing of the certificate of conversion to non-Delaware entity.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the partnership and does not prohibit a conversion of the partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the partnership or a merger or consolidation that involves the partnership as a constituent party and does not prohibit a conversion of the partnership, the conversion shall be authorized by the approval by all the partners.

(c) Unless otherwise agreed, the conversion of a domestic partnership to another entity or business form pursuant to this section shall not require such partnership to wind up its affairs under subchapter VIII of this chapter or pay its liabilities and distribute its assets under subchapter VIII of this chapter, and the conversion shall not constitute a dissolution of such partnership. When a partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting partnership and the conversion shall constitute a continuation of the existence of the partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 15-105 of this title shall be filed in the office of the Secretary of State in accordance with § 15-105 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the partnership and, if it has been changed, the name under which its statement of partnership existence was originally filed;

(2) The date of the filing of its original statement of partnership existence with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the partnership arising while it was a partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-112(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-112(b) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the partnership has filed all documents and paid all fees required by this chapter, and thereupon the partnership shall cease to exist as a partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such partnership out of the State of Delaware.

(g) The conversion of a partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the partnership with respect to matters arising prior to such conversion.

(h) When a domestic partnership has been converted to another entity or business form pursuant to this section, the other entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domestic partnership. When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the domestic partnership that has converted, and all property, real, personal and mixed, and all debts due to such partnership, as well as all other things and causes of action belonging to such partnership, shall remain vested in the other entity or business form to which such partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such partnership shall be preserved unimpaired, and all debts, liabilities and duties of the domestic partnership that has converted shall remain attached to the other entity or business form to which such partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the domestic partnership that has converted, as well as the debts, liabilities and duties of such partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic partnership shall not have the power to convert as set forth in this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 29; 73 Del. Laws, c. 329, § 16; 74 Del. Laws, c. 103, § 11; 74 Del. Laws, c. 266, §§ 11, 12; 75 Del. Laws, c. 416, §§ 9-14; 76 Del. Laws, c. 106, § 15; 79 Del. Laws, c. 75, § 4.;

§ 15-904 Domestication of non-United States entities.

(a) As used in this section and in § 15-105 of this title, "non-United States entity'' means a foreign limited partnership (other than 1 formed under the laws of a state) (including a foreign limited liability limited partnership (other than 1 formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a partnership (including a limited liability partnership) in the State of Delaware by complying with subsection (g) of this section and filing with the Secretary of State in accordance with § 15-105 of this title:

(1) A certificate of partnership domestication that has been executed in accordance with § 15-105 of this title;

(2) A statement of partnership existence that complies with § 15-303 of this title and has been executed in accordance with § 15-105 of this title; and

(3) In the case of a domestication as a limited liability partnership, a statement of qualification in accordance with § 15-1001(c) of this title.

The certificate and the statements required by this subsection (b) of this section shall be filed simultaneously with the Secretary of State and, if such certificate and such statements are not to become effective upon their filing as permitted by § 15-105(h) of this title, then such certificate and such statements shall provide for the same effective date or time in accordance with § 15-105(h) of this title.

(c) The certificate of partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of partnership domestication;

(3) The name of the partnership as set forth in the statement of partnership existence filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a partnership if it is not to be effective upon the filing of the certificate of partnership domestication and the statement of partnership existence;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of partnership domestication;

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate; and

(7) In the case of a domestication as a limited liability partnership, that the partnership agreement of the partnership states that the partnership shall be a limited liability partnership.

(d) Upon the filing with the Secretary of State of the certificate of partnership domestication, the statement of partnership existence and the statement of qualification (if applicable) or upon the future effective date or time of the certificate of partnership domestication, the statement of partnership existence and the statement of qualification (if applicable), the non-United States entity shall be domesticated as a partnership (including a limited liability partnership, if applicable) in the State of Delaware and the partnership shall thereafter be subject to all of the provisions of this chapter, provided that the existence of the partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a partnership (including a limited liability partnership) in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the laws of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a partnership on that date.

(g) Prior to the filing of a certificate of partnership domestication with the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in the event the continuing domestic partnership is not a limited liability partnership, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a partner of the partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a domestic partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the domestic partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a domestic partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the domestic partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic partnership or other entity, may remain outstanding or may be canceled.

(k) In connection with the domestication of a non-United States entity as a domestic partnership (including a limited liability partnership), a person is admitted as a partner of the partnership as provided in the partnership agreement. For the purpose of § 15-306(b) of this title, a person who, at the effective time or date of the domestication of any non-United States entity as a domestic partnership (including a limited liability partnership), is a partner of the partnership, shall be deemed admitted as a partner of the partnership at the effective date or time of such domestication.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 30, 31; 73 Del. Laws, c. 85, §§ 16, 17; 74 Del. Laws, c. 103, § 12; 74 Del. Laws, c. 266, § 13; 75 Del. Laws, c. 50, §§ 23, 24; 75 Del. Laws, c. 416, §§ 15-21; 76 Del. Laws, c. 106, § 16; 77 Del. Laws, c. 59, § 14; 78 Del. Laws, c. 98, § 11; 78 Del. Laws, c. 271, §§ 6-9; 79 Del. Laws, c. 75, § 5.;

§ 15-905 Transfer or continuance of domestic partnerships.

(a) Upon compliance with the provisions of this section, any domestic partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a partnership in the State of Delaware. If a domestic partnership is transferring or domesticating or continuing under this section and has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence prior to or at the time of the filing of the certificate of transfer or certificate of transfer and domestic continuance.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by all the partners. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b) of this section, a certificate of transfer if the partnership's existence as a partnership of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the partnership's existence as a partnership in the State of Delaware is to continue, executed in accordance with § 15-105 of this title, shall be filed with the Secretary of State in accordance with § 15-105 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the partnership and, if it has been changed, the name under which its statement of partnership existence was originally filed;

(2) The date of the filing of its original statement of partnership existence with the Secretary of State;

(3) The jurisdiction to which the partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the partnership as a partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the partnership arising while it was a partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the partnership's registered agent without the written consent of the partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-113(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-113(b) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the partnership will continue to exist as a partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing with the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the partnership has filed all documents and paid all fees required by this chapter, and thereupon the partnership shall cease to exist as a partnership of the State. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section shall not require such partnership to wind up its affairs under subchapter VIII of this chapter or pay its liabilities and distribute its assets under subchapter VIII of this chapter and shall not be deemed to constitute a dissolution of such partnership.

(e) If a partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the partnership shall continue to exist as a partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the partnership, to the same extent as prior to such time. So long as a partnership continues to exist as a partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a domestic partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domestic partnership and shall constitute a continuation of the existence of such domestic partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a domestic partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the domestic partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such partnership, as well as all other things and causes of action belonging to such partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and the title to any real property vested by deed or otherwise in such partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such partnership shall be preserved unimpaired, and all debts, liabilities and duties of the domestic partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the domestic partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 32, 33; 73 Del. Laws, c. 85, § 18; 74 Del. Laws, c. 103, §§ 13-16; 74 Del. Laws, c. 266, §§ 14, 15; 75 Del. Laws, c. 50, § 25; 75 Del. Laws, c. 416, §§ 22-32; 76 Del. Laws, c. 106, §§ 17-19; 78 Del. Laws, c. 271, § 10; 79 Del. Laws, c. 75, § 6.;



§ 15-902. Merger or consolidation

(a) As used in this section and in § 15-105 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or an unincorporated business or entity, including a limited liability company, a limited partnership (including a limited liability limited partnership) and a foreign partnership, but excluding a domestic partnership. As used in this section and in § 15-120 of this title, "plan of merger'' means a writing approved by a domestic partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (m) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic partnerships may merge or consolidate with or into 1 or more domestic partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic partnership or other business entity as the agreement shall provide being the surviving or resulting domestic partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic partnership which is to merge or consolidate by all of its partners. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in a domestic partnership or other business entity which is not the surviving or resulting domestic partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (m) of this section, if a domestic partnership is merging or consolidating under this section, (i) if the domestic partnership has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence and (ii) the domestic partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 partner or by 1 or more authorized persons on behalf of the domestic partnership when it is the surviving or resulting entity with the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic partnership or other business entity;

(4) In the case of a merger in which a domestic partnership is the surviving entity, such amendments, if any, to the statement of partnership existence of the surviving domestic partnership (and in the case of a surviving domestic partnership that is a limited liability partnership, to the statement of qualification of such surviving domestic partnership) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic partnership or other business entity, on request and without cost, to any partner of any domestic partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not formed, organized or created under the laws of the State of Delaware, a statement that such surviving or resulting entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-113(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of each process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-113(b) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation which occurred prior to the effective date of this chapter shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (m) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing with the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a statement of cancellation of the statement of partnership existence (and if applicable the statement of qualification) for a domestic partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the statement of partnership existence (and if applicable to the statement of qualification) of the domestic partnership, and the domestic partnership shall not be required to take any further action to amend its statement of partnership existence (or if applicable its statement of qualification) under § 15-105 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a domestic partnership if it is the surviving or resulting partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent domestic partnership to the merger or consolidation (including a domestic partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting domestic partnership.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic partnerships and other business entities, shall be vested in the surviving or resulting domestic partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic partnership or other business entity as they were of each of the domestic partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic partnership, including a domestic partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic partnership to wind up its affairs under subchapter VIII of this chapter of this title or pay its liabilities and distribute its assets under subchapter VIII of this chapter of this title, and the merger or consolidation shall not constitute a dissolution of such partnership.

(i) Except as provided by agreement with a person to whom a partner of a domestic partnership is obligated, a merger or consolidation of a domestic partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a partner of a domestic partnership which is merging or consolidating.

(j) If a domestic partnership is a constituent party to a merger or consolidation that shall have become effective, but the domestic partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a partner of such domestic partnership may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the surviving entity of the merger or consolidation unless:

(1) The claim is for an obligation of the domestic partnership for which the partner is liable as provided in § 15-306 of this title and either:

(i) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(ii) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(iii) The partner has agreed that the creditor need not exhaust the assets of the domestic partnership that was not the surviving or resulting entity of the merger or consolidation;

(iv) The partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation; or

(v) A court grants permission to the judgment creditor to levy execution against the assets of the partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(2) Liability is imposed on the partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A person is admitted as a partner of a surviving or resulting domestic partnership pursuant to a merger or consolidation approved in accordance with subsection (b) of this section as provided in the partnership agreement of the surviving or resulting domestic partnership or in the agreement of merger or consolidation or the plan of merger, and in the event of any inconsistency, the terms of the agreement of merger or consolidation or the plan of merger shall control. A person is admitted as a partner of a domestic partnership pursuant to a merger or consolidation in which such domestic partnership is not the surviving or resulting domestic partnership in the merger or consolidation as provided in the partnership agreement of such domestic partnership.

(l) A partnership agreement may provide that a domestic partnership shall not have the power to merge or consolidate as set forth in this section.

(m) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic partnership is causing a merger under this subsection, the domestic partnership shall file a certificate of ownership and merger executed by at least 1 partner or by 1 or more authorized persons on behalf of the domestic partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic partnership's partnership agreement and this chapter, and if the domestic partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a partner in a surviving domestic partnership (other than a limited liability partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 28; 73 Del. Laws, c. 85, §§ 14, 15; 73 Del. Laws, c. 329, § 15; 74 Del. Laws, c. 103, § 10; 74 Del. Laws, c. 266, §§ 8-10; 75 Del. Laws, c. 50, § 22; 76 Del. Laws, c. 106, §§ 12-14; 77 Del. Laws, c. 59, §§ 11-13; 77 Del. Laws, c. 289, §§ 11-18; 78 Del. Laws, c. 98, § 10; 78 Del. Laws, c. 271, § 5; 79 Del. Laws, c. 75, § 3.;

§ 15-903 Approval of conversion of a domestic partnership.

(a) Upon compliance with this section, a domestic partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a limited partnership (including a limited liability limited partnership), a foreign partnership or a limited liability company. If a domestic partnership is converting under this section to another business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware and has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence prior to or at the time of the filing of the certificate of conversion to non-Delaware entity.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the partnership and does not prohibit a conversion of the partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the partnership or a merger or consolidation that involves the partnership as a constituent party and does not prohibit a conversion of the partnership, the conversion shall be authorized by the approval by all the partners.

(c) Unless otherwise agreed, the conversion of a domestic partnership to another entity or business form pursuant to this section shall not require such partnership to wind up its affairs under subchapter VIII of this chapter or pay its liabilities and distribute its assets under subchapter VIII of this chapter, and the conversion shall not constitute a dissolution of such partnership. When a partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting partnership and the conversion shall constitute a continuation of the existence of the partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 15-105 of this title shall be filed in the office of the Secretary of State in accordance with § 15-105 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the partnership and, if it has been changed, the name under which its statement of partnership existence was originally filed;

(2) The date of the filing of its original statement of partnership existence with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the partnership arising while it was a partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-112(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-112(b) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the partnership has filed all documents and paid all fees required by this chapter, and thereupon the partnership shall cease to exist as a partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such partnership out of the State of Delaware.

(g) The conversion of a partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the partnership with respect to matters arising prior to such conversion.

(h) When a domestic partnership has been converted to another entity or business form pursuant to this section, the other entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domestic partnership. When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the domestic partnership that has converted, and all property, real, personal and mixed, and all debts due to such partnership, as well as all other things and causes of action belonging to such partnership, shall remain vested in the other entity or business form to which such partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such partnership shall be preserved unimpaired, and all debts, liabilities and duties of the domestic partnership that has converted shall remain attached to the other entity or business form to which such partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the domestic partnership that has converted, as well as the debts, liabilities and duties of such partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic partnership shall not have the power to convert as set forth in this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 29; 73 Del. Laws, c. 329, § 16; 74 Del. Laws, c. 103, § 11; 74 Del. Laws, c. 266, §§ 11, 12; 75 Del. Laws, c. 416, §§ 9-14; 76 Del. Laws, c. 106, § 15; 79 Del. Laws, c. 75, § 4.;

§ 15-904 Domestication of non-United States entities.

(a) As used in this section and in § 15-105 of this title, "non-United States entity'' means a foreign limited partnership (other than 1 formed under the laws of a state) (including a foreign limited liability limited partnership (other than 1 formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a partnership (including a limited liability partnership) in the State of Delaware by complying with subsection (g) of this section and filing with the Secretary of State in accordance with § 15-105 of this title:

(1) A certificate of partnership domestication that has been executed in accordance with § 15-105 of this title;

(2) A statement of partnership existence that complies with § 15-303 of this title and has been executed in accordance with § 15-105 of this title; and

(3) In the case of a domestication as a limited liability partnership, a statement of qualification in accordance with § 15-1001(c) of this title.

The certificate and the statements required by this subsection (b) of this section shall be filed simultaneously with the Secretary of State and, if such certificate and such statements are not to become effective upon their filing as permitted by § 15-105(h) of this title, then such certificate and such statements shall provide for the same effective date or time in accordance with § 15-105(h) of this title.

(c) The certificate of partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of partnership domestication;

(3) The name of the partnership as set forth in the statement of partnership existence filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a partnership if it is not to be effective upon the filing of the certificate of partnership domestication and the statement of partnership existence;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of partnership domestication;

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate; and

(7) In the case of a domestication as a limited liability partnership, that the partnership agreement of the partnership states that the partnership shall be a limited liability partnership.

(d) Upon the filing with the Secretary of State of the certificate of partnership domestication, the statement of partnership existence and the statement of qualification (if applicable) or upon the future effective date or time of the certificate of partnership domestication, the statement of partnership existence and the statement of qualification (if applicable), the non-United States entity shall be domesticated as a partnership (including a limited liability partnership, if applicable) in the State of Delaware and the partnership shall thereafter be subject to all of the provisions of this chapter, provided that the existence of the partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a partnership (including a limited liability partnership) in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the laws of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a partnership on that date.

(g) Prior to the filing of a certificate of partnership domestication with the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in the event the continuing domestic partnership is not a limited liability partnership, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a partner of the partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a domestic partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the domestic partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a domestic partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the domestic partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic partnership or other entity, may remain outstanding or may be canceled.

(k) In connection with the domestication of a non-United States entity as a domestic partnership (including a limited liability partnership), a person is admitted as a partner of the partnership as provided in the partnership agreement. For the purpose of § 15-306(b) of this title, a person who, at the effective time or date of the domestication of any non-United States entity as a domestic partnership (including a limited liability partnership), is a partner of the partnership, shall be deemed admitted as a partner of the partnership at the effective date or time of such domestication.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 30, 31; 73 Del. Laws, c. 85, §§ 16, 17; 74 Del. Laws, c. 103, § 12; 74 Del. Laws, c. 266, § 13; 75 Del. Laws, c. 50, §§ 23, 24; 75 Del. Laws, c. 416, §§ 15-21; 76 Del. Laws, c. 106, § 16; 77 Del. Laws, c. 59, § 14; 78 Del. Laws, c. 98, § 11; 78 Del. Laws, c. 271, §§ 6-9; 79 Del. Laws, c. 75, § 5.;

§ 15-905 Transfer or continuance of domestic partnerships.

(a) Upon compliance with the provisions of this section, any domestic partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a partnership in the State of Delaware. If a domestic partnership is transferring or domesticating or continuing under this section and has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence prior to or at the time of the filing of the certificate of transfer or certificate of transfer and domestic continuance.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by all the partners. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b) of this section, a certificate of transfer if the partnership's existence as a partnership of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the partnership's existence as a partnership in the State of Delaware is to continue, executed in accordance with § 15-105 of this title, shall be filed with the Secretary of State in accordance with § 15-105 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the partnership and, if it has been changed, the name under which its statement of partnership existence was originally filed;

(2) The date of the filing of its original statement of partnership existence with the Secretary of State;

(3) The jurisdiction to which the partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the partnership as a partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the partnership arising while it was a partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the partnership's registered agent without the written consent of the partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-113(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-113(b) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the partnership will continue to exist as a partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing with the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the partnership has filed all documents and paid all fees required by this chapter, and thereupon the partnership shall cease to exist as a partnership of the State. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section shall not require such partnership to wind up its affairs under subchapter VIII of this chapter or pay its liabilities and distribute its assets under subchapter VIII of this chapter and shall not be deemed to constitute a dissolution of such partnership.

(e) If a partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the partnership shall continue to exist as a partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the partnership, to the same extent as prior to such time. So long as a partnership continues to exist as a partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a domestic partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domestic partnership and shall constitute a continuation of the existence of such domestic partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a domestic partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the domestic partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such partnership, as well as all other things and causes of action belonging to such partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and the title to any real property vested by deed or otherwise in such partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such partnership shall be preserved unimpaired, and all debts, liabilities and duties of the domestic partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the domestic partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 32, 33; 73 Del. Laws, c. 85, § 18; 74 Del. Laws, c. 103, §§ 13-16; 74 Del. Laws, c. 266, §§ 14, 15; 75 Del. Laws, c. 50, § 25; 75 Del. Laws, c. 416, §§ 22-32; 76 Del. Laws, c. 106, §§ 17-19; 78 Del. Laws, c. 271, § 10; 79 Del. Laws, c. 75, § 6.;



§ 15-903. Approval of conversion of a domestic partnership

(a) Upon compliance with this section, a domestic partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a limited partnership (including a limited liability limited partnership), a foreign partnership or a limited liability company. If a domestic partnership is converting under this section to another business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware and has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence prior to or at the time of the filing of the certificate of conversion to non-Delaware entity.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the partnership and does not prohibit a conversion of the partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the partnership or a merger or consolidation that involves the partnership as a constituent party and does not prohibit a conversion of the partnership, the conversion shall be authorized by the approval by all the partners.

(c) Unless otherwise agreed, the conversion of a domestic partnership to another entity or business form pursuant to this section shall not require such partnership to wind up its affairs under subchapter VIII of this chapter or pay its liabilities and distribute its assets under subchapter VIII of this chapter, and the conversion shall not constitute a dissolution of such partnership. When a partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting partnership and the conversion shall constitute a continuation of the existence of the partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 15-105 of this title shall be filed in the office of the Secretary of State in accordance with § 15-105 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the partnership and, if it has been changed, the name under which its statement of partnership existence was originally filed;

(2) The date of the filing of its original statement of partnership existence with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the partnership arising while it was a partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-112(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-112(b) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the partnership has filed all documents and paid all fees required by this chapter, and thereupon the partnership shall cease to exist as a partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such partnership out of the State of Delaware.

(g) The conversion of a partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the partnership with respect to matters arising prior to such conversion.

(h) When a domestic partnership has been converted to another entity or business form pursuant to this section, the other entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domestic partnership. When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the domestic partnership that has converted, and all property, real, personal and mixed, and all debts due to such partnership, as well as all other things and causes of action belonging to such partnership, shall remain vested in the other entity or business form to which such partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such partnership shall be preserved unimpaired, and all debts, liabilities and duties of the domestic partnership that has converted shall remain attached to the other entity or business form to which such partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the domestic partnership that has converted, as well as the debts, liabilities and duties of such partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic partnership shall not have the power to convert as set forth in this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, § 29; 73 Del. Laws, c. 329, § 16; 74 Del. Laws, c. 103, § 11; 74 Del. Laws, c. 266, §§ 11, 12; 75 Del. Laws, c. 416, §§ 9-14; 76 Del. Laws, c. 106, § 15; 79 Del. Laws, c. 75, § 4.;

§ 15-904 Domestication of non-United States entities.

(a) As used in this section and in § 15-105 of this title, "non-United States entity'' means a foreign limited partnership (other than 1 formed under the laws of a state) (including a foreign limited liability limited partnership (other than 1 formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a partnership (including a limited liability partnership) in the State of Delaware by complying with subsection (g) of this section and filing with the Secretary of State in accordance with § 15-105 of this title:

(1) A certificate of partnership domestication that has been executed in accordance with § 15-105 of this title;

(2) A statement of partnership existence that complies with § 15-303 of this title and has been executed in accordance with § 15-105 of this title; and

(3) In the case of a domestication as a limited liability partnership, a statement of qualification in accordance with § 15-1001(c) of this title.

The certificate and the statements required by this subsection (b) of this section shall be filed simultaneously with the Secretary of State and, if such certificate and such statements are not to become effective upon their filing as permitted by § 15-105(h) of this title, then such certificate and such statements shall provide for the same effective date or time in accordance with § 15-105(h) of this title.

(c) The certificate of partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of partnership domestication;

(3) The name of the partnership as set forth in the statement of partnership existence filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a partnership if it is not to be effective upon the filing of the certificate of partnership domestication and the statement of partnership existence;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of partnership domestication;

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate; and

(7) In the case of a domestication as a limited liability partnership, that the partnership agreement of the partnership states that the partnership shall be a limited liability partnership.

(d) Upon the filing with the Secretary of State of the certificate of partnership domestication, the statement of partnership existence and the statement of qualification (if applicable) or upon the future effective date or time of the certificate of partnership domestication, the statement of partnership existence and the statement of qualification (if applicable), the non-United States entity shall be domesticated as a partnership (including a limited liability partnership, if applicable) in the State of Delaware and the partnership shall thereafter be subject to all of the provisions of this chapter, provided that the existence of the partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a partnership (including a limited liability partnership) in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the laws of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a partnership on that date.

(g) Prior to the filing of a certificate of partnership domestication with the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in the event the continuing domestic partnership is not a limited liability partnership, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a partner of the partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a domestic partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the domestic partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a domestic partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the domestic partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic partnership or other entity, may remain outstanding or may be canceled.

(k) In connection with the domestication of a non-United States entity as a domestic partnership (including a limited liability partnership), a person is admitted as a partner of the partnership as provided in the partnership agreement. For the purpose of § 15-306(b) of this title, a person who, at the effective time or date of the domestication of any non-United States entity as a domestic partnership (including a limited liability partnership), is a partner of the partnership, shall be deemed admitted as a partner of the partnership at the effective date or time of such domestication.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 30, 31; 73 Del. Laws, c. 85, §§ 16, 17; 74 Del. Laws, c. 103, § 12; 74 Del. Laws, c. 266, § 13; 75 Del. Laws, c. 50, §§ 23, 24; 75 Del. Laws, c. 416, §§ 15-21; 76 Del. Laws, c. 106, § 16; 77 Del. Laws, c. 59, § 14; 78 Del. Laws, c. 98, § 11; 78 Del. Laws, c. 271, §§ 6-9; 79 Del. Laws, c. 75, § 5.;

§ 15-905 Transfer or continuance of domestic partnerships.

(a) Upon compliance with the provisions of this section, any domestic partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a partnership in the State of Delaware. If a domestic partnership is transferring or domesticating or continuing under this section and has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence prior to or at the time of the filing of the certificate of transfer or certificate of transfer and domestic continuance.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by all the partners. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b) of this section, a certificate of transfer if the partnership's existence as a partnership of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the partnership's existence as a partnership in the State of Delaware is to continue, executed in accordance with § 15-105 of this title, shall be filed with the Secretary of State in accordance with § 15-105 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the partnership and, if it has been changed, the name under which its statement of partnership existence was originally filed;

(2) The date of the filing of its original statement of partnership existence with the Secretary of State;

(3) The jurisdiction to which the partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the partnership as a partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the partnership arising while it was a partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the partnership's registered agent without the written consent of the partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-113(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-113(b) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the partnership will continue to exist as a partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing with the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the partnership has filed all documents and paid all fees required by this chapter, and thereupon the partnership shall cease to exist as a partnership of the State. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section shall not require such partnership to wind up its affairs under subchapter VIII of this chapter or pay its liabilities and distribute its assets under subchapter VIII of this chapter and shall not be deemed to constitute a dissolution of such partnership.

(e) If a partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the partnership shall continue to exist as a partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the partnership, to the same extent as prior to such time. So long as a partnership continues to exist as a partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a domestic partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domestic partnership and shall constitute a continuation of the existence of such domestic partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a domestic partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the domestic partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such partnership, as well as all other things and causes of action belonging to such partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and the title to any real property vested by deed or otherwise in such partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such partnership shall be preserved unimpaired, and all debts, liabilities and duties of the domestic partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the domestic partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 32, 33; 73 Del. Laws, c. 85, § 18; 74 Del. Laws, c. 103, §§ 13-16; 74 Del. Laws, c. 266, §§ 14, 15; 75 Del. Laws, c. 50, § 25; 75 Del. Laws, c. 416, §§ 22-32; 76 Del. Laws, c. 106, §§ 17-19; 78 Del. Laws, c. 271, § 10; 79 Del. Laws, c. 75, § 6.;



§ 15-904. Domestication of non-United States entities

(a) As used in this section and in § 15-105 of this title, "non-United States entity'' means a foreign limited partnership (other than 1 formed under the laws of a state) (including a foreign limited liability limited partnership (other than 1 formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a partnership (including a limited liability partnership) in the State of Delaware by complying with subsection (g) of this section and filing with the Secretary of State in accordance with § 15-105 of this title:

(1) A certificate of partnership domestication that has been executed in accordance with § 15-105 of this title;

(2) A statement of partnership existence that complies with § 15-303 of this title and has been executed in accordance with § 15-105 of this title; and

(3) In the case of a domestication as a limited liability partnership, a statement of qualification in accordance with § 15-1001(c) of this title.

The certificate and the statements required by this subsection (b) of this section shall be filed simultaneously with the Secretary of State and, if such certificate and such statements are not to become effective upon their filing as permitted by § 15-105(h) of this title, then such certificate and such statements shall provide for the same effective date or time in accordance with § 15-105(h) of this title.

(c) The certificate of partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of partnership domestication;

(3) The name of the partnership as set forth in the statement of partnership existence filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a partnership if it is not to be effective upon the filing of the certificate of partnership domestication and the statement of partnership existence;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of partnership domestication;

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate; and

(7) In the case of a domestication as a limited liability partnership, that the partnership agreement of the partnership states that the partnership shall be a limited liability partnership.

(d) Upon the filing with the Secretary of State of the certificate of partnership domestication, the statement of partnership existence and the statement of qualification (if applicable) or upon the future effective date or time of the certificate of partnership domestication, the statement of partnership existence and the statement of qualification (if applicable), the non-United States entity shall be domesticated as a partnership (including a limited liability partnership, if applicable) in the State of Delaware and the partnership shall thereafter be subject to all of the provisions of this chapter, provided that the existence of the partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a partnership (including a limited liability partnership) in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the laws of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a partnership on that date.

(g) Prior to the filing of a certificate of partnership domestication with the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in the event the continuing domestic partnership is not a limited liability partnership, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a partner of the partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a domestic partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the domestic partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a domestic partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the domestic partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic partnership or other entity, may remain outstanding or may be canceled.

(k) In connection with the domestication of a non-United States entity as a domestic partnership (including a limited liability partnership), a person is admitted as a partner of the partnership as provided in the partnership agreement. For the purpose of § 15-306(b) of this title, a person who, at the effective time or date of the domestication of any non-United States entity as a domestic partnership (including a limited liability partnership), is a partner of the partnership, shall be deemed admitted as a partner of the partnership at the effective date or time of such domestication.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 30, 31; 73 Del. Laws, c. 85, §§ 16, 17; 74 Del. Laws, c. 103, § 12; 74 Del. Laws, c. 266, § 13; 75 Del. Laws, c. 50, §§ 23, 24; 75 Del. Laws, c. 416, §§ 15-21; 76 Del. Laws, c. 106, § 16; 77 Del. Laws, c. 59, § 14; 78 Del. Laws, c. 98, § 11; 78 Del. Laws, c. 271, §§ 6-9; 79 Del. Laws, c. 75, § 5.;

§ 15-905 Transfer or continuance of domestic partnerships.

(a) Upon compliance with the provisions of this section, any domestic partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a partnership in the State of Delaware. If a domestic partnership is transferring or domesticating or continuing under this section and has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence prior to or at the time of the filing of the certificate of transfer or certificate of transfer and domestic continuance.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by all the partners. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b) of this section, a certificate of transfer if the partnership's existence as a partnership of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the partnership's existence as a partnership in the State of Delaware is to continue, executed in accordance with § 15-105 of this title, shall be filed with the Secretary of State in accordance with § 15-105 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the partnership and, if it has been changed, the name under which its statement of partnership existence was originally filed;

(2) The date of the filing of its original statement of partnership existence with the Secretary of State;

(3) The jurisdiction to which the partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the partnership as a partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the partnership arising while it was a partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the partnership's registered agent without the written consent of the partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-113(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-113(b) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the partnership will continue to exist as a partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing with the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the partnership has filed all documents and paid all fees required by this chapter, and thereupon the partnership shall cease to exist as a partnership of the State. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section shall not require such partnership to wind up its affairs under subchapter VIII of this chapter or pay its liabilities and distribute its assets under subchapter VIII of this chapter and shall not be deemed to constitute a dissolution of such partnership.

(e) If a partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the partnership shall continue to exist as a partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the partnership, to the same extent as prior to such time. So long as a partnership continues to exist as a partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a domestic partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domestic partnership and shall constitute a continuation of the existence of such domestic partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a domestic partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the domestic partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such partnership, as well as all other things and causes of action belonging to such partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and the title to any real property vested by deed or otherwise in such partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such partnership shall be preserved unimpaired, and all debts, liabilities and duties of the domestic partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the domestic partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 32, 33; 73 Del. Laws, c. 85, § 18; 74 Del. Laws, c. 103, §§ 13-16; 74 Del. Laws, c. 266, §§ 14, 15; 75 Del. Laws, c. 50, § 25; 75 Del. Laws, c. 416, §§ 22-32; 76 Del. Laws, c. 106, §§ 17-19; 78 Del. Laws, c. 271, § 10; 79 Del. Laws, c. 75, § 6.;



§ 15-905. Transfer or continuance of domestic partnerships

(a) Upon compliance with the provisions of this section, any domestic partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a partnership in the State of Delaware. If a domestic partnership is transferring or domesticating or continuing under this section and has not filed a statement of partnership existence, then the domestic partnership shall file a statement of partnership existence prior to or at the time of the filing of the certificate of transfer or certificate of transfer and domestic continuance.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by all the partners. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b) of this section, a certificate of transfer if the partnership's existence as a partnership of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the partnership's existence as a partnership in the State of Delaware is to continue, executed in accordance with § 15-105 of this title, shall be filed with the Secretary of State in accordance with § 15-105 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the partnership and, if it has been changed, the name under which its statement of partnership existence was originally filed;

(2) The date of the filing of its original statement of partnership existence with the Secretary of State;

(3) The jurisdiction to which the partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the partnership as a partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the partnership arising while it was a partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the partnership's registered agent without the written consent of the partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 15-113(b) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 15-113(b) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the partnership will continue to exist as a partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing with the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the partnership has filed all documents and paid all fees required by this chapter, and thereupon the partnership shall cease to exist as a partnership of the State. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a partnership out of the State of Delaware in accordance with this section shall not require such partnership to wind up its affairs under subchapter VIII of this chapter or pay its liabilities and distribute its assets under subchapter VIII of this chapter and shall not be deemed to constitute a dissolution of such partnership.

(e) If a partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the partnership shall continue to exist as a partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the partnership, to the same extent as prior to such time. So long as a partnership continues to exist as a partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a domestic partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domestic partnership and shall constitute a continuation of the existence of such domestic partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a domestic partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the domestic partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such partnership, as well as all other things and causes of action belonging to such partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and the title to any real property vested by deed or otherwise in such partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such partnership shall be preserved unimpaired, and all debts, liabilities and duties of the domestic partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the domestic partnership that has transferred, domesticated or continued, if and for so long as such domestic partnership continues its existence as a domestic partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the domestic partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

72 Del. Laws, c. 151, § 1; 72 Del. Laws, c. 390, §§ 32, 33; 73 Del. Laws, c. 85, § 18; 74 Del. Laws, c. 103, §§ 13-16; 74 Del. Laws, c. 266, §§ 14, 15; 75 Del. Laws, c. 50, § 25; 75 Del. Laws, c. 416, §§ 22-32; 76 Del. Laws, c. 106, §§ 17-19; 78 Del. Laws, c. 271, § 10; 79 Del. Laws, c. 75, § 6.;






Subchapter X Limited Liability Partnership

§ 15-1001. Statement of qualification of a domestic partnership

(a) A domestic partnership may be formed as, or may become, a limited liability partnership pursuant to this section.

(b) In order to form a limited liability partnership, the original partnership agreement of the partnership shall state that the partnership is formed as a limited liability partnership, and the partnership shall file a statement of qualification in accordance with subsection (c) of this section. In order for an existing partnership to become a limited liability partnership, the terms and conditions on which the partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement and, in the case of a partnership agreement that expressly considers obligations to contribute to the partnership, also the vote necessary to amend those provisions, and after such approval, the partnership shall file a statement of qualification in accordance with subsection (c) of this section.

(c) The statement of qualification must contain:

(1) The name of the partnership;

(2) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title;

(3) The number of partners of the partnership at the time of the effectiveness of the statement of qualification;

(4) A statement that the partnership elects to be a limited liability partnership; and

(5) The future effective date or time (which shall be a date or time certain) of the statement of qualification if it is not to be effective upon the filing of the statement of qualification.

(d) The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability partnership remains effective, regardless of changes in the partnership and regardless of cancellation of a statement of partnership existence for such partnership pursuant to the filing of a statement of cancellation to accomplish the cancellation of such statement of partnership existence or pursuant to § 15-1209(a) of this title, until the statement of qualification is canceled pursuant to § 15-105(d), § 15-111(d), or § 15-111(i)(4) of this title or revoked pursuant to § 15-1003 of this title.

(e) A partnership is a limited liability partnership if there has been substantial compliance with the requirements of this subchapter. The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under subsection (c) of this section.

(f) The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(g) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(h) If a person is included in the number of partners of a limited liability partnership set forth in a statement of qualification, a statement of foreign qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a partner of such limited liability partnership. The status of a partnership as a limited liability partnership and the liability of a partner of such limited liability partnership shall not be adversely affected if the number of partners stated in a statement of qualification, a statement of foreign qualification or an annual report is erroneously stated provided that the statement of qualification, the statement of foreign qualification or the annual report was filed in good faith.

(i) Notwithstanding anything in this chapter to the contrary, a domestic partnership having, or that but for its election in accordance with § 15-1206(c) of this chapter, would have had, on December 31, 2001, the status of a registered limited liability partnership under predecessor law, shall have the status of a limited liability partnership under this chapter as of January 1, 2002, and to the extent such partnership has not filed a statement of qualification pursuant to this section, the latest application or renewal application filed by such partnership under such predecessor law shall constitute a statement of qualification filed under this section.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 223, § 2; 75 Del. Laws, c. 50, §§ 26-29; 77 Del. Laws, c. 59, § 15; 78 Del. Laws, c. 98, § 12.;

§ 15-1002 Name.

The name of a limited liability partnership shall comply with § 15-108 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-1003 Annual report.

(a) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in the State of Delaware, shall file an annual report with the Secretary of State which contains:

(1) The name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed and the number of partners of the partnership as of the date of the filing of the annual report or, in the case of a delinquent annual report, the number of partners as of June 1 of the year such annual report was due; and

(2) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title.

(b) An annual report must be filed by June 1 of each year following the calendar year in which a statement of qualification filed by a partnership becomes effective or a foreign partnership becomes authorized to transact business in the State of Delaware.

(c) On or before March 31 of each year, the Secretary of State shall mail to each partnership at its registered office set forth in the last filed statement of qualification or statement of foreign qualification or annual report a notice specifying that the annual report together with applicable fees shall be due on June 1 of the current year and stating that the statement of qualification or statement of foreign qualification of the partnership shall be revoked unless such report is filed and such filing fee is paid on or before June 1 of the following year. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability partnership or foreign limited liability partnership which has not filed an annual report and paid the required filing fee pursuant to this section or with respect to any limited liability partnership or foreign limited liability partnership if its statement of qualification or statement of foreign qualification (as applicable) is canceled or revoked. The statement of qualification or statement of foreign qualification of any such partnership that fails to file such annual report or pay such required filing fee on or before June 1 of the following year shall be revoked.

(d) A revocation under subsection (c) of this section only affects a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

(e) A partnership whose statement of qualification or statement of foreign qualification has been revoked pursuant to subsection (c) of this section may apply to the Secretary of State for reinstatement after the effective date of the revocation. The application must state:

(1) The name of the partnership and the effective date of the revocation; and

(2) That the ground for revocation either did not exist or has been corrected.

(f) A reinstatement under subsection (e) relates back to and takes effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 223, § 3; 75 Del. Laws, c. 50, §§ 30, 31; 76 Del. Laws, c. 106, § 20; 78 Del. Laws, c. 271, § 11.;

§ 15-1004 Reinstatement of statement of qualification or statement of foreign qualification.

(a) A partnership whose statement of qualification or statement of foreign qualification has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification or statement of foreign qualification is to be reinstated; and

(2) That the partnership has obtained and designated a new registered agent as required by § 15-111(a) of this title and the name and address of such new registered agent and the address of the partnership's registered office in the State of Delaware.

(b) A cancellation of a partnership's statement of qualification or statement of foreign qualification pursuant to § 15-111(d) and (i)(4) of this title only affects a partnership's status as a limited liability partnership or a foreign limited liability partnership and is not an event of dissolution of the partnership.

(c) A reinstatement under subsection (a) of this section relates back to and takes effect as of the effective date of the cancellation, and the partnership's status as a limited liability partnership or a foreign limited liability partnership continues as if the cancellation had never occurred.

75 Del. Laws, c. 416, § 33.;



§ 15-1002. Name

The name of a limited liability partnership shall comply with § 15-108 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-1003 Annual report.

(a) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in the State of Delaware, shall file an annual report with the Secretary of State which contains:

(1) The name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed and the number of partners of the partnership as of the date of the filing of the annual report or, in the case of a delinquent annual report, the number of partners as of June 1 of the year such annual report was due; and

(2) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title.

(b) An annual report must be filed by June 1 of each year following the calendar year in which a statement of qualification filed by a partnership becomes effective or a foreign partnership becomes authorized to transact business in the State of Delaware.

(c) On or before March 31 of each year, the Secretary of State shall mail to each partnership at its registered office set forth in the last filed statement of qualification or statement of foreign qualification or annual report a notice specifying that the annual report together with applicable fees shall be due on June 1 of the current year and stating that the statement of qualification or statement of foreign qualification of the partnership shall be revoked unless such report is filed and such filing fee is paid on or before June 1 of the following year. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability partnership or foreign limited liability partnership which has not filed an annual report and paid the required filing fee pursuant to this section or with respect to any limited liability partnership or foreign limited liability partnership if its statement of qualification or statement of foreign qualification (as applicable) is canceled or revoked. The statement of qualification or statement of foreign qualification of any such partnership that fails to file such annual report or pay such required filing fee on or before June 1 of the following year shall be revoked.

(d) A revocation under subsection (c) of this section only affects a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

(e) A partnership whose statement of qualification or statement of foreign qualification has been revoked pursuant to subsection (c) of this section may apply to the Secretary of State for reinstatement after the effective date of the revocation. The application must state:

(1) The name of the partnership and the effective date of the revocation; and

(2) That the ground for revocation either did not exist or has been corrected.

(f) A reinstatement under subsection (e) relates back to and takes effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 223, § 3; 75 Del. Laws, c. 50, §§ 30, 31; 76 Del. Laws, c. 106, § 20; 78 Del. Laws, c. 271, § 11.;

§ 15-1004 Reinstatement of statement of qualification or statement of foreign qualification.

(a) A partnership whose statement of qualification or statement of foreign qualification has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification or statement of foreign qualification is to be reinstated; and

(2) That the partnership has obtained and designated a new registered agent as required by § 15-111(a) of this title and the name and address of such new registered agent and the address of the partnership's registered office in the State of Delaware.

(b) A cancellation of a partnership's statement of qualification or statement of foreign qualification pursuant to § 15-111(d) and (i)(4) of this title only affects a partnership's status as a limited liability partnership or a foreign limited liability partnership and is not an event of dissolution of the partnership.

(c) A reinstatement under subsection (a) of this section relates back to and takes effect as of the effective date of the cancellation, and the partnership's status as a limited liability partnership or a foreign limited liability partnership continues as if the cancellation had never occurred.

75 Del. Laws, c. 416, § 33.;



§ 15-1003. Annual report

(a) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in the State of Delaware, shall file an annual report with the Secretary of State which contains:

(1) The name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed and the number of partners of the partnership as of the date of the filing of the annual report or, in the case of a delinquent annual report, the number of partners as of June 1 of the year such annual report was due; and

(2) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title.

(b) An annual report must be filed by June 1 of each year following the calendar year in which a statement of qualification filed by a partnership becomes effective or a foreign partnership becomes authorized to transact business in the State of Delaware.

(c) On or before March 31 of each year, the Secretary of State shall mail to each partnership at its registered office set forth in the last filed statement of qualification or statement of foreign qualification or annual report a notice specifying that the annual report together with applicable fees shall be due on June 1 of the current year and stating that the statement of qualification or statement of foreign qualification of the partnership shall be revoked unless such report is filed and such filing fee is paid on or before June 1 of the following year. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability partnership or foreign limited liability partnership which has not filed an annual report and paid the required filing fee pursuant to this section or with respect to any limited liability partnership or foreign limited liability partnership if its statement of qualification or statement of foreign qualification (as applicable) is canceled or revoked. The statement of qualification or statement of foreign qualification of any such partnership that fails to file such annual report or pay such required filing fee on or before June 1 of the following year shall be revoked.

(d) A revocation under subsection (c) of this section only affects a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

(e) A partnership whose statement of qualification or statement of foreign qualification has been revoked pursuant to subsection (c) of this section may apply to the Secretary of State for reinstatement after the effective date of the revocation. The application must state:

(1) The name of the partnership and the effective date of the revocation; and

(2) That the ground for revocation either did not exist or has been corrected.

(f) A reinstatement under subsection (e) relates back to and takes effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 223, § 3; 75 Del. Laws, c. 50, §§ 30, 31; 76 Del. Laws, c. 106, § 20; 78 Del. Laws, c. 271, § 11.;

§ 15-1004 Reinstatement of statement of qualification or statement of foreign qualification.

(a) A partnership whose statement of qualification or statement of foreign qualification has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification or statement of foreign qualification is to be reinstated; and

(2) That the partnership has obtained and designated a new registered agent as required by § 15-111(a) of this title and the name and address of such new registered agent and the address of the partnership's registered office in the State of Delaware.

(b) A cancellation of a partnership's statement of qualification or statement of foreign qualification pursuant to § 15-111(d) and (i)(4) of this title only affects a partnership's status as a limited liability partnership or a foreign limited liability partnership and is not an event of dissolution of the partnership.

(c) A reinstatement under subsection (a) of this section relates back to and takes effect as of the effective date of the cancellation, and the partnership's status as a limited liability partnership or a foreign limited liability partnership continues as if the cancellation had never occurred.

75 Del. Laws, c. 416, § 33.;



§ 15-1004. Reinstatement of statement of qualification or statement of foreign qualification

(a) A partnership whose statement of qualification or statement of foreign qualification has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification or statement of foreign qualification is to be reinstated; and

(2) That the partnership has obtained and designated a new registered agent as required by § 15-111(a) of this title and the name and address of such new registered agent and the address of the partnership's registered office in the State of Delaware.

(b) A cancellation of a partnership's statement of qualification or statement of foreign qualification pursuant to § 15-111(d) and (i)(4) of this title only affects a partnership's status as a limited liability partnership or a foreign limited liability partnership and is not an event of dissolution of the partnership.

(c) A reinstatement under subsection (a) of this section relates back to and takes effect as of the effective date of the cancellation, and the partnership's status as a limited liability partnership or a foreign limited liability partnership continues as if the cancellation had never occurred.

75 Del. Laws, c. 416, § 33.;






Subchapter XI Foreign Limited Liability Partnership

§ 15-1101. Law governing foreign limited liability partnership

(a) The law under which a foreign limited liability partnership is formed governs relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(b) A foreign limited liability partnership may not be denied a statement of foreign qualification by reason of any difference between the law under which the partnership was formed and the law of the State of Delaware.

(c) A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in the State of Delaware as a limited liability partnership.

72 Del. Laws, c. 151, § 1.;

§ 15-1102 Statement of foreign qualification.

(a) Before doing business in the State of Delaware, a foreign limited liability partnership shall register with the Secretary of State by filing:

(1) A statement of foreign qualification which must contain:

a. The name of the foreign limited liability partnership which satisfies the requirements of the State or other jurisdiction under whose law it is formed and ends with the words "Registered Limited Liability Partnership'' or "Limited Liability Partnership,'' the abbreviation "R.L.L.P.'' or "L.L.P.'' or the designation "RLLP'' or "LLP'';

b. The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title;

c. The number of partners of the partnership; and

d. The future effective date or time (which shall be a date or time certain) of the statement of foreign qualification if it is not to be effective upon the filing of the statement of foreign qualification.

(2) A certificate, as of a date not earlier than 6 months prior to the filing date, issued by an authorized officer of the jurisdiction of its formation evidencing its existence. If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto.

(b) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or the future effective date or time specified in the statement of foreign qualification. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to § 15-105(d), § 15-111(d) or § 15-111(i)(4) of this title or revoked pursuant to § 15-1003 of this title.

(c) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on the future effective date or time specified in the amendment or cancellation.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 416, § 34; 77 Del. Laws, c. 289, § 19.;

§ 15-1103 Effect of failure to qualify.

(a) A foreign limited liability partnership doing business in the State of Delaware may not maintain an action or proceeding in the State of Delaware until it has in effect a statement of foreign qualification and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without such qualification.

(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in the State of Delaware or does not impair the right of any other party to a contract to maintain any action, suit or proceeding on the contract.

(c) A limitation on personal liability of a partner is not waived solely by doing business in the State of Delaware without a statement of foreign qualification having been filed.

(d) If a foreign limited liability partnership does business in the State of Delaware without a statement of foreign qualification having been filed, the Secretary of State is its agent for service of process with respect to a right of action arising out of the doing of business in the State of Delaware and service of process may be made in accordance with the procedures set forth in § 15-113 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-1104 Activities not constituting doing business.

(a) Activities of a foreign limited liability partnership in the State of Delaware which do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner in a partnership.

(c) This section does not apply in determining whether a foreign limited liability partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 32-37.;

§ 15-1105 Foreign limited liability partnerships doing business without having qualified; injunctions.

(a) The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability partnership has failed to register under this subchapter or if such foreign limited liability partnership's statement of foreign qualification contains false or misleading representations. The Attorney General shall, upon his or her own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited liability partnership is doing or has done business.

(b) Any foreign limited liability partnership doing business in the State of Delaware without first having registered shall pay to the Secretary of State a fee of $200 for each year or part thereof during which the foreign limited liability partnership failed to register in the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 15-1102. Statement of foreign qualification

(a) Before doing business in the State of Delaware, a foreign limited liability partnership shall register with the Secretary of State by filing:

(1) A statement of foreign qualification which must contain:

a. The name of the foreign limited liability partnership which satisfies the requirements of the State or other jurisdiction under whose law it is formed and ends with the words "Registered Limited Liability Partnership'' or "Limited Liability Partnership,'' the abbreviation "R.L.L.P.'' or "L.L.P.'' or the designation "RLLP'' or "LLP'';

b. The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 15-111 of this title;

c. The number of partners of the partnership; and

d. The future effective date or time (which shall be a date or time certain) of the statement of foreign qualification if it is not to be effective upon the filing of the statement of foreign qualification.

(2) A certificate, as of a date not earlier than 6 months prior to the filing date, issued by an authorized officer of the jurisdiction of its formation evidencing its existence. If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto.

(b) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or the future effective date or time specified in the statement of foreign qualification. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to § 15-105(d), § 15-111(d) or § 15-111(i)(4) of this title or revoked pursuant to § 15-1003 of this title.

(c) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on the future effective date or time specified in the amendment or cancellation.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 416, § 34; 77 Del. Laws, c. 289, § 19.;

§ 15-1103 Effect of failure to qualify.

(a) A foreign limited liability partnership doing business in the State of Delaware may not maintain an action or proceeding in the State of Delaware until it has in effect a statement of foreign qualification and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without such qualification.

(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in the State of Delaware or does not impair the right of any other party to a contract to maintain any action, suit or proceeding on the contract.

(c) A limitation on personal liability of a partner is not waived solely by doing business in the State of Delaware without a statement of foreign qualification having been filed.

(d) If a foreign limited liability partnership does business in the State of Delaware without a statement of foreign qualification having been filed, the Secretary of State is its agent for service of process with respect to a right of action arising out of the doing of business in the State of Delaware and service of process may be made in accordance with the procedures set forth in § 15-113 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-1104 Activities not constituting doing business.

(a) Activities of a foreign limited liability partnership in the State of Delaware which do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner in a partnership.

(c) This section does not apply in determining whether a foreign limited liability partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 32-37.;

§ 15-1105 Foreign limited liability partnerships doing business without having qualified; injunctions.

(a) The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability partnership has failed to register under this subchapter or if such foreign limited liability partnership's statement of foreign qualification contains false or misleading representations. The Attorney General shall, upon his or her own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited liability partnership is doing or has done business.

(b) Any foreign limited liability partnership doing business in the State of Delaware without first having registered shall pay to the Secretary of State a fee of $200 for each year or part thereof during which the foreign limited liability partnership failed to register in the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 15-1103. Effect of failure to qualify

(a) A foreign limited liability partnership doing business in the State of Delaware may not maintain an action or proceeding in the State of Delaware until it has in effect a statement of foreign qualification and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without such qualification.

(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in the State of Delaware or does not impair the right of any other party to a contract to maintain any action, suit or proceeding on the contract.

(c) A limitation on personal liability of a partner is not waived solely by doing business in the State of Delaware without a statement of foreign qualification having been filed.

(d) If a foreign limited liability partnership does business in the State of Delaware without a statement of foreign qualification having been filed, the Secretary of State is its agent for service of process with respect to a right of action arising out of the doing of business in the State of Delaware and service of process may be made in accordance with the procedures set forth in § 15-113 of this title.

72 Del. Laws, c. 151, § 1.;

§ 15-1104 Activities not constituting doing business.

(a) Activities of a foreign limited liability partnership in the State of Delaware which do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner in a partnership.

(c) This section does not apply in determining whether a foreign limited liability partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 32-37.;

§ 15-1105 Foreign limited liability partnerships doing business without having qualified; injunctions.

(a) The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability partnership has failed to register under this subchapter or if such foreign limited liability partnership's statement of foreign qualification contains false or misleading representations. The Attorney General shall, upon his or her own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited liability partnership is doing or has done business.

(b) Any foreign limited liability partnership doing business in the State of Delaware without first having registered shall pay to the Secretary of State a fee of $200 for each year or part thereof during which the foreign limited liability partnership failed to register in the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 15-1104. Activities not constituting doing business

(a) Activities of a foreign limited liability partnership in the State of Delaware which do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner in a partnership.

(c) This section does not apply in determining whether a foreign limited liability partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 32-37.;

§ 15-1105 Foreign limited liability partnerships doing business without having qualified; injunctions.

(a) The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability partnership has failed to register under this subchapter or if such foreign limited liability partnership's statement of foreign qualification contains false or misleading representations. The Attorney General shall, upon his or her own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited liability partnership is doing or has done business.

(b) Any foreign limited liability partnership doing business in the State of Delaware without first having registered shall pay to the Secretary of State a fee of $200 for each year or part thereof during which the foreign limited liability partnership failed to register in the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 15-1105. Foreign limited liability partnerships doing business without having qualified; injunctions

(a) The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability partnership has failed to register under this subchapter or if such foreign limited liability partnership's statement of foreign qualification contains false or misleading representations. The Attorney General shall, upon his or her own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited liability partnership is doing or has done business.

(b) Any foreign limited liability partnership doing business in the State of Delaware without first having registered shall pay to the Secretary of State a fee of $200 for each year or part thereof during which the foreign limited liability partnership failed to register in the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter XII Miscellaneous Provisions

§ 15-1201. Uniformity of application and construction

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter. Action validly taken pursuant to one provision of this chapter shall not be deemed invalid solely because it is identical or similar in substance to an action that could have been taken pursuant to some other provision of this chapter but fails to satisfy 1 or more requirements prescribed by such other provision.

72 Del. Laws, c. 151, § 1; 77 Del. Laws, c. 59, § 16.;

§ 15-1202 Short title.

This chapter may be cited as the "Delaware Revised Uniform Partnership Act.''

72 Del. Laws, c. 151, § 1.;

§ 15-1203 Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

72 Del. Laws, c. 151, § 1.;

§ 15-1204 Effective date.

This chapter takes effect January 1, 2000.

72 Del. Laws, c. 151, § 1.;

§ 15-1205 Repeals.

Except with respect to limited partnerships (see 6 Del. C. § 17-1105), effective January 1, 2002, the Delaware Uniform Partnership Law, 6 Del. C. §§ 1501-1553 is repealed.

72 Del. Laws, c. 151, § 1.;

§ 15-1206 Applicability.

(a) Before January 1, 2002, this chapter governs only a partnership formed:

(1) After the effective date of this chapter, except a partnership that is continuing the business of a dissolved partnership under 6 Del. C. § 1541; and

(2) Before the effective date of this chapter, that elects, as provided by subsection (c) of this section, to be governed by this chapter.

(b) On and after January 1, 2002, this chapter governs all partnerships.

(c) Before January 1, 2002, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within 1 year before the partnership's election to be governed by this chapter only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.

72 Del. Laws, c. 151, § 1.;

§ 15-1207 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of any statement or certificate, a fee in the amount of $200.

(2) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 15-109 of this title, a fee in the amount of $75.

(3) Upon the receipt for filing of a statement of qualification, a statement of foreign qualification or an annual report for a limited liability partnership or a foreign limited liability partnership, a fee in the amount of $200 for each partner, but in no event shall the fee payable for any year with respect to a limited liability partnership or a foreign limited liability partnership under this section be more than $120,000.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of a certificate under § 15-111(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 15-111(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 15-111(d) of this title, a fee in the amount of $2.00 for each partnership whose registered agent has resigned by such certificate.

(7) For preclearance of any document for filing, a fee in the amount of $250.

(8) For preparing and providing a written report of a record search, a fee in the amount of $50.

(9) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(2) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(10) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a partnership that only changes the registered office or registered agent and is specifically captioned as a certificate or statement of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(11) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in the Secretary of State's discretion permit the extension of credit for the fees required by this section upon such terms as the Secretary of State shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the Secretary of State may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 52, §§ 5-11; 77 Del. Laws, c. 78, §§ 3-11; 78 Del. Laws, c. 98, §§ 13, 14.;

§ 15-1208 Annual tax of partnership.

(a) Every partnership that has filed a statement of partnership existence shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a statement of partnership existence. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to the first day of June of each year, cause to be mailed to each partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any partnership to pay the annual tax to be paid hereunder on or before the first day of June in any year, such partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any partnership upon whom process against such partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 15-113 of this title in the case of a partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a partnership in the State of Delaware.

(h) A partnership that has ceased to be in good standing by reason of the failure to pay an annual tax shall be restored to and have the status of a partnership in good standing in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on his or her own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such partnership, unless and until such partnership shall have been restored to and have the status of a partnership in good standing in the State of Delaware.

(k) A partnership that has ceased to be in good standing in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such partnership has been restored to and has the status of a partnership in good standing in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such partnership on any right, claim or demand arising out of the transaction of business by such partnership after it has ceased to be in good standing in the State of Delaware until such partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such partnership or prevent such partnership from defending any action, suit, or proceeding in any court of the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 12; 76 Del. Laws, c. 287, § 1; 77 Del. Laws, c. 78, § 12; 79 Del. Laws, c. 212, § 1.;

§ 15-1209 Cancelation of statement of partnership existence for failure to pay annual tax.

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1202. Short title

This chapter may be cited as the "Delaware Revised Uniform Partnership Act.''

72 Del. Laws, c. 151, § 1.;

§ 15-1203 Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

72 Del. Laws, c. 151, § 1.;

§ 15-1204 Effective date.

This chapter takes effect January 1, 2000.

72 Del. Laws, c. 151, § 1.;

§ 15-1205 Repeals.

Except with respect to limited partnerships (see 6 Del. C. § 17-1105), effective January 1, 2002, the Delaware Uniform Partnership Law, 6 Del. C. §§ 1501-1553 is repealed.

72 Del. Laws, c. 151, § 1.;

§ 15-1206 Applicability.

(a) Before January 1, 2002, this chapter governs only a partnership formed:

(1) After the effective date of this chapter, except a partnership that is continuing the business of a dissolved partnership under 6 Del. C. § 1541; and

(2) Before the effective date of this chapter, that elects, as provided by subsection (c) of this section, to be governed by this chapter.

(b) On and after January 1, 2002, this chapter governs all partnerships.

(c) Before January 1, 2002, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within 1 year before the partnership's election to be governed by this chapter only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.

72 Del. Laws, c. 151, § 1.;

§ 15-1207 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of any statement or certificate, a fee in the amount of $200.

(2) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 15-109 of this title, a fee in the amount of $75.

(3) Upon the receipt for filing of a statement of qualification, a statement of foreign qualification or an annual report for a limited liability partnership or a foreign limited liability partnership, a fee in the amount of $200 for each partner, but in no event shall the fee payable for any year with respect to a limited liability partnership or a foreign limited liability partnership under this section be more than $120,000.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of a certificate under § 15-111(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 15-111(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 15-111(d) of this title, a fee in the amount of $2.00 for each partnership whose registered agent has resigned by such certificate.

(7) For preclearance of any document for filing, a fee in the amount of $250.

(8) For preparing and providing a written report of a record search, a fee in the amount of $50.

(9) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(2) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(10) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a partnership that only changes the registered office or registered agent and is specifically captioned as a certificate or statement of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(11) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in the Secretary of State's discretion permit the extension of credit for the fees required by this section upon such terms as the Secretary of State shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the Secretary of State may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 52, §§ 5-11; 77 Del. Laws, c. 78, §§ 3-11; 78 Del. Laws, c. 98, §§ 13, 14.;

§ 15-1208 Annual tax of partnership.

(a) Every partnership that has filed a statement of partnership existence shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a statement of partnership existence. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to the first day of June of each year, cause to be mailed to each partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any partnership to pay the annual tax to be paid hereunder on or before the first day of June in any year, such partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any partnership upon whom process against such partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 15-113 of this title in the case of a partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a partnership in the State of Delaware.

(h) A partnership that has ceased to be in good standing by reason of the failure to pay an annual tax shall be restored to and have the status of a partnership in good standing in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on his or her own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such partnership, unless and until such partnership shall have been restored to and have the status of a partnership in good standing in the State of Delaware.

(k) A partnership that has ceased to be in good standing in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such partnership has been restored to and has the status of a partnership in good standing in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such partnership on any right, claim or demand arising out of the transaction of business by such partnership after it has ceased to be in good standing in the State of Delaware until such partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such partnership or prevent such partnership from defending any action, suit, or proceeding in any court of the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 12; 76 Del. Laws, c. 287, § 1; 77 Del. Laws, c. 78, § 12; 79 Del. Laws, c. 212, § 1.;

§ 15-1209 Cancelation of statement of partnership existence for failure to pay annual tax.

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1203. Severability clause

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

72 Del. Laws, c. 151, § 1.;

§ 15-1204 Effective date.

This chapter takes effect January 1, 2000.

72 Del. Laws, c. 151, § 1.;

§ 15-1205 Repeals.

Except with respect to limited partnerships (see 6 Del. C. § 17-1105), effective January 1, 2002, the Delaware Uniform Partnership Law, 6 Del. C. §§ 1501-1553 is repealed.

72 Del. Laws, c. 151, § 1.;

§ 15-1206 Applicability.

(a) Before January 1, 2002, this chapter governs only a partnership formed:

(1) After the effective date of this chapter, except a partnership that is continuing the business of a dissolved partnership under 6 Del. C. § 1541; and

(2) Before the effective date of this chapter, that elects, as provided by subsection (c) of this section, to be governed by this chapter.

(b) On and after January 1, 2002, this chapter governs all partnerships.

(c) Before January 1, 2002, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within 1 year before the partnership's election to be governed by this chapter only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.

72 Del. Laws, c. 151, § 1.;

§ 15-1207 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of any statement or certificate, a fee in the amount of $200.

(2) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 15-109 of this title, a fee in the amount of $75.

(3) Upon the receipt for filing of a statement of qualification, a statement of foreign qualification or an annual report for a limited liability partnership or a foreign limited liability partnership, a fee in the amount of $200 for each partner, but in no event shall the fee payable for any year with respect to a limited liability partnership or a foreign limited liability partnership under this section be more than $120,000.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of a certificate under § 15-111(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 15-111(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 15-111(d) of this title, a fee in the amount of $2.00 for each partnership whose registered agent has resigned by such certificate.

(7) For preclearance of any document for filing, a fee in the amount of $250.

(8) For preparing and providing a written report of a record search, a fee in the amount of $50.

(9) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(2) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(10) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a partnership that only changes the registered office or registered agent and is specifically captioned as a certificate or statement of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(11) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in the Secretary of State's discretion permit the extension of credit for the fees required by this section upon such terms as the Secretary of State shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the Secretary of State may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 52, §§ 5-11; 77 Del. Laws, c. 78, §§ 3-11; 78 Del. Laws, c. 98, §§ 13, 14.;

§ 15-1208 Annual tax of partnership.

(a) Every partnership that has filed a statement of partnership existence shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a statement of partnership existence. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to the first day of June of each year, cause to be mailed to each partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any partnership to pay the annual tax to be paid hereunder on or before the first day of June in any year, such partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any partnership upon whom process against such partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 15-113 of this title in the case of a partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a partnership in the State of Delaware.

(h) A partnership that has ceased to be in good standing by reason of the failure to pay an annual tax shall be restored to and have the status of a partnership in good standing in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on his or her own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such partnership, unless and until such partnership shall have been restored to and have the status of a partnership in good standing in the State of Delaware.

(k) A partnership that has ceased to be in good standing in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such partnership has been restored to and has the status of a partnership in good standing in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such partnership on any right, claim or demand arising out of the transaction of business by such partnership after it has ceased to be in good standing in the State of Delaware until such partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such partnership or prevent such partnership from defending any action, suit, or proceeding in any court of the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 12; 76 Del. Laws, c. 287, § 1; 77 Del. Laws, c. 78, § 12; 79 Del. Laws, c. 212, § 1.;

§ 15-1209 Cancelation of statement of partnership existence for failure to pay annual tax.

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1204. Effective date

This chapter takes effect January 1, 2000.

72 Del. Laws, c. 151, § 1.;

§ 15-1205 Repeals.

Except with respect to limited partnerships (see 6 Del. C. § 17-1105), effective January 1, 2002, the Delaware Uniform Partnership Law, 6 Del. C. §§ 1501-1553 is repealed.

72 Del. Laws, c. 151, § 1.;

§ 15-1206 Applicability.

(a) Before January 1, 2002, this chapter governs only a partnership formed:

(1) After the effective date of this chapter, except a partnership that is continuing the business of a dissolved partnership under 6 Del. C. § 1541; and

(2) Before the effective date of this chapter, that elects, as provided by subsection (c) of this section, to be governed by this chapter.

(b) On and after January 1, 2002, this chapter governs all partnerships.

(c) Before January 1, 2002, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within 1 year before the partnership's election to be governed by this chapter only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.

72 Del. Laws, c. 151, § 1.;

§ 15-1207 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of any statement or certificate, a fee in the amount of $200.

(2) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 15-109 of this title, a fee in the amount of $75.

(3) Upon the receipt for filing of a statement of qualification, a statement of foreign qualification or an annual report for a limited liability partnership or a foreign limited liability partnership, a fee in the amount of $200 for each partner, but in no event shall the fee payable for any year with respect to a limited liability partnership or a foreign limited liability partnership under this section be more than $120,000.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of a certificate under § 15-111(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 15-111(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 15-111(d) of this title, a fee in the amount of $2.00 for each partnership whose registered agent has resigned by such certificate.

(7) For preclearance of any document for filing, a fee in the amount of $250.

(8) For preparing and providing a written report of a record search, a fee in the amount of $50.

(9) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(2) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(10) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a partnership that only changes the registered office or registered agent and is specifically captioned as a certificate or statement of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(11) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in the Secretary of State's discretion permit the extension of credit for the fees required by this section upon such terms as the Secretary of State shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the Secretary of State may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 52, §§ 5-11; 77 Del. Laws, c. 78, §§ 3-11; 78 Del. Laws, c. 98, §§ 13, 14.;

§ 15-1208 Annual tax of partnership.

(a) Every partnership that has filed a statement of partnership existence shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a statement of partnership existence. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to the first day of June of each year, cause to be mailed to each partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any partnership to pay the annual tax to be paid hereunder on or before the first day of June in any year, such partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any partnership upon whom process against such partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 15-113 of this title in the case of a partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a partnership in the State of Delaware.

(h) A partnership that has ceased to be in good standing by reason of the failure to pay an annual tax shall be restored to and have the status of a partnership in good standing in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on his or her own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such partnership, unless and until such partnership shall have been restored to and have the status of a partnership in good standing in the State of Delaware.

(k) A partnership that has ceased to be in good standing in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such partnership has been restored to and has the status of a partnership in good standing in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such partnership on any right, claim or demand arising out of the transaction of business by such partnership after it has ceased to be in good standing in the State of Delaware until such partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such partnership or prevent such partnership from defending any action, suit, or proceeding in any court of the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 12; 76 Del. Laws, c. 287, § 1; 77 Del. Laws, c. 78, § 12; 79 Del. Laws, c. 212, § 1.;

§ 15-1209 Cancelation of statement of partnership existence for failure to pay annual tax.

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1205. Repeals

Except with respect to limited partnerships (see 6 Del. C. § 17-1105), effective January 1, 2002, the Delaware Uniform Partnership Law, 6 Del. C. §§ 1501-1553 is repealed.

72 Del. Laws, c. 151, § 1.;

§ 15-1206 Applicability.

(a) Before January 1, 2002, this chapter governs only a partnership formed:

(1) After the effective date of this chapter, except a partnership that is continuing the business of a dissolved partnership under 6 Del. C. § 1541; and

(2) Before the effective date of this chapter, that elects, as provided by subsection (c) of this section, to be governed by this chapter.

(b) On and after January 1, 2002, this chapter governs all partnerships.

(c) Before January 1, 2002, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within 1 year before the partnership's election to be governed by this chapter only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.

72 Del. Laws, c. 151, § 1.;

§ 15-1207 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of any statement or certificate, a fee in the amount of $200.

(2) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 15-109 of this title, a fee in the amount of $75.

(3) Upon the receipt for filing of a statement of qualification, a statement of foreign qualification or an annual report for a limited liability partnership or a foreign limited liability partnership, a fee in the amount of $200 for each partner, but in no event shall the fee payable for any year with respect to a limited liability partnership or a foreign limited liability partnership under this section be more than $120,000.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of a certificate under § 15-111(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 15-111(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 15-111(d) of this title, a fee in the amount of $2.00 for each partnership whose registered agent has resigned by such certificate.

(7) For preclearance of any document for filing, a fee in the amount of $250.

(8) For preparing and providing a written report of a record search, a fee in the amount of $50.

(9) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(2) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(10) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a partnership that only changes the registered office or registered agent and is specifically captioned as a certificate or statement of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(11) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in the Secretary of State's discretion permit the extension of credit for the fees required by this section upon such terms as the Secretary of State shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the Secretary of State may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 52, §§ 5-11; 77 Del. Laws, c. 78, §§ 3-11; 78 Del. Laws, c. 98, §§ 13, 14.;

§ 15-1208 Annual tax of partnership.

(a) Every partnership that has filed a statement of partnership existence shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a statement of partnership existence. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to the first day of June of each year, cause to be mailed to each partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any partnership to pay the annual tax to be paid hereunder on or before the first day of June in any year, such partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any partnership upon whom process against such partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 15-113 of this title in the case of a partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a partnership in the State of Delaware.

(h) A partnership that has ceased to be in good standing by reason of the failure to pay an annual tax shall be restored to and have the status of a partnership in good standing in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on his or her own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such partnership, unless and until such partnership shall have been restored to and have the status of a partnership in good standing in the State of Delaware.

(k) A partnership that has ceased to be in good standing in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such partnership has been restored to and has the status of a partnership in good standing in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such partnership on any right, claim or demand arising out of the transaction of business by such partnership after it has ceased to be in good standing in the State of Delaware until such partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such partnership or prevent such partnership from defending any action, suit, or proceeding in any court of the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 12; 76 Del. Laws, c. 287, § 1; 77 Del. Laws, c. 78, § 12; 79 Del. Laws, c. 212, § 1.;

§ 15-1209 Cancelation of statement of partnership existence for failure to pay annual tax.

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1206. Applicability

(a) Before January 1, 2002, this chapter governs only a partnership formed:

(1) After the effective date of this chapter, except a partnership that is continuing the business of a dissolved partnership under 6 Del. C. § 1541; and

(2) Before the effective date of this chapter, that elects, as provided by subsection (c) of this section, to be governed by this chapter.

(b) On and after January 1, 2002, this chapter governs all partnerships.

(c) Before January 1, 2002, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter. The provisions of this chapter relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within 1 year before the partnership's election to be governed by this chapter only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.

72 Del. Laws, c. 151, § 1.;

§ 15-1207 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of any statement or certificate, a fee in the amount of $200.

(2) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 15-109 of this title, a fee in the amount of $75.

(3) Upon the receipt for filing of a statement of qualification, a statement of foreign qualification or an annual report for a limited liability partnership or a foreign limited liability partnership, a fee in the amount of $200 for each partner, but in no event shall the fee payable for any year with respect to a limited liability partnership or a foreign limited liability partnership under this section be more than $120,000.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of a certificate under § 15-111(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 15-111(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 15-111(d) of this title, a fee in the amount of $2.00 for each partnership whose registered agent has resigned by such certificate.

(7) For preclearance of any document for filing, a fee in the amount of $250.

(8) For preparing and providing a written report of a record search, a fee in the amount of $50.

(9) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(2) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(10) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a partnership that only changes the registered office or registered agent and is specifically captioned as a certificate or statement of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(11) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in the Secretary of State's discretion permit the extension of credit for the fees required by this section upon such terms as the Secretary of State shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the Secretary of State may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 52, §§ 5-11; 77 Del. Laws, c. 78, §§ 3-11; 78 Del. Laws, c. 98, §§ 13, 14.;

§ 15-1208 Annual tax of partnership.

(a) Every partnership that has filed a statement of partnership existence shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a statement of partnership existence. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to the first day of June of each year, cause to be mailed to each partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any partnership to pay the annual tax to be paid hereunder on or before the first day of June in any year, such partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any partnership upon whom process against such partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 15-113 of this title in the case of a partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a partnership in the State of Delaware.

(h) A partnership that has ceased to be in good standing by reason of the failure to pay an annual tax shall be restored to and have the status of a partnership in good standing in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on his or her own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such partnership, unless and until such partnership shall have been restored to and have the status of a partnership in good standing in the State of Delaware.

(k) A partnership that has ceased to be in good standing in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such partnership has been restored to and has the status of a partnership in good standing in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such partnership on any right, claim or demand arising out of the transaction of business by such partnership after it has ceased to be in good standing in the State of Delaware until such partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such partnership or prevent such partnership from defending any action, suit, or proceeding in any court of the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 12; 76 Del. Laws, c. 287, § 1; 77 Del. Laws, c. 78, § 12; 79 Del. Laws, c. 212, § 1.;

§ 15-1209 Cancelation of statement of partnership existence for failure to pay annual tax.

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1207. Fees

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of any statement or certificate, a fee in the amount of $200.

(2) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 15-109 of this title, a fee in the amount of $75.

(3) Upon the receipt for filing of a statement of qualification, a statement of foreign qualification or an annual report for a limited liability partnership or a foreign limited liability partnership, a fee in the amount of $200 for each partner, but in no event shall the fee payable for any year with respect to a limited liability partnership or a foreign limited liability partnership under this section be more than $120,000.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of a certificate under § 15-111(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 15-111(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 15-111(d) of this title, a fee in the amount of $2.00 for each partnership whose registered agent has resigned by such certificate.

(7) For preclearance of any document for filing, a fee in the amount of $250.

(8) For preparing and providing a written report of a record search, a fee in the amount of $50.

(9) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(2) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(10) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a partnership that only changes the registered office or registered agent and is specifically captioned as a certificate or statement of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(11) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in the Secretary of State's discretion permit the extension of credit for the fees required by this section upon such terms as the Secretary of State shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the Secretary of State may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

72 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 52, §§ 5-11; 77 Del. Laws, c. 78, §§ 3-11; 78 Del. Laws, c. 98, §§ 13, 14.;

§ 15-1208 Annual tax of partnership.

(a) Every partnership that has filed a statement of partnership existence shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a statement of partnership existence. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to the first day of June of each year, cause to be mailed to each partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any partnership to pay the annual tax to be paid hereunder on or before the first day of June in any year, such partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any partnership upon whom process against such partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 15-113 of this title in the case of a partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a partnership in the State of Delaware.

(h) A partnership that has ceased to be in good standing by reason of the failure to pay an annual tax shall be restored to and have the status of a partnership in good standing in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on his or her own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such partnership, unless and until such partnership shall have been restored to and have the status of a partnership in good standing in the State of Delaware.

(k) A partnership that has ceased to be in good standing in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such partnership has been restored to and has the status of a partnership in good standing in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such partnership on any right, claim or demand arising out of the transaction of business by such partnership after it has ceased to be in good standing in the State of Delaware until such partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such partnership or prevent such partnership from defending any action, suit, or proceeding in any court of the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 12; 76 Del. Laws, c. 287, § 1; 77 Del. Laws, c. 78, § 12; 79 Del. Laws, c. 212, § 1.;

§ 15-1209 Cancelation of statement of partnership existence for failure to pay annual tax.

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1208. Annual tax of partnership

(a) Every partnership that has filed a statement of partnership existence shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a statement of partnership existence. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to the first day of June of each year, cause to be mailed to each partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any partnership to pay the annual tax to be paid hereunder on or before the first day of June in any year, such partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any partnership upon whom process against such partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 15-113 of this title in the case of a partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a partnership in the State of Delaware.

(h) A partnership that has ceased to be in good standing by reason of the failure to pay an annual tax shall be restored to and have the status of a partnership in good standing in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on his or her own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such partnership, unless and until such partnership shall have been restored to and have the status of a partnership in good standing in the State of Delaware.

(k) A partnership that has ceased to be in good standing in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such partnership has been restored to and has the status of a partnership in good standing in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such partnership on any right, claim or demand arising out of the transaction of business by such partnership after it has ceased to be in good standing in the State of Delaware until such partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such partnership or prevent such partnership from defending any action, suit, or proceeding in any court of the State of Delaware.

72 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 12; 76 Del. Laws, c. 287, § 1; 77 Del. Laws, c. 78, § 12; 79 Del. Laws, c. 212, § 1.;

§ 15-1209 Cancelation of statement of partnership existence for failure to pay annual tax.

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1209. Cancelation of statement of partnership existence for failure to pay annual tax

(a) The statement of partnership existence of a partnership shall be canceled if the partnership shall fail to pay the annual tax due under § 15-1208 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those partnerships whose statement of partnership existence were canceled on June 1 of such calendar year pursuant to § 15-1209(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

(c) A partnership whose statement of partnership existence has been canceled and has not been revived pursuant to § 15-1210 of this title shall be deemed, from the date such cancellation became effective, to be a partnership that has not filed a statement of partnership existence.

72 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 296, § 9; 75 Del. Laws, c. 50, § 38; 76 Del. Laws, c. 106, § 21.;

§ 15-1210 Revival of statement of partnership existence.

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;



§ 15-1210. Revival of statement of partnership existence

(a) A statement of partnership existence that has been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 15-1207 of this title and payment of the annual tax due under § 15-1208 of this title and all penalties and interest thereon due at the time of the cancellation of its statement of partnership existence. The certificate of revival shall set forth:

(1) The name of the partnership at the time its statement of partnership existence was canceled and, if such name is not available at the time of revival, the name under which the partnership is to be revived;

(2) The date of filing of the original statement of partnership existence of the partnership;

(3) The address of the partnership's registered office in the State of Delaware and the name and address of the partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more partners of the partnership authorized to execute and file the certificate of revival to revive the partnership; and

(5) Any other matters the partner or partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the statement of partnership existence of the partnership, and the partnership shall not be required to take any further action to amend its statement of partnership existence under § 15-105 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, the statement of partnership existence of the partnership shall be revived with the same force and effect as if its statement of partnership existence had not been canceled pursuant to § 15-111(d) or § 15-111(i)(4) or § 15-1209(a) of this title.

72 Del. Laws, c. 151, § 1; 75 Del. Laws, c. 50, §§ 39-41; 75 Del. Laws, c. 416, §§ 35, 36; 77 Del. Laws, c. 78, § 13.;









CHAPTER 17. LIMITED PARTNERSHIPS

Subchapter I General Provisions

§ 17-101. Definitions

As used in this chapter unless the context otherwise requires:

(1) "Certificate of limited partnership'' means the certificate referred to in § 17-201 of this title, and the certificate as amended.

(2) "Contribution'' means any cash, property, services rendered or a promissory note or other obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in the capacity as a partner.

(3) "Event of withdrawal of a general partner'' means an event that causes a person to cease to be a general partner as provided in § 17-402 of this title.

(4) "Foreign limited partnership'' includes a partnership formed under the laws of any state or under the laws of any foreign country or other foreign jurisdiction and having as partners 1 or more general partners and 1 or more limited partners.

(5) "General partner'' means a person who is named as a general partner in the certificate of limited partnership or similar instrument under which a limited partnership is formed if so required and who is admitted to the limited partnership as a general partner in accordance with the partnership agreement or this chapter.

(6) "Knowledge'' means a person's actual knowledge of a fact, rather than the person's constructive knowledge of the fact.

(7) "Limited liability limited partnership'' means a limited partnership complying with § 17-214 of this title.

(8) "Limited partner'' means a person who is admitted to a limited partnership as a limited partner as provided in § 17-301 of this title or, in the case of a foreign limited partnership, in accordance with the laws of the state or foreign country or other foreign jurisdiction under which the limited partnership is formed.

(9) "Limited partnership'' and "domestic limited partnership'' mean a partnership formed under the laws of the State of Delaware consisting of 2 or more persons and having 1 or more general partners and 1 or more limited partners, and includes, for all purposes of the laws of the State of Delaware, a limited liability limited partnership.

(10) "Liquidating trustee'' means a person, other than a general partner, but including a limited partner, carrying out the winding up of a limited partnership.

(11) "Partner'' means a limited or general partner.

(12) "Partnership agreement'' means any agreement, written, oral or implied, of the partners as to the affairs of a limited partnership and the conduct of its business. A partner of a limited partnership or an assignee of a partnership interest is bound by the partnership agreement whether or not the partner or assignee executes the partnership agreement. A limited partnership is not required to execute its partnership agreement. A limited partnership is bound by its partnership agreement whether or not the limited partnership executes the partnership agreement. A partnership agreement is not subject to any statute of frauds (including § 2714 of this title). A partnership agreement may provide rights to any person, including a person who is not a party to the partnership agreement, to the extent set forth therein. A written partnership agreement or another written agreement or writing:

a. May provide that a person shall be admitted as a limited partner of a limited partnership, or shall become an assignee of a partnership interest or other rights or powers of a limited partner to the extent assigned (i) if such person (or a representative authorized by such person orally, in writing or by other action such as payment for a partnership interest) executes the partnership agreement or any other writing evidencing the intent of such person to become a limited partner or assignee, or (ii) without such execution, if such person (or a representative authorized by such person orally, in writing or by other action such as payment for a partnership interest) complies with the conditions for becoming a limited partner or assignee as set forth in the partnership agreement or any other writing; and

b. Shall not be unenforceable by reason of its not having been signed by a person being admitted as a limited partner or becoming an assignee as provided in paragraph (12)a. of this section, or by reason of its having been signed by a representative as provided in this title.

(13) "Partnership interest'' means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

(14) "Person'' means a natural person, partnership (whether general or limited), limited liability company, trust (including a common law trust, business trust, statutory trust, voting trust or any other form of trust), estate, association (including any group, organization, co-tenancy, plan, board, council or committee), corporation, government (including a country, state, county or any other governmental subdivision, agency or instrumentality), custodian, nominee or any other individual or entity (or series thereof) in its own or any representative capacity, in each case, whether domestic or foreign.

(15) "Personal representative'' means, as to a natural person, the executor, administrator, guardian, conservator or other legal representative thereof and, as to a person other than a natural person, the legal representative or successor thereof.

(16) "State'' means the District of Columbia or the Commonwealth of Puerto Rico or any state, territory, possession, or other jurisdiction of the United States other than the State of Delaware.

6 Del. C. 1953, § 1701; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 1-3; 67 Del. Laws, c. 348, §§ 1, 2; 69 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 1; 71 Del. Laws, c. 340, §§ 1, 2; 72 Del. Laws, c. 228, § 1; 73 Del. Laws, c. 73, §§ 1, 2; 73 Del. Laws, c. 297, § 1; 74 Del. Laws, c. 265, § 1; 75 Del. Laws, c. 31, § 1; 75 Del. Laws, c. 414, § 1; 76 Del. Laws, c. 104, §§ 1-3; 76 Del. Laws, c. 386, §§ 1, 2; 77 Del. Laws, c. 288, § 1.;

§ 17-102 Name set forth in certificate.

The name of each limited partnership as set forth in its certificate of limited partnership:

(1) Shall contain the words "Limited Partnership'' or the abbreviation "L.P.'' or the designation "LP'' or, in the case of a limited partnership that is formed as or becomes a limited liability limited partnership, shall contain the words, abbreviation or designation required by § 17-214(a) of this title;

(2) May contain the name of a partner;

(3) Must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership, limited partnership, statutory trust or limited liability company reserved, registered, formed or organized under the laws of the State of Delaware or qualified to do business or registered as a foreign corporation, foreign limited partnership, foreign statutory trust, foreign partnership or foreign limited liability company in the State of Delaware; provided, however, that a limited partnership may register under any name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, or limited liability company or foreign limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or foreign limited partnership, which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a limited partnership is registered (with the consent of another limited partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic limited partnership, it shall not be necessary for any such limited partnership to amend its certificate of limited partnership to comply with this subsection;

(4) May contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Limited'' or "Trust'' (or abbreviations of like import); and

(5) Shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a limited partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the limited partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

6 Del. C. 1953, § 1705; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 4; 69 Del. Laws, c. 258, § 2; 70 Del. Laws, c. 78, § 1; 72 Del. Laws, c. 386, § 1; 73 Del. Laws, c. 73, § 3; 73 Del. Laws, c. 329, § 17; 75 Del. Laws, c. 414, § 2; 78 Del. Laws, c. 97, § 1; 78 Del. Laws, c. 272, § 1.;

§ 17-103 Reservation of name.

(a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in the State of Delaware which, in either case, proposes to change its name;

(3) Any foreign limited partnership intending to register in the State of Delaware and adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use by a domestic or foreign limited partnership, the Secretary shall reserve the name for the exclusive use of the applicant for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer, or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 17-1107(a)(1) of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

6 Del. C. 1953, § 1705; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 3; 70 Del. Laws, c. 186, § 1.;

§ 17-104 Registered office; registered agent.

(a) Each limited partnership shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited partnership, having a business office identical with such registered office, which agent may be any of

a. The limited partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (other than the limited partnership itself, including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the limited partnership(s) for which it is registered agent to another address in the State by paying a fee as set forth in § 17-1107(a)(2) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the limited partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the limited partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the limited partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a limited partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the limited partnerships for which it is a registered agent, and shall pay a fee as set forth in § 17-1107(a)(2) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a limited partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of limited partnership of each limited partnership affected thereby and each such limited partnership shall not be required to take any further action with respect thereto, to amend its certificate of limited partnership under § 17-202 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each limited partnership affected thereby.

(c) The registered agent of 1 or more limited partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 17-1107(a)(2) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such limited partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such limited partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the limited partnerships so ratifying and approving such change and setting out the names of such limited partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the certificate of limited partnership of each limited partnership affected thereby and each such limited partnership shall not be required to take any further action with respect thereto to amend its certificate of limited partnership under § 17-202 of this title.

(d) The registered agent of 1 or more limited partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 17-1107(a)(2) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected limited partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the limited partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such limited partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the certificate of limited partnership and statement of qualification (as applicable) of such limited partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each limited partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-105 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the limited partnerships and foreign limited partnerships for which it serves as registered agent and forward same to the limited partnership or foreign limited partnership to which the service or communication is directed; and

(4) Forward to the limited partnerships and foreign limited partnerships for which it serves as registered agent the statement for the annual tax described in § 17-1109 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent, who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every limited partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the limited partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the limited partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each limited partnership and each foreign limited partnership for which he, she, or it serves as registered agent. If the limited partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such limited partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each general partner of each affected limited partnership at the address of such general partner specified in the affected limited partnership's certificate of limited partnership. If such a limited partnership is a domestic limited partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the certificate of limited partnership and statement of qualification (as applicable) of such limited partnership shall be canceled. If such a limited partnership is a foreign limited partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited partnership shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid by an affected limited partnership, service of legal process against the limited partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-105 or § 17-911 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the limited partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any certificate of limited partnership, application for registration as a foreign limited partnership, or other document filed in the office of the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, §§ 3-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 2, 3; 73 Del. Laws, c. 73, § 4; 73 Del. Laws, c. 329, § 18; 75 Del. Laws, c. 414, §§ 3, 4; 76 Del. Laws, c. 104, §§ 4-9; 78 Del. Laws, c. 97, § 2; 79 Del. Laws, c. 73, §§ 1, 2.;

§ 17-105 Service of process on domestic limited partnerships.

(a) Service of legal process upon any domestic limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the limited partnership in the State of Delaware or the registered agent of the limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of an officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the limited partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in his or her return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited partnership by letter, directed to the limited partnership at the address of a general partner as it appears on the records relating to such limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

63 Del. C. 1953, § 1727; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 2.;

§ 17-106 Nature of business permitted; powers.

(a) A limited partnership may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited partnership shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its partnership agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited partnership.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section above, a limited partnership shall, subject to such standards and restrictions, if any, as are set forth in its partnership agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a partnership agreement, a limited partnership has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

6 Del. C. 1953, § 1703; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 2; 71 Del. Laws, c. 78, § 4; 72 Del. Laws, c. 128, § 1; 73 Del. Laws, c. 297, § 2; 75 Del. Laws, c. 31, § 2; 77 Del. Laws, c. 288, § 3.;

§ 17-107 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

6 Del. C. 1953, § 1713; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 5; 69 Del. Laws, c. 258, § 4.;

§ 17-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

65 Del. Laws, c. 188, § 1.;

§ 17-109 Service of process on partners and liquidating trustees.

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-102. Name set forth in certificate

The name of each limited partnership as set forth in its certificate of limited partnership:

(1) Shall contain the words "Limited Partnership'' or the abbreviation "L.P.'' or the designation "LP'' or, in the case of a limited partnership that is formed as or becomes a limited liability limited partnership, shall contain the words, abbreviation or designation required by § 17-214(a) of this title;

(2) May contain the name of a partner;

(3) Must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership, limited partnership, statutory trust or limited liability company reserved, registered, formed or organized under the laws of the State of Delaware or qualified to do business or registered as a foreign corporation, foreign limited partnership, foreign statutory trust, foreign partnership or foreign limited liability company in the State of Delaware; provided, however, that a limited partnership may register under any name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, or limited liability company or foreign limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or foreign limited partnership, which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a limited partnership is registered (with the consent of another limited partnership) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic limited partnership, it shall not be necessary for any such limited partnership to amend its certificate of limited partnership to comply with this subsection;

(4) May contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Limited'' or "Trust'' (or abbreviations of like import); and

(5) Shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a limited partnership regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the limited partnership or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

6 Del. C. 1953, § 1705; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 4; 69 Del. Laws, c. 258, § 2; 70 Del. Laws, c. 78, § 1; 72 Del. Laws, c. 386, § 1; 73 Del. Laws, c. 73, § 3; 73 Del. Laws, c. 329, § 17; 75 Del. Laws, c. 414, § 2; 78 Del. Laws, c. 97, § 1; 78 Del. Laws, c. 272, § 1.;

§ 17-103 Reservation of name.

(a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in the State of Delaware which, in either case, proposes to change its name;

(3) Any foreign limited partnership intending to register in the State of Delaware and adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use by a domestic or foreign limited partnership, the Secretary shall reserve the name for the exclusive use of the applicant for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer, or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 17-1107(a)(1) of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

6 Del. C. 1953, § 1705; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 3; 70 Del. Laws, c. 186, § 1.;

§ 17-104 Registered office; registered agent.

(a) Each limited partnership shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited partnership, having a business office identical with such registered office, which agent may be any of

a. The limited partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (other than the limited partnership itself, including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the limited partnership(s) for which it is registered agent to another address in the State by paying a fee as set forth in § 17-1107(a)(2) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the limited partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the limited partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the limited partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a limited partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the limited partnerships for which it is a registered agent, and shall pay a fee as set forth in § 17-1107(a)(2) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a limited partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of limited partnership of each limited partnership affected thereby and each such limited partnership shall not be required to take any further action with respect thereto, to amend its certificate of limited partnership under § 17-202 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each limited partnership affected thereby.

(c) The registered agent of 1 or more limited partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 17-1107(a)(2) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such limited partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such limited partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the limited partnerships so ratifying and approving such change and setting out the names of such limited partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the certificate of limited partnership of each limited partnership affected thereby and each such limited partnership shall not be required to take any further action with respect thereto to amend its certificate of limited partnership under § 17-202 of this title.

(d) The registered agent of 1 or more limited partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 17-1107(a)(2) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected limited partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the limited partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such limited partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the certificate of limited partnership and statement of qualification (as applicable) of such limited partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each limited partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-105 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the limited partnerships and foreign limited partnerships for which it serves as registered agent and forward same to the limited partnership or foreign limited partnership to which the service or communication is directed; and

(4) Forward to the limited partnerships and foreign limited partnerships for which it serves as registered agent the statement for the annual tax described in § 17-1109 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent, who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every limited partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the limited partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the limited partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each limited partnership and each foreign limited partnership for which he, she, or it serves as registered agent. If the limited partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such limited partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each general partner of each affected limited partnership at the address of such general partner specified in the affected limited partnership's certificate of limited partnership. If such a limited partnership is a domestic limited partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the certificate of limited partnership and statement of qualification (as applicable) of such limited partnership shall be canceled. If such a limited partnership is a foreign limited partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited partnership shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid by an affected limited partnership, service of legal process against the limited partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-105 or § 17-911 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the limited partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any certificate of limited partnership, application for registration as a foreign limited partnership, or other document filed in the office of the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, §§ 3-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 2, 3; 73 Del. Laws, c. 73, § 4; 73 Del. Laws, c. 329, § 18; 75 Del. Laws, c. 414, §§ 3, 4; 76 Del. Laws, c. 104, §§ 4-9; 78 Del. Laws, c. 97, § 2; 79 Del. Laws, c. 73, §§ 1, 2.;

§ 17-105 Service of process on domestic limited partnerships.

(a) Service of legal process upon any domestic limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the limited partnership in the State of Delaware or the registered agent of the limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of an officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the limited partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in his or her return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited partnership by letter, directed to the limited partnership at the address of a general partner as it appears on the records relating to such limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

63 Del. C. 1953, § 1727; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 2.;

§ 17-106 Nature of business permitted; powers.

(a) A limited partnership may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited partnership shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its partnership agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited partnership.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section above, a limited partnership shall, subject to such standards and restrictions, if any, as are set forth in its partnership agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a partnership agreement, a limited partnership has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

6 Del. C. 1953, § 1703; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 2; 71 Del. Laws, c. 78, § 4; 72 Del. Laws, c. 128, § 1; 73 Del. Laws, c. 297, § 2; 75 Del. Laws, c. 31, § 2; 77 Del. Laws, c. 288, § 3.;

§ 17-107 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

6 Del. C. 1953, § 1713; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 5; 69 Del. Laws, c. 258, § 4.;

§ 17-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

65 Del. Laws, c. 188, § 1.;

§ 17-109 Service of process on partners and liquidating trustees.

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-103. Reservation of name

(a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in the State of Delaware which, in either case, proposes to change its name;

(3) Any foreign limited partnership intending to register in the State of Delaware and adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use by a domestic or foreign limited partnership, the Secretary shall reserve the name for the exclusive use of the applicant for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer, or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law, the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 17-1107(a)(1) of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

6 Del. C. 1953, § 1705; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 3; 70 Del. Laws, c. 186, § 1.;

§ 17-104 Registered office; registered agent.

(a) Each limited partnership shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited partnership, having a business office identical with such registered office, which agent may be any of

a. The limited partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (other than the limited partnership itself, including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the limited partnership(s) for which it is registered agent to another address in the State by paying a fee as set forth in § 17-1107(a)(2) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the limited partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the limited partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the limited partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a limited partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the limited partnerships for which it is a registered agent, and shall pay a fee as set forth in § 17-1107(a)(2) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a limited partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of limited partnership of each limited partnership affected thereby and each such limited partnership shall not be required to take any further action with respect thereto, to amend its certificate of limited partnership under § 17-202 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each limited partnership affected thereby.

(c) The registered agent of 1 or more limited partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 17-1107(a)(2) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such limited partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such limited partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the limited partnerships so ratifying and approving such change and setting out the names of such limited partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the certificate of limited partnership of each limited partnership affected thereby and each such limited partnership shall not be required to take any further action with respect thereto to amend its certificate of limited partnership under § 17-202 of this title.

(d) The registered agent of 1 or more limited partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 17-1107(a)(2) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected limited partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the limited partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such limited partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the certificate of limited partnership and statement of qualification (as applicable) of such limited partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each limited partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-105 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the limited partnerships and foreign limited partnerships for which it serves as registered agent and forward same to the limited partnership or foreign limited partnership to which the service or communication is directed; and

(4) Forward to the limited partnerships and foreign limited partnerships for which it serves as registered agent the statement for the annual tax described in § 17-1109 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent, who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every limited partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the limited partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the limited partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each limited partnership and each foreign limited partnership for which he, she, or it serves as registered agent. If the limited partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such limited partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each general partner of each affected limited partnership at the address of such general partner specified in the affected limited partnership's certificate of limited partnership. If such a limited partnership is a domestic limited partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the certificate of limited partnership and statement of qualification (as applicable) of such limited partnership shall be canceled. If such a limited partnership is a foreign limited partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited partnership shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid by an affected limited partnership, service of legal process against the limited partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-105 or § 17-911 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the limited partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any certificate of limited partnership, application for registration as a foreign limited partnership, or other document filed in the office of the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, §§ 3-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 2, 3; 73 Del. Laws, c. 73, § 4; 73 Del. Laws, c. 329, § 18; 75 Del. Laws, c. 414, §§ 3, 4; 76 Del. Laws, c. 104, §§ 4-9; 78 Del. Laws, c. 97, § 2; 79 Del. Laws, c. 73, §§ 1, 2.;

§ 17-105 Service of process on domestic limited partnerships.

(a) Service of legal process upon any domestic limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the limited partnership in the State of Delaware or the registered agent of the limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of an officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the limited partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in his or her return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited partnership by letter, directed to the limited partnership at the address of a general partner as it appears on the records relating to such limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

63 Del. C. 1953, § 1727; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 2.;

§ 17-106 Nature of business permitted; powers.

(a) A limited partnership may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited partnership shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its partnership agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited partnership.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section above, a limited partnership shall, subject to such standards and restrictions, if any, as are set forth in its partnership agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a partnership agreement, a limited partnership has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

6 Del. C. 1953, § 1703; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 2; 71 Del. Laws, c. 78, § 4; 72 Del. Laws, c. 128, § 1; 73 Del. Laws, c. 297, § 2; 75 Del. Laws, c. 31, § 2; 77 Del. Laws, c. 288, § 3.;

§ 17-107 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

6 Del. C. 1953, § 1713; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 5; 69 Del. Laws, c. 258, § 4.;

§ 17-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

65 Del. Laws, c. 188, § 1.;

§ 17-109 Service of process on partners and liquidating trustees.

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-104. Registered office; registered agent

(a) Each limited partnership shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited partnership, having a business office identical with such registered office, which agent may be any of

a. The limited partnership itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (other than the limited partnership itself, including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the limited partnership(s) for which it is registered agent to another address in the State by paying a fee as set forth in § 17-1107(a)(2) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the limited partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the limited partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the limited partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a limited partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the limited partnerships for which it is a registered agent, and shall pay a fee as set forth in § 17-1107(a)(2) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under his or her hand and seal of office. A change of name of any person acting as a registered agent of a limited partnership as a result of a merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of limited partnership of each limited partnership affected thereby and each such limited partnership shall not be required to take any further action with respect thereto, to amend its certificate of limited partnership under § 17-202 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each limited partnership affected thereby.

(c) The registered agent of 1 or more limited partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 17-1107(a)(2) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such limited partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such limited partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the limited partnerships so ratifying and approving such change and setting out the names of such limited partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the certificate of limited partnership of each limited partnership affected thereby and each such limited partnership shall not be required to take any further action with respect thereto to amend its certificate of limited partnership under § 17-202 of this title.

(d) The registered agent of 1 or more limited partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 17-1107(a)(2) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected limited partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the limited partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such limited partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the certificate of limited partnership and statement of qualification (as applicable) of such limited partnership shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each limited partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-105 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the limited partnerships and foreign limited partnerships for which it serves as registered agent and forward same to the limited partnership or foreign limited partnership to which the service or communication is directed; and

(4) Forward to the limited partnerships and foreign limited partnerships for which it serves as registered agent the statement for the annual tax described in § 17-1109 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent, who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a "commercial registered agent'' shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every limited partnership formed under the laws of the State of Delaware or qualified to do business in the State of Delaware shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a partner, officer, employee or designated agent of the limited partnership, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the limited partnership. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each limited partnership and each foreign limited partnership for which he, she, or it serves as registered agent. If the limited partnership fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such limited partnership pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each general partner of each affected limited partnership at the address of such general partner specified in the affected limited partnership's certificate of limited partnership. If such a limited partnership is a domestic limited partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, the certificate of limited partnership and statement of qualification (as applicable) of such limited partnership shall be canceled. If such a limited partnership is a foreign limited partnership and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited partnership shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid by an affected limited partnership, service of legal process against the limited partnership for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-105 or § 17-911 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the limited partnerships the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any certificate of limited partnership, application for registration as a foreign limited partnership, or other document filed in the office of the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, §§ 3-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 2, 3; 73 Del. Laws, c. 73, § 4; 73 Del. Laws, c. 329, § 18; 75 Del. Laws, c. 414, §§ 3, 4; 76 Del. Laws, c. 104, §§ 4-9; 78 Del. Laws, c. 97, § 2; 79 Del. Laws, c. 73, §§ 1, 2.;

§ 17-105 Service of process on domestic limited partnerships.

(a) Service of legal process upon any domestic limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the limited partnership in the State of Delaware or the registered agent of the limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of an officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the limited partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in his or her return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited partnership by letter, directed to the limited partnership at the address of a general partner as it appears on the records relating to such limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

63 Del. C. 1953, § 1727; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 2.;

§ 17-106 Nature of business permitted; powers.

(a) A limited partnership may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited partnership shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its partnership agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited partnership.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section above, a limited partnership shall, subject to such standards and restrictions, if any, as are set forth in its partnership agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a partnership agreement, a limited partnership has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

6 Del. C. 1953, § 1703; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 2; 71 Del. Laws, c. 78, § 4; 72 Del. Laws, c. 128, § 1; 73 Del. Laws, c. 297, § 2; 75 Del. Laws, c. 31, § 2; 77 Del. Laws, c. 288, § 3.;

§ 17-107 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

6 Del. C. 1953, § 1713; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 5; 69 Del. Laws, c. 258, § 4.;

§ 17-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

65 Del. Laws, c. 188, § 1.;

§ 17-109 Service of process on partners and liquidating trustees.

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-105. Service of process on domestic limited partnerships

(a) Service of legal process upon any domestic limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the limited partnership in the State of Delaware or the registered agent of the limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of an officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the limited partnership in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in his or her return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited partnership by letter, directed to the limited partnership at the address of a general partner as it appears on the records relating to such limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

63 Del. C. 1953, § 1727; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 2.;

§ 17-106 Nature of business permitted; powers.

(a) A limited partnership may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited partnership shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its partnership agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited partnership.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section above, a limited partnership shall, subject to such standards and restrictions, if any, as are set forth in its partnership agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a partnership agreement, a limited partnership has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

6 Del. C. 1953, § 1703; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 2; 71 Del. Laws, c. 78, § 4; 72 Del. Laws, c. 128, § 1; 73 Del. Laws, c. 297, § 2; 75 Del. Laws, c. 31, § 2; 77 Del. Laws, c. 288, § 3.;

§ 17-107 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

6 Del. C. 1953, § 1713; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 5; 69 Del. Laws, c. 258, § 4.;

§ 17-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

65 Del. Laws, c. 188, § 1.;

§ 17-109 Service of process on partners and liquidating trustees.

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-106. Nature of business permitted; powers

(a) A limited partnership may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited partnership shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its partnership agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited partnership.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section above, a limited partnership shall, subject to such standards and restrictions, if any, as are set forth in its partnership agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a partnership agreement, a limited partnership has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

6 Del. C. 1953, § 1703; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 2; 71 Del. Laws, c. 78, § 4; 72 Del. Laws, c. 128, § 1; 73 Del. Laws, c. 297, § 2; 75 Del. Laws, c. 31, § 2; 77 Del. Laws, c. 288, § 3.;

§ 17-107 Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

6 Del. C. 1953, § 1713; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 5; 69 Del. Laws, c. 258, § 4.;

§ 17-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

65 Del. Laws, c. 188, § 1.;

§ 17-109 Service of process on partners and liquidating trustees.

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-107. Business transactions of partner with the partnership

Except as provided in the partnership agreement, a partner may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more specific obligations of, provide collateral for and transact other business with, the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

6 Del. C. 1953, § 1713; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 5; 69 Del. Laws, c. 258, § 4.;

§ 17-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

65 Del. Laws, c. 188, § 1.;

§ 17-109 Service of process on partners and liquidating trustees.

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-108. Indemnification

Subject to such standards and restrictions, if any, as are set forth in its partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever.

65 Del. Laws, c. 188, § 1.;

§ 17-109 Service of process on partners and liquidating trustees.

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-109. Service of process on partners and liquidating trustees

(a) A general partner or a liquidating trustee of a limited partnership may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited partnership or a violation by the general partner or the liquidating trustee of a duty to the limited partnership, or any partner of the limited partnership, whether or not the general partner or the liquidating trustee is a general partner or a liquidating trustee at the time suit is commenced. The filing in the Office of the Secretary of State of a certificate of limited partnership executed, and the execution thereof, by a resident or nonresident of the State of Delaware which names such person as a general partner or a liquidating trustee of a limited partnership, or the acceptance by a general partner or a liquidating trustee after August 1, 1999, of election or appointment as a general partner or a liquidating trustee of a limited partnership, or a general partner or a liquidating trustee of a limited partnership serving in such capacity after August 1, 1999, constitute such person's consent to the appointment of the registered agent of the limited partnership (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such execution and filing, or such acceptance or service, shall signify the consent of such general partner or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such general partner or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such general partner or liquidating trustee at the same address that appears in the certificate of limited partnership of the limited partnership, or, if no such address appears, at his or her address last known to the party desiring to make such service.

(c) In any action in which any such general partner or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the Court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such general partner or liquidating trustee reasonable opportunity to defend the action.

(d) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such partnership agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a limited partner may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited partnership.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

66 Del. Laws, c. 316, § 6; 67 Del. Laws, c. 348, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 5; 72 Del. Laws, c. 128, §§ 2, 3; 72 Del. Laws, c. 386, § 2.;

§ 17-110 Contested matters relating to general partners; contested votes.

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-110. Contested matters relating to general partners; contested votes

(a) Upon application of any partner, the Court of Chancery may hear and determine the validity of any admission, election, appointment or removal or other withdrawal of a general partner of a limited partnership, and the right of any person to become or continue to be a general partner of a limited partnership, and, in case the right to serve as a general partner is claimed by more than 1 person, may determine the person or persons entitled to serve as general partners; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited partnership relating to the issue. In any such application, the limited partnership shall be named as a party and service of copies of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership and upon the person or persons whose right to serve as a general partner is contested and upon the person or persons, if any, claiming to be a general partner or claiming the right to be a general partner; and the registered agent shall forward immediately a copy of the application to the limited partnership and to the person or persons whose right to serve as a general partner is contested and to the person or persons, if any, claiming to be a general partner or the right to be a general partner, in a postpaid, sealed, registered letter addressed to such limited partnership and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant partner. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any partner, the Court of Chancery may hear and determine the result of any vote of partners upon matters as to which the partners of the limited partnership, or any class or group of partners, have the right to vote pursuant to the partnership agreement or other agreement or this chapter (other than the admission, election, appointment or removal or other withdrawal of general partners). In any such application, the limited partnership shall be named as a party and service of the application upon the registered agent of the limited partnership shall be deemed to be service upon the limited partnership, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(c) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 258, § 5; 71 Del. Laws, c. 78, § 6.;

§ 17-111 Interpretation and enforcement of partnership agreement.

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;



§ 17-111. Interpretation and enforcement of partnership agreement

Any action to interpret, apply or enforce the provisions of a partnership agreement, or the duties, obligations or liabilities of a limited partnership to the partners of the limited partnership, or the duties, obligations or liabilities among partners or of partners to the limited partnership, or the rights or powers of, or restrictions on, the limited partnership or partners, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

69 Del. Laws, c. 258, § 6; 77 Del. Laws, c. 69, § 1.;






Subchapter II Formation; Certificate of Limited Partnership

§ 17-201. Certificate of limited partnership

(a) In order to form a limited partnership, 1 or more persons (but not less than all of the general partners) must execute a certificate of limited partnership. The certificate of limited partnership shall be filed in the Office of the Secretary of State and set forth:

(1) The name of the limited partnership;

(2) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 17-104 of this title;

(3) The name and the business, residence or mailing address of each general partner; and

(4) Any other matters the partners determine to include therein.

(b) A limited partnership is formed at the time of the filing of the initial certificate of limited partnership in the Office of the Secretary of State or at any later date or time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section. A limited partnership formed under this chapter shall be a separate legal entity, the existence of which as a separate legal entity shall continue until cancellation of the limited partnership's certificate of limited partnership.

(c) The filing of the certificate of limited partnership in the Office of the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of this title.

(d) A partnership agreement shall be entered into or otherwise existing either before, after or at the time of the filing of a certificate of limited partnership and, whether entered into or otherwise existing before, after or at the time of such filing, may be made effective as of the effective time of such filing or at such other time or date as provided in or reflected by the partnership agreement.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 422, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, § 7; 76 Del. Laws, c. 104, § 10; 78 Del. Laws, c. 272, § 2.;

§ 17-202 Amendment to certificate.

(a) A certificate of limited partnership is amended by filing a certificate of amendment thereto in the Office of the Secretary of State. The certificate of amendment shall set forth:

(1) The name of the limited partnership; and

(2) The amendment to the certificate.

(b) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made, or that any matter described has changed making the certificate false in any material respect, shall promptly amend the certificate.

(c) Notwithstanding the requirements of subsection (b) of this section, no later than 90 days after the happening of any of the following events an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed by a general partner:

(1) The admission of a new general partner;

(2) The withdrawal of a general partner; or

(3) A change in the name of the limited partnership, or, except as provided in § 17-104(b) and (c) of this title, a change in the address of the registered office or a change in the name or address of the registered agent of the limited partnership.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners may determine.

(e) Unless otherwise provided in this chapter or in the certificate of amendment, a certificate of amendment shall be effective at the time of its filing with the Secretary of State.

(f) If after the dissolution of a limited partnership but prior to the filing of a certificate of cancellation as provided in § 17-203 of this title:

(1) A certificate of limited partnership has been amended to reflect the withdrawal of all general partners of a limited partnership, the certificate of limited partnership shall be amended to set forth the name and the business, residence or mailing address of each person winding up the limited partnership's affairs, each of whom shall execute and file such certificate of amendment, and each of whom shall not be subject to liability as a general partner by reason of such amendment; or

(2) A person shown on a certificate of limited partnership as a general partner is not winding up the limited partnership's affairs, the certificate of limited partnership shall be amended to add the name and the business, residence or mailing address of each person winding up the limited partnership's affairs, each of whom shall execute and file such certificate of amendment, and each of whom shall not be subject to liability as a general partner by reason of such amendment. A person shown on a certificate of limited partnership as a general partner who is not winding up a limited partnership's affairs need not execute a certificate of amendment which is being executed and filed as required under this subsection.

6 Del. C. 1953, §§ 1724, 1725; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 7; 67 Del. Laws, c. 348, § 8.;

§ 17-203 Cancellation of certificate.

(a) A certificate of limited partnership shall be canceled upon the dissolution and the completion of winding up of the limited partnership, or as provided in § 17-104(d) or § 17-104(i)(4) or § 17-1110 of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger or a certificate of ownership and merger if the limited partnership is not the surviving or resulting entity in a merger or consolidation, or upon the future effective date or time of a certificate of merger or consolidation or a certificate of ownership and merger if the limited partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer or upon the future effective date or time of a certificate of transfer, or upon the filing of a certificate of conversion to non-Delaware entity or upon the future effective date or time of a certificate of conversion to non-Delaware entity. A certificate of cancellation shall be filed in the Office of the Secretary of State to accomplish the cancellation of a certificate of limited partnership upon the dissolution and the completion of winding up of a limited partnership and shall set forth:

(1) The name of the limited partnership;

(2) The date of filing of its certificate of limited partnership;

(3) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(4) Any other information the person filing the certificate of cancellation determines.

(b) A certificate of cancellation that is filed in the office of the Secretary of State prior to the dissolution or the completion of winding up of a limited partnership may be corrected as an erroneously executed certificate of cancellation by filing with the office of the Secretary of State a certificate of correction of such certificate of cancellation in accordance with § 17-213 of this title.

(c) The Secretary of State shall not issue a certificate of good standing with respect to a limited partnership if its certificate of limited partnership is canceled.

6 Del. C. 1953, §§ 1724, 1725; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 8; 70 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 362, § 1; 71 Del. Laws, c. 78, § 7; 71 Del. Laws, c. 340, § 3; 72 Del. Laws, c. 386, §§ 3-5; 73 Del. Laws, c. 297, § 3; 74 Del. Laws, c. 104, § 1; 75 Del. Laws, c. 414, § 5; 76 Del. Laws, c. 104, § 11; 77 Del. Laws, c. 288, § 4; 78 Del. Laws, c. 97, § 3.;

§ 17-204 Execution.

(a) Each certificate required by this subchapter to be filed in the Office of the Secretary of State shall be executed in the following manner:

(1) An initial certificate of limited partnership, a certificate of limited partnership domestication, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer and a certificate of transfer and domestic continuance must be signed by all general partners or, in the case of a certificate of limited partnership domestication or certificate of conversion to limited partnership, by any person authorized to execute such certificate on behalf of the non-United States entity or other entity, respectively;

(2) A certificate of amendment or a certificate of correction must be signed by at least 1 general partner and by each other general partner designated in the certificate of amendment or a certificate of correction as a new general partner, but if the certificate of amendment or a certificate of correction reflects the withdrawal of a general partner as a general partner, it need not be signed by that former general partner;

(3) A certificate of cancellation must be signed by all general partners or, if the general partners are not winding up the limited partnership's affairs, then by all liquidating trustees; provided, however, that if the limited partners are winding up the limited partnership's affairs, a certificate of cancellation shall be signed by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate;

(4) If a domestic limited partnership is filing a certificate of merger or consolidation or a certificate of ownership and merger, the certificate of merger or consolidation or certificate of ownership and merger must be signed by at least 1 general partner of the domestic limited partnership, or if the certificate of merger or consolidation is being filed by another business entity (as defined in § 17-211(a) of this title), the certificate of merger or consolidation, must be signed by a person authorized by such other business entity;

(5) A certificate of revival must be signed by at least 1 general partner; and

(6) A certificate of termination of a certificate with a future effective date or time or a certificate of amendment of a certificate with a future effective date or time being filed in accordance with § 17-206(c) of this title shall be signed in the same manner as the certificate with a future effective date or time being amended or terminated is required to be signed under this chapter.

(b) Unless otherwise provided in the partnership agreement, any person may sign any certificate or amendment thereof or enter into a partnership agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a partnership agreement or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged, and need not be filed in the Office of the Secretary of State, but if in writing, must be retained by a general partner.

(c) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited partnership or granted by a person as a partner or an assignee of a partnership interest or by a person seeking to become a partner or an assignee of a partnership interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited partnership or granted by a person as a partner or an assignee of a partnership interest or by a person seeking to become a partner or an assignee of a partnership interest and, in either case, granted to the limited partnership, a general partner or limited partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

(d) The execution of a certificate by a person who is authorized by this chapter to execute such certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 9-12; 67 Del. Laws, c. 348, § 9; 69 Del. Laws, c. 258, §§ 7, 8; 70 Del. Laws, c. 78, §§ 4, 5; 70 Del. Laws, c. 362, § 2; 71 Del. Laws, c. 78, § 8; 73 Del. Laws, c. 73, § 5; 74 Del. Laws, c. 104, § 2; 76 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 386, §§ 3, 4; 77 Del. Laws, c. 288, §§ 5, 6.;

§ 17-205 Execution, amendment or cancellation by judicial order.

(a) If a person required by § 17-204 of this title to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, it shall enter an order granting appropriate relief.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-206 Filing.

(a) The signed copy of the certificate of limited partnership and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited partnership, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited partnership domestication, and any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of limited partnership, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, restated certificate, the corrected certificate, the certificate of conversion to limited partnership, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited partnership domestication or certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited partnership with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection, or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the Office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of limited partnership shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 17-104(d), (i)(4) or § 17-1110(a) of this title, the certificate of limited partnership is canceled. Upon the filing of a certificate of limited partnership domestication, or upon the future effective date or time of a certificate of limited partnership domestication, the entity filing the certificate of limited partnership domestication is domesticated as a limited partnership with the effect provided in § 17-215 of this title. Upon the filing of a certificate of conversion to limited partnership, or upon the future effective date or time of a certificate of conversion to limited partnership, the entity filing the certificate of conversion to limited partnership is converted to a limited partnership with the effect provided in § 17-217 of this title. Upon the filing of a certificate of revival, the limited partnership shall be revived with the effect provided in § 17-1111 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited partnership filing the certificate of transfer and domestic continuance shall continue to exist as a limited partnership of the State of Delaware with the effect provided in § 17-216 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 17-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 17-1107(a)(3) of this title shall be paid at the time of the filing of a certificate of limited partnership, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer, certificate of transfer and domestic continuance, a certificate of limited partnership domestication or a certificate of revival.

(e) A fee as set forth in § 17-1107(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 17-1107(a)(5) of this title shall be paid for each page copied.

(f) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited partnership or foreign limited partnership to amend its certificate of limited partnership, its application for registration as a foreign limited partnership, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with § 17-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 17-104(k) of this title.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 13-16; 69 Del. Laws, c. 258, §§ 9-12; 70 Del. Laws, c. 78, §§ 6-14; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, §§ 3-6; 71 Del. Laws, c. 78, §§ 9-12; 73 Del. Laws, c. 73, §§ 6-12; 73 Del. Laws, c. 297, § 4; 74 Del. Laws, c. 104, §§ 3-11; 75 Del. Laws, c. 414, § 6; 76 Del. Laws, c. 104, §§ 13-16; 77 Del. Laws, c. 288, §§ 7-9; 78 Del. Laws, c. 97, §§ 4, 5.;

§ 17-207 Liability for false statement.

(a) If any certificate of limited partnership or certificate of amendment, correction, revival or cancellation or certificate of conversion to limited partnership, or certificate of conversion to a non-Delaware entity, certificate of transfer, certificate of transfer and domestic continuance, or certificate of limited partnership domestication contains a materially false statement, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

(1) Any general partner who executes the certificate and knew or should have known the statement to be false in any material respect at the time the certificate was executed; and

(2) Any general partner who thereafter knows that any arrangement or other fact described in the certificate is false in any material respect or has changed, making the statement false in any material respect, if that general partner had sufficient time to amend, correct or cancel the certificate, or to file a petition for its amendment, correction or cancellation, before the statement was reasonably relied upon.

(b) No general partner shall have any liability for failing to cause the amendment, correction or cancellation of a certificate to be filed or failing to file a petition for its amendment, correction or cancellation pursuant to subsection (a) of this section if the certificate of amendment, certificate of correction, certificate of cancellation or petition is filed within 90 days of when that general partner knew or should have known to the extent provided in subsection (a) of this section that the statement in the certificate was false in any material respect.

6 Del. C. 1953, § 1706; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, §§ 13-15; 70 Del. Laws, c. 78, § 15; 70 Del. Laws, c. 362, § 7; 71 Del. Laws, c. 78, § 13; 74 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 104, § 17.;

§ 17-208 Notice.

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 17-201(a)(1)-(3) of this title and by § 17-202(f) of this title and which are permitted to be set forth in a certificate of limited partnership by § 17-218(b) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 17; 70 Del. Laws, c. 362, § 8.;

§ 17-209 Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-202. Amendment to certificate

(a) A certificate of limited partnership is amended by filing a certificate of amendment thereto in the Office of the Secretary of State. The certificate of amendment shall set forth:

(1) The name of the limited partnership; and

(2) The amendment to the certificate.

(b) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made, or that any matter described has changed making the certificate false in any material respect, shall promptly amend the certificate.

(c) Notwithstanding the requirements of subsection (b) of this section, no later than 90 days after the happening of any of the following events an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed by a general partner:

(1) The admission of a new general partner;

(2) The withdrawal of a general partner; or

(3) A change in the name of the limited partnership, or, except as provided in § 17-104(b) and (c) of this title, a change in the address of the registered office or a change in the name or address of the registered agent of the limited partnership.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners may determine.

(e) Unless otherwise provided in this chapter or in the certificate of amendment, a certificate of amendment shall be effective at the time of its filing with the Secretary of State.

(f) If after the dissolution of a limited partnership but prior to the filing of a certificate of cancellation as provided in § 17-203 of this title:

(1) A certificate of limited partnership has been amended to reflect the withdrawal of all general partners of a limited partnership, the certificate of limited partnership shall be amended to set forth the name and the business, residence or mailing address of each person winding up the limited partnership's affairs, each of whom shall execute and file such certificate of amendment, and each of whom shall not be subject to liability as a general partner by reason of such amendment; or

(2) A person shown on a certificate of limited partnership as a general partner is not winding up the limited partnership's affairs, the certificate of limited partnership shall be amended to add the name and the business, residence or mailing address of each person winding up the limited partnership's affairs, each of whom shall execute and file such certificate of amendment, and each of whom shall not be subject to liability as a general partner by reason of such amendment. A person shown on a certificate of limited partnership as a general partner who is not winding up a limited partnership's affairs need not execute a certificate of amendment which is being executed and filed as required under this subsection.

6 Del. C. 1953, §§ 1724, 1725; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 7; 67 Del. Laws, c. 348, § 8.;

§ 17-203 Cancellation of certificate.

(a) A certificate of limited partnership shall be canceled upon the dissolution and the completion of winding up of the limited partnership, or as provided in § 17-104(d) or § 17-104(i)(4) or § 17-1110 of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger or a certificate of ownership and merger if the limited partnership is not the surviving or resulting entity in a merger or consolidation, or upon the future effective date or time of a certificate of merger or consolidation or a certificate of ownership and merger if the limited partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer or upon the future effective date or time of a certificate of transfer, or upon the filing of a certificate of conversion to non-Delaware entity or upon the future effective date or time of a certificate of conversion to non-Delaware entity. A certificate of cancellation shall be filed in the Office of the Secretary of State to accomplish the cancellation of a certificate of limited partnership upon the dissolution and the completion of winding up of a limited partnership and shall set forth:

(1) The name of the limited partnership;

(2) The date of filing of its certificate of limited partnership;

(3) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(4) Any other information the person filing the certificate of cancellation determines.

(b) A certificate of cancellation that is filed in the office of the Secretary of State prior to the dissolution or the completion of winding up of a limited partnership may be corrected as an erroneously executed certificate of cancellation by filing with the office of the Secretary of State a certificate of correction of such certificate of cancellation in accordance with § 17-213 of this title.

(c) The Secretary of State shall not issue a certificate of good standing with respect to a limited partnership if its certificate of limited partnership is canceled.

6 Del. C. 1953, §§ 1724, 1725; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 8; 70 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 362, § 1; 71 Del. Laws, c. 78, § 7; 71 Del. Laws, c. 340, § 3; 72 Del. Laws, c. 386, §§ 3-5; 73 Del. Laws, c. 297, § 3; 74 Del. Laws, c. 104, § 1; 75 Del. Laws, c. 414, § 5; 76 Del. Laws, c. 104, § 11; 77 Del. Laws, c. 288, § 4; 78 Del. Laws, c. 97, § 3.;

§ 17-204 Execution.

(a) Each certificate required by this subchapter to be filed in the Office of the Secretary of State shall be executed in the following manner:

(1) An initial certificate of limited partnership, a certificate of limited partnership domestication, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer and a certificate of transfer and domestic continuance must be signed by all general partners or, in the case of a certificate of limited partnership domestication or certificate of conversion to limited partnership, by any person authorized to execute such certificate on behalf of the non-United States entity or other entity, respectively;

(2) A certificate of amendment or a certificate of correction must be signed by at least 1 general partner and by each other general partner designated in the certificate of amendment or a certificate of correction as a new general partner, but if the certificate of amendment or a certificate of correction reflects the withdrawal of a general partner as a general partner, it need not be signed by that former general partner;

(3) A certificate of cancellation must be signed by all general partners or, if the general partners are not winding up the limited partnership's affairs, then by all liquidating trustees; provided, however, that if the limited partners are winding up the limited partnership's affairs, a certificate of cancellation shall be signed by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate;

(4) If a domestic limited partnership is filing a certificate of merger or consolidation or a certificate of ownership and merger, the certificate of merger or consolidation or certificate of ownership and merger must be signed by at least 1 general partner of the domestic limited partnership, or if the certificate of merger or consolidation is being filed by another business entity (as defined in § 17-211(a) of this title), the certificate of merger or consolidation, must be signed by a person authorized by such other business entity;

(5) A certificate of revival must be signed by at least 1 general partner; and

(6) A certificate of termination of a certificate with a future effective date or time or a certificate of amendment of a certificate with a future effective date or time being filed in accordance with § 17-206(c) of this title shall be signed in the same manner as the certificate with a future effective date or time being amended or terminated is required to be signed under this chapter.

(b) Unless otherwise provided in the partnership agreement, any person may sign any certificate or amendment thereof or enter into a partnership agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a partnership agreement or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged, and need not be filed in the Office of the Secretary of State, but if in writing, must be retained by a general partner.

(c) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited partnership or granted by a person as a partner or an assignee of a partnership interest or by a person seeking to become a partner or an assignee of a partnership interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited partnership or granted by a person as a partner or an assignee of a partnership interest or by a person seeking to become a partner or an assignee of a partnership interest and, in either case, granted to the limited partnership, a general partner or limited partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

(d) The execution of a certificate by a person who is authorized by this chapter to execute such certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 9-12; 67 Del. Laws, c. 348, § 9; 69 Del. Laws, c. 258, §§ 7, 8; 70 Del. Laws, c. 78, §§ 4, 5; 70 Del. Laws, c. 362, § 2; 71 Del. Laws, c. 78, § 8; 73 Del. Laws, c. 73, § 5; 74 Del. Laws, c. 104, § 2; 76 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 386, §§ 3, 4; 77 Del. Laws, c. 288, §§ 5, 6.;

§ 17-205 Execution, amendment or cancellation by judicial order.

(a) If a person required by § 17-204 of this title to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, it shall enter an order granting appropriate relief.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-206 Filing.

(a) The signed copy of the certificate of limited partnership and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited partnership, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited partnership domestication, and any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of limited partnership, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, restated certificate, the corrected certificate, the certificate of conversion to limited partnership, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited partnership domestication or certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited partnership with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection, or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the Office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of limited partnership shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 17-104(d), (i)(4) or § 17-1110(a) of this title, the certificate of limited partnership is canceled. Upon the filing of a certificate of limited partnership domestication, or upon the future effective date or time of a certificate of limited partnership domestication, the entity filing the certificate of limited partnership domestication is domesticated as a limited partnership with the effect provided in § 17-215 of this title. Upon the filing of a certificate of conversion to limited partnership, or upon the future effective date or time of a certificate of conversion to limited partnership, the entity filing the certificate of conversion to limited partnership is converted to a limited partnership with the effect provided in § 17-217 of this title. Upon the filing of a certificate of revival, the limited partnership shall be revived with the effect provided in § 17-1111 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited partnership filing the certificate of transfer and domestic continuance shall continue to exist as a limited partnership of the State of Delaware with the effect provided in § 17-216 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 17-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 17-1107(a)(3) of this title shall be paid at the time of the filing of a certificate of limited partnership, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer, certificate of transfer and domestic continuance, a certificate of limited partnership domestication or a certificate of revival.

(e) A fee as set forth in § 17-1107(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 17-1107(a)(5) of this title shall be paid for each page copied.

(f) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited partnership or foreign limited partnership to amend its certificate of limited partnership, its application for registration as a foreign limited partnership, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with § 17-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 17-104(k) of this title.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 13-16; 69 Del. Laws, c. 258, §§ 9-12; 70 Del. Laws, c. 78, §§ 6-14; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, §§ 3-6; 71 Del. Laws, c. 78, §§ 9-12; 73 Del. Laws, c. 73, §§ 6-12; 73 Del. Laws, c. 297, § 4; 74 Del. Laws, c. 104, §§ 3-11; 75 Del. Laws, c. 414, § 6; 76 Del. Laws, c. 104, §§ 13-16; 77 Del. Laws, c. 288, §§ 7-9; 78 Del. Laws, c. 97, §§ 4, 5.;

§ 17-207 Liability for false statement.

(a) If any certificate of limited partnership or certificate of amendment, correction, revival or cancellation or certificate of conversion to limited partnership, or certificate of conversion to a non-Delaware entity, certificate of transfer, certificate of transfer and domestic continuance, or certificate of limited partnership domestication contains a materially false statement, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

(1) Any general partner who executes the certificate and knew or should have known the statement to be false in any material respect at the time the certificate was executed; and

(2) Any general partner who thereafter knows that any arrangement or other fact described in the certificate is false in any material respect or has changed, making the statement false in any material respect, if that general partner had sufficient time to amend, correct or cancel the certificate, or to file a petition for its amendment, correction or cancellation, before the statement was reasonably relied upon.

(b) No general partner shall have any liability for failing to cause the amendment, correction or cancellation of a certificate to be filed or failing to file a petition for its amendment, correction or cancellation pursuant to subsection (a) of this section if the certificate of amendment, certificate of correction, certificate of cancellation or petition is filed within 90 days of when that general partner knew or should have known to the extent provided in subsection (a) of this section that the statement in the certificate was false in any material respect.

6 Del. C. 1953, § 1706; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, §§ 13-15; 70 Del. Laws, c. 78, § 15; 70 Del. Laws, c. 362, § 7; 71 Del. Laws, c. 78, § 13; 74 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 104, § 17.;

§ 17-208 Notice.

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 17-201(a)(1)-(3) of this title and by § 17-202(f) of this title and which are permitted to be set forth in a certificate of limited partnership by § 17-218(b) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 17; 70 Del. Laws, c. 362, § 8.;

§ 17-209 Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-203. Cancellation of certificate

(a) A certificate of limited partnership shall be canceled upon the dissolution and the completion of winding up of the limited partnership, or as provided in § 17-104(d) or § 17-104(i)(4) or § 17-1110 of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger or a certificate of ownership and merger if the limited partnership is not the surviving or resulting entity in a merger or consolidation, or upon the future effective date or time of a certificate of merger or consolidation or a certificate of ownership and merger if the limited partnership is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer or upon the future effective date or time of a certificate of transfer, or upon the filing of a certificate of conversion to non-Delaware entity or upon the future effective date or time of a certificate of conversion to non-Delaware entity. A certificate of cancellation shall be filed in the Office of the Secretary of State to accomplish the cancellation of a certificate of limited partnership upon the dissolution and the completion of winding up of a limited partnership and shall set forth:

(1) The name of the limited partnership;

(2) The date of filing of its certificate of limited partnership;

(3) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(4) Any other information the person filing the certificate of cancellation determines.

(b) A certificate of cancellation that is filed in the office of the Secretary of State prior to the dissolution or the completion of winding up of a limited partnership may be corrected as an erroneously executed certificate of cancellation by filing with the office of the Secretary of State a certificate of correction of such certificate of cancellation in accordance with § 17-213 of this title.

(c) The Secretary of State shall not issue a certificate of good standing with respect to a limited partnership if its certificate of limited partnership is canceled.

6 Del. C. 1953, §§ 1724, 1725; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 8; 70 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 362, § 1; 71 Del. Laws, c. 78, § 7; 71 Del. Laws, c. 340, § 3; 72 Del. Laws, c. 386, §§ 3-5; 73 Del. Laws, c. 297, § 3; 74 Del. Laws, c. 104, § 1; 75 Del. Laws, c. 414, § 5; 76 Del. Laws, c. 104, § 11; 77 Del. Laws, c. 288, § 4; 78 Del. Laws, c. 97, § 3.;

§ 17-204 Execution.

(a) Each certificate required by this subchapter to be filed in the Office of the Secretary of State shall be executed in the following manner:

(1) An initial certificate of limited partnership, a certificate of limited partnership domestication, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer and a certificate of transfer and domestic continuance must be signed by all general partners or, in the case of a certificate of limited partnership domestication or certificate of conversion to limited partnership, by any person authorized to execute such certificate on behalf of the non-United States entity or other entity, respectively;

(2) A certificate of amendment or a certificate of correction must be signed by at least 1 general partner and by each other general partner designated in the certificate of amendment or a certificate of correction as a new general partner, but if the certificate of amendment or a certificate of correction reflects the withdrawal of a general partner as a general partner, it need not be signed by that former general partner;

(3) A certificate of cancellation must be signed by all general partners or, if the general partners are not winding up the limited partnership's affairs, then by all liquidating trustees; provided, however, that if the limited partners are winding up the limited partnership's affairs, a certificate of cancellation shall be signed by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate;

(4) If a domestic limited partnership is filing a certificate of merger or consolidation or a certificate of ownership and merger, the certificate of merger or consolidation or certificate of ownership and merger must be signed by at least 1 general partner of the domestic limited partnership, or if the certificate of merger or consolidation is being filed by another business entity (as defined in § 17-211(a) of this title), the certificate of merger or consolidation, must be signed by a person authorized by such other business entity;

(5) A certificate of revival must be signed by at least 1 general partner; and

(6) A certificate of termination of a certificate with a future effective date or time or a certificate of amendment of a certificate with a future effective date or time being filed in accordance with § 17-206(c) of this title shall be signed in the same manner as the certificate with a future effective date or time being amended or terminated is required to be signed under this chapter.

(b) Unless otherwise provided in the partnership agreement, any person may sign any certificate or amendment thereof or enter into a partnership agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a partnership agreement or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged, and need not be filed in the Office of the Secretary of State, but if in writing, must be retained by a general partner.

(c) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited partnership or granted by a person as a partner or an assignee of a partnership interest or by a person seeking to become a partner or an assignee of a partnership interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited partnership or granted by a person as a partner or an assignee of a partnership interest or by a person seeking to become a partner or an assignee of a partnership interest and, in either case, granted to the limited partnership, a general partner or limited partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

(d) The execution of a certificate by a person who is authorized by this chapter to execute such certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 9-12; 67 Del. Laws, c. 348, § 9; 69 Del. Laws, c. 258, §§ 7, 8; 70 Del. Laws, c. 78, §§ 4, 5; 70 Del. Laws, c. 362, § 2; 71 Del. Laws, c. 78, § 8; 73 Del. Laws, c. 73, § 5; 74 Del. Laws, c. 104, § 2; 76 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 386, §§ 3, 4; 77 Del. Laws, c. 288, §§ 5, 6.;

§ 17-205 Execution, amendment or cancellation by judicial order.

(a) If a person required by § 17-204 of this title to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, it shall enter an order granting appropriate relief.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-206 Filing.

(a) The signed copy of the certificate of limited partnership and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited partnership, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited partnership domestication, and any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of limited partnership, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, restated certificate, the corrected certificate, the certificate of conversion to limited partnership, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited partnership domestication or certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited partnership with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection, or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the Office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of limited partnership shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 17-104(d), (i)(4) or § 17-1110(a) of this title, the certificate of limited partnership is canceled. Upon the filing of a certificate of limited partnership domestication, or upon the future effective date or time of a certificate of limited partnership domestication, the entity filing the certificate of limited partnership domestication is domesticated as a limited partnership with the effect provided in § 17-215 of this title. Upon the filing of a certificate of conversion to limited partnership, or upon the future effective date or time of a certificate of conversion to limited partnership, the entity filing the certificate of conversion to limited partnership is converted to a limited partnership with the effect provided in § 17-217 of this title. Upon the filing of a certificate of revival, the limited partnership shall be revived with the effect provided in § 17-1111 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited partnership filing the certificate of transfer and domestic continuance shall continue to exist as a limited partnership of the State of Delaware with the effect provided in § 17-216 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 17-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 17-1107(a)(3) of this title shall be paid at the time of the filing of a certificate of limited partnership, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer, certificate of transfer and domestic continuance, a certificate of limited partnership domestication or a certificate of revival.

(e) A fee as set forth in § 17-1107(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 17-1107(a)(5) of this title shall be paid for each page copied.

(f) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited partnership or foreign limited partnership to amend its certificate of limited partnership, its application for registration as a foreign limited partnership, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with § 17-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 17-104(k) of this title.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 13-16; 69 Del. Laws, c. 258, §§ 9-12; 70 Del. Laws, c. 78, §§ 6-14; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, §§ 3-6; 71 Del. Laws, c. 78, §§ 9-12; 73 Del. Laws, c. 73, §§ 6-12; 73 Del. Laws, c. 297, § 4; 74 Del. Laws, c. 104, §§ 3-11; 75 Del. Laws, c. 414, § 6; 76 Del. Laws, c. 104, §§ 13-16; 77 Del. Laws, c. 288, §§ 7-9; 78 Del. Laws, c. 97, §§ 4, 5.;

§ 17-207 Liability for false statement.

(a) If any certificate of limited partnership or certificate of amendment, correction, revival or cancellation or certificate of conversion to limited partnership, or certificate of conversion to a non-Delaware entity, certificate of transfer, certificate of transfer and domestic continuance, or certificate of limited partnership domestication contains a materially false statement, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

(1) Any general partner who executes the certificate and knew or should have known the statement to be false in any material respect at the time the certificate was executed; and

(2) Any general partner who thereafter knows that any arrangement or other fact described in the certificate is false in any material respect or has changed, making the statement false in any material respect, if that general partner had sufficient time to amend, correct or cancel the certificate, or to file a petition for its amendment, correction or cancellation, before the statement was reasonably relied upon.

(b) No general partner shall have any liability for failing to cause the amendment, correction or cancellation of a certificate to be filed or failing to file a petition for its amendment, correction or cancellation pursuant to subsection (a) of this section if the certificate of amendment, certificate of correction, certificate of cancellation or petition is filed within 90 days of when that general partner knew or should have known to the extent provided in subsection (a) of this section that the statement in the certificate was false in any material respect.

6 Del. C. 1953, § 1706; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, §§ 13-15; 70 Del. Laws, c. 78, § 15; 70 Del. Laws, c. 362, § 7; 71 Del. Laws, c. 78, § 13; 74 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 104, § 17.;

§ 17-208 Notice.

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 17-201(a)(1)-(3) of this title and by § 17-202(f) of this title and which are permitted to be set forth in a certificate of limited partnership by § 17-218(b) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 17; 70 Del. Laws, c. 362, § 8.;

§ 17-209 Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-204. Execution

(a) Each certificate required by this subchapter to be filed in the Office of the Secretary of State shall be executed in the following manner:

(1) An initial certificate of limited partnership, a certificate of limited partnership domestication, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer and a certificate of transfer and domestic continuance must be signed by all general partners or, in the case of a certificate of limited partnership domestication or certificate of conversion to limited partnership, by any person authorized to execute such certificate on behalf of the non-United States entity or other entity, respectively;

(2) A certificate of amendment or a certificate of correction must be signed by at least 1 general partner and by each other general partner designated in the certificate of amendment or a certificate of correction as a new general partner, but if the certificate of amendment or a certificate of correction reflects the withdrawal of a general partner as a general partner, it need not be signed by that former general partner;

(3) A certificate of cancellation must be signed by all general partners or, if the general partners are not winding up the limited partnership's affairs, then by all liquidating trustees; provided, however, that if the limited partners are winding up the limited partnership's affairs, a certificate of cancellation shall be signed by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate;

(4) If a domestic limited partnership is filing a certificate of merger or consolidation or a certificate of ownership and merger, the certificate of merger or consolidation or certificate of ownership and merger must be signed by at least 1 general partner of the domestic limited partnership, or if the certificate of merger or consolidation is being filed by another business entity (as defined in § 17-211(a) of this title), the certificate of merger or consolidation, must be signed by a person authorized by such other business entity;

(5) A certificate of revival must be signed by at least 1 general partner; and

(6) A certificate of termination of a certificate with a future effective date or time or a certificate of amendment of a certificate with a future effective date or time being filed in accordance with § 17-206(c) of this title shall be signed in the same manner as the certificate with a future effective date or time being amended or terminated is required to be signed under this chapter.

(b) Unless otherwise provided in the partnership agreement, any person may sign any certificate or amendment thereof or enter into a partnership agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a partnership agreement or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged, and need not be filed in the Office of the Secretary of State, but if in writing, must be retained by a general partner.

(c) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited partnership or granted by a person as a partner or an assignee of a partnership interest or by a person seeking to become a partner or an assignee of a partnership interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited partnership or granted by a person as a partner or an assignee of a partnership interest or by a person seeking to become a partner or an assignee of a partnership interest and, in either case, granted to the limited partnership, a general partner or limited partner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

(d) The execution of a certificate by a person who is authorized by this chapter to execute such certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 9-12; 67 Del. Laws, c. 348, § 9; 69 Del. Laws, c. 258, §§ 7, 8; 70 Del. Laws, c. 78, §§ 4, 5; 70 Del. Laws, c. 362, § 2; 71 Del. Laws, c. 78, § 8; 73 Del. Laws, c. 73, § 5; 74 Del. Laws, c. 104, § 2; 76 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 386, §§ 3, 4; 77 Del. Laws, c. 288, §§ 5, 6.;

§ 17-205 Execution, amendment or cancellation by judicial order.

(a) If a person required by § 17-204 of this title to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, it shall enter an order granting appropriate relief.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-206 Filing.

(a) The signed copy of the certificate of limited partnership and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited partnership, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited partnership domestication, and any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of limited partnership, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, restated certificate, the corrected certificate, the certificate of conversion to limited partnership, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited partnership domestication or certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited partnership with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection, or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the Office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of limited partnership shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 17-104(d), (i)(4) or § 17-1110(a) of this title, the certificate of limited partnership is canceled. Upon the filing of a certificate of limited partnership domestication, or upon the future effective date or time of a certificate of limited partnership domestication, the entity filing the certificate of limited partnership domestication is domesticated as a limited partnership with the effect provided in § 17-215 of this title. Upon the filing of a certificate of conversion to limited partnership, or upon the future effective date or time of a certificate of conversion to limited partnership, the entity filing the certificate of conversion to limited partnership is converted to a limited partnership with the effect provided in § 17-217 of this title. Upon the filing of a certificate of revival, the limited partnership shall be revived with the effect provided in § 17-1111 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited partnership filing the certificate of transfer and domestic continuance shall continue to exist as a limited partnership of the State of Delaware with the effect provided in § 17-216 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 17-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 17-1107(a)(3) of this title shall be paid at the time of the filing of a certificate of limited partnership, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer, certificate of transfer and domestic continuance, a certificate of limited partnership domestication or a certificate of revival.

(e) A fee as set forth in § 17-1107(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 17-1107(a)(5) of this title shall be paid for each page copied.

(f) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited partnership or foreign limited partnership to amend its certificate of limited partnership, its application for registration as a foreign limited partnership, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with § 17-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 17-104(k) of this title.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 13-16; 69 Del. Laws, c. 258, §§ 9-12; 70 Del. Laws, c. 78, §§ 6-14; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, §§ 3-6; 71 Del. Laws, c. 78, §§ 9-12; 73 Del. Laws, c. 73, §§ 6-12; 73 Del. Laws, c. 297, § 4; 74 Del. Laws, c. 104, §§ 3-11; 75 Del. Laws, c. 414, § 6; 76 Del. Laws, c. 104, §§ 13-16; 77 Del. Laws, c. 288, §§ 7-9; 78 Del. Laws, c. 97, §§ 4, 5.;

§ 17-207 Liability for false statement.

(a) If any certificate of limited partnership or certificate of amendment, correction, revival or cancellation or certificate of conversion to limited partnership, or certificate of conversion to a non-Delaware entity, certificate of transfer, certificate of transfer and domestic continuance, or certificate of limited partnership domestication contains a materially false statement, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

(1) Any general partner who executes the certificate and knew or should have known the statement to be false in any material respect at the time the certificate was executed; and

(2) Any general partner who thereafter knows that any arrangement or other fact described in the certificate is false in any material respect or has changed, making the statement false in any material respect, if that general partner had sufficient time to amend, correct or cancel the certificate, or to file a petition for its amendment, correction or cancellation, before the statement was reasonably relied upon.

(b) No general partner shall have any liability for failing to cause the amendment, correction or cancellation of a certificate to be filed or failing to file a petition for its amendment, correction or cancellation pursuant to subsection (a) of this section if the certificate of amendment, certificate of correction, certificate of cancellation or petition is filed within 90 days of when that general partner knew or should have known to the extent provided in subsection (a) of this section that the statement in the certificate was false in any material respect.

6 Del. C. 1953, § 1706; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, §§ 13-15; 70 Del. Laws, c. 78, § 15; 70 Del. Laws, c. 362, § 7; 71 Del. Laws, c. 78, § 13; 74 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 104, § 17.;

§ 17-208 Notice.

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 17-201(a)(1)-(3) of this title and by § 17-202(f) of this title and which are permitted to be set forth in a certificate of limited partnership by § 17-218(b) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 17; 70 Del. Laws, c. 362, § 8.;

§ 17-209 Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-205. Execution, amendment or cancellation by judicial order

(a) If a person required by § 17-204 of this title to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a partnership agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the partnership agreement or amendment thereof. If the Court finds that the partnership agreement or amendment thereof should be executed and that any person so designated has failed or refused to do so, it shall enter an order granting appropriate relief.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-206 Filing.

(a) The signed copy of the certificate of limited partnership and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited partnership, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited partnership domestication, and any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of limited partnership, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, restated certificate, the corrected certificate, the certificate of conversion to limited partnership, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited partnership domestication or certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited partnership with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection, or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the Office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of limited partnership shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 17-104(d), (i)(4) or § 17-1110(a) of this title, the certificate of limited partnership is canceled. Upon the filing of a certificate of limited partnership domestication, or upon the future effective date or time of a certificate of limited partnership domestication, the entity filing the certificate of limited partnership domestication is domesticated as a limited partnership with the effect provided in § 17-215 of this title. Upon the filing of a certificate of conversion to limited partnership, or upon the future effective date or time of a certificate of conversion to limited partnership, the entity filing the certificate of conversion to limited partnership is converted to a limited partnership with the effect provided in § 17-217 of this title. Upon the filing of a certificate of revival, the limited partnership shall be revived with the effect provided in § 17-1111 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited partnership filing the certificate of transfer and domestic continuance shall continue to exist as a limited partnership of the State of Delaware with the effect provided in § 17-216 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 17-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 17-1107(a)(3) of this title shall be paid at the time of the filing of a certificate of limited partnership, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer, certificate of transfer and domestic continuance, a certificate of limited partnership domestication or a certificate of revival.

(e) A fee as set forth in § 17-1107(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 17-1107(a)(5) of this title shall be paid for each page copied.

(f) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited partnership or foreign limited partnership to amend its certificate of limited partnership, its application for registration as a foreign limited partnership, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with § 17-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 17-104(k) of this title.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 13-16; 69 Del. Laws, c. 258, §§ 9-12; 70 Del. Laws, c. 78, §§ 6-14; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, §§ 3-6; 71 Del. Laws, c. 78, §§ 9-12; 73 Del. Laws, c. 73, §§ 6-12; 73 Del. Laws, c. 297, § 4; 74 Del. Laws, c. 104, §§ 3-11; 75 Del. Laws, c. 414, § 6; 76 Del. Laws, c. 104, §§ 13-16; 77 Del. Laws, c. 288, §§ 7-9; 78 Del. Laws, c. 97, §§ 4, 5.;

§ 17-207 Liability for false statement.

(a) If any certificate of limited partnership or certificate of amendment, correction, revival or cancellation or certificate of conversion to limited partnership, or certificate of conversion to a non-Delaware entity, certificate of transfer, certificate of transfer and domestic continuance, or certificate of limited partnership domestication contains a materially false statement, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

(1) Any general partner who executes the certificate and knew or should have known the statement to be false in any material respect at the time the certificate was executed; and

(2) Any general partner who thereafter knows that any arrangement or other fact described in the certificate is false in any material respect or has changed, making the statement false in any material respect, if that general partner had sufficient time to amend, correct or cancel the certificate, or to file a petition for its amendment, correction or cancellation, before the statement was reasonably relied upon.

(b) No general partner shall have any liability for failing to cause the amendment, correction or cancellation of a certificate to be filed or failing to file a petition for its amendment, correction or cancellation pursuant to subsection (a) of this section if the certificate of amendment, certificate of correction, certificate of cancellation or petition is filed within 90 days of when that general partner knew or should have known to the extent provided in subsection (a) of this section that the statement in the certificate was false in any material respect.

6 Del. C. 1953, § 1706; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, §§ 13-15; 70 Del. Laws, c. 78, § 15; 70 Del. Laws, c. 362, § 7; 71 Del. Laws, c. 78, § 13; 74 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 104, § 17.;

§ 17-208 Notice.

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 17-201(a)(1)-(3) of this title and by § 17-202(f) of this title and which are permitted to be set forth in a certificate of limited partnership by § 17-218(b) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 17; 70 Del. Laws, c. 362, § 8.;

§ 17-209 Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-206. Filing

(a) The signed copy of the certificate of limited partnership and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited partnership, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited partnership domestication, and any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of limited partnership, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, restated certificate, the corrected certificate, the certificate of conversion to limited partnership, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited partnership domestication or certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited partnership with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in his or her discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection, or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c. of this section, and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the Office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of limited partnership shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or a certificate of ownership and merger which acts as a certificate of cancellation, or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 17-104(d), (i)(4) or § 17-1110(a) of this title, the certificate of limited partnership is canceled. Upon the filing of a certificate of limited partnership domestication, or upon the future effective date or time of a certificate of limited partnership domestication, the entity filing the certificate of limited partnership domestication is domesticated as a limited partnership with the effect provided in § 17-215 of this title. Upon the filing of a certificate of conversion to limited partnership, or upon the future effective date or time of a certificate of conversion to limited partnership, the entity filing the certificate of conversion to limited partnership is converted to a limited partnership with the effect provided in § 17-217 of this title. Upon the filing of a certificate of revival, the limited partnership shall be revived with the effect provided in § 17-1111 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited partnership filing the certificate of transfer and domestic continuance shall continue to exist as a limited partnership of the State of Delaware with the effect provided in § 17-216 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 17-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 17-1107(a)(3) of this title shall be paid at the time of the filing of a certificate of limited partnership, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited partnership, a certificate of conversion to a non-Delaware entity, a certificate of transfer, certificate of transfer and domestic continuance, a certificate of limited partnership domestication or a certificate of revival.

(e) A fee as set forth in § 17-1107(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 17-1107(a)(5) of this title shall be paid for each page copied.

(f) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited partnership or foreign limited partnership to amend its certificate of limited partnership, its application for registration as a foreign limited partnership, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with § 17-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 17-104(k) of this title.

6 Del. C. 1953, § 1702; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 4; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 13-16; 69 Del. Laws, c. 258, §§ 9-12; 70 Del. Laws, c. 78, §§ 6-14; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, §§ 3-6; 71 Del. Laws, c. 78, §§ 9-12; 73 Del. Laws, c. 73, §§ 6-12; 73 Del. Laws, c. 297, § 4; 74 Del. Laws, c. 104, §§ 3-11; 75 Del. Laws, c. 414, § 6; 76 Del. Laws, c. 104, §§ 13-16; 77 Del. Laws, c. 288, §§ 7-9; 78 Del. Laws, c. 97, §§ 4, 5.;

§ 17-207 Liability for false statement.

(a) If any certificate of limited partnership or certificate of amendment, correction, revival or cancellation or certificate of conversion to limited partnership, or certificate of conversion to a non-Delaware entity, certificate of transfer, certificate of transfer and domestic continuance, or certificate of limited partnership domestication contains a materially false statement, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

(1) Any general partner who executes the certificate and knew or should have known the statement to be false in any material respect at the time the certificate was executed; and

(2) Any general partner who thereafter knows that any arrangement or other fact described in the certificate is false in any material respect or has changed, making the statement false in any material respect, if that general partner had sufficient time to amend, correct or cancel the certificate, or to file a petition for its amendment, correction or cancellation, before the statement was reasonably relied upon.

(b) No general partner shall have any liability for failing to cause the amendment, correction or cancellation of a certificate to be filed or failing to file a petition for its amendment, correction or cancellation pursuant to subsection (a) of this section if the certificate of amendment, certificate of correction, certificate of cancellation or petition is filed within 90 days of when that general partner knew or should have known to the extent provided in subsection (a) of this section that the statement in the certificate was false in any material respect.

6 Del. C. 1953, § 1706; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, §§ 13-15; 70 Del. Laws, c. 78, § 15; 70 Del. Laws, c. 362, § 7; 71 Del. Laws, c. 78, § 13; 74 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 104, § 17.;

§ 17-208 Notice.

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 17-201(a)(1)-(3) of this title and by § 17-202(f) of this title and which are permitted to be set forth in a certificate of limited partnership by § 17-218(b) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 17; 70 Del. Laws, c. 362, § 8.;

§ 17-209 Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-207. Liability for false statement

(a) If any certificate of limited partnership or certificate of amendment, correction, revival or cancellation or certificate of conversion to limited partnership, or certificate of conversion to a non-Delaware entity, certificate of transfer, certificate of transfer and domestic continuance, or certificate of limited partnership domestication contains a materially false statement, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from:

(1) Any general partner who executes the certificate and knew or should have known the statement to be false in any material respect at the time the certificate was executed; and

(2) Any general partner who thereafter knows that any arrangement or other fact described in the certificate is false in any material respect or has changed, making the statement false in any material respect, if that general partner had sufficient time to amend, correct or cancel the certificate, or to file a petition for its amendment, correction or cancellation, before the statement was reasonably relied upon.

(b) No general partner shall have any liability for failing to cause the amendment, correction or cancellation of a certificate to be filed or failing to file a petition for its amendment, correction or cancellation pursuant to subsection (a) of this section if the certificate of amendment, certificate of correction, certificate of cancellation or petition is filed within 90 days of when that general partner knew or should have known to the extent provided in subsection (a) of this section that the statement in the certificate was false in any material respect.

6 Del. C. 1953, § 1706; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, §§ 13-15; 70 Del. Laws, c. 78, § 15; 70 Del. Laws, c. 362, § 7; 71 Del. Laws, c. 78, § 13; 74 Del. Laws, c. 104, § 12; 76 Del. Laws, c. 104, § 17.;

§ 17-208 Notice.

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 17-201(a)(1)-(3) of this title and by § 17-202(f) of this title and which are permitted to be set forth in a certificate of limited partnership by § 17-218(b) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 17; 70 Del. Laws, c. 362, § 8.;

§ 17-209 Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-208. Notice

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and is notice of all other facts set forth therein which are required to be set forth in a certificate of limited partnership by § 17-201(a)(1)-(3) of this title and by § 17-202(f) of this title and which are permitted to be set forth in a certificate of limited partnership by § 17-218(b) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 17; 70 Del. Laws, c. 362, § 8.;

§ 17-209 Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-209. Delivery of certificates to limited partners

Upon the return by the Secretary of State pursuant to § 17-206 of this title of a certificate marked "Filed,'' the general partners shall promptly deliver or mail a copy of the certificate to each limited partner if the partnership agreement so requires.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-210 Restated certificate.

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-210. Restated certificate

(a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by a general partner and filed as provided in § 17-206 of this title in the Office of the Secretary of State. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Limited Partnership'' together with such other words as the partnership may deem appropriate and shall be executed by at least 1 general partner and by each other general partner designated in the restated certificate of limited partnership as a new general partner, but if the restated certificate reflects the withdrawal of a general partner as a general partner, such restated certificate of limited partnership need not be signed by that former general partner, and filed as provided in § 17-206 of this title in the Office of the Secretary of State.

(c) A restated certificate of limited partnership shall state, either in its heading or in an introductory paragraph, the limited partnership's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of limited partnership with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If the restated certificate only restates and integrates and does not further amend the limited partnership's certificate of limited partnership as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the Secretary of State, or upon the future effective date or time of a restated certificate of limited partnership as provided for therein, the initial certificate of limited partnership, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of limited partnership, including any further amendment or changes made thereby, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 18.;

§ 17-211 Merger and consolidation.

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-211. Merger and consolidation

(a) As used in this section, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, a limited liability company, or an unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a foreign limited liability limited partnership), but excluding a domestic limited partnership). As used in this section and in §§ 17-212 and 17-301 of this title, "plan of merger'' means a writing approved by a domestic limited partnership, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (l) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited partnerships may merge or consolidate with or into 1 or more domestic limited partnerships or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited partnership or other business entity as the agreement shall provide being the surviving or resulting domestic limited partnership or other business entity. Unless otherwise provided in the partnership agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited partnership which is to merger or consolidate (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a limited partnership or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited partnership or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited partnership or other business entity which is not the surviving or resulting limited partnership or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (l) of this section, if a domestic limited partnership is merging or consolidating under this section, the domestic limited partnership or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by at least 1 general partner on behalf of the domestic limited partnership when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited partnerships and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited partnership or other business entity;

(4) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments, if any, to the certificate of limited partnership of the surviving domestic limited partnership (and in the case of a surviving domestic limited partnership that is a limited liability limited partnership, to the statement of qualification of such surviving domestic limited partnership filed under § 15-1001 of this title) to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited partnership or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited partnership or other business entity, on request and without cost, to any partner of any domestic limited partnership or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited partnership (including a limited liability limited partnership), or a corporation, limited liability company, partnership (including a limited liability partnership) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited partnership which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(d) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation pursuant to this section which was effective prior to September 1, 1988, shall not affect the validity or effectiveness of any such merger or consolidation.

(e) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (l) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the Office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(f) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of limited partnership (and if applicable to the statement of qualification) of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title (or if applicable its statement of qualification under § 15-105 of this title) with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(g) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may (1) effect any amendment to the partnership agreement or (2) effect the adoption of a new partnership agreement for a limited partnership if it is the surviving or resulting limited partnership in the merger or consolidation. Any amendment to a partnership agreement or adoption of a new partnership agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the partnership agreement relating to amendment or adoption of a new partnership agreement, other than a provision that by its terms applies to an amendment to the partnership agreement or the adoption of a new partnership agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including that the partnership agreement of any constituent limited partnership to the merger or consolidation (including a limited partnership formed for the purpose of consummating a merger or consolidation) shall be the partnership agreement of the surviving or resulting limited partnership. Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 2005, shall continue to be governed by this subsection as in effect on July 31, 2005.

(h) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited partnerships and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited partnerships and other business entities, as well as all other things and causes of action belonging to each of such domestic limited partnerships and other business entities, shall be vested in the surviving or resulting domestic limited partnership or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited partnership or other business entity as they were of each of the domestic limited partnerships and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited partnerships and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited partnerships and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited partnerships and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited partnership or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited partnership, including a domestic limited partnership which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited partnership.

(i) Except as provided by agreement with a person to whom a general partner of a limited partnership is obligated, a merger or consolidation of a limited partnership that has become effective shall not affect any obligation or liability existing at the time of such merger or consolidation of a general partner of a limited partnership which is merging or consolidating.

(j) If a limited partnership is a constituent party to a merger or consolidation that shall have become effective, but the limited partnership is not the surviving or resulting entity of the merger or consolidation, then a judgment creditor of a general partner of such limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger or consolidation unless:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The surviving or resulting entity of the merger or consolidation is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership that was not the surviving or resulting entity of the merger or consolidation;

(4) The general partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation;

(5) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the surviving or resulting entity of the merger or consolidation that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(6) Liability is imposed on the general partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation.

(k) A partnership agreement may provide that a domestic limited partnership shall not have the power to merge or consolidate as set forth in this section.

(l) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited partnership, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited partnership having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited partnership is causing a merger under this subsection, the domestic limited partnership shall file a certificate of ownership and merger executed by at least 1 general partner on behalf of the domestic limited partnership in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited partnership's partnership agreement and this chapter, and if the domestic limited partnership shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited partnership or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited partnership, or the cancellation of some or all of such shares. The terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving domestic limited partnership (other than a limited liability limited partnership). If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited partnership or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 19; 67 Del. Laws, c. 348, §§ 10, 11; 69 Del. Laws, c. 258, §§ 16-18; 70 Del. Laws, c. 78, §§ 16, 17; 70 Del. Laws, c. 362, § 9; 71 Del. Laws, c. 340, §§ 4-8; 72 Del. Laws, c. 386, § 6; 73 Del. Laws, c. 73, § 13; 73 Del. Laws, c. 329, §§ 19, 20; 74 Del. Laws, c. 265, §§ 2-4; 75 Del. Laws, c. 31, § 3; 76 Del. Laws, c. 104, §§ 18-21; 77 Del. Laws, c. 69, §§ 2, 3; 77 Del. Laws, c. 288, §§ 10-17; 78 Del. Laws, c. 272, § 3; 79 Del. Laws, c. 73, § 3.;

§ 17-212 Contractual appraisal rights.

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-212. Contractual appraisal rights

A partnership agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a partnership interest or another interest in a limited partnership shall be available for any class or group or series of partners or partnership interests in connection with any amendment of a partnership agreement, any merger or consolidation in which the limited partnership is a constituent party to the merger or consolidation, any conversion of the limited partnership to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited partnership, or the sale of all or substantially all of the limited partnership's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 258, § 19; 73 Del. Laws, c. 297, § 5; 76 Del. Laws, c. 104, § 22; 77 Del. Laws, c. 288, § 18.;

§ 17-213 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-213. Certificate of correction

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction, and as to those persons, the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid to and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed except as to those persons who are substantially and adversely affected by the correction and, as to those persons, the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 258, § 20; 71 Del. Laws, c. 78, § 14.;

§ 17-214 Limited partnerships as limited liability limited partnerships.

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-214. Limited partnerships as limited liability limited partnerships

(a) A limited partnership may be formed as, or may become, a limited liability limited partnership pursuant to this section. A limited partnership may become a limited liability limited partnership as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a limited liability limited partnership, with the approval (i) by all general partners, and (ii) by the limited partners, or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. To be formed or to become, and to continue as, a limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File a statement of qualification as provided in § 15-1001 of this title and thereafter an annual report as provided in § 15-1003 of this title; and

(2) Have as the last words or letters of its name the words "Limited Liability Limited Partnership,'' or the abbreviation "L.L.L.P.,'' or the designation "LLLP.''

(b) In applying the Delaware Revised Uniform Partnership Act (Chapter 15 of this title) to a limited liability limited partnership for the purposes of subsections (a), (d), (f), (g), (l) and (m) of this section:

(1) Any statement shall be executed by at least 1 general partner of the limited partnership;

(2) All references to "partner'' or "partners'' mean general partners only;

(3) All references to a "limited liability partnership'' shall be deemed references to a limited liability limited partnership;

(4) All references to a "partnership'' shall be deemed references to a limited partnership;

(5) All references to "foreign partnerships,'' "foreign limited liability partnerships'' or "statements of foreign qualification'' shall be disregarded; and

(6) The reference to "certificate'' in § 15-1207(a)(1) shall be disregarded.

(c) If a statement of cancellation of a statement of qualification is filed and the limited partnership shall remain a domestic limited partnership, an amendment to the certificate of limited partnership removing the "Limited Liability Limited Partnership,'' "L.L.L.P.'' or "LLLP'' designation from the name of the limited partnership shall be filed simultaneously with the filing of such statement of cancellation of the statement of qualification. As changed, such name must also comply with § 17-102 of this title.

(d) If a limited partnership is a limited liability limited partnership, (i) its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of limited liability partnerships under the Delaware Revised Uniform Partnership Act [Chapter 15 of this title], and (ii) no limited partner of the limited partnership shall have any liability for the obligations of the limited partnership under § 17-303(a) of this title.

(e) The status of a limited partnership as a limited liability limited partnership is effective on the later of the filing of the statement of qualification or a future effective date or time specified in the statement of qualification. The status as a limited liability limited partnership remains effective, regardless of changes in the limited partnership, until the statement of qualification is canceled or revoked.

(f) The provisions of §§ 15-105 and 15-118 of this title shall apply to a limited liability limited partnership insofar as such sections have application to a statement of qualification.

(g) A limited partnership is a limited liability limited partnership if there has been substantial compliance with the requirements of this section. The status of a limited partnership as a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under § 15-1001(c) of this title.

(h) The filing of a statement of qualification establishes that a limited partnership has satisfied all conditions precedent to the qualification of the limited partnership as a limited liability limited partnership.

(i) An amendment or cancellation of a statement of qualification is effective when it is filed or on a future effective date or time specified in the amendment or cancellation.

(j) If a person is included in the number of general partners of a limited liability limited partnership set forth in a statement of qualification or an annual report, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a general partner of such limited liability limited partnership. The status of a limited partnership as a limited liability limited partnership and the liability of a partner of such limited liability limited partnership shall not be adversely affected if the number of general partners stated in a statement of qualification or an annual report is erroneously stated provided that the statement of qualification or the annual report was filed in good faith.

(k) A limited partnership whose statement of qualification has been canceled pursuant to § 17-104(d) or (i)(4) of this title may apply to the Secretary of State for reinstatement after the effective date of the cancellation. The application must state:

(1) The name of the limited partnership and the effective date of the cancellation and, if such name is not available at the time of reinstatement, the name under which the statement of qualification is to be reinstated; and

(2) That the limited partnership has obtained and designated a new registered agent as required by § 17-104(a) of this title and the name and address of such new registered agent and the address of the limited partnership's registered office in the State of Delaware.

A reinstatement under this subsection (k) relates back to and takes effect as of the effective date of the cancellation, and the limited partnership's status as a limited liability limited partnership continues as if the cancellation had never occurred.

(l) Section 15-1003 of this title shall apply to a limited liability limited partnership, except that the reference to § 15-111 of this title in § 15-1003(a)(2) of this title shall be deemed for purposes of this section as a reference to § 17-104 of this title.

(m) Section 15-1207(a)(1) and (3) of this title shall apply to a limited liability limited partnership.

(n) Except as provided in subsections (a), (b), (d), (f), (g), (l) and (m) of this section, a limited liability limited partnership shall be governed by this chapter, including, without limitation, § 17-1105 of this title.

(o) Notwithstanding anything in this chapter to the contrary, a limited partnership having, on December 31, 1999, the status of a registered limited liability limited partnership under predecessor law shall have the status of a limited liability limited partnership under this chapter as of January 1, 2000, and to the extent such limited partnership has not filed a statement of qualification pursuant to § 15-1001 of this title, the latest application or renewal application filed by such limited partnership under such predecessor law shall constitute a statement of qualification filed under § 15-1001 of this title.

69 Del. Laws, c. 258, § 21; 70 Del. Laws, c. 78, § 18; 71 Del. Laws, c. 78, § 15; 72 Del. Laws, c. 228, § 2; 73 Del. Laws, c. 73, §§ 14-16; 73 Del. Laws, c. 222, § 1; 73 Del. Laws, c. 297, § 6; 75 Del. Laws, c. 414, §§ 7, 8; 78 Del. Laws, c. 272, § 4; 79 Del. Laws, c. 73, § 4.;

§ 17-215 Domestication of non-United States entities.

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-215. Domestication of non-United States entities

(a) As used in this section and in § 17-204 of this title, "non-United States entity'' means a foreign limited partnership (other than one formed under the laws of a state)(including a foreign limited liability limited partnership (other than one formed under the laws of a state)), or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a limited liability company, formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited partnership in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of limited partnership domestication that has been executed in accordance with § 17-204 of this title; and

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of limited partnership domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited partnership domestication;

(3) The name of the limited partnership as set forth in the certificate of limited partnership filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited partnership if it is not to be effective upon the filing of the certificate of limited partnership domestication and the certificate of limited partnership;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited partnership domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited partnership domestication and the certificate of limited partnership or upon the future effective date or time of the certificate of limited partnership domestication and the certificate of limited partnership, the non-United States entity shall be domesticated as a limited partnership in the State of Delaware and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited partnership in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited partnership in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited partnership domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited partnership on that date.

(g) Prior to the filing of a certificate of limited partnership domestication with the office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the domestication; provided that, in any event, such approval shall include the approval of any person who, at the effective date or time of the domestication, shall be a general partner of the limited partnership.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited partnership to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited partnership (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited partnership to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited partnership to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware the limited partnership shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited partnership. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited partnership continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited partnership and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 362, § 10; 71 Del. Laws, c. 78, § 16; 72 Del. Laws, c. 128, § 4; 72 Del. Laws, c. 386, §§ 7, 8; 73 Del. Laws, c. 73, § 17; 74 Del. Laws, c. 265, § 5; 75 Del. Laws, c. 31, § 4; 75 Del. Laws, c. 414, §§ 9-15; 76 Del. Laws, c. 386, § 5; 78 Del. Laws, c. 97, § 6; 79 Del. Laws, c. 73, § 5.;

§ 17-216 Transfer or continuance of domestic limited partnerships.

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-216. Transfer or continuance of domestic limited partnerships

(a) Upon compliance with the provisions of this section, any limited partnership may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited partnership in the State of Delaware.

(b) If the partnership agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by (1) all general partners and (2) the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited partnership's existence as a limited partnership of the State of Delaware is to cease or a certificate of transfer and domestic continuance if the limited partnership's existence as a limited partnership in the State of Delaware is to continue, executed in accordance with § 17-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of the filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction to which the limited partnership shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited partnership has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited partnership as a limited partnership of the State of Delaware shall cease when the certificate of transfer becomes effective and (ii) the agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited partnership's registered agent without the written consent of the limited partnership's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited partnership will continue to exist as a limited partnership of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited partnership out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited partnership out of the State of Delaware in accordance with this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title and shall not be deemed to constitute a dissolution of such limited partnership.

(e) If a limited partnership files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited partnership shall continue to exist as a limited partnership of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the limited partnership, to the same extent as prior to such time. So long as a limited partnership continues to exist as a limited partnership of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited partnership and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited partnership to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited partnership to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited partnership will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited partnership has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited partnership and shall constitute a continuation of the existence of such limited partnership in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited partnership out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited partnership that has transferred, domesticated or continued, if and for so long as such limited partnership continues its existence as a domestic limited partnership), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A partnership agreement may provide that a domestic limited partnership shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 362, § 11; 71 Del. Laws, c. 78, § 17; 71 Del. Laws, c. 340, § 9; 72 Del. Laws, c. 128, § 5; 72 Del. Laws, c. 386, § 9; 73 Del. Laws, c. 73, § 18; 74 Del. Laws, c. 104, § 13; 74 Del. Laws, c. 265, §§ 6, 7; 75 Del. Laws, c. 31, § 5; 75 Del. Laws, c. 414, §§ 16-26; 76 Del. Laws, c. 104, §§ 23, 24; 77 Del. Laws, c. 288, § 19; 78 Del. Laws, c. 272, § 5; 79 Del. Laws, c. 73, § 6.;

§ 17-217 Conversion of certain entities to a limited partnership.

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-217. Conversion of certain entities to a limited partnership

(a) As used in this section and in § 17-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) Any other entity may convert to a domestic limited partnership (including a limited liability limited partnership) by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 17-206 of this title:

(1) A certificate of conversion to limited partnership that has been executed in accordance with § 17-204 of this title;

(2) A certificate of limited partnership that complies with § 17-201 of this title and has been executed in accordance with § 17-204 of this title; and

(3) In the case of a conversion to a limited liability limited partnership, a statement of qualification in accordance with of § 15-1001(c) of this title.

Each of the certificates (and, as applicable, the statement) required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates (and, as applicable, such statement) are not to become effective upon their filing as permitted by § 17-206(b) of this title, then each such certificate (and, as applicable, such statement) shall provide for the same effective date or time in accordance with § 17-206(b) of this title.

(c) The certificate of conversion to limited partnership shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited partnership;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited partnership;

(3) The name of the limited partnership as set forth in its certificate of limited partnership filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited partnership if it is not to be effective upon the filing of the certificate of conversion to limited partnership and the certificate of limited partnership.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), or upon the future effective date or time of the certificate of conversion to limited partnership, the certificate of limited partnership and the statement of qualification (if applicable), the other entity shall be converted into a domestic limited partnership (including a limited liability limited partnership, if applicable) and the limited partnership shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 17-201 of this title, the existence of the limited partnership shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited partnership (including a limited liability limited partnership) shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited partnership, or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited partnership to which such other entity has converted and shall be the property of such domestic limited partnership, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited partnership to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited partnership. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited partnership to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited partnership pursuant to this section, for all purposes of the laws of the State of Delaware, the limited partnership shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited partnership.

(h) Prior to filing a certificate of conversion to limited partnership with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a partnership agreement shall be approved by the same authorization required to approve the conversion; provided, that in any event, such approval shall include the approval of any person who, at the effective date or time of the conversion, shall be a general partner of the limited partnership.

(i) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a domestic limited partnership may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited partnership or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited partnership or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a partnership agreement or other agreement or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

70 Del. Laws, c. 362, § 12; 71 Del. Laws, c. 78, §§ 18-20; 72 Del. Laws, c. 128, §§ 6-8; 72 Del. Laws, c. 386, §§ 10-12; 73 Del. Laws, c. 329, § 21; 74 Del. Laws, c. 265, § 8; 75 Del. Laws, c. 31, § 6; 75 Del. Laws, c. 414, §§ 27-33; 76 Del. Laws, c. 386, § 6; 78 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 272, § 6; 79 Del. Laws, c. 73, § 7.;

§ 17-218 Series of limited partners, general partners, partnership interests or assets.

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-218. Series of limited partners, general partners, partnership interests or assets

(a) A partnership agreement may establish or provide for the establishment of 1 or more designated series of limited partners, general partners, partnership interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited partnership or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a partnership agreement establishes or provides for the establishment of 1 or more series or states that the liabilities of a general partner are limited to the liabilities of a designated series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof, and if the partnership agreement so provides, and if notice of the limitation on liabilities of a series or a general partner as referenced in this subsection is set forth in the certificate of limited partnership, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series or general partner shall be enforceable only against the assets of such series or a general partner associated with such series and not against the assets of the limited partnership generally, any other series thereof, or any general partner not associated with such series, and, unless otherwise provided in the partnership agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited partnership, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited partnership, or any other series thereof.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a partnership agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notice in a certificate of limited partnership of the limitation on liabilities of a series as referenced in subsection (b) of this section shall be sufficient for all purposes of subsection (b) of this section whether or not the limited partnership has established any series when such notice is included in the certificate of limited partnership, and there shall be no requirement that any specific series of the limited partnership be referenced in such notice. The fact that a certificate of limited partnership that contains the notice of the limitation on liabilities of a series or a general partner as referenced in subsection (b) of this section is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities.

(e) A limited partner may possess or exercise any of the rights and powers or act or attempt to act in 1 or more of the capacities as permitted under § 17-303 of this title, with respect to any series, without participating in the control of the business of the limited partnership or with respect to any series thereof within the meaning of § 17-303(a) of this title. A partnership agreement may provide for classes or groups of general partners or limited partners associated with a series having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners or limited partners associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners or limited partners associated with the series. A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or limited partner or class or group of general partners or limited partners, including an action to create under the provisions of the partnership agreement a class or group of the series of partnership interests that was not previously outstanding.

(f) A partnership agreement may grant to all or certain identified general partners or limited partners or a specified class or group of the general partners or limited partners associated with a series the right to vote separately or with all or any class or group of the general partners or limited partners associated with the series, on any matter. Voting by general partners or limited partners associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Section 17-603 of this title shall apply to a limited partner with respect to any series with which the limited partner is associated. Except as otherwise provided in a partnership agreement, any event under this subsection or in a partnership agreement that causes a limited partner to cease to be associated with a series shall not, in itself, cause such limited partner to cease to be associated with any other series or to be a limited partner of the limited partnership or cause the termination of the series, regardless of whether such limited partner was the last remaining limited partner associated with such series. A limited partner shall cease to be a limited partner with respect to a series and to have the power to exercise any rights or powers of a limited partner with respect to such series upon the happening of either of the following events:

(1) The limited partner withdraws with respect to the series in accordance with § 17-603 of this title; or

(2) Except as otherwise provided in the partnership agreement, the limited partner assigns all of his or her partnership interest with respect to the series.

(h) Section 17-602 of this title shall apply to a general partner with respect to any series with which the general partner is associated. A general partner shall cease to be a general partner with respect to a series and to have the power to exercise any rights or powers of a general partner with respect to such series upon an event of withdrawal of the general partner with respect to such series. Except as otherwise provided in a partnership agreement, either of the following events or any event in a partnership agreement that causes a general partner to cease to be associated with a series shall not, in itself, cause such general partner to cease to be associated with any other series or to be a general partner of the limited partnership:

(1) The general partner withdraws with respect to the series in accordance with § 17-602 of this title; or

(2) The general partner assigns all of the general partner's partnership interest with respect to the series.

(i) Notwithstanding § 17-606 of this title, but subject to subsections (j) and (l) of this section, and unless otherwise provided in a partnership agreement, at the time a partner associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the partner has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(j) Notwithstanding § 17-607(a) of this title, a limited partnership may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited partnership shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to partners on account of their partnership interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A limited partner who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 17-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(k) Subject to § 17-801 of this title, except to the extent otherwise provided in the partnership agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited partnership. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited partnership under § 17-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the partnership agreement;

(2) Upon the happening of events specified in the partnership agreement;

(3) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of (i) all general partners associated with such series and (ii) the limited partners associated with such series or, if there is more than 1 class or group of limited partners associated with such series, then by each class or group of limited partners associated with such series, in either case, by limited partners associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership associated with such series owned by all of the limited partners associated with such series or by the limited partners in each class or group associated with such series, as appropriate;

(4) An event of withdrawal of a general partner associated with the series unless at the time there is at least 1 other general partner associated with the series and the partnership agreement permits the business of the series to be carried on by the remaining general partner and that partner does so, but the series is not terminated and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in the partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the series specified in the partnership agreement owned by the remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (B) if no such right to agree or vote to continue the business of the series of the limited partnership and to appoint 1 or more additional general partners for such series is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the series owned by the remaining partners associated with the series or, if there is more than 1 class or group of remaining partners associated with the series, then more than 50% of the then-current percentage or other interest in the profits of the series owned by each class or classes or group or groups of remaining partners associated with the series agree, in writing or vote, to continue the business of the series and to appoint, effective as of the date of withdrawal, 1 or more additional general partners for the series if necessary or desired, or (ii) the business of the series is continued pursuant to a right to continue stated in the partnership agreement and the appointment, effective as of the date of withdrawal, of 1 or more additional general partners to be associated with the series if necessary or desired; or

(5) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 17-803(a) of this title, unless otherwise provided in the partnership agreement, a general partner associated with a series who has not wrongfully terminated the series or, if none, the limited partners associated with the series or a person approved by the limited partners associated with the series or, if there is more than 1 class or group of limited partners associated with the series, then by each class or group of limited partners associated with the series, in either case, by limited partners who own more than 50% of the then current percentage or other interest in the profits of the series owned by all of the limited partners associated with the series or by the limited partners in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any partner associated with the series, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited partnership and for and on behalf of the limited partnership and such series, take all actions with respect to the series as are permitted under § 17-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 17-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of limited partners and shall not impose liability on a liquidating trustee.

(m) On application by or for a partner associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a partnership agreement.

(n) If a foreign limited partnership that is registering to do business in the State of Delaware in accordance with § 17-902 of this title is governed by a partnership agreement that establishes or provides for the establishment of designated series of limited partners, general partners, partnership interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited partnership or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited partnership. In addition, the foreign limited partnership shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, or general partner associated with such series shall be enforceable only against the assets of such series or any general partner associated with such series and not against the assets of the foreign limited partnership generally, any other series thereof, or any general partner not associated with such series, and, whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited partnership generally or any other series thereof shall be enforceable against the assets of such series or a general partner associated with such series.

70 Del. Laws, c. 362, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 21-31; 71 Del. Laws, c. 340, §§ 10, 11; 72 Del. Laws, c. 386, §§ 13-17; 74 Del. Laws, c. 104, §§ 14-16; 74 Del. Laws, c. 265, § 9; 76 Del. Laws, c. 104, §§ 25-31.;

§ 17-219 Approval of conversion of a limited partnership.

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;



§ 17-219. Approval of conversion of a limited partnership

(a) Upon compliance with this section, a domestic limited partnership may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a general partnership (including a limited liability partnership) or a foreign limited partnership (including a foreign limited liability limited partnership) or a limited liability company.

(b) If the partnership agreement specifies the manner of authorizing a conversion of the limited partnership, the conversion shall be authorized as specified in the partnership agreement. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership and does not prohibit a conversion of the limited partnership, the conversion shall be authorized in the same manner as is specified in the partnership agreement for authorizing a merger or consolidation that involves the limited partnership as a constituent party to the merger or consolidation. If the partnership agreement does not specify the manner of authorizing a conversion of the limited partnership or a merger or consolidation that involves the limited partnership as a constituent party and does not prohibit a conversion of the limited partnership, the conversion shall be authorized by the approval (1) by all general partners, and (2) by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited partnership to another entity or business form pursuant to this section shall not require such limited partnership to wind up its affairs under § 17-803 of this title or pay its liabilities and distribute its assets under § 17-804 of this title, and the conversion shall not constitute a dissolution of such limited partnership. When a limited partnership has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited partnership and the conversion shall constitute a continuation of the existence of the limited partnership in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited partnership to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited partnership which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited partnership is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited partnership shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 17-204 of this title shall be filed in the office of the Secretary of State in accordance with § 17-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited partnership and, if it has been changed, the name under which its certificate of limited partnership was originally filed;

(2) The date of filing of its original certificate of limited partnership with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited partnership shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited partnership that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited partnership arising while it was a limited partnership of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 17-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this paragraph and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited partnership that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 17-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited partnership has filed all documents and paid all fees required by this chapter, and thereupon the limited partnership shall cease to exist as a limited partnership of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited partnership out of the State of Delaware.

(g) The conversion of a limited partnership out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited partnership of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited partnership incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited partnership with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited partnership that has converted, and all property, real, personal and mixed, and all debts due to such limited partnership, as well as all other things and causes of action belonging to such limited partnership, shall remain vested in the other entity or business form to which such limited partnership has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited partnership shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited partnership shall be preserved unimpaired, and all debts, liabilities and duties of the limited partnership that has converted shall remain attached to the other entity or business form to which such limited partnership has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited partnership that has converted, as well as the debts, liabilities and duties of such limited partnership, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited partnership has converted for any purpose of the laws of the State of Delaware.

(i) A partnership agreement may provide that a domestic limited partnership shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 362, § 14; 72 Del. Laws, c. 128, § 9; 72 Del. Laws, c. 386, §§ 18, 19; 73 Del. Laws, c. 329, § 22; 74 Del. Laws, c. 104, § 17; 74 Del. Laws, c. 265, §§ 10, 11; 75 Del. Laws, c. 414, §§ 34-39; 76 Del. Laws, c. 104, §§ 32, 33; 77 Del. Laws, c. 288, § 20; 79 Del. Laws, c. 73, § 8.;






Subchapter III Limited Partners

§ 17-301. Admission of limited partners

(a) In connection with the formation of a limited partnership, a person is admitted as a limited partner of the limited partnership upon the later to occur of:

(1) The formation of the limited partnership; or

(2) The time provided in and upon compliance with the partnership agreement or, if the partnership agreement does not so provide, when the person's admission is reflected in the records of the limited partnership.

(b) After the formation of a limited partnership, a person is admitted as a limited partner of the limited partnership:

(1) In the case of a person who is not an assignee of a partnership interest, including a person acquiring a partnership interest directly from the limited partnership and a person to be admitted as a limited partner of the limited partnership without acquiring a partnership interest in the limited partnership, at the time provided in and upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the consent of all partners and when the person's admission is reflected in the records of the limited partnership;

(2) In the case of an assignee of a partnership interest, as provided in § 17-704(a) of this title and at the time provided in and upon compliance with the partnership agreement or, if the partnership agreement does not so provide, when any such person's permitted admission is reflected in the records of the limited partnership; or

(3) In the case of a person being admitted as a partner of a surviving or resulting limited partnership pursuant to a merger or consolidation approved in accordance with § 17-211(b) of this title, as provided in the partnership agreement of the surviving or resulting limited partnership or in the agreement of merger or consolidation or plan of merger, and in the event of any inconsistency, the terms of the agreement of merger or consolidation or plan of merger shall control; and in the case of a person being admitted as a partner of a limited partnership pursuant to a merger or consolidation in which such limited partnership is not the surviving or resulting limited partnership in the merger or consolidation, as provided in the partnership agreement of such limited partnership.

(c) In connection with the domestication of a non-United States entity (as defined in § 17-215 of this title) as a limited partnership in the State of Delaware in accordance with § 17-215 of this title or the conversion of an other entity (as defined in § 17-217 of this title) to a domestic limited partnership in accordance with § 17-217 of this title, a person is admitted as a limited partner of the limited partnership as provided in the partnership agreement.

(d) A person may be admitted to a limited partnership as a limited partner of the limited partnership and may receive a partnership interest in the limited partnership without making a contribution or being obligated to make a contribution to the limited partnership. Unless otherwise provided in a partnership agreement, a person may be admitted to a limited partnership as a limited partner of the limited partnership without acquiring a partnership interest in the limited partnership. Unless otherwise provided in a partnership agreement, a person may be admitted as the sole limited partner of a limited partnership without making a contribution or being obligated to make a contribution to the limited partnership or without acquiring a partnership interest in the limited partnership.

(e) Unless otherwise provided in a partnership agreement or another agreement, a limited partner shall have no preemptive right to subscribe to any additional issue of partnership interests or another interest in a limited partnership.

6 Del. C. 1953, § 1708; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 20; 67 Del. Laws, c. 348, § 12; 69 Del. Laws, c. 258, §§ 22-27; 70 Del. Laws, c. 78, § 19; 71 Del. Laws, c. 78, §§ 32, 33; 73 Del. Laws, c. 297, § 7; 75 Del. Laws, c. 31, §§ 7, 8; 77 Del. Laws, c. 288, § 21.;

§ 17-302 Classes and voting.

(a) A partnership agreement may provide for classes or groups of limited partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of limited partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of limited partners.

A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any limited partner or class or group of limited partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding.

(b) Subject to § 17-303 of this title, the partnership agreement may grant to all or certain identified limited partners or a specified class or group of the limited partners the right to vote separately or with all or any class or group of the limited partners or the general partners, on any matter. Voting by limited partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any limited partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Any right or power, including voting rights, granted to limited partners as permitted under § 17-303 of this title shall be deemed to be permitted by this section.

(e) Unless otherwise provided in a partnership agreement, meetings of limited partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on, consented to or approved by limited partners, the limited partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by limited partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all limited partners entitled to vote thereon were present and voted. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on by limited partners, the limited partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a limited partner or by a person or persons authorized to act for a limited partner shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(f) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 17-211(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 17-211(g) of this title. A limited partner and any class or group of limited partners have the right to vote only on matters as specifically set forth in this chapter, on matters specifically provided by agreement, including a partnership agreement, and on any matter with respect to which a general partner may determine in its discretion to seek a vote of a limited partner or a class or group of limited partners if a vote on such matter is not contrary to a partnership agreement or another agreement to which a general partner or the limited partnership is a party. A limited partner and any class or group of limited partners have no other voting rights. A partnership agreement may provide that any limited partner or class or group of limited partners shall have no voting rights. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 21-23; 71 Del. Laws, c. 78, § 34; 71 Del. Laws, c. 340, §§ 12, 13; 72 Del. Laws, c. 128, § 10; 72 Del. Laws, c. 386, § 20; 73 Del. Laws, c. 73, § 19; 74 Del. Laws, c. 265, § 12; 75 Del. Laws, c. 414, § 40; 77 Del. Laws, c. 69, § 4; 78 Del. Laws, c. 97, §§ 8, 9.;

§ 17-303 Liability to third parties.

(a) A limited partner is not liable for the obligations of a limited partnership unless he or she is also a general partner or, in addition to the exercise of the rights and powers of a limited partner, he or she participates in the control of the business. However, if the limited partner does participate in the control of the business, he or she is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section by virtue of possessing or, regardless of whether or not the limited partner has the rights or powers, exercising or attempting to exercise 1 or more of the following rights or powers or having or, regardless of whether or not the limited partner has the rights or powers, acting or attempting to act in 1 or more of the following capacities:

(1) To be an independent contractor for or to transact business with, including being a contractor for, or to be an agent or employee of, the limited partnership or a general partner, or to be an officer, director or stockholder of a corporate general partner, or to be a partner of a partnership that is a general partner of the limited partnership, or to be a trustee, administrator, executor, custodian or other fiduciary or beneficiary of an estate or trust which is a general partner, or to be a trustee, officer, advisor, stockholder or beneficiary of a business trust or a statutory trust which is a general partner or to be a member, manager, agent or employee of a limited liability company which is a general partner;

(2) To consult with or advise a general partner or any other person with respect to any matter, including the business of the limited partnership, or to act or cause a general partner or any other person to take or refrain from taking any action, including by proposing, approving, consenting or disapproving, by voting or otherwise, with respect to any matter, including the business of the limited partnership;

(3) To act as surety, guarantor or endorser for the limited partnership or a general partner, to guaranty or assume 1 or more obligations of the limited partnership or a general partner, to borrow money from the limited partnership or a general partner, to lend money to the limited partnership or a general partner, or to provide collateral for the limited partnership or a general partner;

(4) To call, request, or attend or participate at a meeting of the partners or the limited partners;

(5) To wind up a limited partnership pursuant to § 17-803 of this title;

(6) To take any action required or permitted by law to bring, pursue or settle or otherwise terminate a derivative action in the right of the limited partnership;

(7) To serve on a committee of the limited partnership or the limited partners or partners or to appoint, elect or otherwise participate in the choice of a representative or another person to serve on any such committee, and to act as a member of any such committee directly or by or through any such representative or other person;

(8) To act or cause the taking or refraining from the taking of any action, including by proposing, approving, consenting or disapproving, by voting or otherwise, with respect to 1 or more of the following matters:

a. The dissolution and winding up of the limited partnership or an election to continue the limited partnership or an election to continue the business of the limited partnership;

b. The sale, exchange, lease, mortgage, assignment, pledge or other transfer of, or granting of a security interest in, any asset or assets of the limited partnership;

c. The incurrence, renewal, refinancing or payment or other discharge of indebtedness by the limited partnership;

d. A change in the nature of the business;

e. The admission, removal or retention of a general partner;

f. The admission, removal or retention of a limited partner;

g. A transaction or other matter involving an actual or potential conflict of interest;

h. An amendment to the partnership agreement or certificate of limited partnership;

i. The merger or consolidation of a limited partnership;

j. In respect of a limited partnership which is registered as an investment company under the Investment Company Act of 1940, as amended [15 U.S.C. § 80a-1 et seq.], any matter required by the Investment Company Act of 1940, as amended, or the rules and regulations of the Securities and Exchange Commission thereunder, to be approved by the holders of beneficial interests in an investment company, including the electing of directors or trustees of the investment company, the approving or terminating of investment advisory or underwriting contracts and the approving of auditors;

k. The indemnification of any partner or other person;

l. The making of, or calling for, or the making of other determinations in connection with, contributions;

m. The making of, or the making of other determinations in connection with or concerning, investments, including investments in property, whether real, personal or mixed, either directly or indirectly, by the limited partnership;

n. The nomination, appointment, election or other manner of selection or removal of an independent contractor for, or an agent or employee of, the limited partnership or a general partner, or an officer, director or stockholder of a corporate general partner, or a partner of a partnership which is a general partner, or a trustee, administrator, executor, custodian or other fiduciary or beneficiary of an estate or trust which is a general partner, or a trustee, officer, advisor, stockholder or beneficiary of a business trust or a statutory trust which is a general partner, or a member or manager of a limited liability company which is a general partner, or a member of a governing body of, or a fiduciary for, any person, whether domestic or foreign, which is a general partner; or

o. Such other matters as are stated in the partnership agreement or in any other agreement or in writing;

(9) To serve on the board of directors or a committee of, to consult with or advise, to be an officer, director, stockholder, partner, member, manager, trustee, agent or employee of, or to be a fiduciary or contractor for, any person in which the limited partnership has an interest or any person providing management, consulting, advisory, custody or other services or products for, to or on behalf of, or otherwise having a business or other relationship with, the limited partnership or a general partner of the limited partnership; or

(10) Any right or power granted or permitted to limited partners under this chapter and not specifically enumerated in this subsection.

(c) The enumeration in subsection (b) of this section does not mean that the possession or exercise of any other powers or having or acting in other capacities by a limited partner constitutes participation by him or her in the control of the business of the limited partnership.

(d) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section by virtue of the fact that all or any part of the name of such limited partner is included in the name of the limited partnership.

(e) This section does not create rights or powers of limited partners. Such rights and powers may be created only by a certificate of limited partnership, a partnership agreement or any other agreement or in writing, or other sections of this chapter.

(f) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section regardless of the nature, extent, scope, number or frequency of the limited partner's possessing or, regardless of whether or not the limited partner has the rights or powers, exercising or attempting to exercise 1 or more of the rights or powers or having or, regardless of whether or not the limited partner has the rights or powers, acting or attempting to act in 1 or more of the capacities which are permitted under this section.

6 Del. C. 1953, § 1707; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 24-34; 67 Del. Laws, c. 348, §§ 13-17; 69 Del. Laws, c. 258, §§ 28-31; 70 Del. Laws, c. 78, §§ 20, 21; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 23; 74 Del. Laws, c. 265, §§ 13, 14; 76 Del. Laws, c. 386, § 7.;

§ 17-304 Person erroneously believing himself or herself limited partner.

(a) Except as provided in subsection (b) of this section, a person who makes a contribution to a partnership and erroneously but in good faith believes that he or she has become a limited partner in the partnership is not a general partner in the partnership and is not bound by its obligations by reason of making the contribution, receiving distributions from the partnership or exercising any rights of a limited partner, if, within a reasonable time after ascertaining the mistake:

(1) In the case of a person who wishes to be a limited partner, he or she causes an appropriate certificate to be executed and filed; or

(2) In the case of a person who wishes to withdraw from the partnership, that person takes such action as may be necessary to withdraw.

(b) A person who makes a contribution under the circumstances described in subsection (a) of this section is liable as a general partner to any third party who transacts business with the partnership prior to the occurrence of either of the events referred to in subsection (a) of this section:

(1) If such person knew or should have known either that no certificate has been filed or that the certificate inaccurately refers to the person as a general partner; and

(2) If the third party actually believed in good faith that such person was a general partner at the time of the transaction, acted in reasonable reliance on such belief and extended credit to the partnership in reasonable reliance on the credit of such person.

6 Del. C. 1953, § 1711; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-305 Access to and confidentiality of information; records.

(a) Each limited partner has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished, at what time and location and at whose expense) as may be set forth in the partnership agreement or otherwise established by the general partners, to obtain from the general partners from time to time upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner:

(1) True and full information regarding the status of the business and financial condition of the limited partnership;

(2) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any written partnership agreement and certificate of limited partnership and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the partnership agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each became a partner; and

(6) Other information regarding the affairs of the limited partnership as is just and reasonable.

(b) A general partner shall have the right to keep confidential from limited partners for such period of time as the general partner deems reasonable, any information which the general partner reasonably believes to be in the nature of trade secrets or other information the disclosure of which the general partner in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(c) A limited partnership may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(d) Any demand under this section shall be in writing and shall state the purpose of such demand.

(e) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If a general partner refuses to permit a limited partner to obtain from the general partner the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a partnership agreement but not longer than 30 business days) after the demand has been made, the limited partner may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the general partner to permit the limited partner to obtain the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the general partner to furnish to the limited partner the information described in subsection (a) of this section on the condition that the limited partner first pay to the limited partnership the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a limited partner seeks to obtain the information described in subsection (a) of this section, the limited partner shall first establish (1) that the limited partner has complied with the provisions of this section respecting the form and manner of making demand for obtaining such information, and (2) that the information the limited partner seeks is reasonably related to the limited partner's interest as a limited partner. The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(f) The rights of a limited partner to obtain information as provided in this section may be restricted in an original partnership agreement or in any subsequent amendment approved or adopted by all of the partners or in compliance with any applicable requirements of the partnership agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a limited partner to obtain information by any other means permitted under this chapter.

6 Del. C. 1953, § 1710; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 35; 70 Del. Laws, c. 362, § 15; 73 Del. Laws, c. 73, § 20; 77 Del. Laws, c. 288, §§ 22, 23.;

§ 17-306 Remedies for breach of partnership agreement by limited partner.

A partnership agreement may provide that:

(1) A limited partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the partnership agreement, a limited partner shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 18; 73 Del. Laws, c. 73, § 21.;



§ 17-302. Classes and voting

(a) A partnership agreement may provide for classes or groups of limited partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of limited partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of limited partners.

A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any limited partner or class or group of limited partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding.

(b) Subject to § 17-303 of this title, the partnership agreement may grant to all or certain identified limited partners or a specified class or group of the limited partners the right to vote separately or with all or any class or group of the limited partners or the general partners, on any matter. Voting by limited partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any limited partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Any right or power, including voting rights, granted to limited partners as permitted under § 17-303 of this title shall be deemed to be permitted by this section.

(e) Unless otherwise provided in a partnership agreement, meetings of limited partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on, consented to or approved by limited partners, the limited partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by limited partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all limited partners entitled to vote thereon were present and voted. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on by limited partners, the limited partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a limited partner or by a person or persons authorized to act for a limited partner shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(f) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 17-211(g) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). If a partnership agreement does not provide for the manner in which it may be amended, the partnership agreement may be amended with the approval of all the partners or as otherwise permitted by law, including as permitted by § 17-211(g) of this title. A limited partner and any class or group of limited partners have the right to vote only on matters as specifically set forth in this chapter, on matters specifically provided by agreement, including a partnership agreement, and on any matter with respect to which a general partner may determine in its discretion to seek a vote of a limited partner or a class or group of limited partners if a vote on such matter is not contrary to a partnership agreement or another agreement to which a general partner or the limited partnership is a party. A limited partner and any class or group of limited partners have no other voting rights. A partnership agreement may provide that any limited partner or class or group of limited partners shall have no voting rights. Unless otherwise provided in a partnership agreement, a supermajority amendment provision shall only apply to provisions of the partnership agreement that are expressly included in the partnership agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a partnership agreement requiring that an amendment to a provision of the partnership agreement be adopted by no less than the vote or consent required to take action under such latter provision.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 21-23; 71 Del. Laws, c. 78, § 34; 71 Del. Laws, c. 340, §§ 12, 13; 72 Del. Laws, c. 128, § 10; 72 Del. Laws, c. 386, § 20; 73 Del. Laws, c. 73, § 19; 74 Del. Laws, c. 265, § 12; 75 Del. Laws, c. 414, § 40; 77 Del. Laws, c. 69, § 4; 78 Del. Laws, c. 97, §§ 8, 9.;

§ 17-303 Liability to third parties.

(a) A limited partner is not liable for the obligations of a limited partnership unless he or she is also a general partner or, in addition to the exercise of the rights and powers of a limited partner, he or she participates in the control of the business. However, if the limited partner does participate in the control of the business, he or she is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section by virtue of possessing or, regardless of whether or not the limited partner has the rights or powers, exercising or attempting to exercise 1 or more of the following rights or powers or having or, regardless of whether or not the limited partner has the rights or powers, acting or attempting to act in 1 or more of the following capacities:

(1) To be an independent contractor for or to transact business with, including being a contractor for, or to be an agent or employee of, the limited partnership or a general partner, or to be an officer, director or stockholder of a corporate general partner, or to be a partner of a partnership that is a general partner of the limited partnership, or to be a trustee, administrator, executor, custodian or other fiduciary or beneficiary of an estate or trust which is a general partner, or to be a trustee, officer, advisor, stockholder or beneficiary of a business trust or a statutory trust which is a general partner or to be a member, manager, agent or employee of a limited liability company which is a general partner;

(2) To consult with or advise a general partner or any other person with respect to any matter, including the business of the limited partnership, or to act or cause a general partner or any other person to take or refrain from taking any action, including by proposing, approving, consenting or disapproving, by voting or otherwise, with respect to any matter, including the business of the limited partnership;

(3) To act as surety, guarantor or endorser for the limited partnership or a general partner, to guaranty or assume 1 or more obligations of the limited partnership or a general partner, to borrow money from the limited partnership or a general partner, to lend money to the limited partnership or a general partner, or to provide collateral for the limited partnership or a general partner;

(4) To call, request, or attend or participate at a meeting of the partners or the limited partners;

(5) To wind up a limited partnership pursuant to § 17-803 of this title;

(6) To take any action required or permitted by law to bring, pursue or settle or otherwise terminate a derivative action in the right of the limited partnership;

(7) To serve on a committee of the limited partnership or the limited partners or partners or to appoint, elect or otherwise participate in the choice of a representative or another person to serve on any such committee, and to act as a member of any such committee directly or by or through any such representative or other person;

(8) To act or cause the taking or refraining from the taking of any action, including by proposing, approving, consenting or disapproving, by voting or otherwise, with respect to 1 or more of the following matters:

a. The dissolution and winding up of the limited partnership or an election to continue the limited partnership or an election to continue the business of the limited partnership;

b. The sale, exchange, lease, mortgage, assignment, pledge or other transfer of, or granting of a security interest in, any asset or assets of the limited partnership;

c. The incurrence, renewal, refinancing or payment or other discharge of indebtedness by the limited partnership;

d. A change in the nature of the business;

e. The admission, removal or retention of a general partner;

f. The admission, removal or retention of a limited partner;

g. A transaction or other matter involving an actual or potential conflict of interest;

h. An amendment to the partnership agreement or certificate of limited partnership;

i. The merger or consolidation of a limited partnership;

j. In respect of a limited partnership which is registered as an investment company under the Investment Company Act of 1940, as amended [15 U.S.C. § 80a-1 et seq.], any matter required by the Investment Company Act of 1940, as amended, or the rules and regulations of the Securities and Exchange Commission thereunder, to be approved by the holders of beneficial interests in an investment company, including the electing of directors or trustees of the investment company, the approving or terminating of investment advisory or underwriting contracts and the approving of auditors;

k. The indemnification of any partner or other person;

l. The making of, or calling for, or the making of other determinations in connection with, contributions;

m. The making of, or the making of other determinations in connection with or concerning, investments, including investments in property, whether real, personal or mixed, either directly or indirectly, by the limited partnership;

n. The nomination, appointment, election or other manner of selection or removal of an independent contractor for, or an agent or employee of, the limited partnership or a general partner, or an officer, director or stockholder of a corporate general partner, or a partner of a partnership which is a general partner, or a trustee, administrator, executor, custodian or other fiduciary or beneficiary of an estate or trust which is a general partner, or a trustee, officer, advisor, stockholder or beneficiary of a business trust or a statutory trust which is a general partner, or a member or manager of a limited liability company which is a general partner, or a member of a governing body of, or a fiduciary for, any person, whether domestic or foreign, which is a general partner; or

o. Such other matters as are stated in the partnership agreement or in any other agreement or in writing;

(9) To serve on the board of directors or a committee of, to consult with or advise, to be an officer, director, stockholder, partner, member, manager, trustee, agent or employee of, or to be a fiduciary or contractor for, any person in which the limited partnership has an interest or any person providing management, consulting, advisory, custody or other services or products for, to or on behalf of, or otherwise having a business or other relationship with, the limited partnership or a general partner of the limited partnership; or

(10) Any right or power granted or permitted to limited partners under this chapter and not specifically enumerated in this subsection.

(c) The enumeration in subsection (b) of this section does not mean that the possession or exercise of any other powers or having or acting in other capacities by a limited partner constitutes participation by him or her in the control of the business of the limited partnership.

(d) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section by virtue of the fact that all or any part of the name of such limited partner is included in the name of the limited partnership.

(e) This section does not create rights or powers of limited partners. Such rights and powers may be created only by a certificate of limited partnership, a partnership agreement or any other agreement or in writing, or other sections of this chapter.

(f) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section regardless of the nature, extent, scope, number or frequency of the limited partner's possessing or, regardless of whether or not the limited partner has the rights or powers, exercising or attempting to exercise 1 or more of the rights or powers or having or, regardless of whether or not the limited partner has the rights or powers, acting or attempting to act in 1 or more of the capacities which are permitted under this section.

6 Del. C. 1953, § 1707; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 24-34; 67 Del. Laws, c. 348, §§ 13-17; 69 Del. Laws, c. 258, §§ 28-31; 70 Del. Laws, c. 78, §§ 20, 21; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 23; 74 Del. Laws, c. 265, §§ 13, 14; 76 Del. Laws, c. 386, § 7.;

§ 17-304 Person erroneously believing himself or herself limited partner.

(a) Except as provided in subsection (b) of this section, a person who makes a contribution to a partnership and erroneously but in good faith believes that he or she has become a limited partner in the partnership is not a general partner in the partnership and is not bound by its obligations by reason of making the contribution, receiving distributions from the partnership or exercising any rights of a limited partner, if, within a reasonable time after ascertaining the mistake:

(1) In the case of a person who wishes to be a limited partner, he or she causes an appropriate certificate to be executed and filed; or

(2) In the case of a person who wishes to withdraw from the partnership, that person takes such action as may be necessary to withdraw.

(b) A person who makes a contribution under the circumstances described in subsection (a) of this section is liable as a general partner to any third party who transacts business with the partnership prior to the occurrence of either of the events referred to in subsection (a) of this section:

(1) If such person knew or should have known either that no certificate has been filed or that the certificate inaccurately refers to the person as a general partner; and

(2) If the third party actually believed in good faith that such person was a general partner at the time of the transaction, acted in reasonable reliance on such belief and extended credit to the partnership in reasonable reliance on the credit of such person.

6 Del. C. 1953, § 1711; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-305 Access to and confidentiality of information; records.

(a) Each limited partner has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished, at what time and location and at whose expense) as may be set forth in the partnership agreement or otherwise established by the general partners, to obtain from the general partners from time to time upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner:

(1) True and full information regarding the status of the business and financial condition of the limited partnership;

(2) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any written partnership agreement and certificate of limited partnership and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the partnership agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each became a partner; and

(6) Other information regarding the affairs of the limited partnership as is just and reasonable.

(b) A general partner shall have the right to keep confidential from limited partners for such period of time as the general partner deems reasonable, any information which the general partner reasonably believes to be in the nature of trade secrets or other information the disclosure of which the general partner in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(c) A limited partnership may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(d) Any demand under this section shall be in writing and shall state the purpose of such demand.

(e) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If a general partner refuses to permit a limited partner to obtain from the general partner the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a partnership agreement but not longer than 30 business days) after the demand has been made, the limited partner may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the general partner to permit the limited partner to obtain the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the general partner to furnish to the limited partner the information described in subsection (a) of this section on the condition that the limited partner first pay to the limited partnership the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a limited partner seeks to obtain the information described in subsection (a) of this section, the limited partner shall first establish (1) that the limited partner has complied with the provisions of this section respecting the form and manner of making demand for obtaining such information, and (2) that the information the limited partner seeks is reasonably related to the limited partner's interest as a limited partner. The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(f) The rights of a limited partner to obtain information as provided in this section may be restricted in an original partnership agreement or in any subsequent amendment approved or adopted by all of the partners or in compliance with any applicable requirements of the partnership agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a limited partner to obtain information by any other means permitted under this chapter.

6 Del. C. 1953, § 1710; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 35; 70 Del. Laws, c. 362, § 15; 73 Del. Laws, c. 73, § 20; 77 Del. Laws, c. 288, §§ 22, 23.;

§ 17-306 Remedies for breach of partnership agreement by limited partner.

A partnership agreement may provide that:

(1) A limited partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the partnership agreement, a limited partner shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 18; 73 Del. Laws, c. 73, § 21.;



§ 17-303. Liability to third parties

(a) A limited partner is not liable for the obligations of a limited partnership unless he or she is also a general partner or, in addition to the exercise of the rights and powers of a limited partner, he or she participates in the control of the business. However, if the limited partner does participate in the control of the business, he or she is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section by virtue of possessing or, regardless of whether or not the limited partner has the rights or powers, exercising or attempting to exercise 1 or more of the following rights or powers or having or, regardless of whether or not the limited partner has the rights or powers, acting or attempting to act in 1 or more of the following capacities:

(1) To be an independent contractor for or to transact business with, including being a contractor for, or to be an agent or employee of, the limited partnership or a general partner, or to be an officer, director or stockholder of a corporate general partner, or to be a partner of a partnership that is a general partner of the limited partnership, or to be a trustee, administrator, executor, custodian or other fiduciary or beneficiary of an estate or trust which is a general partner, or to be a trustee, officer, advisor, stockholder or beneficiary of a business trust or a statutory trust which is a general partner or to be a member, manager, agent or employee of a limited liability company which is a general partner;

(2) To consult with or advise a general partner or any other person with respect to any matter, including the business of the limited partnership, or to act or cause a general partner or any other person to take or refrain from taking any action, including by proposing, approving, consenting or disapproving, by voting or otherwise, with respect to any matter, including the business of the limited partnership;

(3) To act as surety, guarantor or endorser for the limited partnership or a general partner, to guaranty or assume 1 or more obligations of the limited partnership or a general partner, to borrow money from the limited partnership or a general partner, to lend money to the limited partnership or a general partner, or to provide collateral for the limited partnership or a general partner;

(4) To call, request, or attend or participate at a meeting of the partners or the limited partners;

(5) To wind up a limited partnership pursuant to § 17-803 of this title;

(6) To take any action required or permitted by law to bring, pursue or settle or otherwise terminate a derivative action in the right of the limited partnership;

(7) To serve on a committee of the limited partnership or the limited partners or partners or to appoint, elect or otherwise participate in the choice of a representative or another person to serve on any such committee, and to act as a member of any such committee directly or by or through any such representative or other person;

(8) To act or cause the taking or refraining from the taking of any action, including by proposing, approving, consenting or disapproving, by voting or otherwise, with respect to 1 or more of the following matters:

a. The dissolution and winding up of the limited partnership or an election to continue the limited partnership or an election to continue the business of the limited partnership;

b. The sale, exchange, lease, mortgage, assignment, pledge or other transfer of, or granting of a security interest in, any asset or assets of the limited partnership;

c. The incurrence, renewal, refinancing or payment or other discharge of indebtedness by the limited partnership;

d. A change in the nature of the business;

e. The admission, removal or retention of a general partner;

f. The admission, removal or retention of a limited partner;

g. A transaction or other matter involving an actual or potential conflict of interest;

h. An amendment to the partnership agreement or certificate of limited partnership;

i. The merger or consolidation of a limited partnership;

j. In respect of a limited partnership which is registered as an investment company under the Investment Company Act of 1940, as amended [15 U.S.C. § 80a-1 et seq.], any matter required by the Investment Company Act of 1940, as amended, or the rules and regulations of the Securities and Exchange Commission thereunder, to be approved by the holders of beneficial interests in an investment company, including the electing of directors or trustees of the investment company, the approving or terminating of investment advisory or underwriting contracts and the approving of auditors;

k. The indemnification of any partner or other person;

l. The making of, or calling for, or the making of other determinations in connection with, contributions;

m. The making of, or the making of other determinations in connection with or concerning, investments, including investments in property, whether real, personal or mixed, either directly or indirectly, by the limited partnership;

n. The nomination, appointment, election or other manner of selection or removal of an independent contractor for, or an agent or employee of, the limited partnership or a general partner, or an officer, director or stockholder of a corporate general partner, or a partner of a partnership which is a general partner, or a trustee, administrator, executor, custodian or other fiduciary or beneficiary of an estate or trust which is a general partner, or a trustee, officer, advisor, stockholder or beneficiary of a business trust or a statutory trust which is a general partner, or a member or manager of a limited liability company which is a general partner, or a member of a governing body of, or a fiduciary for, any person, whether domestic or foreign, which is a general partner; or

o. Such other matters as are stated in the partnership agreement or in any other agreement or in writing;

(9) To serve on the board of directors or a committee of, to consult with or advise, to be an officer, director, stockholder, partner, member, manager, trustee, agent or employee of, or to be a fiduciary or contractor for, any person in which the limited partnership has an interest or any person providing management, consulting, advisory, custody or other services or products for, to or on behalf of, or otherwise having a business or other relationship with, the limited partnership or a general partner of the limited partnership; or

(10) Any right or power granted or permitted to limited partners under this chapter and not specifically enumerated in this subsection.

(c) The enumeration in subsection (b) of this section does not mean that the possession or exercise of any other powers or having or acting in other capacities by a limited partner constitutes participation by him or her in the control of the business of the limited partnership.

(d) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section by virtue of the fact that all or any part of the name of such limited partner is included in the name of the limited partnership.

(e) This section does not create rights or powers of limited partners. Such rights and powers may be created only by a certificate of limited partnership, a partnership agreement or any other agreement or in writing, or other sections of this chapter.

(f) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section regardless of the nature, extent, scope, number or frequency of the limited partner's possessing or, regardless of whether or not the limited partner has the rights or powers, exercising or attempting to exercise 1 or more of the rights or powers or having or, regardless of whether or not the limited partner has the rights or powers, acting or attempting to act in 1 or more of the capacities which are permitted under this section.

6 Del. C. 1953, § 1707; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 24-34; 67 Del. Laws, c. 348, §§ 13-17; 69 Del. Laws, c. 258, §§ 28-31; 70 Del. Laws, c. 78, §§ 20, 21; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 23; 74 Del. Laws, c. 265, §§ 13, 14; 76 Del. Laws, c. 386, § 7.;

§ 17-304 Person erroneously believing himself or herself limited partner.

(a) Except as provided in subsection (b) of this section, a person who makes a contribution to a partnership and erroneously but in good faith believes that he or she has become a limited partner in the partnership is not a general partner in the partnership and is not bound by its obligations by reason of making the contribution, receiving distributions from the partnership or exercising any rights of a limited partner, if, within a reasonable time after ascertaining the mistake:

(1) In the case of a person who wishes to be a limited partner, he or she causes an appropriate certificate to be executed and filed; or

(2) In the case of a person who wishes to withdraw from the partnership, that person takes such action as may be necessary to withdraw.

(b) A person who makes a contribution under the circumstances described in subsection (a) of this section is liable as a general partner to any third party who transacts business with the partnership prior to the occurrence of either of the events referred to in subsection (a) of this section:

(1) If such person knew or should have known either that no certificate has been filed or that the certificate inaccurately refers to the person as a general partner; and

(2) If the third party actually believed in good faith that such person was a general partner at the time of the transaction, acted in reasonable reliance on such belief and extended credit to the partnership in reasonable reliance on the credit of such person.

6 Del. C. 1953, § 1711; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-305 Access to and confidentiality of information; records.

(a) Each limited partner has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished, at what time and location and at whose expense) as may be set forth in the partnership agreement or otherwise established by the general partners, to obtain from the general partners from time to time upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner:

(1) True and full information regarding the status of the business and financial condition of the limited partnership;

(2) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any written partnership agreement and certificate of limited partnership and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the partnership agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each became a partner; and

(6) Other information regarding the affairs of the limited partnership as is just and reasonable.

(b) A general partner shall have the right to keep confidential from limited partners for such period of time as the general partner deems reasonable, any information which the general partner reasonably believes to be in the nature of trade secrets or other information the disclosure of which the general partner in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(c) A limited partnership may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(d) Any demand under this section shall be in writing and shall state the purpose of such demand.

(e) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If a general partner refuses to permit a limited partner to obtain from the general partner the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a partnership agreement but not longer than 30 business days) after the demand has been made, the limited partner may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the general partner to permit the limited partner to obtain the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the general partner to furnish to the limited partner the information described in subsection (a) of this section on the condition that the limited partner first pay to the limited partnership the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a limited partner seeks to obtain the information described in subsection (a) of this section, the limited partner shall first establish (1) that the limited partner has complied with the provisions of this section respecting the form and manner of making demand for obtaining such information, and (2) that the information the limited partner seeks is reasonably related to the limited partner's interest as a limited partner. The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(f) The rights of a limited partner to obtain information as provided in this section may be restricted in an original partnership agreement or in any subsequent amendment approved or adopted by all of the partners or in compliance with any applicable requirements of the partnership agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a limited partner to obtain information by any other means permitted under this chapter.

6 Del. C. 1953, § 1710; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 35; 70 Del. Laws, c. 362, § 15; 73 Del. Laws, c. 73, § 20; 77 Del. Laws, c. 288, §§ 22, 23.;

§ 17-306 Remedies for breach of partnership agreement by limited partner.

A partnership agreement may provide that:

(1) A limited partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the partnership agreement, a limited partner shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 18; 73 Del. Laws, c. 73, § 21.;



§ 17-304. Person erroneously believing himself or herself limited partner

(a) Except as provided in subsection (b) of this section, a person who makes a contribution to a partnership and erroneously but in good faith believes that he or she has become a limited partner in the partnership is not a general partner in the partnership and is not bound by its obligations by reason of making the contribution, receiving distributions from the partnership or exercising any rights of a limited partner, if, within a reasonable time after ascertaining the mistake:

(1) In the case of a person who wishes to be a limited partner, he or she causes an appropriate certificate to be executed and filed; or

(2) In the case of a person who wishes to withdraw from the partnership, that person takes such action as may be necessary to withdraw.

(b) A person who makes a contribution under the circumstances described in subsection (a) of this section is liable as a general partner to any third party who transacts business with the partnership prior to the occurrence of either of the events referred to in subsection (a) of this section:

(1) If such person knew or should have known either that no certificate has been filed or that the certificate inaccurately refers to the person as a general partner; and

(2) If the third party actually believed in good faith that such person was a general partner at the time of the transaction, acted in reasonable reliance on such belief and extended credit to the partnership in reasonable reliance on the credit of such person.

6 Del. C. 1953, § 1711; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-305 Access to and confidentiality of information; records.

(a) Each limited partner has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished, at what time and location and at whose expense) as may be set forth in the partnership agreement or otherwise established by the general partners, to obtain from the general partners from time to time upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner:

(1) True and full information regarding the status of the business and financial condition of the limited partnership;

(2) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any written partnership agreement and certificate of limited partnership and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the partnership agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each became a partner; and

(6) Other information regarding the affairs of the limited partnership as is just and reasonable.

(b) A general partner shall have the right to keep confidential from limited partners for such period of time as the general partner deems reasonable, any information which the general partner reasonably believes to be in the nature of trade secrets or other information the disclosure of which the general partner in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(c) A limited partnership may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(d) Any demand under this section shall be in writing and shall state the purpose of such demand.

(e) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If a general partner refuses to permit a limited partner to obtain from the general partner the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a partnership agreement but not longer than 30 business days) after the demand has been made, the limited partner may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the general partner to permit the limited partner to obtain the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the general partner to furnish to the limited partner the information described in subsection (a) of this section on the condition that the limited partner first pay to the limited partnership the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a limited partner seeks to obtain the information described in subsection (a) of this section, the limited partner shall first establish (1) that the limited partner has complied with the provisions of this section respecting the form and manner of making demand for obtaining such information, and (2) that the information the limited partner seeks is reasonably related to the limited partner's interest as a limited partner. The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(f) The rights of a limited partner to obtain information as provided in this section may be restricted in an original partnership agreement or in any subsequent amendment approved or adopted by all of the partners or in compliance with any applicable requirements of the partnership agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a limited partner to obtain information by any other means permitted under this chapter.

6 Del. C. 1953, § 1710; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 35; 70 Del. Laws, c. 362, § 15; 73 Del. Laws, c. 73, § 20; 77 Del. Laws, c. 288, §§ 22, 23.;

§ 17-306 Remedies for breach of partnership agreement by limited partner.

A partnership agreement may provide that:

(1) A limited partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the partnership agreement, a limited partner shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 18; 73 Del. Laws, c. 73, § 21.;



§ 17-305. Access to and confidentiality of information; records

(a) Each limited partner has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished, at what time and location and at whose expense) as may be set forth in the partnership agreement or otherwise established by the general partners, to obtain from the general partners from time to time upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner:

(1) True and full information regarding the status of the business and financial condition of the limited partnership;

(2) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each partner;

(4) A copy of any written partnership agreement and certificate of limited partnership and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the partnership agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each became a partner; and

(6) Other information regarding the affairs of the limited partnership as is just and reasonable.

(b) A general partner shall have the right to keep confidential from limited partners for such period of time as the general partner deems reasonable, any information which the general partner reasonably believes to be in the nature of trade secrets or other information the disclosure of which the general partner in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(c) A limited partnership may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(d) Any demand under this section shall be in writing and shall state the purpose of such demand.

(e) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If a general partner refuses to permit a limited partner to obtain from the general partner the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a partnership agreement but not longer than 30 business days) after the demand has been made, the limited partner may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the general partner to permit the limited partner to obtain the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the general partner to furnish to the limited partner the information described in subsection (a) of this section on the condition that the limited partner first pay to the limited partnership the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a limited partner seeks to obtain the information described in subsection (a) of this section, the limited partner shall first establish (1) that the limited partner has complied with the provisions of this section respecting the form and manner of making demand for obtaining such information, and (2) that the information the limited partner seeks is reasonably related to the limited partner's interest as a limited partner. The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(f) The rights of a limited partner to obtain information as provided in this section may be restricted in an original partnership agreement or in any subsequent amendment approved or adopted by all of the partners or in compliance with any applicable requirements of the partnership agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a limited partner to obtain information by any other means permitted under this chapter.

6 Del. C. 1953, § 1710; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 35; 70 Del. Laws, c. 362, § 15; 73 Del. Laws, c. 73, § 20; 77 Del. Laws, c. 288, §§ 22, 23.;

§ 17-306 Remedies for breach of partnership agreement by limited partner.

A partnership agreement may provide that:

(1) A limited partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the partnership agreement, a limited partner shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 18; 73 Del. Laws, c. 73, § 21.;



§ 17-306. Remedies for breach of partnership agreement by limited partner

A partnership agreement may provide that:

(1) A limited partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the partnership agreement, a limited partner shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 18; 73 Del. Laws, c. 73, § 21.;






Subchapter IV General Partners

§ 17-401. Admission of general partners

(a) A person may be admitted to a limited partnership as a general partner of the limited partnership and may receive a partnership interest in the limited partnership without making a contribution or being obligated to make a contribution to the limited partnership. Unless otherwise provided in a partnership agreement, a person may be admitted to a limited partnership as a general partner of the limited partnership without acquiring a partnership interest in the limited partnership. Unless otherwise provided in a partnership agreement, a person may be admitted as the sole general partner of a limited partnership without making a contribution or being obligated to make a contribution to the limited partnership or without acquiring a partnership interest in the limited partnership. Nothing contained in this subsection shall affect the first sentence of § 17-403(b) of this title.

(b) After the filing of a limited partnership's initial certificate of limited partnership, unless otherwise provided in the partnership agreement, additional general partners may be admitted only with the written consent of each partner.

(c) Unless otherwise provided in a partnership agreement or another agreement, a general partner shall have no preemptive right to subscribe to any additional issue of partnership interests or another interest in a limited partnership.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 37; 67 Del. Laws, c. 348, § 19; 69 Del. Laws, c. 258, § 32; 71 Del. Laws, c. 78, § 35; 73 Del. Laws, c. 297, § 8.;

§ 17-402 Events of withdrawal.

(a) A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1) The general partner withdraws from the limited partnership as provided in § 17-602 of this title;

(2) The general partner ceases to be a general partner of the limited partnership as provided in § 17-702 of this title;

(3) The general partner is removed as a general partner in accordance with the partnership agreement;

(4) Unless otherwise provided in the partnership agreement, or with the written consent of all partners, the general partner:

a. Makes an assignment for the benefit of creditors;

b. Files a voluntary petition in bankruptcy;

c. Is adjudged a bankrupt or insolvent, or has entered against him or her an order for relief in any bankruptcy or insolvency proceeding;

d. Files a petition or answer seeking for himself or herself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

e. Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him or her in any proceeding of this nature; or

f. Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his or her properties;

(5) Unless otherwise provided in the partnership agreement, or with the written consent of all partners, 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without the general partner's consent or acquiescence of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his or her properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated;

(6) In the case of a general partner who is a natural person:

a. The general partner's death; or

b. The entry by a court of competent jurisdiction adjudicating the general partner incompetent to manage his or her person or property;

(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter and the expiration of 90 days after the date of notice to the corporation of revocation without a reinstatement of its charter;

(10) Unless otherwise provided in the partnership agreement, or with the written consent of all partners, in the case of a general partner that is an estate, the distribution by the fiduciary of the estate's entire interest in the limited partnership;

(11) In the case of a general partner that is a limited liability company, the dissolution and commencement of winding up of the limited liability company; or

(12) In the case of a general partner who is not an individual, partnership, limited liability company, corporation, trust or estate, the termination of the general partner.

(b) A general partner who suffers an event that with the passage of the specified period becomes an event of withdrawal under paragraph (a)(4) or (5) of this section shall notify each other general partner, or in the event that there is no other general partner, each limited partner, of the occurrence of the event within 30 days after the date of occurrence of the event of withdrawal.

6 Del. C. 1953, § 1720; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 38-43; 69 Del. Laws, c. 258, § 33; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 11.;

§ 17-403 General powers and liabilities.

(a) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.).

(b) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.) to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.) to the partnership and to the other partners.

(c) Unless otherwise provided in the partnership agreement, a general partner of a limited partnership has the power and authority to delegate to 1 or more other persons the general partner's rights and powers to manage and control the business and affairs of the limited partnership, including to delegate to agents, officers and employees of the general partner or the limited partnership, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the partnership agreement, such delegation by a general partner of a limited partnership shall not cause the general partner to cease to be a general partner of the limited partnership or cause the person to whom any such rights and powers have been delegated to be a general partner of the limited partnership.

(d) A judgment creditor of a general partner of a limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership unless:

(1) A judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The limited partnership is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership;

(4) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the limited partnership that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the limited partnership is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) Liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.

6 Del. C. 1953, § 1709; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 34; 71 Del. Laws, c. 78, § 36; 73 Del. Laws, c. 73, §§ 22, 23; 73 Del. Laws, c. 297, § 9.;

§ 17-404 Contributions by a general partner.

A general partner of a limited partnership may make contributions to the limited partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the rights and powers, and is subject to the restrictions, of a limited partner to the extent of his or her participation in the partnership as a limited partner.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-405 Classes and voting.

(a) A partnership agreement may provide for classes or groups of general partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners.

A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or class or group of general partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding.

(b) The partnership agreement may grant to all or certain identified general partners or a specified class or group of the general partners the right to vote, separately or with all or any class or group of the limited partners or the general partners, on any matter. Voting by general partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any general partner, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of general partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on, consented to or approved by general partners, the general partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by general partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all general partners entitled to vote thereon were present and voted. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on by general partners, the general partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a general partner or by a person or persons authorized to act for a general partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 44, 45; 71 Del. Laws, c. 78, § 37; 71 Del. Laws, c. 340, § 14; 72 Del. Laws, c. 386, § 21; 73 Del. Laws, c. 73, § 24; 75 Del. Laws, c. 414, § 41; 78 Del. Laws, c. 97, § 10.;

§ 17-406 Remedies for breach of partnership agreement by general partner.

A partnership agreement may provide that (1) a general partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (2) at the time or upon the happening of events specified in the partnership agreement, a general partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 20; 73 Del. Laws, c. 73, § 25.;

§ 17-407 Reliance on reports and information by limited partners, liquidating trustees, and general partners.

(a) A limited partner or liquidating trustee of a limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by a general partner of the limited partnership, an officer or employee of a general partner of the limited partnership, another liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the limited partner or liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A general partner of a limited liability limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A general partner of a limited partnership that is not a limited liability limited partnership shall be fully protected from liability to the limited partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 31, § 9.;



§ 17-402. Events of withdrawal

(a) A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1) The general partner withdraws from the limited partnership as provided in § 17-602 of this title;

(2) The general partner ceases to be a general partner of the limited partnership as provided in § 17-702 of this title;

(3) The general partner is removed as a general partner in accordance with the partnership agreement;

(4) Unless otherwise provided in the partnership agreement, or with the written consent of all partners, the general partner:

a. Makes an assignment for the benefit of creditors;

b. Files a voluntary petition in bankruptcy;

c. Is adjudged a bankrupt or insolvent, or has entered against him or her an order for relief in any bankruptcy or insolvency proceeding;

d. Files a petition or answer seeking for himself or herself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

e. Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him or her in any proceeding of this nature; or

f. Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his or her properties;

(5) Unless otherwise provided in the partnership agreement, or with the written consent of all partners, 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without the general partner's consent or acquiescence of a trustee, receiver or liquidator of the general partner or of all or any substantial part of his or her properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated;

(6) In the case of a general partner who is a natural person:

a. The general partner's death; or

b. The entry by a court of competent jurisdiction adjudicating the general partner incompetent to manage his or her person or property;

(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter and the expiration of 90 days after the date of notice to the corporation of revocation without a reinstatement of its charter;

(10) Unless otherwise provided in the partnership agreement, or with the written consent of all partners, in the case of a general partner that is an estate, the distribution by the fiduciary of the estate's entire interest in the limited partnership;

(11) In the case of a general partner that is a limited liability company, the dissolution and commencement of winding up of the limited liability company; or

(12) In the case of a general partner who is not an individual, partnership, limited liability company, corporation, trust or estate, the termination of the general partner.

(b) A general partner who suffers an event that with the passage of the specified period becomes an event of withdrawal under paragraph (a)(4) or (5) of this section shall notify each other general partner, or in the event that there is no other general partner, each limited partner, of the occurrence of the event within 30 days after the date of occurrence of the event of withdrawal.

6 Del. C. 1953, § 1720; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 38-43; 69 Del. Laws, c. 258, § 33; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 11.;

§ 17-403 General powers and liabilities.

(a) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.).

(b) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.) to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.) to the partnership and to the other partners.

(c) Unless otherwise provided in the partnership agreement, a general partner of a limited partnership has the power and authority to delegate to 1 or more other persons the general partner's rights and powers to manage and control the business and affairs of the limited partnership, including to delegate to agents, officers and employees of the general partner or the limited partnership, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the partnership agreement, such delegation by a general partner of a limited partnership shall not cause the general partner to cease to be a general partner of the limited partnership or cause the person to whom any such rights and powers have been delegated to be a general partner of the limited partnership.

(d) A judgment creditor of a general partner of a limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership unless:

(1) A judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The limited partnership is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership;

(4) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the limited partnership that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the limited partnership is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) Liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.

6 Del. C. 1953, § 1709; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 34; 71 Del. Laws, c. 78, § 36; 73 Del. Laws, c. 73, §§ 22, 23; 73 Del. Laws, c. 297, § 9.;

§ 17-404 Contributions by a general partner.

A general partner of a limited partnership may make contributions to the limited partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the rights and powers, and is subject to the restrictions, of a limited partner to the extent of his or her participation in the partnership as a limited partner.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-405 Classes and voting.

(a) A partnership agreement may provide for classes or groups of general partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners.

A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or class or group of general partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding.

(b) The partnership agreement may grant to all or certain identified general partners or a specified class or group of the general partners the right to vote, separately or with all or any class or group of the limited partners or the general partners, on any matter. Voting by general partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any general partner, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of general partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on, consented to or approved by general partners, the general partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by general partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all general partners entitled to vote thereon were present and voted. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on by general partners, the general partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a general partner or by a person or persons authorized to act for a general partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 44, 45; 71 Del. Laws, c. 78, § 37; 71 Del. Laws, c. 340, § 14; 72 Del. Laws, c. 386, § 21; 73 Del. Laws, c. 73, § 24; 75 Del. Laws, c. 414, § 41; 78 Del. Laws, c. 97, § 10.;

§ 17-406 Remedies for breach of partnership agreement by general partner.

A partnership agreement may provide that (1) a general partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (2) at the time or upon the happening of events specified in the partnership agreement, a general partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 20; 73 Del. Laws, c. 73, § 25.;

§ 17-407 Reliance on reports and information by limited partners, liquidating trustees, and general partners.

(a) A limited partner or liquidating trustee of a limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by a general partner of the limited partnership, an officer or employee of a general partner of the limited partnership, another liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the limited partner or liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A general partner of a limited liability limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A general partner of a limited partnership that is not a limited liability limited partnership shall be fully protected from liability to the limited partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 31, § 9.;



§ 17-403. General powers and liabilities

(a) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.).

(b) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.) to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in effect on July 11, 1999 (6 Del. C. § 1501 et seq.) to the partnership and to the other partners.

(c) Unless otherwise provided in the partnership agreement, a general partner of a limited partnership has the power and authority to delegate to 1 or more other persons the general partner's rights and powers to manage and control the business and affairs of the limited partnership, including to delegate to agents, officers and employees of the general partner or the limited partnership, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the partnership agreement, such delegation by a general partner of a limited partnership shall not cause the general partner to cease to be a general partner of the limited partnership or cause the person to whom any such rights and powers have been delegated to be a general partner of the limited partnership.

(d) A judgment creditor of a general partner of a limited partnership may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership unless:

(1) A judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The limited partnership is a debtor in bankruptcy;

(3) The general partner has agreed that the creditor need not exhaust the assets of the limited partnership;

(4) A court grants permission to the judgment creditor to levy execution against the assets of the general partner based on a finding that the assets of the limited partnership that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the limited partnership is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) Liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.

6 Del. C. 1953, § 1709; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 34; 71 Del. Laws, c. 78, § 36; 73 Del. Laws, c. 73, §§ 22, 23; 73 Del. Laws, c. 297, § 9.;

§ 17-404 Contributions by a general partner.

A general partner of a limited partnership may make contributions to the limited partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the rights and powers, and is subject to the restrictions, of a limited partner to the extent of his or her participation in the partnership as a limited partner.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-405 Classes and voting.

(a) A partnership agreement may provide for classes or groups of general partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners.

A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or class or group of general partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding.

(b) The partnership agreement may grant to all or certain identified general partners or a specified class or group of the general partners the right to vote, separately or with all or any class or group of the limited partners or the general partners, on any matter. Voting by general partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any general partner, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of general partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on, consented to or approved by general partners, the general partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by general partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all general partners entitled to vote thereon were present and voted. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on by general partners, the general partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a general partner or by a person or persons authorized to act for a general partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 44, 45; 71 Del. Laws, c. 78, § 37; 71 Del. Laws, c. 340, § 14; 72 Del. Laws, c. 386, § 21; 73 Del. Laws, c. 73, § 24; 75 Del. Laws, c. 414, § 41; 78 Del. Laws, c. 97, § 10.;

§ 17-406 Remedies for breach of partnership agreement by general partner.

A partnership agreement may provide that (1) a general partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (2) at the time or upon the happening of events specified in the partnership agreement, a general partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 20; 73 Del. Laws, c. 73, § 25.;

§ 17-407 Reliance on reports and information by limited partners, liquidating trustees, and general partners.

(a) A limited partner or liquidating trustee of a limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by a general partner of the limited partnership, an officer or employee of a general partner of the limited partnership, another liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the limited partner or liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A general partner of a limited liability limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A general partner of a limited partnership that is not a limited liability limited partnership shall be fully protected from liability to the limited partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 31, § 9.;



§ 17-404. Contributions by a general partner

A general partner of a limited partnership may make contributions to the limited partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the rights and powers, and is subject to the restrictions, of a limited partner to the extent of his or her participation in the partnership as a limited partner.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-405 Classes and voting.

(a) A partnership agreement may provide for classes or groups of general partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners.

A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or class or group of general partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding.

(b) The partnership agreement may grant to all or certain identified general partners or a specified class or group of the general partners the right to vote, separately or with all or any class or group of the limited partners or the general partners, on any matter. Voting by general partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any general partner, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of general partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on, consented to or approved by general partners, the general partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by general partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all general partners entitled to vote thereon were present and voted. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on by general partners, the general partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a general partner or by a person or persons authorized to act for a general partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 44, 45; 71 Del. Laws, c. 78, § 37; 71 Del. Laws, c. 340, § 14; 72 Del. Laws, c. 386, § 21; 73 Del. Laws, c. 73, § 24; 75 Del. Laws, c. 414, § 41; 78 Del. Laws, c. 97, § 10.;

§ 17-406 Remedies for breach of partnership agreement by general partner.

A partnership agreement may provide that (1) a general partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (2) at the time or upon the happening of events specified in the partnership agreement, a general partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 20; 73 Del. Laws, c. 73, § 25.;

§ 17-407 Reliance on reports and information by limited partners, liquidating trustees, and general partners.

(a) A limited partner or liquidating trustee of a limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by a general partner of the limited partnership, an officer or employee of a general partner of the limited partnership, another liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the limited partner or liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A general partner of a limited liability limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A general partner of a limited partnership that is not a limited liability limited partnership shall be fully protected from liability to the limited partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 31, § 9.;



§ 17-405. Classes and voting

(a) A partnership agreement may provide for classes or groups of general partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners.

A partnership agreement may provide for the taking of an action, including the amendment of the partnership agreement, without the vote or approval of any general partner or class or group of general partners, including an action to create under the provisions of the partnership agreement a class or group of partnership interests that was not previously outstanding.

(b) The partnership agreement may grant to all or certain identified general partners or a specified class or group of the general partners the right to vote, separately or with all or any class or group of the limited partners or the general partners, on any matter. Voting by general partners may be on a per capita, number, financial interest, class, group or any other basis.

(c) A partnership agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any general partner, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a partnership agreement, meetings of general partners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on, consented to or approved by general partners, the general partners may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by general partners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all general partners entitled to vote thereon were present and voted. Unless otherwise provided in a partnership agreement, on any matter that is to be voted on by general partners, the general partners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a partnership agreement, a consent transmitted by electronic transmission by a general partner or by a person or persons authorized to act for a general partner shall be deemed to be written and signed for purposes of this subsection (d). For purposes of this subsection (d), the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 44, 45; 71 Del. Laws, c. 78, § 37; 71 Del. Laws, c. 340, § 14; 72 Del. Laws, c. 386, § 21; 73 Del. Laws, c. 73, § 24; 75 Del. Laws, c. 414, § 41; 78 Del. Laws, c. 97, § 10.;

§ 17-406 Remedies for breach of partnership agreement by general partner.

A partnership agreement may provide that (1) a general partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (2) at the time or upon the happening of events specified in the partnership agreement, a general partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 20; 73 Del. Laws, c. 73, § 25.;

§ 17-407 Reliance on reports and information by limited partners, liquidating trustees, and general partners.

(a) A limited partner or liquidating trustee of a limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by a general partner of the limited partnership, an officer or employee of a general partner of the limited partnership, another liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the limited partner or liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A general partner of a limited liability limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A general partner of a limited partnership that is not a limited liability limited partnership shall be fully protected from liability to the limited partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 31, § 9.;



§ 17-406. Remedies for breach of partnership agreement by general partner

A partnership agreement may provide that (1) a general partner who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences, and (2) at the time or upon the happening of events specified in the partnership agreement, a general partner shall be subject to specified penalties or specified consequences. Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 17-502(c) of this title.

67 Del. Laws, c. 348, § 20; 73 Del. Laws, c. 73, § 25.;

§ 17-407 Reliance on reports and information by limited partners, liquidating trustees, and general partners.

(a) A limited partner or liquidating trustee of a limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by a general partner of the limited partnership, an officer or employee of a general partner of the limited partnership, another liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the limited partner or liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A general partner of a limited liability limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A general partner of a limited partnership that is not a limited liability limited partnership shall be fully protected from liability to the limited partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 31, § 9.;



§ 17-407. Reliance on reports and information by limited partners, liquidating trustees, and general partners

(a) A limited partner or liquidating trustee of a limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by a general partner of the limited partnership, an officer or employee of a general partner of the limited partnership, another liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the limited partner or liquidating trustee reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(b) A general partner of a limited liability limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

(c) A general partner of a limited partnership that is not a limited liability limited partnership shall be fully protected from liability to the limited partnership, its partners or other persons party to or otherwise bound by the partnership agreement in relying in good faith upon the records of the limited partnership and upon information, opinions, reports or statements presented by another general partner of the limited partnership, an officer or employee of the limited partnership, a liquidating trustee, or committees of the limited partnership, limited partners or partners, or by any other person as to matters the general partner reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited partnership or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.

75 Del. Laws, c. 31, § 9.;






Subchapter V Finance

§ 17-501. Form of contribution

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

6 Del. C. 1953, § 1704; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-502 Liability for contribution.

(a)(1) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any promise to contribute cash or property or to perform services, even if that partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he or she is obligated at the option of the limited partnership to contribute cash equal to that portion of the agreed value (as stated in the records of the limited partnership) of the contribution that has not been made.

(2) The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited partnership may have against such partner under the partnership agreement or applicable law.

(b)(1) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit, after the entering into of a partnership agreement or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a partner to make a contribution or return.

(2) A conditional obligation of a partner to make a contribution or return money or other property to a limited partnership may not be enforced unless the conditions to the obligation have been satisfied or waived as to or by such partner. Conditional obligations include contributions payable upon a discretionary call of a limited partnership or a general partner prior to the time the call occurs.

(c) A partnership agreement may provide that the interest of any partner who fails to make any contribution that he or she is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's proportionate interest in the limited partnership, subordinating the partnership interest to that of nondefaulting partners, a forced sale of his or her partnership interest, forfeiture of that partnership interest, the lending by other partners of the amount necessary to meet his or her commitment, a fixing of the value of that partnership interest by appraisal or by formula and redemption or sale of the partnership interest at such value, or other penalty or consequence.

6 Del. C. 1953, § 1717; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 46-49; 70 Del. Laws, c. 186, § 1.;

§ 17-503 Allocation of profits and losses.

The profits and losses of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.

6 Del. C. 1953, § 1723; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-504 Allocation of distributions.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.

6 Del. C. 1953, § 1723; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-505 Defense of usury not available.

No obligation of a partner of a limited partnership to the limited partnership, or to a partner of the limited partnership, arising under the partnership agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 258, § 35; 78 Del. Laws, c. 272, § 7.;



§ 17-502. Liability for contribution

(a)(1) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any promise to contribute cash or property or to perform services, even if that partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he or she is obligated at the option of the limited partnership to contribute cash equal to that portion of the agreed value (as stated in the records of the limited partnership) of the contribution that has not been made.

(2) The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited partnership may have against such partner under the partnership agreement or applicable law.

(b)(1) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit, after the entering into of a partnership agreement or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a partner to make a contribution or return.

(2) A conditional obligation of a partner to make a contribution or return money or other property to a limited partnership may not be enforced unless the conditions to the obligation have been satisfied or waived as to or by such partner. Conditional obligations include contributions payable upon a discretionary call of a limited partnership or a general partner prior to the time the call occurs.

(c) A partnership agreement may provide that the interest of any partner who fails to make any contribution that he or she is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting partner's proportionate interest in the limited partnership, subordinating the partnership interest to that of nondefaulting partners, a forced sale of his or her partnership interest, forfeiture of that partnership interest, the lending by other partners of the amount necessary to meet his or her commitment, a fixing of the value of that partnership interest by appraisal or by formula and redemption or sale of the partnership interest at such value, or other penalty or consequence.

6 Del. C. 1953, § 1717; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 46-49; 70 Del. Laws, c. 186, § 1.;

§ 17-503 Allocation of profits and losses.

The profits and losses of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.

6 Del. C. 1953, § 1723; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-504 Allocation of distributions.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.

6 Del. C. 1953, § 1723; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-505 Defense of usury not available.

No obligation of a partner of a limited partnership to the limited partnership, or to a partner of the limited partnership, arising under the partnership agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 258, § 35; 78 Del. Laws, c. 272, § 7.;



§ 17-503. Allocation of profits and losses

The profits and losses of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.

6 Del. C. 1953, § 1723; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-504 Allocation of distributions.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.

6 Del. C. 1953, § 1723; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-505 Defense of usury not available.

No obligation of a partner of a limited partnership to the limited partnership, or to a partner of the limited partnership, arising under the partnership agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 258, § 35; 78 Del. Laws, c. 272, § 7.;



§ 17-504. Allocation of distributions

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.

6 Del. C. 1953, § 1723; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-505 Defense of usury not available.

No obligation of a partner of a limited partnership to the limited partnership, or to a partner of the limited partnership, arising under the partnership agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 258, § 35; 78 Del. Laws, c. 272, § 7.;



§ 17-505. Defense of usury not available

No obligation of a partner of a limited partnership to the limited partnership, or to a partner of the limited partnership, arising under the partnership agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a partner, shall be subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 258, § 35; 78 Del. Laws, c. 272, § 7.;






Subchapter VI Distributions and Withdrawal

§ 17-601. Interim distributions

Except as provided in this subchapter, to the extent and at the times or upon the happening of the events specified in the partnership agreement, a partner is entitled to receive from a limited partnership distributions before withdrawing from the limited partnership and before the dissolution and winding up thereof.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 50; 70 Del. Laws, c. 186, § 1.;

§ 17-602 Withdrawal of general partner and assignment of general partner's partnership interest.

(a) A general partner may withdraw from a limited partnership at the time or upon the happening of events specified in the partnership agreement and in accordance with the partnership agreement. A partnership agreement may provide that a general partner shall not have the right to withdraw as a general partner of a limited partnership. Notwithstanding that a partnership agreement provides that a general partner does not have the right to withdraw as a general partner of a limited partnership, a general partner may withdraw from a limited partnership at any time by giving written notice to the other partners. If the withdrawal of a general partner violates a partnership agreement, in addition to any remedies otherwise available under applicable law, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to the withdrawing general partner.

(b) Notwithstanding anything to the contrary set forth in this chapter, a partnership agreement may provide that a general partner may not assign a partnership interest in a limited partnership prior to the dissolution and winding up of the limited partnership.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 51; 67 Del. Laws, c. 348, § 21.;

§ 17-603 Withdrawal of limited partner.

A limited partner may withdraw from a limited partnership only at the time or upon the happening of events specified in the partnership agreement and in accordance with the partnership agreement. Notwithstanding anything to the contrary under applicable law, unless a partnership agreement provides otherwise, a limited partner may not withdraw from a limited partnership prior to the dissolution and winding up of the limited partnership. Notwithstanding anything to the contrary under applicable law, a partnership agreement may provide that a partnership interest may not be assigned prior to the dissolution and winding up of the limited partnership.

Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 1996, shall continue to be governed by this section as in effect on July 31, 1996, and shall not be governed by this section.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 52; 69 Del. Laws, c. 258, § 36; 70 Del. Laws, c. 362, § 16.;

§ 17-604 Distribution upon withdrawal.

Except as provided in this subchapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which such partner is entitled under a partnership agreement and, if not otherwise provided in a partnership agreement, such partner is entitled to receive, within a reasonable time after withdrawal, the fair value of such partner's partnership interest in the limited partnership as of the date of withdrawal based upon such partner's right to share in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 71 Del. Laws, c. 340, § 15; 72 Del. Laws, c. 128, § 12.;

§ 17-605 Distribution in kind.

Except as provided in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership. Except as provided in the partnership agreement, a partner may be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 37; 70 Del. Laws, c. 186, § 1.;

§ 17-606 Right to distribution.

(a) Subject to §§ 17-607 and 17-804 of this title, and unless otherwise provided in the partnership agreement, at the time a partner becomes entitled to receive a distribution, he or she has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(b) A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 53, 54; 70 Del. Laws, c. 186, § 1.;

§ 17-607 Limitations on distribution.

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 55; 69 Del. Laws, c. 258, § 38; 72 Del. Laws, c. 386, § 22.;

§ 17-608 Liability upon return of contribution.

Repealed by 66 Del. Laws, c. 316, § 56, eff. Sept. 1, 1988.;



§ 17-602. Withdrawal of general partner and assignment of general partner's partnership interest

(a) A general partner may withdraw from a limited partnership at the time or upon the happening of events specified in the partnership agreement and in accordance with the partnership agreement. A partnership agreement may provide that a general partner shall not have the right to withdraw as a general partner of a limited partnership. Notwithstanding that a partnership agreement provides that a general partner does not have the right to withdraw as a general partner of a limited partnership, a general partner may withdraw from a limited partnership at any time by giving written notice to the other partners. If the withdrawal of a general partner violates a partnership agreement, in addition to any remedies otherwise available under applicable law, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to the withdrawing general partner.

(b) Notwithstanding anything to the contrary set forth in this chapter, a partnership agreement may provide that a general partner may not assign a partnership interest in a limited partnership prior to the dissolution and winding up of the limited partnership.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 51; 67 Del. Laws, c. 348, § 21.;

§ 17-603 Withdrawal of limited partner.

A limited partner may withdraw from a limited partnership only at the time or upon the happening of events specified in the partnership agreement and in accordance with the partnership agreement. Notwithstanding anything to the contrary under applicable law, unless a partnership agreement provides otherwise, a limited partner may not withdraw from a limited partnership prior to the dissolution and winding up of the limited partnership. Notwithstanding anything to the contrary under applicable law, a partnership agreement may provide that a partnership interest may not be assigned prior to the dissolution and winding up of the limited partnership.

Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 1996, shall continue to be governed by this section as in effect on July 31, 1996, and shall not be governed by this section.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 52; 69 Del. Laws, c. 258, § 36; 70 Del. Laws, c. 362, § 16.;

§ 17-604 Distribution upon withdrawal.

Except as provided in this subchapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which such partner is entitled under a partnership agreement and, if not otherwise provided in a partnership agreement, such partner is entitled to receive, within a reasonable time after withdrawal, the fair value of such partner's partnership interest in the limited partnership as of the date of withdrawal based upon such partner's right to share in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 71 Del. Laws, c. 340, § 15; 72 Del. Laws, c. 128, § 12.;

§ 17-605 Distribution in kind.

Except as provided in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership. Except as provided in the partnership agreement, a partner may be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 37; 70 Del. Laws, c. 186, § 1.;

§ 17-606 Right to distribution.

(a) Subject to §§ 17-607 and 17-804 of this title, and unless otherwise provided in the partnership agreement, at the time a partner becomes entitled to receive a distribution, he or she has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(b) A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 53, 54; 70 Del. Laws, c. 186, § 1.;

§ 17-607 Limitations on distribution.

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 55; 69 Del. Laws, c. 258, § 38; 72 Del. Laws, c. 386, § 22.;

§ 17-608 Liability upon return of contribution.

Repealed by 66 Del. Laws, c. 316, § 56, eff. Sept. 1, 1988.;



§ 17-603. Withdrawal of limited partner

A limited partner may withdraw from a limited partnership only at the time or upon the happening of events specified in the partnership agreement and in accordance with the partnership agreement. Notwithstanding anything to the contrary under applicable law, unless a partnership agreement provides otherwise, a limited partner may not withdraw from a limited partnership prior to the dissolution and winding up of the limited partnership. Notwithstanding anything to the contrary under applicable law, a partnership agreement may provide that a partnership interest may not be assigned prior to the dissolution and winding up of the limited partnership.

Unless otherwise provided in a partnership agreement, a limited partnership whose original certificate of limited partnership was filed with the Secretary of State and effective on or prior to July 31, 1996, shall continue to be governed by this section as in effect on July 31, 1996, and shall not be governed by this section.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 52; 69 Del. Laws, c. 258, § 36; 70 Del. Laws, c. 362, § 16.;

§ 17-604 Distribution upon withdrawal.

Except as provided in this subchapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which such partner is entitled under a partnership agreement and, if not otherwise provided in a partnership agreement, such partner is entitled to receive, within a reasonable time after withdrawal, the fair value of such partner's partnership interest in the limited partnership as of the date of withdrawal based upon such partner's right to share in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 71 Del. Laws, c. 340, § 15; 72 Del. Laws, c. 128, § 12.;

§ 17-605 Distribution in kind.

Except as provided in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership. Except as provided in the partnership agreement, a partner may be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 37; 70 Del. Laws, c. 186, § 1.;

§ 17-606 Right to distribution.

(a) Subject to §§ 17-607 and 17-804 of this title, and unless otherwise provided in the partnership agreement, at the time a partner becomes entitled to receive a distribution, he or she has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(b) A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 53, 54; 70 Del. Laws, c. 186, § 1.;

§ 17-607 Limitations on distribution.

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 55; 69 Del. Laws, c. 258, § 38; 72 Del. Laws, c. 386, § 22.;

§ 17-608 Liability upon return of contribution.

Repealed by 66 Del. Laws, c. 316, § 56, eff. Sept. 1, 1988.;



§ 17-604. Distribution upon withdrawal

Except as provided in this subchapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which such partner is entitled under a partnership agreement and, if not otherwise provided in a partnership agreement, such partner is entitled to receive, within a reasonable time after withdrawal, the fair value of such partner's partnership interest in the limited partnership as of the date of withdrawal based upon such partner's right to share in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 71 Del. Laws, c. 340, § 15; 72 Del. Laws, c. 128, § 12.;

§ 17-605 Distribution in kind.

Except as provided in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership. Except as provided in the partnership agreement, a partner may be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 37; 70 Del. Laws, c. 186, § 1.;

§ 17-606 Right to distribution.

(a) Subject to §§ 17-607 and 17-804 of this title, and unless otherwise provided in the partnership agreement, at the time a partner becomes entitled to receive a distribution, he or she has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(b) A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 53, 54; 70 Del. Laws, c. 186, § 1.;

§ 17-607 Limitations on distribution.

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 55; 69 Del. Laws, c. 258, § 38; 72 Del. Laws, c. 386, § 22.;

§ 17-608 Liability upon return of contribution.

Repealed by 66 Del. Laws, c. 316, § 56, eff. Sept. 1, 1988.;



§ 17-605. Distribution in kind

Except as provided in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership. Except as provided in the partnership agreement, a partner may be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 37; 70 Del. Laws, c. 186, § 1.;

§ 17-606 Right to distribution.

(a) Subject to §§ 17-607 and 17-804 of this title, and unless otherwise provided in the partnership agreement, at the time a partner becomes entitled to receive a distribution, he or she has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(b) A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 53, 54; 70 Del. Laws, c. 186, § 1.;

§ 17-607 Limitations on distribution.

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 55; 69 Del. Laws, c. 258, § 38; 72 Del. Laws, c. 386, § 22.;

§ 17-608 Liability upon return of contribution.

Repealed by 66 Del. Laws, c. 316, § 56, eff. Sept. 1, 1988.;



§ 17-606. Right to distribution

(a) Subject to §§ 17-607 and 17-804 of this title, and unless otherwise provided in the partnership agreement, at the time a partner becomes entitled to receive a distribution, he or she has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(b) A partnership agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited partnership.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 53, 54; 70 Del. Laws, c. 186, § 1.;

§ 17-607 Limitations on distribution.

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 55; 69 Del. Laws, c. 258, § 38; 72 Del. Laws, c. 386, § 22.;

§ 17-608 Liability upon return of contribution.

Repealed by 66 Del. Laws, c. 316, § 56, eff. Sept. 1, 1988.;



§ 17-607. Limitations on distribution

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

6 Del. C. 1953, § 1716; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 55; 69 Del. Laws, c. 258, § 38; 72 Del. Laws, c. 386, § 22.;

§ 17-608 Liability upon return of contribution.

Repealed by 66 Del. Laws, c. 316, § 56, eff. Sept. 1, 1988.;



§ 17-608. Liability upon return of contribution

Repealed by 66 Del. Laws, c. 316, § 56, eff. Sept. 1, 1988.;






Subchapter VII Assignment of Partnership Interests

§ 17-701. Nature of partnership interest

A partnership interest is personal property. A partner has no interest in specific limited partnership property.

6 Del. C. 1953, § 1718; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-702 Assignment of partnership interest.

(a) Unless otherwise provided in the partnership agreement:

(1) A partnership interest is assignable in whole or in part;

(2) An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights or powers of a partner;

(3) An assignment of a partnership interest entitles the assignee to share in such profits and losses, to receive such distribution or distributions, and to receive such allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and

(4) A partner ceases to be a partner and to have the power to exercise any rights or powers of a partner upon assignment of all partnership interests. Unless otherwise provided in a partnership agreement, the pledge of, or granting of a security interest, lien or other encumbrance in or against, any or all of the partnership interest of a partner shall not cause the partner to cease to be a partner or to have the power to exercise any rights or powers of a partner.

(b) Unless otherwise provided in a partnership agreement, a partner's interest in a limited partnership may be evidenced by a certificate of partnership interest issued by the limited partnership. A partnership agreement may provide for the assignment or transfer of any partnership interest represented by such a certificate and make other provisions with respect to such certificates. A limited partnership shall not have the power to issue a certificate of partnership interest in bearer form.

(c) Unless otherwise provided in a partnership agreement and except to the extent assumed by agreement, until an assignee of a partnership interest becomes a partner, the assignee shall have no liability as a partner solely as a result of the assignment.

(d) Unless otherwise provided in the partnership agreement, a limited partnership may acquire, by purchase, redemption or otherwise, any partnership interest or other interest of a partner in the limited partnership. Unless otherwise provided in the partnership agreement, any such interest so acquired by the limited partnership shall be deemed canceled.

6 Del. C. 1953, § 1719; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 2; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 57; 67 Del. Laws, c. 348, § 22; 69 Del. Laws, c. 258, §§ 39, 40; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 73, § 26; 76 Del. Laws, c. 104, § 34.;

§ 17-703 Partner's partnership interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's assignee, a court having jurisdiction may charge the partnership interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such partnership interest.

(b) A charging order constitutes a lien on the judgment debtor's partnership interest.

(c) This chapter does not deprive a partner or partner's assignee of a right under exemption laws with respect to the judgment debtor's partnership interest.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a partner or of a partner's assignee may satisfy a judgment out of the judgment debtor's partnership interest and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor.

(e) No creditor of a partner or of a partner's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited partnership.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

6 Del. C. 1953, § 1722; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 386, § 23; 75 Del. Laws, c. 31, §§ 10-16; 79 Del. Laws, c. 73, § 9.;

§ 17-704 Right of assignee to become limited partner.

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner:

(1) As provided in the partnership agreement; or

(2) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of all partners.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in the partnership agreement, an assignee who becomes a limited partner is liable for the obligations of his or her assignor to make contributions as provided in § 17-502 of this title, but shall not be liable for the obligations of the assignor under subchapter VI of this chapter. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in § 17-502 of this title, unknown to the assignee at the time the assignee became a limited partner and which could not be ascertained from the partnership agreement.

(c) Whether or not an assignee of a partnership interest becomes a limited partner, the assignor is not released from liability to the limited partnership under subchapters V and VI of this chapter.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 58, 59; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 24.;

§ 17-705 Powers of estate of deceased or incompetent partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to be incompetent to manage the partner's person or property, the partner's personal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power under the partnership agreement of an assignee to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its personal representative.

6 Del. C. 1953, § 1721; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 38.;



§ 17-702. Assignment of partnership interest

(a) Unless otherwise provided in the partnership agreement:

(1) A partnership interest is assignable in whole or in part;

(2) An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights or powers of a partner;

(3) An assignment of a partnership interest entitles the assignee to share in such profits and losses, to receive such distribution or distributions, and to receive such allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and

(4) A partner ceases to be a partner and to have the power to exercise any rights or powers of a partner upon assignment of all partnership interests. Unless otherwise provided in a partnership agreement, the pledge of, or granting of a security interest, lien or other encumbrance in or against, any or all of the partnership interest of a partner shall not cause the partner to cease to be a partner or to have the power to exercise any rights or powers of a partner.

(b) Unless otherwise provided in a partnership agreement, a partner's interest in a limited partnership may be evidenced by a certificate of partnership interest issued by the limited partnership. A partnership agreement may provide for the assignment or transfer of any partnership interest represented by such a certificate and make other provisions with respect to such certificates. A limited partnership shall not have the power to issue a certificate of partnership interest in bearer form.

(c) Unless otherwise provided in a partnership agreement and except to the extent assumed by agreement, until an assignee of a partnership interest becomes a partner, the assignee shall have no liability as a partner solely as a result of the assignment.

(d) Unless otherwise provided in the partnership agreement, a limited partnership may acquire, by purchase, redemption or otherwise, any partnership interest or other interest of a partner in the limited partnership. Unless otherwise provided in the partnership agreement, any such interest so acquired by the limited partnership shall be deemed canceled.

6 Del. C. 1953, § 1719; 59 Del. Laws, c. 105, § 1; 59 Del. Laws, c. 442, § 2; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 57; 67 Del. Laws, c. 348, § 22; 69 Del. Laws, c. 258, §§ 39, 40; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 73, § 26; 76 Del. Laws, c. 104, § 34.;

§ 17-703 Partner's partnership interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's assignee, a court having jurisdiction may charge the partnership interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such partnership interest.

(b) A charging order constitutes a lien on the judgment debtor's partnership interest.

(c) This chapter does not deprive a partner or partner's assignee of a right under exemption laws with respect to the judgment debtor's partnership interest.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a partner or of a partner's assignee may satisfy a judgment out of the judgment debtor's partnership interest and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor.

(e) No creditor of a partner or of a partner's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited partnership.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

6 Del. C. 1953, § 1722; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 386, § 23; 75 Del. Laws, c. 31, §§ 10-16; 79 Del. Laws, c. 73, § 9.;

§ 17-704 Right of assignee to become limited partner.

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner:

(1) As provided in the partnership agreement; or

(2) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of all partners.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in the partnership agreement, an assignee who becomes a limited partner is liable for the obligations of his or her assignor to make contributions as provided in § 17-502 of this title, but shall not be liable for the obligations of the assignor under subchapter VI of this chapter. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in § 17-502 of this title, unknown to the assignee at the time the assignee became a limited partner and which could not be ascertained from the partnership agreement.

(c) Whether or not an assignee of a partnership interest becomes a limited partner, the assignor is not released from liability to the limited partnership under subchapters V and VI of this chapter.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 58, 59; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 24.;

§ 17-705 Powers of estate of deceased or incompetent partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to be incompetent to manage the partner's person or property, the partner's personal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power under the partnership agreement of an assignee to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its personal representative.

6 Del. C. 1953, § 1721; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 38.;



§ 17-703. Partner's partnership interest subject to charging order

(a) On application by a judgment creditor of a partner or of a partner's assignee, a court having jurisdiction may charge the partnership interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such partnership interest.

(b) A charging order constitutes a lien on the judgment debtor's partnership interest.

(c) This chapter does not deprive a partner or partner's assignee of a right under exemption laws with respect to the judgment debtor's partnership interest.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a partner or of a partner's assignee may satisfy a judgment out of the judgment debtor's partnership interest and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor.

(e) No creditor of a partner or of a partner's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited partnership.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

6 Del. C. 1953, § 1722; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 386, § 23; 75 Del. Laws, c. 31, §§ 10-16; 79 Del. Laws, c. 73, § 9.;

§ 17-704 Right of assignee to become limited partner.

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner:

(1) As provided in the partnership agreement; or

(2) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of all partners.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in the partnership agreement, an assignee who becomes a limited partner is liable for the obligations of his or her assignor to make contributions as provided in § 17-502 of this title, but shall not be liable for the obligations of the assignor under subchapter VI of this chapter. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in § 17-502 of this title, unknown to the assignee at the time the assignee became a limited partner and which could not be ascertained from the partnership agreement.

(c) Whether or not an assignee of a partnership interest becomes a limited partner, the assignor is not released from liability to the limited partnership under subchapters V and VI of this chapter.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 58, 59; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 24.;

§ 17-705 Powers of estate of deceased or incompetent partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to be incompetent to manage the partner's person or property, the partner's personal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power under the partnership agreement of an assignee to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its personal representative.

6 Del. C. 1953, § 1721; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 38.;



§ 17-704. Right of assignee to become limited partner

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner:

(1) As provided in the partnership agreement; or

(2) Unless otherwise provided in the partnership agreement, upon the affirmative vote or written consent of all partners.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in the partnership agreement, an assignee who becomes a limited partner is liable for the obligations of his or her assignor to make contributions as provided in § 17-502 of this title, but shall not be liable for the obligations of the assignor under subchapter VI of this chapter. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in § 17-502 of this title, unknown to the assignee at the time the assignee became a limited partner and which could not be ascertained from the partnership agreement.

(c) Whether or not an assignee of a partnership interest becomes a limited partner, the assignor is not released from liability to the limited partnership under subchapters V and VI of this chapter.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 58, 59; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 24.;

§ 17-705 Powers of estate of deceased or incompetent partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to be incompetent to manage the partner's person or property, the partner's personal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power under the partnership agreement of an assignee to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its personal representative.

6 Del. C. 1953, § 1721; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 38.;



§ 17-705. Powers of estate of deceased or incompetent partner

If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to be incompetent to manage the partner's person or property, the partner's personal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power under the partnership agreement of an assignee to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its personal representative.

6 Del. C. 1953, § 1721; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 38.;






Subchapter VIII Dissolution

§ 17-801. Nonjudicial dissolution

A limited partnership is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) At the time specified in a partnership agreement, but if no such time is set forth in the partnership agreement, then the limited partnership shall have a perpetual existence;

(2) Unless otherwise provided in a partnership agreement, upon the affirmative vote or written consent of (i) all general partners and (ii) the limited partners of a limited partnership or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 2/3 of the then-current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(3) An event of withdrawal of a general partner unless at the time there is at least 1 other general partner and the partnership agreement permits the business of the limited partnership to be carried on by the remaining general partner and that partner does so, but the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal if (i) within 90 days or such other period as is provided for in a partnership agreement after the withdrawal either (A) if provided for in the partnership agreement, the then-current percentage or other interest in the profits of the limited partnership specified in the partnership agreement owned by the remaining partners agree, in writing or vote, to continue the business of the limited partnership and to appoint, effective as of the date of withdrawal, 1 or more additional general partners if necessary or desired, or (B) if no such right to agree or vote to continue the business of the limited partnership and to appoint 1 or more additional general partners is provided for in the partnership agreement, then more than 50% of the then-current percentage or other interest in the profits of the limited partnership owned by the remaining partners or, if there is more than 1 class or group of remaining partners, then more than 50% of the then-current percentage or other interest in the profits of the limited partnership owned by each class or classes or group or groups of remaining partners agree, in writing or vote, to continue the business of the limited partnership and to appoint, effective as of the date of withdrawal, 1 or more additional general partners if necessary or desired, or (ii) the business of the limited partnership is continued pursuant to a right to continue stated in the partnership agreement and; the appointment, effective as of the date of withdrawal, of 1 or more additional general partners if necessary or desired;

(4) At the time there are no limited partners; provided, that the limited partnership is not dissolved and is not required to be wound up if:

a. Unless otherwise provided in a partnership agreement, within 90 days or such other period as is provided for in the partnership agreement after the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner, the personal representative of the last remaining limited partner and all of the general partners agree, in writing or by vote, to continue the business of the limited partnership and to the admission of the personal representative of such limited partner or its nominee or designee to the limited partnership as a limited partner, effective as of the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner; provided, that a partnership agreement may provide that the general partners or the personal representative of the last remaining limited partner shall be obligated to agree in writing to continue the business of the limited partnership and to the admission of the personal representative of such limited partner or its nominee or designee to the limited partnership as a limited partner, effective as of the occurrence of the event that caused the last limited partner to cease to be a limited partner; or

b. A limited partner is admitted to the limited partnership in the manner provided for in the partnership agreement, effective as of the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner, within 90 days or such other period as is provided for in the partnership agreement after the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner, pursuant to a provision of the partnership agreement that specifically provides for the admission of a limited partner to the limited partnership after there is no longer a remaining limited partner of the limited partnership.

(5) Upon the happening of events specified in a partnership agreement; or

(6) Entry of a decree of judicial dissolution under § 17-802 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 41; 71 Del. Laws, c. 78, §§ 39-41; 72 Del. Laws, c. 128, §§ 13-15; 72 Del. Laws, c. 386, §§ 24, 25.;

§ 17-802 Judicial dissolution.

On application by or for a partner the Court of Chancery may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-803 Winding up.

(a) Unless otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, or a person approved by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate may wind up the limited partnership's affairs; but the Court of Chancery, upon cause shown, may wind up the limited partnership's affairs upon application of any partner, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited partnership and until the filing of a certificate of cancellation as provided in § 17-203 of this title, the persons winding up the limited partnership's affairs may, in the name of, and for and on behalf of, the limited partnership, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited partnership's business, dispose of and convey the limited partnership's property, discharge or make reasonable provision for the limited partnership's liabilities, and distribute to the partners any remaining assets of the limited partnership, all without affecting the liability of limited partners and without imposing the liability of a general partner on a liquidating trustee.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 60, 61; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 42.;

§ 17-804 Distribution of assets.

(a) Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to partners and former partners under § 17-601 or § 17-604 of this title;

(2) Unless otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under § 17-601 or § 17-604 of this title; and

(3) Unless otherwise provided in the partnership agreement, to partners first for the return of their contributions and second respecting their partnership interests, in the proportions in which the partners share in distributions.

(b) A limited partnership which has dissolved:

(1) Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited partnership;

(2) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited partnership which is the subject of a pending action, suit or proceeding to which the limited partnership is a party and

(3) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited partnership or that have not arisen but that, based on facts known to the limited partnership, are likely to arise or to become known to the limited partnership within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited partnership by reason of such person's actions in winding up the limited partnership.

(c) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (d) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership to which this section applies shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(e) Section 17-607 of this title shall not apply to a distribution to which this section applies.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 62-64; 69 Del. Laws, c. 258, § 42; 71 Del. Laws, c. 340, § 16; 72 Del. Laws, c. 386, § 26.;

§ 17-805 Trustees or receivers for limited partnerships; appointment; powers; duties.

When the certificate of limited partnership of any limited partnership formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 17-203 of this title, the Court of Chancery, on application of any creditor or partner of the limited partnership, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the general partners of the limited partnership to be trustees, or appoint 1 or more persons to be receivers, of and for the limited partnership, to take charge of the limited partnership's property, and to collect the debts and property due and belonging to the limited partnership, with the power to prosecute and defend, in the name of the limited partnership, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited partnership, if in being, that may be necessary for the final settlement of the unfinished business of the limited partnership. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 104, § 18.;

§ 17-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 17-801(1), (2), (3), (4) or (5) of this title, the limited partnership shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the business of the limited partnership is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of (1) all remaining general partners and all remaining limited partners of the limited partnership, (2) all remaining general partners and the personal representative of the last remaining limited partner of the limited partnership if there is no remaining limited partner, (3) all remaining limited partners if there is no remaining general partner or (4) the personal representative of the last remaining limited partner if there is no remaining limited partner and no remaining general partner (and, in each instance, any other person whose approval is required under the partnership agreement to revoke a dissolution pursuant to this section), provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each general partner and limited partner and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the business of the limited partnership. If there is no remaining general partner of the limited partnership and all remaining limited partners or, if there is no remaining limited partner, the personal representative of the last remaining limited partner, vote in favor of or consent to the continuation of the business of the limited partnership, such limited partners or personal representative, as applicable, shall be required to agree in writing to appoint 1 or more general partners effective as of the date of withdrawal of the last general partner, and if there is no remaining limited partner of the limited partnership and the personal representative of the last remaining limited partner votes in favor of or consents to the continuation of the business of the limited partnership, such personal representative shall be required to agree in writing to the admission of the personal representative of such limited partner or its nominee or designee to the limited partnership as a limited partner, effective as of the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner.

75 Del. Laws, c. 31, § 17.;



§ 17-802. Judicial dissolution

On application by or for a partner the Court of Chancery may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-803 Winding up.

(a) Unless otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, or a person approved by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate may wind up the limited partnership's affairs; but the Court of Chancery, upon cause shown, may wind up the limited partnership's affairs upon application of any partner, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited partnership and until the filing of a certificate of cancellation as provided in § 17-203 of this title, the persons winding up the limited partnership's affairs may, in the name of, and for and on behalf of, the limited partnership, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited partnership's business, dispose of and convey the limited partnership's property, discharge or make reasonable provision for the limited partnership's liabilities, and distribute to the partners any remaining assets of the limited partnership, all without affecting the liability of limited partners and without imposing the liability of a general partner on a liquidating trustee.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 60, 61; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 42.;

§ 17-804 Distribution of assets.

(a) Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to partners and former partners under § 17-601 or § 17-604 of this title;

(2) Unless otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under § 17-601 or § 17-604 of this title; and

(3) Unless otherwise provided in the partnership agreement, to partners first for the return of their contributions and second respecting their partnership interests, in the proportions in which the partners share in distributions.

(b) A limited partnership which has dissolved:

(1) Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited partnership;

(2) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited partnership which is the subject of a pending action, suit or proceeding to which the limited partnership is a party and

(3) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited partnership or that have not arisen but that, based on facts known to the limited partnership, are likely to arise or to become known to the limited partnership within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited partnership by reason of such person's actions in winding up the limited partnership.

(c) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (d) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership to which this section applies shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(e) Section 17-607 of this title shall not apply to a distribution to which this section applies.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 62-64; 69 Del. Laws, c. 258, § 42; 71 Del. Laws, c. 340, § 16; 72 Del. Laws, c. 386, § 26.;

§ 17-805 Trustees or receivers for limited partnerships; appointment; powers; duties.

When the certificate of limited partnership of any limited partnership formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 17-203 of this title, the Court of Chancery, on application of any creditor or partner of the limited partnership, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the general partners of the limited partnership to be trustees, or appoint 1 or more persons to be receivers, of and for the limited partnership, to take charge of the limited partnership's property, and to collect the debts and property due and belonging to the limited partnership, with the power to prosecute and defend, in the name of the limited partnership, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited partnership, if in being, that may be necessary for the final settlement of the unfinished business of the limited partnership. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 104, § 18.;

§ 17-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 17-801(1), (2), (3), (4) or (5) of this title, the limited partnership shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the business of the limited partnership is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of (1) all remaining general partners and all remaining limited partners of the limited partnership, (2) all remaining general partners and the personal representative of the last remaining limited partner of the limited partnership if there is no remaining limited partner, (3) all remaining limited partners if there is no remaining general partner or (4) the personal representative of the last remaining limited partner if there is no remaining limited partner and no remaining general partner (and, in each instance, any other person whose approval is required under the partnership agreement to revoke a dissolution pursuant to this section), provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each general partner and limited partner and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the business of the limited partnership. If there is no remaining general partner of the limited partnership and all remaining limited partners or, if there is no remaining limited partner, the personal representative of the last remaining limited partner, vote in favor of or consent to the continuation of the business of the limited partnership, such limited partners or personal representative, as applicable, shall be required to agree in writing to appoint 1 or more general partners effective as of the date of withdrawal of the last general partner, and if there is no remaining limited partner of the limited partnership and the personal representative of the last remaining limited partner votes in favor of or consents to the continuation of the business of the limited partnership, such personal representative shall be required to agree in writing to the admission of the personal representative of such limited partner or its nominee or designee to the limited partnership as a limited partner, effective as of the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner.

75 Del. Laws, c. 31, § 17.;



§ 17-803. Winding up

(a) Unless otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, or a person approved by the limited partners or, if there is more than 1 class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than 50 percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate may wind up the limited partnership's affairs; but the Court of Chancery, upon cause shown, may wind up the limited partnership's affairs upon application of any partner, the partner's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited partnership and until the filing of a certificate of cancellation as provided in § 17-203 of this title, the persons winding up the limited partnership's affairs may, in the name of, and for and on behalf of, the limited partnership, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited partnership's business, dispose of and convey the limited partnership's property, discharge or make reasonable provision for the limited partnership's liabilities, and distribute to the partners any remaining assets of the limited partnership, all without affecting the liability of limited partners and without imposing the liability of a general partner on a liquidating trustee.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 60, 61; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, § 42.;

§ 17-804 Distribution of assets.

(a) Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to partners and former partners under § 17-601 or § 17-604 of this title;

(2) Unless otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under § 17-601 or § 17-604 of this title; and

(3) Unless otherwise provided in the partnership agreement, to partners first for the return of their contributions and second respecting their partnership interests, in the proportions in which the partners share in distributions.

(b) A limited partnership which has dissolved:

(1) Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited partnership;

(2) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited partnership which is the subject of a pending action, suit or proceeding to which the limited partnership is a party and

(3) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited partnership or that have not arisen but that, based on facts known to the limited partnership, are likely to arise or to become known to the limited partnership within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited partnership by reason of such person's actions in winding up the limited partnership.

(c) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (d) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership to which this section applies shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(e) Section 17-607 of this title shall not apply to a distribution to which this section applies.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 62-64; 69 Del. Laws, c. 258, § 42; 71 Del. Laws, c. 340, § 16; 72 Del. Laws, c. 386, § 26.;

§ 17-805 Trustees or receivers for limited partnerships; appointment; powers; duties.

When the certificate of limited partnership of any limited partnership formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 17-203 of this title, the Court of Chancery, on application of any creditor or partner of the limited partnership, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the general partners of the limited partnership to be trustees, or appoint 1 or more persons to be receivers, of and for the limited partnership, to take charge of the limited partnership's property, and to collect the debts and property due and belonging to the limited partnership, with the power to prosecute and defend, in the name of the limited partnership, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited partnership, if in being, that may be necessary for the final settlement of the unfinished business of the limited partnership. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 104, § 18.;

§ 17-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 17-801(1), (2), (3), (4) or (5) of this title, the limited partnership shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the business of the limited partnership is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of (1) all remaining general partners and all remaining limited partners of the limited partnership, (2) all remaining general partners and the personal representative of the last remaining limited partner of the limited partnership if there is no remaining limited partner, (3) all remaining limited partners if there is no remaining general partner or (4) the personal representative of the last remaining limited partner if there is no remaining limited partner and no remaining general partner (and, in each instance, any other person whose approval is required under the partnership agreement to revoke a dissolution pursuant to this section), provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each general partner and limited partner and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the business of the limited partnership. If there is no remaining general partner of the limited partnership and all remaining limited partners or, if there is no remaining limited partner, the personal representative of the last remaining limited partner, vote in favor of or consent to the continuation of the business of the limited partnership, such limited partners or personal representative, as applicable, shall be required to agree in writing to appoint 1 or more general partners effective as of the date of withdrawal of the last general partner, and if there is no remaining limited partner of the limited partnership and the personal representative of the last remaining limited partner votes in favor of or consents to the continuation of the business of the limited partnership, such personal representative shall be required to agree in writing to the admission of the personal representative of such limited partner or its nominee or designee to the limited partnership as a limited partner, effective as of the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner.

75 Del. Laws, c. 31, § 17.;



§ 17-804. Distribution of assets

(a) Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to partners and former partners under § 17-601 or § 17-604 of this title;

(2) Unless otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under § 17-601 or § 17-604 of this title; and

(3) Unless otherwise provided in the partnership agreement, to partners first for the return of their contributions and second respecting their partnership interests, in the proportions in which the partners share in distributions.

(b) A limited partnership which has dissolved:

(1) Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited partnership;

(2) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited partnership which is the subject of a pending action, suit or proceeding to which the limited partnership is a party and

(3) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited partnership or that have not arisen but that, based on facts known to the limited partnership, are likely to arise or to become known to the limited partnership within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the partnership agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited partnership's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited partnership by reason of such person's actions in winding up the limited partnership.

(c) A limited partner who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited partnership for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A limited partner who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (d) of this section, this subsection shall not affect any obligation or liability of a limited partner under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a limited partner who receives a distribution from a limited partnership to which this section applies shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution.

(e) Section 17-607 of this title shall not apply to a distribution to which this section applies.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 62-64; 69 Del. Laws, c. 258, § 42; 71 Del. Laws, c. 340, § 16; 72 Del. Laws, c. 386, § 26.;

§ 17-805 Trustees or receivers for limited partnerships; appointment; powers; duties.

When the certificate of limited partnership of any limited partnership formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 17-203 of this title, the Court of Chancery, on application of any creditor or partner of the limited partnership, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the general partners of the limited partnership to be trustees, or appoint 1 or more persons to be receivers, of and for the limited partnership, to take charge of the limited partnership's property, and to collect the debts and property due and belonging to the limited partnership, with the power to prosecute and defend, in the name of the limited partnership, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited partnership, if in being, that may be necessary for the final settlement of the unfinished business of the limited partnership. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 104, § 18.;

§ 17-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 17-801(1), (2), (3), (4) or (5) of this title, the limited partnership shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the business of the limited partnership is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of (1) all remaining general partners and all remaining limited partners of the limited partnership, (2) all remaining general partners and the personal representative of the last remaining limited partner of the limited partnership if there is no remaining limited partner, (3) all remaining limited partners if there is no remaining general partner or (4) the personal representative of the last remaining limited partner if there is no remaining limited partner and no remaining general partner (and, in each instance, any other person whose approval is required under the partnership agreement to revoke a dissolution pursuant to this section), provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each general partner and limited partner and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the business of the limited partnership. If there is no remaining general partner of the limited partnership and all remaining limited partners or, if there is no remaining limited partner, the personal representative of the last remaining limited partner, vote in favor of or consent to the continuation of the business of the limited partnership, such limited partners or personal representative, as applicable, shall be required to agree in writing to appoint 1 or more general partners effective as of the date of withdrawal of the last general partner, and if there is no remaining limited partner of the limited partnership and the personal representative of the last remaining limited partner votes in favor of or consents to the continuation of the business of the limited partnership, such personal representative shall be required to agree in writing to the admission of the personal representative of such limited partner or its nominee or designee to the limited partnership as a limited partner, effective as of the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner.

75 Del. Laws, c. 31, § 17.;



§ 17-805. Trustees or receivers for limited partnerships; appointment; powers; duties

When the certificate of limited partnership of any limited partnership formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 17-203 of this title, the Court of Chancery, on application of any creditor or partner of the limited partnership, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the general partners of the limited partnership to be trustees, or appoint 1 or more persons to be receivers, of and for the limited partnership, to take charge of the limited partnership's property, and to collect the debts and property due and belonging to the limited partnership, with the power to prosecute and defend, in the name of the limited partnership, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited partnership, if in being, that may be necessary for the final settlement of the unfinished business of the limited partnership. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 104, § 18.;

§ 17-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 17-801(1), (2), (3), (4) or (5) of this title, the limited partnership shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the business of the limited partnership is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of (1) all remaining general partners and all remaining limited partners of the limited partnership, (2) all remaining general partners and the personal representative of the last remaining limited partner of the limited partnership if there is no remaining limited partner, (3) all remaining limited partners if there is no remaining general partner or (4) the personal representative of the last remaining limited partner if there is no remaining limited partner and no remaining general partner (and, in each instance, any other person whose approval is required under the partnership agreement to revoke a dissolution pursuant to this section), provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each general partner and limited partner and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the business of the limited partnership. If there is no remaining general partner of the limited partnership and all remaining limited partners or, if there is no remaining limited partner, the personal representative of the last remaining limited partner, vote in favor of or consent to the continuation of the business of the limited partnership, such limited partners or personal representative, as applicable, shall be required to agree in writing to appoint 1 or more general partners effective as of the date of withdrawal of the last general partner, and if there is no remaining limited partner of the limited partnership and the personal representative of the last remaining limited partner votes in favor of or consents to the continuation of the business of the limited partnership, such personal representative shall be required to agree in writing to the admission of the personal representative of such limited partner or its nominee or designee to the limited partnership as a limited partner, effective as of the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner.

75 Del. Laws, c. 31, § 17.;



§ 17-806. Revocation of dissolution

Notwithstanding the occurrence of an event set forth in § 17-801(1), (2), (3), (4) or (5) of this title, the limited partnership shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the business of the limited partnership is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of (1) all remaining general partners and all remaining limited partners of the limited partnership, (2) all remaining general partners and the personal representative of the last remaining limited partner of the limited partnership if there is no remaining limited partner, (3) all remaining limited partners if there is no remaining general partner or (4) the personal representative of the last remaining limited partner if there is no remaining limited partner and no remaining general partner (and, in each instance, any other person whose approval is required under the partnership agreement to revoke a dissolution pursuant to this section), provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each general partner and limited partner and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the business of the limited partnership. If there is no remaining general partner of the limited partnership and all remaining limited partners or, if there is no remaining limited partner, the personal representative of the last remaining limited partner, vote in favor of or consent to the continuation of the business of the limited partnership, such limited partners or personal representative, as applicable, shall be required to agree in writing to appoint 1 or more general partners effective as of the date of withdrawal of the last general partner, and if there is no remaining limited partner of the limited partnership and the personal representative of the last remaining limited partner votes in favor of or consents to the continuation of the business of the limited partnership, such personal representative shall be required to agree in writing to the admission of the personal representative of such limited partner or its nominee or designee to the limited partnership as a limited partner, effective as of the occurrence of the event that caused the last remaining limited partner to cease to be a limited partner.

75 Del. Laws, c. 31, § 17.;






Subchapter IX Foreign Limited Partnerships

§ 17-901. Law governing

(a) Subject to the Constitution of the State of Delaware:

(1) The laws of the state, territory, possession, or other jurisdiction or country under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners; and

(2) A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of the State of Delaware.

(b) A foreign limited partnership shall be subject to § 17-106 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-902 Registration required; application.

Before doing business in the State of Delaware, a foreign limited partnership shall register with the Secretary of State. In order to register, a foreign limited partnership shall submit to the Secretary of State:

(1) A copy executed by a general partner of an application for registration as a foreign limited partnership, setting forth:

a. The name of the foreign limited partnership and, if different, the name under which it proposes to register and do business in the State of Delaware;

b. The State, territory, possession or other jurisdiction or country where organized, the date of its organization and a statement from a general partner that, as of the date of filing, the foreign limited partnership validly exists as a limited partnership under the laws of the jurisdiction of its organization;

c. The nature of the business or purposes to be conducted or promoted in the State of Delaware;

d. The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 17-904(b) of this title;

e. A statement that the Secretary of State is appointed the agent of the foreign limited partnership for service of process under the circumstances set forth in § 17-910(b) of this title;

f. The name and business, residence or mailing addresses of each of the general partners; and

g. The date on which the foreign limited partnership first did, or intends to do, business in the State of Delaware.

(2) A certificate, as of a date not earlier than 6 months prior to the filing date, issued by an authorized officer of the jurisdiction of its formation evidencing its existence. If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto.

(3) A fee as set forth in § 17-1107(a)(6) of this title shall be paid.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 65; 69 Del. Laws, c. 258, §§ 43, 44; 75 Del. Laws, c. 31, § 18; 77 Del. Laws, c. 288, § 25.;

§ 17-903 Issuance of registration.

(a) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary shall:

(1) Certify that the application has been filed in the Secretary's office by endorsing upon the original application the word "Filed,'' and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed application.

(b) The Secretary of State shall prepare and return to the person who filed the application or the person's representative a copy of the original signed application, similarly endorsed, and shall certify such copy as a true copy of the original signed application.

(c) The filing of the application with the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 45; 70 Del. Laws, c. 186, § 1.;

§ 17-904 Name; registered office; registered agent.

(a) A foreign limited partnership may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its organization) that includes the words "Limited Partnership'' or the abbreviation "L.P.'' or the designation "LP'' and that could be registered by a domestic limited partnership; provided, however, that a foreign limited partnership may register under any name which is not such as to distinguish it upon the records in the Office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign limited partnership shall have and maintain in the State of Delaware:

(1) A registered office which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited partnership, having a business office identical with such registered office, which agent may be any of:

a. An individual resident in the State of Delaware,

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) (other than the foreign limited partnership itself), a foreign limited liability company or a foreign statutory trust.

(c) A registered agent may change the address of the registered office of the foreign limited partnership(s) for which the agent is registered agent to another address in the State of Delaware by paying a fee as set forth in § 17-1107(a)(7) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign limited partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign limited partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the foreign limited partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign limited partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the foreign limited partnerships for which it is a registered agent, and shall pay a fee as set forth in § 17-1107(a)(7) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a foreign limited partnership as a result of a merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign limited partnership affected thereby and each such foreign limited partnership shall not be required to take any further action with respect thereto to amend its application under § 17-905 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign limited partnership affected thereby.

(d) The registered agent of 1 or more foreign limited partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 17-1107(a)(7) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign limited partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign limited partnerships so ratifying and approving such change and setting out the names of such foreign limited partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign limited partnership affected thereby and each such foreign limited partnership shall not be required to take any further action with respect thereto to amend its application under § 17-905 of this title.

(e) The registered agent of 1 or more foreign limited partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 17-1107(a)(7) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign limited partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign limited partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign limited partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign limited partnership shall not be permitted to do business in the State of Delaware and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each foreign limited partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-911 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, §§ 23-26; 70 Del. Laws, c. 78, §§ 22, 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 43, 44; 73 Del. Laws, c. 297, §§ 10, 11; 73 Del. Laws, c. 329, § 24; 76 Del. Laws, c. 104, §§ 35-37.;

§ 17-905 Amendments to application.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate, executed by a general partner, correcting such statement, together with a fee as set forth in § 17-1107(a)(6) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-906 Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation executed by a general partner, together with a fee as set forth in § 17-1107(a)(6) of this title. The registration of a foreign limited partnership shall be canceled as provided in §§ 17-104(i)(4), 17-904(e) and 17-1109(g) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the doing of business in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 75 Del. Laws, c. 414, § 42; 76 Del. Laws, c. 104, § 38.;

§ 17-907 Doing business without registration.

(a) A foreign limited partnership doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited partnership to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited partnership;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership's having done business in the State of Delaware without registration.

(d) Any foreign limited partnership doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited partnership failed to register in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 24.;

§ 17-908 Foreign limited partnerships doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited partnership has failed to register under this subchapter or if such foreign limited partnership has secured a certificate of the Secretary of State under § 17-903 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-909 Execution; liability.

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-902. Registration required; application

Before doing business in the State of Delaware, a foreign limited partnership shall register with the Secretary of State. In order to register, a foreign limited partnership shall submit to the Secretary of State:

(1) A copy executed by a general partner of an application for registration as a foreign limited partnership, setting forth:

a. The name of the foreign limited partnership and, if different, the name under which it proposes to register and do business in the State of Delaware;

b. The State, territory, possession or other jurisdiction or country where organized, the date of its organization and a statement from a general partner that, as of the date of filing, the foreign limited partnership validly exists as a limited partnership under the laws of the jurisdiction of its organization;

c. The nature of the business or purposes to be conducted or promoted in the State of Delaware;

d. The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 17-904(b) of this title;

e. A statement that the Secretary of State is appointed the agent of the foreign limited partnership for service of process under the circumstances set forth in § 17-910(b) of this title;

f. The name and business, residence or mailing addresses of each of the general partners; and

g. The date on which the foreign limited partnership first did, or intends to do, business in the State of Delaware.

(2) A certificate, as of a date not earlier than 6 months prior to the filing date, issued by an authorized officer of the jurisdiction of its formation evidencing its existence. If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto.

(3) A fee as set forth in § 17-1107(a)(6) of this title shall be paid.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 65; 69 Del. Laws, c. 258, §§ 43, 44; 75 Del. Laws, c. 31, § 18; 77 Del. Laws, c. 288, § 25.;

§ 17-903 Issuance of registration.

(a) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary shall:

(1) Certify that the application has been filed in the Secretary's office by endorsing upon the original application the word "Filed,'' and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed application.

(b) The Secretary of State shall prepare and return to the person who filed the application or the person's representative a copy of the original signed application, similarly endorsed, and shall certify such copy as a true copy of the original signed application.

(c) The filing of the application with the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 45; 70 Del. Laws, c. 186, § 1.;

§ 17-904 Name; registered office; registered agent.

(a) A foreign limited partnership may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its organization) that includes the words "Limited Partnership'' or the abbreviation "L.P.'' or the designation "LP'' and that could be registered by a domestic limited partnership; provided, however, that a foreign limited partnership may register under any name which is not such as to distinguish it upon the records in the Office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign limited partnership shall have and maintain in the State of Delaware:

(1) A registered office which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited partnership, having a business office identical with such registered office, which agent may be any of:

a. An individual resident in the State of Delaware,

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) (other than the foreign limited partnership itself), a foreign limited liability company or a foreign statutory trust.

(c) A registered agent may change the address of the registered office of the foreign limited partnership(s) for which the agent is registered agent to another address in the State of Delaware by paying a fee as set forth in § 17-1107(a)(7) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign limited partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign limited partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the foreign limited partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign limited partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the foreign limited partnerships for which it is a registered agent, and shall pay a fee as set forth in § 17-1107(a)(7) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a foreign limited partnership as a result of a merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign limited partnership affected thereby and each such foreign limited partnership shall not be required to take any further action with respect thereto to amend its application under § 17-905 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign limited partnership affected thereby.

(d) The registered agent of 1 or more foreign limited partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 17-1107(a)(7) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign limited partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign limited partnerships so ratifying and approving such change and setting out the names of such foreign limited partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign limited partnership affected thereby and each such foreign limited partnership shall not be required to take any further action with respect thereto to amend its application under § 17-905 of this title.

(e) The registered agent of 1 or more foreign limited partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 17-1107(a)(7) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign limited partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign limited partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign limited partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign limited partnership shall not be permitted to do business in the State of Delaware and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each foreign limited partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-911 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, §§ 23-26; 70 Del. Laws, c. 78, §§ 22, 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 43, 44; 73 Del. Laws, c. 297, §§ 10, 11; 73 Del. Laws, c. 329, § 24; 76 Del. Laws, c. 104, §§ 35-37.;

§ 17-905 Amendments to application.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate, executed by a general partner, correcting such statement, together with a fee as set forth in § 17-1107(a)(6) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-906 Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation executed by a general partner, together with a fee as set forth in § 17-1107(a)(6) of this title. The registration of a foreign limited partnership shall be canceled as provided in §§ 17-104(i)(4), 17-904(e) and 17-1109(g) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the doing of business in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 75 Del. Laws, c. 414, § 42; 76 Del. Laws, c. 104, § 38.;

§ 17-907 Doing business without registration.

(a) A foreign limited partnership doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited partnership to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited partnership;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership's having done business in the State of Delaware without registration.

(d) Any foreign limited partnership doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited partnership failed to register in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 24.;

§ 17-908 Foreign limited partnerships doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited partnership has failed to register under this subchapter or if such foreign limited partnership has secured a certificate of the Secretary of State under § 17-903 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-909 Execution; liability.

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-903. Issuance of registration

(a) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary shall:

(1) Certify that the application has been filed in the Secretary's office by endorsing upon the original application the word "Filed,'' and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed application.

(b) The Secretary of State shall prepare and return to the person who filed the application or the person's representative a copy of the original signed application, similarly endorsed, and shall certify such copy as a true copy of the original signed application.

(c) The filing of the application with the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 45; 70 Del. Laws, c. 186, § 1.;

§ 17-904 Name; registered office; registered agent.

(a) A foreign limited partnership may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its organization) that includes the words "Limited Partnership'' or the abbreviation "L.P.'' or the designation "LP'' and that could be registered by a domestic limited partnership; provided, however, that a foreign limited partnership may register under any name which is not such as to distinguish it upon the records in the Office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign limited partnership shall have and maintain in the State of Delaware:

(1) A registered office which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited partnership, having a business office identical with such registered office, which agent may be any of:

a. An individual resident in the State of Delaware,

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) (other than the foreign limited partnership itself), a foreign limited liability company or a foreign statutory trust.

(c) A registered agent may change the address of the registered office of the foreign limited partnership(s) for which the agent is registered agent to another address in the State of Delaware by paying a fee as set forth in § 17-1107(a)(7) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign limited partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign limited partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the foreign limited partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign limited partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the foreign limited partnerships for which it is a registered agent, and shall pay a fee as set forth in § 17-1107(a)(7) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a foreign limited partnership as a result of a merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign limited partnership affected thereby and each such foreign limited partnership shall not be required to take any further action with respect thereto to amend its application under § 17-905 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign limited partnership affected thereby.

(d) The registered agent of 1 or more foreign limited partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 17-1107(a)(7) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign limited partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign limited partnerships so ratifying and approving such change and setting out the names of such foreign limited partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign limited partnership affected thereby and each such foreign limited partnership shall not be required to take any further action with respect thereto to amend its application under § 17-905 of this title.

(e) The registered agent of 1 or more foreign limited partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 17-1107(a)(7) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign limited partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign limited partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign limited partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign limited partnership shall not be permitted to do business in the State of Delaware and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each foreign limited partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-911 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, §§ 23-26; 70 Del. Laws, c. 78, §§ 22, 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 43, 44; 73 Del. Laws, c. 297, §§ 10, 11; 73 Del. Laws, c. 329, § 24; 76 Del. Laws, c. 104, §§ 35-37.;

§ 17-905 Amendments to application.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate, executed by a general partner, correcting such statement, together with a fee as set forth in § 17-1107(a)(6) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-906 Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation executed by a general partner, together with a fee as set forth in § 17-1107(a)(6) of this title. The registration of a foreign limited partnership shall be canceled as provided in §§ 17-104(i)(4), 17-904(e) and 17-1109(g) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the doing of business in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 75 Del. Laws, c. 414, § 42; 76 Del. Laws, c. 104, § 38.;

§ 17-907 Doing business without registration.

(a) A foreign limited partnership doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited partnership to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited partnership;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership's having done business in the State of Delaware without registration.

(d) Any foreign limited partnership doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited partnership failed to register in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 24.;

§ 17-908 Foreign limited partnerships doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited partnership has failed to register under this subchapter or if such foreign limited partnership has secured a certificate of the Secretary of State under § 17-903 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-909 Execution; liability.

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-904. Name; registered office; registered agent

(a) A foreign limited partnership may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its organization) that includes the words "Limited Partnership'' or the abbreviation "L.P.'' or the designation "LP'' and that could be registered by a domestic limited partnership; provided, however, that a foreign limited partnership may register under any name which is not such as to distinguish it upon the records in the Office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign limited partnership shall have and maintain in the State of Delaware:

(1) A registered office which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited partnership, having a business office identical with such registered office, which agent may be any of:

a. An individual resident in the State of Delaware,

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) (other than the foreign limited partnership itself), a foreign limited liability company or a foreign statutory trust.

(c) A registered agent may change the address of the registered office of the foreign limited partnership(s) for which the agent is registered agent to another address in the State of Delaware by paying a fee as set forth in § 17-1107(a)(7) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign limited partnerships for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign limited partnerships for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the foreign limited partnerships for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign limited partnership, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the foreign limited partnerships for which it is a registered agent, and shall pay a fee as set forth in § 17-1107(a)(7) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a foreign limited partnership as a result of a merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign limited partnership affected thereby and each such foreign limited partnership shall not be required to take any further action with respect thereto to amend its application under § 17-905 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign limited partnership affected thereby.

(d) The registered agent of 1 or more foreign limited partnerships may resign and appoint a successor registered agent by paying a fee as set forth in § 17-1107(a)(7) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign limited partnership's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign limited partnerships so ratifying and approving such change and setting out the names of such foreign limited partnerships. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign limited partnership affected thereby and each such foreign limited partnership shall not be required to take any further action with respect thereto to amend its application under § 17-905 of this title.

(e) The registered agent of 1 or more foreign limited partnerships may resign without appointing a successor registered agent by paying a fee as set forth in § 17-1107(a)(7) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign limited partnership at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign limited partnership at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign limited partnership for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign limited partnership fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign limited partnership shall not be permitted to do business in the State of Delaware and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each foreign limited partnership for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 17-911 of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, §§ 23-26; 70 Del. Laws, c. 78, §§ 22, 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 78, §§ 43, 44; 73 Del. Laws, c. 297, §§ 10, 11; 73 Del. Laws, c. 329, § 24; 76 Del. Laws, c. 104, §§ 35-37.;

§ 17-905 Amendments to application.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate, executed by a general partner, correcting such statement, together with a fee as set forth in § 17-1107(a)(6) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-906 Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation executed by a general partner, together with a fee as set forth in § 17-1107(a)(6) of this title. The registration of a foreign limited partnership shall be canceled as provided in §§ 17-104(i)(4), 17-904(e) and 17-1109(g) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the doing of business in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 75 Del. Laws, c. 414, § 42; 76 Del. Laws, c. 104, § 38.;

§ 17-907 Doing business without registration.

(a) A foreign limited partnership doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited partnership to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited partnership;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership's having done business in the State of Delaware without registration.

(d) Any foreign limited partnership doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited partnership failed to register in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 24.;

§ 17-908 Foreign limited partnerships doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited partnership has failed to register under this subchapter or if such foreign limited partnership has secured a certificate of the Secretary of State under § 17-903 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-909 Execution; liability.

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-905. Amendments to application

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate, executed by a general partner, correcting such statement, together with a fee as set forth in § 17-1107(a)(6) of this title.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-906 Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation executed by a general partner, together with a fee as set forth in § 17-1107(a)(6) of this title. The registration of a foreign limited partnership shall be canceled as provided in §§ 17-104(i)(4), 17-904(e) and 17-1109(g) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the doing of business in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 75 Del. Laws, c. 414, § 42; 76 Del. Laws, c. 104, § 38.;

§ 17-907 Doing business without registration.

(a) A foreign limited partnership doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited partnership to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited partnership;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership's having done business in the State of Delaware without registration.

(d) Any foreign limited partnership doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited partnership failed to register in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 24.;

§ 17-908 Foreign limited partnerships doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited partnership has failed to register under this subchapter or if such foreign limited partnership has secured a certificate of the Secretary of State under § 17-903 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-909 Execution; liability.

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-906. Cancellation of registration

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation executed by a general partner, together with a fee as set forth in § 17-1107(a)(6) of this title. The registration of a foreign limited partnership shall be canceled as provided in §§ 17-104(i)(4), 17-904(e) and 17-1109(g) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the doing of business in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 75 Del. Laws, c. 414, § 42; 76 Del. Laws, c. 104, § 38.;

§ 17-907 Doing business without registration.

(a) A foreign limited partnership doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited partnership to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited partnership;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership's having done business in the State of Delaware without registration.

(d) Any foreign limited partnership doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited partnership failed to register in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 24.;

§ 17-908 Foreign limited partnerships doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited partnership has failed to register under this subchapter or if such foreign limited partnership has secured a certificate of the Secretary of State under § 17-903 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-909 Execution; liability.

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-907. Doing business without registration

(a) A foreign limited partnership doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited partnership to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited partnership;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership's having done business in the State of Delaware without registration.

(d) Any foreign limited partnership doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited partnership failed to register in the State of Delaware.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 78, § 24.;

§ 17-908 Foreign limited partnerships doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited partnership has failed to register under this subchapter or if such foreign limited partnership has secured a certificate of the Secretary of State under § 17-903 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-909 Execution; liability.

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-908. Foreign limited partnerships doing business without having qualified; injunctions

The Court of Chancery shall have jurisdiction to enjoin any foreign limited partnership, or any agent thereof, from doing any business in the State of Delaware if such foreign limited partnership has failed to register under this subchapter or if such foreign limited partnership has secured a certificate of the Secretary of State under § 17-903 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign limited partnership is doing or has done business.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;

§ 17-909 Execution; liability.

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-909. Execution; liability

Sections 17-204(d) and 17-207 of this title shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 288, § 6.;

§ 17-910 Service of process on registered foreign limited partnerships.

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-910. Service of process on registered foreign limited partnerships

(a) Service of legal process upon any foreign limited partnership shall be made by delivering a copy personally to any managing or general agent or general partner of the foreign limited partnership in the State of Delaware or the registered agent of the foreign limited partnership in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, general partner or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited partnership in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, managing or general agent, general partner or registered agent, or at the registered office or other place of business of the foreign limited partnership in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the return thereto. Process returnable forthwith must be delivered personally to the officer, managing or general agent, general partner or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited partnership upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited partnership by letter, directed to the foreign limited partnership at the address of a general partner as it appears on the records relating to such foreign limited partnership on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, § 26.;

§ 17-911 Service of process on unregistered foreign limited partnerships.

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-911. Service of process on unregistered foreign limited partnerships

(a) Any foreign limited partnership which shall do business in the State of Delaware without having registered under § 17-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited partnership shall be a signification of the agreement of such foreign limited partnership that any such process when so served shall be of the same legal force and validity as if served upon an authorized general partner or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in the State,'' by any such foreign limited partnership are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited partnership thereof by letter, directed to the foreign limited partnership at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 288, §§ 27, 28.;

§ 17-912 Activities not constituting doing business.

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;



§ 17-912. Activities not constituting doing business

(a) Activities of a foreign limited partnership in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a partner of a domestic limited partnership or a foreign limited partnership.

(c) This section does not apply in determining whether a foreign limited partnership is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 31, § 19.;






Subchapter X Derivative Actions

§ 17-1001. Right to bring action

A limited partner or an assignee of a partnership interest may bring an action in the Court of Chancery in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 71 Del. Laws, c. 340, § 17.;

§ 17-1002 Proper plaintiff.

In a derivative action, the plaintiff must be a partner or an assignee of a partnership interest at the time of bringing the action and:

(1) At the time of the transaction of which the plaintiff complains; or

(2) The plaintiff's status as a partner or an assignee of a partnership interest had devolved upon the plaintiff by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner or an assignee of a partnership interest at the time of the transaction.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 340, § 18.;

§ 17-1003 Complaint.

In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1004 Expenses.

If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited partnership.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 46.;



§ 17-1002. Proper plaintiff

In a derivative action, the plaintiff must be a partner or an assignee of a partnership interest at the time of bringing the action and:

(1) At the time of the transaction of which the plaintiff complains; or

(2) The plaintiff's status as a partner or an assignee of a partnership interest had devolved upon the plaintiff by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner or an assignee of a partnership interest at the time of the transaction.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 340, § 18.;

§ 17-1003 Complaint.

In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1004 Expenses.

If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited partnership.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 46.;



§ 17-1003. Complaint

In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1004 Expenses.

If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited partnership.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 46.;



§ 17-1004. Expenses

If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited partnership.

6 Del. C. 1953, § 1732; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 258, § 46.;






Subchapter XI Miscellaneous

§ 17-1101. Construction and application of chapter and partnership agreement

(a) This chapter shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(b) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(c) It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of partnership agreements.

(d) To the extent that, at law or in equity, a partner or other person has duties (including fiduciary duties) to a limited partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement, the partner's or other person's duties may be expanded or restricted or eliminated by provisions in the partnership agreement; provided that the partnership agreement may not eliminate the implied contractual covenant of good faith and fair dealing.

(e) Unless otherwise provided in a partnership agreement, a partner or other person shall not be liable to a limited partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement for breach of fiduciary duty for the partner's or other person's good faith reliance on the provisions of the partnership agreement.

(f) A partnership agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties (including fiduciary duties) of a partner or other person to a limited partnership or to another partner or to an other person that is a party to or is otherwise bound by a partnership agreement; provided, that a partnership agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

(g) Sections 9-406 and 9-408 of this title do not apply to any interest in a limited partnership, including all rights, powers and interests arising under a partnership agreement or this chapter. This provision prevails over §§ 9-406 and 9-408 of this title.

(h) Action validly taken pursuant to 1 provision of this chapter shall not be deemed invalid solely because it is identical or similar in substance to an action that could have been taken pursuant to some other provision of this chapter but fails to satisfy 1 or more requirements prescribed by such other provision.

(i) A partnership agreement that provides for the application of Delaware law shall be governed by and construed under the laws of the State of Delaware in accordance with its terms.

6 Del. C. 1953, § 1729; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 348, § 27; 69 Del. Laws, c. 258, § 47; 72 Del. Laws, c. 386, § 27; 73 Del. Laws, c. 222, § 2; 74 Del. Laws, c. 265, §§ 15, 16; 77 Del. Laws, c. 69, § 5; 77 Del. Laws, c. 288, § 29.;

§ 17-1102 Short title.

This chapter may be cited as the "Delaware Revised Uniform Limited Partnership Act.''

6 Del. C. 1953, § 1728; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1103 Severability.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1104 Effective date and extended effective date.

(a) All limited partnerships formed on or after January 1, 1983, the "effective date,'' shall be governed by this chapter.

(b) Except as provided in subsections (e) and (f) of this section, all limited partnerships formed on or after July 1, 1973, and prior to the effective date, under Chapter 17 of this title as hereby repealed, shall continue to be governed by that chapter until January 1, 1985, the "extended effective date,'' at which time such limited partnerships shall be governed by this chapter.

(c) Except as provided in subsection (e) of this section, a limited partnership formed prior to July 1, 1973, shall continue to be governed by Chapter 17 of this title in effect prior to the adoption of Chapter 17 of this title as hereby repealed, except that such limited partnership shall not be renewed except under this chapter.

(d) Except as provided in subsection (e) of this section, subchapter IX of this chapter, dealing with foreign limited partnerships, is not effective until the extended effective date.

(e) Any limited partnership formed prior to the effective date, and any foreign limited partnership, may elect to be governed by this chapter before the extended effective date by filing with the Secretary of State a certificate of limited partnership or an application for registration as a foreign limited partnership which complies with this chapter or a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter and which specifically states that it is electing to be so bound.

(f) With respect to a limited partnership formed on or after July 1, 1973, and prior to the effective date:

(1) On and after the extended effective date, such limited partnership need not file with the Secretary of State a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter until the occurrence of an event which, under this chapter, requires the filing of a certificate of amendment;

(2) Sections 17-501 and 17-502 of this title shall apply only to contributions and distributions made after the effective date; and

(3) Section 17-704 of this title shall apply only to assignments made after the effective date.

6 Del. C. 1953, § 1731; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 66.;

§ 17-1105 Cases not provided for in this chapter.

In any case not provided for in this chapter, the Delaware Uniform Partnership Law in effect on July 11, 1999 [6 Del. C. § 1501, et seq.] and the rules of law and equity, including the law merchant, shall govern.

6 Del. C. 1953, § 1730; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 73, § 27.;

§ 17-1106 Prior law.

Except as set forth in § 17-1104 of this title, [former] Chapter 17 of this title is hereby repealed.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1107 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 17-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 17-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-104(d) of this title, a fee in the amount of $2.00 for each limited partnership whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of limited partnership domestication under § 17-215 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 17-216 of this title, a certificate of conversion to limited partnership under § 17-217 of this title, a certificate of conversion to a non-Delaware entity under § 17-219 of this title, a certificate of limited partnership under § 17-201 of this title, a certificate of amendment under § 17-202 of this title, (except as otherwise provided in paragraph (a)(11) of this section) a certificate of cancellation under § 17-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 17-211 of this title, a restated certificate of limited partnership under § 17-210 of this title, a certificate of amendment of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of correction under § 17-213 of this title, or a certificate of revival under § 17-1111 of this title, a fee in the amount of $200.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited partnership under § 17-902 of this title, a certificate under § 17-905 of this title or a certificate of cancellation under § 17-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 17-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-904(e) of this title, a fee in the amount of $2.00 for each foreign limited partnership whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a limited partnership or foreign limited partnership that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(12) The Secretary of State may in his or her discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

6 Del. C. 1953, § 1733; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 67, 68; 67 Del. Laws, c. 92, § 1; 67 Del. Laws, c. 348, §§ 28-31; 69 Del. Laws, c. 258, §§ 48-52; 70 Del. Laws, c. 78, §§ 25-28; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, § 17; 71 Del. Laws, c. 78, § 45; 72 Del. Laws, c. 128, §§ 16, 17; 73 Del. Laws, c. 73, § 28; 74 Del. Laws, c. 52, §§ 13-19; 74 Del. Laws, c. 104, § 19; 76 Del. Laws, c. 104, § 39; 77 Del. Laws, c. 78, §§ 14-22; 77 Del. Laws, c. 288, § 30; 78 Del. Laws, c. 97, §§ 11-14.;

§ 17-1108 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited partnerships and partners whether or not existing as such at the time of the enactment of any such amendment.

65 Del. Laws, c. 188, § 1; 72 Del. Laws, c. 128, § 18.;

§ 17-1109 Annual tax of domestic limited partnership and foreign limited partnership.

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1102. Short title

This chapter may be cited as the "Delaware Revised Uniform Limited Partnership Act.''

6 Del. C. 1953, § 1728; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1103 Severability.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1104 Effective date and extended effective date.

(a) All limited partnerships formed on or after January 1, 1983, the "effective date,'' shall be governed by this chapter.

(b) Except as provided in subsections (e) and (f) of this section, all limited partnerships formed on or after July 1, 1973, and prior to the effective date, under Chapter 17 of this title as hereby repealed, shall continue to be governed by that chapter until January 1, 1985, the "extended effective date,'' at which time such limited partnerships shall be governed by this chapter.

(c) Except as provided in subsection (e) of this section, a limited partnership formed prior to July 1, 1973, shall continue to be governed by Chapter 17 of this title in effect prior to the adoption of Chapter 17 of this title as hereby repealed, except that such limited partnership shall not be renewed except under this chapter.

(d) Except as provided in subsection (e) of this section, subchapter IX of this chapter, dealing with foreign limited partnerships, is not effective until the extended effective date.

(e) Any limited partnership formed prior to the effective date, and any foreign limited partnership, may elect to be governed by this chapter before the extended effective date by filing with the Secretary of State a certificate of limited partnership or an application for registration as a foreign limited partnership which complies with this chapter or a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter and which specifically states that it is electing to be so bound.

(f) With respect to a limited partnership formed on or after July 1, 1973, and prior to the effective date:

(1) On and after the extended effective date, such limited partnership need not file with the Secretary of State a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter until the occurrence of an event which, under this chapter, requires the filing of a certificate of amendment;

(2) Sections 17-501 and 17-502 of this title shall apply only to contributions and distributions made after the effective date; and

(3) Section 17-704 of this title shall apply only to assignments made after the effective date.

6 Del. C. 1953, § 1731; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 66.;

§ 17-1105 Cases not provided for in this chapter.

In any case not provided for in this chapter, the Delaware Uniform Partnership Law in effect on July 11, 1999 [6 Del. C. § 1501, et seq.] and the rules of law and equity, including the law merchant, shall govern.

6 Del. C. 1953, § 1730; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 73, § 27.;

§ 17-1106 Prior law.

Except as set forth in § 17-1104 of this title, [former] Chapter 17 of this title is hereby repealed.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1107 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 17-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 17-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-104(d) of this title, a fee in the amount of $2.00 for each limited partnership whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of limited partnership domestication under § 17-215 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 17-216 of this title, a certificate of conversion to limited partnership under § 17-217 of this title, a certificate of conversion to a non-Delaware entity under § 17-219 of this title, a certificate of limited partnership under § 17-201 of this title, a certificate of amendment under § 17-202 of this title, (except as otherwise provided in paragraph (a)(11) of this section) a certificate of cancellation under § 17-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 17-211 of this title, a restated certificate of limited partnership under § 17-210 of this title, a certificate of amendment of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of correction under § 17-213 of this title, or a certificate of revival under § 17-1111 of this title, a fee in the amount of $200.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited partnership under § 17-902 of this title, a certificate under § 17-905 of this title or a certificate of cancellation under § 17-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 17-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-904(e) of this title, a fee in the amount of $2.00 for each foreign limited partnership whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a limited partnership or foreign limited partnership that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(12) The Secretary of State may in his or her discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

6 Del. C. 1953, § 1733; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 67, 68; 67 Del. Laws, c. 92, § 1; 67 Del. Laws, c. 348, §§ 28-31; 69 Del. Laws, c. 258, §§ 48-52; 70 Del. Laws, c. 78, §§ 25-28; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, § 17; 71 Del. Laws, c. 78, § 45; 72 Del. Laws, c. 128, §§ 16, 17; 73 Del. Laws, c. 73, § 28; 74 Del. Laws, c. 52, §§ 13-19; 74 Del. Laws, c. 104, § 19; 76 Del. Laws, c. 104, § 39; 77 Del. Laws, c. 78, §§ 14-22; 77 Del. Laws, c. 288, § 30; 78 Del. Laws, c. 97, §§ 11-14.;

§ 17-1108 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited partnerships and partners whether or not existing as such at the time of the enactment of any such amendment.

65 Del. Laws, c. 188, § 1; 72 Del. Laws, c. 128, § 18.;

§ 17-1109 Annual tax of domestic limited partnership and foreign limited partnership.

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1103. Severability

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1104 Effective date and extended effective date.

(a) All limited partnerships formed on or after January 1, 1983, the "effective date,'' shall be governed by this chapter.

(b) Except as provided in subsections (e) and (f) of this section, all limited partnerships formed on or after July 1, 1973, and prior to the effective date, under Chapter 17 of this title as hereby repealed, shall continue to be governed by that chapter until January 1, 1985, the "extended effective date,'' at which time such limited partnerships shall be governed by this chapter.

(c) Except as provided in subsection (e) of this section, a limited partnership formed prior to July 1, 1973, shall continue to be governed by Chapter 17 of this title in effect prior to the adoption of Chapter 17 of this title as hereby repealed, except that such limited partnership shall not be renewed except under this chapter.

(d) Except as provided in subsection (e) of this section, subchapter IX of this chapter, dealing with foreign limited partnerships, is not effective until the extended effective date.

(e) Any limited partnership formed prior to the effective date, and any foreign limited partnership, may elect to be governed by this chapter before the extended effective date by filing with the Secretary of State a certificate of limited partnership or an application for registration as a foreign limited partnership which complies with this chapter or a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter and which specifically states that it is electing to be so bound.

(f) With respect to a limited partnership formed on or after July 1, 1973, and prior to the effective date:

(1) On and after the extended effective date, such limited partnership need not file with the Secretary of State a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter until the occurrence of an event which, under this chapter, requires the filing of a certificate of amendment;

(2) Sections 17-501 and 17-502 of this title shall apply only to contributions and distributions made after the effective date; and

(3) Section 17-704 of this title shall apply only to assignments made after the effective date.

6 Del. C. 1953, § 1731; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 66.;

§ 17-1105 Cases not provided for in this chapter.

In any case not provided for in this chapter, the Delaware Uniform Partnership Law in effect on July 11, 1999 [6 Del. C. § 1501, et seq.] and the rules of law and equity, including the law merchant, shall govern.

6 Del. C. 1953, § 1730; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 73, § 27.;

§ 17-1106 Prior law.

Except as set forth in § 17-1104 of this title, [former] Chapter 17 of this title is hereby repealed.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1107 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 17-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 17-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-104(d) of this title, a fee in the amount of $2.00 for each limited partnership whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of limited partnership domestication under § 17-215 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 17-216 of this title, a certificate of conversion to limited partnership under § 17-217 of this title, a certificate of conversion to a non-Delaware entity under § 17-219 of this title, a certificate of limited partnership under § 17-201 of this title, a certificate of amendment under § 17-202 of this title, (except as otherwise provided in paragraph (a)(11) of this section) a certificate of cancellation under § 17-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 17-211 of this title, a restated certificate of limited partnership under § 17-210 of this title, a certificate of amendment of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of correction under § 17-213 of this title, or a certificate of revival under § 17-1111 of this title, a fee in the amount of $200.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited partnership under § 17-902 of this title, a certificate under § 17-905 of this title or a certificate of cancellation under § 17-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 17-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-904(e) of this title, a fee in the amount of $2.00 for each foreign limited partnership whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a limited partnership or foreign limited partnership that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(12) The Secretary of State may in his or her discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

6 Del. C. 1953, § 1733; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 67, 68; 67 Del. Laws, c. 92, § 1; 67 Del. Laws, c. 348, §§ 28-31; 69 Del. Laws, c. 258, §§ 48-52; 70 Del. Laws, c. 78, §§ 25-28; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, § 17; 71 Del. Laws, c. 78, § 45; 72 Del. Laws, c. 128, §§ 16, 17; 73 Del. Laws, c. 73, § 28; 74 Del. Laws, c. 52, §§ 13-19; 74 Del. Laws, c. 104, § 19; 76 Del. Laws, c. 104, § 39; 77 Del. Laws, c. 78, §§ 14-22; 77 Del. Laws, c. 288, § 30; 78 Del. Laws, c. 97, §§ 11-14.;

§ 17-1108 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited partnerships and partners whether or not existing as such at the time of the enactment of any such amendment.

65 Del. Laws, c. 188, § 1; 72 Del. Laws, c. 128, § 18.;

§ 17-1109 Annual tax of domestic limited partnership and foreign limited partnership.

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1104. Effective date and extended effective date

(a) All limited partnerships formed on or after January 1, 1983, the "effective date,'' shall be governed by this chapter.

(b) Except as provided in subsections (e) and (f) of this section, all limited partnerships formed on or after July 1, 1973, and prior to the effective date, under Chapter 17 of this title as hereby repealed, shall continue to be governed by that chapter until January 1, 1985, the "extended effective date,'' at which time such limited partnerships shall be governed by this chapter.

(c) Except as provided in subsection (e) of this section, a limited partnership formed prior to July 1, 1973, shall continue to be governed by Chapter 17 of this title in effect prior to the adoption of Chapter 17 of this title as hereby repealed, except that such limited partnership shall not be renewed except under this chapter.

(d) Except as provided in subsection (e) of this section, subchapter IX of this chapter, dealing with foreign limited partnerships, is not effective until the extended effective date.

(e) Any limited partnership formed prior to the effective date, and any foreign limited partnership, may elect to be governed by this chapter before the extended effective date by filing with the Secretary of State a certificate of limited partnership or an application for registration as a foreign limited partnership which complies with this chapter or a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter and which specifically states that it is electing to be so bound.

(f) With respect to a limited partnership formed on or after July 1, 1973, and prior to the effective date:

(1) On and after the extended effective date, such limited partnership need not file with the Secretary of State a certificate of amendment which would cause its certificate of limited partnership to comply with this chapter until the occurrence of an event which, under this chapter, requires the filing of a certificate of amendment;

(2) Sections 17-501 and 17-502 of this title shall apply only to contributions and distributions made after the effective date; and

(3) Section 17-704 of this title shall apply only to assignments made after the effective date.

6 Del. C. 1953, § 1731; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, § 66.;

§ 17-1105 Cases not provided for in this chapter.

In any case not provided for in this chapter, the Delaware Uniform Partnership Law in effect on July 11, 1999 [6 Del. C. § 1501, et seq.] and the rules of law and equity, including the law merchant, shall govern.

6 Del. C. 1953, § 1730; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 73, § 27.;

§ 17-1106 Prior law.

Except as set forth in § 17-1104 of this title, [former] Chapter 17 of this title is hereby repealed.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1107 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 17-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 17-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-104(d) of this title, a fee in the amount of $2.00 for each limited partnership whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of limited partnership domestication under § 17-215 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 17-216 of this title, a certificate of conversion to limited partnership under § 17-217 of this title, a certificate of conversion to a non-Delaware entity under § 17-219 of this title, a certificate of limited partnership under § 17-201 of this title, a certificate of amendment under § 17-202 of this title, (except as otherwise provided in paragraph (a)(11) of this section) a certificate of cancellation under § 17-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 17-211 of this title, a restated certificate of limited partnership under § 17-210 of this title, a certificate of amendment of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of correction under § 17-213 of this title, or a certificate of revival under § 17-1111 of this title, a fee in the amount of $200.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited partnership under § 17-902 of this title, a certificate under § 17-905 of this title or a certificate of cancellation under § 17-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 17-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-904(e) of this title, a fee in the amount of $2.00 for each foreign limited partnership whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a limited partnership or foreign limited partnership that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(12) The Secretary of State may in his or her discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

6 Del. C. 1953, § 1733; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 67, 68; 67 Del. Laws, c. 92, § 1; 67 Del. Laws, c. 348, §§ 28-31; 69 Del. Laws, c. 258, §§ 48-52; 70 Del. Laws, c. 78, §§ 25-28; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, § 17; 71 Del. Laws, c. 78, § 45; 72 Del. Laws, c. 128, §§ 16, 17; 73 Del. Laws, c. 73, § 28; 74 Del. Laws, c. 52, §§ 13-19; 74 Del. Laws, c. 104, § 19; 76 Del. Laws, c. 104, § 39; 77 Del. Laws, c. 78, §§ 14-22; 77 Del. Laws, c. 288, § 30; 78 Del. Laws, c. 97, §§ 11-14.;

§ 17-1108 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited partnerships and partners whether or not existing as such at the time of the enactment of any such amendment.

65 Del. Laws, c. 188, § 1; 72 Del. Laws, c. 128, § 18.;

§ 17-1109 Annual tax of domestic limited partnership and foreign limited partnership.

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1105. Cases not provided for in this chapter

In any case not provided for in this chapter, the Delaware Uniform Partnership Law in effect on July 11, 1999 [6 Del. C. § 1501, et seq.] and the rules of law and equity, including the law merchant, shall govern.

6 Del. C. 1953, § 1730; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 73, § 27.;

§ 17-1106 Prior law.

Except as set forth in § 17-1104 of this title, [former] Chapter 17 of this title is hereby repealed.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1107 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 17-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 17-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-104(d) of this title, a fee in the amount of $2.00 for each limited partnership whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of limited partnership domestication under § 17-215 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 17-216 of this title, a certificate of conversion to limited partnership under § 17-217 of this title, a certificate of conversion to a non-Delaware entity under § 17-219 of this title, a certificate of limited partnership under § 17-201 of this title, a certificate of amendment under § 17-202 of this title, (except as otherwise provided in paragraph (a)(11) of this section) a certificate of cancellation under § 17-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 17-211 of this title, a restated certificate of limited partnership under § 17-210 of this title, a certificate of amendment of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of correction under § 17-213 of this title, or a certificate of revival under § 17-1111 of this title, a fee in the amount of $200.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited partnership under § 17-902 of this title, a certificate under § 17-905 of this title or a certificate of cancellation under § 17-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 17-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-904(e) of this title, a fee in the amount of $2.00 for each foreign limited partnership whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a limited partnership or foreign limited partnership that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(12) The Secretary of State may in his or her discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

6 Del. C. 1953, § 1733; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 67, 68; 67 Del. Laws, c. 92, § 1; 67 Del. Laws, c. 348, §§ 28-31; 69 Del. Laws, c. 258, §§ 48-52; 70 Del. Laws, c. 78, §§ 25-28; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, § 17; 71 Del. Laws, c. 78, § 45; 72 Del. Laws, c. 128, §§ 16, 17; 73 Del. Laws, c. 73, § 28; 74 Del. Laws, c. 52, §§ 13-19; 74 Del. Laws, c. 104, § 19; 76 Del. Laws, c. 104, § 39; 77 Del. Laws, c. 78, §§ 14-22; 77 Del. Laws, c. 288, § 30; 78 Del. Laws, c. 97, §§ 11-14.;

§ 17-1108 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited partnerships and partners whether or not existing as such at the time of the enactment of any such amendment.

65 Del. Laws, c. 188, § 1; 72 Del. Laws, c. 128, § 18.;

§ 17-1109 Annual tax of domestic limited partnership and foreign limited partnership.

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1106. Prior law

Except as set forth in § 17-1104 of this title, [former] Chapter 17 of this title is hereby repealed.

63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1.;

§ 17-1107 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 17-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 17-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-104(d) of this title, a fee in the amount of $2.00 for each limited partnership whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of limited partnership domestication under § 17-215 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 17-216 of this title, a certificate of conversion to limited partnership under § 17-217 of this title, a certificate of conversion to a non-Delaware entity under § 17-219 of this title, a certificate of limited partnership under § 17-201 of this title, a certificate of amendment under § 17-202 of this title, (except as otherwise provided in paragraph (a)(11) of this section) a certificate of cancellation under § 17-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 17-211 of this title, a restated certificate of limited partnership under § 17-210 of this title, a certificate of amendment of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of correction under § 17-213 of this title, or a certificate of revival under § 17-1111 of this title, a fee in the amount of $200.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited partnership under § 17-902 of this title, a certificate under § 17-905 of this title or a certificate of cancellation under § 17-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 17-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-904(e) of this title, a fee in the amount of $2.00 for each foreign limited partnership whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a limited partnership or foreign limited partnership that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(12) The Secretary of State may in his or her discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

6 Del. C. 1953, § 1733; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 67, 68; 67 Del. Laws, c. 92, § 1; 67 Del. Laws, c. 348, §§ 28-31; 69 Del. Laws, c. 258, §§ 48-52; 70 Del. Laws, c. 78, §§ 25-28; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, § 17; 71 Del. Laws, c. 78, § 45; 72 Del. Laws, c. 128, §§ 16, 17; 73 Del. Laws, c. 73, § 28; 74 Del. Laws, c. 52, §§ 13-19; 74 Del. Laws, c. 104, § 19; 76 Del. Laws, c. 104, § 39; 77 Del. Laws, c. 78, §§ 14-22; 77 Del. Laws, c. 288, § 30; 78 Del. Laws, c. 97, §§ 11-14.;

§ 17-1108 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited partnerships and partners whether or not existing as such at the time of the enactment of any such amendment.

65 Del. Laws, c. 188, § 1; 72 Del. Laws, c. 128, § 18.;

§ 17-1109 Annual tax of domestic limited partnership and foreign limited partnership.

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1107. Fees

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 17-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 17-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-104(d) of this title, a fee in the amount of $2.00 for each limited partnership whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of limited partnership domestication under § 17-215 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 17-216 of this title, a certificate of conversion to limited partnership under § 17-217 of this title, a certificate of conversion to a non-Delaware entity under § 17-219 of this title, a certificate of limited partnership under § 17-201 of this title, a certificate of amendment under § 17-202 of this title, (except as otherwise provided in paragraph (a)(11) of this section) a certificate of cancellation under § 17-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 17-211 of this title, a restated certificate of limited partnership under § 17-210 of this title, a certificate of amendment of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 17-206(c) of this title, a certificate of correction under § 17-213 of this title, or a certificate of revival under § 17-1111 of this title, a fee in the amount of $200.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited partnership under § 17-902 of this title, a certificate under § 17-905 of this title or a certificate of cancellation under § 17-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 17-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 17-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 17-904(e) of this title, a fee in the amount of $2.00 for each foreign limited partnership whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited partnership's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $100. For filing any instrument submitted by a limited partnership or foreign limited partnership that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50.

(12) The Secretary of State may in his or her discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

6 Del. C. 1953, § 1733; 59 Del. Laws, c. 105, § 1; 63 Del. Laws, c. 420, § 1; 65 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 316, §§ 67, 68; 67 Del. Laws, c. 92, § 1; 67 Del. Laws, c. 348, §§ 28-31; 69 Del. Laws, c. 258, §§ 48-52; 70 Del. Laws, c. 78, §§ 25-28; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 362, § 17; 71 Del. Laws, c. 78, § 45; 72 Del. Laws, c. 128, §§ 16, 17; 73 Del. Laws, c. 73, § 28; 74 Del. Laws, c. 52, §§ 13-19; 74 Del. Laws, c. 104, § 19; 76 Del. Laws, c. 104, § 39; 77 Del. Laws, c. 78, §§ 14-22; 77 Del. Laws, c. 288, § 30; 78 Del. Laws, c. 97, §§ 11-14.;

§ 17-1108 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited partnerships and partners whether or not existing as such at the time of the enactment of any such amendment.

65 Del. Laws, c. 188, § 1; 72 Del. Laws, c. 128, § 18.;

§ 17-1109 Annual tax of domestic limited partnership and foreign limited partnership.

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1108. Reserved power of State of Delaware to alter or repeal chapter

All provisions of this chapter may be altered from time to time or repealed and all rights of partners are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited partnerships and partners whether or not existing as such at the time of the enactment of any such amendment.

65 Del. Laws, c. 188, § 1; 72 Del. Laws, c. 128, § 18.;

§ 17-1109 Annual tax of domestic limited partnership and foreign limited partnership.

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1109. Annual tax of domestic limited partnership and foreign limited partnership

(a) Every domestic limited partnership and every foreign limited partnership registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(b) The annual tax shall be due and payable on June 1 following the close of the calendar year or upon the cancellation of a certificate of limited partnership. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date established by subsection (d) of this section, the tax shall bear interest at the rate of 1 1/2% for each month or portion thereof until fully paid.

(c) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited partnership and foreign limited partnership required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(d) In the event of neglect, refusal or failure on the part of any domestic limited partnership or foreign limited partnership to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited partnership or foreign limited partnership shall pay the sum of $200 to be recovered by adding that amount to the annual tax, and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(e) In case any domestic limited partnership or foreign limited partnership shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited partnership or foreign limited partnership upon whom process against such domestic limited partnership or foreign limited partnership may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited partnership or foreign limited partnership upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 17-105 of this title in the case of a domestic limited partnership and § 17-910 of this title in the case of a foreign limited partnership and shall be governed in all respects by said sections.

(f) The annual tax shall be a debt due from a domestic limited partnership or foreign limited partnership to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(g) A domestic limited partnership or foreign limited partnership that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited partnership or registered as a foreign limited partnership in the State of Delaware.

(h) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited partnership or foreign limited partnership neglected, refused or failed to pay an annual tax.

(i) The Attorney General, either on the Attorney General's own motion or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited partnership or foreign limited partnership shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited partnership or foreign limited partnership, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited partnership or foreign limited partnership from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited partnership or foreign limited partnership thereafter shall not transact any business until the injunction shall be dissolved.

(j) A domestic limited partnership that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited partnership formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited partnership or foreign limited partnership which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited partnership or foreign limited partnership, unless and until such domestic limited partnership or foreign limited partnership shall have been restored to and have the status of a domestic limited partnership in good standing or a foreign limited partnership duly registered in the State of Delaware.

(k) A domestic limited partnership that has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited partnership or foreign limited partnership has been restored to and has the status of a domestic limited partnership or foreign limited partnership in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited partnership or foreign limited partnership on any right, claim or demand arising out of the transaction of business by such domestic limited partnership after it has ceased to be in good standing or a foreign limited partnership that has ceased to be registered in the State of Delaware until such domestic limited partnership or foreign limited partnership, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(l) The neglect, refusal or failure of a domestic limited partnership or foreign limited partnership to pay an annual tax shall not impair the validity of any contract, deed, mortgage, security interest, lien or act of such domestic limited partnership or foreign limited partnership or prevent such domestic limited partnership or foreign limited partnership from defending any action, suit or proceeding in any court of the State of Delaware.

(m) A limited partner of a domestic limited partnership or foreign limited partnership is not liable as a general partner of such domestic limited partnership or foreign limited partnership solely by reason of the neglect, refusal or failure of such domestic limited partnership or foreign limited partnership to pay an annual tax or by reason of such domestic limited partnership or foreign limited partnership ceasing to be in good standing or duly registered.

66 Del. Laws, c. 316, § 69; 67 Del. Laws, c. 348, §§ 32, 33; 68 Del. Laws, c. 246, § 5; 69 Del. Laws, c. 258, §§ 53, 54; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 128, § 19; 74 Del. Laws, c. 52, §§ 20, 21; 76 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 78, § 23; 79 Del. Laws, c. 212, § 2.;

§ 17-1110 Cancellation of certificate of limited partnership for failure to pay annual tax.

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1110. Cancellation of certificate of limited partnership for failure to pay annual tax

(a) The certificate of limited partnership of a domestic limited partnership shall be canceled if the limited partnership shall fail to pay the annual tax due under § 17-1109 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited partnerships whose certificates of limited partnership were canceled on June 1 of such calendar year pursuant to § 17-1110(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 78, § 29; 73 Del. Laws, c. 297, § 12; 76 Del. Laws, c. 104, § 40.;

§ 17-1111 Revival of domestic limited partnership.

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;



§ 17-1111. Revival of domestic limited partnership

(a) A domestic limited partnership whose certificate of limited partnership has been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 17-1107(a)(3) of this title and payment of the annual tax due under § 17-1109 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of limited partnership. The certificate of revival shall set forth:

(1) The name of the limited partnership at the time its certificate of limited partnership was canceled and, if such name is not available at the time of revival, the name under which the limited partnership is to be revived;

(2) The date of filing of the original certificate of limited partnership of the limited partnership;

(3) The address of the limited partnership's registered office in the State of Delaware and the name and address of the limited partnership's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more general partners of the limited partnership authorized to execute and file the certificate of revival to revive the limited partnership; and

(5) Any other matters the general partner or general partners executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of limited partnership of the limited partnership, and the limited partnership shall not be required to take any further action to amend its certificate of limited partnership under § 17-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited partnership shall be revived with the same force and effect as if its certificate of limited partnership had not been canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited partnership, its partners, employees and agents during the time when its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of limited partnership had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited partnership at the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, or which were acquired by the limited partnership following the cancellation of its certificate of limited partnership pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited partnership after its revival as fully as they were held by the limited partnership at, and after, as the case may be, the time its certificate of limited partnership was canceled pursuant to § 17-104(d) or (i)(4) or § 17-1110(a) of this title. After its revival, the limited partnership and its partners shall have the same liability for all contracts, acts, matters and things made, done or performed in the limited partnership's name and on its behalf by its partners, employees and agents as the limited partnership and its partners would have had if the limited partnership's certificate of limited partnership had at all times remained in full force and effect.

70 Del. Laws, c. 78, § 30; 75 Del. Laws, c. 414, §§ 43, 44; 77 Del. Laws, c. 78, § 24.;









CHAPTER 18. LIMITED LIABILITY COMPANY ACT

Subchapter I General Provisions

§ 18-101. Definitions

As used in this chapter unless the context otherwise requires:

(1) "Bankruptcy'' means an event that causes a person to cease to be a member as provided in § 18-304 of this title.

(2) "Certificate of formation'' means the certificate referred to in § 18-201 of this title, and the certificate as amended.

(3) "Contribution'' means any cash, property, services rendered or a promissory note or other obligation to contribute cash or property or to perform services, which a person contributes to a limited liability company in the person's capacity as a member.

(4) "Foreign limited liability company'' means a limited liability company formed under the laws of any state or under the laws of any foreign country or other foreign jurisdiction and denominated as such under the laws of such state or foreign country or other foreign jurisdiction.

(5) "Knowledge'' means a person's actual knowledge of a fact, rather than the person's constructive knowledge of the fact.

(6) "Limited liability company'' and "domestic limited liability company'' means a limited liability company formed under the laws of the State of Delaware and having 1 or more members.

(7) "Limited liability company agreement'' means any agreement (whether referred to as a limited liability company agreement, operating agreement or otherwise), written, oral or implied, of the member or members as to the affairs of a limited liability company and the conduct of its business. A member or manager of a limited liability company or an assignee of a limited liability company interest is bound by the limited liability company agreement whether or not the member or manager or assignee executes the limited liability company agreement. A limited liability company is not required to execute its limited liability company agreement. A limited liability company is bound by its limited liability company agreement whether or not the limited liability company executes the limited liability company agreement. A limited liability company agreement of a limited liability company having only 1 member shall not be unenforceable by reason of there being only 1 person who is a party to the limited liability company agreement. A limited liability company agreement is not subject to any statute of frauds (including § 2714 of this title). A limited liability company agreement may provide rights to any person, including a person who is not a party to the limited liability company agreement, to the extent set forth therein. A written limited liability company agreement or another written agreement or writing:

a. May provide that a person shall be admitted as a member of a limited liability company, or shall become an assignee of a limited liability company interest or other rights or powers of a member to the extent assigned:

1. If such person (or a representative authorized by such person orally, in writing or by other action such as payment for a limited liability company interest) executes the limited liability company agreement or any other writing evidencing the intent of such person to become a member or assignee; or

2. Without such execution, if such person (or a representative authorized by such person orally, in writing or by other action such as payment for a limited liability company interest) complies with the conditions for becoming a member or assignee as set forth in the limited liability company agreement or any other writing; and

b. Shall not be unenforceable by reason of its not having been signed by a person being admitted as a member or becoming an assignee as provided in paragraph (7)a. of this section, or by reason of its having been signed by a representative as provided in this chapter.

(8) "Limited liability company interest'' means a member's share of the profits and losses of a limited liability company and a member's right to receive distributions of the limited liability company's assets.

(9) "Liquidating trustee'' means a person carrying out the winding up of a limited liability company.

(10) "Manager'' means a person who is named as a manager of a limited liability company in, or designated as a manager of a limited liability company pursuant to, a limited liability company agreement or similar instrument under which the limited liability company is formed.

(11) "Member'' means a person who is admitted to a limited liability company as a member as provided in § 18-301 of this title or, in the case of a foreign limited liability company, in accordance with the laws of the state or foreign country or other foreign jurisdiction under which the foreign limited liability company is formed.

(12) "Person'' means a natural person, partnership (whether general or limited), limited liability company, trust (including a common law trust, business trust, statutory trust, voting trust or any other form of trust), estate, association (including any group, organization, co-tenancy, plan, board, council or committee), corporation, government (including a country, state, county or any other governmental subdivision, agency or instrumentality), custodian, nominee or any other individual or entity (or series thereof) in its own or any representative capacity, in each case, whether domestic or foreign.

(13) "Personal representative'' means, as to a natural person, the executor, administrator, guardian, conservator or other legal representative thereof and, as to a person other than a natural person, the legal representative or successor thereof.

(14) "State'' means the District of Columbia or the Commonwealth of Puerto Rico or any state, territory, possession or other jurisdiction of the United States other than the State of Delaware.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 75, §§ 1-3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 1, 2; 71 Del. Laws, c. 341, § 1; 72 Del. Laws, c. 129, § 1; 73 Del. Laws, c. 83, § 1; 73 Del. Laws, c. 295, §§ 1, 2; 74 Del. Laws, c. 275, § 1; 75 Del. Laws, c. 51, § 1; 75 Del. Laws, c. 317, § 1; 76 Del. Laws, c. 105, §§ 1, 2; 76 Del. Laws, c. 387, § 1; 77 Del. Laws, c. 287, § 1.;

§ 18-102 Name set forth in certificate.

The name of each limited liability company as set forth in its certificate of formation:

(1) Shall contain the words "Limited Liability Company'' or the abbreviation "L.L.C.'' or the designation "LLC'';

(2) May contain the name of a member or manager;

(3) Must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership, limited partnership, statutory trust or limited liability company reserved, registered, formed or organized under the laws of the State of Delaware or qualified to do business or registered as a foreign corporation, foreign limited partnership, foreign statutory trust, foreign partnership, or foreign limited liability company in the State of Delaware; provided however, that a limited liability company may register under any name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, limited partnership, or statutory trust or foreign limited liability company reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, limited partnership, statutory trust or foreign limited liability company, which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a limited liability company is registered (with the consent of another limited liability company) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic limited liability company, it shall not be necessary for any such limited liability company to amend its certificate of formation to comply with this subsection;

(4) May contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Limited'' or "Trust'' (or abbreviations of like import); and

(5) Shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a limited liability company regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the limited liability company or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 2; 70 Del. Laws, c. 75, § 4; 72 Del. Laws, c. 389, § 1; 73 Del. Laws, c. 83, § 2; 73 Del. Laws, c. 329, § 25; 78 Del. Laws, c. 95, § 1; 78 Del. Laws, c. 270, § 1.;

§ 18-103 Reservation of name.

(a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited liability company under this chapter and to adopt that name;

(2) Any domestic limited liability company or any foreign limited liability company registered in the State of Delaware which, in either case, proposes to change its name;

(3) Any foreign limited liability company intending to register in the State of Delaware and adopt that name; and

(4) Any person intending to organize a foreign limited liability company and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use by a domestic or foreign limited liability company, the Secretary shall reserve the name for the exclusive use of the applicant for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer, or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 18-1105(a)(1) of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 3; 70 Del. Laws, c. 186, § 1.;

§ 18-104 Registered office; registered agent.

(a) Each limited liability company shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited liability company, having a business office identical with such registered office, which agent may be any of:

a. The limited liability company itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company (other than the limited liability company itself), a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the limited liability company(ies) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 18-1105(a)(2) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the limited liability companies for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the limited liability companies for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the limited liability companies for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a limited liability company, such registered agent shall file with the Secretary of State a certificate executed by such registered agent setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the limited liability companies for which it is a registered agent, and shall pay a fee as set forth in § 18-1105(a)(2) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a limited liability company as a result of a merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of formation of each limited liability company affected thereby, and each such limited liability company shall not be required to take any further action with respect thereto to amend its certificate of formation under § 18-202 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each limited liability company affected thereby.

(c) The registered agent of 1 or more limited liability companies may resign and appoint a successor registered agent by paying a fee as set forth in § 18-1105(a)(2) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such limited liability companies as have ratified and approved such substitution, and the successor registered agent's address, as stated in such certificate, shall become the address of each such limited liability company's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the limited liability companies so ratifying and approving such change and setting out the names of such limited liability companies. Filing of such certificate of resignation shall be deemed to be an amendment of the certificate of formation of each limited liability company affected thereby, and each such limited liability company shall not be required to take any further action with respect thereto to amend its certificate of formation under § 18-202 of this title.

(d) The registered agent of 1 or more limited liability companies may resign without appointing a successor registered agent by paying a fee as set forth in § 18-1105(a)(2) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected limited liability company at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the limited liability company at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the limited liability company for which such registered agent was acting shall obtain and designate a new registered agent, to take the place of the registered agent so resigning. If such limited liability company fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the certificate of formation of such limited liability company shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each limited liability company for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-105 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the limited liability companies and foreign limited liability companies for which it serves as registered agent and forward same to the limited liability company or foreign limited liability company to which the service or communication is directed; and

(4) Forward to the limited liability companies and foreign limited liability companies for which it serves as registered agent the statement for the annual tax described in § 18-1107 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications:

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a commercial registered agent shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every limited liability company formed under the laws of the State of Delaware or qualified to do business in the State of Delaware shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a member, manager, officer, employee or designated agent of the limited liability company, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the limited liability company. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each limited liability company and each foreign limited liability company for which that registered agent serves as registered agent. If the limited liability company fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such limited liability company pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the Court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the Court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected limited liability company:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. An address of which the Secretary of State has obtained from the limited liability company's former registered agent, to the address obtained.

If such a limited liability company is a domestic limited liability company and fails to obtain and designate a new registered agent within 30 days after such notice is given, the certificate of formation of such limited liability company shall be canceled. If such a limited liability company is a foreign limited liability company and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If any other affected limited liability company is a domestic limited liability company and fails to obtain and designate a new registered agent within 60 days after entry of an order by the Court enjoining such limited liability company's registered agent from acting as a registered agent, the certificate of formation of such limited liability company shall be canceled. If any other affected limited liability company is a foreign limited liability company and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such limited liability company's registered agent from acting as a registered agent, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If the Court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the limited liability company for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-105 or § 18-911 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the limited liability companies the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any certificate of formation, application for registration as a foreign limited liability company, or other document filed in the office of the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 3, 4; 73 Del. Laws, c. 83, § 3; 73 Del. Laws, c. 329, § 26; 75 Del. Laws, c. 317, §§ 2, 3; 76 Del. Laws, c. 105, §§ 3-8; 78 Del. Laws, c. 95, § 2.;

§ 18-105 Service of process on domestic limited liability companies.

(a) Service of legal process upon any domestic limited liability company shall be made by delivering a copy personally to any manager of the limited liability company in the State of Delaware or the registered agent of the limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of a manager or registered agent, or at the registered office or other place of business of the limited liability company in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited liability company by letter, directed to the limited liability company at its address as it appears on the records relating to such limited liability company on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 2.;

§ 18-106 Nature of business permitted; powers.

(a) A limited liability company may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its limited liability company agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited liability company.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section, a limited liability company shall, subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a limited liability company agreement, a limited liability company has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 5; 72 Del. Laws, c. 129, § 2; 73 Del. Laws, c. 295, § 3; 75 Del. Laws, c. 51, § 2; 77 Del. Laws, c. 287, § 3.;

§ 18-107 Business transactions of member or manager with the limited liability company.

Except as provided in a limited liability company agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 4.;

§ 18-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

68 Del. Laws, c. 434, § 1.;

§ 18-109 Service of process on managers and liquidating trustees.

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-102. Name set forth in certificate

The name of each limited liability company as set forth in its certificate of formation:

(1) Shall contain the words "Limited Liability Company'' or the abbreviation "L.L.C.'' or the designation "LLC'';

(2) May contain the name of a member or manager;

(3) Must be such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any corporation, partnership, limited partnership, statutory trust or limited liability company reserved, registered, formed or organized under the laws of the State of Delaware or qualified to do business or registered as a foreign corporation, foreign limited partnership, foreign statutory trust, foreign partnership, or foreign limited liability company in the State of Delaware; provided however, that a limited liability company may register under any name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, limited partnership, or statutory trust or foreign limited liability company reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, limited partnership, statutory trust or foreign limited liability company, which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a limited liability company is registered (with the consent of another limited liability company) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic limited liability company, it shall not be necessary for any such limited liability company to amend its certificate of formation to comply with this subsection;

(4) May contain the following words: "Company,'' "Association,'' "Club,'' "Foundation,'' "Fund,'' "Institute,'' "Society,'' "Union,'' "Syndicate,'' "Limited'' or "Trust'' (or abbreviations of like import); and

(5) Shall not contain the word "bank,'' or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a limited liability company regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank,'' or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the limited liability company or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 2; 70 Del. Laws, c. 75, § 4; 72 Del. Laws, c. 389, § 1; 73 Del. Laws, c. 83, § 2; 73 Del. Laws, c. 329, § 25; 78 Del. Laws, c. 95, § 1; 78 Del. Laws, c. 270, § 1.;

§ 18-103 Reservation of name.

(a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited liability company under this chapter and to adopt that name;

(2) Any domestic limited liability company or any foreign limited liability company registered in the State of Delaware which, in either case, proposes to change its name;

(3) Any foreign limited liability company intending to register in the State of Delaware and adopt that name; and

(4) Any person intending to organize a foreign limited liability company and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use by a domestic or foreign limited liability company, the Secretary shall reserve the name for the exclusive use of the applicant for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer, or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 18-1105(a)(1) of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 3; 70 Del. Laws, c. 186, § 1.;

§ 18-104 Registered office; registered agent.

(a) Each limited liability company shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited liability company, having a business office identical with such registered office, which agent may be any of:

a. The limited liability company itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company (other than the limited liability company itself), a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the limited liability company(ies) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 18-1105(a)(2) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the limited liability companies for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the limited liability companies for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the limited liability companies for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a limited liability company, such registered agent shall file with the Secretary of State a certificate executed by such registered agent setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the limited liability companies for which it is a registered agent, and shall pay a fee as set forth in § 18-1105(a)(2) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a limited liability company as a result of a merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of formation of each limited liability company affected thereby, and each such limited liability company shall not be required to take any further action with respect thereto to amend its certificate of formation under § 18-202 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each limited liability company affected thereby.

(c) The registered agent of 1 or more limited liability companies may resign and appoint a successor registered agent by paying a fee as set forth in § 18-1105(a)(2) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such limited liability companies as have ratified and approved such substitution, and the successor registered agent's address, as stated in such certificate, shall become the address of each such limited liability company's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the limited liability companies so ratifying and approving such change and setting out the names of such limited liability companies. Filing of such certificate of resignation shall be deemed to be an amendment of the certificate of formation of each limited liability company affected thereby, and each such limited liability company shall not be required to take any further action with respect thereto to amend its certificate of formation under § 18-202 of this title.

(d) The registered agent of 1 or more limited liability companies may resign without appointing a successor registered agent by paying a fee as set forth in § 18-1105(a)(2) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected limited liability company at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the limited liability company at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the limited liability company for which such registered agent was acting shall obtain and designate a new registered agent, to take the place of the registered agent so resigning. If such limited liability company fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the certificate of formation of such limited liability company shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each limited liability company for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-105 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the limited liability companies and foreign limited liability companies for which it serves as registered agent and forward same to the limited liability company or foreign limited liability company to which the service or communication is directed; and

(4) Forward to the limited liability companies and foreign limited liability companies for which it serves as registered agent the statement for the annual tax described in § 18-1107 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications:

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a commercial registered agent shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every limited liability company formed under the laws of the State of Delaware or qualified to do business in the State of Delaware shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a member, manager, officer, employee or designated agent of the limited liability company, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the limited liability company. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each limited liability company and each foreign limited liability company for which that registered agent serves as registered agent. If the limited liability company fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such limited liability company pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the Court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the Court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected limited liability company:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. An address of which the Secretary of State has obtained from the limited liability company's former registered agent, to the address obtained.

If such a limited liability company is a domestic limited liability company and fails to obtain and designate a new registered agent within 30 days after such notice is given, the certificate of formation of such limited liability company shall be canceled. If such a limited liability company is a foreign limited liability company and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If any other affected limited liability company is a domestic limited liability company and fails to obtain and designate a new registered agent within 60 days after entry of an order by the Court enjoining such limited liability company's registered agent from acting as a registered agent, the certificate of formation of such limited liability company shall be canceled. If any other affected limited liability company is a foreign limited liability company and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such limited liability company's registered agent from acting as a registered agent, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If the Court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the limited liability company for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-105 or § 18-911 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the limited liability companies the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any certificate of formation, application for registration as a foreign limited liability company, or other document filed in the office of the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 3, 4; 73 Del. Laws, c. 83, § 3; 73 Del. Laws, c. 329, § 26; 75 Del. Laws, c. 317, §§ 2, 3; 76 Del. Laws, c. 105, §§ 3-8; 78 Del. Laws, c. 95, § 2.;

§ 18-105 Service of process on domestic limited liability companies.

(a) Service of legal process upon any domestic limited liability company shall be made by delivering a copy personally to any manager of the limited liability company in the State of Delaware or the registered agent of the limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of a manager or registered agent, or at the registered office or other place of business of the limited liability company in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited liability company by letter, directed to the limited liability company at its address as it appears on the records relating to such limited liability company on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 2.;

§ 18-106 Nature of business permitted; powers.

(a) A limited liability company may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its limited liability company agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited liability company.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section, a limited liability company shall, subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a limited liability company agreement, a limited liability company has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 5; 72 Del. Laws, c. 129, § 2; 73 Del. Laws, c. 295, § 3; 75 Del. Laws, c. 51, § 2; 77 Del. Laws, c. 287, § 3.;

§ 18-107 Business transactions of member or manager with the limited liability company.

Except as provided in a limited liability company agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 4.;

§ 18-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

68 Del. Laws, c. 434, § 1.;

§ 18-109 Service of process on managers and liquidating trustees.

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-103. Reservation of name

(a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited liability company under this chapter and to adopt that name;

(2) Any domestic limited liability company or any foreign limited liability company registered in the State of Delaware which, in either case, proposes to change its name;

(3) Any foreign limited liability company intending to register in the State of Delaware and adopt that name; and

(4) Any person intending to organize a foreign limited liability company and intending to have it register in the State of Delaware and adopt that name.

(b) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use by a domestic or foreign limited liability company, the Secretary shall reserve the name for the exclusive use of the applicant for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be canceled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be canceled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, notice of transfer, or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law the Secretary shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State.

(c) A fee as set forth in § 18-1105(a)(1) of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 3; 70 Del. Laws, c. 186, § 1.;

§ 18-104 Registered office; registered agent.

(a) Each limited liability company shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited liability company, having a business office identical with such registered office, which agent may be any of:

a. The limited liability company itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company (other than the limited liability company itself), a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the limited liability company(ies) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 18-1105(a)(2) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the limited liability companies for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the limited liability companies for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the limited liability companies for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a limited liability company, such registered agent shall file with the Secretary of State a certificate executed by such registered agent setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the limited liability companies for which it is a registered agent, and shall pay a fee as set forth in § 18-1105(a)(2) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a limited liability company as a result of a merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of formation of each limited liability company affected thereby, and each such limited liability company shall not be required to take any further action with respect thereto to amend its certificate of formation under § 18-202 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each limited liability company affected thereby.

(c) The registered agent of 1 or more limited liability companies may resign and appoint a successor registered agent by paying a fee as set forth in § 18-1105(a)(2) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such limited liability companies as have ratified and approved such substitution, and the successor registered agent's address, as stated in such certificate, shall become the address of each such limited liability company's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the limited liability companies so ratifying and approving such change and setting out the names of such limited liability companies. Filing of such certificate of resignation shall be deemed to be an amendment of the certificate of formation of each limited liability company affected thereby, and each such limited liability company shall not be required to take any further action with respect thereto to amend its certificate of formation under § 18-202 of this title.

(d) The registered agent of 1 or more limited liability companies may resign without appointing a successor registered agent by paying a fee as set forth in § 18-1105(a)(2) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected limited liability company at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the limited liability company at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the limited liability company for which such registered agent was acting shall obtain and designate a new registered agent, to take the place of the registered agent so resigning. If such limited liability company fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the certificate of formation of such limited liability company shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each limited liability company for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-105 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the limited liability companies and foreign limited liability companies for which it serves as registered agent and forward same to the limited liability company or foreign limited liability company to which the service or communication is directed; and

(4) Forward to the limited liability companies and foreign limited liability companies for which it serves as registered agent the statement for the annual tax described in § 18-1107 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications:

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a commercial registered agent shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every limited liability company formed under the laws of the State of Delaware or qualified to do business in the State of Delaware shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a member, manager, officer, employee or designated agent of the limited liability company, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the limited liability company. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each limited liability company and each foreign limited liability company for which that registered agent serves as registered agent. If the limited liability company fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such limited liability company pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the Court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the Court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected limited liability company:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. An address of which the Secretary of State has obtained from the limited liability company's former registered agent, to the address obtained.

If such a limited liability company is a domestic limited liability company and fails to obtain and designate a new registered agent within 30 days after such notice is given, the certificate of formation of such limited liability company shall be canceled. If such a limited liability company is a foreign limited liability company and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If any other affected limited liability company is a domestic limited liability company and fails to obtain and designate a new registered agent within 60 days after entry of an order by the Court enjoining such limited liability company's registered agent from acting as a registered agent, the certificate of formation of such limited liability company shall be canceled. If any other affected limited liability company is a foreign limited liability company and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such limited liability company's registered agent from acting as a registered agent, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If the Court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the limited liability company for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-105 or § 18-911 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the limited liability companies the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any certificate of formation, application for registration as a foreign limited liability company, or other document filed in the office of the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 3, 4; 73 Del. Laws, c. 83, § 3; 73 Del. Laws, c. 329, § 26; 75 Del. Laws, c. 317, §§ 2, 3; 76 Del. Laws, c. 105, §§ 3-8; 78 Del. Laws, c. 95, § 2.;

§ 18-105 Service of process on domestic limited liability companies.

(a) Service of legal process upon any domestic limited liability company shall be made by delivering a copy personally to any manager of the limited liability company in the State of Delaware or the registered agent of the limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of a manager or registered agent, or at the registered office or other place of business of the limited liability company in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited liability company by letter, directed to the limited liability company at its address as it appears on the records relating to such limited liability company on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 2.;

§ 18-106 Nature of business permitted; powers.

(a) A limited liability company may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its limited liability company agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited liability company.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section, a limited liability company shall, subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a limited liability company agreement, a limited liability company has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 5; 72 Del. Laws, c. 129, § 2; 73 Del. Laws, c. 295, § 3; 75 Del. Laws, c. 51, § 2; 77 Del. Laws, c. 287, § 3.;

§ 18-107 Business transactions of member or manager with the limited liability company.

Except as provided in a limited liability company agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 4.;

§ 18-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

68 Del. Laws, c. 434, § 1.;

§ 18-109 Service of process on managers and liquidating trustees.

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-104. Registered office; registered agent

(a) Each limited liability company shall have and maintain in the State of Delaware:

(1) A registered office, which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the limited liability company, having a business office identical with such registered office, which agent may be any of:

a. The limited liability company itself,

b. An individual resident in the State of Delaware,

c. A domestic limited liability company (other than the limited liability company itself), a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

d. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company, or a foreign statutory trust.

(b) A registered agent may change the address of the registered office of the limited liability company(ies) for which it is registered agent to another address in the State of Delaware by paying a fee as set forth in § 18-1105(a)(2) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the limited liability companies for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the limited liability companies for which it is a registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the limited liability companies for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a limited liability company, such registered agent shall file with the Secretary of State a certificate executed by such registered agent setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the limited liability companies for which it is a registered agent, and shall pay a fee as set forth in § 18-1105(a)(2) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the certificate under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a limited liability company as a result of a merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of formation of each limited liability company affected thereby, and each such limited liability company shall not be required to take any further action with respect thereto to amend its certificate of formation under § 18-202 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each limited liability company affected thereby.

(c) The registered agent of 1 or more limited liability companies may resign and appoint a successor registered agent by paying a fee as set forth in § 18-1105(a)(2) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such limited liability companies as have ratified and approved such substitution, and the successor registered agent's address, as stated in such certificate, shall become the address of each such limited liability company's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the limited liability companies so ratifying and approving such change and setting out the names of such limited liability companies. Filing of such certificate of resignation shall be deemed to be an amendment of the certificate of formation of each limited liability company affected thereby, and each such limited liability company shall not be required to take any further action with respect thereto to amend its certificate of formation under § 18-202 of this title.

(d) The registered agent of 1 or more limited liability companies may resign without appointing a successor registered agent by paying a fee as set forth in § 18-1105(a)(2) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected limited liability company at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the limited liability company at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the limited liability company for which such registered agent was acting shall obtain and designate a new registered agent, to take the place of the registered agent so resigning. If such limited liability company fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the certificate of formation of such limited liability company shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each limited liability company for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-105 of this title.

(e) Every registered agent shall:

(1) If an entity, maintain a business office in the State of Delaware which is generally open, or if an individual, be generally present at a designated location in the State of Delaware, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in the State of Delaware;

(3) Accept service of process and other communications directed to the limited liability companies and foreign limited liability companies for which it serves as registered agent and forward same to the limited liability company or foreign limited liability company to which the service or communication is directed; and

(4) Forward to the limited liability companies and foreign limited liability companies for which it serves as registered agent the statement for the annual tax described in § 18-1107 of this title or an electronic notification of same in a form satisfactory to the Secretary of State.

(f) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent''), whether domestic or foreign, shall satisfy and comply with the following qualifications:

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in the State of Delaware;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within the State of Delaware during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within the State of Delaware which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (e) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary of State upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary of State shall require.

(3) For purposes of this subsection and paragraph (i)(2)a. of this section, a commercial registered agent shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(g) Every limited liability company formed under the laws of the State of Delaware or qualified to do business in the State of Delaware shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is a member, manager, officer, employee or designated agent of the limited liability company, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the limited liability company. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each limited liability company and each foreign limited liability company for which that registered agent serves as registered agent. If the limited liability company fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such limited liability company pursuant to this section.

(h) The Secretary of State is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (e), (f) and (g) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (e), (f) and (g) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(i) Upon application of the Secretary of State, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary of State pursuant to this section, the court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any 1 or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary of State's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (e) of this section and/or the requirements of subsection (f) or (g) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude; or

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the Court may also direct such order to any person who has served as an officer, director or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director or managing agent of an entity acting as a registered agent in the State of Delaware shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within the State of Delaware, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the Court enjoining any person or entity from acting as a registered agent, the Secretary of State shall mail or deliver notice of such order to each affected limited liability company:

a. That has specified the address of a place of business in a record of the Secretary of State, to the address specified, or

b. An address of which the Secretary of State has obtained from the limited liability company's former registered agent, to the address obtained.

If such a limited liability company is a domestic limited liability company and fails to obtain and designate a new registered agent within 30 days after such notice is given, the certificate of formation of such limited liability company shall be canceled. If such a limited liability company is a foreign limited liability company and fails to obtain and designate a new registered agent within 30 days after such notice is given, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If any other affected limited liability company is a domestic limited liability company and fails to obtain and designate a new registered agent within 60 days after entry of an order by the Court enjoining such limited liability company's registered agent from acting as a registered agent, the certificate of formation of such limited liability company shall be canceled. If any other affected limited liability company is a foreign limited liability company and fails to obtain and designate a new registered agent within 60 days after entry of an order by court enjoining such limited liability company's registered agent from acting as a registered agent, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. If the Court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the limited liability company for which the registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-105 or § 18-911 of this title. The Court of Chancery may, upon application of the Secretary of State on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary of State access to information in the former registered agent's possession in order to facilitate communication with the limited liability companies the former registered agent served.

(j) The Secretary of State is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary of State deems necessary or appropriate.

(k) As contained in any certificate of formation, application for registration as a foreign limited liability company, or other document filed in the office of the Secretary of State under this chapter, the address of a registered agent or registered office shall include the street, number, city and postal code.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 3, 4; 73 Del. Laws, c. 83, § 3; 73 Del. Laws, c. 329, § 26; 75 Del. Laws, c. 317, §§ 2, 3; 76 Del. Laws, c. 105, §§ 3-8; 78 Del. Laws, c. 95, § 2.;

§ 18-105 Service of process on domestic limited liability companies.

(a) Service of legal process upon any domestic limited liability company shall be made by delivering a copy personally to any manager of the limited liability company in the State of Delaware or the registered agent of the limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of a manager or registered agent, or at the registered office or other place of business of the limited liability company in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited liability company by letter, directed to the limited liability company at its address as it appears on the records relating to such limited liability company on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 2.;

§ 18-106 Nature of business permitted; powers.

(a) A limited liability company may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its limited liability company agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited liability company.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section, a limited liability company shall, subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a limited liability company agreement, a limited liability company has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 5; 72 Del. Laws, c. 129, § 2; 73 Del. Laws, c. 295, § 3; 75 Del. Laws, c. 51, § 2; 77 Del. Laws, c. 287, § 3.;

§ 18-107 Business transactions of member or manager with the limited liability company.

Except as provided in a limited liability company agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 4.;

§ 18-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

68 Del. Laws, c. 434, § 1.;

§ 18-109 Service of process on managers and liquidating trustees.

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-105. Service of process on domestic limited liability companies

(a) Service of legal process upon any domestic limited liability company shall be made by delivering a copy personally to any manager of the limited liability company in the State of Delaware or the registered agent of the limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of a manager or registered agent, or at the registered office or other place of business of the limited liability company in the State of Delaware, to be effective, must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the limited liability company by letter, directed to the limited liability company at its address as it appears on the records relating to such limited liability company on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 2.;

§ 18-106 Nature of business permitted; powers.

(a) A limited liability company may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its limited liability company agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited liability company.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section, a limited liability company shall, subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a limited liability company agreement, a limited liability company has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 5; 72 Del. Laws, c. 129, § 2; 73 Del. Laws, c. 295, § 3; 75 Del. Laws, c. 51, § 2; 77 Del. Laws, c. 287, § 3.;

§ 18-107 Business transactions of member or manager with the limited liability company.

Except as provided in a limited liability company agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 4.;

§ 18-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

68 Del. Laws, c. 434, § 1.;

§ 18-109 Service of process on managers and liquidating trustees.

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-106. Nature of business permitted; powers

(a) A limited liability company may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its limited liability company agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited liability company.

(c) Notwithstanding any provision of this chapter to the contrary, without limiting the general powers enumerated in subsection (b) of this section, a limited liability company shall, subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(d) Unless otherwise provided in a limited liability company agreement, a limited liability company has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 5; 72 Del. Laws, c. 129, § 2; 73 Del. Laws, c. 295, § 3; 75 Del. Laws, c. 51, § 2; 77 Del. Laws, c. 287, § 3.;

§ 18-107 Business transactions of member or manager with the limited liability company.

Except as provided in a limited liability company agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 4.;

§ 18-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

68 Del. Laws, c. 434, § 1.;

§ 18-109 Service of process on managers and liquidating trustees.

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-107. Business transactions of member or manager with the limited liability company

Except as provided in a limited liability company agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 4.;

§ 18-108 Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

68 Del. Laws, c. 434, § 1.;

§ 18-109 Service of process on managers and liquidating trustees.

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-108. Indemnification

Subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

68 Del. Laws, c. 434, § 1.;

§ 18-109 Service of process on managers and liquidating trustees.

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-109. Service of process on managers and liquidating trustees

(a) A manager or a liquidating trustee of a limited liability company may be served with process in the manner prescribed in this section in all civil actions or proceedings brought in the State of Delaware involving or relating to the business of the limited liability company or a violation by the manager or the liquidating trustee of a duty to the limited liability company or any member of the limited liability company, whether or not the manager or the liquidating trustee is a manager or a liquidating trustee at the time suit is commenced. A manager's or a liquidating trustee's serving as such constitutes such person's consent to the appointment of the registered agent of the limited liability company (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such service as a manager or a liquidating trustee shall signify the consent of such manager or liquidating trustee that any process when so served shall be of the same legal force and validity as if served upon such manager or liquidating trustee within the State of Delaware and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this subsection (a) and in subsections (b), (c) and (d) of this section, the term "manager'' refers (i) to a person who is a manager as defined in § 18-101(10) of this title and (ii) to a person, whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company; provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(b) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such manager or liquidating trustee at the registered office of the limited liability company and at the manager's or liquidating trustee's address last known to the party desiring to make such service.

(c) In any action in which any such manager or liquidating trustee has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (b) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such manager or liquidating trustee reasonable opportunity to defend the action.

(d) In a written limited liability company agreement or other writing, a manager or member may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State of Delaware, or the exclusivity of arbitration in a specified jurisdiction or the State of Delaware, and to be served with legal process in the manner prescribed in such limited liability company agreement or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State of Delaware, a member who is not a manager may not waive its right to maintain a legal action or proceeding in the courts of the State of Delaware with respect to matters relating to the organization or internal affairs of a limited liability company.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 6; 72 Del. Laws, c. 129, § 3; 72 Del. Laws, c. 389, §§ 2, 3.;

§ 18-110 Contested matters relating to managers; contested votes.

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-110. Contested matters relating to managers; contested votes

(a) Upon application of any member or manager, the Court of Chancery may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than 1 person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party and service of copies of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the registered agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant member or manager. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the Court of Chancery may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the limited liability company agreement or other agreement or this chapter (other than the admission, election, appointment, removal or resignation of managers). In any such application, the limited liability company shall be named as a party and service of the application upon the registered agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager'' refers to a person:

a. Who is a manager as defined in § 18-101(10) of this title; and

b. Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

69 Del. Laws, c. 260, § 5; 71 Del. Laws, c. 77, § 7; 76 Del. Laws, c. 387, § 2.;

§ 18-111 Interpretation and enforcement of limited liability company agreement.

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;



§ 18-111. Interpretation and enforcement of limited liability company agreement

Any action to interpret, apply or enforce the provisions of a limited liability company agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this chapter, or any other instrument, document, agreement or certificate contemplated by any provision of this chapter, may be brought in the Court of Chancery.

As used in this section, the term "manager'' refers to a person:

(1) Who is a manager as defined in § 18-101(10) of this title; and

(2) Whether or not a member of a limited liability company, who, although not a manager as defined in § 18-101(10) of this title, participates materially in the management of the limited liability company;

provided however, that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in § 18-101(10) of this title shall not, by itself, constitute participation in the management of the limited liability company.

69 Del. Laws, c. 260, § 6; 76 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 58, § 1.;






Subchapter II Formation; Certificate of Formation

§ 18-201. Certificate of formation

(a) In order to form a limited liability company, 1 or more authorized persons must execute a certificate of formation. The certificate of formation shall be filed in the office of the Secretary of State and set forth:

(1) The name of the limited liability company;

(2) The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 18-104 of this title; and

(3) Any other matters the members determine to include therein.

(b) A limited liability company is formed at the time of the filing of the initial certificate of formation in the office of the Secretary of State or at any later date or time specified in the certificate of formation if, in either case, there has been substantial compliance with the requirements of this section. A limited liability company formed under this chapter shall be a separate legal entity, the existence of which as a separate legal entity shall continue until cancellation of the limited liability company's certificate of formation.

(c) The filing of the certificate of formation in the office of the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of this title.

(d) A limited liability company agreement shall be entered into or otherwise existing either before, after or at the time of the filing of a certificate of formation and, whether entered into or otherwise existing before, after or at the time of such filing, may be made effective as of the effective time of such filing or at such other time or date as provided in or reflected by the limited liability company agreement.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 7; 70 Del. Laws, c. 75, § 5; 76 Del. Laws, c. 105, § 9; 78 Del. Laws, c. 270, § 2.;

§ 18-202 Amendment to certificate of formation.

(a) A certificate of formation is amended by filing a certificate of amendment thereto in the office of the Secretary of State. The certificate of amendment shall set forth:

(1) The name of the limited liability company; and

(2) The amendment to the certificate of formation.

(b) A manager or, if there is no manager, then any member who becomes aware that any statement in a certificate of formation was false when made, or that any matter described has changed making the certificate of formation false in any material respect, shall promptly amend the certificate of formation.

(c) A certificate of formation may be amended at any time for any other proper purpose.

(d) Unless otherwise provided in this chapter or unless a later effective date or time (which shall be a date or time certain) is provided for in the certificate of amendment, a certificate of amendment shall be effective at the time of its filing with the Secretary of State.

68 Del. Laws, c. 434, § 1.;

§ 18-203 Cancellation of certificate.

(a) A certificate of formation shall be canceled upon the dissolution and the completion of winding up of a limited liability company, or as provided in § 18-104(d) or (i)(4) or § 18-1108 of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability company is not the surviving or resulting entity in a merger or consolidation or upon the future effective date or time of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability company is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer or upon the future effective date or time of a certificate of transfer, or upon the filing of a certificate of conversion to non-Delaware entity or upon the future effective date or time of a certificate of conversion to non-Delaware entity. A certificate of cancellation shall be filed in the office of the Secretary of State to accomplish the cancellation of a certificate of formation upon the dissolution and the completion of winding up of a limited liability company and shall set forth:

(1) The name of the limited liability company;

(2) The date of filing of its certificate of formation;

(3) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(4) Any other information the person filing the certificate of cancellation determines.

(b) A certificate of cancellation that is filed in the office of the Secretary of State prior to the dissolution or the completion of winding up of a limited liability company may be corrected as an erroneously executed certificate of cancellation by filing with the office of the Secretary of State a certificate of correction of such certificate of cancellation in accordance with § 18-211 of this title.

(c) The Secretary of State shall not issue a certificate of good standing with respect to a limited liability company if its certificate of formation is canceled.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 6; 71 Del. Laws, c. 77, § 8; 71 Del. Laws, c. 341, § 2; 72 Del. Laws, c. 389, §§ 4-6; 73 Del. Laws, c. 295, § 4; 74 Del. Laws, c. 85, § 1; 75 Del. Laws, c. 317, § 4; 76 Del. Laws, c. 105, § 10; 77 Del. Laws, c. 287, § 4; 78 Del. Laws, c. 95, § 3.;

§ 18-204 Execution.

(a) Each certificate required by this subchapter to be filed in the office of the Secretary of State shall be executed by 1 or more authorized persons or, in the case of a certificate of conversion to limited liability company or certificate of limited liability company domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity.

(b) Unless otherwise provided in a limited liability company agreement, any person may sign any certificate or amendment thereof or enter into a limited liability company agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a limited liability company agreement or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged, and need not be filed in the office of the Secretary of State, but if in writing, must be retained by the limited liability company.

(c) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited liability company or granted by a person as a member or assignee of a limited liability company interest or by a person seeking to become a member or an assignee of a limited liability company interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited liability company or granted by a person as a member or an assignee of a limited liability company interest or by a person seeking to become a member or an assignee of a limited liability company interest and, in either case, granted to the limited liability company, a manager or member thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

(d) The execution of a certificate by a person who is authorized by this chapter to execute such certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true.

68 Del. Laws, c. 434, § 1; 76 Del. Laws, c. 387, §§ 4, 5; 77 Del. Laws, c. 58, § 2; 77 Del. Laws, c. 287, § 5.;

§ 18-205 Execution, amendment or cancellation by judicial order.

(a) If a person required to execute a certificate required by this subchapter fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a limited liability company agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the limited liability company agreement or amendment thereof. If the Court finds that the limited liability company agreement or amendment thereof should be executed and that any person required to execute the limited liability company agreement or amendment thereof has failed or refused to do so, it shall enter an order granting appropriate relief.

68 Del. Laws, c. 434, § 1.;

§ 18-206 Filing.

(a) The signed copy of the certificate of formation and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited liability company, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited liability company domestication, and of any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of formation, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, the restated certificate, the corrected certificate, the certificate of conversion to limited liability company, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited liability company domestication or the certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability company with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in the Secretary of State's own discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c., and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of formation shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 18-104(d), (i)(4) or § 18-1108(a) of this title, the certificate of formation is canceled. Upon the filing of a certificate of limited liability company domestication or upon the future effective date or time of a certificate of limited liability company domestication, the entity filing the certificate of limited liability company domestication is domesticated as a limited liability company with the effect provided in § 18-212 of this title. Upon the filing of a certificate of conversion to limited liability company or upon the future effective date or time of a certificate of conversion to limited liability company, the entity filing the certificate of conversion to limited liability company is converted to a limited liability company with the effect provided in § 18-214 of this title. Upon the filing of a certificate of revival, the limited liability company is revived with the effect provided in § 18-1109 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited liability company filing the certificate of transfer and domestic continuance shall continue to exist as a limited liability company of the State of Delaware with the effect provided in § 18-213 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 18-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 18-1105(a)(3) of this title shall be paid at the time of the filing of a certificate of formation, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited liability company, a certificate of conversion to a non-Delaware entity, a certificate of transfer, a certificate of transfer and domestic continuance, a certificate of limited liability company domestication or a certificate of revival.

(e) The Secretary of State, acting as agent, shall collect and deposit in a separate account established exclusively for that purpose, a courthouse municipality fee with respect to each filed instrument and shall thereafter monthly remit funds from such account to the treasuries of the municipalities designated in § 301 of Title 10. Said fees shall be for the purposes of defraying certain costs incurred by such municipalities in hosting the primary locations for the Delaware Courts. The fee to such municipalities shall be $20 for each instrument filed with the Secretary of State in accordance with this section. The municipality to receive the fee shall be the municipality designated in § 301 of Title 10 in the county in which the limited liability company's registered office in this State is, or is to be, located, except that a fee shall not be charged for a document filed in accordance with subchapter IX of this chapter.

(f) A fee as set forth in § 18-1105(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 18-1105(a)(5) of this title shall be paid for each page copied.

(g) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited liability company or foreign limited liability company to amend its certificate of formation, its application for registration as a foreign limited liability company, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with §§ 18-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 18-104(k) of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 8-11; 70 Del. Laws, c. 75, §§ 7-15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, §§ 1-4; 71 Del. Laws, c. 77, §§ 9-12; 73 Del. Laws, c. 83, §§ 4-10; 73 Del. Laws, c. 295, § 5; 74 Del. Laws, c. 85, §§ 2-10; 74 Del. Laws, c. 119, § 1; 75 Del. Laws, c. 317, § 5; 76 Del. Laws, c. 105, §§ 11-14; 77 Del. Laws, c. 287, §§ 6-8; 78 Del. Laws, c. 95, §§ 4, 5.;

§ 18-207 Notice.

The fact that a certificate of formation is on file in the office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of formation is a limited liability company formed under the laws of the State of Delaware and is notice of all other facts set forth therein which are required to be set forth in a certificate of formation by § 18-201(a)(1) and (2) of this title and which are permitted to be set forth in a certificate of formation by § 18-215(b) of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 5.;

§ 18-208 Restated certificate.

(a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its certificate of formation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter, and it may at the same time also further amend its certificate of formation by adopting a restated certificate of formation.

(b) If a restated certificate of formation merely restates and integrates but does not further amend the initial certificate of formation, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed as provided in § 18-206 of this title in the office of the Secretary of State. If a restated certificate restates and integrates and also further amends in any respect the certificate of formation, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by at least 1 authorized person, and filed as provided in § 18-206 of this title in the office of the Secretary of State.

(c) A restated certificate of formation shall state, either in its heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of formation with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If a restated certificate only restates and integrates and does not further amend a limited liability company's certificate of formation as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of a restated certificate of formation with the Secretary of State, or upon the future effective date or time of a restated certificate of formation as provided for therein, the initial certificate of formation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of formation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

68 Del. Laws, c. 434, § 1.;

§ 18-209 Merger and consolidation.

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-202. Amendment to certificate of formation

(a) A certificate of formation is amended by filing a certificate of amendment thereto in the office of the Secretary of State. The certificate of amendment shall set forth:

(1) The name of the limited liability company; and

(2) The amendment to the certificate of formation.

(b) A manager or, if there is no manager, then any member who becomes aware that any statement in a certificate of formation was false when made, or that any matter described has changed making the certificate of formation false in any material respect, shall promptly amend the certificate of formation.

(c) A certificate of formation may be amended at any time for any other proper purpose.

(d) Unless otherwise provided in this chapter or unless a later effective date or time (which shall be a date or time certain) is provided for in the certificate of amendment, a certificate of amendment shall be effective at the time of its filing with the Secretary of State.

68 Del. Laws, c. 434, § 1.;

§ 18-203 Cancellation of certificate.

(a) A certificate of formation shall be canceled upon the dissolution and the completion of winding up of a limited liability company, or as provided in § 18-104(d) or (i)(4) or § 18-1108 of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability company is not the surviving or resulting entity in a merger or consolidation or upon the future effective date or time of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability company is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer or upon the future effective date or time of a certificate of transfer, or upon the filing of a certificate of conversion to non-Delaware entity or upon the future effective date or time of a certificate of conversion to non-Delaware entity. A certificate of cancellation shall be filed in the office of the Secretary of State to accomplish the cancellation of a certificate of formation upon the dissolution and the completion of winding up of a limited liability company and shall set forth:

(1) The name of the limited liability company;

(2) The date of filing of its certificate of formation;

(3) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(4) Any other information the person filing the certificate of cancellation determines.

(b) A certificate of cancellation that is filed in the office of the Secretary of State prior to the dissolution or the completion of winding up of a limited liability company may be corrected as an erroneously executed certificate of cancellation by filing with the office of the Secretary of State a certificate of correction of such certificate of cancellation in accordance with § 18-211 of this title.

(c) The Secretary of State shall not issue a certificate of good standing with respect to a limited liability company if its certificate of formation is canceled.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 6; 71 Del. Laws, c. 77, § 8; 71 Del. Laws, c. 341, § 2; 72 Del. Laws, c. 389, §§ 4-6; 73 Del. Laws, c. 295, § 4; 74 Del. Laws, c. 85, § 1; 75 Del. Laws, c. 317, § 4; 76 Del. Laws, c. 105, § 10; 77 Del. Laws, c. 287, § 4; 78 Del. Laws, c. 95, § 3.;

§ 18-204 Execution.

(a) Each certificate required by this subchapter to be filed in the office of the Secretary of State shall be executed by 1 or more authorized persons or, in the case of a certificate of conversion to limited liability company or certificate of limited liability company domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity.

(b) Unless otherwise provided in a limited liability company agreement, any person may sign any certificate or amendment thereof or enter into a limited liability company agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a limited liability company agreement or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged, and need not be filed in the office of the Secretary of State, but if in writing, must be retained by the limited liability company.

(c) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited liability company or granted by a person as a member or assignee of a limited liability company interest or by a person seeking to become a member or an assignee of a limited liability company interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited liability company or granted by a person as a member or an assignee of a limited liability company interest or by a person seeking to become a member or an assignee of a limited liability company interest and, in either case, granted to the limited liability company, a manager or member thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

(d) The execution of a certificate by a person who is authorized by this chapter to execute such certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true.

68 Del. Laws, c. 434, § 1; 76 Del. Laws, c. 387, §§ 4, 5; 77 Del. Laws, c. 58, § 2; 77 Del. Laws, c. 287, § 5.;

§ 18-205 Execution, amendment or cancellation by judicial order.

(a) If a person required to execute a certificate required by this subchapter fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a limited liability company agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the limited liability company agreement or amendment thereof. If the Court finds that the limited liability company agreement or amendment thereof should be executed and that any person required to execute the limited liability company agreement or amendment thereof has failed or refused to do so, it shall enter an order granting appropriate relief.

68 Del. Laws, c. 434, § 1.;

§ 18-206 Filing.

(a) The signed copy of the certificate of formation and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited liability company, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited liability company domestication, and of any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of formation, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, the restated certificate, the corrected certificate, the certificate of conversion to limited liability company, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited liability company domestication or the certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability company with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in the Secretary of State's own discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c., and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of formation shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 18-104(d), (i)(4) or § 18-1108(a) of this title, the certificate of formation is canceled. Upon the filing of a certificate of limited liability company domestication or upon the future effective date or time of a certificate of limited liability company domestication, the entity filing the certificate of limited liability company domestication is domesticated as a limited liability company with the effect provided in § 18-212 of this title. Upon the filing of a certificate of conversion to limited liability company or upon the future effective date or time of a certificate of conversion to limited liability company, the entity filing the certificate of conversion to limited liability company is converted to a limited liability company with the effect provided in § 18-214 of this title. Upon the filing of a certificate of revival, the limited liability company is revived with the effect provided in § 18-1109 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited liability company filing the certificate of transfer and domestic continuance shall continue to exist as a limited liability company of the State of Delaware with the effect provided in § 18-213 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 18-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 18-1105(a)(3) of this title shall be paid at the time of the filing of a certificate of formation, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited liability company, a certificate of conversion to a non-Delaware entity, a certificate of transfer, a certificate of transfer and domestic continuance, a certificate of limited liability company domestication or a certificate of revival.

(e) The Secretary of State, acting as agent, shall collect and deposit in a separate account established exclusively for that purpose, a courthouse municipality fee with respect to each filed instrument and shall thereafter monthly remit funds from such account to the treasuries of the municipalities designated in § 301 of Title 10. Said fees shall be for the purposes of defraying certain costs incurred by such municipalities in hosting the primary locations for the Delaware Courts. The fee to such municipalities shall be $20 for each instrument filed with the Secretary of State in accordance with this section. The municipality to receive the fee shall be the municipality designated in § 301 of Title 10 in the county in which the limited liability company's registered office in this State is, or is to be, located, except that a fee shall not be charged for a document filed in accordance with subchapter IX of this chapter.

(f) A fee as set forth in § 18-1105(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 18-1105(a)(5) of this title shall be paid for each page copied.

(g) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited liability company or foreign limited liability company to amend its certificate of formation, its application for registration as a foreign limited liability company, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with §§ 18-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 18-104(k) of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 8-11; 70 Del. Laws, c. 75, §§ 7-15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, §§ 1-4; 71 Del. Laws, c. 77, §§ 9-12; 73 Del. Laws, c. 83, §§ 4-10; 73 Del. Laws, c. 295, § 5; 74 Del. Laws, c. 85, §§ 2-10; 74 Del. Laws, c. 119, § 1; 75 Del. Laws, c. 317, § 5; 76 Del. Laws, c. 105, §§ 11-14; 77 Del. Laws, c. 287, §§ 6-8; 78 Del. Laws, c. 95, §§ 4, 5.;

§ 18-207 Notice.

The fact that a certificate of formation is on file in the office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of formation is a limited liability company formed under the laws of the State of Delaware and is notice of all other facts set forth therein which are required to be set forth in a certificate of formation by § 18-201(a)(1) and (2) of this title and which are permitted to be set forth in a certificate of formation by § 18-215(b) of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 5.;

§ 18-208 Restated certificate.

(a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its certificate of formation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter, and it may at the same time also further amend its certificate of formation by adopting a restated certificate of formation.

(b) If a restated certificate of formation merely restates and integrates but does not further amend the initial certificate of formation, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed as provided in § 18-206 of this title in the office of the Secretary of State. If a restated certificate restates and integrates and also further amends in any respect the certificate of formation, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by at least 1 authorized person, and filed as provided in § 18-206 of this title in the office of the Secretary of State.

(c) A restated certificate of formation shall state, either in its heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of formation with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If a restated certificate only restates and integrates and does not further amend a limited liability company's certificate of formation as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of a restated certificate of formation with the Secretary of State, or upon the future effective date or time of a restated certificate of formation as provided for therein, the initial certificate of formation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of formation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

68 Del. Laws, c. 434, § 1.;

§ 18-209 Merger and consolidation.

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-203. Cancellation of certificate

(a) A certificate of formation shall be canceled upon the dissolution and the completion of winding up of a limited liability company, or as provided in § 18-104(d) or (i)(4) or § 18-1108 of this title, or upon the filing of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability company is not the surviving or resulting entity in a merger or consolidation or upon the future effective date or time of a certificate of merger or consolidation or a certificate of ownership and merger if the limited liability company is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer or upon the future effective date or time of a certificate of transfer, or upon the filing of a certificate of conversion to non-Delaware entity or upon the future effective date or time of a certificate of conversion to non-Delaware entity. A certificate of cancellation shall be filed in the office of the Secretary of State to accomplish the cancellation of a certificate of formation upon the dissolution and the completion of winding up of a limited liability company and shall set forth:

(1) The name of the limited liability company;

(2) The date of filing of its certificate of formation;

(3) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(4) Any other information the person filing the certificate of cancellation determines.

(b) A certificate of cancellation that is filed in the office of the Secretary of State prior to the dissolution or the completion of winding up of a limited liability company may be corrected as an erroneously executed certificate of cancellation by filing with the office of the Secretary of State a certificate of correction of such certificate of cancellation in accordance with § 18-211 of this title.

(c) The Secretary of State shall not issue a certificate of good standing with respect to a limited liability company if its certificate of formation is canceled.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 6; 71 Del. Laws, c. 77, § 8; 71 Del. Laws, c. 341, § 2; 72 Del. Laws, c. 389, §§ 4-6; 73 Del. Laws, c. 295, § 4; 74 Del. Laws, c. 85, § 1; 75 Del. Laws, c. 317, § 4; 76 Del. Laws, c. 105, § 10; 77 Del. Laws, c. 287, § 4; 78 Del. Laws, c. 95, § 3.;

§ 18-204 Execution.

(a) Each certificate required by this subchapter to be filed in the office of the Secretary of State shall be executed by 1 or more authorized persons or, in the case of a certificate of conversion to limited liability company or certificate of limited liability company domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity.

(b) Unless otherwise provided in a limited liability company agreement, any person may sign any certificate or amendment thereof or enter into a limited liability company agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a limited liability company agreement or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged, and need not be filed in the office of the Secretary of State, but if in writing, must be retained by the limited liability company.

(c) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited liability company or granted by a person as a member or assignee of a limited liability company interest or by a person seeking to become a member or an assignee of a limited liability company interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited liability company or granted by a person as a member or an assignee of a limited liability company interest or by a person seeking to become a member or an assignee of a limited liability company interest and, in either case, granted to the limited liability company, a manager or member thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

(d) The execution of a certificate by a person who is authorized by this chapter to execute such certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true.

68 Del. Laws, c. 434, § 1; 76 Del. Laws, c. 387, §§ 4, 5; 77 Del. Laws, c. 58, § 2; 77 Del. Laws, c. 287, § 5.;

§ 18-205 Execution, amendment or cancellation by judicial order.

(a) If a person required to execute a certificate required by this subchapter fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a limited liability company agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the limited liability company agreement or amendment thereof. If the Court finds that the limited liability company agreement or amendment thereof should be executed and that any person required to execute the limited liability company agreement or amendment thereof has failed or refused to do so, it shall enter an order granting appropriate relief.

68 Del. Laws, c. 434, § 1.;

§ 18-206 Filing.

(a) The signed copy of the certificate of formation and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited liability company, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited liability company domestication, and of any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of formation, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, the restated certificate, the corrected certificate, the certificate of conversion to limited liability company, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited liability company domestication or the certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability company with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in the Secretary of State's own discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c., and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of formation shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 18-104(d), (i)(4) or § 18-1108(a) of this title, the certificate of formation is canceled. Upon the filing of a certificate of limited liability company domestication or upon the future effective date or time of a certificate of limited liability company domestication, the entity filing the certificate of limited liability company domestication is domesticated as a limited liability company with the effect provided in § 18-212 of this title. Upon the filing of a certificate of conversion to limited liability company or upon the future effective date or time of a certificate of conversion to limited liability company, the entity filing the certificate of conversion to limited liability company is converted to a limited liability company with the effect provided in § 18-214 of this title. Upon the filing of a certificate of revival, the limited liability company is revived with the effect provided in § 18-1109 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited liability company filing the certificate of transfer and domestic continuance shall continue to exist as a limited liability company of the State of Delaware with the effect provided in § 18-213 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 18-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 18-1105(a)(3) of this title shall be paid at the time of the filing of a certificate of formation, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited liability company, a certificate of conversion to a non-Delaware entity, a certificate of transfer, a certificate of transfer and domestic continuance, a certificate of limited liability company domestication or a certificate of revival.

(e) The Secretary of State, acting as agent, shall collect and deposit in a separate account established exclusively for that purpose, a courthouse municipality fee with respect to each filed instrument and shall thereafter monthly remit funds from such account to the treasuries of the municipalities designated in § 301 of Title 10. Said fees shall be for the purposes of defraying certain costs incurred by such municipalities in hosting the primary locations for the Delaware Courts. The fee to such municipalities shall be $20 for each instrument filed with the Secretary of State in accordance with this section. The municipality to receive the fee shall be the municipality designated in § 301 of Title 10 in the county in which the limited liability company's registered office in this State is, or is to be, located, except that a fee shall not be charged for a document filed in accordance with subchapter IX of this chapter.

(f) A fee as set forth in § 18-1105(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 18-1105(a)(5) of this title shall be paid for each page copied.

(g) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited liability company or foreign limited liability company to amend its certificate of formation, its application for registration as a foreign limited liability company, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with §§ 18-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 18-104(k) of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 8-11; 70 Del. Laws, c. 75, §§ 7-15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, §§ 1-4; 71 Del. Laws, c. 77, §§ 9-12; 73 Del. Laws, c. 83, §§ 4-10; 73 Del. Laws, c. 295, § 5; 74 Del. Laws, c. 85, §§ 2-10; 74 Del. Laws, c. 119, § 1; 75 Del. Laws, c. 317, § 5; 76 Del. Laws, c. 105, §§ 11-14; 77 Del. Laws, c. 287, §§ 6-8; 78 Del. Laws, c. 95, §§ 4, 5.;

§ 18-207 Notice.

The fact that a certificate of formation is on file in the office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of formation is a limited liability company formed under the laws of the State of Delaware and is notice of all other facts set forth therein which are required to be set forth in a certificate of formation by § 18-201(a)(1) and (2) of this title and which are permitted to be set forth in a certificate of formation by § 18-215(b) of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 5.;

§ 18-208 Restated certificate.

(a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its certificate of formation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter, and it may at the same time also further amend its certificate of formation by adopting a restated certificate of formation.

(b) If a restated certificate of formation merely restates and integrates but does not further amend the initial certificate of formation, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed as provided in § 18-206 of this title in the office of the Secretary of State. If a restated certificate restates and integrates and also further amends in any respect the certificate of formation, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by at least 1 authorized person, and filed as provided in § 18-206 of this title in the office of the Secretary of State.

(c) A restated certificate of formation shall state, either in its heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of formation with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If a restated certificate only restates and integrates and does not further amend a limited liability company's certificate of formation as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of a restated certificate of formation with the Secretary of State, or upon the future effective date or time of a restated certificate of formation as provided for therein, the initial certificate of formation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of formation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

68 Del. Laws, c. 434, § 1.;

§ 18-209 Merger and consolidation.

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-204. Execution

(a) Each certificate required by this subchapter to be filed in the office of the Secretary of State shall be executed by 1 or more authorized persons or, in the case of a certificate of conversion to limited liability company or certificate of limited liability company domestication, by any person authorized to execute such certificate on behalf of the other entity or non-United States entity, respectively, except that a certificate of merger or consolidation filed by a surviving or resulting other business entity shall be executed by any person authorized to execute such certificate on behalf of such other business entity.

(b) Unless otherwise provided in a limited liability company agreement, any person may sign any certificate or amendment thereof or enter into a limited liability company agreement or amendment thereof by an agent, including an attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a limited liability company agreement or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged, and need not be filed in the office of the Secretary of State, but if in writing, must be retained by the limited liability company.

(c) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited liability company or granted by a person as a member or assignee of a limited liability company interest or by a person seeking to become a member or an assignee of a limited liability company interest shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a limited liability company or granted by a person as a member or an assignee of a limited liability company interest or by a person seeking to become a member or an assignee of a limited liability company interest and, in either case, granted to the limited liability company, a manager or member thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

(d) The execution of a certificate by a person who is authorized by this chapter to execute such certificate constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of such person's knowledge and belief, the facts stated therein are true.

68 Del. Laws, c. 434, § 1; 76 Del. Laws, c. 387, §§ 4, 5; 77 Del. Laws, c. 58, § 2; 77 Del. Laws, c. 287, § 5.;

§ 18-205 Execution, amendment or cancellation by judicial order.

(a) If a person required to execute a certificate required by this subchapter fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a limited liability company agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the limited liability company agreement or amendment thereof. If the Court finds that the limited liability company agreement or amendment thereof should be executed and that any person required to execute the limited liability company agreement or amendment thereof has failed or refused to do so, it shall enter an order granting appropriate relief.

68 Del. Laws, c. 434, § 1.;

§ 18-206 Filing.

(a) The signed copy of the certificate of formation and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited liability company, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited liability company domestication, and of any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of formation, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, the restated certificate, the corrected certificate, the certificate of conversion to limited liability company, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited liability company domestication or the certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability company with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in the Secretary of State's own discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c., and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of formation shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 18-104(d), (i)(4) or § 18-1108(a) of this title, the certificate of formation is canceled. Upon the filing of a certificate of limited liability company domestication or upon the future effective date or time of a certificate of limited liability company domestication, the entity filing the certificate of limited liability company domestication is domesticated as a limited liability company with the effect provided in § 18-212 of this title. Upon the filing of a certificate of conversion to limited liability company or upon the future effective date or time of a certificate of conversion to limited liability company, the entity filing the certificate of conversion to limited liability company is converted to a limited liability company with the effect provided in § 18-214 of this title. Upon the filing of a certificate of revival, the limited liability company is revived with the effect provided in § 18-1109 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited liability company filing the certificate of transfer and domestic continuance shall continue to exist as a limited liability company of the State of Delaware with the effect provided in § 18-213 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 18-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 18-1105(a)(3) of this title shall be paid at the time of the filing of a certificate of formation, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited liability company, a certificate of conversion to a non-Delaware entity, a certificate of transfer, a certificate of transfer and domestic continuance, a certificate of limited liability company domestication or a certificate of revival.

(e) The Secretary of State, acting as agent, shall collect and deposit in a separate account established exclusively for that purpose, a courthouse municipality fee with respect to each filed instrument and shall thereafter monthly remit funds from such account to the treasuries of the municipalities designated in § 301 of Title 10. Said fees shall be for the purposes of defraying certain costs incurred by such municipalities in hosting the primary locations for the Delaware Courts. The fee to such municipalities shall be $20 for each instrument filed with the Secretary of State in accordance with this section. The municipality to receive the fee shall be the municipality designated in § 301 of Title 10 in the county in which the limited liability company's registered office in this State is, or is to be, located, except that a fee shall not be charged for a document filed in accordance with subchapter IX of this chapter.

(f) A fee as set forth in § 18-1105(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 18-1105(a)(5) of this title shall be paid for each page copied.

(g) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited liability company or foreign limited liability company to amend its certificate of formation, its application for registration as a foreign limited liability company, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with §§ 18-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 18-104(k) of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 8-11; 70 Del. Laws, c. 75, §§ 7-15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, §§ 1-4; 71 Del. Laws, c. 77, §§ 9-12; 73 Del. Laws, c. 83, §§ 4-10; 73 Del. Laws, c. 295, § 5; 74 Del. Laws, c. 85, §§ 2-10; 74 Del. Laws, c. 119, § 1; 75 Del. Laws, c. 317, § 5; 76 Del. Laws, c. 105, §§ 11-14; 77 Del. Laws, c. 287, §§ 6-8; 78 Del. Laws, c. 95, §§ 4, 5.;

§ 18-207 Notice.

The fact that a certificate of formation is on file in the office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of formation is a limited liability company formed under the laws of the State of Delaware and is notice of all other facts set forth therein which are required to be set forth in a certificate of formation by § 18-201(a)(1) and (2) of this title and which are permitted to be set forth in a certificate of formation by § 18-215(b) of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 5.;

§ 18-208 Restated certificate.

(a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its certificate of formation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter, and it may at the same time also further amend its certificate of formation by adopting a restated certificate of formation.

(b) If a restated certificate of formation merely restates and integrates but does not further amend the initial certificate of formation, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed as provided in § 18-206 of this title in the office of the Secretary of State. If a restated certificate restates and integrates and also further amends in any respect the certificate of formation, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by at least 1 authorized person, and filed as provided in § 18-206 of this title in the office of the Secretary of State.

(c) A restated certificate of formation shall state, either in its heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of formation with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If a restated certificate only restates and integrates and does not further amend a limited liability company's certificate of formation as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of a restated certificate of formation with the Secretary of State, or upon the future effective date or time of a restated certificate of formation as provided for therein, the initial certificate of formation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of formation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

68 Del. Laws, c. 434, § 1.;

§ 18-209 Merger and consolidation.

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-205. Execution, amendment or cancellation by judicial order

(a) If a person required to execute a certificate required by this subchapter fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the certificate. If the Court finds that the execution of the certificate is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) If a person required to execute a limited liability company agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the Court of Chancery to direct the execution of the limited liability company agreement or amendment thereof. If the Court finds that the limited liability company agreement or amendment thereof should be executed and that any person required to execute the limited liability company agreement or amendment thereof has failed or refused to do so, it shall enter an order granting appropriate relief.

68 Del. Laws, c. 434, § 1.;

§ 18-206 Filing.

(a) The signed copy of the certificate of formation and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited liability company, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited liability company domestication, and of any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of formation, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, the restated certificate, the corrected certificate, the certificate of conversion to limited liability company, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited liability company domestication or the certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability company with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in the Secretary of State's own discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c., and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of formation shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 18-104(d), (i)(4) or § 18-1108(a) of this title, the certificate of formation is canceled. Upon the filing of a certificate of limited liability company domestication or upon the future effective date or time of a certificate of limited liability company domestication, the entity filing the certificate of limited liability company domestication is domesticated as a limited liability company with the effect provided in § 18-212 of this title. Upon the filing of a certificate of conversion to limited liability company or upon the future effective date or time of a certificate of conversion to limited liability company, the entity filing the certificate of conversion to limited liability company is converted to a limited liability company with the effect provided in § 18-214 of this title. Upon the filing of a certificate of revival, the limited liability company is revived with the effect provided in § 18-1109 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited liability company filing the certificate of transfer and domestic continuance shall continue to exist as a limited liability company of the State of Delaware with the effect provided in § 18-213 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 18-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 18-1105(a)(3) of this title shall be paid at the time of the filing of a certificate of formation, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited liability company, a certificate of conversion to a non-Delaware entity, a certificate of transfer, a certificate of transfer and domestic continuance, a certificate of limited liability company domestication or a certificate of revival.

(e) The Secretary of State, acting as agent, shall collect and deposit in a separate account established exclusively for that purpose, a courthouse municipality fee with respect to each filed instrument and shall thereafter monthly remit funds from such account to the treasuries of the municipalities designated in § 301 of Title 10. Said fees shall be for the purposes of defraying certain costs incurred by such municipalities in hosting the primary locations for the Delaware Courts. The fee to such municipalities shall be $20 for each instrument filed with the Secretary of State in accordance with this section. The municipality to receive the fee shall be the municipality designated in § 301 of Title 10 in the county in which the limited liability company's registered office in this State is, or is to be, located, except that a fee shall not be charged for a document filed in accordance with subchapter IX of this chapter.

(f) A fee as set forth in § 18-1105(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 18-1105(a)(5) of this title shall be paid for each page copied.

(g) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited liability company or foreign limited liability company to amend its certificate of formation, its application for registration as a foreign limited liability company, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with §§ 18-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 18-104(k) of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 8-11; 70 Del. Laws, c. 75, §§ 7-15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, §§ 1-4; 71 Del. Laws, c. 77, §§ 9-12; 73 Del. Laws, c. 83, §§ 4-10; 73 Del. Laws, c. 295, § 5; 74 Del. Laws, c. 85, §§ 2-10; 74 Del. Laws, c. 119, § 1; 75 Del. Laws, c. 317, § 5; 76 Del. Laws, c. 105, §§ 11-14; 77 Del. Laws, c. 287, §§ 6-8; 78 Del. Laws, c. 95, §§ 4, 5.;

§ 18-207 Notice.

The fact that a certificate of formation is on file in the office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of formation is a limited liability company formed under the laws of the State of Delaware and is notice of all other facts set forth therein which are required to be set forth in a certificate of formation by § 18-201(a)(1) and (2) of this title and which are permitted to be set forth in a certificate of formation by § 18-215(b) of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 5.;

§ 18-208 Restated certificate.

(a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its certificate of formation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter, and it may at the same time also further amend its certificate of formation by adopting a restated certificate of formation.

(b) If a restated certificate of formation merely restates and integrates but does not further amend the initial certificate of formation, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed as provided in § 18-206 of this title in the office of the Secretary of State. If a restated certificate restates and integrates and also further amends in any respect the certificate of formation, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by at least 1 authorized person, and filed as provided in § 18-206 of this title in the office of the Secretary of State.

(c) A restated certificate of formation shall state, either in its heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of formation with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If a restated certificate only restates and integrates and does not further amend a limited liability company's certificate of formation as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of a restated certificate of formation with the Secretary of State, or upon the future effective date or time of a restated certificate of formation as provided for therein, the initial certificate of formation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of formation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

68 Del. Laws, c. 434, § 1.;

§ 18-209 Merger and consolidation.

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-206. Filing

(a) The signed copy of the certificate of formation and of any certificates of amendment, correction, amendment of a certificate with a future effective date or time, termination of a certificate with a future effective date or time or cancellation (or of any judicial decree of amendment or cancellation), and of any certificate of merger or consolidation, any certificate of ownership and merger, any restated certificate, any corrected certificate, any certificate of conversion to limited liability company, any certificate of conversion to a non-Delaware entity, any certificate of transfer, any certificate of transfer and domestic continuance, any certificate of limited liability company domestication, and of any certificate of revival shall be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of that person's authority as a prerequisite to filing. Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature. Upon delivery of any certificate, the Secretary of State shall record the date and time of its delivery. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate of formation, the certificate of amendment, the certificate of correction, the certificate of amendment of a certificate with a future effective date or time, the certificate of termination of a certificate with a future effective date or time, the certificate of cancellation (or of any judicial decree of amendment or cancellation), the certificate of merger or consolidation, the certificate of ownership and merger, the restated certificate, the corrected certificate, the certificate of conversion to limited liability company, the certificate of conversion to a non-Delaware entity, the certificate of transfer, the certificate of transfer and domestic continuance, the certificate of limited liability company domestication or the certificate of revival has been filed in the Secretary of State's office by endorsing upon the signed certificate the word "Filed,'' and the date and time of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud. Except as provided in paragraph (a)(5) or (a)(6) of this section, such date and time of filing of a certificate shall be the date and time of delivery of the certificate;

(2) File and index the endorsed certificate;

(3) Prepare and return to the person who filed it or that person's representative a copy of the signed certificate, similarly endorsed, and shall certify such copy as a true copy of the signed certificate; and

(4) Cause to be entered such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of such certificate shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of certificates in the possession of the registered agent at the time of entry.

(5) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the date and time of filing of a certificate a date and time after its delivery. If the Secretary of State refuses to file any certificate due to an error, omission or other imperfection, the Secretary of State may hold such certificate in suspension, and in such event, upon delivery of a replacement certificate in proper form for filing and tender of the required fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the date and time of filing of such certificate the date and time that would have been the date and time of filing of the rejected certificate had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any limited liability company with a certificate held in suspension pursuant to this subsection. The Secretary of State may establish as the date and time of filing of a certificate the date and time at which information from such certificate is entered pursuant to paragraph (a)(4) of this section if such certificate is delivered on the same date and within 4 hours after such information is entered.

(6) If:

a. Together with the actual delivery of a certificate and tender of the required fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an affidavit of extraordinary condition) attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such certificate and tender such fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the date and time of filing of such certificate; or

b. Upon the actual delivery of a certificate and tender of the required fees, the Secretary of State in the Secretary of State's own discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such certificate and tender such fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition, then the Secretary of State may establish such date and time as the date and time of filing of such certificate. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition. For purposes of this subsection, an extraordinary condition means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the certificate and tender the required fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of certificates under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under this paragraph (a)(6)c., and any such determination shall be conclusive in the absence of actual fraud. If the Secretary of State establishes the date and time of filing of a certificate pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed certificate to which it relates. Such filed certificate shall be effective as of the date and time established as the date and time of filing by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the certificate shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(b) Notwithstanding any other provision of this chapter, any certificate filed under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the filing of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate or restated certificate in the office of the Secretary of State, or upon the future effective date or time of a certificate of amendment (or judicial decree thereof) or restated certificate, as provided for therein, the certificate of formation shall be amended, corrected or restated as set forth therein. Upon the filing of a certificate of cancellation (or a judicial decree thereof), or a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, or upon the future effective date or time of a certificate of cancellation (or a judicial decree thereof) or of a certificate of merger or consolidation or certificate of ownership and merger which acts as a certificate of cancellation or a certificate of transfer, or a certificate of conversion to a non-Delaware entity, as provided for therein, or as specified in § 18-104(d), (i)(4) or § 18-1108(a) of this title, the certificate of formation is canceled. Upon the filing of a certificate of limited liability company domestication or upon the future effective date or time of a certificate of limited liability company domestication, the entity filing the certificate of limited liability company domestication is domesticated as a limited liability company with the effect provided in § 18-212 of this title. Upon the filing of a certificate of conversion to limited liability company or upon the future effective date or time of a certificate of conversion to limited liability company, the entity filing the certificate of conversion to limited liability company is converted to a limited liability company with the effect provided in § 18-214 of this title. Upon the filing of a certificate of revival, the limited liability company is revived with the effect provided in § 18-1109 of this title. Upon the filing of a certificate of transfer and domestic continuance, or upon the future effective date or time of a certificate of transfer and domestic continuance, as provided for therein, the limited liability company filing the certificate of transfer and domestic continuance shall continue to exist as a limited liability company of the State of Delaware with the effect provided in § 18-213 of this title.

(c) If any certificate filed in accordance with this chapter provides for a future effective date or time and if, prior to such future effective date or time set forth in such certificate, the transaction is terminated or its terms are amended to change the future effective date or time or any other matter described in such certificate so as to make such certificate false or inaccurate in any respect, such certificate shall, prior to the future effective date or time set forth in such certificate, be terminated or amended by the filing of a certificate of termination or certificate of amendment of such certificate, executed in accordance with § 18-204 of this title, which shall identify the certificate which has been terminated or amended and shall state that the certificate has been terminated or the manner in which it has been amended. Upon the filing of a certificate of amendment of a certificate with a future effective date or time, the certificate identified in such certificate of amendment is amended. Upon the filing of a certificate of termination of a certificate with a future effective date or time, the certificate identified in such certificate of termination is terminated.

(d) A fee as set forth in § 18-1105(a)(3) of this title shall be paid at the time of the filing of a certificate of formation, a certificate of amendment, a certificate of correction, a certificate of amendment of a certificate with a future effective date or time, a certificate of termination of a certificate with a future effective date or time, a certificate of cancellation, a certificate of merger or consolidation, a certificate of ownership and merger, a restated certificate, a corrected certificate, a certificate of conversion to limited liability company, a certificate of conversion to a non-Delaware entity, a certificate of transfer, a certificate of transfer and domestic continuance, a certificate of limited liability company domestication or a certificate of revival.

(e) The Secretary of State, acting as agent, shall collect and deposit in a separate account established exclusively for that purpose, a courthouse municipality fee with respect to each filed instrument and shall thereafter monthly remit funds from such account to the treasuries of the municipalities designated in § 301 of Title 10. Said fees shall be for the purposes of defraying certain costs incurred by such municipalities in hosting the primary locations for the Delaware Courts. The fee to such municipalities shall be $20 for each instrument filed with the Secretary of State in accordance with this section. The municipality to receive the fee shall be the municipality designated in § 301 of Title 10 in the county in which the limited liability company's registered office in this State is, or is to be, located, except that a fee shall not be charged for a document filed in accordance with subchapter IX of this chapter.

(f) A fee as set forth in § 18-1105(a)(4) of this title shall be paid for a certified copy of any paper on file as provided for by this chapter, and a fee as set forth in § 18-1105(a)(5) of this title shall be paid for each page copied.

(g) Notwithstanding any other provision of this chapter, it shall not be necessary for any limited liability company or foreign limited liability company to amend its certificate of formation, its application for registration as a foreign limited liability company, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with §§ 18-104(k) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered agent or registered office shall comply with § 18-104(k) of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 8-11; 70 Del. Laws, c. 75, §§ 7-15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, §§ 1-4; 71 Del. Laws, c. 77, §§ 9-12; 73 Del. Laws, c. 83, §§ 4-10; 73 Del. Laws, c. 295, § 5; 74 Del. Laws, c. 85, §§ 2-10; 74 Del. Laws, c. 119, § 1; 75 Del. Laws, c. 317, § 5; 76 Del. Laws, c. 105, §§ 11-14; 77 Del. Laws, c. 287, §§ 6-8; 78 Del. Laws, c. 95, §§ 4, 5.;

§ 18-207 Notice.

The fact that a certificate of formation is on file in the office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of formation is a limited liability company formed under the laws of the State of Delaware and is notice of all other facts set forth therein which are required to be set forth in a certificate of formation by § 18-201(a)(1) and (2) of this title and which are permitted to be set forth in a certificate of formation by § 18-215(b) of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 5.;

§ 18-208 Restated certificate.

(a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its certificate of formation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter, and it may at the same time also further amend its certificate of formation by adopting a restated certificate of formation.

(b) If a restated certificate of formation merely restates and integrates but does not further amend the initial certificate of formation, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed as provided in § 18-206 of this title in the office of the Secretary of State. If a restated certificate restates and integrates and also further amends in any respect the certificate of formation, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by at least 1 authorized person, and filed as provided in § 18-206 of this title in the office of the Secretary of State.

(c) A restated certificate of formation shall state, either in its heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of formation with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If a restated certificate only restates and integrates and does not further amend a limited liability company's certificate of formation as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of a restated certificate of formation with the Secretary of State, or upon the future effective date or time of a restated certificate of formation as provided for therein, the initial certificate of formation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of formation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

68 Del. Laws, c. 434, § 1.;

§ 18-209 Merger and consolidation.

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-207. Notice

The fact that a certificate of formation is on file in the office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of formation is a limited liability company formed under the laws of the State of Delaware and is notice of all other facts set forth therein which are required to be set forth in a certificate of formation by § 18-201(a)(1) and (2) of this title and which are permitted to be set forth in a certificate of formation by § 18-215(b) of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 5.;

§ 18-208 Restated certificate.

(a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its certificate of formation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter, and it may at the same time also further amend its certificate of formation by adopting a restated certificate of formation.

(b) If a restated certificate of formation merely restates and integrates but does not further amend the initial certificate of formation, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed as provided in § 18-206 of this title in the office of the Secretary of State. If a restated certificate restates and integrates and also further amends in any respect the certificate of formation, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by at least 1 authorized person, and filed as provided in § 18-206 of this title in the office of the Secretary of State.

(c) A restated certificate of formation shall state, either in its heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of formation with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If a restated certificate only restates and integrates and does not further amend a limited liability company's certificate of formation as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of a restated certificate of formation with the Secretary of State, or upon the future effective date or time of a restated certificate of formation as provided for therein, the initial certificate of formation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of formation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

68 Del. Laws, c. 434, § 1.;

§ 18-209 Merger and consolidation.

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-208. Restated certificate

(a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its certificate of formation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in this subchapter, and it may at the same time also further amend its certificate of formation by adopting a restated certificate of formation.

(b) If a restated certificate of formation merely restates and integrates but does not further amend the initial certificate of formation, as theretofore amended or supplemented by any instrument that was executed and filed pursuant to any of the sections in this subchapter, it shall be specifically designated in its heading as a "Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed as provided in § 18-206 of this title in the office of the Secretary of State. If a restated certificate restates and integrates and also further amends in any respect the certificate of formation, as theretofore amended or supplemented, it shall be specifically designated in its heading as an "Amended and Restated Certificate of Formation'' together with such other words as the limited liability company may deem appropriate and shall be executed by at least 1 authorized person, and filed as provided in § 18-206 of this title in the office of the Secretary of State.

(c) A restated certificate of formation shall state, either in its heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed, and the date of filing of its original certificate of formation with the Secretary of State, and the future effective date or time (which shall be a date or time certain) of the restated certificate if it is not to be effective upon the filing of the restated certificate. A restated certificate shall also state that it was duly executed and is being filed in accordance with this section. If a restated certificate only restates and integrates and does not further amend a limited liability company's certificate of formation as theretofore amended or supplemented and there is no discrepancy between those provisions and the restated certificate, it shall state that fact as well.

(d) Upon the filing of a restated certificate of formation with the Secretary of State, or upon the future effective date or time of a restated certificate of formation as provided for therein, the initial certificate of formation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of formation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

68 Del. Laws, c. 434, § 1.;

§ 18-209 Merger and consolidation.

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-209. Merger and consolidation

(a) As used in this section and in § 18-204 of this title, "other business entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), and a foreign limited liability company, but excluding a domestic limited liability company. As used in this section and in §§ 18-210 and 18-301 of this title, "plan of merger'' means a writing approved by a domestic limited liability company, in the form of resolutions or otherwise, that states the terms and conditions of a merger under subsection (i) of this section.

(b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited liability companies may merge or consolidate with or into 1 or more domestic limited liability companies or 1 or more other business entities formed or organized under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, or any combination thereof, with such domestic limited liability company or other business entity as the agreement shall provide being the surviving or resulting domestic limited liability company or other business entity. Unless otherwise provided in the limited liability company agreement, an agreement of merger or consolidation or a plan of merger shall be approved by each domestic limited liability company which is to merger or consolidate by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting domestic limited liability company or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a domestic limited liability company or other business entity which is not the surviving or resulting limited liability company or other business entity in the merger or consolidation, may remain outstanding or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation or a plan of merger may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation or plan of merger.

(c) Except in the case of a merger under subsection (i) of this section, if a domestic limited liability company is merging or consolidating under this section, the domestic limited liability company or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by 1 or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the domestic limited liability companies and other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting domestic limited liability company or other business entity;

(4) In the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the certificate of formation of the surviving domestic limited liability company to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the agreement of merger or consolidation is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a domestic limited liability company, or a corporation, partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or statutory trust organized under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State of Delaware in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, or in the case of a merger under subsection (i) of this section in a certificate of ownership and merger, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation or a certificate of ownership and merger.

(e) A certificate of merger or consolidation or a certificate of ownership and merger shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (c)(4) of this section shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation or a plan of merger approved in accordance with subsection (b) of this section may:

(1) Effect any amendment to the limited liability company agreement; or

(2) Effect the adoption of a new limited liability company agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to a limited liability company agreement or adoption of a new limited liability company agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the limited liability company agreement relating to amendment or adoption of a new limited liability company agreement, other than a provision that by its terms applies to an amendment to the limited liability company agreement or the adoption of a new limited liability company agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including that the limited liability company agreement of any constituent limited liability company to the merger or consolidation (including a limited liability company formed for the purpose of consummating a merger or consolidation) shall be the limited liability company agreement of the surviving or resulting limited liability company.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of each of the domestic limited liability companies and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of such domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State of Delaware, in any of such domestic limited liability companies and other business entities, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said domestic limited liability companies and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

(i) In any case in which (i) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of Title 8), of which class there are outstanding shares that, absent § 267(a) of Title 8, would be entitled to vote on such merger, is owned by a domestic limited liability company, (ii) 1 or more of such corporations is a corporation of the State of Delaware, and (iii) any corporation that is not a corporation of the State of Delaware is a corporation of any other state or the District of Columbia or another jurisdiction, the laws of which do not forbid such merger, the domestic limited liability company having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations, pursuant to a plan of merger. If a domestic limited liability company is causing a merger under this subsection, the domestic limited liability company shall file a certificate of ownership and merger executed by 1 or more authorized persons on behalf of the domestic limited liability company in the office of the Secretary of State. The certificate of ownership and merger shall certify that such merger was authorized in accordance with the domestic limited liability company's limited liability company agreement and this chapter, and if the domestic limited liability company shall not own all the outstanding stock of all the corporations that are parties to the merger, shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving domestic limited liability company or corporation upon surrender of each share of the corporation or corporations not owned by the domestic limited liability company, or the cancellation of some or all of such shares. If a corporation surviving a merger under this subsection is not a corporation organized under the laws of the State of Delaware, then the terms and conditions of the merger shall obligate such corporation to agree that it may be served with process in the State of Delaware in any proceeding for enforcement of any obligation of the domestic limited liability company or any obligation of any constituent corporation of the State of Delaware, as well as for enforcement of any obligation of the surviving corporation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of Title 8, and to irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings, and to specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving corporation thereof by letter, directed to such surviving corporation at its address so specified, unless such surviving corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 12, 13; 70 Del. Laws, c. 75, §§ 16, 17; 71 Del. Laws, c. 341, §§ 3-7; 72 Del. Laws, c. 389, § 7; 73 Del. Laws, c. 83, § 11; 73 Del. Laws, c. 329, §§ 27, 28; 74 Del. Laws, c. 275, §§ 2-4; 75 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 105, §§ 15-18; 77 Del. Laws, c. 58, §§ 3-5; 77 Del. Laws, c. 287, §§ 9-16; 78 Del. Laws, c. 270, § 3; 79 Del. Laws, c. 74, § 1.;

§ 18-210 Contractual appraisal rights.

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-210. Contractual appraisal rights

A limited liability company agreement or an agreement of merger or consolidation or a plan of merger may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class or group or series of members or limited liability company interests in connection with any amendment of a limited liability company agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, any conversion of the limited liability company to another business form, any transfer to or domestication or continuance in any jurisdiction by the limited liability company, or the sale of all or substantially all of the limited liability company's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

69 Del. Laws, c. 260, § 14; 73 Del. Laws, c. 295, § 6; 76 Del. Laws, c. 105, § 19; 77 Del. Laws, c. 287, § 17.;

§ 18-211 Certificate of correction.

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-211. Certificate of correction

(a) Whenever any certificate authorized to be filed with the office of the Secretary of State under any provision of this chapter has been so filed and is an inaccurate record of the action therein referred to, or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form, and shall be executed and filed as required by this chapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date.

(b) In lieu of filing a certificate of correction, a certificate may be corrected by filing with the Secretary of State a corrected certificate which shall be executed and filed as if the corrected certificate were the certificate being corrected, and a fee equal to the fee payable to the Secretary of State if the certificate being corrected were then being filed shall be paid and collected by the Secretary of State for the use of the State of Delaware in connection with the filing of the corrected certificate. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. A certificate corrected in accordance with this section shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the certificate as corrected shall be effective from the filing date.

69 Del. Laws, c. 260, § 15; 71 Del. Laws, c. 77, § 13.;

§ 18-212 Domestication of non-United States entities.

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-212. Domestication of non-United States entities

(a) As used in this section and in § 18-204 of this title, "non-United States entity'' means a foreign limited liability company (other than one formed under the laws of a state) or a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a limited liability company in the State of Delaware by complying with subsection (g) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of limited liability company domestication that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of limited liability company domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of limited liability company domestication;

(3) The name of the limited liability company as set forth in the certificate of formation filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a limited liability company if it is not to be effective upon the filing of the certificate of limited liability company domestication and the certificate of formation;

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of limited liability company domestication; and

(6) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the filing in the office of the Secretary of State of the certificate of limited liability company domestication and the certificate of formation or upon the future effective date or time of the certificate of limited liability company domestication and the certificate of formation, the non-United States entity shall be domesticated as a limited liability company in the State of Delaware and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a limited liability company in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a limited liability company in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of limited liability company domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a limited liability company on that date.

(g) Prior to the filing of a certificate of limited liability company domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a limited liability company agreement shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic limited liability company to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such domestic limited liability company (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic limited liability company to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic limited liability company to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic limited liability company. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a limited liability company continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the limited liability company and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another domestic limited liability company or other entity, may remain outstanding or may be canceled.

70 Del. Laws, c. 360, § 6; 71 Del. Laws, c. 77, § 14; 72 Del. Laws, c. 129, § 4; 72 Del. Laws, c. 389, §§ 8, 9; 73 Del. Laws, c. 83, § 12; 74 Del. Laws, c. 275, § 5; 75 Del. Laws, c. 51, § 3; 75 Del. Laws, c. 317, §§ 7-13; 76 Del. Laws, c. 387, §§ 6, 7; 78 Del. Laws, c. 95, § 6; 79 Del. Laws, c. 74, § 2.;

§ 18-213 Transfer or continuance of domestic limited liability companies.

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-213. Transfer or continuance of domestic limited liability companies

(a) Upon compliance with this section, any limited liability company may transfer to or domesticate or continue in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a limited liability company in the State of Delaware.

(b) If the limited liability company agreement specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by the members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. If a transfer or domestication or continuance described in subsection (a) of this section shall be authorized as provided in this subsection (b), a certificate of transfer if the limited liability company's existence as a limited liability company of the State of Delaware is to cease, or a certificate of transfer and domestic continuance if the limited liability company's existence as a limited liability company in the State of Delaware is to continue, executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of transfer or the certificate of transfer and domestic continuance shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of the filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction to which the limited liability company shall be transferred or in which it shall be domesticated or continued and the name of the entity or business form formed, incorporated, created or that otherwise comes into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, such foreign jurisdiction;

(4) The future effective date or time (which shall be a date or time certain) of the transfer to or domestication or continuance in the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and domestic continuance;

(5) That the transfer or domestication or continuance of the limited liability company has been approved in accordance with this section;

(6) In the case of a certificate of transfer, (i) that the existence of the limited liability company as a limited liability company of the State of Delaware shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the limited liability company's registered agent without the written consent of the limited liability company's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has transferred or domesticated or continued out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title; and

(8) In the case of a certificate of transfer and domestic continuance, that the limited liability company will continue to exist as a limited liability company of the State of Delaware after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing in the office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication or continuance by such limited liability company out of the State of Delaware.

(d) The transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such transfer or domestication or continuance or the personal liability of any person incurred prior to such transfer or domestication or continuance, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such transfer or domestication or continuance. Unless otherwise agreed, the transfer or domestication or continuance of a limited liability company out of the State of Delaware in accordance with this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title and shall not be deemed to constitute a dissolution of such limited liability company.

(e) If a limited liability company files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the limited liability company shall continue to exist as a limited liability company of the State of Delaware, and the laws of the State of Delaware, including this chapter, shall apply to the limited liability company to the same extent as prior to such time. So long as a limited liability company continues to exist as a limited liability company of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing domestic limited liability company and the entity or business form formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the limited liability company to, or its domestication or continuance in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication or continuance of a domestic limited liability company to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such limited liability company may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity or business form in which the limited liability company will exist in such other jurisdiction as a consequence of the transfer or domestication or continuance or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another entity or business form, may remain outstanding or may be canceled.

(g) When a limited liability company has transferred or domesticated or continued out of the State of Delaware pursuant to this section, the transferred or domesticated or continued entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the limited liability company and shall constitute a continuation of the existence of such limited liability company in the form of the transferred or domesticated or continued entity or business form. When any transfer or domestication or continuance of a limited liability company out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has transferred or domesticated or continued, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the transferred or domesticated or continued entity or business form (and also in the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company) and shall be the property of such transferred or domesticated or continued entity or business form (and also of the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has transferred or domesticated or continued shall remain attached to the transferred or domesticated or continued entity or business form (and also to the limited liability company that has transferred, domesticated or continued, if and for so long as such limited liability company continues its existence as a domestic limited liability company), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated or continued entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has transferred or domesticated or continued, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the transfer or domestication or continuance out of the State of Delaware, to have been transferred to the transferred or domesticated or continued entity or business form for any purpose of the laws of the State of Delaware.

(h) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to transfer, domesticate or continue as set forth in this section.

70 Del. Laws, c. 360, § 7; 71 Del. Laws, c. 77, § 15; 71 Del. Laws, c. 341, § 8; 72 Del. Laws, c. 129, § 5; 72 Del. Laws, c. 389, § 10; 73 Del. Laws, c. 83, § 13; 74 Del. Laws, c. 85, § 11; 74 Del. Laws, c. 275, §§ 6, 7; 75 Del. Laws, c. 51, § 4; 75 Del. Laws, c. 317, §§ 14-24; 76 Del. Laws, c. 105, §§ 20, 21; 77 Del. Laws, c. 287, § 18; 78 Del. Laws, c. 270, § 4; 79 Del. Laws, c. 74, § 3.;

§ 18-214 Conversion of certain entities to a limited liability company.

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-214. Conversion of certain entities to a limited liability company

(a) As used in this section and in § 18-204 of this title, the term "other entity'' means a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) Any other entity may convert to a domestic limited liability company by complying with subsection (h) of this section and filing in the office of the Secretary of State in accordance with § 18-206 of this title:

(1) A certificate of conversion to limited liability company that has been executed in accordance with § 18-204 of this title; and

(2) A certificate of formation that complies with § 18-201 of this title and has been executed by 1 or more authorized persons in accordance with § 18-204 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 18-206(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 18-206(b) of this title.

(c) The certificate of conversion to limited liability company shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic limited liability company;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to limited liability company;

(3) The name of the limited liability company as set forth in its certificate of formation filed in accordance with subsection (b) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a limited liability company if it is not to be effective upon the filing of the certificate of conversion to limited liability company and the certificate of formation.

(d) Upon the filing in the office of the Secretary of State of the certificate of conversion to limited liability company and the certificate of formation or upon the future effective date or time of the certificate of conversion to limited liability company and the certificate of formation, the other entity shall be converted into a domestic limited liability company and the limited liability company shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 18-201 of this title, the existence of the limited liability company shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity into a domestic limited liability company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited liability company or the personal liability of any person incurred prior to such conversion.

(f) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic limited liability company to which such other entity has converted and shall be the property of such domestic limited liability company, and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the domestic limited liability company to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic limited liability company. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic limited liability company to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity. When an other entity has been converted to a limited liability company pursuant to this section, for all purposes of the laws of the State of Delaware, the limited liability company shall be deemed to be the same entity as the converting other entity and the conversion shall constitute a continuation of the existence of the converting other entity in the form of a domestic limited liability company.

(h) Prior to filing a certificate of conversion to limited liability company with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate and a limited liability company agreement shall be approved by the same authorization required to approve the conversion.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other entity which is to be converted to a domestic limited liability company may be exchanged for or converted into cash, property, or rights or securities of or interests in such domestic limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another domestic limited liability company or other entity, may remain outstanding or may be canceled.

(j) The provisions of this section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, an other entity to the State of Delaware by any other means provided for in a limited liability company agreement or other agreement or as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

70 Del. Laws, c. 360, § 8; 71 Del. Laws, c. 77, §§ 16-18; 72 Del. Laws, c. 129, §§ 6-8; 72 Del. Laws, c. 389, §§ 11-13; 73 Del. Laws, c. 329, § 29; 74 Del. Laws, c. 275, § 8; 75 Del. Laws, c. 51, § 5; 75 Del. Laws, c. 317, §§ 25, 26; 76 Del. Laws, c. 387, §§ 8, 9; 78 Del. Laws, c. 95, § 7; 78 Del. Laws, c. 270, § 5; 79 Del. Laws, c. 74, § 4.;

§ 18-215 Series of members, managers, limited liability company interests or assets.

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-215. Series of members, managers, limited liability company interests or assets

(a) A limited liability company agreement may establish or provide for the establishment of 1 or more designated series of members, managers, limited liability company interests or assets. Any such series may have separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this chapter or under other applicable law, in the event that a limited liability company agreement establishes or provides for the establishment of 1 or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the limited liability company agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the certificate of formation of the limited liability company, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the limited liability company agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. Assets associated with a series may be held directly or indirectly, including in the name of such series, in the name of the limited liability company, through a nominee or otherwise. Records maintained for a series that reasonably identify its assets, including by specific listing, category, type, quantity, computational or allocational formula or procedure (including a percentage or share of any asset or assets) or by any other method where the identity of such assets is objectively determinable, will be deemed to account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof. Notice in a certificate of formation of the limitation on liabilities of a series as referenced in this subsection shall be sufficient for all purposes of this subsection whether or not the limited liability company has established any series when such notice is included in the certificate of formation, and there shall be no requirement that any specific series of the limited liability company be referenced in such notice. The fact that a certificate of formation that contains the foregoing notice of the limitation on liabilities of a series is on file in the office of the Secretary of State shall constitute notice of such limitation on liabilities of a series.

(c) A series established in accordance with subsection (b) of this section may carry on any lawful business, purpose or activity, whether or not for profit, with the exception of the business of banking as defined in § 126 of Title 8. Unless otherwise provided in a limited liability company agreement, a series established in accordance with subsection (b) of this section shall have the power and capacity to, in its own name, contract, hold title to assets (including real, personal and intangible property), grant liens and security interests, and sue and be sued.

(d) Notwithstanding § 18-303(a) of this title, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of one or more series.

(e) A limited liability company agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or manager or class or group of members or managers, including an action to create under the provisions of the limited liability company agreement a class or group of the series of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(f) A limited liability company agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. Voting by members or managers associated with a series may be on a per capita, number, financial interest, class, group or any other basis.

(g) Unless otherwise provided in a limited liability company agreement, the management of a series shall be vested in the members associated with such series in proportion to the then current percentage or other interest of members in the profits of the series owned by all of the members associated with such series, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided, however, that if a limited liability company agreement provides for the management of the series, in whole or in part, by a manager, the management of the series, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager of the series shall also hold the offices and have the responsibilities accorded to the manager as set forth in a limited liability company agreement. A series may have more than 1 manager. Subject to § 18-602 of this title, a manager shall cease to be a manager with respect to a series as provided in a limited liability company agreement. Except as otherwise provided in a limited liability company agreement, any event under this chapter or in a limited liability company agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(h) Notwithstanding § 18-606 of this title, but subject to subsections (i) and (l) of this section, and unless otherwise provided in a limited liability company agreement, at the time a member associated with a series that has been established in accordance with subsection (b) of this section becomes entitled to receive a distribution with respect to such series, the member has the status of, and is entitled to all remedies available to, a creditor of the series, with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions with respect to a series.

(i) Notwithstanding § 18-607(a) of this title, a limited liability company may make a distribution with respect to a series that has been established in accordance with subsection (b) of this section. A limited liability company shall not make a distribution with respect to a series that has been established in accordance with subsection (b) of this section to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of such series, other than liabilities to members on account of their limited liability company interests with respect to such series and liabilities for which the recourse of creditors is limited to specified property of such series, exceed the fair value of the assets associated with such series, except that the fair value of property of the series that is subject to a liability for which the recourse of creditors is limited shall be included in the assets associated with such series only to the extent that the fair value of that property exceeds that liability. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of this subsection, and who knew at the time of the distribution that the distribution violated this subsection, shall be liable to a series for the amount of the distribution. A member who receives a distribution in violation of this subsection, and who did not know at the time of the distribution that the distribution violated this subsection, shall not be liable for the amount of the distribution. Subject to § 18-607(c) of this title, which shall apply to any distribution made with respect to a series under this subsection, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(j) Unless otherwise provided in the limited liability company agreement, a member shall cease to be associated with a series and to have the power to exercise any rights or powers of a member with respect to such series upon the assignment of all of the member's limited liability company interest with respect to such series. Except as otherwise provided in a limited liability company agreement, any event under this chapter or a limited liability company agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(k) Subject to § 18-801 of this title, except to the extent otherwise provided in the limited liability company agreement, a series may be terminated and its affairs wound up without causing the dissolution of the limited liability company. The termination of a series established in accordance with subsection (b) of this section shall not affect the limitation on liabilities of such series provided by subsection (b) of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under § 18-801 of this title or otherwise upon the first to occur of the following:

(1) At the time specified in the limited liability company agreement;

(2) Upon the happening of events specified in the limited liability company agreement;

(3) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company associated with such series or, if there is more than 1 class or group of members associated with such series, then by each class or group of members associated with such series, in either case, by members associated with such series who own more than 2/3 of the then-current percentage or other interest in the profits of the series of the limited liability company owned by all of the members associated with such series or by the members in each class or group of such series, as appropriate; or

(4) The termination of such series under subsection (m) of this section.

(l) Notwithstanding § 18-803(a) of this title, unless otherwise provided in the limited liability company agreement, a manager associated with a series who has not wrongfully terminated the series or, if none, the members associated with the series or a person approved by the members associated with the series or, if there is more than 1 class or group of members associated with the series, then by each class or group of members associated with the series, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the series owned by all of the members associated with the series or by the members in each class or group associated with the series, as appropriate, may wind up the affairs of the series; but, if the series has been established in accordance with subsection (b) of this section, the Court of Chancery, upon cause shown, may wind up the affairs of the series upon application of any member or manager associated with the series, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee. The persons winding up the affairs of a series may, in the name of the limited liability company and for and on behalf of the limited liability company and such series, take all actions with respect to the series as are permitted under § 18-803(b) of this title. The persons winding up the affairs of a series shall provide for the claims and obligations of the series and distribute the assets of the series as provided in § 18-804 of this title, which section shall apply to the winding up and distribution of assets of a series. Actions taken in accordance with this subsection shall not affect the liability of members and shall not impose liability on a liquidating trustee.

(m) On application by or for a member or manager associated with a series established in accordance with subsection (b) of this section, the Court of Chancery may decree termination of such series whenever it is not reasonably practicable to carry on the business of the series in conformity with a limited liability company agreement.

(n) If a foreign limited liability company that is registering to do business in the State of Delaware in accordance with § 18-902 of this title is governed by a limited liability company agreement that establishes or provides for the establishment of designated series of members, managers, limited liability company interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign limited liability company or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign limited liability company. In addition, the foreign limited liability company shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

70 Del. Laws, c. 360, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 19-23; 71 Del. Laws, c. 341, §§ 9, 10; 72 Del. Laws, c. 389, §§ 14-18; 74 Del. Laws, c. 85, §§ 12, 13; 74 Del. Laws, c. 275, § 9; 76 Del. Laws, c. 105, §§ 22-28; 78 Del. Laws, c. 270, § 6.;

§ 18-216 Approval of conversion of a limited liability company.

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;



§ 18-216. Approval of conversion of a limited liability company

(a) Upon compliance with this section, a domestic limited liability company may convert to a corporation, a statutory trust, a business trust, an association, a real estate investment trust, a common-law trust or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign limited liability company.

(b) If the limited liability company agreement specifies the manner of authorizing a conversion of the limited liability company, the conversion shall be authorized as specified in the limited liability company agreement. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company and does not prohibit a conversion of the limited liability company, the conversion shall be authorized in the same manner as is specified in the limited liability company agreement for authorizing a merger or consolidation that involves the limited liability company as a constituent party to the merger or consolidation. If the limited liability company agreement does not specify the manner of authorizing a conversion of the limited liability company or a merger or consolidation that involves the limited liability company as a constituent party and does not prohibit a conversion of the limited liability company, the conversion shall be authorized by the approval by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate.

(c) Unless otherwise agreed, the conversion of a domestic limited liability company to another entity or business form pursuant to this section shall not require such limited liability company to wind up its affairs under § 18-803 of this title or pay its liabilities and distribute its assets under § 18-804 of this title, and the conversion shall not constitute a dissolution of such limited liability company. When a limited liability company has converted to another entity or business form pursuant to this section, for all purposes of the laws of the State of Delaware, the other entity or business form shall be deemed to be the same entity as the converting limited liability company and the conversion shall constitute a continuation of the existence of the limited liability company in the form of such other entity or business form.

(d) In connection with a conversion of a domestic limited liability company to another entity or business form pursuant to this section, rights or securities of or interests in the domestic limited liability company which is to be converted may be exchanged for or converted into cash, property, rights or securities of or interests in the entity or business form into which the domestic limited liability company is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of or interests in another entity or business form, may remain outstanding or may be canceled.

(e) If a limited liability company shall convert in accordance with this section to another entity or business form organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to non-Delaware entity executed in accordance with § 18-204 of this title, shall be filed in the office of the Secretary of State in accordance with § 18-206 of this title. The certificate of conversion to non-Delaware entity shall state:

(1) The name of the limited liability company and, if it has been changed, the name under which its certificate of formation was originally filed;

(2) The date of filing of its original certificate of formation with the Secretary of State;

(3) The jurisdiction in which the entity or business form, to which the limited liability company shall be converted, is organized, formed or created, and the name of such entity or business form;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the limited liability company that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the limited liability company arising while it was a limited liability company of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in paragraph (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the procedures set forth in § 18-911(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subdivision and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the limited liability company that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 18-911(c) of this title.

(f) Upon the filing in the office of the Secretary of State of the certificate of conversion to non-Delaware entity or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the limited liability company has filed all documents and paid all fees required by this chapter, and thereupon the limited liability company shall cease to exist as a limited liability company of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such limited liability company out of the State of Delaware.

(g) The conversion of a limited liability company out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a limited liability company of the State of Delaware pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the limited liability company incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the limited liability company with respect to matters arising prior to such conversion.

(h) When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the limited liability company that has converted, and all property, real, personal and mixed, and all debts due to such limited liability company, as well as all other things and causes of action belonging to such limited liability company, shall remain vested in the other entity or business form to which such limited liability company has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such limited liability company shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such limited liability company shall be preserved unimpaired, and all debts, liabilities and duties of the limited liability company that has converted shall remain attached to the other entity or business form to which such limited liability company has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interests in property of the limited liability company that has converted, as well as the debts, liabilities and duties of such limited liability company, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such limited liability company has converted for any purpose of the laws of the State of Delaware.

(i) A limited liability company agreement may provide that a domestic limited liability company shall not have the power to convert as set forth in this section.

70 Del. Laws, c. 360, § 10; 72 Del. Laws, c. 129, § 9; 72 Del. Laws, c. 389, §§ 19, 20; 73 Del. Laws, c. 329, § 30; 74 Del. Laws, c. 85, § 14; 74 Del. Laws, c. 275, §§ 10, 11; 75 Del. Laws, c. 317, §§ 27-32; 76 Del. Laws, c. 105, §§ 29, 30; 77 Del. Laws, c. 287, § 19; 79 Del. Laws, c. 74, § 5.;






Subchapter III Members

§ 18-301. Admission of members

(a) In connection with the formation of a limited liability company, a person is admitted as a member of the limited liability company upon the later to occur of:

(1) The formation of the limited liability company; or

(2) The time provided in and upon compliance with the limited liability company agreement or, if the limited liability company agreement does not so provide, when the person's admission is reflected in the records of the limited liability company.

(b) After the formation of a limited liability company, a person is admitted as a member of the limited liability company:

(1) In the case of a person who is not an assignee of a limited liability company interest, including a person acquiring a limited liability company interest directly from the limited liability company and a person to be admitted as a member of the limited liability company without acquiring a limited liability company interest in the limited liability company at the time provided in and upon compliance with the limited liability company agreement or, if the limited liability company agreement does not so provide, upon the consent of all members and when the person's admission is reflected in the records of the limited liability company;

(2) In the case of an assignee of a limited liability company interest, as provided in § 18-704(a) of this title and at the time provided in and upon compliance with the limited liability company agreement or, if the limited liability company agreement does not so provide, when any such person's permitted admission is reflected in the records of the limited liability company; or

(3) In the case of a person being admitted as a member of a surviving or resulting limited liability company pursuant to a merger or consolidation approved in accordance with § 18-209(b) of this title, as provided in the limited liability company agreement of the surviving or resulting limited liability company or in the agreement of merger or consolidation or plan of merger, and in the event of any inconsistency, the terms of the agreement of merger or consolidation or plan of merger shall control; and in the case of a person being admitted as a member of a limited liability company pursuant to a merger or consolidation in which such limited liability company is not the surviving or resulting limited liability company in the merger or consolidation, as provided in the limited liability company agreement of such limited liability company.

(c) In connection with the domestication of a non-United States entity (as defined in § 18-212 of this title) as a limited liability company in the State of Delaware in accordance with § 18-212 of this title or the conversion of an other entity (as defined in § 18-214 of this title) to a domestic limited liability company in accordance with § 18-214 of this title, a person is admitted as a member of the limited liability company as provided in the limited liability company agreement.

(d) A person may be admitted to a limited liability company as a member of the limited liability company and may receive a limited liability company interest in the limited liability company without making a contribution or being obligated to make a contribution to the limited liability company. Unless otherwise provided in a limited liability company agreement, a person may be admitted to a limited liability company as a member of the limited liability company without acquiring a limited liability company interest in the limited liability company. Unless otherwise provided in a limited liability company agreement, a person may be admitted as the sole member of a limited liability company without making a contribution or being obligated to make a contribution to the limited liability company or without acquiring a limited liability company interest in the limited liability company.

(e) Unless otherwise provided in a limited liability company agreement or another agreement, a member shall have no preemptive right to subscribe to any additional issue of limited liability company interests or another interest in a limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 16-21; 70 Del. Laws, c. 75, § 18; 71 Del. Laws, c. 77, §§ 24, 25; 73 Del. Laws, c. 295, § 7; 75 Del. Laws, c. 51, §§ 6, 7; 77 Del. Laws, c. 287, § 20.;

§ 18-302 Classes and voting.

(a) A limited liability company agreement may provide for classes or groups of members having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or class or group of members, including an action to create under the provisions of the limited liability company agreement a class or group of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members shall have no voting rights.

(b) A limited liability company agreement may grant to all or certain identified members or a specified class or group of the members the right to vote separately or with all or any class or group of the members or managers, on any matter. Voting by members may be on a per capita, number, financial interest, class, group or any other basis.

(c) A limited liability company agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any members, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a limited liability company agreement, meetings of members may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on, consented to or approved by members, the members may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members entitled to vote thereon were present and voted. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on by members, the members may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a limited liability company agreement, a consent transmitted by electronic transmission by a member or by a person or persons authorized to act for a member shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a limited liability company agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the limited liability company agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 18-209(f) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). Unless otherwise provided in a limited liability company agreement, a supermajority amendment provision shall only apply to provisions of the limited liability company agreement that are expressly included in the limited liability company agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a limited liability company agreement requiring that an amendment to a provision of the limited liability company agreement be adopted by no less than the vote or consent required to take action under such latter provision.

(f) If a limited liability company agreement does not provide for the manner in which it may be amended, the limited liability company agreement may be amended with the approval of all of the members or as otherwise permitted by law, including as permitted by § 18-209(f) of this title. This subsection shall only apply to a limited liability company whose original certificate of formation was filed with the Secretary of State on or after January 1, 2012.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 11; 71 Del. Laws, c. 77, § 26; 71 Del. Laws, c. 341, § 11; 72 Del. Laws, c. 129, § 10; 72 Del. Laws, c. 389, § 21; 73 Del. Laws, c. 83, § 14; 74 Del. Laws, c. 275, § 12; 75 Del. Laws, c. 317, § 33; 77 Del. Laws, c. 58, § 6; 78 Del. Laws, c. 95, §§ 8-10.;

§ 18-303 Liability to third parties.

(a) Except as otherwise provided by this chapter, the debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the limited liability company, and no member or manager of a limited liability company shall be obligated personally for any such debt, obligation or liability of the limited liability company solely by reason of being a member or acting as a manager of the limited liability company.

(b) Notwithstanding the provisions of subsection (a) of this section, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 22.;

§ 18-304 Events of bankruptcy.

A person ceases to be a member of a limited liability company upon the happening of any of the following events:

(1) Unless otherwise provided in a limited liability company agreement, or with the written consent of all members, a member:

a. Makes an assignment for the benefit of creditors;

b. Files a voluntary petition in bankruptcy;

c. Is adjudged a bankrupt or insolvent, or has entered against the member an order for relief, in any bankruptcy or insolvency proceeding;

d. Files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

e. Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

f. Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties; or

(2) Unless otherwise provided in a limited liability company agreement, or with the written consent of all members, 120 days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, if the proceeding has not been dismissed, or if within 90 days after the appointment without the member's consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-305 Access to and confidentiality of information; records.

(a) Each member of a limited liability company has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) as may be set forth in a limited liability company agreement or otherwise established by the manager or, if there is no manager, then by the members, to obtain from the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member of the limited liability company:

(1) True and full information regarding the status of the business and financial condition of the limited liability company;

(2) Promptly after becoming available, a copy of the limited liability company's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each member and manager;

(4) A copy of any written limited liability company agreement and certificate of formation and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the limited liability company agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and which each member has agreed to contribute in the future, and the date on which each became a member; and

(6) Other information regarding the affairs of the limited liability company as is just and reasonable.

(b) Each manager shall have the right to examine all of the information described in subsection (a) of this section for a purpose reasonably related to the position of manager.

(c) The manager of a limited liability company shall have the right to keep confidential from the members, for such period of time as the manager deems reasonable, any information which the manager reasonably believes to be in the nature of trade secrets or other information the disclosure of which the manager in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its business or which the limited liability company is required by law or by agreement with a third party to keep confidential.

(d) A limited liability company may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(e) Any demand by a member under this section shall be in writing and shall state the purpose of such demand.

(f) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If the limited liability company refuses to permit a member to obtain or a manager to examine the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a limited liability company agreement but not longer than 30 business days) after the demand has been made, the demanding member or manager may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the limited liability company to permit the demanding member to obtain or manager to examine the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the limited liability company to furnish to the demanding member or manager the information described in subsection (a) of this section on the condition that the demanding member or manager first pay to the limited liability company the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a demanding member seeks to obtain or a manager seeks to examine the information described in subsection (a) of this section, the demanding member or manager shall first establish:

(1) That the demanding member or manager has complied with the provisions of this section respecting the form and manner of making demand for obtaining or examining of such information, and

(2) That the information the demanding member or manager seeks is reasonably related to the member's interest as a member or the manager's position as a manager, as the case may be.

The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining or examining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(g) The rights of a member or manager to obtain information as provided in this section may be restricted in an original limited liability company agreement or in any subsequent amendment approved or adopted by all of the members or in compliance with any applicable requirements of the limited liability company agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a member or manager to obtain information by any other means permitted under this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 12; 73 Del. Laws, c. 83, § 15; 77 Del. Laws, c. 287, §§ 21, 22.;

§ 18-306 Remedies for breach of limited liability company agreement by member.

A limited liability company agreement may provide that:

(1) A member who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a member shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 18-502(c) of this title.

68 Del. Laws, c. 434, § 1; 73 Del. Laws, c. 83, § 16.;



§ 18-302. Classes and voting

(a) A limited liability company agreement may provide for classes or groups of members having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of members having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any member or class or group of members, including an action to create under the provisions of the limited liability company agreement a class or group of limited liability company interests that was not previously outstanding. A limited liability company agreement may provide that any member or class or group of members shall have no voting rights.

(b) A limited liability company agreement may grant to all or certain identified members or a specified class or group of the members the right to vote separately or with all or any class or group of the members or managers, on any matter. Voting by members may be on a per capita, number, financial interest, class, group or any other basis.

(c) A limited liability company agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any members, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a limited liability company agreement, meetings of members may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on, consented to or approved by members, the members may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members entitled to vote thereon were present and voted. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on by members, the members may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a limited liability company agreement, a consent transmitted by electronic transmission by a member or by a person or persons authorized to act for a member shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) If a limited liability company agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the limited liability company agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by § 18-209(f) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). Unless otherwise provided in a limited liability company agreement, a supermajority amendment provision shall only apply to provisions of the limited liability company agreement that are expressly included in the limited liability company agreement. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a limited liability company agreement requiring that an amendment to a provision of the limited liability company agreement be adopted by no less than the vote or consent required to take action under such latter provision.

(f) If a limited liability company agreement does not provide for the manner in which it may be amended, the limited liability company agreement may be amended with the approval of all of the members or as otherwise permitted by law, including as permitted by § 18-209(f) of this title. This subsection shall only apply to a limited liability company whose original certificate of formation was filed with the Secretary of State on or after January 1, 2012.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 360, § 11; 71 Del. Laws, c. 77, § 26; 71 Del. Laws, c. 341, § 11; 72 Del. Laws, c. 129, § 10; 72 Del. Laws, c. 389, § 21; 73 Del. Laws, c. 83, § 14; 74 Del. Laws, c. 275, § 12; 75 Del. Laws, c. 317, § 33; 77 Del. Laws, c. 58, § 6; 78 Del. Laws, c. 95, §§ 8-10.;

§ 18-303 Liability to third parties.

(a) Except as otherwise provided by this chapter, the debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the limited liability company, and no member or manager of a limited liability company shall be obligated personally for any such debt, obligation or liability of the limited liability company solely by reason of being a member or acting as a manager of the limited liability company.

(b) Notwithstanding the provisions of subsection (a) of this section, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 22.;

§ 18-304 Events of bankruptcy.

A person ceases to be a member of a limited liability company upon the happening of any of the following events:

(1) Unless otherwise provided in a limited liability company agreement, or with the written consent of all members, a member:

a. Makes an assignment for the benefit of creditors;

b. Files a voluntary petition in bankruptcy;

c. Is adjudged a bankrupt or insolvent, or has entered against the member an order for relief, in any bankruptcy or insolvency proceeding;

d. Files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

e. Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

f. Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties; or

(2) Unless otherwise provided in a limited liability company agreement, or with the written consent of all members, 120 days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, if the proceeding has not been dismissed, or if within 90 days after the appointment without the member's consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-305 Access to and confidentiality of information; records.

(a) Each member of a limited liability company has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) as may be set forth in a limited liability company agreement or otherwise established by the manager or, if there is no manager, then by the members, to obtain from the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member of the limited liability company:

(1) True and full information regarding the status of the business and financial condition of the limited liability company;

(2) Promptly after becoming available, a copy of the limited liability company's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each member and manager;

(4) A copy of any written limited liability company agreement and certificate of formation and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the limited liability company agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and which each member has agreed to contribute in the future, and the date on which each became a member; and

(6) Other information regarding the affairs of the limited liability company as is just and reasonable.

(b) Each manager shall have the right to examine all of the information described in subsection (a) of this section for a purpose reasonably related to the position of manager.

(c) The manager of a limited liability company shall have the right to keep confidential from the members, for such period of time as the manager deems reasonable, any information which the manager reasonably believes to be in the nature of trade secrets or other information the disclosure of which the manager in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its business or which the limited liability company is required by law or by agreement with a third party to keep confidential.

(d) A limited liability company may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(e) Any demand by a member under this section shall be in writing and shall state the purpose of such demand.

(f) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If the limited liability company refuses to permit a member to obtain or a manager to examine the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a limited liability company agreement but not longer than 30 business days) after the demand has been made, the demanding member or manager may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the limited liability company to permit the demanding member to obtain or manager to examine the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the limited liability company to furnish to the demanding member or manager the information described in subsection (a) of this section on the condition that the demanding member or manager first pay to the limited liability company the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a demanding member seeks to obtain or a manager seeks to examine the information described in subsection (a) of this section, the demanding member or manager shall first establish:

(1) That the demanding member or manager has complied with the provisions of this section respecting the form and manner of making demand for obtaining or examining of such information, and

(2) That the information the demanding member or manager seeks is reasonably related to the member's interest as a member or the manager's position as a manager, as the case may be.

The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining or examining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(g) The rights of a member or manager to obtain information as provided in this section may be restricted in an original limited liability company agreement or in any subsequent amendment approved or adopted by all of the members or in compliance with any applicable requirements of the limited liability company agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a member or manager to obtain information by any other means permitted under this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 12; 73 Del. Laws, c. 83, § 15; 77 Del. Laws, c. 287, §§ 21, 22.;

§ 18-306 Remedies for breach of limited liability company agreement by member.

A limited liability company agreement may provide that:

(1) A member who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a member shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 18-502(c) of this title.

68 Del. Laws, c. 434, § 1; 73 Del. Laws, c. 83, § 16.;



§ 18-303. Liability to third parties

(a) Except as otherwise provided by this chapter, the debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the limited liability company, and no member or manager of a limited liability company shall be obligated personally for any such debt, obligation or liability of the limited liability company solely by reason of being a member or acting as a manager of the limited liability company.

(b) Notwithstanding the provisions of subsection (a) of this section, under a limited liability company agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 22.;

§ 18-304 Events of bankruptcy.

A person ceases to be a member of a limited liability company upon the happening of any of the following events:

(1) Unless otherwise provided in a limited liability company agreement, or with the written consent of all members, a member:

a. Makes an assignment for the benefit of creditors;

b. Files a voluntary petition in bankruptcy;

c. Is adjudged a bankrupt or insolvent, or has entered against the member an order for relief, in any bankruptcy or insolvency proceeding;

d. Files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

e. Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

f. Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties; or

(2) Unless otherwise provided in a limited liability company agreement, or with the written consent of all members, 120 days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, if the proceeding has not been dismissed, or if within 90 days after the appointment without the member's consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-305 Access to and confidentiality of information; records.

(a) Each member of a limited liability company has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) as may be set forth in a limited liability company agreement or otherwise established by the manager or, if there is no manager, then by the members, to obtain from the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member of the limited liability company:

(1) True and full information regarding the status of the business and financial condition of the limited liability company;

(2) Promptly after becoming available, a copy of the limited liability company's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each member and manager;

(4) A copy of any written limited liability company agreement and certificate of formation and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the limited liability company agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and which each member has agreed to contribute in the future, and the date on which each became a member; and

(6) Other information regarding the affairs of the limited liability company as is just and reasonable.

(b) Each manager shall have the right to examine all of the information described in subsection (a) of this section for a purpose reasonably related to the position of manager.

(c) The manager of a limited liability company shall have the right to keep confidential from the members, for such period of time as the manager deems reasonable, any information which the manager reasonably believes to be in the nature of trade secrets or other information the disclosure of which the manager in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its business or which the limited liability company is required by law or by agreement with a third party to keep confidential.

(d) A limited liability company may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(e) Any demand by a member under this section shall be in writing and shall state the purpose of such demand.

(f) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If the limited liability company refuses to permit a member to obtain or a manager to examine the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a limited liability company agreement but not longer than 30 business days) after the demand has been made, the demanding member or manager may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the limited liability company to permit the demanding member to obtain or manager to examine the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the limited liability company to furnish to the demanding member or manager the information described in subsection (a) of this section on the condition that the demanding member or manager first pay to the limited liability company the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a demanding member seeks to obtain or a manager seeks to examine the information described in subsection (a) of this section, the demanding member or manager shall first establish:

(1) That the demanding member or manager has complied with the provisions of this section respecting the form and manner of making demand for obtaining or examining of such information, and

(2) That the information the demanding member or manager seeks is reasonably related to the member's interest as a member or the manager's position as a manager, as the case may be.

The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining or examining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(g) The rights of a member or manager to obtain information as provided in this section may be restricted in an original limited liability company agreement or in any subsequent amendment approved or adopted by all of the members or in compliance with any applicable requirements of the limited liability company agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a member or manager to obtain information by any other means permitted under this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 12; 73 Del. Laws, c. 83, § 15; 77 Del. Laws, c. 287, §§ 21, 22.;

§ 18-306 Remedies for breach of limited liability company agreement by member.

A limited liability company agreement may provide that:

(1) A member who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a member shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 18-502(c) of this title.

68 Del. Laws, c. 434, § 1; 73 Del. Laws, c. 83, § 16.;



§ 18-304. Events of bankruptcy

A person ceases to be a member of a limited liability company upon the happening of any of the following events:

(1) Unless otherwise provided in a limited liability company agreement, or with the written consent of all members, a member:

a. Makes an assignment for the benefit of creditors;

b. Files a voluntary petition in bankruptcy;

c. Is adjudged a bankrupt or insolvent, or has entered against the member an order for relief, in any bankruptcy or insolvency proceeding;

d. Files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

e. Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

f. Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties; or

(2) Unless otherwise provided in a limited liability company agreement, or with the written consent of all members, 120 days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, if the proceeding has not been dismissed, or if within 90 days after the appointment without the member's consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-305 Access to and confidentiality of information; records.

(a) Each member of a limited liability company has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) as may be set forth in a limited liability company agreement or otherwise established by the manager or, if there is no manager, then by the members, to obtain from the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member of the limited liability company:

(1) True and full information regarding the status of the business and financial condition of the limited liability company;

(2) Promptly after becoming available, a copy of the limited liability company's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each member and manager;

(4) A copy of any written limited liability company agreement and certificate of formation and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the limited liability company agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and which each member has agreed to contribute in the future, and the date on which each became a member; and

(6) Other information regarding the affairs of the limited liability company as is just and reasonable.

(b) Each manager shall have the right to examine all of the information described in subsection (a) of this section for a purpose reasonably related to the position of manager.

(c) The manager of a limited liability company shall have the right to keep confidential from the members, for such period of time as the manager deems reasonable, any information which the manager reasonably believes to be in the nature of trade secrets or other information the disclosure of which the manager in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its business or which the limited liability company is required by law or by agreement with a third party to keep confidential.

(d) A limited liability company may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(e) Any demand by a member under this section shall be in writing and shall state the purpose of such demand.

(f) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If the limited liability company refuses to permit a member to obtain or a manager to examine the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a limited liability company agreement but not longer than 30 business days) after the demand has been made, the demanding member or manager may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the limited liability company to permit the demanding member to obtain or manager to examine the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the limited liability company to furnish to the demanding member or manager the information described in subsection (a) of this section on the condition that the demanding member or manager first pay to the limited liability company the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a demanding member seeks to obtain or a manager seeks to examine the information described in subsection (a) of this section, the demanding member or manager shall first establish:

(1) That the demanding member or manager has complied with the provisions of this section respecting the form and manner of making demand for obtaining or examining of such information, and

(2) That the information the demanding member or manager seeks is reasonably related to the member's interest as a member or the manager's position as a manager, as the case may be.

The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining or examining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(g) The rights of a member or manager to obtain information as provided in this section may be restricted in an original limited liability company agreement or in any subsequent amendment approved or adopted by all of the members or in compliance with any applicable requirements of the limited liability company agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a member or manager to obtain information by any other means permitted under this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 12; 73 Del. Laws, c. 83, § 15; 77 Del. Laws, c. 287, §§ 21, 22.;

§ 18-306 Remedies for breach of limited liability company agreement by member.

A limited liability company agreement may provide that:

(1) A member who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a member shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 18-502(c) of this title.

68 Del. Laws, c. 434, § 1; 73 Del. Laws, c. 83, § 16.;



§ 18-305. Access to and confidentiality of information; records

(a) Each member of a limited liability company has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) as may be set forth in a limited liability company agreement or otherwise established by the manager or, if there is no manager, then by the members, to obtain from the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member of the limited liability company:

(1) True and full information regarding the status of the business and financial condition of the limited liability company;

(2) Promptly after becoming available, a copy of the limited liability company's federal, state and local income tax returns for each year;

(3) A current list of the name and last known business, residence or mailing address of each member and manager;

(4) A copy of any written limited liability company agreement and certificate of formation and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the limited liability company agreement and any certificate and all amendments thereto have been executed;

(5) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and which each member has agreed to contribute in the future, and the date on which each became a member; and

(6) Other information regarding the affairs of the limited liability company as is just and reasonable.

(b) Each manager shall have the right to examine all of the information described in subsection (a) of this section for a purpose reasonably related to the position of manager.

(c) The manager of a limited liability company shall have the right to keep confidential from the members, for such period of time as the manager deems reasonable, any information which the manager reasonably believes to be in the nature of trade secrets or other information the disclosure of which the manager in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its business or which the limited liability company is required by law or by agreement with a third party to keep confidential.

(d) A limited liability company may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(e) Any demand by a member under this section shall be in writing and shall state the purpose of such demand.

(f) Any action to enforce any right arising under this section shall be brought in the Court of Chancery. If the limited liability company refuses to permit a member to obtain or a manager to examine the information described in subsection (a) of this section or does not reply to the demand that has been made within 5 business days (or such shorter or longer period of time as is provided for in a limited liability company agreement but not longer than 30 business days) after the demand has been made, the demanding member or manager may apply to the Court of Chancery for an order to compel such disclosure. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking such information is entitled to the information sought. The Court of Chancery may summarily order the limited liability company to permit the demanding member to obtain or manager to examine the information described in subsection (a) of this section and to make copies or abstracts therefrom, or the Court of Chancery may summarily order the limited liability company to furnish to the demanding member or manager the information described in subsection (a) of this section on the condition that the demanding member or manager first pay to the limited liability company the reasonable cost of obtaining and furnishing such information and on such other conditions as the Court of Chancery deems appropriate. When a demanding member seeks to obtain or a manager seeks to examine the information described in subsection (a) of this section, the demanding member or manager shall first establish:

(1) That the demanding member or manager has complied with the provisions of this section respecting the form and manner of making demand for obtaining or examining of such information, and

(2) That the information the demanding member or manager seeks is reasonably related to the member's interest as a member or the manager's position as a manager, as the case may be.

The Court of Chancery may, in its discretion, prescribe any limitations or conditions with reference to the obtaining or examining of information, or award such other or further relief as the Court of Chancery may deem just and proper. The Court of Chancery may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the State of Delaware and kept in the State of Delaware upon such terms and conditions as the order may prescribe.

(g) The rights of a member or manager to obtain information as provided in this section may be restricted in an original limited liability company agreement or in any subsequent amendment approved or adopted by all of the members or in compliance with any applicable requirements of the limited liability company agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a member or manager to obtain information by any other means permitted under this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 12; 73 Del. Laws, c. 83, § 15; 77 Del. Laws, c. 287, §§ 21, 22.;

§ 18-306 Remedies for breach of limited liability company agreement by member.

A limited liability company agreement may provide that:

(1) A member who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a member shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 18-502(c) of this title.

68 Del. Laws, c. 434, § 1; 73 Del. Laws, c. 83, § 16.;



§ 18-306. Remedies for breach of limited liability company agreement by member

A limited liability company agreement may provide that:

(1) A member who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a member shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in § 18-502(c) of this title.

68 Del. Laws, c. 434, § 1; 73 Del. Laws, c. 83, § 16.;






Subchapter IV Managers

§ 18-401. Admission of managers

A person may be named or designated as a manager of the limited liability company as provided in § 18-101(10) of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 23.;

§ 18-402 Management of limited liability company.

Unless otherwise provided in a limited liability company agreement, the management of a limited liability company shall be vested in its members in proportion to the then current percentage or other interest of members in the profits of the limited liability company owned by all of the members, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided however, that if a limited liability company agreement provides for the management, in whole or in part, of a limited liability company by a manager, the management of the limited liability company, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager shall also hold the offices and have the responsibilities accorded to the manager by or in the manner provided in a limited liability company agreement. Subject to § 18-602 of this title, a manager shall cease to be a manager as provided in a limited liability company agreement. A limited liability company may have more than 1 manager. Unless otherwise provided in a limited liability company agreement, each member and manager has the authority to bind the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 24; 70 Del. Laws, c. 75, § 19; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 12; 72 Del. Laws, c. 129, § 11.;

§ 18-403 Contributions by a manager.

A manager of a limited liability company may make contributions to the limited liability company and share in the profits and losses of, and in distributions from, the limited liability company as a member. A person who is both a manager and a member has the rights and powers, and is subject to the restrictions and liabilities, of a manager and, except as provided in a limited liability company agreement, also has the rights and powers, and is subject to the restrictions and liabilities, of a member to the extent of the manager's participation in the limited liability company as a member.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-404 Classes and voting.

(a) A limited liability company agreement may provide for classes or groups of managers having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of managers having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of managers. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any manager or class or group of managers, including an action to create under the provisions of the limited liability company agreement a class or group of limited liability company interests that was not previously outstanding.

(b) A limited liability company agreement may grant to all or certain identified managers or a specified class or group of the managers the right to vote, separately or with all or any class or group of managers or members, on any matter. Voting by managers may be on a per capita, number, financial interest, class, group or any other basis.

(c) A limited liability company agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any manager or class or group of managers, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a limited liability company agreement, meetings of managers may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on, consented to or approved by managers, the managers may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by managers having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all managers entitled to vote thereon were present and voted. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on by managers, the managers may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a limited liability company agreement, a consent transmitted by electronic transmission by a manager or by a person or persons authorized to act for a manager shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 27; 71 Del. Laws, c. 341, § 13; 72 Del. Laws, c. 389, § 22; 73 Del. Laws, c. 83, § 17; 75 Del. Laws, c. 317, § 34; 78 Del. Laws, c. 95, § 11.;

§ 18-405 Remedies for breach of limited liability company agreement by manager.

A limited liability company agreement may provide that:

(1) A manager who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a manager shall be subject to specified penalties or specified consequences.

68 Del. Laws, c. 434, § 1.;

§ 18-406 Reliance on reports and information by member or manager.

A member, manager or liquidating trustee of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports or statements presented by another manager, member or liquidating trustee, an officer or employee of the limited liability company, or committees of the limited liability company, members or managers, or by any other person as to matters the member, manager or liquidating trustees reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited liability company, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited liability company or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 51, § 8.;

§ 18-407 Delegation of rights and powers to manage.

Unless otherwise provided in the limited liability company agreement, a member or manager of a limited liability company has the power and authority to delegate to 1 or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the limited liability company agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

69 Del. Laws, c. 260, § 25; 71 Del. Laws, c. 77, § 28; 73 Del. Laws, c. 295, § 8.;



§ 18-402. Management of limited liability company

Unless otherwise provided in a limited liability company agreement, the management of a limited liability company shall be vested in its members in proportion to the then current percentage or other interest of members in the profits of the limited liability company owned by all of the members, the decision of members owning more than 50 percent of the said percentage or other interest in the profits controlling; provided however, that if a limited liability company agreement provides for the management, in whole or in part, of a limited liability company by a manager, the management of the limited liability company, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the limited liability company agreement. The manager shall also hold the offices and have the responsibilities accorded to the manager by or in the manner provided in a limited liability company agreement. Subject to § 18-602 of this title, a manager shall cease to be a manager as provided in a limited liability company agreement. A limited liability company may have more than 1 manager. Unless otherwise provided in a limited liability company agreement, each member and manager has the authority to bind the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 24; 70 Del. Laws, c. 75, § 19; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 12; 72 Del. Laws, c. 129, § 11.;

§ 18-403 Contributions by a manager.

A manager of a limited liability company may make contributions to the limited liability company and share in the profits and losses of, and in distributions from, the limited liability company as a member. A person who is both a manager and a member has the rights and powers, and is subject to the restrictions and liabilities, of a manager and, except as provided in a limited liability company agreement, also has the rights and powers, and is subject to the restrictions and liabilities, of a member to the extent of the manager's participation in the limited liability company as a member.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-404 Classes and voting.

(a) A limited liability company agreement may provide for classes or groups of managers having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of managers having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of managers. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any manager or class or group of managers, including an action to create under the provisions of the limited liability company agreement a class or group of limited liability company interests that was not previously outstanding.

(b) A limited liability company agreement may grant to all or certain identified managers or a specified class or group of the managers the right to vote, separately or with all or any class or group of managers or members, on any matter. Voting by managers may be on a per capita, number, financial interest, class, group or any other basis.

(c) A limited liability company agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any manager or class or group of managers, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a limited liability company agreement, meetings of managers may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on, consented to or approved by managers, the managers may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by managers having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all managers entitled to vote thereon were present and voted. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on by managers, the managers may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a limited liability company agreement, a consent transmitted by electronic transmission by a manager or by a person or persons authorized to act for a manager shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 27; 71 Del. Laws, c. 341, § 13; 72 Del. Laws, c. 389, § 22; 73 Del. Laws, c. 83, § 17; 75 Del. Laws, c. 317, § 34; 78 Del. Laws, c. 95, § 11.;

§ 18-405 Remedies for breach of limited liability company agreement by manager.

A limited liability company agreement may provide that:

(1) A manager who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a manager shall be subject to specified penalties or specified consequences.

68 Del. Laws, c. 434, § 1.;

§ 18-406 Reliance on reports and information by member or manager.

A member, manager or liquidating trustee of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports or statements presented by another manager, member or liquidating trustee, an officer or employee of the limited liability company, or committees of the limited liability company, members or managers, or by any other person as to matters the member, manager or liquidating trustees reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited liability company, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited liability company or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 51, § 8.;

§ 18-407 Delegation of rights and powers to manage.

Unless otherwise provided in the limited liability company agreement, a member or manager of a limited liability company has the power and authority to delegate to 1 or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the limited liability company agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

69 Del. Laws, c. 260, § 25; 71 Del. Laws, c. 77, § 28; 73 Del. Laws, c. 295, § 8.;



§ 18-403. Contributions by a manager

A manager of a limited liability company may make contributions to the limited liability company and share in the profits and losses of, and in distributions from, the limited liability company as a member. A person who is both a manager and a member has the rights and powers, and is subject to the restrictions and liabilities, of a manager and, except as provided in a limited liability company agreement, also has the rights and powers, and is subject to the restrictions and liabilities, of a member to the extent of the manager's participation in the limited liability company as a member.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-404 Classes and voting.

(a) A limited liability company agreement may provide for classes or groups of managers having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of managers having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of managers. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any manager or class or group of managers, including an action to create under the provisions of the limited liability company agreement a class or group of limited liability company interests that was not previously outstanding.

(b) A limited liability company agreement may grant to all or certain identified managers or a specified class or group of the managers the right to vote, separately or with all or any class or group of managers or members, on any matter. Voting by managers may be on a per capita, number, financial interest, class, group or any other basis.

(c) A limited liability company agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any manager or class or group of managers, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a limited liability company agreement, meetings of managers may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on, consented to or approved by managers, the managers may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by managers having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all managers entitled to vote thereon were present and voted. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on by managers, the managers may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a limited liability company agreement, a consent transmitted by electronic transmission by a manager or by a person or persons authorized to act for a manager shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 27; 71 Del. Laws, c. 341, § 13; 72 Del. Laws, c. 389, § 22; 73 Del. Laws, c. 83, § 17; 75 Del. Laws, c. 317, § 34; 78 Del. Laws, c. 95, § 11.;

§ 18-405 Remedies for breach of limited liability company agreement by manager.

A limited liability company agreement may provide that:

(1) A manager who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a manager shall be subject to specified penalties or specified consequences.

68 Del. Laws, c. 434, § 1.;

§ 18-406 Reliance on reports and information by member or manager.

A member, manager or liquidating trustee of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports or statements presented by another manager, member or liquidating trustee, an officer or employee of the limited liability company, or committees of the limited liability company, members or managers, or by any other person as to matters the member, manager or liquidating trustees reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited liability company, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited liability company or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 51, § 8.;

§ 18-407 Delegation of rights and powers to manage.

Unless otherwise provided in the limited liability company agreement, a member or manager of a limited liability company has the power and authority to delegate to 1 or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the limited liability company agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

69 Del. Laws, c. 260, § 25; 71 Del. Laws, c. 77, § 28; 73 Del. Laws, c. 295, § 8.;



§ 18-404. Classes and voting

(a) A limited liability company agreement may provide for classes or groups of managers having such relative rights, powers and duties as the limited liability company agreement may provide, and may make provision for the future creation in the manner provided in the limited liability company agreement of additional classes or groups of managers having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of managers. A limited liability company agreement may provide for the taking of an action, including the amendment of the limited liability company agreement, without the vote or approval of any manager or class or group of managers, including an action to create under the provisions of the limited liability company agreement a class or group of limited liability company interests that was not previously outstanding.

(b) A limited liability company agreement may grant to all or certain identified managers or a specified class or group of the managers the right to vote, separately or with all or any class or group of managers or members, on any matter. Voting by managers may be on a per capita, number, financial interest, class, group or any other basis.

(c) A limited liability company agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any manager or class or group of managers, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in a limited liability company agreement, meetings of managers may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on, consented to or approved by managers, the managers may take such action without a meeting, without prior notice and without a vote if consented to, in writing or by electronic transmission, by managers having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all managers entitled to vote thereon were present and voted. Unless otherwise provided in a limited liability company agreement, on any matter that is to be voted on by managers, the managers may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in a limited liability company agreement, a consent transmitted by electronic transmission by a manager or by a person or persons authorized to act for a manager shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 77, § 27; 71 Del. Laws, c. 341, § 13; 72 Del. Laws, c. 389, § 22; 73 Del. Laws, c. 83, § 17; 75 Del. Laws, c. 317, § 34; 78 Del. Laws, c. 95, § 11.;

§ 18-405 Remedies for breach of limited liability company agreement by manager.

A limited liability company agreement may provide that:

(1) A manager who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a manager shall be subject to specified penalties or specified consequences.

68 Del. Laws, c. 434, § 1.;

§ 18-406 Reliance on reports and information by member or manager.

A member, manager or liquidating trustee of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports or statements presented by another manager, member or liquidating trustee, an officer or employee of the limited liability company, or committees of the limited liability company, members or managers, or by any other person as to matters the member, manager or liquidating trustees reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited liability company, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited liability company or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 51, § 8.;

§ 18-407 Delegation of rights and powers to manage.

Unless otherwise provided in the limited liability company agreement, a member or manager of a limited liability company has the power and authority to delegate to 1 or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the limited liability company agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

69 Del. Laws, c. 260, § 25; 71 Del. Laws, c. 77, § 28; 73 Del. Laws, c. 295, § 8.;



§ 18-405. Remedies for breach of limited liability company agreement by manager

A limited liability company agreement may provide that:

(1) A manager who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(2) At the time or upon the happening of events specified in the limited liability company agreement, a manager shall be subject to specified penalties or specified consequences.

68 Del. Laws, c. 434, § 1.;

§ 18-406 Reliance on reports and information by member or manager.

A member, manager or liquidating trustee of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports or statements presented by another manager, member or liquidating trustee, an officer or employee of the limited liability company, or committees of the limited liability company, members or managers, or by any other person as to matters the member, manager or liquidating trustees reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited liability company, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited liability company or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 51, § 8.;

§ 18-407 Delegation of rights and powers to manage.

Unless otherwise provided in the limited liability company agreement, a member or manager of a limited liability company has the power and authority to delegate to 1 or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the limited liability company agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

69 Del. Laws, c. 260, § 25; 71 Del. Laws, c. 77, § 28; 73 Del. Laws, c. 295, § 8.;



§ 18-406. Reliance on reports and information by member or manager

A member, manager or liquidating trustee of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports or statements presented by another manager, member or liquidating trustee, an officer or employee of the limited liability company, or committees of the limited liability company, members or managers, or by any other person as to matters the member, manager or liquidating trustees reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited liability company, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited liability company or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 51, § 8.;

§ 18-407 Delegation of rights and powers to manage.

Unless otherwise provided in the limited liability company agreement, a member or manager of a limited liability company has the power and authority to delegate to 1 or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the limited liability company agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

69 Del. Laws, c. 260, § 25; 71 Del. Laws, c. 77, § 28; 73 Del. Laws, c. 295, § 8.;



§ 18-407. Delegation of rights and powers to manage

Unless otherwise provided in the limited liability company agreement, a member or manager of a limited liability company has the power and authority to delegate to 1 or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the limited liability company agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

69 Del. Laws, c. 260, § 25; 71 Del. Laws, c. 77, § 28; 73 Del. Laws, c. 295, § 8.;






Subchapter V Finance

§ 18-501. Form of contribution

The contribution of a member to a limited liability company may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

68 Del. Laws, c. 434, § 1.;

§ 18-502 Liability for contribution.

(a) Except as provided in a limited liability company agreement, a member is obligated to a limited liability company to perform any promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability or any other reason. If a member does not make the required contribution of property or services, the member is obligated at the option of the limited liability company to contribute cash equal to that portion of the agreed value (as stated in the records of the limited liability company) of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited liability company may have against such member under the limited liability company agreement or applicable law.

(b) Unless otherwise provided in a limited liability company agreement, the obligation of a member to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the members. Notwithstanding the compromise, a creditor of a limited liability company who extends credit, after the entering into of a limited liability company agreement or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a member to make a contribution or return. A conditional obligation of a member to make a contribution or return money or other property to a limited liability company may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by such member. Conditional obligations include contributions payable upon a discretionary call of a limited liability company prior to the time the call occurs.

(c) A limited liability company agreement may provide that the interest of any member who fails to make any contribution that the member is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting member's proportionate interest in a limited liability company, subordinating the member's limited liability company interest to that of nondefaulting members, a forced sale of that limited liability company interest, forfeiture of the defaulting member's limited liability company interest, the lending by other members of the amount necessary to meet the defaulting member's commitment, a fixing of the value of the defaulting member's limited liability company interest by appraisal or by formula and redemption or sale of the limited liability company interest at such value, or other penalty or consequence.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-503 Allocation of profits and losses.

The profits and losses of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in a limited liability company agreement. If the limited liability company agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

68 Del. Laws, c. 434, § 1.;

§ 18-504 Allocation of distributions.

Distributions of cash or other assets of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in a limited liability company agreement. If the limited liability company agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

68 Del. Laws, c. 434, § 1.;

§ 18-505 Defense of usury not available.

No obligation of a member or manager of a limited liability company to the limited liability company, or to a member or manager of the limited liability company, arising under the limited liability company agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a member or manager, shall be subject to the defense of usury, and no member or manager shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 260, § 26; 78 Del. Laws, c. 270, § 7.;



§ 18-502. Liability for contribution

(a) Except as provided in a limited liability company agreement, a member is obligated to a limited liability company to perform any promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability or any other reason. If a member does not make the required contribution of property or services, the member is obligated at the option of the limited liability company to contribute cash equal to that portion of the agreed value (as stated in the records of the limited liability company) of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited liability company may have against such member under the limited liability company agreement or applicable law.

(b) Unless otherwise provided in a limited liability company agreement, the obligation of a member to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the members. Notwithstanding the compromise, a creditor of a limited liability company who extends credit, after the entering into of a limited liability company agreement or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a member to make a contribution or return. A conditional obligation of a member to make a contribution or return money or other property to a limited liability company may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by such member. Conditional obligations include contributions payable upon a discretionary call of a limited liability company prior to the time the call occurs.

(c) A limited liability company agreement may provide that the interest of any member who fails to make any contribution that the member is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting member's proportionate interest in a limited liability company, subordinating the member's limited liability company interest to that of nondefaulting members, a forced sale of that limited liability company interest, forfeiture of the defaulting member's limited liability company interest, the lending by other members of the amount necessary to meet the defaulting member's commitment, a fixing of the value of the defaulting member's limited liability company interest by appraisal or by formula and redemption or sale of the limited liability company interest at such value, or other penalty or consequence.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-503 Allocation of profits and losses.

The profits and losses of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in a limited liability company agreement. If the limited liability company agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

68 Del. Laws, c. 434, § 1.;

§ 18-504 Allocation of distributions.

Distributions of cash or other assets of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in a limited liability company agreement. If the limited liability company agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

68 Del. Laws, c. 434, § 1.;

§ 18-505 Defense of usury not available.

No obligation of a member or manager of a limited liability company to the limited liability company, or to a member or manager of the limited liability company, arising under the limited liability company agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a member or manager, shall be subject to the defense of usury, and no member or manager shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 260, § 26; 78 Del. Laws, c. 270, § 7.;



§ 18-503. Allocation of profits and losses

The profits and losses of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in a limited liability company agreement. If the limited liability company agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

68 Del. Laws, c. 434, § 1.;

§ 18-504 Allocation of distributions.

Distributions of cash or other assets of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in a limited liability company agreement. If the limited liability company agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

68 Del. Laws, c. 434, § 1.;

§ 18-505 Defense of usury not available.

No obligation of a member or manager of a limited liability company to the limited liability company, or to a member or manager of the limited liability company, arising under the limited liability company agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a member or manager, shall be subject to the defense of usury, and no member or manager shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 260, § 26; 78 Del. Laws, c. 270, § 7.;



§ 18-504. Allocation of distributions

Distributions of cash or other assets of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in a limited liability company agreement. If the limited liability company agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

68 Del. Laws, c. 434, § 1.;

§ 18-505 Defense of usury not available.

No obligation of a member or manager of a limited liability company to the limited liability company, or to a member or manager of the limited liability company, arising under the limited liability company agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a member or manager, shall be subject to the defense of usury, and no member or manager shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 260, § 26; 78 Del. Laws, c. 270, § 7.;



§ 18-505. Defense of usury not available

No obligation of a member or manager of a limited liability company to the limited liability company, or to a member or manager of the limited liability company, arising under the limited liability company agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a member or manager, shall be subject to the defense of usury, and no member or manager shall interpose the defense of usury with respect to any such obligation in any action.

69 Del. Laws, c. 260, § 26; 78 Del. Laws, c. 270, § 7.;






Subchapter VI Distributions and Resignation

§ 18-601. Interim distributions

Except as provided in this subchapter, to the extent and at the times or upon the happening of the events specified in a limited liability company agreement, a member is entitled to receive from a limited liability company distributions before the member's resignation from the limited liability company and before the dissolution and winding up thereof.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-602 Resignation of manager.

A manager may resign as a manager of a limited liability company at the time or upon the happening of events specified in a limited liability company agreement and in accordance with the limited liability company agreement. A limited liability company agreement may provide that a manager shall not have the right to resign as a manager of a limited liability company. Notwithstanding that a limited liability company agreement provides that a manager does not have the right to resign as a manager of a limited liability company, a manager may resign as a manager of a limited liability company at any time by giving written notice to the members and other managers. If the resignation of a manager violates a limited liability company agreement, in addition to any remedies otherwise available under applicable law, a limited liability company may recover from the resigning manager damages for breach of the limited liability company agreement and offset the damages against the amount otherwise distributable to the resigning manager.

68 Del. Laws, c. 434, § 1.;

§ 18-603 Resignation of member.

A member may resign from a limited liability company only at the time or upon the happening of events specified in a limited liability company agreement and in accordance with the limited liability company agreement. Notwithstanding anything to the contrary under applicable law, unless a limited liability company agreement provides otherwise, a member may not resign from a limited liability company prior to the dissolution and winding up of the limited liability company. Notwithstanding anything to the contrary under applicable law, a limited liability company agreement may provide that a limited liability company interest may not be assigned prior to the dissolution and winding up of the limited liability company.

Unless otherwise provided in a limited liability company agreement, a limited liability company whose original certificate of formation was filed with the Secretary of State and effective on or prior to July 31, 1996, shall continue to be governed by this section as in effect on July 31, 1996, and shall not be governed by this section.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 27; 70 Del. Laws, c. 360, § 13.;

§ 18-604 Distribution upon resignation.

Except as provided in this subchapter, upon resignation any resigning member is entitled to receive any distribution to which such member is entitled under a limited liability company agreement and, if not otherwise provided in a limited liability company agreement, such member is entitled to receive, within a reasonable time after resignation, the fair value of such member's limited liability company interest as of the date of resignation based upon such member's right to share in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 341, § 14; 72 Del. Laws, c. 129, § 12.;

§ 18-605 Distribution in kind.

Except as provided in a limited liability company agreement, a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in a limited liability company agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company. Except as provided in the limited liability company agreement, a member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 28; 70 Del. Laws, c. 186, § 1.;

§ 18-606 Right to distribution.

Subject to §§ 18-607 and 18-804 of this title, and unless otherwise provided in a limited liability company agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of a limited liability company with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited liability company.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-607 Limitations on distribution.

(a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 29; 72 Del. Laws, c. 389, § 23.;



§ 18-602. Resignation of manager

A manager may resign as a manager of a limited liability company at the time or upon the happening of events specified in a limited liability company agreement and in accordance with the limited liability company agreement. A limited liability company agreement may provide that a manager shall not have the right to resign as a manager of a limited liability company. Notwithstanding that a limited liability company agreement provides that a manager does not have the right to resign as a manager of a limited liability company, a manager may resign as a manager of a limited liability company at any time by giving written notice to the members and other managers. If the resignation of a manager violates a limited liability company agreement, in addition to any remedies otherwise available under applicable law, a limited liability company may recover from the resigning manager damages for breach of the limited liability company agreement and offset the damages against the amount otherwise distributable to the resigning manager.

68 Del. Laws, c. 434, § 1.;

§ 18-603 Resignation of member.

A member may resign from a limited liability company only at the time or upon the happening of events specified in a limited liability company agreement and in accordance with the limited liability company agreement. Notwithstanding anything to the contrary under applicable law, unless a limited liability company agreement provides otherwise, a member may not resign from a limited liability company prior to the dissolution and winding up of the limited liability company. Notwithstanding anything to the contrary under applicable law, a limited liability company agreement may provide that a limited liability company interest may not be assigned prior to the dissolution and winding up of the limited liability company.

Unless otherwise provided in a limited liability company agreement, a limited liability company whose original certificate of formation was filed with the Secretary of State and effective on or prior to July 31, 1996, shall continue to be governed by this section as in effect on July 31, 1996, and shall not be governed by this section.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 27; 70 Del. Laws, c. 360, § 13.;

§ 18-604 Distribution upon resignation.

Except as provided in this subchapter, upon resignation any resigning member is entitled to receive any distribution to which such member is entitled under a limited liability company agreement and, if not otherwise provided in a limited liability company agreement, such member is entitled to receive, within a reasonable time after resignation, the fair value of such member's limited liability company interest as of the date of resignation based upon such member's right to share in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 341, § 14; 72 Del. Laws, c. 129, § 12.;

§ 18-605 Distribution in kind.

Except as provided in a limited liability company agreement, a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in a limited liability company agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company. Except as provided in the limited liability company agreement, a member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 28; 70 Del. Laws, c. 186, § 1.;

§ 18-606 Right to distribution.

Subject to §§ 18-607 and 18-804 of this title, and unless otherwise provided in a limited liability company agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of a limited liability company with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited liability company.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-607 Limitations on distribution.

(a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 29; 72 Del. Laws, c. 389, § 23.;



§ 18-603. Resignation of member

A member may resign from a limited liability company only at the time or upon the happening of events specified in a limited liability company agreement and in accordance with the limited liability company agreement. Notwithstanding anything to the contrary under applicable law, unless a limited liability company agreement provides otherwise, a member may not resign from a limited liability company prior to the dissolution and winding up of the limited liability company. Notwithstanding anything to the contrary under applicable law, a limited liability company agreement may provide that a limited liability company interest may not be assigned prior to the dissolution and winding up of the limited liability company.

Unless otherwise provided in a limited liability company agreement, a limited liability company whose original certificate of formation was filed with the Secretary of State and effective on or prior to July 31, 1996, shall continue to be governed by this section as in effect on July 31, 1996, and shall not be governed by this section.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 27; 70 Del. Laws, c. 360, § 13.;

§ 18-604 Distribution upon resignation.

Except as provided in this subchapter, upon resignation any resigning member is entitled to receive any distribution to which such member is entitled under a limited liability company agreement and, if not otherwise provided in a limited liability company agreement, such member is entitled to receive, within a reasonable time after resignation, the fair value of such member's limited liability company interest as of the date of resignation based upon such member's right to share in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 341, § 14; 72 Del. Laws, c. 129, § 12.;

§ 18-605 Distribution in kind.

Except as provided in a limited liability company agreement, a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in a limited liability company agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company. Except as provided in the limited liability company agreement, a member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 28; 70 Del. Laws, c. 186, § 1.;

§ 18-606 Right to distribution.

Subject to §§ 18-607 and 18-804 of this title, and unless otherwise provided in a limited liability company agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of a limited liability company with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited liability company.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-607 Limitations on distribution.

(a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 29; 72 Del. Laws, c. 389, § 23.;



§ 18-604. Distribution upon resignation

Except as provided in this subchapter, upon resignation any resigning member is entitled to receive any distribution to which such member is entitled under a limited liability company agreement and, if not otherwise provided in a limited liability company agreement, such member is entitled to receive, within a reasonable time after resignation, the fair value of such member's limited liability company interest as of the date of resignation based upon such member's right to share in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 341, § 14; 72 Del. Laws, c. 129, § 12.;

§ 18-605 Distribution in kind.

Except as provided in a limited liability company agreement, a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in a limited liability company agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company. Except as provided in the limited liability company agreement, a member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 28; 70 Del. Laws, c. 186, § 1.;

§ 18-606 Right to distribution.

Subject to §§ 18-607 and 18-804 of this title, and unless otherwise provided in a limited liability company agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of a limited liability company with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited liability company.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-607 Limitations on distribution.

(a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 29; 72 Del. Laws, c. 389, § 23.;



§ 18-605. Distribution in kind

Except as provided in a limited liability company agreement, a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in a limited liability company agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company. Except as provided in the limited liability company agreement, a member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 28; 70 Del. Laws, c. 186, § 1.;

§ 18-606 Right to distribution.

Subject to §§ 18-607 and 18-804 of this title, and unless otherwise provided in a limited liability company agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of a limited liability company with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited liability company.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-607 Limitations on distribution.

(a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 29; 72 Del. Laws, c. 389, § 23.;



§ 18-606. Right to distribution

Subject to §§ 18-607 and 18-804 of this title, and unless otherwise provided in a limited liability company agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of a limited liability company with respect to the distribution. A limited liability company agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited liability company.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-607 Limitations on distribution.

(a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 29; 72 Del. Laws, c. 389, § 23.;



§ 18-607. Limitations on distribution

(a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (a), the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (c) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 29; 72 Del. Laws, c. 389, § 23.;






Subchapter VII Assignment of Limited Liability Company Interests

§ 18-701. Nature of limited liability company interest

A limited liability company interest is personal property. A member has no interest in specific limited liability company property.

68 Del. Laws, c. 434, § 1.;

§ 18-702 Assignment of limited liability company interest.

(a) A limited liability company interest is assignable in whole or in part except as provided in a limited liability company agreement. The assignee of a member's limited liability company interest shall have no right to participate in the management of the business and affairs of a limited liability company except as provided in a limited liability company agreement or, unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of all of the members of the limited liability company.

(b) Unless otherwise provided in a limited liability company agreement:

(1) An assignment of a limited liability company interest does not entitle the assignee to become or to exercise any rights or powers of a member;

(2) An assignment of a limited liability company interest entitles the assignee to share in such profits and losses, to receive such distribution or distributions, and to receive such allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and

(3) A member ceases to be a member and to have the power to exercise any rights or powers of a member upon assignment of all of the member's limited liability company interest. Unless otherwise provided in a limited liability company agreement, the pledge of, or granting of a security interest, lien or other encumbrance in or against, any or all of the limited liability company interest of a member shall not cause the member to cease to be a member or to have the power to exercise any rights or powers of a member.

(c) Unless otherwise provided in a limited liability company agreement, a member's interest in a limited liability company may be evidenced by a certificate of limited liability company interest issued by the limited liability company. A limited liability company agreement may provide for the assignment or transfer of any limited liability company interest represented by such a certificate and make other provisions with respect to such certificates. A limited liability company shall not have the power to issue a certificate of limited liability company interest in bearer form.

(d) Unless otherwise provided in a limited liability company agreement and except to the extent assumed by agreement, until an assignee of a limited liability company interest becomes a member, the assignee shall have no liability as a member solely as a result of the assignment.

(e) Unless otherwise provided in the limited liability company agreement, a limited liability company may acquire, by purchase, redemption or otherwise, any limited liability company interest or other interest of a member or manager in the limited liability company. Unless otherwise provided in the limited liability company agreement, any such interest so acquired by the limited liability company shall be deemed canceled.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 30, 31; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 14; 73 Del. Laws, c. 83, § 18; 76 Del. Laws, c. 105, § 31; 77 Del. Laws, c. 287, § 23.;

§ 18-703 Member's limited liability company interest subject to charging order.

(a) On application by a judgment creditor of a member or of a member's assignee, a court having jurisdiction may charge the limited liability company interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such limited liability company interest.

(b) A charging order constitutes a lien on the judgment debtor's limited liability company interest.

(c) This chapter does not deprive a member or member's assignee of a right under exemption laws with respect to the judgment debtor's limited liability company interest.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a member or a member's assignee may satisfy a judgment out of the judgment debtor's limited liability company interest and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor, whether the limited liability company has 1 member or more than 1 member.

(e) No creditor of a member or of a member's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited liability company.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 389, § 24; 75 Del. Laws, c. 51, §§ 9-15; 79 Del. Laws, c. 74, § 6.;

§ 18-704 Right of assignee to become member.

(a) An assignee of a limited liability company interest may become a member:

(1) As provided in the limited liability company agreement; or

(2) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of all of the members of the limited liability company.

(b) An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under a limited liability company agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in a limited liability company agreement, an assignee who becomes a member is liable for the obligations of the assignor to make contributions as provided in § 18-502 of this title, but shall not be liable for the obligations of the assignor under subchapter VI of this chapter. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in § 18-502 of this title, unknown to the assignee at the time the assignee became a member and which could not be ascertained from a limited liability company agreement.

(c) Whether or not an assignee of a limited liability company interest becomes a member, the assignor is not released from liability to a limited liability company under subchapters V and VI of this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 24.;

§ 18-705 Powers of estate of deceased or incompetent member.

If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's personal representative may exercise all of the member's rights for the purpose of settling the member's estate or administering the member's property, including any power under a limited liability company agreement of an assignee to become a member. If a member is a corporation, trust or other entity and is dissolved or terminated, the powers of that member may be exercised by its personal representative.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 29.;



§ 18-702. Assignment of limited liability company interest

(a) A limited liability company interest is assignable in whole or in part except as provided in a limited liability company agreement. The assignee of a member's limited liability company interest shall have no right to participate in the management of the business and affairs of a limited liability company except as provided in a limited liability company agreement or, unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of all of the members of the limited liability company.

(b) Unless otherwise provided in a limited liability company agreement:

(1) An assignment of a limited liability company interest does not entitle the assignee to become or to exercise any rights or powers of a member;

(2) An assignment of a limited liability company interest entitles the assignee to share in such profits and losses, to receive such distribution or distributions, and to receive such allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and

(3) A member ceases to be a member and to have the power to exercise any rights or powers of a member upon assignment of all of the member's limited liability company interest. Unless otherwise provided in a limited liability company agreement, the pledge of, or granting of a security interest, lien or other encumbrance in or against, any or all of the limited liability company interest of a member shall not cause the member to cease to be a member or to have the power to exercise any rights or powers of a member.

(c) Unless otherwise provided in a limited liability company agreement, a member's interest in a limited liability company may be evidenced by a certificate of limited liability company interest issued by the limited liability company. A limited liability company agreement may provide for the assignment or transfer of any limited liability company interest represented by such a certificate and make other provisions with respect to such certificates. A limited liability company shall not have the power to issue a certificate of limited liability company interest in bearer form.

(d) Unless otherwise provided in a limited liability company agreement and except to the extent assumed by agreement, until an assignee of a limited liability company interest becomes a member, the assignee shall have no liability as a member solely as a result of the assignment.

(e) Unless otherwise provided in the limited liability company agreement, a limited liability company may acquire, by purchase, redemption or otherwise, any limited liability company interest or other interest of a member or manager in the limited liability company. Unless otherwise provided in the limited liability company agreement, any such interest so acquired by the limited liability company shall be deemed canceled.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 30, 31; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 14; 73 Del. Laws, c. 83, § 18; 76 Del. Laws, c. 105, § 31; 77 Del. Laws, c. 287, § 23.;

§ 18-703 Member's limited liability company interest subject to charging order.

(a) On application by a judgment creditor of a member or of a member's assignee, a court having jurisdiction may charge the limited liability company interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such limited liability company interest.

(b) A charging order constitutes a lien on the judgment debtor's limited liability company interest.

(c) This chapter does not deprive a member or member's assignee of a right under exemption laws with respect to the judgment debtor's limited liability company interest.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a member or a member's assignee may satisfy a judgment out of the judgment debtor's limited liability company interest and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor, whether the limited liability company has 1 member or more than 1 member.

(e) No creditor of a member or of a member's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited liability company.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 389, § 24; 75 Del. Laws, c. 51, §§ 9-15; 79 Del. Laws, c. 74, § 6.;

§ 18-704 Right of assignee to become member.

(a) An assignee of a limited liability company interest may become a member:

(1) As provided in the limited liability company agreement; or

(2) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of all of the members of the limited liability company.

(b) An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under a limited liability company agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in a limited liability company agreement, an assignee who becomes a member is liable for the obligations of the assignor to make contributions as provided in § 18-502 of this title, but shall not be liable for the obligations of the assignor under subchapter VI of this chapter. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in § 18-502 of this title, unknown to the assignee at the time the assignee became a member and which could not be ascertained from a limited liability company agreement.

(c) Whether or not an assignee of a limited liability company interest becomes a member, the assignor is not released from liability to a limited liability company under subchapters V and VI of this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 24.;

§ 18-705 Powers of estate of deceased or incompetent member.

If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's personal representative may exercise all of the member's rights for the purpose of settling the member's estate or administering the member's property, including any power under a limited liability company agreement of an assignee to become a member. If a member is a corporation, trust or other entity and is dissolved or terminated, the powers of that member may be exercised by its personal representative.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 29.;



§ 18-703. Member's limited liability company interest subject to charging order

(a) On application by a judgment creditor of a member or of a member's assignee, a court having jurisdiction may charge the limited liability company interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such limited liability company interest.

(b) A charging order constitutes a lien on the judgment debtor's limited liability company interest.

(c) This chapter does not deprive a member or member's assignee of a right under exemption laws with respect to the judgment debtor's limited liability company interest.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a member or a member's assignee may satisfy a judgment out of the judgment debtor's limited liability company interest and attachment, garnishment, foreclosure or other legal or equitable remedies are not available to the judgment creditor, whether the limited liability company has 1 member or more than 1 member.

(e) No creditor of a member or of a member's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited liability company.

(f) The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such charging order.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 389, § 24; 75 Del. Laws, c. 51, §§ 9-15; 79 Del. Laws, c. 74, § 6.;

§ 18-704 Right of assignee to become member.

(a) An assignee of a limited liability company interest may become a member:

(1) As provided in the limited liability company agreement; or

(2) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of all of the members of the limited liability company.

(b) An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under a limited liability company agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in a limited liability company agreement, an assignee who becomes a member is liable for the obligations of the assignor to make contributions as provided in § 18-502 of this title, but shall not be liable for the obligations of the assignor under subchapter VI of this chapter. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in § 18-502 of this title, unknown to the assignee at the time the assignee became a member and which could not be ascertained from a limited liability company agreement.

(c) Whether or not an assignee of a limited liability company interest becomes a member, the assignor is not released from liability to a limited liability company under subchapters V and VI of this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 24.;

§ 18-705 Powers of estate of deceased or incompetent member.

If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's personal representative may exercise all of the member's rights for the purpose of settling the member's estate or administering the member's property, including any power under a limited liability company agreement of an assignee to become a member. If a member is a corporation, trust or other entity and is dissolved or terminated, the powers of that member may be exercised by its personal representative.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 29.;



§ 18-704. Right of assignee to become member

(a) An assignee of a limited liability company interest may become a member:

(1) As provided in the limited liability company agreement; or

(2) Unless otherwise provided in the limited liability company agreement, upon the affirmative vote or written consent of all of the members of the limited liability company.

(b) An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under a limited liability company agreement and this chapter. Notwithstanding the foregoing, unless otherwise provided in a limited liability company agreement, an assignee who becomes a member is liable for the obligations of the assignor to make contributions as provided in § 18-502 of this title, but shall not be liable for the obligations of the assignor under subchapter VI of this chapter. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in § 18-502 of this title, unknown to the assignee at the time the assignee became a member and which could not be ascertained from a limited liability company agreement.

(c) Whether or not an assignee of a limited liability company interest becomes a member, the assignor is not released from liability to a limited liability company under subchapters V and VI of this chapter.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 24.;

§ 18-705 Powers of estate of deceased or incompetent member.

If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's personal representative may exercise all of the member's rights for the purpose of settling the member's estate or administering the member's property, including any power under a limited liability company agreement of an assignee to become a member. If a member is a corporation, trust or other entity and is dissolved or terminated, the powers of that member may be exercised by its personal representative.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 29.;



§ 18-705. Powers of estate of deceased or incompetent member

If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's personal representative may exercise all of the member's rights for the purpose of settling the member's estate or administering the member's property, including any power under a limited liability company agreement of an assignee to become a member. If a member is a corporation, trust or other entity and is dissolved or terminated, the powers of that member may be exercised by its personal representative.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 29.;






Subchapter VIII Dissolution

§ 18-801. Dissolution

(a) A limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) At the time specified in a limited liability company agreement, but if no such time is set forth in the limited liability company agreement, then the limited liability company shall have a perpetual existence;

(2) Upon the happening of events specified in a limited liability company agreement;

(3) Unless otherwise provided in a limited liability company agreement, upon the affirmative vote or written consent of the members of the limited liability company or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 2/3 of the then-current percentage or other interest in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate;

(4) At any time there are no members; provided, that the limited liability company is not dissolved and is not required to be wound up if:

a. Unless otherwise provided in a limited liability company agreement, within 90 days or such other period as is provided for in the limited liability company agreement after the occurrence of the event that terminated the continued membership of the last remaining member, the personal representative of the last remaining member agrees in writing to continue the limited liability company and to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member; provided, that a limited liability company agreement may provide that the personal representative of the last remaining member shall be obligated to agree in writing to continue the limited liability company and to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, or

b. A member is admitted to the limited liability company in the manner provided for in the limited liability company agreement, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, within 90 days or such other period as is provided for in the limited liability company agreement after the occurrence of the event that terminated the continued membership of the last remaining member, pursuant to a provision of the limited liability company agreement that specifically provides for the admission of a member to the limited liability company after there is no longer a remaining member of the limited liability company.

(5) The entry of a decree of judicial dissolution under § 18-802 of this title.

(b) Unless otherwise provided in a limited liability company agreement, the death, retirement, resignation, expulsion, bankruptcy or dissolution of any member or the occurrence of any other event that terminates the continued membership of any member shall not cause the limited liability company to be dissolved or its affairs to be wound up, and upon the occurrence of any such event, the limited liability company shall be continued without dissolution.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 32; 70 Del. Laws, c. 75, § 20; 70 Del. Laws, c. 360, § 15; 71 Del. Laws, c. 77, § 30; 72 Del. Laws, c. 129, §§ 13-15.;

§ 18-802 Judicial dissolution.

On application by or for a member or manager the Court of Chancery may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with a limited liability company agreement.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 21.;

§ 18-803 Winding up.

(a) Unless otherwise provided in a limited liability company agreement, a manager who has not wrongfully dissolved a limited liability company or, if none, the members or a person approved by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate, may wind up the limited liability company's affairs; but the Court of Chancery, upon cause shown, may wind up the limited liability company's affairs upon application of any member or manager, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited liability company and until the filing of a certificate of cancellation as provided in § 18-203 of this title, the persons winding up the limited liability company's affairs may, in the name of, and for and on behalf of, the limited liability company, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited liability company's business, dispose of and convey the limited liability company's property, discharge or make reasonable provision for the limited liability company's liabilities, and distribute to the members any remaining assets of the limited liability company, all without affecting the liability of members and managers and without imposing liability on a liquidating trustee.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 31; 78 Del. Laws, c. 270, § 8.;

§ 18-804 Distribution of assets.

(a) Upon the winding up of a limited liability company, the assets shall be distributed as follows:

(1) To creditors, including members and managers who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited liability company (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to members and former members under § 18-601 or § 18-604 of this title;

(2) Unless otherwise provided in a limited liability company agreement, to members and former members in satisfaction of liabilities for distributions under § 18-601 or § 18-604 of this title; and

(3) Unless otherwise provided in a limited liability company agreement, to members first for the return of their contributions and second respecting their limited liability company interests, in the proportions in which the members share in distributions.

(b) A limited liability company which has dissolved:

(1) Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability company;

(2) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability company which is the subject of a pending action, suit or proceeding to which the limited liability company is a party; and

(3) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability company or that have not arisen but that, based on facts known to the limited liability company, are likely to arise or to become known to the limited liability company within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the limited liability company agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability company's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability company by reason of such person's actions in winding up the limited liability company.

(c) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited liability company for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (d) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a member who receives a distribution from a limited liability company to which this section applies shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

(e) Section 18-607 of this title shall not apply to a distribution to which this section applies.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 33; 71 Del. Laws, c. 341, § 15; 72 Del. Laws, c. 389, § 25.;

§ 18-805 Trustees or receivers for limited liability companies; appointment; powers; duties.

When the certificate of formation of any limited liability company formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 18-203 of this title, the Court of Chancery, on application of any creditor, member or manager of the limited liability company, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the managers of the limited liability company to be trustees, or appoint 1 or more persons to be receivers, of and for the limited liability company, to take charge of the limited liability company's property, and to collect the debts and property due and belonging to the limited liability company, with the power to prosecute and defend, in the name of the limited liability company, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited liability company, if in being, that may be necessary for the final settlement of the unfinished business of the limited liability company. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 85, § 15.;

§ 18-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 18-801(a)(1), (2), (3) or (4) of this title, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of all remaining members of the limited liability company or the personal representative of the last remaining member of the limited liability company if there is no remaining member (and any other person whose approval is required under the limited liability company agreement to revoke a dissolution pursuant to this section); provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each member and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the limited liability company. If there is no remaining member of the limited liability company and the personal representative of the last remaining member votes in favor of or consents to the continuation of the limited liability company, such personal representative shall be required to agree in writing to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member.

75 Del. Laws, c. 51, § 16.;



§ 18-802. Judicial dissolution

On application by or for a member or manager the Court of Chancery may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with a limited liability company agreement.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 21.;

§ 18-803 Winding up.

(a) Unless otherwise provided in a limited liability company agreement, a manager who has not wrongfully dissolved a limited liability company or, if none, the members or a person approved by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate, may wind up the limited liability company's affairs; but the Court of Chancery, upon cause shown, may wind up the limited liability company's affairs upon application of any member or manager, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited liability company and until the filing of a certificate of cancellation as provided in § 18-203 of this title, the persons winding up the limited liability company's affairs may, in the name of, and for and on behalf of, the limited liability company, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited liability company's business, dispose of and convey the limited liability company's property, discharge or make reasonable provision for the limited liability company's liabilities, and distribute to the members any remaining assets of the limited liability company, all without affecting the liability of members and managers and without imposing liability on a liquidating trustee.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 31; 78 Del. Laws, c. 270, § 8.;

§ 18-804 Distribution of assets.

(a) Upon the winding up of a limited liability company, the assets shall be distributed as follows:

(1) To creditors, including members and managers who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited liability company (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to members and former members under § 18-601 or § 18-604 of this title;

(2) Unless otherwise provided in a limited liability company agreement, to members and former members in satisfaction of liabilities for distributions under § 18-601 or § 18-604 of this title; and

(3) Unless otherwise provided in a limited liability company agreement, to members first for the return of their contributions and second respecting their limited liability company interests, in the proportions in which the members share in distributions.

(b) A limited liability company which has dissolved:

(1) Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability company;

(2) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability company which is the subject of a pending action, suit or proceeding to which the limited liability company is a party; and

(3) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability company or that have not arisen but that, based on facts known to the limited liability company, are likely to arise or to become known to the limited liability company within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the limited liability company agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability company's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability company by reason of such person's actions in winding up the limited liability company.

(c) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited liability company for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (d) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a member who receives a distribution from a limited liability company to which this section applies shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

(e) Section 18-607 of this title shall not apply to a distribution to which this section applies.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 33; 71 Del. Laws, c. 341, § 15; 72 Del. Laws, c. 389, § 25.;

§ 18-805 Trustees or receivers for limited liability companies; appointment; powers; duties.

When the certificate of formation of any limited liability company formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 18-203 of this title, the Court of Chancery, on application of any creditor, member or manager of the limited liability company, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the managers of the limited liability company to be trustees, or appoint 1 or more persons to be receivers, of and for the limited liability company, to take charge of the limited liability company's property, and to collect the debts and property due and belonging to the limited liability company, with the power to prosecute and defend, in the name of the limited liability company, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited liability company, if in being, that may be necessary for the final settlement of the unfinished business of the limited liability company. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 85, § 15.;

§ 18-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 18-801(a)(1), (2), (3) or (4) of this title, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of all remaining members of the limited liability company or the personal representative of the last remaining member of the limited liability company if there is no remaining member (and any other person whose approval is required under the limited liability company agreement to revoke a dissolution pursuant to this section); provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each member and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the limited liability company. If there is no remaining member of the limited liability company and the personal representative of the last remaining member votes in favor of or consents to the continuation of the limited liability company, such personal representative shall be required to agree in writing to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member.

75 Del. Laws, c. 51, § 16.;



§ 18-803. Winding up

(a) Unless otherwise provided in a limited liability company agreement, a manager who has not wrongfully dissolved a limited liability company or, if none, the members or a person approved by the members or, if there is more than 1 class or group of members, then by each class or group of members, in either case, by members who own more than 50 percent of the then current percentage or other interest in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate, may wind up the limited liability company's affairs; but the Court of Chancery, upon cause shown, may wind up the limited liability company's affairs upon application of any member or manager, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited liability company and until the filing of a certificate of cancellation as provided in § 18-203 of this title, the persons winding up the limited liability company's affairs may, in the name of, and for and on behalf of, the limited liability company, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited liability company's business, dispose of and convey the limited liability company's property, discharge or make reasonable provision for the limited liability company's liabilities, and distribute to the members any remaining assets of the limited liability company, all without affecting the liability of members and managers and without imposing liability on a liquidating trustee.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, § 31; 78 Del. Laws, c. 270, § 8.;

§ 18-804 Distribution of assets.

(a) Upon the winding up of a limited liability company, the assets shall be distributed as follows:

(1) To creditors, including members and managers who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited liability company (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to members and former members under § 18-601 or § 18-604 of this title;

(2) Unless otherwise provided in a limited liability company agreement, to members and former members in satisfaction of liabilities for distributions under § 18-601 or § 18-604 of this title; and

(3) Unless otherwise provided in a limited liability company agreement, to members first for the return of their contributions and second respecting their limited liability company interests, in the proportions in which the members share in distributions.

(b) A limited liability company which has dissolved:

(1) Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability company;

(2) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability company which is the subject of a pending action, suit or proceeding to which the limited liability company is a party; and

(3) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability company or that have not arisen but that, based on facts known to the limited liability company, are likely to arise or to become known to the limited liability company within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the limited liability company agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability company's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability company by reason of such person's actions in winding up the limited liability company.

(c) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited liability company for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (d) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a member who receives a distribution from a limited liability company to which this section applies shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

(e) Section 18-607 of this title shall not apply to a distribution to which this section applies.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 33; 71 Del. Laws, c. 341, § 15; 72 Del. Laws, c. 389, § 25.;

§ 18-805 Trustees or receivers for limited liability companies; appointment; powers; duties.

When the certificate of formation of any limited liability company formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 18-203 of this title, the Court of Chancery, on application of any creditor, member or manager of the limited liability company, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the managers of the limited liability company to be trustees, or appoint 1 or more persons to be receivers, of and for the limited liability company, to take charge of the limited liability company's property, and to collect the debts and property due and belonging to the limited liability company, with the power to prosecute and defend, in the name of the limited liability company, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited liability company, if in being, that may be necessary for the final settlement of the unfinished business of the limited liability company. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 85, § 15.;

§ 18-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 18-801(a)(1), (2), (3) or (4) of this title, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of all remaining members of the limited liability company or the personal representative of the last remaining member of the limited liability company if there is no remaining member (and any other person whose approval is required under the limited liability company agreement to revoke a dissolution pursuant to this section); provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each member and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the limited liability company. If there is no remaining member of the limited liability company and the personal representative of the last remaining member votes in favor of or consents to the continuation of the limited liability company, such personal representative shall be required to agree in writing to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member.

75 Del. Laws, c. 51, § 16.;



§ 18-804. Distribution of assets

(a) Upon the winding up of a limited liability company, the assets shall be distributed as follows:

(1) To creditors, including members and managers who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited liability company (whether by payment or the making of reasonable provision for payment thereof) other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to members and former members under § 18-601 or § 18-604 of this title;

(2) Unless otherwise provided in a limited liability company agreement, to members and former members in satisfaction of liabilities for distributions under § 18-601 or § 18-604 of this title; and

(3) Unless otherwise provided in a limited liability company agreement, to members first for the return of their contributions and second respecting their limited liability company interests, in the proportions in which the members share in distributions.

(b) A limited liability company which has dissolved:

(1) Shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability company;

(2) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability company which is the subject of a pending action, suit or proceeding to which the limited liability company is a party; and

(3) Shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability company or that have not arisen but that, based on facts known to the limited liability company, are likely to arise or to become known to the limited liability company within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the limited liability company agreement, any remaining assets shall be distributed as provided in this chapter. Any liquidating trustee winding up a limited liability company's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability company by reason of such person's actions in winding up the limited liability company.

(c) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a) of this section, shall be liable to the limited liability company for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution'' shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of subsection (a) of this section, and who did not know at the time of the distribution that the distribution violated subsection (a) of this section, shall not be liable for the amount of the distribution. Subject to subsection (d) of this section, this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a member who receives a distribution from a limited liability company to which this section applies shall have no liability under this chapter or other applicable law for the amount of the distribution after the expiration of 3 years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said 3-year period and an adjudication of liability against such member is made in the said action.

(e) Section 18-607 of this title shall not apply to a distribution to which this section applies.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 33; 71 Del. Laws, c. 341, § 15; 72 Del. Laws, c. 389, § 25.;

§ 18-805 Trustees or receivers for limited liability companies; appointment; powers; duties.

When the certificate of formation of any limited liability company formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 18-203 of this title, the Court of Chancery, on application of any creditor, member or manager of the limited liability company, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the managers of the limited liability company to be trustees, or appoint 1 or more persons to be receivers, of and for the limited liability company, to take charge of the limited liability company's property, and to collect the debts and property due and belonging to the limited liability company, with the power to prosecute and defend, in the name of the limited liability company, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited liability company, if in being, that may be necessary for the final settlement of the unfinished business of the limited liability company. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 85, § 15.;

§ 18-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 18-801(a)(1), (2), (3) or (4) of this title, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of all remaining members of the limited liability company or the personal representative of the last remaining member of the limited liability company if there is no remaining member (and any other person whose approval is required under the limited liability company agreement to revoke a dissolution pursuant to this section); provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each member and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the limited liability company. If there is no remaining member of the limited liability company and the personal representative of the last remaining member votes in favor of or consents to the continuation of the limited liability company, such personal representative shall be required to agree in writing to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member.

75 Del. Laws, c. 51, § 16.;



§ 18-805. Trustees or receivers for limited liability companies; appointment; powers; duties

When the certificate of formation of any limited liability company formed under this chapter shall be canceled by the filing of a certificate of cancellation pursuant to § 18-203 of this title, the Court of Chancery, on application of any creditor, member or manager of the limited liability company, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the managers of the limited liability company to be trustees, or appoint 1 or more persons to be receivers, of and for the limited liability company, to take charge of the limited liability company's property, and to collect the debts and property due and belonging to the limited liability company, with the power to prosecute and defend, in the name of the limited liability company, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited liability company, if in being, that may be necessary for the final settlement of the unfinished business of the limited liability company. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

74 Del. Laws, c. 85, § 15.;

§ 18-806 Revocation of dissolution.

Notwithstanding the occurrence of an event set forth in § 18-801(a)(1), (2), (3) or (4) of this title, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of all remaining members of the limited liability company or the personal representative of the last remaining member of the limited liability company if there is no remaining member (and any other person whose approval is required under the limited liability company agreement to revoke a dissolution pursuant to this section); provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each member and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the limited liability company. If there is no remaining member of the limited liability company and the personal representative of the last remaining member votes in favor of or consents to the continuation of the limited liability company, such personal representative shall be required to agree in writing to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member.

75 Del. Laws, c. 51, § 16.;



§ 18-806. Revocation of dissolution

Notwithstanding the occurrence of an event set forth in § 18-801(a)(1), (2), (3) or (4) of this title, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation in the office of the Secretary of State, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of all remaining members of the limited liability company or the personal representative of the last remaining member of the limited liability company if there is no remaining member (and any other person whose approval is required under the limited liability company agreement to revoke a dissolution pursuant to this section); provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each member and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the limited liability company. If there is no remaining member of the limited liability company and the personal representative of the last remaining member votes in favor of or consents to the continuation of the limited liability company, such personal representative shall be required to agree in writing to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member.

75 Del. Laws, c. 51, § 16.;






Subchapter IX Foreign Limited Liability Companies

§ 18-901. Law governing

(a) Subject to the Constitution of the State of Delaware:

(1) The laws of the state, territory, possession, or other jurisdiction or country under which a foreign limited liability company is organized govern its organization and internal affairs and the liability of its members and managers; and

(2) A foreign limited liability company may not be denied registration by reason of any difference between those laws and the laws of the State of Delaware.

(b) A foreign limited liability company shall be subject to § 18-106 of this title.

68 Del. Laws, c. 434, § 1.;

§ 18-902 Registration required; application.

Before doing business in the State of Delaware, a foreign limited liability company shall register with the Secretary of State. In order to register, a foreign limited liability company shall submit to the Secretary of State:

(1) A copy executed by an authorized person of an application for registration as a foreign limited liability company, setting forth:

a. The name of the foreign limited liability company and, if different, the name under which it proposes to register and do business in the State of Delaware;

b. The state, territory, possession or other jurisdiction or country where formed, the date of its formation and a statement from an authorized person that, as of the date of filing, the foreign limited liability company validly exists as a limited liability company under the laws of the jurisdiction of its formation;

c. The nature of the business or purposes to be conducted or promoted in the State of Delaware;

d. The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 18-904(b) of this title;

e. A statement that the Secretary of State is appointed the agent of the foreign limited liability company for service of process under the circumstances set forth in § 18-910(b) of this title; and

f. The date on which the foreign limited liability company first did, or intends to do, business in the State of Delaware.

(2) A certificate, as of a date not earlier than 6 months prior to the filing date, issued by an authorized officer of the jurisdiction of its formation evidencing its existence. If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto.

(3) A fee as set forth in § 18-1105(a)(6) of this title shall be paid.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 51, § 17; 77 Del. Laws, c. 287, § 25.;

§ 18-903 Issuance of registration.

(a) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary shall:

(1) Certify that the application has been filed by endorsing upon the original application the word "Filed'', and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed application.

(b) The Secretary of State shall prepare and return to the person who filed the application or the person's representative a copy of the original signed application, similarly endorsed, and shall certify such copy as a true copy of the original signed application.

(c) The filing of the application with the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 34; 70 Del. Laws, c. 186, § 1.;

§ 18-904 Name; registered office; registered agent.

(a) A foreign limited liability company may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its formation) that includes the words "Limited Liability Company'' or the abbreviation "L.L.C.'' or the designation "LLC'' and that could be registered by a domestic limited liability company; provided however, that a foreign limited liability company may register under any name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign limited liability company shall have and maintain in the State of Delaware:

(1) A registered office which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the foreign limited liability company, having a business office identical with such registered office, which agent may be any of:

a. An individual resident in the State of Delaware,

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company (other than the foreign limited liability company itself), or a foreign statutory trust.

(c) A registered agent may change the address of the registered office of the foreign limited liability company or companies for which the agent is registered agent to another address in the State of Delaware by paying a fee as set forth in § 18-1105(a)(7) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign limited liability companies for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign limited liability companies for which it is registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the foreign limited liability companies for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign limited liability company, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the foreign limited liability companies for which it is registered agent, and shall pay a fee as set forth in § 18-1105(a)(7) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a foreign limited liability company as a result of the merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign limited liability company affected thereby and each such foreign limited liability company shall not be required to take any further action with respect thereto to amend its application under § 18-905 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign limited liability company affected thereby.

(d) The registered agent of 1 or more foreign limited liability companies may resign and appoint a successor registered agent by paying a fee as set forth in § 18-1105(a)(7) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited liability companies as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign limited liability company's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign limited liability companies so ratifying and approving such change and setting out the names of such foreign limited liability companies. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign limited liability company affected thereby and each such foreign limited liability company shall not be required to take any further action with respect thereto to amend its application under § 18-905 of this title.

(e) The registered agent of 1 or more foreign limited liability companies may resign without appointing a successor registered agent by paying a fee as set forth in § 18-1105(a)(7) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign limited liability company at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign limited liability company at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign limited liability company for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign limited liability company fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each foreign limited liability company for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-911 of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 22; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 32, 33; 73 Del. Laws, c. 295, §§ 9, 10; 73 Del. Laws, c. 329, § 31; 76 Del. Laws, c. 105, §§ 32, 33.;

§ 18-905 Amendments to application.

If any statement in the application for registration of a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited liability company shall promptly file in the office of the Secretary of State a certificate, executed by an authorized person, correcting such statement, together with a fee as set forth in § 18-1105(a)(6) of this title.

68 Del. Laws, c. 434, § 1.;

§ 18-906 Cancellation of registration.

A foreign limited liability company may cancel its registration by filing with the Secretary of State a certificate of cancellation, executed by an authorized person, together with a fee as set forth in § 18-1105(a)(6) of this title. The registration of a foreign limited liability company shall be canceled as provided in §§ 18-104(i)(4), 18-904(e) and 18-1107(h) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability company with respect to causes of action arising out of the doing of business in the State of Delaware.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 317, § 35; 76 Del. Laws, c. 105, § 34.;

§ 18-907 Doing business without registration.

(a) A foreign limited liability company doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof, during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited liability company to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited liability company;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the State of Delaware without registration.

(d) Any foreign limited liability company doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited liability company failed to register in the State of Delaware.

68 Del. Laws, c. 434, § 1.;

§ 18-908 Foreign limited liability companies doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability company, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability company has failed to register under this subchapter or if such foreign limited liability company has secured a certificate of the Secretary of State under § 18-903 of this title on the basis of false or misleading representations. Upon the motion of the Attorney General or upon the relation of proper parties, the Attorney General shall proceed for this purpose by complaint in any county in which such foreign limited liability company is doing or has done business.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-909 Execution; liability.

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-902. Registration required; application

Before doing business in the State of Delaware, a foreign limited liability company shall register with the Secretary of State. In order to register, a foreign limited liability company shall submit to the Secretary of State:

(1) A copy executed by an authorized person of an application for registration as a foreign limited liability company, setting forth:

a. The name of the foreign limited liability company and, if different, the name under which it proposes to register and do business in the State of Delaware;

b. The state, territory, possession or other jurisdiction or country where formed, the date of its formation and a statement from an authorized person that, as of the date of filing, the foreign limited liability company validly exists as a limited liability company under the laws of the jurisdiction of its formation;

c. The nature of the business or purposes to be conducted or promoted in the State of Delaware;

d. The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 18-904(b) of this title;

e. A statement that the Secretary of State is appointed the agent of the foreign limited liability company for service of process under the circumstances set forth in § 18-910(b) of this title; and

f. The date on which the foreign limited liability company first did, or intends to do, business in the State of Delaware.

(2) A certificate, as of a date not earlier than 6 months prior to the filing date, issued by an authorized officer of the jurisdiction of its formation evidencing its existence. If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto.

(3) A fee as set forth in § 18-1105(a)(6) of this title shall be paid.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 51, § 17; 77 Del. Laws, c. 287, § 25.;

§ 18-903 Issuance of registration.

(a) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary shall:

(1) Certify that the application has been filed by endorsing upon the original application the word "Filed'', and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed application.

(b) The Secretary of State shall prepare and return to the person who filed the application or the person's representative a copy of the original signed application, similarly endorsed, and shall certify such copy as a true copy of the original signed application.

(c) The filing of the application with the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 34; 70 Del. Laws, c. 186, § 1.;

§ 18-904 Name; registered office; registered agent.

(a) A foreign limited liability company may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its formation) that includes the words "Limited Liability Company'' or the abbreviation "L.L.C.'' or the designation "LLC'' and that could be registered by a domestic limited liability company; provided however, that a foreign limited liability company may register under any name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign limited liability company shall have and maintain in the State of Delaware:

(1) A registered office which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the foreign limited liability company, having a business office identical with such registered office, which agent may be any of:

a. An individual resident in the State of Delaware,

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company (other than the foreign limited liability company itself), or a foreign statutory trust.

(c) A registered agent may change the address of the registered office of the foreign limited liability company or companies for which the agent is registered agent to another address in the State of Delaware by paying a fee as set forth in § 18-1105(a)(7) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign limited liability companies for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign limited liability companies for which it is registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the foreign limited liability companies for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign limited liability company, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the foreign limited liability companies for which it is registered agent, and shall pay a fee as set forth in § 18-1105(a)(7) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a foreign limited liability company as a result of the merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign limited liability company affected thereby and each such foreign limited liability company shall not be required to take any further action with respect thereto to amend its application under § 18-905 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign limited liability company affected thereby.

(d) The registered agent of 1 or more foreign limited liability companies may resign and appoint a successor registered agent by paying a fee as set forth in § 18-1105(a)(7) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited liability companies as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign limited liability company's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign limited liability companies so ratifying and approving such change and setting out the names of such foreign limited liability companies. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign limited liability company affected thereby and each such foreign limited liability company shall not be required to take any further action with respect thereto to amend its application under § 18-905 of this title.

(e) The registered agent of 1 or more foreign limited liability companies may resign without appointing a successor registered agent by paying a fee as set forth in § 18-1105(a)(7) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign limited liability company at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign limited liability company at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign limited liability company for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign limited liability company fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each foreign limited liability company for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-911 of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 22; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 32, 33; 73 Del. Laws, c. 295, §§ 9, 10; 73 Del. Laws, c. 329, § 31; 76 Del. Laws, c. 105, §§ 32, 33.;

§ 18-905 Amendments to application.

If any statement in the application for registration of a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited liability company shall promptly file in the office of the Secretary of State a certificate, executed by an authorized person, correcting such statement, together with a fee as set forth in § 18-1105(a)(6) of this title.

68 Del. Laws, c. 434, § 1.;

§ 18-906 Cancellation of registration.

A foreign limited liability company may cancel its registration by filing with the Secretary of State a certificate of cancellation, executed by an authorized person, together with a fee as set forth in § 18-1105(a)(6) of this title. The registration of a foreign limited liability company shall be canceled as provided in §§ 18-104(i)(4), 18-904(e) and 18-1107(h) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability company with respect to causes of action arising out of the doing of business in the State of Delaware.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 317, § 35; 76 Del. Laws, c. 105, § 34.;

§ 18-907 Doing business without registration.

(a) A foreign limited liability company doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof, during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited liability company to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited liability company;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the State of Delaware without registration.

(d) Any foreign limited liability company doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited liability company failed to register in the State of Delaware.

68 Del. Laws, c. 434, § 1.;

§ 18-908 Foreign limited liability companies doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability company, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability company has failed to register under this subchapter or if such foreign limited liability company has secured a certificate of the Secretary of State under § 18-903 of this title on the basis of false or misleading representations. Upon the motion of the Attorney General or upon the relation of proper parties, the Attorney General shall proceed for this purpose by complaint in any county in which such foreign limited liability company is doing or has done business.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-909 Execution; liability.

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-903. Issuance of registration

(a) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary shall:

(1) Certify that the application has been filed by endorsing upon the original application the word "Filed'', and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed application.

(b) The Secretary of State shall prepare and return to the person who filed the application or the person's representative a copy of the original signed application, similarly endorsed, and shall certify such copy as a true copy of the original signed application.

(c) The filing of the application with the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of this title.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 34; 70 Del. Laws, c. 186, § 1.;

§ 18-904 Name; registered office; registered agent.

(a) A foreign limited liability company may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its formation) that includes the words "Limited Liability Company'' or the abbreviation "L.L.C.'' or the designation "LLC'' and that could be registered by a domestic limited liability company; provided however, that a foreign limited liability company may register under any name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign limited liability company shall have and maintain in the State of Delaware:

(1) A registered office which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the foreign limited liability company, having a business office identical with such registered office, which agent may be any of:

a. An individual resident in the State of Delaware,

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company (other than the foreign limited liability company itself), or a foreign statutory trust.

(c) A registered agent may change the address of the registered office of the foreign limited liability company or companies for which the agent is registered agent to another address in the State of Delaware by paying a fee as set forth in § 18-1105(a)(7) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign limited liability companies for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign limited liability companies for which it is registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the foreign limited liability companies for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign limited liability company, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the foreign limited liability companies for which it is registered agent, and shall pay a fee as set forth in § 18-1105(a)(7) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a foreign limited liability company as a result of the merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign limited liability company affected thereby and each such foreign limited liability company shall not be required to take any further action with respect thereto to amend its application under § 18-905 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign limited liability company affected thereby.

(d) The registered agent of 1 or more foreign limited liability companies may resign and appoint a successor registered agent by paying a fee as set forth in § 18-1105(a)(7) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited liability companies as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign limited liability company's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign limited liability companies so ratifying and approving such change and setting out the names of such foreign limited liability companies. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign limited liability company affected thereby and each such foreign limited liability company shall not be required to take any further action with respect thereto to amend its application under § 18-905 of this title.

(e) The registered agent of 1 or more foreign limited liability companies may resign without appointing a successor registered agent by paying a fee as set forth in § 18-1105(a)(7) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign limited liability company at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign limited liability company at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign limited liability company for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign limited liability company fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each foreign limited liability company for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-911 of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 22; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 32, 33; 73 Del. Laws, c. 295, §§ 9, 10; 73 Del. Laws, c. 329, § 31; 76 Del. Laws, c. 105, §§ 32, 33.;

§ 18-905 Amendments to application.

If any statement in the application for registration of a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited liability company shall promptly file in the office of the Secretary of State a certificate, executed by an authorized person, correcting such statement, together with a fee as set forth in § 18-1105(a)(6) of this title.

68 Del. Laws, c. 434, § 1.;

§ 18-906 Cancellation of registration.

A foreign limited liability company may cancel its registration by filing with the Secretary of State a certificate of cancellation, executed by an authorized person, together with a fee as set forth in § 18-1105(a)(6) of this title. The registration of a foreign limited liability company shall be canceled as provided in §§ 18-104(i)(4), 18-904(e) and 18-1107(h) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability company with respect to causes of action arising out of the doing of business in the State of Delaware.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 317, § 35; 76 Del. Laws, c. 105, § 34.;

§ 18-907 Doing business without registration.

(a) A foreign limited liability company doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof, during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited liability company to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited liability company;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the State of Delaware without registration.

(d) Any foreign limited liability company doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited liability company failed to register in the State of Delaware.

68 Del. Laws, c. 434, § 1.;

§ 18-908 Foreign limited liability companies doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability company, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability company has failed to register under this subchapter or if such foreign limited liability company has secured a certificate of the Secretary of State under § 18-903 of this title on the basis of false or misleading representations. Upon the motion of the Attorney General or upon the relation of proper parties, the Attorney General shall proceed for this purpose by complaint in any county in which such foreign limited liability company is doing or has done business.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-909 Execution; liability.

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-904. Name; registered office; registered agent

(a) A foreign limited liability company may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its formation) that includes the words "Limited Liability Company'' or the abbreviation "L.L.C.'' or the designation "LLC'' and that could be registered by a domestic limited liability company; provided however, that a foreign limited liability company may register under any name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State of Delaware with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign limited liability company shall have and maintain in the State of Delaware:

(1) A registered office which may but need not be a place of its business in the State of Delaware; and

(2) A registered agent for service of process on the foreign limited liability company, having a business office identical with such registered office, which agent may be any of:

a. An individual resident in the State of Delaware,

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust, or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company (other than the foreign limited liability company itself), or a foreign statutory trust.

(c) A registered agent may change the address of the registered office of the foreign limited liability company or companies for which the agent is registered agent to another address in the State of Delaware by paying a fee as set forth in § 18-1105(a)(7) of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign limited liability companies for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the foreign limited liability companies for which it is registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the State of Delaware of each of the foreign limited liability companies for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign limited liability company, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed and the address at which such registered agent has maintained the registered office for each of the foreign limited liability companies for which it is registered agent, and shall pay a fee as set forth in § 18-1105(a)(7) of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary of State's own hand and seal of office. A change of name of any person acting as a registered agent of a foreign limited liability company as a result of the merger or consolidation of the registered agent with or into another person which succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign limited liability company affected thereby and each such foreign limited liability company shall not be required to take any further action with respect thereto to amend its application under § 18-905 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign limited liability company affected thereby.

(d) The registered agent of 1 or more foreign limited liability companies may resign and appoint a successor registered agent by paying a fee as set forth in § 18-1105(a)(7) of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited liability companies as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign limited liability company's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign limited liability companies so ratifying and approving such change and setting out the names of such foreign limited liability companies. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign limited liability company affected thereby and each such foreign limited liability company shall not be required to take any further action with respect thereto to amend its application under § 18-905 of this title.

(e) The registered agent of 1 or more foreign limited liability companies may resign without appointing a successor registered agent by paying a fee as set forth in § 18-1105(a)(7) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign limited liability company at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign limited liability company at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign limited liability company for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign limited liability company fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign limited liability company shall not be permitted to do business in the State of Delaware and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each foreign limited liability company for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 18-911 of this title.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 75, § 22; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 77, §§ 32, 33; 73 Del. Laws, c. 295, §§ 9, 10; 73 Del. Laws, c. 329, § 31; 76 Del. Laws, c. 105, §§ 32, 33.;

§ 18-905 Amendments to application.

If any statement in the application for registration of a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited liability company shall promptly file in the office of the Secretary of State a certificate, executed by an authorized person, correcting such statement, together with a fee as set forth in § 18-1105(a)(6) of this title.

68 Del. Laws, c. 434, § 1.;

§ 18-906 Cancellation of registration.

A foreign limited liability company may cancel its registration by filing with the Secretary of State a certificate of cancellation, executed by an authorized person, together with a fee as set forth in § 18-1105(a)(6) of this title. The registration of a foreign limited liability company shall be canceled as provided in §§ 18-104(i)(4), 18-904(e) and 18-1107(h) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability company with respect to causes of action arising out of the doing of business in the State of Delaware.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 317, § 35; 76 Del. Laws, c. 105, § 34.;

§ 18-907 Doing business without registration.

(a) A foreign limited liability company doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof, during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited liability company to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited liability company;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the State of Delaware without registration.

(d) Any foreign limited liability company doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited liability company failed to register in the State of Delaware.

68 Del. Laws, c. 434, § 1.;

§ 18-908 Foreign limited liability companies doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability company, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability company has failed to register under this subchapter or if such foreign limited liability company has secured a certificate of the Secretary of State under § 18-903 of this title on the basis of false or misleading representations. Upon the motion of the Attorney General or upon the relation of proper parties, the Attorney General shall proceed for this purpose by complaint in any county in which such foreign limited liability company is doing or has done business.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-909 Execution; liability.

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-905. Amendments to application

If any statement in the application for registration of a foreign limited liability company was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign limited liability company shall promptly file in the office of the Secretary of State a certificate, executed by an authorized person, correcting such statement, together with a fee as set forth in § 18-1105(a)(6) of this title.

68 Del. Laws, c. 434, § 1.;

§ 18-906 Cancellation of registration.

A foreign limited liability company may cancel its registration by filing with the Secretary of State a certificate of cancellation, executed by an authorized person, together with a fee as set forth in § 18-1105(a)(6) of this title. The registration of a foreign limited liability company shall be canceled as provided in §§ 18-104(i)(4), 18-904(e) and 18-1107(h) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability company with respect to causes of action arising out of the doing of business in the State of Delaware.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 317, § 35; 76 Del. Laws, c. 105, § 34.;

§ 18-907 Doing business without registration.

(a) A foreign limited liability company doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof, during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited liability company to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited liability company;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the State of Delaware without registration.

(d) Any foreign limited liability company doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited liability company failed to register in the State of Delaware.

68 Del. Laws, c. 434, § 1.;

§ 18-908 Foreign limited liability companies doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability company, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability company has failed to register under this subchapter or if such foreign limited liability company has secured a certificate of the Secretary of State under § 18-903 of this title on the basis of false or misleading representations. Upon the motion of the Attorney General or upon the relation of proper parties, the Attorney General shall proceed for this purpose by complaint in any county in which such foreign limited liability company is doing or has done business.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-909 Execution; liability.

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-906. Cancellation of registration

A foreign limited liability company may cancel its registration by filing with the Secretary of State a certificate of cancellation, executed by an authorized person, together with a fee as set forth in § 18-1105(a)(6) of this title. The registration of a foreign limited liability company shall be canceled as provided in §§ 18-104(i)(4), 18-904(e) and 18-1107(h) of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability company with respect to causes of action arising out of the doing of business in the State of Delaware.

68 Del. Laws, c. 434, § 1; 75 Del. Laws, c. 317, § 35; 76 Del. Laws, c. 105, § 34.;

§ 18-907 Doing business without registration.

(a) A foreign limited liability company doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof, during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited liability company to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited liability company;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the State of Delaware without registration.

(d) Any foreign limited liability company doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited liability company failed to register in the State of Delaware.

68 Del. Laws, c. 434, § 1.;

§ 18-908 Foreign limited liability companies doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability company, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability company has failed to register under this subchapter or if such foreign limited liability company has secured a certificate of the Secretary of State under § 18-903 of this title on the basis of false or misleading representations. Upon the motion of the Attorney General or upon the relation of proper parties, the Attorney General shall proceed for this purpose by complaint in any county in which such foreign limited liability company is doing or has done business.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-909 Execution; liability.

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-907. Doing business without registration

(a) A foreign limited liability company doing business in the State of Delaware may not maintain any action, suit or proceeding in the State of Delaware until it has registered in the State of Delaware, and has paid to the State of Delaware all fees and penalties for the years or parts thereof, during which it did business in the State of Delaware without having registered.

(b) The failure of a foreign limited liability company to register in the State of Delaware does not impair:

(1) The validity of any contract or act of the foreign limited liability company;

(2) The right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the State of Delaware.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the State of Delaware without registration.

(d) Any foreign limited liability company doing business in the State of Delaware without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign limited liability company failed to register in the State of Delaware.

68 Del. Laws, c. 434, § 1.;

§ 18-908 Foreign limited liability companies doing business without having qualified; injunctions.

The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability company, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability company has failed to register under this subchapter or if such foreign limited liability company has secured a certificate of the Secretary of State under § 18-903 of this title on the basis of false or misleading representations. Upon the motion of the Attorney General or upon the relation of proper parties, the Attorney General shall proceed for this purpose by complaint in any county in which such foreign limited liability company is doing or has done business.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-909 Execution; liability.

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-908. Foreign limited liability companies doing business without having qualified; injunctions

The Court of Chancery shall have jurisdiction to enjoin any foreign limited liability company, or any agent thereof, from doing any business in the State of Delaware if such foreign limited liability company has failed to register under this subchapter or if such foreign limited liability company has secured a certificate of the Secretary of State under § 18-903 of this title on the basis of false or misleading representations. Upon the motion of the Attorney General or upon the relation of proper parties, the Attorney General shall proceed for this purpose by complaint in any county in which such foreign limited liability company is doing or has done business.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1.;

§ 18-909 Execution; liability.

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-909. Execution; liability

Section 18-204(d) of this title shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

68 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 287, § 5.;

§ 18-910 Service of process on registered foreign limited liability companies.

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-910. Service of process on registered foreign limited liability companies

(a) Service of legal process upon any foreign limited liability company shall be made by delivering a copy personally to any managing or general agent or manager of the foreign limited liability company in the State of Delaware or the registered agent of the foreign limited liability company in the State of Delaware, or by leaving it at the dwelling house or usual place of abode in the State of Delaware of any such managing or general agent, manager or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign limited liability company in the State of Delaware. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State of Delaware, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any managing or general agent, manager or registered agent, or at the registered office or other place of business of the foreign limited liability company in the State of Delaware, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the managing or general agent, manager or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign limited liability company upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign limited liability company by letter, directed to the foreign limited liability company at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, § 26.;

§ 18-911 Service of process on unregistered foreign limited liability companies.

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-911. Service of process on unregistered foreign limited liability companies

(a) Any foreign limited liability company which shall do business in the State of Delaware without having registered under § 18-902 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State of Delaware its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State of Delaware arising or growing out of any business done by it within the State of Delaware. The doing of business in the State of Delaware by such foreign limited liability company shall be a signification of the agreement of such foreign limited liability company that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State of Delaware. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State,'' by any such foreign limited liability company are used in this section, they shall mean the course or practice of carrying on any business activities in the State of Delaware, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State of Delaware.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign limited liability company thereof by letter, directed to the foreign limited liability company at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State of Delaware, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the receipt of the service of process.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 287, §§ 27, 28.;

§ 18-912 Activities not constituting doing business.

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;



§ 18-912. Activities not constituting doing business

(a) Activities of a foreign limited liability company in the State of Delaware that do not constitute doing business for the purpose of this subchapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its members or managers or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the limited liability company's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not 1 in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a member or manager of a domestic limited liability company or a foreign limited liability company.

(c) This section does not apply in determining whether a foreign limited liability company is subject to service of process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 51, § 18.;






Subchapter X Derivative Actions

§ 18-1001. Right to bring action

A member or an assignee of a limited liability company interest may bring an action in the Court of Chancery in the right of a limited liability company to recover a judgment in its favor if managers or members with authority to do so have refused to bring the action or if an effort to cause those managers or members to bring the action is not likely to succeed.

68 Del. Laws, c. 434, § 1; 71 Del. Laws, c. 341, § 16.;

§ 18-1002 Proper plaintiff.

In a derivative action, the plaintiff must be a member or an assignee of a limited liability company interest at the time of bringing the action and:

(1) At the time of the transaction of which the plaintiff complains; or

(2) The plaintiff's status as a member or an assignee of a limited liability company interest had devolved upon the plaintiff by operation of law or pursuant to the terms of a limited liability company agreement from a person who was a member or an assignee of a limited liability company interest at the time of the transaction.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 17.;

§ 18-1003 Complaint.

In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a manager or member or the reasons for not making the effort.

68 Del. Laws, c. 434, § 1.;

§ 18-1004 Expenses.

If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited liability company.

68 Del. Laws, c. 434, § 1.;



§ 18-1002. Proper plaintiff

In a derivative action, the plaintiff must be a member or an assignee of a limited liability company interest at the time of bringing the action and:

(1) At the time of the transaction of which the plaintiff complains; or

(2) The plaintiff's status as a member or an assignee of a limited liability company interest had devolved upon the plaintiff by operation of law or pursuant to the terms of a limited liability company agreement from a person who was a member or an assignee of a limited liability company interest at the time of the transaction.

68 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 17.;

§ 18-1003 Complaint.

In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a manager or member or the reasons for not making the effort.

68 Del. Laws, c. 434, § 1.;

§ 18-1004 Expenses.

If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited liability company.

68 Del. Laws, c. 434, § 1.;



§ 18-1003. Complaint

In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a manager or member or the reasons for not making the effort.

68 Del. Laws, c. 434, § 1.;

§ 18-1004 Expenses.

If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited liability company.

68 Del. Laws, c. 434, § 1.;



§ 18-1004. Expenses

If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited liability company.

68 Del. Laws, c. 434, § 1.;






Subchapter XI Miscellaneous

§ 18-1101. Construction and application of chapter and limited liability company agreement

(a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(b) It is the policy of this chapter to give the maximum effect to the principle of freedom of contract and to the enforceability of limited liability company agreements.

(c) To the extent that, at law or in equity, a member or manager or other person has duties (including fiduciary duties) to a limited liability company or to another member or manager or to another person that is a party to or is otherwise bound by a limited liability company agreement, the member's or manager's or other person's duties may be expanded or restricted or eliminated by provisions in the limited liability company agreement; provided, that the limited liability company agreement may not eliminate the implied contractual covenant of good faith and fair dealing.

(d) Unless otherwise provided in a limited liability company agreement, a member or manager or other person shall not be liable to a limited liability company or to another member or manager or to another person that is a party to or is otherwise bound by a limited liability company agreement for breach of fiduciary duty for the member's or manager's or other person's good faith reliance on the provisions of the limited liability company agreement.

(e) A limited liability company agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties (including fiduciary duties) of a member, manager or other person to a limited liability company or to another member or manager or to another person that is a party to or is otherwise bound by a limited liability company agreement; provided, that a limited liability company agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

(f) Unless the context otherwise requires, as used herein, the singular shall include the plural and the plural may refer to only the singular. The use of any gender shall be applicable to all genders. The captions contained herein are for purposes of convenience only and shall not control or affect the construction of this chapter.

(g) Sections 9-406 and 9-408 of this title do not apply to any interest in a limited liability company, including all rights, powers and interests arising under a limited liability company agreement or this chapter. This provision prevails over §§ 9-406 and 9-408 of this title.

(h) Action validly taken pursuant to 1 provision of this chapter shall not be deemed invalid solely because it is identical or similar in substance to an action that could have been taken pursuant to some other provision of this chapter but fails to satisfy 1 or more requirements prescribed by such other provision.

(i) A limited liability company agreement that provides for the application of Delaware law shall be governed by and construed under the laws of the State of Delaware in accordance with its terms.

(j) The provisions of this chapter shall apply whether a limited liability company has 1 member or more than 1 member.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, § 35; 72 Del. Laws, c. 389, § 26; 73 Del. Laws, c. 221, § 1; 74 Del. Laws, c. 275, §§ 13, 14; 77 Del. Laws, c. 58, § 7; 77 Del. Laws, c. 287, § 29; 79 Del. Laws, c. 74, § 7.;

§ 18-1102 Short title.

This chapter may be cited as the "Delaware Limited Liability Company Act.''

68 Del. Laws, c. 434, § 1.;

§ 18-1103 Severability.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

68 Del. Laws, c. 434, § 1.;

§ 18-1104 Cases not provided for in this chapter.

In any case not provided for in this chapter, the rules of law and equity, including the rules of law and equity relating to fiduciary duties and the law merchant, shall govern.

68 Del. Laws, c. 434, § 1; 79 Del. Laws, c. 74, § 8.;

§ 18-1105 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 18-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 18-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-104(d) of this title, a fee in the amount of $2.00 for each limited liability company whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of formation under § 18-201 of this title, a fee in the amount of $70 and upon the receipt for filing of a certificate of limited liability company domestication under § 18-212 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 18-213 of this title, a certificate of conversion to limited liability company under § 18-214 of this title, a certificate of conversion to a non-Delaware entity under § 18-216 of this title, a certificate of amendment under § 18-202 of this title (except as otherwise provided in paragraph (a)(11) of this section), a certificate of cancellation under § 18-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 18-209 of this title, a restated certificate of formation under § 18-208 of this title, a certificate of amendment of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of correction under § 18-211 of this title, or a certificate of revival under § 18-1109 of this title, a fee in the amount of $180.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited liability company under § 18-902 of this title, a certificate under § 18-905 of this title or a certificate of cancellation under § 18-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 18-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-904(e) of this title, a fee in the amount of $2.00 for each foreign limited liability company whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited liability company's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $200. For filing any instrument submitted by a limited liability company or foreign limited liability company that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50 provided that no fee shall be charged pursuant to § 18-206(e) of this title.

(12) The Secretary of State may in the Secretary of State's own discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 36, 37; 70 Del. Laws, c. 75, §§ 23-27; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 16; 71 Del. Laws, c. 77, § 34; 72 Del. Laws, c. 129, § 16; 73 Del. Laws, c. 83, § 19; 74 Del. Laws, c. 52, §§ 22-29; 74 Del. Laws, c. 85, § 16; 74 Del. Laws, c. 119, § 2; 76 Del. Laws, c. 105, § 35; 77 Del. Laws, c. 78, §§ 25-35; 77 Del. Laws, c. 287, § 30; 78 Del. Laws, c. 95, §§ 12-15.;

§ 18-1106 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of members and managers are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited liability companies and members and managers whether or not existing as such at the time of the enactment of any such amendment.

68 Del. Laws, c. 434, § 1; 72 Del. Laws, c. 129, § 17.;

§ 18-1107 Taxation of limited liability companies.

(a) For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

(b) Every domestic limited liability company and every foreign limited liability company registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(c) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a certificate of formation. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date, the tax shall bear interest at the rate of 1 and one-half percent for each month or portion thereof until fully paid.

(d) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited liability company and each foreign limited liability company required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(e) In the event of neglect, refusal or failure on the part of any domestic limited liability company or foreign limited liability company to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited liability company or foreign limited liability company shall pay the sum of $200 to be recovered by adding that amount to the annual tax and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(f) In case any domestic limited liability company or foreign limited liability company shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited liability company or foreign limited liability company upon whom process against such domestic limited liability company or foreign limited liability company may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited liability company or foreign limited liability company upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 18-105 of this title in the case of a domestic limited liability company and § 18-910 of this title in the case of a foreign limited liability company and shall be governed in all respects by said sections.

(g) The annual tax shall be a debt due from a domestic limited liability company or foreign limited liability company to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(h) A domestic limited liability company or foreign limited liability company that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited liability company or registered as a foreign limited liability company in the State of Delaware.

(i) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited liability company or foreign limited liability company neglected, refused or failed to pay an annual tax.

(j) On the motion of the Attorney General or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited liability company or foreign limited liability company shall have remained in arrears for a period of 3 months after the tax shall have become payable, the Attorney General may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited liability company or foreign limited liability company, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited liability company or foreign limited liability company from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited liability company or foreign limited liability company thereafter shall not transact any business until the injunction shall be dissolved.

(k) A domestic limited liability company that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited liability company formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited liability company or foreign limited liability company which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited liability company or foreign limited liability company, unless or until such domestic limited liability company or foreign limited liability company shall have been restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company duly registered in the State of Delaware.

(l) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited liability company or foreign limited liability company has been restored to and has the status of a domestic limited liability company or foreign limited liability company in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited liability company or foreign limited liability company on any right, claim or demand arising out the transaction of business by such domestic limited liability company after it has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware until such domestic limited liability company or foreign limited liability company, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(m) The neglect, refusal or failure of a domestic limited liability company or foreign limited liability company to pay an annual tax shall not impair the validity on any contract, deed, mortgage, security interest, lien or act or such domestic limited liability company or foreign limited liability company or prevent such domestic limited liability company or foreign limited liability company from defending any action, suit or proceeding with any court of the State of Delaware.

(n) A member or manager of a domestic limited liability company or foreign limited liability company is not liable for the debts, obligations or liabilities of such domestic limited liability company or foreign limited liability company solely by reason of the neglect, refusal or failure of such domestic limited liability company or foreign limited liability company to pay an annual tax or by reason of such domestic limited liability company or foreign limited liability company ceasing to be in good standing or duly registered.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 38, 39; 70 Del. Laws, c. 75, § 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 18; 72 Del. Laws, c. 129, § 18; 74 Del. Laws, c. 52, §§ 30, 31; 76 Del. Laws, c. 287, § 3; 77 Del. Laws, c. 78, § 36; 79 Del. Laws, c. 212, § 3.;

§ 18-1108 Cancellation of certificate of formation for failure to pay taxes.

(a) The certificate of formation of a domestic limited liability company shall be canceled if the domestic limited liability company shall fail to pay the annual tax due under § 18-1107 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited liability companies whose certificates of formation were canceled on June 1 of such calendar year pursuant to § 18-1108(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 75, § 29; 73 Del. Laws, c. 295, § 11; 76 Del. Laws, c. 105, § 36.;

§ 18-1109 Revival of domestic limited liability company.

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;



§ 18-1102. Short title

This chapter may be cited as the "Delaware Limited Liability Company Act.''

68 Del. Laws, c. 434, § 1.;

§ 18-1103 Severability.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

68 Del. Laws, c. 434, § 1.;

§ 18-1104 Cases not provided for in this chapter.

In any case not provided for in this chapter, the rules of law and equity, including the rules of law and equity relating to fiduciary duties and the law merchant, shall govern.

68 Del. Laws, c. 434, § 1; 79 Del. Laws, c. 74, § 8.;

§ 18-1105 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 18-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 18-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-104(d) of this title, a fee in the amount of $2.00 for each limited liability company whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of formation under § 18-201 of this title, a fee in the amount of $70 and upon the receipt for filing of a certificate of limited liability company domestication under § 18-212 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 18-213 of this title, a certificate of conversion to limited liability company under § 18-214 of this title, a certificate of conversion to a non-Delaware entity under § 18-216 of this title, a certificate of amendment under § 18-202 of this title (except as otherwise provided in paragraph (a)(11) of this section), a certificate of cancellation under § 18-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 18-209 of this title, a restated certificate of formation under § 18-208 of this title, a certificate of amendment of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of correction under § 18-211 of this title, or a certificate of revival under § 18-1109 of this title, a fee in the amount of $180.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited liability company under § 18-902 of this title, a certificate under § 18-905 of this title or a certificate of cancellation under § 18-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 18-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-904(e) of this title, a fee in the amount of $2.00 for each foreign limited liability company whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited liability company's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $200. For filing any instrument submitted by a limited liability company or foreign limited liability company that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50 provided that no fee shall be charged pursuant to § 18-206(e) of this title.

(12) The Secretary of State may in the Secretary of State's own discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 36, 37; 70 Del. Laws, c. 75, §§ 23-27; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 16; 71 Del. Laws, c. 77, § 34; 72 Del. Laws, c. 129, § 16; 73 Del. Laws, c. 83, § 19; 74 Del. Laws, c. 52, §§ 22-29; 74 Del. Laws, c. 85, § 16; 74 Del. Laws, c. 119, § 2; 76 Del. Laws, c. 105, § 35; 77 Del. Laws, c. 78, §§ 25-35; 77 Del. Laws, c. 287, § 30; 78 Del. Laws, c. 95, §§ 12-15.;

§ 18-1106 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of members and managers are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited liability companies and members and managers whether or not existing as such at the time of the enactment of any such amendment.

68 Del. Laws, c. 434, § 1; 72 Del. Laws, c. 129, § 17.;

§ 18-1107 Taxation of limited liability companies.

(a) For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

(b) Every domestic limited liability company and every foreign limited liability company registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(c) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a certificate of formation. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date, the tax shall bear interest at the rate of 1 and one-half percent for each month or portion thereof until fully paid.

(d) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited liability company and each foreign limited liability company required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(e) In the event of neglect, refusal or failure on the part of any domestic limited liability company or foreign limited liability company to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited liability company or foreign limited liability company shall pay the sum of $200 to be recovered by adding that amount to the annual tax and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(f) In case any domestic limited liability company or foreign limited liability company shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited liability company or foreign limited liability company upon whom process against such domestic limited liability company or foreign limited liability company may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited liability company or foreign limited liability company upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 18-105 of this title in the case of a domestic limited liability company and § 18-910 of this title in the case of a foreign limited liability company and shall be governed in all respects by said sections.

(g) The annual tax shall be a debt due from a domestic limited liability company or foreign limited liability company to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(h) A domestic limited liability company or foreign limited liability company that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited liability company or registered as a foreign limited liability company in the State of Delaware.

(i) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited liability company or foreign limited liability company neglected, refused or failed to pay an annual tax.

(j) On the motion of the Attorney General or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited liability company or foreign limited liability company shall have remained in arrears for a period of 3 months after the tax shall have become payable, the Attorney General may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited liability company or foreign limited liability company, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited liability company or foreign limited liability company from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited liability company or foreign limited liability company thereafter shall not transact any business until the injunction shall be dissolved.

(k) A domestic limited liability company that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited liability company formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited liability company or foreign limited liability company which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited liability company or foreign limited liability company, unless or until such domestic limited liability company or foreign limited liability company shall have been restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company duly registered in the State of Delaware.

(l) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited liability company or foreign limited liability company has been restored to and has the status of a domestic limited liability company or foreign limited liability company in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited liability company or foreign limited liability company on any right, claim or demand arising out the transaction of business by such domestic limited liability company after it has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware until such domestic limited liability company or foreign limited liability company, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(m) The neglect, refusal or failure of a domestic limited liability company or foreign limited liability company to pay an annual tax shall not impair the validity on any contract, deed, mortgage, security interest, lien or act or such domestic limited liability company or foreign limited liability company or prevent such domestic limited liability company or foreign limited liability company from defending any action, suit or proceeding with any court of the State of Delaware.

(n) A member or manager of a domestic limited liability company or foreign limited liability company is not liable for the debts, obligations or liabilities of such domestic limited liability company or foreign limited liability company solely by reason of the neglect, refusal or failure of such domestic limited liability company or foreign limited liability company to pay an annual tax or by reason of such domestic limited liability company or foreign limited liability company ceasing to be in good standing or duly registered.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 38, 39; 70 Del. Laws, c. 75, § 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 18; 72 Del. Laws, c. 129, § 18; 74 Del. Laws, c. 52, §§ 30, 31; 76 Del. Laws, c. 287, § 3; 77 Del. Laws, c. 78, § 36; 79 Del. Laws, c. 212, § 3.;

§ 18-1108 Cancellation of certificate of formation for failure to pay taxes.

(a) The certificate of formation of a domestic limited liability company shall be canceled if the domestic limited liability company shall fail to pay the annual tax due under § 18-1107 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited liability companies whose certificates of formation were canceled on June 1 of such calendar year pursuant to § 18-1108(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 75, § 29; 73 Del. Laws, c. 295, § 11; 76 Del. Laws, c. 105, § 36.;

§ 18-1109 Revival of domestic limited liability company.

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;



§ 18-1103. Severability

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

68 Del. Laws, c. 434, § 1.;

§ 18-1104 Cases not provided for in this chapter.

In any case not provided for in this chapter, the rules of law and equity, including the rules of law and equity relating to fiduciary duties and the law merchant, shall govern.

68 Del. Laws, c. 434, § 1; 79 Del. Laws, c. 74, § 8.;

§ 18-1105 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 18-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 18-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-104(d) of this title, a fee in the amount of $2.00 for each limited liability company whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of formation under § 18-201 of this title, a fee in the amount of $70 and upon the receipt for filing of a certificate of limited liability company domestication under § 18-212 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 18-213 of this title, a certificate of conversion to limited liability company under § 18-214 of this title, a certificate of conversion to a non-Delaware entity under § 18-216 of this title, a certificate of amendment under § 18-202 of this title (except as otherwise provided in paragraph (a)(11) of this section), a certificate of cancellation under § 18-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 18-209 of this title, a restated certificate of formation under § 18-208 of this title, a certificate of amendment of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of correction under § 18-211 of this title, or a certificate of revival under § 18-1109 of this title, a fee in the amount of $180.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited liability company under § 18-902 of this title, a certificate under § 18-905 of this title or a certificate of cancellation under § 18-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 18-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-904(e) of this title, a fee in the amount of $2.00 for each foreign limited liability company whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited liability company's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $200. For filing any instrument submitted by a limited liability company or foreign limited liability company that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50 provided that no fee shall be charged pursuant to § 18-206(e) of this title.

(12) The Secretary of State may in the Secretary of State's own discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 36, 37; 70 Del. Laws, c. 75, §§ 23-27; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 16; 71 Del. Laws, c. 77, § 34; 72 Del. Laws, c. 129, § 16; 73 Del. Laws, c. 83, § 19; 74 Del. Laws, c. 52, §§ 22-29; 74 Del. Laws, c. 85, § 16; 74 Del. Laws, c. 119, § 2; 76 Del. Laws, c. 105, § 35; 77 Del. Laws, c. 78, §§ 25-35; 77 Del. Laws, c. 287, § 30; 78 Del. Laws, c. 95, §§ 12-15.;

§ 18-1106 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of members and managers are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited liability companies and members and managers whether or not existing as such at the time of the enactment of any such amendment.

68 Del. Laws, c. 434, § 1; 72 Del. Laws, c. 129, § 17.;

§ 18-1107 Taxation of limited liability companies.

(a) For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

(b) Every domestic limited liability company and every foreign limited liability company registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(c) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a certificate of formation. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date, the tax shall bear interest at the rate of 1 and one-half percent for each month or portion thereof until fully paid.

(d) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited liability company and each foreign limited liability company required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(e) In the event of neglect, refusal or failure on the part of any domestic limited liability company or foreign limited liability company to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited liability company or foreign limited liability company shall pay the sum of $200 to be recovered by adding that amount to the annual tax and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(f) In case any domestic limited liability company or foreign limited liability company shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited liability company or foreign limited liability company upon whom process against such domestic limited liability company or foreign limited liability company may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited liability company or foreign limited liability company upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 18-105 of this title in the case of a domestic limited liability company and § 18-910 of this title in the case of a foreign limited liability company and shall be governed in all respects by said sections.

(g) The annual tax shall be a debt due from a domestic limited liability company or foreign limited liability company to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(h) A domestic limited liability company or foreign limited liability company that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited liability company or registered as a foreign limited liability company in the State of Delaware.

(i) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited liability company or foreign limited liability company neglected, refused or failed to pay an annual tax.

(j) On the motion of the Attorney General or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited liability company or foreign limited liability company shall have remained in arrears for a period of 3 months after the tax shall have become payable, the Attorney General may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited liability company or foreign limited liability company, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited liability company or foreign limited liability company from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited liability company or foreign limited liability company thereafter shall not transact any business until the injunction shall be dissolved.

(k) A domestic limited liability company that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited liability company formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited liability company or foreign limited liability company which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited liability company or foreign limited liability company, unless or until such domestic limited liability company or foreign limited liability company shall have been restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company duly registered in the State of Delaware.

(l) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited liability company or foreign limited liability company has been restored to and has the status of a domestic limited liability company or foreign limited liability company in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited liability company or foreign limited liability company on any right, claim or demand arising out the transaction of business by such domestic limited liability company after it has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware until such domestic limited liability company or foreign limited liability company, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(m) The neglect, refusal or failure of a domestic limited liability company or foreign limited liability company to pay an annual tax shall not impair the validity on any contract, deed, mortgage, security interest, lien or act or such domestic limited liability company or foreign limited liability company or prevent such domestic limited liability company or foreign limited liability company from defending any action, suit or proceeding with any court of the State of Delaware.

(n) A member or manager of a domestic limited liability company or foreign limited liability company is not liable for the debts, obligations or liabilities of such domestic limited liability company or foreign limited liability company solely by reason of the neglect, refusal or failure of such domestic limited liability company or foreign limited liability company to pay an annual tax or by reason of such domestic limited liability company or foreign limited liability company ceasing to be in good standing or duly registered.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 38, 39; 70 Del. Laws, c. 75, § 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 18; 72 Del. Laws, c. 129, § 18; 74 Del. Laws, c. 52, §§ 30, 31; 76 Del. Laws, c. 287, § 3; 77 Del. Laws, c. 78, § 36; 79 Del. Laws, c. 212, § 3.;

§ 18-1108 Cancellation of certificate of formation for failure to pay taxes.

(a) The certificate of formation of a domestic limited liability company shall be canceled if the domestic limited liability company shall fail to pay the annual tax due under § 18-1107 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited liability companies whose certificates of formation were canceled on June 1 of such calendar year pursuant to § 18-1108(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 75, § 29; 73 Del. Laws, c. 295, § 11; 76 Del. Laws, c. 105, § 36.;

§ 18-1109 Revival of domestic limited liability company.

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;



§ 18-1104. Cases not provided for in this chapter

In any case not provided for in this chapter, the rules of law and equity, including the rules of law and equity relating to fiduciary duties and the law merchant, shall govern.

68 Del. Laws, c. 434, § 1; 79 Del. Laws, c. 74, § 8.;

§ 18-1105 Fees.

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 18-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 18-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-104(d) of this title, a fee in the amount of $2.00 for each limited liability company whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of formation under § 18-201 of this title, a fee in the amount of $70 and upon the receipt for filing of a certificate of limited liability company domestication under § 18-212 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 18-213 of this title, a certificate of conversion to limited liability company under § 18-214 of this title, a certificate of conversion to a non-Delaware entity under § 18-216 of this title, a certificate of amendment under § 18-202 of this title (except as otherwise provided in paragraph (a)(11) of this section), a certificate of cancellation under § 18-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 18-209 of this title, a restated certificate of formation under § 18-208 of this title, a certificate of amendment of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of correction under § 18-211 of this title, or a certificate of revival under § 18-1109 of this title, a fee in the amount of $180.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited liability company under § 18-902 of this title, a certificate under § 18-905 of this title or a certificate of cancellation under § 18-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 18-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-904(e) of this title, a fee in the amount of $2.00 for each foreign limited liability company whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited liability company's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $200. For filing any instrument submitted by a limited liability company or foreign limited liability company that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50 provided that no fee shall be charged pursuant to § 18-206(e) of this title.

(12) The Secretary of State may in the Secretary of State's own discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 36, 37; 70 Del. Laws, c. 75, §§ 23-27; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 16; 71 Del. Laws, c. 77, § 34; 72 Del. Laws, c. 129, § 16; 73 Del. Laws, c. 83, § 19; 74 Del. Laws, c. 52, §§ 22-29; 74 Del. Laws, c. 85, § 16; 74 Del. Laws, c. 119, § 2; 76 Del. Laws, c. 105, § 35; 77 Del. Laws, c. 78, §§ 25-35; 77 Del. Laws, c. 287, § 30; 78 Del. Laws, c. 95, §§ 12-15.;

§ 18-1106 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of members and managers are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited liability companies and members and managers whether or not existing as such at the time of the enactment of any such amendment.

68 Del. Laws, c. 434, § 1; 72 Del. Laws, c. 129, § 17.;

§ 18-1107 Taxation of limited liability companies.

(a) For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

(b) Every domestic limited liability company and every foreign limited liability company registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(c) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a certificate of formation. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date, the tax shall bear interest at the rate of 1 and one-half percent for each month or portion thereof until fully paid.

(d) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited liability company and each foreign limited liability company required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(e) In the event of neglect, refusal or failure on the part of any domestic limited liability company or foreign limited liability company to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited liability company or foreign limited liability company shall pay the sum of $200 to be recovered by adding that amount to the annual tax and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(f) In case any domestic limited liability company or foreign limited liability company shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited liability company or foreign limited liability company upon whom process against such domestic limited liability company or foreign limited liability company may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited liability company or foreign limited liability company upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 18-105 of this title in the case of a domestic limited liability company and § 18-910 of this title in the case of a foreign limited liability company and shall be governed in all respects by said sections.

(g) The annual tax shall be a debt due from a domestic limited liability company or foreign limited liability company to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(h) A domestic limited liability company or foreign limited liability company that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited liability company or registered as a foreign limited liability company in the State of Delaware.

(i) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited liability company or foreign limited liability company neglected, refused or failed to pay an annual tax.

(j) On the motion of the Attorney General or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited liability company or foreign limited liability company shall have remained in arrears for a period of 3 months after the tax shall have become payable, the Attorney General may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited liability company or foreign limited liability company, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited liability company or foreign limited liability company from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited liability company or foreign limited liability company thereafter shall not transact any business until the injunction shall be dissolved.

(k) A domestic limited liability company that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited liability company formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited liability company or foreign limited liability company which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited liability company or foreign limited liability company, unless or until such domestic limited liability company or foreign limited liability company shall have been restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company duly registered in the State of Delaware.

(l) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited liability company or foreign limited liability company has been restored to and has the status of a domestic limited liability company or foreign limited liability company in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited liability company or foreign limited liability company on any right, claim or demand arising out the transaction of business by such domestic limited liability company after it has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware until such domestic limited liability company or foreign limited liability company, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(m) The neglect, refusal or failure of a domestic limited liability company or foreign limited liability company to pay an annual tax shall not impair the validity on any contract, deed, mortgage, security interest, lien or act or such domestic limited liability company or foreign limited liability company or prevent such domestic limited liability company or foreign limited liability company from defending any action, suit or proceeding with any court of the State of Delaware.

(n) A member or manager of a domestic limited liability company or foreign limited liability company is not liable for the debts, obligations or liabilities of such domestic limited liability company or foreign limited liability company solely by reason of the neglect, refusal or failure of such domestic limited liability company or foreign limited liability company to pay an annual tax or by reason of such domestic limited liability company or foreign limited liability company ceasing to be in good standing or duly registered.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 38, 39; 70 Del. Laws, c. 75, § 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 18; 72 Del. Laws, c. 129, § 18; 74 Del. Laws, c. 52, §§ 30, 31; 76 Del. Laws, c. 287, § 3; 77 Del. Laws, c. 78, § 36; 79 Del. Laws, c. 212, § 3.;

§ 18-1108 Cancellation of certificate of formation for failure to pay taxes.

(a) The certificate of formation of a domestic limited liability company shall be canceled if the domestic limited liability company shall fail to pay the annual tax due under § 18-1107 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited liability companies whose certificates of formation were canceled on June 1 of such calendar year pursuant to § 18-1108(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 75, § 29; 73 Del. Laws, c. 295, § 11; 76 Del. Laws, c. 105, § 36.;

§ 18-1109 Revival of domestic limited liability company.

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;



§ 18-1105. Fees

(a) No document required to be filed under this chapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State of Delaware:

(1) Upon the receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation of reservation pursuant to § 18-103(b) of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate under § 18-104(b) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-104(c) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-104(d) of this title, a fee in the amount of $2.00 for each limited liability company whose registered agent has resigned by such certificate.

(3) Upon the receipt for filing of a certificate of formation under § 18-201 of this title, a fee in the amount of $70 and upon the receipt for filing of a certificate of limited liability company domestication under § 18-212 of this title, a certificate of transfer or a certificate of transfer and domestic continuance under § 18-213 of this title, a certificate of conversion to limited liability company under § 18-214 of this title, a certificate of conversion to a non-Delaware entity under § 18-216 of this title, a certificate of amendment under § 18-202 of this title (except as otherwise provided in paragraph (a)(11) of this section), a certificate of cancellation under § 18-203 of this title, a certificate of merger or consolidation or a certificate of ownership and merger under § 18-209 of this title, a restated certificate of formation under § 18-208 of this title, a certificate of amendment of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of termination of a certificate with a future effective date or time under § 18-206(c) of this title, a certificate of correction under § 18-211 of this title, or a certificate of revival under § 18-1109 of this title, a fee in the amount of $180.

(4) For certifying copies of any paper on file as provided for by this chapter, a fee in the amount of $50 for each copy certified.

(5) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies, whether certified or not, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding the State of Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(6) Upon the receipt for filing of an application for registration as a foreign limited liability company under § 18-902 of this title, a certificate under § 18-905 of this title or a certificate of cancellation under § 18-906 of this title, a fee in the amount of $200.

(7) Upon the receipt for filing of a certificate under § 18-904(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 18-904(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 18-904(e) of this title, a fee in the amount of $2.00 for each foreign limited liability company whose registered agent has resigned by such certificate.

(8) For preclearance of any document for filing, a fee in the amount of $250.

(9) For preparing and providing a written report of a record search, a fee in the amount of $50.

(10) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(4) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a limited liability company's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(11) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee in the amount of $200. For filing any instrument submitted by a limited liability company or foreign limited liability company that only changes the registered office or registered agent and is specifically captioned as a certificate of amendment changing only the registered office or registered agent, a fee in the amount of $50 provided that no fee shall be charged pursuant to § 18-206(e) of this title.

(12) The Secretary of State may in the Secretary of State's own discretion charge a fee of $60 for each check received for payment of any fee that is returned due to insufficient funds or the result of a stop payment order.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day of the request, an additional sum of up to $500;

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time amend) a schedule of specific fees payable pursuant to this subsection.

(c) The Secretary of State may in his or her discretion permit the extension of credit for the fees required by this section upon such terms as the secretary shall deem to be appropriate.

(d) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the secretary may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The funds shall be deposited in a financial institution which is a legal depository of State of Delaware moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(e) Except as provided in this section, the fees of the Secretary of State shall be as provided in § 2315 of Title 29.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 36, 37; 70 Del. Laws, c. 75, §§ 23-27; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 360, § 16; 71 Del. Laws, c. 77, § 34; 72 Del. Laws, c. 129, § 16; 73 Del. Laws, c. 83, § 19; 74 Del. Laws, c. 52, §§ 22-29; 74 Del. Laws, c. 85, § 16; 74 Del. Laws, c. 119, § 2; 76 Del. Laws, c. 105, § 35; 77 Del. Laws, c. 78, §§ 25-35; 77 Del. Laws, c. 287, § 30; 78 Del. Laws, c. 95, §§ 12-15.;

§ 18-1106 Reserved power of State of Delaware to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of members and managers are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited liability companies and members and managers whether or not existing as such at the time of the enactment of any such amendment.

68 Del. Laws, c. 434, § 1; 72 Del. Laws, c. 129, § 17.;

§ 18-1107 Taxation of limited liability companies.

(a) For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

(b) Every domestic limited liability company and every foreign limited liability company registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(c) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a certificate of formation. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date, the tax shall bear interest at the rate of 1 and one-half percent for each month or portion thereof until fully paid.

(d) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited liability company and each foreign limited liability company required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(e) In the event of neglect, refusal or failure on the part of any domestic limited liability company or foreign limited liability company to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited liability company or foreign limited liability company shall pay the sum of $200 to be recovered by adding that amount to the annual tax and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(f) In case any domestic limited liability company or foreign limited liability company shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited liability company or foreign limited liability company upon whom process against such domestic limited liability company or foreign limited liability company may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited liability company or foreign limited liability company upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 18-105 of this title in the case of a domestic limited liability company and § 18-910 of this title in the case of a foreign limited liability company and shall be governed in all respects by said sections.

(g) The annual tax shall be a debt due from a domestic limited liability company or foreign limited liability company to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(h) A domestic limited liability company or foreign limited liability company that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited liability company or registered as a foreign limited liability company in the State of Delaware.

(i) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited liability company or foreign limited liability company neglected, refused or failed to pay an annual tax.

(j) On the motion of the Attorney General or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited liability company or foreign limited liability company shall have remained in arrears for a period of 3 months after the tax shall have become payable, the Attorney General may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited liability company or foreign limited liability company, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited liability company or foreign limited liability company from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited liability company or foreign limited liability company thereafter shall not transact any business until the injunction shall be dissolved.

(k) A domestic limited liability company that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited liability company formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited liability company or foreign limited liability company which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited liability company or foreign limited liability company, unless or until such domestic limited liability company or foreign limited liability company shall have been restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company duly registered in the State of Delaware.

(l) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited liability company or foreign limited liability company has been restored to and has the status of a domestic limited liability company or foreign limited liability company in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited liability company or foreign limited liability company on any right, claim or demand arising out the transaction of business by such domestic limited liability company after it has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware until such domestic limited liability company or foreign limited liability company, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(m) The neglect, refusal or failure of a domestic limited liability company or foreign limited liability company to pay an annual tax shall not impair the validity on any contract, deed, mortgage, security interest, lien or act or such domestic limited liability company or foreign limited liability company or prevent such domestic limited liability company or foreign limited liability company from defending any action, suit or proceeding with any court of the State of Delaware.

(n) A member or manager of a domestic limited liability company or foreign limited liability company is not liable for the debts, obligations or liabilities of such domestic limited liability company or foreign limited liability company solely by reason of the neglect, refusal or failure of such domestic limited liability company or foreign limited liability company to pay an annual tax or by reason of such domestic limited liability company or foreign limited liability company ceasing to be in good standing or duly registered.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 38, 39; 70 Del. Laws, c. 75, § 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 18; 72 Del. Laws, c. 129, § 18; 74 Del. Laws, c. 52, §§ 30, 31; 76 Del. Laws, c. 287, § 3; 77 Del. Laws, c. 78, § 36; 79 Del. Laws, c. 212, § 3.;

§ 18-1108 Cancellation of certificate of formation for failure to pay taxes.

(a) The certificate of formation of a domestic limited liability company shall be canceled if the domestic limited liability company shall fail to pay the annual tax due under § 18-1107 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited liability companies whose certificates of formation were canceled on June 1 of such calendar year pursuant to § 18-1108(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 75, § 29; 73 Del. Laws, c. 295, § 11; 76 Del. Laws, c. 105, § 36.;

§ 18-1109 Revival of domestic limited liability company.

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;



§ 18-1106. Reserved power of State of Delaware to alter or repeal chapter

All provisions of this chapter may be altered from time to time or repealed and all rights of members and managers are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited liability companies and members and managers whether or not existing as such at the time of the enactment of any such amendment.

68 Del. Laws, c. 434, § 1; 72 Del. Laws, c. 129, § 17.;

§ 18-1107 Taxation of limited liability companies.

(a) For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

(b) Every domestic limited liability company and every foreign limited liability company registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(c) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a certificate of formation. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date, the tax shall bear interest at the rate of 1 and one-half percent for each month or portion thereof until fully paid.

(d) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited liability company and each foreign limited liability company required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(e) In the event of neglect, refusal or failure on the part of any domestic limited liability company or foreign limited liability company to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited liability company or foreign limited liability company shall pay the sum of $200 to be recovered by adding that amount to the annual tax and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(f) In case any domestic limited liability company or foreign limited liability company shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited liability company or foreign limited liability company upon whom process against such domestic limited liability company or foreign limited liability company may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited liability company or foreign limited liability company upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 18-105 of this title in the case of a domestic limited liability company and § 18-910 of this title in the case of a foreign limited liability company and shall be governed in all respects by said sections.

(g) The annual tax shall be a debt due from a domestic limited liability company or foreign limited liability company to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(h) A domestic limited liability company or foreign limited liability company that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited liability company or registered as a foreign limited liability company in the State of Delaware.

(i) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited liability company or foreign limited liability company neglected, refused or failed to pay an annual tax.

(j) On the motion of the Attorney General or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited liability company or foreign limited liability company shall have remained in arrears for a period of 3 months after the tax shall have become payable, the Attorney General may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited liability company or foreign limited liability company, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited liability company or foreign limited liability company from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited liability company or foreign limited liability company thereafter shall not transact any business until the injunction shall be dissolved.

(k) A domestic limited liability company that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited liability company formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited liability company or foreign limited liability company which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited liability company or foreign limited liability company, unless or until such domestic limited liability company or foreign limited liability company shall have been restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company duly registered in the State of Delaware.

(l) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited liability company or foreign limited liability company has been restored to and has the status of a domestic limited liability company or foreign limited liability company in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited liability company or foreign limited liability company on any right, claim or demand arising out the transaction of business by such domestic limited liability company after it has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware until such domestic limited liability company or foreign limited liability company, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(m) The neglect, refusal or failure of a domestic limited liability company or foreign limited liability company to pay an annual tax shall not impair the validity on any contract, deed, mortgage, security interest, lien or act or such domestic limited liability company or foreign limited liability company or prevent such domestic limited liability company or foreign limited liability company from defending any action, suit or proceeding with any court of the State of Delaware.

(n) A member or manager of a domestic limited liability company or foreign limited liability company is not liable for the debts, obligations or liabilities of such domestic limited liability company or foreign limited liability company solely by reason of the neglect, refusal or failure of such domestic limited liability company or foreign limited liability company to pay an annual tax or by reason of such domestic limited liability company or foreign limited liability company ceasing to be in good standing or duly registered.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 38, 39; 70 Del. Laws, c. 75, § 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 18; 72 Del. Laws, c. 129, § 18; 74 Del. Laws, c. 52, §§ 30, 31; 76 Del. Laws, c. 287, § 3; 77 Del. Laws, c. 78, § 36; 79 Del. Laws, c. 212, § 3.;

§ 18-1108 Cancellation of certificate of formation for failure to pay taxes.

(a) The certificate of formation of a domestic limited liability company shall be canceled if the domestic limited liability company shall fail to pay the annual tax due under § 18-1107 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited liability companies whose certificates of formation were canceled on June 1 of such calendar year pursuant to § 18-1108(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 75, § 29; 73 Del. Laws, c. 295, § 11; 76 Del. Laws, c. 105, § 36.;

§ 18-1109 Revival of domestic limited liability company.

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;



§ 18-1107. Taxation of limited liability companies

(a) For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the State of Delaware or any instrumentality, agency or political subdivision of the State of Delaware, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in the State of Delaware as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

(b) Every domestic limited liability company and every foreign limited liability company registered to do business in the State of Delaware shall pay an annual tax, for the use of the State of Delaware, in the amount of $300.

(c) The annual tax shall be due and payable on the first day of June following the close of the calendar year or upon the cancellation of a certificate of formation. The Secretary of State shall receive the annual tax and pay over all taxes collected to the Department of Finance of the State of Delaware. If the annual tax remains unpaid after the due date, the tax shall bear interest at the rate of 1 and one-half percent for each month or portion thereof until fully paid.

(d) The Secretary of State shall, at least 60 days prior to June 1 of each year, cause to be mailed to each domestic limited liability company and each foreign limited liability company required to comply with the provisions of this section in care of its registered agent in the State of Delaware an annual statement for the tax to be paid hereunder.

(e) In the event of neglect, refusal or failure on the part of any domestic limited liability company or foreign limited liability company to pay the annual tax to be paid hereunder on or before June 1 in any year, such domestic limited liability company or foreign limited liability company shall pay the sum of $200 to be recovered by adding that amount to the annual tax and such additional sum shall become a part of the tax and shall be collected in the same manner and subject to the same penalties.

(f) In case any domestic limited liability company or foreign limited liability company shall fail to pay the annual tax due within the time required by this section, and in case the agent in charge of the registered office of any domestic limited liability company or foreign limited liability company upon whom process against such domestic limited liability company or foreign limited liability company may be served shall die, resign, refuse to act as such, remove from the State of Delaware or cannot with due diligence be found, it shall be lawful while default continues to serve process against such domestic limited liability company or foreign limited liability company upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 18-105 of this title in the case of a domestic limited liability company and § 18-910 of this title in the case of a foreign limited liability company and shall be governed in all respects by said sections.

(g) The annual tax shall be a debt due from a domestic limited liability company or foreign limited liability company to the State of Delaware, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in the case of insolvency.

(h) A domestic limited liability company or foreign limited liability company that neglects, refuses or fails to pay the annual tax when due shall cease to be in good standing as a domestic limited liability company or registered as a foreign limited liability company in the State of Delaware.

(i) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered by reason of the failure to pay an annual tax shall be restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company that is registered in the State of Delaware upon the payment of the annual tax and all penalties and interest thereon for each year for which such domestic limited liability company or foreign limited liability company neglected, refused or failed to pay an annual tax.

(j) On the motion of the Attorney General or upon request of the Secretary of State, whenever any annual tax due under this chapter from any domestic limited liability company or foreign limited liability company shall have remained in arrears for a period of 3 months after the tax shall have become payable, the Attorney General may apply to the Court of Chancery, by petition in the name of the State of Delaware, on 5 days' notice to such domestic limited liability company or foreign limited liability company, which notice may be served in such manner as the Court may direct, for an injunction to restrain such domestic limited liability company or foreign limited liability company from the transaction of any business within the State of Delaware or elsewhere, until the payment of the annual tax, and all penalties and interest due thereon and the cost of the application which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, such domestic limited liability company or foreign limited liability company thereafter shall not transact any business until the injunction shall be dissolved.

(k) A domestic limited liability company that has ceased to be in good standing by reason of its neglect, refusal or failure to pay an annual tax shall remain a domestic limited liability company formed under this chapter. The Secretary of State shall not accept for filing any certificate (except a certificate of resignation of a registered agent when a successor registered agent is not being appointed) required or permitted by this chapter to be filed in respect of any domestic limited liability company or foreign limited liability company which has neglected, refused or failed to pay an annual tax, and shall not issue any certificate of good standing with respect to such domestic limited liability company or foreign limited liability company, unless or until such domestic limited liability company or foreign limited liability company shall have been restored to and have the status of a domestic limited liability company in good standing or a foreign limited liability company duly registered in the State of Delaware.

(l) A domestic limited liability company that has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware by reason of its neglect, refusal or failure to pay an annual tax may not maintain any action, suit or proceeding in any court of the State of Delaware until such domestic limited liability company or foreign limited liability company has been restored to and has the status of a domestic limited liability company or foreign limited liability company in good standing or duly registered in the State of Delaware. An action, suit or proceeding may not be maintained in any court of the State of Delaware by any successor or assignee of such domestic limited liability company or foreign limited liability company on any right, claim or demand arising out the transaction of business by such domestic limited liability company after it has ceased to be in good standing or a foreign limited liability company that has ceased to be registered in the State of Delaware until such domestic limited liability company or foreign limited liability company, or any person that has acquired all or substantially all of its assets, has paid any annual tax then due and payable, together with penalties and interest thereon.

(m) The neglect, refusal or failure of a domestic limited liability company or foreign limited liability company to pay an annual tax shall not impair the validity on any contract, deed, mortgage, security interest, lien or act or such domestic limited liability company or foreign limited liability company or prevent such domestic limited liability company or foreign limited liability company from defending any action, suit or proceeding with any court of the State of Delaware.

(n) A member or manager of a domestic limited liability company or foreign limited liability company is not liable for the debts, obligations or liabilities of such domestic limited liability company or foreign limited liability company solely by reason of the neglect, refusal or failure of such domestic limited liability company or foreign limited liability company to pay an annual tax or by reason of such domestic limited liability company or foreign limited liability company ceasing to be in good standing or duly registered.

68 Del. Laws, c. 434, § 1; 69 Del. Laws, c. 260, §§ 38, 39; 70 Del. Laws, c. 75, § 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 341, § 18; 72 Del. Laws, c. 129, § 18; 74 Del. Laws, c. 52, §§ 30, 31; 76 Del. Laws, c. 287, § 3; 77 Del. Laws, c. 78, § 36; 79 Del. Laws, c. 212, § 3.;

§ 18-1108 Cancellation of certificate of formation for failure to pay taxes.

(a) The certificate of formation of a domestic limited liability company shall be canceled if the domestic limited liability company shall fail to pay the annual tax due under § 18-1107 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited liability companies whose certificates of formation were canceled on June 1 of such calendar year pursuant to § 18-1108(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 75, § 29; 73 Del. Laws, c. 295, § 11; 76 Del. Laws, c. 105, § 36.;

§ 18-1109 Revival of domestic limited liability company.

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;



§ 18-1108. Cancellation of certificate of formation for failure to pay taxes

(a) The certificate of formation of a domestic limited liability company shall be canceled if the domestic limited liability company shall fail to pay the annual tax due under § 18-1107 of this title for a period of 3 years from the date it is due, such cancellation to be effective on the third anniversary of such due date.

(b) A list of those domestic limited liability companies whose certificates of formation were canceled on June 1 of such calendar year pursuant to § 18-1108(a) of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such list on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such list can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

70 Del. Laws, c. 75, § 29; 73 Del. Laws, c. 295, § 11; 76 Del. Laws, c. 105, § 36.;

§ 18-1109 Revival of domestic limited liability company.

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;



§ 18-1109. Revival of domestic limited liability company

(a) A domestic limited liability company whose certificate of formation has been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title may be revived by filing in the office of the Secretary of State a certificate of revival accompanied by the payment of the fee required by § 18-1105(a)(3) of this title and payment of the annual tax due under § 18-1107 of this title and all penalties and interest thereon due at the time of the cancellation of its certificate of formation. The certificate of revival shall set forth:

(1) The name of the limited liability company at the time its certificate of formation was canceled and, if such name is not available at the time of revival, the name under which the limited liability company is to be revived;

(2) The date of filing of the original certificate of formation of the limited liability company;

(3) The address of the limited liability company's registered office in the State of Delaware and the name and address of the limited liability company's registered agent in the State of Delaware;

(4) A statement that the certificate of revival is filed by 1 or more persons authorized to execute and file the certificate of revival to revive the limited liability company; and

(5) Any other matters the persons executing the certificate of revival determine to include therein.

(b) The certificate of revival shall be deemed to be an amendment to the certificate of formation of the limited liability company, and the limited liability company shall not be required to take any further action to amend its certificate of formation under § 18-202 of this title with respect to the matters set forth in the certificate of revival.

(c) Upon the filing of a certificate of revival, a limited liability company shall be revived with the same force and effect as if its certificate of formation had not been canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. Such revival shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, with the same force and effect and to all intents and purposes as if the certificate of formation had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title or which were acquired by the limited liability company following the cancellation of its certificate of formation pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title, and which were not disposed of prior to the time of its revival, shall be vested in the limited liability company after its revival as fully as they were held by the limited liability company at, and after, as the case may be, the time its certificate of formation was canceled pursuant to § 18-104(d) or (i)(4) or § 18-1108(a) of this title. After its revival, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its revival as if its certificate of formation had at all times remained in full force and effect.

70 Del. Laws, c. 75, § 30; 75 Del. Laws, c. 317, §§ 36, 37; 77 Del. Laws, c. 78, § 37.;









CHAPTER 19. DELAWARE UNIFORM UNIN- CORPORATED NONPROFIT ASSOCIATION ACT

§ 1901. Definitions

In this chapter:

(1) "Member'' means a person who, under the rules or practices of a nonprofit association, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association.

(2) "Nonprofit association'' means an unincorporated organization consisting of 2 or more members joined by mutual consent for a common, nonprofit purpose. However, joint tenancy, tenancy in common or tenancy by the entireties does not by itself establish a nonprofit association, even if the co-owners share use of the property for a nonprofit purpose.

(3) "Person'' means an individual, corporation, statutory trust, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(4) "State'' means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

71 Del. Laws, c. 79, § 1; 73 Del. Laws, c. 329, § 32.;



§ 1902. Supplementary general principles of law and equity

Principles of law and equity supplement this chapter unless displaced by a particular provision of it.

71 Del. Laws, c. 79, § 1.;



§ 1903. Territorial application

Real and personal property in this State may be acquired, held, encumbered and transferred by a nonprofit association, whether or not the nonprofit association or a member has any other relationship to this State.

71 Del. Laws, c. 79, § 1.;



§ 1904. Real and personal property; nonprofit association as legatee, devisee or beneficiary

(a) A nonprofit association in its name may acquire, hold, encumber or transfer an estate or interest in real or personal property.

(b) A nonprofit association may be a legatee, devisee or beneficiary of a trust or contract.

71 Del. Laws, c. 79, § 1.;



§ 1905. Statement of authority as to real property

(a) A nonprofit association may execute and file a statement of authority to transfer an estate or interest in real property in the name of the nonprofit association.

(b) An estate or interest in real property in the name of a nonprofit association may be transferred by a person so authorized in a statement of authority filed in the office in the county in which a transfer of the property would be recorded.

(c) A statement of authority must set forth:

(1) The name of the nonprofit association;

(2) The address in this State, including the street address, if any, of the nonprofit association or, if the nonprofit association does not have an address in this State, its address out of state;

(3) The name or title of a person authorized to transfer an estate or interest in real property held in the name of the nonprofit association; and

(4) The action, procedure or vote of the nonprofit association which authorizes the person to transfer the real property of the nonprofit association and which authorizes the person to execute the statement of authority.

(d) A statement of authority must be executed in the same manner as a deed by a person who is not the person authorized to transfer the estate or interest.

(e) A filing officer may collect a fee for filing a statement of authority in the amount authorized for recording a transfer of real property.

(f) An amendment, including a cancellation, of a statement of authority must meet the requirements for execution and filing of an original statement. Unless canceled earlier, a filed statement of authority or its most recent amendment is canceled by operation of law 5 years after the date of the most recent recording.

(g) If the record title to real property is in the name of a nonprofit association and the statement of authority is filed in the office of the county in which a transfer of real property would be recorded, the authority of the person named in a statement of authority is conclusive in favor of a person who gives value without notice that the person lacks authority.

71 Del. Laws, c. 79, § 1.;



§ 1906. Liability in tort and contract

(a) A nonprofit association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties and liabilities in contract and tort.

(b) A person is not liable for a breach of a nonprofit association's contract merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association or is a person considered to be a member by the nonprofit association.

(c) A person is not liable for a tortious act or omission for which a nonprofit association is liable merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association or is a person considered as a member by the nonprofit association.

(d) A tortious act or omission of a member or other person for which a nonprofit association is liable is not imputed to a person merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association or is a person considered as a member by the nonprofit association.

(e) A member of, or a person considered to be a member by, a nonprofit association may assert a claim against the nonprofit association. A nonprofit association may assert a claim against a member or a person considered to be a member by the nonprofit association.

71 Del. Laws, c. 79, § 1.;



§ 1907. Capacity to assert and defend; standing

(a) A nonprofit association, in its name, may institute, defend, intervene or participate in a judicial, administrative or other governmental proceeding or in an arbitration, mediation or any other form of alternative dispute resolution.

(b) A nonprofit association may assert a claim in its name on behalf of its members if 1 or more members of the nonprofit association have standing to assert a claim in their own right, the interests the nonprofit association seeks to protect are germane to its purposes and neither the claim asserted nor the relief requested requires the participation of a member.

71 Del. Laws, c. 79, § 1.;



§ 1908. Effect of judgment or order

A judgment or order against a nonprofit association is not by itself a judgment or order against a member.

71 Del. Laws, c. 79, § 1.;



§ 1909. Disposition of personal property of inactive nonprofit association

If a nonprofit association has been inactive for 3 years or longer, a person in possession or control of personal property of the nonprofit association may transfer the property:

(1) If a document of a nonprofit association specifies a person to whom transfer is to be made under these circumstances, to that person; or

(2) If no person is so specified, to a nonprofit association or nonprofit corporation pursuing broadly similar purposes or to a government or governmental subdivision, agency or instrumentality.

71 Del. Laws, c. 79, § 1.;



§ 1910. Appointment of agent to receive service of process

(a) A nonprofit association may file in the office of the Secretary of State a statement appointing an agent authorized to receive service of process.

(b) A statement appointing an agent must set forth:

(1) The name of the nonprofit association;

(2) The address in this State, including the street address, if any, of the nonprofit association or, if the nonprofit association does not have an address in this State, its address out of state; and

(3) The name of the person in this State authorized to receive service of process and the person's address, including the street address, in this State.

(c) A statement appointing an agent must be signed and acknowledged by a person authorized to manage the affairs of a nonprofit association. The statement must also be signed and acknowledged by the person appointed agent, who thereby accepts the appointment. The appointed agent may resign by filing a resignation in the office of the Secretary of State and giving notice to the nonprofit association.

(d) A filing officer may collect a fee for filing a statement appointing an agent to receive service of process, an amendment or a resignation in the amount charged for filing similar documents.

(e) An amendment to a statement appointing an agent to receive service of process must meet the requirements for execution of an original statement.

71 Del. Laws, c. 79, § 1.;



§ 1911. Claim not abated by change of members or officers

A claim for relief against a nonprofit association does not abate merely because of a change in its members or persons authorized to manage the affairs of the nonprofit association.

71 Del. Laws, c. 79, § 1.;



§ 1912. Venue

For purposes of venue, a nonprofit association is a resident of a city or county in which it has an office.

71 Del. Laws, c. 79, § 1.;



§ 1913. Summons and complaint; service on whom

In an action or proceeding against a nonprofit association, a summons and complaint must be served on an agent authorized by appointment to receive service of process, an officer, managing or general agent, or a person authorized to participate in the management of its affairs. If none of them can be served, service may be made on a member.

71 Del. Laws, c. 79, § 1.;



§ 1914. Uniformity of application and construction

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

71 Del. Laws, c. 79, § 1.;



§ 1915. Short title

This chapter shall be known as and may be cited as the "Delaware Uniform Unincorporated Nonprofit Association Act.''

71 Del. Laws, c. 79, § 1.;



§ 1916. Transition concerning real and personal property

(a) If, before June 25, 1997, an estate or interest in real or personal property was purportedly transferred to a nonprofit association, on June 25, 1997, the estate or interest vests in the nonprofit association unless the parties have treated the transfer as ineffective.

(b) If, before June 25, 1997, the transfer vested the estate or interest in another person to hold the estate or interest as a fiduciary for the benefit of the nonprofit association, its members, or both, on or after June 25, 1997, the fiduciary may transfer the estate or interest to the nonprofit association in its name, or the nonprofit association, by appropriate proceedings, may require that the estate or interest be transferred to it in its name.

71 Del. Laws, c. 79, § 1.;






CHAPTER 20. TRADE SECRETS

§ 2001. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Improper means'' shall include theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

(2) "Misappropriation'' shall mean:

a. Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

b. Disclosure or use of a trade secret of another without express or implied consent by a person who:

1. Used improper means to acquire knowledge of the trade secret; or

2. At the time of disclosure or use, knew or had reason to know that his or her knowledge of the trade was:

A. Derived from or through a person who had utilized improper means to acquire it;

B. Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

C. Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

3. Before a material change of the person's position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(3) "Person'' shall mean a natural person, corporation, statutory trust, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(4) "Trade secret'' shall mean information, including a formula, pattern, compilation, program, device, method, technique or process, that:

a. Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

b. Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

63 Del. Laws, c. 218, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 33.;



§ 2002. Injunctive relief

(a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

63 Del. Laws, c. 218, § 1; 71 Del. Laws, c. 80, § 1.;



§ 2003. Damages

(a) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(b) If wilful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a) of this section.

63 Del. Laws, c. 218, § 1; 71 Del. Laws, c. 80, § 2.;



§ 2004. Attorney's fees

If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith, or wilful and malicious misappropriation exists, the court may award reasonable attorney's fees to the prevailing party.

63 Del. Laws, c. 218, § 1.;



§ 2005. Preservation of secrecy

In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

63 Del. Laws, c. 218, § 1.;



§ 2006. Statute of limitations

An action for misappropriation must be brought within 3 years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

63 Del. Laws, c. 218, § 1.;



§ 2007. Effect on other law

(a) Except as provided in subsection (b) of this section, this chapter displaces conflicting tort, restitutionary and other law of this State providing civil remedies for misappropriation of a trade secret.

(b) This chapter does not affect:

(1) Contractual remedies, whether or not based upon misappropriation of a trade secret;

(2) Other civil remedies that are not based upon misappropriation of a trade secret; or

(3) Criminal remedies, whether or not based upon misappropriation of a trade secret.

63 Del. Laws, c. 218, § 1; 71 Del. Laws, c. 80, § 3.;



§ 2008. Application and construction of chapter

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

63 Del. Laws, c. 218, § 1.;



§ 2009. Short title

This chapter may be cited as the "Uniform Trade Secrets Act.''

63 Del. Laws, c. 218, § 1.;






CHAPTER 21. ANTITRUST

§ 2101. Purpose; legislative intent

The purpose of this chapter shall be to promote the public benefits of a competitive economic environment based upon free enterprise. It is the intent of the General Assembly to promote efficiency in business operations, an equitable return on capital investments, an efficient allocation of goods and services and freedom of economic opportunity.

62 Del. Laws, c. 89, § 1.;



§ 2102. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Court'' means the Court of Chancery except where another court is specifically designated.

(2) "Documentary material'' means the original or any copy of any book, record, report, memorandum, paper, communication, tabulation, chart or other document, and further includes data and other information in a form readable by a data processing machine.

(3) "Public body'' means the state's public agencies, including school districts, and its political subdivisions, including municipal and other authorities.

(4) "Trade or commerce of this State'' means all economic activity carried on wholly or partially in this State, which involves or relates to any commodity, service or business activity.

62 Del. Laws, c. 89, § 1.;



§ 2103. Restraint of trade unlawful

Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce of this State shall be unlawful.

62 Del. Laws, c. 89, § 1.;



§ 2104. Exemptions

(a) Nothing in this chapter shall be construed to forbid the existence or operation of labor, agricultural or horticultural organizations, instituted for the purposes of mutual help, and not having capital stock or conducted for profit, or to forbid or restrain individual members of such organizations from lawfully carrying out the legitimate objects thereof; nor shall such organizations or the members thereof be held or construed to be illegal combinations or agreements in restraint of trade under this chapter.

(b) Nothing in this chapter shall be construed to forbid any conduct or arrangement required by any statute of this State or of the United States, nor any conduct or arrangement approved or required by a regulatory body or officer acting under statutory authority of this State or of the United States.

(c) Without limiting the effect of the foregoing, activity of the following shall not be construed as a violation of this chapter:

(1) Any public utility, to the extent that such activity is subject to regulation by the Public Service Commission, the State or federal Department of Transportation, the Federal Power Commission, the Federal Communications Commission or the Interstate Commerce Commission;

(2) Any person to the extent that such activity is subject to regulation by the Insurance Commissioner of this State or is authorized by the Insurance Code or any other law of this State, including the making of or participating in joint underwriting or joint reinsurance arrangements;

(3) A nonprofit corporation, trust or organization established exclusively for religious or charitable purposes, or for both purposes, to the extent that the activity is a religious or charitable activity;

(4) A security dealer who is licensed by this State or who is a member of the National Association of Securities Dealers or a member of a national securities exchange registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], in the course of the business of offering, selling, buying and selling, or otherwise trading in or underwriting, securities as an agent, broker or principal, or the activity of a registered national securities exchange, including the establishment of commission rates and schedules of charges, to the extent that such activity is subject to regulation under the laws of this State or the United States; or

(5) Any state or national banking association or savings and loan association, or any other lending institution, to the extent that such activity is regulated or supervised by the banking laws or savings and loan laws of this State or the United States.

62 Del. Laws, c. 89, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2105. General power of Attorney General

The Attorney General shall have full power and authority on behalf of the State and its public bodies to investigate suspected violations of this chapter or of federal antitrust laws, and may institute such proceedings as are provided for violations thereof.

62 Del. Laws, c. 89, § 1.;



§ 2106. Investigative demand by Attorney General

(a) Whenever the Attorney General has reason to believe that any person may have knowledge, or be in possession, custody or control of any documentary material, pertinent to a possible violation of this chapter, the Attorney General may issue in writing and cause to be served upon the person an investigative demand that may:

(1) Compel the attendance of such person and require that person to submit to examination and give testimony under oath;

(2) Require the production of documentary material pertinent to the investigation; and

(3) Require answers to written interrogatories to be furnished under oath.

(b) Service of any demand under this section may be made by mailing such demand to the last known place of business, residence or abode within or without this State of the person to whom such demand is directed; service may also be made upon any person other than a natural person, in the manner provided in § 321 or §§ 371-385 of Title 8 and in the manner provided in the Rules of the Court of Chancery.

(c) Each demand under this section shall be in writing and shall:

(1) State the nature of the conduct constituting the alleged violation of this chapter which is under investigation and the provision of law applicable thereto;

(2) Describe the class or classes of documentary material to be produced thereunder with such definiteness and certainty as to permit such material to be fairly identified;

(3) Prescribe a return date which will provide a reasonable time within which the material so demanded may be assembled and made available for inspection and copying or reproduction; and

(4) Identify the custodian to whom such material shall be made available or the official before whom such examination shall take place or to whom such answers shall be furnished.

(d) Any person required to submit to examination under this section shall be entitled to be represented by counsel. Any person so required shall be entitled to procure a transcript of the testimony, provided that the Court, for good cause shown by the Attorney General, may order that such person be limited to inspection of such transcript.

(e) No demand under this section shall contain any requirement which would be held to be unreasonable if contained in a subpoena issued by a court of this State in aid of a grand jury investigation, or require the production of any evidence which would be privileged from disclosure if demanded by a subpoena issued by a court of this State in aid of a grand jury investigation.

(f) Within 20 days after the service of any demand under this section, or at any time before the return date specified in the demand, whichever period is shorter, the person served may file with the Court a motion for an order modifying or setting aside such demand. The motion shall specify each ground upon which the person relies in seeking such relief, and may be based upon any failure of the demand to comply with this section, or upon any constitutional right or privilege of the person.

(g) If any person fails to comply with a demand under this section, the Attorney General may file with the Court a motion for an order, and the Court may enter an order:

(1) Requiring the person to respond to the demand;

(2) Granting such other relief as may be required to obtain compliance with the demand.

(h) If any person shall refuse to give testimony or to produce documentary material or to answer a written interrogatory in obedience to an investigative demand on the ground that the person may thereby be incriminated, the Court, upon motion by the Attorney General, may order such person to give testimony or to produce documentary material or to answer the written interrogatory, or to do an applicable combination of these, after notice to the witness and a hearing. Such person so ordered by the Court shall comply with the Court order. After complying, the testimony of such person or the matters produced, which are obtained by virtue of said order, shall not be used against the person in any criminal prosecution nor shall any evidence obtained derivatively from said testimony be so used, provided that, but for this section, such person would have been privileged to withhold the answer or the evidence produced by the person. In no event, however, shall such person, acting pursuant to such order, be exempt from prosecution or penalty or forfeiture for any perjury, false statement or contempt committed in answering or failing to answer, or in producing or failing to produce evidence in accordance with the order, and any testimony or evidence so given or produced shall not, by virtue of this section, be rendered inadmissible in evidence upon any criminal action, investigation or proceeding concerning such perjury, false statement or contempt.

(i) Any transcripts of oral testimony, documentary material or answers to written interrogatories provided pursuant to a demand under this section shall be exempt from disclosure under the Delaware Freedom of Information Act. The custodian described in paragraph (c)(4) of this section shall take physical possession of such transcripts, material and answers. Such transcripts, material or answers, or copies thereof, shall not be disclosed by the custodian to any person other than the Attorney General or authorized employees of the Department of Justice, and the Attorney General and authorized employees shall not make further disclosure of such transcripts, material or answers, or copies, or of internal memoranda or work papers relating thereto. Nothing in this section shall prevent the Attorney General from introducing said testimony, material or answers in any action initially filed in a federal court sitting in this State, or before any court or grand jury of this State.

62 Del. Laws, c. 89, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2107. Actions by Attorney General for violations; civil penalty; equitable relief

The Attorney General may bring an action for any violation or threatened violation of this chapter. In any such action, the Court may assess against each defendant a civil penalty for the benefit of the State of not less than $1,000 nor more than $100,000 for each violation, or may award appropriate equitable relief, or may order a combination of civil penalty and equitable relief.

62 Del. Laws, c. 89, § 1.;



§ 2108. Actions for equitable relief and damages; suits parens patriae

(a) If the State or any public body thereof is threatened with injury or injured in its business or property by a violation of this chapter, the Attorney General may bring an action for appropriate equitable relief, damages sustained and, as determined by the Court, taxable costs, and reasonable fees for expert witnesses and attorneys, including the Attorney General.

(b) The Attorney General may bring suit as parens patriae on behalf of natural persons residing in this State to secure monetary relief for such persons who are injured in their business or property by a violation of this chapter. The Court may also award taxable costs and reasonable fees for expert witnesses and attorneys, including the Attorney General.

(c) In actions under this section, the Court may, in its discretion, award as monetary relief up to threefold the total damage sustained, in addition to costs and fees, provided that the Court finds the acts complained of to have been wilful.

(d) Monetary relief awarded under subsection (b) of this section may be payable to the State or may be distributed in such manner as the Court in its discretion may authorize.

(e) In any action brought under subsection (b) of this section, the Attorney General shall, at such times, in such manner, and with such content as the Court may direct, cause notice thereof to be given by publication. If the Court finds that notice given solely by publication would deny due process of law to any person or persons, the Court may direct further notice to such person or persons according to the circumstances of the case.

(f) Any person on whose behalf an action is brought under subsection (b) of this section may elect to exclude from adjudication the portion of the state claim for monetary relief attributable to the person by filing notice of such election with the Court in the manner specified in the notice given pursuant to subsection (e) of this section. The final judgment in any action under subsection (b) of this section shall be res judicata as to any claim under this chapter by any person on behalf of whom such action was brought and who fails to give notice of exclusion in the manner specified in this subsection.

(g) In any action brought under subsection (b) of this section, the Court shall exclude from the amount of any monetary relief awarded any amount which duplicates an award made by any court for the same injury, or which is allocable to persons excluded under subsection (f) of this section.

62 Del. Laws, c. 89, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2109. Judgment or decree as prima facie evidence

In any action or proceeding brought by the Attorney General, a final judgment or decree determining that a person has violated this chapter, other than a consent judgment or decree entered before any testimony has been taken, is prima facie evidence against that person in any other action as to all matters with respect to which the judgment or decree would be an estoppel between the parties thereto.

62 Del. Laws, c. 89, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2110. Jurisdiction

The Court of Chancery shall have exclusive jurisdiction of all actions or proceedings authorized by this chapter or relating to its enforcement; provided, however, that in an action in which any party would otherwise have a right to trial by jury of any issue of fact, and such party shall demand such trial, the Court shall order such issue to trial and binding determination of such issue in the Superior Court, the action or proceeding being retained in the Court of Chancery in all other respects, including entry of judgment.

62 Del. Laws, c. 89, § 1.;



§ 2111. Limitation of actions

Any action to enforce this chapter shall be forever barred unless commenced within 4 years after the cause of action accrued. For purposes of this section, a cause of action for a continuing violation is deemed to accrue at any time during the period of such violation. Whenever any civil or criminal proceeding is instituted by the federal government to prevent, restrain, or punish violations of the federal antitrust laws, the running of the period of limitations in respect of every right of action arising under this chapter, based in whole or in part on any matter complained of in the federal proceeding, shall be suspended during the pendency of said proceeding and for 1 year thereafter; provided, however, that whenever the running of the period of limitations in respect of a right of action arising under this chapter is suspended hereunder, any action to enforce such right of action shall be forever barred unless commenced within the period of suspension or within 4 years after the cause of action accrued.

62 Del. Laws, c. 89, § 1; 78 Del. Laws, c. 257, § 1.;



§ 2112. Security not required of State and public bodies

Unless otherwise ordered by the Court, the State and its public bodies shall not be required to give security in any action or proceeding under this chapter.

62 Del. Laws, c. 89, § 1.;



§ 2113. Construction of chapter

This chapter shall be construed in harmony with ruling judicial interpretations of comparable federal antitrust statutes.

62 Del. Laws, c. 89, § 1.;



§ 2114. Short title

This chapter shall be known and may be cited as the "Delaware Antitrust Act.''

62 Del. Laws, c. 89, § 1.;






CHAPTER 22. CREDIT AND IDENTITY THEFT PROTECTION

§ 2201. Short title

This chapter shall be known as the "Clean Credit and Identity Theft Prevention Act.''

75 Del. Laws, c. 328, § 1.;



§ 2202. Definitions

For the purposes of this chapter, the following terms shall have the following meanings:

(1) "Consumer'' means an individual who is a resident of Delaware.

(2) "Consumer report'' or "credit report'' means any written, oral, or other communication of any information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, credit score, credit capacity, character, general reputation, personal characteristics, or mode of living which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for:

a. Credit or insurance to be used primarily for personal, family, or household purposes, except that nothing in this chapter authorizes the use of credit evaluations, credit scoring or insurance scoring in the underwriting of personal lines of property or casualty insurance;

b. Employment purposes; or

c. Any other purpose authorized under section 15 U.S.C. § 1681b.

(3) "Consumer reporting agency'' means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(4) "Credit card'' has the same meaning as in § 103 of the Truth in Lending Act [15 U.S.C. § 1602].

(5) "Credit history'' means any written, oral, or other communication of any information by a consumer reporting agency bearing on a consumer's creditworthiness, credit standing, or credit capacity that is used or expected to be used, or collected in whole or in part, for the purpose of determining personal lines insurance premiums or eligibility for coverage.

(6) "Debit card'' means any card or device issued by a financial institution to a consumer for use in initiating an electronic fund transfer from the account holding assets of the consumer at such financial institution, for the purpose of transferring money between accounts or obtaining money, property, labor, or services.

(7) The term "person'' means any individual, partnership, corporation, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity.

75 Del. Laws, c. 328, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2203. Security freeze

(a) Definitions. — For the purposes of this section, the following terms shall have the following meanings:

(1) "Reviewing the account'' or "account review'' includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(2) "Security freeze'' means a notice, at the request of the consumer and subject to certain exceptions, that prohibits the consumer reporting agency from releasing all or any part of the consumer's credit report or any information derived from it without the express authorization of the consumer. If a security freeze is in place, such a report or information may not be released to a third party without prior express authorization from the consumer. This chapter does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report.

(b) Security freeze: timing, covered entities, cost. —

(1) A consumer may elect to place a security freeze on that consumer's own credit report by making a request by mail or, through an electronic mail method when such method is made available. By January 31, 2009, consumer reporting agencies shall make available an electronic mail method of requesting a security freeze.

(2) A consumer reporting agency shall place a security freeze on a consumer's credit report no later than 5 business days after receiving a consumer's request. By September 29, 2007, a consumer reporting agency shall place a security freeze on a consumer's credit report no later than 3 business days after receiving a request from a consumer.

(3) The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within 5 business days of placing the freeze and at the same time shall provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of that consumer's credit for a specific period of time, or when permanently lifting the freeze.

(4) If the consumer wishes to allow that consumer's own credit report to be accessed for a specific period of time while a freeze is in place, that consumer shall contact the consumer reporting agency, at a point of contact made available by the agency to receive requests such as via telephone, U.S. mail, certified mail, overnight mail, or secure electronic mail, with a request that the freeze be temporarily lifted, and provide the following:

a. Proper identification,

b. The unique personal identification number or password provided by the consumer reporting agency pursuant to paragraph (b)(3) of this section, and

c. The time period for which the report shall be available to users of the credit report.

(5) A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a credit report pursuant to paragraph (b)(4) of this section shall comply with the request no later than 3 business days after receiving the request. By no later than January 31, 2009, a consumer reporting agency shall honor such a request made by electronic mail or by telephone within 15 minutes of receiving the request.

(6) A consumer reporting agency shall develop procedures involving the use of telephone, or upon the consent of the consumer in the manner required by the Electronic Signatures in Global and National Commerce Act [E-Sign] for legally required notices, by the Internet, e-mail, or other electronic media to receive and process a request from a consumer to temporarily lift a freeze on a credit report pursuant to paragraph (b)(4) of this section in an expedited manner.

(7) A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer's credit report only in the following cases:

a. Upon consumer request, pursuant to paragraph (b)(4) or paragraph (b)(9) of this section;

b. If the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer. If a consumer reporting agency intends to remove a freeze upon a consumer's credit report pursuant to this paragraph, the consumer reporting agency shall notify the consumer in writing 5 business days prior to removing the freeze on the consumer's credit report.

(8) If a third party requests access to a consumer credit report on which a security freeze is in effect, and this request is in connection with an application for credit or any other use, and the consumer does not allow that consumer's own credit report to be accessed for that specific period of time, the third party may treat the application as incomplete.

(9) A security freeze shall remain in place until the consumer requests that the security freeze be removed. A consumer reporting agency shall remove a security freeze within 3 business days of receiving a request for removal from the consumer, who provides both of the following:

a. Proper identification; and

b. The unique personal identification number or password provided by the consumer reporting agency pursuant to paragraph (b)(3) of this section.

(10) A consumer reporting agency shall require proper identification of the person making a request to place or remove a security freeze.

(11) A consumer reporting agency may not suggest or otherwise state or imply to a third party that the consumer's security freeze reflects a negative credit score, history, report or rating.

(12) The provisions of this section do not apply to the use of a consumer credit report by any of the following:

a. A person, or the person's subsidiary, affiliate, agent, or assignee with which the consumer has or, prior to assignment, had an account, contract, or debtor-creditor relationship for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or debt.

b. A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under paragraph (b)(4) of this section for purposes of facilitating the extension of credit or other permissible use.

c. Any person or entity acting pursuant to a court order, warrant, or subpoena.

d. A State or local agency which administers a program for establishing and enforcing child support obligations.

e. The Department of Justice, law-enforcement agencies, and the Department of Health and Social Services and their agents or assigns acting to investigate fraud.

f. The State Division of Revenue or its agents or assigns acting to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other statutory responsibilities.

g. A person or entity for the purposes of prescreening or postscreening as permitted by the Federal Fair Credit Reporting Act [15 U.S.C. § 1681 et seq.].

h. Any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed.

i. Any person or entity for the purpose of providing a consumer with a copy of that consumer's own credit report upon the consumer's request.

j. Any property and casualty insurance company for use only in setting or adjusting a rate or underwriting for property and casualty insurance purposes.

(13) A consumer reporting agency may charge a consumer for a security freeze service only in the following discrete circumstances:

a. Ten dollars for the initial application for the consumer's first personal identification number or password.

b. Five dollars for the initial application for a person age 65 years or over.

c. If the consumer fails to retain the original personal identification number or password provided by the agency, the consumer may not be charged for a 1-time reissue of the same or a new personal identification number or password; however, the consumer may be charged no more than $10 for subsequent instances of loss and reissuance of a new personal identification number or password.

d. No consumer who has been a victim of identity theft shall be charged any fee for placement of a security freeze on the consumer's own report.

(14) The following agencies are not required to place a security freeze on a credit report:

a. A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the data base of another consumer reporting agency or multiple consumer reporting agencies, and does not maintain a permanent data base of credit information from which new consumer credit reports are produced. However, a consumer reporting agency acting as a reseller shall honor any security freeze placed on a consumer credit report by another consumer reporting agency.

b. A check services or fraud prevention services company which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments.

c. A deposit account information service company which issues reports regarding account closures due to fraud, substantial overdrafts, ATM [automatic teller machine] abuse, or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

d. A consumer reporting agency database or file that consists entirely of consumer information concerning, and used solely for:

1. Criminal record information;

2. Personal loss history information;

3. Fraud prevention or detection;

4. Employment screening; or

5. Tenant screening.

(c) Notice of rights. — At any time that a consumer is required to receive a summary of rights required under § 609 of the Federal Fair Credit Reporting Act [15 U.S.C. § 1681g], the following notice shall be included:

You may obtain a security freeze on your credit report for no more than ten dollars to protect your privacy and ensure that credit is not granted in your name without your knowledge. You have a right to place a security freeze on your credit report pursuant to Delaware law. The security freeze will prohibit a consumer reporting agency from releasing any information in your credit report without your express authorization or approval. You must separately request, by certified mail, that it be frozen by the three consumer reporting agencies and pay each a ten dollar fee to do so. After January 31, 2009, you will be able to request this freeze from the agencies by e-mail.

The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. When you place a security freeze on your credit report, you will be sent a personal identification number or password to use if you choose to remove the freeze on your credit report or to temporarily authorize the release of your credit report for a specific period of time after the freeze is in place. To provide that authorization, you must contact the consumer reporting agency and provide all of the following:

1. The unique personal identification number or password provided by the consumer reporting agency.

2. Proper identification to verify your identity.

3. The proper information regarding the period of time for which the report shall be available to users of the credit report.

4. A consumer reporting agency that receives a request from a consumer to lift temporarily a freeze on a credit report shall comply with the request no later than three business days after receiving the request. By January 31, 2009, the consumer reporting agency must temporarily lift the freeze within 15 minutes of receiving the request.

A security freeze does not apply to circumstances where you have an existing account relationship and a copy of your report is requested by your existing creditor or its agents or affiliates for certain types of account review, collection, fraud control or similar activities.

If you are actively seeking a new credit, loan, utility, telephone, or insurance account, you should understand that the procedures involved in lifting a security freeze may slow your own applications for credit. You should plan ahead and lift a freeze with enough advance notice before you apply for new credit for the lifting to take effect. Until January 31, 2009, you should lift the freeze at least 3 business days before applying, and after that date you should lift the freeze at least 15 minutes before applying for a new account.

You have a right to bring a civil action against someone who violates your rights under the credit reporting laws. The action can be brought against a consumer reporting agency.

(d) Violations; penalties. —

If a consumer reporting agency negligently, violates the security freeze by releasing credit information that has been placed under a security freeze, the affected consumer is entitled to:

(1) Notification within 5 business days of the release of the information, including specificity as to the information released and the third party recipient of the information.

(2) File a complaint with the Federal Trade Commission.

(3) In a civil action against the consumer reporting agency recover:

a. Injunctive relief to prevent or restrain further violation of the security freeze; and/or

b. A civil penalty in an amount up to $1,000 for each violation plus any damages available under other civil laws; and

c. Reasonable expenses, court costs, investigative costs, and attorney's fees.

(4) Each violation of the security freeze shall be counted as a separate incident for purposes of imposing penalties under this section.

75 Del. Laws, c. 328, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 109, § 1.;



§ 2204. Right to file a police report regarding identity theft

(a) A person who knows or reasonably believes that the person has been the victim of identity theft may contact the police agency that has jurisdiction over that person's actual residence, which shall take a police report of the matter, and provide the complainant with a copy of that report. Notwithstanding the fact that jurisdiction may lie elsewhere for investigation and prosecution of a crime of identity theft, the local law-enforcement agency shall take the complaint and provide the complainant with a copy of the complaint and may refer the complaint to a law-enforcement agency in that different jurisdiction.

(b) Nothing in this section interferes with the discretion of a police department to allocate resources for investigations of crimes. A complaint filed under this section is not required to be counted as an open case for purposes such as compiling open case statistics.

75 Del. Laws, c. 328, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2205. Security freezes for minors and protected persons

(a) In this section the following words have the meanings indicated.

(1) "Protected consumer'' means an individual who is:

a. Under the age of 16 years at the time a request for the placement of a security freeze is made; or

b. An incapacitated person or a protected person for whom a guardian or conservator has been appointed.

(2) "Protected consumer security freeze'' means:

a. If a consumer reporting agency does not have a consumer report pertaining to a protected consumer, a restriction that:

1. Is placed on the protected consumer's record in accordance with this section; and

2. Prohibits the consumer reporting agency from releasing the protected consumer's record except as provided in this section; or

b. If a consumer reporting agency has a consumer report pertaining to the protected consumer, a restriction that:

1. Is placed on the protected consumer's consumer report in accordance with this section; and

2. Prohibits the consumer reporting agency from releasing the protected consumer's consumer report or any information derived from the protected consumer's consumer report except as provided in this section.

(3) "Record'' means a compilation of information that:

a. Identifies a protected consumer;

b. Is created by a consumer reporting agency solely for the purpose of complying with this section; and

c. May not be created or used to consider the protected consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living.

(4) "Representative'' means a person who provides to a consumer reporting agency sufficient proof of authority to act on behalf of a protected consumer.

(5) "Sufficient proof of authority'' means documentation that shows a representative has authority to act on behalf of a protected consumer. "Sufficient proof of authority'' includes:

a. An order issued by a court of law;

b. A lawfully executed and valid power of attorney; or

c. A written, notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected consumer.

(6) "Sufficient proof of identification'' means information or documentation that identifies a protected consumer or a representative of a protected consumer. "Sufficient proof of identification'' includes:

a. A Social Security number or a copy of a Social Security card issued by the Social Security Administration;

b. A certified or official copy of a birth certificate issued by the entity authorized to issue the birth certificate;

c. A copy of a driver's license, an identification card issued by the Motor Vehicle Administration, or any other government-issued identification; or

d. A copy of a bill, including a bill for telephone, sewer, septic tank, water, electric, oil, or natural gas services, that shows a name and home address.

(b) This section does not apply to the use of a protected consumer's consumer report or record by:

(1) A person administering a consumer report monitoring subscription service to which:

a. The protected consumer has subscribed; or

b. The representative of the protected consumer has subscribed on behalf of the protected consumer;

(2) A person providing the protected consumer or the protected consumer's representative with a copy of the protected consumer's consumer report on request of the protected consumer or the protected consumer's representative; or

(3) An entity or purpose listed in § 2203(b)(14) of this title.

(c) A consumer reporting agency shall place a protected consumer security freeze for a protected consumer if:

(1) The consumer reporting agency receives a request from the protected consumer's representative for the placement of the security freeze under this section; and

(2) The protected consumer's representative:

a. Submits the request to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency;

b. Provides to the consumer reporting agency sufficient proof of identification of the protected consumer and the representative;

c. Provides to the consumer reporting agency sufficient proof of authority to act on behalf of the protected consumer; and

d. Pays to the consumer reporting agency a fee as provided in subsection (j) of this section.

(d) If a consumer reporting agency does not have a consumer report pertaining to a protected consumer when the consumer reporting agency receives a request under paragraph (c)(2) of this section, the consumer reporting agency shall create a record for the protected consumer.

(e) Within 30 days after receiving a request that meets the requirements of paragraph (c)(2) of this section, a consumer reporting agency shall place a protected consumer security freeze.

(f) Unless a protected consumer security freeze is removed in accordance with subsection (h) or (k) of this section, a consumer reporting agency may not release the protected consumer's consumer report, any information derived from the protected consumer's consumer report, or any record created for the protected consumer.

(g) A protected consumer security freeze placed under subsection (e) of this section shall remain in effect until:

(1) The protected consumer or the protected consumer's representative requests the consumer reporting agency to remove the protected consumer security freeze in accordance with subsection (h) of this section; or

(2) The protected consumer security freeze is removed in accordance with subsection (k) of this section.

(h) If a protected consumer or a protected consumer's representative wishes to remove a protected consumer security freeze, the protected consumer or the protected consumer's representative shall:

(1) Submit a request for the removal of the protected consumer security freeze to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency;

(2) Provide to the consumer reporting agency:

a. In the case of a request by the protected consumer:

1. Proof that the sufficient proof of authority for the protected consumer's representative to act on behalf of the protected consumer is no longer valid; and

2. Sufficient proof of identification of the protected consumer; or

b. In the case of a request by the representative of a protected consumer:

1. Sufficient proof of identification of the protected consumer and the representative; and

2. Sufficient proof of authority to act on behalf of the protected consumer; and

(3) Pay to the consumer reporting agency a fee as provided in subsection (j) of this section.

(i) Within 30 days after receiving a request that meets the requirements of subsection (h) of this section, the consumer reporting agency shall remove the protected consumer security freeze.

(j)(1) Except as provided in paragraph (j)(2) of this section, a consumer reporting agency may not charge a fee for any service performed under this section.

(2) A consumer reporting agency may charge a reasonable fee, not exceeding $5.00, for each placement or removal of a protected consumer security freeze.

(3) Notwithstanding paragraph (j)(2) of this section, a consumer reporting agency may not charge any fee under this section if:

a. The protected consumer's representative:

1. Has obtained a report of alleged identity fraud against the protected consumer; and

2. Provides a copy of the report to the consumer reporting agency; or

b. A request for the placement or removal of a protected consumer security freeze is for a protected consumer who is under the age of 16 years at the time of the request and the consumer reporting agency has a consumer report pertaining to the protected consumer.

(k) A consumer reporting agency may remove a protected consumer security freeze or delete a record of a protected consumer if the protected consumer security freeze was placed or the record was created based on a material misrepresentation of fact by the protected consumer or the protected consumer's representative.

(l) Violations; penalties. — If a consumer reporting agency negligently violates the protected consumer security freeze by releasing credit information that has been placed under a protected consumer security freeze, the affected protected consumer is entitled to:

(1) Notification within 5 business days of the release of the information, including specificity as to the information released and the third party recipient of the information.

(2) File a complaint with the Federal Trade Commission.

(3) In a civil action against the consumer reporting agency recover:

a. Injunctive relief to prevent or restrain further violation of the protected consumer security freeze; and/or

b. A civil penalty in an amount up to $1,000 for each violation plus any damages available under other civil laws; and

c. Reasonable expenses, court costs, investigative costs, and attorney's fees.

(4) Each violation of the protected consumer security freeze shall be counted as a separate incident for purposes of imposing penalties under this section.

79 Del. Laws, c. 43, § 1.;






CHAPTER 23. INTEREST

§ 2301. Legal rate; loans insured by Federal Housing Administration

(a) Any lender may charge and collect from a borrower interest at any rate agreed upon in writing not in excess of 5% over the Federal Reserve discount rate including any surcharge thereon. Where there is no expressed contract rate, the legal rate of interest shall be 5% over the Federal Reserve discount rate including any surcharge as of the time from which interest is due; provided, that where the time from which interest is due predates April 18, 1980, the legal rate shall remain as it was at such time. Except as otherwise provided in this Code, any judgment entered on agreements governed by this subsection, whether the contract rate is expressed or not, shall, from the date of the judgment, bear post-judgment interest of 5% over the Federal Reserve discount rate including any surcharge thereon or the contract rate, whichever is less.

(b) If the rate of interest specifically set forth in any bond, note or other evidence of indebtedness, exclusive of other charges, fees or discounts authorized or permitted under federal law or under any rule or regulation promulgated pursuant thereto, does not exceed the lawful rate prescribed in subsection (a) of this section, no person shall, by way of defense or otherwise, avail himself or herself of any of the provisions of this chapter, to avoid or defeat the payment of any interest or any such charges, fees or discounts, which any such person shall have contracted to pay in respect of any loan insured by the Federal Housing Administration, or the Commissioner thereof, under or pursuant to the provisions of the National Housing Act [12 U.S.C. § 1701 et seq.], approved June 27, 1934, and amendments thereto, or guaranteed by the Veterans Administration, or the administrator thereof, under and pursuant to Title 38 of the United States Code [38 U.S.C. § 3701 et seq.], and amendments thereto; nor shall anything contained in this chapter be construed to prevent recovery of any such interest or any such charges, fees or discounts from any person who shall have contracted to pay the same.

(c) Notwithstanding any other provision in this chapter to the contrary, there shall be no limitation on the rate of interest which may be legally charged for the loan or use of money, where the amount of money loaned or used exceeds $100,000, and where repayment thereof is not secured by a mortgage against the principal residence of any borrower.

(d) In any tort action for compensatory damages in the Superior Court or the Court of Common Pleas seeking monetary relief for bodily injuries, death or property damage, interest shall be added to any final judgment entered for damages awarded, calculated at the rate established in subsection (a) of this section, commencing from the date of injury, provided that prior to trial the plaintiff had extended to defendant a written settlement demand valid for a minimum of 30 days in an amount less than the amount of damages upon which the judgment was entered.

Code 1852, § 1160; 16 Del. Laws, c. 310, § 1; Code 1915, § 2621; 28 Del. Laws, c. 213; Code 1935, § 3101; 6 Del. C. 1953, § 2301; 52 Del. Laws, c. 277; 56 Del. Laws, c. 288, §§ 1-4; 57 Del. Laws, c. 78, § 1; 57 Del. Laws, c. 311; 59 Del. Laws, c. 439, § 1; 59 Del. Laws, c. 589, § 1; 62 Del. Laws, c. 228, § 7; 62 Del. Laws, c. 239, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 443, § 1; 78 Del. Laws, c. 222, §§ 1, 2.;



§ 2302. Secured demand loans for not less than $5,000 by banks and others

Every contract for the loan or advance of money by banking corporations, within this State, shall be subject to § 2301 of this title. In any case where loans or advances of money, made by banking corporations or otherwise, repayable on demand to an amount not less than $5,000, are made upon warehouse receipts, bills of lading, certificates of stock, certificates of deposit, bills of exchange, bonds, or other negotiable instruments, pledged as collateral security for such repayment, any sum agreed upon, in writing, by the parties to the transaction may be received, or contracted to be received, and collected as compensation for making the advances.

11 Del. Laws, c. 227; Code 1915, § 2622; 28 Del. Laws, c. 213; Code 1935, § 3102; 6 Del. C. 1953, § 2302; 70 Del. Laws, c. 186, § 1.;



§ 2303. Loans of less than $500

Repealed by 71 Del. Laws, c. 254, § 34, eff. Mar. 30, 1998.;



§ 2304. Usury defined; borrower's rights and remedies where interest exceeds the lawful rate

(a) Usury is the charge to a borrower by a lender, directly or indirectly, of a higher rate of interest than that permitted by law.

(b) When a rate of interest for the loan or use of money exceeding that established by law has been reserved or contracted for, the borrower or debtor shall not be required to pay the creditor the excess over the lawful rate and the borrower or debtor may, at the borrower's or debtor's option, retain and deduct the excess from the amount of any debt. In all cases where any borrower or debtor has paid the whole debt or sum loaned, together with interest exceeding the lawful rate, the borrower or debtor, or a personal representative, may recover in an action against the person who has taken or received the debt and interest, or the personal representative, the sum of 3 times the amount of interest collected on any loan in excess of that permitted by law or the sum of $500, whichever is greater, if such action is brought within 1 year after the time of such payment.

Code 1852, § 1160; 16 Del. Laws, c. 310, § 1; Code 1915, § 2621; 28 Del. Laws, c. 213; Code 1935, § 3101; 6 Del. C. 1953, § 2304; 56 Del. Laws, c. 443; 70 Del. Laws, c. 186, § 1.;



§ 2305. Negotiable paper; rights of holders

Nothing in this chapter shall affect the holders of negotiable paper taken bona fide in the usual course of business.

Code 1852, § 1160; 16 Del. Laws, c. 310, § 1; Code 1915, § 2621; 28 Del. Laws, c. 213; Code 1935, § 3101; 6 Del. C. 1953, § 2305.;



§ 2306. Defense of usury as available to certain entities and associations

No corporation, limited partnership, statutory trust, business trust or limited liability company, and no association or joint stock company having any of the powers and privileges of corporations not possessed by individuals or partnerships, shall interpose the defense of usury in any action.

Code 1852, § 1160; 16 Del. Laws, c. 310, § 1; Code 1915, § 2621; 28 Del. Laws, c. 213; Code 1935, § 3101; 6 Del. C. 1953, § 2306; 69 Del. Laws, c. 258, § 55; 73 Del. Laws, c. 329, § 34.;



§ 2307. International banking transactions

This chapter and any other law of this State limiting the rate or amount of interest, discount, points, finance charges, service charges or other charges which may be charged, taken, collected, received or reserved shall not apply to any international banking facility extension of credit, as such terms are contained in § 101 of Title 5.

64 Del. Laws, c. 43, § 7.;






CHAPTER 24. CREDIT SERVICES ORGANIZATIONS

§ 2401. Definitions

In this chapter:

(1) "Buyer'' means an individual who is solicited to purchase or who purchases the services of a credit service organization.

(2) "Consumer reporting agency'' has the meaning assigned by § 603(f), Fair Credit Reporting Act (15 U.S.C. § 1681a(f)).

(3) "Extension of credit'' means the right to defer payment of debt or to incur debt and defer its payment offered or granted primarily for personal, family or household purposes.

(4) "Retail seller'' means a person engaged in the business of selling goods or furnishing services to a buyer.

68 Del. Laws, c. 180, § 1.;



§ 2402. Credit services organization

(a) A credit services organization is a person who, with respect to the extension of credit by others and in return for the payment of money or other valuable consideration, provides, or represents that the person can or will provide, any of the following services:

(1) Improving a buyer's credit record, history or rating;

(2) Obtaining an extension of credit for a buyer; or

(3) Providing advice or assistance to a buyer with regard to paragraph (a)(1) or (2) of this section.

(b) The following are exempt from this chapter:

(1) A person authorized to make loans or extensions of credit under the laws of this State or the United States who is subject to regulation and supervision by this State or the United States, or a lender approved by the United States Secretary of Housing and Urban Development for participation in a mortgage insurance program under the National Housing Act (12 U.S.C. § 1701 et seq.);

(2) A bank or building/savings and loan association whose deposits or accounts are federally insured, or a subsidiary of such a bank or savings and loan association;

(3) A credit union doing business in this State;

(4) A person licensed under Chapter 22 of Title 5 or Chapter 24A of this title;

(5) A nonprofit organization exempt from taxation under § 501(c)(3) of the Internal Revenue Code of 1986 [26 U.S.C. § 501(c)(3)];

(6) A person licensed as a real estate broker or salesperson under Chapter 29 of Title 24 acting within the course and scope of that license;

(7) A person licensed to practice law in this State acting within the course and scope of the person's practice as an attorney;

(8) A broker-dealer registered with the Securities and Exchange Commission or the Commodity Future Trading Commission acting within the course and scope of that regulation;

(9) A consumer reporting agency;

(10) Mortgage loan or loan brokers who are not engaged in the other activities of credit services organizations as described in subsection (a) of this section; and

(11) A person licensed to practice public accounting in this State acting within the course and scope of the person's practice as an accountant.

68 Del. Laws, c. 180, § 1; 75 Del. Laws, c. 430, § 4.;



§ 2403. Prohibited conduct

A credit services organization, a salesperson, agent or representative of a credit services organization, or an independent contractor who sells or attempts to sell the services of a credit services organization may not:

(1) Charge a buyer or receive from a buyer money or other valuable consideration before completing performance of all services the credit services organization has agreed to perform for the buyer, unless the credit services organization has obtained in accordance with § 2404 of this title a surety bond in the amount required by § 2404(e) of this title issued by a surety company authorized to do business in this State or established and maintained a surety account at a federally insured bank or savings and loan association located in this State in which the amount required by § 2404(e) of this title is held in trust as required by § 2404(c) of this title;

(2) Charge a buyer or receive from a buyer money or other valuable consideration solely for referral of the buyer to a retail seller who will or may extend credit to the buyer if the credit that is or will be extended to the buyer is substantially the same as that available to the general public;

(3) Make or use a false or misleading representation in the offer or sale of the services of a credit services organization, including:

a. Guaranteeing to "erase bad credit'' or words to that effect unless the representation clearly discloses that this can be done only if the credit history is inaccurate or obsolete; and

b. Guaranteeing an extension of credit regardless of the person's previous credit problem or credit history unless the representation clearly discloses the eligibility requirements for obtaining an extension of credit;

(4) Engage, directly or indirectly, in a fraudulent or deceptive act, practice or course of business in connection with the offer or sale of the services of a credit services organization;

(5) Make or advise a buyer to make a statement with respect to a buyer's creditworthiness, credit standing or credit capacity that is false or misleading, or that should be known by the exercise of reasonable care to be false or misleading, to a consumer reporting agency or to a person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit;

(6) Advertise or cause to be advertised, in any manner whatsoever, the services of a credit services organization without filing a registration statement with the Secretary of State, unless otherwise provided by this chapter.

68 Del. Laws, c. 180, § 1.;



§ 2404. Bond; surety account

(a) This section applies to a credit services organization required by § 2403(1) of this title to obtain a surety bond or establish a surety account.

(b) If a bond is obtained, a copy of it shall be filed with the Secretary of State. If a surety account is established, a notarized or otherwise official notification of the deposit by the depository institution shall be filed with the Secretary of State. Such notification shall include, at a minimum, the name of the financial institution, name of the credit services organization, account number and verification that the account is established in accordance with the terms set forth in subsection (c) of this section.

(c) The bond or surety account required must be in favor of the State for the benefit of any person who is damaged by any violation of this chapter. The bond or surety account must also be in favor of any person damaged by such a violation.

(d) Any person claiming against the bond or surety account for a violation of this chapter may maintain an action at law against the credit services organization and against the surety or trustee. The surety or trustee shall be liable only for damages awarded under § 2409(a) of this title and not the punitive damages permitted under that section. The aggregate liability of the surety or trustee to all persons damaged by a credit services organization's violation of this chapter may not exceed the amount of the surety account or bond.

(e) The bond or the surety account shall be in the amount of $15,000.

(f) A depository holding money in a surety account under this chapter may not convey money in the account to the credit services organization that established the account or a representative of the credit services organization unless the credit services organization or representative presents a statement issued by the Secretary of State indicating that § 2405(f) of this title has been satisfied in relation to the account. The Secretary of State may conduct investigations and require submission of information as necessary to enforce this subsection.

68 Del. Laws, c. 180, § 1.;



§ 2405. Registration

(a) A credit services organization shall file a registration statement with the Secretary of State before conducting business in this State. The registration statement must contain:

(1) The name and address of the credit services organization; and

(2) The name and address of any person who directly or indirectly owns or controls 10 percent or more of the outstanding shares of stock in the credit services organization.

(b) The registration statement must also contain either:

(1) A full and complete disclosure of any litigation or unresolved complaint filed with a governmental authority of this State relating to the operation of the credit services organization; or

(2) A notarized statement that states that there has been no litigation or unresolved complaint filed with a governmental authority of this State relating to the operation of the credit services organization.

(3) The name and address of the credit services organization's agent in the State authorized to receive service of process.

(c) The credit services organization shall update the statement not later than the ninetieth day after the date on which a change in the information required in the statement occurs.

(d) Each credit services organization registering hereunder shall maintain a copy of the registration statement in the files of the credit services organization. The credit services organization shall allow a buyer to inspect the registration statement on request.

(e) The Secretary of State may charge each credit services organization that files a registration statement with the Secretary of State a reasonable fee not to exceed $100 to cover the cost of filing. The Secretary of State may not require a credit services organization to provide information other than that provided in the registration statement.

(f) The bond or surety account shall be maintained until 2 years after the date that the credit services organization ceases operations.

68 Del. Laws, c. 180, § 1.;



§ 2406. Disclosure statement

(a) Before executing a contract or agreement with a buyer or receiving money or other valuable consideration, a credit services organization shall provide the buyer with a statement in writing, containing:

(1) A complete and detailed description of the services to be performed by the credit services organization for the buyer and the total cost of the services;

(2) A statement explaining the buyer's right to proceed against the bond or surety account required by § 2404 of this title;

(3) The name and address of the surety company that issued the bond, or the name and address of the depository and the trustee, and the account number of the surety account;

(4) A complete and accurate statement of the buyer's right to review any file on the buyer maintained by a consumer reporting agency, as provided by the Fair Credit Reporting Act (15 U.S.C. § 1681 et seq.);

(5) A statement that the buyer's file is available for review from the consumer reporting agency at no charge, under certain circumstances, if requested by the consumer within 30 days of receiving notice of a denial of credit and as provided in the Federal Fair Credit Reporting Act (15 U.S.C. § 1681j);

(6) A complete and accurate statement of the buyer's right to dispute directly with the consumer reporting agency the completeness or accuracy of any item contained in a file on the buyer maintained by that consumer reporting agency;

(7) A statement that accurate information cannot be permanently removed from the files of a consumer reporting agency;

(8) A complete and accurate statement of when consumer information becomes obsolete, and of when consumer reporting agencies are prevented from issuing reports containing obsolete information; and

(9) A complete and accurate statement of the availability of nonprofit credit counseling services.

(b) The credit services organization shall maintain on file, for a period of 2 years after the date the statement is provided, an exact copy of the statement, signed by the buyer, acknowledging receipt of the statement.

68 Del. Laws, c. 180, § 1.;



§ 2407. Form and terms of contract

(a) Each contract between the buyer and a credit services organization for the purchase of the services of the credit services organization must be in writing, dated, signed by the buyer, and must include:

(1) A statement in type that is boldfaced, capitalized, underlined or otherwise set out from surrounding written materials so as to be conspicuous, in immediate proximity to the space reserved for the signature of the buyer, as follows: "You, the buyer, may cancel this contract at any time before midnight of the 3rd day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right.'';

(2) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to another person;

(3) A full and detailed description of the services to be performed by the credit services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated length of time, not to exceed 180 days, for performing the services; and

(4) The address of the credit services organization's principal place of business and the name and address of its agent in the State authorized to receive service of process.

(b) The contract must have attached two easily detachable copies of a notice of cancellation. The notice must be in boldfaced type and in the following form:

"Notice of Cancellation

You may cancel this contract, without any penalty or obligation, within 3 days after the date the contract is signed.

If you cancel, any payment made by you under this contract will be returned within 10 days after the date of receipt by the seller of your cancellation notice.

To cancel this contract, mail or deliver a signed dated copy of this cancellation notice, or other written notice to:

(name of seller) at (address of seller) (place of business) not later than midnight (date) I hereby cancel this transaction.

(date)

(purchaser's signature)''

(c) The credit services organization shall give to the buyer a copy of the completed contract and all other documents the credit services organization requires the buyer to sign at the time they are signed.

(d) The breach by a credit services organization of a contract under this chapter, or of any obligation arising from a contract under this chapter, is a violation of this chapter.

68 Del. Laws, c. 180, § 1.;



§ 2408. Waiver

(a) A credit services organization may not attempt to cause a buyer to waive a right under this chapter.

(b) A waiver by a buyer of any part of this chapter is void.

68 Del. Laws, c. 180, § 1.;



§ 2409. Private enforcement

(a) A buyer injured by a violation of this chapter may bring an action for injunctive relief or recovery of damages, or both. The damages awarded may not be less than the amount paid by the buyer to the credit services organization and may include punitive damages.

(b) In a civil action under subsection (a) of this section, the court, in its discretion, may allow reasonable attorney's fees and court costs to the prevailing buyer.

68 Del. Laws, c. 180, § 1; 77 Del. Laws, c. 310, § 1.;



§ 2410. Enforcement by the Attorney General

(a) The Attorney General shall have the same authority to enforce and carry out this subchapter as granted by § 2517 of Title 29 and by §§ 2511-2527 and §§ 2531-2536 of this title.

(b) Any violation of § 2403 of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

68 Del. Laws, c. 180, § 1; 77 Del. Laws, c. 310, § 1.;



§ 2411. Statute of limitations

An action may not be brought under § 2409 or § 2410 of this title after 4 years after the date of the execution of the contract for services to which the action relates.

68 Del. Laws, c. 180, § 1.;



§ 2412. Criminal penalty

An offense under this chapter is a class B misdemeanor.

68 Del. Laws, c. 180, § 1.;



§ 2413. Burden of proving exemption

In an action under this chapter the burden of proving an exemption under § 2402 of this title shall be on the person claiming the exemption.

68 Del. Laws, c. 180, § 1.;



§ 2414. Remedies cumulative

The remedies provided by this chapter are in addition to any other remedies provided by law.

68 Del. Laws, c. 180, § 1.;






CHAPTER 24A. DEBT-MANAGEMENT SERVICES

§ 2401A. Short title

This chapter may be cited as the "Delaware Uniform Debt-Management Services Act.''

75 Del. Laws, c. 430, § 1.;

§ 2402A Definitions.

In this chapter:

(1) "Affiliate'':

(A) With respect to an individual, means:

(i) The spouse of the individual;

(ii) A sibling of the individual or the spouse of a sibling;

(iii) An individual or the spouse of an individual who is a lineal ancestor or lineal descendant of the individual or the individual's spouse;

(iv) An aunt, uncle, great aunt, great uncle, first cousin, niece, nephew, grandniece, or grandnephew, whether related by the whole or the half blood or adoption, or the spouse of any of them; or

(v) Any other individual occupying the residence of the individual; and

(B) With respect to an entity, means:

(i) A person that directly or indirectly controls, is controlled by, or is under common control with the entity;

(ii) An officer of, or an individual performing similar functions with respect to, the entity;

(iii) A director of, or an individual performing similar functions with respect to, the entity;

(iv) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a person that receives or received more than $25,000 from the entity in either the current year or the preceding year or a person that owns more than 10 percent of, or an individual who is employed by or is a director of, a person that receives or received more than $25,000 from the entity in either the current year or the preceding year;

(v) An officer or director of, or an individual performing similar functions with respect to, a person described in paragraph (1)(B)(i) of this section;

(vi) The spouse of, or an individual occupying the residence of, an individual described in paragraph (1)(B)(i) through (v) of this section; or

(vii) An individual who has the relationship specified in paragraph (1)(A)(iv) of this section to an individual or the spouse of an individual described in paragraph (1)(B)(i) through (v) of this section.

(2) "Agreement'' means an agreement between a provider and an individual for the performance of debt-management services.

(3) "Attorney General'' means the Attorney General of the State of Delaware or the Attorney General's designee.

(4) "Bank'' means a financial institution, including a commercial bank, savings bank, savings and loan association, credit union, mortgage bank, and trust company, engaged in the business of banking, chartered under federal or state law, and regulated by a federal or state banking regulatory authority.

(5) "Business address'' means the physical location of a business, including the name and number of a street.

(6) "Certified counselor'' means an individual certified by a training program or certifying organization, approved by the Attorney General, that authenticates the competence of individuals providing education and assistance to other individuals in connection with debt-management services.

(7) "Concessions'' means assent to repayment of a debt on terms more favorable to an individual than the terms of the contract between the individual and a creditor.

(8) "Day'' means calendar day.

(9) "Debt-management services'' means services as an intermediary between an individual and 1 or more unsecured creditors of the individual for the purpose of obtaining concessions, but does not include:

(A) Legal services provided in an attorney-client relationship by an attorney licensed or otherwise authorized to practice law in this State;

(B) Accounting services provided in an accountant-client relationship by a certified public accountant licensed to provide accounting services in this State; or

(C) Financial-planning services provided in a financial planner-client relationship by a member of a financial-planning profession whose members the Attorney General, by rule, determines are:

(i) Licensed by this State;

(ii) Subject to a disciplinary mechanism;

(iii) Subject to a code of professional responsibility; and

(iv) Subject to a continuing-education requirement.

(10) "Entity'' means a person other than an individual.

(11) "Good faith'' means honesty in fact and the observance of reasonable standards of fair dealing.

(12) "Person'' means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or any other legal or commercial entity. The term does not include a public corporation, government, or governmental subdivision, agency, or instrumentality.

(13) "Plan'' means a program or strategy in which a provider furnishes debt-management services to an individual and which includes a schedule of payments to be made by or on behalf of the individual and used to pay debts owed by the individual.

(14) "Principal amount of the debt'' means the amount of a debt at the time of an agreement.

(15) "Provider'' means a person that provides, offers to provide, or agrees to provide debt-management services directly or through others.

(16) "Record'' means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17) "Settlement fee'' means a charge imposed on or paid by an individual in connection with a creditor's assent to accept in full satisfaction of a debt an amount less than the principal amount of the debt.

(18) "Sign'' means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(19) "State'' means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(20) "Trust account'' means an account held by a provider that is:

(A) Established in an insured bank;

(B) Separate from other accounts of the provider or its designee;

(C) Designated as a trust account or other account designated to indicate that the money in the account is not the money of the provider or its designee; and

(D) Used to hold money of 1 or more individuals for disbursement to creditors of the individuals.

75 Del. Laws, c. 430, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 213, § 1.;

§ 2403A Exempt agreements and persons.

(a) This chapter does not apply to an agreement with an individual who the provider has no reason to know resides in this State at the time of the agreement.

(b) This chapter does not apply to a provider to the extent that the provider:

(1) Provides or agrees to provide debt-management, educational, or counseling services to an individual who the provider has no reason to know resides in this State at the time the provider agrees to provide the services; or

(2) Receives no compensation for debt-management services from or on behalf of the individuals to whom it provides the services or from their creditors.

(c) This chapter does not apply to the following persons or their employees when the person or the employee is engaged in the regular course of the person's business or profession:

(1) A judicial officer, a person acting under an order of a court or an administrative agency, or an assignee for the benefit of creditors;

(2) A bank;

(3) An affiliate, as defined in § 2402A(1)(B)(i) of this title, of a bank if the affiliate is regulated by a federal or state banking regulatory authority; or

(4) A title insurer, escrow company, or other person that provides bill-paying services if the provision of debt-management services is incidental to the bill-paying services.

75 Del. Laws, c. 430, § 1.;

§ 2404A License required.

(a) Except as otherwise provided in subsection (b) of this section, a provider may not provide debt-management services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the provider is licensed under this chapter.

(b) If a provider is licensed under this chapter, subsection (a) of this section does not apply to an employee or agent of the provider.

(c) The Attorney General shall maintain and publicize a list of the names of all licensed providers.

75 Del. Laws, c. 430, § 1.;

§ 2405A Application for license — Form, fee, and accompanying documents.

(a) An application for license as a provider must be in a form prescribed by the Attorney General.

(b) An application for a license as a provider must be accompanied by:

(1) A nonrefundable fee of $2,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title;

(2) The bond required by § 2413A of this title;

(3) Identification of all trust accounts required by § 2422A of this title, an irrevocable consent authorizing the Attorney General to review and examine the trust accounts, and the overdraft notification agreement required by § 2422A of this title;

(4) Evidence of insurance in the amount of $250,000:

(A) Against the risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least A by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 3, 4, 6.;

§ 2406A Application for license — Required information.

An application for a license must be signed under oath and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this State, electronic-mail addresses, and Internet website addresses;

(2) The name and address of the applicant's registered agent in this State;

(3) All names under which the applicant conducts business;

(4) The address of each location in this State at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(5) The name and home address of each officer and director of the applicant and each person that owns at least 10 percent of the applicant;

(6) Identification of every jurisdiction in which, during the 5 years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(7) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by § 2422A of this title;

(8) At minimum, an audited review by a certified accountant of the applicant's financial statements, for each of the 2 years immediately preceding the application or, if it has not been in operation for the 2 years preceding the application, for the period of its existence;

(9) Evidence of accreditation by an independent accrediting organization approved by the Attorney General;

(10) Evidence that, within 12 months after initial employment, each of the applicant's counselors becomes certified as a certified counselor;

(11) A description of the 3 most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this State and a copy of any materials used or to be used in those programs;

(12) A description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(13) A copy of each form of agreement that the applicant will use with individuals who reside in this State;

(14) The schedule of fees and charges that the applicant will use with individuals who reside in this State;

(15) At the applicant's expense, the results of a national criminal history record check, including fingerprints, provided pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534) conducted within the immediately preceding 12 months, covering every officer of the applicant and every employee or agent who is authorized to have access to the trust account required by § 2422A of this title.

(16) The names and addresses of all employers of each director during the 5 years immediately preceding the application;

(17) A description of any ownership interest of at least 10 percent by a director, owner, or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(18) If a provider has organized as a not for profit entity or has obtained tax exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended a statement of the amount of compensation of the applicant's 5 most highly compensated employees for each of the 3 years immediately preceding the application or, if it has not been in operation for the 3 years preceding the application, for the period of its existence; and

(19) The identity of each director who is an affiliate, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title, of the applicant; and

(20) Any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 1.;

§ 2407A Application for license — Obligation to update information.

An applicant or licensed provider shall notify the Attorney General within 10 days after a change in the information specified in § 2405A or § 2406A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2408A Application for license — Public information.

Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for a provider license available to the public.

75 Del. Laws, c. 430, § 1.;

§ 2409A License — Issuance or denial.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2402A. Definitions

In this chapter:

(1) "Affiliate'':

(A) With respect to an individual, means:

(i) The spouse of the individual;

(ii) A sibling of the individual or the spouse of a sibling;

(iii) An individual or the spouse of an individual who is a lineal ancestor or lineal descendant of the individual or the individual's spouse;

(iv) An aunt, uncle, great aunt, great uncle, first cousin, niece, nephew, grandniece, or grandnephew, whether related by the whole or the half blood or adoption, or the spouse of any of them; or

(v) Any other individual occupying the residence of the individual; and

(B) With respect to an entity, means:

(i) A person that directly or indirectly controls, is controlled by, or is under common control with the entity;

(ii) An officer of, or an individual performing similar functions with respect to, the entity;

(iii) A director of, or an individual performing similar functions with respect to, the entity;

(iv) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a person that receives or received more than $25,000 from the entity in either the current year or the preceding year or a person that owns more than 10 percent of, or an individual who is employed by or is a director of, a person that receives or received more than $25,000 from the entity in either the current year or the preceding year;

(v) An officer or director of, or an individual performing similar functions with respect to, a person described in paragraph (1)(B)(i) of this section;

(vi) The spouse of, or an individual occupying the residence of, an individual described in paragraph (1)(B)(i) through (v) of this section; or

(vii) An individual who has the relationship specified in paragraph (1)(A)(iv) of this section to an individual or the spouse of an individual described in paragraph (1)(B)(i) through (v) of this section.

(2) "Agreement'' means an agreement between a provider and an individual for the performance of debt-management services.

(3) "Attorney General'' means the Attorney General of the State of Delaware or the Attorney General's designee.

(4) "Bank'' means a financial institution, including a commercial bank, savings bank, savings and loan association, credit union, mortgage bank, and trust company, engaged in the business of banking, chartered under federal or state law, and regulated by a federal or state banking regulatory authority.

(5) "Business address'' means the physical location of a business, including the name and number of a street.

(6) "Certified counselor'' means an individual certified by a training program or certifying organization, approved by the Attorney General, that authenticates the competence of individuals providing education and assistance to other individuals in connection with debt-management services.

(7) "Concessions'' means assent to repayment of a debt on terms more favorable to an individual than the terms of the contract between the individual and a creditor.

(8) "Day'' means calendar day.

(9) "Debt-management services'' means services as an intermediary between an individual and 1 or more unsecured creditors of the individual for the purpose of obtaining concessions, but does not include:

(A) Legal services provided in an attorney-client relationship by an attorney licensed or otherwise authorized to practice law in this State;

(B) Accounting services provided in an accountant-client relationship by a certified public accountant licensed to provide accounting services in this State; or

(C) Financial-planning services provided in a financial planner-client relationship by a member of a financial-planning profession whose members the Attorney General, by rule, determines are:

(i) Licensed by this State;

(ii) Subject to a disciplinary mechanism;

(iii) Subject to a code of professional responsibility; and

(iv) Subject to a continuing-education requirement.

(10) "Entity'' means a person other than an individual.

(11) "Good faith'' means honesty in fact and the observance of reasonable standards of fair dealing.

(12) "Person'' means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or any other legal or commercial entity. The term does not include a public corporation, government, or governmental subdivision, agency, or instrumentality.

(13) "Plan'' means a program or strategy in which a provider furnishes debt-management services to an individual and which includes a schedule of payments to be made by or on behalf of the individual and used to pay debts owed by the individual.

(14) "Principal amount of the debt'' means the amount of a debt at the time of an agreement.

(15) "Provider'' means a person that provides, offers to provide, or agrees to provide debt-management services directly or through others.

(16) "Record'' means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17) "Settlement fee'' means a charge imposed on or paid by an individual in connection with a creditor's assent to accept in full satisfaction of a debt an amount less than the principal amount of the debt.

(18) "Sign'' means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(19) "State'' means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(20) "Trust account'' means an account held by a provider that is:

(A) Established in an insured bank;

(B) Separate from other accounts of the provider or its designee;

(C) Designated as a trust account or other account designated to indicate that the money in the account is not the money of the provider or its designee; and

(D) Used to hold money of 1 or more individuals for disbursement to creditors of the individuals.

75 Del. Laws, c. 430, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 213, § 1.;

§ 2403A Exempt agreements and persons.

(a) This chapter does not apply to an agreement with an individual who the provider has no reason to know resides in this State at the time of the agreement.

(b) This chapter does not apply to a provider to the extent that the provider:

(1) Provides or agrees to provide debt-management, educational, or counseling services to an individual who the provider has no reason to know resides in this State at the time the provider agrees to provide the services; or

(2) Receives no compensation for debt-management services from or on behalf of the individuals to whom it provides the services or from their creditors.

(c) This chapter does not apply to the following persons or their employees when the person or the employee is engaged in the regular course of the person's business or profession:

(1) A judicial officer, a person acting under an order of a court or an administrative agency, or an assignee for the benefit of creditors;

(2) A bank;

(3) An affiliate, as defined in § 2402A(1)(B)(i) of this title, of a bank if the affiliate is regulated by a federal or state banking regulatory authority; or

(4) A title insurer, escrow company, or other person that provides bill-paying services if the provision of debt-management services is incidental to the bill-paying services.

75 Del. Laws, c. 430, § 1.;

§ 2404A License required.

(a) Except as otherwise provided in subsection (b) of this section, a provider may not provide debt-management services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the provider is licensed under this chapter.

(b) If a provider is licensed under this chapter, subsection (a) of this section does not apply to an employee or agent of the provider.

(c) The Attorney General shall maintain and publicize a list of the names of all licensed providers.

75 Del. Laws, c. 430, § 1.;

§ 2405A Application for license — Form, fee, and accompanying documents.

(a) An application for license as a provider must be in a form prescribed by the Attorney General.

(b) An application for a license as a provider must be accompanied by:

(1) A nonrefundable fee of $2,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title;

(2) The bond required by § 2413A of this title;

(3) Identification of all trust accounts required by § 2422A of this title, an irrevocable consent authorizing the Attorney General to review and examine the trust accounts, and the overdraft notification agreement required by § 2422A of this title;

(4) Evidence of insurance in the amount of $250,000:

(A) Against the risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least A by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 3, 4, 6.;

§ 2406A Application for license — Required information.

An application for a license must be signed under oath and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this State, electronic-mail addresses, and Internet website addresses;

(2) The name and address of the applicant's registered agent in this State;

(3) All names under which the applicant conducts business;

(4) The address of each location in this State at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(5) The name and home address of each officer and director of the applicant and each person that owns at least 10 percent of the applicant;

(6) Identification of every jurisdiction in which, during the 5 years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(7) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by § 2422A of this title;

(8) At minimum, an audited review by a certified accountant of the applicant's financial statements, for each of the 2 years immediately preceding the application or, if it has not been in operation for the 2 years preceding the application, for the period of its existence;

(9) Evidence of accreditation by an independent accrediting organization approved by the Attorney General;

(10) Evidence that, within 12 months after initial employment, each of the applicant's counselors becomes certified as a certified counselor;

(11) A description of the 3 most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this State and a copy of any materials used or to be used in those programs;

(12) A description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(13) A copy of each form of agreement that the applicant will use with individuals who reside in this State;

(14) The schedule of fees and charges that the applicant will use with individuals who reside in this State;

(15) At the applicant's expense, the results of a national criminal history record check, including fingerprints, provided pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534) conducted within the immediately preceding 12 months, covering every officer of the applicant and every employee or agent who is authorized to have access to the trust account required by § 2422A of this title.

(16) The names and addresses of all employers of each director during the 5 years immediately preceding the application;

(17) A description of any ownership interest of at least 10 percent by a director, owner, or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(18) If a provider has organized as a not for profit entity or has obtained tax exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended a statement of the amount of compensation of the applicant's 5 most highly compensated employees for each of the 3 years immediately preceding the application or, if it has not been in operation for the 3 years preceding the application, for the period of its existence; and

(19) The identity of each director who is an affiliate, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title, of the applicant; and

(20) Any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 1.;

§ 2407A Application for license — Obligation to update information.

An applicant or licensed provider shall notify the Attorney General within 10 days after a change in the information specified in § 2405A or § 2406A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2408A Application for license — Public information.

Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for a provider license available to the public.

75 Del. Laws, c. 430, § 1.;

§ 2409A License — Issuance or denial.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2403A. Exempt agreements and persons

(a) This chapter does not apply to an agreement with an individual who the provider has no reason to know resides in this State at the time of the agreement.

(b) This chapter does not apply to a provider to the extent that the provider:

(1) Provides or agrees to provide debt-management, educational, or counseling services to an individual who the provider has no reason to know resides in this State at the time the provider agrees to provide the services; or

(2) Receives no compensation for debt-management services from or on behalf of the individuals to whom it provides the services or from their creditors.

(c) This chapter does not apply to the following persons or their employees when the person or the employee is engaged in the regular course of the person's business or profession:

(1) A judicial officer, a person acting under an order of a court or an administrative agency, or an assignee for the benefit of creditors;

(2) A bank;

(3) An affiliate, as defined in § 2402A(1)(B)(i) of this title, of a bank if the affiliate is regulated by a federal or state banking regulatory authority; or

(4) A title insurer, escrow company, or other person that provides bill-paying services if the provision of debt-management services is incidental to the bill-paying services.

75 Del. Laws, c. 430, § 1.;

§ 2404A License required.

(a) Except as otherwise provided in subsection (b) of this section, a provider may not provide debt-management services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the provider is licensed under this chapter.

(b) If a provider is licensed under this chapter, subsection (a) of this section does not apply to an employee or agent of the provider.

(c) The Attorney General shall maintain and publicize a list of the names of all licensed providers.

75 Del. Laws, c. 430, § 1.;

§ 2405A Application for license — Form, fee, and accompanying documents.

(a) An application for license as a provider must be in a form prescribed by the Attorney General.

(b) An application for a license as a provider must be accompanied by:

(1) A nonrefundable fee of $2,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title;

(2) The bond required by § 2413A of this title;

(3) Identification of all trust accounts required by § 2422A of this title, an irrevocable consent authorizing the Attorney General to review and examine the trust accounts, and the overdraft notification agreement required by § 2422A of this title;

(4) Evidence of insurance in the amount of $250,000:

(A) Against the risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least A by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 3, 4, 6.;

§ 2406A Application for license — Required information.

An application for a license must be signed under oath and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this State, electronic-mail addresses, and Internet website addresses;

(2) The name and address of the applicant's registered agent in this State;

(3) All names under which the applicant conducts business;

(4) The address of each location in this State at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(5) The name and home address of each officer and director of the applicant and each person that owns at least 10 percent of the applicant;

(6) Identification of every jurisdiction in which, during the 5 years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(7) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by § 2422A of this title;

(8) At minimum, an audited review by a certified accountant of the applicant's financial statements, for each of the 2 years immediately preceding the application or, if it has not been in operation for the 2 years preceding the application, for the period of its existence;

(9) Evidence of accreditation by an independent accrediting organization approved by the Attorney General;

(10) Evidence that, within 12 months after initial employment, each of the applicant's counselors becomes certified as a certified counselor;

(11) A description of the 3 most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this State and a copy of any materials used or to be used in those programs;

(12) A description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(13) A copy of each form of agreement that the applicant will use with individuals who reside in this State;

(14) The schedule of fees and charges that the applicant will use with individuals who reside in this State;

(15) At the applicant's expense, the results of a national criminal history record check, including fingerprints, provided pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534) conducted within the immediately preceding 12 months, covering every officer of the applicant and every employee or agent who is authorized to have access to the trust account required by § 2422A of this title.

(16) The names and addresses of all employers of each director during the 5 years immediately preceding the application;

(17) A description of any ownership interest of at least 10 percent by a director, owner, or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(18) If a provider has organized as a not for profit entity or has obtained tax exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended a statement of the amount of compensation of the applicant's 5 most highly compensated employees for each of the 3 years immediately preceding the application or, if it has not been in operation for the 3 years preceding the application, for the period of its existence; and

(19) The identity of each director who is an affiliate, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title, of the applicant; and

(20) Any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 1.;

§ 2407A Application for license — Obligation to update information.

An applicant or licensed provider shall notify the Attorney General within 10 days after a change in the information specified in § 2405A or § 2406A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2408A Application for license — Public information.

Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for a provider license available to the public.

75 Del. Laws, c. 430, § 1.;

§ 2409A License — Issuance or denial.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2404A. License required

(a) Except as otherwise provided in subsection (b) of this section, a provider may not provide debt-management services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the provider is licensed under this chapter.

(b) If a provider is licensed under this chapter, subsection (a) of this section does not apply to an employee or agent of the provider.

(c) The Attorney General shall maintain and publicize a list of the names of all licensed providers.

75 Del. Laws, c. 430, § 1.;

§ 2405A Application for license — Form, fee, and accompanying documents.

(a) An application for license as a provider must be in a form prescribed by the Attorney General.

(b) An application for a license as a provider must be accompanied by:

(1) A nonrefundable fee of $2,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title;

(2) The bond required by § 2413A of this title;

(3) Identification of all trust accounts required by § 2422A of this title, an irrevocable consent authorizing the Attorney General to review and examine the trust accounts, and the overdraft notification agreement required by § 2422A of this title;

(4) Evidence of insurance in the amount of $250,000:

(A) Against the risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least A by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 3, 4, 6.;

§ 2406A Application for license — Required information.

An application for a license must be signed under oath and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this State, electronic-mail addresses, and Internet website addresses;

(2) The name and address of the applicant's registered agent in this State;

(3) All names under which the applicant conducts business;

(4) The address of each location in this State at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(5) The name and home address of each officer and director of the applicant and each person that owns at least 10 percent of the applicant;

(6) Identification of every jurisdiction in which, during the 5 years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(7) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by § 2422A of this title;

(8) At minimum, an audited review by a certified accountant of the applicant's financial statements, for each of the 2 years immediately preceding the application or, if it has not been in operation for the 2 years preceding the application, for the period of its existence;

(9) Evidence of accreditation by an independent accrediting organization approved by the Attorney General;

(10) Evidence that, within 12 months after initial employment, each of the applicant's counselors becomes certified as a certified counselor;

(11) A description of the 3 most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this State and a copy of any materials used or to be used in those programs;

(12) A description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(13) A copy of each form of agreement that the applicant will use with individuals who reside in this State;

(14) The schedule of fees and charges that the applicant will use with individuals who reside in this State;

(15) At the applicant's expense, the results of a national criminal history record check, including fingerprints, provided pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534) conducted within the immediately preceding 12 months, covering every officer of the applicant and every employee or agent who is authorized to have access to the trust account required by § 2422A of this title.

(16) The names and addresses of all employers of each director during the 5 years immediately preceding the application;

(17) A description of any ownership interest of at least 10 percent by a director, owner, or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(18) If a provider has organized as a not for profit entity or has obtained tax exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended a statement of the amount of compensation of the applicant's 5 most highly compensated employees for each of the 3 years immediately preceding the application or, if it has not been in operation for the 3 years preceding the application, for the period of its existence; and

(19) The identity of each director who is an affiliate, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title, of the applicant; and

(20) Any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 1.;

§ 2407A Application for license — Obligation to update information.

An applicant or licensed provider shall notify the Attorney General within 10 days after a change in the information specified in § 2405A or § 2406A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2408A Application for license — Public information.

Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for a provider license available to the public.

75 Del. Laws, c. 430, § 1.;

§ 2409A License — Issuance or denial.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2405A. Application for license — Form, fee, and accompanying documents

(a) An application for license as a provider must be in a form prescribed by the Attorney General.

(b) An application for a license as a provider must be accompanied by:

(1) A nonrefundable fee of $2,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title;

(2) The bond required by § 2413A of this title;

(3) Identification of all trust accounts required by § 2422A of this title, an irrevocable consent authorizing the Attorney General to review and examine the trust accounts, and the overdraft notification agreement required by § 2422A of this title;

(4) Evidence of insurance in the amount of $250,000:

(A) Against the risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least A by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 3, 4, 6.;

§ 2406A Application for license — Required information.

An application for a license must be signed under oath and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this State, electronic-mail addresses, and Internet website addresses;

(2) The name and address of the applicant's registered agent in this State;

(3) All names under which the applicant conducts business;

(4) The address of each location in this State at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(5) The name and home address of each officer and director of the applicant and each person that owns at least 10 percent of the applicant;

(6) Identification of every jurisdiction in which, during the 5 years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(7) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by § 2422A of this title;

(8) At minimum, an audited review by a certified accountant of the applicant's financial statements, for each of the 2 years immediately preceding the application or, if it has not been in operation for the 2 years preceding the application, for the period of its existence;

(9) Evidence of accreditation by an independent accrediting organization approved by the Attorney General;

(10) Evidence that, within 12 months after initial employment, each of the applicant's counselors becomes certified as a certified counselor;

(11) A description of the 3 most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this State and a copy of any materials used or to be used in those programs;

(12) A description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(13) A copy of each form of agreement that the applicant will use with individuals who reside in this State;

(14) The schedule of fees and charges that the applicant will use with individuals who reside in this State;

(15) At the applicant's expense, the results of a national criminal history record check, including fingerprints, provided pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534) conducted within the immediately preceding 12 months, covering every officer of the applicant and every employee or agent who is authorized to have access to the trust account required by § 2422A of this title.

(16) The names and addresses of all employers of each director during the 5 years immediately preceding the application;

(17) A description of any ownership interest of at least 10 percent by a director, owner, or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(18) If a provider has organized as a not for profit entity or has obtained tax exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended a statement of the amount of compensation of the applicant's 5 most highly compensated employees for each of the 3 years immediately preceding the application or, if it has not been in operation for the 3 years preceding the application, for the period of its existence; and

(19) The identity of each director who is an affiliate, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title, of the applicant; and

(20) Any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 1.;

§ 2407A Application for license — Obligation to update information.

An applicant or licensed provider shall notify the Attorney General within 10 days after a change in the information specified in § 2405A or § 2406A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2408A Application for license — Public information.

Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for a provider license available to the public.

75 Del. Laws, c. 430, § 1.;

§ 2409A License — Issuance or denial.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2406A. Application for license — Required information

An application for a license must be signed under oath and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this State, electronic-mail addresses, and Internet website addresses;

(2) The name and address of the applicant's registered agent in this State;

(3) All names under which the applicant conducts business;

(4) The address of each location in this State at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(5) The name and home address of each officer and director of the applicant and each person that owns at least 10 percent of the applicant;

(6) Identification of every jurisdiction in which, during the 5 years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(7) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by § 2422A of this title;

(8) At minimum, an audited review by a certified accountant of the applicant's financial statements, for each of the 2 years immediately preceding the application or, if it has not been in operation for the 2 years preceding the application, for the period of its existence;

(9) Evidence of accreditation by an independent accrediting organization approved by the Attorney General;

(10) Evidence that, within 12 months after initial employment, each of the applicant's counselors becomes certified as a certified counselor;

(11) A description of the 3 most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this State and a copy of any materials used or to be used in those programs;

(12) A description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(13) A copy of each form of agreement that the applicant will use with individuals who reside in this State;

(14) The schedule of fees and charges that the applicant will use with individuals who reside in this State;

(15) At the applicant's expense, the results of a national criminal history record check, including fingerprints, provided pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534) conducted within the immediately preceding 12 months, covering every officer of the applicant and every employee or agent who is authorized to have access to the trust account required by § 2422A of this title.

(16) The names and addresses of all employers of each director during the 5 years immediately preceding the application;

(17) A description of any ownership interest of at least 10 percent by a director, owner, or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(18) If a provider has organized as a not for profit entity or has obtained tax exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended a statement of the amount of compensation of the applicant's 5 most highly compensated employees for each of the 3 years immediately preceding the application or, if it has not been in operation for the 3 years preceding the application, for the period of its existence; and

(19) The identity of each director who is an affiliate, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title, of the applicant; and

(20) Any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 1.;

§ 2407A Application for license — Obligation to update information.

An applicant or licensed provider shall notify the Attorney General within 10 days after a change in the information specified in § 2405A or § 2406A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2408A Application for license — Public information.

Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for a provider license available to the public.

75 Del. Laws, c. 430, § 1.;

§ 2409A License — Issuance or denial.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2407A. Application for license — Obligation to update information

An applicant or licensed provider shall notify the Attorney General within 10 days after a change in the information specified in § 2405A or § 2406A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2408A Application for license — Public information.

Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for a provider license available to the public.

75 Del. Laws, c. 430, § 1.;

§ 2409A License — Issuance or denial.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2408A. Application for license — Public information

Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for a provider license available to the public.

75 Del. Laws, c. 430, § 1.;

§ 2409A License — Issuance or denial.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2409A. License — Issuance or denial

(a) Except as otherwise provided in subsections (b) and (c) of this section, the Attorney General shall issue a provider license to a person who complies with §§ 2405A and 2406A of this title.

(b) The Attorney General may deny a license if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) The Attorney General shall deny a license if:

(1) The application is not accompanied by the fee established pursuant to this chapter; or

(2) With respect to an applicant that has organized as a not-for-profit entity or has obtained tax-exempt status under the Federal Internal Revenue Code, 26 U.S.C. § 501 as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this title, a board of directors is not independent for purposes of subsection (c) of this section if more than 1/4 of its members:

(1) Are affiliates of the applicant, as defined in § 2402A(1)(A) or (1)(B)(i), (1)(B)(ii), (1)(B)(iv), (1)(B)(v), (1)(B)(vi), or (1)(B)(vii) of this title; or

(2) After the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

75 Del. Laws, c. 430, § 1.;

§ 2410A License — Timing.

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2410A. License — Timing

(a) The Attorney General shall approve or make a preliminary determination to deny an initial license as a provider within 120 days from the date that the Attorney General determines that the application as filed is complete. In connection with a request pursuant to § 2406A(20) of this title for additional information, the Attorney General may extend the 120-day period for not more than 60 days. Within 7 days after making a preliminary determination to deny an application, the Attorney General, in a record, shall inform the applicant of the reasons for the proposed denial.

(b) If the Attorney General makes a preliminary determination to deny an application for an initial license as a provider, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(c) Subject to §§ 2411A(d) and 2434A of this title, a provider license is valid for 1 year after the date of issuance.

75 Del. Laws, c. 430, § 1.;

§ 2411A Renewal of licenses.

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2411A. Renewal of licenses

(a) A provider must obtain a renewal of its license annually.

(b) An application for renewal of a provider license must be in a form prescribed by the Attorney General signed under oath, and:

(1) Be filed no fewer than 30 and no more than 60 days before the license expires;

(2) Be accompanied by (i) a nonrefundable fee of $1,000, which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title, and (ii) the bond required by § 2413A of this title.

(3) Contain the matter required for initial licensing as a provider by § 2406A(9) and (10) of this title and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(4) Disclose any changes in the information contained in the applicant's application for licensing or its immediately previous application for renewal, as applicable;

(5) Supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by § 2422A of this title during the 6-month period immediately preceding the application;

(A) Against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(B) Issued by an insurance company authorized to do business in this State and rated at least "A'' by a nationally recognized rating organization;

(C) With no greater than a $5,000 deductible; and

(D) Naming the Attorney General as an additional interested party to receive notice upon cancellation of the policy.

(E) [Repealed.]

(6) If a provider holds money on behalf of a debtor to pay creditors, the provider shall disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this State and the total amount of money distributed to creditors of those individuals during that period;

(7) Disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this State and with whom the applicant has agreements; and

(8) Provide any other information that the Attorney General reasonably requires to perform the Attorney General's duties under this chapter.

(c) Except for the information required by § 2406A(8), (15), and (18) of this title and the addresses required by § 2406A(5) of this title, the Attorney General shall make the information in an application for renewal of a provider license available to the public.

(d) If a licensed provider files a timely and complete application for renewal of its license, the license remains effective until the Attorney General, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the Attorney General makes a preliminary determination to deny an application for the renewal of a provider license, the applicant may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed.

(f) Subject to § 2434A of this title, while the final decision is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the Attorney General's final decision is to deny the application, subject to the Attorney General's order and § 2434A of this title, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the Attorney General's approval, it transfers the agreements to another licensed provider or returns to the individuals all unexpended money that is under the applicant's control.

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, §§ 2-4.;

§ 2412A License in another state.

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2412A. License in another state

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, and the Attorney General has approved the application forms of that state for use under this chapter, the provider may submit a copy of that license or certificate and the application for it in lieu of an application in the form prescribed by § 2405A(a), § 2406A, or § 2411A(b) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2413A Bond required.

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2413A. Bond required

(a) Except as otherwise provided in § 2414A of this title, every licensed provider shall file with the Attorney General, in a form satisfactory to the Attorney General, an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum to be determined by the Attorney General, except that the bond amount shall not be less than $50,000. In determining the amount of the bond required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trusts accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No bond shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the bond shall be equal to or greater than the amount determined in accordance with subsection (a) of this section;

(2) The term of the bond shall be commensurate with the license period or continuous;

(3) The expiration date of the bond shall not be earlier than midnight of the date on which the license expires; and

(4) The bond shall run to the state for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the bond shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. Surety claims shall be paid to the Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest which accrues for payments made after 90 days, shall in no event exceed the amount of such bond.

(c) If the licensed provider changes its surety company or the bond is otherwise amended, the licensed provider shall immediately provide the Attorney General with the amended original copy of the surety bond. No cancellation of any existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Attorney General at least 30 days before the date upon which cancellation shall take effect.

(d) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(e) When a surety company receives a claim against the bond of a licensed provider, it shall immediately notify the Attorney General and shall not pay any claim unless and until it receives notice to do so from the Attorney General.

(f) The Attorney General shall have a period of 2 calendar years after the effective date of cancellation or termination of the surety bond by the insurer to submit claims to the insurer.

75 Del. Laws, c. 430, § 1.;

§ 2414A Bond required — Substitute.

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2414A. Bond required — Substitute

(a) In lieu of requiring the filing of a surety bond, the Attorney General may, at the Attorney General's discretion, accept from a licensed provider an irrevocable letter of credit. Such irrevocable letters of credit shall be provided by an insured depository institution (as defined in the Federal Deposit Insurance Act at 12 U.S.C. § 1813(c)) acceptable to the Attorney General, in a form satisfactory to the Attorney General in the principal sum to be determined by the Attorney General, except that the irrevocable letter of credit amount shall not be less than $50,000. In determining the amount of the irrevocable letter of credit required for a licensed provider, the Attorney General shall consider, among other things:

(1) The dollar value of the licensed provider's Delaware business;

(2) The dollar value of all trust accounts; and

(3) Such other and further criteria as the Attorney General may deem necessary and appropriate.

(b) No irrevocable letter of credit shall be accepted unless the following requirements are satisfied:

(1) The aggregate value of the irrevocable letter of credit shall be equal to or greater than the amount determined by subsection (a) of this section;

(2) The irrevocable letter of credit shall run to the State for the benefit of Attorney General, for the credit of the State Consumer Protection Fund created under § 2527 of this title, and for the benefit of all consumers injured by the wrongful act, omission, default, fraud or misrepresentation by a licensed provider in the course of its activity as a licensed provider. Compensation under the irrevocable letter of credit shall be for amounts which represent actual losses and shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed provider. The aggregate liability of the insured depository institution issuing the irrevocable letter of credit shall in no event exceed the amount of such irrevocable letter of credit; and

(3) Draws upon such irrevocable letters of credit shall be available by sight drafts thereunder, in amounts determined by the Attorney General, up to the aggregate amount of the irrevocable letter of credit.

(c) The Attorney General may require potential claimants to provide such documentation and affirmations as the Attorney General may determine to be necessary and appropriate. In the event the Attorney General determines that multiple consumers have been injured by a licensed provider, the Attorney General shall cause a notice to be published for the purpose of identifying all relevant claims.

(d) The Attorney General may refuse release of an irrevocable letter of credit, following the surrender of a license, up to 2 years after the effective date of such termination of licensure.

75 Del. Laws, c. 430, § 1.;

§ 2415A Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2415A. Requirement of good faith

A provider shall act in good faith in all matters under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2416A Customer service.

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2416A. Customer service

A provider that is required to be licensed under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

75 Del. Laws, c. 430, § 1.;

§ 2417A Prerequisites for providing debt-management services.

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2417A. Prerequisites for providing debt-management services

(a) Before providing debt-management services, a licensed provider shall give the individual an itemized list of goods and services and the charges for each. The list must be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement with a provider that holds money on behalf of an individual to pay creditors, using the following terminology, as applicable, and format:

Set-up fee

dollar amount of fee

Monthly service fee

dollar amount of fee or method of determining

amount

Settlement fee

dollar amount of fee or method of determining

amount

Goods and services in addition to those provided in connection with a plan:

(item)

dollar amount or method of determining

amount

(item)

dollar amount or method of determining

amount.

(4) For a charge if the individual enters into an agreement with a provider who does not hold money on behalf of a debt to pay creditors, using the following terminology, as applicable, and format:

Non Refundable Set-Up fee

Dollar amount of fee

Monthly service fee

Dollar amount of monthly service

fee or the aggregate amount for

the term of the plan or method of

determining amount

Settlement fee

Dollar amount of fee or method of

determining amount

Goods and services in addition to those provided in connection with a plan:

(item)

Dollar amount or method of determining

amount

(item)

Dollar amount or method of determining

amount

The maximum fee that you may be required to pay is 18% of the principal amount of the debt, and includes the set-up fee, monthly fee, settlement fee, or other service charges.

(b) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan or that the creditor will likely engage in negotiations with the provider; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept likely payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, inform the individual that some creditors may be unwilling to negotiate with the provider.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

____________________

Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

____________________

Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

• Hurt your credit rating or credit scores;

• Lead your creditors to increase finance and other charges; and

• Lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

____________________

Name and business address of provider

75 Del. Laws, c. 430, § 1.;

§ 2418A Communication by electronic or other means.

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2418A. Communication by electronic or other means

(a) In this section:

(1) "Federal act'' means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., as amended;

(2) "Consumer'' means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) A provider may satisfy the requirements of § 2417A, § 2419A, or § 2427A of this title by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by § 101(c)(1) of the federal act [15 U.S.C. § 7001(c)(1)].

(c) The disclosures and materials required by §§ 2417A, 2419A, and 2427A of this title shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an Internet website, the disclosure of the information required by § 2417A(d) of this title must appear on 1 or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by §§ 2417A(c) and (d), 2419A, and 2427A of this title, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of 90 days after a plan is completed or terminated, to send a written copy of the materials required by §§ 2417A(c) and (d), 2419A or § 2427A of this title, the provider shall send them at no charge within 3 business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by § 101 of the federal act [15 U.S.C. § 7001] withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within 30 days after receiving the notification, consents to electronic communication in the manner provided in § 101(c) of the federal act [15 U.S.C. § 7001(c)]. If the consumer consents, the provider may terminate the agreement only as permitted by § 2419A(a)(6)(G) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2419A Form and contents of agreement.

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2419A. Form and contents of agreement

(a) An agreement must:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the individual;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(D) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(E) Each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(F) How the provider will comply with its obligations under § 2427A(a) of this title;

(G) That the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(H) That the individual may cancel the agreement as provided in § 2420A of this title;

(I) That the individual may contact the Attorney General with any questions or complaints regarding the provider; and

(J) The address, telephone number, and Internet address or website of the Attorney General.

(b) For purposes of paragraph (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(c) If the Attorney General supplies the provider with any information required under paragraph (a)(6)(J) of this section, the provider may comply with that requirement only by disclosing the information supplied by the Attorney General.

(d) An agreement must provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt;

(B) With respect to an agreement that contemplates that creditors will settle debts for less than the principal amount of debt, the provider will refund 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of the termination; and

(C) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the Attorney General any financial records relating to the trust account; and

(3) The provider will notify the individual within 5 days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may confer on a provider a power of attorney to settle the individual's debt for no more than 50 percent of the amount of the debt. An agreement may not confer a power of attorney to settle a debt for more than 50 percent of that amount, but may confer a power of attorney to negotiate with creditors of the individual on behalf of the individual. An agreement must provide that the provider will obtain the assent of the individual after a creditor has assented to a settlement for more than 50 percent of the amount of the debt.

(f) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this State;

(2) Except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. § 2, as amended, or the Delaware Uniform Arbitration Act, Chapter 57 of Title 10, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(3) Contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(B) Indemnifies any person for liability arising under the agreement or this chapter.

(g) All rights and obligations specified in subsection (d) of this section and § 2420A of this title exist even if not provided in the agreement. A provision in an agreement which violates subsection (d), (e), or (f) of this section is void.

75 Del. Laws, c. 430, § 1.;

§ 2420A Cancellation of agreement; waiver.

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2420A. Cancellation of agreement; waiver

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or § 2419A or 2428A of this title, in which event the individual may cancel the agreement within 30 days after the individual assents to it. To exercise the right to cancel, the individual must give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement must be accompanied by a form that contains in bold-face type surrounded by bold black lines:

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to

____________ or mail or deliver a signed, dated copy

E-mail address of provider

of this notice, or any other written notice to __________

Name of provider

at ______________ before midnight on ____.

Address of Provider                            Date

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,

____________

Print your name

____________

Signature

____________

Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to 1 or more of the individual's creditors before the expiration of 3 days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard-form record is void.

75 Del. Laws, c. 430, § 1.;

§ 2421A Required language.

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2421A. Required language

Unless the Attorney General, by rule, provides otherwise, the disclosures and documents required by this chapter must be in English. If a provider communicates with an individual primarily in a language other than English, the provider must furnish a translation into the other language of the disclosures and documents required by this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2422A Trust account.

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2422A. Trust account

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within 2 business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement must comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account must at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than 1 trust account, each trust account must be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the Attorney General by a method approved by the Attorney General. Unless the Attorney General by rule provides otherwise, within 5 days thereafter, the provider shall give notice to the Attorney General describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under § 2423A of this title.

(i) Before relocating a trust account from 1 bank to another, a provider shall inform the Attorney General of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the Attorney General of the account number of the trust account at the new bank.

(j) A provider shall be deemed not to hold a trust account for disbursement to creditors if such client funds are either:

(1) Retained by the client in a bank of their choosing at all times prior to their disbursement to the clients' creditors; or

(2) Deposited by the client in a bank or with a third party designated by the provider, in an account having the following characteristics:

(A) It is in the name of the client;

(B) It is not subject to claims of the creditors of any party other than the client; or

(C) The client exercises full control over all aspects of the account.

(k), (l) [Repealed.]

75 Del. Laws, c. 430, § 1; 76 Del. Laws, c. 146, § 5.;

§ 2423A Fees and other charges.

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2423A. Fees and other charges

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with §§ 2419A and 2428A of this title.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection and § 2428A(d) of this title. The Attorney General may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) Subject to adjustment of dollar amounts pursuant to § 2432A(f) of this title, the following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(B) A monthly service fee, not to exceed $10 times the number of creditors remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(2) If an individual assents to a plan that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may charge:

(A) Subject to § 2419A(d) of this title, a nonrefundable fee for consultation, obtaining a credit report,

(B) A monthly service fee,

(C) A settlement fee. In no case shall aggregate fees exceed 18 percent of the total principal amount of the debt.

(3) A provider may not impose or receive fees under both paragraphs (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in § 2428A(d) of this section, if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the Attorney General, a larger fee. The Attorney General may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to paragraph (d)(4) of this section.

(f) Except as otherwise provided in subsections (c) and (d) of this section, if a plan contemplates that creditors will settle an individual's debts for less than the principal amount of the debt, compensation for services in connection with settling a debt may not exceed, with respect to each debt:

(1) Eighteen percent of the principal amount; less

(2) To the extent it has not been credited against an earlier settlement fee:

(A) The fee charged pursuant to paragraph (d)(2)(A) of this section; and

(B) The aggregate of fees charged pursuant to paragraph (d)(2)(B) of this section.

(g) Subject to adjustment of the dollar amount pursuant to § 2432A(f) of this section, if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2424A Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2424A. Voluntary contributions

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under § 2423A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2425A Voidable agreements.

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2425A. Voidable agreements

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by § 2423A or § 2424A of this title, the individual may void the agreement and recover as provided in § 2435A of this title.

(b) If a provider is not licensed as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.

75 Del. Laws, c. 430, § 1.;

§ 2426A Termination of agreements.

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2426A. Termination of agreements

(a) If an individual who has entered into an agreement fails for 60 days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider holds money on behalf of a debtor to pay creditors and a provider or an individual terminates an agreement, the provider shall immediately return to the individual:

(1) Any money of the individual held in trust for the benefit of the individual; and

(2) Sixty-five percent of any portion of the set-up fee received pursuant to § 2423A(d)(2) of this title which has not been credited against settlement fees.

(c) If a provider does not hold money on behalf of a debtor to pay creditors and if a provider or an individual terminates an agreement, the provider shall immediately return to the individual 65 percent of fees associated with that percentage of the principal amount remaining unsettled at the time of termination.

75 Del. Laws, c. 430, § 1.;

§ 2427A Periodic reports and retention of records.

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2427A. Periodic reports and retention of records

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within 5 business days after a request by an individual, but the provider need not comply with more than 1 request in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for a minimum of 5 years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them.

(d)(1) Every provider shall maintain such books, accounts and records relating to all transactions within this chapter as will enable the Attorney General to enforce full compliance with this chapter;

(2) All books, accounts and records of the provider shall be preserved and kept available as provided in this chapter or for such longer period of time as the Attorney General may by regulation require; and

(3) The Attorney General may prescribe the minimum information to be shown in such books, accounts and records of the provider so that such records will enable the Attorney General to determine compliance with this chapter.

(e) The provider may use electronic or other means of storage of all books, accounts and records that it is required to maintain.

75 Del. Laws, c. 430, § 1.;

§ 2428A Prohibited acts and practices.

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2428A. Prohibited acts and practices

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual for more than 50 percent of the amount of the debt owed a creditor, unless the individual assents to the settlement after the creditor has assented;

(3) Take a power of attorney that authorizes it to settle a debt, unless the power of attorney expressly limits the provider's authority to settle debts for not more than 50 percent of the amount of the debt owed a creditor;

(4) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(5) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(6) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(7) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(8) Receive a bonus, commission, or other benefit for referring an individual to a person;

(9) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(10) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(11) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(12) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(13) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(14) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the United States Internal Revenue Service;

(15) Take a confession of judgment or power of attorney to confess judgment against an individual; or

(16) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The Attorney General, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in § 2423A(f) of this section, provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance;

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law; or

(9) Advise, encourage, or suggest to the individual not to make payment to creditors while under the plan.

(c) This chapter does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than 10 percent of the person; or

(2) Is an employee or affiliate of the person.

75 Del. Laws, c. 430, § 1.;

§ 2429A Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2429A. Notice of litigation

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the Attorney General in a record that it has been sued.

75 Del. Laws, c. 430, § 1.;

§ 2430A Advertising.

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2430A. Advertising

A provider that advertises debt-management services shall disclose in an easily comprehensible manner the information specified in § 2417A(d)(3) and (4) of this title.

75 Del. Laws, c. 430, § 1.;

§ 2431A Liability for the conduct of other persons.

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2431A. Liability for the conduct of other persons

If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2432A Powers of Attorney General.

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2432A. Powers of Attorney General

(a) The Attorney General may act on the Attorney General's own initiative or in response to complaints, and may receive complaints, take action to obtain voluntary compliance with this chapter, and seek or provide remedies as provided in this chapter.

(b) Every provider licensed under this chapter, or other person to whom a provider has delegated its obligations under an agreement or this chapter, shall be subject to the supervision and examination of the Attorney General and shall be examined by the Attorney General or the Attorney General's authorized representative annually or at such intervals as the Attorney General deems necessary.

(1) On the occasion of every examination, the Attorney General or the Attorney General's authorized representative shall be given access to every part of the office or place of business visited and to the assets, securities, books, records and papers of the business;

(2) The examination made by the Attorney General or the Attorney General's authorized representative shall be a thorough examination into the affairs of the business visited, the resources and liabilities, the investment of the funds, the mode of conducting the business and the compliance or noncompliance with this Code and any other statutes of the State; and in connection with such examination, the Attorney General or the Attorney General's authorized representative may examine, under oath or affirmation, any and all persons connected with or associated with the licensed provider.

(3) If, in the Attorney General's opinion, it is necessary for a thorough examination of a licensed provider, the Attorney General may retain 1 or more accountants, attorneys, appraisers or other third parties to assist the Attorney General in such examination. Within 10 days after receipt of a statement from the Attorney General, such licensed provider shall pay or reimburse the fees, costs and expenses of any third parties retained by the Attorney General under this subsection.

(c) The Attorney General may seek a court order authorizing seizure from a bank at which the person maintains a trust account required by § 2422A of this title, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this State.

(d) The Attorney General may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The Attorney General shall assess fees to be paid by providers for the expense of administering this chapter, including examination, application and renewal fees, in accordance with this chapter. All fees shall be paid to the State Consumer Protection Fund created under § 2527 of this title.

(f) The Attorney General may adopt dollar amounts instead of those specified in §§ 2402A, 2409A, and 2423A of this title to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the Attorney General. The Attorney General shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10 percent. The dollar amount must be rounded to the nearest $100, except that the amounts in § 2423A of this title must be rounded to the nearest dollar.

(g) The Attorney General shall notify licensed providers of any change in dollar amounts made pursuant to subsection (f) of this section and make that information available to the public.

(h) The Attorney General may adopt such regulations, not inconsistent herewith, as the Attorney General may deem necessary or appropriate in the administration, interpretation and enforcement of this chapter. Subchapter II of the Delaware Administrative Procedures Act, Chapter 101 of Title 29 shall apply to the procedures for adopting such regulations.

75 Del. Laws, c. 430, § 1.;

§ 2433A Administrative remedies.

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2433A. Administrative remedies

(a) In addition to any other enforcement method specified in this Code, the Attorney General may enforce this chapter and the rules adopted under this chapter by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding $50,000 for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution or an injunction or other equitable relief, or both;

(5) Intervening in an action brought under § 2435A of this title.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under paragraph (a)(1) or (a)(2) of this section, the Attorney General may impose a civil penalty not exceeding $75,000 for each violation.

(c) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the Attorney General shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the Attorney General considers relevant to the determination of the civil penalty.

(d) Any civil penalty imposed under subsection (a) or (b) of this section shall be paid to the State Treasurer for deposit in the General Fund.

(e) Service of any notice or order issued pursuant to paragraph (a)(1), (a)(2), (a)(3) or subsection (b) of this section may be effected in any manner that is allowed for service of a complaint in the Superior Court of this State.

(f) The Attorney General may recover from the violator all reasonable costs of enforcing this chapter under subsections (a) and (b) of this section, including attorney's fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community, and also including the compensation of all employees of the Attorney General's office based on the time they reasonably expended on the matter.

(g)(1) Except as provided in paragraph (g)(2) of this section, an order issued under paragraph (a)(1), (a)(2), (a)(3), or subsection (b) of this section shall not become effective less than 10 days after the order is served. After an order is served, but before its effective date, any interested party may petition the Attorney General for a hearing. At the conclusion of such hearing, the Attorney General may affirm the order as originally issued, or modify, amend or rescind the order.

(2) Whenever in the opinion of the Attorney General, the violation that is the subject of an order under paragraph (a)(1) or (a)(2) of this section represents an immediate danger or substantial harm to the interests of any person aggrieved by a violation or the public, or where such violation or its continuance is likely to cause insolvency or substantial dissipation of the assets of a provider, the Attorney General may issue an order which shall become effective immediately upon service, without prior notice or hearing. Upon application of any interested party, the Attorney General shall afford an opportunity for a hearing to consider rescission of that order or any action taken promptly thereafter.

(3) Upon receipt of a hearing request, the Attorney General shall conduct a proceeding pursuant to subchapter III of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. Notwithstanding any other provision of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2434A Suspension, revocation, or nonrenewal of license.

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2434A. Suspension, revocation, or nonrenewal of license

(a) In this section "insolvent'' means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. § 101 et seq., as amended.

(b) The Attorney General may suspend, revoke, or deny renewal of a provider's license if:

(1) A fact or condition exists that, if it had existed when the licensed provider applied for its provider license, would have been a reason for denying the license;

(2) The provider has committed a material violation of this chapter or a rule or order of the Attorney General under this chapter;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the Attorney General to make an examination authorized by this chapter; or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the Attorney General.

(c) If a provider does not comply with § 2422A(f) of this title or if the Attorney General otherwise finds that the public health or safety or general welfare requires emergency action, the Attorney General may order a summary suspension of the provider's license, effective on the date specified in the order.

(d) If the Attorney General suspends, revokes, or denies the renewal of a provider license, the Attorney General may seek a court order authorizing seizure of any or all of the money in a trust account required by § 2422A of this title, as well as all books, records, accounts, and other property of the provider which are located in this State.

(e) If the Attorney General makes a preliminary determination to suspend or revoke a provider's license, the provider may file a request for a hearing with the Attorney General pursuant to subchapter IV of the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The Attorney General's preliminary determination may become a final decision if such a request is not timely filed. Notwithstanding any other provisions of this Code, any final order under this section will be a public record.

75 Del. Laws, c. 430, § 1.;

§ 2435A Private enforcement.

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2435A. Private enforcement

(a) If an individual voids an agreement pursuant to § 2425A(b) of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under paragraphs (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to § 2425A(a) of this title, the individual may recover in a civil action 3 times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under paragraph (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this chapter may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of § 2417A, § 2419A, § 2420A, § 2421A, § 2422A, § 2423A, § 2424A, § 2427A, or § 2428A(a), (b), or (d) of this title, the greater of the amount recoverable under paragraph (c)(1) of this section or $5,000;

(3) Punitive damages; and

(4) Reasonable attorney's fees and costs.

(d) In a class action, except for a violation of § 2428A(a)(5) of this title, the minimum damages provided in paragraph (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under § 2420A of this title, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this subsection is not available unless the provider refunds the excess within 2 business days of learning of the violation.

(g) The Attorney General shall assist an individual in enforcing a judgment against the surety bond or other security provided under § 2413A or § 2414A of this title.

75 Del. Laws, c. 430, § 1.;

§ 2436A Violation of unfair or deceptive practices statute.

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2436A. Violation of unfair or deceptive practices statute

If an act or practice of a provider violates both this chapter and Chapter 25 of this title, an individual may not recover under both for the same act or practice.

75 Del. Laws, c. 430, § 1.;

§ 2437A Statute of limitations.

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2437A. Statute of limitations

(a) An action or proceeding brought pursuant to § 2433A(a), (b), or (c) of this title must be commenced within 4 years after the conduct that is the basis of the Attorney General's complaint.

(b) An action brought pursuant to § 2435A of this title must be commenced within 3 years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to § 2427A(a) of this title;

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the Attorney General with respect to a violation of the chapter.

(c) The period prescribed in paragraph (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and wilfully misrepresented information required by this chapter to be disclosed to the individual if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

75 Del. Laws, c. 430, § 1.;

§ 2438A Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2438A. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 430, § 1.;

§ 2439A Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;



§ 2439A. Relation to Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 430, § 1.;






CHAPTER 24B. FORECLOSURE CONSULTANTS AND RECONVEYANCES

Subchapter I General Provisions

§ 2400B. Short title

This chapter may be cited as the "Mortgage Rescue Fraud Protection Act.''

76 Del. Laws, c. 419, § 1.;

§ 2401B Purpose.

The purpose of this chapter is to protect homeowners from unfair or deceptive practices by foreclosure consultants or through foreclosure reconveyance agreements.

76 Del. Laws, c. 419, § 1.;

§ 2402B Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Foreclosure consultant'' means a person who:

a. Solicits or contacts a homeowner in writing, in person, or through any electronic or telecommunications medium, and directly or indirectly makes a representation or offer to perform any service that the person represents will:

1. Stop, enjoin, delay, void, set aside, annul, stay, or postpone a foreclosure sale;

2. Obtain forbearance from any mortgager servicer, mortgagee or mortgage assignee;

3. Assist the homeowner to exercise a right of reinstatement provided in the mortgage loan documents or to refinance a mortgage loan that is in foreclosure and for which an action to foreclose the mortgage has been filed;

4. Obtain an extension of the period within which the homeowner may reinstate the homeowner's obligation or extend the deadline to object to a ratification;

5. Obtain a waiver of an acceleration clause contained in any promissory note or contract secured by a mortgage on a residence in default or contained in the mortgage;

6. Assist the homeowner to obtain a loan or advance of funds;

7. Avoid or ameliorate the impairment of the homeowner's credit resulting from an action to foreclose the mortgage or the conduct of a foreclosure sale;

8. Save the homeowner's residence from foreclosure;

9. Purchase or obtain an option to purchase the homeowner's residence in foreclosure within 20 days prior to the date advertised for a foreclosure sale;

10. Arrange for the homeowner to become a lessee or renter entitled to continue to reside in the homeowner's residence in default;

11. Arrange for the homeowner to have an option to repurchase the homeowner's residence in default; or

12. Engage in any documentation, grant, conveyance, sale, lease, trust, or gift by which the homeowner limits or impairs the homeowner's equity of redemption in the homeowner's residence in foreclosure; or

b. Systematically contacts owners of residences in default to offer foreclosure consulting services.

(2) "Foreclosure consulting contract'' means a written, oral, or equitable agreement between a foreclosure consultant and a homeowner for the provision of any foreclosure consulting service or foreclosure reconveyance.

(3) "Foreclosure consulting service'' includes:

a. Receiving money for the purpose of distributing it to creditors in payment or partial payment of any obligation secured by a lien on a residence in default;

b. Contacting creditors on behalf of a homeowner;

c. Arranging or attempting to arrange for an extension of the period within which a homeowner may cure the homeowner's default and reinstate the homeowner's obligation;

d. Arranging or attempting to arrange for any delay or postponement of the foreclosure sale of a residence in default;

e. Arranging or facilitating the purchase of a homeowner's equity of redemption or legal or equitable title in the homeowner's residence in foreclosure within 20 days prior to date advertised for a foreclosure sale;

f. Arranging or facilitating any transaction through which a homeowner will become a lessee, optionee, life tenant, partial owner, or vested or contingent remainderman of the homeowner's residence in default;

g. Arranging or facilitating the sale of a homeowner's residence in default or the transfer of legal title, in any form, to another party as an alternative to foreclosure;

h. Arranging for a homeowner to have an option to repurchase the homeowner's residence in default after its sale or transfer;

i. Arranging for or facilitating a homeowner remaining in the homeowner's residence in default as a tenant, renter, or lessee; or

j. Arranging or facilitating any other grant, conveyance, sale, lease, trust, or gift of the homeowner's residence in default.

(4) "Foreclosure purchaser'' means a person who acquires title or possession of a deed or other document transferring title to a residence in foreclosure as a result of a foreclosure reconveyance.

(5) "Foreclosure reconveyance'' means a transaction involving:

a. The transfer of title to a residence in foreclosure by a homeowner during or incident to a foreclosure proceeding, either by transfer of interest from the homeowner to another party or by creation of a mortgage, trust, or other lien or encumbrance that allows the acquirer to obtain legal or equitable title to all or part of the property; and

b. The subsequent conveyance, or promise of a subsequent conveyance, of an interest back to the homeowner by the acquirer, or a person acting in participation with the acquirer, that allows the homeowner to possess the real property following the completion of the foreclosure proceeding, including an interest in a contract for deed, purchase agreement, land installment sale, contract for sale, option to purchase, lease, trust, or other contractual arrangement.

(6) "Homeowner'' means the record owner of a residence in default or a residence in foreclosure.

(7) "Primary housing expenses'' means the total amount required to pay regular mortgage principal, mortgage interest, rent, utilities, hazard insurance, real estate taxes, and association dues on a property.

(8) "Related person'' for an individual, means the individual's parents, spouse, children (natural or adopted), and siblings of the whole or half blood; and for an entity, means a person who directly or indirectly or with another related person owns 5% or more of the equity in that entity.

(9) "Resale'' means a bona fide market sale of property subject to a foreclosure reconveyance by the foreclosure purchaser to an unaffiliated third party.

(10) "Resale price'' means the gross sale price of a property on resale.

(11) "Residence in default'' means residential real property consisting of not more than 4 single-family dwelling units, 1 of which is occupied by the owner as the individual's principal place of residence, and on which the mortgage is at least 60 days in default.

(12) "Residence in foreclosure'' means residential real property consisting of not more than 4 single-family dwelling units, 1 of which is occupied by the owner as the individual's principal place of residence, and against which any type of foreclosure action has been filed.

(13) "Settlement'' means an in-person, face-to-face meeting with the homeowner to complete final documents incident to the sale or transfer of real property, or the creation of a mortgage or equitable interest in real property, conducted by a settlement agent who is not employed by, or an affiliate of, the foreclosure purchaser, during which the homeowner must be presented with a completed copy of the HUD-1 Settlement form.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, §§ 1-5.;

§ 2403B Exempt agreements and persons.

This chapter does not apply to:

(1) An individual admitted to practice law in this State, while performing any activity related to the individual's regular practice of law in this State;

(2) A person who holds, or is owed as an obligation secured by, a lien on any residence in default with respect to which the person performs services in connection with the obligation or lien, if the obligation or lien did not arise as a result of a foreclosure reconveyance;

(3) A person doing business under any law of this State or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies while performing services as part of the person's normal business activities;

(4) A person originating or closing a loan in a person's normal course of business if, as to that loan:

a. The loan is subject to the requirements of the federal Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601-2617; or

b. With respect to any second mortgage or home equity line of credit, the loan is subordinate to, and closed simultaneously with, a qualified first mortgage loan under paragraph (4)a. of this section or is initially payable on the face of the note or contract to an entity included in paragraph (3) of this section;

(5) A judgment creditor of the homeowner, if the judgment creditor's claim accrued before the action to foreclose is filed;

(6) A title insurer authorized to conduct business in this State while performing title insurance services;

(7) A person licensed as a mortgage broker or lender under Title 5 while acting under the authority of that license;

(8) A person licensed as a real estate broker or real estate salesperson under the Delaware Code while engaging in any activity for which the person is licensed;

(9) A nonprofit organization that offers counseling or advice to homeowners in foreclosure or loan default, if the organization is not directly or indirectly related to, and does not contract for services with, for-profit lenders or foreclosure purchasers;

(10) An organization that is licensed to practice debt management services under Chapter 24A of this title while the person engages in any activity for which the organization is licensed;

(11) A public corporation, government or governmental subdivision, agency, or instrumentality; or

(12) A lien hold mortgagee who takes title through the normal state prescribed foreclosure process or through a deed in lieu of foreclosure.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, § 6.;

§ 2404B Required language.

The disclosures and documents required by this chapter must be in English. If a person communicates with an individual primarily in a language other than English, that person must furnish a translation into the other language of the disclosures and documents required by this chapter.

76 Del. Laws, c. 419, § 1.;

§§ 2405B -2412B. [Reserved.]



§ 2401B. Purpose

The purpose of this chapter is to protect homeowners from unfair or deceptive practices by foreclosure consultants or through foreclosure reconveyance agreements.

76 Del. Laws, c. 419, § 1.;

§ 2402B Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Foreclosure consultant'' means a person who:

a. Solicits or contacts a homeowner in writing, in person, or through any electronic or telecommunications medium, and directly or indirectly makes a representation or offer to perform any service that the person represents will:

1. Stop, enjoin, delay, void, set aside, annul, stay, or postpone a foreclosure sale;

2. Obtain forbearance from any mortgager servicer, mortgagee or mortgage assignee;

3. Assist the homeowner to exercise a right of reinstatement provided in the mortgage loan documents or to refinance a mortgage loan that is in foreclosure and for which an action to foreclose the mortgage has been filed;

4. Obtain an extension of the period within which the homeowner may reinstate the homeowner's obligation or extend the deadline to object to a ratification;

5. Obtain a waiver of an acceleration clause contained in any promissory note or contract secured by a mortgage on a residence in default or contained in the mortgage;

6. Assist the homeowner to obtain a loan or advance of funds;

7. Avoid or ameliorate the impairment of the homeowner's credit resulting from an action to foreclose the mortgage or the conduct of a foreclosure sale;

8. Save the homeowner's residence from foreclosure;

9. Purchase or obtain an option to purchase the homeowner's residence in foreclosure within 20 days prior to the date advertised for a foreclosure sale;

10. Arrange for the homeowner to become a lessee or renter entitled to continue to reside in the homeowner's residence in default;

11. Arrange for the homeowner to have an option to repurchase the homeowner's residence in default; or

12. Engage in any documentation, grant, conveyance, sale, lease, trust, or gift by which the homeowner limits or impairs the homeowner's equity of redemption in the homeowner's residence in foreclosure; or

b. Systematically contacts owners of residences in default to offer foreclosure consulting services.

(2) "Foreclosure consulting contract'' means a written, oral, or equitable agreement between a foreclosure consultant and a homeowner for the provision of any foreclosure consulting service or foreclosure reconveyance.

(3) "Foreclosure consulting service'' includes:

a. Receiving money for the purpose of distributing it to creditors in payment or partial payment of any obligation secured by a lien on a residence in default;

b. Contacting creditors on behalf of a homeowner;

c. Arranging or attempting to arrange for an extension of the period within which a homeowner may cure the homeowner's default and reinstate the homeowner's obligation;

d. Arranging or attempting to arrange for any delay or postponement of the foreclosure sale of a residence in default;

e. Arranging or facilitating the purchase of a homeowner's equity of redemption or legal or equitable title in the homeowner's residence in foreclosure within 20 days prior to date advertised for a foreclosure sale;

f. Arranging or facilitating any transaction through which a homeowner will become a lessee, optionee, life tenant, partial owner, or vested or contingent remainderman of the homeowner's residence in default;

g. Arranging or facilitating the sale of a homeowner's residence in default or the transfer of legal title, in any form, to another party as an alternative to foreclosure;

h. Arranging for a homeowner to have an option to repurchase the homeowner's residence in default after its sale or transfer;

i. Arranging for or facilitating a homeowner remaining in the homeowner's residence in default as a tenant, renter, or lessee; or

j. Arranging or facilitating any other grant, conveyance, sale, lease, trust, or gift of the homeowner's residence in default.

(4) "Foreclosure purchaser'' means a person who acquires title or possession of a deed or other document transferring title to a residence in foreclosure as a result of a foreclosure reconveyance.

(5) "Foreclosure reconveyance'' means a transaction involving:

a. The transfer of title to a residence in foreclosure by a homeowner during or incident to a foreclosure proceeding, either by transfer of interest from the homeowner to another party or by creation of a mortgage, trust, or other lien or encumbrance that allows the acquirer to obtain legal or equitable title to all or part of the property; and

b. The subsequent conveyance, or promise of a subsequent conveyance, of an interest back to the homeowner by the acquirer, or a person acting in participation with the acquirer, that allows the homeowner to possess the real property following the completion of the foreclosure proceeding, including an interest in a contract for deed, purchase agreement, land installment sale, contract for sale, option to purchase, lease, trust, or other contractual arrangement.

(6) "Homeowner'' means the record owner of a residence in default or a residence in foreclosure.

(7) "Primary housing expenses'' means the total amount required to pay regular mortgage principal, mortgage interest, rent, utilities, hazard insurance, real estate taxes, and association dues on a property.

(8) "Related person'' for an individual, means the individual's parents, spouse, children (natural or adopted), and siblings of the whole or half blood; and for an entity, means a person who directly or indirectly or with another related person owns 5% or more of the equity in that entity.

(9) "Resale'' means a bona fide market sale of property subject to a foreclosure reconveyance by the foreclosure purchaser to an unaffiliated third party.

(10) "Resale price'' means the gross sale price of a property on resale.

(11) "Residence in default'' means residential real property consisting of not more than 4 single-family dwelling units, 1 of which is occupied by the owner as the individual's principal place of residence, and on which the mortgage is at least 60 days in default.

(12) "Residence in foreclosure'' means residential real property consisting of not more than 4 single-family dwelling units, 1 of which is occupied by the owner as the individual's principal place of residence, and against which any type of foreclosure action has been filed.

(13) "Settlement'' means an in-person, face-to-face meeting with the homeowner to complete final documents incident to the sale or transfer of real property, or the creation of a mortgage or equitable interest in real property, conducted by a settlement agent who is not employed by, or an affiliate of, the foreclosure purchaser, during which the homeowner must be presented with a completed copy of the HUD-1 Settlement form.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, §§ 1-5.;

§ 2403B Exempt agreements and persons.

This chapter does not apply to:

(1) An individual admitted to practice law in this State, while performing any activity related to the individual's regular practice of law in this State;

(2) A person who holds, or is owed as an obligation secured by, a lien on any residence in default with respect to which the person performs services in connection with the obligation or lien, if the obligation or lien did not arise as a result of a foreclosure reconveyance;

(3) A person doing business under any law of this State or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies while performing services as part of the person's normal business activities;

(4) A person originating or closing a loan in a person's normal course of business if, as to that loan:

a. The loan is subject to the requirements of the federal Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601-2617; or

b. With respect to any second mortgage or home equity line of credit, the loan is subordinate to, and closed simultaneously with, a qualified first mortgage loan under paragraph (4)a. of this section or is initially payable on the face of the note or contract to an entity included in paragraph (3) of this section;

(5) A judgment creditor of the homeowner, if the judgment creditor's claim accrued before the action to foreclose is filed;

(6) A title insurer authorized to conduct business in this State while performing title insurance services;

(7) A person licensed as a mortgage broker or lender under Title 5 while acting under the authority of that license;

(8) A person licensed as a real estate broker or real estate salesperson under the Delaware Code while engaging in any activity for which the person is licensed;

(9) A nonprofit organization that offers counseling or advice to homeowners in foreclosure or loan default, if the organization is not directly or indirectly related to, and does not contract for services with, for-profit lenders or foreclosure purchasers;

(10) An organization that is licensed to practice debt management services under Chapter 24A of this title while the person engages in any activity for which the organization is licensed;

(11) A public corporation, government or governmental subdivision, agency, or instrumentality; or

(12) A lien hold mortgagee who takes title through the normal state prescribed foreclosure process or through a deed in lieu of foreclosure.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, § 6.;

§ 2404B Required language.

The disclosures and documents required by this chapter must be in English. If a person communicates with an individual primarily in a language other than English, that person must furnish a translation into the other language of the disclosures and documents required by this chapter.

76 Del. Laws, c. 419, § 1.;

§§ 2405B -2412B. [Reserved.]



§ 2402B. Definitions

As used in this chapter, unless the context requires otherwise:

(1) "Foreclosure consultant'' means a person who:

a. Solicits or contacts a homeowner in writing, in person, or through any electronic or telecommunications medium, and directly or indirectly makes a representation or offer to perform any service that the person represents will:

1. Stop, enjoin, delay, void, set aside, annul, stay, or postpone a foreclosure sale;

2. Obtain forbearance from any mortgager servicer, mortgagee or mortgage assignee;

3. Assist the homeowner to exercise a right of reinstatement provided in the mortgage loan documents or to refinance a mortgage loan that is in foreclosure and for which an action to foreclose the mortgage has been filed;

4. Obtain an extension of the period within which the homeowner may reinstate the homeowner's obligation or extend the deadline to object to a ratification;

5. Obtain a waiver of an acceleration clause contained in any promissory note or contract secured by a mortgage on a residence in default or contained in the mortgage;

6. Assist the homeowner to obtain a loan or advance of funds;

7. Avoid or ameliorate the impairment of the homeowner's credit resulting from an action to foreclose the mortgage or the conduct of a foreclosure sale;

8. Save the homeowner's residence from foreclosure;

9. Purchase or obtain an option to purchase the homeowner's residence in foreclosure within 20 days prior to the date advertised for a foreclosure sale;

10. Arrange for the homeowner to become a lessee or renter entitled to continue to reside in the homeowner's residence in default;

11. Arrange for the homeowner to have an option to repurchase the homeowner's residence in default; or

12. Engage in any documentation, grant, conveyance, sale, lease, trust, or gift by which the homeowner limits or impairs the homeowner's equity of redemption in the homeowner's residence in foreclosure; or

b. Systematically contacts owners of residences in default to offer foreclosure consulting services.

(2) "Foreclosure consulting contract'' means a written, oral, or equitable agreement between a foreclosure consultant and a homeowner for the provision of any foreclosure consulting service or foreclosure reconveyance.

(3) "Foreclosure consulting service'' includes:

a. Receiving money for the purpose of distributing it to creditors in payment or partial payment of any obligation secured by a lien on a residence in default;

b. Contacting creditors on behalf of a homeowner;

c. Arranging or attempting to arrange for an extension of the period within which a homeowner may cure the homeowner's default and reinstate the homeowner's obligation;

d. Arranging or attempting to arrange for any delay or postponement of the foreclosure sale of a residence in default;

e. Arranging or facilitating the purchase of a homeowner's equity of redemption or legal or equitable title in the homeowner's residence in foreclosure within 20 days prior to date advertised for a foreclosure sale;

f. Arranging or facilitating any transaction through which a homeowner will become a lessee, optionee, life tenant, partial owner, or vested or contingent remainderman of the homeowner's residence in default;

g. Arranging or facilitating the sale of a homeowner's residence in default or the transfer of legal title, in any form, to another party as an alternative to foreclosure;

h. Arranging for a homeowner to have an option to repurchase the homeowner's residence in default after its sale or transfer;

i. Arranging for or facilitating a homeowner remaining in the homeowner's residence in default as a tenant, renter, or lessee; or

j. Arranging or facilitating any other grant, conveyance, sale, lease, trust, or gift of the homeowner's residence in default.

(4) "Foreclosure purchaser'' means a person who acquires title or possession of a deed or other document transferring title to a residence in foreclosure as a result of a foreclosure reconveyance.

(5) "Foreclosure reconveyance'' means a transaction involving:

a. The transfer of title to a residence in foreclosure by a homeowner during or incident to a foreclosure proceeding, either by transfer of interest from the homeowner to another party or by creation of a mortgage, trust, or other lien or encumbrance that allows the acquirer to obtain legal or equitable title to all or part of the property; and

b. The subsequent conveyance, or promise of a subsequent conveyance, of an interest back to the homeowner by the acquirer, or a person acting in participation with the acquirer, that allows the homeowner to possess the real property following the completion of the foreclosure proceeding, including an interest in a contract for deed, purchase agreement, land installment sale, contract for sale, option to purchase, lease, trust, or other contractual arrangement.

(6) "Homeowner'' means the record owner of a residence in default or a residence in foreclosure.

(7) "Primary housing expenses'' means the total amount required to pay regular mortgage principal, mortgage interest, rent, utilities, hazard insurance, real estate taxes, and association dues on a property.

(8) "Related person'' for an individual, means the individual's parents, spouse, children (natural or adopted), and siblings of the whole or half blood; and for an entity, means a person who directly or indirectly or with another related person owns 5% or more of the equity in that entity.

(9) "Resale'' means a bona fide market sale of property subject to a foreclosure reconveyance by the foreclosure purchaser to an unaffiliated third party.

(10) "Resale price'' means the gross sale price of a property on resale.

(11) "Residence in default'' means residential real property consisting of not more than 4 single-family dwelling units, 1 of which is occupied by the owner as the individual's principal place of residence, and on which the mortgage is at least 60 days in default.

(12) "Residence in foreclosure'' means residential real property consisting of not more than 4 single-family dwelling units, 1 of which is occupied by the owner as the individual's principal place of residence, and against which any type of foreclosure action has been filed.

(13) "Settlement'' means an in-person, face-to-face meeting with the homeowner to complete final documents incident to the sale or transfer of real property, or the creation of a mortgage or equitable interest in real property, conducted by a settlement agent who is not employed by, or an affiliate of, the foreclosure purchaser, during which the homeowner must be presented with a completed copy of the HUD-1 Settlement form.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, §§ 1-5.;

§ 2403B Exempt agreements and persons.

This chapter does not apply to:

(1) An individual admitted to practice law in this State, while performing any activity related to the individual's regular practice of law in this State;

(2) A person who holds, or is owed as an obligation secured by, a lien on any residence in default with respect to which the person performs services in connection with the obligation or lien, if the obligation or lien did not arise as a result of a foreclosure reconveyance;

(3) A person doing business under any law of this State or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies while performing services as part of the person's normal business activities;

(4) A person originating or closing a loan in a person's normal course of business if, as to that loan:

a. The loan is subject to the requirements of the federal Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601-2617; or

b. With respect to any second mortgage or home equity line of credit, the loan is subordinate to, and closed simultaneously with, a qualified first mortgage loan under paragraph (4)a. of this section or is initially payable on the face of the note or contract to an entity included in paragraph (3) of this section;

(5) A judgment creditor of the homeowner, if the judgment creditor's claim accrued before the action to foreclose is filed;

(6) A title insurer authorized to conduct business in this State while performing title insurance services;

(7) A person licensed as a mortgage broker or lender under Title 5 while acting under the authority of that license;

(8) A person licensed as a real estate broker or real estate salesperson under the Delaware Code while engaging in any activity for which the person is licensed;

(9) A nonprofit organization that offers counseling or advice to homeowners in foreclosure or loan default, if the organization is not directly or indirectly related to, and does not contract for services with, for-profit lenders or foreclosure purchasers;

(10) An organization that is licensed to practice debt management services under Chapter 24A of this title while the person engages in any activity for which the organization is licensed;

(11) A public corporation, government or governmental subdivision, agency, or instrumentality; or

(12) A lien hold mortgagee who takes title through the normal state prescribed foreclosure process or through a deed in lieu of foreclosure.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, § 6.;

§ 2404B Required language.

The disclosures and documents required by this chapter must be in English. If a person communicates with an individual primarily in a language other than English, that person must furnish a translation into the other language of the disclosures and documents required by this chapter.

76 Del. Laws, c. 419, § 1.;

§§ 2405B -2412B. [Reserved.]



§ 2403B. Exempt agreements and persons

This chapter does not apply to:

(1) An individual admitted to practice law in this State, while performing any activity related to the individual's regular practice of law in this State;

(2) A person who holds, or is owed as an obligation secured by, a lien on any residence in default with respect to which the person performs services in connection with the obligation or lien, if the obligation or lien did not arise as a result of a foreclosure reconveyance;

(3) A person doing business under any law of this State or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies while performing services as part of the person's normal business activities;

(4) A person originating or closing a loan in a person's normal course of business if, as to that loan:

a. The loan is subject to the requirements of the federal Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601-2617; or

b. With respect to any second mortgage or home equity line of credit, the loan is subordinate to, and closed simultaneously with, a qualified first mortgage loan under paragraph (4)a. of this section or is initially payable on the face of the note or contract to an entity included in paragraph (3) of this section;

(5) A judgment creditor of the homeowner, if the judgment creditor's claim accrued before the action to foreclose is filed;

(6) A title insurer authorized to conduct business in this State while performing title insurance services;

(7) A person licensed as a mortgage broker or lender under Title 5 while acting under the authority of that license;

(8) A person licensed as a real estate broker or real estate salesperson under the Delaware Code while engaging in any activity for which the person is licensed;

(9) A nonprofit organization that offers counseling or advice to homeowners in foreclosure or loan default, if the organization is not directly or indirectly related to, and does not contract for services with, for-profit lenders or foreclosure purchasers;

(10) An organization that is licensed to practice debt management services under Chapter 24A of this title while the person engages in any activity for which the organization is licensed;

(11) A public corporation, government or governmental subdivision, agency, or instrumentality; or

(12) A lien hold mortgagee who takes title through the normal state prescribed foreclosure process or through a deed in lieu of foreclosure.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, § 6.;

§ 2404B Required language.

The disclosures and documents required by this chapter must be in English. If a person communicates with an individual primarily in a language other than English, that person must furnish a translation into the other language of the disclosures and documents required by this chapter.

76 Del. Laws, c. 419, § 1.;

§§ 2405B -2412B. [Reserved.]



§ 2404B. Required language

The disclosures and documents required by this chapter must be in English. If a person communicates with an individual primarily in a language other than English, that person must furnish a translation into the other language of the disclosures and documents required by this chapter.

76 Del. Laws, c. 419, § 1.;

§§ 2405B -2412B. [Reserved.]






Subchapter II Foreclosure Consultants

§ 2413B. Foreclosure consulting contract

(a) A foreclosure consulting contract shall be in writing and provided to the homeowner, without changes, alterations, or modification, for review at least 24 hours before it signed by the homeowner.

(b) A foreclosure consulting contract shall be printed in at least 12-point type and shall include the name and address of the foreclosure consultant to which a Notice of Cancellation can be mailed and the date the homeowner signed the contract.

(c) A foreclosure consulting contract shall fully disclose the exact nature of the foreclosure consulting services to be provided and the total amount and terms of any compensation to be received by the foreclosure consultant.

(d) A foreclosure consulting contract shall be dated and personally signed, with each page being initialed, by both the homeowner of the residence in default and the foreclosure consultant and shall be witnessed and acknowledged by a notary public in the presence of the homeowner at the time the contract is signed by the homeowner.

(e) A foreclosure consulting contract shall contain the following notice, which shall be printed in at least 14-point bold-face type, completed with the name of the foreclosure consultant, and located in immediate proximity to the space reserved for the homeowner's signature:

[Name of foreclosure consultant] or anyone working for that company or individual CANNOT ask you to sign or have you sign any lien, mortgage or deed as part of signing this agreement unless the terms of the transfer or encumbrance are specified in this document and you are given a separate explanation of the precise nature of the transaction.

[Name of foreclosure consultant] or anyone working for that company or individual CANNOT guarantee you that they will be able to refinance your home or arrange for you to keep your home. Continue making mortgage payments until a refinancing, if applicable, is approved.

You may at any time cancel this contract, without penalty of any kind. If you want to cancel this contract, mail or deliver a signed and dated copy of the Notice of Cancellation, or any other written notice indicating your intent to cancel, to [name and address of the foreclosure consultant].

As part of any cancellation, you, the homeowner, must repay any money actually spent on your behalf by [name of foreclosure consultant] prior to receipt of this notice and as a result of this agreement, within sixty days, along with interest at the primary credit rate established by the United States Federal Reserve Board plus 2 percentage points, with the total interest rate not to exceed 8% per year.

THIS IS AN IMPORTANT LEGAL CONTRACT AND COULD RESULT IN THE LOSS OF YOUR HOME. CONTACT AN ATTORNEY FOR LEGAL ADVICE OR A HOUSING COUNSELOR APPROVED BY THE FEDERAL DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT FOR OTHER OPTIONS WITH YOUR LENDER BEFORE SIGNING.

(f) A completed form in duplicate, entitled "NOTICE OF CANCELLATION'', shall accompany the foreclosure consulting contract. The Notice of Cancellation shall:

(1) Be on a separate sheet of paper attached to the contract;

(2) Be easily detachable; and

(3) Contain the following statement, printed in at least 14-point type:

Date of Contract: [Contract date]

To:       [Name of foreclosure consultant]

[Address of foreclosure consultant]

I hereby cancel this contract.

[Signature date]              [Homeowner's signature]

(g) A notice of cancellation need not take the particular form specified in this subchapter or any form contained in any agreement with the foreclosure consultant, and is effective, however expressed, if it indicates the intention of the homeowner to cancel the foreclosure consulting contract.

(h) If a foreclosure reconveyance is included in a foreclosure consulting contract or arranged after the execution of a foreclosure consulting contract, the foreclosure purchaser shall provide the homeowner with a document entitled "NOTICE OF RIGHT TO RESCIND TRANSFER OF DEED OR TITLE" in the form required under subchapter III of this chapter.

(i) The foreclosure consultant shall provide to the homeowner a signed, dated, and acknowledged copy of the foreclosure consulting contract and the attached Notice of Cancellation immediately upon execution of the contract.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, § 7.;

§ 2414B Waiver of rights.

Any provision in a foreclosure consulting contract that attempts or purports to waive the homeowner's rights under this chapter, consent to jurisdiction for litigation or choice of law in a state other than this State, consent to a venue in a county other than the county in which the property is located or impose any costs or filing fees greater than the actual costs and fees, is void.

76 Del. Laws, c. 419, § 1.;

§ 2415B Prohibited acts.

(a) A foreclosure consultant may not:

(1) Claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed each and every service the foreclosure consultant contracted to perform or represented that the foreclosure consultant would perform;

(2) Claim, demand, charge, collect, or receive any interest or any other compensation for any loan that the foreclosure consultant makes to the homeowner that exceeds 8% per year;

(3) Take any wage assignment, any lien, or any type of real or personal property, or other security to secure the payment of compensation;

(4) Receive any consideration from any third party in connection with foreclosure consulting services provided to a homeowner unless the consideration is first fully disclosed in writing to the homeowner;

(5) Acquire any interest, directly or indirectly, or by means of a related person, in a residence in default from a homeowner with whom the foreclosure consultant has contracted;

(6) Take any power of attorney from a homeowner to enter into a foreclosure consulting contract that does not comply in all respects with this subchapter; or

(7) Facilitate or engage in any transaction that is unconscionable under the terms and circumstances of the transaction.

(b) No person may engage in any of the activities identified in § 2402B(1) or (3) of this title if such activities are prohibited by § 910 of Title 11.

(c) No person may engage in any of the activities identified in § 2402B(1) or (3) of this title for which registration is required under Chapter 24 of this title, unless such person has registered and fulfilled all other applicable requirement of that chapter.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, § 8.;

§§ 2416B -2422B. [Reserved]



§ 2414B. Waiver of rights

Any provision in a foreclosure consulting contract that attempts or purports to waive the homeowner's rights under this chapter, consent to jurisdiction for litigation or choice of law in a state other than this State, consent to a venue in a county other than the county in which the property is located or impose any costs or filing fees greater than the actual costs and fees, is void.

76 Del. Laws, c. 419, § 1.;

§ 2415B Prohibited acts.

(a) A foreclosure consultant may not:

(1) Claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed each and every service the foreclosure consultant contracted to perform or represented that the foreclosure consultant would perform;

(2) Claim, demand, charge, collect, or receive any interest or any other compensation for any loan that the foreclosure consultant makes to the homeowner that exceeds 8% per year;

(3) Take any wage assignment, any lien, or any type of real or personal property, or other security to secure the payment of compensation;

(4) Receive any consideration from any third party in connection with foreclosure consulting services provided to a homeowner unless the consideration is first fully disclosed in writing to the homeowner;

(5) Acquire any interest, directly or indirectly, or by means of a related person, in a residence in default from a homeowner with whom the foreclosure consultant has contracted;

(6) Take any power of attorney from a homeowner to enter into a foreclosure consulting contract that does not comply in all respects with this subchapter; or

(7) Facilitate or engage in any transaction that is unconscionable under the terms and circumstances of the transaction.

(b) No person may engage in any of the activities identified in § 2402B(1) or (3) of this title if such activities are prohibited by § 910 of Title 11.

(c) No person may engage in any of the activities identified in § 2402B(1) or (3) of this title for which registration is required under Chapter 24 of this title, unless such person has registered and fulfilled all other applicable requirement of that chapter.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, § 8.;

§§ 2416B -2422B. [Reserved]



§ 2415B. Prohibited acts

(a) A foreclosure consultant may not:

(1) Claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed each and every service the foreclosure consultant contracted to perform or represented that the foreclosure consultant would perform;

(2) Claim, demand, charge, collect, or receive any interest or any other compensation for any loan that the foreclosure consultant makes to the homeowner that exceeds 8% per year;

(3) Take any wage assignment, any lien, or any type of real or personal property, or other security to secure the payment of compensation;

(4) Receive any consideration from any third party in connection with foreclosure consulting services provided to a homeowner unless the consideration is first fully disclosed in writing to the homeowner;

(5) Acquire any interest, directly or indirectly, or by means of a related person, in a residence in default from a homeowner with whom the foreclosure consultant has contracted;

(6) Take any power of attorney from a homeowner to enter into a foreclosure consulting contract that does not comply in all respects with this subchapter; or

(7) Facilitate or engage in any transaction that is unconscionable under the terms and circumstances of the transaction.

(b) No person may engage in any of the activities identified in § 2402B(1) or (3) of this title if such activities are prohibited by § 910 of Title 11.

(c) No person may engage in any of the activities identified in § 2402B(1) or (3) of this title for which registration is required under Chapter 24 of this title, unless such person has registered and fulfilled all other applicable requirement of that chapter.

76 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 196, § 8.;

§§ 2416B -2422B. [Reserved]






Subchapter III Foreclosure Reconveyances

§ 2423B. Notice of transfer of deed or title

(a) If a foreclosure reconveyance is included in a foreclosure consulting contract or arranged after the execution of a foreclosure consulting contract, the foreclosure purchaser shall provide the homeowner with a document entitled "NOTICE OF TRANSFER OF DEED OR TITLE".

(b) The "Notice of Transfer of Deed or Title" shall:

(1) Contain the entire agreement of the parties;

(2) Be printed in at least 12-point type;

(3) Be dated and personally signed, with each page being initialed by both the homeowner of the residence in foreclosure and the foreclosure purchaser and witnessed and acknowledged by a notary public in the presence of the homeowner at the time the contract is signed by the homeowner;

(4) Describe in detail the terms of any foreclosure reconveyance including:

a. The name, business address, telephone number, and facsimile number of the person to whom the deed or title will be transferred;

b. The address of the residence in foreclosure;

c. The total consideration to be given by the foreclosure purchaser, the foreclosure consultant, and any other party as a result of the transfer;

d. The time at which title is to be transferred to the foreclosure purchaser and the terms of any conveyance;

e. Any financial or legal obligations that the homeowner may remain subject to, including a description of any mortgages, liens, or other obligations that will remain in place;

f. A description of any services of any nature that the foreclosure purchaser will perform for the homeowner before or after the sale or transfer;

g. A complete description of the terms of any related agreement designed to allow the homeowner to remain in the home, including the terms of any rental agreement, repurchase agreement, contract for deed, land installment contract, or option to buy, and any provisions for eviction or removal of the homeowner in the case of late payment; and

h. How any repurchase price or fee associated with any transfer of title or deed back to the homeowner will be calculated; and

(5) Contain the following statement printed in at least 14-point bold-face type and located in immediate proximity to the space reserved for the homeowner's signature:

If you change your mind about transferring ownership of your property, you, the homeowner, may cancel or rescind the transfer of the deed or title to your property at any time before midnight of the third business day that begins the day after you sign the deed or title.

To rescind this transaction, mail or deliver a signed and dated copy of the Notice of Rescission provided, or any other written notice indicating your intent to rescind, to [name of foreclosure purchaser] at [address of foreclosure purchaser].

THIS IS AN IMPORTANT LEGAL CONTRACT AND COULD RESULT IN THE LOSS OF YOUR HOME. CONTACT AN ATTORNEY FOR LEGAL ADVICE OR A HOUSING COUNSELOR APPROVED BY THE FEDERAL DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT FOR OTHER OPTIONS WITH YOUR LENDER BEFORE SIGNING.

(c) If a foreclosure reconveyance is included in a foreclosure consulting contract or arranged after the execution of a foreclosure consulting contract, the foreclosure purchaser shall provide the homeowner with a document entitled "NOTICE OF RIGHT TO RESCIND TRANSFER OF DEED OR TITLE" which shall:

(1) Be on a separate sheet of paper attached to the Notice of Transfer of Deed or Title;

(2) Be easily detachable; and

(3) Contain the following statement printed in at least 14-point type:

[Date]

You may cancel or rescind the transfer of ownership of your property through the transfer of a deed or title before midnight of the third business day that begins the day after you sign the deed or title.

To rescind or cancel this transaction, mail or deliver a signed and dated copy of the Notice of Rescission, or any other written notice expressing a similar intent to [name of foreclosure purchaser] at [address of foreclosure purchaser].

THIS IS AN IMPORTANT LEGAL CONTRACT AND COULD RESULT IN THE LOSS OF YOUR HOME. CONTACT AN ATTORNEY FOR LEGAL ADVICE OR A HOUSING COUNSELOR APPROVED BY THE FEDERAL DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT FOR OTHER OPTIONS WITH YOUR LENDER BEFORE SIGNING.

To:       [Name of foreclosure purchaser]

[Address of foreclosure purchaser]

I hereby rescind the transfer of deed or title to my property. Please return all executed documents to me.

[Signature date]              [Homeowner's signature]

(d) The foreclosure purchaser shall provide the homeowner with a copy of the Notice of Right to Rescind Transfer of Deed or Title immediately on execution of any document that includes a foreclosure reconveyance.

(e) The time during which the homeowner may rescind the contract or transfer does not begin to run until the foreclosure purchaser has complied with this section.

(f) A foreclosure reconveyance may not be carried out using a power of attorney from the homeowner.

(g) A notice of rescission need not take the particular form specified in this subchapter or any form contained in any agreement with the foreclosure consultant or foreclosure purchaser and is effective, however expressed, if it indicates the intention of the homeowner to rescind the foreclosure reconveyance agreement.

(h) The right to rescind may not be conditioned on the repayment of any funds.

(i) Within 10 days after receipt of a notice of rescission, the foreclosure purchaser shall return, without condition, any original deed, title, contract, and any other document signed by the homeowner.

(j) During the 3-day rescission period, a deed or other document affecting title to the homeowner's residence in foreclosure may not be recorded.

76 Del. Laws, c. 419, § 1.;

§ 2424B Waiver of rights.

Any provision in an agreement concerning a foreclosure reconveyance that attempts or purports to waive the homeowner's rights under this chapter, consent to jurisdiction for litigation or choice of law in a state other than this State, consent to a venue in a county other than the county in which the property is located or impose any costs or filing fees greater than the actual costs and fees, is void.

76 Del. Laws, c. 419, § 1.;

§ 2425B Prohibited acts.

A foreclosure purchaser may not:

(1) Enter into, or attempt to enter into, a foreclosure reconveyance with a homeowner unless:

a. The foreclosure purchaser verifies and can demonstrate that the homeowner has or will have a reasonable ability to pay for the subsequent reconveyance of the property back to the homeowner on completion of the terms of a foreclosure reconveyance, or, if the foreclosure reconveyance provides for a lease with an option to repurchase the property, the homeowner has or will have a reasonable ability to make the lease payments and repurchase the property within the term of the option to repurchase;

b. The foreclosure purchaser and the homeowner complete a settlement before any transfer of an interest in the property is effected; and

c. The foreclosure purchaser complies with the requirements of the federal Home Ownership Equity Protection Act, 15 U.S.C. § 1639, and its implementing regulations for any foreclosure reconveyance in which the homeowner obtains a vendee interest in a contract for deed;

(2) Fail to:

a. Ensure that the title to the property has been reconveyed to the homeowner in a timely manner if this subchapter or the terms of a foreclosure reconveyance agreement require a reconveyance; or

b. Make payment to the homeowner within 90 days of any resale of the property so that the homeowner receives cash payments or consideration in an amount equal to at least 82% of the net proceeds from any resale of the property should a property subject to a foreclosure reconveyance be sold within 18 months after entering into a foreclosure reconveyance agreement;

(3) Enter into repurchase or lease terms as part of the foreclosure conveyance that are unfair or commercially unreasonable, or engage in any other unfair conduct;

(4) Represent, directly or indirectly, that:

a. The foreclosure purchaser is acting as an advisor or a consultant, or in any other manner represent that the foreclosure purchaser is acting on behalf of the homeowner;

b. The foreclosure purchaser has certification or licensure that the foreclosure purchaser does not have; or

c. The foreclosure purchaser is assisting the homeowner to "save the house" or use a substantially similar phrase;

(5) Make any other statements, directly or by implication, or engage in any other conduct that is false, deceptive, or misleading, or that has the likelihood to cause confusion or misunderstanding, including statements regarding:

a. The value of the residence in foreclosure;

b. The amount of proceeds the homeowner will receive after a foreclosure sale;

c. Any contract term; or

d. The homeowner's rights or obligations incident to, or arising out of, the foreclosure reconveyance; or

(6) Until the homeowner's right to cancel the transaction has expired:

a. Record any document, including an instrument of conveyance, signed by the homeowner; or

b. Transfer or encumber or purport to transfer or encumber any interest in the residence in foreclosure to any third party.

76 Del. Laws, c. 419, § 1.;

§ 2426B Presumptions, accounting, bona fide purchaser.

(a) For the purposes of § 2425B(1)a. of this title, there is a rebuttable presumption that:

(1) A homeowner has a reasonable ability to pay for a subsequent reconveyance of the property if the homeowner's payments for primary housing expenses and regular principal and interest payments on other personal debt, on a monthly basis, do not exceed 60% of the homeowner's monthly gross income; and

(2) The foreclosure purchaser has not verified reasonable payment ability if the foreclosure purchaser has not obtained documents other than a statement by the homeowner of assets, liabilities, and income.

(b) The foreclosure purchaser shall make a detailed accounting of the basis for the amount of a payment made to the homeowner of a property resold within 18 months after entering into a foreclosure reconveyance agreement in accordance with § 2425B(2)b. of this title. The accounting shall include documentation of expenses and other consideration paid by the foreclosure purchaser and deducted from the resale price.

(c) A bona fide purchaser for value or bona fide lender for value who enters into a transaction with a homeowner or a foreclosure purchaser when a foreclosure consulting contract is in effect or during the period when a foreclosure reconveyance may be canceled, without notice of those facts, receives good title to the property, free and clear of the right of the parties to the foreclosure consulting contract or the right of the homeowner to rescind the foreclosure reconveyance.

(d) This subchapter may not be construed to impose any duty on a purchaser, title insurer, or title insurance producer with respect to the application of the proceeds of a sale of property by a foreclosure purchaser.

76 Del. Laws, c. 419, § 1.;



§ 2424B. Waiver of rights

Any provision in an agreement concerning a foreclosure reconveyance that attempts or purports to waive the homeowner's rights under this chapter, consent to jurisdiction for litigation or choice of law in a state other than this State, consent to a venue in a county other than the county in which the property is located or impose any costs or filing fees greater than the actual costs and fees, is void.

76 Del. Laws, c. 419, § 1.;

§ 2425B Prohibited acts.

A foreclosure purchaser may not:

(1) Enter into, or attempt to enter into, a foreclosure reconveyance with a homeowner unless:

a. The foreclosure purchaser verifies and can demonstrate that the homeowner has or will have a reasonable ability to pay for the subsequent reconveyance of the property back to the homeowner on completion of the terms of a foreclosure reconveyance, or, if the foreclosure reconveyance provides for a lease with an option to repurchase the property, the homeowner has or will have a reasonable ability to make the lease payments and repurchase the property within the term of the option to repurchase;

b. The foreclosure purchaser and the homeowner complete a settlement before any transfer of an interest in the property is effected; and

c. The foreclosure purchaser complies with the requirements of the federal Home Ownership Equity Protection Act, 15 U.S.C. § 1639, and its implementing regulations for any foreclosure reconveyance in which the homeowner obtains a vendee interest in a contract for deed;

(2) Fail to:

a. Ensure that the title to the property has been reconveyed to the homeowner in a timely manner if this subchapter or the terms of a foreclosure reconveyance agreement require a reconveyance; or

b. Make payment to the homeowner within 90 days of any resale of the property so that the homeowner receives cash payments or consideration in an amount equal to at least 82% of the net proceeds from any resale of the property should a property subject to a foreclosure reconveyance be sold within 18 months after entering into a foreclosure reconveyance agreement;

(3) Enter into repurchase or lease terms as part of the foreclosure conveyance that are unfair or commercially unreasonable, or engage in any other unfair conduct;

(4) Represent, directly or indirectly, that:

a. The foreclosure purchaser is acting as an advisor or a consultant, or in any other manner represent that the foreclosure purchaser is acting on behalf of the homeowner;

b. The foreclosure purchaser has certification or licensure that the foreclosure purchaser does not have; or

c. The foreclosure purchaser is assisting the homeowner to "save the house" or use a substantially similar phrase;

(5) Make any other statements, directly or by implication, or engage in any other conduct that is false, deceptive, or misleading, or that has the likelihood to cause confusion or misunderstanding, including statements regarding:

a. The value of the residence in foreclosure;

b. The amount of proceeds the homeowner will receive after a foreclosure sale;

c. Any contract term; or

d. The homeowner's rights or obligations incident to, or arising out of, the foreclosure reconveyance; or

(6) Until the homeowner's right to cancel the transaction has expired:

a. Record any document, including an instrument of conveyance, signed by the homeowner; or

b. Transfer or encumber or purport to transfer or encumber any interest in the residence in foreclosure to any third party.

76 Del. Laws, c. 419, § 1.;

§ 2426B Presumptions, accounting, bona fide purchaser.

(a) For the purposes of § 2425B(1)a. of this title, there is a rebuttable presumption that:

(1) A homeowner has a reasonable ability to pay for a subsequent reconveyance of the property if the homeowner's payments for primary housing expenses and regular principal and interest payments on other personal debt, on a monthly basis, do not exceed 60% of the homeowner's monthly gross income; and

(2) The foreclosure purchaser has not verified reasonable payment ability if the foreclosure purchaser has not obtained documents other than a statement by the homeowner of assets, liabilities, and income.

(b) The foreclosure purchaser shall make a detailed accounting of the basis for the amount of a payment made to the homeowner of a property resold within 18 months after entering into a foreclosure reconveyance agreement in accordance with § 2425B(2)b. of this title. The accounting shall include documentation of expenses and other consideration paid by the foreclosure purchaser and deducted from the resale price.

(c) A bona fide purchaser for value or bona fide lender for value who enters into a transaction with a homeowner or a foreclosure purchaser when a foreclosure consulting contract is in effect or during the period when a foreclosure reconveyance may be canceled, without notice of those facts, receives good title to the property, free and clear of the right of the parties to the foreclosure consulting contract or the right of the homeowner to rescind the foreclosure reconveyance.

(d) This subchapter may not be construed to impose any duty on a purchaser, title insurer, or title insurance producer with respect to the application of the proceeds of a sale of property by a foreclosure purchaser.

76 Del. Laws, c. 419, § 1.;



§ 2425B. Prohibited acts

A foreclosure purchaser may not:

(1) Enter into, or attempt to enter into, a foreclosure reconveyance with a homeowner unless:

a. The foreclosure purchaser verifies and can demonstrate that the homeowner has or will have a reasonable ability to pay for the subsequent reconveyance of the property back to the homeowner on completion of the terms of a foreclosure reconveyance, or, if the foreclosure reconveyance provides for a lease with an option to repurchase the property, the homeowner has or will have a reasonable ability to make the lease payments and repurchase the property within the term of the option to repurchase;

b. The foreclosure purchaser and the homeowner complete a settlement before any transfer of an interest in the property is effected; and

c. The foreclosure purchaser complies with the requirements of the federal Home Ownership Equity Protection Act, 15 U.S.C. § 1639, and its implementing regulations for any foreclosure reconveyance in which the homeowner obtains a vendee interest in a contract for deed;

(2) Fail to:

a. Ensure that the title to the property has been reconveyed to the homeowner in a timely manner if this subchapter or the terms of a foreclosure reconveyance agreement require a reconveyance; or

b. Make payment to the homeowner within 90 days of any resale of the property so that the homeowner receives cash payments or consideration in an amount equal to at least 82% of the net proceeds from any resale of the property should a property subject to a foreclosure reconveyance be sold within 18 months after entering into a foreclosure reconveyance agreement;

(3) Enter into repurchase or lease terms as part of the foreclosure conveyance that are unfair or commercially unreasonable, or engage in any other unfair conduct;

(4) Represent, directly or indirectly, that:

a. The foreclosure purchaser is acting as an advisor or a consultant, or in any other manner represent that the foreclosure purchaser is acting on behalf of the homeowner;

b. The foreclosure purchaser has certification or licensure that the foreclosure purchaser does not have; or

c. The foreclosure purchaser is assisting the homeowner to "save the house" or use a substantially similar phrase;

(5) Make any other statements, directly or by implication, or engage in any other conduct that is false, deceptive, or misleading, or that has the likelihood to cause confusion or misunderstanding, including statements regarding:

a. The value of the residence in foreclosure;

b. The amount of proceeds the homeowner will receive after a foreclosure sale;

c. Any contract term; or

d. The homeowner's rights or obligations incident to, or arising out of, the foreclosure reconveyance; or

(6) Until the homeowner's right to cancel the transaction has expired:

a. Record any document, including an instrument of conveyance, signed by the homeowner; or

b. Transfer or encumber or purport to transfer or encumber any interest in the residence in foreclosure to any third party.

76 Del. Laws, c. 419, § 1.;

§ 2426B Presumptions, accounting, bona fide purchaser.

(a) For the purposes of § 2425B(1)a. of this title, there is a rebuttable presumption that:

(1) A homeowner has a reasonable ability to pay for a subsequent reconveyance of the property if the homeowner's payments for primary housing expenses and regular principal and interest payments on other personal debt, on a monthly basis, do not exceed 60% of the homeowner's monthly gross income; and

(2) The foreclosure purchaser has not verified reasonable payment ability if the foreclosure purchaser has not obtained documents other than a statement by the homeowner of assets, liabilities, and income.

(b) The foreclosure purchaser shall make a detailed accounting of the basis for the amount of a payment made to the homeowner of a property resold within 18 months after entering into a foreclosure reconveyance agreement in accordance with § 2425B(2)b. of this title. The accounting shall include documentation of expenses and other consideration paid by the foreclosure purchaser and deducted from the resale price.

(c) A bona fide purchaser for value or bona fide lender for value who enters into a transaction with a homeowner or a foreclosure purchaser when a foreclosure consulting contract is in effect or during the period when a foreclosure reconveyance may be canceled, without notice of those facts, receives good title to the property, free and clear of the right of the parties to the foreclosure consulting contract or the right of the homeowner to rescind the foreclosure reconveyance.

(d) This subchapter may not be construed to impose any duty on a purchaser, title insurer, or title insurance producer with respect to the application of the proceeds of a sale of property by a foreclosure purchaser.

76 Del. Laws, c. 419, § 1.;



§ 2426B. Presumptions, accounting, bona fide purchaser

(a) For the purposes of § 2425B(1)a. of this title, there is a rebuttable presumption that:

(1) A homeowner has a reasonable ability to pay for a subsequent reconveyance of the property if the homeowner's payments for primary housing expenses and regular principal and interest payments on other personal debt, on a monthly basis, do not exceed 60% of the homeowner's monthly gross income; and

(2) The foreclosure purchaser has not verified reasonable payment ability if the foreclosure purchaser has not obtained documents other than a statement by the homeowner of assets, liabilities, and income.

(b) The foreclosure purchaser shall make a detailed accounting of the basis for the amount of a payment made to the homeowner of a property resold within 18 months after entering into a foreclosure reconveyance agreement in accordance with § 2425B(2)b. of this title. The accounting shall include documentation of expenses and other consideration paid by the foreclosure purchaser and deducted from the resale price.

(c) A bona fide purchaser for value or bona fide lender for value who enters into a transaction with a homeowner or a foreclosure purchaser when a foreclosure consulting contract is in effect or during the period when a foreclosure reconveyance may be canceled, without notice of those facts, receives good title to the property, free and clear of the right of the parties to the foreclosure consulting contract or the right of the homeowner to rescind the foreclosure reconveyance.

(d) This subchapter may not be construed to impose any duty on a purchaser, title insurer, or title insurance producer with respect to the application of the proceeds of a sale of property by a foreclosure purchaser.

76 Del. Laws, c. 419, § 1.;






Subchapter IV Enforcement and Remedies

§ 2427B. Enforcement

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly or disabled person an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(c) For the purpose of this chapter, a wilful violation occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

76 Del. Laws, c. 419, § 1; 77 Del. Laws, c. 282, § 17.;

§ 2428B Remedies, penalties, and violation of order or injunction.

(a) A person engages in a deceptive trade practice and is subject to the remedies available in § 2533 of this title when, in the course, of such person's business, vocation, or occupation, such person violates any provision of this chapter.

(b) Any homeowner who brings an action under this chapter may be awarded monetary damages by a court of competent jurisdiction.

(c) A person who violates any order or injunction issued pursuant to this chapter is subject to the provisions of § 2598 [repealed] of this title.

(d) A person who violates any provision of this chapter shall be guilty of a class A misdemeanor.

76 Del. Laws, c. 419, § 1.;

§ 2429B Remedies and penalties not exclusive.

The remedies and penalties provided for in this chapter are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including but not limited to state and/or federal criminal prosecutions and/or actions brought by private parties.

76 Del. Laws, c. 419, § 1.;



§ 2428B. Remedies, penalties, and violation of order or injunction

(a) A person engages in a deceptive trade practice and is subject to the remedies available in § 2533 of this title when, in the course, of such person's business, vocation, or occupation, such person violates any provision of this chapter.

(b) Any homeowner who brings an action under this chapter may be awarded monetary damages by a court of competent jurisdiction.

(c) A person who violates any order or injunction issued pursuant to this chapter is subject to the provisions of § 2598 [repealed] of this title.

(d) A person who violates any provision of this chapter shall be guilty of a class A misdemeanor.

76 Del. Laws, c. 419, § 1.;

§ 2429B Remedies and penalties not exclusive.

The remedies and penalties provided for in this chapter are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including but not limited to state and/or federal criminal prosecutions and/or actions brought by private parties.

76 Del. Laws, c. 419, § 1.;



§ 2429B. Remedies and penalties not exclusive

The remedies and penalties provided for in this chapter are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including but not limited to state and/or federal criminal prosecutions and/or actions brought by private parties.

76 Del. Laws, c. 419, § 1.;









CHAPTER 24C. MORTGAGE LOAN MODIFICATION SERVICES [EFFECTIVE MAR. 21, 2012]

§ 2400C. Short title

This chapter may be cited as the "Delaware Mortgage Loan Modification Services Act."

78 Del. Laws, c. 196, § 9.;

§ 2401C Purpose.

The purpose of this chapter is to protect homeowners from unfair or deceptive practices by providers of mortgage loan modification services.

78 Del. Laws, c. 196, § 9.;

§ 2402C Definitions.

As used in the chapter, unless the context requires otherwise:

(1) "Commercial communication" means any written or oral statement, illustration, or depiction in any medium that is designed to effect a sale of or create interest in purchasing, any mortgage modification service.

(2) "Dwelling" means a residential structure containing 4 or fewer units, whether or not the structure is attached to real property, that is primarily for personal, family, or household use.

(3) "Dwelling loan" or "mortgage loan" means any loan secured by a dwelling, and any associated deed of trust or mortgage.

(4) "Mortgage loan modification services" means services as an intermediary between an individual and 1 or more dwelling loan creditors for the purpose of obtaining assent to the repayment of a mortgage loan on terms more favorable to the individual than the terms of the original mortgage loan.

(5) "Mortgage loan modification services provider" means any person that provides, offers to provide, or arranges for others to provide, any mortgage modification service but does not include the dwelling loan holder, servicer, or any agent or contractor of such individuals or entities.

(6) "Servicer" means the individual or entity responsible for receiving any scheduled periodic payment from a homeowner pursuant to the terms of the dwelling loan that is the subject of the offer to provide mortgage modification services or for making the payments of principal and interest and such other payments with respect to the amounts received as may be required pursuant to the terms of the mortgage servicing loan documents or servicing contract.

78 Del. Laws, c. 196, § 9.;

§ 2403C Exemptions.

This chapter does not apply to:

(1) An individual admitted to practice law in this State, who is in an attorney client relationship, while performing any activity related to the individual's regular practice of law in this State;

(2) A person doing business under any law of this State or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies while performing services as part of the person's normal business activities;

(3) A person licensed as a mortgage loan originator, broker or lender under Title 5 or as a debt management service provider in Chapter 24A of this title, while acting under the authority of that license;

(4) A person licensed as a real estate broker or real estate salesperson under Title 24 while negotiating with the mortgage loan holder on a dwelling that is listed for sale by the broker or brokerage organization as long as no additional fee is charged for the negotiation;

(5) A nonprofit organization that offers housing counseling or advice to homeowners; or

(6) A public corporation, government or governmental subdivision, agency, or instrumentality.

78 Del. Laws, c. 196, § 9.;

§ 2404C Registration required.

Unless exempted under this chapter, a person may not provide mortgage loan modification services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the person satisfies the following requirements:

(1) The person registers with, and is issued and maintains a certificate of registration from the Attorney General in accordance with the following requirements:

a. The person shall submit a completed registration application on a form approved by the Attorney General, along with a nonrefundable fee of $1000 which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title. Funds received pursuant to this chapter may be used to support foreclosure relief programs.

b. The registration form shall be accompanied by a copy of all print or electronic advertising and scripts of telephonic or broadcast advertising.

c. The registration form shall be accompanied by the bond required pursuant to this section.

(2) The person provides an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $100,000. The bond shall run to the State for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by such person in the course of its activity authorized by this chapter.

78 Del. Laws, c. 196, § 9.;

§ 2405C Registration procedure.

(a) Except as otherwise provided in subsection (b) of this section, the Attorney General shall register a person in compliance with § 2404C of this title.

(b) The Attorney General may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, member or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty;

(3) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, members, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) Registration shall be renewed annually by using an approved form and submitting a renewal fee in the amount of $500.

78 Del. Laws, c. 196, § 9.;

§ 2406C Form and content of contracts.

(a) A contract for mortgage loan modification services shall be in writing and provided to the homeowner, without changes, alterations, or modification, for review at least 24 hours before it is signed by the homeowner.

(b) A contract for mortgage loan modification services shall be dated and personally signed with each page being initialed, by both the homeowner and the provider.

(c) A contract for mortgage loan modification service shall be printed in at least 12-point type and shall include the name and address of the mortgage modification service provider and the date the homeowner signed the agreement.

(d) A contract for mortgage loan modification service shall fully disclose the exact nature of the modification services to be provided and the total amount and terms of compensation to be received by the mortgage loan modification service provider.

(e) A contract for mortgage loan modification services must include a provision that allows the homeowner to cancel at any time without penalty and a separate, detachable page designated "NOTICE OF CANCELLATION" containing the name and address of the provider for the use of the homeowner if services are to be canceled.

78 Del. Laws, c. 196, § 9.;

§ 2407C Required disclosures.

Any commercial communication by a mortgage loan modification services provider shall include the following statements in a clear and prominent format:

(1) "(Name of Company) is not associated with the government, and our service is not approved by the government or your lender."

(2) "Even if you accept this offer and use our service, your lender may not agree to change your loan."

(3) "You may stop doing business with us at any time. You may accept or reject any offer of mortgage modification we may obtain from your lender or servicer. If you reject the offer, you do not have to pay us."

78 Del. Laws, c. 196, § 9.;

§ 2408C Prohibited acts.

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2401C. Purpose

The purpose of this chapter is to protect homeowners from unfair or deceptive practices by providers of mortgage loan modification services.

78 Del. Laws, c. 196, § 9.;

§ 2402C Definitions.

As used in the chapter, unless the context requires otherwise:

(1) "Commercial communication" means any written or oral statement, illustration, or depiction in any medium that is designed to effect a sale of or create interest in purchasing, any mortgage modification service.

(2) "Dwelling" means a residential structure containing 4 or fewer units, whether or not the structure is attached to real property, that is primarily for personal, family, or household use.

(3) "Dwelling loan" or "mortgage loan" means any loan secured by a dwelling, and any associated deed of trust or mortgage.

(4) "Mortgage loan modification services" means services as an intermediary between an individual and 1 or more dwelling loan creditors for the purpose of obtaining assent to the repayment of a mortgage loan on terms more favorable to the individual than the terms of the original mortgage loan.

(5) "Mortgage loan modification services provider" means any person that provides, offers to provide, or arranges for others to provide, any mortgage modification service but does not include the dwelling loan holder, servicer, or any agent or contractor of such individuals or entities.

(6) "Servicer" means the individual or entity responsible for receiving any scheduled periodic payment from a homeowner pursuant to the terms of the dwelling loan that is the subject of the offer to provide mortgage modification services or for making the payments of principal and interest and such other payments with respect to the amounts received as may be required pursuant to the terms of the mortgage servicing loan documents or servicing contract.

78 Del. Laws, c. 196, § 9.;

§ 2403C Exemptions.

This chapter does not apply to:

(1) An individual admitted to practice law in this State, who is in an attorney client relationship, while performing any activity related to the individual's regular practice of law in this State;

(2) A person doing business under any law of this State or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies while performing services as part of the person's normal business activities;

(3) A person licensed as a mortgage loan originator, broker or lender under Title 5 or as a debt management service provider in Chapter 24A of this title, while acting under the authority of that license;

(4) A person licensed as a real estate broker or real estate salesperson under Title 24 while negotiating with the mortgage loan holder on a dwelling that is listed for sale by the broker or brokerage organization as long as no additional fee is charged for the negotiation;

(5) A nonprofit organization that offers housing counseling or advice to homeowners; or

(6) A public corporation, government or governmental subdivision, agency, or instrumentality.

78 Del. Laws, c. 196, § 9.;

§ 2404C Registration required.

Unless exempted under this chapter, a person may not provide mortgage loan modification services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the person satisfies the following requirements:

(1) The person registers with, and is issued and maintains a certificate of registration from the Attorney General in accordance with the following requirements:

a. The person shall submit a completed registration application on a form approved by the Attorney General, along with a nonrefundable fee of $1000 which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title. Funds received pursuant to this chapter may be used to support foreclosure relief programs.

b. The registration form shall be accompanied by a copy of all print or electronic advertising and scripts of telephonic or broadcast advertising.

c. The registration form shall be accompanied by the bond required pursuant to this section.

(2) The person provides an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $100,000. The bond shall run to the State for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by such person in the course of its activity authorized by this chapter.

78 Del. Laws, c. 196, § 9.;

§ 2405C Registration procedure.

(a) Except as otherwise provided in subsection (b) of this section, the Attorney General shall register a person in compliance with § 2404C of this title.

(b) The Attorney General may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, member or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty;

(3) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, members, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) Registration shall be renewed annually by using an approved form and submitting a renewal fee in the amount of $500.

78 Del. Laws, c. 196, § 9.;

§ 2406C Form and content of contracts.

(a) A contract for mortgage loan modification services shall be in writing and provided to the homeowner, without changes, alterations, or modification, for review at least 24 hours before it is signed by the homeowner.

(b) A contract for mortgage loan modification services shall be dated and personally signed with each page being initialed, by both the homeowner and the provider.

(c) A contract for mortgage loan modification service shall be printed in at least 12-point type and shall include the name and address of the mortgage modification service provider and the date the homeowner signed the agreement.

(d) A contract for mortgage loan modification service shall fully disclose the exact nature of the modification services to be provided and the total amount and terms of compensation to be received by the mortgage loan modification service provider.

(e) A contract for mortgage loan modification services must include a provision that allows the homeowner to cancel at any time without penalty and a separate, detachable page designated "NOTICE OF CANCELLATION" containing the name and address of the provider for the use of the homeowner if services are to be canceled.

78 Del. Laws, c. 196, § 9.;

§ 2407C Required disclosures.

Any commercial communication by a mortgage loan modification services provider shall include the following statements in a clear and prominent format:

(1) "(Name of Company) is not associated with the government, and our service is not approved by the government or your lender."

(2) "Even if you accept this offer and use our service, your lender may not agree to change your loan."

(3) "You may stop doing business with us at any time. You may accept or reject any offer of mortgage modification we may obtain from your lender or servicer. If you reject the offer, you do not have to pay us."

78 Del. Laws, c. 196, § 9.;

§ 2408C Prohibited acts.

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2402C. Definitions

As used in the chapter, unless the context requires otherwise:

(1) "Commercial communication" means any written or oral statement, illustration, or depiction in any medium that is designed to effect a sale of or create interest in purchasing, any mortgage modification service.

(2) "Dwelling" means a residential structure containing 4 or fewer units, whether or not the structure is attached to real property, that is primarily for personal, family, or household use.

(3) "Dwelling loan" or "mortgage loan" means any loan secured by a dwelling, and any associated deed of trust or mortgage.

(4) "Mortgage loan modification services" means services as an intermediary between an individual and 1 or more dwelling loan creditors for the purpose of obtaining assent to the repayment of a mortgage loan on terms more favorable to the individual than the terms of the original mortgage loan.

(5) "Mortgage loan modification services provider" means any person that provides, offers to provide, or arranges for others to provide, any mortgage modification service but does not include the dwelling loan holder, servicer, or any agent or contractor of such individuals or entities.

(6) "Servicer" means the individual or entity responsible for receiving any scheduled periodic payment from a homeowner pursuant to the terms of the dwelling loan that is the subject of the offer to provide mortgage modification services or for making the payments of principal and interest and such other payments with respect to the amounts received as may be required pursuant to the terms of the mortgage servicing loan documents or servicing contract.

78 Del. Laws, c. 196, § 9.;

§ 2403C Exemptions.

This chapter does not apply to:

(1) An individual admitted to practice law in this State, who is in an attorney client relationship, while performing any activity related to the individual's regular practice of law in this State;

(2) A person doing business under any law of this State or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies while performing services as part of the person's normal business activities;

(3) A person licensed as a mortgage loan originator, broker or lender under Title 5 or as a debt management service provider in Chapter 24A of this title, while acting under the authority of that license;

(4) A person licensed as a real estate broker or real estate salesperson under Title 24 while negotiating with the mortgage loan holder on a dwelling that is listed for sale by the broker or brokerage organization as long as no additional fee is charged for the negotiation;

(5) A nonprofit organization that offers housing counseling or advice to homeowners; or

(6) A public corporation, government or governmental subdivision, agency, or instrumentality.

78 Del. Laws, c. 196, § 9.;

§ 2404C Registration required.

Unless exempted under this chapter, a person may not provide mortgage loan modification services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the person satisfies the following requirements:

(1) The person registers with, and is issued and maintains a certificate of registration from the Attorney General in accordance with the following requirements:

a. The person shall submit a completed registration application on a form approved by the Attorney General, along with a nonrefundable fee of $1000 which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title. Funds received pursuant to this chapter may be used to support foreclosure relief programs.

b. The registration form shall be accompanied by a copy of all print or electronic advertising and scripts of telephonic or broadcast advertising.

c. The registration form shall be accompanied by the bond required pursuant to this section.

(2) The person provides an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $100,000. The bond shall run to the State for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by such person in the course of its activity authorized by this chapter.

78 Del. Laws, c. 196, § 9.;

§ 2405C Registration procedure.

(a) Except as otherwise provided in subsection (b) of this section, the Attorney General shall register a person in compliance with § 2404C of this title.

(b) The Attorney General may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, member or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty;

(3) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, members, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) Registration shall be renewed annually by using an approved form and submitting a renewal fee in the amount of $500.

78 Del. Laws, c. 196, § 9.;

§ 2406C Form and content of contracts.

(a) A contract for mortgage loan modification services shall be in writing and provided to the homeowner, without changes, alterations, or modification, for review at least 24 hours before it is signed by the homeowner.

(b) A contract for mortgage loan modification services shall be dated and personally signed with each page being initialed, by both the homeowner and the provider.

(c) A contract for mortgage loan modification service shall be printed in at least 12-point type and shall include the name and address of the mortgage modification service provider and the date the homeowner signed the agreement.

(d) A contract for mortgage loan modification service shall fully disclose the exact nature of the modification services to be provided and the total amount and terms of compensation to be received by the mortgage loan modification service provider.

(e) A contract for mortgage loan modification services must include a provision that allows the homeowner to cancel at any time without penalty and a separate, detachable page designated "NOTICE OF CANCELLATION" containing the name and address of the provider for the use of the homeowner if services are to be canceled.

78 Del. Laws, c. 196, § 9.;

§ 2407C Required disclosures.

Any commercial communication by a mortgage loan modification services provider shall include the following statements in a clear and prominent format:

(1) "(Name of Company) is not associated with the government, and our service is not approved by the government or your lender."

(2) "Even if you accept this offer and use our service, your lender may not agree to change your loan."

(3) "You may stop doing business with us at any time. You may accept or reject any offer of mortgage modification we may obtain from your lender or servicer. If you reject the offer, you do not have to pay us."

78 Del. Laws, c. 196, § 9.;

§ 2408C Prohibited acts.

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2403C. Exemptions

This chapter does not apply to:

(1) An individual admitted to practice law in this State, who is in an attorney client relationship, while performing any activity related to the individual's regular practice of law in this State;

(2) A person doing business under any law of this State or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies while performing services as part of the person's normal business activities;

(3) A person licensed as a mortgage loan originator, broker or lender under Title 5 or as a debt management service provider in Chapter 24A of this title, while acting under the authority of that license;

(4) A person licensed as a real estate broker or real estate salesperson under Title 24 while negotiating with the mortgage loan holder on a dwelling that is listed for sale by the broker or brokerage organization as long as no additional fee is charged for the negotiation;

(5) A nonprofit organization that offers housing counseling or advice to homeowners; or

(6) A public corporation, government or governmental subdivision, agency, or instrumentality.

78 Del. Laws, c. 196, § 9.;

§ 2404C Registration required.

Unless exempted under this chapter, a person may not provide mortgage loan modification services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the person satisfies the following requirements:

(1) The person registers with, and is issued and maintains a certificate of registration from the Attorney General in accordance with the following requirements:

a. The person shall submit a completed registration application on a form approved by the Attorney General, along with a nonrefundable fee of $1000 which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title. Funds received pursuant to this chapter may be used to support foreclosure relief programs.

b. The registration form shall be accompanied by a copy of all print or electronic advertising and scripts of telephonic or broadcast advertising.

c. The registration form shall be accompanied by the bond required pursuant to this section.

(2) The person provides an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $100,000. The bond shall run to the State for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by such person in the course of its activity authorized by this chapter.

78 Del. Laws, c. 196, § 9.;

§ 2405C Registration procedure.

(a) Except as otherwise provided in subsection (b) of this section, the Attorney General shall register a person in compliance with § 2404C of this title.

(b) The Attorney General may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, member or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty;

(3) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, members, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) Registration shall be renewed annually by using an approved form and submitting a renewal fee in the amount of $500.

78 Del. Laws, c. 196, § 9.;

§ 2406C Form and content of contracts.

(a) A contract for mortgage loan modification services shall be in writing and provided to the homeowner, without changes, alterations, or modification, for review at least 24 hours before it is signed by the homeowner.

(b) A contract for mortgage loan modification services shall be dated and personally signed with each page being initialed, by both the homeowner and the provider.

(c) A contract for mortgage loan modification service shall be printed in at least 12-point type and shall include the name and address of the mortgage modification service provider and the date the homeowner signed the agreement.

(d) A contract for mortgage loan modification service shall fully disclose the exact nature of the modification services to be provided and the total amount and terms of compensation to be received by the mortgage loan modification service provider.

(e) A contract for mortgage loan modification services must include a provision that allows the homeowner to cancel at any time without penalty and a separate, detachable page designated "NOTICE OF CANCELLATION" containing the name and address of the provider for the use of the homeowner if services are to be canceled.

78 Del. Laws, c. 196, § 9.;

§ 2407C Required disclosures.

Any commercial communication by a mortgage loan modification services provider shall include the following statements in a clear and prominent format:

(1) "(Name of Company) is not associated with the government, and our service is not approved by the government or your lender."

(2) "Even if you accept this offer and use our service, your lender may not agree to change your loan."

(3) "You may stop doing business with us at any time. You may accept or reject any offer of mortgage modification we may obtain from your lender or servicer. If you reject the offer, you do not have to pay us."

78 Del. Laws, c. 196, § 9.;

§ 2408C Prohibited acts.

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2404C. Registration required

Unless exempted under this chapter, a person may not provide mortgage loan modification services to an individual who it reasonably should know resides in this State at the time it agrees to provide the services, unless the person satisfies the following requirements:

(1) The person registers with, and is issued and maintains a certificate of registration from the Attorney General in accordance with the following requirements:

a. The person shall submit a completed registration application on a form approved by the Attorney General, along with a nonrefundable fee of $1000 which shall be deposited in the State Treasury to the credit of the State Consumer Protection Fund created under § 2527 of this title. Funds received pursuant to this chapter may be used to support foreclosure relief programs.

b. The registration form shall be accompanied by a copy of all print or electronic advertising and scripts of telephonic or broadcast advertising.

c. The registration form shall be accompanied by the bond required pursuant to this section.

(2) The person provides an original corporate surety bond, with surety provided by a corporation authorized to transact business in this State, in the principal sum of $100,000. The bond shall run to the State for the benefit of the Attorney General and for the benefit of all consumers injured by any wrongful act, omission, default, fraud or misrepresentation by such person in the course of its activity authorized by this chapter.

78 Del. Laws, c. 196, § 9.;

§ 2405C Registration procedure.

(a) Except as otherwise provided in subsection (b) of this section, the Attorney General shall register a person in compliance with § 2404C of this title.

(b) The Attorney General may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, member or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty;

(3) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, members, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) Registration shall be renewed annually by using an approved form and submitting a renewal fee in the amount of $500.

78 Del. Laws, c. 196, § 9.;

§ 2406C Form and content of contracts.

(a) A contract for mortgage loan modification services shall be in writing and provided to the homeowner, without changes, alterations, or modification, for review at least 24 hours before it is signed by the homeowner.

(b) A contract for mortgage loan modification services shall be dated and personally signed with each page being initialed, by both the homeowner and the provider.

(c) A contract for mortgage loan modification service shall be printed in at least 12-point type and shall include the name and address of the mortgage modification service provider and the date the homeowner signed the agreement.

(d) A contract for mortgage loan modification service shall fully disclose the exact nature of the modification services to be provided and the total amount and terms of compensation to be received by the mortgage loan modification service provider.

(e) A contract for mortgage loan modification services must include a provision that allows the homeowner to cancel at any time without penalty and a separate, detachable page designated "NOTICE OF CANCELLATION" containing the name and address of the provider for the use of the homeowner if services are to be canceled.

78 Del. Laws, c. 196, § 9.;

§ 2407C Required disclosures.

Any commercial communication by a mortgage loan modification services provider shall include the following statements in a clear and prominent format:

(1) "(Name of Company) is not associated with the government, and our service is not approved by the government or your lender."

(2) "Even if you accept this offer and use our service, your lender may not agree to change your loan."

(3) "You may stop doing business with us at any time. You may accept or reject any offer of mortgage modification we may obtain from your lender or servicer. If you reject the offer, you do not have to pay us."

78 Del. Laws, c. 196, § 9.;

§ 2408C Prohibited acts.

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2405C. Registration procedure

(a) Except as otherwise provided in subsection (b) of this section, the Attorney General shall register a person in compliance with § 2404C of this title.

(b) The Attorney General may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, member or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty;

(3) The Attorney General finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, members, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(c) Registration shall be renewed annually by using an approved form and submitting a renewal fee in the amount of $500.

78 Del. Laws, c. 196, § 9.;

§ 2406C Form and content of contracts.

(a) A contract for mortgage loan modification services shall be in writing and provided to the homeowner, without changes, alterations, or modification, for review at least 24 hours before it is signed by the homeowner.

(b) A contract for mortgage loan modification services shall be dated and personally signed with each page being initialed, by both the homeowner and the provider.

(c) A contract for mortgage loan modification service shall be printed in at least 12-point type and shall include the name and address of the mortgage modification service provider and the date the homeowner signed the agreement.

(d) A contract for mortgage loan modification service shall fully disclose the exact nature of the modification services to be provided and the total amount and terms of compensation to be received by the mortgage loan modification service provider.

(e) A contract for mortgage loan modification services must include a provision that allows the homeowner to cancel at any time without penalty and a separate, detachable page designated "NOTICE OF CANCELLATION" containing the name and address of the provider for the use of the homeowner if services are to be canceled.

78 Del. Laws, c. 196, § 9.;

§ 2407C Required disclosures.

Any commercial communication by a mortgage loan modification services provider shall include the following statements in a clear and prominent format:

(1) "(Name of Company) is not associated with the government, and our service is not approved by the government or your lender."

(2) "Even if you accept this offer and use our service, your lender may not agree to change your loan."

(3) "You may stop doing business with us at any time. You may accept or reject any offer of mortgage modification we may obtain from your lender or servicer. If you reject the offer, you do not have to pay us."

78 Del. Laws, c. 196, § 9.;

§ 2408C Prohibited acts.

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2406C. Form and content of contracts

(a) A contract for mortgage loan modification services shall be in writing and provided to the homeowner, without changes, alterations, or modification, for review at least 24 hours before it is signed by the homeowner.

(b) A contract for mortgage loan modification services shall be dated and personally signed with each page being initialed, by both the homeowner and the provider.

(c) A contract for mortgage loan modification service shall be printed in at least 12-point type and shall include the name and address of the mortgage modification service provider and the date the homeowner signed the agreement.

(d) A contract for mortgage loan modification service shall fully disclose the exact nature of the modification services to be provided and the total amount and terms of compensation to be received by the mortgage loan modification service provider.

(e) A contract for mortgage loan modification services must include a provision that allows the homeowner to cancel at any time without penalty and a separate, detachable page designated "NOTICE OF CANCELLATION" containing the name and address of the provider for the use of the homeowner if services are to be canceled.

78 Del. Laws, c. 196, § 9.;

§ 2407C Required disclosures.

Any commercial communication by a mortgage loan modification services provider shall include the following statements in a clear and prominent format:

(1) "(Name of Company) is not associated with the government, and our service is not approved by the government or your lender."

(2) "Even if you accept this offer and use our service, your lender may not agree to change your loan."

(3) "You may stop doing business with us at any time. You may accept or reject any offer of mortgage modification we may obtain from your lender or servicer. If you reject the offer, you do not have to pay us."

78 Del. Laws, c. 196, § 9.;

§ 2408C Prohibited acts.

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2407C. Required disclosures

Any commercial communication by a mortgage loan modification services provider shall include the following statements in a clear and prominent format:

(1) "(Name of Company) is not associated with the government, and our service is not approved by the government or your lender."

(2) "Even if you accept this offer and use our service, your lender may not agree to change your loan."

(3) "You may stop doing business with us at any time. You may accept or reject any offer of mortgage modification we may obtain from your lender or servicer. If you reject the offer, you do not have to pay us."

78 Del. Laws, c. 196, § 9.;

§ 2408C Prohibited acts.

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2408C. Prohibited acts

A mortgage loan modification services provider may not:

(1) Misrepresent, expressly or by implication, that the provider is affiliated with, endorsed or approved by, or otherwise associated with:

a. The United States government,

b. Any governmental homeowner assistance plan,

c. Any federal, state, or local government agency, unit, or department,

d. Any nonprofit housing counselor agency or program,

e. The maker, holder, or servicer of the dwelling loan, or

f. Any other individual, entity or program.

(2) Represent, expressly or by implication, that a homeowner cannot or should not contact or communicate with his or her lender or servicer.

(3) Request or receive payment of any fee or other consideration until the homeowner has executed a written agreement between the homeowner and the dwelling loan holder or servicer incorporating the offer of mortgage modification services obtained by the provider.

78 Del. Laws, c. 196, § 9; 70 Del. Laws, c. 186, § 1.;

§ 2409C Enforcement.

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;



§ 2409C. Enforcement

(a) The Attorney General shall have the same authority to enforce and carry out this chapter as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separated violation.

(c) For the purpose of this chapter, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this chapter.

78 Del. Laws, c. 196, § 9.;






CHAPTER 25. PROHIBITED TRADE PRACTICES

Subchapter I General Provisions

§ 2501. Falsely advertising goods as property of an insolvent or as damaged

No person engaged in the sale of any goods, wares or merchandise within the State shall publicly and falsely, and with intent to deceive the general buying public, advertise or otherwise represent that the goods, wares or merchandise are or were either in whole or in part the property of any insolvent or bankrupt or the assignee of any insolvent or bankrupt, or that such goods, wares or merchandise were either in whole or in part damaged by fire or accident of any kind.

18 Del. Laws, c. 661; 20 Del. Laws, c. 70; 20 Del. Laws, c. 571; 26 Del. Laws, c. 207; Code 1915, § 3580; Code 1935, § 4074; 6 Del. C. 1953, § 2501.;



§ 2502. Sale of goods in Wilmington as a removed stock or in other than regular business manner

No person shall engage in the sale of any goods, wares or merchandise, within the corporate limits of the City of Wilmington, which have been brought to that city or consigned to any person in that city, for the purpose of the special sale thereof, as a removed stock of goods, or for the purpose of any sale thereof in any other than a regular business manner, by regular established merchants of that city. This section shall not prevent any person from embarking in the regular business of a merchant by any other method than those herein or elsewhere in the laws of this State prohibited, and this section shall not apply to goods and chattels shipped to Wilmington from other points of the State.

18 Del. Laws, c. 661; 20 Del. Laws, c. 70; 20 Del. Laws, c. 571; 26 Del. Laws, c. 207; Code 1915, § 3580; Code 1935, § 4074; 6 Del. C. 1953, § 2502.;



§ 2503. Penalties; presumption of intent to deceive

Whoever violates § 2501 or § 2502 of this title shall be fined $100. Upon the trial of any person for such violation, the intent to deceive the general buying public shall be presumed where proof is made of a public and false advertisement or representation.

18 Del. Laws, c. 661; 20 Del. Laws, c. 70; 20 Del. Laws, c. 571; 26 Del. Laws, c. 207; Code 1915, § 3580; Code 1935, § 4074; 6 Del. C. 1953, § 2503.;



§ 2504. Price discrimination; penalty

Whoever, doing business in this State and engaged in the production, manufacture or distribution of any commodity in general use, intentionally, for the purpose of destroying the competition of any regular, established dealer in such commodity or to prevent competition of any person who in good faith intends or attempts to become such dealer, discriminates between different sections, communities, or cities of this State, by selling the commodity at a lower rate in 1 section, community, or city, or any portion thereof, than in another, after making due allowance for any difference in the grade or quality and in the cost of transportation from the point of production, if a raw product, or from the point of manufacture, if a manufactured product, shall be fined not less than $200, nor more than $5,000 or imprisoned not more than 1 year, or both.

Code 1915, § 2498A; 29 Del. Laws, c. 213; Code 1935, § 3124; 6 Del. C. 1953, § 2504.;



§ 2505. Delivery of unsolicited merchandise

Where unsolicited merchandise is delivered to a person for whom it is intended such person has a right to refuse to accept delivery of this merchandise or such person may deem it to be a gift and use it or dispose of it in any manner without any obligation to the sender.

6 Del. C. 1953, § 2505; 56 Del. Laws, c. 413; 70 Del. Laws, c. 186, § 1.;



§ 2506. Limitation of actions

Notwithstanding any other statute to the contrary, no action at law by the Attorney General brought under this chapter shall be initiated after the expiration of 5 years from the time the cause of action accrued; however, §§ 8117 and 8118 of Title 10 and any applicable tolling or savings provisions created under the common law shall apply.

71 Del. Laws, c. 470, § 15.;



§ 2507. Advertising of tobacco products on or in school properties prohibited

(a) No person, firm, corporation, partnership or other organization shall advertise or cause to be advertised any tobacco products within 200 feet of any public or private school, excluding institutions of higher education. This section shall not apply to advertisements inside of a commercial establishment, except outward-facing advertisements placed in windows.

(b) This section shall not be construed to prohibit the display of any message or advertisement opposing the use of tobacco products. Any message or advertisement opposing the use of tobacco products that is placed within 200 feet of a school may not contain the brand name of any tobacco product or the name of any tobacco company.

(c) This section shall not be construed to prohibit an advertisement stating that a commercial establishment sells tobacco products, provided that the advertisement is on the premises or property of the commercial establishment and does not identify any tobacco product brand or any tobacco product manufacturer by name.

(d) The Attorney General may file a complaint in the Court of Chancery or Superior Court for the county in which the alleged unlawful practice has been or is to be partially or completely performed. The Court of Chancery may enjoin any person, firm, corporation, partnership or other organization from the commission of any such act, and may award damages and costs. Whoever is found to be in violation of this section by the Superior Court shall be fined not more than $1,000 for the first offense and not more than $5,000 for each subsequent offense.

72 Del. Laws, c. 472, § 4.;



§ 2508. Sale of fur-containing apparel; requirements

(a) No merchant shall sell, offer or display for sale any coat, jacket, garment, or other wearing apparel made wholly or partially of animal fur, regardless of the price of the wearing apparel or the amount or value of the fur contained therein, without having attached to and conspicuously displayed on such apparel a tag, label or sticker that clearly and legibly states in English that such apparel contains real animal fur.

(b) This section shall apply only to new apparel that is sold by a merchant to a retail consumer in the first instance, and shall not apply to the resale of such apparel by second-hand, consignment, Goodwill or similar "resell" merchants.

(c) This section shall apply only to the sale of new wearing apparel sold by a merchant in a retail store only.

(d) Any merchant found to be in violation of this section shall be subject to a civil penalty of $200 per incident, regardless of the total number of articles of wearing apparel found in violation of this section during an incident.

(e) This section shall become effective and enforceable on June 1, 2010.

76 Del. Laws, c. 297, § 1.;



§ 2509. Products for young children; prohibition of bisphenol-A

(a) No manufacturer may sell or offer for sale in this State a children's product that contains bisphenol-A.

(b) After July 1, 2012, no merchant may, knowingly sell or offer for sale in this State a children's product that contains bisphenol-A.

(c) This section shall not apply to the sale of a used children's product or to substances present in, or used in the production or packaging of, any drug, intended for use in humans or animals, as such term is defined in 21 U.S.C. § 321, that is manufactured or distributed consistent with the requirements of the Federal Food, Drug, and Cosmetic Act [21 U.S.C. § 301 et seq.] or the Public Health Service Act [42 U.S.C. § 201 et seq.].

(d) As used in this section:

(1) "Child" means a person under 4 years of age.

(2) "Children's product" means an empty bottle or cup designed to be filled with food or liquid that is designed or intended by a manufacturer to be used by a child.

(e) Violation of this section shall be a class A misdemeanor. The Superior Court shall have exclusive jurisdiction over violations of this section.

78 Del. Laws, c. 68, § 1.;



§ 2510. Deceptive foreclosure practices

(a) No person shall make, use, or cause to be made or used a deceptive or fraudulent record, document, or statement in support of any foreclosure upon real property, including, without limitation, statements about the offering of a loan modification, the borrower's history of payments, the validity of the assignment of the mortgage loan, the identity of the record holder of the mortgage loan, or the compliance with any other requirements of the Delaware Code or Superior Court rule.

(b) The Attorney General shall have the same authority to enforce and carry out this section as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(c) The Attorney General shall have the same authority to enforce and carry out this section as is granted by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title; however, this section shall not be enforced by a private cause of action under § 2525 or § 2533 of this title or otherwise.

(d) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this section, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2533 of this title. If the violation is against an elderly person or person with a disability, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(e) For the purpose of this section, a "wilful violation" occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this section.

(f) After confirmation of the foreclosure sale by Superior Court, title to real property sold to an innocent third-party purchaser for value at a foreclosure sale shall not be contested, clouded, or deemed to be unmarketable or uninsurable for title insurance based solely upon a violation of this section.

78 Del. Laws, c. 197, § 1.;






Subchapter II Consumer Fraud

§ 2511. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) "Advertisement" means the attempt by publication, dissemination, solicitation or circulation to induce, directly or indirectly, any person to enter into any obligation or acquire any title or interest in, any merchandise.

(2) "Examination" means inspection, study or copying.

(3) "Lease" means any lease, offer to lease or attempt to lease any merchandise for any consideration.

(4) "Local telephone directory" means a telephone classified advertising directory or the business section of a telephone directory that is distributed free of charge to some or all telephone subscribers in a local area.

(5) "Local telephone number" means a telephone number that has the 3-number prefix(es) used by the telephone service company(ies) for telephones physically located within the area covered by the local telephone directory in which the number is listed. The term does not include long distance numbers or toll or toll free numbers listed in a local telephone directory.

(6) "Merchandise" means any objects, wares, goods, commodities, intangibles, real estate or services.

(7) "Person" means an individual, corporation, government, or governmental subdivision or agency, statutory trust, business trust, estate, trust, partnership, unincorporated association, 2 or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

(8) "Sale" means any sale, offer for sale or attempt to sell any merchandise for any consideration.

6 Del. C. 1953, § 2511; 55 Del. Laws, c. 46; 71 Del. Laws, c. 420, §§ 2, 3; 71 Del. Laws, c. 470, § 11; 73 Del. Laws, c. 329, § 35.;



§ 2512. Purpose; construction

The purpose of this subchapter shall be to protect consumers and legitimate business enterprises from unfair or deceptive merchandising practices in the conduct of any trade or commerce in part or wholly within this State. It is the intent of the General Assembly that such practices be swiftly stopped and that this subchapter shall be liberally construed and applied to promote its underlying purposes and policies.

6 Del. C. 1953, § 2512; 55 Del. Laws, c. 46.;



§ 2513. Unlawful practice

(a) The act, use or employment by any person of any deception, fraud, false pretense, false promise, misrepresentation, or the concealment, suppression, or omission of any material fact with intent that others rely upon such concealment, suppression or omission, in connection with the sale, lease or advertisement of any merchandise, whether or not any person has in fact been misled, deceived or damaged thereby, is an unlawful practice. It shall also be an unlawful practice to misrepresent the geographic location of a business or supplier which raises or sells flowers and/or ornamental plants by:

(1) Listing a local telephone number in a local telephone directory if:

a. Calls to the telephone number are routinely forwarded or otherwise transferred to a business location that is outside the calling area covered by the local telephone directory other than to counties contiguous to this State; and

b. The listing fails to identify the locality and state of the supplier's business; or

(2) Listing a fictitious business name or an assumed business name in a local telephone directory if:

a. The name misrepresents the supplier's geographic location; and

b. The listing fails to identify the locality and state of the supplier's business.

(b) This section shall not apply:

(1) To the owner or publisher of newspapers, magazines, publications or printed matter wherein such advertisement appears, or to the owner or operator of a radio or television station which disseminates such advertisement when the owner, publisher or operator has no knowledge of the intent, design or purpose of the advertiser; or

(2) To any advertisement or merchandising practice which is subject to and complies with the rules and regulations, of and the statutes administered by, the Federal Trade Commission; or

(3) To matters subject to the jurisdiction of the Public Service Commission, or of the Insurance Commissioner of this State.

6 Del. C. 1953, § 2513; 55 Del. Laws, c. 46; 69 Del. Laws, c. 203, § 23; 71 Del. Laws, c. 420, § 1; 71 Del. Laws, c. 470, §§ 12, 13.;



§ 2514. Attorney General's investigative demand — Things demanded

Whenever the Attorney General has reason to believe that a person has engaged in, is engaging in, or is about to engage in, any practice declared by this chapter to be unlawful, the Attorney General may, pursuant to an order of any Judge of the Superior Court or of the Chancellor or Vice-Chancellor, prior to the institution of a civil or criminal proceeding against such person, issue and cause to be served upon such person, an investigative demand requiring such person to:

(1) File a statement or report in writing under oath on such forms as the Attorney General may prescribe as to all the facts and circumstances concerning the sale, lease or advertisement of merchandise by such person;

(2) Answer oral interrogatories under oath at such places and times as the Attorney General may reasonably specify as to all facts and circumstances concerning the sale, lease or advertisement of merchandise by such person; and

(3) Produce for examination the original or copy of any advertisement, merchandise or sample thereof, record, book, document, tabulation, map, chart, photograph, report, memorandum, communication, mechanical transcription, account, paper or computer record as the Attorney General may specify in the demand.

6 Del. C. 1953, § 2514; 55 Del. Laws, c. 46; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 470, §§ 7-10.;



§ 2515. Attorney General's investigative demand — Contents

Each Attorney General's investigative demand shall be in writing and shall:

(1) State the nature of the conduct constituting the alleged violation of this subchapter which is under investigation and the provision of law applicable thereto;

(2) Describe the class or classes of material to be produced thereunder with such definiteness and certainty as to permit such material to be fairly identified;

(3) Prescribe a return date which will provide a reasonable time within which the material so demanded may be assembled and made available for inspection and copying or reproduction; and

(4) Identify the custodian to whom such material shall be made available or the official before whom such oral examination shall take place or with whom such written reports shall be filed.

6 Del. C. 1953, § 2515; 55 Del. Laws, c. 46.;



§ 2516. Attorney General's investigative demand — Limitations

No such demand shall:

(1) Contain any requirement which would be held to be unreasonable if contained in a subpoena issued by a court of this State in aid of a grand jury investigation of an alleged violation of this subchapter; or

(2) Require the production of any evidence which would be privileged from disclosure if demanded by a subpoena issued by a court of this State in aid of a grand jury investigation of an alleged violation of this subchapter.

6 Del. C. 1953, § 2516; 55 Del. Laws, c. 46.;



§ 2517. Attorney General's investigative demand — Issuance of protective order

(a) On motion promptly made by a person who receives such a demand from the Attorney General, the judge who authorized the issuance of the investigative demand, if available, and if not, another member of the judge's court, upon notice and good cause shown, may make any order which is deemed appropriate and just to protect the person from an improper demand from the Attorney General.

(b) If the Attorney General determines that it would not be in the best interests of the investigation to disclose the evidence on which the Attorney General relied to establish the belief that unlawful conduct has occurred, is occurring or is about to occur, the Attorney General may request, and the court may examine, in camera, the evidence upon which the Attorney General relied in order to rule on such a motion.

6 Del. C. 1953, § 2517; 55 Del. Laws, c. 46; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 470, § 14.;



§ 2518. Impounding evidence

Pursuant to an order of the Superior Court or the Court of Chancery, the Attorney General may impound the original or copy of any document or other material produced in accordance with § 2514 of this title, which material shall be retained in the possession of such custodian and under such circumstances as the Court may designate until the completion of all proceedings in connection with which the same is produced.

6 Del. C. 1953, § 2518; 55 Del. Laws, c. 46; 71 Del. Laws, c. 470, § 6.;



§ 2519. Service of demand

Service of any demand by the Attorney General under § 2514 of this title shall be made personally within this State, if the person can be found therein; but if such service cannot be made, substituted service may be made in the following manner:

(1) Personal service outside of this State; or

(2) The mailing by registered mail to the last known place of business, residence or abode within or without this State of the person to whom such demand is directed; or

(3) As to any person other than a natural person, in the manner provided in § 321 or §§ 371 to 385 of Title 8 and in the manner provided in the procedural rules of the court authorizing the issuance of the demand; or

(4) Such service as the Court may direct in lieu of personal service within this State.

6 Del. C. 1953, § 2519; 55 Del. Laws, c. 46; 71 Del. Laws, c. 470, § 4.;



§ 2520. Failure to respond; order; penalties

If any person fails to respond to any investigative demand issued by the Attorney General under § 2514 of this title, the Attorney General may, after due notice, apply to the court which authorized the issuance of the demand for an order, and the court, after a hearing on said application, may enter an order:

(1) Requiring said person to respond to the demand;

(2) Granting injunctive relief restraining any practice or act declared by this chapter to be unlawful;

(3) Vacating, annulling or suspending the corporate charter of a corporation created by or under the laws of this State or revoking or suspending the certificate of authority to do business in this State of a foreign corporation, or revoking or suspending any other licenses, permits or certificates issued pursuant to law to such person which are used to further the allegedly unlawful practice;

(4) Adjudging such person in contempt of court; and

(5) Granting such other relief or imposing any other penalty or fine as may be determined by the court in its discretion to be appropriate to obtain compliance with the Attorney General's investigative demand.

6 Del. C. 1953, § 2520; 55 Del. Laws, c. 46; 71 Del. Laws, c. 470, § 5.;



§ 2521. Cease and desist agreements

Repealed by 77 Del. Laws, c. 282, § 3, effective June 10, 2010.;



§ 2522. Proceedings brought by the Attorney General

(a) Whenever it appears to the Attorney General that a person has engaged in, is engaging in or is about to engage in any practice declared by this subchapter to be unlawful, the Attorney General may institute an action in accordance with subchapter II of Chapter 25 of Title 29 in order to enjoin such practices or any acts being done in furtherance thereof. The complaint shall state the nature of the conduct constituting a violation of this subchapter and the relief sought thereunder. Such action shall be brought in a court of competent jurisdiction in the county in which the alleged unlawful practice has been, is, or is about to be performed.

(b) If a court of competent jurisdiction finds that any person has wilfully violated this subchapter, upon petition to the court by the Attorney General in the original complaint or made at any time following the court's finding of a wilful violation, the person shall forfeit and pay to the State a civil penalty of not more than $10,000 for each violation. For purposes of this subchapter, a wilful violation occurs when the person committing the violation knew or should have known that the conduct was of the nature prohibited by this subchapter.

6 Del. C. 1953, § 2522; 55 Del. Laws, c. 46; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 470, § 3; 77 Del. Laws, c. 282, § 1; 78 Del. Laws, c. 219, § 1.;



§ 2523. Restraining orders; injunctions

In actions filed under this subchapter, the Court of Chancery after a hearing may grant relief by issuing temporary restraining orders, preliminary or permanent injunctions, and such other relief as may be necessary to prevent any person from engaging in activities declared by this subchapter to be unlawful or which may be necessary to restore to any person in interest any money or property, real or personal, which may have been acquired by means of any practice declared to be unlawful by this subchapter. Unless otherwise specified in this subchapter, the procedure for all such proceedings shall be as provided in the Rules of Procedure of the Court of Chancery or as established by the usual practice and procedure in said Court.

6 Del. C. 1953, § 2523; 55 Del. Laws, c. 46.;



§ 2524. Appointment of receiver; powers; damages; administration of estate; jurisdiction

(a) If it should appear to the Court of Chancery after a hearing, that a receiver should be appointed in cases of substantial and wilful violations of the provisions of this subchapter, the Court may appoint such receiver.

(b) The receiver shall have the power to sue for, collect, receive and take possession of all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes and property of every description, acquired by means of any practice declared to be unlawful by this subchapter, including property with which such property has been mingled if it cannot be identified in kind because of such commingling, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof under the direction of the Court.

(c) Any person who has suffered damages as a result of the use or employment of any such unlawful acts or practices and submits proof to the satisfaction of the Court that that person has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent of out-of-pocket losses.

(d) The receiver shall settle the estate and distribute the assets under the direction of the Court.

(e) The Court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.

6 Del. C. 1953, § 2524; 55 Del. Laws, c. 46; 70 Del. Laws, c. 186, § 1.;



§ 2525. Private cause of action; savings clause for private claims against persons who acquired property by unlawful practices

(a) A private cause of action shall be available to any victim of a violation of this subchapter. Such cause of action may be brought in any court of competent jurisdiction in this State without prior action by the Attorney General as provided for in this subchapter.

(b) Subject to an order of the court terminating the business affairs of any person after receivership proceedings held pursuant to this subchapter, the provisions of this subchapter shall not bar any claim against any person who has acquired any money or property, real or personal, by means of any acts or practices declared by this subchapter to be unlawful.

6 Del. C. 1953, § 2525; 55 Del. Laws, c. 46; 74 Del. Laws, c. 113, §§ 1, 2.;



§ 2526. Costs

In any action brought under the provisions of this subchapter in which any person is found to have engaged in, or be about to engage in, a practice declared by this subchapter to be unlawful, the court may award costs to the Attorney General for the use of the State.

6 Del. C. 1953, § 2526; 55 Del. Laws, c. 46.;



§ 2527. Consumer Protection Fund

(a) All money received by the State as a result of actions brought by the Attorney General pursuant to subchapter II of Chapter 25 of Title 29 or pursuant to the state or federal antitrust laws shall be credited by the State Treasurer to a fund to be known as the "Consumer Protection Fund."

(b) The Consumer Protection Fund will be a revolving fund and shall consist of funds transferred to the revolving fund pursuant to actions brought pursuant to subchapter II of Chapter 25 of Title 29 or an antitrust action, gifts or grants made to the revolving fund and funds awarded to the State or any agency thereof for the recovery of costs and attorney fees in a consumer fraud or an antitrust action; provided, however, that to the extent that such costs constitute reimbursement for expenses directly paid from constitutionally dedicated funds, such recoveries shall be transferred to the constitutionally dedicated fund.

(c) Money in the Consumer Protection Fund shall not exceed $300,000 in any fiscal year and shall be used solely for the payment of expenses incurred by the Attorney General in connection with its activities under subchapter II of Chapter 25 of Title 29, this chapter or the state or federal antitrust laws. At the end of any fiscal year, if the balance in the Consumer Protection Fund exceeds $300,000, the excess shall be withdrawn from the Consumer Protection Fund and deposited in the General Fund.

(d) The Attorney General is authorized to expend from the Consumer Protection Fund such moneys as are necessary for the payment of salaries, costs, expenses and charges incurred in the preparation, institution and maintenance of consumer protection and antitrust actions under state or federal antitrust laws.

(e) When it is legally established that the State, or agencies thereof, public bodies of the State or individuals have a right to a portion of funds in the Consumer Protection Fund, the Attorney General is authorized to approve release of such funds to the appropriate fund, entity or recipient.

(f) From time to time as determined by the Delaware State Clearinghouse Committee, the Attorney General shall submit a detailed report to members of the Committee of revenues, expenditures and program measures for the fiscal period in question. Such report shall also be sufficiently descriptive in nature so as to be concise and informative. The Committee may cause the Attorney General to appear before the Committee and to answer such questions as the Committee may require.

64 Del. Laws, c. 303, § 1; 69 Del. Laws, c. 151, § 2; 69 Del. Laws, c. 203, §§ 13, 17-21; 77 Del. Laws, c. 282, § 1; 78 Del. Laws, c. 219, §§ 2-4.;






Subchapter III Deceptive Trade Practices

§ 2531. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) "Article" means a product as distinguished from its trademark, label, or distinctive dress in packaging.

(2) "Certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy, or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization.

(3) "Collective mark" means a mark used by members of a cooperative, association, or other collective group or organization to identify goods or services and distinguish them from those of others, or to indicate membership in the collective group or organization.

(4) "Mark" means a word, name, symbol, device, or any combination of the foregoing in any form or arrangement.

(5) "Person" means an individual, corporation, government, or governmental subdivision or agency, statutory trust, business trust, estate, trust, partnership, unincorporated association, 2 or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

(6) "Service mark" means a mark used by a person to identify services and to distinguish them from the services of others.

(7) "Trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others.

(8) "Trade name" means a word, name, symbol, device, or any combination of the foregoing in any form or arrangement used by a person to identify a business, vocation, or occupation and distinguish it from the business, vocation, or occupation of others.

6 Del. C. 1953, § 2531; 55 Del. Laws, c. 36; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 36.;



§ 2532. Deceptive trade practices

(a) A person engages in a deceptive trade practice when, in the course of a business, vocation, or occupation, that person:

(1) Passes off goods or services as those of another;

(2) Causes likelihood of confusion or of misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(3) Causes likelihood of confusion or of misunderstanding as to affiliation, connection, or association with, or certification by, another;

(4) Uses deceptive representations or designations of geographic origin in connection with goods or services;

(5) Represents that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have, or that a person has a sponsorship, approval, status, affiliation, or connection that the person does not have;

(6) Represents that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used, or secondhand;

(7) Represents that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another;

(8) Disparages the goods, services, or business of another by false or misleading representation of fact;

(9) Advertises goods or services with intent not to sell them as advertised;

(10) Advertises goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

(11) Makes false or misleading statements of fact concerning the reasons for, existence of, or amounts of, price reductions; or

(12) Engages in any other conduct which similarly creates a likelihood of confusion or of misunderstanding.

(b) In order to prevail in an action under this chapter, a complainant need not prove competition between the parties or actual confusion or misunderstanding.

(c) This section does not affect unfair trade practices otherwise actionable at common law or under other statutes of this State.

6 Del. C. 1953, § 2532; 55 Del. Laws, c. 36; 70 Del. Laws, c. 186, § 1.;



§ 2533. Remedies

(a) A person likely to be damaged by a deceptive trade practice of another may be granted an injunction against it under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits, or intent to deceive, is not required. Relief granted for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source.

(b) The court in exceptional cases may award reasonable attorneys' fees to the prevailing party. Costs or attorneys' fees may be assessed against a defendant only if the court finds that defendant has wilfully engaged in a deceptive trade practice.

(c) The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this State. If damages are awarded to the aggrieved party under the common law or other statutes of this State, such damages awarded shall be treble the amount of the actual damages proved.

(d) The Attorney General shall have standing to seek, on behalf of the State, any remedy enumerated in this section for any violation of § 2532 of this title that is likely to harm any person, including but not limited to individual retail purchasers and consumers of goods, services or merchandise.

(e) If a court of competent jurisdiction finds that any person has wilfully violated this subchapter, upon petition to the court by the Attorney General in the original complaint or at any time following the court's finding of a wilful violation, the person shall forfeit and pay to the State a civil penalty of not more than $10,000 for each violation. For purposes of this subchapter, a wilful violation occurs when the person committing the violation knew or should have known that the conduct was of the nature prohibited by this subchapter.

6 Del. C. 1953, § 2533; 55 Del. Laws, c. 36; 57 Del. Laws, c. 499; 69 Del. Laws, c. 203, § 22; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 470, § 16.;



§ 2534. Application

(a) This chapter does not apply to:

(1) Conduct in compliance with the orders or rules of, or a statute administered by, a federal, state, or local governmental agency, or a board or commission organized under Professions and Occupations in Title 24, and shall not be the subject of a private cause of action thereunder; provided that said conduct has been addressed by the applicable statute, order, or rule of a board or commission organized under Title 24 and said order or rule does not clearly conflict with a specific provision of the consumer protection laws the Attorney General is charged to enforce;

(2) Publishers, broadcasters, printers, or other persons engaged in the dissemination of information or reproduction of printed or pictorial matter who publish, broadcast, or reproduce material without knowledge of its deceptive character; or

(3) Actions or appeals pending on April 19, 1965.

(b) Section 2532(a)(2) and (3) of this title do not apply to the use of a service mark, trademark, certification mark, collective mark, trade name, or other trade identification that was used and not abandoned before April 19, 1965, if the use was in good faith and is otherwise lawful except for this chapter.

6 Del. C. 1953, § 2534; 55 Del. Laws, c. 36; 77 Del. Laws, c. 282, § 19.;



§ 2535. Uniformity of interpretation

This chapter shall be construed to effectuate its general purpose to make uniform the law of those states which enact it.

6 Del. C. 1953, § 2535; 55 Del. Laws, c. 36.;



§ 2536. Short title

This subchapter may be cited as the "Uniform Deceptive Trade Practices Act."

6 Del. C. 1953, § 2536; 55 Del. Laws, c. 36.;






Subchapter IV Distribution of Credit Cards

§ 2541. Definitions

As used in this subchapter:

"Credit card" means any card or document entitling its holder to obtain any goods or services by the production of the card or document, and entitling its holder to tender payment for such goods and services at a later date.

6 Del. C. 1953, § 2541; 57 Del. Laws, c. 390.;



§ 2542. Prohibition upon distribution

No person, or any representative thereof, shall distribute any credit card to any person, association, corporation, partnership, or any representative thereof, within this State unless such credit card shall have been requested or unless the issuer shall have given at least 14 days notice of intention to issue such card. The notice shall also include a conspicuous legend that the prospective holder has the right to refuse the credit card and shall be accompanied by a postage prepaid, preaddressed envelope or card upon which the prospective holder may indicate such refusal. Use of the credit card by the intended recipient shall constitute acceptance, but there shall be no liability by the intended recipient prior to the use of same. This subchapter shall not apply to the issuance of renewal or substitute cards.

6 Del. C. 1953, § 2542; 57 Del. Laws, c. 390; 70 Del. Laws, c. 186, § 1.;



§ 2543. Penalty

Whoever violates § 2542 of this title shall be fined not less than $100 nor more than $500 for each offense.

6 Del. C. 1953, § 2543; 57 Del. Laws, c. 390.;



§ 2544. Injunctive relief

Whenever the Attorney General has reason to believe that a violation of § 2542 of this title is a continuing practice, the Attorney General may apply to the Court of Chancery and may obtain the appropriate injunctive relief against any violator.

6 Del. C. 1953, § 2544; 57 Del. Laws, c. 390; 70 Del. Laws, c. 186, § 1.;






Subchapter V Security for Franchised Distributors

§ 2551. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Franchise" means a contract or other arrangement governing the business relationship within this State between a franchised distributor and a franchisor where the franchised distributor is required to pay more than $100 to enter into such contract or other arrangement; provided, however, that a franchised distributor as defined under paragraph (2)(d) of this section shall not be required to have paid any consideration to enter into such contract or other arrangement.

(2) "Franchised distributor " means an individual, partnership, corporation, or unincorporated association with a place of business within the State, and engaged in the business of:

(a) Purchasing or taking on consignment products which bear the trademark or trade name of the manufacturer, producer or publisher for the primary purpose of selling such products to retail outlets; or

(b) Selling in or through retail outlets products which bear the trademark or trade name of no more than 3 manufacturers, producers, publishers, trademark licensors, or trade name licensors; or

(c) Purchasing or taking on consignment, books, magazines, journals, newspapers, or other publications for the primary purpose of selling such publications to retail outlets; or

(d) Operating a service station, filling station, store, garage or other place of business for the sale of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine.

(3) "Franchisor" means an individual, partnership, corporation or unincorporated association in the business of:

(a) Distributing or selling to one or more franchised distributors, on its own behalf or on behalf of another, products which bear the trademark or trade name of the manufacturer, producer or publisher; or

(b) Licensing the use of one or more trademarks or trade names to one or more franchised distributors; or

(c) Distributing or selling to one or more franchised distributors, on its own behalf or on behalf of another, books, magazines, journals, newspapers, and/or other publications published by it or by another; or

(d) Producing or refining of petroleum products, or the producer or fabricator of any automotive products sold or distributed by a service station.

(4) "Products" means any tangible items offered for sale irrespective of their nature, including, without limiting the generality of the term, all types of publications.

6 Del. C. 1953, § 2551; 57 Del. Laws, c. 693; 62 Del. Laws, c. 352, §§ 1-3.;



§ 2552. Unjust termination of, or failure to renew, a franchise

(a) Termination of a franchise by a franchisor shall be deemed to be "unjust," or to have been made "unjustly," if such termination is without good cause or in bad faith. Any termination of a franchise which is not unjust shall be deemed to be "just," or to have been made "justly."

(b) The failure of a franchisor to renew a franchise shall be deemed to be "unjust," or to have been made "unjustly," if such failure to renew is without good cause or in bad faith. Any failure to renew a franchise which is not unjust shall be deemed to be "just," or to have been made "justly."

(c) A provision of a franchise which permits a franchisor to terminate that franchise, which provision does not specify the grounds upon which such termination may be made, shall be construed to permit the franchisor to make only a just termination.

(d) A provision of a franchise which permits a franchisor to fail to renew that franchise, which provision does not specify the grounds upon which such failure to renew may be made, shall be construed to permit the franchisor only justly to fail or refuse to renew.

(e) A provision in a franchise permitting a franchisor to make an unjust termination of a franchise is against the public policy of this State and shall not be enforced in the courts of this State.

(f) A provision in a franchise permitting a franchisor unjustly to fail or refuse to renew a franchise is against the public policy of this State and shall not be enforced in the courts of this State.

(g) No franchisor may unjustly terminate a franchise.

(h) No franchisor may unjustly fail or refuse to renew a franchise.

(i) No franchisor may unjustly refuse to deal with a franchised distributor with whom the franchisor has been dealing for at least 2 years.

(j) Notwithstanding any terms of the franchise agreement to the contrary, no franchisor who leases real or personal property to a franchised distributor may charge the franchised distributor a rent or other charge for the use or occupancy of such real or personal property which is unreasonable or excessive in light of the franchisor's interest in such real or personal property, and the purpose to which the real or personal property is being used. The refusal of the franchisor to renew a lease for real or personal property except upon the payment of a rent or other charge which is unreasonable or excessive in light of the use to which the property has been placed by the franchisor and/or the interest of the franchisor in the real or personal property shall be deemed to be an unjust termination of the franchise.

6 Del. C. 1953, § 2552; 57 Del. Laws, c. 693; 62 Del. Laws, c. 352, § 4.;



§ 2553. Remedies

(a) If a franchisor (1) unjustly terminates a franchise, or (2) unjustly fails or refuses to renew a franchise, or (3) threatens, or attempts, or gives notice that it intends to attempt unjustly to terminate a franchise, or (4) threatens, or attempts, or gives notice that it intends to attempt unjustly to refuse to renew a franchise, then the franchised distributor whose franchise is threatened shall be entitled to recover damages from the franchisor and, in addition, shall be entitled to secure in the Court of Chancery of this State, subject to general equitable principles, an order enjoining such termination or, in case of a failure or refusal to renew, a mandatory order for renewal of the franchise. Pending the issuance of such an order, the franchised distributor shall be entitled to an order enjoining such termination pendente lite, or in case of a failure or refusal to renew, a mandatory order extending the franchise pendente lite. Any such order, whether final or pendente lite, shall contain provisions directing the franchisor to sell or consign to the franchised distributor the products covered by the franchise and/or to license to the franchised distributor the trademarks or trade names covered by the franchise, and otherwise to deal with the franchised distributor under the terms of the franchise so terminated.

(b) Without limiting any other provisions of this chapter, if a franchisor unjustly refuses to deal with a franchised distributor with whom the franchisor has been dealing for at least 2 years, the franchised distributor shall be entitled to recover damages from the franchisor pursuant to subsection (a) of this section plus all other damages (including, without limitation, loss of profits) allowed under the law of this State; and, in addition, shall be entitled to secure in the Court of Chancery of this State an order directing the franchisor to deal with the franchised distributor on fair and competitive terms. Pending the issuance of such final order, the franchised distributor shall be entitled to secure such a mandatory order pendente lite.

(c) Except as otherwise provided in subsection (b) of this section, damages recoverable pursuant to the provisions of this chapter shall include, but shall not be limited to, the following:

(1) A fractional portion of the franchised distributor's tangible assets (both real and personal) in this State used with respect to the terminated or unrenewed franchise, including, but not limited to, sales outlets and facilities, offices, warehouses, trucks and the furnishing, equipment and accessories therein; the numerator of the fraction shall consist of the franchised distributor's gross sales (in the most recently completed fiscal year) within this State attributable to the terminated or unrenewed franchise, and the denominator of the fraction shall consist of the franchised distributor's total gross sales (in the most recently completed fiscal year) in this State; and

(2) Loss of goodwill; and

(3) Loss of profits, which loss shall be presumed to be no less than 5 times the profit obtained by the franchised distributor, by virtue of the terminated franchise, in the most recently completed fiscal year; and

(4) All other damages allowed under the law of this State; and

(5) The reasonable counsel fees and expenses incurred in the action or actions brought pursuant to this chapter.

6 Del. C. 1953, § 2553; 57 Del. Laws, c. 693.;



§ 2554. Franchisee worker classification

Individuals or entities who are parties to a franchise agreement as set out by the Federal Trade Commission shall not be deemed employees for purposes of Chapter 11 of Title 19.

79 Del. Laws, c. 39, § 1.;



§ 2555. Notice required to terminate or elect not to renew a franchise

Notwithstanding any provision in a franchise agreement which provides otherwise, any termination of a franchise or election not to renew a franchise must be made on at least 90 days' notice.

6 Del. C. 1953, § 2554; 57 Del. Laws, c. 693; 79 Del. Laws, c. 39, § 1.;



§ 2556. Application

This law shall apply to franchises in existence on July 8, 1970, and the renewal of such franchises, as well as franchises subsequently executed.

6 Del. C. 1953, § 2555; 57 Del. Laws, c. 693; 79 Del. Laws, c. 39, § 1.;



§ 2557. Short title

This chapter may be cited as the "Delaware Franchise Security Law."

6 Del. C. 1953, § 2556; 57 Del. Laws, c. 693; 79 Del. Laws, c. 39, § 1.;






Subchapter VI Pyramid or Chain Distribution Schemes

§ 2561. Definitions

As used in this subchapter:

(1) "Person" includes an individual, corporation, trust, estate, partnership, unincorporated association, or any other legal or commercial entity.

(2) "Pyramid or chain distribution scheme" means a sales device whereby a person, upon a condition that the person part with money, property or any other thing of value, is granted a franchise license, distributorship or other right which person may further perpetuate the pyramid or chain of persons who are granted such franchise, license, distributorship or right upon such condition. A limitation as to the number of persons who may participate, or the presence of additional conditions upon the eligibility for such a franchise, license, distributorship or other right recruit or upon the receipt of profits therefrom, does not change the identity of the scheme as a pyramid or chain distribution scheme.

6 Del. C. 1953, § 2561; 59 Del. Laws, c. 86, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2562. Unlawful practice

The use of a pyramid or chain sales distribution scheme in connection with the solicitation of investments in the form of money, property or any other thing of value is hereby declared to be an unlawful practice under § 2513 of this title.

6 Del. C. 1953, § 2562; 59 Del. Laws, c. 86, § 1.;



§ 2563. Prohibition

(a) No person, either directly or through the use of agents or other intermediaries, shall promote, sell, attempt to sell, offer or grant participation in a pyramid or chain distribution scheme.

(b) Whoever, directly or through the use of agents or intermediaries, violates subsection (a) of this section shall be fined not more than $5,000, or imprisoned not more than 3 years, or both.

(c) The Superior Court shall have exclusive jurisdiction of offenses under this section.

6 Del. C. 1953, § 2563; 59 Del. Laws, c. 86, § 1.;



§ 2564. Contracts void; civil liability

(a) Any contract made in violation of § 2563 of this title shall be void and any person who, directly or through the use of agents or intermediaries, induces or causes another person to participate in a pyramid or chain distribution scheme shall be liable to that person in an amount equal to the sum of:

(1) Twice the amount of any consideration paid; and

(2) In the case of any successful action to enforce such liability, the costs of the action together with a reasonable attorney's fee, as determined by the court.

(b) An action under this section may be brought in any court in this State otherwise having jurisdiction over the dollar amount being sought by way of recovery within 1 year from the date on which the consideration was paid.

6 Del. C. 1953, § 2564; 59 Del. Laws, c. 86, § 1.;






Subchapter VII Buyer Property Protection Act

§ 2570. Short title

This subchapter may be cited as the "Buyer Property Protection Act."

69 Del. Laws, c. 86, § 2.;



§ 2571. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) "Agent" means any individual, partnership, corporation or trustee defined as a broker in § 2901 of Title 24, acting on behalf of a seller or buyer of residential real property.

(2) "Buyer" means any individual, partnership, corporation or trustee purchasing any estate or interest in real property.

(3) "Final settlement" means the time at which the parties have signed and delivered all papers and consideration to convey title to the estate or interest in residential real property being conveyed.

(4) "Residential real property" means any estate or interest in a manufactured housing lot or real property, improved by dwelling units for 1-4 families.

(5) "Seller" means any individual, partnership, corporation or trustee transferring residential real property.

(6) "Subagent" means any individual, partnership, corporation or trustee defined as a broker or sales person in § 2901 of Title 24 acting on behalf of an agent.

69 Del. Laws, c. 86, § 2.;



§ 2572. Disclosure of material defects

(a) Except as excluded by § 2577 of this title hereof, a seller transferring residential real property shall disclose, in writing, to the buyer, agent and subagent, as applicable, all material defects of that property that are known at the time the property is offered for sale or that are known prior to the time of final settlement.

(b) This disclosure shall be made in writing before the seller signs the listing agreement and shall be updated as necessary for any material changes occurring in the property before final settlement.

69 Del. Laws, c. 86, § 2.;

§ 2572A Radon testing and disclosure.

(a) Except as excluded by § 2577 of this title, every purchaser of any interest in residential real property on which a residential dwelling exists shall be notified that said property may present the potential for exposure to radon.

(b) Except as excluded by § 2577 of this title, the seller of any interest in residential real property on which a residential dwelling exists is required to provide the buyer with any information on radon from tests or inspections in the seller's possession, and notify the buyer of any known radon hazards.

(c) The Department of Health and Social Services shall develop the content of written information that the selling broker shall provide to the buyer of any interest in residential real property on which a residential dwelling exists. The information shall describe potential hazards of exposure to radon, testing for radon and radon remediation.

(d) The Delaware Real Estate Commission shall develop a form that will document that subsections (a), (b) and (c) of this section have occurred. The form shall be utilized for every transfer of residential real property as described in this section and shall include:

(1) The property address;

(2) The seller's disclosure of the presence of radon hazards, if known;

(3) The buyer's acknowledgement that information about radon was received;

(4) The buyer's acknowledgement of that buyer's option to test for radon;

(5) The seller's acknowledgement that the seller has been informed of the seller's obligation and is aware of that seller's responsibility to ensure compliance with this section; and

(6) Signatures of the buyer and seller attesting to the above and the date so signed.

75 Del. Laws, c. 360, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2572A. Radon testing and disclosure

(a) Except as excluded by § 2577 of this title, every purchaser of any interest in residential real property on which a residential dwelling exists shall be notified that said property may present the potential for exposure to radon.

(b) Except as excluded by § 2577 of this title, the seller of any interest in residential real property on which a residential dwelling exists is required to provide the buyer with any information on radon from tests or inspections in the seller's possession, and notify the buyer of any known radon hazards.

(c) The Department of Health and Social Services shall develop the content of written information that the selling broker shall provide to the buyer of any interest in residential real property on which a residential dwelling exists. The information shall describe potential hazards of exposure to radon, testing for radon and radon remediation.

(d) The Delaware Real Estate Commission shall develop a form that will document that subsections (a), (b) and (c) of this section have occurred. The form shall be utilized for every transfer of residential real property as described in this section and shall include:

(1) The property address;

(2) The seller's disclosure of the presence of radon hazards, if known;

(3) The buyer's acknowledgement that information about radon was received;

(4) The buyer's acknowledgement of that buyer's option to test for radon;

(5) The seller's acknowledgement that the seller has been informed of the seller's obligation and is aware of that seller's responsibility to ensure compliance with this section; and

(6) Signatures of the buyer and seller attesting to the above and the date so signed.

75 Del. Laws, c. 360, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2573. Property condition report

The agent, subagent or seller, as applicable, shall give a copy of the Seller's Disclosure of Real Property Condition Report to all prospective buyers or prospective buyer's agent prior to the time the buyer makes an offer to purchase. This written disclosure form, signed by buyer and seller, shall become a part of the purchase agreement.

69 Del. Laws, c. 86, § 2.;



§ 2574. Other inspections or warranties

The seller's completed disclosure form is a good faith effort by the seller to make the disclosures required by this subchapter, and is not a warranty of any kind by the seller or any agents or subagents representing seller or buyer in the transfer and is not a substitute for any inspections or warranties that the seller or buyer may wish to obtain.

69 Del. Laws, c. 86, § 2.;



§ 2575. Cause of action

The buyer shall not have a cause of action against the seller, agent and/or subagent for:

(1) Material defects in condition of the residential real property disclosed to the buyer prior to the buyer making an offer to purchase;

(2) Material defects developed after the offer was made but disclosed prior to final settlement, provided seller has complied with the agreement of sale; or

(3) Material defects which occur after final settlement.

69 Del. Laws, c. 86, § 2.;



§ 2576. Applicability

This subchapter shall apply to transfers by sale, exchange, installment land sale contract, lease with an option to purchase or ground lease of a manufactured housing lot, or residential real property, improved with dwelling units for 1-4 families.

69 Del. Laws, c. 86, § 2.;



§ 2577. Exemptions

This subchapter shall not apply to the following transfers of residential real property:

(1) Transfers governed by the Delaware Out-of-State Land Sales and Promotions Act [repealed] where the property disclosure report required by that law is provided to a prospective purchaser.

(2) Transfers pursuant to court order such as transfers ordered by the Court of Chancery in the administration of an estate, trust or guardianship or pursuant to a writ of execution, by a trustee in bankruptcy or a receiver, by eminent domain, and transfers resulting from a decree for specific performance.

(3) Transfers to a mortgagee by a mortgagor in default by a deed in lieu of foreclosure.

(4) Transfers by any sheriff's sale for default on an obligation secured by a mortgage, judgment, tax or other lien.

(5) Transfers by a fiduciary in the course of the administration of the decedent's estate, guardianship or trust.

(6) Transfers from 1 co-owner to 1 or more other co-owners.

(7) Transfers made to a spouse or to a person or persons in the lineal line of consanguinity of 1 or more of the transferors.

(8) Transfers between spouses resulting from a property settlement incident to a divorce.

(9) Transfers to or from any government entity.

69 Del. Laws, c. 86, § 2.;



§ 2578. Property condition report form

The Delaware Real Estate Commission shall develop a standard form or forms to be used as the Seller's Disclosure of Real Property Condition Report, for the disclosure of the condition of residential real property. This form or forms for different circumstances shall be promulgated and amended from time to time by the Real Estate Commission, including such additional relevant content as the Commission deems appropriate.

Each form shall also include the following:

"The cost of repairing and repaving the streets adjacent to the property is paid for by (check one):

____ The property owner(s), estimated fees: $____ .

____ Delaware Department of Transportation or the State.

____ Unknown.

Note to Buyer: Repairing and repaving of the streets can be very costly."

Each form shall also include the results of the radon test or tests required to be disclosed by § 2572A of this title.

69 Del. Laws, c. 86, § 2; 72 Del. Laws, c. 426, § 1; 75 Del. Laws, c. 360, § 2.;






Subchapter VIII Enhanced Penalties When Elder or Disabled Person Targeted

§ 2580. Definitions

(a) "Elder person" means a person who is 65 years of age or older.

(b) "Major life activities" includes functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working.

(c) "Person with a disability" means a person who has a disability as defined in § 4602 of this title.

(d) "Substantially limits" means substantially interferes with or affects over an extended period of time. Minor temporary ailments or injuries shall not be considered physical or mental impairments which substantially limit a person's major life activities. Examples of minor temporary ailments are colds, influenza or sprains or minor injuries.

69 Del. Laws, c. 151, § 1; 78 Del. Laws, c. 179, §§ 4, 5.;



§ 2581. Civil penalty; disposition of funds

(a) If any person is found to have violated any provision of this chapter, and said violation is committed against an elder person or a person with a disability, in addition to any criminal or civil penalty otherwise set forth or imposed, the court may impose an additional civil penalty not to exceed $10,000 for each violation.

(b) The civil penalties imposed pursuant to subsection (a) of this section shall be deposited with the State Treasurer and placed into the Consumer Protection Fund as created by § 2527 of this title, shall be subject to appropriation by the General Assembly, and shall be used for the investigation and prosecution of deceptive acts against elder and disabled persons and for consumer education initiatives.

69 Del. Laws, c. 151, § 1; 78 Del. Laws, c. 179, § 6.;



§ 2582. Determination of civil penalty

In determining whether to impose an enhanced civil penalty under this subchapter and the amount thereof, the court shall consider the extent to which 1 or more of the following factors are present:

(1) Whether the defendant's conduct was in disregard of the rights of the elder person or person with a disability;

(2) Whether the defendant knew or should have known that the defendant's conduct was directed to an elder person or person with a disability;

(3) Whether the elder person or person with a disability was more vulnerable to the defendant's conduct because of age, poor health, infirmity, impaired understanding, restricted mobility or disability than other persons and whether the elder person or person with a disability actually suffered substantial physical, emotional or economic damage resulting from the defendant's conduct;

(4) Whether the defendant's conduct caused an elder person or person with a disability to suffer any of the following:

a. Mental or emotional anguish;

b. Loss of or encumbrance upon a primary residence of the elder person or person with a disability;

c. Loss of or encumbrance upon the principal employment or principal source of income of the elder person or person with a disability;

d. Loss of funds received under a pension or retirement plan or a government benefits program;

e. Loss of property set aside for retirement or for personal or family care and maintenance; or

f. Loss of assets essential to the health and welfare of the elder person or person with a disability.

(5) Any other factors the court deems appropriate.

69 Del. Laws, c. 151, § 1; 78 Del. Laws, c. 179, §§ 7-14.;



§ 2583. Cause of action; enhanced penalties

(a) An elder person or person with a disability who suffers damage or injury as a result of an offense or violation described in this chapter has a cause of action to recover actual damages, court costs and reasonable attorney's fees.

(b) If a private cause of action is brought by the victim of a violation of this subchapter, and said victim was 65 years of age or older or a person with a disability when the violation occurred, the victim shall be entitled to recover 3 times the amount of the victim's compensatory damages if a violation of this subchapter is established. Such treble damages shall be in addition to any other damages to which the victim is entitled pursuant to common law or other provisions of the Delaware Code.

(c) Restitution ordered pursuant to this section has priority over a civil penalty imposed pursuant to this subchapter.

69 Del. Laws, c. 151, § 1; 74 Del. Laws, c. 113, §§ 3, 4; 78 Del. Laws, c. 179, §§ 15, 16.;



§ 2584. Referrals for abuse, neglect and exploitation

The Attorney General shall establish and maintain referral procedures with the Division of Services for Aging and Adults with Physical Disabilities within the Department of Health and Social Services in order to provide any necessary intervention and assistance to elder persons or persons with disabilities who may have been victimized by violations of this chapter.

69 Del. Laws, c. 151, § 1; 69 Del. Laws, c. 345, § 5; 78 Del. Laws, c. 179, § 17.;






Subchapter IX Home Food Service Plan Sales

§ 2585. Short title

This subchapter may be cited as the "Delaware Home Food Service Plan Sales Act."

70 Del. Laws, c. 450, § 1.;



§ 2586. Purpose

The purpose of this subchapter is to safeguard the public against deceit and misrepresentation and to ensure, foster and encourage truthful practices and disclosure in home food service plan sales.

70 Del. Laws, c. 450, § 1.;



§ 2587. Definitions

As used in this subchapter, the following definitions shall apply:

(1) "Buyer" means both the actual and prospective purchaser of a home food service plan, but does not include persons purchasing for resale.

(2) "Contract" means all of the collective written or oral agreements between a seller and a buyer relating to the purchase of a home food service plan, except promissory notes or other financing agreements.

(3) "Food item" means each edible product sold as part of a home food service plan, including, but not limited to, each constituent part or kind of meat cut from a primal source, each kind of whole poultry or poultry part, seafood products and other like products.

(4) "Home food service plan" means a plan of food items or food items in combination with non-food items and/or service offered by the seller for profit and for sale in the consumer's home, whether or not a membership fee or similar charge is involved. Sales of immediately consumable food items, "Meals on Wheels" or similar programs, "fund-raising efforts" and meals prepared in the consumer's home by another are not within the definition of a "home food service plan."

(5) "Item price" means the price of a food or non-food item sold as part of a home food service plan, computed to the nearest tenth of 1 cent when less than $1.00 and to the nearest cent when $1.00 or more. The item price, exclusive of any service charge(s), shall be expressed in terms of the price per unit of weight, measure or count set forth in "Uniform Unit Pricing Regulation" in the current edition of National Institute of Standards and Technology Handbook 130.

(6) "Non-food item" means each inedible product sold as part of a home food service plan, including, but not limited to, paper products, health and beauty products, detergents, cleaners and disinfectants, rolls of wrapping and like products. The term does not include food items and durable consumer goods such as appliances.

(7) "Primal source" means the following cuts:

a. For beef, the primal sources are the round, flank, loin, rib, plate, brisket, chuck and shank;

b. For veal and lamb or mutton, the primal sources are the leg, flank, loin, rack (rib) and shoulder; and

c. For pork, the primal sources are the belly, loin, ham, spareribs, shoulder and jowl.

(8) "Seller" means any person, partnership, corporation or association, however organized, engaged in the sale of a home food service plan.

(9) "Service charge" means the total price for any additional features, services and processing associated with the purchase of a home food service plan, whether stated in terms of membership fees or otherwise.

70 Del. Laws, c. 450, § 1.;



§ 2588. Contract and disclosure requirements

(a) At the time of sale, the seller shall provide the buyer with a written document referred to in this section as the "written agreement," which shall clearly and conspicuously disclose all of the following:

(1) The name, address and telephone number of the seller and the name and address of the buyer;

(2) The date of the contract;

(3) The price of the food and non-food items included in the home food service plan;

(4) The service charge or the price of any service charges associated with the home food service plan;

(5) The total price of the home food service plan, including the price of the food and non-food items, and the price of any service charge(s); and

(6) A statement that the buyer shall have the right to cancel the home food service plan contract until midnight of the third business day after the date on which the buyer executes the contract or until midnight of the third business day after the day on which the buyer takes first delivery or until midnight of the third business day after the day on which the seller provides the buyer with the fully executed copy of the contract, whichever is later, by giving written notice of cancellation to the seller. Compliance with requirements of Chapter 44 of this title governing the form of notice of right of cancellation in home solicitation sales shall be deemed satisfactory notice of the requirements of this regulation.

(b) In addition to the above disclosures required in the written agreement, all of the following disclosures are required to be given to the buyer at the time of sale:

(1) A written list of all food and non-food items to be sold, which shall include:

a. The identity of each item and, where applicable, the United States Department of Agriculture quality grade of the item, if so graded; the primal source; and the brand or trade name;

b. The quantity of each item sold;

c. The estimated serving size by net weight of each piece of meat, poultry and seafood item offered for sale under the home food service plan; provided however, that such estimates shall not differ from the actual weight at the time of delivery by more than 5 percent, and that the dollar value of the meat, poultry and seafood items delivered is equal to or greater than that represented to the buyer; and

d. The net weight, measure or count of all other food and non-food items offered for sale;

(2) A current item price list stating, in dollars and cents, the price per kilogram or pound or other appropriate unit of measure and the total sale price of each item to be delivered. This price list shall clearly and conspicuously identify whether there are additional costs disclosed in the written agreement relating to any "service charges" associated with the purchase of the home food service plan;

(3) If a membership is sold, a written statement of all terms, conditions, benefits and privileges applicable to the membership; and

(4) If a service charge is included, a written statement specifically identifying the service(s) provided and the price(s) charged for them.

(c) At the time of delivery, the seller shall provide a receipt, for signature by the buyer, disclosing all of the following information:

(1) The identity of each food and non-food item and the net quantity of the contents in terms of either weight, measure or count, as required by applicable law. The net weight of each food item delivered shall be within the limit specified in paragraph (b)(1)c. of this section; and

(2) The item price and total sales price of each food and non-food item. The item price shall be the same as that specified on the item price list given to the buyer at the time of sale.

70 Del. Laws, c. 450, § 1.;



§ 2589. Advertisement of home food service plans

Any advertisement of a home food service plan which discloses item pricing information in accordance with the provisions of this subchapter shall set forth in a clear and conspicuous manner whether there are any service charges or other additional costs associated with the purchase of the home food service plan.

70 Del. Laws, c. 450, § 1.;



§ 2590. Enforcement and remedies

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this subchapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all costs, a civil penalty of not more than $10,000 per violation pursuant to § 2513 of this title. If the violation is against an elderly or disabled person an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(c) For the purpose of this subchapter, a wilful violation occurs when the party committing the violation knew or should have known that the party's conduct was of the nature prohibited by this subchapter.

(d) The remedies provided for in this subchapter are not exclusive, and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provision of law.

70 Del. Laws, c. 450, § 1; 77 Del. Laws, c. 282, § 5.;






Subchapter X Charitable/Fraternal Solicitation

§ 2591. Short title

This subchapter may be cited as the "Delaware Charitable/Fraternal Solicitation Act of 1996."

70 Del. Laws, c. 584, § 1.;



§ 2592. Purpose

The purpose of this subchapter is to safeguard the public against fraudulent and misleading charitable/fraternal solicitations, thereby enhancing public confidence in legitimate charitable/fraternal organizations.

70 Del. Laws, c. 584, § 1.;



§ 2593. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) "Charitable/fraternal organization" means any person who is or holds himself or herself out to be established:

a. For any benevolent, educational, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic or philanthropic purpose;

b. For the benefit of law-enforcement officers, firefighters or other persons who protect the public safety; or

c. Any organization otherwise subject to § 501(c) of the Internal Revenue Code of 1986 [26 U.S.C. § 501(c)], as amended;

(2) "Charitable/fraternal purpose" means:

a. Any benevolent, educational, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic or philanthropic objective; or

b. An objective to benefit law-enforcement officers, firefighters or other persons who protect the public safety;

(3) "Charitable/fraternal solicitation" means any oral or written request, directly or indirectly, for money, credit, property, financial assistance or other thing of value on the plea or representation that such money, credit, property, financial assistance or other thing of value or any portion thereof, will be used for a charitable/fraternal purpose or the benefit of a charitable/fraternal organization. No actual contribution need be made in order for a charitable/fraternal solicitation to be deemed to have taken place.

(4) "Contribution" means the grant, promise or pledge of money, credit, property, financial assistance or other thing of value in response to a charitable/fraternal solicitation.

(5) "Person" means any individual, organization, corporation, government, or governmental subdivision or agency, statutory trust, business trust, estate, trust, partnership, unincorporated association, limited liability company, limited liability partnership, 2 or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

(6) "Professional solicitor" means a person who, for financial consideration, solicits contributions for a charitable/fraternal purpose or on behalf of a charitable/fraternal organization, either personally or through agents or employees employed or designated for that purpose. The term does not include a charitable/fraternal organization or an officer, director, employee, member or volunteer of a charitable/fraternal organization.

70 Del. Laws, c. 584, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 37.;



§ 2594. Records

(a) Every professional solicitor shall keep accurate fiscal records regarding its charitable/fraternal solicitations in Delaware.

(b) There shall be a written contract between a professional solicitor and a charitable/fraternal organization that clearly states the respective obligations of the professional solicitor and the charitable/fraternal organization and the compensation terms of the professional solicitor.

(c) Every professional solicitor shall retain the records and the written contract required pursuant to this section for at least 3 years from the effective date of the termination of such contract.

(d) Every professional solicitor shall review the requirements of this subchapter prior to executing each written contract with a charitable/fraternal organization.

70 Del. Laws, c. 584, § 1.;



§ 2595. Unlawful practices

(a) The act, use or employment by any person of any deception, fraud, false pretense, false promise, misrepresentation or the concealment, suppression or omission of any material fact with the intent that others rely upon such concealment, suppression or omission in connection with a charitable solicitation, whether or not any person has in fact been misled, deceived or damaged thereby.

(b) Such acts or practices shall include, but are not limited to, any 1 of the following:

(1) The failure of any person to identify himself or herself by name prior to making a charitable solicitation;

(2) The failure of a person to identify the charitable/fraternal organization for which the charitable/fraternal solicitation is being made or the charitable/fraternal purpose of the solicitation prior to making the solicitation;

(3) If the solicitation is made by a professional solicitor, the failure to disclose that the person soliciting the contribution is, or is employed by, a professional solicitor and the identity of the professional solicitor;

(4) Upon request by the person being solicited, the failure of any person to disclose the amount/percentage of the contribution that will be turned over to the charitable/fraternal organization, the amount/percentage of the contribution to be used for the charitable/fraternal purposes for which it is being solicited or the amount/percentage to be retained by the professional solicitor. To the extent the amount/percentage of the contribution to be turned over to the charitable/fraternal organization is not known at the time of the solicitation, the person shall disclose a good faith estimate of the percentage/amount of the contribution to be turned over to the charitable/fraternal organization;

(5) The use or reference to the term "police," "law enforcement," "trooper," "rescue squad," "firemen" or "firefighter" unless:

a. The person making such representations is employed by a bona fide police, law enforcement, rescue squad or fire department and the person is authorized by such entity to engage in charitable solicitation; or

b. Such entity has authorized the use or reference to such term in writing for the purpose of charitable/fraternal solicitation;

(6) The representation that a percentage of the contribution will be used for a charitable/fraternal purpose if the person has reason to believe the contribution will not be used for a charitable/fraternal purpose;

(7) The representation that another person, as defined by § 2593(5) of this title, endorses the solicitation unless such person has consented in writing to the use of the person's name for the purpose of endorsing the solicitation;

(8) The representation that the contribution is solicited on behalf of anyone other than the charitable/fraternal organization that authorized the solicitation in accordance with this subchapter;

(9) The use of the name of any charitable/fraternal organization without the written consent of the charitable/fraternal organization;

(10) The use of a name, symbol or statement so closely related or similar to that used by another charitable/fraternal organization or governmental agency that the use thereof would tend to confuse or mislead the public;

(11) The failure to create and/or maintain the records and written contracts as required by § 2594 of this title with the intent to hinder the discovery of practices otherwise prohibited by this subchapter or having otherwise been in violation of this subsection; and

(12) The failure to comply with § 2596 of this title on 3 separate occasions.

(c) No charitable/fraternal organization or any officer, director, member, volunteer or employee of a charitable/fraternal organization shall be deemed in violation of this section for an unlawful practice committed by a professional solicitor unless the charitable/fraternal organization or such officer, director, member, volunteer or employee has actual prior knowledge of such unlawful practice or the charitable/fraternal organization or such officer, director, member, volunteer or employee had fraudulent intent in connection with the unlawful practice.

70 Del. Laws, c. 584, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2596. Time restriction

No charitable/fraternal organization and/or professional solicitor shall engage in charitable/fraternal solicitation of any person after 9:00 p.m. or before 8:00 a.m., unless authorized by the person being solicited prior to the solicitation.

70 Del. Laws, c. 584, § 1.;



§ 2597. Enforcement and remedies

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 2595 of this title shall be deemed an unlawful practice in violation of § 2513 of this title and wilful violations of § 2595 of this title shall be punishable in accordance with § 2513 and/or § 2581 of this title.

(c) The remedies and penalties provided for in this subchapter are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including but not limited to state and/or federal criminal prosecutions and/or actions brought by private parties.

70 Del. Laws, c. 584, § 1; 77 Del. Laws, c. 282, § 6.;






Subchapter XI Cumulative Remedies and Enhanced Penalties

§ 2598. Violation of order or injunction; penalty

Repealed by 77 Del. Laws, c. 282, § 4, effective June 10, 2010.;









CHAPTER 25A. TELEMARKETING REGISTRATION AND FRAUD PREVENTION

§ 2501A. Purpose; short title

The purpose of this chapter shall be to set standards of conduct for organized commercial telemarketing in or into the State and to protect consumers from unfair, deceptive or abusive practices by telemarketers and companies using established telemarketing methods to promote and sell products, services and investments. This chapter may be cited as the "Delaware Telemarketing Fraud Act."

72 Del. Laws, c. 262, § 1.;

§ 2502A Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Advertisement" shall have the same meaning as defined in § 2511 of this title.

(2) "Customer" means a person who is or may be required to pay for merchandise offered through telemarketing by a seller, telemarketer or telemarketing business.

(3) "Investment" means any property, real or personal, tangible or intangible, that is offered for sale, sold or traded based wholly or in part on representations, express or implied, that the property may or will generate income or profit or appreciate in value.

(4) "Merchandise" shall have the same meaning as defined in § 2511 of this title. Additionally, "merchandise" includes loans, services related to a person's credit worthiness, leases of personal property, prizes from prize promotions, long-distance telephone services and investments.

(5) "Person" shall have the same meaning as defined in § 2511 of this title.

(6) "Prize" means anything offered, or purportedly offered, and given, or purportedly given, to a person by chance. In addition to its ordinary meaning, for this purpose, "by chance" includes circumstances whereby a person is guaranteed to receive merchandise or anything of value and at the time of the offer or purported offer the telemarketer does not identify the specific item that the person will receive.

(7) "Prize promotion" means a sweepstakes or other game of chance or an oral or written representation, express or implied, that a person has won or has been selected to receive or is eligible to receive a prize or purported prize.

(8) "Sale" shall have the same meaning as defined in § 2511 of this title.

(9) "Seller" means any person who or which utilizes telemarketing or engages the services of a telemarketing business to promote, advertise, sell or distribute merchandise.

(10) "Solicitation" means a written or oral notification, advertisement or offer that consists of any 1 or more of the following characteristics:

a. Transmitted to a customer by or on behalf of a seller by any printed, audio, video, cinematic, telephonic or electronic means, including a computer; or

b. In the case of a transmission to a customer by any means other than by telephone, any one of the following occurs:

1. The original communication is followed by a telephone call from a telemarketer or seller in connection with the notification, advertisement or offer;

2. The original communication invites a response by telephone and through that response, a telemarketer attempts a sale of merchandise to the customer; or

3. The original communication invites a customer to call a 900-line service or similar telephone number for any reason.

(11) "Telemarketer" means a natural person who, from any location, in connection with telemarketing, initiates or receives or causes the initiation or receipt of telephone calls to or from a customer who is located in the State. A person "causes the initiation or receipt" of telephone calls if the person manages, directs or supervises the activities of persons engaged in telemarketing.

(12) "Telemarketing" is an organized activity, program or campaign by 1 or more telemarketers that is conducted for solicitation of a sale of merchandise through the use of 1 or more telephones to contact customers.

(13) "Telemarketing business" means any person who or which engages in telemarketing on behalf of any seller in exchange for any consideration or compensation.

72 Del. Laws, c. 262, § 1.;

§ 2503A Registration of sellers, telemarketers and telemarketing businesses.

(a) Unless exempted under this section or § 2505A of this title, no person shall transact any business with any customer who is located in the State through telemarketing as a seller or a telemarketing business without having first filed a registration statement with the Director of the Consumer Protection Unit of the Department of Justice (hereinafter "Director") in accordance with this section.

(b) Any person required by this section to file a registration statement (hereinafter "registrant") shall file the statement at least 30 days prior to transacting any business with any customer who is located in the State. An original registration statement shall be renewed by the registrant on or before July 1 of each successive calendar year following the date of the original filing or within 30 calendar days of the registrant's discovery of any material change in any information required to be disclosed by this section. For this purpose, a registrant discovers a material change in information when the registrant or any person employed by the registrant as a manager or director of the registrant knows or should know of the material change in information.

(c) The registration statement or any renewal thereof shall include, but not be limited to, the following information:

(1) The registrant's true name, current address, telephone number and principal place of business, including each fictitious or business name under which the registrant intends to engage in telemarketing;

(2) Each occupation or business that the registrant has engaged in for 2 years immediately preceding the date of registration;

(3) With respect to the registrant, any person employed by the registrant as a telemarketer, manager or director and, if the registrant is not a natural person, the registrant's owners; whether any person so designated has been convicted of or pled guilty to or is being prosecuted in any jurisdiction for racketeering, violation of state or federal securities laws, theft, fraud, forgery or any other offense involving falsehood or deception;

(4) With respect to the registrant, any person employed by the registrant as a telemarketer, manager or director, and if the registrant is not a natural person, the registrant's owners; whether any person so designated is or has been subject to any pending or final cease and desist order, assurance of discontinuance, injunction, restraining order or judgment under this chapter or Chapter 25 of this title or in any other civil or administrative action in any other jurisdiction involving telemarketing, consumer or securities fraud, deceptive trade practices, racketeering or any other civil enforcement statute involving fraud or deception;

(5) With respect to the registrant, or if the registrant is not a natural person, the registrant's owners or directors; whether at any time during the previous 7 years any person so designated has filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency;

(6) When disclosing matters under paragraph (c)(3), (4) or (5) of this section, the registrant shall include the following information:

a. The name and address of the court having jurisdiction in the matter;

b. The name and address of any governmental agency, prosecutor's office, probation office or law-enforcement agency involved in the matter;

c. The case, docket or identification numbers as used by the court having jurisdiction over the matter; and

d. Where relevant, whether and to what extent the registrant is on probation or owes any restitution, fines, penalties or assessments to any person or governmental authority;

(7) If the registrant is a seller, the legal name, address, phone number, business name and state of incorporation (including name, address and phone number of any registered agent) of any telemarketing business hired by the registrant for telemarketing to customers located in the State; if the registrant is a telemarketing business, the legal name, address, phone number, business name and state of incorporation (including name, address and phone number of any registered agent) of the seller that has hired the telemarketing business to engage in telemarketing to customers located in the State;

(8) Where pertinent, the names, including any fictitious names, current home addresses, dates of birth and Social Security numbers of the following persons employed by the registrant:

a. The owners and directors of any telemarketing business;

b. All telemarketers employed by the registrant; and

c. All persons participating in or responsible for the management of the telemarketing business or telemarketing activities;

(9) The name and address of every financial institution where proceeds of telemarketing sales are to be deposited;

(10) Representative copies of any scripts, outlines or presentation materials to be used by the telemarketer when soliciting and representative copies of all written materials to be provided by the seller to a customer in connection with any solicitation; and

(11) A sworn and notarized statement that the information contained in the registration statement is the product of a diligent and reasonable investigation and is true and accurate to the best of the registrant's information and belief.

(d) Security requirements: — Every registrant shall file with the Director a corporate surety bond in the principal sum of $50,000 in a form satisfactory to the Director with surety provided by a corporation authorized to do business in this State. The bond shall run to the Director and shall be conditioned upon the registrant's compliance with the provisions of this chapter. The bond shall pay to customers all moneys that become due and owing for violations of this chapter. The aggregate liability of the surety on the bond shall in no event exceed the amount of such bond. In lieu of requiring the filing of a surety bond, the Director may, at the Director's discretion, accept from a registrant a letter of credit in the amount of $50,000 running in favor of the Director for payments to customers of all moneys that become due and owing for violations of this chapter, with draws available by sight drafts thereunder in amounts determined by the Director, up to the aggregate amount of $50,000, if the registrant shall fail to comply with this chapter. Any such letter of credit shall be issued by a financial institution and shall be in a form satisfactory to the Director.

(1) The surety bond or letter of credit shall remain in effect for 3 years from the period the person ceases to operate in this State. A registrant who or which has ceased operating in this State may apply to the Director in writing for a waiver of this residual security requirement. In deciding whether to grant a waiver, the Director shall consider the length of time said registrant has operated in this State, the record of said registrant's compliance with this chapter, and the nature and frequency of complaints concerning the registrant's operations within or outside of this State.

(2) The registration statement of any person shall be deemed to be lapsed if, at any time, the surety bond or letter of credit expires or becomes ineffective for any reason.

(3) A customer's claim against a bond or letter of credit shall be deemed payable as "due and owing" upon entry of a final judgment of civil liability in favor of the customer or the issuance of a criminal sentencing order awarding restitution to the customer pursuant to Chapter 41 of Title 11. A customer may make claims against such bond or letter of credit for the amounts awarded as compensatory damages in any civil action under this chapter or as restitution pursuant to § 4106 of Title 11.

(e) This section shall not apply to any corporation having shares of stock that are traded on any public exchange or subsidiary of any corporation when not less than 60 percent of the voting power of its shares is owned by the qualifying corporation or corporations or to any not-for-profit corporation within the exemption of § 501(c)(3) or (6) of the United States Internal Revenue Code [26 U.S.C. § 501(c)(3) or (6)], provided that 1 of the following 2 conditions is and remains satisfied:

(1) The corporation is organized and existing under the laws of the State; or

(2) The corporation is a foreign corporation authorized to do business in this State and has complied with all of the requirements of §§ 371, 372, and 374 of Title 8, irrespective of any available exceptions under § 373 of Title 8.

(f) This section shall not apply to any telemarketing business engaging in telemarketing for or on behalf of a corporation exempted from this section, provided the telemarketing business is engaging in telemarketing under and in accordance with a written contract or agreement whereby the telemarketing business expressly agrees and is obligated under its terms to engage in telemarketing only in conformance with all prevailing laws, rules and regulations of this State or of the United States pertaining to telemarketing. A telemarketing business shall not be entitled to this exemption if 25 percent or more of its gross revenue from telemarketing services in any 12-month period beginning on January 1 of each year is derived from sellers required to be registered and bonded under this section.

(g) This section shall not apply to:

(1) A seller or telemarketing business that solicits contracts for the maintenance or repair of merchandise previously purchased from the seller authorizing the solicitation.

(2) A seller or telemarketing business operating within the jurisdiction of the Public Service Commission.

(3) A seller who has been operating for at least 1 year a retail business establishment situated in this State under the same trade name as that used in telemarketing, and both of the following conditions are satisfied:

a. Merchandise is displayed and offered for sale at the business establishment; and

b. Greater than 50 percent of the seller's annual sales of merchandise in any calendar year is derived from the sale and delivery of merchandise at the seller's business location.

(4) A seller of books, videotapes, audio recordings or multimedia products under a contractual plan or multimedia club otherwise regulated by the Federal Trade Commission's regulation concerning "use of negative option plans by sellers in commerce" or which provider for the sale of books, audio recordings, videos, multimedia products or other goods, including continuity plans, subscription arrangements, standing order arrangements, supplements and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive such merchandise on a periodic basis.

(5) A seller of food products, where the actual or intended cost of the food product sold to a single address does not exceed $100.

(6) A person subject to and licensed by the Delaware Real Estate Commission acting within the scope of his, her or its active and valid license.

(7) A seller soliciting the sale of services provided by a cable television system operating under authority of a franchise or permit.

(8) A seller primarily soliciting the sale of a magazine or newspaper of general circulation, either by the publisher or the publisher's agent by written agreement.

(h) The following are deemed violations of this chapter and of § 2513 of this title:

(1) Failing to satisfy the registration or security requirements of this section;

(2) Submitting false or misleading information in a registration statement; and

(3) Failing to disclose any information required to be disclosed in a registration statement.

(i) Any person required by this chapter to file an original or renewed registration statement shall submit with each filing an administrative fee of $100 made payable to the "Consumer Protection Fund" to cover the costs of registration.

(j) Subject to §§ 281 through 284 of Title 11 and in addition to any other civil or criminal liabilities provided by law, any natural person, corporation, partner or high managerial agent of an unincorporated association required to be registered under this section who engages in or authorizes telemarketing with customers who are located in the State and who intentionally violates this section shall be guilty of a class G felony.

72 Del. Laws, c. 262, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2504A Record-keeping requirements.

(a) Any seller or telemarketing business shall preserve its individual records for a period of 24 months from the date the records are produced. A record, to the extent the seller or telemarketing business, or both, created it in the ordinary course of business, shall be kept in the form, manner, format or place as such record is maintained in the ordinary course of business. Records to be preserved shall include, but not be limited to:

(1) All substantially different advertising, brochures, telemarketing scripts and promotional materials;

(2) The name and last known address of each prize recipient and the description of the prize awarded for prizes represented to have a value of $25 or more;

(3) The name and last known address of each prize recipient and the description of the prize awarded for any prize in connection with a consumer call to a 900 number and any prize promotion when the consumer is told that the consumer will definitely win 1 of several prizes and any of the prizes is represented to have a value of $25 or more;

(4) The name and last known address of each customer, the merchandise purchased, the date such merchandise was ordered and shipped or provided, the amount of merchandise ordered and shipped or provided, and the amount paid by the customer;

(5) The name, any fictitious name used, the last known home address and telephone number, and the job title for each current and former employee directly involved in the telemarketing activities; and

(6) All written or recorded authorizations required to be provided or received under this chapter, including, but not limited to, any express verifiable authorization as defined in § 2507A of this title.

(b) The seller and any telemarketing business calling on behalf of the seller may, by written agreement, allocate responsibility between themselves for the record-keeping required by this chapter. When a seller and a telemarketing business have entered into such an agreement, the written terms of that agreement shall determine and govern each party's respective obligations under this chapter. If no agreement exists, or such written agreement is unclear as to which party must create and maintain a record, the seller shall be deemed the responsible party under this chapter.

(c) In the event of any dissolution or termination of the operations of any business employing telemarketers or the telemarketing business, the principal owners or directors of the entity shall maintain all records as required under this chapter. In the event of any sale, assignment or other change in ownership of the seller or telemarketing business, the buyer or successor shall maintain all records required under this chapter.

72 Del. Laws, c. 262, § 1.;

§ 2505A Exempt practices.

This chapter shall not apply to the following business practices by a seller, telemarketer or a telemarketing business except as otherwise provided in this section:

(1) Solicitations in which the sale of merchandise is not completed and payment or authorization for payment is not required until after a face-to-face sales presentation to the customer by the telemarketer, seller, or telemarketing business or its representatives.

(2) Communications by telephone or other forms of media initiated by a customer that are not the result of any solicitation by the telemarketer, seller or telemarketing business.

(3) Solicitations, telemarketing or the use of telephone equipment in connection with any sale of goods or services by a business supplier to a business or between businesses.

(4) Use of telephones or telemarketing by or on behalf of a charitable/fraternal organization in connection with charitable/fraternal solicitations as those terms are defined in § 2593 of this title; provided, however, that a corporation claiming exemption pursuant to § 2593(1)c. of this title must also satisfy the requirements of § 2503A(e) of this title.

(5) Use of telephones or telemarketing for fundraising and other noncommercial purposes by religious, charitable, political, educational, labor and social organizations or entities not otherwise regulated by §§ 2591 through 2597 of this title.

(6) Use of telephones or telemarketing by or on behalf of a licensed insurance broker, agent, customer representative or solicitor when making solicitations is within the scope of the person's license. For this purpose, a "licensed" person is one who or that is authorized by the Insurance Commissioner to conduct business within the State pursuant to Title 18.

(7) Use of telephones or telemarketing by or on behalf of a person lawfully registered with the Delaware Securities Commissioner pursuant to § 73-301 of this title and acting within the scope of the person's registration as a broker-dealer, investment advisor or agent.

(8) Use of telephones or telemarketing by or on behalf of a supervised financial institution or parent, subsidiary or affiliate thereof. For purposes of this exemption, "supervised financial institution" shall mean any bank, trust company, savings bank, credit card institution, building and loan association, building and industrial development corporation, licensed mortgage loan broker, licensed lender, licensed check seller or money transmitter, licensed cashier of checks, licensed motor vehicle sales finance company, licensed transporter of money and valuables, licensed preneed burial contractor, credit union, industrial loan company, or other institution engaged in a business similar to any of the foregoing; provided, however, that such institution is subject to supervision and regulation by the Delaware State Banking Commission or any official or agency of any state or of the United States. For purposes of this exemption, "subsidiary" and "affiliate" shall have the meanings specified in § 101 of Title 5.

(9) Soliciting sales through the distribution of a catalog which:

a. Contains a written description, picture or illustration and price of each item of merchandise offered for sale;

b. Includes the business address of the company;

c. Is distributed in more than 1 state;

d. Includes at least 10 pages of written material or illustration;

e. Is issued not less frequently than once a year;

f. Has an annual circulation of not less than 100,000 consumers; and

g. The company's use of telephones is solely for the receipt of calls initiated by customers in response to the catalog and during those calls the person representing the company takes orders for merchandise only without further solicitation. For this purpose, "further solicitation" does not include providing the customer with information about or attempting to sell any other item included in the same catalog that prompted the customer's call or in a substantially similar catalog.

(10) The sale of goods or services for which the terms and conditions of offering or sale are subject to regulations by the Public Service Commission or the Federal Communications Commission, such sales being governed by the provisions of applicable rate sheets, tariffs or rules of those Commissions.

78 Del. Laws, c. 175, § 98.;

§ 2506A Disclosure and contract requirements.

(a) A telemarketer shall provide all of the following information when contacting a consumer:

(1) At the beginning of the call and prior to any sales pitch, the telemarketer shall disclose to the customer:

a. That the purpose of the telephone call is to sell specific merchandise;

b. The telemarketer's name and the name of the seller on whose behalf the solicitation is being made; and

c. Accurate information concerning the nature and description of the merchandise being offered for sale.

(2) Before completion of the initial sales call and before payment is requested the telemarketer shall disclose to the customer:

a. The total amount of money to be paid by the customer for the merchandise that is the subject of the telemarketing sales call;

b. Any restrictions, limitations or conditions applicable to the purchase of the merchandise that is the subject of the telemarketing sales call;

c. Any material aspect of the performance, quality, efficacy, nature or basic characteristics of the merchandise that is the subject of the telemarketing sales call;

d. Any material aspect of the nature or terms of the refund, cancellation, exchange or repurchase policies;

e. Any material aspect of any investment being offered, including benefits, the price of the investment, the location of the investment, and the reasonable likelihood of success of the investment opportunity;

f. Any material element of a prize promotion, including:

1. An accurate description of the prize;

2. Its market value;

3. All material conditions to receive or redeem the prize;

4. The actual number of prizes to be awarded;

5. The odds of being able to receive the prize, and if the odds are not calculable in advance, the factors and methods used in calculating the odds;

6. The fact that no purchase or payment of any kind is required to win a prize or to participate in a prize promotion; and

7. Instructions on how to participate or an address or local or toll-free telephone number to which customers may write or call for information on how to participate in the prize promotion.

(b) The following requirements shall apply to each sale of merchandise by a telemarketer:

(1) The telemarketer's sales transaction shall only be considered final 7 business days after the customer has received a written notice as required by this subsection.

(2) The telemarketer shall furnish the customer, in the same language as that principally used in the sales presentation, said written notice, which shall contain in not less than 12-point boldface type, a statement in substantially the following form:

"You, the purchaser, may cancel this transaction without any penalty or obligation at any time prior to midnight of the seventh business day after receipt of this notice. If you cancel, any payments made by you under the sale will be returned within 10 business days following receipt by the seller of your written notice of cancellation and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any merchandise delivered to you under this contract of sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the merchandise available to the seller and the seller does not pick the merchandise up within 20 days of the date of your notice of cancellation, or agree to pay the expense for its return, you may retain or dispose of the merchandise without any further obligation. If you fail to make the merchandise available to the seller, or if you agree to return the merchandise to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a written notice of cancellation or send a telegram to (name of seller) at the following address (address of seller). The effective time of any cancellation is deemed to be the postmarked date upon which the notice was mailed to the seller, the date upon which the notice was delivered to any commercial document or parcel service for delivery to the seller or the date upon which any telegram was sent to the seller."

(3) The telemarketer or telemarketing business shall notify the customer of the seller's name, address and phone number and the name, address and phone number of the person to whom any notice of cancellation is to be given if different from the seller. The seller is additionally required to furnish the customer with the date of the telephone solicitation and a description of the telephone solicitation.

(c) Exempt from the requirements of subsection (b) of this section is any sale in which the consumer is given a full refund for the return of undamaged and unused goods, or the merchant guarantees full satisfaction or a cancellation of services notice, when the consumer has at least 7 days to review goods or services after receipt of the goods or services by the consumer, and the seller shall process the refund within 30 days after receipt of returned merchandise or cancellation of services by the consumer. The seller must disclose the review, return and refund policy to the buyer orally by telephone or in writing with advertising or promotional material or with delivery of goods or services. A seller must disclose a return address in writing where the consumer may return goods or cancel services. A seller who discloses in writing that a sale provides "satisfaction guaranteed" or "free inspection" or "no risk guarantee," or similar words or phrases, shall be deemed to meet the requirements of the review and refund policy."

(d) It is a violation of this chapter and of § 2513 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

(e) It is a violation of this chapter and of § 2532 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

72 Del. Laws, c. 262, § 1.;

§ 2507A Prohibited acts and practices.

(a) It is a prohibited telemarketing act or practice and a violation of this chapter and § 2513 of this title for any person to:

(1) Obtain or submit for payment a check, draft or other form of negotiable paper drawn on a person's checking, savings, share or similar account without that person's express verifiable authorization. For this purpose, "express verifiable authorization" means:

a. A written statement signed by the customer expressly authorizing the payment;

b. The customer's signature on the negotiable instrument;

c. An oral authorization by the customer that is tape-recorded and made available upon request to the customer's bank and that evidences both the customer's authorization of a payment for the specific merchandise sold and the customer's receipt of the following information:

1. The date of the draft;

2. The amount of the draft;

3. The payor's name;

4. The number of draft payments, if more than 1;

5. A telephone number for customer inquiry that is answered during normal business hours; and

6. The date of the customer's oral authorization; or

d. Written confirmation of the transaction sent to the customer prior to submission for payment of the customer's check, draft or other form of negotiable paper that includes all of the information required to be given under any oral tape-recorded authorization described in this section;

e. Any otherwise valid "express verifiable authorization" shall be deemed invalid if said authorization was induced by fraud, false pretenses, misrepresentation, false promises or failure to disclose material information;

(2) Advertise or represent that registration as a telemarketer equals an endorsement or approval by any government or governmental agency of any state;

(3) Wilfully call or contact any customer by telephone for any purpose connected with or related to the sale or advertising of merchandise for 10 years after having been directed, orally or in writing, by the customer or any person acting on behalf of the customer with said customer's authorization, to cease and desist from said calls or contacts. For purpose of this section, a call or contact is "wilful" if the person making or initiating the call or contact knows or should know of the customer's instruction to not call or contact;

(4) Assist, support or provide substantial assistance to any seller, telemarketer or telemarketing business when the person knew or should have known that the seller, telemarketer or telemarketing business was engaged in any act or practice in violation of this chapter;

(5) Request or receive payment in advance from a person to recover or otherwise aid in the return of money or any other item lost by the customer in a prior telemarketing transaction; or

(6) Use the services of any professional delivery, courier or other pickup service to obtain receipt or possession of a customer's payment, unless the merchandise is delivered with the opportunity to inspect it before any payment is collected.

(b) Nothing in this chapter shall prevent the Attorney General from seeking any other civil remedy or criminal sanction for any violation of this chapter as otherwise provided by law. Any person who violates § 1401 or § 1402 of Title 11 in connection with telemarketing shall, in addition, be guilty of a class F felony.

72 Del. Laws, c. 262, § 1.;

§ 2508A Customers' remedies.

(a) The sale of any merchandise by an unregistered, nonexempt seller or an unregistered, nonexempt telemarketing business shall be voidable.

(b) Any customer who suffers a loss or harm as a result of a violation or prohibited act or practice under this chapter, in addition to any other rights of action allowed by law, may recover actual and punitive damages, attorney's fees, court costs and any other remedies provided by law, including equitable relief.

72 Del. Laws, c. 262, § 1.;

§ 2509A Enforcement.

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;



§ 2502A. Definitions

As used in this chapter, unless the context requires otherwise:

(1) "Advertisement" shall have the same meaning as defined in § 2511 of this title.

(2) "Customer" means a person who is or may be required to pay for merchandise offered through telemarketing by a seller, telemarketer or telemarketing business.

(3) "Investment" means any property, real or personal, tangible or intangible, that is offered for sale, sold or traded based wholly or in part on representations, express or implied, that the property may or will generate income or profit or appreciate in value.

(4) "Merchandise" shall have the same meaning as defined in § 2511 of this title. Additionally, "merchandise" includes loans, services related to a person's credit worthiness, leases of personal property, prizes from prize promotions, long-distance telephone services and investments.

(5) "Person" shall have the same meaning as defined in § 2511 of this title.

(6) "Prize" means anything offered, or purportedly offered, and given, or purportedly given, to a person by chance. In addition to its ordinary meaning, for this purpose, "by chance" includes circumstances whereby a person is guaranteed to receive merchandise or anything of value and at the time of the offer or purported offer the telemarketer does not identify the specific item that the person will receive.

(7) "Prize promotion" means a sweepstakes or other game of chance or an oral or written representation, express or implied, that a person has won or has been selected to receive or is eligible to receive a prize or purported prize.

(8) "Sale" shall have the same meaning as defined in § 2511 of this title.

(9) "Seller" means any person who or which utilizes telemarketing or engages the services of a telemarketing business to promote, advertise, sell or distribute merchandise.

(10) "Solicitation" means a written or oral notification, advertisement or offer that consists of any 1 or more of the following characteristics:

a. Transmitted to a customer by or on behalf of a seller by any printed, audio, video, cinematic, telephonic or electronic means, including a computer; or

b. In the case of a transmission to a customer by any means other than by telephone, any one of the following occurs:

1. The original communication is followed by a telephone call from a telemarketer or seller in connection with the notification, advertisement or offer;

2. The original communication invites a response by telephone and through that response, a telemarketer attempts a sale of merchandise to the customer; or

3. The original communication invites a customer to call a 900-line service or similar telephone number for any reason.

(11) "Telemarketer" means a natural person who, from any location, in connection with telemarketing, initiates or receives or causes the initiation or receipt of telephone calls to or from a customer who is located in the State. A person "causes the initiation or receipt" of telephone calls if the person manages, directs or supervises the activities of persons engaged in telemarketing.

(12) "Telemarketing" is an organized activity, program or campaign by 1 or more telemarketers that is conducted for solicitation of a sale of merchandise through the use of 1 or more telephones to contact customers.

(13) "Telemarketing business" means any person who or which engages in telemarketing on behalf of any seller in exchange for any consideration or compensation.

72 Del. Laws, c. 262, § 1.;

§ 2503A Registration of sellers, telemarketers and telemarketing businesses.

(a) Unless exempted under this section or § 2505A of this title, no person shall transact any business with any customer who is located in the State through telemarketing as a seller or a telemarketing business without having first filed a registration statement with the Director of the Consumer Protection Unit of the Department of Justice (hereinafter "Director") in accordance with this section.

(b) Any person required by this section to file a registration statement (hereinafter "registrant") shall file the statement at least 30 days prior to transacting any business with any customer who is located in the State. An original registration statement shall be renewed by the registrant on or before July 1 of each successive calendar year following the date of the original filing or within 30 calendar days of the registrant's discovery of any material change in any information required to be disclosed by this section. For this purpose, a registrant discovers a material change in information when the registrant or any person employed by the registrant as a manager or director of the registrant knows or should know of the material change in information.

(c) The registration statement or any renewal thereof shall include, but not be limited to, the following information:

(1) The registrant's true name, current address, telephone number and principal place of business, including each fictitious or business name under which the registrant intends to engage in telemarketing;

(2) Each occupation or business that the registrant has engaged in for 2 years immediately preceding the date of registration;

(3) With respect to the registrant, any person employed by the registrant as a telemarketer, manager or director and, if the registrant is not a natural person, the registrant's owners; whether any person so designated has been convicted of or pled guilty to or is being prosecuted in any jurisdiction for racketeering, violation of state or federal securities laws, theft, fraud, forgery or any other offense involving falsehood or deception;

(4) With respect to the registrant, any person employed by the registrant as a telemarketer, manager or director, and if the registrant is not a natural person, the registrant's owners; whether any person so designated is or has been subject to any pending or final cease and desist order, assurance of discontinuance, injunction, restraining order or judgment under this chapter or Chapter 25 of this title or in any other civil or administrative action in any other jurisdiction involving telemarketing, consumer or securities fraud, deceptive trade practices, racketeering or any other civil enforcement statute involving fraud or deception;

(5) With respect to the registrant, or if the registrant is not a natural person, the registrant's owners or directors; whether at any time during the previous 7 years any person so designated has filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency;

(6) When disclosing matters under paragraph (c)(3), (4) or (5) of this section, the registrant shall include the following information:

a. The name and address of the court having jurisdiction in the matter;

b. The name and address of any governmental agency, prosecutor's office, probation office or law-enforcement agency involved in the matter;

c. The case, docket or identification numbers as used by the court having jurisdiction over the matter; and

d. Where relevant, whether and to what extent the registrant is on probation or owes any restitution, fines, penalties or assessments to any person or governmental authority;

(7) If the registrant is a seller, the legal name, address, phone number, business name and state of incorporation (including name, address and phone number of any registered agent) of any telemarketing business hired by the registrant for telemarketing to customers located in the State; if the registrant is a telemarketing business, the legal name, address, phone number, business name and state of incorporation (including name, address and phone number of any registered agent) of the seller that has hired the telemarketing business to engage in telemarketing to customers located in the State;

(8) Where pertinent, the names, including any fictitious names, current home addresses, dates of birth and Social Security numbers of the following persons employed by the registrant:

a. The owners and directors of any telemarketing business;

b. All telemarketers employed by the registrant; and

c. All persons participating in or responsible for the management of the telemarketing business or telemarketing activities;

(9) The name and address of every financial institution where proceeds of telemarketing sales are to be deposited;

(10) Representative copies of any scripts, outlines or presentation materials to be used by the telemarketer when soliciting and representative copies of all written materials to be provided by the seller to a customer in connection with any solicitation; and

(11) A sworn and notarized statement that the information contained in the registration statement is the product of a diligent and reasonable investigation and is true and accurate to the best of the registrant's information and belief.

(d) Security requirements: — Every registrant shall file with the Director a corporate surety bond in the principal sum of $50,000 in a form satisfactory to the Director with surety provided by a corporation authorized to do business in this State. The bond shall run to the Director and shall be conditioned upon the registrant's compliance with the provisions of this chapter. The bond shall pay to customers all moneys that become due and owing for violations of this chapter. The aggregate liability of the surety on the bond shall in no event exceed the amount of such bond. In lieu of requiring the filing of a surety bond, the Director may, at the Director's discretion, accept from a registrant a letter of credit in the amount of $50,000 running in favor of the Director for payments to customers of all moneys that become due and owing for violations of this chapter, with draws available by sight drafts thereunder in amounts determined by the Director, up to the aggregate amount of $50,000, if the registrant shall fail to comply with this chapter. Any such letter of credit shall be issued by a financial institution and shall be in a form satisfactory to the Director.

(1) The surety bond or letter of credit shall remain in effect for 3 years from the period the person ceases to operate in this State. A registrant who or which has ceased operating in this State may apply to the Director in writing for a waiver of this residual security requirement. In deciding whether to grant a waiver, the Director shall consider the length of time said registrant has operated in this State, the record of said registrant's compliance with this chapter, and the nature and frequency of complaints concerning the registrant's operations within or outside of this State.

(2) The registration statement of any person shall be deemed to be lapsed if, at any time, the surety bond or letter of credit expires or becomes ineffective for any reason.

(3) A customer's claim against a bond or letter of credit shall be deemed payable as "due and owing" upon entry of a final judgment of civil liability in favor of the customer or the issuance of a criminal sentencing order awarding restitution to the customer pursuant to Chapter 41 of Title 11. A customer may make claims against such bond or letter of credit for the amounts awarded as compensatory damages in any civil action under this chapter or as restitution pursuant to § 4106 of Title 11.

(e) This section shall not apply to any corporation having shares of stock that are traded on any public exchange or subsidiary of any corporation when not less than 60 percent of the voting power of its shares is owned by the qualifying corporation or corporations or to any not-for-profit corporation within the exemption of § 501(c)(3) or (6) of the United States Internal Revenue Code [26 U.S.C. § 501(c)(3) or (6)], provided that 1 of the following 2 conditions is and remains satisfied:

(1) The corporation is organized and existing under the laws of the State; or

(2) The corporation is a foreign corporation authorized to do business in this State and has complied with all of the requirements of §§ 371, 372, and 374 of Title 8, irrespective of any available exceptions under § 373 of Title 8.

(f) This section shall not apply to any telemarketing business engaging in telemarketing for or on behalf of a corporation exempted from this section, provided the telemarketing business is engaging in telemarketing under and in accordance with a written contract or agreement whereby the telemarketing business expressly agrees and is obligated under its terms to engage in telemarketing only in conformance with all prevailing laws, rules and regulations of this State or of the United States pertaining to telemarketing. A telemarketing business shall not be entitled to this exemption if 25 percent or more of its gross revenue from telemarketing services in any 12-month period beginning on January 1 of each year is derived from sellers required to be registered and bonded under this section.

(g) This section shall not apply to:

(1) A seller or telemarketing business that solicits contracts for the maintenance or repair of merchandise previously purchased from the seller authorizing the solicitation.

(2) A seller or telemarketing business operating within the jurisdiction of the Public Service Commission.

(3) A seller who has been operating for at least 1 year a retail business establishment situated in this State under the same trade name as that used in telemarketing, and both of the following conditions are satisfied:

a. Merchandise is displayed and offered for sale at the business establishment; and

b. Greater than 50 percent of the seller's annual sales of merchandise in any calendar year is derived from the sale and delivery of merchandise at the seller's business location.

(4) A seller of books, videotapes, audio recordings or multimedia products under a contractual plan or multimedia club otherwise regulated by the Federal Trade Commission's regulation concerning "use of negative option plans by sellers in commerce" or which provider for the sale of books, audio recordings, videos, multimedia products or other goods, including continuity plans, subscription arrangements, standing order arrangements, supplements and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive such merchandise on a periodic basis.

(5) A seller of food products, where the actual or intended cost of the food product sold to a single address does not exceed $100.

(6) A person subject to and licensed by the Delaware Real Estate Commission acting within the scope of his, her or its active and valid license.

(7) A seller soliciting the sale of services provided by a cable television system operating under authority of a franchise or permit.

(8) A seller primarily soliciting the sale of a magazine or newspaper of general circulation, either by the publisher or the publisher's agent by written agreement.

(h) The following are deemed violations of this chapter and of § 2513 of this title:

(1) Failing to satisfy the registration or security requirements of this section;

(2) Submitting false or misleading information in a registration statement; and

(3) Failing to disclose any information required to be disclosed in a registration statement.

(i) Any person required by this chapter to file an original or renewed registration statement shall submit with each filing an administrative fee of $100 made payable to the "Consumer Protection Fund" to cover the costs of registration.

(j) Subject to §§ 281 through 284 of Title 11 and in addition to any other civil or criminal liabilities provided by law, any natural person, corporation, partner or high managerial agent of an unincorporated association required to be registered under this section who engages in or authorizes telemarketing with customers who are located in the State and who intentionally violates this section shall be guilty of a class G felony.

72 Del. Laws, c. 262, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2504A Record-keeping requirements.

(a) Any seller or telemarketing business shall preserve its individual records for a period of 24 months from the date the records are produced. A record, to the extent the seller or telemarketing business, or both, created it in the ordinary course of business, shall be kept in the form, manner, format or place as such record is maintained in the ordinary course of business. Records to be preserved shall include, but not be limited to:

(1) All substantially different advertising, brochures, telemarketing scripts and promotional materials;

(2) The name and last known address of each prize recipient and the description of the prize awarded for prizes represented to have a value of $25 or more;

(3) The name and last known address of each prize recipient and the description of the prize awarded for any prize in connection with a consumer call to a 900 number and any prize promotion when the consumer is told that the consumer will definitely win 1 of several prizes and any of the prizes is represented to have a value of $25 or more;

(4) The name and last known address of each customer, the merchandise purchased, the date such merchandise was ordered and shipped or provided, the amount of merchandise ordered and shipped or provided, and the amount paid by the customer;

(5) The name, any fictitious name used, the last known home address and telephone number, and the job title for each current and former employee directly involved in the telemarketing activities; and

(6) All written or recorded authorizations required to be provided or received under this chapter, including, but not limited to, any express verifiable authorization as defined in § 2507A of this title.

(b) The seller and any telemarketing business calling on behalf of the seller may, by written agreement, allocate responsibility between themselves for the record-keeping required by this chapter. When a seller and a telemarketing business have entered into such an agreement, the written terms of that agreement shall determine and govern each party's respective obligations under this chapter. If no agreement exists, or such written agreement is unclear as to which party must create and maintain a record, the seller shall be deemed the responsible party under this chapter.

(c) In the event of any dissolution or termination of the operations of any business employing telemarketers or the telemarketing business, the principal owners or directors of the entity shall maintain all records as required under this chapter. In the event of any sale, assignment or other change in ownership of the seller or telemarketing business, the buyer or successor shall maintain all records required under this chapter.

72 Del. Laws, c. 262, § 1.;

§ 2505A Exempt practices.

This chapter shall not apply to the following business practices by a seller, telemarketer or a telemarketing business except as otherwise provided in this section:

(1) Solicitations in which the sale of merchandise is not completed and payment or authorization for payment is not required until after a face-to-face sales presentation to the customer by the telemarketer, seller, or telemarketing business or its representatives.

(2) Communications by telephone or other forms of media initiated by a customer that are not the result of any solicitation by the telemarketer, seller or telemarketing business.

(3) Solicitations, telemarketing or the use of telephone equipment in connection with any sale of goods or services by a business supplier to a business or between businesses.

(4) Use of telephones or telemarketing by or on behalf of a charitable/fraternal organization in connection with charitable/fraternal solicitations as those terms are defined in § 2593 of this title; provided, however, that a corporation claiming exemption pursuant to § 2593(1)c. of this title must also satisfy the requirements of § 2503A(e) of this title.

(5) Use of telephones or telemarketing for fundraising and other noncommercial purposes by religious, charitable, political, educational, labor and social organizations or entities not otherwise regulated by §§ 2591 through 2597 of this title.

(6) Use of telephones or telemarketing by or on behalf of a licensed insurance broker, agent, customer representative or solicitor when making solicitations is within the scope of the person's license. For this purpose, a "licensed" person is one who or that is authorized by the Insurance Commissioner to conduct business within the State pursuant to Title 18.

(7) Use of telephones or telemarketing by or on behalf of a person lawfully registered with the Delaware Securities Commissioner pursuant to § 73-301 of this title and acting within the scope of the person's registration as a broker-dealer, investment advisor or agent.

(8) Use of telephones or telemarketing by or on behalf of a supervised financial institution or parent, subsidiary or affiliate thereof. For purposes of this exemption, "supervised financial institution" shall mean any bank, trust company, savings bank, credit card institution, building and loan association, building and industrial development corporation, licensed mortgage loan broker, licensed lender, licensed check seller or money transmitter, licensed cashier of checks, licensed motor vehicle sales finance company, licensed transporter of money and valuables, licensed preneed burial contractor, credit union, industrial loan company, or other institution engaged in a business similar to any of the foregoing; provided, however, that such institution is subject to supervision and regulation by the Delaware State Banking Commission or any official or agency of any state or of the United States. For purposes of this exemption, "subsidiary" and "affiliate" shall have the meanings specified in § 101 of Title 5.

(9) Soliciting sales through the distribution of a catalog which:

a. Contains a written description, picture or illustration and price of each item of merchandise offered for sale;

b. Includes the business address of the company;

c. Is distributed in more than 1 state;

d. Includes at least 10 pages of written material or illustration;

e. Is issued not less frequently than once a year;

f. Has an annual circulation of not less than 100,000 consumers; and

g. The company's use of telephones is solely for the receipt of calls initiated by customers in response to the catalog and during those calls the person representing the company takes orders for merchandise only without further solicitation. For this purpose, "further solicitation" does not include providing the customer with information about or attempting to sell any other item included in the same catalog that prompted the customer's call or in a substantially similar catalog.

(10) The sale of goods or services for which the terms and conditions of offering or sale are subject to regulations by the Public Service Commission or the Federal Communications Commission, such sales being governed by the provisions of applicable rate sheets, tariffs or rules of those Commissions.

78 Del. Laws, c. 175, § 98.;

§ 2506A Disclosure and contract requirements.

(a) A telemarketer shall provide all of the following information when contacting a consumer:

(1) At the beginning of the call and prior to any sales pitch, the telemarketer shall disclose to the customer:

a. That the purpose of the telephone call is to sell specific merchandise;

b. The telemarketer's name and the name of the seller on whose behalf the solicitation is being made; and

c. Accurate information concerning the nature and description of the merchandise being offered for sale.

(2) Before completion of the initial sales call and before payment is requested the telemarketer shall disclose to the customer:

a. The total amount of money to be paid by the customer for the merchandise that is the subject of the telemarketing sales call;

b. Any restrictions, limitations or conditions applicable to the purchase of the merchandise that is the subject of the telemarketing sales call;

c. Any material aspect of the performance, quality, efficacy, nature or basic characteristics of the merchandise that is the subject of the telemarketing sales call;

d. Any material aspect of the nature or terms of the refund, cancellation, exchange or repurchase policies;

e. Any material aspect of any investment being offered, including benefits, the price of the investment, the location of the investment, and the reasonable likelihood of success of the investment opportunity;

f. Any material element of a prize promotion, including:

1. An accurate description of the prize;

2. Its market value;

3. All material conditions to receive or redeem the prize;

4. The actual number of prizes to be awarded;

5. The odds of being able to receive the prize, and if the odds are not calculable in advance, the factors and methods used in calculating the odds;

6. The fact that no purchase or payment of any kind is required to win a prize or to participate in a prize promotion; and

7. Instructions on how to participate or an address or local or toll-free telephone number to which customers may write or call for information on how to participate in the prize promotion.

(b) The following requirements shall apply to each sale of merchandise by a telemarketer:

(1) The telemarketer's sales transaction shall only be considered final 7 business days after the customer has received a written notice as required by this subsection.

(2) The telemarketer shall furnish the customer, in the same language as that principally used in the sales presentation, said written notice, which shall contain in not less than 12-point boldface type, a statement in substantially the following form:

"You, the purchaser, may cancel this transaction without any penalty or obligation at any time prior to midnight of the seventh business day after receipt of this notice. If you cancel, any payments made by you under the sale will be returned within 10 business days following receipt by the seller of your written notice of cancellation and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any merchandise delivered to you under this contract of sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the merchandise available to the seller and the seller does not pick the merchandise up within 20 days of the date of your notice of cancellation, or agree to pay the expense for its return, you may retain or dispose of the merchandise without any further obligation. If you fail to make the merchandise available to the seller, or if you agree to return the merchandise to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a written notice of cancellation or send a telegram to (name of seller) at the following address (address of seller). The effective time of any cancellation is deemed to be the postmarked date upon which the notice was mailed to the seller, the date upon which the notice was delivered to any commercial document or parcel service for delivery to the seller or the date upon which any telegram was sent to the seller."

(3) The telemarketer or telemarketing business shall notify the customer of the seller's name, address and phone number and the name, address and phone number of the person to whom any notice of cancellation is to be given if different from the seller. The seller is additionally required to furnish the customer with the date of the telephone solicitation and a description of the telephone solicitation.

(c) Exempt from the requirements of subsection (b) of this section is any sale in which the consumer is given a full refund for the return of undamaged and unused goods, or the merchant guarantees full satisfaction or a cancellation of services notice, when the consumer has at least 7 days to review goods or services after receipt of the goods or services by the consumer, and the seller shall process the refund within 30 days after receipt of returned merchandise or cancellation of services by the consumer. The seller must disclose the review, return and refund policy to the buyer orally by telephone or in writing with advertising or promotional material or with delivery of goods or services. A seller must disclose a return address in writing where the consumer may return goods or cancel services. A seller who discloses in writing that a sale provides "satisfaction guaranteed" or "free inspection" or "no risk guarantee," or similar words or phrases, shall be deemed to meet the requirements of the review and refund policy."

(d) It is a violation of this chapter and of § 2513 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

(e) It is a violation of this chapter and of § 2532 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

72 Del. Laws, c. 262, § 1.;

§ 2507A Prohibited acts and practices.

(a) It is a prohibited telemarketing act or practice and a violation of this chapter and § 2513 of this title for any person to:

(1) Obtain or submit for payment a check, draft or other form of negotiable paper drawn on a person's checking, savings, share or similar account without that person's express verifiable authorization. For this purpose, "express verifiable authorization" means:

a. A written statement signed by the customer expressly authorizing the payment;

b. The customer's signature on the negotiable instrument;

c. An oral authorization by the customer that is tape-recorded and made available upon request to the customer's bank and that evidences both the customer's authorization of a payment for the specific merchandise sold and the customer's receipt of the following information:

1. The date of the draft;

2. The amount of the draft;

3. The payor's name;

4. The number of draft payments, if more than 1;

5. A telephone number for customer inquiry that is answered during normal business hours; and

6. The date of the customer's oral authorization; or

d. Written confirmation of the transaction sent to the customer prior to submission for payment of the customer's check, draft or other form of negotiable paper that includes all of the information required to be given under any oral tape-recorded authorization described in this section;

e. Any otherwise valid "express verifiable authorization" shall be deemed invalid if said authorization was induced by fraud, false pretenses, misrepresentation, false promises or failure to disclose material information;

(2) Advertise or represent that registration as a telemarketer equals an endorsement or approval by any government or governmental agency of any state;

(3) Wilfully call or contact any customer by telephone for any purpose connected with or related to the sale or advertising of merchandise for 10 years after having been directed, orally or in writing, by the customer or any person acting on behalf of the customer with said customer's authorization, to cease and desist from said calls or contacts. For purpose of this section, a call or contact is "wilful" if the person making or initiating the call or contact knows or should know of the customer's instruction to not call or contact;

(4) Assist, support or provide substantial assistance to any seller, telemarketer or telemarketing business when the person knew or should have known that the seller, telemarketer or telemarketing business was engaged in any act or practice in violation of this chapter;

(5) Request or receive payment in advance from a person to recover or otherwise aid in the return of money or any other item lost by the customer in a prior telemarketing transaction; or

(6) Use the services of any professional delivery, courier or other pickup service to obtain receipt or possession of a customer's payment, unless the merchandise is delivered with the opportunity to inspect it before any payment is collected.

(b) Nothing in this chapter shall prevent the Attorney General from seeking any other civil remedy or criminal sanction for any violation of this chapter as otherwise provided by law. Any person who violates § 1401 or § 1402 of Title 11 in connection with telemarketing shall, in addition, be guilty of a class F felony.

72 Del. Laws, c. 262, § 1.;

§ 2508A Customers' remedies.

(a) The sale of any merchandise by an unregistered, nonexempt seller or an unregistered, nonexempt telemarketing business shall be voidable.

(b) Any customer who suffers a loss or harm as a result of a violation or prohibited act or practice under this chapter, in addition to any other rights of action allowed by law, may recover actual and punitive damages, attorney's fees, court costs and any other remedies provided by law, including equitable relief.

72 Del. Laws, c. 262, § 1.;

§ 2509A Enforcement.

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;



§ 2503A. Registration of sellers, telemarketers and telemarketing businesses

(a) Unless exempted under this section or § 2505A of this title, no person shall transact any business with any customer who is located in the State through telemarketing as a seller or a telemarketing business without having first filed a registration statement with the Director of the Consumer Protection Unit of the Department of Justice (hereinafter "Director") in accordance with this section.

(b) Any person required by this section to file a registration statement (hereinafter "registrant") shall file the statement at least 30 days prior to transacting any business with any customer who is located in the State. An original registration statement shall be renewed by the registrant on or before July 1 of each successive calendar year following the date of the original filing or within 30 calendar days of the registrant's discovery of any material change in any information required to be disclosed by this section. For this purpose, a registrant discovers a material change in information when the registrant or any person employed by the registrant as a manager or director of the registrant knows or should know of the material change in information.

(c) The registration statement or any renewal thereof shall include, but not be limited to, the following information:

(1) The registrant's true name, current address, telephone number and principal place of business, including each fictitious or business name under which the registrant intends to engage in telemarketing;

(2) Each occupation or business that the registrant has engaged in for 2 years immediately preceding the date of registration;

(3) With respect to the registrant, any person employed by the registrant as a telemarketer, manager or director and, if the registrant is not a natural person, the registrant's owners; whether any person so designated has been convicted of or pled guilty to or is being prosecuted in any jurisdiction for racketeering, violation of state or federal securities laws, theft, fraud, forgery or any other offense involving falsehood or deception;

(4) With respect to the registrant, any person employed by the registrant as a telemarketer, manager or director, and if the registrant is not a natural person, the registrant's owners; whether any person so designated is or has been subject to any pending or final cease and desist order, assurance of discontinuance, injunction, restraining order or judgment under this chapter or Chapter 25 of this title or in any other civil or administrative action in any other jurisdiction involving telemarketing, consumer or securities fraud, deceptive trade practices, racketeering or any other civil enforcement statute involving fraud or deception;

(5) With respect to the registrant, or if the registrant is not a natural person, the registrant's owners or directors; whether at any time during the previous 7 years any person so designated has filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency;

(6) When disclosing matters under paragraph (c)(3), (4) or (5) of this section, the registrant shall include the following information:

a. The name and address of the court having jurisdiction in the matter;

b. The name and address of any governmental agency, prosecutor's office, probation office or law-enforcement agency involved in the matter;

c. The case, docket or identification numbers as used by the court having jurisdiction over the matter; and

d. Where relevant, whether and to what extent the registrant is on probation or owes any restitution, fines, penalties or assessments to any person or governmental authority;

(7) If the registrant is a seller, the legal name, address, phone number, business name and state of incorporation (including name, address and phone number of any registered agent) of any telemarketing business hired by the registrant for telemarketing to customers located in the State; if the registrant is a telemarketing business, the legal name, address, phone number, business name and state of incorporation (including name, address and phone number of any registered agent) of the seller that has hired the telemarketing business to engage in telemarketing to customers located in the State;

(8) Where pertinent, the names, including any fictitious names, current home addresses, dates of birth and Social Security numbers of the following persons employed by the registrant:

a. The owners and directors of any telemarketing business;

b. All telemarketers employed by the registrant; and

c. All persons participating in or responsible for the management of the telemarketing business or telemarketing activities;

(9) The name and address of every financial institution where proceeds of telemarketing sales are to be deposited;

(10) Representative copies of any scripts, outlines or presentation materials to be used by the telemarketer when soliciting and representative copies of all written materials to be provided by the seller to a customer in connection with any solicitation; and

(11) A sworn and notarized statement that the information contained in the registration statement is the product of a diligent and reasonable investigation and is true and accurate to the best of the registrant's information and belief.

(d) Security requirements: — Every registrant shall file with the Director a corporate surety bond in the principal sum of $50,000 in a form satisfactory to the Director with surety provided by a corporation authorized to do business in this State. The bond shall run to the Director and shall be conditioned upon the registrant's compliance with the provisions of this chapter. The bond shall pay to customers all moneys that become due and owing for violations of this chapter. The aggregate liability of the surety on the bond shall in no event exceed the amount of such bond. In lieu of requiring the filing of a surety bond, the Director may, at the Director's discretion, accept from a registrant a letter of credit in the amount of $50,000 running in favor of the Director for payments to customers of all moneys that become due and owing for violations of this chapter, with draws available by sight drafts thereunder in amounts determined by the Director, up to the aggregate amount of $50,000, if the registrant shall fail to comply with this chapter. Any such letter of credit shall be issued by a financial institution and shall be in a form satisfactory to the Director.

(1) The surety bond or letter of credit shall remain in effect for 3 years from the period the person ceases to operate in this State. A registrant who or which has ceased operating in this State may apply to the Director in writing for a waiver of this residual security requirement. In deciding whether to grant a waiver, the Director shall consider the length of time said registrant has operated in this State, the record of said registrant's compliance with this chapter, and the nature and frequency of complaints concerning the registrant's operations within or outside of this State.

(2) The registration statement of any person shall be deemed to be lapsed if, at any time, the surety bond or letter of credit expires or becomes ineffective for any reason.

(3) A customer's claim against a bond or letter of credit shall be deemed payable as "due and owing" upon entry of a final judgment of civil liability in favor of the customer or the issuance of a criminal sentencing order awarding restitution to the customer pursuant to Chapter 41 of Title 11. A customer may make claims against such bond or letter of credit for the amounts awarded as compensatory damages in any civil action under this chapter or as restitution pursuant to § 4106 of Title 11.

(e) This section shall not apply to any corporation having shares of stock that are traded on any public exchange or subsidiary of any corporation when not less than 60 percent of the voting power of its shares is owned by the qualifying corporation or corporations or to any not-for-profit corporation within the exemption of § 501(c)(3) or (6) of the United States Internal Revenue Code [26 U.S.C. § 501(c)(3) or (6)], provided that 1 of the following 2 conditions is and remains satisfied:

(1) The corporation is organized and existing under the laws of the State; or

(2) The corporation is a foreign corporation authorized to do business in this State and has complied with all of the requirements of §§ 371, 372, and 374 of Title 8, irrespective of any available exceptions under § 373 of Title 8.

(f) This section shall not apply to any telemarketing business engaging in telemarketing for or on behalf of a corporation exempted from this section, provided the telemarketing business is engaging in telemarketing under and in accordance with a written contract or agreement whereby the telemarketing business expressly agrees and is obligated under its terms to engage in telemarketing only in conformance with all prevailing laws, rules and regulations of this State or of the United States pertaining to telemarketing. A telemarketing business shall not be entitled to this exemption if 25 percent or more of its gross revenue from telemarketing services in any 12-month period beginning on January 1 of each year is derived from sellers required to be registered and bonded under this section.

(g) This section shall not apply to:

(1) A seller or telemarketing business that solicits contracts for the maintenance or repair of merchandise previously purchased from the seller authorizing the solicitation.

(2) A seller or telemarketing business operating within the jurisdiction of the Public Service Commission.

(3) A seller who has been operating for at least 1 year a retail business establishment situated in this State under the same trade name as that used in telemarketing, and both of the following conditions are satisfied:

a. Merchandise is displayed and offered for sale at the business establishment; and

b. Greater than 50 percent of the seller's annual sales of merchandise in any calendar year is derived from the sale and delivery of merchandise at the seller's business location.

(4) A seller of books, videotapes, audio recordings or multimedia products under a contractual plan or multimedia club otherwise regulated by the Federal Trade Commission's regulation concerning "use of negative option plans by sellers in commerce" or which provider for the sale of books, audio recordings, videos, multimedia products or other goods, including continuity plans, subscription arrangements, standing order arrangements, supplements and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive such merchandise on a periodic basis.

(5) A seller of food products, where the actual or intended cost of the food product sold to a single address does not exceed $100.

(6) A person subject to and licensed by the Delaware Real Estate Commission acting within the scope of his, her or its active and valid license.

(7) A seller soliciting the sale of services provided by a cable television system operating under authority of a franchise or permit.

(8) A seller primarily soliciting the sale of a magazine or newspaper of general circulation, either by the publisher or the publisher's agent by written agreement.

(h) The following are deemed violations of this chapter and of § 2513 of this title:

(1) Failing to satisfy the registration or security requirements of this section;

(2) Submitting false or misleading information in a registration statement; and

(3) Failing to disclose any information required to be disclosed in a registration statement.

(i) Any person required by this chapter to file an original or renewed registration statement shall submit with each filing an administrative fee of $100 made payable to the "Consumer Protection Fund" to cover the costs of registration.

(j) Subject to §§ 281 through 284 of Title 11 and in addition to any other civil or criminal liabilities provided by law, any natural person, corporation, partner or high managerial agent of an unincorporated association required to be registered under this section who engages in or authorizes telemarketing with customers who are located in the State and who intentionally violates this section shall be guilty of a class G felony.

72 Del. Laws, c. 262, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2504A Record-keeping requirements.

(a) Any seller or telemarketing business shall preserve its individual records for a period of 24 months from the date the records are produced. A record, to the extent the seller or telemarketing business, or both, created it in the ordinary course of business, shall be kept in the form, manner, format or place as such record is maintained in the ordinary course of business. Records to be preserved shall include, but not be limited to:

(1) All substantially different advertising, brochures, telemarketing scripts and promotional materials;

(2) The name and last known address of each prize recipient and the description of the prize awarded for prizes represented to have a value of $25 or more;

(3) The name and last known address of each prize recipient and the description of the prize awarded for any prize in connection with a consumer call to a 900 number and any prize promotion when the consumer is told that the consumer will definitely win 1 of several prizes and any of the prizes is represented to have a value of $25 or more;

(4) The name and last known address of each customer, the merchandise purchased, the date such merchandise was ordered and shipped or provided, the amount of merchandise ordered and shipped or provided, and the amount paid by the customer;

(5) The name, any fictitious name used, the last known home address and telephone number, and the job title for each current and former employee directly involved in the telemarketing activities; and

(6) All written or recorded authorizations required to be provided or received under this chapter, including, but not limited to, any express verifiable authorization as defined in § 2507A of this title.

(b) The seller and any telemarketing business calling on behalf of the seller may, by written agreement, allocate responsibility between themselves for the record-keeping required by this chapter. When a seller and a telemarketing business have entered into such an agreement, the written terms of that agreement shall determine and govern each party's respective obligations under this chapter. If no agreement exists, or such written agreement is unclear as to which party must create and maintain a record, the seller shall be deemed the responsible party under this chapter.

(c) In the event of any dissolution or termination of the operations of any business employing telemarketers or the telemarketing business, the principal owners or directors of the entity shall maintain all records as required under this chapter. In the event of any sale, assignment or other change in ownership of the seller or telemarketing business, the buyer or successor shall maintain all records required under this chapter.

72 Del. Laws, c. 262, § 1.;

§ 2505A Exempt practices.

This chapter shall not apply to the following business practices by a seller, telemarketer or a telemarketing business except as otherwise provided in this section:

(1) Solicitations in which the sale of merchandise is not completed and payment or authorization for payment is not required until after a face-to-face sales presentation to the customer by the telemarketer, seller, or telemarketing business or its representatives.

(2) Communications by telephone or other forms of media initiated by a customer that are not the result of any solicitation by the telemarketer, seller or telemarketing business.

(3) Solicitations, telemarketing or the use of telephone equipment in connection with any sale of goods or services by a business supplier to a business or between businesses.

(4) Use of telephones or telemarketing by or on behalf of a charitable/fraternal organization in connection with charitable/fraternal solicitations as those terms are defined in § 2593 of this title; provided, however, that a corporation claiming exemption pursuant to § 2593(1)c. of this title must also satisfy the requirements of § 2503A(e) of this title.

(5) Use of telephones or telemarketing for fundraising and other noncommercial purposes by religious, charitable, political, educational, labor and social organizations or entities not otherwise regulated by §§ 2591 through 2597 of this title.

(6) Use of telephones or telemarketing by or on behalf of a licensed insurance broker, agent, customer representative or solicitor when making solicitations is within the scope of the person's license. For this purpose, a "licensed" person is one who or that is authorized by the Insurance Commissioner to conduct business within the State pursuant to Title 18.

(7) Use of telephones or telemarketing by or on behalf of a person lawfully registered with the Delaware Securities Commissioner pursuant to § 73-301 of this title and acting within the scope of the person's registration as a broker-dealer, investment advisor or agent.

(8) Use of telephones or telemarketing by or on behalf of a supervised financial institution or parent, subsidiary or affiliate thereof. For purposes of this exemption, "supervised financial institution" shall mean any bank, trust company, savings bank, credit card institution, building and loan association, building and industrial development corporation, licensed mortgage loan broker, licensed lender, licensed check seller or money transmitter, licensed cashier of checks, licensed motor vehicle sales finance company, licensed transporter of money and valuables, licensed preneed burial contractor, credit union, industrial loan company, or other institution engaged in a business similar to any of the foregoing; provided, however, that such institution is subject to supervision and regulation by the Delaware State Banking Commission or any official or agency of any state or of the United States. For purposes of this exemption, "subsidiary" and "affiliate" shall have the meanings specified in § 101 of Title 5.

(9) Soliciting sales through the distribution of a catalog which:

a. Contains a written description, picture or illustration and price of each item of merchandise offered for sale;

b. Includes the business address of the company;

c. Is distributed in more than 1 state;

d. Includes at least 10 pages of written material or illustration;

e. Is issued not less frequently than once a year;

f. Has an annual circulation of not less than 100,000 consumers; and

g. The company's use of telephones is solely for the receipt of calls initiated by customers in response to the catalog and during those calls the person representing the company takes orders for merchandise only without further solicitation. For this purpose, "further solicitation" does not include providing the customer with information about or attempting to sell any other item included in the same catalog that prompted the customer's call or in a substantially similar catalog.

(10) The sale of goods or services for which the terms and conditions of offering or sale are subject to regulations by the Public Service Commission or the Federal Communications Commission, such sales being governed by the provisions of applicable rate sheets, tariffs or rules of those Commissions.

78 Del. Laws, c. 175, § 98.;

§ 2506A Disclosure and contract requirements.

(a) A telemarketer shall provide all of the following information when contacting a consumer:

(1) At the beginning of the call and prior to any sales pitch, the telemarketer shall disclose to the customer:

a. That the purpose of the telephone call is to sell specific merchandise;

b. The telemarketer's name and the name of the seller on whose behalf the solicitation is being made; and

c. Accurate information concerning the nature and description of the merchandise being offered for sale.

(2) Before completion of the initial sales call and before payment is requested the telemarketer shall disclose to the customer:

a. The total amount of money to be paid by the customer for the merchandise that is the subject of the telemarketing sales call;

b. Any restrictions, limitations or conditions applicable to the purchase of the merchandise that is the subject of the telemarketing sales call;

c. Any material aspect of the performance, quality, efficacy, nature or basic characteristics of the merchandise that is the subject of the telemarketing sales call;

d. Any material aspect of the nature or terms of the refund, cancellation, exchange or repurchase policies;

e. Any material aspect of any investment being offered, including benefits, the price of the investment, the location of the investment, and the reasonable likelihood of success of the investment opportunity;

f. Any material element of a prize promotion, including:

1. An accurate description of the prize;

2. Its market value;

3. All material conditions to receive or redeem the prize;

4. The actual number of prizes to be awarded;

5. The odds of being able to receive the prize, and if the odds are not calculable in advance, the factors and methods used in calculating the odds;

6. The fact that no purchase or payment of any kind is required to win a prize or to participate in a prize promotion; and

7. Instructions on how to participate or an address or local or toll-free telephone number to which customers may write or call for information on how to participate in the prize promotion.

(b) The following requirements shall apply to each sale of merchandise by a telemarketer:

(1) The telemarketer's sales transaction shall only be considered final 7 business days after the customer has received a written notice as required by this subsection.

(2) The telemarketer shall furnish the customer, in the same language as that principally used in the sales presentation, said written notice, which shall contain in not less than 12-point boldface type, a statement in substantially the following form:

"You, the purchaser, may cancel this transaction without any penalty or obligation at any time prior to midnight of the seventh business day after receipt of this notice. If you cancel, any payments made by you under the sale will be returned within 10 business days following receipt by the seller of your written notice of cancellation and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any merchandise delivered to you under this contract of sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the merchandise available to the seller and the seller does not pick the merchandise up within 20 days of the date of your notice of cancellation, or agree to pay the expense for its return, you may retain or dispose of the merchandise without any further obligation. If you fail to make the merchandise available to the seller, or if you agree to return the merchandise to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a written notice of cancellation or send a telegram to (name of seller) at the following address (address of seller). The effective time of any cancellation is deemed to be the postmarked date upon which the notice was mailed to the seller, the date upon which the notice was delivered to any commercial document or parcel service for delivery to the seller or the date upon which any telegram was sent to the seller."

(3) The telemarketer or telemarketing business shall notify the customer of the seller's name, address and phone number and the name, address and phone number of the person to whom any notice of cancellation is to be given if different from the seller. The seller is additionally required to furnish the customer with the date of the telephone solicitation and a description of the telephone solicitation.

(c) Exempt from the requirements of subsection (b) of this section is any sale in which the consumer is given a full refund for the return of undamaged and unused goods, or the merchant guarantees full satisfaction or a cancellation of services notice, when the consumer has at least 7 days to review goods or services after receipt of the goods or services by the consumer, and the seller shall process the refund within 30 days after receipt of returned merchandise or cancellation of services by the consumer. The seller must disclose the review, return and refund policy to the buyer orally by telephone or in writing with advertising or promotional material or with delivery of goods or services. A seller must disclose a return address in writing where the consumer may return goods or cancel services. A seller who discloses in writing that a sale provides "satisfaction guaranteed" or "free inspection" or "no risk guarantee," or similar words or phrases, shall be deemed to meet the requirements of the review and refund policy."

(d) It is a violation of this chapter and of § 2513 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

(e) It is a violation of this chapter and of § 2532 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

72 Del. Laws, c. 262, § 1.;

§ 2507A Prohibited acts and practices.

(a) It is a prohibited telemarketing act or practice and a violation of this chapter and § 2513 of this title for any person to:

(1) Obtain or submit for payment a check, draft or other form of negotiable paper drawn on a person's checking, savings, share or similar account without that person's express verifiable authorization. For this purpose, "express verifiable authorization" means:

a. A written statement signed by the customer expressly authorizing the payment;

b. The customer's signature on the negotiable instrument;

c. An oral authorization by the customer that is tape-recorded and made available upon request to the customer's bank and that evidences both the customer's authorization of a payment for the specific merchandise sold and the customer's receipt of the following information:

1. The date of the draft;

2. The amount of the draft;

3. The payor's name;

4. The number of draft payments, if more than 1;

5. A telephone number for customer inquiry that is answered during normal business hours; and

6. The date of the customer's oral authorization; or

d. Written confirmation of the transaction sent to the customer prior to submission for payment of the customer's check, draft or other form of negotiable paper that includes all of the information required to be given under any oral tape-recorded authorization described in this section;

e. Any otherwise valid "express verifiable authorization" shall be deemed invalid if said authorization was induced by fraud, false pretenses, misrepresentation, false promises or failure to disclose material information;

(2) Advertise or represent that registration as a telemarketer equals an endorsement or approval by any government or governmental agency of any state;

(3) Wilfully call or contact any customer by telephone for any purpose connected with or related to the sale or advertising of merchandise for 10 years after having been directed, orally or in writing, by the customer or any person acting on behalf of the customer with said customer's authorization, to cease and desist from said calls or contacts. For purpose of this section, a call or contact is "wilful" if the person making or initiating the call or contact knows or should know of the customer's instruction to not call or contact;

(4) Assist, support or provide substantial assistance to any seller, telemarketer or telemarketing business when the person knew or should have known that the seller, telemarketer or telemarketing business was engaged in any act or practice in violation of this chapter;

(5) Request or receive payment in advance from a person to recover or otherwise aid in the return of money or any other item lost by the customer in a prior telemarketing transaction; or

(6) Use the services of any professional delivery, courier or other pickup service to obtain receipt or possession of a customer's payment, unless the merchandise is delivered with the opportunity to inspect it before any payment is collected.

(b) Nothing in this chapter shall prevent the Attorney General from seeking any other civil remedy or criminal sanction for any violation of this chapter as otherwise provided by law. Any person who violates § 1401 or § 1402 of Title 11 in connection with telemarketing shall, in addition, be guilty of a class F felony.

72 Del. Laws, c. 262, § 1.;

§ 2508A Customers' remedies.

(a) The sale of any merchandise by an unregistered, nonexempt seller or an unregistered, nonexempt telemarketing business shall be voidable.

(b) Any customer who suffers a loss or harm as a result of a violation or prohibited act or practice under this chapter, in addition to any other rights of action allowed by law, may recover actual and punitive damages, attorney's fees, court costs and any other remedies provided by law, including equitable relief.

72 Del. Laws, c. 262, § 1.;

§ 2509A Enforcement.

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;



§ 2504A. Record-keeping requirements

(a) Any seller or telemarketing business shall preserve its individual records for a period of 24 months from the date the records are produced. A record, to the extent the seller or telemarketing business, or both, created it in the ordinary course of business, shall be kept in the form, manner, format or place as such record is maintained in the ordinary course of business. Records to be preserved shall include, but not be limited to:

(1) All substantially different advertising, brochures, telemarketing scripts and promotional materials;

(2) The name and last known address of each prize recipient and the description of the prize awarded for prizes represented to have a value of $25 or more;

(3) The name and last known address of each prize recipient and the description of the prize awarded for any prize in connection with a consumer call to a 900 number and any prize promotion when the consumer is told that the consumer will definitely win 1 of several prizes and any of the prizes is represented to have a value of $25 or more;

(4) The name and last known address of each customer, the merchandise purchased, the date such merchandise was ordered and shipped or provided, the amount of merchandise ordered and shipped or provided, and the amount paid by the customer;

(5) The name, any fictitious name used, the last known home address and telephone number, and the job title for each current and former employee directly involved in the telemarketing activities; and

(6) All written or recorded authorizations required to be provided or received under this chapter, including, but not limited to, any express verifiable authorization as defined in § 2507A of this title.

(b) The seller and any telemarketing business calling on behalf of the seller may, by written agreement, allocate responsibility between themselves for the record-keeping required by this chapter. When a seller and a telemarketing business have entered into such an agreement, the written terms of that agreement shall determine and govern each party's respective obligations under this chapter. If no agreement exists, or such written agreement is unclear as to which party must create and maintain a record, the seller shall be deemed the responsible party under this chapter.

(c) In the event of any dissolution or termination of the operations of any business employing telemarketers or the telemarketing business, the principal owners or directors of the entity shall maintain all records as required under this chapter. In the event of any sale, assignment or other change in ownership of the seller or telemarketing business, the buyer or successor shall maintain all records required under this chapter.

72 Del. Laws, c. 262, § 1.;

§ 2505A Exempt practices.

This chapter shall not apply to the following business practices by a seller, telemarketer or a telemarketing business except as otherwise provided in this section:

(1) Solicitations in which the sale of merchandise is not completed and payment or authorization for payment is not required until after a face-to-face sales presentation to the customer by the telemarketer, seller, or telemarketing business or its representatives.

(2) Communications by telephone or other forms of media initiated by a customer that are not the result of any solicitation by the telemarketer, seller or telemarketing business.

(3) Solicitations, telemarketing or the use of telephone equipment in connection with any sale of goods or services by a business supplier to a business or between businesses.

(4) Use of telephones or telemarketing by or on behalf of a charitable/fraternal organization in connection with charitable/fraternal solicitations as those terms are defined in § 2593 of this title; provided, however, that a corporation claiming exemption pursuant to § 2593(1)c. of this title must also satisfy the requirements of § 2503A(e) of this title.

(5) Use of telephones or telemarketing for fundraising and other noncommercial purposes by religious, charitable, political, educational, labor and social organizations or entities not otherwise regulated by §§ 2591 through 2597 of this title.

(6) Use of telephones or telemarketing by or on behalf of a licensed insurance broker, agent, customer representative or solicitor when making solicitations is within the scope of the person's license. For this purpose, a "licensed" person is one who or that is authorized by the Insurance Commissioner to conduct business within the State pursuant to Title 18.

(7) Use of telephones or telemarketing by or on behalf of a person lawfully registered with the Delaware Securities Commissioner pursuant to § 73-301 of this title and acting within the scope of the person's registration as a broker-dealer, investment advisor or agent.

(8) Use of telephones or telemarketing by or on behalf of a supervised financial institution or parent, subsidiary or affiliate thereof. For purposes of this exemption, "supervised financial institution" shall mean any bank, trust company, savings bank, credit card institution, building and loan association, building and industrial development corporation, licensed mortgage loan broker, licensed lender, licensed check seller or money transmitter, licensed cashier of checks, licensed motor vehicle sales finance company, licensed transporter of money and valuables, licensed preneed burial contractor, credit union, industrial loan company, or other institution engaged in a business similar to any of the foregoing; provided, however, that such institution is subject to supervision and regulation by the Delaware State Banking Commission or any official or agency of any state or of the United States. For purposes of this exemption, "subsidiary" and "affiliate" shall have the meanings specified in § 101 of Title 5.

(9) Soliciting sales through the distribution of a catalog which:

a. Contains a written description, picture or illustration and price of each item of merchandise offered for sale;

b. Includes the business address of the company;

c. Is distributed in more than 1 state;

d. Includes at least 10 pages of written material or illustration;

e. Is issued not less frequently than once a year;

f. Has an annual circulation of not less than 100,000 consumers; and

g. The company's use of telephones is solely for the receipt of calls initiated by customers in response to the catalog and during those calls the person representing the company takes orders for merchandise only without further solicitation. For this purpose, "further solicitation" does not include providing the customer with information about or attempting to sell any other item included in the same catalog that prompted the customer's call or in a substantially similar catalog.

(10) The sale of goods or services for which the terms and conditions of offering or sale are subject to regulations by the Public Service Commission or the Federal Communications Commission, such sales being governed by the provisions of applicable rate sheets, tariffs or rules of those Commissions.

78 Del. Laws, c. 175, § 98.;

§ 2506A Disclosure and contract requirements.

(a) A telemarketer shall provide all of the following information when contacting a consumer:

(1) At the beginning of the call and prior to any sales pitch, the telemarketer shall disclose to the customer:

a. That the purpose of the telephone call is to sell specific merchandise;

b. The telemarketer's name and the name of the seller on whose behalf the solicitation is being made; and

c. Accurate information concerning the nature and description of the merchandise being offered for sale.

(2) Before completion of the initial sales call and before payment is requested the telemarketer shall disclose to the customer:

a. The total amount of money to be paid by the customer for the merchandise that is the subject of the telemarketing sales call;

b. Any restrictions, limitations or conditions applicable to the purchase of the merchandise that is the subject of the telemarketing sales call;

c. Any material aspect of the performance, quality, efficacy, nature or basic characteristics of the merchandise that is the subject of the telemarketing sales call;

d. Any material aspect of the nature or terms of the refund, cancellation, exchange or repurchase policies;

e. Any material aspect of any investment being offered, including benefits, the price of the investment, the location of the investment, and the reasonable likelihood of success of the investment opportunity;

f. Any material element of a prize promotion, including:

1. An accurate description of the prize;

2. Its market value;

3. All material conditions to receive or redeem the prize;

4. The actual number of prizes to be awarded;

5. The odds of being able to receive the prize, and if the odds are not calculable in advance, the factors and methods used in calculating the odds;

6. The fact that no purchase or payment of any kind is required to win a prize or to participate in a prize promotion; and

7. Instructions on how to participate or an address or local or toll-free telephone number to which customers may write or call for information on how to participate in the prize promotion.

(b) The following requirements shall apply to each sale of merchandise by a telemarketer:

(1) The telemarketer's sales transaction shall only be considered final 7 business days after the customer has received a written notice as required by this subsection.

(2) The telemarketer shall furnish the customer, in the same language as that principally used in the sales presentation, said written notice, which shall contain in not less than 12-point boldface type, a statement in substantially the following form:

"You, the purchaser, may cancel this transaction without any penalty or obligation at any time prior to midnight of the seventh business day after receipt of this notice. If you cancel, any payments made by you under the sale will be returned within 10 business days following receipt by the seller of your written notice of cancellation and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any merchandise delivered to you under this contract of sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the merchandise available to the seller and the seller does not pick the merchandise up within 20 days of the date of your notice of cancellation, or agree to pay the expense for its return, you may retain or dispose of the merchandise without any further obligation. If you fail to make the merchandise available to the seller, or if you agree to return the merchandise to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a written notice of cancellation or send a telegram to (name of seller) at the following address (address of seller). The effective time of any cancellation is deemed to be the postmarked date upon which the notice was mailed to the seller, the date upon which the notice was delivered to any commercial document or parcel service for delivery to the seller or the date upon which any telegram was sent to the seller."

(3) The telemarketer or telemarketing business shall notify the customer of the seller's name, address and phone number and the name, address and phone number of the person to whom any notice of cancellation is to be given if different from the seller. The seller is additionally required to furnish the customer with the date of the telephone solicitation and a description of the telephone solicitation.

(c) Exempt from the requirements of subsection (b) of this section is any sale in which the consumer is given a full refund for the return of undamaged and unused goods, or the merchant guarantees full satisfaction or a cancellation of services notice, when the consumer has at least 7 days to review goods or services after receipt of the goods or services by the consumer, and the seller shall process the refund within 30 days after receipt of returned merchandise or cancellation of services by the consumer. The seller must disclose the review, return and refund policy to the buyer orally by telephone or in writing with advertising or promotional material or with delivery of goods or services. A seller must disclose a return address in writing where the consumer may return goods or cancel services. A seller who discloses in writing that a sale provides "satisfaction guaranteed" or "free inspection" or "no risk guarantee," or similar words or phrases, shall be deemed to meet the requirements of the review and refund policy."

(d) It is a violation of this chapter and of § 2513 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

(e) It is a violation of this chapter and of § 2532 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

72 Del. Laws, c. 262, § 1.;

§ 2507A Prohibited acts and practices.

(a) It is a prohibited telemarketing act or practice and a violation of this chapter and § 2513 of this title for any person to:

(1) Obtain or submit for payment a check, draft or other form of negotiable paper drawn on a person's checking, savings, share or similar account without that person's express verifiable authorization. For this purpose, "express verifiable authorization" means:

a. A written statement signed by the customer expressly authorizing the payment;

b. The customer's signature on the negotiable instrument;

c. An oral authorization by the customer that is tape-recorded and made available upon request to the customer's bank and that evidences both the customer's authorization of a payment for the specific merchandise sold and the customer's receipt of the following information:

1. The date of the draft;

2. The amount of the draft;

3. The payor's name;

4. The number of draft payments, if more than 1;

5. A telephone number for customer inquiry that is answered during normal business hours; and

6. The date of the customer's oral authorization; or

d. Written confirmation of the transaction sent to the customer prior to submission for payment of the customer's check, draft or other form of negotiable paper that includes all of the information required to be given under any oral tape-recorded authorization described in this section;

e. Any otherwise valid "express verifiable authorization" shall be deemed invalid if said authorization was induced by fraud, false pretenses, misrepresentation, false promises or failure to disclose material information;

(2) Advertise or represent that registration as a telemarketer equals an endorsement or approval by any government or governmental agency of any state;

(3) Wilfully call or contact any customer by telephone for any purpose connected with or related to the sale or advertising of merchandise for 10 years after having been directed, orally or in writing, by the customer or any person acting on behalf of the customer with said customer's authorization, to cease and desist from said calls or contacts. For purpose of this section, a call or contact is "wilful" if the person making or initiating the call or contact knows or should know of the customer's instruction to not call or contact;

(4) Assist, support or provide substantial assistance to any seller, telemarketer or telemarketing business when the person knew or should have known that the seller, telemarketer or telemarketing business was engaged in any act or practice in violation of this chapter;

(5) Request or receive payment in advance from a person to recover or otherwise aid in the return of money or any other item lost by the customer in a prior telemarketing transaction; or

(6) Use the services of any professional delivery, courier or other pickup service to obtain receipt or possession of a customer's payment, unless the merchandise is delivered with the opportunity to inspect it before any payment is collected.

(b) Nothing in this chapter shall prevent the Attorney General from seeking any other civil remedy or criminal sanction for any violation of this chapter as otherwise provided by law. Any person who violates § 1401 or § 1402 of Title 11 in connection with telemarketing shall, in addition, be guilty of a class F felony.

72 Del. Laws, c. 262, § 1.;

§ 2508A Customers' remedies.

(a) The sale of any merchandise by an unregistered, nonexempt seller or an unregistered, nonexempt telemarketing business shall be voidable.

(b) Any customer who suffers a loss or harm as a result of a violation or prohibited act or practice under this chapter, in addition to any other rights of action allowed by law, may recover actual and punitive damages, attorney's fees, court costs and any other remedies provided by law, including equitable relief.

72 Del. Laws, c. 262, § 1.;

§ 2509A Enforcement.

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;



§ 2505A. Exempt practices

This chapter shall not apply to the following business practices by a seller, telemarketer or a telemarketing business except as otherwise provided in this section:

(1) Solicitations in which the sale of merchandise is not completed and payment or authorization for payment is not required until after a face-to-face sales presentation to the customer by the telemarketer, seller, or telemarketing business or its representatives.

(2) Communications by telephone or other forms of media initiated by a customer that are not the result of any solicitation by the telemarketer, seller or telemarketing business.

(3) Solicitations, telemarketing or the use of telephone equipment in connection with any sale of goods or services by a business supplier to a business or between businesses.

(4) Use of telephones or telemarketing by or on behalf of a charitable/fraternal organization in connection with charitable/fraternal solicitations as those terms are defined in § 2593 of this title; provided, however, that a corporation claiming exemption pursuant to § 2593(1)c. of this title must also satisfy the requirements of § 2503A(e) of this title.

(5) Use of telephones or telemarketing for fundraising and other noncommercial purposes by religious, charitable, political, educational, labor and social organizations or entities not otherwise regulated by §§ 2591 through 2597 of this title.

(6) Use of telephones or telemarketing by or on behalf of a licensed insurance broker, agent, customer representative or solicitor when making solicitations is within the scope of the person's license. For this purpose, a "licensed" person is one who or that is authorized by the Insurance Commissioner to conduct business within the State pursuant to Title 18.

(7) Use of telephones or telemarketing by or on behalf of a person lawfully registered with the Delaware Securities Commissioner pursuant to § 73-301 of this title and acting within the scope of the person's registration as a broker-dealer, investment advisor or agent.

(8) Use of telephones or telemarketing by or on behalf of a supervised financial institution or parent, subsidiary or affiliate thereof. For purposes of this exemption, "supervised financial institution" shall mean any bank, trust company, savings bank, credit card institution, building and loan association, building and industrial development corporation, licensed mortgage loan broker, licensed lender, licensed check seller or money transmitter, licensed cashier of checks, licensed motor vehicle sales finance company, licensed transporter of money and valuables, licensed preneed burial contractor, credit union, industrial loan company, or other institution engaged in a business similar to any of the foregoing; provided, however, that such institution is subject to supervision and regulation by the Delaware State Banking Commission or any official or agency of any state or of the United States. For purposes of this exemption, "subsidiary" and "affiliate" shall have the meanings specified in § 101 of Title 5.

(9) Soliciting sales through the distribution of a catalog which:

a. Contains a written description, picture or illustration and price of each item of merchandise offered for sale;

b. Includes the business address of the company;

c. Is distributed in more than 1 state;

d. Includes at least 10 pages of written material or illustration;

e. Is issued not less frequently than once a year;

f. Has an annual circulation of not less than 100,000 consumers; and

g. The company's use of telephones is solely for the receipt of calls initiated by customers in response to the catalog and during those calls the person representing the company takes orders for merchandise only without further solicitation. For this purpose, "further solicitation" does not include providing the customer with information about or attempting to sell any other item included in the same catalog that prompted the customer's call or in a substantially similar catalog.

(10) The sale of goods or services for which the terms and conditions of offering or sale are subject to regulations by the Public Service Commission or the Federal Communications Commission, such sales being governed by the provisions of applicable rate sheets, tariffs or rules of those Commissions.

78 Del. Laws, c. 175, § 98.;

§ 2506A Disclosure and contract requirements.

(a) A telemarketer shall provide all of the following information when contacting a consumer:

(1) At the beginning of the call and prior to any sales pitch, the telemarketer shall disclose to the customer:

a. That the purpose of the telephone call is to sell specific merchandise;

b. The telemarketer's name and the name of the seller on whose behalf the solicitation is being made; and

c. Accurate information concerning the nature and description of the merchandise being offered for sale.

(2) Before completion of the initial sales call and before payment is requested the telemarketer shall disclose to the customer:

a. The total amount of money to be paid by the customer for the merchandise that is the subject of the telemarketing sales call;

b. Any restrictions, limitations or conditions applicable to the purchase of the merchandise that is the subject of the telemarketing sales call;

c. Any material aspect of the performance, quality, efficacy, nature or basic characteristics of the merchandise that is the subject of the telemarketing sales call;

d. Any material aspect of the nature or terms of the refund, cancellation, exchange or repurchase policies;

e. Any material aspect of any investment being offered, including benefits, the price of the investment, the location of the investment, and the reasonable likelihood of success of the investment opportunity;

f. Any material element of a prize promotion, including:

1. An accurate description of the prize;

2. Its market value;

3. All material conditions to receive or redeem the prize;

4. The actual number of prizes to be awarded;

5. The odds of being able to receive the prize, and if the odds are not calculable in advance, the factors and methods used in calculating the odds;

6. The fact that no purchase or payment of any kind is required to win a prize or to participate in a prize promotion; and

7. Instructions on how to participate or an address or local or toll-free telephone number to which customers may write or call for information on how to participate in the prize promotion.

(b) The following requirements shall apply to each sale of merchandise by a telemarketer:

(1) The telemarketer's sales transaction shall only be considered final 7 business days after the customer has received a written notice as required by this subsection.

(2) The telemarketer shall furnish the customer, in the same language as that principally used in the sales presentation, said written notice, which shall contain in not less than 12-point boldface type, a statement in substantially the following form:

"You, the purchaser, may cancel this transaction without any penalty or obligation at any time prior to midnight of the seventh business day after receipt of this notice. If you cancel, any payments made by you under the sale will be returned within 10 business days following receipt by the seller of your written notice of cancellation and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any merchandise delivered to you under this contract of sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the merchandise available to the seller and the seller does not pick the merchandise up within 20 days of the date of your notice of cancellation, or agree to pay the expense for its return, you may retain or dispose of the merchandise without any further obligation. If you fail to make the merchandise available to the seller, or if you agree to return the merchandise to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a written notice of cancellation or send a telegram to (name of seller) at the following address (address of seller). The effective time of any cancellation is deemed to be the postmarked date upon which the notice was mailed to the seller, the date upon which the notice was delivered to any commercial document or parcel service for delivery to the seller or the date upon which any telegram was sent to the seller."

(3) The telemarketer or telemarketing business shall notify the customer of the seller's name, address and phone number and the name, address and phone number of the person to whom any notice of cancellation is to be given if different from the seller. The seller is additionally required to furnish the customer with the date of the telephone solicitation and a description of the telephone solicitation.

(c) Exempt from the requirements of subsection (b) of this section is any sale in which the consumer is given a full refund for the return of undamaged and unused goods, or the merchant guarantees full satisfaction or a cancellation of services notice, when the consumer has at least 7 days to review goods or services after receipt of the goods or services by the consumer, and the seller shall process the refund within 30 days after receipt of returned merchandise or cancellation of services by the consumer. The seller must disclose the review, return and refund policy to the buyer orally by telephone or in writing with advertising or promotional material or with delivery of goods or services. A seller must disclose a return address in writing where the consumer may return goods or cancel services. A seller who discloses in writing that a sale provides "satisfaction guaranteed" or "free inspection" or "no risk guarantee," or similar words or phrases, shall be deemed to meet the requirements of the review and refund policy."

(d) It is a violation of this chapter and of § 2513 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

(e) It is a violation of this chapter and of § 2532 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

72 Del. Laws, c. 262, § 1.;

§ 2507A Prohibited acts and practices.

(a) It is a prohibited telemarketing act or practice and a violation of this chapter and § 2513 of this title for any person to:

(1) Obtain or submit for payment a check, draft or other form of negotiable paper drawn on a person's checking, savings, share or similar account without that person's express verifiable authorization. For this purpose, "express verifiable authorization" means:

a. A written statement signed by the customer expressly authorizing the payment;

b. The customer's signature on the negotiable instrument;

c. An oral authorization by the customer that is tape-recorded and made available upon request to the customer's bank and that evidences both the customer's authorization of a payment for the specific merchandise sold and the customer's receipt of the following information:

1. The date of the draft;

2. The amount of the draft;

3. The payor's name;

4. The number of draft payments, if more than 1;

5. A telephone number for customer inquiry that is answered during normal business hours; and

6. The date of the customer's oral authorization; or

d. Written confirmation of the transaction sent to the customer prior to submission for payment of the customer's check, draft or other form of negotiable paper that includes all of the information required to be given under any oral tape-recorded authorization described in this section;

e. Any otherwise valid "express verifiable authorization" shall be deemed invalid if said authorization was induced by fraud, false pretenses, misrepresentation, false promises or failure to disclose material information;

(2) Advertise or represent that registration as a telemarketer equals an endorsement or approval by any government or governmental agency of any state;

(3) Wilfully call or contact any customer by telephone for any purpose connected with or related to the sale or advertising of merchandise for 10 years after having been directed, orally or in writing, by the customer or any person acting on behalf of the customer with said customer's authorization, to cease and desist from said calls or contacts. For purpose of this section, a call or contact is "wilful" if the person making or initiating the call or contact knows or should know of the customer's instruction to not call or contact;

(4) Assist, support or provide substantial assistance to any seller, telemarketer or telemarketing business when the person knew or should have known that the seller, telemarketer or telemarketing business was engaged in any act or practice in violation of this chapter;

(5) Request or receive payment in advance from a person to recover or otherwise aid in the return of money or any other item lost by the customer in a prior telemarketing transaction; or

(6) Use the services of any professional delivery, courier or other pickup service to obtain receipt or possession of a customer's payment, unless the merchandise is delivered with the opportunity to inspect it before any payment is collected.

(b) Nothing in this chapter shall prevent the Attorney General from seeking any other civil remedy or criminal sanction for any violation of this chapter as otherwise provided by law. Any person who violates § 1401 or § 1402 of Title 11 in connection with telemarketing shall, in addition, be guilty of a class F felony.

72 Del. Laws, c. 262, § 1.;

§ 2508A Customers' remedies.

(a) The sale of any merchandise by an unregistered, nonexempt seller or an unregistered, nonexempt telemarketing business shall be voidable.

(b) Any customer who suffers a loss or harm as a result of a violation or prohibited act or practice under this chapter, in addition to any other rights of action allowed by law, may recover actual and punitive damages, attorney's fees, court costs and any other remedies provided by law, including equitable relief.

72 Del. Laws, c. 262, § 1.;

§ 2509A Enforcement.

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;



§ 2506A. Disclosure and contract requirements

(a) A telemarketer shall provide all of the following information when contacting a consumer:

(1) At the beginning of the call and prior to any sales pitch, the telemarketer shall disclose to the customer:

a. That the purpose of the telephone call is to sell specific merchandise;

b. The telemarketer's name and the name of the seller on whose behalf the solicitation is being made; and

c. Accurate information concerning the nature and description of the merchandise being offered for sale.

(2) Before completion of the initial sales call and before payment is requested the telemarketer shall disclose to the customer:

a. The total amount of money to be paid by the customer for the merchandise that is the subject of the telemarketing sales call;

b. Any restrictions, limitations or conditions applicable to the purchase of the merchandise that is the subject of the telemarketing sales call;

c. Any material aspect of the performance, quality, efficacy, nature or basic characteristics of the merchandise that is the subject of the telemarketing sales call;

d. Any material aspect of the nature or terms of the refund, cancellation, exchange or repurchase policies;

e. Any material aspect of any investment being offered, including benefits, the price of the investment, the location of the investment, and the reasonable likelihood of success of the investment opportunity;

f. Any material element of a prize promotion, including:

1. An accurate description of the prize;

2. Its market value;

3. All material conditions to receive or redeem the prize;

4. The actual number of prizes to be awarded;

5. The odds of being able to receive the prize, and if the odds are not calculable in advance, the factors and methods used in calculating the odds;

6. The fact that no purchase or payment of any kind is required to win a prize or to participate in a prize promotion; and

7. Instructions on how to participate or an address or local or toll-free telephone number to which customers may write or call for information on how to participate in the prize promotion.

(b) The following requirements shall apply to each sale of merchandise by a telemarketer:

(1) The telemarketer's sales transaction shall only be considered final 7 business days after the customer has received a written notice as required by this subsection.

(2) The telemarketer shall furnish the customer, in the same language as that principally used in the sales presentation, said written notice, which shall contain in not less than 12-point boldface type, a statement in substantially the following form:

"You, the purchaser, may cancel this transaction without any penalty or obligation at any time prior to midnight of the seventh business day after receipt of this notice. If you cancel, any payments made by you under the sale will be returned within 10 business days following receipt by the seller of your written notice of cancellation and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any merchandise delivered to you under this contract of sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the merchandise available to the seller and the seller does not pick the merchandise up within 20 days of the date of your notice of cancellation, or agree to pay the expense for its return, you may retain or dispose of the merchandise without any further obligation. If you fail to make the merchandise available to the seller, or if you agree to return the merchandise to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a written notice of cancellation or send a telegram to (name of seller) at the following address (address of seller). The effective time of any cancellation is deemed to be the postmarked date upon which the notice was mailed to the seller, the date upon which the notice was delivered to any commercial document or parcel service for delivery to the seller or the date upon which any telegram was sent to the seller."

(3) The telemarketer or telemarketing business shall notify the customer of the seller's name, address and phone number and the name, address and phone number of the person to whom any notice of cancellation is to be given if different from the seller. The seller is additionally required to furnish the customer with the date of the telephone solicitation and a description of the telephone solicitation.

(c) Exempt from the requirements of subsection (b) of this section is any sale in which the consumer is given a full refund for the return of undamaged and unused goods, or the merchant guarantees full satisfaction or a cancellation of services notice, when the consumer has at least 7 days to review goods or services after receipt of the goods or services by the consumer, and the seller shall process the refund within 30 days after receipt of returned merchandise or cancellation of services by the consumer. The seller must disclose the review, return and refund policy to the buyer orally by telephone or in writing with advertising or promotional material or with delivery of goods or services. A seller must disclose a return address in writing where the consumer may return goods or cancel services. A seller who discloses in writing that a sale provides "satisfaction guaranteed" or "free inspection" or "no risk guarantee," or similar words or phrases, shall be deemed to meet the requirements of the review and refund policy."

(d) It is a violation of this chapter and of § 2513 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

(e) It is a violation of this chapter and of § 2532 of this title for any seller, telemarketer or telemarketing business to engage in any unfair or deceptive conduct that would create a likelihood of confusion or misunderstanding to any reasonable consumer in connection with this section.

72 Del. Laws, c. 262, § 1.;

§ 2507A Prohibited acts and practices.

(a) It is a prohibited telemarketing act or practice and a violation of this chapter and § 2513 of this title for any person to:

(1) Obtain or submit for payment a check, draft or other form of negotiable paper drawn on a person's checking, savings, share or similar account without that person's express verifiable authorization. For this purpose, "express verifiable authorization" means:

a. A written statement signed by the customer expressly authorizing the payment;

b. The customer's signature on the negotiable instrument;

c. An oral authorization by the customer that is tape-recorded and made available upon request to the customer's bank and that evidences both the customer's authorization of a payment for the specific merchandise sold and the customer's receipt of the following information:

1. The date of the draft;

2. The amount of the draft;

3. The payor's name;

4. The number of draft payments, if more than 1;

5. A telephone number for customer inquiry that is answered during normal business hours; and

6. The date of the customer's oral authorization; or

d. Written confirmation of the transaction sent to the customer prior to submission for payment of the customer's check, draft or other form of negotiable paper that includes all of the information required to be given under any oral tape-recorded authorization described in this section;

e. Any otherwise valid "express verifiable authorization" shall be deemed invalid if said authorization was induced by fraud, false pretenses, misrepresentation, false promises or failure to disclose material information;

(2) Advertise or represent that registration as a telemarketer equals an endorsement or approval by any government or governmental agency of any state;

(3) Wilfully call or contact any customer by telephone for any purpose connected with or related to the sale or advertising of merchandise for 10 years after having been directed, orally or in writing, by the customer or any person acting on behalf of the customer with said customer's authorization, to cease and desist from said calls or contacts. For purpose of this section, a call or contact is "wilful" if the person making or initiating the call or contact knows or should know of the customer's instruction to not call or contact;

(4) Assist, support or provide substantial assistance to any seller, telemarketer or telemarketing business when the person knew or should have known that the seller, telemarketer or telemarketing business was engaged in any act or practice in violation of this chapter;

(5) Request or receive payment in advance from a person to recover or otherwise aid in the return of money or any other item lost by the customer in a prior telemarketing transaction; or

(6) Use the services of any professional delivery, courier or other pickup service to obtain receipt or possession of a customer's payment, unless the merchandise is delivered with the opportunity to inspect it before any payment is collected.

(b) Nothing in this chapter shall prevent the Attorney General from seeking any other civil remedy or criminal sanction for any violation of this chapter as otherwise provided by law. Any person who violates § 1401 or § 1402 of Title 11 in connection with telemarketing shall, in addition, be guilty of a class F felony.

72 Del. Laws, c. 262, § 1.;

§ 2508A Customers' remedies.

(a) The sale of any merchandise by an unregistered, nonexempt seller or an unregistered, nonexempt telemarketing business shall be voidable.

(b) Any customer who suffers a loss or harm as a result of a violation or prohibited act or practice under this chapter, in addition to any other rights of action allowed by law, may recover actual and punitive damages, attorney's fees, court costs and any other remedies provided by law, including equitable relief.

72 Del. Laws, c. 262, § 1.;

§ 2509A Enforcement.

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;



§ 2507A. Prohibited acts and practices

(a) It is a prohibited telemarketing act or practice and a violation of this chapter and § 2513 of this title for any person to:

(1) Obtain or submit for payment a check, draft or other form of negotiable paper drawn on a person's checking, savings, share or similar account without that person's express verifiable authorization. For this purpose, "express verifiable authorization" means:

a. A written statement signed by the customer expressly authorizing the payment;

b. The customer's signature on the negotiable instrument;

c. An oral authorization by the customer that is tape-recorded and made available upon request to the customer's bank and that evidences both the customer's authorization of a payment for the specific merchandise sold and the customer's receipt of the following information:

1. The date of the draft;

2. The amount of the draft;

3. The payor's name;

4. The number of draft payments, if more than 1;

5. A telephone number for customer inquiry that is answered during normal business hours; and

6. The date of the customer's oral authorization; or

d. Written confirmation of the transaction sent to the customer prior to submission for payment of the customer's check, draft or other form of negotiable paper that includes all of the information required to be given under any oral tape-recorded authorization described in this section;

e. Any otherwise valid "express verifiable authorization" shall be deemed invalid if said authorization was induced by fraud, false pretenses, misrepresentation, false promises or failure to disclose material information;

(2) Advertise or represent that registration as a telemarketer equals an endorsement or approval by any government or governmental agency of any state;

(3) Wilfully call or contact any customer by telephone for any purpose connected with or related to the sale or advertising of merchandise for 10 years after having been directed, orally or in writing, by the customer or any person acting on behalf of the customer with said customer's authorization, to cease and desist from said calls or contacts. For purpose of this section, a call or contact is "wilful" if the person making or initiating the call or contact knows or should know of the customer's instruction to not call or contact;

(4) Assist, support or provide substantial assistance to any seller, telemarketer or telemarketing business when the person knew or should have known that the seller, telemarketer or telemarketing business was engaged in any act or practice in violation of this chapter;

(5) Request or receive payment in advance from a person to recover or otherwise aid in the return of money or any other item lost by the customer in a prior telemarketing transaction; or

(6) Use the services of any professional delivery, courier or other pickup service to obtain receipt or possession of a customer's payment, unless the merchandise is delivered with the opportunity to inspect it before any payment is collected.

(b) Nothing in this chapter shall prevent the Attorney General from seeking any other civil remedy or criminal sanction for any violation of this chapter as otherwise provided by law. Any person who violates § 1401 or § 1402 of Title 11 in connection with telemarketing shall, in addition, be guilty of a class F felony.

72 Del. Laws, c. 262, § 1.;

§ 2508A Customers' remedies.

(a) The sale of any merchandise by an unregistered, nonexempt seller or an unregistered, nonexempt telemarketing business shall be voidable.

(b) Any customer who suffers a loss or harm as a result of a violation or prohibited act or practice under this chapter, in addition to any other rights of action allowed by law, may recover actual and punitive damages, attorney's fees, court costs and any other remedies provided by law, including equitable relief.

72 Del. Laws, c. 262, § 1.;

§ 2509A Enforcement.

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;



§ 2508A. Customers' remedies

(a) The sale of any merchandise by an unregistered, nonexempt seller or an unregistered, nonexempt telemarketing business shall be voidable.

(b) Any customer who suffers a loss or harm as a result of a violation or prohibited act or practice under this chapter, in addition to any other rights of action allowed by law, may recover actual and punitive damages, attorney's fees, court costs and any other remedies provided by law, including equitable relief.

72 Del. Laws, c. 262, § 1.;

§ 2509A Enforcement.

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;



§ 2509A. Enforcement

All enforcement actions under this chapter by the Attorney General shall be undertaken in accordance with Chapter 25 of Title 29.

72 Del. Laws, c. 262, § 1.;






CHAPTER 25B. DELAWARE RESIDENTIAL WATER TREATMENT SYSTEM SALES

§ 2501B. Short title

This chapter may be cited as the "Delaware Residential Water Treatment System Sales Act."

73 Del. Laws, c. 420, § 1.;

§ 2502B Purpose.

The purpose of this chapter is to safeguard the public against deceit and misrepresentation and to ensure, foster and encourage truthful practices and disclosure in the door-to-door sale of residential water treatment systems.

73 Del. Laws, c. 420, § 1.;

§ 2503B Definitions.

(a) "Aesthetic test" shall mean, but not be limited to, a test of a water sample to determine 1 or more of the following:

(1) pH (Acidity/Alkalinity);

(2) Hardness (calcium and/or magnesium content);

(3) Iron content;

(4) Total dissolved solids;

(5) Sulphur content; and

(6) Chlorine taste and odor.

(b) "Buyer" shall mean the actual or prospective purchaser of a residential water treatment system, but does not include persons purchasing for resale.

(c) "Certified laboratory" shall mean a laboratory that is not affiliated with the seller and that is certified to analyze water samples by the Office of Drinking Water of the Division of Public Health of the State. A certified laboratory that is under common ownership with a seller of residential water treatment systems which is operated separately from the seller and which provides services to persons other than the seller shall be deemed to be not affiliated with the seller.

(d) "Door-to-door sale" shall have the meaning set forth in § 4403 of this title.

(e) "Health-related test" shall mean any test to determine whether a water sample meets a Maximum Contaminant Level (MCL) primary drinking water standard established by the United States Environmental Protection Agency under the Safe Drinking Water Act [42 U.S.C. § 300f et seq.], or by the Office of Drinking Water of the Delaware Division of Public Health.

(f) "Heavy metal test" shall mean a test that purports to detect the total content of undifferentiated metal elements in a water sample.

(g) "Place of business" shall have the meaning set forth in § 4403 of this title.

(h) "Precipitation test" shall mean a test that uses chemicals or electricity to precipitate hardness or metal ions in a water sample.

(i) "Residential water treatment systems" shall mean any device that is intended to be connected to the plumbing system of a dwelling in order to filter, purify or otherwise treat potable water.

(j) "Seller" shall have the meaning set forth in § 4403 of this title, except that for the purposes of this chapter the definition of "door-to-door" sale shall not include an exception for transactions that are subject to a right of rescission under § 125 of the Consumer Credit Protection Act (15 U.S.C. § 1635), as set forth in § 4403(3)b. of this title.

73 Del. Laws, c. 420, § 1.;

§ 2504B Unlawful practices.

Section 2513(b)(2) of this title notwithstanding, in connection with any door-to-door sale of a residential water treatment system, it is an unlawful practice within the meaning of § 2513 of this title for any seller to:

(1) Fail to display on the person of each salesperson upon each visit to the home of a buyer an identification badge which conspicuously discloses the name and business address of the seller and the salesperson.

(2) Fail to furnish each buyer a business card or other writing that conspicuously discloses the name, address and telephone number of the seller and the salesperson.

(3) Perform or display during a visit to the home of a buyer a precipitation test or heavy metals test. A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(4) Fail to furnish to the buyer a copy of any report from a certified laboratory that pertains to a buyer's home.

73 Del. Laws, c. 420, § 1.;

§ 2505B In-home testing.

(a) A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(b) Performance of any in-home testing not in compliance with this act shall constitute an unlawful practice within the meaning of § 2513 of this title.

73 Del. Laws, c. 420, § 1.;

§ 2506B Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all the costs, a civil penalty of not more than $10,000 per violation pursuant to § 2513 of this title. If the violation is against a person age 65 or older or a disabled person, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(c) For the purpose of this chapter, a wilful violation occurs when the party committing the violation knew or should have known that the party's conduct was of a nature prohibited by this chapter.

(d) The remedies provided for in this chapter are not exclusive, and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law.

73 Del. Laws, c. 420, § 1; 77 Del. Laws, c. 282, § 7.;



§ 2502B. Purpose

The purpose of this chapter is to safeguard the public against deceit and misrepresentation and to ensure, foster and encourage truthful practices and disclosure in the door-to-door sale of residential water treatment systems.

73 Del. Laws, c. 420, § 1.;

§ 2503B Definitions.

(a) "Aesthetic test" shall mean, but not be limited to, a test of a water sample to determine 1 or more of the following:

(1) pH (Acidity/Alkalinity);

(2) Hardness (calcium and/or magnesium content);

(3) Iron content;

(4) Total dissolved solids;

(5) Sulphur content; and

(6) Chlorine taste and odor.

(b) "Buyer" shall mean the actual or prospective purchaser of a residential water treatment system, but does not include persons purchasing for resale.

(c) "Certified laboratory" shall mean a laboratory that is not affiliated with the seller and that is certified to analyze water samples by the Office of Drinking Water of the Division of Public Health of the State. A certified laboratory that is under common ownership with a seller of residential water treatment systems which is operated separately from the seller and which provides services to persons other than the seller shall be deemed to be not affiliated with the seller.

(d) "Door-to-door sale" shall have the meaning set forth in § 4403 of this title.

(e) "Health-related test" shall mean any test to determine whether a water sample meets a Maximum Contaminant Level (MCL) primary drinking water standard established by the United States Environmental Protection Agency under the Safe Drinking Water Act [42 U.S.C. § 300f et seq.], or by the Office of Drinking Water of the Delaware Division of Public Health.

(f) "Heavy metal test" shall mean a test that purports to detect the total content of undifferentiated metal elements in a water sample.

(g) "Place of business" shall have the meaning set forth in § 4403 of this title.

(h) "Precipitation test" shall mean a test that uses chemicals or electricity to precipitate hardness or metal ions in a water sample.

(i) "Residential water treatment systems" shall mean any device that is intended to be connected to the plumbing system of a dwelling in order to filter, purify or otherwise treat potable water.

(j) "Seller" shall have the meaning set forth in § 4403 of this title, except that for the purposes of this chapter the definition of "door-to-door" sale shall not include an exception for transactions that are subject to a right of rescission under § 125 of the Consumer Credit Protection Act (15 U.S.C. § 1635), as set forth in § 4403(3)b. of this title.

73 Del. Laws, c. 420, § 1.;

§ 2504B Unlawful practices.

Section 2513(b)(2) of this title notwithstanding, in connection with any door-to-door sale of a residential water treatment system, it is an unlawful practice within the meaning of § 2513 of this title for any seller to:

(1) Fail to display on the person of each salesperson upon each visit to the home of a buyer an identification badge which conspicuously discloses the name and business address of the seller and the salesperson.

(2) Fail to furnish each buyer a business card or other writing that conspicuously discloses the name, address and telephone number of the seller and the salesperson.

(3) Perform or display during a visit to the home of a buyer a precipitation test or heavy metals test. A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(4) Fail to furnish to the buyer a copy of any report from a certified laboratory that pertains to a buyer's home.

73 Del. Laws, c. 420, § 1.;

§ 2505B In-home testing.

(a) A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(b) Performance of any in-home testing not in compliance with this act shall constitute an unlawful practice within the meaning of § 2513 of this title.

73 Del. Laws, c. 420, § 1.;

§ 2506B Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all the costs, a civil penalty of not more than $10,000 per violation pursuant to § 2513 of this title. If the violation is against a person age 65 or older or a disabled person, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(c) For the purpose of this chapter, a wilful violation occurs when the party committing the violation knew or should have known that the party's conduct was of a nature prohibited by this chapter.

(d) The remedies provided for in this chapter are not exclusive, and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law.

73 Del. Laws, c. 420, § 1; 77 Del. Laws, c. 282, § 7.;



§ 2503B. Definitions

(a) "Aesthetic test" shall mean, but not be limited to, a test of a water sample to determine 1 or more of the following:

(1) pH (Acidity/Alkalinity);

(2) Hardness (calcium and/or magnesium content);

(3) Iron content;

(4) Total dissolved solids;

(5) Sulphur content; and

(6) Chlorine taste and odor.

(b) "Buyer" shall mean the actual or prospective purchaser of a residential water treatment system, but does not include persons purchasing for resale.

(c) "Certified laboratory" shall mean a laboratory that is not affiliated with the seller and that is certified to analyze water samples by the Office of Drinking Water of the Division of Public Health of the State. A certified laboratory that is under common ownership with a seller of residential water treatment systems which is operated separately from the seller and which provides services to persons other than the seller shall be deemed to be not affiliated with the seller.

(d) "Door-to-door sale" shall have the meaning set forth in § 4403 of this title.

(e) "Health-related test" shall mean any test to determine whether a water sample meets a Maximum Contaminant Level (MCL) primary drinking water standard established by the United States Environmental Protection Agency under the Safe Drinking Water Act [42 U.S.C. § 300f et seq.], or by the Office of Drinking Water of the Delaware Division of Public Health.

(f) "Heavy metal test" shall mean a test that purports to detect the total content of undifferentiated metal elements in a water sample.

(g) "Place of business" shall have the meaning set forth in § 4403 of this title.

(h) "Precipitation test" shall mean a test that uses chemicals or electricity to precipitate hardness or metal ions in a water sample.

(i) "Residential water treatment systems" shall mean any device that is intended to be connected to the plumbing system of a dwelling in order to filter, purify or otherwise treat potable water.

(j) "Seller" shall have the meaning set forth in § 4403 of this title, except that for the purposes of this chapter the definition of "door-to-door" sale shall not include an exception for transactions that are subject to a right of rescission under § 125 of the Consumer Credit Protection Act (15 U.S.C. § 1635), as set forth in § 4403(3)b. of this title.

73 Del. Laws, c. 420, § 1.;

§ 2504B Unlawful practices.

Section 2513(b)(2) of this title notwithstanding, in connection with any door-to-door sale of a residential water treatment system, it is an unlawful practice within the meaning of § 2513 of this title for any seller to:

(1) Fail to display on the person of each salesperson upon each visit to the home of a buyer an identification badge which conspicuously discloses the name and business address of the seller and the salesperson.

(2) Fail to furnish each buyer a business card or other writing that conspicuously discloses the name, address and telephone number of the seller and the salesperson.

(3) Perform or display during a visit to the home of a buyer a precipitation test or heavy metals test. A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(4) Fail to furnish to the buyer a copy of any report from a certified laboratory that pertains to a buyer's home.

73 Del. Laws, c. 420, § 1.;

§ 2505B In-home testing.

(a) A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(b) Performance of any in-home testing not in compliance with this act shall constitute an unlawful practice within the meaning of § 2513 of this title.

73 Del. Laws, c. 420, § 1.;

§ 2506B Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all the costs, a civil penalty of not more than $10,000 per violation pursuant to § 2513 of this title. If the violation is against a person age 65 or older or a disabled person, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(c) For the purpose of this chapter, a wilful violation occurs when the party committing the violation knew or should have known that the party's conduct was of a nature prohibited by this chapter.

(d) The remedies provided for in this chapter are not exclusive, and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law.

73 Del. Laws, c. 420, § 1; 77 Del. Laws, c. 282, § 7.;



§ 2504B. Unlawful practices

Section 2513(b)(2) of this title notwithstanding, in connection with any door-to-door sale of a residential water treatment system, it is an unlawful practice within the meaning of § 2513 of this title for any seller to:

(1) Fail to display on the person of each salesperson upon each visit to the home of a buyer an identification badge which conspicuously discloses the name and business address of the seller and the salesperson.

(2) Fail to furnish each buyer a business card or other writing that conspicuously discloses the name, address and telephone number of the seller and the salesperson.

(3) Perform or display during a visit to the home of a buyer a precipitation test or heavy metals test. A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(4) Fail to furnish to the buyer a copy of any report from a certified laboratory that pertains to a buyer's home.

73 Del. Laws, c. 420, § 1.;

§ 2505B In-home testing.

(a) A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(b) Performance of any in-home testing not in compliance with this act shall constitute an unlawful practice within the meaning of § 2513 of this title.

73 Del. Laws, c. 420, § 1.;

§ 2506B Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all the costs, a civil penalty of not more than $10,000 per violation pursuant to § 2513 of this title. If the violation is against a person age 65 or older or a disabled person, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(c) For the purpose of this chapter, a wilful violation occurs when the party committing the violation knew or should have known that the party's conduct was of a nature prohibited by this chapter.

(d) The remedies provided for in this chapter are not exclusive, and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law.

73 Del. Laws, c. 420, § 1; 77 Del. Laws, c. 282, § 7.;



§ 2505B. In-home testing

(a) A seller may perform an in-home aesthetic test and furnish to the buyer a document that conspicuously discloses the test results and that the aesthetic test is related to matters of personal taste and is not related to health. All health-related tests must be performed by a certified laboratory. Notwithstanding the preceding sentence, a seller may perform an in-home test of a water sample for nitrates, provided that if the buyer's home is served by public water supplied by a municipal, utility or other community system, the seller also obtains at the seller's cost a test for nitrates from a certified laboratory prior to completion of a sale and installation of a residential water treatment system.

(b) Performance of any in-home testing not in compliance with this act shall constitute an unlawful practice within the meaning of § 2513 of this title.

73 Del. Laws, c. 420, § 1.;

§ 2506B Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all the costs, a civil penalty of not more than $10,000 per violation pursuant to § 2513 of this title. If the violation is against a person age 65 or older or a disabled person, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(c) For the purpose of this chapter, a wilful violation occurs when the party committing the violation knew or should have known that the party's conduct was of a nature prohibited by this chapter.

(d) The remedies provided for in this chapter are not exclusive, and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law.

73 Del. Laws, c. 420, § 1; 77 Del. Laws, c. 282, § 7.;



§ 2506B. Enforcement and remedies

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) If a court or tribunal of competent jurisdiction finds that any person has wilfully violated this chapter, the Attorney General, upon petition to the court or tribunal, shall recover from the person, on behalf of the State, in addition to all the costs, a civil penalty of not more than $10,000 per violation pursuant to § 2513 of this title. If the violation is against a person age 65 or older or a disabled person, an additional civil penalty of not more than $10,000 per violation shall be recovered pursuant to § 2581 of this title. Each day that a wilful violation continues shall be considered a separate violation.

(c) For the purpose of this chapter, a wilful violation occurs when the party committing the violation knew or should have known that the party's conduct was of a nature prohibited by this chapter.

(d) The remedies provided for in this chapter are not exclusive, and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law.

73 Del. Laws, c. 420, § 1; 77 Del. Laws, c. 282, § 7.;






CHAPTER 25C. TOY SAFETY

§ 2501C. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Child" shall be defined as an individual less than 12 years of age.

(2) "Consumer" shall have the meaning as set forth in the Consumer Product Safety Act, 15 U.S.C. §§ 2051 — 2085.

(3) "Person" means an individual, partnership, corporation, association, governmental entity, business entity, or other legal entity.

(4) "Toxic substance" means a substance that contains lead or a coating on an item that contains lead in excess of the limit set by Title 16, Code of Federal Regulations, Part 1303 (i.e., 0.06 percent by weight of the total nonvolatile content of the paint or the weight of the dried paint film); or a substance that has been deemed toxic or harmful to the health of children by the U.S. Consumer Product Safety Commission. "Toxic substance" does not include glass, decorative crystal or inaccessible components.

(5) "Toy" means an article designed and intended for the child's use in play.

76 Del. Laws, c. 358, § 1.;

§ 2502C Prohibited conduct.

(a) A person shall not knowingly sell, offer for sale, or transfer a toy in the State that contains a toxic substance or that is otherwise unsafe to a child.

(b) A person shall not knowingly fail to remove for sale or transfer any toy that has been identified as containing lead and/or unsafe by the U.S. Consumer Product Safety Commission or has been the subject of a corrective action plan, which must be promptly implemented, or a recall, as described further at § 2503C(2) of this title.

(c) This section does not apply to the sale of an antique or collectible toy that is not marketed to or intended to be used by a child.

76 Del. Laws, c. 358, § 1.;

§ 2503C Criteria.

A toy will be deemed unsafe if it meets 1 or more of the following criteria:

(1) The toy does not conform to federal laws and regulations setting forth standards for the toy;

(2) The toy has been recalled by a state or federal agency, the toy's manufacturer, distributor, or importer, or the toy has been listed by the U.S. Consumer Product Safety Commission as a recalled product which has not been corrected, and the recall has not been rescinded; or

(3) A state or federal agency has issued an imminent hazard warning that a toy's intended use constitutes a safety hazard and such warning has not been rescinded.

76 Del. Laws, c. 358, § 1.;

§ 2504C Penalties.

(a) Except as otherwise provided in § 2502C of this title, a person who violates this chapter is subject to the following:

(1) If the person is not an individual consumer, a civil fine of not more than $100 per incident not to exceed $5,000 total.

(2) If the person is not an individual consumer and the violation is the person's second offense under this chapter, a civil fine of not more than $500 per incident not to exceed $25,000 total.

(3) If the person is not an individual consumer and the violation is the person's third or subsequent offense under this chapter, a civil fine of not more than $1,000 per incident not to exceed $50,000 total.

(4) If a person knowingly violates this chapter after receipt of a notice of violation and the person is not an individual consumer, a civil fine equal to 3 times the amount in the preceding paragraph (a)(3) of this section.

(b) A civil fine imposed under this section shall be waived if it is determined that a person acted in good faith to be in compliance with this chapter, pursued compliance with due diligence, and promptly corrected any noncompliance after discovery of the violation.

76 Del. Laws, c. 358, § 1.;

§ 2505C The Department of Health and Social Services.

The Delaware Department of Health and Social Services ("DHSS") shall provide and maintain a list of all unsafe toys and toys containing a toxic substance or a link to the www.recalls.gov website. This list shall be updated no later than 72 hours after a new unsafe toy or toy containing a toxic substance has been subject to recall. This list shall also be linked through the DHSS website and a physical copy shall be made available to the public in designated locations throughout the State.

76 Del. Laws, c. 358, § 1.;



§ 2502C. Prohibited conduct

(a) A person shall not knowingly sell, offer for sale, or transfer a toy in the State that contains a toxic substance or that is otherwise unsafe to a child.

(b) A person shall not knowingly fail to remove for sale or transfer any toy that has been identified as containing lead and/or unsafe by the U.S. Consumer Product Safety Commission or has been the subject of a corrective action plan, which must be promptly implemented, or a recall, as described further at § 2503C(2) of this title.

(c) This section does not apply to the sale of an antique or collectible toy that is not marketed to or intended to be used by a child.

76 Del. Laws, c. 358, § 1.;

§ 2503C Criteria.

A toy will be deemed unsafe if it meets 1 or more of the following criteria:

(1) The toy does not conform to federal laws and regulations setting forth standards for the toy;

(2) The toy has been recalled by a state or federal agency, the toy's manufacturer, distributor, or importer, or the toy has been listed by the U.S. Consumer Product Safety Commission as a recalled product which has not been corrected, and the recall has not been rescinded; or

(3) A state or federal agency has issued an imminent hazard warning that a toy's intended use constitutes a safety hazard and such warning has not been rescinded.

76 Del. Laws, c. 358, § 1.;

§ 2504C Penalties.

(a) Except as otherwise provided in § 2502C of this title, a person who violates this chapter is subject to the following:

(1) If the person is not an individual consumer, a civil fine of not more than $100 per incident not to exceed $5,000 total.

(2) If the person is not an individual consumer and the violation is the person's second offense under this chapter, a civil fine of not more than $500 per incident not to exceed $25,000 total.

(3) If the person is not an individual consumer and the violation is the person's third or subsequent offense under this chapter, a civil fine of not more than $1,000 per incident not to exceed $50,000 total.

(4) If a person knowingly violates this chapter after receipt of a notice of violation and the person is not an individual consumer, a civil fine equal to 3 times the amount in the preceding paragraph (a)(3) of this section.

(b) A civil fine imposed under this section shall be waived if it is determined that a person acted in good faith to be in compliance with this chapter, pursued compliance with due diligence, and promptly corrected any noncompliance after discovery of the violation.

76 Del. Laws, c. 358, § 1.;

§ 2505C The Department of Health and Social Services.

The Delaware Department of Health and Social Services ("DHSS") shall provide and maintain a list of all unsafe toys and toys containing a toxic substance or a link to the www.recalls.gov website. This list shall be updated no later than 72 hours after a new unsafe toy or toy containing a toxic substance has been subject to recall. This list shall also be linked through the DHSS website and a physical copy shall be made available to the public in designated locations throughout the State.

76 Del. Laws, c. 358, § 1.;



§ 2503C. Criteria

A toy will be deemed unsafe if it meets 1 or more of the following criteria:

(1) The toy does not conform to federal laws and regulations setting forth standards for the toy;

(2) The toy has been recalled by a state or federal agency, the toy's manufacturer, distributor, or importer, or the toy has been listed by the U.S. Consumer Product Safety Commission as a recalled product which has not been corrected, and the recall has not been rescinded; or

(3) A state or federal agency has issued an imminent hazard warning that a toy's intended use constitutes a safety hazard and such warning has not been rescinded.

76 Del. Laws, c. 358, § 1.;

§ 2504C Penalties.

(a) Except as otherwise provided in § 2502C of this title, a person who violates this chapter is subject to the following:

(1) If the person is not an individual consumer, a civil fine of not more than $100 per incident not to exceed $5,000 total.

(2) If the person is not an individual consumer and the violation is the person's second offense under this chapter, a civil fine of not more than $500 per incident not to exceed $25,000 total.

(3) If the person is not an individual consumer and the violation is the person's third or subsequent offense under this chapter, a civil fine of not more than $1,000 per incident not to exceed $50,000 total.

(4) If a person knowingly violates this chapter after receipt of a notice of violation and the person is not an individual consumer, a civil fine equal to 3 times the amount in the preceding paragraph (a)(3) of this section.

(b) A civil fine imposed under this section shall be waived if it is determined that a person acted in good faith to be in compliance with this chapter, pursued compliance with due diligence, and promptly corrected any noncompliance after discovery of the violation.

76 Del. Laws, c. 358, § 1.;

§ 2505C The Department of Health and Social Services.

The Delaware Department of Health and Social Services ("DHSS") shall provide and maintain a list of all unsafe toys and toys containing a toxic substance or a link to the www.recalls.gov website. This list shall be updated no later than 72 hours after a new unsafe toy or toy containing a toxic substance has been subject to recall. This list shall also be linked through the DHSS website and a physical copy shall be made available to the public in designated locations throughout the State.

76 Del. Laws, c. 358, § 1.;



§ 2504C. Penalties

(a) Except as otherwise provided in § 2502C of this title, a person who violates this chapter is subject to the following:

(1) If the person is not an individual consumer, a civil fine of not more than $100 per incident not to exceed $5,000 total.

(2) If the person is not an individual consumer and the violation is the person's second offense under this chapter, a civil fine of not more than $500 per incident not to exceed $25,000 total.

(3) If the person is not an individual consumer and the violation is the person's third or subsequent offense under this chapter, a civil fine of not more than $1,000 per incident not to exceed $50,000 total.

(4) If a person knowingly violates this chapter after receipt of a notice of violation and the person is not an individual consumer, a civil fine equal to 3 times the amount in the preceding paragraph (a)(3) of this section.

(b) A civil fine imposed under this section shall be waived if it is determined that a person acted in good faith to be in compliance with this chapter, pursued compliance with due diligence, and promptly corrected any noncompliance after discovery of the violation.

76 Del. Laws, c. 358, § 1.;

§ 2505C The Department of Health and Social Services.

The Delaware Department of Health and Social Services ("DHSS") shall provide and maintain a list of all unsafe toys and toys containing a toxic substance or a link to the www.recalls.gov website. This list shall be updated no later than 72 hours after a new unsafe toy or toy containing a toxic substance has been subject to recall. This list shall also be linked through the DHSS website and a physical copy shall be made available to the public in designated locations throughout the State.

76 Del. Laws, c. 358, § 1.;



§ 2505C. The Department of Health and Social Services

The Delaware Department of Health and Social Services ("DHSS") shall provide and maintain a list of all unsafe toys and toys containing a toxic substance or a link to the www.recalls.gov website. This list shall be updated no later than 72 hours after a new unsafe toy or toy containing a toxic substance has been subject to recall. This list shall also be linked through the DHSS website and a physical copy shall be made available to the public in designated locations throughout the State.

76 Del. Laws, c. 358, § 1.;






CHAPTER 26. UNFAIR CIGARETTE SALES ACT

§ 2601. Sale at less than cost

No wholesaler, with intent to injure a competitor or competitors, or with intent to destroy or substantially lessen competition, shall sell at wholesale cigarettes at less than the cost to the wholesaler, either directly or indirectly by any means or device whatever, including but not limited to offering or accepting or inducing or attempting to induce a rebate in price or a concession of any kind in connection with the sale or purchase of cigarettes.

6 Del. C. 1953, § 2601; 59 Del. Laws, c. 214, § 1; 59 Del. Laws, c. 299, § 1.;



§ 2602. Definitions

For the purposes of this chapter the following definitions shall apply:

(1) "Basic cost of cigarettes" means the invoice cost of cigarettes to the wholesaler, or the replacement cost of cigarettes to the wholesaler (i.e., the cost for which cigarettes could have been bought by the wholesaler at any time within 30 days prior to the date of sale by the wholesaler if bought in the same quantity as the last purchase made by the wholesaler), whichever is lower, plus in-freight charges not otherwise included in invoice or replacement cost, less all trade discounts and the usual and customary 2 percent cash discount, plus the full face value of any cigarette taxes payable on cigarettes sold.

(2) "Cigarettes" includes any roll for smoking, made wholly or in part of tobacco, irrespective of size or shape and whether or not such tobacco is flavored, adulterated or mixed with any other ingredient, where such roll has a wrapper or cover made of paper or any other material except tobacco. Cigarettes shall not be construed to include cigars.

(3) "Consumer" means any person who has possession of tobacco products for any purpose other than transportation or sale.

(4) "Cost to the wholesaler" means the basic cost of cigarettes to the wholesaler plus a markup to cover the cost of doing business by the wholesaler, including cartage to the retailer. In the absence of satisfactory proof of a lesser cost of doing business by any wholesaler, the cost of doing business shall be presumed to be 5 percent of the basic cost of cigarettes to the wholesaler. Any fractional part of a cent, amounting to 1/10 of a cent or more, in the cost of the wholesaler per carton of 10 packages shall be rounded off to the next higher cent.

(5) "Secretary of Finance" or "Secretary" means the Secretary of Finance or a duly authorized designee; provided that any such delegation of authority is consistent with Chapter 83 of Title 29.

(6) "Sell," in addition to its usual meaning, includes to advertise, offer to sell, offer for sale, barter, exchange, transfer, gift or distribution.

(7) "Sell cigarettes at wholesale," "wholesale sales of cigarettes," "sales of cigarettes at wholesale," and similar expressions include any sale whereby cigarettes are sold for a valuable consideration in the ordinary course of trade or in the usual conduct of the seller's business to a retailer (other than a vending machine operator) for the bona fide purpose of resale to the ultimate consumer, and includes any such transfer of cigarettes on consignment or otherwise where title is retained by the seller as security for the payment of the purchase price.

(8) "Vending machine operator" means any person who places 1 or more vending machines owned, leased or operated at locations where cigarettes are sold therefrom. The owner or lessee of the premises upon which a vending machine is placed shall not be considered the operator of the machine if the owner or lessee does not own or lease the machine and if the sole remuneration therefrom is a flat rental fee or a commission based upon the number or value of tobacco products sold from the machine or a combination of both.

(9) "Wholesaler" means any person who regularly sells tobacco products within this State to others who buy for the purpose of resale to the ultimate consumer or any person who, because of volume of cigarette sale business and other criteria as determined by the manufacturer, has the privilege of buying direct from the manufacturer.

6 Del. C. 1953, § 2602; 59 Del. Laws, c. 214, § 1; 59 Del. Laws, c. 299, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2603. Special cost provisions

(a) Markup on sales at wholesale on cash and carry basis. — In any sale of cigarettes at wholesale on a cash and carry basis (i.e., where cigarettes are not delivered unless the full price thereof is received by the seller at or before delivery and where the purchaser performs or pays for the cartage of the cigarettes to the purchaser's place of business), the presumptive wholesale markup of 5 percent provided in § 2602(4) of this title may be reduced by 2 cents for each carton containing 200 cigarettes.

(b) Sales by wholesalers to other wholesalers and vending machine operators. — When 1 wholesaler sells cigarettes to any other wholesaler or vending machine operator, as herein defined, the former shall not be required to include in the selling price to the latter "cost of the wholesaler," as provided by § 2602(4) of this title, but said seller must include in said selling price "basic cost of cigarettes" as defined in § 2602(1) of this title plus a charge of 1 percent thereon, in the absence of satisfactory proof of a lesser cost for the rendition of such service by the seller, and the latter wholesaler, upon resale to a retailer, shall be deemed to be the wholesaler governed by the provisions of § 2602(4) of this title.

6 Del. C. 1953, § 2603; 59 Del. Laws, c. 214, § 1; 59 Del. Laws, c. 299, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2604. Combination sales and concessions

It is unlawful for any wholesaler, with the purpose or intent specified in § 2601 of this title, to:

(1) Sell cigarettes in combination with any other item or items of merchandise where any such other item is given free of charge or sold at a price which is below the cost of such item to the seller;

(2) Sell cigarettes in combination with any other item or items of merchandise where the total sale price for all the items included in the sale is less than the sum of the cost of cigarettes to the wholesaler, as herein defined, plus the cost to the wholesaler of all other items included in the sale, including items given free of charge in connection with the sale;

(3) Give cigarettes free of charge, except in the case of specially packaged manufacturers' samples which are designated on the package as not to be sold; and

(4) Make any rebate, advertising allowance, or any other concession by any means or device whatever in connection with the sale of cigarettes, whereby the cigarettes are in effect sold below cost as herein defined, except that any reduction in cost to the seller resulting from any payment or compensation given by manufacturers of cigarettes on a uniform and nondiscriminatory basis for promotional services, and any coupons issued and ultimately redeemed by the manufacturer on the same basis may be passed on to the purchaser without violating this chapter.

6 Del. C. 1953, § 2604; 59 Del. Laws, c. 214, § 1; 59 Del. Laws, c. 299, § 1.;



§ 2605. Exceptions

(a) Clearance sales, liquidation sales, etc. — This chapter shall not apply to sales at wholesale:

(1) Where cigarettes are imperfect, damaged or being discontinued, if advertised and marked as such, and the quantity and quality is accurately, clearly and conspicuously stated in all advertising of such sale and in signs conspicuously posted where the sale takes place;

(2) Where cigarettes are sold upon the complete and final liquidation of the seller's business;

(3) Where cigarettes are sold under the order, direction or supervision of a court;

(4) Where cigarettes are sold by a wholesaler at a price fixed in good faith to meet the competition of another wholesaler who is rendering the same type of service (i.e., "cash and carry" or "service") as the seller, and provided that the competitor's price which seller desires to meet is itself lawful and not in violation of the provisions of this chapter. The price of cigarettes sold under paragraphs (a)(1) through (3) inclusive of this section shall not be deemed the price of a competitor under this paragraph.

(b) Calculating basic cost. — In calculating the basic cost to any wholesaler of cigarettes purchased at any sale under paragraphs (a)(1) through (4) inclusive of this section or at any other sale outside the ordinary channels of trade, invoice cost shall not be used, but there shall be used instead the replacement cost of the cigarettes as defined in § 2602(1) of this title, based upon the quantity last purchased by the seller through the ordinary channels of trade.

6 Del. C. 1953, § 2605; 59 Del. Laws, c. 214, § 1; 59 Del. Laws, c. 299, § 1.;



§ 2606. Evidence

(a) Prima facie evidence of intent. — In any action or proceeding pursuant to this chapter, including proceedings before the Secretary relating to licenses, proof of a sale of cigarettes or any other item or items in combination or in connection with cigarettes at less than cost to the seller as defined and specified in this chapter shall be prima facie evidence of intent to injure a competitor or competitors and/or of intent to destroy or substantially lessen competition.

(b) Evidence bearing on cost. — In determining cost to the wholesaler, the Secretary or any court shall receive and consider as bearing on the bona fides of such cost evidence tending to show that any person complained against under this chapter purchased cigarettes with respect to the sale of which complaint is made at a fictitious price or upon terms or in such a manner or under such invoices as to conceal the true costs, discounts or terms of purchase and shall also receive and consider as bearing on the bona fides of such cost evidence of the normal, customary, and prevailing terms and discounts in connection with other sales of a similar nature in the trade area.

6 Del. C. 1953, § 2606; 59 Del. Laws, c. 214, § 1; 59 Del. Laws, c. 299, § 1.;



§ 2607. Remedies

(a) Injunction; action for damages. — The Secretary or any person affected by an act in violation of this chapter, may file a complaint in the Court of Chancery for the county in which the alleged unlawful practice has been or is to be partially or completely performed, and the Court may enjoin any wholesaler from the commission of any such act, and may award damages and costs.

(b) Suspension or revocation of license. — The wholesale cigarette vender's license required by § 5307 of Title 30, of any wholesaler found to be in violation of this chapter, shall be suspended or revoked by the Secretary.

(c) Penalties. — Whoever is found to be in violation of this chapter by the Superior Court shall be fined not more than $1,000 for the first offense and not more than $5,000 for each subsequent offense.

6 Del. C. 1953, § 2607; 59 Del. Laws, c. 214, § 1; 59 Del. Laws, c. 299, § 1.;



§ 2608. Administration and enforcement

The Secretary shall enforce this chapter and shall, within the limitations of available appropriations, and in accordance with the laws of this State: Employ and fix the duties and compensation of inspectors and other personnel necessary to effectuate this chapter; and shall make such reasonable rules and regulations as may be necessary to effectuate and enforce the policies of this chapter.

6 Del. C. 1953, § 2608; 59 Del. Laws, c. 214, § 1; 59 Del. Laws, c. 299, § 1.;






CHAPTER 27. CONTRACTS

Subchapter I General Provisions

§ 2701. Joint and several contracts

An obligation or written contract of several persons shall be joint and several, unless otherwise expressed.

Code 1852, § 1170; Code 1915, § 2628; Code 1935, § 3108; 6 Del. C. 1953, § 2701.;



§ 2702. Assignment of bonds, specialties and notes

(a) All bonds, specialties, and notes in writing, payable to any person, or order, or assigns, may be assigned, or indorsed, and the assignee, or indorsee, his or her executors, administrators, or assigns, may again assign, or indorse the same, as often as desired. The assignees, or indorsees, or their executors, or administrators, may, in their own name, sue for and recover the money due on the bonds, specialties, or notes. All assignments of bonds or specialties shall be under hand and seal, and executed before at least one credible witness.

(b) Assignors, or indorsers, or their executors, or administrators may not release or discharge any sum due by the bonds, specialties, or notes, after the date of the assignment, and no release, receipt, or discharge from him, her or them made after the date of the assignment shall be good or available.

Code 1852, §§ 1168, 1169; 18 Del. Laws, c. 213; Code 1915, § 2627; Code 1935, § 3107; 6 Del. C. 1953, § 2702; 70 Del. Laws, c. 186, § 1.;



§ 2703. Construction with Chapter 1

If any of the provisions of this subchapter are in conflict or inconsistent with any of the provisions of Chapter 1 of this title, such provisions of Chapter 1 of this title shall govern.

6 Del. C. 1953, § 2703.;



§ 2704. Exculpatory clauses in certain contracts void

(a) A covenant, promise, agreement or understanding in, or in connection with or collateral to, a contract or agreement (including but not limited to a contract or agreement with the State, any county, municipality or political subdivision of the State, or with any agency, commission, department, body or board of any of them, as well as any contract or agreement with a private party or entity) relative to the construction, alteration, repair or maintenance in the State of a road, highway, driveway, street, bridge or entrance or walkway of any type constructed thereon in the State, and building, structure, appurtenance or appliance in the State, including without limiting the generality of the foregoing, the moving, demolition and excavating connected therewith, purporting to indemnify or hold harmless the promisee or indemnitee or others, or their agents, servants and employees, for damages arising from liability for bodily injury or death to persons or damage to property caused partially or solely by, or resulting partially or solely from, or arising partially or solely out of the negligence of such promisee or indemnitee or others than the promisor or indemnitor, or its subcontractors, agents, servants or employees, is against public policy and is void and unenforceable, even where such covenant, promise, agreement or understanding is crystal clear and unambiguous in obligating the promisor or indemnitor to indemnify or hold harmless the promisee or indemnitee from liability resulting from such promisee's or indemnitee's own negligence. This section shall apply to all phases of the preconstruction, construction, repairs and maintenance described in this subsection, and nothing in this section shall be construed to limit its application to preconstruction professionals such as designers, planners and architects; provided, however, that this section shall not apply to any obligation owed to the Department of Transportation pursuant to a contract awarded under Title 17 or Chapter 69 of Title 29.

(b) Nothing in subsection (a) of this section shall be construed to void or render unenforceable policies of insurance issued by duly authorized insurance companies and insuring against losses or damages from any causes whatsoever.

(c) Subsection (a) of this section does not apply to any covenant, promise, agreement, understanding, or other provision in a partnership agreement of a partnership (whether general or limited), limited liability company agreement, trust agreement, governing instrument of a trust, certificate of incorporation or bylaw.

6 Del. C. 1953, § 2704; 56 Del. Laws, c. 444; 57 Del. Laws, c. 706; 66 Del. Laws, c. 394, §§ 1-5; 74 Del. Laws, c. 105, §§ 1, 2.;



§ 2705. Age of majority; capacity to contract

Any person who has attained 18 years of age shall have full capacity to contract; provided such person has not been declared legally incompetent to contract for reasons other than age. Any person who has attained the age of 18 years shall become fully responsible for that person's own contracts.

6 Del. C. 1953, § 2705; 57 Del. Laws, c. 74; 58 Del. Laws, c. 511, § 8; 70 Del. Laws, c. 186, § 1.;



§ 2706. Settlement and release of claims by persons of the age of 18 years or older

Any person of the age of 18 years or older may settle and compromise any claim, demand, or action of any nature which that person may have or which may be asserted against that person without the interference of a guardian, trustee, or the like, and the release and acquittal of such person shall be valid and legally effective for all intents and purposes in law or in equity and shall bind all heirs, executors and administrators.

6 Del. C. 1953, § 2706; 58 Del. Laws, c. 440, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2707. Agreements not to compete

Any covenant not to compete provision of an employment, partnership or corporate agreement between and/or among physicians which restricts the right of a physician to practice medicine in a particular locale and/or for a defined period of time, upon the termination of the principal agreement of which the said provision is a part, shall be void; except that all other provisions of such an agreement shall be enforceable at law, including provisions which require the payment of damages in an amount that is reasonably related to the injury suffered by reason of termination of the principal agreement. Provisions which require the payment of damages upon termination of the principal agreement may include, but not be limited to, damages related to competition.

64 Del. Laws, c. 175, § 1.;



§ 2708. Choice of law

(a) The parties to any contract, agreement or other undertaking, contingent or otherwise, may agree in writing that the contract, agreement or other undertaking shall be governed by or construed under the laws of this State, without regard to principles of conflict of laws, or that the laws of this State shall govern, in whole or in part, any or all of their rights, remedies, liabilities, powers and duties if the parties, either as provided by law or in the manner specified in such writing are:

(1) Subject to the jurisdiction of the courts of, or arbitration in, Delaware; and

(2) May be served with legal process.

The foregoing shall conclusively be presumed to be a significant, material and reasonable relationship with this State and shall be enforced whether or not there are other relationships with this State.

(b) Any person may maintain an action in a court of competent jurisdiction in this State where the action or proceeding arises out of or relates to any contract, agreement or other undertaking for which a choice of Delaware law has been made in whole or in part and which contains the provision permitted by subsection (a) of this section.

(c) This section shall not apply to any contract, agreement or other undertaking:

(1) To the extent provided to the contrary in § 1-301(c) of this title; or

(2) Involving less than $100,000.

(d) In the event that any provision hereof shall be held to be invalid or unenforceable, such holding shall not invalidate or render unenforceable any other provision hereof. Any provision hereof which is held to be invalid or unenforceable only in part or degree or under specific facts, shall remain in full force and effect to the extent, and with respect to facts in connection with which, it has not been held to be invalid or unenforceable.

(e) This section shall not limit any jurisdiction otherwise existing in a court sitting in the State and shall not affect the validity of any other choice of law provisions in any contract, agreement or other undertaking.

69 Del. Laws, c. 127, § 1; 75 Del. Laws, c. 66, § 5.;






Subchapter II Statute of Frauds and Perjuries

§ 2711. Sale of goods; possession; rights of vendor's creditors

(a) No sale, whether with or without bill of sale, of any goods or chattels, within this State, shall be good in law (except as against the vendor), or shall change or alter the property in such goods or chattels, unless a valuable consideration for the same is paid, or in good faith secured to be paid, and unless the goods and chattels sold are actually delivered into the possession of the vendee, as soon as it is convenient after the making of such sale.

(b) If the goods and chattels, so sold, afterwards come into and continue in the possession of the vendor, that vendor shall be liable to the demands of all creditors.

Code 1852, §§ 1163, 1164; Code 1915, § 2623; Code 1935, § 3103; 6 Del. C. 1953, § 2711; 70 Del. Laws, c. 186, § 1.;



§ 2712. Promise to pay debt of another under $5

All promises and assumptions, whereby any person undertakes to answer, or pay, for the default, debt, or miscarriage, of another, any sum under $5.00, being proved by the oath or affirmation of the persons to whom such promise and assumption are made, are good and available in law to charge the party making such promise or assumption.

Code 1852, § 1165; Code 1915, § 2624; Code 1935, § 3104; 6 Del. C. 1953, § 2712.;



§ 2713. Promise of an executor, administrator or other person to pay debt of another

No action shall be brought to charge any executor or administrator upon any special promise to answer damages out of his or her own estate, or to charge any defendant, upon any special promise, to answer for the debt, default, or miscarriage of another person, of the value of $5.00 and not more than $25, unless such promise and assumption is proved by the oath or affirmation of one credible witness, or some memorandum, or note in writing is signed by the party to be charged therewith.

Code 1852, § 1166; Code 1915, § 2625; Code 1935, § 3105; 6 Del. C. 1953, § 2713; 70 Del. Laws, c. 186, § 1.;



§ 2714. Necessity of writing for contracts; definition of writing; evidence

(a) No action shall be brought to charge any person upon any agreement made upon consideration of marriage, or upon any contract or sale of lands, tenements, or hereditaments, or any interest in or concerning them, or upon any agreement that is not to be performed within the space of 1 year from the making thereof, or to charge any person to answer for the debt, default, or miscarriage, of another, in any sum of the value of $25 and upwards, unless the contract is reduced to writing, or some memorandum, or notes thereof, are signed by the party to be charged therewith, or some other person thereunto by the party lawfully authorized in writing; except for goods, wares and merchandise, sold and delivered, money loaned and other matters which are properly chargeable in an account, in which case the oath or affirmation of the plaintiff, together with a record regularly and fairly kept, shall be allowed to be given in evidence in order to charge the defendant with the sums therein contained.

(b) A contract, promise, undertaking or commitment to loan money or to grant or extend credit, or any modification thereof, in an amount greater than $100,000, not primarily for personal, family, or household purposes, made by a person engaged in the business of lending or arranging for the lending of money or the extending of credit shall be invalid unless it or some note or memorandum thereof is in writing and subscribed by the party to be charged or by the party's agent. For purposes of this section, a contract, promise, undertaking or commitment to loan money secured solely by residential property consisting of 1 to 4 dwelling units shall be deemed to be for personal, family or household purposes.

(c) For the purposes of this section, "writing" includes microphotography, photography and photostating, and a microphotographic, photographic or photostatic copy of any agreement covered by this section. Such copy or copies having been regularly made and kept in the course of business, shall be equally competent as evidence as the original of such agreement, where the original is inaccessible or has been destroyed or otherwise disposed of in good faith in the regular course of business and where the mode of making such microphotograph, photograph or photostat was such as to justify its admission as a true copy of the original.

Code 1852, § 1167; 13 Del. Laws, c. 451; Code 1915, § 2626; 38 Del. Laws, c. 157; Code 1935, § 3106; 48 Del. Laws, c. 224, § 1; 6 Del. C. 1953, § 2714; 67 Del. Laws, c. 189, §§ 1-3; 70 Del. Laws, c. 186, § 1.;



§ 2715. Promise of decedent respecting testamentary disposition of property

No action shall be brought to charge the personal representatives or heirs of any deceased person upon any agreement to make a will of real or personal property, or to give a legacy or make a devise, unless such agreement is reduced to writing, or some memorandum or note thereof is signed by the person whose personal representatives or heirs are sought to be charged, or some other person lawfully authorized in writing, by the decedent, to sign for in the decedent's absence. This section shall not apply to any agreement made prior to May 1, 1933.

Code 1852, § 1167; 13 Del. Laws, c. 451; Code 1915, § 2626; 38 Del. Laws, c. 157; Code 1935, § 3106; 48 Del. Laws, c. 224, § 1; 6 Del. C. 1953, § 2715; 70 Del. Laws, c. 186, § 1.;






Subchapter III Equipment Dealer Contracts

§ 2720. Definitions

As used in this subchapter, unless the context requires otherwise:

(1) "Construction," "farm," "industrial" and "outdoor power," when used to refer to tractors, implements, attachments or repair parts, have the meanings commonly used and understood among dealers and suppliers of those trades.

(2) "Contract agreement" means a written or oral contract or agreement between a dealer and a supplier by which the dealer is granted the right to sell their equipment and the dealer is required to order and maintain an inventory in excess of $25,000 at current net price from the supplier.

(3) "Current net price" means the price listed in the supplier's price list in effect at the time the contract agreement is terminated, less any applicable discount allowed.

(4) "Dealer" means a person, firm or corporation engaged in the business of selling, at retail, construction, farm, industrial or outdoor power equipment and who maintains a total inventory of new equipment and repair parts valued at $50,000 or over and provides repair service for the above-mentioned equipment.

(5) "Inventory" means the tractors, implements, attachments, equipment and repair parts that the dealer purchased from the supplier.

(6) "Net cost" means the price the dealer paid the supplier for the inventory, less all applicable discounts allowed, plus the amount the dealer paid for freight costs from the supplier's location to the dealer's location, plus reasonable cost of assembly performed by the dealer.

(7) "Supplier" means a wholesaler, manufacturer or distributor who enters into a contract agreement with a dealer.

(8) "Termination" of a contract agreement means the termination, cancellation, nonrenewal or noncontinuation of the agreement.

66 Del. Laws, c. 173, § 1.;



§ 2721. Notice of termination of contract agreements

(a) Notwithstanding any agreement to the contrary, a supplier who terminates a contract agreement with a dealer shall notify the dealer of the termination not less than 6 months prior to the effective date of the termination. If termination results from an ongoing program or standard of which the dealer was aware at least 6 months prior to termination, the supplier shall give 90 days' notice of termination. However, the supplier may immediately terminate the agreement at any time after the occurrence of any of the following events:

(1) A petition under bankruptcy or receivership law has been filed against the dealer.

(2) The dealer has made an intentional misrepresentation with the intent to defraud the supplier.

(3) Default by the dealer under a chattel mortgage or other security agreement between the dealer and the supplier.

(4) Close out or sale of a substantial part of the dealer's business related to the handling of the supplier's product, the commencement or dissolution or liquidation of the dealer if the dealer is a partnership or corporation, or a change, without the prior written approval of the supplier, in the location of the dealer's principal place of business under the agreement.

(5) Withdrawal of an individual proprietor, partner, major shareholder or manager of the dealership, or a substantial reduction in interest of a partner or major shareholder, without the prior written consent of the supplier.

(6) Revocation or discontinuance of any guarantee of the dealer's present or future obligations to the supplier.

(b) Notwithstanding any agreement to the contrary, a dealer who terminates a contract agreement with a supplier shall notify the supplier of the termination not less than 6 months prior to the effective date of the termination.

(c) The contract agreement may also be terminated by the mutual written consent of the parties, with the effective date of such termination to be such as may be mutually agreed upon.

(d) Notification under this section shall be in writing and shall be by certified mail or personally delivered to the recipient. It shall contain:

(1) A statement of intention to terminate the agreement.

(2) A statement of the reasons for the termination.

(3) The date on which the termination takes effect.

66 Del. Laws, c. 173, § 1.;



§ 2722. Supplier's requirement to repurchase

(a) Whenever a contract agreement between a dealer and a supplier is terminated by either party, the supplier shall repurchase the dealer's inventory as provided in this subchapter unless the dealer chooses to keep the inventory.

(b) If the dealer principal who is a party to a contract agreement dies or becomes incompetent, the supplier shall, at the option of the personal representative or guardian, repurchase the inventory as if the agreement had been terminated. The personal representative or guardian has 1 year from the date of the death or incompetency of the dealer principal to exercise the option under this subchapter.

(c) This subchapter does not apply to a supplier that does not require the dealer to order and maintain an inventory in excess of $25,000 at current net price from the supplier.

66 Del. Laws, c. 173, § 1.;



§ 2723. Repurchase terms

(a) The supplier shall repurchase from the dealer within 90 days after termination of the contract agreement all inventory previously purchased from the supplier that remains unsold on the date of termination of the agreement.

(b) The supplier shall pay the dealer:

(1) One hundred percent of the net cost of all new, unused, undamaged and complete inventory except repair parts, less a reasonable allowance for deterioration attributable to weather conditions at the dealer's location.

(2) Eighty-five percent of the current net price of all new, unused and undamaged repair parts that are currently listed in the supplier's price book. The supplier may perform the handling, packing and loading of repair parts returned and withhold 5 percent of the current net price of the repair parts returned for their services.

(c) The inventory shall be returned FOB to the dealership. The dealer and the supplier may each furnish a representative to inspect all inventory and certify acceptability before being returned.

(d) The supplier shall pay the full repurchase amount to the dealer not later than 60 days after receipt of the inventory.

66 Del. Laws, c. 173, § 1.;



§ 2724. Exceptions to repurchase requirements

This subchapter does not require repurchase from a dealer of:

(1) A repair part with a limited storage life or otherwise subject to deterioration, such as gaskets or batteries.

(2) Multiple packaged repair parts when the package has been broken.

(3) A repair part that, because of its condition, is not resalable as a new part without repackaging or reconditioning.

(4) Any inventory that the dealer chooses to keep.

(5) Any inventory that was acquired by the dealer from a source other than the supplier.

(6) Any tractors, implements, attachments or equipment that the dealer purchased from the supplier more than 36 months before date of the notice of termination.

66 Del. Laws, c. 173, § 1.;



§ 2725. Uniform commercial practice

This subchapter does not affect a security interest of the supplier in the inventory of the dealer.

66 Del. Laws, c. 173, § 1; 70 Del. Laws, c. 439, § 5.;



§ 2726. Warranty claims

If, after the termination of a contract agreement, the dealer submits a warranty claim to the supplier for work performed prior to the effective date of the termination, the supplier shall accept or reject the claim within a maximum of 45 days from the day that the supplier received the claim. A claim not rejected before the deadline shall be deemed accepted. The supplier shall pay an accepted claim not later than 60 days after the day that the supplier received the claim.

66 Del. Laws, c. 173, § 1.;



§ 2727. Civil remedy for failure to repurchase

(a) If a supplier fails or refuses to repurchase any inventory covered under this subchapter within the time periods established, the supplier is civilly liable for 100% of the "current net price" of the inventory, plus the amount the dealer paid for freight costs from the supplier's location to the dealer's location, plus reasonable cost of assembly performed by the dealer, and plus the dealer's reasonable attorney's fees and court costs, and interest on the "current net price" of the inventory computed at the legal rate of interest, but not to exceed 18% annual percentage rate, from the ninety-first day after termination of the contract agreement.

(b) Notwithstanding any agreement to the contrary, and in addition to any other legal remedies available, any person who suffers monetary loss due to a violation of this subchapter or because of a refusal to accede to a proposal for an arrangement that, if consummated, is in violation of this subchapter may bring a civil action to enjoin further violations and to recover damages sustained together with the costs of the suit, including a reasonable attorney's fee.

(c) A civil action commenced under this subchapter shall be brought within 4 years after the violation complained of is or reasonably should have been discovered, whichever occurs first.

(d) In the event of failure to provide required notice of termination or otherwise comply with provisions of the law, the supplier is civilly liable for the dealer's loss of business for the time period the supplier is in violation of the notice of termination provisions of this subchapter, plus reasonable attorney's fees and court costs.

(e) The provisions of this section are in addition to all legal or equitable remedies available at law, as well as any agreement between the supplier and dealer.

66 Del. Laws, c. 173, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Consumer Contracts

§ 2731. Definitions

As used in this subchapter:

(1) "Consumer" means an individual who purchases or leases merchandise primarily for personal, family or household purposes.

(2) "Lease" means any lease, offer to lease or attempt to lease any merchandise.

(3) "Merchandise" means any objects, wares, goods, commodities, intangibles, real estate or services, other than insurance.

(4) "Person" means an individual, corporation, government or governmental subdivision or agency, statutory trust, business trust, estate, trust, partnership, unincorporated association, 2 or more of any of the foregoing having a joint or common interest or any other legal or commercial entity.

(5) "Sale" means any sale, offer for sale or attempt to sell any merchandise for cash or credit.

66 Del. Laws, c. 276, § 1; 73 Del. Laws, c. 329, § 38.;



§ 2732. Deceptive practices in consumer contracts

In a contract for the sale or lease of merchandise to a consumer, a person engages in a deceptive practice when that person knowingly or recklessly:

(1) Distorts or obscures the terms, conditions or meaning of the contract or creates a likelihood of confusion or misunderstanding by the use of unintelligible words, phrases or sentences; or

(2) Omits information required by law to be disclosed in contracts with a consumer.

66 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2733. Guidelines

The following are factors that a court may consider in determining whether a contract complies with this subchapter:

(1) Whether cross-references are confusing.

(2) Whether sentences are unreasonably long or complex.

(3) Whether sentences contain double negatives and exceptions to exceptions.

(4) Whether sentences and sections are in a confusing or illogical order.

(5) Whether it contains words with obsolete meanings or words that differ in their legal meaning from their ordinary meaning.

(6) Whether conditions, exceptions to the main provision of the agreement and protection for consumers or restrictions of consumers' right are given equal prominence with the main provision.

66 Del. Laws, c. 276, § 1.;



§ 2734. Remedies

(a) Any person who engages in a deceptive practice governed by this subchapter shall be liable to a consumer in an amount equal to treble the amount of actual damages proved, plus reasonable attorney's fees.

(b) A consumer likely to be damaged by a deceptive practice governed by this subchapter may be granted an injunction against it under the principles of equity and on terms the court considers reasonable.

66 Del. Laws, c. 276, § 1.;



§ 2735. Application

This subchapter shall not apply to contracts in which the total contract price or the total amount financed exceeds $50,000, or to any contract entered into with or acquired by a banking organization or building and loan association as defined by Chapters 1 and 17, respectively, of Title 5 or to any public utility tariff on file with the Delaware Public Service Commission pursuant to Chapter 7 [repealed] of Title 26.

66 Del. Laws, c. 276, § 1.;



§ 2736. Enforcement

In addition to any remedies a consumer may have at law or in equity, Chapter 25 of Title 29 shall apply to violations of this subchapter.

66 Del. Laws, c. 276, § 1; 69 Del. Laws, c. 291, § 98(a); 77 Del. Laws, c. 282, § 18.;









CHAPTER 27A. ASSET-BACKED SECURITIES FACILITATION ACT

§ 2701A. Title

This chapter may be cited as the "Asset-Backed Securities Facilitation Act."

73 Del. Laws, c. 214, § 1.;

§ 2702A Intent.

It is intended by the General Assembly that the term "securitization transaction" shall be construed broadly.

73 Del. Laws, c. 214, § 1.;

§ 2703A Securitization transaction.

(a) Notwithstanding any other provision of law, including, but not limited to, § 9-506 of this title, "Debtor's right to redeem collateral," as said section existed prior to July 1, 2001, and § 9-623 of the title, "Right to redeem collateral," which became effective July 1, 2001, to the extent set forth in the transaction documents relating to a securitization transaction:

(1) Any property, assets or rights purported to be transferred, in whole or in part, in the securitization transaction shall be deemed to no longer be the property, assets or rights of the transferor;

(2) A transferor in the securitization transaction, its creditors or, in any insolvency proceeding with respect to the transferor or the transferor's property, a bankruptcy trustee, receiver, debtor, debtor in possession or similar person, to the extent the issue is governed by Delaware law, shall have no rights, legal or equitable, whatsoever to reacquire, reclaim, recover, repudiate, disaffirm, redeem or recharacterize as property of the transferor any property, assets or rights purported to be transferred, in whole or in part, by the transferor; and

(3) In the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or the transferor's property, to the extent the issue is governed by Delaware law, such property, assets and rights shall not be deemed to be part of the transferor's property, assets, rights or estate.

(b) Nothing contained in this chapter shall be deemed to require any securitization transaction to be treated as a sale for federal or state tax purposes or to preclude the treatment of any securitization transaction as debt for federal or state tax purposes or to change any applicable laws relating to the perfection and priority of security or ownership interests of persons other than the transferor, hypothetical lien creditor or, in the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or its property, a bankruptcy trustee, receiver, debtor, debtor in possession or similar person.

It is not the purpose of this chapter to change the tax treatment of securitizations that take place pursuant to this chapter.

73 Del. Laws, c. 214, § 1.;



§ 2702A. Intent

It is intended by the General Assembly that the term "securitization transaction" shall be construed broadly.

73 Del. Laws, c. 214, § 1.;

§ 2703A Securitization transaction.

(a) Notwithstanding any other provision of law, including, but not limited to, § 9-506 of this title, "Debtor's right to redeem collateral," as said section existed prior to July 1, 2001, and § 9-623 of the title, "Right to redeem collateral," which became effective July 1, 2001, to the extent set forth in the transaction documents relating to a securitization transaction:

(1) Any property, assets or rights purported to be transferred, in whole or in part, in the securitization transaction shall be deemed to no longer be the property, assets or rights of the transferor;

(2) A transferor in the securitization transaction, its creditors or, in any insolvency proceeding with respect to the transferor or the transferor's property, a bankruptcy trustee, receiver, debtor, debtor in possession or similar person, to the extent the issue is governed by Delaware law, shall have no rights, legal or equitable, whatsoever to reacquire, reclaim, recover, repudiate, disaffirm, redeem or recharacterize as property of the transferor any property, assets or rights purported to be transferred, in whole or in part, by the transferor; and

(3) In the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or the transferor's property, to the extent the issue is governed by Delaware law, such property, assets and rights shall not be deemed to be part of the transferor's property, assets, rights or estate.

(b) Nothing contained in this chapter shall be deemed to require any securitization transaction to be treated as a sale for federal or state tax purposes or to preclude the treatment of any securitization transaction as debt for federal or state tax purposes or to change any applicable laws relating to the perfection and priority of security or ownership interests of persons other than the transferor, hypothetical lien creditor or, in the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or its property, a bankruptcy trustee, receiver, debtor, debtor in possession or similar person.

It is not the purpose of this chapter to change the tax treatment of securitizations that take place pursuant to this chapter.

73 Del. Laws, c. 214, § 1.;



§ 2703A. Securitization transaction

(a) Notwithstanding any other provision of law, including, but not limited to, § 9-506 of this title, "Debtor's right to redeem collateral," as said section existed prior to July 1, 2001, and § 9-623 of the title, "Right to redeem collateral," which became effective July 1, 2001, to the extent set forth in the transaction documents relating to a securitization transaction:

(1) Any property, assets or rights purported to be transferred, in whole or in part, in the securitization transaction shall be deemed to no longer be the property, assets or rights of the transferor;

(2) A transferor in the securitization transaction, its creditors or, in any insolvency proceeding with respect to the transferor or the transferor's property, a bankruptcy trustee, receiver, debtor, debtor in possession or similar person, to the extent the issue is governed by Delaware law, shall have no rights, legal or equitable, whatsoever to reacquire, reclaim, recover, repudiate, disaffirm, redeem or recharacterize as property of the transferor any property, assets or rights purported to be transferred, in whole or in part, by the transferor; and

(3) In the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or the transferor's property, to the extent the issue is governed by Delaware law, such property, assets and rights shall not be deemed to be part of the transferor's property, assets, rights or estate.

(b) Nothing contained in this chapter shall be deemed to require any securitization transaction to be treated as a sale for federal or state tax purposes or to preclude the treatment of any securitization transaction as debt for federal or state tax purposes or to change any applicable laws relating to the perfection and priority of security or ownership interests of persons other than the transferor, hypothetical lien creditor or, in the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or its property, a bankruptcy trustee, receiver, debtor, debtor in possession or similar person.

It is not the purpose of this chapter to change the tax treatment of securitizations that take place pursuant to this chapter.

73 Del. Laws, c. 214, § 1.;






CHAPTER 28. CAMPGROUND RESORTS MEMBERSHIP AND VACATION TIME SHARING PLANS SALES ACT

Subchapter I Campground Resorts Membership Sales

§ 2801. Applicability

This subchapter shall apply to each campground resort membership contract executed at least in part in the State 90 days after this chapter is signed into law, regardless of the whereabouts of the membership camping resort operator's principal office, campground resort, or recreational facilities.

67 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2802. Definitions

When used in this subchapter, the following shall have the meanings respectively set forth:

(1) "Advertisement" means the attempt by publication, dissemination, solicitation or circulation to induce, directly or indirectly, any person to enter into any obligation, acquire any title, interest in or otherwise execute a contract as defined in this section.

(2) "Business day" means any day except Sunday or a legal holiday.

(3) "Campground resort" means any tract or parcel of real property within the State on which there are at least 10 camping sites.

(4) "Camping site" means a space designed and promoted for the purpose of locating a trailer, tent, tent trailer, pickup camper, van, recreational vehicle or other similar device used for camping.

(5) "Contract" means any written agreement of more than 1 year's duration, executed in whole or in part within the State, which grants to a purchaser a nonexclusive right or license to use the campground resort of a membership camping resort operator or any portion thereof on a first come, first serve or reservation basis together with other purchasers.

(6) "Facility" means an amenity within a campground resort set aside or otherwise made available to purchasers in their use and enjoyment of the campground resort, and may include campsites, swimming pools, tennis courts, recreational buildings, boat docks, rest rooms, showers, laundry rooms, and trading posts or grocery stores.

(7) "Holder" means the membership camping resort operator who enters into a membership camping resort contract with a purchaser or the assignee of such contract who purchases the same for value.

(8) "Managing entity" means a person who undertakes the duties, responsibilities and obligations of the management of a campground resort.

(9) "Offer" means any offer, solicitation, advertisement or inducement, to execute a contract.

(10) "Operator" means any person who is in the business of soliciting, offering, advertising or executing membership camping resort contracts.

(11) "Person" means any individual, corporation, partnership, company, unincorporated association or any other legal entity other than a government or agency or a subdivision thereof.

(12) "Purchase money" means any money, currency, note, security or other consideration paid by the purchaser for a membership camping agreement.

(13) "Purchaser" means any person who enters into a contract with an operator as defined herein.

(14) "Reciprocal program" means any arrangement under which a purchaser is permitted to use camping resort sites or facilities at 1 or more campground resorts not owned or operated by the operator with whom the purchaser has entered into a contract.

(15) "Salesperson" means an individual, other than an operator, who offers to sell a contract by means of a direct sales presentation, but does not include a person who merely refers a prospective purchaser to a sales person without making any direct sales presentation.

67 Del. Laws, c. 433, § 1.;



§ 2803. Operator's disclosure statement

(a) Every operator, salesperson or other person who is in the business of offering for sale or transfer the rights under existing membership camping resort contracts for a fee shall deliver to the purchaser a current operator's disclosure statement before execution by the purchaser of the contract and no later than the date shown on such contract.

(b) The operator's disclosure statement shall consist of the following:

(1) A cover page containing:

a. The words, "Membership Camping Operator's Disclosure Statement," printed in boldfaced type of a minimum size of 10 points, followed by,

b. The name and principal business address of the operator followed by,

c. A statement that the operator is in the business of offering for sale contracts, followed by,

d. The following in printed boldfaced type of a minimum size of 10 points:

THIS DISCLOSURE STATEMENT CONTAINS IMPORTANT MATTERS TO BE CONSIDERED IN THE EXECUTION OF A MEMBERSHIP CAMPING RESORT CONTRACT. THE MEMBERSHIP CAMPING RESORT OPERATOR IS REQUIRED BY LAW TO DELIVER TO YOU A COPY OF THIS DISCLOSURE STATEMENT BEFORE YOU EXECUTE A MEMBERSHIP CAMPING RESORT CONTRACT. THE STATEMENTS CONTAINED HEREIN ARE ONLY SUMMARY IN NATURE. YOU AS A PROSPECTIVE PURCHASER SHOULD REVIEW ALL REFERENCES, EXHIBITS, CONTRACT DOCUMENTS, AND SALES MATERIALS. YOU SHOULD NOT RELY UPON ANY ORAL REPRESENTATIONS AS BEING CORRECT. REFER TO THIS DOCUMENT AND TO THE ACCOMPANYING EXHIBITS FOR CORRECT REPRESENTATIONS. THE MEMBERSHIP CAMPING RESORT OPERATOR IS PROHIBITED FROM MAKING ANY REPRESENTATIONS WHICH CONFLICT WITH THOSE CONTAINED IN THE CONTRACT AND THIS DISCLOSURE STATEMENT.

e. The following language, printed in boldfaced type of a minimum size of 10 points after the appearance of the items required in paragraphs (b)(1)a. through d. of this section:

SHOULD YOU EXECUTE A MEMBERSHIP CAMPING RESORT CONTRACT, YOU HAVE THE UNQUALIFIED RIGHT TO CANCEL SUCH CONTRACT. THIS RIGHT OF CANCELLATION CANNOT BE WAIVED. THE RIGHT TO CANCEL EXPIRES AT MIDNIGHT ON THE 5th BUSINESS DAY FOLLOWING THE DATE ON WHICH THE CONTRACT WAS EXECUTED. TO CANCEL THE MEMBERSHIP CAMPING CONTRACT, YOU AS THE PURCHASER MUST MAIL NOTICE OF YOUR INTENT TO CANCEL BY CERTIFIED MAIL TO THE MEMBERSHIP CAMPING RESORT OPERATOR AT THE ADDRESS SHOWN IN THE MEMBERSHIP CAMPING RESORT CONTRACT, POSTAGE PREPAID. THE MEMBERSHIP CAMPING RESORT OPERATOR IS REQUIRED BY LAW TO RETURN ALL MONEYS PAID BY YOU IN CONNECTION WITH THE EXECUTING OF THE MEMBERSHIP CAMPING RESORT CONTRACT, UPON YOUR PROPER AND TIMELY CANCELLATION OF THE CONTRACT.

(2) The following information is required after all disclosure statements required in paragraphs (b)(1)a. through e. of this section:

a. The name of the operator and the address of the principal place of business;

b. A brief description of the nature of the purchaser's right or license to use the campground resort and the facilities which are to be available for use by purchasers;

c. The location of each of the campground resorts which is to be available for use by purchasers and a brief description of the facilities at each campground resort which are currently available for use by purchasers. Facilities which are planned, incomplete, or not yet available for use shall be clearly identified as incomplete or unavailable. A brief description of any facilities that are or will be available to nonpurchasers shall also be provided;

d. As to all memberships offered by the operator at each campground resort:

1. The form of membership offered;

2. The types and duration of memberships along with a summary of the major privileges, restrictions and limitations applicable to each type; and

3. Provisions, if any, that have been made for public utilities at each campsite including water, electricity, telephone and sewer facilities;

e. Any initial or special fee due from the purchaser together with a description of the purpose and method of calculating the fee;

f. A description of any liens, defects or encumbrances affecting the campground resort;

g. A general description of any financing offered or available through the operator;

h. A statement that the purchaser has until midnight of the fifth business day following the signing of the membership campground resort contract to cancel the contract by proper notice to the membership camping resort operator;

i. A description of the insurance coverage that the operator provides for the benefit of purchasers, if any;

j. Any fees or charges that purchasers are or may be required to pay for the use of the campground resort or any facilities;

k. The extent to which financial arrangements, if any, have been provided for the completion of facilities together with a statement of the operator's obligation to complete planned facilities. The statement shall include a description of any restrictions or limitations on the operator's obligation to begin or to complete such facilities;

l. The name of the managing entity, if there is one, and the significant terms of any management contract, including, but not limited to, the circumstances under which the operator may terminate the management contract;

m. Any services which the operator currently provides or expenses the operator pays which are expected to become the responsibility of the purchasers, including the projected liability which each such service or expense may impose on each purchaser;

n. A brief description of the ownership in or other right to use the campground resort which is to be transferred to each purchaser, together with the duration of any lease, license, franchise or reciprocal agreement entitling the operator or the purchasers to use the campground resort, and any provision in any such agreements which restrict or limit a purchaser's use of the campground resort;

o. A summary or copy, whether by way of supplement or otherwise, of the rules, restrictions or covenant regulating the purchaser's use of the campground resort and the facilities which are to be available for use by the purchasers, including a statement of whether and how the rules, restrictions, or covenants may be changed;

p. A description of any restraints on the transfer of the membership camping resort contract;

q. A brief description of the policies covering the availability of camping sites, the availability of reservations and the conditions under which they are made;

r. A statement of whether the operator has the right to withdraw permanently from use all or any portion of any campground resort devoted to membership camping and, if so, the conditions under which such withdrawal is to be permitted; and

s. A statement describing the material terms and conditions of any reciprocal program to be available to the purchaser including a statement concerning whether the purchaser's participation in any reciprocal program is dependent upon the continued affiliation of the operator with that reciprocal program and whether the operator reserves the right to terminate such affiliation.

(c) The operator shall promptly amend the operator's disclosure statements to reflect any material change in the campground resorts or its facilities.

67 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2804. Cancellation

(a) A purchaser shall have the right to cancel a membership camping resort contract within 5 business days following the date of its execution.

(b) The right of cancellation shall not be waived and any attempt to obtain such waiver shall be unlawful. Nothing in this section shall preclude the execution of documents in advance of closing for delivery after the expiration of the cancellation period.

(c) If the purchaser elects to cancel the contract, the cancellation may be done only by mailing notice thereof by certified mail to the operator at the address listed in the contract. The cancellation shall be deemed effective upon mailing.

(d) Upon cancellation, the operator shall refund to the purchaser all payments made by such purchaser and collected by the operator pursuant to the canceled contract. The refund shall be made within 15 days and may, where payment has been made by credit card, be made by an appropriate credit to the purchaser's account.

67 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2805. Contracts

The operator shall deliver to the purchaser a fully executed copy of the contract, which contract shall include at least the following information:

(1) The actual date the contract is executed by the purchaser.

(2) The name of the operator and address of the principal place of business.

(3) The total financial obligation imposed upon the purchaser by the contract, including the initial purchase price and any additional charges which the purchaser may be required to pay.

(4) A description of the nature and duration of the membership being purchased.

(5) A statement that the operator, salesperson or any other person who in the business of offering for sale or transfer the rights under contracts for a fee is required by this chapter to provide each purchaser of a campground resorts membership with a copy of the operator's disclosure statement prior to execution of such contract and that a failure to do so is a violation of this chapter.

(6) The following statement shall appear in the contract, under its own paragraph, immediately above the space reserved in the contract for the signature of the purchaser, in boldfaced type of a minimum size of 10 points:

"PURCHASER'S NONWAIVABLE RIGHT TO CANCEL"

shall appear at the beginning of said paragraph in boldfaced type of a minimum of 10 points, immediately preceding the following statement:

(Date of Transaction)

"YOU MAY CANCEL THIS CONTRACT WITHOUT ANY PENALTY OR OBLIGATION WITHIN 5 BUSINESS DAYS FROM THE ABOVE DATE.

IF YOU CANCEL, ANY PAYMENTS MADE BY YOU UNDER THE CONTRACT AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED WITHIN 15 BUSINESS DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE, AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE CANCELLED. IF YOU DECIDE TO CANCEL THIS CONTRACT, YOU MUST NOTIFY THE SELLER IN WRITING BY CERTIFIED MAIL OF YOUR INTENT TO CANCEL. YOUR NOTICE OF CANCELLATION SHALL BE EFFECTIVE UPON THE DATE SENT AND SHALL BE SENT

TO: ______________ AT

(Name of Operator)                  (Address of Operator)

NO PURCHASER SHOULD RELY UPON REPRESENTATIONS OTHER THAN THOSE INCLUDED IN THIS CONTRACT."

If no interest in real property is being conveyed, the contract shall also contain the following statement:

"YOU MAY ALSO CANCEL THIS CONTRACT AT ANY TIME AFTER THE ACCOMMODATIONS OR FACILITIES ARE NO LONGER AVAILABLE AS PROVIDED IN THIS CONTRACT."

(7) The full name of all salespersons involved in the execution of the membership camping resort contract.

67 Del. Laws, c. 433, § 1.;



§ 2806. Escrow

All purchase money received from or on behalf of a purchaser in connection with the execution of a contract shall be deposited and held in this State in an escrow account designated solely for that purpose, which may be the operator's own escrow account or that of the operator's attorney, until the time for cancellation has expired as provided for in § 2804 of this title, unless a later time is provided in the contract. If the contract has not been canceled, any purchase money received from a purchaser may be released to the operator upon:

(1) The conveying to the purchaser of the right or license to use the campground resort and facilities as required in the contract; or

(2) The forfeiture of the purchase money by the purchaser under the terms of the contract.

67 Del. Laws, c. 433, § 1.;



§ 2807. Conditions on offering items as an inducement to execute

(a) It is unlawful for any person by any means, as part of an advertising program, to offer any item of value as an inducement to the recipient to visit an operator's campground resort, attend a sales presentation or contact a salesperson, unless the person clearly discloses in writing in the offer in plain language each of the following:

(1) The name and campground resort address of the operator.

(2) A general statement that the advertising program is being conducted by an operator and the purpose of any requested visit.

(3) A statement of odds, in Arabic numerals, of receiving each item offered.

(4) The approximate retail value of each item offered.

(5) The number of campgrounds that are participating in such advertising programs.

(6) The restrictions, qualifications and other conditions that must be satisfied before the recipient is entitled to receive the item, including:

a. Any deadline, if any, by which the recipient must visit the campground resort, attend the sales presentation or contact a salesperson in order to receive the item.

b. The approximate duration of any visit and sales presentation.

c. The date upon which the offer shall terminate and the final date upon which the gift or prizes are to be awarded.

d. Any other conditions, such as minimum age qualification, a financial qualification or a requirement that if the recipient is married both spouses must be present in order to receive the item.

(7) A statement that the operator reserves the right to provide a rain check or a substitute or like item, if these rights are reserved.

(8) All other material rules, terms and conditions of the offer or program.

(b) It is unlawful to charge postage, shipping, handling, insurance redemption fees or any other fees for any item of value offered as an inducement to the recipient to visit an operator's campground resort and attend a sales presentation.

(c) It is unlawful for any person making an offer subject to subsection (a) of this section or any employee or agent of the person to offer any item if the person knows or has reason to know that the offered item will not be available in a sufficient quantity based on the reasonably anticipated response to the offer.

(d) If the person making an offer subject to subsection (a) of this section is unable to provide an offered item because of limitations of supply, quantity or quality not reasonably foreseeable or controllable by the person making the offer, the person making the offer shall provide the approximate retail value of the item as stated in the advertising program as required under subsection (a)(4) of this section.

(e) On the written request of a recipient who has received or claims a right to receive any offered item, the person making an offer subject to subsection (a) of this section shall furnish to the recipient sufficient evidence showing that the item provided matches the item randomly or otherwise selected for distribution to that recipient.

(f) It is unlawful for any person making an offer subject to subsection (a) of this section or any employee or agent of the person to:

(1) Misrepresent the size, quantity, identity or quality of any prize, gift, money or other item of value offered.

(2) Misrepresent in any manner the odds of receiving any particular gift, prize, amount of money or other item of value.

(3) Label any offer a "notice of termination" or "notice of cancellation."

(4) Materially misrepresent, in any manner, the offer or program.

(g) Any violation of this section shall make any contract entered into voidable at the option of the purchaser.

67 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2808. Unfair trade practices

A violation of any of the provisions of §§ 2803 to 2807 of this title, inclusive, or failure to comply with the notice of cancellation required by § 2805 of this title shall constitute an unfair or deceptive act or practice as set forth in Chapter 25 of this title.

67 Del. Laws, c. 433, § 1.;



§ 2809. Enforcement

Violations of this subchapter shall be within the scope of the enforcement duties and powers of the State Division of Consumer Protection as described in subchapter II of Chapter 25 of Title 29.

67 Del. Laws, c. 433, § 1; 69 Del. Laws, c. 291, § 98(b), (c); 78 Del. Laws, c. 219, § 5.;






Subchapter II Vacation Time Sharing Plan

§ 2821. Applicability

This subchapter shall apply to each vacation time-sharing plan contract executed at least in part in the State 90 days after this chapter is signed into law, regardless of the whereabouts of the developer's principal office.

67 Del. Laws, c. 433, § 1.;



§ 2822. Definitions

When used in this subchapter, the following shall have the meanings respectively set forth:

(1) "Accommodations" means any apartment, condominium or cooperative unit, cabin, lodge, hotel or motel room or any other structure which is situated on real property and designed for occupancy by one or more individuals.

(2) "Advertising" means the use of media, mail or personal contacts to induce, directly or indirectly, any person to enter into any obligation, acquire any title, interest in or otherwise execute a contract as defined in this section.

(3) "Business day" means any day except Sunday or a legal holiday.

(4) "Common expenses" means those expenses properly incurred for the maintenance, operation and repair of all accommodations or facilities subject to this subchapter.

(5) "Contract" means any written agreement of more than 1 year's duration, executed in whole or in part within the State which grants to a purchaser the rights and obligations of a time-sharing plan.

(6) "Developer" means the person creating a time-sharing plan.

(7) "Facilities" means any structure, service, improvement or real property, whether improved or unimproved, which is made available to the purchasers of a time-sharing plan.

(8) "Offer" means any offer, solicitation, advertisement or inducement to execute a contract.

(9) "Person" means any individual, corporation, partnership, company, unincorporated association or any other legal entity other than a government or agency or a subdivision thereof.

(10) "Purchaser" means any person who is buying or who has bought a time-share period in a time-sharing plan.

(11) "Reciprocal program" means any arrangement under which a purchaser is permitted to use time-share units or facilities in 1 or more time-sharing plans' locations not owned by the seller with whom the purchaser has entered into a contract.

(12) "Salesperson" means an individual, other than a seller, who offers to sell a contract by means of a direct sales presentation, but does not include a person who merely refers a prospective purchaser to a sales person without making any direct sales presentation.

(13) "Seller" means any developer, or any other person, or agent or employee thereof, who offers time-share periods for sale to the public in the ordinary course of business, except persons who have acquired a time-share period for their own occupancy and later offer it for resale.

(14) "Time-share period" means that period of time during which a purchaser of a time-sharing plan is entitled to possession and use of the accommodations or facilities, or both, of a time-sharing plan.

(15) "Time-share unit" means an accommodation or facility of a time-sharing plan which is divided into time-share periods.

(16) "Time-sharing plan" means an arrangement, plan, or similar device, whereby a purchaser, in exchange for consideration, receives a right to use accommodations or facilities, or both, for a period of more than 3 years and such use is to occur during specific periods of time which are less than 1 year during any given year within the terms of such arrangement, plan or other device.

67 Del. Laws, c. 433, § 1.;



§ 2823. Seller's disclosure statement

(a) Every seller, salesperson, or other person who is in the business of offering for sale time-sharing plan contracts for a fee shall deliver to a purchaser a current seller's disclosure statement before execution by the purchaser of the contract and no later than the date shown on such contract.

(b) The seller's disclosure statement shall consist of the following:

(1) A cover page containing:

a. The words, "Vacation Time-Sharing Plan Seller's Disclosure Statement," printed in boldfaced type of a minimum size of 10 points, followed by,

b. The name and principal business address of the seller followed by,

c. A statement that the seller is in the business of offering for sale contracts, followed by,

d. The following in printed boldfaced type of a minimum size of 10 points:

THIS DISCLOSURE STATEMENT CONTAINS IMPORTANT MATTERS TO BE CONSIDERED IN THE EXECUTION OF A VACATION TIME-SHARING PLAN CONTRACT. THE VACATION TIME-SHARING PLAN SELLER IS REQUIRED BY LAW TO DELIVER TO YOU A COPY OF THIS DISCLOSURE STATEMENT BEFORE YOU EXECUTE A VACATION TIME-SHARING PLAN. THE STATEMENTS CONTAINED HEREIN ARE ONLY SUMMARY IN NATURE. YOU AS A PROSPECTIVE PURCHASER SHOULD REVIEW ALL REFERENCES, EXHIBITS, CONTRACT DOCUMENTS, AND SALES MATERIALS. YOU SHOULD NOT RELY UPON ANY ORAL REPRESENTATIONS AS BEING CORRECT. REFER TO THIS DOCUMENT AND TO THE ACCOMPANYING EXHIBITS FOR CORRECT REPRESENTATIONS. THE VACATION TIME-SHARING PLAN SELLER IS PROHIBITED FROM MAKING ANY REPRESENTATIONS WHICH CONFLICT WITH THOSE CONTAINED IN THE CONTRACT AND THIS DISCLOSURE STATEMENT.

e. The following language, printed in boldfaced type of a minimum size of 10 points after the appearance of the items required in paragraphs (b)(1)a. through d. of this section:

SHOULD YOU EXECUTE A VACATION TIME-SHARING PLAN CONTRACT, YOU HAVE THE UNQUALIFIED RIGHT TO CANCEL SUCH CONTRACT. THIS RIGHT OF CANCELLATION CANNOT BE WAIVED. THE RIGHT TO CANCEL EXPIRES AT MIDNIGHT ON THE 5th BUSINESS DAY FOLLOWING THE DATE ON WHICH THE CONTRACT WAS EXECUTED. TO CANCEL THE VACATION TIME-SHARING PLAN CONTRACT, YOU AS THE PURCHASER MUST MAIL NOTICE OF YOUR INTENT TO CANCEL BY CERTIFIED MAIL TO THE VACATION TIME-SHARING PLAN SELLER AT THE ADDRESS SHOWN IN THE VACATION TIME SHARING PLAN CONTRACT, POSTAGE PREPAID. THE VACATION TIME-SHARING PLAN SELLER IS REQUIRED BY LAW TO RETURN ALL MONEYS PAID BY YOU IN CONNECTION WITH THE EXECUTION OF THE VACATION TIME SHARING PLAN CONTRACT, UPON YOUR PROPER AND TIMELY CANCELLATION OF THE CONTRACT.

(2) The following information is required after all disclosure statements required in paragraphs (b)(1)a. through e. of this section:

a. The name of the seller and the address of the principal place of business;

b. A brief description of the nature of the purchaser's right or license to use the time-share unit and the facilities which are to be available for use by purchasers;

c. The location of each of the time-share accommodations which is to be available for use by purchasers and a brief description of the facilities at each time-share accommodation which are currently available for use by purchasers. Facilities which are planned, incomplete, or not yet available for use shall be clearly identified as incomplete or unavailable. A brief description of any facilities that are or will be available to nonpurchasers shall also be provided;

d. As to all time-sharing plans offered by sellers:

1. The form of plan offered;

2. The types and duration of plans along with a summary of the major privileges, restrictions and limitations applicable to each type; and

3. Provisions, if any, that have been made for public utilities at each time share unit including water, electricity, telephone and sewer facilities;

e. Any initial or special fee due from the purchaser together with a description of the purpose and method of calculating the fee;

f. A description of any liens, defects or encumbrances affecting the time-share plan;

g. A general description of any financing offered or available through the seller;

h. A statement that the purchaser has until midnight of the fifth business day following the signing of the vacation time-sharing plan contract to cancel the contract by proper notice to the vacation time-sharing plan seller;

i. A description of the insurance coverage that the seller provides for the benefit of purchasers, if any;

j. Any fees or charges that purchasers are or may be required to pay for the use of the time-share unit or any facilities;

k. The extent to which financial arrangements, if any, have been provided for the completion of facilities together with a statement of the seller's obligation to complete planned facilities. The statement shall include a description of any restrictions or limitations on the seller's obligation to begin or to complete such facilities;

l. Any services which the seller currently provides or expenses the seller pays which are expected to become the responsibility of the purchasers, including the projected liability which each such service or expense may impose on each purchaser;

m. A brief description of the ownership in or other right to use the time-share unit which is to be transferred to each purchaser, together with the duration of any lease, license, franchise or reciprocal agreement entitling the seller or the purchasers to use the accommodations, and any provision in any such agreements which restrict or limit a purchaser's use of the time-sharing plan;

n. A summary or copy, whether by way of supplement or otherwise, of the rules, restrictions or covenant regulating the purchaser's use of the time sharing plan and the facilities which are to be available for use by the purchasers, including a statement of whether and how the rules, restrictions, or covenants may be changed;

o. A description of any restraints on the transfer of the vacation time sharing plan contract;

p. A brief description of the policies covering the availability of time-share units, the availability of reservations and the conditions under which they are made;

q. A brief description of any grounds for forfeiture of a purchaser's contract;

r. A statement of whether the seller has the right to withdraw permanently from use all or any portion of any facilities devoted to the time-sharing plan and, if so, the conditions under which such withdrawal is to be permitted; and

s. A statement describing the material terms and conditions of any reciprocal program to be available to the purchaser including a statement concerning whether the purchaser's participation in any reciprocal program is dependent upon the continued affiliation of the operator with that reciprocal program and whether the operator reserves the right to terminate such affiliation.

(c) The seller shall promptly amend the seller's disclosure statements to reflect any material change in the time-sharing plan or its facilities.

67 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2824. Cancellation

(a) A purchaser shall have the right to cancel a vacation time-sharing plan contract within 5 business days following the date of its execution.

(b) The right of cancellation shall not be waived and any attempt to obtain such a waiver shall be unlawful. Nothing in this section shall preclude the execution of documents in advance of closing for delivery after the expiration of the cancellation period.

(c) If the purchaser elects to cancel the contract, the purchaser may do so only by mailing notice thereof by certified mail to the seller at the address listed in the contract. The cancellation shall be deemed effective upon mailing.

(d) Upon cancellation, the seller shall refund to the purchaser all payments made by such purchaser and collected by the seller pursuant to the canceled contract. The refund shall be made within 15 days and may, where payment has been made by credit card, be made by an appropriate credit to the purchaser's account.

67 Del. Laws, c. 433, § 1.;



§ 2825. Contracts

The seller shall deliver to the purchaser a fully executed copy of the contract, which contract shall include at least the following information:

(1) The actual date the contract is executed by the purchaser.

(2) The name of the seller and address of the principal place of business.

(3) The total financial obligation imposed upon the purchaser by the contract, including the initial purchase price and any additional charges which the purchaser may be required to pay.

(4) A description of the nature and duration of the plan being purchased.

(5) A statement that the seller, salesperson or any other person who is in the business of offering for sale or transfer the rights under contracts for a fee is required by this chapter to provide each purchaser of a vacation time-sharing plan with a copy of the seller's disclosure statement prior to execution of such contract and that a failure to do so is a violation of this chapter.

(6) The following statement shall appear in the contract, under its own paragraph, immediately above the space reserved in the contract for the signature of the purchaser, in boldfaced type of a minimum size of 10 points:

"PURCHASER'S NONWAIVABLE RIGHT TO CANCEL"

shall appear at the beginning of said paragraph in boldfaced type of a minimum of 10 points, immediately preceding the following statement:

(Date of Transaction)

"YOU MAY CANCEL THIS CONTRACT WITHOUT ANY PENALTY OR OBLIGATION WITHIN 5 BUSINESS DAYS FROM THE ABOVE DATE.

IF YOU CANCEL, ANY PAYMENTS MADE BY YOU UNDER THE CONTRACT AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED WITHIN 15 BUSINESS DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE, AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE CANCELLED.

IF YOU DECIDE TO CANCEL THIS CONTRACT, YOU MUST NOTIFY THE SELLER IN WRITING BY CERTIFIED MAIL OF YOUR INTENT TO CANCEL. YOUR NOTICE OF CANCELLATION SHALL BE EFFECTIVE UPON THE DATE SENT AND SHALL BE SENT

TO: ______________ AT

(Name of Seller)                    (Address of Seller)

NO PURCHASER SHOULD RELY UPON REPRESENTATIONS OTHER THAN THOSE INCLUDED IN THIS CONTRACT."

If no interest in real property is being conveyed, the contract shall also contain the following statement:

"YOU MAY ALSO CANCEL THIS CONTRACT AT ANY TIME AFTER THE ACCOMMODATIONS OR FACILITIES ARE NO LONGER AVAILABLE AS PROVIDED IN THIS CONTRACT."

(7) The full name of all sales persons involved in the execution of the membership camping resort contract.

67 Del. Laws, c. 433, § 1.;



§ 2826. Escrow

All purchase money received from or on behalf of a purchaser in connection with the execution of a contract shall be deposited and held in this State in an escrow account designated solely for that purpose, which may be the seller's own escrow account or that of the seller's attorney, until the time for cancellation has expired as provided for in § 2824 of this title, unless a later time is provided in the contract. If the contract has not been canceled, any purchase money received from a purchaser may be released to the seller upon:

(1) The conveying to the purchaser of the right or license to use the time-share unit and facilities as required in the contract; or

(2) The forfeiture of the purchase money by the purchaser under the terms of the contract.

67 Del. Laws, c. 433, § 1.;



§ 2827. Conditions on offering items as an inducement to execute

(a) It is unlawful for any person by any means, as part of an advertising program, to offer any item of value as an inducement to the recipient to visit a vacation time-sharing plan's facilities, attend a sales presentation or contact a salesperson, unless the person clearly discloses in writing in the offer in plain language each of the following:

(1) The name and vacation time-sharing plan's address.

(2) A general statement that the advertising program is being conducted by a seller and the purpose of any requested visit.

(3) A statement of odds, in Arabic numerals, of receiving each item offered.

(4) The approximate retail value of each item offered.

(5) The number of vacation time-sharing plans that are participating in such advertising programs.

(6) The restrictions, qualifications and other conditions that must be satisfied before the recipient is entitled to receive the item, including:

a. Any deadline, if any, by which the recipient must visit the vacation time-sharing facilities, attend the sales presentation or contact a salesperson in order to receive the item.

b. The approximate duration of any visit and sales presentation.

c. The date upon which the offer shall terminate and the final date upon which the gift or prizes are to be awarded.

d. Any other conditions, such as minimum age qualification, a financial qualification or a requirement that if the recipient is married both spouses must be present in order to receive the item.

(7) A statement that the seller reserves the right to provide a rain check or a substitute or like item, if these rights are reserved.

(8) All other material rules, terms and conditions of the offer or program.

(b) It is unlawful to charge postage, shipping, handling, insurance redemption fees or any other fees for any item of value offered as an inducement to the recipient to visit a vacation time-sharing plan's facilities and attend a sales presentation.

(c) It is unlawful for any person making an offer subject to subsection (a) of this section or any employee or agent of the person to offer any item if the person knows or has reason to know that the offered item will not be available in a sufficient quantity based on the reasonably anticipated response to the offer.

(d) If the person making an offer subject to subsection (a) of this section is unable to provide an offered item because of limitations of supply, quantity or quality not reasonably foreseeable or controllable by the person making the offer, the person making the offer shall provide the approximate retail value of the item as stated in the advertising program as required under paragraph (a)(4) of this section.

(e) On the written request of a recipient who has received or claims a right to receive any offered item, the person making an offer subject to subsection (a) of this section shall furnish to the recipient sufficient evidence showing that the item provided matches the item randomly or otherwise selected for distribution to that recipient.

(f) It is unlawful for any person making an offer subject to subsection (a) of this section or any employee or agent of the person, to:

(1) Misrepresent the size, quantity, identity or quality of any prize, gift, money or other item of value offered.

(2) Misrepresent in any manner the odds of receiving any particular gift, prize, amount of money or other item of value.

(3) Label any offer a "notice of termination" or "notice of cancellation."

(4) Materially misrepresent, in any manner, the offer or program.

(g) Any violation of this section shall make any contract entered into voidable at the option of the purchaser.

67 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2828. Unfair trade practices

A violation of any of the provisions of §§ 2823 to 2827 of this title inclusive, or failure to comply with the notice of cancellation required by § 2825 of this title shall constitute an unfair or deceptive act or practice as set forth in Chapter 25 of this title.

67 Del. Laws, c. 433, § 1.;



§ 2829. Enforcement

Violations of this subchapter shall be within the scope of the enforcement duties and powers of the State Division of Consumer Protection as described in Chapter 25 of Title 29.

67 Del. Laws, c. 433, § 1; 69 Del. Laws, c. 291, § 98(b), (c); 77 Del. Laws, c. 282, § 8.;









CHAPTER 29. RETAIL SALES OF MOTOR FUEL

§ 2901. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Automotive products" shall mean any product sold or distributed by a retail dealer for use with a motor vehicle, whether or not such product is essential for the maintenance of the motor vehicle and whether or not such product is also used for nonautomotive purposes.

(2) "Deposit in advance" shall mean any deposit, regardless of its purported purpose, which is received by a distributor or manufacturer from the retail dealer as a breakage, security or other similar deposit.

(3) "Manufacturer" shall mean every producer or refiner of petroleum products, or the producer or fabricator of any automotive product sold or distributed by a service station.

(4) "Marketing agreement" shall mean a written or parol agreement between a manufacturer and a retail dealer or a distributor and a retail dealer under which:

a. The dealer promises to sell or distribute the product or products of the manufacturer or distributor;

b. The retail dealer is granted the right to use a trademark, trade name, service mark or other identifying symbol or name owned by a manufacturer; or

c. The retail dealer is granted the right to occupy premises owned, leased or controlled by a manufacturer or distributor.

(5) "Motor fuel" shall mean and include any substance or combination of substances which is intended to be or is capable of being used for the purpose of propelling or running by combustion any internal combustion engine and sold or used for that purpose.

(6) "Retail dealer" shall mean and include any person operating a service station, filling station, store, garage or other place of business for the sale of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine.

(7) "Retail fuel outlet" shall mean a place at which gasoline and oil are stored and supplied to service stations or to the public, and which is operated by independent contractors or by persons in the employ of such independent contractors.

42 Del. Laws, c. 70, §§ 2, 3; 48 Del. Laws, c. 299, § 1; 6 Del. C. 1953, § 2901; 59 Del. Laws, c. 556, § 1; 77 Del. Laws, c. 394, § 1.;



§ 2902. Price signs on fuel pumps and premises

(a) Every retail dealer in motor fuel shall publicly display and maintain on each pump or other dispensing device, from which motor fuel is sold, at least 1 sign stating the price per gallon of the motor fuel sold from such pump or device, which price shall be the total price for such motor fuel, including all state and federal taxes. Such sign or signs shall contain no information other than the total price, except the sign or signs may state that the price includes all taxes or may state the amount of taxes included in the price or may include, in addition to the price per gallon, the price in metric units. The statement of the total price, as shown by the figures used in any price computing mechanism constituting a part of any such pump or dispensing device, shall be considered as a sign within the meaning of this section and no other or additional signs stating the price shall be required.

(b) Nothing in this section shall be construed to prohibit other signs stating the price of motor fuel from other locations on or about the premises where motor fuel is sold at retail.

(c) When the price indicated on the computing mechanism of a pump or other dispensing device offering motor fuel for sale is the per gallon price, that is the only price sign required to be displayed on said pump.

(d) When the price indicated on the computing mechanism of a pump is the per liter price, another sign indicating the equivalent price per gallon to the nearest 1/10 cent must be prominently displayed on said pump with numerals no smaller than those which display the liter price. In addition to the unit price, the signs on the pump may indicate that state and federal taxes are included in the unit price. All taxes must be included in the advertised price.

(e) The price indicated on the computing mechanism is the maximum price which may be charged per measured unit and the resulting total cost computed is the maximum remittance that can be demanded from the consumer for the fuel sold.

(f) A cash discount may be offered which is less than the computed cost, but a surcharge for credit, or any other reason, may not be added to the computed cost for the fuel sold.

(g) Separate pumps may be provided for cash and charge sales of the same brand, grade, type of fuel and service, providing that the pumps are adequately and prominently identified.

(h) Price signs displayed on the station premises and not attached to a pump must indicate the grade of fuel, the type of service and the unit, if other than gallon. If there are special requirements to qualify for an advertised price, such as minimum quantities, cash, etc., those requirements must also be prominently included on said sign.

(i) Fractions of a cent on the price advertised must be of the same general design and at least 1/2 the height and width of the numerals representing the whole cents.

42 Del. Laws, c. 70, § 1; 48 Del. Laws, c. 299, § 1; 6 Del. C. 1953, § 2902; 63 Del. Laws, c. 58, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 394, § 2.;



§ 2903. Manufacturers

Repealed by 77 Del. Laws, c. 394, § 3, effective July 15, 2010.;



§ 2904. Brand name of product on equipment

All above-ground equipment for storing or dispensing motor fuel operated by a retail dealer shall bear in a conspicuous place the brand name or trademark of the manufacturer or distributor of the product stored therein or sold or dispensed therefrom or shall have conspicuously displayed thereon the words "No Brand."

42 Del. Laws, c. 70, § 2; 48 Del. Laws, c. 299, § 1; 6 Del. C. 1953, § 2904.;



§ 2905. Independence of retail dealers

Repealed by 77 Del. Laws, c. 394, § 4, effective July 15, 2010.;



§ 2906. Equal treatment

Repealed by 77 Del. Laws, c. 394, § 5, effective July 15, 2010.;



§ 2907. Equipment purchased by retail dealer

Repealed by 77 Del. Laws, c. 394, § 6, effective July 15, 2010.;



§ 2908. Purchase promotion sales

Repealed by 77 Del. Laws, c. 394, § 7, effective July 15, 2010.;



§ 2909. Marketing agreements

Repealed by 77 Del. Laws, c. 394, § 8, effective July 15, 2010.;



§ 2910. Termination of contract or franchise

Repealed by 77 Del. Laws, c. 394, § 9, effective July 15, 2010.;



§ 2911. Office of Retail Gasoline Sales; rules and regulations; Advisory Council; injunctions

(a) The Office of Retail Gasoline Sales is established within the Weights and Measures Unit of the Department of Agriculture, and shall have the power to perform and be responsible for the performance of all the administrative, ministerial, clerical and advisory functions involved in the administration and enforcement of this chapter. The Office of Retail Gasoline Sales shall determine the rules and regulations necessary for the proper enforcement of this chapter, but prior to the adoption, amendment or repeal of any rule or regulation the Office shall:

(1) Give at least 20 days' notice for a public hearing. Such notice shall include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, and the time when, the place where, and the manner in which interested persons may present their views thereon. The notice shall be mailed to all persons who have made timely request to the Office for advance notice, and shall be published at least once in each county by a daily newspaper of general circulation and at least once in a weekly newspaper in each county.

(2) Afford all interested persons the opportunity to submit data, views or arguments (orally or in writing). The Office shall fully consider all oral and written suggestions respecting the proposed rule or regulation. The Office may make its decision at the public hearing or announce the earliest date as to when it intends to make its decision. Any proceeding to contest a rule or regulation by the Office must be commenced within 6 months from the effective date of the rule or regulation.

(b), (c) [Repealed.]

(d) The Attorney General, the Office or any aggrieved person may institute an action in the Court of Chancery to enjoin any person from engaging in or continuing a practice in violation of this chapter.

59 Del. Laws, c. 556, § 9; 62 Del. Laws, c. 72, § 4; 63 Del. Laws, c. 58, § 3; 68 Del. Laws, c. 290, § 184; 77 Del. Laws, c. 394, §§ 10, 11.;



§ 2912. Self-service gasoline stations; refueling assistance for persons with disabilities

(a) A retail establishment that offers gasoline or any other motor fuel for sale on both a full-service and self-service basis must provide refueling assistance during hours in which full-service is offered at the establishment, upon the request of a person with a disability who is operating a motor vehicle, provided that the person properly displays a special plate or parking permit for a person with a disability or a person 85 or older, as described in § 2134 or § 2135 of Title 21, and provided that the person to whom the permit has been issued is the operator of the vehicle. Refueling assistance must be provided without a charge beyond the self-service price, regardless of whether the refueling assistance is provided at the self-service or the full-service pump. An employee providing refueling assistance has the right to request proof that the operator of the vehicle is the owner of the vehicle to whom the special plate or parking permit has been issued.

(b) A retail establishment that offers gasoline for sale only on a self-serve basis must provide at least 1 refueling site with a calling device which allows a person with a disability or a person 85 or older to whom a special license plate or parking permit has been issued pursuant to § 2134 or § 2135 of Title 21 to signal an employee that refueling assistance is needed. A retail establishment that offers gasoline or any other motor fuel for sale only on a self-serve basis must provide refueling assistance without a charge beyond the self-service price. However, a retail establishment is not required to provide refueling assistance during those times that the establishment is being operated on a remote control basis by only 1 employee, or if someone able to provide refueling assistance is in the vehicle.

(c) A "calling device" under subsection (b) of this section must meet the following minimum specifications:

(1) Must provide a recognizable signal inside the retail establishment that a driver needs refueling assistance;

(2) Must be able to be operated from the vehicle using only 1 hand;

(3) Must have at least 1 sign next to it which identifies the device and specifies the hours when refueling assistance is available;

(4) Must be able to be operated from the vehicle in accordance with all requirements of the Americans with Disabilities Act Accessibility Guidelines.

(d) Failure to comply with the provisions of this section will subject the owner of a retail establishment that offers gasoline or any other motor fuel for sale to a civil penalty of not less than $300 nor more than $600. Justices of the peace have jurisdiction over offenses under this section.

(e) Retail dealers of gasoline or motor fuel who offer full-serve and self-serve facilities shall post signs provided to the retail dealer by the Office of Retail Gasoline Sales which indicates that the service station will pump gasoline to qualified persons with disabilities from the self-service pump.

(f) The sign or signs shall be conspicuously posted in close proximity to the full-service island so that any driver seeking refueling services will be able to see said sign from each point of access to the full-service islands. Additional signs may be posted to direct persons with disabilities to the pumps from which their gasoline will be dispensed.

66 Del. Laws, c. 282, § 1; 73 Del. Laws, c. 397, § 5; 76 Del. Laws, c. 50, § 1; 77 Del. Laws, c. 394, § 12.;



§ 2913. Access to information

(a) Books and records. — Whenever the Office has reason to believe that a manufacturer has engaged in, is engaging in, or is about to engage in any practice in violation of the act or regulations, or in order to verify the accuracy of any information submitted to the Office, the Office may demand access to the books, records and data of the manufacturer. A manufacturer shall make such information available to the Office for inspection or copying during normal business hours unless otherwise agreed.

(b) Samples. — Any seller of fuels within the scope of this act shall, upon the request of the Office, provide samples of any motor fuel or special fuel for chemical analysis or other inspection, and reimbursement shall be made for the samples taken.

(c) Standard specification for fuels. —

(1) Any motor fuel sold at retail or intended to be sold at retail in the State which does not meet or exceed American Society for Testing and Materials specifications for that type fuel and which causes "fuel-related performance problems" for the motoring public may be ordered corrected or removed from the marketplace.

(2) Violation of standards; stop sale. — If a sample taken by the Office and tested by a qualified laboratory finds the sample to be substandard for any of the reasons established as standards or limitations written herein, the Office shall issue a stop sale for all or any portion of the seller's operation which is in violation until the violation has been corrected. The Office shall have the authority and duty to decide when the steps taken were sufficient to correct the violation and inform the seller of when sales may resume.

(3) Whenever the Office finds any person marketing petroleum products in violation of this act or its regulations and has issued a stop sale directing them to cease such violation and the violation continues, the Office shall refer the matter to the Attorney General and the Attorney General shall take appropriate legal action.

77 Del. Laws, c. 394, § 13; 70 Del. Laws, c. 186, § 1.;



§ 2914. Violation of act or regulation

(a) Powers. — Whenever the Office receives a complaint or any information from any source, which if true would amount to a violation of the act or regulations:

(1) The Office may investigate the complaint or information;

(2) The Office may, upon investigation of the complaint or information, make recommendations to the Attorney General's Office to investigate and enforce this chapter by any remedy available.

(b) The Department shall, with the approval of the Secretary, prepare proposed rules and regulations governing the responsibilities of the retail dealers it regulates. Adoption of these rules and regulations shall be as provided in subchapter II, Chapter 101 of Title 29. The rules and regulations as adopted, and as they may be from time to time amended by the Department, shall have the effect of law and shall remain in power and force until the same are amended or repealed by the Department.

77 Del. Laws, c. 394, § 13.;






CHAPTER 31. REGISTRATION OF TRADE NAMES, PARTNERSHIPS AND ASSOCIATIONS

§ 3101. Use and registration of trade names or titles

No person, firm or association shall engage in, prosecute or transact any business within the limits of this State, by using any trade name or title which does not disclose the Christian and surname of such person, or in case of a firm or association, the Christian and surname of each and every person comprising the firm or association without, in addition to what is otherwise required by the laws of this State, first filing a certificate under the hand of such person or, in case of a firm or association, under the hand of one of the members of the firm or association, in the office of the prothonotary of each county in which it is prosecuting or transacting such business, designating the trade name or title and Christian and surname of such person, or, in case of a firm or association, the Christian and surname of each and every member comprising the firm or association. All certificates shall show the date when the partnership or association was organized, to which certificates there shall be attached the affidavit of the person signing it to the effect that the facts therein stated are true and correct.

25 Del. Laws, c. 146, § 1; 27 Del. Laws, c. 177, § 1; Code 1915, § 2639; Code 1935, § 3111; 6 Del. C. 1953, § 3101.;



§ 3102. Supplemental certificate upon change in membership

Whenever a change occurs in the membership of any firm or association which has filed a certificate under § 3101 of this title, a supplemental certificate under the hand of 1 of the members of the firm or association shall, within 10 days after the change, be filed in the office of the prothonotary of each county in which it had theretofore filed a certificate, designating the Christian and surname of each and every member comprising the firm or association after the change, and the date when the change took effect, to which certificate shall be attached the affidavit of the person signing it to the effect that the facts therein stated are true and correct.

25 Del. Laws, c. 146, § 2; 27 Del. Laws, c. 177, § 2; Code 1915, § 2640; Code 1935, § 3112; 6 Del. C. 1953, § 3102.;



§ 3103. Partnership and association docket; duty of prothonotaries; fee for filing certificate

The prothonotary of each county shall number the certificates when filed, consecutively, and endorse thereon the date of filing, and enter and record in a book which the prothonotary shall procure for that purpose, which is named "Partnership and Association Docket," the trade name and title of the person, firm or association, the date of the filing of the certificate, the date of the formation or change in the formation of the firm or association, and the number thereof. For the filing and making of the entries, the prothonotary shall receive from the person filing the certificate a fee of $5.00, to be disposed of in the same manner as other fees which are by law payable to the prothonotary.

25 Del. Laws, c. 146, § 3; 27 Del. Laws, c. 177, § 3; Code 1915, § 2641; Code 1935, § 3113; 6 Del. C. 1953, § 3103; 62 Del. Laws, c. 320, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3104. Unincorporated associations

No unincorporated association of persons shall transact business in this State, unless the individual names of all concerned therein shall be first certified by an officer of such association and filed in the office of the prothonotary of each county.

This section shall not apply to partnerships.

13 Del. Laws, c. 32, § 1; Code 1915, § 4198; Code 1935, § 4676; 6 Del. C. 1953, § 3104; 63 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3105. False affidavit; penalty

Whoever wilfully makes or files, under §§ 3101, 3102 and 3103 of this title, any affidavit which is false commits the crime of false swearing and shall be punishable therefor.

25 Del. Laws, c. 146, § 4; 27 Del. Laws, c. 177, § 4; Code 1915, § 2642; Code 1935, § 3114; 6 Del. C. 1953, § 3105.;



§ 3106. Penalties

If any person, firm or association violates any of the provisions of §§ 3101, 3102, 3103 and 3104 of this title, every such person, and each and every person comprising such firm or association, shall be fined not more than $100 or imprisoned not more than 3 months, or both.

25 Del. Laws, c. 146, § 5; 27 Del. Laws, c. 177, § 5; Code 1915, § 2643; Code 1935, § 3115; 6 Del. C. 1953, § 3106; 63 Del. Laws, c. 407, § 2.;



§ 3107. Application to joint stock associations of more than 50 members or corporations

Nothing in §§ 3101-3105 of this title shall affect or apply to joint stock associations, using a common name, not being ordinary partnerships, which have more than 50 stockholders or members nor to legally incorporated companies.

25 Del. Laws, c. 146, § 6; 27 Del. Laws, c. 177, § 6; Code 1915, § 2644; Code 1935, § 3116; 6 Del. C. 1953, § 3107.;






CHAPTER 33. TRADEMARKS, BRANDS AND LABELS

§ 3301. Short title

This chapter may be known and cited as the "Delaware Trademark Act."

60 Del. Laws, c. 612, § 1.;



§ 3302. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Applicant" shall mean any person filing an application for registration of a trademark under this chapter, the applicant's legal representatives, successors or assigns.

(2) "Mark" shall include any trademark or service mark entitled to registration under this chapter, whether registered or not.

(3) "Person" shall mean any individual, firm, partnership, corporation, association, union or other organization.

(4) "Registrant" shall mean the person to whom the registration of a trademark under this chapter is issued, that person's legal representatives, successors or assigns.

(5) "Service mark" shall mean a mark used in the sale or advertising of services to identify the services of 1 person and distinguish them from the services of others.

(6) "Trademark" shall mean any word, name, symbol or device or any combination thereof adopted and used by a person to identify goods made or sold by that person, and to distinguish them from goods made or sold by others.

(7) "Trade name" shall mean a word, name, symbol, device or any combination thereof used by a person to identify a business, vocation or occupation and distinguish it from the business, vocation or occupation of others.

(8) For the purposes of this chapter, a trademark shall be deemed to be "used" in this State:

a. On goods, when it is placed in any manner on the goods, their containers or the displays associated therewith, or on labels affixed thereto and such goods are sold or otherwise distributed within this State; and

b. On services, when the trademark is used or displayed in the sale or advertising of services and the services are rendered in this State.

60 Del. Laws, c. 612, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3303. Registrability

A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(1) Consists of or comprises immoral, deceptive or scandalous matter;

(2) Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs or national symbols, or bring them into contempt or disrepute;

(3) Consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation or any simulation thereof;

(4) Consists of or comprises the name, signature or portrait of any living individual, except with that individual's written consent;

(5) Consists of a mark which:

a. When applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them;

b. When applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them; or

c. Is primarily merely a surname (provided, however, that nothing in this section shall prevent the registration of a mark used in this State by the applicant which is or has become distinctive of the applicant's goods or services); or

(6) Consists of or comprises a mark which so resembles a mark registered in this State or a trademark or trade name previously used in this State by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause mistake, or to confuse or deceive.

60 Del. Laws, c. 612, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3304. Application for registration

(a) Subject to the limitations set forth in this chapter, any person who adopts and uses a mark in this State may file in the office of the Secretary of State, on a form to be furnished by the Secretary of State, an application for registration of that mark setting forth, but not limited to, the following information:

(1) The name and business address of the person applying for such registration, and if a corporation, the state of incorporation;

(2) The goods or services in connection with which the mark is used, the mode or manner in which the mark is used in connection with such goods or services and the class in which such goods or services fall;

(3) The date when the mark was first used anywhere, and the date when it was first used in this State by the applicant or the applicant's predecessor in business; and

(4) A statement that the applicant is the owner of the mark and that no other person has the right to use such mark in this State, either in the identical form thereof or in such near resemblance thereto, as might be calculated to deceive or to be mistaken therefor.

(b) The application shall be signed and verified by the applicant, by a member of the firm or by an officer of the corporation or association applying therefor. The application shall be accompanied by a specimen or facsimile of such mark in duplicate. The application for registration shall be accompanied by a filing fee of $25 payable to the Secretary of State.

60 Del. Laws, c. 612, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3305. Certificate of registration

(a) Upon compliance by the applicant with the requirements of this chapter, the Secretary of State shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary of State and the seal of the State, and it shall show the name and business address and, if a corporation, the state of incorporation, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere, the date claimed for the first use of the mark in this State, the class of goods or services, a description of the goods or services on which the mark is used, a reproduction of the mark, the registration date and the term of the registration period.

(b) Any certificate of registration issued by the Secretary of State under this chapter or a copy thereof duly certified by the Secretary shall be admissible in evidence as competent and sufficient proof of the registration of such mark in any action or judicial proceeding in any court of this State.

(c) A certificate of registration will be issued by the Secretary of State upon receipt of a $10 fee payable to the Secretary of State.

60 Del. Laws, c. 612, § 1.;



§ 3306. Duration and renewal

(a) Registration of a mark under this chapter shall be effective for a term of 10 years from the date of registration and, upon application filed within 6 months prior to the expiration of such term, on a form to be furnished by the Secretary of State, the registration may be renewed for a like term. A renewal fee of $25, payable to the Secretary of State, shall accompany the application for renewal of the registration. A trademark registration may be renewed for successive periods of 10 years in like manner.

(b) The Secretary of State shall notify registrants of marks hereunder of the necessity of renewal within the year next preceding expiration of the 10 years from the date of registration by writing to the last known address of a registrant.

(c) Any registration in force on the date on which this chapter shall become effective shall expire 10 years from the date of the registration, the last renewal thereof or 1 year after the effective date of this chapter, whichever is later, and may be renewed by filing an application with the Secretary of State on a form furnished by the secretary and paying the aforementioned renewal fee thereof within 6 months prior to the expiration of the registration.

(d) All applications for renewals under this chapter, whether of registrations made hereunder or of registrations effected under any prior act, shall include a statement that the mark is still in use in this State.

(e) The Secretary of State shall, within 6 months after such effective date, notify all registrants of marks registered under previous acts of the date of expiration of such registrations, unless renewed in accordance with this chapter, by writing to the last known address of the registrants.

60 Del. Laws, c. 612, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3307. Assignment

Any mark and its registration hereunder shall be assignable, with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed, and may be recorded with the Secretary of State upon the payment of a fee of $25, payable to the Secretary of State who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration, or of the last renewal thereof. An assignment of any registration under this chapter shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary of State within 3 months after the date thereof, or prior to such subsequent purchase.

60 Del. Laws, c. 612, § 1.;



§ 3308. Records

The Secretary of State shall keep for public examination a record of all marks registered or renewed under this chapter.

60 Del. Laws, c. 612, § 1.;



§ 3309. Cancellation

The Secretary of State shall cancel from the register:

(1) After 1 year from the effective date of this chapter, all registrations under prior acts which are more than 10 years old, and not renewed in accordance with this chapter;

(2) Any registration concerning which the Secretary of State shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

(3) All registrations granted under this chapter and not renewed in accordance with this chapter;

(4) Any registration concerning which a court of competent jurisdiction shall find:

a. That the registered mark has been abandoned;

b. That the registrant is not the owner of the mark;

c. That the registration was granted improperly;

d. That the registration was obtained fraudulently; or

e. That the registered mark is so similar, as to be likely to cause confusion or to deceive, to a mark registered by another person in the United States Patent Office, prior to the date of the filing of the application for registration by the registrant hereunder, and not abandoned; provided, however, that should the registrant prove ownership of a concurrent registration of the mark in the United States Patent Office covering an area including this State, the registration hereunder shall not be canceled; or

(5) When a court of competent jurisdiction shall order cancellation of a registration on any ground.

60 Del. Laws, c. 612, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3310. Classification

Classification shall be as that which is enforced at the time of application under the classification system used by the United States Patent Office.

60 Del. Laws, c. 612, § 1.;



§ 3311. Fraudulent registration

Any person who shall for himself or herself, or on behalf of any other person, procure the filing or registration of any mark in the office of the Secretary of State under this chapter, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

60 Del. Laws, c. 612, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3312. Infringement

Subject to common-law rights as set forth in § 3315 of this title, any person who shall:

(1) Use, without the consent of the registrant, any reproduction, counterfeit, copy or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale or advertising of any goods or services, or in connection with which such use is likely to cause confusion or to deceive as to the source or origin of such goods or services; or

(2) Reproduce, counterfeit, copy or colorably imitate any such mark and apply such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to be used upon or in conjunction with the sale or other distribution in this State of such goods or services;

shall be liable to a civil action by the owner of such registered mark for any or all of the remedies provided in § 3314 of this title, except that under paragraph (2) of this section, the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that such mark is intended to be used to cause confusion or to deceive.

60 Del. Laws, c. 612, § 1.;



§ 3313. Injury to business reputation; dilution

Likelihood of injury to business reputation or of dilution of the distinctive quality of a mark registered under this chapter, or a mark valid at common law or a trade name valid at common law, shall be a ground for injunctive relief notwithstanding the absence of competition between the parties, or the absence of confusion as to the source of goods or services.

60 Del. Laws, c. 612, § 1.;



§ 3314. Remedies, including injunctions against forged or counterfeited trademarks, service marks, or copyrighted or registered designs

(a) The State finds and declares that the citizens of this State have a right to receive those goods and services which they reasonably believe they are purchasing or for which they contract. The State further finds that the manufacture and sale of counterfeit goods or goods which are not what they purport to be and the offering of services through the use of counterfeit service marks constitutes a fraud on the public and results in economic disruption to the legitimate businesses of this State. Moreover, those individuals and businesses doing business in Delaware who have, through their labors, developed intellectual property rights associated with their goods or services sold to the public also deserve protection. In order to protect the citizens of this State and those who do business in this State, it is necessary to take appropriate actions to remove counterfeit goods from the channels of commerce and prevent the manufacture, sale and distribution of such goods or the offering of such services through the use of counterfeit service marks.

(b) As used in this chapter, the term "forged or counterfeited trademark, service mark, or copyrighted or registered design" means:

(1) any mark or design which is identical to, substantially indistinguishable from, or an imitation of a trademark, service mark, or copyrighted or registered design which is registered for those types of goods or services with the Secretary of State pursuant to this chapter or registered on the Principal Register of the United States Patent and Trademark Office or registered under the laws of any other state, whether or not the offender knew such mark or design was so registered or protected, if the use by such offender of such trademark, service mark, or copyrighted or registered design has not been expressly authorized by the owner thereof, and

(2) any mark or design which is designed to, is reasonably likely to, or does give the impression that the mark or design, or the good or product to which the mark or design is affixed, is authorized by or produced by an owner of a trademark or service mark or copyrighted or registered design registered under this chapter or on the Principal Register of the United States Patent and Trademark Office or registered under the laws of any other state.

(c) As used in this chapter, the terms "counterfeits" and "counterfeit goods" mean any product or good bearing or to which is affixed a forged or counterfeited trademark, service mark, or copyrighted or registered design.

(d) As used in this chapter, "Court" means the Court of Chancery.

(e) Any owner of a trademark or service mark or copyrighted or registered design registered under this chapter or on the Principal Register of the United States Patent and Trademark Office or registered under the laws of any other state may proceed by action to enjoin the manufacture, use, display or sale of any counterfeits or imitations thereof; and the Court may grant such relief, including orders restraining or enjoining such manufacture, use, display or sale as the Court may deem just and reasonable, and the Court may further require the defendants to pay to such plaintiff all profits derived from such wrongful manufacture, use, display or sale, or both profits and damages.

(f) If, in any action brought under this section, the Court determines that a trademark or service mark or copyrighted or registered design is counterfeit, the Court may order the destruction of all such forged or counterfeited trademarks or service marks or copyrighted or registered designs and all goods, articles or other matter bearing the forged or counterfeited trademarks or service marks or copyrighted or registered designs which are in the possession or control of the Court or any party to the action; or, after obliteration of the forged or counterfeited trademark or service mark or copyrighted or registered design, the Court may order the transfer of any of those materials to the State, a civil claimant, a charitable institution or any other appropriate person.

(g)(1) The Court, upon application, including an ex parte application, in an action against persons known or unknown to enjoin either or both (i) the manufacture, use, display or sale of counterfeits, or (ii) the unauthorized sale of any goods or products upon the plaintiff's property, whether counterfeit or not, may, as a preliminary matter, order seizure of the counterfeit goods upon a showing of good cause and upon the posting of a bond in an amount deemed appropriate by the Court. If it appears from an ex parte application that there is good reason for proceeding without notification to the defendant (including, for example, that the defendant may flee with or without the allegedly counterfeit goods or that the identity of the defendant is unknown), the Court may proceed ex parte. In determining "good cause," the Court may grant an order of seizure in advance of such unlawful acts where they are reasonably anticipated to occur and the plaintiff demonstrates a particular need for such advance relief. A copy of the order of seizure shall be served at the time of seizure upon any person from whom seizure is effected. The order shall specifically set forth:

a. The date or dates on which the seizure is ordered to take place;

b. A description of the goods to be seized;

c. The identity of the persons or class of persons to effect seizure, which persons may include officers of the Court, police officers and other law-enforcement officials, persons licensed under Chapter 13 of Title 24, and such other persons as the Court may, in its discretion, decide are appropriate;

d. A description of the location or locations at which seizure is to occur; and

e. A hearing date not more than 10 court days after the last date on which seizure is ordered at which any person from whom goods are seized may appear and seek release of the seized goods.

(2) The persons effecting seizure shall seize those articles which are, in the judgment of such persons, described in the order.

(3) The order of seizure shall include a statement advising the person from whom the goods are seized that a bond has been filed and informing such person of the right to object to the bond, at the hearing called for in the order, on the grounds that the surety or the amount of the bond is insufficient.

(h)(1) Any applicant who causes seizure of goods which are subsequently determined not to be counterfeits shall be liable, except as provided in paragraphs (h)(2) and (h)(3) of this section below, in an amount equal to the following:

a. Any direct damages proximately caused to any person having a financial interest in the seized noncounterfeit goods; provided however, that in the event of a claim for lost profits, such damages may only be awarded upon a showing that the amount sought is reasonable and not speculative;

b. Costs incurred in defending against seizure of noncounterfeit goods; and

c. Upon a showing that the person causing the seizure to occur acted in bad faith, expenses, including reasonable attorneys' fees expended in defending against the seizure of any noncounterfeit or noninfringing goods.

(2) If in the course of seizing the noncounterfeit goods, counterfeit goods were also seized, no damages may be recovered unless the Court concludes that such a result would be grossly inequitable.

(3) If the non-counterfeit goods were seized on the plaintiff's property, no damages may be recovered unless the person from whom such goods were seized demonstrates to the Court that the sale of such goods was authorized in writing by the plaintiff and the sale otherwise complied with all applicable laws.

(4) A person seeking a recovery pursuant to this subsection may join any surety on a bond posted pursuant to this section, and any judgment of liability shall bind the person liable and the surety jointly and severally; provided, however, that the liability of the surety shall be limited to the amount of the bond.

(i) The enumeration of any right or remedy in this chapter shall not affect a person's right to prosecute under any penal law of this State or the laws of any other state or federal government.

60 Del. Laws, c. 612, § 1; 71 Del. Laws, c. 195, § 1.;



§ 3315. Common-law rights

Nothing herein shall adversely affect the rights or the enforcement of the rights in marks acquired in good faith at any time at common law.

60 Del. Laws, c. 612, § 1.;

.






CHAPTER 33A. TRUTH IN MUSIC

§ 3301A. Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

(1) "Performing group" means a vocal or instrumental group using or seeking to use the name of another group that has previously released a commercial sound recording under that name.

(2) "Recording group" means a vocal or instrumental group at least 1 of whose members has previously released a commercial sound recording under that group's name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(3) "Sound recording" means a work that results from the fixation on a material object of a series of musical, spoken or other sounds regardless of the nature of the material object, such as a disk, tape or other media in which the sounds are embodied.

76 Del. Laws, c. 337, § 2.;

§ 3302A Prohibition.

(a) No person shall advertise or conduct a live musical performance or production in this State through the use of a false, deceptive or misleading affiliation, connection or association between a performing group and a recording group.

(b) This section shall not apply if any of the following apply:

(1) The performing group is the authorized registrant and owner of a Federal service mark for that group registered in the United States Patent and Trademark Office.

(2) At least 1 member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(3) The live musical performance or production is identified in all advertising and promotion as a salute or tribute and the name of the vocal or instrumental group performing is not so closely related or similar to that used by the recording group that it would tend to confuse or mislead the public.

(4) The advertising does not relate to a live musical performance or production taking place in this State.

(5) The performance or production is expressly authorized by the recording group.

76 Del. Laws, c. 337, § 2.;

§ 3303A Restraining prohibited acts.

(a) Whenever the Attorney General has reason to believe that any person is advertising or conducting or is about to advertise or conduct a live musical performance or production in violation of § 3302A of this title and that proceedings would be in the public interest, the Attorney General shall bring an action in the name of the State against the person to restrain by temporary or permanent injunction that practice.

(b) Whenever any court issues a permanent injunction to restrain and prevent violations of this chapter as authorized in subsection (a) of this section, the court may in its discretion direct that the defendant restore to the recording group any moneys or property, real or personal, which may have been acquired by means of any violation of this chapter, under terms and conditions to be established by the court.

76 Del. Laws, c. 337, § 2.;



§ 3302A. Prohibition

(a) No person shall advertise or conduct a live musical performance or production in this State through the use of a false, deceptive or misleading affiliation, connection or association between a performing group and a recording group.

(b) This section shall not apply if any of the following apply:

(1) The performing group is the authorized registrant and owner of a Federal service mark for that group registered in the United States Patent and Trademark Office.

(2) At least 1 member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(3) The live musical performance or production is identified in all advertising and promotion as a salute or tribute and the name of the vocal or instrumental group performing is not so closely related or similar to that used by the recording group that it would tend to confuse or mislead the public.

(4) The advertising does not relate to a live musical performance or production taking place in this State.

(5) The performance or production is expressly authorized by the recording group.

76 Del. Laws, c. 337, § 2.;

§ 3303A Restraining prohibited acts.

(a) Whenever the Attorney General has reason to believe that any person is advertising or conducting or is about to advertise or conduct a live musical performance or production in violation of § 3302A of this title and that proceedings would be in the public interest, the Attorney General shall bring an action in the name of the State against the person to restrain by temporary or permanent injunction that practice.

(b) Whenever any court issues a permanent injunction to restrain and prevent violations of this chapter as authorized in subsection (a) of this section, the court may in its discretion direct that the defendant restore to the recording group any moneys or property, real or personal, which may have been acquired by means of any violation of this chapter, under terms and conditions to be established by the court.

76 Del. Laws, c. 337, § 2.;



§ 3303A. Restraining prohibited acts

(a) Whenever the Attorney General has reason to believe that any person is advertising or conducting or is about to advertise or conduct a live musical performance or production in violation of § 3302A of this title and that proceedings would be in the public interest, the Attorney General shall bring an action in the name of the State against the person to restrain by temporary or permanent injunction that practice.

(b) Whenever any court issues a permanent injunction to restrain and prevent violations of this chapter as authorized in subsection (a) of this section, the court may in its discretion direct that the defendant restore to the recording group any moneys or property, real or personal, which may have been acquired by means of any violation of this chapter, under terms and conditions to be established by the court.

76 Del. Laws, c. 337, § 2.;






CHAPTER 34. CONTRACTS FOR PROVIDING SERVICE AND FUEL FOR RESIDENTIAL HEATING SYSTEMS

§ 3401. Definitions

As used in this chapter:

(1) "Energy service agreement" means a contract between a homeowner and an energy service company by which the energy service company is to provide residential heating fuel to the homeowner's home and/or service the residential heating system.

(2) "Energy service company" means any person engaged in the sale of residential heating fuel and/or the service of residential heating systems.

(3) "Person" means any individual, partnership, corporation, trustee or other entity having the capacity to enter into a valid and enforceable contract.

(4) "Residential heating fuel" includes natural gas, propane, fuel oil, wood and electricity.

(5) "Residential heating system" means all equipment necessary for the storage and transmission of residential heating fuel and the conversion thereof to energy for the purpose of heating a residence and/or heating hot water to be used in the residence.

71 Del. Laws, c. 238, § 1.;



§ 3402. Mandatory provisions for energy service agreements

(a) An energy service agreement must contain the following provisions:

(1) All charges associated with the commencement of the services provided by the energy service company, listed with specificity;

(2) All charges associated with the termination of the services provided by the energy service company, listed with specificity;

(3) That the energy service company will, after the energy service agreement has been in effect for at least 1 year and at the written request of the homeowner, sell the residential heating system equipment installed on the premises and owned by the energy service company to another energy service company designated in writing by the homeowner. The purchase price of the residential heating system equipment sold pursuant to the preceding sentence shall be no more than the actual cost of equipment at the time of sale, plus installation costs incurred at the time of installation; and

(4) Notice that sale of the residence, whether voluntary or involuntary, shall be deemed a termination of the energy service agreement by the homeowner, and notice of the homeowner's notice obligations under § 3403(a) of this title.

(b) An energy service company may not demand from the homeowner payment of any charges not specified in the energy agreement pursuant to the above provisions.

(c) Except as provided in this section, an energy service agreement may contain any provisions mutually agreeable to an energy service company and a homeowner. Nothing in this section shall require an energy service company to enter into an energy service agreement with any homeowner.

71 Del. Laws, c. 238, § 1.;



§ 3403. Provision of information to purchasers of residences

(a) When the owner of any residence subject to an energy service agreement enters into a contract for the sale of such residence, the owner must provide the energy service company with notice thereof at least 30 days prior to settlement.

(b) No later than 15 days prior to the scheduled settlement, the energy service company shall provide to the prospective purchaser a copy of any agreement the energy service company proposed to have the purchaser sign as a condition to the continuation of the energy service company's services after the sale.

(c) This 15 day notice period may be waived only by the prospective purchaser, and then only in writing signed by the purchaser acknowledging the purchaser's understanding of entitlement to 15 days to consider any proposed energy service agreement.

(d) If the energy service company fails to comply with subsection (b) of this section and the purchaser does not waive in writing such noncompliance, then, unless the purchaser agrees otherwise, the energy service company shall be required to remove the residential heating system equipment owned by the energy service company from the premises. Removal of the residential heating system equipment shall be, except as provided below, at the energy service company's expense and shall be completed within 30 days after the sale; provided, however, that no energy service company shall be permitted to remove any equipment or refuse to supply fuel between the months of October and April unless the owner waives this restriction in writing. If the new owner refuses to enter into a contract with the energy service company and refuses to provide the written waiver to remove the equipment, the use of the equipment and supply of the fuel shall be billed to the new owner, at the energy service company's regular rates, on a monthly basis until such time as the equipment may be removed in compliance with the terms of this subsection.

71 Del. Laws, c. 238, § 1.;



§ 3404. Limitation of liability upon transfer of residential heating system equipment

If the owner of a residence requires the settlement of residential heating system equipment pursuant to § 3402(a)(3) of this title, the purchasing energy service company shall perform such inspection of the residential heating system equipment as it deems appropriate. The sale may be completed only if the purchasing energy service company gives the owner of the residence a written certification that the equipment to be purchased has been properly installed and is in good working order. If, upon inspection, the condition of the residential heating equipment is not to the satisfaction of the purchasing energy service company, the purchasing energy company shall give the homeowner a list of conditions or repairs needed. The purchasing energy service company may refuse to complete the purchase if such repairs or conditions are not met. At or before the sale of such residential heating system equipment, the purchasing energy service company shall give the selling energy service company a written release of all liability arising out of or relating to the sale of, installation of, service of or provision of fuel for such residential heating system equipment. The selling energy service company may refuse to complete the sale absent such release.

71 Del. Laws, c. 238, § 1.;



§ 3405. Private rights of action

This chapter does not afford any person or any energy service company a private right of action for damages or rescission of the agreement of sale for the residence, and no such right of action shall be implied from any of its provisions, except that an energy service company may bring an action in any court of competent jurisdiction to recover removal costs from a homeowner pursuant to § 3403(d) and (b) of this title. The Court of Chancery may enforce this chapter by appropriate orders.

71 Del. Laws, c. 238, § 1.;






CHAPTER 35. BUILDING CONSTRUCTION PAYMENTS

§ 3501. Definitions

As used in this chapter:

(1) "Billing period" means the payment cycle agreed to by the parties, or, in the absence of an agreement, the calendar month within which the work is performed.

(2) "Contractor" includes, but is not limited to, an architect, engineer, real estate broker or agent, subcontractor or other person, who enters into any contract with another person to furnish labor and/or materials in connection with the erection, construction, completion, alteration or repair of any building or for additions to a building, by such contractor, or for the sale to such other person of any lands and premises, whether owned by such contractor or another, upon which such contractor undertakes to erect, construct, complete, alter or repair any building or addition to a building.

(3) "Moneys or funds" includes, but is not limited to, the entire amount of all moneys or funds received by a contractor, as defined in this section, who, being the owner of the legal title to lands and premises, receives, in connection with a contract for the sale thereof and for the erection, construction, completion, alteration or repair of any building or addition thereon by such contractor, any moneys or funds by way of a loan or advance upon the security of such lands and premises for the purpose of such erection, construction, completion, alteration or repair, or who receives from the other contracting party or vendee any deposit or sum of money on account of the purchase or contract price, and no part of such moneys or funds shall be deemed or construed applicable to the payment of the cost or selling price of land, unless that part of the contract price or selling price applicable to cost or selling price of land, be specifically so stated in the contract.

(4) "Owner" means a person who has an interest in the lands or premises upon which a contractor has undertaken to erect, construct, complete, alter or repair any building or addition to a building.

(5) "Person" shall include a corporation, partnership, limited liability corporation or partnership, business trust, other association, estate trust, foundation or a natural person.

(6) "Subcontractor" means a person who enters into a contract to furnish labor and/or materials to a contractor.

38 Del. Laws, c. 169, § 1; Code 1935, § 3652; 44 Del. Laws, c. 163, § 1; 6 Del. C. 1953, § 3501; 70 Del. Laws, c. 420, § 3; 74 Del. Laws, c. 357, § 1.;



§ 3502. Payments to contractor impressed with trust

All moneys or funds received by a contractor in connection with a contract for the erection, construction, completion, alteration or repair of any building or for additions to a building and all moneys or funds received by a contractor in connection with a contract for the sale of land and the erection, construction, completion, alteration or repair of any building or addition thereon, shall be trust funds in the hands of the contractor.

38 Del. Laws, c. 169, § 1; Code 1935, § 3652; 44 Del. Laws, c. 163, § 1; 6 Del. C. 1953, § 3502.;



§ 3503. Use or application of money received by contractor

No contractor, or agent of a contractor, shall pay out, use or appropriate any moneys or funds described in § 3502 of this title until they have first been applied to the payment of the full amount of all moneys due and owing by the contractor to all persons (including surveyors and engineers) furnishing labor or material (including fuel) for the erection, construction, completion, alteration or repair of, or for additions to, such building, whether or not the labor or material entered into or became a component part of any such building or addition and whether or not the same were furnished on the credit of such building or addition or on the credit of such contractor.

38 Del. Laws, c. 169, § 1; Code 1935, § 3652; 44 Del. Laws, c. 163, § 1; 6 Del. C. 1953, § 3503.;



§ 3504. Contractor's failure to use or apply money in accordance with § 3503 of this title

Failure of a contractor, or of an agent of a contractor, to pay or cause to be paid, in full or pro rata, the lawful claims of all persons, firms, association of persons or corporations (including surveyors and engineers), furnishing labor or material (including fuel), as required by § 3503 of this title, within 30 days after the receipt of any moneys or funds for the purposes of § 3502 of this title, shall be prima facie evidence of the payment, use or appropriation of such trust moneys or funds by the contractor in violation of the provisions of this chapter.

38 Del. Laws, c. 169, § 3; Code 1935, § 3654; 44 Del. Laws, c. 163, § 3; 6 Del. C. 1953, § 3504.;



§ 3505. Penalties

Whoever, being a contractor, or any agent of a contractor, pays out, uses or appropriates, or consents to the paying out, use or appropriation of any moneys or funds received for any of the purposes specified in § 3502 of this title, prior to paying in full or pro rata to the extent of the moneys or funds so received, all the lawful claims of all persons (including surveyors and engineers) furnishing labor or materials (including fuel), as prescribed by § 3503 of this title, shall be fined not more than $1,000 or imprisoned not more than 3 years, or both.

38 Del. Laws, c. 169, § 2; Code 1935, § 3653; 44 Del. Laws, c. 163, § 2; 6 Del. C. 1953, § 3505.;



§ 3506. Interest penalties on late payments

(a) Each construction contract awarded by an owner shall include:

(1) A payment clause which obligates the owner to pay the contractor for satisfactory performance under the contract within 30 days of the end of the billing period;

(2) An interest penalty clause which obligates the owner to pay the contractor an interest penalty on amounts due in the case of each payment not made in accordance with the payment clause included in the contract pursuant to paragraph (a)(1) of this section;

(3) The clause required by this subsection shall not be construed to impair the right of the owner to include in its contracts provisions which permit the owner to retain a specified percentage of each progress payment otherwise due to a contractor for satisfactory performance under the contract without incurring any obligation to incur an interest penalty, in accordance with the terms and conditions agreed to by the parties to the contract. In such a case, the owner must provide written notice to contractor as to why payment is being withheld within 7 days of the date required for payment to the contractor.

(b) Each construction contract awarded by a contractor shall include:

(1) A payment clause which obligates the contractor to pay the subcontractor and each supplier for satisfactory performance under the subcontract within 30 days out of such amounts as are paid to the contractor; and

(2) An interest penalty clause which obligates the contractor to pay the subcontractor and each supplier an interest penalty on amounts due in the case of each payment not made in accordance with the payment clause included in the contract pursuant to paragraph (b)(1) of this section.

(c) The interest penalty shall apply to the period beginning on the day after the required date and ending on the date on which payment of that amount due is made and shall be computed at the legal rate in effect at the time the obligation to pay a late payment interest penalty accrues. Any amount of an interest penalty which remains unpaid at the end of any 30-day period shall be added to the principal amount of the debt and thereafter interest penalties shall accrue on such amount.

(d) The clauses required by subsection (b) of this section shall not be construed to impair the right of the contractor to include in its subcontracts provisions which permit the contractor to retain a specified percentage of each progress payment otherwise due to a subcontractor and each supplier for satisfactory performance under the subcontract without incurring any obligation to incur an interest penalty, in accordance with the terms and conditions agreed to by the parties to the contract. In such a case, the contractor must provide written notice to the subcontractor or supplier as to why payment is being withheld within 7 days of the date required for payment to the subcontractor or supplier.

(e) If it is determined by a court of competent jurisdiction that a payment withheld pursuant to paragraph (a)(3) or subsection (d) of this section was not withheld in good faith for reasonable cause, the court may award reasonable attorney's fees to the prevailing party. In any civil action brought pursuant to this section, if a court determines after a hearing for such purpose that the cause was initiated, or a defense was asserted, or a motion was filed or any proceeding therein was done frivolously or in bad faith, the court shall require the party who initiated such cause, asserted such defense, filed such motion or caused such proceeding to be had to pay the other party named in such action the amount of the costs attributable thereto and reasonable expenses incurred by such party, including reasonable attorney's fees.

(f) Once a contractor has made payment to the subcontractor or supplier according to the payment terms of the construction contract or the provisions of this section, future claims for payment against the contractor or any surety of the contractor by parties owed payment from the subcontractor or supplier shall be barred.

70 Del. Laws, c. 420, § 2; 71 Del. Laws, c. 134, §§ 1-5; 74 Del. Laws, c. 357, §§ 2-4.;



§ 3507. Payments due

(a) The owner shall pay the contractor strictly in accordance with the terms of the contract.

(b) If the terms of the contract do not contain a term governing payment, the contractor shall be entitled to submit an invoice to the owner for payments at the end of the billing period for:

(1) Work already commenced but not fully completed and/or,

(2) Materials already supplied,

if the agreed upon work is completed at the end of such billing period.

(c) If the contract between the owner and a contractor, or between contractors, does not contain a provision governing when invoices may be submitted, a contractor shall be entitled to submit a final invoice for payment in full when the agreed-upon work is fully completed. The owner shall pay all undisputed amounts owed to the contractor within 30 days after the end of the billing period or 30 days after delivery of the invoice, whichever is later. This subsection shall not be construed to impair the right of an owner to include in a contract provisions that permit the owner to retain a specified percentage of each progress payment otherwise due to a contractor and each supplier for satisfactory performance under the contract.

(d) If subcontractor payment terms are not specified in the contract between the owner and a general or prime contractor, or in the contract between the general or prime contractor and a subcontractor, or in the contract between the subcontractors, a general contractor, prime contractor or subcontractor shall pay all undisputed amounts owed to its subcontractors, suppliers and/or materialmen within 15 days after receipt by the general contractor, prime contractor or subcontractor of each payment received for work performed or materials supplied by its subcontractors, suppliers and/or materialmen. This subsection shall not be construed to impair the right of an owner or contractor to include in a subcontract provisions that permit the owner or contractor to retain a specified percentage of each progress payment otherwise due to a subcontractor and each supplier for satisfactory performance under the subcontract.

(e) It shall be against public policy and shall be void and unenforceable for any provision of a construction contract or subcontract agreement to:

(1) State that a contractor assumes the risk of nonpayment of the owner;

(2) Require a contractor to waive any statutory or other right to commence litigation or arbitration until payment is made to the general or prime contractor;

(3) Make subject to payment by the owner the obligation of a contractor and its surety under any payment or performance bond to make any payment to a claimant under such bond;

(4) State that a contractor relies on the credit of the owner and not on the credit of the general or prime contractor or of a bonding company; or

(5) Require a dispute or claim between the contractor and subcontractor to be governed or subject to the laws of a state other than Delaware or require litigation, arbitration, mediation or other dispute resolution processes to occur in a state other than Delaware.

(f) This section shall not apply to:

(1) Public works contracts awarded under Chapter 69 of Title 29;

(2) Contracts for the erection of 6 or fewer residential units which are under construction simultaneously, or for the alteration or repair of any single residential unit; or

(3) Contracts for the purchase of materials by a person performing work on that person's own real property.

73 Del. Laws, c. 344, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 357, §§ 5, 6; 78 Del. Laws, c. 269, § 1.;



§ 3508. Procedure for dispute of claims

(a) If an owner or contractor disputes any amounts stated in an invoice for payment, then:

(1) The party disputing the invoice must notify the other party in writing within 7 days of the receipt of the disputed invoice; and

(2) The party disputing the invoice must be specific as to those items within the invoice that are disputed.

(b) If notice of dispute is not given within the time required by this section, then the invoice is deemed to be accepted as submitted.

(c) If notice of dispute is not given within the time required by this section, such lack of notice does not constitute acceptance of the work performed.

(d) This section shall not apply:

(1) To public works contracts awarded under Chapter 69 of Title 29;

(2) To contracts for the erection of 6 or fewer residential units which are under construction simultaneously, or for the alteration or repair of any single residential unit;

(3) To contracts for the purchase of materials by a person performing work on that person's own real property; or

(4) Where the terms of a contract specify a different procedure for disputing claims for payment.

(e) This section shall not apply where the terms of a contract between a general or prime contractor and a subcontractor specify a difference procedure for disputing claims for payment.

73 Del. Laws, c. 344, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 357, §§ 7, 8.;



§ 3509. Attorneys' fees and litigation costs

(a) Award of attorneys' fees and arbitration costs. — If arbitration or litigation is commenced to recover payment due under § 3507 of this title and it is determined that the owner, contractor or subcontractor has failed to comply with the payment terms of § 3507 of this title, the arbitrator or court shall award damages due equal to the amount that is determined by the arbitrator or court to have been wrongfully withheld. An amount shall not be deemed to have been wrongfully withheld to the extent that it bears a reasonable relationship to the value of any disputed amount or claim held in good faith by the owner, contractor or subcontractor against whom the contractor or subcontractor is seeking to recover payment.

(b) Absent any agreements to the contrary between the parties, the arbitrator in any arbitration proceeding arising under this chapter shall award to the substantially prevailing party its reasonable attorneys' fees, arbitration costs and expenses for expert witnesses.

(c) This section shall not apply to:

(1) Public works contracts awarded under Chapter 69 of Title 29;

(2) Contracts for the erection of 6 or fewer residential units which are under construction simultaneously, or for the alteration or repair of any single residential unit; or

(3) Contracts for the purchase of materials by a person performing work on that person's own real property.

(d) This section shall not apply where the terms of a contract between a general or prime contractor and subcontractor specifies different terms regarding the award of attorney fees and litigation costs in an arbitration or judicial proceeding.

73 Del. Laws, c. 344, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 357, §§ 9, 10.;






CHAPTER 36. HOME CONSTRUCTION AND IMPROVEMENT PROTECTION

Subchapter I New Home Buyers Protection Act

§ 3601. Definitions

As used in this subchapter:

(1) "Buyer" means any individual, partnership, corporation or trustee purchasing any estate or interest in a new residential real property or new dwelling.

(2) "Final settlement" means the time at which the parties have signed and delivered all papers and consideration to convey title to the estate or interest in a new residential real property or new dwelling.

(3) "New dwelling" means a new multi-family, single family or townhouse dwelling not previously occupied and constructed for use as a residence.

(4) "New residential real property" means any estate or interest in real property improved by a new dwelling not previously occupied and constructed for use as a residence.

(5) "Seller" means any individual, partnership, corporation or trustee transferring new residential property or a new dwelling.

(6) "Unfinished work" means a condition in a new residential real property or new dwelling which fails to comply with the work agreed upon by the vendor and/or seller in the specifications, contract terms and applicable building codes.

(7) "Vendor" means any person, firm, partnership, corporation or other entity that contracts to sell new dwellings or new residential real property.

70 Del. Laws, c. 355, § 1.;



§ 3602. New home construction; unfinished work and the escrow of moneys

(a) If any unfinished work is discovered prior to or at the time of the previously agreed upon final settlement date on new residential real property or a new dwelling, the vendor and/or seller shall be required to set aside from the proceeds of the sale a sum of money equal to the contractual cost required to complete any such unfinished work. If the contract does not set forth the cost, the escrowed amount shall be the fair market value of completing said unfinished work. The escrow agreement shall specify the unfinished work at issue.

(b) Said moneys shall be held in escrow for no longer than 30 days following the completion of the unfinished work. No buyer may refuse to release moneys escrowed pursuant to this section for unfinished work not specified pursuant to subsection (a) of this section.

(c) If the unfinished work specified at the final settlement has not been remedied upon the expiration of 90 days from the date of final settlement or a date agreed upon by the parties and set forth in the escrow agreement, the moneys held in escrow pursuant to this section shall be released to the buyer.

(d) Notwithstanding the above, this section shall apply only when the estimated cost to complete said unfinished work equals 1 percent or more of the contract price or when the aggregate estimated costs of completing all unfinished work equals 1 percent or more of the contract price.

(e) This section shall not apply when a buyer unilaterally requests that settlement take place on a date prior to the previously agreed upon final settlement date.

(f) To the extent the seller/vendor and the buyer agree that the buyer may withhold, at the final settlement, moneys otherwise subject to escrow under this section, such an arrangement shall be deemed in compliance with this section.

70 Del. Laws, c. 355, § 1.;



§ 3603. Remedies and penalties

(a) In any successful action brought by a buyer for failure to acknowledge unfinished work subject to the escrow provisions of § 3602 of this title or failure to escrow the contractual cost or the fair market value required to complete the unfinished work subject to the escrow provisions of § 3602 of this title, the court may order the seller/vendor to pay the amount that should have been escrowed and the costs of litigation. To the extent a seller/vendor proves that a buyer's request to escrow under § 3602 of this title was not valid, the buyer may be liable for the seller/vendor's costs of litigation.

(b) Failure to comply with a buyer's valid request to escrow under § 3602 of this title shall constitute an unlawful practice in violation of § 2513 of this title and wilful violations of § 3602 of this title shall be punishable in accordance with § 2513 and/or § 2581 of this title. The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this subchapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(c) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law statutory actions brought by private parties.

70 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 419, § 3; 77 Del. Laws, c. 282, § 9.;






Subchapter II Home Owner's Protection Act

§ 3651. Definitions

As used in this subchapter:

(1) "Construction" includes construction, erection, building, alteration, repair, reconstruction and destruction of improvements to real property.

(2) "Improvement" includes buildings, roads, streets, entrances and walkways of any type constructed thereon, and other structures affixed to and on land, as well as any changes to the land itself.

(3) "Residential real property" means any estate in real property improved by a dwelling for use as a residence.

70 Del. Laws, c. 419, § 4.;



§ 3652. Economic loss relating to improvements to residential real property

No action based in tort to recover damages resulting from negligence in the construction or manner of construction of an improvement to residential real property and/or in the designing, planning, supervision and/or observation of any such construction or manner of construction shall be barred solely on the ground that the only losses suffered are economic in nature.

70 Del. Laws, c. 419, § 4.;









CHAPTER 37. SALE OF SECONDHAND WATCHES

§ 3701. Definitions

As used in this chapter:

(1) "Consumer" means a person who buys for personal use, or for the use of another but not for resale.

(2) "Secondhand" watch means:

a. A watch which, as a whole, or the case thereof, or the movement thereof has been previously sold to a consumer; but a watch which has been so sold and is thereafter returned, either through an exchange or for credit, to the same person who sold the watch to the consumer, shall not be deemed to be a secondhand watch for the purposes of this chapter if such person keeps a written or printed record setting forth the name and address of the consumer, the date of the sale to the consumer, the date of the return by the consumer, the name of the watch or its maker, and the serial numbers, if any, or, if none, any other distinguishing numbers or identification marks on the case and on the movement of the watch; and

b. Any watch whose case or movement serial numbers or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered.

(3) "Sell" includes offer to sell or exchange, expose for sale or exchange, possess with intent to sell or exchange, and sell or exchange.

41 Del. Laws, c. 198, §§ 1, 2; 6 Del. C. 1953, § 3701; 70 Del. Laws, c. 186, § 1.;



§ 3702. Seller's record of watches sold to consumers; inspection

The seller's record of sold watches containing the information specified in § 3701 of this title shall be kept for at least 3 years from the date of the sale of the watch and shall be open for inspection during all business hours by any member of the police department of the City of Wilmington or other peace officer of the State.

41 Del. Laws, c. 198, § 1; 6 Del. C. 1953, § 3702; 70 Del. Laws, c. 186, § 1.;



§ 3703. Tagging

Any person, or any agent or employee thereof, who sells a secondhand watch, shall affix and keep affixed to the same a tag with the words "secondhand" legibly written or printed thereon in the English language.

41 Del. Laws, c. 198, § 2; 6 Del. C. 1953, § 3703.;



§ 3704. Invoice to vendee; contents, duplicate and inspection

Any person, or any agent or employee thereof, who sells a secondhand watch shall deliver to the vendee a written invoice setting forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, and the serial numbers, if any, or other distinguishing numbers or identification marks on its case and movement. In the event the serial numbers or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered, this shall be set forth in the invoice. A duplicate of the invoice shall be kept on file by the vendor of the secondhand watch for at least one year from the date of the sale thereof and shall be open to inspection during all business hours by any member of the police department of the City of Wilmington or other peace officer of the State.

41 Del. Laws, c. 198, § 3; 6 Del. C. 1953, § 3704.;



§ 3705. Advertising

Any person advertising in any manner secondhand watches for sale shall state clearly in such advertising that the watches advertised are secondhand watches.

41 Del. Laws, c. 198, § 4; 6 Del. C. 1953, § 3705.;



§ 3706. Penalties

Whoever violates this chapter shall be fined not less than $100 nor more than $500, or imprisoned not more than 3 months, or both.

41 Del. Laws, c. 198, § 5; 6 Del. C. 1953, § 3706.;






CHAPTER 38. BROADCASTING SUPPLEMENTARY PUBLIC NOTICES

§ 3801. Definitions

As used in this chapter unless the context requires a different meaning:

(1) "Broadcast" means the transmission of information by means of radio or television facilities.

(2) "Notice" means any notice that is required by law to be published.

(3) "Station" means any radio or television station licensed for commercial or educational operation by the Federal Communications Commission.

6 Del. C. 1953, § 3801; 56 Del. Laws, c. 431.;



§ 3802. Supplemental publication

(a) Any state or other public officer who is required by law to publish any notice, may supplement publication thereof by causing such notice or a concise summary or description thereof to be broadcast at such times and with such frequency determines to be suitable when, in the officer's judgment, the public interest is served thereby.

(b) Notices by political subdivisions of this State, cities, municipal and quasi municipal corporations, special districts and other public agencies shall be made only by stations whose primary broadcast coverage encompasses the county or counties in which the notice is required to be given.

6 Del. C. 1953, § 3802; 56 Del. Laws, c. 431; 70 Del. Laws, c. 186, § 1.;



§ 3803. Broadcast requirements

(a) In the broadcast of the notice or material under this chapter, no reference by name to any person who is a candidate for elective public office at the time of the broadcast shall be made.

(b) Each station that broadcasts any notice or material under this chapter shall retain at its office a copy or transcription of the text of the notice or material as broadcast for a period of 6 months after the broadcast. The copy or transcript shall be available for public inspection at reasonable times.

6 Del. C. 1953, § 3803; 56 Del. Laws, c. 431.;



§ 3804. Affidavit

Proof of publication of the notice or other material under this chapter shall be by affidavit of the owner, manager, assistant manager or program director of the station, in substantially the following form:

b

State of Delaware,

County of _______________ ss  &#125;

x

I, ___________________________ being first duly being first duly sworn, depose and say that I am the owner, manager, assistant manager or program director of station _______________ a radio (television) station broadcasting from ______________ in the aforesaid county and state; that the notice (or other material) described as ______________________ was broadcast on the following days: (here set forth dates and times when the same was broadcast).

Subscribed and sworn to

before me __________________, 20____

Month Day

______________________________________

Notary Public for Delaware

My commission expires: __________

6 Del. C. 1953, § 3804; 56 Del. Laws, c. 431.;



§ 3805. Selection of stations

All public officials performing functions under this chapter shall select stations that best assure effective publicity for the notice or material being broadcast, based on the nature of the notice or material being broadcast.

6 Del. C. 1953, § 3805; 56 Del. Laws, c. 431.;



§ 3806. Payments

The cost of such broadcast shall be paid out of the funds of the agency in whose behalf the broadcast is made.

6 Del. C. 1953, § 3806; 56 Del. Laws, c. 471.;






CHAPTER 39. NEWSPAPERS

§ 3901. Publication of public notices on Sunday

Whenever, under any general or special law or charter in this State, any person is authorized to issue or publish any newspaper or newspapers on Sunday, any and every official or public notice, rule, order, proclamation, announcement or advertisement may be published in such newspaper or newspapers on Sunday with the same legal effect in all respects as if published on any secular day of the week.

17 Del. Laws, c. 624; Code 1915, § 2630; Code 1935, § 3109; 6 Del. C. 1953, § 3901.;






CHAPTER 40. PET WARRANTIES

§ 4001. Definitions

As used in this chapter, the following words shall have the meaning ascribed to them:

(1) "Clinically ill" means an illness that is apparent to a licensed veterinarian based on observation, examination, or testing of the dog.

(2) "Nonelective surgical procedure" means a surgical procedure that is necessary to preserve or restore the health of an animal or to correct a condition that would interfere with the animal's ability to walk, run, jump or otherwise function in a normal manner.

(3) "Purchaser" means any person purchasing a dog from a seller, as defined by this section.

(4) "Seller" means any person, business or other entity engaging in the sale of dogs, except that this definition does not encompass the sale of dogs on the premises of and by a public shelter, pound or other entity operating as a nonprofit organization pursuant to Delaware law. Persons selling fewer than 20 dogs, or 3 litters, whichever is greater, in a single calendar year shall be exempt from the provisions of this chapter.

72 Del. Laws, c. 293, § 1.;



§ 4002. Information provided at time of sale

(a) Every seller shall, at the time of sale, deliver to the purchaser of each dog a written statement containing the following information:

(1) The date of the animal's birth, if known; the breeder's name and address, if known; and the date the seller received the animal, if not bred by the seller. If the seller does not know the name and address of the breeder, then the seller must provide the name and address of the person who sold or gave the animal to the seller.

(2) The breed, sex and color of the animal, and identifying marks existing at the time of sale, if any. If the animal is from a United States Department of Agriculture licensed source, the statement shall contain the individual identifying tag, tattoo or collar number for that animal. If the breed is unknown or mixed, the record shall so indicate.

(3) If the animal is being sold as registrable, the names and registration numbers of the sire and dam, and the litter number.

(4) A record of any inoculations and worming treatments administered to the animal as of the time of sale, to the extent known, including dates of administration and the type of vaccine or worming treatment.

(5) A record of any diagnosis, treatment or medication received by the animal from a licensed veterinarian while in the possession of the seller.

72 Del. Laws, c. 293, § 1.;



§ 4003. Seller disclosure

(a) Upon the sale of a dog by any seller, a written disclosure signed and dated by the seller and purchaser shall be provided at the time of sale, which shall include:

(1) A statement by the seller:

a. That the animal has no known disease or illness, nor any known congenital or hereditary condition that adversely affects the health of the animal at the time of sale or is likely to adversely affect the health of such animal in the future; or

b. Of any known disease, illness or congenital or hereditary condition that adversely affects the health of the animal at the time of sale or is likely to adversely affect the health of the animal in the future.

(b) If the animal has not received a veterinary examination prior to sale, this fact shall be disclosed to the purchaser in writing.

72 Del. Laws, c. 293, § 1.;



§ 4004. Record keeping

A seller shall maintain the written record on the health, status and disposition of each dog sold by the seller for a period of not less than 2 years following such sale. The record shall also contain all of the information required to be disclosed pursuant to §§ 4002 and 4003 of this title. Those records shall be available to animal control officers and law-enforcement officers for inspection and copying during normal business hours.

72 Del. Laws, c. 293, § 1.;



§ 4005. Purchaser remedies

(a) A purchaser is entitled to a remedy from a seller pursuant to this section if after the purchase of a dog from such seller, 1 of the following subdivisions becomes applicable.

(1) Within 20 days after purchase of the animal, a licensed veterinarian states in writing that the animal suffers or has died from an illness, disease or other defect adversely affecting the animal's health that existed in the animal on or before delivery to the purchaser. Intestinal or external parasites shall not be considered to adversely affect an animal's health unless their presence makes the animal clinically ill.

(2) Within 2 years after purchase of the animal, a licensed veterinarian states in writing that the animal possesses or has died from a congenital or hereditary condition adversely affecting the health of the animal or that requires hospitalization or nonelective surgical procedures.

(b) A purchaser entitled to a remedy pursuant to this section may elect only 1 of the following remedies:

(1) Return the animal to the seller for a full refund of the purchase price and reimbursement for reasonable veterinary fees for diagnosis and treatment in an amount not to exceed the original purchase price of the animal.

(2) Exchange the animal for another one of purchaser's choice having comparable value, providing such replacement animal is available, and receive reimbursement for reasonable veterinary fees for diagnosis and treatment in an amount not to exceed the original purchase price of the animal; or

(3) Retain the animal and receive reimbursement for reasonable veterinary fees for diagnosis and treatment in an amount not to exceed the original purchase price of the animal.

(c) For purposes of this section, the veterinary fees shall be deemed reasonable if the services rendered are appropriate for the diagnosis and treatment of the illness or congenital or hereditary condition made by the veterinarian and the cost of such services is comparable to that charged for similar services by other licensed veterinarians in proximity to the treating veterinarian. A veterinary fee shall be presumed reasonable in the absence of evidence to the contrary.

(d) Refunds and payment of reimbursable expenses pursuant to this section shall be made by the seller to the purchaser not later than 10 business days following receipt of the veterinarian's statement required by § 4006 of this title, except in cases in which the entitlement to a remedy is contested pursuant to § 4008 of this title.

72 Del. Laws, c. 293, § 1.;



§ 4006. Purchaser's obligations

To obtain remedies under § 4005 of this title, the purchaser shall comply with all of the following requirements:

(1) Notify the seller as soon as practicable, but in no case more than 10 days after the diagnosis by a licensed veterinarian of a medical or health problem, including a congenital or hereditary condition, for which a remedy is requested. Such notice shall include the name and telephone number of the veterinarian providing the diagnosis.

(2) In the case of illness or disease, provide a written statement from a licensed veterinarian within 10 days of diagnosis stating that the animal is clinically ill, suffers from a congenital or hereditary condition, or has symptoms of a contagious infectious disease that existed on or before delivery to the purchaser and that adversely affects the health of the animal. At the request of the seller, the purchaser shall also take the animal for an examination by a licensed veterinarian of the seller's choice. The cost of such examination shall be paid by the seller. In the case of death, the seller may have his or her veterinarian perform a necropsy, and all other provisions of this section shall apply.

(3) The veterinarian's statement required under this section shall include all of the following:

a. The purchaser's name and address.

b. The date or dates on which the animal was examined.

c. The breed and age of the animal, if known.

d. That the veterinarian examined the animal.

e. That the animal has or had an illness or condition subject to a remedy under § 4005 of this title.

f. The precise findings of the examination or necropsy, including laboratory results or copies of laboratory reports.

72 Del. Laws, c. 293, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4007. Limitations

(a) Notwithstanding any other provisions of this chapter, no refund, replacement or reimbursement of veterinary fees shall be made under any of the following conditions:

(1) The illness or death resulted from maltreatment or neglect or from an injury sustained or an illness contracted subsequent to the delivery of the animal to the purchaser.

(2) The purchaser fails to carry out the recommended treatment prescribed by the examining veterinarian who made the initial diagnosis. However, this paragraph shall not apply if the cost for such treatment, together with the veterinarian's fee for diagnosis, would exceed the purchase price of the animal.

(3) The illness, disease or condition was disclosed at the time of sale pursuant to § 4003 of this title.

(4) The purchaser fails to return to the seller all documents previously provided to the purchaser for the purpose of registering the animal.

(b) If a refund for reasonable veterinary expenses is being requested, the veterinary statement shall be accompanied by an itemized bill of fees appropriate for the diagnosis and treatment of the illness or congenital or hereditary condition which is the subject of the remedy requested pursuant to this chapter.

72 Del. Laws, c. 293, § 1.;



§ 4008. Contested cases

(a) In the event that a seller disputes a purchaser's entitlement to a remedy under this chapter, the seller may, except in the case of the animal's death, have the dog examined by a licensed veterinarian designated by the seller. The cost of such examination shall be borne by the seller.

(b) If, following examination of the animal by the seller's chosen veterinarian, the purchaser and the seller are unable to reach an agreement within 10 business days, the purchaser may initiate an action in a court of competent jurisdiction to resolve the dispute, or the parties may submit to binding arbitration if mutually agreed upon by the parties in writing. Any court having jurisdiction in a damages or trespass action for the amount in controversy shall have jurisdiction under this chapter.

(c) The purchaser in any such legal action shall have the right to collect reasonable attorney's fees and court costs if the opposing party acted in bad faith in seeking or denying the requested remedy.

72 Del. Laws, c. 293, § 1.;



§ 4009. Notice

(a) Every seller shall post in a conspicuous location a notice stating that purchasers of animals have specific rights under law and that a written statement of such rights is available upon request. Such notice shall be in 100-point type and shall read as follows:

"Purchasers of dogs from this seller are entitled to specific rights under the law. Purchasers must be provided a written copy of such rights at the time of sale. Prospective purchasers may receive a copy of such rights from the seller upon request."

(b) Every seller shall, at the time of sale or upon the request of a prospective purchaser, provide a written notice of rights under this chapter. Such notice shall be signed by the purchaser and seller at the time of sale acknowledging receipt.

(c) Every seller of an animal sold with the representation that the animal is registered or registrable with a registry shall, in addition to the above notices, provide purchaser a written notice, signed by purchaser and seller at time of sale, which shall read as follows:

"A pedigree or a registration does not assure proper breeding condition, health, quality or claims to lineage."

72 Del. Laws, c. 293, § 1.;



§ 4010. Additional legal remedies

(a) Nothing in this chapter shall limit the rights or remedies that are otherwise available to a consumer under any other law, nor shall this chapter in any way limit the seller and the purchaser from agreeing between themselves upon additional terms and conditions that are not inconsistent with this chapter. No waiver of rights under this chapter shall be effective.

(b) Nothing in this chapter shall limit prosecution for violation of any criminal statute or of Chapter 25 of this title or of any other law.

(c) Nothing in this chapter shall preclude the imposition of punitive damages otherwise available at law.

72 Del. Laws, c. 293, § 1.;



§ 4011. Misrepresentation as to registration or breed; remedies

(a) A seller shall not state, promise or represent to the purchaser, directly or indirectly, that an animal is registered or capable of being registered with an animal registering organization unless the seller provides the purchaser with the documents necessary for that registration with 120 days following the date of sale of such animal.

(b) In the event that a seller fails to provide documents necessary for registration within 120 days following the date of sale, the purchaser shall, upon written notice to the seller, be entitled to retain the animal and receive a partial refund of 75 percent of the purchase price or return the animal along with all documentation previously provided the purchaser for a full refund. Remedies under this section shall also be available where there was a material misrepresentation in connection with the sale as to the breed of the animal.

72 Del. Laws, c. 293, § 1.;






CHAPTER 41. DRY CLEANERS AND LAUNDERERS

§ 4101. Disposal of unclaimed garments

Any garment left with a retail dry cleaner or retail launderer for dry cleaning or laundering which is not redeemed within 1 year may be disposed of by the dry cleaner or launderer without any liability or responsibility for the garment or any proceeds realized therefrom; provided, however, that this section shall apply only where advice to that effect is clearly printed in clear emphasized and differentiated type on the slip, ticket or check presented to the owner of the garment at the time it is left for dry cleaning or laundering.

6 Del. C. 1953, § 4101; 50 Del. Laws, c. 330, § 1.;






CHAPTER 42. HEALTH SPA REGULATION

§ 4201. Statement of purpose

The purpose of this chapter is to safeguard the public interest against fraud, deceit and financial hardship, and to foster and encourage competition, fair dealing and prosperity in the field of health spa services by prohibiting false and misleading advertising and dishonest, deceptive and unscrupulous practices by which the public has been injured in connection with contracts for health spa services. This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

66 Del. Laws, c. 395, § 1.;



§ 4202. Definitions

As used in this chapter:

(1) "Business day" means any day except a Sunday or legal holiday.

(2) "Buyer" means a natural person who enters into a health spa contract.

(3) "Contract price" means the sum of the initiation fee, if any, and all fees except interest required by the health spa contract.

(4) "Director" means the Director of the Division of Consumer Protection, or a member of the Director's staff to whom the Director may delegate duties under this chapter.

(5) "Health spa" includes any person, firm, corporation, organization, club or association engaged in the sale of memberships in a program of physical exercise, physical fitness, weight control or figure reduction, which offers the use of 1 or more of the following: a whirlpool, weight lifting room, steam room, exercising room or exercising or weight loss device. The term "health spa" shall not include the following:

a. Bona fide nonprofit organizations, including, but not limited to, the Young Men's Christian Association, Young Women's Christian Association or similar organizations whose functions as health spas are only incidental to their overall functions and purposes;

b. Any private club owned and operated by its members;

c. Any organization primarily operated for the purpose of teaching a particular form of self-defense such as judo or karate;

d. Any facility owned or operated by the United States;

e. Any facility owned or operated by the State or any of its political subdivisions; and

f. Any nonprofit public or private school, college or university.

(6) "Health spa contract" means a written agreement whereby the buyer of health spa services purchases or becomes obligated to purchase health spa services to be rendered over a period longer than 3 months, and the seller of health spa services receives payment to cover a period more than 3 months.

(7) "Health spa services" means and includes services, privileges or rights offered for sale or provided by a health spa.

(8) "Initiation fee" means a nonrecurring fee charged at or near the beginning of a health spa membership, and includes all fees or charges not a part of the monthly fee.

(9) "Pre-opening contract" means a health spa contract for services or the use of facilities made prior to the day on which the service or facilities of the health spa are fully open and available for regular use by the members.

66 Del. Laws, c. 395, § 1; 69 Del. Laws, c. 291, § 98(c); 70 Del. Laws, c. 186, § 1.;



§ 4203. Registration

(a) It shall be unlawful for any health spa to offer, advertise, or execute or cause to be executed by the buyer any health spa contract in this State unless the health spa at the time of the offer, advertisement, sale or execution of a health spa contract has been properly registered with the Director.

(b)(1) Prior to advertising or selling pre-opening contracts, every health spa shall register with the Director and shall notify the Director of the proposed location of the health spa for which pre-opening contracts will be solicited;

(2) The registration shall include the address, ownership, directors, corporate officers and parent corporation, if any, date of first sales and date of first opening of the health spa;

(3) The registration shall be renewed annually; and

(4) Each separate location where health spa services are offered shall be considered a separate health spa and shall file a separate registration even though the separate locations are owned or operated by the same owner, unless the spa offers all members fully interchangeable, comparable services at a separate location within a 15-mile radius.

(c) A bond or letter of credit in the amount of $50,000 shall be posted by each health spa prior to advertising or selling pre-opening contracts. The bond with corporate surety from a company authorized to transact business in the State or the letter of credit from a bank insured by the Federal Deposit Insurance Corporation shall be filed and maintained with the Director. After a health spa has opened its facilities and been in operation for 90 days, the health spa may make application to the Director to cancel or terminate the bond or letter of credit. Unless the health spa has been cited for a violation of this chapter pursuant to the authority granted to the Attorney General or the Director by Chapter 25 of Title 29 or to the Attorney General by § 4220 of this title, the Director shall give consent to terminate the bond or letter of credit within 30 days after receiving the health spa's application.

(d) Upon its application to terminate the bond or letter of credit, the health spa shall pay all fees in accordance with the schedule set forth by § 4204 of this title.

(e) The bond or letter of credit required by this section shall be in favor of the State for the benefit of:

(1) Any buyer injured by having paid money for a health spa contract in a facility which fails to open within 9 months after the date upon which the buyer and the health spa entered into a contract or which substantially fails to provide the services described in the health spa contract;

(2) Any buyer injured as a result of a violation of this chapter.

66 Del. Laws, c. 395, § 1; 69 Del. Laws, c. 291, § 98(a); 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 282, § 10.;



§ 4204. Health Spa Guaranty Fund

(a) The Director of the Division of Consumer Protection shall establish and maintain the Health Spa Guaranty Fund in accordance with the provisions of this section.

(b)(1) Upon registering with the Director pursuant to § 4203 of this title and upon renewing its registration annually, each health spa shall pay to the State a fee in the amount indicated below:

(2) The number of unexpired contracts exceeding 3 months shall be calculated separately for each location where health spa services are offered, unless the spa offers all members fully interchangeable, comparable services at a separate location within a 15-mile radius.

(3) The amount of the fee shall be reviewed annually by the Director, and the health spa shall provide such information as the Director may request in order to ascertain the number of unexpired contracts exceeding 3 months.

(c) Payments received under subsection (b) of this section shall be credited by the State Treasurer to the Health Spa Guaranty Fund and money in the Fund may be invested or reinvested in the same manner as funds of the State Employees' Retirement System, and the interest arising from such investments shall be credited to the Guaranty Fund.

(d) Any buyer having a claim against a health spa may apply to the Director for payment of such claim from the Guaranty Fund, if the claim arises from a failure of the health spa to:

(1) Comply with its contract obligations;

(2) Comply with any provision of this chapter; or

(3) Remain open for the duration of its contracts or provide alternative facilities within 15 miles of the location designated in the health spa contract, if the health spa goes out of business or relocates.

(e) The Director shall provide forms for applications by buyers for payment from the Guaranty Fund. The application shall include the name and address of the health spa, the beginning and ending date of the contract, the price of the contract, the date of the closing of the health spa, the amount and the basis of the claim and a copy of the contract. No application for a payment from the Guaranty Fund shall be accepted by the Director more than 6 months after the date of the closing of the location of the health spa where the buyer entered into the contract.

(f) The Director shall proceed upon such application and if necessary hold a hearing to decide the merits of an application. The Director shall notify the health spa that a claim has been filed by a buyer and the health spa may request a hearing on the merits of the claim. The Director shall hold a hearing if one is requested by the health spa. The decision of the Director shall be final with respect to the application. The Director may hear applications of all buyers submitting claims against a single health spa in 1 proceeding.

(g) The Director shall issue an order requiring payment from the Guaranty Fund of any sum found to be payable upon such application. The total compensation payable from the Guaranty Fund on the closing of any 1 health spa location shall not exceed $100,000.

(h) If the Director pays any amount as a result of a claim against a health spa pursuant to an order under subsection (g) of this section, the health spa's registration shall be suspended and it shall not be eligible to register until it has repaid such amount in full, plus interest at a rate to be determined by the Director.

(i) If the Director pays any amount as a result of a claim against a health spa pursuant to an order under subsection (g) of this section, the Director shall determine if the health spa is possessed of real or personal property or other assets, liable to be sold or applied in satisfaction of the claim on such Fund. If the Director discovers any such assets, the Director may request that the Attorney General take any action necessary for the realization thereof for the reimbursement of the Guaranty Fund.

(j) If the money deposited in the Guaranty Fund is insufficient to satisfy any duly authorized claim or portion thereof, the Director shall, when sufficient money has been deposited in the Fund, satisfy such unpaid claims or portions thereof, in the order that such claims or portions thereof were originally filed.

(k) When the Director has caused any sum to be paid from the Guaranty Fund to a buyer who has entered into a health spa contract, the Director shall be subrogated to all of the rights of the buyer up to the amount paid, and the buyer shall assign all of personal right, title and interest in the claim up to such amount to the Director, and any amount and interest recovered by the Director on the claim shall be deposited to the Guaranty Fund, except as provided in subsection (c) of this section.

(l) If on December 31 of any year the balance of money in the Health Spa Guaranty Fund exceeds $250,000, the Director shall waive fee payments to the Fund for the following year for each health spa which has registered and paid fees for 3 or more consecutive years. If at the end of any fiscal year the balance of money in the Health Spa Guaranty Fund exceeds $350,000, the excess shall be withdrawn and deposited into the General Fund.

66 Del. Laws, c. 395, § 1; 69 Del. Laws, c. 291, § 98(c); 70 Del. Laws, c. 186, § 1.;



§ 4205. Right of cancellation

Every health spa contract for the sale of future health spa services which are paid for in advance or for which the buyer agrees to pay in future installments shall be in writing and shall contain the following contractual provisions:

(1) A provision for the penalty-free cancellation of the contract within 3 business days of its making and a provision for a refund following such cancellation of all moneys paid under the contract upon written notice by the buyer.

(2) A provision for the cancellation of the contract if the health spa relocates or goes out of business and fails to provide alternative facilities within 15 miles of the location designated in the health spa contract, obligating the health spa to refund to the buyer funds paid or accepted in payment of the contract in an amount computed by dividing the contract price by the number of weeks in the contract term and multiplying the result by the number of weeks remaining in the contract term.

(3) A provision that to cancel a contract in accordance with paragraph (2) of this section, the buyer shall notify the health spa of cancellation in writing, by certified mail, return receipt requested, to the address specified in the health spa contract; that all moneys to be refunded upon cancellation of the health spa contract shall be paid within 30 days of receipt of the notice of cancellation; and that if the customer has executed any credit or lien agreement with the health spa to pay for all or part of health spa services, any such negotiable instrument executed by the buyer shall also be returned within 30 days after such cancellation.

66 Del. Laws, c. 395, § 1.;



§ 4206. Notice to buyer

A copy of the signed health spa contract shall be delivered to the buyer at the time the contract is executed. All health spa contracts must be in writing, be signed by the buyer, must designate the date on which the buyer actually signed the contract, must describe the services to be provided to the buyer and shall contain the following written notice in at least 10-point boldface type:

"YOU, THE BUYER, MAY CANCEL THIS CONTRACT AT ANY TIME PRIOR TO MIDNIGHT OF THE 3RD BUSINESS DAY AFTER THE DATE OF THIS CONTRACT.

IF YOU WISH TO CANCEL THIS CONTRACT, YOU MAY DO SO WITHOUT ANY PENALTY OR OBLIGATION. TO CANCEL THIS CONTRACT MAIL BY CERTIFIED OR REGISTERED MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS CONTRACT OR ANY OTHER WRITTEN NOTICE TO

(Name

____________________ AT

of Health Spa)                   (Address of Health Spa)

NOT LATER THAN MIDNIGHT OF................

(Date)

YOU MAY ALSO CANCEL THIS CONTRACT IF THIS SPA MOVES OR GOES OUT OF BUSINESS AND FAILS TO PROVIDE EQUAL FACILITIES WITHIN 15 MILES OF THE LOCATION DESIGNATED IN THIS CONTRACT. IF YOU CANCEL, THE HEALTH SPA MAY RETAIN OR COLLECT A PORTION OF THE CONTRACT PRICE EQUAL TO THE PROPORTIONATE VALUE OF THE SERVICES OR USE OF FACILITIES YOU HAVE ALREADY RECEIVED."

66 Del. Laws, c. 395, § 1.;



§ 4207. Duration of contract

No health spa contract shall have a duration for a period longer than 36 months. However, the computation of the maximum duration permissible shall exclude any period of time (not to exceed 6 months) offered by a health spa as a bonus incentive at a price which, by comparison with comparable contracts offered by the same health spa, clearly demonstrates that the bonus incentive is not being paid for by the purchaser.

66 Del. Laws, c. 395, § 1.;



§ 4208. Renewals

If the original health spa contract complies with the chapter, or was entered into prior to January 1, 1989, the exercise of options to renew health spa contracts at a prorated price less than the original contract price may be accomplished by a separate written agreement devised by the health spa without regard to the provisions of §§ 4205 and 4206 of this title; provided however, that all regulatory provisions of this chapter including, without limitation, refund and fee provisions shall continue to apply. Notwithstanding the foregoing, any member of a health spa may demand to execute a renewal contract in compliance with the provisions of this chapter.

66 Del. Laws, c. 395, § 1.;



§ 4209. Initiation fees limited

No health spa shall charge any initiation fee in connection with a health spa contract of less than 12 months' duration. For all health spa contracts of 3 months or less duration, all rights of renewal which extend the membership beyond the first 3 months shall be offered and sold at a contract price per month for each renewal period not greater than the contract price per month for the initial membership period.

66 Del. Laws, c. 395, § 1.;



§ 4210. Provisions not exclusive

The provisions of this chapter are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with all other applicable provisions of law.

66 Del. Laws, c. 395, § 1.;



§ 4211. Fraud rendering contract void

Any health spa contract entered into by the buyer upon any false or misleading information, representation, notice or advertisement of the health spa or the health spa's agents shall be void and unenforceable.

66 Del. Laws, c. 395, § 1.;



§ 4212. Noncomplying contract voidable

Any health spa contract which does not comply with the applicable provisions of this chapter shall be voidable at the option of the buyer.

66 Del. Laws, c. 395, § 1.;



§ 4213. Waiver of provisions void and unenforceable

Any waiver by the buyer of the provisions of this chapter shall be deemed contrary to public policy and shall be void and unenforceable.

66 Del. Laws, c. 395, § 1.;



§ 4214. Notice of preservation of buyer's rights

All health spa contracts and any promissory note executed by the buyer in connection therewith shall contain the following provision on the face thereof in at least 10-point, boldface type:

ANY HOLDER OF THIS CONTRACT OR NOTE IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.

66 Del. Laws, c. 395, § 1.;



§ 4215. Prohibition against assignment of health spa contract cutting off buyer's right of action or defense against seller; conditions

Whether or not the health spa has complied with the notice requirements of § 4206 of this title, any right of action or defense arising out of a health spa contract which the buyer has against the health spa, and which would be cut off by assignment, shall not be cut off by assignment of the contract to any third-party holder, whether or not the holder acquires the contract in good faith and for value.

66 Del. Laws, c. 395, § 1.;



§ 4216. Change in ownership of health spa

For purposes of this chapter, a health spa shall be considered a new health spa and subject to the requirements of §§ 4203 and 4204 of this title at the time the health spa changes ownership.

66 Del. Laws, c. 395, § 1.;



§ 4217. Deceptive acts prohibited

It is hereby declared to be an unfair and deceptive trade practice and unlawful for a health spa to:

(1) Misrepresent directly or indirectly in its advertising, promotional materials, or in any manner the size, location, facilities or equipment of its studio, or place of business or the number or qualifications of its personnel;

(2) Make any representation calculated to mislead or deceive buyers as to the health spa's affiliation with other health-related industries; or

(3) Misrepresent the location or locations at which its services will be offered.

66 Del. Laws, c. 395, § 1.;



§ 4218. Production of records

Every health spa, upon the written request of the Director, shall make available to the Director its pre-opening bank account records and all membership contracts for inspection and copying, to enable the Director reasonably to determine compliance with this chapter.

66 Del. Laws, c. 395, § 1.;



§ 4219. Private right of action

(a) Any buyer damaged by a violation of this chapter may bring an action for recovery of damages. If damages are awarded to the aggrieved party, such damages shall be triple the amount of the actual damages proved plus reasonable attorney fees.

(b) Nothing in this chapter shall be construed so as to nullify or impair any right or rights which a buyer may have at common law, by statute or otherwise.

66 Del. Laws, c. 395, § 1.;



§ 4220. Violations

In addition to the remedies hereinbefore provided, the Attorney General may bring an action to restrain violations of this chapter in the Court of Chancery and for such other relief as may be appropriate. The provisions of this chapter are not exclusive and do not relieve the health spa or its assignees or the contracts subject to this chapter from compliance with all other applicable provisions of law.

66 Del. Laws, c. 395, § 1.;



§ 4221. Limitations

Contracts executed prior to January 1, 1986, and whose original terms are still enforceable as of January 1, 1989, are excluded from all cancellation, refund and fee provisions of this chapter.

66 Del. Laws, c. 395, § 1.;



§ 4222. Enforcement

A violation of this chapter shall be within the scope of the enforcement duties and powers of the Division of Consumer Protection, as described in Chapter 25 of Title 29.

66 Del. Laws, c. 395, § 1; 69 Del. Laws, c. 291, § 98(a), (c); 77 Del. Laws, c. 282, § 11.;






CHAPTER 43. RETAIL INSTALLMENT SALES

Subchapter I General Provisions

§ 4301. Definitions

Unless the context or subject matter otherwise requires, the definitions given in this section govern the construction of this chapter.

(1) "Cash sale price" means the cash sale price stated in a retail installment contract for which the seller would sell or furnish to the buyer and the buyer would buy or obtain from the seller the goods or services which are the subject matter of a retail installment contract if the sale were a sale for cash instead of a retail installment sale. The cash sale price may include any taxes and cash sale prices for accessories and services, if any, included in a retail installment sale.

(2) "Financing agency" means a person engaged in this State in whole or in part in the business of purchasing retail installment contracts, or installment accounts from 1 or more retail sellers. The term includes, but is not limited, to a bank, trust company, private banker, or investment company, if so engaged.

(3) "Goods" mean tangible chattels bought for use primarily for personal, family or household purposes, as distinguished from commercial or agricultural purposes, including certificates or coupons exchangeable for such goods, and including goods which, at the time of the sale or subsequently are to be affixed to real property as to become a part of such real property whether or not severable therefrom, but does not include any motor vehicle which for the purposes of this chapter shall mean any device propelled or drawn by any power other than muscular power, in, upon, or by which any person or property is, or may be transported or drawn upon a highway.

(4) "Holder" means the retail seller who acquires a retail installment contract or installment account executed, incurred or entered into by a retail buyer, or if the contract or installment account is purchased by a financing agency or other assignee, the financing agency or other assignee. The term does not include the pledgee of or the holder of a security interest in an aggregate number of such contracts or installment accounts to secure a bona fide loan thereon, unless the pledgee shall have perfected the pledgee's rights after default by his or her pledgor.

(5) "Official fees" means the fees required by law and actually to be paid to the appropriate public officer to perfect a lien or other security interest, on or in goods, retained or taken by a seller under a retail installment contract or installment account.

(6) "Person" means an individual, partnership, corporation, association or other group, however organized.

(7) "Retail buyer" or "buyer" means a person who buys goods or obtains services from a retail seller in a retail installment sale and not principally for the purpose of resale.

(8) "Retail installment account" or "installment account" or "revolving account" means an account established by an agreement entered into in this State, pursuant to which the buyer promises to pay, in installments, to a retail seller, the outstanding balance incurred in retail installment sales, whether or not a security interest in the goods sold is retained by the seller, and which provides for a service charge which is expressed as a percent of the periodic balances to accrue thereafter providing such charge is not capitalized or stated as a dollar amount in such agreement and includes those accounts established with banks or others operating a credit card system pursuant to which a cardholder purchases goods or services from participating merchants and others.

(9) "Retail installment contract" or "contract" means any contract for a retail installment sale between a buyer and seller, entered into or performed in this State, which provides for repayment in installments, whether or not such contract contains a title retention provision, and in which a time price differential is computed upon and added to the unpaid balance at the time of sale or where no time price differential is added but the goods or services are available at a lesser price if paid by cash. When taken or given in connection with a retail installment sale, the term includes but is not limited to a chattel mortgage, a conditional sales contract and a contract for the bailment or leasing of goods by which the bailee or lessee contracts to pay as compensation for their use a sum substantially equivalent to or in excess of their value and by which it is agreed that the bailee or lessee is bound to become, or has the option of becoming, the owner of the goods upon full compliance with the terms of the contract.

(10) "Retail installment sale" or "sale" means the sale of goods or the furnishing of services by a retail seller to a retail buyer for a time sale price payable in installments.

(11) "Retail seller" or "seller" means a person engaged in the business of selling goods or furnishing services to retail buyers and, as used in subchapter IX of this chapter dealing with retail installment accounts, includes a bank or others operating a credit card system pursuant to which a cardholder purchases goods or services from participating merchants and others.

(12) "Services" mean work, labor and services, for other than a commercial or business use, including services furnished in connection with the improvement of real property but does not include the services for which the tariffs, rates, charges, costs or expenses, including in each instance the time sale price, is required by law to be filed with the approval by the federal government or any official department, division, commission or agency of the United States.

(13) "Time balance" means the total of the unpaid balance and the amount of the service charge, if any.

(14) "Time price differential" or "service charge" means the amount however denominated or expressed which the retail buyer contracts to pay or pays for the privilege of purchasing goods or services to be paid for by the buyer in installments; it does not include the amounts, if any, charged for insurance premiums, delinquency charges, attorney's fees, court costs, collection expenses or official fees. Wherever either of such terms is required to be used under the provisions of this chapter the other may be used interchangeably.

(15) "Time sale price" means the total of the cash sale price of the goods or services, and the amounts, if any, included for insurance, official fees and service charge.

(16) "Unpaid balance" means the cash sale price of the goods or services which are the subject matter of the retail installment sale, plus the amounts, if any, included in a retail installment sale for insurance and official fees, minus the amount of the buyer's down payment in money or goods.

6 Del. C. 1953, § 4301; 52 Del. Laws, c. 342; 58 Del. Laws, c. 168; 64 Del. Laws, c. 209, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 4302. Waiver prohibited; separability; transactions not covered

(a) Any waiver of the buyer of this chapter shall be deemed contrary to public policy and shall be unenforceable and void.

(b) If this chapter or the application thereof to any person or circumstances is held unconstitutional, the remainder of the chapter and the application of such provision to other persons or circumstances shall not be affected thereby.

(c) Except as provided in § 4315 of this title, this chapter shall not apply to any retail installment sale which is made for a cash sale price of $75 or less, where no title, lien or other security interest is retained or taken by the seller. This section shall not apply to sales made pursuant to the provisions of §§ 4334-4343 of this title.

6 Del. C. 1953, § 4302; 52 Del. Laws, c. 342.;






Subchapter II Provisions of Retail Installment Contracts

§ 4303. Date; size of printed type

A retail installment contract shall be dated and in writing; the printed portion thereof shall be in at least 8-point type.

6 Del. C. 1953, § 4303; 52 Del. Laws, c. 342.;



§ 4304. Contract to contain entire agreement; bold type headings; notice to buyer

Every retail installment contract shall contain:

(1) The entire agreement of the parties with respect to the cost and terms of payment for the goods and services, which terms of payment must coincide with those stated in any promissory notes or any other evidences of indebtedness between the parties relating to the transaction;

(2) Either at the top of the contract or directly above the space reserved for the signature of the buyer, the words "conditional sale contract" or "lien contract," as the case may be, shall appear in at least 10-point bold type where a security interest in the goods is retained or a lien on other goods or realty is obtained by the seller as security for the goods or services purchased. Either at the top of the contract or directly above the space reserved for the signature of the buyer, the words "retail installment contract" shall appear in at least 10-point bold type where security is not obtained by the seller for the goods or services purchased;

(3) A notice in at least 8-point bold type reading as follows:

"Notice to the buyer: (1) Do not sign this agreement before you read it or if it contains any blank space. (2) You are entitled to a completely filled-in copy of this agreement. (3) Under the law, you have the right to pay off in advance the full amount due and under certain conditions to obtain a partial refund of the service charge."

6 Del. C. 1953, § 4304; 52 Del. Laws, c. 342.;



§ 4305. Information required to be shown in contract

(a) Except as provided in §§ 4327-4332 of this title, a contract shall contain the following:

(1) The names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer and a description of the goods or services sufficient to identify them. Services or multiple items of goods may be described in general terms and may be described in detail sufficient to identify them in a separate writing.

(2) The cash sale price of the goods, services and accessories which are the subject matter of the retail installment sale.

(3) The amount of the buyer's down payment, itemizing the amounts paid in money and in goods and containing a brief description of the goods, if any, traded in.

(4) The difference between paragraphs (a)(1) and (2) of this section.

(5) The amount, if any, included for insurance, specifying the coverages and the cost of each type of coverage.

(6) The amount, if any, of official fees.

(7) The unpaid balance, which is the sum of paragraphs (a)(4), (5), and (6) of this section.

(8) The amount of the service charge, if any.

(9) The time balance, which is the sum of paragraphs (a)(7) and (8) of this section, payable by the buyer to the seller, the number of installments required, the amount of each installment expressed in dollars and the due date or period thereof.

(10) The time sale price.

(b) The items need not be stated in the sequence or order set forth above; additional items may be included to explain the computations made in determining the amount to be paid by the buyer.

6 Del. C. 1953, § 4305; 52 Del. Laws, c. 342.;



§ 4306. Blank spaces to be filled in before signing by buyer

The seller shall not obtain the signature of the buyer to a contract when it contains blank spaces to be filled in after it has been signed.

6 Del. C. 1953, § 4306; 52 Del. Laws, c. 342.;



§ 4307. Insurance; cost and procurance of; notice or copy of policy to be furnished to buyer

If the cost of any insurance is included in the contract and a separate charge is made to the buyer for such insurance:

(1) The contract shall state whether the insurance is to be procured by the buyer or the seller;

(2) The amount included for the insurance shall not exceed the premiums chargeable in accordance with the rate fixed for such insurance by the insurer;

(3) If the insurance is to be procured by the seller or holder, the seller or holder shall, within 45 days after delivery of the goods or furnishing of the services under the contract, deliver, mail or cause to be mailed to the buyer, at the seller's or holder's address as specified in the contract, a notice thereof or a copy of the policy or policies of insurance or a certificate or certificates of the insurance so procured.

6 Del. C. 1953, § 4307; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4308. Delinquency charges

A contract may provide for the payment by the buyer of a delinquency charge on each installment in default for a period of not less than 10 days in an amount not in excess of 5 percent of such installment or $5.00, whichever is less, but a minimum charge of $1.00 may be made. Only 1 such delinquency charge may be collected on any such installment regardless of the period during which it remains in default. The contract may also provide for payment of any actual and reasonable costs of collection occasioned by removal of the goods from the State without written permission of the holder, or by the failure of the buyer to notify the holder of any change of residence, or by the failure of the buyer to communicate with the holder for a period of 45 days after any default in making payments due under the contract.

6 Del. C. 1953, § 4308; 52 Del. Laws, c. 342.;



§ 4309. Copy of signed contract to be furnished to buyer; acknowledgment by buyer

The seller shall deliver or mail to the buyer, at the address shown on the contract, a legible copy thereof completed, in accordance with the provisions of this chapter. Until the seller does so, the buyer shall be obligated to pay only the cash sale price. Any acknowledgment by the buyer of delivery of a copy of the contract shall be printed or written in a size equal to at least 10-point bold type and, if contained in the contract shall also appear directly above the space reserved for the buyer's signature. The buyer's written acknowledgement, conforming to the requirements of this section of delivery of a copy of a contract, shall be a conclusive presumption of such delivery and of compliance with this section and § 4306 of this title, in any action or proceeding by or against an assignee of the contract without knowledge to the contrary when the assignee purchases the contract.

6 Del. C. 1953, § 4309; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;






Subchapter III Restrictions on Retail Installment Contracts

§ 4310. Contracts made by mail or telephone without solicitation by salesperson

Retail installment sales negotiated and entered into by mail or telephone without personal solicitation by a salesperson or other representative of the seller, where the seller's cash and deferred payment prices and other terms are clearly set forth in a catalog or other printed solicitation of business which is generally available to the public, may be made as hereinafter provided. All the provisions of this chapter shall apply to such sales except that the seller shall not be required to deliver a copy of the contract to the buyer as provided in § 4309 of this title, and if, when the proposed retail installment sale contract is received by the seller from the buyer, there are blank spaces to be filled in, the seller may insert in the appropriate blank spaces the amounts of money and other terms which are set forth in the seller's catalog which is then in effect. In lieu of the copy of the contract provided for in § 4309 of this title, the seller shall, within 15 days from the date of shipment of goods, furnish to the buyer a written statement of the items inserted in such blank spaces.

6 Del. C. 1953, § 4310; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4311. Provisions prohibited in contracts

No contract or obligation shall contain any provision by which:

(1) The buyer agrees not to assert against a seller a claim or defense arising out of the sale or agrees not to assert against an assignee such a claim or defense other than as provided in § 4312 of this title;

(2) In the absence of the buyer's default in the performance of any obligations, the holder may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the amount owing thereunder;

(3) The seller or holder of the contract or other person acting as agent is given authority to enter upon the buyer's premises unlawfully or to commit any breach of the peace in the repossession of goods;

(4) The buyer waives any right of action against the seller or holder of the contract or other person acting as agent, for any illegal act committed in the collection of payments under the contract or in the repossession of goods;

(5) The buyer executes a power of attorney appointing the seller or holder of the contract, or other person acting as agent, as the buyer's agent in the repossession of goods;

(6) The buyer relieves the seller from liability for any legal remedies which the buyer may have against the seller under the contract or any separate instrument executed in connection therewith.

6 Del. C. 1953, § 4311; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4312. Assignment of contract; notice to buyer

No right of action or defense arising out of a retail installment sale which the buyer has against the seller, and which would be cut off by assignment, shall be cut off by assignment of the contract to any third party whether or not the third party acquires the contract in good faith and for value unless the assignee given notice of the assignment to the buyer as provided in this section and within 15 days of the mailing of such notice receives no written notice of the facts giving rise to the claim or defense of the buyer, or unless the assignee acquires the contract or evidence of indebtedness relying in good faith upon a certificate of completion or certificate of satisfaction signed by the buyer. A notice of assignment shall be in writing addressed to the buyer at the address shown on the contract and shall identify the contract and state that the buyer must, within 15 days of the date of mailing of such notice, notify the assignee in writing of any facts giving rise to a claim or defense which the buyer may have. The notice of assignment shall state the name of the seller and buyer, a description of the goods and services, the time balance and the number and amounts of the installments. If a certificate of completion or satisfaction is relied upon, the following notation must appear at the top thereof in at least 10 point bold type: "Notice to Buyer — Do Not Sign this certificate until all services have been satisfactorily performed and materials supplied or goods received and found satisfactory."

6 Del. C. 1953, § 4312; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4313. Prohibition of lien on goods fully paid for

No contract other than 1 for services shall provide for a lien on any goods theretofore fully paid for or which have not been sold by the seller.

6 Del. C. 1953, § 4313; 52 Del. Laws, c. 342.;



§ 4314. Prohibited provisions in contract as void

Any provision in a contract which is prohibited by this chapter shall be void but shall not otherwise affect the validity of the contract.

6 Del. C. 1953, § 4314; 52 Del. Laws, c. 342.;






Subchapter IV Service Charge Limitations

§ 4315. Service charges authorized; calculation

A retail seller or the holder of a retail installment contract may charge and collect a service charge in respect of a retail installment sale and may calculate such service charge in the manner and at the rate or rates specified in the contract governing the sale.

6 Del. C. 1953, § 4315; 52 Del. Laws, c. 342; 62 Del. Laws, c. 228, §§ 8, 9; 63 Del. Laws, c. 2, § 16.;



§ 4316. Period of installment payments

Contracts may be payable in successive monthly, semimonthly or weekly installments.

6 Del. C. 1953, § 4316; 52 Del. Laws, c. 342.;



§ 4317. Charges included in contract service charge; additional charges prohibited

The service charge shall be inclusive of all charges incident to investigating and making the contract and for the extension of the credit provided for in the contract, and no fee, expense or other charge whatsoever shall be taken, received, reserved or contracted for except as otherwise provided in this chapter.

6 Del. C. 1953, § 4318; 52 Del. Laws, c. 342; 63 Del. Laws, c. 2, § 16.;



§ 4318. Charges included in contract service charge; additional charges prohibited

Transferred.



§ 4319. Splitting or dividing of sales transactions prohibited

Repealed by 63 Del. Laws, c. 2, § 16, eff. June 1, 1981.;






Subchapter V Payments

§ 4320. Payment to last known holder as discharge of buyer in absence of notice of assignment

Unless the buyer has notice of actual or intended assignment of a contract or installment account, payment thereunder made by the buyer to the last known holder of such contract or installment account, shall to the extent of the payment, discharge the buyer's obligation.

6 Del. C. 1953, § 4320; 52 Del. Laws, c. 342.;



§ 4321. Periodic statements of account

At any time after its execution, but not later than 1 year after the last payment made thereunder, the holder of a contract shall, upon written request of the buyer made in good faith, promptly give or forward to the buyer a detailed written statement which will state with accuracy the total amount, if any, unpaid thereunder. Such a statement shall be supplied by the holder once each year without charge; if any additional statement is requested by the buyer, the holder shall supply such statement to the buyer at a charge not exceeding $1.00 for each additional statement supplied to the buyer. The provisions of this section shall not apply to those transactions wherein, instead of periodic statements of account, the buyer is provided with a passbook, payment book or coupon book in which all payment, credits, charges and the unpaid balance are indicated.

6 Del. C. 1953, § 4321; 52 Del. Laws, c. 342.;



§ 4322. Prepayment; refund of service charge

(a) A buyer may prepay the debt due under a retail installment contract in full at any time.

(b) If the service charge imposed pursuant to § 4315 of this title in respect of a retail installment sale has been precomputed and taken in advance, then, in the event of prepayment of the entire indebtedness, the holder shall refund to such buyer the unearned portion of the precomputed service charge. This refund shall be in an amount not less than the amount which would be refunded if the unearned precomputed service charge were calculated in accordance with the actuarial method, except that the buyer shall not be entitled to a refund which is less than $1.00. The unearned portion of the precomputed service charge is, at the option of the holder, either:

(1) That portion of the precomputed service charge which is allocable to all originally scheduled or, if deferred, all deferred payment periods, or portions thereof, ending subsequent to the date of prepayment. The unearned precomputed service charge is the total of that which would have been earned for each such period, or portion thereof, had the debt due under the retail installment contract not been precomputed, by applying to unpaid balances, according to the actuarial method, an annual percentage rate based on the precomputed service charge, assuming that all payments were made as scheduled, or as deferred, if deferred. The holder, at its option, may round this annual percentage rate to the nearest 1/4 of 1 percent; or

(2) The total precomputed service charge less the earned precomputed service charge. The earned precomputed service charge shall be determined by applying an annual percentage rate based on the total precomputed service charge, under the actuarial method, to the unpaid balances for the actual time those balances were unpaid up to the date of prepayment.

(c) As used in subsection (b) of this section:

(1) "Actuarial method" means the method of allocating payments made on a debt due under a retail installment contract between the outstanding balance of the indebtedness and the service charge pursuant to which a payment is applied first to the accumulated service charge and any remainder is subtracted from the outstanding balance of the indebtedness.

(2) "Payment period" means the time period within which periodic installment payments of the indebtedness are due under the terms of a retail installment contract.

(d) If a charge was made to a buyer for premiums for insuring such buyer in respect of a retail installment contract, then, in the event of prepayment, the holder shall refund to such buyer the excess of the charge to such buyer therefor over the premiums paid or payable to the holder, if such premiums were paid or payable by the holder periodically, or the refund for such insurance premium received or receivable by the holder if such premium was paid or payable in a lump sum by the holder, provided that no such refund shall be required if it amounts to less than $1.00.

(e) In connection with any prepayment of a debt due under a retail installment contract, a holder may not impose any prepayment charge.

6 Del. C. 1953, § 4322; 52 Del. Laws, c. 342; 63 Del. Laws, c. 2, § 17.;



§ 4323. Acknowledgment of payment in full; release of security in goods

After the payment of all sums for which the buyer is obligated under a contract and upon demand made by the buyer, the holder shall deliver, or mail to the buyer's last known address, such 1 or more good and sufficient instruments as may be necessary to acknowledge payment in full and to release all security in the goods under such contract.

6 Del. C. 1953, § 4323; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;






Subchapter VI Refinancing and Consolidation

§ 4324. Deferred payments; charges

A holder may at any time or from time to time permit a buyer to defer installment payments due under the terms of a retail installment contract and may, in connection with such deferral, charge and collect deferral charges and may also require payment by such buyer of the additional cost to the holder of premiums for continuing in force, until the end of such period of deferral, any insurance coverage provided in connection with the contract.

6 Del. C. 1953, § 4324; 52 Del. Laws, c. 342; 63 Del. Laws, c. 2, § 18.;



§ 4325. Refinancing of unpaid balance; charges; agreement for refinancing

The holder of a retail installment contract or contracts may, upon agreement in writing with the buyer, refinance the payment of the unpaid time balance or balances of the contract or contracts by providing for a new schedule of installment payments. The holder may charge and contract for the payment of a refinance charge by the buyer and collect and receive the same, but such refinance charge:

(1) Shall be based upon the amount refinanced, plus any additional cost of insurance and of official fees incident to such refinancing, after the deduction of a refund credit in an amount equal to that to which the buyer would have been entitled under § 4322 of this title, if the buyer has prepaid in full the buyer's obligations under the contract or contracts, but in computing such refund credit there shall not be allowed the minimum earned service charge as authorized by such section, and

(2) May not exceed the rate of service charge provided under §§ 4315-4317 of this title.

Such agreement for refinancing may also provide for the payment by the buyer of the additional cost to the holder of the contract or contracts of premiums for continuing in force, until the maturity of the contract or contracts as refinanced, any insurance coverages provided for therein, subject to § 4305 of this title. The refinancing agreement shall set forth the amount of the unpaid time balance or balances to be refinanced, the amount of any refund credit, the amount to be refinanced after the deduction of the refund credit, the amount of the service charge under the refinancing agreement, any additional cost of insurance and of official fees to the buyer, the new unpaid time balance and the new schedule of installment payments. Where there is a consolidation of 2 or more contracts then §§ 4327 and 4328 of this title shall apply.

6 Del. C. 1953, § 4325; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4326. Default in payment of certain installments; buyer entitled to new payment schedule

In the event a contract provides for the payment of any installment which is more than double the amount of the average of the preceding installment, the buyer, upon default of this installment, shall be given an absolute right to obtain a new payment schedule. Unless agreed to by the buyer, the periodic payments under the new schedule shall not be substantially greater than the average of the preceding installments.

6 Del. C. 1953, § 4326; 52 Del. Laws, c. 342.;






Subchapter VII Add-On Sales

§ 4327. Addition of subsequent purchases to contract

A retail installment contract which otherwise conforms to the requirements of this chapter, may contain the provision that the seller may at the seller's option add subsequent purchases made by the buyer to the contract, and that the total price of the goods or services covered by the contract shall be increased by the price of such additional goods or services, and that all service charges and installment payments may, at the seller's option, be increased proportionately, and that all terms and conditions of the contract shall apply equally to such additional goods or services. The contract may also provide that the goods purchased under the previous contract or contracts shall be security for the goods purchased under the subsequent contract but only until such time as the time sale price under the previous contract or contracts is fully paid.

6 Del. C. 1953, § 4327; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4328. Allocation of payments made subsequent to add-on purchases

When a subsequent purchase is made, the entire amount of all payments made previous thereto shall be deemed to have been applied toward the payment of the previous time sale price or time sale prices. Each payment thereafter received shall be deemed to be allocated to all of the various time sale prices in the same proportion or ratio as the original cash sale prices of the various purchases bear to one another; where the amount of each installment payment is increased in connection with the subsequent purchase, the subsequent payments (at the seller's election) may be deemed to be allocated as follows: an amount equal to the original rate, to the previous time sale price, and an amount equal to the increase, to the subsequent time sale price. However, the amount of any initial or down payment on the subsequent purchase shall be deemed to be allocated in its entirety to such purchase.

6 Del. C. 1953, § 4328; 52 Del. Laws, c. 342.;



§ 4329. Memorandum on subsequent purchases to be furnished to buyer

(a) When a subsequent purchase is made, the seller shall deliver to the buyer, prior to the due date of the first installment, a memorandum which shall set forth the following:

(1) The names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer and a description of the goods and services sufficient to identify them. Services or multiple items of goods may be described in general terms and may be described in detail in a separate writing.

(2) The cash sale price of the goods, services and accessories which are the subject matter of the new retail installment sale.

(3) The amount of the buyer's down payment, itemizing the amounts paid in money and in goods and containing a brief description of the goods, if any, traded in.

(4) The difference between paragraphs (a)(2) and (a)(3) of this section.

(5) The amount, if any, included for insurance, specifying the coverages and the cost of each type of coverage.

(6) The amount, if any, of official fees.

(7) The unpaid balance, which is the sum of paragraphs (a)(4), (5) and (6) of this section.

(8) The unpaid time balance of the prior contract or contracts.

(9) The new unpaid balance, which is the sum of paragraphs (a)(7) and (8) of this section.

(10) The amount of the service charge computed in conformity with § 4315 of this title.

(11) The consolidated time balance, which is the sum of paragraphs (a)(9) and (10) of this section, payable by the buyer to the seller, the number of installments required, the amount of each installment expressed in dollars and the due date or period thereof.

(b) The items need not be stated in the sequence or order set forth above; additional items may be included to explain the computations made in determining the amounts to be paid by the buyer.

(c) This memorandum shall contain the statement that the seller is adding the subsequent purchase to the buyer's existing contract in accordance with the provisions thereof.

6 Del. C. 1953, § 4329; 52 Del. Laws, c. 342.;



§ 4330. Obligation of buyer in absence of memorandum

Until the seller delivers to the buyer the memorandum as provided in § 4329 of this title, the buyer shall be obligated to pay only the cash sale price of the subsequent purchase.

6 Del. C. 1953, § 4330; 52 Del. Laws, c. 342.;



§ 4331. Service charge on consolidated time balance

Subject to the other provisions of §§ 4315-4317 of this title, the service charge to be included in a consolidated time balance shall be determined by applying the service charge at the applicable rate specified in that article to either:

(1) The total of the unpaid balance of the subsequent contract and the unpaid balance of any previous contract included in the consolidated total determined by deducting from the then unpaid time balance thereof any then unearned service charge in an amount not less than the refund credit for anticipation in §§ 4320-4323 of this title (computed, however, without the allowance of any minimum earned service charge), for the period from the date thereof to and including the date when the final installment of such consolidated total is payable; or

(2) The principal balance of the subsequent contract for the period from the date thereof to and including the date when the final installment of such consolidated total is payable and, if the due date of the final installment of such consolidated total is later than the due date of the final installment of any previous contract included in the consolidated total, on the time balance then unpaid on such previous contract from the date when the final installment thereof was payable to the date when the final installment of such consolidated total is payable.

6 Del. C. 1953, § 4331; 52 Del. Laws, c. 342.;



§ 4332. Minimum service charge in add-on transactions

The minimum service charge as provided in paragraph (3) [repealed] of § 4315 of this title may be used but once in any series of add-on transactions.

6 Del. C. 1953, § 4332; 52 Del. Laws, c. 342.;






Subchapter VIII Terms of Purchase by Financing Agency

§ 4333. Purchase of contract by financing agency authorized; notice of assignment not required

Notwithstanding any contrary provision of this title, a financing agency may purchase a retail installment contract or installment account from a seller on such terms and conditions and for such price as may be mutually agreed upon. No filing of notice or of the assignment, no notice to the buyer of the assignment, and no requirement that the seller be deprived of dominion over payments upon the contract or installment account or over the goods if repossessed by the seller, shall be necessary to the validity of a written assignment of a contract or installment account as against creditors, subsequent purchasers, pledgees, mortgagees or encumbrancers of the seller, except as may otherwise be required by law.

6 Del. C. 1953, § 4333; 52 Del. Laws, c. 342.;






Subchapter IX Retail Installment Accounts

§ 4334. Establishment of retail installment account authorized; statement of service charges to be furnished to buyer

A retail installment account may be established by the seller upon the request of a buyer or prospective buyer. The statement that "service charges not in excess of those permitted by law will be charged on the outstanding balances from month to month" shall be printed in type no smaller than 8 points in every application form used by the seller and shall be stated to the applicant when such installment accounts are negotiated by telephone.

6 Del. C. 1953, § 4334; 52 Del. Laws, c. 342.;



§ 4335. Confirmation of account by seller; contents; proof of mailing

(a) At the time a seller accepts the credit of the buyer and establishes a retail installment account for that buyer's use, the seller shall confirm this fact to the buyer in writing. Such confirmation shall contain a clear and understandable statement of the rates of service charge, without regard to the variations contained in § 4337 of this title, which will be collected from the buyer, but may contain the clause that such rates are subject to change if permitted by law. This confirmation shall also contain a legend that the buyer may at any time pay the entire balance.

(b) The confirmation shall be in type no smaller than elite typewriter characters.

(c) If no copy of the confirmation is retained by the seller, a notation in the permanent record showing that such confirmation was mailed, and the date of mailing, shall serve as prima facie evidence of such mailing.

6 Del. C. 1953, § 4335; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4336. Display of service charge rates by seller

Each retail seller, before the retail seller can benefit from the service charges permitted by this subchapter, shall display prominently in the retail seller's main place of business and in each branch thereof, a statement outlining the service charge rates which will conform to § 4337 of this title.

6 Del. C. 1953, § 4336; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4337. Service charge

Subject to the other provisions of this subchapter a retail seller or the holder of a retail installment account may charge and collect a service charge computed on the outstanding unpaid indebtedness in a buyer's retail installment account and may calculate such service charge in the manner and at such daily, weekly, monthly, annual or other periodic percentage rate or rates as the agreement governing retail installment account provides; provided, however, that if the service charge as so computed is less than $1.00 for any month, the holder may charge $1.00 as a service charge for such month. If the applicable periodic percentage rate under the agreement governing a retail installment account is other than daily, the service charge may be calculated on an amount not in excess of the average of outstanding unpaid indebtedness for the applicable billing period, determined by dividing the total of the amounts of outstanding unpaid indebtedness for each day in the applicable billing period by the number of days in the billing period. If the applicable periodic percentage rate under the agreement governing the retail installment account is monthly, a billing period shall be deemed to be a month or monthly if the last day of each billing period is on the same day of each month or does not vary by more than 4 days therefrom.

6 Del. C. 1953, § 4337; 52 Del. Laws, c. 342; 62 Del. Laws, c. 228, §§ 10, 11; 63 Del. Laws, c. 2, § 19.;



§ 4338. Monthly statement of account

(a) The seller or holder of a retail installment account shall promptly provide the buyer with a statement as of the end of each monthly period (which need not be a calendar month) setting forth the following:

(1) The balance due to the seller or holder from the buyer at the beginning of the monthly period;

(2) The dollar amount of each purchase by the buyer during the monthly period and (unless a sales slip or memorandum of each purchase has previously been furnished the buyer or is attached to the statement), the purchase or posting date, a brief description and the cash price of each purchase;

(3) The payments made by the buyer to the seller or holder and any other credits to the buyer during the monthly period;

(4) The amount of the service charge;

(5) The total balance in the account at the end of the monthly period;

(6) A legend to the effect that the buyer may at any time pay the total balance.

(b) The items need not be stated in the sequence or order set forth above; additional items may be included to explain the computations made in determining the amount to be paid by the buyer.

6 Del. C. 1953, § 4338; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;



§ 4339. Charges included in installment account service charge; additional charges prohibited

The service charge shall include all charges incident to investigating and making the retail installment account. No fee, expense, delinquency, collection or other charge whatsoever shall be taken, received, reserved or contracted by the seller or holder of a retail installment account except as provided in this section. A seller may, however, in an agreement which is signed by the buyer and of which a copy is given or furnished to the buyer provide for the payment of attorney's fees and costs in conformity with § 4345 of this title.

6 Del. C. 1953, § 4339; 52 Del. Laws, c. 342.;



§ 4340. Insurance; cost and procurance of

If the cost of any insurance is to be separately charged to the buyer, there shall be an agreement to that effect, signed by both the buyer and the seller, a copy of which shall be given or furnished to the buyer. Such agreement shall state whether the insurance is to be procured by the buyer or the seller or holder. If the insurance is to be procured by the seller or holder, the seller or holder shall comply with the provisions of § 4307 of this title.

6 Del. C. 1953, § 4340; 52 Del. Laws, c. 342.;



§ 4341. Security interest of seller in goods

Nothing in this subchapter prohibits the execution of an agreement between a buyer and seller whereby the seller retains a security interest in goods sold to the buyer until full payment therefor has been made. Section 4328 of this title shall apply to goods sold under such an agreement.

6 Del. C. 1953, § 4341; 52 Del. Laws, c. 342.;



§ 4342. Notes cutting off buyer's right of action or defense against seller prohibited

No retail installment account shall require or entail the execution of any note or series of notes by the buyer which, when separately negotiated, will cut off as to third parties, any right of action or defense which the buyer may have against the seller.

6 Del. C. 1953, § 4342; 52 Del. Laws, c. 342.;



§ 4343. Application of other sections to retail installment accounts

The provisions of §§ 4320 and 4323 of this title shall apply to retail installment accounts.

6 Del. C. 1953, § 4343; 52 Del. Laws, c. 342.;






Subchapter X Attorney's Fees and Court Costs

§ 4344. Award of reasonable attorney's fees and court costs to prevailing party

A contract or installment account may provide for the payment of reasonable attorney's fees and actual court costs if it is referred to an attorney for collection. Reasonable attorney's fees and costs shall be awarded to the prevailing party in any action on a contract or installment account subject to the provisions of this chapter regardless of whether such action is instituted by the seller, holder, or buyer. Where the defendant alleges in an answer that the defendant tendered to the plaintiff the full amount to which the plaintiff was entitled, and thereupon deposits in court, for the plaintiff, the amount so tendered, and the allegation is found to be true, then the defendant is deemed to be a prevailing party within the meaning of this section.

6 Del. C. 1953, § 4344; 52 Del. Laws, c. 342; 70 Del. Laws, c. 186, § 1.;






Subchapter XI Attachment

§ 4345. Limited exemption of salary or wages

In addition to any existing exemption under any other provisions of law, the salary or wages of a defendant are exempt from attachment for a period of 60 days from the date of default of the contract or installment account for any claim arising out of a contract or installment account subject to the provisions of this title.

6 Del. C. 1953, § 4345; 52 Del. Laws, c. 342.;






Subchapter XII Repossession and Resale

§ 4346. Remedies available to holder on default of buyer

In the event of any default by the buyer in the performance of obligations under a contract or installment account, the holder, pursuant to any rights granted therein, may proceed to recover judgment for the balance due without retaking the goods, or the holder may retake the goods and proceed as provided for in Article 9 of Subtitle I of this title.

6 Del. C. 1953, § 4346; 52 Del. Laws, c. 342; 56 Del. Laws, c. 221; 70 Del. Laws, c. 186, § 1.;






Subchapter XIII Penalties

§ 4347. Violation as misdemeanor

Any person who shall wilfully violate this chapter shall be guilty of a misdemeanor.

6 Del. C. 1953, § 4347; 52 Del. Laws, c. 342.;



§ 4348. Knowledge by assignee of noncompliance with chapter as barring recovery of charges; recovery by buyer of charges paid

In case of failure by any person to comply with the provisions of this chapter, such person or any person who acquires a contract or installment account with knowledge of such noncompliance is barred from recovery of any time price differential or service charge or of any delinquency, collection, extension, deferral or refinance charge imposed in connection with such contract or installment account and the buyer shall have the right to recover from such person an amount equal to any of such charges paid by the buyer.

6 Del. C. 1953, § 4348; 52 Del. Laws, c. 342.;



§ 4349. Correction of failure of compliance with chapter

Notwithstanding the provisions of this subchapter, any failure to comply with any provision of this chapter may be corrected within 10 days after the holder notices such failure or is notified thereof in writing by the buyer and, if so corrected, neither the seller nor the holder shall be subject to any penalty under this subchapter.

6 Del. C. 1953, § 4349; 52 Del. Laws, c. 342.;



§ 4350. Wilful violations in connection with consolidated contracts as barring recovery of charges; recovery by buyer of charges paid

Section 4349 of this title shall not apply to any person who wilfully violates any provision of this chapter in connection with the imposition, computation or disclosures of or relating to a time price differential or service charge on a consolidated total of 2 or more contracts under §§ 4327-4332 of this title, and the buyer may recover from such person an amount equal to 3 times the total of the time price differentials or service charges and any delinquency, collection, extension, deferral or refinance charges imposed, contracted for or received on all contracts included in the consolidated total and the seller shall be barred from the recovery of any such charges.

6 Del. C. 1953, § 4350; 52 Del. Laws, c. 342.;






Subchapter XIV Disclosures

§ 4351. Disclosure requirements

Notwithstanding any other provision of this chapter to the contrary, disclosures made in the terminology of the Truth in Lending Act, as amended, [15 U.S.C. § 1601 et seq.], and regulations prescribed thereunder, shall be deemed to comply with comparable, but literally inconsistent disclosure requirements of this chapter; provided, however, that any charges otherwise authorized under this chapter may be contracted for and collected in amounts and at rates consistent with the provisions of this chapter without regard to any inconsistent terminology of said Truth in Lending Act and this chapter.

6 Del. C. 1953, § 4351; 57 Del. Laws, c. 157.;









CHAPTER 44. HOME SOLICITATION SALES

§ 4401. Declaration of purpose

This chapter shall be interpreted and administered so as to give greatest effect to the public policy of this State, which declares that it is a basic right of every Delaware citizen to be free of, and protected from, high-pressure door-to-door sales tactics and the resultant inequities to the consumer found in certain ambiguous or misleading contracts, poor quality merchandise and the quick discounting of evidences of indebtedness.

6 Del. C. 1953, § 4401; 58 Del. Laws, c. 391; 60 Del. Laws, c. 543, § 1.;



§ 4402. Short title

This chapter may be known and cited as the "Home Solicitation Sales Act."

6 Del. C. 1953, § 4402; 58 Del. Laws, c. 391; 60 Del. Laws, c. 543, § 1.;



§ 4403. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Business day" shall mean any calendar day except Saturdays, Sundays or legal holidays (as that term is defined in Chapter 5 of Title 1).

(2) "Consumer goods or services" shall mean goods or services purchased, leased or rented primarily for personal, family or household purposes, including courses of instruction or training regardless of the purpose for which they are taken.

(3) "Door-to-door sale" shall mean a sale, lease or rental of consumer goods or services with a purchase price of $25 or more, whether under single or multiple contracts, in which the seller or the seller's representative personally solicits the sale, including those in response to or following an invitation by the buyer, and the buyer's agreement or offer to purchase is made at a place other than the place of business of the seller. The term "door-to-door sale" does not include a transaction:

a. Made pursuant to prior negotiations in the course of a visit by the buyer to a retail business establishment having a fixed permanent location where the goods are exhibited or the services are offered for sale on a continuing basis;

b. In which the consumer is accorded the right of rescission by the Consumer Credit Protection Act (15 U.S.C. § 1635) or regulations issued pursuant thereto;

c. In which the buyer has initiated the contact and the goods or services are needed to meet a bona fide immediate personal emergency of the buyer, and the buyer furnishes the seller with a separate dated and signed personal statement in the buyer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within 3 business days;

d. In which the buyer has initiated the contact and the transaction is conducted and consummated entirely by mail or telephone;

e. In which the buyer has initiated the contact and specifically requested the seller to visit the buyer's home for the purpose of repairing or performing maintenance upon the buyer's personal property. If in the course of such a visit, the seller sells the buyer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services would not fall within this exclusion; or

f. Pertaining to the sale or rental of real property, to the sale of insurance or to the sale of securities or commodities by a broker-dealer registered with the Securities and Exchange Commission.

Except as provided above, the term door-to-door sale shall include any sale solicited and consummated via any telephone.

(4) "Home" shall mean a house, dwelling, condominium, townhouse, apartment or such other residential building or dwelling in which a person resides.

(5) "Place of business" shall mean the main or permanent branch office or a permanent local address of a seller, not including a hotel room, motel room or other temporary quarters.

(6) "Purchase price" shall mean the total price paid or to be paid for the consumer goods or services, including all interest and service charges.

(7) "Seller" shall mean any person, partnership, corporation or association engaged in the door-to-door sale of consumer goods or services.

6 Del. C. 1953, § 4403; 58 Del. Laws, c. 391; 60 Del. Laws, c. 543, § 1; 64 Del. Laws, c. 102, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 221, § 3.;



§ 4404. Unlawful practices

Section 2513(b)(2) of this title notwithstanding, in connection with any door-to-door sale, it is an unlawful practice within the meaning of § 2513 of this title for any seller to:

(1) Fail to furnish the buyer with a fully completed receipt or copy of any contract pertaining to such sale at the time of its execution, which is in the same language, e.g., Spanish, as that principally used in the oral sales presentation and which shows the date of the transaction and contains the name and address of the seller, and in immediate proximity to the space reserved in the contract for the signature of the buyer or on the front page of the receipt if a contract is not used and in bold-faced type of a minimum size of 10-point, a statement in substantially the following form:

"YOU, THE BUYER, MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT."

Beginning 1 year after the effective date of this section, such statement shall be printed in an ink of a conspicuous color other than that used for the rest of the contract and/or receipt.

(2) Fail to furnish each buyer, when signing the door-to-door sales contract or otherwise agrees to buy consumer goods or services from the seller, a completed form in duplicate, captioned "Notice of Cancellation," which shall be attached to the contract or receipt and easily detachable, and which shall contain in 10-point, bold-faced type the following information and statements in the same language, e.g., Spanish, as that used in the contract:

(Enter date of transaction)

You may cancel this transaction, without any penalty or obligation, within 3 business days from the above date.

If you cancel, any property traded in, any payments made by you under the contract or sale and any negotiable instrument executed by you will be returned within 10 business days following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be cancelled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale; or you may if you wish comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do not agree to return the goods to the seller or if the seller does not pick them up within 20 days of the date of your Notice of Cancellation, you may retain or dispose of the goods without any further obligation.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice or any other written notice, or send a telegram, to......................, at

(Name of seller) (Address at

___________________________________ not later than midnight of.........

seller's place of business) (Date)

I hereby cancel this transaction.

................

(Date)                     "

(Buyer's signature)

(3) Fail, before furnishing copies of the "Notice of Cancellation" to the buyer, to complete both copies by entering the name of the seller, the address of the seller's place of business, the date of the transaction and the date, not earlier than the third business day following the date of the transaction, by which the buyer may give the Notice of Cancellation.

(4) Include in any door-to-door contract or receipt any confession of judgment or any waiver of any of the rights to which the buyer is entitled under this chapter including specifically the right to cancel the sale in accordance with this chapter.

(5) Fail to inform each buyer orally, at the time the buyer signs the contract or purchases the goods or services, of the right to cancel.

(6) Misrepresent in any manner the buyer's right to cancel.

(7) Fail or refuse to honor any valid Notice of Cancellation by a buyer and within 10 business days after the receipt of such Notice, to (i) refund all payments made under the contract or sale; (ii) return any goods or property traded in, in substantially as good condition as when received by the seller; (iii) cancel and return any negotiable instrument executed by the buyer in connection with the contract or sale and take any action necessary or appropriate to terminate promptly any security interest created in the transaction.

(8) Negotiate, transfer, sell or assign any note or other evidence of indebtedness to a finance company or other third party prior to midnight of the fifth business day following the day the contract was signed or the goods or services were purchased.

(9) Fail, within 10 business days of receipt of the buyer's Notice of Cancellation, to notify the buyer whether the seller intends to repossess or to abandon any shipped or delivered goods.

60 Del. Laws, c. 543, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4405. Door-to-door salesperson identification card

(a)(1) Any seller or seller's representative who solicits a door-to-door sale at a home shall prominently display a door-to-door salesperson identification card obtained from the Department of Finance while soliciting a door-to-door sale. The door-to-door salesperson identification card shall be displayed on the person of the seller or the seller's representative in such a manner so that a potential buyer shall be able to view the door-to-door salesperson identification card during any transaction with the seller or the seller's representative soliciting a door-to-door sale.

(2) The Department of Finance shall issue the door-to-door salesperson identification card.

(3) A door-to-door salesperson's identification card may not be reproduced; as such, the Department of Finance must include a watermark or another feature which proves that the card is an original, and not a reproduction.

(4) A door-to-door salesperson identification card shall contain and display the following information concerning a seller or seller's representative:

a. The seller's business name;

b. The full legal name of the seller or the seller's representative;

c. The telephone number of the seller;

d. The address of the seller's place of business; and

e. The Delaware business license number of the seller.

(5) For purposes of this section, the term "door-to-door sale" shall include a transaction that would be a door-to-door sale but for the $25 purchase price limitation in the definition of "door-to-door sale" in § 4403(3) of this title, regardless of the purchase price.

(6) This section shall apply only to a door-to-door sale where the seller or the seller's representative personally solicits the sale at the residence of a person and where the solicitation involves contact with the person other than by merely leaving written solicitation or advertising materials at the person's residence without speaking with the person.

(7) This section does not apply to a door-to-door sale solicited:

a. Via telephone, mail, e-mail, or Internet;

b. Where the seller or the seller's representative solicits a person or persons who have been invited to the owner's, lessee's, and/or resident's home for the purpose of hearing the solicitation;

c. Where the owner, lessee and/or resident of a home invited a seller or a seller's representative into and/or to the home for the purpose of such solicitation;

d. By a nonprofit organization under § 501(c) of the Internal Revenue Code (26 U.S.C. § 501(c)) or Delaware law; or

e. By a public utility or cable television system operator, as defined in § 102(2) or (4) of Title 26, or its agents, provided that such salespersons prominently display an identification card containing the name of the public utility or cable television system operator and in such a manner that a potential buyer shall be able to view it during any transaction with the seller or a representative thereof soliciting a door-to-door sale.

(8) Whoever violates this section shall for the first offense be fined not less than $75 nor more than $150. For each subsequent like offense the person shall be fined not less than $100 nor more than $250.

(b)(1) The Department of Finance shall educate the public that this statute exists and what an individual can do if the individual reasonably believes that a door-to-door salesperson is not complying with the provisions of this section and § 4406 of this title.

(2) The Department of Finance must provide on its website a list of door-to-door salesperson identification cards, and such list must include the information contained on each identification card.

78 Del. Laws, c. 221, § 2.;



§ 4406. Time of solicitation

(a) A door-to-door sale shall be solicited by a seller or a seller's representative at a home between the hours of 9 a.m. to 8 p.m. prevailing Delaware time, only.

(b) For purposes of this section, the term "door-to-door sale" shall include a transaction that would be a door-to-door sale but for the $25 purchase price limitation in the definition of "door-to-door sale" in § 4403(3) of this title, regardless of the purchase price.

(c) This section does not apply to a door-to-door sale solicited:

(1) Via telephone, mail, e-mail, or Internet;

(2) Where the seller or the seller's representative solicits a person or persons who have been invited to the owner's, lessee's, and/or resident's home for the purpose of hearing the solicitation;

(3) Where the owner, lessee and/or resident of a home invited a seller or a seller's representative into and/or to the home for the purpose of such solicitation;

(4) By a nonprofit organization under § 501(c) of the Internal Revenue Code (26 U.S.C. § 501(c)) or Delaware law; or

(5) By a public utility or cable television system operator, as defined in § 102(2) or (4) of Title 26, or its agents, provided that such salespersons prominently display an identification card containing the name of the public utility or cable television system operator and in such a manner that a potential buyer shall be able to view it during any transaction with the seller or a representative thereof soliciting a door-to-door sale.

(d) Whoever violates this section shall for the first offense be fined not less than $75 nor more than $150. For each subsequent like offense the person shall be fined not less than $100 nor more than $250.

78 Del. Laws, c. 221, § 2.;



§ 4407. Enforcement

In addition to any remedies the buyer may have at law or in equity, the authority of the Attorney General under Chapter 25 of Title 29 shall apply to violations of this chapter.

6 Del. C. 1953, § 4407; 58 Del. Laws, c. 391; 60 Del. Laws, c. 543, § 1; 69 Del. Laws, c. 291, § 98(a); 77 Del. Laws, c. 282, § 12; 78 Del. Laws, c. 221, § 1.;






CHAPTER 45. EQUAL ACCOMMODATIONS

§ 4500. Short title

This chapter may be cited as the "Delaware Equal Accommodations Law."

70 Del. Laws, c. 350, § 1.;



§ 4501. Purpose and construction

This chapter is intended to prevent, in places of public accommodations, practices of discrimination against any person because of race, age, marital status, creed, color, sex, handicap, sexual orientation, gender identity or national origin. This chapter shall be liberally construed to the end that the rights herein provided for all people, without regard to race, age, marital status, creed, color, sex, handicap, sexual orientation, gender identity or national origin, may be effectively safeguarded. Furthermore, in defining the scope or extent of any duty imposed by this chapter, higher or more comprehensive obligations established by otherwise applicable federal, state, or local enactments may be considered.

6 Del. C. 1953, § 4502; 54 Del. Laws, c. 181, § 1; 58 Del. Laws, c. 133, § 1; 58 Del. Laws, c. 386, § 1; 65 Del. Laws, c. 377, § 1; 70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, § 8; 77 Del. Laws, c. 90, § 1; 79 Del. Laws, c. 47, § 1.;



§ 4502. Definitions

As used in this chapter:

(1) "Automatic door" shall mean a door equipped with a power-operated mechanism and controls that open and close the door automatically upon receipt of a momentary actuating signal. The switch that begins the automatic cycle may be a photoelectric device, floor mat, or manual switch.

(2) "Chairperson" means the Chairperson of the State Human Relations Commission.

(3) "Commission" means the State Human Relations Commission.

(4) "Complainant" means the person who files a complaint under § 4508 of this title.

(5) "Conciliation" means the attempted resolution of issues raised by a complaint, or by the investigation of such complaint, through informal negotiations.

(6) "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.

(7) "Disability" means a physical or mental impairment which substantially limits a person's major life activities, or being regarded as having such an impairment, but such terms do not include current, illegal use of a controlled substance as defined in Section 102 of the Controlled Substance Act (21 U.S.C. § 802) or Chapter 47 of Title 16 of this Code, Uniform Controlled Substance Act. Discrimination against a person with a disability includes discrimination against the use of a support animal because of a physical disability of the user. Support animal means any animal individually trained to do work or perform tasks to meet the requirements of a physically disabled person, including, but not limited to, minimal protection work, rescue work, pulling a wheelchair or fetching dropped items.

(8) "Discriminatory public accommodations practice" means an act that is unlawful under this chapter.

(9) "Division" means the Division of Human Relations.

(10) "Gender identity" means a gender-related identity, appearance, expression or behavior of a person, regardless of the person's assigned sex at birth. Gender identity may be demonstrated by consistent and uniform assertion of the gender identity or any other evidence that the gender identity is sincerely held as part of a person's core identity; provided, however, that gender identity shall not be asserted for any improper purpose.

(11) "Marital status" means the legal relationship of parties as determined by the laws of marriage applicable to them or the absence of such a legal relationship.

(12) "Panel" means a group of 3 or more Commissioners appointed by the Chairperson to perform any task authorized by this chapter.

(13) "Panel chair" means that Commissioner serving on a panel who is designated by the Chairperson to serve as the Chairperson of the panel.

(14) A "place of public accommodation" means any establishment which caters to or offers goods or services or facilities to, or solicits patronage from, the general public. This definition includes state agencies, local government agencies, and state-funded agencies performing public functions. This definition shall apply to hotels and motels catering to the transient public, but it shall not apply to the sale or rental of houses, housing units, apartments, rooming houses or other dwellings, nor to tourist homes with less than 10 rental units catering to the transient public.

(15) "Respondent" means a person who is alleged to have committed a discriminatory public accommodations practice.

(16) "Sexual orientation" exclusively means heterosexuality, homosexuality, or bisexuality.

(17) "Special Administration Fund" means the Fund created pursuant to § 3005 of Title 31.

6 Del. C. 1953, § 4501; 54 Del. Laws, c. 181, § 1; 66 Del. Laws, c. 68, § 1; 70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, §§ 9, 11, 26, 28; 77 Del. Laws, c. 90, § 2; 77 Del. Laws, c. 346, § 1; 79 Del. Laws, c. 47, §§ 2, 3.;



§ 4503. Persons entitled to protection

All persons within the jurisdiction of this State are entitled to the full and equal accommodations, facilities, advantages and privileges of any place of public accommodation regardless of the race, age, marital status, creed, color, sex, handicap, sexual orientation, gender identity, or national origin of such persons.

6 Del. C. 1953, § 4503; 54 Del. Laws, c. 181, § 1; 58 Del. Laws, c. 133, § 1; 58 Del. Laws, c. 386, § 1; 65 Del. Laws, c. 377, § 2; 70 Del. Laws, c. 350, § 1; 77 Del. Laws, c. 90, § 3; 79 Del. Laws, c. 47, § 4.;



§ 4504. Unlawful practices

(a) No person being the owner, lessee, proprietor, manager, director, supervisor, superintendent, agent or employee of any place of public accommodation, shall directly or indirectly refuse, withhold from or deny to any person, on account of race, age, marital status, creed, color, sex, disability, sexual orientation, gender identity or national origin, any of the accommodation, facilities, advantages or privileges thereof. A place of public accommodation may provide reasonable accommodations based on gender identity in areas of facilities where disrobing is likely, such as locker rooms or other changing facilities, which reasonable accommodations may include a separate or private place for the use of persons whose gender-related identity, appearance or expression is different from their assigned sex at birth, provided that such reasonable accommodations are not inconsistent with the gender-related identity of such persons. For the purpose of training support animals to be used by persons with disabilities, all trainers and their support animals shall be included within those covered by this subsection.

(b) No person, being the owner, lessee, proprietor, manager, superintendent, agent or employee of any place of public accommodation, shall directly or indirectly publish, issue, circulate, post or display any written, typewritten, mimeographed, printed or radio communications notice or advertisement to the effect that any of the accommodations, facilities, advantages and privileges of any place of public accommodation shall be refused, withheld from or denied to any person on account of race, age, marital status, creed, color, sex, disability, sexual orientation, gender identity or national origin, or that the patronage or custom thereat of any person belonging to or purporting to be appearing to be of any particular race, age, marital status, creed, color, sex, disability, sexual orientation, gender identity or national origin is unlawful, objectionable, or not acceptable, desired, accommodated or solicited, or that the patronage of persons of any particular race, age, marital status, creed, color, sex, disability, sexual orientation, gender identity or national origin is preferred or is particularly welcomed, desired or solicited.

(c) It shall be unlawful to assist, induce, incite or coerce another person to commit any discriminatory public accommodations practice prohibited by subsection (a) or (b) of this section.

(d) Requirements for newly constructed places of public accommodation. — All buildings which are constructed after January 1, 2011, and intended for use as places of public accommodation (as defined in § 4502 of this title), must be equipped with an automatic door or calling device at each entrance that is intended to be a main entrance accessible by members of the general public. For purposes of this subsection, a calling device shall mean any device that allows a person with a disability to request assistance with entry meeting the following minimum specifications:

(1) The device must provide a recognizable signal inside the place of public accommodation;

(2) The device must be capable of being operated using only 1 hand or limb;

(3) The device must have at least 1 sign next to it which identifies the device and how to use it; and

(4) The device must be capable of being operated in accordance with all requirements of the Americans with Disabilities Act [42 U.S.C. § 12101 et seq.] Accessibility Guidelines.

(e) Nothing in this section shall be interpreted as an abrogation of any requirements otherwise imposed by applicable federal or state laws or regulations.

6 Del. C. 1953, § 4504; 54 Del. Laws, c. 181, § 1; 58 Del. Laws, c. 133, § 1; 58 Del. Laws, c. 386, § 1; 65 Del. Laws, c. 377, § 3; 66 Del. Laws, c. 68, § 1; 70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, §§ 10, 28; 77 Del. Laws, c. 90, § 4; 77 Del. Laws, c. 346, §§ 2, 4; 79 Del. Laws, c. 47, § 5.;



§ 4505. Authority of the Commission; delegation

(a) The State Human Relations Commission shall implement the provisions of this chapter not expressly vested in another entity.

(b) The Commission may delegate, to a panel of its members, any power, duty, or function vested in it by this chapter. No panel to which any power, duty, or function of the Commission is delegated shall consist of fewer than 3 members of the Commission.

(c) The Commission may delegate, to the Division of Human Relations, any power, duty, or function vested in it by this chapter unless the delegation is expressly prohibited. If the Commission delegates to the Division a power, duty, or function vested in it by this chapter, the delegation shall specifically state the power, duty, or function being delegated.

(d) The Commission shall not delegate its power or duty to conduct public hearings or order relief to the Division.

70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, § 12.;



§ 4506. Commission's power to adopt rules

The Commission shall have the power in accordance with the Administrative Procedures Act in Title 29 [Chapter 101 of Title 29] to adopt rules and regulations concerning the manner in which complaints shall be investigated or other investigations pursuant to this chapter shall be conducted, the manner in which public hearings shall be conducted, the general form and content of agreements and orders provided for in this chapter and such other rules as the Commission shall consider appropriate to assist it in performing its duties and in carrying out the purposes of this chapter. Such rules and regulations shall have the force and effect of law.

6 Del. C. 1953, § 4508; 54 Del. Laws, c. 181, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 350, § 1.;



§ 4507. Education and conciliation

(a) The Commission may commence such educational activities as, in its judgment, will further the purposes of this chapter. It may hold conferences for persons in the business industry and other interested parties to acquaint them with the provisions of this chapter and its suggested means of implementing it. The Commission may issue reports on such conferences as it deems appropriate.

(b) The Division may commence such conciliatory activities in order to further the purposes of this chapter. It may call conferences of persons in the business industry and other interested parties to acquaint them with the provisions of this chapter governing conciliation and the means it employs to implement those provisions. It shall endeavor, with their advice, to develop programs of voluntary compliance and enforcement. The Division may issue reports on such conferences as it deems appropriate.

(c) When undertaking their respective duties under this section, the Commission and the Division may consult with state and local officials and other interested parties to learn the extent, if any, to which discriminatory public accommodations practices exist in the State or locality, and whether and how state or local enforcement programs might be utilized to combat such discrimination. The Commission may issue reports on such consultations as it deems appropriate.

70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, § 13.;



§ 4508. Procedure on complaint

(a) A person believing himself or herself aggrieved by a discriminatory public accommodation practice proscribed by § 4504 of this title may, by himself or herself or by his or her attorney-at-law, file with the Division a complaint in writing stating:

(1) His or her name and address;

(2) The name and location of the place of public accommodation at which the discriminatory public accommodation practice occurred, and the date, time and an explanation thereof;

(3) If known, the name and address of each respondent and, if different, the name of the owner, lessee, proprietor, manager or superintendent of the place of public accommodation; and

(4) Such other information as the Division requires.

(b) No complaint shall be filed with the Division more than 90 days after the occurrence of the alleged discriminatory public accommodation practice.

(c) Within 120 days after the complaint is filed, the Division shall investigate the complaint and endeavor to eliminate any unlawful discriminatory practice discovered through conciliation. Insofar as possible, conciliation meetings shall be held in the county where the alleged discriminatory public accommodations practice occurred. If the matter is resolved through conciliation, the parties shall enter a conciliation agreement stating the terms of the resolution of the matter. If the Division determines that the allegations in the complaint do not state a claim for which relief is available under this chapter or that the claim is not within the scope of the Division's jurisdiction, it may petition the Division, with notice to the complainant, to dismiss the complaint.

(d) Whenever the Division has reasonable cause to believe that a respondent has breached a conciliation agreement, the Division shall refer the matter to the Attorney General with a recommendation that a civil action be filed under § 4512 of this title for the enforcement of such agreement.

(e) If a complaint cannot be resolved through conciliation as provided in subsection (c) of this section, the Commission shall appoint a panel to hold a public hearing within 60 days after the expiration of 120-day period for investigation and conciliation. The deadlines provided in subsection (c) of this section and this subsection may be extended by the Chairperson or the Panel Chair at the request of any party or an employee of the Commission of Human Relations upon a showing of good cause.

(f) Public hearings shall be conducted in accordance with rules prescribed by the Commission. Each party may appear in person, be represented by counsel, present evidence, cross-examine witnesses and obtain the issuance of subpoenas under § 4510 of this title. The Delaware Rules of Evidence shall apply to the presentation of evidence in a public hearing as they would in an administrative hearing conducted in accordance with subchapter III of the Administrative Procedures Act in Title 29 [subchapter III of Chapter 101 of Title 29]. A record shall be kept of all public hearings, a transcript of which shall be provided at cost upon request of a party. Decisions of the panel shall be made by a majority of the members of the panel.

(g) If the panel determines that a violation of § 4504 of this title has not occurred, it shall issue an order dismissing the complaint. The panel may award reasonable attorneys' fees, costs and expenses to the respondent pursuant to this subsection if it determines that the complaint was brought for an improper purpose, such as to harass or embarrass the respondent.

(h) If the panel determines that a violation of § 4504 of this title has occurred, it shall issue an order stating its findings of fact and conclusions of law and containing such relief as may be appropriate, including actual damages suffered by the aggrieved person "including damages caused by humiliation and embarrassment," costs, expenses, reasonable attorneys' fees and injunctive or other equitable relief. To vindicate the public interest, the panel may assess a civil penalty against the respondent or respondents, to be paid to the Special Administration Fund:

(1) In an amount not exceeding $5,000 for each discriminatory public accommodations practice if the respondent has not been adjudged to have committed any prior discriminatory public accommodations practice;

(2) In an amount not exceeding $15,000 for each discriminatory public accommodations practice if the respondent has been adjudged to have committed 1 other discriminatory public accommodations practice during the 5-year period ending on the date of the complaint; and

(3) In an amount not exceeding $25,000 for each discriminatory public accommodations practice if the respondent has been adjudged to have committed 2 or more discriminatory public accommodations practices during the 7-year period ending on the date of the complaint.

(i) Copies of orders entered pursuant to subsections (g) and (h) of this section shall be served personally or by registered or certified mail to each party or their counsel.

(j) If the Division concludes, at any time following the filing of a complaint, that prompt judicial action is necessary to carry out the purpose of this chapter, the Division may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint under this section. Upon receipt of such authorization, the Attorney General may elect, in the absence of a conflict of duties, to commence and maintain such an action in the Court of Chancery on behalf of the Division. If the Attorney General does not elect to pursue such an action, the Division may, with the written authorization of the Secretary of State, employ special counsel to pursue such action notwithstanding § 2507 of Title 29. The commencement of a civil action under this subsection does not affect the initiation or continuation of proceedings under this section.

(k) The Commission, by regulation, shall adopt procedures for dismissal of complaints based on lack of jurisdiction or failure to state a claim upon which relief is available under this chapter. Notwithstanding the limitation of delegation in § 4505 of this title, the Commission may authorize such dismissal by a single commissioner prior to appointment of a panel.

6 Del. C. 1953, § 4506; 54 Del. Laws, c. 181, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, §§ 14, 15, 17, 18.;



§ 4509. Division's power to investigate compliance

The Division is empowered to investigate compliance with this chapter whether or not a complaint is filed pursuant to § 4508 of this title. In furtherance of and not in limitation of this power, the Division may review practices of any place of public accommodation within this State. Investigations pursuant to this section that cannot be resolved through conciliation may be referred by the Division to the Attorney General for further proceedings pursuant to § 4512 of this title.

6 Del. C. 1953, § 4507; 54 Del. Laws, c. 181, § 1; 70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, §§ 19, 20.;



§ 4510. Compelling attendance of witnesses and production of documents, oaths, subpoenas

(a) The Commission may issue subpoenas and order discovery in aid of investigations and hearings under this chapter. Such subpoenas shall be signed by the chairperson or panel chair and may be served by any sheriff, deputy sheriff, constable or any member of the Commission or employee of the Division of Human Relations and return thereof shall be made to the Commission. Such subpoenas and discovery may be ordered to the same extent and subject to the same limitations as would apply if the subpoenas or discovery were ordered or served in aid of a civil action in the Superior Court. Provided, however, that such subpoenas and discovery in aid of investigations are first to be reviewed by the Attorney General to determine whether there is reason to believe that there has been a violation of this chapter.

(b) At any public hearing, any member of the Commission may administer oaths to all witnesses who may be called before the Commission.

(c) Witnesses summoned by a subpoena under this chapter shall be entitled to the same witness and mileage fees as witnesses in proceedings in Superior Court.

(d) Where any person fails or neglects to attend and testify or answer any lawful inquiry or to produce records, documents or other evidence, if it is in such person's power to do so, in obedience to the subpoena or other lawful order under subsection (a) of this section, the Attorney General, on behalf of the Commission, shall petition the Superior Court in the county where such person resides or conducts business for an order requiring such person to appear before the Commission to produce evidence if so ordered or to give testimony pertaining to the matter under investigation or in question. Any failure to obey such order may be punished by the Court as being in contempt of court.

(e) Criminal penalties. —

(1) Any person who wilfully fails or neglects to attend and testify or to answer any lawful inquiry or to produce records, documents or other evidence, if it is in such person's power to do so, in obedience to the subpoena or other lawful order under subsection (a) of this section, shall, in each instance be fined not more than $2,500 or imprisoned not more than 1 year, or both.

(2) Any person who, with intent thereby to mislead another person in any proceeding under this chapter:

a. Makes or causes to be made any false entry or statement of fact in any report, account, record or other document produced pursuant to subpoena or other lawful order under subsection (a) of this section;

b. Wilfully neglects or fails to make or cause to be made full, true and correct entries in such reports, accounts, records or other documents; or

c. Wilfully mutilates, alters or by any other means falsifies any documentary evidence; shall in each instance be fined not more than $2,500 or imprisoned not more than 1 year, or both.

6 Del. C. 1953, §§ 4509, 4510, 4511; 54 Del. Laws, c. 181, § 1; 70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, § 39.;



§ 4511. Judicial review

(a) Any party aggrieved by an order for relief under § 4508 of this title granting or denying, in whole or in part, the relief sought, may obtain a review of such order in the Superior Court in the county in which the discriminatory public accommodations practice is alleged to have occurred, pursuant to the civil rules of that Court and the Administrative Procedures Act [Chapter 101 of Title 29]. Filing of the petition for review shall be not later than 30 days after the order is entered.

(b) Any party to the proceeding before the panel may intervene in the Superior Court in the appeal process.

(c) No objection not made before the panel shall be considered by the Court, unless the failure or neglect to urge such objection is excused because of extraordinary circumstances or when the interests of justice so require.

(d) If the Attorney General has not commenced a civil action within 60 days of notice of breach of a Commission order or conciliation agreement as authorized by § 4512 of this title, an aggrieved party may commence an action in the Superior Court, or Court of Chancery, or both, seeking enforcement and appropriate relief, including conversion of a Commission order conferring monetary relief to a judgment subject to execution. The Court may also award the aggrieved party reasonable costs and attorneys' fees in connection with the enforcement action.

6 Del. C. 1953, § 4511; 54 Del. Laws, c. 181, § 1; 70 Del. Laws, c. 350, § 1; 75 Del. Laws, c. 356, § 16.;



§ 4512. Enforcement by the Attorney General

(a) Whenever the Attorney General has reasonable cause to believe that any person or group of persons is engaging in a pattern of discriminatory public accommodation practices, that any person or group of persons has been denied any of the rights granted by this chapter and such denial raises an issue of general public importance or that any party to a conciliation agreement has breached such agreement, the Attorney General may commence a civil action in the Superior Court, Court of Chancery or both in any county of the State for appropriate relief including, but not limited to, equitable relief, monetary damages, reasonable attorneys' fees, costs and expenses. To vindicate the public interest, the court may assess a civil penalty to be paid to the Special Administration Fund in an amount not exceeding $25,000 for a first violation of this section and in an amount not exceeding $50,000 for any subsequent violation of this section.

(b) When a civil action is initiated by the Attorney General pursuant to this section, no Court shall charge fees of any kind in such proceeding to the Attorney General, the Commission or any of its members.

6 Del. C. 1953, §§ 4512, 4514, 4515; 54 Del. Laws, c. 181, § 1; 70 Del. Laws, c. 350, § 1.;



§ 4513. Criminal jurisdiction

The Superior Court shall have exclusive original jurisdiction over all criminal violations of this chapter.

77 Del. Laws, c. 90, § 26.;






CHAPTER 46. FAIR HOUSING ACT

§ 4600. Short title

This chapter may be cited as the "Delaware Fair Housing Act."

68 Del. Laws, c. 311, § 1.;



§ 4601. Declaration of purpose and construction

(a) Purpose. — This chapter is intended to eliminate, as to housing offered to the public for sale, rent or exchange, discrimination based upon race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability, and to provide an administrative procedure through which disputes concerning the same may effectively and expeditiously be resolved with fairness and due process for all parties concerned.

(b) Construction. — This chapter shall be liberally construed to the end that its purposes may be accomplished and all persons may fully enjoy equal rights and access to housing for themselves and their families. Furthermore, in defining the scope or extent of any duty imposed by this chapter, including the duty of reasonable accommodation, higher or more comprehensive obligations established by otherwise applicable federal, state or local enactments may be considered.

6 Del. C. 1953, § 4602; 57 Del. Laws, c. 32, § 1; 58 Del. Laws, c. 133, § 2; 58 Del. Laws, c. 386, § 2; 62 Del. Laws, c. 330, § 3; 68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, § 28; 77 Del. Laws, c. 90, § 5; 79 Del. Laws, c. 47, § 6.;



§ 4602. Definitions

As used in this chapter:

(1) "Age" — For the purpose of defining what is a discriminatory housing practice, "age" means any age 18 years or older.

(2) "Aggrieved persons" includes any person who:

a. Claims to have been injured, directly or indirectly, by a discriminatory housing practice;

b. Believes that such person will be injured, directly or indirectly, by a discriminatory housing practice that is about to occur; or

c. Is associated with a person having a protected status under this chapter and claims to have been injured, directly or indirectly, as a result of a discriminatory housing practice against such person having the protected status.

(3) "Chairperson" means the Chairperson of the State Human Relations Commission.

(4) "Commission" means the State Human Relations Commission.

(5) "Complainant" means the person (including the Commission) who files a complaint under § 4610 of this title.

(6) "Conciliation" means the attempted resolution of issues raised by a complaint, or by the investigation of such complaint, through informal negotiations involving the aggrieved person, the respondent and the Commission.

(7) "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.

(8) "Court" means the Superior Court of the State unless otherwise designated.

(9) "Covered multifamily dwellings" means:

a. Buildings consisting of 4 or more dwelling units if such buildings have 1 or more elevators; and

b. Ground floor dwelling units in other buildings consisting of 4 or more dwelling units.

(10) "Disability" means, with respect to a person:

a. A physical or mental impairment which substantially limits 1 or more of such person's major life activities;

b. A record of having such an impairment; or

c. Being regarded as having such an impairment, but such term does not include current, illegal use of a controlled substance as defined in § 102 of the Controlled Substances Act (21 U.S.C. 802) or Title 16 of Chapter 47, Uniform Controlled Substances Act.

(11) "Discriminatory housing practice" means an act that is unlawful under § 4603, § 4604, § 4605, § 4606 or § 4618 of this title.

(12) "Division" means the Division of Human Relations.

(13) "Dwelling" means any building, structure or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by 1 or more families, together with any land which is offered for sale, rent or exchange therewith and also means any vacant land which is offered for sale, lease or exchange for the construction or location thereon of any such building, structure or portion thereof. "Dwelling" also includes the public and common use areas associated therewith.

(14) "Familial status" means: one or more individuals who have not attained the age of 18 years being domiciled with:

a. A parent or another person having legal custody of such individual or individuals; or

b. The designee of such parent or other person having such custody, with the written permission of such parent or other person; or

c. Any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of 18 years.

(15) "Family" includes a single individual.

(16) "Gender identity" means a gender-related identity, appearance, expression or behavior of a person, regardless of the person's assigned sex at birth. Gender identity may be demonstrated by consistent and uniform assertion of the gender identity or any other evidence that the gender identity is sincerely held as part of a person's core identity; provided, however, that gender identity shall not be asserted for any improper purpose.

(17) "Housing for older persons" means housing:

a. Provided under any state or federal program that the Commission determines is specifically designed and operated to assist elderly persons;

b. Intended for, and solely occupied by, persons 62 years of age or older; or

c. Intended and operated for occupancy by at least 1 person 55 years of age or older per unit. In determining whether housing qualifies as housing for older persons under this subsection, the Commission shall develop regulations which shall require at least the following factors:

1. That at least 80 percent of the units are occupied by at least 1 person 55 years of age or older per unit; and

2. The publication of, and adherence to, policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons 55 years of age or older.

(18) "Marital status" means the legal relationship of parties as determined by the laws of marriage applicable to them or the absence of such a legal relationship.

(19) "Panel" means 3 or more Commissioners appointed by the Chair to perform any act authorized under this chapter.

(20) "Panel Chair": that Commissioner designated by the Commission Chair to preside at case hearings, and, further, to perform such other duties as may be specified by applicable laws and regulations.

(21) "Person" includes 1 or more individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy in cases under Title 11 of the United States Code, receivers, fiduciaries and land use commissions or boards.

(22) "Residential real estate-related transaction" means any of the following:

a. The making, brokering or purchasing of loans or providing other financial assistance:

1. For purchasing, constructing, improving, repairing or maintaining a dwelling; or

2. Secured by residential real estate; or

b. The selling, brokering or appraising of residential real property.

(23) "Respondent" means:

a. The person or other entity accused in a complaint of an unfair housing practice; and

b. Any other person or entity identified in the course of investigation and notified as required with respect to respondents so identified under § 4610(a)(2)a. of this title.

(24) "Sexual orientation" exclusively means heterosexuality, homosexuality, or bisexuality.

(25) "Special Administration Fund" means the Fund established and maintained pursuant to § 3005 of Title 31.

(26) "To rent" includes to lease, to sublease, to assign a lease, to let and otherwise to grant, continue or renew for a consideration the right to occupy premises not owned by the occupant.

(27) "To sell" or "sale" includes a sale, gift, exchange or other means of conveyance.

6 Del. C. 1953, § 4601; 57 Del. Laws, c. 32, § 1; 62 Del. Laws, c. 330, § 2; 68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, §§ 21-23, 27; 77 Del. Laws, c. 90, § 6; 79 Del. Laws, c. 47, §§ 7, 8.;



§ 4603. Discrimination in sale or rental of housing and other prohibited practices

(a) For purposes of paragraphs (b)(1)-(5) of this section, the unlawful discrimination against a person on the basis of a specified protected status refers to the protected status of:

(1) That buyer, renter or aggrieved person;

(2) A person residing in or intending to reside in that dwelling after it is sold, rented or made available; or

(3) Any person associated with that buyer or renter.

(b) Except as exempted by § 4607 of this title, it shall be unlawful:

(1) To discriminate in the sale or rental, to refuse to sell or rent, to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person because of race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability.

(2) To discriminate against any person in the terms, conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability.

(3) To make, print or publish, or cause to be made, printed or published any notice, statement or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation or discrimination based on race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability, or an intention to make any such preference, limitation or discrimination. However, nothing in this chapter restricts the inclusion of information about the availability of housing accessible to persons with a disability in advertising of dwellings.

(4) To represent to any person because of race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability that any dwelling is not available for inspection, sale or rental when such dwelling is in fact so available.

(5) To induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability.

(6) [Repealed.]

(c) Nothing in this section requires that a dwelling be made available to persons with disabilities whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

6 Del. C. 1953, § 4603; 57 Del. Laws, c. 32, § 1; 58 Del. Laws, c. 133, § 2; 58 Del. Laws, c. 386, § 2; 62 Del. Laws, c. 330, §§ 4, 5; 68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, §§ 24, 26, 28, 37, 38; 77 Del. Laws, c. 90, § 7; 79 Del. Laws, c. 47, § 9.;

§ 4603A Discrimination in sale or rental of housing and other prohibited practices; additional provisions relating to discrimination against persons with disabilities.

(a) For purposes of this chapter, discrimination on the basis of a individual's disability includes, but is not limited to:

(1) A refusal to permit, at the expense of the person with a disability, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises; except that, in the case of a rental, the landlord may where it is reasonable to do so condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(2) A refusal to make reasonable accommodations in rules, policies, practices or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling;

(3)a. A failure to design and construct or alter those 2 categories of multifamily dwellings specified in paragraph (a)(3)b. of this section in such a manner that:

1. The dwellings have at least 1 building entrance on an accessible route, unless it is impractical to do so because of the terrain or unusual characteristics of the site;

2. With respect to dwellings with a building entrance on an accessible route:

A. The public use and common use portions of such dwellings are readily accessible to and usable by a person with a disability;

B. All the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by a person in a wheelchair; and

C. All premises within such dwellings contain the following features of adaptive design: I. An accessible route into and through the dwelling; II. Light switches, electrical outlets, thermostats and other environmental controls in accessible locations; III. Reinforcements in bathroom walls to allow later installation of grab bars; and IV. Usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space and make use of the facilities.

b. This paragraph applies to:

1. Covered multifamily dwellings for first occupancy after September 1, 1992; and

2. Covered multifamily dwellings after 1 year from September 1, 1992, undergoing alterations costing 50 percent or more of the replacement cost of the building unless to do so is structurally impracticable;

(4) To make an inquiry to determine whether an applicant for a dwelling, a person intending to reside in that dwelling after it is so sold, rented or made available, or any person associated with that person, has a disability or to make inquiry as to the nature or severity of a disability of such a person. However, this paragraph does not prohibit the following inquiries, provided these inquiries are made of all applicants, whether or not they have a disability:

a. Inquiry into an applicant's ability to meet the requirements of ownership or tenancy;

b. Inquiry to determine whether an applicant is qualified for a dwelling available only to persons with a particular type of disability;

c. Inquiry to determine whether an applicant for a dwelling is qualified for a priority available to a person with a disability or to persons with a particular type of disability; or

d. Inquiry to determine whether an applicant for a dwelling is a current illegal user of a controlled substance.

(b) Compliance with the appropriate requirements of the American National Standard for Buildings and Facilities Providing Accessibility and Usability for Physically Handicapped People (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of paragraph (a)(3)a.2.C. of this section.

(c)(1) If an agency or a political subdivision of the State has incorporated into its laws the requirements set forth in paragraph (a)(3) of this section, compliance with such laws shall be deemed to satisfy the requirements of that paragraph.

(2) The State or a political subdivision thereof with a building code may review and approve newly constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements of paragraph (a)(3) of this section are met.

(3) The Division shall encourage, but may not require, any agency or political subdivision of the State to include in their existing procedures for the review and approval of newly constructed covered multifamily dwellings, determinations as to whether the design and construction of such dwellings are consistent with paragraph (a)(3) of this section, and may provide technical assistance to the State, political subdivisions thereof and other persons to implement the requirements of paragraph (a)(3) of this section.

(4) Nothing in this section shall be construed to require the Division to review or approve the plans, designs or construction of any covered multifamily dwellings, to determine whether the design and construction of such dwellings are consistent with the requirements of paragraph (a)(3) of this section.

(d)(1) Nothing in subsection (c) of this section shall be construed to affect the authority and responsibility of the Division to receive and process complaints or otherwise engage in enforcement activities under this chapter.

(2) Determinations by an agency or a political subdivision of the State under paragraphs (c)(1) and (c)(2) of this section shall not be conclusive in enforcement proceedings under this chapter.

(e) Nothing in this chapter shall be construed to invalidate or limit any law of the State or political subdivision thereof, that requires dwellings to be designed and constructed in a manner that affords a person with a disability greater access than is required by this chapter.

(f) Nothing in this section requires that a dwelling be made available to a person with a disability whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

75 Del. Laws, c. 356, § 25.;



§ 4603A. Discrimination in sale or rental of housing and other prohibited practices; additional provisions relating to discrimination against persons with disabilities

(a) For purposes of this chapter, discrimination on the basis of a individual's disability includes, but is not limited to:

(1) A refusal to permit, at the expense of the person with a disability, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises; except that, in the case of a rental, the landlord may where it is reasonable to do so condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(2) A refusal to make reasonable accommodations in rules, policies, practices or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling;

(3)a. A failure to design and construct or alter those 2 categories of multifamily dwellings specified in paragraph (a)(3)b. of this section in such a manner that:

1. The dwellings have at least 1 building entrance on an accessible route, unless it is impractical to do so because of the terrain or unusual characteristics of the site;

2. With respect to dwellings with a building entrance on an accessible route:

A. The public use and common use portions of such dwellings are readily accessible to and usable by a person with a disability;

B. All the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by a person in a wheelchair; and

C. All premises within such dwellings contain the following features of adaptive design: I. An accessible route into and through the dwelling; II. Light switches, electrical outlets, thermostats and other environmental controls in accessible locations; III. Reinforcements in bathroom walls to allow later installation of grab bars; and IV. Usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space and make use of the facilities.

b. This paragraph applies to:

1. Covered multifamily dwellings for first occupancy after September 1, 1992; and

2. Covered multifamily dwellings after 1 year from September 1, 1992, undergoing alterations costing 50 percent or more of the replacement cost of the building unless to do so is structurally impracticable;

(4) To make an inquiry to determine whether an applicant for a dwelling, a person intending to reside in that dwelling after it is so sold, rented or made available, or any person associated with that person, has a disability or to make inquiry as to the nature or severity of a disability of such a person. However, this paragraph does not prohibit the following inquiries, provided these inquiries are made of all applicants, whether or not they have a disability:

a. Inquiry into an applicant's ability to meet the requirements of ownership or tenancy;

b. Inquiry to determine whether an applicant is qualified for a dwelling available only to persons with a particular type of disability;

c. Inquiry to determine whether an applicant for a dwelling is qualified for a priority available to a person with a disability or to persons with a particular type of disability; or

d. Inquiry to determine whether an applicant for a dwelling is a current illegal user of a controlled substance.

(b) Compliance with the appropriate requirements of the American National Standard for Buildings and Facilities Providing Accessibility and Usability for Physically Handicapped People (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of paragraph (a)(3)a.2.C. of this section.

(c)(1) If an agency or a political subdivision of the State has incorporated into its laws the requirements set forth in paragraph (a)(3) of this section, compliance with such laws shall be deemed to satisfy the requirements of that paragraph.

(2) The State or a political subdivision thereof with a building code may review and approve newly constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements of paragraph (a)(3) of this section are met.

(3) The Division shall encourage, but may not require, any agency or political subdivision of the State to include in their existing procedures for the review and approval of newly constructed covered multifamily dwellings, determinations as to whether the design and construction of such dwellings are consistent with paragraph (a)(3) of this section, and may provide technical assistance to the State, political subdivisions thereof and other persons to implement the requirements of paragraph (a)(3) of this section.

(4) Nothing in this section shall be construed to require the Division to review or approve the plans, designs or construction of any covered multifamily dwellings, to determine whether the design and construction of such dwellings are consistent with the requirements of paragraph (a)(3) of this section.

(d)(1) Nothing in subsection (c) of this section shall be construed to affect the authority and responsibility of the Division to receive and process complaints or otherwise engage in enforcement activities under this chapter.

(2) Determinations by an agency or a political subdivision of the State under paragraphs (c)(1) and (c)(2) of this section shall not be conclusive in enforcement proceedings under this chapter.

(e) Nothing in this chapter shall be construed to invalidate or limit any law of the State or political subdivision thereof, that requires dwellings to be designed and constructed in a manner that affords a person with a disability greater access than is required by this chapter.

(f) Nothing in this section requires that a dwelling be made available to a person with a disability whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

75 Del. Laws, c. 356, § 25.;



§ 4604. Discrimination in residential real estate-related transactions

(a) In general. — In general. It shall be unlawful for any person or other entity whose business includes engaging in residential real estate-related transactions to discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because of race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability.

(b) Appraisal exemption. — Appraisal exemption. Nothing in this chapter prohibits a person engaged in the business of furnishing appraisals of real property to take into consideration factors other than race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability.

6 Del. C. 1953, § 4603; 57 Del. Laws, c. 32, § 1; 58 Del. Laws, c. 133, § 2; 58 Del. Laws, c. 386, § 2; 62 Del. Laws, c. 330, §§ 4, 5; 68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, § 28; 77 Del. Laws, c. 90, § 8; 79 Del. Laws, c. 47, § 10.;



§ 4605. Discrimination in provision of brokerage services

It shall be unlawful to deny any person access to or membership or participation in any multiple-listing service, real estate brokers' organization or other service, organization or facility relating to the business of selling, exchanging or renting dwellings, or to discriminate against the person in the terms or conditions of such access, membership, or participation, on account of race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability.

6 Del. C. 1953, § 4603; 57 Del. Laws, c. 32, § 1; 58 Del. Laws, c. 133, § 2; 58 Del. Laws, c. 386, § 2; 62 Del. Laws, c. 330, §§ 4, 5; 68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, § 28; 77 Del. Laws, c. 90, § 9; 79 Del. Laws, c. 47, § 11.;



§ 4606. Aiding discriminatory practices

Notwithstanding the provisions enumerated in § 4619 of this title, it shall be unlawful to assist, induce, incite or coerce another person to commit any of the discriminatory housing practices prohibited by this chapter.

6 Del. C. 1953, § 4603; 57 Del. Laws, c. 32, § 1; 58 Del. Laws, c. 133, § 2; 58 Del. Laws, c. 386, § 2; 62 Del. Laws, c. 330, §§ 4, 5; 68 Del. Laws, c. 311, § 1.;



§ 4607. Exemptions in certain situations

(a) Nothing in this chapter shall prohibit a religious organization, association or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association or society, from limiting the sale, rental or occupancy of dwellings which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted on account of race, color or national origin.

(b) Nothing in this chapter shall prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodgings to its members or from giving preference to its members, unless membership in such private club is restricted on account of race, color or national origin.

(c) Nothing in this chapter limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling as long as they are applied to all occupants and do not operate to discriminate or have the effect of discriminating on the basis of race, color, national origin, religion, creed, sex, marital status, familial status, age, sexual orientation, gender identity or disability. Nor does any provision in this chapter regarding familial status or age apply with respect to housing for older persons as defined in § 4602(17) of this title.

(d) Housing shall not fail to meet the requirements for housing for older persons by reason of:

(1) Persons residing in such housing as of September 1, 1992 who do not meet the age requirements of § 4602(17)b. or c. of this title; provided, that new occupants of such housing meet the age requirements of § 4602(17)b. or c. of this title;

(2) Unoccupied units: provided, that such units are reserved for occupancy by persons who meet the age requirements of § 4602(17) b. or c. of this title; or

(3) Persons under 18 years of age residing in such housing with a person or persons who do meet the age requirements of § 4602(17)b. or c. of this title provided that:

a. Such person under 18 years of age must move into the housing by reason of death, serious injury or serious illness of the parent, guardian or person acting in the place of a parent with whom such person under 18 years of age resided immediately before the time of such death, serious injury or serious illness; and

b. Occupancy by the person under 18 years of age is of a temporary nature terminating when reasonably practicable.

(e) Nothing in § 4603 of this title, except paragraph (b)(3) thereof, or in § 4603A of this title, shall apply to rentals of rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than 4 families living independently of each other, if the owner actually maintains and occupies 1 of such living quarters as that owner's residence.

(f) Nothing in this chapter shall prohibit discrimination on the basis of sex for single sex student dormitories, fraternities, sororities, other housing or portion thereof of an educational institution certified, chartered, or established by the State and operated for students of that educational institution, provided that such educational institution provides reasonable accommodations to permit access to and use of such facilities consistent with a student's gender identity.

(g) Nothing in this chapter shall prohibit a religious organization, association, or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association, or society, from discriminating on the basis of sex for single sex dormitories or portions thereof where such discrimination on the basis of sex is necessary for the safety of individuals in such dormitories or to preserve the personal privacy of such individuals, unless such organization, association, society or institution restricts its membership on account of race, color or national origin.

6 Del. C. 1953, § 4604; 57 Del. Laws, c. 32, § 1; 60 Del. Laws, c. 523, § 1; 62 Del. Laws, c. 330, § 6; 68 Del. Laws, c. 311, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 356, §§ 28, 29; 77 Del. Laws, c. 90, § 10; 79 Del. Laws, c. 47, § 12.;



§ 4608. Administration

(a) The State Human Relations Commission shall implement the provisions of this chapter not expressly vested in another entity.

(b)(1) The Commission may delegate to a panel of its members any power, duty, or function vested in it by this chapter. No panel to which any power, duty, or function of the Commission is delegated shall consist of fewer than 3 members of the Commission.

(2) The Commission may delegate, to the Division of Human Relations, any power, duty, or function vested in it by this chapter unless the delegation is expressly prohibited. If the Commission delegates to the Division a power, duty, or function vested in it by this chapter, the delegation shall specifically state the power, duty, or function being delegated. The Commission shall not delegated its power or duty to conduct public hearings or order relief to the Division.

(c) All executive departments and agencies of the State or any political subdivision thereof shall administer their programs and activities relating to housing and urban development (including, but not limited to, any agency having regulatory or supervisory authority over financial institutions) in a manner affirmatively to further the purposes of this chapter and shall cooperate with the Commission to further such purposes.

(d) The Commission, in connection with its enforcement of this chapter:

(1) May study the nature and extent of discriminatory housing practices in representative urban, suburban and rural communities throughout the State;

(2) May publish and disseminate reports, recommendations and information derived from such studies;

(3) Shall cooperate with and render technical assistance to federal and state agencies, organizations and institutions which are formulating or carrying on programs to prevent or eliminate discriminatory housing practices;

(4) May provide similar assistance to other local public or private agencies, organizations and institutions consistent with the purposes of this chapter; and

(5) Shall administer the programs and activities relating to eliminating discriminatory housing practices in a manner affirmatively to further the purpose of this chapter.

68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, § 30.;



§ 4609. Education and conciliation

(a) The Commission may commence such educational activities as, in its judgment, will further the purposes of this chapter. It may hold conferences for persons in the business industry and other interested parties to acquaint them with the provisions of this chapter and its suggested means of implementing it. The Commission may issue reports on such conferences as it deems appropriate.

(b) The Division may commence such conciliatory activities in order to further the purposes of this chapter. It may call conferences of persons in the business industry and other interested parties to acquaint them with the provisions of this chapter governing conciliation and the means it employs to implement those provisions. It shall endeavor, with their advice, to develop programs of voluntary compliance and enforcement. The Division may issue reports on such conferences as it deems appropriate.

(c) When undertaking their respective duties under this section, the Commission and the Division may consult with state and local officials and other interested parties to learn the extent, if any, to which discriminatory public accommodations practices exist in the State or locality, and whether and how state or local enforcement programs might be utilized to combat such discrimination. The Commission may issue reports on such consultations as it deems appropriate.

68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, § 31.;



§ 4610. Administrative enforcement; preliminary matters

(a) Complaints and answers. —

(1)a.1. An aggrieved person, not later than 1 year after an alleged discriminatory housing practice has occurred or terminated, or not later than 1 year after such practice has been discovered or reasonably should have been discovered by the aggrieved person, may file a complaint with the Division alleging such discriminatory housing practice. The Division on its own initiative may also file such a complaint subject to the same time limitations.

2. Such complaints shall be in writing and shall contain such information and be in such form as the Division requires.

3. The Division may also investigate housing practices to determine whether a complaint should be brought under this chapter.

b. Upon the filing of such a complaint:

1. The Division shall serve notice upon the aggrieved person acknowledging such filing and advising the aggrieved person of the time limits and choice of forums provided under this chapter;

2. The Division shall, not later than 10 days after such filing or the identification of an additional respondent under paragraph (a)(2) of this section, serve on the respondent a notice identifying the alleged discriminatory housing practice and advising such respondent of the procedural rights and obligations of respondents under this chapter, together with a copy of the original complaint;

3. Each respondent may file, not later than 20 days after receipt of notice from the Division, an answer to such complaint; and

4. The Division shall make an investigation of the alleged discriminatory housing practice and complete such investigation within 100 days after the filing of the complaint unless it is impracticable to do so.

c. If the Division is unable to complete the investigation within 100 days after the filing of the complaint, the Division shall notify the complainant and respondent in writing of the reasons for not doing so.

d. Complaints and answers shall be verified under oath or affirmation, and may be reasonably and fairly amended at any time.

(2)a. A person who is not named as a respondent in a complaint, but who is identified as a respondent in the course of investigation, may be joined as an additional or substitute respondent to the same extent such person could be joined in a civil action in Superior Court and upon written notice, under paragraph (a)(1) of this section, to such person, from the Division.

b. Such notice, in addition to meeting the requirements of paragraph (a)(1) of this section, shall explain the basis for the Division's belief that the person to whom the notice is addressed is properly joined as a respondent.

(b) Investigative report and conciliation. —

(1) During the period beginning with the filing of such complaint and ending with the filing of a charge or a dismissal by the Division, the Division shall, to the extent feasible, engage in conciliation with respect to such complaint.

(2) A conciliation agreement arising out of such conciliation shall be an agreement between the respondent and the complainant, and shall be subject to approval by the Division.

(3) A conciliation agreement may provide binding arbitration of the dispute arising from the complaint. Any such arbitration that results from a conciliation agreement may award appropriate relief, including monetary relief.

(4) Each conciliation agreement shall be made public unless the complainant and respondent otherwise agree and the Division determines that disclosure is not required to further the purpose of this chapter.

(5)a. At the end of each investigation under this section, the Division shall prepare a final investigative report containing:

1. The names and dates of contacts with witnesses;

2. A summary and the dates of correspondence and other contacts with the aggrieved person and the respondent;

3. A summary description of other pertinent records;

4. A summary of witness statements;

5. Answers to interrogatories; and

6. Such other matters as the Division requires.

b. A final report under this paragraph may be amended if additional evidence is later discovered.

(c) Failure to comply with conciliation agreement. — Whenever the Division has reasonable cause to believe that a respondent has breached a conciliation agreement, the shall refer the matter to the Attorney General with a recommendation that a civil action be filed under § 4614 of this title for the enforcement of such agreement.

(d) Prohibitions and requirements with respect to disclosure of information. —

(1) Nothing said or done for the purpose of promoting conciliation under this chapter may be made public or used as evidence in a subsequent proceeding under this chapter without the written consent of the persons whose words or actions are at issue.

(2) Notwithstanding paragraph (d)(1) of this section, the Division shall make available to the aggrieved person and the respondent, at any time, upon request following completion of the Division's investigation, information derived from an investigation and any final investigative report relating to that investigation.

(e) Prompt judicial action. —

(1) If the Division concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the purposes of this chapter, the Division may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint under this section. Upon receipt of such an authorization, the Attorney General, in the absence of any conflict of duty, shall commence and maintain such an action in the Court of Chancery on behalf of the Division in the name of the Division or the aggrieved person or persons. The commencement of a civil action under this subsection does not affect the initiation or continuation of administrative proceedings under this section or § 4612 of this title.

(2) If the Attorney General does not commence such an action, the Division shall employ special counsel to pursue such action in accordance with § 2507 of Title 29. Whenever an action under this subsection will be pursued by special counsel, such action shall be commenced promptly after the Division employs such counsel.

(3) Whenever the Division has reason to believe that a basis may exist for the commencement of proceedings against any respondent under § 4614(a) and (c) of this title or for proceedings by any governmental licensing or supervisory authorities, the Division shall transmit the information upon which such belief is based to the Attorney General, or to such authorities, as the case may be.

(f) Reasonable cause determination and effect. —

(1) The Division shall, within 100 days after the filing of the complaint, determine, based on the facts, whether reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, unless it is impracticable to do so, or unless the Division has approved a conciliation agreement with respect to the complaint. If the Division is unable to make the determination within 100 days after the filing of the complaint the Division shall notify the complainant and respondent in writing of the reasons for not doing so.

(2)a. If the Division determines that reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the Division shall, except as provided in paragraph (f)(2)c. of this section, immediately issue a charge on behalf of the aggrieved person, for further proceedings under § 4612 of this title.

b. Such charge:

1. Shall consist of a short and plain statement of the facts upon which the Division has found reasonable cause to believe that a discriminatory housing practice has occurred or is about to occur;

2. Shall be based on the final investigative report; and

3. Need not be limited to the facts or grounds alleged in the complaint filed under § 4610(a) of this title.

c. If the Division determines that the matter involves the legality of any state or local zoning or other land use law or ordinance, the Division shall immediately refer the matter to the Attorney General for appropriate action under § 4614 of this title, instead of issuing such charge.

(3) If the Division determines that no reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the Division shall promptly dismiss the complaint. The Division shall make public disclosure of each such dismissal.

(4) The Division may not issue a charge under this section regarding an alleged discriminatory housing practice after the beginning of the trial of a civil action commenced by the aggrieved party under a state or federal law, seeking relief with respect to that discriminatory housing practice.

(g) Service of copies of charge. — After the Division issues a charge under this section, the Division shall cause a copy thereof, together with information as to how to make an election under § 4612(a) of this title and the effect of such an election, to be served:

(1) On each respondent named in such charge, together with a notice of opportunity for a hearing at a time and place specified in the notice, unless that election is made; and

(2) On each aggrieved person on whose behalf the complaint was filed.

6 Del. C. 1953, §§ 4605, 4606, 4608; 57 Del. Laws, c. 32, § 1; 61 Del. Laws, c. 498, § 1; 65 Del. Laws, c. 377, §§ 5, 6; 68 Del. Laws, c. 311, § 1; 69 Del. Laws, c. 381, §§ 1-4; 75 Del. Laws, c. 356, § 32.;



§ 4611. Subpoenas; giving of evidence

(a) In general. — The Commission may, in accordance with this subsection, issue subpoenas and order discovery in aid of investigations and hearings under this chapter. Such subpoenas and discovery may be ordered to the same extent and subject to the same limitations as would apply if the subpoenas or discovery were ordered or served in aid of a civil action in the Superior Court.

(b) Witness fees. — Witnesses summoned by a subpoena under this chapter shall be entitled to the same witness and mileage fees as witnesses in proceedings in Superior Court.

(c) Civil enforcement. — Where any person fails or neglects to attend and testify or answer any lawful inquiry or to produce records, documents or other evidence, if it is in such person's power to do so, in obedience to the subpoena or other lawful order under subsection (a) of this section, the Commission may petition the Superior Court in the county where such person resides or conducts business for an order requiring such person to appear before the Commission to produce evidence if so ordered or to give testimony pertaining to the matter under investigation or in question. Any failure to obey such order may be punished by the Court as being in contempt of the Court.

(d) Criminal penalties. —

(1) Any person who wilfully fails or neglects to attend and testify or to answer any lawful inquiry or to produce records, documents or other evidence, if it is in such person's power to do so, in obedience to the subpoena or other lawful order under subsection (a) of this section, shall in each instance be fined not more than $2,500, or imprisoned not more than 1 year, or both.

(2) Any person who, with intent thereby to mislead another person in any proceeding under this chapter:

a. Makes or causes to be made any false entry or statement of fact in any report, account, record or other document produced pursuant to subpoena or other lawful order under subsection (a) of this section;

b. Wilfully neglects or fails to make or to cause to be made full, true and correct entries in such reports, accounts, records or other documents; or

c. Wilfully mutilates, alters or by any other means falsifies any documentary evidence; shall in each instance be fined not more than $2,500, or imprisoned not more than 1 year, or both.

6 Del. C. 1953, §§ 4609, 4610; 57 Del. Laws, c. 32, § 1; 68 Del. Laws, c. 311, § 1.;



§ 4612. Enforcement by Commission

(a) Election of judicial determination. — When a charge is issued under § 4610 of this section, a complainant, a respondent or an aggrieved person on whose behalf the complaint was filed, may elect to have the claims asserted in that charge decided in a civil action under subsection (n) of this section in lieu of a hearing under subsection (b) of this section. The election must be made not later than 20 days after the receipt by the electing person of service under § 4610(g) of this title or, in the case of the Division, not later than 20 days after such service. The person making such election shall give notice of doing so to the Division and to all other parties to the proceeding to whom the charge relates.

(b) Administrative hearing on absence of election. — If an election is not made under subsection (a) of this section with respect to a charge issued under § 4610 of this title, the Commission shall provide an opportunity for a hearing on the record. The Commission shall delegate the conduct of a hearing under this section to an Administrative Hearing Officer or Panel appointed by the Commission Chairperson in accordance with regulations established by the Commission. The Administrative Hearing Officer or Panel shall conduct the hearing in the county in which the discriminatory housing practice is alleged to have occurred or to be about to occur.

(c) Rights of parties. — At a hearing under this section, each party may appear in person, be represented by counsel, present evidence, cross-examine witnesses and obtain the issuance of subpoenas under § 4611 of this title. Any aggrieved person may intervene as a party in the proceeding. The Delaware Rules of Evidence shall apply to the presentation of evidence in such hearing as they would in an administrative hearing conducted in accordance with subchapter III of the Administrative Procedures Act in Title 29 [subchapter III of Chapter 101 of Title 29].

(d) Expedited discovery and hearing. —

(1) Discovery in administrative proceedings under this section shall be conducted as expeditiously and inexpensively as possible, consistent with the need of all parties to obtain relevant evidence.

(2) A hearing under this section shall be conducted as expeditiously and inexpensively as possible consistent with the needs and rights of the parties to obtain a fair hearing and a complete record.

(3) [Repealed.]

(e) Resolution of charge. — Any resolution of a charge before a final order under this section shall require the consent of the aggrieved person on whose behalf the charge is issued.

(f) Effect of trial of civil action on administrative proceedings. — An Administrative Hearing Officer or Panel may not continue administrative proceedings under this section regarding any alleged discriminatory housing practice after the beginning of the trial of a civil action commenced by the aggrieved party under a state or federal law, seeking relief with respect to that discriminatory housing practice.

(g) Hearings; findings and conclusions; orders. —

(1) The Administrative Hearing Officer or Panel shall commence the hearing under this section not later than 120 days following the issuance of the charge, unless it is impracticable to do so. If the Administrative Hearing Officer or Panel is unable to commence the hearing within 120 days after the issuance of the charge, the Administrative Hearing Officer or Panel Chair shall notify the Division, the aggrieved person on whose behalf the charge was filed, and the respondent, in writing of the reasons for not doing so.

(2) The Administrative Hearing Officer or Panel shall make findings of fact and conclusions of law within 60 days after the end of the hearing under this section, unless it is impracticable to do so. If the Administrative Hearing Officer or Panel is unable to make findings of fact and conclusions of law within such period, or any succeeding 60-day period thereafter, the Administrative Hearing Officer or Panel Chair shall notify the Division, the aggrieved person on whose behalf the charge was filed and the respondent, in writing of the reasons for not doing so.

(3) If the Administrative Hearing Officer or Panel finds that a respondent has engaged or is about to engage in a discriminatory housing practice, such Administrative Hearing Officer or Panel shall promptly issue an order for such relief as may be appropriate, which may include actual damages suffered by the aggrieved person, costs, expenses, attorney's fees and injunctive or other equitable relief. Such order may, to vindicate the public interest, assess a civil penalty against the respondent to be paid to the Special Administration Fund:

a. In an amount not exceeding $10,000 for each discriminatory practice if the respondent has not been adjudged to have committed any prior discriminatory housing practice;

b. In an amount not exceeding $25,000 for each discriminatory practice if the respondent has been adjudged to have committed 1 other discriminatory housing practice during the 5-year period ending on the date of the filing of this charge; and

c. In an amount not exceeding $50,000 for each discriminatory practice if the respondent has been adjudged to have committed 2 or more discriminatory housing practices during the 7-year period ending on the date of the issuing of this charge; except that if the acts constituting the discriminatory housing practice that is the object of the charge are committed by the same natural person who has been previously adjudged to have committed acts constituting a discriminatory housing practice, then the civil penalties set forth in paragraphs (g)(3)b. and c. of this section may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred.

(4) No such order shall affect any contract, sale, encumbrance or lease consummated before the issuance of such order and involving a bona fide purchaser, encumbrancer or tenant without actual notice of the charge issued under this chapter.

(5) In the case of an order with respect to a discriminatory housing practice that occurred in the course of a business subject to a licensing or regulation by a governmental agency, the Division shall, not later than 30 days after the date of the issuance of such order (or, if such order is judicially reviewed, 30 days after such order is in substance affirmed upon such review):

a. Send copies of the findings of fact, conclusions of law and the order, to that governmental agency; and

b. Recommend to that governmental agency appropriate disciplinary action (including, where appropriate, a reprimand or the suspension or revocation of the license of the respondent).

(6) In the case of an order against a respondent against whom another order was issued within the preceding 5 years under this section, the Division shall send a copy of each such order to the Attorney General.

(7) If the Administrative Hearing Officer or Panel finds that the respondent has not engaged or is not about to engage in a discriminatory housing practice, as the case may be, such Administrative Hearing Officer or Panel shall enter an order dismissing the charge. The Division shall make public disclosure of each such dismissal.

(h) Service of final order. — The Commission shall cause the findings of fact and conclusions of law made with respect to any final order for relief under this section, together with a copy of such order, to be served on each aggrieved person and each respondent in the proceeding.

(i) Judicial review. —

(1) Any party aggrieved by a final order for relief under this section granting or denying in whole or in part the relief sought may obtain a review of such order in the Superior Court in the county in which the discriminatory practice is alleged to have occurred pursuant to the civil rules of that Court and the Administrative Procedures Act [Chapter 101 of Title 29]. Filing of the petition for review shall be not later than 30 days after the order is entered.

(2) Any party to the proceeding before the Administrative Hearing Officer or Panel may intervene in the Superior Court in the appeal process.

(3) No objection not made before the Administrative Hearing Officer or Panel shall be considered by the Court, unless the failure or neglect to urge such objection is excused because of extraordinary circumstances or when the interests of justice so require.

(j) Court enforcement of administrative order upon petition by Commission. —

(1) The Commission may petition the Court of Chancery in the county in which the discriminatory housing practice is alleged to have occurred or in which any respondent resides or transacts business for the enforcement of the order of the Administrative Hearing Officer or Panel and for appropriate temporary relief or restraining order, by filing in such Court a written petition requesting that such order be enforced and for appropriate temporary relief or restraining order.

(2) The Commission shall file in Court with the petition the record in the proceeding. A copy of such petition shall be forthwith transmitted by the Register in Chancery to the parties to the proceeding before the Administrative Hearing Officer or Panel.

(3) Upon the filing of a petition under this subsection, the Court may grant to the petitioner, or any other party, such temporary relief, restraining order or other order as the Court deems just and proper to enforce the Commission's order.

(4) Any party to the proceeding before the Administrative Hearing Officer or Panel may intervene in the Court of Chancery in the enforcement process.

(k) Enforcement decree in absence of petition for review. — If no petition for review is filed under subsection (i) of this section before the expiration of 30 days after the date the order is entered, the findings of fact and order of the Administrative Hearing Officer or Panel shall be conclusive in connection with any petition for enforcement:

(1) Which is filed by the Commission under subsection (j) of this section after the end of such day; or

(2) Under subsection (l) of this section.

(l) Court enforcement of administrative order upon petition of any person entitled to relief. — If before the expiration of 60 days after the date of the order of the Administrative Hearing Officer or Panel is entered, no petition for review has been filed under subsection (i) of this section, and the Commission has not sought enforcement of the order under subsection (j) of this section, any person entitled to relief under the order may petition for a decree enforcing the order in the Court of Chancery in the county in which the discriminatory housing practice has occurred or is about to occur.

(m) Entry of decree. — The Register in Chancery for the Court in which a petition for enforcement is filed under subsection (k) or (l) of this section shall forthwith, upon order of the Court, enter a decree enforcing the order and shall transmit a copy of such decree to the Commission, the respondent named in the petition, and to any other parties to the proceeding before the Administrative Hearing Officer or Panel.

(n) Civil action for enforcement when election is made for such civil action. —

(1) If an election is made under subsection (a) of this section, the Commission shall authorize a civil action on behalf of the aggrieved person or persons in the county in which the discriminatory practice is alleged to have occurred. The Commission shall immediately refer the matter to the Attorney General for appropriate action.

(2) Not later than 30 days after the Commission's referral, the Attorney General, in the absence of any conflict of duty, shall pursue a civil action on behalf of the Commission in the name of the aggrieved person or persons.

(3) If the Attorney General does not commence a civil action, the Commission shall employ special counsel to pursue such action in accordance with§ 2507 of Title 29. Whenever a civil action under this subsection will be pursued by special counsel, such action shall be commenced promptly after the Commission employs such counsel.

(4) Any aggrieved person with respect to the issues to be determined in a civil action under this subsection may intervene as of right in that civil action.

(5) In a civil action under this subsection, if the Court finds that a discriminatory housing practice has occurred or is about to occur, the Court may grant as relief any relief which a court could grant with respect to such discriminatory housing practice in a civil action under § 4613 or § 4614(d)(2)b. of this title. Any relief so granted that would accrue to an aggrieved person in a civil action commenced by that aggrieved person under § 4613 of this title shall also accrue to that aggrieved person in a civil action under this subsection. If monetary relief is sought for the benefit of an aggrieved person who does not intervene in the civil action, the Court shall not award such relief if that aggrieved person has not complied with discovery orders entered by the Court.

(o) Attorneys' fees and expenses. — In any administrative proceeding brought under this section, or any court proceeding arising therefrom, the Administrative Hearing Officer, Panel or the court, as the case may be, in its discretion, may allow the prevailing aggrieved person or persons, which may include the State, costs, reasonable attorneys' fees and expenses. The Administrative Hearing Officer, Panel or the Court, as the case may be, may order that the attorneys' fees and expenses be paid directly to the attorney, who, when a Court enters the order, may enforce the order in the attorneys' name.

6 Del. C. 1953, §§ 4611, 4612; 57 Del. Laws, c. 32, § 1; 68 Del. Laws, c. 311, § 1; 69 Del. Laws, c. 381, §§ 5-9; 75 Del. Laws, c. 356, §§ 33, 34.;



§ 4613. Enforcement by private persons

(a) Civil action. —

(1)a. An aggrieved person may commence a civil action in the county in which the discriminating housing practice is alleged to have occurred not later than 2 years after the occurrence or the termination of an alleged discriminatory housing practice, not later than 2 years after such practice has been discovered or reasonably should have been discovered by the aggrieved person, or not later than 2 years after the breach of a conciliation agreement entered into under this chapter, whichever occurs last, to obtain appropriate relief with respect to such discriminatory housing practice or breach.

b. The computation of such 2-year period shall not include any time during which an administrative proceeding under this chapter was pending with respect to a complaint or charge under this chapter based upon such discriminatory housing practice. This subparagraph does not apply to actions arising from a breach of a conciliation agreement.

(2) An aggrieved person may commence a civil action under this subsection whether or not a complaint has been filed under § 4610 of this title and without regard to the status of any such complaint, but if the Division has obtained a conciliation agreement with the consent of an aggrieved person, no action may be filed under this subsection by such aggrieved person with respect to the alleged discriminatory housing practice which forms the basis for such complaint except for the purpose of enforcing the terms of such an agreement.

(3) An aggrieved person may not commence a civil action under this subsection with respect to an alleged discriminatory housing practice which forms the basis of a charge issued by the Division if an Administrative Hearing Officer or Panel has commenced a hearing on the record under this chapter with respect to such charge.

(b) Appointment of attorney by court. — Upon application by a person alleging under subsection (a) of this section, a discriminatory housing practice or a person against whom such a practice is alleged the court may:

(1) Appoint an attorney for such person; or

(2) Authorize the commencement or continuation of a civil action under subsection (a) of this section without the payment of fees, costs or security, if in the opinion of the court such person is financially unable to bear the expenses of such action.

(c) Relief which may be granted. —

(1) In a civil action under subsection (a) of this section in Superior Court, if a discriminatory housing practice is found to have occurred the aggrieved person may be awarded actual and punitive damages; and

(2) Subject to subsection (d) of this section, in a civil action under subsection (a) of this section, in the Court of Chancery, if the Court finds that a discriminatory housing practice has occurred or is about to occur, the Court, as the Court deems appropriate, may grant:

a. Any temporary, preliminary, permanent or mandatory injunctive relief enjoining the defendant from engaging in such practice;

b. Ordering such affirmative action as may be appropriate; and

c. Such other relief as the Court deems appropriate to the fullest extent of its jurisdiction.

(3) In a civil action under subsection (a) of this section, the Court, in its discretion, may allow the prevailing aggrieved person or persons, reasonable attorneys' fees, expenses and costs.

(d) Effect on certain sales, encumbrances, and rentals. — Relief granted under this section shall not affect any lease consummated before the granting of such relief and involving a tenant without actual notice of the filing of a complaint with the Division or civil action under this chapter. Relief granted under this section shall not affect any contract, option, sale or encumbrance, consummated before the granting of such relief and involving a bona fide purchaser, encumbrancer or optionee, without either actual notice of the filing of a complaint with the Division or civil action under this chapter, or notice by lis pendens when appropriate under Chapter 16 of Title 25.

(e) Intervention by Attorney General. — Upon timely application, the Attorney General may intervene in such civil action, if the Attorney General certifies that the case is of general public importance. Upon such intervention the Attorney General may obtain such relief as would be available to the Attorney General under § 4614 of this title in a civil action to which such section applies.

68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, § 35.;



§ 4614. Enforcement by the Attorney General

(a) Pattern or practice cases. — Whenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by this chapter, or that any group of persons has been denied any of the rights granted by this chapter and such denial raises an issue of general public importance, the Attorney General may commence a civil action in the Superior Court, Court of Chancery or both in any county of the State.

(b) On referral of discriminatory housing practice or conciliation agreement for enforcement. —

(1)a. The Attorney General may commence a civil action in any state court of competent jurisdiction for appropriate relief with respect to a discriminatory housing practice referred to the Attorney General by the Division under § 4610(f)(2)c. of this title.

b. A civil action under this paragraph may be commenced not later than the expiration of 18 months after the date of the occurrence or the termination of the alleged discriminatory housing practice.

(2)a. The Attorney General may commence a civil action in any state court of competent jurisdiction for appropriate relief with respect to breach of a conciliation agreement referred to the Attorney General by the Division under § 4610(c) of this title.

b. A civil action may be commenced under this paragraph not later than the expiration of 90 days after the referral of the alleged breach under § 4610(c) of this title.

(c) Enforcement of subpoenas. — The Attorney General, on behalf of the Commission, may enforce a subpoena issued by the Commission for itself or other party at whose request a subpoena is issued in appropriate proceedings in the Superior Court for the county in which the person to whom the subpoena was addressed resides, was served or transacts business.

(d) Relief which may be granted in civil actions under subsections (a) and (b) of this section. —

(1) In a civil action brought in the Court of Chancery, the Court:

a. May award such preventive relief, including a permanent or temporary injunction, restraining order or other order against the person responsible for a violation of this chapter as is necessary to assure the full enjoyment of the rights granted by this chapter;

b. May allow the prevailing aggrieved person or persons, which may include the State, reasonable attorney's fees, expenses and costs; and

c. May award such other relief as the Court deems appropriate, including monetary damages to persons aggrieved.

(2) In a civil action brought in the Superior Court, the Court:

a. May award monetary damages to the aggrieved person or persons;

b. May, to vindicate the public interest, assess a civil penalty against the respondent to be paid to the Special Administration Fund:

1. In an amount not exceeding $50,000, for a 1st violation;

2. In an amount not exceeding $100,000, for any subsequent violation;

c. May allow the prevailing aggrieved person or persons, which may include the State, reasonable attorneys' fees, expenses and costs; and

d. May award such other relief as the Court deems appropriate.

(3) In a civil action under paragraph (b)(2) of this section, the court may award such relief as is enumerated in paragraphs (d)(1) and (2) of this section as may be appropriate given the nature of the action initiated and the jurisdiction of the Court.

(e) Limitation of fees. — Where a civil action is initiated by the Attorney General, or by the Attorney General or special counsel on behalf of the Commission or any aggrieved person, pursuant to the applicable provisions of this chapter, no court or any officer of such court shall charge fees of any kind in such proceeding to the Attorney General, the Commission, special counsel or such individual.

(f) Intervention in civil actions. — Upon timely application, any person may intervene in a civil action commenced by the Attorney General under subsection (a) or (b) of this section which involves an alleged discriminatory housing practice with respect to which such person is an aggrieved person or a conciliation agreement to which such person is a party. The Court may grant such appropriate relief to any such intervening party as is authorized to be granted to a plaintiff in a civil action under § 4613 of this title.

68 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 356, § 36.;



§ 4615. Fees, costs and expenses for respondent or defendant

In any action, pleading or motion under this chapter, the Administrative Hearing Office, Panel or court hearing or reviewing the matter, may in its discretion, award attorneys' fees, costs and expenses to the respondent or defendant if an action was brought for an improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.

68 Del. Laws, c. 311, § 1.;



§ 4616. Rules to implement chapter

The Commission may make rules and regulations (including rules for the collection, maintenance and analysis of appropriate data) to carry out this chapter. The Commission shall give public notice and opportunity for comment with respect to all rules and regulations made under this section in accordance with the Administrative Procedures Act [§ 10101 et seq. of Title 29].

6 Del. C. 1953, § 4607; 57 Del. Laws, c. 32, § 1; 68 Del. Laws, c. 311, § 1.;



§ 4617. Effect on other laws

Nothing in this chapter shall be construed to invalidate or limit any law of the State or any political subdivision thereof that grants, guarantees or protects the same rights as are granted by this chapter, but any law of the State or any political subdivision thereof that purports to require or permit any action that would be a discriminatory housing practice under this chapter shall to that extent be invalid.

68 Del. Laws, c. 311, § 1.;



§ 4618. Interference, coercion or intimidation

It shall be unlawful to coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of that person having exercised or enjoyed, or on account of that person having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by § 4603, § 4604, § 4605 or § 4606 of this title.

68 Del. Laws, c. 311, § 1.;



§ 4619. Prohibition of intimidation, violations and penalties

Whoever, whether or not acting under color of law, by force or threat of force wilfully injures, intimidates or interferes with, or attempts to injure, intimidate or interfere with:

(1) Any person because of race, color, national origin, religion, creed, sex, sexual orientation, gender identity, marital status, familial status, age or disability and because he or she is or has been selling, purchasing, renting, financing, occupying or contracting or negotiating for the sale, purchase, rental, financing or occupation of any dwelling, or applying for participating in any service, organization or facility relating to the business of selling or renting dwellings; or

(2) Any person because he or she is or has been, or in order to intimidate such person or any other person or any class of persons from:

a. Participating, without discrimination on account of race, color, national origin, religion, creed, sex, sexual orientation, gender identity, marital status, familial status, age or disability in any of the activities, services, organizations or facilities described in paragraph (1) of this section; or

b. Affording another person or class of persons opportunity or protection so to participate; or

(3) Because any citizen is or has been, or in order to discourage such citizen or any other citizen from lawfully aiding or encouraging other persons to participate, without discrimination on account of race, color, national origin, religion, creed, sex, sexual orientation, gender identity, marital status, familial status, age or disability in any of the activities, services, organizations or facilities described in paragraph (1) of this section, or participating lawfully in speech or peaceful assembly opposing any denial of the opportunity to so participate, that citizen shall be fined for each such act not more than $2,500, or imprisoned not more than 1 year, or both, and if bodily injury results shall be fined for each such act not more than $10,000, or imprisoned not more than 10 years, or both; and, if death results, for each such act shall be subject to imprisonment for any term of years or for life.

6 Del. C. 1953, § 4613; 57 Del. Laws, c. 32, § 1; 68 Del. Laws, c. 311, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 356, § 28; 77 Del. Laws, c. 90, § 11; 79 Del. Laws, c. 47, § 13.;



§ 4620. Criminal jurisdiction

The Superior Court shall have exclusive original jurisdiction over all criminal violations of this chapter.

77 Del. Laws, c. 90, § 27.;






CHAPTER 47. TRANSIENT RETAILERS

Subchapter I General Provisions.

§ 4701. Purpose

The purpose of this chapter is to protect the public from improper sales techniques by transient retailers, and to provide a method of processing warranty claims on merchandise sold by transient retailers.

65 Del. Laws, c. 391, § 1.;



§ 4702. Definitions

As used in this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) "Operator" means the owner or operator of any building, structure, motor vehicle or real estate, whether fixed or mobile, which is leased or rented to a transient merchant.

(2) "Registered agent" as used in this chapter may be, but is not required to be, the agent appointed pursuant to § 132 of Title 8.

(3) "Temporary or transient business" means any exhibition or sale of goods, wares or merchandise which is carried on in any building, structure, motor vehicle or real estate for less than either of following times during any consecutive 12-month period:

a. A period of 4 months' duration between commencement and cessation of the conduct of business; or

b. A period of 90 actual days during which business is conducted.

(4) "Transient retailer" means any person, firm or corporation, as principal or agent, or both, which engages in, does or transacts any temporary or transient business in this State, either in 1 locality or in traveling from place to place in this State, offering for sale or selling goods, wares, merchandise, food or beverages, and including those who, for the purpose of carrying on such business, hire, lease, use or occupy any permanent or mobile building, structure, motor vehicle including trucks, or real estate for the exhibition by means of samples, catalogues, photographs and price lists or sale of such goods, wares or merchandise.

65 Del. Laws, c. 391, § 1; 66 Del. Laws, c. 237, § 1.;



§ 4703. Exemptions

(a) This chapter shall not apply to:

(1) Sales made to dealers by commercial travelers or selling agents in the usual course of business;

(2) Bona fide sales of goods, wares or merchandise by sample, brochure or catalogue for future delivery;

(3) Any annual fair;

(4) Any special event, taking place upon real property which is designed for and in the business of conducting such events where the transient merchant's goods, wares or merchandise are only displayed and sold on said property;

(5) Any general sale, fair, auction or bazaar sponsored by an ecclesiastical society, religious corporation, public service or charitable organization;

(6) Garage sales on premises devoted to residential use;

(7) Sales of crafts or items made by hand when sold or offered for sale by the person making such crafts or handmade items;

(8) Sales of local agricultural products;

(9) Sales resulting from prior invitation to the vendor by the owner or occupant of the residence; or

(10) Any special event, taking place within the confines of an enclosed retail shopping facility, having a total enclosed common area square footage, exclusive of the total square footage of all occupied retail space contained in said enclosed retail shopping facility, of not less than 20,000 square feet, where the transient merchant's goods, wares or merchandise are only displayed and sold within the confines of such enclosed retail shopping facility; provided, however, that each such enclosed retail shopping facility shall compile and maintain for a period of 4 years a listing containing the name, address, telephone number and general description of the type of goods or merchandise sold of each transient merchant participating in each special event.

(b) No transient retailer not otherwise exempted from this chapter by subsection (a) of this section shall be relieved or exempted from this chapter by reason of associating himself or herself temporarily with any local dealer, auctioneer, trader or merchant or by conducting such temporary or transient business in connection with or in the name of any local dealer, auctioneer, trader or merchant.

65 Del. Laws, c. 391, § 1; 66 Del. Laws, c. 237, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4704. License required

It shall be unlawful for any transient retailer to transact business in this State unless such transient retailer and the owners of any goods, wares or merchandise to be offered for sale or sold, if such are not owned by the vendor, shall have first secured a license as provided in § 2905 of Title 30 and shall have complied with the other requirements of this chapter. The fee for such license shall be identical to the annual license fee assessed against a retailer transacting business in this State on a year-round basis.

65 Del. Laws, c. 391, § 1.;



§ 4705. Registration of transient retailers

In addition to obtaining the license referred to in § 4704 of this title, any transient retailer desiring to transact business in this State shall first register by filing an application with the Director of Revenue. The application shall state the following facts:

(1) The name and permanent address of the transient retailer making the application, and if the applicant is a firm or corporation, the name and address of the members of the firm or the officers of the corporation, as the case may be.

(2) If the applicant is a corporation, then there shall be stated on the application form the date of incorporation, the state of incorporation, and if the applicant is a corporation formed in a state other than the State of Delaware, the date on which such corporation qualified to transact business as a foreign corporation in the State of Delaware.

(3) A statement showing the kind of business proposed to be conducted, the length of time for which the applicant desires to transact such business and the location of such proposed place of business.

(4) A description of the types of goods, wares and merchandise to be offered for sale in this State.

(5) The name and permanent address of the transient retailer's registered agent and office.

65 Del. Laws, c. 391, § 1.;



§ 4706. Registered agent

(a) Every transient retailer shall file with the application required by § 4705 of this title the name and permanent address of such retailer's registered agent.

(b) Such registered agent shall be a resident of Delaware and shall be an agent of such transient retailer upon whom any legal process permitted by law to be served upon the transient retailer may be served.

(c) The registered agent shall agree in writing to act as such agent and a copy of the agreement shall be filed with the application.

(d) The Director of Revenue shall maintain an alphabetical record of all transient retailers and the names and addresses of their registered agents.

(e) Whenever a transient retailer doing business or having done business in this State shall fail to have or maintain a registered agent in the State, or whenever any such registered agent cannot with due diligence be found at the registered agent's permanent address, the Director of Revenue shall be an agent of such transient retailer upon whom any such legal process may be served. Service on the Director of Revenue of such legal process with the fee of $4.00 shall be made in the same manner as is provided by law for service of writs of summons and when so made shall be as effectual to all intents and purposes as if made personally upon the defendant within this State; provided, that not later than 7 days following the filing of the return of service of process in the court in which the civil action is commenced or following the filing with the court of the proof of the nonreceipt of notice provided for in subsection (h) of this section, the plaintiff or a person acting in the plaintiff's behalf shall send by registered mail to the transient retailer a notice consisting of a copy of the process and complaint served upon the Director of Revenue and the statement that service of the original of such process has been made upon the Director of Revenue of this State, and that under this section such service is as effectual to all intents and purposes as if it had been made upon such transient retailer personally within this State.

(f) Proof of the mailing and receipt or refusal of the notice shall be made in such manner as the court, by rule or otherwise, shall direct.

(g) The return receipt or other official proof of delivery shall constitute presumptive evidence that the notice mailed was received by the transient retailer or the retailer's agent, and the notation of refusal shall constitute presumptive evidence that the refusal was by the transient retailer or the retailer's agent.

(h) The plaintiff or plaintiff's counsel of record in the action may within 7 days following the return of any undelivered notice mailed in accordance with subsection (e) of this section other than a notice, delivery of which is shown by the notation of the postal authorities on the original envelope to have been refused by the transient retailer or the retailer's agent, file with the court in which the civil action is commenced proof of the nonreceipt of the notice by the transient retailer or the retailer's agent, which proof shall consist of the usual receipt given by the post office at the time of mailing to the person mailing the registered article containing the notice, the original envelope of the undelivered registered article and an affidavit made by or on behalf of plaintiff specifying:

(1) The date upon which the envelope containing the notice was mailed by registered mail;

(2) The date upon which the envelope containing the notice was returned to the sender;

(3) That the notice provided for in subsection (e) of this section was contained in the envelope at the time it was mailed; and

(4) That the receipt, obtained at the time of mailing by the person mailing the envelope containing the notice, is the receipt filed with the affidavit.

(i) The time in which defendant shall serve an answer shall be computed from the date of the mailing of the registered letter which is the subject of the return receipt or other official proof of delivery or the notation of refusal of delivery; provided, however, that the court in which the action is pending may, at any time before or after the expiration of the prescribed time for answering, order such continuances as may be necessary to afford the defendant therein reasonable opportunity to defend the action.

(j) Nothing herein contained limits or affects rights to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the rights otherwise existing of service of legal process upon nonresidents.

65 Del. Laws, c. 391, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4707. Bond required

(a) At the time of filing the application for license as provided in § 4704 of this title and as a part thereof, the applicant shall file and deposit with the Department of Finance a surety bond issued by an authorized surety insurer, or a cash bond, in the amount of $1,000, or, in the discretion of the Director of Revenue, a lesser amount determined in accordance with § 375 of Title 30. The surety bond shall run in favor of the State and shall be for the use of assuring the payment by the applicant of all taxes that may be payable by or due from the applicant to the State or any department thereof or any subdivision of the State, municipal or otherwise, and the payment of any fines that may be assessed by any court against the applicant or its agents or employees for violation of this chapter.

The Director of Revenue may waive the bond provided in this section upon a showing sufficient to satisfy the Director that:

(1) If the transient retailer is organized as a corporation, the principal offices for purposes of conducting the administrative business of the corporation are located in a permanent and fixed location within Delaware;

(2) If the transient retailer is organized other than as a corporation, at least 1 person legally liable for all the debts of the retailer maintains a permanent and fixed residence within this State. The Director may issue such forms or returns as may be necessary to carry out the Director's duties under this chapter.

(b) Such surety bond shall be maintained unimpaired as long as the transient retailer conducts business in this State. Whenever the transient retailer ceases to conduct temporary or transient business in this State and furnishes the Department proof satisfactory that it has satisfied all claims or causes of action against it, the Department shall release said bond to the applicant.

65 Del. Laws, c. 391, § 1; 66 Del. Laws, c. 237, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4708. Advertising

No transient retailer who seeks to transact business in this State may advertise in any presale advertising media without including in each such advertisement the transient retailer's complete name in a form easily comprehensible to the reader, listener or viewer of such advertisement.

65 Del. Laws, c. 391, § 1.;



§ 4709. Penalty for violation

(a) A transient retailer who transacts business without having first obtained a license and filing a registration application, or who knowingly makes a material misstatement in such registration application, or who knowingly advertises, offers for sale, or sells any goods, wares or merchandise contrary to this chapter is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $200 or imprisoned for not more than 30 days, or both.

(b) Justices of the peace shall have original and exclusive jurisdiction to hear and determine violations of this chapter.

65 Del. Laws, c. 391, § 1.;



§ 4710. Deceptive trade practices

In addition to the criminal penalty provided in § 4709 of this title, any violation of this chapter shall constitute a deceptive trade practice under subchapter III of Chapter 25 of this title.

65 Del. Laws, c. 391, § 1.;






Subchapter II Unused Property Markets

§ 4720. Definitions

As used in this subchapter:

(1) "Baby food" or "infant formula" means any food manufactured, packaged and labeled specifically for sale for consumption by a child under the age of 2.

(2) "Medical device" means any new or unused instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, tool or other similar or related article, including any component part or accessory, required by federal law to bear the label, "Caution: Federal law requires dispensing by or on the order of a physician" or which is defined by federal law as a medical device and which is intended for use in the diagnosis of disease or other conditions or in the cure, mitigation, treatment of prevention of disease in humans or other animals, or is intended to affect the structure or any function of the body of humans or other animals, which does not achieve any of its principal intended purposes through chemical action within or on the body of humans or other animals and which is not dependent upon being metabolized for achievement of any of its principal intended purposes.

(3) "New and unused property" shall mean tangible personal property that was acquired by the unused property merchant directly from the producer, manufacturer, wholesaler or retailer in the ordinary course of business which has never been used since its production or manufacturing or which is in its original and unopened package or container, if such personal property was so packaged when originally produced or manufactured.

(4) "Nonprescription drug" means any nonnarcotic medicine or drug that may be sold without a prescription and is prepackaged for use by the consumer and prepared by the manufacturer or producer for use by the consumer. The term "nonprescription" shall include any drug commonly known as an "over the counter drug" which is required by state food and drug laws or the federal "Food, Drug and Cosmetic Act" [21 U.S.C. § 301 et seq.] to be properly labeled and unadulterated, but shall not include any herbal products, dietary supplements, botanical extracts or vitamins.

(5) "Unused property market" means any event at which persons offer personal property for sale or exchange, and which involves a series of sales sufficient in number, scope and character to constitute a regular course of business; provided, however, that the event occurs at least 6 times in any 12-month period. Unused property markets include any "swap meet, indoor swap meet," "flea market" or other similar event at which transient retailers transact temporary or transient business, however the event is described and whether or not a fee is charged for entrance thereto.

(6) "Unused property merchant" means any person, other than a vendor or merchant with an established retail store in the county, who transports an inventory of goods to a building, vacant lot or other unused property market location and who, at that location, displays the goods for sale and sells the goods at retail or offers the goods for sale at retail and shall include any transient retailer.

72 Del. Laws, c. 419, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4721. Prohibition on sale of certain goods

No unused property merchant shall offer at an unused property market for sale or knowingly permit the sale of baby food, infant formula, cosmetics or any nonprescription drug or medical device. This section shall not apply to a person who keeps available for public inspection a written authorization identifying that person as an authorized representative of the manufacturer or distributor of such product, as long as the authorization is not false, fraudulent or fraudulently obtained.

72 Del. Laws, c. 419, § 1.;



§ 4722. Receipts of purchase required for resale; maintenance and inspection of records; destruction or obliteration of receipts

(a) No unused property merchant shall offer any new and unused property for sale at an unused property market for which the merchant does not possess a receipt of sale or equivalent documentary evidence of true ownership.

(b) Every unused property merchant shall maintain receipts for the purchase of, or other documentary evidence of true ownership of, new and unused property for a period of not less than 2 years from the date of acquisition by the unused property merchant.

(c) Receipts for the purchase for new and unused property, and any other documentary evidence of true ownership, must contain at least:

(1) The date of the transaction;

(2) The name and address of the person, corporation or entity from whom the new and unused property was acquired;

(3) An identification and description of the new and unused property acquired;

(4) The price paid for such new and unused property; and

(5) The signature of the seller and buyer of the new and unused property.

(d) No unused property merchant shall:

(1) Falsify, obliterate or destroy such receipts, or knowingly allow the same to occur; or

(2) Refuse or fail, upon request, to make such receipts available for inspection within a period of time which is reasonable under the individual circumstances surrounding such request.

(e) Nothing contained in this section shall be construed to require the unused property merchant to possess such receipt on or about his or her person without reasonable notice.

72 Del. Laws, c. 419, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4723. Unlawful trade in new and unused property; penalties

(a) Any person who violates the provisions of this subchapter shall, in addition to any other crimes or violations contained in this Code, be guilty of the unlawful trade in new and unused property and shall, in addition to any other penalty provided for in any other provision of this Code:

(1) For the first offense, be guilty of a class B misdemeanor;

(2) For a second offense, be guilty of a class A misdemeanor; and

(3) For a third or subsequent offense, be guilty of a class G Felony.

(b) The Superior Court shall have original jurisdiction over all violations of this subchapter.

72 Del. Laws, c. 419, § 1.;



§ 4724. Unlawful trade in new and unused property; exceptions

The provisions of this subchapter shall not apply to:

(1) Any event which is organized for the exclusive benefit of any community chest, fund, foundation, association or corporation organized and operated for religious, educational or charitable purposes, provided that no part of any admission fee or parking fee charged vendors or prospective purchasers or the gross receipts or net earnings from the sale or exchange of personal property, whether in the form of a percentage of the receipts or earnings, as salary, or otherwise, inures to the benefit of any private shareholder or person participating in the organization or conduct of the event;

(2) Any event at which all of the personal property offered for sale or displayed is new, and all persons, selling, exchanging or offering or displaying personal property for sale or exchange, are manufacturers or authorized representatives of manufacturers or distributors;

(3) The sale of a motor vehicle or trailer that is required to be registered or is subject to the certificate of title laws of this State;

(4) The sale of wood for fuel, ice or livestock;

(5) Business conducted in any industry or association trade show;

(6) Property, although never used, whose style, packaging or material clearly indicates that such property was not produced or manufactured within recent times;

(7) Anyone who sells by sample, catalog or brochure for future delivery;

(8) The sale of arts or crafts by a person who produces such arts or crafts;

(9) The sale of new and unused property claimed to be the personal possession of the unused property merchant which had been intended for the merchant's personal use; provided, however, that this exception shall not apply to any item of personal property that is 1 of 4 or more identical items that the unused property merchant possesses or offers for sale; or

(10) Persons who make sales presentations pursuant to a prior, individualized invitation issued to the consumer by the owner or legal occupant of the premises.

72 Del. Laws, c. 419, § 1.;









CHAPTER 48. SHOPPING CENTERS

§ 4801. Definitions

As used in this chapter:

(1) "Regulations" include any applicable federal regulations, state regulations, local regulations or regulations of the shopping center or a place of business within the shopping center, and include the regulating of the flow and direction of traffic in the parking areas of such shopping center as well as stop signs and no-parking regulations.

(2) "Shopping center" shall mean any area composed of at least 3 places of business which is serviced by a common parking area.

6 Del. C. 1953, § 4801; 58 Del. Laws, c. 431.;



§ 4802. Local manager

Every shopping center, whether owned by a single entity which leases the said shopping center or owned by a group of merchants or other persons, shall have a local representative or manager, easily accessible to the general public. Such representative or manager shall be authorized and equipped to represent the owner or owners of the shopping center in the answering of questions, enforcement of regulations and the arbitration of disputes. Each store which is part of the shopping center or which is a member of the shopping center association shall post in a conspicuous location within the store, a poster containing the name, address and phone number of the local representative or manager.

6 Del. C. 1953, § 4802; 58 Del. Laws, c. 431.;






CHAPTER 49. MOTOR VEHICLE FRANCHISING PRACTICES

§ 4901. Declaration of purpose

The General Assembly finds and declares that the distribution and sale of vehicles within this State vitally affects the general economy of the State and the public interest and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate vehicle manufacturers, distributors or wholesalers and factory or distributor representatives, and to regulate franchises issued by the aforementioned who are doing business in this State in order to prevent frauds, impositions and other abuses upon its citizens and to protect and preserve the investments and properties of the citizens of this State.

64 Del. Laws, c. 27, § 1.;



§ 4902. Definitions

The following words, terms and phrases when used in this chapter shall have the meanings respectively ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Commission" means the Public Service Commission.

(2) "Dealership facilities" means the real estate, buildings, fixtures and improvements which have been devoted to the conduct of business under the franchise by the new motor vehicle dealer.

(3) "Designated family member" means the spouse, child, grandchild, parent, brother or sister of the owner of a new motor vehicle dealership who, in the case of the owner's death, is entitled to inherit the ownership interest in the new motor vehicle dealership under the terms of the owner's will, or who has been nominated in any other written instrument, or who, in the case of an incapacitated owner of a new motor vehicle dealership, has been appointed by a court as the legal representative of the new motor vehicle dealership's property.

(4) "Established place of business" means a permanent, commercial building located within this State easily accessible and open to the public at all reasonable times and at which the business of a new motor vehicle dealer, including the display and repair of vehicles, may be lawfully carried on in accordance with the terms of all applicable building codes, zoning and other land-use regulatory ordinances.

(5) "Franchise" means the written agreement or contract between any new motor vehicle manufacturer and any new motor vehicle dealer which purports to fix the legal rights and liabilities of the parties to such agreement or contract, and pursuant to which the dealer purchases and resells the franchise product or leases or rents the dealership premises.

(6) "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as defined and interpreted in § 1-201(b)(20) of this title.

(7) "Manufacturer" means any person, resident or nonresident, who manufactures or assembles new motor vehicles, or imports for distribution through distributors of motor vehicles, including any person, partnership or corporation which acts for and is under the control of such manufacturer or assembler in connection with the distribution of said motor vehicles. Additionally, the term "manufacturer" shall include the following terms:

a. "Distributor" which means any person, resident or nonresident, who in whole or in part offers for sale, sells or distributes any new motor vehicle to new motor vehicle dealers or who maintains factory representatives or who controls any person, firm, association, corporation or trust, resident or nonresident, who in whole or in part offers for sale, sells or distributes any new motor vehicle to new motor vehicle dealers.

b. "Factory branch" which means a branch office maintained by a manufacturer for the purpose of selling, or offering for sale, vehicles to a distributor or new motor vehicle dealer, or for directing or supervising in whole or in part factory or distributor representatives.

c. "Franchiser" means:

1. Any person, resident or nonresident, who directly or indirectly licenses or otherwise authorizes 1 or more new motor vehicle dealers to use a trademark or service mark associated with a make of motor vehicle in connection with the retail sale of new motor vehicles bearing such trademark or service mark; or

2. Any person who in the ordinary course of business and on a recurring basis sells such new motor vehicles to a new motor vehicle dealer for resale.

(8)a. "Motor vehicle" means every vehicle intended primarily for use and operation on the public highways which is self-propelled, not including motor homes, motor home products and recreational vehicles, farm tractors and other machines and tools used in the production, harvesting and care of farm products.

b. "New motor vehicle" means a vehicle which has been sold to a new motor vehicle dealer and which has not been used for other than demonstration purposes and on which the original title has not been issued from the new motor vehicle dealer.

(9) "New motor vehicle dealer" or "dealer" means any person or entity engaged in the business of selling, offering to sell, soliciting or advertising the sale of new motor vehicles and who holds, or held at the time a cause of action under this chapter accrued, a valid sales and service agreement, franchise or contract granted by the manufacturer or distributor for the retail sale of said manufacturer's or distributor's new motor vehicles. The Term "new motor vehicle dealer" or "dealer" shall also include any person who engages exclusively in the repair of motor vehicles, except motor homes, if such repairs are performed pursuant to the terms of a franchise or other agreement with a franchiser or such repairs are performed as part of a manufacturer's or franchiser's warranty. The term "new motor vehicle dealer" or "dealer" shall not mean any person engaged solely in the business of selling used motor vehicles.

(10) "Person" means every natural person, partnership, corporation, association, trust, estate or any other legal entity.

(11) "Relevant market area" means the area within a radius of 10 miles from the intended site of a proposed additional dealership.

64 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 78, §§ 1-3; 78 Del. Laws, c. 372, § 1.;



§ 4903. Sales incentives; warranty and predelivery obligations to new motor vehicle dealers

(a) Each new motor vehicle manufacturer shall specify in writing to each of its new motor vehicle dealers licensed in this State the dealer's obligations for predelivery preparation and warranty service on its products, shall compensate the new motor vehicle dealer for such service required of the dealer by the manufacturer, and shall provide dealer the schedule of compensation to be paid such dealer for parts, work and service in connection therewith, and the time allowance for the performance of such work and service.

(b) In no event shall such schedule of compensation fail to include reasonable compensation for diagnostic work, as well as parts, repair service and labor. Time allowances for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed. With respect to parts and labor warranty reimbursement, reasonable compensation shall not be less than the rate charged by such dealer for like services to nonwarranty customers for nonwarranty parts, service and repairs, provided such rate is reasonable.

(1) For the purposes of this provision, the dealer's rate charged to nonwarranty customers for parts and labor shall be established by the dealer submitting to the manufacturer 100 sequential customer paid service repair orders or 90 days of customer paid service repair orders, whichever is less, covering like repairs made no more than 180 days before the submission of such customer paid service repair orders and declaring the schedule of compensation. The new schedule of compensation shall take effect within 30 days after the initial submission to the manufacturer and shall be presumed to be fair and reasonable. However, within 30 days following receipt of the declared schedule of compensation from the dealer, the manufacturer may make reasonable requests for additional information supporting the declared schedule of compensation. The 30-day time frame in which the manufacturer shall make the schedule of compensation effective shall commence following receipt from the dealer of any reasonably requested supporting information. No manufacturer shall require a motor vehicle dealer to establish a schedule of compensation by any other methodology or require supportive information that is unduly burdensome or time consuming to provide including, but not limited to, part by part or transaction by transaction calculations. The dealer shall not request a change in the schedule of compensation more than once every 9 months.

(2) For the purposes of this provision, the following parts or types of repairs shall be excluded from the calculation:

a. Repairs for manufacturer special events and manufacturer discounted service campaigns;

b. Parts sold at wholesale or parts discounted by a dealer for repairs made in group fleet, insurance, or other third-party payer service work or parts used in repairs of government agencies' repairs for which volume discounts have been negotiated;

c. Tires replaced due to normal wear; or

d. Routine maintenance not covered under any retail customer warranty such as fluids, filters and belts not provided in the course of repairs.

(3) A manufacturer shall not take or threaten to take adverse action against a dealer who seeks to obtain compensation pursuant to this provision, including but not limited to, creating or implementing an obstacle or process that is inconsistent with the manufacturer's obligations to the dealer under this provision.

(4) Within 30 days of receiving the manufacturer's notice of denial of the dealer's parts and/or labor submission pursuant to this subsection, any such new motor vehicle dealer may file with the Public Service Commission a protest to the manufacturer's denial. In the event a protest is filed, the manufacturer possesses the burden of proof to establish that the dealer's submission did not meet the respective submission requirements contained within this provision. In the event a dealer prevails in a protest filed under this provision, the dealer's increased parts and/or labor reimbursement shall be provided retroactive to the date the submission would have been effective pursuant to the terms of this section but for the manufacturer's denial.

(c) It is a violation of this section for any new motor vehicle manufacturer to fail to perform any warranty obligations or to fail to include in written notices of factory recalls to new motor vehicle owners and dealers the expected date by which necessary parts and equipment will be available to dealers for the correction of such defects, or to fail to compensate any of the new motor vehicle dealers in this State for repairs effected by such recall.

(d) All claims made by new motor vehicle dealers pursuant to this section for such labor and parts shall be paid within 30 days following their approval; provided, however, that the manufacturer retains the right to audit such claims and to charge back the dealer for claims due to fraud, work done unnecessarily, or work not properly performed for a period of 1 year following payment. All such claims shall be either approved or disapproved within 30 days after their receipt on forms and in the manner specified by the manufacturer, and any claim not specifically disapproved in writing within 30 days after the receipt shall be construed to be approved and payment must follow within 30 days. A manufacturer or distributor shall not deny a claim or reduce the amount to be reimbursed to the dealer as long as the dealer has provided reasonably sufficient documentation that the dealer:

(1) Performed the work in compliance with the written policies and procedures of the manufacturer; and

(2) Actually performed the work.

The manufacturer or distributor shall not disapprove a reimbursement claim due to an inadvertent administrative error by the dealer as long as the claim meets the above requirements. The 1-year limitation on the manufacturer's right to audit a claim shall not be effect in the case of fraudulent claims.

(e) Any audit for sales incentives, service incentives, rebates or other forms of incentive compensation shall only be for a period of 1 year following the date of the termination of the sales incentives program, service incentives program, rebate program or other form of incentive compensation program. These limitations shall not be in effect in the case of fraudulent claims.

64 Del. Laws, c. 27, § 1; 73 Del. Laws, c. 78, § 4; 78 Del. Laws, c. 372, § 1.;



§ 4904. Liability for transportation damages

(a) Notwithstanding the terms, provisions or conditions of any agreement or franchise, the manufacturer is liable for all damages to motor vehicles before delivery to a carrier or transporter.

(b) If a new motor vehicle dealer determines the method of transportation, the risk of loss passes to the dealer upon delivery of the vehicle to the carrier.

(c) In every other instance, the risk of loss remains with the manufacturer until such time as the new motor vehicle dealer or a designee accepts the vehicle from the carrier.

64 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 2.;



§ 4905. Product liability indemnification

Notwithstanding the terms of any franchise agreement, it shall be a violation of this chapter for any new motor vehicle manufacturer to fail to indemnify and hold harmless its franchised dealers against any judgment or settlement agreed to in writing by the manufacturer for damages, including, but not limited to, court costs and reasonable attorneys' fees of the new motor vehicle dealer, arising out of complaints, claims or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, warranty (express or implied) or rescission of the sale as is defined in § 2-608 of this title, less any offset recovered by the dealer and only to the extent that the judgment or settlement relates to the alleged defective or negligent manufacture, assembly or design of new motor vehicles, parts or accessories or other functions by the manufacturer, beyond the control of the dealer.

64 Del. Laws, c. 27, § 1; 78 Del. Laws, c. 372, § 1.;



§ 4906. Termination, cancellation or nonrenewal of franchise — Requisites

(a) Notwithstanding the terms, provisions or conditions of any franchise or notwithstanding the terms or provisions of any waiver, no manufacturer shall cancel, terminate or fail to renew any franchise with a licensed new motor vehicle dealer unless the manufacturer has:

(1) Satisfied the notice requirement of subsection (d) of this section; and

(2) Has good cause for cancellation, termination or nonrenewal; and

(3) Has acted in good faith with regard to the cancellation, termination or nonrenewal as defined in this chapter.

(b) Notwithstanding the terms, provisions or conditions of any franchise or the terms or provisions of any waiver, good cause shall exist for the purposes of a termination, cancellation or nonrenewal when:

(1) There is a failure by the new motor vehicle dealer to comply with a provision of the franchise which provision is both reasonable and of material significance to the franchise relationship, provided that the dealer has been notified in writing of the failure within 180 days after the manufacturer first acquired knowledge of such failure, or after the dealer was given a reasonable opportunity to correct such failure during a period of not less than 6 months;

(2) If the failure by the new motor vehicle dealer relates to the performance of the new motor vehicle dealer in sales or service, then good cause shall be defined as the failure of the new motor vehicle dealer to comply with reasonable performance criteria established by the manufacturer if the new motor vehicle dealer was apprised by the manufacturer in writing of such failure; and:

a. Said notification stated that notice was provided of failure of performance pursuant to this section;

b. The new motor vehicle dealer was afforded a reasonable opportunity, for a period of not less than 6 months, to comply with such criteria; and

c. The new motor vehicle dealer did not demonstrate substantial compliance with the manufacturer's performance criteria during such period.

(c) The manufacturer shall have the burden of proof under this section.

(d) Notwithstanding the terms, provisions or conditions of any franchise prior to the termination, cancellation or nonrenewal of any franchise, the manufacturer shall furnish notification of such termination, cancellation or nonrenewal to the new motor vehicle dealer as follows:

(1) In the manner described in subsection (b) of this section; and

(2) Not less than 90 days prior to the effective date of such termination, cancellation or nonrenewal; or

(3) Not less than 15 days prior to the effective date of such termination, cancellation or nonrenewal with respect to any of the following:

a. Insolvency of the new motor vehicle dealer, or filing of any petition by or against the new motor vehicle dealer under any bankruptcy or receivership law;

b. Failure of the new motor vehicle dealer to conduct its customary sales and service operations during its customary business hours for 7 consecutive business days, except for acts of God or circumstances beyond the direct control of the new motor vehicle dealer;

c. Conviction in a court of original jurisdiction of the new motor vehicle dealer, or any owner or operator thereof, of any crime which is punishable by imprisonment;

d. Revocation of any license which the new motor vehicle dealer is required to have to operate a dealership.

(4) Not less than 180 days prior to the effective date of such termination or cancellation where the manufacturer or distributor is discontinuing the sale of the product line.

(e) Notification under this section shall be in writing; shall be by certified mail or personally delivered to the new motor vehicle dealer; and shall contain:

(1) A statement of intention to terminate, cancel or not to renew the franchise; and

(2) A statement of the reasons for the termination, cancellation or nonrenewal; and

(3) The date on which such termination, cancellation or nonrenewal takes effect.

64 Del. Laws, c. 27, § 1.;



§ 4907. Termination, cancellation or nonrenewal of franchise — Compensation by manufacturer

Upon the termination, nonrenewal, discontinuance or cancellation of any franchise by the manufacturer, the new motor vehicle dealership shall be compensated by the manufacturer as set forth below:

(1) The manufacturer shall purchase from the dealer any new, unused, undamaged and unmodified motor vehicles with less than 750 miles registered on the odometer that the dealer has acquired from the manufacturer or distributor, or from another dealer of the same line-make in the ordinary course of business within 18 months of the notice of termination at dealer cost including any charges for distribution and delivery paid by the dealer, less all allowances paid to the dealer by the manufacturer;

(2) The manufacturer shall purchase from the dealer all new, unused, undamaged parts in their original, unbroken packaging, listed in the current price catalog and acquired from the manufacturer or distributor or from a source approved or recommended by the manufacturer, at the new motor vehicle dealer price listed in the current price catalog, less applicable allowances. If the above parts are not listed in the current price catalog due to the manufacturer's or distributor's renumbering of parts or issuance of a superseding part number within the last 3 years, said parts shall be repurchased by the manufacturer, provided they are new, unused, undamaged parts in their original, unbroken packaging and are in salable condition;

(3) The manufacturer shall purchase from the dealer all equipment and furnishings, showroom kiosks and other marketing structures, signs and special tools particular to the line-make and required by the manufacturer at:

a. The dealer's net acquisition cost if the item was acquired in the 12 months immediately preceding the effective date of the termination, cancellation or nonrenewal;

b. Seventy-five percent of the dealer's net acquisition cost if the item was acquired more than 12 but less than 24 months immediately preceding the effective date of the termination, cancellation or nonrenewal;

c. Fifty percent of the dealer's net acquisition cost if the item was acquired between 24 and 36 months immediately preceding the effective date of the termination, cancellation or nonrenewal;

d. Twenty-five percent of the dealer's net acquisition cost if the item was acquired more than 36 but less than 60 months immediately preceding effective date of the termination, cancellation or nonrenewal; or

e. Fair market value if the item was acquired between 60 and 84 months immediately preceding the termination, cancellation or nonrenewal;

(4) The manufacturer shall reimburse the dealer for any costs the dealer incurred for facility upgrades or alterations required by the manufacturer within the 24 months immediately preceding the effective date of the termination, including facility upgrades or alterations required in order to participate in any manufacturer sponsored programs that provided to the dealer financial reimbursement or benefits; provided, however, that any amounts payable to a dealer shall be reduced by any amounts paid to the dealer by the manufacturer due to the dealer's participation in any such facilities upgrade or alteration program; and

(5) If a termination, cancellation, discontinuance or nonrenewal of a dealer's franchise is the result of the cessation of a line-make by a manufacturer, then in addition to the payment of termination assistance set forth in this statute, the dealer shall be paid an amount at least equivalent to the fair market value of the franchise for the line-make, which amount shall be the greater of that value as determined as of:

a. The date the manufacturer announces the action that results in the cessation of the line-make;

b. The date the action that resulted in the cessation is issued; or

c. The date 12 months prior to the date on which the notice of termination, cancellation, discontinuance or nonrenewal is issued.

Fair market value shall only include the value of the dealer's franchise for that line-make in the dealer's relevant market area. Payment is due not later than 45 days after fair market value has been determined as set forth below. Upon the dealer's written notice to the manufacturer that the dealer seeks compensation pursuant to this section, the affected dealer and the affected manufacturer shall each select a business valuation appraiser, certified public accountant, or other person that performs business valuations as a part of their occupation. The valuations shall be performed and exchanged within 60 days of the dealer's notice to the manufacturer. If the difference in valuation as determined by the respective valuators is within 10%, then the valuations shall be averaged and the average of the 2 valuations shall constitute fair market value for the purposes of this provision. If the difference in valuation as determined by the respective valuators is greater than 10%, then the chosen valuators shall select a third valuator by mutual agreement within 20 days following the exchange of the valuations. The third valuator shall provide its determination of fair market value within 45 days of selection. The third valuator's determination shall be the fair market value for the purposes of this provision unless the valuator's determination is within 25% of either the dealer or manufacturer's valuation. In that instance the valuator's determination shall be averaged with the determination that is within 25% of and that average shall be the fair market value for the purposes of this section.

64 Del. Laws, c. 27, § 1; 73 Del. Laws, c. 78, § 5; 78 Del. Laws, c. 372, § 1.;



§ 4908. Termination, cancellation or nonrenewal of franchise — Dealership facilities assistance

In the event of a termination, cancellation or nonrenewal by the manufacturer under this chapter, except termination, cancellation or nonrenewal by the manufacturer for insolvency, license revocation, conviction of a crime or fraud by a dealer owner or failure of the dealer to conduct customary sales and service operations during business hours for 7 consecutive business days, except in circumstances beyond the direct control of the dealer, if the new motor vehicle dealer is leasing the dealership facilities from a lessor other than the manufacturer, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to the rent for the unexpired term of the lease or 3 years' rent, whichever is less, or if the new motor vehicle dealer owns the dealership facilities, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to the reasonable rental value of the dealership facilities for 3 years. Nothing in this section shall relieve a lessee from the obligation to mitigate damages under the lease, nor prevent a manufacturer from discharging its obligations by negotiating a lease termination, sublease or new lease.

64 Del. Laws, c. 27, § 1; 73 Del. Laws, c. 78, § 6; 78 Del. Laws, c. 372, § 1.;



§ 4909. Succession to ownership of new motor vehicle dealer

(a) Any owner of a new motor vehicle dealership may appoint by will or any other written instrument a designated family member to succeed in the ownership interest of the said owner in the new motor vehicle dealership.

(b) Unless there exists good cause for refusal to honor succession on the part of the franchiser, any designated successor of a deceased or incapacitated owner may succeed to the ownership interest of the owner if:

(1) The designated successor gives the franchiser written notice of his or her intention to succeed to the ownership interest within 120 days of the owner's death or incapacity or within a longer period if so provided in the franchise agreement; and

(2) The designated successor agrees to be bound by all the terms and conditions of the franchise.

(c) The franchiser may request the designated successor to complete a standard dealer application, and the designated successor shall provide promptly upon said request personal and financial data that is customarily required by the franchiser to determine whether the succession should be honored.

(d) If a franchiser believes that good cause exists for refusing to honor the succession to the ownership interest of an owner by a designated successor of a deceased or incapacitated owner, the franchiser may, within 60 days following receipt of:

(1) Notice of the designated successor's intent to succeed to the ownership interest of the owner, or

(2) Any personal or financial data which it has requested,

serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer no sooner than 90 days from the date such notice is served. However, if the franchiser shall enter into 1 or more interim or trial agreements with the designated successor, which interim or trial agreements may not extend more than 2 years from the owner's death or disability, then and in such event notice shall be deemed timely if sent within 60 days of the termination of such interim or trial agreement.

(e) The notice must state the specific grounds for the refusal to honor the succession and the franchiser's intent to discontinue the existing franchise with the dealer.

(f) If a franchiser refuses to honor the succession to the ownership interest of a deceased or incapacitated owner, then and in such event:

(1) The franchiser shall allow the designated successor a reasonable period of time, which shall not be less than 6 months, in which to negotiate a sale of the dealership.

(2) Upon termination of the franchise pursuant to such refusal, the provisions of § 4906 of this title shall apply.

(g) If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this chapter.

(h) No franchiser shall terminate, cancel or fail to renew any franchise solely because of the death or incapacity of an owner who is not listed in the franchise as one on whose expertise and abilities the franchiser relied in the granting of the franchise.

64 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 78, § 7; 73 Del. Laws, c. 273, § 1.;



§ 4910. Sale of dealership franchise, notice to franchiser, and right of first refusal

(a) If a new motor vehicle dealer desires to make a change in its executive management or ownership or to sell its principal assets, the new motor vehicle dealer will give the franchiser written notice of the proposed change or sale. The franchiser shall not arbitrarily refuse to agree to such proposed change or sale and may not disapprove or withhold approval of such change or sale unless the franchiser can prove:

(1) That its decision is not arbitrary; and

(2) That the new management, owner or transferee is unfit or unqualified to be a dealer based on the franchiser's prior written, reasonable, objective standards or qualifications which directly relate to the prospective transferee's business experience, moral character and financial qualifications.

(b) Where the franchiser rejects a proposed change or sale, the franchiser shall give written notice of the franchiser's reasons to the new motor vehicle dealer within 60 days. If no such notice is given to the new motor vehicle dealer, the change or sale shall be deemed approved.

(c) It shall be a violation of the Delaware franchise statute for a motor vehicle franchiser to exercise the right of first refusal or other right to acquire a motor vehicle franchise from a motor vehicle franchisee as a means to influence the consideration or other terms offered by a person in connection with the acquisition of the motor vehicle franchise or to influence a person to refrain from entering into or to withdraw from, negotiations for the acquisition of the motor vehicle franchise.

(d) In the event of a proposed sale or transfer of a dealership and if the franchise agreement has a right of first refusal in favor of the manufacturer or distributor, then notwithstanding the terms of the franchise agreement, the manufacturer, distributor or franchiser shall be permitted to exercise a right of first refusal to acquire the motor vehicle dealer's assets or ownership if all of the following requirements are met:

(1) In order to exercise the right of first refusal, the manufacturer or distributor shall notify the motor vehicle dealer in writing within 60 days of receipt of the completed proposal for the proposed sale or transfer and all related agreements.

(2) The exercise of the right of first refusal will result in the dealer receiving the same or greater consideration as the dealer has contracted to receive in connection with the proposed change of ownership or transfer.

(3) The proposed sale or transfer of the dealership's assets does not involve the transfer or sale to a member or members of the family of 1 or more dealers or to a qualified manager with at least 2 years management experience at the dealership or to a partnership or corporation controlled by such persons.

(4) The manufacturer or distributor agrees to pay the reasonable expenses, including attorney fees which do not exceed the usual, customary and reasonable fees charged for similar work done for other clients, incurred by the proposed owner or transferee prior to the manufacturer's or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed sale or transfer of the dealership or dealership assets.

a. Such expenses and attorney fees shall be paid to the proposed new owner or transferee at the time of closing of the sale or transfer for which the manufacturer or distributor exercised its right of first refusal.

b. No payment of such expenses and attorney fees shall be required if the new owner or transferee has not submitted or caused to be submitted an accounting of those expenses within 30 days of the dealer's receipt of the manufacturer's or distributor's written request for such an accounting.

c. A manufacturer or distributor may request such accounting before exercising the right of first refusal.

64 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 78, § 8.;



§ 4911. Sale of dealership franchise, notice to franchiser, and right of first refusal — Burden of proof

In determining whether good cause for the refusal to honor the succession or sale of dealership exists, the manufacturer, distributor, factory branch or importer has the burden of proving that the successor or purchaser is a person who is not of good moral character or does not meet the franchisor's existing and reasonable standards and, considering the volume of sales and service of the new motor vehicle dealer, uniformly applied minimum business experience standards in the market area.

64 Del. Laws, c. 27, § 1; 73 Del. Laws, c. 78, § 9.;



§ 4912. Written designation of succession unaffected

This chapter does not preclude the owner of a new motor vehicle dealer from designating any person as successor by written instrument filed with the manufacturer or distributor and, in the event there is a conflict between such written instrument and this section, and that written instrument has not been revoked by the owner of the new motor vehicle dealer in writing to the manufacturer or distributor, then the written instrument shall govern.

64 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4913. Unlawful acts by manufacturers

(a) Notwithstanding the terms of any franchise agreement, it shall be a violation of this chapter for any manufacturer licensed under this chapter to require, attempt to require, coerce or attempt to coerce any new motor vehicle dealer in this State:

(1) To order or accept delivery of any new motor vehicle, part or accessory thereof, equipment or any other commodity not required by law which shall not have been voluntarily ordered by the new motor vehicle dealer; except that this paragraph is not intended to modify or supersede any terms or provisions of the franchise requiring new motor vehicle dealers to market a representative line of those motor vehicles which the manufacturer or distributor is publicly advertising.

(2) To order or accept delivery of any new motor vehicle with special features, accessories or equipment not included in the list price of such motor vehicles as publicly advertised by the manufacturer or distributor.

(3) To participate monetarily in an advertising campaign or contest, or to purchase any promotional materials, training materials, showroom or other display decorations or materials at the expense of the new motor vehicle dealer.

(4) To enter into any agreement with the manufacturer or to do any other act prejudicial to the new motor vehicle dealer by threatening to terminate or cancel a franchise or any contractual agreement existing between the dealer and the manufacturer; except that this paragraph is not intended to preclude the manufacturer or distributor from insisting on compliance with the reasonable terms or provisions of the franchise or other contractual agreement, and notice in good faith to any new motor vehicle dealer of the new motor vehicle dealer's violation of such terms or provisions shall not constitute a violation of the chapter.

(5) To change the capital structure of the new motor vehicle dealer or the means by or through which the new motor vehicle dealer finances the operation of the dealership provided that the new motor vehicle dealer at all times meets any reasonable capital standards determined by the manufacturer in accordance with uniformly applied criteria; and also provided that no change in the capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor; said consent shall not be unreasonably withheld.

(6) To refrain from participation in the management of, investment in or the acquisition of any other line of new motor vehicle or related products; provided, however, that this paragraph does not apply unless the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, the new motor vehicle dealer remains in substantial compliance with the terms and conditions of the franchise and any reasonable facilities requirements of the manufacturer, and no change is made in the principal management of the new motor vehicle dealer.

(7) To prospectively assent to a release, assignment, novation, waiver or estoppel which would relieve any person from liability to be imposed by this law or to require any controversy between a new motor vehicle dealer and a manufacturer, distributor or representatives to be referred to any person other than the duly constituted courts of the State or the United States of America, if such referral would be binding upon the new motor vehicle dealer.

(8) To either establish or maintain exclusive facilities, personnel or display space when such requirements would not be justified by reasonable business considerations. The burden of proof for this subsection shall be on the manufacturer.

(9) To expand, construct or significantly modify facilities without written assurances that the franchisor will provide a reasonable supply of new motor vehicles within a reasonable time so as to justify such an expansion, in light of the market and economic conditions. To require, coerce or attempt to coerce a dealer to substantially alter a facility or premises if the facility or premises has been altered within the last 7 years at a cost of more than $250,000 and the alteration was required and approved by the manufacturer, except for improvements made to comply with health or safety laws, to accommodate the technology requirements necessary to sell or to service a motor vehicle or for alterations made pursuant to voluntary agreements between a dealer and a manufacturer where separate and valuable consideration has been offered and accepted.

(10) To adhere to unreasonable sales, service or facility standards arrived at through policies, surveys or programs.

(11) To purchase nonline, make-specific goods, services or design elements from the manufacturer or its designated sources if the desired results can be produced through alternative means, except for parts or when necessary to protect the manufacturer's trademark or brand name.

(12) To refuse to pay, or claim reimbursement from, a dealer for sales, incentives or payments related to a motor vehicle sold by the dealer because the purchaser of the motor vehicle exported or resold the motor vehicle in violation of the policy of the manufacturer unless the manufacturer can show that, at the time of sale, the dealer knew or reasonably should have known of the purchaser's intention to export or resell the motor vehicle. There is a rebuttable presumption that the dealer did not know or should not have reasonably known that the vehicle would be exported if the vehicle is titled and registered in any state of the United States.

(13) To require a dealer to provide its customer lists or service files to the manufacturer, unless necessary for the sale and delivery of a new motor vehicle to a consumer, to validate and pay consumer or dealer incentives, for reasonable marketing purposes, for evaluation of dealer performance, for analytics or for the submission to the manufacturer for any services supplied by the dealer for any claim for warranty parts or repairs. Nothing in this section shall limit the manufacturer's ability to require or use customer information to satisfy any safety or recall notice obligation or other legal obligation. To release or cause to be released a dealer's nonpublic customer information to another dealer unless the franchise has been terminated, the customer has relocated to an address that is greater than 40 miles outside of the motor vehicle dealer's primary market area as assigned by the manufacturer, a customer has not transacted with the dealer from which a vehicle was purchased for a period of 36 months or the dealer expressly consents in writing to the sharing of customer information with other dealers.

(b) It shall be a violation of this chapter for any manufacturer:

(1) To delay, refuse or fail to deliver new motor vehicles or new motor vehicle parts or accessories in a reasonable time, and in reasonable quantity relative to the new motor vehicle dealer's facilities and sales potential in the new motor vehicle dealer's relevant market area, after acceptance of an order from a new motor vehicle dealer having a franchise for the retail sale of any new motor vehicle sold or distributed by the manufacturer, any new motor vehicle, parts or accessories to new vehicles as are covered by such franchise, if such vehicle, parts or accessories are publicly advertised as being available for immediate delivery or actually being delivered. This paragraph is not violated, however, if such failure is caused by acts or causes beyond the control of the manufacturer.

(2) To refuse to disclose to any new motor vehicle dealer, handling the same line-make, any matters relating to the manner and mode of distribution of that line-make within the State, including, without limitation, matters related to establishment or relocation of dealers under § 4915 of this title (but with appropriate exclusion of financial information not essential to a complete understanding of the manufacturer's manner and mode of distribution).

(3) To obtain money, goods, service or any other benefit from any other person with whom the new motor vehicle dealer does business, on account of, or in relation to, the transaction between the new motor vehicle dealer and such other person, other than for compensation for services rendered, unless such benefit is promptly accounted for, and transmitted to, the new motor vehicle dealer.

(4) To increase prices of new motor vehicles which the new motor vehicle dealer had ordered for consumers prior to the new motor vehicle dealer's receipt of the written official price increase notification. A sales contract signed by a consumer shall constitute evidence of each such order provided that the vehicle is in fact delivered to that customer. In the event of manufacturer price reductions or cash rebates paid to the new motor vehicle dealer, the amount of any such reduction or rebate received by a new motor vehicle dealer shall be passed on to the consumer by the new motor vehicle dealer. Price reductions shall apply to all vehicles in the dealer's inventory which were subject to the price reduction. Price differences applicable to new model or series shall not be considered a price increase or price decrease. Price changes caused by either:

a. The addition to a motor vehicle of required or optional equipment; or

b. Revaluation of the United States dollar, in the case of foreign-make vehicles or components; or

c. An increase in transportation charges due to increased rates imposed by carriers;

shall not be subject to this paragraph.

(5) To release to any outside party, except under subpoena or as otherwise required by law (including, without limitation, provisions of this chapter) or in an administrative, judicial or arbitration proceeding involving the manufacturer or new motor vehicle dealer, any business, financial or personal information which may be from time to time provided by the new motor vehicle dealer to the manufacturer, without the express written consent of the new motor vehicle dealer.

(6) To deny any new motor vehicle dealer the right of free association with any other new motor vehicle dealer for any lawful purpose.

(7) To unfairly compete with a new motor vehicle dealer in the same line-make operating under an agreement or franchise from the aforementioned manufacturer in the relevant market area. A manufacturer shall not, however, be deemed to be competing when operating a dealership either temporarily for a reasonable period, or in a bona fide retail operation which is for sale to any qualified independent person at a fair and reasonable price, or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions.

(8) To unfairly discriminate among its new motor vehicle dealers with respect to warranty reimbursement.

(9) To prevent or attempt to prevent the new motor vehicle dealer by written instrument or otherwise from either receiving the fair market value of the dealership in a sale transaction or from transferring the new motor vehicle dealership to a spouse or legal heir as specified in this chapter.

(10) To offer to sell or lease, or to sell or lease, any new motor vehicle to any new motor vehicle dealer at a lower actual invoice price than the actual invoice price offered to another for the same model vehicle, notwithstanding the availability of incentive programs or sales promotion plans or other similar programs available to new motor vehicle dealers at the time of consumer purchase.

(11) To use a promotional program or device or an incentive, payment or other benefit, whether paid at the time of sale of the new motor vehicle to the dealer or later, that results in the sale or offer to sell a new motor vehicle at a lower price, including the price for vehicle transportation, than the price at which the same model similarly equipped is offered or is available to another dealer in the State during a similar time period. This subdivision shall not prohibit a promotional or incentive program that is functionally available to competing dealers of the same line-make in the State.

(12) To engage in any predatory practice or discrimination against any new motor vehicle dealer or unreasonably discriminate between or among dealers in the sale of a motor vehicle owned by the manufacturer or distributor.

(13) To resort to or to use any fraudulent or intentionally misleading advertisement in connection with its business as a distributor or manufacturer licensed in this State; or for any agent of a distributor or manufacturer or distributor to make any fraudulent or intentionally misleading statements to new motor vehicle dealers as inducements to enter into any agreement or franchise.

(14) To directly or indirectly own an interest in a dealer or dealership; or operate or control a dealer or dealership; or act in the capacity of a dealer except as provided by this section.

a. A manufacturer or distributor may own an interest in a franchised dealer, or otherwise control a dealership for a period not to exceed 24 months from the date the manufacturer or distributor acquires the dealership if the dealership is for sale by the manufacturer or distributor at a reasonable price and on reasonable terms and conditions.

b. A manufacturer or distributor may temporarily own an interest in a dealership if the manufacturer's or distributor's participation in the dealership is a bona fide relationship with a franchised dealer who:

1. Is required to make a significant investment in the dealership, subject to loss;

2. Has an ownership interest in the dealership; and

3. Operates the dealership under a plan to acquire full ownership of the dealership within a reasonable time and under reasonable terms and conditions.

(15) To engage in business as a dealer or to manage, control, operate or own any interest in a dealership either directly or indirectly, if the primary business of such dealer or dealership is to perform repair services on motor vehicles, except motor homes, pursuant to a manufacturer's or franchiser's warranty.

(c)(1) It is unlawful for any manufacturer, or any officer, agent or representative to coerce or to attempt to coerce any new motor vehicle dealer in this State to sell, assign or transfer any retail installment sales contract, obtained by such dealer in connection with the sale by the dealer in this State of new motor vehicles manufactured or sold by such manufacturer, to a specified finance company or class of such companies, or to any other specified persons, by any of the acts or means hereinafter set forth, namely:

a. By any statement, suggestion, promise or threat that such manufacturer will in any manner benefit or injure such new motor vehicle dealer, whether such statement, suggestion, threat or promise is express or implied or made directly or indirectly.

b. By any act that will benefit or injure such new motor vehicle dealer.

c. By any contract, or any express or implied offer of contract, made directly or indirectly to such new motor vehicle dealer for handling such new motor vehicles on the condition that such new motor vehicle dealer sell, assign or transfer retail installment sales contract thereon, in this State, to a specified finance company or class of such companies or to any other specified person.

d. By any express or implied statement or representation made directly or indirectly that such new motor vehicle dealer is under any obligation whatsoever to sell, assign or transfer any retail sales contracts, in this State, on new motor vehicles manufactured or sold by such manufacturer to such finance company, or class of companies, or other specified person, because of any relationship or affiliation between such manufacturer and such finance company or companies or such specified person or persons.

(2) Any such statements, threats, promises, acts, contracts or offers of contracts, when the effect thereof may be to lessen or eliminate competition or tend to create a monopoly, are declared unfair trade practices and unfair methods of competition and against the policy of this State, are unlawful and are hereby prohibited.

(d) It shall be illegal for any manufacturer or agent or employee of a manufacturer to use a written instrument, agreement or waiver to attempt to nullify any of the provisions of this section and such agreement, written instrument or waiver shall be null and void.

64 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 497, §§ 1-3; 73 Del. Laws, c. 78, §§ 10-13; 78 Del. Laws, c. 372, § 1.;



§ 4914. Validity of certain agreements

(a) It shall be unlawful directly or indirectly to impose unreasonable restrictions on the new motor vehicle dealer relative to the sale, transfer, right to renew, termination, discipline, noncompetition covenants, site control (whether by sublease, collateral pledge of lease or otherwise), right of first refusal to purchase, option to purchase, compliance with subjective standards and assertion of legal or equitable rights.

(b) This chapter shall not preclude dealers, manufacturers or distributors from entering into valid releases or settlement agreements consistent with the policy of this chapter. In no case shall a general release required to be executed as a condition to renewal of a franchise agreement be deemed to be consistent with the policy of this chapter.

(c) It shall be unlawful to sell a new motor vehicle to a consumer except for the federal government in the State unless that person, persons, partnership or corporation has a valid franchise agreement from a franchiser for that make or line and is in compliance with all Delaware Motor Vehicle licensing requirements. This subsection shall not preclude a franchiser from providing information to consumers for the purposes of marketing or facilitating the sale of a new motor vehicle or from establishing programs to sell or offer to sell new motor vehicles through participating franchisees.

64 Del. Laws, c. 27, § 1; 73 Del. Laws, c. 78, § 14.;



§ 4915. Limitations on establishing or relocating dealers

(a) In the event that a manufacturer seeks to enter into a franchise establishing an additional new motor vehicle dealer or relocating an existing new motor vehicle dealer within or into a relevant market area where the same line-make is then represented, the manufacturer shall in writing first notify the Public Service Commission and each new motor vehicle dealer in such line-make in the relevant market area of the intention to establish an additional dealer or to relocate an existing dealer within or into that market area. Within 30 days of receiving such notice or within 30 days after the end of any appeal procedure provided by the manufacturer, any such new motor vehicle dealer may file with the Public Service Commission a protest to the establishing or relocating of the new motor vehicle dealer. When such a protest is filed, the Public Service Commission shall inform the manufacturer that a timely protest has been filed, and that the manufacturer shall not establish or relocate the proposed new motor vehicle dealer until the Public Service Commission has held a hearing, nor thereafter, unless, the Public Service Commission has determined that there is good cause for permitting the addition or relocation of such new motor vehicle dealer.

(b) This section does not apply:

(1) To the relocation of an existing dealer within that dealer's relevant market area, provided that the relocation not be at a site within 7 miles of a licensed new motor vehicle dealer for the same line-make of motor vehicle; or

(2) If the proposed new motor vehicle dealer is to be established at or within 2 miles of a location at which a former new motor vehicle dealer for the same line-make of new motor vehicle had ceased operating within the previous 2 years. Determination of whether a new motor vehicle dealer "had ceased operating" under the preceding sentence shall be based on the facts and circumstances of a particular case; provided however, that in transactions involving a sale of the business or assets of a new motor vehicle dealer, the seller and purchaser shall be treated as the same entity.

(c) In determining whether good cause has been established for entering into or relocating an additional new motor vehicle dealer for the same line-make, the Public Service Commission shall take into consideration the existing circumstances, including, but not limited to:

(1) Permanency of the investment of both the existing and proposed new motor vehicle dealers;

(2) Growth or decline in population and new car registrations in the relevant market area;

(3) Effect on the consuming public in the relevant market area;

(4) Whether it is injurious or beneficial to the public welfare for an additional new motor vehicle dealer to be established;

(5) Whether the new motor vehicle dealers of the same line-make in that relevant market area are providing adequate competition and convenient customer care for the motor vehicles of the line-make in the market area which shall include the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts and qualified service personnel;

(6) Whether the establishment of an additional new motor vehicle dealer would increase competition, and therefore be in the public interest;

(7) The effect on the relocating dealer of a denial of its relocation.

(d) The manufacturer and proposed additional or relocating new motor vehicle dealer shall have the burden of proof to establish that good cause exists for permitting the proposed addition or relocation under this section.

(e) The Public Service Commission or its designee shall conduct the hearing and render its final determination within 90 days after a protest is filed.

(f) Any parties to a hearing by the Public Service Commission concerning the establishing or relocating of a new motor vehicle dealer shall have a right of review of the decision in the Superior Court; if no decision is made by the Public Service Commission within 90 days of the protest then the matter shall be heard and determined by the Superior Court on application by either party filed within 120 days after the protest.

(g) All new motor vehicle dealers in the State shall bear the costs of the administration of this chapter by means of an annual assessment which shall be established by the Commission and shall be no more than what is reasonably needed to defray the annual cost of administering this chapter; provided, in the event the Commission determines that any action or actions by a manufacturer pursuant to this section are frivolous, the Commission may assess the reasonable cost of the hearing against the manufacturer. Such assessment shall be paid by each new motor vehicle dealer on or before March 31 of each year. If a new motor vehicle dealer fails to pay the assessment, it shall pay a penalty of 12 percent of the amount due for each month or fraction thereof that the amount is unpaid. The Commission may enforce the collection of any delinquent assessment, or portion thereof, by legal action or in any other manner by which the collection of debts due the State may be enforced. All assessments under this section shall be deposited in the State Treasury to the credit of a New Motor Vehicle Dealer Fund to be used for the administration of this chapter by the Commission, as authorized by the General Assembly in its annual operating budget. Any amount which remains in the Fund at the end of any fiscal year shall be applied on an equal basis to the assessment charged against each new motor vehicle dealer for the next succeeding fiscal year.

64 Del. Laws, c. 27, § 1; 67 Del. Laws, c. 101, §§ 1-3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 497, § 4.;



§ 4916. Civil actions for violations

(a) Notwithstanding the terms, provisions or conditions of any agreement or franchise or other terms or provisions of any novation, waiver or other written instrument, any person who is or may be injured by a violation of a provision of this chapter or any party to a franchise who is so injured in such party's business or property by a violation of a provision of this chapter relating to that franchise, or any person so injured because such person refuses to accede to a proposal for an arrangement which, if consummated, would be in violation of this chapter may bring an action in any court of competent jurisdiction for damages and equitable relief including injunctive relief. Said person may recover damages in the amount equal to the actual pecuniary loss. In addition, said person may recover costs and reasonable attorney's fees as damages. Upon a prima facie showing by the person filing the petition or cause of action that a violation of this chapter has occurred, the burden of proof shall then be upon the opposing party to prove that such violation did not occur.

(b) Where the violation of a provision of this chapter can be shown to be wilful or wanton, or if continued multiple violations of a provision or provisions of this chapter occur, the court may award punitive damages, attorney's fees and costs in addition to any other damages under this chapter.

(c) A new motor vehicle dealer, if the dealer has not suffered any loss of money or property, may obtain final equitable relief if it can be shown that the violation of a provision of this chapter by a manufacturer may have the effect of causing such loss of money or property.

(d) Where there are continued violations of a provision or provisions of this chapter and it can be shown that the violations are wilful or wanton, the court, in addition to any other remedy or award of damages under this chapter, may assess monetary penalties.

(e) In addition to any other relief under this chapter, the court may assess monetary penalties against a manufacturer for violations of this chapter.

64 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 78, § 15; 78 Del. Laws, c. 372, § 1.;



§ 4917. Applicability of chapter

(a) Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale or has business dealings with respect to a new motor vehicle sale within this State shall be subject to this chapter and shall be subject to the jurisdiction of the courts of this State.

(b) The applicability of this chapter shall not be affected by a choice of law clause in any franchise, agreement, prospective waiver, novation or any other written instrument.

(c) Any provision of any agreement, franchise, prospective waiver, novation or any other written instrument which is in violation of any section of this chapter shall be deemed null and void and without force and effect.

(d) It shall be unlawful for a manufacturer to use any subsidiary corporation, affiliated corporation or any other controlled corporation, partnership, association or person to accomplish what would otherwise be illegal conduct under this chapter on the part of the manufacturer.

(e) If any provision of this chapter is declared to be invalid or unenforceable by a court or authority of competent jurisdiction, the remaining provisions of this chapter shall continue in full force and effect.

64 Del. Laws, c. 27, § 1; 73 Del. Laws, c. 78, § 16.;



§ 4918. Limitations of actions

(a) Actions arising out of any provision of this chapter shall be commenced within a 4-year period of the accrual of the cause of action; provided, however, that if a person liable hereunder conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of a cause of action by the person entitled shall be excluded in determining the time limited for the commencement of the action.

(b) If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States or any of its agencies under the antitrust laws, the Federal Trade Commission Act [15 U.S.C. §§ 41-58] or any other federal act, or the laws as to franchising, such actions may be commenced within 1 year after the final disposition of such civil, criminal or administrative proceeding.

64 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 49A. AUTO REPAIR FRAUD PREVENTION

§ 4901A. Purpose

The purpose of this chapter is to safeguard the public against fraudulent auto repair practices thereby enhancing public confidence in legitimate auto repair facilities and mechanics.

70 Del. Laws, c. 428, § 2.;

§ 4902A Definitions.

For the purposes of this chapter, the following definitions shall apply:

(1) "Automotive repair facility" means any person who performs auto repair work on a motor vehicle for financial profit.

(2) "Auto repair work" means performing or attempting to perform repairs and/or maintenance on a motor vehicle for financial profit.

(3) "Motor vehicle" is as defined by 21 § 101(35).

(4) "Pattern of violations" means 3 or more violations within a 1-year period.

(5) "Person" includes an individual, corporation, statutory trust, business trust, estate, trust, partnership, association, 2 or more persons having a joint or common interest or any other legal or commercial entity.

70 Del. Laws, c. 428, § 2; 73 Del. Laws, c. 329, § 39.;

§ 4903A Unlawful practices.

(a) Deception, fraud, false pretense, false promise, misrepresentation or the concealment, suppression or omission of any material fact with the intent that others rely upon such concealment, suppression or omission of any material fact in connection with auto repair work by any automotive repair facility, whether or not any person has in fact been misled, deceived or damaged thereby, or the act, use or employment by any auto repair facility of a deceptive trade practice in connection with auto repair work shall constitute an unlawful practice.

(b) Acts or practices by an automotive repair facility prohibited by subsection (a) of this section shall include but are not limited to:

(1) Refusing to return a customer's motor vehicle because the customer refused to pay for unauthorized auto repair work in violation of § 4907A of this title;

(2) Misrepresenting that auto repair work has been made to a motor vehicle;

(3) Misrepresenting that auto repair work is necessary to a motor vehicle repair;

(4) Misrepresenting that the motor vehicle is in a dangerous condition or that the customer's continued use of the vehicle may be harmful or cause significant damage to the vehicle;

(5) Misrepresenting that the motor vehicle will or will not pass state inspection requirements or is not otherwise in compliance with state or federal requirements in connection with soliciting auto repair work;

(6) Performing unauthorized auto repair work in connection with a misrepresentation;

(7) Installing or reinstalling any nonoperative air bag or object in lieu of an operative air bag that was designed in accordance with federal safety regulations for the make, model, and year of the vehicle as part of the vehicle inflatable restraint system;

(8) Fraudulently altering any customer contract, estimate, invoice or other document;

(9) Fraudulently misusing a customer's credit card; or

(10) Engaging in a pattern of violations of § 4904A, § 4905A, § 4906A or § 4907A of this title or violating § 4904A, § 4905A, § 4906A or § 4907A of this title with the intent to hinder the discovery of practices or acts prohibited by this section.

70 Del. Laws, c. 428, § 2; 74 Del. Laws, c. 277, § 1.;

§ 4904A Estimate requirements for auto repair work.

(a) Written estimate and authorization requirements. — Unless waived pursuant to subsection (b) of this section by the customer or by a person the auto repair facility reasonably believes is acting on the customer's behalf, the automotive repair facility shall, before beginning any auto repair work and/or transmission repair diagnosis on a motor vehicle, give the customer a written statement which contains:

(1) The estimated completion date;

(2) The estimated price for the auto repair work including parts and labor; and

(3) The estimated surcharge, if any.

(b) Oral estimates and authorization. — If a customer or a person the auto repair facility reasonably believes is acting on the customer's behalf, waives his or her right to a written estimate, the automotive repair facility shall orally provide to the customer or a person the automotive repair facility reasonably believes to be acting on a customer's behalf the estimated price and completion date before beginning any auto repair work; provided however, that the person giving the oral estimate shall make a written record of the requirements set forth in paragraphs (a)(1) through (3) of this section, sign or initial the written document and retain such document for a period of no less than 2 years.

(c) Prohibited charges. — An automotive repair facility shall not charge a customer without the consent of the customer or a person the automotive repair facility reasonably believes is acting on behalf of the customer any amount which exceeds the estimate by 20% or $50, whichever is less. Any charges which exceed 20% or $50, whichever is less, must comply with the requirements of subsections (a) and (b) of this section.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4905A Invoice requirements.

(a) Work description. — An automotive repair facility shall prepare an invoice which describes in all material respects:

(1) Auto repair work done by it, including all warranty work;

(2) All parts supplied by it;

(3) All labor performed by it. To the extent a charge for labor is not based on actual hours worked, the invoice shall specify that the labor charge is based on a flat rate. Notwithstanding the above, if the labor charge is part of a packaged price product, such as an oil change, the invoice need not specify the labor component of that charge; and

(4) All auto repair work that is performed by persons other than the auto repair facility. The auto repair facility shall retain the name, address and telephone number of such other persons performing auto repair work and disclose such information upon request of the customer or a person it reasonably believes to be acting on the customer's behalf.

(b) Used, rebuilt or reconditioned parts. — The invoice shall state clearly if any used, rebuilt or reconditioned parts were used in the auto repair work and/or if a part of a component system supplied is composed of used, rebuilt or reconditioned parts.

(c) Copies of invoices. — The automotive repair facility shall give the customer a copy of the invoice and retain a copy for no less than 2 years.

70 Del. Laws, c. 428, § 2.;

§ 4906A Replaced parts — Requirement for return to the customer.

An automotive repair facility shall offer to return all replaced parts to the customer or a person acting on his or her behalf, except parts which are returned to a manufacturer or distributor, hazardous materials or other items which the automotive repair facility is otherwise required to properly dispose of or recycle. Nothing herein shall require the auto repair facility to retain replaced parts after final invoice.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4907A Unauthorized repairs.

An automotive repair facility may not charge a customer for repairs not originally authorized or requested by the customer, or a person the auto repair facility reasonably believes is acting on the customer's behalf, unless the automotive repair facility receives written or oral permission from the customer in conformance with this chapter. To the extent a charge does not exceed an estimate by 20% or $50, whichever is less, no cause of action pursuant to § 4909A(c) of this title shall accrue. Nothing in this section shall preclude enforcement pursuant to § 4903A(b)(6) and (9) of this title.

70 Del. Laws, c. 428, § 2.;

§ 4908A Required notice to customers.

(a) All auto repair shops not otherwise complying with subsection (b) of this section shall post a sign, in a manner conspicuous to the public, which states as follows:

(1) The customer is entitled to receive a written or oral estimate;

(2) No auto repair work charge may exceed the estimate without the customer's consent;

(3) The facility shall offer to return to the consumer all replaced parts except those under warranty or trade-in parts returned to a manufacturer or distributor; and

(4) Complaints can be made to the Consumer Protection and Fraud Division of the Delaware Department of Justice.

(b) To the extent an auto repair facility does not post a sign pursuant to subsection (a) of this section, an automotive repair facility shall, prior to performing auto repair work, disclose to the customer on a separate document or the written estimate itself the following language:

"PLEASE READ CAREFULLY

CHECK ONE OF THE STATEMENTS BELOW AND SIGN

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE.

____I REQUEST A WRITTEN ESTIMATE.

____I REQUEST AN ORAL ESTIMATE.

____I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $____. THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

____I WAIVE MY RIGHT TO AN ESTIMATE.

SIGNED _________ DATE _________ ''

The above language shall be in bold typeset at least as large as the size of the print in the main body of the document. The requirements of this section shall be effective as of January 1, 1997.

70 Del. Laws, c. 428, § 2.;

§ 4909A Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;



§ 4902A. Definitions

For the purposes of this chapter, the following definitions shall apply:

(1) "Automotive repair facility" means any person who performs auto repair work on a motor vehicle for financial profit.

(2) "Auto repair work" means performing or attempting to perform repairs and/or maintenance on a motor vehicle for financial profit.

(3) "Motor vehicle" is as defined by 21 § 101(35).

(4) "Pattern of violations" means 3 or more violations within a 1-year period.

(5) "Person" includes an individual, corporation, statutory trust, business trust, estate, trust, partnership, association, 2 or more persons having a joint or common interest or any other legal or commercial entity.

70 Del. Laws, c. 428, § 2; 73 Del. Laws, c. 329, § 39.;

§ 4903A Unlawful practices.

(a) Deception, fraud, false pretense, false promise, misrepresentation or the concealment, suppression or omission of any material fact with the intent that others rely upon such concealment, suppression or omission of any material fact in connection with auto repair work by any automotive repair facility, whether or not any person has in fact been misled, deceived or damaged thereby, or the act, use or employment by any auto repair facility of a deceptive trade practice in connection with auto repair work shall constitute an unlawful practice.

(b) Acts or practices by an automotive repair facility prohibited by subsection (a) of this section shall include but are not limited to:

(1) Refusing to return a customer's motor vehicle because the customer refused to pay for unauthorized auto repair work in violation of § 4907A of this title;

(2) Misrepresenting that auto repair work has been made to a motor vehicle;

(3) Misrepresenting that auto repair work is necessary to a motor vehicle repair;

(4) Misrepresenting that the motor vehicle is in a dangerous condition or that the customer's continued use of the vehicle may be harmful or cause significant damage to the vehicle;

(5) Misrepresenting that the motor vehicle will or will not pass state inspection requirements or is not otherwise in compliance with state or federal requirements in connection with soliciting auto repair work;

(6) Performing unauthorized auto repair work in connection with a misrepresentation;

(7) Installing or reinstalling any nonoperative air bag or object in lieu of an operative air bag that was designed in accordance with federal safety regulations for the make, model, and year of the vehicle as part of the vehicle inflatable restraint system;

(8) Fraudulently altering any customer contract, estimate, invoice or other document;

(9) Fraudulently misusing a customer's credit card; or

(10) Engaging in a pattern of violations of § 4904A, § 4905A, § 4906A or § 4907A of this title or violating § 4904A, § 4905A, § 4906A or § 4907A of this title with the intent to hinder the discovery of practices or acts prohibited by this section.

70 Del. Laws, c. 428, § 2; 74 Del. Laws, c. 277, § 1.;

§ 4904A Estimate requirements for auto repair work.

(a) Written estimate and authorization requirements. — Unless waived pursuant to subsection (b) of this section by the customer or by a person the auto repair facility reasonably believes is acting on the customer's behalf, the automotive repair facility shall, before beginning any auto repair work and/or transmission repair diagnosis on a motor vehicle, give the customer a written statement which contains:

(1) The estimated completion date;

(2) The estimated price for the auto repair work including parts and labor; and

(3) The estimated surcharge, if any.

(b) Oral estimates and authorization. — If a customer or a person the auto repair facility reasonably believes is acting on the customer's behalf, waives his or her right to a written estimate, the automotive repair facility shall orally provide to the customer or a person the automotive repair facility reasonably believes to be acting on a customer's behalf the estimated price and completion date before beginning any auto repair work; provided however, that the person giving the oral estimate shall make a written record of the requirements set forth in paragraphs (a)(1) through (3) of this section, sign or initial the written document and retain such document for a period of no less than 2 years.

(c) Prohibited charges. — An automotive repair facility shall not charge a customer without the consent of the customer or a person the automotive repair facility reasonably believes is acting on behalf of the customer any amount which exceeds the estimate by 20% or $50, whichever is less. Any charges which exceed 20% or $50, whichever is less, must comply with the requirements of subsections (a) and (b) of this section.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4905A Invoice requirements.

(a) Work description. — An automotive repair facility shall prepare an invoice which describes in all material respects:

(1) Auto repair work done by it, including all warranty work;

(2) All parts supplied by it;

(3) All labor performed by it. To the extent a charge for labor is not based on actual hours worked, the invoice shall specify that the labor charge is based on a flat rate. Notwithstanding the above, if the labor charge is part of a packaged price product, such as an oil change, the invoice need not specify the labor component of that charge; and

(4) All auto repair work that is performed by persons other than the auto repair facility. The auto repair facility shall retain the name, address and telephone number of such other persons performing auto repair work and disclose such information upon request of the customer or a person it reasonably believes to be acting on the customer's behalf.

(b) Used, rebuilt or reconditioned parts. — The invoice shall state clearly if any used, rebuilt or reconditioned parts were used in the auto repair work and/or if a part of a component system supplied is composed of used, rebuilt or reconditioned parts.

(c) Copies of invoices. — The automotive repair facility shall give the customer a copy of the invoice and retain a copy for no less than 2 years.

70 Del. Laws, c. 428, § 2.;

§ 4906A Replaced parts — Requirement for return to the customer.

An automotive repair facility shall offer to return all replaced parts to the customer or a person acting on his or her behalf, except parts which are returned to a manufacturer or distributor, hazardous materials or other items which the automotive repair facility is otherwise required to properly dispose of or recycle. Nothing herein shall require the auto repair facility to retain replaced parts after final invoice.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4907A Unauthorized repairs.

An automotive repair facility may not charge a customer for repairs not originally authorized or requested by the customer, or a person the auto repair facility reasonably believes is acting on the customer's behalf, unless the automotive repair facility receives written or oral permission from the customer in conformance with this chapter. To the extent a charge does not exceed an estimate by 20% or $50, whichever is less, no cause of action pursuant to § 4909A(c) of this title shall accrue. Nothing in this section shall preclude enforcement pursuant to § 4903A(b)(6) and (9) of this title.

70 Del. Laws, c. 428, § 2.;

§ 4908A Required notice to customers.

(a) All auto repair shops not otherwise complying with subsection (b) of this section shall post a sign, in a manner conspicuous to the public, which states as follows:

(1) The customer is entitled to receive a written or oral estimate;

(2) No auto repair work charge may exceed the estimate without the customer's consent;

(3) The facility shall offer to return to the consumer all replaced parts except those under warranty or trade-in parts returned to a manufacturer or distributor; and

(4) Complaints can be made to the Consumer Protection and Fraud Division of the Delaware Department of Justice.

(b) To the extent an auto repair facility does not post a sign pursuant to subsection (a) of this section, an automotive repair facility shall, prior to performing auto repair work, disclose to the customer on a separate document or the written estimate itself the following language:

"PLEASE READ CAREFULLY

CHECK ONE OF THE STATEMENTS BELOW AND SIGN

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE.

____I REQUEST A WRITTEN ESTIMATE.

____I REQUEST AN ORAL ESTIMATE.

____I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $____. THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

____I WAIVE MY RIGHT TO AN ESTIMATE.

SIGNED _________ DATE _________ ''

The above language shall be in bold typeset at least as large as the size of the print in the main body of the document. The requirements of this section shall be effective as of January 1, 1997.

70 Del. Laws, c. 428, § 2.;

§ 4909A Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;



§ 4903A. Unlawful practices

(a) Deception, fraud, false pretense, false promise, misrepresentation or the concealment, suppression or omission of any material fact with the intent that others rely upon such concealment, suppression or omission of any material fact in connection with auto repair work by any automotive repair facility, whether or not any person has in fact been misled, deceived or damaged thereby, or the act, use or employment by any auto repair facility of a deceptive trade practice in connection with auto repair work shall constitute an unlawful practice.

(b) Acts or practices by an automotive repair facility prohibited by subsection (a) of this section shall include but are not limited to:

(1) Refusing to return a customer's motor vehicle because the customer refused to pay for unauthorized auto repair work in violation of § 4907A of this title;

(2) Misrepresenting that auto repair work has been made to a motor vehicle;

(3) Misrepresenting that auto repair work is necessary to a motor vehicle repair;

(4) Misrepresenting that the motor vehicle is in a dangerous condition or that the customer's continued use of the vehicle may be harmful or cause significant damage to the vehicle;

(5) Misrepresenting that the motor vehicle will or will not pass state inspection requirements or is not otherwise in compliance with state or federal requirements in connection with soliciting auto repair work;

(6) Performing unauthorized auto repair work in connection with a misrepresentation;

(7) Installing or reinstalling any nonoperative air bag or object in lieu of an operative air bag that was designed in accordance with federal safety regulations for the make, model, and year of the vehicle as part of the vehicle inflatable restraint system;

(8) Fraudulently altering any customer contract, estimate, invoice or other document;

(9) Fraudulently misusing a customer's credit card; or

(10) Engaging in a pattern of violations of § 4904A, § 4905A, § 4906A or § 4907A of this title or violating § 4904A, § 4905A, § 4906A or § 4907A of this title with the intent to hinder the discovery of practices or acts prohibited by this section.

70 Del. Laws, c. 428, § 2; 74 Del. Laws, c. 277, § 1.;

§ 4904A Estimate requirements for auto repair work.

(a) Written estimate and authorization requirements. — Unless waived pursuant to subsection (b) of this section by the customer or by a person the auto repair facility reasonably believes is acting on the customer's behalf, the automotive repair facility shall, before beginning any auto repair work and/or transmission repair diagnosis on a motor vehicle, give the customer a written statement which contains:

(1) The estimated completion date;

(2) The estimated price for the auto repair work including parts and labor; and

(3) The estimated surcharge, if any.

(b) Oral estimates and authorization. — If a customer or a person the auto repair facility reasonably believes is acting on the customer's behalf, waives his or her right to a written estimate, the automotive repair facility shall orally provide to the customer or a person the automotive repair facility reasonably believes to be acting on a customer's behalf the estimated price and completion date before beginning any auto repair work; provided however, that the person giving the oral estimate shall make a written record of the requirements set forth in paragraphs (a)(1) through (3) of this section, sign or initial the written document and retain such document for a period of no less than 2 years.

(c) Prohibited charges. — An automotive repair facility shall not charge a customer without the consent of the customer or a person the automotive repair facility reasonably believes is acting on behalf of the customer any amount which exceeds the estimate by 20% or $50, whichever is less. Any charges which exceed 20% or $50, whichever is less, must comply with the requirements of subsections (a) and (b) of this section.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4905A Invoice requirements.

(a) Work description. — An automotive repair facility shall prepare an invoice which describes in all material respects:

(1) Auto repair work done by it, including all warranty work;

(2) All parts supplied by it;

(3) All labor performed by it. To the extent a charge for labor is not based on actual hours worked, the invoice shall specify that the labor charge is based on a flat rate. Notwithstanding the above, if the labor charge is part of a packaged price product, such as an oil change, the invoice need not specify the labor component of that charge; and

(4) All auto repair work that is performed by persons other than the auto repair facility. The auto repair facility shall retain the name, address and telephone number of such other persons performing auto repair work and disclose such information upon request of the customer or a person it reasonably believes to be acting on the customer's behalf.

(b) Used, rebuilt or reconditioned parts. — The invoice shall state clearly if any used, rebuilt or reconditioned parts were used in the auto repair work and/or if a part of a component system supplied is composed of used, rebuilt or reconditioned parts.

(c) Copies of invoices. — The automotive repair facility shall give the customer a copy of the invoice and retain a copy for no less than 2 years.

70 Del. Laws, c. 428, § 2.;

§ 4906A Replaced parts — Requirement for return to the customer.

An automotive repair facility shall offer to return all replaced parts to the customer or a person acting on his or her behalf, except parts which are returned to a manufacturer or distributor, hazardous materials or other items which the automotive repair facility is otherwise required to properly dispose of or recycle. Nothing herein shall require the auto repair facility to retain replaced parts after final invoice.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4907A Unauthorized repairs.

An automotive repair facility may not charge a customer for repairs not originally authorized or requested by the customer, or a person the auto repair facility reasonably believes is acting on the customer's behalf, unless the automotive repair facility receives written or oral permission from the customer in conformance with this chapter. To the extent a charge does not exceed an estimate by 20% or $50, whichever is less, no cause of action pursuant to § 4909A(c) of this title shall accrue. Nothing in this section shall preclude enforcement pursuant to § 4903A(b)(6) and (9) of this title.

70 Del. Laws, c. 428, § 2.;

§ 4908A Required notice to customers.

(a) All auto repair shops not otherwise complying with subsection (b) of this section shall post a sign, in a manner conspicuous to the public, which states as follows:

(1) The customer is entitled to receive a written or oral estimate;

(2) No auto repair work charge may exceed the estimate without the customer's consent;

(3) The facility shall offer to return to the consumer all replaced parts except those under warranty or trade-in parts returned to a manufacturer or distributor; and

(4) Complaints can be made to the Consumer Protection and Fraud Division of the Delaware Department of Justice.

(b) To the extent an auto repair facility does not post a sign pursuant to subsection (a) of this section, an automotive repair facility shall, prior to performing auto repair work, disclose to the customer on a separate document or the written estimate itself the following language:

"PLEASE READ CAREFULLY

CHECK ONE OF THE STATEMENTS BELOW AND SIGN

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE.

____I REQUEST A WRITTEN ESTIMATE.

____I REQUEST AN ORAL ESTIMATE.

____I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $____. THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

____I WAIVE MY RIGHT TO AN ESTIMATE.

SIGNED _________ DATE _________ ''

The above language shall be in bold typeset at least as large as the size of the print in the main body of the document. The requirements of this section shall be effective as of January 1, 1997.

70 Del. Laws, c. 428, § 2.;

§ 4909A Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;



§ 4904A. Estimate requirements for auto repair work

(a) Written estimate and authorization requirements. — Unless waived pursuant to subsection (b) of this section by the customer or by a person the auto repair facility reasonably believes is acting on the customer's behalf, the automotive repair facility shall, before beginning any auto repair work and/or transmission repair diagnosis on a motor vehicle, give the customer a written statement which contains:

(1) The estimated completion date;

(2) The estimated price for the auto repair work including parts and labor; and

(3) The estimated surcharge, if any.

(b) Oral estimates and authorization. — If a customer or a person the auto repair facility reasonably believes is acting on the customer's behalf, waives his or her right to a written estimate, the automotive repair facility shall orally provide to the customer or a person the automotive repair facility reasonably believes to be acting on a customer's behalf the estimated price and completion date before beginning any auto repair work; provided however, that the person giving the oral estimate shall make a written record of the requirements set forth in paragraphs (a)(1) through (3) of this section, sign or initial the written document and retain such document for a period of no less than 2 years.

(c) Prohibited charges. — An automotive repair facility shall not charge a customer without the consent of the customer or a person the automotive repair facility reasonably believes is acting on behalf of the customer any amount which exceeds the estimate by 20% or $50, whichever is less. Any charges which exceed 20% or $50, whichever is less, must comply with the requirements of subsections (a) and (b) of this section.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4905A Invoice requirements.

(a) Work description. — An automotive repair facility shall prepare an invoice which describes in all material respects:

(1) Auto repair work done by it, including all warranty work;

(2) All parts supplied by it;

(3) All labor performed by it. To the extent a charge for labor is not based on actual hours worked, the invoice shall specify that the labor charge is based on a flat rate. Notwithstanding the above, if the labor charge is part of a packaged price product, such as an oil change, the invoice need not specify the labor component of that charge; and

(4) All auto repair work that is performed by persons other than the auto repair facility. The auto repair facility shall retain the name, address and telephone number of such other persons performing auto repair work and disclose such information upon request of the customer or a person it reasonably believes to be acting on the customer's behalf.

(b) Used, rebuilt or reconditioned parts. — The invoice shall state clearly if any used, rebuilt or reconditioned parts were used in the auto repair work and/or if a part of a component system supplied is composed of used, rebuilt or reconditioned parts.

(c) Copies of invoices. — The automotive repair facility shall give the customer a copy of the invoice and retain a copy for no less than 2 years.

70 Del. Laws, c. 428, § 2.;

§ 4906A Replaced parts — Requirement for return to the customer.

An automotive repair facility shall offer to return all replaced parts to the customer or a person acting on his or her behalf, except parts which are returned to a manufacturer or distributor, hazardous materials or other items which the automotive repair facility is otherwise required to properly dispose of or recycle. Nothing herein shall require the auto repair facility to retain replaced parts after final invoice.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4907A Unauthorized repairs.

An automotive repair facility may not charge a customer for repairs not originally authorized or requested by the customer, or a person the auto repair facility reasonably believes is acting on the customer's behalf, unless the automotive repair facility receives written or oral permission from the customer in conformance with this chapter. To the extent a charge does not exceed an estimate by 20% or $50, whichever is less, no cause of action pursuant to § 4909A(c) of this title shall accrue. Nothing in this section shall preclude enforcement pursuant to § 4903A(b)(6) and (9) of this title.

70 Del. Laws, c. 428, § 2.;

§ 4908A Required notice to customers.

(a) All auto repair shops not otherwise complying with subsection (b) of this section shall post a sign, in a manner conspicuous to the public, which states as follows:

(1) The customer is entitled to receive a written or oral estimate;

(2) No auto repair work charge may exceed the estimate without the customer's consent;

(3) The facility shall offer to return to the consumer all replaced parts except those under warranty or trade-in parts returned to a manufacturer or distributor; and

(4) Complaints can be made to the Consumer Protection and Fraud Division of the Delaware Department of Justice.

(b) To the extent an auto repair facility does not post a sign pursuant to subsection (a) of this section, an automotive repair facility shall, prior to performing auto repair work, disclose to the customer on a separate document or the written estimate itself the following language:

"PLEASE READ CAREFULLY

CHECK ONE OF THE STATEMENTS BELOW AND SIGN

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE.

____I REQUEST A WRITTEN ESTIMATE.

____I REQUEST AN ORAL ESTIMATE.

____I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $____. THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

____I WAIVE MY RIGHT TO AN ESTIMATE.

SIGNED _________ DATE _________ ''

The above language shall be in bold typeset at least as large as the size of the print in the main body of the document. The requirements of this section shall be effective as of January 1, 1997.

70 Del. Laws, c. 428, § 2.;

§ 4909A Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;



§ 4905A. Invoice requirements

(a) Work description. — An automotive repair facility shall prepare an invoice which describes in all material respects:

(1) Auto repair work done by it, including all warranty work;

(2) All parts supplied by it;

(3) All labor performed by it. To the extent a charge for labor is not based on actual hours worked, the invoice shall specify that the labor charge is based on a flat rate. Notwithstanding the above, if the labor charge is part of a packaged price product, such as an oil change, the invoice need not specify the labor component of that charge; and

(4) All auto repair work that is performed by persons other than the auto repair facility. The auto repair facility shall retain the name, address and telephone number of such other persons performing auto repair work and disclose such information upon request of the customer or a person it reasonably believes to be acting on the customer's behalf.

(b) Used, rebuilt or reconditioned parts. — The invoice shall state clearly if any used, rebuilt or reconditioned parts were used in the auto repair work and/or if a part of a component system supplied is composed of used, rebuilt or reconditioned parts.

(c) Copies of invoices. — The automotive repair facility shall give the customer a copy of the invoice and retain a copy for no less than 2 years.

70 Del. Laws, c. 428, § 2.;

§ 4906A Replaced parts — Requirement for return to the customer.

An automotive repair facility shall offer to return all replaced parts to the customer or a person acting on his or her behalf, except parts which are returned to a manufacturer or distributor, hazardous materials or other items which the automotive repair facility is otherwise required to properly dispose of or recycle. Nothing herein shall require the auto repair facility to retain replaced parts after final invoice.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4907A Unauthorized repairs.

An automotive repair facility may not charge a customer for repairs not originally authorized or requested by the customer, or a person the auto repair facility reasonably believes is acting on the customer's behalf, unless the automotive repair facility receives written or oral permission from the customer in conformance with this chapter. To the extent a charge does not exceed an estimate by 20% or $50, whichever is less, no cause of action pursuant to § 4909A(c) of this title shall accrue. Nothing in this section shall preclude enforcement pursuant to § 4903A(b)(6) and (9) of this title.

70 Del. Laws, c. 428, § 2.;

§ 4908A Required notice to customers.

(a) All auto repair shops not otherwise complying with subsection (b) of this section shall post a sign, in a manner conspicuous to the public, which states as follows:

(1) The customer is entitled to receive a written or oral estimate;

(2) No auto repair work charge may exceed the estimate without the customer's consent;

(3) The facility shall offer to return to the consumer all replaced parts except those under warranty or trade-in parts returned to a manufacturer or distributor; and

(4) Complaints can be made to the Consumer Protection and Fraud Division of the Delaware Department of Justice.

(b) To the extent an auto repair facility does not post a sign pursuant to subsection (a) of this section, an automotive repair facility shall, prior to performing auto repair work, disclose to the customer on a separate document or the written estimate itself the following language:

"PLEASE READ CAREFULLY

CHECK ONE OF THE STATEMENTS BELOW AND SIGN

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE.

____I REQUEST A WRITTEN ESTIMATE.

____I REQUEST AN ORAL ESTIMATE.

____I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $____. THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

____I WAIVE MY RIGHT TO AN ESTIMATE.

SIGNED _________ DATE _________ ''

The above language shall be in bold typeset at least as large as the size of the print in the main body of the document. The requirements of this section shall be effective as of January 1, 1997.

70 Del. Laws, c. 428, § 2.;

§ 4909A Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;



§ 4906A. Replaced parts — Requirement for return to the customer

An automotive repair facility shall offer to return all replaced parts to the customer or a person acting on his or her behalf, except parts which are returned to a manufacturer or distributor, hazardous materials or other items which the automotive repair facility is otherwise required to properly dispose of or recycle. Nothing herein shall require the auto repair facility to retain replaced parts after final invoice.

70 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4907A Unauthorized repairs.

An automotive repair facility may not charge a customer for repairs not originally authorized or requested by the customer, or a person the auto repair facility reasonably believes is acting on the customer's behalf, unless the automotive repair facility receives written or oral permission from the customer in conformance with this chapter. To the extent a charge does not exceed an estimate by 20% or $50, whichever is less, no cause of action pursuant to § 4909A(c) of this title shall accrue. Nothing in this section shall preclude enforcement pursuant to § 4903A(b)(6) and (9) of this title.

70 Del. Laws, c. 428, § 2.;

§ 4908A Required notice to customers.

(a) All auto repair shops not otherwise complying with subsection (b) of this section shall post a sign, in a manner conspicuous to the public, which states as follows:

(1) The customer is entitled to receive a written or oral estimate;

(2) No auto repair work charge may exceed the estimate without the customer's consent;

(3) The facility shall offer to return to the consumer all replaced parts except those under warranty or trade-in parts returned to a manufacturer or distributor; and

(4) Complaints can be made to the Consumer Protection and Fraud Division of the Delaware Department of Justice.

(b) To the extent an auto repair facility does not post a sign pursuant to subsection (a) of this section, an automotive repair facility shall, prior to performing auto repair work, disclose to the customer on a separate document or the written estimate itself the following language:

"PLEASE READ CAREFULLY

CHECK ONE OF THE STATEMENTS BELOW AND SIGN

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE.

____I REQUEST A WRITTEN ESTIMATE.

____I REQUEST AN ORAL ESTIMATE.

____I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $____. THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

____I WAIVE MY RIGHT TO AN ESTIMATE.

SIGNED _________ DATE _________ ''

The above language shall be in bold typeset at least as large as the size of the print in the main body of the document. The requirements of this section shall be effective as of January 1, 1997.

70 Del. Laws, c. 428, § 2.;

§ 4909A Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;



§ 4907A. Unauthorized repairs

An automotive repair facility may not charge a customer for repairs not originally authorized or requested by the customer, or a person the auto repair facility reasonably believes is acting on the customer's behalf, unless the automotive repair facility receives written or oral permission from the customer in conformance with this chapter. To the extent a charge does not exceed an estimate by 20% or $50, whichever is less, no cause of action pursuant to § 4909A(c) of this title shall accrue. Nothing in this section shall preclude enforcement pursuant to § 4903A(b)(6) and (9) of this title.

70 Del. Laws, c. 428, § 2.;

§ 4908A Required notice to customers.

(a) All auto repair shops not otherwise complying with subsection (b) of this section shall post a sign, in a manner conspicuous to the public, which states as follows:

(1) The customer is entitled to receive a written or oral estimate;

(2) No auto repair work charge may exceed the estimate without the customer's consent;

(3) The facility shall offer to return to the consumer all replaced parts except those under warranty or trade-in parts returned to a manufacturer or distributor; and

(4) Complaints can be made to the Consumer Protection and Fraud Division of the Delaware Department of Justice.

(b) To the extent an auto repair facility does not post a sign pursuant to subsection (a) of this section, an automotive repair facility shall, prior to performing auto repair work, disclose to the customer on a separate document or the written estimate itself the following language:

"PLEASE READ CAREFULLY

CHECK ONE OF THE STATEMENTS BELOW AND SIGN

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE.

____I REQUEST A WRITTEN ESTIMATE.

____I REQUEST AN ORAL ESTIMATE.

____I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $____. THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

____I WAIVE MY RIGHT TO AN ESTIMATE.

SIGNED _________ DATE _________ ''

The above language shall be in bold typeset at least as large as the size of the print in the main body of the document. The requirements of this section shall be effective as of January 1, 1997.

70 Del. Laws, c. 428, § 2.;

§ 4909A Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;



§ 4908A. Required notice to customers

(a) All auto repair shops not otherwise complying with subsection (b) of this section shall post a sign, in a manner conspicuous to the public, which states as follows:

(1) The customer is entitled to receive a written or oral estimate;

(2) No auto repair work charge may exceed the estimate without the customer's consent;

(3) The facility shall offer to return to the consumer all replaced parts except those under warranty or trade-in parts returned to a manufacturer or distributor; and

(4) Complaints can be made to the Consumer Protection and Fraud Division of the Delaware Department of Justice.

(b) To the extent an auto repair facility does not post a sign pursuant to subsection (a) of this section, an automotive repair facility shall, prior to performing auto repair work, disclose to the customer on a separate document or the written estimate itself the following language:

"PLEASE READ CAREFULLY

CHECK ONE OF THE STATEMENTS BELOW AND SIGN

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A WRITTEN ESTIMATE.

____I REQUEST A WRITTEN ESTIMATE.

____I REQUEST AN ORAL ESTIMATE.

____I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE REPAIR COSTS DO NOT EXCEED $____. THE SHOP MAY NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL APPROVAL.

____I WAIVE MY RIGHT TO AN ESTIMATE.

SIGNED _________ DATE _________ ''

The above language shall be in bold typeset at least as large as the size of the print in the main body of the document. The requirements of this section shall be effective as of January 1, 1997.

70 Del. Laws, c. 428, § 2.;

§ 4909A Enforcement and remedies.

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;



§ 4909A. Enforcement and remedies

(a) The Attorney General shall have the same authority in enforcing, remedying, and otherwise carrying out the provisions of this chapter as is provided by Chapter 25 of Title 29 and by §§ 2511-2527 and 2531-2536 of this title.

(b) Any violation of § 4903A of this title shall be deemed an unlawful practice in violation of § 2513 of this title.

(c) Transactions where an automotive repair facility has violated the requirements of §§ 4903A, 4904A, 4905A, 4906A and/or 4907A of this title shall be voidable by the consumer in actions brought in the Justice of Peace Courts. In successful actions brought by consumers under this subsection, the automotive repair facility shall be liable to the customer for twice the amount of any consideration obtained in violation of this chapter and the costs of the action; provided however, that the customer must first allow the auto repair facility the opportunity to resolve the dispute prior to filing an action under this subsection; and the Court may further award a customer reasonable attorneys' fees.

Nothing in this subsection shall prohibit a person from otherwise seeking a recovery in an action for damages against an automotive repair facility in a court of competent jurisdiction.

(d) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including, but not limited to, state and/or federal criminal prosecutions and/or common law or statutory actions brought by private parties.

70 Del. Laws, c. 428, § 2; 77 Del. Laws, c. 282, § 13.;






CHAPTER 50. AUTOMOBILE WARRANTIES

§ 5001. Definitions

As used in this chapter:

(1) "Automobile'' means any passenger motor vehicle, except motorcycles, which is leased or bought in Delaware or registered by the Division of Motor Vehicles in the Department of Transportation except the living facilities of motor homes.

(2) "Consumer'' means the purchaser, other than for purposes of resale, of an automobile; a person to whom an automobile is transferred during the duration of an express warranty applicable to the automobile; or any other person entitled by the terms of the warranty to enforce the obligations of the warranty.

(3) "Dealer'' means a person actively engaged in the business of buying, selling or exchanging automobiles at retail and who has an established place of business.

(4) "Lien'' means a security interest in an automobile.

(5) "Lienholder'' means a person with a security interest in an automobile pursuant to a lien.

(6) "Manufacturer'' means a person engaged in the business of manufacturing, assembling or distributing automobiles, who will, under normal business conditions during the year, manufacture, assemble or distribute to dealers at least 10 new automobiles.

(7) "Manufacturer's express warranty'' or "warranty'' means the written warranty of the manufacturer of a new automobile of its condition and fitness for use, including any terms or conditions precedent to the enforcement of obligations under that warranty.

(8) "Nonconformity'' means a defect or condition which substantially impairs the use, value or safety of an automobile.

64 Del. Laws, c. 173, § 1; 66 Del. Laws, c. 36, § 1; 74 Del. Laws, c. 110, § 1.;



§ 5002. Duty to repair nonconforming automobiles

If a new automobile does not conform to the manufacturer's express warranty, and the consumer reports the nonconformity to the manufacturer or its agent or dealer during the term of the warranty or during the period of 1 year following the date of original delivery of an automobile to the consumer, whichever is earlier, the manufacturer shall make, or arrange with its dealer or agent to make, within a reasonable period of time, all repairs necessary to conform the new automobile to the warranty, notwithstanding that the repairs or corrections are made after the expiration of the term of the warranty or the 1-year period.

64 Del. Laws, c. 173, § 1.;



§ 5003. Remedies upon failure to repair

(a) If the manufacturer, its agent or its authorized dealer does not conform the automobile to any applicable express warranty by repairing or correcting any nonconformity after a reasonable number of attempts, the manufacturer shall either replace the automobile with a comparable new automobile acceptable to the consumer or repurchase the automobile from the consumer and refund to the consumer the full purchase, including all credits and allowances for any trade-in vehicle; provided, however, that the consumer shall have the unqualified right to decline a replacement automobile and to demand instead a repurchase.

(b) In instances in which an automobile is replaced by a manufacturer under this section, said manufacturer shall accept return of the automobile and reimburse the consumer for any incidental costs, including dealer preparation fees, fees for transfer of registration, sales taxes or other charges or fees incurred by the consumer as a result of such replacement. In instances in which an automobile which was financed by the manufacturer or its subsidiary or agent is replaced under this section, said manufacturer, subsidiary or agent shall not require the consumer to enter into any refinancing agreement for a replacement automobile which would create any financial obligations upon such consumer beyond those created by the original financing agreement.

(c) In instances in which a refund is tendered under this section, the manufacturer shall accept return of the automobile from the consumer and shall reimburse the consumer for related purchase costs, including sales taxes, registration fees and dealer preparation fees, less:

(1) A reasonable allowance for the consumer's use of the automobile, not to exceed the full purchase price of the automobile multiplied by a fraction which consists of the number of miles driven before the consumer first reported the nonconformity to the manufacturer, its agent or dealer divided by 100,000 miles; and

(2) A reasonable allowance for damage not attributable to normal wear and tear, but not to include damage resulting from a nonconformity.

(d) Refunds shall be made to the consumer, and lienholder, if any, as their interests may appear.

(e) No authorized dealer shall be held liable by the manufacturer for any refunds or automobile replacements in the absence of evidence indicating that dealership repairs have been carried out in a manner inconsistent with the manufacturer's instructions.

64 Del. Laws, c. 173, § 1; 66 Del. Laws, c. 36, § 3.;



§ 5004. Presumptions

(a) It shall be presumed that a reasonable number of attempts have been undertaken to conform a new automobile to the manufacturer's express warranty if, within the warranty term or during the period of 1 year following the date of original delivery of the motor vehicle to a consumer, whichever is the earlier date:

(1) Substantially the same nonconformity has been subject to repair or correction 4 or more times by the manufacturer, its agents or its dealers and the nonconformity continues to exist; or

(2) The automobile is out of service by reason of repair or correction of a nonconformity by the manufacturer, its agents or its dealers for a cumulative total of more than 30 calendar days since the original delivery of the motor vehicle to the consumer. This 30-day limit shall commence with the first day on which the consumer presents the automobile to the manufacturer, its agent or dealer for service of the nonconformity and a written document describing the nonconformity is prepared by the manufacturer, its agent or dealer. The 30-day limit shall be extended only if repairs cannot be performed due to conditions beyond the control of the manufacturer, its agents or its dealers, including war, invasion, strike, fire, flood or other natural disaster.

(b) The presumption provided in this section shall not apply against a manufacturer unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has had an opportunity to repair or correct the nonconformity; provided, however, that if the manufacturer does not directly attempt or arrange with its dealer or agent to repair or correct the nonconformity, the manufacturer may not defend a claim by a consumer under this chapter on the ground that the agent or dealer failed to properly repair or correct the nonconformity or that the repairs or corrections made by the agent or dealer caused or contributed to the nonconformity.

64 Del. Laws, c. 173, § 1; 66 Del. Laws, c. 36, § 4.;



§ 5005. Costs and attorneys' fees in breach of warranty actions

In any court action brought under this chapter by a consumer against the manufacturer of an automobile, or the manufacturer's agent or authorized dealer, based upon the alleged breach of an express warranty made in connection with the sale of such automobile, the court, in its discretion, may award the plaintiff's costs and reasonable attorney's fees or, if the court determines that the action is brought in bad faith or is frivolous in nature, may award reasonable attorney's fees to the defendant.

64 Del. Laws, c. 173, § 1; 66 Del. Laws, c. 36, § 5; 70 Del. Laws, c. 186, § 1.;



§ 5006. Affirmative defense to claim

It shall be an affirmative defense to a claim under this chapter that the alleged nonconformity does not substantially impair the use, value or safety of the new automobile or that the nonconformity is the result of abuse or neglect or of unauthorized modifications or alterations of the new automobile by anyone other than the manufacturer, its agent or dealer.

64 Del. Laws, c. 173, § 1.;



§ 5007. Informal dispute settlement procedure

(a) If a manufacturer has established an informal settlement procedure that has a certificate of approval by the Division of Consumer Protection, the remedies provided by this chapter shall not be available to any consumer who has not first resorted to such procedure. In the event a manufacturer's informal dispute settlement procedure does not have a certificate of approval from the Division of Consumer Protection, a consumer may immediately and directly seek the remedies provided by this chapter.

(b) The Division of Consumer Protection shall annually evaluate the operation of informal dispute settlement procedures established by manufacturers and shall issue an annual certificate of approval to those manufacturers whose procedures comply with Title 16, Code of Federal Regulations, Part 703 and with subsections (c), (d) and (e) of this section. The Division of Consumer Protection shall suspend the certification of, or decertify, any informal dispute settlement which no longer complies with said provisions.

(c) Any manufacturer who has established an informal settlement procedure shall file with the Division of Consumer Protection a copy of each decision of the informal dispute settlement procedure within 30 days after the decision is rendered.

(d) In order to obtain the certification of the Division of Consumer Protection, a manufacturer's informal dispute settlement procedure shall not convene any informal dispute settlement hearing or meeting outside the State and shall refrain from any practices which:

(1) Delay a decision in any dispute beyond 65 days after the date on which the consumer initially resorts to the informal dispute settlement procedure by written notification that a dispute exists; or

(2) Delay performance of remedies awarded in a settlement beyond 30 days after receipt of notice of the consumer's acceptance of the decision; provided, however, that such time limits shall not include periods of time when the consumer or the consumer's car is unavailable for the remedies specified in the settlement; or

(3) Require the consumer to make the automobile available more than once for inspection by a manufacturer's representative or more than once for repair of the same nonconformity; or

(4) Fail to consider in decisions any remedies provided by this chapter, such remedies to include:

a. Repair, replacement and refund;

b. Reimbursement for related purchase costs; or

(5) Require the consumer to take any action or assume any obligation not specifically authorized under the provisions of Title 16, Code of Federal Regulations, Part 703.

(e) A manufacturer desiring annual certification of an informal dispute settlement procedure shall make application to the Division of Consumer Protection on forms developed by, and shall provide such information as required by, the Division of Consumer Protection.

64 Del. Laws, c. 173, § 1; 66 Del. Laws, c. 36, § 6; 69 Del. Laws, c. 291, § 98(c).;



§ 5008. Remedies cumulative

Nothing in this chapter shall in any way limit the rights or remedies available to a consumer under Subtitle I of this title.

64 Del. Laws, c. 173, § 1.;



§ 5009. Enforcement

In addition to any remedies the consumer may have at law or in equity, a violation of this chapter shall be an unlawful practice as defined in § 2513 of this title. The Division of Consumer Protection shall promulgate rules and regulations in order to implement the purposes of this chapter.

64 Del. Laws, c. 173, § 1; 66 Del. Laws, c. 36, § 7; 69 Del. Laws, c. 291, § 98(c).;






CHAPTER 50A. FARM EQUIPMENT WARRANTIES

§ 5001A. Definitions

As used in this chapter:

(1) "Consumer'' means a purchaser, other than for purposes of resale, of a new farm tractor, a person to whom the new farm tractor is transferred for the same purposes during the duration of an express warranty applicable to the farm tractor and any other person entitled by the terms of the warranty to enforce the terms of the warranty. In the case of an agricultural vehicle within the warranty period, the sale must be made through an authorized farm equipment dealer.

(2) "Fair rental value'' means the rental value calculated in accordance with the "Tractor and Farm Equipment Trade-In Guide'' published by the National Farm and Power Equipment Dealers Association.

(3) "Farm tractor'' means any self-propelled vehicle which is designed primarily for pulling or propelling agricultural machinery and implements and is used principally in the occupation or business of farming, including an implement of husbandry that is self-propelled.

(4) "Manufacturer'' means a person engaged in the business of manufacturing, assembling or distributing farm tractors, who under normal business conditions during the year manufacturers, assembles, or distributes to dealers at least 10 new farm tractors.

(5) "Manufacturer's express warranty''; "warranty'' mean the written warranty of the manufacturer of a new farm tractor of its condition and fitness for use, including any terms or conditions precedent to the enforcement of obligations under that warranty.

(6) "Nonconformity'' means any condition of the farm tractor that makes it reasonably unsuitable to use for the purpose for which it was intended.

(7) "Reasonable allowance for prior use'' shall mean no less than the fair rental value of the fair tractor and shall be the sum of:

a. That amount attributable to use by the consumer prior to the consumer's first report of the nonconformity to the manufacturer or its authorized dealers;

b. That amount attributable to use by the consumer during any period subsequent to such report of the reported nonconformity; and

c. That amount attributable to use by the consumer of the farm tractor provided by the manufacturer or its authorized dealers while the farm tractor is out of service by reason of repair of the reported nonconformity.

66 Del. Laws, c. 57, § 1.;

§ 5002A Notice to consumer.

At the time of purchase the manufacturer must provide directly to the consumer a written statement on a separate piece of paper, in 10-point all capital type, in substantially the following form: "IMPORTANT: IF THIS VEHICLE IS DEFECTIVE, YOU MAY BE ENTITLED UNDER STATE LAW TO REPLACEMENT OF IT OR A REFUND OF ITS PURCHASE PRICE. HOWEVER, TO BE ENTITLED TO REFUND OR REPLACEMENT, YOU MUST FIRST NOTIFY THE MANUFACTURER, ITS AGENT OR ITS AUTHORIZED DEALER OF THE PROBLEM IN WRITING AND GIVE THEM AN OPPORTUNITY TO REPAIR THE VEHICLE.''

66 Del. Laws, c. 57, § 1.;

§ 5003A Manufacturer's duty to repair.

If a farm tractor does not conform to applicable express written warranties and the consumer reports the nonconformity to the manufacturer and its authorized dealer during the term of the express written warranties or during the period of 1 year following the date of the original delivery of the farm tractor to the consumer, whichever is earlier, the manufacturer or its authorized dealers shall make the repairs necessary to make the farm tractor conform to the express written warranties, notwithstanding that the repairs are made after the expiration of the warranty term or the 1-year period. For a self-propelled vehicle this section is limited to warranties on the engine and power train.

66 Del. Laws, c. 57, § 1.;

§ 5004A Manufacturer's duty to refund or replace.

(a) If the manufacturer or its authorized dealers are unable to make the farm tractor conform to any applicable express written warranty by repairing or correcting any condition which substantially impairs the use or market value of the farm tractor to the consumer within the time periods and after the number of attempts specified in subsection (b) of this section, the manufacturer, through its authorized dealer who sold the farm tractor, shall, at the option of the consumer, replace the farm tractor with a comparable one, charging the consumer only a reasonable allowance for the consumer's use of the farm tractor, or accept the return of the farm tractor from the consumer and refund to the consumer the cash purchase price, including sales tax, license fees, registration fees and any similar governmental charges, less a reasonable allowance for prior use. Refunds shall be made to the consumer and lienholder, if any, as their interests may appear in the county recorder of deeds and/or Secretary of State's office. If no replacement or refund is made, the consumer may bring a civil action to enforce the obligation. No action may be brought unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has been offered an opportunity to cure the condition alleged within a reasonable time that is not to exceed 60 business days. For a self-propelled vehicle, this section is limited to warranties on the engine and power train.

(b) The replacement or refund obligation specified in subsection (a) of this section shall arise if the manufacturer or its authorized dealers are unable to make the farm tractor conform to applicable express written warranties within the express written warranty term or during the period of 1 year following the date of the original physical delivery of the farm tractor to the consumer, whichever is the earlier date, and (1) the same nonconformity has been subject to repair 4 or more times by the manufacturer or its authorized dealers, but such nonconformity continues to exist; or (2) the farm tractor is out of service by reason of repair of the same nonconformity for a cumulative total of 60 or more business days when the service department of the authorized dealer in possession of the farm tractor is open for purposes of repair, provided that days when the consumer has been provided by the manufacturer or its authorized dealers with the use of another farm tractor which performs the same function shall not be counted.

66 Del. Laws, c. 57, § 1.;

§ 5005A Extension of warranty.

The terms of any express written warranty, the 1-year period and the 60-day repair period shall be reasonably extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion or strike, or fire, flood or other natural disaster.

66 Del. Laws, c. 57, § 1.;

§ 5006A Alternative dispute settlement.

(a) Exhaustion required. — If a manufacturer has established, or participates in, an informal dispute settlement procedure which substantially complies with the provisions of the Code of Federal Regulations, Title 16, Part 703, as amended, and the requirements of this section, the provisions of § 5004A of this title concerning refunds or replacement do not apply to a consumer who has not first used this procedure.

(b) Findings as evidence. — The findings and decisions in an informal dispute settlement procedure shall address and state in writing whether the consumer would be entitled to a refund or replacement under the presumptions and criteria set out in § 5004A of this title and are admissible as nonbinding evidence in any legal action and are not subject to further foundation requirements.

(c) Replacement or refund. — If, in an informal dispute settlement procedure, it is decided that a consumer is entitled to a replacement vehicle under subsection (d) of this section, then the consumer has the option of selecting and receiving either a replacement vehicle or a full refund as authorized by § 5004A of this title. Any refund selected by a consumer shall include all amounts authorized by § 5004A of this title.

(d) Requirements of informal dispute settlement procedure. — In any informal dispute settlement procedure provided for by this section:

(1) No documents shall be received by any informal dispute settlement arbitrators unless those documents have been provided to each of the parties in the dispute prior to the arbitrator's meeting, with an opportunity for the parties to comment on the documents in writing, or with oral presentation at the request of the arbitrators;

(2) "Nonvoting'' manufacturer or dealer representatives shall not attend or participate in the internal dispute settlement procedures unless the consumer is also present and given a chance to be heard, or unless the consumer previously consents to the manufacturer or dealer participation without the consumer's presence and participation;

(3) Consumers shall be given an adequate opportunity to contest a manufacturer's assertion that a nonconformity falls within intended specifications for the vehicle by having the basis of the manufacturer's claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement hearing;

(4) No disputes shall be heard where there has been a recent attempt by the manufacturer to repair a consumer's vehicle, but no response has yet been received by the informal dispute arbitrators from the consumer as to whether the repairs were successfully completed. This provision shall not prejudice a consumer's rights under this section nor shall it extend the informal dispute mechanism's 40-day time limit for deciding disputes, as established by the Code of Federal Regulations, Title 16, Part 703;

(5) The manufacturer shall provide and the informal dispute settlement arbitrators shall consider all information relevant to resolving the dispute, such as the prior dispute records and information required by the Code of Federal Regulations, Title 16, Part 703.6, and any relevant technical service bulletins which may have been issued by the manufacturer or lessor regarding the motor vehicle being disputed; and

(6) Any decision reached under this section shall be binding on the manufacturer.

(e) Exhaustion not required. — No consumer shall be required to first participate in an informal dispute settlement procedure before filing an action in Superior Court if the informal dispute settlement procedure does not comply with the requirements of this section, notwithstanding the procedure's compliance with the Code of Federal Regulations, Title 16, Part 703.

(f) Civil remedy. — Any consumer injured by a violation of this section may bring a civil action to enforce this section and recover costs and disbursements including reasonable attorney's fees.

(g) Affirmative defenses. — It shall be an affirmative defense to claim that:

(1) The alleged nonconformity does not substantially impair such use and market value; or

(2) A nonconformity is the result of abuse or neglect or of modifications or alterations of the farm tractor not authorized by the manufacturer.

66 Del. Laws, c. 57, § 1.;

§ 5007A Limitation of actions.

Any action brought under this chapter shall be commenced within 6 months following:

(1) Expiration of the express written warranty term, or

(2) 1 year following the date of the original delivery of the farm tractor to the consumer,

whichever is later.

66 Del. Laws, c. 57, § 1.;

§ 5008A Remedy nonexclusive.

Nothing in this chapter limits the rights or remedies which are otherwise available to a consumer under any other law.

66 Del. Laws, c. 57, § 1.;

§ 5009A Rules and regulations; evaluation of procedure.

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5002A. Notice to consumer

At the time of purchase the manufacturer must provide directly to the consumer a written statement on a separate piece of paper, in 10-point all capital type, in substantially the following form: "IMPORTANT: IF THIS VEHICLE IS DEFECTIVE, YOU MAY BE ENTITLED UNDER STATE LAW TO REPLACEMENT OF IT OR A REFUND OF ITS PURCHASE PRICE. HOWEVER, TO BE ENTITLED TO REFUND OR REPLACEMENT, YOU MUST FIRST NOTIFY THE MANUFACTURER, ITS AGENT OR ITS AUTHORIZED DEALER OF THE PROBLEM IN WRITING AND GIVE THEM AN OPPORTUNITY TO REPAIR THE VEHICLE.''

66 Del. Laws, c. 57, § 1.;

§ 5003A Manufacturer's duty to repair.

If a farm tractor does not conform to applicable express written warranties and the consumer reports the nonconformity to the manufacturer and its authorized dealer during the term of the express written warranties or during the period of 1 year following the date of the original delivery of the farm tractor to the consumer, whichever is earlier, the manufacturer or its authorized dealers shall make the repairs necessary to make the farm tractor conform to the express written warranties, notwithstanding that the repairs are made after the expiration of the warranty term or the 1-year period. For a self-propelled vehicle this section is limited to warranties on the engine and power train.

66 Del. Laws, c. 57, § 1.;

§ 5004A Manufacturer's duty to refund or replace.

(a) If the manufacturer or its authorized dealers are unable to make the farm tractor conform to any applicable express written warranty by repairing or correcting any condition which substantially impairs the use or market value of the farm tractor to the consumer within the time periods and after the number of attempts specified in subsection (b) of this section, the manufacturer, through its authorized dealer who sold the farm tractor, shall, at the option of the consumer, replace the farm tractor with a comparable one, charging the consumer only a reasonable allowance for the consumer's use of the farm tractor, or accept the return of the farm tractor from the consumer and refund to the consumer the cash purchase price, including sales tax, license fees, registration fees and any similar governmental charges, less a reasonable allowance for prior use. Refunds shall be made to the consumer and lienholder, if any, as their interests may appear in the county recorder of deeds and/or Secretary of State's office. If no replacement or refund is made, the consumer may bring a civil action to enforce the obligation. No action may be brought unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has been offered an opportunity to cure the condition alleged within a reasonable time that is not to exceed 60 business days. For a self-propelled vehicle, this section is limited to warranties on the engine and power train.

(b) The replacement or refund obligation specified in subsection (a) of this section shall arise if the manufacturer or its authorized dealers are unable to make the farm tractor conform to applicable express written warranties within the express written warranty term or during the period of 1 year following the date of the original physical delivery of the farm tractor to the consumer, whichever is the earlier date, and (1) the same nonconformity has been subject to repair 4 or more times by the manufacturer or its authorized dealers, but such nonconformity continues to exist; or (2) the farm tractor is out of service by reason of repair of the same nonconformity for a cumulative total of 60 or more business days when the service department of the authorized dealer in possession of the farm tractor is open for purposes of repair, provided that days when the consumer has been provided by the manufacturer or its authorized dealers with the use of another farm tractor which performs the same function shall not be counted.

66 Del. Laws, c. 57, § 1.;

§ 5005A Extension of warranty.

The terms of any express written warranty, the 1-year period and the 60-day repair period shall be reasonably extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion or strike, or fire, flood or other natural disaster.

66 Del. Laws, c. 57, § 1.;

§ 5006A Alternative dispute settlement.

(a) Exhaustion required. — If a manufacturer has established, or participates in, an informal dispute settlement procedure which substantially complies with the provisions of the Code of Federal Regulations, Title 16, Part 703, as amended, and the requirements of this section, the provisions of § 5004A of this title concerning refunds or replacement do not apply to a consumer who has not first used this procedure.

(b) Findings as evidence. — The findings and decisions in an informal dispute settlement procedure shall address and state in writing whether the consumer would be entitled to a refund or replacement under the presumptions and criteria set out in § 5004A of this title and are admissible as nonbinding evidence in any legal action and are not subject to further foundation requirements.

(c) Replacement or refund. — If, in an informal dispute settlement procedure, it is decided that a consumer is entitled to a replacement vehicle under subsection (d) of this section, then the consumer has the option of selecting and receiving either a replacement vehicle or a full refund as authorized by § 5004A of this title. Any refund selected by a consumer shall include all amounts authorized by § 5004A of this title.

(d) Requirements of informal dispute settlement procedure. — In any informal dispute settlement procedure provided for by this section:

(1) No documents shall be received by any informal dispute settlement arbitrators unless those documents have been provided to each of the parties in the dispute prior to the arbitrator's meeting, with an opportunity for the parties to comment on the documents in writing, or with oral presentation at the request of the arbitrators;

(2) "Nonvoting'' manufacturer or dealer representatives shall not attend or participate in the internal dispute settlement procedures unless the consumer is also present and given a chance to be heard, or unless the consumer previously consents to the manufacturer or dealer participation without the consumer's presence and participation;

(3) Consumers shall be given an adequate opportunity to contest a manufacturer's assertion that a nonconformity falls within intended specifications for the vehicle by having the basis of the manufacturer's claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement hearing;

(4) No disputes shall be heard where there has been a recent attempt by the manufacturer to repair a consumer's vehicle, but no response has yet been received by the informal dispute arbitrators from the consumer as to whether the repairs were successfully completed. This provision shall not prejudice a consumer's rights under this section nor shall it extend the informal dispute mechanism's 40-day time limit for deciding disputes, as established by the Code of Federal Regulations, Title 16, Part 703;

(5) The manufacturer shall provide and the informal dispute settlement arbitrators shall consider all information relevant to resolving the dispute, such as the prior dispute records and information required by the Code of Federal Regulations, Title 16, Part 703.6, and any relevant technical service bulletins which may have been issued by the manufacturer or lessor regarding the motor vehicle being disputed; and

(6) Any decision reached under this section shall be binding on the manufacturer.

(e) Exhaustion not required. — No consumer shall be required to first participate in an informal dispute settlement procedure before filing an action in Superior Court if the informal dispute settlement procedure does not comply with the requirements of this section, notwithstanding the procedure's compliance with the Code of Federal Regulations, Title 16, Part 703.

(f) Civil remedy. — Any consumer injured by a violation of this section may bring a civil action to enforce this section and recover costs and disbursements including reasonable attorney's fees.

(g) Affirmative defenses. — It shall be an affirmative defense to claim that:

(1) The alleged nonconformity does not substantially impair such use and market value; or

(2) A nonconformity is the result of abuse or neglect or of modifications or alterations of the farm tractor not authorized by the manufacturer.

66 Del. Laws, c. 57, § 1.;

§ 5007A Limitation of actions.

Any action brought under this chapter shall be commenced within 6 months following:

(1) Expiration of the express written warranty term, or

(2) 1 year following the date of the original delivery of the farm tractor to the consumer,

whichever is later.

66 Del. Laws, c. 57, § 1.;

§ 5008A Remedy nonexclusive.

Nothing in this chapter limits the rights or remedies which are otherwise available to a consumer under any other law.

66 Del. Laws, c. 57, § 1.;

§ 5009A Rules and regulations; evaluation of procedure.

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5003A. Manufacturer's duty to repair

If a farm tractor does not conform to applicable express written warranties and the consumer reports the nonconformity to the manufacturer and its authorized dealer during the term of the express written warranties or during the period of 1 year following the date of the original delivery of the farm tractor to the consumer, whichever is earlier, the manufacturer or its authorized dealers shall make the repairs necessary to make the farm tractor conform to the express written warranties, notwithstanding that the repairs are made after the expiration of the warranty term or the 1-year period. For a self-propelled vehicle this section is limited to warranties on the engine and power train.

66 Del. Laws, c. 57, § 1.;

§ 5004A Manufacturer's duty to refund or replace.

(a) If the manufacturer or its authorized dealers are unable to make the farm tractor conform to any applicable express written warranty by repairing or correcting any condition which substantially impairs the use or market value of the farm tractor to the consumer within the time periods and after the number of attempts specified in subsection (b) of this section, the manufacturer, through its authorized dealer who sold the farm tractor, shall, at the option of the consumer, replace the farm tractor with a comparable one, charging the consumer only a reasonable allowance for the consumer's use of the farm tractor, or accept the return of the farm tractor from the consumer and refund to the consumer the cash purchase price, including sales tax, license fees, registration fees and any similar governmental charges, less a reasonable allowance for prior use. Refunds shall be made to the consumer and lienholder, if any, as their interests may appear in the county recorder of deeds and/or Secretary of State's office. If no replacement or refund is made, the consumer may bring a civil action to enforce the obligation. No action may be brought unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has been offered an opportunity to cure the condition alleged within a reasonable time that is not to exceed 60 business days. For a self-propelled vehicle, this section is limited to warranties on the engine and power train.

(b) The replacement or refund obligation specified in subsection (a) of this section shall arise if the manufacturer or its authorized dealers are unable to make the farm tractor conform to applicable express written warranties within the express written warranty term or during the period of 1 year following the date of the original physical delivery of the farm tractor to the consumer, whichever is the earlier date, and (1) the same nonconformity has been subject to repair 4 or more times by the manufacturer or its authorized dealers, but such nonconformity continues to exist; or (2) the farm tractor is out of service by reason of repair of the same nonconformity for a cumulative total of 60 or more business days when the service department of the authorized dealer in possession of the farm tractor is open for purposes of repair, provided that days when the consumer has been provided by the manufacturer or its authorized dealers with the use of another farm tractor which performs the same function shall not be counted.

66 Del. Laws, c. 57, § 1.;

§ 5005A Extension of warranty.

The terms of any express written warranty, the 1-year period and the 60-day repair period shall be reasonably extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion or strike, or fire, flood or other natural disaster.

66 Del. Laws, c. 57, § 1.;

§ 5006A Alternative dispute settlement.

(a) Exhaustion required. — If a manufacturer has established, or participates in, an informal dispute settlement procedure which substantially complies with the provisions of the Code of Federal Regulations, Title 16, Part 703, as amended, and the requirements of this section, the provisions of § 5004A of this title concerning refunds or replacement do not apply to a consumer who has not first used this procedure.

(b) Findings as evidence. — The findings and decisions in an informal dispute settlement procedure shall address and state in writing whether the consumer would be entitled to a refund or replacement under the presumptions and criteria set out in § 5004A of this title and are admissible as nonbinding evidence in any legal action and are not subject to further foundation requirements.

(c) Replacement or refund. — If, in an informal dispute settlement procedure, it is decided that a consumer is entitled to a replacement vehicle under subsection (d) of this section, then the consumer has the option of selecting and receiving either a replacement vehicle or a full refund as authorized by § 5004A of this title. Any refund selected by a consumer shall include all amounts authorized by § 5004A of this title.

(d) Requirements of informal dispute settlement procedure. — In any informal dispute settlement procedure provided for by this section:

(1) No documents shall be received by any informal dispute settlement arbitrators unless those documents have been provided to each of the parties in the dispute prior to the arbitrator's meeting, with an opportunity for the parties to comment on the documents in writing, or with oral presentation at the request of the arbitrators;

(2) "Nonvoting'' manufacturer or dealer representatives shall not attend or participate in the internal dispute settlement procedures unless the consumer is also present and given a chance to be heard, or unless the consumer previously consents to the manufacturer or dealer participation without the consumer's presence and participation;

(3) Consumers shall be given an adequate opportunity to contest a manufacturer's assertion that a nonconformity falls within intended specifications for the vehicle by having the basis of the manufacturer's claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement hearing;

(4) No disputes shall be heard where there has been a recent attempt by the manufacturer to repair a consumer's vehicle, but no response has yet been received by the informal dispute arbitrators from the consumer as to whether the repairs were successfully completed. This provision shall not prejudice a consumer's rights under this section nor shall it extend the informal dispute mechanism's 40-day time limit for deciding disputes, as established by the Code of Federal Regulations, Title 16, Part 703;

(5) The manufacturer shall provide and the informal dispute settlement arbitrators shall consider all information relevant to resolving the dispute, such as the prior dispute records and information required by the Code of Federal Regulations, Title 16, Part 703.6, and any relevant technical service bulletins which may have been issued by the manufacturer or lessor regarding the motor vehicle being disputed; and

(6) Any decision reached under this section shall be binding on the manufacturer.

(e) Exhaustion not required. — No consumer shall be required to first participate in an informal dispute settlement procedure before filing an action in Superior Court if the informal dispute settlement procedure does not comply with the requirements of this section, notwithstanding the procedure's compliance with the Code of Federal Regulations, Title 16, Part 703.

(f) Civil remedy. — Any consumer injured by a violation of this section may bring a civil action to enforce this section and recover costs and disbursements including reasonable attorney's fees.

(g) Affirmative defenses. — It shall be an affirmative defense to claim that:

(1) The alleged nonconformity does not substantially impair such use and market value; or

(2) A nonconformity is the result of abuse or neglect or of modifications or alterations of the farm tractor not authorized by the manufacturer.

66 Del. Laws, c. 57, § 1.;

§ 5007A Limitation of actions.

Any action brought under this chapter shall be commenced within 6 months following:

(1) Expiration of the express written warranty term, or

(2) 1 year following the date of the original delivery of the farm tractor to the consumer,

whichever is later.

66 Del. Laws, c. 57, § 1.;

§ 5008A Remedy nonexclusive.

Nothing in this chapter limits the rights or remedies which are otherwise available to a consumer under any other law.

66 Del. Laws, c. 57, § 1.;

§ 5009A Rules and regulations; evaluation of procedure.

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5004A. Manufacturer's duty to refund or replace

(a) If the manufacturer or its authorized dealers are unable to make the farm tractor conform to any applicable express written warranty by repairing or correcting any condition which substantially impairs the use or market value of the farm tractor to the consumer within the time periods and after the number of attempts specified in subsection (b) of this section, the manufacturer, through its authorized dealer who sold the farm tractor, shall, at the option of the consumer, replace the farm tractor with a comparable one, charging the consumer only a reasonable allowance for the consumer's use of the farm tractor, or accept the return of the farm tractor from the consumer and refund to the consumer the cash purchase price, including sales tax, license fees, registration fees and any similar governmental charges, less a reasonable allowance for prior use. Refunds shall be made to the consumer and lienholder, if any, as their interests may appear in the county recorder of deeds and/or Secretary of State's office. If no replacement or refund is made, the consumer may bring a civil action to enforce the obligation. No action may be brought unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has been offered an opportunity to cure the condition alleged within a reasonable time that is not to exceed 60 business days. For a self-propelled vehicle, this section is limited to warranties on the engine and power train.

(b) The replacement or refund obligation specified in subsection (a) of this section shall arise if the manufacturer or its authorized dealers are unable to make the farm tractor conform to applicable express written warranties within the express written warranty term or during the period of 1 year following the date of the original physical delivery of the farm tractor to the consumer, whichever is the earlier date, and (1) the same nonconformity has been subject to repair 4 or more times by the manufacturer or its authorized dealers, but such nonconformity continues to exist; or (2) the farm tractor is out of service by reason of repair of the same nonconformity for a cumulative total of 60 or more business days when the service department of the authorized dealer in possession of the farm tractor is open for purposes of repair, provided that days when the consumer has been provided by the manufacturer or its authorized dealers with the use of another farm tractor which performs the same function shall not be counted.

66 Del. Laws, c. 57, § 1.;

§ 5005A Extension of warranty.

The terms of any express written warranty, the 1-year period and the 60-day repair period shall be reasonably extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion or strike, or fire, flood or other natural disaster.

66 Del. Laws, c. 57, § 1.;

§ 5006A Alternative dispute settlement.

(a) Exhaustion required. — If a manufacturer has established, or participates in, an informal dispute settlement procedure which substantially complies with the provisions of the Code of Federal Regulations, Title 16, Part 703, as amended, and the requirements of this section, the provisions of § 5004A of this title concerning refunds or replacement do not apply to a consumer who has not first used this procedure.

(b) Findings as evidence. — The findings and decisions in an informal dispute settlement procedure shall address and state in writing whether the consumer would be entitled to a refund or replacement under the presumptions and criteria set out in § 5004A of this title and are admissible as nonbinding evidence in any legal action and are not subject to further foundation requirements.

(c) Replacement or refund. — If, in an informal dispute settlement procedure, it is decided that a consumer is entitled to a replacement vehicle under subsection (d) of this section, then the consumer has the option of selecting and receiving either a replacement vehicle or a full refund as authorized by § 5004A of this title. Any refund selected by a consumer shall include all amounts authorized by § 5004A of this title.

(d) Requirements of informal dispute settlement procedure. — In any informal dispute settlement procedure provided for by this section:

(1) No documents shall be received by any informal dispute settlement arbitrators unless those documents have been provided to each of the parties in the dispute prior to the arbitrator's meeting, with an opportunity for the parties to comment on the documents in writing, or with oral presentation at the request of the arbitrators;

(2) "Nonvoting'' manufacturer or dealer representatives shall not attend or participate in the internal dispute settlement procedures unless the consumer is also present and given a chance to be heard, or unless the consumer previously consents to the manufacturer or dealer participation without the consumer's presence and participation;

(3) Consumers shall be given an adequate opportunity to contest a manufacturer's assertion that a nonconformity falls within intended specifications for the vehicle by having the basis of the manufacturer's claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement hearing;

(4) No disputes shall be heard where there has been a recent attempt by the manufacturer to repair a consumer's vehicle, but no response has yet been received by the informal dispute arbitrators from the consumer as to whether the repairs were successfully completed. This provision shall not prejudice a consumer's rights under this section nor shall it extend the informal dispute mechanism's 40-day time limit for deciding disputes, as established by the Code of Federal Regulations, Title 16, Part 703;

(5) The manufacturer shall provide and the informal dispute settlement arbitrators shall consider all information relevant to resolving the dispute, such as the prior dispute records and information required by the Code of Federal Regulations, Title 16, Part 703.6, and any relevant technical service bulletins which may have been issued by the manufacturer or lessor regarding the motor vehicle being disputed; and

(6) Any decision reached under this section shall be binding on the manufacturer.

(e) Exhaustion not required. — No consumer shall be required to first participate in an informal dispute settlement procedure before filing an action in Superior Court if the informal dispute settlement procedure does not comply with the requirements of this section, notwithstanding the procedure's compliance with the Code of Federal Regulations, Title 16, Part 703.

(f) Civil remedy. — Any consumer injured by a violation of this section may bring a civil action to enforce this section and recover costs and disbursements including reasonable attorney's fees.

(g) Affirmative defenses. — It shall be an affirmative defense to claim that:

(1) The alleged nonconformity does not substantially impair such use and market value; or

(2) A nonconformity is the result of abuse or neglect or of modifications or alterations of the farm tractor not authorized by the manufacturer.

66 Del. Laws, c. 57, § 1.;

§ 5007A Limitation of actions.

Any action brought under this chapter shall be commenced within 6 months following:

(1) Expiration of the express written warranty term, or

(2) 1 year following the date of the original delivery of the farm tractor to the consumer,

whichever is later.

66 Del. Laws, c. 57, § 1.;

§ 5008A Remedy nonexclusive.

Nothing in this chapter limits the rights or remedies which are otherwise available to a consumer under any other law.

66 Del. Laws, c. 57, § 1.;

§ 5009A Rules and regulations; evaluation of procedure.

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5005A. Extension of warranty

The terms of any express written warranty, the 1-year period and the 60-day repair period shall be reasonably extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion or strike, or fire, flood or other natural disaster.

66 Del. Laws, c. 57, § 1.;

§ 5006A Alternative dispute settlement.

(a) Exhaustion required. — If a manufacturer has established, or participates in, an informal dispute settlement procedure which substantially complies with the provisions of the Code of Federal Regulations, Title 16, Part 703, as amended, and the requirements of this section, the provisions of § 5004A of this title concerning refunds or replacement do not apply to a consumer who has not first used this procedure.

(b) Findings as evidence. — The findings and decisions in an informal dispute settlement procedure shall address and state in writing whether the consumer would be entitled to a refund or replacement under the presumptions and criteria set out in § 5004A of this title and are admissible as nonbinding evidence in any legal action and are not subject to further foundation requirements.

(c) Replacement or refund. — If, in an informal dispute settlement procedure, it is decided that a consumer is entitled to a replacement vehicle under subsection (d) of this section, then the consumer has the option of selecting and receiving either a replacement vehicle or a full refund as authorized by § 5004A of this title. Any refund selected by a consumer shall include all amounts authorized by § 5004A of this title.

(d) Requirements of informal dispute settlement procedure. — In any informal dispute settlement procedure provided for by this section:

(1) No documents shall be received by any informal dispute settlement arbitrators unless those documents have been provided to each of the parties in the dispute prior to the arbitrator's meeting, with an opportunity for the parties to comment on the documents in writing, or with oral presentation at the request of the arbitrators;

(2) "Nonvoting'' manufacturer or dealer representatives shall not attend or participate in the internal dispute settlement procedures unless the consumer is also present and given a chance to be heard, or unless the consumer previously consents to the manufacturer or dealer participation without the consumer's presence and participation;

(3) Consumers shall be given an adequate opportunity to contest a manufacturer's assertion that a nonconformity falls within intended specifications for the vehicle by having the basis of the manufacturer's claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement hearing;

(4) No disputes shall be heard where there has been a recent attempt by the manufacturer to repair a consumer's vehicle, but no response has yet been received by the informal dispute arbitrators from the consumer as to whether the repairs were successfully completed. This provision shall not prejudice a consumer's rights under this section nor shall it extend the informal dispute mechanism's 40-day time limit for deciding disputes, as established by the Code of Federal Regulations, Title 16, Part 703;

(5) The manufacturer shall provide and the informal dispute settlement arbitrators shall consider all information relevant to resolving the dispute, such as the prior dispute records and information required by the Code of Federal Regulations, Title 16, Part 703.6, and any relevant technical service bulletins which may have been issued by the manufacturer or lessor regarding the motor vehicle being disputed; and

(6) Any decision reached under this section shall be binding on the manufacturer.

(e) Exhaustion not required. — No consumer shall be required to first participate in an informal dispute settlement procedure before filing an action in Superior Court if the informal dispute settlement procedure does not comply with the requirements of this section, notwithstanding the procedure's compliance with the Code of Federal Regulations, Title 16, Part 703.

(f) Civil remedy. — Any consumer injured by a violation of this section may bring a civil action to enforce this section and recover costs and disbursements including reasonable attorney's fees.

(g) Affirmative defenses. — It shall be an affirmative defense to claim that:

(1) The alleged nonconformity does not substantially impair such use and market value; or

(2) A nonconformity is the result of abuse or neglect or of modifications or alterations of the farm tractor not authorized by the manufacturer.

66 Del. Laws, c. 57, § 1.;

§ 5007A Limitation of actions.

Any action brought under this chapter shall be commenced within 6 months following:

(1) Expiration of the express written warranty term, or

(2) 1 year following the date of the original delivery of the farm tractor to the consumer,

whichever is later.

66 Del. Laws, c. 57, § 1.;

§ 5008A Remedy nonexclusive.

Nothing in this chapter limits the rights or remedies which are otherwise available to a consumer under any other law.

66 Del. Laws, c. 57, § 1.;

§ 5009A Rules and regulations; evaluation of procedure.

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5006A. Alternative dispute settlement

(a) Exhaustion required. — If a manufacturer has established, or participates in, an informal dispute settlement procedure which substantially complies with the provisions of the Code of Federal Regulations, Title 16, Part 703, as amended, and the requirements of this section, the provisions of § 5004A of this title concerning refunds or replacement do not apply to a consumer who has not first used this procedure.

(b) Findings as evidence. — The findings and decisions in an informal dispute settlement procedure shall address and state in writing whether the consumer would be entitled to a refund or replacement under the presumptions and criteria set out in § 5004A of this title and are admissible as nonbinding evidence in any legal action and are not subject to further foundation requirements.

(c) Replacement or refund. — If, in an informal dispute settlement procedure, it is decided that a consumer is entitled to a replacement vehicle under subsection (d) of this section, then the consumer has the option of selecting and receiving either a replacement vehicle or a full refund as authorized by § 5004A of this title. Any refund selected by a consumer shall include all amounts authorized by § 5004A of this title.

(d) Requirements of informal dispute settlement procedure. — In any informal dispute settlement procedure provided for by this section:

(1) No documents shall be received by any informal dispute settlement arbitrators unless those documents have been provided to each of the parties in the dispute prior to the arbitrator's meeting, with an opportunity for the parties to comment on the documents in writing, or with oral presentation at the request of the arbitrators;

(2) "Nonvoting'' manufacturer or dealer representatives shall not attend or participate in the internal dispute settlement procedures unless the consumer is also present and given a chance to be heard, or unless the consumer previously consents to the manufacturer or dealer participation without the consumer's presence and participation;

(3) Consumers shall be given an adequate opportunity to contest a manufacturer's assertion that a nonconformity falls within intended specifications for the vehicle by having the basis of the manufacturer's claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement hearing;

(4) No disputes shall be heard where there has been a recent attempt by the manufacturer to repair a consumer's vehicle, but no response has yet been received by the informal dispute arbitrators from the consumer as to whether the repairs were successfully completed. This provision shall not prejudice a consumer's rights under this section nor shall it extend the informal dispute mechanism's 40-day time limit for deciding disputes, as established by the Code of Federal Regulations, Title 16, Part 703;

(5) The manufacturer shall provide and the informal dispute settlement arbitrators shall consider all information relevant to resolving the dispute, such as the prior dispute records and information required by the Code of Federal Regulations, Title 16, Part 703.6, and any relevant technical service bulletins which may have been issued by the manufacturer or lessor regarding the motor vehicle being disputed; and

(6) Any decision reached under this section shall be binding on the manufacturer.

(e) Exhaustion not required. — No consumer shall be required to first participate in an informal dispute settlement procedure before filing an action in Superior Court if the informal dispute settlement procedure does not comply with the requirements of this section, notwithstanding the procedure's compliance with the Code of Federal Regulations, Title 16, Part 703.

(f) Civil remedy. — Any consumer injured by a violation of this section may bring a civil action to enforce this section and recover costs and disbursements including reasonable attorney's fees.

(g) Affirmative defenses. — It shall be an affirmative defense to claim that:

(1) The alleged nonconformity does not substantially impair such use and market value; or

(2) A nonconformity is the result of abuse or neglect or of modifications or alterations of the farm tractor not authorized by the manufacturer.

66 Del. Laws, c. 57, § 1.;

§ 5007A Limitation of actions.

Any action brought under this chapter shall be commenced within 6 months following:

(1) Expiration of the express written warranty term, or

(2) 1 year following the date of the original delivery of the farm tractor to the consumer,

whichever is later.

66 Del. Laws, c. 57, § 1.;

§ 5008A Remedy nonexclusive.

Nothing in this chapter limits the rights or remedies which are otherwise available to a consumer under any other law.

66 Del. Laws, c. 57, § 1.;

§ 5009A Rules and regulations; evaluation of procedure.

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5007A. Limitation of actions

Any action brought under this chapter shall be commenced within 6 months following:

(1) Expiration of the express written warranty term, or

(2) 1 year following the date of the original delivery of the farm tractor to the consumer,

whichever is later.

66 Del. Laws, c. 57, § 1.;

§ 5008A Remedy nonexclusive.

Nothing in this chapter limits the rights or remedies which are otherwise available to a consumer under any other law.

66 Del. Laws, c. 57, § 1.;

§ 5009A Rules and regulations; evaluation of procedure.

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5008A. Remedy nonexclusive

Nothing in this chapter limits the rights or remedies which are otherwise available to a consumer under any other law.

66 Del. Laws, c. 57, § 1.;

§ 5009A Rules and regulations; evaluation of procedure.

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5009A. Rules and regulations; evaluation of procedure

The Division of Consumer Protection shall promulgate necessary rules and regulations to implement the purposes of this chapter and shall annually evaluate and certify whether any informal dispute settlement procedure utilized or sought to be utilized under this chapter complies with the Code of Federal Regulations, Title 16, Part 703.

66 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 291, § 98(c).;






CHAPTER 50B. ASSISTIVE TECHNOLOGY DEVICE WARRANTIES AND CONSUMER PROTECTION

§ 5001B. Definitions

For purposes of this chapter, the following words, terms and phrases shall have the meanings herein ascribed to them, except when the context clearly indicates a different meaning:

(1) "Assistive technology device'' means any item, piece of equipment, or product system that is designed and used to increase, maintain, or improve functional capabilities of individuals with disabilities; whether acquired commercially or "off-the-shelf,'' modified, customized, or currently or previously used as a demonstrator. An assistive technology device system that, as a whole, is within the definition of this term is itself an assistive technology device, and in this case this term also applies to each component product of the assistive technology device system that is itself ordinarily an assistive technology device. This term includes, but is not limited to:

a. Motorized and manually operated wheelchairs, personal mobility equipment, and other devices or aids of any kind that enhance the mobility or positioning of an individual with a disability, such as motorization, motorized positioning features, and the switches and controls for any motorized features;

b. Hearing aids, telephone communication devices for persons who are deaf or hard of hearing, assistive listening devices, and other hearing and communication assistive technology;

c. Computer equipment and reading devices with voice output, optical scanners, talking software, Braille printers, and other aids and devices that provide access to text;

d. Computer equipment and communication devices with voice output, artificial larynges, voice amplification devices, and other alternative and augmentative communication devices;

e. Voice recognition computer equipment, software and hardware accommodations, switches, and other alternative access to computers;

f. Environmental control units designed for or used by individuals with disabilities; and

g. Mechanical aids that increase, maintain or improve the functional capabilities or health and safety of an individual with disabilities.

(2) "Assistive technology device dealer'' means a person or entity in the business of selling new assistive technology devices.

(3) "Assistive technology device lessor'' means a person or entity who leases new assistive technology devices to consumers, or who holds the lessor's rights, under a written lease.

(4) "Assistive technology device system'' means the final product resulting from a manufacturer customizing, adapting, reconfiguring, refitting, refurbishing or composing into a system 1 or more component products, whether or not new, that may be assistive technology devices or standard products of the same or other manufacturer.

(5) "Collateral costs'' means expenses incurred by a consumer in connection with the repair of a nonconformity, including the cost of sales tax and of obtaining an alternative assistive technology device.

(6) "Consumer'' includes any of the following:

a. The purchaser of an assistive technology device, including any insurer or governmental agency or instrumentality, if the assistive technology device was purchased from an assistive technology device dealer or manufacturer for purposes other than resale;

b. A person to whom the assistive technology device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive technology device;

c. A person who may enforce the warranty; or

d. A person who leases an assistive technology device from an assistive technology device lessor under a written lease.

(7) "Demonstrator'' means an assistive technology device used primarily for the purpose of demonstration to the public.

(8) "Early termination cost'' means an expense or obligation that an assistive technology device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive technology device to the manufacturer. The term includes a penalty for prepayment under a finance arrangement.

(9) "Early termination savings'' means an expense or obligation that an assistive technology device lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive technology device to a manufacturer. The term includes an interest charge that the assistive technology device lessor would have paid to finance the assistive technology device or, if the assistive technology device lessor does not finance the assistive technology device, the difference between the total period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

(10) "An individual with disabilities'' means a person who has 1 or more physical or mental impairments that restrict or limit that person's ability to perform activities of daily living or limit that person's capacity to live independently.

(11) "Manufacturer'' means a person who manufactures or assembles assistive technology devices and agents of that person, including any importer, distributor, factory branch, distributor branch, or a warrantor of the manufacturer's assistive technology device. The term does not include an assistive technology device dealer or lessor, unless the manufacturer acts directly as an assistive technology dealer or lessor.

(12) "Nonconformity'' means a specific or generic condition, defect, or malfunction that substantially impairs the use, value, or safety of an assistive technology device.

(13) "Reasonable attempt to repair'' means any of the following occurring within the term of an express warranty applicable to a new assistive technology device:

a. The consumer tenders the assistive technology device to the manufacturer, assistive technology device lessor, or any of the manufacturer's authorized assistive technology device dealers for repair at least 2 times; or

b. The assistive technology device is out of service for an aggregate of at least 30 cumulative days because of a warranty nonconformity.

74 Del. Laws, c. 278, § 1; 70 Del. Laws, c. 186, § 1.;

§ 5002B Express warranties.

(a) A manufacturer who sells or leases a new assistive technology device to a consumer, either directly or through an assistive technology device dealer or lessor, shall furnish the consumer with an express warranty that the assistive technology device will be free from any defect or condition that substantially impairs the use, value or safety of the assistive technology device. The duration of the express warranty must not be less than 1 year after first possession of the assistive technology device by the consumer. The duration of the express warranty shall be reasonably extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion, or strike, fire, flood, or other natural disaster.

(b) If a new assistive technology device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive technology device lessor, or any of the manufacturer's authorized assistive technology device dealers and makes the assistive technology device available for repair before 1 year after first possession of the device by the consumer, the nonconformity must be repaired or replaced at no cost to the consumer.

(c) If a manufacturer fails to furnish an express warranty as required by this section, the assistive technology device shall be covered by an express warranty as if the manufacturer had furnished an express warranty to the consumer as required by this section.

(d) A manufacturer may provide any express warranty in addition to the express warranty required by this section; provided, however, that no term of any additional express warranty is inconsistent with, or in any way limits the applicability of, the warranty required by this section.

74 Del. Laws, c. 278, § 1.;

§ 5003B Notice to consumer.

At the time of purchase the manufacturer must provide directly to the consumer a statement, written in 10-point all capital type on a separate piece of paper or in such other form as the consumer can understand, in substantially the following form:

"IMPORTANT: IF THIS DEVICE IS DEFECTIVE, YOU MAY BE ENTITLED UNDER STATE LAW TO REPLACEMENT OF IT OR A REFUND OF ITS PURCHASE PRICE. HOWEVER, TO BE ENTITLED TO REFUND OR REPLACEMENT, YOU MUST FIRST NOTIFY THE MANUFACTURER, ITS AGENT OR ITS AUTHORIZED DEALER OF THE PROBLEM AND GIVE THEM AN OPPORTUNITY TO REPAIR THE DEVICE IN ACCORDANCE WITH TITLE 6, CHAPTER 50B.''

74 Del. Laws, c. 278, § 1.;

§ 5004B Replacement or refund.

(a) If, after a reasonable attempt to repair, a nonconformity is not repaired, the manufacturer shall, at the direction of the consumer, do 1 of the following:

(1) Accept return of the assistive technology device and within 30 days refund to the consumer and to a holder of a perfected security interest in the consumer's assistive technology device, as their interest may appear, the full purchase price plus any finance charge, amount paid by the consumer at the point of sale and collateral costs; or

(2) Accept return of the assistive technology device, refund to the assistive technology device lessor and to a holder of a perfected security interest in the assistive technology device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus collateral costs; or

(3) Accept return of the assistive technology device upon delivery to the consumer of a comparable new assistive technology device.

(b) To receive a comparable new assistive technology device, a consumer shall offer to transfer possession of the nonconforming assistive technology device to the manufacturer. No later than 30 days after that offer, the manufacturer shall provide the consumer with the comparable new assistive technology device. When the manufacturer provides the new assistive technology device, the consumer shall return the assistive technology device having the nonconformity to the manufacturer, at the manufacturer's expense, along with any endorsements necessary to transfer real possession to the manufacturer.

(c) For the purposes of this section, the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive technology device dealer's early termination costs and the value of the assistive technology device at the lease expiration date if the lease sets forth that value, less the assistive technology device lessor's early termination savings.

(d) No person may enforce the lease against the consumer after the consumer receives a refund.

74 Del. Laws, c. 278, § 1.;

§ 5005B Nonconformity disclosure requirement.

No assistive technology device returned by a consumer or assistive technology device lessor in this State or another state may be sold or leased in this State unless full disclosure of the reason for return is made to a prospective buyer or lessee.

74 Del. Laws, c. 278, § 1.;

§ 5006B Availability of other remedies; waivers void; additional relief.

(a) This chapter does not limit rights or remedies which are otherwise available under any uniform commercial code, consumer protection statute, or any other applicable law or regulation.

(b) A waiver of rights by a consumer under this chapter is void.

(c) In addition to pursuing other remedies, a consumer may bring an action to recover damages for any damages caused by a violation of this chapter. The court shall award a consumer who prevails in the action twice the amount of any pecuniary loss, together with costs, disbursements, reasonable attorney's fees, and any equitable relief that the court may determine is appropriate.

74 Del. Laws, c. 278, § 1.;

§ 5007B Replacement during repair; reimbursement of rental costs incurred by consumer; penalties.

(a) Whenever an assistive technology device covered by a manufacturer's express warranty is tendered by a consumer to the manufacturer, assistive technology lessor, or authorized assistive technology dealer from whom it was purchased or exchanged for the repair of a defect, malfunction, or nonconformity to which the warranty is applicable and at least 1 of the following conditions exists, the manufacturer shall provide directly to the consumer for the duration of the repair period, a replacement assistive technology device or reimbursement for the cost incurred by the consumer for renting a replacement assistive technology device. The applicable conditions are as follows:

(1) The repair period exceeds 10 working days, including the day on which the device is tendered to the dealer for repair; or

(2) The defect, malfunction, or nonconformity is the same for which the assistive technology device has been tendered to the dealer for repair on at least 2 previous occasions.

(b) This section applies for the duration of the manufacturer's express warranty and any extension thereof.

74 Del. Laws, c. 278, § 1.;



§ 5002B. Express warranties

(a) A manufacturer who sells or leases a new assistive technology device to a consumer, either directly or through an assistive technology device dealer or lessor, shall furnish the consumer with an express warranty that the assistive technology device will be free from any defect or condition that substantially impairs the use, value or safety of the assistive technology device. The duration of the express warranty must not be less than 1 year after first possession of the assistive technology device by the consumer. The duration of the express warranty shall be reasonably extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion, or strike, fire, flood, or other natural disaster.

(b) If a new assistive technology device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive technology device lessor, or any of the manufacturer's authorized assistive technology device dealers and makes the assistive technology device available for repair before 1 year after first possession of the device by the consumer, the nonconformity must be repaired or replaced at no cost to the consumer.

(c) If a manufacturer fails to furnish an express warranty as required by this section, the assistive technology device shall be covered by an express warranty as if the manufacturer had furnished an express warranty to the consumer as required by this section.

(d) A manufacturer may provide any express warranty in addition to the express warranty required by this section; provided, however, that no term of any additional express warranty is inconsistent with, or in any way limits the applicability of, the warranty required by this section.

74 Del. Laws, c. 278, § 1.;

§ 5003B Notice to consumer.

At the time of purchase the manufacturer must provide directly to the consumer a statement, written in 10-point all capital type on a separate piece of paper or in such other form as the consumer can understand, in substantially the following form:

"IMPORTANT: IF THIS DEVICE IS DEFECTIVE, YOU MAY BE ENTITLED UNDER STATE LAW TO REPLACEMENT OF IT OR A REFUND OF ITS PURCHASE PRICE. HOWEVER, TO BE ENTITLED TO REFUND OR REPLACEMENT, YOU MUST FIRST NOTIFY THE MANUFACTURER, ITS AGENT OR ITS AUTHORIZED DEALER OF THE PROBLEM AND GIVE THEM AN OPPORTUNITY TO REPAIR THE DEVICE IN ACCORDANCE WITH TITLE 6, CHAPTER 50B.''

74 Del. Laws, c. 278, § 1.;

§ 5004B Replacement or refund.

(a) If, after a reasonable attempt to repair, a nonconformity is not repaired, the manufacturer shall, at the direction of the consumer, do 1 of the following:

(1) Accept return of the assistive technology device and within 30 days refund to the consumer and to a holder of a perfected security interest in the consumer's assistive technology device, as their interest may appear, the full purchase price plus any finance charge, amount paid by the consumer at the point of sale and collateral costs; or

(2) Accept return of the assistive technology device, refund to the assistive technology device lessor and to a holder of a perfected security interest in the assistive technology device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus collateral costs; or

(3) Accept return of the assistive technology device upon delivery to the consumer of a comparable new assistive technology device.

(b) To receive a comparable new assistive technology device, a consumer shall offer to transfer possession of the nonconforming assistive technology device to the manufacturer. No later than 30 days after that offer, the manufacturer shall provide the consumer with the comparable new assistive technology device. When the manufacturer provides the new assistive technology device, the consumer shall return the assistive technology device having the nonconformity to the manufacturer, at the manufacturer's expense, along with any endorsements necessary to transfer real possession to the manufacturer.

(c) For the purposes of this section, the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive technology device dealer's early termination costs and the value of the assistive technology device at the lease expiration date if the lease sets forth that value, less the assistive technology device lessor's early termination savings.

(d) No person may enforce the lease against the consumer after the consumer receives a refund.

74 Del. Laws, c. 278, § 1.;

§ 5005B Nonconformity disclosure requirement.

No assistive technology device returned by a consumer or assistive technology device lessor in this State or another state may be sold or leased in this State unless full disclosure of the reason for return is made to a prospective buyer or lessee.

74 Del. Laws, c. 278, § 1.;

§ 5006B Availability of other remedies; waivers void; additional relief.

(a) This chapter does not limit rights or remedies which are otherwise available under any uniform commercial code, consumer protection statute, or any other applicable law or regulation.

(b) A waiver of rights by a consumer under this chapter is void.

(c) In addition to pursuing other remedies, a consumer may bring an action to recover damages for any damages caused by a violation of this chapter. The court shall award a consumer who prevails in the action twice the amount of any pecuniary loss, together with costs, disbursements, reasonable attorney's fees, and any equitable relief that the court may determine is appropriate.

74 Del. Laws, c. 278, § 1.;

§ 5007B Replacement during repair; reimbursement of rental costs incurred by consumer; penalties.

(a) Whenever an assistive technology device covered by a manufacturer's express warranty is tendered by a consumer to the manufacturer, assistive technology lessor, or authorized assistive technology dealer from whom it was purchased or exchanged for the repair of a defect, malfunction, or nonconformity to which the warranty is applicable and at least 1 of the following conditions exists, the manufacturer shall provide directly to the consumer for the duration of the repair period, a replacement assistive technology device or reimbursement for the cost incurred by the consumer for renting a replacement assistive technology device. The applicable conditions are as follows:

(1) The repair period exceeds 10 working days, including the day on which the device is tendered to the dealer for repair; or

(2) The defect, malfunction, or nonconformity is the same for which the assistive technology device has been tendered to the dealer for repair on at least 2 previous occasions.

(b) This section applies for the duration of the manufacturer's express warranty and any extension thereof.

74 Del. Laws, c. 278, § 1.;



§ 5003B. Notice to consumer

At the time of purchase the manufacturer must provide directly to the consumer a statement, written in 10-point all capital type on a separate piece of paper or in such other form as the consumer can understand, in substantially the following form:

"IMPORTANT: IF THIS DEVICE IS DEFECTIVE, YOU MAY BE ENTITLED UNDER STATE LAW TO REPLACEMENT OF IT OR A REFUND OF ITS PURCHASE PRICE. HOWEVER, TO BE ENTITLED TO REFUND OR REPLACEMENT, YOU MUST FIRST NOTIFY THE MANUFACTURER, ITS AGENT OR ITS AUTHORIZED DEALER OF THE PROBLEM AND GIVE THEM AN OPPORTUNITY TO REPAIR THE DEVICE IN ACCORDANCE WITH TITLE 6, CHAPTER 50B.''

74 Del. Laws, c. 278, § 1.;

§ 5004B Replacement or refund.

(a) If, after a reasonable attempt to repair, a nonconformity is not repaired, the manufacturer shall, at the direction of the consumer, do 1 of the following:

(1) Accept return of the assistive technology device and within 30 days refund to the consumer and to a holder of a perfected security interest in the consumer's assistive technology device, as their interest may appear, the full purchase price plus any finance charge, amount paid by the consumer at the point of sale and collateral costs; or

(2) Accept return of the assistive technology device, refund to the assistive technology device lessor and to a holder of a perfected security interest in the assistive technology device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus collateral costs; or

(3) Accept return of the assistive technology device upon delivery to the consumer of a comparable new assistive technology device.

(b) To receive a comparable new assistive technology device, a consumer shall offer to transfer possession of the nonconforming assistive technology device to the manufacturer. No later than 30 days after that offer, the manufacturer shall provide the consumer with the comparable new assistive technology device. When the manufacturer provides the new assistive technology device, the consumer shall return the assistive technology device having the nonconformity to the manufacturer, at the manufacturer's expense, along with any endorsements necessary to transfer real possession to the manufacturer.

(c) For the purposes of this section, the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive technology device dealer's early termination costs and the value of the assistive technology device at the lease expiration date if the lease sets forth that value, less the assistive technology device lessor's early termination savings.

(d) No person may enforce the lease against the consumer after the consumer receives a refund.

74 Del. Laws, c. 278, § 1.;

§ 5005B Nonconformity disclosure requirement.

No assistive technology device returned by a consumer or assistive technology device lessor in this State or another state may be sold or leased in this State unless full disclosure of the reason for return is made to a prospective buyer or lessee.

74 Del. Laws, c. 278, § 1.;

§ 5006B Availability of other remedies; waivers void; additional relief.

(a) This chapter does not limit rights or remedies which are otherwise available under any uniform commercial code, consumer protection statute, or any other applicable law or regulation.

(b) A waiver of rights by a consumer under this chapter is void.

(c) In addition to pursuing other remedies, a consumer may bring an action to recover damages for any damages caused by a violation of this chapter. The court shall award a consumer who prevails in the action twice the amount of any pecuniary loss, together with costs, disbursements, reasonable attorney's fees, and any equitable relief that the court may determine is appropriate.

74 Del. Laws, c. 278, § 1.;

§ 5007B Replacement during repair; reimbursement of rental costs incurred by consumer; penalties.

(a) Whenever an assistive technology device covered by a manufacturer's express warranty is tendered by a consumer to the manufacturer, assistive technology lessor, or authorized assistive technology dealer from whom it was purchased or exchanged for the repair of a defect, malfunction, or nonconformity to which the warranty is applicable and at least 1 of the following conditions exists, the manufacturer shall provide directly to the consumer for the duration of the repair period, a replacement assistive technology device or reimbursement for the cost incurred by the consumer for renting a replacement assistive technology device. The applicable conditions are as follows:

(1) The repair period exceeds 10 working days, including the day on which the device is tendered to the dealer for repair; or

(2) The defect, malfunction, or nonconformity is the same for which the assistive technology device has been tendered to the dealer for repair on at least 2 previous occasions.

(b) This section applies for the duration of the manufacturer's express warranty and any extension thereof.

74 Del. Laws, c. 278, § 1.;



§ 5004B. Replacement or refund

(a) If, after a reasonable attempt to repair, a nonconformity is not repaired, the manufacturer shall, at the direction of the consumer, do 1 of the following:

(1) Accept return of the assistive technology device and within 30 days refund to the consumer and to a holder of a perfected security interest in the consumer's assistive technology device, as their interest may appear, the full purchase price plus any finance charge, amount paid by the consumer at the point of sale and collateral costs; or

(2) Accept return of the assistive technology device, refund to the assistive technology device lessor and to a holder of a perfected security interest in the assistive technology device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus collateral costs; or

(3) Accept return of the assistive technology device upon delivery to the consumer of a comparable new assistive technology device.

(b) To receive a comparable new assistive technology device, a consumer shall offer to transfer possession of the nonconforming assistive technology device to the manufacturer. No later than 30 days after that offer, the manufacturer shall provide the consumer with the comparable new assistive technology device. When the manufacturer provides the new assistive technology device, the consumer shall return the assistive technology device having the nonconformity to the manufacturer, at the manufacturer's expense, along with any endorsements necessary to transfer real possession to the manufacturer.

(c) For the purposes of this section, the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive technology device dealer's early termination costs and the value of the assistive technology device at the lease expiration date if the lease sets forth that value, less the assistive technology device lessor's early termination savings.

(d) No person may enforce the lease against the consumer after the consumer receives a refund.

74 Del. Laws, c. 278, § 1.;

§ 5005B Nonconformity disclosure requirement.

No assistive technology device returned by a consumer or assistive technology device lessor in this State or another state may be sold or leased in this State unless full disclosure of the reason for return is made to a prospective buyer or lessee.

74 Del. Laws, c. 278, § 1.;

§ 5006B Availability of other remedies; waivers void; additional relief.

(a) This chapter does not limit rights or remedies which are otherwise available under any uniform commercial code, consumer protection statute, or any other applicable law or regulation.

(b) A waiver of rights by a consumer under this chapter is void.

(c) In addition to pursuing other remedies, a consumer may bring an action to recover damages for any damages caused by a violation of this chapter. The court shall award a consumer who prevails in the action twice the amount of any pecuniary loss, together with costs, disbursements, reasonable attorney's fees, and any equitable relief that the court may determine is appropriate.

74 Del. Laws, c. 278, § 1.;

§ 5007B Replacement during repair; reimbursement of rental costs incurred by consumer; penalties.

(a) Whenever an assistive technology device covered by a manufacturer's express warranty is tendered by a consumer to the manufacturer, assistive technology lessor, or authorized assistive technology dealer from whom it was purchased or exchanged for the repair of a defect, malfunction, or nonconformity to which the warranty is applicable and at least 1 of the following conditions exists, the manufacturer shall provide directly to the consumer for the duration of the repair period, a replacement assistive technology device or reimbursement for the cost incurred by the consumer for renting a replacement assistive technology device. The applicable conditions are as follows:

(1) The repair period exceeds 10 working days, including the day on which the device is tendered to the dealer for repair; or

(2) The defect, malfunction, or nonconformity is the same for which the assistive technology device has been tendered to the dealer for repair on at least 2 previous occasions.

(b) This section applies for the duration of the manufacturer's express warranty and any extension thereof.

74 Del. Laws, c. 278, § 1.;



§ 5005B. Nonconformity disclosure requirement

No assistive technology device returned by a consumer or assistive technology device lessor in this State or another state may be sold or leased in this State unless full disclosure of the reason for return is made to a prospective buyer or lessee.

74 Del. Laws, c. 278, § 1.;

§ 5006B Availability of other remedies; waivers void; additional relief.

(a) This chapter does not limit rights or remedies which are otherwise available under any uniform commercial code, consumer protection statute, or any other applicable law or regulation.

(b) A waiver of rights by a consumer under this chapter is void.

(c) In addition to pursuing other remedies, a consumer may bring an action to recover damages for any damages caused by a violation of this chapter. The court shall award a consumer who prevails in the action twice the amount of any pecuniary loss, together with costs, disbursements, reasonable attorney's fees, and any equitable relief that the court may determine is appropriate.

74 Del. Laws, c. 278, § 1.;

§ 5007B Replacement during repair; reimbursement of rental costs incurred by consumer; penalties.

(a) Whenever an assistive technology device covered by a manufacturer's express warranty is tendered by a consumer to the manufacturer, assistive technology lessor, or authorized assistive technology dealer from whom it was purchased or exchanged for the repair of a defect, malfunction, or nonconformity to which the warranty is applicable and at least 1 of the following conditions exists, the manufacturer shall provide directly to the consumer for the duration of the repair period, a replacement assistive technology device or reimbursement for the cost incurred by the consumer for renting a replacement assistive technology device. The applicable conditions are as follows:

(1) The repair period exceeds 10 working days, including the day on which the device is tendered to the dealer for repair; or

(2) The defect, malfunction, or nonconformity is the same for which the assistive technology device has been tendered to the dealer for repair on at least 2 previous occasions.

(b) This section applies for the duration of the manufacturer's express warranty and any extension thereof.

74 Del. Laws, c. 278, § 1.;



§ 5006B. Availability of other remedies; waivers void; additional relief

(a) This chapter does not limit rights or remedies which are otherwise available under any uniform commercial code, consumer protection statute, or any other applicable law or regulation.

(b) A waiver of rights by a consumer under this chapter is void.

(c) In addition to pursuing other remedies, a consumer may bring an action to recover damages for any damages caused by a violation of this chapter. The court shall award a consumer who prevails in the action twice the amount of any pecuniary loss, together with costs, disbursements, reasonable attorney's fees, and any equitable relief that the court may determine is appropriate.

74 Del. Laws, c. 278, § 1.;

§ 5007B Replacement during repair; reimbursement of rental costs incurred by consumer; penalties.

(a) Whenever an assistive technology device covered by a manufacturer's express warranty is tendered by a consumer to the manufacturer, assistive technology lessor, or authorized assistive technology dealer from whom it was purchased or exchanged for the repair of a defect, malfunction, or nonconformity to which the warranty is applicable and at least 1 of the following conditions exists, the manufacturer shall provide directly to the consumer for the duration of the repair period, a replacement assistive technology device or reimbursement for the cost incurred by the consumer for renting a replacement assistive technology device. The applicable conditions are as follows:

(1) The repair period exceeds 10 working days, including the day on which the device is tendered to the dealer for repair; or

(2) The defect, malfunction, or nonconformity is the same for which the assistive technology device has been tendered to the dealer for repair on at least 2 previous occasions.

(b) This section applies for the duration of the manufacturer's express warranty and any extension thereof.

74 Del. Laws, c. 278, § 1.;



§ 5007B. Replacement during repair; reimbursement of rental costs incurred by consumer; penalties

(a) Whenever an assistive technology device covered by a manufacturer's express warranty is tendered by a consumer to the manufacturer, assistive technology lessor, or authorized assistive technology dealer from whom it was purchased or exchanged for the repair of a defect, malfunction, or nonconformity to which the warranty is applicable and at least 1 of the following conditions exists, the manufacturer shall provide directly to the consumer for the duration of the repair period, a replacement assistive technology device or reimbursement for the cost incurred by the consumer for renting a replacement assistive technology device. The applicable conditions are as follows:

(1) The repair period exceeds 10 working days, including the day on which the device is tendered to the dealer for repair; or

(2) The defect, malfunction, or nonconformity is the same for which the assistive technology device has been tendered to the dealer for repair on at least 2 previous occasions.

(b) This section applies for the duration of the manufacturer's express warranty and any extension thereof.

74 Del. Laws, c. 278, § 1.;






CHAPTER 51. STANDARD WEIGHTS AND MEASURES

§ 5101. Definitions; meaning of terms

When used in this chapter:

(1) A "certificate of conformance'' means a document issued by the National Institute of Standards and Technology based on testing in participating laboratories that indicates that the weights and measures or weighing and measuring device or devices conform with the requirements of National Institute of Standards and Technology Handbook 44 and supplements thereto, or in any publication superseding these publications.

(2) The term "commodity in package form'' means commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale, exclusive, however of an auxiliary shipping container enclosing packages that individually conform to the requirements of this chapter. An individual item or lot of any commodity not in package form as defined in this section, but on which there is marked a selling price based on an established price per unit of weight or of measure, shall be commodity in package form.

(3) A "consumer package'' or "package of consumer commodity'' shall be construed to mean a commodity in package form that is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions.

(4) The term "inspector'' means a state inspector of weights and measures.

(5) The term "intrastate commerce'' means any and all commerce or trade that is begun, carried on, and completed wholly within the limits of this State, and the phrase "introduced into intrastate commerce'' defines the time and place at which the first sale and delivery of a commodity is made within the State, the delivery being made either directly to the purchaser or to a common carrier for shipment to the purchaser.

(6) A "nonconsumer package'' or "package of nonconsumer commodity'' shall be construed to mean any commodity in package form other than a consumer package, and particularly a package designed solely for industrial or institutional use or for wholesale distribution only.

(7) The word "person'' means both the plural and singular, as the case demands, and shall include individuals, partnerships, corporations, companies, societies, and associations.

(8) "Ready-to-eat food'' is restaurant-style food offered or exposed for sale, whether in restaurants, supermarkets or similar food service establishments, that is ready for consumption, though not necessarily on the premises where sold. "Ready-to-eat food'' does not include sliced luncheon products, such as meat, poultry or cheese when sold separately.

(9) The words "sell'' and "sale'' mean barter and exchange.

(10) The words "weight(s) and (or) measure(s)'' mean any weight or measure or weighing or measuring device commercially used or employed in establishing size, quantity, extent, area, or measurement of quantities, things, produce, or articles for distribution or consumption which are purchased, offered, or submitted for sale, hire, or award, or in computing any basic charge or payment for services rendered and shall also include any accessory attached to or used in connection with a commercial weighing device when such accessory is so designed or installed that its operation affects, or may affect, the accuracy of the device. This term shall not be construed to include meters for the measurement of electricity, gas (natural or manufactured), telephone service or water when the same are operated in a public utility system. Such electricity, gas, telephone and water meters are specifically excluded from the purview of this chapter, and none of the provisions of this chapter shall apply to such meters or to any appliances or accessories associated therewith.

6 Del. C. 1953, § 5101; 53 Del. Laws, c. 187, § 3; 58 Del. Laws, c. 281, § 1; 70 Del. Laws, c. 370, §§ 1-3.;



§ 5102. Systems of weights and measures

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and 1 or both of these systems shall be used for all commercial purposes in this State. The definitions of basic units of weight and measure, the tables of weight and measure and weights and measures equivalents, as published by the National Institute of Standards and Technology, are recognized and shall govern weighing and measuring equipment and transactions in this State.

6 Del. C. 1953, § 5102; 53 Del. Laws, c. 187, § 3; 58 Del. Laws, c. 281, § 2; 70 Del. Laws, c. 370, § 4.;



§ 5103. Definitions of special units of measure

The term "barrel,'' when used in connection with fermented liquor, shall mean a unit of 31 gallons. The term "ton'' shall mean a unit of 2,000 pounds avoirdupois weight. The term "cord,'' when used in connection with wood intended for fuel purposes, shall mean the amount of wood that is contained in a space of 128 cubic feet when the wood is ranked and well stowed.

6 Del. C. 1953, § 5103; 53 Del. Laws, c. 187, § 3.;



§ 5104. State standards of weights and measures

Such weights and measures in conformity with the standards of the United States as have been supplied to the State by the federal government or otherwise obtained by the State for use as state standards shall, when the same shall have been approved as being satisfactory for use as such by the National Institute of Standards and Technology, be the state standards of weight and measure. The state standards shall be kept in a safe and suitable place in the office or laboratory of the Department of Agriculture, they shall not be removed from the said office or laboratory except for repairs or for calibration and approval. The state standards shall be used only in verifying the office standards and for scientific purposes.

6 Del. C. 1953, § 5104; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31A; 58 Del. Laws, c. 281, § 3; 70 Del. Laws, c. 370, § 5.;



§ 5105. Field standards and equipment

In addition to the state standards provided for in § 5104 of this title, there shall be supplied by the State such "field standards'' and such equipment as may be found necessary to carry out the provisions of this chapter. The field standards shall be verified upon their initial receipt and thereafter as often as deemed necessary by the Secretary by comparison with state standards. The specifications and tolerances for reference standard and field standard weights and measures shall be those as specified in Handbooks 105-1, 105-2 and 105-3 of the National Institute of Standards and Technology and supplements thereto, or in any publication superseding these publications.

6 Del. C. 1953, § 5105; 53 Del. Laws, c. 187, § 3; 58 Del. Laws, c. 281, § 4; 70 Del. Laws, c. 370, § 6.;



§ 5106. General powers and duties of Secretary of Agriculture

The Secretary of Agriculture shall have the custody of the state standards of weight and measure and of the other standards and equipment provided for by this chapter, and shall keep accurate records of the same. The Secretary of Agriculture shall enforce the provisions of this chapter. The Secretary of Agriculture shall have and keep a general supervision over the weights and measures offered for sale, sold, or in use in the State.

6 Del. C. 1953, § 5108; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, §§ 31C, D; 70 Del. Laws, c. 186, § 1.;



§ 5107. Specific powers and duties of Secretary of Agriculture; regulations

The Secretary shall issue from time to time reasonable regulations for the enforcement of this chapter, which regulations shall have the force and effect of law. These regulations may include (1) standards of net weight, measure, or count, and reasonable standards of fill, for any commodity in package form, (2) rules governing the technical and reporting procedures to be followed and the report and record forms and marks of approval and rejection to be used by inspectors of weights and measures in the discharge of their official duties, (3) exemptions from the sealing or marking requirements of § 5113 of this chapter with respect to weights and measures of such character or size that such sealing or marking would be inappropriate, impracticable or damaging to the apparatus in question, and (4) rules governing the voluntary registration of service people and service agencies. These regulations shall include specifications, tolerances and other technical requirements for weights and measures of the character of those specified in § 5109 of this chapter, designed to eliminate from use, without prejudice to apparatus that conforms as closely as practicable to the official standards, those (1) that are not accurate, (2) that are of such construction that they are faulty — that is, that are not reasonably permanent in their adjustment or will not repeat their indications correctly — or (3) that facilitate the perpetration of fraud. The specifications, tolerances and other technical requirements for commercial weighing and measuring devices, together with amendments thereto, as recommended by the National Bureau of Standards and published in the National Bureau of Standards Handbook 44 and supplements thereto, or in any publication revising or superseding Handbook 44, shall be the specifications, tolerances and other technical requirements for commercial weighing and measuring devices of the State, except insofar as specifically modified, amended or rejected by a regulation issued by the Secretary. For the purposes of this chapter, apparatus shall be deemed to be "correct,'' when it conforms to the requirements of the National Type Evaluation Program of the National Institute of Standards and Technology. A certificate of conformance must be issued prior to the use of such weight(s) and measure(s) or weighing and measuring device for commercial or law-enforcement purposes, except insofar as specifically modified, amended, or rejected by a regulation issued by the Secretary of Agriculture. Pending the issuance of a certificate of conformance, the Department may permit such weight(s) and measure(s) or weighing and measuring device to be used provided it meets the specifications and tolerances for that particular weight and measure or weighing device as set forth in the National Institute of Standards and Technology Handbook 44.

6 Del. C. 1953, § 5109; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, §§ 31C, E, F; 58 Del. Laws, c. 281, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 370, § 7.;



§ 5108. Testing at state-supported institutions

The Secretary of Agriculture shall from time to time test all weights and measures used in checking the receipt or disbursement of supplies in every institution for the maintenance of which moneys are appropriated by the General Assembly, reporting those findings in writing to the supervisory board and to the executive officer of the institution concerned.

6 Del. C. 1953, § 5110; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 186, § 1.;



§ 5109. General testing

When not otherwise provided by law, the Secretary of Agriculture shall have the power to inspect and test, to ascertain if they are correct, all weights and measures kept, offered, or exposed for sale. It shall be the duty of the Secretary of Agriculture, within a 12-month period or less frequently if in accordance with a schedule issued by the Secretary of Agriculture, and as much more often as deemed necessary to inspect and test, to ascertain if they are correct, all weights and measures commercially used (1) in determining the weight, measurement, or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure, or of count, or (2) in computing the basic charge or payment for services rendered on the basis of weight, measure, or of count; provided, that with respect to single-service devices — that is, devices designed to be used commercially only once and to be then discarded — and with respect to devices uniformly mass-produced, as by means of a mold or die, and not susceptible of individual adjustment, tests may be made on representative samples of such devices; and the lots of which such samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on such samples.

6 Del. C. 1953, § 5111; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 186, § 1.;



§ 5110. Investigations

The Secretary of Agriculture shall investigate complaints concerning violations of the provisions of this chapter, and shall, upon the Secretary of Agriculture's own initiative, conduct such investigations as deemed appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of the provisions of this chapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.

6 Del. C. 1953, § 5112; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 186, § 1.;



§ 5111. Inspection of packages

The Secretary of Agriculture shall, as often as necessary to provide adequate protection, weigh or measure and inspect packages or amounts of commodities kept, offered, or exposed for sale, sold, or in the process of delivery, to determine whether the same contain the amounts represented and whether they be kept, offered, or exposed for sale, or sold, in accordance with law; and when such packages or amounts of commodities are found not to contain the amounts represented, or are found to be kept, offered, or exposed for sale in violation of law, the Secretary of Agriculture may order them off sale and may so mark or tag them as to show them to be illegal. In carrying out the provisions of this section, the Secretary of Agriculture may employ recognized sampling procedures under which the compliance of a given lot of packages will be determined on the basis of the result obtained on a sample selected from and representative of such lot. No person shall (1) sell, or keep, offer, or expose for sale in intrastate commerce any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section unless and until such package or amount of commodity has been brought into full compliance with all legal requirements, or (2) dispose of any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section and that has not been brought into compliance with legal requirements, in any manner except with the specific approval of the Secretary of Agriculture.

6 Del. C. 1953, § 5113; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 58 Del. Laws, c. 281, § 6.;



§ 5112. Stop-use, stop-removal, and removal orders

The Secretary of Agriculture shall have the power to issue stop-use orders, stop-removal orders, and removal orders with respect to weights and measures being, or susceptible of being, commercially used, and to issue stop-removal orders and removal orders with respect to packages or amounts of commodities kept, offered, or exposed for sale, sold, or in process of delivery, whenever in the course of enforcement of the provisions of this chapter the Secretary of Agriculture deems it necessary or expedient to issue such orders, and no person shall use, remove from the premises specified, or fail to remove from the premises specified any weight, measure, or package or amount of commodity contrary to the terms of a stop-use order, stop-removal order, or removal order issued under the authority of this section.

6 Del. C. 1953, § 5114; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 186, § 1.;



§ 5113. Disposition of correct and incorrect apparatus

The Secretary of Agriculture shall approve for use and seal or mark with appropriate devices such weights and measures found upon inspection and test to be "correct'' as defined in § 5107 of this title, and shall reject and mark or tag as "rejected'' such weights and measures found, upon inspection or test, to be "incorrect'' as defined in § 5107 of this title, but which in the Secretary of Agriculture's best judgment are susceptible of satisfactory repair; provided that, such sealing or marking shall not be required with respect to such weights and measures as may be exempted therefrom by a regulation of the Secretary of Agriculture issued under the authority of § 5107 of this title. The Secretary of Agriculture shall condemn, and may seize and may destroy, weights and measures found to be incorrect that, in the Secretary of Agriculture's best judgment, are not susceptible of satisfactory repair. Weights and measures that have been rejected may be confiscated and may be destroyed by the Secretary of Agriculture if not corrected as required by § 5116 of this title, or if used or disposed of contrary to the requirements of § 5116 of this title.

6 Del. C. 1953, § 5115; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 186, § 1.;



§ 5114. Police powers; right of entry and stoppage

With respect to the enforcement of this chapter and any other chapters dealing with weights and measures that the Secretary of Agriculture is, or may be, empowered to enforce, the Secretary of Agriculture is hereby vested with police powers, and shall have police powers similar to those of constables and other police officers and may arrest any violator of the said chapters, and seize for use as evidence, incorrect or unsealed weights and measures or amounts or packages of commodity, found to be used, retained, offered or exposed for sale, or sold in violation of law. In the performance of official duties, the Secretary of Agriculture may enter and go into or upon, any structure or premises, and stop any person whatsoever and require that person to proceed, with or without any vehicle of which he or she may be in charge, to some place which the Secretary of Agriculture may specify.

6 Del. C. 1953, § 5116; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 266, § 11.;



§ 5115. Powers and duties of inspectors

The powers and duties given to and imposed upon the Secretary of Agriculture by §§ 5108, 5109, 5110, 5111, 5112, 5113, 5114 and 5137 of this title are given to and imposed upon the inspectors also, when acting under the instructions and at the direction of the Secretary of Agriculture.

6 Del. C. 1953, § 5117; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C.;



§ 5116. Duty of owners of incorrect apparatus

Weights and measures that have been rejected under the authority of the Secretary of Agriculture shall remain subject to the control of the rejecting authority until such time as suitable repair or disposition thereof has been made as required by this section. The owners of such rejected weights and measures shall cause the same to be made correct within 30 days or such longer period as may be authorized by the rejecting authority; or, in lieu of this, may dispose of the same, but only in such manner as is specifically authorized by the rejecting authority. Weights and measures that have been rejected shall not again be used commercially until they have been officially reexamined and found to be correct or until specific written permission for such use is issued by the rejecting authority or until the rejection tag has been removed and the rejected device repaired and placed in service by a person duly registered to perform such acts under a regulation issued by the Secretary for the registration of weights and measures, servicemen and service agencies.

6 Del. C. 1953, § 5118; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 58 Del. Laws, c. 281, § 7; 70 Del. Laws, c. 186, § 1.;



§ 5117. Method of sale of commodities

Commodities in liquid form shall be sold only by liquid measure or by weight, and, except as otherwise provided in this chapter, commodities not in liquid form shall be sold only by weight, by measure of length or area, or by count; provided, that liquid commodities may be sold by weight and commodities not in liquid form may be sold by count only if such methods give accurate information as to the quantity of commodity sold; and provided further, that the provisions of this section shall not apply:

(1) To commodities when sold for immediate consumption on the premises where sold,

(2) To vegetables when sold by the head or bunch,

(3) To commodities in containers standardized by a law of this State or by federal law,

(4) To commodities in package form when there exists a general consumer usage to express the quantity in some other manner,

(5) To concrete aggregates, concrete mixtures, and loose solid materials such as earth, soil, gravel, crushed stone, and the like, when sold by cubic measure, or

(6) To unprocessed vegetable and animal fertilizer when sold by cubic measure.

The Secretary of Agriculture, subject to the approval of the Department of Agriculture, may issue such reasonable regulations as are necessary to assure that amounts of commodity sold are determined in accordance with good commercial practice and are so determined and represented as to be accurate and informative to all parties at interest.

6 Del. C. 1953, § 5119; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, §§ 31C, 31F.;



§ 5118. Packages; declarations of quantity and origin; variations; exemptions

Except as otherwise provided in this chapter, any commodity in package form introduced or delivered for introduction into or received in intrastate commerce, kept for the purpose of sale, or offered or exposed for sale in intrastate commerce shall bear on the outside of the package a definite, plain, and conspicuous declaration of (1) the identity of the commodity in the package unless the same can easily be identified through the wrapper or container, (2) the net quantity of the contents in terms of weight, measure, or count, and (3) in the case of any package kept, offered, or exposed for sale, or sold any place other than on the premises where packed, the name and place of business of the manufacturer, packer, or distributor as may be prescribed by regulation issued by the Secretary; provided, that in connection with the declaration required under clause (2), neither the qualifying term "when packed'' or any words of similar import, nor any term qualifying a unit of weight, measure, or count (for example, "jumbo,'' "giant,'' "full,'' and the like) that tends to exaggerate the amount of commodity in a package, shall be used; and provided further, that under clause (2) the Secretary of Agriculture shall, by regulation, establish (a) reasonable variations to be allowed, which may include variations below the declared weight or measure caused by ordinary and customary exposure, only after the commodity is introduced into intrastate commerce, to conditions that normally occur in good distribution practice and that unavoidably result in decreased weight or measure, (b) exemptions as to small packages, and (c) exemptions as to commodities put up in variable weights or sizes for sale intact and either customarily not sold as individual units or customarily weighed or measured at time of sale to the consumer.

6 Del. C. 1953, § 5120; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 58 Del. Laws, c. 281, §§ 8, 9.;



§ 5119. Declarations of unit price on random packages

In addition to the declarations required by § 5118 of this title, any commodity in package form, the package being one of a lot containing random weights, measures or counts of the same commodity and bearing the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure, or count.

6 Del. C. 1953, § 5121; 53 Del. Laws, c. 187, § 3.;



§ 5120. Uniform packaging and labeling

The standards and requirements for Uniform Packaging and Labeling will be those contained in Handbook 130 of the National Institute of Standards and Technology and supplements thereto, or in any publication revising or superseding Handbook 130, except insofar as specifically modified, amended or rejected by a regulation issued by the Secretary.

6 Del. C. 1953, § 5122; 53 Del. Laws, c. 187, § 3; 58 Del. Laws, c. 281, § 10; 70 Del. Laws, c. 370, § 8.;



§ 5121. Advertising packages for sale

Whenever a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with such statement of price a declaration of the basic quantity of contents of the package as is required by law or regulation to appear on the package; provided, that, where the law or regulation requires a dual declaration of net quantity to appear on the package, only the declaration that sets forth the quantity in terms of the smaller unit of weight or measure (the declaration that is required to appear first and without parentheses on the package) need appear in the advertisement; and provided further, that there shall not be included as part of the declaration required under this section such qualifying terms as "when packed,'' "minimum,'' "not less than,'' or any other terms of similar import, nor any term qualifying a unit of weight, measure, or count (for example, "jumbo,'' "giant,'' "full,'' and the like) that tends to exaggerate the amount of commodity in the package.

6 Del. C. 1953, § 5123; 53 Del. Laws, c. 187, § 3; 58 Del. Laws, c. 281, § 11.;



§ 5122. Sale by net weight

The word "weight'' as used in this chapter in connection with any commodity shall mean net weight. Whenever any commodity is sold on the basis of weight, the net weight of the commodity shall be employed, and all contracts concerning commodities shall be so construed.

6 Del. C. 1953, § 5124; 53 Del. Laws, c. 187, § 3.;



§ 5123. Misrepresentation of price

Whenever any commodity or service is sold or is offered, exposed or advertised for sale, by weight, measure or count, the price shall not be misrepresented, nor shall the price be represented in any manner calculated or tending to mislead or deceive an actual or prospective purchaser. Whenever an advertised, posted or labeled price per unit of weight, measure or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed and the numeral or numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as and at least 1/2 the height and width of the numerals representing the whole cents. The procedures used for price verification shall be those recommended by the National Institute of Standards and Technology in the Examination Procedure for Price Verification in Handbook 130 and supplements thereto, or in any publication superseding these publications.

6 Del. C. 1953, § 5125; 53 Del. Laws, c. 187, § 3; 70 Del. Laws, c. 370, § 9.;



§ 5124. Meat, poultry and seafood

Meat, poultry and seafood shall be sold by weight, except that whole shellfish in the shell and ready to eat food may be sold by weight, measure and/or count.

6 Del. C. 1953, § 5126; 53 Del. Laws, c. 187, § 3; 58 Del. Laws, c. 281, § 12; 66 Del. Laws, c. 164, § 1; 70 Del. Laws, c. 370, § 10.;



§ 5125. Clams, mussels, oysters, and other mollusks

Whole clams, oysters, mussels or other mollusks in the shell, whether fresh or frozen, shall be sold by weight including the weight of the shell, but not including the liquid of ice packed with them, dry measure and/or count. In addition, size designations may be provided. Fresh oysters removed from the shell shall be sold by weight or by fluid volume. For oysters sold by weight or by volume, a maximum of 15 percent free liquid by weight is permitted.

6 Del. c. 1953, § 5128; 53 Del. Laws, c. 187, § 3; 70 Del. Laws, c. 370, § 11.;



§ 5126. Non-food products

The specifications and requirements for non-food products shall be those specified by the National Institute of Standards and Technology, Handbook 130 and supplements thereto, or in any publication revising or superseding Handbook 130, except insofar as specifically modified, amended or rejected by a regulation issued by the Secretary of Agriculture.

70 Del. Laws, c. 370, § 13.;



§ 5127. Bulk deliveries of commodities sold in terms of weight

Whenever a vehicle delivers to an individual purchaser a commodity in bulk and the commodity is sold in terms of weight units, the delivery shall be accompanied by duplicate delivery tickets on which, in ink or other indelible substance, there shall be clearly stated:

(1) The name and address of the vendor;

(2) The name and address of the purchaser, and

(3) The net weight of the delivery and the gross and tare weights from which the net weight is computed, each expressed in pounds.

One of these tickets shall be retained by the vendor and the other shall be delivered to the purchaser at the time of delivery of the commodity or shall be left at a safe place at the place of delivery or shall be surrendered, on demand, to the Secretary of Agriculture, or an inspector, who, if the inspector desires to retain it as evidence, shall issue a weight slip in lieu thereof for delivery to the purchaser; provided, that if the purchaser carries away the purchase, the vendor shall be required only to give to the purchaser at the time of sale a delivery ticket stating the number of pounds of commodity delivered.

6 Del. C. 1953, § 5131; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, §§ 31C, 31G; 58 Del. Laws, c. 281, § 15; 70 Del. Laws, c. 370, § 12.;



§ 5128. Furnace and stove oil

(a) Whoever sells or delivers fuel oil or propane in quantities of 20 gallons or more for heating or cooking purposes shall issue a delivery ticket which shall consist of an original and at least 1 carbon copy. Said ticket shall be serially numbered for the purpose of identification and shall have the date of delivery as well as the names and addresses of the vendor and the purchaser legibly recorded on the ticket prior to delivery of the fuel oil or propane. A statement of the quantity of fuel oil or propane delivered, in terms of gallons and fractions thereof, if any, the price per gallon, the grade of fuel and the identity of the person making such delivery shall also appear on the ticket. One copy of said ticket shall be delivered to the purchaser or the purchaser's agent at the time of delivery of such fuel oil or propane, unless the purchaser initiates a request in writing that the vendor deliver such ticket to another person, to another location or at another time. Another copy of said ticket shall be retained by the vendor for a period of 1 year. The number printed on the delivery ticket that is presented to the purchaser of the fuel oil or propane shall be listed on the records kept by the individual or company that sells or delivers the fuel oil or propane.

(b) The Administrator or Inspector of the weights and measures section of the Department of Agriculture shall have the authority, at any time after the delivery of any fuel oil or propane, to enter and go into or upon, without warrant, any delivery vehicle in order to inspect or examine the metering system, vehicle tank compartment or delivery tickets then in the actual possession of or under the control of the person making the delivery, and said Administrator or Inspector shall also have the authority to seize, without warrant, any delivery tickets or devices suspected of constituting or contributing to a deceptive or fraudulent delivery practice. No retained delivery ticket or copy thereof which is so seized shall be destroyed, but may be voided by said Administrator or Inspector and kept on file with the Department of Agriculture.

(c) On deliveries of fuel oil or propane made through a meter, the quantity determinations of the fuel oil or propane delivered shall be mechanically printed on a meter ticket at the time of delivery. A sales sequence number shall also be mechanically printed on the ticket by the ticket printing mechanism of the metering system, unless the printing mechanism is of the cumulative type. The sales sequence number shall not be returnable to 0 until it has reached its highest attainable number.

(d) Only 1 delivery ticket shall be inserted into the printing mechanism at any given time, and in the case of vehicle tank meters, said ticket shall not be inserted until immediately before a delivery is begun, and in no case shall a ticket be left in the printing mechanism while the vehicle is in motion on a public street, highway or thoroughfare.

(e) The possession of a preprinted ticket imprinted with a gallonage amount in advance of delivery shall be prima facia evidence of intent to use such ticket in violation of this section.

(f) Any person who, by himself or herself, or by his or her employee or agent or as the employee or agent of another person, alters or substitutes a delivery ticket in violation of this section, or for otherwise fraudulent or deceptive purposes, shall be punished by a fine of not more than $1,000 or by imprisonment of not more than 1 year, or both.

6 Del. C. 1953, § 5132; 53 Del. Laws, c. 187, § 3; 58 Del. Laws, c. 281, § 17; 69 Del. Laws, c. 100, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 370, §§ 12, 14.;



§ 5129. Berries and small fruits

Berries and small fruits shall be offered and exposed for sale and sold by weight or by measure in open containers having capacities of 1/2 dry pint, 1 dry pint or 1 dry quart; provided, that the marking provisions of § 5118 of this title shall not apply to such containers.

6 Del. C. 1953, § 5134; 53 Del. Laws, c. 187, § 3; 70 Del. Laws, c. 370, § 12.;



§ 5130. Construction of contracts

Fractional parts of any unit of weight or measure shall mean like fractional parts of the value of such unit as prescribed or defined in §§ 5101 and 5102 of this title, and all contracts concerning the sale of commodities and services shall be construed in accordance with this requirement.

6 Del. C. 1953, § 5135; 53 Del. Laws, c. 187, § 3; 70 Del. Laws, c. 370, § 12.;



§ 5131. Licensed weighmasters; appointment; tenure; license fee; seal; charges; records

(a) The Secretary shall appoint as a licensed weighmaster any person who possesses the qualifications provided for in this section and shall make application for the appointment, assigning to each licensee an official number. Any person may be appointed a weighmaster who is a person of good character and capable of operating a stationary scale. Licenses shall be issued to individuals only and not to firms or corporations, but any firm or corporation may have as many members or employees licensed as it desires.

(b) The term of appointment of each weighmaster shall be for a term of 3 years. The appointment period will run concurrent with the calendar years. Any weighmaster may have the license revoked by the Secretary of Agriculture by whom the weighmaster was appointed, or by a successor, for misconduct in office, dishonesty, incompetency, violation of a provision of this chapter or if the weighmaster ceases to possess the qualifications specified for the original appointment.

(c) For each appointment or reappointment made, the Department of Agriculture shall receive from the licensee a fee of $25. All fees so received shall be promptly transferred to the State Treasurer and paid into the General Fund of the State.

(d) Each weighmaster shall provide himself or herself at personal expense, with a seal or stamp containing on the outer margin, the weighmaster's name, followed by the word "Delaware,'' and also containing the word "weighmaster'' and the weighmaster's official number.

(e) No weighmaster shall delegate authority to another person.

(f) No weighmaster shall receive any salary or other compensation from the State for the performance of duties.

(g) A licensed weighmaster shall keep a permanent record of all vehicles weighed by the weighmaster other than the vehicles owned and operated by the owner of the scale, showing the date, the name and address of the seller, the state registration number of the vehicle and the tare and gross weight of the delivery, such records to be available at all times during business hours for the inspection of the Secretary of Agriculture in the county wherein the scale is located.

(h) All solid fuels, live poultry, grain, livestock and commodities requiring a certificate of weight by the purchaser shall be weighed by a duly licensed weighmaster.

(i) The license shall be displayed in a conspicuous place where the weighmaster is engaged in weighing.

(j) The Secretary may, upon request and without charge, issue a limited license as a licensed weighmaster to any qualified officer or employee of a city or county of this State or of a state commission, board, institution or agency, authorizing such officer or employee to act as a licensed weighmaster only within the scope of official employment in the case of an officer or employee of a city or county or only for and on behalf of the state commission, board, institution or agency in the case of an officer or employee thereof.

(k) When making a weight determination as provided for by this section, a licensed weighmaster shall use a weighing device that is of a type suitable for the weighing of the amount and kind of material to be weighed and that has been tested and approved for use by a weights and measures officer of this State.

(l) A licensed weighmaster shall not use any scale to weigh a load the value of which exceeds the nominal or rated capacity of the scale. When the gross or tare weight of any vehicle or combination of vehicles is to be determined, the weighing shall be performed upon a scale having a platform of sufficient size to accommodate such vehicle or combination of vehicles fully, completely and as one entire unit. If a combination of vehicles must be broken up into separate units in order to be weighed as prescribed herein, each such separate unit shall be entirely disconnected before weighing and a separate weight certificate shall be issued for such separate unit.

6 Del. C. 1953, § 5136; 53 Del. Laws, c. 187, § 3; 54 Del. Laws, c. 101; 57 Del. Laws, c. 764, §§ 31C, 31F; 58 Del. Laws, c. 281, § 18; 66 Del. Laws, c. 80, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 370, § 12.;



§ 5132. Hindering or obstructing officer; penalties

Any person who shall hinder or obstruct in any way the Secretary of Agriculture, or any 1 of the inspectors, in the performance of official duties, shall, upon conviction thereof, be punished by a fine of not less than $100 or more than $500, or by imprisonment for not more than 3 months, or by both such fine and imprisonment.

6 Del. C. 1953, § 5137; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 370, §§ 12, 15.;



§ 5133. Impersonation of officer; penalties

Any person who shall impersonate in any way the Secretary of Agriculture or any one of the inspectors by the use of the Secretary's seal or a counterfeit of the Secretary's seal, or in any other manner, upon conviction thereof, shall be punished by a fine of not less than $100 or more than $500, or by imprisonment for not more than 6 months, or by both such fine and imprisonment.

6 Del. C. 1953, § 5138; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 370, § 12.;



§ 5134. Offenses and penalties

(a) No person shall:

(1) Use or have in possession for the purpose of using for any commercial purpose specified in § 5109 of this title, sell, offer, or expose for sale or hire, or have in possession for the purpose of selling or hiring, an incorrect weight or measure or any device or instrument used to or calculated to falsify any weight or measure;

(2) Use, or have in possession for the purpose of current use for any commercial purpose specified in § 5109 of this title, a weight or measure that does not bear a seal or mark such as is specified in § 5113 of this title, unless such weight or measure has been exempted from testing by the provisions of § 5109 of this title, or by a regulation of the Secretary of Agriculture issued under the authority of § 5107 of this title unless the device has been placed in service as provided by a regulation of the Secretary issued under the authority of § 5107 of this title;

(3) Dispose of any rejected or condemned weight or measure in a manner contrary to law or regulation;

(4) Remove from any weight or measure, contrary to law or regulation, any tag, seal or mark placed thereon by the appropriate authority;

(5) Sell, or offer or expose for sale, less than the quantity the person represents of any commodity, thing or service;

(6) Take more than the quantity the person represents of any commodity, thing or service when, as buyer, the person furnishes the weight or measure by means of which the amount of the commodity, thing or service is determined;

(7) Keep for the purpose of sale, advertise, or offer or expose for sale, or sell any commodity, thing or service in a condition or manner contrary to law or regulation;

(8) Use in retail trade, except in the preparation of packages put up in advance of sale and of medical prescriptions, a weight or measure that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from some position which may reasonably be assumed by a customer;

(9) Violate any provision of this chapter or of the regulations promulgated under this chapter for which a specific penalty has not been prescribed.

(b) Any person who, by himself or herself or by his or her employee or agent or as the employee or agent of another person, performs any one of the acts enumerated in paragraphs (a)(1) through (9) of this section, upon a first conviction thereof, shall be punished by a fine of not less than $50 nor more than $500 and upon any subsequent conviction thereof occurring within 2 years from the first conviction, shall be punished by a fine of not less than $250 nor more than $1000.

6 Del. C. 1953, § 5139; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 58 Del. Laws, c. 281, §§ 19, 20; 69 Del. Laws, c. 102, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 370, §§ 12, 16.;



§ 5135. Injunction

The Secretary of Agriculture may apply to any court of competent jurisdiction for, and such court upon hearing and for cause shown may grant, a temporary or permanent injunction restraining any person from violating this chapter.

6 Del. C. 1953, § 5140; 53 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 764, § 31C; 70 Del. Laws, c. 370, § 12.;



§ 5136. Presumptive evidence

For the purposes of this chapter, proof of the existence of a weight or measure or a weighing or measuring device in or about any building, enclosure, stand or vehicle in which or from which it is shown that buying or selling is commonly carried on, shall, in the absence of conclusive evidence to the contrary, be presumptive proof of the regular use of such weight or measure or weighing or measuring device for commercial purposes and of such use by the person in charge of such building, enclosure, stand or vehicle.

6 Del. C. 1953, § 5141; 53 Del. Laws, c. 187, § 3; 70 Del. Laws, c. 370, § 12.;



§ 5137. Validity of prosecutions

Prosecutions for violation of this chapter shall be valid and proper notwithstanding the existence of any other valid general or specific chapter of the Delaware Laws dealing with matters that may be the same as or similar to those covered by this chapter.

6 Del. C. 1953, § 5142; 53 Del. Laws, c. 187, § 3; 70 Del. Laws, c. 370, § 12.;



§ 5138. Concurrent jurisdiction of justices of the peace and Court of Common Pleas

Justices of the peace and the Court of Common Pleas shall have concurrent jurisdiction over violations of this chapter.

6 Del. C. 1953, § 5143; 53 Del. Laws, c. 187, § 3; 58 Del. Laws, c. 281, § 21; 70 Del. Laws, c. 370, § 12.;



§ 5139. Citation

This chapter may be cited as the "Weights and Measures Act of Delaware.''

6 Del. C. 1953, § 5144; 53 Del. Laws, c. 187, § 3; 70 Del. Laws, c. 370, § 12.;



§ 5140. Fees for services for out-of-state companies

The following fees shall be charged for the services listed below to those firms which do not possess a current Delaware business license:

(1) Cast iron and steel weights — Class F tolerances. — The Department shall charge the following fees to test cast iron and steel weights (class F tolerances):

a. If the weight is less than or equal to 30 kilograms (66 pounds), the fee is $8.00 a unit;

b. If the weight is greater than 30 kilograms (66 pounds) but less than or equal to 1,200 kilograms (2,646 pounds), the fee is $25 a unit;

c. If the weight is greater than 1,200 kilograms (2,646 pounds) but less than or equal to 2,268 kilograms (5,000 pounds), the fee is $45 a unit; and

d. If the weight is greater than 2,268 kilograms (5,000 pounds) but less than or equal to 9,072 kilograms (20,000 pounds), the fee is $90 a unit.

(2) Class F tolerances — Test weight sets. — The Department shall charge the following fees to test a class F tolerances test weight set; provided however, that the set does not have a total capacity that is greater than 16 kilograms (35 pounds):

a. If the number of weights in the set is less than or equal to 18, the fee is $40 a set;

b. If the number of weights in the set is greater than 18 but less than or equal to 36, the fee is $60 a set; and

c. If the number of weights in the set is greater than 36 but less than or equal to 50, the fee is $80 a set.

(3) Other weighing services. — The Department may provide other weighing services not otherwise noted in this chapter at a rate of $49 an hour.

(4) Equipment refurbishing. — If equipment needs refurbishing before it can be tested and if the Department agrees to refurbish the equipment, the Department shall do this work at the rate of $49 an hour plus materials cost.

(5) Weight-moving equipment for vehicle scales. — The Department shall charge $115 a unit plus an additional $10 for shop supplies and material to test weight-moving equipment for vehicle scales.

(6) Mass laboratory standards. — The Department shall charge the following fees to test mass laboratory standards:

a. If the standard is less than or equal to 3 kilograms (7 pounds), the fee is $20 a unit;

b. If the standard is greater than 3 kilograms (7 pounds) but less than or equal to 30 kilograms (66 pounds), the fee is $60 a unit; and

c. If the standard is greater than 30 kilograms but less than or equal to 1,200 kilograms (2,646 pounds), the fee is $70 a unit.

(7) Laboratory standards — Test weight sets. — The Department shall charge the following fees to test a laboratory standards test weight set; provided, however, the set does not have a total capacity that is greater than 16 kilograms (35 pounds):

a. If the number of weights in the set is 18 or less, the fee is $160 a set;

b. If the number of weights in the set is greater than 18 but less than or equal to 36, the fee is $180 a set; and

c. If the number of weights in the set is greater than 36 but less than or equal to 50, the fee is $200 a set.

(8) Other services related to laboratory standards of mass. — The Department shall provide other services related to laboratory standards of mass at a rate of $49 an hour.

(9) Volumetric field standards. — The Department shall charge the following fees to test volumetric field standards:

a. If the standard is less than or equal to 20 liters (5 gallons), the fee is $20 a unit;

b. If the standard is greater than 20 liters (5 gallons) but less than or equal to 100 liters (26 gallons), the fee is $40 a unit;

c. If the standard is greater than 100 liters (26 gallons) but less than or equal to 1,000 liters (264 gallons), the fee is $90 a unit;

d. If the standard is greater than 1,000 liters (264 gallons) but less than or equal to 5,000 liters (1,321 gallons), the fee is $160 a unit; and

e. If the standard is greater than 5,000 liters (1,321 gallons), the fee is $200 a unit.

(10) Other volumetric calibrations. — The Department shall perform other volumetric calibrations not otherwise noted in this chapter at a rate of $49 an hour.

(11) Volumetric laboratory standards. — The Department shall charge the following fees to test volumetric laboratory standards:

a. If the standard is less than or equal to 4 liters (1 gallon), the fee is $30 each; and

b. If the standard is greater than 4 liters (1 gallon) but less than or equal to 40 liters (11 gallons), the fee is $90 each.

(12) Other volumetric laboratory services. — The Department shall perform other volumetric laboratory services at a rate of $49 an hour.

(13) Thermometry and calibration services. — The Department shall perform thermometry and calibration services at a rate of $49 an hour.

(14) Environmental chamber services. — For performing environmental chamber services, the Department shall charge as follows:

a. $250 per device for use of the chamber; and

b. $45 per hour for each technician required for testing the device.

(15) Linear measures and surveyor tapes testing. — The Department shall test linear measures at the following rates:

a. The fee for testing rules shall be $15 a unit.

b. Tapes:

1. If the tape is less than or equal to 25 feet, the fee shall be $25.

2. If the tape is greater than 25 feet but less than or equal to 100 feet, the fee shall be $45.

3. If the tape is greater than 100 feet, the fee shall be $75.

c. The fee for testing other linear devices shall be $49 an hour.

70 Del. Laws, c. 284, § 1; 70 Del. Laws, c. 370, § 12.;



§ 5141. Fines payable by mail

(a) Applicability. — Any weights and measures inspector in this State, who issues a citation for any of the offenses which are violations of laws or regulations established or promulgated under the authority of this chapter, may, in addition to issuing a summons for any such offenses, provide the violator with a voluntary assessment form which, when properly executed by the weights and measures inspector and the offender, allows the offender to dispose of the charges without the necessity of personally appearing in the court to which the summons is returnable.

(b) Definitions. —

(1) "Payment'' as used in this section shall mean the total amount of the fine and of the costs as herein provided and of the penalty assessment added to the fine pursuant to the Delaware Victim Compensation Law, Chapter 90 of Title 11.

(2) "Voluntary assessment form'' as used in this section means the written agreement or document signed by the violator wherein the violator agrees to pay by mail the fine for the offense described therein together with costs and penalty assessment.

(c) Places and time of payment. — Payments made pursuant to this section shall be remitted to the court to which the summons is returnable and shall be disbursed to the General Fund of the State. The payment must be received by the court within 10 days from the date the citation was issued (excluding Saturday and Sunday) and shall be paid only by check or money order.

(d) Offenses designated as "offenses subject to voluntary assessment''; exceptions. — All offenses, as now or hereafter set forth in this title or regulations promulgated under the authority of this title, are hereby designated as offenses subject to voluntary assessment except the following offenses: violation of § 5133 and § 5134 of this title.

(e) Offer and acceptance of voluntary assessment; effect; withdrawal of acceptance; request for hearing. —

(1) At the time of issuing a citation for any offense subject to this section, the weights and measures inspector may offer the alleged violator the option of accepting a voluntary assessment. The alleged violator's signature on the voluntary assessment form constitutes an acknowledgment of guilt of the offense stated in the form, and on agreement to pay the fine as herein provided, together with the costs and penalty assessment, within 10 days from the date of the issuance of the citation (excluding Saturday and Sunday), during which time payment must be received by the court.

(2) The alleged violator, after signing and receiving the voluntary assessment form, may withdraw the violator's acceptance of the voluntary assessment and request a hearing on the charge stated in such form, provided that the alleged violator, within 10 days from the date of the issuance of the citation (excluding Saturday and Sunday), personally or in writing notifies the court to which payment of the penalty assessment was to be made that the violator wishes to withdraw the violator's acceptance of the voluntary assessment and requests a hearing on the charge stated in the voluntary assessment form. If the alleged violator notifies the court of such withdrawal and request for hearing as aforesaid, the violator shall be prosecuted for the charge stated in the voluntary assessment form as if such form had not been issued.

(f) Penalty. — If an alleged violator elects the option of accepting a voluntary assessment in accordance with subsection (e) of this section, the penalty for offenses designated as offenses subject to voluntary assessment shall be the minimum fine for each specific offense charged, and fines shall be cumulative if more than 1 offense is charged.

(g) Court costs and applicability of Delaware Victim Compensation Law. — In lieu of any court costs, and provided the offense is not subject to other proceedings under this section, each fine for an offense under this section shall be subject to court costs of $8.50. Each fine for an offense under this section shall be subject also to the penalty assessment which is or may be provided for in the Delaware Victim Compensation Law, Chapter 90 of Title 11.

(h) Agreement to accept voluntary assessment; procedure. — Whenever a person is issued a citation for an offense subject to voluntary assessment and has elected to make payment as herein provided, the weights and measures inspector, using the weights and measures citation, shall complete the information section and prepare the voluntary assessment form indicating the amount of the fine, have the alleged violator sign the voluntary assessment form, and give a copy of the citation and form to the individual cited for violating the requirements of this chapter or the rules and regulations promulgated thereunder. The weights and measures inspector issuing the citation shall also inform the individual cited of the court to which payment shall be submitted. No weights and measures inspector shall receive or accept custody of a payment. If the person declines to accept the voluntary assessment, the weights and measures inspector shall follow the procedures outlined in § 5134 of this title.

(i) Payment of fine as complete satisfaction; repeat offenders. —

(1) Payment of the prescribed fine, costs and penalty assessment is a complete satisfaction of the violation, except as provided in paragraph (i)(2) of this section.

(2) In the event that following compliance with the payment provisions of this section, it is determined that within the 2-year period immediately preceding the violation, the violator was convicted of or made a payment pursuant to this section in satisfaction of a violation of the same section of this title, personal appearance before the court to which summons is returnable shall be required. Notice of the time and place for the required court appearance shall be given to the violator to which the summons for the offense would be returnable.

(j) Removal from applicability of section. — If a payment due pursuant to this section is not received by the court to which the summons is returnable within 10 days from the date of the issuance of the citation, the violator shall be prosecuted for the offense charged on the voluntary assessment form in a manner as if a voluntary assessment form had not been used. Upon conviction in such prosecution, the court shall impose penalties as provided for by this title or other law relating to the particular violation charged, and this section, as to payment of fines under voluntary assessments, shall not apply.

(k) Nonexclusive procedure. — The procedure prescribed is not exclusive of any other method prescribed by law for the prosecution of persons violating this title.

70 Del. Laws, c. 370, § 17; 70 Del. Laws, c. 186, § 1.;



§ 5142. Administrative penalties

(a) In addition to proceeding under any other remedy available at law or in equity for a violation of this chapter or a rule or regulation adopted thereunder, or any order issued pursuant to this chapter, the Secretary, in the Secretary's discretion, may assess an administrative penalty not less than $500 nor more than $10,000 for each offense.

(b) Prior to assessment of an administrative penalty, written notice of the Secretary's proposal to impose such penalty shall be given to the violator, and the violator shall have 30 days from receipt of said notice to request a hearing. Any hearing, if requested, right of appeal and judicial appeal shall be conducted in accordance with Chapter 101 of Title 29. The Secretary shall render an opinion within 30 days of said hearing.

(c) In determining the amount of the penalty, the Secretary shall consider the appropriateness of such penalty to the size of the person's ability to continue in business and the gravity of the violation. Whenever the Secretary finds the violation occurred despite the exercise of due care, the Secretary may issue a warning in lieu of assessing a penalty.

72 Del. Laws, c. 377, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 53. STANDARDS FOR MASON WORK

§ 5301. Standards for measurement

The following shall be the rules for the measurement of mason work in this State:

The units of measurement shall be as follows:

(1) Generally. — For excavation, the cubic yard.

For concrete foundation, the cubic yard.

For concrete floors, the superficial foot.

For dimension stone footings, the superficial foot.

For dimension stone bridge masonry, the cubic foot.

For dimension stone surface dressing, the superficial foot, extra price.

For rubble work, the perch of 24 3/4 cubic feet.

For rubble work surface dressing, the superficial foot, extra price.

For brick work, the thousand brick.

For plastering plain surfaces, the superficial yard.

For plastering cornices, the running and superficial foot.

(2) Perch of stone. — A perch of stone shall contain, when measured in the wall, 24 3/4 cubic feet; when measured in square piles on the ground, 27 cubic feet.

When measured in boats, 30 cubic feet.

When measured in cars, 31 1/2 cubic feet.

All stone to be measured in the wall when practicable.

Any mason work contracted for, in which the contractor agrees to furnish both materials and labor at a stated sum per perch, shall be measured and computed according to the following rules governing the measurement of mason work, i.e., mason measure shall be the basis of settlement;

(3) Excavation. — All excavation to be measured and computed by the actual amount of material displaced. No allowance for rehandling. Walls to be measured by the lineal foot in depth.

(4) Concrete. — Foundation, measure actual contents. Floor, measure actual surface laid, except that no deduction be made for open tile drains.

(5) Dimension stone. — Footings to be measured each course separately. No deductions for drain or other openings under walls 2 feet, or less, in width.

Bridge masonry, compute actual cubic contents.

Surface dressing of all kinds extra.

(6) Rubble work. — Footings to be measured by actual cubic contents.

Footings are all such foundation courses not exceeding 16 inches in height as are wider than the body of wall above.

(7) Walls. — Compute actual contents and for each angle or corner of 90 degrees in a vertical wall, add 2 cubic feet for each foot in height of the wall, if the wall is battered add 2 1/2 cubic feet for each foot in height.

For each angle of more or less than 90 degrees in any wall, add 2 feet in length of wall.

(8) Partition walls. — Intersections of walls, measure actual contents of the walls and add 1 cubic foot for each foot in height for each angle made by the faces of the intersecting walls.

(9) Circular walls. — For round walls, for length of walls, take 1 1/4 times the girt measure.

(10) Pilasters and projections. — All projections, such as chimney breasts, piers connected with walls and pilasters, to be measured actual cubic contents and add thereto 1 cubic foot for each intersection of the sides of such projection with the wall, and 2 cubic feet for each outer corner for each foot in height. If such projections are battered on the outer face, add 2 1/2 cubic feet instead of 2 cubic feet for each outer corner for each foot in height.

(11) Square or polygon piers. — Square or polygon piers, to be measured actual cubic contents; if vertical, 2 cubic feet to be added for each corner for each foot in height. If battered, add instead 2 1/2 cubic feet for each corner for each foot in height.

(12) Round piers. — Round piers, add 3 feet to the measured diameter of the pier, and compute the contents, with this sum used as the diameter, the height to be taken as measured.

(13) Stepped piers or piers with vertical offsets. — Stepped piers or piers diminishing from the bottom by offsets shall be computed by rule No. 10, and also add the sum of the areas of the level surface of the several steps (excepting the top of the pier) multiply by 1 foot in height.

All parts of independent piers as are 6 inches or more below the surface of the ground are to be computed actual contents, and 1 cubic foot added for each foot in height or depth.

(14) Recesses and slots. — All recesses and slots to be measured solid, and in addition thereto allow 1 cubic foot for each foot in height.

(15) Arches. — Stone arches are classed as cut stone work.

(16) Openings. — Deduct contents of windows, doors and other openings, measuring from top of sill to spring of arch, and add 3 cubic feet for each jamb for each foot in height of opening. No deduction to be made for cut stone trimmings and lintels.

(17) Jambs. — For any jamb, caused by differences in heights in parts of the same wall, or in adjacent walls, except in junctions of partition walls, add 2 cubic feet for each foot in height.

(18) Change in height of walls after having been leveled. — Compute the additional amount of masonry and add thereto 1 foot in height of wall.

(19) Gables. — Gables to be computed 1 1/2 times the actual contents.

(20) Beam filling. — For beam filling, on level walls, add 1 foot in height of wall; on gable add 1 foot in height of wall by the extreme width of gable at its base.

(21) Minimum height and thickness of wall. — No wall to be computed at less than 18 inches in thickness, nor 1 foot in height.

(22) Brickwork. — Compute the actual number of bricks laid.

When in the wall and practicable, the number of bricks to be estimated by actual count; when not practicable to so count them the following rule to be taken as a basis for estimating the number, viz.:

Every superficial foot of one-half brick (4 1/2 inches) wall to be estimated as 6 1/2 bricks; of 1 brick (9 inches) wall at 13 bricks, etc. Increase the number of bricks by 6 1/2 bricks for every additional 1/2 brick in thickness of wall.

(23) Measurement of party walls. — Party walls to be measured according to the above rules, and joist holes to be charged at the rate of 15 cents each.

(24) Plastering and lathing. — To be measured by the superficial yard from floor to ceiling for walls, and from wall to wall of ceiling.

(25) Corners, beads, etc. — All corners, angles, beads, quinks, rule joints and mouldings to be measured by the lineal foot on their longest extension.

Add 1 foot for each stop or mitre.

(26) Cornices. — Length of cornices to be measured on walls. Plain cornices, of 2 feet girt, or less, to be measured on walls by the lineal foot.

Plain cornices exceeding 2 feet girt to be measured by the superficial foot.

Add 1 lineal foot by girt for each stop or mitre.

Enriched cornices (cast work) by the lineal foot for each enrichment.

(27) Arches, corbels, etc. — Arches, corbels, brackets, rings, centre pieces, pilasters, capitals, vases, resettes, basses, pendants and niches, by the piece.

(28) Openings. — Openings in plastering to be measured between grounds. No deduction to be made for opening of 9 feet or less.

For openings of more than 9 feet square, deduct contents of openings.

19 Del. Laws, c. 697; Code 1915, § 2931; Code 1935, § 3435; 6 Del. C. 1953, § 5321.;






CHAPTER 55. PLANE COORDINATE SYSTEM

§ 5501. Delaware Coordinate System

The systems of plane coordinates which have been established by the National Ocean Service/National Geodetic Survey (formerly the United States Coast and Geodetic Survey) or its successors for defining and stating the geographic positions or locations of points on the surface of the Earth within the State are hereafter to be known and designated as the Delaware Coordinate System of 1927 and the Delaware Coordinate System of 1983, respectively.

45 Del. Laws, c. 266, § 1; 6 Del. C. 1953, § 5501; 72 Del. Laws, c. 95, § 1.;



§ 5502. Definition of Delaware Coordinate System

(a) For defining the Delaware Coordinate System of 1927, the following definition by the National Ocean Service/National Geodetic Survey (formerly the United States Coast and Geodetic Survey) is adopted:

The "Delaware Coordinate System of 1927'' is a transverse Mercator projection of the Clarke spheroid of 1866, having a central position meridian 75° 25' west of Greenwich, on which meridian the scale is set at 1 part in 200,000 too small. The origin of the coordinates is at the intersection of the meridian 75° 25' west of Greenwich and the parallel 38° 20' north latitude. This origin is given the coordinates: x = 500,000 feet and y

(b) For defining the Delaware Coordinate System of 1983, the following definition by the National Ocean Service/National Geodetic survey is adopted:

The "Delaware Coordinate System of 1983'' is a transverse Mercator projection of the North American Datum of 1983, having a central meridian 75° 25' west of Greenwich, on which meridian the scale is set at 1 part in 200,000 too small. The origin of coordinates is at the intersection of the meridian 75° 25' west of Greenwich and the parallel 38° 00' north latitude. This origin is given the coordinates: N = 0 meters and E = 200,000 meters.

45 Del. Laws, c. 266, § 3; 6 Del. C. 1953, § 5502; 72 Del. Laws, c. 95, § 1.;



§ 5503. Description of plane coordinates

The plane coordinate values for a point on the Earth's surface, used to express the geographic position or location of such point in the appropriate zone of this system, shall consist of 2 distances, expressed in U.S. Survey Feet and expressed in meters and decimals of a meter when using the Delaware Coordinate System of 1983. When using the Delaware Coordinate System of 1927, 1 of these distances, to be known as the "x-coordinate,'' shall give the position in an east-and-west direction; the other, to be known as the "y-coordinate,'' shall give the position in a north-and-south direction. When using the Delaware Coordinate System of 1983, 1 of the distances, to be known as the "northing,'' of "N,'' shall give the position in a north-and-south direction; the other, to be known as the "easting'' or "E,'' shall give the position in an east-and-west directional. In both cases these coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monument points of the North American National Geodetic Horizontal Network as published by the National Ocean Service/National Geodetic survey (formerly the United States Coast and Geodetic Survey) or its successors, and whose plane coordinates have been computed on the systems defined in this chapter. Any such station may be used for establishing a survey connection to either Delaware Coordinate System. The unit used to convert feet to meters shall be the United States survey foot, which is 39.37/12 feet for each meter.

45 Del. Laws, c. 266, § 2; 6 Del. C. 1953, § 5503; 72 Del. Laws, c. 95, § 1.;



§ 5504. Triangulation or traverse stations

The position of the Delaware Coordinate System shall be as marked on the ground by Global Positioning System (GPS) of horizontal control stations established in conformity with standards adopted by the North American National Geodetic Horizontal Network as published by the National Ocean Service/National Geodetic Survey (formerly the United States Coast and Geodetic Survey) for first-order and second-order work, whose geodetic positions have been rigidly adjusted on the North American Datum of 1927 or the North American Datum of 1983, and whose coordinates have been computed on the systems defined in this chapter. Any such station may be used for establishing a survey connection with either Delaware Coordinate System.

45 Del. Laws, c. 266, § 3; 6 Del. C. 1953, § 5504; 72 Del. Laws, c. 95, § 1.;



§ 5505. Standard for recording coordinates in public records

No coordinates based on either Delaware Coordinate System, purporting to define the position of a point on a land boundary, shall be presented to be recorded in any public land records or deed records unless such point is established in conformity with the standards of accuracy and specifications for first- or second-order geodetic surveying as prepared and published by the Federal Geodetic Control Committee (FGCC) of the United States Department of Commerce. Standards and specifications of the FGCC or its successor in force on the date of said survey shall apply. Publishing existing control stations, or the acceptance with intent to publish the newly established stations, by the National Ocean Service/National Geodetic Survey, shall constitute evidence of adherence to FGCC specifications. To meet local conditions, these limitations may be modified by the Secretary of the Department of Transportation in compliance with Chapter 101 of Title 29 after consultation with the Office of State Planning Coordination, the Delaware Geographic Data committee and the State Mapping Advisory Committee.

45 Del. Laws, c. 266, § 4; 6 Del. C. 1953, § 5505; 72 Del. Laws, c. 95, § 1.;



§ 5506. Use of term "Delaware Coordinate System''

As established for use, the Delaware Coordinate System of 1927 or the Delaware Coordinate System of 1983 shall be named; and in any land description in which it is used, it shall be designated the "Delaware Coordinate System of 1927'' or "Delaware Coordinate System of 1983,'' as applicable.

The use of the term "Delaware Coordinate System of 1927'' or "Delaware Coordinate System of 1983'' on any map, report of survey or other document shall be limited to coordinates based on the Delaware Coordinate System as defined in this chapter.

45 Del. Laws, c. 266, § 5; 6 Del. C. 1953, § 5506; 72 Del. Laws, c. 95, § 1.;



§ 5507. Reliance on description

(a) For purposes of describing the location of any survey station or land boundary corner in the State, it shall be considered a complete, legal and satisfactory description of such location to give the position of said survey station or land boundary corner on the system of plane coordinates defined in this chapter.

(b) Nothing contained in this chapter shall require a purchaser or mortgagee of real property to rely wholly on a land description, any part of which depends exclusively upon either Delaware Coordinate System.

(c) Nothing contained in this chapter shall require the exclusive use of the metric system as a descriptive element of official maps.

45 Del. Laws, c. 266, § 6; 6 Del. C. 1953, § 5507; 72 Del. Laws, c. 95, § 1.;



§ 5508. Transitional use of Delaware Coordinate System of 1927; effective date of exclusive use of Delaware Coordinate System of 1983

The Delaware Coordinate System of 1927 shall not be used after a period beginning 12 months after July 1, 2000. Beginning on the date 12 months after July 1, 2000, the Delaware Coordinate System of 1983 shall be the sole system of plane coordinates used in this State.

72 Del. Laws, c. 95, § 1.;






CHAPTER 70. DELAWARE ECONOMIC DEVELOPMENT AUTHORITY

§ 7001. -7017. Findings; declaration of policy; definitions; Delaware Economic Development Authority — Established; organization; powers; application for assistance; findings and determinations; bonds; covenants with bondholders; pledge of revenues or other property; limitation on liability of State; negotiability of bonds; default in payment of state guaranteed bonds; insufficient revenues to make payment; limitation of powers of State; bonds as legal investments for institutions and fiduciaries; exemption from taxation; property of Authority exempt from judicial process; liberal construction of chapter; inconsistent laws inapplicable

Transferred.






CHAPTER 73. SECURITIES ACT

Subchapter I Introductory Provisions

§ 73-101. Short title; purpose

(a) This chapter shall be known and may be cited as the "Delaware Securities Act.''

(b) The purpose of the Delaware Securities Act is to prevent the public from being victimized by unscrupulous or overreaching broker-dealers, investment advisers or agents in the context of selling securities or giving investment advice, as well as to remedy any harm caused by securities law violations. This prophylactic and remedial purpose shall be deemed of paramount importance in the interpretation of the provisions of this chapter and particularly in any judicial review of sanctions or penalties imposed by the Investor Protection Director and of motions or requests by persons affected to stay such sanctions or penalties.

6 Del. C. 1953, § 7301; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 17; 78 Del. Laws, c. 175, §§ 86, 118; 79 Del. Laws, c. 182, § 2.;

§ 73-102 Administration of chapter.

(a) This chapter shall be administered by the Attorney General who may designate a Deputy Attorney General to act as Investor Protection Director to be the principal executive officer of an Investor Protection Unit of the Department of Justice to act for the Attorney General administering this chapter. The Investor Protection Director shall have the qualifications of and his or her salary shall be fixed as that of a Deputy Attorney General.

(b) The Director may make, amend and rescind rules, regulations, forms and orders to carry out and define the provisions of this chapter. The Director shall publish such rules, regulations, forms and orders as such rules specify.

(c) The Director may, by rule, regulation or order, delegate the Director's powers, duties and authority to issue orders, pursuant to §§ 73-501 through 73-601 of this title or otherwise in this chapter, to an administrative hearing officer appointed by the Attorney General (or his or her designee).

(d) [Repealed.]

6 Del. C. 1953, § 7325; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 12; 68 Del. Laws, c. 181, § 30; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 77-80, 109, 118; 79 Del. Laws, c. 182, §§ 1-3, 7.;

§ 73-103 Definitions.

(a) Generally. — When used in this chapter, unless the context otherwise requires:

(a)(1) "Agent'' means any individual, other than a broker-dealer, who represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities. "Agent'' does not include an individual who represents:

a. An issuer in:

1. Effecting transactions in a security exempted by § 73-207(a)(1), (2), (3), (10), or (11) of this title;

2. Effecting transactions exempted by § 73-207(b) of this title;

3. Effecting transactions in a covered security as described in §§ 18(b)(3) and 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 [15 U.S.C. § 77r]; or

4. Effecting transactions with existing employees, partners or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this State;

b. A broker-dealer in effecting transactions in this State limited to those transactions described in § 15(h)(2) of the Securities Exchange Act of 1934 [15 U.S.C. § 78o]; or

c. An issuer or a member of a bona fide agricultural cooperative whose securities are exempt from registration under § 73-207(a)(12) of this title.

A partner, officer or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if such person otherwise comes within this definition.

(2) "Attorney General'' means the Attorney General of the State or the Attorney General's duly appointed deputy.

(3) "Broker-dealer'' means any person engaged in the business of effecting transactions in securities for the account of others or for the broker-dealer's own account. "Broker-dealer'' does not include:

a. An agent;

b. An issuer;

c. A bank, savings institution or trust company, to the extent that these entities are exempt or excluded from broker-dealer registration requirements under federal securities law;

d. A person who has no place of business in this State and effects transactions in this State exclusively with or through (i) the issuers of the securities involved in the transactions, (ii) other broker-dealers, or (iii) banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institutions or institutional buyers, whether acting for themselves or as trustees;

e. An issuer or an individual who represents an issuer or a member of such issuer provided said issuer is exempt from registration under § 73-207(a)(12) of this title.

(4) "Director'' means the Investor Protection Director, the principal executive officer of the Investor Protection Unit designated in § 73-102 of this title.

(5) "Federal covered adviser'' means a person who is registered under § 203 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-3].

(6) "Federal covered security'' means any security that is a covered security under § 18(b) of the Securities Act of 1933 [15 U.S.C. § 77r(b)] or rules or regulations promulgated thereunder.

(7) "Fraud,'' "deceit,'' and "defraud'' are not limited to common-law deceit.

(8) "Investment adviser'' means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser'' also includes financial planners and other persons who, as an integral component of other financially related services, provide the foregoing investment advisory services to others for compensation and as part of a business or who hold themselves out as providing the foregoing investment advisory services to others for compensation. "Investment adviser'' does not include (A) an investment adviser representative; (B) a bank, savings institution or trust company; (C) a lawyer, accountant, engineer or teacher whose performance of these services is solely incidental to the practice of such person's profession; (D) a broker-dealer or its agent whose performance of these services is solely incidental to the conduct of its business as a broker-dealer and who receives no special compensation for them; (E) a publisher of any bona fide newspaper, news column, newsletter, news magazine or business or financial publication or service, whether communicated in hard copy form or by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific investment situation of each client; (F) any person who is a federal covered adviser; or (G) such other persons not within the intent of this subsection as the Commissioner may by rule or order designate.

(9) "Investment adviser representative'' means any partner, officer, director (or a person occupying a similar status or performing similar functions) or other individual, except clerical or ministerial personnel, who is employed by or associated with an investment adviser that is registered or required to be registered under this chapter, or who has a place of business located in this State and is employed by or associated with a federal covered adviser; and who does any of following: (A) makes any recommendations or otherwise renders advice regarding securities, (B) manages accounts or portfolios of clients, (C) determines which recommendation or advice regarding securities should be given, (D) solicits, offers or negotiates for the sale of or sells investment advisory services, or (E) supervises employees who perform any of the foregoing.

(10) "Investment Company Act of 1940'' means the federal statute of that name, 15 U.S.C. § 80a-1 et seq.

(11) "Issuer'' means any person who issues or proposes to issue any security.

(12) "Nonissuer'' means not directly or indirectly for the benefit of the issuer.

(13) "Person'' means an individual, a corporation, a partnership, an association, a joint stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government.

(14) "Promoter'' includes:

a. Any person who, acting alone or in conjunction with 1 or more other persons, directly or indirectly takes the initiative in founding and organizing the business or enterprise of an issuer;

b. Any person who, in connection with the founding or organizing of the business or enterprise of an issuer, directly or indirectly receives in consideration of services or property, or both services and property, 10 percent or more of any class of securities of the issuer or 10 percent or more of the proceeds from the sale of any class of securities. However, a person who receives such securities or proceeds either solely as underwriting commissions or solely in consideration of property shall not be deemed a promoter within the meaning of this paragraph if such person does not otherwise take part in founding and organizing the enterprise.

(15) "Public interest'' means that it shall appear to the Commissioner that the action taken or sanction imposed will further the purpose of this chapter.

(16) "Public Utility Holding Company Act of 2005'' means the federal statute of that name, 42 U.S.C. § 16451 et seq.

(17) "Sale'' or "sell'' includes every contract of sale of, contract to sell or disposition of a security or interest in a security for value.

a. "Offer'' or "offer to sell'' includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

b. A purported gift of assessable stock is considered to involve an offer and sale.

c. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

d. The terms defined in this subsection do not include any bona fide pledge or loan; any stock dividend whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock; any act incident to a vote by stockholders (or approval pursuant to § 228 of Title 8) pursuant to the certificate of incorporation, or the provisions of Title 8, on a merger, consolidation, reclassification of securities, dissolution, or sale of corporate assets in consideration of the issuance of securities of the same or another corporation; or any act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash.

(18) "Securities Act of 1933'' means the federal statute of that name, 15 U.S.C. § 77r et seq.

(19) "Securities Exchange Act of 1934'' means the federal statute of that name, 15 U.S.C. § 78a et seq.

(20) "Security'' means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral-trust certificate; preorganization certificate or subscription; transferable share; investment contract, including pyramid promotion which includes any plan or operation for the sale or distribution of property, services, or any other thing of value wherein a person for a consideration is offered an opportunity to obtain a benefit which is based in whole or in part on the inducement, by himself or herself or by others, of additional persons to purchase the same or a similar opportunity; voting-trust certificate; certificate of deposit for a security; certificate of interest of participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease; options on commodities; viatical settlement investment; or, in general, any interest or instrument commonly known as a "security,'' or any certificate of interest or participation in, temporary or interim certificate, for, receipt for guarantee of, or warrant or right to subscribe to or purchase, any of the aforegoing. "Security'' does not include any insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or for some other specified period.

(21) "Viatical settlement investment'' means the contractual right to receive any portion of the death benefit or ownership of a life insurance policy or certificate for consideration that is less than the expected death benefit of the life insurance policy or certificate. "Viatical settlement investment'' does not include:

a. The assignment, transfer, sale, devise, or bequest of a death benefit, life insurance policy or certificate of insurance by the viator to the viatical settlement provider pursuant to the Delaware Viatical Settlements Act (Chapter 75 of Title 18), the subsequent sale by such life settlement provider of such death benefit, life insurance policy or certificate of insurance, but not fractional interests therein, to any person who is a qualified purchaser (as such term is defined in the Investment Company Act of 1940), or any other lawful assignment, transfer, sale, devise or bequest of a death benefit, life insurance policy or certificate of insurance by an owner of a policy;

b. An assignment of a life insurance policy to a bank, savings bank, savings and loan association, credit union or other licensed lending institution as collateral for a loan, or the foreclosure upon, or relinquishment of, such life insurance policy in connection with such loan;

c. Any transfer of ownership and/or beneficial interest in a life insurance policy from a viatical settlement provider to another viatical settlement provider as defined by the Delaware Viatical Settlements Act (Chapter 75 of Title 18) or to any legal entity formed solely for the purpose of holding ownership and/or beneficial interest in a life insurance policy or policies; or

d. The exercise of accelerated benefits pursuant to the terms of the life insurance policy.

(b) Principles of definition. —

(1) In this chapter when the word "means'' is employed in defining a word or term, the definition is limited to the meaning given.

(2) In this chapter when the word "includes'' is employed in defining a word or term, the definition is not limited to the meaning given, but in appropriate cases the word or term may be defined in any way not inconsistent with the definition given.

(3) If a word used in this chapter is not defined herein, it has its commonly accepted meaning, and may be defined as appropriate under § 73-102(b) of this title.

6 Del. C. 1953, § 7302; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 1; 68 Del. Laws, c. 181, §§ 18, 21, 27, 29; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, §§ 3, 5; 71 Del. Laws, c. 162, §§ 1-5; 78 Del. Laws, c. 175, §§ 1-5, 87, 109, 118; 79 Del. Laws, c. 182, §§ 1-3, 5, 8, 9.;



§ 73-102. Administration of chapter

(a) This chapter shall be administered by the Attorney General who may designate a Deputy Attorney General to act as Investor Protection Director to be the principal executive officer of an Investor Protection Unit of the Department of Justice to act for the Attorney General administering this chapter. The Investor Protection Director shall have the qualifications of and his or her salary shall be fixed as that of a Deputy Attorney General.

(b) The Director may make, amend and rescind rules, regulations, forms and orders to carry out and define the provisions of this chapter. The Director shall publish such rules, regulations, forms and orders as such rules specify.

(c) The Director may, by rule, regulation or order, delegate the Director's powers, duties and authority to issue orders, pursuant to §§ 73-501 through 73-601 of this title or otherwise in this chapter, to an administrative hearing officer appointed by the Attorney General (or his or her designee).

(d) [Repealed.]

6 Del. C. 1953, § 7325; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 12; 68 Del. Laws, c. 181, § 30; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 77-80, 109, 118; 79 Del. Laws, c. 182, §§ 1-3, 7.;

§ 73-103 Definitions.

(a) Generally. — When used in this chapter, unless the context otherwise requires:

(a)(1) "Agent'' means any individual, other than a broker-dealer, who represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities. "Agent'' does not include an individual who represents:

a. An issuer in:

1. Effecting transactions in a security exempted by § 73-207(a)(1), (2), (3), (10), or (11) of this title;

2. Effecting transactions exempted by § 73-207(b) of this title;

3. Effecting transactions in a covered security as described in §§ 18(b)(3) and 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 [15 U.S.C. § 77r]; or

4. Effecting transactions with existing employees, partners or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this State;

b. A broker-dealer in effecting transactions in this State limited to those transactions described in § 15(h)(2) of the Securities Exchange Act of 1934 [15 U.S.C. § 78o]; or

c. An issuer or a member of a bona fide agricultural cooperative whose securities are exempt from registration under § 73-207(a)(12) of this title.

A partner, officer or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if such person otherwise comes within this definition.

(2) "Attorney General'' means the Attorney General of the State or the Attorney General's duly appointed deputy.

(3) "Broker-dealer'' means any person engaged in the business of effecting transactions in securities for the account of others or for the broker-dealer's own account. "Broker-dealer'' does not include:

a. An agent;

b. An issuer;

c. A bank, savings institution or trust company, to the extent that these entities are exempt or excluded from broker-dealer registration requirements under federal securities law;

d. A person who has no place of business in this State and effects transactions in this State exclusively with or through (i) the issuers of the securities involved in the transactions, (ii) other broker-dealers, or (iii) banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institutions or institutional buyers, whether acting for themselves or as trustees;

e. An issuer or an individual who represents an issuer or a member of such issuer provided said issuer is exempt from registration under § 73-207(a)(12) of this title.

(4) "Director'' means the Investor Protection Director, the principal executive officer of the Investor Protection Unit designated in § 73-102 of this title.

(5) "Federal covered adviser'' means a person who is registered under § 203 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-3].

(6) "Federal covered security'' means any security that is a covered security under § 18(b) of the Securities Act of 1933 [15 U.S.C. § 77r(b)] or rules or regulations promulgated thereunder.

(7) "Fraud,'' "deceit,'' and "defraud'' are not limited to common-law deceit.

(8) "Investment adviser'' means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser'' also includes financial planners and other persons who, as an integral component of other financially related services, provide the foregoing investment advisory services to others for compensation and as part of a business or who hold themselves out as providing the foregoing investment advisory services to others for compensation. "Investment adviser'' does not include (A) an investment adviser representative; (B) a bank, savings institution or trust company; (C) a lawyer, accountant, engineer or teacher whose performance of these services is solely incidental to the practice of such person's profession; (D) a broker-dealer or its agent whose performance of these services is solely incidental to the conduct of its business as a broker-dealer and who receives no special compensation for them; (E) a publisher of any bona fide newspaper, news column, newsletter, news magazine or business or financial publication or service, whether communicated in hard copy form or by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific investment situation of each client; (F) any person who is a federal covered adviser; or (G) such other persons not within the intent of this subsection as the Commissioner may by rule or order designate.

(9) "Investment adviser representative'' means any partner, officer, director (or a person occupying a similar status or performing similar functions) or other individual, except clerical or ministerial personnel, who is employed by or associated with an investment adviser that is registered or required to be registered under this chapter, or who has a place of business located in this State and is employed by or associated with a federal covered adviser; and who does any of following: (A) makes any recommendations or otherwise renders advice regarding securities, (B) manages accounts or portfolios of clients, (C) determines which recommendation or advice regarding securities should be given, (D) solicits, offers or negotiates for the sale of or sells investment advisory services, or (E) supervises employees who perform any of the foregoing.

(10) "Investment Company Act of 1940'' means the federal statute of that name, 15 U.S.C. § 80a-1 et seq.

(11) "Issuer'' means any person who issues or proposes to issue any security.

(12) "Nonissuer'' means not directly or indirectly for the benefit of the issuer.

(13) "Person'' means an individual, a corporation, a partnership, an association, a joint stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government.

(14) "Promoter'' includes:

a. Any person who, acting alone or in conjunction with 1 or more other persons, directly or indirectly takes the initiative in founding and organizing the business or enterprise of an issuer;

b. Any person who, in connection with the founding or organizing of the business or enterprise of an issuer, directly or indirectly receives in consideration of services or property, or both services and property, 10 percent or more of any class of securities of the issuer or 10 percent or more of the proceeds from the sale of any class of securities. However, a person who receives such securities or proceeds either solely as underwriting commissions or solely in consideration of property shall not be deemed a promoter within the meaning of this paragraph if such person does not otherwise take part in founding and organizing the enterprise.

(15) "Public interest'' means that it shall appear to the Commissioner that the action taken or sanction imposed will further the purpose of this chapter.

(16) "Public Utility Holding Company Act of 2005'' means the federal statute of that name, 42 U.S.C. § 16451 et seq.

(17) "Sale'' or "sell'' includes every contract of sale of, contract to sell or disposition of a security or interest in a security for value.

a. "Offer'' or "offer to sell'' includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

b. A purported gift of assessable stock is considered to involve an offer and sale.

c. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

d. The terms defined in this subsection do not include any bona fide pledge or loan; any stock dividend whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock; any act incident to a vote by stockholders (or approval pursuant to § 228 of Title 8) pursuant to the certificate of incorporation, or the provisions of Title 8, on a merger, consolidation, reclassification of securities, dissolution, or sale of corporate assets in consideration of the issuance of securities of the same or another corporation; or any act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash.

(18) "Securities Act of 1933'' means the federal statute of that name, 15 U.S.C. § 77r et seq.

(19) "Securities Exchange Act of 1934'' means the federal statute of that name, 15 U.S.C. § 78a et seq.

(20) "Security'' means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral-trust certificate; preorganization certificate or subscription; transferable share; investment contract, including pyramid promotion which includes any plan or operation for the sale or distribution of property, services, or any other thing of value wherein a person for a consideration is offered an opportunity to obtain a benefit which is based in whole or in part on the inducement, by himself or herself or by others, of additional persons to purchase the same or a similar opportunity; voting-trust certificate; certificate of deposit for a security; certificate of interest of participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease; options on commodities; viatical settlement investment; or, in general, any interest or instrument commonly known as a "security,'' or any certificate of interest or participation in, temporary or interim certificate, for, receipt for guarantee of, or warrant or right to subscribe to or purchase, any of the aforegoing. "Security'' does not include any insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or for some other specified period.

(21) "Viatical settlement investment'' means the contractual right to receive any portion of the death benefit or ownership of a life insurance policy or certificate for consideration that is less than the expected death benefit of the life insurance policy or certificate. "Viatical settlement investment'' does not include:

a. The assignment, transfer, sale, devise, or bequest of a death benefit, life insurance policy or certificate of insurance by the viator to the viatical settlement provider pursuant to the Delaware Viatical Settlements Act (Chapter 75 of Title 18), the subsequent sale by such life settlement provider of such death benefit, life insurance policy or certificate of insurance, but not fractional interests therein, to any person who is a qualified purchaser (as such term is defined in the Investment Company Act of 1940), or any other lawful assignment, transfer, sale, devise or bequest of a death benefit, life insurance policy or certificate of insurance by an owner of a policy;

b. An assignment of a life insurance policy to a bank, savings bank, savings and loan association, credit union or other licensed lending institution as collateral for a loan, or the foreclosure upon, or relinquishment of, such life insurance policy in connection with such loan;

c. Any transfer of ownership and/or beneficial interest in a life insurance policy from a viatical settlement provider to another viatical settlement provider as defined by the Delaware Viatical Settlements Act (Chapter 75 of Title 18) or to any legal entity formed solely for the purpose of holding ownership and/or beneficial interest in a life insurance policy or policies; or

d. The exercise of accelerated benefits pursuant to the terms of the life insurance policy.

(b) Principles of definition. —

(1) In this chapter when the word "means'' is employed in defining a word or term, the definition is limited to the meaning given.

(2) In this chapter when the word "includes'' is employed in defining a word or term, the definition is not limited to the meaning given, but in appropriate cases the word or term may be defined in any way not inconsistent with the definition given.

(3) If a word used in this chapter is not defined herein, it has its commonly accepted meaning, and may be defined as appropriate under § 73-102(b) of this title.

6 Del. C. 1953, § 7302; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 1; 68 Del. Laws, c. 181, §§ 18, 21, 27, 29; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, §§ 3, 5; 71 Del. Laws, c. 162, §§ 1-5; 78 Del. Laws, c. 175, §§ 1-5, 87, 109, 118; 79 Del. Laws, c. 182, §§ 1-3, 5, 8, 9.;



§ 73-103. Definitions

(a) Generally. — When used in this chapter, unless the context otherwise requires:

(a)(1) "Agent'' means any individual, other than a broker-dealer, who represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities. "Agent'' does not include an individual who represents:

a. An issuer in:

1. Effecting transactions in a security exempted by § 73-207(a)(1), (2), (3), (10), or (11) of this title;

2. Effecting transactions exempted by § 73-207(b) of this title;

3. Effecting transactions in a covered security as described in §§ 18(b)(3) and 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 [15 U.S.C. § 77r]; or

4. Effecting transactions with existing employees, partners or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this State;

b. A broker-dealer in effecting transactions in this State limited to those transactions described in § 15(h)(2) of the Securities Exchange Act of 1934 [15 U.S.C. § 78o]; or

c. An issuer or a member of a bona fide agricultural cooperative whose securities are exempt from registration under § 73-207(a)(12) of this title.

A partner, officer or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if such person otherwise comes within this definition.

(2) "Attorney General'' means the Attorney General of the State or the Attorney General's duly appointed deputy.

(3) "Broker-dealer'' means any person engaged in the business of effecting transactions in securities for the account of others or for the broker-dealer's own account. "Broker-dealer'' does not include:

a. An agent;

b. An issuer;

c. A bank, savings institution or trust company, to the extent that these entities are exempt or excluded from broker-dealer registration requirements under federal securities law;

d. A person who has no place of business in this State and effects transactions in this State exclusively with or through (i) the issuers of the securities involved in the transactions, (ii) other broker-dealers, or (iii) banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institutions or institutional buyers, whether acting for themselves or as trustees;

e. An issuer or an individual who represents an issuer or a member of such issuer provided said issuer is exempt from registration under § 73-207(a)(12) of this title.

(4) "Director'' means the Investor Protection Director, the principal executive officer of the Investor Protection Unit designated in § 73-102 of this title.

(5) "Federal covered adviser'' means a person who is registered under § 203 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-3].

(6) "Federal covered security'' means any security that is a covered security under § 18(b) of the Securities Act of 1933 [15 U.S.C. § 77r(b)] or rules or regulations promulgated thereunder.

(7) "Fraud,'' "deceit,'' and "defraud'' are not limited to common-law deceit.

(8) "Investment adviser'' means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser'' also includes financial planners and other persons who, as an integral component of other financially related services, provide the foregoing investment advisory services to others for compensation and as part of a business or who hold themselves out as providing the foregoing investment advisory services to others for compensation. "Investment adviser'' does not include (A) an investment adviser representative; (B) a bank, savings institution or trust company; (C) a lawyer, accountant, engineer or teacher whose performance of these services is solely incidental to the practice of such person's profession; (D) a broker-dealer or its agent whose performance of these services is solely incidental to the conduct of its business as a broker-dealer and who receives no special compensation for them; (E) a publisher of any bona fide newspaper, news column, newsletter, news magazine or business or financial publication or service, whether communicated in hard copy form or by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific investment situation of each client; (F) any person who is a federal covered adviser; or (G) such other persons not within the intent of this subsection as the Commissioner may by rule or order designate.

(9) "Investment adviser representative'' means any partner, officer, director (or a person occupying a similar status or performing similar functions) or other individual, except clerical or ministerial personnel, who is employed by or associated with an investment adviser that is registered or required to be registered under this chapter, or who has a place of business located in this State and is employed by or associated with a federal covered adviser; and who does any of following: (A) makes any recommendations or otherwise renders advice regarding securities, (B) manages accounts or portfolios of clients, (C) determines which recommendation or advice regarding securities should be given, (D) solicits, offers or negotiates for the sale of or sells investment advisory services, or (E) supervises employees who perform any of the foregoing.

(10) "Investment Company Act of 1940'' means the federal statute of that name, 15 U.S.C. § 80a-1 et seq.

(11) "Issuer'' means any person who issues or proposes to issue any security.

(12) "Nonissuer'' means not directly or indirectly for the benefit of the issuer.

(13) "Person'' means an individual, a corporation, a partnership, an association, a joint stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government.

(14) "Promoter'' includes:

a. Any person who, acting alone or in conjunction with 1 or more other persons, directly or indirectly takes the initiative in founding and organizing the business or enterprise of an issuer;

b. Any person who, in connection with the founding or organizing of the business or enterprise of an issuer, directly or indirectly receives in consideration of services or property, or both services and property, 10 percent or more of any class of securities of the issuer or 10 percent or more of the proceeds from the sale of any class of securities. However, a person who receives such securities or proceeds either solely as underwriting commissions or solely in consideration of property shall not be deemed a promoter within the meaning of this paragraph if such person does not otherwise take part in founding and organizing the enterprise.

(15) "Public interest'' means that it shall appear to the Commissioner that the action taken or sanction imposed will further the purpose of this chapter.

(16) "Public Utility Holding Company Act of 2005'' means the federal statute of that name, 42 U.S.C. § 16451 et seq.

(17) "Sale'' or "sell'' includes every contract of sale of, contract to sell or disposition of a security or interest in a security for value.

a. "Offer'' or "offer to sell'' includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

b. A purported gift of assessable stock is considered to involve an offer and sale.

c. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

d. The terms defined in this subsection do not include any bona fide pledge or loan; any stock dividend whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock; any act incident to a vote by stockholders (or approval pursuant to § 228 of Title 8) pursuant to the certificate of incorporation, or the provisions of Title 8, on a merger, consolidation, reclassification of securities, dissolution, or sale of corporate assets in consideration of the issuance of securities of the same or another corporation; or any act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash.

(18) "Securities Act of 1933'' means the federal statute of that name, 15 U.S.C. § 77r et seq.

(19) "Securities Exchange Act of 1934'' means the federal statute of that name, 15 U.S.C. § 78a et seq.

(20) "Security'' means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral-trust certificate; preorganization certificate or subscription; transferable share; investment contract, including pyramid promotion which includes any plan or operation for the sale or distribution of property, services, or any other thing of value wherein a person for a consideration is offered an opportunity to obtain a benefit which is based in whole or in part on the inducement, by himself or herself or by others, of additional persons to purchase the same or a similar opportunity; voting-trust certificate; certificate of deposit for a security; certificate of interest of participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease; options on commodities; viatical settlement investment; or, in general, any interest or instrument commonly known as a "security,'' or any certificate of interest or participation in, temporary or interim certificate, for, receipt for guarantee of, or warrant or right to subscribe to or purchase, any of the aforegoing. "Security'' does not include any insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or for some other specified period.

(21) "Viatical settlement investment'' means the contractual right to receive any portion of the death benefit or ownership of a life insurance policy or certificate for consideration that is less than the expected death benefit of the life insurance policy or certificate. "Viatical settlement investment'' does not include:

a. The assignment, transfer, sale, devise, or bequest of a death benefit, life insurance policy or certificate of insurance by the viator to the viatical settlement provider pursuant to the Delaware Viatical Settlements Act (Chapter 75 of Title 18), the subsequent sale by such life settlement provider of such death benefit, life insurance policy or certificate of insurance, but not fractional interests therein, to any person who is a qualified purchaser (as such term is defined in the Investment Company Act of 1940), or any other lawful assignment, transfer, sale, devise or bequest of a death benefit, life insurance policy or certificate of insurance by an owner of a policy;

b. An assignment of a life insurance policy to a bank, savings bank, savings and loan association, credit union or other licensed lending institution as collateral for a loan, or the foreclosure upon, or relinquishment of, such life insurance policy in connection with such loan;

c. Any transfer of ownership and/or beneficial interest in a life insurance policy from a viatical settlement provider to another viatical settlement provider as defined by the Delaware Viatical Settlements Act (Chapter 75 of Title 18) or to any legal entity formed solely for the purpose of holding ownership and/or beneficial interest in a life insurance policy or policies; or

d. The exercise of accelerated benefits pursuant to the terms of the life insurance policy.

(b) Principles of definition. —

(1) In this chapter when the word "means'' is employed in defining a word or term, the definition is limited to the meaning given.

(2) In this chapter when the word "includes'' is employed in defining a word or term, the definition is not limited to the meaning given, but in appropriate cases the word or term may be defined in any way not inconsistent with the definition given.

(3) If a word used in this chapter is not defined herein, it has its commonly accepted meaning, and may be defined as appropriate under § 73-102(b) of this title.

6 Del. C. 1953, § 7302; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 1; 68 Del. Laws, c. 181, §§ 18, 21, 27, 29; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, §§ 3, 5; 71 Del. Laws, c. 162, §§ 1-5; 78 Del. Laws, c. 175, §§ 1-5, 87, 109, 118; 79 Del. Laws, c. 182, §§ 1-3, 5, 8, 9.;






Subchapter II Provisions Relating to the Offer, Sale, and Purchase of Securities

§ 73-201. Fraud

It is unlawful for any person, in connection with the offer, sale or purchase of any security, directly or indirectly:

(1) To employ any device, scheme or artifice to defraud;

(2) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(3) To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person.

In interpreting this section, courts will be guided by the interpretations given by federal courts to similar language set forth in § 17(a) of the Securities Act of 1933 [15 U.S.C. § 77q] and Rule 10b-5 [17 C.F.R. § 240.10b-5] promulgated under the Securities Exchange Act of 1934, to include, without limitation, any difference in pleading requirements governing actions brought by securities regulators as opposed to private litigants.

6 Del. C. 1953, § 7303; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 16; 78 Del. Laws, c. 175, §§ 118, 122; 79 Del. Laws, c. 182, § 4.;

§ 73-202 Registration of and notice filing for securities.

It is unlawful for any person to offer or sell any security in this State unless:

(1) It is registered under this chapter;

(2) The security or transaction is exempted under § 73-207 of this title; or

(3) It is a federal covered security for which a notice filing has been made pursuant to the provisions of § 73-208 of this title.

6 Del. C. 1953, § 7304; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 6; 78 Del. Laws, c. 175, §§ 6, 7, 88, 118.;

§ 73-203 Registration of securities by coordination.

(a) Any security for which a registration statement has been filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] in connection with the same offering may be registered by coordination.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to the information specified in § 73-205(b) of this title and the consent to service of process required by § 73-702 of this title, and a filing fee as established by the Director under § 73-204(e) of this title:

(1) One copy of the latest form of prospectus filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], unless the Director requires additional copies;

(2) If the Director by rule or otherwise requires, a copy of the articles of incorporation and bylaws (or their substantial equivalents) currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(3) If the Director requests, any other information, or copies of other documents, filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] or with other states or regulatory agencies;

(4) An undertaking to forward all future amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement, promptly and in any event not later than the first business day after the day they are forwarded to or filed with the Securities and Exchange Commission, whichever first occurs.

(c) A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied:

(1) No stop order is in effect and no proceeding is pending under § 73-206 of this title;

(2) The registration statement has been on file with the Director for at least 10 days; and

(3) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions is then on file and the offering is made within those limitations. The registrant shall promptly notify the Director by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file posteffective amendment containing the information and documents in the price amendment. "Price amendment'' means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices and other matters dependent upon the offering price. Upon failure to receive the required notification posteffective amendment with the respect to the price amendment, the Director may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this paragraph, if the Director promptly notifies the registrant by telephone or telegram (and promptly confirms by letter or telegram when notifying by telephone) of the issuance of the order. If the registrant proves compliance with the requirements of this paragraph as to notice and posteffective amendment, the stop order is void as of the time of its entry.

The Director may by rule or otherwise waive either or both of the conditions specified in paragraphs (c)(2) and (c)(3) of this section. If the federal registration statement becomes effective before all the conditions in this paragraph are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied.

(d) Any security for which the documents required by any regulation adopted by the Securities and Exchange Commission under § 3(b) or (c) of the Securities Act of 1933 [15 U.S.C. § 77c(b) or (c)] have been filed with said Commission in connection with the same offering may be registered by coordination upon compliance with subsections (b) and (c) of this section in such manner as the Director by rule or order may prescribe. For purposes of this subsection, the terms "federal registration statement'' and "federal prospectus'' shall include the documents (including the offering circular, if any) which may be filed with the Securities and Exchange Commission pursuant to any such regulation.

6 Del. C. 1953, § 7305; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 2; 68 Del. Laws, c. 181, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 8-13, 89, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-204 Registration of securities by qualification.

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in § 73-205(b) of this title and the consent to service of process required by § 73-702 of this title:

(1) The name of the issuer, its address, and form of organization; the state and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: The person's name, address and principal occupation for the past 5 years; the amount of securities of the issuer held by the person as of a specified date within 30 days of the filing; the amount of the securities covered by the filing to which the person has indicated an intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected;

(3) With respect to persons covered by paragraph (b)(2) of this section: The remuneration paid during the past 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries and affiliates) to all those persons in the aggregate;

(4) With respect to any person owning of record, or beneficially 10 percent or more of the outstanding shares of any class or equity security of the issuer; the information specified in paragraph (b)(2) of this section other than the person's occupation;

(5) With respect to every promoter if the issuer was organized within the past 3 years; the information specified in paragraph (b)(2) of this section, any amount paid within that period or intended to be paid to him or her, and the consideration for any such payment;

(6) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution or in a distribution in which only part of the securities are being distributed by the issuer: The person's name and address; the amount of securities of the issuer held as of the date of the filing; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected; and a statement of the person's reasons for making the offering;

(7) The capitalization and long-term debt (on both a current and a pro forma basis) of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration (whether in the form of cash, physical assets, services, patents, goodwill, or anything else) for which the issuer or any subsidiary has issued any of its securities within the past 2 years or is obligated to issue any of its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any proportion of the offering is to be made to any person or class or persons other than the underwriters with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees (including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering) or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(9) The estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stating the sources of any such funds; and, if any part of the proceeds is to be used to acquire any property (including goodwill) otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expense in connection with the acquisition (including the cost of borrowing money to finance the acquisition);

(10) A description of any stock options or other security options outstanding or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in paragraph (b)(2), (4), (5), (6), or (8) of this section and by any person who holds or will hold 10 percent or more in the aggregate of any such options;

(11) The dates of, parties to, and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past 2 years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets (including any such litigation or proceeding known to be contemplated by governmental authorities);

(12) Three copies of the prospectus required by subsection (d) of this section, together with a copy of any other prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering;

(13) A specimen or copy of the security being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(14) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered (with an English translation if it is in a foreign language), which shall state whether the security when sold will be legally issued, fully paid, and nonassessable, and if a debt security, a binding obligation of the issuer;

(15) The written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him or her, if any such person is named as having prepared or certified the report or evaluation (other than a public and official document or statement) which is used in connection with the registration statement;

(16) A balance sheet of the issuer as of a date within the last quarter prior to the filing of the registration statement; a profit and loss statement and analysis of surplus for each of the 3 fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and predecessor's existence of less than 3 years; and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required of that business for the registrant;

(17) Such additional information as the Director requires by rule, regulation, or order.

(c) A registration statement under this section becomes effective when the Director so orders.

(d) As a condition of registration under this section, a prospectus containing any designated part of the information specified in subsection (b) of this section shall be sent or given to each person to whom an offer is made before or concurrently with:

(1) The first written offer made to the person (otherwise than by means of a public advertisement) by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any other writer or broker-dealer who is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) The confirmation of any sale made by or for the account of any such person;

(3) Payment pursuant to any such sale; or

(4) Delivery of the security pursuant to any such sale, whichever first occurs; provided, however, that paragraph (d)(1) of this section may be satisfied by the use of a preliminary prospectus, so designated and bearing such legend as the Director may prescribe, if a final prospectus is sent or given to each recipient of the preliminary prospectus before or concurrently with whichever event in paragraphs (d)(2), (3) and (4) of this section first occurs.

(e) Every person filing a registration statement under this section, or under § 73-203 of this title, shall pay a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for the printing, copying, filing or transcription of other documents.

(f) The Director may exercise rule making authority under § 73-102(b) of this title to establish special registration procedures for limited offerings. These procedures, including filing requirements and fees, may differ from the qualification procedures set forth above.

6 Del. C. 1953, § 7306; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 1, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, §§ 1, 6; 78 Del. Laws, c. 175, §§ 14-20, 90, 118; 79 Del. Laws, c. 182, §§ 1, 3.;

§ 73-205 Provisions applicable to registration of securities generally.

(a) A registration statement may be filed by the issuer, and the other person on whose behalf the offering is to be made, or a registered broker-dealer.

(b) Every registration statement shall specify the amount of securities to be offered in this State; the states in which a registration statement or similar document in connection with the offering has been or is to be filed; and any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the Securities and Exchange Commission.

(c) The Director may by rule or otherwise permit the omission of any item of information or document from any registration statement.

(d) Every registration statement is effective for any period during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by any underwriter or broker-dealer who is still offering part of an unsold allotment or subscription taken by him or her as a participant in the distribution, except during the time a stop order is in effect under § 73-206 of this title. The registration statement may be withdrawn only in the discretion of the Director.

(e) So long as a registration statement is effective, the Director may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(f)(1) A registration statement relating to a security issued by a face-amount certificate company or a redeemable security issued by an open-end management company or unit investment trust, as those terms are defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], may be amended after its effective date so as to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the Director so orders. Every person filing such an amendment shall pay a filing fee, in accordance with § 73-204(e) of this title, with respect to the additional securities proposed to be offered.

(2) The Director may require that registrations of securities be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security first registered, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate registration and renewal of the additional security.

(g) The Director may require by rule, regulation or order any issuer of securities registered under this chapter or those offered pursuant to § 73-207 of this title to file periodic reports with the Director, and to provide them to holders of those securities.

6 Del. C. 1953, § 7307; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 21, 22, 91, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-206 Stop orders.

(a) Subject to § 73-208(e) of this title, the Director may issue a stop order prohibiting the offering and sale of a security, or the Director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement, if the Director finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment or renewal under § 73-205(f) of this title as of its effective date, or any report under § 73-205(e) of this title is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of this chapter or any rule, order, or condition lawfully imposed under this chapter has been violated, in connection with the offering, by:

a. The person filing the registration statement;

b. The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

c. Any underwriter;

(3) The security registered or sought to be registered is the subject of an administrative stop order or similar order or permit or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offering; but the Director may not institute the proceeding against an effective registration statement under this subsection more than one year from the date of the order or injunction relied on, and may not enter an order under this subsection on the basis of an order or injunction entered under any other state act unless that order or injunction is based on facts which would currently constitute a ground for stop order under this section;

(4) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(5) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(6) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options;

(7) The applicant or registrant has failed to pay the proper filing fee; but the Director shall vacate any such order when the deficiency has been corrected; or

(8) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by § 73-203(b)(4) of this title.

(b) The Director may not institute a stop-order proceeding against an effective registration statement on the basis of a fact or transaction known to the Director when the registration statement became effective, unless the proceeding is instituted within the next 90 days.

(c) The Director may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the Director shall promptly notify each person specified in subsection (d) of this section that it has been entered and of the reasons therefor and that within 15 days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to each person specified in subsection (d) of this section, may modify or vacate the order or extend it until final determination.

(d) No stop order may be entered under any part of this section, except the first sentence of subsection (c) of this section, without appropriate prior notice to the applicant making the filing, the issuer, and the person on whose behalf the securities are to be or have been offered, opportunity for hearing, and written findings of fact and conclusions of law.

(e) The Director may vacate or modify a stop order upon finding that the conditions which prompted entry have changed or that it is otherwise in the public interest to do so.

6 Del. C. 1953, § 7308; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 2; 71 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 175, §§ 23-27, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-207 Exemptions.

(a) The following securities are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporation or other instrumentality of one or more of the foregoing, or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of 1 or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state;

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan association organized and supervised under the laws of any state and authorized to do business in this State;

(5) Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State;

(6) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this State;

(7) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is subject to the jurisdiction of the United States Department of Transportation; a registered holding company under the Public Utility Holding Company Act of 2005 [42 U.S.C. § 16451 et seq.] or a subsidiary of such a company within the meaning of that Act; regulated in respect of its rates and charges by a governmental authority of the United States or any state; or regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(8) Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the NYSE Amex Equities, the Pacific Exchange, Inc., the Chicago Stock Exchange, or the NASDAQ OMX PHLX or any other exchange which the Director deems to have substantially the same standards for listing as required by the above mentioned exchanges; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing;

(9) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce, local industrial development corporation, or trade or professional association;

(10) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 9 months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11) Any investment contract issued after the effective date of this act in connection with an employee's stock purchase, savings, pension, profit-sharing or similar benefit plan;

(12) Any security issued by a bona fide agricultural cooperative operating in this State that is organized under Chapter 85 of Title 3 or as a foreign cooperative association organized under the law of another state that has been duly qualified to transact business in this State;

(13) Any security traded pursuant to the National Association of Securities Dealers Automated Quotations System for which the Director by rule has determined that registration is not necessary for the protection of investors.

(b) The following transactions are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(2) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], in a security of a class that has been outstanding in the hands of the public for at least 90 days, provided, at the time of the transaction:

a. The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

b. The security is sold at a price reasonably related to the current market price of the security;

c. The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

d. A nationally recognized securities manual designated by rule or order of the Director or a document filed with the Securities and Exchange Commission that is publicly available through the SEC's Electronic Data Gathering and Retrieval System (EDGAR) and contains:

1. A description of the business and operations of the issuer;

2. The names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer's country of domicile;

3. An audited balance sheet of the issuer as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

4. An audited income statement for each of the issuer's immediately preceding 2 fiscal years, or for the period of existence of the issuer, if in existence for less than 2 years or, in the case of a reorganization or merger where the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

e. The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], or designated for trading on the National Association of Securities Dealers Automated Quotation System (NASDAQ), unless:

1. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.];

2. The issuer of the security has been engaged in continuous business (including predecessors) for at least 3 years; or

3. The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet.

(3) Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the Director may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(6) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading this chapter;

(8) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9) Any transaction pursuant to an offer directed by the offerer to not more than 25 persons (other than those designated in paragraph (b)(8) of this section) in this State during any period of 12 consecutive months, whether or not the offerer or any of the offerees is then present in this State, if the seller reasonably believes that all the buyers in this State, other than those designated in paragraph (b)(8) of this section, are purchasing for investment; but the Director may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the condition relating to investment intent; provided, however, the Director may by rule or order exempt transactions that are exempt under federal securities laws or regulations;

(10) Any offer or sale of a preorganization certificate or subscription if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, the number of subscribers does not exceed 10, and no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of the convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State, or the issuer first files a notice specifying the terms of the offer and the Director does not by order disallow the exemption within the next 5 full business days;

(12) Any offer (but not a sale) of a security for which a registration statement has been filed under this chapter if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending, and if the offerer complies with § 73-204(d) of this title;

(13) Any offer or sale of a security by or through a registered broker-dealer if such offer or sale is not directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known to such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; the security is not part of an unsold allotment or subscription taken by a participant in a distribution directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known by such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; and no administrative stop order or similar order or permanent or temporary injunction of any court of competent jurisdiction is in effect under this subtitle or under any federal or state act against the offering or sale of the security or any security of the same class.

(14) Any offer or sale of a viatical settlement investment, if:

a. Such disclosure documents as the Director, by rule or order, requires are delivered to each offeree or purchaser; and

b. The Director is notified in writing of the offer at least 30 days before the offer is made.

(c) The Director may by rule or order deny or revoke any exemption in paragraph (a)(9) or (a)(11) or in subsection (b) of this section, either generally or with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the Director may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order the Director shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within 15 days of the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated § 73-202 or § 73-211 of this title by reason of any offer or sale effected after the entry of an order under this subsection if that person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.

(d) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

6 Del. C. 1953, § 7309; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 160, §§ 1, 2; 64 Del. Laws, c. 112, § 1; 68 Del. Laws, c. 181, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, §§ 8-10; 78 Del. Laws, c. 175, §§ 28-39, 93, 118; 79 Del. Laws, c. 182, §§ 3, 10, 11.;

§ 73-208 Federal covered securities.

(a) The Director, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(2)]:

(1) Prior to the initial offer of such federal covered security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] (or, in lieu of filing such registration statement, a notice as prescribed by the Director by rule or order), together with a consent to service of process signed by the issuer and with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for printing, copying, filing or transcription of other documents;

(2) After the initial offer of such federal covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], which shall be filed concurrently with the Director; and

(3) A report of the value of such covered securities offered or sold in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000; provided, however, that if the filing fee paid is equal to $1,000, no report of the value of such covered securities offered or sold in this State need be filed.

(b) With respect to any security that is a covered security under § 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)) (or as the same may be renumbered by a future act of the United States Congress), the Director, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of such covered security in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000.

(c) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(d) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(e) The Director may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(1)], if it finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The Director, by rule or order, may waive any and all provisions of this section.

(g) Notwithstanding the provisions of this section, until October 10, 1999, the Director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the Director regarding any nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

71 Del. Laws, c. 162, § 11; 78 Del. Laws, c. 175, §§ 94, 118; 79 Del. Laws, c. 182, §§ 1, 3, 6.;

§ 73-209 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-202. Registration of and notice filing for securities

It is unlawful for any person to offer or sell any security in this State unless:

(1) It is registered under this chapter;

(2) The security or transaction is exempted under § 73-207 of this title; or

(3) It is a federal covered security for which a notice filing has been made pursuant to the provisions of § 73-208 of this title.

6 Del. C. 1953, § 7304; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 6; 78 Del. Laws, c. 175, §§ 6, 7, 88, 118.;

§ 73-203 Registration of securities by coordination.

(a) Any security for which a registration statement has been filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] in connection with the same offering may be registered by coordination.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to the information specified in § 73-205(b) of this title and the consent to service of process required by § 73-702 of this title, and a filing fee as established by the Director under § 73-204(e) of this title:

(1) One copy of the latest form of prospectus filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], unless the Director requires additional copies;

(2) If the Director by rule or otherwise requires, a copy of the articles of incorporation and bylaws (or their substantial equivalents) currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(3) If the Director requests, any other information, or copies of other documents, filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] or with other states or regulatory agencies;

(4) An undertaking to forward all future amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement, promptly and in any event not later than the first business day after the day they are forwarded to or filed with the Securities and Exchange Commission, whichever first occurs.

(c) A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied:

(1) No stop order is in effect and no proceeding is pending under § 73-206 of this title;

(2) The registration statement has been on file with the Director for at least 10 days; and

(3) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions is then on file and the offering is made within those limitations. The registrant shall promptly notify the Director by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file posteffective amendment containing the information and documents in the price amendment. "Price amendment'' means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices and other matters dependent upon the offering price. Upon failure to receive the required notification posteffective amendment with the respect to the price amendment, the Director may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this paragraph, if the Director promptly notifies the registrant by telephone or telegram (and promptly confirms by letter or telegram when notifying by telephone) of the issuance of the order. If the registrant proves compliance with the requirements of this paragraph as to notice and posteffective amendment, the stop order is void as of the time of its entry.

The Director may by rule or otherwise waive either or both of the conditions specified in paragraphs (c)(2) and (c)(3) of this section. If the federal registration statement becomes effective before all the conditions in this paragraph are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied.

(d) Any security for which the documents required by any regulation adopted by the Securities and Exchange Commission under § 3(b) or (c) of the Securities Act of 1933 [15 U.S.C. § 77c(b) or (c)] have been filed with said Commission in connection with the same offering may be registered by coordination upon compliance with subsections (b) and (c) of this section in such manner as the Director by rule or order may prescribe. For purposes of this subsection, the terms "federal registration statement'' and "federal prospectus'' shall include the documents (including the offering circular, if any) which may be filed with the Securities and Exchange Commission pursuant to any such regulation.

6 Del. C. 1953, § 7305; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 2; 68 Del. Laws, c. 181, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 8-13, 89, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-204 Registration of securities by qualification.

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in § 73-205(b) of this title and the consent to service of process required by § 73-702 of this title:

(1) The name of the issuer, its address, and form of organization; the state and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: The person's name, address and principal occupation for the past 5 years; the amount of securities of the issuer held by the person as of a specified date within 30 days of the filing; the amount of the securities covered by the filing to which the person has indicated an intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected;

(3) With respect to persons covered by paragraph (b)(2) of this section: The remuneration paid during the past 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries and affiliates) to all those persons in the aggregate;

(4) With respect to any person owning of record, or beneficially 10 percent or more of the outstanding shares of any class or equity security of the issuer; the information specified in paragraph (b)(2) of this section other than the person's occupation;

(5) With respect to every promoter if the issuer was organized within the past 3 years; the information specified in paragraph (b)(2) of this section, any amount paid within that period or intended to be paid to him or her, and the consideration for any such payment;

(6) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution or in a distribution in which only part of the securities are being distributed by the issuer: The person's name and address; the amount of securities of the issuer held as of the date of the filing; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected; and a statement of the person's reasons for making the offering;

(7) The capitalization and long-term debt (on both a current and a pro forma basis) of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration (whether in the form of cash, physical assets, services, patents, goodwill, or anything else) for which the issuer or any subsidiary has issued any of its securities within the past 2 years or is obligated to issue any of its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any proportion of the offering is to be made to any person or class or persons other than the underwriters with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees (including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering) or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(9) The estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stating the sources of any such funds; and, if any part of the proceeds is to be used to acquire any property (including goodwill) otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expense in connection with the acquisition (including the cost of borrowing money to finance the acquisition);

(10) A description of any stock options or other security options outstanding or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in paragraph (b)(2), (4), (5), (6), or (8) of this section and by any person who holds or will hold 10 percent or more in the aggregate of any such options;

(11) The dates of, parties to, and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past 2 years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets (including any such litigation or proceeding known to be contemplated by governmental authorities);

(12) Three copies of the prospectus required by subsection (d) of this section, together with a copy of any other prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering;

(13) A specimen or copy of the security being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(14) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered (with an English translation if it is in a foreign language), which shall state whether the security when sold will be legally issued, fully paid, and nonassessable, and if a debt security, a binding obligation of the issuer;

(15) The written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him or her, if any such person is named as having prepared or certified the report or evaluation (other than a public and official document or statement) which is used in connection with the registration statement;

(16) A balance sheet of the issuer as of a date within the last quarter prior to the filing of the registration statement; a profit and loss statement and analysis of surplus for each of the 3 fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and predecessor's existence of less than 3 years; and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required of that business for the registrant;

(17) Such additional information as the Director requires by rule, regulation, or order.

(c) A registration statement under this section becomes effective when the Director so orders.

(d) As a condition of registration under this section, a prospectus containing any designated part of the information specified in subsection (b) of this section shall be sent or given to each person to whom an offer is made before or concurrently with:

(1) The first written offer made to the person (otherwise than by means of a public advertisement) by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any other writer or broker-dealer who is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) The confirmation of any sale made by or for the account of any such person;

(3) Payment pursuant to any such sale; or

(4) Delivery of the security pursuant to any such sale, whichever first occurs; provided, however, that paragraph (d)(1) of this section may be satisfied by the use of a preliminary prospectus, so designated and bearing such legend as the Director may prescribe, if a final prospectus is sent or given to each recipient of the preliminary prospectus before or concurrently with whichever event in paragraphs (d)(2), (3) and (4) of this section first occurs.

(e) Every person filing a registration statement under this section, or under § 73-203 of this title, shall pay a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for the printing, copying, filing or transcription of other documents.

(f) The Director may exercise rule making authority under § 73-102(b) of this title to establish special registration procedures for limited offerings. These procedures, including filing requirements and fees, may differ from the qualification procedures set forth above.

6 Del. C. 1953, § 7306; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 1, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, §§ 1, 6; 78 Del. Laws, c. 175, §§ 14-20, 90, 118; 79 Del. Laws, c. 182, §§ 1, 3.;

§ 73-205 Provisions applicable to registration of securities generally.

(a) A registration statement may be filed by the issuer, and the other person on whose behalf the offering is to be made, or a registered broker-dealer.

(b) Every registration statement shall specify the amount of securities to be offered in this State; the states in which a registration statement or similar document in connection with the offering has been or is to be filed; and any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the Securities and Exchange Commission.

(c) The Director may by rule or otherwise permit the omission of any item of information or document from any registration statement.

(d) Every registration statement is effective for any period during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by any underwriter or broker-dealer who is still offering part of an unsold allotment or subscription taken by him or her as a participant in the distribution, except during the time a stop order is in effect under § 73-206 of this title. The registration statement may be withdrawn only in the discretion of the Director.

(e) So long as a registration statement is effective, the Director may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(f)(1) A registration statement relating to a security issued by a face-amount certificate company or a redeemable security issued by an open-end management company or unit investment trust, as those terms are defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], may be amended after its effective date so as to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the Director so orders. Every person filing such an amendment shall pay a filing fee, in accordance with § 73-204(e) of this title, with respect to the additional securities proposed to be offered.

(2) The Director may require that registrations of securities be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security first registered, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate registration and renewal of the additional security.

(g) The Director may require by rule, regulation or order any issuer of securities registered under this chapter or those offered pursuant to § 73-207 of this title to file periodic reports with the Director, and to provide them to holders of those securities.

6 Del. C. 1953, § 7307; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 21, 22, 91, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-206 Stop orders.

(a) Subject to § 73-208(e) of this title, the Director may issue a stop order prohibiting the offering and sale of a security, or the Director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement, if the Director finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment or renewal under § 73-205(f) of this title as of its effective date, or any report under § 73-205(e) of this title is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of this chapter or any rule, order, or condition lawfully imposed under this chapter has been violated, in connection with the offering, by:

a. The person filing the registration statement;

b. The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

c. Any underwriter;

(3) The security registered or sought to be registered is the subject of an administrative stop order or similar order or permit or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offering; but the Director may not institute the proceeding against an effective registration statement under this subsection more than one year from the date of the order or injunction relied on, and may not enter an order under this subsection on the basis of an order or injunction entered under any other state act unless that order or injunction is based on facts which would currently constitute a ground for stop order under this section;

(4) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(5) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(6) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options;

(7) The applicant or registrant has failed to pay the proper filing fee; but the Director shall vacate any such order when the deficiency has been corrected; or

(8) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by § 73-203(b)(4) of this title.

(b) The Director may not institute a stop-order proceeding against an effective registration statement on the basis of a fact or transaction known to the Director when the registration statement became effective, unless the proceeding is instituted within the next 90 days.

(c) The Director may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the Director shall promptly notify each person specified in subsection (d) of this section that it has been entered and of the reasons therefor and that within 15 days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to each person specified in subsection (d) of this section, may modify or vacate the order or extend it until final determination.

(d) No stop order may be entered under any part of this section, except the first sentence of subsection (c) of this section, without appropriate prior notice to the applicant making the filing, the issuer, and the person on whose behalf the securities are to be or have been offered, opportunity for hearing, and written findings of fact and conclusions of law.

(e) The Director may vacate or modify a stop order upon finding that the conditions which prompted entry have changed or that it is otherwise in the public interest to do so.

6 Del. C. 1953, § 7308; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 2; 71 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 175, §§ 23-27, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-207 Exemptions.

(a) The following securities are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporation or other instrumentality of one or more of the foregoing, or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of 1 or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state;

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan association organized and supervised under the laws of any state and authorized to do business in this State;

(5) Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State;

(6) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this State;

(7) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is subject to the jurisdiction of the United States Department of Transportation; a registered holding company under the Public Utility Holding Company Act of 2005 [42 U.S.C. § 16451 et seq.] or a subsidiary of such a company within the meaning of that Act; regulated in respect of its rates and charges by a governmental authority of the United States or any state; or regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(8) Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the NYSE Amex Equities, the Pacific Exchange, Inc., the Chicago Stock Exchange, or the NASDAQ OMX PHLX or any other exchange which the Director deems to have substantially the same standards for listing as required by the above mentioned exchanges; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing;

(9) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce, local industrial development corporation, or trade or professional association;

(10) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 9 months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11) Any investment contract issued after the effective date of this act in connection with an employee's stock purchase, savings, pension, profit-sharing or similar benefit plan;

(12) Any security issued by a bona fide agricultural cooperative operating in this State that is organized under Chapter 85 of Title 3 or as a foreign cooperative association organized under the law of another state that has been duly qualified to transact business in this State;

(13) Any security traded pursuant to the National Association of Securities Dealers Automated Quotations System for which the Director by rule has determined that registration is not necessary for the protection of investors.

(b) The following transactions are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(2) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], in a security of a class that has been outstanding in the hands of the public for at least 90 days, provided, at the time of the transaction:

a. The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

b. The security is sold at a price reasonably related to the current market price of the security;

c. The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

d. A nationally recognized securities manual designated by rule or order of the Director or a document filed with the Securities and Exchange Commission that is publicly available through the SEC's Electronic Data Gathering and Retrieval System (EDGAR) and contains:

1. A description of the business and operations of the issuer;

2. The names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer's country of domicile;

3. An audited balance sheet of the issuer as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

4. An audited income statement for each of the issuer's immediately preceding 2 fiscal years, or for the period of existence of the issuer, if in existence for less than 2 years or, in the case of a reorganization or merger where the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

e. The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], or designated for trading on the National Association of Securities Dealers Automated Quotation System (NASDAQ), unless:

1. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.];

2. The issuer of the security has been engaged in continuous business (including predecessors) for at least 3 years; or

3. The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet.

(3) Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the Director may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(6) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading this chapter;

(8) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9) Any transaction pursuant to an offer directed by the offerer to not more than 25 persons (other than those designated in paragraph (b)(8) of this section) in this State during any period of 12 consecutive months, whether or not the offerer or any of the offerees is then present in this State, if the seller reasonably believes that all the buyers in this State, other than those designated in paragraph (b)(8) of this section, are purchasing for investment; but the Director may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the condition relating to investment intent; provided, however, the Director may by rule or order exempt transactions that are exempt under federal securities laws or regulations;

(10) Any offer or sale of a preorganization certificate or subscription if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, the number of subscribers does not exceed 10, and no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of the convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State, or the issuer first files a notice specifying the terms of the offer and the Director does not by order disallow the exemption within the next 5 full business days;

(12) Any offer (but not a sale) of a security for which a registration statement has been filed under this chapter if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending, and if the offerer complies with § 73-204(d) of this title;

(13) Any offer or sale of a security by or through a registered broker-dealer if such offer or sale is not directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known to such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; the security is not part of an unsold allotment or subscription taken by a participant in a distribution directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known by such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; and no administrative stop order or similar order or permanent or temporary injunction of any court of competent jurisdiction is in effect under this subtitle or under any federal or state act against the offering or sale of the security or any security of the same class.

(14) Any offer or sale of a viatical settlement investment, if:

a. Such disclosure documents as the Director, by rule or order, requires are delivered to each offeree or purchaser; and

b. The Director is notified in writing of the offer at least 30 days before the offer is made.

(c) The Director may by rule or order deny or revoke any exemption in paragraph (a)(9) or (a)(11) or in subsection (b) of this section, either generally or with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the Director may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order the Director shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within 15 days of the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated § 73-202 or § 73-211 of this title by reason of any offer or sale effected after the entry of an order under this subsection if that person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.

(d) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

6 Del. C. 1953, § 7309; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 160, §§ 1, 2; 64 Del. Laws, c. 112, § 1; 68 Del. Laws, c. 181, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, §§ 8-10; 78 Del. Laws, c. 175, §§ 28-39, 93, 118; 79 Del. Laws, c. 182, §§ 3, 10, 11.;

§ 73-208 Federal covered securities.

(a) The Director, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(2)]:

(1) Prior to the initial offer of such federal covered security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] (or, in lieu of filing such registration statement, a notice as prescribed by the Director by rule or order), together with a consent to service of process signed by the issuer and with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for printing, copying, filing or transcription of other documents;

(2) After the initial offer of such federal covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], which shall be filed concurrently with the Director; and

(3) A report of the value of such covered securities offered or sold in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000; provided, however, that if the filing fee paid is equal to $1,000, no report of the value of such covered securities offered or sold in this State need be filed.

(b) With respect to any security that is a covered security under § 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)) (or as the same may be renumbered by a future act of the United States Congress), the Director, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of such covered security in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000.

(c) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(d) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(e) The Director may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(1)], if it finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The Director, by rule or order, may waive any and all provisions of this section.

(g) Notwithstanding the provisions of this section, until October 10, 1999, the Director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the Director regarding any nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

71 Del. Laws, c. 162, § 11; 78 Del. Laws, c. 175, §§ 94, 118; 79 Del. Laws, c. 182, §§ 1, 3, 6.;

§ 73-209 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-203. Registration of securities by coordination

(a) Any security for which a registration statement has been filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] in connection with the same offering may be registered by coordination.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to the information specified in § 73-205(b) of this title and the consent to service of process required by § 73-702 of this title, and a filing fee as established by the Director under § 73-204(e) of this title:

(1) One copy of the latest form of prospectus filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], unless the Director requires additional copies;

(2) If the Director by rule or otherwise requires, a copy of the articles of incorporation and bylaws (or their substantial equivalents) currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(3) If the Director requests, any other information, or copies of other documents, filed under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] or with other states or regulatory agencies;

(4) An undertaking to forward all future amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement, promptly and in any event not later than the first business day after the day they are forwarded to or filed with the Securities and Exchange Commission, whichever first occurs.

(c) A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied:

(1) No stop order is in effect and no proceeding is pending under § 73-206 of this title;

(2) The registration statement has been on file with the Director for at least 10 days; and

(3) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions is then on file and the offering is made within those limitations. The registrant shall promptly notify the Director by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file posteffective amendment containing the information and documents in the price amendment. "Price amendment'' means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices and other matters dependent upon the offering price. Upon failure to receive the required notification posteffective amendment with the respect to the price amendment, the Director may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this paragraph, if the Director promptly notifies the registrant by telephone or telegram (and promptly confirms by letter or telegram when notifying by telephone) of the issuance of the order. If the registrant proves compliance with the requirements of this paragraph as to notice and posteffective amendment, the stop order is void as of the time of its entry.

The Director may by rule or otherwise waive either or both of the conditions specified in paragraphs (c)(2) and (c)(3) of this section. If the federal registration statement becomes effective before all the conditions in this paragraph are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied.

(d) Any security for which the documents required by any regulation adopted by the Securities and Exchange Commission under § 3(b) or (c) of the Securities Act of 1933 [15 U.S.C. § 77c(b) or (c)] have been filed with said Commission in connection with the same offering may be registered by coordination upon compliance with subsections (b) and (c) of this section in such manner as the Director by rule or order may prescribe. For purposes of this subsection, the terms "federal registration statement'' and "federal prospectus'' shall include the documents (including the offering circular, if any) which may be filed with the Securities and Exchange Commission pursuant to any such regulation.

6 Del. C. 1953, § 7305; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 2; 68 Del. Laws, c. 181, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 8-13, 89, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-204 Registration of securities by qualification.

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in § 73-205(b) of this title and the consent to service of process required by § 73-702 of this title:

(1) The name of the issuer, its address, and form of organization; the state and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: The person's name, address and principal occupation for the past 5 years; the amount of securities of the issuer held by the person as of a specified date within 30 days of the filing; the amount of the securities covered by the filing to which the person has indicated an intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected;

(3) With respect to persons covered by paragraph (b)(2) of this section: The remuneration paid during the past 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries and affiliates) to all those persons in the aggregate;

(4) With respect to any person owning of record, or beneficially 10 percent or more of the outstanding shares of any class or equity security of the issuer; the information specified in paragraph (b)(2) of this section other than the person's occupation;

(5) With respect to every promoter if the issuer was organized within the past 3 years; the information specified in paragraph (b)(2) of this section, any amount paid within that period or intended to be paid to him or her, and the consideration for any such payment;

(6) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution or in a distribution in which only part of the securities are being distributed by the issuer: The person's name and address; the amount of securities of the issuer held as of the date of the filing; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected; and a statement of the person's reasons for making the offering;

(7) The capitalization and long-term debt (on both a current and a pro forma basis) of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration (whether in the form of cash, physical assets, services, patents, goodwill, or anything else) for which the issuer or any subsidiary has issued any of its securities within the past 2 years or is obligated to issue any of its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any proportion of the offering is to be made to any person or class or persons other than the underwriters with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees (including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering) or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(9) The estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stating the sources of any such funds; and, if any part of the proceeds is to be used to acquire any property (including goodwill) otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expense in connection with the acquisition (including the cost of borrowing money to finance the acquisition);

(10) A description of any stock options or other security options outstanding or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in paragraph (b)(2), (4), (5), (6), or (8) of this section and by any person who holds or will hold 10 percent or more in the aggregate of any such options;

(11) The dates of, parties to, and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past 2 years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets (including any such litigation or proceeding known to be contemplated by governmental authorities);

(12) Three copies of the prospectus required by subsection (d) of this section, together with a copy of any other prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering;

(13) A specimen or copy of the security being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(14) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered (with an English translation if it is in a foreign language), which shall state whether the security when sold will be legally issued, fully paid, and nonassessable, and if a debt security, a binding obligation of the issuer;

(15) The written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him or her, if any such person is named as having prepared or certified the report or evaluation (other than a public and official document or statement) which is used in connection with the registration statement;

(16) A balance sheet of the issuer as of a date within the last quarter prior to the filing of the registration statement; a profit and loss statement and analysis of surplus for each of the 3 fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and predecessor's existence of less than 3 years; and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required of that business for the registrant;

(17) Such additional information as the Director requires by rule, regulation, or order.

(c) A registration statement under this section becomes effective when the Director so orders.

(d) As a condition of registration under this section, a prospectus containing any designated part of the information specified in subsection (b) of this section shall be sent or given to each person to whom an offer is made before or concurrently with:

(1) The first written offer made to the person (otherwise than by means of a public advertisement) by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any other writer or broker-dealer who is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) The confirmation of any sale made by or for the account of any such person;

(3) Payment pursuant to any such sale; or

(4) Delivery of the security pursuant to any such sale, whichever first occurs; provided, however, that paragraph (d)(1) of this section may be satisfied by the use of a preliminary prospectus, so designated and bearing such legend as the Director may prescribe, if a final prospectus is sent or given to each recipient of the preliminary prospectus before or concurrently with whichever event in paragraphs (d)(2), (3) and (4) of this section first occurs.

(e) Every person filing a registration statement under this section, or under § 73-203 of this title, shall pay a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for the printing, copying, filing or transcription of other documents.

(f) The Director may exercise rule making authority under § 73-102(b) of this title to establish special registration procedures for limited offerings. These procedures, including filing requirements and fees, may differ from the qualification procedures set forth above.

6 Del. C. 1953, § 7306; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 1, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, §§ 1, 6; 78 Del. Laws, c. 175, §§ 14-20, 90, 118; 79 Del. Laws, c. 182, §§ 1, 3.;

§ 73-205 Provisions applicable to registration of securities generally.

(a) A registration statement may be filed by the issuer, and the other person on whose behalf the offering is to be made, or a registered broker-dealer.

(b) Every registration statement shall specify the amount of securities to be offered in this State; the states in which a registration statement or similar document in connection with the offering has been or is to be filed; and any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the Securities and Exchange Commission.

(c) The Director may by rule or otherwise permit the omission of any item of information or document from any registration statement.

(d) Every registration statement is effective for any period during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by any underwriter or broker-dealer who is still offering part of an unsold allotment or subscription taken by him or her as a participant in the distribution, except during the time a stop order is in effect under § 73-206 of this title. The registration statement may be withdrawn only in the discretion of the Director.

(e) So long as a registration statement is effective, the Director may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(f)(1) A registration statement relating to a security issued by a face-amount certificate company or a redeemable security issued by an open-end management company or unit investment trust, as those terms are defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], may be amended after its effective date so as to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the Director so orders. Every person filing such an amendment shall pay a filing fee, in accordance with § 73-204(e) of this title, with respect to the additional securities proposed to be offered.

(2) The Director may require that registrations of securities be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security first registered, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate registration and renewal of the additional security.

(g) The Director may require by rule, regulation or order any issuer of securities registered under this chapter or those offered pursuant to § 73-207 of this title to file periodic reports with the Director, and to provide them to holders of those securities.

6 Del. C. 1953, § 7307; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 21, 22, 91, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-206 Stop orders.

(a) Subject to § 73-208(e) of this title, the Director may issue a stop order prohibiting the offering and sale of a security, or the Director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement, if the Director finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment or renewal under § 73-205(f) of this title as of its effective date, or any report under § 73-205(e) of this title is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of this chapter or any rule, order, or condition lawfully imposed under this chapter has been violated, in connection with the offering, by:

a. The person filing the registration statement;

b. The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

c. Any underwriter;

(3) The security registered or sought to be registered is the subject of an administrative stop order or similar order or permit or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offering; but the Director may not institute the proceeding against an effective registration statement under this subsection more than one year from the date of the order or injunction relied on, and may not enter an order under this subsection on the basis of an order or injunction entered under any other state act unless that order or injunction is based on facts which would currently constitute a ground for stop order under this section;

(4) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(5) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(6) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options;

(7) The applicant or registrant has failed to pay the proper filing fee; but the Director shall vacate any such order when the deficiency has been corrected; or

(8) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by § 73-203(b)(4) of this title.

(b) The Director may not institute a stop-order proceeding against an effective registration statement on the basis of a fact or transaction known to the Director when the registration statement became effective, unless the proceeding is instituted within the next 90 days.

(c) The Director may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the Director shall promptly notify each person specified in subsection (d) of this section that it has been entered and of the reasons therefor and that within 15 days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to each person specified in subsection (d) of this section, may modify or vacate the order or extend it until final determination.

(d) No stop order may be entered under any part of this section, except the first sentence of subsection (c) of this section, without appropriate prior notice to the applicant making the filing, the issuer, and the person on whose behalf the securities are to be or have been offered, opportunity for hearing, and written findings of fact and conclusions of law.

(e) The Director may vacate or modify a stop order upon finding that the conditions which prompted entry have changed or that it is otherwise in the public interest to do so.

6 Del. C. 1953, § 7308; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 2; 71 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 175, §§ 23-27, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-207 Exemptions.

(a) The following securities are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporation or other instrumentality of one or more of the foregoing, or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of 1 or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state;

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan association organized and supervised under the laws of any state and authorized to do business in this State;

(5) Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State;

(6) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this State;

(7) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is subject to the jurisdiction of the United States Department of Transportation; a registered holding company under the Public Utility Holding Company Act of 2005 [42 U.S.C. § 16451 et seq.] or a subsidiary of such a company within the meaning of that Act; regulated in respect of its rates and charges by a governmental authority of the United States or any state; or regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(8) Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the NYSE Amex Equities, the Pacific Exchange, Inc., the Chicago Stock Exchange, or the NASDAQ OMX PHLX or any other exchange which the Director deems to have substantially the same standards for listing as required by the above mentioned exchanges; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing;

(9) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce, local industrial development corporation, or trade or professional association;

(10) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 9 months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11) Any investment contract issued after the effective date of this act in connection with an employee's stock purchase, savings, pension, profit-sharing or similar benefit plan;

(12) Any security issued by a bona fide agricultural cooperative operating in this State that is organized under Chapter 85 of Title 3 or as a foreign cooperative association organized under the law of another state that has been duly qualified to transact business in this State;

(13) Any security traded pursuant to the National Association of Securities Dealers Automated Quotations System for which the Director by rule has determined that registration is not necessary for the protection of investors.

(b) The following transactions are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(2) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], in a security of a class that has been outstanding in the hands of the public for at least 90 days, provided, at the time of the transaction:

a. The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

b. The security is sold at a price reasonably related to the current market price of the security;

c. The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

d. A nationally recognized securities manual designated by rule or order of the Director or a document filed with the Securities and Exchange Commission that is publicly available through the SEC's Electronic Data Gathering and Retrieval System (EDGAR) and contains:

1. A description of the business and operations of the issuer;

2. The names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer's country of domicile;

3. An audited balance sheet of the issuer as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

4. An audited income statement for each of the issuer's immediately preceding 2 fiscal years, or for the period of existence of the issuer, if in existence for less than 2 years or, in the case of a reorganization or merger where the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

e. The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], or designated for trading on the National Association of Securities Dealers Automated Quotation System (NASDAQ), unless:

1. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.];

2. The issuer of the security has been engaged in continuous business (including predecessors) for at least 3 years; or

3. The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet.

(3) Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the Director may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(6) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading this chapter;

(8) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9) Any transaction pursuant to an offer directed by the offerer to not more than 25 persons (other than those designated in paragraph (b)(8) of this section) in this State during any period of 12 consecutive months, whether or not the offerer or any of the offerees is then present in this State, if the seller reasonably believes that all the buyers in this State, other than those designated in paragraph (b)(8) of this section, are purchasing for investment; but the Director may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the condition relating to investment intent; provided, however, the Director may by rule or order exempt transactions that are exempt under federal securities laws or regulations;

(10) Any offer or sale of a preorganization certificate or subscription if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, the number of subscribers does not exceed 10, and no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of the convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State, or the issuer first files a notice specifying the terms of the offer and the Director does not by order disallow the exemption within the next 5 full business days;

(12) Any offer (but not a sale) of a security for which a registration statement has been filed under this chapter if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending, and if the offerer complies with § 73-204(d) of this title;

(13) Any offer or sale of a security by or through a registered broker-dealer if such offer or sale is not directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known to such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; the security is not part of an unsold allotment or subscription taken by a participant in a distribution directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known by such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; and no administrative stop order or similar order or permanent or temporary injunction of any court of competent jurisdiction is in effect under this subtitle or under any federal or state act against the offering or sale of the security or any security of the same class.

(14) Any offer or sale of a viatical settlement investment, if:

a. Such disclosure documents as the Director, by rule or order, requires are delivered to each offeree or purchaser; and

b. The Director is notified in writing of the offer at least 30 days before the offer is made.

(c) The Director may by rule or order deny or revoke any exemption in paragraph (a)(9) or (a)(11) or in subsection (b) of this section, either generally or with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the Director may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order the Director shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within 15 days of the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated § 73-202 or § 73-211 of this title by reason of any offer or sale effected after the entry of an order under this subsection if that person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.

(d) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

6 Del. C. 1953, § 7309; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 160, §§ 1, 2; 64 Del. Laws, c. 112, § 1; 68 Del. Laws, c. 181, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, §§ 8-10; 78 Del. Laws, c. 175, §§ 28-39, 93, 118; 79 Del. Laws, c. 182, §§ 3, 10, 11.;

§ 73-208 Federal covered securities.

(a) The Director, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(2)]:

(1) Prior to the initial offer of such federal covered security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] (or, in lieu of filing such registration statement, a notice as prescribed by the Director by rule or order), together with a consent to service of process signed by the issuer and with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for printing, copying, filing or transcription of other documents;

(2) After the initial offer of such federal covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], which shall be filed concurrently with the Director; and

(3) A report of the value of such covered securities offered or sold in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000; provided, however, that if the filing fee paid is equal to $1,000, no report of the value of such covered securities offered or sold in this State need be filed.

(b) With respect to any security that is a covered security under § 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)) (or as the same may be renumbered by a future act of the United States Congress), the Director, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of such covered security in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000.

(c) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(d) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(e) The Director may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(1)], if it finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The Director, by rule or order, may waive any and all provisions of this section.

(g) Notwithstanding the provisions of this section, until October 10, 1999, the Director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the Director regarding any nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

71 Del. Laws, c. 162, § 11; 78 Del. Laws, c. 175, §§ 94, 118; 79 Del. Laws, c. 182, §§ 1, 3, 6.;

§ 73-209 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-204. Registration of securities by qualification

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in § 73-205(b) of this title and the consent to service of process required by § 73-702 of this title:

(1) The name of the issuer, its address, and form of organization; the state and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: The person's name, address and principal occupation for the past 5 years; the amount of securities of the issuer held by the person as of a specified date within 30 days of the filing; the amount of the securities covered by the filing to which the person has indicated an intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected;

(3) With respect to persons covered by paragraph (b)(2) of this section: The remuneration paid during the past 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries and affiliates) to all those persons in the aggregate;

(4) With respect to any person owning of record, or beneficially 10 percent or more of the outstanding shares of any class or equity security of the issuer; the information specified in paragraph (b)(2) of this section other than the person's occupation;

(5) With respect to every promoter if the issuer was organized within the past 3 years; the information specified in paragraph (b)(2) of this section, any amount paid within that period or intended to be paid to him or her, and the consideration for any such payment;

(6) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution or in a distribution in which only part of the securities are being distributed by the issuer: The person's name and address; the amount of securities of the issuer held as of the date of the filing; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected; and a statement of the person's reasons for making the offering;

(7) The capitalization and long-term debt (on both a current and a pro forma basis) of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration (whether in the form of cash, physical assets, services, patents, goodwill, or anything else) for which the issuer or any subsidiary has issued any of its securities within the past 2 years or is obligated to issue any of its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any proportion of the offering is to be made to any person or class or persons other than the underwriters with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees (including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering) or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(9) The estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stating the sources of any such funds; and, if any part of the proceeds is to be used to acquire any property (including goodwill) otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expense in connection with the acquisition (including the cost of borrowing money to finance the acquisition);

(10) A description of any stock options or other security options outstanding or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in paragraph (b)(2), (4), (5), (6), or (8) of this section and by any person who holds or will hold 10 percent or more in the aggregate of any such options;

(11) The dates of, parties to, and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past 2 years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets (including any such litigation or proceeding known to be contemplated by governmental authorities);

(12) Three copies of the prospectus required by subsection (d) of this section, together with a copy of any other prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering;

(13) A specimen or copy of the security being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(14) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered (with an English translation if it is in a foreign language), which shall state whether the security when sold will be legally issued, fully paid, and nonassessable, and if a debt security, a binding obligation of the issuer;

(15) The written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him or her, if any such person is named as having prepared or certified the report or evaluation (other than a public and official document or statement) which is used in connection with the registration statement;

(16) A balance sheet of the issuer as of a date within the last quarter prior to the filing of the registration statement; a profit and loss statement and analysis of surplus for each of the 3 fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and predecessor's existence of less than 3 years; and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required of that business for the registrant;

(17) Such additional information as the Director requires by rule, regulation, or order.

(c) A registration statement under this section becomes effective when the Director so orders.

(d) As a condition of registration under this section, a prospectus containing any designated part of the information specified in subsection (b) of this section shall be sent or given to each person to whom an offer is made before or concurrently with:

(1) The first written offer made to the person (otherwise than by means of a public advertisement) by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any other writer or broker-dealer who is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) The confirmation of any sale made by or for the account of any such person;

(3) Payment pursuant to any such sale; or

(4) Delivery of the security pursuant to any such sale, whichever first occurs; provided, however, that paragraph (d)(1) of this section may be satisfied by the use of a preliminary prospectus, so designated and bearing such legend as the Director may prescribe, if a final prospectus is sent or given to each recipient of the preliminary prospectus before or concurrently with whichever event in paragraphs (d)(2), (3) and (4) of this section first occurs.

(e) Every person filing a registration statement under this section, or under § 73-203 of this title, shall pay a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for the printing, copying, filing or transcription of other documents.

(f) The Director may exercise rule making authority under § 73-102(b) of this title to establish special registration procedures for limited offerings. These procedures, including filing requirements and fees, may differ from the qualification procedures set forth above.

6 Del. C. 1953, § 7306; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 1, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, §§ 1, 6; 78 Del. Laws, c. 175, §§ 14-20, 90, 118; 79 Del. Laws, c. 182, §§ 1, 3.;

§ 73-205 Provisions applicable to registration of securities generally.

(a) A registration statement may be filed by the issuer, and the other person on whose behalf the offering is to be made, or a registered broker-dealer.

(b) Every registration statement shall specify the amount of securities to be offered in this State; the states in which a registration statement or similar document in connection with the offering has been or is to be filed; and any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the Securities and Exchange Commission.

(c) The Director may by rule or otherwise permit the omission of any item of information or document from any registration statement.

(d) Every registration statement is effective for any period during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by any underwriter or broker-dealer who is still offering part of an unsold allotment or subscription taken by him or her as a participant in the distribution, except during the time a stop order is in effect under § 73-206 of this title. The registration statement may be withdrawn only in the discretion of the Director.

(e) So long as a registration statement is effective, the Director may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(f)(1) A registration statement relating to a security issued by a face-amount certificate company or a redeemable security issued by an open-end management company or unit investment trust, as those terms are defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], may be amended after its effective date so as to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the Director so orders. Every person filing such an amendment shall pay a filing fee, in accordance with § 73-204(e) of this title, with respect to the additional securities proposed to be offered.

(2) The Director may require that registrations of securities be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security first registered, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate registration and renewal of the additional security.

(g) The Director may require by rule, regulation or order any issuer of securities registered under this chapter or those offered pursuant to § 73-207 of this title to file periodic reports with the Director, and to provide them to holders of those securities.

6 Del. C. 1953, § 7307; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 21, 22, 91, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-206 Stop orders.

(a) Subject to § 73-208(e) of this title, the Director may issue a stop order prohibiting the offering and sale of a security, or the Director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement, if the Director finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment or renewal under § 73-205(f) of this title as of its effective date, or any report under § 73-205(e) of this title is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of this chapter or any rule, order, or condition lawfully imposed under this chapter has been violated, in connection with the offering, by:

a. The person filing the registration statement;

b. The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

c. Any underwriter;

(3) The security registered or sought to be registered is the subject of an administrative stop order or similar order or permit or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offering; but the Director may not institute the proceeding against an effective registration statement under this subsection more than one year from the date of the order or injunction relied on, and may not enter an order under this subsection on the basis of an order or injunction entered under any other state act unless that order or injunction is based on facts which would currently constitute a ground for stop order under this section;

(4) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(5) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(6) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options;

(7) The applicant or registrant has failed to pay the proper filing fee; but the Director shall vacate any such order when the deficiency has been corrected; or

(8) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by § 73-203(b)(4) of this title.

(b) The Director may not institute a stop-order proceeding against an effective registration statement on the basis of a fact or transaction known to the Director when the registration statement became effective, unless the proceeding is instituted within the next 90 days.

(c) The Director may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the Director shall promptly notify each person specified in subsection (d) of this section that it has been entered and of the reasons therefor and that within 15 days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to each person specified in subsection (d) of this section, may modify or vacate the order or extend it until final determination.

(d) No stop order may be entered under any part of this section, except the first sentence of subsection (c) of this section, without appropriate prior notice to the applicant making the filing, the issuer, and the person on whose behalf the securities are to be or have been offered, opportunity for hearing, and written findings of fact and conclusions of law.

(e) The Director may vacate or modify a stop order upon finding that the conditions which prompted entry have changed or that it is otherwise in the public interest to do so.

6 Del. C. 1953, § 7308; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 2; 71 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 175, §§ 23-27, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-207 Exemptions.

(a) The following securities are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporation or other instrumentality of one or more of the foregoing, or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of 1 or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state;

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan association organized and supervised under the laws of any state and authorized to do business in this State;

(5) Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State;

(6) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this State;

(7) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is subject to the jurisdiction of the United States Department of Transportation; a registered holding company under the Public Utility Holding Company Act of 2005 [42 U.S.C. § 16451 et seq.] or a subsidiary of such a company within the meaning of that Act; regulated in respect of its rates and charges by a governmental authority of the United States or any state; or regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(8) Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the NYSE Amex Equities, the Pacific Exchange, Inc., the Chicago Stock Exchange, or the NASDAQ OMX PHLX or any other exchange which the Director deems to have substantially the same standards for listing as required by the above mentioned exchanges; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing;

(9) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce, local industrial development corporation, or trade or professional association;

(10) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 9 months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11) Any investment contract issued after the effective date of this act in connection with an employee's stock purchase, savings, pension, profit-sharing or similar benefit plan;

(12) Any security issued by a bona fide agricultural cooperative operating in this State that is organized under Chapter 85 of Title 3 or as a foreign cooperative association organized under the law of another state that has been duly qualified to transact business in this State;

(13) Any security traded pursuant to the National Association of Securities Dealers Automated Quotations System for which the Director by rule has determined that registration is not necessary for the protection of investors.

(b) The following transactions are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(2) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], in a security of a class that has been outstanding in the hands of the public for at least 90 days, provided, at the time of the transaction:

a. The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

b. The security is sold at a price reasonably related to the current market price of the security;

c. The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

d. A nationally recognized securities manual designated by rule or order of the Director or a document filed with the Securities and Exchange Commission that is publicly available through the SEC's Electronic Data Gathering and Retrieval System (EDGAR) and contains:

1. A description of the business and operations of the issuer;

2. The names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer's country of domicile;

3. An audited balance sheet of the issuer as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

4. An audited income statement for each of the issuer's immediately preceding 2 fiscal years, or for the period of existence of the issuer, if in existence for less than 2 years or, in the case of a reorganization or merger where the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

e. The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], or designated for trading on the National Association of Securities Dealers Automated Quotation System (NASDAQ), unless:

1. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.];

2. The issuer of the security has been engaged in continuous business (including predecessors) for at least 3 years; or

3. The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet.

(3) Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the Director may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(6) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading this chapter;

(8) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9) Any transaction pursuant to an offer directed by the offerer to not more than 25 persons (other than those designated in paragraph (b)(8) of this section) in this State during any period of 12 consecutive months, whether or not the offerer or any of the offerees is then present in this State, if the seller reasonably believes that all the buyers in this State, other than those designated in paragraph (b)(8) of this section, are purchasing for investment; but the Director may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the condition relating to investment intent; provided, however, the Director may by rule or order exempt transactions that are exempt under federal securities laws or regulations;

(10) Any offer or sale of a preorganization certificate or subscription if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, the number of subscribers does not exceed 10, and no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of the convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State, or the issuer first files a notice specifying the terms of the offer and the Director does not by order disallow the exemption within the next 5 full business days;

(12) Any offer (but not a sale) of a security for which a registration statement has been filed under this chapter if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending, and if the offerer complies with § 73-204(d) of this title;

(13) Any offer or sale of a security by or through a registered broker-dealer if such offer or sale is not directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known to such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; the security is not part of an unsold allotment or subscription taken by a participant in a distribution directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known by such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; and no administrative stop order or similar order or permanent or temporary injunction of any court of competent jurisdiction is in effect under this subtitle or under any federal or state act against the offering or sale of the security or any security of the same class.

(14) Any offer or sale of a viatical settlement investment, if:

a. Such disclosure documents as the Director, by rule or order, requires are delivered to each offeree or purchaser; and

b. The Director is notified in writing of the offer at least 30 days before the offer is made.

(c) The Director may by rule or order deny or revoke any exemption in paragraph (a)(9) or (a)(11) or in subsection (b) of this section, either generally or with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the Director may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order the Director shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within 15 days of the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated § 73-202 or § 73-211 of this title by reason of any offer or sale effected after the entry of an order under this subsection if that person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.

(d) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

6 Del. C. 1953, § 7309; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 160, §§ 1, 2; 64 Del. Laws, c. 112, § 1; 68 Del. Laws, c. 181, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, §§ 8-10; 78 Del. Laws, c. 175, §§ 28-39, 93, 118; 79 Del. Laws, c. 182, §§ 3, 10, 11.;

§ 73-208 Federal covered securities.

(a) The Director, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(2)]:

(1) Prior to the initial offer of such federal covered security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] (or, in lieu of filing such registration statement, a notice as prescribed by the Director by rule or order), together with a consent to service of process signed by the issuer and with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for printing, copying, filing or transcription of other documents;

(2) After the initial offer of such federal covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], which shall be filed concurrently with the Director; and

(3) A report of the value of such covered securities offered or sold in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000; provided, however, that if the filing fee paid is equal to $1,000, no report of the value of such covered securities offered or sold in this State need be filed.

(b) With respect to any security that is a covered security under § 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)) (or as the same may be renumbered by a future act of the United States Congress), the Director, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of such covered security in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000.

(c) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(d) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(e) The Director may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(1)], if it finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The Director, by rule or order, may waive any and all provisions of this section.

(g) Notwithstanding the provisions of this section, until October 10, 1999, the Director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the Director regarding any nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

71 Del. Laws, c. 162, § 11; 78 Del. Laws, c. 175, §§ 94, 118; 79 Del. Laws, c. 182, §§ 1, 3, 6.;

§ 73-209 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-205. Provisions applicable to registration of securities generally

(a) A registration statement may be filed by the issuer, and the other person on whose behalf the offering is to be made, or a registered broker-dealer.

(b) Every registration statement shall specify the amount of securities to be offered in this State; the states in which a registration statement or similar document in connection with the offering has been or is to be filed; and any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the Securities and Exchange Commission.

(c) The Director may by rule or otherwise permit the omission of any item of information or document from any registration statement.

(d) Every registration statement is effective for any period during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by any underwriter or broker-dealer who is still offering part of an unsold allotment or subscription taken by him or her as a participant in the distribution, except during the time a stop order is in effect under § 73-206 of this title. The registration statement may be withdrawn only in the discretion of the Director.

(e) So long as a registration statement is effective, the Director may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(f)(1) A registration statement relating to a security issued by a face-amount certificate company or a redeemable security issued by an open-end management company or unit investment trust, as those terms are defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], may be amended after its effective date so as to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the Director so orders. Every person filing such an amendment shall pay a filing fee, in accordance with § 73-204(e) of this title, with respect to the additional securities proposed to be offered.

(2) The Director may require that registrations of securities be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security first registered, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate registration and renewal of the additional security.

(g) The Director may require by rule, regulation or order any issuer of securities registered under this chapter or those offered pursuant to § 73-207 of this title to file periodic reports with the Director, and to provide them to holders of those securities.

6 Del. C. 1953, § 7307; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 21, 22, 91, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-206 Stop orders.

(a) Subject to § 73-208(e) of this title, the Director may issue a stop order prohibiting the offering and sale of a security, or the Director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement, if the Director finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment or renewal under § 73-205(f) of this title as of its effective date, or any report under § 73-205(e) of this title is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of this chapter or any rule, order, or condition lawfully imposed under this chapter has been violated, in connection with the offering, by:

a. The person filing the registration statement;

b. The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

c. Any underwriter;

(3) The security registered or sought to be registered is the subject of an administrative stop order or similar order or permit or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offering; but the Director may not institute the proceeding against an effective registration statement under this subsection more than one year from the date of the order or injunction relied on, and may not enter an order under this subsection on the basis of an order or injunction entered under any other state act unless that order or injunction is based on facts which would currently constitute a ground for stop order under this section;

(4) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(5) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(6) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options;

(7) The applicant or registrant has failed to pay the proper filing fee; but the Director shall vacate any such order when the deficiency has been corrected; or

(8) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by § 73-203(b)(4) of this title.

(b) The Director may not institute a stop-order proceeding against an effective registration statement on the basis of a fact or transaction known to the Director when the registration statement became effective, unless the proceeding is instituted within the next 90 days.

(c) The Director may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the Director shall promptly notify each person specified in subsection (d) of this section that it has been entered and of the reasons therefor and that within 15 days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to each person specified in subsection (d) of this section, may modify or vacate the order or extend it until final determination.

(d) No stop order may be entered under any part of this section, except the first sentence of subsection (c) of this section, without appropriate prior notice to the applicant making the filing, the issuer, and the person on whose behalf the securities are to be or have been offered, opportunity for hearing, and written findings of fact and conclusions of law.

(e) The Director may vacate or modify a stop order upon finding that the conditions which prompted entry have changed or that it is otherwise in the public interest to do so.

6 Del. C. 1953, § 7308; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 2; 71 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 175, §§ 23-27, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-207 Exemptions.

(a) The following securities are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporation or other instrumentality of one or more of the foregoing, or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of 1 or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state;

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan association organized and supervised under the laws of any state and authorized to do business in this State;

(5) Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State;

(6) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this State;

(7) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is subject to the jurisdiction of the United States Department of Transportation; a registered holding company under the Public Utility Holding Company Act of 2005 [42 U.S.C. § 16451 et seq.] or a subsidiary of such a company within the meaning of that Act; regulated in respect of its rates and charges by a governmental authority of the United States or any state; or regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(8) Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the NYSE Amex Equities, the Pacific Exchange, Inc., the Chicago Stock Exchange, or the NASDAQ OMX PHLX or any other exchange which the Director deems to have substantially the same standards for listing as required by the above mentioned exchanges; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing;

(9) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce, local industrial development corporation, or trade or professional association;

(10) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 9 months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11) Any investment contract issued after the effective date of this act in connection with an employee's stock purchase, savings, pension, profit-sharing or similar benefit plan;

(12) Any security issued by a bona fide agricultural cooperative operating in this State that is organized under Chapter 85 of Title 3 or as a foreign cooperative association organized under the law of another state that has been duly qualified to transact business in this State;

(13) Any security traded pursuant to the National Association of Securities Dealers Automated Quotations System for which the Director by rule has determined that registration is not necessary for the protection of investors.

(b) The following transactions are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(2) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], in a security of a class that has been outstanding in the hands of the public for at least 90 days, provided, at the time of the transaction:

a. The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

b. The security is sold at a price reasonably related to the current market price of the security;

c. The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

d. A nationally recognized securities manual designated by rule or order of the Director or a document filed with the Securities and Exchange Commission that is publicly available through the SEC's Electronic Data Gathering and Retrieval System (EDGAR) and contains:

1. A description of the business and operations of the issuer;

2. The names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer's country of domicile;

3. An audited balance sheet of the issuer as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

4. An audited income statement for each of the issuer's immediately preceding 2 fiscal years, or for the period of existence of the issuer, if in existence for less than 2 years or, in the case of a reorganization or merger where the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

e. The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], or designated for trading on the National Association of Securities Dealers Automated Quotation System (NASDAQ), unless:

1. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.];

2. The issuer of the security has been engaged in continuous business (including predecessors) for at least 3 years; or

3. The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet.

(3) Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the Director may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(6) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading this chapter;

(8) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9) Any transaction pursuant to an offer directed by the offerer to not more than 25 persons (other than those designated in paragraph (b)(8) of this section) in this State during any period of 12 consecutive months, whether or not the offerer or any of the offerees is then present in this State, if the seller reasonably believes that all the buyers in this State, other than those designated in paragraph (b)(8) of this section, are purchasing for investment; but the Director may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the condition relating to investment intent; provided, however, the Director may by rule or order exempt transactions that are exempt under federal securities laws or regulations;

(10) Any offer or sale of a preorganization certificate or subscription if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, the number of subscribers does not exceed 10, and no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of the convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State, or the issuer first files a notice specifying the terms of the offer and the Director does not by order disallow the exemption within the next 5 full business days;

(12) Any offer (but not a sale) of a security for which a registration statement has been filed under this chapter if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending, and if the offerer complies with § 73-204(d) of this title;

(13) Any offer or sale of a security by or through a registered broker-dealer if such offer or sale is not directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known to such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; the security is not part of an unsold allotment or subscription taken by a participant in a distribution directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known by such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; and no administrative stop order or similar order or permanent or temporary injunction of any court of competent jurisdiction is in effect under this subtitle or under any federal or state act against the offering or sale of the security or any security of the same class.

(14) Any offer or sale of a viatical settlement investment, if:

a. Such disclosure documents as the Director, by rule or order, requires are delivered to each offeree or purchaser; and

b. The Director is notified in writing of the offer at least 30 days before the offer is made.

(c) The Director may by rule or order deny or revoke any exemption in paragraph (a)(9) or (a)(11) or in subsection (b) of this section, either generally or with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the Director may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order the Director shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within 15 days of the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated § 73-202 or § 73-211 of this title by reason of any offer or sale effected after the entry of an order under this subsection if that person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.

(d) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

6 Del. C. 1953, § 7309; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 160, §§ 1, 2; 64 Del. Laws, c. 112, § 1; 68 Del. Laws, c. 181, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, §§ 8-10; 78 Del. Laws, c. 175, §§ 28-39, 93, 118; 79 Del. Laws, c. 182, §§ 3, 10, 11.;

§ 73-208 Federal covered securities.

(a) The Director, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(2)]:

(1) Prior to the initial offer of such federal covered security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] (or, in lieu of filing such registration statement, a notice as prescribed by the Director by rule or order), together with a consent to service of process signed by the issuer and with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for printing, copying, filing or transcription of other documents;

(2) After the initial offer of such federal covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], which shall be filed concurrently with the Director; and

(3) A report of the value of such covered securities offered or sold in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000; provided, however, that if the filing fee paid is equal to $1,000, no report of the value of such covered securities offered or sold in this State need be filed.

(b) With respect to any security that is a covered security under § 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)) (or as the same may be renumbered by a future act of the United States Congress), the Director, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of such covered security in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000.

(c) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(d) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(e) The Director may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(1)], if it finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The Director, by rule or order, may waive any and all provisions of this section.

(g) Notwithstanding the provisions of this section, until October 10, 1999, the Director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the Director regarding any nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

71 Del. Laws, c. 162, § 11; 78 Del. Laws, c. 175, §§ 94, 118; 79 Del. Laws, c. 182, §§ 1, 3, 6.;

§ 73-209 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-206. Stop orders

(a) Subject to § 73-208(e) of this title, the Director may issue a stop order prohibiting the offering and sale of a security, or the Director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement, if the Director finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment or renewal under § 73-205(f) of this title as of its effective date, or any report under § 73-205(e) of this title is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of this chapter or any rule, order, or condition lawfully imposed under this chapter has been violated, in connection with the offering, by:

a. The person filing the registration statement;

b. The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

c. Any underwriter;

(3) The security registered or sought to be registered is the subject of an administrative stop order or similar order or permit or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offering; but the Director may not institute the proceeding against an effective registration statement under this subsection more than one year from the date of the order or injunction relied on, and may not enter an order under this subsection on the basis of an order or injunction entered under any other state act unless that order or injunction is based on facts which would currently constitute a ground for stop order under this section;

(4) The issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(5) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(6) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options;

(7) The applicant or registrant has failed to pay the proper filing fee; but the Director shall vacate any such order when the deficiency has been corrected; or

(8) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by § 73-203(b)(4) of this title.

(b) The Director may not institute a stop-order proceeding against an effective registration statement on the basis of a fact or transaction known to the Director when the registration statement became effective, unless the proceeding is instituted within the next 90 days.

(c) The Director may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the Director shall promptly notify each person specified in subsection (d) of this section that it has been entered and of the reasons therefor and that within 15 days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to each person specified in subsection (d) of this section, may modify or vacate the order or extend it until final determination.

(d) No stop order may be entered under any part of this section, except the first sentence of subsection (c) of this section, without appropriate prior notice to the applicant making the filing, the issuer, and the person on whose behalf the securities are to be or have been offered, opportunity for hearing, and written findings of fact and conclusions of law.

(e) The Director may vacate or modify a stop order upon finding that the conditions which prompted entry have changed or that it is otherwise in the public interest to do so.

6 Del. C. 1953, § 7308; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 2; 71 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 175, §§ 23-27, 92, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-207 Exemptions.

(a) The following securities are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporation or other instrumentality of one or more of the foregoing, or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of 1 or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state;

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan association organized and supervised under the laws of any state and authorized to do business in this State;

(5) Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State;

(6) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this State;

(7) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is subject to the jurisdiction of the United States Department of Transportation; a registered holding company under the Public Utility Holding Company Act of 2005 [42 U.S.C. § 16451 et seq.] or a subsidiary of such a company within the meaning of that Act; regulated in respect of its rates and charges by a governmental authority of the United States or any state; or regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(8) Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the NYSE Amex Equities, the Pacific Exchange, Inc., the Chicago Stock Exchange, or the NASDAQ OMX PHLX or any other exchange which the Director deems to have substantially the same standards for listing as required by the above mentioned exchanges; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing;

(9) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce, local industrial development corporation, or trade or professional association;

(10) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 9 months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11) Any investment contract issued after the effective date of this act in connection with an employee's stock purchase, savings, pension, profit-sharing or similar benefit plan;

(12) Any security issued by a bona fide agricultural cooperative operating in this State that is organized under Chapter 85 of Title 3 or as a foreign cooperative association organized under the law of another state that has been duly qualified to transact business in this State;

(13) Any security traded pursuant to the National Association of Securities Dealers Automated Quotations System for which the Director by rule has determined that registration is not necessary for the protection of investors.

(b) The following transactions are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(2) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], in a security of a class that has been outstanding in the hands of the public for at least 90 days, provided, at the time of the transaction:

a. The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

b. The security is sold at a price reasonably related to the current market price of the security;

c. The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

d. A nationally recognized securities manual designated by rule or order of the Director or a document filed with the Securities and Exchange Commission that is publicly available through the SEC's Electronic Data Gathering and Retrieval System (EDGAR) and contains:

1. A description of the business and operations of the issuer;

2. The names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer's country of domicile;

3. An audited balance sheet of the issuer as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

4. An audited income statement for each of the issuer's immediately preceding 2 fiscal years, or for the period of existence of the issuer, if in existence for less than 2 years or, in the case of a reorganization or merger where the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

e. The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], or designated for trading on the National Association of Securities Dealers Automated Quotation System (NASDAQ), unless:

1. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.];

2. The issuer of the security has been engaged in continuous business (including predecessors) for at least 3 years; or

3. The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet.

(3) Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the Director may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(6) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading this chapter;

(8) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9) Any transaction pursuant to an offer directed by the offerer to not more than 25 persons (other than those designated in paragraph (b)(8) of this section) in this State during any period of 12 consecutive months, whether or not the offerer or any of the offerees is then present in this State, if the seller reasonably believes that all the buyers in this State, other than those designated in paragraph (b)(8) of this section, are purchasing for investment; but the Director may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the condition relating to investment intent; provided, however, the Director may by rule or order exempt transactions that are exempt under federal securities laws or regulations;

(10) Any offer or sale of a preorganization certificate or subscription if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, the number of subscribers does not exceed 10, and no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of the convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State, or the issuer first files a notice specifying the terms of the offer and the Director does not by order disallow the exemption within the next 5 full business days;

(12) Any offer (but not a sale) of a security for which a registration statement has been filed under this chapter if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending, and if the offerer complies with § 73-204(d) of this title;

(13) Any offer or sale of a security by or through a registered broker-dealer if such offer or sale is not directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known to such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; the security is not part of an unsold allotment or subscription taken by a participant in a distribution directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known by such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; and no administrative stop order or similar order or permanent or temporary injunction of any court of competent jurisdiction is in effect under this subtitle or under any federal or state act against the offering or sale of the security or any security of the same class.

(14) Any offer or sale of a viatical settlement investment, if:

a. Such disclosure documents as the Director, by rule or order, requires are delivered to each offeree or purchaser; and

b. The Director is notified in writing of the offer at least 30 days before the offer is made.

(c) The Director may by rule or order deny or revoke any exemption in paragraph (a)(9) or (a)(11) or in subsection (b) of this section, either generally or with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the Director may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order the Director shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within 15 days of the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated § 73-202 or § 73-211 of this title by reason of any offer or sale effected after the entry of an order under this subsection if that person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.

(d) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

6 Del. C. 1953, § 7309; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 160, §§ 1, 2; 64 Del. Laws, c. 112, § 1; 68 Del. Laws, c. 181, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, §§ 8-10; 78 Del. Laws, c. 175, §§ 28-39, 93, 118; 79 Del. Laws, c. 182, §§ 3, 10, 11.;

§ 73-208 Federal covered securities.

(a) The Director, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(2)]:

(1) Prior to the initial offer of such federal covered security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] (or, in lieu of filing such registration statement, a notice as prescribed by the Director by rule or order), together with a consent to service of process signed by the issuer and with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for printing, copying, filing or transcription of other documents;

(2) After the initial offer of such federal covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], which shall be filed concurrently with the Director; and

(3) A report of the value of such covered securities offered or sold in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000; provided, however, that if the filing fee paid is equal to $1,000, no report of the value of such covered securities offered or sold in this State need be filed.

(b) With respect to any security that is a covered security under § 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)) (or as the same may be renumbered by a future act of the United States Congress), the Director, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of such covered security in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000.

(c) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(d) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(e) The Director may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(1)], if it finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The Director, by rule or order, may waive any and all provisions of this section.

(g) Notwithstanding the provisions of this section, until October 10, 1999, the Director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the Director regarding any nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

71 Del. Laws, c. 162, § 11; 78 Del. Laws, c. 175, §§ 94, 118; 79 Del. Laws, c. 182, §§ 1, 3, 6.;

§ 73-209 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-207. Exemptions

(a) The following securities are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporation or other instrumentality of one or more of the foregoing, or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of 1 or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state;

(4) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan association organized and supervised under the laws of any state and authorized to do business in this State;

(5) Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State;

(6) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this State;

(7) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is subject to the jurisdiction of the United States Department of Transportation; a registered holding company under the Public Utility Holding Company Act of 2005 [42 U.S.C. § 16451 et seq.] or a subsidiary of such a company within the meaning of that Act; regulated in respect of its rates and charges by a governmental authority of the United States or any state; or regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(8) Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the NYSE Amex Equities, the Pacific Exchange, Inc., the Chicago Stock Exchange, or the NASDAQ OMX PHLX or any other exchange which the Director deems to have substantially the same standards for listing as required by the above mentioned exchanges; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing;

(9) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce, local industrial development corporation, or trade or professional association;

(10) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within 9 months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11) Any investment contract issued after the effective date of this act in connection with an employee's stock purchase, savings, pension, profit-sharing or similar benefit plan;

(12) Any security issued by a bona fide agricultural cooperative operating in this State that is organized under Chapter 85 of Title 3 or as a foreign cooperative association organized under the law of another state that has been duly qualified to transact business in this State;

(13) Any security traded pursuant to the National Association of Securities Dealers Automated Quotations System for which the Director by rule has determined that registration is not necessary for the protection of investors.

(b) The following transactions are exempted from §§ 73-202, 73-208 and 73-211 of this title:

(1) Any isolated nonissuer transaction, whether effected through a broker-dealer or not;

(2) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], in a security of a class that has been outstanding in the hands of the public for at least 90 days, provided, at the time of the transaction:

a. The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

b. The security is sold at a price reasonably related to the current market price of the security;

c. The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

d. A nationally recognized securities manual designated by rule or order of the Director or a document filed with the Securities and Exchange Commission that is publicly available through the SEC's Electronic Data Gathering and Retrieval System (EDGAR) and contains:

1. A description of the business and operations of the issuer;

2. The names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of such persons in the issuer's country of domicile;

3. An audited balance sheet of the issuer as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

4. An audited income statement for each of the issuer's immediately preceding 2 fiscal years, or for the period of existence of the issuer, if in existence for less than 2 years or, in the case of a reorganization or merger where the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

e. The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], or designated for trading on the National Association of Securities Dealers Automated Quotation System (NASDAQ), unless:

1. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.];

2. The issuer of the security has been engaged in continuous business (including predecessors) for at least 3 years; or

3. The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet.

(3) Any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the Director may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(6) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading this chapter;

(8) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9) Any transaction pursuant to an offer directed by the offerer to not more than 25 persons (other than those designated in paragraph (b)(8) of this section) in this State during any period of 12 consecutive months, whether or not the offerer or any of the offerees is then present in this State, if the seller reasonably believes that all the buyers in this State, other than those designated in paragraph (b)(8) of this section, are purchasing for investment; but the Director may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the condition relating to investment intent; provided, however, the Director may by rule or order exempt transactions that are exempt under federal securities laws or regulations;

(10) Any offer or sale of a preorganization certificate or subscription if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, the number of subscribers does not exceed 10, and no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of the convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State, or the issuer first files a notice specifying the terms of the offer and the Director does not by order disallow the exemption within the next 5 full business days;

(12) Any offer (but not a sale) of a security for which a registration statement has been filed under this chapter if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending, and if the offerer complies with § 73-204(d) of this title;

(13) Any offer or sale of a security by or through a registered broker-dealer if such offer or sale is not directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known to such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; the security is not part of an unsold allotment or subscription taken by a participant in a distribution directly or indirectly for the benefit of the issuer or a person who is known or should reasonably be known by such broker-dealer to be the record or beneficial owner of 10 percent or more of the outstanding voting securities of the issuer; and no administrative stop order or similar order or permanent or temporary injunction of any court of competent jurisdiction is in effect under this subtitle or under any federal or state act against the offering or sale of the security or any security of the same class.

(14) Any offer or sale of a viatical settlement investment, if:

a. Such disclosure documents as the Director, by rule or order, requires are delivered to each offeree or purchaser; and

b. The Director is notified in writing of the offer at least 30 days before the offer is made.

(c) The Director may by rule or order deny or revoke any exemption in paragraph (a)(9) or (a)(11) or in subsection (b) of this section, either generally or with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the Director may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this subsection. Upon the entry of a summary order the Director shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within 15 days of the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated § 73-202 or § 73-211 of this title by reason of any offer or sale effected after the entry of an order under this subsection if that person sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order.

(d) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

6 Del. C. 1953, § 7309; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 160, §§ 1, 2; 64 Del. Laws, c. 112, § 1; 68 Del. Laws, c. 181, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, §§ 8-10; 78 Del. Laws, c. 175, §§ 28-39, 93, 118; 79 Del. Laws, c. 182, §§ 3, 10, 11.;

§ 73-208 Federal covered securities.

(a) The Director, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(2)]:

(1) Prior to the initial offer of such federal covered security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] (or, in lieu of filing such registration statement, a notice as prescribed by the Director by rule or order), together with a consent to service of process signed by the issuer and with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for printing, copying, filing or transcription of other documents;

(2) After the initial offer of such federal covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], which shall be filed concurrently with the Director; and

(3) A report of the value of such covered securities offered or sold in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000; provided, however, that if the filing fee paid is equal to $1,000, no report of the value of such covered securities offered or sold in this State need be filed.

(b) With respect to any security that is a covered security under § 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)) (or as the same may be renumbered by a future act of the United States Congress), the Director, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of such covered security in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000.

(c) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(d) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(e) The Director may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(1)], if it finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The Director, by rule or order, may waive any and all provisions of this section.

(g) Notwithstanding the provisions of this section, until October 10, 1999, the Director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the Director regarding any nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

71 Del. Laws, c. 162, § 11; 78 Del. Laws, c. 175, §§ 94, 118; 79 Del. Laws, c. 182, §§ 1, 3, 6.;

§ 73-209 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-208. Federal covered securities

(a) The Director, by rule or order, may require the filing of any or all of the following documents with respect to a covered security under § 18(b)(2) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(2)]:

(1) Prior to the initial offer of such federal covered security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] (or, in lieu of filing such registration statement, a notice as prescribed by the Director by rule or order), together with a consent to service of process signed by the issuer and with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000. In addition, the Director may require reasonable fees for miscellaneous costs absorbed by the Investor Protection Unit for printing, copying, filing or transcription of other documents;

(2) After the initial offer of such federal covered security in this state, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 [15 U.S.C. § 77a et seq.], which shall be filed concurrently with the Director; and

(3) A report of the value of such covered securities offered or sold in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000; provided, however, that if the filing fee paid is equal to $1,000, no report of the value of such covered securities offered or sold in this State need be filed.

(b) With respect to any security that is a covered security under § 18(b)(4)(E) (or as the same may be renumbered by a future act of the United States Congress) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(E)) (or as the same may be renumbered by a future act of the United States Congress), the Director, by rule or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of such covered security in this State, together with a filing fee as provided by rule or regulation, but in no case shall the fee be less than $200 or more than $1,000.

(c) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(d) The Director may require that filings made and fees paid pursuant to subsections (a), (b) and (c) of this section be renewed annually. Where the Director finds that an additional security from the same issuer has different characteristics from the security as to which the first filing was made, such as being a separate portfolio or series of an investment company or mutual fund, the Director may require separate filing, fee payment and renewal for the additional security.

(e) The Director may issue a stop order suspending the offer and sale of a covered security, except a covered security under § 18(b)(1) of the Securities Act of 1933 [15 U.S.C. § 77r(b)(1)], if it finds that:

(1) The order is in the public interest; and

(2) There is a failure to comply with any condition established under this section.

(f) The Director, by rule or order, may waive any and all provisions of this section.

(g) Notwithstanding the provisions of this section, until October 10, 1999, the Director may require the registration of any federal covered security for which the fees required by this section have not been paid promptly following written notification from the Director regarding any nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

71 Del. Laws, c. 162, § 11; 78 Del. Laws, c. 175, §§ 94, 118; 79 Del. Laws, c. 182, §§ 1, 3, 6.;

§ 73-209 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-209. Misleading filings

It is unlawful for any person to make or cause to be made, in any document filed with the Director or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

6 Del. C. 1953, § 7310; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 95, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-210 Unlawful representations concerning registration, notice filing or exemption.

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-210. Unlawful representations concerning registration, notice filing or exemption

(a) Neither the fact that a notice filing under this chapter, an application for registration under this chapter, or a registration statement under this chapter has been filed, nor the fact that a person or security is effectively registered, constitutes a finding by the Director that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a) of this section.

6 Del. C. 1953, § 7311; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, §§ 12, 13; 78 Del. Laws, c. 175, §§ 96, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-211 Filing of sales and advertising literature.

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-211. Filing of sales and advertising literature

The Director may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempted by § 73-207 of this title or is a federal covered security.

6 Del. C. 1953, § 7312; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 14; 78 Del. Laws, c. 175, §§ 40, 97, 118; 79 Del. Laws, c. 182, § 3.;






Subchapter III Provisions Relating to Broker-Dealers, Broker-Dealer Agents, Issuer Agents, Investment Advisers, Federal Covered Advisers, and Investment Adviser Representatives

§ 73-301. Unlawful conduct for broker-dealers, agents, investment advisers, federal covered advisers and investment adviser representatives

(a) It is unlawful for any person to transact business in this State as a broker-dealer or agent unless the person is registered under this chapter.

(b) It is unlawful for any broker-dealer or issuer to employ an agent unless the agent is registered.

(c) It is unlawful for any person to transact business in this State as an investment adviser or as an investment adviser representative unless:

(1) The person is registered under this chapter; or

(2) The person has no place of business in this State; and

a. The person's only clients in this State are investment companies as defined in the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.], other investment advisers, federal covered advisers, broker-dealers, banks, trust companies, savings and loan associations, insurance companies, employee benefit plans with assets of not less than $1,000,000, and governmental agencies or instrumentalities, whether acting for themselves or as trustees with investment control, or other institutional investors as are designated by rule or order of the Director; or

b. During the preceding 12-month period has had not more than 5 clients, other than those specified in paragraph (c)(2)a. of this section, who are residents of this State.

(d) It is unlawful for any person required to be registered as an investment adviser under this chapter to employ an investment adviser representative unless the investment adviser representative is registered under this chapter.

(e) It is unlawful for any federal covered adviser to employ, supervise or associate with an investment adviser representative having a place of business located in this State unless such investment adviser representative is registered under this chapter or is exempt from registration.

(f) Except with respect to advisers whose only clients are those described in paragraph (c)(2) of this section, it is unlawful for any federal covered adviser to conduct advisory business in this State unless such person complies with the provisions of § 73-302(g) through (k) of this title. Notwithstanding the provisions of this subsection, until October 10, 1999, the Director may require the registration of any federal covered adviser for which fees required by § 73-302 have not been paid promptly following written notification from the Director regarding the nonpayment or underpayment of any such fee. A federal covered adviser shall be considered to have promptly paid such fees if they are remitted to the Director within 15 days following such person's receipt of written notification from the Director.

6 Del. C. 1953, § 7313; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 161, § 1; 68 Del. Laws, c. 181, § 14; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 15; 78 Del. Laws, c. 175, §§ 41-48, 98, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-302 Registration and notice filing procedure for broker-dealers, agents, investment advisers, federal covered advisers and investment adviser representatives.

(a) A broker-dealer, agent, investment adviser or investment adviser representative may obtain an initial registration by filing with the Director or the Director's designee an application together with a consent to service of process pursuant to § 73-702 of this title. The application shall contain whatever information the Director by rule requires concerning such matters as:

(1) The applicant's form and place of organization;

(2) The applicant's proposed method of doing business;

(3) The qualifications and business history of the applicant; in the case of the broker-dealer or investment adviser, the qualifications and business history of any partner, officer or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser;

(4) Any injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony;

(5) Subject to the limitations of § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o] and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a], the applicant's financial condition and history; and

(6) any information to be furnished or disseminated to any client or prospective client, if the applicant is an investment adviser.

The Director may by rule or order require an applicant for initial registration to publish an announcement of the application in 1 or more specified newspapers published in this State. If no denial order is in effect and no proceeding is pending under § 73-304 of this title, registration becomes effective at noon of the thirtieth day after a complete application is filed. The Director may by rule or order specify an earlier effective date, and may by order defer the effective date until noon of the thirtieth day after the filing of any amendment.

(b) When an agent begins or terminates a connection with a broker-dealer or issuer, or begins or terminates those activities which make said person an agent, the agent as well as the broker-dealer or issuer shall promptly notify the Director. Every registration of an agent expires when the agent terminates the agent's connection with a broker-dealer or issuer, though the person may still be subject to disciplinary action by the Director under § 73-304(e) of this title. When such an agent begins a connection with another broker-dealer or another issuer, the agent shall file an application for initial registration as provided in subsection (a) of this section and shall pay a filing fee prescribed by subsection (l) of this section. Unless the Director takes action under § 73-303 or § 73-304 of this title, the agent's registration shall become effective 30 days after receipt of a complete application by the Director (or by the Director's designee) and shall continue in effect until it expires under the provisions of subsection (e) of this section, or under the provisions of this subsection, whichever would earlier occur. The Director shall be empowered to waive the 30-day period at the Director's discretion.

(c) When an investment adviser representative begins or terminates employment with an investment adviser, the investment adviser representative as well as the investment adviser shall promptly notify the Director. Every registration of an investment adviser representative expires when the investment adviser representative terminates the investment adviser's connection with an investment adviser, though the person may still be subject to disciplinary action by the Director under § 73-304(e) of this title. When such an investment adviser representative begins a connection with another investment adviser or federal covered adviser, the representative shall, unless exempt from registration, file an application for initial registration as provided in subsection (a) of this section and shall pay a filing fee prescribed by subsection (l) of this section. Unless the Director takes action under § 73-303 or § 73-304 of this title, the said investment adviser representative registration shall become effective 30 days after receipt of a complete application by the Director (or by the Director's designee) and shall continue in effect until it expires under the provisions of subsection (e) of this section, or under the provisions of this subsection, whichever would earlier occur. The Director shall be empowered to waive the 30-day period at the Director's discretion.

(d) When an investment adviser representative for a federal covered adviser begins or terminates employment with the federal covered adviser, the investment adviser representative shall promptly notify the Director. Every registration of such an investment adviser representative expires when the investment adviser representative terminates his or her connection with the federal covered adviser, though the person may still be subject to disciplinary action by the Director under § 73-304(e) of this title. When such an investment adviser representative begins a connection with another federal covered adviser or investment adviser, the representative shall, unless exempt from registration, file an application for initial registration as provided in subsection (a) of this section and shall pay a filing fee prescribed by subsection (l) of this section. Unless the Director takes action under § 73-303 or § 73-304 of this title, the said investment adviser representative registration shall become effective 30 days after the receipt of a complete application by the Director (or by the Director's designee) and shall continue in effect until it expires under the provisions of subsection (e) of this section, or under the provisions of this subsection, whichever would earlier occur. The Director shall be empowered to waive the 30-day period at the Director's discretion.

(e) Every registration or notice filing under this section expires December 31 unless renewed.

(f) A broker-dealer or investment adviser may obtain a renewal registration by filing with the Director an application containing whatever information the Director by rule requires to keep current the information contained in the application for initial registration. A broker-dealer, investment adviser or issuer may obtain a renewal registration for the agents or investment adviser representatives associated with it by filing with the Director an application containing the names of the agents or investment adviser representatives associated with it and a certification that, to the best knowledge, information and belief of such broker-dealer, investment adviser or issuer, there has been no change in the information contained in such agent's or investment adviser representative's application for registration then currently in effect, or if there has been any change, specifying the same. Every application for renewal registration shall become effective on the date it is received by the Director or upon the expiration of the previous registration, whichever date is later.

(g) Except with respect to federal covered advisers whose only clients are those described in § 73-301(c)(2) of this title, a federal covered adviser shall file with the Director, prior to acting as a federal covered adviser in this State, such documents as have been filed with the Securities and Exchange Commission as the Director, by rule or order, may require.

(h) A notice filing under this section expires on December 31 (unless renewed) and may be renewed by filing prior to its expiration such documents as have been filed with the Securities and Exchange Commission as required by the Director, along with a renewal fee.

(i) A federal covered adviser may terminate a notice filing by providing the Director notice of such termination, which shall be effective upon receipt by the Director.

(j) The Director, by rule or order, may waive any or all of the provisions of this section.

(k) The Director may suspend the investment advisory activities in this State of any federal covered adviser that fails to comply with the requirements of this section.

(l) Fees. —

(1) Broker-dealers and agents. — Every applicant for initial or renewal registration as a broker-dealer shall pay a filing fee of $300 and every applicant for initial, transfer or renewal registration as an agent shall pay a registration fee of $65.

(2) Investment advisers and investment adviser representatives. — Every applicant for initial or renewal registration as an investment adviser who is subject to registration under this chapter shall pay a filing fee of $300, and every applicant for initial, transfer or renewal registration as an investment adviser representative who is subject to registration under this chapter shall pay a registration fee of $65.

(3) Federal covered advisers. — Every person acting as a federal covered adviser in this State shall pay an initial and renewal notice filing fee of $300.

(m) A registered broker-dealer or investment adviser may file an application for registration of a successor, whether or not the successor is then in existence, for the unexpired portion of the year. There shall be no filing fee.

(n) The Director may, by rule or order, require a minimum capital for registered broker-dealers, subject to the limitations of § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o], and establish minimum financial requirements for investment advisers, subject to the limitations of § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a], which may include different requirements for those investment advisers who maintain custody of clients' funds or securities or who have discretionary authority over same and those investment advisers who do not.

(o) The Director may, by rule or order, require registered broker-dealers, agents and investment advisers who have custody of or discretionary authority over client funds or securities, to post bonds in amounts as the Director may prescribe, subject to the limitations of § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o] (for broker-dealers) and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a] (for investment advisers), and may determine their conditions. Any appropriate deposit of cash or securities shall be accepted in lieu of any bond so required. No bond may be required of any registrant whose net capital, or, in the case of an investment adviser, whose minimum financial requirements, which may be defined by rule, exceeds the amounts required by the Director. Every bond shall provide for suit thereon by any person who has a cause of action under § 73-605 of this title and, if the Director by rule or order requires, by any person who has a cause of action not arising under this chapter. Every bond shall provide that no suit may be maintained to enforce any liability on the bond unless brought within the time limitations of § 73-605(e) of this title.

6 Del. C. 1953, § 7314; 59 Del. Laws, c. 208, § 1; 65 Del. Laws, c. 220, §§ 1-3; 67 Del. Laws, c. 274, §§ 3-5; 68 Del. Laws, c. 181, §§ 4, 15, 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 16; 78 Del. Laws, c. 175, §§ 49-68, 99, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-303 Post-registration provisions for broker-dealers, investment advisers and federal covered advisers.

(a) Every registered broker-dealer and investment adviser shall make and keep such accounts, correspondence, memoranda, papers, books and other records as the Director prescribes by rule or order, except as provided by § 15 of the Securities Exchange Act 1934 [15 U.S.C. § 78o] (in the case of a broker-dealer) and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a] (in the case of an investment adviser). All records so required, with respect to an investment adviser, shall be preserved for such period as the Director prescribes by rule or order.

(b) With respect to investment advisers, the Director may require that certain information be furnished or disseminated as necessary or appropriate in the public interest or for the protection of investors and advisory clients. To the extent determined by the Director in the Director's discretion, information furnished to clients or prospective clients of an investment adviser that would be in compliance with the Investment Advisers Act of 1940 [15 U.S.C. § 80b-1 et seq.] and the rules thereunder may be used in whole or partial satisfaction of this requirement.

(c) Every registered broker-dealer and every registered investment adviser shall file such financial reports as the Director may prescribe by rule or order, except as provided by § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o] (in the case of a broker-dealer) and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a] (in the case of an investment adviser).

(d) If the information contained in any document filed with the Director is or becomes inaccurate or incomplete in any material respect, the registrant or federal covered adviser shall file a correcting amendment promptly if the document is filed with respect to a registrant, or when such amendment is required to be filed with the Securities and Exchange Commission if the document is filed with respect to a federal covered adviser, unless notification of the correction has been given under § 73-302(b), (c) or (d) of this title.

(e) All the records referred to in subsection (a) of this section are subject at any time or from time to time to such reasonable periodic, special or other examinations by representatives of the Director, within or without this State, as the Director deems necessary or appropriate in the public interest or for the protection of investors. For the purpose of avoiding unnecessary duplication of examinations, the Director, insofar as the Director deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.].

6 Del. C. 1953, § 7315; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 17; 78 Del. Laws, c. 175, §§ 69, 100, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-304 Denial, revocation, suspension, cancellation and withdrawal of registration of broker-dealers, agents, investment advisers and investment adviser representatives.

(a) The Director may by order deny, suspend or revoke any registration if the Director finds that the order is in the public interest and that the applicant or registrant or, in the case of a broker-dealer or investment adviser, any partner, officer, director or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser:

(1) Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact; or

(2) Has wilfully violated or wilfully failed to comply with any provision of this chapter; or

(3) Has been convicted of a felony, infamous crime, or other crime involving moral turpitude; or

(4) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business; or

(5) Is the subject of a cease and desist order of the Director or of an order of the Director denying, suspending or revoking registration as a broker-dealer, agent, investment adviser or investment adviser representative; or

(6) Is the subject of an order entered within the past 10 years by the securities administrator of any other state or by the Securities and Exchange Commission either ordering the person to cease and desist from engaging in or continuing any conduct or practice involving any aspect of the securities business, or suspending, denying or revoking registration as a broker-dealer, agent, investment adviser, or investment adviser representative, or the substantial equivalent of those terms as defined in this chapter; or is suspended or expelled from a national securities exchange or national securities association registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] either by action of a national securities exchange or national securities association, the effect of which action has not been stayed by administrative or judicial order; or is the subject of a United States post office fraud order; or

(7) Has engaged in dishonest or unethical practices within or outside this State; or

(8) Is insolvent, either in the sense that the person's liabilities exceed the person's assets or in the sense that the person cannot meet the person's obligations as they mature; or

(9) Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (b) of this section; or

(10) Has failed reasonably to supervise (A) the person's agents or employees if the person is a broker-dealer or broker-dealer agent with supervisory responsibilities, or (B) the person's adviser representatives or employees if the person is an investment adviser or investment adviser representative with supervisory responsibilities, and the Director may infer such failure from an agent's, investment adviser representative's or employee's violations; or

(11) Has failed to pay the proper filing fee, but the Director shall vacate any denial or suspension order when the deficiency has been corrected; or

(12) Has violated or failed to comply with any lawful order issued by the Director; or

(13) Has within the past 10 years been a partner, officer, director, controlling person or any person occupying a similar status or performing similar functions in a broker-dealer or investment adviser whose registration in this State or any state, or with the Securities and Exchange Commission, has been revoked for disciplinary reasons, or whose membership in a national securities exchange or national securities association has been terminated for disciplinary reasons.

(b) The following provisions govern the application of paragraph (a)(9) of this section:

(1) The Director may not enter an order against a broker-dealer or investment adviser on the basis of the lack of qualification of any person other than:

a. The broker-dealer or investment adviser himself or herself (if the person is an individual);

b. An agent of the broker-dealer; or

c. An investment adviser representative.

(2) The Director may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training in or knowledge of securities, or both.

(3) The Director shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer and that an investment adviser representative who will work under the supervision of a registered investment adviser or federal covered adviser need not have the same qualifications as an investment adviser or federal covered adviser.

(4) The Director may by rule provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants.

(c) The Director may by order summarily postpone or suspend registration pending final determination of any proceeding under this section. Upon the entry of an order, the Director shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative, that it has been entered and of the reasons therefore and that within 15 days after the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(d) If the Director finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, agent, investment adviser or investment adviser representative, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the Director may by order cancel the registration or application.

(e) Withdrawal from registration as a broker-dealer, agent, investment adviser or investment adviser representative becomes effective 90 days after receipt of an application to withdraw or within such shorter period of time as the Director may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or impose conditions upon the withdrawal is instituted within 90 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the Director by order determines. If no proceeding is pending or instituted, a withdrawal automatically becomes effective, but the Director may nevertheless institute a revocation or suspension proceeding, and impose fines, costs and restitution, within 2 years after withdrawal becomes effective and enter a revocation or suspension as of the last date on which registration was effective.

(f) No order may be entered under any part of this section except the first sentence of subsection (c) of this section without:

(1) Appropriate prior notice to the applicant or registrant (as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative);

(2) Opportunity for a hearing; and

(3) Written findings of fact and conclusions of law.

The Director or the Director's designee shall control the procedures and the conduct of the parties at the hearing.

(g) [Repealed.]

6 Del. C. 1953, § 7316; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, §§ 7-9; 68 Del. Laws, c. 181, §§ 5-11, 13, 25; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 4; 71 Del. Laws, c. 162, §§ 18-22; 78 Del. Laws, c. 175, §§ 70, 101, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-305 Advisory activities.

(a) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, to employ any device, scheme or artifice to defraud another person, or to engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon another person.

(b) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, in connection with giving investment advice or otherwise acting as an investment adviser, federal covered adviser or investment adviser representative to make any untrue statement of fact that a reasonable client or prospective client would deem material or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

(c) It is unlawful for any investment adviser or investment adviser representative to enter into, extend or renew any investment advisory contract unless it provides in writing:

(1) That the investment adviser or investment adviser representative shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client;

(2) That no assignment of a contract may be made by the investment adviser or investment adviser representative without the consent of the other party to the contract; and

(3) That the investment adviser or investment adviser representative, if a partnership, shall notify the other party to the contract of any change in the membership or the partnership within a reasonable time after the change.

(d) Subsection (c) of this section does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date. "Assignment,'' as used in subsection (c) of this section, includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor; but if the investment adviser is a partnership, no assignment of an investment contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of 1 or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(e) It is unlawful for any investment adviser or investment adviser representative to take or have custody of any securities or funds of a client if:

(1) The Director by rule prohibits custody; or

(2) In the absence of rule, the investment adviser or investment adviser representative fails to notify the Director that such adviser or representative has or may have custody.

6 Del. C. 1953, § 7317; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 26; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 23; 78 Del. Laws, c. 175, §§ 71-73, 102, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-306 Trading markets.

(a) It is unlawful for any broker-dealer, agent, investment adviser or investment adviser representative to effect transactions in, trade or quote any security unless such security is covered by regulations under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] or unless the filing provisions of this chapter have been complied with in regard to such security.

(b) Except as provided otherwise by § 18 of the Securities Act of 1933 [15 U.S.C. § 77r], the Director is empowered to suspend trading in any security for a period of 10 days in the public interest.

6 Del. C. 1953, § 7318; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 24; 78 Del. Laws, c. 175, §§ 103, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-302. Registration and notice filing procedure for broker-dealers, agents, investment advisers, federal covered advisers and investment adviser representatives

(a) A broker-dealer, agent, investment adviser or investment adviser representative may obtain an initial registration by filing with the Director or the Director's designee an application together with a consent to service of process pursuant to § 73-702 of this title. The application shall contain whatever information the Director by rule requires concerning such matters as:

(1) The applicant's form and place of organization;

(2) The applicant's proposed method of doing business;

(3) The qualifications and business history of the applicant; in the case of the broker-dealer or investment adviser, the qualifications and business history of any partner, officer or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser;

(4) Any injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony;

(5) Subject to the limitations of § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o] and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a], the applicant's financial condition and history; and

(6) any information to be furnished or disseminated to any client or prospective client, if the applicant is an investment adviser.

The Director may by rule or order require an applicant for initial registration to publish an announcement of the application in 1 or more specified newspapers published in this State. If no denial order is in effect and no proceeding is pending under § 73-304 of this title, registration becomes effective at noon of the thirtieth day after a complete application is filed. The Director may by rule or order specify an earlier effective date, and may by order defer the effective date until noon of the thirtieth day after the filing of any amendment.

(b) When an agent begins or terminates a connection with a broker-dealer or issuer, or begins or terminates those activities which make said person an agent, the agent as well as the broker-dealer or issuer shall promptly notify the Director. Every registration of an agent expires when the agent terminates the agent's connection with a broker-dealer or issuer, though the person may still be subject to disciplinary action by the Director under § 73-304(e) of this title. When such an agent begins a connection with another broker-dealer or another issuer, the agent shall file an application for initial registration as provided in subsection (a) of this section and shall pay a filing fee prescribed by subsection (l) of this section. Unless the Director takes action under § 73-303 or § 73-304 of this title, the agent's registration shall become effective 30 days after receipt of a complete application by the Director (or by the Director's designee) and shall continue in effect until it expires under the provisions of subsection (e) of this section, or under the provisions of this subsection, whichever would earlier occur. The Director shall be empowered to waive the 30-day period at the Director's discretion.

(c) When an investment adviser representative begins or terminates employment with an investment adviser, the investment adviser representative as well as the investment adviser shall promptly notify the Director. Every registration of an investment adviser representative expires when the investment adviser representative terminates the investment adviser's connection with an investment adviser, though the person may still be subject to disciplinary action by the Director under § 73-304(e) of this title. When such an investment adviser representative begins a connection with another investment adviser or federal covered adviser, the representative shall, unless exempt from registration, file an application for initial registration as provided in subsection (a) of this section and shall pay a filing fee prescribed by subsection (l) of this section. Unless the Director takes action under § 73-303 or § 73-304 of this title, the said investment adviser representative registration shall become effective 30 days after receipt of a complete application by the Director (or by the Director's designee) and shall continue in effect until it expires under the provisions of subsection (e) of this section, or under the provisions of this subsection, whichever would earlier occur. The Director shall be empowered to waive the 30-day period at the Director's discretion.

(d) When an investment adviser representative for a federal covered adviser begins or terminates employment with the federal covered adviser, the investment adviser representative shall promptly notify the Director. Every registration of such an investment adviser representative expires when the investment adviser representative terminates his or her connection with the federal covered adviser, though the person may still be subject to disciplinary action by the Director under § 73-304(e) of this title. When such an investment adviser representative begins a connection with another federal covered adviser or investment adviser, the representative shall, unless exempt from registration, file an application for initial registration as provided in subsection (a) of this section and shall pay a filing fee prescribed by subsection (l) of this section. Unless the Director takes action under § 73-303 or § 73-304 of this title, the said investment adviser representative registration shall become effective 30 days after the receipt of a complete application by the Director (or by the Director's designee) and shall continue in effect until it expires under the provisions of subsection (e) of this section, or under the provisions of this subsection, whichever would earlier occur. The Director shall be empowered to waive the 30-day period at the Director's discretion.

(e) Every registration or notice filing under this section expires December 31 unless renewed.

(f) A broker-dealer or investment adviser may obtain a renewal registration by filing with the Director an application containing whatever information the Director by rule requires to keep current the information contained in the application for initial registration. A broker-dealer, investment adviser or issuer may obtain a renewal registration for the agents or investment adviser representatives associated with it by filing with the Director an application containing the names of the agents or investment adviser representatives associated with it and a certification that, to the best knowledge, information and belief of such broker-dealer, investment adviser or issuer, there has been no change in the information contained in such agent's or investment adviser representative's application for registration then currently in effect, or if there has been any change, specifying the same. Every application for renewal registration shall become effective on the date it is received by the Director or upon the expiration of the previous registration, whichever date is later.

(g) Except with respect to federal covered advisers whose only clients are those described in § 73-301(c)(2) of this title, a federal covered adviser shall file with the Director, prior to acting as a federal covered adviser in this State, such documents as have been filed with the Securities and Exchange Commission as the Director, by rule or order, may require.

(h) A notice filing under this section expires on December 31 (unless renewed) and may be renewed by filing prior to its expiration such documents as have been filed with the Securities and Exchange Commission as required by the Director, along with a renewal fee.

(i) A federal covered adviser may terminate a notice filing by providing the Director notice of such termination, which shall be effective upon receipt by the Director.

(j) The Director, by rule or order, may waive any or all of the provisions of this section.

(k) The Director may suspend the investment advisory activities in this State of any federal covered adviser that fails to comply with the requirements of this section.

(l) Fees. —

(1) Broker-dealers and agents. — Every applicant for initial or renewal registration as a broker-dealer shall pay a filing fee of $300 and every applicant for initial, transfer or renewal registration as an agent shall pay a registration fee of $65.

(2) Investment advisers and investment adviser representatives. — Every applicant for initial or renewal registration as an investment adviser who is subject to registration under this chapter shall pay a filing fee of $300, and every applicant for initial, transfer or renewal registration as an investment adviser representative who is subject to registration under this chapter shall pay a registration fee of $65.

(3) Federal covered advisers. — Every person acting as a federal covered adviser in this State shall pay an initial and renewal notice filing fee of $300.

(m) A registered broker-dealer or investment adviser may file an application for registration of a successor, whether or not the successor is then in existence, for the unexpired portion of the year. There shall be no filing fee.

(n) The Director may, by rule or order, require a minimum capital for registered broker-dealers, subject to the limitations of § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o], and establish minimum financial requirements for investment advisers, subject to the limitations of § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a], which may include different requirements for those investment advisers who maintain custody of clients' funds or securities or who have discretionary authority over same and those investment advisers who do not.

(o) The Director may, by rule or order, require registered broker-dealers, agents and investment advisers who have custody of or discretionary authority over client funds or securities, to post bonds in amounts as the Director may prescribe, subject to the limitations of § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o] (for broker-dealers) and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a] (for investment advisers), and may determine their conditions. Any appropriate deposit of cash or securities shall be accepted in lieu of any bond so required. No bond may be required of any registrant whose net capital, or, in the case of an investment adviser, whose minimum financial requirements, which may be defined by rule, exceeds the amounts required by the Director. Every bond shall provide for suit thereon by any person who has a cause of action under § 73-605 of this title and, if the Director by rule or order requires, by any person who has a cause of action not arising under this chapter. Every bond shall provide that no suit may be maintained to enforce any liability on the bond unless brought within the time limitations of § 73-605(e) of this title.

6 Del. C. 1953, § 7314; 59 Del. Laws, c. 208, § 1; 65 Del. Laws, c. 220, §§ 1-3; 67 Del. Laws, c. 274, §§ 3-5; 68 Del. Laws, c. 181, §§ 4, 15, 28; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 16; 78 Del. Laws, c. 175, §§ 49-68, 99, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-303 Post-registration provisions for broker-dealers, investment advisers and federal covered advisers.

(a) Every registered broker-dealer and investment adviser shall make and keep such accounts, correspondence, memoranda, papers, books and other records as the Director prescribes by rule or order, except as provided by § 15 of the Securities Exchange Act 1934 [15 U.S.C. § 78o] (in the case of a broker-dealer) and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a] (in the case of an investment adviser). All records so required, with respect to an investment adviser, shall be preserved for such period as the Director prescribes by rule or order.

(b) With respect to investment advisers, the Director may require that certain information be furnished or disseminated as necessary or appropriate in the public interest or for the protection of investors and advisory clients. To the extent determined by the Director in the Director's discretion, information furnished to clients or prospective clients of an investment adviser that would be in compliance with the Investment Advisers Act of 1940 [15 U.S.C. § 80b-1 et seq.] and the rules thereunder may be used in whole or partial satisfaction of this requirement.

(c) Every registered broker-dealer and every registered investment adviser shall file such financial reports as the Director may prescribe by rule or order, except as provided by § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o] (in the case of a broker-dealer) and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a] (in the case of an investment adviser).

(d) If the information contained in any document filed with the Director is or becomes inaccurate or incomplete in any material respect, the registrant or federal covered adviser shall file a correcting amendment promptly if the document is filed with respect to a registrant, or when such amendment is required to be filed with the Securities and Exchange Commission if the document is filed with respect to a federal covered adviser, unless notification of the correction has been given under § 73-302(b), (c) or (d) of this title.

(e) All the records referred to in subsection (a) of this section are subject at any time or from time to time to such reasonable periodic, special or other examinations by representatives of the Director, within or without this State, as the Director deems necessary or appropriate in the public interest or for the protection of investors. For the purpose of avoiding unnecessary duplication of examinations, the Director, insofar as the Director deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.].

6 Del. C. 1953, § 7315; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 17; 78 Del. Laws, c. 175, §§ 69, 100, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-304 Denial, revocation, suspension, cancellation and withdrawal of registration of broker-dealers, agents, investment advisers and investment adviser representatives.

(a) The Director may by order deny, suspend or revoke any registration if the Director finds that the order is in the public interest and that the applicant or registrant or, in the case of a broker-dealer or investment adviser, any partner, officer, director or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser:

(1) Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact; or

(2) Has wilfully violated or wilfully failed to comply with any provision of this chapter; or

(3) Has been convicted of a felony, infamous crime, or other crime involving moral turpitude; or

(4) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business; or

(5) Is the subject of a cease and desist order of the Director or of an order of the Director denying, suspending or revoking registration as a broker-dealer, agent, investment adviser or investment adviser representative; or

(6) Is the subject of an order entered within the past 10 years by the securities administrator of any other state or by the Securities and Exchange Commission either ordering the person to cease and desist from engaging in or continuing any conduct or practice involving any aspect of the securities business, or suspending, denying or revoking registration as a broker-dealer, agent, investment adviser, or investment adviser representative, or the substantial equivalent of those terms as defined in this chapter; or is suspended or expelled from a national securities exchange or national securities association registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] either by action of a national securities exchange or national securities association, the effect of which action has not been stayed by administrative or judicial order; or is the subject of a United States post office fraud order; or

(7) Has engaged in dishonest or unethical practices within or outside this State; or

(8) Is insolvent, either in the sense that the person's liabilities exceed the person's assets or in the sense that the person cannot meet the person's obligations as they mature; or

(9) Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (b) of this section; or

(10) Has failed reasonably to supervise (A) the person's agents or employees if the person is a broker-dealer or broker-dealer agent with supervisory responsibilities, or (B) the person's adviser representatives or employees if the person is an investment adviser or investment adviser representative with supervisory responsibilities, and the Director may infer such failure from an agent's, investment adviser representative's or employee's violations; or

(11) Has failed to pay the proper filing fee, but the Director shall vacate any denial or suspension order when the deficiency has been corrected; or

(12) Has violated or failed to comply with any lawful order issued by the Director; or

(13) Has within the past 10 years been a partner, officer, director, controlling person or any person occupying a similar status or performing similar functions in a broker-dealer or investment adviser whose registration in this State or any state, or with the Securities and Exchange Commission, has been revoked for disciplinary reasons, or whose membership in a national securities exchange or national securities association has been terminated for disciplinary reasons.

(b) The following provisions govern the application of paragraph (a)(9) of this section:

(1) The Director may not enter an order against a broker-dealer or investment adviser on the basis of the lack of qualification of any person other than:

a. The broker-dealer or investment adviser himself or herself (if the person is an individual);

b. An agent of the broker-dealer; or

c. An investment adviser representative.

(2) The Director may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training in or knowledge of securities, or both.

(3) The Director shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer and that an investment adviser representative who will work under the supervision of a registered investment adviser or federal covered adviser need not have the same qualifications as an investment adviser or federal covered adviser.

(4) The Director may by rule provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants.

(c) The Director may by order summarily postpone or suspend registration pending final determination of any proceeding under this section. Upon the entry of an order, the Director shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative, that it has been entered and of the reasons therefore and that within 15 days after the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(d) If the Director finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, agent, investment adviser or investment adviser representative, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the Director may by order cancel the registration or application.

(e) Withdrawal from registration as a broker-dealer, agent, investment adviser or investment adviser representative becomes effective 90 days after receipt of an application to withdraw or within such shorter period of time as the Director may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or impose conditions upon the withdrawal is instituted within 90 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the Director by order determines. If no proceeding is pending or instituted, a withdrawal automatically becomes effective, but the Director may nevertheless institute a revocation or suspension proceeding, and impose fines, costs and restitution, within 2 years after withdrawal becomes effective and enter a revocation or suspension as of the last date on which registration was effective.

(f) No order may be entered under any part of this section except the first sentence of subsection (c) of this section without:

(1) Appropriate prior notice to the applicant or registrant (as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative);

(2) Opportunity for a hearing; and

(3) Written findings of fact and conclusions of law.

The Director or the Director's designee shall control the procedures and the conduct of the parties at the hearing.

(g) [Repealed.]

6 Del. C. 1953, § 7316; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, §§ 7-9; 68 Del. Laws, c. 181, §§ 5-11, 13, 25; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 4; 71 Del. Laws, c. 162, §§ 18-22; 78 Del. Laws, c. 175, §§ 70, 101, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-305 Advisory activities.

(a) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, to employ any device, scheme or artifice to defraud another person, or to engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon another person.

(b) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, in connection with giving investment advice or otherwise acting as an investment adviser, federal covered adviser or investment adviser representative to make any untrue statement of fact that a reasonable client or prospective client would deem material or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

(c) It is unlawful for any investment adviser or investment adviser representative to enter into, extend or renew any investment advisory contract unless it provides in writing:

(1) That the investment adviser or investment adviser representative shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client;

(2) That no assignment of a contract may be made by the investment adviser or investment adviser representative without the consent of the other party to the contract; and

(3) That the investment adviser or investment adviser representative, if a partnership, shall notify the other party to the contract of any change in the membership or the partnership within a reasonable time after the change.

(d) Subsection (c) of this section does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date. "Assignment,'' as used in subsection (c) of this section, includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor; but if the investment adviser is a partnership, no assignment of an investment contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of 1 or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(e) It is unlawful for any investment adviser or investment adviser representative to take or have custody of any securities or funds of a client if:

(1) The Director by rule prohibits custody; or

(2) In the absence of rule, the investment adviser or investment adviser representative fails to notify the Director that such adviser or representative has or may have custody.

6 Del. C. 1953, § 7317; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 26; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 23; 78 Del. Laws, c. 175, §§ 71-73, 102, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-306 Trading markets.

(a) It is unlawful for any broker-dealer, agent, investment adviser or investment adviser representative to effect transactions in, trade or quote any security unless such security is covered by regulations under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] or unless the filing provisions of this chapter have been complied with in regard to such security.

(b) Except as provided otherwise by § 18 of the Securities Act of 1933 [15 U.S.C. § 77r], the Director is empowered to suspend trading in any security for a period of 10 days in the public interest.

6 Del. C. 1953, § 7318; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 24; 78 Del. Laws, c. 175, §§ 103, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-303. Post-registration provisions for broker-dealers, investment advisers and federal covered advisers

(a) Every registered broker-dealer and investment adviser shall make and keep such accounts, correspondence, memoranda, papers, books and other records as the Director prescribes by rule or order, except as provided by § 15 of the Securities Exchange Act 1934 [15 U.S.C. § 78o] (in the case of a broker-dealer) and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a] (in the case of an investment adviser). All records so required, with respect to an investment adviser, shall be preserved for such period as the Director prescribes by rule or order.

(b) With respect to investment advisers, the Director may require that certain information be furnished or disseminated as necessary or appropriate in the public interest or for the protection of investors and advisory clients. To the extent determined by the Director in the Director's discretion, information furnished to clients or prospective clients of an investment adviser that would be in compliance with the Investment Advisers Act of 1940 [15 U.S.C. § 80b-1 et seq.] and the rules thereunder may be used in whole or partial satisfaction of this requirement.

(c) Every registered broker-dealer and every registered investment adviser shall file such financial reports as the Director may prescribe by rule or order, except as provided by § 15 of the Securities Exchange Act of 1934 [15 U.S.C. § 78o] (in the case of a broker-dealer) and § 222 of the Investment Advisers Act of 1940 [15 U.S.C. § 80b-18a] (in the case of an investment adviser).

(d) If the information contained in any document filed with the Director is or becomes inaccurate or incomplete in any material respect, the registrant or federal covered adviser shall file a correcting amendment promptly if the document is filed with respect to a registrant, or when such amendment is required to be filed with the Securities and Exchange Commission if the document is filed with respect to a federal covered adviser, unless notification of the correction has been given under § 73-302(b), (c) or (d) of this title.

(e) All the records referred to in subsection (a) of this section are subject at any time or from time to time to such reasonable periodic, special or other examinations by representatives of the Director, within or without this State, as the Director deems necessary or appropriate in the public interest or for the protection of investors. For the purpose of avoiding unnecessary duplication of examinations, the Director, insofar as the Director deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.].

6 Del. C. 1953, § 7315; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 17; 78 Del. Laws, c. 175, §§ 69, 100, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-304 Denial, revocation, suspension, cancellation and withdrawal of registration of broker-dealers, agents, investment advisers and investment adviser representatives.

(a) The Director may by order deny, suspend or revoke any registration if the Director finds that the order is in the public interest and that the applicant or registrant or, in the case of a broker-dealer or investment adviser, any partner, officer, director or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser:

(1) Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact; or

(2) Has wilfully violated or wilfully failed to comply with any provision of this chapter; or

(3) Has been convicted of a felony, infamous crime, or other crime involving moral turpitude; or

(4) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business; or

(5) Is the subject of a cease and desist order of the Director or of an order of the Director denying, suspending or revoking registration as a broker-dealer, agent, investment adviser or investment adviser representative; or

(6) Is the subject of an order entered within the past 10 years by the securities administrator of any other state or by the Securities and Exchange Commission either ordering the person to cease and desist from engaging in or continuing any conduct or practice involving any aspect of the securities business, or suspending, denying or revoking registration as a broker-dealer, agent, investment adviser, or investment adviser representative, or the substantial equivalent of those terms as defined in this chapter; or is suspended or expelled from a national securities exchange or national securities association registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] either by action of a national securities exchange or national securities association, the effect of which action has not been stayed by administrative or judicial order; or is the subject of a United States post office fraud order; or

(7) Has engaged in dishonest or unethical practices within or outside this State; or

(8) Is insolvent, either in the sense that the person's liabilities exceed the person's assets or in the sense that the person cannot meet the person's obligations as they mature; or

(9) Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (b) of this section; or

(10) Has failed reasonably to supervise (A) the person's agents or employees if the person is a broker-dealer or broker-dealer agent with supervisory responsibilities, or (B) the person's adviser representatives or employees if the person is an investment adviser or investment adviser representative with supervisory responsibilities, and the Director may infer such failure from an agent's, investment adviser representative's or employee's violations; or

(11) Has failed to pay the proper filing fee, but the Director shall vacate any denial or suspension order when the deficiency has been corrected; or

(12) Has violated or failed to comply with any lawful order issued by the Director; or

(13) Has within the past 10 years been a partner, officer, director, controlling person or any person occupying a similar status or performing similar functions in a broker-dealer or investment adviser whose registration in this State or any state, or with the Securities and Exchange Commission, has been revoked for disciplinary reasons, or whose membership in a national securities exchange or national securities association has been terminated for disciplinary reasons.

(b) The following provisions govern the application of paragraph (a)(9) of this section:

(1) The Director may not enter an order against a broker-dealer or investment adviser on the basis of the lack of qualification of any person other than:

a. The broker-dealer or investment adviser himself or herself (if the person is an individual);

b. An agent of the broker-dealer; or

c. An investment adviser representative.

(2) The Director may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training in or knowledge of securities, or both.

(3) The Director shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer and that an investment adviser representative who will work under the supervision of a registered investment adviser or federal covered adviser need not have the same qualifications as an investment adviser or federal covered adviser.

(4) The Director may by rule provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants.

(c) The Director may by order summarily postpone or suspend registration pending final determination of any proceeding under this section. Upon the entry of an order, the Director shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative, that it has been entered and of the reasons therefore and that within 15 days after the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(d) If the Director finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, agent, investment adviser or investment adviser representative, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the Director may by order cancel the registration or application.

(e) Withdrawal from registration as a broker-dealer, agent, investment adviser or investment adviser representative becomes effective 90 days after receipt of an application to withdraw or within such shorter period of time as the Director may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or impose conditions upon the withdrawal is instituted within 90 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the Director by order determines. If no proceeding is pending or instituted, a withdrawal automatically becomes effective, but the Director may nevertheless institute a revocation or suspension proceeding, and impose fines, costs and restitution, within 2 years after withdrawal becomes effective and enter a revocation or suspension as of the last date on which registration was effective.

(f) No order may be entered under any part of this section except the first sentence of subsection (c) of this section without:

(1) Appropriate prior notice to the applicant or registrant (as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative);

(2) Opportunity for a hearing; and

(3) Written findings of fact and conclusions of law.

The Director or the Director's designee shall control the procedures and the conduct of the parties at the hearing.

(g) [Repealed.]

6 Del. C. 1953, § 7316; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, §§ 7-9; 68 Del. Laws, c. 181, §§ 5-11, 13, 25; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 4; 71 Del. Laws, c. 162, §§ 18-22; 78 Del. Laws, c. 175, §§ 70, 101, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-305 Advisory activities.

(a) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, to employ any device, scheme or artifice to defraud another person, or to engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon another person.

(b) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, in connection with giving investment advice or otherwise acting as an investment adviser, federal covered adviser or investment adviser representative to make any untrue statement of fact that a reasonable client or prospective client would deem material or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

(c) It is unlawful for any investment adviser or investment adviser representative to enter into, extend or renew any investment advisory contract unless it provides in writing:

(1) That the investment adviser or investment adviser representative shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client;

(2) That no assignment of a contract may be made by the investment adviser or investment adviser representative without the consent of the other party to the contract; and

(3) That the investment adviser or investment adviser representative, if a partnership, shall notify the other party to the contract of any change in the membership or the partnership within a reasonable time after the change.

(d) Subsection (c) of this section does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date. "Assignment,'' as used in subsection (c) of this section, includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor; but if the investment adviser is a partnership, no assignment of an investment contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of 1 or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(e) It is unlawful for any investment adviser or investment adviser representative to take or have custody of any securities or funds of a client if:

(1) The Director by rule prohibits custody; or

(2) In the absence of rule, the investment adviser or investment adviser representative fails to notify the Director that such adviser or representative has or may have custody.

6 Del. C. 1953, § 7317; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 26; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 23; 78 Del. Laws, c. 175, §§ 71-73, 102, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-306 Trading markets.

(a) It is unlawful for any broker-dealer, agent, investment adviser or investment adviser representative to effect transactions in, trade or quote any security unless such security is covered by regulations under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] or unless the filing provisions of this chapter have been complied with in regard to such security.

(b) Except as provided otherwise by § 18 of the Securities Act of 1933 [15 U.S.C. § 77r], the Director is empowered to suspend trading in any security for a period of 10 days in the public interest.

6 Del. C. 1953, § 7318; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 24; 78 Del. Laws, c. 175, §§ 103, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-304. Denial, revocation, suspension, cancellation and withdrawal of registration of broker-dealers, agents, investment advisers and investment adviser representatives

(a) The Director may by order deny, suspend or revoke any registration if the Director finds that the order is in the public interest and that the applicant or registrant or, in the case of a broker-dealer or investment adviser, any partner, officer, director or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser:

(1) Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact; or

(2) Has wilfully violated or wilfully failed to comply with any provision of this chapter; or

(3) Has been convicted of a felony, infamous crime, or other crime involving moral turpitude; or

(4) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business; or

(5) Is the subject of a cease and desist order of the Director or of an order of the Director denying, suspending or revoking registration as a broker-dealer, agent, investment adviser or investment adviser representative; or

(6) Is the subject of an order entered within the past 10 years by the securities administrator of any other state or by the Securities and Exchange Commission either ordering the person to cease and desist from engaging in or continuing any conduct or practice involving any aspect of the securities business, or suspending, denying or revoking registration as a broker-dealer, agent, investment adviser, or investment adviser representative, or the substantial equivalent of those terms as defined in this chapter; or is suspended or expelled from a national securities exchange or national securities association registered under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] either by action of a national securities exchange or national securities association, the effect of which action has not been stayed by administrative or judicial order; or is the subject of a United States post office fraud order; or

(7) Has engaged in dishonest or unethical practices within or outside this State; or

(8) Is insolvent, either in the sense that the person's liabilities exceed the person's assets or in the sense that the person cannot meet the person's obligations as they mature; or

(9) Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (b) of this section; or

(10) Has failed reasonably to supervise (A) the person's agents or employees if the person is a broker-dealer or broker-dealer agent with supervisory responsibilities, or (B) the person's adviser representatives or employees if the person is an investment adviser or investment adviser representative with supervisory responsibilities, and the Director may infer such failure from an agent's, investment adviser representative's or employee's violations; or

(11) Has failed to pay the proper filing fee, but the Director shall vacate any denial or suspension order when the deficiency has been corrected; or

(12) Has violated or failed to comply with any lawful order issued by the Director; or

(13) Has within the past 10 years been a partner, officer, director, controlling person or any person occupying a similar status or performing similar functions in a broker-dealer or investment adviser whose registration in this State or any state, or with the Securities and Exchange Commission, has been revoked for disciplinary reasons, or whose membership in a national securities exchange or national securities association has been terminated for disciplinary reasons.

(b) The following provisions govern the application of paragraph (a)(9) of this section:

(1) The Director may not enter an order against a broker-dealer or investment adviser on the basis of the lack of qualification of any person other than:

a. The broker-dealer or investment adviser himself or herself (if the person is an individual);

b. An agent of the broker-dealer; or

c. An investment adviser representative.

(2) The Director may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training in or knowledge of securities, or both.

(3) The Director shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer and that an investment adviser representative who will work under the supervision of a registered investment adviser or federal covered adviser need not have the same qualifications as an investment adviser or federal covered adviser.

(4) The Director may by rule provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants.

(c) The Director may by order summarily postpone or suspend registration pending final determination of any proceeding under this section. Upon the entry of an order, the Director shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative, that it has been entered and of the reasons therefore and that within 15 days after the receipt of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the Director, the order will remain in effect until it is modified or vacated by the Director. If a hearing is requested or ordered, the Director, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(d) If the Director finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, agent, investment adviser or investment adviser representative, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the Director may by order cancel the registration or application.

(e) Withdrawal from registration as a broker-dealer, agent, investment adviser or investment adviser representative becomes effective 90 days after receipt of an application to withdraw or within such shorter period of time as the Director may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or impose conditions upon the withdrawal is instituted within 90 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the Director by order determines. If no proceeding is pending or instituted, a withdrawal automatically becomes effective, but the Director may nevertheless institute a revocation or suspension proceeding, and impose fines, costs and restitution, within 2 years after withdrawal becomes effective and enter a revocation or suspension as of the last date on which registration was effective.

(f) No order may be entered under any part of this section except the first sentence of subsection (c) of this section without:

(1) Appropriate prior notice to the applicant or registrant (as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative);

(2) Opportunity for a hearing; and

(3) Written findings of fact and conclusions of law.

The Director or the Director's designee shall control the procedures and the conduct of the parties at the hearing.

(g) [Repealed.]

6 Del. C. 1953, § 7316; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, §§ 7-9; 68 Del. Laws, c. 181, §§ 5-11, 13, 25; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 4; 71 Del. Laws, c. 162, §§ 18-22; 78 Del. Laws, c. 175, §§ 70, 101, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-305 Advisory activities.

(a) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, to employ any device, scheme or artifice to defraud another person, or to engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon another person.

(b) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, in connection with giving investment advice or otherwise acting as an investment adviser, federal covered adviser or investment adviser representative to make any untrue statement of fact that a reasonable client or prospective client would deem material or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

(c) It is unlawful for any investment adviser or investment adviser representative to enter into, extend or renew any investment advisory contract unless it provides in writing:

(1) That the investment adviser or investment adviser representative shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client;

(2) That no assignment of a contract may be made by the investment adviser or investment adviser representative without the consent of the other party to the contract; and

(3) That the investment adviser or investment adviser representative, if a partnership, shall notify the other party to the contract of any change in the membership or the partnership within a reasonable time after the change.

(d) Subsection (c) of this section does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date. "Assignment,'' as used in subsection (c) of this section, includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor; but if the investment adviser is a partnership, no assignment of an investment contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of 1 or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(e) It is unlawful for any investment adviser or investment adviser representative to take or have custody of any securities or funds of a client if:

(1) The Director by rule prohibits custody; or

(2) In the absence of rule, the investment adviser or investment adviser representative fails to notify the Director that such adviser or representative has or may have custody.

6 Del. C. 1953, § 7317; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 26; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 23; 78 Del. Laws, c. 175, §§ 71-73, 102, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-306 Trading markets.

(a) It is unlawful for any broker-dealer, agent, investment adviser or investment adviser representative to effect transactions in, trade or quote any security unless such security is covered by regulations under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] or unless the filing provisions of this chapter have been complied with in regard to such security.

(b) Except as provided otherwise by § 18 of the Securities Act of 1933 [15 U.S.C. § 77r], the Director is empowered to suspend trading in any security for a period of 10 days in the public interest.

6 Del. C. 1953, § 7318; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 24; 78 Del. Laws, c. 175, §§ 103, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-305. Advisory activities

(a) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, to employ any device, scheme or artifice to defraud another person, or to engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon another person.

(b) It is unlawful for an investment adviser, federal covered adviser or investment adviser representative, all as defined in this chapter, in connection with giving investment advice or otherwise acting as an investment adviser, federal covered adviser or investment adviser representative to make any untrue statement of fact that a reasonable client or prospective client would deem material or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

(c) It is unlawful for any investment adviser or investment adviser representative to enter into, extend or renew any investment advisory contract unless it provides in writing:

(1) That the investment adviser or investment adviser representative shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client;

(2) That no assignment of a contract may be made by the investment adviser or investment adviser representative without the consent of the other party to the contract; and

(3) That the investment adviser or investment adviser representative, if a partnership, shall notify the other party to the contract of any change in the membership or the partnership within a reasonable time after the change.

(d) Subsection (c) of this section does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date. "Assignment,'' as used in subsection (c) of this section, includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor; but if the investment adviser is a partnership, no assignment of an investment contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of 1 or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(e) It is unlawful for any investment adviser or investment adviser representative to take or have custody of any securities or funds of a client if:

(1) The Director by rule prohibits custody; or

(2) In the absence of rule, the investment adviser or investment adviser representative fails to notify the Director that such adviser or representative has or may have custody.

6 Del. C. 1953, § 7317; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, § 26; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 23; 78 Del. Laws, c. 175, §§ 71-73, 102, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-306 Trading markets.

(a) It is unlawful for any broker-dealer, agent, investment adviser or investment adviser representative to effect transactions in, trade or quote any security unless such security is covered by regulations under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] or unless the filing provisions of this chapter have been complied with in regard to such security.

(b) Except as provided otherwise by § 18 of the Securities Act of 1933 [15 U.S.C. § 77r], the Director is empowered to suspend trading in any security for a period of 10 days in the public interest.

6 Del. C. 1953, § 7318; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 24; 78 Del. Laws, c. 175, §§ 103, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-306. Trading markets

(a) It is unlawful for any broker-dealer, agent, investment adviser or investment adviser representative to effect transactions in, trade or quote any security unless such security is covered by regulations under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] or unless the filing provisions of this chapter have been complied with in regard to such security.

(b) Except as provided otherwise by § 18 of the Securities Act of 1933 [15 U.S.C. § 77r], the Director is empowered to suspend trading in any security for a period of 10 days in the public interest.

6 Del. C. 1953, § 7318; 59 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 162, § 24; 78 Del. Laws, c. 175, §§ 103, 118; 79 Del. Laws, c. 182, § 3.;






Subchapter IV Provisions Relating to Investigations

§ 73-401. Authority to investigate

The Director, in the Director's own discretion, may make such public or private investigations within or outside of this State as the Director deems necessary to determine whether any person has violated or is about to violate any provision of this chapter or any rule or order hereunder, or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder, may require or permit any person to file a statement in writing, under oath or otherwise as the Director determines, as to all the facts and circumstances concerning the matter to be investigated, and may publish information concerning any violation of this chapter or any rule or order hereunder.

78 Del. Laws, c. 175, §§ 115. 118; 79 Del. Laws, c. 182, § 3.;

§ 73-402 Subpoena power.

For the purpose of any investigation or proceeding under this chapter, the Director, or any officer designated by the Director, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the Director deems relevant or material to the inquiry. The Director's authority to subpoena witnesses and documents outside the State shall exist to the maximum extent permissible under federal constitutional law.

78 Del. Laws, c. 175, §§ 115. 118; 79 Del. Laws, c. 182, § 3.;

§ 73-403 Failure to comply with subpoena.

In case of contumacy by, or refusal to obey a subpoena issued to, any person, the Court of Chancery, upon application by the Director, may issue to the person an order requiring that person to appear before the Court of Chancery or the designated officer, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the Court may be punished by the Court as a contempt of Court.

78 Del. Laws, c. 175, §§ 115, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-404 Immunity from prosecution.

No person is excused from attending and testifying or from producing any document or record before the Director, or in obedience to the subpoena of the Director or any designated officer or in any proceeding instituted by the Director, on the ground that the testimony or evidence (documentary or otherwise) required of that person may tend to incriminate or subject that person to penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

78 Del. Laws, c. 175, §§ 115, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-402. Subpoena power

For the purpose of any investigation or proceeding under this chapter, the Director, or any officer designated by the Director, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the Director deems relevant or material to the inquiry. The Director's authority to subpoena witnesses and documents outside the State shall exist to the maximum extent permissible under federal constitutional law.

78 Del. Laws, c. 175, §§ 115. 118; 79 Del. Laws, c. 182, § 3.;

§ 73-403 Failure to comply with subpoena.

In case of contumacy by, or refusal to obey a subpoena issued to, any person, the Court of Chancery, upon application by the Director, may issue to the person an order requiring that person to appear before the Court of Chancery or the designated officer, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the Court may be punished by the Court as a contempt of Court.

78 Del. Laws, c. 175, §§ 115, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-404 Immunity from prosecution.

No person is excused from attending and testifying or from producing any document or record before the Director, or in obedience to the subpoena of the Director or any designated officer or in any proceeding instituted by the Director, on the ground that the testimony or evidence (documentary or otherwise) required of that person may tend to incriminate or subject that person to penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

78 Del. Laws, c. 175, §§ 115, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-403. Failure to comply with subpoena

In case of contumacy by, or refusal to obey a subpoena issued to, any person, the Court of Chancery, upon application by the Director, may issue to the person an order requiring that person to appear before the Court of Chancery or the designated officer, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the Court may be punished by the Court as a contempt of Court.

78 Del. Laws, c. 175, §§ 115, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-404 Immunity from prosecution.

No person is excused from attending and testifying or from producing any document or record before the Director, or in obedience to the subpoena of the Director or any designated officer or in any proceeding instituted by the Director, on the ground that the testimony or evidence (documentary or otherwise) required of that person may tend to incriminate or subject that person to penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

78 Del. Laws, c. 175, §§ 115, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-404. Immunity from prosecution

No person is excused from attending and testifying or from producing any document or record before the Director, or in obedience to the subpoena of the Director or any designated officer or in any proceeding instituted by the Director, on the ground that the testimony or evidence (documentary or otherwise) required of that person may tend to incriminate or subject that person to penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

78 Del. Laws, c. 175, §§ 115, 118; 79 Del. Laws, c. 182, § 3.;






Subchapter V Administrative Enforcement Proceedings

§ 73-501. Authority to prosecute administrative enforcement proceedings

The Investor Protection Unit, under the direction of the Director, shall have the authority to prosecute administrative proceedings to enforce the provisions of this chapter.

78 Del. Laws, c. 175, §§ 116, 118; 79 Del. Laws, c. 182, §§ 1, 3.;

§ 73-502 Judicial review.

(a) Any party aggrieved by an order of the Director may appeal such order to the Court of Chancery as follows:

(1) The party must file a notice of appeal with the Court, and serve a copy thereof on the Director, within 30 days of the date the notice of the order was sent to the party.

(2) Upon receiving service of a copy of the notice of appeal, the Director shall cause a transcription of the record to be prepared. Upon the completion of the transcription of the record, the Director shall present to the appellant or appellants a demand for the payment of the cost of transcribing the record. Where there are multiple appellants, the cost of transcribing the record shall be charged to the appellants on a pro rata basis.

(3) Within 10 days of receipt of the demand for payment of the cost of transcribing the record, each appellant shall present to the Director the payment demanded. If any appellant fails within the 10-day period to present such payment, the Court shall dismiss that appellant's appeal for lack of jurisdiction.

(4) Within 20 days of receipt of a payment required by paragraph (a)(3) of this section from any appellant, the Director shall certify and file the record with the Court.

(b) When the record has been filed and certified by the Director, the Court of Chancery has exclusive jurisdiction to affirm, modify, enforce or set aside the order, in whole or in part. The findings of the Director as to the facts, if supported by material and substantial evidence, are conclusive. If, within 20 days of the filing of the record by the Director, either party applies to the Court for leave to adduce material evidence, and shows to the satisfaction of the Court that there were reasonable grounds for failure to adduce the evidence in the hearing before the Director, the Court may order the additional evidence to be taken before the Director and to be adduced upon the hearing in such manner and upon such conditions as the Court considers proper.

(c) The commencement of the proceedings under subsection (a) of this section does not, unless specifically ordered by the Court, operate as a stay of the Director's order.

6 Del. C. 1953, § 7324; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 11; 68 Del. Laws, c. 181, § 31; 78 Del. Laws, c. 175, §§ 76, 108, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-503 Statute of limitations.

(a) In any administrative, civil or criminal action brought by the Director seeking registration suspension or revocation, fines, costs, restitution or imprisonment, no more than 5 years shall have passed from the date of the violation to the date of the initiation of the proceeding.

(b) This 5-year limit shall not apply to registration denial proceedings.

68 Del. Laws, c. 181, § 23; 78 Del. Laws, c. 175, §§ 114, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-502. Judicial review

(a) Any party aggrieved by an order of the Director may appeal such order to the Court of Chancery as follows:

(1) The party must file a notice of appeal with the Court, and serve a copy thereof on the Director, within 30 days of the date the notice of the order was sent to the party.

(2) Upon receiving service of a copy of the notice of appeal, the Director shall cause a transcription of the record to be prepared. Upon the completion of the transcription of the record, the Director shall present to the appellant or appellants a demand for the payment of the cost of transcribing the record. Where there are multiple appellants, the cost of transcribing the record shall be charged to the appellants on a pro rata basis.

(3) Within 10 days of receipt of the demand for payment of the cost of transcribing the record, each appellant shall present to the Director the payment demanded. If any appellant fails within the 10-day period to present such payment, the Court shall dismiss that appellant's appeal for lack of jurisdiction.

(4) Within 20 days of receipt of a payment required by paragraph (a)(3) of this section from any appellant, the Director shall certify and file the record with the Court.

(b) When the record has been filed and certified by the Director, the Court of Chancery has exclusive jurisdiction to affirm, modify, enforce or set aside the order, in whole or in part. The findings of the Director as to the facts, if supported by material and substantial evidence, are conclusive. If, within 20 days of the filing of the record by the Director, either party applies to the Court for leave to adduce material evidence, and shows to the satisfaction of the Court that there were reasonable grounds for failure to adduce the evidence in the hearing before the Director, the Court may order the additional evidence to be taken before the Director and to be adduced upon the hearing in such manner and upon such conditions as the Court considers proper.

(c) The commencement of the proceedings under subsection (a) of this section does not, unless specifically ordered by the Court, operate as a stay of the Director's order.

6 Del. C. 1953, § 7324; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 11; 68 Del. Laws, c. 181, § 31; 78 Del. Laws, c. 175, §§ 76, 108, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-503 Statute of limitations.

(a) In any administrative, civil or criminal action brought by the Director seeking registration suspension or revocation, fines, costs, restitution or imprisonment, no more than 5 years shall have passed from the date of the violation to the date of the initiation of the proceeding.

(b) This 5-year limit shall not apply to registration denial proceedings.

68 Del. Laws, c. 181, § 23; 78 Del. Laws, c. 175, §§ 114, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-503. Statute of limitations

(a) In any administrative, civil or criminal action brought by the Director seeking registration suspension or revocation, fines, costs, restitution or imprisonment, no more than 5 years shall have passed from the date of the violation to the date of the initiation of the proceeding.

(b) This 5-year limit shall not apply to registration denial proceedings.

68 Del. Laws, c. 181, § 23; 78 Del. Laws, c. 175, §§ 114, 118; 79 Del. Laws, c. 182, § 3.;






Subchapter VI Remedies for Violations

§ 73-601. Administrative remedies

(a) In any administrative proceeding before the Director, the Director may issue orders providing for the following remedies: cease and desist; fine, assessment of costs; restitution to investors; conditional or probationary registration; censure or reprimand; special reporting requirements; or other remedies which the Director determines to be in the public interest.

(b) In addition to the remedies set forth in subsection (a) of this section, the Director may order the payment of fines and other monetary sanctions for any violation of any provision of this chapter in an amount not to exceed $10,000 for each and every violation, plus the costs of investigation and prosecution.

(c) Whenever it appears that a person has violated or is about to violate this chapter by failing to register or engaging in fraud or other prohibited conduct, the Director may summarily issue a cease and desist order against that person.

(1) Any person who is the subject of such an order shall be given notice of it as soon as practicable and may request a hearing before the Director, which hearing shall be scheduled within 15 days from the date the request is received.

(2) If any person who is the subject of a cease and desist order, or any agent or employee of such person, subsequent to the issuance of the order engages in the prohibited conduct, the Director may certify the facts and apply for a contempt order to any Judge of the Superior Court, who shall upon such application hear the evidence as to the acts complained of. If the evidence warrants, the Judge shall punish such person in the same manner and to the same extent as for a contempt committed before the Superior Court, or shall commit such person upon the same conditions as if the doing of the forbidden act had occurred with reference to the process of, or in the presence of, the Superior Court.

78 Del. Laws, c. 175, §§ 117, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-602 Injunctions.

Whenever it appears to the Director that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order hereunder, the Director may in the Director's own discretion bring an action in the Court of Chancery to temporarily restrain or to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order hereunder. The Director may also seek, and the Court of Chancery shall upon proper showing grant, such other ancillary relief as is in the public interest including the appointment of a receiver, temporary receiver, conservator, obtaining of an accounting, orders of rescission, orders of restitution, or other relief as may be appropriate in the public interest. The Court shall not require the Director to post a bond.

6 Del. C. 1953, § 7320; 59 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 104, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-603 Escrow of funds.

Whenever the Director shall deem it necessary in the public interest the Director may require that the proceeds of sale of the securities of an issuer be held intact until such proceeds aggregate a fixed amount and that such proceeds be held intact under an appropriate agreement of escrow with a bank or trust company approved by the Director.

6 Del. C. 1953, § 7321; 59 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 105, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-604 Criminal penalties.

(a) Fraud of $50,000 or more; class E felony. — Any person who wilfully violates § 73-201 of this title, thereby causing any investor or investors to lose $50,000 or more, shall upon conviction be fined not more than $200,000 or imprisoned not more than 5 years at Level V incarceration, or both, per violation.

(b) Fraud of $10,000 or more; class F felony. — Any person who wilfully violates § 73-201 of this title, thereby causing any investor or investors to lose $10,000 or more, though less than $50,000, shall upon conviction be fined not more than $100,000 or imprisoned not more than 3 years at Level V incarceration, or both, per violation.

(c) Other violations; class G felony. — Any person who wilfully violates any provision of this chapter, and whose offense is not covered by subsection (a) or (b) of this section, shall upon conviction be fined not more than $100,000 or imprisoned not more than 2 years at Level V incarceration, or both, per violation.

(d) No indictment or information may be returned under this chapter more than 5 years after the alleged violation. The Superior Court shall have exclusive jurisdiction of any criminal violations of this chapter.

(e) In addition to the penalties stated above, restitution to any investor or investors may be ordered. Nothing in this chapter limits the power of the State to punish any person for any conduct which otherwise constitutes a crime by statute.

6 Del. C. 1953, § 7322; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 10; 68 Del. Laws, c. 181, § 19; 78 Del. Laws, c. 175, §§ 106, 118, 122.;

§ 73-605 Civil liabilities.

(a) Any person who:

(1) Offers or sells a security in violation of § 73-302, § 73-301 or § 73-210(b) of this title, or of any rule or order under § 73-211 of this title which requires the affirmative approval of sales literature before it is used, or of any condition imposed under § 73-204(d) of this title.

(2) Offers, sells or purchases a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statement made, in the light of the circumstances under which they are made, not misleading (the buyer or seller not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known of the untruth or omission, is liable to the person buying or selling the security from or to him or her, who may sue either at law or in equity to recover the consideration paid for the security, together with the interest at the legal rate from the date of payment costs, and reasonable attorneys' fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he or she no longer owns the security.

(b) Every person who directly or indirectly controls a seller or buyer liable under subsection (a) of this section, every partner, officer, or director of such a seller or buyer, every person occupying a similar status or performing similar functions, every employee of such seller or buyer who materially aids in the sale, and every broker-dealer or agent who materially aids in the sale or purchase are also liable jointly and severally with and to the same extent as the seller or buyer, unless the nonseller or nonbuyer who is so liable sustains the burden of proof that the person did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(c) Any tender specified in this section may be made at any time before entry of judgment.

(d) Every cause of action under this chapter survives the death of any person who might have been a plaintiff or defendant.

(e) No person may sue under this section more than 3 years after the contract of sale. No person may sue under this section if the buyer received a written offer, before suit and at a time when the buyer owned the security, or if a seller received a written offer before suit, to refund the consideration paid together with interest at the legal rate from the date of payment, less the amount of any income received on the security, and the seller failed to accept the offer within 30 days of its receipt, or if the buyer received such an offer before suit and at a time when the buyer did not own the security, unless the buyer rejected the offer in writing within 30 days of its receipt.

(f) No person who has made or engaged in the performance of any contract in violation of any provision of this chapter or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation may base any suit on the contract.

(g) Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this chapter or any rule or order hereunder is void.

(h) The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist at law or in equity.

6 Del. C. 1953, § 7323; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 13, 22; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, § 25; 78 Del. Laws, c. 175, §§ 75, 107. 118.;



§ 73-602. Injunctions

Whenever it appears to the Director that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order hereunder, the Director may in the Director's own discretion bring an action in the Court of Chancery to temporarily restrain or to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order hereunder. The Director may also seek, and the Court of Chancery shall upon proper showing grant, such other ancillary relief as is in the public interest including the appointment of a receiver, temporary receiver, conservator, obtaining of an accounting, orders of rescission, orders of restitution, or other relief as may be appropriate in the public interest. The Court shall not require the Director to post a bond.

6 Del. C. 1953, § 7320; 59 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 104, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-603 Escrow of funds.

Whenever the Director shall deem it necessary in the public interest the Director may require that the proceeds of sale of the securities of an issuer be held intact until such proceeds aggregate a fixed amount and that such proceeds be held intact under an appropriate agreement of escrow with a bank or trust company approved by the Director.

6 Del. C. 1953, § 7321; 59 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 105, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-604 Criminal penalties.

(a) Fraud of $50,000 or more; class E felony. — Any person who wilfully violates § 73-201 of this title, thereby causing any investor or investors to lose $50,000 or more, shall upon conviction be fined not more than $200,000 or imprisoned not more than 5 years at Level V incarceration, or both, per violation.

(b) Fraud of $10,000 or more; class F felony. — Any person who wilfully violates § 73-201 of this title, thereby causing any investor or investors to lose $10,000 or more, though less than $50,000, shall upon conviction be fined not more than $100,000 or imprisoned not more than 3 years at Level V incarceration, or both, per violation.

(c) Other violations; class G felony. — Any person who wilfully violates any provision of this chapter, and whose offense is not covered by subsection (a) or (b) of this section, shall upon conviction be fined not more than $100,000 or imprisoned not more than 2 years at Level V incarceration, or both, per violation.

(d) No indictment or information may be returned under this chapter more than 5 years after the alleged violation. The Superior Court shall have exclusive jurisdiction of any criminal violations of this chapter.

(e) In addition to the penalties stated above, restitution to any investor or investors may be ordered. Nothing in this chapter limits the power of the State to punish any person for any conduct which otherwise constitutes a crime by statute.

6 Del. C. 1953, § 7322; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 10; 68 Del. Laws, c. 181, § 19; 78 Del. Laws, c. 175, §§ 106, 118, 122.;

§ 73-605 Civil liabilities.

(a) Any person who:

(1) Offers or sells a security in violation of § 73-302, § 73-301 or § 73-210(b) of this title, or of any rule or order under § 73-211 of this title which requires the affirmative approval of sales literature before it is used, or of any condition imposed under § 73-204(d) of this title.

(2) Offers, sells or purchases a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statement made, in the light of the circumstances under which they are made, not misleading (the buyer or seller not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known of the untruth or omission, is liable to the person buying or selling the security from or to him or her, who may sue either at law or in equity to recover the consideration paid for the security, together with the interest at the legal rate from the date of payment costs, and reasonable attorneys' fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he or she no longer owns the security.

(b) Every person who directly or indirectly controls a seller or buyer liable under subsection (a) of this section, every partner, officer, or director of such a seller or buyer, every person occupying a similar status or performing similar functions, every employee of such seller or buyer who materially aids in the sale, and every broker-dealer or agent who materially aids in the sale or purchase are also liable jointly and severally with and to the same extent as the seller or buyer, unless the nonseller or nonbuyer who is so liable sustains the burden of proof that the person did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(c) Any tender specified in this section may be made at any time before entry of judgment.

(d) Every cause of action under this chapter survives the death of any person who might have been a plaintiff or defendant.

(e) No person may sue under this section more than 3 years after the contract of sale. No person may sue under this section if the buyer received a written offer, before suit and at a time when the buyer owned the security, or if a seller received a written offer before suit, to refund the consideration paid together with interest at the legal rate from the date of payment, less the amount of any income received on the security, and the seller failed to accept the offer within 30 days of its receipt, or if the buyer received such an offer before suit and at a time when the buyer did not own the security, unless the buyer rejected the offer in writing within 30 days of its receipt.

(f) No person who has made or engaged in the performance of any contract in violation of any provision of this chapter or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation may base any suit on the contract.

(g) Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this chapter or any rule or order hereunder is void.

(h) The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist at law or in equity.

6 Del. C. 1953, § 7323; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 13, 22; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, § 25; 78 Del. Laws, c. 175, §§ 75, 107. 118.;



§ 73-603. Escrow of funds

Whenever the Director shall deem it necessary in the public interest the Director may require that the proceeds of sale of the securities of an issuer be held intact until such proceeds aggregate a fixed amount and that such proceeds be held intact under an appropriate agreement of escrow with a bank or trust company approved by the Director.

6 Del. C. 1953, § 7321; 59 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 175, §§ 105, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-604 Criminal penalties.

(a) Fraud of $50,000 or more; class E felony. — Any person who wilfully violates § 73-201 of this title, thereby causing any investor or investors to lose $50,000 or more, shall upon conviction be fined not more than $200,000 or imprisoned not more than 5 years at Level V incarceration, or both, per violation.

(b) Fraud of $10,000 or more; class F felony. — Any person who wilfully violates § 73-201 of this title, thereby causing any investor or investors to lose $10,000 or more, though less than $50,000, shall upon conviction be fined not more than $100,000 or imprisoned not more than 3 years at Level V incarceration, or both, per violation.

(c) Other violations; class G felony. — Any person who wilfully violates any provision of this chapter, and whose offense is not covered by subsection (a) or (b) of this section, shall upon conviction be fined not more than $100,000 or imprisoned not more than 2 years at Level V incarceration, or both, per violation.

(d) No indictment or information may be returned under this chapter more than 5 years after the alleged violation. The Superior Court shall have exclusive jurisdiction of any criminal violations of this chapter.

(e) In addition to the penalties stated above, restitution to any investor or investors may be ordered. Nothing in this chapter limits the power of the State to punish any person for any conduct which otherwise constitutes a crime by statute.

6 Del. C. 1953, § 7322; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 10; 68 Del. Laws, c. 181, § 19; 78 Del. Laws, c. 175, §§ 106, 118, 122.;

§ 73-605 Civil liabilities.

(a) Any person who:

(1) Offers or sells a security in violation of § 73-302, § 73-301 or § 73-210(b) of this title, or of any rule or order under § 73-211 of this title which requires the affirmative approval of sales literature before it is used, or of any condition imposed under § 73-204(d) of this title.

(2) Offers, sells or purchases a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statement made, in the light of the circumstances under which they are made, not misleading (the buyer or seller not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known of the untruth or omission, is liable to the person buying or selling the security from or to him or her, who may sue either at law or in equity to recover the consideration paid for the security, together with the interest at the legal rate from the date of payment costs, and reasonable attorneys' fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he or she no longer owns the security.

(b) Every person who directly or indirectly controls a seller or buyer liable under subsection (a) of this section, every partner, officer, or director of such a seller or buyer, every person occupying a similar status or performing similar functions, every employee of such seller or buyer who materially aids in the sale, and every broker-dealer or agent who materially aids in the sale or purchase are also liable jointly and severally with and to the same extent as the seller or buyer, unless the nonseller or nonbuyer who is so liable sustains the burden of proof that the person did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(c) Any tender specified in this section may be made at any time before entry of judgment.

(d) Every cause of action under this chapter survives the death of any person who might have been a plaintiff or defendant.

(e) No person may sue under this section more than 3 years after the contract of sale. No person may sue under this section if the buyer received a written offer, before suit and at a time when the buyer owned the security, or if a seller received a written offer before suit, to refund the consideration paid together with interest at the legal rate from the date of payment, less the amount of any income received on the security, and the seller failed to accept the offer within 30 days of its receipt, or if the buyer received such an offer before suit and at a time when the buyer did not own the security, unless the buyer rejected the offer in writing within 30 days of its receipt.

(f) No person who has made or engaged in the performance of any contract in violation of any provision of this chapter or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation may base any suit on the contract.

(g) Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this chapter or any rule or order hereunder is void.

(h) The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist at law or in equity.

6 Del. C. 1953, § 7323; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 13, 22; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, § 25; 78 Del. Laws, c. 175, §§ 75, 107. 118.;



§ 73-604. Criminal penalties

(a) Fraud of $50,000 or more; class E felony. — Any person who wilfully violates § 73-201 of this title, thereby causing any investor or investors to lose $50,000 or more, shall upon conviction be fined not more than $200,000 or imprisoned not more than 5 years at Level V incarceration, or both, per violation.

(b) Fraud of $10,000 or more; class F felony. — Any person who wilfully violates § 73-201 of this title, thereby causing any investor or investors to lose $10,000 or more, though less than $50,000, shall upon conviction be fined not more than $100,000 or imprisoned not more than 3 years at Level V incarceration, or both, per violation.

(c) Other violations; class G felony. — Any person who wilfully violates any provision of this chapter, and whose offense is not covered by subsection (a) or (b) of this section, shall upon conviction be fined not more than $100,000 or imprisoned not more than 2 years at Level V incarceration, or both, per violation.

(d) No indictment or information may be returned under this chapter more than 5 years after the alleged violation. The Superior Court shall have exclusive jurisdiction of any criminal violations of this chapter.

(e) In addition to the penalties stated above, restitution to any investor or investors may be ordered. Nothing in this chapter limits the power of the State to punish any person for any conduct which otherwise constitutes a crime by statute.

6 Del. C. 1953, § 7322; 59 Del. Laws, c. 208, § 1; 67 Del. Laws, c. 274, § 10; 68 Del. Laws, c. 181, § 19; 78 Del. Laws, c. 175, §§ 106, 118, 122.;

§ 73-605 Civil liabilities.

(a) Any person who:

(1) Offers or sells a security in violation of § 73-302, § 73-301 or § 73-210(b) of this title, or of any rule or order under § 73-211 of this title which requires the affirmative approval of sales literature before it is used, or of any condition imposed under § 73-204(d) of this title.

(2) Offers, sells or purchases a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statement made, in the light of the circumstances under which they are made, not misleading (the buyer or seller not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known of the untruth or omission, is liable to the person buying or selling the security from or to him or her, who may sue either at law or in equity to recover the consideration paid for the security, together with the interest at the legal rate from the date of payment costs, and reasonable attorneys' fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he or she no longer owns the security.

(b) Every person who directly or indirectly controls a seller or buyer liable under subsection (a) of this section, every partner, officer, or director of such a seller or buyer, every person occupying a similar status or performing similar functions, every employee of such seller or buyer who materially aids in the sale, and every broker-dealer or agent who materially aids in the sale or purchase are also liable jointly and severally with and to the same extent as the seller or buyer, unless the nonseller or nonbuyer who is so liable sustains the burden of proof that the person did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(c) Any tender specified in this section may be made at any time before entry of judgment.

(d) Every cause of action under this chapter survives the death of any person who might have been a plaintiff or defendant.

(e) No person may sue under this section more than 3 years after the contract of sale. No person may sue under this section if the buyer received a written offer, before suit and at a time when the buyer owned the security, or if a seller received a written offer before suit, to refund the consideration paid together with interest at the legal rate from the date of payment, less the amount of any income received on the security, and the seller failed to accept the offer within 30 days of its receipt, or if the buyer received such an offer before suit and at a time when the buyer did not own the security, unless the buyer rejected the offer in writing within 30 days of its receipt.

(f) No person who has made or engaged in the performance of any contract in violation of any provision of this chapter or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation may base any suit on the contract.

(g) Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this chapter or any rule or order hereunder is void.

(h) The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist at law or in equity.

6 Del. C. 1953, § 7323; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 13, 22; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, § 25; 78 Del. Laws, c. 175, §§ 75, 107. 118.;



§ 73-605. Civil liabilities

(a) Any person who:

(1) Offers or sells a security in violation of § 73-302, § 73-301 or § 73-210(b) of this title, or of any rule or order under § 73-211 of this title which requires the affirmative approval of sales literature before it is used, or of any condition imposed under § 73-204(d) of this title.

(2) Offers, sells or purchases a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statement made, in the light of the circumstances under which they are made, not misleading (the buyer or seller not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known of the untruth or omission, is liable to the person buying or selling the security from or to him or her, who may sue either at law or in equity to recover the consideration paid for the security, together with the interest at the legal rate from the date of payment costs, and reasonable attorneys' fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he or she no longer owns the security.

(b) Every person who directly or indirectly controls a seller or buyer liable under subsection (a) of this section, every partner, officer, or director of such a seller or buyer, every person occupying a similar status or performing similar functions, every employee of such seller or buyer who materially aids in the sale, and every broker-dealer or agent who materially aids in the sale or purchase are also liable jointly and severally with and to the same extent as the seller or buyer, unless the nonseller or nonbuyer who is so liable sustains the burden of proof that the person did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

(c) Any tender specified in this section may be made at any time before entry of judgment.

(d) Every cause of action under this chapter survives the death of any person who might have been a plaintiff or defendant.

(e) No person may sue under this section more than 3 years after the contract of sale. No person may sue under this section if the buyer received a written offer, before suit and at a time when the buyer owned the security, or if a seller received a written offer before suit, to refund the consideration paid together with interest at the legal rate from the date of payment, less the amount of any income received on the security, and the seller failed to accept the offer within 30 days of its receipt, or if the buyer received such an offer before suit and at a time when the buyer did not own the security, unless the buyer rejected the offer in writing within 30 days of its receipt.

(f) No person who has made or engaged in the performance of any contract in violation of any provision of this chapter or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation may base any suit on the contract.

(g) Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this chapter or any rule or order hereunder is void.

(h) The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist at law or in equity.

6 Del. C. 1953, § 7323; 59 Del. Laws, c. 208, § 1; 68 Del. Laws, c. 181, §§ 13, 22; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 560, § 1; 71 Del. Laws, c. 162, § 25; 78 Del. Laws, c. 175, §§ 75, 107. 118.;






Subchapter VII Miscellaneous Provisions

§ 73-701. Administrative files

(a) A document is filed when it is received by the Director or a designee as stipulated by rule or order. Other than filing fees, the Director may waive document filing requirements.

(b) The information contained in or filed with any registration statement, application, report or filing may be made available to the public under such rules as the Director prescribes.

(c) It is unlawful for the Director or any employee to use for personal benefit any information which is filed with or obtained by the Director and which is not made public. No provision of this chapter authorizes the Director or any employee to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this chapter except as provided in subsection (b) of this section above.

(d) No provision of this chapter either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the Director or any of the Director's employees.

6 Del. C. 1953, § 7326; 59 Del. Laws, c. 208, § 1; 63 Del. Laws, c. 161, § 2; 68 Del. Laws, c. 181, § 24; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 26; 78 Del. Laws, c. 175, §§ 110. 118; 79 Del. Laws, c. 182, § 3.;

§ 73-702 Service of process.

Every applicant for registration under this chapter, every person making a notice filing pursuant to this chapter, and every issuer which proposes to offer a security in this State through any person acting on an agency basis in the common-law sense shall file with the Director, in such form as the Director by rule prescribes, an irrevocable consent appointing the Director or the Director's successor in office to be the person's attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the person or the person's successor executor or administrator which arises under this chapter or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous registration or notice filing need not file another. Service may be made by leaving a copy of the process in the office of the Director, but it is not effective unless the plaintiff, who may be the Director in a suit, action or proceeding instituted by the Director, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at the defendant's or respondent's last address on file with the Director, and the plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the Court allows.

When any person, including any nonresident of this State, engages in conduct prohibited or made actionable by this chapter or any rule or order hereunder, and the person has not filed a consent to service of process under this section and personal jurisdiction over the person cannot otherwise be obtained in this State, that conduct shall be considered equivalent to the person's appointment of the Director or the Director's successor in office to be the person's attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the person or the person's successor, executor or administrator which grows out of that conduct and which is brought under this chapter or any rule or order hereunder, with the same force and validity as if served on the person personally. Service may be made in the same manner as stated above.

6 Del. C. 1953, § 7327; 59 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 27; 78 Del. Laws, c. 175, §§ 111, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-703 Investor protection fund.

(a) All moneys as described in subsection (b) of this section shall be credited by the State Treasurer to a fund to be known as the "Investor Protection Fund.''

(b) The Investor Protection Fund will be a revolving fund and shall be funded as follows:

(1) Beginning on July 1 of each year (after the funds for the operations of the Investor Protection Unit have been deposited and credited to the Securities Administrative Payroll Appropriation pursuant to the Budget Act for that fiscal year) any moneys collected by the Unit shall be credited to the Investor Protection Fund and shall continue to be credited to the fund until such time as the amount so credited to the fund equals $100,000. Such $100,000 shall be in addition to any moneys credited to the Investor Protection Fund under any other provision in this section.

(2) Any moneys paid pursuant to court order or judgment, including costs and attorney's fees, in a securities action brought by the Attorney General or the Investor Protection Director pursuant to this chapter shall be credited to the Investor Protection Fund; and

(3) Any moneys received by the Director pursuant to any settlement agreement shall be credited to the Investor Protection Fund.

(c) Any fines, costs or other moneys (except those obtained as restitution or rescission) received by the Director as a result of an administrative order (other than a consent order) shall be credited to the General Fund.

(d) If, at the end of any fiscal year, the balance in the Investor Protection Fund exceeds $300,000, the excess shall be withdrawn from the Investor Protection Fund and deposited in the General Fund.

(e) The Attorney General is authorized to expend from the Investor Protection Fund such moneys as are necessary for:

(1) The payment of costs, expenses and charges incurred in the preparation, institution and maintenance of administrative and court actions authorized under this chapter;

(2) The payment of costs, expenses and charges incurred in the training and education of Investor Protection Unit personnel; and

(3) The payment of costs, expenses and charges incurred in connection with the dissemination of information to the public, to include the costs of printing copies of this statute and the Director's administrative rules. Moneys from the Investor Protection Fund may not be used for any purpose unrelated to the administration or enforcement of this chapter.

(f) The Attorney General and the Investor Protection Director shall provide such reports as to the expenditure of moneys from the Investor Protection Fund to the Director of the Office of Management and Budget and the Controller General, and in such detail as they require.

67 Del. Laws, c. 274, § 13; 69 Del. Laws, c. 64, § 99; 70 Del. Laws, c. 560, § 7; 75 Del. Laws, c. 88, § 21(3); 78 Del. Laws, c. 175, §§ 81-85, 113, 118; 79 Del. Laws, c. 182, §§ 1-3.;

§ 73-704 Liability of Attorney General.

In no case shall the Attorney General or the Director, or any person designated by them, in the administration of this chapter incur any official or personal liability by instituting an injunction or any judicial proceeding, or administrative order or proceeding.

6 Del. C. 1953, § 7328; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 112, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-702. Service of process

Every applicant for registration under this chapter, every person making a notice filing pursuant to this chapter, and every issuer which proposes to offer a security in this State through any person acting on an agency basis in the common-law sense shall file with the Director, in such form as the Director by rule prescribes, an irrevocable consent appointing the Director or the Director's successor in office to be the person's attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the person or the person's successor executor or administrator which arises under this chapter or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous registration or notice filing need not file another. Service may be made by leaving a copy of the process in the office of the Director, but it is not effective unless the plaintiff, who may be the Director in a suit, action or proceeding instituted by the Director, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at the defendant's or respondent's last address on file with the Director, and the plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the Court allows.

When any person, including any nonresident of this State, engages in conduct prohibited or made actionable by this chapter or any rule or order hereunder, and the person has not filed a consent to service of process under this section and personal jurisdiction over the person cannot otherwise be obtained in this State, that conduct shall be considered equivalent to the person's appointment of the Director or the Director's successor in office to be the person's attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the person or the person's successor, executor or administrator which grows out of that conduct and which is brought under this chapter or any rule or order hereunder, with the same force and validity as if served on the person personally. Service may be made in the same manner as stated above.

6 Del. C. 1953, § 7327; 59 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 162, § 27; 78 Del. Laws, c. 175, §§ 111, 118; 79 Del. Laws, c. 182, § 3.;

§ 73-703 Investor protection fund.

(a) All moneys as described in subsection (b) of this section shall be credited by the State Treasurer to a fund to be known as the "Investor Protection Fund.''

(b) The Investor Protection Fund will be a revolving fund and shall be funded as follows:

(1) Beginning on July 1 of each year (after the funds for the operations of the Investor Protection Unit have been deposited and credited to the Securities Administrative Payroll Appropriation pursuant to the Budget Act for that fiscal year) any moneys collected by the Unit shall be credited to the Investor Protection Fund and shall continue to be credited to the fund until such time as the amount so credited to the fund equals $100,000. Such $100,000 shall be in addition to any moneys credited to the Investor Protection Fund under any other provision in this section.

(2) Any moneys paid pursuant to court order or judgment, including costs and attorney's fees, in a securities action brought by the Attorney General or the Investor Protection Director pursuant to this chapter shall be credited to the Investor Protection Fund; and

(3) Any moneys received by the Director pursuant to any settlement agreement shall be credited to the Investor Protection Fund.

(c) Any fines, costs or other moneys (except those obtained as restitution or rescission) received by the Director as a result of an administrative order (other than a consent order) shall be credited to the General Fund.

(d) If, at the end of any fiscal year, the balance in the Investor Protection Fund exceeds $300,000, the excess shall be withdrawn from the Investor Protection Fund and deposited in the General Fund.

(e) The Attorney General is authorized to expend from the Investor Protection Fund such moneys as are necessary for:

(1) The payment of costs, expenses and charges incurred in the preparation, institution and maintenance of administrative and court actions authorized under this chapter;

(2) The payment of costs, expenses and charges incurred in the training and education of Investor Protection Unit personnel; and

(3) The payment of costs, expenses and charges incurred in connection with the dissemination of information to the public, to include the costs of printing copies of this statute and the Director's administrative rules. Moneys from the Investor Protection Fund may not be used for any purpose unrelated to the administration or enforcement of this chapter.

(f) The Attorney General and the Investor Protection Director shall provide such reports as to the expenditure of moneys from the Investor Protection Fund to the Director of the Office of Management and Budget and the Controller General, and in such detail as they require.

67 Del. Laws, c. 274, § 13; 69 Del. Laws, c. 64, § 99; 70 Del. Laws, c. 560, § 7; 75 Del. Laws, c. 88, § 21(3); 78 Del. Laws, c. 175, §§ 81-85, 113, 118; 79 Del. Laws, c. 182, §§ 1-3.;

§ 73-704 Liability of Attorney General.

In no case shall the Attorney General or the Director, or any person designated by them, in the administration of this chapter incur any official or personal liability by instituting an injunction or any judicial proceeding, or administrative order or proceeding.

6 Del. C. 1953, § 7328; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 112, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-703. Investor protection fund

(a) All moneys as described in subsection (b) of this section shall be credited by the State Treasurer to a fund to be known as the "Investor Protection Fund.''

(b) The Investor Protection Fund will be a revolving fund and shall be funded as follows:

(1) Beginning on July 1 of each year (after the funds for the operations of the Investor Protection Unit have been deposited and credited to the Securities Administrative Payroll Appropriation pursuant to the Budget Act for that fiscal year) any moneys collected by the Unit shall be credited to the Investor Protection Fund and shall continue to be credited to the fund until such time as the amount so credited to the fund equals $100,000. Such $100,000 shall be in addition to any moneys credited to the Investor Protection Fund under any other provision in this section.

(2) Any moneys paid pursuant to court order or judgment, including costs and attorney's fees, in a securities action brought by the Attorney General or the Investor Protection Director pursuant to this chapter shall be credited to the Investor Protection Fund; and

(3) Any moneys received by the Director pursuant to any settlement agreement shall be credited to the Investor Protection Fund.

(c) Any fines, costs or other moneys (except those obtained as restitution or rescission) received by the Director as a result of an administrative order (other than a consent order) shall be credited to the General Fund.

(d) If, at the end of any fiscal year, the balance in the Investor Protection Fund exceeds $300,000, the excess shall be withdrawn from the Investor Protection Fund and deposited in the General Fund.

(e) The Attorney General is authorized to expend from the Investor Protection Fund such moneys as are necessary for:

(1) The payment of costs, expenses and charges incurred in the preparation, institution and maintenance of administrative and court actions authorized under this chapter;

(2) The payment of costs, expenses and charges incurred in the training and education of Investor Protection Unit personnel; and

(3) The payment of costs, expenses and charges incurred in connection with the dissemination of information to the public, to include the costs of printing copies of this statute and the Director's administrative rules. Moneys from the Investor Protection Fund may not be used for any purpose unrelated to the administration or enforcement of this chapter.

(f) The Attorney General and the Investor Protection Director shall provide such reports as to the expenditure of moneys from the Investor Protection Fund to the Director of the Office of Management and Budget and the Controller General, and in such detail as they require.

67 Del. Laws, c. 274, § 13; 69 Del. Laws, c. 64, § 99; 70 Del. Laws, c. 560, § 7; 75 Del. Laws, c. 88, § 21(3); 78 Del. Laws, c. 175, §§ 81-85, 113, 118; 79 Del. Laws, c. 182, §§ 1-3.;

§ 73-704 Liability of Attorney General.

In no case shall the Attorney General or the Director, or any person designated by them, in the administration of this chapter incur any official or personal liability by instituting an injunction or any judicial proceeding, or administrative order or proceeding.

6 Del. C. 1953, § 7328; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 112, 118; 79 Del. Laws, c. 182, § 3.;



§ 73-704. Liability of Attorney General

In no case shall the Attorney General or the Director, or any person designated by them, in the administration of this chapter incur any official or personal liability by instituting an injunction or any judicial proceeding, or administrative order or proceeding.

6 Del. C. 1953, § 7328; 59 Del. Laws, c. 208, § 1; 78 Del. Laws, c. 175, §§ 112, 118; 79 Del. Laws, c. 182, § 3.;









CHAPTER 74. EXPORT TRADING COMPANIES

§ 7401. -7404. Definitions; Income and mercantile tax exemption authorized; qualification for exemption; rules and regulations; action upon violation of; applicable remedies and causes of action

Repealed by 75 Del. Laws, c. 412, § 4, effective July 10, 2006.;






CHAPTER 75. FOREIGN TRADE ZONES

§ 7501. Definitions

As used in this chapter, unless the context requires otherwise, the following words and phrases shall mean:

(1) "Private corporation'' shall mean a general and business or a general not-for-profit corporation organized under the laws of this State.

(2) "Public corporation'' shall mean this State, a political subdivision thereof, a corporate instrumentality of this State and 1 or more other states, or a bistate compact.

61 Del. Laws, c. 167, § 1.;



§ 7502. Federal grants

All public and private corporations shall have the power to apply to the proper authorities of the United States government for a grant, and when such a grant is issued, to establish and operate foreign trade zones under the Foreign Trade Zones Act of 1934, as amended, on July 20, 1977.

61 Del. Laws, c. 167, § 1.;






CHAPTER 76. DELAWARE LEASE-PURCHASE AGREEMENT ACT

§ 7601. Definitions

Unless the context or subject matter otherwise clearly requires, the following definitions shall govern construction of this chapter:

(1) "Advertisement'' means a commercial message in any medium that aids, promotes or assists, directly or indirectly, a lease-purchase agreement.

(2) "Cash price'' means that price at which the lessor would have sold the property to the lessee for cash on the date of the lease-purchase agreement if the transaction were a sale instead of a lease-purchase agreement.

(3) "Consummation'' means the time a lessee becomes contractually obligated on a lease-purchase agreement.

(4) "Lease-purchase agreement'' means an agreement for the use of personal property by a natural person primarily for personal, family or household purposes, for an initial period of 4 months or less that is automatically renewable with each payment after the initial period, but does not obligate or require the lessee to continue leasing or using the property beyond the initial period, and that permits the lessee to become the owner of the property.

(5) "Lessee'' means a natural person who rents personal property under a lease-purchase agreement to be used primarily for personal, family or household purposes.

(6) "Lessor'' means a person who regularly provides the use of property through lease-purchase agreements and to whom lease payments are initially payable on the face of the lease-purchase agreement.

68 Del. Laws, c. 59, § 1.;



§ 7602. Inapplicability of other laws; exempted transactions

(a) Lease-purchase agreements which comply with this chapter are not governed by the laws relating to:

(1) A "retail installment contract'' or "contract'' as defined in § 4301(9) of this title.

(2) A "security interest'' as defined in § 1-201(35) of this title.

(b) This chapter does not apply to the following:

(1) Lease-purchase agreements primarily for business, commercial or agricultural purposes, or those made with governmental agencies or instrumentalities or with organizations;

(2) A lease of safe deposit box;

(3) A lease or bailment of personal property along with the lease of real property;

(4) A lease of an automobile; or

(5) The lease of real property and/or the fixed improvements thereon.

68 Del. Laws, c. 59, § 1.;



§ 7603. Disclosures

(a) For each lease-purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

(1) The total number, total amount and timing of all payments necessary to acquire ownership of the property;

(2) A statement that the lessee will not own the property until the lessee has made the total amount of the payments necessary to acquire ownership;

(3) A statement that the lessee is responsible for the fair market value of the property if, and as of the time, it is lost, stolen, damaged or destroyed;

(4) A brief description of the leased property, sufficient to identify the property to the lessee and the lessor, including an identification number, if applicable, and a statement indicating whether the property is new or used, but a statement that indicates new property is used is not a violation of this chapter;

(5) A statement of the cash price of the property;

(6) The total of the initial lease payment paid or required at or before consummation of the agreement or delivery of the property, whichever is later;

(7) A statement that the total of lease payments necessary to acquire ownership does not include other charges, such as late payment, default and reinstatement fees, which fees shall be separately disclosed in the contract;

(8) A statement clearly summarizing the terms of the lessee's option to purchase, including a statement that the lessee has the right to exercise an early purchase option using the formula or method for determining the price at which the property may be so purchased in accordance with § 7609 of this title;

(9) A statement identifying the party responsible for maintaining or servicing the property while it is being leased, together with a description of that responsibility, and a statement that if any part of a manufacturer's express warranty covers the lease property at the time the lessee acquires ownership of the property, it shall be transferred to the lessee, if allowed by the terms of the warranty;

(10) A statement that the lessee may terminate the agreement without penalty by voluntarily surrendering or returning the property in good repair upon expiration of any lease term along with any past due rental payments; and

(11) Notice of the right to reinstate an agreement as herein provided.

(b) With respect to matters specifically governed by the federal Consumer Credit Protection Act [15 U.S.C. § 1601 et seq.], compliance with such act satisfies the requirements of this section.

68 Del. Laws, c. 59, § 1.;



§ 7604. Form requirements

(a) The disclosure information required by this chapter must be disclosed in a lease-purchase agreement, and must:

(1) Be made clearly and conspicuously with items appearing in logical order and segregated as appropriate for readability and clarity;

(2) Be made in writing;

(3) Need not be contained in a single writing or made in the order set forth in § 7603 of this title; and

(4) May be supplemented by additional information or explanations supplied by the lessor, but none shall be stated, used or placed so as to mislead or confuse the lessee, or to contradict, obscure or detract attention from the information required by § 7603 of this title, and so long as the additional information or explanations do not have the effect of circumventing, evading or unduly complicating the information required to be disclosed by § 7603 of this title.

(b) Every lease-purchase agreement shall contain a notice in at least 8-point standard type, reading as follows:

"NOTICE TO THE LESSEE: (1) DO NOT SIGN THIS LEASE-PURCHASE AGREEMENT BEFORE YOU READ IT OR IF IT CONTAINS ANY BLANK SPACE. (2) YOU ARE ENTITLED TO A COMPLETELY FILLED-IN COPY OF THIS AGREEMENT. (3) UNDER THE LAW, YOU HAVE THE RIGHT TO EXERCISE AN EARLY PURCHASE OPTION WHICH WILL RESULT IN A LOWER COST TO ACQUIRE OWNERSHIP.''

(c) Timing. — The lessor shall disclose all information required by § 7603 of this title before the lease-purchase agreement is executed. These disclosures must be made on the face of the writing evidencing the lease-purchase agreement.

(d) Copy to lessee. —

(1) Before any payment is due, the lessor shall furnish the lessee with an exact copy of each lease-purchase agreement. The agreement shall be signed by the lessee and is evidence of the lessee's agreement. If there is more than 1 lessee in a lease-purchase agreement, delivery of a copy of the lease-purchase agreement to 1 of the lessees constitutes compliance with this paragraph; however, a lessee not signing the agreement is not liable under it.

(2) Any acknowledgement by the lessee of delivery of a copy of the lease-purchase agreement shall be printed or written in a size equal to at least 10-point bold type and, if contained in the lease-purchase agreement, shall also appear directly above the space reserved for the lessee's signature.

(3) The lessee's written acknowledgement, conforming to the requirements of this section for delivery of a copy of the lease-purchase agreement, shall create a conclusive presumption of such delivery and of compliance with this section, in any action or proceeding by or against an assignee of the lease-purchase agreement without knowledge to the contrary when the assignee purchases the contract.

(e) Type size. — The terms of the lease-purchase agreement, except as otherwise provided in this section, must be set forth in not less than 8-point standard type.

68 Del. Laws, c. 59, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7605. Blank spaces

All blank spaces on lease-purchase agreement forms must be filled in before the lease-purchase agreement is executed. Blank spaces that are provided for items or terms not applicable to the agreement must be crossed out.

68 Del. Laws, c. 59, § 1.;



§ 7606. Advertising

(a) Prohibition. — An advertisement for a lease-purchase agreement may not state or imply that a specific item is available at specific amounts or terms unless the lessor usually and customarily offers or will offer that item at those amounts or terms.

(b) Disclosures. — If an advertisement for the lease-purchase agreement of a specific item refers to or states the amount of any payment, or the right to acquire ownership, the advertisement must also clearly and conspicuously state the following terms as applicable:

(1) That the transaction advertised is a lease-purchase agreement;

(2) The total amount of the lease payments necessary to acquire ownership; and

(3) That the lessee will not own the property until the total amount necessary to acquire ownership is paid in full or by prepayment as provided for by law.

(c) Item price disclosures. — Every item displayed or offered under a lease-purchase agreement shall have clearly and conspicuously indicated in Arabic numerals, so as to be readable and understandable by visual inspection, each of the following affixed to the item:

(1) The cash price of the item; and

(2) The amount of the lease payment and the total amount of the lease payments necessary to acquire ownership.

(d) Nonapplication. — This section does not apply to the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

68 Del. Laws, c. 59, § 1.;



§ 7607. Lessee's reinstatement rights

(a) A lessee who fails to make timely lease payments may reinstate the original lease-purchase agreement without losing any rights or options previously acquired under the lease-purchase agreement if both of the following apply:

(1) After having failed to make a timely payment, the lessee has surrendered the property to the lessor, if and when requested by the lessor; and

(2) In the case of a lessee that has paid less than 60 percent of the total of payments necessary to acquire ownership of the property, not more than 60 days has passed since the lessee returned the property. If the lessee has paid more than 60 percent of the total of payments necessary to acquire ownership of the property, the lessee's rights to reinstate shall be extended for a period of not less than l80 days after the lessee has returned the property.

(b) Charges. — As a condition to reinstating a lease-purchase agreement, a lessor may charge the outstanding balance of any accrued payments and delinquency charges, a reinstatement fee not to exceed $5.00, and a reasonable delivery charge, if redelivery of the item is necessary.

(c) Substitute items. — If reinstatement occurs pursuant to this section, the lessor shall provide the lessee with the same item, if available, leased by the lessee before reinstatement. If the same item is not available, a substitute item of comparable worth, quality and condition may be used. If a substitute item is provided, the lessor shall provide the lessee with all the information required by § 7603 of this title.

68 Del. Laws, c. 59, § 1.;



§ 7608. Prohibited provisions

A lease-purchase agreement may not contain a provision:

(1) Requiring a confession of judgment;

(2) Authorizing a lessor or an agent of the lessor to commit a breach of the peace in the repossession of property;

(3) Waiving a defense, counterclaim or right the lessor may have against the lessor or an agent of the lessor or any assignee of lessor;

(4) Requiring the payment of a late charge unless a lease payment is delinquent for more than 2 business days, and the charge or fee shall not be in an amount more than the greater of 10 percent of the delinquent lease payment or $3.00;

(5) Requiring a separate payment in addition to lease payments in order to acquire ownership of the property, other than by exercising an early purchase option pursuant to § 7609 of this title;

(6) Requiring a waiver of any right of action against the lessor or holder of the lease-purchase agreement or other person acting on the lessor's or holder's behalf, for any illegal act committed in the collection of payment or recover under the lease-purchase agreement or in the repossession of goods.

68 Del. Laws, c. 59, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7609. Early purchase option

A lease purchase agreement must provide that at any time after the initial rental payment, the lessee may acquire ownership of the property by tendering 55 percent of the difference between the total of rental payments necessary to acquire ownership of the property and the total amount of rent paid for use of the property at that time.

68 Del. Laws, c. 59, § 1.;



§ 7610. Exempted transaction

This chapter does not apply to agreements for the rental of property in which the person who rents the property has no legal right to become the owner of the rented property.

68 Del. Laws, c. 59, § 1.;



§ 7611. Prohibited provisions in lease-purchase agreement as void

Any provision in a lease-purchase agreement which is prohibited by this chapter shall be void but shall not otherwise affect the validity of the lease-purchase agreement.

68 Del. Laws, c. 59, § 1.;



§ 7612. Receipts; acknowledgement of payment in full for ownership

(a) If a lessee so requests, the lessor must give or forward to the lessee a receipt for any payment made in cash. The lessor must also furnish, upon the lessee's request, an accounting of all charges, payments and their dates in connection with a lease-purchase agreement. A charge of $5.00 may be imposed upon the lessee by the lessor for the second and each subsequent accounting request by the lessee in a 12-month period.

(b) After all lease payments necessary to acquire ownership have been made by a lessee or the lessee has exercised an early purchase option pursuant to § 7603(a)(8) of this title, and upon demand by the lessee, the lessor shall deliver, or mail to the lessee's last known address, such 1 or more good and sufficient instruments as shall be necessary to acknowledge the lessee's full ownership in the property to which the lessee acquired ownership pursuant to the lease-purchase agreement.

68 Del. Laws, c. 59, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7613. Award of reasonable attorneys' fees and court costs to prevailing party

A lease-purchase agreement may provide for the payment of reasonable attorneys' fees and actual court costs if it is referred to an attorney for collection. Reasonable attorneys' fees and costs shall be awarded to the prevailing party in any action on a lease-purchase agreement subject to this chapter regardless of whether such action is instituted by the lessor or lessee. Where the defendant alleges in an answer that the defendant tendered either the full amount to which the plaintiff was entitled or possession of the property, and the allegation is found to be true, then the defendant is deemed to be a prevailing party within the meaning of this section.

68 Del. Laws, c. 59, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7614. Waiver prohibited; severability

(a) Any waiver by the lessee of this chapter shall be deemed contrary to public policy and shall be unenforceable and void.

(b) If this chapter or the application thereof to any person or circumstances is held unconstitutional, the remainder of the chapter and the application of such provision to other persons or circumstances shall not be affected thereby.

68 Del. Laws, c. 59, § 1.;



§ 7615. Penalties; grace period for compliance; limitation of liability

(a) Any person who shall wilfully violate this chapter shall be guilty of a misdemeanor.

(b) In case of a violation of this chapter with respect to any transaction, the lessee in such transaction may recover from the person committing the violation, or may set off or counterclaim in any action by such person, actual damages with a minimum recovery of $300 or 25 percent of the lease payment necessary to acquire ownership, whichever is greater, attorneys' fees and court costs.

(c) Notwithstanding this section, any failure to comply with this chapter may be corrected within 10 days after the date of execution of the lease-purchase agreement by the lessee, and, if so corrected, neither the lessor nor any holder is subject to any penalty under this section.

(d) A lessor is not liable under this section for damages in excess of the actual damage sustained by the lessee if the lessor shows by a preponderance of the evidence that the violation resulted from a bona fide error notwithstanding the maintenance by the lessor of procedures reasonably adopted to avoid the error. As used in this section, "bona fide error'' includes, but is not limited to: Clerical, calculation, computer malfunction and programming and printing errors.

68 Del. Laws, c. 59, § 1.;



§ 7616. Enforcement

A violation of this chapter shall be within the scope of the enforcement duties and powers of the Division of Consumer Protection, as described in Chapter 25 of Title 29.

68 Del. Laws, c. 59, § 1; 69 Del. Laws, c. 291, § 98(a), (c); 77 Del. Laws, c. 282, § 14.;






CHAPTER 77. VOLUNTARY ALTERNATIVE DISPUTE RESOLUTION

§ 7701. Short title; purpose

(a) This chapter shall be known and may be cited as the "Delaware Voluntary Alternative Dispute Resolution Act.''

(b) The purposes of the Delaware Voluntary Alternative Dispute Resolution Act are to provide a means to resolve business disputes without litigation and to permit parties to agree, prior to any disputes arising between them, to utilize alternative dispute resolution techniques if a dispute occurs. An interpretation of the provisions of this chapter shall seek to achieve these purposes.

70 Del. Laws, c. 151, § 1.;



§ 7702. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "ADR'' means the alternative dispute resolution method provided for by this chapter unless the parties to a dispute adopt by written agreement some other method of ADR in which event "ADR'' shall refer to the method they adopt.

(2) "ADR Specialist'' means an individual who has the qualifications provided for in § 7708 of this title to conduct an ADR proceeding.

(3) A "dispute subject to ADR'' means any dispute that:

a. Involves at least $100,000 in contention; and

b. Is not a summary proceeding under § 211, § 215, § 220 or § 225 of Title 8.

(4) "Person'' means any individual, corporation, association, partnership, statutory trust, business trust, limited liability company or other entity whether or not organized for profit.

70 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 329, § 40.;



§ 7703. How ADR is selected

(a) Any person, by filing the certificate provided for in § 7704 of this title, shall be deemed to have agreed to submit all disputes subject to ADR to the ADR provided for by this chapter. Upon the filing of such certificate, the filer shall be bound by the provisions of this chapter until a certificate of revocation has become effective under § 7707 of this title.

(b) In addition to persons covered by subsection (a) of this section, any person who enter into a written agreement with a person who has filed the certificate provided for in § 7704 of this title, when such agreement incorporates (by reference or otherwise) the ADR requirements of this chapter, will be bound by the ADR requirements of this chapter with regard to disputes arising out of the subject matter of such written agreement. For purposes of compliance with this provision, it shall be sufficient for such writing to state:

"The undersigned hereby agree to be bound by the provisions of the Delaware Voluntary Alternative Dispute Resolution Act with respect to any dispute which arises out of the subject matter of this agreement.''

70 Del. Laws, c. 151, § 1.;



§ 7704. Contents of certificate

(a) The certificate of agreement to submit to ADR shall set forth:

(1) The name of the person filing the certificate,

(2) The address of such person (which shall include the street, number, city and state) at which it shall be given notice of any dispute, and

(3) The agreement of such person that by filing the certificate that person is bound to follow the provisions of this chapter and submits to the power of any court with jurisdiction over it to require it to participate in ADR with any other person who invokes the provisions of this chapter for any dispute subject to ADR.

(b) Any provision in a certificate that purports to limit the disputes that are subject to ADR shall be of no force or effect.

70 Del. Laws, c. 151, § 1.;



§ 7705. Place of filing

(a) The certificate accepting ADR shall be filed with the Secretary of State of the State of Delaware and shall be executed and acknowledged by the chairperson or vice-chairperson of the board of directors or by the president or vice-president of any corporation, by a general partner of any partnership, or by a person with equivalent authority in any other entity.

(b) The Secretary of State shall keep such records as are required to determine who has filed a certificate accepting ADR or revoking such a certificate, together with the date of any such filing.

70 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7706. Filing fee

No certificate accepting ADR or revoking ADR shall be filed unless it shall be accompanied by the payment of $1,000 to the State, except that the filing fee shall be $100 for every corporation, limited partnership, statutory trust, limited liability company or other entity organized under the laws of the State.

70 Del. Laws, c. 151, § 1; 73 Del. Laws, c. 329, § 41.;



§ 7707. Revocation of ADR

A certificate accepting ADR may be revoked by the filing of a certificate stating that it revokes a previously filed certificate. A certificate of revocation shall be executed and acknowledged in the same manner as a certificate accepting ADR. A certificate of revocation shall be effective upon filing and payment of the filing fee, except with respect to disputes arising under contracts requiring ADR and which were entered into prior to the filing of the certificate of revocation.

70 Del. Laws, c. 151, § 1.;



§ 7708. Qualifications of ADR Specialist

The ADR proceedings shall be conducted by any individual meeting one of the following criteria:

(a) Successful completion of 25 hours of training in resolving civil disputes in a course approved by the department or division of the government authority charged with responsibility over adult education in the jurisdiction where that individual resides, or

(b) Admission to the bar of the jurisdiction in which that individual resides, together with a minimum of 5 years experience as a practicing attorney.

70 Del. Laws, c. 151, § 1.;



§ 7709. Selection of ADR Specialist

(a) In the case of ADR proceedings that are to be held in the State, the party who initiates the proceedings shall select a panel of 3 ADR Specialists in Delaware to be considered by the parties. Unless the parties otherwise agree in writing, the ADR Specialist shall thereafter be chosen in accordance with the procedures set forth in subsections (c) through (f) of this section below.

(b) In all disputes not to be submitted to ADR in the State and unless the parties otherwise agree in writing, the ADR Specialist shall be selected by the following procedure:

(1) When there are 2 parties to the dispute, the party who initiates the ADR proceedings shall choose a panel of 3 ADR Specialists from those qualified persons who reside or have an office in either:

a. The state of incorporation or domicile of the other party to the dispute; or

b. The jurisdiction where the other party to the dispute resides as determined from the address stated on the ADR certificate on file with the Secretary of State.

(2) When there are more than 2 parties to the dispute, the party who initiates the ADR proceedings shall choose a panel of 3 ADR Specialists from those qualified persons who reside or have an office in the jurisdiction where the greatest number of the other parties to the ADR proceeding:

a. Are incorporated or domiciled; or

b. Reside as determined from the address stated on any ADR certificate on file with the Secretary of State.

If no jurisdiction has the greatest number of parties then the person initiating ADR shall choose panelists from any of the states of incorporation, domicile or residence of the other parties.

(c) The identity of the panel of the ADR Specialists shall be included in the ADR notice provided for in § 7710 of this title.

(d) Within 14 days of receiving the ADR notice provided for in § 7710 of this title a person receiving such notice shall:

(1) Select 1 of the members of the panel of ADR Specialists contained in the notice by advising the person initiating the ADR in writing of the selection; or

(2) Advise the party initiating the ADR that none of the members of the panel are acceptable.

When more than 2 persons are involved in the ADR proceedings, the ADR Specialist shall be the person chosen by the greatest number of parties and in the case of a tie in a vote, the person initiating the ADR proceedings shall choose the ADR Specialist from the ADR Specialists who received the same number of votes.

(e) Upon receiving the selection of the ADR Specialist by the other person or persons to the dispute, the person initiating the ADR proceedings shall promptly notify the ADR Specialist of that person's selection and send copies of such notice to the other parties. If a party receiving an ADR notice provided for in § 7710 of the title does not select an ADR Specialist in a timely manner, or advise that none of the members of the panel are acceptable, the person sending the ADR notice:

(1) May select the ADR Specialist, or

(2) In the case of more than 2 parties to a dispute, may cast a vote for the ADR Specialist on behalf of the party who failed to respond to the ADR notice.

(f) If none of the ADR Specialists selected by the party initiating the ADR proceedings are acceptable to the other parties to the dispute, in the ADR proceedings that are to be held in Delaware the ADR Specialist shall be selected in accordance with the rules of the Superior Court of the State as may be adopted by that Court and approved by the Delaware Supreme Court. In ADR proceedings to be conducted outside of Delaware, in the case of a failure of the parties to agree on the ADR Specialist the Specialist shall be selected in accordance with such rules as may apply in the jurisdiction where the ADR proceedings are to be conducted or, if no such rules have been adopted, then by the American Arbitration Association.

70 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7710. Initiation of ADR proceeding

ADR proceedings are initiated by written notice to the other parties to a dispute who have filed an ADR certificate in accordance with § 7704 of this title or who have agreed to be bound by the ADR requirements of this chapter. The notice shall state in summary form:

(1) The dispute is subject to the provisions of this chapter,

(2) The nature of the dispute to be submitted to ADR and

(3) The identities of the members of the panel of ADR Specialists chosen pursuant to § 7709 of this title.

A failure to send such a notice to a person who has an interest in the dispute shall not prevent the ADR proceedings from going forward between or among parties who did receive such notice.

70 Del. Laws, c. 151, § 1.;



§ 7711. Participation by other parties

When not all the parties to a dispute have filed an ADR certificate or have agreed to be bound by the Delaware Voluntary Dispute Resolution Act, such other parties may be given the opportunity to participate in the ADR proceedings by delivering to them the notice provided for in § 7710 of this title. Parties to the dispute who are not bound to participate in the ADR proceedings may elect to participate in the ADR by selecting an ADR Specialist in accordance with § 7709 of this title. Such selection shall constitute the agreement of the party to be subject to the provisions of this chapter for purposes of the dispute in which the election to participate is made. After the passage of the time for selection of the ADR Specialist, the ADR shall proceed without further notice to or involvement by those parties to the dispute who have not elected ADR.

70 Del. Laws, c. 151, § 1.;



§ 7712. Scheduling of ADR proceedings

Promptly after notification of appointment, the ADR Specialist shall: (1) advise the parties of a willingness to serve as the ADR Specialist for this dispute, (2) notify the parties of the expected rate of compensation, and (3) set the time and date of the ADR proceedings which shall be within 60 days of notice of appointment unless the parties and the ADR Specialist agree to another date. Unless otherwise agreed, the ADR proceedings shall be held in the offices of the ADR Specialist.

70 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7713. Compensation of ADR Specialist

(a) The ADR Specialist shall be reimbursed for all reasonable out-of-pocket expenses. The ADR Specialist shall be compensated on the basis of the Specialist's regular hourly fees for professional services for time spent during the day of the actual ADR proceeding and for any subsequent continuation of the proceedings agreed to by parties. In addition to this compensation for the actual ADR proceeding, the ADR Specialist may charge for up to 10 hours spent in preparing for the ADR proceeding, unless the parties agree to additional preparation time.

(b) The ADR Specialist may require the parties, on a pro rata basis, to advance the Specialist's fees for preparation and the actual proceeding within 10 days of the notice of the scheduling of the ADR proceedings.

(c) Unless otherwise agreed, the fees and expenses of the ADR Specialist shall be divided among the parties to the proceedings on a pro rata basis.

(d) The parties and the ADR Specialist may agree on any method or rate of compensation other than as set forth in this section, provided that such agreement is in a writing signed by the parties to the agreement.

70 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7714. Conduct of the ADR proceedings

Subject to any agreement of the parties to adopt different rules of proceeding and the power of the ADR Specialist to modify these procedures in appropriate instances, the ADR shall be conducted as follows:

(a) No later than 7 days prior to the commencement of the ADR, each party shall submit to the ADR Specialist and the other parties a statement of its position in the dispute and such supporting documents as it deems appropriate, provided that such statement of position shall not exceed 25 pages in length.

(b) Upon the commencement of the ADR, each party shall have no more than 1 hour to present its position to the ADR Specialist in the presence of the other parties. This presentation may be made by counsel, by examining witnesses or by any other means that is reasonable under the circumstances. Upon conclusion of any party's presentation, the ADR Specialist may permit the other parties to have up to 1 hour to ask questions of the presenting party, with such hour to be divided among the other parties as determined by the ADR Specialist.

(c) Upon conclusion of the initial presentations of positions by all the parties and such questioning of the parties as thereafter occurs pursuant to subsection (b) of this section, the ADR Specialist as soon as possible shall attempt to resolve the dispute by meeting with the parties, either separately or as a group as the Specialist determines is appropriate. Such meetings shall conclude when the dispute is resolved or at the regular close of business on the day the ADR commenced, whichever first occurs.

(d) If the parties thereafter agree, the ADR Specialist may continue to discuss the resolution of the dispute with them, either separately or together, until any party notifies the ADR Specialist that such discussions are at an impasse.

70 Del. Laws, c. 151, § 1.;



§ 7715. Conclusion of ADR

Any settlement of the dispute submitted to ADR shall be reduced to writing as soon as possible after the settlement is reached, with such writing to be prepared by the ADR Specialist (unless the parties otherwise agree as part of their settlement that they will prepare the writing) and shall be signed by the parties to be valid and binding upon them. If no settlement is reached at the close of business on the day the ADR is commenced or after further mediation at the parties request until an impasse is declared, the ADR Specialist shall declare the ADR has concluded by advising the parties in writing.

70 Del. Laws, c. 151, § 1.;



§ 7716. Confidentiality

All ADR proceedings shall be confidential and any memoranda submitted to the ADR Specialist, any statements made during the ADR and any notes or other materials made by the ADR Specialist or any party in connection with the ADR shall not be subject to discovery or introduced into evidence in any proceeding and shall not be construed to be a waiver of any otherwise applicable privilege. Nothing in this section shall limit the discovery or use as evidence of documents that would have otherwise been discoverable or admissible as evidence but for the use of such documents in the ADR proceeding.

70 Del. Laws, c. 151, § 1.;



§ 7717. Immunity

The ADR Specialist shall have such immunity as if the Specialist were a judge acting in a court with jurisdiction over the subject matter and the parties involved in the dispute that led to ADR.

70 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7718. Attendance at ADR

A person may be represented by counsel in all stages of the ADR proceeding. In addition to its counsel, each party must attend the initial ADR proceeding in which the parties make their presentations and submit to questioning and meet with the ADR Specialist. A person may attend through its chief executive officer (or person holding an equivalent position in such entity) or through any other person authorized in writing by the entity's governing body to so attend, provided such authorized person files a written authorization to attend with the ADR Specialist. The authorization shall state that the representative has the authority to settle the dispute (subject to any limits that are deemed appropriate by the governing body and which limits need not be revealed) and such person is charged with the responsibility of reporting to the party's governing body on what occurred during the ADR proceedings. Any such report shall be confidential in accordance with § 7716 of this title.

70 Del. Laws, c. 151, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7719. Enforcement of ADR rights

(a) The right to ADR provided for under this chapter may be enforced by any court with jurisdiction over the parties. Any person who files a certificate under § 7704 of this title thereby consents to the jurisdiction of the Court of Chancery of the State for the purpose of enforcing in a summary proceeding the rights provided for by this chapter.

(b) In addition to the right to compel ADR provided by subsection (a) of this section, any party to an ADR proceeding to be conducted pursuant to this chapter shall be entitled to reasonable attorneys' fees incurred in compelling ADR.

(c) Any party failing to pay the reasonable fees and expenses of an ADR Specialist shall be subject to suit by the ADR Specialist for 3 times the amount of such fees and expenses, together with the attorneys' fees and other costs incurred in such litigation.

70 Del. Laws, c. 151, § 1.;



§ 7720. Tolling of limitations

The initiation of ADR under § 7710 of this title shall suspend the running of the statute of limitations applicable to the dispute that is the subject of the ADR until 14 days after the ADR is concluded in accordance with § 7715 of this title.

70 Del. Laws, c. 151, § 1.;



§ 7721. Effect of commencing litigation

Other than a proceeding to require ADR under § 7719 of this title, this chapter and the procedures provided for herein shall cease to have any force or effect upon the commencement of litigation concerning the dispute that is the subject of the ADR proceedings. The parties to any such litigation shall be exclusively subject to the rules of the tribunal in which such litigation has been commenced and nothing in this chapter shall be construed to infringe upon or otherwise affect the jurisdiction of the courts over such disputes.

70 Del. Laws, c. 151, § 1.;









Title 7 - Conservation

CHAPTER 1. PROTECTED WILDLIFE

§ 101. Definitions

For the purposes of Parts I and II of this title, unless otherwise specifically defined, or another intention clearly appears, or the context requires a different meaning:

(1) "Department" means the Department of Natural Resources and Environmental Control.

(2) "Fish and Wildlife Agent" means a law enforcement officer employed by the Department of Natural Resources and Environmental Control pursuant to this title and § 8003(13) of Title 29.

(3) "Hunt" means to chase, pursue, kill, trap or take or attempt to chase, pursue, kill, trap or take any form of wild bird or wild animal.

(4) "Protected wildlife" means all forms of game and wildlife except such as are not protected by Parts I and II of this title.

(5) "Resident" means any person not an alien who has resided a year or more within this State.

(6) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control or the Secretary's duly authorized designee, provided any such delegation of authority is consistent with Chapter 80 of Title 29.

27 Del. Laws, c. 152, § 5; Code 1915, §§ 2358A, 2415; 40 Del. Laws, c. 191, §§ 2, 28; Code 1935, §§ 2803, 2887; 7 Del. C. 1953, § 101; 57 Del. Laws, c. 739, §§ 1, 2; 63 Del. Laws, c. 389, § 4; 70 Del. Laws, c. 105, § 1; 70 Del. Laws, c. 186, § 1.;



§ 102. Powers and duties

(a) The Department shall protect, manage and conserve all forms of protected wildlife of this State, and enforce by proper actions and proceedings the law relating thereto. The Department shall authorize such studies as are necessary to the work of the Department, and shall collect, classify and preserve such statistics, data and information as in its discretion will tend to promote the objectives of Parts I and II of this title.

(b) The Secretary shall employ Fish and Wildlife Agents and other necessary employees and shall fix the salaries of all such employees, who shall have the power to arrest in the same manner provided in subsection (c) of this section, and for the same purpose therein described, and be subject to and serve during the pleasure of the Secretary.

(c) The Department shall prescribe the form of licenses issued by it; shall collect all fees for licenses issued by it and all fines and forfeitures imposed for violations of the game and fish laws of this State; shall have authority to arrest without warrant for all violations of the game and fish laws of this State in order to carry out the provisions thereof. The Fish and Wildlife Agents shall also have the power to make arrests of persons violating § 518 of Title 17 in their presence or view or otherwise upon the issuance of an arrest warrant based on a showing of probable cause that the individual named in the warrant committed the violation.

(d) The Department may issue a permit to any recognized sportsmen's club having its principal location in the State to hold field trials at any time on liberated game legally possessed or on liberated artificially propagated game legally possessed and take such game by shooting. Such game taken shall be immediately tagged for identification with seals or tags supplied by the Department, for which it shall receive 5 cents each. Game so tagged may be possessed, transported, bought and sold at any time and seals shall not be removed until game is finally prepared for consumption.

26 Del. Laws, c. 162, §§ 3, 6; 26 Del. Laws, c. 164, § 15; 27 Del. Laws, c. 154; 27 Del. Laws, c. 155, § 3; Code 1915, §§ 2358B, 2360, 2363; 40 Del. Laws, c. 191, §§ 2, 3; Code 1935, §§ 2804, 2806; 47 Del. Laws, c. 148, § 1; 7 Del. C. 1953, § 106; 49 Del. Laws, c. 98, § 1; 56 Del. Laws, c. 224; 57 Del. Laws, c. 450, § 1; 57 Del. Laws, c. 739, §§ 7-12; 70 Del. Laws, c. 105, §§ 2, 3; 70 Del. Laws, c. 275, § 1.;



§ 103. Rules and regulations; expenditures; violations and penalty

(a) The Department may promulgate such rules and regulations and may make expenditures necessary to:

(1) Fix and regulate seasons by shortening, extending or closing seasons, and to fix and regulate the bag limit on any species of protected wildlife or freshwater fish except muskrat in any specified localities whenever it finds, after investigation, and a public hearing is had as provided in subsection (b) of this section, that such action is necessary to assure the conservation of such wildlife or freshwater fish, and the maintenance of an adequate supply thereof or to limit the supply thereof when conditions warrant the same;

(2) Establish and close to hunting, trapping and/or fishing such wildlife refuges, or any lake, stream or pond, as in its judgment may be deemed best to conserve any species of wildlife or fish;

(3) Acquire by purchase, lease or agreement, gift or devise, lands, marshes or waters suitable for the purposes hereinafter enumerated, and maintain the same for said purposes:

a. To provide fish nursery ponds and game farms;

b. To provide lands or waters suitable for upland game, waterfowl, fish or fur-bearing animal propagation and protection;

c. To provide public hunting, fishing or other recreational grounds or waters to be used as areas in which the public may hunt, fish or camp in accordance with the provisions of law and the regulations of the Department;

d. To extend and consolidate lands, marshes or waters suitable for the above purposes by exchange of other lands or waters;

e. To capture, propagate, transport, buy or exchange any species of protected wildlife needed for stocking any lands, marshes or waters of this State.

(b) The Department may establish such other rules and regulations concerning any species of protected wildlife or freshwater fish except muskrat in any specified localities as it deems necessary or advisable for the protection and conservation of wildlife or freshwater fish.

(c) This section shall not be construed as authorizing the Department to change any penalty for violating any game or fish law, or to change the amount of any license fee established under Part I of this title, or to issue any license not lawfully authorized, or to extend any open season or bag limit beyond the limits prescribed by federal law or regulations.

(d) Whoever violates any rule or regulation of the Department except those pertaining to deer or wild turkeys shall be guilty of a class D environmental misdemeanor for each offense. Whoever violates any rule or regulation of the Department pertaining to antlerless deer shall be guilty of a class C environmental misdemeanor for each offense. Whoever violates any rule or regulation of the Department pertaining to antlered deer shall be guilty of a class A environmental misdemeanor for each offense. Whoever violates any rule or regulation of the Department pertaining to wild turkeys shall be guilty of a class B environmental misdemeanor for each offense.

Code 1915, § 2358C; 40 Del. Laws, c. 191, § 2; Code 1935, § 2805; 7 Del. C. 1953, § 108; 49 Del. Laws, c. 153, §§ 1-4; 51 Del. Laws, c. 123, §§ 1, 2; 53 Del. Laws, c. 435; 57 Del. Laws, c. 739, § 14; 59 Del. Laws, c. 210, §§ 1, 2; 60 Del. Laws, c. 674, §§ 1-3; 61 Del. Laws, c. 354, § 1; 63 Del. Laws, c. 197, §§ 1-4; 70 Del. Laws, c. 275, §§ 2-7; 73 Del. Laws, c. 375, § 6[5]; 77 Del. Laws, c. 44, §§ 1, 2.;



§ 104. Restrictions on expenditures and indebtedness

The Department shall not contract any indebtedness or obligations which cannot be met by funds immediately available to its use, as provided in Part I of this title.

Code 1915, § 2358B; 40 Del. Laws, c. 191, § 2; Code 1935, § 2804; 7 Del. C. 1953, § 109; 57 Del. Laws, c. 739, § 15.;



§ 105. Assent to federal statutes — Cooperative wildlife-restoration projects

The State assents to the act of Congress entitled, "An Act to Provide that the United States Shall Aid the States in Wildlife-Restoration Projects, and for Other Purposes," approved September 2, 1937 [16 U.S.C. § 669 et seq.] as amended and the Department shall perform such acts as are necessary to the conduct and establishment of cooperative wildlife-restoration projects, as defined in that act of Congress, in compliance with the act and with rules and regulations promulgated by the Secretary of the Interior thereunder. The Department may receive and disburse any and all funds allocated to this State under said act of Congress and any amendment or amendments thereto.

42 Del. Laws, c. 129, § 1; 7 Del. C. 1953, § 110; 57 Del. Laws, c. 739, § 16; 70 Del. Laws, c. 275, § 8.;



§ 106. Assent to federal statutes — Cooperative fish-restoration projects

The State assents to the act of Congress entitled "An Act to Provide that the United States Shall Aid the States in Fish-Restoration and Management Projects, and for Other Purposes," approved August 9, 1950 [16 U.S.C. § 777 et seq.] as amended and the Department shall perform such acts as are necessary to the conduct and establishment of cooperative fish-restoration and management projects, as defined in that act of Congress, in compliance with that act and with rules and regulations promulgated by the Secretary of the Interior thereunder. The Department may receive and disburse any and all funds allocated to this State under said act of Congress and any amendment or amendments thereto.

48 Del. Laws, c. 205, § 1; 7 Del. C. 1953, § 111; 57 Del. Laws, c. 739, § 17; 70 Del. Laws, c. 275, § 9.;



§ 107. Use of funds derived from sale of hunting and trapping licenses

All funds derived from the issuance of licenses issued by the Department for hunting and trapping shall be deposited by the Department with the State Treasurer, retained by the State Treasurer, and specifically set aside and earmarked until expended upon by proper vouchers for the purpose of matching and securing money allotted to Delaware under the acts of Congress approved September 2, 1937 (16 U.S.C. § 669 et seq. (Wildlife Restoration)) as amended, and August 9, 1950 (16 U.S.C. § 777 et seq. (Fish Restoration and Management)) as amended, to provide federal aid to the states in wildlife and fish restoration. Any balance remaining in such fund after full provision is effected to insure matching in full of federal aid to this State for wildlife and fish restoration shall be expended by the Department with approval from the Office of Management and Budget, the Controller General's Office and the co-chairs of the Joint Finance Committee upon the fish and wildlife resources of this State in accordance with the federal guidelines to manage such fish and wildlife resources.

42 Del. Laws, c. 77, § 1; 42 Del. Laws, c. 129, § 2; 43 Del. Laws, c. 12, § 1; 47 Del. Laws, c. 78, § 1; 7 Del. C. 1953, § 112; 51 Del. Laws, c. 47; 57 Del. Laws, c. 739, § 18; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, § 10; 76 Del. Laws, c. 80, § 260.;



§ 108. Use of funds derived from sale of fishing licenses

All funds derived from the issuance of licenses issued by the Department for fishing shall be deposited by the Department with the State Treasurer, retained by the State Treasurer, and specifically set aside and earmarked until expended upon by proper vouchers for the purpose of matching and securing money allotted to Delaware under the acts of Congress approved September 2, 1937 (16 U.S.C. § 669 et seq. (Wildlife Restoration)) as amended, and August 9, 1950 (16 U.S.C. § 777 et seq. (Fish Restoration and Management)) as amended, to provide federal aid to the states in fish and wildlife restoration. Any balance remaining in such fund after full provision is effected to insure matching in full of federal aid to this State for wildlife and fish restoration shall be expended by the Department with approval from the Office of Management and Budget, the Controller General's Office and the co-chairs of the Joint Finance Committee upon the fish and wildlife resources of this State in accordance with the federal guidelines to manage such fish and wildlife resources.

42 Del. Laws, c. 77, § 1; 48 Del. Laws, c. 207, § 1; 7 Del. C. 1953, § 113; 50 Del. Laws, c. 258, § 1; 57 Del. Laws, c. 739, §§ 19, 20; 70 Del. Laws, c. 275, § 11; 76 Del. Laws, c. 80, § 261.;



§ 109. Deposit of receipts

All funds received by the Department, except those which may be exempt from Chapter 61 of Title 29, and except funds derived from the issuance of yearly licenses for hunting and trapping and fishing, shall be deposited by the Department to the credit of the State Treasurer in the General Fund of the State and shall be reported in accordance with Chapter 61 of Title 29. The funds derived from the issuance of licenses for hunting, trapping or fishing shall be deposited in accordance with §§ 107 and 108 of this title.

7 Del. C. 1953, § 114; 57 Del. Laws, c. 739, § 21; 70 Del. Laws, c. 275, § 12.;



§ 110. Disbursements

All disbursements made by the Department for salaries, expenses and other purposes, as are by law permitted, shall be paid by the State Treasurer, to the extent there is money legally available to the Department, upon vouchers issued by the proper officers, designated by the Department, and approved by the Auditor of Accounts.

37 Del. Laws, c. 48, § 1; 38 Del. Laws, c. 147, § 1; Code 1935, § 2807; 42 Del. Laws, c. 77, § 1; 7 Del. C. 1953, § 115; 57 Del. Laws, c. 739, § 22; 70 Del. Laws, c. 275, § 13.;



§ 111. Search and seizure powers of the Secretary and Fish and Wildlife Agents

The Secretary and the Fish and Wildlife Agents may search and examine without warrant any person, conveyance, vehicle, game bag, game coat or other receptacle for protected wildlife, and in the presence of an occupant of any camp or tent, may search and examine without warrant such camp or tent for protected wildlife, when the Secretary or the Fish and Wildlife Agent has reason to believe and has stated to the suspected person or occupant the reason for believing that any of the laws relating to protected wildlife have been violated, and may seize and possess (take) any protected wildlife illegally in possession. This section shall not authorize the entering of a dwelling house without first procuring a search warrant.

Provisions of this section shall be subject to Chapter 23 of Title 11. If there is any conflict or inconsistency between this section and such chapter, the latter shall prevail.

Code 1935, § 2806A; 41 Del. Laws, c. 177, § 1; 7 Del. C. 1953, § 117; 57 Del. Laws, c. 739, § 24; 70 Del. Laws, c. 105, § 4; 70 Del. Laws, c. 186, § 1.;



§ 112. Prohibition against acceptance of fees by employees of Department

No employee of the Department shall receive or accept any fee from the sale of licenses issued by the Department.

Code 1915, § 2358B; 40 Del. Laws, c. 191, § 2; Code 1935, § 2804; 7 Del. C. 1953, § 118; 57 Del. Laws, c. 739, § 25.;



§ 113. Protected wildlife injuring agriculture or other community interests

When information is furnished to the Department that any species of protected wildlife has become, under extraordinary conditions, seriously injurious to agriculture or other interests in any particular community, an investigation shall be made by the Department to determine the nature and extent of the injury, whether the protected wildlife alleged to be doing the damage should be killed or captured and, if so, by whom, during what times and by what means. The Department shall issue an appropriate order giving effect to its determination.

Code 1935, § 2821A; 41 Del. Laws, c. 177, § 4; 7 Del. C. 1953, § 119; 57 Del. Laws, c. 739, § 26; 70 Del. Laws, c. 275, § 14.;



§ 114. Protected wildlife injuring private property

Upon receipt by the Department of information from the owner, tenant or sharecropper that any 1 or more species of protected wildlife are detrimental to his or her crops, property or other interests on the land on which he or she resides or controls, together with a statement of the location of the land, the nature of the crops, property or other interests being damaged or destroyed, the extent of the injury and the particular species of protected wildlife committing the injury, an investigation shall be made by the Department, and, if it is determined from such investigation that the injury complained of is substantial and can be abated only by killing or capturing the protected wildlife, or so many thereof as in the opinion of the Department is necessary, a permit to kill or capture any number or all of such protected wildlife on such premises shall be issued by the Department, in which permit shall be specified the time during which, the means and methods by which, and the person or persons by whom the protected wildlife may be killed or captured, and the disposition to be made of all protected wildlife so killed or captured, and such other restrictions as the Department deems necessary and appropriate in the circumstances of the particular case.

Code 1935, § 2821B; 41 Del. Laws, c. 177, § 4; 7 Del. C. 1953, § 120; 57 Del. Laws, c. 739, § 27; 70 Del. Laws, c. 186, § 1.;



§ 115. Power of Department to take game or fish for propagating and restocking purposes

The Department may take any game birds, animals or fish in or out of season in any way for strictly propagating and restocking purposes.

Code 1915, § 2538; 30 Del. Laws, c. 176, § 6; Code 1935, § 3025; 7 Del. C. 1953, § 121; 57 Del. Laws, c. 739, § 28.;






CHAPTER 2. NONGAME WILDLIFE AND HABITAT PRESERVATION PROGRAMS

§ 201. Findings

The General Assembly finds and declares:

(1) It is in the best interest of the State to preserve and enhance the diversity and abundance of nongame fish and wildlife, and to protect the habitat and natural areas harboring rare and vanishing species of fish, wildlife, plants and areas of unusual scientific significance or having unusual importance to the survival of Delaware's native fish, wildlife and plants in their natural environments.

(2) Rare and endangered species are a public trust in need of active, protective management, and that it is in the broad public interest to preserve and enhance such species.

(3) Historically fish and wildlife conservation programs have focused on the more recreationally and commercially important species and consequently, such programs have been financed largely by hunting and fishing license revenues and by the federal assistance based on excise taxes on certain hunting and fishing equipment. These traditional financing mechanisms are neither adequate nor fully appropriate to meet the needs of all fish and wildlife.

(4) It is the policy of the State to enable and encourage taxpayers voluntarily to support nongame fish and wildlife, nongame habitat and natural areas preservation programs, including rare plants protection, through contributions designated on state income tax forms.

64 Del. Laws, c. 151, § 1.;



§ 202. Definitions

(a) "Department" means the Department of Natural Resources and Environmental Control.

(b) "Nongame" is that fauna, including rare and endangered species, which are not commonly trapped, killed, captured or consumed, either for sport or profit.

64 Del. Laws, c. 151, § 1.;



§ 203. Procedure for contribution; disposition thereof

Repealed by 73 Del. Laws, c. 179, § 2, effective July 12, 2001.;



§ 204. Preservation Fund

(a) In order to carry out the purpose of this chapter, there is hereby created a special fund, which shall be known as the Nongame Fish and Wildlife, Nongame Habitat and Natural Areas Preservation Fund of the Treasury of the State.

(b) All moneys received from the voluntary contribution system established in § 1181 of Title 30 shall be deposited in said Fund.

(c) The General Assembly shall make no appropriation into said Fund, but individuals may, from time to time, make contributions or bequests to the Fund.

(d) The moneys contained in said Fund shall be continuously transferred to the Department of Natural Resources and Environmental Control for the exclusive purpose of carrying out the objectives of this chapter.

(e) The distribution of moneys among the subdivisions of the Department shall be determined by the Secretary of Natural Resources and Environmental Control.

(f) The Department shall make an annual report to the General Assembly, which shall include the amount of funding derived from the contributions and a summary of projects undertaken in furtherance of this chapter.

(g) From time to time as determined by the Delaware State Clearinghouse Committee, the Department shall submit a detailed report to members of the Committee of revenues, expenditures and program measures for the fiscal period in question. Such report shall also be sufficiently descriptive in nature so as to be concise and informative. The Committee may cause the Department to appear before the Committee and to answer such questions as the Committee may require.

64 Del. Laws, c. 151, § 1.;






CHAPTER 5. LICENSES

Subchapter I Hunting, Trapping and Fishing Licenses

§ 501. License requirements for residents and instruction for minors

(a) Every resident of this State, except as otherwise provided in this chapter, shall obtain a general license before hunting, trapping and/or fishing in this State; and every resident required to obtain a hunting license who was born after January 1, 1967, shall have satisfactorily completed not less than 10 hours of approved instruction, which includes but is not limited to, the safe and proficient use of hunting equipment, hunter responsibility, principles of wildlife management, wildlife identification and a hands-on live firing experience by a trained firearms instructor before such person makes application for a hunting license. Proof of completion of authorized hunter education courses of other states or Canadian provinces shall be accepted and deemed having met the instruction requirement.

(b) Commencing July 1, 1986, every resident, except as otherwise provided, shall obtain a trapping license before trapping any animals regulated by this title. Every resident required to obtain a trapping license who was born after January 1, 1978, shall have satisfactorily completed a course in trapping education approved by the Department before such person makes application for a trapping license.

27 Del. Laws, c. 152, § 3; Code 1915, § 2413; 40 Del. Laws, c. 191, § 26; Code 1935, § 2885; 47 Del. Laws, c. 77, § 1; 7 Del. C. 1953, § 501; 57 Del. Laws, c. 347; 58 Del. Laws, c. 32; 58 Del. Laws, c. 511, § 9; 65 Del. Laws, c. 217, § 1; 69 Del. Laws, c. 56, § 1; 77 Del. Laws, c. 129, § 1.;



§ 502. Exceptions to requirements for license

(a) Residents and nonresidents may fish if they are the operator of a vehicle with a surf fishing vehicle permit as long as the vehicle is located on a designated Delaware state park surf fishing beach without being licensed hereunder.

(b) Residents who own or live upon farms in this State containing 20 or more acres, and the members of their immediate families who reside on the farm, may hunt, fish and trap on the farm without being licensed hereunder.

(c) Residents under 13 years of age may hunt without a license in this State when accompanied by a person who is the lawful holder of a hunting license or has a lawful right to hunt.

(d) Any child under the age of 16 years may fish or take fish or crabs or clam from any of the waters under the jurisdiction of this State without being licensed hereunder. Residents 16 and older but not over 65 years of age must purchase a fishing license to fish or take fish, crabs or clams.

(e) Residents, 65 years of age or older, are exempted from the licensing requirements of this chapter.

(f) A member of the armed forces of the United States who is a patient in a military hospital may be issued a license to hunt, trap and fish in this State without charge, upon receipt by the Department of a written statement signed by the applicant's commanding officer certifying the nature of the applicant's disability and place of station.

(g) Persons who are patients in any Veterans Administration facility in this State, or in any public hospital or sanitarium for the treatment of tuberculosis, or a patient in a rehabilitation hospital under the State Department of Health, provided such person carries identification which verifies his or her status as such a patient, shall not be required to purchase a fishing license. Forms shall be supplied to such persons when they apply for their licenses to be used for the identification purposes described in this subsection.

(h) Residents living in this State for at least 1 year immediately prior to the date of application for a license who have been honorably discharged from the armed forces of the United States and certified by the Veterans Administration as having at least a 60% service-connected disability are exempted from the licensing requirements of this chapter.

(i) Persons who are blind are exempted from the licensing requirements of this chapter.

(j) Any unarmed residents participating in an organized fox hunt are exempt from the licensing requirements of this chapter.

(k) Any resident is exempt from the fishing license requirements of this chapter while fishing in a fee fishing operation that is registered as same with the Department of Agriculture according to Chapter 4 of Title 3.

(l) Any resident who has served honorably for 90 or more consecutive days on active duty in the Armed Forces of the United States, including service as member of the Delaware National Guard, in military actions in Southwest Asia associated with Operation Iraqi Freedom or Operation Enduring Freedom may, for the first 12 months following the date the resident was honorably discharged or removed from active status, be issued a license to hunt and/or fish in this State without charge.

27 Del. Laws, c. 152, § 3; Code 1915, §§ 2371, 2413; 40 Del. Laws, c. 191, §§ 8, 26; 40 Del. Laws, c. 199, §§ 1-3; Code 1935, §§ 2817, 2852, 2885; 7 Del. C. 1953, § 502; 55 Del. Laws, c. 444; 57 Del. Laws, c. 77; 57 Del. Laws, c. 399, §§ 1-4; 57 Del. Laws, c. 422; 60 Del. Laws, c. 411, § 1; 63 Del. Laws, c. 389, § 9; 69 Del. Laws, c. 103, § 10; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 291, § 1; 76 Del. Laws, c. 71, §§ 1-3; 76 Del. Laws, c. 72, § 1; 78 Del. Laws, c. 179, § 18.;



§ 503. Application for resident's license; proof of residence

Each applicant for a resident's license shall present reasonable proof to the Department or its duly authorized agent that the applicant is a bona fide resident of this State. The Social Security number of the applicant shall be included on the application for any resident's license. The information contained within hunting, fishing and trapping licenses and related databases may not be made available to the public. Government agencies may use license information for law-enforcement purposes involving fish and wildlife investigations, for research purposes involving hunting/trapping/fishing harvest surveys conducted by Department scientists (excluding Social Security information), or as otherwise authorized by law.

27 Del. Laws, c. 152, § 3; Code 1915, § 2413; 40 Del. Laws, c. 191, § 26; Code 1935, § 2885; 7 Del. C. 1953, § 503; 57 Del. Laws, c. 739, § 32; 59 Del. Laws, c. 96, § 5; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 6, § 2; 74 Del. Laws, c. 337, § 1; 77 Del. Laws, c. 425, § 1; 78 Del. Laws, c. 39, § 1.;



§ 504. License fees for residents; additional permits

(a) Residents shall pay to the Department or its duly authorized agents the following license fees:

(1) $25 for a general hunting license.

(2) $3.50 for a trapping license.

(3) $8.50 for a general fishing license.

(4) $40 for a boat fishing license for a boat 20 feet or less, $50 for a boat fishing license for a boat greater than 20 feet.

(5) $5.00 for junior hunting license for a resident age 13 through 15 with the criteria for issuing the permit established by the Department pursuant to § 103 of this title.

(6) $100 for a guide license.

(b) During any deer season the Department may issue an additional permit to kill a single deer. The criteria for issuing the permit shall be established by the Department pursuant to § 103 of this title. The amount charged for each permit shall be $10.

(c) Vessels for hire shall pay to the Department or its duly authorized agents the following license fees:

(1) $150 for a charter boat, as defined in § 906(9) of this title, license; and

(2) $300 for a head boat, as defined in § 906(36) of this title, license.

27 Del. Laws, c. 152, § 3; Code 1915, § 2413; 40 Del. Laws, c. 191, § 26; Code 1935, § 2885; 45 Del. Laws, c. 215, § 1; 47 Del. Laws, c. 77, § 1; 7 Del. C. 1953, § 504; 53 Del. Laws, c. 421, §§ 1, 2; 57 Del. Laws, c. 41, §§ 1, 2; 57 Del. Laws, c. 739, § 33; 65 Del. Laws, c. 217, § 2; 67 Del. Laws, c. 451, §§ 1, 2; 68 Del. Laws, c. 75; 76 Del. Laws, c. 71, §§ 4, 5; 76 Del. Laws, c. 72, §§ 2-4.;



§ 505. License requirements for members of the armed forces

Any member of the armed forces of the United States of America, including any Reserve component thereof, serving on full-time active duty in the State of Delaware while not deployed or on temporary duty, and any member of Delaware's National Guard, shall be deemed a resident of this State for the purpose of obtaining a license to hunt, trap, and fish in this State. Each such application shall be supported by a written statement signed by the applicant's commanding officer certifying to the applicant's place of station and duty status.

27 Del. Laws, c. 152, § 3; Code 1915, § 2413; 40 Del. Laws, c. 191, § 26; Code 1935, § 2885; 48 Del. Laws, c. 155, § 1; 7 Del. C. 1953, § 505; 49 Del. Laws, c. 397; 77 Del. Laws, c. 440, § 1; 78 Del. Laws, c. 34, §§ 1, 2.;



§ 506. License requirements for nonresidents

(a) Every nonresident, except as otherwise provided in this chapter, shall obtain a general license before hunting, trapping and/or fishing, claming or crabbing in this State; and every nonresident required to obtain a hunting license who was born after January 1, 1967, shall have satisfactorily completed not less than 10 hours of instruction, which includes, but is not limited to, the safe and proficient use of hunting equipment, hunter responsibility, principles of wildlife management, wildlife identification and, to the degree practical, a live firing experience before such person makes application for a hunting license. This instruction is to be provided by personnel of the Department or its authorized agents. Proof of completion of authorized hunter education courses of other states or Canadian provinces shall be accepted and deemed having met the instruction requirement.

(b) Every nonresident required to obtain a trapping license who was born after January 1, 1978, shall have satisfactorily completed a course in trapping education approved by the Department before such person makes application for a trapping license.

(c) The Social Security number of the applicant shall be included on the application for any nonresident's license. The information contained within hunting, fishing and trapping licenses and related databases may not be made available to the public. Government agencies may use license information for law-enforcement purposes involving fish and wildlife investigations, for research purposes involving hunting/trapping/fishing harvest surveys conducted by Department scientists (excluding Social Security information), or as otherwise authorized by law.

27 Del. Laws, c. 152, § 1; Code 1915, § 2411; 40 Del. Laws, c. 191, § 24; Code 1935, § 2882; 7 Del. C. 1953, § 506; 65 Del. Laws, c. 217, § 3; 69 Del. Laws, c. 56, § 2; 70 Del. Laws, c. 275, § 17; 74 Del. Laws, c. 6, § 3; 74 Del. Laws, c. 337, § 2; 76 Del. Laws, c. 71, § 6; 77 Del. Laws, c. 425, § 2; 78 Del. Laws, c. 39, § 2.;



§ 507. Exceptions to requirement of license for nonresidents

(a)(1) Nonresidents or aliens who are occupants of farms in this State containing 20 acres or more who are engaged in the science of husbandry, who actually reside thereon, and the immediate members of the family of such occupants who also reside on said farm, may hunt, fish or trap on said farms without being licensed hereunder.

(2) A nonresident, who owns but is not an occupant of a farm in this State containing 20 acres or more and where the science of husbandry is practiced, and the immediate members of the family of the nonresident farm owner may hunt, trap, and/or fish on the farm if the farm occupant or resident, if any, gives the owner written permission or if hunting, trapping, and/or fishing is permitted pursuant to a written lease, if any, between the farm owner and the occupant or resident of the farm.

(b) Nonresidents other than aliens who are under 13 years of age may hunt without a license in this State when accompanied by a person who is the lawful holder of a hunting license or has a lawful right to hunt.

(c) Any nonresidents participating in an organized fox hunt are exempt from the licensing requirement of this chapter.

(d) Any nonresident is exempt from the fishing license requirements of this chapter while fishing in a fee fishing operation that is registered as same with the Department of Agriculture according to Chapter 4 of Title 3. Nonresidents 16 years of age or older must purchase a nonresident fishing license to fish or take fish, crabs or clams.

(e) A nonresident shall be exempt from the licensing requirement of this chapter while hunting snow geese, provided:

(1) The nonresident resides in another state or Canadian province which extends the same exemption to Delaware residents;

(2) The nonresident is properly licensed, or exempt from the licensing requirement, to hunt snow geese in the state or Canadian province in which he or she resides;

(3) The nonresident purchases a migratory waterfowl stamp as provided for by § 517 of this title; and

(4) The nonresident complies with the hunter education requirements of § 506(a) of this title.

27 Del. Laws, c. 152, § 1; Code 1915, § 2411; 40 Del. Laws, c. 191, § 24; Code 1935, § 2882; 7 Del. C. 1953, § 507; 50 Del. Laws, c. 640, § 1; 51 Del. Laws, c. 338; 60 Del. Laws, c. 411, § 2; 63 Del. Laws, c. 389, § 10; 69 Del. Laws, c. 103, § 11; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 270, § 1; 76 Del. Laws, c. 71, §§ 7, 8; 76 Del. Laws, c. 72, § 5; 79 Del. Laws, c. 155, § 1.;



§ 508. License fees for nonresidents

(a) Nonresidents shall pay to the Department or its duly constituted agents the following license fees:

(1) $130 or once agents can access online reciprocal fees the higher of the 2 for a general hunting license.

(2) $25 for a trapping license.

(3) $20 for a general fishing license.

(4) $12.50 for a 7-day fishing license (good for 7 consecutive days from the date of issuance).

(5) $50 for a small game hunting license good for 3 consecutive days from the date of issue and not valid for hunting deer or turkeys.

(6) $10 for an additional permit to kill a single antlerless deer.

(7) $25 for a tag to kill a single antlered deer.

(8) $25 for a tag to kill a single quality buck.

(9) Vessels for hire shall pay to the Department or its duly authorized agents the following license fees:

a. $300 for a charter boat, as defined in § 906(9) of this title, license; and

b. $600 for a head boat, as defined in § 906(36) of this title, license.

(10) $40 for a boat fishing license for a boat 20 feet or less, $50 for a boat fishing license for a boat greater than 20 feet.

(11) $50 or once agents can access online reciprocal fees the higher of the 2 for a nonresident junior license.

(12) $300 for a guide license.

(b) The criteria for issuing a permit pursuant to this section shall be established by the Department pursuant to § 103 of this title.

27 Del. Laws, c. 152, § 1; Code 1915, § 2411; 40 Del. Laws, c. 191, § 24; Code 1935, § 2883; 47 Del. Laws, c. 152, § 1; 48 Del. Laws, c. 217, § 1; 7 Del. C. 1953, § 509; 50 Del. Laws, c. 250, § 1; 50 Del. Laws, c. 259, § 1; 57 Del. Laws, c. 42; 57 Del. Laws, c. 97; 57 Del. Laws, c. 739, § 35; 59 Del. Laws, c. 96, §§ 2, 3; 59 Del. Laws, c. 230, § 1; 61 Del. Laws, c. 120, § 1; 65 Del. Laws, c. 217, § 4; 66 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 27, § 1; 71 Del. Laws, c. 270, § 2; 73 Del. Laws, c. 375, §§ 2-4[1-3]; 76 Del. Laws, c. 71, §§ 9-12; 76 Del. Laws, c. 72, §§ 6-9.;



§ 509. Complimentary licenses

(a) The Department may issue annually, complimentary hunting and fishing licenses to any of the following:

(1) The President of the United States;

(2) The governor of any state;

(3) Authorized officials of the game and fish departments of other states; and

(4) Authorized officials of the United States Department of the Interior, United States Fish and Wildlife Service, who are nonresidents of the State.

(b) The complimentary licenses shall not be transferable, shall be issued on such form as the Department designates, and without the payment of any fee therefor and when so issued shall be valid authority for the holder or holders thereof to hunt and fish in the State in accordance with the laws of the State. Not more than 50 such complimentary licenses shall be issued in any 1 calendar year.

(c) The Secretary may also issue letter permits, valid for up to 3 days, to visiting state and federal dignitaries. The number of outstanding permits shall not exceed 10 at any time.

Code 1935, § 2804A; 45 Del. Laws, c. 216, § 1; 7 Del. C. 1953, § 511; 57 Del. Laws, c. 739, § 36; 59 Del. Laws, c. 110, §§ 1-3; 70 Del. Laws, c. 275, § 18.;



§ 510. Term of license

(a) All licenses issued by the Division of Fish and Wildlife shall be in lieu of all other charges for such privileges and shall authorize their legal holder the privilege prescribed thereon only during the fiscal year, and, with the exception of fishing licenses, such licenses shall be valid only during the periods prescribed on the license.

(b) Fishing licenses shall authorize their legal holder the privilege prescribed thereon only during the calendar year beginning the 1st day of January and such licenses shall expire on December 31 of the year they are issued.

27 Del. Laws, c. 152, § 4; Code 1915, § 2414; 40 Del. Laws, c. 191, § 27; Code 1935, § 2886; 7 Del. C. 1953, § 512; 50 Del. Laws, c. 235, § 1; 57 Del. Laws, c. 739, § 37; 58 Del. Laws, c. 41, § 1; 73 Del. Laws, c. 375, § 7[6].;



§ 511. Licensing agents; bond requirement; service charge; regulations

(a) The Department may authorize as many qualified persons as licensing agents as it deems necessary to effectuate the efficient distribution of the licenses, permits and stamps authorized by subchapter I of this chapter.

(b) Licensing agents shall be required by the Department to give security by means of a bond in the penal sum of $5,000, conditioned for the faithful performance of their duties and for the prompt and correct remittance to the Department of the moneys received from the sale of licenses, permits and stamps.

(c) Licensing agents may add a service charge to the required fee for a license, permit or stamp, provided the service charge does not exceed $1.50 for a license, $1.50 for a permit or $1.00 for a stamp. Such service charges, if imposed, shall be posted by the licensing agent and shall be clearly visible to prospective purchasers.

(d) Notwithstanding subsection (c) of this section, a licensing agent offering automated licensing may be authorized by the Department to add a service charge of up to $4.00 to the required fee for a license, permit or stamp. License, permit and stamp applicants, prior to their purchase of licenses, permits and/or stamps through an automated system, shall be notified of the applicable service charge or charges.

(e) The Secretary may adopt, amend, modify or repeal rules and regulations to effectuate the policy and purpose of this section.

(f)(1) Except as otherwise provided by the Constitutions or laws of the United States or of the State, as the same may expressly require or be interpreted as requiring by a court of competent jurisdiction, no claim or cause of action shall arise, and no judgment, damages, penalties, costs or other money entitlement shall be awarded or assessed against any person authorized by the Department as a licensing agent in any civil suit or proceeding at law or in equity, or before any administrative tribunal, where the following elements are present:

a. The act or omission complained of arose out of and in connection with the performance of the licensing agent's official duties set forth in this title or the rules or regulations of the Department;

b. The act or omission complained of was done in good faith and in the belief that the licensing agent was acting in accordance with its official duties set forth in this title or the rules or regulations of the Department; and

c. The act or omission complained of was done without gross or wanton negligence.

(2) The plaintiff shall have the burden of proving the absence of 1 or more of the elements of immunity as set forth in this subsection.

(3) Nothing in this subsection shall be construed to require the State, the Department, or any agency, office, or instrumentality of the State to indemnify or to reimburse any licensing agent for costs of defending any civil suit or proceeding brought against the licensing agent. Nothing in this subsection shall be construed to require the State, the Department, or any agency, office, or instrumentality of the State to provide legal representation to any licensing agent in any civil suit or proceeding brought against the licensing agent.

26 Del. Laws, c. 162, § 3; 26 Del. Laws, c. 164, § 15; 27 Del. Laws, c. 154; 27 Del. Laws, c. 155, § 3; Code 1915, § 2360; 40 Del. Laws, c. 191, § 3; Code 1935, § 2806; 42 Del. Laws, c. 130, § 1; 7 Del. C. 1953, § 513; 57 Del. Laws, c. 739, § 38; 58 Del. Laws, c. 104; 62 Del. Laws, c. 212, § 1; 71 Del. Laws, c. 443, § 1; 73 Del. Laws, c. 375, § 8[7]; 74 Del. Laws, c. 320, § 1.;



§ 512. Refusal to sell and revocation of license; grounds; notice

(a) The Department may, except as otherwise provided, revoke any hunting, fishing or trapping license, or any license issued by it, and deny any person the right to secure such license or to hunt, fish or trap anywhere in this State for a period within its discretion, but in no case longer than 1 year, if:

(1) The licensee or person has been convicted of violating any game or fish law; or

(2) The licensee or person has been convicted in any court of record of having defaced, mutilated, destroyed or carried away notices posted by a freeholder, leaseholder or the Department, or personal property or crops of any kind on lands or waters in which such licensee or person may have been hunting, trapping or fishing; or

(3) The licensee or person has been convicted of an offense involving carelessness in the use of firearms while hunting and thereby caused injury to any person or to poultry or livestock; or

(4) The licensee or person has been convicted of an offense involving the unlawful setting of forest, marsh or grass fires; or

(5) It is established to the satisfaction of the Department that the licensee, while hunting with firearms, has been in an intoxicated condition.

(b) To revoke a license then in force or to deny any person the right to secure a license or to hunt, trap or fish in this State for any period, the Department shall send a written notice to that effect to the person at his or her address either by registered mail or by delivery personally by a representative of the Department. The Department shall furnish in writing to all persons authorized to issue licenses, the names and addresses of all persons whose licenses have been revoked and the terms for which such licensees or persons have been denied the right to secure licenses or to hunt, trap or fish in this State, together with any other data the Department deems necessary.

(c) The Department may revoke any hunting or trapping license or any similar licenses issued by it or deny any person the right to secure such license or to hunt or trap anywhere in this State for a period within its discretion of not less than 3 years nor more than 5 years if the licensee has been convicted of illegally possessing, tending or setting or attempting to set or tend a killer, body-gripping trap.

(d) The provisions of § 516(g) and § 2216 of Title 13 shall supersede any provisions of this chapter to the contrary with respect to any matter involving any applicant or licensee under § 516(g) or § 2216 of Title 13. Any provisions hereof to the contrary notwithstanding, upon receipt of notification from the Family Court pursuant to § 516(g) of Title 13 or notice from the Director of the Division of Child Support Enforcement pursuant to § 2216 of Title 13 regarding an applicant or licensee, the Department shall:

(1) Forthwith deny the issuance or renewal of any license under this chapter, or suspend the same, and

(2) Furnish in writing the name and address of such applicant or licensee to all persons authorized to issue licenses under this chapter.

Code 1915, § 2371; 40 Del. Laws, c. 191, § 8; Code 1935, § 2817; 7 Del. C. 1953, § 514; 57 Del. Laws, c. 739, § 39; 62 Del. Laws, c. 326, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 80.;



§ 513. Display by licensee of tag or button furnished by Department

Each holder of a license issued by the Department shall always possess on their person said license while hunting, fishing or trapping, or while serving as a guide, and shall present such license upon request to any person empowered to arrest for violations of the game and fish laws of this State.

26 Del. Laws, c. 162, § 3; 26 Del. Laws, c. 164, §§ 3, 15; 27 Del. Laws, c. 154; 27 Del. Laws, c. 155, § 3; Code 1915, §§ 2360, 2392; 40 Del. Laws, c. 191, §§ 3, 17; Code 1935, §§ 2806, 2852; 46 Del. Laws, c. 73, § 1; 7 Del. C. 1953, § 515; 57 Del. Laws, c. 739, § 40; 77 Del. Laws, c. 237, § 1.;



§ 514. Tagging metal traps; obtaining tags; violation and penalty

(a) No person shall set or make use of any kind of a metal trap whatsoever, except for the purpose of taking muskrats, without having first placed a metallic plate or tag on each trap, bearing in plain English the words "Trapping License, Delaware," and in addition thereto the number of the trapping license issued to the owner of the traps and the year of issuance thereof.

(b) The Department shall furnish upon application to any person who has secured a license in this State, or to any person who is entitled to trap without a license, not more than 25 suitable tags free of charge, and shall furnish upon application, additional tags at cost. Such tags shall be used only by the person to whom issued and shall not be transferable.

(c) Whoever sets or makes use of a metal trap, except for the purpose of taking muskrats, without having first placed a metallic plate or tag on each metal trap in accordance with this section, shall be guilty of a class D environmental misdemeanor for each offense, and in addition thereto shall forfeit to the Department each trap so set or made use of, and such traps shall be disposed of as the Department directs.

Code 1915, § 2392A; 40 Del. Laws, c. 191, § 18; Code 1935, § 2852; 7 Del. C. 1953, § 516; 57 Del. Laws, c. 739, § 41; 70 Del. Laws, c. 275, § 19.;



§ 515. Possession of protected game or fish by unlicensed nonresident; penalty

(a) No nonresident or alien shall have any protected game or wildlife in his or her possession who does not hold a hunting, trapping or fishing license, for game and fish, respectively, for the time during which he or she has protected game or wildlife in his or her possession unless such game or wildlife has been lawfully killed or caught out of the State and may be lawfully possessed in this State.

(b) Whoever violates this section shall be guilty of a class B environmental misdemeanor for each offense.

(c) Nothing in this section shall apply:

(1) To a nonresident or alien who is a bona fide freeholder or a bona fide leaseholder and actually resides on a farm in this State containing at least 20 acres of land and is engaged in the science of husbandry on said farm; or

(2) To the lawful interstate transportation of protected wildlife.

26 Del. Laws, c. 164, § 5; Code 1915, § 2394; 40 Del. Laws, c. 191, § 19; Code 1935, § 2854; 7 Del. C. 1953, § 517; 70 Del. Laws, c. 275, § 20; 70 Del. Laws, c. 186, § 1.;



§ 516. Forgery or alteration of license; obtaining license by misrepresentation; use of license by another; penalties

Whoever forges or alters any license or misrepresents the facts in order to obtain any license issued by the Department or use the license of another, or permits such license to be used by another, shall forfeit such license and be guilty of a class B environmental misdemeanor for each offense. In addition thereto, for altering a license in any way, the person is guilty of forgery and shall be punished accordingly.

26 Del. Laws, c. 164, § 6; Code 1915, § 2395; 40 Del. Laws, c. 191, § 20; Code 1935, § 2855; 7 Del. C. 1953, § 518; 57 Del. Laws, c. 739, § 42; 70 Del. Laws, c. 275, § 21.;



§ 517. Migratory waterfowl stamp

(a) As used in this section:

(1) "Division" means the Division of Fish and Wildlife of the Department of Natural Resources and Environmental Control.

(2) "Migratory waterfowl" means a wild goose, brant or wild duck.

(3) "Stamp" means the migratory waterfowl stamp provided for by this section.

(b) Except as otherwise provided herein, no person may hunt or take any migratory waterfowl within this State without first procuring a migratory waterfowl stamp as provided for by this section. Such stamp must be in the possession of every person when hunting or taking any migratory waterfowl. Each stamp shall be validated by the signature of the licensee written across the face of such stamp. Such stamp shall be designed and produced in accordance with Division regulations and shall expire annually on the same date each year that all hunting licenses expire. Unless otherwise provided in this chapter, any person who is exempt from payment or charge for a hunting license shall also be exempt from the fee imposed by this section. Any person who is under the age of 16 years shall be exempt from the requirements of this subsection.

(c) A stamp shall be issued to each hunting license applicant upon written request on the forms furnished by the Division and payment of a fee of $9.00, together with any Licensing Agent fees charged in accordance with this chapter.

(d) All funds derived from the issuance of migratory waterfowl stamps shall be deposited by the Division with the State Treasurer and shall be specifically set aside and earmarked as state duck stamp account to permit separate accountability for the receipt and expenditure of funds derived from the sale of state duck stamps.

(1) The Division shall contract annually 50 percent of the revenue collected and deposited in the state duck stamp account with an appropriate nonprofit organization to utilize 50 percent of the revenue collected pursuant to this section for the development of waterfowl propagation areas in Canada from which come substantial numbers of waterfowl migrating to and through Delaware. Before paying such revenue to any nonprofit organization developing waterfowl areas, the Division shall obtain evidence that the project is acceptable to the appropriate agency having a jurisdiction over the lands and waters affected by the project.

(2) The remaining 50 percent of the funds in the state duck stamp account shall be used for the purpose of protection, preserving, restoring, enhancing and developing waterfowl habitat in Delaware.

(e) The Division is hereby granted the authority to establish, by regulation, the method for selecting appropriate designs for the migratory waterfowl stamp.

62 Del. Laws, c. 62, § 1; 70 Del. Laws, c. 27, § 2; 70 Del. Laws, c. 275, §§ 22, 24; 71 Del. Laws, c. 270, § 3; 71 Del. Laws, c. 443, § 2; 73 Del. Laws, c. 375, § 5[4].;



§ 518. Hunting or trapping during license revocation

Whoever hunts or traps during a period when the Department has revoked or denied that person the right to secure a license to hunt or trap within the State shall be guilty of a class A environmental misdemeanor, and upon conviction, shall be denied the privilege of hunting or trapping, with or without a license, in the State for a period of 5 years, commencing with the date of conviction.

62 Del. Laws, c. 326, § 3; 70 Del. Laws, c. 275, §§ 23, 24.;



§ 520. Free sport fishing days

The Secretary of the Department of Natural Resources and Environmental Control may designate up to 2 days within National Fishing Week, which may or may not be consecutive, during each calendar year as "free sport fishing days." On the designated "free sport fishing days," residents and nonresidents are exempt from the fishing requirements of §§ 501, 505 and 506 of this title, but are subject to all other statutory and regulatory provisions that pertain to fishing.

69 Del. Laws, c. 26, § 1.;



§ 521. Public lands blind site fee

Whoever utilizes a blind site on public lands managed by the Division of Fish and Wildlife and included in the Division's lottery program for the purposes of hunting waterfowl or deer shall pay an annual blind site fee of $20. This fee is hereby waived for hunters participating in Division of Fish and Wildlife designated youth hunting days.

76 Del. Laws, c. 72, § 10; 76 Del. Laws, c. 188, § 1; 78 Del. Laws, c. 83, § 1.;






Subchapter II Raw Fur Dealers

§ 528. License requirement for commercial raw fur dealer

A person must obtain an annual license before engaging in the business of purchasing or receiving raw furs or pelts for commercial purposes within this State, except muskrat furs or pelts.

Code 1915, § 2415A; 40 Del. Laws, c. 191, § 30; Code 1935, § 2888; 7 Del. C. 1953, § 551; 70 Del. Laws, c. 275, § 29.;



§ 529. License fees

A resident of Delaware shall pay to the Department a fee of $28.75 for a license under § 528 of this title. A nonresident of Delaware shall pay a fee of $287.50 for such a license.

Code 1915, § 2415A; 40 Del. Laws, c. 191, § 30; Code 1935, § 2888; 7 Del. C. 1953, § 552; 57 Del. Laws, c. 739, § 44; 62 Del. Laws, c. 138, § 1; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 275, §§ 26, 29.;



§ 530. Qualification of licensee; nontransfer ability of license

Licenses under this subchapter shall be sold only to citizens of the United States and shall not be transferable.

26 Del. Laws, c. 162, § 3; 26 Del. Laws, c. 164, § 15; 27 Del. Laws, c. 154; 27 Del. Laws, c. 155, § 3; Code 1915, § 2360; 40 Del. Laws, c. 191, § 3; Code 1935, § 2806; 7 Del. C. 1953, § 553; 70 Del. Laws, c. 275, § 29.;



§ 531. Penalties; failure to obtain license

Whoever engages in the business of purchasing or receiving raw furs or pelts for commercial purposes within this State, except muskrat furs or pelts, without obtaining a license as required by § 528 of this title, shall be guilty of a class B environmental misdemeanor for each offense.

Code 1915, § 2415A; 40 Del. Laws, c. 191, § 30; Code 1935, § 2888; 7 Del. C. 1953, § 554; 62 Del. Laws, c. 138, §§ 2, 3; 70 Del. Laws, c. 275, §§ 27, 29.;



§ 532. Records to be kept by licensed fur dealers; inspection; violations and penalties

(a) The holder of a fur dealer's license shall keep an accurate ledger of all transactions relating to the purchase or receipt of raw furs or pelts. The ledger shall contain the names and addresses of all persons from whom raw furs or pelts were purchased or received and date of receipt, and to whom raw furs or pelts were sold or delivered and date of delivery, together with the number and kind of raw furs or pelts bought or received from each of said persons and the date of receipt, the number and kind of raw furs or pelts sold or delivered to each of said persons and date of delivery, and the price paid for or received for each raw fur or pelt.

(b) The records provided for in subsection (a) of this section shall be open for inspection at all reasonable times to any person empowered to arrest for violation of the game and fish laws of this State.

(c) Whoever violates this section shall be guilty of a class C environmental misdemeanor.

(d) This section shall not apply to the pelts or furs of muskrats.

Code 1915, § 2415B; 40 Del. Laws, c. 191, § 30; Code 1935, § 2889; 7 Del. C. 1953, § 555; 62 Del. Laws, c. 138, §§ 4, 5; 70 Del. Laws, c. 275, §§ 28, 29.;






Subchapter III Breeders of Game Animals or Birds for Commercial Purposes

§ 542. License requirement

(a) A person must obtain an annual license before engaging in the business or industry of breeding game animals or game birds.

(b) This section shall not apply to birds or animals raised by or for the Department, or to any person engaged in the breeding of game animals or game birds the total of which shall not exceed 25 in number.

37 Del. Laws, c. 221, §§ 1-4; Code 1935, § 2878; 7 Del. C. 1953, § 561; 57 Del. Laws, c. 739, § 45; 70 Del. Laws, c. 275, § 31.;



§ 543. License fee; qualification of licensee; nontrans ferability

A fee of $11.50 shall be paid to the Department for a license under this subchapter which shall be issued only to citizens of the United States and which shall not be transferable.

26 Del. Laws, c. 162, § 3; 26 Del. Laws, c. 164, § 15; 27 Del. Laws, c. 154; 27 Del. Laws, c. 155, § 3; Code 1915, § 2360; 37 Del. Laws, c. 221, §§ 1-4; 40 Del. Laws, c. 191, § 3; Code 1935, §§ 2806, 2878; 7 Del. C. 1953, § 562; 57 Del. Laws, c. 739, § 46; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 275, § 31.;



§ 544. Permit to ship game animals or birds out of State

A permit to sell any game animals or game birds shall be required of a breeder to ship game animals or game birds out of this State. The permit shall be obtained from the Department. When game birds or game animals are shipped out of the State a tag permitting such shipping must be fastened to the crate or carrier carrying them.

37 Del. Laws, c. 221, §§ 1-4; Code 1935, § 2878; 7 Del. C. 1953, § 563; 57 Del. Laws, c. 739, § 47; 70 Del. Laws, c. 275, § 31.;



§ 545. Penalty

Whoever violates this subchapter shall be fined guilty of a class D environmental misdemeanor for each offense.

37 Del. Laws, c. 221, §§ 1-4; Code 1935, § 2878; 7 Del. C. 1953, § 564; 70 Del. Laws, c. 275, §§ 30, 31.;






Subchapter IV Taking Protected Wildlife, Finfish and Shellfish for Scientific, Education or Propagating Purposes

§ 555. Permit to collect protected wildlife, finfish, shellfish or their nests or eggs for scientific, education or propagating purposes

(a) No person or persons shall take, capture, have in possession or transport protected wildlife, finfish, shellfish, or their nests or eggs for scientific, education or propagating purposes except as authorized by a permit from the Director of the Division of Fish and Wildlife in accordance with existing laws and regulations.

(b) Permits issued under this section may establish any conditions and/or restrictions deemed appropriate by the Division of Fish and Wildlife.

(c) No protected wildlife, finfish, shellfish or their eggs held in captivity under said permit shall be confined under inhumane or unsanitary conditions.

(d) Each permit issued under this section shall expire on the date set forth in the permit, or on the last day of the calendar year in which it is issued if no date is set forth in the permit. Permits are revocable at the discretion of the Director of the Division of Fish and Wildlife.

(e) Each person receiving a permit under this section must file with the Division of Fish and Wildlife a report within 30 days after the expiration date of said permit.

(f) Whoever violates this section or any rule and regulation adopted pursuant to this section shall be guilty of a class C environmental misdemeanor for each offense.

26 Del. Laws, c. 162, § 8; Code 1915, § 2365; Code 1935, § 2810; 7 Del. C. 1953, § 571; 57 Del. Laws, c. 739, § 48; 59 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, § 33; 79 Del. Laws, c. 143, § 2.;



§ 556. Use of fertility control on game birds and game animals

(a) No person or persons shall administer fertility control agents or immunocontraceptives to game birds or game animals except as authorized by a permit from the Director of the Division of Fish and Wildlife in accordance with existing laws and regulations.

(b) Whoever violates this section shall be guilty of a class B environmental misdemeanor for each offense.

77 Del. Laws, c. 425, § 3.;






Subchapter V Restricted Experimental, Propagating and Shooting Preserves

§ 565. Territorial scope of subchapter

This subchapter shall apply throughout the State.

Code 1935, § 2811A; 47 Del. Laws, c. 295, § 1; 7 Del. C. 1953, § 581; 53 Del. Laws, c. 434; 70 Del. Laws, c. 275, § 40.;



§ 566. License to operate preserve; fee; term; renewal; regulations of Department

The Department, upon payment to it of a fee of $25, may issue annual licenses, good for 1 calendar year, renewable annually in the discretion of the Department for a like period, upon payment of a like fee, to persons, clubs or associations, authorizing the holders thereof to carry on, pursuant to regulations issued by the Department in furtherance of the purposes of this subchapter, propagating, holding, raising, releasing and shooting of rabbits and game birds, such as but not limited to pheasant, grouse, quail and partridge, hereinafter sometimes referred to individually or collectively as game.

Code 1935, § 2811A; 47 Del. Laws, c. 295, § 1; 7 Del. C. 1953, § 582; 57 Del. Laws, c. 739, § 50; 70 Del. Laws, c. 275, § 40; 77 Del. Laws, c. 366, § 1.;



§ 567. Prerequisites to issuance of license

Licenses under this subchapter shall be issued only when the applicant has produced evidence satisfactory to the Department that the proposed restricted game preserve will not conflict with any reasonable prior public interest and will, in the opinion of the Department, result in a general improvement in the quantity and quality of game in other areas of the State outside of the proposed restricted area, due to the travel and movement of game caused by the heavy stocking of the restricted area. In addition, in order to be eligible for a license, the proposed restricted area must contain contiguous lands under the same ownership, lease or management, aggregating not less than 300 acres, and no license shall be granted for reservations containing an aggregate of more than 1,000 acres, nor shall more than 5,000 acres in New Castle County be covered by such licenses at any one time. Moreover, the applicant must produce evidence satisfactory to the Department that there exists, or that the applicant will forthwith supply, sufficient cover and feed upon the property embraced by the application to adequately support game in numbers which, in the opinion of the Department, will be beneficial generally to other areas of the State outside of the reservation.

Code 1935, § 2811A; 47 Del. Laws, c. 295, § 1; 57 Del. Laws, c. 739, § 51; 67 Del. Laws, c. 44, § 1; 70 Del. Laws, c. 275, §§ 34, 40; 77 Del. Laws, c. 366, § 1.;



§ 568. Liberation of game and the killing thereof

For the purpose of stimulating an increase in the quantity of game released upon such reservations, the licensee, the licensee's invitees or guests, when properly licensed to hunt in accordance with the laws of this State, may liberate upon the reservation, game which has been propagated, raised and held upon the premises, or which has been purchased by the licensee and taken upon the premises pursuant to the license and may kill, without regard to sex, any number of such game so liberated, even if the number exceeds the limits otherwise prescribed by law.

Code 1935, § 2811A; 47 Del. Laws, c. 295, § 1; 7 Del. C. 1953, § 585; 57 Del. Laws, c. 739, § 53; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 36, 37, 40.;



§ 569. Licensee's duties to cooperate with and assist Department; records; marking or tagging game

All activities pursuant to a license under this subchapter shall be carried on in cooperation with the Department, and, to the extent practicable, the licensee shall assist the Department in conducting breeding, propagating, feeding and care of game, and shall keep and preserve such records pertaining thereto as the Department may from time to time prescribe. All game which is released shall be marked, banded or tagged as may be prescribed by the Department and, when so identified, game killed may be transported from the preserve to the domicile of the licensee, the licensee's invitee or guest. All of the activities of the licensee shall be carried on at the expense of the licensee and shall be without cost or obligation to the Department.

Code 1935, § 2811A; 47 Del. Laws, c. 295, § 1; 7 Del. C. 1953, § 586; 57 Del. Laws, c. 739, § 54; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, § 40; 77 Del. Laws, c. 366, § 1.;



§ 570. Dogs; training and field trials on preserve

Dogs may be trained and field trials conducted, when properly licensed, upon restricted preserves on any day, including Sundays, except during the months of March through August, inclusive.

Code 1935, § 2811A; 47 Del. Laws, c. 295, § 1; 7 Del. C. 1953, § 588; 70 Del. Laws, c. 275, § 40.;



§ 571. Game laws on restricted preserves; violations and penalties; arrest by owners

All activities conducted pursuant to this subchapter shall be subject to the game laws and regulations of this State, except as the same may be in conflict with this chapter. Persons who trespass upon any restricted preserve authorized by this subchapter for the purpose of shooting or harassing any kind of wildlife without first obtaining permission to do so from the owner or occupant thereof, shall be guilty of class B environmental misdemeanor. The owner of a restricted preserve and the owner's duly authorized agents may be authorized by the Department to make arrests under this section.

Code 1935, § 2811A; 47 Del. Laws, c. 295, § 1; 7 Del. C. 1953, § 589; 57 Del. Laws, c. 104; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 25, 39, 40.;



§ 572. Sunday operations on commercial shooting preserves; definition

(a) Those entities licensed under this subchapter which operate as commercial game preserves may operate in accordance with this subchapter on any day, including Sundays, subject to the seasonal limitations established by the Department.

(b) For purposes of this subchapter, "commercial game preserve" shall mean any partnership, sole proprietorship, corporation, or other business entity licensed under this subchapter and operating on a for-profit basis. "Commercial game preserve" shall not include clubs, associations or private individuals engaged in similar put-and-take hunting operations licensed under this subchapter.

78 Del. Laws, c. 27, § 1.;









CHAPTER 6. ENDANGERED SPECIES

§ 601. Importation of endangered species or hides, parts or articles made therefrom

Notwithstanding any other provision of this title, the importation, transportation, possession or sale of any endangered species of fish or wildlife, or hides or other parts thereof, or the sale or possession with intent to sell any article made in whole or in part from the skin, hide or other parts of any endangered species of fish or wildlife is prohibited, except under license or permit from the Division of Fish and Wildlife. For the purposes of this section, endangered species shall mean those species of fish and wildlife designated by the Division of Fish and Wildlife as seriously threatened with extinction. Such a list shall in any event include, but not be limited to, endangered species as so designated by the Secretary of the Interior.

7 Del. C. 1953, § 601; 58 Del. Laws, c. 65.;



§ 602. Sale of skins, bodies or animals of certain species prohibited

No part of the skin or body, whether raw or manufactured, of the following species of wild animals or the animal itself may be sold or offered for sale by any individual, firm, corporation, association or partnership within the State: All endangered species as designated by the United States Department of the Interior; leopard (panthera pardus); snow leopard (uncia uncia); clouded leopard (neofelis nebulosa); tiger (panthera tigris); cheetah (acinonyx jubatus); alligators, crocodiles or caiman; vicuna (vicugna vicugna); red wolf (canis niger); polar bear (thalarctos maritimus); and harp seals (phoca groenlandica).

7 Del. C. 1953, § 602; 58 Del. Laws, c. 65; 58 Del. Laws, c. 252, § 1.;



§ 603. Enforcement

Any officer or agent authorized by the Secretary of the Department of Natural Resources and Environmental Control or any officer or agent authorized by the Director of the Division of Fish and Wildlife, or any police officer of the State, or any police officer of any municipality within the State, has authority to execute any warrant in search for and seizure of any goods, merchandise or wildlife sold or offered for sale in violation of this chapter, or any property or item used in connection with a violation of this chapter; such goods, merchandise, wildlife or property shall be held pending proceedings in any court of proper jurisdiction. Upon conviction, such seized goods, merchandise or wildlife shall be forfeited and, upon forfeiture, either offered to a recognized institution for scientific or educational purposes, or destroyed.

7 Del. C. 1953, § 603; 58 Del. Laws, c. 65.;



§ 604. Permits for importation of certain fish or wildlife

The Director of the Division of Fish and Wildlife may permit, under such terms and conditions as he or she may prescribe, the importation of any species or subspecies of fish or wildlife listed in this chapter for zoological, educational, and scientific purposes and for the propagation of such fish or wildlife in captivity for the preservation of a species, unless such importation is prohibited by any federal law or regulation.

7 Del. C. 1953, § 604; 58 Del. Laws, c. 65; 70 Del. Laws, c. 186, § 1.;



§ 605. Penalty

Whoever violates this chapter shall be guilty of a class A environmental misdemeanor for each offense.

70 Del. Laws, c. 275, § 42.;






CHAPTER 7. REGULATIONS AND PROHIBITIONS CONCERNING GAME AND FISH

Subchapter I General Provisions

§ 701. Game animals

The following shall be considered game animals: Mink, snapping turtle, raccoon, opossum, gray squirrel, otter, muskrat, red fox, hare, rabbit, frog, deer and beaver. The Bryant fox-squirrel, otherwise known as the "sciurus niger branti," shall be protected wildlife.

Code 1915, § 2374A; 40 Del. Laws, c. 191, § 9; Code 1935, § 2819; 41 Del. Laws, c. 177, § 2; 7 Del. C. 1953, § 701; 57 Del. Laws, c. 457; 60 Del. Laws, c. 493, § 1.;



§ 702. Game birds

The following shall be considered game birds: The Anatidae, commonly known as geese, brant and river and sea ducks; the Rallidae, commonly known as rails, coots, mudhens and gallinules; the Limicolae, commonly known as shore birds, plovers, surf birds, snipe, woodcock, sandpipers, tattlers and curlews; the Gallinae, commonly known as wild turkeys, grouse, prairie chickens, pheasants, chukar partridges, partridges and quail; also the reed bird of the Icteridae; and the dove.

26 Del. Laws, c. 165, § 2; Code 1915, § 2374; Code 1935, § 2820; 7 Del. C. 1953, § 702; 49 Del. Laws, c. 19.;



§ 703. Open season for game

The open season during which it shall be lawful to catch, kill or pursue or attempt to catch, kill or pursue muskrat, or to hunt red fox by chase only shall, respectively, be as follows, including, in each instance, the days defining the open season:

(1) Muskrat: In New Castle County, December 1 to March 10, next following, but in embanked meadows or marshes in New Castle County, the open season shall be from December 1 to March 20, next following; in Kent and Sussex Counties, December 15 to March 15, next following.

(2) Red fox: October 1 to April 30, next following, red fox hunting whenever so permitted and whether occurring on public or private lands as provided herein, shall be permitted by chase only from 1/2 hour before sunrise until 1/2 hour after sunset. Red fox hunting shall be permitted only on a Tuesday, Wednesday or Thursday during such time when it is lawful to take deer with a firearm or archery. However, red fox shall not be hunted by chase at all during deer hunting season that takes place in October, November or December. Notwithstanding the foregoing, red fox may be killed in accordance with § 788 of this title. The Division of Fish and Wildlife shall determine those public lands that are available for fox hunting by chase during any deer hunting season. From January through April, fox hunting by chase during deer hunting season shall be permissible on private lands only on Tuesday, Wednesday and Thursday if the owner of the private land has authorized such hunting to occur thereon.

26 Del. Laws, c. 165, § 3; 27 Del. Laws, c. 158, § 2; 27 Del. Laws, c. 159; Code 1915, § 2375; 37 Del. Laws, c. 220, § 1; 38 Del. Laws, c. 145, § 1; Code 1935, § 2821; 41 Del. Laws, c. 177, § 3; 44 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 202, § 1; 45 Del. Laws, c. 206, § 1; 47 Del. Laws, c. 175, § 1; 47 Del. Laws, c. 394, § 2; 48 Del. Laws, c. 172, §§ 1, 2; 48 Del. Laws, c. 272, § 1; 7 Del. C. 1953, § 703; 51 Del. Laws, c. 123, § 3; 55 Del. Laws, c. 25; 68 Del. Laws, c. 15, § 2; 70 Del. Laws, c. 275, § 43; 72 Del. Laws, c. 332, § 1; 76 Del. Laws, c. 148, §§ 1, 2.;



§ 704. Prohibited hunting and trapping devices and methods; confiscation of devices; primitive weapon season

(a) No person shall make use of any pitfall, deadfall, scaffold, cage, snare, trap, net, pen, baited hook, lure, urine or baited field or any other similar device for the purpose of injuring, capturing or killing birds or animals protected by the laws of this State, except red foxes, muskrats, raccoon, opossum, minks, otters, beavers and rabbits may be trapped and snapping turtles may be trapped or taken with a net in accordance with the regulations of the Department of Natural Resources and Environmental Control, and except as otherwise expressly provided. Landlords and tenants and their respective children may take rabbits in traps and snares during the open season for same on their freeholds and leaseholds respectively. For purposes of this section, the term "lure" means any mixture of ingredients intended to be placed at the trap location for the purpose of masking human odor or attracting wildlife. The term "lure" does not include any tangible objects such as duck or goose decoys or similar tangible devices used while hunting nor does the term include any mixture of ingredients intended for the purpose of masking human odor or attracting deer while deer hunting.

(b) No person shall make use of any drug, poison, chemical or explosive for the purpose of injuring, capturing or killing birds or animals protected by the laws of this State.

(c) The unlawful setting or placing of any of the devices or contrivances named in subsection (a) or (b) of this section is an offense against this section, and such devices and contrivances, when found unlawfully set or placed, shall be confiscated by the Department and disposed of as the Department sees fit.

(d) No person shall shoot at, or kill any bird or animal protected by the laws of this State with any device, swivel or punt gun, or with any gun other than such as is habitually raised at arm's length and fired from the shoulder. Possession of such illegal device or gun while hunting shall be prima facie evidence of an offense under this subsection.

(e) No person shall use for hunting or have in their possession while hunting any shotgun shells loaded with lead or lead alloy missiles larger than No. 2 shot, except ammunition permitted for hunting deer during the lawful open season for deer.

(f) A muzzle-loading rifle, meaning a single-barrel gun which is loaded with black powder and projectile through the muzzle, having distinct rifling the full length of the bore, shooting a spherical or conical projectile, ignited by a flint striking a frizzen or by a percussion cap, having a minimum bore of 0.42 inches (10.67 mm), minimum powder charge of 62 grains (4 grams), may be used in the pursuit, taking or attempted taking ("hunting") of protected wildlife, provided:

(1) Such hunting takes place during the primitive weapon season established by the Department of Natural Resources and Environmental Control and is done pursuant to the requirements of law applicable to other means of hunting protected wildlife.

(2) No person engaged in such hunting shall possess or use any multi-projected loads (buck and ball), explosive bullets or any balls smaller than .42 caliber.

No weapon may be used for hunting deer during the primitive weapon season other than a muzzle-loading rifle or bow. The Department may permit the use of a single shot muzzle-loading pistol being a minimum .42 caliber with a minimum powder charge of 40 grains during the primitive weapons season for deer, when using a muzzle-loading rifle to provide the coup-de-grace, if required.

(g) Except as set forth herein, no person may use a handgun in the pursuit, taking or attempted taking (hunting) of protected wildlife. A handgun as described herein may be used for the pursuit, taking and attempted taking (hunting) of deer on privately owned lands situated south of the Chesapeake and Delaware Canal and those lands within the State owned by the State of Delaware so designated for this purpose by the Department of Natural Resources and Environmental Control, at its discretion, under the following conditions:

(1) The handgun shall be limited to revolvers and single shot pistols with a minimum barrel length of 5.75 inches and not exceeding 12.5 inches and chambered for and using straight-wall handgun ammunition in .357 magnum, .41 caliber, .41 magnum, .44 caliber, 44 magnum, .45 caliber, .454 caliber, .480 caliber or .50 caliber and using open sights, metallic/mechanical, optical or telescopic sights;

(2) The handgun must be carried openly on a sling or in a holster and not concealed;

(3) To be used:

a. During a separate 7-day season to begin on the first Saturday in January through the second Saturday in January; and

b. In place of a shotgun during the shotgun deer season.

(h) No person shall operate, provide, sell, use, or offer to operate, provide, sell, or use any computer software or service that allows a person not physically present at a hunt site to remotely control a weapon that could be used to take a live animal or bird by remote operation, including, but not limited to, weapons or devices set up to fire through the use of the Internet or through a remote control device.

26 Del. Laws, c. 165, §§ 5, 8; 27 Del. Laws, c. 158, § 3; Code 1915, §§ 2378, 2381; Code 1935, §§ 2826, 2829; 41 Del. Laws, c. 177, § 5; 7 Del. C. 1953, § 704; 50 Del. Laws, c. 450, § 1; 53 Del. Laws, c. 198; 55 Del. Laws, c. 344; 57 Del. Laws, c. 606; 57 Del. Laws, c. 739, § 55; 58 Del. Laws, c. 331, § 1; 60 Del. Laws, c. 169, § 1; 60 Del. Laws, c. 459, § 1; 60 Del. Laws, c. 463, § 1; 60 Del. Laws, c. 493, § 2; 61 Del. Laws, c. 125, § 1; 62 Del. Laws, c. 107, § 1; 62 Del. Laws, c. 326, § 7; 63 Del. Laws, c. 51, §§ 1, 2; 63 Del. Laws, c. 389, §§ 5, 8; 68 Del. Laws, c. 28; 68 Del. Laws, c. 381, §§ 1, 2; 70 Del. Laws, c. 275, § 44; 70 Del. Laws, c. 436, §§ 1-4; 74 Del. Laws, c. 287, § 1; 75 Del. Laws, c. 38, § 1; 76 Del. Laws, c. 40, § 1; 76 Del. Laws, c. 58, §§ 1, 2; 76 Del. Laws, c. 308, § 1.;



§ 705. Visiting traps within 24-hour periods; killing of trapped animals

(a) No person who sets or makes use of any trap, except for muskrats, shall permit more than 24 hours to elapse between visits to such trap.

(b) Notwithstanding § 704(d) of this title, a .22 caliber rimfire pistol may be used to kill animals lawfully confined or restrained by a trap or snare.

Code 1915, § 2392A; 40 Del. Laws, c. 191, § 18; Code 1935, § 2852; 7 Del. C. 1953, § 706; 70 Del. Laws, c. 275, §§ 46, 71; 71 Del. Laws, c. 366, §§ 1, 2.;



§ 706. Damaging nest, den or lair of protected wildlife or trees, stumps or logs on another's property

No person shall needlessly destroy, break or interfere with any nest, den or lair of any bird or animal protected by the laws of this State, or set fire to, burn, bark or in any way mutilate any tree, living or dead, stump or log, on lands of another, without the express consent of the owner or person in charge.

26 Del. Laws, c. 165, § 6; 27 Del. Laws, c. 158, § 4; Code 1915, § 2379; Code 1935, § 2827; 7 Del. C. 1953, § 707; 70 Del. Laws, c. 275, § 71.;



§ 707. Hunting or shooting from motor vehicle, boats or farm machinery prohibited; penalty

(a) No person shall shoot at or kill any bird or animal protected by the laws of this State by means of any firearms at any time or place while such person is the occupant of any motor vehicle, motor or sail boat or is riding in or upon any piece of farm machinery, unless said person is legally hunting crippled migratory birds from a motorboat as permitted by federal law. The presence of any person in or on any conveyance used in violation of this section shall be deemed to be a violation of this section.

(b) Whoever violates this section in the daytime, between sunrise and sunset, shall be guilty of a class C environmental misdemeanor for each offense. Whoever violates this section between sunset and sunrise of any day, shall be guilty of a class B environmental misdemeanor for each offense.

26 Del. Laws, c. 165, § 7; 27 Del. Laws, c. 158, § 5; Code 1915, § 2380; 35 Del. Laws, c. 173, § 1; Code 1935, § 2828; 46 Del. Laws, c. 147, § 1; 7 Del. C. 1953, § 708; 51 Del. Laws, c. 339, § 2; 59 Del. Laws, c. 81; 70 Del. Laws, c. 275, §§ 47, 48, 71.;



§ 708. Loaded firearms prohibited in or on motor vehicles, motorboats or farm machinery

No person shall have a loaded shotgun or rifle in that person's possession in, against or on any automobile, other vehicle, any piece of farm machinery, motorboat while under power, sailboat while under power, or have any ammunition in the magazine or chamber of such shotgun or rifle except when it is otherwise lawful to hunt crippled migratory birds from a motorboat as permitted by federal law.

26 Del. Laws, c. 165, § 8; Code 1915, § 2381; Code 1935, § 2829; 47 Del. Laws, c. 322, § 1; 7 Del. C. 1953, § 709; 59 Del. Laws, c. 144; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, § 71.;



§ 709. Hours for hunting; federal laws and regulations; prohibitions and exceptions

No person shall pursue, catch, take or kill any migratory bird or fowl except within the hours permitted by federal laws and regulations. No person shall pursue, catch, take or kill any animal protected by the laws of this State except frogs, muskrats, raccoons, opossums, skunks, minks, otter and foxes between a half an hour after sunset of 1 day and a 1/2 before sunrise the following day. No person shall shoot muskrats within the hours named in this section.

26 Del. Laws, c. 165, § 7; 27 Del. Laws, c. 158, § 5; Code 1915, § 2380; 35 Del. Laws, c. 173, § 1; Code 1935, § 2828; 46 Del. Laws, c. 147, § 1; 7 Del. C. 1953, § 710; 49 Del. Laws, c. 150; 70 Del. Laws, c. 275, §§ 49, 71.;



§ 710. Use of silencer on gun; penalty

Whoever uses a silencer or noise-reducing contrivance on any gun, rifle or firearm when hunting for game or fowl, shall be guilty of a class C environmental misdemeanor.

Code 1915, § 2381A; 35 Del. Laws, c. 169, § 1; Code 1935, § 2830; 7 Del. C. 1953, § 711; 70 Del. Laws, c. 275, §§ 50, 71.;



§ 711. Hunting with automatic-loading gun prohibited; penalty

(a) No person shall hunt for game birds or game animals in this State, except as authorized by state-sanctioned federal depredation/conservation orders for selected waterfowl species, with or by means of any automatic-loading or hand-operated repeating shotgun capable of holding more than 3 shells, the magazine of which has not been cut off or plugged with a filler incapable of removal through the loading end thereof, so as to reduce the capacity of said gun to not more than 3 shells at 1 time, in the magazine and chamber combined.

(b) Whoever violates this section shall be guilty of a class C environmental misdemeanor.

(c) Having in one's possession, while in the act of hunting game birds or game animals, a gun that will hold more than 3 shells at 1 time in the magazine and chamber combined, except as authorized in subsection (a) of this section, shall be prima facie evidence of violation of this section.

Code 1935, § 2830A; 45 Del. Laws, c. 204, § 1; 7 Del. C. 1953, § 712; 70 Del. Laws, c. 275, §§ 51, 71; 76 Del. Laws, c. 302, §§ 1-3.;



§ 712. Prohibition against Sunday hunting

(a) On Sundays, no person shall hunt or pursue any game birds or game animals with any dog or any kind of implement which is capable of killing said game birds or game animals, except as provided in subsection (b) of this section.

(b) This section shall not be applicable to trapping, training dogs, hunting red foxes with dogs, or participating in commercial game preserve operations in accordance with the provisions of § 572 of this title.

26 Del. Laws, c. 165, § 10; Code 1915, § 2383; Code 1935, § 2833; 45 Del. Laws, c. 258, § 1; 7 Del. C. 1953, § 714; 63 Del. Laws, c. 389, § 3; 70 Del. Laws, c. 275, § 71; 78 Del. Laws, c. 27, § 2.;



§ 713. Fire regulations; penalty

(a) No person shall:

(1) Fire or cause to be fired, any woodlot, forest or other wild land or property, material or vegetation being or growing thereon, other than brush in clearing land, either by dropping lighted matches, tobacco or other substance, or in any manner whatsoever without the consent of the owner or owners; or

(2) Start a fire or fires anywhere and permit same to spread to woodlots, forests or other wild lands, causing damage to or destruction of such property; or

(3) Except as provided in subsection (b) of this section, fire or cause to be fired any marshland in this State after March 1 in any year.

(b) The Department, upon application from any landowner or freeholder and after due investigation, may extend beyond March 1 the time during which marshland in this State may be fired, by the issuance of a permit thereto for such purpose, if it is found after such investigation that the landowner or freeholder has been prevented from firing landowner's or freeholder's marshland before March 1 by circumstances beyond landowner's or freeholder's control.

(c) Whoever violates this section shall be guilty of a class C environmental misdemeanor for each offense in addition to any other penalty that may be imposed for any damage caused by the setting of unlawful fires of any kind whatsoever.

Code 1915, § 2379A; 35 Del. Laws, c. 206, § 1; 40 Del. Laws, c. 191, § 11; Code 1935, § 2832; 7 Del. C. 1953, § 715; 57 Del. Laws, c. 739, § 56; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 52, 53, 71.;



§ 714. Trespassing; penalty

Whoever enters upon the lands or waters of another within this State, without first obtaining permission to do so from the owner or lessee, for the purpose of hunting, trapping or fishing, shall be guilty of a class C environmental misdemeanor.

Code 1852, § 976; 14 Del. Laws, c. 421, § 16; Code 1915, § 2409; Code 1935, § 2880; 7 Del. C. 1953, § 720; 49 Del. Laws, c. 82; 59 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 275, §§ 55, 71.;



§ 715. Possession of protected wildlife; prohibitions

(a) No person shall have more than 2 times the daily bag limit or creel limit of any game bird, game animal or game fish in that person's possession at any 1 time when it is lawful to possess such wildlife; except that nothing in this section shall apply to rabbits lawfully killed outside of this State, or to muskrat lawfully taken, or to terrapin lawfully taken and of lawful size, when it is lawful to have said animals, their meat and skins in possession.

(b) No person shall have in possession any game fish during the closed season for said fish, whether the same shall have been taken within or without the State, and no person shall at any time of the year barter, sell, offer for sale or buy any game birds, game animals or game fish protected by the laws of this State, and killed or caught either lawfully or unlawfully within or without this State, except always the muskrat, the snapping turtle and the diamond back terrapin trade during the seasons when it is lawful to have said animals and their meat in possession, and trading at any and all times in muskrat skins and other skins and in terrapin of lawful size which have been lawfully taken; and further except always hotels, restaurants, clubs and other food dispensers which may offer pheasants and quail for food consumption, provided, however, that every such food dispenser having pheasants and quail in its possession has an invoice covering the same showing purchase thereof from a licensed game breeder within or without this State, said invoice to have the game breeder's license number on it.

(c) No person shall knowingly have in possession any game birds, animals or fish which have been unlawfully killed or taken, except when confiscated by the Department and when in the possession of the Department or when in the possession of those to whom the Department has given them.

(d) Whoever violates this section shall be guilty of a class C environmental misdemeanor for each offense. In addition to being fined and/or imprisoned, the violator shall be fined $5.00 for each game bird, game fish and game animal caught or killed illegally, purchased or offered to purchase, sold, offered for sale, bartered or exchanged, or taken or killed or found in possession in excess of the bag limit.

Code 1915, § 2390; 31 Del. Laws, c. 51, § 2; 40 Del. Laws, c. 191, §§ 13, 14; Code 1935, § 2849; 7 Del. C. 1953, § 721; 49 Del. Laws, c. 29; 50 Del. Laws, c. 437, §§ 1, 2; 57 Del. Laws, c. 739, § 57; 60 Del. Laws, c. 493, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 56, 57, 71.;



§ 716. Hunting, fishing or trapping without a license; penalties

Any person required by this title to obtain a license before hunting, trapping or fishing in this State and who hunts, traps or fishes without having obtained such license shall be guilty of a class C environmental misdemeanor.

26 Del. Laws, c. 164, § 2; Code 1915, § 2391; 40 Del. Laws, c. 191, § 15; Code 1935, § 2850; 7 Del. C. 1953, § 722; 57 Del. Laws, c. 739, § 58; 70 Del. Laws, c. 275, §§ 58, 71.;



§ 717. Frightening or harassing migratory birds; penalties

Any person who shall frighten or harass migratory birds while at rest on the property of another by use of a rifle, shotgun or any other weapon, shall be guilty of a class C environmental misdemeanor.

7 Del. C. 1953, § 724; 57 Del. Laws, c. 96; 70 Del. Laws, c. 275, §§ 59, 71.;



§ 718. Requiring wearing of hunter orange in the hunting of deer; violation and penalty

(a) "Hunter orange" means a daylight fluorescent orange color with a dominant wave length between 595 and 605 nanometers, and exotation purity of not less than 85 percent and illuminous factor of not less than 40 percent.

(b) During a time when it is lawful to take deer with a firearm, any person hunting any wildlife except migratory game birds in this State shall display on that person's head, chest and back a total of not less than 400 square inches of hunter orange material.

(c) If a hunter utilizes a ground blind to hunt deer during a time when it is lawful to take deer with a firearm and the hunter is completely concealed within a blind, then 400 square inches of hunter orange material shall be placed within 10 feet outside of the blind and at least 3 feet off of the ground.

(d) Whoever violates this section shall be guilty of a class D environmental misdemeanor.

7 Del. C. 1953, § 705; 59 Del. Laws, c. 97, § 1; 60 Del. Laws, c. 302, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 61, 62, 71; 70 Del. Laws, c. 502, § 1; 76 Del. Laws, c. 301, §§ 1, 2.;



§ 719. Discharge of firearms on or near public roads and public rights-of-way; penalty

(a) No person, except in lawful self-defense, shall discharge any firearm while on or within 15 yards of a public road or right-of-way unless it is a road or right-of-way within an area controlled by the Department of Natural Resources and Environmental Control, the Department of Agriculture of the State or the United States Department of the Interior and is designated by the respective department as an area open to hunting or trapping.

(b) No person shall shoot at any wild bird or wild animal while it is on a public road, nor shall any person shoot across a public road or right-of-way at any wild bird or wild animal.

(c) Whoever violates this section shall be guilty of a class C environmental misdemeanor.

61 Del. Laws, c. 372, § 1; 64 Del. Laws, c. 373, § 1; 70 Del. Laws, c. 275, §§ 63, 71.;



§ 720. Conditional permits for disabled persons

Notwithstanding §§ 707, 708 and 719 of this title, the Director of the Division of Fish and Wildlife, Department of Natural Resources and Environmental Control, upon written application and presentation of a medical doctor's written statement that the applicant is unable to walk or is otherwise physically disabled to the extent that the applicant cannot safely hunt except from a vehicle, may issue a conditional permit to shoot wild birds and wild animals from a stationary vehicle during established hunting seasons and in accordance with other existing laws and regulations.

62 Del. Laws, c. 59, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 64, 71.;



§ 721. Killer, body-gripping traps

Anyone who sets, tends or possesses or attempts to set or tend a killer, body-gripping trap with a jaw spread in excess of 5 inches shall be guilty of a class B environmental misdemeanor for each offense.

62 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 275, §§ 65, 71.;



§ 722. Prohibition against use of lights; penalties

(a) No person or persons shall hunt or attempt to hunt at nighttime any species of wild bird or wild animal with any artificial light including the headlights of any vehicle or with any device that amplifies light using a power source including but not limited to night vision and infrared devices. Possession in a motor vehicle or conveyance of any firearms or other implements with which wild birds or wild animals may be killed, exposed within immediate reach, either loaded or unloaded, while using any artificial lights or any device that amplifies light, shall be prima facie evidence of the use of such firearms or other implements for hunting. Raccoons or opossums may be hunted on foot or while riding on a horse or mule at nighttime during open season with the use of a dog or artificial light or both. Frogs may be hunted on foot or from a boat at nighttime during open season with an artificial light.

(b) No person or persons shall make use of any artificial light emanating from a vehicle and directing toward woods, fields, orchards, livestock, wild animals or birds, dwellings or buildings. The provisions of this subsection do not apply to the normal use of headlights of a vehicle traveling on any public or private road in a normal manner, to any police, emergency or utility company vehicle using spotlights to perform their duties, or to any farmer or landowner on the farmer's or landowner's own or leased land using artificial lights to check on equipment, crops, livestock or poultry. Nor shall this subsection apply to the normal use of headlights of a vehicle traveling in a normal manner 2 hours prior to sunrise or 2 hours after sunset.

(c) Whoever violates this section shall be guilty of a class B environmental misdemeanor.

63 Del. Laws, c. 389, § 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 66, 71; 78 Del. Laws, c. 373, § 1.;



§ 723. Hunting or trapping in safety zones; penalty

(a)(1) No person, except the owner or occupant, shall discharge a firearm within 100 yards of an occupied dwelling, house or residence or any barn, stable or any other building used in connection therewith, while hunting or trapping for wild birds or wild animals of any kind. The area within said distance shall be a "safety zone," and it shall be unlawful to shoot at any wild bird or wild animal while it is within such safety zone without the specific advance permission of the owner or tenant.

(2) Notwithstanding any other law or regulation to the contrary, the safety zone for hunting deer by archery device during established archery seasons shall be 50 yards.

(b) During any open hunting or trapping season, it shall be unlawful for any person, other than the owner or occupant, to hunt or to trap, pursue, disturb or otherwise chase any wild animal or bird within a safety zone without the specific, advance permission of the owner or occupant.

(c) No person, except the owner or occupant, or a person with the permission of said owner or occupant, shall discharge a firearm so that a shot, slug or bullet lands upon any occupied dwelling, house, or residence, or any barn, stable or other building used in connection therewith.

(d) Whoever violates this section shall be guilty of a class C environmental misdemeanor.

64 Del. Laws, c. 369, § 1; 69 Del. Laws, c. 281, § 1; 70 Del. Laws, c. 275, §§ 67, 71; 77 Del. Laws, c. 425, § 4.;



§ 724. Wilful obstruction or impeding of lawful hunting, fishing or trapping activities

(a) No person shall wilfully obstruct or impede the participation of any individual in:

(1) The lawful taking of fish, crabs, oysters, clams or frogs; or

(2) The lawful hunting of any game birds or animals; or

(3) The lawful trapping of any game animals.

(b) Whoever violates this section shall be guilty of a class B environmental misdemeanor.

(c) Hunting, trapping or fishing activities while trespassing upon the private lands of another person, persons or corporation shall not be considered lawful hunting, trapping or fishing activities for purposes of this section.

(d) The conduct declared unlawful in this section shall not include any incidental interference arising from lawful activities normally conducted within the general area.

(e) This section shall not apply to law-enforcement personnel acting in the lawful performance of their duties.

65 Del. Laws, c. 303, § 1; 70 Del. Laws, c. 275, §§ 68-71.;



§ 725. Falconry; permit; regulations; hunting

(a) No person may take, transport or possess any raptor for falconry purposes in this State without first procuring a falconry permit from the Department. The Department shall not charge a fee for a falconry permit.

(b) The State hereby adopts Title 50 of the Code of Federal Regulations pertaining to falconry, and the Department may promulgate such other regulations as may be necessary to govern the practice of falconry.

(c) The falconry permit, when accompanied by a current hunting license, authorizes the hunting of game birds and game animals in compliance with the State's seasons and bag limits.

71 Del. Laws, c. 362, § 1.;



§ 726. Interstate Wildlife Violator Compact

(1) The Interstate Wildlife Violator Compact is an interstate agreement between member states to enhance the compliance with the hunting, fishing, and other wildlife laws of member states, and provides for the fair and impartial treatment of wildlife and fisheries violators.

(2) The Board of Compact Administrators has set forth prescribed requirements and procedures for any state to become a member of the Interstate Wildlife Violator Compact within the established Bylaws and Interstate Wildlife Violator Compact Operations Manual.

(3) Through this statute, the State of Delaware directs and empowers the Delaware Department of Natural Resources and Environmental Control (DNREC), Division of Fish and Wildlife to enact all provisions of the Interstate Wildlife Violator Compact.

(4) DNREC is charged to adopt and begin implementation of the Interstate Wildlife Violator Compact set forth in the Compact, Bylaws and Operations Manual, and to further recognize all current and future member states legally empowered as members of the Compact on or before July 1, 2016. DNREC shall notify the General Assembly if an extension is necessary for a maximum of 3 years due to technological capacity challenges that preclude timely implementation of the Compact.

(5) The State of Delaware by representation through DNREC's Division of Fish and Wildlife will make a formal application to the Chairman and Board of Administrators of the Interstate Wildlife Violation Compact to receive full admission, authority, and representation as an official member of the Interstate Wildlife Violator Compact.

79 Del. Laws, c. 113, § 1.;






Subchapter II Wild Birds Other Than Game Birds, Migratory Wild Fowl

§ 734. Prohibitions respecting wild birds other than game birds; birds not protected

No person shall catch, kill, have in possession (living or dead), purchase, sell or expose for sale, transport or ship any wild bird other than a game bird, or any part of the plumage, skin or body of any such bird, or any game bird, except as expressly permitted by law; but house sparrows, and starlings may be killed, sold or shipped by any person in any manner and at any time.

26 Del. Laws, c. 165, §§ 1, 4; Code 1915, §§ 2373, 2377; 28 Del. Laws, c. 197, § 1; 30 Del. Laws, c. 176, § 1; Code 1935, §§ 2818, 2825, 2890; 7 Del. C. 1953, § 741; 57 Del. Laws, c. 85; 57 Del. Laws, c. 739, § 59; 59 Del. Laws, c. 148, § 2; 70 Del. Laws, c. 275, § 77.;



§ 735. Nests and eggs protected

No person shall take or needlessly destroy the nests or eggs of any wild bird, nor have such nests or eggs in that person's possession.

22 Del. Laws, c. 216, § 2; Code 1915, § 2417; Code 1935, § 2891; 7 Del. C. 1953, § 742; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, § 77.;



§ 736. State game refuges; wildlife refuges

(a) All state lands, except as otherwise provided, and state, county and municipal parks in Delaware shall be state game refuges and no person shall hunt upon said lands and parks or kill or injure any game therein at any time of the year.

(b) Any person may shoot and kill during the open season for same, wild duck, wild geese, brant and snipe on all state lands bordering on the Delaware Bay, Atlantic Ocean, Indian River and Assawoman Bay.

(c) Notwithstanding this section, all wildlife refuges created under this title shall be under the jurisdiction of the Department and subject to all the rules and regulations thereof including rules and regulations covering the right to hunt and fish therein.

Code 1915, § 2417A; 30 Del. Laws, c. 176, § 5; 36 Del. Laws, c. 233, § 1; 40 Del. Laws, c. 191, § 31; Code 1935, § 2892; 7 Del. C. 1953, § 743; 57 Del. Laws, c. 739, § 60; 70 Del. Laws, c. 275, § 77.;



§ 737. Exception to application of §§ 734, 735 and 736 for holder of license for scientific purposes

Sections 734, 735 and 736 of this title shall not apply to any person holding a license giving the right to take birds and their nests and eggs for scientific purposes.

22 Del. Laws, c. 216, §§ 4, 6; Code 1915, § 2419; Code 1935, § 2894; 7 Del. C. 1953, § 745; 70 Del. Laws, c. 275, §§ 72, 77.;



§ 738. Erection and removal of booby, brush or stake blinds

No booby, brush or stake blinds shall be erected sooner than 30 days prior to the open season for the hunting of wild water fowl and all such blinds shall be removed within 30 days after the close of said season.

Whoever violates this section shall be guilty of a class D environmental misdemeanor for each offense.

Code 1935, § 2821C; 45 Del. Laws, c. 203, § 1; 7 Del. C. 1953, § 747; 49 Del. Laws, c. 338; 50 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 275, §§ 73, 77.;



§ 739. Prohibitions respecting bald eagles; disturbing, damaging or destroying nests; eggs; penalties

(a) Any person who disturbs, destroys or in any manner damages a bald eagle's nest or aerie shall be guilty of a class A environmental misdemeanor.

(b) Any person shooting, killing or attempting to kill a bald eagle or any person who removes, or attempts to remove eggs or eaglets from their nest or aerie shall be guilty of a class A environmental misdemeanor.

(c) Any person who barters, offers to barter, trades, offers to trade or possesses any bald eagle, bald eagle eggs or eaglets shall be guilty of a class A environmental misdemeanor.

7 Del. C. 1953, § 748; 57 Del. Laws, c. 88; 70 Del. Laws, c. 275, §§ 74-77.;



§ 740. Crows

The crow may be hunted in accordance with federal regulations.

7 Del. C. 1953, § 749; 59 Del. Laws, c. 158, § 1; 70 Del. Laws, c. 275, § 77.;



§ 741. Snow geese

Notwithstanding any other provision of this title, a person may hunt snow geese by any method, provided the individual complies with federal laws and regulations.

72 Del. Laws, c. 52, § 1.;






Subchapter III Muskrats

§ 750. Placement of traps for muskrats

The habitat of a muskrat shall be a marsh of any size, ordinarily subject to rise and fall of tide, a ditch, a stream, or land not suited to cultivation of crops due to a normally marshy condition. A trap set or found at any place other than such habitat shall be considered as having been set for game animals other than muskrats.

27 Del. Laws, c. 157, §§ 1, 2; Code 1915, §§ 2388, 2392B; 40 Del. Laws, c. 191, § 18; Code 1935, § 2839; 7 Del. C. 1953, § 761; 70 Del. Laws, c. 275, § 86.;



§ 751. Muskrats driven from shelter by flood or freshet

No person shall take, kill or capture, by any means whatever, any muskrat during the time of any flood or freshet, when such flood or freshet may cause any muskrat to leave its usual and accustomed place of shelter and protection.

Whoever violates this section shall be guilty of a class D environmental misdemeanor for each offense.

26 Del. Laws, c. 165, § 14; Code 1915, § 2387; Code 1935, § 2838; 7 Del. C. 1953, § 762; 70 Del. Laws, c. 275, §§ 78, 86.;



§ 752. Hunting muskrats with dog; penalty

(a) No person shall hunt, take, catch or kill any muskrat with dog or dogs.

(b) Whoever violates this section shall be guilty of a class D environmental misdemeanor for each offense.

27 Del. Laws, c. 157, §§ 1, 2; Code 1915, §§ 2388, 2392B; 40 Del. Laws, c. 191, § 18; Code 1935, § 2839; 7 Del. C. 1953, § 763; 70 Del. Laws, c. 275, §§ 79, 86.;



§ 753. Muskrat nailing; destroying or damaging muskrat house, den; penalties

(a) No person shall take, capture or kill, at any time, within this State, any muskrat by the method commonly known as nailing; or dig into, tear down, remove, interfere with, destroy or damage in any way any muskrat house, nest, den, lair or refuge.

(b) Whoever violates this section shall be guilty of a class C environmental misdemeanor for each muskrat house, nest, den, lair or refuge, dug into, torn down, removed, interfered with, destroyed or damaged in any way.

Code 1915, § 2388A; 32 Del. Laws, c. 172, § 1; Code 1935, § 2840; 7 Del. C. 1953, § 764; 70 Del. Laws, c. 275, §§ 80, 86.;



§ 754. Trespassing on property of another to kill muskrats; violations and penalties

(a) Whoever enters into or upon, or trespasses upon the ways, marshes, lands or premises of another within this State, without first obtaining the consent of the owner or lessee thereof, for the purpose of taking, trapping, capturing or killing any muskrat in any manner whatsoever, shall be guilty of a class C environmental misdemeanor.

(b) Nothing in this section shall affect the right of the party injured, to that party's civil action for damages, as in cases of trespass.

Code 1915, § 2388B; 32 Del. Laws, c. 172, § 1; Code 1935, § 2841; 7 Del. C. 1953, § 765; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 81, 86.;



§ 755. Taking muskrat on public road or highway; penalties

(a) No person shall take, capture or kill, in any manner, at any time, within this State, any muskrat on any public road or highway.

(b) Whoever violates this section shall be guilty of a class D environmental misdemeanor for each offense.

Code 1915, § 2388C; 34 Del. Laws, c. 183, §§ 1, 2; Code 1935, § 2842; 43 Del. Laws, c. 195, § 1; 7 Del. C. 1953, § 767; 70 Del. Laws, c. 275, §§ 83, 86.;



§ 756. Diving or box trap; penalty

(a) No person shall take, capture or kill, at any time, within the State, any muskrat with a trap commonly known as a diving or box trap. The setting of any such trap in any muskrat den, lead, or runway shall be prima facie evidence of an offense against this section.

(b) Whoever violates this section shall be guilty of a class D environmental misdemeanor for each offense.

Code 1915, § 2388C; 34 Del. Laws, c. 183, §§ 1, 2; Code 1935, § 2842; 43 Del. Laws, c. 195, § 1; 7 Del. C. 1953, § 768; 70 Del. Laws, c. 275, §§ 84, 86.;



§ 757. Trapping muskrats or other fur-bearing animals adjacent to Broadkiln Creek without consent of landowner; penalty

(a) No person shall trap or take muskrats or other fur-bearing animals from any lands adjacent to Broadkiln Creek, from the corporate limits of the Town of Milton to the Delaware Bay, or from the banks of Broadkiln Creek, from the corporate limits of the Town of Milton to the Delaware Bay, without first obtaining the consent of the owner of the lands or banks of the Creek. The failure of any person trapping or taking muskrats or other fur-bearing animals, as aforesaid, to produce the consent in writing of the landowner or the owner of the bank on which traps are set for muskrats, or other fur-bearing animals are taken shall be prima facie evidence of the violation of this section.

(b) Whoever violates this section shall be guilty of a class C environmental misdemeanor for each offense.

44 Del. Laws, c. 148, §§ 1, 2; 7 Del. C. 1953, § 769; 70 Del. Laws, c. 275, §§ 85, 86.;



§ 758. Extension of muskrat open season

Notwithstanding § 703(1) of this title, the open season during which it shall be lawful to catch, kill or pursue or attempt to catch, kill or pursue muskrat may be extended. The Department shall establish both the conditions under which an extension shall occur and the extension framework through regulations promulgated pursuant to Chapter 101 of Title 29, Administrative Procedures Act.

77 Del. Laws, c. 437, § 1.;






Subchapter IV Rabbits

§ 767. Rabbit or hare hunting with ferret

No person shall hunt, take, kill or destroy any rabbit or hare with a ferret, or have a ferret in possession while hunting.

26 Del. Laws, c. 165, § 13; Code 1915, § 2386; Code 1935, § 2837; 7 Del. C. 1953, § 771; 70 Del. Laws, c. 275, § 90.;



§ 768. Receipt of rabbits from without the State; penalties

(a) No person shall receive from without the State any European or San Juan rabbit or any rabbit from an endemic state or area listed as such by the United States Public Health Service.

(b) No person shall receive from without the State any rabbit which is not prohibited by subsection (a) of this section unless it is accompanied by the certificate of the Secretary of the Department of Health and Social Services or the Secretary's designee or of an equivalent agency of the place of origin recognized and approved by the Secretary of the Department of Health and Social Services or the Secretary's designee to the effect that such rabbit is free from disease.

(c) Whoever violates this section shall be guilty of a class B environmental misdemeanor for each offense.

28 Del. Laws, c. 195; Code 1935, § 2844; 7 Del. C. 1953, § 772; 50 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 149, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 87, 90.;



§ 769. License to sell rabbits received from another state

A special license shall not be required for the purpose of selling rabbits received from without the State in accordance with § 768 of this title.

28 Del. Laws, c. 195; Code 1935, § 2845; 7 Del. C. 1953, § 773; 70 Del. Laws, c. 275, §§ 88, 90.;



§ 770. Identifying rabbits received from another state

All persons exposing rabbits for sale, which were received from without the State, shall mark on a card not less than 12 inches by 8 inches, in readable letters, the words "Shipped Rabbits," the name of the state from where the rabbits were shipped, and the name of the shipper.

28 Del. Laws, c. 195; Code 1935, § 2846; 7 Del. C. 1953, § 774; 70 Del. Laws, c. 275, § 90.;



§ 771. Bill of lading to be shown on demand

All persons having rabbits in their possession and offering them for sale shall show, on demand from any constable, police officer or Fish and Wildlife Agent, the bill of lading and all other memoranda of the shipment, so as to satisfy such officer that the rabbits were not killed or shipped from any place within this State.

28 Del. Laws, c. 195; Code 1935, § 2847; 7 Del. C. 1953, § 775; 70 Del. Laws, c. 105, § 5; 70 Del. Laws, c. 275, § 90.;






Subchapter V Terrapin

§ 781. Taking or destroying terrapin eggs; penalty

Whoever takes or destroys any terrapin eggs found, or collected, on or near the shore of any bay, river or stream in this State, where the water is salt, or upon any salt marsh, or beach, shall be guilty of a class D environmental misdemeanor. Anyone having possession of such eggs shall be deemed to have taken them there, unless that person proves the contrary.

Code 1852, § 969; 12 Del. Laws, c. 329, § 9; 14 Del. Laws, c. 422, § 9; Code 1915, § 2490; Code 1935, § 2970; 7 Del. C. 1953, § 781; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, § 91.;



§ 783. Terrapin taken or caught in Indian River or Rehoboth Bay — Use of dredges to take terrapin; penalty

Whoever uses any dredge for the purpose of catching or taking terrapin in the Indian River or Rehoboth Bay, or waters adjacent thereto, shall be guilty of a class D environmental misdemeanor for each offense.

13 Del. Laws, c. 435, § 1; 14 Del. Laws, c. 420, § 1; 16 Del. Laws, c. 310, § 1; Code 1915, § 2491; Code 1935, § 2971; 7 Del. C. 1953, § 783; 70 Del. Laws, c. 275, § 93.;



§ 784. Terrapin raised in private ponds

Nothing contained in this subchapter shall prevent any person from raising terrapin in a private pond.

24 Del. Laws, c. 151, § 1; 27 Del. Laws, c. 150; Code 1915, § 2492; Code 1935, § 2972; 7 Del. C. 1953, § 784; 70 Del. Laws, c. 275, §§ 95, 96.;






Subchapter VI Other Game and Fish

§ 786. Raccoon and opossum

(a) No person shall kill any raccoon or opossum, or needlessly destroy, break or interfere with any den or lair of any raccoon or opossum, or set fire to, burn or otherwise mutilate any tree, living or dead, stump or log for the purpose of killing or destroying in any way any raccoon or opossum at any time of the year, between 1 hour before sunrise and 1 hour after sunset.

(b) Any person may trap, hunt with dogs or otherwise take raccoons from any lands during the period as defined by Departmental regulations.

(c) Raccoon and opossum may be legally trapped, statewide, in a box type trap operated in such a way as to confine but not otherwise harm the entrapped raccoon or opossum with a maximum opening dimension not to exceed 195 square inches.

(d) Any person may trap or hunt, with dogs, raccoons with permission of the landowner from any lands in New Castle County or Kent County from the southerly boundary of New Castle County Route 380 and east and southeast of the center line of U.S. Route No. 13, thence following said center line of U.S. Route No. 13 to the point where U.S. Route No. 13 forms a junction with U.S. Route No. 113 and thence along the center line of U.S. Route No. 113 to a line dividing Kent County from Sussex County during any time of the year excepting on Sundays; provided, however, that this subsection shall not apply to lands in Kent County lying east of the center line of Rt. 113, north of the Sussex County line and south of the St. Jones River.

(e) Notwithstanding § 704(d) of this title, a .22 caliber rimfire pistol may be used to hunt raccoons and opossums.

26 Del. Laws, c. 165, § 3; 27 Del. Laws, c. 158, § 2; 27 Del. Laws, c. 159; Code 1915, § 2375; 37 Del. Laws, c. 220, § 1; 38 Del. Laws, c. 145, § 1; Code 1935, § 2821; 41 Del. Laws, c. 177, § 3; 45 Del. Laws, c. 202, § 1; 47 Del. Laws, c. 164, § 1; 7 Del. C. 1953, § 791; 52 Del. Laws, c. 245; 62 Del. Laws, c. 326, §§ 5, 6; 63 Del. Laws, c. 374, § 1; 66 Del. Laws, c. 43, § 1; 70 Del. Laws, c. 275, § 103; 71 Del. Laws, c. 366, § 3.;



§ 787. Protection of deer; penalties

(a) No person shall hunt, chase or pursue with the intent to kill, trap, take or have in possession any deer (living or dead), except those deer legally taken during the open season and during lawful hours in each county.

(b) All evidence including weapons, ammunition, lights, communication systems and/or instrumentalities including motor vehicles used in violation of subsection (a) of this section may be seized and retained as evidence, and forfeited according to procedures set forth in the Superior Court Criminal Rules. Wherever the State seeks to have property allegedly used in violation of subsection (a) of this section forfeited, the Superior Court shall have jurisdiction over both the violation of subsection (a) of this section and the issue of forfeiture.

(c) No person shall make use of dogs for the hunting or pursuing of deer with intent to kill said deer in this State at any time.

(d) No person shall purchase, sell or expose for sale, or transport, ship or possess with the intent to sell, any deer or any part of such deer, except for the hides of lawfully killed deer, at any time. Nothing in this paragraph shall preclude the importation and consumption of venison, approved for sale by the United States Department of Agriculture, into this State.

(e) Any person may possess a deer lawfully killed in another state if the person in possession of such deer has proof of such lawful killing and possession, and presents the proof upon demand to any officer or official of this State. It shall also be lawful to possess deer within an enclosure in a public zoo or park, or if a permit for such deer has been issued by the Department.

(f) Whoever violates this section shall be guilty of a class B environmental misdemeanor for each offense. In addition to being fined and/or imprisoned, anyone found guilty of a first offense for violating subsection (a) of this section shall be required to turn in any valid hunting license and shall be denied the privilege of hunting, with or without a license, in the State for a period of 2 years, commencing with the date of conviction; for any subsequent offense, anyone found guilty shall be required to turn in any valid hunting license and shall be denied the privilege of hunting, with or without a license, in the State for a period of 5 years, commencing with the date of conviction.

Code 1935, § 2824A; 47 Del. Laws, c. 302, § 1; 7 Del. C. 1953, § 792; 70 Del. Laws, c. 275, §§ 97, 103; 70 Del. Laws, c. 436, § 5.;



§ 788. Exceptions to the prohibition against the killing of red fox

(a) Notwithstanding § 703(2) of this title, red foxes may be harvested statewide. The Department shall establish the season structure and framework through regulations promulgated pursuant to Chapter 101, Administrative Procedures Act, of Title 29.

(b) Notwithstanding § 703(2) of this title, the Department may issue a permit to a private landowner authorizing the landowner to manage red foxes on his or her property, provided there is a wildlife management plan for the property, the wildlife management plan has been approved by the Department, and a reduction in the number of foxes was recommended by such plan. The permit shall specify the time during which, the means and methods by which, and the person or persons by whom the red foxes may be killed or captured. The Department shall not charge a fee for the issuance of a permit under this section.

(c) Nothing in this chapter shall be construed to prevent the killing of a red fox by the owner of poultry if such fox is in the act of attacking such poultry. Such person may kill such foxes within a reasonable time after the pursuit, killing or carrying away of the poultry.

(d) Notwithstanding anything to the contrary contained in this chapter, it shall be lawful to possess, buy and sell the hides of red foxes which are legally taken in Delaware or in another state.

26 Del. Laws, c. 165, § 12; Code 1915, §§ 2385, 2385A; 40 Del. Laws, c. 194, § 1; 40 Del. Laws, c. 195, § 1; Code 1935, § 2836; 41 Del. Laws, c. 177, § 7; 7 Del. C. 1953, § 793; 60 Del. Laws, c. 587, §§ 1, 2; 62 Del. Laws, c. 138, §§ 6, 7; 68 Del. Laws, c. 15, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 98, 103; 72 Del. Laws, c. 332, § 2; 76 Del. Laws, c. 173, § 1; 76 Del. Laws, c. 308, § 2.;



§ 789. Sale or shipment of red fox or red fox hides; penalty

(a) No live red fox shall be sold, purchased, possessed or exposed for sale in this State, or shipped by freight or express, or otherwise, or taken from any place within this State to any place outside this State. Nothing in this section shall be construed to prevent the possession or transfer of red fox hides legally taken in Delaware or in another state. It shall be legal to sell the hides of red foxes legally taken in Delaware within the State or in another state.

(b) The provisions of the preceding paragraph insofar as they relate to the possession of live red foxes shall not apply to animal exhibitions owned or operated by the State or any political subdivision thereof.

(c) Whoever violates this section shall be guilty of a class B environmental misdemeanor for each offense.

26 Del. Laws, c. 166; Code 1915, § 2408; Code 1935, § 2879; 41 Del. Laws, c. 177, § 8; 7 Del. C. 1953, § 794; 62 Del. Laws, c. 138, § 8; 63 Del. Laws, c. 52, §§ 1, 2; 70 Del. Laws, c. 275, §§ 99, 103; 72 Del. Laws, c. 332, § 3; 76 Del. Laws, c. 308, §§ 3-6.;



§ 790. Digging out or killing female fox or her young whelps; penalty

(a) No person shall dig out or in any manner take from any den a female fox, or her young whelps, or kill or in any manner cause the death of such female fox, or her young whelps, during the period of time in which she is suckling them.

(b) Whoever violates this section shall be guilty of a class C environmental misdemeanor for every female fox or whelp so dug or taken out of any den, or killed or caused to be killed.

26 Del. Laws, c. 166; Code 1915, § 2408; Code 1935, § 2879; 7 Del. C. 1953, § 795; 60 Del. Laws, c. 587, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 100, 103; 72 Del. Laws, c. 332, § 4.;



§ 791. Possession of red fox whelps

Notwithstanding any other provision of this subchapter to the contrary, the taking and possession of red fox whelps between April 1 and August 15 of each year by persons possessing no less than 5 foxhounds kept for chasing mature red foxes and having a permit issued by the Department shall be permitted for the purpose of raising the whelps for fox chasing. Any whelps possessed by virtue of this section shall have been taken only with permission of the landowner. Any whelp possessed by virtue of this section must be released each year prior to August 15. Only red fox whelps found within this State shall be subject to this section.

64 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 275, § 103.;



§ 792. Legal limit on bullfrogs; penalty

No person shall take or kill more than 24 bullfrogs in any 1 day or night, or have the same in that person's possession for more than 5 days after the close of the season for killing excepting when they are had in possession alive for scientific or propagating purposes.

Whoever violates this section shall be guilty of a class D environmental misdemeanor.

Code 1915, § 2384A; 37 Del. Laws, c. 215, § 1; Code 1935, § 2835; 41 Del. Laws, c. 178, § 1; 7 Del. C. 1953, § 796; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, §§ 101-103.;



§ 793. Sale of bullfrogs

Notwithstanding any other provisions of Part I of this title, bullfrogs, lawfully taken or killed, may be sold, bought and possessed in any quantity.

Code 1935, § 2835(a); 44 Del. Laws, c. 149, § 1; 7 Del. C. 1953, § 797; 70 Del. Laws, c. 275, § 103.;



§ 794. Deer accidentally killed by motor vehicle

Any person, who, while operating a motor vehicle upon any public highway in this State, accidentally strikes and kills a deer upon said public highway shall, upon producing visible evidence of collision with said deer to any State Police or Fish and Wildlife Agent of this State, be entitled to possession of said deer. This section shall apply to deer killed by collision with a motor vehicle at any time, whether during the open season for killing deer or during the legally closed season.

7 Del. C. 1953, § 798; 52 Del. Laws, c. 171; 70 Del. Laws, c. 105, § 6; 70 Del. Laws, c. 275, § 103.;



§ 795. Prohibition of sale or transportation of live skunks or raccoons

No live skunks or raccoons shall be sold or possessed in this State or transported into this State for any purpose without a permit from the Division.

63 Del. Laws, c. 389, § 7; 70 Del. Laws, c. 275, § 103.;






Subchapter VII Woodchuck or Groundhog

§ 797. Woodchuck or groundhog not protected wildlife

The animal known as woodchuck or groundhog shall not be a form of protected wildlife in this State.

7 Del. C. 1953, § 811; 52 Del. Laws, c. 68; 70 Del. Laws, c. 275, § 104.;



§ 798. Taking of woodchuck or groundhog

The woodchuck or groundhog may be hunted, trapped, caught, shot, killed, sold, shipped or otherwise disposed of, by any person and at any time.

7 Del. C. 1953, § 812; 52 Del. Laws, c. 68; 70 Del. Laws, c. 275, § 104.;






Subchapter VIII Non-Native Wildlife

§ 800. Definitions

For the purposes of Part I of this title, unless otherwise specifically defined, or another intention clearly appears, or the context requires a different meaning, the following definitions shall apply:

(1) "Invasive wildlife species" means non-native wildlife species, including but not limited to nutria, whose presence, establishment, or proliferation causes or is likely to cause, as determined by the Department, biological or environmental harm to native wildlife species or their habitats or associated economic harm.

(2) "Non-native wildlife species" means those wildlife species exclusive of finfish, that, as determined by the Department, have not historically and naturally occurred in Delaware. Non-native wildlife species include but are not limited to those wildlife species, such as coyotes, that are or become present through natural range expansion or through human actions to include but not limited to unintentional or intentional introduction or release. Non-native wildlife species may include genetically modified native species. Non-native wildlife species do not include wildlife otherwise identified under this title as a game animal, game bird, or form of unprotected wildlife, and do not include feral cats and animals otherwise identified by statute as an agricultural commodity or livestock or determined to be an agriculture commodity or livestock by and in coordination with the Delaware Department of Agriculture.

78 Del. Laws, c. 352, § 1.;



§ 801. Non-native wildlife; rules and regulations

The Department, with the advice and recommendations of the Freshwater Fish and Wildlife Advisory Council, may establish such rules and regulations concerning the importation, possession, transportation, disposition, introduction, release, elimination, harvest, or management of any non-native wildlife species to include but not limited to invasive wildlife species in any specified localities as it deems necessary or advisable for the protection or conservation of native wildlife species or their habitats or for the protection of agriculture, domestic animals, property, or human health or safety.

78 Del. Laws, c. 352, § 1.;



§ 802. Non-native wildlife injurious to native wildlife, agriculture, and other interests

The Department may issue an appropriate order authorizing and specifying the times and means for an agency, organization, business, industry, person, or group of persons to take, harvest, or capture any species of non-native wildlife that is or has the potential to become, as determined by the Department upon appropriate evaluation or investigation, seriously injurious to native wildlife or their habitat or to agriculture, domestic animals, property, or human health or safety.

78 Del. Laws, c. 352, § 1.;









CHAPTER 9. FINFISHING IN TIDAL WATERS

§ 901. Purpose of chapter; policy of State; interstate fishery management plan; advisory committee

(a) The purpose of this chapter is to effectuate the State's policy toward the management and conservation of coastal finfishery resources in cooperation with the federal government, local governments of this State and the governments of other states. This chapter provides the legal framework by which the users of this State's finfishery resource can participate in the State's responsibility of governing fishing for, and the taking of, finfish in a manner that is both biologically and socioeconomically sound.

(b) It shall be the policy of the State to manage tidal water finfisheries in accordance with the development and maintenance of a management strategy that perpetuates the historic significance of recreational and commercial fisheries with priority for development of interstate management plans given to those species that are of foremost interest to recreational fishers. These species shall include the weakfish, Cynoscion regalis, striped bass, Morone saxatilis, summer flounder, Paralichthys dentatus, bluefish, Pomatomus saltatrix, Atlantic croaker, Micropogan undulatus, porgy, Stenotomus chrysops, kingfish, Menticirrhus saxatilis, codfish, Gadus morrhua, seabass, Centroprists striata, and Atlantic mackerel, Scomber scombrus.

(c) It shall also be the policy of the State to manage tidal water finfisheries in accordance with management objectives that maintain optimum yields of fish, that provide a viable experience for recreational fishers and that provide sound business opportunities for commercial fishers and for those providing services to fishers. Management shall be accomplished in cooperation with the federal government, the governments of other states and local fishing interests. Management shall be biologically and socioeconomically sound.

(d) In recognition of these fishes as migratory species which routinely spend some part of their life in the territorial seas and interior waters of different coastal states and the fishery conservation zone (3-200 nautical miles), interstate fishery management plans for each species or group of closely related species may be developed by the Department in cooperation with other interested Atlantic coast states and the appropriate federal agencies in the U.S. Department of the Interior and the U.S. Department of Commerce. The development of each interstate fishery management plan shall include an appropriate Delaware Citizens Advisory Committee whose membership shall consist of individuals who are residents of this State and shall represent the commercial and recreational interest for that fishery. Both the Citizens Advisory Committees and the Department shall abide by the following management principles in the development of an interstate fishery management plan:

(1) Fisheries management shall prevent overfishing while achieving on a continuing basis the optimum yield from each fishery;

(2) Fisheries management shall be based upon the best available scientific and socioeconomic information;

(3) Fisheries management shall, to the extent practical, manage individual stocks of fish as a unit in cooperation with other states and federal authorities throughout the range of fish;

(4) Fisheries management shall, to the extent practical, allocate or assign fishing privileges among fishers to conform to historic fisheries landing statistics and be reasonably calculated to promote conservation;

(5) If it becomes necessary to allocate or assign fishing privileges among the citizens of this State, such allocation shall, to the extent practical, promote efficiency in the utilization of fishery resources, except that no such measure shall have economic allocation as the sole purpose; and

(6) Fisheries management, to the extent practical, shall minimize costs and avoid unnecessary duplications.

64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 902. Application of chapter

This chapter and any regulations promulgated pursuant to this chapter shall apply to fishing for, and the taking of, finfish, in the tidal waters of the State, except for eels, which is provided for under Chapter 18 of this title. This chapter and any regulations promulgated pursuant to this chapter shall not apply to cultured aquatic stock in transit to, or in or removed from, registered aquaculture facilities pursuant to Chapter 4 of Title 3.

Code 1915, § 2500; 28 Del. Laws, c. 203; Code 1935, § 2982; 7 Del. C. 1953, § 901; 64 Del. Laws, c. 251, § 1; 69 Del. Laws, c. 103, § 8.;



§ 903. Department of Natural Resources and Environmental Control; authority; permits; regulations

(a) The Department shall administer and enforce the laws and regulations of the State relating to finfishing in the tidal waters of the State.

(b) The Department shall have the authority to cooperate and assist departments, agencies and offices of the State and other states, local governments and the federal government in the management and conservation of finfishery resources.

(c) The Department may issue permits to scientific and/or educational institutions, or employees thereof, allowing said party or parties to be at a specific location, at a specific time, and to use equipment to fish for, or use methods to take finfish, where said equipment, method, location or time would otherwise be illegal under this chapter or any regulation promulgated pursuant to this chapter.

(d) [Repealed.]

(e) The Department in accordance with the procedures set forth in § 905 of this title shall have the authority to promulgate regulations, which shall have the force and effect of law, to enhance the conservation and management of coastal finfisheries, including the biological and socioeconomic aspects of coastal finfisheries. Any regulation pertaining to fishing for food fish shall require a statement addressing whether or not said regulation will have a significant impact upon the conservation of the fishery in question. Except where otherwise provided in this section, such regulations shall be consistent with this chapter, and may only include, and encompass, the following areas:

(1)a. Add legal fishing equipment or methods to fish for bait fish in addition to the provisions of § 908 of this title.

b. Closed and/or open areas to fish for bait fish according to the provisions of § 909 of this title.

c. Add legal fishing equipment or methods to fish for food fish in addition to § 910 of this title.

d. Restrict fishing within areas designated as striped bass spawning areas according to § 930 of this title; provided that any restriction on fishing is consistent with fishing restrictions imposed by other states adjoining designated striped bass spawning areas located in Delaware.

e. Closed or open areas within Rehoboth Bay and its tributaries, Indian River and Indian River Bay and their tributaries, Little Assawoman Bay and its tributaries, Big Assawoman Bay and its tributaries, Nanticoke River and its tributaries and all tributaries entering the Delaware River and Delaware Bay to fishing with gill nets for food fish.

f. Restrict the mesh size of recreational drift gill nets that may be fished for American shad in the Delaware River.

g. Regulate and/or restrict the type of fishing gear or methods which may be used within the geographical boundaries of permitted artificial reef sites within the Delaware Bay and within Delaware's territorial sea (defined as 0 to 3 miles seaward of Delaware's ocean coastline).

(2)a. The Department may promulgate such other regulations concerning a species of finfish that spend part or all of their life cycle within the tidal waters of the State; provided that such regulations are consistent with an interstate fisheries management plan developed for the protection and conservation of said species of finfish. Such regulations may include and encompass the following:

1. Minimum and/or maximum size limits of a species according to § 929 of this title;

2. Restrictions on the quantities of a species that may be taken;

3. Restrictions on the periods of time that a species may be taken;

4. Restrictions on the areas from which a species may be taken; and

5. Restrictions on the mesh sizes of nets from which a species may be taken.

b. In lieu of an interstate fishery management plan for any species of finfish, the Department, in conjunction with the State of New Jersey's Department of Environmental Protection, may develop a fishery management plan for said species and promulgate interim regulations concerning said species of finfish within the Delaware River and Delaware Bay; provided that the State of New Jersey's Department of Environmental Protection adopts substantially similar interim regulations. Said interim regulations, in Delaware, shall become effective on the date substantially similar regulations become effective in the State of New Jersey.

These interim regulations may include and encompass the following:

1. Minimum and/or maximum size limits of a species that may be taken and possessed;

2. Restrictions on the quantities of a species that may be taken;

3. Restrictions on the periods of time that a species may be taken;

4. Restrictions on the areas from which a species may be taken; and

5. Restrictions on the mesh sizes of nets from which a species may be taken.

Upon the acceptance by the Department of an interstate fishery management plan for a species of finfish, all interim regulations pertaining to the management of said species shall become void upon the effective date of new regulations promulgated by the Department according to subparagraph a. of this paragraph.

c. Any regulation adopted pursuant to paragraphs (e)(2)a. and b. of this section shall be consistent with the management principles for development of interstate fishery management plans as set forth under § 901 of this title.

(3) The Department may promulgate such other regulations concerning any species of finfish, including marine mammals, that spend part or all of their life cycle within the tidal waters of the State; provided, that such regulations are consistent with management plans approved by the U.S. Secretary of Commerce for the protection and conservation of said finfish or marine mammal.

(f) The Department shall have the authority to issue permits or carry out any other administrative procedure provided for under this chapter, including but not limited to, permits, licenses and applications.

(g) The passage and approval of this subsection shall repeal those provisions contained in § 929 of this title that conflict with any Department regulation only if and when the Department promulgates any regulation contrary to said section of this chapter.

(h) The Department shall have the authority to adopt emergency regulations without following the procedures set forth in § 905 of this title when such regulations are necessary to deal with an actual or imminent public health threat or danger to a fishing resource or habitat involving finfish subject to this chapter. Emergency regulations may be adopted by the Department for a period not to exceed 90 days, and may be renewed for sufficient cause for an additional 90-day period. As soon as practicable after adoption of emergency regulations hereunder, the Department shall conduct a public hearing on the matter to obtain and consider all relevant information present to determine if continuation of the emergency regulations is justified.

(i) The Department is authorized to collect pertinent data with respect to fisheries, including, but not limited to, information regarding the type and quantity of fish or weight thereof, areas in which fishing was conducted and time of fishing. The information collected by or reported to the Department shall be confidential and shall not be disclosed in a manner or form that permits identification of any person or vessel, except when required by court order.

(j) The Department shall have the authority to issue a permit to a person for the artificial propagation, aquaculture and possession of finfish which otherwise would be illegal in this State provided that all finfish removed from the tidal waters under the jurisdiction of this State for obtaining eggs or sperm are to be released immediately or disposed of in a manner specified in the permit.

64 Del. Laws, c. 251, § 1; 64 Del. Laws, c. 279, § 1; 65 Del. Laws, c. 192, § 1; 65 Del. Laws, c. 408, § 1; 68 Del. Laws, c. 199, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 72, § 1; 76 Del. Laws, c. 71, § 13; 77 Del. Laws, c. 239, § 1.;



§ 904. Advisory Council on Tidal Finfisheries; establishment; organization; authority

There is hereby created an Advisory Council on Tidal Finfisheries. The Council shall consist of 7 members, all of whom shall be residents of the State. The Governor shall nominate and the majority of the Senate shall confirm all members of the Council. The following provisions are applicable to the Council:

(1) There shall be at all times no less than 2 members of the Council from each county of the State;

(2) Three members of the Council shall represent recreational finfishing interests to include, but not limited to, the bait and tackle industry, fishing from shore, fishing from a privately owned vessel or the charter or head boat industry; provided that any said member representing recreational fishing interests shall not be a licensed commercial food fisher. Three members of the Council shall represent commercial finfishing interests to include, but not limited to, the wholesale of seafood, fishing with fixed fishing equipment and fishing with drifting or hauling fishing equipment. The seventh member of Council shall be the designated Chairperson who shall be impartial to recreational or commercial fishing;

(3) No member of the Council shall be employed by the Department;

(4) The terms of the original members of the Council shall be as follows: the Chairperson shall serve for 2 years; 2 members shall serve for 3 years; and 2 members shall serve for 4 years; and 2 members shall serve for 5 years. Upon the expiration of the terms of the original members, the term of each member and the Chairperson serving thereafter shall be for 5 years. No member shall serve any subsequent term(s) within 1 year after the end of the member's previous term. The Governor shall nominate a new member to fill any vacancy that has been created by a Council member who has either resigned or died. Said person shall be confirmed by the majority of the Senate and shall serve for the remainder of the term of the member that either resigned or died. Said nominations to fill vacancies in the Council shall be made by the Governor within 60 days after said vacancy has been created;

(5) The number of members needed to be present at a Council meeting in order to have a quorum and conduct official business shall be no less than 4;

(6) The Council shall meet and conduct official business after the Chairperson gives notice to all members of any meeting to be held by the Council, and the Council shall meet no less than once during each quarter of the State's fiscal year;

(7) Members of the Council shall serve without compensation. Each member shall be entitled to reimbursement by the Department from the Finfisheries Development Fund for actual and necessary expenses incurred traveling to and from meetings of the Council;

(8) The Council shall submit a report to the Delaware General Assembly prior to January 1 of each calendar year starting in 1985, and said report shall consist of the Council's recommended revisions, additions, deletions or no changes to this chapter.

64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 905. Procedures for promulgation of regulations; public hearing notice; submission to Council; approval

(a) Except as otherwise provided in this chapter, the Department shall conduct a public hearing on any relevant issue involved with the proposal of any regulation relating directly to finfishing in tidal waters of this State by the Department.

(b) Before any public hearing is held by the Department pursuant to subsection (a) of this section, the Department shall complete the following procedure:

(1) Publish notice of the public hearing in a newspaper of general circulation in the State no less than 20 days in advance of the public hearing; and

(2) Said published notice shall include a brief description of the proposed regulation, the time and location of the public hearing, and also the manner in which the public may respond to the Department on the proposed regulation.

(c) The Department shall attempt to notify each person who has been issued a commercial food fishing license or a food fishing equipment permit by the Department, and also any other interested person, of any public hearing on any proposed regulation at least 20 days in advance of any public meeting, but only if said parties have written to the Department requesting that such notice be sent to them at a specific address, and also provided that the Department has received the person's request within 1 year of the date of the public hearing scheduled on the proposed regulation.

(d) Except as otherwise provided in this chapter, after the Department has held a public hearing on any proposed regulation, the Department shall then submit said regulation and any summary of said public hearing that may have been prepared by the Department to the Council Chairperson. The Council Chairperson shall then submit the proposed regulation to the Council for its consideration and subsequent advice to the Department.

(e) Except as otherwise provided in this chapter, all final and effective regulations of the Department relating to finfisheries in the tidal waters of the State shall be filed with the Secretary of State, and shall become effective on the day of the filing thereof.

64 Del. Laws, c. 251, § 1.;



§ 906. Definitions

Unless otherwise provided in this chapter:

(1) "Active commercial fisher" shall mean an individual licensed by the Department to fish for commercial purposes for finfish or shellfish who has filed landing reports with the Department that account for no less than 0.1% of the landings in a specific commercial fishery identified by gear type during any 1 of the previous 3 calendar years.

(2) "Anchor gill net" shall mean a gill net held in place by anchors on the bottom.

(3) "Bag net or channel net" shall mean a bag-shaped net placed in flowing water that is fastened to poles or anchors so as to strain out finfish.

(4) "Bait fish" shall mean the following species of finfish: Minnows or shiners (Cyprinidae (family)); killifish (Fundulus spp.); anchovy (Anchova spp.); sand lance (Ammodytes spp.); mullet (Mugilidae (family)); and other species of food fish measuring less than or equal to 7 inches in length, unless otherwise protected by statute or regulation.

(5) "Bait seine or drag net" shall mean a type of net with mesh webbing not exceeding 100 yards in length with a top line having floats to keep it at the surface and a weighted bottom line. Each end may be attached to poles which 2 or more persons may use to pull the seine through shallow water.

(6) "Bar net" shall mean a single wall of gill netting with ropes or rigid bars attached at right angles between the float and lead lines so that the webbing hangs slack.

(7) "Beam trawl" shall mean a bag, cone or funnel-shaped net without wings that is dragged or towed on the bottom by a vessel or motor power. The mouth of the net is held open by a rigid beam of wood or metal.

(8) "Cast net" shall mean a circular cone-shaped net thrown by hand that has an outer line with attached weights. Once thrown, the weighted line sinks rapidly to the bottom and the weighted line is drawn together by ropes which are attached to a recovery line, closing the net.

(9) "Charter boat" shall mean any vessel-for-hire engaged in recreational fishing that is hired on a per trip basis.

(10) "Commercial finfisher" shall mean any person who takes, catches, kills or reduces to possession any species of finfish taken from the tidal waters of this State by said person and sells, trades, barters or attempts to trade, barter or sell said finfish.

(11) "Common haul seine" shall mean an encircling type of net that is 100 yards or more in length and consisting of 2 wings and a bunt or bag. The top line has floats to keep it at the surface while the bottom line or foot line is weighted. The bunt or bag is flanked by wings to which are attached auxiliary lines. It may be set by a vessel and hauled to shore by hand or power winch.

(12) "Council" shall mean the Advisory Council on Tidal Finfisheries.

(13) "Danish seine" shall mean a trawl net that is rigged for a type of fishing that involves herding finfish with ropes prior to netting. The ropes and trawl net are played out by a vessel. The 2 ropes and trawl net are retrieved by the vessel while anchored with motorized winches. The ropes while being retrieved herd the finfish into the mouth of the trawl net.

(14) "Delaware Bay" shall mean all those tidal waters under the jurisdiction of the State located within an area bordered on the north by a straight line drawn between Liston Point, Delaware and Hope Creek, New Jersey and bordered on the south by a straight line drawn between Cape May Point, New Jersey and Cape Henlopen Point, Delaware, but not including any tributaries thereto.

(15) "Delaware's internal waters" shall mean all of those tidal waters under the jurisdiction of the State, except the Atlantic Ocean, as separated from the Delaware Bay by a straight line drawn between Cape May Point, New Jersey and Cape Henlopen Point, Delaware.

(16) "Delaware River" shall mean all those tidal waters under the jurisdiction of the State located within an area to the north of a straight line connecting Liston Point, Delaware and Hope Creek, New Jersey, but not including any tributaries thereto.

(17) "Delaware's territorial sea" shall mean all of those tidal waters in the Atlantic Ocean separated from Delaware Bay under the jurisdiction of the State, the outer boundary of which is a line 3 nautical miles coterminous with the shoreline of the State.

(18) "Department" shall mean the Department of Natural Resources and Environmental Control.

(19) "Dip net" shall mean a mesh bag of netting or wire which is suspended from a circular, oval or a rectangular frame attached to a handle.

(20) "Director" shall mean the Director of the Division.

(21) "Division" means the Division of Fish and Wildlife of the Department.

(22) "Dredge" shall mean any device used to gather, scrape, scoop, fish for or otherwise take bottom dwelling finfish.

(23) "Drift gill net" shall mean a gill net that is free-floating and fished at the surface or at intermediate depths.

(24) "Finfish" shall mean any aquatic vertebrate which has fins.

(25) "Fisheries conservation zone" shall mean that portion of the Atlantic Ocean contiguous to coastal states' territorial seas with an inner boundary as a line coterminous with the seaward boundary of Atlantic coastal states' territorial seas and an outer boundary as a line drawn in such a manner that each point unit is 200 nautical miles from the baseline from which coastal states' territorial seas are measured.

(26) "Fishing," "fished" or "to fish" shall mean to take, catch, kill or reduce to possession or to attempt to take, catch, kill or reduce to possession any finfish by any means whatsoever.

(27) "Fishing equipment" shall mean any dredge, tool, net, line, instrument, device, gear, harpoon, spear, hook or hook and line used or attempted to be used to fish for finfish.

(28) "Fish pot" or "fish trap" or "minnow trap" shall mean a rigid device of various designs and dimensions used to trap finfish with the catching principle based on 1 or more conical funnels to prevent finfish from escaping after they enter the pot or trap. A fish pot or fish trap may be circular, rectangular, cylindrical, cubical or of any other shape. It may be constructed with wire mesh, fish netting over a ridged frame of wood, steel, any other material or any combination of materials. A minnow trap shall have a conical funnel opening of no more than 2 inches.

(29) "Fixed gill net" shall mean any gill net that is not a drifting gill net.

(30) "Food fish" shall mean all species of finfish not specified as bait fish or game fish in this chapter except for eels which are governed by Chapter 18 of this title.

(31) "Food fish dealer" shall mean:

a. Any person licensed under § 2902, § 2903, § 2904, § 2905 or § 2908 of Title 30 who receives food fish from a commercial finfisher;

b. Any commercial finfisher who trades, barters and/or sells food fish to any person licensed under § 2906 of Title 30; or

c. Any commercial finfisher who trades, barters and/or sells food fish to any person whose principle place of business is located outside this State.

(32) "Fyke net" shall mean a hoop net with 1 or more wings or a leader attached and held in place with anchors or stakes to help guide finfish into the hoop net.

(33) "Game fish" shall mean the following species of finfish: smallmouth bass (Micropterus dolomieu); largemouth bass (Micropterus salmoides); black crappie (Pomoxis nigromaculatus); white crappie (Pomoxis annularis); rock bass (Ambloplites rupestris); white bass (Morone chrysops); walleye (Stizostedion vitreum); northern pike (Esox lucius); chain pickerel (Esox niger); muskellunge (Esox masquinongy); muskellunge hybrid (Esox masquinongy x lucius); salmon and trout (Salmonidae (family)); sunfishes (Lepomis spp.); white bass-striped bass hybrid (Morone saxatilis x crysops).

(34) "Gill net" shall mean an upright net or fence of fiber or monofilament netting with a float line also known as a cork line, on top, and a weighted line, also known as a lead line, on the bottom in which finfish are caught in the meshes of the net. Finfish, of a size for which the net is designed, swim into the net and can pass only part way through a single mesh. The finfish becomes "gilled" and can neither go forward through the net nor backward out of the net. Gill nets may be suspended at the surface, in mid-water or close to the bottom by controlling the number of floats on the float line and the size and number of weights on the weighted line. The net may be operated in either a stationary or movable manner.

(35) "Harpoon" shall mean an instrument with pointed barbed blade or blades that is detachable from the pole, shaft or handle of the instrument. It may be thrown by hand or discharged from a gun or a mechanical device.

(36) "Headboat" shall mean any vessel-for-hire engaged in recreational fishing that is hired on a per person basis.

(37) "Hook" shall mean a curved piece of wire, or other material, with or without a barbed end that is used to fish for finfish. A hook may consist of 1 hook, or 2 or 3 hooks that have been united together, and these may be known as a single, double or treble hook, respectively.

(38) "Hook and line" shall mean a single fishing line with 1 or more hooks held by, or attended by, or under the immediate control of, 1 or more persons. The hook and line may be attached to a pole, reel, float or stake or may be held by a person.

(39) "Hoop net" shall mean a conical or cylindrical net distended by a series of hoops or frames covered by web netting or wire mesh and may have 1 or more internal funnel-shaped throats that have tapered ends that are directed away from the mouth of the net.

(40) "Individual" shall mean a human being.

(41) "Interstate fisheries management plan" shall mean a document prepared in cooperation with at least 2 other Atlantic coastal states that ascertains factual circumstances, establishes objectives and proposes management measures that will achieve the objective for single species of finfish or a group of closely related finfishes.

(42) "Lampara net" shall mean an encompassing type of net that has a large central bunt and relatively short wings. The wings have a larger mesh than the bunt. This net is set from a moving vessel so as to surround a school of finfish, and then the 2 wings are pulled simultaneously. There is no pursing devices other than the closing of the lines as the net is drawn through the water by the vessel.

(43) "Lift net" shall mean a shallow bag of netting or wire which is attached to a frame that may have a round, rectangular or other shape, and is suspended by a line or bridle. It is lowered beneath the surface and raised rapidly to the surface.

(44) "Long haul seine" shall mean a type of haul seine that may be over 1,000 yards in length and is towed by 2 motorized vessels. It may be towed and/or hauled to a shoal area where the finfish catch is concentrated in the net and brailed from the bunt or bag.

(45) "Longline" shall mean a fishing line with a series of hooks on separate but attached short lines. It can be anchored or drifted. It may also be known as a trotline or setline.

(46) "Long seine" shall mean a modification of the common haul seine with 1 end of the net fastened to an anchor, stake or another vessel while the other end is pulled by a vessel. The pulled end is swept in a circle so that it will pass by the fastened end.

(47) "Mouth" of a tributary, stream, canal, creek or ditch shall mean any point on a line drawn between the outermost 2 points of land or jetties on each bank of the tributary, stream, canal, creek or ditch.

(48) "Nonresident" shall mean any person who has not continuously resided for 1 year within this State prior to the date in question.

(49) "Otter trawl" shall mean a funnel-shaped net with wings, a throat section and cod or bag end that is dragged or towed on the bottom or off of the bottom by 1 or more vessels. Floats and weights are utilized to keep the mouth of the net open. To spread the net, each wing is fastened to an "otter" board or trawl door. Each door is fitted with chains that can be attached to a towing cable from the trawling vessel. The resistance of the door at different angles forces them to pull in opposite directions and keeps the mouth of the net opened.

(50) "Pair trawl" shall mean any net including a trawl net, gill net or any type of seine net that is rigged for a type of fishing that involves towing the net with 2 or more vessels.

(51) "Parallel net" shall mean a gill net which is set across the mouth of a bay, arc of a beach or other restricted body of water. Finfish are gilled when the tide ebbs or flows.

(52) "Person" shall mean any individual, organization, group, business, partnership, corporation or any other type of entity.

(53) "Pound net" or "trap net" shall mean a type of entrapment gear that consists of an arrangement of netting or wire supported upon stakes or piles and has the head ropes or lines above the water or in a frame that is supported by floats and anchors. A pound net or trap net may consist of an enclosure known as the pound proper, crib or pocket which has a netting floor and section known as a heart, from the entrance of which a straight wall known as the leader or runner extends outward. There may be several combinations of hearts, pounds or pockets. Finfish are voluntarily directed by the leader towards and into the heart and/or pound, and then into the crib or pocket where they are removed periodically by various devices and methods, such as dip nets.

(54) "Power" shall mean any mechanical device operated by an engine, motor or other source of energy other than human muscle.

(55) "Purse seine" or "long net" shall mean an encircling type of net that consists of a long wall of webbing without a prominent bunt or bag. The top edge is floated with a series of floats and the bottom edge is weighted and has a drawstring which is threaded through a series of rings along the bottom of the net below the lead line. A purse seine may be set around a school of finfish by 1 or more vessels. Once the school of finfish has been completely encircled, the bottom of the net is pursed with the drawstring so that the weighted line is bunched or puckered.

(56) "Push net" shall mean a modification of the dip net. It is a shallow wire or netting mesh bag attached to a wooden or metal frame which has a handle. It is pushed over the bottom.

(57) "Recreational finfisher" shall mean any person who takes, catches, kills or reduces to possession any species of finfish taken from the tidal waters of this State by said person and who does not sell, trade or barter or attempt to sell, trade or barter said finfish.

(58) "Resident" shall mean any person who has continuously resided within this State for 1 year prior to the date in question.

(59) "Run around gill net" or "ring net" shall mean a gill net that is set around a school of finfish by 1 or more vessels. Finfish are gilled while seeking to escape the net.

(60) "Scottish seine" shall mean a trawl net that is rigged for a type of finfishing that involves herding the finfish with ropes prior to netting. It is similar to Danish seining but the vessel is moving when it retrieves the trawl net and is not anchored.

(61) "Secretary" shall mean the Secretary of the Department.

(62) "Semidrift gill net" shall mean a drift gill net that has 1 end attached to a stake or a vessel.

(63) "Spear" shall mean an instrument with 1 or more pointed barbed or barless prongs or blades that are not detachable from the handle or shaft of the instrument. It may be thrown by hand or propelled by a gun or mechanical device.

(64) "Staked gill net" shall mean a gill net held in place by stakes or poles which have been pushed or driven into the bottom.

(65) "Stop seine" or "stop net" shall mean any type of net, generally a haul seine, which is set across the mouth of a bay, arc of a beach or other restricted body of water that may cause finfish to be stranded behind the net when the tide ebbs.

(66) "Tidal water" shall mean those waters where the lunar tide regularly ebbs and flows.

(67) "Trammel net" shall mean a type of fishing gear that has 3 panels of netting which are suspended from a common float line and attached to a single bottom or weighted line. The 2 outside webs or walls of netting are of a larger mesh than the inside webbing. The inside net has a greater depth and hangs loosely between the outer panels of webbing. A finfish swimming from either side of the fishing gear passes through the larger mesh outer panel and strikes the smaller mesh middle panel and the finfish is carried through 1 of the openings of the other larger mesh panel, forming a sack or pocket in which the finfish is entrapped. A trammel net can be used to fish in ways that are similar to gill nets.

(68) "Trawl net" or "seine trawl" shall mean a bag, cone or funnel-shaped net with or without wings towed through the water or dragged over the bottom by 1 or more vessels or by motor power.

(69) "Troll line" or "troll lines" shall mean a fishing line or lines with 1 or more hooks at the free end of each line that is drawn or towed with a boat.

(70) "Vessel" shall mean any boat of any length or width.

(71) "Weir" shall mean any fixed type of fishing equipment that consists of fences made of wooden stakes or out of other materials constructed in such a manner so as to intercept or attempt to intercept finfish. The fences form successive enclosures called the heart, pound and pocket into which the finfish are directed by a prolonged fence known as a leader.

28 Del. Laws, c. 203; Code 1935, § 2985; 7 Del. C. 1953, § 904; 61 Del. Laws, c. 256, § 3; 64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 214, § 1; 72 Del. Laws, c. 362, § 1; 73 Del. Laws, c. 29, § 1.;



§ 907. Equipment and methods used for fishing for game fish

Unless otherwise authorized by the adoption of Department regulation or issuance of Division permits, it shall be illegal for any person to fish for any game fish in the tidal waters of the State with any fishing equipment, or by any method, unless it is provided for in the following subdivisions:

(1) A hook and line may be used, and each hook and line shall have no more than 3 hooks or 3 separate lures with hooks;

(2) At any 1 time the number of hooks and lines any 1 person shall be permitted to use to fish for any game fish in the tidal waters of the State shall be no more than 2.

Code 1915, § 2503; 28 Del. Laws, cc. 203, 204; Code 1935, §§ 2986, 2987; 44 Del. Laws, c. 154, § 1; 7 Del. C. 1953, §§ 905, 906; 57 Del. Laws, c. 146, §§ 1, 2; 64 Del. Laws, c. 251, § 1.;



§ 908. Equipment and methods used for fishing for bait fish

Unless otherwise authorized by the adoption of any Department regulation or issuance of Division permits subsequent to April 27, 1984, it shall be illegal for any person to fish for bait fish in the tidal waters of the State with any fishing equipment or by any method, except a hook and line, a fish pot or a fish trap, including a minnow trap, a dip net, a lift net that is operated without the use of power, a push net, a cast net that is operated without the use of power, a spear, a common haul seine that is operated without the use of power, a gill net being fished in more or less a straight line, and a bait seine or a bag net.

28 Del. Laws, c. 203; Code 1935, § 2988; 7 Del. C. 1953, § 907; 64 Del. Laws, c. 251, § 1; 64 Del. Laws, c. 279, § 2.;



§ 909. Fishing for bait fish in tidal waters

Unless otherwise provided by adoption of Department regulation subsequent to April 27, 1984, it shall be legal to fish for bait fish in all tidal waters of this State.

64 Del. Laws, c. 251, § 1.;



§ 910. Types of fishing equipment and methods used for fishing for food fish

Unless otherwise authorized by this chapter or the adoption of any Department regulation or issuance of Division permits subsequent to April 27, 1984, it shall be illegal for any person to fish for food fish in the tidal waters of the State with any fishing equipment or by any method, except:

(1) A hook and line;

(2) A troll line;

(3) A dip net;

(4) A lift net operated without the use of power;

(5) A push net;

(6) A cast net operated without the use of power;

(7) A spear or harpoon;

(8) A common haul seine operated without the use of power;

(9) A bait seine;

(10) A bag net;

(11) A hoop net not exceeding 72 inches in diameter;

(12) A fyke net not exceeding 72 inches in diameter and with wings or leaders not exceeding 180 feet in length;

(13) A fish pot or fish trap not exceeding 125 cubic feet and with an escape panel constructed of biodegradable netting and measuring at least 8 inches x 8 inches; and

(14) A gill net being fished in more or less a straight line.

Code 1915, § 2510A; 28 Del. Laws, c. 203; 30 Del. Laws, c. 180, § 1; Code 1935, §§ 2989, 2996; 7 Del. C. 1953, §§ 908, 909; 57 Del. Laws, c. 146, § 3; 61 Del. Laws, c. 256, § 4; 64 Del. Laws, c. 251, § 1.;



§ 911. Scientific permit; issuance; information; expiration; report; equipment marking and identification requirements

(a) For purposes that are scientific or for the propagation of finfish, the Director may issue a scientific permit to any scientific or educational institution, consultant, organization and/or person enabling them to fish, possess and/or transport finfish into or from the tidal waters of this State by the use of fishing equipment and/or methods, during times, and at certain locations, that would normally be considered illegal according to this chapter or any Department regulations.

(b) Prior to the issuance of a scientific permit the applicant shall provide the Director with all the information that is requested by any application supplied by the Division to said applicant.

(c) Each scientific permit shall expire on the date set forth in the permit, or on the last day of the calendar year during which the permit was issued, whichever date is earliest.

(d) Each applicant that is issued a scientific permit shall file an information report with the Director within 30 days after the expiration date of said permit. The content of said report shall be determined by the Director at the time the scientific permit is issued.

(e) Each applicant that is issued a scientific permit shall comply with the marking requirements that are set forth in § 920 of this title.

(f) Each applicant that is issued a scientific permit shall be assigned an identification number by the Division and this number shall be attached and maintained in a legible manner on the fishing equipment in the same manner that is required of fisher under § 921 of this title.

(g) Each applicant that is issued a scientific permit shall not be classified a commercial finfisherman for purposes of this chapter, or any Department regulation, provided that the applicant submits all reports to the Director that are required by this chapter and any Department regulation promulgated pursuant to this chapter or any permit condition.

64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 912. Sale, trade and/or barter of game fish

(a) No person who catches or takes any species of game fish from or out of the tidal waters of this State shall sell, trade and/or barter said game fish, unless the Director has authorized such sale, trade or barter by issuing the person a permit.

(b) No person who catches or takes any species of game fish from or out of the tidal waters of this State shall attempt to sell, trade and/or barter said game fish, unless the Director has authorized such attempted sale, trade or barter by issuing the person a permit.

64 Del. Laws, c. 251, § 1.;



§ 913. Sale, trade and/or barter of food fish

(a) No individual who catches or takes any species of food fish, from or out of the tidal waters of this State shall sell, trade and/or barter said food fish, unless said individual has been issued a valid commercial food fishing license by the Department.

(b) No individual who catches or takes any species of food fish from or out of the tidal waters of this State shall attempt to sell, trade and/or barter said food fish, unless said individual has been issued a valid commercial food fishing license by the Department.

(c) No individual shall purchase, trade for or barter for any food fish, from another individual who catches or takes food fish from or out of the tidal waters of this State unless said other individual who catches or takes food fish from or out of the tidal waters of this State possesses a valid commercial food fishing license.

(d) No individual shall fish with a drifting gill net unless said individual has been issued a valid commercial food fisher's license and appropriate fishing equipment permits by the Department.

(e) No individual who catches or takes any species of food fish from or out of the tidal waters of this State shall give or transfer said food fish without compensation to another individual for subsequent sale, trade or barter unless the individual giving or transferring said food fish has been issued a valid commercial food fishing license by the Department.

(f) No individual shall sell, trade and/or barter or attempt to sell, trade and/or barter any food fish taken with food fishing equipment for which a food fishing equipment permit has been issued to a recreational finfisher.

(g) Any person who violates subsection (a), (b), (c), (d) or (f) of this section shall be fined not less than $500 for each violation.

(h) Any person who violates subsection (e) of this section shall be fined not less than $25 for each violation. Each food fish purchased, traded or bartered for shall constitute a separate violation.

64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 193, §§ 1-4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 579, §§ 1, 2.;



§ 914. Commercial food fishing license; requirements and fees

A commercial food fishing license shall be issued to an individual in accordance with the requirements and procedure set forth below in this section:

(1) The fee for a commercial food fishing license for an individual who is a resident of this State shall be $150.

(2) The fee for a commercial food fishing license for an individual who is a nonresident of this State shall be $1,500, except that for a resident of the State of New Jersey, who qualifies as a commercial fisher to obtain a food fishing equipment permit for gill net to fish in only that portion of the Delaware River, east of the center line of the shipping channel, and north of 39 degrees 30' north latitude the fee shall be $150.

(3) When by or pursuant to the laws or regulations of any other state should said state impose any tax, other fee or restrictions on nonresidents for the privilege of commercial fishing for food fish within its boundaries, which tax, or other fee is in the aggregate greater or restriction is greater to include but not be limited to the nonavailability of a license for nonresidents, the similar or identical taxes, other fees, license requirements and restrictions shall be imposed by the Department upon the residents of that state who seek to apply for a commercial food fishing license from the Department to fish within the boundaries of this State.

(4) A commercial food fishing license shall expire on the last day of the calendar year in which said license is issued by the Department.

(5) The Department shall not issue any commercial food fishing license after December 31 in any calendar year.

(6) All commercial food fishing license holders shall file monthly reports of their catch by effort, species and weight on forms provided by the Department.

64 Del. Laws, c. 251, § 1; 67 Del. Laws, c. 184, § 1; 70 Del. Laws, c. 56, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 496, § 1; 73 Del. Laws, c. 124, § 1.;



§ 915. Food fishing equipment permit; requirements, fees and restrictions

(a) A valid food fishing equipment permit issued by the Department is required before any individual shall: fish for food fish in the tidal waters of this State with the fishing equipment specified in subsection (b) of this section or sell, trade and/or barter food fish caught or taken with hook and line. Exceptions to the foregoing may be made as authorized by this chapter or by scientific permit issued by the Director. The Department shall not charge a fee for a food fishing equipment permit for hook and line.

(b) The following food fishing equipment permits and fees shall apply to individuals who fish for food fish in the tidal waters under the jurisdiction of this State. Any resident of this State, 65 years of age or older, who is not a commercial foodfishing licensee, is exempt from the foodfishing equipment permit fees but must comply with all other foodfishing equipment permit procedures and requirements. Food fishing equipment permit fees apply to the appropriate amount of equipment being fished in the water of any point in time:

(1) A common haul seine (more than 300 ft.) — residents $25 per net; nonresidents $250 per net;

(2) A bag-net — residents $10 per net; nonresidents $100 per net;

(3) A hoop net not exceeding 72 inches in diameter — residents $10 per net; nonresidents $100 per net;

(4) A fyke net not exceeding 72 inches in diameter and with wings or leaders not exceeding 30 fathoms (180 ft.) in length — residents $5.00 per fyke; nonresidents $50 per fyke;

(5) A fish pot or fish trap with a funnel opening of more than 4 inches in diameter and not exceeding 125 cubic feet and with an escape panel constructed of a biodegradable netting measuring at least 8 inches x 8 inches — residents $1.00 per pot or trap; nonresidents $10 per pot or trap;

(6) A gill net — residents $5.00 per 50 fathoms (300 ft.) or any part thereof; nonresidents $50 per 50 fathoms (300 ft.) or any part thereof;

(7) A gill net — New Jersey resident — $5.00 per 50 fathoms (300 ft.) or any part thereof.

(c) When by or pursuant to the laws or regulations of any other state should said state impose any tax, other fee or restrictions on nonresidents for the privilege of fishing with similar equipment as set forth in subsection (b) of this section within its boundaries, which tax, or other fee, is in the aggregate greater or restriction is greater to include but not be limited to the nonavailability of a permit for nonresidents, the similar or identical taxes, other fees, permit requirements and restrictions shall be imposed by the Department upon the residents of that state who seek to apply for a fishing equipment permit from the Department to fish with equipment as set forth in subsection (b) of this section within the tidal waters of this State.

(d) A food fishing equipment permit shall expire on the last day of the calendar year in which said permit is issued by the Department.

(e) The Department shall not issue any food fishing equipment permits for gill nets to any commercial fisher unless a commercial fisher can, on the basis of credible evidence provided to the Department, establish that he or she has previously engaged in commercial gill net fishing involving the sale of their catch during any 4 of the 5 calendar years preceding 1984. Food fishing equipment permits for gill nets when issued hereunder shall be renewed on an annual basis, subject to the payment of license and permit fees. No food fishing equipment permits for gill nets shall be issued to new commercial fishers after calendar year 1984 unless the total number of existing food fishing equipment permits for gill nets issued to commercial fishers is less than 111, the number issued in 1999. The Department shall issue additional food fishing equipment permits for gill nets to individuals who have completed a commercial fishing apprenticeship program of at least 150 days in no less than a 2-year period with an active commercial fisher licensed by the Department, not to exceed a total of 111 in number, under and pursuant to a lottery conducted by the Department. Food fishing equipment permits for gill nets may be transferred to a spouse or a child of the permit holder or to an individual who has completed the apprenticeship program of at least 150 days in no less than a 2-year period with an active commercial fisher licensed by the Department.

(f) Any person who fishes in the tidal waters of this State and uses at any time more than 200 feet of any fixed net or more than 2 fish pots exceeding the dimensions prescribed by paragraph (b)(5) of this section shall be presumed to be a commercial fisher for purposes of this chapter and any regulations promulgated by the Department.

(g) Notwithstanding subsection (e) of this section, the Department may issue a food fishing equipment permit for a gill net to a resident commercial fisher who provides credible evidence to the Department that he or she has:

(1) Served full-time in the armed forces of the United States outside the geographic boundaries of this State during any of the 5 years preceding 1984 or during the 30-day period in 1984 (April 27-May 27) when gill nets permits were available to commercial fishers, provided that in the 5-year period preceding 1984 the resident commercial fisher met the qualifications for such a permit in the years he or she was not in the armed forces;

(2) Maintained his or her Delaware domicile while serving full time in the armed forces of the United States; and

(3) Prior to serving in the armed forces of the United States was engaged in commercial gill net fishing in the tidal waters under the jurisdiction of this State that involved the sale of his or her catch.

(h) Notwithstanding subsection (e) of this section, the Department is authorized between January 1, 1990, and April 1, 1990, to issue up to 7 food fishing equipment permits for gill nets to residents of the State of New Jersey to fish no more than 600 ft. of gill net in only that portion of the Delaware River east of the center line of the shipping channel and north of 39 degrees 30' north latitude and who provides credible evidence to the Department that he or she has previously engaged in commercial gill net fishing involving the sale of his or her catch during any 4 of the 5 calendar years preceding 1984.

(i)(1) It shall be lawful for any person who has appropriate food fishing equipment permits for gill nets and a recreational drift gill net permit issued by the Department to fish any drifting gill net, subject to the provisions of this subsection.

(2) It shall be unlawful for any recreational finfisher who has been issued a recreational drift gill net permit by the Department to fish a drift gill net in any waters of the State except in a section of the Delaware River, not including any tributaries thereto, located to the south of a line beginning at the tip of the southernmost jetty at the mouth of the C & D Canal and extending due east and to the north of a line beginning at Liston Point and continuing due east during a period of time beginning at 12:01 a.m. on March 15 and ending at 12:00 p.m. on May 10 next ensuing each year.

(3) It shall be lawful for any recreational finfisher who has been issued a recreational drift gill net permit for gill nets and appropriate food fishing equipment permit for gill nets by the Department to fish a single drift net provided it does not exceed 300 feet in length.

(4) An application for a recreational drift gill net permit may be submitted annually to the Department on a form supplied by the Department. Each application shall provide credible evidence that the person applying for the recreational drift gill net permit fished a drift gill net prior to 1984 in the Delaware River for American shad. Applications shall be submitted to the Department prior to 4:30 p.m. on the last Friday in February. The Department shall hold a public drawing of the applicants no later than 4:30 p.m. on the first Friday in March. The first 10 applications drawn will be issued a recreational drift net permit to be valid until midnight on May 10 next ensuing. If any of the 10 selected applicants fail to obtain his or her recreational drift gill net permit from the Department by 4:30 p.m. on the second Friday in March, applicants drawn in numerical order after the first 10 shall be authorized to be issued a recreational drift gill net permit.

(j) The Department shall only issue food fishing equipment permits for hook and line to persons who make application for such permits in calendar year 1996, and who, prior to April 2, 1995, had been issued a commercial food fishing license. Food fishing equipment permits for hook and line shall be renewed annually thereafter, subject to the payment of license fees, and if not so renewed, such permits shall not thereafter be eligible for renewal. To qualify for the annual renewal, the permit holder shall have filed monthly reports as required by § 914(6) of this title for the previous year that indicate at least 100 pounds of food fish were caught during a particular month and sold, traded and/or bartered to or by a person with a valid wholesaler, retailer or restaurant license issued in accordance with Chapter 29 of Title 30. Copies of receipts that are dated and signed by the permit holder and the person with the valid wholesaler, retailer or restaurant license shall be attached to the monthly report as certification of the sale, trade and/or bartering of the 100 pounds of food fish caught by the permit holder.

(k) Notwithstanding subsection (j) of this section, when the total number of food fishing equipment permits for hook and line drops below 172, the number issued in 1999, the Department shall issue additional food fishing equipment permits for hook and line to individuals who have completed an apprenticeship program of at least 150 days in no less than a 2-year period with an active commercial fisher licensed by the Department, not to exceed a total of 172 in number, under and pursuant to a lottery conducted by the Department. A food fishing equipment permit for hook and line may be transferred to another individual who has completed an apprenticeship program of at least 150 days in no less than a 2-year period with an active commercial fisher licensed by the Department.

(l) It shall be unlawful for food fishing equipment other than hook and line and dip nets to be on board a vessel when a person is commercially fishing with hook and line from said vessel.

(m) A food fishing equipment permit for hook and line shall be deemed invalid when the holder thereof is on board a vessel with more than 1 other person who does not possess a food fishing equipment permit for hook and line.

(n) An individual at least 16 years of age may enter into an agreement with an active commercial fisher licensed by the Department to serve as a commercial fishing apprentice to said commercial fisher. This agreement shall be in writing on a form provided by the Department and filed with the Department. An apprentice shall not enter into an agreement with more than 1 active commercial fisher at any one time and an active commercial fisher shall not enter into an agreement with more than 1 apprentice at any 1 time. In the event an agreement is cancelled by either party, the Department shall credit an apprentice with time served and said time shall be retained if the apprentice signs an agreement with another active commercial fisher. A commercial fishing apprentice must complete no less than 150 days of commercial fishing activities over no less than a 2-year period. Eight hours of commercial fishing activities shall equal 1 day. Commercial fishing activities shall include fishing, operating a vessel, maintaining fishing equipment or a vessel, handling and/or transporting fish for sale, or other activities directly associated with a commercial fishery. Fishing activities shall be documented on a daily log provided by the Department. Logs shall be submitted to the Department on a monthly basis on or before the 10th of the following month. An apprentice who completes no less than 150 days of commercial fishing activities over no less than a 2-year period shall be eligible for the following:

(1) Commercial food fishing equipment permit for gill nets transferred by another active commercial fisher;

(2) Authorization to commercially fish with a hook and line transferred by another active commercial fisher;

(3) Participation in lotteries conducted by the Department for commercial food fishing equipment permits for gill nets or authorization to commercially fish with a hook and line; and

(4) Commercial crab dredge license, commercial conch pot license and commercial conch dredge license according to the provisions of § 1920 of this title.

If, during the previous calendar year, fewer commercial gill net permits or commercial hook and line permits are issued than in 1999, the Department shall conduct a lottery for the number of said permits different from the number issued in 1999. Only those individuals who have completed their commercial fishing apprenticeship are eligible for these lotteries. In 1999, the Department issued 111 commercial gill net permits and 172 commercial hook and line permits.

28 Del. Laws, c. 203; Code 1935, § 2989; 7 Del. C. 1953, § 908; 57 Del. Laws, c. 146, § 3; 61 Del. Laws, c. 256, § 4; 64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 67, § 1; 65 Del. Laws, c. 193, § 5; 65 Del. Laws, c. 495, § 1; 65 Del. Laws, c. 496, § 1; 67 Del. Laws, c. 184, §§ 2, 3; 68 Del. Laws, c. 199, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 496, §§ 2, 3; 73 Del. Laws, c. 29, §§ 2-4; 73 Del. Laws, c. 124, § 2.;



§ 916. Finfisheries Development Fund

(a) There is hereby established a Finfisheries Development Fund, which shall be funded by the following sources:

(1) Moneys received by the Department for commercial food fishing license fees and food fishing equipment permits;

(2) Moneys received from the payment of fines for committing a violation of this chapter or regulations or permits promulgated or issued pursuant to this chapter; and

(3) Moneys received from the sale of the following confiscated or unclaimed items: fishing equipment or any perishable item that has been taken into possession or custody by the Department and could have been used as evidence.

(b) Finfisheries development funds shall be used only for the following purposes:

(1) The development and maintenance of finfishing facilities in the State that are used to aid and assist finfishers;

(2) Actual and necessary traveling expenses incurred by members of the Council in connection with their attendance at Council meetings;

(3) Actual and necessary travel, lodging and food expenses incurred by members of the Council or the designee of the Council in connection with attendance at interstate fish management meetings whenever federal funds are not available;

(4) Postage for mailing notices of public hearings, fishery reports and other materials related to finfisheries management;

(5) Printing materials pertaining to the promulgation of regulations, printing notices of public hearings and other meetings, printing announcements and printing information pertinent to finfisheries management;

(6) Conducting research on, and taking inventories of, finfish of significance to Delaware's commercial and recreational fishers, such research and inventorying to be contracted out or performed by Department personnel.

(c) For the purposes of implementing subsection (b) of this section, all moneys received from the sources set forth in subsection (a) of this section shall be deposited at least monthly with the State Treasurer. The State Treasurer shall retain said moneys in a special fund until expended upon proper vouchers of the Department to carry out the purposes of subsection (b) of this section.

64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 192, § 2; 70 Del. Laws, c. 186, § 1.;



§ 917. Areas restricted for using certain fishing equipment

(a) No person shall fish with any fixed fishing equipment in tidal waters located outside the mouths of tributaries known as the Salem River, Christina River, Delaware City Canal and Chesapeake and Delaware Canal, and more specifically described as circular areas, each with a 1/2 nautical mile radius from a point of origin at the midpoint of the mouth of each said tributary.

(b) No person shall fish with any fixed fishing equipment in tidal waters located outside the mouths of tributaries known as the Smyrna River, Leipsic River, Mahon River, Little River, Mispillion River and Roosevelt Inlet, and more specifically described as sectors, each with a 1/2 nautical mile radius from a point of origin at the midpoint of the mouth of each said tributary and between a northern angle of 45 degrees northeast and a southern angle of 45 degrees southeast.

(c) No person shall fish with any fixed fishing equipment in tidal water located outside the entrance channel to the Murderkill River and more specifically described as a sector with a 1/2 nautical mile radius from a point located at the established day marker approximately 1 mile east of the mouth of the Murderkill River, and between a northern angle of 45 degrees northeast and a southern angle of 45 degrees southeast.

(d) No person shall fish with any type of net that obstructs navigation or fish with any net that extends more than 1/3 the distance, measured perpendicular, from shore to opposite shore in any river, channel, stream, canal, ditch or any tributary located in this State.

(e) No person shall fish with any type of net, within 300 feet of any constructed dam or spillway on a tidal water river, stream, canal, ditch or tributary located in this State.

(f) No person shall fish with any type of fixed, anchored or stake nets within 150 feet of any other person's legally fixed, anchored or staked net.

(g) No person shall fish with any type of net except a bait seine, a cast net, a dip net, a lift net, a minnow trap or a push net in Delaware's territorial sea within a 1 nautical mile radius from a point of origin at the midpoint of the mouth of the Indian River Inlet or in Delaware's internal waters within a 1/2 nautical mile radius from a point of origin at the midpoint of the mouth of the Indian River Inlet.

(h) No person shall fish with any type of fishing equipment except a hook and line over another person's leased shellfish grounds as provided in Chapter 19 of this title unless said person has permission from the lease holder to fish with other types of legal fishing equipment.

(i) No person shall fish with any type of net except a bait seine, a cast net, a dip net, a lift net, a minnow trap or push net within 1/2 nautical mile of the mean high-water line of the shore of Delaware's territorial sea or within 1/2 nautical mile of the mean high-water line of the shore of Delaware Bay from Cape Henlopen Point to the northern boundary of the Beach Plum Island Nature Preserve, where it intersects with the shoreline of the Delaware Bay, between May 1 and November 30, inclusive, of each year.

(j) No person shall fish with any gill net equal to or less than 200 feet which is anchored, staked or fixed in any way within 1/2 nautical mile of the mean high-water line of the shore of Delaware's territorial sea or within 1/2 nautical mile of the mean high-water line of the shore of Delaware Bay from the northern boundary of the Beach Plum Island Nature Preserve, where it intersects with the shoreline of the Delaware Bay, to the Murderkill River between May 1 and June 30, inclusive, of each year unless said person has been issued a valid commercial food fishing license by the Department.

(k) Notwithstanding subsection (d) of this section, a person may fish in the Nanticoke River with a drift net that extends more than 1/3 the distance measured perpendicular from shore to opposite shore provided the drift net does not obstruct navigation.

64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 106, § 1; 65 Del. Laws, c. 193, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 437, §§ 1, 2; 72 Del. Laws, c. 363, §§ 1, 2; 76 Del. Laws, c. 255, § 1.;



§ 918. Interfering with fishing equipment

No person shall, except in an emergency, interfere with, break, damage or destroy any fishing equipment that is being used in the tidal waters of this State for the taking of any finfish in a manner provided for by this chapter or any regulation promulgated or permit issued by the Department pursuant to this chapter.

Code 1915, § 2510; 28 Del. Laws, c. 203; Code 1935, § 2998; 7 Del. C. 1953, § 911; 64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 193, §§ 7, 8.;



§ 919. Menhaden fishing; penalties

(a) It shall be unlawful for any person to fish, use, employ or attempt to fish, use or employ any purse seine to take or attempt to take menhaden in the tidal waters of this State.

(b)-(h) [Repealed.]

(i) Whoever violates this section shall be fined $2,500 for the first offense, and $5,000 for each offense thereafter.

59 Del. Laws, c. 418, § 1; 64 Del. Laws, c. 115, §§ 1-3; 68 Del. Laws, c. 320, § 1.;



§ 920. Marking requirement for fishing equipment; exception for minnow traps; removal of stakes, anchors and lines

(a) No person shall fish with any fixed net in the tidal waters of this State unless said net, pot or trap is marked in accordance with the following criteria:

(1) In the Delaware River and Bay, Atlantic Ocean out to 3 nautical miles, Indian River and Bay, Rehoboth Bay, and Little and Big Assawoman Bays, during the period beginning at 12:01 a.m., April 1 of each year, and ending at 12:00 p.m., November 30 of each year all fixed fishing equipment shall be marked on each end with a minimum marking of a red or international orange flag that measures at least 12 inches x 12 inches on a staff 4 feet, measured from the surface of the water to the bottom of the flag. In addition to the red or international orange flags, there shall be attached to each net between each red or international orange flag white floats visible on the surface of the water at all times that shall measure at least 4 inches in diameter, and 1 such white float shall be located at least 20 feet inside of each required red or international orange flag. During the period beginning at 12:01 a.m., December 1 of each year, and ending at 12:00 p.m., March 31 in the ensuing year, in the Delaware River and Bay, Atlantic Ocean out of 3 nautical miles, Indian River and Bay, Rehoboth Bay, and Little and Big Assawoman Bays, red or international orange floats at least 8 inches in diameter may be substituted for the required end flags on fixed nets. In the tributaries to the Delaware River and Bay, Indian River and Bay, Rehoboth Bay, Little and Big Assawoman Bays and the Chesapeake Bay, a red or international orange float that measures at least 8 inches in diameter or a red or international orange flag that measures at least 12 inches x 12 inches on a staff 4 feet, measured from the surface of the water to the bottom of the flag, is required at any time.

(2) In the internal waters of this State, if more than 1 net is set in a series with shared rigging, said series of nets and associated rigging shall not exceed 500 yards and shall be required to be marked on each end with the required red or international orange flag and white floats as described in paragraph (a)(1) of this section.

(3) In the internal waters of this State all drifting fishing nets shall be marked on each end with a minimum marking of either a red or international orange float that measures at least 8 inches in diameter or by a red or international orange flag that measures at least 12 inches by 12 inches on a staff at least 3 feet, measured from the surface of the water to the bottom of the flag.

(4) In the territorial sea, all nets or series of nets shall be marked in accordance with this subsection.

(5) For the purpose of measuring the length of any net, the top line or float line attached to the net shall be the measurement.

(6) No less than 24 square inches of any reflective material shall be attached and maintained to each red or international orange float or flag staff that is used to mark said nets in all tidal waters of the State.

(7) All fish pots and/or traps shall be marked with white floats that shall be at least 8 inches in diameter.

(8) This subsection shall not apply to minnow traps.

(9) All the flags, floats and reflective material referred to in this subsection shall be maintained in a visible manner at all times during their use in the tidal waters of this State.

(b) No person shall intentionally leave any stake, anchor, line or float in any tidal water for a period of time longer than 14 days after said person or other cause has removed fishing equipment from said stake, anchor, line or float.

64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 194, §§ 1-4; 67 Del. Laws, c. 309, § 1.;



§ 921. Identification requirements for equipment

No fisher shall fish with any food fishing equipment in the tidal waters of this State that is permitted under the provisions of § 915 of this title that does not have attached to it a fisher's food fishing equipment permit number that is assigned by the Department. The permit number shall be attached to all required end red or international orange flags or floats and shall also be attached to all white markers required for fish pots and/or traps. The permit number attached to the aforementioned items shall be maintained so that the permit number is legible and readable at all times during its use. The permit number once attached to the aforementioned items shall be at least 2 inches high, and in block style numerals, and attached in such a manner that it is visible above the surface of the water. Reflective tape may be used to form the license number to be attached to the aforementioned items.

64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 922. Length restrictions on certain nets

No person shall fish in Delaware's internal waters with any 1 gill net that exceeds 200 yards in length, or fish in said waters with more than 1 gill net in a continuous series when the series of gill nets exceeds 500 yards in total length, unless each 200 yard-long net is separated from another single gill net by a distance of at least 150 feet between the required end red or international orange flags or each 500 yard-long series of nets is separated by a distance of at least 150 feet between the required end red or international orange flags.

64 Del. Laws, c. 251, § 1.;



§ 923. Gill nets; restrictions on use; seasons

(a) Unless otherwise authorized by a scientific permit issued by the Division, no person shall fish more than an aggregate of 200 feet of gill net, that is anchored, staked or fixed in any way in the tidal waters of this State at any time during a period beginning at midnight on May 10 and ending at midnight September 30 next ensuing during any calendar year, except where otherwise prohibited in this chapter.

(b) The use of any gill net equal to or less than 200 feet which is anchored, staked or fixed in any way shall be further restricted to the area within 1/2 nautical mile of the mean high-water line of the shore of the Delaware River and Bay and to the area within 1,000 feet of the mean high-water line of the shore of the Rehoboth Bay and its tributaries, Indian River and Indian River Bay and their tributaries, Little Assawoman Bay and its tributaries, Big Assawoman Bay and its tributaries, Nanticoke River and its tributaries and all tributaries entering the Delaware River and Bay during a period beginning at midnight on May 10 and ending at midnight on September 30 next ensuing, except where otherwise prohibited in this chapter or by Department regulation.

(c) Unless otherwise authorized by a scientific permit issued by the Division, no person shall fish any drifting gill net in the tidal waters of this State during the period 12:01 a.m. Saturday through to 4:00 p.m. Sunday or on a legal state holiday during a period beginning at midnight May 10 and ending at midnight on September 30 next ensuing during any calendar year.

(d) During the period beginning at 12:01 a.m. April 1 through midnight May 10, no person shall fish more than an aggregate of 1,000 yards of anchored, staked, fixed or drifting gill nets and, furthermore, no more than an aggregate of 1,000 yards of anchored, staked, fixed or drifting gill net shall be fished from any vessel regardless of the number of commercially licensed food fishers on said vessel.

(e) During the period beginning midnight May 10 and ending at midnight September 30 next ensuing during any calendar year, no person shall fish more than an aggregate of 1,000 yards of drifting gill nets, and, furthermore, no more than an aggregate of 1,000 yards of drifting gill nets shall be fished from any vessel regardless of the number of commercially licensed food fishers on said vessel.

(f) Except for gill nets equal to or less than 200 feet which are anchored, staked or fixed in any way, no person shall fish a gill net of any type without obtaining a commercial food fishing license pursuant to § 914 of this title and a food fishing equipment permit pursuant to § 915 of this title.

(g) Residents of the State of New Jersey who possess valid commercial food fishing equipment permits for gill nets shall be authorized to fish up to, but not to exceed, 600 feet of drifting gill net in the Delaware River on the east side of the shipping channel north of 39 degrees 39' north latitude only during a period of the year beginning at 12:01 a.m. on March 15 and ending at 12:00 p.m. on May 10.

(h) In the event a person with a commercial food fishing license and a food fishing equipment permit for gill nets is disabled and unable to deploy or set his or her gill nets, the person shall be issued a written permit by the Department authorizing his or her spouse, child or grandchild to deploy or set said person's gill nets for a period to be specified by the physician who certifies the disability. Such persons shall be limited during their lifetime to a total of 2 years during which their gill nets may be set or deployed by a spouse, child and/or grandchild. For purposes of this subsection, the term "disabled " shall mean a person certified in writing by a licensed medical physician in Delaware to be temporarily unable to perform the substantial and material duties associated with the setting or deploying of gill nets based upon medical evidence.

64 Del. Laws, c. 251, § 1; 64 Del. Laws, c. 279, §§ 3, 4; 65 Del. Laws, c. 193, § 9; 67 Del. Laws, c. 184, § 4; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 28, § 2.;



§ 924. Unattended fishing equipment

(a) No person shall leave fixed fishing equipment that is being fished in the tidal waters of this State unattended for any longer than 48 hours unless inclement weather provides for unsafe navigation.

(b) No person shall leave drifting fishing equipment that is being fished in the tidal waters of this State unattended at any time; insofar that the person fishing said drifting fishing equipment shall remain on his or her vessel and within sighting distance of said equipment.

64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 925. Fishing with explosives, chemicals, poisons and other devices; exception for Department and agents

(a) No person shall fish for finfish in the tidal waters of the State with any explosives, chemicals, poisons and/or poisoned baits or other substances or devices employing explosives, electricity, chemicals or poisons, unless it is otherwise specified as a legal means to fish for and/or take finfish in this chapter or any regulation promulgated by the Department or permit issued by the Division.

(b) The use of electric lights shall be illegal, except lights required by the U.S. Coast Guard and lights used for illumination for visual purposes.

(c) The Department and its authorized agents may use fish suffocants, shockers and/or similar devices and materials for fish management and/or scientific purposes, provided that written permission to do so is obtained from the Director beforehand.

Code 1915, § 2511; 28 Del. Laws, c. 203; Code 1935, § 2999; 7 Del. C. 1953, § 912; 64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 193, § 10.;



§ 926. Extracting oil or making fertilizer from food and game fish; penalty

(a) No person shall have in his or her possession and/or bring into this State any finfish, other than menhaden, legally taken in this State or other waters, for the purpose of extracting oil therefrom, and/or for the purpose of converting such finfish into fertilizer. The parts of a processed legally taken finfish not to be used for human consumption, including the entrails, bones, fins and other waste parts thereof, may be further reduced or rendered for use as fertilizer and/or animal feed products.

(b) Any person who violates this section shall be fined not less than $500 nor more than $1,000, plus the payment of costs, and for any subsequent violation of this section the person shall be fined $2,500, plus payment of costs.

Code 1915, § 2520; 28 Del. Laws, c. 203; Code 1935, § 3008; 7 Del. C. 1953, § 914; 64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 927. Fishing with trawl nets, purse seines, run around gill nets; penalty; exceptions

(a) No person shall fish with or use in the tidal waters of this State any type of trawl net that is operated in any manner by wind or sail power, motor power, hydraulics, pulleys, by being pulled by a power vessel or other mechanical advantage, or any purse seine operated in any manner, or any run around gill net, except as provided by §§ 911 and 919 of this title.

(b) Any person who is determined to be in violation of this section shall be fined not less than $2,000 and not more than $5,000, plus the payment of costs, and/or imprisoned for up to 6 months; and for any subsequent violation of this section the person shall be fined not less than $5,000, plus the payment of costs, and/or imprisoned for up to 6 months.

(c) Any authorized employee of the Department who has probable cause to believe that there is or has been a violation of this section may seize the following items under the following conditions:

(1) Any finfish located, found, retained, taken and/or caught in violation of this section; or

(2) Any other item to be used as evidence in any case to be brought for violation of this section.

(d) Any authorized employee of the Department who has seized finfish pursuant to this section shall comply with § 935 of this title.

(e) Any authorized employee of the Department who has seized any finfish or other items pursuant to this section may seek to have said finfish or items forfeited, in which case the Superior Court shall have jurisdiction over the alleged violation if the fair market value of the forfeited finfish or other items exceeds $100, and any forfeiture of the finfish or other items shall be in accordance with the rules of procedure for the Superior Court. The Justice of Peace Courts shall have jurisdiction over any violation in which the forfeiture sought is of finfish or other items of $100 or less in fair market value.

64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 193, §§ 11, 12; 73 Del. Laws, c. 241, § 1.;



§ 928. Interstate transfer of finfish

(a) No person who catches food fish outside the jurisdictional boundaries of the State shall land and/or transfer said food fish from said person's vessel to a shore or any facility located in the State for the purpose of transporting, selling, packing and/or processing said food fish, except for taxidermy purposes, unless said person has been issued by the Department a valid commercial food fishing license in accordance with § 913 and § 914 of this title.

(b) Any person who catches food fish outside the jurisdictional boundaries of the State and then has said food fish transported into this State by means other than by a vessel for the purpose of transporting, selling, packing and/or processing said food fish shall not be required to acquire a commercial food fishing license from the Department.

64 Del. Laws, c. 251, § 1.;

§ 928A Trade in shark fins; penalty.

(a) For the purpose of this section:

(1) "Shark" shall mean any species of the subclass Elasmbranchii, exclusive of the Spiny dogfish (Squalus acanthias) and Smooth dogfish (Mustelus canis); and

(2) "Shark fin" shall mean the raw, dried or otherwise processed detached fin, or the raw, dried or otherwise processed detached tail, of a shark.

(b) Except as otherwise provided in this section, no person shall possess, sell, offer for sale, trade or distribute a shark fin.

(c) Any person who holds a license and permit issued by the Department to take or land sharks for commercial purposes may possess or distribute, but not sell within Delaware, a shark fin taken or landed by that person pursuant to, and consistent with, the terms of that license or permit.

(d) Any person holding a license issued by the Department, or those persons exempt from licensing requirements concerning taking or landing sharks for recreational purposes, may possess a shark fin taken or landed by that person for personal use.

(e) The Department may issue scientific permits pursuant to § 911 of this title permitting possession of a shark fin for bona fide scientific research purposes.

(f) Any shark fin seized by the Department through the enforcement of this section shall upon forfeiture be destroyed by the Department, and not sold.

(g) Changes, deletions, or additions relative to new fisheries subject to this section may be devised and enacted by the General Assembly or by the Department regulatory process.

(h) Whoever violates this section shall be guilty of a class B environmental misdemeanor for each offense.

79 Del. Laws, c. 22, § 1.;



§ 928A. Trade in shark fins; penalty

(a) For the purpose of this section:

(1) "Shark" shall mean any species of the subclass Elasmbranchii, exclusive of the Spiny dogfish (Squalus acanthias) and Smooth dogfish (Mustelus canis); and

(2) "Shark fin" shall mean the raw, dried or otherwise processed detached fin, or the raw, dried or otherwise processed detached tail, of a shark.

(b) Except as otherwise provided in this section, no person shall possess, sell, offer for sale, trade or distribute a shark fin.

(c) Any person who holds a license and permit issued by the Department to take or land sharks for commercial purposes may possess or distribute, but not sell within Delaware, a shark fin taken or landed by that person pursuant to, and consistent with, the terms of that license or permit.

(d) Any person holding a license issued by the Department, or those persons exempt from licensing requirements concerning taking or landing sharks for recreational purposes, may possess a shark fin taken or landed by that person for personal use.

(e) The Department may issue scientific permits pursuant to § 911 of this title permitting possession of a shark fin for bona fide scientific research purposes.

(f) Any shark fin seized by the Department through the enforcement of this section shall upon forfeiture be destroyed by the Department, and not sold.

(g) Changes, deletions, or additions relative to new fisheries subject to this section may be devised and enacted by the General Assembly or by the Department regulatory process.

(h) Whoever violates this section shall be guilty of a class B environmental misdemeanor for each offense.

79 Del. Laws, c. 22, § 1.;



§ 929. Size limits on finfish; exceptions [Subject to the provisions of 64 Del. Laws, c. 251, § 4]

(a) Unless otherwise provided in this chapter or by regulation promulgated by the Department or permit issued by the Division subsequent to April 27, 1984, no person shall possess any finfish listed in this section or any regulations promulgated by the Department that measure less than the dimensions set forth in this section or any regulation promulgated by the Department, unless said finfish is the legal product of artificial propagation and aquaculture authorized under permit issued by the Division. The dimensions of said finfish shall be the total measured from the tip of its snout to the furthest tip of its tail.

(b) Unless otherwise provided in this chapter or by regulation promulgated by the Department or permit issued by the Division subsequent to April 27, 1984, no person shall possess any finfish in the State unless said finfish has at least the following dimensions:

(1) Striped bass (Morone saxatilis) taken from or caught in Delaware's internal waters shall have a minimum length of 14 inches;

(2) Striped bass taken from or caught in Delaware's territorial sea shall have a minimum length of 24 inches;

(3) Weakfish (Cynoscion regalis): The minimum length of a weakfish shall be 10 inches;

(4) Atlantic croaker (Micropogan undulatus): The minimum length of an Atlantic croaker shall be 8 inches;

(5) Atlantic sturgeon (Acipenser oxyrhynchus): The minimum length of an Atlantic sturgeon shall be 54 inches;

(6) Summer flounder (Paralichthys dentatus): The minimum length of a summer flounder shall be 12 inches;

(7) Tautog (Tautoga onitis): The minimum length of a tautog shall be 12 inches; and

(8) White perch (Marone americana): The minimum length of white perch shall be 8 inches.

(c) Any person, who comes into possession by purchasing, trading or bartering for, any finfish measuring less than the dimensions set forth in this section or the dimensions set forth in any regulation promulgated by the Department, shall immediately report the possession of said finfish to the Department and then dispose of said finfish in a manner directed by the Department provided that none may be sold, traded or bartered.

(d) [Repealed.]

64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 407, §§ 1, 2; 65 Del. Laws, c. 408, § 2; 67 Del. Laws, c. 293, § 1; 70 Del. Laws, c. 55, § 1.;



§ 930. Striped bass spawning areas

(a) For purposes of this chapter or any regulation promulgated by the Department or permit issued by the Division, striped bass spawning areas in the State shall mean the Nanticoke River and its tributaries and the Chesapeake and Delaware Canal.

(b) The Department may promulgate regulations pertaining to spawning area restrictions.

64 Del. Laws, c. 251, § 1.;



§ 931. Theft and attempted theft of fishing equipment or finfish from fishing equipment

(a) No person shall take and/or remove any finfish from any fishing equipment that is owned by another person without having received written authority to take and/or remove said finfish.

(b) No person shall attempt to take and/or remove any finfish from any fishing equipment that is owned by another person without having received the express written authority to attempt to take and/or remove said finfish.

(c) No person shall remove legally placed fishing equipment of another person without the written permission of the lawful owner thereof.

(d) No person shall attempt to remove legally placed fishing equipment of another person without the written permission of the lawful owner thereof.

(e) The Division and employees thereof shall have the authority to confiscate and sell any finfish taken in violation of this section. The purpose of any sale of confiscated finfish shall be to determine the fair market value of the illegally taken finfish and prevent the wasting of the perishable resource. The moneys received from the sale of any finfish shall be paid to the owner of the fishing equipment from which the finfish were illegally removed.

(f) Theft of finfish, or attempted theft of finfish, from another person's fishing equipment shall be a class A misdemeanor, unless the value of the finfish is $300 or more, in which case it shall be a class E felony. Whoever violates this section shall be fined and/or imprisoned in accordance with the fines and/or terms of imprisonment specified in Chapter 42 of Title 11 for a class A misdemeanor and a class E felony.

64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 500, § 1; 73 Del. Laws, c. 28, § 2.;



§ 932. Removal and inspection of fishing equipment by authorized personnel; confiscation and sale of illegally used equipment

(a) Any authorized employee of the Department may inspect any fishing equipment placed in the tidal waters of this State.

(b) Any authorized employee of the Department may remove any fishing equipment used in the tidal waters of the State that is not marked, identified and/or being used for fishing according to this chapter or regulation promulgated by the Department or permit issued by the Division, provided that the Department notify, or attempt to notify, the owner of said equipment when said owner is known, and give such owner the opportunity to remove said fishing equipment.

(c) Any fishing equipment removed from the tidal waters of the State, as provided for in this section, which is not claimed by its owner within 30 days after its removal shall be subject to the following provisions that provide for its disposition by public sale:

(1) After the 30-day waiting period the Department shall advertise the sale of the removed fishing equipment in a newspaper of general circulation throughout the State. The advertisement shall give a brief description of the property and the procedure for the sale thereof.

(2) The sale of the advertised property will be conducted by the Department. The Department shall accept sealed bids for the property, with the property being sold to the highest bid received.

(3) Any moneys received from the sale of the removed property shall be retained by the Department for a period of 1 year after receipt of said moneys, during which time the owner of the removed property may file a claim with the Department for the payment of said moneys. The expenses of the Department for arranging the public sale of the removed fishing equipment may be deducted from any moneys paid to the owner of the removed fishing equipment.

(4) Moneys from the public sale of the removed fishing equipment that are not claimed by the owner of said equipment within 1 year after the receipt of said moneys shall be deposited into the Finfisheries Development Fund.

Code 1915, § 2516; 28 Del. Laws, c. 203; Code 1935, § 3004; 7 Del. C. 1953, § 952; 57 Del. Laws, c. 739, §§ 62, 63; 64 Del. Laws, c. 251, § 1.;



§ 933. Search of persons, boats, vessels and commercial facilities

Any authorized employee of the Department, after determining there is probable cause that there has been a violation of this chapter or any regulation promulgated by the Department or any permit issued by the Division, may do the following without obtaining a warrant beforehand:

(1) Search, examine and/or inspect any person and/or any person's vehicle, vessel and/or any container or other receptacle in and/or on any vehicle or vessel that is under the control or possession of said person for the purpose of determining said person's compliance with this chapter or any regulation promulgated by the Department or permit issued by the Division pertaining to the size, limits, sale, purchase and possession of finfish and/or the method of taking finfish;

(2) Detain any person and/or person's vehicle or vessel for a reasonable length of time to conduct any search, examination and/or inspection thereof, as described in paragraph (1) of this section; and

(3) Inspect, search and/or examine any commercial facility in the business of selling and/or storing finfish in the presence of any occupant of said facility to determine compliance with this chapter and any regulation promulgated by the Department or permit issued by the Division.

64 Del. Laws, c. 251, § 1.;



§ 934. Seizure and forfeiture of finfish

(a) Any authorized employee of the Department who has probable cause to believe that there is a violation of this chapter or any regulation promulgated by the Department or permit issued by the Division may seize the following items under the following conditions: Any finfish located, found, retained, taken and/or caught in violation of this chapter or any regulation promulgated by the Department or permit issued by the Division.

(b) Any authorized employee of the Department who has seized finfish pursuant to this section shall comply with the provisions of § 935 of this title.

(c) Any authorized employee of the Department who has seized any finfish pursuant to this section may seek to have the finfish forfeited. If the fair market value of the seized finfish exceeds $100, then the Superior Court shall have jurisdiction over the alleged violation, and any forfeiture of the finfish shall be in accordance with the appropriate rules of procedure of the Superior Court and § 935 of this title. If the fair market value of the seized finfish is $100 or less, then the Justice of the Peace Courts shall have jurisdiction over the alleged violation, and any forfeiture of the finfish shall be in accordance with the appropriate rules of procedure of the Justice of the Peace Courts.

Code 1915, § 2516; 28 Del. Laws, c. 203; Code 1935, § 3004; 7 Del. C. 1953, § 952; 57 Del. Laws, c. 739, §§ 62, 63; 64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 193, § 13.;



§ 935. Sale of seized finfish

(a) Except as otherwise provided in this chapter, in view of the perishable nature of fish, any employee of the Department authorized to enforce this chapter or any regulation promulgated by the Department or permit issued by the Division who seizes any finfish may dispose of said finfish in accordance with the following procedures:

(1) Finfish may be sold, and any person may purchase said finfish for money at or above fair market value;

(2) The moneys received from the sale of the finfish shall be deposited with the Superior Court in which the complaint and/or charges for the alleged violation are to be filed. Thereafter, disposition of the proceeds will be in accordance with the Rules of Civil Procedure for the Superior Court of the State of Delaware. In each case where the Superior Court has declared the finfish and moneys obtained from the sale thereof as being forfeited, all moneys not subject to valid claim by other parties and remaining with the Superior Court shall be deposited by the Superior Court into the Finfisheries Development Fund. Upon the acquittal or dismissal of charges against the alleged violator the proceeds shall be returned to said person; and

(3) The seizure and sale of finfish shall be without prejudice to any other rights and/or remedies provided for by law, contract or agreement, or this chapter or any regulations promulgated by the Department or permit issued by the Division.

(b) Whenever the Department seizes any finfish, it may elect not to follow the procedures for the disposal of said finfish that are set forth in subsection (a) of this section, and the Department may dispose of said seized finfish in accordance with the following procedures:

(1) Finfish that have been seized after an alleged violation of this chapter or any regulation promulgated by the Department or permit issued by the Division may be sold by the person alleged to have committed said violation;

(2) The proceeds of the sale by the alleged violator shall be deposited with the Superior Court;

(3) Upon the conviction of the alleged violator, the disposition of the proceeds will be in accordance with the procedure set forth in paragraph (a)(2) of this section. Upon the acquittal, or dismissal of the charges against the alleged violator, the proceeds shall be returned to said person; and

(4) Paragraph (a)(3) of this section shall be applicable to any sale of finfish under this subsection.

Code 1915, § 2514; 28 Del. Laws, c. 203; Code 1935, § 3002; 7 Del. C. 1953, § 915; 64 Del. Laws, c. 251, § 1.;



§ 936. Enforcement; penalties; seizure and forfeiture of illegally used property; injunctions; false statements

(a) The Secretary, the Department and persons authorized by the Secretary shall enforce this chapter and any regulation promulgated by the Department or any permit issued by the Division.

(b) Any person, organization, group, business, corporation, partnership or any other type of entity that violates this chapter or regulation promulgated by the Department or permit issued by the Division shall be punishable as follows:

(1) If there has been a violation of any provisions in §§ 910, 917, 918, 920, 921, 922, 923, 924, 925, and/or 928 of this title or any regulation promulgated by the Department or permit issued by the Division relating to fishing equipment or methods of fishing, each violator thereof shall be fined not less than $50 nor more than $200 for each violation, plus the payment of all costs. For any second violation of any provisions in §§ 910, 917, 918, 920, 921, 922, 923, 924, 925 and/or 928 of this title or any regulation promulgated by the Department or permit issued by the Division relating to fishing equipment or methods of fishing, each violator thereof shall be fined not less than $200 nor more than $1,000, plus the payment of all costs. For any subsequent violation of any provisions in §§ 910, 917, 918, 920, 921, 922, 923, 924, 925 and/or 928 of this title or any regulation promulgated by the Department or permit issued by the Division relating to fishing equipment or methods of fishing, each violator thereof shall be fined not less than $500 nor more than $1,500 plus the payment of all costs;

(2) If there has been a violation of any section of this chapter or any regulation promulgated by the Department or permit issued by the Division other than a provision of §§ 910, 913, 917, 918, 920, 921, 922, 923, 924, 925, 926, 927 and/or 928 of this title or regulation promulgated by the Department or permit issued by the Division relating to fishing equipment or method of fishing, each violator thereof shall be fined not less than $25 nor more than $100, plus the payment of all costs. For any subsequent violation of any provision of any section of this chapter or any regulation promulgated by the Department or permit issued by the Division, other than a provision of §§ 910, 913, 917, 918, 920, 921, 922, 923, 924, 925, 926, 927 and/or 928 of this title and/or any regulation promulgated by the Department or permit issued by the Division relating to fishing equipment or method of fishing within 2 years of any previous violation thereof, each violator shall be fined not less than $100 nor more than $500, plus the payment of all costs. For each violation of any section of this chapter, any regulation promulgated by the Department pursuant thereto, or any permit issued by the Division which involves the illegal taking of a striped bass in the tidal waters of this State, there shall be imposed a fine of not less than $100 nor more than $500. Each striped bass illegally taken shall constitute a separate violation;

(3) Nothing expressed in this section should be interpreted to limit or supersede the authority of the Secretary and authorized personnel to seize and seek the forfeiture of any finfish and/or other items as provided for in any other provisions of this chapter. The Superior Court shall have jurisdiction of a violation in which forfeiture involves finfish or other items exceeding $100 in fair market value. The Justice of Peace Courts shall have jurisdiction of a violation in which forfeiture involves finfish or other items with a fair market value of $100 or less; and

(4) Except as otherwise provided in this chapter, the Justice of the Peace Court shall have jurisdiction over any violation of this chapter or any regulation promulgated by the Department or any permit issued by the Division.

(c) If any violation of any provision in this chapter or regulation promulgated by the Department or permit issued by the Division is continuing or threatening to begin, the Secretary may, in addition to having the violator prosecuted in either the Superior Court or Justice of the Peace Court as provided for in this section, seek a temporary restraining order, a temporary injunction or permanent injunction in the Court of Chancery.

(d) Any person, organization, group, business, corporation, partnership or any other type of entity that knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under any provision of this chapter, any permit or any regulation promulgated or issued under this chapter shall be fined not less than $1,000, plus the payment of all costs, and may be imprisoned for up to 30 days or may be fined and imprisoned. The Superior Court shall have jurisdiction over offenses under this subsection. No fine imposed under this subsection shall be suspended.

(e) Any commercial food fishing license holder who does not file a monthly report on his or her catch by effort, species and weight on forms provided by the Department, as required in § 914(6) of this title, by 4:30 p.m. of the last working day of the month following the month for which the report is due, may have his or her commercial food fishing license revoked by the Director until such time when all reporting requirements are fulfilled in a manner acceptable to the Director.

Code 1915, § 2516; 28 Del. Laws, c. 203; Code 1935, § 3004; 7 Del. C. 1953, § 952; 57 Del. Laws, c. 739, §§ 62, 63; 64 Del. Laws, c. 251, § 1; 65 Del. Laws, c. 192, § 3; 65 Del. Laws, c. 193, § 14; 67 Del. Laws, c. 310, § 1; 70 Del. Laws, c. 186, § 1.;



§ 937. Suspension or refusal to issue commercial finfishing license

If a commercial fisher during a 1-year period has committed 3 or more violations of any provision of this chapter or any regulation promulgated by the Department or permit issued by the Division and is convicted of said violations, the Department, upon the recommendation of the Council, may suspend or refuse to issue a commercial food fishing license to said fisher.

64 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 938. Creel limits on finfish; exceptions

(a) Unless otherwise provided in this chapter, or by regulations promulgated by the Department, or permit issued by the Division, a fisher shall not have in possession at or between the place caught and the fisher's personal abode or temporary or transient place of lodging more finfish than exceed the following numbers for the species listed:

10 for tautog (Tautoga onitis) or blackfish.

(b) Each finfish of a species in possession that exceeds the number authorized in subsection (a) of this section shall constitute a separate violation.

67 Del. Laws, c. 298, § 1; 68 Del. Laws, c. 374, § 2; 70 Del. Laws, c. 186, § 1.;



§ 939. Fishing seasons; exception

(a) Notwithstanding § 938 of this title, it shall be unlawful for any person to possess or retain more than 3 tautog (Tautoga onitis) during the period beginning at 12:01 a.m. on April 1 through and including midnight on June 30 next ensuing except that an individual who free dives without the aid of an underwater mechanical breathing device may take by spear and possess not more than 10 tautog per day during this period.

Notwithstanding § 929(b)(7) of this title, it shall be unlawful to possess any tautog during the period beginning at 12:01 a.m. on April 1 through and including midnight on June 30, next ensuing, which measures less than 15 inches long in total length.

(b) Each tautog taken and retained in violation of the provisions in subsection (a) of this section shall constitute a separate violation.

68 Del. Laws, c. 374, § 1; 69 Del. Laws, c. 177, § 1.;



§ 940. Food fish dealer permits

(a) If a fishery management plan approved by the Secretary of the U.S. Department of Commerce or Atlantic States Marine Fisheries Commission requires the commercial landings of a food fish species to be managed with a quota, said food fish species, if landed in this State by a commercial finfisher, shall not be purchased, sold, traded and/or bartered by a food fish dealer without a food fish dealer permit. The Department shall not charge a fee for a food fish dealer permit.

(b) All food fish dealer permit holders shall maintain log books, supplied by the Department, for those food fish species that have management plans which require commercial landings to be monitored for purposes of a quota. Food fish dealer permit holders shall forward copies of their log book entries to the Department as prescribed by the Department. The log books shall record the following:

(1) The commercial food fishing license number of the commercial finfisher who landed the food fish; and

(2) The number and/or weight, by species, of food fish purchased, traded and/or bartered from each commercial finfisher.

(c) The Department may adopt, amend, modify or repeal rules and regulations to effectuate the policy and purpose of this section.

71 Del. Laws, c. 214, § 2; 70 Del. Laws, c. 186, § 1.;



§ 941. Headboat/charter boat fishing permits; reporting requirements

(a) If a fishery management plan approved by the Secretary of the U.S. Department of Commerce or Atlantic States Marine Fisheries Commission requires the landings of a finfish species by headboats and charter boats to be monitored, said finfish species, if caught on a headboat or charter boat, shall not be landed in this State unless the owner or operator of said boat has been issued a headboat/charter boat fishing permit. The Department shall not charge a fee for the headboat/charter boat fishing permit.

(b) All headboat/charter boat fishing permit holders shall maintain a logbook, supplied by the Department, for those finfish species that have management plans which require landings to be monitored. Headboat/charter boat fishing permit holders shall forward copies of their logbook entries to the Department as prescribed by the Department. The logbooks shall contain, but not be limited to:

(1) The headboat/charter boat fishing permit number; and

(2) The number and/or weight, by species, of finfish landed on each date.

(c) The Department may adopt, amend, modify or repeal rules and regulations to effectuate the policy and purpose of this section.

72 Del. Laws, c. 362, § 2.;



§ 942. Control of invasive finfish species

(a) Definitions.

(1) "Invasive finfish species" means a non-native finfish species, including the eggs thereof or other biological material, capable of spread, reproduction or propagation, whose introduction or proliferation causes or is likely to cause, as determined by the Department, economic or environmental harm or harm to human health or safety.

(2) "Non-native finfish species" means finfish species that are not naturally occurring in Delaware but are capable of living and reproducing in the wild without continued human agency, including invasive finfish species. Non-native finfish species may include genetically modified native species.

(b) The Department is authorized to authorize, regulate, prohibit, prescribe, or restrict anywhere in the State the acquisition, importation, introduction, possession, transportation, disposition, or release into public or private tidal waters of any invasive finfish species. The Department is further authorized to prescribe and regulate the methods used to take or eliminate invasive finfish species from tidal waters.

78 Del. Laws, c. 319, § 1.;






CHAPTER 11. FINFISHING IN NONTIDAL WATERS

Subchapter I General Provisions

§ 1101. Application of chapter

This chapter shall apply to fishing for finfish in all the nontidal waters of this State. This chapter shall not apply to cultured aquatic stock in transit to, or in or removed from, registered aquaculture facilities pursuant to Chapter 4 of Title 3.

64 Del. Laws, c. 251, § 2; 69 Del. Laws, c. 103, § 9.;



§ 1102. Definitions

(a) Unless otherwise provided in this chapter, and in addition to the words defined in this section, the words and definitions contained in § 906 of this title are hereby incorporated into this section and chapter.

(b) "Freshwater finfish" or "freshwater fish" as used in this chapter shall mean any species of finfish that may be found in fresh or nontidal waters of this State.

(c) "Nontidal waters" or "freshwater" as used in this chapter or any regulation promulgated by the Department or permit issued by the Division or Director shall mean those waters in the State where the lunar tide does not regularly ebb and flow.

64 Del. Laws, c. 251, § 2.;



§ 1103. Equipment and methods used for fishing for freshwater finfish

Unless otherwise authorized by regulation promulgated by the Department or permit issued by the Division or Director, it shall be illegal for any person to fish for any freshwater fish in the nontidal waters of this State with any fishing equipment or by any method, unless it is provided for in the following paragraphs:

(1) A hook and line may be used, and each hook and line shall have no more than 3 hooks or 3 separate lures with hooks.

(2) Except for a person fishing for freshwater finfish with a hook and line through ice, the number of hooks and lines any 1 person shall be permitted to use to fish for any freshwater finfish in the nontidal or fresh waters of the State shall be no more than 2. Fishing through ice shall be governed by regulations promulgated by the Department.

(3) A person may use a dip net to aid in landing any freshwater finfish taken or caught by hook and line in the nontidal or fresh waters of the State.

(4) Upon the request of an owner or tenant of any pond, lake or impoundment located in the State, the Director may issue a permit to said owner or tenant, authorizing said owner or tenant to fish for freshwater finfish with any fishing equipment, or by any method other than what has been authorized by this chapter or any regulation promulgated by the Department or permit issued by the Director. However, no owner or tenant of any pond, lake or impoundment located in this State shall use or attempt to use any chemical, poison and/or electrical equipment or device to fish for freshwater finfish.

(5) Upon the request of the owner of any privately owned pond located in the State, employees of the Division may be authorized by the Director to use any chemical, poison and/or electrical equipment or device to fish in said owner's pond for the purpose of fish management practices.

(6) Carp may be taken and/or fished for by using a bow and arrow and/or spear, unless said equipment or method is otherwise restricted by any regulation promulgated by the Department.

Code 1915, § 2529; 30 Del. Laws, c. 176, § 8; Code 1935, § 3017; 7 Del. C. 1953, § 1106; 64 Del. Laws, c. 251, § 2.;



§ 1104. Regulations promulgated by Department

Nothing in this chapter shall be interpreted to lessen or preclude the Department's authority to promulgate regulations pertaining to freshwater fish pursuant to the provisions of § 103 of this title.

64 Del. Laws, c. 251, § 2.;



§ 1105. Sale and attempted sale of freshwater finfish

(a) No person shall sell, trade or barter any finfish taken from the nontidal waters of this State, unless said person has been authorized to do so in a permit issued by the Director.

(b) No person shall attempt to sell, trade or barter any freshwater finfish taken from the nontidal water of this State, unless said person has been authorized to do so in a permit issued by the Director.

64 Del. Laws, c. 251, § 2.;



§ 1106. Enforcement of chapter; violations

(a) The Secretary, the Department and persons authorized by the Secretary shall enforce this chapter and any regulation promulgated by the Department or any permit issued by the Division or Director.

(b) Any person, organization, group, business, corporation, partnership or any other type of entity that violates this chapter and/or any permit issued by the Division or Director pursuant to this chapter shall be punished under § 1304 of this title.

(c) Any person, organization, group, business, corporation, partnership or any other type of entity that violates any regulation promulgated by the Department pursuant to § 103 of this title, shall be punished under § 103(d) of this title.

23 Del. Laws, c. 128, § 2; Code 1915, § 2539; 40 Del. Laws, c. 191, § 34; Code 1935, § 3026; 7 Del. C. 1953, § 1124; 64 Del. Laws, c. 251, § 2.;



§ 1107. Fee fishing operations; exemptions

Any person who lawfully takes and has fish in the person's possession from a fee fishing operation, registered as same with the Department of Agriculture according to Chapter 4 of Title 3, is exempt from any seasonal restrictions, size limits and/or creel limits on said fish, provided said person has in the person's possession a valid receipt for said fish, issued by the owner or the owner's agent of the fee fishing operation pursuant to § 407(d) of Title 3.

69 Del. Laws, c. 103, § 13; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 178, § 1.;






Subchapter II Fresh Water Trout Fishing

§ 1124. Issuance of special trout fishing stamp

The Department shall annually issue a distinctive stamp for fresh water trout fishers, which shall be known as the Delaware trout fishing stamp.

7 Del. C. 1953, § 1125; 50 Del. Laws, c. 257, § 2; 57 Del. Laws, c. 739, § 68; 70 Del. Laws, c. 186, § 1.;



§ 1125. Sale of stamps; applications; price

(a) Licensing Agents, who are authorized by the Department to sell fishing licenses, shall, upon request, be furnished with trout fishing stamps, and for their sale shall be entitled to the compensation provided by § 511 of this title for the sale of migratory waterfowl stamps.

(b) Applications for the purchase of the said stamps shall be in writing and signed by the applicant; they shall include such information as to the identity of the applicant and the applicant's previous season's trout catch as the Department may require.

(c) The purchase price of the special trout fishing stamps shall be set by the Department annually, but the maximum prices shall be as follows:

(1) For Delaware residents: $4.20 for persons 16 years of age and older; and $2.10 for persons 12 to 16 years of age. Stamps are not required for any Delaware resident under 12 years of age.

(2) For nonresidents: $6.20. Stamps are not required for any nonresident under 12 years of age.

7 Del. C. 1953, § 1126; 50 Del. Laws, c. 257, § 2; 57 Del. Laws, c. 739, § 69; 63 Del. Laws, c. 315, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 443, § 3.;



§ 1126. Stamp to be signed in ink; exemptions from purchase of stamp

Anyone who wishes to fish for trout shall purchase a trout fishing stamp and sign one's name in ink across the face of said stamp; one shall then be permitted to take trout during the open season for such fish and in a manner permitted by law from the fresh waters which are stocked with trout by the Department. Any person exempt from purchasing a Delaware fishing license under § 502(f)-(j), § 502(l) or § 507(e) of this title is also exempt from purchasing a Delaware trout stamp.

7 Del. C. 1953, § 1127; 50 Del. Laws, c. 257, § 2; 57 Del. Laws, c. 739, § 70; 63 Del. Laws, c. 315, § 2; 69 Del. Laws, c. 103, § 12; 70 Del. Laws, c. 186, § 1.;



§ 1127. Exception for owner or lessee of land traversed by trout-stocked waters

An owner or bona fide lessee of land traversed by trout-stocked waters and members of his or her immediate family may fish such waters upon his or her land without purchasing a stamp.

7 Del. C. 1953, § 1128; 50 Del. Laws, c. 257, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1128. Use of proceeds of sale of stamps

All moneys received from the sale of Delaware trout fishing stamps shall be deposited at least monthly by the Department with the State Treasurer, to be by him or her retained until expended upon proper vouchers of the Department only for the purchase of trout for restocking those waters of the State considered suitable for such purpose or for the improvement of such waters for trout fishing.

7 Del. C. 1953, § 1129; 50 Del. Laws, c. 257, § 2; 57 Del. Laws, c. 739, § 71; 70 Del. Laws, c. 186, § 1.;



§ 1129. Offenses; penalty

The following acts shall be offenses under this subchapter punishable by a fine of $20 for each such act:

(1) To alter or change a Delaware trout fishing stamp in any way;

(2) To loan such a stamp to another person for use as authority to fish in trout-stocked waters;

(3) To furnish any false information as to the identity of the applicant upon the application for such a stamp;

(4) To take or attempt to take any rainbow, brown, or brook trout from any fresh waters stocked by the Department with trout without having purchased a stamp and affixed and signed the same as provided in this subchapter, except upon lands owned or leased as provided in § 1127 of this title;

(5) Upon demand by any Fish and Wildlife Agent to fail or refuse to exhibit a stamp when fishing in trout-stocked waters; except upon lands owned or leased as provided in § 1127 of this title.

7 Del. C. 1953, § 1130; 50 Del. Laws, c. 257, § 2; 57 Del. Laws, c. 739, § 72; 70 Del. Laws, c. 105, § 7.;









CHAPTER 13. ENFORCEMENT OF GAME AND FISH LAWS

§ 1301. Arrest of violators without warrant by license holders

Every person holding a license for hunting or fishing, as prescribed by law, may arrest, without warrant, violators of this part.

26 Del. Laws, c. 162, § 10; Code 1915, § 2367; Code 1935, § 2813; 7 Del. C. 1953, § 1301.;



§ 1302. Arrest of violators without warrant by freeholder, leaseholder or employee

Any freeholder or leaseholder or member of his or her family or any person in his or her employ may arrest, without warrant, any person who, upon the freehold or leasehold, commits any violation of this part.

26 Del. Laws, c. 162, § 11; Code 1915, § 2368; Code 1935, § 2814; 7 Del. C. 1953, § 1302; 70 Del. Laws, c. 186, § 1.;



§ 1303. Confiscation and disposition of game and fish unlawfully taken

The Department shall confiscate all game and fish unlawfully taken or had in possession, and dispose of the same by destroying it or distributing it among charitable institutions.

26 Del. Laws, c. 162, § 13; Code 1915, § 2370; Code 1935, § 2816; 7 Del. C. 1953, § 1303; 57 Del. Laws, c. 739, § 73.;



§ 1304. Environmental misdemeanors, sentence and fines

(a) Violations of Chapters 1, 5, 6 and 7 and of subchapter I of Chapter 11 of this title or Department orders, rules or regulations promulgated to implement provisions of these chapters are designated as environmental misdemeanors.

(b) Notwithstanding the classification of misdemeanors in § 4202(a) of Title 11, environmental misdemeanors are classified for the purpose of sentencing into 4 categories:

(1) Class A environmental misdemeanors;

(2) Class B environmental misdemeanors;

(3) Class C environmental misdemeanors;

(4) Class D environmental misdemeanors.

(c) Any violation of Chapters 1, 5, 6 or 7 or of subchapter I of Chapter 11 of this title for which there is no prescribed penalty shall be a class C environmental misdemeanor.

(d) Any person convicted of a class A environmental misdemeanor shall be fined not less than $1000, nor more than $10,000, plus the costs of prosecution and court costs, or such person shall be imprisoned for up to 60 days, or such person shall be both fined and imprisoned according to the foregoing limitations. Any person convicted of a class A environmental misdemeanor within 5 years of a prior conviction for a class A environmental misdemeanor shall be fined not less than $2,000, nor more than $20,000, plus the costs of prosecution and court costs, or such person shall be imprisoned for up to 120 days, or such person shall be both fined and imprisoned according to the foregoing limitations.

(e) Any person convicted of a class B environmental misdemeanor shall be fined not less than $250, nor more than $1,000, plus the costs of prosecution and court costs, or such person shall be imprisoned for up to 30 days, or such person shall be both fined and imprisoned according to the foregoing limitations. Any person convicted of a class B environmental misdemeanor within 5 years of a prior conviction for a class B or greater environmental misdemeanor shall be fined not less than $500, nor more than $2,000, plus the costs of prosecution and court costs, or such person shall be imprisoned for up to 60 days, or such person shall be both fined and imprisoned according to aforesaid limitations.

(f) Any person convicted of a class C environmental misdemeanor shall be fined not less than $50, nor more than $250, plus the costs of prosecution and court costs, or such person shall be imprisoned for up to 10 days, or such person shall be both fined and imprisoned according to the foregoing limitations. Any person convicted of a class C environmental misdemeanor within 5 years of a prior conviction for a class C or greater environmental misdemeanor shall be fined not less than $100, nor more than $500, plus the costs of prosecution and court costs, or such person shall be imprisoned for up to 20 days, or such person shall be both fined and imprisoned according to the foregoing limitations.

(g) Any person convicted of a class D environmental misdemeanor shall be fined not less than $25, nor more than $100, plus the costs of prosecution and court costs, or such person shall be imprisoned for up to 5 days, or such person shall be both fined and imprisoned according to the foregoing limitations. Any person convicted of a class D environmental misdemeanor within 5 years of a prior conviction for a class D or greater environmental misdemeanor shall be fined not less than $50, nor more than $200, plus the costs of prosecution and court costs, or such person shall be imprisoned for up to 10 days, or such person shall be both fined and imprisoned according to the foregoing limitations.

(h) Any fine imposed for any environmental misdemeanor shall not be suspended to any amount less than the minimum prescribed fine.

26 Del. Laws, c. 164, § 16; 26 Del. Laws, c. 165, § 16; Code 1915, §§ 2391A, 2405; 30 Del. Laws, c. 176, § 3; 40 Del. Laws, c. 191, § 23; Code 1935, §§ 2851, 2865; 7 Del. C. 1953, § 1304; 52 Del. Laws, c. 290; 63 Del. Laws, c. 389, § 2; 70 Del. Laws, c. 275, § 106; 70 Del. Laws, c. 436, § 6.;



§ 1305. Violations by corporations; service; collection of fines

Where a corporation is accused of violating this part, the warrant of arrest may be read to the president, secretary, or manager in this State, or to any general or local agent thereof in any county where the action or indictment is pending. Upon return of the warrant so served, the corporation shall be deemed in court and subject to the jurisdiction thereof. Any fine imposed may be collected by execution against the property of the corporation. This section shall not exempt an agent or employee from prosecution.

26 Del. Laws, c. 164, § 10; Code 1915, § 2399; Code 1935, § 2859; 7 Del. C. 1953, § 1305.;



§ 1306. Failure of officer or Fish and Wildlife Agent to do duty; penalty

Whoever, being an official, officer or Fish and Wildlife Agent, fails to perform any act, duty or obligation enjoined upon the person by this part, shall be fined not less than $50 nor more than $100 and costs for each offense.

26 Del. Laws, c. 164, § 11; Code 1915, § 2400; Code 1935, § 2860; 7 Del. C. 1953, § 1306; 70 Del. Laws, c. 105, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1307. Report to Department

Any court or officer of any court, before whom any prosecution, under this part, is commenced or shall go on appeal, and within 20 days after trial or dismissal thereof, shall report in writing the result thereof and the amount of fine or forfeiture collected, if any, and the disposition thereof, to the Department, remitting at the same time all money collected from fines and forfeitures.

26 Del. Laws, c. 164, §§ 12, 15; 27 Del. Laws, c. 155, §§ 2, 3; Code 1915, § 2401; Code 1935, § 2861; 7 Del. C. 1953, § 1307; 57 Del. Laws, c. 739, § 74.;



§ 1308. Affidavit, complaint or indictment charging several offenses; proof

Two or more offenses may be charged in the same affidavit, complaint or indictment. Proof as to a part of a bird, animal or fish shall be sufficient to sustain a charge to the whole of it. The violation of this part as to a number of animals, birds or fish may be charged in the same count, and punished as a separate offense as to each animal, bird or fish.

26 Del. Laws, c. 164, § 13; Code 1915, § 2402; Code 1935, § 2862; 7 Del. C. 1953, § 1308.;



§ 1309. Jurisdiction of justices of peace; appeal; bond

(a) The justices of the peace in this State shall have jurisdiction of all offenses under this part, unless another court is given exclusive jurisdiction.

(b) Any person charged before a justice of the peace with a violation of this part shall have the right to appeal to the Court of Common Pleas for the county wherein the hearing before the justice of the peace takes place. The appeal shall be allowed by the justice at any time within 15 days from the day of giving the judgment and not after, counting the day as 1, upon the party entitled to the appeal, or the party's agent or attorney, praying it and offering sufficient security in such sum as the justice deems sufficient to cover the judgment appealed from and the costs on the appeal. The justice shall make an entry thereof as follows:

"On the ____________ day of ____________, 20____, the said ____________ appeals, and ____________ becomes surety in the ____________ sum of __________ that the said appeal shall be prosecuted with effect, and also that any judgment which shall be rendered against the said ____________ or that person's executors or administrators, upon said appeal, shall be satisfied."

The entry shall be signed by the sureties or it shall be void. When signed it shall be an obligation of record to the extent of the sum therein expressed, and shall bind the sureties and their executors and administrators, jointly and severally, to satisfy any judgment rendered on the appeal against the party appealing, or that person's executors or administrators, and, if the appeal is not duly entered in Court, or is dismissed, then to satisfy the judgment appealed from with all costs on the appeal. A civil action may be sustained on such entry before a justice, if the demand does not exceed $200, or if above that sum in the Court of Common Pleas, or if the appeal is not entered, or is dismissed, execution may be issued against the defendant and surety.

25 Del. Laws, c. 228, §§ 1, 2; Code 1915, § 2410; Code 1935, § 2863; 7 Del. C. 1953, § 1309; 69 Del. Laws, c. 423, § 5; 70 Del. Laws, c. 186, § 1.;



§ 1310. Illegal possession of Atlantic sailfish, blue marlin, white marlin and striped marlin; penalties

(a) No person shall sell, possess for sale, offer for sale, offer to purchase, purchase, deliver for shipment, ship, cause to be shipped, deliver for transportation, transport or cause to be transported, carry or cause to be carried, by any means whatever, for the purpose of sale, or barter, the carcass, processed byproduct, or any portion thereof of any Atlantic sailfish (istiophorus americanus), blue marlin (makaira nigricans ampla), white marlin (makaira albida) or striped marlin (makaira mitsukurii).

(b) This section shall not apply to Atlantic sailfish, blue marlin, white marlin or striped marlin, whole, packed or processed in transportation in unbroken packages and coming from any other state or country, but such packages shall be clearly marked by stencil, tag or otherwise, showing the true origin of the shipment and its destination beyond the limits of this State.

(c) Any person, who violates any provision of this section shall be fined not more than $1,000 for each offense, or be imprisoned for not more than 30 days for each offense.

(d) The Superior Court shall have jurisdiction of offenses under this section.

7 Del. C. 1953, § 1201; 55 Del. Laws, c. 347.;



§ 1311. Fines payable by mail

(a) Applicability. — Any duly constituted law-enforcement officer of the Department of Natural Resources and Environmental Control or peace officer in this State, who charges any person with any of the offenses which are violations of laws or regulations established or promulgated under the authority of Parts I and II of this title, Chapter 47 of this title or Chapter 21 of Title 23, may, in addition to issuing a summons for any such offenses, provide the violator with a voluntary assessment form which, when properly executed by the officer and the offender, allows the offender to dispose of the charges without the necessity of personally appearing in the court to which the summons is returnable.

(b) Definitions. —

(1) "Payment" as used in this section shall mean the total amount of the fine and of the costs as herein provided and of the penalty assessment added to the fine pursuant to the Delaware Victim Compensation Law, Chapter 90 of Title 11.

(2) "Voluntary assessment form" as used in this section means the written agreement or document signed by the violator wherein he or she agrees to pay by mail the fine for the offense described therein together with costs and penalty assessment.

(c) Places and time of payment. — Payments made pursuant to this section shall be remitted to the court to which the summons is returnable and shall be disbursed in accordance with § 1307 of this title. The payment must be received by the court within 10 days from the date of arrest (excluding Saturday and Sunday) and shall be paid only by check or money order.

(d) Offenses designated as "offenses subject to voluntary assessment"; exceptions. — All offenses, as now or hereafter set forth in this title or Title 23, or regulations promulgated under the authority of this title or Title 23, are hereby designated as offenses subject to voluntary assessment except the following offenses: Violation of § 787(a) of this title.

(e) Offer and acceptance of voluntary assessment; effect; withdrawal of acceptance; request for hearing. —

(1) At the time of making an arrest for any offense subject to this section, the arresting officer may offer the alleged violator the option of accepting a voluntary assessment. The alleged violator's signature on the voluntary assessment form constitutes an acknowledgment of guilt of the offense stated in the form, and an agreement to pay the fine as herein provided, together with costs and penalty assessment, within 10 days from the date of arrest (excluding Saturday and Sunday) during which time payment must be received by the court.

(2) The alleged violator, after signing and receiving the voluntary assessment form, may withdraw his or her acceptance of the voluntary assessment and request a hearing on the charge stated in such form, provided that the alleged violator, within 10 days from the date of arrest (excluding Saturday and Sunday), personally or in writing notifies the court to which payment of the penalty assessment was to be made that he or she wishes to withdraw his or her acceptance of the voluntary assessment and requests a hearing on the charge stated in the voluntary assessment form. If the alleged violator notifies the court of such withdrawal and request for hearing as aforesaid, he or she shall be prosecuted for the charge stated in the voluntary assessment form as if such form had not been issued.

(f) Penalty. — If an alleged violator elects the option of accepting a voluntary assessment in accordance with subsection (e) of this section, the penalty for offenses designated as offenses subject to voluntary assessment shall be the minimum fine for each specific offense charged, and fines shall be cumulative if more than 1 offense is charged.

(g) Court costs and applicability of Delaware Victim Compensation Law. — In lieu of any other court costs, and provided the offense is not subject to other proceedings under this section, each fine for an offense under this section shall be subject to court costs of $8.50. Each fine for an offense under this section shall be subject also to the penalty assessment which is or may be provided for in the Delaware Victim Compensation Law, Chapter 90 of Title 11.

(h) Agreement to accept voluntary assessment; procedure. — Whenever a person is arrested for commission of an offense subject to voluntary assessment and has elected to make payment as herein provided, the arresting officer, using the uniform Department of Natural Resources and Environmental Control complaint and summons citation, shall complete the information section and prepare the voluntary assessment form indicating the amount of the fine, have the arrested person sign the voluntary assessment form, give a copy of the citation and form to the arrested person and release the arrested person from custody. The arresting officer shall also inform the arrested person of the court to which payment shall be submitted. No officer shall receive or accept custody of a payment. If the person declines to accept the voluntary assessment, the arresting officer shall follow the procedure for arrest as set forth in Chapter 19 of Title 11.

(i) Payment of fine as complete satisfaction; repeat offenders. —

(1) Payment of the prescribed fine, costs and penalty assessment is a complete satisfaction of the violation, except as provided in paragraph (i)(2) of this section, but does not waive any administrative penalty in the nature of license revocation which may be lawfully revoked by the Department of Natural Resources and Environmental Control.

(2) In the event that following compliance with the payment provisions of this section, it is determined that within the 2-year period immediately preceding the violation, the violator was convicted of or made a payment pursuant to this section in satisfaction of a violation of the same section of this title, personal appearance before the court to which the summons is returnable shall be required. Notice of the time and place for the required court appearance shall be given to the violator by the court to which the summons for the offense would be returnable.

(j) Removal from applicability of section. —

(1) If a payment due pursuant to this section is not received by the court to which the summons is returnable within 10 days from the date of arrest (excluding Saturday and Sunday), the violator shall be prosecuted for the offense charged on the voluntary assessment form in a manner as if a voluntary assessment form had not been issued. Upon conviction in such prosecution, the court shall impose penalties as provided for by this title and Title 23 or other law relating to the particular violation charged, and this section, as to payment of fines under voluntary assessments, shall not apply.

(2) In addition to the penalties provided for in paragraph (j)(1) of this section, it is a class B misdemeanor, punishable as provided by Title 11, for any person, who has elected to make payment pursuant to this section, to fail to do so within 10 days (excluding Saturday and Sunday) from the date of arrest.

(k) Nonexclusive procedure. — The procedure prescribed is not exclusive of any other method prescribed by law for the arrest and prosecution of persons violating this title.

61 Del. Laws, c. 378, § 1; 62 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 436, §§ 7-9.;



§ 1312. Wildlife Theft Prevention Special Fund

(a) There is hereby established by this section a Wildlife Theft Prevention Special Fund which shall consist of:

(1) Moneys received from fines imposed for violations of Chapters 1, 5, 6 and 7 of this title;

(2) Moneys received from donations to the Fund;

(3) Moneys appropriated by the General Assembly to the Fund to carry out the purposes provided for in this section.

(b) Funds from the Wildlife Theft Prevention Special Fund shall be expended only for the following purposes:

(1) Financing of rewards to persons other than peace officers, Department of Natural Resources and Environmental Control personnel or members of their immediate families, responsible for information leading to the conviction of any person for unlawfully taking, wounding or carrying, possessing, transporting or selling wildlife or trapping, attempting to trap or illegally setting traps for the purpose of catching wildlife. The Division of Fish and Wildlife shall establish a schedule of rewards for information received and payment shall be made from the funds available for this purpose. The amount of such reward shall not exceed $1,000;

(2) Financing of a statewide telephone reporting system containing the name of Operation Game Theft;

(3) Promotion of public recognition and awareness of the Wildlife Theft Prevention Special Program.

(c) The Wildlife Theft Prevention Special Fund shall be expended in conformity with the laws governing the state financial operations, except that regulations shall be developed by the Department to maintain the confidentiality of the informant's identity.

(d) For the purpose of implementing paragraph (a)(1) of this section, all moneys received from fines assessed for violation of Chapters 1, 5, 6 and 7 of this title shall be deposited at least monthly with the State Treasurer to be retained by him or her in a Special Fund until expended upon proper vouchers of the Department to carry out the purposes of this section.

62 Del. Laws, c. 326, § 4; 67 Del. Laws, c. 307, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1313. Peace officers ex officio Fish and Wildlife Agents

All constables and police officers, and all other peace officers of this State, shall be ex officio Fish and Wildlife Agents.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 275, § 107; 78 Del. Laws, c. 266, § 12.;






CHAPTER 15. ATLANTIC STATES MARINE FISHERIES COMPACT

§ 1501. Governor to enter into Compact; provisions thereof

The Governor of this State shall execute a Compact on behalf of this State with any 1 or more of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida and with such other states as may enter into the Compact, legally joining therein in the form substantially as follows:

The contracting states solemnly agree:

The purpose of this compact is to promote the better utilization of the fisheries, marine, shell and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.

This agreement shall become operative immediately as to those states executing it whenever any two or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida have executed it in the form that is in accordance with the laws of the executing state and the Congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon waters frequented by anadromous fish, flowing into waters under the jurisdiction of any of the aforementioned states, may become a party hereto as hereinafter provided.

Each state joining herein shall appoint 3 representatives to a Commission hereby constituted and designated as the Atlantic States Marine Fisheries Commission. One shall be the executive officer of the administrative agency of such state charged with the conservation of the fisheries resources to which this compact pertains or, if there be more than 1 officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state designated by the Commission or Committee on Interstate Cooperation of such state, or if there be none, or if said Commission on Interstate Cooperation cannot constitutionally designate the said member, such legislator shall be designated by the governor thereof; provided that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed by the governor of said state in his or her discretion. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries problem to be appointed by the governor. This Commission shall be a body corporate with the powers and duties set forth herein.

The duty of the said Commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous of the Atlantic seaboard. The Commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end the Commission shall draft and, after consultation with the Advisory Committee hereinafter authorized, recommend to the governors and legislatures of the various signatory states legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The Commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the intents and purposes of this compact.

The Commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as at deems advisable.

The Commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when 2 or more of the states shall jointly stock waters the Commission shall act as the coordinating agency for such stocking.

The Commission shall elect from its number a Chairman and a Vice Chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said Commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain 1 or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

No action shall be taken by the Commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the Commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The Commission shall define what shall be an interest.

The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission cooperating with the research agencies in each state for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the Commission.

An advisory committee to be representative of the commercial fishermen and the salt water anglers and such other interests of each state as the Commission deems advisable shall be established by the Commission as soon as practicable for the purpose of advising the Commission upon such recommendations as it may desire to make.

When any state other than those named specifically in Article II of this compact shall become a party thereto for the purpose of conserving its anadromous fish in accordance with the provisions of Article II the participation of such state in the action of the Commission shall be limited to such species of anadromous fish.

Nothing in this compact shall be construed to limit the powers of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing additional conditions and restrictions to conserve its fisheries.

Continued absence of representation of any representative on the Commission from any state party hereto shall be brought to the attention of the governor thereof.

The states party hereto agree to make annual appropriation to the support of the Commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the Fish and Wildlife Service of the United States Department of the Interior, provided no state shall contribute less than $200 per annum and the annual contribution of each state above the minimum shall be figured to the nearest $100.

The compacting states agree to appropriate initially the annual amounts scheduled below, which amounts are calculated in the manner set forth herein, on the basis of the catch record of 1938. Subsequent budgets shall be recommended by majority of the Commission and the cost thereof allocated equitably among the states in accordance with their respective interests and submitted to the compacting states.

Schedule of Initial Annual State Contributions:

Maine $ 700

New Hampshire 200

Massachusetts 2,300

Rhode Island 300

Connecticut 400

New York 1,300

New Jersey 800

Delaware 200

Maryland 700

Virginia 1,300

North Carolina 600

South Carolina 200

Georgia 200

Florida 1,500

This compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this compact must be preceded by sending 6 months' notice in writing of intention to withdraw from the compact to the other states party hereto.

43 Del. Laws, c. 287, § 1; 7 Del. C. 1953, § 1501; 70 Del. Laws, c. 186, § 1.;



§ 1502. Atlantic States Marine Fisheries Commissioners; qualifications; term of office; vacancies; removal

(a) In pursuance of Article III of the Compact authorized in § 1501 of this title, there shall be 3 members (hereinafter called Commissioners) of the Atlantic State Marine Fisheries Commission (hereinafter called Commission) from the State. The first Commissioner from the State shall be the Commissioner of Conservation of the State ex officio, and the term of any such ex officio Commissioner shall terminate at the time the ex officio Commissioner ceases to hold the office of Commissioner of Conservation and the successor as Commissioner shall be the successor as Commissioner of Conservation. The second Commissioner from the State shall be a legislator designated by said Commission on Interstate Cooperation, and the term of any such ex officio Commissioner shall terminate at the time the ex officio Commissioner ceases to hold said legislative office, and the successor as Commissioner shall be named in like manner. The Governor, (by and with the advice and consent of the Senate) shall appoint a citizen as a third Commissioner who has a knowledge of and interest in the marine fisheries problem. The term of such Commissioner shall be 3 years and such Commissioner shall hold office until a successor is appointed and qualified. Vacancies occurring in the office of such Commissioner from any reason or cause shall be filled by appointment by the Governor (by and with the advice and consent of the Senate) for the unexpired term.

(b) The Commissioner of Conservation as ex officio Commissioner may delegate, from time to time, to any deputy or other subordinate in his or her department or office, the power to be present and participate, including voting as his or her representative or substitute at any meeting of or hearing by or other proceeding of the Commission.

(c) The terms of each of the initial 3 members shall begin at the date of the appointment of the appointive Commissioner, if the said Compact has then gone into effect in accordance with Article II of the Compact; otherwise they shall begin upon the date upon which the Compact becomes effective in accordance with said Article II.

(d) Any Commissioner may be removed from office by the Governor upon charges and after a hearing.

43 Del. Laws, c. 287, § 2; 7 Del. C. 1953, § 1502; 69 Del. Laws, c. 62, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1503. Powers of Commission and Commissioners; duties of other state officials

The Commission and the Commissioners thereof shall have all the powers provided for in the Compact and all the powers necessary or incidental to the carrying out of the Compact in every particular. All officers of the State shall do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of the Compact in every particular; it being the policy of the State to perform and carry out the said Compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the state government or administration of the State shall, at convenient times and upon request of the Commission furnish the Commission with information and data possessed by them or any of them and aid said Commission by loan of personnel or other means lying within their legal rights respectively.

43 Del. Laws, c. 287, § 3; 7 Del. C. 1953, § 1503.;



§ 1504. Powers of Commission supplementary to powers vested by laws of other compacting states

Any powers granted to the Commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said Commission by other laws of the State of Delaware or by the laws of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida or by the Congress or the terms of the Compact.

43 Del. Laws, c. 287, § 4; 7 Del. C. 1953, § 1504.;



§ 1505. Receipts and disbursements of Commission; annual report; examination of accounts

(a) The Commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the General Assembly of the State on or before December 10 in each year, setting forth in detail the transactions conducted by it during the 12 months preceding December 1 of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the State necessary to carry out the intent and purposes of the Compact between the signatory states.

(b) The Auditor of Accounts of the State may, from time to time, examine the accounts and books of the Commission, including its receipts, disbursements and such other items referring to its financial standing as the Auditor deems proper and report the results of such examination to the Governor of the State.

43 Del. Laws, c. 287, § 5; 7 Del. C. 1953, § 1505.;






CHAPTER 17. DOGS

§ 1701. Field trials; permit

Field trials with dogs may not be held in this State without first securing a permit from the Department. The Department may grant permits to bona fide field trial clubs or associations to hold field trials in this State under such rules and regulations adopted by the Department, safeguarding the interests of the game of this State. Dogs brought into the State to participate in such field trials and which are removed from the State within 10 days, are exempt from the state dog license tax.

Code 1915, § 2406L; 34 Del. Laws, c. 185, § 1; Code 1935, § 2876; 7 Del. C. 1953, § 1711; 57 Del. Laws, c. 739, § 81; 77 Del. Laws, c. 428, §§ 1, 2.;



§ 1702. Dogs on state coastal beaches

Whoever, being the owner, possessor, harborer or custodian of any dog, allows such dog to be upon the designated swimming or sunbathing area of a state coastal beach strand at any time between May 1 and September 30, inclusive, of any year, except when such dog is on said property on behalf of a law enforcement agency or a blind person, as defined in § 2101 of Title 31, is guilty of a violation and shall be fined not less than $25 nor more than $50. For each subsequent offense, the person shall be fined not less than $50 nor more than $100. "Coastal beach strand" shall mean all that coastal real property between the western base of the dunes and the low water mark except those lands within a municipality which has enacted an ordinance governing the activities of dogs on said real property.

64 Del. Laws, c. 283, § 1; 71 Del. Laws, c. 135, § 11; 74 Del. Laws, c. 253; 77 Del. Laws, c. 428, §§ 1, 2.;



§ 1703. License for special dog training area; requirements

Upon application of any club or organization having 20 or more members who are citizens of this State, or upon application of 20 or more citizens of this State, and the payment of an annual registration fee of $10, the Department may issue a license authorizing the establishment and maintenance by such club, organization of citizens, on land owned by them, or over which they have legal control, of a special dog training area wherein and whereon dogs may be trained at any time during the year. No such dog training area shall be less than 100 acres, nor more than 250 acres.

Code 1935, § 2869A; 48 Del. Laws, c. 131, § 1; 7 Del. C. 1953, § 1721; 55 Del. Laws, c. 329; 57 Del. Laws, c. 739, § 82; 71 Del. Laws, c. 135, § 13; 77 Del. Laws, c. 428, §§ 1, 2.;



§ 1704. Stocking area; training therein; hunting and trapping

The licensees shall, from time to time, during each year stock each such area with 25 pieces of game per 100 acres at their own expense, under supervision of the Department, unless the Department determines that the area is already adequately stocked. The licensees may at any time during the year train their own dogs or the dogs of other persons on such area or permit others so to do under such conditions as are mutually agreed upon. Neither the licensees nor any other person shall, at any time, hunt or trap within the confines of such area, except that the licensees or any person authorized by them may hunt or trap vermin and predators for the purpose of exterminating vermin and predators on such area.

Code 1935, § 2869A; 48 Del. Laws, c. 131, § 1; 7 Del. C. 1953, § 1722; 57 Del. Laws, c. 739, § 83; 77 Del. Laws, c. 428, §§ 1, 2.;



§ 1705. Marking of boundary lines; posting of notice; penalty

(a) The boundary lines of the special dog training area shall be plainly and conspicuously posted prior to September 1 of each year with legible notices, at least 10 inches by 12 inches in size, placed not more than 100 yards apart which shall bear the following warning:

ENTERING HEREON FOR THE PURPOSE OF HUNTING OR DISTURBING GAME OR PERMITTING DOGS TO ENTER WITHOUT AUTHORIZATION IS PUNISHABLE BY PENALTY OF TWENTY-FIVE DOLLARS ($25.00) FOR EACH OFFENSE.

(Name and address of licensee to be printed here)

(b) Whoever violates any of the provisions of any such notice and warning is guilty of a violation and shall be fined $25 for each offense, together with the costs of prosecution.

Code 1935, § 2869A; 48 Del. Laws, c. 131, § 1; 7 Del. C. 1953, § 1723; 71 Del. Laws, c. 135, § 14; 77 Del. Laws, c. 428, §§ 1, 2.;



§ 1706. Injuring or destroying fence, wire or poster; penalty

No person shall wilfully, negligently or maliciously cut, remove, cover up, deface or otherwise mutilate, injure or destroy any special dog training area boundary fence, wire or poster placed in accordance with this subchapter.

Whoever violates this section is guilty of a violation and shall be fined $10 for each offense, together with costs of prosecution.

Code 1935, § 2869A; 48 Del. Laws, c. 131, § 1; 7 Del. C. 1953, § 1724; 71 Del. Laws, c. 135, § 15; 77 Del. Laws, c. 428, §§ 1, 2.;



§ 1707. Training of dogs; unlawful to carry firearm; penalty

(a) The owner or custodian of any bird, rabbit, raccoon or fox dog, may train and break the same, at any time of the year, daylight or night, except during the months of March, April, May, June, July and August. If while training or breaking dogs, the owner or custodian thereof exercises reasonable precaution to keep such dogs in control, and if any such dog, during such training, wanders off and out of control of the owner or custodian without the owner's or custodian's fault, such dog shall not be deemed to be running at large within the meaning of this section. If any dog kills any game protected by the laws of this State, during the closed season while so training, the owner or custodian shall be fined not less than $2.00 nor more than $5.00 for each offense.

(b) No person shall carry a firearm while training a dog in closed game season.

(c) The Department may issue an annual permit to the owner or custodian of any retriever dog authorizing the training of such dog or dogs at any time of the year provided such owner or custodian is a trainer of retriever dogs, and provided no game is to be used in the training. Any person to whom such a permit shall issue may possess artificially reared game and may hunt such game with a shotgun; but such game must be hand-liberated during dog training.

Code 1915, § 2406E; 34 Del. Laws, c. 185, § 1; 35 Del. Laws, c. 166, § 1; 37 Del. Laws, c. 225, § 1; Code 1935, § 2869; 45 Del. Laws, c. 208, § 1; 7 Del. C. 1953, § 1704; 56 Del. Laws, c. 257; 57 Del. Laws, c. 739, § 77; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 431, § 1; 77 Del. Laws, c. 428, § 3.;



§ 1708. Penalties

(a) Whoever violates this chapter, unless otherwise specifically provided, shall be fined not less than $50 or more than $100 for each offense. For each subsequent offense, the person shall be fined not less than $100 or more than $250. All fines imposed following a conviction for violation for any section of this subchapter shall be remitted by the sentencing court or voluntary assessment center to the county in which the offense occurred.

(b) Applicability. — Any duly constituted law-enforcement officer of this State or any of its political subdivisions, the county, or any animal control constable or dog warden employed by the county who charges a person with any offense which is a violation of a law, ordinance or regulation established or promulgated under the authority of this chapter shall, in addition to issuing a summons for any such offense, provide the alleged violator with a voluntary assessment form which, when properly executed by the officer, allows the offender to dispose of the charge without the necessity of personally appearing in the court to which the summons is returnable.

(c) Definitions. —

(1) "Payment" as used in this section shall mean the total amount of the fine and costs as herein provided and any assessment added to the fine pursuant to Delaware law.

(2) "Voluntary assessment form" as used in this section shall mean the written document issued to an alleged violator which advises such person that they may dispose of the charge without the necessity of personally appearing in court by paying the fine together with any costs and statutory assessments.

(d) Places and time of payment. — Payments made pursuant to this section shall be remitted to the voluntary assessment center or court to which the summons is returnable and shall be disbursed to the county in which the offense occurred. The payment must be received by the voluntary assessment center or court within 30 days from the date of arrest (excluding Saturday and Sunday) and shall be paid only by check or money order or by electronic means as authorized by the voluntary assessment center.

(e) Offenses designated as "offenses subject to voluntary assessment" exceptions. — All offenses, as now or hereafter set forth in this chapter, or ordinances or regulations promulgated under authority thereof, are hereby designated as offenses subject to voluntary assessment except for violations punishable under § 928 of Title 9.

(f) Offer and acceptance of voluntary assessment; effect; request for hearing. —

(1) At the time of making an arrest for any offense subject to this section, the arresting officer, animal control constable or dog warden may offer the alleged violator the option of accepting a voluntary assessment. The alleged violator's acceptance of the voluntary assessment constitutes an acknowledgment of guilt of the offense stated in the form, and an agreement to pay the fine as herein provided, together with costs and assessments, within 30 days from the date of arrest (excluding Saturday and Sunday), during which time payment must be received by the applicable court or voluntary assessment center.

(2) In lieu of paying the voluntary assessment, a person who has been issued a voluntary assessment form may request a hearing on any charge stated in such form by notifying, in writing, the voluntary assessment center or court to which payment was to be made of such request within 30 days of the date of arrest. If the alleged violator makes a timely request for a hearing, the charge shall be prosecuted as if the voluntary assessment had not been permitted and the officer shall swear to the summons prior to trial.

(g) Penalty. — If an alleged violator elects the option of accepting a voluntary assessment in accordance with subsection (f) of this section, the penalty imposed shall be the minimum fine for each offense charged, and fines shall be cumulative if more than 1 offense is charged.

(h) Court costs and assessments. — In lieu of any other court costs, and provided the offense is not subject to other proceedings under this section, each fine for an offense under this section shall be subject to court costs of $20, unless otherwise provided by court rule in lieu thereof. Each fine for an offense under this section shall be subject to all penalty assessments which are provided for in Chapter 90 of Title 11 or any other provision of the Code.

(i) Agreement to accept voluntary assessment; procedure. — Whenever a person is arrested for commission of an offense subject to voluntary assessment and has elected to make payment as herein provided, the arresting officer, using the uniform Delaware complaint and summons citation, shall complete the information section and prepare the voluntary assessment form indicating the amount of the fine, and give a copy of the citation and form to the arrested person and release the arrested person from custody. The arresting officer shall also inform the arrested person of the court or voluntary assessment center to which payment should be submitted if the person does not request a hearing. No officer shall receive or accept custody of a payment. If the person declines to accept voluntary assessment, the arresting officer shall issue a citation and summons or, if appropriate, follow the procedure for arrest as set forth in Chapter 19 of Title 11.

(j) Payment of fine as complete satisfaction; repeat offenders. —

(1) Payment of the prescribed fine, costs and penalty assessment is a complete satisfaction of the violation, except as provided in paragraph (j)(2) of this section, but does not waive any administrative penalty in the nature of license revocation which may lawfully be revoked by a county.

(2) In the event that following compliance with the payment provisions of this section, it is determined that within the 2-year period immediately preceding the violation, the violator was convicted of or made a payment pursuant to this section in satisfaction of a violation of the same section of this title, personal appearance before the court to which the summons is returnable shall be required. Notice of the time and place for the required court appearance shall be given to the violator by the court to which the summons for the offense would be returnable.

(k) Removal from applicability of section. — If a payment due pursuant to this section is not received by voluntary assessment center or the court to which the summons is returnable within 30 days from the date of arrest (excluding Saturday and Sunday), the violator shall be prosecuted for the offense charged on the voluntary assessment form in a manner as if a voluntary assessment form had not been issued. Upon conviction in such prosecution, the court shall impose penalties as provided for by this chapter and this section.

(l) Nonexclusive procedure. — The procedure prescribed is not exclusive of any other method prescribed by law for the arrest and prosecution of persons violating this chapter.

Code 1915, § 2406E; 34 Del. Laws, c. 185, § 1; 35 Del. Laws, c. 166, § 1; 37 Del. Laws, c. 225, § 1; Code 1935, § 2869; 45 Del. Laws, c. 208, § 1; 7 Del. C. 1953, § 1704; 56 Del. Laws, c. 257; 57 Del. Laws, c. 739, § 77; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 431, § 1; 77 Del. Laws, c. 428, § 4.;



§ 1730. -1740. Seizure and impoundment of dangerous or potentially dangerous dogs; notification of dog owner; request for hearing; exceptions; hearing procedures; appeal; finding to declare a dog dangerous; duties of owner; finding to declare a dog potentially dangerous; duties of owner; liability of owner for costs of impoundment; rules and regulations; violations by owners of dangerous or potentially dangerous dogs; penalties; local ordinances

Repealed by 77 Del. Laws, c. 428, § 5, effective July 1, 2010.;






CHAPTER 18. EEL FISHING

§ 1801. Definitions

(a) "Commercial eel fishing gear" shall include the following items:

(1) A fyke net or hoop net of a diameter not exceeding 30 inches when more than 1 such net is being fished by a person;

(2) Eel pots when more than 2 such pots are being fished by a person;

(3) Any seine net with a mesh size of less than 1 inch and greater than 100 feet in total length; and

(4) A minnow trap when more than 2 such traps are being fished by any person.

(b) "Commercially fish" shall mean for any person to attempt to take, take, catch, kill or reduce to possession any eel for the purpose of selling, trading or exchanging for money, materials or services with another or to set or fish any commercial eel fishing gear as defined in subsection (a) of this section.

(c) "Delaware Bay" shall mean all those waters and submerged lands under the jurisdiction of the State located within an area bordered on the north by a straight line drawn between Liston Point, Delaware and Hope Creek, New Jersey and bordered on the south by a line drawn from Cape May Light to Harbor of Refuge Light; thence to the northernmost extremity of Cape Henlopen, but not including any tributaries thereto.

(d) "Delaware River" shall mean all those waters and submerged lands under the jurisdiction of the State located within an area to the north of a straight line connecting Liston Point, Delaware and Hope Creek, New Jersey, but not including any tributaries thereto.

(e) "Department" shall mean the Department of Natural Resources and Environmental Control.

(f) "Eels" shall mean American eels, Anguilla rostrata.

(g) "Initially sold" shall mean the first transaction of eel exchange between the person catching the eels and another person for monetary, material or services exchange.

(h) "Noncommercial eel fishing gear" shall include the following items:

(1) A fyke net or hoop net of a diameter not exceeding 30 inches when only 1 is in use by a person;

(2) Eel pots when 2 or less pots are being fished by a person;

(3) A seine net less than or equal to 100 feet in length;

(4) A cast net;

(5) A lift net or umbrella net less than or equal to 5 feet in diameter;

(6) A dip net less than or equal to 3 feet in diameter;

(7) Spear, arrow or gigs;

(8) A minnow trap when less than 2 are being fished by a person;

(9) Hooks and lines when an individual places, sets or tends 3 or less separate lines with any 1 line having no more than 3 hooks attached (double and treble hooks counted as 1 hook).

(i) "Nontidal waters" shall mean those waters where the tide does not regularly rise and fall.

(j) "Person" shall mean any human being.

(k) "Resident" shall mean a person who has resided in this State continuously for 1 year.

(l) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control or the Secretary's duly authorized designee.

(m) "Tidal waters" shall mean those waters where the tide regularly rises and falls.

(n) "To fish" shall mean to attempt to take, take, catch, kill or reduce to possession any eel by any means whatsoever.

61 Del. Laws, c. 256, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1802. Commercial license requirements; restrictions

(a) It shall be unlawful for any person to initially sell or offer for sale 25 or more eels per day unless the person selling or offering such eels for sale has a valid commercial eel fishing license issued by the Department.

(b) It shall be unlawful for any person to fish for eels with commercial eel fishing gear in the tidal waters of this State unless the person has a valid commercial eel fishing license on board the vessel used to fish issued by the Department.

(c) It shall be unlawful to fish for eels for the purpose of initially selling such eels in nontidal waters within the State unless authorized to do so by the Department.

(d) A commercial eel fishing license shall be valid from January 1 through December 31 next ensuing.

(e) Application for a commercial eel fishing license shall be made on the forms provided by the Department.

(f) The fee for a commercial eel fishing license to take eels shall be $115 for residents and $1,150 for nonresidents.

(g) A licensee may designate a resident of such licensee's state as an alternate on his or her license application, who shall be approved by the Department to fish for eels with the licensee's commercial eel fishing gear in the event that said licensee is unable to fish his or her commercial eel fishing gear already in the water and capable of catching eels.

(h) It shall be unlawful for an alternate to any commercial eel fishing licensee to sell or offer for sale any eels without the written consent of the licensee and without prior notification to the Department.

(i) Any person issued a commercial eel license by the Department shall file monthly reports of their catch by area, effort and weight on forms provided by the Department. The monthly report must be filed with the Department by 4:30 p.m. of the last working day of the month following the month for which the information contained in the report reflects. Failure to abide with the filing requirement, set forth in this subsection, will result in:

(1) A warning issued by the Secretary, for the first failure to file;

(2) Suspension of the commercial eel fishing license by the Secretary for a period of up to 30 days or until such time as the report is filed, whichever occurs sooner, for the second failure to file; and

(3) Revocation of the commercial eel license by the Secretary until such time when all reporting requirements are fulfilled in a manner acceptable to the Secretary, for a third or subsequent failures to file.

61 Del. Laws, c. 256, § 1; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 53, § 1.;



§ 1803. Use of funds derived from sale of commercial licenses

All funds derived from the issuances of commercial eel fishing licenses shall be deposited by the Department in the General Fund.

61 Del. Laws, c. 256, § 1.;



§ 1804. Reciprocity for commercial nonresident licenses

When by or pursuant to the laws or regulations of any other state, should any other state impose any tax, other fee or restrictions on nonresidents for the privilege of commercial eel fishing within its boundaries, which tax, or other fee is in the aggregate greater or restriction is greater, to include the nonavailability of a license for nonresidents, the same taxes, other fees, license requirements and restrictions shall be imposed by the Department upon residents of the state who seek to apply for a license to commercially fish for eels within the boundaries of this State.

61 Del. Laws, c. 256, § 1.;



§ 1805. Commercial license number

(a) The Department shall assign a number to all commercial eel fishing licensees.

(b) It shall be unlawful for a commercial eel fishing licensee to fish with commercial eel fishing gear without fixing his or her assigned number in 2 inch block numbers, prefixed by "E" to each piece of gear, in a conspicuous place on the floats, markers, stakes or flags observable above the surface of the waters at all times.

61 Del. Laws, c. 256, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1806. Prohibited fishing devices and substances

(a) It shall be unlawful for any person to make use of any net, trap, catching device, contrivance, explosive, chemical or substance whatsoever, except commercial eel fishing gear or noncommercial eel fishing gear as defined in § 1801 of this title, for the purpose of taking or attempting to take eels for any reason whatsoever in any waters of this State. Said devices and/or substances when found unlawfully in use may be confiscated by the Department. Said devices and/or substances shall be destroyed or disposed of by public auction. Costs of the auction will be taken from the proceeds; any balance from the auction will revert to the General Fund of the State.

(b) It shall be legal for the Department and its authorized agents to use chemicals, electrofishing apparatus and other devices deemed appropriate for use in eel management, research and other scientific purposes; provided consent is obtained from owners of privately owned waters, or in the event such owners cannot be located after a reasonable search, a notice will be posted on those waters and surrounding shores of the intended use of these chemicals or devices 5 days prior to their use.

61 Del. Laws, c. 256, § 1.;



§ 1807. Illegal use or destruction of fishing gear

It shall be unlawful for any person to fish, lift, remove or wilfully damage or destroy any commercial or noncommercial eel fishing gear owned by another person, except that employees of the Department may inspect commercial eel fishing gear to insure compliance with this chapter.

61 Del. Laws, c. 256, § 1.;



§ 1808. Penalty

Any person who violates any of the provisions of this chapter shall be fined not less than $25 nor more than $500. Justices of the Peace Courts shall have jurisdiction over offenses under this chapter.

61 Del. Laws, c. 256, § 1.;



§ 1809. Minimum size limit

It shall be unlawful for any person to possess any eel that measures less than 6 inches in total length.

70 Del. Laws, c. 204, § 1; 72 Del. Laws, c. 296, § 1.;



§ 1810. Noncommercial eel fishing

It shall be unlawful for any person to possess more than 50 eels, unless said person has been issued a valid commercial eel license or has in that person's possession a valid receipt for said eels from another person who is authorized to catch or take eels for commercial purposes.

72 Del. Laws, c. 296, § 2.;






CHAPTER 19. GENERAL PROVISIONS

§ 1901. Definitions

The following definitions shall apply to Chapters 19 through 28 inclusive of this title:

(1) "Bivalve shellfish" means any species of shellfish having 2 shells connected by a hinge.

(2) "Commercial purpose" means a person's intent to sell shellfisheries to another.

(3) "Crab pot" means a cube shaped wire device that contains opening or openings toward the inside for the entrance and capture of crabs without the assistance of any manually exerted tension to any closing mechanism.

(4) "Culled" means separated live shellfish from all other material and organisms.

(5) "Cultivation" means the process of preparing and/or improving shellfish grounds to foster the growth and survival of shellfish.

(6) "Delaware's Inland Bays" shall mean Rehoboth Bay, Indian River and Indian River Bay and Little Assawoman Bay and Big Assawoman Bay and their respective tributaries.

(7) "Department" means Department of Natural Resources and Environmental Control.

(8) "East line" means a political division of the Delaware Bay along a line running due east from the Port Mahon lighthouse (Delaware State Plan Coordinates: N431, 537.3600, E504, 396.9600).

(9) "Hand tongs" means any grasping device consisting of 2 pieces joined at 1 end of a pivot and manipulated by physical exertion of a person.

(10) "Market oysters" means oysters harvested for sale to another for consumption.

(11) "Mean high water" means the level of the water surface which is an average of the highest daily tides over a period of at least 29 days.

(12) "Mechanical device" means an apparatus operated by a machine used to take shellfish.

(13) "Natural oyster beds" means those shellfish grounds designated to be "natural oyster beds" by the Department.

(14) "Nonresident" means any person not an alien who has not continuously resided for 1 year within this State.

(15) "Patent tongs" means any grasping device consisting of 2 pieces joined at 1 end by a pivot and raised with a rope, cable or other hoisting device used to take shellfish.

(16) "Person" means a human being.

(17) "Public tonging area" means any shellfish ground designated by the Department to be used for the tonging of oysters in areas exclusive of Delaware's Inland Bays.

(18) "Resident" means any person not an alien who has continuously resided 1 year or more within this State.

(19) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control or a duly authorized designee provided any such delegation of authority is consistent with Chapter 80 of Title 29.

(20) "Shellfish" means any mollusca, crustacea and chelicerata that includes oysters, clams, lobsters, mussels, whelks, bay scallops, crabs, shrimp and horseshoe crabs.

(21) "Shellfishing" means to attempt to take, catch, kill or reduce to possession any shellfish by any means whatsoever.

(22) "Shellfish aquaculture" means the culture or rearing of any life stage of bivalve shellfish for commercial purposes within an area leased for that purpose. Within the leased area, said shellfish may be reared in an artificial enclosure, or on any other type of structure or substrate, either on land or in the water.

(23) "Shellfish grounds" means the submerged lands of the rivers, bays and oceans sustaining or capable of sustaining shellfish under the jurisdiction of the State.

(24) "Spat" means immature oysters.

60 Del. Laws, c. 513, § 2; 64 Del. Laws, c. 243, § 1; 67 Del. Laws, c. 194, §§ 2, 3; 68 Del. Laws, c. 33, § 1; 69 Del. Laws, c. 284, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 178, § 2.;



§ 1902. Duties of Department; powers; making and enforcing regulations

(a) The Department shall have control and direction of the shellfish industry and of the protection of shellfish resources throughout this State. The Department may adopt, promulgate, amend and repeal regulations consistent with the law, which shall be enforced by the Department or any peace officers for the following purposes:

(1) To preserve and improve the shellfish industry of this State;

(2) To prevent and control the spread of shellfish-borne diseases by providing for the sanitary harvesting, handling, transportation, processing, production and sale of shellfish;

(3) To regulate, inspect and approve any vessel or equipment used in the shellfish industry in this State;

(4) To provide for the issuance of licenses or leases to persons engaged in the shellfish industry in this State and for the revocation for cause of such licenses or leases;

(5) To provide for the preservation and improvement of the shellfish resources of this State, when deemed necessary.

(b) The regulations of the Department shall have the force and effect of law and shall supersede all local ordinances and regulations enacted or adopted which are inconsistent therewith.

(c) For the purpose of enforcing the marine fisheries laws on the waters under the jurisdiction of the State, the Department shall keep and maintain suitable vessels to patrol these waters. The patrol vessel shall be subject to call at all times to enforce the marine fisheries laws of the State. On board the patrol boats shall be kept log books in which shall be recorded the daily activities of all the functions performed on any work day.

7 Del. C. 1953, § 1907; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 739, §§ 91, 92; 60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 588, § 1; 79 Del. Laws, c. 178, § 2.;



§ 1903. Filing of regulations

A copy of the regulations adopted pursuant to this chapter and any amendments thereto shall be filed in the office of the Secretary of State. The regulations of the Department shall be published by the Department in convenient form and distributed to or made available to all persons shellfishing in Delaware who request this information.

7 Del. C. 1953, § 1907; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 739, §§ 91, 92; 60 Del. Laws, c. 513, § 2.;



§ 1904. Unlawful taking of shellfish

(a) It shall be unlawful to take any shellfish from any waters or shellfish grounds of this State unless specifically authorized by statute or regulation.

(b) Except on leased shellfish aquaculture sites, it is unlawful to take or attempt to take shellfish, except crabs, conchs (whelks) and clams, for commercial purposes on Sundays, provided however, that clams may not be taken for commercial purposes on any Sunday between and including this State's designated Memorial Day and Labor Day, next ensuing.

(c) It shall be unlawful to take shellfish for commercial purposes between sunset and sunrise, except a commercial crab pot licensee or a commercial conch pot licensee may take blue crabs or conchs, respectively, 1 hour before sunrise.

60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 2, § 1; 67 Del. Laws, c. 194, § 4; 68 Del. Laws, c. 412, §§ 1, 2; 69 Del. Laws, c. 284, §§ 2, 3; 79 Del. Laws, c. 178, § 2.;



§ 1905. Leases

(a) Authorized lease of shellfish grounds. — The Department is hereby authorized to lease, in the name of the State, tracts or parcels of shellfish grounds to be used for protecting, planting and harvesting shellfish beneath the waters of this State, subject to the provisions, limitations and restrictions set forth herein.

(b) Shellfish grounds not leasable. — No lease, other than a scientific lease, shall be granted for any of the following shellfish grounds of this State, nor shall any person acquire by lease, assignment, appropriation or otherwise any of the following shellfish grounds:

(1) Except in the case of shellfish aquaculture in Delaware's Inland Bays, shellfish grounds within 1,000 feet of the natural shoreline (mean high water) of any waters under the jurisdiction of the State;

(2) Natural oyster beds;

(3) Any leasing of shellfish aquaculture grounds in Delaware's Inland Bays shall be governed by a separate chapter.

(c) Scientific use of shellfish grounds. — The Secretary is hereby authorized to issue a permit in the name of the State to educational and/or scientific institutions for tracts or parcels of shellfish grounds to be used for scientific and/or management purposes determined by the Secretary to be in the best interests of shellfisheries management. Such permit shall contain at least the following information and criteria: Seasonal dates, seasonal harvest, size limits and the reason for the issuance of the permit. The cost of processing shall be paid by the applicant.

7 Del. C. 1953, § 1908; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 640; 57 Del. Laws, c. 739, § 93; 58 Del. Laws, c. 107, § 1; 60 Del. Laws, c. 513, § 2; 79 Del. Laws, c. 178, § 2.;



§ 1906. Size and advertising of shellfish grounds; application for lease

(a) Except in the case of shellfish aquaculture leases on Delaware's Inland Bays, no new shellfish grounds shall be leased to any person in tracts consisting of less than 50 or more than 100 acres. All new leases will be in a general rectangular shape. The restriction contained in this subsection shall not apply to those leases granted for scientific purposes as described in § 1905(c) of this title.

(b) Except in the case of shellfish aquaculture leases on Delaware's Inland Bays, the Department shall annually advertise the general locations of shellfish grounds which may be leased and are not currently subject to a valid lease. Such advertisements shall be in 1 daily newspaper of statewide distribution and shall be published on 2 separate occasions at least 30 days apart between January 1 and March 1 of each calendar year. Upon specific request, the Department shall furnish a more detailed description of the specific shell-lands available for lease.

(c) Except in the case of shellfish aquaculture leases on Delaware's Inland Bays, any person wishing to lease shellfish grounds in accordance with this section shall make application to the Department prior to March 15 on the form which shall be provided by the Department. Each application must be complete. The Department may require additional and/or supplemental information if deemed necessary.

(d) Except in the case of shellfish aquaculture leases on Delaware's Inland Bays, in the event that more than 1 application is received for the same grounds, the grounds will be leased on a competitive sealed bid over and above the base fee for the first year.

60 Del. Laws, c. 513, § 2; 79 Del. Laws, c. 178, § 2.;



§ 1907. Fees for lease

(a) Except in the case of shellfish aquaculture in Delaware's Inland Bays, the Department shall charge $0.90 per acre annually for shellfish grounds leased pursuant to this chapter to a resident of the State.

(b) Except in the case of shellfish aquaculture in Delaware's Inland Bays, the Department shall charge $11.50 per acre annually for new shellfish grounds leased pursuant to this chapter to nonresidents.

(c) Except in the case of shellfish aquaculture in Delaware's Inland Bays, the Department shall charge $1.75 per acre annually for shellfish grounds to nonresidents who hold valid leases at the time of adoption of this chapter.

(d) Except in the case of shellfish aquaculture in Delaware's Inland Bays, in addition to the above application fee for a shellfish ground lease, there will be an additional charge of $17.25 per corner within 60 days of the approval and acceptance of a lease. The Department will inspect all corners for said leased grounds and where necessary will assist in the relocation of buoys to their correct location. All corners will be located in accordance with the lease as filed with the Department.

7 Del. C. 1953, § 1908; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 640; 57 Del. Laws, c. 739, § 93; 58 Del. Laws, c. 107, § 1; 60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 260, § 1; 79 Del. Laws, c. 178, § 2.;



§ 1908. Term of leases

(a) Except in the case of Delaware's Inland Bays, all shellfish leases shall begin on January 1 and end December 31 of the same year. In no case shall a shellfish lease be transferred or subleased, except to a person eligible according to this chapter.

(b) Upon Department approval, a lease will be drawn up and executed by the Secretary and the applicant. Said lease shall be recorded with the Department and shall grant the exclusive shellfishing rights of those shellfish grounds to the lessee.

7 Del. C. 1953, § 1908; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 640; 57 Del. Laws, c. 739, § 93; 58 Del. Laws, c. 107, § 1; 60 Del. Laws, c. 513, § 2; 71 Del. Laws, c. 245, § 1; 79 Del. Laws, c. 178, § 2.;



§ 1909. Actions subsequent to granting of lease

(a) Except in the case of shellfish aquaculture leases on Delaware's Inland Bays, upon approval of the application, the successful applicant will, within 30 days after location of the corners by the Department, mark all corners of the area leased with buoys or stakes approved by the Department. Such buoys or stakes shall, in addition to other requirements of the Department, extend vertically at least 6 feet above mean high water.

(b) Except in the case of shellfish aquaculture leases on Delaware's Inland Bays, any buoys, or stakes removed, destroyed or broken in such a manner that said buoys or stakes are less than 6 feet above mean high water shall be replaced with a positive flotation buoy within 5 days and subsequently a buoy or stake extending 6 feet above mean high water within 30 days.

7 Del. C. 1953, § 1908; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 640; 57 Del. Laws, c. 739, § 93; 58 Del. Laws, c. 107, § 1; 60 Del. Laws, c. 513, § 2; 79 Del. Laws, c. 178, § 2.;



§ 1910. Monthly report; failure to submit

Except in the case of shellfish aquaculture in Delaware's Inland Bays, any person issued a commercial shellfishing license or permit by the Department shall file monthly reports of his or her catch by area, effort, species, and weight or number on forms provided by the Department. A commercial shellfishing license or permit holder who does not file said monthly report by 4:30 p.m. of the last working day of the month following the month for which the report is due may for the first failure to file be given a warning, for the second failure to file may have his or her commercial shellfishing license or permit suspended by the Secretary for a period of up to 30 days or until such time as the report is filed, whichever occurs sooner, and for a third or subsequent failure to file may have his or her commercial shellfishing license or permit revoked by the Secretary until such time when all reporting requirements are fulfilled in a manner acceptable to the Secretary.

7 Del. C. 1953, § 1908; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 640; 57 Del. Laws, c. 739, § 93; 58 Del. Laws, c. 107, § 1; 60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 436, §§ 1-3; 79 Del. Laws, c. 178, § 2.;



§ 1911. Removal of shellfish; presumptions

(a) It shall be unlawful for any person to take, carry away or remove shellfish or equipment from shellfish grounds leased, pursuant to this chapter, to a person other than himself or herself. If convicted, said person shall be guilty of grand or petty larceny according to the value of shellfish or equipment in question.

(b) For the purpose of determining the value of shellfish unlawfully removed, all shellfish found on board a vessel utilized in the removal of shellfish from grounds leased to another shall be presumed to have been unlawfully removed from those leased grounds.

(c) Any vessel on or over grounds leased to another shall be presumed to be removing shellfish from those grounds if that vessel has overboard at that time any device used for the taking of shellfish.

60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1912. Definitions

(a) Any person who violates any of the provisions of Chapters 19, 21, 23, 24, 25 and 28 of this title, except §§ 1910, 1911, 2306, 2506, 2509 of this title, or any rules or regulations adopted pursuant thereto except those adopted under the auspices of Chapter 20 of this title, shall be fined $25 for the first offense and $100 for each offense thereafter. Magistrates shall have jurisdiction over all offenses under this section.

(b) Any person convicted of violating any of the provisions of Chapters 19, 21, 23, 24, 25, 26 and 28 of this title, or any rules or regulations adopted pursuant thereto, may have, upon the recommendation to the Secretary by the majority of the Council on Shellfisheries and/or at the discretion of the Secretary, any licenses or permits issued to the person revoked for a term to be determined by the Department.

60 Del. Laws, c. 513, § 2; 69 Del. Laws, c. 284, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 73, §§ 1, 2; 73 Del. Laws, c. 132, § 2; 79 Del. Laws, c. 178, § 2.;



§ 1913. Inspection and seizure

(a) Any employee, authorized by the Department, at a reasonable time may board any boat, inspect equipment, materials or shellfish, or lands associated with or used in the taking or cultivation of shellfish.

(b) The Department may seize any shellfish or equipment as evidence which is believed to be in violation of or is being used by a violator of Chapters 19 through 28 of this title or the regulations promulgated pursuant thereto. Seized equipment, at the discretion of the Department, may be released upon the posting of a bond, the value of which shall be determined by the magistrate.

60 Del. Laws, c. 513, § 2; 69 Del. Laws, c. 284, § 1.;



§ 1914. Disposition of evidence

In the event that any shellfish are seized as evidence as a result of an investigation or an arrest for any violation of the statutes or regulations governing shellfish in the State, said shellfish shall be disposed of as deemed appropriate by the Department.

60 Del. Laws, c. 513, § 2.;



§ 1915. Licensees with disabilities

In the event a person with a commercial shellfishing license is disabled and unable to perform the physical requirements necessary to harvest, transport and/or market shellfish for which he or she is licensed to harvest, said person may be issued a written permit by the Department authorizing a member of said person's immediate family, as defined in § 1918(c) of this title to assist said person or perform in place of said person the harvesting, transporting and marketing of the shellfish for a period or periods not exceeding a total of 24 months. The duration and nature of the disability shall be specified in writing by a medical physician licensed to practice in the State. The 24 months may be continuous or fragmented. For purposes of this section, the term "disabled" shall mean a person, certified in writing by a licensed medical physician in Delaware, to be temporarily unable to perform the substantial and material duties associated with the harvesting, transporting or marketing of the shellfish in question based upon medical evidence.

73 Del. Laws, c. 28, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1916. Expiration of licenses and permits

All licenses and permits issued pursuant to Chapters 21 through 28 of this title shall automatically expire on December 31 of each calendar year.

7 Del. C. 1953, § 1906; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 739, § 89; 60 Del. Laws, c. 513, § 2; 69 Del. Laws, c. 284, § 1; 71 Del. Laws, c. 245, § 3.;



§ 1917. Reciprocity for commercial nonresident licenses

(a) This section applies to this title.

(b) When by or pursuant to the laws of any other state, should any other state impose any tax, other fee or restrictions on nonresidents for the privilege of commercial shellfishing or leasing of shellfish grounds within its boundaries, which tax or other fee is in the aggregate greater or restriction is greater, to include but limited to the nonavailability of license or leasing for nonresidents, the same taxes, other fees, license requirements and restrictions shall be imposed by the Division of Fish and Wildlife of the Department of Natural Resources and Environmental Control upon the residents of the state who seek to apply for a license to commercially shellfish or lease shellfish grounds within the boundaries of this State.

60 Del. Laws, c. 513, § 2.;



§ 1918. Limited entry and transfer of commercial crabbing licenses

(a) Notwithstanding the provisions of § 2303 of this title, the Department shall not issue any commercial crab pot license to any new licensee after March 13, 1990, and shall not issue crab pot licenses to any new licensee until the number of commercial crab pot licenses drops to 82 or below as of October 31 of any year. At that time, a lottery will be held by the Department to allow the number of commercial crab pot licenses to increase to 100.

(b) Notwithstanding the provisions of § 2307 of this title, the Department shall not issue any crab dredgers licenses to any new licensee after March 13, 1990, and shall not issue crab dredgers licenses to any new licensee until the number of crab dredgers licenses drops to 18 or below as of March 31 of any year. At that time, a lottery will be held by the Department to allow the number of crab dredgers licenses to increase to 21.

(c) A commercial crab pot licensee or crab dredgers licensee may transfer a license at any time, including posthumously, to a member of the immediate family. A member of the immediate family shall mean a parent, child, sibling or spouse. A commercial crab pot licensee also may transfer a license, including posthumously, to a designee provided the designee has been listed as same on the license for at least 2 consecutive years. The transfer of the appropriate license shall be in writing.

(d) Notwithstanding subsection (c) of this section, no license shall be transferred to any person under 16 years of age.

(e) An active commercial fisher with a commercial crab dredger's license may transfer his or her license to a commercial fishing apprentice who has completed no less than 150 days of commercial fishing activities over no less than a 2-year period.

67 Del. Laws, c. 194, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 216, §§ 1, 2; 73 Del. Laws, c. 29, § 5; 78 Del. Laws, c. 42, §§ 1-3.;



§ 1919. Prohibition against the selling of both licenses and the privilege of being designated a designee; penalties

Repealed by 73 Del. Laws, c. 29, § 6, effective May 3, 2001.;



§ 1920. Apprenticeships

An individual at least 16 years of age may enter into an agreement with an active commercial fisher licensed by the Department to serve as a commercial fishing apprentice to said commercial fisher. This agreement shall be in writing on a form provided by the Department and filed with the Department. In the event an agreement is cancelled by either party, the Department shall credit an apprentice with time served and said time shall be retained if the apprentice signs an agreement with another active commercial fisher. An apprentice shall not enter into an agreement with more than 1 active commercial fisher at any 1 time and an active commercial fisher shall not enter into an agreement with more than 1 apprentice at any 1 time. An apprentice must compete no less than 150 days of commercial fishing activities over no less than a 2-year period to be eligible for the transfer or enter lotteries for certain commercial fishing licenses. Eight hours of commercial fishing activities shall equal 1 day. Commercial fishing activities shall include fishing, operating a vessel, maintaining fishing equipment or a vessel, handling and transporting fish for sale, or other activities directly associated with a commercial fishery. Fishing activities shall be documented on a daily log form provided by the Department. Said logs shall be signed by the apprentice and the commercial fisher listed on the agreement and witnessed by another commercial fisher licensed by the Department. Log sheets shall be submitted to the Department on a monthly basis on or before the tenth day of the following month. An apprentice who completes no less than 150 days of commercial fishing activities over no less than a 2-year period shall be eligible for the following:

(1) Commercial crab dredgers license transferred by another active commercial crab dredger;

(2) Commercial conch pot license transferred by another active commercial conch potter;

(3) Commercial conch dredge license transferred by another active commercial conch dredger;

(4) Commercial crab pot license transferred by another active commercial crab potter;

(5) Oyster harvesting license transferred from another active oyster harvester;

(6) Commercial clam tong/rake license transferred from another active commercial clam tong/raker;

(7) Commercial dredge clam license transferred from another active commercial clam dredger;

(8) Commercial lobster pot license transferred from another active commercial lobster potter;

(9) Commercial surf clam license transferred from another active commercial surf clammer;

(10) Commercial horseshoe crab collecting permit transferred from another active horseshoe crab collector;

(11) Participation in lotteries conducted by the Department for commercial crab dredgers licenses, commercial conch pot licenses and commercial conch dredge licenses; and

(12) Commercial food fishing equipment permits for gill nets and authority to commercially fish with hook and line according to the provisions of § 915(n) of this title.

If, during the previous calendar year, fewer commercial crab dredgers licenses are issued than in 1999, the Department shall conduct a lottery for the number of said licenses different from the number issued in 1999 and the previous year. In 1999, the Department issued 52 commercial conch pot licenses. If during the previous calendar year, fewer commercial conch dredge licenses are issued than in 1999, the Department shall conduct a lottery for the number of said licenses different from the number issued in 1999 and the previous year. In 1999, the Department issued 15 conch dredge licenses.

73 Del. Laws, c. 29, § 7; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 49, § 1; 79 Del. Laws, c. 178, § 2.;






CHAPTER 20. GENERAL PROVISIONS

§ 2001. Definitions

The following definitions shall apply to Chapters 19 through 28 inclusive of this title:

(1) "Bivalve shellfish" means any species of shellfish having 2 shells connected by a hinge.

(2) "Certified dealer" shall mean anyone who is certified by the Department as being qualified to sell shellfish products.

(3) "Delaware corporation" shall mean a corporation or other legal entity whose ownership or Board of Directors is comprised of 50% or more Delaware residents. If fewer than 50% of the ownership or Board of Directors of a corporation is comprised of Delaware residents, then the corporation shall be considered a nonresident corporation.

(4) "Delaware partnership" shall mean a partnership comprised of at least 50% Delaware residents. If fewer than 50% of a partnership is comprised of Delaware residents, then the partnership shall be considered a nonresident partnership.

(5) "Delaware's Inland Bays" shall mean Rehoboth Bay, Indian River and Indian River Bay, Little Assawoman Bay, and Big Assawoman Bay and their respective tidal tributaries.

(6) "Department" means Department of Natural Resources and Environmental Control.

(7) "Handle shellfish" shall mean to take ownership either temporarily or permanently of a shellfish aquaculture product.

(8) "Off-bottom rearing cages and enclosures" mean any cage or artificial enclosure that retains for rearing purposes any stage of the life cycle of bivalve shellfish where such cage or enclosure is staked on or suspended above the bottom of the bay or tributary to the bay.

(9) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control or a duly authorized designee provided any such delegation of authority is consistent with Chapter 80 of Title 29.

(10) "Seed-on-cultch" shall mean bivalve shellfish seed attached to shell material.

(11) "Seed stock" shall mean immature or sub-legal stages of shellfish available for culturing or planting purposes.

(12) "Shellfish aquaculture" means the culture or rearing of any life stage of bivalve shellfish for commercial purposes within a leased area. Within the leased area, said shellfish may be reared in an artificial enclosure, or on any other type of structure or substrate, either on land or water.

(13) "Shellfish grounds" for the purposes of this chapter means the submerged lands of Delaware's Inland Bays and their tributaries capable of sustaining shellfish under the jurisdiction of the State.

79 Del. Laws, c. 178, § 3.;



§ 2002. Duties of Department; powers; making and enforcing regulations

(a) The Department is authorized to adopt, promulgate, amend and repeal regulations consistent with Titles 7 and 29 which shall be enforced by the Department for the following purposes:

(1) To issue and administer leases, licenses, and permits to engage in shellfish aquaculture and to amend or revoke said leases, licenses or permits for due cause;

(2) To identify areas where shellfish aquaculture leases may be established that are compatible with commercial and recreational finfishing and shellfishing, boating navigation and safety, public water access and use, and native biota. In no cases shall the sum total of areas identified for shellfish aquaculture leasing in Rehoboth Bay and Indian River Bay exceed 5% of their respective total subaqueous lands in each bay at mean high water and no more than 10% of the total subaqueous lands of Little Assawoman Bay at mean high water.

(3) To add acreage for shellfish aquaculture from areas not identified by the Department as long as all state and federal criteria for leasing are met and the percentage of subaqueous bottom available for leasing in each inland bay as detailed in paragraph (a)(2) of this section is not exceeded.

(4) To inspect and approve vessels and equipment intended to be used in Inland Bays waterways in support of the shellfish aquaculture industry;

(5) To attempt to prevent and control the spread of shellfish-borne diseases among both shellfish aquaculture products as well as wild shellfish and to provide for the sanitary harvesting, handling, transportation, processing, production and sale of shellfish aquaculture products and wild shellfish;

(6) To inspect and approve the importation of any live or dead shellfish and/or seed-on-cultch material to be used for shellfish aquaculture purposes conducted in or on waters of Delaware's Inland Bays or having a discharge into waters of Delaware's Inland Bays;

(7) To provide for the conservation, preservation and improvement of the wild shellfish resources of the Inland Bays or their tributaries when deemed necessary;

(8) To set criteria for the approval or denial of shellfish aquaculture leases in Delaware's Inland Bays;

(9) To establish criteria for the approval or denial of any requests to conduct shellfish aquaculture outside of identified shellfish aquaculture lease sites;

(10) To establish criteria for what constitutes active use of shellfish aquaculture lease sites and the criteria that define the abandonment of a shellfish aquaculture lease site, and for the release of the abandoned acreage into the inventory of available shellfish aquaculture lease sites;

(11) To establish marking requirements for shellfish aquaculture lease sites and any equipment moored on, suspended above, or placed on subaqueous lands leased for shellfish aquaculture purposes;

(12) To establish eligibility requirements for lease applicants and reporting requirements for shellfish planted and/or harvested from shellfish aquaculture lease sites;

(13) To approve the species of shellfish that may be used for aquaculture purposes in Delaware's Inland Bays;

(14) To establish the eligibility of shellfish seed stock proposed for planting on shellfish aquaculture leases, including consideration of the use of disease-free stock and the genetic make-up of the stock;

(15) To establish what types of mechanical gear may be used to harvest shellfish from identified shellfish aquaculture lease sites;

(16) To establish seasonal restrictions on when leased shellfish aquaculture sites may be actively worked;

(17) To approve methodologies to determine wild shellfish densities that will allow for prospective aquaculture lease sites.

(b) The regulations of the Department shall have the force and effect of law and shall supersede all local ordinances and regulations enacted or adopted which are inconsistent therewith.

79 Del. Laws, c. 178, § 3.;



§ 2003. Filing of regulations

A copy of the regulations adopted pursuant to this chapter and any amendments thereto shall be filed in the office of the Registrar of Regulations. The regulations of the Department shall be published by the Department in convenient form and distributed to or made available to all persons who request this information.

79 Del. Laws, c. 178, § 3.;



§ 2004. Unlawful taking of shellfish on areas leased for aquaculture purposes

(a) It shall be unlawful for anyone to take any bivalve shellfish from any shellfish aquaculture grounds leased to another unless specifically authorized in writing by the holder of said lease.

(b) It shall be unlawful to harvest or remove bivalve shellfish from aquaculture lease sites including off-bottom cages and enclosures between sunset and sunrise.

(c) It shall be unlawful to have both wild-caught bivalve shellfish and shellfish aquaculture products on the same vessel or to place wild-caught bivalve shellfish and shellfish aquaculture products in the same container prior to transfer to a licensed buyer or shellfish dealer.

79 Del. Laws, c. 178, § 3.;



§ 2005. Leases

(a) Authorized lease of shellfish grounds. — The Department is hereby authorized to lease, in the name of the State, tracts or parcels of shellfish grounds in Delaware's Inland Bays to be used for shellfish aquaculture beneath the waters of this State, subject to the provisions, limitations and restrictions set forth herein.

(b) Scientific use of shellfish grounds. — The Secretary is hereby authorized to issue a lease in the name of the State to educational and/or scientific institutions or their designees for tracts or parcels of shellfish grounds to be used for scientific and/or educational purposes determined by the Secretary to be in the best interests of the shellfisheries aquaculture industry. Such a permit shall contain at least the following information and criteria: geographic location of the lease, species of shellfish being reared on the leased grounds, and the reason for the issuance of the lease. At no time may the aquaculture products produced on shellfish grounds leased for scientific purposes be sold or traded or offered for sale or trade. Importation of any shellfish or shellfish parts from areas outside of Delaware's Inland Bays must be approved in advance by the Department according to regulations filed by the Department. The cost of processing this application shall be paid by the applicant. Anyone deploying and leaving in place any equipment for scientific use of shellfish grounds in the Inland Bays shall conform to all applicable Department equipment marking requirements and shall be responsible for the removal of this equipment upon the termination of the scientific investigation.

79 Del. Laws, c. 178, § 3.;



§ 2006. Size and advertising of shellfish grounds; application for lease

(a) No shellfish grounds shall be leased to any person or persons, partnerships or corporations in tracts consisting of less than 1 acre or more than 5 acres in Rehoboth and Indian River Bays combined. All leases shall be granted in minimum increments of 1 acre. An applicant may lease 1-5 acres in Little Assawoman Bay in addition to any acreage leased by the applicant in Rehoboth and Indian River Bay. All leases will be in a general rectangular shape. The initial offering of sites available for leasing shall be by public lottery conducted by the Department. Included in the lottery shall be all eligible applicants who indicate in writing before the published deadline their desire to participate in the lottery. Opportunity to participate in the lottery shall be duly noticed by the Department in a press release and publication of a legal notice in 2 newspapers of state-wide distribution at least 30 days prior to the lottery. The first participant selected in the lottery shall have first choice among available lease sites. The second participant selected shall have second choice. The third participant shall have third choice and so on until all available acreage for leasing has been assigned, or there are no more applicants remaining in the lottery. Subsequent to the initial lottery, potential lease sites shall be available for leasing on a first-come, first-serve basis.

(b) After 3 years from the date of issuance of the first lease, the Department shall decide by regulation if the size of leases issued to any 1 applicant may be increased beyond 5 acres. Those already holding leases shall have first right of refusal concerning adding to their acreage beyond 5 acres up to the maximum acreage allowed to any 1 applicant. The restriction contained in this subsection shall not apply to those leases granted for scientific purposes as described in § 2005(b) of this title.

(c) The Department shall annually make available to anyone requesting it the general locations of identified shellfish grounds which are available to be leased and are not currently subject to a valid lease. Upon specific request, the Department shall furnish a more detailed description of the remaining specific shellfish aquaculture subaqueous lands identified for lease.

(d) Any person wishing to lease shellfish grounds in accordance with this section shall make application to the Department on a form which shall be provided by the Department. Each application must be complete. The Department may require additional and/or supplemental information if deemed necessary.

(e) The Department shall have the final authority to approve a proposed lease in an area not identified for shellfish aquaculture by the Department, taking into consideration comments received at any public hearings relative to the proposed lease.

(f) In the event that more than 1 application is received for the same lease grounds, the grounds will be leased on a first-come, first-serve basis.

79 Del. Laws, c. 178, § 3.;



§ 2007. Fees for lease

(a) The Department shall charge a 1-time fee of $300 for each shellfish aquaculture lease application received or each request for the transfer of an existing shellfish aquaculture lease. This fee is nonrefundable even if the application is eventually rejected or withdrawn.

(b) The Department shall charge a Delaware resident or Delaware resident partnership or Delaware resident corporation an annual fee of $100/acre for administration of a shellfish aquaculture lease.

(c) The Department shall charge a nonresident of this State or a nonresident partnership or nonresident corporation $1,000/acre annually for administration of a shellfish aquaculture lease.

(d) All revenue generated by the fees in this section shall be deposited in an appropriated special fund account that shall be used to partially offset the expenses of the Department activities pursuant to this chapter.

79 Del. Laws, c. 178, § 3.;



§ 2008. Term of leases

(a) Shellfish aquaculture leases shall be renewable annually for a term of 15 years from the date of issue. In the event that the original lessee does not pay their annual leased acreage fee by December 31 of each year, then these formerly leased grounds will become part of the inventory of potential lease sites on a first-come, first-served basis. Lease holders may designate any portion of their lease acreage in minimum 1-acre increments to be released to the inventory of available lease acreage at any time during the calendar year. There shall be no refund of lease fees for any acreage so released.

(b) At the end of 15 years from issuance of a lease, the original lessee shall have first right to renew the lease for another 15-year period. In the event that the original lessee or their designee fails to renew their lease for 1 or more acres of their original lease acreage, then after 60 days following the expiration date of the lease on the acreage in question, the acreage not renewed shall revert to the inventory of available lease sites. Any equipment on lease acreage that is not renewed must be removed by the original lease holder within 30 days after the termination of the lease, or it will be considered by the Department as abandoned.

(c) It shall be lawful for any lease holder to transfer his or her lease to another eligible applicant at any time within 30 days after written notification is received and approved by the Department, provided such notification is signed and notarized by both the parties making and receiving the transfer. Any stipulations or restrictions placed by the Department on the lease site in question shall be binding for any subsequent holders of a lease for this particular lease site.

79 Del. Laws, c. 178, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2009. Harvester licenses

(a) For an annual fee of $25 the Department shall issue and administer shellfish aquaculture harvester licenses to any qualifying individual desiring to work on leased shellfish aquaculture sites who is not the lease holder of the shellfish aquaculture sites. The Department shall establish by regulation the qualifications for obtaining a shellfish aquaculture harvesting license.

(b) It shall be unlawful for any individual(s) working on a shellfish aquaculture lease site to not have at all times at least 1 person who is the holder of the lease for the site in question or 1 person having in his or her possession a valid shellfish aquaculture harvest license.

(c) It shall be unlawful for any licensed shellfish harvester to work on any shellfish aquaculture lease site without first obtaining the written permission of the lease holder for the site in question. Such written permission from the lease holder shall be in the possession of the shellfish aquaculture harvester licensee at all times while working on the lease site in question.

79 Del. Laws, c. 178, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2010. Reports; failure to submit

(a) Shellfish aquaculture lessees shall file reports on the number of shellfish planted on any leased areas in a manner and frequency as specified by Department regulation, but shall include as a minimum the number of bivalve shellfish planted and number subsequently harvested annually.

(b) Any lease holder who fails to submit timely reports shall be charged with a class D misdemeanor for a first offense and fined $25-$100. Anyone convicted of a second offense within 2 years of the first offense for failure to report in a timely fashion shall be charged with a class B misdemeanor and fined $250-$1,000. Anyone convicted of a third offense for failure to report within 2 years of a second offense for failure to report will be subject to having his or her lease revoked by the Department.

79 Del. Laws, c. 178, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2011. Unlawful removal of shellfish or tampering with shellfish aquaculture equipment; presumptions, illegal harvesting gear

(a) It shall be unlawful for any person to intentionally tamper with, damage, take, carry away or remove shellfish or shellfish equipment from shellfish grounds leased, pursuant to this chapter, to a person other than himself or herself. If convicted, this person shall be guilty of grand or petty larceny according to the value of shellfish or equipment in question. In the case of shellfish grounds leased by a corporation, it shall be unlawful for any individual to remove shellfish from leased shellfish grounds unless the individual is a bona fide employee of or member of the corporation or is acting on behalf of the corporation that holds the lease to the shellfish grounds in question.

(b) Anyone convicted of damaging or removing equipment lawfully placed for shellfish aquaculture on a leased site may, at the discretion of the appropriate court, be required to make restitution to the lease holder in the amount of the replacement value for the equipment so damaged or removed.

(c) For the purpose of determining the value of shellfish unlawfully removed, all shellfish found on board a vessel utilized in the removal of shellfish from grounds leased to another shall be presumed to have been unlawfully removed from those leased grounds.

(d) Any vessel or person on or over grounds leased to another shall be presumed to be removing shellfish from those grounds if that vessel or person has overboard or in his or her possession at that time any device used for the taking of shellfish, subject to the discretion of the investigating Department officer.

(e) It shall be unlawful to sell or transfer aquaculture products to a final customer or consumer that has not been handled by a certified shellfish dealer/processor.

79 Del. Laws, c. 178, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2012. Penalties

(a) Any person convicted of violating any of the provisions of this chapter or regulations promulgated pursuant thereto shall have committed a class B misdemeanor subject to a fine of from $250 to $1,000 for the first offense and $1,000 for each offense thereafter.

(b) Any person convicted of a second offense for violating any of the provisions of this chapter, or any rules or regulations adopted pursuant thereto, may have, at the discretion of the Secretary, any licenses or leases issued to the person(s), partnership or corporation revoked for a term to be determined by the Department.

(c) All revenue generated by the fines in this section shall be deposited in an appropriated special fund account that shall be used to partially offset the expenses of the Department activities pursuant to this chapter.

79 Del. Laws, c. 178, § 3.;



§ 2013. Inspection and seizure

(a) Any employee, authorized by the Department, may board any boat, and inspect equipment, materials or shellfish, or leased subaqueous lands associated with or used in the taking or culture of shellfish for aquaculture purposes.

(b) The Department may seize any shellfish or equipment as evidence which is believed to be in violation of or is being used by a violator of Chapters 19 through 28 of this title or the regulations promulgated pursuant thereto. Seized equipment, at the discretion of the Department, may be released upon the posting of a bond, the value of which shall be determined by the court having jurisdiction over the case.

(c) In the event that any bivalve shellfish are seized as evidence as a result of an investigation or arrest for any violation of the statutes in this chapter or Department regulations governing shellfish aquaculture, these shellfish shall be destroyed and disposed of as deemed appropriate by the Department. The lessee in consultation with the court of record shall determine the fair market value of the shellfish that were seized.

(d) In addition to being subject to the penalties of § 2012 of this title, anyone convicted of illegally removing bivalve shellfish products from a leased aquaculture site shall be assessed the fair market value of the shellfish so seized.

(e) Undamaged equipment that is seized by the Department shall be made available to the rightful owner as expeditiously as possible, provided the rightful owner can be identified with a reasonable amount of effort. If the rightful owner cannot be readily located or does not claim his or her equipment within 30 days of removal or the final disposition the case, this equipment shall be considered abandoned and will be disposed of by Department procedures.

(f) Any shellfish aquaculture equipment that the Department determines is abandoned as defined by Department regulation, which is not claimed by its owner within 30 days after its removal or disposition of the case by the court having jurisdiction, shall be disposed of according to Department procedures for the disposition of abandoned equipment and the funds from the public sale of abandoned equipment shall be deposited into an appropriated special fund account that the Department maintains to partially offset the Department's costs associated with administering this chapter.

79 Del. Laws, c. 178, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2014. Expiration of licenses and permits

All shellfish harvester licenses for a given year shall expire on December 31 each year.

79 Del. Laws, c. 178, § 3.;



§ 2015. Reciprocity for nonresident leases and licenses

When by or pursuant to the laws of any other state, should any other state impose any tax, other fee or restrictions on nonresidents for the privilege of commercial shellfish aquaculture or leasing of shellfish aquaculture grounds within its boundaries, which tax or other fee is in the aggregate greater or restriction is greater, to include but limited to the nonavailability of license or leasing for nonresidents, the same taxes, other fees, license requirements and restrictions shall be imposed by the Department upon the residents of the state who seek to apply for a license to lease shellfish aquaculture grounds within the boundaries of the Inland Bays of this State.

79 Del. Laws, c. 178, § 3.;






CHAPTER 21. OYSTERS

§ 2101. Oyster harvesting license

Except in the case of shellfish aquaculture leases on Delaware's Inland Bays pursuant to Chapter 20 of this title, it shall be unlawful for a person to harvest oysters from the natural oyster beds or from leased shellfish grounds in the State unless said person has been issued an oyster harvesting license by the Department.

(1) An oyster harvesting license shall be valid only on the vessel listed on said license by the Department. The Department shall not simultaneously list a vessel on more than 3 oyster harvesting licenses.

(2) The Department may list no more than 1 person as an apprentice on an oyster harvesting license.

(3) The fee for an oyster harvesting license shall be $57.50 for residents of this State.

(4) The fee for an oyster harvesting license shall be $575 for nonresidents of this State.

(5) The Department shall not issue any oyster harvesting licenses to any new licensee after June 30, 2011.

(6) An oyster harvesting license shall automatically expire on December 31 of each calendar year. If a person does not renew a license within 1 year of expiration of any oyster harvesting license such person forfeits any right to such license.

(7) An oyster harvesting licensee may transfer a license at any time, including posthumously, to a member of the immediate family. A member of the immediate family shall mean a parent, child, sibling or spouse. The transfer of the license shall be in writing.

60 Del. Laws, c. 513, § 2; 71 Del. Laws, c. 245, §§ 4, 5; 73 Del. Laws, c. 132, § 1; 78 Del. Laws, c. 55, § 1; 79 Del. Laws, c. 178, § 4.;



§ 2102. Natural oyster beds

(a) It shall be unlawful for a person to harvest oysters from the natural oyster beds at any time except as specifically authorized by the Department.

(b) The Department shall determine on an annual basis the amount of oysters available for harvest from specific natural oyster beds by analyzing the best available scientific data on said oysters.

60 Del. Laws, c. 513, § 2; 73 Del. Laws, c. 132, § 1.;



§ 2103. Eligibility to harvest oyster for direct sale

(a) It shall be unlawful for a person to harvest oysters from the natural oyster beds for direct sale unless said person meets 1 of the following criteria:

(1) Held at least 2 specific commercial shellfish licenses on September 30, 1999;

(2) Held an oyster harvesting license to harvest oysters from natural oyster beds in Delaware prior to September 30, 1999;

(3) Held a public oyster tonger's license to take oysters from public tonging areas in Delaware prior to September 30, 1999;

(4) Held an oyster harvesting license and was eligible to harvest oysters for direct sale pursuant to this section prior to June 30, 2011;

(5) An oyster harvesting license has been transferred to such person pursuant to § 2101(7) of this title and the prior holder of such license was eligible to harvest oysters for direct sale pursuant to this section; or

(6) An oyster harvesting license was transferred to such person pursuant to § 1920 of this title and the prior holder of such license was eligible to harvest oysters for direct sale pursuant to this section.

(b) "Direct sale" shall mean to immediately sell or attempt to sell oysters harvested from the State's natural oyster beds to another person.

(c) It shall be unlawful for a person to harvest oysters from the natural oyster beds for subsequent use other than direct sale.

73 Del. Laws, c. 132, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 55, §§ 2, 3.;



§ 2104. Oyster harvesting methods

(a) It shall be unlawful for a person to use any hydraulic dredge or mechanical device employing a vacuum or suction for the harvesting of oysters from any natural oyster bed without the prior written permission of the Department.

(b) It shall be unlawful for a person to harvest oysters from the State's natural oyster beds without immediately culling said live oysters from all shell and other materials and returning said shell and other materials to the State's natural oyster beds. Oysters shall be culled as aforesaid so that 2 bushels of oysters shall not contain more than 5 percent shells and other materials.

7 Del. C. 1953, §§ 2105, 2111; 51 Del. Laws, c. 151, § 1; 58 Del. Laws, c. 107, § 2; 60 Del. Laws, c. 513, § 2; 73 Del. Laws, c. 132, § 1.;



§ 2105. Oyster harvest fees and tags

Except where otherwise noted, nothing in this section shall apply to oyster aquaculture products harvested from leased sites on Delaware's Inland Bays:

(1) An annual oyster harvest fee of $1.25 per bushel of oysters harvested from the State's natural oyster beds shall be prepaid to the Department by a resident of this State on or before specific dates established by the Department.

(2) An annual oyster harvest fee of $12.50 per bushel of oysters harvested from the State's natural oyster beds shall be prepaid to the Department by nonresidents of the state area before specific date or dates established by the Department.

(3) A person's total oyster harvest fees shall be determined by dividing the number of bushels of oysters authorized to be harvested in a given year by the number of eligible persons who sign up to participate in the oyster harvest during said year multiplied by the appropriate oyster harvest fee.

(4) The Department shall issue tags to those persons who prepay their annual oyster harvest fees at the rate of 1 tag per bushel or 1 tag per 30-bushel cage.

(5) The Department shall notify each person who has been issued an oyster harvesting license of the amount of oysters available for harvest during a given year.

(6) Oyster harvesting tags, once issued to a person by the Department, shall not be reimbursable or transferable.

(7) It shall be unlawful for a person who harvests oysters from the natural oyster beds of this State for direct sale to not place said oysters in a bushel bag or 30-bushel cage prior to landing said oysters. "Landing" shall mean to bring to shore.

(8) It shall be unlawful for a person who harvests oysters from the natural oyster beds of this State for direct sale to not attach an oyster harvesting tag in the locked position to a bushel bag or 30-bushel cage containing oysters prior to landing said oysters.

(9) It shall be unlawful for a person to attach an oyster harvesting tag which had been previously attached to a bushel bag or a 30-bushel cage to another bushel bag or 30-bushel cage.

(10) It shall be unlawful for any person to have any bushel bag or 30-bushel cage that is empty or partially filled with oysters on board a vessel that has an oyster harvesting tag attached.

(11) It shall be lawful for anyone with a valid oyster harvesting license to transfer oyster harvesting tags to another licensed oyster harvester authorized to participate in the oyster harvesting season, provided said transfer is made prior to said tags being issued by the Department. All transfers shall be in writing on forms supplied by the Department.

7 Del. C. 1953, § 2111; 58 Del. Laws, c. 107, § 2; 60 Del. Laws, c. 513, § 2; 73 Del. Laws, c. 132, § 1; 78 Del. Laws, c. 41, § 1; 79 Del. Laws, c. 178, § 4.;



§ 2106. Authority

(a) The Department is authorized to adopt shellfish regulations to establish the dates for annual open seasons to harvest oysters from the State's natural oyster beds.

(b) The Department is authorized to adopt shellfish regulations to establish the areas where oysters that are harvested from the State's natural oyster beds for direct sale shall be landed.

(c) The Department is authorized to adopt shellfish regulations to govern the type and amount of gear or equipment that may be used to harvest oysters from the State's natural oyster beds.

(d) The Department is authorized to adopt shellfish regulations to establish a minimum size of oysters for harvest.

(e) The Department is authorized to adopt shellfish regulations to establish an annual oyster harvest quota.

73 Del. Laws, c. 132, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2107. Oyster Recovery Fund

(a) There is hereby established an Oyster Recovery Fund which shall be funded from the following sources:

(1) Fee received by the Department for oyster harvesting licenses;

(2) Revenue received by the Department for oyster harvest fees; and

(3) Fees received for leasing shellfish grounds in Delaware Bay.

(b) Oyster Recovery Funds shall be used by the Department for the following:

(1) To purchase shells to be placed on natural oyster beds;

(2) To purchase oysters to be placed on natural oyster beds;

(3) To conduct research on oysters; and

(4) To transfer oysters from one natural bed to another.

73 Del. Laws, c. 132, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2108. Importation of oysters prohibited

It shall be unlawful for a person to bring oysters from outside the State to be placed in the waters of the State without the prior written permission of the Department.

73 Del. Laws, c. 132, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2109. Oyster harvesting from private leased beds

(a) Except in the case of shellfish aquaculture leases on Delaware's Inland Bays, it shall be unlawful for any person to harvest oysters from leased shellfish grounds unless said person notifies the Department of said harvest at least 48 hours prior to harvesting oysters from leased shellfish grounds.

(b) It shall be unlawful for any person to harvest oysters from natural oyster beds on any date said person notified the Department when he or she would be harvesting oysters from leased shellfish grounds.

73 Del. Laws, c. 132, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 178, § 4.;






CHAPTER 23. BLUE CRABS (CALLINECTES SAPIDUS)

§ 2301. Minimum size

It shall be unlawful for any person to take from any waters within the jurisdiction of the State or have in his or her possession at any time any hard-shell blue crab measuring less than 5 inches from tip to tip, nor any soft-shell blue crab measuring less than 3 1/2 inches from tip to tip, nor any peeler blue crab measuring less than 3 inches from tip to tip. The minimum size of hard-shell blue crabs shall not apply to mature female blue crabs that are identified by having a rounded or u-shaped apron. The apron is the abdomen which is the rear portion of the blue crab that is folded underneath the body. Any commercial measure of blue crabs shall not contain more than 5% crabs that are less than the respective minimum size.

7 Del. C. 1953, §§ 2303, 2304; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 587, §§ 1, 2; 60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 194, § 5; 70 Del. Laws, c. 186, § 1.;



§ 2302. Female blue crabs bearing eggs

It shall be unlawful for any person to take or have in his or her possession or offer for sale at any time any female blue crab bearing eggs visible thereon (sponge crabs), or any female blue crab from which the egg pouch or bunion has been removed.

7 Del. C. 1953, § 2301; 51 Del. Laws, c. 151, § 1; 60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2303. Commercial crab pot license

(a) It shall be unlawful for any person to catch or land crabs for commercial purposes in this State unless said person has applied for and secured from the Department and has in his or her possession a valid commercial crab pot license. The fee for a resident commercial crab pot license shall be $28.75 for up to 50 pots; $57.50 for up to 100 pots; $86.25 for up to 150 pots; and $115 for up to 200 pots. The fee for nonresident commercial crab pot licenses shall be $287.50 for up to 50 pots; $575 for up to 100 pots; $862.50 for up to 150 pots; and $1,150 for up to 200 pots. Said license shall be valid only for commercial taking of crabs from 1 vessel owned and operated by the applicant or designees approved in the license. Designees for a holder of a resident commercial crab pot license must be residents of the State.

(b) The license issued pursuant to this section shall automatically expire on December 31 of each calendar year.

(c) In the event that a licensee is unable to tend his or her crab pots from the vessel specified in his or her license application, said licensee shall apply to the Department within 48 hours after the boat or vessel has been disabled for a written permit to be carried on his or her person to tend that licensee's pots from another specified vessel for a period to be specified by the Department.

(d) A commercial crab pot license may designate no more than 2 persons on said licensee's commercial crab pot license as designees. A commercial crab pot licensee's designees are authorized, whether in the presence of the licensee or not, to place, use, set or tend said licensee's crab pots while operating the vessel owned by the licensee that is listed on said licensee's commercial crab pot license.

(e) Notwithstanding subsection (a) of this section, the number of commercial crab pot licensees that may list the same vessel on their commercial crab pot license shall not exceed 3 and the total number of crab pots that 3 licensees may be licensed to place, use, set or tend from the same vessel shall not exceed 500 pots.

7 Del. C. 1953, § 2305; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 739, § 99; 59 Del. Laws, c. 90; 60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, § 9; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 216, §§ 4, 5; 71 Del. Laws, c. 245, § 6.;



§ 2304. Area permitted for commercial crabbing

It shall be unlawful for any commercial crabber to catch or take, or attempt to catch or take, for commercial purposes any hard-shell, soft-shell or peeler crabs from any waters of the rivers and bays of this State and the tributaries thereof or sell, offer for sale or buy any hard-shell crabs taken from said waters, except the Delaware Bay and the Delaware River and that area of Roy's Creek which lies south of Fenwick Island Ditch.

7 Del. C. 1953, §§ 2303, 2304; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 587, §§ 1, 2; 60 Del. Laws, c. 513, § 2; 61 Del. Laws, c. 352, § 1.;



§ 2305. Seasons; limits

(a) No person shall catch and take or attempt to catch and take crabs in any of the waters under the jurisdiction of this State with any commercial crab pot between December 1 of each year and the last day of February immediately following.

(b) The Department may restrict the number of crab pots which may be set by any 1 licensee when, in its discretion, the Department determines from biological evidence that emergency restrictions are necessary to protect crabs or other shellfish resources of the State; they may do so with such advance notice as it deems necessary.

(c) No person shall catch and take or attempt to catch and take crabs by dredge in any of the waters under the jurisdiction of this State between March 31 of each year and December 15 thence next ensuing of any year.

60 Del. Laws, c. 513, § 2.;



§ 2306. Marking of commercial crab pots and vessels; penalties

(a) The buoys of all crab pots placed for commercial purposes shall be colored a specific color combination as assigned to each commercial crab pot licensee. The crabbing vessel specified on the license shall display the same color code assigned to the licensee on a panel measuring at least 2 feet by 2 feet. Said panel must be fully visible from either side of the vessel.

(b) It shall be unlawful for any person to lift any commercial crab pot from a vessel other than the one corresponding with the color code on that crab pot buoy. Any commercial crab pot which is not marked as specified in this section may be confiscated by the Department. Any person guilty of taking crabs from a commercial crab pot from a vessel other than the one corresponding with the color code of that pot buoy shall be fined $100.

60 Del. Laws, c. 513, § 2.;



§ 2307. Crab dredger's license; fees

It shall be unlawful for any person to dredge for blue crabs in this State unless said person has applied for and secured from the Department and has in his or her possession a valid crab dredger's license. The fee for a resident crab dredger's license shall be $57.50. The fee for a nonresident crab dredger's license shall be $575.

7 Del. C. 1953, § 2305; 51 Del. Laws, c. 151, § 1; 57 Del. Laws, c. 739, § 99; 59 Del. Laws, c. 90; 60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2308. Area where dredging permitted; method of taking; crabs taken by oysterers or clammers

(a) Dredging for blue crabs is permitted only on unleased shellfish grounds in Delaware Bay. Under no circumstances shall any person operate a dredge for the purpose of taking crabs over leased shellfish grounds, natural oyster beds, public tonging areas or other areas declared off limits to potting or dredging for crabs by the Secretary, pursuant to Chapters 19 through 25 of this title.

(b) It shall be unlawful for any person to use any hydraulic dredge or mechanical device which employs a vacuum or suction method for the taking or catching or harvesting of crabs from any of the waters under the jurisdiction of this State without the prior written consent of the Department which may be granted for research purposes.

(c) Those crabs of legal size and condition taken by oysterers with a valid oyster harvesting license or by a clammer with a valid commercial dredge clam license while engaged in legal dredging operations may be retained for noncommercial purposes.

60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2309. Unloading locations

It shall be unlawful for any person to unload blue crabs taken from the waters or shellfish grounds within the jurisdiction of the State at any port or unloading facilities located outside the geographic boundaries of the State.

60 Del. Laws, c. 513, § 2.;



§ 2310. Noncommercial crabbing; daily limits

(a) Noncommercial crabbing is permitted in any of the waters under the jurisdiction of the State unless otherwise posted by the Department.

(b) It is unlawful for any person actively engaged in noncommercial crabbing to sell any crabs.

(c) It shall be unlawful for any person to place, use, set or tend any noncommercial crab pot unless said pot is attached to an all white buoy with said person's full name and permanent mailing address inscribed either on the white buoy or on a waterproof tag attached to said buoy that is legible at all times.

(d) It shall be unlawful for any person to take in any 1 day more than 1 bushel of blue crabs unless otherwise authorized to do so by license or permit.

(e) Unless otherwise authorized, it shall be unlawful for any person to leave, place, use, set or tend any noncommercial crab pots in the tidal waters of this State between and including December 1 and the last day of February immediately following.

(f) Unless otherwise authorized, it shall be unlawful for any person who does not have a valid commercial crab pot license to have, place, use, set or tend more than 2 crab pots in the tidal waters of this State.

7 Del. C. 1953, § 2302; 51 Del. Laws, c. 151, § 1; 60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 194, § 6; 68 Del. Laws, c. 382, §§ 1-3.;



§ 2311. Crab pot attendance; abandonment; confiscation; forfeiture

(a) It shall be unlawful for any person who places, uses or sets a crab pot in the tidal waters of this State to fail to tend and remove crabs from said crab pot at least once every 72 hours.

(b) Failure to tend and remove crabs from a crab pot in the tidal waters of this State at least 72 hours after said pot is tagged by the Department shall constitute abandonment of said crab pot.

(c) Any employee of the Department authorized to enforce this chapter shall be authorized to seize and confiscate any crab pot which has been determined to have been abandoned pursuant to subsection (b) of this section.

(d) Upon a determination that a crab pot has been abandoned and seized by the Department, ownership in said crab pot shall be forfeit to the Department.

(e) Notwithstanding the provisions set forth in subsections (a), (b) and (c) of this section, any employee of the Department authorized to enforce this chapter shall be authorized to seize any crab pot which fails to be placed, used or set in compliance with the provisions of this chapter.

(f) Title to a crab pot seized by the Department and not claimed by the lawful owner after proper notification from the Department within 90 days of said notification shall be forfeit to the Department.

68 Del. Laws, c. 382, § 4.;



§ 2312. Vessels used by commercial crab dredgers in Delaware waters

(a) It shall be unlawful for a crab dredge licensee to dredge crabs from the waters of this State from any vessel other than 1 vessel owned and operated by said crab dredge licensee. The vessel shall be listed on the crab dredger's license.

(b) It shall be unlawful for a resident crab dredge licensee to list a vessel on his or her crab dredger's license if said vessel has been exclusively used in commercial fishing operation in waters outside the jurisdiction of this State during the previous 2 years. However, for a vessel acquired by a crab dredger licensee to replace a vessel listed on his or her crab dredger's license, the provision for that vessel not having been exclusively used in commercial fishing operations in waters outside the jurisdiction of this State during the previous 2 years shall not be in effect.

69 Del. Laws, c. 119, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 24. HARD CLAMS (MERCENARIA MERCENARIA)

§ 2401. Minimum size

It shall be unlawful for any person to possess hard clams taken from the waters under the jurisdiction of the State which measure less than 1 1/2 inches. Any commercial measure of hard clams shall not contain more than 5% clams that are less than 1 1/2 inches.

60 Del. Laws, c. 513, § 2.;



§ 2402. Commercial clam tong/rake license

It shall be unlawful for any person to tong or to rake clams for commercial purposes in this State unless said person has applied for and secured from the Department and has in his or her possession a valid clam tong/rake license. The fee for a commercial clam tong/rake license shall be $57.50 for residents and $575 for nonresidents. A commercial clam tong/rake license will entitle the holder to harvest a maximum number set by Department regulations.

60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2403. Area permitted; method of taking under clam tong/rake license

(a) It shall be unlawful to take clams from any leased shellfish grounds or contaminated area, as determined by the Department, in Delaware Bay, Indian River and Bay, Rehoboth Bay, Little and Big Assawoman Bays and the tributaries thereof, except a person authorized in writing by the holder of a lease site may take clams from said leased shellfish grounds. Such written authorization shall be at all times on the person of a least 1 member of any crew while working on leased shellfish grounds.

(b) It shall be unlawful to take or attempt to take clams under a clam tong/rake license with any device from a vessel powered by sail or mechanical means.

60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 178, § 5.;



§ 2404. Commercial dredge clam license

It shall be unlawful for any person to dredge for hard clams in this State unless said person has applied for, secured from the Department and has in his or her possession a valid clam dredger's license. The fee for a resident clam dredger's license shall be $57.50. The fee for a nonresident clam dredger's license shall be $575.

60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2405. Commercial dredge clam license — Area permitted; method of taking under commercial dredge clam license

(a) It shall be unlawful to dredge for hard clams with a commercial dredge clam license on leased shellfish grounds, except that a person may dredge hard clams from his or her own leased shellfish grounds as long as those grounds are not within Delaware's Inland Bays.

(b) It shall be unlawful to dredge hard clams in any waters designated as contaminated by the Department.

(c) It shall be unlawful for any person to use any hydraulic dredge or mechanical device which employs a vacuum or suction method for the taking or catching or harvesting of clams from any of the waters under the jurisdiction of this State without the prior written consent of the Department.

60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 588, § 2; 79 Del. Laws, c. 178, § 5.;



§ 2406. Seasons; limits

Except in the case of clams reared on shellfish aquaculture lease sites on Delaware's Inland Bays, the Department will establish by regulation the seasons for the taking of clams and/or limit the number of clams which may be harvested commercially by any 1 licensee. If, in its discretion, the Department determines from biological evidence that emergency restrictions are necessary to protect clams or other shellfish resources of the State, they may do so with advance notice as it deems necessary.

60 Del. Laws, c. 513, § 2; 79 Del. Laws, c. 178, § 5.;



§ 2407. Unloading locations

It shall be unlawful for any person to unload hard clams taken from the waters or shellfish grounds within the jurisdiction of the State at any port or unloading facilities located outside the geographic boundaries of the State.

60 Del. Laws, c. 513, § 2.;



§ 2408. Noncommercial clamming permit

(a) It shall be unlawful for any person to harvest, in any 1 day, hard clams for noncommercial purposes in excess of the daily recreational clam limit unless said person has applied for and received from the Department, and has in his or her possession, a valid noncommercial clamming permit. The fee for a resident noncommercial clam permit will be $5.75. The fee for a nonresident noncommercial clamming permit will be $57.50.

(b) The Department will establish, by regulation, the seasons for taking clams and/or limit the number of clams that may be harvested in any 1 day for noncommercial clamming permit holders.

60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, § 8; 70 Del. Laws, c. 186, § 1.;



§ 2409. Recreational clamming

The Department will establish, by regulation, the seasons for the taking of clams and/or limit the number of clams which may be taken for recreational purposes.

60 Del. Laws, c. 513, § 2; 76 Del. Laws, c. 71, § 13.;






CHAPTER 25. AMERICAN LOBSTERS (HOMARUS AMERICANUS)

§ 2501. Size limit

It shall be unlawful for any person to take from any waters within the jurisdiction of the State or have in that person's possession at any time any American lobster with a minimum carapace length measuring less than 3 1/4 inches between January 1, 1989 and December 31, 1990; 3 9/32 inches between January 1, 1991, and December 31, 1991; and 3 5/16 inches after January 1, 1992, and 3 3/8 inches beginning July 1, 2004. The carapace, or body shell, is measured from the rear end of the eye socket along a line parallel to the center line of the carapace to the posterior end of the carapace. Further, it shall be unlawful for any person to take from any waters within the jurisdiction of the state or have in that person's possession, at any time, any female American lobster with a carapace length measuring more than 5 1/2 inches except that beginning July 1, 2008, no male or female lobster may be taken or possessed that has a carapace length measuring more than 5 1/4 inches.

7 Del. C. 1953, § 2502; 55 Del. Laws, c. 77, § 2; 60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 302, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 368, §§ 1-3; 76 Del. Laws, c. 300, § 1.;



§ 2502. Female lobsters bearing eggs

It shall be unlawful for a person to take, offer for sale or have in his or her possession at any time any female lobster bearing eggs visible thereon (berried lobsters) or any female lobster from which the eggs have been removed.

7 Del. C. 1953, § 2502; 55 Del. Laws, c. 77, § 2; 60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2503. Landing of dismembered lobsters

It shall be unlawful for any person, firm or corporation to bring to shore in Delaware or have in possession on the waters of this State any dismembered lobsters, detached tails or claws, picked or cooked lobster meat.

60 Del. Laws, c. 513, § 2.;



§ 2504. Commercial lobster pot license

(a) It shall be unlawful for any person to catch or land lobsters for commercial purposes in this State unless said person has applied for, secured from the Department and has in his or her possession a valid commercial lobster pot license. The fee for a resident commercial lobster license shall be $57.50. The fee for a nonresident commercial lobster license shall be $575. Said license shall be valid only for the commercial taking of lobsters from 1 vessel operated by the applicant or designee as specified in the license.

(b) Residential commercial lobster licenses shall be issued only to residents of this State.

(c) In the event that a licensee is unable to tend his or her lobster pots from the vessel specified in his or her license application, said licensee shall apply to the Secretary for a written permit to be carried on his or her person to tend his or her pots from another specified vessel for a period to be specified by the Department.

60 Del. Laws, c. 513, § 2; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2505. Area permitted; method of taking

(a) Potting for lobsters is permitted in any waters under the jurisdiction of the State.

(b) It shall be unlawful to take or attempt to take lobsters for commercial purposes by any method other than a lobster pot. The number of and design of said pots will be established by regulation.

(c) It shall be unlawful to take or attempt to take lobsters by dragging, dredging, trawling and spearing.

7 Del. C. 1953, § 2501; 55 Del. Laws, c. 77, § 2; 60 Del. Laws, c. 513, § 2.;



§ 2506. Marking of commercial lobster pots and vessels

The buoys of all lobster pots placed for commercial purposes shall be marked with the color code and number that is assigned to each commercial lobster pot licensee. All buoys must be of a positive flotation material. The lobstering vessel specified on the license shall display the color code assigned to the licensee on a panel measuring at least 2 feet by 2 feet. Said panel must be fully visible from either side of said vessel. It shall be unlawful for any person to lift any commercial lobster pot from a vessel other than the 1 corresponding to the color code on that pot buoy. Any pot attached to a buoy, which is not marked as specified in the regulation, may be confiscated by the Department. Any person guilty of removing lobsters from any commercial lobster pot from a vessel other than the 1 corresponding to the color code on that pot buoy shall be fined $100.

60 Del. Laws, c. 513, § 2.;



§ 2507. Seasons; limits

The Department will establish by regulation the seasons for the taking of lobsters and will determine the number of lobster pots which may be set by any 1 licensee. If, in its discretion, the Department determines from biological evidence that emergency restrictions are necessary to protect lobsters or other shellfish resources of the State, it may do so with advance notice as it deems necessary.

7 Del. C. 1953, § 2501; 55 Del. Laws, c. 77, § 2; 60 Del. Laws, c. 513, § 2.;



§ 2508. Noncommercial lobstering

(a) A lobster pot placed by a person for noncommercial purposes shall be marked with a buoy painted white and have black lettering, and be marked with the initials "N.C." followed by a dash and then followed by the owner's initials (i.e., John Smith would mark his lobster pot buoys as follows: "N.C. — J.S."). The use of more than 2 lobster pots by any individual or his or her agents shall constitute prima facie evidence of commercial intent and shall be unlawful.

(b) Noncommercial potting for lobster is permitted in any waters under the jurisdiction of the State.

(c) It shall be unlawful for any person who is engaged in noncommercial lobstering to sell any lobsters.

(d) Any individual diver may catch, by hand, up to 2 lobsters a day.

60 Del. Laws, c. 513, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2509. Unloading locations

It shall be unlawful for any person to unload lobsters taken from the waters or shellfish grounds within the jurisdiction of the State at any port or unloading facilities located outside the geographic boundaries of the State.

60 Del. Laws, c. 513, § 2.;






CHAPTER 26. SURF CLAMS (SPISULA SOLIDISSIMA)

§ 2601. Commercial surf clam license

It shall be unlawful for any person to harvest surf clams in this State unless said person has applied for and secured from the Department of Natural Resources and Environmental Control and has in his or her possession a valid surf clam harvester's license. The fee for a resident surf clam harvester's license shall be $50 for residents and $500 for nonresidents.

64 Del. Laws, c. 243, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2602. Seasons

The Department will establish by regulation the seasons for the harvesting of surf clams.

64 Del. Laws, c. 243, § 2.;



§ 2603. Minimum size

It shall be unlawful for any person to possess surf clams taken from the waters under the jurisdiction of the State which measure less than the size limit designated by the Department.

64 Del. Laws, c. 243, § 2.;



§ 2604. Permitted harvesting areas

(a) It shall be unlawful to harvest surf clams in any waters designated as contaminated by the Department.

(b) The Department may open and close harvesting areas by regulation. If, in its discretion, the Department determines from biological evidence that emergency restrictions are necessary to protect clams or other shellfish resources of the State, it may do so with advance notice, as it deems necessary.

64 Del. Laws, c. 243, § 2; 70 Del. Laws, c. 588, § 3.;



§ 2605. Penalty

Any person who violates this chapter shall be fined not less than $100 nor more than $1,000 for a first offense. For each subsequent conviction, a person shall be fined not less than $500 nor more than $2,000.

64 Del. Laws, c. 243, § 2.;






CHAPTER 27. HORSESHOE CRABS (LIMULUS POLYPHEMUS)

§ 2701. Authority of the Department

(a) The Department shall establish and administer a program for the conservation and management of horseshoe crabs. Such program shall include the promulgation of regulations for:

(1) Administration of a permitting system and issuance of permits as defined by this chapter;

(2) Designation of areas for harvest and restriction as necessary to sensitive habitat and public safety;

(3) Definition of acceptable equipment and methods of harvest;

(4) Designation of lawful seasons for collection;

(5) Establishment of limits or the quantities to be harvested; and

(6) Establishment of reporting requirements for all permit holders authorized to take horseshoe crabs.

(b) Before implementing rules and regulations, and any subsequent changes thereto, the Department shall conduct a public hearing on the proposed regulations. The Department shall publish notice of a public hearing in newspapers of general circulation in the State no less than 20 days in advance of the public hearing. Said notice shall include a brief description of the proposed regulation, the time and location of the public hearing and the manner in which the public may respond to the Department on the proposed regulation. The regulations shall be filed with the Secretary of State prior to implementation.

(c) The Department shall be authorized to adopt interim regulations notwithstanding the provisions of subsection (b) of this section in order to implement administrative procedures and the provisions of subsection (a) of this section in a timely manner. These interim regulations may be adopted by the Department for a period not to exceed 90 days. Interim regulations shall become effective upon the date they are filed with the Secretary of State.

(d) The Department shall be further authorized to adopt emergency regulations notwithstanding the provisions of subsection (b) of this section when such regulations are necessary to deal with an actual or eminent threat to the horseshoe crab resources and the fishery thereof. Emergency regulations may be adopted by the Department for a period not to exceed 90 days. As soon as practicable after adoption of emergency regulations hereunder, the Department shall conduct a public hearing on the matter in accordance with subsection (b) of this section for the purpose of implementing regulations. Emergency regulations shall become effective upon the date they are filed with the Secretary of State.

68 Del. Laws, c. 33, § 2.;



§ 2702. Scientific collecting permit

The Department may issue a scientific collecting permit to a person to permit the collecting of horseshoe crabs solely for scientific, medical or educational purposes. There shall be no fee for this collecting permit. The person shall apply to the Department for a collecting permit on an application provided by the Department, and shall present in writing the specific purpose for which the horseshoe crab will be used and shall present credible evidence that the disposition of the horseshoe crabs collected shall be for scientific, medical or educational purposes. Where possible only males shall be collected. Also, those collected for above purposes shall be returned to the original habitat when feasible.

68 Del. Laws, c. 33, § 2.;



§ 2703. Dredging

Unless otherwise authorized by the Department, it shall be unlawful for any person to use dredges to take horseshoe crabs in this State unless said person has a valid horseshoe crab dredge permit issued annually by the Department. The fee for a resident horseshoe crab dredge permit shall be $100. The fee for a nonresident horseshoe crab dredge permit shall be $1,000. The Department shall not issue a horseshoe crab dredge permit to any person unless said person is the current owner and operator of an oyster vessel licensed to transplant oysters from natural oyster beds as provided under the provisions of Chapter 19 of this title and shellfish regulations adopted by the Department. The permit shall designate the vessel to be used to dredge for horseshoe crabs. The Department shall not issue more than 5 horseshoe crab dredge permits during any 1 calendar year.

68 Del. Laws, c. 33, § 2.;



§ 2704. Collecting permits for other than scientific purposes

(a) A commercial collecting permit shall be required of any individual 16 years of age or older, (including a property owner), collecting horseshoe crabs, except for personal, noncommercial uses. The collection fee to obtain a commercial collecting permit for residents of Delaware shall be $100. The collection fee to obtain a commercial collecting permit for nonresidents shall be $1,000. A commercial collecting permit shall not be required of a property owner, or a property owner's tenant or agent, on those lands from which crabs are taken for personal usage. An agent or tenant shall mean a person who has written permission from the property owner of the land from which horseshoe crabs are taken to act on the owner's behalf.

(b) Any municipality, town, other local government or individual who collects dead horseshoe crabs in order to clean up a beach or to otherwise dispose of said crabs properly shall be required to obtain a beach clean-up collecting permit. There shall be no fee for a beach clean-up collecting permit.

(c) Unless authorized by a scientific collecting permit issued by the Department, it shall be unlawful for any person to take or attempt to take horseshoe crabs by any method unless said person has obtained a valid collecting permit as provided in this section.

(d) When by, or pursuant to, the laws or regulations of any other state should said state impose any tax, other fee or restrictions on nonresidents for the privilege of commercially collecting horseshoe crabs within its boundaries, which tax or other fee is in the aggregate greater or restriction is greater, to include but not be limited to, the nonavailability of a permit for nonresidents, the similar or identical taxes, other fees, permit requirements and restrictions shall be imposed by the Department upon the residents of that state who seek to apply for a commercial collecting permit from the Department to collect horseshoe crabs within the boundaries of this State.

68 Del. Laws, c. 33, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2705. Penalties

(a) Any person who is convicted 2 times in the same calendar year for violations of this chapter or any regulation promulgated by the Department pursuant thereto shall be subject to the following provisions:

(1) If the person holds a valid permit at the time of the second conviction, said permit shall be revoked by the Department. Persons whose permits are revoked shall not be eligible to reapply for a permit under this chapter until 5 years after the date of revocation.

(2) If said person does not hold a valid permit at the time of the second conviction, such person shall not be eligible to apply for any permit outlined in this chapter for a period of 5 years after the second conviction.

(b) Any person convicted of a violation of any provision of this chapter or any regulation promulgated by the Department pursuant thereto, shall be fined not less than $100 nor more than $1,000 for each violation, plus payment of all costs. Each individual horseshoe crab taken in violation of any provision of this chapter or regulation promulgated by the Department pursuant thereto shall constitute a separate violation.

(c) The Justice of the Peace Court shall have jurisdiction over violations of this chapter.

(d) The Department shall not renew any permit to collect or dredge horseshoe crabs until the applicant has reported his or her harvest of the previous calendar year's total number of horseshoe crabs to the Department on forms provided by the Department.

68 Del. Laws, c. 33, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 28. CONCHS (WHELKS) BUSYCON CANALICULATUM AND B. CARICA.

§ 2801. Definitions

(a) "Bullrake" means any rake with a width of more than 14 inches measured perpendicular to the tines or any rake with a handle of more than 7 feet.

(b) "Conch pot" means any pot, basket, box, cage, container or other similar catching device that has at least 1 escape vent measuring at least 5" x 10" in the top or parlor section of said pot, basket, box, cage or container or other similar catching device.

(c) "Delaware's internal waters" means all of those tidal waters under the jurisdiction of the State, except the Atlantic Ocean, as separated from the Delaware Bay by a straight line drawn between Cape May Point, New Jersey and Cape Henlopen Point, Delaware.

(d) "Delaware's territorial sea" means all of those tidal waters in the Atlantic Ocean separated from the Delaware Bay under the jurisdiction of the State, the outer boundary of which is a line 3 nautical miles coterminous with the shoreline of the State.

(e) "Trawline" means a long line, anchored on each end, to which more than 1 conch pot is attached by short lines.

69 Del. Laws, c. 284, § 4; 71 Del. Laws, c. 122, § 1.;



§ 2802. Commercial conch pot license; fees; exemptions

(a) It shall be unlawful for any person to catch, take or harvest conchs while fishing more than 2 conch pots in the waters of this State unless said person has in possession a valid commercial conch pot license.

(b) It shall be unlawful for any person to attempt to catch, take or harvest conchs while fishing more than 2 conch pots in the waters of this State unless said person has in possession a valid commercial conch pot license.

(c) It shall be unlawful for the operator of any vessel not equipped with a dredge to have on board said vessel more than 5 bushels of conchs unless said operator has in possession a valid commercial conch pot license.

(d) It shall be unlawful for a commercial conch pot licensee to place, use, set or tend more than 2 conch pots from any vessel other than a vessel owned and operated by said licensee. Said vessel shall be listed by the Department on the licensee's commercial conch pot license.

(e) It shall be unlawful for more than 1 commercial conch pot licensee to place, use, set or tend conch pots from the same vessel.

(f) The Department is authorized to issue a commercial conch pot license to a person who applies for same on forms to be supplied by the Department. To be eligible for a commercial conch pot license, an applicant shall comply with 1 of the following conditions:

(1) Produce receipts, personal income tax records or affidavits from a certified public accountant that indicates said applicant previously harvested conchs in Delaware for commercial purposes; or

(2) Be eligible for a commercial crab pot license in Delaware pursuant to the provisions of § 1918 of Title 7.

An applicant who is eligible for a commercial conch pot license shall apply and pay all applicable fees to the Department within 90 days of August 26, 1994. An applicant who is not eligible or an applicant who does not obtain a commercial conch pot license within 90 days of August 26, 1994, or a commercial conch pot licensee who fails to renew the license as provided in the provisions of subsection (g) of this section may register with the Department on a form provided by the Department for a commercial conch pot license that may become valid after a 5-year waiting period.

(g) A commercial conch pot licensee shall renew the license for at least 1 year in every 3 consecutive years. Any person who does not renew the commercial conch pot license for at least 1 year in every 3 consecutive years shall be deemed not eligible for a commercial conch pot license.

(h) The annual fee for a commercial conch pot license shall be $57.50 for residents and $575 for nonresidents.

(i) A commercial conch pot licensee may designate no more than 2 persons who are residents of this State on the license as designee or designees. A commercial conch pot licensee's designee is authorized to place, use, set, tend or remove the licensee's conch pots while operating a vessel listed on the licensee's commercial conch pot license without the licensee being on board the vessel.

(j) An active commercial fisher with a commercial conch pot license may transfer his or her license to a commercial fishing apprentice who has completed no less than 150 days of commercial fishing activities over no less than a 2-year period.

69 Del. Laws, c. 284, § 4; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 29, § 8.;



§ 2803. Commercial conch dredge license; fees; exceptions

(a) It shall be unlawful for any person, while operating a vessel equipped with a dredge or a vessel with a bullrake on board, to possess more than 15 bushels of conchs unless said person has in possession a valid commercial conch dredge license.

(b) It shall be unlawful for a commercial conch dredge licensee to dredge conchs from any vessel other than a vessel owned and operated by said licensee. Said vessel shall be listed by the Department on the licensee's commercial conch dredge license.

(c) The Department is authorized to issue a commercial conch dredge license to a person who applies for same on forms to be supplied by the Department. To be eligible for a commercial conch dredge license, an applicant shall meet 1 of the following conditions:

(1) Produce receipts, personal income tax records or affidavits from a certified public accountant the applicant previously harvested conchs in Delaware for commercial purposes; or

(2) Be eligible for a commercial crab dredger's license in Delaware according to the provisions of § 1918 of Title 7.

An applicant who is eligible for a commercial conch dredge license shall apply and pay all applicable fees to the Department within 90 days of August 26, 1994. An applicant who is not eligible or an applicant who does not obtain a commercial conch dredge license within 90 days of August 26, 1994, or a commercial conch dredge licensee who fails to renew the license as provided in the provisions of subsection (d) of this section may register with the Department on a form provided by the Department for a commercial conch dredge license that may become valid after a 5-year waiting period.

(d) A commercial conch dredge licensee shall renew the license for at least 1 year in every 3 consecutive years. Any person who does not renew the commercial conch pot license for at least 1 year in every 3 consecutive years shall be deemed not eligible for a commercial conch dredge license.

(e) The fee for a resident commercial conch dredge license shall be $57.50 for residents and $575 for nonresidents.

(f) An active commercial fisher with a commercial conch dredge license may transfer his or her license to a commercial fishing apprentice who has competed no less than 150 days of commercial fishing activities over no less than a 2-year period.

69 Del. Laws, c. 284, § 4; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 29, § 9.;



§ 2804. Minimum size

It shall be unlawful for any person to possess any conch which measures less than a minimum possession size limit specified in regulations promulgated by the Department. The Department is authorized to promulgate regulations to establish the minimum possession size limit of conchs.

69 Del. Laws, c. 284, § 4.;



§ 2805. Areas closed for commercial conch potting or dredging

It shall be unlawful for any person to operate a dredge for the purpose of catching, taking or harvesting conchs over leased shellfish grounds, natural oyster beds or other areas declared closed to dredging for conchs by the Department by regulation; provided however, that those conchs of legal size taken by a person on a vessel with a valid oyster harvesting license or a person with a valid commercial clam dredge license while engaged in lawful dredging operations, whether or not over leased shellfish grounds, natural oyster beds, or other areas declared closed to dredging for conchs by the Department, may be retained for noncommercial purposes. The Department is authorized to promulgate regulations that close areas to either dredging or potting for conchs.

69 Del. Laws, c. 284, § 4.;



§ 2806. Seasons closed for commercial conch potting or dredging

The Department is authorized to promulgate regulations that close seasons to either dredging or potting for conchs.

69 Del. Laws, c. 284, § 4.;



§ 2807. Marking of conch pots

(a) In Delaware's internal waters, it shall be unlawful for any commercial conch pot licensee to catch, take or harvest conchs with any conch pot or attempt to catch, take or harvest conchs with any conch pot unless each conch pot is attached to a floating buoy. In Delaware's territorial sea, conch pots may be attached to a trawline up to 1,200 feet long, provided each end of the trawline is attached to a buoy. The buoys for commercial conch pots and trawlines shall be a specific color combination as assigned to each commercial conch pot licensee by the Department. Any person who has a valid commercial crab pot license shall be assigned the same color code for the person's commercial conch pot buoys as assigned to the person's commercial crab pots. An additional buoy shall be attached at the farthest position from the conch pot or trawline which shall be colored 1/2 white and 1/2 black. The Department shall assign a commercial conch pot number to each commercial conch pot licensee. Inscribed on the 1/2 white and 1/2 black buoy the farthest from the conch pot shall be a capital letter "C" followed by said person's commercial conch pot number. The letter "C" and conch pot number shall be at least 2 inches tall, and a contrasting color to be legible at all times.

(b) It shall be unlawful for any person other than a commercial conch pot licensee to catch, take or harvest conchs with any conch pot or attempt to catch, take or harvest conchs with any conch pot unless said conch pot is attached to an all white buoy with said persons full name and permanent mailing address inscribed either on the white buoy or on a waterproof tag attached to said buoy. The person's name and address shall be legible at all times.

69 Del. Laws, c. 284, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 122, § 2.;



§ 2808. Conch pot attendance; abandonment; confiscation; forfeiture

(a) It shall be unlawful for any person who places, uses or sets a conch pot in the tidal waters of this State to fail to tend and remove conchs from said conch pot at least once every 72 hours.

(b) Failure to tend and remove conchs from a conch pot in the tidal waters of this State at least 72 hours after said pot is tagged by the Department shall constitute abandonment of said conch pot.

(c) Any employee of the Department authorized to enforce this chapter shall be authorized to seize and confiscate any conch pot which has been determined to have been abandoned pursuant to subsection (b) of this section.

(d) Upon a determination that a conch pot has been abandoned and seized by the Department, ownership in said conch pot shall be forfeited to the Department.

(e) Notwithstanding the provisions set forth in subsections (a), (b) and (c) of this section, any employee of the Department authorized to enforce this chapter shall be authorized to seize any conch pot which fails to be placed, used or set in compliance with the provisions of this chapter.

(f) Title to a conch pot seized by the Department and not claimed by the lawful owner after proper notification from the Department within 90 days of said notification shall be forfeited to the Department.

69 Del. Laws, c. 284, § 4.;






CHAPTER 29. TRANSFER OF FINFISH, EEL FISHING AND SHELLFISH PERMITS AND LICENSES

§ 2901. Applicability

The provisions of this chapter shall apply to the fisheries covered by Chapters 9, 19, 21, 23, 24, 25, 26, 27 and 28 of this title which are or become closed to new entrants.

78 Del. Laws, c. 263, § 1.;



§ 2902. Transfers of permits and licenses

Any person who holds a valid permit or license issued by the Department for any of the fisheries referenced and subject to § 2901 of this title shall be entitled to assign or transfer such permit or license to an eligible person as defined in this chapter under terms and conditions agreeable to the permit or license holder and the assignee or transferee.

78 Del. Laws, c. 263, § 1.;



§ 2903. Eligibility

In order to be eligible for the transfer of a permit or license under this chapter the assignee or transferee of the permit or license shall be any of the following:

(1) An apprentice with at least 150 days of commercial fishing experience;

(2) An alternate or designee with actual fishing experience during at least 1 calendar year; or

(3) The holder of a valid permit or license for any of the fisheries covered under § 2901 of this title with actual fishing experience during at least 2 calendar years.

Actual fishing experience as provided herein may be established by catches reported by or attributed to the prospective assignee or transferee engaged in fishing.

78 Del. Laws, c. 263, § 1.;



§ 2904. Death, incapacity and disability

(a) In the event of the death of a permit or license holder covered by this chapter any permit or license of the decedent may be transferred as follows:

(1) The decedent may by will or other written document designate the recipient of any permit or license, provided however, that if the recipient is not eligible to receive the permit or license under the provisions of § 2903 of this title, the recipient shall have 2 years from the date of death of the permit or license holder to transfer the permit or license to an eligible person, otherwise the permit or license shall be relinquished.

(2) If the decedent has not designated the recipient of the permit or license as provided in paragraph (a)(1) of this section above, the executor or personal representative of the estate of the decedent shall be entitled to transfer any permit or license to an eligible person within 2 years of the date of death of the permit or license holder, otherwise the permit or license shall be relinquished.

(3) The provisions of this subsection (a) shall apply to any permit or license holder who died on or after January 1, 2010.

(b) In the event of the mental incapacity of a permit or license holder, the guardian, attorney-in-fact, or other person authorized to act on behalf of the incapacitated license or permit holder, shall be entitled to transfer any permit or license to an eligible person within 2 years of the date the guardian, attorney-in-fact, or other person authorized to act on behalf of the incapacitated license or permit holder is entitled to act on behalf of the incapacitated permit or license holder, otherwise the permit or license shall be relinquished.

(c) In the event of the physical disability of a permit or license holder, the permit or license holder with the disability shall be entitled to assign any permit or license to an eligible person in accordance with § 2902 of this title.

(d) Any person authorized to act on behalf of any permit or license holder pursuant to subsections (a) and (b) of this section shall be entitled to assign the permit or license in accordance with § 2902 of this title to an eligible person prior to the time of transfer or relinquishment of the permit or license.

78 Del. Laws, c. 263, § 1.;



§ 2905. Notification and transfer or assignment

(a) Any person holding a permit or license, or such persons authorized representative as provided herein, shall provide written notification to the Department of the intent to transfer or assign the permit or license, and provide such other information as may be necessary to establish the eligibility to make the transfer or assignment in accordance with this chapter.

(b) The Department shall process notifications as provided herein within 30 days of the date of receipt of the notification and other documentation, and provide a written response indicating approval or disapproval of the transfer or assignment. For any disapproval the Department shall indicate the reasons and any actions needed to obtain approval.

(c) Any permit or license which is approved for transfer or assignment by the Department shall include the allotment of catch or other entitlements associated with the permit or license.

78 Del. Laws, c. 263, § 1.;



§ 2906. Savings

The provisions of this chapter shall be in addition to and not affect any other entitlements or allowances regarding the transfer or assignment of permits and licenses covered by this chapter.

78 Del. Laws, c. 263, § 1.;






CHAPTER 30. URBAN AND COMMUNITY FORESTRY PROGRAM

§ 3001. -3008. Findings and policy; definitions; powers and duties; Community Forestry Council; duties of Forestry Administrator; development, distribution of comprehensive community forestry plan; approval; annual report on the status of Delaware Urban and Community Forestry Program; rules, regulations

Repealed by 72 Del. Laws, c. 235, § 1, effective July 29, 1999.;






CHAPTER 37. AGRICULTURAL CONSERVATION AND ADJUSTMENT

§ 3701. Purpose of chapter; limitations

(a) It is recognized and declared that:

(1) The soil resources and fertility of the land of this State, the economic use thereof, and the prosperity of the farming population of this State are matters affected with a public interest;

(2) The welfare of this State has been impaired and is in danger of being further impaired through failure to conserve adequately its soil resources, and by the decrease in the purchasing power of the net income per person on farms in the State as compared with the net income per person in the State not on farms;

(3) Such evils have been augmented and are likely to be augmented by similar conditions in other states and are so interrelated with such conditions in other states, that the remedying of such conditions in this State requires action by this State in cooperation with the governments and agencies of other states and of the United States and requires assistance therein by the government and agencies of the United States; and

(4) The formulation and effectuation by this State of state plans in conformity with § 7 of the Soil Conservation and Domestic Allotment Act [16 U.S.C. § 590g] is calculated to remedy said conditions and will tend to advance the public welfare of this State.

(b) Therefore, in order to promote the welfare of the people of this State by aiding in the preservation and improvement of soil fertility, in the promotion of the economic use and conservation of land, and in the reestablishment, at as rapid a rate as is practicable and in the general public interest, of the ratio between the purchasing power of the net income per person on farms and that of the net income per person not on farms that prevailed during the 5-year period August 1909 to July 1914, inclusive, as determined from statistics available in the United States Department of Agriculture, and the maintenance of such ratio, the State assents to and accepts the Soil Conservation and Domestic Allotment Act [16 U.S.C. § 590a et seq.] and adopts the policy and purpose of cooperating with the government and agencies of other states and of the United States in the accomplishment of the policy and purposes specified in § 7 of said act; subject, however, to the limitations that:

(1) The powers conferred in this chapter shall be used only to assist voluntary action calculated to effectuate such purposes;

(2) In carrying out the purposes specified in this section due regard shall be given to the maintenance of a continuous and stable national supply of agricultural commodities adequate to meet consumer demand at prices fair to both the producers and consumers.

41 Del. Laws, c. 175, § 2; 7 Del. C. 1953, § 3701.;



§ 3702. Definitions

For the purposes of this chapter, unless otherwise specifically defined, or another intention clearly appears, or the context requires a different meaning:

(1) "Other states of the United States" includes Puerto Rico.

(2) "Person" includes an individual, corporation, partnership, firm, statutory trust, business trust, joint-stock company, association, syndicate, group, pool, joint venture and any other unincorporated association or group.

(3) "University" means the University of Delaware.

41 Del. Laws, c. 175, §§ 3, 4; 7 Del. C. 1953, § 3702; 73 Del. Laws, c. 329, § 42.;



§ 3703. Designation of state agency

The University shall be the state agency of this State to carry out the policy and purposes of this chapter and to formulate and administer state plans pursuant to the terms of this chapter.

41 Del. Laws, c. 175, § 4; 7 Del. C. 1953, § 3703.;



§ 3704. Formulation and administration of state conservation plans

(a) The University shall formulate for each calendar year and submit to the Secretary of Agriculture of the United States for and in the name of this State, a state plan for carrying out the purposes of this chapter during such calendar year.

(b) The University may modify or revise any such plan in whatever manner, consistent with the terms of this chapter, it finds necessary to provide for more substantial furtherance of the accomplishment of the purposes of this chapter.

(c) Each plan shall provide for such participation in its administration by such voluntary county and community committees, or voluntary associations of agricultural producers, organized under this chapter, as the University determines to be necessary or proper for the effective administration of the plan.

(d) Each plan shall provide, through agreements with agricultural producers or through other voluntary methods, for such adjustments in the utilization of land, in farming practices, and in the acreage or in the production for market, or both, of agricultural commodities, as the University determines to be calculated to effectuate as substantial accomplishment of the purposes of this chapter as may reasonably be achieved through action of this State, and for payments to agricultural producers in connection with such agreements or methods in such amounts as the University determines to be fair and reasonable and calculated to promote such accomplishment of the purposes of this chapter without depriving such producers of a voluntary and uncoerced choice of action.

(e) Any such plan shall provide for the educational programs that the University determines to be necessary or proper to promote the more substantial accomplishment of the purposes of this chapter.

(f) Each plan shall contain an estimate of expenditures necessary to carry out such plan together with a statement of the amount that the University determines to be necessary to be paid by the Secretary of Agriculture of the United States as a grant in aid of such plan under § 7 of the Soil Conservation and Domestic Allotment Act [16 U.S.C. § 590g], in order to provide for the effective carrying out of such plan, and shall designate the amount and due date of each installment of such grant, the period to which such installment relates, and the amount determined by the University to be necessary for carrying out such plan during such period.

(g) The University may conduct such investigations as it finds to be necessary for the formulation and administration of such plans. The investigations shall be paid for from federal funds provided for the purposes of this chapter.

41 Del. Laws, c. 175, § 5; 7 Del. C. 1953, § 3704.;



§ 3705. Receipt and disbursement of funds

(a) The University may receive on behalf of this State all grants of money or other aid made available from any source to assist the State in carrying out the policy and purposes of this chapter. All such money or other aid together with any moneys appropriated or other provisions made by this State for such purpose, shall be forthwith available to the University as the agency of the State subject, in the case of any conditioned funds or other aid, to the conditions upon which such funds or other aid has been received, for the purpose of administering this chapter and may be expended by the University in carrying out only such state plans or in otherwise effectuating the purposes and policies of this chapter.

(b) Subject to any conditions upon which any such money or other aid is made available to the State and to the terms of any applicable plan made effective pursuant to this chapter, such expenditures may include, but need not be limited to, expenditures for administrative expenses; equipment, cost of research and investigation, cost of educational activities; compensation and expenses of members of the State Advisory Board; reimbursement to other state agencies or to voluntary committees or associations of agricultural producers for costs to such agencies; committees or associations of assistance in the administration of this chapter requested in writing by the University and rendered to the University; reimbursement of any other fund from which it has made expenditures in providing services in the administration of this chapter; payments to agricultural producers provided for in any plan made effective pursuant to this chapter; salaries of employees; and all other expenditures requisite to carrying out this chapter.

(c) The University shall provide for the keeping of full and accurate accounts as such state agency, separate from its accounts kept in its other capacities, showing all receipts and expenditures of moneys, securities or other property received, held or expended under this chapter and shall provide for the auditing of all such accounts and for the execution of surety bonds for all employees entrusted with moneys or securities under this chapter.

41 Del. Laws, c. 175, § 6; 7 Del. C. 1953, § 3705.;



§ 3706. Additional powers and duties of the University

(a) The University shall utilize such available services and assistance of other state agencies and of voluntary county and community committees and associations of agricultural producers as it determines to be necessary or calculated to assist substantially in the effective administration of this chapter.

(b) The University may make such rules and regulations, and do any and all other acts consistent with this chapter, which it finds to be necessary or proper for the effective administration of this chapter.

(c) The University may obtain, by lease or purchase, such equipment, office accommodations, facilities, services and supplies, and employ such technical or legal experts or assistants and such other employees, including clerical and stenographic help, as it determines to be necessary or proper to carry out this chapter, and may determine the qualifications, duties and compensation of such experts, assistants and other employees.

(d) All other agencies of this State may assist the University in carrying out this chapter upon written request of the University, in any manner determined by the University to be necessary or appropriate for the effective administration of this chapter.

41 Del. Laws, c. 175, § 7; 7 Del. C. 1953, § 3706.;



§ 3707. Agricultural communities

(a) The University shall designate within each county of this State such geographic units, which shall be called "communities," as it determines to be the most convenient for the administration of this chapter and of state plans adopted pursuant to this chapter, and shall establish the boundaries of such communities.

(b) The University may revise the boundaries of such communities, in conformity with the respective standards prescribed herein, at such time or times as it finds that a revision is necessary either to cause communities to conform to the standards or to provide for the more substantial or more efficient accomplishment of the purposes of this chapter.

41 Del. Laws, c. 175, § 8; 7 Del. C. 1953, § 3707.;



§ 3708. Organization of producers and committees

The University shall establish and define the duties:

(1) Within each community, of a voluntary association of agricultural producers all of whose members shall be entitled to equal rights;

(2) Of a community committee within each community elected by the association membership of said community from their own membership;

(3) Of a county board of directors within each county, consisting of the chairperson of the community committees within the county, which county board shall elect a chairperson and such other officers as are deemed necessary;

(4) Of a county policy committee within each county elected by the county board of directors from their own members.

41 Del. Laws, c. 175, § 9; 7 Del. C. 1953, § 3708; 70 Del. Laws, c. 186, § 1.;



§ 3709. State Advisory Board; selection; qualifications; functions

(a) The University shall, by regulations, provide for the selection of 6 persons of legal age, resident in this State, who shall be selected from the standpoint of their qualification by actual farming experience and comprehensive understanding of the agricultural problems of this State, to act as farmer members of a State Advisory Board. There shall be not less than 1 nor more than 3 selected from any 1 of the counties.

(b) The State Advisory Board, upon the request of the University, shall advise the University with regard to all matters of major importance in carrying out this chapter.

41 Del. Laws, c. 175, § 10; 7 Del. C. 1953, § 3709.;



§ 3710. Reports

The University shall compile or require to be made such reports as it determines to be necessary or proper in order to ascertain whether any plans provided for in this chapter are being carried out according to their terms. The University shall provide for compliance, on the part of all persons and agencies participating in the administration of any such plan, with such requirements, and may make, or cause to be made, such investigations as it determines to be necessary or proper to assure the correctness of and to make possible the verification of such reports.

41 Del. Laws, c. 175, § 11; 7 Del. C. 1953, § 3710.;






CHAPTER 38. GIANT REED GRASS CONTROL

§ 3801. Declared public and common nuisance

The existence of growth of giant reed grass (Phragmites australis) is declared to be a public and common nuisance.

64 Del. Laws, c. 263, § 1.;



§ 3802. Department of Natural Resources and Environmental Control; investigations; rules and regulations; programs of control; acceptance of grants

(a) The State Department of Natural Resources and Environmental Control may make such investigations, studies and determinations as it may deem advisable in order to ascertain the extent of growth and infestation of Phragmites australis in this State, and the effect of such species on wildlife and the environment.

(b) The Department may promulgate such rules and regulations as in its judgment are necessary to carry into effect this chapter and may alter or suspend such rules when necessary.

(c) The Department may institute programs of control and eradication.

(d) The Department may enter into agreements with any county or subdivision of this State, with any adjoining state or with agencies of the federal or state government to effect a program of control and eradication.

(e) The Department may accept, use or expend such aid, gift or grant as may from time to time be made available from any source, public or private, for the purposes of carrying out this chapter.

64 Del. Laws, c. 263, § 1.;



§ 3803. Agreements relating to eradication

The State Department of Natural Resources and Environmental Control may enter into an agreement with any designated county in this State for the purpose of control and eradication of Phragmites australis within that county. When such agreement is executed and certified in writing to the Secretary of State, the Department and the county may conduct surveys to determine the location and amount of infestations of Phragmites australis within that county, and may provide technical and financial assistance to landowners on a cost-sharing basis with those landowners in a cooperative control or eradication program, and may effect a program of mowing, spraying or other control or eradication practices on road rights-of-way, drainage ditch banks, parks, playgrounds and other public and private lands. The agreement between the Department and county may be terminated by either party on 30 days' written notice.

64 Del. Laws, c. 263, § 1.;






CHAPTER 39. SOIL AND WATER CONSERVATION DISTRICTS

Subchapter I General Provisions

§ 3901. Declaration of policy

It is the policy of the State to provide for the preservation of the productive power of Delaware land and the optimum development and use of certain surface water resources of the State by furthering the conservation, protection, development and utilization of land and water resources, including the impoundment, and disposal of water and by preventing and controlling floodwater and sediment damages, and thereby to preserve natural resources and promote their beneficial use, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, provide recreation development, protect the tax base, protect public lands and highways, and protect and promote the health, safety and general welfare of the people of this State.

44 Del. Laws, c. 212, § 2; 7 Del. C. 1953, § 3901; 54 Del. Laws, c. 188, § 2; 55 Del. Laws, c. 456, § 1.;



§ 3902. Definitions

For the purpose of this chapter, unless otherwise specifically defined, or another intention clearly appears, or the context requires a different meaning:

(1) "Board of district supervisors" or "board" means the governing body of a soil and water conservation district, elected or appointed in accordance with this chapter.

(2) "Cooperator" means a landowner for whom a district provides, or has agreed to provide, in accordance with this chapter, services, material and equipment with respect to the landowner's land within the district.

(3) "Department of Natural Resources and Environmental Control" or "Department" means the agency responsible for the administration of soil and water conservation districts in Delaware, with the powers and duties prescribed by this chapter.

(4) "Farmer" means any person holding legal title to a farm and being actively engaged in farming operations.

(5) "Landowner" or "owner of land" means and includes any person, firm or corporation who shall hold title to any land in this State.

(6) "Soil and water conservation district" or "district" means a governmental subdivision of this State, the boundaries of which coincide with county boundaries, and having the powers and duties prescribed by this chapter.

44 Del. Laws, c. 212, § 3; 7 Del. C. 1953, § 3902; 54 Del. Laws, c. 188, § 2; 57 Del. Laws, c. 711, § 1; 57 Del. Laws, c. 739, § 166.;



§ 3903. Conservation districts

The 3 soil and water conservation districts heretofore created under this chapter shall hereafter be known as the Kent Conservation District, the New Castle Conservation District and the Sussex Conservation District, respectively, and the said districts shall continue to exercise all the powers and duties prescribed for districts by this chapter.

7 Del. C. 1953, § 3903; 54 Del. Laws, c. 188, § 2; 57 Del. Laws, c. 739, § 167; 59 Del. Laws, c. 561, § 1.;



§ 3904. Advisor to Department

The Department may invite the Secretary of Agriculture of the United States of America to appoint 1 person to serve with the Department in an advisory capacity.

7 Del. C. 1953, § 3904; 54 Del. Laws, c. 188, § 2; 57 Del. Laws, c. 739, § 168.;



§ 3905. General powers and duties of Department

(a) The Department shall:

(1) Formulate policies and general programs to be carried out by the Department and by soil and water conservation districts for the prevention of erosion, floodwater and sediment damages and for the conservation, protection, development and utilization of the State's soil and water resources, including the impoundment and disposal of water, and removal of sediment from waterways, lakes, ponds or other bodies of water;

(2) Exercise overall responsibility for administration and direction of the programs of the districts;

(3) Advise and assist any district in developing and carrying out its program for the prevention of erosion, floodwater and sediment damages, and the conservation, protection, development and utilization of soil and water resources, including the impoundment and disposal of water, and removal of sediment from waterways, lakes, ponds or other bodies of water;

(4) Cooperate with and give such other assistance, financial and otherwise, as the Department may judge to be useful to any district in the exercise of its powers and performance of its duties, including the entering into of such agreements as may be appropriate with such district, with landowners, and with other state, federal, or local agencies, subject to such conditions as the Department deems necessary to advance the purposes of this chapter;

(5) Receive and allocate or otherwise expend any funds appropriated by the General Assembly of this State, or received from any other source, for the use or benefit of the Department or of the districts;

(6) Be the administrative agency to represent this State in all matters arising from this chapter;

(7) Keep a full and accurate record of all its proceedings and of all its resolutions, regulations and orders issued or adopted;

(8) Make an annual audit of all its accounts of receipts and disbursements;

(9) Formulate and establish rules and procedures for conducting elections of district supervisors, and for conducting all other local referendums which may from time to time become necessary in order to give landowners an opportunity to reach majority conclusions with respect to the programs of the district;

(10) Make such other rules and regulations as it deems necessary to carry out the purposes of this chapter;

(11) Make and execute contracts and other instruments, necessary or convenient to the exercise of its powers, with any federal, state or local agency, or with any person; and

(12) Adopt rules and regulations for surface water impoundment; upon request by any landowner within the drainage area involved, make hydrological and engineering studies to determine pertinent factors, including, but not limited to, the projected supply of available water, the past use of said water and the contemplated water use, and on the basis of said factors to permit impoundment, subject to the jurisdiction and authority of the Secretary and the Department of Natural Resources and Environmental Control to disapprove said permit within 30 days of submission to them of the completed plans and permit by the Department. No action by the Department shall establish any new permanent water rights nor substantially impair any existing rights to beneficial use of water.

(b) In addition to the above powers, and any other powers granted in other sections of this chapter, the Department may:

(1) Appoint such employees as it requires, within the limits of available funds, and determine their qualifications, duties and compensation;

(2) Call upon the Attorney General of the State for such legal services as it requires;

(3) Conduct surveys, investigations and research relating to erosion, floodwater and sediment damages, and to the conservation, protection, development and utilization of land and water resources, including impoundment and disposal of water, and removal of sediment from waterways, lakes, ponds or other bodies of water, and the prevention and control measures and works of improvement needed; publish the results of such surveys, investigations and research; disseminate information concerning such preventive and control measures and works of improvement; except, that any agricultural research shall be in cooperation with the Delaware Agricultural Experiment Station;

(4) Develop comprehensive plans for, and carry out, preventive and control measures and works of improvement for the prevention of erosion, floodwater and sediment damages and for the conservation, protection, development and utilization of land and water resources, including the impoundment and disposal of water, and removal of sediment from waterways, lakes, ponds or other bodies of water;

(5) Obtain or accept the cooperation and financial, technical or material assistance of the United States or any of its agencies, and of this State or any of its agencies or subdivisions, or from any other source, for use in carrying out the functions of the Department under this chapter;

(6) Obtain options upon and acquire by purchase, exchange, lease, gift, grant, bequest, devise or otherwise any property, real or personal, or rights or interests therein; maintain, administer and improve any properties acquired; receive income from such properties and expend such income in carrying out the purposes and provisions of this chapter; and sell, lease, or otherwise dispose of any of its real or personal property or interests therein, in furtherance of the purposes and provisions of this chapter, including conveyances, with or without consideration, of lands or interests therein to soil and water conservation districts for use in carrying out their authorized purposes;

(7) Construct, improve, operate and maintain such structures as may be necessary or convenient for the performance of any of the functions authorized in this chapter, and also, with the prior approval and agreement of the State Highway Department, which under § 131 of Title 17 has responsibility for the absolute care, management and control of public roads, causeways, highways and bridges in the State, construct, improve, protect or repair public roads, causeways, highways or bridges in those cases where other works of improvement authorized in this chapter affect such roads, causeways, highways or bridges;

(8) Cooperate, or enter into agreements with, and within the limits of available appropriations or other funds, furnish financial or other aid to any agency, governmental or otherwise, or any landowner, in the carrying out of operations authorized by this chapter, subject to such conditions as the Department may deem necessary to advance the purposes of this chapter;

(9) Appoint district supervisors in certain cases as in this chapter provided;

(10) Accept from tax ditches of the State in accordance with § 4161(10) of this title:

a. The responsibility for certain specified responsibilities for maintenance of the tax ditch;

b. All rights-of-way assigned by court order to the tax ditch for construction and maintenance operations;

c. Any and all powers possessed by the tax ditch, or the managers thereof, related to obstruction of, or damage to said tax ditch, or to the addition of territory to a tax ditch, or to the alteration of a tax ditch;

(11) Carry out specified responsibilities for maintenance of those tax ditches that choose to turn over such rights to the Department;

(12) Exercise all rights, under law, to utilize and protect the rights-of-way transferred to the Department by tax ditches for maintenance purposes, including those rights pertaining to obstruction of, or damage to, a tax ditch in § 4186 of this title, except that such rights-of-way may be used by the Department or its agents for maintenance purposes only; and

(13) Cooperate with other agencies and departments of the State, federal agencies, or any other landowners for use of the state dredge at the cost of the state agency and/or department, federal agency or the landowners requesting use of the state dredge. Cost for the use of the state dredge shall be limited to actual project costs incurred by the Department plus an amount equal to 10 percent of the actual project costs incurred for overhead expenses.

7 Del. C. 1953, § 3906; 54 Del. Laws, c. 188, § 2; 55 Del. Laws, c. 456, §§ 2-6; 55 Del. Laws, c. 460; 57 Del. Laws, c. 739, §§ 169, 170; 59 Del. Laws, c. 166; 60 Del. Laws, c. 183, §§ 1-4; 67 Del. Laws, c. 306, § 1.;



§ 3906. Boards of district supervisors; composition; term

(a) There shall be a board of supervisors for each district, each board to consist of 4 elected supervisors, an optional supervisor who, in Kent County shall be a member of the Levy Court, in Sussex County shall be a member of County Council, and in New Castle County, shall be the County Executive or the County Executive's designated representative, and 2 optional supervisors who shall not be farmers and who may be appointed by the Secretary of the Department of Natural Resources and Environmental Control upon the request of the district involved. The vote and authority of each supervisor shall be equal. The county agricultural agent shall serve as secretary to the board but shall have no vote.

(b) The elected members of the Kent and Sussex districts shall be farmers residing in those respective counties. In New Castle County, 2 of the elected supervisors shall be farmers residing in the southern portion of the County, and the remaining 2 who shall not be farmers, shall reside in the northern portion of the County, according to a division established by the Secretary of the Department of Natural Resources and Environmental Control.

(c) The term of office of each elected supervisor shall be 4 years. The term of office of a supervisor appointed by the Secretary of the Department of Natural Resources and Environmental Control shall be 3 years. An optional supervisor appointed by the Kent County Levy Court and the Sussex County Council shall hold office during the pleasure of that body so long as that optional supervisor remains a member of the appointing body. The Secretary of the Department of Natural Resources and Environmental Control may fill the vacancy of any elected supervisor, or supervisor appointed by the Secretary of the Department of Natural Resources and Environmental Control occurring otherwise than by expiration of term, by appointment of a qualified individual to serve the remainder of the unexpired term.

44 Del. Laws, c. 212, § 6; 7 Del. C. 1953, § 3907; 54 Del. Laws, c. 188, § 2; 55 Del. Laws, c. 462, § 1; 57 Del. Laws, c. 739, § 171; 65 Del. Laws, c. 362, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 95, §§ 1, 2.;



§ 3907. Organization of board; quorum; expenses of district supervisors

The board of district supervisors annually shall designate by election 1 of its members to be its chairperson, and shall designate future chairpersons by the same means. A majority of the board shall constitute a quorum, but the concurrence of a majority of the entire board on any matter within its duties shall be required for its determination, except as the board may invest any of its supervisors with power to determine specified matters or to perform routine duties. The board shall be authorized, in its discretion, to reimburse supervisors for their expenses, including travel expenses, necessarily incurred in the discharge of their duties as members of the board.

Any district supervisor may be removed from office by the Department of Natural Resources and Environmental Control, upon notice and hearing, for neglect of duty or misconduct, but for no other reason.

7 Del. C. 1953, § 3908; 54 Del. Laws, c. 188, § 2; 57 Del. Laws, c. 739, § 172; 70 Del. Laws, c. 186, § 1.;



§ 3908. Soil and water conservation district; governmental subdivision; powers

A soil and water conservation district organized under this chapter shall constitute a governmental subdivision of this State, and such district, and the board of supervisors thereof, shall have authority to exercise the following powers, in addition to others granted in other sections of this chapter, subject to the responsibility of the Department of Natural Resources and Environmental Control for the administration and direction of the programs of the districts:

(1) To develop comprehensive plans for, and carry out, preventive and control measures and works of improvement for the prevention of erosion, floodwater and sediment damages, and the conservation, development and utilization of land and water resources, including the disposal of water and removal of sediment from waterways, lakes, ponds or other bodies of water, within the district;

(2) To conduct, in cooperation with the Department of Natural Resources and Environmental Control surveys, investigations and research relating to the prevention of erosion, floodwater and sediment damages, and the conservation, protection, development and utilization of land and water resources, including the disposal of water, and removal of sediment from waterways, lakes, ponds or other bodies of water;

(3) To cooperate or enter into agreements with, and, within the limits of appropriations or other funds duly made available to it by law, to provide aid to any agency, governmental or otherwise, or any landowner within the district, in carrying out the program of the district, subject to such conditions as the board may deem necessary to carry out the purposes of this chapter;

(4)(a) To make available, on such terms as the board shall prescribe, to any landowners within the district, through existing agencies if agreements with them seem feasible, or by such other means as the board shall prescribe, such services, materials and equipment as will assist such landowners to carry on operations for any of the purposes of this chapter;

(b) To make available on request, and on such terms as the Board shall prescribe, to any cooperator who is a resident of the State and who owns land in a neighboring state, services, materials and equipment for the benefit of such cooperator's land in the neighboring state;

(5) To construct, improve, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this chapter;

(6) To obtain options upon and acquire by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer and improve any properties acquired; to receive income from such properties and expend such income in carrying out the purposes and provisions of this chapter; and to sell, lease or otherwise dispose of any of its real or personal property or interests therein, in furtherance of the purposes of the district;

(7) To accept the cooperation of, and financial, technical and material assistance from, the United States or any of its agencies, or from this State or any of its agencies or subdivisions, or from any other source, for use in carrying out the purposes of the district;

(8) To sue and be sued in the name of the district; to make and execute contracts and other legal instruments, necessary or convenient to the exercise of its powers, with any federal, state or local agency, or with any person; and to receive and expend funds; and

(9) To promote the conservation, protection, development and utilization of land and water resources through various informational and educational activities as the Board may deem necessary in the furtherance of its duties under this chapter.

7 Del. C. 1953, § 3909; 54 Del. Laws, c. 188, § 1; 57 Del. Laws, c. 711, § 2; 57 Del. Laws, c. 739, § 173; 60 Del. Laws, c. 183, §§ 5, 6; 61 Del. Laws, c. 18, § 1.;



§ 3909. Cooperation

Any 2 or more soil and water conservation districts organized under this chapter may cooperate with one another or with the State or any agency or subdivision thereof in the exercise of all powers conferred upon such districts or any or all duties prescribed for such districts by this chapter.

44 Del. Laws, c. 212, § 9; 7 Del. C. 1953, § 3910; 54 Del. Laws, c. 188, § 1.;



§ 3910. Primary jurisdiction of Secretary and the Department of Natural Resources and Environmental Control

The Secretary and the Department of Natural Resources and Environmental Control shall have paramount jurisdiction over water use in this State. In case of any conflict between this chapter and Part VII of this title, relating to water and air resources, Part VII shall prevail.

7 Del. C. 1953, § 3911; 55 Del. Laws, c. 442, § 8; 57 Del. Laws, c. 739, § 174.;



§ 3911. Appeals

Any owner of land within the drainage area of the watershed or tax ditch involved, aggrieved by the Department's action, may appeal to the Superior Court within 30 days after the date of the hearing. The sole grounds for reversal by the Court, sitting without a jury, shall be:

(1) Abuse of the Department's discretion;

(2) infringement of constitutional rights; or

(3) the impairment of vested rights of the complainant.

In the event of such appeal, the Department shall be represented by the Attorney General of the State.

7 Del. C. 1953, § 3912; 55 Del. Laws, c. 456, § 7; 57 Del. Laws, c. 739, § 175.;






Subchapter II State and County Appropriations to Districts

§ 3921. Annual appropriations to Division of Watershed Stewardship of Department of Natural Resources and Environmental Control

The General Assembly shall annually appropriate:

(1) To the Division of Watershed Stewardship for use in New Castle County, a sum not in excess of $75,000;

(2) To the Division of Watershed Stewardship for use in Kent County, a sum not in excess of $75,000;

(3) To the Division of Watershed Stewardship for use in Sussex County, a sum not in excess of $75,000.

7 Del. C. 1953, § 3921; 55 Del. Laws, c. 414, § 2; 57 Del. Laws, c. 739, § 176; 57 Del. Laws, c. 749; 60 Del. Laws, c. 326, § 1; 62 Del. Laws, c. 68, § 101; 63 Del. Laws, c. 322, § 106; 69 Del. Laws, c. 291, § 239; 77 Del. Laws, c. 430, §§ 2, 3.;



§ 3922. Appropriations by the several county governments

The government of each county shall annually appropriate to the Division of Watershed Stewardship a sum equal to the annual appropriation to the Division by the General Assembly, for use in the respective counties, pursuant to § 3921 of this title.

7 Del. C. 1953, § 3922; 55 Del. Laws, c. 414, § 2; 57 Del. Laws, c. 739, § 177; 57 Del. Laws, c. 749; 77 Del. Laws, c. 430, § 4.;



§ 3923. Use of appropriated money in Sussex, Kent and New Castle Counties

The money appropriated pursuant to § 3921 of this title shall be used by the Division of Watershed Stewardship to pay or assist in paying all costs including personnel required for planning, construction, installation and maintenance of tax ditches, public group ditches, highway ditches and resource conservation projects in Sussex, Kent and New Castle Counties, which tax ditches shall be organized under Chapter 41 of this title; Article 2, Chapter 65, and Article 1, Chapter 105 of the 1935 Revised Code of Delaware; and which public group ditches shall be ditches providing water management and drainage for groups of landowners and for landowners and portions of state highways and for which necessary construction permits, easements or rights-of-way for construction and maintenance operations shall have been acquired by this State or by Sussex, Kent or New Castle County, and which highway ditches shall be ditches maintained by the public on state or county-owned easements or rights-of-way adjacent to the roads of Sussex, Kent or New Castle County, and which resource conservation projects shall be defined in applications or project plans submitted to the Secretary of the United States Department of Agriculture for Watershed Planning or Resource Conservation and Development assistance. The money appropriated shall be paid from time to time by the State Treasurer and the governments of Sussex, Kent and New Castle Counties to the Division of Watershed Stewardship, or to the Sussex Conservation District, the Kent Conservation District, or the New Castle Conservation District, or directly to the contractors and suppliers furnishing work, labor, services and materials for such projects or to landowners for rights-of-way or easements, or shall be paid or otherwise made available to other state agencies for work, labor, services and materials for certain portions of such projects as shall be determined by the Division and upon certification by the Division that such payments are proper and for the purposes authorized by this section.

7 Del. C. 1953, § 3923; 55 Del. Laws, c. 414, § 2; 56 Del. Laws, c. 92; 57 Del. Laws, c. 739, § 178; 57 Del. Laws, c. 749; 59 Del. Laws, c. 561, § 2; 59 Del. Laws, c. 562, § 1; 64 Del. Laws, c. 382, § 1; 77 Del. Laws, c. 430, § 5.;



§ 3925. Transfer of funds prohibited

Funds appropriated for use by a particular district in a particular county shall only be used by that district in that county.

7 Del. C. 1953, § 3925; 55 Del. Laws, c. 414, § 2; 57 Del. Laws, c. 749.;









CHAPTER 40. EROSION AND SEDIMENTATION CONTROL

§ 4001. Legislative findings and statement of policy

(a) Legislative findings. — The General Assembly finds that erosion and sedimentation continue to present serious problems throughout the State, and that the removal of a stable ground cover in conjunction with the decrease in the infiltration capability of soils resulting from the creation of additional impervious areas such as roads and parking lots has accelerated the process of soil erosion and sediment deposition resulting in pollution of the waters of the State. This damages domestic, agricultural, industrial, recreational, fish and wildlife and other resource uses. The General Assembly further finds that accelerated stormwater runoff increases flood flows and velocities, contributes to erosion, sedimentation, and degradation of water quality, overtaxes the carrying capacity of streams and storm sewers, greatly increases the costs of public facilities in carrying and controlling stormwater, undermines flood plain management and flood control efforts in downstream communities, reduces groundwater recharge, and threatens public health, welfare, and safety.

(b) Statement of policy. — In consideration of these legislative findings, it is declared to be the policy of this chapter to strengthen and extend the present erosion and sediment control activities and programs of this State for both rural and urban lands and to provide for control and management of stormwater runoff consistent with sound water and land use practices. These activities will reduce to the extent possible any adverse effects of stormwater runoff on the water and lands of the State. This policy, to be carried out by establishing and implementing by the Department of Natural Resources and Environmental Control, hereinafter referred to as the "Department," in cooperation with conservation districts, counties, municipalities and other local governments and subdivisions of this State, and other public and private entities, a statewide comprehensive and coordinated erosion and sediment control and stormwater management program to conserve and protect land, water, air and other resources of the State. This program shall be consistent with, and coordinated with other environmental programs implemented by the Department such as wetlands protection and groundwater protection.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1.;



§ 4002. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Certified construction reviewer" means an individual who has passed a departmental sponsored or approved training course and who provides on-site construction review for sediment control and stormwater management in accordance with regulations promulgated under this chapter.

(2) "Designated watershed or subwatershed" means a watershed or subwatershed proposed by a conservation district, county, municipality or state agency and approved by the Department. The Department may establish additional requirements due to existing water quantity or water quality problems. These requirements shall be implemented on an overall watershed or subwatershed master plan developed for water quality and/or water quantity protection.

(3) "Land disturbing activity" means any land change or construction activity for residential, commercial, industrial and institutional land use which may result in soil erosion from water or wind or movement of sediments or pollutants into state waters or onto lands in the State, or which may result in accelerated stormwater runoff, including, but not limited to, clearing, grading, excavating, transporting and filling of land. This paragraph does not apply to commercial forestry practices.

(4) "Person" means any state or federal agency, individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission board, public or private institution, utility, cooperative, municipality or other political subdivision of this State, any interstate body, or any other legal entity.

(5) "Responsible personnel" means any foreperson or superintendent who is in charge of on-site clearing and land disturbing activities for sediment and stormwater control associated with a construction project.

(6) "Sediment and stormwater management plan" or "plan" means a plan for the control of soil erosion, sedimentation, stormwater quantity and water quality impacts which may result from any land disturbing activity.

(7) "State waters" means any and all waters, public or private, on the surface of the earth which are contained within, flow through or border upon the State or any portion thereof.

(8) "Stormwater" means the runoff of water from the surface of the land resulting from any form of precipitation and including snow or ice melt.

(9) "Stormwater management" means:

a. For water quantity control, a system of vegetative, structural, and other measures that controls the volume and rate of stormwater runoff which may be caused by land disturbing activities or activities upon the land; and

b. For water quality control, a system of vegetative structural, and other measures that controls adverse effects on water quality that may be caused by land disturbing activities or activities upon the land.

(10) "Stormwater utility" means the establishment of an administrative organization that has been created for the purposes of funding sediment control, stormwater management or flood control planning, design, construction, maintenance, and overall resource needs by authorized and imposed charges.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1; 69 Del. Laws, c. 350, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 4003. Duties of persons engaged in land disturbing activities

(a) After July 1, 1991, unless exempted, no person shall engage in land disturbing activities without submitting a sediment and stormwater management plan to the appropriate plan approval authority and obtaining a permit to proceed.

(b) Projects which do not alter stormwater runoff characteristics may be required to provide water quality enhancement even if the predevelopment runoff characteristics are unchanged. Criteria will be detailed in the regulations regarding level of water quality control and variance procedures.

(c) Each land developer shall certify, on the sediment and stormwater management plan submitted for approval, that all land clearing, construction, development, and drainage will be done according to the approved plan.

(d) All approved land disturbing activities shall have associated therein at least 1 individual who functions as responsible personnel.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1.;

§ 4003A Runoff Control near Mill Creek, Little Mill, Red Clay, White Clay Creek, Persimmon Creek and Shellpot Creek.

All land development subject to Chapter 40 of this title in the Mill Creek, Little Mill Creek, Red Clay Creek, White Clay Creek, Persimmon Creek and Shellpot Creek watersheds of New Castle County will, in addition to meeting all other requirements for stormwater management, be required to demonstrate successful management of any increase in stormwater runoff volume from predevelopment land use conditions. Successful management of increased stormwater volume shall include but not be limited to; recharge, infiltration and reuse where soils and site conditions are applicable. For any increase in volume that cannot be recharged, infiltrated or reused, volume management may be achieved by modifying the release rate for the increase in volume so as not to increase the flood elevation for all storms up to and including the 100-year return period.

75 Del. Laws, c. 433, § 1.;



§ 4003A. Runoff Control near Mill Creek, Little Mill, Red Clay, White Clay Creek, Persimmon Creek and Shellpot Creek

All land development subject to Chapter 40 of this title in the Mill Creek, Little Mill Creek, Red Clay Creek, White Clay Creek, Persimmon Creek and Shellpot Creek watersheds of New Castle County will, in addition to meeting all other requirements for stormwater management, be required to demonstrate successful management of any increase in stormwater runoff volume from predevelopment land use conditions. Successful management of increased stormwater volume shall include but not be limited to; recharge, infiltration and reuse where soils and site conditions are applicable. For any increase in volume that cannot be recharged, infiltrated or reused, volume management may be achieved by modifying the release rate for the increase in volume so as not to increase the flood elevation for all storms up to and including the 100-year return period.

75 Del. Laws, c. 433, § 1.;



§ 4004. Applicability

(a) The provisions of this chapter shall not apply to agricultural land management practices unless the conservation district or the Department determines that the land requires a new or updated soil and water conservation plan, and the owner or operator of the land has refused either to apply to a conservation district for the development of such a plan, or to implement a plan developed by a conservation district.

(b) Unless a waiver is granted the construction of agricultural structures such as broiler houses, machine sheds, repair shops, and other major buildings shall require approval of a sediment and stormwater management plan, by the appropriate plan approval agency, prior to the initiation of construction.

(c) Utility projects disturbing less than 5,000 square feet of land are not subject to the provisions of this chapter.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1.;



§ 4005. Program funding and financial assistance

(a) The Department, conservation districts, counties or municipalities are authorized to receive from federal, state, or other public or private sources financial, technical or other assistance for use in accomplishing the purposes of this chapter. The Department may allocate, as necessary or desirable, any funds received to conservation districts, counties or municipalities for the purpose of effectuating this chapter.

(b) The conservation districts, counties and municipalities shall have authority to adopt a fee system to help fund program implementation. That fee system shall be implemented by the designated plan approval agency to fund overall program management, plan review, construction review, enforcement needs and maintenance responsibilities. In those situations where the Department becomes the designated plan approval agency, the Department may assess a plan review and inspection fee. That fee shall not exceed $80 per disturbed acre per project. There shall be no duplication of fees by the various implementing agencies for an individual land disturbing activity and the fee schedule shall be based upon the costs to the Department, conservation districts, counties or municipalities to implement and administer the program. In addition, the Department of Transportation is authorized to act as the designated plan approval agency in those situations where a public utility engages in land-disturbing activity for which a permit is required because of a project initiated by the Department of Transportation, subject to the following provisions:

(1) If the land-disturbing activity takes place on an existing right-of-way of the Department of Transportation, that Department is permitted to assess and collect a fee for this purpose which shall not exceed $125 per acre, with a $250 minimum.

(2) If the land-disturbing activity takes place adjacent to but not upon an existing right-of-way of the Department of Transportation, the fee contemplated by paragraph (b)(1) of this section is waived.

(c) Authority is also granted to the Department, conservation districts, counties or municipalities to establish a stormwater utility as an alternative to total funding under the fee system. The stormwater utility shall be developed for the designated watersheds and may fund such activities as long range watershed master planning, watershed retrofitting, and facility maintenance. This fee system shall be reasonable and equitable so that each contributor of runoff to the system, including state agencies, shall pay to the extent to which runoff is contributed. Criteria for the implementation of the stormwater utility shall be established in regulations promulgated under this chapter. The implementation of a stormwater utility will necessitate the development of a local utility ordinance prior to its implementation.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1; 70 Del. Laws, c. 177, § 1.;



§ 4006. State management program

(a) The Department shall, in cooperation with appropriate state and federal agencies, conservation districts, other governmental subdivisions of the State, and the regulated community develop a state stormwater management program. This program shall take into consideration both quantity and quality of water, and shall be integrated with, and made a part of the amended state erosion and sediment control program to create a sediment and stormwater program.

(b) In carrying out this chapter, the Department shall have the authority to:

(1) Provide technical and other assistance to districts, counties, municipalities and state agencies in implementing this chapter;

(2) Develop and publish, as regulation components, minimum standards, guidelines and criteria for delegation of sediment and stormwater program components, and model sediment and stormwater ordinances for use by districts, counties and municipalities;

(3) Review the implementation of all components of the statewide sediment and stormwater program that have been delegated to either the conservation districts, counties, municipalities or other state agencies in reviews to be accomplished at least once every 3 years;

(4) Require that appropriate sediment and stormwater management provisions be included in all new erosion and sediment control plans developed pursuant to this chapter;

(5) Cooperate with appropriate agencies of the United States or other states or any interstate agency with respect to sediment control and stormwater management;

(6) Conduct studies and research regarding the causes, effects and hazards of stormwater and methods to control stormwater runoff;

(7) Conduct and supervise educational programs with respect to sediment control and stormwater management;

(8) Require the submission to the Department of records and periodic reports by conservation districts, tax ditch organization, county and municipal agencies as may be necessary to carry out this chapter;

(9) Review and approve designated watersheds for the purpose of this chapter;

(10) Establish a maximum life of 3 years for the validation of approved plans. The regulations shall specify variances which expand this time limitation in specific situation; and

(11) Establish a means of communication, such as a newsletter, so that information regarding program development and implementation can be distributed to interested individuals.

(c) The Department shall develop such regulations in conjunction with and with substantial concurrence of a regulatory advisory committee, appointed by the Secretary, which shall include representatives of the regulated community and others affected by this chapter. The recommendations of this committee shall be presented at all public workshops and hearings related to the adoption of the regulations implementing this chapter. Prior to final promulgation of regulations under this chapter, the Secretary shall explain, in writing, any differences between the advisory committee recommendations and the final regulations. The regulations may include, but are not limited to, the following items:

(1) Criteria for the delegation of program elements;

(2) Types of activities that require a sediment and stormwater management permit;

(3) Waivers, exemptions and variances;

(4) Sediment and stormwater plan approval fees and performance bonds;

(5) Criteria for distribution of funds collected by sediment and stormwater plan approval fees;

(6) Criteria for implementation of a stormwater runoff utility;

(7) Specific design criteria and minimum standards and specifications;

(8) Permit application and approval requirements;

(9) Criteria for approval of designated watersheds;

(10) Criteria regarding attendance and completion of departmental sponsored or approved training courses in sediment and stormwater control that will be required of certified construction reviewers and responsible personnel;

(11) Construction review; and

(12) Maintenance requirements for sediment control during construction and stormwater management structures after construction is completed.

(d) The Department may adopt, amend, modify or repeal rules or regulations after public hearing to effectuate the policy and purposes of this chapter. The conduct of all hearings conducted pursuant to this chapter and the promulgation process shall be in accordance with the relevant provisions of Chapter 60 of this title.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1.;



§ 4007. Local sediment and stormwater programs

(a) Pursuant to regulations promulgated by the Department, each conservation district, county, municipality or state agency may adopt, and submit to the Department for approval, 1 or more components of a sediment and stormwater program for the area within its jurisdiction.

(b) Requests for delegation of program elements shall be submitted within 6 months of the promulgation of state regulations, and by January 1 of subsequent years if delegation is desired at a future date. The Secretary shall grant or deny such a request on or before April 1 of the year for which delegation is sought.

(c) Delegation, once applied for, shall become effective on July 1 and shall not exceed 3 years, at which time delegation renewal is required.

(d) A district, county, municipality or state agency may develop the program in cooperation with any other governmental subdivisions.

(e) Initial consideration regarding delegation of program elements shall be given to the conservation districts, since the conservation districts, having unique capabilities and areawide responsibilities, are in an ideal position to coordinate and implement local sediment and stormwater programs.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1.;



§ 4008. Interim program

(a) Prior to July 1, 1991, requirements for sediment control shall be as provided in existing erosion and sediment control regulations promulgated September 26, 1980. Also, until July 1, 1991, any state or locally developed regulation or criterion for stormwater management shall remain in effect at the discretion of the implementing authority.

(b) Projects approved prior to July 1, 1991, but which are under construction after July 1, 1991, shall be subject to the penalty provisions contained in § 4015 of this title.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1.;



§ 4009. Failure of conservation districts, counties, municipalities or state agencies to implement delegated program elements

(a) If, at any time, the Department finds that a conservation district, county, municipality or state agency has failed to implement program elements that the Department has delegated, the Department shall provide written notice of violation to the conservation district, county, municipality or state agency.

(b) Within 60 days of receipt of the notice of violation, the conservation district, county, municipality or state agency shall report to the Department the action which it has taken to comply with the requirements set forth in the violation notice.

(c) If after 120 days of receipt of the notice of violation, the conservation district, county, municipality or state agency has failed to comply satisfactorily with requirements set forth in the notice of violation, the Department may suspend or revoke the delegated authority.

(d) If at any time, a program element delegation is being considered for suspension or revocation, an opportunity for a hearing before the Secretary or the Secretary's designee shall be provided prior to such suspension or revocation.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4010. State and federal projects

After July 1, 1991, a state or federal agency may not undertake any land clearing, soil movement, or construction activity unless the agency has submitted a sediment and stormwater management plan to the Department and received its approval. The only variation to this requirement shall be when delegation of the plan approval process has been granted by the Department to a specific state or federal agency.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1.;



§ 4011. Designated watersheds or subwatersheds

(a) Watersheds or subwatersheds approved as designated watersheds or subwatersheds by the Department shall have the regulatory requirements clearly specified through a watershed approach to nonpoint pollution control or flood control. The watershed approach shall result in a specific plan, developed or approved by the Department, for the designated watershed or subwatershed that contains the following information:

(1) Stormwater quantity or quality problem identification;

(2) The overall needs of the watershed, not just the additional impacts of new development activities;

(3) Alternative approaches to address the existing and future problems;

(4) A defined approach which includes the overall costs and benefits;

(5) A schedule for implementation;

(6) Funding sources and amounts; and

(7) A public hearing process prior to departmental approval.

(b) Upon approval of the designated watershed or subwatershed plan, all projects undertaken in that watershed or subwatershed shall have stormwater requirements placed upon them that are consistent with the designated watershed or subwatershed plan.

67 Del. Laws, c. 234, § 1.;



§ 4012. Construction review and enforcement

(a) With respect to approved sediment and stormwater plans, the agency responsible for construction review during and after construction completion shall ensure that periodic reviews are undertaken, implementation is accomplished in accordance with the approved plans, and the required measures are functioning in an effective manner. Notice of such right of construction review shall be included in the sediment and stormwater management plan certification. The agency responsible for construction review may, in addition to local enforcement options, refer a site violation to the Department for additional action.

(b) Referral of a site violation to the Department may initiate a departmental construction review of the site to verify site conditions. That construction review may result in the following actions:

(1) Notification through appropriate means to the person engaged in a land disturbing activity and the contractor to comply with the approved plan within a specified time frame.

(2) Notification of plan inadequacy, with a time frame for the person engaged in a land disturbing activity to submit a revised sediment and stormwater plan to the appropriate plan approval agency and to receive its approval with respect thereto.

(c) Failure of the person engaged in the land disturbing activity or the contractor to comply with departmental requirements may result in the following actions in addition to other penalties as provided in this chapter.

(1) The Department shall have the power to issue a cease and desist order to any person violating any provision of this chapter by ordering such person to cease and desist from any site work activity other than those actions necessary to achieve compliance with any administrative order.

(2) The Department may request that the appropriate plan approval agency refrain from issuing any further building or grading permits to the person having outstanding violations until those violations have been remedied.

61 Del. Laws, c. 522, § 1; 66 Del. Laws, c. 202, § 1; 67 Del. Laws, c. 234, § 1.;



§ 4013. Approval of certified construction reviewers

(a) Based on criteria established by the Department through regulation and any additional criteria established by the agency implementing the plan review and construction elements of the sediment and stormwater program, the person engaged in a land disturbing activity may be required to provide for construction review by a certified construction reviewer.

(b) Individuals functioning as certified construction reviewers must attend and pass a departmental sponsored or approved construction review training course. The Department will establish, through regulation, the length of time for which the certification will last and procedure for renewal. The construction reviewers shall also function under the direction of a registered professional engineer licensed to practice engineering in the State.

(c) The responsibility of the certified construction reviewer will be to ensure the adequacy of construction pursuant to the approved sediment and stormwater management plan.

(d) The certified construction reviewer shall be responsible for the following items:

(1) Provision of a construction review of active construction sites on at least a weekly basis, as determined on a case-by-case basis by the plan review and construction review agencies, or as required by regulations promulgated pursuant to this chapter;

(2) Within 5 calendar days, informing the person engaged in the land disturbing activity, and the contractor, by a written construction review report of any violations of the approved plan or inadequacies of the plan. The plan approval agency shall be informed, if the approved plan is inadequate, within 5 working days. In addition, the appropriate construction review agency shall receive copies of all construction review reports; and

(3) Referral of the project to the Department for appropriate enforcement action if the person engaged in the land disturbing activity fails to address the items contained in the written construction review report. Verbal notice shall be made to the Department within 2 working days and written notice shall be provided to the Department within 5 working days.

(e) If the Secretary or the Secretary's designee determines that a certified construction reviewer is not providing adequate site control or is not referring problem situations to the Department, the Secretary or the Secretary's designee may suspend or revoke the certification of the construction reviewer.

(f) In any situation where a certified construction reviewer's approval is being suspended or revoked, an opportunity for hearing before the Secretary or the Secretary's designee shall be provided. During any suspension or revocation, the certified construction reviewer shall not be allowed to provide construction reviews pursuant to this chapter.

(g) The failure to assign a departmental approved certified construction reviewer to a land disturbing activity, when required by the approved plan, will place that project in violation of this chapter and result in appropriate administrative and/or enforcement action.

67 Del. Laws, c. 234, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4014. Training of responsible personnel

After July 1, 1991, any applicant seeking sediment and stormwater plan approval shall certify to the appropriate approval agency that all responsible personnel involved in the construction project will have a certificate of attendance at a departmentally sponsored or approved training course for the control of sediment and stormwater before initiation of any land disturbing activity. The certificate of attendance shall be valid until the Department notifies the individual or announces in local newspapers that recertification is required due to a change in course content.

67 Del. Laws, c. 234, § 1.;



§ 4015. Penalties

(a) Any person who violates any rule, regulation, order, condition imposed in an approved plan or other provision of this chapter shall be fined not less than $200 or more than $2,000 for each offense. Each day that the violation continues shall constitute a separate offense. The Justice of the Peace Courts shall have jurisdiction of offenses brought under this subsection.

(b) Any person who intentionally, knowingly, and after written notice to comply, violates or refuses to comply with any notice issued pursuant to § 4012 of this title shall be fined not less than $500 or more than $10,000 for each offense. Each day the violation continues shall constitute a separate offense. The Superior Court shall have jurisdiction of offenses brought under this subsection.

61 Del. Laws, c. 522, § 1; 66 Del. Laws, c. 196, §§ 1, 2; 67 Del. Laws, c. 234, § 1; 69 Del. Laws, c. 349, § 1.;



§ 4016. Injunctions

The Court of Chancery shall have jurisdiction to enjoin violations of this chapter. The appropriate program element authority, the Department or any aggrieved person who suffers damage or is likely to suffer damage because of a violation or threatened violation of this chapter may apply to the Chancery Court for injunctive relief. Among any other appropriate forms of relief, the Chancery Court may direct the violator to restore the affected land or water impacted area to its original condition.

61 Del. Laws, c. 522, § 1; 67 Del. Laws, c. 234, § 1.;






CHAPTER 41. DRAINAGE OF LANDS AND MANAGEMENT OF WATERS; TAX DITCHES

Subchapter I General Provisions

§ 4101. Declaration of policy

It is declared that the drainage and the prevention of flooding of lands and the management of water for resource conservation shall be considered a public benefit and conducive to the public health, safety and welfare.

48 Del. Laws, c. 151, § 1; 7 Del. C. 1953, § 4101; 50 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 246, §§ 2, 3.;



§ 4102. Purpose

It is the purpose of this chapter in carrying out the policy declared in § 4101 of this title to provide a basis for a uniform system for establishing, financing, administering, maintaining and dissolving tax ditch organizations in the State under the supervision of the Department of Natural Resources and Environmental Control to the end that the conservation and management of the soil, water, wildlife, forest and other resources of the State may be accomplished in a workable and practicable manner.

48 Del. Laws, c. 151, § 2; 7 Del. C. 1953, § 4102; 57 Del. Laws, c. 739, § 180; 70 Del. Laws, c. 246, §§ 4, 5.;



§ 4103. Definitions

For the purposes of this chapter, unless otherwise specifically defined, or another intention clearly appears, or the context requires a different meaning:

(1) "Benefits" include, but shall not be limited to, the privilege of participating in a cooperative system for the management of water from one's lands by a tax ditch formed under this chapter.

(2) "Drainage" means water management, by drainage areas or watersheds, to safely remove or control both excess, surface flood waters and damaging, excess subsurface waters.

(3) "Landowner" or "owner" means that person or group of persons in whom the entire title to a certain tract of land is vested.

(4) "Taxable" means any person entitled to vote under this chapter.

(5) "Flooding" means the occurrence of damaging, excess surface water. The occurrence of surface water for beneficial uses is a component of water management, not flooding.

(6) "Water management" means the removal, storage, or application of water by intentional means, including but not limited to management methods using drains, channels, culverts, structures for water level control and dams.

48 Del. Laws, c. 151, § 3; 7 Del. C. 1953, § 4103; 50 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 246, §§ 6, 7.;



§ 4104. Application; effect on previously established drainage organizations and on earlier drainage laws

(a) Any landowner or owners in an area served by a drainage organization established prior to June 1, 1951, under any other law of this State, or any landowner or owners who desire their lands to be drained or protected from flooding may, at any time, petition for the establishment of a tax ditch under this chapter.

(b) In those cases, when an existing drainage organization becomes a tax ditch under this chapter, the present assets or liabilities of said existing drainage organization may be transferred to the tax ditch provided that such assets or liabilities are declared by the tax ditch commissioners in their report, and that the transfer of such assets or liabilities is approved by the affected taxables either by a referendum held by board of ditch commissioners pursuant to § 4132 of this title or by a signed statement pursuant to § 4135 of this title.

(c) Article 2, Chapter 65, and Article 1, Chapter 105, of the 1935 Revised Code of Delaware shall remain in effect and shall apply to drainage organizations established thereunder prior to June 1, 1951, unless such drainage organizations reform or reorganize under this chapter.

48 Del. Laws, c. 151, §§ 7, 69, 75; 7 Del. C. 1953, § 4104; 50 Del. Laws, c. 276, § 3; 56 Del. Laws, c. 312, § 1.;



§ 4105. Limitation of easement or right-of-way

(a) Once a tax ditch has been constructed, any right-of-way for the construction and major maintenance of the tax ditch — provided such has been created pursuant to this chapter — and including tax ditches where rights-of-way were previously defined as "adequate" or "sufficient" — unless previously modified by a change to the court order, shall have the maximum extent defined as follows:

(1) Tax ditches with a designed 0'-4' bottom width — 80' from top of bank and to include the cross-section of the ditch; or the existing construction right-of-way, whichever is less.

(2) Tax ditches with a designed 4'-10' bottom width — 120' from top of bank and to include the cross-section of the ditch; or the existing construction right-of-way whichever is less.

(3) Tax ditches with a designed bottom width greater than 10' — existing construction and major maintenance right-of-way as filed in the original court order.

(b) No change to the minor maintenance right-of-way is necessary provided such has been otherwise created pursuant to this chapter.

(c) The reference point for all tax ditch rights-of-way that are established or modified as a result of 76 Del. Laws, c. 389 or future actions is the nearest top of ditch bank. The "top of ditch bank" is the point where the side slope of the ditch intersects the existing grade of the adjacent land. For ditch sections that have been piped, the point of references shall be the centerline of the pipe.

(d) An additional deferment of the timeline for the recordation process for certifying rights-of-way as set forth in amendments contained in § 4195(b) of this title and as extended by SCR No. 27 of the 144th General Assembly shall be granted until January 13, 2009.

(e) For purposes of this chapter:

(1) "Construction and major maintenance right-of-way" means the right-of-way created by this chapter for the purpose of construction/reconstruction of the tax ditch, to allow for the piling of debris and to allow spoil to be leveled as part of the construction operations and major maintenance activities including "dipping out" and/or disposal of spoils.

(2) "Minor maintenance right-of-way" means the right-of-way created under this chapter for the purpose of maintenance activities that include but are not limited to inspection, mowing, use of specialized equipment for vegetative management (i.e. herbicide applications), removal of debris and obstructions, pipe repairs and installation of crossings for access.

76 Del. Laws, c. 389, § 1.;






Subchapter II Boards of Ditch Commissioners

§ 4106. Ditch commissioners; membership; qualifications; term; vacancies; secretary

(a) A board of ditch commissioners, consisting of 3 ditch commissioners and 3 alternate ditch commissioners, is continued for each county within the State. Upon the expiration of the terms of office of the present and all future commissioners, the resident judge for each county shall appoint ditch commissioners and alternate ditch commissioners, who may be selected from lists of 10 or more names submitted by the supervisors of the soil conservation district within the county. Each ditch commissioner and alternate ditch commissioner shall be a resident landowner of the county from which the commissioner is appointed, shall have some knowledge of water management including flood and drainage problems and their impacts to natural resources and shall be familiar with farming and with land values within such county.

(b) The term of office for each ditch commissioner shall be 3 years. The term of office for the alternate ditch commissioners shall be 1 year each. A ditch commissioner or alternate ditch commissioner may be reappointed to succeed himself or herself. All appointments shall be effective as of August 1 of each year.

(c) In the case of the death, resignation or removal from office of a ditch commissioner, the vacancy shall be filled by the appointment of 1 of the alternate ditch commissioners to serve for the remainder of the term of the vacating ditch commissioner.

(d) Except in the case of death or removal from office, a ditch commissioner shall hold office until his or her successor has been appointed.

(e) The Division of Watershed Stewardship shall serve as secretary, without voting authority, for each of the county boards of ditch commissioners.

48 Del. Laws, c. 151, § 4; 7 Del. C. 1953, § 4106; 50 Del. Laws, c. 276, § 4; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, § 8; 76 Del. Laws, c. 213, § 1; 77 Del. Laws, c. 430, § 6.;



§ 4107. Disqualification of members

In those cases where any member of the board of ditch commissioners owns lands within the boundary of a proposed tax ditch, such member shall not serve as a member of said board on that particular tax ditch and an alternate ditch commissioner shall serve in the member's stead.

48 Del. Laws, c. 151, § 4; 7 Del. C. 1953, § 4107; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, § 9.;



§ 4108. Chairperson; quorum; voting

A chairperson of each board of ditch commissioners shall be designated by the members thereof and such designation may be changed from time to time. A majority of the ditch commissioners of each board shall constitute a quorum and the concurrence of a majority in any matter within their duties shall be required for its determination.

48 Del. Laws, c. 151, § 4; 7 Del. C. 1953, § 4108; 70 Del. Laws, c. 186, § 1.;



§ 4109. Compensation; expenses and reimbursement

(a) The ditch commissioners shall be entitled to receive reimbursement for their expenses necessarily incurred in the discharge of their duty at a per diem rate set by the Secretary of the Department of Natural Resources and Environmental Control, not to exceed $50, plus mileage reimbursement at the rate established in § 7102 of Title 29, as amended. The ditch commissioners shall be reimbursed for said expenses by the landowners petitioning to have a tax ditch formed. Such reimbursement shall be made from funds deposited in advance by the petitioners at the time the petition is filed or from the first moneys collected by the tax ditch after it is organized, the manner to be decided by the county soil conservation district pursuant to § 4120 of this title.

(b) Ditch commissioners will be reimbursed for their expenses incurred in the discharge of their duties in connection with the formation of a tax ditch after the ditch order has become effective, or at such time as the Superior Court issues an order denying the petition for the formation of the tax ditch.

48 Del. Laws, c. 151, §§ 4, 5; 7 Del. C. 1953, § 4109; 50 Del. Laws, c. 276, § 5; 57 Del. Laws, c. 739, § 181; 64 Del. Laws, c. 136, § 1.;



§ 4110. Employment of qualified personnel

The Department of Natural Resources and Environmental Control shall employ personnel, including a Registered Professional Engineer, authorized to practice engineering in this State under Chapter 28 of Title 24, who is qualified by experience in hydraulic engineering, drainage and soil work, to assist it in carrying out its functions under this chapter and to perform related duties within the Division of Watershed Stewardship.

48 Del. Laws, c. 151, § 6; 7 Del. C. 1953, § 4110; 58 Del. Laws, c. 312, § 2; 57 Del. Laws, c. 739, § 182; 59 Del. Laws, c. 560, § 1; 77 Del. Laws, c. 430, § 7.;



§ 4111. Employment of personnel; purchase of supplies and equipment

The Department may employ such personnel and obtain by purchase or otherwise such supplies and equipment as are necessary to carry out this chapter.

48 Del. Laws, c. 151, § 6; 7 Del. C. 1953, § 4111.;






Subchapter III Formation of Tax Ditch; Procedure

§ 4116. Nature of a tax ditch

A tax ditch organized under this chapter shall constitute a governmental subdivision of this State and a public body, corporate and politic, exercising public powers.

48 Del. Laws, c. 151, § 43; 7 Del. C. 1953, § 4116.;



§ 4117. Petition for formation of a tax ditch; assistance of Division of Watershed Stewardship

(a) Whenever 1 or more of the owners of any lands desire their lands to be drained or protected from flooding, or the waters of their lands to be managed they may present a petition for the formation of a tax ditch to the Superior Court of the county in which all or the major portion of the area involved is located, through the board of supervisors of the soil conservation district of the county.

(b) The services of the Division of Watershed Stewardship shall be available to assist the landowners in the preparation of such petitions.

48 Del. Laws, c. 151, § 7; 7 Del. C. 1953, § 4117; 50 Del. Laws, c. 276, § 8; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, §§ 10, 11; 77 Del. Laws, c. 430, §§ 8, 9.;



§ 4118. Form of petition

A petition for the formation of a tax ditch shall be in the following form:

To the Superior Court of ________ County through the Board of Supervisors of the Soil Conservation District of _________ County:

Whereas the undersigned (is) (are) the owner(s) of certain lands subject to overflow or in need of water management situated in __________ Hundred(s) __________ County (Counties), and the State of Delaware, said lands being more particularly described as follows

; and

Whereas the draining and the prevention of flooding of said lands, and/or the management of water for resource conservation on said lands would be a public benefit and conducive to the public health, safety and welfare; and

Whereas the undersigned desire that a Tax Ditch be formed under the provisions of Chapter 41, Title 7 of the Delaware Code, said Tax Ditch to be known as _____________ Tax Ditch;

The undersigned therefore request the Soil Conservation District of and, if the findings thereon be favorable, to file this petition in the office of the Prothonotary of _____________ County so that the Superior Court of said County may take the necessary steps required by law to issue an order establishing

Dated this ________ day of _________, ________ at ____________, Delaware.

date month year

48 Del. Laws, c. 151, § 8; 7 Del. C. 1953, § 4118; 70 Del. Laws, c. 246, §§ 12, 13.;



§ 4119. Name of tax ditch

The name of any tax ditch established under this chapter shall not be the same as the name of any existing drainage organization within the same county.

48 Del. Laws, c. 151, § 71; 7 Del. C. 1953, § 4119.;



§ 4120. Deposit upon filing of petitions for tax ditch

(a) The county soil conservation district shall require that a specified sum be deposited with it by the petitioners before the petition is filed in the office of the prothonotary to cover filing fees, mailing and other necessary expenses. The amount of the deposit shall be determined by the county soil conservation district and may vary according to the size of the area involved, the complexity of the problem, and other pertinent factors. If the original deposit is not sufficient, the district shall require an additional deposit as soon as the need for such becomes evident.

(b) The district shall keep an account of such deposits and shall return any unused portion thereof to the petitioners upon completion of final action by the Superior Court. When such action is favorable, the petitioners shall be repaid, out of the first moneys collected by the tax ditch, all expenses of formation charged to them by the county soil conservation district.

(c) From the funds deposited with it pursuant to this section, the county soil conservation district shall pay filing fees, mailing and other necessary expenses incurred in the investigation and formation of a tax ditch.

48 Del. Laws, c. 151, §§ 14, 15; 7 Del. C. 1953, § 4120.;



§ 4121. Duties of county soil conservation district upon receipt of petition

The board of supervisors of the county soil conservation district shall, upon receipt of a petition for the formation of a tax ditch, determine whether the petition is in the form set forth in § 4118 of this title and has been properly executed. If the petition is in the prescribed form and has been properly executed, the board shall immediately notify the Division of Watershed Stewardship, and by virtue of such action shall have made available to it the services of the Department of Natural Resources and Environmental Control to assist it with the investigation concerning the possible formation of the tax ditch.

48 Del. Laws, c. 151, § 9; 7 Del. C. 1953, § 4121; 57 Del. Laws, c. 739, § 183; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, § 14; 77 Del. Laws, c. 430, § 10.;



§ 4122. Investigation; hearing

The county soil conservation district shall cause an investigation to be made by the Division of Watershed Stewardship in order to ascertain the general location and approximate watershed boundaries of the proposed tax ditch, and to obtain other information to assist the district to determine whether the formation of the tax ditch is practicable and feasible and is in the interest of the public health, safety and welfare. The district may hold such hearings as it deems necessary in order to assist it in making such determination.

48 Del. Laws, c. 151, § 10; 7 Del. C. 1953, § 4122; 50 Del. Laws, c. 276, § 7; 59 Del. Laws, c. 560, § 2; 77 Del. Laws, c. 430, § 11.;



§ 4123. Report of investigation by Division of Watershed Stewardship

The Division of Watershed Stewardship shall make a formal report of its investigation to the county soil conservation district together with its recommendations.

48 Del. Laws, c. 151, § 11; 7 Del. C. 1953, § 4123; 57 Del. Laws, c. 739, § 184; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, § 15; 77 Del. Laws, c. 430, § 12.;



§ 4124. Determination by county soil conservation district

The county soil conservation district shall, upon the basis of the information obtained under this chapter, determine whether the formation of the proposed tax ditch is practicable and feasible and is in the interest of the public health, safety and welfare.

48 Del. Laws, c. 151, § 12; 7 Del. C. 1953, § 4124.;



§ 4125. Filing of petition and report; action by district when formation is found to be not practicable and feasible

(a) If the county soil conservation district determines that the formation of the proposed tax ditch is practicable, feasible and in the interest of the public health, safety and welfare, it shall file the petition in the office of the prothonotary of the county in which all or the major portion of the land involved is located, together with the report of the Division of Watershed Stewardship and such other relevant information as the district deems appropriate.

(b) Where the county soil conservation district determines that the formation of the proposed tax ditch is not practicable and feasible or is not in the interest of the public health, safety and welfare, it shall so notify all of the petitioners involved, and a new petition for the formation of that tax ditch may not be refiled for a period of 1 year from the date of said notice.

48 Del. Laws, c. 151, § 13; 7 Del. C. 1953, § 4125; 50 Del. Laws, c. 276, § 8; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, § 16; 77 Del. Laws, c. 430, § 13.;



§ 4126. Determinations to be made by board of ditch commissioners

(a) Upon the filing of a petition for the formation of a tax ditch in the office of the prothonotary of a county, the board of ditch commissioners of such county, acting as officers of the Court, shall, at the direction of the resident judge thereof, go upon the lands that may be included in the tax ditch and determine the approximate sizes, grades and locations of the required drainage ditches; the approximate sizes, locations and specifications for required dikes, levees, structures and other necessary works of improvement; the location of public roads and railroads, and public utility installations within the proposed tax ditch; the exterior boundaries of the tax ditch; the approximate boundaries of each farm, parcel or piece of land within the tax ditch; the location and extent of needed permanent rights-of-way; the estimated total cost of all required tax ditch works of improvement; the damages to lands, if any, which will result from the construction of the tax ditch; and an equitable basis, considering relative benefits to each landowner, for the distribution of costs. The board of ditch commissioners shall obtain from the county soil conservation district such assistance and information as is needed in making the required determinations.

(b) When all of the landowners involved, with the approval of the board of ditch commissioners and with the cooperation of the county soil conservation district and the Division of Watershed Stewardship:

(1) Jointly make the determinations regularly assigned to the board of ditch commissioners in subsection (a) of this section and in § 4127 of this title, and

(2) Prepare the assessment list required by § 4129 of this title, and

(3) Supply any additional data necessary to complete the report of the board of ditch commissioners required by § 4130 of this title, and

(4) Personally sign a statement to the effect that they approve the formation of the tax ditch,

the board of ditch commissioners shall prepare their report from said determinations and such data without going upon the lands involved.

48 Del. Laws, c. 151, § 16; 7 Del. C. 1953, § 4126; 50 Del. Laws, c. 276, § 9; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, §§ 17-22; 77 Del. Laws, c. 430, § 14.;



§ 4127. Existing works of improvement; compensation for work done thereon

The board of ditch commissioners may deem adequate any works of improvement already constructed, including but not limited to ditches and structures and may incorporate these in the tax ditch, and may allow a fair compensation to landowners for work previously done by them on such works of improvement.

48 Del. Laws, c. 151, § 17; 7 Del. C. 1953, § 4127; 50 Del. Laws, c. 276, § 10.;



§ 4128. Factors in determination of cost

(a) In determining the total cost of the proposed tax ditch works of improvement, the board of ditch commissioners shall include, among other things, the estimated costs of construction, the estimated cost of forming the tax ditch, the amount of damages, if any, awarded to landowners and the amount of compensation, if any, to be paid to landowners for works of improvement previously constructed and deemed adequate under § 4127 of this title.

(b) The estimated cost of interest which will develop if the tax ditch borrows money to finance construction and the estimated cost of annual maintenance shall not be included in the total cost of the proposed tax ditch works of improvement.

48 Del. Laws, c. 151, § 18; 7 Del. C. 1953, § 4128; 50 Del. Laws, c. 276, § 11.;



§ 4129. Assessment list

After determining the basis for distribution of costs among the landowners, the board of ditch commissioners shall prepare an assessment list which shall show the names of all owners of property, wholly or partly within the watershed of the proposed tax ditch, together with addresses and descriptions of those properties as currently recorded by the board of assessment of the county. The list shall also show, for each property, that portion, expressed in acres, which is within the watershed or drainage area. The cost-sharing or assessment base, expressed in dollars, for each of said properties shall also be shown. The sum of the individual property assessment bases shall be termed the total assessment base which in all cases shall be equal to or greater than the total cost of the proposed tax ditch works of improvement. The assessment list, as modified by the ditch order, described in § 4137 of this title, shall be the basis for all taxes levied under this chapter.

48 Del. Laws, c. 151, § 19; 7 Del. C. 1953, § 4129; 50 Del. Laws, c. 276, § 12.;



§ 4130. Proposed report of board of ditch commissioners

The board of ditch commissioners, with the assistance of the Division of Watershed Stewardship, shall prepare a proposed report containing the following determinations and information:

(1) The name of the proposed tax ditch;

(2) The hundred and the county in which the proposed tax ditch is situated;

(3) A map, drawing or aerial photograph, to a suitable scale, on which the following is shown:

a. The main ditch, all prongs, all subprongs and other divisions of the proposed tax ditch;

b. All dikes, levees, structures and other works of improvement of the proposed tax ditch;

c. All railroads, public highways and all public utility installations near the points where such reach, cross or pass close to any part of the proposed tax ditch;

d. The exterior boundaries of the tax ditch;

e. The approximate boundaries of each farm, parcel or piece of land within the proposed tax ditch, together with the identification of each farm, parcel or piece of land by name or code number;

f. The location and extent of rights-of-way, including overhead and underground clearances where necessary, assigned to the tax ditch for construction and maintenance operations;

(4) The estimated total cost of the proposed tax ditch works of improvement;

(5) The assessment list required under § 4129 of this title;

(6) Factors which influenced the determination of relative benefits and the basis for distribution of costs among the landowners, and other pertinent information;

(7) The names of all landowners awarded damages or to be paid compensation for works of improvement previously constructed and deemed adequate under § 4127 of this title; and the amount of damages or compensation to which each such landowner is entitled; and factors which influenced the determination of the damages awarded and compensation to be paid;

(8) The number of ditch managers, not less than 2 nor more than 5, required to conduct the business affairs of the proposed tax ditch;

(9) In the case of a previously existent drainage organization, the amount of present assets to be turned over to, or liabilities to be assumed by the proposed tax ditch.

48 Del. Laws, c. 151, § 20; 7 Del. C. 1953, § 4130; 50 Del. Laws, c. 276, § 13; 56 Del. Laws, c. 312, § 3; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, §§ 23, 24; 77 Del. Laws, c. 430, § 15.;



§ 4131. Notice of hearing on establishment of tax ditch

Upon completion of the proposed report required by § 4130 of this title, the board of ditch commissioners shall notify all owners of property, wholly or partly within the watershed of the proposed tax ditch, of a hearing concerning the establishment of said tax ditch to be held in the county in which all or the major portion of the lands involved is located. The notice shall be mailed by 1st-class mail at least 20 days prior to the hearing and shall designate the time and place thereof. It shall also state that the purpose of the hearing is to consider the formation of a tax ditch which may affect the lands of the person notified and to hold a referendum among the affected landowners concerning the establishment of a tax ditch. In addition, the notice shall state the place where a copy of the above proposed report of the board of ditch commissioners will be open to inspection for at least 5 days, excepting Saturday and Sunday, prior to the hearing date.

48 Del. Laws, c. 151, § 21; 7 Del. C. 1953, § 4131; 50 Del. Laws, c. 276, § 14; 70 Del. Laws, c. 246, §§ 25-27.;



§ 4132. Hearing; adoption of proposed report; right to adjourn hearing; referendum

At the time and place designated in the notice, the board of ditch commissioners, with the assistance of the Division of Watershed Stewardship, shall hold a hearing at which all persons interested shall have an opportunity to express their opinions on and objections to the proposed report required by § 4130 of this title. The board of ditch commissioners shall make such changes in the proposed report as it deems warranted from evidence presented at the hearing, and shall then adopt the report and declare it final. If, however, as a result of the hearing, the board of ditch commissioners deems it advisable, it may adjourn the hearing in order to enable it to reexamine and modify its report in the light of the opinions and objections expressed at the hearing. The hearing may be adjourned to a fixed future date with no additional notification required or adjourned to an unspecified future date for which the notification and display procedures of § 4131 of this title will again apply. At the conclusion of the hearing, a referendum shall be held under the supervision of the board of ditch commissioners and the Division of Watershed Stewardship. The referendum shall afford each landowner the opportunity to cast a ballot for or against the formation of the proposed tax ditch in accordance with the final report of the board of ditch commissioners. Each landowner shall be entitled to the same number of votes as the number of dollars shown as the assessment base for the lands by the board of ditch commissioners.

48 Del. Laws, c. 151, § 22; 7 Del. C. 1953, § 4132; 50 Del. Laws, c. 276, § 15; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, §§ 28, 29; 77 Del. Laws, c. 430, § 16.;



§ 4133. Contents of report; filing

After holding the hearing and supervising the referendum provided for in § 4132 of this title, the board of ditch commissioners shall file the original and 2 copies of its final report in the office of the prothonotary of the county in which all or the major portion of the lands involved is located, and shall attach to the report a certificate stating the results of the referendum and the place where and the time when it was held. The board of ditch commissioners shall also prepare and attach to the report a statement showing:

(1) Whether the board of ditch commissioners has fully discharged the duties assigned to it as prescribed by law;

(2) Whether the proposed tax ditch is practicable and feasible and in the interest of the public health, safety and welfare;

(3) Whether in laying out the tax ditch, the lands of every landowner assessed are directly or indirectly affected by some part of the proposed tax ditch;

(4) Any objections made to the report of the board of ditch commissioners which did not warrant further changes in the report and the reasons therefor;

(5) Whether, in the opinion of the board of ditch commissioners, the benefits that will result from the construction of the proposed tax ditch will exceed the total cost;

(6) Any other recommendations or information which the board of ditch commissioners deems pertinent.

48 Del. Laws, c. 151, § 23; 7 Del. C. 1953, § 4133; 50 Del. Laws, c. 276, § 16; 70 Del. Laws, c. 246, §§ 30, 31.;



§ 4134. Signing of commissioners' report; dissent

The report of the board of ditch commissioners, including the statement required by § 4133 of this title, shall be signed by all of the commissioners concurring therein. Any ditch commissioner who dissents therefrom shall attach to the report the reasons for his or her dissent.

48 Del. Laws, c. 151, § 24; 7 Del. C. 1953, § 4134; 70 Del. Laws, c. 186, § 1.;



§ 4135. Waiving of commissioners' hearing and referendum

In those cases, when all of the landowners involved, indicate by signed statement that they are familiar with the report of the board of ditch commissioners and that they favor the formation of the tax ditch, the board of ditch commissioners shall not hold a hearing and referendum, pursuant to § 4132 of this title, nor shall they give notice thereof as pursuant to § 4131 of this title, but they shall prepare the statement required and file their report, pursuant to § 4133 of this title, without a certificate of referendum.

48 Del. Laws, c. 151, § 25; 7 Del. C. 1953, § 4135; 50 Del. Laws, c. 276, § 17.;



§ 4136. Action by Superior Court; notice of final hearing

(a) After the report and statement of the board of ditch commissioners have been filed in the office of the prothonotary of the appropriate county, they shall be carefully reviewed by the Superior Court of the county.

(b) If the report of a majority of the board of ditch commissioners is opposed to the formation of the proposed tax ditch, or if the certificate stating the results of the referendum shows that a majority of all votes cast were opposed to the formation of the tax ditch, or if such report shows that the total cost of the construction of the tax ditch will exceed the benefits that will result therefrom, then the Superior Court shall issue an order denying the petition for the formation of the tax ditch.

(c) If the report of a majority of the board of ditch commissioners is in favor of the formation of the proposed tax ditch, and if the statement attached to said report indicates that the total benefits that will result from the tax ditch will exceed the total cost of the proposed tax ditch works of improvement, and if the certificate stating the results of the referendum shows that a majority of all votes cast were in favor of the formation of the tax ditch, then the Superior Court shall set a date for the final hearing on the petition and shall direct the prothonotary to give notice of the hearing by publication in a newspaper of general circulation in each county in which any of the lands involved are located and by posting a written or printed notice on the door of the courthouse of each such county, such publication and posting to be made not less than 15 days before the time of the final hearing. Notice of the final hearing shall also be given to landowners involved by first-class mail. This notice shall be mailed not less than 15 days before the time of the hearing. From the time the report of the board of ditch commissioners is filed in the office of the prothonotary of the appropriate county it shall be open to inspection by any interested person.

(d) In those cases, when all of the landowners involved have indicated by signed statement that they are familiar with the report of the board of ditch commissioners and that they favor the formation of the tax ditch, and if the report of a majority of the board of ditch commissioners is in favor of the formation of the proposed tax ditch, and if the statement attached to the report indicates that the total benefits that will result from the tax ditch will exceed the total cost of the proposed tax ditch works of improvement, then the Superior Court shall not hold a final hearing, nor give notice thereof, but shall confirm the report and issue an order granting the petition for the formation of the proposed tax ditch, the order to become effective immediately, and to be known as the ditch order. The confirmed report shall be considered a part of the ditch order.

48 Del. Laws, c. 151, § 26; 7 Del. C. 1953, § 4136; 50 Del. Laws, c. 276, § 18; 67 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 246, §§ 32, 33.;



§ 4137. Final hearing; ditch order

At least 10 days prior to the date set for the final hearing before the Superior Court, any interested person may file an objection in writing to the report of the board of ditch commissioners. The Superior Court shall review the report of the board of ditch commissioners and any objections filed thereto, and make, in consultation with the ditch commissioners, such changes as are necessary to render substantial and equal justice to all interested persons. Damages to any 1 landowner shall not be grounds for denying the petition, but may be used to adjust the assessment base of that property or the damages to be paid to that landowner and shall be considered as part of the total cost of the proposed tax ditch. If the conditions set forth in § 4136(c) of this title, still exist after the objections have been considered and the necessary changes have been made in the report of the board of ditch commissioners, the Superior Court shall confirm the report and issue an order granting the petition for the formation of the proposed tax ditch, said order to be known as the ditch order. The confirmed report shall be considered a part of said ditch order. If no objections are presented at the final hearing before the Superior Court the ditch order shall become effective when issued.

48 Del. Laws, c. 151, § 27; 7 Del. C. 1953, § 4137; 50 Del. Laws, c. 276, § 19; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, §§ 34-36.;



§ 4138. Right to jury trial; procedure

When objections to the report of the board of ditch commissioners are filed in writing with the Superior Court and when the party filing feels aggrieved by the report of the board of ditch commissioners, such party may apply to the Superior Court, within 30 days after the issuance of the ditch order, for an order in the nature of a writ of inquiry to ascertain by the verdict of a jury at the bar of the Court, the full and true value of the relative benefits, damages, injury or loss which will result to the lands of such person from the construction of the proposed tax ditch.

48 Del. Laws, c. 151, § 28; 7 Del. C. 1953, § 4138; 50 Del. Laws, c. 276, § 20.;



§ 4139. Defense of contested ditch orders; Attorney General

If the ditch order is contested, the board of ditch commissioners shall defend the order, and in conducting its defense, the board shall be represented by the Attorney General of the State.

48 Del. Laws, c. 151, § 29; 7 Del. C. 1953, § 4139.;



§ 4140. Notice of final action on ditch order

When the ditch order has become effective because no objection has been filed, or because the right to appeal therefrom has expired, the prothonotary shall notify the Division of Watershed Stewardship and the appropriate county soil conservation district accordingly, and shall forward 2 certified copies of the ditch order to the Division of Watershed Stewardship.

48 Del. Laws, c. 151, § 30; 7 Del. C. 1953, § 4140; 50 Del. Laws, c. 276, § 21; 59 Del. Laws, c. 560, § 2; 77 Del. Laws, c. 430, § 17.;



§ 4141. Permanent court record

The ditch order, together with any amendment thereto, shall be a permanent court record and shall be kept in the office of the prothonotary of the county wherein it was issued and copies of the ditch order shall be recorded in a Tax Ditch Volume in the office of the recorder of deeds in the county where the tax ditch is located. A filing fee for all new tax ditch orders shall be charged by the office of the recorder of deeds after the effective date of this legislation. It shall not be removed from that office except in cases where an emergency so requires. The prothonotary shall make such docket entries of proceedings as directed by rule of court.

48 Del. Laws, c. 151, § 31; 7 Del. C. 1953, § 4141; 50 Del. Laws, c. 276, § 22; 74 Del. Laws, c. 386, § 1.;



§ 4142. Employment of private engineer by landowners

If the board of supervisors of the county soil conservation district in which all or the major portion of the area involved is located determines that the formation of a tax ditch is practicable and feasible and is in the interest of the public health, safety and welfare, the interested landowner or owners may at any time thereafter employ at their expense engineering personnel of their selection to assist the Division of Watershed Stewardship.

48 Del. Laws, c. 151, § 32; 7 Del. C. 1953, § 4142; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, § 37; 77 Del. Laws, c. 430, § 18.;



§ 4143. Exclusive procedure for determination of damages

The determination, assessment or award of damages or other compensation to be paid to any landowner in connection with the formation of a tax ditch shall be made under and in accordance with this chapter. Chapter 61 of Title 10 shall not be applicable to proceedings to organize a tax ditch under this chapter.

7 Del. C. 1953, § 4143.;






Subchapter IV Powers of Tax Ditch

§ 4151. Meeting to organize tax ditch; notice

(a) The Division of Watershed Stewardship, at its earliest convenience after the ditch order becomes final, shall call a meeting of the taxables for the purpose of organizing the proposed tax ditch, including the election of ditch managers, as called for in the ditch order, and a secretary-treasurer; the formulation of a plan for constructing, financing, administering and maintaining the proposed tax ditch; and for levying taxes to cover the costs of construction and maintenance.

(b) The Division of Watershed Stewardship shall send a notice to every taxable, by first-class mail to that landowner's address as currently recorded by the board of assessment of the county, at least 10 days prior to that meeting, stating the time, place and object of the meeting.

(c) A notice of the meeting shall be sent to the chairperson of the board of supervisors of the county soil conservation district.

48 Del. Laws, c. 151, § 33; 7 Del. C. 1953, § 4151; 50 Del. Laws, c. 276, § 23; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 430, § 19.;



§ 4152. Distribution of ditch order and this chapter; filing of assessment list

(a) At the organization meeting of the tax ditch, the Division of Watershed Stewardship shall deliver to the managers, when elected, a certified copy of the ditch order and a copy of this chapter, together with all effective amendments thereto.

(b) The Division of Watershed Stewardship shall deliver a copy of the assessment list prepared under § 4129 of this title, as modified by the ditch order, to the board of assessment of the county, making such changes in the names of the owners thereon as are warranted by transfers, to new owners, of lands assessed.

48 Del. Laws, c. 151, § 34; 7 Del. C. 1953, § 4152; 50 Del. Laws, c. 276, § 24; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, § 38; 77 Del. Laws, c. 430, § 20.;



§ 4153. Representation at meeting

In addition to the Division of Watershed Stewardship, the county soil conservation district may be represented at the organization meeting by 1 member of the board of district supervisors.

48 Del. Laws, c. 151, § 35; 7 Del. C. 1953, § 4153; 59 Del. Laws, c. 560, § 2; 77 Del. Laws, c. 430, § 21.;



§ 4154. Voting rights

At all meetings, each landowner shall be entitled to the same number of votes as the number of dollars assessed against the land of such owner in the ditch order. In the event that any lands are held by tenants in common or joint tenants, each such tenant in common or joint tenant shall be entitled to the same number of votes as his or her fractional share of the total number of dollars assessed against said lands. In the case of lands held by a husband and wife as tenants by the entirety, either the husband or wife may vote all the dollars assessed against their lands.

48 Del. Laws, c. 151, § 36; 7 Del. C. 1953, § 4154; 70 Del. Laws, c. 186, § 1.;



§ 4155. Voting by proxy

Any person entitled to vote pursuant to § 4154 of this title may authorize another landowner within the tax ditch to cast his or her votes in that person's stead by executing a proxy. The proxy shall be signed, dated and notarized.

48 Del. Laws, c. 151, § 37; 7 Del. C. 1953, § 4155; 70 Del. Laws, c. 186, § 1.;



§ 4156. Election of ditch managers and a secretary-treasurer; terms of office; vacancies

(a) At the first meeting the taxables shall elect from their group the number of ditch managers specified in the ditch order, and a secretary-treasurer.

(b) The term of office of each ditch manager and of the secretary-treasurer shall be 1 year. If the ditch managers and secretary-treasurer first elected are elected prior to July 1 of any year, the time elapsing between said election and the first annual January meeting provided for in § 4159 of this title shall be deemed to constitute the first year of their terms of office. However, if the ditch managers and secretary-treasurer first elected are elected on or after July 1 of any year, their terms of office shall not be deemed to begin until the said first annual January meeting, although they shall assume the duties and responsibilities of their respective offices immediately upon election.

(c) In the event that any tax ditch officer dies, resigns, ceases to be 1 of the taxables, or is removed from office, the remaining ditch officers shall within 60 days, appoint a taxable to serve the remainder of the term of such officer. However, except in the case of death or removal from office, each tax ditch officer shall continue to serve until a successor has been appointed.

48 Del. Laws, c. 151, § 38; 7 Del. C. 1953, § 4156; 50 Del. Laws, c. 276, § 25; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, § 39.;



§ 4157. Chairperson of ditch managers; duties

Immediately after they are elected, the ditch managers shall designate 1 of their number to serve as chairperson. The chairperson shall call meetings of the ditch managers and taxables and shall preside thereat.

48 Del. Laws, c. 151, § 39; 7 Del. C. 1953, § 4157; 70 Del. Laws, c. 186, § 1.;



§ 4158. Compensation of ditch managers and secretary-treasurer

Tax ditch managers and the secretary-treasurer may be entitled to receive compensation at a rate to be determined by a majority of the eligible votes of those taxables present at the first meeting provided for in § 4159 of this title. The rate of compensation for the tax ditch managers and secretary-treasurer may be revised only at a regular annual meeting of the taxables.

48 Del. Laws, c. 151, § 40; 7 Del. C. 1953, § 4158.;



§ 4159. Annual and other meetings of taxables; notice of meetings

At the first meeting the taxables shall set a date for the regular annual meeting. This date may not be changed except by action of a majority of the taxables present at a regular annual meeting. The chairperson of the ditch managers may call special meetings at such times as the circumstances warrant. At least 10 days' notice of all meetings shall be given by the ditch managers using either of the following methods:

(1) By publishing in a newspaper of general circulation in the area of a tax ditch, and by posting at 5 conspicuous places in or near the area of said tax ditch, a notice stating the time, place and object of the meeting; or

(2) By mailing to each affected taxable at the address currently shown on the records of the board of assessment of the county, a notice stating the time, place and object of the meeting.

48 Del. Laws, c. 151, § 41; 7 Del. C. 1953, § 4159; 50 Del. Laws, c. 276, § 26; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, § 40.;



§ 4160. Meetings of ditch managers; quorum

The ditch managers shall meet as often as necessary to properly conduct the business of the tax ditch. At such meetings a majority of the ditch managers shall constitute a quorum and the concurrence of a majority in any matter within their duties shall be required for its determination.

48 Del. Laws, c. 151, § 42; 7 Del. C. 1953, § 4160.;



§ 4161. Powers of a tax ditch

A tax ditch organized under this chapter, being a governmental subdivision of this State and a public body, corporate and politic may exercise public powers and, in addition to such other powers as usually pertain to corporations, may:

(1) Levy taxes;

(2) Sue and be sued in the name of the tax ditch, and suits against the tax ditch shall be governed by subchapter I of Chapter 40 of Title 10;

(3) Make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(4) Borrow money for the purpose of constructing, maintaining and administering the tax ditch;

(5) Acquire, by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property, real or personal, or any rights or interests therein;

(6) Cooperate, or enter into agreements with the state or federal governments or any agency or subdivision thereof;

(7) Exercise the power of eminent domain, in accordance with the condemnation procedure prescribed in Chapter 61 of Title 10, with respect to lands outside the boundaries of the tax ditch which are needed for right-of-way or outlet purposes;

(8) Accept contributions from landowners assessed in the tax ditch, and disburse such funds for the purposes of performing certain operations, such as, but not limited to, additional clearing or the installation of structures, which operations are authorized in the tax ditch order, but which are not included in the original estimated construction requirements and costs;

(9) Call upon the Division of Watershed Stewardship for assistance with administrative and operations problems of the tax ditch;

(10) After initial construction has been completed, and with the prior approval of the Department of Natural Resources and Environmental Control, and with written consent of more than one half of the landowners involved, owning more than 1/2 of the drainage area assessed:

a. Transfer to the Department of Natural Resources and Environmental Control:

1. The responsibility for certain specified responsibilities for maintenance of the tax ditch;

2. All rights-of-way assigned by court order to the tax ditch for construction and maintenance operations;

3. Any and all powers possessed by the tax ditch, or the managers thereof, related to obstruction of, or damage to said tax ditch, or to the addition of territory to a tax ditch, or to the alteration of a tax ditch.

b. Discontinue annual and other meetings of taxables and of tax ditch managers, except that when maintenance has been transferred to the Department of Natural Resources and Environmental Control, that body shall call a meeting of the taxables upon a written request from at least 3 of such taxables.

c. Discontinue tax ditch managers and secretary-treasurer as long as no meetings are being held.

48 Del. Laws, c. 151, § 43; 7 Del. C. 1953, § 4161; 50 Del. Laws, c. 276, § 27; 55 Del. Laws, c. 461; 57 Del. Laws, c. 739, §§ 185-187; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, § 41; 77 Del. Laws, c. 430, § 22.;



§ 4162. Duties of ditch managers

In addition to the duties specified in other sections of this chapter, the ditch managers shall:

(1) Determine from the taxables the desired program of operations;

(2) Determine the amount of taxes to be levied to carry out such desired program;

(3) Secure specific authority for borrowing money, in the name of the tax ditch, by a majority vote of the taxables present at a duly called meeting of the tax ditch;

(4) At the first meeting, or within 30 days thereafter, prepare, with the assistance of the Division of Watershed Stewardship, a comprehensive plan for carrying out the desired program, which plan shall include provisions for levying taxes and for financing the program;

(5) Execute warrants, with the assistance of the Division of Watershed Stewardship, to the receiver of taxes and county treasurer authorizing and requesting the collection of all tax ditch taxes other than maintenance taxes;

(6) Execute a warrant, with the assistance of the Division of Watershed Stewardship, to the receiver of taxes and county treasurer authorizing and requesting the annual collection of a tax in the amount of 2 percent of the total assessment base, or in the amount of 2 percent of the total benefits for tax ditches previously formed under the original provisions of this chapter, said warrant to be marked plainly as being for annual maintenance taxes, and to be issued simultaneously with the issuance of the first warrant for the collection of taxes for construction purposes;

(7) Make a report, at the annual meeting, of their activities during the year preceding such annual meeting;

(8) Provide for construction work on the tax ditch;

(9) Provide for adequate maintenance of the tax ditch.

48 Del. Laws, c. 151, § 47; 7 Del. C. 1953, § 4162; 50 Del. Laws, c. 276, § 28; 59 Del. Laws, c. 560, § 2; 77 Del. Laws, c. 430, § 23.;



§ 4163. Duties of secretary-treasurer of tax ditch

In addition to any powers and duties set forth elsewhere in this chapter, the secretary-treasurer of the tax ditch shall:

(1) Keep accurate minutes of all meetings of the ditch managers and taxables, and such minutes shall be a part of the permanent records of the tax ditch;

(2) Prepare a complete financial statement at the end of each calendar year, including therein an itemized report of all funds received, all funds expended, all funds due from taxes not yet collected and all sums due and owing by the tax ditch, and this statement and the records of the secretary-treasurer shall be audited annually by 2 qualified persons and shall become part of the permanent records of the tax ditch;

(3) Provide for the safekeeping of any funds of the tax ditch which are placed in his or her custody;

(4) Attend all meetings of the ditch managers and taxables.

48 Del. Laws, c. 151, § 52; 7 Del. C. 1953, § 4163; 70 Del. Laws, c. 186, § 1.;



§ 4164. Bond of secretary-treasurer

The secretary-treasurer shall, before assuming the duties of his or her office and within 15 days after his or her election, furnish a bond in favor of the tax ditch, in an amount satisfactory to the ditch managers and with a surety to be approved by the ditch managers, conditioned for the faithful performance of his or her duties and for the payment to his or her successor of all tax ditch funds. If any person elected secretary-treasurer neglects or refuses to give bond as aforesaid within the time specified, his or her right to hold such office shall be terminated, and the ditch managers shall call a special meeting of the taxables to elect a new secretary-treasurer who shall give bond and security as provided in this section.

48 Del. Laws, c. 151, § 53; 7 Del. C. 1953, § 4164; 58 Del. Laws, c. 240, § 4; 70 Del. Laws, c. 186, § 1.;



§ 4165. Failure of ditch officer to perform duties; remedy; removal

If any officer of a tax ditch fails to perform the duties imposed on him or her by this chapter, any taxable may petition the Superior Court from which the ditch order was issued and request an order directing said officer to carry out his or her duties, and upon his or her failure to comply with the order within the time stated therein, the taxable may further petition the Superior Court for the removal of the officer.

48 Del. Laws, c. 151, § 63; 7 Del. C. 1953, § 4165; 70 Del. Laws, c. 186, § 1.;



§ 4166. Signatures on instruments issued by tax ditch

Any note, bond, warrant or other instrument issued by a tax ditch pursuant to this chapter shall be signed by the chairperson of the ditch managers and the chairperson's signature shall be attested by the secretary-treasurer of the tax ditch.

48 Del. Laws, c. 151, § 44; 7 Del. C. 1953, § 4166; 70 Del. Laws, c. 186, § 1.;



§ 4167. Liability of tax ditch officers

No ditch manager or other officer of a tax ditch shall be held personally liable for the obligations of the tax ditch. The tax ditch shall indemnify the ditch managers or other officers in accordance with § 4003 of Title 10 for all tort claims.

48 Del. Laws, c. 151, § 45; 7 Del. C. 1953, § 4167; 70 Del. Laws, c. 246, § 42.;



§ 4168. Limitation on borrowing power of tax ditch

A tax ditch may borrow money pursuant to this chapter with the consent of a majority of the votes cast at a meeting duly called under § 4159 of this title. No tax ditch shall borrow money in excess of 90 percent of the total assessment base established by the ditch order.

48 Del. Laws, c. 151, § 46; 7 Del. C. 1953, § 4168; 50 Del. Laws, c. 276, § 29.;






Subchapter V Taxation

§ 4171. Duties of board of assessment; assessment book; assistance by Division of Watershed Stewardship

(a) For tax ditches formed under this chapter, the board of assessment of the county shall transcribe the information shown on the assessment list delivered to it pursuant to § 4162(4) of this title into a special assessment book and it shall keep the same as part of the permanent records of its office. It shall also change the name of the owner shown therein from time to time as such changes are warranted by transfers of the lands assessed, to new owners.

(b) The Division of Watershed Stewardship shall assist the various boards of assessment of all 3 counties, upon request, to make such changes in their special ditch assessment books as are warranted by transfers of properties listed therein.

48 Del. Laws, c. 151, § 48; 7 Del. C. 1953, § 4171; 49 Del. Laws, c. 220, § 2; 50 Del. Laws, c. 276, § 30; 59 Del. Laws, c. 560, § 2; 77 Del. Laws, c. 430, §§ 24, 25.;



§ 4172. Method of determining tax

In determining the amount of any taxes to be levied against each owner's lands under this chapter, the ditch managers shall determine the same in accordance with the ratio which exists between the assessment base for each property and the total assessment base for the tax ditch.

48 Del. Laws, c. 151, § 49; 7 Del. C. 1953, § 4172; 50 Del. Laws, c. 276, § 31.;



§ 4173. Warrants by ditch companies for collection of taxes

Each ditch company organized under the laws in effect prior to June 1, 1951, in each year after its assessment has been made and its tax rate fixed, shall execute its warrant with a duplicate of the assessment list to the receiver of taxes and county treasurer, which warrant shall be delivered not later than May 1 in each year.

43 Del. Laws, c. 219, § 1; 7 Del. C. 1953, § 4173.;



§ 4174. Warrants by tax ditches for collection of taxes

(a) For tax ditches formed under this chapter, warrants authorizing and requesting the collection of ditch taxes executed to the receiver of taxes and county treasurer shall be signed by the chairpersons of the ditch managers and the secretary-treasurer or the tax ditch and shall contain the following information:

(1) The name of tax ditch;

(2) The location by county and hundred;

(3) The date said warrant is delivered to the receiver of taxes and county treasurer;

(4) The date that tax ditch assessment list was filed with county assessor;

(5) Total of that assessment list;

(6) Tax rate based on that assessment list;

(7) Total tax to be collected;

(8) Method of payment, if by installments;

(9) Statement as to whether the warrant is for construction, special or maintenance taxes;

(10) Amount and terms of loans, if any, secured by said tax warrant;

(11) Person to be paid directly by receiver of taxes and county treasurer and amounts to be paid to him or her.

(b) When a tax ditch includes 2 or more counties, separate tax warrants shall be executed by the ditch managers to each receiver of taxes and county treasurer thereof.

48 Del. Laws, c. 151, § 50; 7 Del. C. 1953, § 4174; 70 Del. Laws, c. 186, § 1.;



§ 4175. Collection and disposition of taxes levied by ditch company

All taxes levied by ditch companies organized under the laws in effect prior to June 1, 1951, shall be collected by the receiver of taxes and county treasurer in the county wherein the district of such ditch company is situated, within a period of 90 days from the date of the warrant referred to in § 4173 of this title, in the same manner as provided by law for the collection of taxes for other purposes. The money collected, with respect to each ditch company, shall be deposited by the receiver of taxes and county treasurer in a bank in 1 or more accounts as the receiver of taxes and county treasurer shall determine. But records shall be kept by the receiver of taxes and county treasurer shall keep records which list separately each ditch company and each deposit made by each ditch company. The moneys so collected and deposited shall be withdrawn from the accounts only upon warrants drawn by the proper officer of the respective ditch companies.

43 Del. Laws, c. 219, § 1; 7 Del. C. 1953, § 4175; 50 Del. Laws, c. 78, § 1; 59 Del. Laws, c. 39, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 4176. Duties of receiver of taxes and county treasurer

All taxes levied by any tax ditch organized under this chapter shall be collected by the receiver of taxes and county treasurer in the county or counties wherein the lands taxed are located. The receiver of taxes and county treasurer shall accept tax warrants in proper form from such tax ditches, shall refer to tax ditch assessment lists on file with the board of assessment of the county and shall collect such taxes warranted annually, pursuant to the terms of the warrants in the same manner as provided by law for the collection of county taxes, and money so collected shall be paid during the months of November, January and July to the receiver designated in the tax warrants. Warrants received not later than May 1 of each year, by the receiver of taxes and county treasurer, shall be processed to be collected during that same year. Tax warrants marked plainly as being for annual maintenance taxes shall be filed by the receiver of taxes and county treasurer in a special binder and the same shall be maintained as part of the permanent records of that office. Such annual maintenance taxes shall be deemed to have been levied by the tax ditch as of April 30 of each year, except the year in which the original or a revised maintenance tax warrant is delivered to the receiver of taxes and county treasurer, in which case the levy shall be effective from and after the date of the delivery of such warrant. Annual maintenance taxes, once warranted, shall be collected yearly by the receiver of taxes and county treasurer, except that an annual maintenance tax shall not be collected during any tax year when another warrant, whether for construction taxes or special taxes, for an identical portion of the tax ditch is in effect and is being collected. The receiver of taxes and county treasurer shall accept original tax warrants for annual maintenance taxes signed by the chairperson of the ditch managers and attested by the secretary-treasurer of the tax ditch. Such warrants may not be withdrawn and may not be revised except with the consent of the county soil conservation district, pursuant to § 4181 of this title.

48 Del. Laws, c. 151, § 51; 7 Del. C. 1953, § 4176; 50 Del. Laws, c. 276, § 32; 65 Del. Laws, c. 307, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4177. Installment payment of taxes for construction; lien; amount of first installment

(a) The ditch managers may order the tax levied for the cost of construction to be paid in annual installments and shall designate the method of payment on the tax warrant when it is forwarded to the appropriate receiver of taxes and county treasurer.

(b) In the event that the ditch managers order the tax levied for the cost of construction to be paid in annual installments, the entire tax shall, nevertheless, constitute a present lien on the lands against which it is levied, and the amount of the first installment shall not be less than the sum of all payments for damages and compensation as set forth in the ditch order, plus the costs and expenses incurred in the formation of a tax ditch.

48 Del. Laws, c. 151, § 54; 7 Del. C. 1953, § 4177.;



§ 4178. Taxes as security for loans; notation on tax warrant

A tax ditch may secure the payment of any loan made to it by entering on the tax warrant provided for in § 4162(5) of this title, a statement setting forth the fact that the taxes shown on the tax warrants have been pledged to secure the payment of a certain designated loan and, if a loan is so secured, by reciting the amount and terms of the loan and from whom it is being obtained, and by directing the receiver of taxes and county treasurer to pay any such taxes collected by him or her directly to the creditor until the loan is repaid. Such warrant may not be withdrawn and may not be altered or cancelled without the written consent of the creditor until the loan is repaid.

48 Del. Laws, c. 151, § 55; 7 Del. C. 1953, § 4178; 70 Del. Laws, c. 186, § 1.;



§ 4179. Special tax

A special tax to raise the funds necessary to carry into effect any of the provisions of this chapter and not otherwise provided for herein, may be levied by the ditch managers in the same manner as provided in this chapter for levying taxes for original construction.

48 Del. Laws, c. 151, § 56; 7 Del. C. 1953, § 4179.;



§ 4180. Lien of taxes; enforcement

All taxes levied under this chapter shall constitute a first and paramount lien against the lands to which they apply from and after the date of such levy, subject only to the lien for state and county taxes, which lien may be enforced by sale or otherwise in the same manner as the lien for the county taxes. All such taxes shall be collected by the appropriate receiver of taxes and county treasurer as provided in § 4176 of this title. Penalties for failure to make payment by the due date shall apply to taxes levied under this chapter in the same manner and amount as in the case of county taxes, and funds so received shall be credited to the tax ditch.

48 Del. Laws, c. 151, § 57; 7 Del. C. 1953, § 4180.;



§ 4181. Adjustment of maintenance tax

When in the opinion of the ditch managers the amount of the tax levied to defray the cost of annual maintenance is either insufficient or excessive, they may raise or lower the same for the current and succeeding years with the consent of the county soil conservation district, acting upon the advice of the Division of Watershed Stewardship. If the annual maintenance tax is so raised or lowered, it shall be apportioned to each landowner in accordance with § 4172 of this title and a new maintenance tax warrant shall be delivered to the appropriate receiver of taxes and county treasurer.

48 Del. Laws, c. 151, § 58; 7 Del. C. 1953, § 4181; 59 Del. Laws, c. 560, § 2; 77 Del. Laws, c. 430, § 26.;



§ 4182. Limitation on liability of landowner for taxes

No landowner shall be liable in any manner for any taxes levied by the tax ditch against the lands of another owner.

48 Del. Laws, c. 151, § 59; 7 Del. C. 1953, § 4182.;






Subchapter VI General Provisions

§ 4185. Payment of damages and compensation

The damages and compensation awarded by the terms of the ditch order shall be paid to the person entitled thereto out of the first funds available to the tax ditch under this chapter, and no construction shall commence until said damages and compensation have been paid.

48 Del. Laws, c. 151, § 60; 7 Del. C. 1953, § 4185.;



§ 4186. Obstruction of or damage to tax ditch; civil and criminal liability

(a) If any person wilfully or negligently obstructs or damages any part of a tax ditch, and upon request of the ditch managers fails to remove the obstruction or to repair the damage at the person's own expense, the ditch managers shall see that the obstruction is removed and that the damage is repaired.

(b) The person so obstructing or damaging the tax ditch shall be liable for all loss or injury caused thereby and the expenses or charges for remedying the same, and said loss or injury, expenses or charges may be sued for and recovered by the ditch managers in the name of the tax ditch before any justice of the peace in the county where the obstruction or damage occurred.

(c) Whoever wilfully obstructs or damages any part of a tax ditch, as specified in subsection (a) of this section, or wilfully interferes in any way with tax ditch operations as provided for in this chapter or in a ditch order made pursuant to this chapter, shall be fined not more than $100.

(d) As of July 17, 2008, if a permanent structure, whether existing or approved for construction, including but not limited to any residential, agricultural, or commercial structure, or any associated permanent accessory structure or septic system, driveway or parking area associated therewith still are found to be within a tax ditch right-of-way; that structure is exempt from the provisions of this chapter as a "legal nonconforming use".

48 Del. Laws, c. 151, § 61; 17 Del. C. 1953, § 4186; 50 Del. Laws, c. 276, § 33; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, § 43; 76 Del. Laws, c. 389, § 2.;



§ 4187. Right of entry upon lands

The Division of Watershed Stewardship, engineering personnel hired under § 4142 of this title, the soil conservation district supervisors, the Department of Natural Resources and Environmental Control, the ditch commissioners, the ditch managers, or any of their employees or agents, may enter upon any lands within the tax ditch at all reasonable times in order to carry out the purpose of this chapter.

48 Del. Laws, c. 151, § 62; 7 Del. C. 1953, § 4187; 57 Del. Laws, c. 739, § 188; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 246, § 44; 77 Del. Laws, c. 430, § 27.;



§ 4188. Addition of territory to a tax ditch

(a) Any landowner who desires his or her lands to be included within a tax ditch formed under this chapter, may present a petition for an amendment to the existing ditch order to include such lands, to the Superior Court of the county which issued said ditch order through the board of supervisors of the soil conservation district of the same county, and the procedure shall be substantially the same as method in § 4189(3) of this title, for amending a ditch order, except that, in addition to establishing an assessment base which will be the basis for all future ditch taxes, for each parcel of land being included within the tax ditch, a special assessment, based generally on the approximate total amount of taxes that would have been levied against such parcels of land since the tax ditch was formed, had such lands been within the original boundaries of said tax ditch and other considerations, shall be determined by the board of ditch commissioners and payment thereof prescribed in their report to the Superior Court.

(b) In those cases when any landowner, directly or indirectly, alters lands to utilize any part of a tax ditch to benefit land which is not within the original boundary of the tax ditch as established in the ditch order and which was not assessed as part of the tax ditch, or which was not assessed to the prong or part of the tax ditch utilized by the alteration, and when the landowner or owners have not secured an amendment to the ditch order in accordance with the procedure set forth in subsection (a) of this section, it shall be assumed that such landowner accepts the liability for payment of a special assessment and costs incurred in processing an amendment to the ditch order, in addition to all future ditch taxes, and it shall be the duty of the ditch managers in the name of the tax ditch to present a petition for an amendment to the existing ditch order to include such lands, in the same manner as set forth in subsection (a) of this section and the procedure shall be the same as outlined in that subsection, except that estimated costs of processing the amendment shall be added to the special assessment which will be established by the board of ditch commissioners.

(c) In those cases when any landowner desires his or her lands to be included within a tax ditch and when agreement can be reached on the part of the landowner and the tax ditch managers as to the special assessment to be paid and the assessment base to be established as the basis for all future ditch taxes, then method (1) or method (2) of § 4189 of this title may be used to add the additional territory to the tax ditch.

48 Del. Laws, c. 151, § 64; 7 Del. C. 1953, § 4188; 50 Del. Laws, c. 276, § 34; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, § 45.;



§ 4189. Alteration of tax ditches; amendments to ditch orders

If it becomes necessary to change any part of a tax ditch, such changes may be made in one of the following ways:

(1) The desired or required changes, justified in writing and including any necessary maps or drawings, shall be presented by the tax ditch managers to the taxables at a regularly called tax ditch meeting. If a majority vote of the taxables present favors the changes, and providing that such changes do not include any relocations of works of improvement, or of the construction area, or of the maintenance right-of-way on the lands of any owner without the owner's consent, the tax ditch managers shall present 3 copies of their request for the changes, including the written justification and any necessary maps or drawings, and also including the results of the referendum, to the Division of Watershed Stewardship for its approval. Should that approval be given, the change shall be effective at once, and the Division of Watershed Stewardship shall file the original request with supporting papers in the office of the prothonotary of the proper county, and return 1 copy to the tax ditch. Whenever changes are made which affect the tax ditch assessment list, the Division of Watershed Stewardship shall notify the board of assessment of the proper county of such changes.

(2)a. When all landowners affected consent to changes of any part of a tax ditch, including the assessment list, they shall enter into a written agreement to make such changes and present 3 copies of such agreement, together with any necessary maps or drawings, to the Division of Watershed Stewardship for its approval. Should that approval be given, the change shall be effective at once, and the Division of Watershed Stewardship shall file the original request with supporting papers in the office of the prothonotary of the proper county, and return 1 copy to the tax ditch. Whenever changes are made which affect the tax ditch assessment list, the Division of Watershed Stewardship shall notify the board of assessment of the proper county of such changes.

b. The Division of Watershed Stewardship shall be responsible for assuring that any change to a court order to a tax ditch or right-of-way pursuant to this chapter shall be recorded in the prothonotary's office. The landowner of any property upon which a change to a court order has been made to any tax ditch or right-of-way pursuant to this chapter shall be responsible for assuring that such change is filed with the recorder of deeds in the county or counties where the parcel subject to the right-of-way is located.

(3) Any landowner within the boundaries of a tax ditch, or the tax ditch managers in the name of said tax ditch, may, at any time, petition for the amendments of the ditch order that created the tax ditch. Such petition shall list the changes that are desired and shall be presented to the Superior Court that issued the tax ditch order through the board of supervisors of the soil conservation district of the same county. That board of supervisors shall require and handle a deposit from the petitioners in accordance with § 4120 of this title, so far as that section is applicable. As soon as the deposit is received, the board of supervisors shall file the petition in the office of the prothonotary of the proper county without further investigation. Upon the filing of a petition for amendments to a ditch order in the office of the prothonotary of a county, the board of ditch commissioners of such county, shall, at the direction of the resident judge thereof, go upon the lands of the tax ditch watershed, if necessary, review the existing ditch order, consider the changes requested and make determinations regarding these. The board of ditch commissioners shall obtain from the county soil conservation district such assistance and information as may be required. The board of ditch commissioners, with the assistance of the Division of Watershed Stewardship, shall prepare a special proposed report in the nature of 1 or more proposed amendments to the existing ditch order, together with any maps or drawings deemed necessary. Upon completion of that report, they shall give notice, and hold a hearing and referendum in accordance with §§ 4131 and 4132 of this title so far as these are applicable. After holding the hearing and supervising the referendum, the board of ditch commissioners shall file the original and 2 copies of its report in the office of the prothonotary of the county in which all the major portion of the tax ditch is located and shall attach to the report a certificate showing the results of the referendum and the place where, and the time when, it was held. The board of ditch commissioners shall also prepare and attach to the report a statement showing:

a. The board of ditch commissioners has fully discharged the duties assigned to it as prescribed by law.

b. Any objections made to the report of the board of ditch commissioners which did not warrant further changes in the report and the reasons therefor.

c. Any other recommendations or information which the board of ditch commissioners deems advisable including their determination as to whether the petitioners or the tax ditch are liable for the costs of this action.

Action by the Superior Court shall follow §§ 4136, 4137, 4138, 4139, 4140, 4141 of this title so far as these sections are applicable.

48 Del. Laws, c. 151, § 65; 7 Del. C. 1953, § 4189; 50 Del. Laws, c. 276, § 35; 57 Del. Laws, c. 739, § 189; 59 Del. Laws, c. 560, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 246, §§ 46-50; 76 Del. Laws, c. 389, § 3; 77 Del. Laws, c. 430, § 28.;



§ 4190. Bridges and culverts

If any public road crossed by any part of a tax ditch will be benefited so that the public should construct and maintain a bridge or culvert at such crossing, the board of ditch commissioners shall so state in their report and upon establishment of the tax ditch such bridges or culverts shall be constructed and maintained at the public charge from funds provided for that purpose.

48 Del. Laws, c. 151, § 66; 7 Del. C. 1953, § 4190.;



§ 4191. Ditches near highways

The Department of Transportation shall maintain the highway drainage system insofar as is possible in such manner as to prevent silt from such system from obstructing any part of a tax ditch. If silt enters from the highway system and obstructs a tax ditch the Department of Transportation shall remove the same within a reasonable time after being given notice of such obstruction by the ditch managers.

48 Del. Laws, c. 151, § 67; 7 Del. C. 1953, § 4191; 60 Del. Laws, c. 503, § 21.;



§ 4192. Dissolution of tax ditch

After a duly called meeting of the taxables at which a majority of all eligible votes have been cast in favor of dissolving a tax ditch, created under this chapter, the ditch managers shall prepare a petition requesting such dissolution to the Superior Court through the appropriate county soil conservation district. If the tax ditch has operated for at least 10 years, and if said district is of the opinion that the dissolution of such tax ditch is in the public interest, it shall file the petition therefor, together with the recommendations of said district in the office of the prothonotary of the county in which the original ditch order was issued. After a petition for dissolution has been so filed, the Superior Court shall issue an order dissolving the tax ditch. No such order of dissolution shall be issued unless and until all obligations of the tax ditch have been paid in full and all commitments of the tax ditch have been fulfilled.

48 Del. Laws, c. 151, § 68; 7 Del. C. 1953, § 4192.;



§ 4193. Ditches in Kent County; transfer by Department of Transportation to tax ditch

If any landowners in Kent County establish a tax ditch under this chapter, the Department of Transportation shall transfer to the tax ditch all its right, title and interest in and to any existing ditch or ditches, within the boundaries of the new tax ditch, which have previously been transferred to the Department under § 28 of Chapter 105 of the 1935 Revised Code of Delaware, and the Department shall delegate to the new tax ditch all its powers and duties in connection with the existing ditch or ditches.

48 Del. Laws, c. 151, § 70; 7 Del. C. 1953, § 4193; 60 Del. Laws, c. 503, § 21.;



§ 4194. Appropriations to Department of Natural Resources and Environmental Control

An appropriation to the Department of Natural Resources and Environmental Control for purposes of planning, designing and constructing tax ditches/public group ditches shall be included in the annual appropriation bill (budget bill) of the General Assembly.

48 Del. Laws, c. 151, § 74; 7 Del. C. 1953, § 4194; 57 Del. Laws, c. 739, § 190; 67 Del. Laws, c. 359, § 1.;



§ 4195. Notice of right-of-way, or assessment

(a) The Department of Natural Resources and Environmental Control shall certify and file with the prothonotary of each county a list of all parcels by county tax parcel numbers and all owners of said parcels of real property located in that county which are subject to any portion of a right-of-way or assessment as part of a tax ditch created by this chapter. The list shall be in alphabetical order by owner. The Department shall also certify and similarly file a list of any changes of parcel numbers subject to such right-of-way or assessment annually. Additionally, the Department shall certify and similarly file a list of any addition or deletion of a parcel or parcels subject to a right-of-way or assessment immediately upon making any such addition or deletion.

(b) No later than 180 days after complying with subsection (a) of this section the Department shall certify and file with the prothonotary of each county a list of all parcels by county tax parcel numbers and all owners of said parcels listed in alphabetical order and designating which parcels are subject to a right-of-way and assessment, and which parcels are subject only to an assessment.

(c) The certified list submitted pursuant to subsection (a) or (b) of this section shall be confirmed by order of the Resident Judge of Superior Court for each county, which order shall:

(1) State the name of the tax ditch;

(2) State the owner's name or names and that owner's county tax parcel number for each parcel subject to the right-of-way and assessment and each parcel subject to an assessment only; and

(3) Direct that the order be recorded in the Office of the Recorder of Deeds in and for that county.

(d) There shall be no charge or fee to file the list required by subsection (a) of this section.

(e) There shall be no charge or fee to record the order pursuant to this subsection.

75 Del. Laws, c. 321, § 1.;









CHAPTER 42. DAM SAFETY

§ 4201. Purpose

It is the purpose of this chapter to provide for the proper design, construction, operation, maintenance and inspection of dams in the interest of public health, safety, and welfare, in order to reduce the risk of failure of dams and to prevent injuries to persons, damage to downstream property and loss of reservoir storage.

74 Del. Laws, c. 392, § 1.;



§ 4202. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Dam" shall mean any artificial barrier, including appurtenant works, with the ability to impound or divert water, wastewater, or liquid-borne materials.

(2) "Department" shall mean the Department of Natural Resources and Environmental Control.

(3) "Emergency action plan" shall mean a plan prepared by the dam owner and approved by the Department which identifies emergency conditions at a dam and specifies preplanned actions to minimize loss of life and property damage in the event of a potential dam failure.

(4) "High hazard potential dam" shall mean any dam whose failure or misoperation will cause probable loss of human life.

(5) "Low hazard potential dam" shall mean any dam whose failure or misoperation is unlikely to cause loss of human life but may cause minor economic and/or environmental losses.

(6) "Maximum storage elevation" shall mean the elevation of the lowest point of the top of dam independent of low points caused by partial failure or collapse.

(7) "Owner" shall include any of the following who own, control, operate, maintain, manage, or propose to construct, reconstruct, enlarge, repair, alter, remove or abandon a dam or reservoir: the State and its departments, institutions, agencies and political subdivisions; every municipal or quasi-municipal corporation; every public utility; every district; every person; the duly authorized agents, lessees, or trustees of any of the foregoing; and receivers or trustees appointed by any court for any of the foregoing.

(8) "Person" shall mean any person, firm, association, organization, partnership, business trust, corporation or company.

(9) "Reservoir" shall mean any basin that contains or will contain impounded water, wastewater, or liquid-borne materials by virtue of its having been impounded by a dam.

(10) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

(11) "Significant hazard potential dam" shall mean any dam whose failure or misoperation will cause possible loss of human life, economic loss, environmental damage, disruption of lifeline facilities, or can impact other concerns.

(12) "State" shall mean the State of Delaware.

(13) "Supervising engineer" shall mean the design engineer who is responsible for conducting dam construction quality assurance inspections in order to certify the construction has been completed in accordance with the approved plans and specifications.

74 Del. Laws, c. 392, § 1.;



§ 4203. Application

(a) This chapter shall apply to any dam which is owned by the State or any county in the State, or any municipality or any quasi-governmental agency of the State that is 25 feet or more in height from the natural bed of the stream or watercourse measured at the downstream toe of the barrier or from the lowest elevation of the outside limit of the barrier, or if it is not across a stream channel or watercourse, measured at maximum water storage elevation; or any dam having an impounding capacity, at maximum storage elevation, of 50 acre-feet or more; or any dam that is deemed by the Secretary to be a significant or high hazard potential structure due to its location or other physical characteristics.

(b) This chapter shall not apply to any dam that is not in excess of 6 feet in height regardless of storage capacity, or any dam having a storage capacity at maximum water storage elevation not greater than 15 acre-feet regardless of height, or any low hazard potential dam constructed prior to the effective date of this legislation, unless deemed by the Secretary to be a significant or high hazard potential structure due to its location or other physical characteristics.

(c) This chapter shall not apply to any private owner of a dam unless such owner executes a document with the Department requesting such coverage.

74 Del. Laws, c. 392, § 1.;



§ 4204. Construction of dams

(a) No owner shall begin the construction of any dam to which this chapter applies without written approval from the Department. Owners intending to construct any dam to which this chapter applies shall file with the Department a preliminary application which shall include a dam break analysis, the dam height, the maximum impounding capacity, purpose, location and determination of hazard class, and other information required by the Department. If on the basis of this information it is the opinion of the Department that the proposed dam is exempt from the provisions of this chapter, it shall notify the owner that no approval from the Department is required. If on the basis of the submitted information it is the opinion of the Department that the proposed dam is not exempt, the Department shall notify the owner that construction shall not be commenced until a full application has been filed by the owner and such application approved in accordance with §§ 4206 and 4209 of this title. The Department shall require emergency action plans and operation and maintenance plans for high or significant hazard potential dams, and may also require of owners so notified the filing of any additional information it deems necessary, including, but not limited to, streamflow and rainfall data, maps, plans, and specifications. Every owner applying for approval of a dam subject to the provisions of this chapter shall also file with the Department a Certificate from a qualified professional engineer, licensed in the State. The Certificate should state that the engineer is qualified and responsible for the design of the dam; that the design is safe and adequate; and that the engineer shall be responsible for construction quality assurance to certify that the construction has been completed in accordance with the approved plans.

(b) The Department shall send a copy of each completed application to the Delaware Emergency Management Agency and other state, federal and local agencies it considers appropriate for review and comment.

(c) Upon receipt of a full application in proper form, the Secretary shall give notice in the form of an advertisement in a newspaper of general circulation in the county in which the activity is proposed and in a daily newspaper of general circulation throughout the State:

(1) The fact that the application has been received;

(2) A brief description of the nature of the application;

(3) The place at which a copy of the application may be inspected; and

(4) Procedures to request a public hearing.

The Secretary shall hold a public hearing on an application, if the Secretary receives a request from any party whose interests are substantially affected by the proposed application, as determined by the Secretary, if such request is received within 21 calendar days of the public notice. Such notice shall also be sent by mail to any person who has requested such notification from the Department and provides a name and address.

74 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4205. Repair, alteration, or removal of dams

(a) Before commencing the repair, alteration or removal of any dam to which this chapter applies, application shall be made by the owner for written approval by the Department, except as otherwise provided by this chapter. The application shall state the name and address of the owner, shall adequately detail the changes it proposes to affect, impacts or modifications to plans of operation and maintenance and emergency action plans, and shall be accompanied by maps, plans, and specifications setting forth such details and dimensions as the Department requires. The Department may waive the requirements of this section for the repair or alteration of a dam if the proposed action is determined to be minor as defined by the Department by regulation. The application shall give such other information concerning the dam and reservoir required by the Department, such information concerning the safety of any change as it may require, and shall state the proposed time of commencement and completion of the work. When the Department determines an application has been completed it may be referred by the Department for agency review and report, as provided by § 4204 of this title in the case of original construction. The application for repair, alteration or removal of the dam shall be subject to the public notice requirements.

(b) Upon receipt of a full application in proper form, the Secretary shall give notice in the form of an advertisement in a newspaper of general circulation in the county in which the activity is proposed and in a daily newspaper of general circulation throughout the State:

(1) The fact that the application has been received;

(2) A brief description of the nature of the application;

(3) The place at which a copy of the application may be inspected; and

(4) Procedures to request a public hearing.

The Secretary shall hold a public hearing on an application, if the Secretary receives a request from any party whose interests are substantially affected by the proposed application, as determined by the Secretary, if such request is received within 21 calendar days of the public notice. Such notice shall also be sent by mail to any person who has requested such notification from the Department and provides a name and address.

(c) When repairs are necessary to safeguard life and property they may be started immediately, but the Department shall be notified as soon as practical but no longer than 24 hours after such repairs have commenced. The owner shall be required to submit as-built plans and certification from a professional engineer, licensed in Delaware, demonstrating that the repairs comply with this chapter.

74 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4206. Actions by the Department upon applications

(a) Public notice of application shall consist of an advertisement in a newspaper of general circulation in the county in which the activity is proposed and in a daily newspaper of general circulation throughout the State to include the fact that the application has been received, a brief description of the nature of the application and the place at which a copy of the application may be inspected:

(b) Following the receipt of requested comments the Department shall approve, disapprove, or approve subject to conditions necessary to ensure safety all applications pursuant to this chapter.

(c) A defective application shall not be rejected but notice of the defects shall be sent to the owner. If the owner fails to file a perfected application within 30 days of the date of the notice the original shall be canceled unless further time is allowed.

(d) If the Department disapproves an application, 1 copy shall be returned with a statement of its objections. If an application is approved, the approval shall be attached thereto, and a copy returned. Approval shall be granted under terms, conditions, and limitations which the Department deems necessary to safeguard life and property.

(e) Construction shall be commenced within 2 years after the date of approval of the application and completed within 5 years of commencement of construction or the approval is void. The Department upon written application and good cause shown may extend the time for commencing construction or for completing the construction. Notice by registered or certified mail shall be given the Department at least 10 days before construction is commenced.

74 Del. Laws, c. 392, § 1.;



§ 4207. Fees

(a) The Department may establish an application fee not to exceed $500.

(b) Any fees collected under this chapter are hereby appropriated to the Department to carry out the purposes of this chapter. The Secretary shall report through the annual budget process the receipt, proposed use and disbursement of these funds.

74 Del. Laws, c. 392, § 1.;



§ 4208. Rules

The Secretary shall develop and adopt regulations and standards in conjunction with a regulatory advisory committee, appointed by the Secretary, which include public and private dam owners, as well as appropriate state and federal agencies, conservation districts, and other governmental subdivisions of the State. Dam safety regulations and standards shall include but not be limited to definitions, permit-by-rule, general requirements and prohibitions, application procedures, dam classification, design criteria, construction requirements, operation and maintenance requirements and inspection requirements.

74 Del. Laws, c. 392, § 1.;



§ 4209. Supervision by qualified engineers; reports and modifications during work

(a) Any project for which the Department's approval is required under §§ 4204, 4205 and 4206 of this title and any project undertaken pursuant to an order of the Department issued pursuant to this chapter or § 4212 of this title shall be designed and the construction supervised by a licensed professional engineer in the State with related experience in dam design and construction.

(b) During the construction, enlargement, repair, alteration, or removal of any dam to which this chapter applies, the Department may require such progress reports from the supervising engineer responsible for design and construction quality assurance, as it deems necessary.

(c) If, based on inspection reports, construction inspections or other information, the Department finds that the work is not in compliance with the provisions of the approval and the approved plans and specifications, it shall give written notice to the person who received the approval and to the person in charge of construction of the dam. The notice shall state the particulars in which compliance has not been made, and shall order immediate compliance with the terms of approval, and the approved plans and specifications. The Department may order that no further construction work be undertaken until such compliance has been effected and approved by the Department. A failure to comply with the approval and the approved plans and specifications shall render the approval revocable unless compliance is made after notice as provided in this chapter.

74 Del. Laws, c. 392, § 1.;



§ 4210. Notice of completion; certification of final approval

(a) Within 7 days of completion of construction, reconstruction, enlargement, repair, alteration or removal of any dam to which this chapter applies, notice of completion shall be given to the Department. Within 60 days thereafter supplementary drawings or descriptive matter showing or describing the dam as actually constructed in compliance with the approval and the approved plans and specifications shall be filed with the Department in such detail as the Department may require.

(b) Upon completion of the project, the supervising engineers, having inspected the work during construction and upon finding that the work has been done as required and that the dam is safe, shall file with the Department a certificate and as-built plans demonstrating that the work has been completed in accordance with the approved design plans, specifications, and other requirements. After review of the supervising engineer's certificate and as-built plans, unless the Department has reason to believe that the dam is unsafe or is not in compliance with any applicable rule or law, the Department shall grant final approval of the work in accordance with the certificate, subject to such terms as it deems necessary for the protection of life and property.

(c) Pending issuance of the Department's final approval, the dam shall not be filled except on written consent of the Department, subject to conditions it may impose.

74 Del. Laws, c. 392, § 1.;



§ 4211. Operation and maintenance of dams

The Department shall require that dam owners and operators develop, use and update as necessary an operation and maintenance plan which provides guidance and instruction to personnel for the proper operation and maintenance of any reservoir or dam to which this chapter applies to safeguard life and property. The operation and maintenance plan shall be subject to the approval of the Department and may be reviewed, modified or amended by the Department as deemed necessary to safeguard life and property. The Secretary may adopt, amend, modify or repeal standards for the maintenance and operation of dams as may be necessary for the purposes of this section. The Department may vary the standards applicable to the various dams giving due consideration to the type and location of the structure, the hazards to which it may be exposed, and the peril of life and property in the event of a failure or misoperation of the dam.

74 Del. Laws, c. 392, § 1.;



§ 4212. Inspection of dams

The Department shall require regular inspection of any dam to which this chapter applies to safeguard life and property. The Secretary may adopt, amend, modify or repeal standards for the inspection of dams as may be necessary for the purposes of this section. The Department may vary the standards applicable to the various dams giving due consideration to the type and location of the structure, the hazards to which it may be exposed, and the peril of life and property in the event that a dam fails to perform its function. The Department shall inform the Delaware Emergency Management Agency of any dam presenting a risk of peril of life and property in the event that the dam fails.

74 Del. Laws, c. 392, § 1.;



§ 4213. Appeals

(a) Except as otherwise provided in this chapter, any action or determination by the Department under this chapter shall be subject to appeal to the Environmental Appeals Board in accordance with the provisions of § 6008 of this title.

(b) Appeals of decisions by the Environmental Appeals Board shall be conducted pursuant to § 6009 of this title.

74 Del. Laws, c. 392, § 1.;



§ 4214. Investigations by the Department

The Department shall make investigations and assemble such data as it deems necessary for a proper review and study of the design and construction of any dams, reservoirs and appurtenances to which this chapter applies, and for such purposes the Department or its agents may enter upon private property. The Department may employ or make such agreements with geologists, engineers, or other expert consultants and such assistants, as it deems necessary to carry out the provisions of this chapter.

74 Del. Laws, c. 392, § 1.;



§ 4215. Liability for damages

No action shall be brought against the State, the Department, or any agent of the Department or any employee of the State or the Department for damages sustained through the partial or total failure of any dam, misoperation or its maintenance by reason of any supervision or other action taken pursuant to or under this chapter. Nothing in this chapter shall relieve an owner or operator of a dam from the legal duties, obligations and liabilities arising from such ownership and operation.

74 Del. Laws, c. 392, § 1.;



§ 4216. Enforcement procedures

(a) Any person who violates any rule, regulation, order, or condition imposed in an approved document or other provision of this chapter shall be fined not less than $200 or more than $2000 for each offense. Each day that the violation continues shall constitute a separate offense. The Justice of the Peace Courts shall have jurisdiction of offenses brought under this subsection.

(b) Any person who intentionally, knowingly, and after written notice to comply, violates any rule, regulation, order, or condition imposed in an approved document or other provision of this chapter shall be fined not less than $500 or more than $10,000 for each offense. Each day the violation continues shall constitute a separate offense. The Superior Court shall have jurisdiction over offenses brought under this subsection.

74 Del. Laws, c. 392, § 1.;



§ 4217. Rights of investigation, entry, access, inspection and protective action

(a) The Department shall have the right to direct the conduct of such investigations as it may reasonably deem necessary to carry out its duties prescribed in this chapter and the Department shall have the right to conduct such investigations, and for the purpose of inspections the employees of the Department and agents of the Department have the right to enter at reasonable times on any property, public or private, for the purpose of investigating the condition, construction or operation of any dam or associated equipment facility or property, and to require written statements or the filing of reports under oath, with respect to pertinent questions relating to the construction or operation of any dam. No person shall refuse entry or access to any authorized representative of the Department who requests entry for purposes of inspection, and who presents appropriate credentials, nor shall any person obstruct, hamper or interfere with any representative while in the process of carrying out that representative's official duties.

(b) Notwithstanding any other provisions of this chapter, the Department, upon receipt of information that any dam may present an imminent and substantial hazard to the public health, safety or welfare, may take such actions as it determines to be necessary to protect the public health, safety or welfare. The Department may direct the owner or custodian of the dam to take such actions as are necessary to prevent, eliminate or reduce the hazard. In the event the owner or custodian fails to take such actions, the Department shall have the right to take all appropriate or necessary action including, but not limited to, breaching or draining. The Department may initiate legal proceedings to recover the emergency costs from the dam owner.

74 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 43. DREDGING AND MANAGEMENT OF LAGOONS

Subchapter I General Provisions

§ 4301. Declaration of policy

It is declared that the removal of accumulated sediment from artificially constructed lagoons and the management of such lagoons for navigational improvement shall be considered a public benefit and conducive to the public health, safety and welfare.

73 Del. Laws, c. 389, § 1.;



§ 4302. Purpose

It is the purpose of this chapter in carrying out the policy declared in § 4301 of this title to provide a basis for a uniform system for establishing, financing, administering, maintaining and dissolving lagoon organizations in the State under the supervision of the Department of Natural Resources and Environment Control to the end that the improvement and management of these waterways may be accomplished in a workable and practicable manner.

73 Del. Laws, c. 389, § 1.;



§ 4303. Definitions

For the purposes of this chapter, unless otherwise specifically defined, or another intention clearly appears, or the context requires a different meaning:

(1) "Benefits" include, but shall not be limited to, the privilege of participating in a cooperative system for the management of water and sediment from one's lands by a tax lagoon formed under this chapter.

(2) "Dredging" means water and sediment management by lagoon areas to safely remove accumulated sediment.

(3) "Lagoon" means a manmade body of water constructed for the purpose of residential housing and mooring of recreational boats and directly connected to tidal waters.

(4) "Landowner" or "owner" means that person or group of persons in whom the entire title to a certain tract of land is vested.

(5) "Sediment management" means the removal, storage or application of sediment or earth by intentional means, including but not limited to the dredging thereof of subaqueous lands.

(6) "Taxable" means any person entitled to vote under this chapter.

(7) "Water management" means the improvement of water by intentional means for the purpose of navigation.

73 Del. Laws, c. 389, § 1.;






Subchapter II Boards of Lagoon Management Commissioners

§ 4304. Lagoon management commissioners; membership; qualifications; term; vacancies; secretary

(a) A board of lagoon management commissioners consisting of 3 lagoon management commissioners and 3 alternate lagoon management commissioners is continued for each county within the State. Upon the expiration of the terms of office of the present and all future management commissioners, the resident judge for each county shall appoint lagoon management commissioners and alternate lagoon management commissioners, who may be selected from lists of 10 or more names submitted by the Division of Watershed Stewardship. Each lagoon management commissioner and alternate lagoon management commissioner shall be a resident landowner of the county from which that lagoon management commissioner or alternate is appointed, shall have some knowledge of lagoon management, such as sedimentation problems and its impact on navigation, and shall be familiar with land values within such county.

(b) The term of office for each lagoon management commissioner shall be 3 years. The term of office for the alternate lagoon management commissioners shall be 1 year each. A lagoon management commissioner or alternate lagoon management commissioner may be reappointed to successive terms of office. All appointments shall be effective as of August 1 of each year.

(c) In the case of the death, resignation or removal from office of a lagoon management commissioner, the vacancy shall be filled by the appointment of one of the alternate lagoon management commissioners to serve for the remainder of the term of the vacating lagoon management commissioner.

(d) Except in the case of death or removal from office, a lagoon management commissioner shall hold office until a successor has been appointed.

(e) The Division of Watershed Stewardship shall serve as secretary, without voting authority, for each of the county boards of lagoon management commissioners.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 2; 77 Del. Laws, c. 430, § 29.;



§ 4305. Disqualification of members

In those cases where any member of the board of lagoon management commissioners owns lands within the boundary of a proposed tax lagoon, such member shall not serve as a member of said board on that particular tax lagoon, and an alternate lagoon management commissioner shall serve in the member's stead.

73 Del. Laws, c. 389, § 1.;



§ 4306. Chairperson; quorum; voting

A chairperson of each board of lagoon management commissioners shall be designated by the members thereof and such designation may be changed from time to time. A majority of the lagoon management commissioners of each board shall constitute a quorum and the concurrence of a majority in any matter within their duties shall be required for its determination.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4307. Compensation; expenses and reimbursement

(a) The lagoon management commissioners shall be entitled to receive reimbursement for their expenses necessarily incurred in the discharge of their duty at a per diem rate set by the Secretary of the Department of Natural Resources and Environmental Control, not to exceed $50, plus mileage reimbursement at the rate established in § 7102 of Title 29, as amended. The lagoon management commissioners shall be reimbursed for said expenses by the landowners petitioning to have a tax lagoon formed. Such reimbursement shall be made from funds deposited in advance by the petitioners at the time the petition is filed or from the first moneys collected by the tax lagoon after it is organized, the manner to be decided by the Division of Watershed Stewardship.

(b) Lagoon management commissioners will be reimbursed for their expenses incurred in the discharge of their duties in connection with the formation of a tax lagoon after the lagoon order has become effective, or at such time as the Superior Court issues an order denying the petition for the formation of the tax lagoon.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 30.;



§ 4308. Employment of qualified personnel

The Department of Natural Resources and Environmental Control shall employ personnel qualified by experience in structural engineering, bulk heading, dredging and soil work to assist it in carrying out its functions under this chapter and to perform related duties within the Division of Watershed Stewardship.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 31.;



§ 4309. Employment of personnel; purchase of supplies and equipment

The Department may employ such personnel and obtain by purchase or otherwise such supplies and equipment as are necessary to carry out this chapter.

73 Del. Laws, c. 389, § 1.;






Subchapter III Formation of Tax Lagoon; Procedure

§ 4310. Nature of a tax lagoon

A tax lagoon organized under this chapter shall constitute a governmental subdivision of this State and a public body, corporate and politic, exercising public powers.

73 Del. Laws, c. 389, § 1.;



§ 4311. Petition for formation of a tax lagoon; assistance by Division of Watershed Stewardship

(a) Whenever 1 or more of the owners of any lands desire their lagoons to be dredged or managed, they may present a petition for the formation of a tax lagoon to the Superior Court of the county in which all or the major portion of the area involved is located through the Division of Watershed Stewardship.

(b) The services of the Division of Watershed Stewardship shall be available to assist the landowners in the preparation of such petitions.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, §§ 32, 33.;



§ 4312. Form of petition

A petition for the formation of a tax lagoon shall be in the following form:

PETITION

To the Superior Court of ________ County through the Division of Watershed Stewardship:

Whereas the undersigned (is)(are) the owner(s) of subaqueous lands within lagoon areas subject to sedimentation or in need of water management situated in __________ Hundred(s) __________ County (Counties), and the State of Delaware, said lands being more particularly described as follows ____________________

________________________________________

________________________________________

__________________________________; and

Whereas the dredging and the prevention of sedimentation of said subaqueous lands within lagoons would be a public benefit and conducive to the public health, safety and welfare; and

Whereas the undersigned desire that a tax lagoon be formed under the provisions of Chapter 43 of Title 7 of the Delaware Code, said tax lagoon to be known as ____________ Tax Lagoon;

The undersigned therefore request the Division of Watershed Stewardship to make the investigation required under the above cited chapter and, if the findings thereon be favorable, to file this petition in the office of the Prothonotary of ____________ County so that the Superior Court of said county may take the necessary steps required by law to issue an order establishing

Dated this ________ day of _________, ________, at ____________, Delaware.

date month year

(Space for Signatures)

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 34.;



§ 4313. Name of tax lagoon

The name of any tax lagoon established under this chapter shall not be the same as the name of any existing tax lagoon management organization within the same county.

73 Del. Laws, c. 389, § 1.;



§ 4314. Deposit upon filing of petitions for tax lagoon

(a) The Division of Watershed Stewardship shall require that a specified sum be deposited with it by the petitioners before the petition is filed in the office of the prothonotary to cover filing fees, mailing and other necessary expenses. The amount of the deposit shall be determined by the Division of Watershed Stewardship and may vary according to the size of the area involved, the complexity of the problem, and other pertinent factors. If the original deposit is not sufficient, the Division of Watershed Stewardship shall require an additional deposit as soon as the need for such becomes evident.

(b) The Division of Watershed Stewardship shall keep an account of such deposits and shall return any unused portion thereof to the petitioners upon completion of final action by the Superior Court. When such action is favorable, the petitioners shall be repaid out of the first moneys collected by the tax lagoon all expenses of formation charged to them by the Division of Watershed Stewardship.

(c) From the funds deposited with it pursuant to this section, the Division of Watershed Stewardship shall pay filing fees, mailing and other necessary expenses incurred in the investigation and formation of a tax lagoon.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 35.;



§ 4315. Duties of the Division of Watershed Stewardship upon receipt of petition

The board of supervisors of the county soil conservation district, upon receipt of a petition for the formation of a tax lagoon, shall determine whether the petition is in the form set forth in § 4312 of this title and has been properly executed. If the petition is in the prescribed form and has been properly executed, the board shall immediately notify the Division of Watershed Stewardship and by virtue of such action shall have made available to it the services of the Department of Natural Resources and Environmental Control to assist it with the investigation concerning the possible formation of the tax lagoon.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 36.;



§ 4316. Investigation; hearing

The Division of Watershed Stewardship shall cause an investigation to be made in order to ascertain the general location and approximate boundaries of the proposed tax lagoon and to obtain other information to determine whether the formation of the tax lagoon is practicable and feasible and is in the interest of the public health, safety and welfare. The Division of Watershed Stewardship may hold such hearings as it deems necessary in order to assist it in making such determination.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 37.;



§ 4317. Filing of petition and report; action by district when formation is found to be not practicable and feasible

(a) If the Division of Watershed Stewardship determines that the formation of the proposed tax lagoon is practicable, feasible and in the interest of the public health, safety and welfare, it shall file the petition in the office of the prothonotary of the county in which all or the major portion of the land involved is located.

(b) Where the Division of Watershed Stewardship determines that the formation of the proposed tax lagoon is not practicable and feasible or is not in the interest of the public health, safety and welfare, it shall so notify all of the petitioners involved, and a new petition for the formation of that tax lagoon may not be refiled for a period of 1 year from the date of said notice.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 38.;



§ 4318. Determinations to be made by board of lagoon management commissioners

(a) Upon the filing of a petition for the formation of a tax lagoon in the office of the prothonotary of a county, the board of lagoon management commissioners of such county, acting as officers of the court, shall, at the direction of the resident judge thereof, go upon the lands that may be included in the tax lagoon and determine the approximate dimensions and volume of the required dredging; the approximate sizes, locations and specifications for required disposal facilities and other necessary works of improvement; the location of public roads and railroads and public utility installations within the proposed tax lagoon; the exterior boundaries of the tax lagoon; the approximate boundaries of each parcel or piece of land within the tax lagoon; the location and extent of needed permanent rights-of-way; the estimated total cost of all required tax lagoon works of improvement; the damages to lands, if any, which will result from the dredging of the tax lagoon; and an equitable basis, considering relative benefits to each landowner, for the distribution of costs. The board of lagoon management commissioners shall obtain from the Division of Watershed Stewardship such assistance and information as is needed in making the required determinations.

(b) When all of the landowners involved, with the approval of the board of lagoon management commissioners and with the cooperation of the Division of Watershed Stewardship:

(1) Jointly make the determinations regularly assigned to the lagoon management commissioners in subsection (a) of this section and in § 4319 of this title;

(2) Prepare the assessment list required by § 4321 of this title;

(3) Supply any additional data necessary to complete the report of the board of lagoon management commissioners required by § 4322 of this title; and

(4) Personally sign a statement to the effect that they approve the formation of the tax lagoon;

The board of lagoon management commissioners shall prepare their report from said determinations and such data without going upon the lands involved.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 39.;



§ 4319. Existing works of improvement; compensation for work done thereon

The board of lagoon management commissioners may deem adequate any works of improvement already performed, including but not limited to dredging, and may allow a fair compensation to landowners for work previously done by them on such works of improvement.

73 Del. Laws, c. 389, § 1.;



§ 4320. Factors in determination of cost

(a) In determining the total cost of the proposed tax lagoon works of improvement, the board of lagoon management commissioners shall include, among other things, the estimated costs of dredging, the estimated cost of forming the tax lagoon, the amount of damages, if any, awarded to landowners, and the amount of compensation, if any, to be paid to landowners for works of improvement previously performed and deemed adequate under § 4319 of this title.

(b) The estimated cost of interest which will develop if the tax lagoon borrows money to finance the dredging of the lagoon shall not be included in the total cost of the proposed tax lagoon works of improvement.

73 Del. Laws, c. 389, § 1.;



§ 4321. Assessment list

After determining the basis for distribution of costs among the landowners, the board of lagoon management commissioners shall prepare an assessment list which shall show the names of all owners of property whom it deems will benefit from the proposed tax lagoon, together with addresses and descriptions of those properties as currently recorded by the board of assessment of the county. The list shall also show if the properties are located on the tax lagoon. The cost-sharing or assessment base, expressed in dollars, for each of said properties shall also be shown. The sum of the individual property assessment bases shall be termed the total assessment base, which in all cases shall be equal to or greater than the total cost of the proposed tax lagoon works of improvement. The assessment list, as modified by the lagoon order described in § 4329 of this title, shall be the basis for all taxes levied under this chapter.

73 Del. Laws, c. 389, § 1.;



§ 4322. Proposed report of board of lagoon management commissioners

The board of lagoon management commissioners, with the assistance of the Division of Watershed Stewardship, shall prepare a proposed report containing the following determinations and information:

(1) The name of the proposed tax lagoon;

(2) The hundred and the county in which the proposed tax lagoon is situated;

(3) A map, drawing or aerial photograph, to a suitable scale, on which the following is shown:

a. The main lagoon, all prongs, all subprongs and other divisions of the proposed tax lagoon;

b. All dikes, levees, structures and other works of improvement of the proposed tax lagoon;

c. All railroads, public highways and public utility installations near the points where such reach, cross or pass close to any part of the proposed tax lagoon;

d. The exterior boundaries of the tax lagoon;

e. The approximate boundaries of each parcel or piece of land within the proposed tax lagoon, together with the identification of each parcel or piece of land by name or code number; and

f. The location and extent of rights-of-way, including overhead and underground clearances where necessary, assigned to the tax lagoon for dredging operations;

(4) The estimated total cost of the proposed tax lagoon works of improvement;

(5) The assessment list required under § 4321 of this title;

(6) Factors which influenced the determination of relative benefits and the basis for distribution of costs among the landowners, and other pertinent information;

(7) The names of all landowners awarded damages or to be paid compensation for works of improvement previously constructed and deemed adequate under § 4319 of this title, the amount of damages or compensation to which each such landowner is entitled, and factors which influenced the determination of the damages awarded and compensation to be paid; and

(8) The number of lagoon managers, not less than 2 nor more than 5, required to conduct the business affairs of the proposed tax lagoon.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 40.;



§ 4323. Notice of hearing on establishment of tax lagoon

Upon completion of the proposed report required by § 4322 of this title, the board of lagoon management commissioners shall notify all owners of property in the proposed tax lagoon area of a hearing concerning the establishment of said tax lagoon to be held in the county in which all or the major portion of the lands involved is located. The notice shall be mailed by first class mail at least 20 days prior to the hearing and shall designate the time and place thereof. It shall also state that the purpose of the hearing is to consider the formation of a tax lagoon which may affect the lands of the person notified and to hold a referendum among the affected landowners concerning the establishment of a tax lagoon. In addition, the notice shall state the place where a copy of the above proposed report of the board of lagoon management commissioners will be open to inspection for at least 5 days, excepting Saturday and Sunday, prior to the hearing date.

73 Del. Laws, c. 389, § 1.;



§ 4324. Hearing; adoption of proposed report; right to adjourn hearing; referendum

At the time and place designated in the notice, the board of lagoon management commissioners, with the assistance of the Division of Watershed Stewardship, shall hold a hearing at which all persons interested shall have an opportunity to express their opinions on and objections to the proposed report required by § 4322 of this title. The board of lagoon management commissioners shall make such changes in the proposed report as it deems warranted from evidence presented at the hearing, and shall then adopt the report and declare it final. If, however, as a result of the hearing, the board of lagoon management commissioners deems it advisable, it may adjourn the hearing in order to enable it to reexamine and modify its report in the light of the opinions and objections expressed at the hearing. The hearing may be adjourned to a fixed future date with no additional notification required or adjourned to an unspecified future date for which the notification and display procedures of § 4323 of this title will again apply. At the conclusion of the hearing, a referendum shall be held under the supervision of the board of lagoon management commissioners and the Division of Watershed Stewardship. The referendum shall afford each landowner the opportunity to cast a ballot for or against the formation of the proposed tax lagoon in accordance with the final report of the board of lagoon management commissioners. Each landowner shall be entitled to the same number of votes as the number of dollars shown as the assessment base for the lands by the board of lagoon management commissioners. A referendum to approve a proposed tax lagoon shall be adopted only if passed by a three-fourths majority.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 41.;



§ 4325. Contents of report; filing

After holding the hearing and supervising the referendum provided for in § 4324 of this title, the board of lagoon management commissioners shall file the original and 2 copies of its final report in the office of the prothonotary of the county in which all or the major portion of the lands involved is located and shall attach to the report a certificate stating the results of the referendum and the place where and the time when it was held. The board of lagoon management commissioners shall also prepare and attach to the report a statement showing:

(1) Whether the board of lagoon management commissioners has fully discharged the duties assigned to it as prescribed by law;

(2) Whether the proposed tax lagoon is practicable and feasible and in the interest of the public health, safety and welfare;

(3) Whether in laying out the tax lagoon, the lands of every landowner assessed are directly or indirectly affected by some part of the proposed tax lagoon;

(4) Any objections made to the report of the board of lagoon management commissioners which did not warrant further changes in the report and the reasons therefor;

(5) Whether, in the opinion of the board of lagoon management commissioners, the benefits that will result from the construction of the proposed tax lagoon will exceed the total cost; and

(6) Any other recommendations or information which the board of lagoon management commissioners deems pertinent.

73 Del. Laws, c. 389, § 1.;



§ 4326. Signing of lagoon management commissioners' report; dissent

The report of the board of lagoon management commissioners, including the statement required by § 4325 of this title, shall be signed by all of the lagoon management commissioners concurring therein. Any lagoon management commissioner who dissents therefrom shall attach to the report the reasons for that commissioner's dissent.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4327. Waiving of lagoon management commissioners' hearing and referendum

In those cases when all of the landowners involved indicate by signed statement that they are familiar with the report of the board of lagoon management commissioners and that they favor the formation of the tax lagoon, the board of lagoon management commissioners shall not hold a hearing and referendum pursuant to § 4324 of this title, nor shall they give notice thereof as pursuant to § 4323 of this title, but they shall prepare the statement required and file their report, pursuant to § 4325 of this title, without a certificate of referendum.

73 Del. Laws, c. 389, § 1.;



§ 4328. Action by Superior Court; notice of final hearing

(a) After the report and statement of the board of lagoon management commissioners have been filed in the office of the prothonotary of the appropriate county, they shall be carefully reviewed by the Superior Court of the county.

(b) If the report of a majority of the board of lagoon management commissioners is opposed to the formation of the proposed tax lagoon, or if the certificate stating the results of the referendum shows that a majority of all votes cast were opposed to the formation of the tax lagoon, or if such report shows that the total cost of the construction of the tax lagoon will exceed the benefits that will result therefrom, then the Superior Court shall issue an order denying the petition for the formation of the tax lagoon.

(c) If the report of a majority of the board of lagoon management commissioners is in favor of the formation of the proposed tax lagoon, and if the statement attached to said report indicates that the total benefits that will result from the tax lagoon will exceed the total cost of the proposed tax lagoon works of improvement, and if the certificate stating the results of the referendum shows that a 3/4 majority of all votes cast were in favor of the formation of the tax lagoon, then the Superior Court shall set a date for the final hearing on the petition and shall direct the prothonotary to give notice of the hearing by publication in a newspaper of general circulation in each county in which any of the lands involved are located and by posting a written or printed notice on the door of the courthouse of each such county, such publication and posting to be made not less than 15 days before the time of the final hearing. Notice of the final hearing shall also be given to landowners involved by first class mail. This notice shall be mailed not less than 15 days before the time of the hearing. From the time the report of the board of lagoon management commissioners is filed in the office of the prothonotary of the appropriate county it shall be open to inspection by any interested person.

(d) In those cases when all of the landowners involved have indicated by signed statement that they are familiar with the report of the board of lagoon management commissioners and that they favor the formation of the tax lagoon, and if the report of a majority of the board of lagoon management commissioners is in favor of the formation of the proposed tax lagoon, and if the statement attached to the report indicates that the total benefits that will result from the tax lagoon will exceed the total cost of the proposed tax lagoon works of improvement, then the Superior Court shall not hold a final hearing, nor give notice thereof, but shall confirm the report and issue an order granting the petition for the formation of the proposed tax lagoon, the order to become effective immediately and to be known as the lagoon order. The confirmed report shall be considered a part of the lagoon order.

73 Del. Laws, c. 389, § 1.;



§ 4329. Final hearing; lagoon order

At least 10 days prior to the date set for the final hearing before the Superior Court, any interested person may file an objection in writing to the report of the board of lagoon management commissioners. The Superior Court shall review the report of the board of lagoon management commissioners and any objections filed thereto, and make, in consultation with the lagoon management commissioners, such changes as are necessary to render substantial and equal justice to all interested persons. Damages to any 1 landowner shall not be grounds for denying the petition, but may be used to adjust the assessment base of that property or the damages to be paid to that landowner and shall be considered as part of the total cost of the proposed tax lagoon. If the conditions set forth in § 4328(c) of this title still exist after the objections have been considered and the necessary changes have been made in the report of the board of lagoon management commissioners, the Superior Court shall confirm the report and issue an order granting the petition for the formation of the proposed tax lagoon, said order to be known as the lagoon order. The confirmed report shall be considered a part of said lagoon order. If no objections are presented at the final hearing before the Superior Court the lagoon order shall become effective when issued.

73 Del. Laws, c. 389, § 1.;



§ 4330. Right to jury trial; procedure

When objections to the report of the board of lagoon management commissioners are filed in writing with the Superior Court and when the party filing feels aggrieved by the report of the board of lagoon management commissioners, such party may apply to the Superior Court, within 30 days after the issuance of the lagoon order, for an order in the nature of a writ of inquiry to ascertain by the verdict of a jury at the bar of the Court, the full and true value of the relative benefits, damages, injury or loss which will result to the lands of such person from the improvements to the proposed tax lagoon.

73 Del. Laws, c. 389, § 1.;



§ 4331. Defense of contested lagoon orders; Attorney General

If the lagoon order is contested, the board of lagoon management commissioners shall defend the order, and in conducting its defense, the board shall be represented by the Attorney General of the State.

73 Del. Laws, c. 389, § 1.;



§ 4332. Notice of final action on lagoon order

When the lagoon order has become effective because no objection has been filed or because the right to appeal therefrom has expired, the prothonotary shall notify the Division of Watershed Stewardship and shall forward 2 certified copies of the lagoon order to the Division of Watershed Stewardship.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 42.;



§ 4333. Permanent court record

The lagoon order, together with any amendment thereto, shall be a permanent court record and shall be kept in the office of the prothonotary of the county wherein it was issued. It shall not be removed from that office except in cases where an emergency so requires. The prothonotary shall make such docket entries of proceedings as directed by rule of court.

73 Del. Laws, c. 389, § 1.;



§ 4334. Employment of private engineer by landowners

If the board of supervisors of the county soil conservation district in which all or the major portion of the area involved is located determines that the formation of a tax lagoon is practicable and feasible and is in the interest of the public health, safety and welfare, the interested landowner or owners may at any time thereafter employ at their expense engineering personnel of their selection to assist the Division of Watershed Stewardship.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 43.;



§ 4335. Exclusive procedure for determination of damages

The determination, assessment or award of damages or other compensation to be paid to any landowner in connection with the formation of a tax lagoon shall be made under and in accordance with this chapter. Chapter 61 of Title 10 shall not be applicable to proceedings to organize a tax lagoon under this chapter.

73 Del. Laws, c. 389, § 1.;






Subchapter IV Powers of Tax Lagoon

§ 4341. Meeting to organize tax lagoon; notice

(a) The Division of Watershed Stewardship, at its earliest convenience after the lagoon order becomes final, shall call a meeting of the taxables for the purpose of organizing the proposed tax lagoon, including the election of lagoon managers, as called for in the lagoon order, and a secretary-treasurer; the formulation of a plan for dredging the proposed tax lagoon; and levying taxes to cover the costs of construction and maintenance.

(b) The Division of Watershed Stewardship shall send a notice to every taxable by first class mail to that landowner's address as currently recorded by the board of assessment of the county at least 10 days prior to that meeting stating the time, place and object of the meeting.

(c) A notice of the meeting shall be sent to the chairperson of the board of supervisors of the county soil conservation district.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 430, § 44.;



§ 4342. Distribution of lagoon order and this chapter; filing of assessment list

(a) At the organization meeting of the tax lagoon, the Division of Watershed Stewardship shall deliver to the managers, when elected, a certified copy of the lagoon order and a copy of this chapter, together with all effective amendments thereto.

(b) The Division of Watershed Stewardship shall deliver a copy of the assessment list prepared under § 4321 of this title, as modified by the lagoon order, to the board of assessment of the county, making such changes in the names of the owners thereon as are warranted by transfers to new owners of lands assessed.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 45.;



§ 4343. Voting rights

At all meetings, each landowner shall be entitled to the same number of votes as the number of dollars assessed against the land of such owner in the lagoon order. In the event that any lands are held by tenants in common or joint tenants, each such tenant in common or joint tenant shall be entitled to the same number of votes as the tenant's fractional share of the total number of dollars assessed against said lands. In the case of lands held by a husband and wife as tenants by the entirety, either the husband or wife may vote all the dollars assessed against their lands.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4344. Voting by proxy

Any person entitled to vote pursuant to § 4343 of this title may authorize another landowner within the tax lagoon to cast the authorizing landowner's votes in that landowner's stead by executing a proxy. The proxy shall be signed, dated and notarized.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4345. Election of lagoon managers and a secretary-treasurer; terms of office; vacancies

(a) At the first meeting the taxables shall elect from their group the number of lagoon managers specified in the lagoon order, and a secretary-treasurer.

(b) The term of office of each lagoon manager and of the secretary-treasurer shall be 1 year. If the lagoon managers and secretary-treasurer first elected are elected prior to July 1 of any year, the time elapsing between said election and the first annual January meeting provided for in § 4348 of this title shall be deemed to constitute the first year of their terms of office. However, if the lagoon managers and secretary-treasurer first elected are elected on or after July 1 of any year, their terms of office shall not be deemed to begin until the said first annual January meeting, although they shall assume the duties and responsibilities of their respective offices immediately upon election.

(c) In the event that any tax lagoon officer dies, resigns, ceases to be 1 of the taxables, or is removed from office, the remaining lagoon officers shall, within 60 days, appoint a taxable to serve the remainder of the term of such officer. However, except in the case of death or removal from office, each tax lagoon officer shall continue to serve until a successor has been appointed.

73 Del. Laws, c. 389, § 1.;



§ 4346. Chairperson of lagoon managers; duties

Immediately after they are elected, the lagoon managers shall designate 1 of their number to serve as chairperson. The chairperson shall call meetings of the lagoon managers and taxables and shall preside thereat.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4347. Compensation of lagoon managers and secretary-treasurer

Tax lagoon managers and the secretary-treasurer may be entitled to receive compensation at a rate to be determined by a majority of the eligible votes of those taxables present at the first meeting provided for in § 4348 of this title. The rate of compensation for the tax lagoon managers and secretary-treasurer may be revised only at a regular annual meeting of the taxables.

73 Del. Laws, c. 389, § 1.;



§ 4348. Annual and other meetings of taxables; notice of meetings

At the first meeting the taxables shall set a date for the regular annual meeting. This date may not be changed except by action of a majority of the taxables present at a regular annual meeting. The chairperson of the lagoon managers may call special meetings at such times as the circumstances warrant. At least 10 days' notice of all meetings shall be given by the lagoon managers using either of the following methods:

(1) By publishing in a newspaper of general circulation in the area of a tax lagoon, and by posting at 5 conspicuous places in or near the area of said tax lagoon, a notice stating the time, place and object of the meeting; or

(2) By mailing to each affected taxable at the address currently shown on the records of the board of assessment of the county a notice stating the time, place and object of the meeting.

73 Del. Laws, c. 389, § 1.;



§ 4349. Meetings of lagoon managers; quorum

The lagoon managers shall meet as often as necessary to properly conduct the business of the tax lagoon. At such meetings a majority of the lagoon managers shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination.

73 Del. Laws, c. 389, § 1.;



§ 4350. Powers of a tax lagoon

A tax lagoon organized under this chapter, being a governmental subdivision of this State and a public body, corporate and politic, may exercise public powers, and in addition to such other powers as usually pertain to corporations, may:

(1) Levy taxes;

(2) Sue and be sued in the name of the tax lagoon; and suits against the tax lagoon shall be governed by subchapter I of Chapter 40 of Title 10;

(3) Make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(4) Borrow money for the purpose of dredging management and administering the tax lagoon;

(5) Acquire, by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property, real or personal, or any rights or interests therein;

(6) Cooperate or enter into agreements with the state or federal governments or any agency or subdivision thereof;

(7) Exercise the power of eminent domain in accordance with the condemnation procedure prescribed in Chapter 61 of Title 10 with respect to lands outside the boundaries of the tax lagoon which are needed for right-of-way or outlet purposes;

(8) Accept contributions from landowners assessed in the tax lagoon and disburse such funds for the purposes of performing certain operations, such as, but not limited to, dredging, which operations are authorized in the tax lagoon order but which are not included in the original estimated costs; and

(9) Call upon the Division of Watershed Stewardship for assistance with administrative and operations problems of the tax lagoon.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 46.;



§ 4351. Duties of lagoon managers

In addition to the duties specified in other sections of this chapter, the lagoon managers shall:

(1) Determine from the taxables the desired program of operations;

(2) Determine the amount of taxes to be levied to carry out such desired program;

(3) Secure specific authority for borrowing money in the name of the tax lagoon by a majority vote of the taxables present at a duly called meeting of the tax lagoon;

(4) At the first meeting, or within 30 days thereafter, prepare, with the assistance of the Division of Watershed Stewardship, a comprehensive plan for carrying out the desired program, which plan shall include provisions for levying taxes and for financing the program;

(5) Execute warrants, with the assistance of the Division of Watershed Stewardship, to the receiver of taxes and county treasurer authorizing and requesting the collection of all tax lagoon taxes other than maintenance taxes;

(6) Execute a warrant, with the assistance of the Division of Watershed Stewardship, to the receiver of taxes and county treasurer authorizing and requesting the annual collection of a tax in the amount of 2 percent of the total assessment base or in the amount of 2 percent of the total benefits for tax lagoons previously formed under the original provisions of this chapter, said warrant to be marked plainly as being for annual maintenance taxes and to be issued simultaneously with the issuance of the first warrant for the collection of taxes for construction purposes;

(7) Make a report, at the annual meeting, of their activities during the year preceding such annual meeting;

(8) Provide for work on the tax lagoon; and

(9) Provide for adequate maintenance of the tax lagoon.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 47.;



§ 4352. Duties of secretary-treasurer of tax lagoon

In addition to any powers and duties set forth elsewhere in this chapter, the secretary-treasurer of the tax lagoon shall:

(1) Keep accurate minutes of all meetings of the lagoon managers and taxables; and such minutes shall be a part of the permanent records of the tax lagoon;

(2) Prepare a complete financial statement at the end of each calendar year, including therein an itemized report of all funds received, all funds expended, all funds due from taxes not yet collected, and all sums due and owing by the tax lagoon; and this statement and the records of the secretary-treasurer shall be audited annually by 2 qualified persons and shall become part of the permanent records of the tax lagoon;

(3) Provide for the safekeeping of any funds of the tax lagoon which are placed in the secretary-treasurer's custody; and

(4) Attend all meetings of the lagoon managers and taxables.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4353. Bond of secretary-treasurer

The secretary-treasurer shall, before assuming the duties of office and within 15 days after election, furnish a bond in favor of the tax lagoon, in an amount satisfactory to the lagoon managers and with a surety to be approved by the lagoon managers, conditioned on the faithful performance of duties and for the payment to the secretary-treasurer's successor of all tax lagoon funds. If any person elected secretary-treasurer neglects or refuses to give bond as aforesaid within the time specified, such person's right to hold such office shall be terminated, and the lagoon managers shall call a special meeting of the taxables to elect a new secretary-treasurer who shall give bond and security as provided in this section.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4354. Failure of lagoon officer to perform duties; remedy; removal

If any officer of a tax lagoon fails to perform the duties imposed on such officer by this chapter, any taxable may petition the Superior Court from which the lagoon order was issued and request an order directing said officer to carry out the duties of such office, and upon failure to comply with the order within the time stated therein, the taxable may further petition the Superior Court for the removal of the officer.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4355. Signatures on instruments issued by tax lagoon

Any note, bond, warrant or other instrument issued by a tax lagoon pursuant to this chapter shall be signed by the chairperson of the lagoon managers, and the chairperson's signature shall be attested by the secretary-treasurer of the tax lagoon.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4356. Liability of tax lagoon officers

No lagoon manager or other officer of a tax lagoon shall be held personally liable for the obligations of the tax lagoon. The tax lagoon shall indemnify the lagoon managers or other officers in accordance with § 4003 of Title 10 for all tort claims.

73 Del. Laws, c. 389, § 1.;



§ 4357. Limitation on borrowing power of tax lagoon

A tax lagoon may borrow money pursuant to this chapter with the consent of a majority of the votes cast at a meeting duly called under § 4348 of this title. No tax lagoon shall borrow money in excess of 90 percent of the total assessment base established by the lagoon order.

73 Del. Laws, c. 389, § 1.;






Subchapter V Taxation

§ 4361. Duties of board of assessment; assessment book; assistance by Division of Watershed Stewardship

(a) For tax lagoons formed under this chapter, the board of assessment of the county shall transcribe the information shown on the assessment list delivered to it pursuant to § 4351(4) of this title into a special assessment book, and it shall keep the same as part of the permanent records of its office. It shall also change the name of the owner shown therein from time to time as such changes are warranted by transfers of the lands assessed to new owners.

(b) The Division of Watershed Stewardship shall assist the various boards of assessment of all 3 counties, upon request, to make such changes in their special lagoon assessment books as are warranted by transfers of properties listed therein.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, §§ 48, 49.;



§ 4362. Method of determining tax

In determining the amount of any taxes to be levied against each owner's lands under this chapter, the lagoon managers shall determine the same in accordance with the ratio which exists between the assessment base for each property and the total assessment base for the tax lagoon.

73 Del. Laws, c. 389, § 1.;



§ 4363. Warrants by tax lagoons for collection of taxes

(a) For tax lagoons formed under this chapter, warrants authorizing and requesting the collection of lagoon taxes executed to the receiver of taxes and county treasurer shall be signed by the chairpersons of the lagoon managers and the secretary-treasurer of the tax lagoon and shall contain the following information:

(1) The name of the tax lagoon;

(2) The location by county and hundred;

(3) The date said warrant is delivered to the receiver of taxes and county treasurer;

(4) The date that the tax lagoon assessment list was filed with the county assessor;

(5) Total of that assessment list;

(6) Tax rate based on that assessment list;

(7) Total tax to be collected;

(8) Method of payment, if by installments;

(9) Statement as to whether the warrant is for construction, special or maintenance taxes;

(10) Amount and terms of loans, if any, secured by said tax warrant; and

(11) Person to be paid directly by receiver of taxes and county treasurer and amounts to be paid to such person.

(b) When a tax lagoon includes 2 or more counties, separate tax warrants shall be executed by the lagoon managers to each receiver of taxes and county treasurer thereof.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4364. Warrants by tax lagoons for collection of taxes — Duties of receiver of taxes and county treasurer

All taxes levied by any tax lagoon organized under this chapter shall be collected by the receiver of taxes and county treasurer in the county or counties wherein the lands taxed are located. The receiver of taxes and county treasurer shall accept tax warrants in proper form from such tax lagoons, shall refer to tax lagoon assessment lists on file with the board of assessment of the county, and shall collect such taxes warranted annually, pursuant to the terms of the warrants, in the same manner as provided by law for the collection of county taxes, and money so collected shall be paid during the months of November, January and July to the receiver designated in the tax warrants. Warrants received not later than May 1 of each year by the receiver of taxes and county treasurer shall be processed to be collected during that same year. Tax warrants marked plainly as being for annual maintenance taxes shall be filed by the receiver of taxes and county treasurer in a special binder, and the same shall be maintained as part of the permanent records of that office. Such annual maintenance taxes shall be deemed to have been levied by the tax lagoon as of April 30 of each year, except the year in which the original or a revised maintenance tax warrant is delivered to the receiver of taxes and county treasurer, in which case the levy shall be effective from and after the date of the delivery of such warrant. Annual maintenance taxes, once warranted, shall be collected yearly by the receiver of taxes and county treasurer, except that an annual maintenance tax shall not be collected during any tax year when another warrant, whether for construction taxes or special taxes, for an identical portion of the tax lagoon is in effect and is being collected. The receiver of taxes and county treasurer shall accept original tax warrants for annual maintenance taxes signed by the chairperson of the lagoon managers and attested by the secretary-treasurer of the tax lagoon. Such warrants may not be withdrawn and may not be revised except with the consent of the county soil conservation district, pursuant to § 4369 of this title.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4365. Installment payment of taxes for construction; lien; amount of first installment

(a) The lagoon managers may order the tax levied for the cost of dredging to be paid in annual installments and shall designate the method of payment on the tax warrant when it is forwarded to the appropriate receiver of taxes and county treasurer.

(b) In the event that the lagoon managers order the tax levied for the cost of construction to be paid in annual installments, the entire tax shall, nevertheless, constitute a present lien on the lands against which it is levied, and the amount of the first installment shall not be less than the sum of all payments for damages and compensation as set forth in the lagoon order, plus the costs and expenses incurred in the formation of a tax lagoon.

73 Del. Laws, c. 389, § 1.;



§ 4366. Taxes as security for loans; notation on tax warrant

A tax lagoon may secure the payment of any loan made to it by entering on the tax warrant provided for in § 4351(5) of this title a statement setting forth the fact that the taxes shown on the tax warrants have been pledged to secure the payment of a certain designated loan, and if a loan is so secured, by reciting the amount and terms of the loan and from whom it is being obtained, and by directing the receiver of taxes and county treasurer to pay any such taxes collected directly to the creditor until the loan is repaid. Such warrant may not be withdrawn and may not be altered or cancelled without the written consent of the creditor until the loan is repaid.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4367. Special tax

A special tax to raise the funds necessary to carry into effect any of the provisions of this chapter and not otherwise provided for herein may be levied by the lagoon managers in the same manner as provided in this chapter for levying taxes for original dredging.

73 Del. Laws, c. 389, § 1.;



§ 4368. Lien of taxes; enforcement

All taxes levied under this chapter shall constitute a first and paramount lien against the lands to which they apply from and after the date of such levy, subject only to the lien for state and county taxes, which lien may be enforced by sale or otherwise in the same manner as the lien for the county taxes. All such taxes shall be collected by the appropriate receiver of taxes and county treasurer as provided in § 4364 of this title. Penalties for failure to make payment by the due date shall apply to taxes levied under this chapter in the same manner and amount as in the case of county taxes, and funds so received shall be credited to the tax lagoon.

73 Del. Laws, c. 389, § 1.;



§ 4369. Adjustment of maintenance tax

When in the opinion of the lagoon managers the amount of the tax levied to defray the cost of maintenance is either insufficient or excessive, they may raise or lower the same for the current and succeeding years with the consent of the Division of Watershed Stewardship. If the annual maintenance tax is so raised or lowered, it shall be apportioned to each landowner in accordance with § 4362 of this title and a new maintenance tax warrant shall be delivered to the appropriate receiver of taxes and county treasurer.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 50.;



§ 4370. Limitation on liability of landowner for taxes

No landowner shall be liable in any manner for any taxes levied by the tax lagoon against the lands of another owner.

73 Del. Laws, c. 389, § 1.;






Subchapter VI General Provisions

§ 4381. Payment of damages and compensation

The damages and compensation awarded by the terms of the tax lagoon order shall be paid to the person entitled thereto out of the first funds available to the tax lagoon under this chapter, and no construction shall commence until said damages and compensation have been paid.

73 Del. Laws, c. 389, § 1.;



§ 4382. Obstruction of or damage to tax lagoon; civil and criminal liability

(a) If any person wilfully or negligently obstructs or damages any part of a tax lagoon and upon request of the lagoon managers fails to remove the obstruction or to repair the damage at the person's own expense, the lagoon managers shall see that the obstruction is removed and that the damage is repaired.

(b) The person so obstructing or damaging the tax lagoon shall be liable for all loss or injury caused thereby and the expenses or charges for remedying the same, and said loss or injury, expenses or charges may be sued for and recovered by the lagoon managers in the name of the tax lagoon before any justice of the peace in the county where the obstruction or damage occurred.

(c) Whoever wilfully obstructs or damages any part of a tax lagoon, as specified in subsection (a) of this section, or wilfully interferes in any way with tax lagoon operations as provided for in this chapter or in a tax lagoon order made pursuant to this chapter shall be fined not more than $100.

73 Del. Laws, c. 389, § 1.;



§ 4383. Right of entry upon lands

The Division of Watershed Stewardship, engineering personnel hired under § 4334 of this title, the Department of Natural Resources and Environmental Control, the lagoon management commissioners, the lagoon managers, or any of their employees or agents may enter upon any lands within the tax lagoon at all reasonable times in order to carry out the purpose of this chapter.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 52.;



§ 4384. Addition of territory to a tax lagoon

(a) Any landowner who desires that landowner's own lands to be included within a tax lagoon formed under this chapter may present a petition for an amendment to the existing lagoon order to include such lands to the Superior Court of the county which issued said lagoon order through the board of supervisors of the soil conservation district of the same county, and the procedure shall be substantially the same as the method in § 4385(3) of this title for amending a lagoon order, except that in addition to establishing an assessment base which will be the basis for all future lagoon taxes, for each parcel of land being included within the tax lagoon, a special assessment, based generally on the approximate total amount of taxes that would have been levied against such parcels of land since the tax lagoon was formed had such lands been within the original boundaries of said tax lagoon and other considerations, shall be determined by the board of lagoon commissioners and payment thereof prescribed in their report to the Superior Court.

(b) In those cases when any landowner, directly or indirectly, alters lands to utilize any part of a tax lagoon to benefit land which is not within the original boundary of the tax lagoon as established in the lagoon order and which was not assessed as part of the tax lagoon, or which was not assessed to the prong or part of the tax lagoon utilized by the alteration, and when the landowner or owners have not secured an amendment to the lagoon order in accordance with the procedure set forth in subsection (a) of this section, it shall be assumed that such landowner accepts the liability for payment of a special assessment and costs incurred in processing an amendment to the lagoon order, in addition to all future lagoon taxes, and it shall be the duty of the lagoon managers in the name of the tax lagoon to present a petition for an amendment to the existing lagoon order to include such lands, in the same manner as set forth in subsection (a) of this section, and the procedure shall be the same as outlined in that subsection, except that estimated costs of processing the amendment shall be added to the special assessment, which will be established by the board of lagoon management commissioners.

(c) In those cases when any landowner desires that landowner's own lands to be included within a tax lagoon and when agreement can be reached on the part of the landowner and the tax lagoon managers as to the special assessment to be paid and the assessment base to be established as the basis for all future lagoon taxes, then § 4385(1) or (2) of this title may be used to add the additional territory to the tax lagoon.

73 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4385. Alteration of tax lagoons; amendments to lagoon orders

If it becomes necessary to change any part of a tax lagoon, such changes may be made in one of the following ways:

(1) The desired or required changes, justified in writing and including any necessary maps or drawings, shall be presented by the tax lagoon managers to the taxables at a regularly called tax lagoon meeting. If a majority vote of the taxables present favors the changes, and providing that such changes do not include any relocations of works of improvement, or of the dredge area, or of the maintenance right-of-way on the lands of any owner without the owner's consent, the tax lagoon managers shall present 3 copies of their request for the changes, including the written justification and any necessary maps or drawings, and also including the results of the referendum, to the Division of Watershed Stewardship for its approval. Should that approval be given, the change shall be effective at once, and the Division of Watershed Stewardship shall file the original request with supporting papers in the office of the prothonotary of the proper county and return 1 copy to the tax lagoon. Whenever changes are made which affect the tax lagoon assessment list, the Division of Watershed Stewardship shall notify the board of assessment of the proper county of such changes.

(2) When all landowners affected consent to changes of any part of a tax lagoon, including the assessment list, they shall enter into a written agreement to make such changes and present 3 copies of such agreement, together with any necessary maps or drawings, to the Division of Watershed Stewardship for its approval. Should that approval be given, the change shall be effective at once, and the Division of Watershed Stewardship shall file the original request with supporting papers in the office of the prothonotary of the proper county and return 1 copy to the tax lagoon. Whenever changes are made which affect the tax lagoon assessment list, the Division of Watershed Stewardship shall notify the board of assessment of the proper county of such changes.

(3) Any landowner within the boundaries of a tax lagoon or the tax lagoon managers in the name of said tax lagoon may, at any time, petition for the amendments of the lagoon order that created the tax lagoon. Such petition shall list the changes that are desired and shall be presented to the Superior Court that issued the tax lagoon order through the board of supervisors of the soil conservation district of the same county. That board of supervisors shall require and handle a deposit from the petitioners in accordance with § 4314 of this title, so far as that section is applicable. As soon as the deposit is received, the board of supervisors shall file the petition in the office of the prothonotary of the proper county without further investigation. Upon the filing of a petition for amendments to a lagoon order in the office of the prothonotary of a county, the board of lagoon management commissioners of such county shall, at the direction of the resident judge thereof, go upon the lands of the tax lagoon watershed, if necessary, review the existing lagoon order, consider the changes requested, and make determinations regarding these. The board of lagoon management commissioners shall obtain from the Division of Watershed Stewardship such assistance and information as may be required. The board of lagoon management commissioners, with the assistance of the Division of Watershed Stewardship, shall prepare a special proposed report in the nature of 1 or more proposed amendments to the existing lagoon order, together with any maps or drawings deemed necessary. Upon completion of that report, they shall give notice and hold a hearing and referendum in accordance with §§ 4323 and 4324 of this title, so far as these are applicable. After holding the hearing and supervising the referendum, the board of lagoon management commissioners shall file the original and 2 copies of its report in the office of the prothonotary of the county in which all the major portion of the tax lagoon is located and shall attach to the report a certificate showing the results of the referendum and the place where and the time when it was held. The board of lagoon management commissioners shall also prepare and attach to the report a statement showing:

a. The board of lagoon management commissioners has fully discharged the duties assigned to it as prescribed by law;

b. Any objections made to the report of the board of lagoon management commissioners which did not warrant further changes in the report and the reasons therefor; and

c. Any other recommendations or information which the board of lagoon management commissioners deems advisable, including their determination as to whether the petitioners or the tax lagoon are liable for the costs of this action.

Action by the Superior Court shall follow §§ 4328, 4329, 4330, 4331, 4332 and 4333 of this title, so far as these sections are applicable.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 51.;



§ 4386. Lagoons near highways

The Department of Transportation shall maintain the highway drainage system insofar as is possible in such manner as to prevent silt from such system from obstructing any part of a tax lagoon. If silt enters from the highway system and obstructs a tax lagoon, the Department of Transportation shall remove the same within a reasonable time after being given notice of such obstruction by the lagoon managers.

73 Del. Laws, c. 389, § 1.;



§ 4387. Dissolution of tax lagoon

After a duly called meeting of the taxables at which a majority of all eligible votes have been cast in favor of dissolving a tax lagoon created under this chapter, the lagoon managers shall prepare a petition requesting such dissolution to the Superior Court through the Division of Watershed Stewardship. If the tax lagoon has operated for at least 10 years and if the Division of Watershed Stewardship is of the opinion that the dissolution of such tax lagoon is in the public interest, it shall file the petition therefor, together with the recommendations of the Division of Watershed Stewardship in the office of the prothonotary of the county in which the original lagoon order was issued. After a petition for dissolution has been so filed, the Superior Court shall issue an order dissolving the tax lagoon. No such order of dissolution shall be issued unless and until all obligations of the tax lagoon have been paid in full and all commitments of the tax lagoon have been fulfilled.

73 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 430, § 53.;



§ 4388. Appropriations to Department of Natural Resources and Environmental Control

An appropriation to the Department of Natural Resources and Environmental Control for purposes of planning, designing and constructing tax lagoons shall be included in the annual appropriation bill (budget bill) of the General Assembly.

73 Del. Laws, c. 389, § 1.;



§ 4389. Notice of right-of-way, or assessment

(a) The Department of Natural Resources and Environmental Control shall certify and file with the prothonotary of each county a list of all parcels with county tax parcel numbers and all owners of said parcels of real property located in that county which are subject to any portion of a right-of-way or assessment as part of a tax lagoon created by this chapter. The list shall be in alphabetical order by owner. The Department shall also certify and similarly file a list of any change of parcel numbers subject to such a right-of-way or assessment annually. Additionally, the Department shall certify and similarly file a list of any addition or deletion of a parcel or parcels subject to a right-of-way or assessment immediately upon making any such addition or deletion.

(b) No later than 180 days after complying with subsection (a) of this section the Department shall certify and file with the prothonotary of each county a list of all parcels with county tax parcel numbers and all owners of said parcels listed in alphabetical order and designating which parcels are subject to a right-of-way and assessment and which parcels are subject only to an assessment.

(c) The certified list submitted pursuant to subsection (a) or (b) of this section shall be confirmed by order of the Resident Judge of Superior Court for each county, which order shall:

(1) State the name of the tax lagoon;

(2) State the owner's name(s) and that owner's county tax parcel number for each parcel subject to the right-of-way and assessment and each parcel subject to an assessment only; and

(3) Direct that the order be recorded in the Office of the Recorder of Deeds in and for that county.

(d) There shall be no charge or fee to file the list required by subsection (a) of this section.

(e) There shall be no charge or fee to record the order pursuant to this subsection.

75 Del. Laws, c. 321, § 2.;









CHAPTER 44. FLOOD MITIGATION STANDARDS

§ 4401. Purpose

It is the purpose of this chapter to: promote the public health, safety and general welfare, and to: protect human life, health and welfare; encourage the utilization of appropriate construction practices in order to prevent or minimize flood damage in the future; minimize flooding of water supply and sanitary sewage disposal systems; maintain natural drainage; reduce financial burdens imposed on the State, local community, its governmental units and its residents, by discouraging unwise design and construction of development in areas subject to flooding; minimize the need for rescue and relief efforts associated with flooding and generally undertaken at the expense of the general public; minimize prolonged business interruptions; minimize damage to public facilities and other utilities such as water and gas mains, electric, telephone and sewer lines, streets and bridges; reinforce that those who build in and occupy special flood hazard areas should assume responsibility for their actions; minimize the impact of development on adjacent properties within and near flood prone areas; provide that the flood storage and conveyance functions of the floodplain are maintained; minimize the impact of development on the natural and beneficial functions of the floodplain; prevent floodplain uses that are either hazardous or environmentally incompatible; and improve drainage standards to reduce threats to community welfare.

78 Del. Laws, c. 183, § 1.;



§ 4402. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Department" shall mean the Department of Natural Resources and Environmental Control.

(2) "Federal Emergency Management Agency" ("FEMA"): the federal agency with the overall responsibility for administering the National Flood Insurance Program.

(3) "Flood" or "flooding": a general and temporary condition of partial or complete inundation of normally dry land areas from the overflow of inland or tidal waters, and/or the unusual and rapid accumulation or runoff of surface waters from any source.

(4) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

(5) "State" shall mean the State of Delaware.

78 Del. Laws, c. 183, § 1.;



§ 4403. Rules

The Secretary shall, by May 17, 2012, develop guidance and minimum standards for improved floodplain management and drainage within the state after consultation with a Floodplain and Drainage Advisory Committee (Committee) appointed by the Secretary, to include public and private interests, as well as appropriate state, federal and municipal agencies, and governmental subdivisions of the State. Floodplain and drainage standards shall include, but not be limited to definitions, general requirements and criteria for consideration by local governments within the State. The Committee will consider nationally recognized standards and best practices. The Committee may also evaluate the capacity of local governments to implement standards and may make recommendations to the Secretary as appropriate, including, but not limited to the development of model ordinances. The Committee shall also examine the adequacy of existing requirements, policies and practices associated with notification to prospective property purchasers of existing flooding or drainage issues. Prior to finalizing such standards the Department shall offer an opportunity for the public to comment on the proposed standards and will consider all relevant comments.

The Committee shall consist of the following members:

(1) One member of the Senate appointed by the President Pro Tempore of the Senate and 1 member of the House of Representatives appointed by the Speaker of the House of Representatives;

(2) One member of the Delaware Farm Bureau appointed by the President of the Delaware Farm Bureau;

(3) One representative of the Delaware Association of Conservation Districts, appointed by the President of the Delaware Association of Conservation Districts;

(4) One representative of the Delaware State Bar Association Real and Personal Property Section, appointed by the President of the Delaware State Bar Association;

(5) One representative of the Delaware Association of Realtors, appointed by the President of the Delaware Association of Realtors;

(6) One representative from the Federal Emergency Management Agency National Flood Insurance Program;

(7) One representative from the Delaware Hazard Mitigation Council appointed by the Director of the Delaware Emergency Management Agency.

(8) One representative of the Home Builders Association of Delaware appointed by the President of the Home Builders Association of Delaware.

(9) Three representatives of the Delaware League of Local Governments appointed by the President of the Delaware League of Local Governments.

(10) One representative of the Sussex County Association of Towns.

(11) One representative of the Committee of 100 appointed by the President of the Committee of 100.

(12) One representative of the Delaware Insurance Commissioner's Office appointed by the Delaware Insurance Commissioner.

(13) One representative of the American Council of Engineering Companies appointed by the President of the American Council of Engineering Companies.

(14) One representative of the Delaware Department of Transportation appointed by the Secretary of the Department of Transportation.

(15) Three representatives of the Delaware Association of Counties, 1 from each county, appointed by the President of the Delaware Association of Counties.

(16) Two representatives of the Division of Watershed Stewardship, appointed by the Secretary of the Department of Natural Resources and Environmental Control (DNREC).

The Chair of the Committee shall be selected by the Secretary of the Department of Natural Resources and Environmental Control. The Committee shall organize and hold its first meeting by September 16, 2011, and shall be staffed by DNREC.

78 Del. Laws, c. 183, § 1.;



§ 4404. Review of standards

(a) Within 6 months of the adoption of minimum standards, the 3 county governments and all municipal governments as appropriate shall review and prepare comments regarding their individual codes and ordinances to determine if they are consistent with the minimum standards. Such review and comments shall identify areas where existing requirements meet or exceed these recommendations and standards, do not comply with the standards or are functionally equivalent.

(b) The review and comments from local governments will also identify areas where implementation of these standards would represent a hardship to the local government, and what impediments to adoption of these standards have been identified. The Committee shall develop the framework for conducting such a review and Department of Natural Resources and Environmental Control (DNREC) shall provide technical assistance to local governments in conducting such analysis when requested.

(c) DNREC shall compile the results of the review, develop a draft report, reconvene the Committee to review the draft report and solicit feedback and deliver the final report to the General Assembly no later than March 15, 2013.

78 Del. Laws, c. 183, § 1.;






CHAPTER 45. PUBLIC LANDS

§ 4501. Land warrants

All general warrants for locating vacant land without specification, which were not located by survey prior to January 23, 1843, are vacated and void; and all warrants for locating land issued by any recorder since January 11, 1798, are illegal and void.

Code 1852, § 11; Code 1915, § 11; Code 1935, § 11; 7 Del. C. 1953, § 4501.;



§ 4502. Cessions of public land to United States

All cessions of public land, which have been made to the United States for public purposes, are recognized and ratified according to the terms thereof.

Code 1852, § 14; Code 1915, § 14; Code 1935, § 14; 7 Del. C. 1953, § 4504.;



§ 4503. Location and payment for grants of public lands

All grants of public land made shall be located and paid for within 1 year from the grant, or they shall be void.

Code 1852, § 15; Code 1915, § 15; Code 1935, § 15; 7 Del. C. 1953, § 4505.;



§ 4504. Supervision and control of public lands by Department of Natural Resources and Environmental Control; public beaches; penalty

(a) The public lands of this State, as ascertained in regard to location, surveyed and plotted under the supervision and direction of the Public Lands Commission, created in accordance with Chapter 5, Volume 27, Laws of Delaware, shall be under the supervision and control of the Department of Natural Resources and Environmental Control which Department may care for the public lands. All powers given to said Public Lands Commission shall be exercised by the Department of Natural Resources and Environmental Control.

(b) It shall be unlawful to place, dump or throw rubbish, garbage, refuse, trash or other debris of any kind within any public beach of this State, except in such receptacles as are provided for such purpose. Whoever violates this provision shall be fined not less than $50 nor more than $100, together with costs of prosecution, and in default of payment of the fine and costs shall be subject to § 4105 of Title 11.

All law-enforcement agencies, to include Environmental Protection Officers of the Department of Natural Resources and Environmental Control, shall have equal authority to enforce this section. Justices of the peace shall have jurisdiction of offenses under this section.

36 Del. Laws, c. 2, § 1; Code 1935, § 5742; 7 Del. C. 1953, § 4506; 57 Del. Laws, c. 617; 59 Del. Laws, c. 417, § 1.;



§ 4505. Survey of public lands

The Department of Natural Resources and Environmental Control may survey such of the public lands that have not been surveyed, plotted and recorded in the office of the recorder of deeds in the county in which any such lands may lie; and may survey and lay off such public highways through any such lands as it deems advisable and for the public good.

36 Del. Laws, c. 2, § 2; Code 1935, § 5743; 7 Del. C. 1953, § 4507; 57 Del. Laws, c. 617.;



§ 4506. Sale of public lands and products

(a) The Department of Natural Resources and Environmental Control may supervise the sale of any material, product or thing which grows or may be grown upon any public lands; divide the public lands into tracts of 50 acres, or less; and sell such tracts, or any part thereof, as deemed advisable to sell.

(b) Any public land sold shall be sold only at public auction after at least 10 days prior public notice. Such public notice shall be given in all 3 counties of this State. Notice in each county shall be given in the same manner required for county tax sales in each respective county, including publication and posting of handbills. Any land so sold shall be sold only to the highest bidder at the sale for the amount of that highest bid.

36 Del. Laws, c. 2, § 2; Code 1935, § 5743; 7 Del. C. 1953, § 4508; 50 Del. Laws, c. 644; 57 Del. Laws, c. 617.;



§ 4507. Delivery of deeds; restrictions therein

The Department of Natural Resources and Environmental Control, together with the Governor of this State, may execute and deliver a good and sufficient deed to any part of the public lands of this State, and may place upon the sale of such lands a restriction requiring the expenditure by any person purchasing the same of a certain amount of money upon any tract sold to them, or may require any other conditions which the Department of Natural Resources and Environmental Control deems advisable for the public good.

36 Del. Laws, c. 2, § 4; Code 1935, § 5745; 7 Del. C. 1953, § 4509; 57 Del. Laws, c. 617.;



§ 4508. Forfeiture of public lands to State

Whoever purchases any of the public lands under any restriction or condition imposed by the Department of Natural Resources and Environmental Control, and fails for a period of 5 years to comply with the restrictions or conditions mentioned in the deed of grant from the Department, forfeits such lands to the State, and the title to such lands shall thereafter rest in the State.

36 Del. Laws, c. 2, § 4; Code 1935, § 5745; 7 Del. C. 1953, § 4510; 57 Del. Laws, c. 617.;



§ 4509. Improvement of public lands

(a) The Department of Natural Resources and Environmental Control may make improvements to and on any public lands of this State and may expend any sums appropriated therefor on such lands.

(b) The Department of Natural Resources and Environmental Control may lease or grant concessions for any such improvements.

(c) All funds collected from such rentals or concessions shall be treated in the same manner as income received from public lands as provided in § 4515 of this title.

Code 1935, § 5746B; 46 Del. Laws, c. 233, § 1; 7 Del. C. 1953, § 4511; 57 Del. Laws, c. 617.;



§ 4510. Lease of public lands; forfeiture of lease

The Department of Natural Resources and Environmental Control together with the Governor of this State, may execute and deliver, in proper form, a lease of any part of the public lands of this State, which public lands are under the supervision and control of the Department of Natural Resources and Environmental Control by virtue of this chapter. The demise and lease of such lands may be upon such conditions and for such rentals as the Department of Natural Resources and Environmental Control deems advisable for the public good. Whoever leases any of the lands under any restrictions or conditions of the Department of Natural Resources and Environmental Control and fails to comply with the restrictions or conditions mentioned in the lease from the Department forfeits the leasehold interest granted by the lease.

Code 1935, § 5746A; 45 Del. Laws, c. 272, § 1; 7 Del. C. 1953, § 4512; 57 Del. Laws, c. 617.;



§ 4511. Lease of mineral rights in public lands; utility rights

The power granted to the Department of Natural Resources and Environmental Control to lease the public lands shall include the right of the Department, together with the Governor of this State, to execute and deliver, in proper form, a lease for the exclusive right of mining, exploring by geophysical and other methods, and operating for and producing therefrom, oil, gas, casing head gas, casing head gasoline, laying pipelines, telephone and telegraph lines and building tanks, power stations, gasoline plants, ponds and roadways, and the exclusive right of injecting water, brine and other fluids into the subsurface strata of the public lands so demised.

Code 1935, § 5746A; 45 Del. Laws, c. 272, § 1; 7 Del. C. 1953, § 4513; 57 Del. Laws, c. 617.;



§ 4512. Rent from lease of public lands

All funds received as rent in connection with the leasing of public lands under §§ 4510 and 4511 of this title shall be payable to the State Treasurer and kept by him or her in a special account known as the "Department of Natural Resources and Environmental Control Public Lands Account," and such funds shall not become a part of the General Fund of the State except as hereinafter provided. The Department may expend money payable out of the special account for the protection, improvement or restoration of lands demised or of lands adjacent to any public lands demised. Any balance remaining from the rentals of any public land in the special account and unencumbered at the end of any fiscal year reverts to the General Fund. Such funds shall not be encumbered for any purpose whatsoever except for the purposes hereinabove provided.

Code 1935, § 5746A; 45 Del. Laws, c. 272, § 1; 7 Del. C. 1953, § 4514; 57 Del. Laws, c. 617; 70 Del. Laws, c. 186, § 1.;



§ 4513. Prohibitions against leasing of oyster beds

Nothing in this chapter shall be construed as authorizing or empowering the Department of Natural Resources and Environmental Control to lease any land which is used as an oyster plantation, oyster bed or oyster bottom, nor shall the Department demise any land, the use of which would affect any adjacent oyster plantation, bed or bottom in the planting, propagation, catching or taking of oysters.

Code 1935, § 5746A; 45 Del. Laws, c. 272, § 1; 7 Del. C. 1953, § 4515; 57 Del. Laws, c. 617.;



§ 4514. Highways through public lands

The Department of Natural Resources and Environmental Control may construct any roads leading to or through any public lands which are under the supervision and control of the Department; may make plans and specifications for the construction of such roads and secure bids for the construction of the same; may enter into contracts for the construction of such roads as are deemed wise; and may pay the costs of the plans, specifications and construction work incident to the building of such roads out of any moneys to the credit of the Department in the State Treasury.

36 Del. Laws, c. 2, § 3; Code 1935, § 5744; 7 Del. C. 1953, § 4516; 57 Del. Laws, c. 617.;



§ 4515. Credit of moneys for Department of Natural Resources and Environmental Control

In order that the Department of Natural Resources and Environmental Control may carry out this chapter, all moneys, other than appropriated by the General Assembly, realized from the care and supervision of public lands of this State shall be deposited with the State Treasurer for the use of the Department in carrying out this chapter.

36 Del. Laws, c. 2, § 5; Code 1935, § 5746; 7 Del. C. 1953, § 4517; 57 Del. Laws, c. 617.;



§ 4516. Public money expended for roads

No public money shall be expended under this chapter on any roads leading to or through any public lands of this State with privately owned lands abutting thereon unless and until the owners of the abutting lands have reached or entered into an agreement with the Department as to whether or not a contribution toward the cost of such roads shall be made by said owner of such lands.

36 Del. Laws, c. 2, § 5; Code 1935, § 5746; 7 Del. C. 1953, § 4518.;



§ 4517. Power of Department of Natural Resources and Environmental Control

(a) Nothing contained in this chapter shall prohibit or limit in any way the power and authority granted unto the Department of Natural Resources and Environmental Control to develop, establish and maintain state parks on the public lands of the State in Sussex County bordering on the Atlantic Ocean as such power and authority is set forth in Chapter 47 of this title.

(b) Anything contained in this chapter to the contrary notwithstanding, the Department of Natural Resources and Environmental Control shall not convey, lease or extend or renew any lease of lands upon which the Department of Natural Resources and Environmental Control has established a state park, except with the approval of the Department of Natural Resources and Environmental Control.

Code 1935, § 5746A; 47 Del. Laws, c. 287, § 1; 7 Del. C. 1953, § 4519; 57 Del. Laws, c. 617; 57 Del. Laws, c. 739, § 121.;



§ 4518. Sale of public lands

(a) All lands to which this State directly or indirectly holds title, whether legal, equitable or both, shall be deemed public lands within the meaning of this chapter, except lands purchased or held by the State Housing Department for improvement and/or redevelopment and resale.

(b) The State Highway Department shall not exercise any power vested in it by this chapter over public lands which are under the supervision and control of any other agency of this State, without first obtaining the consent of such agency, any other section of this chapter to the contrary notwithstanding, except that nothing in this section shall affect the power of condemnation held by the State Highway Department. Except as limited by subsection (c) of this section, every agency of this State may exercise as before its authority over public lands under its supervision and control.

(c) Nothing in this section shall be construed to prohibit the Division of Highways and Transportation, its successor or successors from selling, transferring, conveying, trading or leasing lands which it no longer needs for highway purposes as is provided in §§ 137, 175 and 608(g) [repealed] of Title 17.

(d) No public lands, except as hereinabove set forth and except lands or buildings for which title is held by a reorganized school district, shall be transferred or conveyed to or otherwise placed under the control of any person or persons, state, county, or municipality or any governmental agency, whether foreign or domestic, having the power to sell or lease such lands unless the General Assembly specifically approves the same and unless done in conformity with the requirements of this chapter.

7 Del. C. 1953, § 4520; 57 Del. Laws, c. 332, § 1; 58 Del. Laws, c. 246; 63 Del. Laws, c. 209, § 1.;



§ 4519. Title or interest in public lands obtainable only by deed, conveyance or written instrument

No title or other interest in real property belonging to the State shall be acquired by adverse possession, presumed grant or any means other than by a deed or conveyance or other written instrument of transfer executed by a duly authorized official of the State pursuant to state law.

63 Del. Laws, c. 401, § 1.;



§ 4520. Liability for costs and expenses incurred by State in defeating claims to public lands

(a) Any person who asserts a claim to any interest in any part of the public lands of the State for which a plot or description has been recorded with the Recorder of Deeds in and for the county in which the lands are situate shall, if the State is successful in defeating such claim or any part thereof through any judicial proceeding, be liable for all costs and expenses of the State incurred in defeating the claim or any part thereof, including, without limitation, investigative costs, administrative costs, salaries of state employees, surveying costs, engineering costs, title search fees, attorneys' fees of privately retained counsel and attorneys of the Department of Justice, consultant fees and contract costs; provided however, that such cost and expense recovery should not be provided if the claim has substantial merit.

(b) For purposes of this section, the term "person" shall include any individual, group of individuals, firm, association, partnership, company, corporation, joint-venture, trust, estate or other legal entity. Any liability for costs and expenses imposed under this section on any corporation shall also be imposed jointly and severally on the officers and directors of such corporation in their individual capacities.

(c) In order to recover costs and expenses under this section, the State shall, within 45 days of the entry of the final order or judgment, file a petition with the court which exercised jurisdiction over the matter, which petition shall set forth a statement of the costs and expenses incurred by the State.

66 Del. Laws, c. 239, § 1.;



§ 4521. Zoning and use

Notwithstanding any provision of this chapter to the contrary, no state park, or any part thereof, open space as defined in § 7504 of this title, or other area acquired primarily for recreational use, shall be rezoned, neither shall there be a change in the use of any such lands requiring a variance or subdivision approval, except upon 45 days prior notice to all elected members of the General Assembly in whose district such lands, or any part thereof, lie.

72 Del. Laws, c. 156, § 3.;






CHAPTER 47. STATE PARKS

Subchapter I General Provisions

§ 4701. Powers and duties

(a) The Department of Natural Resources and Environmental Control may:

(1) Select and acquire by gift, devise, bequest, purchase, and through the exercise of the power of eminent domain, such lands as are desirable to be utilized chiefly for recreation, and to develop and maintain such areas;

(2) Expend for such acquisition, development and maintenance, such funds as are appropriated for such purposes, or received as earnings from the operation of such areas, or received from any other source;

(3) Employ such administrative and technical assistance as is, in the opinion of the Department necessary in order to plan, develop and maintain the areas which it administers;

(4) Make and enforce regulations relating to the protection, care and use of the areas it administers;

(5)(A) Establish and collect such user charges, which shall approximate and reasonably reflect all costs necessary to defray the expenses of the Department for the use of the facilities and services it provides in areas it administers. The Department shall, in addition, establish and impose a schedule of fees for entrance to state parks and for surf fishing vehicles and snowmobiles on said lands, with the concurrence and approval of the General Assembly. The Secretary of the Department of Natural Resources and Environmental Control shall establish the period and areas on which park fees and user charges shall be imposed. The Secretary shall annually prepare a schedule of park entrance and surf fishing vehicle and snowmobile fees pursuant to this section and submit the same as part of the Department's annual operating budget proposal. All of the fees collected pursuant to this section shall be deposited in the General Fund of this State and designated solely for park operations and maintenance; provided, however, that no fee shall be imposed on any recognized veteran's service organization for the use of any state park or portion thereof for purposes of patriotic or memorial services, provided that advance written notification of not less than 15 days is given to the agency and does not conflict with other previously scheduled activities within the park;

(B)(i) Delaware residents who are 62 years of age or older and who own a motor vehicle validly registered in Delaware may pay an annual fee of not less than 1/2 of the annual fee established for Delaware residents pursuant to paragraph (a)(5)(A) of this section for each such registered motor vehicle which shall permit such vehicle entrance to any state park or recreation area during the calendar year for which the fee was paid. Persons who are 62 years of age or older and who own a motor vehicle validly registered in another state may pay an annual fee of not less than 1/2 of the annual fee established for out-of-state registered vehicles pursuant to paragraph (a)(5)(A) of this section for each such registered motor vehicle which shall permit the vehicle entrance to any state park or recreation area during the calendar year for which the fee was paid. Each applicant under this paragraph shall furnish proof of age, vehicle ownership and vehicle registration at the time such application is made. Annual permits issued under this paragraph will be valid for any day excluding holidays. No annual permit issued under this paragraph will be honored on any day unless the owner of the vehicle for which such permit is issued is the operator of the vehicle at the time of entrance to the state park or recreation area to which admission is sought. All the fees collected under the authority of this section shall be deposited in the General Fund, and designated solely for park operations and maintenance;

(ii) A Delaware resident who is 65 years of age or older may pay a 1-time fee of $45, which will permit the resident to enter any state park or recreation area for the lifetime of the resident, so long as the resident is the operator of or a passenger in a Delaware-registered vehicle at the time of entrance to the state park or recreation area to which admission is sought. An applicant for a lifetime permit must furnish proof of age and Delaware residency at the time application for the permit is made. All fees collected under the authority of this paragraph must be deposited in the General Fund and designated solely for park operations and maintenance.

(C) Delaware residents who are disabled, and who hold a valid and current Gold Access Passport Card, as issued by the National Park Service of the United States Department of the Interior, shall be exempted from the annual or daily entrance fees required by this section;

(D) Any resident who has served honorably for 90 or more consecutive days on active duty in the armed forces of the United States, including service as member of the Delaware National Guard, in military actions in Southwest Asia associated with Operation Iraqi Freedom or Operation Enduring Freedom may, for the first 12 months following the date the resident was honorably discharged or removed from active status, receive a pass granting the resident free admission to any state park in this State without charge;

(E) Any resident, who does not qualify for free admission pursuant to paragraph (a)(5)(D) of this section, who has honorably served or is honorably serving in the armed forces of the United States, including service as a member of the Delaware National Guard, and who owns a motor vehicle validly registered in Delaware may pay an annual fee of 1/2 of the annual fee established for Delaware residents pursuant to paragraph (a)(5)(A) of this section for each such registered motor vehicle which shall permit such vehicle entrance to any state park or recreation area during the calendar year for which the fee was paid. Each applicant under this paragraph shall furnish proof of service in the armed forces of the United States, vehicle ownership and vehicle registration at the time such application is made. All the fees collected under the authority of this paragraph shall be designated solely for park operations and maintenance.

(F) A resident who is an active Delaware volunteer firefighter, an active Delaware volunteer emergency medical technician (EMT), or a life-member of a Delaware volunteer fire department is entitled to receive annually, without charge, a surf fishing vehicle permit. A firefighter, EMT, or life-member who volunteers in Delaware but lives out of state is entitled to receive annually, at the Delaware resident rate, a surf fishing vehicle permit.

(i) "Active Delaware volunteer firefighter" means a person who is a member of a Delaware volunteer fire department and who responds to at least 20% of the department's annual alarms and/or crew calls as a nonpaid firefighter.

(ii) "Active volunteer emergency medical technician" or "EMT" means a person who is a member of a Delaware volunteer fire department or a Delaware volunteer ambulance company and who responds to at least 20% of the department's or company's annual emergency medical service calls as a nonpaid EMT, EMT-C, or EMT-P, as described in § 9701(11), (12), and (13) respectively of Title 16.

(iii) "Life-member of a Delaware volunteer fire department" means a person who is a member of a Delaware volunteer fire department and who has been awarded life membership status by that department.

(iv) To qualify without charge for a surf fishing vehicle permit pursuant to this paragraph, the firefighter, EMT, or life-member must submit annually to the Department an original letter on official fire department or ambulance company letterhead, signed by the fire department's or ambulance company's president and authenticated by the president of the Delaware Volunteer Firefighter's Association. The letter must explain how the person qualifies for a surf fishing vehicle permit under this paragraph.

(v) One surf fishing vehicle permit may be issued annually to a vehicle registered to the qualifying active Delaware Volunteer Firefighter, active emergency medical technician (EMT), or life member in accordance with procedures established by the Department.

(6) Make on its own motion or in cooperation with other agencies of the State, studies of the recreational facilities now available in the State, and of the recreational needs of the State, and determine what areas not now available for public recreation should be acquired;

(7) Enter into agreements with proper persons or corporations for periods not to exceed 25 years for operation of services on the areas it administers;

(8) Employ and fix the salaries of such personnel as it deems proper for the enforcement of its rules and regulations. Enforcement personnel may arrest with a warrant for any violation of the Department of Natural Resources and Environmental Control rules and regulations, or without a warrant for any such violation committed in their presence. Enforcement personnel, with respect to the enforcement of the Department of Natural Resources and Environmental Control rules and regulations, shall have all the powers of investigation, detention and arrest conferred by law on peace officers or constables;

(9) Grant, with the written approval of the Cabinet Committee on State Planning Issues, easements, for either private or public purpose over or under any public lands which it administers, for the purpose of transmission lines, such as: Telephone and telegraph lines, electric power lines, gas pipelines, and water and sewage pipelines and appurtenances. The term of any such easement together with the amount of any fee charged therefor shall be determined by the Department of Natural Resources and Environmental Control acting with approval of the Cabinet Committee on State Planning Issues, and any funds received for the grant of such easements shall be deposited by the Department of Natural Resources and Environmental Control with the State Treasurer;

(10) Select and obtain, by lease or agreement with the owners thereof and upon such terms and conditions as the Department of Natural Resources and Environmental Control, with the approval of the Cabinet Committee on State Planning Issues, shall determine, such lands as the Department of Natural Resources and Environmental Control deems appropriate and desirable for park and recreation use and purposes, and to improve, develop, operate and maintain such lands for such purposes. The Department of Natural Resources and Environmental Control may only exercise the powers granted in this paragraph by lease or agreement entered into with the federal government or with a municipality, agency or political subdivision of this State; and

(11) Enter into an agreement with the Barcroft Company of Lewes, Delaware, for a period not to exceed 25 years, for the use of land presently leased to Barcroft, as well as an adjoining triangular-shaped property containing approximately .76 of an acre; provided, however, that the funds received from such agreement shall be appropriated to the Department of Natural Resources and Environmental Control to be used to rebuild and maintain, for the use of the public, a fishing pier located in the breakwater at Cape Henlopen State Park.

(b) The Department of Natural Resources and Environmental Control may establish state parks on any or all portions of state lands in Sussex County bordering on the Atlantic Ocean which have been or may hereafter be acquired and may administer them directly.

(c) The Department of Natural Resources and Environmental Control shall plan, develop and maintain all areas entrusted to its administration as to preserve in every reasonable degree the scenic, historic, scientific, prehistoric and wildlife values of such areas.

(d) All state parks and other areas acquired primarily for recreational use shall, from the date of their establishment as such, come under the jurisdiction of the Department of Natural Resources and Environmental Control and shall be closed to hunting, except in areas designated by the Department of Natural Resources and Environmental Control for such purpose.

(e) The Department of Natural Resources and Environmental Control shall establish an advance reservation system to allow disabled persons to reserve accessible campsites for the disabled at state parks.

41 Del. Laws, c. 259, § 2; 7 Del. C. 1953, c. 4703; 53 Del. Laws, c. 111; 56 Del. Laws, c. 86; 56 Del. Laws, c. 102; 56 Del. Laws, c. 407; 57 Del. Laws, c. 578; 57 Del. Laws, c. 734; 57 Del. Laws, c. 739, § 124; 60 Del. Laws, c. 243, § 1; 61 Del. Laws, c. 299, § 1; 61 Del. Laws, c. 389, §§ 1-4; 62 Del. Laws, c. 1, § 1; 62 Del. Laws, c. 44, §§ 1, 2; 63 Del. Laws, c. 191, § 4(i); 66 Del. Laws, c. 138, § 1; 68 Del. Laws, c. 86, §§ 1, 2; 69 Del. Laws, c. 85, § 1; 72 Del. Laws, c. 260, § 1; 72 Del. Laws, c. 381, § 1; 74 Del. Laws, c. 290, § 1; 74 Del. Laws, c. 291, § 2; 78 Del. Laws, c. 266, § 13; 78 Del. Laws, c. 300, § 1; 78 Del. Laws, c. 362, § 1; 79 Del. Laws, c. 30, § 1.;



§ 4702. Violations of rules and regulations; penalties

(a) Whoever violates any rule or regulation promulgated by the Department of Natural Resources and Environmental Control pursuant to this chapter shall be fined not less $50 nor more than $250 and costs for each offense, or imprisoned not more than 10 days, or both, except when such offenses are violations of subsection (g) of this section. For each subsequent like offense the person shall be fined not less than $100 nor more than $500, or imprisoned not more than 30 days, or both. If the offense involves the failure to acquire a surf fishing vehicle permit or failure to pay an entrance fee required under this chapter, the violator shall be assessed the cost of the permit, or fee, in addition to such fines. In addition to such fines, costs or imprisonment, any person who is convicted of any offense involving damaging, destroying or removal of state park property shall be required to make restitution to the Department for replacement or restoration of such property. Furthermore, in lieu of, or in addition to the aforesaid penalties, the court may order violators convicted of any offense involving damaging, destroying or removal of state park property to perform work projects in state parks.

(b) This section shall not be construed as authorizing the Department of Natural Resources and Environmental Control to change any penalty for violating any rule or regulation of the Department of Natural Resources and Environmental Control.

(c) All rules and regulations of the Department of Natural Resources and Environmental Control promulgated pursuant to this chapter shall have the effect of law and shall be published in at least 2 newspapers of general circulation in the territory to be affected, at least 30 days prior to the time the rule or regulation becomes effective, except in case of an emergency when the Department of Natural Resources and Environmental Control shall give such advance notice as it deems necessary or desirable.

(d) Justices of the peace shall severally throughout the State have jurisdiction of violations of the rules and regulations of the Department of Natural Resources and Environmental Control promulgated pursuant to this chapter with the condition that any person arrested for such violation shall either be taken before the closest available justice of the peace in the county where such violation is alleged to have occurred or be provided a voluntary assessment form in accordance with § 1311 of this title.

(e) Notwithstanding subsection (d) of this section, an arresting officer may issue a summons to any person arrested for any violation delineated in this chapter to have said person appear at a subsequent date at the Justice of the Peace Court which is the nearest available Justice of the Peace Court to the place of the arrest, during the regularly scheduled hours of said Court. For the purpose of this section, the summons for later appearance shall be sufficient to grant jurisdiction over the offense to the said nearest available justice of the peace.

(f) For the purpose of this section, a justice of the peace is available when he or she is at his or her office or court.

(g) Notwithstanding subsection (d) of this section, a summons in the appropriate form to be adopted by the Department of Natural Resources and Environmental Control may be attached to an unattended vehicle found in violation of any rule or regulation for parking in state parks by an authorized officer.

(1) The Department of Natural Resources and Environmental Control may adopt a schedule of civil penalties, between a minimum of $10 and a maximum of $25, for all violations delineated by its rules and regulations for parking in state parks. No court costs or other administrative fee shall be assessed if a civil penalty is paid by voluntary assessment.

(2) Any violation of this subsection shall be subject to a civil penalty only. Such violations shall not be classified as a criminal offense and shall not qualify as a prior conviction for purposes of § 4218(c)(1)f. of Title 11, whether or not such violation occurred prior to the enactment of this paragraph.

(3)a. Payment by voluntary assessment. — An owner or operator shall pay the amount on the summons to the voluntary assessment center listed on the summons, which center may be either a voluntary assessment center established by the Department of Natural Resources and Environmental Control or the Justice of the Peace Court Voluntary Assessment Center. In lieu of payment, an owner or operator may notify the applicable voluntary assessment center, within the time period specified on the summons, that the owner or operator requests a hearing in the Justice of the Peace Court. No court costs or other administrative fee shall be assessed if a civil penalty is paid by voluntary assessment. The penalty assessment pursuant to the Delaware Victim Compensation law, Chapter 90 of Title 11, shall not be assessed on civil penalties pursuant to this subsection. Moneys received either through voluntary assessment or after a hearing shall be disbursed in accordance with § 1307 of this title.

b. Presumptions. —

1. If any vehicle found to be in violation of this subsection is unattended at the time the violation is discovered and the identity of the operator is not otherwise apparent, the person in whose name such vehicle is registered as the owner shall be held responsible for such violation, unless the owner can furnish evidence that the vehicle was, at the time of the violation, in the care, custody or control of another person. Such presumption shall be rebutted if the owner:

A. Prior to the due date furnishes to the voluntary assessment center either: I. An affidavit stating that the owner was not the operator of the vehicle at the time of the alleged violation and provides the name and address of the person, or company who leased, rented or otherwise had the care, custody or control of the vehicle; or II. Attaches a certified copy of a police report showing that the vehicle or license plate or plates thereof had been reported to the police as stolen prior to the time of the alleged violation; or

B. Provides proof in court that the owner was not the operator of the vehicle at the time of the alleged violation.

2. A summons may be issued by the prosecuting agency to a person identified by affidavit or evidence in Court as the actual operator of the vehicle shown to have violated this subsection. There shall be a presumption that the person so identified was the driver. The presumption may be rebutted as described in this subsection.

c. Procedure for contesting. —

1. A request for a hearing must be made no later than the due date indicated on the summons, which date shall not be sooner than 20 days from the date the summons was issued.

2. The voluntary assessment center shall notify the Justice of the Peace Court when a hearing is requested. Such notification shall be in accordance with policies and procedures developed by the Justice of the Peace Court.

d. Failure to pay or contest the violation. — If the owner or operator:

1. Fails to respond to the summons on or before the due date in any of the manners permitted by this section, or

2. Requests a hearing and fails to appear,

the Court may, upon motion, enter a default judgment against such owner or operator. However, when the default judgment is sought for a failure to respond to the summons, no default judgment shall be entered until notice by first class mail is sent by the Court to such owner or operator providing the owner or operator with 10 days to pay the civil penalty to the Court or request a hearing to contest the charge. The applicable city, county or State agency may seek execution on any judgment entered by the Court.

In addition, the voluntary assessment center or Court may forward to the Division of Motor Vehicles the name and address of any owner or operator who fails to respond to the summons in a timely manner, who requests a hearing and fails to appear, or who is found responsible and fails to pay in accordance with the order of the Court. The Division of Motor Vehicles may refuse to register and/or deny the renewal of the registration of any of the vehicles of such owner or operator.

(4) After payment of a civil penalty pursuant to this subsection is received by the Department of Natural Resources and Environmental Control or a Justice of the Peace Court, the Department or the Court shall mail a receipt indicating the payment of such civil penalty if the person paying such civil penalty makes a written request for a receipt and encloses a self-addressed envelope with proper postage affixed thereon.

(5) Any violation of this subsection shall be subject to a civil penalty only. Such violation shall not be classified as a criminal offense and shall not qualify as a prior conviction for purposes of § 4218(c)(1)f. of Title 11, whether or not such violation occurred prior to the enactment of this paragraph.

41 Del. Laws, c. 259, § 3; 7 Del. C. 1953, § 4705; 56 Del. Laws, c. 85; 57 Del. Laws, c. 739, § 125; 62 Del. Laws, c. 213, § 2; 63 Del. Laws, c. 304, §§ 1-4; 68 Del. Laws, c. 182; 69 Del. Laws, c. 394, §§ 1-4; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 405, §§ 1-6; 76 Del. Laws, c. 403, § 1.;



§ 4703. Fort Delaware State Park

(a) Pea Patch Island is declared to be a state park under the name of Fort Delaware State Park.

(b) The Department of Natural Resources and Environmental Control shall repair Fort Delaware and shall thereafter maintain the same in a condition fit for visitation by the general public, and shall arrange and provide transportation facilities for such purpose.

(c) The Department of Natural Resources and Environmental Control shall establish and collect reasonable fees and charges for transportation to the said park and visitation therein; all such fees and charges received by the said Department of Natural Resources and Environmental Control and any other funds received by it, except state appropriations, for the support of Fort Delaware State Park shall be paid to the State Treasurer, who shall retain the same in a special fund, to be expended upon proper vouchers of the Department of Natural Resources and Environmental Control only for the purpose of carrying out this section.

(d) The officers of the Fort Delaware Society are named as an advisory board to the Department of Natural Resources and Environmental Control to make such recommendations for the care and maintenance of Fort Delaware State Park as they see fit.

48 Del. Laws, c. 373, §§ 1, 2; 7 Del. C. 1953, § 4723; 50 Del. Laws, c. 402, § 1; 57 Del. Laws, c. 739, § 127.;



§ 4704. Trap Pond Project

The Department of Natural Resources and Environmental Control shall supervise and maintain the area known as the Trap Pond Project, located in Sussex County, consisting of approximately 1,000 acres, as a state park.

48 Del. Laws, c. 360, §§ 1, 2; 7 Del. C. 1953, § 4724; 57 Del. Laws, c. 739, § 128.;



§ 4705. Licensing agents; service charge; regulations

(a) The Department may authorize as many qualified persons as licensing agents as it deems necessary to effectuate the efficient distribution of state park permits.

(b) Licensing agents may add a service charge to the required fee for a state park permit, provided the service charge does not exceed $0.50 cents for an annual permit or daily permit book or $0.75 cents for a surf fishing vehicle permit. Such service charges, if imposed, shall be posted by the licensing agent and shall be clearly visible to prospective purchasers.

(c) The Secretary may adopt, amend, modify or repeal rules and regulations to effectuate the policy and purpose of this section.

71 Del. Laws, c. 443, § 5.;



§ 4706. Zoning and use

Notwithstanding any provision of this chapter to the contrary, no state park, or any part thereof, or other area acquired primarily for recreational use, shall be rezoned, neither shall there be a change in the use of any such lands requiring a variance or subdivision approval, except upon 45 days prior notice to all elected members of the General Assembly in whose district such lands, or any part thereof, lie.

72 Del. Laws, c. 156, § 1.;






Subchapter II Recreation Assistance Fund

§ 4730. -4732. Establishment of fund; financial assistance to approved projects and programs; applications; Recreation Advisory Council

Repealed by 67 Del. Laws, c. 430, § 1, effective July 23, 1990.;






Subchapter III Delaware Land and Water Conservation Trust Fund

§ 4733. -4737. Establishment of program; eligibility for program; funding; program administration; conversion of use

Repealed by 67 Del. Laws, c. 352, § 3, effective July 13, 1990.;









CHAPTER 49. MAINTENANCE AND CONSTRUCTION OF MEMORIALS IN THE TOWN OF LEWES

§ 4901. Properties under jurisdiction of Department of State

The Department of State shall have the full and complete care and supervision of the DeVries Monument, at Lewes, Delaware, the Zwaanendael Museum, at Lewes, Delaware, and such other buildings, memorials or parks as come under the jurisdiction of the Department of State. The Department of State shall keep the property in its custody in proper condition at all times; and shall cause reasonable and necessary repairs to be made.

Code 1935, § 6225; 45 Del. Laws, c. 295, § 2; 7 Del. C. 1953, § 4902; 57 Del. Laws, c. 608, § 2B.;



§ 4902. Memorial to sailors

(a) The Department of State may have constructed in the Town of Lewes a memorial to sailors which may be either a building, monument, park or other appropriate construction, and which shall be given an official name by the Department of State, when it is completed.

(b) The Department of State may prepare plans, specifications and drawings and employ such needed assistants as are necessary, including an architect or architects; advertise for bids; require bidders to give proper bonds; reject any and all bids for reasons deemed sufficient to said Department of State; enter into agreements and contracts necessary to carry on the work of constructing the proposed memorial including contracts for services, labor and materials needful or proper for the purposes aforesaid or any of them; call upon any other department or agency of the state government for advice and assistance in planning the proposed memorial and to further the work of construction when necessary plans have been completed.

Code 1935, § 6226; 45 Del. Laws, c. 295, § 3; 7 Del. C. 1953, § 4903; 57 Del. Laws, c. 608, § 2B; 70 Del. Laws, c. 186, § 1.;



§ 4903. Funds and appropriations; expenditures

Any funds received from other than state appropriations may be paid to the Secretary of Finance who shall keep the same in a separate fund or account, and such funds shall be used only for the purpose of carrying out this chapter.

Code 1935, § 6227; 45 Del. Laws, c. 295, § 4; 7 Del. C. 1953, § 4904; 57 Del. Laws, c. 608, §§ 2A, 2C.;






CHAPTER 51. UNKNOWN SAILORS' CEMETERY

§ 5101. Memorial cemetery

The public lands hereinafter described are set aside and designated as a memorial cemetery for the burial of sailors and shall be maintained solely for that purpose. The cemetery shall be known as the Unknown Sailors' Cemetery and shall include the following described lands:

Beginning at a point on the north edge of the State Highway leading from the Town of Lewes towards the old Henlopen Lighthouse Reservation, said point being 171 feet east from the lines of Lewes Coast Guard Station and corner for lands in possession of Louis L. Paynter, and thence running along and with one line of said lands 577 feet to a point at high water mark on Delaware Bay, thence along the high water mark of said Bay southeast 350 feet to a point corner for land leased to the Lewes Fertilizer Company, now in possession of Smith Meal Company, thence along and with one line of said lands southwest 568 feet to a point in the north edge of the above described highway, thence along and with the north edge of said Highway 385 feet home to the place of beginning.

42 Del. Laws, c. 2, § 1; 7 Del. C. 1953, § 5101.;



§ 5102. Agency in charge of cemetery; powers

The Delaware Society for the Preservation of Antiquities, a corporation of the State, is the state agency or authority of the State designated to carry out this chapter. The Society shall provide for the care and maintenance and the reconstruction and restoration of the Unknown Sailors' Cemetery, and may make application to any federal department, board or agency for the performance of any necessary work and may accept any grant which is available to it as such state agency or to the State for the purpose of the reconstruction and restoration of the cemetery.

42 Del. Laws, c. 2, § 2; 7 Del. C. 1953, § 5102.;






CHAPTER 53. ARCHAEOLOGICAL RESOURCES IN THE STATE

Subchapter I General Provisions

§ 5301. Duties of the Department of State

The duties of the Department of State relative to archaeology within the State are as follows:

(1) To sponsor, engage in and direct archaeological research in this State and to encourage and coordinate archaeological research undertaken by any archaeological society, institution, agency or association of the State;

(2) To encourage cooperation among State agencies in the preservation, protection and excavation of archaeological resources which have or may come into the custody of any other agency of this State;

(3) To protect and encourage the preservation of archaeological resources located on privately owned lands in this State;

(4) To recover and preserve archaeological resources discovered during the course of any public construction in this State, when deemed appropriate by the Director of the Division of Historical and Cultural Affairs of the Department of State, and when the discovery is not subject to federal laws or other state laws that may require an archaeological investigation be conducted;

(5) To cooperate with and assist the University of Delaware and other public institutions of this State in the preservation and protection of archaeological resources;

(6) To furnish materials and objects to the Delaware State Museum, and/or other museums in the State, suitable for demonstrating and interpreting the State's history and heritage;

(7) To furnish exhibits and/or other materials to public and private schools of this State, and to assist in the instruction of students on the State's history and heritage, and the discipline of archaeology;

(8) To cooperate with similar agencies and institutions of other states and the federal government for the general purpose of preserving archaeological resources of this State, and to ensure that all such activity of agencies and institutions is in the best interest of the State;

(9) To publish or otherwise disseminate information resulting from archaeological research conducted in this State;

(10) To enforce the laws regulating archaeological resources situated on state-owned or state-controlled lands, including subaqueous lands.

75 Del. Laws, c. 153, § 2.;



§ 5302. Rules, regulations and guidelines

The Division of Historical and Cultural Affairs, with the approval of the Department of State, may formulate and adopt such rules, regulations, standards and guidelines as it deems necessary for the effective execution of its purposes under this chapter.

75 Del. Laws, c. 153, § 2.;






Subchapter II Archaeological Resources in or on State Lands

§ 5303. Purposes

(a) The General Assembly finds that:

(1) Archaeological resources in or on state lands are an integral and irreplaceable part of the State's heritage;

(2) Archaeological resources are valued as nonrenewable resources that provide educational, scientific, social and economic benefits for all citizens;

(3) These resources are increasingly endangered because of their commercial attractiveness and the effects of natural forces and human intervention;

(4) Existing state laws do not provide adequate protection to prevent the loss and destruction of these archaeological resources resulting from such causes; and

(5) There is a wealth of archaeological information which has been legally obtained by private individuals for noncommercial purposes and which could voluntarily be made available to professional archaeological institutions to further the educational, scientific, social and economic benefits for all citizens.

(b) The purpose of this subchapter is to secure, for the present and future benefit of the people of Delaware, the protection of archaeological resources which are in or on state lands, including subaqueous lands, to increase awareness and encourage meaningful stewardship of the State's archaeological heritage, and to foster increased cooperation and exchange of information among governmental authorities, the professional archaeological community, and private individuals having collections of archaeological resources and data.

75 Del. Laws, c. 153, § 2.;



§ 5304. Definitions

(a) "Abandoned shipwreck" means any shipwreck to which title has been voluntarily given up by the owner or by the owner not taking action after a wreck incident to claim title.

(b) "Archaeological investigation" means any surface collection, subsurface tests, excavation, or other activity that results in the disturbance or removal of archaeological resources.

(c) "Archaeological resource" means any artifact or material remains of past human life or activities which are at least 50 years old and are of archaeological interest, including but not limited to pottery, basketry, whole or fragmentary tools, implements, containers, weapons, weapon projectiles, by-products resulting from manufacture or use of human-made or natural materials, surface or subsurface structures or portions thereof, earthworks, fortifications, ceremonial structures or objects, cooking pits, refuse pits, hearths, kilns, post molds, middens, and shipwrecks; the site, location, or context in which such artifacts or material remains are situated; and any portion or piece of any of the foregoing.

(d) "Department" means the Department of State.

(e) "Director" means the Director of the Division of Historical and Cultural Affairs of the Department of State.

(f) "Division" means the Division of Historical and Cultural Affairs of the Department of State.

(g) "Embedded" means firmly affixed in the subaqueous lands such that the use of tools of excavation is required in order to move bottom sediments to gain access to a shipwreck, its cargo and any part thereof, or to any other archaeological resource.

(h) "Historic shipwreck" means a shipwreck that is listed in or eligible for listing in the National Register of Historic Places.

(i) "National Register of Historic Places" means the nation's official list of districts, sites, buildings, structures, and objects significant in American history, architecture, archaeology, engineering, and culture maintained by the United States National Park Service, Department of the Interior.

(j) "Of archaeological interest" means capable of providing scientific or humanistic understandings of past human behavior, cultural adaptation, and related topics through the application of scientific or scholarly techniques such as controlled observation, contextual measurement, controlled collection, analysis, interpretation and explanation.

(k) "Ordinary high water mark" means, for nontidal waters, the line at which the presence and action of water are so continuous in all ordinary years so as to leave a distinct mark on a bank either by erosion or destruction of terrestrial (nonaquatic) vegetation, or that can be determined by other physical or biological means.

(l) "Person" means an individual, corporation, partnership, trust, institution, association, or any other private entity or any officer or employee, agent, department, or instrumentality of the United States or of any state or political subdivision thereof.

(m) "Qualified person" means a person meeting the United States Secretary of the Interior's Professional Qualification Standards for Archeology (48 FR 44716; 36 CFR Part 61), as determined by the Director.

(n) "Secretary" means the Secretary of State.

(o) "Shipwreck" means a vessel or wreck, its cargo and other contents.

(p) "State lands" means any lands owned or controlled by the State of Delaware, including subaqueous lands.

(q) "Subaqueous lands" means submerged lands and tidelands.

(r) "Submerged lands" means:

(1) Lands lying below the line of mean low tide in the beds of all tidal waters within the boundaries of the State;

(2) Lands lying below the plane of the ordinary high water mark of nontidal rivers, streams, lakes, ponds, bays and inlets within the boundaries of the State as established by law; and

(3) Specific manmade lakes or ponds as designated by the Secretary of the Department of Natural Resources and Environmental Control.

(s) "Terrestrial lands" means lands owned or controlled by the State lying above the line of mean low tide.

(t) "Tidelands" means lands lying between the line of mean high water and the line of mean low water.

75 Del. Laws, c. 153, § 2.;



§ 5305. Authority to enhance, preserve and protect archaeological resources

(a) The title to all archaeological resources in or on State lands, including those in or on subaqueous lands, is hereby declared to be under the exclusive domain and control of the State. Further, as provided for under the Abandoned Shipwreck Act (Pub. L. 100-298; 43 U.S.C. §§ 2101-2106), and Guidelines therefore (55 FR 50115, 55 FR 51528), 56 FR 7875:

(1) The State has title to all shipwrecks embedded in subaqueous lands of this State; and

(2) The State has title to every shipwreck located on the State's subaqueous lands, if the shipwreck is listed in or determined eligible for listing in the National Register of Historic Places (16 U.S.C. § 470a; [former] 33 CFR Part 63 [repealed]; 36 CFR Part 60).

(b) The State's authority to enhance, preserve and protect archaeological resources in or on state lands is vested solely in the Department.

(c) Notwithstanding the jurisdictional provisions of § 7203 of this title, the Department is the custodian of archaeological resources in or on the State's subaqueous lands, including but not limited to shipwrecks to which the State has title under § 5305(a) of this title.

75 Del. Laws, c. 153, § 2.;



§ 5306. Jurisdiction and inter-agency cooperation

(a) When an archaeological resource is located within the jurisdiction of another state agency, the Division shall coordinate the review and evaluation of permit applications issued pursuant to § 5309 of this title to ensure conformance with all applicable laws and regulations.

(b) Any agency whose activities may affect state-owned shipwrecks shall consult with the Division, provide the Division the opportunity to review and comment on the proposed activity, and take into account the effects of the activity on such resources. This review will not substitute for consultation under Section 106 of the National Historic Preservation Act [16 U.S.C. § 470f] or Section 307 of the Coastal Zone Management Act [16 U.S.C. § 1456], if applicable.

(c) The Division may enter into agreements with state land managing agencies for the purposes of enhancing, preserving, protecting and promoting good stewardship of archaeological resources located in or on State lands managed by those agencies.

(d) All state land managing agencies shall cooperate with the Division in implementing the provisions of this chapter.

(e) All state and local law-enforcement agencies and officers are hereby empowered to, and shall assist the Division in carrying out its duties under this chapter.

75 Del. Laws, c. 153, § 2.;



§ 5307. Restriction or closure of public access

(a) The Division may temporarily restrict or close public access to any archaeological resource and its surrounding location or context in or on State lands, including subaqueous lands, and including public beaches notwithstanding the jurisdictional provisions of § 6803 of this title, whenever:

(1) In the judgment of the Director a condition constituting an imminent threat to an archaeological resource exists, which may cause harm to the qualities that make the resource of archaeological interest. Such threats may be due to the effects of natural forces or human intervention;

(2) The Director finds that an archaeological investigation is needed to determine if a resource is of archaeological interest; and/or

(3) The Director has issued a permit for archaeological investigation of an archaeological resource under § 5309 of this title, or the Division is conducting an archaeological investigation of an archaeological resource.

(b) The Director shall consult with the state land managing agency with jurisdiction over the lands in or on which the archaeological resource is located to define: the area to be restricted or closed; the anticipated period of the restriction or closure; how the restriction or closure will be posted to provide public notice; how the restriction or closure will be monitored or enforced; and, if the restriction or closure occurs pursuant to paragraph (a)(1) of this section, the steps that the Director and the other state land managing agency must take to alleviate the threat to the archaeological resource.

(c) The period of a restriction or closure under this section may not exceed 90 days, unless occurring pursuant to paragraph (a)(3) of this section, in which case the period of the restriction or closure is the term of the permit. The Director may, with the approval of the Secretary of State, extend a period of restriction or closure.

(1) The Director shall first consult with the state land managing agency in or on which the archaeological resource is located, as to the need for extending the period; and

(2) When occurring pursuant to paragraph (a)(1) of this section, the Director shall hold a public hearing; the Director shall take into account the comments provided at the public hearing, and within 15 days notify local governments and the public of the Director's decision on whether or not to extend the restriction or closure of access. The Director shall publish that decision in a daily newspaper of statewide circulation and in a newspaper of general circulation in the county in which the restriction or closure will occur.

(d) The Director may, with the approval of the Secretary of State, indefinitely restrict access to and recovery of certain shipwrecks to which the State holds title or terrestrial sites in or on state lands that have particular archaeological and/or environmental values.

(e) The Director may permit public access to certain shipwrecks to which the State holds title with appropriate restrictions to protect their archaeological and/or environmental values.

(f) Any person whose interest is substantially affected may appeal a decision of the Division made pursuant to this subsection regarding access to an archaeological resource. The appeal must be made to the Secretary, and filed with the Secretary within 60 days from the issuance of the Division's decision. The appeal must be conducted in accordance with the Administrative Procedures Act, § 10101 et seq. of Title 29. If an appellant exhausts all administrative remedies, the appellant is entitled to judicial review in accordance with subchapter V of the Administrative Procedures Act [§ 10141 et seq. of Title 29].

75 Del. Laws, c. 153, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5308. Permit required

No person may excavate, collect, salvage, recover, remove, damage, or otherwise alter or deface any archaeological resource or its surrounding location or context, located in or on state lands, including subaqueous lands, without first having obtained a permit from the Division.

39 Del. Laws, c. 11, § 2; 7 Del. C. 1953, § 5302; 64 Del. Laws, c. 138, §§ 4-6; 69 Del. Laws, c. 430, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 153, § 2.;



§ 5309. Permit application

(a) Any qualified person may apply to the Division for a permit to conduct archaeological investigations on state lands. The application must contain information that the Division considers necessary, including information concerning the time, scope, location, specific purpose of the proposed work, and proposed disposition of recovered materials and associated records.

(b) The Division shall issue a permit pursuant to an application under subsection (a) of this section if the Division finds that:

(1) The applicant is qualified to carry out the permitted activity;

(2) The proposed activity is undertaken for the purpose of furthering archaeological knowledge in the public interest;

(3) The archaeological resources which are excavated or removed from state lands, including subaqueous lands, will remain the property of the State. Those resources and copies of associated archaeological records and data will be preserved by a qualified university, museum, or other scientific or educational institution, except as may be provided for under a shipwreck management program established pursuant to § 5316 of this title;

(4) The activity pursuant to the permit is not inconsistent with any management plan applicable to the state lands concerned; and

(5) The proposed activity will not interfere with archaeological investigations being conducted or planned by the Division.

(c) A permit may contain any terms, conditions, or limitations which the Division considers necessary to achieve the intent of the chapter in the best interest of the State. A permit must identify the person responsible for carrying out the archaeological investigation. The Division may set reasonable permit fees that approximate and reasonably reflect the costs necessary to defray the expenses of the Division for its services. Any fees collected by the Division under this section are hereby appropriated to the Division to carry out the purposes of this chapter.

(d) The Division may renew a permit upon or prior to expiration, upon such terms as the applicant and the Division may mutually agree. Holders of permits are responsible for obtaining permission of any federal agencies having jurisdiction, including but not limited to the United States Coast Guard, the United States Department of the Navy and the United States Army Corps of Engineers, and of state agencies having jurisdiction, including but not limited to the Department of Natural Resources and Environmental Control, prior to conducting any archaeological investigation on subaqueous or terrestrial state lands.

(e) The Division may suspend a permit issued under this chapter upon the determination that the permit holder has violated any provision of § 5312(a), (b), (c) or (d) of this title. The Division may revoke a permit upon the assessment of a civil penalty under § 5312(e) of this title against the permit holder, or upon the permit holder's conviction under § 5312(f) of this title. The Division may suspend or revoke a permit if the permit holder has not substantially commenced or is not diligently pursuing the archaeological investigation.

(f) Any permit applicant or permit holder may appeal the denial, suspension, or revocation of a permit by the Division. An appeal must be made to the Secretary and filed with the Secretary within 60 days from the issuance of the Division's decision. The appeal must be conducted in accordance with the Administrative Procedures Act, § 10101 et seq. of Title 29. If an appellant exhausts all administrative remedies, the appellant is entitled to judicial review in accordance with subchapter V of the Administrative Procedures Act [§ 10141 et seq. of Title 29].

75 Del. Laws, c. 153, § 2.;



§ 5310. Qualified repositories

The University of Delaware and the Division of Historical and Cultural Affairs are designated as properly qualified repositories within the meaning of this chapter.

39 Del. Laws, c. 11, § 2; 48 Del. Laws, c. 219, § 1; 7 Del. C. 1953, § 5303; 64 Del. Laws, c. 138, § 7; 75 Del. Laws, c. 153, § 2.;



§ 5311. Repository of artifacts or material remains

All artifacts or material remains found in or on state lands, including subaqueous lands, and related records resulting from research, surveys and excavation conducted under a permit must be deposited for permanent preservation in either the University of Delaware Department of Anthropology or the Division of Historical and Cultural Affairs, or in a qualified repository approved by the Director, except as may be provided for under a shipwreck management program established pursuant to § 5316 of this title.

39 Del. Laws, c. 11, § 3; 43 Del. Laws, c. 194, § 1; 48 Del. Laws, c. 219, § 2; 7 Del. C. 1953, § 5304; 64 Del. Laws, c. 138, §§ 8-11; 75 Del. Laws, c. 153, § 2.;



§ 5312. Prohibited acts, criminal and civil penalties

(a) A person may not excavate, collect, salvage, recover, remove, damage, or otherwise alter or deface any archaeological resource, or its surrounding location or context, located on State lands, including subaqueous lands, unless such activity is pursuant to a permit issued under § 5309 of this title.

(b) A person may not sell, transfer, exchange, transport, purchase, receive or offer to sell, transfer, exchange, transport, purchase or receive any archaeological resource as defined in § 5303 of this title, unless the Division specifically allows for such activity under a permit issued pursuant to § 5309 of this title and/or as may be provided for under a shipwreck management program established pursuant to § 5316 of this title.

(c) A person may not possess, use, or employ on lands owned or controlled by the State, including subaqueous lands, tools or devices designed, modified or commonly used for the excavation, collection, salvage, recovery or removal of archaeological resources or otherwise designed or modified for activities prohibited by this chapter, excluding individuals permitted or authorized to possess such tools and devices in accordance with the requirements of this chapter.

(d) A person may not knowingly make a false statement, representation or certification in any application for permits granted under this chapter.

(e) Whoever violates or counsels, procures, solicits, or employs another to violate:

(1) Any prohibition contained in this chapter;

(2) Any condition or limitation in a permit issued pursuant to this chapter; or

(3) Any rule or regulation promulgated under this chapter

shall, upon conviction, be sentenced to pay a fine of not less than $1000 but not exceeding $10,000, or to imprisonment of up to 30 days, or both. Each day of excavation, alteration, destruction, injury or other violation is considered a separate offense and is punishable as such. Unauthorized tools or devices seized from violators of subsection (c) of this section may be ordered forfeited to the State without compensation. Further, restitution may be ordered to compensate the State for the cost of remedying or remediating any violation of this chapter. The Superior Court has jurisdiction of offenses under this chapter.

(f) Whoever violates or counsels, procures, solicits or employs another person to violate:

(1) Any prohibition contained in this chapter;

(2) Any condition or limitation in a permit issued pursuant to this chapter; or

(3) Any rule or regulation promulgated hereunder

shall be assessed a civil penalty of not less than $1000 but not exceeding $10,000. The Superior Court shall have jurisdiction of a violation in which a civil penalty is sought.

(g) Any expenses or civil penalties collected by the Division under this section may be allocated to the Division, subject to the approval of the Department, to carry out the purposes of this chapter.

39 Del. Laws, c. 11, §§ 1, 5; 7 Del. C. 1953, §§ 5301, 5306; 64 Del. Laws, c. 138, §§ 2, 3, 14; 69 Del. Laws, c. 430, §§ 1, 3-5; 75 Del. Laws, c. 153, § 2.;



§ 5313. Exemptions

(a) The provisions of §§ 5308, 5309, and 5312(c) of this title do not apply to activities of State agencies which are:

(1) Already subject to federal laws or regulations relating to archaeological resources, or

(2) Not intended as archaeological activities, such as, but not limited to, surveying, environmental remediation, soil testing, construction, or property maintenance. State agencies are encouraged to advise the Division of any archaeological resources found during the course of such activities, pursuant to the letter or spirit of § 5306 of this title.

(b) This chapter does not apply to public use areas on lands along the Atlantic coast from Cape Henlopen south to the state line, situated between the mean low water line and the base of the primary dune, unless otherwise restricted or closed by the Director under the authority of § 5307 of this title.

69 Del. Laws, c. 430, § 6; 75 Del. Laws, c. 153, § 2.;



§ 5314. Confidentiality

If the Director has reason to believe that disclosure of the exact location or nature of an archaeological resource would lead to vandalism, pilferage, damage, or otherwise pose a risk of harm to the resource or to the site at which the resource is located, regardless of ownership of the property, the Director may:

(1) Elect not to disclose such information to the public;

(2) Provide the public with only general information about the resource and/or its location, when notifying the public of a restriction or closure of access to a state archaeological resource under § 5307 of this title, or under provisions applicable to shipwrecks to which the State has title.

75 Del. Laws, c. 153, § 2.;



§ 5315. Cooperation with private individuals

(a) The Division shall take any action necessary and consistent with the purposes of the chapter to foster and improve the communication, cooperation, and exchange of information between the Division and:

(1) Private individuals having collections of archaeological resources and data which were obtained through legal means;

(2) Professional archaeologists and associations of professional archaeologists concerned with the archaeological resources of Delaware and of the United States.

(b) In order to protect and preserve archaeological resources which are found on privately owned lands in this State, it is a declaration and statement of legislative intent that archaeological excavations on privately owned lands are discouraged, except in accordance with and pursuant to the spirit and policy of this chapter; and persons having knowledge of the location of archaeological resources in Delaware are encouraged to communicate such information to the Director or to the Chairperson of the Department of Anthropology of the University of Delaware.

39 Del. Laws, c. 11, § 4; 43 Del. Laws, c. 194, § 2; 48 Del. Laws, c. 219, § 3; 7 Del. C. 1953, § 5305; 64 Del. Laws, c. 138, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 153, § 2.;



§ 5316. Shipwreck Management Program

The Division may establish a Shipwreck Management Program, in cooperation with other state and federal agencies experienced in the management of subaqueous lands and resources, to encourage the identification, protection, and, where appropriate, the recovery and disposition of abandoned shipwrecks embedded in or located on state-owned or state-controlled subaqueous lands. The Division is authorized to establish a professional staff for the purpose of implementing the Program.

75 Del. Laws, c. 153, § 2.;









CHAPTER 54. UNMARKED HUMAN BURIALS AND HUMAN SKELETAL REMAINS

§ 5401. Purpose

The purpose of this subchapter is:

(1) To help provide adequate protection for unmarked human burials and human skeletal remains found anywhere within the State, including subaqueous lands, but excluding those found anywhere on federal land;

(2) To provide adequate protection for unmarked human burials and human skeletal remains not within the jurisdiction of the Medical Examiner that are encountered during archaeological excavation, construction or other ground disturbing activities;

(3) To provide for adequate skeletal analysis of remains removed or excavated from unmarked human burials;

(4) To provide for the dignified and respectful reinterment or other disposition of Native American skeletal remains.

66 Del. Laws, c. 38, § 1; 75 Del. Laws, c. 153, §§ 4, 5.;



§ 5402. Definitions

As used in this subchapter:

(1) "Committee" shall mean a body consisting of the Chief of the Nanticoke Indian Tribe, 2 members appointed by the Chief, the Director of the Division of Historical and Cultural Affairs of the Department of State and 2 members appointed by the Director and a seventh member from the private sector appointed by the Governor. The Committee members shall be residents of the State and shall serve 1-year, renewable terms.

(2) "Director" shall mean Director of the Division of Historical and Cultural Affairs, Department of State.

(3) "Human skeletal remains" or "remains" shall mean any part of the body of a deceased human being in any stage of decomposition.

(4) "Medical Examiner" shall be as defined in Chapter 47 of Title 29.

(5) "Professional archaeologist" shall mean a person having:

a. A graduate degree in archaeology, anthropology, history or another related field with a specialization in archaeology;

b. A minimum of 1 year's experience in conducting basic archaeological field research, including the excavation and removal of human skeletal remains; and

c. Designed and executed an archaeological study and presented written results and interpretations of such study.

(6) "Skeletal analyst" shall mean any person having:

a. A graduate degree in a field involving the study of the human skeleton such as skeletal biology, forensic osteology or other relevant aspects of physical anthropology or medicine;

b. A minimum of 1 year's experience in conducting laboratory reconstruction and analysis of skeletal remains, including the differentiation of the physical characteristics denoting cultural or biological affinity; and

c. Designed and executed a skeletal analysis and presented the written results and interpretations of such analysis.

(7) "Unmarked human burial" shall mean any interment of human skeletal remains for which there exists no grave marker or any other historical documentation providing information as to the identity of the deceased.

66 Del. Laws, c. 38, § 1; 75 Del. Laws, c. 153, § 4.;



§ 5403. Discovery of remains and notification of authorities

(a) Any person knowing or having reasonable grounds to believe that unmarked human burials or human skeletal remains are being encountered shall notify immediately the Medical Examiner or the Director.

(b) When unmarked burials or human skeletal remains are encountered as a result of construction or agricultural activities, said activity shall cease immediately upon discovery and the Medical Examiner or the Director notified of the discovery.

(c) Human burials or human skeletal remains which are encountered by a professional archaeologist as a result of survey or excavations must be reported to the Director. Excavation and other activities may resume after approval is provided by the Director. The treatment, analysis and disposition of the remains shall conform to the provisions of this subchapter.

(d) The director shall notify the Chief Medical Examiner, Department of Health and Social Services, of any reported human skeletal remains discovered by a professional archaeologist.

66 Del. Laws, c. 38, § 1; 75 Del. Laws, c. 153, § 4.;



§ 5404. Jurisdiction over remains

(a) Subsequent to notification of the discovery of an unmarked human burial or human skeletal remains, the Medical Examiner shall certify in writing to the Director, as soon as possible, whether the remains come under the Medical Examiner's jurisdiction.

(b) If the Medical Examiner determines that the remains come under the Medical Examiner's jurisdiction, the Medical Examiner will immediately proceed with an investigation pursuant to Chapter 47 of Title 29.

(c) All those remains determined to be not within the jurisdiction of the Medical Examiner shall be within the jurisdiction of the Director.

66 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 153, § 4.;



§ 5405. Archaeological investigation of human skeletal remains

All excavations not under the jurisdiction of the Medical Examiner shall be either conducted by, or under the supervision of, a professional archaeologist and shall be subject to permission from the landowner. All permissible excavations shall be conducted in accordance with the regulations promulgated for this subchapter.

66 Del. Laws, c. 38, § 1; 75 Del. Laws, c. 153, § 4.;



§ 5406. Consultation, analysis and disposition

(a) The Committee shall be notified of all skeletal remains determined to be Native American within 5 days of discovery. Within 60 days of notification, the Director shall provide the Committee with a written plan for the treatment and ultimate disposition of the Native American skeletal remains.

(b) The Director shall publish notice of all excavations of human skeletal remains other than Native American, at least once per week for 2 successive weeks in a newspaper of general circulation in the county where the burials or skeletal remains were situated, in an effort to determine the identity or next-of-kin or both of the deceased. Treatment and ultimate disposition of the skeletal remains shall be subject to the written permission of the next-of-kin who notify the Director within 30 days of the last published notice. The Director shall provide next-of-kin with a written plan for treatment and ultimate disposition of human skeletal remains.

(c) All skeletal analysis conducted pursuant to this subchapter shall be undertaken only by a skeletal analyst as defined in § 5402(6) of this title.

(d) Any previously excavated skeletal remains of Native Americans of the State which are on display or remain uncovered as of June 5, 1987, shall be reinterred within 1 year. Treatment and disposition of all Native American remains discovered after enactment shall be determined by the Committee or, if direct descent can be determined, by the next-of-kin. In any event, Native American skeletal remains discovered after enactment shall be reinterred within 90 days unless an extension is granted by the Committee. Ultimate disposition of all non-Native American remains shall be determined by the next-of-kin, if known. If next-of-kin are unknown, disposition shall be determined by the Director. All costs associated with reinterment of human skeletal remains must be borne by the next-of-kin, if known.

(e) Any state agency which is responsible, either directly or indirectly, for the unearthing of human remains deemed to be the responsibility of the Division of Historical and Cultural Affairs shall be responsible for the cost of reinterment of those remains.

66 Del. Laws, c. 38, § 1; 68 Del. Laws, c. 290, § 84; 75 Del. Laws, c. 153, §§ 4, 7.;



§ 5407. Prohibited acts

No person, unless acting pursuant to Chapter 47 of Title 29, shall:

(1) Knowingly acquire any human skeletal remains removed from unmarked burials in Delaware, except in accordance with this subchapter.

(2) Knowingly sell any human skeletal remains acquired from unmarked burials in Delaware.

(3) Knowingly exhibit human skeletal remains.

66 Del. Laws, c. 38, § 1; 75 Del. Laws, c. 153, § 4.;



§ 5408. Exceptions

(a) Human skeletal remains acquired from commercial biological supply houses or through medical means are not subject to this subchapter.

(b) Human skeletal remains determined to be within the jurisdiction of the Medical Examiner are not subject to the prohibitions contained in this subchapter.

(c) Human skeletal remains acquired through archaeological excavations under the supervision of a professional archaeologist are not subject to the prohibitions as provided in § 5407(1) of this title.

66 Del. Laws, c. 38, § 1; 75 Del. Laws, c. 153, §§ 4, 8.;



§ 5409. Criminal penalties

Any person who violates § 5407 of this title shall upon conviction be sentenced to pay a fine of not less than $1,000 nor more than $10,000 or be imprisoned not more than 2 years or both. The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 38, § 1; 75 Del. Laws, c. 153, §§ 4, 6, 9.;



§ 5410. Rules, regulations, standards, and guidelines

The Division of Historical and Cultural Affairs may, with the approval of the Department of State, formulate and adopt such rules, regulations, standards and guidelines as it considers necessary for the effective execution of its purposes under this chapter.

75 Del. Laws, c. 153, § 10.;






CHAPTER 55. GEOLOGICAL SURVEY

§ 5501. Delaware Geological Survey; purposes

The Delaware Geological Survey shall have the following purposes and objectives:

(1) The systematic investigation of the geologic structure of the State, the nature and composition of the igneous, sedimentary and metamorphic rocks, their areal extent and thickness, and other features that may lead to a better understanding of the geology of the State;

(2) The systematic exploration and examination of all minerals, rock materials, water and other earth resources which are, or may become in the foreseeable future, of importance to the economic development of the State, or to the defense of the State or the United States;

(3) The examination of the physiographic features of the State, with special reference to their practical bearing upon the State's economic life;

(4) The preparation of reports, with necessary illustrations and maps, which shall embrace both a general and detailed description of the geology and earth resources of the State;

(5) The preparation of the special geologic maps to illustrate the earth resources of the State;

(6) The consideration of such other scientific questions in the field of geology, as is deemed of value to the people of the State;

(7) The recommendation and preliminary drafting of such new state laws as are deemed advisable or necessary for regulating the optimum utilization and equitable administration of the State's geological resources.

48 Del. Laws, c. 173, § 3; 7 Del. C. 1953, § 5502; 66 Del. Laws, c. 154, § 1.;



§ 5502. Management of Delaware Geological Survey

The University of Delaware shall have general charge of the Survey and shall direct its operations.

48 Del. Laws, c. 173, § 2; 7 Del. C. 1953, § 5503; 55 Del. Laws, c. 442, § 6.;



§ 5503. Superintendent; appointment; qualifications; compensation

The University shall appoint as superintendent of the Survey a State Geologist and shall determine his or her compensation. The State Geologist shall be a member of the technical or professional staff of the University of Delaware, and 1/2 of his or her salary shall be paid from appropriations to the Survey and the other 1/2 shall be paid by the University of Delaware out of its instructional budget.

48 Del. Laws, c. 173, § 2; 7 Del. C. 1953, § 5504; 70 Del. Laws, c. 186, § 1.;



§ 5504. Assistants and employees

The University of Delaware shall appoint such assistants and employees as are necessary to carry out the purposes of this chapter and shall determine the compensation of such persons.

48 Del. Laws, c. 173, § 2; 7 Del. C. 1953, § 5505.;



§ 5505. Responsibilities and duties of State Geologist

The State Geologist and the Acting State Geologist shall have the following responsibilities and duties:

(1) The State Geologist or the Acting State Geologist shall hereby be required to evaluate all activities related to oil, gas and geothermal energy exploration or development on land or water within the State and report his or her findings and recommendations promptly to the appropriate and affected agencies and officials of the State. In order to receive and consider the report of the State Geologist, any agency or official of the State approached to allow, permit or otherwise provide for such activities shall promptly notify the State Geologist, providing details of the contact and requesting a report and recommendations.

(2) The Delaware Geological Survey may receive by appropriation or transfer funds for cooperative programs with its counterpart federal agencies, including the United States Geological Survey, the United States Bureau of Mines and the United States Minerals Management Service and shall be the only agency of the State to enter into agreements with those federal agencies.

(3) The State Geologist shall serve as the representative of the State to the River Master of the Delaware River in accordance with the Supreme Court Decree of 1954 [New Jersey v. New York, 347 U.S. 995, 74 S. Ct. 842; 98 L. Ed. 1127 (1954)].

(4) The State Geologist or the Acting State Geologist shall prepare reports to the General Assembly showing the progress and conditions of the Survey together with such other information as it deems necessary and useful. Any reports, maps or other literature prepared and printed by the Survey shall be distributed or sold as the interest of the State and of science demand. All material collected after having served the purposes of the Survey shall be distributed to the educational institutions of the State or the whole or part of such material shall be put on public exhibition.

(5) Responsibility for matters relating to water quality, geologic hazards, seismicity and cartographic information.

48 Del. Laws, c. 173, § 4; 7 Del. C. 1953, § 5506; 55 Del. Laws, c. 442, § 7; 66 Del. Laws, c. 154, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 57. DISASTER RELIEF AND ASSISTANCE

§ 5701. Declaration of policy and intent

(a) It is the policy and purpose of the State to obtain from the federal government all available relief and assistance to alleviate suffering and damage resulting from major disasters, such as flood, storm, hurricane, fire, drought or other catastrophe, in any part of the State, and to repair or restore essential public facilities that have been damaged or destroyed by a major disaster, and, to that end, to cooperate fully with the federal government and its agencies.

(b) It is the policy and purpose of the State to obtain from the federal government all available assistance for the improvement and maintenance of the natural resources of the State, and to that end, to cooperate fully with the federal government and its agencies.

7 Del. C. 1953, § 5701; 53 Del. Laws, c. 345; 54 Del. Laws, c. 152, §§ 1, 2.;



§ 5702. Authority of Governor or designated representative to act for State

(a) The Governor, or such officer, agency or department of the State as shall be designated in writing by the Governor to act as the State's representative, may enter into such agreements with the federal government, or an agency thereof, as the Governor or such designated representative shall deem necessary to obtain available aid, assistance and relief from the federal government, or its agencies, and do all other acts or things necessary or convenient to obtain such aid and assistance or to carry out the powers expressly granted by this chapter and to effectuate its purpose, including the power to act in the acquisition of lands or interests in lands privately owned.

(b) Neither the Governor nor such designated representative shall commit the State to any financial obligation except to the extent of available appropriations; provided, however, that any such agreement authorized by subsection (a) of this section may specify:

(1) That the State will agree to hold and save the United States and its agents free from any claim for damages which may arise out of the performance of such works and projects to be undertaken by the federal government or its agencies pursuant to any such agreement, other than claims arising from the tortious acts of agents or employees of the federal government;

(2) That the State will furnish or provide, free of cost to the United States, all lands, easements, rights-of-way, and other areas or interests in land within this State required for or in connection with the performance of the work or project to be undertaken by the federal government, or its agencies, in respect of such agreement, and for the maintenance thereafter of such work or project; and

(3) That the State will furnish or provide free of cost to the United States such things as may be required by the federal government in connection with the improvement or maintenance thereof.

7 Del. C. 1953, § 5702; 53 Del. Laws, c. 345; 54 Del. Laws, c. 152, §§ 3-5.;



§ 5703. Costs and expense; fund to be charged

Such sums as may be required, whether in payment of the costs of necessary legal proceedings, as compensation to property owners, or in furtherance of any agreement authorized by § 5702 of this title, shall be charged against any special or emergency appropriation made by the General Assembly in connection with the work or project which is the subject matter of the agreement with the federal government or its agencies.

7 Del. C. 1953, § 5703; 53 Del. Laws, c. 345.;



§ 5704. Powers of Governor and Secretary of State

(a) The Governor and the Secretary of State may do all things necessary and proper to provide for disaster recovery and rehabilitation.

(b) The Governor may receive and disburse on vouchers signed by the Secretary of State, sums of money from the United States federal government for disaster recovery and rehabilitation.

7 Del. C. 1953, § 5704; 53 Del. Laws, c. 342, §§ 3, 4.;






CHAPTER 59. PUBLIC RECREATION ON PRIVATE LANDS

§ 5901. Purpose

The purpose of this chapter is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting their liability toward persons entering thereon for such purposes, whether such persons entered upon the land of the owner with or without consent of the owner.

7 Del. C. 1953, § 5901; 55 Del. Laws, c. 449; 67 Del. Laws, c. 107, § 1.;



§ 5902. Definitions

As used in this chapter:

(1) "Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.

(2) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty.

(3) "Owner" means the possessor of a fee interest, tenant, lessee, occupant or person in control of the premises.

(4) "Recreational purpose" includes, but is not limited to, any of the following, or any combination thereof: Hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, winter sports, and viewing or enjoying historical, archaeological, scenic or scientific sites.

7 Del. C. 1953, § 5902; 55 Del. Laws, c. 449.;



§ 5903. Limitation on duty of owner

Except as specifically recognized by or provided in § 5906 of this title, an owner of land owes no duty of care to keep the premises safe for entry or use by others for recreational purposes, or to give any warning of a dangerous condition, use, structure or activity on such premises to persons entering for such purposes. The limitation of duty of the owner granted by this section applies whether such persons entered upon the land of the owner with or without consent of the owner.

7 Del. C. 1953, § 5903; 55 Del. Laws, c. 449; 67 Del. Laws, c. 107, § 2.;



§ 5904. Use of land without charge; limits of liability

(a) Except as specifically recognized by or provided in § 5906 of this title, an owner of land who either directly or indirectly invites or permits without charge any person to use such property for recreational purposes does not thereby:

(1) Extend any assurance that the premises are safe for any purpose;

(2) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed;

(3) Assume responsibility, or incur liability, for any injury to person or property caused by an act of omission of such persons.

(b) The limits of liability of an owner as set forth under this section shall apply whether the person entered upon the land of the owner with or without consent of the owner.

7 Del. C. 1953, § 5904; 55 Del. Laws, c. 449; 67 Del. Laws, c. 107, § 3.;



§ 5905. Written waivers

Unless otherwise agreed in writing, §§ 5903 and 5904 of this title shall be applicable to the duties and liability of an owner of land leased to the State, or any subdivision thereof, for recreational purposes.

7 Del. C. 1953, § 5905; 55 Del. Laws, c. 449.;



§ 5906. Limitations on exemption from liability

Nothing in this chapter limits in any way any liability which otherwise exists:

(1) For wilful or malicious failure to guard or warn against a dangerous condition, use, structure or activity;

(2) For injury suffered in any case where the owner of land charges the person or persons who enter or go on the land for the recreational use thereof, except that in the case of land leased to the State or a subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.

7 Del. C. 1953, § 5906; 55 Del. Laws, c. 449.;



§ 5907. Exemptions

Nothing in this chapter shall be construed to:

(1) Create a duty of care, or ground of liability, for injury to persons or property;

(2) Relieve any person using the land of another for recreational purposes from any obligation which he or she may have in the absence of this chapter to exercise care in his or her use of such land and in his or her activities thereon, or from the legal consequences of failure to employ such care.

7 Del. C. 1953, § 5907; 55 Del. Laws, c. 449; 70 Del. Laws, c. 186, § 1.;






CHAPTER 60. ENVIRONMENTAL CONTROL

Subchapter I General Provisions

§ 6001. Findings, policy and purpose

(a) Findings. — The General Assembly hereby makes the following findings concerning the development, utilization and control of the land, water, underwater and air resources of the State:

(1) The development, utilization and control of the land, water, underwater and air resources of the State are vital to the people in order to assure adequate supplies for domestic, industrial, power, agricultural, recreational and other beneficial uses;

(2) The development and utilization of the land, water, underwater and air resources must be regulated to ensure that the land, water, underwater and air resources of the State are employed for beneficial uses and not wasted;

(3) The regulation of the development and utilization of the land, water, underwater and air resources of the State is essential to protect beneficial uses and to assure adequate resources for the future;

(4) The land, water, underwater and air resources of the State must be protected and conserved to assure continued availability for public recreational purposes and for the conservation of wildlife and aquatic life;

(5) The land, water, underwater and air resources of the State must be protected from pollution in the interest of the health and safety of the public;

(6) The land, water, underwater and air resources of the State can best be utilized, conserved and protected if utilization thereof is restricted to beneficial uses and controlled by a state agency responsible for proper development and utilization of the land, water, underwater and air resources of the State;

(7) Planning for the development and utilization of the land, water, underwater and air resources is essential in view of population growth and the expanding economic activity within the State.

(b) Policy. — In view of the rapid growth of population, agriculture, industry and other economic activities, the land, water and air resources of the State must be protected, conserved and controlled to assure their reasonable and beneficial use in the interest of the people of the State. Therefore, it is the policy of this State that:

(1) The development, utilization and control of all the land, water, underwater and air resources shall be directed to make the maximum contribution to the public benefit; and

(2) The State, in the exercise of its sovereign power, acting through the Department should control the development and use of the land, water, underwater and air resources of the State so as to effectuate full utilization, conservation and protection of the water and air resources of the State.

(c) Purpose. — It is the purpose of this chapter to effectuate state policy by providing for:

(1) A program for the management of the land, water, underwater and air resources of the State so directed as to make the maximum contribution to the interests of the people of this State;

(2) A program for the control of pollution of the land, water, underwater and air resources of the State to protect the public health, safety and welfare;

(3) A program for the protection and conservation of the land, water, underwater and air resources of the State, for public recreational purposes, and for the conservation of wildlife and aquatic life;

(4) A program for conducting and fostering research and development in order to encourage maximum utilization of the land, water, underwater and air resources of the State;

(5) A program for cooperating with federal, interstate, state, local governmental agencies and utilities in the development and utilization of land, water, underwater and air resources;

(6) A program for improved solid waste storage, collection, transportation, processing and disposal by providing that such activities may henceforth be conducted only in an environmentally acceptable manner pursuant to a permit obtained from the Department.

7 Del. C. 1953, § 6001; 59 Del. Laws, c. 212, § 1.;






Subchapter II Powers and Duties of Secretary and Department

§ 6002. Definitions

The following words and phrases shall have the meaning ascribed to them in this chapter unless the context clearly indicates otherwise:

(1) "Activity" means construction, or operation, or use of any facility, property, or device.

(2) "Air contaminant" means particulate matter, dust, fumes, gas, mist, smoke or vapor or any combination thereof, exclusive of uncombined water.

(3) "Air pollution" means the presence in the outdoor atmosphere of 1 or more air contaminants in sufficient quantities and of such characteristics and duration as to be injurious to human, plant or animal life or to property, or which unreasonably interferes with the enjoyment of life and property within the jurisdiction of this State, excluding all aspects of employer-employee relationships as to health and safety hazards.

(4) "At cost" means the expense to the government to conduct tests and analyses. No added service fee, or other fees and charges, may be included in this cost.

(5) "Board" means the Environmental Appeals Board.

(6) "Boat docking facility" shall mean a place where vessels may be secured to a fixed or floating structure or to the shoreline or shoreline structure.

(7) "Borrow pit" means any excavation into the subsurface for the purpose of extraction of earth products with the exception of excavation for utility or road construction, agricultural or highway drainage, or dredging operations under the jurisdiction of the U.S. Army Corps of Engineers.

(8) "Categorical pretreatment standard" means a pretreatment standard which applies to industrial users in a specific industrial subcategory.

(9) "Commercial landfill" means a waste disposal facility available for use by the general public and which accepts waste for disposal for profit.

(10) "Debris disposal area" means an excavation, pit or depression into which land clearing debris, along with small amounts of construction or demolition waste incidental to construction, has been placed and which is not a permitted or approved waste management facility.

(11) "Dedicated pumpout facility" means a semi-permanent connection made to a vessel for the purpose of removing sewage from the vessel on a continuous basis or automatic intermittent basis to an approved disposal facility.

(12) "Delineation" shall mean the process of defining and/or mapping a boundary that approximates the areas that contribute water to a particular water source used as a public water supply.

(13) "Department" means the Department of Natural Resources and Environmental Control.

(14) "Direct vessel sewage pumpout connection" shall mean a semipermanent connection made to a vessel for the purpose of removing vessel sewage from the vessel holding tank or head on a continuous or automatic intermittent basis to an approved sewage disposal facility.

(15) "Discharge or indirect discharge" means the discharge or the introduction of pollutants from any nondomestic source into a POTW.

(16) "Domestic wastewater" means the liquid and water-borne human and/or household type waste derived from residential, industrial, institutional or commercial sources.

(17) "Dump station" means a type of pumpout facility that receives vessel sewage from portable marine sanitation devices and delivers that sewage to an approved sewage disposal facility.

(18) "Earth products" means any solid material, aggregate or substance of commercial value, whether consolidated or loose, found in natural deposits on or in the earth, including, but not limited to clay, silt, diatomaceous earth, sand, gravel, stone, metallic ores, shale and soil.

(19) "Environmental release" means any spillage, leakage, emission, discharge or delivery into the air or waters or on or into the lands of this State of any sewage of 10,000 gallons or more oil, industrial waste, liquid waste, hydrocarbon chemical, hazardous substance, hazardous waste, restricted chemical material, vessel discharge, air contaminant, pollutant, regulated biological substance or other wastes reportable pursuant to the Comprehensive Environmental Response, Compensation and Liability Act of 1980 [42 U.S.C. § 9601 et seq.], as amended, or regulations enacted pursuant to § 6028 of this title.

(20) "Excellent ground-water recharge potential area" shall mean any area where soils and sedimentary deposits of the most coarse grained nature have the best ability to transmit water vertically through the unsaturated zone to the water table as mapped by the methods described in the Delaware Geological Survey Open File Report No. 34, "Methodology For Mapping Ground-Water Recharge Areas in Delaware's Coastal Plain" (August 1991), and as depicted on a series of maps prepared by the Delaware Geological Survey. An excellent ground-water recharge potential area shall constitute a critical area as defined under Chapter 92 of Title 29.

(21) "Garbage" shall mean any putrescible solid and semisolid animal and/or vegetable wastes resulting from the production, handling, preparation, cooking, serving or consumption of food or food materials.

(22) "Graywater" means galley, bath and shower water.

(23) "Ground water" means any water naturally found under the surface of the earth.

(24) "Hydrocarbon chemical" means any compound composed of carbon and hydrogen.

(25) "Incinerator," "incinerator structure or facility," and "waste incinerator" include any structure or facility operated for the combustion (oxidation) of solid waste, even if the by-products of the operation include useful products such as steam and electricity. "Incinerator" shall not include:

a. Crematoriums;

b. The disposal of the bodies of animals through incineration;

c. The burning of poultry waste or poultry manure at the same site where the waste or manure was generated, which shall include the burning of poultry waste or poultry manure generated upon an adjacent farm;

d. The disposal of all materials used in the discovery, development, and manufacture of veterinary products, medicines and vaccines; or

e. The disposition of mortalities from poultry operations in facilities approved by the Delaware Department of Natural Resources and Environmental Control which comply with United States Department of Agricultural Natural Resources Conservation Service Interim Conservation Practice Standard Incinerator 769 or any successor standard.

(26) "Industrial user" means a source of indirect discharge. The term "industrial user" shall include, but not be limited to, the original source of the indirect discharge as well as the owners or operators of any intervening connections, other than those owned or operated by the receiving POTW, which convey the indirect discharge to the POTW.

(27) "Industrial waste" means any water-borne liquid, gaseous, solid or other waste substance or a combination thereof resulting from any process of industry, manufacturing, trade or business, or from the development of any agricultural or natural resource.

(28) "Liquid waste" means any industrial waste or sewage or other wastes or any combination thereof which may potentially alter the chemical, physical or biological integrity of water from its natural state.

(29) "Liquid waste hauler" means any person who engages in the removal of liquid wastes from septic tanks, cesspools, seepage pits, holding tanks or other such devices and conveys such liquid waste to a location removed from the point of acceptance.

(30) "Liquid waste treatment plant operator" means any person who has direct responsibility for the operation of a liquid waste treatment plant.

(31) "Live-aboard vessel" shall mean:

a. A vessel used principally as a residence;

b. A vessel used as a place of business, professional or other commercial enterprise and, if used as a means of transportation, said transportation use is a secondary or subsidiary use; this definition shall not include commercial fishing boats which do not fall under paragraph (31)a. of this section; or

c. Any other floating structure used for the purposes stated under paragraph (31)a. or b. of this section.

(32) "Marinas" are those facilities adjacent to the water which provide for mooring, berthing, or storage of boats, and which include any or all of the related ancillary structures and functions of marinas, such as docks, piers, boat storage areas, boat ramps, anchorages, breakwaters, channels, moorings, basins, boat repair services, boat sales, sales of supplies which are normally associated with boating such as fuel, bait and tackle, boat rentals and parking areas for users of the marina.

(33) "Marine Sanitation Device (MSD)" includes any equipment on board a vessel which is designed to receive, retain, treat or discharge sewage, and any process to treat such sewage. Marine sanitation devices are classified as:

a. "Type I marine sanitation device" means a device that produces an effluent having a fecal coliform bacteria count not greater than 1,000 per 100 milliliters and no visible floating solids.

b. "Type II marine sanitation device" means a device that produces an effluent having a fecal coliform bacteria count of not greater than 200 per 100 milliliters and suspended solids not greater than 150 milligrams per liter.

c. "Type III marine sanitation device" means a device that is certified to a no-discharge standard. Type III devices include recirculating and incinerating MSDs and holding tanks.

(34) "Oil" means oil of any kind and in any form, including but not limited to, petroleum products, sludge, oil refuse, oil mixed with other wastes and all other liquid hydrocarbons regardless of specific gravity.

(35) "Open dump" means any facility or site where solid waste is disposed which is not a sanitary landfill and which is not a facility for disposal for hazardous waste.

(36) "Other wastes" means garbage, refuse, decayed wood, sawdust, shavings, bark, sand, lime cinders, ashes, offal, oil, tar, dye-stuffs, acids, chemicals and all discarded substances other than sewage or industrial wastes.

(37) "Persons" means any individual, trust, firm, joint stock company, federal agency, partnership, corporation (including a government corporation), association, state, municipality, commission, political subdivision of a state or any interstate body.

(38) "Pollutant" means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt, hydrocarbons, oil, and product chemicals, and industrial, municipal and agricultural waste discharged into water.

(39) "POTW pretreatment program" means a program administered by a POTW for the purpose of enforcing pretreatment standards in accordance with the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251 et seq. and regulations promulgated thereunder.

(40) "Pretreatment standard" means any pollutant discharge limit promulgated by the Administrator of the United States Environmental Protection Agency in accordance with § 307(b) and (c) of the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1317(b) and (c), or by the Secretary, which applies to industrial users.

(41) "Public drinking water system" shall mean a community, noncommunity or non-transient non-community water system which provides piped water to the public for human consumption. The system must have at least 15 service connections or regularly serve at least 25 individuals daily for at least 60 days.

(42) "Publicly owned treatment works" or "POTW" means either:

a. A treatment works which is owned by a city, town, county, district or other public body created by or pursuant to the laws of the State; or

b. Any such public body which has jurisdiction over the discharges to such treatment works.

(43) "Pumpout facility" means a mechanical device which is temporarily connected to a vessel for the purpose of removing sewage from a vessel to an approved sewage disposal facility.

(44) "Refuse" means any putrescible or nonputrescible solid waste, except human excreta, but including garbage, rubbish, ashes, street cleanings, dead animals, offal and solid agricultural, commercial, industrial, hazardous and institutional wastes and construction wastes resulting from the operation of a contractor.

(45) "Restricted chemical material" means:

a. Any halogenated hydrocarbon chemical (aliphatic or aromatic) including but not limited to trichloroethane, tetrachloroethylene, methylene chloride, halogenated benzenes and carbon tetrachloride; or

b. Any aromatic hydrocarbon chemical including, but not limited to, benzene, toluene and naphthalene; or

c. Any halogenated phenol derivative in which a hydroxide group and 2 or more halogen atoms are substituted onto aromatic carbons of a benzene ring including, but not limited to, trichlorophenol and pentachlorophenol; or

d. Similar materials including but not limited to acrolein, acrylonitrile or benzidene.

(46) "Rubbish" means any nonputrescible solid waste, excluding ashes, such as cardboard, paper, plastic, metal or glass food containers, rags, waste metal, yard clippings, small pieces of wood, excelsior, rubber, leather, crockery and other waste materials.

(47) "Sanitary landfill" means a facility for the disposal of solid waste which meets the criteria promulgated under § 6010(g)(1) of this title.

(48) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control or the Secretary's duly authorized designee.

(49) "Sewage" means water-carried human or animal wastes from septic tanks, water closets, residences, buildings, industrial establishments, or other places, together with such ground water infiltration, subsurface water, admixtures of industrial wastes or other wastes as may be present.

(50) "Sewage system" means any part of a wastewater disposal system including, but not limited to, all toilets, urinals, piping, drains, sewers, septic tanks, distribution boxes, absorption fields, seepage pits, cesspools and dry wells.

(51) "Sewage system cleanser" means: (i) Any solid or liquid material intended or used primarily for the purpose of cleaning, treating or unclogging any part of a sewage system, or (ii) any solid or liquid material intended or used primarily for the purpose of continuously or automatically deodorizing or disinfecting any part of a sewage system including, but not limited to, solid cakes or devices placed in plumbing fixtures. Excluded from this definition are products intended or used primarily in the manual surface cleaning, scouring, treating, deodorizing or disinfecting, of common plumbing fixtures.

(52) "Slip" means a place where a boat may be secured to a fixed or floating structure, including, but not limited to a dock, pier, mooring or anchorage. Slips may be wet (in the water) or dry (in a rack or other device on land).

(53) "Solid waste" means any garbage, refuse, refuse-derived fuel, demolition and construction waste wood, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved material in irrigation return flows or industrial discharges which are point sources subject to permits under this chapter, as amended, or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954 [42 U.S.C. § 2011 et seq.], as amended. By-products of a uniform and known composition produced as a result of a production process are not solid wastes when incinerated onsite. All incinerators under state permit as of March 1, 2000, and renewal permit applications for these incinerators shall not come under the provisions of this section and § 6003 of this title.

(54) "Source water" shall mean any aquifer or surface water body from which water is taken either periodically or continuously by a public drinking water system for drinking or food-processing purposes.

(55) "Source water assessment" shall mean the identification and evaluation of the sources of water within the State that are used by public drinking water systems in an effort to determine the susceptibility of those sources to contamination.

(56) "Source water assessment area" shall mean the delineated area which contributes water to a public water supply system. This is called a wellhead protection area for a well and a watershed or basin for a surface water intake. A source water assessment area shall constitute a critical area as defined under Chapter 92 of Title 29.

(57) "Source water assessment plan" shall mean the October 1999 U.S. EPA-approved plan for evaluating the sources of public drinking water in Delaware for their vulnerability and susceptibility to contamination.

(58) "Source Water Protection Citizens Technical Advisory Committee" shall mean a group to advise the Secretary of the Department of Natural Resources and Environmental Control, including, but not limited to, representatives of the following organizations or municipalities: DNREC, Department of Health and Social Services, Department of Agriculture, the Delaware Nature Society, the Delaware Public Health Association, the American Association of Retired Persons, the United States Geological Survey, the Christina River Conservancy, the Water Resources Agency of the University of Delaware, the Council of Farm Organizations, the Delaware Rural Water Association, the League of Women Voters, the Friends of Herring Creek, the Civic League of New Castle County, the Delaware Geological Survey, the Committee of 100, the City of Dover, the City of Lewes, the New Castle County Department of Land Use, Kent County Levy Court, Sussex County Council, the League of Local Governments, the Sussex County Association of Towns, the Homebuilders Association of Delaware, the Commercial Industrial Realty Council, and the Delaware Association of Professional Engineers; and public water suppliers.

(59) "Surface water" means water occurring generally on the surface of the earth.

(60) "Treatment works" means any device and system used in the storage, treatment, recycling and reclamation of municipal sewage, or industrial wastes of a liquid nature, or necessary to recycle or reuse water at the most economical cost over the estimated life of the works, including intercepting sewers, outfall sewers, sewage collection systems, pumping, power and other equipment, and their appurtenances, extensions, improvements, remodeling, additions and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities and improvements to exclude or minimize inflow and infiltration.

(61) "Variance" means a permitted deviation from an established rule or regulation, or plan, or standard or procedure.

(62) "Vessel" shall mean and include every description of watercraft, boat, houseboat or other form of artificial contrivance used, or capable of being used, whether or not capable of self-propulsion, for navigation on the waters of the State.

(63) "Vessel discharge" includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, emptying or dumping.

(64) "Vessel sewage" shall mean human body wastes and wastes from toilets and other receptacles intended to receive or retain human body wastes.

(65) "Vessel sewage pumpout station" shall mean a mechanical device which is temporarily connected to a vessel for the purpose of removing vessel sewage from its holding tank or head to an approved sewage disposal facility.

(66) "Water facility" means any well, dam, reservoir, surface water intake or waterway obstruction.

(67) "Water pollution" means the human-made or human-induced alteration of the chemical, physical, biological or radiological integrity of water.

(68) "Water supply system" means all plants, systems, facilities or properties used or useful, or having the present capacity for future use, in connection with the supply or distribution of water, and any integral part thereof, including water distribution systems, mains, laterals, pumping stations, stand pipes, filtration plants, purification plants, hydrants, meters, valves and equipment, appurtenances and all properties, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof. Except as otherwise provided in this chapter, the term "water supply system" shall not mean a dam, reservoir, surface water intake, water obstruction or well.

(69) "Water utility" shall mean any person or entity operating within this State any water service, system, plant or equipment for public use.

(70) "Water well contractor" means any person engaged in the business of contracting for the construction of water wells and/or installation of pumping equipment in or for wells.

(71) "Well" means any excavation that is drilled, cored, bored, washed, driven, dug, jetted or otherwise constructed when the intended use of such excavation is for the location, testing, acquisition or artificial recharge of underground water, and where the depth is greater than the diameter or width.

(72) "Wellhead protection area" shall mean the surface and subsurface area surrounding a water well or wellfield supplying a public water system through which contaminants are likely to reach such a well or wellfield. A Wellhead Protection Area shall constitute a critical area as defined under Chapter 92 of Title 29.

(73) "Wellhead protection plan" shall mean the March 1990 U.S. EPA-approved plan for protecting the quality of drinking water derived from public water supply wells in Delaware.

7 Del. C. 1953, § 6002; 59 Del. Laws, c. 212, § 1; 61 Del. Laws, c. 315, § 1; 62 Del. Laws, c. 412, §§ 1, 2; 62 Del. Laws, c. 414, § 3; 63 Del. Laws, c. 248, § 1; 64 Del. Laws, c. 146, § 4; 64 Del. Laws, c. 370, § 1; 64 Del. Laws, c. 479, §§ 4, 5; 65 Del. Laws, c. 144, § 1; 66 Del. Laws, c. 275, § 1; 67 Del. Laws, c. 353, § 2; 68 Del. Laws, c. 124, § 3; 68 Del. Laws, c. 137, §§ 1, 2; 68 Del. Laws, c. 403, §§ 1, 2; 69 Del. Laws, c. 302, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 418, § 1; 72 Del. Laws, c. 289, §§ 1, 6, 7; 73 Del. Laws, c. 67, § 1; 73 Del. Laws, c. 117, § 1.;



§ 6003. Permit — Required

(a) No person shall, without first having obtained a permit from the Secretary, undertake any activity:

(1) In a way which may cause or contribute to the discharge of an air contaminant; or

(2) In a way which may cause or contribute to discharge of a pollutant into any surface or ground water; or

(3) In a way which may cause or contribute to withdrawal of ground water or surface water or both; or

(4) In a way which may cause or contribute to the collection, transportation, storage, processing or disposal of solid wastes, regardless of the geographic origin or source of such solid wastes; or

(5) To construct, maintain or operate a pipeline system including any appurtenances such as a storage tank or pump station; or

(6) To construct any water facility; or

(7) To plan or construct any highway corridor which may cause or contribute to the discharge of an air contaminant or discharge of pollutants into any surface or ground water.

(b) No person shall, without first having obtained a permit from the Secretary, construct, install, replace, modify or use any equipment or device or other article:

(1) Which may cause or contribute to the discharge of an air contaminant; or

(2) Which may cause or contribute to the discharge of a pollutant into any surface or ground water; or

(3) Which is intended to prevent or control the emission of air contaminants into the atmosphere or pollutants into surface or ground waters; or

(4) Which is intended to withdraw ground water or surface water for treatment and supply; or

(5) For disposal of solid waste.

(c) The Secretary shall grant or deny a permit required by subsection (a) or (b) of this section in accordance with duly promulgated regulations and:

(1) No permit may be granted unless the county or municipality having jurisdiction has first approved the activity by zoning procedures provided by law; and

(2) No permit may be granted to any incinerator unless:

a. The property on which the incinerator is or would be located is within an area which is zoned for heavy industrial activity and shall be subject to such process rules, regulations or ordinances as the county, municipality or other government entity shall require by law, such as a conditional use, so that conditions may be applied regarding the health, safety and welfare of the citizens within the jurisdiction; and

b. Every point on the property boundary line of the property on which the incinerator is or would be located is:

1. At least 3 miles from every point on the property boundary line of any residence;

2. At least 3 miles from every point on the property boundary line of any residential community; and

3. At least 3 miles from every point on the property boundary line of any church, school, park, or hospital.

(d) A county which requests authority to administer a system for granting or denying a septic tank permit, and which satisfies the Secretary that it has the capability, including but not limited to regulations and enforcement authority, may be authorized by the Secretary, for a term stated, to administer such a system for him or her within that county. In the event of such authorization, an applicant for a septic tank permit in that county shall not be bound by subsections (a) and (b) of this section.

(e) The Secretary may, after public hearings, publish a list of activities which do not require a permit.

(f) The Secretary may establish fees for permits issued pursuant to this section with the concurrence and approval of the General Assembly. The Secretary shall annually prepare a schedule of fees for permits issued pursuant to this section and submit the same as part of the Department's annual operating budget proposal.

(g) No county, municipality or other governmental entity shall issue any building, placement, storage or occupancy permit or license until the property owner has obtained from the Department any necessary permits for underground discharge of wastewater and withdrawal of groundwater.

(h) The Secretary may reduce the amount of any fee charged for any permit or license issued pursuant to the provisions of this title for particular types of permits or classes or categories of permittees.

(i) No county, municipality or other governmental entity shall issue any building, placement, storage or occupancy permit or license to any person intending to operate an incinerator unless:

(1) The property on which the incinerator is or would be located is within an area which is zoned for heavy industrial activity and shall be subject to such process rules, regulations or ordinances as the county, municipality or other government entity shall require by law, such as a conditional use, so that conditions may be applied regarding the health, safety and welfare of the citizens within the jurisdiction; and

(2) Every point on the property boundary line of the property on which the incinerator is or would be located is:

a. At least 3 miles from every point on the property boundary line of any residence;

b. At least 3 miles from every point on the property boundary line of any residential community; and

c. At least 3 miles from every point on the property boundary line of any church, school, park or hospital.

7 Del. C. 1953, § 6003; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 344, § 1; 68 Del. Laws, c. 86, § 3; 68 Del. Laws, c. 89; 68 Del. Laws, c. 348, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 289, §§ 2-5.;



§ 6004. Permit — Application; hearing

(a) Any person desiring to obtain a permit required by § 6003 of this title or a variance or an application to establish a redemption center or a certificate of public convenience and necessity required by subchapter V of this chapter shall submit an application therefor in such form and accompanied by such plans, specifications and other information as required by applicable statute or regulation.

(b) Except as otherwise provided in subsection (c) of this section, upon receipt of an application in proper form, the Secretary shall advertise in a newspaper of general circulation in the county in which the activity is proposed and in a daily newspaper of general circulation throughout the State:

(1) The fact that the application has been received;

(2) A brief description of the nature of the application; and

(3) The place at which a copy of the application may be inspected.

The Secretary shall hold a public hearing on an application, if he or she receives a meritorious request for a hearing within a reasonable time as stated in the advertisement. A public hearing may be held on any application if the Secretary deems it to be in the best interest of the State to do so. Such notice shall also be sent by mail to any person who has requested such notification from the Department by providing the name and mailing address. The reasonable time stated shall be 15 days, unless federal law requires a longer time, in which case the longer time shall be stated. A public hearing request shall be deemed meritorious if it exhibits a familiarity with the application and a reasoned statement of the permit's probable impact. The applicant shall be responsible for the cost of any such advertisements and notices made by the Department as required by this section, not to exceed $500.

(c) The advertisement and notice requirements set forth in subsection (b) of this section may not apply to a permit application received by the Department whenever the subject matter of said application relates to the following:

(1) Air quality control permit applications for open burning, or for the construction or operation of emission control equipment on an existing gasoline dispensing facility, a delivery vessel or a dry cleaning facility;

(2) Water quality control permit applications for a sewage system for 3 or fewer families, a municipal or publicly owned or operated sewage collection system that does not have a pump or lift station, or, a commercial septic system that is used to treat and dispose of 500 gallons or less per day of domestic wastewater only;

(3) Water well construction permit applications for any well from which the Department determines that the withdrawal under normal operations will not exceed 1,000,000 gallons per day.

The Secretary may act without public notice on any permit application that is specified in this subsection.

(d) Advertisements required under subsection (b) of this section may be placed by persons desiring to obtain a permit under § 6003 of this title, provided the advertisement meets the requirements contained in subsection (b) of this section and any additional requirements as may be specified by the Department.

7 Del. C. 1953, § 6004; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, § 1; 61 Del. Laws, c. 503, § 3; 64 Del. Laws, c. 146, §§ 1-3; 64 Del. Laws, c. 472, § 1; 68 Del. Laws, c. 124, § 4; 70 Del. Laws, c. 53, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 117, § 2; 78 Del. Laws, c. 185, § 1.;



§ 6005. Enforcement; civil and administrative penalties; expenses

(a) The Secretary shall enforce this chapter.

(b) Whoever violates this chapter or any rule or regulation duly promulgated thereunder, or any condition of a permit issued pursuant to § 6003 of this title, or any order of the Secretary, shall be punishable as follows:

(1) If the violation has been completed, by a civil penalty imposed by Superior Court of not less than $1,000 nor more than $10,000 for each completed violation. Each day of continued violation shall be considered as a separate violation. The Superior Court shall have jurisdiction of a violation in which a civil penalty is sought. If the violation has been completed and there is a substantial likelihood that it will reoccur, the Secretary may also seek a permanent or preliminary injunction or temporary restraining order in the Court of Chancery.

(2) If the violation is continuing, the Secretary may seek a monetary penalty as provided in paragraph (b)(1) of this section. If the violation is continuing or is threatening to begin, the Secretary may also seek a temporary restraining order or permanent injunction in the Court of Chancery. In his or her discretion, the Secretary may endeavor by conciliation to obtain compliance with all requirements of this chapter. Conciliation shall be giving written notice to the responsible party:

a. Specifying the complaint;

b. Proposing a reasonable time for its correction;

c. Advising that a hearing on the complaint may be had if requested by a date stated in the notice; and

d. Notifying that a proposed correction date will be ordered unless a hearing is requested.

If no hearing is requested on or before the date stated in the notice, the Secretary may order that the correction be fully implemented by the proposed date or may, on his or her own initiative, convene a hearing, in which the Secretary shall publicly hear and consider any relevant submission from the responsible party as provided in § 6006 of this title.

(3) In his or her discretion, the Secretary may impose an administrative penalty of not more than $10,000 for each day of violation. Prior to assessment of an administrative penalty, written notice of the Secretary's proposal to impose such penalty shall be given to the violator, and the violator shall have 30 days from receipt of said notice to request a public hearing. Any public hearing, if requested, right of appeal and judicial appeal shall be conducted pursuant to §§ 6006-6009 of this title. Assessment of an administrative penalty shall be determined by the nature, circumstances, extent and gravity of the violation, or violations, ability of violator to pay, any prior history of such violations, the degree of culpability, economic benefit or savings (if any) resulting from the violation and such other matters as justice may require. Simultaneous violations of more than 1 pollutant or air contaminant parameter or of any other limitation or standard imposed under this chapter shall be treated as a single violation for each day. In the event of nonpayment of the administrative penalty after all legal appeals have been exhausted, a civil action may be brought by the Secretary in Superior Court for collection of the administrative penalty, including interest, attorneys' fees and costs, and the validity, amount and appropriateness of such administrative penalty shall not be subject to review.

(c)(1) Whenever the Secretary determines that any person has violated this chapter, or a rule, or regulation, or condition of a permit issued pursuant to § 6003 of this title, or an order of the Secretary, said person shall be liable for all expenses incurred by the Department:

a. In abating the violation; or

b. Controlling a pollution incident related to the violation; or

c. Cleanup and restoration of the environment; or

d. The costs incurred by the Department in recovering such expenses.

Such expenses shall include, but not be limited to, the costs of investigation, legal fees and assistance, public hearings, materials, equipment, human resources, contractual assistance and appropriate salary and overtime pay for all state employees involved in the effort notwithstanding merit system laws, regulations or rules to the contrary. The Secretary shall submit a detailed billing of expenses to the liable person.

(2) In the event the liable person desires to challenge the detailed billing submitted by the Secretary, such person shall, within 20 days of receipt of the detailed billing request an administrative hearing before the Secretary. Testimony at the administrative hearing shall be under oath and shall be restricted to issues relating to:

a. The finding of violation; and

b. The billing of expenses submitted by the Secretary.

A verbatim transcript of testimony at the hearing shall be prepared and shall, along with the exhibits and other documents introduced by the Secretary or other party, constitute the record. The Secretary shall make findings of fact based on the record, and enter an order which shall contain reasons supporting the decision. An appeal of the decision of the Secretary may be perfected to Superior Court within 30 days of the decision of the Secretary. In lieu of holding an administrative hearing on the detailed billing, or in the event a liable person fails or refuses to pay any of the expenses listed in the detailed billing, the Secretary may seek to compel payment through the initiation of a civil action in any court of competent jurisdiction within the State of Delaware. This subsection shall not be affected by the appeal provisions of § 6008 of this title.

(d) Any expenses or 75 percent of civil or administrative penalties collected by the Department under this section are hereby appropriated to the Department to carry out the purposes of this chapter; however any expenditure or transfer must be approved by the Director of the Office of Management and Budget and the Controller General. The Department shall submit quarterly reports on the progress of the expenditures and/or projects. All expenditures must be recommended by the Department and approved by the Secretary. All penalty funds will be deposited in the Penalty Fund Account. All of the penalty fund expenditures made by the Department of Natural Resources and Environmental Control shall be reported annually to the Joint Finance Committee in the Department's annual budget presentation. Included in this presentation shall be an explanation of the process used to select the recipients of penalty fund money.

(e) Penalties or fines created by this section may be tripled with respect to any person or entity that was designated a chronic violator pursuant to § 7904 of this title at the time that the act leading to the penalty or fine occurred.

7 Del. C. 1953, § 6005; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, §§ 2, 3; 66 Del. Laws, c. 163, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 318, § 2; 74 Del. Laws, c. 37, § 1; 74 Del. Laws, c. 203, § 1; 75 Del. Laws, c. 88, § 21(4); 75 Del. Laws, c. 357, § 1; 78 Del. Laws, c. 177, § 18.;



§ 6006. Public hearings

Any public hearing held by the Secretary concerning any regulation or plan, permit application, alleged violation or variance request shall be conducted as follows:

(1) For any hearing on an application for a permit or an alleged violation or variance request, notification shall be served upon the applicant or alleged violator as summonses are served or by registered or certified mail not less than 20 days before the time of said hearing. Not less than 20 days' notice shall also be published in a newspaper of general circulation in the county in which the activity is proposed or the alleged violation has occurred and in a daily newspaper of general circulation throughout the State.

(2) For a hearing on a regulation or plan proposed for adoption, notification shall be published in a newspaper of general circulation in each county and in a newspaper of general circulation in the State. Such notification shall include:

a. A brief description of the regulation or plan;

b. Time and place of hearing; and

c. Time and place where copies of the proposed regulation may be obtained and a copy of the plan is available for public scrutiny.

Such notice shall also be sent to any persons who have requested such notification from the Department by providing the name and mailing address.

(3) The permit applicant or the alleged violator or party requesting a variance may appear personally or by counsel at the hearing and produce any competent evidence in his or her behalf. The Secretary or his or her duly authorized designee may administer oaths, examine witnesses and issue, in the name of the department, notices of hearings or subpoenas requiring the testimony of witnesses and production of books, records or other documents relevant to any matter involved in such hearing; and subpoenas shall also be issued at the request of the applicant or alleged violator or party requesting a variance. In case of contumacy or refusal to obey a notice of hearing or subpoena under this section, the Superior Court in the county in which the hearing is held shall have jurisdiction upon application of the Secretary, to issue an order requiring such person to appear and testify or produce evidence as the case may require.

(4) A record from which a verbatim transcript can be prepared shall be made of all hearings and shall, also with the exhibits and other documents introduced by the Secretary or other party, constitute the record. The expense of preparing any transcript shall be borne by the person requesting it. The Secretary shall make findings of fact based on the record. The Secretary shall then enter an order that will best further the purpose of this chapter, and the order shall include reasons. The Secretary shall promptly give written notice to the persons affected by such order.

(5) The Secretary may establish a fee schedule for applications and hearings, and may collect from the applicant or from a violator finally adjudged guilty, the necessary expenses of the Department for conducting the hearing, or a reasonable fee for processing an application, or both. Any fees collected under this chapter are hereby appropriated to the Department to carry out the purposes of this chapter. The Secretary shall report through the annual budget process the receipt, proposed use and disbursement of these funds.

7 Del. C. 1953, § 6006; 59 Del. Laws, c. 212, § 1; 63 Del. Laws, c. 322, § 105(a); 64 Del. Laws, c. 62, § 1; 68 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6007. Establishment of Environmental Appeals Board

(a) There is hereby created an Environmental Appeals Board which shall consist of 7 Delaware residents, appointed by the Governor with the advice and consent of the Senate. The Chairperson shall be appointed by the Governor and serve at the Governor's pleasure. Each county shall be represented by 2 members. Registered members of either major political party shall not exceed the other major political party by more than 1. The term of each member appointed shall be 3 years. Vacancies in Board membership shall be filled by the Governor for the remainder of the unexpired term.

(b) The Board is a quasi-judicial review board which is constituted in order to hear appeals of decisions of the Secretary. The Board or its designee may issue subpoenas by certified mail for witnesses or evidence, administer oaths to witnesses and conduct prehearing conferences for the simplification of issues by consent, for the disposal of procedural requests or disputes and to regulate and expedite the course of the hearing.

(c) A simple majority of the Board shall constitute a quorum. A simple majority of those members of the Board present shall be required to override the decision of the Secretary. The Board shall schedule, but not necessarily conduct, a hearing within 30 days following the receipt of the appeal. In any event, the Board shall conduct, but not necessarily complete, the hearing within 180 days following the receipt of the appeal unless the parties agree otherwise. The Board may verbally announce the decision at the conclusion of the hearing. A written decision shall be mailed to the parties by certified mail within 90 days after the completion of the hearing. If the Board fails to conduct the hearing or to issue the written opinion as required, the decision of the Secretary shall be a final decision for the purposes of appeal.

(d) Any member of the Board with a personal or private financial interest in the outcome of an appeal before the Board shall disqualify himself or herself from any consideration of that matter and shall inform the Chairperson who shall note such interest on the record of the hearing.

(e) Each Board member shall be compensated for such reasonable expenses as travel and meals for each meeting and hearing attended.

(f) The Environmental Appeals Board shall adopt such rules and regulations as are necessary to provide procedures to implement the terms of §§ 6007-6009 of this title, which shall apply to appeals to the Environmental Appeals Board. Prior to adopting any such rules and regulations, the Board shall designate a day, time and place for a public hearing on such proposed rules or for any amendments to existing or proposed rules and regulations. The Board shall give 20 days' notice of such hearing by publication in a newspaper of general circulation in the State and shall make copies of such proposed regulations available to the public upon request. The public hearing on such regulations shall be consistent with the provisions of Chapter 101 of Title 29.

(g) In any appeal to the Board there shall be required a reasonable fee, as established by the General Assembly, to cover such costs as are incurred during the appeal. The fees charged by the Environmental Appeals Board shall be deposited in a special account in the name of the Environmental Appeals Board and shall be used solely for the costs and expenses of that Board in holding its hearings and proceedings.

7 Del. C. 1953, § 6007; 59 Del. Laws, c. 212, § 1; 60 Del. Laws, c. 201, § 1; 68 Del. Laws, c. 86, § 4; 68 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6008. Appeals to Board

(a) Any person whose interest is substantially affected by any action of the Secretary may appeal to the Environmental Appeals Board within 20 days after receipt of the Secretary's decision or publication of the decision. The Board shall conduct a public hearing for all appeals in accordance with Chapter 101 of Title 29. Deliberations of the Board may be conducted in executive session. Each member who votes shall indicate the nature of his or her vote in the written decision.

(b) Whenever a final decision of the Secretary concerning any case decision, including but not limited to any permit or enforcement action is appealed, the Board shall hold a public hearing in accordance with Chapter 101 of Title 29. The record before the Board shall include the entire record before the Secretary. All parties to the appeal may appear personally or by counsel at the hearing and may produce any competent evidence in their behalf. The Board may exclude any evidence which is plainly irrelevant, immaterial, insubstantial, cumulative or unduly repetitive, and may limit unduly repetitive proof, rebuttal and cross-examination. The burden of proof is upon the appellant to show that the Secretary's decision is not supported by the evidence on the record before the Board. The Board may affirm, reverse or remand with instructions any appeal of a case decision of the Secretary.

(c) Appeals of regulations shall be on the record before the Secretary. The Board may hear new evidence if it is relevant to or clarifies those issues in the record before the Secretary. The Board may exclude any new evidence which is plainly irrelevant, immaterial, insubstantial, cumulative or unduly repetitive. Regulations will be presumed valid, and the burden will be upon the appellant to show that the regulations are arbitrary and capricious, or adopted without a reasonable basis in the record. The Board shall take due account of the Secretary's experience and specialized competence and of the purposes of this chapter in making its determination. The board may affirm, reverse or remand any appeal of regulations promulgated by the Secretary.

(d) The decision of the Board shall be signed by all members who were present at the hearing.

(e) There shall be no appeal of a decision by the Secretary to deny a permit on any matter involving state-owned land including subaqueous lands, except an appeal shall lie on the sole ground that the decision was discriminatory in that the applicant, whose circumstances are like and similar to those of other applicants, was not afforded like and similar treatment.

(f) No appeal shall operate to stay automatically any action of the Secretary, but upon application, and for good cause, the Secretary or the Court of Chancery may stay the action pending disposition of the appeal.

(g) At any time after the appeal to the Board, the parties may, by stipulation, proceed directly to Superior Court, in which case the Court may affirm, reverse or remand the Secretary's decision based on the record before the Secretary and the Board and whatever other evidence the parties may submit by stipulation. The standard of review for such an appeal shall be governed by subsections (b) and (c) of this section.

(h) In those circumstances in which the Board concludes that an immediate and expedited review of a decision of the Secretary is appropriate or necessary, the Board may hold a public hearing on the appeal at the earliest possible time and issue a decision on such appeal. In such a case, the notice requirements of this section and Chapter 101 of Title 29 do not apply, and the Board shall give advance notice of the hearing only to the extent reasonably possible.

7 Del. C. 1953, § 6008; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, § 4; 67 Del. Laws, c. 377, § 1; 68 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6009. Appeal from the Board's decision

(a) Any person or persons, jointly or severally, or any taxpayer, or any officer, department, board or bureau of the State, aggrieved by any decision of the Board, may appeal to the Superior Court in and for the county in which the activity in question is wholly or principally located by filing a petition, duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Any such appeal shall be perfected within 30 days of the receipt of the written opinion of the Board.

(b) The Court may affirm, reverse or modify the Board's decision. The Board's findings of fact shall not be set aside unless the Court determines that the records contain no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court may remand the case to the Board for completion of the record.

(c) No appeal shall operate to stay automatically any action of the Secretary, but upon application, and for good cause, the Board or the Court of Chancery may stay the action pending disposition of the appeal.

7 Del. C. 1953, § 6009; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, §§ 5, 6; 68 Del. Laws, c. 148, § 1.;



§ 6010. Rules and regulations; plans

(a) The Secretary may adopt, amend, modify or repeal rules or regulations, or plans, after public hearing, to effectuate the policy and purposes of this chapter. No such rule or regulation shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

(b) The Secretary shall formulate, amend, adopt and implement, after a public hearing, a statewide comprehensive water plan for the immediate and long-range development and use of the water resources of the State.

(c) The Secretary may formulate, amend, adopt and implement, after public hearing, a statewide air resources management plan to achieve the purpose of this chapter and comply with applicable federal laws and regulations. Any implementation plan in effect at the time of enactment of this chapter shall continue to be in effect unless amended or repealed by the Secretary.

(d) The Secretary may formulate, amend, adopt and implement, after public hearing, a statewide water pollution management plan to achieve the purposes of this chapter and comply with applicable federal laws and regulations. Any implementation plan in effect at the time of the enactment of this chapter shall continue to be in effect unless amended or repealed by the Secretary.

(e) The Secretary shall formulate, amend, develop and implement, after public hearing, a State solid waste plan in accordance with the requirements of subtitle D of the Resource Conservation and Recovery Act of 1976 (P.L. 94-580) as amended [42 U.S.C. § 6941 et seq.], and any regulations thereunder, hereafter referred to as RCRA: Provided, however, that such plan shall be formulated in coordination with the Delaware Solid Waste Authority and shall include provisions of the statewide solid waste management plan adopted by the Delaware Solid Waste Authority pursuant to § 6403(j) of this title which reflect the applicable functions and activities of the Delaware Solid Waste Authority under Chapter 64 of this title.

(f) The Secretary:

(1) Shall approve the allocation and use of water in the State on the basis of equitable apportionment;

(2) Shall approve all new plans and designs of all impounding water facilities by any state, county, municipal, public or private water user within the State pursuant to subchapter V of this chapter; and

(3) May require reports from all Delaware water users as to a description of their water facilities, and past and present records of water use.

(g)(1) The Secretary, after notice and public hearing, shall promulgate regulations containing criteria for determining which facilities shall be classified as sanitary landfills and which shall be classified as open dumps within the meaning of this chapter. At a minimum such criteria shall provide that a facility may be classified as a sanitary landfill and not an open dump only if there is no reasonable probability of adverse effects on health or the environment from disposal of solid waste at such facility. Such regulations may provide for the classification of the types of sanitary landfills.

(2) On the date as determined under paragraph (g)(3) of this section below, the open dumping of solid waste or hazardous waste and the establishment of new open dumps is prohibited and all solid waste, including solid waste originating in other states but not including hazardous waste, shall be utilized for resource recovery or disposed of in sanitary landfills, within the meaning of this chapter, or otherwise disposed of in an environmentally sound manner, except in the case of any practice or disposal of solid waste under a timetable or schedule for compliance established under paragraph (g)(5) of this section below.

(3) Except as provided in paragraphs (g)(4) and (5) of this section below, the prohibition contained in paragraph (g)(2) of this section above shall take effect on the date of promulgation of regulations containing criteria under paragraph (g)(1) of this section or on the date of approval of the state solid waste plan under § 4007 of RCRA [42 U.S.C. § 6947], whichever is later.

(4) To assist in the formulation of the state solid waste plan, the Secretary, utilizing the criteria adopted pursuant to paragraph (g)(1) of this section above, shall develop and publish an inventory of all disposal facilities or sites in Delaware which are open dumps within the meaning of this chapter. With respect to any active disposal facilities or sites the Secretary shall coordinate the development of the inventory with the Delaware Solid Waste Authority. Prior to publication of the inventory the Secretary shall provide written notice of the proposed open dump designation to the owner and operator of the disposal facility or site which notice shall contain a detailed statement of deficiencies under the criteria adopted pursuant to paragraph (g)(1) of this section above. Upon receipt of notification the owner or operator shall, within 30 days, be entitled to request a public hearing before the Secretary pursuant to § 6006 of this title to challenge the designation; otherwise, the designation shall become a final decision of the Secretary. With 60 days of publication of the open dump inventory, the owner or operator of a disposal facility or site may apply to the Secretary for a timetable or schedule for compliance or closure under paragraph (g)(5) of this section below. During the pendency of any such application and prior to final action and disposition thereon the prohibition set forth in paragraph (g)(3) of this section above shall not apply with respect to that site. Upon application by the owner or operator, a site or facility may be removed from the open dump inventory after a determination by the Secretary that the basis upon which the site was designated as an open dump no longer exists. Any such application to remove a site or facility from the inventory shall be advertised in accordance with § 6004(b) of this title.

(5) All existing disposal facilities or sites for solid waste which are open dumps listed in the inventory under paragraph (g)(4) of this section shall comply with such measures as may be required by the Secretary, consistent with the requirements of RCRA [42 U.S.C. § 6901 et seq.], for closure or upgrading. The Secretary shall establish a timetable or schedule for compliance for such practice or disposal of solid waste which specifies a schedule of remedial measures, including an enforceable sequence of actions or operations, leading to compliance with the prohibition on open dumping of solid waste within a reasonable time (not to exceed 5 years) from the date of publication of criteria under paragraph (g)(1) of this section.

(h)(1) Subject to subsection (f) of this section, the Secretary shall establish procedures for the issuance of water allocation permits which shall be granted concurrently with any license or permit to construct, extend or operate an irrigation well or surface water intake on any farm or farmland in the State. A water allocation permit issued pursuant to this subsection shall reserve the right of the person to whom the permit is issued to utilize up to 20 acre-inches per year, but not more than 10 acre-inches per month.

(2) For the purposes of this subsection:

a. An "acre-inch" of water is the amount of water required to cover 1 acre of land to a depth of 1 inch and is equal in volume to 27,154 gallons of water.

b. An "irrigation well" is an agricultural well which is used exclusively for the watering of lands or crops other than household lawns and gardens.

(i) The Secretary shall waive the requirements of § 6004(b) of this title for irrigation wells if:

(1) The permit application is submitted between and April 1 and October 1, inclusive;

(2) The permit application is to replace an existing irrigation well;

(3) The existing well has a valid allocation permit; and

(4) The replacement well will not exceed allocation permitted amounts.

(j) An emergency circumstance is deemed to exist if a well will replace an existing well and if the Department of Agriculture and/or the Department of Natural Resources and Environmental Control determines that the lack of water or delay in obtaining water poses an immediate and significant danger to the health or welfare of persons or their property, or if 1 or both of the Departments have determined that other exceptional circumstances exist. Verbal approval must be given for the installation of a well if an emergency circumstance exists, provided that:

(1) Within 72 hours after the verbal issuance of a permit number under emergency circumstances, the applicant submits to the Department a well permit application and well completion report, which must include the permit number.

(2) All wells constructed under emergency circumstances must be constructed in conformance with all applicable regulations and officially established policies.

(k) If an emergency circumstance exists when State offices are closed, a well may be constructed, providing that it replaces an existing well and that the Department is notified verbally on the first working day following such action. A well permit application, including the well permit number, the appropriate application fee, and a well completion report must be submitted within 72 hours after notification.

(l) The following persons shall serve on an advisory committee that oversees the agriculture irrigation well procedures:

(1) The Secretary of Agriculture, or the Secretary's designee;

(2) The Secretary of the Department of Natural Resources and Environmental Control, or the Secretary's designee;

(3) One person to represent the Delaware Farm Bureau;

(4) One person to represent the Fruit and Vegetable Growers Association of Delaware;

(5) One person who is an irrigation dealer;

(6) One person who is a commercial irrigation well driller;

(7) One person from the University of Delaware Water Resources Agency; and

(8) One person from the Delaware Geological Survey.

The Secretary of Agriculture and the Secretary of the Department of Natural Resources and Environmental Control shall determine that the committee members meet the above descriptions. The Secretary of Agriculture, or the Secretary's designee, shall serve as the chairperson of the advisory oversight committee.

7 Del. C. 1953, § 6010; 59 Del. Laws, c. 212, § 1; 60 Del. Laws, c. 288, § 2; 63 Del. Laws, c. 248, §§ 2-4; 67 Del. Laws, c. 344, § 4; 68 Del. Laws, c. 124, § 5; 73 Del. Laws, c. 191, § 1; 78 Del. Laws, c. 185, § 2.;



§ 6011. Variance

(a) The Secretary may, upon application of a person (except an application concerning (1) a source of water or a sewerage facility for 3 or fewer families or (2) open burning, on which the Secretary may act without public notification), grant a variance to that person from any rule or regulation promulgated pursuant to this chapter after following the notice and hearing procedure set forth in § 6004 of this title.

(b) The variance may be granted if the Secretary finds that:

(1) Good faith efforts have been made to comply with this chapter;

(2) The person applying is unable to comply with this chapter because the necessary technology or other alternative methods of control are not available or have not been available for a sufficient period of time or the financial cost of compliance by using available technology is disproportionately high with respect to the benefits which continued operation would bestow on the lives, health, safety and welfare of the occupants of this State and the effects of the variance would not substantially and adversely affect the policy and purposes of this chapter;

(3) Any available alternative operating procedure or interim control measures are being or will be used to reduce the impact of such source on the lives, health, safety and/or welfare of the occupants of this State; and

(4) The continued operation of such source is necessary to national security or to the lives, health, safety or welfare of the occupants of this State.

(c) The Secretary shall publish his or her decision, except a decision involving (1) a source of water or a sewerage facility for 3 or fewer families or (2) open burning, and the nature of the variance, if granted, and the conditions under which it was granted. The variance may be made effective immediately upon publication.

(d) Any party may appeal a decision of the Secretary on a variance request to the Environmental Appeals Board under § 6008 of this title within 15 days after the Secretary publishes his or her decision.

(e) No variance can be in effect longer than 1 year but may be renewed after another hearing pursuant to this section.

(f) The granting of a variance shall not in any way limit any right to proceed against the holder for any violation of the variance. This chapter, or any rule, or regulation, which is not incorporated in the variance provisions, shall remain in full effect.

(g) Notwithstanding other provisions of this section, the Secretary is not authorized to approve requests for fundamentally different factor variances from categorical pretreatment standards promulgated by the Administrator of the United States Environmental Protection Agency pursuant to § 307(b) or (c) of the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1317(b) or (c). The Secretary is authorized to accept and review such variance requests, and, upon review, deny such request or recommend that the Administrator of the United States Environmental Protection Agency approve such a variance request.

7 Del. C. 1953, § 6011; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, §§ 8, 9; 62 Del. Laws, c. 414, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6012. Temporary emergency variances

(a) Notwithstanding § 6011 of this title, other than subsection (g) of that section, the Secretary may grant a variance to any rules or regulations promulgated pursuant to this chapter, for a period not to exceed 60 days. The request for a temporary emergency variance shall be submitted in writing, setting forth the reasons for the request.

(b) A temporary emergency variance may be granted only after a finding of fact by the Secretary that:

(1) Severe hardship would be caused by the time period involved in obtaining variances pursuant to § 6011 of this title;

(2) The emergency was of such an unforeseeable nature so as to preclude, because of time limitations, an application under § 6011 of this title;

(3) The conditions set forth in § 6011(b)(1)-(4) of this title are satisfied.

(c) Temporary emergency variances granted pursuant to this section may not be extended more than once.

(d) The granting of any temporary emergency variance shall be published within 5 days of the granting of said variance.

7 Del. C. 1953, § 6012; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, § 10; 62 Del. Laws, c. 414, § 2.;



§ 6013. Criminal penalties

(a) Any person who wilfully or negligently:

(1) Violates § 6003 of this title, or violates any condition or limitation included in a permit issued pursuant to § 6003 of this title, or any variance condition or limitation, or any rule or regulation, or any order of the Secretary; or

(2) Violates any requirements of a statute or regulation respecting monitoring, recording and reporting of a pollutant or air contaminant discharge; or

(3) Violates a pretreatment standard or toxic effluent standard with respect to introductions of pollutants into publicly owned treatment works

shall be punished by a fine of not less than $2,500 nor more than $25,000 for each day of such violation.

(b) Any person who intentionally, knowingly, or recklessly:

(1) Makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under this chapter, or under any permit, rule, regulation or order issued under this chapter; or

(2) Who falsifies, tampers with or renders inaccurate any monitoring device or method required to be maintained under this chapter,

shall upon conviction be punished by a fine of not less than $500 nor more than $10,000 or by imprisonment for not more than 6 months, or both.

(c) Any person who intentionally or knowingly:

(1) Violates § 6003 of this title, or violates any condition or limitation included in a permit issued pursuant to § 6003 of this title, or any variance condition or limitation, or any rule or regulation, or any order of the Secretary; or

(2) Violates any requirements of a statute or regulation respecting monitoring, recording and reporting of a pollutant or air contaminant discharge; or

(3) Violates a pretreatment standard or toxic effluent standard with respect to introductions of pollutants into publicly owned treatment works,

and who causes serious physical injury to another person or serious harm to the environment as one result of such conduct, shall be guilty of a class D felony and shall, upon conviction, be sentenced in compliance with the sentencing guidelines established for class D felonies in § 4205 of Title 11.

(d) Any person:

(1) Who intentionally or knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under this chapter, or under any permit, rule, regulation or order issued under this chapter; or

(2) Who falsifies, tampers with or intentionally or knowingly causes to be rendered inaccurate any monitoring device or method required to be maintained under this chapter,

and who causes serious physical injury to another person or serious harm to the environment as 1 result of such conduct, shall be guilty of a class D felony and shall, upon conviction, be sentenced in compliance with the sentencing guidelines established for class D felonies in § 4205 of Title 11.

(e) Any officer of any corporation, manager of any limited liability company, or general partner of any limited partnership conducting business in the State who intentionally or knowingly authorizes or directs said business entity or its employees or agents to:

(1) Falsify or conceal any material fact required to be disclosed to the Department;

(2) Destroy, conceal or alter any records that the corporation is required by this title, the Department's regulations, or an order of the Department to maintain; or

(3) Commit any act in violation of this title or rules promulgated by the Department;

shall upon conviction be punished by a fine of not less than $500 nor more than $10,000 or by imprisonment for not more than 6 months, or both. If an act described in this subsection causes serious physical injury to another person or serious harm to the environment as one result of such an act, the officer, manager or general partner committing the act shall be guilty of a class D felony and shall, upon conviction be sentenced in compliance with the sentencing guidelines established for class D felonies in § 4205 of Title 11. Nothing in this subsection shall be read to establish any additional elements for conviction of the criminal offenses described in subsections (a) through (d) of this section.

(f) Each day of violation with respect to acts or omissions described in this section shall be considered as a separate violation.

(g) The Superior Court shall have exclusive jurisdiction over prosecutions brought pursuant to subsections (a)-(e) of this section. Prosecutions pursuant to subsection (h) of this section may be brought in the jurisdiction of the Courts of the Justices of the Peace.

(h) Whoever violates this chapter, or any rule or regulation promulgated thereunder, or any rule or regulation in effect as of July 26, 1974, or any permit condition, or any order of the Secretary, shall:

(1) For the first conviction, be fined not less than $100 nor more than $500 for each day of violation;

(2) For a subsequent conviction for the same offense within a 10-year period, be fined not less than $500 nor more than $1,500 for each day of violation; and

(3) In addition to the penalties provided in paragraphs (h)(1) and (h)(2) of this section, if the offense involves the failure to acquire a permit as required under this chapter, the offender shall be assessed the cost of the permit, plus a 25 percent surcharge, in addition to the fine.

(i) Any person prosecuted pursuant to subsection (h) of this section shall not be prosecuted for the same offense under subsections (a)-(e) of this section.

(j) The terms "intentionally," "knowingly," "recklessly," "negligently," and "serious physical injury," as used in this section, shall have the meanings assigned to them by Chapter 2 of Title 11.

(k) The term "serious harm to the environment" shall mean damage to the air, water or soil which has or will, beyond a reasonable doubt, cause serious physical injury to any persons working at the facility in question or persons within the State.

(l) It is an affirmative defense to a prosecution that the specific conduct charged was freely and knowingly consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of:

(1) An occupation, a business or a profession; or

(2) Medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent.

The defendant may establish an affirmative defense under this subsection by a preponderance of the evidence. The provisions of this subsection are subject to the restrictions enumerated at § 453 of Title 11.

(m) All general defenses affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses may apply under this section.

7 Del. C. 1953, § 6013; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, §§ 11-13; 69 Del. Laws, c. 366, § 1; 71 Del. Laws, c. 140, § 1; 74 Del. Laws, c. 170, §§ 2, 3; 75 Del. Laws, c. 275, §§ 1-5; 76 Del. Laws, c. 403, §§ 2, 3.;



§ 6014. Regulatory and compliance information, facility performance and public information

(a) The Department shall develop an Environmental Information System that will include general information about facilities and sites under the Department's regulatory jurisdiction as defined by Chapters 40, 60, 62, 63, 66, 70, 72, 74, 77, 78, and 91 of this title and Chapter 63 of Title 16. The Environmental Information System shall include information on all such facilities and sites related to permitting requirements, emissions and discharge monitoring and reporting data, compliance inspections, violations and enforcement actions. The System shall provide the public with information that indicates when a facility has been inspected, what violations are detected, when the facility comes into compliance, and any enforcement action that results from violations at the facility.

(b) The Secretary shall create or contract with a third party to create a central unified notification system to notify the public in a timely manner of environmental releases. That system shall be designed in a such a manner as to ensure the notification, within 12 hours after the Department is informed of an environmental release, of:

(1) The State Representative and State Senator in whose district the release occurred;

(2) Any community or civic group the majority of whose membership lives within 5 miles of the reporting facility that has identified itself to the Department as an entity wishing to receive notice pursuant to this subsection; and

(3) Any individual who lives within 5 miles of the reporting facility and who has identified himself or herself to the Department as a person wishing to receive notice pursuant to this subsection.

(c) The facility from which an environmental release has occurred shall pay to the Department the cost of the Department's notification under subsection (b) of this section. Such cost shall include a prorated share of the annual fixed costs incurred by the Department for the maintenance of the notification system created pursuant to subsection (b) of this section, and a prorated share of the initial development costs of the notification system to be equally distributed over the first 5 years of the system's existence, both to be determined in the sole discretion of the Department. The facility shall make payment under this subsection within 30 days of receiving written notice of the amount of payment due. Failure to make payment pursuant to this subsection in a timely fashion shall constitute a violation punishable under § 6005 of this title. For purposes of this section facility shall mean any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly owned treatment works), wastewater treatment plant, pit, pond, lagoon, impoundment, landfill, storage container, or any site or area where an environmental release has occurred.

(d) Any records, reports or information obtained pursuant to this chapter and any permits, permit applications and related documentation shall be available to the public for inspection and copying; provided, that upon a showing satisfactory to the Secretary by any person that such records, reports, permits, permit applications, documentation or information, or any part thereof (other than effluent data) would, if made public, divulge methods or processes entitled to protection as trade secrets of such person, the Secretary shall consider, treat and protect such record, report or information, or part thereof, as confidential; provided further, however:

(1) That any such record, report or information accorded confidential treatment may be disclosed or transmitted to other officers, employees or authorized representatives of this State or of the United States concerned with carrying out this chapter or when relevant in any proceeding to effectuate the purpose of this chapter; and

(2) That any report environmental release, air contaminant or water pollutant emissions may be made available to the public as reported and as correlated with any applicable emission standards or limitations.

7 Del. C. 1953, § 6014; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, § 14; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 117, § 4.;



§ 6015. Interference with Department personnel

No person shall obstruct, hinder, delay or interfere with, by force or otherwise, the performance by Department personnel of any duty under this chapter, or any rule or regulation or order or permit or decision promulgated or issued thereunder.

7 Del. C. 1953, § 6015; 59 Del. Laws, c. 212, § 1.;



§ 6016. Departmental investigations; witnesses; oaths; attendance

In furtherance of the policy and purposes of this chapter, the Secretary may make or cause to be made any investigation or study which is, in his or her opinion, necessary for the purpose of enforcing this chapter. For such purposes the investigative officer designated by the Secretary may subpoena witnesses and the production of documents and compel their testimony. Testimony received at a Departmental investigation shall be under oath and open to the public. Findings of these investigations or studies shall be made public.

7 Del. C. 1953, § 6016; 59 Del. Laws, c. 212, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6017. Sealing noncomplying equipment

(a) The Department may seal, after consultation with the Attorney General, any source required to have a permit which is installed, altered, used or operated without such a permit or which is in violation of a cease and desist order.

(b) If the equipment is sealed, no person shall tamper with or remove the seal from any equipment so sealed. Violation of this provision shall make the violator upon conviction liable to punishment as provided in § 6005 of this title.

(c) A seal may be removed from equipment only upon receipt of written authorization from the Department. The Department shall order removal of the seal after the reason(s) which caused the sealing has been corrected.

7 Del. C. 1953, § 6017; 59 Del. Laws, c. 212, § 1.;



§ 6018. Cease and desist order

The Secretary shall have the power to issue an order to any person violating any rule, regulation or order or permit condition or provision of this chapter to cease and desist from such violation; provided, that any cease and desist order issued pursuant to this section shall expire (1) after 30 days of its issuance, or (2) upon withdrawal of said order by the Secretary, or (3) when the order is suspended by an injunction, whichever occurs first.

7 Del. C. 1953, § 6018; 59 Del. Laws, c. 212, § 1.;



§ 6019. Voluntary compliance

Nothing in this chapter shall prevent the Department from making efforts to obtain voluntary compliance by way of warning, notice or other educational means; this section does not, however, require that such voluntary methods be used before proceeding by way of compulsory enforcement.

7 Del. C. 1953, § 6019; 59 Del. Laws, c. 212, § 1.;



§ 6020. Liberal construction

This chapter, being necessary for the welfare of the State and its inhabitants, shall be liberally construed in order to preserve the land, air and water resources of the State.

7 Del. C. 1953, § 6020; 59 Del. Laws, c. 212, § 1.;



§ 6021. Federal aid; other funds

The Department may cooperate with and receive moneys from the federal government, any state or local government or any industry or other source. Such moneys received are appropriated and made available for the study and preservation of land, water and air resources.

7 Del. C. 1953, § 6021; 59 Del. Laws, c. 212, § 1.;



§ 6022. Temporary limits and procedures for hazardous operations

Where no rule or regulation has been promulgated which sets specific limits for the use, emission or discharge, or operating procedure for hazardous operations, the Secretary may set temporary limits or operating procedure; provided, that the temporary limits or orders shall not be effective for more than 6 months unless adopted into permanent rules and regulations within that period. The affected parties shall be given a hearing before the Department within 30 days, if requested, on any action taken under this section.

7 Del. C. 1953, § 6022; 59 Del. Laws, c. 212, § 1.;



§ 6023. Licensing of water well contractors, pump installer contractors, drillers, drivers, pump installers, septic tank installers, liquid waste treatment plant operators and liquid waste haulers

(a) No person shall:

(1) Engage in the drilling, boring, coring, driving, digging, construction, installation, removal or repair of a water well or water test well; or

(2) Install, maintain or repair pumping equipment in or from a well without a license issued by the Department, except (i) as, or under the supervision of, a licensed plumber, or (ii) an agricultural well on land owned or leased by the person installing, maintaining or repairing the pumping equipment. For the purpose of this paragraph "agricultural well" shall mean a well used for irrigation of crops, for the watering of livestock or poultry, for aquaculture uses, or for other on-farm purposes where the water is not to be used for human consumption or to service a residential dwelling.

(b) No person shall engaged in the construction, repair, installation or replacement of a septic tank system or any part thereof except as or under the supervision of a licensed septic tank installer.

(c) No person shall operate any liquid waste treatment system without a duly licensed liquid waste treatment plant operator.

(d) No person shall haul, convey or transport any liquid waste in any container without a license issued by the Department.

(e) Any person requiring a license for any activity specified in subsections (a)-(d) of this section shall file an application with the Secretary in such form and accompanied by such information as the Secretary may require by regulation.

(f) The Secretary shall have the exclusive power to grant or deny any license required under subsections (a), (b), (c) and (d) of this section. The Secretary shall adopt regulations setting forth requirements, including an acceptable performance or an examination for obtaining and retaining any such license.

7 Del. C. 1953, § 6023; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, § 15; 60 Del. Laws, c. 288, § 3; 64 Del. Laws, c. 472, § 2; 71 Del. Laws, c. 187, § 1.;



§ 6024. Right of entry

The Secretary, or the Secretary's duly authorized designee, in regulating water pollution, air pollution, solid waste disposal or any other matter over which he or she has jurisdiction pursuant to this chapter, may enter, at reasonable times, upon any private or public property for the purpose of determining whether a violation exists of a statute or regulation enforceable by him or her, upon given verbal notice, and after presenting official identification to the owner, occupant, custodian or agent of said property.

7 Del. C. 1953, § 6024; 59 Del. Laws, c. 212, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6025. Solid waste

(a) The Secretary shall have exclusive authority to effectuate the purposes of this chapter concerning solid waste, set forth in § 6001(c)(6) of this title notwithstanding any authority heretofore conferred upon or exercised by any other state agency, but any regulations heretofore duly adopted by any other state agency shall remain in effect and be enforceable by the Secretary unless repealed, amended or modified by the Secretary. Chapter 64 of this title shall not be interpreted to be in conflict with either the purposes of this chapter concerning solid waste as set forth in § 6001(c)(6) of this title, or any regulation promulgated thereunder.

(b) No person shall cause or contribute to the disposal or discharge of solid waste anywhere in the State including any surface or ground water, except:

(1) Through municipal or private solid waste collection systems which have received a permit from the Department; or

(2) In solid waste disposal facilities which have received a permit from the Department; or

(3) In containers specially provided for solid waste collection by any state or municipal agency or private or public group, organization, agency or company which has received a permit from the Department.

(c) Any person charged with violation of subsection (b) of this section, upon conviction, shall be fined not less than $500 nor more than $1500 for each violation and there shall be no suspension of the fine. Each day of continued violation or part thereof shall be considered as a separate offense. The court shall, in addition to levying the fine, order the person convicted to remove or cause to be removed any improperly disposed solid waste. In addition to the fine, the sentencing judge may order community service directed to the removal of solid waste illegally disposed of in the State, and may order restitution for costs incurred in remediation of the solid waste illegally disposed of in the State. The Courts of the Justices of the Peace shall have jurisdiction of offenses under this section.

(d) In the event a motor vehicle is used during or in aid of the disposal or discharge of solid waste in violation of subsection (b) of this section, and the identity of the offender is not otherwise apparent, there shall be a rebuttable presumption that the registered owner of the motor vehicle caused or contributed to such disposal or discharge. The rebuttable presumption set forth in this section shall not apply to operators of buses carrying 9 or more persons.

(e) Any person, who causes or contributes to the disposal or discharge of solid waste anywhere in the State including any surface or ground water, except:

(1) Through municipal or private solid waste collection systems which have received a permit from the Department; or

(2) In solid waste disposal facilities which have received a permit from the Department; or

(3) In containers specially provided for solid waste collection by any state or municipal agency or private or public group, organization, agency or company which has received a permit from the Department,

shall be civilly liable to the owner or person in possession of the real property upon which the solid waste is disposed or discharged, for any property damage sustained, for costs incurred by the owner or person in possession for clean up and proper disposal of the solid waste, and for reasonable attorneys' fees. This cause of action is in addition to any other causes of action, rights and/or remedies the owner or person in possession may have.

7 Del. C. 1953, § 6025; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, §§ 16, 17; 60 Del. Laws, c. 288, § 4; 76 Del. Laws, c. 403, §§ 4-7.;



§ 6026. License fees

(a)(1) The Secretary may establish fees, subject to approval by the General Assembly, for granting any license to any percolation tester, system designer, site evaluator, system inspector, well water contractor, pump installer contractor, well driver, well driller, pump installer, septic tank system installer, liquid waste hauler and liquid waste treatment plant operator.

(2) Notwithstanding any other provisions of law to the contrary, the General Assembly hereby authorizes and approves the following schedule of license fees to be imposed by the Department effective July 1, 2003: Percolation Tester, $40 annual fee; System Designer, $40 annual fee; Site Evaluator, $40 annual fee; System Inspector, $40 annual fee; Septic Tank System Installer, $40 annual fee; and Liquid Waste Hauler; $40 annual fee.

(3) Any fees collected under this subsection are hereby appropriated to the Department to carry out the purposes of this chapter.

(b) The Secretary may establish fees for conveyance of oil and hazardous substance through pipeline after holding public hearings on such a fee schedule.

(c) Any fee collected under this subsection is hereby appropriated to the Department to carry out the purposes of this chapter.

7 Del. C. 1953, § 6026; 59 Del. Laws, c. 212, § 1; 60 Del. Laws, c. 288, § 5; 64 Del. Laws, c. 472, § 3; 74 Del. Laws, c. 139, § 1.;



§ 6027. Change of authority

The word "Secretary" shall be substituted wherever the words "Water and Air Resources Commission" or "Commission" appear in the Delaware Code and any authority vested in the "Water and Air Resources Commission" or "Commission" is hereby delegated to the Secretary without qualification.

7 Del. C. 1953, § 6027; 59 Del. Laws, c. 212, § 1.;



§ 6028. Report of discharge of pollutant or air contaminant

(a) Any person who causes or contributes to an environmental release or to the discharge of an air contaminant into the air, or a pollutant, including petroleum substances, into surface water, groundwater or on land, or disposal of solid waste in excess of any reportable quantity specified under either regulations implementing § 102 of the Federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended [42 U.S.C. § 9602], § 311 of the Clean Water Act of 1980, as amended [33 U.S.C. § 1321], or Department regulations, whichever restriction is most stringent, shall report such an incident to the Department as soon as the person has knowledge of said environmental release or discharge and activating their emergency site plan if appropriate unless circumstances exist which make such notification impossible. Such initial notification shall be made in person or by telephone to a number specifically assigned by the Department for this purpose and shall include, to the maximum extent practicable, the following information:

(1) The facility name and location of release;

(2) The chemical name or identity of any substance involved in the release;

(3) An indication of whether the substance is an extremely hazardous substance;

(4) An estimate of the quantity of any such substance that was released into the environment;

(5) The time and duration of the release;

(6) The medium or media into which the release occurred;

(7) Any known or anticipated acute or chronic health risks associated with the emergency and, where appropriate, advice regarding medical attention necessary for exposed individuals;

(8) Proper precautions to take as a result of the release, including evacuation (unless such information is readily available to the community emergency coordination pursuant to the emergency plan);

(9) The names and telephone number of the person or persons to be contacted for further information; and

(10) Such other information as the Department may require.

This information shall be made available to the public by posting on the Department's internet web site no later than 1 business day after the release is reported. Discharges in compliance with a validly issued state permit or in compliance with other state and federal regulations are exempt from the reporting requirement.

(b) The Department shall adopt regulations revising the list, referred to in subsection (a) of this section, of pollutants environmental releases or air contaminants and their reportable quantities which are to be reported to the Department.

(c) The reporting requirements under this section are in addition to and not in lieu of, any other discharge reporting requirements found in any other state, federal, county or local government permits, regulations or ordinances.

(d) At the Department's discretion, the Department may require said person to file a written report with the Department describing in detail the facts and circumstances of the discharge and measures proposed to prevent such discharge from occurring in the future.

(e) Discharges of an air contaminant or pollutant (including petroleum substances) that are wholly contained within a building are exempt from the reporting requirements.

(f) Any person who violates this section or any rule or regulation duly promulgated hereunder shall be punishable in accordance with the enforcement provisions of this chapter.

7 Del. C. 1953, § 6028; 59 Del. Laws, c. 212, § 1; 59 Del. Laws, c. 537, § 18; 65 Del. Laws, c. 507, § 1; 66 Del. Laws, c. 221, § 1; 67 Del. Laws, c. 288, § 1; 73 Del. Laws, c. 117, § 3.;



§ 6029. Limitations on scope of chapter

This chapter shall not apply to or change the existing law in respect to:

(1) The landowner's right to place a dam across a gully on his or her property or across a stream that originates on that landowner's property where provision is made for continued established average minimum flow occurring for 7 consecutive days within the lowest flow year of record; or

(2) The right to build and maintain a dam or construct a pond and divert water from any stream on any stream having a minimum flow of not more than 1/2 million gallons of water per day, and utilize up to 360 acre inches of the impounded water per year so long as such action does not affect the established average minimum flow in the stream below the dam at any time; or

(3) Ponds not larger than 60,000 square feet constructed for purposes of conservation, recreation, propagation and protection of fish and wildlife, watering of stock or fire protection.

7 Del. C. 1953, § 6029; 59 Del. Laws, c. 212, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6030. Approval of water use

No increase in the amount of water used shall be made by a user without prior approval of the Department.

7 Del. C. 1953, § 6030; 59 Del. Laws, c. 212, § 1.;



§ 6031. Obligation of recipients of water allocations

(a) The Secretary shall, when the use of water pursuant to an allocation granted under § 6010(f) of this title causes the depletion or exhaustion of an existing use of water, require as a condition of such allocation that the recipient of such allocation take 1 or more of the following actions:

(1) To provide free of charge to the affected person a complete water supply connection to a water supply distribution system and to provide water to the affected person for a term of 3 years in an amount not to exceed 100,000 gallons per year. Water used by the affected person which exceeds 100,000 gallons per year shall be paid for by the affected person on a quarterly basis at the rates established by the Public Service Commission as applicable to the supply of public water in the area in question; and/or

(2) To provide free of charge to the affected person an alternative source of water supply at least equal in quality and quantity to that existing at the time of the granting of the allocation.

(b) The Secretary shall, when an allocation granted pursuant to § 6010(f) of this title causes the depletion or exhaustion of an existing use of water, require as a condition of such allocation that the person receiving such allocation provide free of charge to the affected person an interim water supply which is adequate to meet such person's need. The Secretary shall determine the level of interim water supply sufficient to meet the needs of the affected person and shall further determine the dates on which the interim water supply will commence and terminate.

(c) The Secretary shall, upon receipt of a verified petition setting forth factual allegations that an allocation granted pursuant to § 6010(f) of this title caused the depletion or exhaustion of petitioner's existing use of water, schedule and conduct a hearing to consider the petition. Prior to a hearing under this subsection the Secretary shall give at least 20 days' notification of the date of the hearing to the petitioner and the person granted the allocation. The petitioner or the person granted the allocation may appear personally or by counsel at the hearing and produce any competent evidence. The Secretary or the Secretary's designee may administer oaths, examine witnesses and issue in the name of the Department subpoenae when requested by a petitioner or a person granted an allocation. A verbatim transcript of testimony at the hearing shall be prepared and shall, along with the exhibits and other documents introduced into evidence, constitute the record. The Secretary or the Secretary's designee shall make findings of fact based on the record and issue an order to effectuate such findings and further the purposes of this subsection. Any person whose interest is substantially affected by any order of the Secretary may appeal to the Environmental Appeals Board as provided in § 6008 of this title.

61 Del. Laws, c. 123, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6032. Licensing of site evaluators, percolation testers and on-site system designers and contractors

(a) No person shall conduct percolation tests or soil evaluations or design, inspect or install on-site wastewater treatment and disposal systems without first having obtained a license from the Secretary. As a prerequisite of licensing, the Secretary may require the person to demonstrate familiarity with test procedures and applicable regulations, and to sign a statement under penalty of perjury that he or she will abide by all statutes and regulations governing the design, inspection and installation of on-site wastewater treatment and disposal systems. In addition, the Secretary may require each licensee or class of licensees to show proof of surety to cover liability for such risks and in such amounts as the Secretary may establish by regulation after public notice in accordance with § 6006 of this title.

(b) Any license by the Secretary shall be for a fixed term not to exceed 3 years and shall be renewable upon application.

(c) The Secretary shall adopt such other regulations after public notice and hearing in accordance with § 6006 of this title as necessary to accomplish the purposes of this title.

(d) The license requirements shall not apply in a county which has been delegated authority to issue septic tank permits pursuant to § 6003(d) of this title.

61 Del. Laws, c. 264, § 1; 65 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 139, § 2.;



§ 6033. Pretreatment program

(a) The Secretary shall develop, implement and enforce, and may amend, modify and repeal, a state pretreatment program in compliance with the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251 et seq. and regulations promulgated thereunder. In addition to any other authority which the Secretary may exercise for this purpose under this chapter or other chapters of this Code, the Secretary may:

(1) Require any POTW to develop, submit for approval to the Secretary, administer and enforce a POTW pretreatment program;

(2) Review, approve and deny requests for approval of POTW pretreatment programs submitted by a POTW to the Secretary;

(3) Require any POTW, whether or not such POTW is required to develop and enforce a POTW pretreatment program, to develop, submit for approval to the Secretary and enforce specific limits on or prohibitions against discharges of pollutants by industrial users of such POTW to prevent interference with such POTW;

(4) Incorporate conditions into new or existing permits issued to POTWs, such as, but not limited to, compliance schedules, modification clauses, the elements of an approved pretreatment program and specific limits on or prohibitions against discharges by industrial users into such POTW;

(5) Review, approve and deny requests from POTWs required to develop POTW programs to modify categorical pretreatment standards to reflect removals achieved by such POTW;

(6) Require any POTW or industrial user to submit reports, monitor activities and maintain records to assure compliance with this section and regulations hereunder;

(7) Require compliance by industrial users with pretreatment standards, and discharge limits and prohibitions;

(8) Adopt, amend, modify or repeal rules or regulations to effectuate this section and comply with federal laws and regulations respecting pretreatment. Such rules and regulations shall be adopted, after public hearing, in accordance with § 6010 of this title; provided, however, that the Secretary may incorporate into state regulations without a public hearing a categorical pretreatment standard which has previously been promulgated by regulation by the Administrator of the United States Environmental Protection Agency. Prior to incorporating any such categorical pretreatment standard without a public hearing, the Secretary shall comply with §§ 10115, 10116 and 10118 of Title 29.

(b) The Secretary may seek any relief authorized by this chapter against any industrial user even if a POTW has acted or will act to seek such relief.

62 Del. Laws, c. 414, § 4.;



§ 6034. Sewage system cleansers and additives

(a) No person shall distribute, sell, offer or expose for sale in this State any sewage system cleanser or additive containing any restricted chemical materials in excess of 1 part per hundred by weight. The penalty for an initial violation of this subsection shall be a formal written warning by the Secretary for the first offense; and for any subsequent violation a fine of $500 shall be imposed.

(b) No person shall use, introduce or apply, or cause any other person to use, introduce or apply in any sewage system, surface waters or groundwaters in this State any sewage system cleanser or additive containing any restricted chemical material or any combination thereof, in excess of 1 part per hundred. The penalty for violating this subsection shall be a fine of $100 for the first offense and $1,000 for each subsequent offense.

(c) No person shall serve water, or a product containing water, to the public from a well ordered closed due to the presence of restricted chemical materials. The penalty for each such violation shall be a fine of not less than $1,000 nor more than $10,000. Any subsequent violation of this subsection by a violator shall result in the closing of the facility until a new and safe source of water is found and is operative in the facility.

(d) The Courts of the Justices of the Peace shall have jurisdiction over offenses under this section.

(e) The Secretary, with assistance from the Division of Public Health, shall:

(1) Conduct a public education program by utilizing mass-media instruments within 90 days of July 17, 1984;

(2) Thereafter, conduct random spot checks in appropriate business concerns to insure that no restricted chemical materials are on sale; and

(3) Take appropriate enforcement action for violations of the sale or use of restricted chemical materials as provided in subsections (a) and (b) of this section.

64 Del. Laws, c. 370, § 2.;



§ 6035. Vessel sewage discharge

(a) Marina owners/operators for marinas that are located in whole or in part on tidal waters of the State, and that provide dockage for vessels with a portable toilet or toilets or Type III marine sanitation device or devices (MSD), shall provide convenient access, as determined by the Department, to an approved, fully operable and well maintained pumpout facility or facilities and/or dump station or stations for the removal of sewage from said vessels to a Department approved sewage disposal system.

(b)(1) Owners/operators may agree to pool resources for a single pumpout dump station with Departmental approval based on criteria of number and class of vessels, marina locations, cost per pumpout use, and ultimate method of sewage treatment and disposal (i.e. septic system or waste water treatment facility).

(2) The owner/operator of any boat docking facility that is located in whole or in part on tidal waters of the State, and that provides dockage for a live-aboard vessel or vessels with a Type III marine sanitation device or devices, shall install and maintain at all times, in a fully operable condition, an approved dedicated pumpout facility at each live-aboard vessel slip for the purpose of removing sewage from the live-abroad vessel on a continuous or automatic, intermittent basis to a Department approved sewage disposal system.

(3) Any discharge, by any means, of untreated or inadequately treated vessel sewage into or upon the waters of any marina, boat docking facility or tidal water of the State is prohibited.

(4) All vessels while on waters of the State shall comply with 33 U.S.C. § 1322, as amended February 4, 1987.

(5) The Secretary shall have authority to adopt reasonable rules and regulations to implement this section.

66 Del. Laws, c. 275, § 2; 68 Del. Laws, c. 137, § 3; 68 Del. Laws, c. 403, §§ 3-6.;



§ 6036. Projects of state significance

The Department shall adopt objective standards and criteria to identify "projects of state significance" which standards and criteria shall be used by the Department in evaluating projects in the State requiring the review or approval of the Department. The process to be followed by the Department in the adoption of said objective standards and criteria shall include the following:

(1) In making the determination of whether any proposed project is a project of state significance, the Department shall consider, without limitation, the following factors:

a. Environmental impact, including, without limitation, probable air, land and water pollution likely to be generated by the proposed use under normal operating conditions and as the result of mechanical malfunction and human error; likely destruction of wetlands and flora and fauna; impact and effect of site preparation and facility operations on land erosion, drainage of the area in question, especially as it relates to flood control, and the quality and quantity of surface and ground water resources, such as the use of water for processing, cooling, effluent removal and other purposes; and the likelihood of generation of glare, heat, noise, vibration, radiation, electromagnetic interference and obnoxious odors.

b. Economic effect, including, without limitation, the number of jobs created and the income which will be generated by the wages and salaries of these jobs in relation to the amount of land required, and the amount of tax revenues potentially accruing to state and local government.

c. Effect on neighboring land uses including, without limitation, effect on public access to all state surface waters, effect on recreational areas and effect on adjacent residential and agricultural areas.

(2) The Secretary shall further elaborate on the definition of "heavy industry" in accordance with § 7005(c) of this title. The Secretary shall delineate "heavy industry of state significance" as part of this process, which shall be a subcategory of projects of state significance. Heavy industry uses of any kind, including heavy industry of state significance, not in operation on June 28, 1971, shall be prohibited in the coastal zone and no permits may be issued therefor.

(3) All agencies of state government shall assist the Department in developing objective standards and criteria to identify projects of state significance and shall provide such information as the Department requests. The Department shall develop regulations specifying the objective standards and criteria which are to be used to identify projects of state significance and shall make such regulations available for public review no later than 9 months after the effective date of this legislation. The Department shall hold a public hearing on said regulations and shall announce such hearing by publication in a newspaper of general circulation in each county of the State. The Department shall adopt regulations specifying the objective standards and criteria for identifying projects of state significance, with exception of heavy industry of state significance, no later than 13 months after the effective date of this legislation. The Department shall submit to the State Coastal Zone Industrial Control Board standards and criteria for identifying heavy industry of state significance for adoption no later than 11 months after the effective date of this legislation. The State Coastal Zone Industrial Control Board shall adopt said standards and criteria no later than 13 months after the effective date of this legislation.

67 Del. Laws, c. 253, § 2.;



§ 6037. Obligation of persons who contaminate drinking water supplies

(a)(1) The Secretary shall develop and publish the necessary forms to be used by any person who believes his or her drinking water supply has been contaminated to petition for an alternative water supply, said petition will include, at a minimum, the following:

a. Well information including a valid DNREC well permit number, or other certified documentation as to how and when the well or other water intake was constructed; and

b. The contaminant and its concentration in the form of a signed analytical report from a certified drinking water laboratory which identifies the sample, the contaminant, its concentration and the analytical method detection limit; and

c. The date the sample was collected, the name of the person collecting the sample, a description of the sample container, and the preservation techniques used, if any.

(2) The form shall be notarized and certified as being true and factual by the petitioner. Failure to provide all relevant information, or providing false information, will be grounds to reject a petition.

(b) Upon the Secretary's receipt of a certified petition that sets forth allegations that a discharge of a substance into a drinking water supply has affected a petitioner's use of an existing drinking supply well or other drinking water intake through any activity, the Secretary shall notify all potentially responsible parties who shall be given 30 days in which to either respond to the petition, propose remedial action or request a hearing on the merits of the petition.

(c) After evaluating all available information in his or her possession, the Secretary will issue an order either verifying or rejecting the contentions contained in the petition. The Secretary's decision to verify the petition and grant relief must be based on findings of fact contained in the certified petition and other scientifically conclusive evidence in his or her possession, which at a minimum establishes that:

(1) A state or federal drinking water standard has been exceeded; and

(2) A source, due to its nature, proximity, and hydrogeologic connection to the affected water supply is the likely cause of the contamination provided that the activity does not contain a valid state or federal permit with which the permittee has fully complied and provided that the permit did not anticipate the contamination of the drinking water supply.

(d) Upon verification of a petition as set forth in subsection (c) of this section, the Secretary shall require that if any activity results in the contamination of an existing drinking water supply by contaminants other than bacteria, viruses, nitrate or pesticides, which have been applied according to the manufacturer's instructions, then the person(s) who is responsible for the contamination shall complete 1 of the following activities which is deemed to be the most cost effective:

(1) Provide at no cost to each person who has had his or her existing drinking water supply contaminated, the installation of an alternative water supply of at least equal quantity and quality to said person's water supply that existed on the date the water supply was contaminated; or

(2) Provide at no cost to each person who has had his or her existing drinking water supply contaminated, a complete water supply connection to a water supply distribution system, and provide water to said person for a term of up to 3 years in an amount not to exceed 100,000 gallons per year. Said 3-year term shall commence on the first day water is supplied to said person by the person who contaminated the drinking water supply. Water used by said person that exceeds 100,000 gallons per year shall be paid by said person at a rate that is established by the appropriate rate setting body taking into consideration the rate charged for the supply of public water in the water supply area before it was contaminated, or the rate charged in a similar area; or

(3) Provide at no cost the treatment system necessary to maintain the water supply as an adequate drinking water supply and provide the costs of operation and maintenance of the system for a period of 3 years.

(e) In addition to the provisions of subsection (d) of this section, the Secretary may require that the person who has caused the contamination of a person's drinking water supply by contaminates other than bacteria, viruses, nitrate or pesticides, shall provide at no cost to each person who has had his or her drinking water supply contaminated an interim water supply that is of a quality and quantity to meet said person's needs as shall be determined by the Secretary on a case-by-case basis. In addition, the Secretary shall determine the dates on which the interim water supply shall commence and be terminated.

(f) Any affected party may appeal a decision by the Secretary concerning a replacement water supply petition to the Environmental Appeals Board in accordance with § 6008 of this title.

(g) Any hearing that may be conducted pursuant to the provisions of this section shall be done according to procedures as set forth in § 6006 of this title.

(h) For the purposes of this section, "contamination" means the human alteration of the chemical, physical, biological or radiological integrity of water which violates federal or state drinking water standards.

67 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1.;

§ 6037B Recreational water.

(a) The Secretary shall provide for the sanitary control of natural swimming and bathing places.

(b) The Secretary shall consult with the Director of the Division of Public Health prior to making any recommendations on swimming or bathing conditions that pose a significant risk to the public health.

69 Del. Laws, c. 302, § 8.;



§ 6037B. Recreational water

(a) The Secretary shall provide for the sanitary control of natural swimming and bathing places.

(b) The Secretary shall consult with the Director of the Division of Public Health prior to making any recommendations on swimming or bathing conditions that pose a significant risk to the public health.

69 Del. Laws, c. 302, § 8.;



§ 6038. Borrow pits

(a) The Secretary shall develop, implement and enforce, and may amend, modify and repeal, after notice and public hearing, a program to protect the waters of the State from adverse environmental impacts relating to the operation of borrow pits. In addition to any other authority which the Secretary may exercise for the purpose under this chapter or other chapters of the Delaware Code, the Secretary may:

(1) Require borrow pit owners/operators to obtain operating permits from the Department of Natural Resources and Environmental Control;

(2) Require reclamation of abandoned pits by owners/operators;

(3) Require borrow pit owners/operators to secure the borrow pit premises from illegal dumping, disposal of wastes or vandalism; and

(4) Adopt, amend, modify or repeal rules or regulations to effectuate this section.

(b) Fees may be collected or charged for permits to be issued under this section in an amount determined by the issuing authority, which fee shall not exceed the sum of $80 per disturbed acre, per year, per project.

(c) The Secretary may delegate all or part of the program to any county having rules or regulations governing borrow pits which, upon a finding by the Secretary, are at least equivalent to state requirements.

67 Del. Laws, c. 353, § 1.;



§ 6039. Debris disposal area remediation

(a) The Secretary may develop, implement and administer a program for the identification, investigation, assessment, mitigation and remediation of debris disposal areas created as part of the construction of residential or subdivision developments. Any person who caused or contributed to the creation or use of a debris disposal area on or after December 8, 1988, shall be subject to enforcement for illegal disposal and may be required by order from the Department to remove and properly dispose of such material. The Department is authorized to develop policies, procedures and guidelines and may establish, amend, modify and repeal, after notice and public hearing, such regulations as may be necessary to effectuate the purposes of this section. The Department may establish an application fee not to exceed $250 for homeowners to participate in the remediation program. The money generated by this application fee shall be placed in the "Debris Disposal Area Remediation Account." This account shall only be used to offset costs of this program. Homeowners who wish to excavate and remove buried debris from their own residential property or homeowners who have already excavated and removed buried debris from their own residential property are eligible for reimbursement of the cost of remediation up to a maximum reimbursement of $10,000, provided that:

(1) The cost was incurred on or after December 8, 1988;

(2) The disposal areas were created as part of the construction of residential or subdivision developments in accordance with this section; and

(3) Satisfactory documentation of the work and expenses incurred are provided.

(b) The Department shall report the findings from the study and the evaluation and make recommendations to the Governor and the General Assembly no later than March 15, 1999.

(c) There shall be established within the Department an account to be known as the "Debris Disposal Area Remediation Account." All funds made available to the Department in accordance with the provisions of subsection (b) of this section shall be placed in the Debris Disposal Area Remediation Account to be used by the Department or its agents to carry out the purposes of this section. The Department may establish presumptive remedies to address the remediation of debris disposal areas. These funds shall be used for the purpose of identifying, investigating, assessing, mitigating or remediating debris disposal areas and associated effects as determined by the Department. Notwithstanding any other provision to the contrary, up to $7,500 per site may also be used to cover any secondary damage that may occur to existing structures or property as the result of the remediation, which, if applicable, shall be in addition to the maximum reimbursement amount established in subsection (a) of this section.

(d) The Department may use funds from the Debris Disposal Area Remediation Account to identify, investigate, assess, mitigate or remediate any debris disposal area constructed, used or filled subsequent to December 8, 1988, if the party responsible for the area does not respond as required to any order issued by the Secretary, and if such site presents an imminent threat to human health, safety or the environment as determined by the Department. In addition to the assessment of any penalty as provided in § 6005(a) and (b) of this title, any person who fails to comply with any order issued by the Secretary to identify, investigate, assess, mitigate or remediate any debris disposal area may be liable for all costs incurred by the Department to do so as provided in § 6005 (c) of this title.

(e) Except to the extent provided herein, no provision contained in this section shall relieve any party from compliance with or liability under any other environmental statute, including, but not limited to, Chapters 60, 62, 63, 66, 74 and 77 of Title 7.

71 Del. Laws, c. 418, § 2; 72 Del. Laws, c. 318, §§ 1, 2; 73 Del. Laws, c. 212, § 1.;



§ 6040. Requirement for scrap tire piles; enforcement

(a) The following definitions shall apply to this section:

(1) "Operator" means any person or entity who has or had a contractual or other responsibility for security, maintenance, sales or operations of a scrap tire pile or of any real property on which a scrap tire pile is located, at any time after July 20, 1999; provided that this definition does not include a person or entity whose only ownership interest is as a mortgagee.

(2) "Owner" means any person or entity who has or had legal or equitable ownership interest in a scrap tire pile, or in any real property on which a scrap tire pile is located, at any time after July 20, 1999.

(3) "Scrap tire" means:

a. A tire that is no longer prudent or practical for vehicular use; or

b. A tire that has not been used on a vehicle for more than 6 months after the last date it was used on a vehicle.

(4) "Scrap tire pile" means an accumulation of 100 or more scrap tires, whether or not they are lying 1 upon another, that:

a. Has been accumulated or located in the same general vicinity, or accumulated or located on a parcel of real property; and

b. Is not enclosed by a building.

(5) "Tire" means a covering fitting around the rim of a vehicular wheel to absorb shocks, usually of reinforced rubber or a rubberized compound, and pressurized with air or by a pneumatic inner tube, and typically weighing approximately 25 pounds. Included in this meaning is any substantial portion of such covering, and any weight tires including truck tires.

(b) The Secretary shall, after notice and public hearing, promulgate regulations to establish standards for storage of scrap tires. Such standards shall include:

(1) A limit on the number of scrap tires that may be stored at any given location;

(2) A limit on the length of time that scrap tires may be stored at a given location;

(3) Appropriate mosquito control methods to be employed at scrap tire piles; and

(4) Proper methods for managing scrap tire piles.

72 Del. Laws, c. 205, § 1; 75 Del. Laws, c. 346, §§ 1-6.;



§ 6041. Scrap Tire Management Fund

(a) There shall be established in the State Treasury and in the accounting system of the State a special fund to be known as the Scrap Tire Management Fund ("the Fund").

(b) The following moneys shall be deposited into the Fund:

(1) All fees collected by the State pursuant to § 2910 of Title 30;

(2) The State Treasurer shall credit to the Scrap Tire Management Fund such amount of interest as determined by this paragraph upon such Fund. On the last day of each month, the State Treasurer shall credit the Fund with interest on the average balance in the Fund for the preceding month. The interest to be paid to the Fund shall be that proportionate share, during such preceding month, of interest to the State as the Fund's and the State's average balance is to the total State's average balance; and

(3) Any other money appropriated or transferred to the account by the General Assembly.

(c) Money in the Fund may be used by the Secretary only to carry out the purposes of this section, including but not limited to the following activities.

(1) Conducting a comprehensive inventory of scrap tire piles in the State.

(2) Developing and implementing a scrap tire pile registration program.

(3) Implementing a program to clean up the scrap tire piles in existence in Delaware on June 30, 2006.

(4) Providing for state matching funds for the cleanup of scrap tire piles that have been registered in accordance with the scrap tire pile registration program referenced in paragraph (c)(2) of this section. For each registered scrap tire pile, the Fund shall cover 90% of the cost of cleaning up the pile. The owner and operator shall pay 10% of the cost of cleaning up the pile, unless they satisfactorily demonstrate the inability to pay that cost.

(5) Paying the total cost of cleaning up scrap tire piles located on abandoned properties and on estate properties where the inheritors do not register the scrap tire piles in accordance with the scrap tire pile registration program referenced in paragraph (c)(2) of this section. For such abandoned and estate properties, the Department shall place liens on the properties in order to recoup the entire cleanup cost upon sale of the properties.

(6) Payment to the Division of Revenue for the costs of administering § 2910 of Title 30.

(d) No greater than 15% of the moneys deposited into the Fund shall be used for administering this section without approval of the Joint Finance Committee.

(e) Prior to January 1, 2009, the Department shall prepare and submit to the Governor and the General Assembly a joint report on the progress made toward cleaning up the scrap tire piles in the State. Such report shall include recommendations for extension, modification, or termination of the Scrap Tire Management Fund and § 2910 of Title 30.

74 Del. Laws, c. 203, § 2; 75 Del. Laws, c. 88, § 21(4); 75 Del. Laws, c. 346, § 7.;



§ 6042. Civil and administrative penalties; Community Environmental Project Fund

(a) There is hereby established a Community Environmental Project Fund, referred to herein as the "Fund." The Fund shall be held as a separate account within the Department and may be invested by the State Treasurer in securities consistent with investment policies established by the Cash Management Policy Board.

(b) The Fund shall consist of 25 percent of all civil or administrative penalties collected by the Department pursuant to § 4015, § 6005, § 6617, § 7011, § 7214, § 7906, § 9109, or § 9111 of this title. Twenty-five percent of such civil and administrative penalties are hereby appropriated to the Fund, subject to the requirements of this section.

(c) Moneys shall be expended from the Fund only for Community Environmental Projects, referred to herein as "Projects." As used herein the term "Community Environmental Project" means a project that is undertaken for the purpose of effecting pollution elimination, minimization, or abatement, or improving conditions within the environment so as to eliminate or minimize risks to human health, or enhancement of natural resources for the purposes of improving indigenous habitats or the recreational opportunities of the citizens of the Delaware. The Secretary may, by regulation, provide for further definition of such Projects.

(d) The Secretary, after consultation with the Community Involvement Advisory Council, shall give priority to Community Environmental Projects which benefit communities that are most impacted by specific infraction(s) or violation(s). Specifically, the Secretary, at his or her discretion, shall determine whether a proposed Project is located within the watershed or airshed adversely affected by a violation or infraction as part of the evaluation process. The Secretary shall ensure that records identify the location of each civil or administrative penalty. No provision of this section shall be construed to require the Department to expend funds from the Fund in the absence of a suitable Project within the community where the violation or infraction occurred. The Secretary may also determine that the requirements of this subsection cannot practicably be met with respect to expenditures from the Fund associated with a penalty from a facility or location because such amount is insufficient or too large to be an appropriate expenditure. The expenditure of funds required under this subsection may be waived by the Secretary, with the concurrence of the Director of the Office of Management and Budget and Comptroller General.

(e) In the event that the requirements of this section conflict with applicable federal or State of Delaware requirements pertaining to the establishment and collection of penalties or other assessments by the Department, such requirements shall take precedence over the conflicting requirements of this section.

(f) The Department shall submit quarterly reports on the progress of the expenditures and/or projects conducted with the Community Environmental Project Fund to the Governor and members of the General Assembly. All of the expenditures made by or on behalf of the Fund, together with an explanation the process utilized for selecting and prioritizing Projects, shall be reported annually to the Joint Finance Committee in the Department's budget presentation.

74 Del. Laws, c. 203, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(4); 75 Del. Laws, c. 346, § 7; 78 Del. Laws, c. 193, § 1.;






Subchapter II-A Regional Greenhouse Gas Initiative and CO2 Emission Trading Program

§ 6043. Findings, purpose, and definitions

(a) Findings. — The General Assembly hereby makes the following findings concerning the development, utilization and control of the air resources of the State related to impacts of carbon dioxide (CO2) emissions:

(1) There is growing scientific consensus that the increased anthropogenic emissions of greenhouse gases are enhancing the natural greenhouse effect and causing changes in the Earth's climate.

(2) Climate change poses serious potential risks to human health and terrestrial and aquatic ecosystems globally, regionally and in the State.

(3) CO2 is an air contaminant as defined in § 6002 of this title.

(4) It is in the interest of the State to protect human health and terrestrial and aquatic ecosystems by taking actions to stabilize and to limit the CO2 contributions from the State.

(5) A CO2 reduction program focusing on fossil fuel-fired electricity generation, and the development of a CO2 allowance trading program, will create a strong incentive for the creation and deployment of more efficient fuel-burning technologies, renewable resources and end-use efficiency resources, which will lead to lower dependence on imported fossil fuels.

(6) Given the absence of federal action to protect the nation, a number of states, including Delaware, are taking actions regionally to reduce power sector CO2 emissions.

(7) The State of Delaware is a signatory state to the Regional Greenhouse Gas Initiative ("RGGI"), a cooperative effort on the part of mid-Atlantic and northeastern states to curtail CO2 emissions from power plants.

(8) The Memorandum of Understanding ("MOU") signed by the Governors of participating RGGI states requires each participating state to promulgate regulations to establish a cap-and-trade program for CO2 with the goal of stabilizing CO2 emissions at current levels through 2015 and reducing by 10 percent such emissions by 2019.

(9) The MOU sets an initial emissions cap of 7,559,787 short tons of CO2 for Delaware and further requires a minimum of 25 percent of Delaware's allocation of CO2 allowances under the cap-and-trade program to be used for public benefit purposes. The cap and Delaware's allocation may be adjusted in the future.

(10) Implementation of a CO2 reduction program on a large scale, such as regionally, or nationally, is important so as to maximize our efficient use of energy and our contribution to lowering CO2 emissions while minimizing impacts on electric system reliability and unnecessary costs to Delaware power consumers. Further, costs of the CO2 cap and trade program are anticipated to be less burdensome if the program is implemented, to the extent possible and practicable, on a regional level.

(11) Pursuant to Senate Concurrent Resolution 28 of the 144th General Assembly, a stakeholder workgroup was convened to study the RGGI MOU, analyze the actions of other RGGI states, and consider and recommend the best course of action for Delaware, noting particularly the quantity of CO2 allowances to be auctioned and the potential for the use of any revenue to further the goals of the Sustainable Energy Utility or such other goals the workgroup considered consistent with the RGGI MOU.

(b) Definitions. — For purposes of this chapter, the following terms shall have the meaning set out herein.

(1) "CO2 allowance" shall mean a limited authorization to emit up to 1 ton of CO2.

(2) "Public benefit purpose" shall mean purposes including the promotion of energy efficiency, the mitigation of electricity ratepayer impacts attributable to RGGI, the promotion of distributed renewable or non-carbon-emitting energy technologies, the stimulation and reward of investment in the development of innovative carbon emissions abatement technologies with significant carbon reduction potential, and funding of the administration of the Program established by this chapter.

(3) "Regional Greenhouse Gas Initiative" or "RGGI" shall the mean Regional Greenhouse Gas Initiative as established by the MOU signed by Delaware and other states calling for the development of a program to reduce CO2 emissions from energy generating facilities utilizing fossil fuels.

76 Del. Laws, c. 262, § 1.;



§ 6044. Regional Greenhouse Gas Initiative

(a) The General Assembly explicitly authorizes and sanctions the prior and ongoing participation of the Secretary of the Department of Natural Resources and Environmental Control, and the Chair of the Public Service Commission, and their duly authorized representatives, as part of their official duties, to implement and participate in the Regional Greenhouse Gas Initiative (RGGI).

(b) Representatives of the RGGI states have formed a nonprofit corporation called "RGGI Inc." to assist in the development of the regional program for reducing CO2 emissions. The General Assembly explicitly authorizes and sanctions the prior and ongoing participation in RGGI Inc. by the Secretary of the Department of Natural Resources and Environmental Control, and the Chair of the Public Service Commission, and their duly authorized representatives, as part of their official duties. The State may contract with RGGI Inc, pay dues to RGGI Inc, and transfer funds to RGGI Inc. to facilitate implementation of the RGGI program.

(c) The Secretary of the Department of Natural Resources and Environmental Control is herein authorized to promulgate regulations to implement the RGGI cap and trade program consistent with the RGGI Memorandum of Understanding, as amended.

(d) No person that is required by regulation to hold CO2 allowances shall operate in Delaware unless it holds CO2 allowances as required by the regulations implementing the RGGI Program.

(e) The Secretary shall enforce the provisions of this subchapter.

76 Del. Laws, c. 262, § 1.;



§ 6045. Auction of allowances

(a) The Secretary of the Department of Natural Resources and Environmental Control is hereby authorized to establish, implement and manage an auction program to sell CO2 allowances into a market based trading program consistent with the RGGI Memorandum of Understanding (MOU) and this statute. The Secretary shall make every effort to participate in a regional allowance auction with other RGGI states but may conduct a Delaware-only auction if such individual auction is found to be in the best interests of Delaware electric ratepayers, as determined by the Secretary, and after consultation with the Delaware Public Service Commission.

(b) The Secretary need not establish, implement or manage the elements of the allowance auction program by regulation. However, the Secretary shall publish the elements of the auction program in the Delaware Register of Regulations no less than 60 days prior to Delaware's participation in its first auction. The Secretary may modify the auction program as the Secretary deems necessary, but substantive modifications shall also be published in the Delaware Register of Regulations.

(c) Any auction of Delaware CO2 allowances shall be conducted in accordance with accepted auction practices and principles and shall seek to maximize the efficacy of the RGGI program, minimize program costs to consumers and provide a liquid, transparent market for CO2 allowances.

(d) Beginning with 2009 CO2 allowances, the Secretary shall auction 60% of allowances available to Delaware and allocate 40% to generators in proportion to their average annual emissions from 2000-2002. The percentage of allowances auctioned by the Secretary shall increase by 8% per year, such that 100% of Delaware's allowances for 2014 shall be auctioned.

76 Del. Laws, c. 262, § 1.;



§ 6046. Auction revenue

(a) All proceeds associated with the auction of CO2 allowances shall be directed to public benefit purposes as defined herein.

(b) The Secretary shall hold any and all auction proceeds in an interest bearing account with all interest directed to the account to carry out the purposes set forth herein.

(c) The Secretary shall direct auction proceeds to the following uses:

(1) Sixty-five percent of the CO2 allowance proceeds shall be directed to the Sustainable Energy Utility (SEU), established in § 8059 of Title 29. The SEU shall apply these funds to further the goals and activities of the SEU including, but not limited to, the promotion of energy conservation, energy efficiency, renewable energy, and energy financing pursuant to § 8059(j)(3) of Title 29.

(2) A total of 15% of the CO2 allowance proceeds shall be directed to low-income consumers, of which 10% shall be directed to the federally funded and state-administered Weatherization Assistance Program (WAP), and up to 5% shall be directed to the federally funded and state-administered fuel assistance (Low Income Home Energy Assistance Program or LIHEAP) programs. Participants in the LIHEAP program funded pursuant to this section shall also participate in the WAP program within 2 years of receiving assistance through LIHEAP, subject to funding availability. These programs are administered by the Division for State Service Centers in the Delaware Department of Health and Social Services.

(3) Percentage allocations of funds to the SEU and low-income consumers may be reviewed and adjusted annually by a committee comprised of the Secretary of the Department of Natural Resources and Environmental Control (DNREC), who shall serve as committee chair, the Chair of the Board of the SEU, and the program managers of the state WAP and LIHEAP.

(4) Ten percent of CO2 allowance proceeds shall be directed to Greenhouse Gas Reduction Projects, selected by the Secretary following a periodic competitive proposal process. The Secretary shall utilize an advisory body composed of electric generators, environmental advocates, legislators and such others as the Secretary may find useful in developing guidelines for the proposal process and in soliciting and ranking of projects. Projects must result in quantifiable and verifiable reductions in Greenhouse gas emissions in Delaware not otherwise required by federal or state law and not receiving funding from any other state sources.

(5) The Secretary shall use up to 10% of CO2 allowance proceeds as detailed in subsection (d) of this section. Expenses for running the RGGI program shall be met first, prior to distribution of funds as outlined above.

(d) The Secretary of DNREC shall use annual auction proceeds to implement the cap-and-trade program, monitor emissions, allowances and offsets, and pay any expenses associated with the program including, but not limited to, expenses related to auctioning and tracking of allowances. This may include contracting with RGGI Inc., paying of dues to RGGI Inc., or transferring funds to RGGI Inc. should DNREC determine it appropriate for RGGI Inc. to undertake any action related to implementation of the program. Any auction proceeds directed to the Secretary of DNREC may also be used to fund climate change activities designed to reduce greenhouse gas emissions from all sectors of Delaware's economy and to maintain a public information program to educate Delawareans about the impacts of climate change on Delaware, and for any administrative costs associated with support of the SEU not otherwise provided for under § 8059 of Title 29.

76 Del. Laws, c. 262, § 1; 78 Del. Laws, c. 290, § 176.;



§ 6047. Federal preemption

Should a national cap and trade program essentially equivalent to the requirements of Regional Greenhouse Gas Initiative (RGGI) be promulgated by the federal government, Delaware may transition into the federal program and suspend or amend its regulations accordingly, provided that any unspent funds remaining with the Sustainable Energy Utility or Department of Natural Resources and Environmental Control following cessation or suspension of the RGGI program shall be used in accordance with their initial purpose. Delaware's program shall not be abandoned until the national program is fully implemented and Delaware's regulations are amended to transition to the national program.

76 Del. Laws, c. 262, § 1.;






Subchapter III Solid Waste Recycling

§ 6051. Findings; intent

In furtherance of the determination long established in § 6450 of this title that "the reduction of solid waste disposal and recovery of usable materials from solid waste are matters of extreme importance in minimizing the environmental impact of solid waste disposal through landfilling" and that it "is in the public interest to develop a comprehensive statewide system of recycling and resource recovery which maximizes the quantity of solid waste materials which can be recovered, reused or converted to beneficial use" the General Assembly hereby makes the following findings and declares the following intent with respect to the establishment of this subchapter. In order to establish a comprehensive statewide system of recycling, wherein recycling is maximized and the necessary economies of scale are realized, every residence and business must have access to recycling programs that are both convenient and cost effective. It is the intent of the General Assembly, in full recognition that the establishment of a comprehensive statewide recycling program has long been sought, that said program shall be accomplished by modification of the existing beverage container law and the establishment of universal recycling inclusive of the prescribed recycling programs, requirements and goals that follow. As such, liberal interpretation in favor of accomplishing the stated goals and objectives shall be exercised.

77 Del. Laws, c. 275, § 1.;



§ 6052. Definitions

Notwithstanding any definitions in Chapter 60 or 64 of this title to the contrary, the following words and phrases shall have the meaning ascribed to them in this subchapter unless the context clearly indicates otherwise.

(1) "Authority" means the Delaware Solid Waste Authority.

(2) "Beverage" means any mineral waters (but not including naturally sparkling mineral waters), soda waters or any other carbonated beverage not containing alcohol that is commonly known as a "soft drink" and any beer, ale or other malt beverage containing alcohol.

(3) "Beverage container" means any airtight nonaluminous container containing less than 2 quarts of a beverage under pressure of carbonation.

(4) "Dealer" means any person who engages in the sale of beverages in beverage containers to a consumer and shall include groups of retailers or retail chains.

(5) "Multi-family" means 3 or more attached structures, such as condominiums or apartments, generally intended for occupancy by individuals or families and where centralized community trash disposal and collection services are typically provided.

(6) "Municipal solid waste" means wastes such as durable goods, nondurable goods, containers and packaging, food scraps, organic yard waste and miscellaneous inorganic waste from residential (i.e. household), commercial, institutional and industrial sources such as appliances, automobile tires, old newspapers, clothing, disposal tableware, office and classroom paper, wood pallets, and cafeteria wastes. Municipal solid waste does not include solid wastes from other sources such as construction and demolition debris, auto bodies, municipal sludges, combustion ash and industrial process wastes.

(7) "On-premises sales" means sales transactions in which beverages are purchased by a consumer for immediate consumption within the area under the control of the dealer.

(8) "Organic yard waste" means plant material resulting from lawn maintenance and other horticultural gardening and landscaping activities and includes grass, leaves, prunings, brush, shrubs, garden material, Christmas trees and tree limbs up to 4 inches in diameter.

(9) "Recyclable material" or "recyclables" means any material or group of materials that can be collected and sold or used for recycling.

(10) "Recycling" means the process by which solid wastes are separated for use as raw materials, products or replacement of products, including the reuse of organic yard waste, but does not include the incineration of materials for energy.

(11) "Residential waste" means the solid waste generated in occupied single-family and multi-family structures. Also referred to as "household waste".

(12) "Single-family" means either a detached structure (i.e. a house) surrounded by open space or attached structures, such as town or row homes, generally intended for occupancy by a family and where individual trash collection services are typically provided for each structure.

(13) "Single stream" means a system in which all fibers (including but not limited to paper, cardboard, etc.) and containers (including but not limited to plastic, glass and metal) are commingled for collection into 1 container instead of being sorted into separate commodities and multiple containers.

(14) "Source-separated" means recyclable materials, including single stream recyclables, are segregated at the point of generation and kept apart from the waste stream by the generator thereof for the purpose of collection and recycling.

61 Del. Laws, c. 503, § 1; 63 Del. Laws, c. 385, § 1; 67 Del. Laws, c. 341, § 1; 71 Del. Laws, c. 74, § 2; 77 Del. Laws, c. 275, § 1.;



§ 6053. Universal recycling

The goal of universal recycling is to create an economy of scale wherein a dramatic increase in Delaware's diversion of recyclables occurs in the most cost effective manner achievable while simultaneously creating job opportunities and significantly reducing Delaware's rate of waste disposal.

Universal recycling shall be implemented in accordance with the following provisions:

(1) Effective no later than September 15, 2011, the Authority shall cease providing curbside recycling services, including yard waste collection, and all persons providing solid waste collection services in the State shall also provide:

a. Single-stream curbside recycling collection services to all of their Delaware single-family residential customers, including delivery of a container for the purpose of storage and collection of recyclables that is adequately sized for the customers use such that recycling is encouraged and disposal of recyclables is discouraged; and the recyclables collection service shall be provided at a frequency of not less than once every other week.

b. Source-separated recycling collection services to dealers who provide on-premise sales, including delivery of a recyclables container that is adequately sized for the premise being served and a frequency of recyclables collection that shall preclude the recycling containers from overflowing and otherwise causing a nuisance.

c. All single-family residential and on-premise sales customers with a single charge for the collection of waste and recyclables on their "waste services" bill that is inclusive of the combined waste and recycling collection service costs. Local governments that do not presently bill separately for the costs of waste collection are exempt from this requirement.

d. Notification to all customers that the single-stream recycling service will be provided and instructions on participation prior to September 15, 2011.

(2) Effective no later than January 1, 2013, all persons providing solid waste collection services in the State shall provide:

a. Single-stream recycling collection services to all of their Delaware multi-family residential customers, including providing the multi-family complex with an appropriately sized and centrally located recyclables collection container or containers for the complex being served and ideally in the same proximity as the complex's waste disposal containers. Local governments may require multi-family complex owners to provide their own recyclable collection containers consistent with local requirements.

b. Notification to the multi-family complex management that the single-stream recycling service, including instructions on participation, will be provided.

c. A frequency of recyclables collection that shall preclude the recycling containers from overflowing and otherwise causing a nuisance.

d. Written justification to the Department for not providing multi-family recycling collection services where the physical constraints of the site prevent the placement of both trash and recycling containers. Exclusion from multi-family recycling is subject to Department review and approval.

(3) Owners of multi-family complexes must, at least once per calendar year, provide residents with instructions on participating in the complex's recycling program.

(4) The Recycling Public Advisory Council shall issue a report to the Governor and the General Assembly no later than November 1, 2012, with recommendations regarding the implementation of universal recycling in the commercial sector. It is the express requirement of this legislation that universal recycling be adopted by the commercial sector and that all commercial businesses actively participate in a comprehensive recycling program no later than January 1, 2014.

(5) Persons who choose to transport and deliver the solid waste and recyclables they generated on their own property for proper disposal or to a recycling facility of their choice respectively shall not be affected by this subchapter and may continue in this practice.

(6) Nothing shall impair the ownership of recyclable materials by the generator unless and until such materials are placed at curbside or similar location for collection and recycling, and nothing in this chapter shall be construed to prevent any person from collecting, transporting, processing, and marketing recyclable materials in competition with other persons in the same business, including the Authority, provided that the requirements of this subchapter are satisfied.

(7) Persons engaging in the collection, transportation, processing, or marketing of source separated recyclable materials shall conduct such activities in a manner that the source separated recyclable materials enter the marketplace and are otherwise not disposed via a landfill or by incineration.

77 Del. Laws, c. 275, § 1.;



§ 6054. Delaware Recycling Fund

(a) There shall be established in the State Treasury and in the accounting system of the State a special fund to be known as the Delaware Recycling Fund ("the Fund").

(b) The following revenue shall be deposited into the Fund:

(1) As specified in § 2912 of Title 30, the recycling fee on the sale of beverage containers;

(2) On the last day of each month, the State Treasurer shall credit the Fund with interest on the average balance in the Fund for the preceding month. The interest to be paid to the Fund shall be that proportionate share, during such preceding month, of interest to the State as the Fund's and the State's average balance is to the total State's average balance;

(3) Any other revenue appropriated or transferred to the account by the General Assembly; and

(4) Repayment of low interest loans.

(c) The Fund shall be used by the Secretary for the exclusive purpose of funding specific activities designed to enhance the State's recycling rate and the diversion of recyclables that would otherwise be land disposed. The Fund may be expended only:

(1) To fund the Recycling Grants and Low Interest Loan Program referenced in § 6055 of this title. Annual funding for the Recycling Grants and Low Interest Loan Program shall be dependent on revenue generated by the Fund;

(2) To pay the limited and reasonable cost of the Department and the Recycling Public Advisory Council to study, evaluate and report on the status and potential for recycling various components of the solid waste stream, with emphasis on those aspects of municipal solid waste and commercial waste necessary to achieve the diversion goals established in § 6056 of this title;

(3) To pay the Department's limited and reasonable costs for administering this subchapter. No greater than 10% of the revenue deposited into the Fund shall be used by the Department for administering this subchapter without approval of the Joint Finance Committee and shall include but not be limited to: promoting the Recycling Grants and Low Interest Loan Program, universal recycling, zero waste principles, development of reporting requirements and related recycling initiatives; and

(4) To pay the Division of Revenue for the costs of administering § 2912 of Title 30.

(d) The Department shall commence the Recycling Grants and Low Interest Loan Program in calendar year 2011 and offer the Program at least annually thereafter until 2014.

(e) The revenue from the Fund and its disbursement via the Recycling Grants and Low Interest Loan Program shall be subject to audit and the recipient of any such funding shall agree to the audit and cooperate with the auditor as a condition of receiving funding.

(f) No expenditures shall be made from the Fund for any grants or loans pursuant to § 6055 of this title without the approval by the Controller General and Director of the Office of Management and Budget of a plan for revenues and expenditures for the period between December 1, 2010, and September 15, 2011.

77 Del. Laws, c. 275, § 1.;



§ 6055. Recycling Grants and Low Interest Loan Program

(a) There is hereby established a competitive Recycling Grants and Low Interest Loan Program (the "Program") to assist persons engaged in the business of collecting, transporting, processing, or marketing recyclable materials with the implementation of:

(1) Source-separated recyclables collection and processing programs with emphasis on start-up costs for residential single-stream recyclables collection; and

(2) Start-up costs for initiatives which result in the recycling of solid waste materials which would otherwise be land disposed, with emphasis on commercial waste.

The Program shall be administered by the Department, and moneys from the Program shall be paid based on approved grant and loan moneys. The Department shall be entitled to disburse grant and loan monies for the documented costs of implementing the collection or processing of recyclable materials. The Department shall be entitled to adopt guidelines and procedures for administering the Program and determining eligibility for receipt of funding pursuant to § 6054 of this title. Such procedures shall include provisions for repayment of loans to the Department and may include a rebate program for costs based on, including but not limited to, a prorated share of household customers in a recycling program that may have been in existence prior to creation of this law. The Department shall solicit the commentary of the grant eligible stakeholders during development of the grant guidelines and procedures. The Program shall be funded by monies made available under the provisions of § 6054 of this title.

(b) The Recycling Public Advisory Council, after the receipt of comments by grant and loan eligible stakeholders, shall make recommendations annually to the Department regarding the programmatic priorities for awarding Program funds under this subchapter. The Recycling Public Advisory Council shall provide recommendations regarding the categories and priorities for grants and loans that reflect an informed and representative view of the most urgent and important areas where grant funding will provide the most benefit to the State balancing current needs with those of future generations.

(c) The Department shall review all grant and loan applications and award grants and loans taking into consideration the Recycling Public Advisory Council recommendations. In those cases where the Department's funding decisions differ significantly from the Recycling Public Advisory Council recommendations, the Department shall report to the Recycling Public Advisory Council the justification for such differences.

(d) Any person providing solid waste collection services that is a recipient of a grant or low interest loan from the Delaware Recycling Fund shall not, as a result of implementation of universal recycling, increase rates charged for solid waste collection between such time as they make application for the grant until March 15, 2013.

77 Del. Laws, c. 275, § 1.;



§ 6056. Adopting diversion goals and reporting requirements

It is the intent of the General Assembly that implementation of the requirements of this subchapter reduce the amount of nonhazardous solid waste currently deposited in landfills in this State by maximizing the recovery of recyclable materials. In order to do so, it will be necessary for the State to embrace the Zero Waste Principles of designing and managing products and processes to systematically avoid and eliminate the volume and toxicity of waste and materials, conserve and recover all resources, and not incinerate or bury them. In that spirit, the following Interim Waste Diversion Goals are established with the understanding that as more data and information regarding the implementation of universal recycling become available, the goals leading up to January 1, 2020, may be modified by the Department as circumstances dictate; however, the January 1, 2020, goals may not be modified without the approval of the General Assembly:

(1) In order to effectively measure the diversion rates being achieved, all persons, including persons who collect, process or market recyclables, with the exception of those specified in § 6053(5) of this title, must report to the Department on a calendar year basis, no later than February 15 of the following year, the type and quantity of recyclables managed, the method of recycling collection used (single or multiple streams), and the location of the recycling facilities used pursuant to reporting guidance developed by the Department and the Recycling Public Advisory Council. Said reporting guidance shall be developed pursuant to the solicitation of stakeholders responsible for reporting, shall take into account the need for confidentiality of the information reported and shall be finalized no later than December 1, 2010. The first recycling report shall cover calendar year 2011 and shall be due no later than February 15, 2012.

(2) In order to ensure that the waste diversion goals specified in Table 1 of this section above are achieved by the dates specified, the Department, in cooperation with the Recycling Public Advisory Council [RPAC], shall assess progress and recommend to the Governor and General Assembly any additional mechanisms necessary including but not limited to: which waste streams must be diverted from disposal; the parties responsible for ensuring the identified waste streams are diverted from disposal; the date by which the diverted waste streams must be diverted from disposal; implementation of Pay As You Throw; Extended Producer Responsibility; incentive based recycling; waste bans and related requirements. Such assessment shall be completed, inclusive of any draft legislation determined necessary, and submitted to the General Assembly no later than November 1, 2014, as part of the RPAC annual report.

77 Del. Laws, c. 275, § 1.;



§ 6057. Beverage containers — Findings, intent, prohibitions

(a) The General Assembly hereby finds that beverage containers are a valuable recyclable material and a major source of nondegradable litter in this State and that the collection and disposal of this litter and solid waste constitutes a great financial burden for the citizens of this State; and that, in addition to this unnecessary expenditure of tax moneys, such litter unreasonably interferes with the enjoyment of life and property by our citizens; and that the practice of littering and disposal of a recyclable material is not compatible with previously adopted policies of the State in regard to proper use and protection of our natural resources.

(b) It is the intent of the General Assembly to increase recycling significantly, inclusive of beverage containers, thereby conserving valuable natural resources, removing the blight of litter on the landscape of the State caused by the disposal of beverage containers and other packaging, and reduce the increasing costs of litter collection and disposal.

(c) Prohibitions. — No beverage shall be sold or offered for sale in this State:

(1) In containers connected to each other with plastic rings or similar devices which are not classified by the Department as biodegradable, photodegradable or recyclable.

(2) In a beverage container which is not recyclable or refillable.

61 Del. Laws, c. 503, § 1; 64 Del. Laws, c. 57, § 1; 67 Del. Laws, c. 341, § 2; 77 Del. Laws, c. 275, § 1.;



§ 6058. Establishment, composition and responsibility of the Recycling Public Advisory Council

(a) There is hereby established a Recycling Public Advisory Council (the "Council"). The Council shall be composed of 16 members who shall be appointed by the Governor as follows:

(1) One member from the Department;

(2) One member from the Authority;

(3) One member representing county governments, with such member being recommended by the Delaware Association of Counties;

(4) One member representing municipal governments, with such member being recommended by the Delaware League of Local Governments;

(5) One member representing the recycling industry;

(6) One member representing the waste hauling industry;

(7) Two members, 1 representing the soft drink industry and 1 representing the alcohol beverage industry, representing the beverage industry;

(8) One member representing the Delaware State Chamber of Commerce;

(9) One member representing the Delaware restaurant industry; and

(10) Five members representing community-based or public-interest groups.

(11) One member representing the Delaware Food Industry Council.

(b) Members of the Council, except for those appointed pursuant to paragraphs (a)(1) and (2) of this section above, shall serve for terms up to 3 years and may not serve more than 2 consecutive terms but may again serve after 1 year off of the Council. Members shall be appointed for staggered terms so that no more than 5 appointments shall expire in any 1 calendar year. Members may be reimbursed for travel to and from meetings. The Governor shall appoint a Chairman from among the 16 members. Actions of the Council shall be approved by a majority vote of the Council. At least 9 members of the Council shall constitute a quorum. The Council may adopt bylaws as it deems appropriate to serve the purposes of this subchapter.

(c) The Recycling Public Advisory Council shall:

(1) Advise the Department and the Authority on all aspects of recycling;

(2) Advise the Department in developing criteria for the Recycling Grants and Low Interest Loan Program and selection of applications as well as provide an annual assessment of the revenue needed to satisfy the grant requirements;

(3) Maintain, in conjunction with the Department and the Authority, a methodology for measuring recycling rates;

(4) Provide advice and recommendations regarding the recycling outreach and education programs conducted by the Authority and/or the Department;

(5) Report to the Governor and the General Assembly annually by November 1 of each year on the status of recycling activities in Delaware. Said report shall include, but not be limited to the following:

a. Status of attainment of the recycling goals specified in § 6056 of this title;

b. An accounting of the recycling grants and loan program and any recommendations for future funding of the grants and loan program;

c. An assessment of the activities of both the Department and the Authority in achieving the recycling goals specified in § 6056 of this title;

d. An objective, auditable accounting of recycling rates for total solid waste, municipal solid waste, and residential solid waste;

e. Such other recommendations as the Council shall deem appropriate; and

f. Use the definitions of "recycling" and "municipal solid waste" as stated by the United States Environmental Protection Agency in its document EPA530-R-97-011 dated September 1997. The Council shall be able to adopt changes to these definitions.

(d) The Department, in concert with the Authority and the Council, shall:

(1) Monitor the State's recycling initiatives and measure Delaware's achievements toward attainment of the recycling goals specified in § 6056 of this title;

(2) Design and implement public educational efforts aimed at increasing public awareness of recycling opportunities;

(3) Provide technical assistance to local entities to assist them in increasing their recycling rates; and

(4) Provide administrative support to the Council.

77 Del. Laws, c. 275, § 1.;



§ 6059. Enforcement, civil and administrative penalties

(a) Whoever violates this subchapter, or any rule or regulation promulgated there under, or any order of the Secretary, shall:

(1) For the first conviction, be fined not less than $100 nor more than $500 for each day of violation;

(2) For each subsequent conviction for the same offense within a 10-year period, be fined not less than $500 nor more than $1,500 for each day of violation;

(3) In the Secretary's discretion, the Secretary may endeavor by conciliation to obtain compliance with all requirements of this subchapter. Conciliation shall be giving written notice to the responsible party:

a. Specifying the complaint;

b. Proposing a reasonable time for its correction;

c. Advising that a hearing on the complaint may be had if requested by a date stated in the notice; and

d. Notifying that a proposed correction date will be ordered unless a hearing is requested.

If no hearing is requested on or before the date stated in the notice, the Secretary may order that the correction be fully implemented by the proposed date or may, on the Secretary's own initiative, convene a hearing, in which the Secretary shall publicly hear and consider any relevant submission from the responsible party as provided in § 6006 of this title.

(b) Any person whose interest is substantially affected by any action of the Secretary may appeal to the Environmental Appeals Board, in accordance with § 6008 of this title.

61 Del. Laws, c. 503, § 1; 68 Del. Laws, c. 146, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 275, § 1.;






Subchapter IV Ocean Dumping

§ 6070. Title

This subchapter shall be known as the "Solid Waste Dumping Elimination Act."

67 Del. Laws, c. 135, § 1; 68 Del. Laws, c. 121, § 1.;



§ 6071. Purpose

The General Assembly finds that historically millions of tons of solid wastes have been disposed of in the ocean and waters of the State, that these wastes are not land disposed in recognition of the threat posed by the presence of contaminants, by the lack of knowledge or appreciation of the harm such wastes can cause to the marine environment, or that it is cheaper to dispose of such wastes in the ocean or other waters of the State. Therefore, it is the intent of the General Assembly to prohibit the disposal of solid wastes in the ocean and other waters of the State.

67 Del. Laws, c. 135, § 1; 68 Del. Laws, c. 121, § 1.;



§ 6072. Definitions

The following words and phrases shall have the meanings ascribed to them in this subchapter unless the context clearly indicates otherwise:

(1) "Inland bays" shall mean the Rehoboth Bay, Indian River Bay, Indian River and Little Assawoman Bay.

(2) "Waters of exceptional recreational or ecological significance" shall mean waters designated by the State which are important, unique or sensitive from a recreational and/or ecological perspective, but which may or may not have excellent water quality. Such waters shall normally have regional significance with respect to recreational use (fishing, swimming and boating), or have significant or widespread riverine, riparian or wetland natural areas.

68 Del. Laws, c. 121, § 1.;



§ 6073. Prevention

The provisions of any other law, rule or regulation to the contrary notwithstanding, all disposal of solid wastes into the ocean waters of the State, the Delaware Bay, the inland bays and waters of exceptional recreational or ecological significance is hereby prohibited.

67 Del. Laws, c. 135, § 1; 68 Del. Laws, c. 121, § 1.;



§ 6074. Penalties

(a) Whoever negligently violates § 6073 of this title shall be fined not less than $2,500 nor more than $25,000 per day of violation, or be imprisoned for not more than 1 year, or both. If a conviction of a person is for a violation committed after a prior conviction of such person under this section, punishment shall be by a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment of not more than 2 years, or both.

(b) Whoever knowingly violates § 6073 of this title shall be fined not less than $5,000 nor more than $50,000 per day of violation, or be imprisoned for no more than 3 years, or both. If a conviction of a person is for a violation committed after a prior conviction of such person under this section, punishment shall be by a fine of not less than $10,000 nor more than $100,000 per day of violation, or by imprisonment of not more than 6 years, or both.

(c) The Superior Court shall have jurisdiction over violations of § 6073 of this title.

(d) There shall be no suspension of any fines required under the provisions of this section.

67 Del. Laws, c. 135, § 1; 68 Del. Laws, c. 121, § 1.;






Subchapter V Water Utilities

§ 6075. Nonutility wells and permits for nonutility wells within a service territory served by a water utility under a certificate of public convenience and necessity

(a) The Department may not withhold a permit for a potable water well within the service territory served by a water utility under a certificate of public convenience and necessity, or require an applicant for a potable water well permit in an area served by a water utility to utilize the services of the utility, unless:

(1) The Delaware Geological Survey or the Department of Health and Social Services certifies that the ground water supply is inadequate or unsuitable for the intended use for which the permit is being sought;

(2) The water utility demonstrates to the satisfaction of the Department that it can provide service of equal or better quality at lower cost; or

(3) The permit applicant is a resident of a municipality, a county water district authority, or a recorded development where public water is available.

(b) Notwithstanding paragraphs (a)(2) and (3) of this section, following the issuance of a certificate of public convenience and necessity to a water utility, the Department shall not withhold a potable water well permit from any person seeking to construct or extend a well on a farm, farmland or the lands of any existing mobile home community, or an addition, modification or extension of that mobile home community, which as of April 11, 2000, self-supplied potable water under existing permits in an area served by a water utility, nor shall it require that the person utilize the services of the utility. However, this subsection shall not authorize or require the issuance of a potable well permit that would enable a person or entity to act as a water utility without a duly issued certificate of public convenience and necessity.

(c) Notwithstanding any other provision of this section, following the issuance of a certificate of public convenience and necessity to a water utility, the Department shall not withhold a nonpotable water well permit from any person seeking to construct or extend a nonpotable water well in an area serviced by a water utility, subject to the provisions of subsection (d) of this section.

(d) Following the issuance of a nonpotable water well permit in an area for which a certificate of public convenience and necessity has been issued, the Secretary shall send a copy of the permit, with conditions, to the water utility providing water to that area. This notification requirement shall not apply to permits issued for monitor, observation, recovery and dewatering wells. All nonpotable water well permits issued in such an area shall include the following conditions:

(1) Water taken from the well is not to be used for human consumption;

(2) The well shall not, at anytime, be interconnected with any portion of any building's plumbing and/or any water utility's service connection;

(3) Representatives of the Secretary and the water utility that services the certificated area may inspect the well at any reasonable time to insure that there are not interconnections; and

(4) That the permit is subject to revocation upon any violation of its permit conditions, and upon revocation, the Secretary shall order that the well will be abandoned.

(e) The Secretary may enforce this section under § 6005 of this title. Violations of this section may be sanctioned under the provisions of §§ 6005 and 6013 of this title.

72 Del. Laws, c. 402, § 2.;



§ 6076. Transfer of jurisdiction for certificates of public convenience and necessity for water utilities to the Public Service Commission

On and after July 1, 2001, the Department and Secretary shall no longer have jurisdiction to issue certificates of public convenience and necessity to water utilities. On such date, the jurisdiction to issue certificates of public convenience and necessity shall be vested in the Public Service Commission. On such date, the Public Service Commission shall also be vested with the jurisdiction, to the extent described in Chapter 1 of Title 26, to issue, suspend and revoke certificates issued to water utilities. The process of reviewing requests for certificates, however, shall include coordination and cooperation by the Commission with the Department of Natural Resources and Environmental Control and the Division of Public Health.

72 Del. Laws, c. 402, § 3.;



§ 6077. -6080. Issuance of certificate; limitations; powers of the Public Service Commission with respect to water utilities; public hearings; rules for conduct; application fee

Repealed by 72 Del. Laws, c. 402, § 1, effective July 1, 2001.;






Subchapter VI Source Water Protection

§ 6081. Reporting on source water protection

(a) The Secretary shall prepare, periodically, a report to the Governor and General Assembly, beginning in 2003, of the potential threats, including contaminants currently not regulated, to public drinking water systems. The report shall identify actions that the Secretary proposes to control these threats.

(b) The Secretary shall periodically prepare a report to the respective counties and municipalities, beginning in 2003, that denotes the availability of source water assessments completed by the Department. The Secretary shall also report on the status of the Ground-Water Recharge Potential Mapping Project.

73 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6082. Adoption of source water assessment, wellhead protection, and excellent ground-water recharge potential areas by counties and municipalities

(a) By December 31, 2004, the Department shall develop a guidance manual, in conjunction with and with the substantial concurrence of the Source Water Protection Citizens Technical Advisory Committee, for desirable land uses within source water assessment areas that promote the long-term protection of public drinking water supplies, consistent with "Shaping Delaware's Future: Managing Growth in 21st Century Delaware, Strategies for State Policies and Spending" (December 1999).

(b) The counties and municipalities with populations of 2,000 persons or more, with the assistance of the Department, shall adopt as part of the update and implementation of the 2007 Comprehensive Land Use Plans, the overlay maps delineating, as critical areas, source water assessment, wellhead protection and excellent ground-water recharge potential areas. Furthermore, the counties and municipalities shall adopt, by December 31, 2007, regulations governing the use of land within those critical areas designed to protect those critical areas from activities and substances that may harm water quality and subtract from overall water quantity.

(c) Municipalities with populations of less than 2,000 persons, with the assistance of the Department, may adopt by ordinance the overlay maps delineating, as critical areas, source water assessment, wellhead protection, and excellent ground-water recharge potential areas. Furthermore, the ordinance shall include regulations governing the use of land within those critical areas designed to protect those critical areas from activities and substances that may harm water quality and subtract from overall water quantity. Counties and municipalities of more than 2,000 persons that have previously adopted ordinances that include the Department's overlay maps and regulations that protect public water supplies and are consistent with minimum standards identified in the guidance manual shall be exempt from the provisions of this subsection.

(d) The Department shall make source water assessment areas available to the public as they are completed, with all systems to be completed by 2003.

(e) The Department may, when based on sound science and factual information, revise and update the overlay maps of source water assessment areas.

(f) Counties and municipalities with populations of 2,000 persons or more shall update their overlay maps in accordance with changes made by the Department with respect to source water assessment, wellhead protection and excellent ground-water recharge potential areas.

(g) Municipalities with populations of less than 2,000 persons may update their overlay maps in accordance with changes made by the Department with respect to source water assessment, wellhead protection, and excellent ground-water recharge potential areas.

73 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6083. Adoption of source water assessment, wellhead protection and excellent ground-water recharge potential areas by the Governor's Cabinet Committee on State Planning Issues

The Department shall make source water assessment, wellhead protection and excellent ground-water recharge potential area delineations available for maps developed as part of "Shaping Delaware's Future: Managing Growth in 21st Century Delaware, Strategies for State Policies and Spending" (December 1999)

73 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6084. Source Water Protection Citizen and Technical Advisory Committee

The Secretary shall consult a citizen and technical advisory committee, as established by the Delaware Source Water Assessment Plan, on matters related to the implementation of the Source Water Assessment Plan and the requirements of this statute.

73 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter VII Labeling of Plastic Products

§ 6090. Findings; intent

(a) The General Assembly finds that:

(1) Recycling of waste materials is preferable to incinerating or landfilling those materials because recycling conserves valuable resources, saves energy in the manufacturing process and extends the life of disposal facilities;

(2) Increased recycling is necessary in Delaware to meet the EPA's national goal of a 25% reduction of the solid waste stream;

(3) Plastics have been shown to be recyclable;

(4) One of the barriers to increased recycling of plastics is the necessity of keeping the various types of plastic separate, based on the resin from which they are made; and

(5) The Society of the Plastics Industry, Inc., has devised a coding system that can be used to label plastic containers so as to identify the type of resin from which they are made.

(b) It is the intent of the General Assembly to facilitate the recycling of plastic containers by requiring that these containers be labeled according to resin type.

68 Del. Laws, c. 174, § 1.;



§ 6091. Definitions

As used in this subchapter, unless otherwise indicated:

(1) "Container" means a "rigid plastic container" or a "plastic bottle" as those terms are defined in this section.

(2) "Department" means the Department of Natural Resources and Environmental Control.

(3) "Label" means a molded, imprinted or raised symbol on or near the bottom of a rigid plastic container or plastic bottle.

(4) "Person" means any individual, trust, firm, joint stock company, federal agency, partnership, corporation (including a government corporation), association, state, municipality, commission, political subdivision of a state or any interstate body.

(5) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow.

(6) "Plastic bottle" means a plastic container intended for single use that has a neck that is smaller than the body of the container; accepts a screw-type cap, snap cap or other closure; and has a capacity of 16 fluid ounces or more, but less than 5 gallons.

(7) "Rigid plastic container" means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin and having a relatively inflexible finite shape or form with a capacity of 8 ounces or more but less than 5 gallons.

(8) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control.

68 Del. Laws, c. 174, § 1.;



§ 6092. Labeling

(a) On or after July 1, 1992, no person shall distribute, sell or offer for sale in this State any plastic bottle or rigid plastic container unless such container is labeled with a code identifying the appropriate resin type used to produce the structure of the container. The code shall consist of a number placed within 3 triangulated arrows and a letter placed below the triangle of arrows. The triangulated arrows shall be equilateral, formed by 3 arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The pointer (arrowhead) of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the 3 arrows curved at their midpoints, shall depict a clockwise path around the code number. The numbers and letters used shall be as follows:

1<equalsign>PETE (polyethylene threphthalate)

2<equalsign>HDPE (high density polyethylene)

3<equalsign>V (vinyl)

4<equalsign>LDPE (low density polyethylene)

5<equalsign>PP (polypropylene)

6<equalsign>PS (polystyrene)

7<equalsign>Other

(b) The Department shall maintain a list of the label codes provided in subsection (a) of this section and shall provide a copy of the list to any person upon request.

(c) The provisions of this section and any rules or regulations adopted hereunder shall be interpreted to conform with nationwide plastics industry standards.

68 Del. Laws, c. 174, § 1.;



§ 6093. Penalty; enforcement

(a) Any person who violates this subchapter or any rule or regulation duly promulgated thereunder or any order of the Secretary issued pursuant to this subchapter shall be punishable as follows:

(1) If a violation has been completed, by a civil penalty imposed by the Justice of the Peace Court of not less than $250 nor more than $1,000 for each completed violation. The Secretary may also seek a permanent or preliminary injunction or temporary restraining order in the Court of Chancery.

(2) If a violation is continuing, the Secretary may seek a monetary penalty as provided in paragraph (a)(1) of this section. If a violation is continuing or is threatened, the Secretary may also seek a temporary restraining order or permanent injunction in the Court of Chancery.

(b) The Secretary shall have the authority to enforce this subchapter.

68 Del. Laws, c. 174, § 1.;






Subchapter VIII Clean Air Act Title V Operating Permit Program

§ 6095. Applicability

This subchapter shall apply to all sources required to obtain a Title V Operating Permit pursuant to the federal Clean Air Act Amendments of 1990. Such sources shall include, but not be limited to, the following:

(1) Sulfuric acid plants; municipal incinerators; fossil-fuel burners; petroleum storage and transfer units with a total storage capacity exceeding 300,000 barrels; petroleum refineries; sulfur recovery plants; chemical process plants;

(2) For pollutants other than radionuclides, any stationary source or group of stationary sources located within a contiguous area and under common control or common ownership consistent with the requirements of 40 C.F.R. Part 70, that emits or has the potential to emit, in the aggregate, 10 tons per year (tpy) or more of any hazardous air pollutant which has been listed pursuant to Title I, § 112(b) of the Clean Air Act Amendments of 1990, Public Law 101-549, 25 tpy or more of any combination of such hazardous air pollutants, or such lesser quantity as the Department may establish by regulation;

(3) A source that directly emits or has the potential to emit, 100 tpy or more of any air pollutant, including any major source of fugitive emissions of any such pollutant, as the Department may establish by regulation;

(4) For ozone nonattainment areas, sources with the potential to emit 100 tpy or more of volatile organic compounds or oxides of nitrogen in areas classified as "marginal" or "moderate," 50 tpy or more in areas classified as "serious," 25 tpy or more in areas classified as "severe," and sources subject to the requirements for preconstruction review; except that the references in this paragraph to 100, 50, and 25 tpy of nitrogen oxides shall not apply with respect to any source for which the Department has made a finding, pursuant to regulations, that requirements under this section do not apply;

(5) For areas within the northeast transport region, sources with the potential to emit 50 tpy or more of volatile organic compounds; or

(6) Any other sources designated by the Department or mandated for designation by the United States Environmental Protection Agency.

69 Del. Laws, c. 121, § 1.;



§ 6096. Title V account

The Secretary shall establish a separate account entitled the "Clean Air Act Title V Operating Permit Program Account," hereinafter the "Account." All fees collected under this subchapter shall be deposited into this account and utilized solely to cover all direct and indirect costs required to support the Title V Operating Permit Program, hereinafter "Program." Any civil or administrative penalties or costs recovered as a result of a violation of a Title V permit shall be used to further the goals and purposes of the Department to promote clean air for the citizens of Delaware.

69 Del. Laws, c. 121, § 1.;



§ 6097. Fees

(a) The Department shall collect an annual fee from sources that are required to obtain a Title V Operating Permit pursuant to the Title V Program and from sources who voluntarily limit their potential to emit to below Title V applicability thresholds as set forth in § 6095 of this title (i.e., a synthetic minor facility). The annual fees shall be utilized solely to pay for all direct and indirect costs required to develop, administer and implement the Program.

(b) The fee schedule must result in the collection and retention of revenues sufficient to cover the permit program costs. These costs include, but are not limited to, the costs of the following activities, as they relate to the operating permit program for stationary sources: preparing generally applicable regulations or guidance documents regarding the permit program or its implementation or enforcement; reviewing and acting on any application for a permit, permit revision or permit renewal, including the development of an applicable requirement as part of the processing of a permit or permit revision or renewal; general administrative costs of implementing the permit program, including the supporting and tracking of data; implementing and enforcing the terms of any Title V Operating Permit (not including any court costs or other costs associated with an enforcement action), including adequate resources to determine which sources are subject to the program; emissions and ambient monitoring; modeling; preparing inventories and tracking emissions; and supporting the ombudsman established pursuant to the Small Business Stationary Source Technical and Environmental Compliance Program ("SBTCP") to assist sources covered by the SBTCP in determining and meeting their obligations under the Title V Operating Permit Program.

(c) The Department shall collect annual fees, payable annually or in quarterly installments, during calendar years 2012, 2013, and 2014, from each source that is required to pay the annual fee as set forth in subsection (a) of this section. The annual fee for each subject source will be determined by the sum of 2 component fees: a base fee and a user fee. For sources that are identified in the 2008 Delaware Point Source Emission Inventory of Estimated Actual Air Contaminants or sources that have applied for a Title V Operating Permit or synthetic minor facility permit by December 31, 2011, the base fee and the user fee shall be calculated as set forth in subsections (d) and (e) of this section. For all other sources the base fee and user fee shall be calculated as set forth in subsection (f) of this section.

(d) The base fee relates to services that are common to all sources subject to the program. These services include activities such as permit issuance and renewals; stationary source regulation development; ambient monitoring; emission inventory; control strategy development; and development, administration and implementation of 2 additional programs: the Small Business Stationary Source Technical and Environmental Compliance Program and a portion of the accidental release prevention program.

In calendar years 2010 and 2011 the Department will place each subject source into 1 of the following 11 categories:

Category A           Greater than 6,000 hours $243,000

Category B           from 5,001 to 6,000 hours $ 95,000

Category C           from 4,001 to 5,000 hours $ 82,000

Category D           from 3,001 to 4,000 hours $ 71,000

Category E           from 2,001 to 3,000 hours $ 50,000

Category F           from 1,501 to 2,000 hours $ 37,000

Category G           from 1,001 to 1,500 hours $ 25,000

Category H           from 667 to 1,000 hours $ 16,000

Category I           from 334 to 666 hours $  8,000

Category J           from 0 to 333 hours $  5,000

Category K           New sources that have applied for a per-

mit by December 31, 2008 $  6,000.

In calendar years 2012, 2013, and 2014 the Department will place each subject source into 1 of the following 11 categories:

Category A           Greater than 6,000 hours will pay $ 243,000

Category B           from 5,001 to 6,000 hours will pay $  95,000

Category C           from 4,001 to 5,000 hours will pay $  82,000

Category D           from 3,001 to 4,000 hours will pay $  71,000

Category E           from 2,001 to 3,000 hours will pay $  50,000

Category F           from 1,501 to 2,000 hours will pay $  37,000

Category G           from 1,001 to 1,500 hours will pay $  25,000

Category H           from 667 to 1,000 hours will pay $  16,000

Category I           from 334 to 666 hours will pay $   8,000

Category J           from 0 to 333 hours will pay $   5,000

Category K           New sources that have applied for a per-

mit after January 1, 2011 will pay $   6,000.

Determination shall be based upon the most recent 5 year's data of engineering, compliance, and enforcement hours expended for each facility. The Department will continue to track the actual hours spent processing Title V permits and performing other related services under the Title V program. This information may be used in the evaluations of the Title V program associated with the expiration of this statute on December 31, 2014.

(e) The user fee relates to activities not identified in subsection (d) of this section for the Program, such as: development, administration and implementation of a compliance and enforcement program; implementation and enforcement of the terms of any Title V Operating Permit or synthetic minor permit; permit revisions or amendments, including the development of an applicable requirement as part of the processing of the permit issuance, revision or amendment; the supporting and tracking of data; modeling; and adequate resources to determine which sources are subject to the Program. Such fees shall be based on the emissions of each air contaminant, in whole tons and in the aggregate, excluding carbon monoxide (CO) and particulate matter less than 2.5 microns (PM2.5), as listed in the 2008 Delaware Point Source Emission Inventory of Estimated Actual Air Contaminants.

In calendar years 2010 and 2011 the Department will place each subject source into 1 of the following 10 categories:

Category 1           Greater than 6,500 tons $175,000

Category 2           from 2,001 to 6,500 tons $125,000

Category 3           from 1,001 to 2,000 tons $ 50,000

Category 4           from 501 to 1,000 tons $ 30,000

Category 5           from 201 to 500 tons $ 14,000

Category 6           from 101 to 200 tons $  6,000

Category 7           from 51 to 100 tons $  4,500

Category 8           from 26 to 50 tons $  3,000

Category 9           from 0 to 25 tons $  2,000

Category 10           New sources that have applied for a per-

mit by December 31, 2008 $  3,000.

In calendar years 2012, 2013, and 2014 the Department will place each subject source into 1 of the following 9 categories:

Category 1           Greater than 2,000 tons will pay $175,000

Category 2           from 1,001 to 2,000 tons will pay $ 50,000

Category 3           from 501 to 1,000 tons will pay $ 30,000

Category 4           from 201 to 500 tons will pay $ 14,000

Category 5           from 101 to 200 tons will pay $  6,000

Category 6           from 51 to 100 tons will pay $  4,500

Category 7           from 26 to 50 tons will pay $  3,000

Category 8           from 0 to 25 tons will pay $  2,000

Category 9           New sources that have applied for a per-

mit after January 1, 2011 will pay $  3,000.

(f) Sources not included in the 2008 Delaware Point Source Emission Inventory of Estimated Actual Regulated Air Contaminants or sources that have not applied for a Title V Operating Permit or synthetic minor facility permit by December 31, 2011, shall be assessed a base fee that is consistent with the categories and amounts specified in subsection (d) of this section. The estimated hours on which the base fee assessment is calculated shall include an evaluation of specific regulatory applicability to the source. This shall include, but is not limited to, the following: new source review; new source performance standards; toxic requirements, to include maximum achievable control technology and National Emission Standards for Hazardous Air Pollutants; and continuous emission monitoring requirements. Such sources shall also be assessed a user fee based upon allowable emissions specified in its permit that is consistent with the categories and amounts specified in subsection (e) of this section.

(g) These fees may be increased on an annual basis by no more than the Federal Consumer Price Index for the previous calendar year. Any increases in fees are subject to review and approval by the committee established pursuant to § 6098 of this title. After December 31, 2014, no fees shall be collected pursuant to this section unless authorized by a further act of the General Assembly. The Department shall consult with the Title V Operating Permit Program Advisory Committee prior to any proposed increase to the complement of full-time equivalent employees funded in whole or in part by the Program.

(h) Annual fees must be paid in full by the end of each calendar year 2012, 2013 and 2014. Any delinquent subject source shall be subject to a 2% compounding monthly interest rate for each month overdue. Subject sources delinquent for more than one year may be subject to permit cancellation.

(i) In determining the amount of tons of actual emissions, the Department shall not be required to include any amount of air contaminant emitted by any source in excess of 4,000 tons per year of that air contaminant. The determination of common control or common ownership shall be consistent with the requirements of 40 C.F.R. Part 70.

(j) Any funds collected under this section shall be deposited in the account as described in § 6096 of this title, shall be interest earning, and shall be used solely to develop, administer and implement the Program. The Secretary shall cause an audit of the fiscal affairs to be made annually and shall furnish a copy of such audit report together with such additional information or data with respect to the affairs as the Secretary may deem desirable to the Title V Operating Permit Program Advisory Committee.

(k) The Department will continue to track for each source the actual hours spent processing Title V permits and performing other related services under the Title V program and shall, as part of the annual fee assessment, provide each source with the number of said hours expended during the preceding year. The Division of Air Quality will develop, by May 1 of each year, the overall program costs, the fees collected, current staffing levels, program accomplishments, and each subject source's total hours for the preceding calendar year in report form and present this report at an annual meeting with the Title V Operating Permit Program Advisory Committee. The Division of Air Quality shall publish a notice announcing the availability of the report in a paper of general circulation throughout the State. Additionally, the Division shall mail a copy of said notice to the personnel on the Division of Air Quality's mailing lists.

(l) The Program shall be reviewed by an independent third party, to be approved by the committee established pursuant to § 6099 of this title. This review shall not be funded from the fees collected under the Program.

69 Del. Laws, c. 121, § 1; 70 Del. Laws, c. 8, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 214, § 1; 73 Del. Laws, c. 318, § 1; 73 Del. Laws, c. 381, § 1; 75 Del. Laws, c. 172, §§ 1-5; 76 Del. Laws, c. 73, § 1; 76 Del. Laws, c. 312, § 1-7; 77 Del. Laws, c. 430, §§ 54, 55; 78 Del. Laws, c. 110, §§ 1-15.;



§ 6098. Permit shield

Except for sources required to have a permit before construction or modification under the applicable requirements of this subchapter, if an applicant has submitted a timely and complete application for a permit required by this title (including renewals), but final action has not been taken on such application, the source's failure to have a permit shall not be a violation of this subchapter, unless the delay in final action was due to the failure of the applicant to timely submit information required or requested to process the application.

72 Del. Laws, c. 214, § 3.;



§ 6099. Title V Operating Permit Program Advisory Committee

There shall be established a "Title V Operating Permit Program Advisory Committee," hereinafter referred to as "Committee." The Committee members shall be appointed by the Governor and shall include, but not be limited to, the Secretary of the Department of Natural Resources and Environmental Control, or the Secretary's duly appointed designee; the Director of the Division of Air Quality, or the Director's duly appointed designee; 2 members who will represent stationary sources; 1 to be a member of the Chemical Industry Council; a member of the Delaware State Chamber of Commerce; a member representing a public utility; 2 members of a nationally affiliated or state environmental advocacy group; and the chairpersons of the House and the Senate Natural Resource Committees. The Secretary of the Department of Natural Resources and Environmental Control shall serve as the Chair of this Committee. The Committee shall provide the Governor and the General Assembly with a report on or before February 1 of each year, for the previous calendar year, identifying the amounts and sources of fees collected pursuant to § 6097 of this title, the expenditures made by the Department to implement the Program, information regarding the performance of the Program, whether the fees collected by § 6097 of this title are adequate to ensure the effective implementation of the Program, and recommendations to remedy or improve any deficiencies or elements of the Program.

69 Del. Laws, c. 121, § 1; 70 Del. Laws, c. 8, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 214, §§ 2, 4; 73 Del. Laws, c. 381, § 2; 76 Del. Laws, c. 312, § 8; 77 Del. Laws, c. 430, § 56; 78 Del. Laws, c. 110, § 16.;






Subchapter IX Recycling and Waste Reduction

§ 6099A. At-store recycling program [Effective Dec. 1, 2009, until Dec. 2, 2014; but see subsection (i) of this section]

(a) For purposes of this subchapter, the following definitions shall apply:

(1) "Manufacturer" means the producer of a plastic carryout bag sold to a store.

(2) "Plastic carryout bag" means a plastic carryout bag provided by a store to a customer at the point of sale.

(3) "Reusable bag" means either of the following:

a. A bag made of cloth or other fabric that has handles and is designed and manufactured to be used repeatedly.

b. A durable plastic bag with handles that is at least 2.25 mils thick and is designed and manufactured to be used repeatedly.

(4) "Store" means a retail establishment, excluding a restaurant, engaged in the business of selling or exchanging goods and/or services for cash, barter or any form of consideration on the assumption that the purchaser of such goods and/or services has acquired the goods and/or services for ultimate consumption or use and not resale that provides plastic carryout bags to its customers in conjunction with the sale of such goods and/or services and that meets either of the following requirements:

a. Has at least 7,000 square feet of retail sales space, or

b. Has 3 or more stores or retail locations, each having at least 3,000 square feet of retail sales space, in the State.

(b) The store shall establish an at-store recycling program pursuant to this section that permits a customer of the store to return clean plastic carryout bags to the store.

(c) A retail establishment that does not meet the definition of a store, as defined herein, and that provides plastic carryout bags to customers at the point of sale may adopt a similar at-store recycling program, as specified in this section.

(d) An at-store recycling program provided by a store shall include all of the following:

(1) By August 1, 2010, all plastic carryout bags provided by the store to a customer shall have printed or displayed on the bag, in a manner conspicuously visible to a consumer, the words "PLEASE RETURN THIS BAG TO A PARTICIPATING STORE FOR RECYCLING", or a similar message encouraging the reuse or recycling of plastic carryout bags.

(2) A plastic carryout bag collection bin shall be placed at each store and shall be visible, easily accessible to the consumer, and clearly marked that the collection bin is available for the purpose of collecting and recycling plastic carryout bags.

(3) All plastic carryout bags collected by the store shall be collected and recycled in a manner consistent with the intent of this section. In no instance shall a store permit collected plastic carryout bags to be disposed of or to further any act other than the recycling of such bags.

(4) The store shall maintain records describing the collection and recycling of plastic carryout bags collected by such store and shall make the records available to the Department of Natural Resources and Environmental Control (DNREC), upon request, to demonstrate compliance with this section.

(5) The store shall make reusable bags available to customers within the store, which bags may be purchased by such customer and used in lieu of using a plastic carryout bag or paper bag. This subsection is not applicable to a retail establishment specified pursuant to subsection (c) of this section above.

(e) The manufacturer of a plastic carryout bag shall provide educational materials to all stores required to comply with this section to encourage the reduction, reuse, and recycling of plastic carryout bags and the stores shall place such materials in a conspicuous location, visible to the customers of such store.

(f)(1) Unless expressly authorized by this section, a county, city, or other public agency shall not adopt, implement, or enforce an ordinance, resolution, regulation, or rule to do any of the following:

a. Require a store that is in compliance with this section to collect, transport, or recycle plastic carryout bags.

b. Impose a plastic carryout bag fee upon a store that is in compliance with this section.

c. Impose auditing or reporting requirements upon a store that are in addition to those set forth in paragraph (d)(4) of this section.

(2) This section does not prohibit the adoption, implementation, or enforcement of any county, city or other local ordinance, resolution, regulation, or rule governing curbside or drop off recycling programs operated by, or pursuant to a contract with, a county, city, or other public agency, including any action relating to fees for these programs.

(3) This section does not affect any contract, franchise, permit, license, or other arrangement regarding the collection or recycling of solid waste or household hazardous waste.

(g)(1) A violation of this section, with such determination thereof being made by DNREC, shall result in civil liability or administrative penalty in an amount up to $500 for the first violation, up to $1,000 for the second violation, and up to $2,000 for the third, and each subsequent, violation.

(2) Any civil penalties collected in accordance with paragraph (g)(1) of this section shall be paid to DNREC. The penalties collected pursuant to this section by DNREC shall be expended by DNREC, upon appropriation by the General Assembly, to assist in funding enforcement and furtherance of the intent of this section.

(h) This subchapter shall become effective on December 1, 2009.

(i) This section shall remain in effect through and including December 1, 2014, unless later-enacted legislation extends such date.

77 Del. Laws, c. 198, § 1.;









CHAPTER 61. MINERALS IN SUBMERGED LANDS

§ 6101. Definitions

This chapter shall apply to all lands located within the boundaries of this State, except that sections relating to fees, royalties or rights to lease shall be applicable only to lands owned by this State. Unless the context requires otherwise:

(1) "Filled lands" includes tide and submerged lands reclaimed artificially through raising such lands above the highest probable elevation of the tides to form dry land, by placement of a fill or deposit of earth, rock, sand or other solid imperishable material.

(2) "Gas" means all natural gas and all other fluid hydrocarbons not defined as oil in subdivision (5) of this section, including condensate originally in the gaseous phase in the reservoir.

(3) "Lease" means a mineral lease issued pursuant to this chapter.

(4) "Mineral" means any natural inorganic substance with definite chemical and physical properties which is present in, or at the bottom of a body of water, or anywhere within the earth's crust.

(5) "Oil" means crude petroleum oil and all other hydrocarbons, regardless of gravity, which are produced in liquid form by ordinary production methods, but does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

(6) "Person" in addition to the meanings set forth in § 302 of Title 1, includes quasi-public corporations, political subdivisions and governmental agencies and instrumentalities.

(7) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control, or, if so designated pursuant to § 6140 of this title, the State Geologist.

(8) "Structure" means any construction works, including but not limited to derricks, pipelines, lines for the transmission and distribution of electricity, telephone lines, wharves, piers, slips, warehouses and units designed to act as groins, jetties, seawalls, breakwaters or bulkheads.

(9) "Submerged lands" means lands lying below the line of mean low tide in the beds of all tidal waters within the boundaries of this State established before or after July 1, 1966.

(10) "Tidelands" means lands lying between the line of mean high water and the line of mean low water.

7 Del. C. 1953, § 6401; 55 Del. Laws, c. 442, § 1; 57 Del. Laws, c. 283, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6102. Jurisdiction to lease

(a) The Secretary and the Governor have exclusive jurisdiction to lease for mineral exploration and exploitation all ungranted submerged tidelands owned by this State, whether within or beyond the boundaries of this State, acquired by this State before or after July 1, 1966:

(1) By quitclaim, cession, grant, contract or otherwise, or

(2) By any other means.

(b) All jurisdiction and authority to lease for mineral exploration or exploitation remaining in the State over submerged lands as to which grants have been or may be made is vested in the Secretary and the Governor.

(c) The Secretary shall administer and control all lands described in subsection (a) of this section, and may lease such lands and tidelands and dispose of oil, gas, sulphur and other minerals under such lands and tidelands in the manner prescribed by this chapter.

(d) Notwithstanding any other provisions of this chapter, the Secretary may not permit any interference, other than temporary interference, with the surface of the Atlantic shore. It may, however, grant easements for mineral exploration and exploitation underlying that part of the surface of the Atlantic shore owned by the State at such times and at such places as the Secretary finds necessary to permit the extraction and transportation of oil, gas, sulphur or other minerals from state, federal or private lands; and in addition the Secretary may issue oil and gas leases underlying the Atlantic shore under the same terms and conditions as provided in this chapter.

(e) The Secretary shall have no authority to lease lands administered by the Department of Natural Resources and Environmental Control.

7 Del. C. 1953, § 6402; 55 Del. Laws, c. 442, § 1; 57 Del. Laws, c. 739, § 212; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6103. Surveys

(a) The Secretary, upon application by any person, may permit geological, geophysical and seismic surveys, including the taking of cores and other samples, or the tide and submerged lands of this State. Such permits shall be nonexclusive and shall not give any preferential rights to any oil, gas and sulphur or other mineral lease. After consultation with those agencies of the State having an interest in the possible effects of the leasing, the Secretary shall include such rules and regulations in the permit as it deems necessary to protect the fish, game, wildlife and natural resources of the State. The Secretary may grant permission for the taking of cores and other samples.

(b) Each application under this section shall contain the following information:

(1) A description of areas where the applicant proposes to conduct a survey;

(2) The name and address of the applicant; and

(3) Such other relevant information as the Secretary requires.

7 Del. C. 1953, § 6403; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6104. Permits for surveys

(a) Upon compliance of an applicant with § 6103 of this title, the Secretary may issue to the applicant a permit to conduct a geological, geophysical and seismic survey, including the taking of cores and other samples, in areas of the tide and submerged lands of this State described on the permit. The Secretary may prohibit such surveys on any area if it determines that a lease, if applied for, should not be granted as to such areas. The Secretary shall include in a permit conditions and payment proper to safeguard the interests of the State.

(b) Permits issued under this section shall be valid for not more than 2 years, but may be renewed for like periods upon application to the Secretary and upon showing due compliance with applicable laws and regulations.

(c) The Secretary shall require the permittee to provide the Department of Natural Resources and Environmental Control with complete information with respect to the area or areas of proposed operations, type of exploration and a schedule showing the period or periods during which such explorations will be conducted. Such information shall be treated as confidential unless released by the permittee.

7 Del. C. 1953, § 6404; 55 Del. Laws, c. 442, § 1; 57 Del. Laws, c. 739, § 213; 59 Del. Laws, c. 212, § 1.;



§ 6105. Filing of records of drilling; confidential nature of records

(a) Records of drilling conducted by a permittee under § 6104 of this title shall be retained by the permittee and be made available to the Secretary and the State Geologist upon their request. Any such records which the permittee is required to make available to the Secretary or the State Geologist shall be for the confidential use of the Secretary and the State Geologist and shall not be open to inspection by any other person or agency without the written consent of the permittee.

(b) The Secretary may require, as a condition to the issuance of any lease under this chapter, that the lessee make available to the Secretary or the State Geologist upon request, all factual and physical exploration results, logs and records resulting from the operations under the lease. Any such factual or physical exploration results, logs or records which the lessee is required to make available to the Secretary or the State Geologist shall not be open to inspection by any other person or agency without the written consent of the lessee.

7 Del. C. 1953, § 6405; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6106. Unlawful disclosure of information; penalties; jurisdiction of offenses

(a) The Secretary, or any person performing any function or work assigned to him or her by the Secretary, shall not disclose to any person who is not an employee of the Secretary or to any person who is not performing any function or work assigned to him or her by the Secretary, any information obtained from the inspection of such factual or physical exploration results, logs or records, or to use such information for purposes other than the administration of the functions, responsibilities and duties vested in the Secretary by law, except upon the written consent of the permittee or lessee making such information available to the Secretary.

(b) Whoever violates this section shall be fined not less than $25 nor more than $100, or imprisoned for not more than 30 days, or both.

(c) The Superior Court shall have jurisdiction of offenses under this section.

7 Del. C. 1953, § 6406; 55 Del. Laws, c. 442, § 1; 57 Del. Laws, c. 283, § 2; 59 Del. Laws, c. 212, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6107. Public hearings; notice

(a) Before offering tide and submerged lands for leasing under this chapter, or whenever any person files a written application with the Secretary requesting that lands be offered for leasing under this chapter, accompanying the same with the required fee, the Secretary shall hold a public hearing as provided in this section.

(b) Before granting a lease or inviting bids on any tide and submerged lands, the Secretary shall cause written notice describing the area under consideration and other pertinent information to be transmitted to:

(1) State Highway Department;

(2) Cabinet Committee on State Planning Issues;

(3) Department of Natural Resources and Environmental Control;

(4) Department of Health and Social Services;

(5) State Geologist;

(6) The applicant, if any, requesting the hearing;

(7) Prospective applicants or bidders, by publication in 2 or more publications of general circulation in the oil and gas industry; and

(8) The public, by publication of the notice once each week for not less than 2 weeks in a newspaper of general circulation throughout the State and in addition in a newspaper of general circulation in the county in which the lands lie or the county or counties contiguous to the area under consideration for bidding.

(c) The notice shall set forth the place of hearing and shall set its time at not less than 20 days following the date of the last newspaper publication.

(d) The Secretary may appoint 1 of his or her employees to conduct hearings authorized under this section. An officer or employee of each interested State agency, board or commission named in subsection (b) of this section may question any witnesses appearing before the Secretary or the Secretary's representative, and any interested person may offer evidence and otherwise be heard.

7 Del. C. 1953, § 6407; 55 Del. Laws, c. 442, § 1; 57 Del. Laws, c. 739, § 214; 59 Del. Laws, c. 212, § 1; 63 Del. Laws, c. 191, § 4(i); 65 Del. Laws, c. 508, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6108. Determination of whether lease is in the public interest

After the public hearing the Secretary shall determine whether an invitation for bidding to lease the area under consideration would be in the public interest. In such determination the Secretary shall consider whether a lease or leases of the area under consideration would:

(1) Be detrimental to the health, safety or welfare of persons residing in, owning real property or working in the neighborhood of such areas;

(2) Interfere with the residential or recreation areas to an extent that would render such areas unfit for recreational or residential uses or unfit for park purposes;

(3) Destroy, impair or interfere with the esthetic and scenic values of the Delaware coast, or other affected area;

(4) Create any air, water and other pollution;

(5) Substantially endanger marine life or wildlife;

(6) Substantially interfere with commerce or navigation; and

(7) Protect state lands from drainage of oil, gas or other minerals or objectionable substances.

7 Del. C. 1953, § 6408; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6109. Maximum area

The maximum area which shall be included in any single lease to any person shall be 6 square miles or 3,840 acres.

7 Del. C. 1953, § 6409; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6110. Form of lease or permit

(a) The language of §§ 6111 and 6117 of this title shall be incorporated substantially into every lease.

(b) The language of § 6113 of this title shall be incorporated substantially into every permit.

(c) Every lease, and every permit, shall contain those provisions selected by the Secretary after consultation with interested agencies, boards and commissions.

7 Del. C. 1953, § 6410; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6111. Exclusive right to drill and remove minerals

The lease shall grant the exclusive right to drill for and produce all oil, gas, sulphur and other mineral deposits in the leased land and be for a primary term of 10 years and for so long thereafter as oil, gas, sulphur or other minerals are produced in paying quantities from the leased land, or lessee is diligently conducting producing, drilling, deepening, repairing, redrilling or other necessary lease or well maintenance operations on the leased land, or is excused from conducting such operations under the terms of the lease.

7 Del. C. 1953, § 6411; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6112. Royalty

The Secretary shall specify in the notice described by § 6107 of this title and in the lease the rate of royalty paid under such lease which royalty shall not be less than 12 1/2 percent of gross production, or the value thereof, produced and saved from the leased lands and not used by lessee for operations thereon or for injection therein. Such royalty shall, at the Secretary's option, be paid in kind or in value, and be computed after an allowance for the actual cost of oil treatment or dehydration of not to exceed $0.05 cents per barrel or royalty oil so treated or dehydrated.

7 Del. C. 1953, § 6412; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6113. Lien on production

The State shall have alien upon all production for unpaid royalties.

7 Del. C. 1953, § 6413; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6114. Rental for leased land

The Secretary shall specify a rental payable annually in advance of not less than $0.25 for each acre of land subject to the lease at the rental date. After production has been established, rent paid shall be deducted from any royalty due under the terms of a lease during the year for which such rent has been paid.

7 Del. C. 1953, § 6414; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6115. Bonds

Sufficient bonding or insurance requirements, as determined by the Secretary shall be specified to secure to the State performance and the faithful compliance by the lessee with the terms of the lease, and further to secure adjacent landowners and the public generally as to all proper claims for damages arising from operations thereunder.

7 Del. C. 1953, § 6415; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6116. Cessation of production

In the event production on the leasehold shall cease at any time or from time to time, after the expiration of the primary term of the lease, the lease shall nevertheless continue in full force and effect if the lessee shall, within 6 months after the cessation of production or within such longer period of time as the Secretary may authorize, commence and thereafter prosecute with reasonable diligence drilling, deepening, repairing, redrilling or other operations for the restoration of production of oil, gas, sulphur or other minerals from the leased lands.

7 Del. C. 1953, § 6416; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6117. Slant and adjacent drilling

Unless otherwise determined by the Secretary, each well drilled pursuant to the terms of the lease may be drilled or slant drilled to and into the subsurface of the tide or submerged lands covered by the lease from upland or littoral drill sites owned or controlled by the State or owned by or available to the lessee, or from drill sites located upon any lands filled before or after July 1, 1966, whether contiguous or noncontiguous to the littoral lands or uplands, or from any pier constructed before or after July 1, 1966, owned by or available to the lessee and available for such purpose, or from platforms or other fixed or floating fixtures in, on or over the submerged lands covered by the lease, or otherwise available to the lessee.

7 Del. C. 1953, § 6417; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6118. Restoration of visible lands to original condition

Upon any partial or total termination, surrender or forfeiture of its permit or lease, the Secretary may require that the permittee or lessee, within a reasonable time, restore that portion of the premises that is visible at extreme low tide, to substantially its original condition.

7 Del. C. 1953, § 6418; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6119. Pollution and contamination prohibited

(a) Avoidable pollution or avoidable contamination of the ocean and of the waters covering submerged lands, avoidable pollution or avoidable contamination of the beaches or land underlying the ocean or waters covering submerged lands, or any substantial impairment of and interference with the enjoyment and use thereof, including but not limited to bathing, boating, fishing, fish and wildlife production, and navigation, shall be prohibited and the lessee shall exercise a high degree of care to provide that no oil, tar, residuary product of oil or any refuse of any kind from any well or works shall be permitted to be deposited on or pass into the waters of the ocean, any bay or inlet thereof, or any other waters covering submerged lands; provided, however, that this section does not apply to the deposit on, or passing into, such water or waters not containing any hydrocarbons or vegetable or animal matter.

(b) For the purposes of this section, "avoidable pollution" or "avoidable contamination" means pollution or contamination arising from:

(1) The acts or omissions of the lessee or its officers, employees or agents; or

(2) Events that could have been prevented by the lessee or its officers, employees or agents through the exercise of a high degree of care.

7 Del. C. 1953, § 6419; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6120. Extension of lease where permits required

If the lessee, as disclosed by information submitted with his or her bid, proposes to drill 1 or more wells from filled lands, whether contiguous or noncontiguous to the littoral lands or uplands, or from any pier or from platforms or other fixed or floating structures to be constructed for such purpose, and if permission from any federal or state agency is legally required in order to construct any such filled lands or structures, the lessee shall be allowed a reasonable time following the execution of the lease within which to secure the necessary permission from such federal and state agencies as shall be legally required, and, upon the securing of such permission, a further reasonable time, determined with regard to the nature of the filled lands or structure or structures to be constructed, within which to commence operations for the drilling of such well or wells, and if necessary, the drilling term provided for in § 6121 of this title shall be extended by the Secretary to the date to which the time to commence operations for the drilling of such well or wells has been extended.

7 Del. C. 1953, § 6420; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6121. Commencing of operations for drilling

Subject to the lessee's right to surrender, the lessee shall commence operations for the drilling of a well within 5 years from date of the lease and commence production within 3 years of discovery of oil, gas, sulphur or other minerals in paying quantities, unless the Secretary shall have, for cause, granted an extension of time for such act. In addition, the lease shall have such exploratory, drilling and producing requirements as the Secretary deems necessary to encourage the exercise of due diligence on the part of the lessee.

7 Del. C. 1953, § 6421; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6122. Nonconflicting uses

The State reserves the right to permit reasonable nonconflicting use (including seismic surveys but excluding core hole drilling of lands under lease) so long as:

(1) Such uses do not unreasonably impair or interfere with operations of the lessee; and

(2) Requirement is made that the permittee indemnify the lessee against any damage caused by such use.

7 Del. C. 1953, § 6422; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6123. Assignability of lease

No permit, easement or lease, or any portion thereof shall be assignable without the prior written consent of the Secretary.

7 Del. C. 1953, § 6423; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6124. Protection against drainage

The lessee shall at all times proceed with due diligence to protect the leasehold from drainage by wells on land not owned by the State.

7 Del. C. 1953, § 6424; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6125. Surrender by lessee

The lessee may at any time file with the Secretary a written surrender of all rights under the lease or any portion thereof or any separate or distinct zone or geological horizon or any portion thereof. Such surrender shall be effective as of the date of its filing subject to the continuing obligation of the lessee to pay all rentals and royalties theretofore accrued and to place all wells on the lands or in the zone or horizons surrendered in condition for suspension or abandonment in accordance with the applicable lease terms, regulations and law. Thereupon the lessee shall be released from all obligations under such lease with respect to the lands, zones or horizons surrendered, but no such surrender shall release such lessee from any liability for breach of any monetary obligation of the lease with respect to which such lessee is in default at the time of the filing of such surrender.

7 Del. C. 1953, § 6425; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6126. Cancellation of lease; judicial proceedings

The Secretary may cancel any lease upon which oil, gas, sulphur or other minerals have not been discovered in paying quantities, upon failure of the lessee after 30 days' written notice and demand for performance, to exercise due diligence and care in the prosecution of the prospecting of development or work in accordance with the terms of the lease. After discovery of oil, gas, sulphur or other minerals in paying quantities on lands subject to any lease, such lease may be forfeited and cancelled only by appropriate judicial proceedings upon failure of the lessee after 90 days' written notice and demand for performance, to comply with any of the provisions of the lease or of laws or regulations applicable thereto and in force at the date of the invitation for bids in pursuance of which the lease was awarded; provided, however, that in the event of any such cancellation, the lessee shall have the right to retain under such lease any and all drilling or producing wells as to which no default exists, together with a parcel of land surrounding each such well and such rights-of-way through the leased lands as may be reasonably necessary to enable such lessee to drill and operate such retained well or wells. In the event of the cancellation of any lease, the lessee shall have a reasonable time within which to remove all property, equipment and facilities owned or used by the lessee in connection with operations under the lease.

7 Del. C. 1953, § 6426; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6127. Lease shall conform to all laws, rules and regulations

It shall be a continuing condition of any lease that the lessee shall conform to all applicable laws of the State and all duly promulgated rules and regulations pursuant thereto in effect at the date of the invitation for bids in pursuance of which the lease was awarded. Periodic mutual negotiations between lessee and lessor may be carried out to make conditions, rules and regulations current as warranted by changes in environment or operational methods.

7 Del. C. 1953, § 6427; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6128. Notice of offer to lease; bid award; fee

(a) The Secretary may offer to lease tide and submerged lands by publication of a notice of his or her intention to do so, once each week for not less than 2 weeks in 2 or more newspapers of general circulation in this State, 1 of which is published or has general circulation in the county in which the lands lie or the county contiguous thereto. The notice shall describe the lands so offered, and shall specify the rate of royalty and the rental, the manner in which bids may be filed with the Secretary, the amount of the deposit that must accompany each bid, and the time and place for filing bids, which time shall not be less than 30 days after the date of last publication of such notice. Further, the notice shall state that the lease will be awarded to the bidder offering the highest cash bonus, that the form of lease, conditions for bidding and bid form may be obtained from the Secretary upon request, and that the lease is subject to prior approval by the United States Defense Department.

(b) Each bid shall be enclosed in a sealed envelope, shall be on the form provided by the Secretary and shall be accompanied by duplicate lease forms executed by the bidder, and by a certified or cashier's check or checks payable to the State in the amount fixed by the Secretary which sum shall be deposited as evidence of good faith and, except in the case of the successful bidder, shall be returned to the bidder promptly. If the successful bidder fails to pay the balance of the cash bonus bid and the annual rental for the first year within 15 days after the award of the lease, or fails to post any bond required by the lease or the regulations in effect at the date of the invitation for bids within the time prescribed, the amount of the deposit shall be forfeited to the State.

(c) At the time and place specified in the notice the Secretary shall publicly open the sealed bids and shall within 30 days reject all bids or award the lease for each parcel to a responsible bidder who, in addition to complying with all of the conditions for bidding, offers the highest cash bonus. The Secretary may reject any or all bids.

(d) Following the award of the lease, the payment by the successful bidder of the balance of the cash bonus, the annual rental for the first year, and the fees specified in this section, and the posting of any required bonds, the Secretary and the Governor shall execute the lease in duplicate on behalf of the State and transmit 1 counterpart thereof to the lessee. The lease shall become effective as of the date of such execution.

(e) The Secretary shall prescribe a reasonable fee to cover the procedures under this section, which shall be paid by the successful bidder.

7 Del. C. 1953, § 6428; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6129. Execution of lease

All leases and other instruments required in carrying out this chapter shall be executed by the Secretary and the Governor. All bonds, contracts and other instruments required by this chapter for the protection of the interests of this State and its political subdivisions, persons and property therein, shall be executed and delivered to the Secretary.

7 Del. C. 1953, § 6429; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6130. Proceeds to General Fund

The proceeds from all leases under this chapter, including rents and royalties, after payment of the necessary expenses incurred by the Secretary in carrying out this chapter, shall be turned over to the Secretary of Finance and deposited by him or her in the General Fund of the State.

7 Del. C. 1953, § 6430; 55 Del. Laws, c. 442, § 1; 57 Del. Laws, c. 739, § 215; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6131. Discriminatory bidding requirements prohibited

In leasing tide and submerged lands, the Secretary may not discriminate between bidders by requiring drilling from:

(1) Upland or littoral drill sites;

(2) Sites on filled land, whether contiguous or noncontiguous to the littoral lands or uplands; or

(3) Any pier, platform or other fixed or floating structure in, on or over tide and submerged lands with respect to which this State or any other owner thereof has consented to use.

7 Del. C. 1953, § 6431; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1.;



§ 6132. Retention or protection of fill

Under a lease entered into by the Secretary pursuant to this chapter, the fill constituting filled lands may be retained in place or protected by bulkheads, seawalls, revetments or similar enclosures and may be placed at any location approved by the Secretary in consultation with interested agencies, boards and commissions.

7 Del. C. 1953, § 6432; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6133. Interest leaseable

Any interest in lands, or lands in fee simple, acquired by the Secretary by purchase, donation, lease, condemnation or otherwise, may be made available to any lessee of the State for the purposes contained in this chapter and upon such terms and conditions as may be determined by the Secretary.

7 Del. C. 1953, § 6433; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6134. Joint exploration

For the purpose of properly conserving the natural resources of any single oil, gas or other mineral, pool or field lessees under this chapter and their representatives may unite with each other jointly or separately, or jointly or separately with others owning or operating lands not belonging to the State, in collectively adopting and operating under a cooperative or unit plan of development or operation of the pool or field, whenever it is determined by the Secretary to be necessary or advisable in the public interest. The Secretary may, with the consent of the holders of the leases involved, establish, alter, change and revoke any drilling and production requirements of such leases, and make such regulations with reference to such leases, with like consent on the part of the lessees, in connection with the institution and operation of any such cooperative or unit plan, as the Secretary deems necessary or proper to secure the proper protection of the interests of the State.

7 Del. C. 1953, § 6434; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6135. Sulphur

This chapter applies equally to the exploration and leasing of tide and submerged lands for the production of sulphur, save and except that the royalty for sulphur produced under this chapter shall not be less than $1.00 per long ton.

7 Del. C. 1953, § 6435; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6136. Jurisdiction over matters affecting health and safety

This chapter does not deprive this State or any agency or instrumentality thereof of its jurisdiction over matters affecting the public health and safety, including but not limited to the control of air and water pollution.

7 Del. C. 1953, § 6436; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6137. No permit or lease to violators of this chapter

No permit or lease shall be granted to any person then in violation of any law or regulation applicable to this chapter.

7 Del. C. 1953, § 6437; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6138. Rules, regulations, orders

In addition to and not in lieu of any other powers granted under this chapter, the Secretary may promulgate reasonable rules, regulations and orders necessary to regulate geological, geophysical and seismic surveys on, and operations to remove oil, gas, sulphur and other minerals from the tide and submerged lands of this State under this chapter.

7 Del. C. 1953, § 6438; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6139. Federal approval

All leases and permits granted pursuant to this chapter shall be subject to prior approval by the Department of Defense of the United States and shall be subject to any restriction or limitation imposed by the Department of Defense.

7 Del. C. 1953, § 6439; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6140. Delegation of authority

The Secretary may, from time to time, delegate the State Geologist, with his or her consent, to act in the Secretary's behalf under this chapter. When so designated, the State Geologist shall have all the duties and powers of the Secretary under this chapter.

7 Del. C. 1953, § 6440; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6141. Existing rights

This chapter shall not change the law of this State relating to existing property, riparian or other rights of this State or other persons in submerged, tideland or filled lands.

7 Del. C. 1953, § 6461; 55 Del. Laws, c. 442, § 1; 59 Del. Laws, c. 212, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6142. Violations; enforcement; civil and criminal penalties

(a) The Secretary shall enforce this chapter.

(b) Whoever violates this chapter, or any rule, or regulation, or condition of a lease or permit issued pursuant to authority granted in this chapter or an order of the Secretary shall be punishable as follows:

(1) If the violation has been completed, by a civil penalty of not less than $1,000 nor more than $10,000 for each completed violation. Each day of continued violation shall be considered as a separate violation. The Superior Court shall have jurisdiction of a violation in which a civil penalty is sought.

(2) If the violation is continuing or threatening to begin, the Secretary may, in addition to seeking a monetary penalty as provided in paragraph (b)(1) of this section, seek a temporary restraining order, a temporary injunction or permanent injunction in the Court of Chancery.

(c) Whoever violates this chapter, or any rule, or regulation promulgated thereunder or any rule or regulation in effect at the time of the enactment of this chapter or any lease or permit condition, or any order of the Secretary, shall be punished by a criminal penalty of not less than $50 nor more than $500 for each violation. Each day of violation shall be considered as a separate violation. The Courts of the Justice of the Peace shall have jurisdiction of offenses under this subsection.

(d) Any person who knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under this chapter, or under any lease or permit, rule, regulation or order issued under this chapter, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained under this chapter, shall upon conviction be punished by a fine of not less than $500 nor more than $5,000 or by imprisonment for not more than 6 months, or both. The Superior Court shall have jurisdiction of offenses under this subsection.

59 Del. Laws, c. 527, § 1; 65 Del. Laws, c. 508, § 1.;



§ 6143. Cease and desist order

The Secretary shall have the power to issue an order to any person violating any rule, or regulation, or permit condition, or lease condition, or provision of this chapter, to cease and desist from such violation. Any cease and desist order issued pursuant to this section shall expire (1) after 30 days of its issuance, or (2) upon withdrawal of said order by the Secretary, or (3) when the order is superseded by an injunction, whichever occurs first.

59 Del. Laws, c. 527, § 1; 65 Del. Laws, c. 508, § 1.;






CHAPTER 62. OIL POLLUTION LIABILITY

§ 6201. Findings; purpose

(a) The General Assembly finds and declares that the highest and best uses of the seacoast of the State are as a source of public and private recreation and solace from the pressures of an industrialized society and as a source of public use and private commerce in fishing, crabbing and gathering other marine life used and useful in food production and other commercial activities.

(b) The General Assembly further finds and declares that the preservation of these uses is a matter of the highest urgency and priority and that such uses can only be served effectively by maintaining the coastal waters, estuaries, tidal flats, beaches and public lands adjoining the seacoast in as close to a pristine condition as possible, taking into account multiple use accommodations necessary to provide the broadest possible promotion of public and private interest with the least possible conflicts in such diverse uses.

(c) The General Assembly further finds and declares that the transfer of oil, petroleum products and their by-products between vessels and vessels and onshore facilities and vessels within the jurisdiction of the State and state waters is a hazardous undertaking; that spills, discharges and escape of oil, petroleum products and their by-products occurring as a result of procedures involved in the transfer and storage of such products pose threats of great danger and damage to the marine, estuarine and adjacent terrestrial environment of the State; to owners and users of shorefront property; to public and private recreation; to citizens of the State and other interests deriving livelihood from marine related activities; and to the beauty of the Delaware coast; that such hazards have frequently occurred in the past, are occurring now and present future threats of potentially catastrophic proportions, all of which are expressly declared to be inimical to the paramount interests of the State as herein set forth and that such state interests outweigh any restrictions or burdens imposed by the General Assembly upon those engaged in transferring oil, petroleum products and their by-products and related activities.

(d) The General Assembly intends by the enactment of this legislation to exercise the police power of the State through the Department of Natural Resources and Environmental Control by conferring upon said Department the exclusive power to deal with the hazards and threats of danger and damage posed by such transfers and related activities; to require the prompt containment and removal of pollution occasioned thereby; to provide procedures whereby persons suffering damage from such occurrences may be promptly made whole; and to guarantee that all persons using the waters of the State for the transportation or transfer of oil, petroleum products and their by-products meet minimum requirements of financial responsibility.

(e) The General Assembly further finds and declares that the preservation of the public uses referred to herein is of grave public interest and concern to the State in promoting its general welfare, preventing disease, promoting health and providing for the public safety, and that the State's interest in such preservation outweighs any burdens of absolute liability imposed by the General Assembly upon those engaged in transferring oil, petroleum products and their by-products and related activities.

61 Del. Laws, c. 127, § 1.;



§ 6202. Definitions

The following words and phrases shall have the meanings ascribed to them in this chapter unless the context clearly indicates otherwise:

(1) "Claim" shall mean a demand in writing for damages.

(2) "Claimant" shall mean anyone who asserts a claim.

(3) "Cleanup costs" shall mean costs of reasonable measures taken, after an incident has occurred, to prevent, minimize or mitigate further oil pollution from that incident.

(4) "Discharge" shall mean any emission, intentional or unintentional, and shall include spilling, leaking, pumping, pouring, emptying or dumping.

(5) "Facility" shall mean a structure or group of structures (other than a vessel or vessels) including trucks, pipelines, bulk storage tanks and tank cars, used for the purpose of transporting, producing, processing, storing, transferring or handling oil.

(6) "Guarantor" shall mean the person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator.

(7) "Incident" shall mean any occurrence or series of occurrences, involving 1 or more vessels, facilities or any combination thereof, which causes or poses any threat of oil pollution in or upon the waters and lands of the State.

(8) "Offshore facility" means any facility of any kind located in, on, or under any of the navigable waters of the United States, and any facility of any kind which is subject to the jurisdiction of the United States and is located in, on, or under any other waters, other than a vessel or a public vessel;

(9) "Oil" shall mean oil of any kind or in any form, including petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil, but does not include any substance which is specifically listed or designated as a hazardous substance under § 101(14)(A)-(F) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601) and which is subject to the provisions of that Act (42 U.S.C. § 9601 et seq.) enacted as of June 6, 2013.

(10) "Oil pollution" shall mean any discharge of oil that results in a film on, emulsion in or sludge beneath the waters of the State or its shoreline.

(11) "Operator" shall mean:

a. In the case of a vessel, a charterer by demise or any other person who is responsible for the operation, manning, victualing and supplying of the vessel; or

b. In the case of a facility, any person responsible for the operation of the facility by agreement with the owner.

(12) "Owner" shall mean any person holding title to, or, in the absence of title, any other indicia of ownership of a vessel or facility, but does not include a person having only a security interest in, or security title to, a vessel or facility, under a contract of conditional sale, an equipment trust, a chattel or corporate mortgage, a lease which is the functional equivalent of an extension of credit or any similar instrument.

(13) "Person" shall mean an individual, firm, corporation, association or partnership.

(14) "Person in charge" shall mean the individual immediately responsible for the operation of a vessel or facility.

(15) "Refinery" shall mean a terminal which receives crude oil for the purpose of refinement.

(16) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

(17) "Terminal" shall mean a facility, located within the boundaries of the State which receives oil in bulk directly from any vessel, offshore production facility, offshore port facility or onshore pipeline.

(18) "Vessel" shall mean every description of watercraft or other artificial contrivance used, or capable of being used, as a means of water transportation.

(19) "Waters of the State" shall mean those waters within the boundaries of the State as defined in § 201 of Title 29, including those waters of the territorial sea which are in direct contact with the coast of Delaware and extending from the line of ordinary low water seaward for a distance of 3 geographical miles.

61 Del. Laws, c. 127, § 1; 79 Del. Laws, c. 38, § 1.;



§ 6203. Pollution of waters and lands prohibited

The discharge of oil which causes an incident is prohibited.

61 Del. Laws, c. 127, § 1.;



§ 6204. Removal of illegal discharge

Any person determined by the Secretary to be responsible for causing an incident shall immediately undertake to remove such oil pollution to the Secretary's satisfaction. If the person responsible fails immediately to undertake to remove the oil pollution to the Secretary's satisfaction, the Secretary may undertake the removal of such oil pollution and may retain agents and contractors for such purpose who shall operate under the direction of the Secretary. The Secretary may authorize a third person, affected by such oil pollution, to expend funds to remove said oil pollution at the expense of the person responsible for same. All moneys expended by the Secretary under this section and recovered under § 6205 of this title are hereby appropriated to the Department of Natural Resources and Environmental Control to carry out the purposes of this chapter.

61 Del. Laws, c. 127, § 1.;



§ 6205. Enforcement

(a) Any person who violates a provision of this chapter or any rule or regulation promulgated thereunder shall be liable in any court of competent jurisdiction for a civil penalty of not less than $1,000 nor more than $10,000 for each day of violation. Any civil penalties collected under this section are hereby appropriated to the Department to carry out the purposes of this chapter.

(b) The Secretary may seek appropriate relief, including injunctive relief, in any court of competent jurisdiction to prohibit and prevent such violation or violations from continuing.

(c) The Secretary may also bring an action in any court of competent jurisdiction for the collection of expenses incurred by the Department resulting from the violation of this chapter or any rule or regulation promulgated thereunder.

61 Del. Laws, c. 127, § 1; 65 Del. Laws, c. 319, § 1.;



§ 6206. Service of process on owners or operators of vessels or facilities who are nonresidents or corporations not incorporated in Delaware

(a) Any nonresident who, either in person or through others, owns or operates a vessel or facility in or upon the lands or waters of this State or any nonresident who, either in person or through others, owns or operates a vessel or facility outside the State, which while located outside the State causes an incident in or upon the lands or waters of the State shall be deemed thereby to have submitted himself or herself to the jurisdiction of the courts of this State and to have appointed and constituted the Secretary of State of this State or the Secretary's designee as his or her agent for the acceptance of legal process in any action under this chapter. The force, validity and effect of service of process under this subsection as well as the procedure for effectuating said service shall be governed in all respects by § 3104 of Title 10.

(b) Any corporation, not incorporated in this State, which itself or through others owns or operates a vessel or facility in or upon the lands or waters of this State or any such corporation which itself or through others owns or operates a vessel or facility outside the State which, while outside the State, causes an incident in or upon the lands or waters of this State, shall be deemed thereby to have sufficient contacts with this State to have submitted itself to the jurisdiction of the courts of this State. The force, validity and effect of service of process under this subsection as well as the procedure for effectuating said service shall be governed in all respects by § 3111 of Title 10.

61 Del. Laws, c. 127, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6207. Damages; claimants

(a) In addition to all necessary costs of investigation and prosecution claims for damages for economic loss, arising out of or directly resulting from oil pollution, may be asserted for:

(1) Cleanup costs;

(2) Injury to, or destruction of, real or personal property;

(3) Loss of use of real or personal property;

(4) Injury to, or destruction of, natural resources;

(5) Loss of use of natural resources;

(6) Loss of profits or impairment of earning capacity due to injury or destruction of real or personal property or natural resources; and

(7) Loss of tax revenue for a period of 1 year due to injury to real or personal property.

(b) A claim authorized by subsection (a) of this section may be asserted:

(1) Under any items, by the Attorney General on behalf of the State, its citizens or subdivisions; however, the right of any claimant or claimants to proceed in their own behalf shall not be impaired;

(2) Under paragraph (a)(1) of this section, by any claimant;

(3) Under paragraphs (a)(2), (3) and (5) of this section, by any claimant, if the property involved is owned or leased, or the natural resource involved is utilized, by the claimant;

(4) Under paragraph (a)(4) of this section, by the Governor, as trustee for natural resources over which the State has sovereign rights;

(5) Under paragraph (a)(6) of this section, by any claimant, if the claimant derives at least 15 percent of his or her income from activities which utilize the property or natural resource;

(6) Under paragraph (a)(7) of this section, by the State or political subdivision thereof.

61 Del. Laws, c. 127, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6208. Liability

(a) Subject to subsection (b) of this section, the owner and operator of a vessel or of a facility, which is the source of, or poses a threat of, oil pollution, shall be jointly, severally and strictly liable for all damages for which a claim may be asserted under § 6207 of this title.

(b) There shall be no liability under subsection (a) of this section:

(1) To the extent that the incident is caused by an act of war, hostilities, civil war or insurrection, or by a natural phenomenon of an unforeseen, exceptional, inevitable and irresistible character;

(2) As to a particular claimant, where the incident or the economic loss is caused by the gross negligence or wilful misconduct of that claimant.

(c) In addition to the damages for which claims may be asserted under § 6207 of this title, the owner, operator or guarantor shall be liable to the claimant for such interest as may be awarded in the discretion of the court as well as court costs and attorneys' fees.

(d) Nothing in this chapter shall bar a cause of action that an owner or operator, subject to liability under subsection (a) of this section, or a guarantor has or would have, by reason of subrogation or otherwise, against any person or governmental entity other than the State and its agencies or subdivisions.

61 Del. Laws, c. 127, § 1; 79 Del. Laws, c. 38, § 2.;



§ 6209. Financial responsibility

(a) The owner or operator of a vessel or offshore facility shall establish and maintain evidence of financial responsibility by obtaining a Certificate of Financial Responsibility issued by the United States Coast Guard pursuant to the requirements of the Oil Pollution Act of 1990 (OPA), 33 U.S.C. § 2701, et seq., and regulations promulgated thereunder, enacted as of June 6, 2013. An owner or operator of a vessel or offshore facility that is not required by OPA to establish and maintain such evidence of financial responsibility shall be exempt from the requirements of this subsection, and from subsections (b) and (c) of this section.

(b) The master or operator of any vessel or offshore facility subject to this chapter shall have in his or her possession at all times certification that the financial responsibility provisions of this section have been complied with. Pilots of vessels holding a license issued by the State shall demand that such certification of financial responsibility be produced before providing any pilot service to said vessel.

(c) The owner or operator of any vessel or offshore facility subject to this chapter who, upon request, does not produce a COFR issued by the United States Coast Guard pursuant to OPA shall be punished by a fine of not less than $5,000 nor more than $15,000 for each such violation.

(d) Any claim authorized by § 6207 of this title may be asserted directly against any guarantor providing evidence of financial responsibility as required by the United States Coast Guard pursuant to OPA. In defending such claim, the guarantor shall be entitled to invoke all rights and defenses which would be available to the owner or operator under this title. He or she shall also be entitled to invoke the defense that the incident was caused by the wilful misconduct of the owner or operator, but shall not be entitled to invoke any other defense which he or she might have been entitled to invoke in proceedings brought by the owner or operator against him or her.

61 Del. Laws, c. 127, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 38, § 3.;



§ 6210. Notification; designation; advertisement

(a) The person in charge of a vessel or facility, which is subject to this chapter, as soon as he or she has knowledge of an incident in which the vessel or facility is involved, shall immediately notify the Secretary of the incident.

(b)(1) When the Secretary receives information, pursuant to subsection (a) of this section or otherwise, of an incident which involves oil pollution, the Secretary shall, where possible, designate the source or sources of the oil pollution and shall immediately notify the owner and operator of such source, and the guarantor, of that designation as well as the Attorney General of the State.

(2) When a source designated under paragraph (b)(1) of this section is a vessel or a facility, and the owner, operator or guarantor fails to inform the Secretary, within 5 days after receiving notification of the designation, of his or her denial of such designation, such owner, operator or guarantor, in accordance with regulations promulgated by the Secretary, shall advertise the designation and the procedures by which claims may be presented to him or her. If advertisement is not otherwise made in accordance with this paragraph, the Secretary shall, at the expense of the owner, operator or guarantor involved, advertise the designation and the procedures by which claims may be presented to that owner, operator or guarantor.

(c) Advertisement under subsection (b) of this section shall commence no later than 15 days from the date of the designation made thereunder to continue for a period of no less than 30 days.

61 Del. Laws, c. 127, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6211. Claims settlement

(a) Except as provided in subsection (b) of this section, all claims shall be presented to the owner, operator or guarantor.

(b) In the case of a claim presented in accordance with subsection (a) of this section, and in which:

(1) The person to whom the claim is presented denies all liability for the claim, for any reason; or

(2) The claim is not settled by any person by payment to the claimant within 60 days of the date upon which the claim was presented, or advertising was commenced pursuant to § 6210(b)(2) of this title, whichever is later,

the claimant may elect to commence an action in Superior Court against the owner, operator or guarantor.

(c)(1) In any action brought against an owner, operator or guarantor, both the plaintiff and defendant shall serve a copy of the complaint and all subsequent pleadings therein upon the Attorney General and Secretary at the same time those pleadings are served upon the opposing parties.

(2) The Attorney General may intervene in the action as a matter of right.

(3) In any action to which the Secretary is a party, if the owner, operator or guarantor admits liability under this chapter, the Secretary upon his or her motion shall be dismissed therefrom.

(d) No claim may be presented, nor may an action be commenced for damages recoverable under this chapter, unless that claim is presented to, or that action is commenced against, the owner, operator or guarantor, as to their respective liabilities, within 3 years from the date of discovery of the economic loss for which a claim may be asserted under § 6207(a) of this title or within 6 years of the date of the incident which resulted in that loss, whichever is earlier.

61 Del. Laws, c. 127, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6212. Adjudication by Secretary

In lieu of any action under § 6211(a) or (b) of this title, the claimant may elect to submit his or her claim to the Secretary for adjudication, that election to be irrevocable and exclusive.

61 Del. Laws, c. 127, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6213. Appeal to Board

Any person whose interest is substantially affected by the adjudication of the Secretary under § 6212 of this title may appeal to the Environmental Appeals Board within 20 days after the Secretary has announced his or her decision. The Board may affirm, modify or reverse the decision of the Secretary. If the decision of the Secretary is overruled or modified by the Board, then the Board shall state reasons for its decision. No decision of the Board shall be valid unless signed by a minimum of 5 members.

61 Del. Laws, c. 127, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6214. Appeal from Board

(a) Any person or persons, jointly or severally, aggrieved by any decision of the Board, may appeal to the Superior Court in and for the county in which the incident in question wholly or principally occurred by filing a petition, duly verified, setting forth the grounds of the appeal. Any such appeal shall be perfected within 30 days of the receipt of the written decision of the Board.

(b) The Court may affirm, reverse or modify the Board's decision. The Board's findings of fact shall not be set aside unless the Court determines that the record contains no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court may remand the case to the Board for completion of the record.

61 Del. Laws, c. 127, § 1.;



§ 6215. Subrogation

Any person or governmental entity who shall pay compensation to any claimant for an economic loss, compensable under § 6207(a) of this title, shall be subrogated to all rights, claims and causes of action which that claimant has under this chapter.

61 Del. Laws, c. 127, § 1.;



§ 6216. Rules and regulations

The Secretary may, after public hearing in accordance with § 6006 of this title, adopt, amend, modify or repeal rules or regulations to effectuate the policies and purposes of this chapter.

61 Del. Laws, c. 127, § 1.;






CHAPTER 63. HAZARDOUS WASTE MANAGEMENT

Subchapter I Hazardous Waste

§ 6301. Findings; purpose

(a) The General Assembly finds that:

(1) Continuing technological progress, increases in the amounts of manufacture and the abatement of air and water pollution have resulted in ever-increasing quantities of hazardous wastes;

(2) The public health and safety and the environment are threatened where hazardous wastes are not managed in an environmentally sound manner and where there are no commercial hazardous waste management facilities available;

(3) The knowledge and technology necessary to alleviate adverse health, environmental and aesthetic impacts resulting from current hazardous waste management and disposal practices are believed to be generally available at costs within the financial capability of those who generate such wastes, but that such knowledge and technology are not widely used;

(4) The problem of managing hazardous wastes has become a matter of statewide concern.

(b) Therefore, it is hereby declared that the purposes of this chapter are:

(1) To protect the public health and safety, the health of organisms and the environment from the effects of the improper, inadequate or unsound management of hazardous wastes;

(2) To establish a program of regulation over the storage, transportation, treatment and disposal of hazardous wastes; and

(3) To assure the safe and adequate management of hazardous wastes within this State.

62 Del. Laws, c. 412, § 3; 66 Del. Laws, c. 364, § 1.;



§ 6302. Definitions

The following words and phrases shall have the meaning ascribed to them in this chapter unless the context clearly indicates otherwise:

(1) "Activity" means construction, operation or use of any facility, site, property or device.

(2) "Commission" means the Commission on the Transportation of Hazardous Materials.

(3) "Department" means the Department of Natural Resources and Environmental Control of the State.

(4) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any hazardous waste into or on any land, water or into the air so that such hazardous waste or any constituent thereof may enter the environment to be emitted into the air, or discharged into any water, including groundwaters, or any other management of hazardous wastes in which the handler voluntarily relinquishes control of the waste in a manner inconsistent with the requirements of this chapter and the regulations promulgated thereunder.

(5) "Division" means the Division of Waste and Hazardous Substances.

(6) "Generation" means the act or process of producing hazardous waste materials.

(7) "Hazardous waste management" means the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery and disposal of hazardous waste.

(8) "Hazardous wastes" means a solid waste, or combination of solid wastes, which because of its quantity, concentration, or physical or chemical characteristics may cause or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating irreversible illness, or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of, or otherwise managed.

(9) "Manifest" means the form used for identifying the quantity, composition, origin, routing and destination of hazardous waste during its transport.

(10) "Person" means an individual, trust, firm, joint stock company, federal agency, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state or any interstate body.

(11) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control, or his or her duly authorized designee.

(12) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under Chapter 60 of this title, as amended, or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954 [42 U.S.C. 2011 et seq.], as amended.

(13) "Storage" means the containment of hazardous wastes, either on a temporary basis or for a period of years, in such manner as not to constitute disposal of such hazardous wastes.

(14) "Transfer facility" means any transportation-related facility including loading docks, parking areas, storage areas and other similar areas where shipments of hazardous waste are held during the normal course of transportation.

(15) "Transport" means the movement of wastes from the point of generation to the point of storage, treatment or disposal.

(16) "Treatment" means any method, technique or process, including neutralization, designed to change the physical, chemical or biological character or composition of any hazardous waste, so as to neutralize such waste or so as to render such waste nonhazardous, safer for transport, amenable to recovery, amenable to storage or reduced in volume.

(17) "Treatment facility" means a location at which waste is subjected to treatment and may include a facility upon premises where hazardous waste has been generated.

62 Del. Laws, c. 412, § 3; 63 Del. Laws, c. 164, § 1; 65 Del. Laws, c. 430, § 1; 66 Del. Laws, c. 140, § 1; 66 Del. Laws, c. 364, § 2; 67 Del. Laws, c. 140, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 240, § 1; 77 Del. Laws, c. 430, § 59; 78 Del. Laws, c. 127, § 11.;



§ 6303. Hazardous waste management plan

(a) The Department is authorized to study and investigate the problems of hazardous waste control and management in Delaware, and shall develop and publish after public hearing a statewide hazardous waste management plan, which shall include, but not be limited to:

(1) A description of the sources of hazardous waste generation within the State, including the types and quantities of such wastes, and the location of hazardous waste generators, disposal facilities and storage sites;

(2) A description of current hazardous waste management practices and costs, including treatment and disposal, within the State;

(3) An informational reporting system of hazardous waste quantities generated and disposed of in the State;

(4) Criteria for the siting of hazardous waste disposal facilities;

(5) Information on methods of reuse, recycling and reduction of hazardous wastes, including the feasibility of establishing facilities, institutions or requirements for the purpose of encouraging the reuse, recycling, reduction and utilization of hazardous wastes for useful purposes.

(b) In carrying out any studies or investigations under this section, the Department shall seek the cooperation and advice of the Delaware Solid Waste Authority.

62 Del. Laws, c. 412, § 3.;



§ 6304. Prohibitions; records

(a) No person shall generate, store, transport, treat or dispose of hazardous wastes in this State without reporting such activity to the Department as required by this chapter and regulations promulgated hereunder.

(b) No person shall generate, store, treat, transport or dispose of hazardous wastes within this State except in compliance with this chapter and regulations hereunder.

(c) Information obtained by the Department under § 6305(a)(10) of this title or pursuant to any other provisions of this chapter shall be available to the public as provided in Chapter 100 of Title 29, unless the Department certifies such information to be proprietary. The Department may make such certification where any person shows to the satisfaction of the Department that the information, or parts thereof, if made public, would divulge methods, processes or activities entitled to protection as trade secrets. Nothing in this subsection shall be construed as limiting the disclosure of information by the Department to any officer, employee or authorized representative of the state or federal government concerned with effecting this chapter or the Resource Conservation and Recovery Act of 1976, Pub. L. 94-580, as amended from time to time [42 U.S.C. § 6901 et seq.]. Prior to disclosure of proprietary information to an authorized representative who is not an officer or employee of the state or federal government, the person providing the proprietary information may require the representative to sign an agreement prohibiting disclosure of such information to anyone not authorized by this chapter or the terms of the agreement. Such agreement shall not preclude disclosure by the representative to any state or federal government officer or employee concerned with effecting this chapter or Pub. L. 94-580, as amended.

(d) It shall be unlawful for any person to destroy, alter or conceal any records maintained and in existence as of July 11, 1980, with respect to any generation, treatment, disposal, storage or transportation of hazardous waste during or subsequent to any such operation. This requirement applies equally to facilities and sites closed prior to July 11, 1980. The Secretary shall prescribe by regulation terms and conditions upon which records shall be kept, including the period of retention.

(e) The Secretary shall issue such orders as may be necessary to carry out his or her duties under this chapter.

(f) Except with respect to its powers as set forth in the Hazardous Materials Transportation Act, §§ 8223-8230 of Title 29, the Commission shall serve in an advisory capacity to the Secretary and may consider all matters relating to the implementation of this chapter and regulations promulgated thereunder.

(g) No person shall transport or deliver hazardous waste to any facility operated by or on behalf of the Delaware Solid Waste Authority, except to the extent authorized by the Authority with respect to small quantity source separated designated materials which are delivered to recycling centers for disposal in an authorized manner.

62 Del. Laws, c. 412, § 3; 63 Del. Laws, c. 372, § 1; 67 Del. Laws, c. 432, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6305. Regulations

(a) The Secretary shall, after notice and public hearing, promulgate and revise as appropriate:

(1)a. Criteria, consistent with those promulgated by the United States Environmental Protection Agency under § 3001 of the Resource Conservation and Recovery Act of 1976, Pub. L. 94-580 [42 U.S.C. § 6921], for identifying the characteristics of hazardous waste and for listing hazardous waste; and

b. Regulations identifying the characteristics of hazardous waste and listing particular hazardous wastes (within the meaning of paragraph (8) of § 6302 of this title based on the criteria promulgated in paragraph (a)(1)a. of this section;

(2) Regulations for the transport, storage, treatment and disposal of hazardous waste, including regulations regarding contingency plans for effective action to minimize unanticipated damage from the transport, treatment, storage or disposal of such hazardous waste and regulations prescribing conditions and time periods upon which generators may accumulate hazardous wastes on site without a permit and such other regulations as are necessary to assure that substances identified or listed under paragraph (a)(1) of this section which pass through a sewer system to a publicly owned treatment works are adequately controlled to protect human health and the environment;

(3) Regulations setting forth requirements for approval or permit applications and specifying the terms and conditions, including duration and schedules of compliance, under which the Department shall issue, modify, review, suspend, revoke or deny such approvals or permits as may be required by this chapter and regulations providing that permits issued after November 8, 1984, or regulations which, in the case of interim status facilities under § 6307(g) of this title, require corrective action both on site and beyond the facility boundary, if necessary to protect human health and the environment, for releases of hazardous waste or constituents from any solid waste management unit at a facility seeking a permit under this chapter, regardless of when the waste was placed in the unit. Such permits shall contain schedules of compliance for corrective action (where such corrective action cannot be completed prior to issuance of the permit) and assurances of financial responsibility for completing the corrective action, and, in addition, regulations relating to qualifying for and termination of interim status under § 6307(g) of this title;

(4) Regulations establishing standards and procedures for the safe operation and maintenance of hazardous waste transfer, treatment, storage and disposal facilities or sites, including requirements for closing, long-term care and termination of transfer, treatment, storage and disposal facilities or sites and regulations regarding the prohibition of disposal of nonhazardous liquids in hazardous waste disposal facilities except upon such terms and conditions as the Secretary may prescribe. The Secretary may, where appropriate, establish separate standards for new and existing sites. Requirements may be adopted under this paragraph applicable to facilities and sites closed prior to July 11, 1980, which requirements shall be applicable to former and present owners and operators, as may be deemed appropriate;

(5) Regulations specifying those hazardous wastes which are not compatible, and which may not be stored or disposed of together without appropriate prior treatment to make them compatible;

(6) Regulations establishing procedures and requirements for the reporting of the generation, storage, transportation, treatment or disposal of hazardous wastes;

(7) Regulations establishing standards and procedures for the training of personnel engaged in treatment, storage or disposal activities at hazardous waste sites or facilities;

(8) Regulations establishing procedures and requirements for the use of a manifest during the transport of hazardous wastes and during such other phases of hazardous waste management as the Secretary deems necessary;

(9) Regulations which may provide for a reasonable schedule of fees for payment to the Department by hazardous waste transporters and owners of treatment, storage or disposal facilities or sites to defray the cost of administering this chapter. Any fees collected under this paragraph shall be appropriated to the Department for purposes of administering this chapter. Such regulations shall not provide for any annual fee under this paragraph in excess of $10,000 or in the case of small business concerns, any annual fee under this paragraph in excess of $500;

(10) Regulations which prescribe:

a. The establishment and maintenance of such records, including period of retention;

b. The making of such reports;

c. The taking of such samples and the performing of such tests or analyses;

d. The installing, calibrating, using and maintaining of such monitoring equipment or methods; and

e. The providing of such other information as may be necessary to achieve the purposes of this chapter;

(11) Regulations setting forth criteria regarding the level of financial responsibility required for hazardous waste management facilities and criteria pertaining to appropriate measures for preventing damage to public health, safety and the environment under § 6307(h)(2) of this title and regulations requiring evidence of financial responsibility to assure adequate resources for corrective action both on and off site;

(12) Regulations regarding the reuse, recycling and reduction of hazardous waste including regulations prohibiting the use of waste oil or other materials contaminated with hazardous waste as a dust suppressant and regulations pertaining to fuel containing hazardous waste and all persons who produce, burn, distribute and market fuel containing hazardous waste;

(13) Regulations, applicable to generators of hazardous waste, as may be necessary to protect human health and the environment, including regulations on recordkeeping practices to identify the types, quantities and constituents of hazardous waste generated and the disposition of those wastes; regulations on use of appropriate containers for hazardous waste; regulations regarding the furnishing of information of the chemical composition of hazardous waste to persons involved in the management of such hazardous waste; regulations on the use of a manifest system by generators; regulations on submission of reports to the Secretary regarding quantities and disposition of hazardous waste generated during a particular period;

(14) Regulations regarding pre-operation review and inspection of hazardous waste management facilities;

(15) Regulations regarding location, design, construction and remedial action standards for hazardous waste management facilities;

(16) Regulations regarding such public notice and hearing requirements and other related matters as may be deemed necessary to maintain equivalence of the State's program under the Resource Conservation and Recovery Act of 1976, Pub. L. 94-580 [42 U.S.C. § 6901 et seq.], including requirements for public notice of draft permits, for public comment periods and requests for hearings and for informal hearings.

(b) In complying with this section, the Secretary may consider the variations within the State in geology, population density and such other facts as may be relevant to the management of hazardous wastes.

(c) The Secretary, in consultation with the Commission and after notice and public hearings, shall issue regulations for the transportation, containerization and labeling of hazardous wastes. Such regulations shall be consistent with and no more stringent than applicable rules or regulations issued by the United States Environmental Protection Agency and Department of Transportation, and consistent with and no more stringent than any other regulations issued pursuant to this chapter and the Hazardous Materials Transportation Act of 1979, §§ 8223-8230 of Title 29.

62 Del. Laws, c. 412, § 3; 63 Del. Laws, c. 164, § 2; 64 Del. Laws, c. 164, §§ 1-4; 65 Del. Laws, c. 320, §§ 1-5; 65 Del. Laws, c. 483, § 1; 65 Del. Laws, c. 516, § 1; 66 Del. Laws, c. 364, § 3.;



§ 6306. Generation and transportation of hazardous waste

(a) Within 90 days of the effective date of regulations promulgated under this chapter setting forth criteria for identifying the characteristics of hazardous wastes and listing hazardous wastes, any person generating or transporting hazardous waste within this State shall submit to the Department a description of the source of the hazardous wastes, including the types and quantities thereof, and the location of the generating facility, as well as the storage and disposal sites.

(b) Any person generating hazardous waste shall comply with all requirements, as set forth in regulations under this chapter, respecting accurate identification through labeling practices of any containers used for the storage, transport or disposal of such hazardous wastes.

(c) Any person generating or transporting hazardous waste shall, in accordance with duly promulgated regulations, use a manifest system to assure that all hazardous waste generated is designated for treatment, storage or disposal in facilities (other than facilities on the premises where the waste is generated) for which a permit has been issued pursuant to this chapter or pursuant to the Resource Conservation and Recovery Act of 1976 (Pub. L. 94-580, as amended) [42 U.S.C. § 6901 et seq.].

(d) Any person generating any solid waste shall be responsible for any testing necessary to determine whether any material generated by them is a hazardous waste according to Department approved testing procedures.

(e) This chapter and regulations applicable to transporters of hazardous waste shall apply equally to those persons transporting hazardous wastes generated by others and to those transporting hazardous wastes they have generated themselves, or combinations thereof, as well as to persons transporting hazardous waste into, through or out of the State.

(f) Any person transporting hazardous waste must report a hazardous waste discharge to appropriate officials and clean up any hazardous waste discharge that occurs during transportation or take such other action as may be required or approved by appropriate officials so that the discharge no longer presents a hazard to human health or the environment.

(g) Any person transporting hazardous waste who owns, operates or utilizes a hazardous waste transfer facility for storage of in-transport hazardous waste shall do so in accordance with the Delaware Regulations Governing Hazardous Wastes.

62 Del. Laws, c. 412, § 3; 64 Del. Laws, c. 162, § 5; 66 Del. Laws, c. 140, § 2; 66 Del. Laws, c. 364, §§ 4, 5; 70 Del. Laws, c. 240, §§ 2, 3.;



§ 6307. Hazardous waste treatment, disposal and storage facilities and sites

(a) Within 90 days of the effective date of regulations promulgated under this chapter setting forth criteria for identifying the characteristics of hazardous wastes and listing hazardous wastes, any person owning or operating, substantially altering or constructing a hazardous waste treatment, storage or disposal facility or site shall report such activity to the Department, together with a description of the facility, the types and quantities of any solid and hazardous wastes treated, stored or disposed of, the location of the facility, the storage or disposal capacity of the facility and the source of the wastes treated, stored or disposed of.

(b) Beginning 180 days after the effective date of regulations adopted for this purpose, no person shall construct, substantially alter, own or operate any hazardous waste treatment, storage or disposal facility or site, nor shall any person store, treat or dispose of any hazardous waste without first obtaining a permit from the Secretary for such facility, site or activity, except that generators may accumulate hazardous wastes on site without a permit for such periods and upon such conditions as the Secretary may by regulation prescribe.

(c) Any person desiring to obtain a permit required under this section shall submit an application therefor in such form and accompanied by such plans, specifications and other information as required by applicable statute or regulation, including the requirements of subsection (h) of this section.

(d) Permits issued under this section shall be issued under such terms and conditions as the Secretary may prescribe by regulations promulgated under the authority of § 6305 of this title.

(e) Operating permits shall be issued for a period of time as prescribed by regulations and may be revoked by the Secretary for failure to comply with the requirements of this chapter and regulations thereunder.

(f) Any permit issued under this section may be revoked by the Secretary at any time when the permittee fails to comply with the terms and conditions of the permit, provided, that no permit shall be revoked until the Secretary has provided the permittee with the opportunity for an adequate hearing, and with written notice of the intent of the Secretary to revoke the permit and the reasons for such revocation. Any appeal from an order of the Secretary revoking any permit shall not operate to stay the revocation.

(g) Any person who:

(1) Owns or operates a facility required to have a permit under this section which facility is in existence on the effective date of regulations under § 6305(a) of this title or which is in existence on the effective date of statutory or regulatory changes under this chapter that render the facility subject to the requirement to have a permit under this chapter;

(2) Has complied with the requirements of subsection (a) of this section; and

(3) Has made an application for a permit under this section

shall be treated as having been issued such permit until such time as final administrative disposition of such application is made, unless the Secretary or other plaintiff proves that final administrative disposition of such application has not been made because of the failure of the applicant to furnish information reasonably required or requested in order to process the application.

(h) No permit shall be issued to operate any hazardous waste treatment, storage or disposal facility or site except as provided in subsection (g) of this section, unless that facility or site submits to the Department the following:

(1) Evidence of financial responsibility including liability insurance in such form and amount as the Department may determine pursuant to duly promulgated regulations, to be necessary to insure that during operation or upon abandonment, cessation or interruption of the operation of the facility or site, all appropriate measures are taken to remedy or prevent present and future damage to the public health and safety to the environment.

(2) Evidence that the personnel engaged in the treatment, disposal or storage of hazardous wastes have met such qualifications as to training as the Department may prescribe pursuant to § 6305(a)(7) of this title.

(i) Any person acquiring rights of ownership, possession or operation in a facility or site granted a permit under this section for the disposal, storage or treatment of hazardous waste at any time after the site or facility has been granted a permit or has begun to accept such waste shall, in addition to the original permittee, be subject to all requirements of the permit approved for the site or the facility, including the requirements of subsection (j) of this section. Upon acquisition of the rights, and application to the Department, the Department shall issue a new permit if the previous permittee is no longer connected with the operation of the site or facility and if the proposed permittee meets all requirements of the applicable statutes and regulations.

(j) The owner or operator of a permitted facility or site must conduct such maintenance, monitoring and surveillance during operation, upon closure, abandonment, cessation or interruption of the operation of the facility or site, as the Secretary deems necessary to protect the public health and to prevent or control air, land, water or groundwater pollution.

62 Del. Laws, c. 412, § 3; 64 Del. Laws, c. 162, §§ 6-9; 65 Del. Laws, c. 320, § 6.;



§ 6308. Imminent hazards

Notwithstanding any other provision of this chapter, the Secretary, upon receipt of information that the storage, transportation, treatment or disposal of any hazardous waste may present an imminent and substantial hazard to the health of persons or to the environment, may take such action as he or she determines to be necessary to protect the health of such persons or the environment. The action the Secretary may take includes, but is not limited to:

(1) Issuing an order directing the operator of the treatment, storage or disposal facility or site, or the custodian of such hazardous waste, to take such steps as are necessary to prevent the act or eliminate the practice which constitutes such hazard. Such action may include, with respect to a facility or site, permanent or temporary cessation of operation;

(2) Issuing an order directing the persons who previously owned or operated a treatment, storage or disposal facility or site which constitutes such hazard and who are determined by the Secretary to be responsible for activities causing the hazard, to take such steps as are necessary to prevent or eliminate the hazard;

(3) Enforcement action pursuant to § 6309 of this title;

(4) Directing Department personnel to undertake emergency cleanup and remedial measures. The Secretary may recover the costs of such measures from the responsible party;

(5)a. A Hazardous Waste/Groundwater Cleanup Revolving Fund is hereby established for the purpose of providing the funds to expeditiously undertake the investigation of and conduct necessary remedial measures to mitigate instances of groundwater contamination or accidents which may pose a significant threat to human health and/or the environment.

b. All revenues recovered under this section shall be retained by the Department of Natural Resources and Environmental Control and placed in the Hazardous Waste/Groundwater Cleanup Revolving Fund. Expenditures from this Fund shall be controlled by the Appropriated Special Funds portion of the annual Budget Act.

c. In the event that the revolving fund is expended and the Department requires additional funding to address hazardous waste/groundwater contamination incidents which may pose significant threats to human health and/or the environment, the Secretary may petition the Secretary of Public Safety for additional funds under § 8232 of Title 29 (hazardous substance spill cleanup).

d. The Secretary of the Department of Natural Resources and Environmental Control must report annually to the Governor and the General Assembly on or before July 1 all expenditures from this Fund, receipts collected, ongoing litigation and its current balance.

e. The General Fund start-up moneys shall be a continuing appropriation until June 30, 1990. The Department may request additional funding for this purpose during the normal budgetary process when they project that the initial balance cannot be maintained due to protracted litigations.

62 Del. Laws, c. 412, § 3; 64 Del. Laws, c. 123, § 1; 65 Del. Laws, c. 47, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6309. Enforcement

(a)(1) Whenever on the basis of any information the Secretary determines that any person is in violation of any requirement of this chapter, any condition or limitation in a transfer facility approval or permit or variance issued thereunder or any rule or regulation, the Secretary shall give notice to the violator of his or her failure to comply with such requirement. If such violation extends beyond the thirtieth day after the Secretary's notification, the Secretary may issue an order requiring compliance within a specified time period.

(2) If such violator fails to take corrective action within the time specified in the order, he or she shall be liable for a civil penalty of not more than $25,000 for each day of continued noncompliance and the Secretary may suspend or revoke any transfer facility approval or permit issued to the violator.

(3) Any order or any suspension or revocation of a transfer facility approval or permit shall become final unless, no later than 30 days after the order or notice of the suspension or revocation is served, the person or persons named therein request a public hearing. Upon such request, the Secretary shall conduct a public hearing in accordance with § 6312 of this title. In connection with any proceeding under this paragraph the Secretary may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents, and may promulgate rules for discovery procedures.

(4) Any order issued under this section shall state with reasonable specificity the nature of the violation and specify a time for compliance and assess a penalty, if any, which the Secretary determines is reasonable taking into account the seriousness of the violation and any good faith efforts to comply with the applicable requirements.

(b) In lieu of the compliance order procedures in subsection (a) of this section, any person who violates a provision of this chapter, any condition or limitation in a transfer facility approval or permit issued pursuant to this chapter, any variance condition or limitation, any rule or regulation or any order of the Secretary shall be liable for a civil penalty of not less than $1,000 nor more than $25,000 for each day of violation. The Superior Court shall have jurisdiction of offenses under this subsection.

(c) If the violation is threatened or continuing or if there is a substantial likelihood that it will reoccur, or if the Department receives information that the generation, storage, transportation, treatment or disposal of a hazardous waste presents an imminent and substantial hazard to public health or to the environment, the Secretary may, in addition to or in lieu of any other remedy provided in this chapter, seek a temporary restraining order or a preliminary or permanent injunction in the Court of Chancery.

(d) In any action brought under subsection (c) of this section, in addition to any equitable relief granted by the Court of Chancery, the Court may, in the exercise of its ancillary jurisdiction, impose a civil penalty as provided for in subsection (b) of this section.

(e) In any civil action brought in the Court of Chancery pursuant to this section in which a temporary restraining order, a preliminary injunction or a permanent injunction is sought, upon a showing by the Secretary that a person has engaged in the acts or practices to be enjoined or restrained, a permanent or preliminary injunction, restraining order or other order may be granted.

(f) Any person who, with criminal negligence with respect to the following: violates any provision of or fails to perform any duty imposed by this chapter, or who violates any provisions of or fails to perform any duty imposed by a rule, regulation, order or any facility permit adopted or issued under this chapter, is guilty of a misdemeanor and on conviction is subject to a fine not exceeding $10,000, or imprisonment not exceeding 6 months, or both. The Superior Court shall have jurisdiction of offenses under this subsection.

(g) Any person who knowingly, with respect to the following: violates any provision of or fails to perform any duty imposed by this chapter, or who violates any provision of or fails to perform any duty imposed by a rule, regulation, order or any facility permit adopted or issued under this chapter, is guilty, if such violation causes the release of hazardous waste into the environment, of a misdemeanor and on conviction is subject to a fine not exceeding $25,000, or imprisonment for not more than 1 year, or both. The Superior Court shall have jurisdiction of offenses under this subsection.

(h) Any person who knowingly commits any of the following offenses is guilty of a felony and on conviction is subject to a fine not exceeding $50,000, or imprisonment not exceeding 2 years, or both:

(1) Dumping, discharging, abandoning or disposing into the environment, a hazardous waste in any place other than an authorized hazardous waste facility for which a current facility permit is in effect;

(2) Transporting for treatment, storage or disposal a hazardous waste to any place other than an authorized hazardous waste facility for which a current facility permit is in effect; or

(3) Authorizing, directing or participating in any offense listed in this subsection.

(i) Any person who knowingly with respect to the following: transports, treats, stores, exports or otherwise disposes of a hazardous waste in a manner that would constitute a violation under subsection (h) of this section and who knows at that time that the violation places another person in imminent danger of death or serious bodily injury is guilty of a felony and on conviction is subject to a fine not exceeding $100,000, or imprisonment not exceeding 5 years, or both. For purposes of this subsection, in determination whether a person's state of mind is knowing and whether a person knew that the violation or conduct placed another person in imminent danger of death or serious bodily injury, the criteria provided under § 3008(f) of the Resource Conservation and Recovery Act (42 U.S.C. § 6928(f) as amended in P.L. 99-499) shall apply.

(j) Any person who knowingly makes any false statement, representation or certification in any application, record, report, plan, manifest, label or other document filed or required to be maintained under this chapter, or under any transfer facility approval or permit, regulation or order issued under this chapter, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained under this chapter, shall upon conviction be punished by a fine of not less than $500 nor more than $25,000, or by imprisonment for not more than 1 year, or both. If the conviction is for a violation committed after a first conviction of such person under this subsection, punishment shall be by a fine of not more than $50,000 per day of violation, or by imprisonment for not more than 2 years, or by both. The Superior Court shall have jurisdiction of offenses under this subsection.

(k) The terms used in this section which pertain to criminal violations shall have the same meanings as such terms are defined in Title 11. No person shall be prosecuted for criminal violations under this section if such person is exercising a right of appeal under this chapter with respect to a requirement which serves as the basis for the violation.

(l) Each day of violation as specified in any action pursuant to the above subsections shall constitute a separate violation.

(m) Whenever on the basis of any information the Secretary determines that there is or has been a release of hazardous waste into the environment from any facility, the Secretary may issue an order requiring corrective action or such other response measure (including corrective action beyond the facility boundary) as the Secretary deems necessary to protect human health or the environment or the Secretary may commence a civil action in the Superior Court or the Court of Chancery for appropriate relief, including a temporary or permanent injunction. Any order issued under this subsection may include a suspension or revocation of authorization to operate under this chapter, shall state with reasonable specificity the nature of the required corrective action or other response measure, and shall specify a time for compliance. If any person named in an order fails to comply with the order, the Secretary may assess, and such person shall be liable to the Department for, civil penalty in an amount not to exceed $25,000 for each day of noncompliance with the order.

(n) Any expenses or civil penalties collected by the Department under this section are hereby appropriated to the Department to carry out the purposes of this chapter.

62 Del. Laws, c. 412, § 3; 64 Del. Laws, c. 162, § 10; 65 Del. Laws, c. 320, §§ 7, 8; 66 Del. Laws, c. 364, §§ 6-8; 69 Del. Laws, c. 366, §§ 2, 3; 70 Del. Laws, c. 186, § 1.;






Subchapter II Miscellaneous Provisions

§ 6310. Inspections; right of entry

(a) For the purpose of developing or enforcing any regulation, permit or other requirement authorized by this chapter, any duly authorized employee of the Department may, upon presentation of appropriate credentials at any reasonable time:

(1) Enter any place or conveyance where hazardous wastes are generated, stored, transported, treated or disposed of;

(2) Inspect and obtain samples from any person of any such wastes and samples of any containers or labeling for such wastes, and prior to leaving the premises, give to the owner, operator or agent in charge a receipt describing the sample obtained, and if requested, a portion of each such sample equal in volume or weight to the portion retained. If any analysis is made of such samples, a copy of the results of such analysis shall be furnished promptly to the owner, operator or agent in charge;

(3) Inspect and copy any records, reports, information or test results relating to the purposes of this chapter.

(b) Upon any refusal of entry, inspection, sampling or copying pursuant to this section, a duly authorized employee of the Department may apply for and obtain a warrant to allow such entry, inspection, sampling or copying in the manner established by the rules and law of criminal procedure.

(c) No duly authorized employee of the Department who enters upon premises, vehicles or equipment for purposes set forth in subsection (a) of this section shall have a cause of action against the owner, operator or occupier thereof for any injuries or damages sustained by such person while on the premises, vehicles or equipment unless such injuries or damages were intentional on the part of the owner, operator or occupier or were caused by the willful or wanton disregard of the rights of others.

62 Del. Laws, c. 412, § 3.;



§ 6311. Service of process on owners or operators who are nonresidents or corporations not incorporated in Delaware

(a) Any nonresident person who, either in person or through others, owns or operates a facility or conducts an activity subject to this chapter or any nonresident who, either in person or through others, owns or operates a facility or conducts an activity outside the State, which while located outside the State causes or contributes to the discharge or disposal of hazardous wastes or substances into or upon the lands, air, surface water or groundwaters of the State shall be deemed thereby to have submitted himself or herself to the jurisdiction of the courts of this State and to have appointed and constituted the Secretary of State of this State or the Secretary's designee as the Secretary's agent for the acceptance of legal process in any action under this chapter. The force, validity and effect of service of process under this subsection as well as the procedure for effectuating said service shall be governed in all respects by § 3104 of Title 10.

(b) Any corporation, not incorporated in this State, which itself or through others owns or operates a facility or conducts an activity subject to this chapter or any such corporation which itself or through others owns or operates a facility or conducts an activity outside the State, which while located outside the State causes or contributes to the discharge or disposal of hazardous wastes or substances into or upon the lands, air, surface water or groundwater of the State, shall be deemed thereby to have sufficient contacts with this State to have submitted itself to the jurisdiction of the courts of this State. The force, validity and effect of service of process under this subsection as well as the procedure for effectuating said service shall be governed in all respects by § 3111 of Title 10.

62 Del. Laws, c. 412, § 3; 70 Del. Laws, c. 186, § 1.;



§ 6312. Public hearings

Public hearings shall be held on any application for or draft of, any permit or transfer facility approval, or modification thereof, or any regulation, variance request, permit revocation or appeal to the Environmental Appeals Board in accordance with §§ 6004 and 6006 of this title, except where the Secretary has adopted additional notice and hearing requirements by regulation.

62 Del. Laws, c. 412, § 3; 64 Del. Laws, c. 162, § 11; 66 Del. Laws, c. 364, § 9.;



§ 6313. Appeals

(a) Any person whose interest is substantially affected by any action of the Secretary may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Any person, a party to an appeal before the Board, substantially affected by a decision of the Board may appeal to the Superior Court in accordance with § 6009 of this title.

62 Del. Laws, c. 412, § 3.;



§ 6314. Variances

Variances and temporary emergency variances may be granted by the Secretary from any regulation, transfer facility approval or permit condition adopted pursuant to this chapter in accordance with §§ 6011 and 6012 of this title, except that no temporary emergency variance or variance shall be granted which would be inconsistent with the requirements of § 3006(b) or (c) of the Resource Conservation and Recovery Act of 1976, Pub. L. 94-580 [42 U.S.C. § 6926(b) or (c)] (or regulations promulgated thereunder) requiring equivalence or substantial equivalence of state programs for authorization or interim authorization whichever the case may be.

62 Del. Laws, c. 412, § 3; 63 Del. Laws, c. 164, § 3; 64 Del. Laws, c. 162, § 12; 66 Del. Laws, c. 364, § 10.;



§ 6315. Interference with Department personnel

No person shall obstruct, hinder, delay or interfere with, by force or otherwise, the performance by Department personnel of any duty under this chapter, or any regulation, order, permit or decision promulgated or issued thereunder.

62 Del. Laws, c. 412, § 3.;



§ 6316. Funds; charges

(a) The Department may cooperate with and receive moneys from the federal government, and any state or local government, or other appropriate source in carrying out its duties under this chapter.

(b) Any charges encountered by the Department as a direct result of the public notice and hearing requirements of this chapter and the regulations established thereunder are directly billable to the person conducting or applying to conduct a hazardous waste management activity.

62 Del. Laws, c. 412, § 3; 66 Del. Laws, c. 364, § 11.;



§ 6317. Interstate cooperation

The General Assembly encourages cooperative activities by the Department and the Commission with other states, interstate or regional organizations, and the federal government for the improved management of hazardous wastes; for improved, and so far as practicable, uniform state laws relating to the management of hazardous wastes; and compacts between this and other states for the improved management of hazardous wastes.

62 Del. Laws, c. 412, § 3.;



§ 6318. Direct action against guarantor

(a) In any case where the owner or operator is in bankruptcy, reorganization or arrangement pursuant to the Federal Bankruptcy Code or where (with reasonable diligence) jurisdiction in any state court or any federal court cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this section may be asserted directly against the guarantor providing such evidence of financial responsibility. In the case of any action pursuant to this subsection, such guarantor shall be entitled to invoke all rights and defenses which would have been available to the owner or operator if any action had been brought against the owner or operator by the claimant and which would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.

(b) The total liability of any guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this chapter. Nothing in this subsection shall be construed to limit any other state or federal statutory, contractual or common-law liability of a guarantor to its owner or operator including, but not limited to, the liability of such guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim. Nothing in this subsection shall be construed to diminish the liability of any person under § 107 or 111 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §§ 9607 or 9611) or other applicable law.

(c) For the purpose of this section, the term "guarantor" means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator under this chapter.

65 Del. Laws, c. 320, § 9.;



§ 6319. Waste-end assessments for persons generating, storing, treating and disposing of hazardous wastes

(a) The Secretary is hereby authorized to impose and collect waste-end assessments in accordance with this section but in no case shall any person pay an annual assessment amount of less than $50 or more than $40,000 regardless of the number of facilities where hazardous waste is generated, treated, stored or disposed.

(b) The provisions of this section relating to paying an assessment apply to every person who is engaged in the generation, storage, treatment or disposal of a hazardous waste within this State and who is regulated by the Department under this chapter or any regulations promulgated thereunder.

(c) The information reporting requirements imposed under this section, as set forth in the form prescribed by the Department, shall, beginning January 1, 1996, be reported to the Department annually, due March 1, for the preceding calendar year.

(d) The annual assessment payments shall be paid to the Department October 1 of each year, the first of said assessment payments to be due October 1, 1987, in accordance with the Department fee regulations. The assessments paid to the Department under this section are hereby appropriated to the Division of Waste and Hazardous Substances and shall be used to carry out the purposes of this chapter.

(e) If any person fails or refuses to pay the Department any assessment or fails or refuses to file the written information with the Department pursuant to the requirements of this section, the Department may estimate the amount of said person's assessment on the basis of any information known by the Department. The Department may then add to the said person's estimated unpaid annual assessment a penalty in an amount equal to 15 percent of the estimated unpaid annual assessment. This penalty shall be in addition to, and not in lieu of, any other applicable penalties.

(f) For persons engaged in the generation of a hazardous waste, the annual assessment to be paid to the Department for hazardous waste generated after October 1, 1986, shall be calculated as follows:

(1) $21 per ton of hazardous waste generated that was disposed of into or on any land;

(2) $16 per ton of hazardous waste generated that was treated or disposed of, exclusive of land disposal and incineration, at a facility located off the site from where the hazardous waste was generated;

(3) $4.00 per ton of hazardous waste generated that was incinerated;

(4) For purposes of this subsection, the meaning of the phrase "generation of a hazardous waste" does not include the retrieval or creation of hazardous waste, which must be disposed of due to remediation of an inactive hazardous waste disposal site;

(5) Notwithstanding any provision of this subsection to the contrary, no assessment shall be imposed under this section for activities which the Department determines are for the resource recovery of any hazardous waste.

(g) For owners or operators of hazardous waste storage, treatment or disposal facilities regulated under this chapter, the annual assessment that is to be paid to the Department for hazardous waste that is stored, treated or disposed of after October 1, 1986, shall be calculated as follows:

(1) No assessment shall be imposed under this subsection for the disposal of hazardous waste where said hazardous waste was generated by a person subject to an assessment under subsection (f) of this section;

(2) $21 per ton of hazardous waste that was disposed of into or on any land;

(3) $16 per ton of hazardous waste that was stored, treated or disposed of, exclusive of land disposal, at any facility located off-site from where the hazardous waste was generated;

(4) Notwithstanding any provision of this subsection to the contrary, no assessment shall be imposed under this section for activities which the Department determines are for the resource recovery of any hazardous waste.

(h) The owner or operator of a hazardous waste transfer facility shall be assessed an annual fee, as established by the Department and approved by the General Assembly, for all waste stored at the facility not subject to the assessment provisions of this section. The timing of the assessment, payment and penalties shall be consistent with the requirements of this section.

(i) When calculating the amount of hazardous waste that is to be subject to any assessment under this section, if the person responsible for the assessment is involved with more than 1 type of hazardous waste being generated, treated, stored or disposed of, then the total amount of all the hazardous wastes being generated, treated, stored or disposed of by said person at any 1 site, shall be used to calculate the amount of the assessment.

(j) All of the requirements under this section that apply to persons who generate, treat, store or dispose of hazardous waste are in addition to and not in lieu of any other fees or requirements that must be complied with by said persons under any other statute, regulation, ordinance or permit condition.

(k) The Superior Court of the State shall have jurisdiction over actions to collect assessments and penalties under this section.

65 Del. Laws, c. 516, § 2; 68 Del. Laws, c. 86, §§ 5-7; 70 Del. Laws, c. 240, § 4; 70 Del. Laws, c. 324, § 1; 77 Del. Laws, c. 430, § 60; 78 Del. Laws, c. 127, § 12.;









CHAPTER 64. DELAWARE SOLID WASTE AUTHORITY

Subchapter I General Provisions

§ 6401. Findings; policy; purpose

(a) Findings. — The General Assembly finds and declares:

(1) That the people of the State have the right to a clean and wholesome environment;

(2) That prevailing solid waste disposal practices generally, throughout the State, result in unnecessary environmental damage, substantially degrade surface and groundwater, waste valuable land and other resources and constitute a continuing hazard to the health and welfare of the people of the State;

(3) That local governments responsible for waste disposal services are becoming hard pressed to provide adequate services at reasonable costs, without damage or hazard to the environment and the loss of useful resources;

(4) That as a result of inadequate solid waste collection and disposal systems rural areas of the State are particularly subjected to esthetic degradation because of litter;

(5) That locally organized voluntary recycling programs have shown that solid wastes produced in the State contain recoverable resources;

(6) That technology and methods now exist to dispose of solid wastes and recover resources with commensurate environmental benefits;

(7) That coordinated large-scale processing of solid wastes may be necessary in order to achieve maximum environmental and economic benefits for the people of the State;

(8) That the amounts of solid waste being produced within the State are adequate to sustain such large-scale processing;

(9) That the geography and population density of the State are such as to enable and facilitate the effective and economic regional accumulation of solid wastes;

(10) That the development of systems and facilities and the use of the technology necessary to initiate large-scale processing of solid wastes have become logical and necessary functions to be assumed by state government;

(11) That the provision of solid waste disposal services to local governments at reasonable cost, through the use of state governmental powers and capabilities, would supply valuable assistance to such local governments; and

(12) That, because of the foregoing, the provision of statutory authorization for the necessary state structure, which can take initiative and appropriate action to provide the necessary systems, facilities, technology and services for solid waste management and resources recovery is a matter of important public interest and that it is the purpose and intent of the General Assembly to be and remain cognizant not only of its responsibility to authorize and establish accomplishment of solid waste management and resources recovery, but also of its responsibility to monitor and supervise the activities and operations of the state Authority created by this chapter, and the exercise of the powers conferred upon such Authority by virtue of this chapter.

(b) Policy. — The General Assembly declares the following to be the policies of the State:

(1) That maximum resources recovery from solid waste and maximum recycling and reuse of such resources in order to protect, preserve and enhance the environment of the State shall be considered environmental goals of the State;

(2) That solid waste disposal and resources recovery facilities and projects are to be implemented either by the State or under state auspices, in furtherance of these goals;

(3) That appropriate governmental structure, processes and support are to be provided so that effective state systems and facilities for solid waste management and large-scale resources recovery may be developed, financed, planned, designed, constructed and operated for the benefit of the people, municipalities and counties of the State;

(4) That private industry is to be utilized to the maximum extent feasible to perform planning, design, management, collection, construction, operation, manufacturing and marketing functions related to solid waste disposal and resources recovery, and to assist in the development of industrial enterprises based upon resources recovery, recycling and reuse;

(5) That long-term negotiated contracts between the State and persons and business entities may be utilized as an incentive for the development of industrial and commercial enterprise based on resources recovery within the State;

(6) That solid waste collection and disposal services shall be provided for municipal and regional authorities and persons in the State, at reasonable cost, by state systems and facilities where such services are considered necessary and desirable in accordance with the statewide solid waste management plan and that any revenues received from the payment of the costs of such services otherwise from the operation of state systems and facilities shall be redistributed to the users of such services provided that the Authority has determined that all contractual obligations related to such systems and facilities have been met and that such revenues are surplus and not needed to provide necessary support for such systems and facilities;

(7) That provision shall be made for planning, research and development, and appropriate innovation in the design, management and operation of the State's systems and facilities for solid waste management, in order to permit continuing improvement and provide adequate incentives and processes for lowering operation and other costs;

(8) That the Authority established pursuant to this chapter shall have responsibility for implementing solid waste disposal and resources recovery systems and facilities and solid waste management services where necessary and desirable throughout the State in accordance with a state solid waste management plan and applicable statutes and regulations;

(9) That infectious waste be disposed of by the Authority on a statewide basis in accordance with applicable statutes, regulations and inspection procedures approved by the Department of Health and Social Services and issued by the Department of Natural Resources and Environmental Control to assure adequate and proper disposal in a manner to protect the public health and welfare;

(10) That actions and activities performed or carried out by the Authority or its contractors in accordance with this chapter shall be in conformity with the state solid waste management plan;

(11) That these policies and purposes are hereby declared to be in the public interest and this chapter to be necessary and for the public benefit, as a matter of legislative determination.

(c) Purpose. — The General Assembly declares the following to be the purpose of this chapter:

(1) That a statewide comprehensive program for management, storage, collection, transportation, utilization, processing and disposal of solid waste be established.

(2) That a program for the maximum recovery and reuse of materials and energy resources derived from solid wastes be established.

(3) That a program for protecting the land, air, surface and groundwater resources of the State from depletion and degradation caused by improper disposal of solid waste be established.

(4) That a program in cooperation with the United States Environmental Protection Agency, or other federal and state agencies, for the demonstration of systems and techniques of materials recovery, market development and reuse be established.

(5) That a statewide program for disposal of infectious waste, giving special attention to the management and operation of an infectious waste facility, be established.

(6) That a statewide solid waste management plan be developed and implemented by the Authority.

60 Del. Laws, c. 288, § 1; 67 Del. Laws, c. 136, §§ 1, 2.;



§ 6402. Definitions

The following terms shall have the meanings ascribed to them in this chapter:

(1) "Authority" means the Delaware Solid Waste Authority.

(2) "Costs" means the cost or fair market value or value, as determined by the Authority, of construction, real property, property rights, utility extensions, disposal facilities, access roads, easements, franchises, financing charges, interest, labor, materials, machinery and equipment, engineering and legal services, plans, specifications, surveys, cost estimates, studies, transportation and other expenses necessary or incidental to the design, development, construction, financing, management and operation and maintenance of a waste management project, and such other costs or expenses of the Authority as may be necessary or incidental to the purposes of the Authority, including administrative and operating costs, research and development and operating capital, including fees, charges, loans, insurance and the expense of purchasing real and personal property, including waste management projects.

(3) "Department" means the Department of Natural Resources and Environmental Control.

(4) "Facility" means any solid waste disposal site, system or process and the operation thereof, including but not limited to personnel, equipment and buildings.

(5) "Groundwater" means any water naturally found under the surface of the earth.

(6) "Industrial solid waste" means solid waste produced by or resulting from industrial applications, processes or operations.

(7) "Infectious waste" means those wastes which may cause human disease and may reasonably be suspected of harboring human pathogenic organisms, or may pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of or otherwise managed. Types of wastes designated as infectious include, but are not necessarily limited to, the following:

a. Biological wastes which shall include, but not be limited to:

1. Animal tissue, bedding and other waste from animals known or suspected to be infected with a pathogen which also causes human disease, provided that prevailing evidence indicates that such tissue, bedding or other waste may act as a vehicle of transmission to humans.

2. "Biological liquid wastes" which shall mean blood and blood products, excretions, exudates, secretions, suctionings and other body fluids including liquid wastes from renal dialysis.

3. "Cultures and stocks of etiologic agents and associated biological wastes" which shall mean, but is not limited to, specimen cultures, cultures and stocks of etiologic agents and wastes from production of biologicals and serums.

4. Human dialysis waste materials including blood lines and dialysate membranes.

5. "Laboratory wastes" which shall mean those wastes which have come in contact with pathogenic organisms and blood or body fluids. Such wastes include, but are not limited to, disposable materials, culture dishes, devices used to transfer, inoculate and mix cultures, paper and cloth which have come in contact with specimens or cultures which have not been sterilized or rendered noninfectious; or laboratory wastes, including cultures of etiologic agents, which pose a substantial threat to health due to their volume and virulence.

6. "Pathological wastes" which shall mean all human tissues and anatomical remains, including human fetal remains, which emanate from surgery, obstetrical procedures, autopsy and laboratory procedures.

b. "Discarded biologicals" which shall mean serums and vaccines produced by pharmaceutical companies for human or veterinary use. These products may be discarded because of a bad manufacturing lot (i.e., off-specification material that does not pass quality control or that is recalled), out-dating or removal of the product from the market or other reasons. Because of the possible presence of etiologic agents in these products, the discarded material constitutes infectious waste.

c. "Other infectious wastes" which shall mean any residue or contaminated soil, water or other debris resulting from the cleanup of a spill of any infectious waste.

d. "Sharps" which shall mean any discarded article that may cause puncture or cuts. Such wastes include but are not limited to, needles, intravenous infravenous tubing with needles attached, scalpel blades, glassware and syringes that have been removed from their original sterile containers.

(8) "Infectious waste generator" means hospitals, inpatient or outpatient clinics, laboratories, medical offices, dental offices, nursing homes and inpatient residential facilities serving persons with diseases which may be transmitted through contact with infectious wastes as well as veterinarian facilities and research laboratories operating within the State.

(9) "Municipality" or "municipalities" means a county, city, town or other public body of the State.

(10) "Person" means any individual, partnership, corporation, association, institution, cooperative enterprise, municipality, commission, political subdivision or other duly established legal entity.

(11) "Resources recovery" means the recovery of energy and materials from solid wastes in a saleable form which will allow their reuse in specific market applications.

(12) "Resources recovery systems" means systems specifically designed for recycling solid wastes into energy and materials.

(13) "Revenues" means all revenues to the Authority including but not limited to those generated through user charges and the sale of recycling products through resources recovery systems and facilities.

(14) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under § 402 of the Federal Water Pollution Control Act, as amended (86 Stat. 880) [33 U.S.C. § 1342], or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954, as amended (68 Stat. 923) [42 U.S.C. § 2014].

(15) "Solid waste management services" means services including but not limited to the collection, transportation, storage, transfer, processing, recycling or disposal of solid wastes.

(16) "Surface water" means water occurring generally on the surface of the earth.

(17) "Users" means any person who delivers and/or deposits solid waste at a facility for subsequent processing, disposal or recycling.

(18) "Volume reduction" means a system or process for physically or chemically reducing the volume of solid wastes.

60 Del. Laws, c. 288, § 1; 60 Del. Laws, c. 558, § 6; 61 Del. Laws, c. 132, §§ 1, 2; 63 Del. Laws, c. 372, § 2; 67 Del. Laws, c. 136, §§ 3, 4.;



§ 6403. Establishment, composition, etc., of Authority

(a) There is hereby established and created a statewide solid waste authority, a body politic and corporate constituting a public instrumentality of the State established and created for the performance of an essential public and governmental function, to be known as the Delaware Solid Waste Authority. The Authority shall consist of 7 directors, all of whom shall be residents of and qualified to vote in the State. The Governor shall appoint the directors with the advice and consent of the Senate. The Governor shall designate a director as chairperson, and such director shall serve at the pleasure of the Governor. There shall be at least 1 director from each of 3 counties and the City of Wilmington. Authority directors registered in either major political party shall not exceed the other major political party by more than 1. The terms of the original directors, excluding the chairperson, shall be as follows: Two directors shall serve for 1 year; 2 directors shall serve for 2 years; and 2 directors shall serve for 3 years. Upon the expiration of the terms of the original directors, excluding the chairperson, the term of each director appointed thereafter shall be 3 years.

(b) In the event of the death of a director, permanent disability of a director, resignation of a director or failure of a director to perform his or her duties, the Governor shall appoint an interim director to serve for a period not to exceed 6 months, unless such interim director shall be confirmed by the Senate, in which case the interim director shall complete the term of the replaced director. If an interim director is not confirmed by the Senate within 6 months of the date of appointment, the position of director shall remain vacant until such time that an interim director is confirmed by the Senate, or a director is selected to serve a new term. Except as otherwise set forth herein the appointment of interim directors shall be subject to all other requirements regarding appointments of directors.

(c) For purposes of conducting business of the Authority, 5 directors shall constitute a quorum. A majority vote of members constituting the quorum shall be required for action on any matter before the Authority. All votes on matters before the Authority shall be conducted at meetings open to the public, and such meetings shall be timely noticed through statewide newspaper advertisement. Nothing herein shall prevent the directors of the Authority from meeting at executive sessions which are closed to the public for purposes of discussing Authority matters.

(d) Each director shall be entitled to reimbursement for actual and necessary expenses incurred during the performance of official duties.

(e) The Authority may delegate to 1 or more of its directors, the manager, or its agents, such powers and duties as it may deem necessary and proper in conformity with this chapter.

(f) The chairperson shall, with the approval of the directors, select a manager of the Authority who shall be an employee of the Authority.

(g) Subject to § 6409 of this title, the Authority shall continue until its existence shall be terminated by law, in which case all of its rights and properties shall pass to and be vested in the State.

(h) The Authority may adopt procedural rules to implement this section.

(i) The Authority may, after notice and public hearing, adopt rules and regulations governing the use and/or operation of facilities under its jurisdiction and control.

(j) The Authority shall, after notice and public hearing, adopt a statewide solid waste management plan, and amend such plan as necessary.

(k) The Authority may, after notice and public hearing, adopt fee schedules, user charges and/or other charges for the use and/or operation of facilities under its jurisdiction and control.

(l) The Authority may, after notice and public hearing, adopt rules and regulations to effectuate the powers, policies, purposes and functions set forth in this chapter.

(m) The Authority may, after notice and public hearing, adopt rules and regulations governing the composition, quality, quantity and delivery of source separated recyclable materials to recycling centers.

60 Del. Laws, c. 288, § 1; 60 Del. Laws, c. 558, §§ 1-3; 61 Del. Laws, c. 132, §§ 3, 4; 64 Del. Laws, c. 343, § 5(a); 67 Del. Laws, c. 432, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6404. Functions of Authority

The functions of the Authority shall include, but not be limited to the following:

(1) The planning, design, construction, financing, management, ownership, operation and maintenance of solid waste disposal, volume reduction and resources recovery facilities and all related solid waste reception, transfer, storage, transportation and wastehandling and general support facilities considered by the Authority to be necessary, desirable, convenient or appropriate in carrying out the statewide solid waste management plan and in establishing, managing and operating solid waste disposal and resources recovery systems and their component waste-processing facilities and equipment;

(2) The provision of solid waste management services to municipalities, regions and persons within the State by receiving solid wastes at Authority facilities, pursuant to contracts between the Authority and such agencies, municipalities, persons, regions and business entities; the recovery of material and energy resources and resource values from such solid wastes; and the production from such services and resources recovery operations of revenues sufficient to provide for the support of the Authority and its operations on a self-sustaining basis, with due allowance for the redistribution of any surplus revenues to reduce the costs of Authority services to the users thereof;

(3) The utilization, through contractual arrangements, of private industry for implementation of some or all of the requirements of the state solid waste management plan and for such other activities as may be considered necessary, desirable or convenient by the Authority;

(4) Assistance with the coordination of efforts directed toward source separation for recycling purposes;

(5) Assistance in the development of industries and commercial enterprises within the State based upon resources recovery, recycling and reuse. These objectives shall be considered to be operating responsibilities of the Authority, in accordance with the state solid waste management plan, and are to be considered in all respects public purposes. It is the intention of this chapter that the Authority shall be granted all powers necessary to fulfill these purposes and to carry out its assigned responsibilities and that this chapter, itself, is to be construed liberally in furtherance of this intention; and

(6) The development, implementation and supervision of a program requiring all persons who haul, convey or transport any solid waste in any container to obtain a license from the Authority. The Authority may enter into an administrative agreement with any county, municipality or other political subdivision under which agreement the licensing program referenced herein may be conducted by the county, municipality or other political subdivision pursuant to such rules and regulations adopted by the Authority which are applicable to the licensing program.

60 Del. Laws, c. 288, § 1; 61 Del. Laws, c. 132, § 5.;



§ 6405. Manager and staff

(a) The manager of the Authority shall be a resident of the State, a registered professional engineer in the State and have obtained at least a masters degree in either civil, mechanical or chemical engineering from an accredited college or university. The manager shall have at least 10 years' engineering experience including at least 3 years' experience in the field of solid waste management.

(b) The manager shall be a member and chief executive of the staff Authority.

(c) All members of the staff shall be employees of the Authority and, except for the manager, the manager's chief administrative aide and engineers who have graduated from an engineering curriculum of 4 years or more, be covered by the state merit system as classified employees.

(d) The manager shall be responsible for developing and recommending an organizational structure for implementing the functions undertaken by the Authority. The manager shall be responsible for recommending to the Authority persons to be hired as staff members. The Authority shall approve all hirings and organizational structures.

(e) All members of the staff shall be included under and subject to Chapter 55 of Title 29.

60 Del. Laws, c. 288, § 1; 60 Del. Laws, c. 558, § 4; 63 Del. Laws, c. 372, §§ 3, 4; 70 Del. Laws, c. 186, § 1.;



§ 6406. Powers of Authority

(a) The Authority shall have the power to:

(1) Approve and adopt an organizational structure to implement this chapter.

(2) Employ a staff to carry out the functions of the Authority.

(3) Establish offices where necessary in the State.

(4) Retain by contract legal counsel, auditors, engineers, private consultants, advisors or other contractual services required by the Authority.

(5) Sue and be sued.

(6) Have a seal and alter it at pleasure.

(7) Conduct such hearings, examinations and investigations as may be necessary and appropriate to the conduct of its operations and the fulfillment of its responsibilities.

(8) To procure and keep in force adequate insurance or otherwise provide for the adequate protection of its property, as well as to indemnify and save harmless it and its officers, agents or employees against loss or liability with respect to any risk to which it or they may be exposed in carrying out any function of the Authority.

(9) To design, construct, own and operate facilities.

(10) Obtain access to public records and apply for the process of subpoena if necessary to produce books, papers, records and other data.

(11) Charge reasonable fees for services it performs and waive, suspend, reduce or otherwise modify such fees when it is deemed appropriate to do so.

(12) Purchase, manage, lease or rent such real and personal property as it may deem necessary, convenient or desirable.

(13) Otherwise, do all things necessary for the performance of its duties, the fulfillment of its obligations, the conduct of its operations and the conduct of a comprehensive program for solid waste disposal and resources recovery, and for solid waste management services, in accordance with the state solid waste management plan, applicable statutes and regulations and the requirements of this chapter.

(14) Assume through contract or otherwise, any existing contract, grant or property right, or interest held by any person, partnership, corporation, municipality, county, state agency, federal agency or other legal entity, pertaining to solid waste storage, collection, transportation, treatment, processing, disposal, recycling, reuse or any other use.

(15) Determine the location and character of any project to be developed under this chapter, subject to the requirements of the statewide solid waste management plan, including the location of recycling centers, without the need to obtain land use approval.

(16) Purchase, receive by gift or otherwise, lease, exchange or otherwise acquire and construct, reconstruct, improve, maintain, equip and furnish such waste management projects as are called for by the state solid waste management plan.

(17) Sell or lease to any person, all or any portion of a waste management project, for such consideration and upon such terms as the Authority may determine to be reasonable.

(18) Mortgage or otherwise encumber all or any portion of a project whenever, in the opinion of the Authority, such action is deemed to be in furtherance of the purposes of this chapter.

(19) Grant options to purchase, or to renew a lease for, any Authority waste management project on such terms as the Authority may determine to be reasonable.

(20) Acquire, by purchase, gift, transfer or by condemnation for public purposes, and manage and operate, hold and dispose of real property and, subject to agreements with lessors or lessees, develop or alter such property by making improvements and betterments with the purpose of enhancing the value and the usefulness of such property.

(21) Make plans, surveys, studies and investigations necessary or desirable, in conformity with the state plan and with due consideration for local or regional plans, to carry out authority functions with respect to the acquisition, use and development of real property and the design and construction of systems and facilities.

(22) Make short and long range plans, consistent with the state solid waste management plan, for the storage, collection, transportation or processing and disposal of solid wastes and recovered resources by the authority-owned facilities.

(23) Design or provide for the design of solid waste management facilities including design for the alteration, reconstruction, improvement, enlargement or extension of existing facilities.

(24) Construct, erect, build, acquire, alter, reconstruct, improve, enlarge or extend waste management projects including provision for the inspection and supervision thereof and the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and any other actions incidental thereto.

(25) Own, operate and maintain solid waste management projects and make provision for their management and for the manufacturing, processing and transportation operations necessary to derive recovered resources from solid waste, and contracting for the sale of such.

(26) Enter upon lands and waters, as may be necessary, to make surveys, soundings, borings and examinations in order to accomplish the purposes of this chapter.

(27) Contract with municipal, county and regional authorities, state agencies and persons to provide waste management services in accordance with this chapter and to plan, design, construct, manage, operate and maintain solid waste disposal and processing facilities on their behalf.

(28) Design and construct improvements or alterations on properties which it owns or which it operates by contract on behalf of municipal or regional authorities.

(29) Contract for services in the performance of architectural and engineering design, the supervision of design and construction, system management and facility management, for such professional or technical services as are required, and for such other professional or technical services as may require either prequalification of a contractor or the submission by any person, firm or consortium or association of persons or firms of a proposal in response to an official request for proposal or similar written communication of the Authority, whenever such services are, in the discretion of the Authority, deemed necessary, desirable or convenient in carrying out the purposes of the Authority.

(30) Contract for the construction of solid waste facilities with individuals or firms, or consortiums of such individuals or firms, pursuant to applicable provisions of this chapter, the requirements of applicable regulations and the state plan and in accordance with such specifications, terms and conditions as the Authority may deem necessary or advisable.

(31) Control, through regulation or otherwise, the collection, transportation, storage and disposal of solid waste, including the diversion of solid waste within specified geographic areas to facilities owned, operated or controlled by the Authority; provided, however, that such power shall not extend to the collection, transportation, transfer and storage of hazardous wastes as defined in § 6302(8) of this title, except to the extent that the Authority engages in activities authorized under § 6452(8) of this title.

(32) Issue bonds or notes in anticipation of the issuance of bonds, or otherwise, to finance any of the purposes of this chapter, lend the proceeds of such obligations to any person to effectuate any of the purposes of this chapter, contract with any person in any manner deemed advisable by the Authority to secure the payment of such obligations and to pledge such contracts as security for the payment of such obligations.

(b) Any contract for construction valued at over $25,000 shall be let by the Authority pursuant to the process of open or competitive bidding, provided, the Authority shall have power to determine the format, contents and scope of any contract for a solid waste management project, the conditions under which bidding shall take place and the schedule and stipulations for a contract award. The Authority shall also have power to select the contractor deemed to have submitted the most responsive bid, price and other factors considered, when, in the judgment of the Authority, such award is in the best interests of the State. The Authority may in its discretion negotiate and enter into a contract or contracts with a single source when it is desirable to do so.

60 Del. Laws, c. 288, § 1; 61 Del. Laws, c. 132, §§ 6, 7; 63 Del. Laws, c. 372, § 5; 67 Del. Laws, c. 432, §§ 3, 4.;



§ 6407. Funds and transfers of interests

(a) The Authority shall have the power to:

(1) Accept gifts, grants or loans of funds, property or service from any source, public or private, and comply, subject to this chapter, with the terms and conditions thereof;

(2) Receive funds from the sale of general bonds, revenue bonds or other obligations of municipal, county or regional authorities and from the sale of general bonds, revenue bonds or other obligations of the Authority;

(3) Receive funds or revenues from the sale of products, materials, fuels and energy in any form derived from the processing of solid waste by systems, facilities and equipment under its jurisdiction, and receive revenues in the form of rents, user fees, user charges, licensing fees and other charges paid by units or agencies of state and local government, and by persons and organizations, to compensate the Authority for the use of its facilities or the performance of its services;

(4) Apply for and accept from a federal agency loans or grants for use in carrying out its purposes and enter into agreements with such agency respecting any such loans or grants;

(5) Make loans to any municipal or regional authority or to any person for the planning, design, acquisition, construction, reconstruction, improvement, equipping and furnishing of a solid waste management project, which loans shall be secured by loan agreements, contracts or any other instruments or agreements with respect to the use of fees and charges, upon such terms and conditions as the Authority shall determine reasonable in connection with such loans, including provisions for the establishment and maintenance of reserve funds, and in the exercise of powers granted in this section in connection with the project for any such municipal or regional authority or person, to require the inclusion in any contract, loan agreement or other instrument, of such provisions for the construction, use, operation and maintenance and payment of operating and other costs of a project as the Authority may deem necessary or desirable and, in connection with the making of such loans, the Authority may purchase, acquire and take assignments and the notes and bonds of municipal or regional authorities and persons and receive other forms of security and evidences of indebtedness, and in furtherance of the purposes of this chapter and to assure the payment of the principal and interest of such loans, and in order to assure the payment of the principal and interest on bonds or notes of the Authority issued to provide funding for such loans, may attach, seize, purchase, acquire, accept or take title to any project by conveyance, and may sell, lease or rent any such project for a use specified in this chapter. Any municipality is hereby authorized to issue general obligation bonds, to which the full faith and credit of such municipality are pledged, to the Authority in an amount determined by such municipality without regard to any debt or other limit provided in any charter, special act or general act pertaining to such municipality. Such bonds may be issued and delivered upon negotiation with the Authority and the consideration therefor may be the provision by the Authority of solid waste and disposal resources recovery facilities for the use and benefit of such municipality. Such bonds may be pledged by the Authority as security for bonds issued by the Authority to provide such facilities for the benefit of such municipalities. Any municipality shall also have the power to unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the Authority, including the satisfaction of mandatory sinking fund requirements as provided in any resolution, trust indenture or other documents securing such bonds. Any guarantee of bonds of the Authority made pursuant to this section shall be evidenced by endorsement thereof on such bonds executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the resolution authorizing such guarantee, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. The obligations imposed by such guarantee shall not be subject to any limitation respecting the incurrence of debt or the issuance of obligations of such municipality contained in any charter, special act or general act;

(6) Establish payment schedules and make payments for the delivery of source separated recyclable materials to recycling centers, and create, through funding, incentives for the delivery of source separated recyclable materials to recycling centers by community groups under programs authorized by the Authority.

(b) The directors of the Authority may by resolution, in accordance with the provisions and stipulations of this chapter and the Authority's general and other bond resolutions, authorize both segregation of such authority revenues as may at any time be adjudged by said directors to be surplus to the needs of the Authority to meet its contractual and other obligations and to provide for its operations or other business purposes, and the equitable redistribution of such segregated surplus revenues to some or all of the users of the system in accordance with applicable provisions of the state solid waste management plan.

(c) All state funds previously appropriated to and for the use of the Department regarding the Delaware Reclamation Project are transferred to the Authority for the same purposes.

(d) All federal grant money previously received by and for the use of the Department regarding the Delaware Reclamation Project are transferred to the Authority for the same purposes.

(e) All contractual rights and obligations heretofore vested in or applying to the Department relating directly to the Delaware Reclamation Project are transferred to and assumed by the Authority.

60 Del. Laws, c. 288, § 1; 60 Del. Laws, c. 558, § 5; 61 Del. Laws, c. 132, § 8; 63 Del. Laws, c. 80, § 45; 67 Del. Laws, c. 432, § 5.;



§ 6408. Private contractors

The Authority may utilize private industry, by contract, to carry out the business, design, operating, management, marketing, planning and research and development functions of the Authority, or the Authority may determine that it is in the public interest to adopt another course of action. The Authority is hereby empowered to enter into long-term contracts with persons for the performance of any such functions of the Authority which, in the opinion of the authority, can desirably and conveniently be carried out by a person under contract provided any such contract shall contain such terms and conditions as will enable the Authority to retain overall supervision and control of the business, design, operating, management, transportation, marketing, planning and research and development functions to be carried out or to be performed by such persons pursuant to such contract. Such contracts may be entered into either on a negotiated or an open-bid basis, and the Authority in its discretion may select the type of contract it deems most prudent to utilize, considering the scope of work, the management complexities associated therewith, the extent of current and future technological development requirements and the best interests of the State. In exercising the contracting authorities set forth in this section, the Authority shall not give any preference to public versus private parties. Notwithstanding any provision of § 5103 of Title 25 (Landlord-Tenant Code) to the contrary, with respect to any long-term contract pursuant to which a private entity owns or operates a solid waste disposal, transfer station and electric and steam generating facility for the purpose of providing solid waste disposal services to the Authority, Chapters 51 through 70 of Title 25 (Landlord-Tenant Code) shall not determine the legal rights, remedies or obligations of the parties and beneficiaries to any rental or leasing agreement with respect to such facility.

60 Del. Laws, c. 288, § 1; 61 Del. Laws, c. 132, § 9; 64 Del. Laws, c. 343, § 5(b).;



§ 6409. Covenant with bondholders

The State covenants and agrees with the holders of any bonds, other securities or obligations or contractual obligations of the Authority, assumed, issued or incurred by it and as security for which there may or may not be pledged the fees and revenues of any part thereof of any facility or other project that the State will not, so long as any of such bonds, other obligations or contractual obligations remain outstanding and unpaid, diminish or impair the power of the Authority to establish, levy and collect fees and other charges in connection therewith and that the State will not, so long as any of such bonds, other obligations or contractual obligations remain outstanding and unpaid, terminate the Authority or authorize any other authority or facility to undertake or assume the functions of the Authority, unless adequate provision shall be made by law for the protection of those advancing money or providing services with respect to such obligations.

60 Del. Laws, c. 288, § 1; 63 Del. Laws, c. 372, § 6; 64 Del. Laws, c. 343, § 5(b).;



§ 6410. Securities investments

Notwithstanding the fact that the bonds may be payable from a special fund, if they are otherwise of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds shall be and are hereby made negotiable instruments and securities within the meaning of and for all the purposes of the Uniform Commercial Code. All banks, bankers, trust companies, savings banks, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations may properly and legally invest any funds, including capital, belonging to them or within their control; and said obligations are hereby made securities which may properly and legally be deposited with and shall be received by the Authority for any purpose for which the deposit of bonds or other obligations is now or may hereafter be authorized.

60 Del. Laws, c. 288, § 1; 61 Del. Laws, c. 132, § 10.;



§ 6411. Tax status

The powers and functions exercised by the Authority under this chapter and any amendments hereof or supplements hereto are and will be in all respects for the benefit of the people of the State, and for the protection of their health and welfare. To this end, the Authority shall be regarded as performing essential governmental functions in exercising such powers and functions and in carrying out this chapter and of any law relating thereto, and shall not be required to pay any taxes or assessments of any character, levied either by the State or a political subdivision thereof, upon any of the property used by it for such purposes, or any income or revenue therefrom, including any profit from a sale or exchange. The bonds or other securities or obligations issued by the Authority, their transfer and the interest paid thereon or income therefrom, including any profit from a sale or exchange, shall at all times be free from taxation by State or any subdivision thereof. The Authority may enter into agreements with any person, other than a municipality, leasing a project from the Authority or operating or managing the project providing for the making of payments in lieu of taxes to any municipality within which the project is located of an amount which may be equal to the taxes on real and personal property which such person would have been required to pay had it been the owner of such property during the period for which such payment is made or such lesser amount as shall be agreed upon by such person and the Authority.

60 Del. Laws, c. 288, § 1; 61 Del. Laws, c. 132, § 11.;



§ 6412. Judicial review

Judicial proceedings to review any rule, regulation or other action of the Authority or to determine the meaning or effect thereof, may be brought in the Superior Court of this State, provided such review is requested within 30 days from the date of the promulgation of the rule or regulation or other action of the Authority.

60 Del. Laws, c. 288, § 1.;



§ 6413. No pledge of credit; exception

The Authority shall have no power to pledge the credit or to create any debt or liability of the State, or of any other agency or of any political subdivision, except that bonds, loan agreements or service agreements, all of which may be supported by the full faith and credit of a municipality, may be pledged as security for bonds or other obligations of the Authority.

60 Del. Laws, c. 288, § 1; 61 Del. Laws, c. 132, § 12.;



§ 6414. Local cooperation

All municipalities, political subdivisions and every department, agency or public body of the State is hereby authorized and empowered to cooperate with, aid and assist the Authority in effectuating this chapter and of any amendment hereof or supplement hereto, without regard to any law, public or private, or charter, regulating the issuance of debt or other obligations or governing the issuance of bonds.

60 Del. Laws, c. 288, § 1; 61 Del. Laws, c. 132, § 13.;



§ 6415. Depositaries

All banks, bankers, trust companies, savings banks and other persons carrying on a banking business under the laws of the State are authorized to give security for the safekeeping and prompt payment of moneys of the Authority deposited by it with them, in such manner and form as may be required by and as may be approved by the Authority, which security may consist of a good and sufficient undertaking with such sureties as may be approved by the Authority, or may consist of the deposit with the Authority or other depositary approved by the Authority as collateral of such securities as the Authority may approve.

60 Del. Laws, c. 288, § 1.;



§ 6416. Reports and audits

(a) The Authority shall make annual reports to the Governor, and the General Assembly of the State, setting forth in detail its operations and transactions, and may make such additional reports from time to time to the Governor and General Assembly as it may deem desirable.

(b) The Authority shall, at least annually, cause an independent audit of its fiscal affairs to be made and shall furnish a copy of such audit report together with such additional information or data with respect to its affairs as it may deem desirable to the Governor and General Assembly of the State.

60 Del. Laws, c. 288, § 1.;



§ 6417. Sanctions

(a) Any person who violates a regulation or a license condition, or who violates § 6428 of this title, shall be subject to the following sanctions:

(1) If the violation is of a regulation or license condition promulgated or imposed under §§ 6401-6429 of this title and the violation has been completed, a civil penalty of not less than $100 and not more than $5,000 shall be assessed. If a violation continues for a number of days, each day of such violation shall be considered a separate violation. Jurisdiction of lawsuits under this subsection shall be in any Court of Common Pleas.

(2) If the violation is of a regulation or license condition promulgated or imposed under § 6430 or § 6431 of this title and the violation has been completed, a civil penalty of not less than $1,000 and not more than $10,000 shall be assessed. If a violation continues for a number of days, each day of such violation shall be considered a separate violation. Jurisdiction of lawsuits under this subsection shall be in any Superior Court.

(3) If the violation is continuous, or there is a substantial likelihood that it will reoccur, the Authority may seek a temporary restraining order, preliminary injunction or permanent injunction in the Court of Chancery.

(b) Any person who violates a regulation or license condition, or who violates § 6428 of this title, shall be subject to revocation of such license and/or suspension of such license for such period as determined by the Authority and the assessment of an administrative penalty of not less than $500 and not more than $2,500 for each violation. If a violation continues for a number of days, each day of such violation shall be considered a separate violation. The procedure to be followed regarding any revocation or suspension of license and assessment of an administrative penalty shall be as follows:

(1) The Authority shall notify the alleged violator of the alleged violation by registered mail at least 20 days in advance of the time set for hearing on the violation;

(2) A hearing shall be held on the violation at which time the manager of the Authority shall present evidence in support of the alleged violation;

(3) The alleged violator may appear personally or by counsel at the hearing and produce any competent evidence in his or her behalf;

(4) Upon request of the manager or an alleged violator the Chairperson of the Authority shall issue subpoenae requiring the testimony of witnesses and production of books, records or other documents relevant to any matter involved in such hearing. In case of contumacy or refusal to obey a subpoena issued under this paragraph, the Superior Court in the county in which the hearing is held shall have jurisdiction upon application of the Chairperson to issue an order requiring such person to appear and testify or produce books, records or other documents requested;

(5) All testimony at the hearing shall be taken under oath. The Chairperson shall administer oaths and all directors shall be entitled to examine witnesses. A verbatim transcript of testimony at the hearing shall be prepared and shall, along with the exhibits introduced into evidence, constitute the record;

(6) Decisions regarding revocation or suspension of a license or assessment of an administrative penalty shall be made by majority vote of directors constituting the quorum. In the event the directors render a decision revoking or suspending a license or assessing an administrative penalty the Chairperson shall make findings of fact based on the record supporting the decision, and state the reasons for rendering the decision. Any director who takes exception to the decision may submit a dissenting opinion which shall set forth the reasons for such exception. Dissenting opinions shall be attached to and constitute a part of the decision of the Authority. Deliberations on decisions regarding revocations or suspensions of licenses or assessments of administrative penalties shall be held in executive sessions which shall be closed to the public. In the event a decision is rendered revoking or suspending a license, the Authority may impose conditions for reapplication for a license or for continued operation of the violator under the license;

(7) The Authority shall notify the alleged violator by registered mail of any decision reached under this subsection;

(8) In the event of nonpayment of the administrative penalty after all legal appeals have been exhausted, a civil action may be brought by the Authority through its legal counsel in Superior Court for collection of the administrative penalty, including interest, attorney's fees and costs, and the validity, amount and appropriateness of such administrative penalty shall not be subject to review.

(c) Any person whose license is revoked or suspended or who is assessed an administrative penalty may appeal the decision of the Authority to the Superior Court in and for the county in which the hearing was held. Such appeals shall be made within 30 days of the date of receipt of notification of the Authority's decision. Appeals shall be on the record. If the Court finds that additional evidence should be taken, the Court may remand the matter to the Authority for completion of the record. No appeal shall operate to stay automatically any decision of the Authority, but upon application and for good cause, the Authority or the Superior Court may stay the decision pending disposition of the appeal.

(d) The Authority, through its legal counsel, shall be entitled to take direct legal action pursuant to subsection (a) of this section without resort to conciliation or administrative remedies. The Authority may delegate to its manager the authority to file suit on behalf of the Authority.

60 Del. Laws, c. 558, § 7; 65 Del. Laws, c. 344, § 3; 67 Del. Laws, c. 136, §§ 5-7; 70 Del. Laws, c. 186, § 1.;



§ 6418. Bonds of Authority

(a) The Authority shall have the power and is hereby authorized from time to time to issue its negotiable bonds for any of its corporate purposes, including incidental expenses in connection therewith, and to secure the payment of the same by a lien or pledge covering all or part of its property, contracts, earnings or revenues. The Authority shall have power, from time to time whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, or be subject to redemption, and may issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes. Refunding bonds may be issued in amounts sufficient to provide:

(1) The principal amount of the obligations being refunded;

(2) Any applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery of the refunding bonds, and interest to accrue on such obligations being refunded from the date of delivery of the refunding bonds to the first or any subsequently available redemption date or dates selected by the Authority; and

(4) Any expenses, including bond discount, deemed by the Authority to be necessary for the issuance of the refunding bonds.

The proceeds of the sale of any refunding bonds shall be applied as follows, either: (1) To the immediate payment and retirement of the obligations being refunded; or (2) if not required for the immediate payment of the obligations being refunded, such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, but provisions may be made for the pledging and disposition of any amount in excess of the amounts required for such purposes, including, without limitation, provision for the pledging of any such excess amounts to the payment of the principal of and interest on any portion of such refunding bonds or series of such refunding bonds issued for the purpose of providing amounts in addition to the principal amount and premium payable with respect to the outstanding obligations to be refunded.

(b) The bonds shall be authorized by resolution of the Authority and shall bear such date or dates, mature at such time or times not exceeding 40 years from their respective dates, bear interest at a rate or rates per annum as may be determined by the Authority, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America, at such place or places and be subject to such terms of redemption, as such resolution or resolutions may provide. Bonds of the Authority shall be sold either at public or private sale at such place and interest rates as may be determined by the Authority.

(c) Any resolution or resolutions authorizing any bonds or any trust indenture securing any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds thereby authorized, as to:

(1) Pledging all or any part of the moneys, earnings, income and revenues derived from all or any part of the properties of the Authority to secure the payment of the bonds or of any issue of the bonds subject to such agreements with bondholders as may then exist;

(2) The rates, rentals, fees and other charges to be fixed and collected and the amounts to be raised in each year thereby, and the use and disposition of the earnings and other revenues;

(3) The setting aside of reserves and the creation of sinking funds and the regulation and disposition thereof;

(4) Limitations on the right of the Authority to restrict and regulate the use of the properties in connection with which such bonds are issued;

(5) Limitations on the purposes to which and the manner in which the proceeds of sale of any issue of bonds may be applied;

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the refunding of outstanding or other bonds;

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(8) The creation of special funds into which any earnings or revenues of the Authority may be deposited;

(9) The terms and provisions of any mortgage or trust deed or indenture securing the bonds or under which bonds may be issued;

(10) Vesting in a trustee or trustees such properties, rights, powers and duties in trust as the Authority may determine which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 6419 of this title, and limiting or abrogating the right of the bondholders to appoint a trustee under such section or limiting the rights, duties and powers of such trustee;

(11) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the Authority to the bondholders and providing the rights and remedies of the bondholders in the event of such default, including as a matter of right the appointment of a receiver; provided, however, that such rights and remedies shall not be inconsistent with the general laws of this State and other provisions of this chapter;

(12) Limitations on the power of the Authority to sell or otherwise dispose of its properties;

(13) Any other matters, of like or different character, which in any way affect the security or protection of the bonds;

(14) Limitations on the amount of moneys derived from the properties to be expended for operating, administrative or other expenses of the Authority;

(15) The protection and enforcement of the rights and remedies of the bondholders;

(16) The obligations of the Authority in relation to the construction, maintenance, operation, repairs and insurance of the properties, the safeguarding and application of all moneys and as to the requirements for the supervision and approval of consulting engineers in connection with construction, reconstruction and operation;

(17) The payment of the proceeds of bonds and revenues of the properties to a trustee or other depository, and for the method of disbursement thereof with such safeguards and restrictions as the Authority may determine;

(18) Any other matter or course of conduct which by recital in the resolution or resolutions is declared to further secure the payment of the principal of or interest on the bonds.

(d) It is the intention of the General Assembly that any pledge of earnings, revenues or other moneys made by the Authority shall be valid and binding from the time when the pledge is made; that the earnings, revenues or other moneys so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(e) Neither the directors of the Authority nor any person executing the bonds or other obligations shall be liable personally on the bonds or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The Authority shall have power out of any funds available therefor to purchase (as distinguished from the power of redemption hereinabove provided) any bonds issued by it or which may be assumed by such Authority at a price of not more than the principal amount thereof and accrued interest, and all such bonds shall be cancelled.

(g) In the discretion of the Authority, the bonds may be secured by a trust indenture by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the construction, maintenance, operation, repair and insurance of the properties, and the custody, safeguarding and application of all moneys, and may provide that the properties shall be constructed and paid for under the supervision and approval of consulting engineers. The Authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues of the properties to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation and repair of the properties. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them. Notwithstanding any other provisions of this chapter, any resolution or resolutions authorizing bonds or notes of the Authority shall contain a covenant by the Authority that it will at all times maintain rates, fees, rentals and/or other charges sufficient to pay, and that any contracts entered into by the Authority for the receipt and treatment and/or disposal of solid wastes shall contain rates, fees, rentals or other charges sufficient to pay, the cost of operation and maintenance of the properties, the principal of and interest on any obligations issued pursuant to such resolution or resolutions as the same severally become due and payable and to maintain any reserves or other funds required by the terms of such resolution or resolutions.

61 Del. Laws, c. 132, § 14.;



§ 6419. Remedies of bondholders

(a) In the event that the Authority shall default in the payment of principal of or interest on any issue of bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days, or in the event that the Authority shall fail or refuse to comply with this chapter, or shall default in any agreement made with the holders of any issue of bonds, the trustee appointed by the Authority or if none has been appointed, the trustee who may be appointed by the holders of 25 percent in aggregate principal amount of the bonds of such issue then outstanding by instrument or instruments filed in the office of the Recorder of Deeds of the county in which the project is located and proved or acknowledged in the same manner as a deed to be recorded, shall represent the holders of such bonds for the purposes herein provided.

(b) Such trustee may, and upon written request of the holders of 25 percent in principal amount of such bonds then outstanding shall, in the trustee's name:

(1) By mandamus or other suit, action or proceeding at law or in equity enforce all rights of the bondholders, including the right to require the Authority to collect revenues, rates, rentals, fees and other charges adequate to carry out any agreement as to, or pledge of such revenues, rates, rentals, fees and other charges and to require the Authority to carry out any other agreements with the holders of such bonds and to perform its duties under this title;

(2) Bring suit upon such bonds;

(3) By action or suit in equity, require the Authority to account as if it were the trustee of an express trust for the holders of such bonds;

(4) By action or suit in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds;

(5) Declare all such bonds due and payable, and if all defaults shall be made good, then with the consent of the holders of 25 percent of the principal amount of such bonds then outstanding, to annul such declaration and its consequences.

(c) Any suit, action or proceeding by the trustee on behalf of bondholders shall be heard or maintained in a court of competent jurisdiction.

(d) Before declaring the principal of all such bonds due and payable the trustee shall first give 30 days' notice in writing to the Authority.

(e) Any such trustee, whether or not the issue of bonds represented by such trustee has been declared due and payable, shall be entitled as of right to the appointment of a receiver of any part or parts of the properties the revenues of which are pledged for the security of the bonds of such issue and such receiver may enter and take possession of such part or parts of the properties and subject to any pledge or agreement with bondholders shall take possession of all moneys and other property derived from such part or parts of the properties and proceed with any construction thereon or the acquisition of any property, real or personal, in connection therewith which the Authority is under obligation to do, and to operate, maintain and reconstruct such part or parts of the properties and collect and receive all revenues thereafter arising therefrom subject to any pledge thereof or agreement with bondholders relating thereto and perform the public duties and carry out the agreements and obligations of the Authority under the direction of the court. In any suit, action or proceeding by the trustee the fees, counsel fees and expenses of the trustee and of the receiver, if any, shall constitute taxable disbursements and all costs and disbursements allowed by the court shall be a first charge on any revenues derived from the properties.

(f) Such trustees shall in addition to the foregoing have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders in the enforcement and protection of their rights.

61 Del. Laws, c. 132, § 15; 70 Del. Laws, c. 186, § 1.;



§ 6420. Contracts

(a) The Authority and any municipality may enter into a contract or contracts providing for or relating to the collection or treatment and disposal of garbage, solid wastes and refuse originating in the municipality and the cost and expense of such collection or treatment and disposal.

(b) Any such contract may provide for the payment to the Authority by such municipality annually or otherwise of such sum or sums of money, computed as said contract or contracts may provide, and the sum or sums so payable may include provisions for all or any part or a share of the amounts necessary:

(1) To pay or provide for the expenses of operation and maintenance of the garbage and solid wastes disposal system, including, without limitation, any processing fees or other payments required to be paid to a private entity under a service agreement for a solid waste disposal, transfer station and electric and steam generating facility, insurance, extensions, betterments and replacements and the principal and interest on any bonds;

(2) To provide for any deficits resulting from failure to receive sums payable to the Authority by such municipality, and any other municipality, or any person, or from any other cause; and

(3) To maintain such reserves or sinking funds for any of the foregoing as may be required by the terms of any contract of the Authority or as may be deemed necessary or desirable by the Authority.

(c) Any such contract may provide that the sum or sums so payable to the Authority shall be in lieu of all or any part of the service charges which would otherwise be charged and collected by the Authority with regard to persons or real property within such municipality.

(d) Any such contract may also provide for the financing and payment of expenses to be incurred by the Authority and determined by it to be necessary for its purposes prior to the placing in operation of the garbage and solid wastes disposal system and may also provide for the payment by such municipality to the Authority for application to such expenses or indebtedness therefor such sum or sums of money, not in the aggregate exceeding an amount stated or otherwise limited in any such contract plus interest thereon, as such contract may provide and as the governing body of said municipality shall, by virtue of its authorization of and entry into any such contract, determine to be necessary for the purposes of the Authority.

(e) Any such contract may be made with or without consideration and for a specified or an unlimited time and on any terms and conditions which may be approved by such municipality and which may be agreed to by the Authority in conformity with its contracts with the holders of any bonds, and shall be valid whether or not an appropriation with respect thereto is made by such municipality prior to authorization or execution thereof. Subject to any such contracts with the holders of bonds, such municipality is hereby authorized and directed to do and perform any and all acts or things necessary, convenient or desirable to carry out and perform every such contract and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality and, in accordance with any such contract, to waive, modify, suspend or reduce the service charges which would otherwise be charged and collected by the Authority with regard to persons or real property within such municipality.

(f) Nothing in this section shall prevent the Authority from collecting additional fees and charges from the owners or occupants of all parcels of real estate served by it within such municipality if for any reason such additional fees or charges shall be necessary in order for the Authority to pay all operating expenses, debt service and other payments required pursuant to contracts with bondholders; or to pay all processing fees or other payments required pursuant to service agreements with private entities owning or operating solid waste disposal, transfer station and electric and steam generating facilities; and notwithstanding such contracts with such municipalities, the Authority shall at all times have power and be obligated to collect sufficient additional fees and charges whenever necessary to pay all operating costs, debt service and all other payments required by contracts with bondholders and whenever necessary to pay all processing fees or other payments required pursuant to service agreements with private entities owning or operating solid waste disposal, transfer station and electric and steam generating facilities.

(g) Nothing in this section shall be deemed to imply or direct that any contracts referred to aforesaid must provide for both the collection and disposal of garbage and solid wastes and such Authority may, by the agreement and parallel ordinances, and such municipality may, by ordinance, engage in either collection of solid wastes or disposal of solid wastes or both. All such contracts shall be full faith and credit obligations of the municipality and shall not be subject to any law regulating the issuance of debt or the making of contracts or other related matter.

61 Del. Laws, c. 132, § 16; 63 Del. Laws, c. 372, § 7; 64 Del. Laws, c. 343, § 5(d), (e).;



§ 6421. Public bodies to pay service charges

Each county, city, town or other public body shall promptly pay to the Authority all service charges and other moneys which the Authority may charge to it, as owner or occupant of any facility, and shall provide for the payment thereof in the same manner as other obligations of such county, city, town or other public body.

61 Del. Laws, c. 132, § 17.;



§ 6422. Powers respecting garbage and solid wastes disposal limited after creation of Authority; use of services

(a) The Authority by regulation may provide that no municipality shall have power to engage in, grant any license or permit for or enter into any contract for the collection or treatment and disposal of garbage, refuse and solid wastes; and no such municipality or any person, firm, corporation or association shall engage in any activities within such municipality which would be competitive with the purposes of the Authority as provided in this chapter; provided, however, that the prohibitions aforesaid shall not be applicable to that activity in which the Authority shall determine not to engage.

(b) It is hereby determined and declared that it is necessary for the health and welfare of the inhabitants of the State that the facilities and services of the Authority shall be used by the owners or occupants of all lands, buildings and premises within the State, and the Authority may by regulation require the owners or occupants of all lands, buildings and premises therein to use the services and facilities of the Authority under such rules and regulations as the Authority shall fix and establish. This section shall not be construed, however, to affect or impair any contract entered into prior to July 12, 1977.

61 Del. Laws, c. 132, § 18; 63 Del. Laws, c. 372, § 8.;



§ 6423. Construction of chapter

This chapter and the regulations promulgated thereunder shall be construed liberally to effectuate the legislative intent and as complete authority for the performance of each and every act and thing herein authorized.

61 Del. Laws, c. 132, § 19.;



§ 6424. Cooperation with United States

The Authority shall adopt all necessary regulations, rules, procedures and plans to comply with the objectives of the Resource Conservation and Recovery Act of 1976 [42 U.S.C. § 6901 et seq.] and the Solid Waste Disposal Act of the United States P.L. 89-272 and may make application to the United States for financial assistance to develop and implement the purposes of this chapter.

61 Del. Laws, c. 132, § 20.;



§ 6425. Conflict of interest

No director shall be entitled to vote on any matter before the Authority if such director knowingly has a financial interest in the outcome of such matter. In the event a director knowingly has a financial interest such director shall indicate to the chairperson the nature of the interest and the chairperson shall note for the record that the director did not vote by reason of conflict of interest. In situations in which a director or directors do not vote by reason of conflict of interest, the matter pending before the Authority shall be decided on the basis of a majority vote of the remaining directors present who do not have a conflict of interest. A director or directors having a conflict of interest as set forth herein shall be counted for purposes of establishing a quorum provided such director or directors are present at the meeting. The fact that a director or directors have not voted by reason of conflict of interest shall in no way affect the validity of an act or actions taken regarding the matter before the Authority.

61 Del. Laws, c. 132, § 21; 70 Del. Laws, c. 186, § 1.;



§ 6426. Indemnification of directors

(a) The State shall indemnify a director who is a party or is threatened to be made a party to any suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that he or she is or was a director of the Authority, against expenses, including attorney's fees, judgments, fines and amounts paid in connection with such action, suit or proceeding, if such director acted in good faith and in a manner such director believed to be in the best interests of the Authority, and, with respect to a criminal action or proceeding, had no reasonable cause to believe the conduct was unlawful.

(b) Any indemnification under this section shall be made only as authorized in the specific case upon a determination that indemnification of the director is proper in the circumstances because the director has met the applicable standard of conduct set forth in subsection (a) of this section. Such a determination shall be made by the Attorney General or the Attorney General's designee within 15 days of the date of receipt of a request for such a determination. In the event the Attorney General fails to make the determination within the time frame specified, the requested indemnification hereunder shall be deemed as granted.

(c) Expenses incurred in defending any suit or proceeding referred to herein may be paid in advance of the final disposition of such suit or proceeding upon submission of documentation to the directors regarding the validity of such expenses.

(d) No payment under this section shall be made unless the director seeking such payment shall agree that the State be subrogated, to the extent of such payment, to all rights of recovery of such director, and shall agree to execute all papers required and shall do everything that may be necessary to secure such rights, including the execution of such documents necessary to enable the State effectively to bring suit in the name of the State.

(e) Any eligible director seeking indemnification under this section shall file a written request for determination with the Attorney General setting forth in full the circumstances supporting the claim for indemnification.

(f) The indemnification provided in this section shall apply only to acts and/or omissions occurring subsequent to January 1, 1977. In the event expenses covered by the indemnity set forth in this section are payable under a valid and enforceable commercial insurance policy maintained by and/or for the benefit of the directors, this indemnity shall not apply to expenses subject to recovery pursuant to such insurance coverage.

61 Del. Laws, c. 115, § 1; 67 Del. Laws, c. 136, § 8; 70 Del. Laws, c. 186, § 1.;



§ 6427. Industrial solid waste

(a) The Authority may determine to accept or to cease accepting industrial solid waste at any 1 or more of its facilities.

(b) The Authority shall develop criteria, to be approved by the Department, for determining whether industrial solid wastes or special solid wastes are acceptable for disposal at the Authority's facilities. The Authority may require, from any person seeking to dispose of industrial solid waste or special solid waste at any of its facilities, any evidence the Authority deems necessary to determine whether the industrial solid waste or special solid waste meets the criteria developed pursuant to this subsection.

(c) The manager, or the manager's designee, may elect not to accept any particular industrial solid waste or type of industrial solid waste if the manager, or the manager's designee, determines that such waste or the quantity thereof will have an adverse effect on the facility or the operation of the facility, if an effective means of risk and cost allocation cannot be achieved, or for such other reasons as the Authority may identify in the statewide solid waste management plan.

(d) In addition to other fees and charges that it imposes, the Authority may impose an industrial solid waste disposal surcharge to compensate the Authority for the risks associated with accepting industrial solid waste, specifically or by classes, and for the additional costs, including administrative expenses and overhead, associated with such disposal. The industrial solid waste disposal surcharge shall be set by the manager, or the manager's designee, without notice and public hearing thereon, and may be done on a case-by-case basis. In setting such surcharge the manager shall take into consideration the volume of waste to be disposed of, the degree of risk associated with such disposal, the additional administrative expenses and overhead incurred by the Authority and any other relevant factors.

(e) Any person causing or allowing industrial solid waste to be delivered to a facility operated by or on behalf of the Authority shall be deemed to have agreed to indemnify and hold harmless the Authority from any liability arising from the disposal of such industrial solid waste and to have agreed to reimburse the Authority for any costs reasonably incurred to protect against or reduce any risk resulting therefrom; provided, however, such person, if such person has not caused or allowed the delivery of hazardous waste, hazardous materials or toxic substances, shall not be liable under this subsection to the Authority for harm or damage caused by the negligence of the Authority.

(f)(1) Any person seeking to have industrial solid waste disposed of at a facility operated by or on behalf of the Authority, who is aggrieved by a determination of the manager, or the manager's designee, under this section, with regard to such effort, may seek review thereof by the directors of the Authority by filing a request for review with the manager within 15 days of learning of such determination.

(2) At least 15 days' notice of the time set forth for hearing by the directors of the request for review shall be sent by registered mail to the person filing the request for review who bears the burden of proof in such proceeding.

(3) The person filing for the request for review may appear personally or by counsel at the hearing and produce any competent evidence in his or her behalf.

(4) Upon request of the manager or the person filing the request for review, the chairperson of the Authority shall issue subpoenae requiring the testimony of witnesses and production of books, records or other documents relevant to any matter involved in such hearing. In case of contumacy or refusal to obey a subpoena issued under this paragraph, the Superior Court in the county in which the hearing is held shall have jurisdiction upon application of the chair to issue an order requiring such person to appear and testify or produce books, records or other documents requested.

(5) All testimony at the hearing shall be taken under oath. The Chairperson shall administer oaths and all directors shall be entitled to examine witnesses.

(6) The hearing may be held as part of a regular meeting or at a special meeting of the Authority. Deliberations on requests for review under this section shall be held in executive sessions which shall be closed to the public.

(7) The decision of the directors of the Authority shall be in writing and shall be sent to the person filing the request for review by registered mail.

63 Del. Laws, c. 372, § 9; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 243, § 1.;



§ 6428. Deposit of solid waste generated outside State prohibited

Any provision of this chapter to the contrary notwithstanding, solid waste including infectious waste, generated outside the State shall not be delivered to a facility operated by, or on behalf of, or under contract with the Authority. However, recyclable materials generated outside the State may be delivered for recycling to a recycling center or facility operated by, on behalf of, or under contract with the Authority. This section does not limit the Authority's power under this chapter to promulgate regulations further limiting the delivery of solid waste to its facilities based upon the hazardous, explosive, toxic, pathological, infectious or radioactive properties of the waste, or by reason of its other physical properties, chemical composition or quantity which may have an adverse effect on the Authority's facilities.

65 Del. Laws, c. 344, § 2; 67 Del. Laws, c. 136, § 11; 73 Del. Laws, c. 184, § 1.;



§ 6429. Material and energy recovery facility for Kent County and Sussex County

(a) The Authority is directed to study, finance, design, develop, implement and operate a material and energy recovery facility at either or both of the sites where it now owns and operates landfills in Kent County and Sussex County or at such other site as it may select in accordance with this chapter to serve Kent County and Sussex County.

(b) The Authority shall file a report with the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives on or before May 1 in each year commencing with 1989 on the status of its efforts to develop a material and energy recovery facility to serve Kent County and Sussex County.

66 Del. Laws, c. 272, § 2.;



§ 6430. Collection and transportation of infectious waste

(a) Any person who collects or transports infectious waste from an infectious waste generator shall obtain from the Authority a license specifically for collection or transportation of infectious waste in the State.

(b) The Authority may, after public notice and hearing, adopt rules and regulations governing the licensing of infectious waste collectors and transporters.

(c) The Authority may, after public notice and hearing, adopt rules and regulations for the tracking of infectious waste generated by infectious waste generators, by requiring infectious waste generators and transporters to file with the Authority a copy of any infectious waste tracking form or manifest that may be required under laws or regulations of the State.

67 Del. Laws, c. 136, § 9.;



§ 6431. Infectious waste disposal

(a) It is hereby determined and declared that it is necessary for the health and welfare of the inhabitants of the State that the facilities and services of the Authority shall be used by all infectious waste generators within the State for the disposal of all infectious waste generated within the State, and the Authority may by regulation require all infectious waste generators, collectors and transporters therein to use the services and facilities of the Authority under such rules and regulations as the Authority shall fix and establish for the disposal of infectious waste; provided, however, that the infectious waste generators with on-site incineration for the disposal of infectious waste as of July 1, 1989, may continue to use such on-site incineration for the disposal of infectious waste generated on-site. The Authority, after public notice and hearing, may adopt rules and regulations requiring such infectious waste generators to report not less often than annually on the quantity and types of infectious waste incinerated on-site. This section shall not be construed, however, to affect or impair any contract entered into prior to July 1, 1989.

(b) The Authority is directed to study, finance, design, develop, implement and operate, or cause the same to occur, an infectious waste incineration facility at the sites where it now owns and operates landfills in New Castle County, Kent County or Sussex County, or where it now owns and operates the Delaware Reclamation Project in New Castle County, or at such other site as it may select in accordance with this chapter. The Authority is hereby authorized to dispose of ash from any such infectious waste incineration facility in the Authority's landfills, subject to regulations promulgated by the Department of Natural Resources and Environmental Control.

67 Del. Laws, c. 136, § 10.;



§ 6432. Environmental study to be conducted before site selection and construction of any proposed resource recovery facility or any proposed waste incinerator; copies to be filed with the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives

Notwithstanding any provision of this title to the contrary, the Authority shall conduct an environmental study, focusing upon the dangers and costs of any proposed resource recovery facility or any proposed waste incinerator, including the potential of same upon air, water, and soil quality, and the Authority shall file copies of any such environmental study with the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives, before proceeding with site selection and construction of any proposed resource recovery facility or any proposed waste incinerator.

69 Del. Laws, c. 269, § 1.;






Subchapter II Recycling and Waste Reduction

§ 6450. Findings; policy; purpose

The General Assembly hereby makes the following findings and declares the following policies and purposes with respect to the recycling and reduction of solid waste materials. It is determined that the reduction of solid waste disposal and recovery of usable materials from solid waste are matters of extreme importance in minimizing the environmental impact of solid waste disposal through landfilling. It is in the public interest to develop a comprehensive statewide system of recycling and resource recovery which maximizes the quantity of solid waste materials which can be recovered, reused or converted to beneficial use. The statewide system should utilize existing and new resource recovery facilities such as reclamation projects and waste-to-energy projects while establishing and developing a statewide source separation program through use of recycling centers. In addition to maximizing the recovery and reuse of materials from solid waste through use of large scale projects, it is a state goal to provide an opportunity for source separated recycling to every person in the State. In order to accomplish the goals and objectives of statewide recycling and waste reduction, it is determined that the Authority develop a comprehensive program incorporating long range planning, project development, public education and promotion, information gathering, and marketing. It is further determined that the Authority, in developing a statewide comprehensive recycling and waste reduction program, consider measures to remove from the solid waste stream through source separation materials harmful to the environment which cannot be readily or effectively recycled so that such materials can be separately disposed in an authorized manner. These findings, policies and purposes are declared to be in the public interest and these provisions are considered necessary and for the public benefit as a matter of legislative determination, and liberal interpretation in favor of accomplishing the stated goals and objectives shall be provided.

67 Del. Laws, c. 432, § 1.;



§ 6451. Definitions

The following terms shall have the meanings ascribed to them in this subchapter:

(1) "Organic yard waste" means plant material resulting from lawn maintenance and other horticultural gardening and landscaping activities and includes grass, leaves, prunings, brush, shrubs, garden material, Christmas trees and tree limbs up to 4 inches in diameter.

(2) "Recyclable material" means any material or group of materials that can be collected and sold or used for beneficial purposes or separated from the waste stream and disposed separately in an authorized manner to reduce environmental impacts.

(3) "Recycling" means the process by which solid waste and other discarded materials are transformed into usable materials or disposed separately in an authorized manner to reduce adverse environmental impacts.

(4) "Recycling center" means any solid waste management facility designed and operated by or on behalf of the Authority for the purpose of receiving recyclable materials. The construction and operation of recycling centers shall not require any municipal or state agency approval and no permit or license fee or any other form of assessment shall be made with respect to the construction and operation of recycling centers.

(5) "Source separation" or "source separated" means the process by which recyclable materials are segregated and kept apart from the waste stream by the generator thereof for the purpose of collection, disposition, recycling or resources recovery.

(6) "Waste reduction" means the efforts exercised by generators of useless discarded materials to avoid or minimize usage of such materials.

67 Del. Laws, c. 432, § 1; 77 Del. Laws, c. 275, § 2.;



§ 6452. Statewide recycling and waste reduction plan

The Authority shall, pursuant to the provisions of § 6403(j) of this title, incorporate into the statewide solid waste management plan, to the extent deemed necessary, provisions for:

(1) The long term planning of a coordinated program of source separation of recyclable materials and utilization of large scale resources recovery projects;

(2) The establishment of recycling centers to receive and handle source separated recyclable materials;

(3) The development of a marketing program for the state, national or international sale of recovered materials;

(4) The development of an informational program and establishment of specifications and requirements for delivery of source separated recyclable materials to recycling centers to assure marketability of recovered materials;

(5) The development of a program for cooperation with the private sector to further the purposes and objectives of source separated recycling and waste reduction;

(6) The development of a program of coordination and cooperation with public interest groups and municipalities to further statewide recycling and waste reduction;

(7) The development of a program of public education and promotion for statewide recycling and waste reduction;

(8) The development of a program to source separate materials from the solid waste stream which are harmful to the environment including but not limited to used oil and filters, batteries, household hazardous wastes, electronic wastes, etc., as long as economically sustainable in the judgment of the Authority for purposes of separate authorized disposal;

(9) The development of a system of registration and information gathering regarding the nature and extent of recycling and waste reduction undertaken throughout the State;

(10) The development of incentive programs to encourage local and statewide recycling and waste reduction;

(11) The implementation of a source-separated recycling system that balances the need for drop-off recycling centers with public and private sector implementation and expansion of curbside recycling programs except where a municipal government implements curbside recycling within its jurisdiction, the Authority may, after consultation with the local municipality, remove the drop off sites located within the same jurisdiction with the goal of maintaining at least one existing drop-off recycling center in each municipality until January 1, 2014; and

(12) Providing at no cost to those persons required to provide curbside recycling services pursuant to § 6053 of this title the Authority's unneeded wheeled recycling carts on the basis determined by the Authority for the purpose of minimizing the costs associated with the implementation of universal recycling when the Authority ceases providing curbside recycling services in accordance with § 6053(1) of this title.

67 Del. Laws, c. 432, § 1; 77 Del. Laws, c. 275, § 3.;



§ 6453. Recyclable materials

(a) The Authority shall consider, as part of its source separated recycling and waste reduction program, recovery and use of the following materials:

(1) Newsprint.

(2) Computer paper.

(3) White paper.

(4) Corrugated and other cardboard.

(5) Plastics.

(6) Ferrous metals.

(7) Nonferrous metals.

(8) White goods.

(9) Organic yard waste.

(10) Used motor oil.

(11) Asphalt.

(12) Batteries.

(13) Household paint, solvent, pesticide and insecticide containers.

(b) The Authority may adopt regulations describing recyclable materials and adding other materials to the list of recyclable materials.

67 Del. Laws, c. 432, § 1.;



§ 6454. Recycling centers

Implementation of efficient and cost-effective recycling programs will require that Delaware have access to facilities capable of processing source separated recyclables. Where the private sector has developed extensive recyclables processing capability and where unique programs that provide incentives to the general public to recycle that are not available to Delaware residents, the Department and the Authority shall encourage and work with the private sector to establish private facilities for recyclables and recycling incentive programs in Delaware. The Authority shall accept recyclables from municipalities and nonmunicipal persons at no cost under such contractual terms and conditions as mutually agreed. Additional materials may be accepted at the source separated recycling center subject to the approval of the Authority. The Authority shall receive recyclable materials for transfer to the processing facility at locations designated by the Authority. It shall be the responsibility of the Authority to ensure that processing and/or transfer facilities for managing source separated collected recyclables are in operation in each County. It shall also be the responsibility of the Authority to transport or arrange for the transport of source separated recyclables from the Authority's transfer stations or landfills to a processing facility.

67 Del. Laws, c. 432, § 1; 77 Del. Laws, c. 275, § 4.;



§ 6455. Public education and promotion of recycling, composting and other waste reduction programs

The Authority, in cooperation and consultation with the Department, shall initiate and conduct public outreach and education programs on the cessation of its curbside recycling program and modification to its drop off and organic yard waste programs, as well as continuing education on the purposes and value of source separated recycling and resource recovery. The intent of these educational programs shall be to maximize the diversion and recovery of recyclable materials and organic yard waste, whether it was generated by the commercial or residential sector. Such program may be conducted in conjunction with similar efforts of private industry, municipalities, public interest groups, the Department and the Recycling Public Advisory Council. The program may include the use of public advertising.

67 Del. Laws, c. 432, § 1; 77 Del. Laws, c. 275, § 5.;



§ 6456. Registration of recycling and resource recovery facilities

Any person engaged in recycling or resources recovery of source separated solid waste generated in the State shall file with the Authority an annual registration statement containing such information as specified in regulations adopted by the Authority. No fee shall be charged as part of the requirement for filing a registration statement.

67 Del. Laws, c. 432, § 1.;



§ 6457. Funding

Except as specifically provided otherwise for the operation of recycling centers under § 6454 of this title, the costs of implementing programs related to recycling and waste reduction may be funded to the fullest extent authorized for other Authority activities under the provisions of this subchapter.

67 Del. Laws, c. 432, § 1.;



§ 6458. Marketing of recyclable materials

The Authority shall be entitled to obtain, develop, create and promote state, national and international markets for usable materials recovered from recycling and resources recovery activities. The Authority shall seek to obtain the best available pricing for recovered materials, with due consideration to other pertinent factors, under short or long term arrangements as deemed appropriate by the Authority. The Authority shall be entitled to offer incentives to develop markets for recovered materials.

67 Del. Laws, c. 432, § 1.;



§ 6459. Annual report

The Authority's annual report submitted under § 6416 of this title shall set forth its operations and transactions involving recycling and waste reduction, and shall include information pertaining to the advice, assistance, and cooperative efforts extended by the Department of Natural Resources and Environmental Control to the Authority regarding the recycling and waste reduction program. The Authority shall also include in the independent audit of its fiscal affairs those matters related to its activities involving recycling and waste reduction.

67 Del. Laws, c. 432, § 1.;



§ 6460. Energy resource recovery study — Kent and Sussex Counties

In addition to the requirements of § 6429 of this title, the Authority is directed to undertake a feasibility analysis of establishing separate material and energy recovery facilities to Kent County and Sussex County independently. Such analysis shall include consideration of the availability of solid waste material, the market for recovered materials and energy, the effect of other recycling and waste reduction measures, general project economics and environmental impacts. The Authority shall not be entitled to proceed with a material and energy recovery facility under the provisions of § 6429 of this title until such time that the feasibility study required hereunder is filed with the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives. Such feasibility analysis shall be completed and filed no later than January 15, 1991.

67 Del. Laws, c. 432, § 1.;









CHAPTER 65. DELAWARE RIVER BASIN COMPACT

Subchapter I Delaware River Basin Compact

§ 6501. Delaware River Basin Compact

The Delaware River Basin Compact is entered into and enacted into law; subject to the execution by the Governor as provided in the Compact and in accordance with its terms. The Compact is as follows:

WHEREAS, the signatory parties recognize the water and related sources of the Delaware basin as regional assets vested with local, state and national interests, for which they have a joint responsibility; and

WHEREAS, the conservation, utilization, development, management and control of the water and related resources of the Delaware River Basin under a comprehensive multi-purpose plan will bring the greatest benefits and produce the most efficient service in the public welfare; and

WHEREAS, such a comprehensive plan administered by a basin-wide agency will provide effective flood damage reduction; conservation and development of ground and surface water supply for municipal, industrial and agricultural uses; development of recreational facilities in relation to reservoirs, lakes and streams; propagation of fish and game; promotion of related forestry, soil conservation and watershed projects; protection and aid to fisheries dependent upon water resources, development of hydroelectric power potentialities; improved navigation; control of the movement of salt water; abatement and control of stream pollution; and regulation of stream flows toward the attainment of these goals; and

WHEREAS, decisions of the United States Supreme Court relating to the waters of the basin have confirmed the interstate regional character of the water resources of the Delaware River Basin, and the United States Corps of Engineers has in a prior report on the Delaware River Basin (House Document 179, 73d Cong. 2nd Sess.) officially recognized the need for an interstate agency and the economies that can result from unified development and control of the water resources of the basin; and

WHEREAS, the water resources of the basin are presently subject to the duplicating, overlapping and uncoordinated administration of some 43 state agencies, 14 interstate agencies and 19 federal agencies which exercise a multiplicity of powers and duties resulting in a splintering of authority and responsibilities; and

WHEREAS, the joint advisory body known as the Interstate Commission on the Delaware River Basin (INCODEL), created by the respective commissions or committee on Interstate Cooperation of the States of Delaware, New Jersey, New York and Pennsylvania, has on the basis of its extensive investigations, surveys and studies concluded that regional development of the Delaware River Basin is feasible, advisable and urgently needed; and has recommended that an interstate compact with federal participation be consummated to this end; and

WHEREAS, the Congress of the United States and the executive branch of the government have recognized the national interest in the Delaware River Basin by authorizing and directing the Corps of Engineers, U.S. Department of the Army, to make a comprehensive survey and report on the water and related resources of the Delaware River Basin, enlisting the technical aid and planning participation of many federal, state and municipal agencies dealing with the waters of the basin, and in particular the federal departments of Agriculture, Commerce, Health, Education and Welfare, Interior, and Federal Power Commission; and

WHEREAS, some 22,000,000 people of the United States at present live and work in the region of the Delaware River Basin and its environs, and the government, employment, industry and economic development of the entire region and the health, safety and general welfare of its population are and will continue to be vitally affected by the use, conservation, management and control of the water and related resources of the Delaware River Basin; and

WHEREAS, demands upon the waters and related resources of the basin are expected to mount rapidly because of the anticipated increase in the population of the region projected to reach 30,000,000 by 1980 and 40,000,000 by 2010, and because of the anticipated increase in industrial growth projected to double by 1980; and

WHEREAS, water resources planning and development is technical, complex and expensive, and has often required 15 to 20 years from the conception to the completion of a large dam and reservoir; and

WHEREAS, the public interest requires that facilities must be ready and operative when needed, to avoid the catastrophe of unexpected floods or prolonged drought, and for other purposes; and

WHEREAS, the Delaware River Basin Advisory Committee, a temporary body constituted by the governors of the 4 basin states and the mayors of the cities of New York and Philadelphia, has prepared a draft of an interstate-federal compact for the creation of a basin agency, and the signatory parties desire to effectuate the purposes thereof; now therefore

The states of Delaware, New Jersey and New York and the Commonwealth of Pennsylvania, and the United States of America hereby solemnly covenant and agree with each other, upon the enactment of concurrent legislation by the Congress of the United States and by the respective state legislatures, having the same effect as this Part to the following Compact:

Section 1.1 SHORT TITLE. This act shall be known and may be cited as the Delaware River Basin Compact.

1.2 DEFINITIONS. For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(a) "Basin" shall mean the area of drainage into the Delaware River and its tributaries, including Delaware Bay;

(b) "Commission" shall mean the Delaware River Basin Commission created and constituted by this compact;

(c) "Compact" shall mean Part 1 of this act;

(d) "Cost" shall mean direct and indirect expenditures, commitment, and net induced adverse effects, whether or not compensated for, used or incurred in connection with the establishment, acquisition, construction, maintenance and operation of a project;

(e) "Facility" shall mean any real or personal property, within or without the basin, and improvements thereof or thereon, and any and all rights of way, water, water rights, plants, structures, machinery and equipment, acquired, constructed, operated or maintained for the beneficial use of water resources or related land uses including, without limiting the generality of the foregoing, any and all things and appurtenances necessary, useful or convenient for the control, collection, storage, withdrawal, diversion, release, treatment, transmission, sale or exchange of water; or for navigation thereon, or the development and use of hydroelectric energy and power, and public recreational facilities; or the propagation of fish and wildlife; or to conserve and protect the water resources of the basin or any existing or future water supply source, or to facilitate any other uses of any of them;

(f) "Federal government" shall mean the government of the United States of America, and any appropriate branch, department, bureau or division thereof, as the case may be;

(g) "Project" shall mean any work, service or activity which is separately planned, financed, or identified by the commission, or any separate facility undertaken or to be undertaken within a specified area, for the conservation, utilization, control, development or management of water resources which can be established and utilized independently or as an addition to an existing facility, and can be considered as a separate entity for purposes of evaluation;

(h) "Signatory party" shall mean a state or commonwealth party to this compact, and the federal government;

(i) "Water resources" shall include water and related natural resources, in, on, under, or above the ground, including related uses of land, which are subject to beneficial use, ownership or control.

1.3 PURPOSE AND FINDINGS. The legislative bodies of the respective signatory parties hereby find and declare:

(a) The water resources of the basin are affected with a local, state, regional and national interest and their planning, conservation, utilization, development, management and control, under appropriate arrangements for intergovernmental cooperation, are public purposes of the respective signatory parties.

(b) The water resources of the basin are subject to the sovereign right and responsibility of the signatory parties, and it is the purpose of this compact to provide for a joint exercise of such powers and sovereignty in the common interests of the people of the region.

(c) The water resources of the basin are functionally inter-related, and the uses of these resources are interdependent. A single administrative agency is therefore essential for effective and economical direction, supervision and coordination of efforts and programs of federal, state and local governments and of private enterprise.

(d) The water resources of the Delaware River Basin, if properly planned and utilized, are ample to meet all presently projected demands, including existing and added diversions in future years; and ever increasing economies and efficiencies in the use and reuse of water resources can be brought about by comprehensive planning, programming and management.

(e) In general, the purposes of this compact are to promote interstate comity; to remove causes of present and future controversy; to make secure and protect present developments within the states; to encourage and provide for the planning, conservation, utilization, development, management and control of the water resources of the basin; to provide for cooperative planning and action by the signatory parties with respect to such water resources; and to apply the principle of equal and uniform treatment to all water users who are similarly situated and to all users of related facilities, without regard to established political boundaries.

1.4 POWERS OF CONGRESS: WITHDRAWAL. Nothing in this compact shall be construed to relinquish the functions, powers or duties of the Congress of the United States with respect to the control of any navigable waters within the basin, nor shall any provision hereof be construed in derogation of any of the constitutional powers of the Congress to regulate commerce among the states and with foreign nations. The power and right of the Congress to withdraw the federal government as a party to this compact or to revise or modify the terms, conditions and provisions under which it may remain a party by amendment, repeal or modification of any federal statute applicable thereto is recognized by the signatory parties.

1.5 EXISTING AGENCIES: CONSTRUCTION. It is the purpose of the signatory parties to preserve and utilize the functions, powers and duties of existing offices and agencies of government to the extent not inconsistent with this compact, and the commission is authorized and directed to utilize and employ such offices and agencies for the purpose of this compact to the fullest extent it finds feasible and advantageous.

1.6 DURATION OF COMPACT.

(a) The duration of this compact shall be for an initial period of 100 years from its effective date, and it shall be continued for additional periods of 100 years if not later than 20 years nor sooner than 25 years prior to the termination of the initial period or any succeeding period none of the signatory states, by authority of an act of its legislature, notifies the commission of intention to terminate the compact at the end of the then current 100 years period.

(b) In the event that this compact should be terminated by operation of paragraph (a) above, the commission shall be dissolved, its assets and liabilities transferred, and its corporate affairs wound up, in such manner as may be provided by act of the Congress.

Section 2.1 COMMISSION CREATED. The Delaware River Basin Commission is hereby created as a body politic and corporate, with succession for the duration of this compact, as an agency and instrumentality of the governments of the respective signatory parties.

2.2 COMMISSION MEMBERSHIP. The Commission shall consist of the governors of the signatory states, ex-officio, and 1 commissioner to be appointed by the President of the United States to serve during the term of office of the President.

2.3 ALTERNATES. Each member of the commission shall appoint an alternate to act in his place and stead, with authority to attend all meetings of the commission and with power to vote in the absence of the member. Unless otherwise provided by law of the signatory party for which he is appointed, each alternate shall serve during the term of the member appointing him, subject to removal at the pleasure of the member. In the event of a vacancy in the office of alternate, it shall be filled in the same manner as an original appointment for the unexpired term only.

2.4 COMPENSATION. Members of the commission and alternates shall serve without compensation but may be reimbursed for necessary expenses incurred in and incident to the performance of their duties.

2.5 VOTING POWER. Each member shall be entitled to 1 vote on all matters which may come before the commission. No action of the commission shall be taken at any meeting unless a majority of the membership shall vote in favor thereof.

2.6 ORGANIZATION AND PROCEDURE. The commission shall provide for its own organization and procedure, and shall adopt rules and regulations governing its meetings and transactions. It shall organize annually by the election of a chairman and vice-chairman from among its members. It shall provide by its rules for the appointment by each member in his discretion of an advisor to serve without compensation, who may attend all meetings of the commission and its committees.

2.7 JURISDICTION OF THE COMMISSION. The commission shall have, exercise and discharge its functions, powers and duties within the limits of the basin, except that it may in its discretion act outside the basin whenever such action may be necessary or convenient to effectuate its powers or duties within the basin, or to sell or dispose of water, hydroelectric power or other water resources within or without the basin. The commission shall exercise such power outside the basin only upon the consent of the state in which it proposes to act.

Section 3.1 PURPOSE AND POLICY. The commission shall develop and effectuate plans, policies and projects relating to the water resources of the basin. It shall adopt and promote uniform and coordinated policies for water conservation, control, use and management in the basin. It shall encourage the planning, development and financing of water resources projects according to such plans and policies.

3.2 COMPREHENSIVE PLAN, PROGRAM AND BUDGETS. The commission shall, in accordance with Article 13 of this compact, formulate and adopt:

(a) A comprehensive plan, after consultation with water users and interested public bodies; for the immediate and long range development and uses of the water resources of the basin;

(b) A water resources program, based upon the comprehensive plan, which shall include a systematic presentation of the quantity and quality of water resources needs of the area to be served for such reasonably foreseeable period as the commission may determine, balanced by existing and proposed projects required to satisfy such needs, including all public and private projects affecting the basin, together with a separate statement of the projects proposed to be undertaken by the commission during such period; and

(c) An annual current expense budget, and an annual capital budget consistent with the water resources program covering the commission's projects and facilities for the budget period.

3.3 ALLOCATIONS, DIVERSIONS AND RELEASES. The commission shall have the power from time to time as need appears, in accordance with the doctrine of equitable apportionment, to allocate the waters of the basin to and among the states signatory to this compact and to and among their respective political subdivisions, and to impose conditions, obligations and release requirements related thereto, subject to the following limitations:

(a) The commission, without the unanimous consent of the parties to the United States Supreme Court decree in New Jersey v. New York, 74 S. Ct. 842, 347 U.S. 995, 98 L. Ed. 2d 1127 (1954), shall not impair, diminish or otherwise adversely affect the diversions, compensating releases, rights, conditions, obligations, and provisions for the administration thereof as provided in said decree; provided, however, that after consultation with the river master under said decree the commission may find and declare a state of emergency resulting from a drought or catastrophe and it may thereupon by unanimous consent of its members authorize and direct an increase or decrease in any allocation or diversion permitted or releases required by the decree, in such manner and for such limited time as may be necessary to meet such an emergency condition.

(b) No allocation of waters hereafter made pursuant to this section shall constitute a prior appropriation of the waters of the basin or confer any superiority of right in respect to the use of those waters, nor shall any such action be deemed to constitute an apportionment of the waters of the basin among the parties hereto; provided that this paragraph shall not be deemed to limit or restrict the power of the commission to enter into covenants with respect to water supply, with a duration not exceeding the life of this compact, as it may deem necessary for the benefit or development of the water resources of the basin.

(c) Any proper party deeming itself aggrieved by action of the commission with respect to an out-of-basin diversion or compensating releases in connection therewith, notwithstanding the powers delegated to the commission by this compact may invoke the original jurisdiction of the United States Supreme Court within 1 year after such action for an adjudication and determination thereof de novo. Any other action of the commission pursuant to this section shall be subject to judicial review in any court of competent jurisdiction.

3.4 SUPREME COURT DECREE: WAIVERS. Each of the signatory states and their respective political subdivisions, in consideration of like action by the others, and in recognition of reciprocal benefits, hereby waives and relinquishes for the duration of this compact any right, privilege or power it may have to apply for any modification of the terms of the decree of the United States Supreme Court in New Jersey v. New York, 74 S. Ct. 842, 347 U.S. 995, 98 L. Ed. 2d 1127 (1954) which would increase or decrease the diversions authorized or increase or decrease the releases required thereunder, except that a proceeding to modify such decree to increase diversions or compensating releases in connection with such increased diversions may be prosecuted by a proper party to effectuate rights, powers, duties and obligations under Section 3.3 of this compact, and except as may be required to effectuate the provisions of paragraph 111B3 and VB of said decree.

3.5 SUPREME COURT DECREE: SPECIFIC LIMITATIONS ON COMMISSION. Except as specifically provided in Sections 3.3 and 3.4 of this article, nothing in this compact shall be construed in any way to impair, diminish or otherwise adversely affect the rights, powers, privileges, conditions and obligations contained in the decree of the United States Supreme Court in New Jersey v. New York, 74 S. Ct. 842, 347 U.S. 995, 98 L. Ed. 2d 1127 (1954). To this end, and without limitation thereto, the commission shall not:

(a) Acquire, construct or operate any project or facility or make any order or take any action which would impede or interfere with the rights, powers, privileges, conditions or obligations contained on said decree;

(b) Impose or collect any fee, charge or assessment with respect to diversions of waters of the basin permitted by said decree;

(c) Exercise any jurisdiction, except upon consent of all the parties to said decree, over the planning, design, construction, operation or control of any projects, structures or facilities constructed or used in connection with withdrawals, diversions and releases of waters of the basin authorized by said decree or of the withdrawals, diversions or releases to be made thereunder; or

(d) Serve as river master under said decree, except upon consent of all the parties thereto.

3.6 GENERAL POWERS: The commission may:

(a) Plan, design, acquire, construct, reconstruct, complete, own, improve, extend, develop, operate and maintain any and all projects, facilities, properties, activities and services, determined by the commission to be necessary, convenient or useful for the purposes of this compact;

(b) Establish standards of planning, design and operation of all projects and facilities in the basin which affect its water resources, including without limitation thereto water and waste treatment plants, stream and lake recreational facilities, trunk mains for water distribution, local flood protection works, small watershed management programs, and ground water recharging operations;

(c) Conduct and sponsor research on water resources, their planning, use, conservation, management, development, control and protection, and the capacity, adaptability and best utility of each facility thereof, and collect, compile, correlate, analyze, report and interpret data on water resources and uses in the basin, including without limitation thereto the relation of water to other resources, industrial water technology, ground water movement, relation between water price and water demand, and general hydrological conditions;

(d) Compile and coordinate systematic stream stage and ground water level forecasting data, and publicize such information when and as needed for water uses, flood warning, quality maintenance or other purposes;

(e) Conduct such special ground water investigation, tests, and operations and compile such data relating thereto as may be required to formulate and administer the comprehensive plan;

(f) Prepare, publish and disseminate information and reports with respect to the water problems of the basin and for the presentation of the needs, resources and policies of the basin to executive and legislative branches of the signatory parties;

(g) Negotiate for such loans, grants, services or other aids as may be lawfully available from public or private sources to finance or assist in effectuating any of the purposes of this compact; and to receive and accept such aid upon such terms and conditions, and subject to such provisions for repayment as may be required by federal or state law or as the commission may deem necessary or desirable;

(h) Exercise such other and different powers as may be delegated to it by this compact or otherwise pursuant to law, and have and exercise all powers necessary or convenient to carry out its express powers or which may be reasonably implied therefrom.

3.7 RATES AND CHARGES. The commission may from time to time after public notice and hearing fix, alter and revise rates, rentals, charges and tolls and classifications thereof, for the use of facilities which it may own or operate and for products and services rendered thereby, without regulation or control by any department, office or agency of any signatory party.

3.8 REFERRAL AND REVIEW. No project having a substantial effect on the water resources of the basin shall hereafter be undertaken by any person, corporation or governmental authority unless it shall have been first submitted to and approved by the commission, subject to the provisions of Sections 3.3 and 3.5. The Commission shall approve a project whenever it finds and determines that such project would not substantially impair or conflict with the comprehensive plan and may modify and approve as modified, or may disapprove any such project whenever it finds and determines that the project would substantially impair or conflict with such plan. The Commission shall provide by regulation for the procedure of submission, review and consideration of projects, and for its determinations pursuant to this section. Any determination of the Commission hereunder shall be subject to judicial review in any court of competent jurisdiction.

3.9 COORDINATION AND COOPERATION. The Commission shall promote and aid the coordination of the activities and programs of federal, state, municipal and private agencies concerned with water resources administration in the basin. To this end, but without limitation thereto, the Commission may:

(a) Advise, consult, contract, financially assist, or otherwise, cooperate with any and all such agencies;

(b) Employ any other agency or instrumentality of any of the signatory parties or of any political subdivision thereof, in the design, construction, operation and maintenance of structures, and the installation and management of river control systems, or for any other purpose;

(c) Develop and adopt plans and specifications for particular water resources projects and facilities which so far as consistent with the comprehensive plan incorporate any separate plans of other public and private organizations operating in the basin, and permit the decentralized administration thereof;

(d) Qualify as a sponsoring agency under any federal legislation heretofore or hereafter enacted to provide financial or other assistance for the planning, conservation, utilization, development, management or control of water resources.

3.10 ADVISORY COMMITTEES. The Commission may constitute and empower advisory committees, which may be comprised of representatives of the public and of federal, state, county and municipal governments, water resources agencies, water-using industries, water-interest groups, labor and agriculture.

Section 4.1 GENERALLY. The Commission shall have power to develop, implement and effectuate plans and projects for the use of the waters of the basin for domestic, municipal, agricultural and industrial water supply. To this end, without limitation thereto, it may provide for, construct, acquire, operate and maintain dams, reservoirs and other facilities for utilization of surface and ground water resources, and all related structures, appurtenances and equipment on the river and its tributaries and at such off-river sites as it may find appropriate, and may regulate and control the use thereof.

4.2 STORAGE AND RELEASE OF WATERS.

(a) The Commission shall have power to acquire, operate and control projects and facilities for the storage and release of waters, for the regulation of flows and supplies of surface and ground waters of the basin, for the protection of public health, stream quality control, economic development, improvement of fisheries, recreation, dilution and abatement of pollution, the prevention of undue salinity and other purposes.

(b) No signatory party shall permit any augmentation of flow to be diminished by the diversion of any water of the basin during any period in which waters are being released from storage under the direction of the Commission for the purpose of augmenting such flow, except in cases where such diversion is duly authorized by this compact, or by the Commission pursuant thereto, or by the judgment, order or decree of a court of competent jurisdiction.

4.3 ASSESSABLE IMPROVEMENTS. The Commission may undertake to provide stream regulation in the main stream or any tributary in the basin and may assess on an annual basis or otherwise the cost thereof upon water users or any classification of them specially benefited thereby to a measurable extent, provided that no such assessment shall exceed the actual benefit to any water user. Any such assessment shall follow the procedure prescribed by law for local improvement assessments and shall be subject to judicial review in any court of competent jurisdiction.

4.4 COORDINATION. Prior to entering upon the execution of any project authorized by this article, the Commission shall review and consider all existing rights, plans and programs of the signatory parties, their political subdivisions, private parties, and water users which are pertinent to such project, and shall hold a public hearing on each proposed project.

4.5 ADDITIONAL POWERS. In connection with any project authorized by this article, the Commission shall have power to provide storage, treatment, pumping and transmission facilities, but nothing herein shall be construed to authorize the Commission to engage in the business of distributing water.

Section 5.1 GENERAL POWERS. The Commission may undertake investigations and survey, and acquire, construct, operate and maintain projects and facilities to control potential pollution and abate or dilute existing pollution of the water resources of the basin. It may invoke as complainant the power and jurisdiction of water pollution abatement agencies of the signatory parties.

5.2 POLICY AND STANDARDS. The Commission may assume jurisdiction to control future pollution and abate existing pollution in the waters of the basin, whenever it determines after investigation and public hearing upon due notice that the effectuation of the comprehensive plan so requires. The standard of such control shall be that pollution by sewage or industrial or other waste originating within a signatory state shall not injuriously affect waters of the basin as contemplated by the comprehensive plan. The Commission after such public hearing, may classify the waters of the basin and establish standards of treatment of sewage, industrial or other waste, according to such classes including allowance for the variable factors of surface and ground waters, such as size of the stream, flow, movement, location, character, self-purifications, and usage of the waters affected. After such investigation, notice and hearing the commission may adopt and from time to time amend and repeal rules, regulations and standards to control such future pollution and abate existing pollution, and to require such treatment of sewage, industrial or other waste within a time reasonable for the construction of the necessary works as may be required to protect the public health or to preserve the waters of the basin for uses in accordance with the comprehensive plan.

5.3 COOPERATIVE LEGISLATION AND ADMINISTRATION. Each of the signatory parties covenants and agrees to prohibit and control pollution of the waters of the basin according to the requirements of this compact and to cooperate faithfully in the control of future pollution in and abatement of existing pollution from the rivers, streams, and waters in the basin which flow through, under, into or border upon any of such signatory states, and in order to effect such object, agrees to enact any necessary legislation to enable each such party to place and maintain the waters of said basin in a satisfactory condition, available for safe and satisfactory use as public and industrial water supplies after reasonable treatment, suitable for recreational usage, capable of maintaining fish and other aquatic life, free from unsightly or malodorous nuisances due to floating solids or sludge deposits and adaptable to such other uses as may be provided by the comprehensive plan.

5.4 ENFORCEMENT. The Commission may, after investigation and hearing, issue an order or orders upon any person or public or private corporation or other entity, to cease the discharge of sewage, industrial or other waste into waters of the basin which it determines to be in violation of such rules and regulations as it shall have adopted for the prevention and abatement of pollution. Any such order or orders may prescribe the date, including a reasonable time for the construction of any necessary works, on or before which such discharge shall be wholly or partially discontinued, modified or treated, or otherwise conformed to the requirements of such rules and regulations. Such order shall be reviewable in any court of competent jurisdiction. The courts of the signatory parties shall have jurisdiction to enforce against any person, public or private corporation, or other entity, any and all provisions of this Article or of any such order. The Commission may bring an action in its own name in any such court of competent jurisdiction to compel compliance with any provision of this Article, or any rule or regulation issued pursuant thereto or of any such order, according to the practice and procedure of the court.

5.5 FURTHER JURISDICTION. Nothing in this compact shall be construed to repeal, modify or qualify the authority of any signatory party to enact any legislation or enforce any additional conditions and restrictions to lessen or prevent the pollution of waters within its jurisdiction.

Section 6.1 GENERAL POWERS. The Commission may plan, design, construct and operate and maintain projects and facilities, as it may deem necessary or desirable for flood damage reduction. It shall have power to operate such facilities and to store and release waters on the Delaware River and its tributaries and elsewhere within the basin, in such manner, at such times, and under such regulations as the Commission may deem appropriate to meet flood conditions as they may arise.

6.2 FLOOD PLAIN ZONING.

(a) The Commission shall have power to adopt, amend and repeal recommended standards, in the manner provided by this section, relating to the nature and extent of the uses of land in areas subject to flooding by waters of the Delaware River and its tributaries. Such standards shall not be deemed to impair or restrict the power of the signatory parties or their political subdivisions to adopt zoning and other land use regulations not inconsistent therewith.

(b) The Commission may study and determine the nature and extent of the flood plains of the Delaware River and its tributaries. Upon the basis of such studies, it may establish encroachment lines and delineate the areas subject to flood, including a classification of land with reference to relative risk of flood and the establishment of standards for flood plain use which will safeguard the public health, safety and property. Prior to the adoption of any standards delineating such area or defining such use, the commission shall hold public hearings, in the manner provided by Article 14, with respect to the substance of such standards. At or before such public hearings the proposed standards shall be available, and all interested persons shall be given an opportunity to be heard thereon at the hearing. Upon the adoption and promulgation of such standards, the commission may enter into agreements to provide technical and financial aid to any municipal corporation for the administration and enforcement of any local land use ordinances or regulations giving effect to such standards.

6.3 FLOOD LANDS ACQUISITION. The Commission shall have power to acquire the fee or any lesser interest in lands and improvements thereon within the area of a flood plain for the purpose of restricting the use of such property so as to minimize the flood hazard, converting property to uses appropriate to flood plain conditions, or preventing unwarranted constrictions that reduce the ability of the river channel to carry flood water. Any such action shall be in accord with the standards adopted and promulgated pursuant to Section 6.2.

6.4 FLOOD AND STREAM STAGE WARNINGS AND POSTING. The Commission may cause lands particularly subject to flood to be posted with flood hazard warnings, and may from time to time cause flood advisory notices to be published and circulated as conditions may warrant.

Section 7.1 WATERSHEDS GENERALLY. The Commission shall promote sound practices of watershed management in the basin, including projects and facilities to retard run-off and waterflow and prevent soil erosion.

7.2 SOIL CONSERVATION AND FORESTRY. The Commission may acquire, sponsor or operate facilities and projects to encourage soil conservation, prevent and control erosion, and to promote land reclamation and sound forestry practices.

7.3 FISH AND WILDLIFE. The Commission may acquire, sponsor or operate projects and facilities for the maintenance and improvement of fish and wildlife habitats related to the water resources of the basin.

7.4 COOPERATIVE PLANNING AND OPERATION.

(a) The Commission shall cooperate with the appropriate agencies of the signatory parties and with other public and private agencies in the planning and effectuation of a coordinated program of facilities and projects authorized by this article.

(b) The Commission shall not operate any such project or facility unless it has first found and determined that no other suitable unit or agency of government is available to operate the same upon reasonable conditions, in accordance with the intent and purpose expressed in Section 1.5 of this compact.

Section 8.1 DEVELOPMENT. The Commission shall provide for the development of water related public sports and recreational facilities. The Commission on its own account or in cooperation with a signatory party, political subdivision or any agency thereof, may provide for the construction, maintenance and administration of such facilities, subject to the provisions of Section 8.2 hereof.

8.2 COOPERATIVE PLANNING AND OPERATION.

(a) The Commission shall cooperate with the appropriate agencies of the signatory parties and with other public and private agencies in the planning and effectuation of a coordinated program of facilities and projects authorized by this article.

(b) The Commission shall not operate any such project or facility unless it has first found and determined that no other suitable unit or agency of government is available to operate the same upon reasonable conditions, in accordance with the intent and purpose expressed in Section 1.5 of this compact.

8.3 OPERATION AND MAINTENANCE. The Commission, within limits prescribed by this article, shall:

(a) Encourage activities of other public agencies having water-related recreational interests and assist in the coordination thereof;

(b) Recommend standards for the development and administration of water related recreational facilities;

(c) Provide for the administration, operation and maintenance of recreational facilities owned or controlled by the Commission and for the letting and supervision of private concessions in accordance with this article.

8.4 CONCESSIONS. The Commission shall after notice and public hearing provide by regulation for the award of contracts for private concessions in connection with recreational facilities, including any renewal or extension thereof, upon sealed competitive bids after public advertisement therefor.

Section 9.1 DEVELOPMENT. The waters of the Delaware River and its tributaries may be impounded and used by or under authority of the Commission for the generation of hydroelectric power and hydroelectric energy, in accordance with the comprehensive plan.

9.2 POWER GENERATION. The Commission may develop and operate, or authorize to be developed and operated, dams and related facilities and appurtenances for the purpose of generating hydroelectric power and hydroelectric energy.

9.3 TRANSMISSION. The Commission may provide facilities for the transmission of hydroelectric power and hydroelectric energy produced by it where such facilities are not otherwise available upon reasonable terms, for the purpose of wholesale marketing of power and nothing herein shall be construed to authorize the Commission to engage in the business of direct sale to consumers.

9.4 DEVELOPMENT CONTRACTS. The Commission may after public notice and hearing enter into contracts on reasonable terms, consideration and duration under which public utilities or public agencies may develop hydroelectric power and hydroelectric energy through the use of dams, related facilities and appurtenances.

9.5 RATES AND CHARGES. Rates and charges fixed by the Commission for power which is produced by its facilities shall be reasonable, nondiscriminatory, and just.

Section 10.1 POWER OF REGULATION. The Commission may regulate and control withdrawals and diversions from surface waters and ground waters of the basin, as provided by this article. The Commission may enter into agreements with the signatory parties relating to the exercise of such power of regulation or control and may delegate to any of them such powers of the Commission as it may deem necessary or desirable.

10.2 DETERMINATION OF PROTECTED AREAS. The Commission may from time to time after public hearing upon due notice determine and delineate such areas within the basin wherein the demand upon supply made by water users have developed or threatened to develop to such a degree as to create a water shortage or to impair or conflict with the requirements or effectuation of the comprehensive plan, and only such areas may be designated as "protected areas." The Commission, whenever it determines that such shortage no longer exists, shall terminate the protected status of such area and shall give public notice of such termination.

10.3 WITHDRAWAL PERMITS. In any protected areas so determined and delineated, no person, firm, corporation or other entity shall divert or withdraw water for domestic, municipal, agricultural or industrial uses in excess of such quantities as the Commission may prescribe by general regulation, except (i) pursuant to a permit granted under this article, or (ii) pursuant to a permit or approval heretofore granted under the laws of any of the signatory states.

10.4 EMERGENCY. In the event of a drought or other condition which may cause an actual and immediate shortage of available water supply within the basin, or within any part thereof, the Commission may, after public hearing, determine and delineate the area of such shortage and declare a water supply emergency therein. For the duration of such emergency as determined by the Commission no person, firm, corporation or other public or private entity shall divert or withdraw water for any purpose, in excess of such quantities as the Commission may prescribe by general regulation or authorize by special permit granted hereunder.

10.5 STANDARDS. Permits shall be granted, modified or denied as the case may be so as to avoid such depletion of the natural stream flows and ground waters in the protected area or in an emergency area as will adversely affect the comprehensive plan or the just and equitable interests and rights of other lawful users of the same source, giving due regard to the need to balance and reconcile alternative and conflicting uses in the event of an actual or threatened shortage of water of the quality required.

10.6 JUDICIAL REVIEW. The determinations and delineations of the Commission pursuant to Section 10.2 and the granting, modification or denial of permits pursuant to Sections 10.3 through 10.5 shall be subject to judicial review in any court of competent jurisdiction.

10.7 MAINTENANCE OF RECORDS. Each state shall provide for the maintenance and preservation of such records of authorized diversions and withdrawals, and annual volume thereof as the Commission shall prescribe. Such records and supplementary reports shall be furnished to the Commission at its request.

10.8 EXISTING STATE SYSTEMS. Whenever the Commission finds it necessary or desirable to exercise the powers conferred by this article any diversion or withdrawal permits authorized or issued under the laws of any of the signatory states shall be superseded to the extent of any conflict with the control and regulation exercised by the Commission.

Section 11.1 FEDERAL AGENCIES AND PROJECTS. For the purposes of avoiding conflicts of jurisdiction and of giving full effect to the Commission as a regional agency of the signatory parties, the following rules shall govern federal projects affecting the water resources of the basin, subject in each case to the provisions of Section 1.4 of this compact:

(a) The planning of all projects related to powers delegated to the Commission by this compact shall be undertaken in consultation with the Commission;

(b) No expenditure or commitment shall be made for or on account of the construction, acquisition or operation of any project or facility nor shall it be deemed authorized, unless it shall have first been included by the Commission in the comprehensive plan;

(c) Each federal agency otherwise authorized by law to plan, design, construct, operate or maintain any project or facility in or for the basin shall continue to have, exercise and discharge such authority except as specifically provided by this section.

11.2 STATE AND LOCAL AGENCIES AND PROJECTS. For the purpose of avoiding conflicts of jurisdiction and giving full effect to the Commission as a regional agency of the signatory parties, the following rules shall govern projects of the signatory states, their political subdivisions and public corporations affecting water resources of the basin:

(a) The planning of all projects relating to powers delegated to the Commission by this compact shall be undertaken in consultation with the Commission;

(b) No expenditure or commitment shall be made for or on account of the construction, acquisition or operation of any project or facility unless it shall have first been included by the Commission in the comprehensive plan;

(c) Each state and local agency otherwise authorized by law to plan, design, construct, operate or maintain any project or facility in or for the basin shall continue to have, exercise and discharge such authority, except as specifically provided by this section.

11.3 RESERVED TAXING POWERS OF STATES. Each of the signatory parties reserves the right to levy, assess and collect fees, charges and taxes on or measured by the withdrawal or diversion of waters of the basin for use within the jurisdictions of the respective signatory parties.

11.4 PROJECT COSTS AND EVALUATION STANDARDS. The Commission shall establish uniform standards and procedures for the evaluation, determination of benefits, and cost allocations of projects affecting the basin, and for the determination of project priorities, pursuant to the requirements of the comprehensive plan and its water resources program. The Commission shall develop equitable cost sharing and reimbursement formulas for the signatory parties including:

(a) Uniform and consistent procedures for the allocation of project costs among purposes included in multiple-purpose programs;

(b) Contracts and arrangements for sharing financial responsibility among and with signatory parties, public bodies, groups and private enterprise, and for the supervision of their performance;

(c) Establishment and supervision of a system of accounts for reimbursable purposes and directing the payments and charges to be made from such accounts;

(d) Determining the basis and apportioning amounts (i) of reimbursable revenues to be paid signatory parties or their political subdivisions, and (ii) of payments in lieu of taxes to any of them.

11.5 COOPERATIVE SERVICES. The Commission shall furnish technical services, advice and consultation to authorized agencies of the signatory parties with respect to the water resources of the basin, and each of the signatory parties pledges itself to provide technical and administrative services to the Commission upon request, within the limits of available appropriations and to cooperate generally with the Commission for the purposes of this compact, and the cost of such services may be reimbursable whenever the parties deem appropriate.

Section 12.1 BORROWING POWER. The Commission may borrow money for any of the purposes of this compact, and may issue its negotiable bonds and other evidences of indebtedness in respect thereto. All such bonds and evidences of indebtedness shall be payable solely out of the properties and revenues of the Commission without recourse to taxation. The bonds and other obligations of the Commission, except as may be otherwise provided in the indenture under which they were issued, shall be direct and general obligations of the Commission and the full faith and credit of the Commission are hereby pledged for the prompt payment of the debt service thereon and for the fulfillment of all other undertakings of the Commission assumed by it to or for the benefit of the holders thereof.

12.2 FUNDS AND EXPENSES. The purpose of this compact shall include without limitation thereto all costs of any project or facility or any part thereof, including interest during a period of construction and a reasonable time thereafter and any incidental expenses (legal, engineering, fiscal, financial consultant and other expenses) connected with issuing and disposing of the bonds; all amounts required for the creation of an operating fund, construction fund, reserve fund, sinking fund, or other special funds; all other expenses connected with the planning, design, acquisition, construction, completion, improvement or reconstruction of any facility or any part thereof; and reimbursement of advances by the Commission or by others for such purposes and for working capital.

12.3 CREDIT EXCLUDED: OFFICERS, STATE AND MUNICIPAL. The Commission shall have no power to pledge the credit of any signatory party, or of any county or municipality, or to impose any obligation for payment of the bonds upon any signatory party or any county or municipality. Neither the commissioners nor any person executing the bonds shall be liable personally on the bonds of the Commission or be subject to any personal liability or accountability by reason of the issuance thereof.

12.4 FUNDING AND REFUNDING. Whenever the Commission deems it expedient, it may fund and refund its bonds and other obligations whether or not such bonds and obligations have matured. It may provide for the issuance, sale or exchange of refunding bonds for the purpose of redeeming or retiring any bonds (including the payment of any premium, duplicate interest or cash adjustment required in connection therewith) issued by the Commission or issued by any other issuing body, the proceeds of the sale of which have been applied to any facility acquired by the Commission or which are payable out of the revenues of any facility acquired by the Commission. Bonds may be issued partly to refund bonds and other obligations then outstanding, and partly for any other purpose of the Commission. All provisions of this compact applicable to the issuance of bonds are applicable to refunding bonds and to the issuance, sale or exchange thereof.

12.5 BONDS, AUTHORIZATION GENERALLY. Bonds and other indebtedness of the Commission shall be authorized by resolution of the Commission. The validity of the authorization and issuance of any bonds by the Commission shall not be dependent upon nor affected in any way by: (i) the disposition of bond proceeds by the Commission or by contract, commitment or action taken with respect to such proceeds; or (ii) the failure to complete any part of the project for which bonds are authorized to be issued. The Commission may issue bonds in 1 or more series and may provide for 1 or more consolidated bond issues, in such principal amounts and with such terms and provisions as the Commission may deem necessary. The bonds may be secured by a pledge of all or any part of the property, revenues and franchises under its control. Bonds may be issued by the Commission in such amount, with such maturities and in such denominations and form or forms, whether coupon or registered, as to both principal and interest, as may be determined by the Commission. The Commission may provide for redemption of bonds prior to maturity on such notice and at such time or times and with such redemption provisions, including premiums, as the Commission may determine.

12.6 BONDS: RESOLUTIONS AND INDENTURES GENERALLY. The Commission may determine and enter into indentures providing for the principal amount, date or dates, maturities, interest rate, denominations, form, registration, transfer, interchange and other provisions of the bonds and coupons and the terms and conditions upon which the same shall be executed, issued, secured, sold, paid, redeemed, funded and refunded. The resolution of the Commission authorizing any bond or any indenture so authorized under which the bonds are issued may include all such covenants and other provisions other than any restriction on the regulatory powers vested in the Commission by this compact as the Commission may deem necessary or desirable for the issue, payment, security, protection or marketing of the bonds, including without limitation covenants and other provisions as to the rates or amounts of fees, rents and other charges to be charged or made for use of the facilities; the use, pledge, custody, securing, application and disposition of such revenues, of the proceeds of the bonds, and of any other moneys of the Commission; the operation, maintenance, repair and reconstruction of the facilities and the amounts which may be expended therefor; the sale, lease or other disposition of the facilities; the insuring of the facilities and of the revenues derived therefrom; the construction or other acquisition of other facilities; the issuance of additional bonds or other indebtedness; the rights of the bondholders and of any trustee for the bondholders upon default by the Commission or otherwise; and the modification of the provisions of the indenture and of the bonds. Reference on the face of the bonds to such resolution or indenture by its date of adoption or the apparent date on the face thereof is sufficient to incorporate all of the provisions thereof and of this compact into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and of this compact and is bound thereby.

12.7 MAXIMUM MATURITY. No bond by its terms shall mature in more than 50 years from its own date and in the event any authorized issue is divided into 2 or more series or divisions, the maximum maturity date hereby authorized shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

12.8 TAX EXEMPTION. All bonds issued by the Commission under the provisions of this compact and the interest thereof shall at all times be free and exempt from all taxation by or under authority of any of the signatory parties; except for transfer, inheritance and estate taxes.

12.9 INTEREST. Bonds shall bear interest at a rate determined by the Commission, payable annually or semi-annually.

12.10 PLACE OF PAYMENT. The Commission may provide for the payment of the principal and interest of bonds at any place or places within or without the signatory states, and in any specified lawful coin or currency of the United States of America.

12.11 EXECUTION. The Commission may provide for the execution and authentication of bonds by the manual, lithographed or printed facsimile signature of officers of the Commission, and by additional authentication by a trustee or fiscal agent appointed by the Commission. If any of the officers whose signatures or counter signatures appear upon the bonds or coupons cease to be officers before the delivery of the bonds or coupons, their signatures or counter signatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

12.12 HOLDING OWN BONDS. The Commission shall have power out of any funds available therefor to purchase its bonds and may hold, cancel or resell such bonds.

12.13 SALE. The Commission may fix terms and conditions for the sale or other disposition of any authorized issue of bonds. The Commission may sell bonds at less than their par or face value but no issue of bonds may be sold at an aggregate price below the par or face value thereof if such sale would result in a net interest cost to the Commission calculated upon the entire issue so sold of more than 6 percent per annum payable semi-annually, according to standard tables of bonds values. All bonds issued and sold for cash pursuant to this act shall be sold on sealed proposals to the highest bidder. Prior to such sale, the Commission shall advertise for bids by publication of a notice of sale not less than 10 days prior to the date of sale, at least once in a newspaper of general circulation printed and published in New York City carrying municipal bond notices and devoted primarily to financial news. The Commission may reject any and all bids submitted and may thereafter sell the bonds so advertised for sale at private sale to any financially responsible bidder under such terms and conditions as it deems most advantageous to the public interest, but the bonds shall not be sold at a net interest cost calculated upon the entire issue so advertised, greater than the lowest bid which was rejected. In the event the Commission desires to issue its bonds in exchange for an existing facility or portion thereof, or in exchange for bonds secured by the revenue of an existing facility, it may exchange such bonds for the existing facility or portion thereof or for the bonds so secured, plus an additional amount of cash, without advertising such bonds for sale.

12.14 NEGOTIABILITY. All bonds issued under the provisions of this compact are negotiable instruments, except when registered in the name of a registered owner.

12.15 LEGAL INVESTMENTS. Bonds of the Commission shall be legal investments for savings banks, fiduciaries and public funds in each of the signatory states.

12.16 VALIDATION PROCEEDINGS. Prior to the issuance of any bonds, the Commission may institute a special proceeding to determine the legality of proceedings to issue the bonds and their validity under the laws of any of the signatory parties. Such proceeding shall be instituted and prosecuted in rem and the judgment rendered therein shall be conclusive against all persons whomsoever and against each of the signatory parties.

12.17 RECORDING. No indenture need be recorded or filed in any public office, other than the office of the Commission. The pledge of revenues provided in any indenture shall take effect forthwith as provided therein and irrespective of the date of receipt of such revenues by the Commission or the indenture trustee. Such pledge shall be effective as provided in the indenture without physical delivery of the revenues to the Commission or to the indenture trustee.

12.18 PLEDGED REVENUES. Bond redemption and interest payments shall, to the extent provided in the resolution or indenture, constitute a first, direct and exclusive charge and lien on all such rates, rents, tolls, fees and charges and other revenues and interest thereon received from the use and operation of the facility, and on any sinking or other funds created therefrom. All such rates, rents, tolls, fees, charges and other revenues, together with interest thereon, shall constitute a trust fund for the security and payment of such bonds and except as and to the extent provided in the indenture with respect to the payment therefrom of expenses for other purposes including administration, operation, maintenance, improvements or extension of the facilities or other purposes shall not be used or pledged for any other purpose so long as such bonds, or any of them are outstanding and unpaid.

12.19 REMEDIES. The holder of any bond may for the equal benefit and protection of all holders of bonds similarly situated: (a) by mandamus or other appropriate proceedings require and compel the performance of any of the duties imposed upon the Commission or assumed by it, its officers, agents or employees under the provisions of any indenture, in connection with the acquisition, construction, operation, maintenance, repair, reconstruction or insurance of the facilities, or in connection with the collection, deposit, investment, application and disbursement of the rates, rents, tolls, fees, charges and other revenues derived from the operation and use of the facilities, or in connection with the deposit, investment and disbursement of the proceeds received from the sale of bonds; or (b) by action or suit in a court of competent jurisdiction of any signatory party require the Commission to account as if it were the trustee of an express trust, or enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of bonds.

12.20 CAPITAL FINANCING BY SIGNATORY PARTIES: GUARANTEES.

(a) The signatory parties will provide such capital funds required for projects of the Commission as may be authorized by their respective statutes in accordance with a cost sharing plan prepared pursuant to Article 11 of this compact; but nothing in this section shall be deemed to impose any mandatory obligation on any of the signatory parties other than such obligations as may be assumed by a signatory part in connection with a specific project or facility.

(b) Bonds of the Commission, notwithstanding any other provision of this compact, may be executed and delivered to any duly authorized agency of any of the signatory parties without public offering and may be sold and resold with or without the guarantee of such signatory party, subject to and in accordance with the constitutions of the respective signatory parties.

(c) The Commission may receive and accept, and the signatory parties may make loans, grants, appropriations, advances and payments of reimbursable or nonreimbursable funds or property in any form for the capital or operating purposes of the Commission.

Section 13.1 COMPREHENSIVE PLAN. The Commission shall develop and adopt, and may from time to time review and revise a comprehensive plan for the immediate and long range development and use of the water resources of the basin. The plan shall include all public and private projects and facilities which are required, in the judgment of the Commission, for the optimum planning, development, conservation, utilization, management and control of water resources of the basin to meet present and future needs; provided that the plan shall include any projects required to conform with any present or future decree or judgment of any court of competent jurisdiction. The Commission may adopt a comprehensive plan or any revision thereof in such part or parts as it may deem appropriate, provided that before the adoption of the plan or any part or revision thereof the Commission shall consult with water users and interested public bodies and public utilities and shall consider and give due regard to the findings and recommendations of the various agencies of the signatory parties and their political subdivisions. The Commission shall conduct public hearings with respect to the comprehensive plan prior to the adoption of the plan or any part or revision thereof.

13.2 WATER RESOURCES PROGRAM. The Commission shall annually adopt a water resources program, based upon the comprehensive plan, consisting of the projects and facilities which the Commission proposes to be undertaken by the Commission and by other authorized governmental and private agencies, organizations and persons during the ensuing six years or such other reasonably foreseeable period as the Commission may determine. The water resources program shall include a systematic presentation of:

1) the quantity and quality of water resources needs for such period;

2) the existing and proposed projects and facilities required to satisfy such needs, including all public and private projects to be anticipated;

3) a separate statement of the projects proposed to be undertaken by the Commission during such period.

13.3 ANNUAL CURRENT EXPENSE AND CAPITAL BUDGETS.

(a) The Commission shall annually adopt a capital budget including all capital projects it proposes to undertake or continue during the budget period containing a statement of the estimated cost of each project and the method of financing thereof.

(b) The Commission shall annually adopt a current expense budget for each fiscal year. Such budget shall include the Commission's estimated expenses for administration, operation, maintenance and repairs, including a separate statement thereof for each project, together with its cost allocation. The total of such expenses shall be balanced by the Commission's estimated revenues from all sources, including the cost allocations undertaken by any of the signatory parties in connection with any project. Following the adoption of the annual current expense budget by the Commission, the executive director of the Commission shall:

1) certify to the respective signatory parties the amounts due in accordance with existing cost sharing established for each project; and

2) transmit certified copies of such budget to the principal budget officer of the respective signatory parties at such time and in such manner as may be required under their respective budgetary procedures. The amount required to balance the current expense budget in addition to the aggregate amount of item 1) above and all other revenues available to the Commission shall be apportioned equitably among the signatory parties by unanimous vote of the Commission, and the amount of such apportionment to each signatory party shall be certified together with the budget.

(c) The respective signatory parties covenant and agree to include the amounts so apportioned for the support of the current expense budget in their respective budgets next to be adopted, subject to such review and approval as may be required by their respective budgetary processes. Such amounts shall be due and payable to the Commission in quarterly installments during its fiscal year, provided that the Commission may draw upon its working capital to finance its current expense budget pending remittances by the signatory parties.

14.1 AUXILIARY POWERS OF COMMISSION, FUNCTIONS OF COMMISSIONERS.

(a) The Commission, for the purposes of this compact, may:

1) Adopt and use a corporate seal, enter into contracts, sue and be sued in all courts of competent jurisdiction;

2) Receive and accept such payments, appropriations, grants, gifts, loans, advances and other funds, properties and services as may be transferred or made available to it by any signatory party or by any other public or private corporation or individual, and enter into agreements to make reimbursement for all or part thereof;

3) Provide for, acquire and adopt detailed engineering, administrative, financial and operating plans and specifications to effectuate, maintain or develop any facility or project;

4) Control and regulate the use of facilities owned or operated by the commission;

5) Acquire, own, operate, maintain, control, sell and convey real and personal property and any interest therein by contract, purchase, lease, license, mortgage or otherwise as it may deem necessary for any project or facility, including any and all appurtenances thereto necessary, useful or convenient for such ownership, operation, control, maintenance or conveyance;

6) Have and exercise all corporate powers essential to the declared objects and purposes of the commission.

(b) The commissioners, subject to the provisions of this compact, shall:

1) Serve as the governing body of the Commission, and exercise and discharge its powers and duties except as otherwise provided by or pursuant to this compact;

2) Determine the character of and the necessity for its obligations and expenditures and the manner in which they shall be incurred, allowed, and paid subject to any provisions of law specifically applicable to agencies or instrumentalities created by compact;

3) Provide for the internal organization and administration of the commission;

4) Appoint the principal officers of the Commission and delegate to and allocate among them administrative functions, powers and duties;

5) Create and abolish offices, employments and positions as it deems necessary for the purposes of the Commission, and subject to the provisions of this article, fix and provide for the qualifications, appointment, removal, term, tenure, compensation, pension and retirement rights of its officers and employees;

6) Let and execute contracts to carry out the powers of the Commission.

14.2 REGULATIONS: ENFORCEMENT. The Commission may:

(a) Make and enforce reasonable rules and regulations for the effectuation, application and enforcement of this compact; and it may adopt and enforce practices and schedules for or in connection with the use, maintenance and administration of projects and facilities it may own or operate and any product or service rendered thereby; provided that any rule or regulation, other than 1 which deals solely with the internal management of the Commission, shall be adopted only after public hearing and shall not be effective unless and until filed in accordance with the law of the respective signatory parties applicable to administrative rules and regulations generally; and

(b) Designate any officer, agent or employee of the Commission to be an investigator or watchman and such person shall be vested with the powers of a peace officer of the state in which he is duly assigned to perform his duties.

14.3 TAX EXEMPTION. The Commission, its property, functions, and activities shall be exempt from taxation by or under the authority of any of the signatory parties or any political subdivision thereof; provided that in lieu of property taxes the Commission shall, as to specific projects, make payments to local taxing districts in annual amounts which shall equal the taxes lawfully assessed upon property for the tax year next prior to its acquisition by the Commission for a period of ten years. The nature and amount of such payments shall be reviewed by the Commission at the end of 10 years, and from time to time thereafter, upon reasonable notice and opportunity to be heard to the affected taxing district, and the payments may be thereupon terminated or continued in such reasonable amount as may be necessary or desirable to take into account hardships incurred and benefits received by the taxing jurisdiction which are attributable to the project.

14.4 MEETINGS: PUBLIC HEARING: RECORDS, MINUTES.

(a) All meetings of the Commission shall be open to the public.

(b) The Commission shall conduct at least 1 public hearing prior to the adoption of the comprehensive plan, water resources program, annual capital and current expense budgets, the letting of any contract for the sale or other disposition by the Commission of hydroelectric energy or water resources to any person, corporation or entity, and in all other cases, wherein this compact requires a public hearing. Such hearing shall be held upon at least 10 days public notice given by posting at the offices of the Commission. The Commission shall also provide forthwith for distribution of such notice to the press and by the mailing of a copy thereof to any person who shall request such notices.

(c) The minutes of the Commission shall be a public record open to inspection at its offices during regular business hours.

14.5 OFFICERS GENERALLY.

(a) The officers of the Commission shall consist of an executive director and such additional officers, deputies and assistants as the Commission may determine. The executive director shall be appointed and may be removed by the affirmative vote of a majority of the full membership of the Commission. All other officers and employees shall be appointed by the executive director under such rules of procedure as the Commission may determine.

(b) In the appointment and promotion of officers and employees for the Commission, no political, racial, religious or residence test or qualification shall be permitted or given consideration, but all such appointments and promotions shall be solely on the basis of merit and fitness. Any officer or employee of the Commission who is found by the Commission to be guilty of a violation of this section shall be removed from office by the Commission.

14.6 OATH OF OFFICE. An oath of office in such form as the Commission shall prescribe shall be taken, subscribed and filed with the Commission by the executive director and by each officer appointed by him not later than 15 days after the appointment.

14.7 BOND. Each officer shall give such bond and in such form and amount as the Commission may require for which the commission may pay the premium.

14.8 PROHIBITED ACTIVITIES.

(a) No commissioner, officer or employee shall:

1) be financially interested, either directly or indirectly, in any contract, sale, purchase, lease or transfer of real or personal property to which the Commission is a party;

2) solicit or accept money or any other thing of value in addition to the compensation or expenses paid him by the Commission for services performed within the scope of his official duties;

3) offer money or any thing of value for or in consideration of obtaining an appointment, promotion or privilege in his employment with the Commission.

(b) Any officer or employee who shall willfully violate any of the provisions of this section shall forfeit his office or employment.

(c) Any contract or agreement knowingly made in contravention of this section is void.

(d) Officers and employees of the Commission shall be subject in addition to the provisions of this section to such criminal and civil sanctions for misconduct in office as may be imposed by federal law and the law of the signatory state in which such misconduct occurs.

14.9 PURCHASING. Contracts for the construction, reconstruction or improvement of any facility when the expenditure required exceeds $10,000 and contracts for the purchase of services, supplies, equipment and materials when the expenditure required exceeds $2,500 shall be advertised and let upon sealed bids to the lowest responsible bidder. Notice requesting such bids shall be published in a manner reasonably likely to attract prospective bidders, which publication shall be made at least 10 days before bids are received and in at least 2 newspapers of general circulation in the basin. The Commission may reject any and all bids and readvertise in its discretion. If after rejecting bids the Commission determines and resolves that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the Commission may give each responsible bidder an opportunity to negotiate a price and may proceed to purchase the supplies, equipment and materials in the open market at a negotiated price which is lower than the lowest rejected bid of a responsible bidder, without further observance of the provisions requiring bids or notice. The Commission shall adopt rules and regulations to provide for purchasing from the lowest responsible bidder when sealed bids, notice and publications are not required by this section. The Commission may suspend and waive the provisions of this section requiring competitive bids whenever:

1) the purchase is to be made from or the contract to be made with the federal or any state government or any agency or political subdivision thereof or pursuant to any open end bulk purchase contract of any of them;

2) the public exigency requires the immediate delivery of the articles or performance of the service;

3) only 1 source of supply is available;

4) the equipment to be purchased is of a technical nature and the procurement thereof without advertising is necessary in order to assure standardization of equipment and interchangeability of parts in the public interest; or

5) services are to be provided of a specialized or professional nature.

14.10 INSURANCE. The Commission may self-insure or purchase insurance and pay the premiums therefor against loss or damage to any of its properties; against liability for injury to persons or property; and against loss of revenue from any cause whatsoever. Such insurance coverage shall be in such form and amount as the Commission may determine, subject to the requirements of any agreement arising out of the issuance of bonds by the Commission.

14.11 ANNUAL INDEPENDENT AUDIT.

(a) As soon as practical after the closing of the fiscal year, an audit shall be made of the financial accounts of the Commission. The audit shall be made by qualified certified public accountants selected by the Commission, who have no personal interest direct or indirect in the financial affairs of the Commission or any of its officers or employees. The report of audit shall be prepared in accordance with accepted accounting practices and shall be filed with the chairman and such other offices as the Commission shall direct. Copies of the report shall be distributed to each commissioner and shall be made available for public distribution.

(b) Each signatory party by its duly authorized officers shall be entitled to examine and audit at any time all of the books, documents, records, files and accounts and all other papers, things or property of the Commission. The representatives of the signatory parties shall have access to all books, documents, records, accounts, reports, files and all other papers, things or property belonging to or in use by the Commission and necessary to facilitate the audit and they shall be afforded full facilities for verifying transactions with the balances or securities held by depositaries, fiscal agents and custodians.

(c) The financial transactions of the Commission shall be subject to audit by the general accounting office in accordance with the principles and procedures applicable to commercial corporate transactions and under such rules and regulations as may be prescribed by the comptroller general of the United States. The audit shall be conducted at the place or places where the accounts of the Commission are kept.

(d) Any officer or employee who shall refuse to give all required assistance and information to the accountants selected by the Commission or to the authorized officers of any signatory party or who shall refuse to submit to them for examination such books, documents, records, files, accounts, papers, things or property as may be requested shall forfeit his office.

14.12 REPORTS. The Commission shall make and publish an annual report to the legislative bodies of the signatory parties and to the public reporting on its programs, operations and finances. It may also prepare, publish and distribute such other public reports and informational materials as it may deem necessary or desirable.

14.13 GRANTS, LOANS OR PAYMENTS BY STATES OR POLITICAL SUBDIVISIONS.

(a) Any or all of the signatory parties or any political subdivision thereof may:

1) Appropriate to the Commission such funds as may be necessary to pay preliminary expenses such as the expenses incurred in the making of borings, and other studies of subsurface conditions, in the preparation of contracts for the sale of water and in the preparation of detailed plans and estimates required for the financing of a project;

2) Advance to the Commission, either as grants or loans, such funds as may be necessary or convenient to finance the operation and managements of or construction by the Commission of any facility or project;

3) Make payments to the Commission for benefits received or to be received from the operation of any of the projects or facilities of the Commission.

(b) Any funds which may be loaned to the Commission either by a signatory party or a political subdivision thereof shall be repaid by the Commission through the issuance of bonds or out of other income of the Commission, such repayment to be made within such period and upon such terms as may be agreed upon between the Commission and the signatory party or political subdivision making the loan.

14.14 CONDEMNATION PROCEEDINGS.

(a) The Commission shall have the power to acquire by condemnation the fee or any lesser interest in lands, lands lying under water, development rights in land, riparian rights, water rights, waters and other real or personal property within the basin for any project or facility authorized pursuant to this compact. This grant of power of eminent domain includes but is not limited to the power to condemn for the purposes of this compact any property already devoted to a public use, by whomsoever owned or held, other than property of a signatory party and any property held, constructed, operated or maintained in connection with a diversion authorized by a United States Supreme Court decree. Any condemnation of any property or franchises owned or used by a municipal or privately owned public utility, unless the affected public utility facility is to be relocated or replaced, shall be subject to the authority of such state board, Commission or other body as may have regulatory jurisdiction over such public utility.

(b) Such power of condemnation shall be exercised in accordance with the provisions of any federal law applicable to the Commission; provided that if there is no such applicable federal law, condemnation proceeding shall be in accordance with the provisions of such general state condemnation law as may be in force in the signatory state in which the property is located.

(c) Any award or compensation for the taking of property pursuant to this article shall be paid by the Commission, and none of the signatory parties nor any other agency, instrumentality or political subdivision thereof shall be liable for such award or compensation.

14.15 CONVEYANCE OF LANDS AND RELOCATION OF PUBLIC FACILITIES.

(a) The respective officers, agencies, departments, Commissions or bodies having jurisdiction and control over real and personal property by the signatory parties are authorized and empowered to transfer and convey in accordance with the laws of the respective parties to the Commission any such property as may be necessary or convenient to the effectuation of the authorized purposes of the Commission.

(b) Each political subdivision of each of the signatory parties is authorized and empowered, notwithstanding any contrary provision of law, to grant and convey to the Commission, upon the Commission's request, any real property or any interest therein owned by such political subdivision including lands lying under water and lands already devoted to public use which may be necessary or convenient to the effectuation of the authorized purposes of the Commission.

(c) Any highway, public utility or other public facility which will be dislocated by reason of a project deemed necessary by the Commission to effectuate the authorized purposes of this compact shall be relocated and the cost thereof shall be paid in accordance with the law of the state in which the facility is located; provided that the cost of such relocation payable by the Commission shall not in any event exceed the expenditure required to serve the public convenience and necessity.

14.16 RIGHTS OF WAY. Permission is hereby granted to the Commission to locate, construct and maintain any aqueducts, lines, pipes, conduits and auxiliary facilities authorized to be acquired, constructed, owned, operated or maintained by the commission in, over, under or across any streets and highways now or hereafter owned, opened or dedicated to or for public use, subject to such reasonable conditions as the highway department of the signatory party may require.

14.17 PENAL SANCTION. Any person, association or corporation who violates or attempts or conspires to violate any provision of this compact or any rule, regulation or order of the Commission duly made, promulgated or issued pursuant to the compact in addition to any other remedy, penalty or consequence provided by law shall be punishable as may be provided by statute of any of the signatory parties within which the offense is committed; provided that in the absence of such provision any such person, association or corporation shall be liable to a penalty of not less than $50 nor more than $1000 for each such offense to be fixed by the court which the Commission may recover in its own name in any court of competent jurisdiction, and in a summary proceeding where available under the practice and procedure of such court. For the purposes of this section in the event of a continuing offense each day of such violation, attempt or conspiracy shall constitute a separate offense.

14.18 TORT LIABILITY. The Commission shall be responsible for claims arising out of the negligent acts or omission of its officers, agents and employees only to the extent and subject to the procedures prescribed by law generally with respect to officers, agents and employees of the government of the United States.

14.19 EFFECT ON RIPARIAN RIGHTS. Nothing contained in this compact shall be construed as affecting or intending to affect or in any way to interfere with the law of the respective signatory parties relating to riparian rights.

14.20 AMENDMENTS AND SUPPLEMENTS. Amendments and supplements to this compact to implement the purposes thereof may be adopted by legislative action of any of the signatory parties concurred in by all of the others.

14.21 CONSTRUCTION AND SEVERABILITY. The provisions of this act and of agreements thereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such agreement is declared to be unconstitutional or the applicability thereof to any signatory party, agency or person is held invalid, the constitutionality of the remainder of this compact or such agreement and the applicability thereof to any other signatory party, agency, person or circumstance shall not be affected thereby. It is the legislative intent that the provisions of this compact be reasonably and liberally construed.

14.22 EFFECTIVE DATE: EXECUTION. This compact shall become binding and effective thirty days after the enactment of concurring legislation by the federal government, the states of Delaware, New Jersey and New York, and the Commonwealth of Pennsylvania. The compact shall be signed and sealed in six duplicate original copies by the respective chief executives of the signatory parties. One such copy shall be filed with the Secretary of State of each of the signatory parties or in accordance with the laws of the state in which the filing is made, and 1 copy shall be filed and retained in the Archives of the Commission upon its organization. The signatures shall be affixed and attested under the following form:

IN WITNESS WHEREOF, and in evidence of the adoption and enactment into law of this compact by the Congress and legislatures, respectively, of the signatory parties, the President of the United States and the respective Governors do hereby, in accordance with authority conferred by law, sign this compact in six duplicate original copies, as attested by the respective Secretaries of State, and have caused the seals of the United States and of the respective states to be hereunto affixed this....... day of...... [year].....

7 Del. C. 1953, § 6501; 53 Del. Laws, c. 71; 55 Del. Laws, c. 442, § 25; 63 Del. Laws, c. 370, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Effectuation

§ 6511. Compact; actions by Governor

The Governor may act to effectuate the Compact and the initial organization and operation of the Commission thereunder.

7 Del. C. 1953, § 6512; 53 Del. Laws, c. 71; 55 Del. Laws, c. 442, § 2.;









CHAPTER 66. WETLANDS

§ 6601. Short title

This chapter shall be known and may be cited as "The Wetlands Act."

7 Del. C. 1953, § 6601; 59 Del. Laws, c. 213, § 1.;



§ 6602. Purpose

It is declared that much of the wetlands of this State have been lost or despoiled by unregulated dredging, dumping, filling and like activities and that the remaining wetlands of this State are in jeopardy of being lost or despoiled by these and other activities; that such loss or despoliation will adversely affect, if not entirely eliminate, the value of such wetlands as sources of nutrients to finfish, crustacea and shellfish of significant economic value; that such loss or despoliation will destroy such wetlands as habitats for plants and animals of significant economic and ecological value and will eliminate or substantially reduce marine commerce, recreation and aesthetic enjoyment; that such loss or despoliation will, in most cases, disturb the natural ability of wetlands to reduce flood damage and adversely affect the public health and welfare; that such loss or despoliation will substantially reduce the capacity of such wetlands to absorb silt and will thus result in the increased silting of channels and harbor areas to the detriment of free navigation. It is hereby determined that the coastal areas of Delaware are the most critical areas for the present and future quality of life in the State and that the preservation of the coastal wetlands is crucial to the protection of the natural environment of these coastal areas. Therefore, it is declared to be the public policy of this State to preserve and protect the productive public and private wetlands and to prevent their despoliation and destruction consistent with the historic right of private ownership of lands.

7 Del. C. 1953, § 6602; 59 Del. Laws, c. 213, § 1.;



§ 6603. Definitions

(a) "Activity" means any dredging, draining, filling, bulkheading, construction of any kind, including but not limited to, construction of a pier, jetty, breakwater, boat ramp, or mining, drilling or excavation.

(b) "Authorized activity" includes any activity allowed after receipt of a permit from the Department.

(c) "Board" means the Environmental Appeals Board.

(d) "Department" means the Department of Natural Resources and Environmental Control.

(e) "Person" means any individual, group of individuals, contractor, supplier, installer, user, owner, partnership, firm, company, corporation, association, joint stock company, trust, estate, political subdivision, administrative agency, public or quasi-public corporation or body, or any other legal entity, or its legal representative, agent or assignee.

(f) "Preexisting use" means any use of land, or water, or subaqueous lands, or of a structure or any combination of these which was lawfully in existence prior to and in active use on July 17, 1973, or any temporary or seasonal use in active use for 10 consecutive weeks within the last 12 months previous to July 17, 1973.

(g) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control.

(h) "Wetlands" shall mean those lands above the mean low water elevation including any bank, marsh, swamp, meadow, flat or other low land subject to tidal action in the State along the Delaware Bay and Delaware River, Indian River Bay, Rehoboth Bay, Little and Big Assawoman Bays, the coastal inland waterways, or along any inlet, estuary or tributary waterway or any portion thereof, including those areas which are now or in this century have been connected to tidal waters, whose surface is at or below an elevation of 2 feet above local mean high water, and upon which may grow or is capable of growing any but not necessarily all of the following plants:

Eelgrass (Zostera marina), Widgeon Grass (Ruppia maritima), Sago Pondweed (Potamogeton pectinatus), Saltmarsh Cordgrass (Spartina alterniflora), Saltmarsh Grass (Spartina cynosuroides), Saltmarsh Hay (Spartina patens), Spike Grass (Distichlis spicata), Black Grass (Juncus gerardii), Switch Grass (Panicum virgatum), Three Square Rush (Scirpus americanus), Sea Lavender (Limonium carolinianum), Seaside Goldenrod (Solidago sempervirens), Seablite (Suaeda maritima), Sea Blite (Suaeda linearis), Perennial Glasswort (Salicornia virginica), Dwarf Glasswort (Salicornia bigelovii), Samphire (Salicornia europaea), Marsh Aster (Aster tenuifolius), Saltmarsh Fleabane (Pluchea purpurascens var. succulenta), Mock Bishop's Weed (Ptilimnium capillaceum), Seaside Plantain (Plantago oliganthus), Orach (Atriplex patula var. hastata), Marsh Elder (Iva frutescens var. oraria), Groundsel Bush (Baccharis halimifolia), Bladderwrack (Fucus vesiculosus), Swamp Rose Mallow, Seaside Hollyhock or March Mallow (Hibiscus palustris), Torrey Rush (Scirpus torreyi), Narrow-leaved Cattail (Typha angustifolia), and Broad-leaved Cattail (T. latifolia) and those lands not currently used for agricultural purposes containing 400 acres or more of contiguous nontidal swamp, bog, muck or marsh exclusive of narrow stream valleys where fresh water stands most, if not all, of the time due to high water table, which contribute significantly to ground water recharge, and which would require intensive artificial drainage using equipment such as pumping stations, drain fields or ditches for the production of agricultural crops.

7 Del. C. 1953, § 6603; 59 Del. Laws, c. 213, § 1; 64 Del. Laws, c. 293, § 1.;



§ 6604. Permit required

(a) Any activity in the wetlands requires a permit from the Department except the activity or activities exempted by this chapter and no permit may be granted unless the county or municipality having jurisdiction has first approved the activity in question by zoning procedures provided by law.

(b) The Secretary shall consider the following factors prior to issuance of any permit:

(1) Environmental impact, including but not limited to, likely destruction of wetlands and flora and fauna; impact of the site preparation on tidal ebb and flow and the otherwise normal drainage of the area in question, especially as it relates to flood control; impact of the site preparation and proposed activity on land erosion; effect of site preparation and proposed activity on the quality and quantity of tidal waters, surface, ground and subsurface water resources and other resources;

(2) Aesthetic effect, such as the impact on scenic beauty of the surrounding area;

(3) The number and type of public and private supporting facilities required and the impact of such facilities on all factors listed in this subsection;

(4) Effect on neighboring land uses, including but not limited to, public access to tidal waters, recreational areas and effect on adjacent residential and agricultural areas;

(5) State, county and municipal comprehensive plans for the development and/or conservation of their areas of jurisdiction;

(6) Economic effect, including the number of jobs created and the income which will be generated by the wages and salaries of the jobs in relation to the amount of land required, and the amount of tax revenues potentially accruing to the state, county and local governments.

(c) The Secretary may require a bond in an amount and with surety and conditions sufficient to secure compliance with the conditions and limitations, if any, set forth in the permit. The particular amount and the particular conditions of the bond required shall be consistent with and in furtherance of the purposes of this chapter. The Secretary shall state for the record, the basis for the bonding requirements imposed with each permit granted. In the event of a breach of any condition of any such bond, the Attorney General may institute an action in Superior Court upon such bond and prosecute the same to judgment and execution.

7 Del. C. 1953, § 6604; 59 Del. Laws, c. 213, § 1.;



§ 6605. Preexisting use

Any expansion or extension of a preexisting use requires a permit and no permit may be granted under this chapter unless the county or municipality having jurisdiction has first approved the use in question by zoning procedures provided by law.

7 Del. C. 1953, § 6605; 59 Del. Laws, c. 213, § 1.;



§ 6606. Exemptions

Any of the following activities are exempt from permit requirements: Mosquito control activities authorized by the Department; construction of directional aids to navigation; duck blinds; foot bridges; the placing of boundary stakes; wildlife nesting structures; grazing of domestic animals; haying; hunting; fishing and trapping.

7 Del. C. 1953, § 6606; 59 Del. Laws, c. 213, § 1.;



§ 6607. Procedures; regulations; application fees

(a) The Secretary shall administer this chapter.

(b) The Secretary shall inventory, as promptly as he or she is able, all wetlands within the State and prepare suitable maps. Such maps shall be filed with the Secretary of State and made available for public inspection at the offices of the Department. On completion of a wetlands boundary map for an area, the Secretary shall propose that wetlands within the area be designated as such in accordance with the map. Wetlands designation on the maps shall be conclusive for the purpose of this chapter upon adoption by the Secretary, subject to the outcome of any appeals taken under this section, and subsection (e) of this section. After such designation, the 2-foot elevation above local mean high water specified in § 6603 of this title shall not apply to any land outside the designated area.

(c) The Secretary shall adopt a wetlands designation or any other regulation only after holding a public hearing in accordance with § 6609 of this title.

(d) The Secretary shall, in furtherance of the purpose of this chapter, adopt regulations:

(1) Setting forth procedures, including provision for fees, which shall govern the processing of permit applications and the conduct of hearings;

(2) Elaborating standards consistent with § 6604 of this title by which each permit application will be reviewed and acted upon;

(3) Controlling or prohibiting activities on lands designated or proposed for designation as wetlands, which regulations may vary from area to area according to the ecological value of the subject wetlands and the threat to the health and welfare of the people of this State which their alteration would pose.

(4) Any fees collected under this chapter are hereby appropriated to the Department to carry out the purposes of this chapter. The Secretary shall report through the annual budget process the receipt, proposed use and disbursement of these funds.

(e) If an on-site evaluation by the Department establishes that an error exists in a wetlands map that has been adopted by the Department, the wetlands map containing the error may be corrected by the Department after the Department documents, in writing, the results of the on-site evaluation, and the Department gives the public notice of any proposed correction. For purposes of this subsection, the term "public notice" shall consist of having notice of the proposed correction, the name of the property owner, location of the property in issue and a description of the error, published in a daily newspaper of general circulation throughout the State and a newspaper of general circulation in the county in which the activity is proposed. Such notice shall be published at least 20 days in advance of any correction to a map by the Department. If the Department determines that it has received a meritorious objection to any proposed correction set forth in a public notice, the Department shall hold a public hearing in accordance with the procedures set forth in § 6609 of this title. Any Department correction made to an adopted wetlands map shall be filed with the Secretary of State and made available for public inspection at the offices of the Department.

(f) The Secretary may waive any provision of the regulations adopted pursuant to this chapter when warranted under the following circumstances:

(1) Life-threatening emergencies.

(2) Actions required for public safety for which sufficient time is not available to follow the regulations.

(3) When imminent or catastrophic damage or loss of major infrastructure is likely if all provisions of the regulations are adhered to.

(4) Where the authority of the Department under this chapter overlaps with another statute, including but not limited to shellfish grounds (Chapter 19 of this title), beach preservation (Chapter 68 of this title) or subaqueous lands (Chapter 72 of this title) provided that the following criteria are met:

a. If, in the opinion of the Secretary, equal environmental impact review and regulation of the activity would be provided by either statute; and

b. Waiver of these regulations would not be contrary to the purposes of this chapter.

(g) The Secretary may issue an after-the-fact permit, letter of authorization or waiver in those cases where an activity has occurred without first obtaining the required permit, letter of authorization or waiver. The determination of whether or not to issue an after-the-fact permit, letter of authorization or waiver shall be consistent with the purposes and provisions of this chapter. The applicant receiving the after-the-fact permit, letter of authorization, or waiver will be responsible for paying any associated processing fee and the Secretary may assess a penalty in accordance with § 6005 of this title.

7 Del. C. 1953, § 6607; 59 Del. Laws, c. 213, § 1; 63 Del. Laws, c. 322, § 105(b); 64 Del. Laws, c. 61, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 183, § 2; 79 Del. Laws, c. 147, § 2.;



§ 6608. Permit applications

(a) Any person desiring to obtain a permit required by § 6604 of this title shall submit an application in such form and accompanied by such plans, specifications and other information as required by applicable regulations.

(b) Upon receipt of an application in proper form, the Secretary shall advertise in a daily newspaper of statewide circulation and in a newspaper of general circulation in the county in which the activity is proposed:

(1) The fact that the application has been received; and

(2) A brief description of the nature of the application.

The Secretary may hold a public hearing with respect to any application if it is deemed to be in the best public interest. The Secretary shall hold a public hearing if he or she receives a written meritorious objection within 20 days of advertisement. A public hearing request shall be deemed meritorious if it exhibits a familiarity with the application and a reasoned statement of the permit's probable impact.

7 Del. C. 1953, § 6608; 59 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6609. Public hearings

Any public hearing held by the Secretary or the Board concerning a regulation, permit application or alleged violation or appeal shall be conducted as follows:

(1) Notification shall be served upon the applicant, alleged violator, or appellant as summonses are served by registered or certified mail not less than 20 days before the time of said hearing. Not less than 20 days' notice shall also be published in a daily newspaper of general circulation throughout the State and a newspaper of general circulation in the county in which the activity is proposed. Such notice shall also be sent by mail simultaneously to persons who have listed their names and addresses with the Secretary to be notified. Such notice shall also be sent by mail simultaneously to all adjoining property owners. Notice shall outline the area concerned, activity involved, and the location where the application for a permit or other pertinent material is available for inspection.

(2) The permit applicant, alleged violator, or appellant may appear personally or by counsel at the hearing and produce any competent evidence in his or her behalf. The Secretary or the Secretary's duly authorized designee or the Board or its duly authorized designee may administer oaths, examine witnesses and issue, in the name of the Department or the Board, notices of hearings or subpoenae requiring the testimony of witnesses and the production of books, records or other documents relevant to any matter involved in such a hearing; and subpoenae shall also be issued at the request of the applicant or alleged violator. In case of contumacy or refusal to obey a notice of hearing or subpoena under this section, the Superior Court in the county in which the hearing is held shall have jurisdiction, upon application of the Secretary or the Chairperson of the Board, to issue an order requiring such person to appear and testify or produce evidence as the case may require.

(3) A verbatim transcript of testimony at the hearing shall be prepared and shall, along with the exhibits and other documents introduced by the Secretary or other party, constitute the record.

The Secretary or the Secretary's duly authorized designee or the Board or its duly authorized designee shall make findings of fact based on the record. The Secretary or the Board shall then enter such order as will best further the purpose of this chapter, and shall state reasons. The Secretary or the Board shall promptly give written notice to the persons affected by such order.

7 Del. C. 1953, § 6609; 59 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6610. Appeal to Board

Any person whose interest is substantially affected by any action of the Secretary may appeal to the Environmental Appeals Board within 20 days after the Secretary has announced the decision.

7 Del. C. 1953, § 6611; 59 Del. Laws, c. 213, § 1; 64 Del. Laws, c. 293, § 2.;



§ 6612. Appeal from Board's decision

(a) Any person or persons, jointly or severally affected by any decision or nondecision of the Board, or any taxpayer, or any officer, department, board or bureau of the State, may appeal to the Superior Court in and for the county in which the use in question is wholly or principally located by filing a petition, duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Any such appeal shall be perfected within 30 days of the decision of the Board.

(b) The Court may affirm, reverse or modify the Board's decision. The Board's findings of fact shall not be set aside unless the Court determines that the record contains no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court may remand the cause to the Board for completion of the record.

7 Del. C. 1953, § 6612; 59 Del. Laws, c. 213, § 1.;



§ 6613. Taking without just compensation

If the Superior Court finds that the action appealed from constitutes a taking without just compensation, it shall invalidate the order and grant appropriate relief, unless the Secretary at this stage, consents to the reversal or modification of his or her decision. However, the Secretary may, through negotiation or condemnation proceedings under Chapter 61 of Title 10, acquire the fee simple or any lesser interest, including but not limited to, a perpetual negative easement or other interest which assures that the affected land shall not thereafter be altered, dredged, dumped upon, filled or otherwise altered subject to any reasonable reservations to the landowner as the Secretary may have stipulated to prior to assessment of damages. A decision of the Superior Court that the action appealed from constitutes a taking without just compensation shall not become effective for 2 years of the date of decision and shall not become effective at all if within that period the Secretary has initiated action to acquire fee simple or any lesser interest in the wetlands in question. A finding of the Superior Court that the denial of a permit or the restrictions imposed by a granted permit constitutes a taking without just compensation shall not affect any land other than that of the petitioning landowner. If the Secretary has not initiated action to acquire fee simple or any lesser interest in the wetlands in question within 2 years from the date of a final court ruling, the permit must be granted as applied.

7 Del. C. 1953, § 6613; 59 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6614. Cease and desist orders

The Secretary shall have the power to issue an order to any person violating any rule, regulation or order or permit condition or provision of this chapter to cease and desist from such violation. Any cease and desist order issued pursuant to this section shall expire (1) after 30 days of its issuance, or (2) upon withdrawal of said order by the Secretary, or (3) when the order is suspended by an injunction, whichever occurs first.

7 Del. C. 1953, § 6614; 59 Del. Laws, c. 213, § 1.;



§ 6615. Injunction

Action for injunctive relief may be brought by the Secretary to prevent a violation of this chapter or a permit condition. The Court of Chancery may, at its discretion, require bond in the appropriate amount.

7 Del. C. 1953, § 6615; 59 Del. Laws, c. 213, § 1.;



§ 6616. Right of entry

The Secretary or the Secretary's duly authorized designee, in regulating any activity over which he or she has jurisdiction pursuant to this chapter, may enter, at reasonable times, upon any private or public property for the purpose of determining whether a violation exists of a statute or regulation enforceable by him or her, upon giving written notice, and after presenting official identification to the owner, occupant, custodian or agent of said property.

7 Del. C. 1953, § 6616; 59 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6617. Penalties

(a) Whoever violates this chapter or any rule or regulation duly promulgated thereunder, or any condition of a permit issued pursuant to § 6604 of this title, or any order of the Secretary, shall be subject to enforcement under § 6005 of this title.

(b)-(d) [Repealed.]

7 Del. C. 1953, § 6617; 59 Del. Laws, c. 213, § 1; 63 Del. Laws, c. 249, § 1; 79 Del. Laws, c. 147, § 3.;



§ 6618. Inconsistent laws superseded; all other laws unimpaired

All laws or ordinances inconsistent with any provision of this chapter are hereby superseded to the extent of the inconsistency; provided, that present and future zoning powers of all counties and municipalities, to the extent that said powers are not inconsistent with this chapter, shall not hereby be impaired; and provided, that a permit granted under this chapter shall not authorize an activity in contravention of county or municipal zoning regulations.

7 Del. C. 1953, § 6618; 59 Del. Laws, c. 213, § 1.;



§ 6619. Liberal construction

This chapter, being necessary for the welfare of the State and its inhabitants, shall be liberally construed in order to preserve the wetlands of the State.

7 Del. C. 1953, § 6619; 59 Del. Laws, c. 213, § 1.;



§ 6620. Federal aid; other funds

The Department may cooperate with and receive moneys from the federal government, state or local government or any industry or other source. Such moneys received are appropriated and made available for the study and preservation of the wetlands.

7 Del. C. 1953, § 6620; 59 Del. Laws, c. 213, § 1.;






CHAPTER 66A. NON-TIDAL WETLAND STANDARDS

§ 6601A. Purpose

It is the purpose of this chapter to promote public health, safety, and general welfare through the conservation and restoration of nontidal wetlands, which provide significant public value and critical ecological functions through the mitigation and prevention of flood damage, provision of wildlife habitat, removal of pollutants from water resources, and reduction in costs for governments, residents, and businesses that result when wetlands are degraded.

79 Del. Laws, c. 147, § 1.;

§ 6602A Definitions.

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Department" shall mean the Department of Natural Resources and Environmental Control.

(2) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

79 Del. Laws, c. 147, § 1.;

§ 6603A Wetlands Advisory Committee.

(a) The Secretary shall, by January 31, 2015, and through consultation with a Wetland Advisory Committee (Committee) established under this section, develop wetland protection priorities for the State of Delaware and recommend for consideration by the General Assembly a comprehensive approach for improving nontidal wetland conservation, restoration, and education within the State.

(b) The Committee shall consider nationally recognized best practices and standards, as well as actions that surrounding states have implemented in the way of incentive programs, policies, and assumption of regulatory roles. The Committee shall also evaluate the permitting process for activities regulated by state and federal agencies with the goals of reducing duplication, providing efficient 1-stop permitting, and improving the State's ability to account accurately for cumulative and individual impacts.

(c) The Committee shall consist of the following members:

(1) One member of the Delaware Farm Bureau appointed by the President of the Delaware Farm Bureau;

(2) One representative of the Delaware State Bar Association Real and Personal Property Section, appointed by the President of the Delaware State Bar Association;

(3) One representative of the Delaware Association of Realtors, appointed by the President of the Delaware Association of Realtors;

(4) One representative from the U.S. Army Corps of Engineers Philadelphia District Regulatory Branch;

(5) One representative of the Home Builders Association of Delaware appointed by the President of the Home Builders Association of Delaware.

(6) One representative of the Delaware League of Local Governments from each county, appointed by the President of the Delaware League of Local Governments from each county.

(7) One representative of the Committee of 100 appointed by the President of the Committee of 100.

(8) Two representatives of Delaware environmental organizations selected by the Secretary.

(9) Two representatives from outdoor recreation and wildlife conservation organizations selected by the Secretary.

(10) One representative of the Delaware Department of Transportation appointed by the Secretary of the Department of Transportation.

(11) One representative of the Delaware Department of Agriculture appointed by the Secretary of Agriculture.

(12) One representative of the Delaware Forestry Association.

(13) One representative of each of the three County government planning agencies, as an employee of these agencies.

(14) One representative of Delaware Chapter of the American Council of Engineering Companies (ACEC).

(15) Two representatives of the Department of Natural Resources and Environmental Control appointed by the Secretary.

(16) Two members of the Delaware Senate appointed by the President Pro Tempore and 2 members of the Delaware House of Representatives, appointed by the Speaker of the House, 1 from each major political party of each governing body.

(17) One representative of the U.S. Department of Agriculture Farm Service Agency appointed by the State Executive Director.

(18) One representative of the U.S. Department of Agriculture Natural Resources Conservation Service appointed by the State Conservationist.

(d) The Chair of the Committee shall be selected by the Secretary. The Committee shall organize and hold its first meeting by September 29, 2013, and shall be staffed by DNREC.

(e) The DNREC shall compile the results of the Committee recommendations, develop a draft report, and reconvene the Committee to review the draft report and solicit feedback before finalizing the report of recommendations. The Secretary shall deliver an interim report of the work of the Committee to the General Assembly no later than May 1, 2014, and deliver the final report of recommendations no later than December 31, 2014.

79 Del. Laws, c. 147, § 1.;



§ 6602A. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Department" shall mean the Department of Natural Resources and Environmental Control.

(2) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

79 Del. Laws, c. 147, § 1.;

§ 6603A Wetlands Advisory Committee.

(a) The Secretary shall, by January 31, 2015, and through consultation with a Wetland Advisory Committee (Committee) established under this section, develop wetland protection priorities for the State of Delaware and recommend for consideration by the General Assembly a comprehensive approach for improving nontidal wetland conservation, restoration, and education within the State.

(b) The Committee shall consider nationally recognized best practices and standards, as well as actions that surrounding states have implemented in the way of incentive programs, policies, and assumption of regulatory roles. The Committee shall also evaluate the permitting process for activities regulated by state and federal agencies with the goals of reducing duplication, providing efficient 1-stop permitting, and improving the State's ability to account accurately for cumulative and individual impacts.

(c) The Committee shall consist of the following members:

(1) One member of the Delaware Farm Bureau appointed by the President of the Delaware Farm Bureau;

(2) One representative of the Delaware State Bar Association Real and Personal Property Section, appointed by the President of the Delaware State Bar Association;

(3) One representative of the Delaware Association of Realtors, appointed by the President of the Delaware Association of Realtors;

(4) One representative from the U.S. Army Corps of Engineers Philadelphia District Regulatory Branch;

(5) One representative of the Home Builders Association of Delaware appointed by the President of the Home Builders Association of Delaware.

(6) One representative of the Delaware League of Local Governments from each county, appointed by the President of the Delaware League of Local Governments from each county.

(7) One representative of the Committee of 100 appointed by the President of the Committee of 100.

(8) Two representatives of Delaware environmental organizations selected by the Secretary.

(9) Two representatives from outdoor recreation and wildlife conservation organizations selected by the Secretary.

(10) One representative of the Delaware Department of Transportation appointed by the Secretary of the Department of Transportation.

(11) One representative of the Delaware Department of Agriculture appointed by the Secretary of Agriculture.

(12) One representative of the Delaware Forestry Association.

(13) One representative of each of the three County government planning agencies, as an employee of these agencies.

(14) One representative of Delaware Chapter of the American Council of Engineering Companies (ACEC).

(15) Two representatives of the Department of Natural Resources and Environmental Control appointed by the Secretary.

(16) Two members of the Delaware Senate appointed by the President Pro Tempore and 2 members of the Delaware House of Representatives, appointed by the Speaker of the House, 1 from each major political party of each governing body.

(17) One representative of the U.S. Department of Agriculture Farm Service Agency appointed by the State Executive Director.

(18) One representative of the U.S. Department of Agriculture Natural Resources Conservation Service appointed by the State Conservationist.

(d) The Chair of the Committee shall be selected by the Secretary. The Committee shall organize and hold its first meeting by September 29, 2013, and shall be staffed by DNREC.

(e) The DNREC shall compile the results of the Committee recommendations, develop a draft report, and reconvene the Committee to review the draft report and solicit feedback before finalizing the report of recommendations. The Secretary shall deliver an interim report of the work of the Committee to the General Assembly no later than May 1, 2014, and deliver the final report of recommendations no later than December 31, 2014.

79 Del. Laws, c. 147, § 1.;



§ 6603A. Wetlands Advisory Committee

(a) The Secretary shall, by January 31, 2015, and through consultation with a Wetland Advisory Committee (Committee) established under this section, develop wetland protection priorities for the State of Delaware and recommend for consideration by the General Assembly a comprehensive approach for improving nontidal wetland conservation, restoration, and education within the State.

(b) The Committee shall consider nationally recognized best practices and standards, as well as actions that surrounding states have implemented in the way of incentive programs, policies, and assumption of regulatory roles. The Committee shall also evaluate the permitting process for activities regulated by state and federal agencies with the goals of reducing duplication, providing efficient 1-stop permitting, and improving the State's ability to account accurately for cumulative and individual impacts.

(c) The Committee shall consist of the following members:

(1) One member of the Delaware Farm Bureau appointed by the President of the Delaware Farm Bureau;

(2) One representative of the Delaware State Bar Association Real and Personal Property Section, appointed by the President of the Delaware State Bar Association;

(3) One representative of the Delaware Association of Realtors, appointed by the President of the Delaware Association of Realtors;

(4) One representative from the U.S. Army Corps of Engineers Philadelphia District Regulatory Branch;

(5) One representative of the Home Builders Association of Delaware appointed by the President of the Home Builders Association of Delaware.

(6) One representative of the Delaware League of Local Governments from each county, appointed by the President of the Delaware League of Local Governments from each county.

(7) One representative of the Committee of 100 appointed by the President of the Committee of 100.

(8) Two representatives of Delaware environmental organizations selected by the Secretary.

(9) Two representatives from outdoor recreation and wildlife conservation organizations selected by the Secretary.

(10) One representative of the Delaware Department of Transportation appointed by the Secretary of the Department of Transportation.

(11) One representative of the Delaware Department of Agriculture appointed by the Secretary of Agriculture.

(12) One representative of the Delaware Forestry Association.

(13) One representative of each of the three County government planning agencies, as an employee of these agencies.

(14) One representative of Delaware Chapter of the American Council of Engineering Companies (ACEC).

(15) Two representatives of the Department of Natural Resources and Environmental Control appointed by the Secretary.

(16) Two members of the Delaware Senate appointed by the President Pro Tempore and 2 members of the Delaware House of Representatives, appointed by the Speaker of the House, 1 from each major political party of each governing body.

(17) One representative of the U.S. Department of Agriculture Farm Service Agency appointed by the State Executive Director.

(18) One representative of the U.S. Department of Agriculture Natural Resources Conservation Service appointed by the State Conservationist.

(d) The Chair of the Committee shall be selected by the Secretary. The Committee shall organize and hold its first meeting by September 29, 2013, and shall be staffed by DNREC.

(e) The DNREC shall compile the results of the Committee recommendations, develop a draft report, and reconvene the Committee to review the draft report and solicit feedback before finalizing the report of recommendations. The Secretary shall deliver an interim report of the work of the Committee to the General Assembly no later than May 1, 2014, and deliver the final report of recommendations no later than December 31, 2014.

79 Del. Laws, c. 147, § 1.;






CHAPTER 67. MOTOR VEHICLE EMISSIONS

§ 6701. Emission standards required for inspection

Any motor vehicle which is subject to inspection by the Division of Motor Vehicles, or any other duly authorized body, shall, as a condition of compliance with the inspection, pass such tests as may be required to demonstrate that the motor vehicle complies with any standards and requirements, rules or regulations for the control of air contaminants established by the Department of Natural Resources and Environmental Control which are applicable to such motor vehicle.

7 Del. C. 1953, § 6701; 57 Del. Laws, c. 733.;



§ 6702. Violations

Any person who operates a motor vehicle, or owns a motor vehicle which he or she permits to be operated, upon the public highways of the State, which emits smoke and other air contaminants in excess of standards, rules or regulations adopted by the Department, shall be fined not less than $50, nor more than $100, which may be enforced in accordance with Title 21.

7 Del. C. 1953, § 6702; 57 Del. Laws, c. 733; 70 Del. Laws, c. 186, § 1.;



§ 6703. Standards for vehicle emissions

The Department shall have the power to formulate and promulgate, amend and repeal codes, rules and regulations establishing standards and requirements for the control of air contaminants from motor vehicles.

7 Del. C. 1953, § 6703; 57 Del. Laws, c. 733.;



§ 6704. Applications of standards

Any code, rule or regulation establishing standards and requirements for the control of air contaminants from motor vehicles shall be applicable to such classification of motor vehicles as the Department shall determine to be necessary to carry out the purpose of this chapter, and shall apply to such motor vehicles not earlier than 180 days from the date of adoption.

7 Del. C. 1953, § 6704; 57 Del. Laws, c. 733.;



§ 6705. Application consistent with federal law

Such codes, rules and regulations shall establish standards and requirements for the control of air contaminants from motor vehicles manufactured with air pollution control devices, systems or engine modifications consistent with the requirements of the "National Emission Standards Act" [42 U.S.C. § 7521 et seq.] and any amendments and supplements thereto.

7 Del. C. 1953, § 6705; 57 Del. Laws, c. 733.;



§ 6706. Standards attainable by properly functioning vehicles

Such codes, rules and regulations shall establish standards and requirements for the control of air contaminants which can reasonably be attained by properly functioning motor vehicles without the addition of any pollution control devices, systems, or engine modifications; provided such vehicles were not manufactured with pollution control devices, systems, or engine modifications in accordance with the "National Emission Standards Act" [42 U.S.C. § 7521 et seq.].

7 Del. C. 1953, § 6706; 57 Del. Laws, c. 733.;



§ 6707. Formulation of rules and regulations

All codes, rules and regulations shall be formulated and promulgated in the manner provided in Chapter 60 of this title.

7 Del. C. 1953, § 6707; 57 Del. Laws, c. 733.;



§ 6708. Implementation; Department's standards

The Division of Motor Vehicles, after consultation with the Department of Natural Resources and Environmental Control, shall institute such testing procedures recommended by Department of Natural Resources and Environmental Control to effectively demonstrate that the emissions from motor vehicles passing through the inspection lanes are in accordance with the standards, codes, rules or regulations of the Department of Natural Resources and Environmental Control.

7 Del. C. 1953, § 6708; 57 Del. Laws, c. 733.;



§ 6709. Permits for operation of motor vehicles during testing

The Department of Natural Resources shall issue permits to all certified repair technicians to conduct on-board diagnostic testing of vehicles that are not in compliance with § 2115 of Title 21. The Department may recover costs reasonably related to the issuance of such permits.

77 Del. Laws, c. 293, § 2.;






CHAPTER 68. BEACH PRESERVATION

§ 6801. Purposes

Beaches of the Atlantic Ocean and Delaware Bay shoreline of Delaware are hereby declared to be valuable natural features which furnish recreational opportunity and provide storm protection for persons and property, as well as being an important economic resource for the people of the State. Beach erosion and shoreline migration occur due to the influence of waves, currents, tides, storms and rising sea level. These natural forces have created, and will continue to alter, the beaches of the State. Development and habitation of beaches must be done with due consideration given to the natural forces impacting upon them and the dynamic nature of those natural features. The purposes of this chapter are to enhance, preserve and protect the public and private beaches of the State, to mitigate beach erosion, to create civil and criminal remedies for acts destructive of beaches, to prescribe the penalties for such acts and to vest in the Department of Natural Resources and Environmental Control ("the Department") the authority to adopt such rules and regulations it deems necessary to effectuate the purposes of this chapter.

7 Del. C. 1953, § 6801; 58 Del. Laws, c. 566, § 2; 64 Del. Laws, c. 361, § 1.;



§ 6802. Definitions

For purposes of this chapter:

(1) A "beach" is that area from the Delaware/Maryland line at Fenwick Island to the Old Marina Canal immediately north of Pickering Beach, which extends from the mean high water line of the Atlantic Ocean and Delaware Bay landward 1,000 feet and seaward 2,500 feet, respectively.

(2) "Beach erosion" or "erosion" is the wearing away of a beach by water or the elements.

(3) "Beach preservation," "beach erosion control" or "erosion control" is the protection and control of the beach by the conduct and regulation of work and activities likely to affect the physical condition of the beach or shore, and includes, but is not limited to, erosion control, hurricane protection, coastal flood control, shoreline and offshore rehabilitation.

(4) "Building line" means a line generally paralleling the coast, seaward of which construction of any kind shall be prohibited without a permit or letter of approval from the Department. The building line shall be set forth on maps prepared by the Department with reference to a vertical datum commonly used by land surveyors, the Delaware State Plane Coordinate System and topographical surveys. Within the corporate limits of Rehoboth Beach and Bethany Beach, in commercial areas containing boardwalks and where no natural dune exists, the building line shall be along the westerly edge of the boardwalk. In those cases where the mapped building line either transects or is landward of lots that, in turn, are landward of lots with existing habitable structures, the building line will not be used to modify either location or dimension of buildings on the more landward lot. On those ocean and Delaware Bay front lots, where existing buildings are either partially or completely seaward of the building line, the Department is directed to consider beach nourishment work that has enhanced the beach and dune when determining the location and size of reconstruction of those existing buildings if they are destroyed by acts of God or other accidental events. Furthermore, in any such case, property owners shall be permitted to rebuild in the same footprint where federal or state agencies have constructed and continue to maintain a beach and dune that conforms to coastal engineering standards of storm protection.

(5) "Construction" includes any work or activity which is likely to have a material physical effect on existing coastal conditions or natural shore and inlet processes.

(6) "Department" means the Department of Natural Resources and Environmental Control.

(7) "Emergency" means any unusual incident resulting from natural or unnatural causes which endangers the health, safety or resources of the general public, including damages or erosion of any shoreline resulting from a hurricane, storm or any such natural disturbance.

(8) "Person" means any individual, partnership, corporation, association, institution, cooperative enterprise, municipality, commission, political subdivision or duly established legal entity.

(9) "Private beach" means any beach which is not a public beach as defined in this chapter.

(10) "Public beach" means any beach owned in fee simple by the federal or state government or any county, city, town or municipality, or any beach for which the State has obtained an easement or agreement for public use.

(11) "Regulated area" is the specific area within the defined beach that the Department is directed to regulate construction to preserve dunes and to reduce property damage. The regulated area shall be from the seaward edge of the beach to the landward edge of the third buildable lot in from the mean high water line.

(12) "Substantial damage" means the damage or destruction of any structure by an act of God to the extent that, in the judgment of the Department, 75% or more of the original structure, or if a building, more than 50% of the original foundation pilings, are unsuitable for incorporation into reconstruction of the structure.

7 Del. C. 1953, § 6802; 58 Del. Laws, c. 566, § 2; 64 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 380, § 1; 75 Del. Laws, c. 435, §§ 1-4.;



§ 6803. Authority to enhance, preserve and protect beaches

(a) Authority to enhance, preserve, and protect public and private beaches within the State is vested solely in the Department, except as pertains to archaeological resources on beaches, which are regulated by the Department of State, Division of Historical and Cultural Affairs pursuant to Chapter 53 of this title.

(b) The Department shall prevent and repair damages from erosion of public beaches. To this end, the Department shall, when it deems necessary, provide, construct, reconstruct and maintain groins, jetties, banks, dikes, dunes, bulkheads, seawalls, breakwaters and other facilities or make any other repairs or take any other measures along or upon any public beach or shoreline area in this State. All structures, devices and facilities existing now or in the future which are devoted to the enhancement, preservation and protection of beaches shall be under the sole jurisdiction, management and control of the Department.

(c) The Secretary of the Department shall promulgate rules and regulations to effectuate the purposes of this chapter.

(d) Any person or persons, jointly or severally, or any taxpayer, or any officer, department, board or bureau of the State, aggrieved by any decision of the Secretary, may appeal as provided by law to the Superior Court in and for the county in which the activity in question is wholly or principally located by filing a petition, duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Any such appeal shall be on the record and shall be perfected within 30 days of the receipt of the decision of the Secretary.

(e) The Court may affirm, reverse or modify the Secretary's decision. The Secretary's findings of fact shall not be set aside unless the Court determines that the record contains no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court may remand the case to the Secretary for completion of the record.

7 Del. C. 1953, § 6803; 58 Del. Laws, c. 566, § 2; 62 Del. Laws, c. 211, § 1; 64 Del. Laws, c. 361, § 1; 75 Del. Laws, c. 153, § 11.;



§ 6804. Privately owned beaches

The authority of the Department to prevent and repair damages from erosion shall extend to privately owned beaches whenever, in the judgment of the Governor, a dangerous condition constituting an emergency exists in a location specified by the Governor. Before taking any action with respect to a privately owned beach, the Department shall, whenever practicable, give reasonable notice to the owner thereof that a condition of potential emergency must be corrected, and wait a reasonable period of time for the owner to correct the matter. If the owner does not correct the matter, the Department shall do so. The owner shall be liable for all expenses incurred by the Department in correcting a condition of potential emergency.

64 Del. Laws, c. 361, § 1.;



§ 6805. Permits required

(a) No person shall, without first having obtained a permit or letter of approval from the Department, undertake any activity:

(1) To construct, modify, or reconstruct any structure or facility on any beach seaward of the building line.

(2) To alter, dig, mine, move, remove or deposit any substantial amount of beach or other materials, or cause the significant removal of vegetation, on any beach seaward of the building line which may affect the enhancement, preservation or protection of beaches.

(b) No dune buggy, truck, automobile, motorized bicycle, mechanized vehicle or machine shall be operated on any beach owned in fee simple by the State except in areas designated for such use and then only in accordance with rules and regulations promulgated by the Department. Vehicles utilized for emergency or health and safety measures are excepted from this subsection.

(c) Construction activities landward of the building line on any beach, including construction of any structure or the alteration, digging, mining, moving, removal or deposition of any substantial amount of beach or other materials, shall be permitted only under a letter of approval from the Department.

(d) The Department shall grant or deny a permit or letter of approval required by subsections (a) and (c) of this section in accordance with duly promulgated regulations. If any structure proposed to be built seaward of the building line could reasonably be reduced in size or otherwise altered in order to eliminate or diminish the amount of encroachment over the building line, the Department shall require such reduction or alteration as a condition of granting the permit or letter of approval. Notwithstanding any provision of this section or regulations adopted by the Department, no property owner shall be prevented within the regulated area from repairing, modifying, modernizing, updating, or improving their existing structure, or, by performing such actions, be required to relocate or reduce in size so long as these repairs, modifications, or improvements are within the existing structure's foot print.

64 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 398, § 1; 75 Del. Laws, c. 435, §§ 5, 6; 76 Del. Laws, c. 236, § 1.;



§ 6806. Cease and desist orders

The Secretary of the Department shall have the power to issue a cease and desist order to any person violating this chapter or rule or regulation promulgated pursuant thereto. Any such cease and desist order shall expire (1) after 30 days from the date of its issuance, or (2) upon withdrawal of said order by the Secretary, or (3) when the order is superseded by injunction, whichever occurs first.

7 Del. C. 1953, § 6804; 58 Del. Laws, c. 566, § 2; 64 Del. Laws, c. 361, § 1.;



§ 6807. Penalties

(a) Whoever, without authority from the Department, alters, moves or carries away any substantial amount of beach material (including, but not limited to, sand or pebbles), or alters, damages or destroys any groin, jetty, bank, dike, dune, bulkhead, seawall, breakwater or any other facility, improvement or structure installed or maintained by the Department for the enhancement, preservation or protection of the beach, shall be liable for a civil penalty imposed by the Court of Common Pleas of not less than $200 nor more than $5,000 for each completed violation. If the violation has been completed and there is a substantial likelihood that it will recur or if it is a continuing violation, the Department may also seek a permanent or preliminary injunction or temporary restraining order in the Court of Chancery.

(b) Any coastal structure erected, or excavation created, in violation of this chapter is hereby declared to be a public nuisance, and such structure shall be forthwith removed or such excavation refilled after written notice by the Department directing such removal or filling. In the event the structure is not removed or the excavation refilled as directed within a reasonable time, the Department may remove such structure or fill such excavation at its own expense. The person who erected the structure or created the excavation declared to be a public nuisance shall be liable for all expenses incurred by the Department in removing the structure or filling the excavation. The Secretary shall submit a detailed billing for the costs involved in abating the public nuisance to the person responsible. In the event that said billing is not paid by the person responsible within 30 days, the Department may file suit in the appropriate court seeking to compel payment.

(c) Any person who:

(1) Violates any condition or limitation in a permit issued pursuant to this chapter;

(2) Engages in any activity prohibited by this chapter; or

(3) Violates any regulation duly promulgated according to this chapter,

shall upon conviction be fined not less than $200 nor more than $5,000, or imprisoned for not more than 2 years, or both, and in addition, shall reimburse the Department for its reasonable expenditures in remedying damage created.

(d) For the purposes of subsection (c) of this section, each and every day that a permit condition or limitation is violated, an activity engaged in which is prohibited by this chapter or a regulation violated is deemed a separate offense.

(e) Any expenses or civil penalties collected by the Department under this section are hereby appropriated to the Department to carry out the purposes of this chapter.

7 Del. C. 1953, § 6805; 58 Del. Laws, c. 566, § 2; 64 Del. Laws, c. 361, § 1.;



§ 6808. Beach Preservation Fund

(a) A special fund is created in the State Treasury to be known as the "Beach Preservation Fund," hereafter referred to in this chapter as "the Fund."

(b) The Fund may be used as necessary to effectuate the purposes of this chapter.

(c) The balance of the Fund shall be at least $1,000,000 at the beginning of each fiscal year after July 22, 1972. Such sums as are necessary to restore the Beach Preservation Fund to a balance of at least $1,000,000 shall be appropriated annually from the General Fund or borrowed annually after fiscal year 1973 by the issuance of bonds or bond anticipation notes upon the full faith and credit of the State as may be authorized within the annual capital improvement program. Such bonds and notes shall be issued in accordance with Chapter 74 of Title 29. For purposes of identification, the bonds issued pursuant to such authorization may be known, styled or referred to as "beach preservation bonds."

7 Del. C. 1953, § 6806; 58 Del. Laws, c. 566, § 2; 64 Del. Laws, c. 361, § 1.;



§ 6809. Federal aid; other funds

The Department may cooperate with and receive moneys from the federal government or any industry or other source. Such moneys received are hereby appropriated and made available for study and action directed at beach preservation.

7 Del. C. 1953, § 6807; 58 Del. Laws, c. 566, § 2; 64 Del. Laws, c. 361, § 1.;



§ 6810. Eminent domain

(a) The Secretary may, through negotiation or condemnation proceedings under Chapter 61 of Title 10, acquire the fee simple or any lesser interests in land whenever 2/3 or more of the property owners of property included in the project area along a private beach, as defined by the Department, have agreed to allow the Department to undertake any or all necessary works to protect, and enhance the beaches, and allow free public access to the beach; provided, however, that the agreeing property owners own at least two-thirds of the property included in the project area.

(b) The Secretary may include the costs of obtaining any such fee simple or lesser interests including but not limited to attorney's fees, appraisal costs, surveying charges, title search and land acquisition costs in the total project costs.

(c) Notwithstanding the provisions of subsection (a) of this section, the Secretary may undertake any or all necessary works to restore private beaches as designated by the Department, whenever 2/3 or more of the property owners in the project area along the private beach have petitioned the Department to undertake the work. The public will maintain rights on the beach landward to the dune vegetation line or the structure line, whichever is further seaward, in the area of any publicly financed project for the purposes of navigation, fishing, swimming and sunbathing. Privately financed projects may be included in a public project when the Department determines that their inclusion will enhance the public project.

59 Del. Laws, c. 254, § 1; 64 Del. Laws, c. 361, § 1; 68 Del. Laws, c. 280, § 1.;



§ 6811. Inconsistent laws or ordinances superseded

All laws or ordinances inconsistent with this chapter are hereby superseded to the extent of the inconsistency.

7 Del. C. 1953, § 6808; 58 Del. Laws, c. 566, § 2; 64 Del. Laws, c. 361, § 1.;



§ 6812. Short title

This chapter may be known, styled or referred to as the "Beach Preservation Act."

7 Del. C. 1953, § 6809; 58 Del. Laws, c. 566, § 10; 64 Del. Laws, c. 361, § 1.;






CHAPTER 69. CONSERVATION EASEMENTS

§ 6901. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations, the purposes of which include retaining or protecting natural, scenic or open-space values of real property, assuring its availability for agricultural, forest, recreational or open-space use, protecting natural resources, fish and wildlife habitat, rare species and natural communities maintaining or enhancing air or water quality or preserving the historical, architectural, archaeological or cultural aspects of real property.

(2) "Holder" means:

a. A governmental body empowered to hold an interest in real property under the laws of this State or of the United States; and

b. A charitable corporation, charitable association or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological or cultural aspects of real property.

(3) "Third-party right of enforcement" shall mean a right provided in a conservation easement to enforce any of its terms and which is granted to a governmental body, charitable corporation, charitable association or charitable trust which, although eligible to be a holder, is not a holder.

70 Del. Laws, c. 552, § 1.;



§ 6902. Creation, conveyance, acceptance and duration

(a) Except as otherwise provided in this chapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as other easements.

(b) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of that acceptance.

(c) Except as provided in § 6903(b) of this title, a conservation easement is unlimited in duration unless the instrument creating it otherwise provides.

(d) An interest in real property in existence at the time a conservation easement is created is not impaired by it, unless the owner of the interest is a party to the conservation easement or consents to it.

70 Del. Laws, c. 552, § 1.;



§ 6903. Judicial actions

(a) An action affecting a conservation easement may be brought by:

(1) An owner of an interest in the real property burdened by the easement;

(2) A holder of the easement;

(3) A person having a third-party right of enforcement; or

(4) A person authorized by other law.

(b) This chapter does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity.

70 Del. Laws, c. 552, § 1.;



§ 6904. Validity

A conservation easement is valid even though:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to another holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) The benefit does not touch or concern real property; or

(7) There is no privity of estate or of contract.

70 Del. Laws, c. 552, § 1.;



§ 6905. Applicability

(a) This chapter applies to any interest created after July 18, 1996, which complies with this chapter, whether or not such interest is designated as a conservation easement, covenant, equitable servitude, restriction, easement or otherwise.

(b) This chapter applies to any interest created before July 18, 1996, if it would have been enforceable had it been created after July 18, 1996, unless such retroactive application contravenes the constitution or laws of this State or the United States.

(c) This chapter does not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement or otherwise that is enforceable under other law of this State.

70 Del. Laws, c. 552, § 1.;






CHAPTER 70. COASTAL ZONE ACT

§ 7001. Purpose

It is hereby determined that the coastal areas of Delaware are the most critical areas for the future of the State in terms of the quality of life in the State. It is, therefore, the declared public policy of the State to control the location, extent and type of industrial development in Delaware's coastal areas. In so doing, the State can better protect the natural environment of its bay and coastal areas and safeguard their use primarily for recreation and tourism. Specifically, this chapter seeks to prohibit entirely the construction of new heavy industry in its coastal areas, which industry is determined to be incompatible with the protection of that natural environment in those areas. While it is the declared public policy of the State to encourage the introduction of new industry into Delaware, the protection of the environment, natural beauty and recreation potential of the State is also of great concern. In order to strike the correct balance between these 2 policies, careful planning based on a thorough understanding of Delaware's potential and the State's needs is required. Therefore, control of industrial development other than that of heavy industry in the coastal zone of Delaware through a permit system at the state level is called for. It is further determined that offshore bulk product transfer facilities represent a significant danger of pollution to the coastal zone and generate pressure for the construction of industrial plants in the coastal zone, which construction is declared to be against public policy. For these reasons, prohibition against bulk product transfer facilities in the coastal zone is deemed imperative.

7 Del. C. 1953, § 7001; 58 Del. Laws, c. 175; 70 Del. Laws, c. 186, § 1.;



§ 7002. Definitions

(a) "Board" shall mean the Coastal Zone Industrial Control Board.

(b) "Bulk product transfer facility" means any port or dock facility, whether an artificial island or attached to shore by any means, for the transfer of bulk quantities of any substance from vessel to onshore facility or vice versa. Not included in this definition is a docking facility or pier for a single industrial or manufacturing facility for which a permit is granted or which is a nonconforming use. Likewise, docking facilities for the Port of Wilmington are not included in this definition.

(c) "Environmental impact statement" means a detailed description as prescribed by the Department of Natural Resources and Environmental Control of the effect of the proposed use on the immediate and surrounding environment and natural resources such as water quality, fisheries, wildlife and the aesthetics of the region.

(d) "Heavy industry use" means a use characteristically involving more than 20 acres, and characteristically employing some but not necessarily all of such equipment such as, but not limited to, smokestacks, tanks, distillation or reaction columns, chemical processing equipment, scrubbing towers, pickling equipment and waste-treatment lagoons; which industry, although conceivably operable without polluting the environment, has the potential to pollute when equipment malfunctions or human error occurs. Examples of heavy industry are oil refineries, basic steel manufacturing plants, basic cellulosic pulp-paper mills, and chemical plants such as petrochemical complexes. An incinerator structure or facility which, including the incinerator, contains 5,000 square feet or more, whether public or private, is "heavy industry" for purpose of this chapter. Generic examples of uses not included in the definition of "heavy industry" are such uses as garment factories, automobile assembly plants and jewelry and leather goods manufacturing establishments, and on-shore facilities, less than 20 acres in size, consisting of warehouses, equipment repair and maintenance structures, open storage areas, office and communications buildings, helipads, parking space and other service or supply structures required for the transfer of materials and workers in support of off-shore research, exploration and development operations; provided, however, that on-shore facilities shall not include tank farms or storage tanks.

(e) "Manufacturing" means the mechanical or chemical transformation of organic or inorganic substances into new products, characteristically using power-driven machines and materials handling equipment, and including establishments engaged in assembling component parts of manufactured products, provided the new product is not a structure or other fixed improvement.

(f) "Nonconforming use" means a use, whether of land or of a structure, which does not comply with the applicable use provisions in this chapter where such use was lawfully in existence and in active use prior to June 28, 1971.

(g) "Person" shall include, but not be limited to, any individual, group of individuals, contractor, supplier, installer, user, owner, partnership, firm, company, corporation, association, joint-stock company, trust, estate, political subdivision, administrative agency, public or quasi-public corporation or body, or any other legal entity, or its legal representative, agent or assignee.

(h) "The coastal zone" is defined as all that area of the State, whether land, water or subaqueous land between the territorial limits of Delaware in the Delaware River, Delaware Bay and Atlantic Ocean, and a line formed by certain Delaware highways and roads as follows:

Beginning at the Delaware-Pennsylvania line at a place where said line intersects U.S. Route 13; thence southward along the said U.S. Route 13 until it intersects the right-of-way of U.S. Route I-495; thence along said I-495 right-of-way until the said I-495 right-of-way intersects Delaware Route 9 south of Wilmington; thence along said Delaware Route 9 to the point of its intersection with Delaware Route 273; thence along said Delaware Route 273 to U.S. 13; thence along U.S. 13 to Maintenance Road 409; thence along Maintenance Road 409 to Delaware Road 71; thence along Delaware Road 71 to its intersection with Delaware Road 54; thence along Delaware Road 54 to Delaware Road 896; thence along Delaware Road 896 to Maintenance Road 396; thence along Maintenance Road 396 to Maintenance Road 398; thence along Maintenance Road 398 to the Maryland state line; thence southward along the Maryland state line to Maintenance Road 433; thence along Maintenance Road 433 to Maintenance Road 63; thence along Maintenance Road 63 to Maintenance Road 412; thence along Maintenance Road 412 to U.S. 13; thence along U.S. 13 to Delaware 299 at Odessa; thence along Delaware Route 299 to its intersection with Delaware Route 9; thence along Delaware Route 9 to U.S. 113; thence along U.S. Route 113 to Maintenance Road 8A; thence along Maintenance Road 8A to Maintenance Road 7 to the point of its intersection with Delaware Route 14; thence along Delaware Route 14 to Delaware Route 24; thence along Delaware Route 24 to Maintenance Road 331; thence along Maintenance Road 331 to Maintenance Road 334; thence along Maintenance Road 334 to Delaware Route 26; thence along Delaware Route 26 to Maintenance Road 365; thence along Maintenance Road 365 to Maintenance Road 84; thence along Maintenance Road 84 to Maintenance Road 384; thence along Maintenance Road 384 to Maintenance Road 382A; thence along Maintenance Road 382A to Maintenance Road 389; thence along Maintenance Road 389 to Maintenance Road 58; thence along Maintenance Road 58 to Maintenance Road 395; thence along Maintenance Road 395 to the Maryland state line.

7 Del. C. 1953, § 7002; 58 Del. Laws, c. 175; 61 Del. Laws, c. 116, § 88(a); 62 Del. Laws, c. 119, §§ 1, 2; 63 Del. Laws, c. 191, § 1(a); 71 Del. Laws, c. 348, § 1.;



§ 7003. Uses absolutely prohibited in the coastal zone

Heavy industry uses of any kind not in operation on June 28, 1971, are prohibited in the coastal zone and no permits may be issued therefor. In addition, offshore gas, liquid or solid bulk product transfer facilities which are not in operation on June 28, 1971, are prohibited in the coastal zone, and no permit may be issued therefor. Provided, that this section shall not apply to public sewage treatment or recycling plants. A basic steel manufacturing plant in operation on June 28, 1971, may continue as a heavy industry use in the coastal zone notwithstanding any temporary discontinuance of operations after said date, provided that said discontinuance does not exceed 2 years. An incinerator is neither "public sewage treatment" nor a "recycling plant" for the purpose of this chapter.

7 Del. C. 1953, § 7003; 58 Del. Laws, c. 175; 64 Del. Laws, c. 240, § 6; 66 Del. Laws, c. 256, § 1; 71 Del. Laws, c. 348, § 2.;



§ 7004. Uses allowed by permit only; nonconforming uses

(a) Except for heavy industry uses, as defined in § 7002 of this title, manufacturing uses not in existence and in active use on June 28, 1971, are allowed in the coastal zone by permit only, as provided for under this section. Any nonconforming use in existence and in active use on June 28, 1971, shall not be prohibited by this chapter and all expansion or extension of nonconforming uses, as defined herein, and all expansion or extension of uses for which a permit is issued pursuant to this chapter, are likewise allowed only by permit. Provided, that no permit may be granted under this chapter unless the county or municipality having jurisdiction has first approved the use in question by zoning procedures provided by law.

(b) In passing on permit requests, the Secretary of the Department of Natural Resources and Environmental Control and the State Coastal Zone Industrial Control Board shall consider the following factors:

(1) Environmental impact, including but not limited to, probable air and water pollution likely to be generated by the proposed use under normal operating conditions as well as during mechanical malfunction and human error; likely destruction of wetlands and flora and fauna; impact of site preparation on drainage of the area in question, especially as it relates to flood control; impact of site preparation and facility operations on land erosion; effect of site preparation and facility operations on the quality and quantity of surface, ground and subsurface water resources, such as the use of water for processing, cooling, effluent removal, and other purposes; in addition, but not limited to, likelihood of generation of glare, heat, noise, vibration, radiation, electromagnetic interference and obnoxious odors.

(2) Economic effect, including the number of jobs created and the income which will be generated by the wages and salaries of these jobs in relation to the amount of land required, and the amount of tax revenues potentially accruing to state and local government.

(3) Aesthetic effect, such as impact on scenic beauty of the surrounding area.

(4) Number and type of supporting facilities required and the impact of such facilities on all factors listed in this subsection.

(5) Effect on neighboring land uses including, but not limited to, effect on public access to tidal waters, effect on recreational areas and effect on adjacent residential and agricultural areas.

(6) County and municipal comprehensive plans for the development and/or conservation of their areas of jurisdiction.

7 Del. C. 1953, § 7004; 58 Del. Laws, c. 175; 61 Del. Laws, c. 116, § 88(c); 63 Del. Laws, c. 191, § 1(a), (b); 68 Del. Laws, c. 347, § 1.;



§ 7005. Administration of this chapter

(a) The Department of Natural Resources and Environmental Control shall administer this chapter. All requests for permits for manufacturing land uses and for the expansion or extension of nonconforming uses as herein defined in the coastal zone shall be directed to the Secretary of the Department of Natural Resources and Environmental Control. Such requests must be in writing and must include:

(1)a. Evidence of approval by the appropriate county or municipal zoning authorities;

b. A detailed description of the proposed construction and operation of the use; and

c. An environmental impact statement.

(2) The Secretary of the Department of Natural Resources and Environmental Control shall hold a public hearing and may request further information of the applicant. The Secretary of the Department of Natural Resources and Environmental Control shall first determine whether the proposed use is, according to this chapter and regulations issued pursuant thereto:

a. A heavy industry use under § 7003 of this title;

b. A use allowable only by permit under § 7004 of this title; or

c. A use requiring no action under this chapter.

The Secretary of the Department of Natural Resources and Environmental Control shall then, if he or she determines that § 7004 of this title applies, reply to the request for a permit within 90 days of receipt of the said request for permit, either granting the request, denying same, or granting the request but requiring modifications; the Secretary shall state the reasons for his or her decision.

(b) The Secretary of the Department of Natural Resources and Environmental Control may issue regulations including, but not limited to, regulations governing disposition of permit requests, and setting forth procedures for hearings before himself or herself and the Board. Provided, that all such regulations shall be subject to approval by the Board.

(c) The Secretary of the Department of Natural Resources and Environmental Control shall develop and propose a comprehensive plan and guidelines for the State Coastal Zone Industrial Control Board concerning types of manufacturing uses deemed acceptable in the coastal zone and regulations for the further elaboration of the definition of "heavy industry" in a manner consistent with the purposes and provisions of this chapter. Such plan and guidelines shall become binding regulations upon adoption by the Board after public hearing. The Board may alter said regulations at any time after a public hearing. Provided, that any such regulations shall be consistent with §§ 7003 and 7004 of this title.

(d) The Department of Natural Resources and Environmental Control and all agencies of state government shall assist the State Coastal Zone Industrial Control Board in developing policies and procedures, and shall provide the Board with such information as it shall require.

(e) The Secretary shall annually prepare a schedule of fees for permits issued pursuant to this section and submit the same as part of the Department's annual operating budget proposal.

7 Del. C. 1953, § 7005; 58 Del. Laws, c. 175; 61 Del. Laws, c. 116, § 88(a), (c); 63 Del. Laws, c. 191, § 1(a), (b); 68 Del. Laws, c. 86, § 8; 70 Del. Laws, c. 186, § 1.;



§ 7006. State Coastal Zone Industrial Control Board created; composition; conflict of interest; quorum

There is hereby created a State Coastal Zone Industrial Control Board, which shall have 9 voting members. Five of these shall be regular members appointed by the Governor and confirmed by the Senate. No more than 2 of the regular members shall be affiliated with the same political party. At least 1 regular member shall be a resident of New Castle County, 1 a resident of Kent County and 1 a resident of Sussex County, provided that no more than 2 residents of any county shall serve on the Board at the same time. The additional 4 members shall be the Director of the Delaware Economic Development Office, and the chairpersons of the planning commissions of each county, who shall be ex officio voting members. The term of 1 appointed regular member shall be for 1 year; 1 for 2 years; 1 for 3 years; 1 for 4 years; and the chairperson, to be designated as such by the Governor, and serve at the Governor's pleasure. Thereafter, all regular members shall be appointed for 5-year terms. The members shall receive no compensation except for expenses. Any member of the Board with a conflict of interest in a matter in question shall disqualify himself or herself from consideration of that matter. A majority of the total membership of the Board less those disqualifying themselves shall constitute a quorum. A majority of the total membership of the Board shall be necessary to make a final decision on a permit request.

7 Del. C. 1953, § 7006; 58 Del. Laws, c. 175; 63 Del. Laws, c. 191, § 1(c), (d); 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7007. Appeals to State Coastal Zone Industrial Control Board

(a) The State Coastal Zone Industrial Control Board shall have the power to hear appeals from decisions of the Secretary of the Department of Natural Resources and Environmental Control made under § 7005 of this title. The Board may affirm or reverse the decision of the Secretary of the Department of Natural Resources and Environmental Control with respect to applicability of any provisions of this chapter to a proposed use; it may modify any permit granted by the Secretary of the Department of Natural Resources and Environmental Control, grant a permit denied by the Secretary, deny a permit or confirm the Secretary's grant of a permit. Provided, however, that the Board may grant no permit for uses prohibited in § 7003 herein.

(b) Any person aggrieved by a final decision of the Secretary of the Department of Natural Resources and Environmental Control under § 7005(a) of this title may appeal same under this section. Appellants must file notice of appeal with the State Coastal Zone Industrial Control Board within 14 days following announcement by the Secretary of the Department of Natural Resources and Environmental Control of his or her decision. The State Coastal Zone Industrial Control Board must hold a hearing and render its decision in the form of a final order within 60 days following receipt of the appeal notification.

(c) Whenever a decision of the Secretary of the Department of Natural Resources and Environmental Control concerning a permit request is appealed, the Board shall hold a public hearing at which the appellant may be represented by counsel. All proceedings in such a hearing shall be made a matter of record and a transcript or recording of all proceedings kept, and the public may attend and be heard.

(d) The Board shall publicly announce by publication in at least 1 newspaper of daily publication in the county in which the site designated in the request is wholly or principally located and in at least 1 newspaper of daily publication and general circulation throughout the State the time, location and subject of all hearings under this section at least 10 days prior thereto.

7 Del. C. 1953, § 7007; 58 Del. Laws, c. 175; 61 Del. Laws, c. 116, § 88(c); 63 Del. Laws, c. 191, § 1(a), (b); 70 Del. Laws, c. 186, § 1.;



§ 7008. Appeals to Superior Court

Any person aggrieved by a final order of the State Coastal Zone Industrial Control Board under § 7007 of this title may appeal the Board's decision to Superior Court in and for the county of the location of the land in question. Likewise, the Secretary of the Department of Natural Resources and Environmental Control may appeal from any modification by the Board of his or her ruling. The appeal shall be commenced by filing notice thereof with Superior Court not more than 20 days following announcement of the Board's decision. The Court may affirm the Board's order in its entirety, modify same or reverse said order. In either case, the appeal shall be based on the record of proceedings before the Board, the only issue being whether the Board abused its discretion in applying standards set forth by this chapter and regulations issued pursuant thereto to the facts of the particular case. The Superior Court may by rule prescribe procedure by which it will receive, hear and make disposition of appeals under this chapter. Provided, that no appeal under this chapter shall stay any cease and desist order or injunction issued pursuant to this chapter.

7 Del. C. 1953, § 7008; 58 Del. Laws, c. 175; 61 Del. Laws, c. 116, § 88(c); 63 Del. Laws, c. 191, § 1(a), (b); 70 Del. Laws, c. 186, § 1.;



§ 7009. Condemnation

If Superior Court rules that a permit's denial, or restrictions imposed by a granted permit, or the operation of § 7003 or § 7004 of this title, is an unconstitutional taking without just compensation, the Secretary of the State Department of Natural Resources and Environmental Control may, through negotiation or condemnation proceedings under Chapter 61 of Title 10, acquire the fee simple or any lesser interests in the land. If the Secretary does not use this authority to acquire the fee simple or any lesser interests in the land within 5 years from the date of the Court's ruling, the permit must be granted as applied for.

7 Del. C. 1953, § 7009; 58 Del. Laws, c. 175.;



§ 7010. Cease and desist orders

The Attorney General shall have the power to issue a cease and desist order to any person violating any provision of this chapter ordering such person to cease and desist from such violation. Provided, that any cease and desist order issued pursuant to this section shall expire (1) after 30 days of its issuance, or (2) upon withdrawal of said order by the Attorney General, or (3) when the order is superseded by an injunction, whichever occurs first.

7 Del. C. 1953, § 7010; 58 Del. Laws, c. 175.;



§ 7011. Penalties

Any person who violates this chapter shall be fined not more than $50,000 for each offense. The continuance of an activity prohibited by this chapter during any part of a day shall constitute a separate offense. Superior Court shall have exclusive original jurisdiction over offenses under this chapter.

7 Del. C. 1953, § 7011; 58 Del. Laws, c. 175.;



§ 7012. Injunctions

The Court of Chancery shall have jurisdiction to enjoin violations of this chapter.

7 Del. C. 1953, § 7012; 58 Del. Laws, c. 175.;



§ 7013. Inconsistent laws superseded; all other laws unimpaired; certain uses not authorized

All laws or ordinances inconsistent with any provision of this chapter are hereby superseded to the extent of the inconsistency. Provided, that present and future zoning powers of all counties and municipalities, to the extent that said powers are not inconsistent with this chapter, shall not hereby be impaired; and provided that a permit granted under this chapter shall not authorize a use in contravention of county or municipal zoning regulations.

7 Del. C. 1953, § 7013; 58 Del. Laws, c. 175.;






CHAPTER 71. NOISE CONTROL AND ABATEMENT

Subchapter I Nonvehicle Provisions

§ 7101. Declaration of purpose

(a) The General Assembly finds and determines that the people of this State are entitled to and should be ensured an environment free from noise which unnecessarily degrades the quality of their life; that the levels of noise often reach such a degree as to endanger the health, safety and welfare, jeopardize the value of property and erode the integrity of the environment of the people of this State.

(b) The General Assembly also finds that a substantial body of science and technology exists by which noise may be substantially abated; and that the dangers of excessive noise can be abated by the adoption and enforcement of noise standards embodied in regulations based upon these scientific and technological findings.

(c) The General Assembly also finds that the problem of combating noise involves a high degree of cooperation on the part of various state agencies and departments; this chapter makes specific provisions for such inter-agency cooperation.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1.;



§ 7102. Short title

This chapter shall be known and may be cited as the "Delaware Noise Control Act".

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1.;



§ 7103. Definitions

(a) "Committee" shall mean the Noise Advisory Committee created under this chapter.

(b) "Farming operations" shall mean any activity which is involved in the production of agriculture, livestock, dairy or poultry products for sale.

(c) "Farm vehicle" shall mean a wheeled device used for transportation in farming operations.

(d) "Manufacturer" shall mean any person employing 5 or more employees and who is licensed as a manufacturer by the Department of Finance in accordance with Chapter 27 of Title 30.

(e) "Motor vehicle" shall mean any vehicle defined as a motor vehicle in accordance with § 101 of Title 21.

(f) "Noise" shall mean any sound which annoys or disturbs humans or which causes or tends to cause an adverse psychological or physiological effect on humans, excluding all aspects of noise regulated by the federal Occupational Safety and Health Act (OSHA).

(g) "Noise disturbance" means any sound which:

(1) Endangers or injures the safety or health of humans or animals; or

(2) Annoys or disturbs a reasonable person of normal sensitivities; or

(3) Jeopardizes the value of property and erodes the integrity of the environment.

(h) "Person" shall mean any corporation, company, association, society, firm, partnership and any joint stock company, as well as individuals, and shall also include the State and all of its political subdivisions, agencies and instrumentalities as well as any department, board or agency of the government of the United States.

(i) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1.;



§ 7104. Noise and noise disturbance prohibited

(a) No person shall, without first having obtained a variance or a temporary emergency variance from the Department of Natural Resources and Environmental Control, undertake any activity which in any way may cause or contribute to the creation of noise or a noise disturbance.

(b) No person shall, without having first obtained a variance or a temporary emergency variance from the Department of Natural Resources and Environmental Control, construct, install, replace, modify or use any equipment, machinery, motor vehicle, device or other article which in any way may cause or contribute to the creation of noise or a noise disturbance.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1.;



§ 7105. Administration of chapter; applicability of subchapter

(a) The Secretary of the Department of Natural Resources and Environmental Control or the Secretary's duly authorized designee shall exercise general supervision over the administration of this chapter and, in conjunction with the various law-enforcement agencies of this State, the enforcement of this chapter, and shall have jurisdiction over noise emanating from motor vehicles to the extent of approving standards, codes and regulations proposed by the Secretary of the Department of Safety and Homeland Security.

(b) The Secretary of the Department of Safety and Homeland Security shall exercise general supervision over the administration and enforcement of this chapter with regard to noise emanating from motor vehicles.

(c) This subchapter shall not apply to noise caused or created by the work of any public service company incident to the repair or maintenance of its equipment or facilities which may have been damaged or destroyed as the result of any emergency situation including but not limited to acts of God, accidents and explosions.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138.;



§ 7106. Powers and duties of Department of Natural Resources and Environmental Control

The Department of Natural Resources and Environmental Control shall have the power and its duty shall be to:

(1) Adopt standards, rules and regulations, after public hearing, for the prevention, control, reduction and abatement of noise pollution, applicable throughout the State or to such parts or regions thereof specifically designated in such regulations. The procedure for public hearings shall conform to the procedure described in § 6006(2) of this title; such rules and regulations, however, shall not purport to exercise jurisdiction over any person or activity not included or affected by this subchapter;

(2) Cooperate with all other state departments, divisions and agencies in the formulation and preparation of rules and regulations for the control of noise;

(3) Enter into agreements with any other state department in order to effectuate this chapter;

(4) Enforce this chapter, and all regulations, codes and rules, promulgated pursuant thereto, except those provisions of this chapter pertaining to motor vehicles;

(5) In conjunction with the various law-enforcement agencies of this State, receive or initiate complaints of noise and institute legal proceedings for the prevention of noise and for the recovery of penalties, in accordance with this chapter;

(6) Keep records of violations cited, enforcement procedures initiated and completed in accordance with this section.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1.;



§ 7107. Authority of Department of Natural Resources and Environmental Control

The Department of Natural Resources and Environmental Control shall have the authority to:

(1) Conduct and supervise research programs for the purpose of determining the causes, effects and hazards of noise;

(2) Conduct and supervise statewide programs of noise control education, including the preparation and distribution of information relating to noise control;

(3) Enter and inspect any building or place, except private residences, for the purpose of investigating an actual or suspected source of noise and ascertaining compliance or noncompliance of any statute, rule or regulation of the Department. Any information relating to secret processes or methods of manufacture or production obtained in the course of such inspection, investigation or determination shall be kept confidential and shall not be admissible in evidence in any court or in any other proceedings except to the extent herein provided. If tests of any type are made for the purpose of determining whether or not a violation has occurred, or for any other purpose in connection with such entry and inspection, a duplicate of the results of the tests shall be furnished promptly to the person suspected of violating the statute, code or regulation;

(4) With the approval of the Governor, cooperate with and receive money from the federal government, the state government or any county or municipal government or from private sources for the study and control of noise; and

(5) Review and approve any plan to construct any highway corridor, the construction or operation of which may in the opinion of the Department cause or contribute to an amount of noise deemed excessive by the Department.

63 Del. Laws, c. 369, § 1.;



§ 7108. Enforcement; investigations; injunctive relief

(a) The Department of Natural Resources and Environmental Control shall enforce this chapter and any duly promulgated rules and regulations. All law-enforcement agencies of this State, including but not limited to police forces of the counties and incorporated cities and towns, may also enforce this chapter and any duly promulgated rules and regulations.

(b) Whenever the Department of Natural Resources and Environmental Control or any law-enforcement agency within this State has cause to believe based upon observation or a complaint that any person is violating this chapter, or any rules or regulations promulgated in accordance with this chapter, the Department or law-enforcement agency is authorized to conduct an investigation in connection therewith.

(c) If upon investigation the Department of Natural Resources and Environmental Control or any law-enforcement officer of this State discovers a condition which is in violation of any provision of this chapter or any rule or regulation promulgated pursuant thereto, the Department or law-enforcement officer shall be authorized to order such violation to cease and may take such reasonable steps as are necessary to enforce such an order. The order shall state why a violation exists and shall provide a reasonably specified time within which the violation must cease.

(d) The person responsible for the violation shall make the corrections necessary to comply with the requirements of this chapter or any rule or regulation promulgated pursuant thereto within the time specified in the order.

(e) Nothing herein shall be deemed to prevent the Department of Natural Resources and Environmental Control or any other law-enforcement agency of this State from prosecuting any violation of this chapter or any rule or regulation promulgated pursuant thereto, notwithstanding that such violation is corrected in accordance with the above order.

(f) In his or her discretion, the Secretary of the Department of Natural Resources and Environmental Control may endeavor by conciliation to obtain compliance with all requirements of this chapter or any rule or regulation promulgated pursuant thereto. Conciliation shall be attempted by giving written notice to the responsible party which:

(1) Specifies the violation;

(2) Proposes a reasonable time for its correction; and

(3) Advises that a cease and desist order may be issued or other action taken unless the violation is corrected.

(g) If a violation is threatening to begin, or is continuing, or if there is a substantial likelihood that it will reoccur, or if the Department of Natural Resources and Environmental Control receives information that a noise disturbance presents an imminent or substantial hazard to public health or to the environment, the Secretary of the Department of Natural Resources and Environmental Control may, in addition to or in lieu of any other remedy provided for in this chapter, seek a temporary restraining order or a preliminary or permanent injunction in the Court of Chancery.

(h) Whoever violates this chapter or any rule or regulation duly promulgated thereunder, or any variance or temporary emergency variance issued pursuant to this section or § 7109 of this title or any cease and desist order of the Secretary, shall be punished by a fine of not less than $25 nor more than $500 for each violation. Each day of violation shall be considered as a separate violation. Any court of competent jurisdiction shall have jurisdiction of offenses under this subsection.

(i) Any person who willfully or negligently violates this chapter or any rule or regulation duly promulgated thereunder, or any variance or temporary emergency variance or any cease and desist order of the Secretary shall be punished by a penalty of not less than $500 nor more than $3,000 for each day of such violation. The Superior Court shall have jurisdiction of offenses under this subsection.

(j) It shall be a misdemeanor for any person to obstruct, hinder, delay or interfere with, by force or otherwise, the performance by personnel of the Department of Natural Resources and Environmental Control or any other enforcement personnel of any duty under this chapter, or any rule or regulation or order or permit or decision promulgated or issued thereunder.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7109. Variance

(a) Any person who owns or operates any stationary noise source may apply to the Secretary of the Department of Natural Resources and Environmental Control for a variance or a partial variance from 1 or more of the rules or regulations promulgated pursuant to this chapter. Applicants for a variance shall supply information including, but not limited to:

(1) Information on the nature and location of the facility or process for which such application is made.

(2) The reason for which the variance is required, including the economic and technical justifications.

(3) The nature and intensity of noise that will occur during the period of the variance.

(4) A description of interim noise control measures to be taken by the applicant to minimize noise and the impacts occurring therefrom.

(5) A specific schedule of the best practical noise control measures, if any, which might be taken to bring the source into compliance with those regulations from which a variance is sought, and a statement of the length of time during which it is estimated that it will be necessary for the variance to continue.

(6) Any other relevant information the Department may require in order to make a determination regarding the application.

(b) Failure to supply the information required shall be cause for rejection of the application unless the applicant supplies the needed information within 30 days of the written request by the Department for such information.

(c) No variance shall be approved unless the Secretary finds that:

(1) Noise levels occurring during the period of the variance will not constitute a danger to the public health; and

(2) Compliance with this chapter and any duly promulgated rules or regulations would impose an arbitrary or unreasonable hardship upon the applicant without a commensurate benefit to the public.

(d) In determining whether to grant a variance, the Secretary shall consider:

(1) The character and degree of injury to, or interference with, the health and welfare of people or the reasonable use of property which is caused or threatened to be caused by the noise during the variance period.

(2) The social and economic value of the activity for which the variance is sought.

(3) The ability of the applicant to apply best practical noise control measures, as defined in duly promulgated regulations.

(e) Following receipt and review of an application for a variance, and after publishing notice once a week for 2 weeks in a newspaper of general circulation in the county wherein the variance is proposed, the Department shall, if necessary, fix a date, time and location for a hearing on such application in accordance with § 6004 of this title. Costs of newspaper advertising are to be paid by the applicant.

(f) Within 10 days of the receipt of the record of a hearing on a variance application, or within 10 days of receipt of an application on which no hearing is held, the Department shall issue its determination regarding such application and provide a copy to affected parties. All such decisions shall briefly set forth the reasons for the decision.

(g) The Department may, in its discretion, limit the duration of any variance granted. Any person holding a variance and needing an extension of time may apply for a new variance under this chapter and any duly promulgated rules and regulations for a period not to exceed 1 year. Any such application shall include a certification of compliance with any condition imposed under the previous variance.

(h) The Department may attach to any variance any reasonable conditions it deems necessary and desirable, including, but not limited to:

(1) Requirements for the best practical noise control measures to be taken by the owner or operator of the source to minimize noise during the period of the variance.

(2) Requirements for periodic reports submitted by the applicant relating to noise, to compliance with any other conditions under which the variance was granted or to any other information the Department deems necessary.

(i) A variance may include a compliance schedule and requirements for periodic reporting of increments of achievement of compliance.

63 Del. Laws, c. 369, § 1.;



§ 7110. Temporary emergency variance

(a) A temporary emergency variance may be granted by the Department:

(1) If a severe hardship would be caused by the time period involved in obtaining a full variance.

(2) If the emergency is of an unforeseen nature so as to preclude a full variance because of time limitations.

(3) If all conditions comply with those required for a full variance.

(4) For a period not to exceed 60 days, not to be extended more than once.

(b) The granting of any temporary emergency variance shall be published within 5 days of the granting in a newspaper of general circulation once a week for 2 weeks in the county where the applicant resides.

63 Del. Laws, c. 369, § 1.;



§ 7111. Testimony at hearings

Testimony taken at any hearing shall be under oath and recorded stenographically, but the parties shall not be bound by the strict rules of evidence prevailing in the courts of law and equity. True copies of any transcript and of any other record made of or at such hearings shall be furnished to any party thereto upon request, and at such party's expense. Applicants shall pay for any and all stenographer's fees and, if requested, copies of the transcript.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7112. Conduct of hearings

Any administrative or nonjudicial hearings required by this chapter shall be held before the Secretary of the Department of Natural Resources and Environmental Control or before members of the Department designated by the Secretary. The Secretary, or persons designated by the Secretary to hear the case, shall have the power to subpoena witnesses and compel their attendance, administer oaths and require the production for examination of any books or papers relating to any matter under investigation in any such hearing. The respondent to a complaint made by it, or to it, pursuant to this chapter, shall subpoena and compel the attendance of such witnesses as the respondent may designate and require the production for examination of any books or papers relating to any matter under investigation in any such hearing.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7113. Appeals of final orders

(a) Any person or persons who jointly or severally are substantially affected and aggrieved by any final order or variance of the Department, or any taxpayer, or any officer, department, board or bureau of the State may appeal that order to the State Environmental Appeals Board and to the Superior Court as provided in §§ 6008 and 6009 of this title except that the word "variance" shall be substituted for the word "permit" in § 6008(b) and (c) of this title.

(b) No appeal shall operate to stay automatically any action of the Secretary, but upon application, and for good cause, the Secretary or the Court of Chancery may stay the action pending disposition of the appeal.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1.;






Subchapter II Motor Vehicles

§ 7120. Powers and duties of Department of Safety and Homeland Security

(a) The Department of Safety and Homeland Security, after consideration with the Secretary of the Department of Transportation and upon approval of the Secretary of the Department of Natural Resources and Environmental Control, shall have the power and its duty shall be to:

(1) Adopt regulations, after public hearing, establishing the standards, test procedures and instrumentation to be utilized in the control of noise from motor vehicles;

(2) Adopt regulations, after public hearing, necessary for the inspection of motor vehicles, including noise control and abatement equipment to assure compliance with the noise standards promulgated by the Department.

(b) For any public hearings required by this subchapter, the procedure shall conform to the procedure established in § 6006 of this title.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1; 74 Del. Laws, c. 110, § 138.;



§ 7121. Motor vehicle noise inspection

Any motor vehicle which is subject to inspection by the Division of Motor Vehicles or any other duly authorized body shall, as a condition of compliance with said inspection, pass such tests as may be required to demonstrate that the motor vehicle is in compliance with all state and federal standards and requirements for the control of noise which are applicable to such motor vehicles.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1.;



§ 7122. Motor vehicle violations; enforcement

Any person who operates a motor vehicle or owns a motor vehicle which he or she permits to be operated upon public highways of this State which generates noise in excess of standards adopted by the Department of Safety and Homeland Security shall be fined not less than $25 nor more than $1,000, which shall be enforced in accordance with Chapter 7 of Title 21.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138.;



§ 7123. Liberal interpretation

The powers, duties and functions vested in any state department under this chapter shall not be construed to limit in any manner the powers, duties and functions vested therein or in any person under any other provision of law, or any civil or criminal remedies now or hereafter available to any person related to community noise control.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1.;



§ 7124. Other ordinances or remedies

(a) No existing civil or criminal remedy now or hereafter available to any person shall be superseded by this chapter or any rule or regulation promulgated pursuant thereto.

(b) No ordinances or resolutions of any governing body of a municipality or county or board of health which establish specific standards for the level or duration of community noise equivalent to or more stringent than those provided by this chapter or any rule or regulation promulgated pursuant thereto shall be superseded. Nothing in this chapter or in any rule or regulation promulgated pursuant thereto shall preclude the right of any governing body of a municipality or the Department of Health and Social Services to adopt ordinances, resolutions or regulations which establish specific standards for the level or duration of community noise equivalent to or more stringent than this chapter or any rule or regulation promulgated pursuant thereto.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 149, § 3.;



§ 7125. Exemptions

(a) All farm vehicles are exempted from this chapter while engaged in farming operations.

(b) Sirens operated to summon volunteer firefighters to alarms and sirens used to summon ambulance crews to service calls are exempted from this chapter.

60 Del. Laws, c. 648, § 1; 63 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 71A. REGULATION OF OUTDOOR LIGHTING

§ 7101A. Definitions

In this chapter:

(1) "Cutoff luminaire" means a luminaire in which 2.5% or less of the lamp lumens are emitted above a horizontal plane through the luminaire's lowest part and 10% or less of the lamp lumens are emitted at a vertical angle 80 degrees above the luminaire's lowest point.

(2) "Light pollution" means the night sky glow caused by the scattering of artificial light in the atmosphere.

(3) "Lumen" means a standard measure of luminous flux representing the quantity of visible light output.

(4) "Luminaire" means a complete lighting unit, often referred to as a "light fixture". A luminaire consists of the lamp, optical reflector and housing, and electrical components for safely starting and operating the lamp.

(5) "Outdoor lighting fixture" means any type of fixed or movable lighting equipment that is designed or used for illumination outdoors. The term includes billboard lighting, street lights, searchlights and other lighting used for advertising purposes, and area lighting. The term does not include lighting equipment that is required by law to be installed on motor vehicles or lighting required for the safe operation of aircraft.

(6) "State funds" means:

a. Money appropriated by the legislature; or

b. Bond revenues of the State.

75 Del. Laws, c. 202, § 1.;

§ 7102A Standards for state-funded outdoor lighting fixtures.

(a) An outdoor lighting fixture may be designed, installed or replaced using state funds only if:

(1) The new or replacement outdoor lighting fixture is a cutoff luminaire if the rated output of the outdoor lighting fixture is greater than 1,800 lumens;

(2) The minimum illuminance adequate for the intended purpose is used with consideration given to nationally recognized standards;

(3) For lighting of a designated highway of the state highway system, the Department of Transportation determines that the purpose of the outdoor lighting fixture cannot be achieved by the installation of reflective road markers, lines, warning or information signs, or other effective passive methods; and

(4) Full consideration has been given to the Department of Transportation's Traffic Lighting Policy, energy conservation, reducing glare, minimizing light pollution, and preserving the natural night environment.

(b) For purposes of paragraph (a)(4) of this section, "energy conservation" means reducing energy costs and resources used and includes using a light with lower wattage or a timer switch.

(c) Subsection (a) of this section does not apply if:

(1) A federal law, rule, or regulation preempts state law;

(2) The outdoor lighting fixture is used on a temporary basis because emergency personnel require additional illumination for emergency procedures;

(3) The outdoor lighting fixture is used on a temporary basis for nighttime work;

(4) Special events or situations require additional illumination;

(5) The outdoor lighting fixture is used solely to enhance the aesthetic beauty of an object;

(6) A compelling safety interest exists that cannot be addressed by another method;

(7) The new or replacement outdoor lighting fixture is to be installed and operated on roadways and supporting interchanges that are classified by the Department of Transportation's Functional Classification Maps as interstate or other freeway/expressways within the urbanized boundaries and other principal arterials that are designed to interstate or freeway/expressway standards in nonurbanized areas; or

(8) As to maintenance of existing lighting systems, the change to a cutoff luminaire would require the redesign and reconstruction of the system to compensate for the different lighting characteristics of these fixtures.

(d) Special events or situations that may require additional illumination include sporting events and illumination of monuments, historic structures, or flags. Illumination for special events or situations must be installed to shield the outdoor lighting fixtures from direct view and to minimize upward lighting and light pollution.

75 Del. Laws, c. 202, § 1; 77 Del. Laws, c. 278, § 1.;



§ 7102A. Standards for state-funded outdoor lighting fixtures

(a) An outdoor lighting fixture may be designed, installed or replaced using state funds only if:

(1) The new or replacement outdoor lighting fixture is a cutoff luminaire if the rated output of the outdoor lighting fixture is greater than 1,800 lumens;

(2) The minimum illuminance adequate for the intended purpose is used with consideration given to nationally recognized standards;

(3) For lighting of a designated highway of the state highway system, the Department of Transportation determines that the purpose of the outdoor lighting fixture cannot be achieved by the installation of reflective road markers, lines, warning or information signs, or other effective passive methods; and

(4) Full consideration has been given to the Department of Transportation's Traffic Lighting Policy, energy conservation, reducing glare, minimizing light pollution, and preserving the natural night environment.

(b) For purposes of paragraph (a)(4) of this section, "energy conservation" means reducing energy costs and resources used and includes using a light with lower wattage or a timer switch.

(c) Subsection (a) of this section does not apply if:

(1) A federal law, rule, or regulation preempts state law;

(2) The outdoor lighting fixture is used on a temporary basis because emergency personnel require additional illumination for emergency procedures;

(3) The outdoor lighting fixture is used on a temporary basis for nighttime work;

(4) Special events or situations require additional illumination;

(5) The outdoor lighting fixture is used solely to enhance the aesthetic beauty of an object;

(6) A compelling safety interest exists that cannot be addressed by another method;

(7) The new or replacement outdoor lighting fixture is to be installed and operated on roadways and supporting interchanges that are classified by the Department of Transportation's Functional Classification Maps as interstate or other freeway/expressways within the urbanized boundaries and other principal arterials that are designed to interstate or freeway/expressway standards in nonurbanized areas; or

(8) As to maintenance of existing lighting systems, the change to a cutoff luminaire would require the redesign and reconstruction of the system to compensate for the different lighting characteristics of these fixtures.

(d) Special events or situations that may require additional illumination include sporting events and illumination of monuments, historic structures, or flags. Illumination for special events or situations must be installed to shield the outdoor lighting fixtures from direct view and to minimize upward lighting and light pollution.

75 Del. Laws, c. 202, § 1; 77 Del. Laws, c. 278, § 1.;






CHAPTER 72. SUBAQUEOUS LANDS

§ 7201. Purposes

Subaqueous lands within the boundaries of Delaware constitute an important resource of the State and require protection against uses or changes which may impair the public interest in the use of tidal or nontidal waters. The purposes of this chapter are to empower the Secretary to deal with or to dispose of interest in public subaqueous lands and to place reasonable limits on the use and development of private subaqueous lands, in order to protect the public interest by employing orderly procedures for granting interests in public subaqueous land and for issuing permits for uses of or changes in private subaqueous lands. To this end, this chapter empowers the Secretary to adopt rules and regulations to effectuate the purposes of the chapter, to apply to the courts for aid in enforcing this statute and the rules and regulations adopted pursuant hereto, and to convey interests in subaqueous lands belonging to the State.

65 Del. Laws, c. 508, § 2; 68 Del. Laws, c. 76, § 1; 72 Del. Laws, c. 474, § 3.;



§ 7202. Definitions

(a) "Department" means the Department of Natural Resources and Environmental Control.

(b) "Maintenance" means the actions required to return a channel, bridge, culvert, stormwater basin or water control structure to its full operational condition or to prevent a decline in its utility. These actions shall not change the purpose, scope or capacity of the channel, bridge, culvert, stormwater basin or water control structure.

(c) "Ordinary high water mark" means, for nontidal waters, the line at which the presence and action of water are so continuous in all ordinary years so as to leave a distinct mark on a bank either by erosion or destruction of terrestrial (nonaquatic) vegetation, or that can be determined by other physical or biological means.

(d) "Reconstruction" means the rebuilding of a channel, bridge, culvert, stormwater basin or water control structure that requires significant renovation or repair of their major structural features. This rebuilding shall be characterized by a replacement or major restorative effort similar to the degree required in the original design and construction of the channel, bridge, culvert, stormwater basin or water control structure. This rebuilding shall not change the purpose, scope or capacity of the channel, bridge, culvert, stormwater basin or water control structure.

(e) "Retrofitting" means a change in design, construction or materials to an existing bridge, culvert, stormwater basin or water control structure in order to incorporate later improvements or to reflect new standards, criteria or needs not considered in the original design and construction.

(f) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control.

(g) "Subaqueous lands" means submerged lands and tidelands.

(h) "Submerged lands" means:

(1) Lands lying below the line of mean low tide in the beds of all tidal waters within the boundaries of the State;

(2) Lands lying below the plane of the ordinary high water mark of nontidal rivers, streams, lakes, ponds, bays and inlets within the boundaries of the State as established by law; and

(3) Specific manmade lakes or ponds as designated by the Secretary.

(i) "Tidelands" means lands lying between the line of mean high water and the line of mean low water.

65 Del. Laws, c. 508, § 2; 68 Del. Laws, c. 76, § 2; 68 Del. Laws, c. 268, § 1; 72 Del. Laws, c. 474, § 1.;



§ 7203. Jurisdiction

(a) The Secretary shall have jurisdiction over any project involving ungranted subaqueous lands owned by the State, and shall have jurisdiction and authority to convey a fee simple of lesser interest or to grant an easement with respect to all projects involving these lands. All jurisdiction and authority remaining in the State as to subaqueous lands for which leases have been made or may be made is invested in the Secretary.

(b) Owners of private subaqueous lands must obtain a permit from the Department before making any use of such lands which may contribute to the pollution of public waters, infringe upon the rights of the public, infringe upon the rights of other private owners or make connection with public subaqueous lands.

65 Del. Laws, c. 508, § 2; 68 Del. Laws, c. 76, § 3.;



§ 7204. Ejectment of trespassers

The Department may eject from any subaqueous lands owned by the State any person, firm or corporation trespassing upon any such lands, including the fixed mooring of floating structures, through appropriate action in the courts of this State.

65 Del. Laws, c. 508, § 2.;



§ 7205. Permits required

(a) No person shall deposit material upon or remove or extract materials from, or construct, modify, repair or reconstruct, or occupy any structure or facility upon submerged lands or tidelands without first having obtained a permit, lease or letter of approval from the Department. Such permit, lease or letter of approval, if granted, may include reasonable conditions required in the judgment of the Department to protect the interests of the public. The Department may adopt regulations setting fees for such permits. If it is determined that granting the permit, lease or approval will result in loss to the public of a substantial resource, the permittee may be required to take measures which will offset or mitigate the loss. This section shall not apply to any repairs or structural replacements which are above the mean low tide and which do not increase any dimensions or change the use of the structure.

(b) The Secretary shall annually prepare a schedule of fees for permits issued pursuant to this section and submit the same as part of the Department's annual operating budget proposal.

(c) The Secretary may waive any provision of the regulations adopted pursuant to this chapter when warranted under the following circumstances:

(1) Life-threatening emergencies.

(2) Actions required for public safety for which sufficient time is not available to follow the regulations.

(3) When imminent or catastrophic damage or loss of major infrastructure is likely if all provisions of the regulations are adhered to.

(4) Where the authority of the Department under this chapter overlaps with another statute, including but not limited to shellfish grounds (Chapter 19 of this title), wetlands (Chapter 66 of this title) or beach preservation (Chapter 68 of this title) provided that the following criteria are met:

a. If, in the opinion of the Secretary, equal environmental impact review and regulation of the activity would be provided by either statute; and

b. Waiver of these regulations would not be contrary to the purposes of this chapter.

(d) The Secretary may issue an after-the-fact permit, lease, letter of approval or waiver in those cases where an activity has occurred without first obtaining the required permit, lease, letter of approval or waiver. The determination of whether or not to issue an after-the-fact permit, lease, letter of approval or waiver shall be consistent with the purposes and provisions of this chapter. The applicant receiving the after-the-fact permit, lease, letter of approval, or waiver will be responsible for paying any associated processing fee and lease fee and the Secretary may assess a penalty in accordance with § 6005 of this title.

65 Del. Laws, c. 508, § 2; 68 Del. Laws, c. 86, § 9; 78 Del. Laws, c. 183, § 3; 79 Del. Laws, c. 147, § 3.;



§ 7206. Easements and transfers of title

(a) Pursuant to this chapter, the Secretary shall have exclusive jurisdiction and authority over all projects to convey a fee simple or lesser interest or to grant easements with respect to subaqueous lands belonging to the State. All jurisdiction and authority to convey a fee simple or lesser interest or to grant easements over subaqueous lands as to which grants have been made or may be made is vested in the Secretary. All leases for shellfish grounds shall be made pursuant to Chapter 19 of this title.

(b) All members of the General Assembly shall be given 2 weeks' notice of intent to convey any interest in subaqueous lands.

65 Del. Laws, c. 508, § 2; 68 Del. Laws, c. 76, § 4.;



§ 7207. Application

(a) Each applicant for a lease, permit or grant, pursuant to this chapter, shall file with the Secretary a request stating in detail the type of lease, permit or grant desired, showing the location of the area and containing specifications for any proposed construction.

(b) The Secretary may require such additional information as will enable him or her to consider the application properly. He or she may require an environmental assessment to be provided if he or she determines that the proposed use or activity may have a substantial adverse effect upon the environment.

(c) The Secretary may request of any state agency a report or recommendation concerning any application before the Department.

(d) Upon receipt of an application in proper form, the Secretary shall advertise in a daily newspaper of statewide circulation and in a newspaper of general circulation in the county in which the activity is proposed:

(1) The fact that the application has been received;

(2) A brief description of the nature of the application; and

(3) A statement that a public hearing may be requested by any interested person who offers a meritorious objection to the application.

(e) If the Secretary decides that an objection is not meritorious, he or she shall then provide a written response so stating his or her reasons.

65 Del. Laws, c. 508, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7208. Hearing

(a) A public hearing shall be held:

(1) If a grant or lease for a period of time in excess of 20 years is sought; or

(2) If the Secretary determines that a public hearing is in the public interest; or

(3) If a written meritorious objection to the application is received within 20 days of the advertisement of the public notice for the application. A public hearing request shall be deemed meritorious if it exhibits a familiarity with the application and provides a reasoned statement of the action's probable impact.

(b) Notice of the public hearing shall be sent to the applicant, to immediately adjacent property owners and to any interested person who requests it, and such notice shall be published in the same manner as the application.

(c) The Secretary shall make a written statement of reasons to be placed with the application if a public hearing is not held.

65 Del. Laws, c. 508, § 2; 69 Del. Laws, c. 50, § 1; 72 Del. Laws, c. 474, § 2.;



§ 7209. Published notice

(a) The published notice shall contain a general description of the location of the property and a statement of the nature of the lease, permit or grant sought to be acquired.

(b) If the advertisement is also used to provide notice of a public hearing, it shall also give the time, date and place of the hearing, which shall occur not less than 20 days following the publication of the advertisement.

65 Del. Laws, c. 508, § 2.;



§ 7210. Appeals to Environmental Appeals Board

Any person whose interest is substantially affected by any action of the Secretary or of the Department taken pursuant to this chapter, may appeal to the Environmental Appeals Board as established by § 6007 of this title within 20 days after the announcement of the decision. Such appeal shall be governed by §§ 6008 and 6009 of this title. There shall be no appeal of a decision by the Secretary to deny a permit on any matter involving state-owned subaqueous lands.

65 Del. Laws, c. 508, § 2; 68 Del. Laws, c. 76, § 5.;



§ 7211. Costs, deposits and fees

(a) All costs for the proceedings under this chapter shall be assessed against the applicant.

(b) The Secretary may require a deposit at the time of the application or at any other time to insure the payment of the costs.

(c) All costs and deposits and all fees collected under this chapter are hereby appropriated to the Department to carry out the purposes of this chapter.

65 Del. Laws, c. 508, § 2.;



§ 7212. Rules; delegation

The Secretary may after public hearing, adopt, amend, modify or repeal rules or regulations to effectuate the policy and purposes of this chapter. The Secretary may delegate his or her powers or duties under this chapter, except the power to convey or to lease or grant easements in subaqueous lands.

65 Del. Laws, c. 508, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7213. Existing rights

This chapter shall not change the law of this State relating to existing property, riparian or other rights of this State or other persons in submerged, tidelands or filled lands.

65 Del. Laws, c. 508, § 2.;



§ 7214. Violations; enforcement; civil and criminal penalties

(a) Whoever violates this chapter or any rule or regulation duly promulgated thereunder, or any condition of a permit issued pursuant to § 7205 of this title, or any order of the Secretary, shall be subject to enforcement under § 6005 of this title.

(b)-(d) [Repealed.]

65 Del. Laws, c. 508, § 2; 79 Del. Laws, c. 147, § 3.;



§ 7215. Cease and desist order

The Secretary shall have the power to issue an order to any person violating any rule or regulation or permit condition or lease condition or provision of this chapter to cease and desist from such violation. Any cease and desist order issued pursuant to this section shall expire:

(1) After 30 days of its issuance;

(2) Upon withdrawal of said order by the Secretary; or

(3) When the order is superseded by an injunction, whichever occurs first.

65 Del. Laws, c. 508, § 2.;



§ 7216. Interference with Department personnel

No person shall obstruct, hinder, delay or interfere with, by force or otherwise, the performance by Department personnel of any duty under this chapter, or any rule or regulation or order or permit or decision, promulgated or issued thereunder.

65 Del. Laws, c. 508, § 2.;



§ 7217. Special exemptions

(a) This chapter shall not apply to any work performed by any state, county, municipal government or conservation district, or their designated contractor, when that work occurs in nontidal submerged lands in the Delaware Atlantic Coastal Plain Province with a contributing drainage area of less than 800 acres.

(b) This chapter shall not apply to maintenance, reconstruction or retrofitting work performed by or with the assistance of any state, county, municipal government or conservation district when that work occurs in any nontidal submerged lands. Such maintenance, reconstruction or retrofitting work shall comply with the standards and specifications associated with best management practices in the Delaware Erosion and Sediment Control Handbook, 1989 or as revised (68 Del. Laws, c. 268, § 2).

(c) This chapter shall not apply to any work in agricultural drainage ditches created from nonsubaqueous lands that are designed according to reasonable drainage standards, when performed by or with the assistance of any state, county, municipal government or conservation district.

(d) This chapter shall not apply to ponds constructed in uplands when those ponds are constructed by or with the assistance of any state, county, municipal government or conservation district.

(e) This chapter shall not apply to stormwater ponds that are permitted in accordance with Chapter 40 of this title or to farm ponds or other ponds whose only source of hydrology is groundwater.

(f) The lease provisions of this chapter shall not apply to any wastewater conveyance or treatment works system owned or operated by the State or any county or municipal government with the State.

(g) This chapter shall not apply to subaqueous archaeological resources and unmarked human burials and human skeletal remains, which are regulated by the Department of State, Division of Historical and Cultural Affairs pursuant to Chapters 53 and 54 of this title.

68 Del. Laws, c. 268, § 2; 72 Del. Laws, c. 474, § 4; 75 Del. Laws, c. 153, § 12.;






CHAPTER 73. NATURAL AREAS PRESERVATION SYSTEM

§ 7301. Statement of policy

(a) Because of the continuing growth of the population and the development of the economy of the State, it is necessary and desirable that areas of unusual natural significance be set aside and preserved for the benefit of present and future generations before they have been destroyed, for once destroyed they cannot be wholly restored. Such areas are irreplaceable as laboratories for scientific research, as reservoirs of natural materials — not all of the uses of which are now known, as habitats for plant and animal species and biotic communities whose diversity enriches the meaning and enjoyment of human life, as living museums where people may observe natural biotic and environmental systems of the earth and the interdependence of all forms of life, and as reminders of the vital dependence of the health of the human community upon the health of the natural communities of which it is an inseparable part.

(b) It is essential to the people of the State that they retain the opportunities to maintain close contact with such living communities and environmental systems of the earth and to benefit from the scientific, educational, esthetic, recreational and cultural values they possess. It is therefore the public policy of the State that a registry of such areas be established and maintained by the Department of Natural Resources and Environmental Control, that such areas be acquired and preserved by the State, and that other agencies, organizations and individuals, both public and private, be encouraged to set aside such areas for the common benefit of the people of present and future generations.

61 Del. Laws, c. 212, § 2.;



§ 7302. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Articles of dedication" shall mean the writing by which any estate, interest or right in an area is formally dedicated as permitted by § 7306 of this title.

(2) "Council" shall mean the Delaware Natural Areas Advisory Council.

(3) "Dedicate" and "dedication" shall mean the transfer to the Department of Natural Resources and Environmental Control, for and on behalf of the State, of an estate, interest or right in an area in any manner permitted by § 7306 of this title.

(4) "Department" shall mean the Department of Natural Resources and Environmental Control.

(5) "Natural area" shall mean an area of land or water, or of both land and water, whether in public or private ownership, which either retains or has reestablished its natural character (although it need not be undisturbed), or has unusual flora or fauna, or has biotic, geological, scenic or archaeological features of scientific or educational value.

(6) "Nature preserve" shall mean a natural area, any estate, interest or right in which has been formally dedicated under this chapter.

(7) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

(8) "System" shall mean the nature preserves held under this chapter.

61 Del. Laws, c. 212, § 2.;



§ 7303. Statement of purpose

In order to secure for the people of the State of present and future generations the benefits of an enduring resource of areas having 1 or more of the characteristics referred to in § 7302(5) of this title, the State, acting through the Department, shall acquire and hold in trust for the benefit of the people an adequate system of nature preserves for the following uses and purposes:

(1) For scientific research in such fields as ecology, taxonomy, genetics, forestry, pharmacology, agriculture, soil science, geology, conservation, archaeology and other subjects;

(2) For the teaching of biology, natural history, ecology, geology, conservation and other subjects;

(3) As habitats for plant and animal species and communities and other natural objects;

(4) As reservoirs of natural materials;

(5) As places of natural interest and beauty;

(6) As living illustrations of our natural heritage wherein one may observe and experience natural biotic and environmental systems of the earth and their processes;

(7) To promote understanding and appreciation of the scientific, educational, esthetic, recreational and cultural values of such areas by the people of the State;

(8) For the preservation and protection of nature preserves against modification or encroachment resulting from occupation, development or other use which would destroy their natural or esthetic conditions.

In order to give recognition to natural areas, the Department shall establish and maintain a registry of natural areas of unusual significance, but no area so registered shall be a nature preserve unless and until it shall have been dedicated as provided for in § 7306 of this title.

61 Del. Laws, c. 212, § 2.;



§ 7304. Designation of Office of Nature Preserves

There is hereby designated within the Department an Office of Nature Preserves, which shall administer for the Department this chapter.

61 Del. Laws, c. 212, § 2.;



§ 7305. Delaware Natural Areas Advisory Council

(a) There is hereby created a Delaware Natural Areas Advisory Council to advise the Secretary of the Department on the administration of nature preserves and the preservation of natural areas.

(b) The Council shall have 8 members. The Secretary of the Department of Natural Resources and Environmental Control shall be an ex officio member of the Council, with a voice in its deliberations, but without the power to vote. The other members, appointed by the Governor of the State, with the advice and consent of the Senate, shall be persons who have been active or have demonstrated an interest in preserving natural areas, and shall include members of public and private educational organizations, conservation organizations, industry leaders active in environmental matters, sport hunting organizations, and sport fishing organizations and shall not include more than 4 persons who belong to the same political party. Council members shall serve for a period of 4 years, except that members initially appointed to the Council shall serve as follows: Two members shall serve for 1 year; 2 members shall serve for 2 years; 2 members shall serve for 3 years; and, 2 persons shall serve for 4 years.

(c) The Department shall furnish clerical, technical, legal and other services required by the Council in the performance of its official duties.

(d) Members of the Council shall receive no compensation but may be reimbursed for their actual and necessary expenses incurred in the performance of their official duties. The Council shall hold at least 1 regular meeting in each quarter of each calendar year and shall keep a record of its proceedings, which shall be open to the public for inspection.

(e) The Council shall:

(1) Review and make recommendations on the Department's criteria for acquisition and dedication of nature preserves;

(2) Review and make recommendations regarding inventories and registries of natural areas and nature preserves;

(3) Review and make recommendations on departmental plans for the selection of particular natural areas for state acquisition;

(4) Advise the Secretary on policies, rules and regulations governing the management, protection and use of nature preserves;

(5) Recommend the extent and type of visitation and use to be permitted within each nature preserve;

(6) Advise and consult with the Secretary and departmental employees on preservation matters;

(7) Advise and consult regarding any change from dedicated status of a nature preserve;

(8) Within 10 days of receiving plans from the Department for the selection of particular natural areas for state acquisition, issue written notice to adjacent landowners that such areas are being considered for state acquisition.

61 Del. Laws, c. 212, § 2; 63 Del. Laws, c. 240, § 1.;



§ 7306. Dedication process

(a) The Department is authorized and empowered, for and on behalf of the State, to acquire nature preserves by gift, devise, purchase, exchange or any other method of acquiring real property or any estate, interest or right therein, provided that such acquisition shall not be made through the exercise of the power of eminent domain, and further provided that any interest owned by the State or by any subdivision thereof may be dedicated only by voluntary act of the agency having jurisdiction thereof. The Department may acquire the fee simple interest in an area or any 1 or more lesser estates, interests and rights therein, including (without limitation upon the generality of the foregoing by reason of specification) a leasehold estate, an easement either appurtenant or in gross and either granting the State specified rights of use or denying to the grantor specified rights of use or both, a license, a covenant, and other contractual rights. A nature preserve may be acquired voluntarily for such consideration as the Department deems advisable or without consideration.

(b) The Secretary of the Department, upon the advice and concurrence of the Council, shall accept natural areas by articles of dedication or gift. A nature preserve is established when articles of dedication have been filed by or at the direction of the owner of land, or a governmental agency having ownership or control thereof, in the office of the county recorder of the county in which the land is located.

(c) Articles of dedication shall be executed by the owner of the land in the same manner and with the same effect as a conveyance of an interest in land and shall be irrevocable except as provided in this section. The county recorder may not accept articles of dedication for recording unless they contain terms restricting the use of the land which adequately provide for its preservation and protection against modification or encroachment resulting from occupation, development or other use which would destroy its natural or esthetic conditions for 1 or more of the uses and purposes set forth in this section.

(d) Articles of dedication may contain provisions for the management, custody and transfer of land, provisions defining the rights of the owner or operating agency and the Department, and such other provisions as may be necessary or advisable to carry out the uses and purposes for which the land is dedicated. They may contain conditions under which the owner and the Department may agree to rescind the articles.

(e) The Department may make or accept amendments of any articles of dedication upon terms and conditions that will not destroy the natural or esthetic condition of a preserve. If the fee simple interest in the area is not held by the State, no amendment shall be made without the written consent of the owner. Each amendment shall be recorded in the same manner as the articles of dedication.

61 Del. Laws, c. 212, § 2.;



§ 7307. Additional powers and duties of Department

In furtherance of the purposes of this chapter and in implementation of the powers and duties elsewhere provided in this chapter, the Department shall have the following additional powers and duties:

(1) To formulate policies for the selection, acquisition, use, management and protection of nature preserves;

(2) To formulate policies for the selection of areas suitable for registration under this chapter;

(3) To formulate policies for the dedication of areas as nature preserves;

(4) To determine, supervise and control the management of nature preserves and to make, publish and amend from time to time rules and regulations necessary or advisable for the use and protection of nature preserves;

(5) To encourage and recommend the dedication of areas as nature preserves;

(6) To make surveys and maintain registries and records of unique natural areas within the State;

(7) To carry on interpretive programs and publish and disseminate information pertaining to nature preserves and other areas within the State; and

(8) To promote and assist in the establishment, restoration and protection of, and advise in the management of, natural areas and other areas of educational or scientific value and otherwise to foster and aid in the establishment, restoration and preservation of natural conditions within the State elsewhere than in the system.

61 Del. Laws, c. 212, § 2.;



§ 7308. Change in status from that of dedicated nature preserve

Nature preserves dedicated under § 7306 of this title are to be held in trust, for the uses and purposes set forth for the benefit of the people of the State of present and future generations. They shall be managed and protected in the manner approved by, and subject to, the rules and regulations established by the Department. They shall not be taken for any other use except another public use after a finding by the Department of the existence of an imperative and unavoidable public necessity for such other public use and with the approval of the Governor after consultation with the Advisory Council, and by act of the General Assembly not less than 6 months from the date of the Governor's approval. Except as may otherwise be provided by the articles of dedication, the Department may grant, upon such terms and conditions as it may determine, an estate, interest or right in, or dispose of, a nature preserve, but only after a finding by the Department of the existence of an imperative and unavoidable public necessity for such grant of disposition, and with the approval of the Governor after consultation with the Advisory Council, and by act of the General Assembly not less than 6 months from the date of the Governor's approval.

61 Del. Laws, c. 212, § 2.;



§ 7309. Public participation

Before the Department makes any finding of the existence of an imperative and unavoidable public necessity, or grants any estate, interest or right in a nature preserve or disposes of a nature preserve or of any estate, interest or right therein, as provided in § 7308 of this title, it shall give notice of such proposed action and an opportunity for any person to be heard at a public hearing in the county in which the preserve is located. The public hearing shall be published at least once in newspapers with a statewide circulation and general circulation in the county in which the nature preserve is located. The notice shall set forth the substance of the proposed action and describe, with or without legal description, the nature preserve affected, and shall specify a place and time not less than 30 days after such publication for a public hearing before the Department on such proposed action. All persons desiring to be heard shall have a reasonable opportunity to be heard prior to action by the Department on such proposal.

61 Del. Laws, c. 212, § 2.;



§ 7310. Enforcement

Enforcement of this chapter, including enforcement of the articles of dedication, shall be the responsibility of the Department.

61 Del. Laws, c. 212, § 2.;



§ 7311. Transfer of natural areas

All units, departments, agencies and instrumentalities of the State, including (without limitation upon the generality of the foregoing by reason of specification) counties, municipalities, schools, colleges and universities, are empowered and urged to dedicate as nature preserves suitable areas or portions of areas within their jurisdiction.

61 Del. Laws, c. 212, § 2.;



§ 7312. Additional protection unimpaired

Nothing contained in this chapter shall be construed as interfering with the purposes stated in the establishment of or pertaining to any state or local park, preserve, wildlife refuge or other area or the proper management and development thereof, except that any agency administering an area dedicated as a nature preserve under this chapter shall be responsible for preserving the character of the area in accordance with the articles of dedication and the applicable rules and regulations with respect thereto established by the Department from time to time. Neither the dedication of an area as a nature preserve nor any action taken by the Department under any of the provisions of this chapter shall void or replace any protective status under law which the area would have were it not a nature preserve, and the protective provisions of this chapter shall be supplemental thereto.

61 Del. Laws, c. 212, § 2.;






CHAPTER 74. DELAWARE UNDERGROUND STORAGE TANK ACT

Subchapter I General Provisions

§ 7401. Declaration of purpose

The General Assembly finds and declares that the storage of petroleum products and other hazardous liquids in underground storage tanks is emerging as a major cause of groundwater contamination in the State; that the State's groundwater resources are vital to the population and economy of the State; that millions of gallons of gasoline and other hazardous substances are stored in underground storage tanks; that leaks of stored substances are occurring in a significant number of these tanks due to corrosion, structural defect and improper installation; that leaks are often difficult to detect early because of insufficient product inventory or other control systems; and that it is necessary to provide for more stringent control of the installation, operation, retrofitting and abandonment of underground storage tanks to prevent leaks, and where leaks should occur, detect them at the earliest possible stage and thus minimize further degradation of groundwater.

65 Del. Laws, c. 161, § 1.;



§ 7402. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Abandoned storage system" means a storage system which:

a. Is not intended to be returned to service;

b. Has been out of service for over 3 years; or

c. Has been rendered permanently unfit for use.

(2) "Ancillary equipment" means any device including, but not limited to, such devices as piping, fittings, flanges, valves and pumps, that are used to distribute, meter or control the flow of petroleum or hazardous substances from an underground storage tank.

(3) "Department" means the Department of Natural Resources and Environmental Control.

(4) "Existing tank" means a tank for which installation began prior to July 12, 1985.

(5) "Facility" means any location or part thereof containing 1 or more underground storage tanks.

(6) "Fund" means the Delaware Underground Petroleum Storage Tank Response Fund.

(7) "Heating fuels" means a type of fuel oil that is 1 of 8 technical grades. These grades are: No. 1, No. 2, No. 4-light, No. 4-heavy, No. 5-light, No. 5-heavy, No. 6 residual and substitutes such as kerosene or diesel when used for heating purposes.

(8) "New tank" or "facility" means a tank or facility for which the installation began on or after July 12, 1985.

(9) "Operator" means any person in control of, or having responsibility for, the daily operation of the underground storage tank system.

(10) "Out of service" means a storage system which:

a. Is not in use; that is, which does not have regulated substances added to or withdrawn from the storage system; and

b. Is intended to be placed in service.

(11) "Owner" means:

a. In the case of an underground storage tank in use on November 8, 1984, or brought into use after that date, any person who owns an underground storage tank used for the storage, use or dispensing of regulated substances; and

b. In the case of any underground storage tank in use before November 8, 1984, but no longer in service on November 8, 1984, any person who owned such tank immediately before the discontinuation of its use.

(12) "Person" means any individual, trust, firm, joint stock company, federal agency, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state or any interstate body. "Person" also includes a consortium, a joint venture, a commercial entity and the United States government.

(13) "Regulated substance" means:

a. Any substance defined in § 101(14) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601(14)); but not including any substances regulated as a hazardous waste under subtitle C of the Resource Conservation and Recovery Act of 1976 as amended [42 U.S.C. § 6921 et seq.];

b. Petroleum, including crude oil or any fraction thereof, which is liquid at standard conditions of temperature and pressure (60° Fahrenheit and 14.7 pounds per square inch absolute).

(14) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching or disposing into groundwater, surface water or soils.

(15) "Removal" means the process of removing and disposing of an underground storage tank system, through the use of prescribed techniques for the purging of residues and vapors and removal of the vessel from the ground.

(16) "Responsible party" means any person who:

a. Owns or has a legal or equitable interest in a facility or an underground storage tank;

b. Operates or otherwise controls activities at a facility;

c. At the time of storage of regulated substances in an underground storage tank, operated or otherwise controlled activities at the facility or underground storage tank, or owned or held a legal or equitable interest therein;

d. Arranged for or agreed to the placement of an underground storage tank system by contract, agreement or otherwise;

e. Caused or contributed to a release from an underground storage tank system; or

f. Caused a release as a result of transfer of a regulated substance to or from an underground storage tank system.

(17) "Retrofit" means modification or correction of an underground storage tank system to meet standards contained in regulations promulgated under this chapter through such means as replacement of valves, fill pipes, vents and liquid level monitoring systems, and the installation of overfill protection, transfer spill protection, leak detection and cathodic protection devices; but the term does not include the process of relining an underground tank through application of such materials as epoxy resins, nor does the term include the process of conducting a tightness test to establish the integrity of the tank.

(18) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control or a duly authorized designee.

(19) "State" means the State of Delaware.

(20) "Underground storage tank" means a containment vessel, including underground pipes connected thereto, which is used to contain an accumulation of regulated substances, and the volume of which, including the volume of the underground pipes connected thereto, is 10 per centum or more beneath the surface of the ground. Such term does not include any:

a. Septic tank;

b. Pipeline facility (including gathering lines) regulated under:

1. The Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. § 1671 et seq.) [transferred to Title 49, Chapter 601 of the United States Code];

2. The Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. § 2001 et seq.) [transferred to Title 49, Chapter 601 of the United States Code]; or

3. Any intrastate agreement comparable to those acts set forth in paragraphs (20)b.1. and 2. of this section;

c. Surface impoundment, pit, pound, lagoon;

d. Storm water wastewater collection system;

e. Flow-through process tank;

f. Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations; or

g. Storage tank situated in an underground area (such as basement, cellar, mineworking drift, shaft or tunnel) if the storage tank is situated upon or above the surface of the floor.

(21) "Underground storage tank system" means an underground storage tank and its associated ancillary equipment and containment system, if any.

(22) "Used-oil" means a petroleum-based synthetic oil used as an engine lubricant, engine oil, motor oil or lubricating oil for use in an internal combustion engine, or a lubricant for motor vehicle transmissions, gears or axles which through use, storage or handling has become unsuitable for its original purpose due to the presence of impurities or loss of original properties.

65 Del. Laws, c. 161, § 1; 66 Del. Laws, c. 187, § 1; 66 Del. Laws, c. 425, § 1; 68 Del. Laws, c. 363, §§ 1-4; 69 Del. Laws, c. 330, §§ 1, 2.;



§ 7403. Referenced standards

The Department shall use the recommendations and standard procedures of the following organizations in developing the regulations required by this chapter:

(1) National Fire Protection Association (N.F.P.A.);

(2) American Petroleum Institute (A.P.I.);

(3) National Association of Corrosion Engineers (N.A.C.E.);

(4) Underwriters Laboratories (U.L.); and

(5) American Society for Testing and Materials (A.S.T.M.).

Underground storage tanks installed after the enactment of this chapter shall be in accordance with the appropriate standards cited herein and the regulations promulgated by the Department.

65 Del. Laws, c. 161, § 1.;



§ 7404. Exemptions

The following classes of tanks are exempt from this chapter with the exception of the application of §§ 7406 and 7409 of this title:

(1) Agricultural and residential tanks of 1,100 gallons or less used for storing motor fuel for noncommercial purposes; and

(2) Tanks containing heating fuels of 1,100 gallons or less which are used for consumptive purposes on the premises where stored.

65 Del. Laws, c. 161, § 1; 66 Del. Laws, c. 187, § 2; 66 Del. Laws, c. 425, § 2.;



§ 7405. Registration by owner

(a) Underground storage tank owners shall register the following on forms provided by the Department:

(1) Within 60 days after July 12, 1985, all new underground storage facilities used for storing regulated substances, at least 10 days prior to installation. Notice shall specify the date of installation, location, type of construction, size of tanks to be installed and the type of substance to be stored.

(2) All existing underground storage facilities, used for storing regulated substances, within 180 days of July 12, 1985; provided, however, that existing heating fuel tanks of greater than 1,100 gallon capacity shall be registered within 180 days of July 20, 1988. Notice shall specify, to the extent known, the location, size, type of construction and age of tanks, and the type of substance stored.

(3) All abandoned or nonoperational underground storage tanks taken out of service after January 1, 1974. All underground storage tanks covered by this paragraph must be registered within 9 months of July 12, 1985 (unless the owner knows the tank was subsequently removed from the ground); provided, however, that abandoned or nonoperational heating fuel tanks of greater than 1,100 gallons capacity shall be registered within 180 days of July 20, 1988. Notice shall specify, to the extent known, the date taken out of operation, the location, size, type of construction and age of tank, and type of substance stored, and quantity of regulated substances left stored in such tank on the date taken out of operation.

(b) Within 30 days of July 12, 1985, the Department shall prescribe the form of the notice and the information to be included in the notification under paragraphs (a)(2) and (3) of this section.

65 Del. Laws, c. 161, § 1; 66 Del. Laws, c. 425, §§ 3, 4.;



§ 7406. Release of substances prohibited; correction of substance release; Department intervention

(a) No person shall knowingly allow a release from an underground storage tank to continue without taking immediate steps to report the release to the Department.

(b) Responsible parties shall take measures for the prompt control, containment, removal of the released substance to the satisfaction of the Department.

(c) The Department may assume control of any release situation when it is determined that responsible parties are not responding promptly. However, all liability will remain with the responsible party.

65 Del. Laws, c. 161, § 1.;



§ 7407. Release detection, prevention and correction regulations

(a) The Department, after notice and opportunity for public comment, and within 12 months after July 12, 1985, shall promulgate release detection, prevention and correction regulations applicable to underground storage tanks, as may be necessary to protect human health and the environment.

(b) In promulgating regulations under this section, the Department shall take into consideration factors which affect tank integrity, including, but not limited to, tank location, type and age, soil conditions, hydrogeology, compatibility of the stored substances and the materials of which the tank is constructed, current industry recommended practices, national consensus codes and the impact of the regulations on the regulated community. The Department shall distinguish in such standards between requirements appropriate for new tanks, for tanks in existence on the date of promulgation of the standards and for abandoned tanks. The Department shall require permits for certain classes of tanks or for tanks located in certain environmentally sensitive areas where such a permit system would lead to better management of groundwater resources.

(c) The Department's regulations shall, at a minimum, include the following provisions:

(1) A requirement that a product inventory or other such control system, adequate to identify releases from underground storage tanks, be maintained;

(2) Procedures to follow when inventory or other such control system records indicate an abnormal loss or gain which is not explainable by spillage, temperature verifications, or other known causes;

(3) A requirement that appropriate corrective action be taken in response to a release from an underground storage tank as may be necessary to protect human health and the environment;

(4) A requirement to maintain records documenting actions taken in accordance with paragraphs (c)(1)-(3) of this section;

(5) A requirement for an enforcement program; and

(6) A requirement for standards that will ensure against any future release from an underground storage tank being closed or otherwise taken out of operation.

(d) All underground storage tank system fill lines shall be clearly marked to indicate the size of the tank and the type of regulated substances stored, within 180 days of July 20, 1987; as provided in regulations established under this chapter.

65 Del. Laws, c. 161, § 1; 66 Del. Laws, c. 425, § 5.;



§ 7408. Inspection and monitoring

(a) For the purposes of developing or assisting in the development of any regulation or enforcing this chapter, any owner or operator of any underground storage tank used for storing regulated substances shall, upon the request of any duly designated officer or employee of the State, furnish information relating to such tanks or contents and permit such person at all reasonable times and in accordance with § 6024 of this title, to have access to, and to copy all records relating to such tanks and to conduct such monitoring as such officer deems necessary. For the purposes of developing or assisting in the development of any regulation or enforcing this chapter, such officer, employee or representative is authorized:

(1) To enter at reasonable times an establishment or other place where an underground storage tank is located;

(2) To inspect and obtain samples from any person of such regulated substances and to conduct monitoring of the tanks, contents or surrounding soils. Each such inspection shall be commenced and completed with reasonable promptness.

(b) In submitting data under this chapter, a person required to provide such data may:

(1) Designate the data which such owner or operator believes is entitled to protection under this section; and

(2) Submit such designated data separately from other data submitted under this chapter.

(c) Any such records, reports or information obtained shall be entitled to protection under § 1905 of Title 18 of the United States Code.

65 Del. Laws, c. 161, § 1.;



§ 7409. Delaware Underground Petroleum Storage Tank Response Fund

(a) The Delaware Underground Petroleum Storage Tank Response Fund is hereby established as a nonlapsing revolving fund to be used by the Department for the investigation and remediation of petroleum underground storage tank release. All expenses, costs and judgments recovered pursuant to this section, and all moneys received as reimbursement in accordance with applicable provisions of federal law, shall be and hereby are appropriated to the Fund. Interest earned on the Fund shall be credited to the Fund. No moneys shall be credited to the balance in the Fund until they have been received by the Fund. The Fund shall be established in the accounts of the State Treasurer and any funds remaining in such Fund at the end of the fiscal year shall not revert to the General Fund but shall remain in the Fund.

The Fund shall be administered by the Department of Natural Resources and Environmental Control consistent with the provisions of Subtitle I of the federal Solid Waste Disposal Act (P.L. 98-616, § 9001 et seq.) [42 U.S.C. § 6991 et seq.]. The Fund shall be maintained in a separate account. An accounting of moneys received and disbursed shall be kept, and furnished upon request to the Governor or the General Assembly.

(b) Disbursements from the Fund may be made only in accordance with regulations promulgated by the Department and for the following purposes:

(1) Costs incurred in investigation and assessment of a site otherwise eligible hereunder.

(2) Costs associated with restoration or replacement of potable water supplies.

(3) Costs incurred in taking corrective action for any release of petroleum into the environment from an underground storage tank which are in excess of the minimum financial responsibility requirement imposed up to $1,000,000 per occurrence per facility.

(4) Costs incurred in compensating third parties for bodily injury and property damage caused by release of petroleum into the environment from an underground storage tank, up to $1,000,000 per occurrence per facility.

(5) Costs incurred in taking immediate corrective action to contain or mitigate the effects of any release of petroleum into the environment from an underground storage tank if such action is necessary, in the judgment of the Department, to protect human health and the environment.

(6) Costs associated with maintenance and monitoring of contamination sites.

(7) Costs incurred in inspection and supervision of cleanup activities.

(8) The "cost share" of corrective action with respect to any release of petroleum into the environment from underground storage tanks undertaken under a cooperative agreement with the Administrator of the United States Environmental Protection Agency, as determined by the Administrator of the United States Environmental Protection Agency, § 9003(h)(7)(B) of P.L. 98-616 (as amended in 1986 by P.L. 99-499) [42 U.S.C. § 6991b(h)(7)(B)].

(c) Disbursements from the Fund may not be made for any purpose not identified in subsection (b) of this section including, but not limited to:

(1) Costs incurred in the Department's administration of the underground storage tank program.

(2) Costs incurred by the State to recover from any party costs charged to the Fund.

Such expenses will be funded by the tank registration fee established pursuant to § 7418 of this title.

65 Del. Laws, c. 161, § 1; 66 Del. Laws, c. 187, § 3.;



§ 7410. Financial responsibility

(a) The Department shall adopt regulations for maintaining evidence of financial responsibility for taking corrective action by all owners and operators, in an amount of not less than $100,000 per occurrence, and for compensating third parties for bodily injury and property damages by all owners and operators in an amount of not less than $300,000 per occurrence in cases of releases arising from operating an underground storage tank. Financial responsibility may be established in accordance with regulations promulgated by the Department by any 1 or any combination of the following: Insurance, guarantee, surety bond, letter of credit or qualification as a self-insurer in accordance with regulations promulgated by the Insurance Commissioner.

(b) Any claim arising out of conduct for which evidence of financial responsibility must be provided under this section may be asserted directly against the person guaranteeing or providing evidence of financial responsibility. In such a case, the person against whom the claim is made shall be entitled to invoke all rights and defenses which would have been available to the owner or operator had such action been brought directly against the owner or operator.

(c) This section shall not limit any other state or federal statutory, contractual or common-law liability of the guarantor for bad faith in negotiating or in failing to negotiate the settlement of any claim. This section does not diminish the liability of any person under § 107 or § 111 of the Comprehensive Environmental Response Compensation and Liability Act of 1980 [42 U.S.C. § 9607 or § 9611], or other applicable law.

65 Del. Laws, c. 161, § 1; 66 Del. Laws, c. 187, § 5.;



§ 7411. Enforcement

(a) Whenever, on the basis of any information, the Secretary determines that any person is in violation of any requirement of this chapter, or any rule or regulation promulgated hereunder, the Secretary shall give notice to the violator of said violator's failure to comply with such requirement. If such violation extends beyond the thirtieth day after the Secretary's notification, the Department may issue an order requiring compliance within a specified time period.

(b) If such violator fails to take corrective action within the time specified in the order, he or she shall be liable for a civil penalty of not more than $25,000 for each day of continued noncompliance and the Secretary may suspend or revoke any permit issued to the violator.

(c) Any order or any suspension or revocation of a permit shall become final unless, not later than 30 days after the order or notice of the suspension or revocation is served, the person or persons named therein request a public hearing. Upon such request, the Secretary shall conduct a public hearing in accordance with § 6006 of this title. In connection with any proceeding under this subsection, the Secretary may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents and may promulgate rules for discovery procedures.

(d) Any order issued under this section shall state with reasonable specificity the nature of the violation and specify a time for compliance and assess a penalty, if any, which the Secretary determines is reasonable, taking into account the seriousness of the violation and any good faith efforts to comply with the applicable requirements.

(e) In lieu of the compliance order procedure in subsection (a) of this section, any person who violates a provision of this chapter, any rule or regulation, or any order of the Secretary shall be liable for a civil penalty of not less than $1,000, nor more than $25,000 for each day of violation. The Superior Court shall have jurisdiction over offenses under this chapter.

(f) If the violation consists solely of a failure to register an underground storage tank or submit other notifications as required, the Secretary may elect to bring a civil action in the Justice of the Peace Court for a penalty not to exceed $1,000. Each day of violation shall be considered as a separate violation.

(g) Any expenses or civil penalties collected by the Department under this action shall be credited to the administration fund established under § 7418(d) of this title.

65 Del. Laws, c. 161, § 1; 66 Del. Laws, c. 425, §§ 6, 7; 70 Del. Laws, c. 186, § 1.;



§ 7412. Appeals

(a) Any person whose interest is substantially affected by any action of the Secretary may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Any person or party to an appeal before the Board who is substantially affected by a decision of the Board may appeal to the Superior Court in accordance with § 6009 of this title.

65 Del. Laws, c. 161, § 1.;



§ 7413. Variances

Variances and temporary emergency variances may be granted by the Secretary from any regulation adopted pursuant to this chapter in accordance with §§ 6011 and 6012 of this title except that no variance or temporary emergency variance shall be granted which would be inconsistent with the no less stringent requirements of § 9004 of the Resource Conservation and Recovery Act of 1976, Pub. L. 94-580 as amended by Pub. L. 98-616 [42 U.S.C. § 6991c] (or regulations promulgated thereunder).

65 Del. Laws, c. 161, § 1; 69 Del. Laws, c. 330, § 3.;



§ 7414. Leaking Underground Storage Tank Committee

There is hereby established a Leaking Underground Storage Tank Committee which shall be composed of, but not limited to, the Secretary of the Department of Natural Resources and Environmental Control, the Director of the Office of Management and Budget, the Director of the Delaware Geological Survey, the State Fire Marshal, a member of the Delaware Petroleum Council, a member of the Pennsylvania/Delaware Service Station Dealers Association, an installer of underground storage tanks, a representative of the insurance industry, the Insurance Commissioner or the Commissioner's designee, a representative of the agricultural community, a representative of the chemical industry, a representative from an environmental interest group, 2 state Senators who shall be appointed by the President Pro Tempore of the Senate and 2 state Representatives who shall be appointed by the Speaker of the House of Representatives. The Governor shall designate the Chairperson. The whole Committee shall guide development of the regulations and other requirements of this chapter.

65 Del. Laws, c. 161, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 16(1).;



§ 7415. Implementation and reporting requirements

The Department, in conjunction with the Delaware Geological Survey, shall conduct a study to demonstrate the feasibility of a comprehensive inventory of underground storage tanks to include new, existing and abandoned tanks. It shall be conducted within an area of the State to be designated by the Department and the Committee. The Delaware Geological Survey shall investigate the feasibility of utilizing aerial photographs and other new or advanced techniques for locating abandoned tanks. The Department shall report to the General Assembly within 6 months of the date of adoption of implementation and reporting requirements. The report shall include a critique of the management experience gained which will serve as a basis for identifying staff and automated data processing needs for a comprehensive inventory.

65 Del. Laws, c. 161, § 1.;



§ 7416. Groundwater risk assessment

(a) Because groundwater protection and management is an underlying issue related to leaking underground storage tanks, information on the risks to groundwater resources will be needed to facilitate implementation of the regulations.

(b) The Delaware Geological Survey shall, under the auspices and direction of the Committee, and in cooperation with the Department, examine the need for prioritizing possible leak risks. The Survey may assist the Committee by identifying areas where existing or abandoned leaking underground storage tanks would pose the most significant risk.

65 Del. Laws, c. 161, § 1.;



§ 7417. Rehabilitation; participation in reimbursement plan

The General Assembly finds and declares that in order to provide for rehabilitation of as many contaminated sites as possible, as soon as possible, voluntary rehabilitation of contaminated sites should be encouraged; provided that such rehabilitation is conducted in a manner and to a level of completion which will protect the public health, safety and welfare. To accomplish this purpose, any person conducting site rehabilitation under this chapter, either through his or her own personnel or by contract, shall be entitled to reimbursement from the Fund in accordance with regulations promulgated by the Department for the costs defined in § 7409 of this title provided such person notifies the Department of such contamination within 18 months after July 16, 1987, and begins all remediation work within 1 year after notification. Persons already engaged in site rehabilitation as of July 16, 1987, shall be entitled to reimbursements of all expenses incurred on or after July 16, 1987, provided the person is otherwise eligible for participation in accordance with this section, and reimbursement expenses are limited to those defined in § 7409 of this title. Participation in the reimbursement plan is subject to the following conditions:

(1) The first $2,500 in costs as described in § 7409(b)(1)-(7) of this title are not to be reimbursed by the Fund.

(2) The facility owner shall not be the federal government or any agency or subdivision thereof.

(3) Contamination results from normal aging and/or corrosion and is not the result of intentional damage, or improper handling or installation.

(4) Contamination results from a release from an underground tank containing petroleum.

(5) Reimbursement for site rehabilitation either through a person's own personnel or through responsible response action contractors or subcontractors shall not be considered a state contract or subject to state bid requirements.

(6) Site rehabilitation shall be completed in accordance with criteria established by the Department.

(7) Nothing in this section shall be construed to authorized any payments for the repair or replacement of any tank or equipment.

(8) Procedural rules of this section shall have been met.

(9) The release did not result from any gross negligence, including, but not limited to, the following:

a. Wilful intent to conceal existence of a serious discharge;

b. Falsified inventory or reconciliation records;

c. Intentional damage to a petroleum storage system;

d. Willful failure to perform the inventory and reconciliation of records required pursuant to regulations promulgated under this chapter;

e. Failure to meet retrofitting requirements contained in the regulations promulgated pursuant to this chapter;

f. Willful failure to make monthly monitoring system checks required pursuant to regulations promulgated under this chapter;

g. Violation of the Department's regulations.

66 Del. Laws, c. 187, § 4; 70 Del. Laws, c. 186, § 1.;



§ 7418. Tank registration fee

(a) All owners/operators of underground storage tanks shall pay to the Department an annual per tank registration fee of $50 on or before February 1 of each calendar year. Registration fees not received by the Department by February 1 shall be subject to a late charge of $30. Payment shall be made in accordance with regulations established by the Department.

(b) Underground storage tanks owned or operated by the State, or counties or municipalities or agencies or subdivisions thereof, shall be exempt from payment of the registration fee defined in subsection (a) of this section.

(c) Underground storage tanks owned or operated by the volunteer fire companies and ambulance companies within this State shall be exempt from payment of the registration fee defined in subsection (a) of this section.

(d) The tank registration fee established in subsection (a) of this section shall be used solely for the purpose of administering the Department's programs implementing this chapter and the regulations promulgated thereunder.

(e) The tank registration fee shall be credited to a dedicated administration fund established in the accounts of the Treasurer. Any money remaining in such fund at the end of the fiscal year shall not revert to the General Fund, but shall remain in the dedicated administration fund. The fund shall be maintained in a separate account and shall be administered by the Department. An accounting of moneys received and disbursed shall be kept, and furnished upon request to the Governor or the General Assembly.

66 Del. Laws, c. 187, § 6; 66 Del. Laws, c. 310, § 1.;



§ 7419. Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an underground storage tank system including, but not limited to, performing inspections, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the underground storage tank system, actions necessary to abate an emergency situation such as installing water treatment, supplying drinking water, installing wells and venting petroleum vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable party.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which any corrective action has been undertaken by the State and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) No less than 30 days prior to the effective date of the lien, a notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the real property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of underground storage tanks set forth in § 7404(1) and (2) of this title.

66 Del. Laws, c. 187, § 7; 79 Del. Laws, c. 69, § 2.;






Subchapter II Small Retail Gasoline Station Assistance Program

§ 7420. Notification requirement for Stage 1 vapor recovery activities

The vapor recovery permit requirements for Stage 1 vapor recovery equipment, as identified by the Department, and operation thereof required under § 6003 of this title may be suspended by the Secretary and replaced with a notification requirement in accordance with duly promulgated regulations.

70 Del. Laws, c. 241, § 1.;



§ 7421. Legislative findings and intent

The General Assembly finds and declares that it is in the best interests of the people of Delaware that small retail gasoline station owners and operators continue to maintain their economic viability, while taking the remedial and preventive measures necessary to protect Delaware's environment and to comply with this subchapter and other State and federal environmental protection laws. The General Assembly further finds that such station owners and operators are often unable to obtain financing for needed remedial and preventive measures in the private financing market, and accordingly it is necessary for the State to provide affordable financing if the public interest is to be protected. Therefore, there shall be established in the Department of Natural Resources and Environmental Control ("Department") a loan assistance program, the purpose of which is provide loans to small retail gasoline station owners and operators ("small stations") to carry out the following activities necessary to comply with State and federal environmental laws:

(1) Installation of air quality protection devices; and/or

(2) Replacement of existing underground storage tank systems; and/or

(3) Removal and abandonment of underground storage tank systems; and/or

(4) Installation of water quality protection devices.

69 Del. Laws, c. 77, § 71; 70 Del. Laws, c. 241, § 2.;



§ 7422. Small Retail Gasoline Station Assistance Loan Fund; source of funds, interest rate, and capitalization

(a) Loan proceeds and the State's expenses in administering this program shall be drawn from a special account of the Transportation Trust Fund known as the "Small Retail Gasoline Station Assistance Loan Fund," hereinafter referred to as the "Small Station Fund."

(b) Loans made from the Small Station Fund shall require interest payments at a simple interest rate which is 2% above the Federal Reserve discount rate in effect at the time the loan application is filed with the Department.

(c) The Small Station Fund account shall be capitalized in an amount not to exceed $12 million over the life of the program out of funds of the Transportation Trust Fund as authorized by Chapter 14 of Title 2.

69 Del. Laws, c. 77, § 71; 70 Del. Laws, c. 241, § 2.;



§ 7423. Small Station Fund eligibility

(a) Any applicant for a Small Station Fund loan must demonstrate that the applicant meets the following criteria:

(1) The loan shall be made only to small station owner/operators as defined in eligibility rules established under this section and who also qualify as a "Small Business" under rules established by the Small Business Administration, provided, however, that no loan may be provided to a small station which has a total throughput of 75,001 gallons or more of gasoline and/or special fuel (diesel) products as a monthly average for the 12 months preceding the date of application for the loan;

(2) The loan proceeds for any individual site may not exceed $100,000, and shall be used for a project approved under this section to accomplish one of the following purposes:

a. Installation of air quality protection devices; and/or

b. Replacement of existing underground storage tank systems; and/or

c. Removal and abandonment of underground storage tank systems; and/or

d. Installation of water quality protection devices;

(3) In no event shall the loan proceeds exceed 90% of the total amount required to complete the project for which the loan is made. Applicants must also show proof of ability to repay the Small Station Fund within a time period not exceeding 7 years;

(4) The application for a loan from the Small Station Fund shall be made on or before November 15, 1997, accompanied by a nonrefundable application fee of $250, which shall immediately upon receipt be transferred to the Transportation Trust Fund. No loans shall be made after July 1, 1998;

(5) Such other criteria as may be specified pursuant to subsection (b) of this section; and

(6) The loan for the project to be provided to the small station by the Small Station Fund shall be approved by the Secretary of the Department, the Secretary of the Department of Transportation, and the Director of the Delaware Economic Development Office.

(b) Before making any loan from the Small Station Fund, the Department, in coordination with the Delaware Economic Development Office and the Department of Transportation, shall specify:

(1) Standards, consistent with subsection (a) of this section, for determining the eligibility of borrowers and the type of projects to be financed with loans from the Small Station Fund;

(2) Procedures for submitting applications for loans from the Small Station Fund and procedures for approval of such applications;

(3) Conditions for loans from the Small Station Fund consistent with the provisions of subsection (a) of this section; and

(4) Other relevant criteria, standards or procedures.

69 Del. Laws, c. 77, § 71; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 241, § 2.;



§ 7424. Loan payment mechanism; prepayment and security options

(a) Except as provided in subsection (b) of this section, small stations shall make their loan payments under this program through a surcharge of not less than $0.01 per gallon for each gallon for which fuel taxes are assessed, to be paid with the fuel tax returns filed each month by themselves or their distributors/suppliers on their behalf, pursuant to the provisions of Chapter 51 of Title 30. The surcharge is not to be treated as a fuel tax payment, and will be applied to the credit of the small station on the unpaid balance of principal and interest on the loan.

(b) In addition to the payment mechanism set forth in subsection (a) of this section, as well as other methods of secured repayment provided for pursuant to § 7422(b) of this title, small stations may also make larger loan payments through other mechanisms approved under § 7422(b) of this title, to enable the small station to prepay the loan without penalty.

69 Del. Laws, c. 77, § 71; 70 Del. Laws, c. 241, § 2.;






Subchapter III Contractor Certification

§ 7425. Certification of underground storage tank contractors

(a) The Department shall adopt regulations for certification of businesses and individuals to install, retrofit, remove, abandon or reline underground storage tank systems used to store regulated substances.

(b) As a prerequisite for certification, the Department shall conduct written examinations within the State for the purpose of determining ability to perform installation, retrofit, relining, removal or abandonment of underground storage tank systems. The Department may waive the examination for persons who possess a valid certificate from another state, provided such certification is for similar work to be performed in Delaware.

(c) An underground storage tank system shall be installed, repaired, retrofitted, relined, removed or abandoned only in the presence and under the direction of an individual possessing a valid certificate issued by the Department. Certification requirements for contractors shall commence 6 months after adoption of regulations.

(d) Certification will not be required for owners of farm or residential underground storage tanks who wish to remove or abandon their own nonregulated underground storage tanks.

(e) Certification shall be valid for 2 years. The fee for certification shall be $250 for companies and $100 for on-site supervisors. Fees collected are appropriated to the Department to carry out the purposes of the Underground Storage Tank Program.

69 Del. Laws, c. 321, § 1; 70 Del. Laws, c. 241, § 3.;









CHAPTER 74A. THE JEFFREY DAVIS ABOVEGROUND STORAGE TANK ACT

§ 7401A. Purpose

The General Assembly finds and declares that the containment of petrochemicals, petroleum, petroleum products, hazardous chemicals, hazardous substances, hazardous waste and similar regulated substances in aboveground storage tanks is emerging as a cause of soil, air, surface water and groundwater contamination in the State; that the State's surface water and groundwater resources are vital to the population and economy of the State; that millions of gallons of petroleum and hazardous substances are stored in aboveground storage tanks; that releases of stored, regulated substances are occurring in a significant number of these tanks due to corrosion, structural defect, inadequate maintenance and repair, or improper installation; and that it is therefore necessary to provide for more stringent control of the installation, operation, retrofitting, maintenance, repair, abandonment and/or removal of aboveground storage tanks to prevent releases, and, where releases occur, to detect and remediate them at the earliest possible stage, thus minimizing further degradation of soil, air, surface water and groundwater and promoting public safety. The Department is hereby granted the authority to and shall promulgate standards and regulations to ensure the protection of human health and the environment and to provide for best management practices for aboveground storage tanks.

73 Del. Laws, c. 366, § 1.;

§ 7402A Definitions.

The following words, terms and phrases, when used in this chapter, have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Aboveground storage tank" means a single aboveground containment vessel having a capacity of greater than 250 gallons and currently or previously having contained regulated substances on or after January 1, 1992. The term includes all ancillary aboveground pipes and dispensing systems up to the first point of isolation and all ancillary underground pipes and dispensing systems. Within this definition, the word "vessel" includes any container that can be partially visually inspected from the exterior in an underground area. The term "aboveground storage tank" does not include any of the following:

a. Septic tanks;

b. Pipeline facilities (including gathering lines) regulated under the Hazardous Liquid Pipeline Safety Act of 1979, as amended [49 U.S.C. § 60101 et seq.];

c. Surface impoundments, pits, ponds or lagoons;

d. Liquid traps or associated gathering lines directly related to oil or gas production or gathering operations;

e. Flow-through process tanks that contain a regulated substance or substances and that form an integral part of a production process through which there is a steady, variable, recurring or intermittent flow of material during the operation of the process. Flow-through process tanks include, but are not limited to, seal tanks, surge tanks, bleed tanks, check and delay tanks, phase separator tanks or tanks in which physical or chemical change of a material is accomplished. A flow-through process tank does not include:

1. A tank that is used for the storage of material before its introduction into a production process;

2. A tank that is used for storage of products or by-products from the production process; or

3. A tank that is used only to recirculate materials;

f. Transformers, regulators and breakers used for the sole purpose of electrical power distribution and transmission; or

g. Containment vessels operated as part of a publicly owned treatment works as defined pursuant to § 6002 of this title and regulated pursuant to § 6003 of this title or used for the storage and conveyance of wastewater to a treatment plant regulated in accordance with the requirements of the Clean Water Act [33 U.S.C. § 1251 et seq.].

(2) "Department" means the Department of Natural Resources and Environmental Control.

(3) "Existing tank" means a tank for which substantial physical installation began prior to July 8, 2002. The term "substantial physical installation" includes, but is not limited to, a permit or contract for the installation.

(4) "Facility" means a location or part thereof containing or having contained 1 or more aboveground storage tanks.

(5) "Heating fuel" means a type of fuel oil that is 1 of 7 technical grades. These grades are: No. 1, No. 2, No 4-light, No. 4-heavy, No. 5-light, No. 5-heavy and No. 6 residual.

(6) "In-service tank" means an aboveground storage tank that:

a. Is being actively maintained or operated;

b. Contains a regulated substance or has a regulated substance regularly added to or withdrawn from the tank; or

c. Is emptied solely for the purpose of cleaning, routine maintenance or a change in product, for a time period not to exceed 45 days.

(7) "New aboveground storage tank" means a tank for which substantial physical installation began on or after July 8, 2002.

(8) "Operator" means a person operating a facility or who has operated a facility, including, but not limited to, by lease, contract or other form of authorization agreement

(9) "Orphan tank" means:

a. A tank for which the last person to operate the tank cannot be identified; or

b. A tank on property as to which the property owner can establish that the owner did not obtain and could not have obtained, through the exercise of reasonable and due diligence, knowledge of the existence of the tank prior to purchase of the property.

(10) "Out-of-service tank" means a tank that is:

a. Designated as an out-of-service tank by the owner or operator; and the owner or operator shall provide notification to the Department on a Department registration form;

b. An empty tank; or

c. Not in use, in that it has not had, within any 45-day period, a regulated substance transferred into or withdrawn from it and has been drained of all contents and is empty.

(11) "Owner" means a person:

a. Who has or has had a legal interest in a facility or aboveground storage tank; or

b. Who has or has had an equitable interest in a facility or aboveground storage tank, except when a person holds an interest in a tank as a security interest, unless through foreclosure or other such action the holder has taken possession of or operated the tank.

(12) "Person" means an entity, individual, trust, firm, joint stock company, federal agency, corporation (including a government corporation), partnership, company, association, state, municipality, commission, political subdivision of a state, or any interstate body.

(13) "Release" means the spilling, leaking, discharging, leaching or disposing of a regulated substance into groundwater, surface water, soil or air that is not permitted by law, regulation or permit.

(14) "Retrofit" means to modify an aboveground storage tank to meet standards contained in regulations promulgated under this chapter.

(15) "Regulated substance" means a liquid or gas that:

a. Contains 1 percent or more of a hazardous substance as defined in the Comprehensive Environmental Response, Compensation and Liability Act of 1980 [42 U.S.C. § 9601(14)] and any amendments thereto;

b. Contains 0.1 percent or more of a carcinogen as defined by EPA in the Integrated Risk Information System (IRIS) April 2002 and as updated;

c. Is a petroleum product, including crude oil or any fraction thereof, which is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute); or

d. Is a substance determined by the Secretary through regulation to present a risk to public health or welfare or the environment if released into the environment.

(16) "State" means the State of Delaware.

73 Del. Laws, c. 366, § 1.;

§ 7403A Referenced standards.

(a) The Department shall study and consider the recommendations and standard procedures of the following organizations in developing the regulations required by this chapter:

(1) The National Fire Protection Association (NFPA);

(2) The American Petroleum Institute (API);

(3) The National Association of Corrosion Engineers (NACE);

(4) The Underwriters Laboratories (UL);

(5) The American Society for Testing and Materials (ASTM);

(6) The Petroleum Equipment Institute (PEI);

(7) The Steel Tank Institute (STI); and

(8) Any other organization that has similar standards and has been determined by the Secretary to be relevant and appropriate.

(b) Owners and installers are strictly liable for any failure to install any new aboveground storage tank in accordance with the standards of this chapter and regulations promulgated pursuant to this chapter. Aboveground storage tanks shall be installed in accordance with the standards of this chapter and regulations promulgated by the Department.

73 Del. Laws, c. 366, § 1.;

§ 7404A Exemptions.

(a) The following classes of aboveground storage tanks are exempt from this chapter, with the exception of the application of §§ 7402A, 7406A, and 7410A of this title:

(1) Aboveground storage tanks of 1,100 gallons or less in capacity located on a farm and used solely to facilitate the production of crops, livestock or livestock products on the farm;

(2) Aboveground storage tanks used solely to store propane gas;

(3) Aboveground storage tanks of 1,100 gallons or less in capacity used solely to store heating fuel for consumptive use on the premises where stored;

(4) Aboveground storage tanks of 1,100 gallons or less in capacity used solely to store motor fuel or motor oil for noncommercial purposes;

(5) Aboveground storage tanks installed on a temporary basis, not to exceed 6 months;

(6) Aboveground storage tanks excluded by regulations promulgated pursuant to this chapter;

(7) Aboveground storage tanks regulated pursuant to Chapter 74B of this title; and

(8) Aboveground storage tanks and associated equipment regulated as a part of a process regulated pursuant to Chapter 77 of this title.

(b) All aboveground storage tanks greater than 250 gallons and less than 12,499 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, 7410A and 7415A of this title.

(c) All aboveground storage tanks used solely to store diesel, kerosene or heating fuel with a capacity of less than 20,000 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, and 7410A of this title.

(d) All aboveground storage tanks used solely to store diesel, kerosene or heating fuel with a capacity of greater than 19,999 gallons and less than 40,000 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, 7410A and 7415A of this title.

73 Del. Laws, c. 366, § 1; 74 Del. Laws, c. 406, §§ 1-4; 78 Del. Laws, c. 127, § 8.;

§ 7405A Registration by owner.

The owner shall register all aboveground storage tanks with the Department on forms provided by the Department. Such registration must specify the date of tank installation, location, type of construction, type of substance to be stored, the size of the tank, the material of construction and the owner and operator's name, at a minimum. The owner must register on the following schedule:

(1) For a new aboveground storage tank, the form must be received by the Department at least 60 days prior to installation.

(2) For an existing aboveground storage tank, whether or not in service or out of service, the form must be received by the Department within 60 days of July 8, 2002.

73 Del. Laws, c. 366, § 1.;

§ 7406A Release of substances prohibited; correction of substance release; Department intervention.

(a) All persons, including an owner and an operator, shall not cause or contribute to a release from an aboveground storage tank.

(b) All persons, including an owner and an operator, shall report to the Department a release from an aboveground storage tank in excess of the reportable quantities specified in the regulations promulgated pursuant § 6028 of this title and the Delaware Regulations Governing the Reporting of a Discharge of a Pollutant or an Air Contaminant, as amended.

(c) The owner and operator shall as soon as possible take measures for the prompt control, containment and removal of a released regulated substance to the satisfaction of the Department to achieve the purposes of this chapter. Such measures shall include, but not be limited to, soil removal, soil vapor extraction, groundwater extraction, pump and treat or bioremediation as approved by the Department.

(d) The Department may take measures for the prompt control, containment and removal of a released, regulated substance when it determines that the owner or operator is not responding promptly or appropriately. However, all liability for costs incurred by the Department, including, but not limited to, remediation costs, equipment costs, supply costs, legal costs and administrative oversight costs, remain with the owner and operator. Owners and operators shall reimburse all such costs to the Department within 30 days of receiving written notice of any amount due.

73 Del. Laws, c. 366, § 1.;

§ 7407A Tank performance standards; release detection, prevention and correction regulations.

(a) The Department, after notice and opportunity for public comment and within 24 months after July 8, 2002, shall promulgate tank performance standards, corrective action regulations and other appropriate regulations necessary and desirable to effectuate the purposes of this chapter.

(b) The Department's standards and regulations must, at a minimum, include the following provisions:

(1) A requirement that a product inventory system or other similar control system, adequate to identify releases from aboveground storage tanks, be maintained;

(2) Procedures to follow when the product inventory system records or other similar control system records indicate an abnormal loss or gain of a regulated substance which is not explainable by spillage, temperature variations or other known causes;

(3) A requirement that appropriate corrective action be taken in response to a release from an aboveground storage tank as may be necessary to protect human health and the environment;

(4) A requirement to maintain records documenting actions taken in accordance with paragraphs (b)(1) through (3) of this section;

(5) A requirement for an enforcement program;

(6) A requirement for standards that will ensure against any future release from an aboveground storage tank being taken out of service or subsequently reintroduced into service; and

(7) A requirement for appropriate inspection, maintenance, monitoring and repair of aboveground storage tanks and associated equipment. The inspection and monitoring requirements shall require, at a minimum, an inspection report whenever a tank is emptied for maintenance or repair or removed from service. Such reports shall include, but not be limited to, the following information:

a. The structural and material thickness of the tanks;

b. The repairs needed;

c. A completion report for the repairs; and

d. For newly constructed aboveground storage tanks, a report including the welding procedures, welding certification reports, and any nondestructive testing performed on the aboveground storage tank prior to placing the tank into service.

All reports shall be submitted to the Department and shall be kept on file by the owner for the life of the aboveground storage tank. Should any aboveground storage tank have a change of ownership, all reports shall be provided to and maintained by all future owners.

73 Del. Laws, c. 366, § 1.;

§ 7408A Inspection and monitoring.

(a) For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, an owner and operator shall, upon the request of an officer or employee of the State duly designated by the Secretary of the Department, furnish information relating to the tank and/or its contents and shall permit the designated officer or employee at all reasonable times to have access to and to copy all records relating to the tank and/or its contents and to conduct monitoring or require remediation activities, pursuant to § 7406A of this title, which the designated officer or employee deems necessary. For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, the designated officer or employee is authorized to:

(1) Enter at reasonable times the facility or other place where an aboveground storage tank or its records are located. The owner and/or operators shall permit unannounced inspections of tanks pursuant to this subsection; and

(2) Inspect and obtain samples from any person of regulated substances and to conduct monitoring of tanks, contents or surrounding soils, water and/or air. An inspection must be commenced and completed with reasonable promptness.

(b) In providing data under this chapter, a person required to provide data may:

(1) Designate the data which the owner or operator of the facility or tank believes constitutes trade secrets and commercial or financial information which the owner or operator believes is of a privileged or confidential nature, and the reasons for such belief; and

(2) Submit the designated secret, privileged or confidential data separately from other data submitted under this chapter, provided that the secret, privileged or confidential data qualifies to be withheld as a nonpublic record in accordance with provisions and regulations of Chapter 100 of Title 29.

73 Del. Laws, c. 366, § 1.;

§ 7409A Financial responsibility.

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7402A. Definitions

The following words, terms and phrases, when used in this chapter, have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Aboveground storage tank" means a single aboveground containment vessel having a capacity of greater than 250 gallons and currently or previously having contained regulated substances on or after January 1, 1992. The term includes all ancillary aboveground pipes and dispensing systems up to the first point of isolation and all ancillary underground pipes and dispensing systems. Within this definition, the word "vessel" includes any container that can be partially visually inspected from the exterior in an underground area. The term "aboveground storage tank" does not include any of the following:

a. Septic tanks;

b. Pipeline facilities (including gathering lines) regulated under the Hazardous Liquid Pipeline Safety Act of 1979, as amended [49 U.S.C. § 60101 et seq.];

c. Surface impoundments, pits, ponds or lagoons;

d. Liquid traps or associated gathering lines directly related to oil or gas production or gathering operations;

e. Flow-through process tanks that contain a regulated substance or substances and that form an integral part of a production process through which there is a steady, variable, recurring or intermittent flow of material during the operation of the process. Flow-through process tanks include, but are not limited to, seal tanks, surge tanks, bleed tanks, check and delay tanks, phase separator tanks or tanks in which physical or chemical change of a material is accomplished. A flow-through process tank does not include:

1. A tank that is used for the storage of material before its introduction into a production process;

2. A tank that is used for storage of products or by-products from the production process; or

3. A tank that is used only to recirculate materials;

f. Transformers, regulators and breakers used for the sole purpose of electrical power distribution and transmission; or

g. Containment vessels operated as part of a publicly owned treatment works as defined pursuant to § 6002 of this title and regulated pursuant to § 6003 of this title or used for the storage and conveyance of wastewater to a treatment plant regulated in accordance with the requirements of the Clean Water Act [33 U.S.C. § 1251 et seq.].

(2) "Department" means the Department of Natural Resources and Environmental Control.

(3) "Existing tank" means a tank for which substantial physical installation began prior to July 8, 2002. The term "substantial physical installation" includes, but is not limited to, a permit or contract for the installation.

(4) "Facility" means a location or part thereof containing or having contained 1 or more aboveground storage tanks.

(5) "Heating fuel" means a type of fuel oil that is 1 of 7 technical grades. These grades are: No. 1, No. 2, No 4-light, No. 4-heavy, No. 5-light, No. 5-heavy and No. 6 residual.

(6) "In-service tank" means an aboveground storage tank that:

a. Is being actively maintained or operated;

b. Contains a regulated substance or has a regulated substance regularly added to or withdrawn from the tank; or

c. Is emptied solely for the purpose of cleaning, routine maintenance or a change in product, for a time period not to exceed 45 days.

(7) "New aboveground storage tank" means a tank for which substantial physical installation began on or after July 8, 2002.

(8) "Operator" means a person operating a facility or who has operated a facility, including, but not limited to, by lease, contract or other form of authorization agreement

(9) "Orphan tank" means:

a. A tank for which the last person to operate the tank cannot be identified; or

b. A tank on property as to which the property owner can establish that the owner did not obtain and could not have obtained, through the exercise of reasonable and due diligence, knowledge of the existence of the tank prior to purchase of the property.

(10) "Out-of-service tank" means a tank that is:

a. Designated as an out-of-service tank by the owner or operator; and the owner or operator shall provide notification to the Department on a Department registration form;

b. An empty tank; or

c. Not in use, in that it has not had, within any 45-day period, a regulated substance transferred into or withdrawn from it and has been drained of all contents and is empty.

(11) "Owner" means a person:

a. Who has or has had a legal interest in a facility or aboveground storage tank; or

b. Who has or has had an equitable interest in a facility or aboveground storage tank, except when a person holds an interest in a tank as a security interest, unless through foreclosure or other such action the holder has taken possession of or operated the tank.

(12) "Person" means an entity, individual, trust, firm, joint stock company, federal agency, corporation (including a government corporation), partnership, company, association, state, municipality, commission, political subdivision of a state, or any interstate body.

(13) "Release" means the spilling, leaking, discharging, leaching or disposing of a regulated substance into groundwater, surface water, soil or air that is not permitted by law, regulation or permit.

(14) "Retrofit" means to modify an aboveground storage tank to meet standards contained in regulations promulgated under this chapter.

(15) "Regulated substance" means a liquid or gas that:

a. Contains 1 percent or more of a hazardous substance as defined in the Comprehensive Environmental Response, Compensation and Liability Act of 1980 [42 U.S.C. § 9601(14)] and any amendments thereto;

b. Contains 0.1 percent or more of a carcinogen as defined by EPA in the Integrated Risk Information System (IRIS) April 2002 and as updated;

c. Is a petroleum product, including crude oil or any fraction thereof, which is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute); or

d. Is a substance determined by the Secretary through regulation to present a risk to public health or welfare or the environment if released into the environment.

(16) "State" means the State of Delaware.

73 Del. Laws, c. 366, § 1.;

§ 7403A Referenced standards.

(a) The Department shall study and consider the recommendations and standard procedures of the following organizations in developing the regulations required by this chapter:

(1) The National Fire Protection Association (NFPA);

(2) The American Petroleum Institute (API);

(3) The National Association of Corrosion Engineers (NACE);

(4) The Underwriters Laboratories (UL);

(5) The American Society for Testing and Materials (ASTM);

(6) The Petroleum Equipment Institute (PEI);

(7) The Steel Tank Institute (STI); and

(8) Any other organization that has similar standards and has been determined by the Secretary to be relevant and appropriate.

(b) Owners and installers are strictly liable for any failure to install any new aboveground storage tank in accordance with the standards of this chapter and regulations promulgated pursuant to this chapter. Aboveground storage tanks shall be installed in accordance with the standards of this chapter and regulations promulgated by the Department.

73 Del. Laws, c. 366, § 1.;

§ 7404A Exemptions.

(a) The following classes of aboveground storage tanks are exempt from this chapter, with the exception of the application of §§ 7402A, 7406A, and 7410A of this title:

(1) Aboveground storage tanks of 1,100 gallons or less in capacity located on a farm and used solely to facilitate the production of crops, livestock or livestock products on the farm;

(2) Aboveground storage tanks used solely to store propane gas;

(3) Aboveground storage tanks of 1,100 gallons or less in capacity used solely to store heating fuel for consumptive use on the premises where stored;

(4) Aboveground storage tanks of 1,100 gallons or less in capacity used solely to store motor fuel or motor oil for noncommercial purposes;

(5) Aboveground storage tanks installed on a temporary basis, not to exceed 6 months;

(6) Aboveground storage tanks excluded by regulations promulgated pursuant to this chapter;

(7) Aboveground storage tanks regulated pursuant to Chapter 74B of this title; and

(8) Aboveground storage tanks and associated equipment regulated as a part of a process regulated pursuant to Chapter 77 of this title.

(b) All aboveground storage tanks greater than 250 gallons and less than 12,499 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, 7410A and 7415A of this title.

(c) All aboveground storage tanks used solely to store diesel, kerosene or heating fuel with a capacity of less than 20,000 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, and 7410A of this title.

(d) All aboveground storage tanks used solely to store diesel, kerosene or heating fuel with a capacity of greater than 19,999 gallons and less than 40,000 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, 7410A and 7415A of this title.

73 Del. Laws, c. 366, § 1; 74 Del. Laws, c. 406, §§ 1-4; 78 Del. Laws, c. 127, § 8.;

§ 7405A Registration by owner.

The owner shall register all aboveground storage tanks with the Department on forms provided by the Department. Such registration must specify the date of tank installation, location, type of construction, type of substance to be stored, the size of the tank, the material of construction and the owner and operator's name, at a minimum. The owner must register on the following schedule:

(1) For a new aboveground storage tank, the form must be received by the Department at least 60 days prior to installation.

(2) For an existing aboveground storage tank, whether or not in service or out of service, the form must be received by the Department within 60 days of July 8, 2002.

73 Del. Laws, c. 366, § 1.;

§ 7406A Release of substances prohibited; correction of substance release; Department intervention.

(a) All persons, including an owner and an operator, shall not cause or contribute to a release from an aboveground storage tank.

(b) All persons, including an owner and an operator, shall report to the Department a release from an aboveground storage tank in excess of the reportable quantities specified in the regulations promulgated pursuant § 6028 of this title and the Delaware Regulations Governing the Reporting of a Discharge of a Pollutant or an Air Contaminant, as amended.

(c) The owner and operator shall as soon as possible take measures for the prompt control, containment and removal of a released regulated substance to the satisfaction of the Department to achieve the purposes of this chapter. Such measures shall include, but not be limited to, soil removal, soil vapor extraction, groundwater extraction, pump and treat or bioremediation as approved by the Department.

(d) The Department may take measures for the prompt control, containment and removal of a released, regulated substance when it determines that the owner or operator is not responding promptly or appropriately. However, all liability for costs incurred by the Department, including, but not limited to, remediation costs, equipment costs, supply costs, legal costs and administrative oversight costs, remain with the owner and operator. Owners and operators shall reimburse all such costs to the Department within 30 days of receiving written notice of any amount due.

73 Del. Laws, c. 366, § 1.;

§ 7407A Tank performance standards; release detection, prevention and correction regulations.

(a) The Department, after notice and opportunity for public comment and within 24 months after July 8, 2002, shall promulgate tank performance standards, corrective action regulations and other appropriate regulations necessary and desirable to effectuate the purposes of this chapter.

(b) The Department's standards and regulations must, at a minimum, include the following provisions:

(1) A requirement that a product inventory system or other similar control system, adequate to identify releases from aboveground storage tanks, be maintained;

(2) Procedures to follow when the product inventory system records or other similar control system records indicate an abnormal loss or gain of a regulated substance which is not explainable by spillage, temperature variations or other known causes;

(3) A requirement that appropriate corrective action be taken in response to a release from an aboveground storage tank as may be necessary to protect human health and the environment;

(4) A requirement to maintain records documenting actions taken in accordance with paragraphs (b)(1) through (3) of this section;

(5) A requirement for an enforcement program;

(6) A requirement for standards that will ensure against any future release from an aboveground storage tank being taken out of service or subsequently reintroduced into service; and

(7) A requirement for appropriate inspection, maintenance, monitoring and repair of aboveground storage tanks and associated equipment. The inspection and monitoring requirements shall require, at a minimum, an inspection report whenever a tank is emptied for maintenance or repair or removed from service. Such reports shall include, but not be limited to, the following information:

a. The structural and material thickness of the tanks;

b. The repairs needed;

c. A completion report for the repairs; and

d. For newly constructed aboveground storage tanks, a report including the welding procedures, welding certification reports, and any nondestructive testing performed on the aboveground storage tank prior to placing the tank into service.

All reports shall be submitted to the Department and shall be kept on file by the owner for the life of the aboveground storage tank. Should any aboveground storage tank have a change of ownership, all reports shall be provided to and maintained by all future owners.

73 Del. Laws, c. 366, § 1.;

§ 7408A Inspection and monitoring.

(a) For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, an owner and operator shall, upon the request of an officer or employee of the State duly designated by the Secretary of the Department, furnish information relating to the tank and/or its contents and shall permit the designated officer or employee at all reasonable times to have access to and to copy all records relating to the tank and/or its contents and to conduct monitoring or require remediation activities, pursuant to § 7406A of this title, which the designated officer or employee deems necessary. For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, the designated officer or employee is authorized to:

(1) Enter at reasonable times the facility or other place where an aboveground storage tank or its records are located. The owner and/or operators shall permit unannounced inspections of tanks pursuant to this subsection; and

(2) Inspect and obtain samples from any person of regulated substances and to conduct monitoring of tanks, contents or surrounding soils, water and/or air. An inspection must be commenced and completed with reasonable promptness.

(b) In providing data under this chapter, a person required to provide data may:

(1) Designate the data which the owner or operator of the facility or tank believes constitutes trade secrets and commercial or financial information which the owner or operator believes is of a privileged or confidential nature, and the reasons for such belief; and

(2) Submit the designated secret, privileged or confidential data separately from other data submitted under this chapter, provided that the secret, privileged or confidential data qualifies to be withheld as a nonpublic record in accordance with provisions and regulations of Chapter 100 of Title 29.

73 Del. Laws, c. 366, § 1.;

§ 7409A Financial responsibility.

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7403A. Referenced standards

(a) The Department shall study and consider the recommendations and standard procedures of the following organizations in developing the regulations required by this chapter:

(1) The National Fire Protection Association (NFPA);

(2) The American Petroleum Institute (API);

(3) The National Association of Corrosion Engineers (NACE);

(4) The Underwriters Laboratories (UL);

(5) The American Society for Testing and Materials (ASTM);

(6) The Petroleum Equipment Institute (PEI);

(7) The Steel Tank Institute (STI); and

(8) Any other organization that has similar standards and has been determined by the Secretary to be relevant and appropriate.

(b) Owners and installers are strictly liable for any failure to install any new aboveground storage tank in accordance with the standards of this chapter and regulations promulgated pursuant to this chapter. Aboveground storage tanks shall be installed in accordance with the standards of this chapter and regulations promulgated by the Department.

73 Del. Laws, c. 366, § 1.;

§ 7404A Exemptions.

(a) The following classes of aboveground storage tanks are exempt from this chapter, with the exception of the application of §§ 7402A, 7406A, and 7410A of this title:

(1) Aboveground storage tanks of 1,100 gallons or less in capacity located on a farm and used solely to facilitate the production of crops, livestock or livestock products on the farm;

(2) Aboveground storage tanks used solely to store propane gas;

(3) Aboveground storage tanks of 1,100 gallons or less in capacity used solely to store heating fuel for consumptive use on the premises where stored;

(4) Aboveground storage tanks of 1,100 gallons or less in capacity used solely to store motor fuel or motor oil for noncommercial purposes;

(5) Aboveground storage tanks installed on a temporary basis, not to exceed 6 months;

(6) Aboveground storage tanks excluded by regulations promulgated pursuant to this chapter;

(7) Aboveground storage tanks regulated pursuant to Chapter 74B of this title; and

(8) Aboveground storage tanks and associated equipment regulated as a part of a process regulated pursuant to Chapter 77 of this title.

(b) All aboveground storage tanks greater than 250 gallons and less than 12,499 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, 7410A and 7415A of this title.

(c) All aboveground storage tanks used solely to store diesel, kerosene or heating fuel with a capacity of less than 20,000 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, and 7410A of this title.

(d) All aboveground storage tanks used solely to store diesel, kerosene or heating fuel with a capacity of greater than 19,999 gallons and less than 40,000 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, 7410A and 7415A of this title.

73 Del. Laws, c. 366, § 1; 74 Del. Laws, c. 406, §§ 1-4; 78 Del. Laws, c. 127, § 8.;

§ 7405A Registration by owner.

The owner shall register all aboveground storage tanks with the Department on forms provided by the Department. Such registration must specify the date of tank installation, location, type of construction, type of substance to be stored, the size of the tank, the material of construction and the owner and operator's name, at a minimum. The owner must register on the following schedule:

(1) For a new aboveground storage tank, the form must be received by the Department at least 60 days prior to installation.

(2) For an existing aboveground storage tank, whether or not in service or out of service, the form must be received by the Department within 60 days of July 8, 2002.

73 Del. Laws, c. 366, § 1.;

§ 7406A Release of substances prohibited; correction of substance release; Department intervention.

(a) All persons, including an owner and an operator, shall not cause or contribute to a release from an aboveground storage tank.

(b) All persons, including an owner and an operator, shall report to the Department a release from an aboveground storage tank in excess of the reportable quantities specified in the regulations promulgated pursuant § 6028 of this title and the Delaware Regulations Governing the Reporting of a Discharge of a Pollutant or an Air Contaminant, as amended.

(c) The owner and operator shall as soon as possible take measures for the prompt control, containment and removal of a released regulated substance to the satisfaction of the Department to achieve the purposes of this chapter. Such measures shall include, but not be limited to, soil removal, soil vapor extraction, groundwater extraction, pump and treat or bioremediation as approved by the Department.

(d) The Department may take measures for the prompt control, containment and removal of a released, regulated substance when it determines that the owner or operator is not responding promptly or appropriately. However, all liability for costs incurred by the Department, including, but not limited to, remediation costs, equipment costs, supply costs, legal costs and administrative oversight costs, remain with the owner and operator. Owners and operators shall reimburse all such costs to the Department within 30 days of receiving written notice of any amount due.

73 Del. Laws, c. 366, § 1.;

§ 7407A Tank performance standards; release detection, prevention and correction regulations.

(a) The Department, after notice and opportunity for public comment and within 24 months after July 8, 2002, shall promulgate tank performance standards, corrective action regulations and other appropriate regulations necessary and desirable to effectuate the purposes of this chapter.

(b) The Department's standards and regulations must, at a minimum, include the following provisions:

(1) A requirement that a product inventory system or other similar control system, adequate to identify releases from aboveground storage tanks, be maintained;

(2) Procedures to follow when the product inventory system records or other similar control system records indicate an abnormal loss or gain of a regulated substance which is not explainable by spillage, temperature variations or other known causes;

(3) A requirement that appropriate corrective action be taken in response to a release from an aboveground storage tank as may be necessary to protect human health and the environment;

(4) A requirement to maintain records documenting actions taken in accordance with paragraphs (b)(1) through (3) of this section;

(5) A requirement for an enforcement program;

(6) A requirement for standards that will ensure against any future release from an aboveground storage tank being taken out of service or subsequently reintroduced into service; and

(7) A requirement for appropriate inspection, maintenance, monitoring and repair of aboveground storage tanks and associated equipment. The inspection and monitoring requirements shall require, at a minimum, an inspection report whenever a tank is emptied for maintenance or repair or removed from service. Such reports shall include, but not be limited to, the following information:

a. The structural and material thickness of the tanks;

b. The repairs needed;

c. A completion report for the repairs; and

d. For newly constructed aboveground storage tanks, a report including the welding procedures, welding certification reports, and any nondestructive testing performed on the aboveground storage tank prior to placing the tank into service.

All reports shall be submitted to the Department and shall be kept on file by the owner for the life of the aboveground storage tank. Should any aboveground storage tank have a change of ownership, all reports shall be provided to and maintained by all future owners.

73 Del. Laws, c. 366, § 1.;

§ 7408A Inspection and monitoring.

(a) For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, an owner and operator shall, upon the request of an officer or employee of the State duly designated by the Secretary of the Department, furnish information relating to the tank and/or its contents and shall permit the designated officer or employee at all reasonable times to have access to and to copy all records relating to the tank and/or its contents and to conduct monitoring or require remediation activities, pursuant to § 7406A of this title, which the designated officer or employee deems necessary. For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, the designated officer or employee is authorized to:

(1) Enter at reasonable times the facility or other place where an aboveground storage tank or its records are located. The owner and/or operators shall permit unannounced inspections of tanks pursuant to this subsection; and

(2) Inspect and obtain samples from any person of regulated substances and to conduct monitoring of tanks, contents or surrounding soils, water and/or air. An inspection must be commenced and completed with reasonable promptness.

(b) In providing data under this chapter, a person required to provide data may:

(1) Designate the data which the owner or operator of the facility or tank believes constitutes trade secrets and commercial or financial information which the owner or operator believes is of a privileged or confidential nature, and the reasons for such belief; and

(2) Submit the designated secret, privileged or confidential data separately from other data submitted under this chapter, provided that the secret, privileged or confidential data qualifies to be withheld as a nonpublic record in accordance with provisions and regulations of Chapter 100 of Title 29.

73 Del. Laws, c. 366, § 1.;

§ 7409A Financial responsibility.

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7404A. Exemptions

(a) The following classes of aboveground storage tanks are exempt from this chapter, with the exception of the application of §§ 7402A, 7406A, and 7410A of this title:

(1) Aboveground storage tanks of 1,100 gallons or less in capacity located on a farm and used solely to facilitate the production of crops, livestock or livestock products on the farm;

(2) Aboveground storage tanks used solely to store propane gas;

(3) Aboveground storage tanks of 1,100 gallons or less in capacity used solely to store heating fuel for consumptive use on the premises where stored;

(4) Aboveground storage tanks of 1,100 gallons or less in capacity used solely to store motor fuel or motor oil for noncommercial purposes;

(5) Aboveground storage tanks installed on a temporary basis, not to exceed 6 months;

(6) Aboveground storage tanks excluded by regulations promulgated pursuant to this chapter;

(7) Aboveground storage tanks regulated pursuant to Chapter 74B of this title; and

(8) Aboveground storage tanks and associated equipment regulated as a part of a process regulated pursuant to Chapter 77 of this title.

(b) All aboveground storage tanks greater than 250 gallons and less than 12,499 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, 7410A and 7415A of this title.

(c) All aboveground storage tanks used solely to store diesel, kerosene or heating fuel with a capacity of less than 20,000 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, and 7410A of this title.

(d) All aboveground storage tanks used solely to store diesel, kerosene or heating fuel with a capacity of greater than 19,999 gallons and less than 40,000 gallons are exempt from this chapter, with the exception of §§ 7402A, 7405A, 7406A, 7410A and 7415A of this title.

73 Del. Laws, c. 366, § 1; 74 Del. Laws, c. 406, §§ 1-4; 78 Del. Laws, c. 127, § 8.;

§ 7405A Registration by owner.

The owner shall register all aboveground storage tanks with the Department on forms provided by the Department. Such registration must specify the date of tank installation, location, type of construction, type of substance to be stored, the size of the tank, the material of construction and the owner and operator's name, at a minimum. The owner must register on the following schedule:

(1) For a new aboveground storage tank, the form must be received by the Department at least 60 days prior to installation.

(2) For an existing aboveground storage tank, whether or not in service or out of service, the form must be received by the Department within 60 days of July 8, 2002.

73 Del. Laws, c. 366, § 1.;

§ 7406A Release of substances prohibited; correction of substance release; Department intervention.

(a) All persons, including an owner and an operator, shall not cause or contribute to a release from an aboveground storage tank.

(b) All persons, including an owner and an operator, shall report to the Department a release from an aboveground storage tank in excess of the reportable quantities specified in the regulations promulgated pursuant § 6028 of this title and the Delaware Regulations Governing the Reporting of a Discharge of a Pollutant or an Air Contaminant, as amended.

(c) The owner and operator shall as soon as possible take measures for the prompt control, containment and removal of a released regulated substance to the satisfaction of the Department to achieve the purposes of this chapter. Such measures shall include, but not be limited to, soil removal, soil vapor extraction, groundwater extraction, pump and treat or bioremediation as approved by the Department.

(d) The Department may take measures for the prompt control, containment and removal of a released, regulated substance when it determines that the owner or operator is not responding promptly or appropriately. However, all liability for costs incurred by the Department, including, but not limited to, remediation costs, equipment costs, supply costs, legal costs and administrative oversight costs, remain with the owner and operator. Owners and operators shall reimburse all such costs to the Department within 30 days of receiving written notice of any amount due.

73 Del. Laws, c. 366, § 1.;

§ 7407A Tank performance standards; release detection, prevention and correction regulations.

(a) The Department, after notice and opportunity for public comment and within 24 months after July 8, 2002, shall promulgate tank performance standards, corrective action regulations and other appropriate regulations necessary and desirable to effectuate the purposes of this chapter.

(b) The Department's standards and regulations must, at a minimum, include the following provisions:

(1) A requirement that a product inventory system or other similar control system, adequate to identify releases from aboveground storage tanks, be maintained;

(2) Procedures to follow when the product inventory system records or other similar control system records indicate an abnormal loss or gain of a regulated substance which is not explainable by spillage, temperature variations or other known causes;

(3) A requirement that appropriate corrective action be taken in response to a release from an aboveground storage tank as may be necessary to protect human health and the environment;

(4) A requirement to maintain records documenting actions taken in accordance with paragraphs (b)(1) through (3) of this section;

(5) A requirement for an enforcement program;

(6) A requirement for standards that will ensure against any future release from an aboveground storage tank being taken out of service or subsequently reintroduced into service; and

(7) A requirement for appropriate inspection, maintenance, monitoring and repair of aboveground storage tanks and associated equipment. The inspection and monitoring requirements shall require, at a minimum, an inspection report whenever a tank is emptied for maintenance or repair or removed from service. Such reports shall include, but not be limited to, the following information:

a. The structural and material thickness of the tanks;

b. The repairs needed;

c. A completion report for the repairs; and

d. For newly constructed aboveground storage tanks, a report including the welding procedures, welding certification reports, and any nondestructive testing performed on the aboveground storage tank prior to placing the tank into service.

All reports shall be submitted to the Department and shall be kept on file by the owner for the life of the aboveground storage tank. Should any aboveground storage tank have a change of ownership, all reports shall be provided to and maintained by all future owners.

73 Del. Laws, c. 366, § 1.;

§ 7408A Inspection and monitoring.

(a) For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, an owner and operator shall, upon the request of an officer or employee of the State duly designated by the Secretary of the Department, furnish information relating to the tank and/or its contents and shall permit the designated officer or employee at all reasonable times to have access to and to copy all records relating to the tank and/or its contents and to conduct monitoring or require remediation activities, pursuant to § 7406A of this title, which the designated officer or employee deems necessary. For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, the designated officer or employee is authorized to:

(1) Enter at reasonable times the facility or other place where an aboveground storage tank or its records are located. The owner and/or operators shall permit unannounced inspections of tanks pursuant to this subsection; and

(2) Inspect and obtain samples from any person of regulated substances and to conduct monitoring of tanks, contents or surrounding soils, water and/or air. An inspection must be commenced and completed with reasonable promptness.

(b) In providing data under this chapter, a person required to provide data may:

(1) Designate the data which the owner or operator of the facility or tank believes constitutes trade secrets and commercial or financial information which the owner or operator believes is of a privileged or confidential nature, and the reasons for such belief; and

(2) Submit the designated secret, privileged or confidential data separately from other data submitted under this chapter, provided that the secret, privileged or confidential data qualifies to be withheld as a nonpublic record in accordance with provisions and regulations of Chapter 100 of Title 29.

73 Del. Laws, c. 366, § 1.;

§ 7409A Financial responsibility.

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7405A. Registration by owner

The owner shall register all aboveground storage tanks with the Department on forms provided by the Department. Such registration must specify the date of tank installation, location, type of construction, type of substance to be stored, the size of the tank, the material of construction and the owner and operator's name, at a minimum. The owner must register on the following schedule:

(1) For a new aboveground storage tank, the form must be received by the Department at least 60 days prior to installation.

(2) For an existing aboveground storage tank, whether or not in service or out of service, the form must be received by the Department within 60 days of July 8, 2002.

73 Del. Laws, c. 366, § 1.;

§ 7406A Release of substances prohibited; correction of substance release; Department intervention.

(a) All persons, including an owner and an operator, shall not cause or contribute to a release from an aboveground storage tank.

(b) All persons, including an owner and an operator, shall report to the Department a release from an aboveground storage tank in excess of the reportable quantities specified in the regulations promulgated pursuant § 6028 of this title and the Delaware Regulations Governing the Reporting of a Discharge of a Pollutant or an Air Contaminant, as amended.

(c) The owner and operator shall as soon as possible take measures for the prompt control, containment and removal of a released regulated substance to the satisfaction of the Department to achieve the purposes of this chapter. Such measures shall include, but not be limited to, soil removal, soil vapor extraction, groundwater extraction, pump and treat or bioremediation as approved by the Department.

(d) The Department may take measures for the prompt control, containment and removal of a released, regulated substance when it determines that the owner or operator is not responding promptly or appropriately. However, all liability for costs incurred by the Department, including, but not limited to, remediation costs, equipment costs, supply costs, legal costs and administrative oversight costs, remain with the owner and operator. Owners and operators shall reimburse all such costs to the Department within 30 days of receiving written notice of any amount due.

73 Del. Laws, c. 366, § 1.;

§ 7407A Tank performance standards; release detection, prevention and correction regulations.

(a) The Department, after notice and opportunity for public comment and within 24 months after July 8, 2002, shall promulgate tank performance standards, corrective action regulations and other appropriate regulations necessary and desirable to effectuate the purposes of this chapter.

(b) The Department's standards and regulations must, at a minimum, include the following provisions:

(1) A requirement that a product inventory system or other similar control system, adequate to identify releases from aboveground storage tanks, be maintained;

(2) Procedures to follow when the product inventory system records or other similar control system records indicate an abnormal loss or gain of a regulated substance which is not explainable by spillage, temperature variations or other known causes;

(3) A requirement that appropriate corrective action be taken in response to a release from an aboveground storage tank as may be necessary to protect human health and the environment;

(4) A requirement to maintain records documenting actions taken in accordance with paragraphs (b)(1) through (3) of this section;

(5) A requirement for an enforcement program;

(6) A requirement for standards that will ensure against any future release from an aboveground storage tank being taken out of service or subsequently reintroduced into service; and

(7) A requirement for appropriate inspection, maintenance, monitoring and repair of aboveground storage tanks and associated equipment. The inspection and monitoring requirements shall require, at a minimum, an inspection report whenever a tank is emptied for maintenance or repair or removed from service. Such reports shall include, but not be limited to, the following information:

a. The structural and material thickness of the tanks;

b. The repairs needed;

c. A completion report for the repairs; and

d. For newly constructed aboveground storage tanks, a report including the welding procedures, welding certification reports, and any nondestructive testing performed on the aboveground storage tank prior to placing the tank into service.

All reports shall be submitted to the Department and shall be kept on file by the owner for the life of the aboveground storage tank. Should any aboveground storage tank have a change of ownership, all reports shall be provided to and maintained by all future owners.

73 Del. Laws, c. 366, § 1.;

§ 7408A Inspection and monitoring.

(a) For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, an owner and operator shall, upon the request of an officer or employee of the State duly designated by the Secretary of the Department, furnish information relating to the tank and/or its contents and shall permit the designated officer or employee at all reasonable times to have access to and to copy all records relating to the tank and/or its contents and to conduct monitoring or require remediation activities, pursuant to § 7406A of this title, which the designated officer or employee deems necessary. For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, the designated officer or employee is authorized to:

(1) Enter at reasonable times the facility or other place where an aboveground storage tank or its records are located. The owner and/or operators shall permit unannounced inspections of tanks pursuant to this subsection; and

(2) Inspect and obtain samples from any person of regulated substances and to conduct monitoring of tanks, contents or surrounding soils, water and/or air. An inspection must be commenced and completed with reasonable promptness.

(b) In providing data under this chapter, a person required to provide data may:

(1) Designate the data which the owner or operator of the facility or tank believes constitutes trade secrets and commercial or financial information which the owner or operator believes is of a privileged or confidential nature, and the reasons for such belief; and

(2) Submit the designated secret, privileged or confidential data separately from other data submitted under this chapter, provided that the secret, privileged or confidential data qualifies to be withheld as a nonpublic record in accordance with provisions and regulations of Chapter 100 of Title 29.

73 Del. Laws, c. 366, § 1.;

§ 7409A Financial responsibility.

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7406A. Release of substances prohibited; correction of substance release; Department intervention

(a) All persons, including an owner and an operator, shall not cause or contribute to a release from an aboveground storage tank.

(b) All persons, including an owner and an operator, shall report to the Department a release from an aboveground storage tank in excess of the reportable quantities specified in the regulations promulgated pursuant § 6028 of this title and the Delaware Regulations Governing the Reporting of a Discharge of a Pollutant or an Air Contaminant, as amended.

(c) The owner and operator shall as soon as possible take measures for the prompt control, containment and removal of a released regulated substance to the satisfaction of the Department to achieve the purposes of this chapter. Such measures shall include, but not be limited to, soil removal, soil vapor extraction, groundwater extraction, pump and treat or bioremediation as approved by the Department.

(d) The Department may take measures for the prompt control, containment and removal of a released, regulated substance when it determines that the owner or operator is not responding promptly or appropriately. However, all liability for costs incurred by the Department, including, but not limited to, remediation costs, equipment costs, supply costs, legal costs and administrative oversight costs, remain with the owner and operator. Owners and operators shall reimburse all such costs to the Department within 30 days of receiving written notice of any amount due.

73 Del. Laws, c. 366, § 1.;

§ 7407A Tank performance standards; release detection, prevention and correction regulations.

(a) The Department, after notice and opportunity for public comment and within 24 months after July 8, 2002, shall promulgate tank performance standards, corrective action regulations and other appropriate regulations necessary and desirable to effectuate the purposes of this chapter.

(b) The Department's standards and regulations must, at a minimum, include the following provisions:

(1) A requirement that a product inventory system or other similar control system, adequate to identify releases from aboveground storage tanks, be maintained;

(2) Procedures to follow when the product inventory system records or other similar control system records indicate an abnormal loss or gain of a regulated substance which is not explainable by spillage, temperature variations or other known causes;

(3) A requirement that appropriate corrective action be taken in response to a release from an aboveground storage tank as may be necessary to protect human health and the environment;

(4) A requirement to maintain records documenting actions taken in accordance with paragraphs (b)(1) through (3) of this section;

(5) A requirement for an enforcement program;

(6) A requirement for standards that will ensure against any future release from an aboveground storage tank being taken out of service or subsequently reintroduced into service; and

(7) A requirement for appropriate inspection, maintenance, monitoring and repair of aboveground storage tanks and associated equipment. The inspection and monitoring requirements shall require, at a minimum, an inspection report whenever a tank is emptied for maintenance or repair or removed from service. Such reports shall include, but not be limited to, the following information:

a. The structural and material thickness of the tanks;

b. The repairs needed;

c. A completion report for the repairs; and

d. For newly constructed aboveground storage tanks, a report including the welding procedures, welding certification reports, and any nondestructive testing performed on the aboveground storage tank prior to placing the tank into service.

All reports shall be submitted to the Department and shall be kept on file by the owner for the life of the aboveground storage tank. Should any aboveground storage tank have a change of ownership, all reports shall be provided to and maintained by all future owners.

73 Del. Laws, c. 366, § 1.;

§ 7408A Inspection and monitoring.

(a) For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, an owner and operator shall, upon the request of an officer or employee of the State duly designated by the Secretary of the Department, furnish information relating to the tank and/or its contents and shall permit the designated officer or employee at all reasonable times to have access to and to copy all records relating to the tank and/or its contents and to conduct monitoring or require remediation activities, pursuant to § 7406A of this title, which the designated officer or employee deems necessary. For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, the designated officer or employee is authorized to:

(1) Enter at reasonable times the facility or other place where an aboveground storage tank or its records are located. The owner and/or operators shall permit unannounced inspections of tanks pursuant to this subsection; and

(2) Inspect and obtain samples from any person of regulated substances and to conduct monitoring of tanks, contents or surrounding soils, water and/or air. An inspection must be commenced and completed with reasonable promptness.

(b) In providing data under this chapter, a person required to provide data may:

(1) Designate the data which the owner or operator of the facility or tank believes constitutes trade secrets and commercial or financial information which the owner or operator believes is of a privileged or confidential nature, and the reasons for such belief; and

(2) Submit the designated secret, privileged or confidential data separately from other data submitted under this chapter, provided that the secret, privileged or confidential data qualifies to be withheld as a nonpublic record in accordance with provisions and regulations of Chapter 100 of Title 29.

73 Del. Laws, c. 366, § 1.;

§ 7409A Financial responsibility.

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7407A. Tank performance standards; release detection, prevention and correction regulations

(a) The Department, after notice and opportunity for public comment and within 24 months after July 8, 2002, shall promulgate tank performance standards, corrective action regulations and other appropriate regulations necessary and desirable to effectuate the purposes of this chapter.

(b) The Department's standards and regulations must, at a minimum, include the following provisions:

(1) A requirement that a product inventory system or other similar control system, adequate to identify releases from aboveground storage tanks, be maintained;

(2) Procedures to follow when the product inventory system records or other similar control system records indicate an abnormal loss or gain of a regulated substance which is not explainable by spillage, temperature variations or other known causes;

(3) A requirement that appropriate corrective action be taken in response to a release from an aboveground storage tank as may be necessary to protect human health and the environment;

(4) A requirement to maintain records documenting actions taken in accordance with paragraphs (b)(1) through (3) of this section;

(5) A requirement for an enforcement program;

(6) A requirement for standards that will ensure against any future release from an aboveground storage tank being taken out of service or subsequently reintroduced into service; and

(7) A requirement for appropriate inspection, maintenance, monitoring and repair of aboveground storage tanks and associated equipment. The inspection and monitoring requirements shall require, at a minimum, an inspection report whenever a tank is emptied for maintenance or repair or removed from service. Such reports shall include, but not be limited to, the following information:

a. The structural and material thickness of the tanks;

b. The repairs needed;

c. A completion report for the repairs; and

d. For newly constructed aboveground storage tanks, a report including the welding procedures, welding certification reports, and any nondestructive testing performed on the aboveground storage tank prior to placing the tank into service.

All reports shall be submitted to the Department and shall be kept on file by the owner for the life of the aboveground storage tank. Should any aboveground storage tank have a change of ownership, all reports shall be provided to and maintained by all future owners.

73 Del. Laws, c. 366, § 1.;

§ 7408A Inspection and monitoring.

(a) For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, an owner and operator shall, upon the request of an officer or employee of the State duly designated by the Secretary of the Department, furnish information relating to the tank and/or its contents and shall permit the designated officer or employee at all reasonable times to have access to and to copy all records relating to the tank and/or its contents and to conduct monitoring or require remediation activities, pursuant to § 7406A of this title, which the designated officer or employee deems necessary. For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, the designated officer or employee is authorized to:

(1) Enter at reasonable times the facility or other place where an aboveground storage tank or its records are located. The owner and/or operators shall permit unannounced inspections of tanks pursuant to this subsection; and

(2) Inspect and obtain samples from any person of regulated substances and to conduct monitoring of tanks, contents or surrounding soils, water and/or air. An inspection must be commenced and completed with reasonable promptness.

(b) In providing data under this chapter, a person required to provide data may:

(1) Designate the data which the owner or operator of the facility or tank believes constitutes trade secrets and commercial or financial information which the owner or operator believes is of a privileged or confidential nature, and the reasons for such belief; and

(2) Submit the designated secret, privileged or confidential data separately from other data submitted under this chapter, provided that the secret, privileged or confidential data qualifies to be withheld as a nonpublic record in accordance with provisions and regulations of Chapter 100 of Title 29.

73 Del. Laws, c. 366, § 1.;

§ 7409A Financial responsibility.

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7408A. Inspection and monitoring

(a) For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, an owner and operator shall, upon the request of an officer or employee of the State duly designated by the Secretary of the Department, furnish information relating to the tank and/or its contents and shall permit the designated officer or employee at all reasonable times to have access to and to copy all records relating to the tank and/or its contents and to conduct monitoring or require remediation activities, pursuant to § 7406A of this title, which the designated officer or employee deems necessary. For the purpose of developing or assisting in the development of a standard or regulation or of enforcement of this chapter, the designated officer or employee is authorized to:

(1) Enter at reasonable times the facility or other place where an aboveground storage tank or its records are located. The owner and/or operators shall permit unannounced inspections of tanks pursuant to this subsection; and

(2) Inspect and obtain samples from any person of regulated substances and to conduct monitoring of tanks, contents or surrounding soils, water and/or air. An inspection must be commenced and completed with reasonable promptness.

(b) In providing data under this chapter, a person required to provide data may:

(1) Designate the data which the owner or operator of the facility or tank believes constitutes trade secrets and commercial or financial information which the owner or operator believes is of a privileged or confidential nature, and the reasons for such belief; and

(2) Submit the designated secret, privileged or confidential data separately from other data submitted under this chapter, provided that the secret, privileged or confidential data qualifies to be withheld as a nonpublic record in accordance with provisions and regulations of Chapter 100 of Title 29.

73 Del. Laws, c. 366, § 1.;

§ 7409A Financial responsibility.

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7409A. Financial responsibility

The Department shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking reasonable corrective action for property damage and bodily injury caused by accidental release arising from operating an aboveground storage tank. Evidence of financial responsibility may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, or qualification as a self-insurer. In promulgating regulations under this section, the Department is authorized to specify policy or other contractual terms, conditions or defenses which are necessary or are unacceptable in establishing evidence of financial responsibility in order to effectuate the purposes of this section.

73 Del. Laws, c. 366, § 1.;

§ 7410A Enforcement.

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7410A. Enforcement

This chapter is subject to enforcement pursuant to Chapter 60 and § 7906 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7411A Appeals.

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7411A. Appeals

(a) A person whose interest is substantially affected by an action of the Department pursuant to a provision of this chapter or the regulations promulgated under this chapter may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Appeals from a decision of the Environmental Appeals Board may be taken in accordance with § 6009 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7412A Variances.

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7412A. Variances

Permanent variances, temporary variances and temporary emergency variances may be granted by the Department from any regulation adopted pursuant to this chapter, in accordance with §§ 6011 and 6012 of this title.

73 Del. Laws, c. 366, § 1.;

§ 7413A Aboveground storage tank registration fee.

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7413A. Aboveground storage tank registration fee

(a) Owners and operators must pay to the Department an annual per-tank registration fee. The fee is effective on July 1, 2002, with 6 months of fees due by October 1, 2002, and on or before February 1 of each calendar year thereafter. The fee is based on the schedule below. A registration fee not received by the Department by October 1, 2002, or by February 1 thereafter is subject to a late charge of 10% of the total fee.

Registration Fee Schedule

Tank Size                  Yearly Fee

12,499 — 39,999 gallons                    $300

40,000 gallons and greater                    $750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) The aboveground storage tank registration fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering Chapters 74, 74A, and 74B of this title as well as the regulations of the Department promulgated under said chapters.

(c) The aboveground storage tank registration fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 127, § 9.;

§ 7414A Aboveground storage tank construction permit fee.

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7414A. Aboveground storage tank construction permit fee

(a) The Department shall assess a 1-time construction permit fee based on the schedule below for an aboveground storage tank constructed after the effective date of the regulations promulgated pursuant to § 7407A of this chapter.

Construction Fee Schedule

Tank Size                  Construction Permit Fee

12,499 — 39,999 gallons                       $1,500

40,000 gallons and greater                       $3,750

These fees shall only be changed or amended with the prior approval of the General Assembly.

(b) Any person required to pay a fee under Chapter 66 of Title 16 to the State Fire Marshal related to an aboveground storage tank shall receive a 10% reduction in the construction permit fee.

(c) The construction permit fee established in subsection (a) of this section must be used by the Department solely for the purpose of administering this chapter and the regulations of the Department promulgated under this chapter.

(d) The construction permit fee established in subsection (a) of this section must be credited to a dedicated administration fund established in the accounts of the State Treasurer. Money remaining in the fund at the end of the fiscal year does not revert to the General Fund, but remains in the dedicated administration fund. The fund must be maintained in a separate interest-bearing account and be administered by the Department. An accounting of moneys received and disbursed by the fund must be provided annually to the Governor and the General Assembly.

73 Del. Laws, c. 366, § 1.;

§ 7415A Required signage.

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7415A. Required signage

Every aboveground storage tank shall have prominently posted thereupon the contents of the tank and the hazards, if any, associated with the contents. If the tank is empty the signage shall so state. For the purposes of this section "prominently posted" and the requirements for labeling shall be specified in the regulations promulgated pursuant to this chapter.

73 Del. Laws, c. 366, § 1.;

§ 7416A Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7416A. Environmental liens; recovery of expenditures [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs expended by the State related to investigating a release or suspected release of a regulated substance from an aboveground storage tank including, but not limited to, performing inspections, tests and repairs, release detection monitoring, site assessments, removal of regulated substances, removal or closure in place of any part of the aboveground storage tank, actions necessary to abate an emergency situation such as installing water treatment, supplying water, installing wells, and removing contaminated media, and abating hazardous vapors, as well as other necessary corrective actions for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such activities take place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which funds have been expended by the State pursuant to § 7406A of this title and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) A notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with corrective action at the property as described in subsection (a) of this section are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

(j) The provisions of this section shall not apply to those classes of aboveground storage tanks set forth in § 7404A(a)(1), (3) and (4) of this title.

79 Del. Laws, c. 69, § 3.;

§ 7417A Short title.

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;



§ 7417A. Short title

This chapter may be referred to as the "Jeffrey Davis Act," in memory of Jeffrey Davis.

73 Del. Laws, c. 366, § 1; 79 Del. Laws, c. 69, § 3.;






CHAPTER 74B. ESTABLISHMENT AND PURPOSE OF THE BOILER SAFETY PROGRAM

§ 7401B. Establishment and purpose of the Boiler Safety Program

(a) The Boiler Safety Program is established and shall have the powers, duties and functions set forth in this chapter. The Program shall be responsible for the administrative, ministerial, budgetary, clerical and investigative functions as provided by law.

(b) The primary objective of the Boiler Safety Program is to protect the general public, especially those persons who are owners or users of objects certified by the Program, from unsafe construction, operation, maintenance and repair of boilers, pressure vessels and nuclear installations. The secondary objectives of the Program are to maintain minimum standards of inspector competency and to maintain certain standards in the delivery of services to the public. In meeting these objectives, the Program shall develop standards assuring professional competence, shall monitor complaints brought against inspectors, and shall develop rules and regulations.

(c) The mandates of this chapter shall not apply to the following:

(1) Any boiler or pressure vessel which is subject to federal inspection and control;

(2) Any pressure vessel used for the transport or storage of compressed gasses and liquids under the control or regulation of the United States Department of Transportation;

(3) Any air tank on any vehicle used for carrying passengers or freight and operated under the authority of any other state agency;

(4) Any air tank installed on the right-of-way of railroads;

(5) Any unfired pressure vessel not exceeding:

a. Five cubic feet in volume and 250 psig design pressure;

b. Three cubic in volume and 350 psig design pressure,

c. One and 1/2 cubic feet in volume and 600 psig design pressure;

d. Vessels having an inside diameter, width, height, or cross section diagonal not exceeding 6 inches with no limitation on length of vessel or pressure.

(6) Any unfired pressure vessel having an internal and/or external operating pressure not exceeding 15 psig;

(7) Any unfired pressure vessel containing water at ambient temperature with a nominal water containing capacity of 120 gallons or less, including those with air or gas cushion, the compression of which serves only as a cushion;

(8) Any water filter or softener containing water at ambient temperature when the pressure does not exceed 300 psig;

(9) Any pressure vessel under the control of the State Fire Marshal;

(10) High pressure breathing air cylinders used by emergency response organizations are exempt from inspection and certification provided they are installed, serviced, and maintained in accordance with the manufacturer's recommendations and the National Fire Prevention Association Standards, and the owner or user of this equipment shall be responsible for maintaining, testing, and servicing this equipment and shall keep all records associated with these activities as required by National Fire Protection Association Standards. The failure of any person to so install, service, test and maintain these air cylinders and to keep such records shall constitute a violation of this chapter.

(11) Any water heater, directly fired with oil, gas or electricity, which shall be equipped with American Society of Mechanical Engineers (ASME) stamped safety relief valves and which cannot exceed any of the following limitations:

a. Heat input of 200,000 Btu/hr. or 58,600 watts;

b. Water temperature of 210 degrees Fahrenheit; or

c. Nominal water capacity of 120 gallons.

(12) Any coil type hot water boiler without any steam space where water flashes into steam released through a manually operated nozzle unless 1 of the following limitations is exceeded:

a. A 3/4-inch diameter tubing or pipe size, with no drum or headers attached;

b. Nominal water containing capacity does not exceed 6 gallons;

c. Water temperature does not exceed 350 degrees Fahrenheit; or

d. Steam is not generated within the coil; and

(13) Any other exemptions promulgated in regulations supporting this chapter.

78 Del. Laws, c. 127, § 7.;

§ 7402B Definitions.

(a) "Boiler" shall mean a closed vessel in which water is heated, steam is generated, steam is superheated, or any combination thereof, under pressure or vacuum for use externally to itself by the direct application of heat from the combustion of fuels, or from electricity or nuclear energy. The term "boiler" shall include fired units for heating or vaporizing liquids other than water, where these units are separate from processing systems, and are complete within themselves.

(1) "Heating boiler" shall mean a steam boiler operating at pressures not exceeding 15 psi, or a hot water boiler operating at pressures not exceeding 160 psi and/or temperatures not exceeding 250 degrees Fahrenheit which is supplied to an external heating system.

(2) "High temperature water boiler" shall mean a water boiler operating at a pressure exceeding 160 psi and/or temperatures in excess of 250 degrees Fahrenheit.

(3) "Hot water supply boiler" shall mean a vessel used to heat water for purposes other than space heating, where the water is used external to itself, at pressures not exceeding 160 psi, and/or temperatures not exceeding 250 degrees Fahrenheit at or near the boiler outlet. American Society of Mechanical Engineers (ASME) Stamping would be "ASME Section IV, H."

(4) "Jacketed cooking kettle" shall mean a gas or electrically fired jacketed cooking kettle built and stamped "ASME Section VIII, Division 1." ASME stamping would be "U."

(5) "Pool heater" shall mean an appliance designed for heating nonpotable water stored at atmospheric pressure such as water in swimming pools, spas, hot tubs, and similar applications.

(6) "Power boiler" shall mean a vessel in which steam or other vapor is generated at a pressure of more than 15 PSIG.

(7) "Thermal fluid heater" shall mean a boiler used to heat an organic fluid for heating and or processing that does not vaporize in the process. Object is considered a boiler in the State of Delaware and is required to be built to Section I of the ASME Construction Codes and registered with the National Board. Overpressure protection will be in accordance with ASME Section I Part PVG.

(8) "Water heater" shall mean a closed vessel in which water is heated by gas, oil, electric, or some other fuel supply, and the water is used externally to itself for potable water supply, or used for potable water and space heating, operating at pressures not exceeding 160 psi and water temperatures not in excess of 210 degrees Fahrenheit. ASME Stamping would be "ASME Section IV, HLW."

(b) "Council" shall mean the Governor's Council on Boiler Safety.

(c) "Department" shall mean the Department of Natural Resources and Environmental Control.

(d) "National Board" shall mean the National Board of Boiler and Pressure Vessel Inspectors.

(e) "NBIC" shall mean the National Board Inspection Code. The manual for boiler and pressure vessel inspectors, published by the National Board of Boiler and Pressure Vessel Inspectors. The NBIC is recognized for Repairs and Alterations, and Antique (Historical) boilers only (Part 3 only).

(f) "Place of public assembly" shall mean any establishment, building, location or any portion thereof within this State intended and used for occupation by persons while employed therein for compensation of any kind, any commercial structure and/or location to which the public has access.

(g) "Pressure vessel" shall mean containers for the containment of pressure, either internal or external. The pressure may be obtained from an external source or by the application of heat from a direct or indirect source, or any combination thereof.

(h) "PSI" or "psi" shall mean pounds per square inch.

(i) "PSIG" or "psig" shall mean pounds per square inch gauge.

(j) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

(k) "Shop review" shall mean a general survey and examination of a boiler or pressure vessel manufacturing or repair firm's facilities, methods and records. The examination is performed by a designee of the ASME, and/or the National Board.

78 Del. Laws, c. 127, § 7.;

§ 7403B Program duties and responsibilities.

(a) Notwithstanding the provisions of § 7401B(c) of this title, the Secretary or the Secretary's designee shall have immediate access to the premises for investigation purposes in the event of an accident related to the construction, operation, maintenance or repair of a boiler, pressure vessel or nuclear installation.

(b) Notwithstanding any provision of this chapter to the contrary, any heating and hot water supply boiler located in an apartment complex or residence of 6 or less living units, or any heating or hot water supply boiler located in and used to heat a single unit, where the heat input does not exceed 100,000 Btu/hr., shall be exempt from field inspection only.

(c) The Boiler Safety Program shall have the authority to specify minimum standards for the fabrication, construction, installation, operation, inspection and repair of all boilers, pressure vessels and nuclear installations in this State.

(d) The Boiler Safety Program, with the approval of the General Assembly, shall establish appropriate fees for all activities and services provided by the Program, including, but not limited to, commissions, inspections and examinations.

(e) The Boiler Safety Program shall act as the American Society of Mechanical Engineers (ASME) and National Board designees when performing ASME shop reviews and the National Board of Boiler and Pressure Vessel Inspectors (NBBPVI) shop reviews of those manufacturers and repair companies of boilers and pressure vessels in this State.

(f) The Boiler Safety Program shall have the authority to require that all boilers and pressure vessels in this State be inspected by persons commissioned as boiler and pressure vessel inspectors in this State, and to issue a certificate of inspection for all boilers and pressure vessels that meet state installation guidelines, except those exempt under § 7401B(c) of this title and by regulation. The Program shall be responsible for inspecting uninsured boilers and pressure vessels as well as boilers and pressure vessels that the insurer has failed to inspect. The Secretary or the Secretary's designee shall have immediate access to the site of all installations for inspection purposes and in the event of an accident. Inspection requirements shall be contained in rules and regulations.

(1) All owners, users and/or contractors, who are responsible for the installation of boilers or pressure vessels in this State, shall obtain a certificate of inspection from the Boiler Safety Program prior to the operation of the boiler or pressure vessel. Notwithstanding this provision, any newly installed boiler or pressure vessel may be operated for testing necessary for issuance of a certificate of inspection.

(2) Failure to obtain the required certificate of inspection shall subject the owner, user and/or contractor to a civil penalty of not less than $1,000 for the first offense and $2,000 for a second or subsequent offense. The Justice of the Peace Courts shall have jurisdiction over all violations of this subsection.

(g) The Secretary or the Secretary's designee shall have the authority to issue a commission to an applicant as an inspector of boiler and pressure vessels who meets the following criteria:

(1) Shall file a notarized application with the Secretary or the Secretary's designee and pay the fee established by the Program;

(2) Shall obtain a passing score on the validated examination for inspector;

(3) Shall possess a valid, current commission issued by the NBBPVI; and

(4) Shall not have been the recipient of any administrative penalties regarding the applicant's inspection practices in any other jurisdiction where the applicant has held, or currently holds, a commission.

The applicant shall be responsible for providing proof of a valid commission in all state jurisdictions where the applicant holds or has held a commission as boiler inspector.

(h) All inspections of repairs and alterations shall be performed by a Delaware-commissioned inspector following the provisions of the NBIC and the Delaware rules and regulations.

(i) The Secretary shall promulgate and enforce rules and regulations, which shall be binding on all persons commissioned by the Program, including manufacturers and users of boilers and pressure vessels. The rules and regulations shall conform, insofar as possible, to the ASME Boiler and Pressure Vessel Code and the NBBPVI's Inspection Code. The rules and regulations shall further the purposes and objectives of this chapter and particularly as stated in § 7401B(b) of this title.

(j) The Secretary or the Secretary's designee shall have the authority to grant a variance, on a case by case basis, to those rules and regulations that pertain to the installation of new boilers to replace existing boilers.

(k) The Secretary or the Secretary's designee shall designate, contract, approve and arrange for the administration of all examinations. The Secretary or the Secretary's designee shall have the following powers, duties and functions relating to the administration of Delaware examinations:

(1) Deposit all fees received for testing to be used to cover the costs of all expenses directly related to the administration of examinations;

(2) Review, approve and execute all contracts for examination services;

(3) Review and approve the content and validity of any examination; and

(4) Supervise the administration and proctoring of all tests.

(l) The Secretary or the Secretary's designee shall:

(1) Have the power of a constable pursuant to § 2902(d) of Title 10, for the sole purpose of executing and serving the administrative inspection warrants, subpoenas and summons issued under the authority of this State and pursuant to the performance of their duties; and

(2) Have the power to shut down unsafe boilers or pressure vessels pursuant to this chapter.

(m) The Secretary or the Secretary's designee shall have the power to suspend or revoke a state commission for a finding of improper conduct. Where an application has been refused or rejected for a commission as inspector in this State or where a commission has been suspended for improper conduct by the Secretary's designee, the applicant may appeal to the Secretary of the Department of Natural Resources and Environmental Control.

(n) The Secretary or the Secretary's designee shall establish a process for handling citizen complaints regarding the unsafe operation of boilers and pressure vessels in this State, which process shall be promulgated in rules and regulations.

(o) All commissions issued previously by the Division of Boiler Safety shall remain valid as if they had been issued by the Program, and the Program shall have all powers and jurisdiction over such commissions the same as if the commissions had been issued by the Program in the first instance.

78 Del. Laws, c. 127, § 7.;

§ 7404B Council on Boiler Safety.

(a) There is established the Council on Boiler Safety.

(b) The Council on Boiler Safety shall serve in an advisory capacity to the Secretary or the Secretary's designee and shall consider matters relating to the sale, operation, construction and use of boilers in this State and such other matters as may be referred to it by the Governor, or the Secretary of the Department. The Council may study, research, plan and advise the Secretary, the Secretary's designee, the Boiler Safety Program, and the Governor on matters it deems appropriate to enable the Program to function in the best possible manner.

(c) The Council on Boiler Safety shall be composed of 5 members who shall be appointed for terms of 3 years by the Governor. The Council shall be composed of 5 members; and, preferably 1 shall be a representative of a company licensed to insure boilers and pressure vessels in Delaware, another, a manufacturer who shall have been actively engaged in the manufacture of boilers, another, a user of boilers, another, a mechanical engineer and the fifth, a licensed stationary engineer.

(d) No more than 3 of the newly appointed members shall be affiliated with the same political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for re-election.

(g) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

78 Del. Laws, c. 127, § 7.;



§ 7402B. Definitions

(a) "Boiler" shall mean a closed vessel in which water is heated, steam is generated, steam is superheated, or any combination thereof, under pressure or vacuum for use externally to itself by the direct application of heat from the combustion of fuels, or from electricity or nuclear energy. The term "boiler" shall include fired units for heating or vaporizing liquids other than water, where these units are separate from processing systems, and are complete within themselves.

(1) "Heating boiler" shall mean a steam boiler operating at pressures not exceeding 15 psi, or a hot water boiler operating at pressures not exceeding 160 psi and/or temperatures not exceeding 250 degrees Fahrenheit which is supplied to an external heating system.

(2) "High temperature water boiler" shall mean a water boiler operating at a pressure exceeding 160 psi and/or temperatures in excess of 250 degrees Fahrenheit.

(3) "Hot water supply boiler" shall mean a vessel used to heat water for purposes other than space heating, where the water is used external to itself, at pressures not exceeding 160 psi, and/or temperatures not exceeding 250 degrees Fahrenheit at or near the boiler outlet. American Society of Mechanical Engineers (ASME) Stamping would be "ASME Section IV, H."

(4) "Jacketed cooking kettle" shall mean a gas or electrically fired jacketed cooking kettle built and stamped "ASME Section VIII, Division 1." ASME stamping would be "U."

(5) "Pool heater" shall mean an appliance designed for heating nonpotable water stored at atmospheric pressure such as water in swimming pools, spas, hot tubs, and similar applications.

(6) "Power boiler" shall mean a vessel in which steam or other vapor is generated at a pressure of more than 15 PSIG.

(7) "Thermal fluid heater" shall mean a boiler used to heat an organic fluid for heating and or processing that does not vaporize in the process. Object is considered a boiler in the State of Delaware and is required to be built to Section I of the ASME Construction Codes and registered with the National Board. Overpressure protection will be in accordance with ASME Section I Part PVG.

(8) "Water heater" shall mean a closed vessel in which water is heated by gas, oil, electric, or some other fuel supply, and the water is used externally to itself for potable water supply, or used for potable water and space heating, operating at pressures not exceeding 160 psi and water temperatures not in excess of 210 degrees Fahrenheit. ASME Stamping would be "ASME Section IV, HLW."

(b) "Council" shall mean the Governor's Council on Boiler Safety.

(c) "Department" shall mean the Department of Natural Resources and Environmental Control.

(d) "National Board" shall mean the National Board of Boiler and Pressure Vessel Inspectors.

(e) "NBIC" shall mean the National Board Inspection Code. The manual for boiler and pressure vessel inspectors, published by the National Board of Boiler and Pressure Vessel Inspectors. The NBIC is recognized for Repairs and Alterations, and Antique (Historical) boilers only (Part 3 only).

(f) "Place of public assembly" shall mean any establishment, building, location or any portion thereof within this State intended and used for occupation by persons while employed therein for compensation of any kind, any commercial structure and/or location to which the public has access.

(g) "Pressure vessel" shall mean containers for the containment of pressure, either internal or external. The pressure may be obtained from an external source or by the application of heat from a direct or indirect source, or any combination thereof.

(h) "PSI" or "psi" shall mean pounds per square inch.

(i) "PSIG" or "psig" shall mean pounds per square inch gauge.

(j) "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

(k) "Shop review" shall mean a general survey and examination of a boiler or pressure vessel manufacturing or repair firm's facilities, methods and records. The examination is performed by a designee of the ASME, and/or the National Board.

78 Del. Laws, c. 127, § 7.;

§ 7403B Program duties and responsibilities.

(a) Notwithstanding the provisions of § 7401B(c) of this title, the Secretary or the Secretary's designee shall have immediate access to the premises for investigation purposes in the event of an accident related to the construction, operation, maintenance or repair of a boiler, pressure vessel or nuclear installation.

(b) Notwithstanding any provision of this chapter to the contrary, any heating and hot water supply boiler located in an apartment complex or residence of 6 or less living units, or any heating or hot water supply boiler located in and used to heat a single unit, where the heat input does not exceed 100,000 Btu/hr., shall be exempt from field inspection only.

(c) The Boiler Safety Program shall have the authority to specify minimum standards for the fabrication, construction, installation, operation, inspection and repair of all boilers, pressure vessels and nuclear installations in this State.

(d) The Boiler Safety Program, with the approval of the General Assembly, shall establish appropriate fees for all activities and services provided by the Program, including, but not limited to, commissions, inspections and examinations.

(e) The Boiler Safety Program shall act as the American Society of Mechanical Engineers (ASME) and National Board designees when performing ASME shop reviews and the National Board of Boiler and Pressure Vessel Inspectors (NBBPVI) shop reviews of those manufacturers and repair companies of boilers and pressure vessels in this State.

(f) The Boiler Safety Program shall have the authority to require that all boilers and pressure vessels in this State be inspected by persons commissioned as boiler and pressure vessel inspectors in this State, and to issue a certificate of inspection for all boilers and pressure vessels that meet state installation guidelines, except those exempt under § 7401B(c) of this title and by regulation. The Program shall be responsible for inspecting uninsured boilers and pressure vessels as well as boilers and pressure vessels that the insurer has failed to inspect. The Secretary or the Secretary's designee shall have immediate access to the site of all installations for inspection purposes and in the event of an accident. Inspection requirements shall be contained in rules and regulations.

(1) All owners, users and/or contractors, who are responsible for the installation of boilers or pressure vessels in this State, shall obtain a certificate of inspection from the Boiler Safety Program prior to the operation of the boiler or pressure vessel. Notwithstanding this provision, any newly installed boiler or pressure vessel may be operated for testing necessary for issuance of a certificate of inspection.

(2) Failure to obtain the required certificate of inspection shall subject the owner, user and/or contractor to a civil penalty of not less than $1,000 for the first offense and $2,000 for a second or subsequent offense. The Justice of the Peace Courts shall have jurisdiction over all violations of this subsection.

(g) The Secretary or the Secretary's designee shall have the authority to issue a commission to an applicant as an inspector of boiler and pressure vessels who meets the following criteria:

(1) Shall file a notarized application with the Secretary or the Secretary's designee and pay the fee established by the Program;

(2) Shall obtain a passing score on the validated examination for inspector;

(3) Shall possess a valid, current commission issued by the NBBPVI; and

(4) Shall not have been the recipient of any administrative penalties regarding the applicant's inspection practices in any other jurisdiction where the applicant has held, or currently holds, a commission.

The applicant shall be responsible for providing proof of a valid commission in all state jurisdictions where the applicant holds or has held a commission as boiler inspector.

(h) All inspections of repairs and alterations shall be performed by a Delaware-commissioned inspector following the provisions of the NBIC and the Delaware rules and regulations.

(i) The Secretary shall promulgate and enforce rules and regulations, which shall be binding on all persons commissioned by the Program, including manufacturers and users of boilers and pressure vessels. The rules and regulations shall conform, insofar as possible, to the ASME Boiler and Pressure Vessel Code and the NBBPVI's Inspection Code. The rules and regulations shall further the purposes and objectives of this chapter and particularly as stated in § 7401B(b) of this title.

(j) The Secretary or the Secretary's designee shall have the authority to grant a variance, on a case by case basis, to those rules and regulations that pertain to the installation of new boilers to replace existing boilers.

(k) The Secretary or the Secretary's designee shall designate, contract, approve and arrange for the administration of all examinations. The Secretary or the Secretary's designee shall have the following powers, duties and functions relating to the administration of Delaware examinations:

(1) Deposit all fees received for testing to be used to cover the costs of all expenses directly related to the administration of examinations;

(2) Review, approve and execute all contracts for examination services;

(3) Review and approve the content and validity of any examination; and

(4) Supervise the administration and proctoring of all tests.

(l) The Secretary or the Secretary's designee shall:

(1) Have the power of a constable pursuant to § 2902(d) of Title 10, for the sole purpose of executing and serving the administrative inspection warrants, subpoenas and summons issued under the authority of this State and pursuant to the performance of their duties; and

(2) Have the power to shut down unsafe boilers or pressure vessels pursuant to this chapter.

(m) The Secretary or the Secretary's designee shall have the power to suspend or revoke a state commission for a finding of improper conduct. Where an application has been refused or rejected for a commission as inspector in this State or where a commission has been suspended for improper conduct by the Secretary's designee, the applicant may appeal to the Secretary of the Department of Natural Resources and Environmental Control.

(n) The Secretary or the Secretary's designee shall establish a process for handling citizen complaints regarding the unsafe operation of boilers and pressure vessels in this State, which process shall be promulgated in rules and regulations.

(o) All commissions issued previously by the Division of Boiler Safety shall remain valid as if they had been issued by the Program, and the Program shall have all powers and jurisdiction over such commissions the same as if the commissions had been issued by the Program in the first instance.

78 Del. Laws, c. 127, § 7.;

§ 7404B Council on Boiler Safety.

(a) There is established the Council on Boiler Safety.

(b) The Council on Boiler Safety shall serve in an advisory capacity to the Secretary or the Secretary's designee and shall consider matters relating to the sale, operation, construction and use of boilers in this State and such other matters as may be referred to it by the Governor, or the Secretary of the Department. The Council may study, research, plan and advise the Secretary, the Secretary's designee, the Boiler Safety Program, and the Governor on matters it deems appropriate to enable the Program to function in the best possible manner.

(c) The Council on Boiler Safety shall be composed of 5 members who shall be appointed for terms of 3 years by the Governor. The Council shall be composed of 5 members; and, preferably 1 shall be a representative of a company licensed to insure boilers and pressure vessels in Delaware, another, a manufacturer who shall have been actively engaged in the manufacture of boilers, another, a user of boilers, another, a mechanical engineer and the fifth, a licensed stationary engineer.

(d) No more than 3 of the newly appointed members shall be affiliated with the same political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for re-election.

(g) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

78 Del. Laws, c. 127, § 7.;



§ 7403B. Program duties and responsibilities

(a) Notwithstanding the provisions of § 7401B(c) of this title, the Secretary or the Secretary's designee shall have immediate access to the premises for investigation purposes in the event of an accident related to the construction, operation, maintenance or repair of a boiler, pressure vessel or nuclear installation.

(b) Notwithstanding any provision of this chapter to the contrary, any heating and hot water supply boiler located in an apartment complex or residence of 6 or less living units, or any heating or hot water supply boiler located in and used to heat a single unit, where the heat input does not exceed 100,000 Btu/hr., shall be exempt from field inspection only.

(c) The Boiler Safety Program shall have the authority to specify minimum standards for the fabrication, construction, installation, operation, inspection and repair of all boilers, pressure vessels and nuclear installations in this State.

(d) The Boiler Safety Program, with the approval of the General Assembly, shall establish appropriate fees for all activities and services provided by the Program, including, but not limited to, commissions, inspections and examinations.

(e) The Boiler Safety Program shall act as the American Society of Mechanical Engineers (ASME) and National Board designees when performing ASME shop reviews and the National Board of Boiler and Pressure Vessel Inspectors (NBBPVI) shop reviews of those manufacturers and repair companies of boilers and pressure vessels in this State.

(f) The Boiler Safety Program shall have the authority to require that all boilers and pressure vessels in this State be inspected by persons commissioned as boiler and pressure vessel inspectors in this State, and to issue a certificate of inspection for all boilers and pressure vessels that meet state installation guidelines, except those exempt under § 7401B(c) of this title and by regulation. The Program shall be responsible for inspecting uninsured boilers and pressure vessels as well as boilers and pressure vessels that the insurer has failed to inspect. The Secretary or the Secretary's designee shall have immediate access to the site of all installations for inspection purposes and in the event of an accident. Inspection requirements shall be contained in rules and regulations.

(1) All owners, users and/or contractors, who are responsible for the installation of boilers or pressure vessels in this State, shall obtain a certificate of inspection from the Boiler Safety Program prior to the operation of the boiler or pressure vessel. Notwithstanding this provision, any newly installed boiler or pressure vessel may be operated for testing necessary for issuance of a certificate of inspection.

(2) Failure to obtain the required certificate of inspection shall subject the owner, user and/or contractor to a civil penalty of not less than $1,000 for the first offense and $2,000 for a second or subsequent offense. The Justice of the Peace Courts shall have jurisdiction over all violations of this subsection.

(g) The Secretary or the Secretary's designee shall have the authority to issue a commission to an applicant as an inspector of boiler and pressure vessels who meets the following criteria:

(1) Shall file a notarized application with the Secretary or the Secretary's designee and pay the fee established by the Program;

(2) Shall obtain a passing score on the validated examination for inspector;

(3) Shall possess a valid, current commission issued by the NBBPVI; and

(4) Shall not have been the recipient of any administrative penalties regarding the applicant's inspection practices in any other jurisdiction where the applicant has held, or currently holds, a commission.

The applicant shall be responsible for providing proof of a valid commission in all state jurisdictions where the applicant holds or has held a commission as boiler inspector.

(h) All inspections of repairs and alterations shall be performed by a Delaware-commissioned inspector following the provisions of the NBIC and the Delaware rules and regulations.

(i) The Secretary shall promulgate and enforce rules and regulations, which shall be binding on all persons commissioned by the Program, including manufacturers and users of boilers and pressure vessels. The rules and regulations shall conform, insofar as possible, to the ASME Boiler and Pressure Vessel Code and the NBBPVI's Inspection Code. The rules and regulations shall further the purposes and objectives of this chapter and particularly as stated in § 7401B(b) of this title.

(j) The Secretary or the Secretary's designee shall have the authority to grant a variance, on a case by case basis, to those rules and regulations that pertain to the installation of new boilers to replace existing boilers.

(k) The Secretary or the Secretary's designee shall designate, contract, approve and arrange for the administration of all examinations. The Secretary or the Secretary's designee shall have the following powers, duties and functions relating to the administration of Delaware examinations:

(1) Deposit all fees received for testing to be used to cover the costs of all expenses directly related to the administration of examinations;

(2) Review, approve and execute all contracts for examination services;

(3) Review and approve the content and validity of any examination; and

(4) Supervise the administration and proctoring of all tests.

(l) The Secretary or the Secretary's designee shall:

(1) Have the power of a constable pursuant to § 2902(d) of Title 10, for the sole purpose of executing and serving the administrative inspection warrants, subpoenas and summons issued under the authority of this State and pursuant to the performance of their duties; and

(2) Have the power to shut down unsafe boilers or pressure vessels pursuant to this chapter.

(m) The Secretary or the Secretary's designee shall have the power to suspend or revoke a state commission for a finding of improper conduct. Where an application has been refused or rejected for a commission as inspector in this State or where a commission has been suspended for improper conduct by the Secretary's designee, the applicant may appeal to the Secretary of the Department of Natural Resources and Environmental Control.

(n) The Secretary or the Secretary's designee shall establish a process for handling citizen complaints regarding the unsafe operation of boilers and pressure vessels in this State, which process shall be promulgated in rules and regulations.

(o) All commissions issued previously by the Division of Boiler Safety shall remain valid as if they had been issued by the Program, and the Program shall have all powers and jurisdiction over such commissions the same as if the commissions had been issued by the Program in the first instance.

78 Del. Laws, c. 127, § 7.;

§ 7404B Council on Boiler Safety.

(a) There is established the Council on Boiler Safety.

(b) The Council on Boiler Safety shall serve in an advisory capacity to the Secretary or the Secretary's designee and shall consider matters relating to the sale, operation, construction and use of boilers in this State and such other matters as may be referred to it by the Governor, or the Secretary of the Department. The Council may study, research, plan and advise the Secretary, the Secretary's designee, the Boiler Safety Program, and the Governor on matters it deems appropriate to enable the Program to function in the best possible manner.

(c) The Council on Boiler Safety shall be composed of 5 members who shall be appointed for terms of 3 years by the Governor. The Council shall be composed of 5 members; and, preferably 1 shall be a representative of a company licensed to insure boilers and pressure vessels in Delaware, another, a manufacturer who shall have been actively engaged in the manufacture of boilers, another, a user of boilers, another, a mechanical engineer and the fifth, a licensed stationary engineer.

(d) No more than 3 of the newly appointed members shall be affiliated with the same political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for re-election.

(g) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

78 Del. Laws, c. 127, § 7.;



§ 7404B. Council on Boiler Safety

(a) There is established the Council on Boiler Safety.

(b) The Council on Boiler Safety shall serve in an advisory capacity to the Secretary or the Secretary's designee and shall consider matters relating to the sale, operation, construction and use of boilers in this State and such other matters as may be referred to it by the Governor, or the Secretary of the Department. The Council may study, research, plan and advise the Secretary, the Secretary's designee, the Boiler Safety Program, and the Governor on matters it deems appropriate to enable the Program to function in the best possible manner.

(c) The Council on Boiler Safety shall be composed of 5 members who shall be appointed for terms of 3 years by the Governor. The Council shall be composed of 5 members; and, preferably 1 shall be a representative of a company licensed to insure boilers and pressure vessels in Delaware, another, a manufacturer who shall have been actively engaged in the manufacture of boilers, another, a user of boilers, another, a mechanical engineer and the fifth, a licensed stationary engineer.

(d) No more than 3 of the newly appointed members shall be affiliated with the same political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for re-election.

(g) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

78 Del. Laws, c. 127, § 7.;






CHAPTER 75. DELAWARE LAND PROTECTION ACT

§ 7501. Short title

This chapter shall be known and may be cited as the "Delaware Land Protection Act."

67 Del. Laws, c. 352, § 1.;



§ 7502. Declaration of policy

The General Assembly finds that:

(1) The provision of lands for public recreation and conservation of natural resources promotes biological diversity, public health, prosperity and general welfare and is a proper responsibility of government.

(2) Lands now provided for such purposes will not be adequate to meet the needs of an expanding population in years to come.

(3) The expansion of population, while increasing the need for such lands, will continually diminish the supply and tend to increase the cost of public acquisition of lands available and appropriate for such purposes.

(4) Rapid growth and spread of urban development is encroaching upon, or eliminating, many open areas and spaces of varied size and character. These areas and spaces, if preserved and maintained in their present open state, constitute important physical, biological, social, aesthetic or economic assets.

(5) The State must act now to protect and to help local governments to protect substantial quantities of such lands as are now available and appropriate so that they may be preserved and developed for the purposes enumerated herein.

(6) It is the public policy of the State and its political subdivisions that the preservation of open spaces shall be accomplished through the acquisition of interests or rights in real property, or donation of said lands, and that said acquisition constitutes a public purpose for which public funds have been expended or advanced and should be continued.

67 Del. Laws, c. 352, § 1.;



§ 7503. Purpose

(a) State agencies may acquire any interest in real property for the following purposes, to carry out and expand on the intent of the conservation program described in Volume 65, Chapter 212 of the Laws of Delaware:

(1) To protect and conserve all forms of natural and cultural resources;

(2) To protect and conserve the biological diversity of plants and animals and their habitat;

(3) To protect existing or planned parks, forests, wildlife areas, nature preserves or other recreation, conservation or cultural sites by controlling the use of contiguous or nearby lands;

(4) To preserve sites of special natural, cultural or geological interest;

(5) To connect existing open spaces into a cohesive system of greenways and resource areas;

(6) To provide for public outdoor recreation; and

(7) To allow for water resource conservation.

(b) State agencies may acquire property or rights in real property pursuant to this chapter by the use of direct acquisition for cash, by purchase money mortgage, by installment sale or by other methods or incentives as determined by the Secretary after consultation with the Secretary of Finance. State agencies shall not exercise the "right of eminent domain" to carry out the provisions of this chapter.

67 Del. Laws, c. 352, § 1.;



§ 7504. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section except where the context clearly shows a different meaning:

(1) "Conservation Trust Fund" means the Delaware Land and Water Conservation Trust Fund established and maintained pursuant to Chapter 47 of this title, as it may be amended or superseded [repealed].

(2) "Council" means the Delaware Open Space Council established pursuant to this chapter.

(3) "Department" means the Department of Natural Resources and Environmental Control.

(4) "Interest in real property" means any right in real property, improvements thereto, or water including but not limited to a fee simple, easement, remainder, future interest, lease, license or covenant of any sort, option or contractual interest or right concerning the use of or power to transfer property.

(5) "Land" or "lands" means real property, including improvements thereon; rights of way; water and riparian rights; easements, privileges and all other rights or interests of any kind or description in, relating to or connected with real property.

(6) "Open space" means any open lands characterized by (i) great natural scenic beauty, or (ii) whose existing openness, natural condition or present state of use, if retained, would maintain important recreational areas and wildlife habitat, and enhance the present or potential value of abutting or surrounding urban development, or would maintain or enhance the conservation of natural or scenic resources, including environmentally sensitive areas. For the purposes of this chapter, "open space" shall include significant cultural, historical or archaeological sites as determined by state plans and policies adopted by the Bureau of Historic and Cultural Affairs.

(7) "Overlay zone" means a local zoning district and its associated use, design and environmental performance standards that is superimposed on the underlying zone for the purpose of providing additional protection.

(8) "Permanent protection" means the acquisition by purchase, gift, grant, bequest, devise or otherwise the fee or any lesser interest, development right, easement, covenant or other contractual right in real property in perpetuity necessary to achieve the purposes of this chapter.

(9) "Project" means the planning for, and the acquisition and development of property, undertaken to achieve the purposes of this chapter.

(10) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control.

(11) "State agency" means, and shall apply exclusively to, the following units of state government which manage natural and cultural resources:

a. Department of Natural Resources and Environmental Control (Division of Parks and Recreation and Fish and Wildlife);

b. Department of State (Division of Historical and Cultural Affairs); and

c. The Department of Agriculture (Division of Resource Management).

(12) "State resource area" means those open space lands duly identified by the Council and adopted by the Department for protection.

67 Del. Laws, c. 352, § 1; 72 Del. Laws, c. 489, § 94.;



§ 7505. Delaware Open Space Council

(a) There is created a Delaware Open Space Council to advise the Secretary on all matters relating to the administration, implementation and financing of this protection program; site selection; methods of protection; and interagency and intergovernmental coordination among public and private land preservation agencies.

(b) The Council shall have 9 members. The Council shall consist of:

(1) One member of the Senate appointed by the President Pro Tempore to serve at the pleasure of the President Pro Tempore;

(2) One member of the House of Representatives appointed by the Speaker of the House to serve at the pleasure of the Speaker of the House;

(3) Seven members appointed by the Governor, at least 4 of whom shall be persons who have been active or have shown an interest in preserving open space. Of the 7 members appointed by the Governor, 3 shall be persons who reside in New Castle County, 2 shall be persons who reside in Kent County, and 2 shall be persons who reside in Sussex County. Initially, 2 members shall be appointed for 2 years; 2 members for 3 years; and 3 members for 4 years. Thereafter members shall serve 4-year terms, provided that at the end of a member's term such member shall continue to serve until a successor is duly appointed;

(4) No more than 5 Council members shall be of 1 political party; provided however, that failing or declining to announce one's political affiliation shall not make such person ineligible for appointment;

(5) The Secretaries of Agriculture and State, the Director of the Delaware Economic Development Office, and the State Liaison Officer for the federal Land and Water Conservation Fund or their duly authorized designees shall be ex officio members of the Council without voting powers.

(c) The Governor shall appoint the chairperson of the Council.

(d) The Department of Natural Resources and Environmental Control shall furnish clerical, technical, legal and other services required by the Council in the performance of its official duties.

(e) Members of the Council shall receive no compensation but may be reimbursed for their actual and necessary expenses incurred in the performance of their official duties. The Council shall hold at least 1 regular meeting in each quarter of each calendar year and shall keep a record of its proceedings. All proceedings of the Council shall be conducted in accordance with Chapter 100 of Title 29.

(f) For purposes of conducting business of the Council, 5 voting members shall constitute a quorum. A majority vote of the members present at a meeting at which a quorum is present shall be required on any action or matter before the Council.

(g) The Council may adopt procedural rules and regulations to carry out the provisions of this chapter.

67 Del. Laws, c. 352, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 394, §§ 1-6.;



§ 7506. Powers and duties of the Council

The Council shall:

(1) Review and recommend to the Department for adoption, after a public hearing, criteria for delineation, and dedication of open space;

(2) Review and recommend to the Department for adoption, after public hearing, state resource area maps;

(3) Review and recommend to the Department for approval lands for permanent protection according to the adopted state resource area maps;

(4) Review and recommend to the Department for adoption, a ranking system to establish land acquisition or permanent protection priorities;

(5) Advise and consult with the Secretary of the Department of Natural Resources and Environmental Control and with other state land preservation agencies and staff on preservation matters;

(6) Advise and consult regarding any change from permanently protected status of open space lands acquired or otherwise protected;

(7) Use the "Greenspaces for Delaware's Future" report prepared by the Department in 1990 as a starting point for carrying out the duties, and purposes of this chapter;

(8) Promote and assist, in conjunction with state agencies, in the development and establishment of creative and innovative methods to secure the permanent protection of open space including but not limited to:

a. Local and regional land trusts;

b. Conservation and preservation easements on a statewide basis;

c. Purchase of less than fee simple property rights;

d. Program or programs to create financial incentives for private sector contributions to establish operations and maintenance funds at state resource areas;

(9) Analyze, in conjunction with the Department of Finance, the state and local tax codes and formulate incentives to encourage landowners and developers to donate or retain ownership of their lands in an undeveloped state;

(10) Coordinate with an interagency working group to be appointed by the Secretary that shall provide technical advice on all matters relevant to this chapter. At a minimum the working group shall consist of state agency technical staff from the Department of Agriculture, the Delaware Economic Development Office, and the Divisions of Historical and Cultural Affairs, Fish and Wildlife, and Parks and Recreation. Nonstate agency membership shall be comprised of representatives from each county government, which may include up to 1 member each from the Planning Department, Parks and Recreation, and or Executive Office, as determined by the County Executive or Levy Court President. The Secretary shall select a chairperson from among the members. The group will work to maximize the use of funds, and use of protection methods other than fee simple acquisition to permanently protect statewide priority projects through utilization of open space criteria and the ranking system adopted by the Department;

(11) Work with the Department, private nonprofit conservation groups and interested private sector interests to preserve and protect open space for the benefit of the citizens of the State;

(12) Recommend to the Department for adoption, after public hearing, any rules and regulations as may be necessary to carry out any provisions of this chapter.

67 Del. Laws, c. 352, § 1; 69 Del. Laws, c. 458, § 1; 77 Del. Laws, c. 236, § 1.;



§ 7507. State resource areas

(a) In furtherance of the purposes of this chapter, the Council shall, in conjunction with the interagency working group, develop and forward to the Department for adoption:

(1) Standards and criteria consistent with the purposes of this chapter for evaluating the lands and waters of the state for inclusion as state resource areas in the open space program;

(2) A system for determining the existence and location of state resource areas; their degree of endangerment; an evaluation of their importance; and information related to their natural, historic or open space values;

(3) A priority ranking system for the acquisition of said lands and waters or rights therein.

(b) The Department shall carry out the following actions in furtherance of this chapter:

(1) Designate and adopt state resource areas for inclusion in the open space program. State resource areas shall be shown on maps of sufficient scale to identify individual properties for planning and zoning purposes.

(2) Update the state resource area maps, in consultation with county governments, at least every 5 years.

(c) Upon adoption of the state resource area maps the Department shall send copies to the affected county for inclusion in the conservation element of their respective comprehensive plans, and send copies to affected municipalities for inclusion in their respective comprehensive plans. Updated state resource area maps shall also be submitted to said agencies no later than 1 year prior to mandatory comprehensive plan updates as required in the Delaware Code.

(d) It is the intent of the General Assembly that the Council shall, in conjunction with the Department, analyze the feasibility and advisability of establishing a right of first refusal to purchase any property located within a state resource area. The Council shall propose and recommend to the General Assembly legislation to accomplish the foregoing, after holding public hearings with respect to such proposal.

67 Del. Laws, c. 352, § 1.;



§ 7508. Land use requirements

(a) In order to maintain the protection of the unique ecological functions of state resource areas in a manner consistent with the purposes of this chapter, each county government shall adopt and incorporate overlay zoning ordinances, guidelines and specific technically based environmental performance standards, design criteria and mitigation requirements, where appropriate, that shall apply to significant ecological functions and identified historic and archeological sites on these lands. The guidelines shall designate the boundaries to which they apply and provide a procedure for the appeal of such boundary designations. The zones created hereunder shall overlie and not replace the existing zoning or preclude or prejudice any change thereto. The standards specified in the guidelines shall include, but not be limited to:

(1) The establishment of frontage, building height, setback and site design requirements that shall apply in state resource areas and which may apply to lands immediately adjacent thereto, which will result in residential, commercial and industrial or other uses which minimize the loss of open space and associated values of state resource area lands.

(2) The establishment of technically based specific environmental performance standards and design criteria that shall apply in and may apply adjacent to state resource areas in order to protect the values of said lands.

(b) The powers granted counties under Title 9 as they pertain to the protection of any natural feature or resource governed by this title, shall be exercised through the adoption of ordinances and land use requirements duly enacted or approved by the county government of each county. Such natural resource protection requirements shall restrict land use activity by means of enactment and enforcement of specific technically based environmental performance standards, design criteria and mitigation requirements consistent with state law and regulations. Minimum lot sizes, density limitations, and prescribed percentages of impervious surface and use limitations and prohibitions shall not constitute performance standards as required herein, however, such limitations and restrictions shall be adopted where appropriate, to establish an alternative means of complying with the purpose and requirements of the overlay zones. It shall be the option of the owner of land to satisfy either (1) the county environmental performance standards, design criteria and mitigation requirement, or (2) the overlay zoning ordinances where such options are made available. The guidelines, performance standards, design criteria of this subsection shall not apply to lands producing agricultural commodities as defined in Chapter 7 of Title 3 or lands under state agency ownership.

(c) In order to encourage landowners and developers to promote the objectives of this chapter, each county government shall evaluate density bonuses, credits or other incentives and allowances to land owners and developers for lands or resource protection rights thereto, to encourage the permanent protection of open space and/or any natural resource as governed by this title and elect such measures as they deem appropriate. The counties shall evaluate and consider enactment of measures to allow such bonuses, allowances, incentives and credits to have the ability to be sold, transferred or applied, as a matter of right, to other lands to the maximum density permitted by the applicable zoning classification, so long as such action is consistent with the comprehensive plan of the county.

(d) Counties shall adopt zoning ordinances that enact these guidelines and standards within 18 months after receipt of state resource area maps from the Department. If a county government does not comply with this 18-month enactment requirement, said county shall be ineligible for any funds negotiated for but unexpended under subsection (e) of this section and return to the State an amount equal to Funds expended under an agreement negotiated under subsection (e) of this section.

(e) The Secretary shall negotiate an agreement and grant a one time amount of up to $100,000 to each county to assist with compliance of the requirements in this section.

67 Del. Laws, c. 352, § 1.;



§ 7509. Program administration

(a) The Department shall administer the conservation program described in this chapter. The Department shall develop, periodically review and maintain a comprehensive statewide outdoor recreation and conservation plan, for consideration and approval by the Council, which shall establish criteria and priorities for the application of funds available for the purposes of this chapter. The Department's existing statewide comprehensive outdoor recreation plan shall be the initial plan for the purposes of this subsection.

(b) The Department, in conjunction with other public and private land management organizations, shall undertake a special program to acquire or otherwise permanently protect lands within established state resource areas and other lands identified as having state significance according to the procedures of this chapter.

(c) Rules and regulations adopted, and contracts entered into, with respect to the Delaware Land and Water Conservation Trust Fund as originally established under [former] § 4733 of this title [repealed] shall remain in effect with respect to the Conservation Trust Fund until amended, revoked or otherwise modified pursuant to this subsection.

(d) Direct costs associated with the administration of the conservation program described in this chapter shall be paid from the Land and Water Conservation Trust Fund.

(e) Five years after July 13, 1990, and every 5 years thereafter through the life of the program, the Secretary and the Council shall report to the Governor and the General Assembly on the status and accomplishments of the program with recommendations regarding continuation of land preservation activities. In addition to the requirements outlined above, the Secretary and the Council shall file annual reports with the General Assembly detailing accomplishments and activities of the program, including its impact on the tax base of the counties.

67 Del. Laws, c. 352, § 1.;



§ 7510. Zoning and use

Notwithstanding any provision of this chapter to the contrary, no open space or other area acquired primarily for recreational use shall be rezoned, neither shall there be a change in the use of any such lands requiring a variance or subdivision approval, except upon 45 days prior notice to all elected members of the General Assembly in whose district such lands, or any part thereof, lie.

72 Del. Laws, c. 156, § 2.;






CHAPTER 76. INLAND BAYS' WATERSHED ENHANCEMENT

§ 7601. Title

This chapter shall be known, and may be cited as "The Inland Bays' Watershed Enhancement Act."

69 Del. Laws, c. 468, § 1.;



§ 7602. Center for the Inland Bays

(a) The Center for the Inland Bays is hereby created as a nonprofit organization. The Center shall apply for nonprofit status under the federal Internal Revenue Code. The purpose of the Center shall be to oversee and facilitate the implementation of a long-term approach for the wise use and enhancement of the Inland Bays' Watershed.

(b) The Center shall receive federal funds for coordinating implementation of the federal Comprehensive Conservation and Management Plan (CCMP), and shall raise private grant moneys to support educational activities, restoration and land acquisition efforts.

69 Del. Laws, c. 468, § 1.;



§ 7603. Board of Directors

(a) The Center shall be administered by a 9-person Board of Directors consisting of the following members:

(1) Secretary of Delaware Department of Agriculture;

(2) Secretary of Delaware Department of Natural Resources and Environmental Control;

(3) Representative from the Sussex Conservation District;

(4) Administrator from Sussex County;

(5) Representative from Sussex County Association of Towns;

(6) Chair of the Inland Bays Scientific and Technical Advisory Committee;

(7) Chair of the Inland Bays Citizens Advisory Committee;

(8) A citizen of Sussex County designated by the President Pro Tem of the Delaware Senate; and

(9) A citizen of Sussex County designated by the Speaker of the Delaware House of Representatives.

Each member may designate an alternate in the event such member is unable to participate in any decision-making process of the Board.

(b) The United States Environmental Protection Agency and other federal agencies may serve as nonvoting, ex-officio members of the Board. In addition, the President Pro-Tem of the Delaware State Senate and the Speaker of the Delaware State House of Representatives may each designate 1 nonvoting, ex-officio member to the Board, which member shall be a resident of Sussex County.

(c) The Inland Bays Estuary Program and the Inland Bays Scientific and Technical Advisory Committee (STAC) and the Citizens Advisory Committee (CAC) shall continue to serve as formal advisory bodies to the Board.

69 Del. Laws, c. 468, § 1; 70 Del. Laws, c. 313, § 1.;



§ 7604. Duties of the Board of Directors

(a) The Board shall be responsible for the procurement and administration of federal and private moneys secured to fulfill the responsibilities pursuant to the protection and restoration of the Inland Bays' watershed. The Board shall review and consider recommendations made by the Executive Director concerning priorities for protecting and restoring the Inland Bays' watershed and to oversee fundraising activities and the distribution of moneys received.

(b) The Board of Directors shall oversee and facilitate the implementation of the CCMP upon its adoption, tracking and monitoring its progress leading to improvements to the Inland Bays, facilitating an ongoing dialogue on issues concerning their protection, educating the public and students about how to protect the Bays and determining priorities for restoration, enhancement and land acquisition projects.

(c) Meetings of the Board of Directors shall be held at least quarterly, or as deemed necessary, and shall be open to the public and advertised according to Delaware law. Experts in various subject matters may be invited to address the Board of Directors as needed and appropriate.

(d) Staff support for the Board shall be provided by an Executive Director who will convene its meetings; develop and carry out its agreements; develop grant proposals and fundraising events to support its educational, restoration and land acquisition activities; prepare solicitations for proposals and make recommendations for the award of grants for educational and restoration projects; prepare progress reports, work plans and budgets for the Board's approval; support advisory committees; supervise staff and perform other duties as assigned by the Board.

(e) The Board shall submit a progress report annually to the General Assembly. The General Assembly may order periodic general audits of the Center for the Inland Bays.

69 Del. Laws, c. 468, § 1.;






CHAPTER 77. EXTREMELY HAZARDOUS SUBSTANCES RISK MANAGEMENT ACT

§ 7701. Short title

This chapter shall be known and may be cited as the "Extremely Hazardous Substances Risk Management Act."

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7702. Findings

(a) The General Assembly finds that a portion of Delaware's population is potentially exposed to accidental releases of extremely hazardous substances (EHS) which could cause deaths or permanent disabilities to persons experiencing short-term exposure to those substances.

(b) The General Assembly also finds that although modern technology, operating systems, inspection and monitoring programs and other safeguards cannot guarantee that catastrophic releases of EHS, generation of pressure waves or thermal exposure will not occur, a well conceived and vigorously managed risk management program can reduce the likelihood of such occurrences.

(c) The General Assembly further finds that there is a need to educate the public, the business community and every person associated with EHS about the risks of EHS, and the measures that can be taken to minimize the probability of catastrophic events associated with EHS.

(d) The Department adopted the Delaware "Regulation for the Management of Extremely Hazardous Substances" on September 25, 1989, and modified this regulation on December 18, 1995, in accordance with this chapter.

(e) The General Assembly finds that the United States Congress authorized the United States Environmental Protection Agency (EPA) and the United States Department of Labor, Occupational Safety and Health Administration (OSHA) to develop similar federal requirements in the Clean Air Act Amendments of 1990. OSHA promulgated its standard (29 CFR 1910.119) on February 24, 1992. EPA promulgated its list rule (40 CFR 9 and 68) on January 31, 1994. Additionally, EPA promulgated its Accidental Release Requirements rule (40 CFR Part 68) on June 20, 1996. The Clean Air Act Amendments of 1990 allows for the delegation of the federal EPA authority for the Accidental Release Requirement rule to a state implementing agency.

(f) The Department shall undertake the delegation of EPA's authority by the regulatory revision process enacted in this chapter. The Department shall act to maintain EPA's delegated authority once it is obtained. The Delaware "Regulation for the Management of Extremely Hazardous Substances" which became effective on September 25, 1989, and was modified on December 18, 1995, shall remain in effect until the revised regulation becomes effective on or before June 21, 1999.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7703. Purpose, goal and scope

(a) The purpose of this chapter is to protect the lives and health of citizens of the State living and working in the vicinity of facilities with extremely hazardous substances.

(b) This chapter is concerned with the prevention of sudden releases of EHS and the generation of pressure waves and thermal exposures beyond the property boundaries of the facility where they occur and the catastrophic health consequences caused by short-term exposures to such accidental releases. This chapter has the goal of prevention of such catastrophic events by requiring responsible person or persons having extremely hazardous substances on-site to take all feasible actions needed to minimize the probability of catastrophic events. It is the intent of this chapter to complement and be enforced in conjunction with other laws. The Department may, by regulation, exempt or establish a greater threshold quantity for an agriculture nutrient when exclusively used as an agricultural nutrient and held by a farmer. The Department shall, by regulation, determine whether other laws provide equal or more stringent protection according to the purpose of this chapter. In such instances, the Department may exempt a process containing an EHS from all or part of the elements of the risk management program developed under § 7709 of this title.

(c) Responsible person(s) from a regulated facility may select cost-effective methods of achieving the purpose of this chapter where a risk management program appropriate to the risk is in effect. EHS already under the jurisdiction of other laws may continue to be used subject to this chapter. Individual containers of EHS for retail sale only are not regulated by this chapter.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7704. Policy and general duty

(a) The General Assembly believes that every person in control of or associated with an EHS is responsible for operating in a manner consistent with the purpose of this chapter. It is their obligation to develop and implement a risk management program that anticipates and minimizes the chances of catastrophic events. The facility risk management plan and the risk management program implementation shall be subject to review by the Department. It shall be the objective of the regulations and programs established under this chapter to prevent accidental releases and to minimize the consequences of any such release of any substance listed pursuant to § 7707 of this title or any other extremely hazardous substance. Every person in control of or associated with any such substance that is produced, processed, handled or stored has a general duty to identify hazards which may result from such releases using appropriate hazard assessment techniques, to design and maintain a safe facility taking such steps as are necessary to prevent releases, and to minimize the consequences of accidental releases which do occur.

(b) Nothing in this chapter shall be interpreted, construed, implied or applied to create any liability or basis for suit for compensation for bodily injury or any other injury or property damages to any person that may result from accidental releases of such substances.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7705. Definitions

As used in this chapter:

(1) "A catastrophic event" means a sudden release of a sufficient quantity of an EHS, a pressure wave or a thermal exposure beyond the property boundaries of a facility which may cause death or permanent disability to a person because of a single short-term exposure. In this definition, an accidental fire at a nonregulated facility is excluded from consideration as a catastrophic event creating EHS.

(2) "Actual quantity" (AQ) means the sum of all the physical quantities of a specific EHS in whatever form at the maximum design capacity of the facility.

(3) "A substance hazard index" (SHI) means a calculated number which relates the relative danger of a substance considering substance toxicity and ability to disperse in the atmosphere as specified in § 7707 of this title.

(4) "Department" means the Department of Natural Resources and Environmental Control.

(5) "EPA" means the United States Environmental Protection Agency.

(6) "Extremely hazardous substance" (EHS) means a substance in the form of a gas, liquid, solid, vapor, powder, aerosol or mixture of these states which is listed pursuant to § 7707 of this title.

(7) "Extremely hazardous substance list" (EHSL) means a compilation of EHS that meets the criteria set forth in § 7707 of this title.

(8) "Facility" means an area bounded by a property line where a person has EHS present, or the sum of adjacent such areas separated by less than 100 meters under common management control.

(9) "Inspection notes" means handwritten statements or descriptions made during an inspection used to aid memory when preparing the inspection report.

(10) "OSHA" means the United States Department of Labor, Occupational Safety and Health Administration.

(11) "Person" means a natural person, partnership, limited partnership, trust, estate, corporation, custodian, association nominee or any other individual entity in its own or any representative capacity.

(12) "Release" means the introduction of an EHS into the atmosphere that, by means of atmospheric dispersion under average atmospheric conditions for Delaware, will cause an EHS to be conveyed outside of a facility or the generation of a pressure wave or a thermal exposure beyond the facility's boundary.

(13) "Responsible person(s)" means:

a. For a corporation: a president, vice-president, secretary or treasurer of the corporation or any other person who performs similar policy or decision making functions for the corporation, or a duly authorized representative of such person approved in advance by the Department (which may be the "contact person" as indicated in the RMP),

b. For a partnership, limited partnership or sole proprietorship: a general partner or the proprietor, respectively, or the delegation of authority to a representative approved in advance by the Department (which may be the "contact person" as indicated in the RMP), or

c. For a municipality, state, federal or other public agency: either a principal executive officer, a ranking elected official or a duly authorized representative of such person approved by the Department (which may be the "contact person" as indicated in the RMP).

(14) A "risk management plan" ("RMP") is information which shall be submitted by each EPA regulated facility in a method and format to a central point as specified by EPA prior to June 21, 1999. This information shall contain an executive summary, registration, 5-year accident history, off-site consequence analysis, prevention program summary, summary of the emergency response program and a certification statement by the facility owner or operator. For substances regulated by Delaware but not regulated by EPA, the risk management plan shall be submitted in a method and format to a central point as specified by the Department, by regulation, prior to June 21, 1999. The RMP from each facility will be made available to the Department, the State Emergency Response Commission, the Local Emergency Planning Committees, to other state agencies involved in emergency planning and preparedness and the citizens of the State.

(15) "Risk management program" means all activities intended to reduce risk, including, but not limited to, the consideration of technology, personnel and facilities, and is more fully described in § 7709 of this title.

(16) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control or the Secretary's designee.

(17) "Threshold quantity" (TQ) means the amount of EHS sufficient to cause a catastrophic event. The threshold quantity shall be calculated based on the criterion established in § 7707(b) of this title.

(18) "Unit" as used in § 7713 of this title is defined as the actual quantity of EHS on a facility within a process divided by the threshold quantity.

66 Del. Laws, c. 417, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7706. Regulations

(a) The Secretary may adopt, amend, modify or repeal regulations, after public hearing, to effectuate the policy and purpose of this chapter. Cost effectiveness, technical feasibility, risk to public health and risk reduction effectiveness are factors that must be considered by the Department in making its findings and developing regulations. In no case shall the costs of risk management program provisions be the deciding factor if the result would jeopardize the purpose of this chapter.

(b) When developing regulations, the Department shall establish an ad hoc committee of interested persons. When establishing this committee, the Department shall solicit the involvement of interested persons such as, but not limited to, the following: Secretaries or their designees of the Department of Natural Resources and Environmental Control, the Department of Agriculture, the Department of Safety and Homeland Security and the Department of Health and Social Services; the State Fire Marshal or a designee; a member of the Delaware Chemical Industry Council; a member of the Delaware State Chamber of Commerce; a member of the Delaware City Community Awareness Emergency Response Committee; a member of the Citizens Advisory Committee to the Department of Natural Resources and Environmental Control; a member of the Delaware Petroleum Council; and citizens of the State representing public organizations with a concern for the environment. The Department Secretary (or a designated person) shall chair the committee.

(c) The regulations developed for this chapter by the Department shall be periodically reviewed.

(d) In addition, the Department shall develop cooperative agreements as needed with the Division of Public Health, the Department of Safety and Homeland Security, Office of the State Fire Marshal and any other private, public or federal agency.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1; 74 Del. Laws, c. 110, § 138.;



§ 7707. Extremely hazardous substance list (EHSL)

(a) The Department shall develop and adopt regulations for the identification of extremely hazardous substances. An EHSL shall be developed based on at least 1 of the following criteria:

(1) Extremely toxic substances — Substances are regulated because of their extreme toxicity, ability to disperse and quantity. Each substance shall be assigned a Substance Hazard Index (SHI) number to rank the risk associated with the substance. Substances with an SHI greater than or equal to 8,000 shall be regulated.

The SHI is derived as follows:

SHI<equalsign>EVC

ATC

Where:

ATC is the acute toxicity concentration in parts per million defined as the lowest reported concentration, based on recognized scientific protocols, that will cause death or permanent disability to humans from an exposure duration of 1 hour. Extrapolations from various sources of data are permitted using scientifically recognized methods. If toxicity data based on recognized scientific protocols are unavailable, the EHS ATC is set at 10.0 parts per million.

Where:

EVC is the equilibrium vapor concentration at 20°C. defined as the substance vapor pressure at 20°C. in millimeters of mercury multiplied by 1,000,000 divided by 760. For powders, solids or aerosols, the substance vapor pressure is replaced by the maximum substance concentration that can be conveyed in air after a settling distance of 100 meters from the point of emission.

(2) Explosive substances — Substances are regulated because of their extreme reactivity, instability or explosiveness and creation of associated pressure waves, either inside of confined spaces or in the open atmosphere.

(3) Flammable and combustible substances — Substances are regulated because of their ability to ignite and burn rapidly, thus creating the possibility of high thermal exposure. Industry standards such as National Fire Protection Association, NFPA 30 may be used as a basis for defining compliance with the terms and conditions of this chapter.

(4) In developing the EHSL to undertake and maintain the delegation of EPA's authority, the Department shall, by regulation, consider each of the following criterion:

a. The severity of any acute adverse health effects associated with accidental releases of the substance;

b. The likelihood of accidental releases of the substance; and

c. The potential magnitude of human exposure to the accidental releases of the substance.

(b) The Department shall develop and adopt regulations which determine the TQ of each EHS. In developing the TQ for each regulated substance, the Department shall consider the following:

(1) For extremely toxic substances — The Department shall identify the TQ of EHS that require registration and regulation. For a given EHS, the threshold quantity shall be calculated based on commonly recognized atmospheric modeling procedures and mortality/exposure probabilities calculated for an average individual.

(2) For extremely explosive substances — The threshold quantity shall be calculated based on commonly recognized procedures to predict the potential impact of a given substance.

(3) For extremely flammable substances — The threshold quantity shall be calculated based on commonly recognized procedures to predict the burning characteristics, fire size, thermal radiation generation and dissipation with distance and the consequences of a fire. Industry standards such as National Fire Protection Association "Flammable and Combustible Liquids Code" NFPA 30 may be used as a basis for defining compliance with the terms and conditions of this chapter.

(4) In developing the threshold quantities for the EHSL to undertake and maintain the delegation of EPA's authority, the Department shall, by regulation, take into account the toxicity, reactivity, volatility, ability to disperse, combustibility or flammability of the substance and the amount of the substance which, as a result of an accidental release, is known to cause or may reasonably be anticipated to cause death, injury or serious adverse effects to human health for which the substance was listed.

(c) The Department shall have the power to amend, by regulation, the identification of EHS and the EHSL on the basis of information or scientific data that may become available to the Department.

(d) When the actual quantity of an EHS is greater than or equal to the TQ established by the Department, a responsible person or persons must:

(1) Submit the information required pursuant to § 7708 of this title.

(2) Implement a risk management program pursuant to § 7709 of this title.

(3) Pay the annual fee pursuant to § 7713 of this title.

When the actual quantity of an EHS is less than the TQ or when any other hazardous substance is present at a facility, then responsible person(s) must comply with the general duty statement pursuant to § 7704(a) of this title.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7708. Risk management plan

(a) Prior to January 1, 1999, the Department shall develop regulations and appropriate guidance to aid the regulated facilities in Delaware in complying with their obligations to submit a RMP. It is the belief of the General Assembly that the federal database of facility RMPs can and should be used to replace the previous system of state registration.

(b) The Department shall have the authority to develop its own risk management plan submission process by regulation should the federal system fail to meet the needs of the Department in carrying out this chapter. Should the Department develop its own RMP submission process, the RMP shall be submitted in a method and format to a State central point as specified by the Department prior to June 21, 1999.

(c) Each facility RMP shall be made available by the Department to the State Emergency Response Commission, the Local Emergency Planning Committees, to other state agencies involved in emergency planning and preparedness and to citizens of the State.

71 Del. Laws, c. 308, § 1.;



§ 7709. Risk management program

(a) The Department shall adopt, pursuant to § 7706 of this title, regulations stating the critical provisions of a risk management program. The provisions will include, but not be limited to:

(1) Design standards review.

(2) Modification control and documentation of equipment and procedural changes.

(3) Hazard review of all processes and equipment associated with EHS with an emphasis on preventing, avoiding, minimizing and containing extreme risks.

(4) Operating instructions.

(5) Maintenance and inspection procedures and requirements for all equipment in extremely hazardous substance services.

(6) Operator training program with a means of determining proficiency.

(7) Incident investigation procedures and remedial action requirement.

(8) Inspection and auditing requirements.

Compliance with each of these provisions must be documented by written records. Each of these provisions shall be updated as required.

(b) All persons with an actual quantity of an EHS that is equal to or exceeds the threshold quantity must implement a risk management program appropriate to the facility risk. Facilities built or modified on or after June 21, 1999, that have a process containing an EHS; or existing facilities implementing a new process containing an EHS; or existing facilities introducing a new EHS into an existing process, must implement a risk management program appropriate to the facility risk prior to introduction of the EHS to the process.

(c) Responsible person(s) are required to certify to the Department that a risk management program that meets Department criteria is in place at the facility. The certification statement that is part of the federal RMP facility submission may act to fulfill this requirement. The risk management program shall be available to the Department for review at each facility at scheduled inspections.

66 Del. Laws, c. 417, § 1; 70 Del. Laws, c. 239, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7710. Inspection

(a) Inspection program components — Essential components of a facility inspection shall include at a minimum:

(1) A sampling of all required risk management program documentation;

(2) A physical inspection of equipment associated with the process containing the EHS to verify implementation of the risk management program;

(3) Evidence of the application of engineering and maintenance standards associated with EHS substances; and

(4) Sampling interviews of personnel associated with EHS to verify that the provisions of the risk management program have been implemented.

(b) Confidential information — All documents (such as, but not limited to: inspection reports, responses to inspection reports, notices of violation, administrative orders and penalties, correspondences and facility RMPs) submitted to the Department or developed by the Department pursuant to this chapter shall be handled consistent with the Freedom of Information Act (Chapter 100 of Title 29) with the exception of the following which shall be maintained as confidential by the Department:

(1) Sections of inspection notes containing or relating to trade secrets, and/or commercial or financial information observed, viewed or obtained orally during an inspection that may result in substantial harm to a business' competitive edge.

(2) Sections of inspection notes containing the identity of persons interviewed during the inspection.

(c) Inspection program schedule — The Department shall develop and issue a phased initial inspecting program on the basis of degree of risk. Facilities with extremely hazardous substances having the highest substance hazard indexes shall be inspected before facilities with lower indexed extremely hazardous substances. Facility inspections shall continue during the regulation revision process and be an integral part of the revised regulation.

The Secretary may determine the frequency of inspection of a specific facility, based on:

(1) Compliance history;

(2) The recent occurrence of an incident involving an extremely hazardous substance; or

(3) Recent compliance with this chapter.

Each facility shall be inspected at least once every 3 years.

(d) Inspection Protocol — All inspections shall be conducted by trained and tested state personnel or representatives. All inspections shall be conducted within the limits of a thorough Risk Management Program Inspection Protocol issued by the Department and adopted after public hearing. The Protocol consists of specific questions, facility characteristics, required risk management program components, physical observations and interviews.

(e) Inspection training program — The Department shall have a training program to periodically educate and test state employees or representatives responsible for inspecting regulated facilities. The program shall also be available to personnel responsible for operation of facility risk management programs in accordance with the purpose of this chapter. Preparation of such a training program shall make full use of appropriate available resources. Successful completion of such a training program is a requirement for all state employees or representatives responsible for inspecting regulated facilities or dealing with implementation of this chapter.

(f) Access to facilities and records — The Department has the right to enter any facility at any time to verify compliance with this chapter. Inspections for the purpose of document review shall be scheduled with the facility with reasonable advance notice and, when possible, mutual agreement. Inspectors shall comply with all safety regulations of the facility.

(g) A report of compliance or noncompliance — The Department shall issue an inspection report detailing the findings of compliance or noncompliance with the risk management program requirements for each inspection. This report shall contain the Department's recommendations based on inspection for potential improvements to a facility's risk management program. In the event that the Department has a finding of substantial noncompliance, the Department may issue a written notice of violation and may proceed as detailed in § 7714 of this title.

(h) Resolution of unfavorable inspection findings — Responsible person or persons of the facility shall respond to the Department's recommendations from the written inspection report within 60 days and notify the Department of any changes and additions to improve their risk management program or respond with a remediation plan and schedule for the Department's approval. Upon a finding of substantial noncompliance with the risk management program, with the risk management plan or upon a finding of failure to implement the approved remediation plan or schedule, the Department may proceed as detailed in § 7714 of this title.

(i) Written agreement — If the responsible person(s) and the Department agree on measures to correct risk management program deficiencies or omissions, the parties may enter into a written agreement.

(j) Issuance of administrative order — If, after notice to the responsible person or persons of the facility and an administrative hearing with written findings, the parties are unable to reach an agreement on improvements to the facility risk management program to bring it into compliance, the Department shall issue an administrative order requiring correction of deficiencies of the risk management program including a schedule for the corrections as detailed in § 7714 of this title.

(k) Injunctive relief — If, upon Department inspection and notice to the responsible person(s) of the facility, a functioning risk management program is lacking and a situation exists which demonstrates the purpose of this chapter is in real and imminent jeopardy, the Department may promptly seek injunctive relief in Chancery Court.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7711. Notification requirements

Construction and operating permits shall be granted by state agencies for facilities and equipment involving extremely hazardous substances regulated under this chapter only after notification by those agencies to the Department and written confirmation by any person involved that the permit applicant has been notified of the requirements of this chapter and its regulations.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7712. Information program

(a) The Department, assisted by the Division of Public Health of the Department of Health and Social Services, the Department of Safety and Homeland Security and the Delaware Economic Development Office, shall prepare and implement an information program designed to inform the general public, local public officials and the business community about the requirements of this chapter and regulations adopted thereto, about the health risks of accidental releases of extremely hazardous substances and about means available to minimize the chances of accidental catastrophic releases of such substances.

(b) The information program shall include information about current risk management programs of industrial companies and business establishments in Delaware as well as emergency plans, public and private, to protect the public in cases of catastrophic accidental releases of extremely hazardous substances. The Department may cooperate with other groups for purposes of this program.

66 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 458, § 1; 71 Del. Laws, c. 308, § 1; 74 Del. Laws, c. 110, § 138.;



§ 7713. Fees

(a) The Department is authorized to charge and collect fees from persons with extremely hazardous substances pursuant to §§ 7707 and 7709 of this title. Fees shall be a minimum of $500 per year for the first whole unit and $25 per year for each additional unit to a maximum of 300 units.

(b) The Department may assess a fee to cover additional actual costs to the Department for any facility whose submitted RMP or whose risk management program records that are made available during inspection are inaccurate or incomplete to the extent that the RMP and/or inspection of the facility cannot be accomplished within a reasonable time. The Department shall include documentation with the assessment of its findings or condition of the records on which the assessment is based.

(c) All fees collected under this section are hereby appropriated to the Department for its use for the purposes of this chapter.

66 Del. Laws, c. 417, § 1; 68 Del. Laws, c. 86, § 10; 71 Del. Laws, c. 308, § 1.;



§ 7714. Violations and penalties

(a) Whoever violates this chapter or any rule or regulation duly promulgated thereunder, shall be punishable by a civil penalty imposed by Superior Court of not less than $1,000 nor more than $10,000 per day per violation. In addition, the Secretary may seek injunctive or other relief in Chancery Court.

(b)(1) In the Secretary's discretion, the Secretary may impose an administrative penalty of up to $10,000 per day of violation whenever the Secretary determines that any person has failed to submit a complete risk management plan as required by § 7708 of this title or does not have a substantially complete risk management program in place as required by § 7709 of this title or does not comply with any provision of this chapter or rule or regulation duly promulgated thereunder. The Secretary may order those operations that present a real and imminent hazard to cease, after notification to the responsible person(s).

(2) Prior to assessment of an administrative penalty, written notice of the Secretary's proposal to impose such a penalty shall be given to the responsible person(s), and the responsible person(s) shall have 30 days from receipt of the notice to request a public hearing. Any public hearing, right of appeal and judicial appeal shall be conducted pursuant to § 7716 of this title. The amount of the administrative penalty shall be determined based on the nature, circumstances, extent and gravity of the violation or violations, and such other matters as justice may require.

(3) In the event of nonpayment of the administrative penalty after all legal appeals have been exhausted, a civil action may be brought by the Secretary in a court of competent jurisdiction for the collection of the administrative penalty, including interest, attorney's fees and costs. The validity and appropriateness of such administrative penalty shall not be subject to review.

(c) Any person who knowingly violates any applicable requirement of this chapter or of a risk management program or any person who knowingly makes a false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under this chapter, or under any rule, regulation or order issued under this chapter, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained under this chapter, shall upon conviction be subject to a criminal fine of not more than $25,000 per day per violation, or imprisonment for 1 year, or both. The Superior Court shall have jurisdiction of offenses under this subsection. The Secretary may order those operations that pose a hazard to the public to cease.

(d) Any expenses or civil or administrative penalties collected by the Department under this section are hereby appropriated to the Department to carry out the purposes of this chapter.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1; 72 Del. Laws, c. 96, § 1.;



§ 7715. Hearings

Any public hearing held by the Secretary pursuant to this chapter shall be held in accordance with § 6006 of this title, as well as any additional notice and hearing requirements the Secretary has adopted by regulation.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7716. Appeals

(a) Any person or persons whose interest is substantially affected by any action of the Secretary may appeal to the Environmental Appeals Board in accordance with § 6008 of this title.

(b) Any person or persons, jointly or severally, or any taxpayer, or any officer, department, board or bureau of the State, aggrieved by any decision of the Environmental Appeals Board, may appeal to the Superior Court in accordance with § 6009 of this title.

66 Del. Laws, c. 417, § 1; 71 Del. Laws, c. 308, § 1.;



§ 7717. Inconsistent laws superseded

All laws or regulations inconsistent with any provision of this chapter are hereby superseded to the extent of the inconsistency; provided however, that rights of a person or persons to recover damages shall not be affected by this chapter.

71 Del. Laws, c. 308, § 1.;






CHAPTER 78. POLLUTION PREVENTION ACT

§ 7801. Short title

This chapter shall be known and may be cited as the "Pollution Prevention Act."

67 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 499, § 1.;



§ 7802. Findings and purpose

(a) The General Assembly finds that:

(1) Whenever possible, the generation of waste should be reduced or eliminated as expeditiously as possible, and that waste that is generated should be recovered, reused, recycled, treated or disposed of in a manner that minimizes any present or future threats to human health or the environment;

(2) There may exist many promising technologies for the reduced generation of waste, for recovery, reuse, recycling and treatment of waste; and

(3) Financial commitments by public agencies and private industry for the expeditious development and implementation of waste reduction, recovery, reuse, recycling and treatment technologies depends upon further research as well as credible and timely demonstrations of economic viability, technical feasibility, environmental acceptability and reliability of this technology.

(b) Therefore the General Assembly declares:

(1) The purposes of this chapter are to enhance the protection of human health and the environment, and to establish a multi-media Pollution Prevention Program which will demonstrate and facilitate the potential for pollution prevention and waste minimization in Delaware through focusing on the following objectives:

a. Targeting industries and locations for technical assistance; and

b. Providing pollution prevention, education and outreach; and

(2) That it is the policy of this State, in concurrence with the Delaware Environmental Legacy Report, that waste that is generated should be, in order of priority, reduced at its source, recovered, reused, recycled, treated or disposed of so as to minimize the present and future threat to human health and the environment.

(c) It is the intent of this chapter to complement and be enforced in conjunction with other laws.

67 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 499, §§ 2, 3.;



§ 7803. Definitions

As used in this chapter:

(1) "Department" means the Department of Natural Resources and Environmental Control.

(2) "Implementation Committee" means the Pollution Prevention Implementation Committee.

(3) "Multi-media" means all environmental media including, but not limited to, workplaces within facilities, water, land and air.

(4) "Person" means any individual, trust, firm, joint stock company, federal agency, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state or any interstate body.

(5) "Pollution Prevention" means any practice which:

a. Reduces the amount of any hazardous substance, pollutant or contaminant entering any waste stream or otherwise released into the environment (including fugitive emissions) prior to recycling, treatment or disposal; and

b. Reduces the hazards to public health and the environment associated with the release of such substances, pollutants or contaminants.

The term includes equipment or technology modifications, process or procedure modifications, reformulation or redesign of products, substitution of raw materials and improvements in housekeeping, maintenance, training or inventory control.

The term "pollution prevention" does not include any practice which alters the physical, chemical or biological characteristics of the volume of a hazardous substance, pollutant or contaminant through a process or activity which itself is not integral to and necessary for the production of a product or the providing of a service.

(6) "Secretary" means the Secretary of the referenced state department or a duly authorized designee.

(7) "Trade secret" means any information concerning production processes employed or substances manufactured, processed or otherwise used within a facility which the Secretary of the Department has determined to be propriety information.

(8) "Waste" means, but is not limited to, those substances defined as such under Delaware Codes, or the regulations promulgated thereunder: air pollution as defined in § 6002 of this title; hazardous waste as defined in § 6302 of this title; industrial waste as defined in § 6002 of this title; liquid waste as defined in § 6002 of this title; other wastes as defined in § 6002 of this title; refuse as defined in § 6002 of this title; rubbish as defined in § 6002 of this title; sewage as defined in § 6002 of this title; and solid waste as defined in § 6002 of this title.

67 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 499, §§ 2, 4.;



§ 7804. Pollution Prevention Program

(a) The Department shall establish the Implementation Committee and appoint the members thereof.

(1) The Implementation Committee shall be composed of, but not be limited to, the following individuals or their designee:

a. The Secretary of the Department;

b. The Director of the Delaware Economic Development Office;

c. The Secretary of the Department of Agriculture;

d. The Director of the Office of Management and Budget;

e. The President of the Delaware State Chamber of Commerce;

f. The Secretary of Education;

g. The General Manager of the Delaware Solid Waste Authority;

h. A representative of the League of Local Governments;

i. A representative of the Chemical Industry Council;

j. A representative of Delaware State University;

k. A representative of Delaware Technical and Community College;

l. A representative of the University of Delaware;

m. A representative from the private solid waste collection industry;

n. A representative of civic organizations; and

o. A representative of an environmental organization.

The Implementation Committee will be chaired by the Secretary of the Department and be staffed by the Department. The members of the Implementation Committee are appointed for a period of 1 1/2 years and shall meet at least monthly during this period.

(2) The Implementation Committee shall select the target industry and location for the initial technical assistance program. The Committee shall evaluate the technical assistance program 1 year after the program commences or upon completion, whichever is earlier. The Committee shall then select a second target industry or location for the technical assistance program.

(b)(1) The objectives of the Pollution Prevention Program shall be:

a. Targeting industries and locations for technical assistance; and

b. Providing pollution prevention education and outreach.

(2) These objectives shall be accomplished through implementation of, but not be limited to, the programs outlined in this section.

a. Technical assistance:

1. The Department shall create a multimedia waste reduction assistance program to provide technical assistance to targeted industries, focusing on small companies within the industry because, for the most part, they do not have the economic or technical resources necessary to acquire recommendations on how to effectively minimize their wastes. The program will be made available to other industries which request assistance. The overall objective of the multi-media opportunity audit program is to reduce or recycle, to the maximum extent practicable, all waste streams within an industry.

2. An information clearinghouse shall be established and located at the Delaware Economic Development Office. The clearinghouse will contain a database of pollution prevention technologies and case studies of technology applications.

b. Pollution prevention education and outreach:

1. The Department shall increase public awareness of the need for individual and community based pollution prevention programs by conducting educational workshops and industry seminars.

2. The Department shall produce a pollution prevention newsletter to be distributed to industry and the public.

(c) An annual report on the Pollution Prevention Program shall be provided to the Governor and the General Assembly. The report shall include an evaluation of current programs and plans for implementation of any additional programs, including information on potential benefits, who should be responsible for implementing them, how much they will cost, and how they might be financed.

67 Del. Laws, c. 361, § 1; 69 Del. Laws, c. 67, § 2; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 499, §§ 3, 5, 6; 73 Del. Laws, c. 65, § 6; 75 Del. Laws, c. 88, § 16(1).;



§ 7805. Trade secret protection

All trade secret information, written, verbal or observed, obtained pursuant to this chapter by the Department or any other state agency will be held as confidential unless such information is already a matter of public record or disclosure is required by law. Nothing in this section shall be construed as limiting the disclosure of information by the Department to any officer, employee or authorized representative of the state or federal government concerned with effecting this chapter. Prior to disclosure of trade secret information to an authorized representative who is not an officer or employee of the state or federal government, the person providing the trade secret information may require the representative to sign an agreement prohibiting disclosure of such information to anyone not authorized by this chapter or the terms of the agreement. Such agreement shall not preclude disclosure by the representative to any state or federal government officer or employee concerned with effecting this chapter. Any person who, by virtue of obtaining access to confidential trade secret information and knowing that disclosure is prohibited, knowingly and wilfully discloses the information to any person not entitled to receive it shall be in violation of this chapter and subject to disciplinary actions provided by the Merit Rules, including dismissal.

67 Del. Laws, c. 361, § 1.;






CHAPTER 79. ENVIRONMENTAL PERMIT APPLICATION BACKGROUND STATEMENT

Subchapter I Environmental Permit Application Background Statement

§ 7901. Findings; purpose

(a) The General Assembly finds that:

(1) The discharge of pollutants to Delaware's air and water, and the management and disposal of solid and hazardous wastes in Delaware's environment can create significant risks to public health and environmental quality;

(2) The protection of Delaware's coastal zone and subaqueous lands from environmental degradation is a matter of public trust as demonstrated by the enactment of the Delaware Coastal Zone Act, Chapter 70 of Title 7, and the Delaware Subaqueous Lands Act, Chapter 72 of Title 7;

(3) The public has a right to clean air and water, and otherwise to a healthy environment; and

(4) Because of the importance of these resources to the health and welfare of Delaware citizens, the State has a right and responsibility to ensure that those regulated parties obtaining permits to discharge pollutants, manage wastes, or make commercial use of the coastal zone and the State's subaqueous lands can be trusted to carry out the responsibilities and conditions of these permits.

(b) It is the purpose of this subchapter to ensure that the State has adequate information about the background of applicants or regulated parties for the purposes of processing permits and conducting other regulatory activities associated with stormwater management, NPDES, oil pollution liability, air, hazardous waste, solid waste, commercial subaqueous, wetlands, coastal zone, underground storage tank, extremely hazardous substances, hazardous substances cleanup and emergency planning and community right-to-know under the authority of Chapters 40, 60, 62, 63, 66, 70, 72, 74, 74A, 77, 78 and 91 of this title, Chapter 63 of Title 16, and § 8028 of Title 29. This includes the ability to identify applicants or regulated parties with histories of environmental violations or criminal activities and/or associations or applicants who cannot demonstrate the required responsibility, expertise or competence which is necessary for the proper operation or activity permitted by the Department.

(c) The purpose of chronic violator status is to provide a mechanism for preventing or correcting circumstances in which:

(1) One or more of the traditional enforcement tools and regulatory programs of the Department appear insufficient to conform behavior and deter future violations by the regulated party; or

(2) The regulated party appears to be treating penalties and other sanctions as merely an on-going business expense rather than as symptomatic of underlying problems and threats to the State's environment that must be addressed and corrected.

68 Del. Laws, c. 419, § 1; 73 Del. Laws, c. 117, § 5; 78 Del. Laws, c. 177, §§ 1-3.;



§ 7902. Statement required

(a) Applicants for, and holders of, permits to conduct stormwater management, NPDES, oil pollution liability, air, hazardous waste, solid waste, commercial subaqueous, wetlands, coastal zone, storage tank, extremely hazardous substances, hazardous substances cleanup and emergency planning and community right-to-know activities under the authority of Chapter 40, 60, 62, 63, 66, 70, 72, 74, 74A, 77, 78 or 91 of this title, Chapter 63 of Title 16, § 8028 of Title 29, shall be required by the Department to submit a statement containing the following information on an annual basis:

(1) A complete list of all current members of the board of directors, all current corporate officers, all persons owning more than 20 percent of the applicant's stock or other resources, all subsidiary companies, parent companies and companies with which the applicant's company shares 2 or more directors; provided that, for initial permit applicants that have not been declared chronic violators only, the Department shall have discretion to determine how much of this information to require, based on the likely utility of the information balanced against the burden imposed by requiring it;

(2) The names of the persons serving as the applicant's local chief operating officer with respect to each facility covered by the permit in question.

(3) A description of all notices of violation, criminal citations, arrests, convictions, or civil or administrative penalties assessed against the applicant or any other person identified under paragraph (a)(1) or (2) of this section for the violation of any environmental statute, regulation, permit, license, approval or order, regardless of the state in which it occurred, for the 5 years prior to the date of the statement;

(4) A description of the disposition of any of the items identified pursuant to paragraph (a)(3) of this section and any actions that have been taken to correct the violations that led to such enforcement of actions.

(5) A description of any felony or other criminal conviction for a crime involving harm to the environment or violation of environmental standards of any person identified in paragraph (a)(1) or (2) of this section that resulted in a fine greater than $1,000 or a sentence longer than 7 days, regardless of whether such fine or sentence was suspended;

(6) Copies of any and all settlements of environmental claims involving the applicant, whether or not such settlements were based on agreements where the applicant did not admit liability;

(7) If the applicant has been designated as a chronic violator under § 7904 of this title, or has been found guilty, pled guilty, or pled no contest to any crime involving violation of environmental standards which resulted in serious physical injury or serious harm to the environment, a statement made under oath by the applicant's local chief operating officer with respect to the facilities covered by the permit, stating that:

a. Disclosures made by the applicant under federal and state environmental statutes and regulations during the preceding calendar year have been, to the chief operating officer's knowledge, complete and accurate; and

b. That the facility has implemented policies, programs, procedures, standards or systems reasonably designed, in light of the size, scope and nature of facility operations, to detect, deter and promptly correct any noncompliance with state environmental statutes and regulations.

The statement filed pursuant to this paragraph shall include an acknowledgement by the affiant that intentionally false statements submitted in compliance with this paragraph constitute criminal perjury as defined in §§ 1221 and 1222 of Title 11.

(8) If the applicant has been designated as a chronic violator under § 7904 of this title, a detailed written report from an independent inspector who has inspected the applicant's premises for the purpose of detecting potential safety and environmental hazards to employees and the surrounding community. The Secretary may waive the duty to submit a detailed written report upon a showing of good cause by the applicant. A showing by the applicant that the acts which caused it to be designated as a chronic violator did not jeopardize public health shall constitute "good cause" under this paragraph.

(b) Notwithstanding the above, regulated parties subject to this section shall submit the statements required by this section upon their initial permit application, or other initial request for regulatory authorization within the Department's jurisdiction, provided that:

(1) Chronic violators will be subject to the provisions of paragraphs (a)(1) through (a)(8) of this section on an annual basis as long as they are designated as chronic violators.

(2) Regulated parties that have been found guilty, pled guilty or pled no contest to any crime involving violation of environmental standards which resulted in serious physical injury or serious harm to the environment shall be subject to the provisions of paragraphs (a)(1) through (a)(7) of this section on an annual basis for a period of 5 years from the date of the finding of guilt or plea of no contest.

(3) Except where required by paragraph (b)(1) or (2) of this section, entities which have been permitted by the Department for a period of 5 years or more shall not be required to comply with paragraphs (a)(1) through (a)(8) of this section for new permits.

(c) The following terms shall have the following meanings in connection with this subchapter:

(1) The term "applicant" shall mean any regulated party who or which has applied for or requested a permit or other regulatory authorization from the Department, or is required to apply for or request a permit or other regulatory authorization from the Department.

(2) The term "Department" shall mean the Department of Natural Resources and Environmental Control, the Secretary of the Department of Natural Resources and Environmental Control, or both.

(3) The term "facility" shall mean any site or structure regulated by the Department or subject to the Department's regulatory programs.

(4) The term "independent inspector" shall mean a person or entity, approved by the Department subject to regulations that shall be promulgated by November 27, 2003, which is sufficiently knowledgeable regarding state environmental standards to inspect the facility in question, and which has received no funds (other than funds for conducting other independent inspections) from the applicant, its parents, or its subsidiaries within the 3 years prior to Department approval.

(5) The term "local chief operating officer" shall mean the person physically working within the State who has supervisory authority over all other persons at the facility subject to permitting requirement. A permitted facility in the State of Delaware must have a chief operating officer.

(6) The term "person" shall mean any individual, trust, firm, joint stock company, federal agency, partnership, corporation (including a government corporation or authority), limited liability company, business entity, association, state, municipality, commission, political subdivision of a state or any interstate body.

(7) The term "physically working within the State" means spending part of at least of 20% of all weekdays (other than legal holidays) physically present and working within the borders of the State.

(8) The term "regulated party" shall mean a person subject to the Department's regulatory programs.

(9) The term "regulatory program" shall mean any program for the conservation and protection of the environment and the State's natural resources, which includes without limitation:

a. Those programs established by or acting under Chapters 40, 60, 62, 63, 66, 70, 72, 74, 74A, 77, 78, and 91 of this title, Chapters 63 and 78 of Title 16 and § 8028 of Title 29;

b. The permits, rules, policies and regulations issued under said chapters; and

c. Programs administering delegated federal law under said chapters.

(10) The term "serious harm to the environment" shall mean damage to the air, water or soil which has or will, beyond a reasonable doubt, cause serious physical injury to any persons working at the facility in question or persons in the State.

(11) The term "serious physical injury" as used in this section shall have the same meaning assigned to it by Chapter 2 of Title 11.

(d) Upon request by the Department, the person signing the application and statement, described in subsection (a) of this section, shall provide the Department with information sufficient to enable a positive and accurate identification of such person, including without limitation, driver's license state and number and date of birth. If the applicant is a business entity, such person shall provide information sufficient to enable a positive identification of the entity, including without limitation, state incorporation information.

68 Del. Laws, c. 419, § 1; 73 Del. Laws, c. 117, § 6; 74 Del. Laws, c. 37, § 2; 78 Del. Laws, c. 177, §§ 4-9.;



§ 7903. Confidential information

(a) All information provided pursuant to § 7902 of this title shall be considered public information and shall be considered part of the public record pertaining to the permit application.

(b) Notwithstanding subsection (a) of this section, information provided in response to a request from the Department for information to enable a positive and accurate identification of the person signing the application and statement, which is ordinarily understood to constitute private and sensitive personal information, including without limitation, driver's license state and number and date of birth, shall not be made public or be deemed a public record by the Department except as may be necessary in its investigation and enforcement activities and proceedings. For other information, if the applicant can demonstrate that the information provided pursuant to § 7902 of this title is not a matter of public record at the time of the application, and that the release of such information to the public would constitute an invasion of personal privacy or would seriously affect the applicant's business or competitive situation, the Department may designate such information as confidential information.

(c) Confidential information shall not be released to the public or made part of the public record and shall only be released to law enforcement personnel performing the background investigation, authorized representatives of the office of the Attorney General, or sworn law enforcement personnel of other jurisdictions performing similar investigations on the applicant.

68 Del. Laws, c. 419, § 1; 74 Del. Laws, c. 170, § 1; 78 Del. Laws, c. 177, §§ 10, 11.;



§ 7904. Permit modification, suspension, denial, revocation and chronic violator status

(a) A "chronic violator" is a regulated party that has demonstrated an inability or unwillingness to comply with 1 or more of the Department's regulatory programs.

(1) The criteria for determining whether a regulated party has demonstrated such inability or unwillingness shall include whether the regulated party has engaged in a pattern of wilful neglect or reckless disregard of the permits or regulatory programs of the Department.

(2) The Department shall have discretion to commence, review and reconsider, or not, chronic violator status as to any particular regulated party at any time.

(3) Upon consideration of a person's chronic violator status in accordance with the chapter, the Secretary may seek a determination of a regulated party's status as a chronic violator, by commencing a proceeding before the Environmental Appeals Board, by the filing of an administrative complaint. The administrative complaint shall contain the factual and legal basis on which a chronic violator determination is sought, any proposed limits, requirements or restrictions sought to be imposed on a facility or regulated party, as well as any administrative penalties the complaining party seeks to impose under § 7906 of this title.

(4) The Environmental Appeals Board, as established by § 6007 of this title, is granted jurisdiction to hear and determine the issues presented in an administrative complaint from the Secretary on chronic violator status, on such notice as is legally required. The Board shall have discretion in determining the procedures for the hearing process, provided that:

a. All parties to the complaint may appear personally or by counsel before the Board;

b. The Board shall provide a reasonable opportunity for discovery of the factual and legal contentions of the parties;

c. All parties to the complaint may produce any competent evidence in their behalf, although the Board may exclude any evidence that is plainly irrelevant, immaterial, insubstantial, cumulative or unduly repetitive, and may limit unduly repetitive proof, rebuttal and cross-examination;

d. The burden is on the complaining party to prove that the regulated party is a chronic violator and that the administrative actions and penalties sought are supported by a preponderance of the evidence before the Board.

The Board's order on chronic violator status shall contain findings of fact and conclusions of law based on the record, which shall include but not be limited to: notices and other underlying procedural documents; a transcript of the hearing; documents entered at the hearing; and documents relied upon in deciding chronic violator status. Persons or facilities determined to be chronic violators may appeal the Board's decision, or any part of its order, to the Superior Court under § 6009 of this title.

(5) The Department shall adopt, amend, modify, or repeal its regulations, after public hearing, to make them consistent with this subchapter, and the Department may adopt, amend, modify, or repeal regulations at any time, after public hearing, to effectuate the policy and purposes of this subchapter, including without limitation, to provide a process for determining when a regulated party shall be declared a chronic violator and to set the terms and conditions under which the status of chronic violator may be lifted.

(b) One or more of the factors to be considered in determining whether a regulated party has engaged in a pattern of wilful neglect or reckless disregard of the permits or regulatory programs of the Department shall include:

(1) The nature and extent of the harm caused or threatened;

(2) The impact on the integrity of regulatory programs;

(3) Duration of noncompliance, including without limitation the duration of the violations and the duration over which violations have continued to occur;

(4) Number of violations of a similar nature;

(5) Total number of violations of all types;

(6) Economic benefit attributable to violations and noncompliance;

(7) Relationship and relevance of violations to activity for which permit is sought;

(8) The state of mind of the violator;

(9) The actions of new owners or managers, where ownership or management has changed at the facility;

(10) Actions taken or not taken to prevent, mitigate or respond to harm caused or threatened by the violation;

(11) Whether any or all of the violations were self-reported within 15 consecutive days after the date of discovery;

(12) The amount of an illegal release of a pollutant in proportion to the amount legally authorized to be released, if any;

(13) Whether the regulated party has adequately capitalized, funded or modernized its operations, maintenance, mechanical integrity efforts, training programs and or risk management reviews so that compliance with the Department's regulatory programs can be reasonably expected;

(14) Whether the regulated party has used recognized and generally accepted good engineering and other related professional practices established within the regulated party's field or industry so that compliance with the Department's regulatory programs can be reasonably expected;

(15) The size, scope and complexity of operations and the number of facilities located in the State.

(c) In addition, 1 or more of the types of violations to be considered by the Secretary shall include, but not be limited to:

(1) Violations that cause or threaten harm to the environment or to public health or safety;

(2) Violations resulting in criminal convictions;

(3) Tampering with monitoring or sampling equipment or interfering with samples or analytical results;

(4) Filing false reports or inaccurate or misleading information;

(5) Failing to maintain or use required pollution control equipment, structures or practices;

(6) Repeatedly failing to submit required reports of regulated activity such as Discharge Monitoring Reports;

(7) Repeatedly conducting a regulated activity without a required permit or other authorization;

(8) The extent of deviation from the permit, order, or other requirement;

(9) Noncompliance with court orders including without limitation consent orders;

(10) Alleged violations that were the subject of negotiated settlements notwithstanding any general release of liability and whether such violations have been found or proved in concurrent or subsequent proceeding or public hearings; and

(11) Violations and conduct by related persons, business entities and other regulated parties including without limitation conduct and violations by common employees, managers, officers, directors, shareholders, principals, partners, and owners.

(d) The Secretary may reject any permit application or revoke any permit upon a finding that:

(1) The applicant withheld or misrepresented any of the information required to be submitted pursuant to § 7902 of this title;

(2) The applicant has operated or has been associated with any company or person who has operated a facility in a manner which casts substantial doubt on the ability or willingness of the applicant to operate the facility for which a permit is being requested in a manner that will protect the health and welfare of the citizens of Delaware;

(3) The applicant has offered, conferred or proposed to confer any benefit to an employee of the State in the expectation that such offer will result in or contribute to a positive action on the permit application; or,

(4) The applicant has been determined by the Department to be a chronic violator.

(5) The applicant or permit holder is engaged in a pattern of ongoing violations of the permit, state laws or state regulations, which presents a serious, imminent threat to public health.

The Department shall promulgate regulations or institute procedures providing for expedited hearings with respect to permits revoked under this subsection, and providing for expedited appeals of such suspensions or revocations to the Environmental Appeals Board.

68 Del. Laws, c. 419, § 1; 73 Del. Laws, c. 117, § 7; 74 Del. Laws, c. 37, § 3; 78 Del. Laws, c. 177, §§ 12-15.;



§ 7905. Additional information; duty to cooperate

All applicants, regulated parties and permittees have the continuing duty to provide any assistance or information requested by the Department, and to cooperate in an inquiry or investigation or hearing conducted by the Department.

68 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 177, § 16.;



§ 7906. Penalties for chronic violators

In addition to other applicable enforcement provisions contained in relevant sections of chapters covered by § 7901(b) of this title, the Secretary is authorized to impose an administrative penalty of up to $10,000 per day for each violation against any regulated party that is determined to be a chronic violator in accordance with the provisions of § 7904(a) of this title, provided that simultaneous violations of more than 1 pollutant or air contaminant parameter or of any other limitation or standard may be treated as separately punishable violations within each day, and multiple, intermittent violations of a single pollutant or air contaminant parameter or any other limitation or standard may be treated as separately punishable violations within each day. Any administrative penalties collected by the Department under this section are hereby appropriated pursuant and subject to the procedures and requirement of § 6005(d) of this title.

73 Del. Laws, c. 117, § 8; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 177, § 17.;






Subchapter II Uniform Environmental Covenants Act

§ 7907. Definitions

As used in this subchapter:

(1) "Activity and use limitations" means restrictions or obligations with respect to real property created under this subchapter.

(2) "Common interest community" means a condominium or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay for property taxes, insurance premiums, maintenance, or improvement of other real property described in a recorded covenant that creates the common interest community.

(3) "Department" means the Department of Natural Resources and Environmental Control (DNREC).

(4) "Environmental covenant" means a servitude arising under an environmental response project that imposes activity and use limitations.

(5) "Environmental response project" means a plan or work performed for environmental remediation of real property, conducted:

a. Under a federal or state program governing environmental remediation of real property, including Chapter 91 of this title, Delaware Hazardous Substance Cleanup Act (HSCA);

b. Incident to closure of a solid or hazardous waste management unit, if the closure is conducted with approval of the Department; or

c. Under a state voluntary cleanup program authorized in Chapters 60, 63, 74, 74A and 91 of this title.

(6) "Holder" means a person that is the grantee of an environmental covenant.

(7) "Owner" means a person that owns a fee simple interest in real property that is subject to an environmental covenant.

(8) "Person" means any individual, trust, firm, joint stock company, federal agency, partnership, corporation (including a government corporation or authority), limited liability company, association, state, municipality, commission, political subdivision of a state or any interstate body.

(9) "Record," when used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(10) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control or the Secretary's duly authorized designee.

(11) "State" means the State of Delaware, in the United States.

75 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7908. Nature of rights; subordination of interests

(a) The interest of a holder is an interest in real property. The rights of the Department under this subchapter or under an approved environmental covenant, other than as a holder, are not interests in real property.

(b) The Department is bound by the obligations it assumes in an environmental covenant, but the Department does not assume obligations merely by approving an environmental covenant.

(c) The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:

(1) A prior interest is not affected by an environmental covenant unless the owner of the interest is a party to the covenant or subordinates its interest to the covenant.

(2) This act does not require an owner of a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant.

(3) A subordination agreement may be contained in an environmental covenant covering real property or in a separate record or, if the environmental covenant covers commonly owned property in a common interest community, in a record signed by any person authorized by the governing board of the owners' association.

(4) An agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that person's interest but does not by itself impose any affirmative obligation on the person with respect to the environmental covenant.

75 Del. Laws, c. 206, § 1.;



§ 7909. Contents of environmental covenant

(a) An environmental covenant must:

(1) State that the instrument is an environmental covenant executed pursuant to this subchapter.

(2) Contain a legally sufficient description of the real property subject to the covenant;

(3) Describe the activity and use limitations on the real property;

(4) Identify the holder which may be an owner or agency;

(5) Be signed by the Department, all owners of the real property subject to the covenant and the holders with the formalities for a deed; and

(6) Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

(b) In addition to the information required by subsection (a) of this section, an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including any:

(1) Requirements for notice following transfer of a specified interest in, or concerning proposed changes in use, applications for building permits, or proposals for any site work affecting the contamination on, the property subject to the covenant;

(2) Requirements for periodic reporting describing compliance with the covenant;

(3) Rights of access to the property granted in connection with implementation or enforcement of the covenant;

(4) A brief narrative description of the contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

(5) Restriction or limitation on amendment or termination of the covenant in addition to those contained in §§ 7913 and 7914 of this title; and

(6) Rights of the holder in addition to its right to enforce the covenant pursuant to § 7915(c) of this title.

The Department may refuse to sign an environmental covenant for any reason.

75 Del. Laws, c. 206, § 1.;



§ 7910. Validity

(a) An environmental covenant that complies with this subchapter runs with the land.

(b) An environmental covenant that is otherwise effective is valid and enforceable even if:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to a person other than the original holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes an affirmative obligation on any person having an interest in the real property or on the holder;

(6) The benefit or burden does not touch or concern real property;

(7) There is no privity of estate or contract;

(8) The holder dies, ceases to exist, resigns, or is replaced; or

(9) The persons identified as owner and holders in the environmental covenant are the same person.

(c) An instrument that creates activity and use limitations designed to protect human health or the environment and that was agreed to before July 21, 2005, is not invalid or unenforceable by reason of any of the limitations on enforcement of interests described in subsection (b) of this section or because it was identified as an easement, servitude, deed restriction, or other interest. This subchapter does not apply in any other respect to such an instrument.

(d) This subchapter does not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest that is otherwise enforceable under the law of this state.

75 Del. Laws, c. 206, § 1.;



§ 7911. Relationship to other land use law

This subchapter does not authorize a use of real property that is otherwise prohibited by zoning or by law other than this subchapter regulating use of real property, or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property which are authorized by zoning or by law other than this subchapter.

75 Del. Laws, c. 206, § 1.;



§ 7912. Notice

(a) The owner or another person designated by the Department shall provide a copy of a signed environmental covenant as required by the Department to:

(1) All persons who signed the covenant;

(2) All persons holding a recorded interest in the real property subject to the covenant;

(3) All persons in possession of the real property subject to the covenant;

(4) Each municipality or other unit of local government in which real property subject to the covenant is located; and

(5) Any other persons the Department requires.

(b) Failure to provide a copy of the covenant as required by the Department does not affect the covenant's validity.

75 Del. Laws, c. 206, § 1.;



§ 7913. Recording

(a) An environmental covenant and any amendment or termination of the covenant must be recorded in every county in which any portion of the real property subject to the covenant is located. A recorded environmental covenant or a notice recorded pursuant to § 7914 of this title must be indexed in the grantor's index in the names of the owners of the real property subject to the covenant and in the grantee's index in the name of the holder.

(b) Except as otherwise provided in § 7908(c) of this title, an environmental covenant is subject to the laws of this state governing recording and priority of interests in real property. Recording of a covenant pursuant to the law of this state provides the same constructive notice of the covenant as the recording of a deed provides of an interest in real property.

75 Del. Laws, c. 206, § 1.;



§ 7914. Duration

(a) An environmental covenant is perpetual unless:

(1) Limited by its terms to a specific duration or the occurrence of a specific event;

(2) Terminated by consent pursuant to § 7915 of this title; [or]

(3) Terminated pursuant to subsection (b) of this section or

(4) Terminated or modified by judicial decree in an eminent domain proceeding, if:

a. The Department consents to the judicial action; and

b. All persons identified in § 7915(a) and (b) of this title are given notice of the pendency of the eminent domain proceeding.

(b) A judicial decree terminating an environmental covenant or reducing its burden on the real property subject to the covenant under the doctrine of changed circumstances may be rendered only after:

(1) All persons identified in § 7915(a) and (b) of this title are given notice of the pendency of the judicial proceeding in which the determination is sought; and

(2) The Department has filed a determination with the court that the intended benefits of the original covenant can no longer be realized.

(c) Notwithstanding anything to the contrary contained in this subchapter, an environmental covenant may be amended or terminated if the environmental covenant:

(1) No longer serves its intended purpose;

(2) No longer provides the intended benefits;

(3) No longer or does not provide for protection of human health or the environment; or

(4) Becomes unnecessary because of changed circumstances, including changes in law, regulation or ordinances.

Any person having an interest in real property subjected to an environmental covenant shall be entitled to apply to the Department for amendment or termination of the environmental covenant in accordance with the procedures set forth in § 6004 of this title. Any decision of the Secretary regarding an amendment or termination of an environmental covenant shall be subject to appeal in accordance with the procedures provided for appeals under subchapter II of Chapter 60 of this title. If an environmental covenant is amended or terminated the amended environmental covenant or notice of termination shall be recorded in accordance with requirements set forth in § 7913 of this title.

(d) Except as otherwise provided in subsections (a) and (b) of this section, an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, or lack of enforcement, or any similar doctrine.

75 Del. Laws, c. 206, § 1.;



§ 7915. Amendment or termination by consent

(a) An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:

(1) The Department Secretary;

(2) The current owner;

(3) Each person that originally signed the covenant unless:

a. The person waived the right to consent in a signed record;

b. The person fails to respond to a notice, requesting their consent to amendment or termination, delivered by certified mail to their last known address, as obtained from the U.S. Postal Service, within 45 days after delivery of such notice; or

c. Unless a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and

(4) Except as otherwise provided in subsection (d) of this section, the holder.

(b) A person that subordinates its interest to an environmental covenant is not affected by an amendment of the covenant unless the person consents to the amendment or waives the right to consent to future amendments in a signed record.

(c) Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment.

(d) Except as otherwise provided in the covenant:

(1) A holder may not assign its interest without consent of the other parties;

(2) A holder may be removed and replaced by agreement of the other parties specified in subsection (a) of this section; and

(3) A court of competent jurisdiction may fill a vacancy in the position of holder.

75 Del. Laws, c. 206, § 1.;



§ 7916. Enforcement of environmental covenant

(a) A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

(1) A party to the covenant;

(2) The Department or,

(3) Any other person to whom the covenant expressly grants power to enforce;

(4) A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; and

(5) A municipality or other unit of local government in which the real property subject to the covenant is located.

(b) This act does not limit the regulatory authority of the Department under law other than respect to an environmental response project.

(c) A person is not subject to liability for environmental remediation solely because it has the right to enforce an environmental covenant.

75 Del. Laws, c. 206, § 1.;



§ 7917. Registry; substitute notice

(a) The Department shall establish and maintain a registry that contains all environmental covenants and any amendment or termination of those covenants. The registry may also contain any other information concerning environmental covenants and the real property subject to them which the Department considers appropriate. The registry is a public record for purposes of Freedom of Information Act [Chapter 100 of Title 29].

(b) After an environmental covenant or an amendment or termination of a covenant is filed in the registry pursuant to subsection (a) of this section, a notice of the covenant, amendment, or termination that complies with this section may be recorded in the land records in lieu of recording the entire covenant. Any such notice must contain:

(1) A legally sufficient description and any available street address of the real property;

(2) The name and address of the owner of the real property, the Department, and the holder if other than the Department;

(3) A statement that the covenant, amendment, or termination is available in a registry at the Department, and disclosing the method of any electronic access; and

(4) A statement that the notice is notification of an environmental covenant executed pursuant to this subchapter.

(c) A statement in executed with the same formalities as a deed in this state satisfies the requirements of subsection (b) of this section:

(1) This notice is filed in the land records of the deeds of county of jurisdiction in which the real property is located pursuant to § 7913 of this title.

(2) This notice and the covenant, amendment or termination to which it refers may impose significant obligations with respect to the property described below.

(3) A legal description of the property is attached as Exhibit A to this notice. The address of the property that is subject to the environmental covenant is [insert address of property].

(4) The name and address of the owner of the real property on the date of this notice is [insert name of current legal owner of the property and the owner's current address as shown on the tax records of the jurisdiction in which the property is located].

(5) The environmental covenant, amendment or termination was signed by [insert name and address of the Department].

(6) The environmental covenant, amendment, or termination was filed in the registry on [insert date].

(7) The full text of the covenant, amendment, or termination and any other information required by the Department is on file and available for inspection and copying in the site files by the Department of Natural Resources and Environmental Control (DNREC) at a building in which the files are maintained.

75 Del. Laws, c. 206, § 1.;



§ 7918. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

75 Del. Laws, c. 206, § 1.;



§ 7919. Relation to Electronic Signatures in Global and National Commerce Act

This act modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et seq.) but does not modify, limit, or supersede § 101 of that Act (15 U.S.C. § 7001(a)) or authorize electronic delivery of any of the notices described in § 103 of that Act (15 U.S.C. § 7003(b)).

75 Del. Laws, c. 206, § 1.;



§ 7920. Severability

If any provision of this subchapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are severable.

75 Del. Laws, c. 206, § 1.;









CHAPTER 80. APPALACHIAN STATES LOW-LEVEL RADIOACTIVE WASTE COMPACT

§ 8001. Governor to enter into Compact; provisions thereof

The Governor of this State shall execute a Compact on behalf of the State with the Commonwealth of Pennsylvania, the State of West Virginia, and with any other eligible state or states as may enter into the Compact, legally joining therein the form substantially as follows:

The State of Delaware hereby solemnly covenants and agrees with the Commonwealth of Pennsylvania, the State of West Virginia and any other eligible states as defined in Article 5(A) of this Compact and the United States of America, upon the enactment of concurrent legislation by the Congress of the United States and by the respective state legislatures, as follows:

Whereas, the United States Congress, by enacting the Low-Level Radioactive Waste Policy Act (42 U.S.C. §§ 2021b-2021d) has encouraged the use of interstate compacts to provide for the establishment and operation of facilities for regional management of low-level radioactive waste;

Whereas, under § 4(a)(1)(A) of the Low-Level Radioactive Waste Policy Act ([former] 42 U.S.C. § 2021d(a)(1)(A)) [see now 42 U.S.C. § 2021c], each state is responsible for providing for the capacity for disposal of low-level radioactive waste generated within its borders.

Whereas, to promote the health, safety and welfare of residents within the Commonwealth of Pennsylvania and other eligible states as defined in Article 5(A) of this Compact shall enter into a compact for the regional management and disposal of low-level radioactive waste.

Now, therefore, the Commonwealth of Pennsylvania, the State of Delaware and the State of West Virginia and other eligible states hereby agree to enter into the Appalachian States Low-Level Radioactive Waste Compact.

As used in this Compact, unless the context clearly indicates otherwise:

(a) "Broker" means any intermediate person who handles, treats, processes, stores, packages, ships or otherwise has responsibility for or possesses low-level waste obtained from a generator.

(b) "Carrier" means a person who transports low-level waste to a regional facility.

(c) "Commission" means the Appalachian States Low-Level Radioactive Waste Commission.

(d) "Disposal" means the isolation of low-level waste from the biosphere.

(e) "Facility" means any real or personal property, within the region, and improvements thereof or thereon, and any and all plant, structures, machinery and equipment, acquired, constructed, operated or maintained for the management or disposal of low-level waste.

(f) "Generate" means to produce low-level waste requiring disposal.

(g) "Generator" means a person whose activity results in the production of low-level waste requiring disposal.

(h) "Hazardous life" means the time required for radioactive material to decay to safe levels, as defined by the time period for the concentration of radioactive materials within a given container or package to decay to maximum permissible concentrations as defined by Federal law or by standards to be set by a host state, whichever is more restrictive.

(i) "Host state" means Pennsylvania or other party state so designated by the Commission in accordance with Article 3 of this Compact.

(j) "Institutional control period" means the time of the continued observation, monitoring and care of the regional facility following transfer of control from the operator to the custodial agency.

(k) "Low-level waste" means radioactive waste that:

(1) is neither high-level waste or transuranic waste, nor spent nuclear fuel, nor by-product material as defined in Section 11(e)(2) of the Atomic Energy Act of 1954 as amended [42 U.S.C. § 2014]; and

(2) is classified by the Federal government as low-level waste, consistent with existing law; but does not include waste generated as a result of atomic energy defense activities of the Federal government, as defined in Public Law 96-573 [42 U.S.C. §§ 2021b-2021d], or Federal research and development activities.

(l) "Management" means the reduction, collection, consolidation, storage, packaging or treatment of low-level waste.

(m) "Operator" means a person who operates a regional facility.

(n) "Party state" means any state that has become a party in accordance with Article 5 of this Compact.

(o) "Person" means an individual, corporation, partnership or other legal entity, whether public or private.

(p) "Region" means the combined geographical area within the boundaries of the party states.

(q) "Regional facility" means a facility within any party state which has been approved by the Commission for the disposal of low-level waste.

(r) "Shallow land burial" means the disposal of low-level radioactive waste directly in subsurface trenches without additional confinement in engineered structures or by proper packaging in containers as determined by the law of the host state.

(s) "Transuranic waste" means low-level waste containing radionuclides with an atomic number greater than 92 which are excluded from shallow-land burial by the Federal government.

(A) Creation and Organization.

(1) Creation — There is hereby created the Appalachian States Low-Level Radioactive Waste Commission. The Commission is hereby created as a body corporate and politic, with succession for the duration of this compact, as an agency and instrumentality of the governments of the respective signatory parties, but separate and distinct from the respective signatory party states. The Commission shall have central offices located in Pennsylvania.

(2) Commission Membership — The Commission shall consist of 2 voting members from each party state to be appointed according to the laws of each party state, and 2 additional voting members from each host state to be appointed according to the laws of each host state. Upon selection of the site of the regional facility, an additional voting member shall be appointed to the Commission who shall be a resident of the county or municipality where the facility is to be located. The appointing authority of each party state shall notify the Commission in writing of the identities of the members and of any alternates. An alternate may vote and act in the member's absence. No member shall have a financial interest in any industry which generates low-level radioactive waste, any low-level radioactive waste regional facility or any related industry for the duration of the member's term. No more than 1/2 the members and alternates from any party state shall have been employed by or be employed by a low-level waste generator or related industry upon appointment to or during their tenure of office; provided, that no member shall have been employed by or be employed by a regional facility operator. No member or alternate from any party state shall accept employment from any regional facility operator or brokers for at least 3 years after leaving office.

(3) Compensation — Members of the Commission and alternates shall serve without compensation from the Commission but may be reimbursed for necessary expenses incurred in and incident to the performance of their duties.

(4) Voting Power — Each Commission member is entitled to 1 vote. Unless otherwise provided in this compact, affirmative votes by a majority of a host state's members are necessary for the Commission to take any action related to the regional facility and the disposal and management of low-level waste within that host state.

(5) Organization and Procedure —

(a) The Commission shall provide for its own organization and procedures, and shall adopt by-laws not inconsistent with this compact and any rules and regulations necessary to implement this compact. It shall meet at least once a year in the county selected to host a regional facility and shall elect a chairman and vice chairman from among its members. In the absence of the chairman, the vice chairman shall serve.

(b) All meetings of the Commission shall be open to the public with at least 14 days advance notice, except that the chairman may convene an emergency meeting with less advance notice. Each municipality and county selected to host a regional facility shall be specifically notified in advance of all Commission meetings. All meetings of the Commission shall be conducted in a manner that substantially conforms to the Federal Administrative Procedure Act (5 U.S.C. Ch. 5, Subch. II, and Ch. 7). The Commission may, by a two-thirds vote, including approval of a majority of each host state's Commission members, hold an Executive Session closed to the public for the purpose of: considering or discussing legally privileged or proprietary information; to consider dismissal, disciplining of, or hearing complaints or charges brought against an employee or other public agent unless such person requests such public hearing; or to consult with its attorney regarding information or strategy in connection with specific litigation. The reason for the Executive Session must be announced at least 14 days prior to the Executive Session, except that the chairman may convene an emergency meeting with less advance notice, in which case the reason for the Executive Session must be announced at the open meeting immediately subsequent to the Executive Session. All action taken in violation of this open meeting provision shall be null and void.

(c) Detailed written minutes shall be kept of all meetings of the Commission. All decisions, files, records and data of the Commission, except for information privileged against introduction in judicial proceedings, personnel records and minutes of a properly convened Executive Session, shall be open to public inspection subject to a procedure that substantially conforms to the Freedom of Information Act (Public Law 89-554, 5 U.S.C. § 552) and applicable Pennsylvania law, and may be copied upon request and payment of fees which shall be no higher than necessary to recover copying costs.

(d) The Commission shall select an appropriate staff, including an Executive Director, to carry out the duties and functions assigned by the Commission. Notwithstanding any other provision of law, the Commission may hire and/or retain its own legal counsel.

(e) Any person aggrieved by a final decision of the Commission which adversely affects the legal rights, duties or privileges of such person, may petition a court of competent jurisdiction, within 60 days after the Commission's final decision, to obtain judicial review of said final decisions.

(f) Liabilities of the Commission shall not be deemed liabilities of the party states. Members of the Commission shall not be personally liable for actions taken in their official capacity.

(B) Powers and Duties.

The Commission:

(a) Shall conduct research and establish regulations to promote a reasonable reduction of volume and curie content of low-level wastes generated in the region. The regulations shall be reviewed and, if necessary, revised by the Commission at least annually.

(b) Shall ensure, to the extent authorized by Federal law, that low-level wastes are safely disposed of within the region except that the Commission shall have no power or authority to license, regulate or otherwise develop a regional facility, such powers and authority being reserved for the host state(s) as permitted under the law.

(c) Shall designate as "host states" any party state which generates 25 percent or more of Pennsylvania's volume or total curie content of low-level waste generated based on a comparison of average over 3 successive years, as determined by the Commission. This determination shall be based on volume or total curie content, whichever is greater.

(d) Shall ensure, to the extent authorized by Federal law, that low-level waste packages brought into the regional facility for disposal conform to applicable state and Federal regulations. Low-level waste brokers or generators who violate these regulations will be subject to a fine or other penalty imposed by the Commission, including restricted access to a regional facility. The Commission may impose such fines and/or penalties in addition to any other penalty levied by the party states pursuant to Article 4(D).

(e) Shall establish such advisory committees as it deems necessary for the purpose of advising the Commission on matters pertaining to the management and disposal of low-level waste.

(f) May contract to accomplish its duties and effectuate its powers subject to projected available resources. No contract made by the Commission shall bind a party state.

(g) Shall prepare contingency plans for management and disposal of low-level waste in the event any regional facility should be closed or otherwise unavailable.

(h) Shall examine all records of operators of regional facilities pertaining to operating costs, profits or the assessment or collection of any charge, fee or surcharge, and may make recommendations to the host state(s) which shall review the recommendations in accordance with its (their) own sovereign laws.

(i) Shall have the power to sue and be sued subject to Article 2(A)(5)(e) and may seek to intervene in any administrative or judicial proceeding.

(j) Shall assemble and make available to the party states and to the public, information concerning low-level waste management and disposal needs, technologies and problems.

(k) Shall keep current and annual inventories of all generators by name and quantity of low-level waste generated within the region, based upon information provided by the party states. Inventory information shall include both volume in cubic feet and total curie content of the low-level waste and all available information on chemical composition and toxicity of such wastes.

(l) Shall keep an inventory of all regional facilities and specialized facilities, including, but not necessarily restricted to, information on their size, capacity, and location, as well as specific wastes capable of being managed, and the projected useful life of each regional facility.

(m) Shall make and publish an annual report to the governors of the signatory party states and to the public detailing its programs, operations and finances, including copies of the annual budget and the independent audit required by this compact.

(n) Notwithstanding any other provision of this compact to the contrary, may, with the unanimous approval of the Commission members of the host state(s), enter into temporary agreements with non-party states or other regional boards for the emergency disposal of low-level waste at the regional facility, if so authorized by law(s) of the host state(s), or other disposal facilities located in states that are not parties to this agreement.

(o) Shall promulgate regulations, pursuant to host state law, to specifically govern and define exactly what would constitute an emergency situation and exactly what restrictions and limitations would be placed on temporary agreements.

(p) Shall not accept any donations, grants, equipment, supplies, materials or services, conditional or otherwise, from any source, except from any federal agency and from party states which are certified as being legal and proper under the laws of the donating party state.

(C) Budget and Operation.

(1) Fiscal Year — The Commission shall establish a fiscal year which conforms to the fiscal year of the Commonwealth of Pennsylvania.

(2) Current Expense Budget — Upon legislative enactment of this Compact by 2 party states and each year until the regional facility becomes available, the Commission shall adopt a current expense budget for its fiscal year. The budget shall include the Commission's estimated expenses for administration. Such expenses shall be allocated to the party states according to the following formula:

Each designated initial host state will be allocated costs equal to twice the costs of the other party states, but such costs will not exceed $200,000. Each remaining party state will be allocated a cost of 1/2 the cost of the initial host state, but such costs will not exceed $100,000. The party states will include the amounts allocated above in their respective budgets, subject to such review and approval as may be required by their respective budgetary processes. Such amounts shall be due and payable to the Commission in quarterly installments during the fiscal year.

(3) Annual Budget Request — For continued funding of its activities, the Commission shall submit an annual budget request to each party state for funding, based upon the percentage of the region's waste generated in each state in the region, as reported in the latest available annual inventory required under Article 2(B)(k). The percentage of waste shall be based on volume of waste or total curie content as determined by the Commission.

(4) Annual Report to Include Budget — The Commission shall prepare and include in the annual report a budget showing anticipated receipts and disbursements for the ensuing year.

(5) Annual Independent Audit —

(a) As soon as practicable after the closing of the fiscal year, an audit shall be made of the financial accounts of the Commission. The audit shall be made by qualified certified public accountants selected by the Commission, who have no personal direct or indirect interest in the financial affairs of the Commission or any of its officers or employees. The report of audit shall be prepared in accordance with accepted accounting practices and shall be filed with the chairman and such other officers as the Commission shall direct. Copies of the report shall be distributed to each Commission member and shall be made available for public distribution.

(b) Each signatory party by its duly authorized officers shall be entitled to examine and audit at any time all of the books, documents, records, files, and accounts and all other papers, things, or property of the Commission. The representatives of the signatory parties shall have access to all books, documents, records, accounts, reports, files and all other papers, things, or property belonging to or in use by the Commission and necessary to facilitate the audit; and, they shall be afforded full facilities for verifying transactions with the balances or securities held by depositaries, fiscal agents and custodians.

(A) Regional Facilities.

There shall be regional facilities sufficient to dispose of the low-level waste generated within the region. Each regional facility shall be capable of disposing of such low-level waste but in the form(s) required by regulations or license conditions. Specialized facilities for particular types of low-level waste management, reduction or treatment may not be developed in any party state unless they are in accordance with the laws and regulations of such state and applicable federal laws and regulations.

(B) Equal Access to Regional Facilities.

Each party state shall have equal access as other party states to regional facilities located within the region and accepting low-level waste, provided, however, that the host state may close the regional facility located within its borders when necessary for public health and safety. However, a host state shall send notification to the Commission in writing within three 3 days of its action, and shall, within thirty 30 working days, provide in writing the reasons for the closing.

(C) Initial Host State.

Pennsylvania and party states which generated 25 percent or more of the volume or curies of low-level waste generated by Pennsylvania based on a comparison of averages over the three years 1982 through 1984 are designated as "initial host states" and are required to develop and host low-level waste sites as regional facilities. The percentage of waste from each state shall be determined by cubic foot volume or total curie content, whichever is greater.

(D) Exemption From Being Initial Host State.

Party states which generated less than 25 percent of the volume or curies of low-level waste generated by Pennsylvania based on a comparison of averages over the years 1982 through 1984 shall be exempt from initial host state responsibilities. These states shall continue to be exempt as long as they generate less than the 25 percent threshold over successive 3-year periods. Once a state generates an average of 25 percent or more of the volume or curies generated by Pennsylvania over a successive 3-year period, it shall be designated as a "host state" for a 30-year period by the Commission and shall immediately initiate development of a regional facility to be operational within five years. Such host state shall be prepared to accept at its regional facility low-level waste at least equal to that generated in the state. With Commission approval, any party state may volunteer to host a regional facility. The percentage of waste from each state shall be determined by either a cubic foot volume or total curie content, whichever is greater.

(E) Useful Life of Regional Facilities.

Pennsylvania and other host states are obligated to develop regional facilities for the duration of this compact. All regional facilities shall be designed for at least a 30-year useful life. At the end of the facility's life, normal closure and maintenance procedures shall be initiated in accordance with the applicable requirements of the host state and the Federal government. Each host state's obligation for operating regional facilities shall remain as long as the state continues to produce over a 3-year period 25 percent or more of the volume or curies of low-level waste generated by Pennsylvania.

(F) Duties of Host State.

Each host state shall:

(a) Cause a regional facility to be sited and developed on a timely basis.

(b) Ensure by law, consistent with applicable state and Federal law, the protection and preservation of public health, safety and environmental quality in the siting, design, development, licensure, or other regulation, operation, closure, decommissioning, long-term care and the institutional control period of the regional facility within the state. To the extent authorized by federal law, a host state may adopt more stringent laws, rules or regulations than required by federal law.

(c) Ensure and maintain a manifest system which documents all waste-related activities of generators, brokers, carriers and related activities of generators, brokers, carriers and operators, and establish the chain of custody of waste from its initial generation to the end of its hazardous life. Copies of all such manifests shall be submitted to the Commission on a timely basis.

(d) Ensure that charges for disposal of low-level waste at the regional facility are sufficient to fully fund the safe disposal and perpetual care of the regional facility and that charges are assessed without discrimination as to the party state of origin.

(e) Submit an annual report to the Commission on the status of the regional facility which contains projections of the anticipated future capacity.

(f) Notify the Commission immediately if any exigency arises requiring the possible temporary or permanent closure of a regional facility within the state at a time earlier than was projected in the state's most recent annual report to the Commission.

(g) Require that the institutional control period of any disposal facility be at least as long as the hazardous life, as defined in Article 1(h), of the radioactive materials that are disposed at that facility.

(h) Prohibit the use of any shallow land burial, as defined in Article 1(r), and develop alternative means for treatment, storage and disposal of low-level waste.

(i) Establish by law, to the extent not prohibited by federal law, requirements for financial responsibility, including, but not limited to:

(i) Requirements for the purchase and maintenance of adequate insurance by generators, brokers, carriers and operators of the regional facility;

(ii) Requirements for the establishment of a long-term care fund to be funded by a fee placed on generators to pay for preventative or corrective measures of low-level waste to the regional facility; and

(iii) Any further financial responsibility requirements that shall be submitted by generators, brokers, carriers, and operators as deemed necessary by the host state.

(G) Duties of Party State.

Each party state:

(a) Shall appropriate its portion of the Commission's initial and annual budgets as set out in Article 2(C)(2) and (3).

(b) To the extent authorized by federal law shall develop and enforce procedures requiring low-level waste shipments originating within its borders and destined for a regional facility to conform to volume reduction, packaging, and transportation requirements and regulations as well as any other requirements specified by the regional facility. Such procedures shall include but are not limited to:

(i) Periodic inspections of packaging and shipping practices;

(ii) Periodic inspections of low-level waste containers while in custody of carriers; and

(iii) Appropriate enforcement actions with respect to violations.

(c) To the extent authorized by federal law, shall after receiving notification from a host state or other person that a person in a party state has violated volume reduction, packaging, shipping or transportation requirements or regulations, take appropriate action to ensure that violations do not recur. Appropriate action shall include, but is not limited to, the requirement that a bond be posted by the violator to pay the cost of repackaging at the regional facility and the requirement that future shipments be inspected. Appropriate action may also include suspension of the violator's use of the regional facility. Should such suspension be imposed, the suspension shall remain in effect until such time as the violator has, to the satisfaction of the party state imposing such suspension, complied with the appropriate requirements or regulations upon which the suspension was based and has taken appropriate action to ensure that such violation or violations do not recur.

(d) Shall maintain a registry of all generators and quantities generated within the state.

(H) Liability.

In the event of liability arising from the operation of any regional facility and during and after closure of that facility, each party state shall share in that liability in an amount equal to that state's share of the region's low-level waste disposed of at the facility. If such liability arises from negligence, malfeasance or neglect on the part of a host state or any party state, then any other host or party state(s) may make any claim allowable under law for that negligence, malfeasance or neglect. If such liability arises from a particular waste shipment or shipments to, or quantity of waste or condition at, the regional facility, then any host or party state may make any claim allowable under law for such liability. The percentage of waste shall be based on volume of waste or total curie content.

(I) Failure of Party State to Fulfill Obligations.

A party state which fails to fulfill its obligations, including timely funding of the Commission may have its privileges under the Compact suspended or its membership in the Compact revoked by the Commission and be subject to any other legal and equitable remedies available to the party states.

(A) Prohibition.

It shall be unlawful for any person to dispose of low-level waste within the region except at a regional facility unless authorized by the Commission.

(B) Waste Disposed of Within Region.

After establishment of the regional facility(s), it shall be unlawful for any person to dispose of any low-level waste within the region unless the waste was generated within the region or unless authorized to do so both by the Commission and by law of the host state in which said disposal takes place. For the purposes of this compact, waste generated within the region excludes radioactive material shipped from outside the party states to a waste management facility within the region. In determining whether to grant such authorization, the factors to be considered by the Commission shall include, but not be limited to, the following:

(a) The impact on the health, safety and environmental quality of the citizens of the party states;

(b) The impact of importing waste on the available capacity and projected life of the regional facility;

(c) The availability of a regional facility appropriate for the safe disposal of the type of low-level waste involved.

(C) Waste Generated Within Region.

Any and all low-level waste generated within the region shall be disposed of at a regional facility, except for specific cases agreed upon by the Commission, with the affirmative votes by a majority of the Commission members of the host state(s) affected by the decision.

(D) Liability.

Generators, brokers and carriers of wastes, and owners and operators of sites shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto. The party states shall impose a fine for any violation in an amount equal to the present and future costs associated with correcting any harm caused by the violation and shall assess punitive fines or penalties if it is deemed necessary. In addition, the host state shall bar any person who violates host state or federal regulations from using the regional facility until that person demonstrates to the satisfaction of the host state the ability and willingness to comply with the law.

(E) Conflict of Interest.

(1) Prohibitions —

No commissioner, officer or employee shall:

(a) Be financially interested, either directly or indirectly, in a contract, sale, purchase, lease or transfer of real or personal property to which the Commission is a party.

(b) Solicit or accept money or any other thing of value in addition to the expenses paid to him or her by the Commission for services performed within the scope of his or her official duties.

(c) Offer money or anything of value for or in consideration of obtaining an appointment, promotion or privilege in his or her employment with the Commission.

(2) Forfeiture of Office or Employment —

Any officer or employee who shall wilfully violate any of the provisions of this section shall forfeit his or her office or employment.

(3) Agreement Void —

Any contract or agreement knowingly made in contravention of this section is void.

(4) Criminal and Civil Sanctions —

Officers and employees of the Commission shall be subject, in addition to the provisions of this section, to such criminal and civil sanctions for misconduct in office as may be imposed by federal law and the law of the signatory state in which such misconduct occurs.

(A) Eligibility.

Only the States of Pennsylvania, West Virginia, Delaware and Maryland are eligible to become parties to this compact.

(B) Entry into Effect.

An eligible state may become a party state by legislative enactment of this Compact or by executive order of the governor adopting this Compact; provided, however, a state becoming a party state by executive order shall cease to be a party state upon adjournment of the first general session of its legislature convened thereafter, unless the legislature shall have enacted this Compact before such adjournment.

(C) Congressional Consent.

This Compact shall take effect when it has been enacted by the legislatures of Pennsylvania and one or more eligible states. However, Article 4(B) and (C) shall not take effect until Congress has consented to this Compact. Every fifth year after such consent has been given, Congress may withdraw consent.

(D) Withdrawal.

A party state may withdraw from the Compact by repealing the enactment of this compact, but no such withdrawal shall become effective until 2 years after enactment of the repealing legislation. If the withdrawing state is a host state, any regional facility in that state shall remain available to receive low-level waste generated within the region until 5 years after the effective date of the withdrawal.

(A) Construction.

The provisions of this compact shall be broadly construed to carry out the purpose of the compact, but the sovereign powers of a party state shall not unnecessarily be infringed.

(B) Severability.

If any part or application of this compact is held invalid, the remainder, or its application to other situations or persons, shall not be affected.

65 Del. Laws, c. 244, § 2; 70 Del. Laws, c. 186, § 1.;



§ 8002. Governor's representatives

(a) The Governor shall, in accordance with this Compact, appoint 2 Commissioners familiar with the problems inherent in the disposal of low-level radioactive waste to represent the State of Delaware on the Appalachian States Low-Level Radioactive Waste Commission. The Governor shall also appoint 2 alternate Commissioners to serve in the respective place of the 2 original Commissioners, should a Commissioner be unable to attend a Commission meeting or otherwise fulfill the duties of their appointed office. The Commissioners and respective alternates shall serve 4-year terms.

(b) The Governor's representatives shall serve without compensation but shall be reimbursed for necessary expenses incurred in and incident to the performance of their duties from a fund specifically reserved for the purpose by the State.

65 Del. Laws, c. 244, § 2; 68 Del. Laws, c. 248, §§ 1, 2.;



§ 8003. Budgetary processes

The term "budgetary processes" in Article 2(C)(2) of the Appalachian States Low-Level Radioactive Waste Compact shall be construed to include a proposed budget presentation to the State Budget Director by the state's representatives on the Appalachian States Low-Level Radioactive Waste Commission, or the appropriate state agency, for each state fiscal year, in accordance with the rules and practices of the state governing administrative agencies. Each such budget proposal shall include a statement of moneys required to administer, manage and support the implementation of the Appalachian States Low-Level Radioactive Waste Compact during the ensuing fiscal period. The statement shall include any request for appropriation of funds by said representatives or state agency, and shall be accompanied by a tabulation of similar requests which said Commission makes or expects to make each other signatory party, and the formula or factors upon which such respective requests are based. Further, the term "budgetary processes" as applied to the State, shall not be considered complied with until it includes appropriation by the General Assembly and the signing of the appropriation into law by the Governor.

65 Del. Laws, c. 244, § 2.;



§ 8004. Effectuation by Governor

The Governor is authorized to take such action as may be necessary and proper in the Governor's discretion to effectuate the Appalachian States Low-Level Radioactive Waste Compact and the initial organization and continued operation of the Commission.

65 Del. Laws, c. 244, § 2; 70 Del. Laws, c. 186, § 1.;



§ 8005. Low-level radioactive waste surcharge rebates

Authority is given to Delaware's Appalachian States Low-Level Radioactive Waste Compact Commissioners to approve the disbursement of funds from the Low-Level Radioactive Waste Surcharge Escrow Account established by the U.S. Department of Energy. These funds can only be used to:

(1) Establish low-level radioactive waste disposal facilities;

(2) Mitigate the impact of low-level radioactive waste disposal facilities on the host state;

(3) Regulate low-level radioactive waste disposal facilities; or

(4) Ensure the decommissioning, closure and care during the period of institutional control of low-level radioactive waste disposal facilities as stipulated by the Low-Level Radioactive Waste Policy Amendments Act [42 U.S.C. § 2021b et seq.].

67 Del. Laws, c. 375, § 1.;






CHAPTER 91. DELAWARE HAZARDOUS SUBSTANCE CLEANUP ACT

Subchapter I General Provisions and Enforcement

§ 9101. Short title

This chapter shall be known and may be cited as the "Delaware Hazardous Substance Cleanup Act."

67 Del. Laws, c. 326, § 1.;



§ 9102. Declaration of purpose; applicability

(a) The General Assembly recognizes that large quantities of hazardous substances are and have been generated, transported, treated, and stored within the State. The General Assembly also recognizes that some hazardous substances have been stored or disposed of at facilities in the State in a manner insufficient to protect public health or welfare or the environment. The General Assembly finds that the release of a hazardous substance constitutes an imminent threat to public health or welfare or the environment of the State. The General Assembly intends by the passage of this chapter to exercise the powers of the State to require prompt containment and removal of such hazardous substances, to eliminate or minimize the risk to public health or welfare or the environment, and to provide a fund for the cleanup of the facilities affected by the release of hazardous substances.

(b) The General Assembly finds that private parties should be provided with encouragement to exercise their responsibility to clean up the facilities for which they are responsible, but that if they refuse to do so, then the State should conduct the cleanup and recover the costs thereof from the private parties.

(c) The General Assembly recognizes the need to remedy contaminated facilities and to promote opportunities and provide incentives to encourage the remedy of such facilities to yield economic revitalization and redevelopment within the State.

(d) The General Assembly finds that in order to effectuate the purposes of this chapter to remedy contamination resulting from past acts and to address more equitably the issue of who should bear the costs of remediation, § 9105 of this title shall apply to all responsible parties without regard to the date of enactment of this chapter or any amendments thereto.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 218, § 1.;



§ 9103. Definitions

As used in this chapter:

(1) "Act of God" means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

(2) "Allowable interest rate" means a rate of interest 5% over the federal reserve discount rate.

(3) "Brownfield" means any vacant, abandoned or underutilized real property the development or redevelopment of which may be hindered by the reasonably held belief that the real property may be environmentally contaminated.

(4) "CERCLA" means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended.

(5) "Contractor" means any corporation, company, association, firm, partnership, society, joint-stock company, sole proprietorship or individual that contracts to perform any remedial action under the remedial standards established in this chapter.

(6) "Contractual relationship" means, but is not limited to, land contracts, deeds, easements, leases or other instruments transferring title or possession. A "contractual relationship" does not exist if the real property on which the facility concerned is located was acquired by the person after the disposal or placement of the hazardous substance on, in, or at the facility, and 1 or more of the circumstances described in paragraph (6)a., b., or c. of this section is also established by the person by a preponderance of the evidence:

a. At the time the person acquired the facility the person did not know and had no reason to know that any hazardous substance which is the subject of the release or threatened release was disposed of on, in or at the facility.

b. The person is a government entity which acquired the facility by escheat or through any other involuntary transfer or acquisition or through the exercise of eminent domain authority by purchase or condemnation.

c. The person acquired the facility by inheritance or bequest.

(7) "Department" means the Department of Natural Resources and Environmental Control.

(8) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any hazardous substance into or on any land, water or into the air so that such hazardous substance or any constituent thereof may enter the environment.

(9) "Environment" means the navigable waters, the waters of the contiguous zone, ocean waters, and any other surface water, ground water, drinking water supply, land surface or subsurface strata or ambient air within the State.

(10) "Facility" means any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, vessel, aircraft, or any site or area where a hazardous substance has been generated, manufactured, refined, transported, stored, treated, handled, recycled, released, disposed of, placed or otherwise come to be located.

(11) "Fund" means the Hazardous Substance Cleanup Fund created pursuant to § 9113 of this title.

(12) "Hazardous substance" means:

a. Any hazardous waste as defined in Chapter 63 of this title or any hazardous waste designated by regulation promulgated pursuant to Chapter 63 of this title;

b. Any hazardous substance as defined in CERCLA; or

c. Any substance determined by the Secretary through regulation to present a risk to public health or welfare or the environment if released into the environment.

(13) "Imminent threat of release" means potential for a release which requires action to prevent or mitigate damage to the environment or endangerment to public health or welfare which may result from such a release.

(14) "Natural resources" means land, fish, wildlife, biota, air, water, groundwater, drinking water supplies, and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by Delaware, the United States, any foreign government, any local government, or any Indian tribe.

(15) "Operable unit" means any subdivision of a facility in terms of area or environmental media or any other manner approved by the Secretary.

(16) "Owner or operator" means:

a. Any person owning or operating a facility.

b. Any person who owned, operated, or otherwise controlled activities at a facility.

c. The term "owner or operator" does not include an agency of the State or unit of local government that acquired title or control involuntarily through bankruptcy, tax delinquency, abandonment or other circumstances.

d. The term "control" does not include regulation of the activity by a federal, state or local government agency.

e. The term "owner or operator" does not include a person, who, without participating in the management of a facility, holds indicia of ownership primarily to protect that person's security interest in the facility.

f. The term "owner or operator" does not include a person who, without acquiring legal title, conducts or directs activities in connection with the actual or potential acquisition or evaluation of a facility, including due diligence, site inspections, site assessments, or other pre-closing activities in connection with the acquisition of a facility.

(17) "Person" means an individual, firm, corporation, association, partnership, consortium, joint venture, commercial entity, state government agency, unit of local government, school district, conservation district, federal government agency, Indian tribe or interstate body.

(18) "Plan of remedial action" means a detailed plan describing cleanup actions and related information for the containment or permanent removal and disposal of hazardous substances from a facility.

(19) "Potentially responsible party" means any person identified pursuant to § 9105(a)(1) through (6) of this title as a person liable with respect to a facility.

(20) "Prospective purchaser" means a person (or a tenant of a person) that acquires or intends to acquire ownership of a facility after the date of the enactment of this subdivision and that establishes each of the following:

a. All disposal of hazardous substances at the facility occurred before the person acquired the facility.

b. Inquiries.

1. The person made all appropriate inquiries into the previous ownership and uses of the facility in accordance with standards and practices in accordance with paragraphs (20)b.2. and 3. of this section.

2. The standards and practices referred to in § 9105(c)(2)b.1. and 2. of this title, shall be considered to satisfy the requirements of this subsection.

3. In the case of property in residential or other similar use at the time of purchase by a nongovernmental or noncommercial entity, a facility inspection and title search that reveal no basis for further investigation shall be considered to satisfy the requirements of this subsection.

c. Notices. The person provides all legally required notices with respect to the discovery or release of any hazardous substance or substances at the facility.

(21) "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing into the environment (including the abandonment or discarding of barrels, containers and other closed receptacles containing any hazardous substance or pollutant or contaminant), but excludes:

a. Any release which results in exposure to a person solely within the workplace, with respect to a claim which such person may assert against an employer provided, however, that this exclusion does not apply to any such release which also results in exposure to the environment;

b. Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel or pipeline pumping station engine;

c. The appropriate application of fertilizer and pesticide;

d. Any discharges in compliance with state permits issued in conformance with this title and federally permitted releases under CERCLA.

(22) "Remedial action" means the containment, contaminant mass or toxicity reduction, isolation, treatment, removal, cleanup or monitoring of hazardous substances released into the environment, or the taking of such other actions as may be necessary to prevent, minimize or mitigate harm or risk of harm to the public health or welfare or the environment which may result from a release or an imminent threat of a release of hazardous substances.

(23) "Remedy" means any action, response or expenditure consistent with the purposes of this chapter to identify, minimize or eliminate any imminent threat posed by any hazardous substances to public health or welfare or the environment including preparation of any plans, conducting of any studies and any investigative, oversight of remedy or monitoring activities with respect to any release or imminent threat of release of a hazardous substance and any health assessments, risk assessments or health effect studies or natural resource damage assessments conducted in order to determine the risk or potential risk to public health or welfare or the environment.

(24) "Secretary" means Secretary of the Department or the Secretary's designee.

(25) "Site assessment" means the assessment of a facility and/or property to determine whether hazardous substances have entered the environment.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 218, §§ 2-10; 73 Del. Laws, c. 183, § 2; 74 Del. Laws, c. 185, §§ 2, 3; 74 Del. Laws, c. 409, §§ 6, 7; 76 Del. Laws, c. 220, § 3.;



§ 9104. Secretary's powers and duties

(a) The Secretary may exercise the following powers in addition to any other powers granted by law:

(1) The Secretary shall take any actions necessary to carry out the provisions of this chapter, including but not limited to adoption of emergency or interim regulations, when immediate promulgation of regulations is necessary to implement this chapter prior to the adoption of final regulations.

(2) The Secretary shall, after notice and public hearing, promulgate and revise such regulations as deemed necessary for the implementation, administration and enforcement of this chapter. Such regulations may include provisions waiving or limiting the applicability of this chapter which the Secretary determines to be adequately regulated by state or federal statute or regulation.

(3) The Secretary may, after notice and public hearing, exempt certain facilities or properties or classes of facilities or properties from the provisions of this chapter upon finding that these facilities or properties do not pose an imminent threat to public health or welfare or the environment.

(4) The Secretary shall plan, study or conduct, or order a potentially responsible party to plan, study or conduct, appropriate actions to remedy a release or imminent threat of release.

(b) The Secretary shall implement all provisions of this chapter to the maximum extent practicable, including conducting investigations and remedies when appropriate. The Secretary shall, after notice and public hearing, promulgate and revise as appropriate, regulations to:

(1) Establish criteria for determining a priority list among facilities. These criteria shall assure that facilities are ranked by a system that objectively assesses the relative degree of risk to public health or welfare or the environment caused by releases from such facilities.

(2) Establish procedures:

a. For identifying facilities with a release or imminent threat of release;

b. For conducting site assessments, preliminary site evaluations and comprehensive site investigations;

c. For identifying potentially responsible parties;

d. For notifying a person of liability as a potentially responsible party;

e. For determining the appropriate type of settlement agreement that may be entered into by potentially responsible parties or any person who agrees to perform a remedy;

f. For providing potentially responsible parties or any other person with a reasonable opportunity to enter into a settlement agreement for a remedy by which potentially responsible parties or any other person may propose 1 or more remedial alternatives;

g. For identifying cleanup levels based on site specific risks;

h. For public notice and an opportunity for public comment on the proposed plan of remedial action and proposed consent decrees;

i. For conducting a remedy;

j. For public participation in the decision for a remedy at a facility;

k. For granting or denying a certificate of completion of remedy;

l. For placing a notice in the records of the real property pursuant to § 9115 of this title;

m. For managing the Fund established pursuant to § 9113 of this title;

n. For assessing natural resource damages;

o. For providing criteria governing public funding of remedial costs when the Secretary enters into a settlement agreement that requires the Secretary to provide a specified amount of money from the Fund;

p. For certifying part or all of a parcel of real property as a brownfield;

q. For listing of Brownfield, or potential Brownfield, sites on a Brownfield redevelopment database;

r. To certify and decertify contractors to conduct remedial action. As a prerequisite for certification, the Department shall conduct written examinations, or other qualification criteria as deemed appropriate by the Department, within the State for the purpose of determining ability to conduct a remedial action. The Department may waive the examination for persons who possess a valid certificate from another state, provided such certification is for similar work to be performed in Delaware. A remedial action shall be conducted under the direction and supervision of an individual possessing a valid certificate issued by the Department. Certification requirements for contractors shall commence 6 months after adoption of regulations. Certification shall be valid for 2 years. The fees for certification required pursuant to this chapter shall be established by the Department in its rules and regulations. The fees may be adjusted periodically but shall approximate and reasonably reflect all costs necessary to defray the expenses incurred by the Department in operating the certification program.

(3) Establish deadlines for negotiation processes with potentially responsible parties for an agreement providing for a voluntary remedy pursuant to § 9107 of this title, and for initiating an investigation and remedying releases at or from a facility by potentially responsible parties.

(c)(1) The Secretary shall, as part of the budget submittal, submit an annual report to the Governor and the General Assembly of the State, setting forth in detail progress on remedies and may submit such additional reports from time to time to the Governor and General Assembly as deemed desirable by the Secretary.

(2) The Secretary shall prepare an annual budget for the proposed use of the Fund and cause an audit of the fiscal affairs to be made annually and shall, as part of the budget submittal, furnish a copy of such audit report together with such additional information or data with respect to the affairs as he or she may deem desirable to the Governor and General Assembly of the State.

(3) The Secretary shall, as part of the budget submittal, provide 5-year projections of costs and revenues associated with the Fund, and the amount of the obligated and unobligated balance in the Fund.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 218, §§ 11-13; 73 Del. Laws, c. 183, § 3; 74 Del. Laws, c. 185, § 7; 76 Del. Laws, c. 220, § 2.;



§ 9105. Standard of liability

(a) The following persons are liable with respect to a facility from which there is or has been a release or imminent threat of release, except as provided in subsection (c) of this section:

(1) Any person who owned or operated the facility at any time.

(2) Any person who owned or possessed a hazardous substance and who by contract, agreement or otherwise arranged for disposal or treatment of a hazardous substance at the facility.

(3) Any person who arranged with a transporter for transport, disposal or treatment of a hazardous substance to the facility.

(4) Any person who generated, disposed of or treated a hazardous substance at the facility.

(5) Any person who accepted any hazardous substance for transport to the facility, when the facility was selected by the transporter.

(6) Any person who is responsible in any other manner for a release or imminent threat of release.

(b) Each person who is liable under this section is strictly liable, jointly and severally, for all costs associated with a release from a facility and for all natural resource damages resulting from the release. The Secretary may recover all costs and damages from all responsible parties. The amounts recoverable in an action under this chapter shall include interest on the amounts recoverable through regulations developed pursuant to §§ 9104 and 9109 of this title. Such interest shall accrue from the date the expenditure was incurred. The rate of interest on the outstanding unpaid balance of the amounts recoverable under this section shall be at the established allowable interest rate.

(c) The following persons are not liable under this section:

(1) Any person who can establish that the release or imminent threat of release for which the person would be otherwise liable was caused solely by:

a. An act of God;

b. An act of war; or

c. An act or omission of a third party other than:

1. An employee or agent of the person asserting the defense; or

2. Any person whose act or omission occurs in connection with a contractual relationship existing, directly or indirectly with the person asserting this defense to liability. This defense applies only when the person asserting the defense has exercised due care with respect to the hazardous substance, the foreseeable acts or omissions of the third party, and the foreseeable consequences of those acts or omissions.

(2) Any person who is an operator, past operator, owner, or past owner of a facility and who can establish that at the time the facility was acquired or operated by the person, the person had no knowledge or reason to know of any release or imminent threat of release. This paragraph (c)(2) is limited as follows:

a. Reason to know. —

To establish that the person had no reason to know of the matter described in § 9103(6)a. of this title the person must demonstrate that on or before the date on which the person acquired the facility, the person carried out all appropriate inquiries, as provided in paragraph (c)(2)b. of this section below, into the previous ownership and uses of the facility in accordance with generally accepted good commercial and customary standards and practices.

b. All appropriate inquiry.

1. With respect to property purchased on or after May 31, 1997, the procedures of the American Society for Testing and Materials ("ASTM"), including the documents known as "Standard E1527-97" and "Standards E1527-00," entitled "Standard Practice for Environmental Site Assessment: Phase 1 Environmental Site Assessment Process," or any other procedure the Secretary may adopt by regulation, shall satisfy the requirements in paragraph (c)(2)a. of this section.

2. With respect to property purchased before May 31, 1997, in making a determination with respect to a person described in paragraph (c)(2)a. of this section, the following factors shall be taken into account:

A. Any specialized knowledge or experience on the part of the person;

B. The relationship of the purchase price to the value of the property, if the property was not contaminated;

C. Commonly known or reasonably ascertainable information about the property;

D. The obviousness of the presence or likely presence of contamination at the property; and

E. The ability of the person to detect the contamination by appropriate inspection.

3. In the case of property for residential use or other similar use purchased by a nongovernmental or noncommercial entity, a facility inspection and title search that reveal no basis for further investigation shall be considered to satisfy the requirements of paragraph (c)(2)a. of this section.

c. Nothing in this subsection shall diminish the liability of any previous owner or operator of such facility who would otherwise be liable under this chapter.

d. Notwithstanding this subsection, if the person obtained actual knowledge of the release or threatened release of a hazardous substance at such facility when the person owned the real property and then subsequently transferred ownership of the property to another person without disclosing such knowledge, such person shall be treated as liable under subsection (a) of this section and no defense under this subsection shall be available to such person.

e. Nothing in this subsection shall affect the liability under this chapter of a person who, by any act or omission, caused or contributed to the release or threatened release of a hazardous substance which is the subject of the action relating to the facility.

(3) A person who acquires ownership or control of a property to realize on a security interest held by the person in that property or a fiduciary which has a legal title to or manages any property for purposes of administering an estate or trust of which such property is part; provided, however, that this exemption shall not relieve a person from liability under this section where such liability is based on conduct entirely independent from that covered by this exemption.

(4) Prospective purchaser agreements.

a. Notwithstanding paragraph (c)(5) of this section, a prospective purchaser whose potential liability for a release or threatened release is based solely on the purchaser's being considered to be an owner or operator of a facility shall not be liable as long as the prospective purchaser, with or without the participation of the seller of the property, enters into a prospective purchaser agreement in which the parties responsible for completing a site investigation and any subsequent remediation are identified and paragraph (c)(4)b. of this section is met. Such prospective purchaser agreements shall:

1. Define the scope of and financial responsibility for the environmental work to be performed pursuant to the agreement;

2. Define the amount, if any, of assistance to be provided by the Department; and

3. Define the scope of any lien to be secured.

b. Requirements for operation under a prospective purchaser agreement.

1. The person shall exercise appropriate care with respect to hazardous substance or substances found at the facility by:

A. As a prospective purchaser (i.e. prior to acquisition of the property): I. Not causing a new release of hazardous substances; and II. Not taking any action to exacerbate or contribute to an existing release.

B. As owner after acquisition of the property, unless specifically addressed in a prospective purchaser agreement with the Department, by: I. Stopping or mitigating any on-going release; II. Preventing any threatened future release; and III. Preventing or limiting exposure (human, environmental, or natural resource) to any previously released hazardous substance or substances.

2. The person shall provide cooperation, assistance, and access to persons that are authorized to oversee remedies or natural resource restoration at a facility (including the cooperation and access necessary for the installation, integrity, operation and maintenance of any complete or partial remedies or natural resource restoration at the facility).

3. The person shall:

A. Be in compliance with any land use restrictions established or relied on in connection with the remedy at a facility; and

B. Not impede the effectiveness or integrity of any institutional control employed at the facility in connection with a remedy.

4. The person shall comply with any request for information or administrative subpoena issued by the Secretary under this chapter.

5. The person shall not be affiliated with any other person that is potentially liable pursuant to § 9105(a) of this title, for response costs at a facility through:

A. Any direct or indirect familial relationship, to include spouse, domestic partner, parent, grandparent, brother, sister, son, son-in-law, daughter, daughter-in-law, grandson, granddaughter, step-parent, the parent, son or daughter of a son or daughter of the person's spouse or domestic partner, nephew, niece, aunt, uncle, brother-in-law, sister-in-law, grandparent-in-law or any relative or friend living in the person's household; or

B. Any contractual, corporate, or financial relationship (other than a contractual, corporate, or financial relationship that is created by the instruments by which title to the facility is conveyed or financed or by a contract for the sale of goods or services); or

C. The result of a reorganization of a business entity that was potentially liable.

c. Lien.

1. If there are unrecovered remedial costs incurred by the State at a facility for which an owner of the facility is not liable by reason of paragraph (c)(4)a. of this section, the State may by agreement with the owner, obtain from the owner a lien on this or on any other property or other assurance of payment satisfactory to the Secretary, for all or any portion of the unrecovered remedial costs.

2. A lien under this subsection:

A. Shall be in an amount not to exceed the unrecovered remedial costs incurred by the State;

B. Shall be subject to the requirements of paragraph (c)(4)a. of this section; and

C. Shall not exceed the value added to the worth of the property by the remedial action.

(5) Contiguous properties.

a. Not considered to be an owner or operator.

1. A person that owns real property that is contiguous to or otherwise similarly situated with respect to, and that is or may be contaminated by a release or threatened release of a hazardous substance from, real property that is not owned by that person shall not be considered to be an owner or operator of a facility under this paragraph (c)(5)a.1. or paragraph (c)(5)a.2. of this section solely by reason of said release if:

A. The person did not cause, contribute or consent to the release or threatened release;

B. The person is not: I. Potentially liable, or affiliated with any other person that is potentially liable, for costs at a facility through any direct or indirect familial relationship or any contractual, corporate, or financial relationship (other than a contractual, corporate, or financial relationship that is created by a contract for the sale of goods or services); or II. The result of a reorganization of a business entity that was potentially liable;

C. The person takes reasonable steps to: I. Not cause a release of hazardous substances on their property; and II. Not take any action to exacerbate or contribute to contamination migrating onto their property.

D. The person provides reasonable cooperation, assistance and access to persons that are authorized to conduct a remedy or natural resource restoration at the facility from which there has been a release or threatened release (including the cooperation and access necessary for the installation, integrity, operation and maintenance of any complete or partial remedy or natural resource restoration at the facility);

E. The person: I. Is in compliance with any land use restrictions established or relied on in connection with the remedy at the facility; and II. Does not impede the effectiveness or integrity of any institutional control employed in connection with a remedy;

F. The person is in compliance with any written request for information related to the property or contamination or administrative subpoena issued by the Secretary or a court pursuant to this chapter;

G. The person provides all legally required notices with respect to the discovery or release of any hazardous substances at the facility; and

H. At the time at which the person acquired the property, the person conducted all appropriate inquiry within the meaning of paragraph (c)(2)b. of this section with respect to the property.

2. To qualify as a person described in paragraph (c)(5)a.1. of this section, a person must establish by a preponderance of the evidence that the conditions in paragraph (c)(5)a.1.A. through H. of this section have been met.

3. Any person that does not qualify as a person described in this paragraph because the person had, or had reason to have, knowledge specified in paragraph (c)(5)a.1.H. of this section at the time of acquisition of the real property may qualify as a prospective purchaser under § 9103(20) of this title if the person is otherwise described in that section.

b. With respect to a person described in this paragraph, nothing in this subsection:

1. Limits any defense to liability that may be available to the person under any other provision of law; or

2. Imposes liability on the person that is not otherwise imposed by paragraph (c)(5)a. of this section.

c. The Secretary shall, upon written request:

1. Issue an assurance in writing that no enforcement action under this chapter will be initiated against a person described in paragraph (c)(5)a. of this section; and

2. Grant a person described in paragraph (c)(5)a. of this section protection against a cost recovery or contribution action under § 9107(c) of this title.

(d) A person who expends moneys performing a remedy or any remedial action under this chapter or reimbursing the State for any remedial action may bring an action against any responsible party as defined in subsection (a) of this section who has not entered into a settlement agreement with the Secretary. In an action authorized by this section, the person bringing the action shall be entitled to reimbursement for the costs incurred which are consistent with this chapter and contribution for moneys expended to reimburse the State for its expenses.

(e) Where the Secretary has issued a certification of completion of remedy pursuant to § 9108 of this title with respect to a remedy performed at a facility, any person who owns, operates or otherwise controls activities at the facility after the date of issuance of the certification shall not, by virtue of that later ownership, operation or control, be liable for the release or imminent threat of release addressed in the certification, or for any future release or imminent threat of release attributable to conditions existing prior to the issuance of the certification, provided such person does not interfere or permit any interference with any aspect of the remedy addressed by the certification of completion of remedy.

(f) The exemption contained in subsection (e) of this section shall also apply to any person who, in connection with the sale, lease, acquisition or transfer of a facility, enters into a settlement agreement with the Secretary for a remedy at the facility; provided, that the remedy is satisfactorily conducted and the Department issues a certification of completion of remedy. The Secretary, in the settlement agreement, may place conditions or limitations on the scope of the exemption granted under this subsection.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 218, §§ 14, 15; 74 Del. Laws, c. 185, §§ 4-6.;



§ 9106. Investigation and access

(a)(1) If there is a reasonable basis to believe there was a release or is an imminent threat of release, the Secretary may require information or documents relevant to the release or imminent threat of release from any person who may have information pertinent to:

a. The identification, nature and volume of materials generated, treated, stored, transported to or disposed of at a facility, and the dates thereof;

b. The extent of a release or imminent threat of release from a facility;

c. The identity of potentially responsible parties;

d. The financial ability of a potentially responsible party to perform a remedy.

(2) The Secretary or his or her authorized employees or agents may enter, at reasonable times, upon any real property, public or private, to conduct sampling, inspection, examination, and investigation evaluating the release or imminent threat of release to determine the need for a remedy or to execute the remedy upon given verbal notice, and after presenting official identification to the owner or operator. The Secretary or other authorized person gaining access under this section, if requested in advance, shall split a sample with the operator, or person in charge of the facility. If any analysis is made of the samples, a copy of the results of the analysis may be furnished to the owner, operator, or person in charge.

(b) If the Secretary determines that:

(1) An emergency exists that requires immediate action to protect public health or welfare or the environment; and

(2) The operator is unwilling or unable to take such immediate action, the Secretary, or his or her authorized employees or agents, without court order, may enter upon a facility and take any immediate action necessary to abate the emergency notwithstanding the provisions of § 9107(e) of this title.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 218, § 16.;



§ 9107. Remedies

(a)(1) When the Secretary or his or her designee has determined that a release or imminent threat of a release of a hazardous substance as defined herein will require a remedy, the Secretary shall, within 20 days of such determination, provide public notice of that fact. The Secretary shall likewise provide public notice within 20 days after entering into negotiations for a voluntary cleanup settlement agreement with any person that agrees to perform a remedy. Such public notice shall be published in a newspaper of general circulation in the county in which the facility is located. Such notice shall also be provided to:

a. All elected members of the General Assembly in whose district such facility or any part thereof lies;

b. If the facility or any part thereof is located within the boundaries of any municipality, then such notice shall also be given to the governing body of all municipalities in which the facility or any part thereof lies;

c. In the event the facility or any part thereof is not located within the boundaries of a municipality, then such notice shall also be given to the governing body of the county in which the facility or any part thereof lies; and

d. The governing body of any civic, neighborhood or similar association in which the facility or any part thereof lies, provided that such association makes itself known to the Department and provides a legal mailing address.

(2) When the Secretary has reason to believe that a release or imminent threat of release will require a remedy, the Secretary shall notify the potentially responsible party with respect to the release or imminent threat of release, and provide the person with an opportunity to enter into a settlement agreement providing for a remedy consistent with regulations developed pursuant to § 9104 of this title. The Secretary may provide any person who has knowledge of a release of a hazardous substance at a facility and agrees to perform a remedy with an opportunity to enter into a settlement agreement providing for a remedy consistent with regulations developed pursuant to § 9104 of this title.

(b) The settlement agreement providing for a remedy may be in the form of a consent decree, administrative order of consent, memorandum of agreement or any other form of agreement consistent with regulations developed pursuant to § 9104 of this title. When a settlement agreement is entered into in the form of a consent decree pursuant to this chapter, it shall be filed with the Superior Court. The Secretary shall allow at least 20 days for public comment before the proposed consent decree is entered. If the Secretary deems it appropriate to effectuate the purposes of this chapter, the Secretary may choose to resolve a person's liability with the State under this section through use of settlement agreements entered into pursuant to CERCLA.

(c) A person who has resolved his or her liability to the State under this section is not liable for claims for contribution regarding matters addressed in the settlement. The settlement does not discharge any of the other potentially responsible parties, but it reduces the total potential liability of others to the State by the amount of the settlement exclusive of § 9109 of this title.

(d) The Secretary may enter into a settlement agreement that requires the Secretary to provide a specified amount of money from the Fund to help defray the costs of implementing the remedy. These funds may be provided only in circumstances where the Secretary finds it would expedite or enhance remediation or achieve equity with respect to the payment of remedial costs. The Secretary may recover the amount of public funding provided under this section from a potentially responsible party who has not entered into a settlement agreement under this section or fulfilled all obligations under the agreement. For purposes of such a cost recovery, the public funding shall be considered as remedial costs paid by the Secretary.

(e) Before conducting a remedial action, the Secretary shall:

(1) Propose a plan of remedial action based on any investigation or study conducted by or for the Secretary, the potentially responsible party, or others;

(2) Provide public notice of the proposed plan of remedial action and an opportunity to comment on the plan as well as the investigation upon which the plan of remedial action is based;

(3) Prepare a final plan of remedial action with due consideration of the comments received and any other study or investigation conducted by or for the Secretary.

(f) The proposed and final plan of remedial action and the basis for it, as well as all comments received by the Secretary, constitute the remedial decision record of the Secretary. The Secretary shall maintain a remedial decision record for a period that the Secretary deems appropriate based upon the remedy being implemented and the future use of the facility.

(g) Where the Secretary has developed a remedial decision record for a remedy and the Secretary has conducted the remedy in accordance with the record, in any action brought to recover costs, the plan of remedial action shall be presumed reasonable and necessary unless demonstrated to be arbitrary and capricious by clear and convincing evidence.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 218, §§ 17-23; 72 Del. Laws, c. 322, §§ 1, 2.;



§ 9108. Certification of completion of remedy

(a) Upon completion of a remedy at a facility, or an operable unit thereof, the owners, parties to the settlement agreement or parties responding to an order, may apply for a certification of completion of remedy from the Secretary pursuant to regulations promulgated under § 9104 of this title. For the purposes of this section, the Secretary may consider a remedy complete when the remedial action is operational and functional; provided, however, that the Secretary may place conditions or limitations in the certification of completion of remedy which identify those portions of the final plan of remedial action, including but not limited to operation and maintenance, and compliance monitoring, which must continue to be performed, and which provide for the performance of additional remedies in the event that the remedial goals contained in the final plan of remedial action are not achieved as required by the plan and the regulations promulgated under § 9104 of this title.

(b) The Secretary shall grant or deny an application for a certification of completion of remedy within 180 days of the application with stated reasons.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 218, § 24; 74 Del. Laws, c. 409, § 5.;



§ 9109. Enforcement

(a) Whenever, in the opinion of the Secretary, a person:

(1) Is a potentially responsible party; and

(2) Has been notified of such person's potential liability pursuant to §§ 9104 and 9105 of this title; and

(3) Has not submitted a proposed settlement or has submitted a proposed settlement and the Secretary has rejected the proposal, the Secretary may, after conducting a hearing pursuant to §§ 6004 and 6006 of this title, issue such order as the Secretary deems appropriate.

(b) Whenever the Secretary determines that there exists an imminent danger that requires immediate remedy to protect public health or welfare or the environment, the Secretary may seek such injunctive relief or issue an order without prior notice or opportunity to submit a proposed settlement agreement.

(c) To enforce the order, the Secretary may bring an action in the Court of Chancery against any potentially responsible party who without sufficient cause, fails to comply with an order issued under subsection (a) or (b) of this section.

(d) The Secretary may bring an action in the Superior Court to recover from any potentially responsible party all natural resource damages resulting from a release.

(e) The Secretary may bring an action in the Superior Court against any potentially responsible party to collect remedial costs incurred by the Secretary, or for a party's refusal to comply, without sufficient cause, with an order issued under subsection (a) or (b) of this section.

(f) The Secretary may issue an order as the Secretary deems appropriate to any person who fails to provide the required information or documents under § 9106(a)(1) of this title, who fails to provide access under § 9106(a)(2) of this title, or who fails to report a release as required by the regulations promulgated pursuant to this chapter.

(g) The Secretary may bring an action in Superior Court to enforce any order issued by the Secretary under subsection (f) of this section. Any person refusing to comply, without sufficient cause, with such an order shall be liable pursuant to paragraph (h)(2) of this section.

(h) In any action brought under subsection (e) of this section for a refusal to comply with an order, the person found responsible shall be liable for payment of:

(1) An amount at least equal to, but not greater than 3 times the amount of, any remedial costs incurred by the State as a result of the person's refusal to comply; and

(2) A civil penalty of up to $10,000 per day for each day the person refuses to comply. For purposes of determining a civil penalty, the period of noncompliance shall be deemed to commence on the day of the Secretary's decision and continue until full compliance with the terms of the order is achieved.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 218, §§ 25, 26.;



§ 9110. Public hearings — Violations

(a) Any hearing involving allegations of violations of this chapter held by the Secretary shall be conducted as follows:

(1) For any hearing on an alleged violation, notification shall be served upon the alleged violator as summonses are served or by registered or certified mail not less than 20 days before the time of said hearing. Not less than 20 days notice of the hearing shall also be published in a newspaper of general circulation in the county in which the activity is proposed or the alleged violation has occurred and in a daily newspaper of general circulation throughout the State.

(2) The alleged violator may appear personally or by counsel at the hearing and produce any competent evidence in his or her behalf. The Secretary or the Environmental Appeals Board or its duly authorized designee may administer oaths, examine witnesses and issue, in the name of the Department or the Environmental Appeals Board, notices of hearings or subpoenae requiring the testimony of witnesses and production of books, records or other documents relevant to any matter involved in such hearing; and subpoenae shall also be issued at the request of the alleged violator. In case of contumacy or refusal to obey a notice of hearing or subpoena under this section, the Superior Court in the county in which the hearing is held shall have jurisdiction upon application of the Secretary or the Chairperson of the Environmental Appeals Board to issue an order requiring such person to appear and testify or produce evidence as the case may require.

(3) A record from which a verbatim transcript can be prepared shall be made of all hearings and shall, along with the exhibits and other documents introduced by the Secretary or other party, constitute the record. The expense of preparing any transcript shall be borne by the person requesting it. The Secretary or the Environmental Appeals Board or its duly authorized designee shall make findings of fact based on the record. The Secretary or the Environmental Appeals Board shall then enter an order that will best further the purpose of this chapter, and the order shall include reasons. The Secretary shall promptly give written notice to the persons affected by such order.

(4) The Secretary may collect, from a violator finally adjudged liable, the necessary expenses of the Department for conducting the hearing. Any moneys collected under this section shall be deposited in the Fund pursuant to § 9113 of this title.

(b)(1) Any person or persons, aggrieved by any decision of the Secretary rendered pursuant to this chapter, may appeal the decision to the Environmental Appeals Board in accordance with § 6008 of this title.

(2) Any person who is substantially affected by a decision of the Environmental Appeals Board may appeal to the Superior Court in accordance with § 6009 of this title.

(3) No appeal shall operate to stay automatically any action of the Secretary, but upon application, and for good cause, the Secretary or the Superior Court may stay the action pending disposition of the appeal.

(c) The decisions of the Secretary issued pursuant to the provisions of this section are reviewable only as provided in subsection (b) of this section.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 218, § 27.;



§ 9111. Fraud

(a) If a potentially responsible party commits fraud on the Secretary or another potentially responsible party in a proposed settlement agreement or in an application for a certification of completion of remedy, then any limitation on liability otherwise provided herein shall be void, and any injured person, including the Secretary, may recover actual damages sustained as well as a civil penalty of up to $10,000 for each fraudulent act.

(b) The Secretary may bring an action in the Superior Court to establish and collect a civil penalty for which a person is liable for fraud under this chapter.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 218, § 28.;



§ 9112. Public hearings — Rule making, settlement agreements and remedial actions

Public hearings shall be held on regulations developed pursuant to this chapter, and, if the Secretary receives a meritorious request for a public hearing from any person on the proposed consent decree and the proposed plan of remedial action in accordance with §§ 6004 and 6006 of this title, as well as any additional notice and hearing requirements the Secretary has adopted by regulation.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 218, § 29.;



§ 9113. Hazardous Substance Cleanup Fund

(a) There shall be established in the State Treasury and in the accounting system of the State a special fund to be known as the Hazardous Substance Cleanup Fund ("The Fund").

(b) The following moneys shall be deposited into the Fund:

(1) All the taxes assessed pursuant to § 9114 of this title;

(2) All remedial costs recovered pursuant to this chapter;

(3) Penalties collected or recovered pursuant to this chapter;

(4) Penalties collected or recovered pursuant to this chapter, not to include penalties assessed on any gross receipts tax surcharge provided by this chapter;

(5) The State Treasurer shall credit to the Hazardous Substance Cleanup Fund such amount of interest as determined by this paragraph upon such Fund. On or before the last day of each month, the State Treasurer shall credit the Fund with interest on the average balance in the Fund for the preceding month. The interest to be paid to the Fund shall be that proportionate share, during such preceding month, of interest to the State as the Fund's and the State's average balance is to the total State's average balance. The Fund's average balance shall be determined by averaging, in each instance, the balances at the beginning of each month and the balances at the end of that month; and

(6) Any other money appropriated or transferred to the account by the General Assembly.

(c) Money in the Fund may be used by the Secretary only to carry out the purposes of this chapter, including, but not limited to, the following activities:

(1) Implementing the hazardous substance cleanup program required under this chapter.

(2) Providing a remedy with respect to releases or imminent threats of release of a hazardous substance at or from facilities.

(3) Providing for state matching funds required under the CERCLA, as well as future operations and maintenance costs for facilities at which a state match is required.

(4) Reimbursing any person for reasonable remedial costs incurred with the prior authorization of the Secretary in responding to a hazardous substance remedy, including remedies of releases from underground storage tanks, pursuant to authorization of the Secretary.

(5) Conducting emergency response actions pursuant to §§ 9106, 6308 and 7406 of this title.

(6) Through the Delaware Economic Development Office, providing low interest loans to nonprofit organizations and small businesses who are potentially responsible parties with an executed settlement agreement with the Department.

(7) Payment to the Division of Revenue for the costs of administering § 9114 of this title.

(8) Provide for a remedy, or for reimbursement of allowable costs, for certified brownfields.

(d) No greater than 15 percent of the moneys deposited into the Fund shall be used for administering this chapter without approval of the Joint Finance Committee.

(e) Any expenditures of moneys from the Fund on sites not budgeted for under § 9104(c)(2) of this title must be approved by the Speaker of the House and the President Pro Tempore of the Senate.

67 Del. Laws, c. 326, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 218, § 30; 74 Del. Laws, c. 409, § 8; 77 Del. Laws, c. 81, § 3; 77 Del. Laws, c. 83, §§ 21, 25; 78 Del. Laws, c. 73, § 2; 78 Del. Laws, c. 218, § 3.;



§ 9114. Tax assessment

(a) With regard to gross receipts received after December 31, 1990, and before July 1, 1993, there shall be added to the tax provided in §§ 2902(c)(3) and 2905(b)(1) of Title 30 an additional tax of .6% on all taxable gross receipts determined under §§ 2902 and 2905 of Title 30 derived from the sale of petroleum or petroleum products. With regard to gross receipts received after June 30, 1993, and before January 1, 2022, the rate of additional tax under this subsection shall be increased to 0.9%. For purposes of the additional tax imposed by this section, gross receipts, as defined in Chapter 29 of Title 30, that are received after June 30, 2007, shall not include gross receipts from a sale of petroleum or petroleum products by a wholesaler, as defined in Chapter 29 of Title 30, if:

(1) The petroleum or petroleum products were sold to the wholesaler by a person who is licensed under Chapter 29 of Title 30; and

(2) The gross receipts from the sale described in paragraph (a)(1) of this section were gross receipts defined in Chapter 29 of Title 30 with respect to the seller.

For purposes of this section and Chapter 29 of Title 30, exclusions from the gross receipts tax shall first be computed by including in said exclusions, to the extent possible, receipts deriving from sales not subject to the tax provided in this section.

(b) The surcharge provided by this section shall be remitted to the Division of Revenue on forms issued by the Director of Revenue and subject to such regulations and requirements as shall be prescribed by the Director of Revenue. The Director of Revenue shall deposit the additional tax provided in this section to the credit of the special fund described in § 9113 of this title.

(c) Each wholesaler or importer may list, as a separate line item on an invoice, the amount of the fees due under this section.

(d) Notwithstanding the provisions of subsection (a) of this section, with regard to gross receipts received after June 30, 1991, for purposes only of this section but not for other taxes applied against gross receipts on petroleum products in Chapter 29 of Title 30, the term "petroleum or petroleum products" shall not include crude oil.

67 Del. Laws, c. 326, § 1; 68 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 393, § 1; 69 Del. Laws, c. 135, §§ 1, 2; 69 Del. Laws, c. 289, § 15; 72 Del. Laws, c. 353, § 1; 76 Del. Laws, c. 135, § 1; 77 Del. Laws, c. 83, §§ 22, 25; 78 Del. Laws, c. 73, § 3; 78 Del. Laws, c. 94, §§ 3, 4.;



§ 9115. Notice in property records

(a) Pursuant to § 9104(b)(2) of this title, when a release of a hazardous substance that has been determined by the Secretary to be a threat to public health or the environment has occurred at a facility or property on which the facility is located, the owner of the property shall place a notice in the records of real property kept by the Recorder of Deeds of the county in which the property is located. The notice shall:

(1) Identify the facility;

(2) Identify the owner of the facility and the person causing the notice to appear;

(3) State that a release occurred at or from the facility;

(4) State the date the release occurred; and

(5) Direct further inquiries to the Secretary.

(b) Any certification of completion of remedy issued in accordance with § 9108 of this title shall be promptly filed by the owner with the records of real property kept by the recorder of deeds of the county in which the facility is located and shall identify the facility, the owner of the facility, and the date of issuance of the certification of completion.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 218, § 31.;



§ 9116. Confidentiality of proprietary information

Information obtained by the Secretary under this chapter shall be available to the public as provided in Chapter 100 of Title 29, unless the Secretary certifies such information to be proprietary. The Secretary may make such certification where any person shows to the satisfaction of the Secretary that the information, or parts thereof, if made public, would divulge methods, processes or activities entitled to protection as trade secrets or as confidential financial or commercial information. Nothing in this section shall be construed as limiting the disclosure of information by the Secretary to any officer, employee or authorized representative of the state or federal government to effectuate the purposes of this chapter. Furthermore, nothing in this section shall prevent the Secretary from including in the remedial decision record information concerning the cost of the remedy or the manner in which it is performed. Prior to disclosure of information certified by the Secretary to be proprietary to an authorized representative who is not an officer or employee of the state or federal government, the person providing the proprietary information may require the representative to sign an agreement prohibiting disclosure of such information to anyone not authorized by this chapter or the terms of the agreement. Such agreement shall not preclude disclosure by the representative to any state or federal government officer or employee concerned with effecting this chapter.

67 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 218, § 32.;



§ 9117. Environmental liens [For application of this section, see 79 Del. Laws, c. 69, § 5]

(a) Pursuant to the provisions of this section, all reasonable costs related to any remedy undertaken by the State for which a person is liable under this chapter or the regulations promulgated pursuant thereto shall constitute a lien in favor of the State upon the real property where such remedy takes place and which belongs to such liable person.

(b) A lien created under this section constitutes record notice and attaches to and is perfected against real property upon which a remedy has been undertaken by the State and which is owned by a person liable under this chapter when:

(1) No less that 30 days prior to the effective date of the lien, a notice of lien is sent by the Secretary, by means of certified or registered mail, to the last known address of all record owners of the property and to all persons holding liens or security interests of record. The notice of lien shall state the amount of and basis for the lien;

(2) No less than 30 days prior to the effective date of the lien, a notice of lien is filed by the Secretary with the office of the recorder of deeds in the county in which the property is located; and

(3) Costs associated with any remedy at the property are incurred by the State.

(c) A person whose interest is substantially affected by any action of the Secretary taken pursuant to subsection (a) of this section may contest the imposition of a lien to the Environmental Appeals Board in accordance with § 6008 of this title. This section shall not preclude any equitable claims by an aggrieved person in the Court of Chancery to contest the imposition of a lien, including actions to quiet title. In any action seeking to contest or enforce a lien, the burden of establishing entitlement to such lien shall be consistent with the burden of proof applicable in an action brought by the Secretary pursuant to this chapter.

(d) A lien created under this section has priority over all other liens and encumbrances perfected after the date that the lien recorded pursuant to this section is perfected, except for liens and encumbrances which relate back to before the perfection of the lien recorded pursuant to this section.

(e) A lien created under this section continues until fully satisfied or otherwise discharged in accordance with law. The Secretary shall, on written request, make available the documentation upon which such lien is based within 10 days of such request.

(f) Upon satisfaction of the liability secured by a lien created under this section, the Secretary shall file a notice of release of lien with the office of recorder of deeds in the county in which the real property is located.

(g) No lien or obligation created under this chapter may be limited or discharged in a bankruptcy proceeding. All obligations imposed by this chapter shall constitute regulatory obligations imposed by the State.

(h) If the Secretary determines that the funds projected to be available in order to satisfy the lien provided pursuant to subsection (a) of this section will be insufficient to permit the State to recover fully its costs, the Secretary may file a petition in the Court of Chancery seeking to impose an additional lien or liens upon other real property in this State owned by the same liable person or persons as the property where the costs are incurred.

(1) A petition filed by the Secretary pursuant to this subsection shall describe with particularity the real property to which the requested lien will attach.

(2) Upon filing of a petition by the Secretary, the Court shall schedule a hearing to determine whether the petition should be granted. Notice of the hearing shall be provided to the Secretary, the record owner or owners of the real property which is the subject of the petition, and any person holding a lien or a perfected security interest in the property.

(i) A person whose interest is substantially affected by any action of the Secretary taken pursuant to this section, while contesting the imposition of such environmental lien in accordance with the procedures set forth herein, shall have the right to discharge said lien upon payment into the Court of Chancery or entry of security as follows:

(1) Cash deposit. — Any environmental lien filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the Secretary before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the Secretary against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(2) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(3) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(4) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

a. Require the increase or decrease of any deposit or security;

b. Strike off security improperly filed;

c. Permit the substitution of security and enter an exoneration of security already given.

67 Del. Laws, c. 326, § 1; 79 Del. Laws, c. 69, § 1.;



§ 9118. Cease and desist orders

The Secretary shall have the power to issue a cease and desist order to any person violating any provision of this chapter ordering such person to cease and desist from such violation, provided that any cease and desist order issued pursuant to this section shall expire:

(1) After 30 days of its issuance; or

(2) Upon withdrawal of said order by the Secretary; or

(3) When the order is superseded by an injunction.

67 Del. Laws, c. 326, § 1.;



§ 9119. Injunctions

The Court of Chancery shall have jurisdiction to enjoin violations of this chapter.

67 Del. Laws, c. 326, § 1.;



§ 9120. Inconsistent laws or ordinances superseded

All laws or ordinances inconsistent with any provisions of this chapter are hereby superseded to the extent of the inconsistency.

67 Del. Laws, c. 326, § 1.;






Subchapter II Brownfields Development Program

§ 9121. Short title

This subchapter shall be known, and may be cited, as the "Brownfields Development Program."

74 Del. Laws, c. 409, § 4.;



§ 9122. Declaration of purposes

(a) In addition to the provisions of the foregoing subchapter I of this chapter, this subchapter is intended to implement a Brownfields Development Program, supplementing the powers and duties of the Secretary as set forth in § 9104 of this title.

(b) The General Assembly recognizes that:

(1) There are brownfield sites throughout the State;

(2) The underutilization of brownfields in the State operates to the economic detriment of the citizens of the State, because the underutilization of these sites limits employment opportunities and needlessly uses valuable "greenfield" resources; and

(3) There is a need to establish a program to effectively investigate, remediate, and redevelop these sites, thus returning these sites to more productive use and enhancing the economic well being of the citizens of the State.

74 Del. Laws, c. 409, § 4.;



§ 9123. Definitions

As used in this subchapter:

(1) "Brownfields developer" shall mean a person who, with respect to a facility:

a. Proposes to conduct investigations and/or development activity at a facility that is a certified brownfield, and seeks to enter into a Brownfields Development Agreement with the Secretary;

b. At the time of application for a Brownfields Development Agreement, is not liable for a release or imminent threat of release at the facility under § 9105(a)(1)-(6) of this title; and

c. Is not affiliated with any other person that is liable for a release or imminent threat of release at the facility, within the meaning of § 9105(c)(4)b.5. of this title.

(2) "Brownfields Development Agreement" means an agreement between the Secretary and a brownfield developer with respect to a certified brownfield that sets forth a scope and schedule of activities to assess and respond to the actual, threatened, or perceived release of hazardous substances at the facility.

(3) "Certified brownfield" means a brownfield, as defined in § 9103(3) of this title, that the Secretary has certified pursuant to the regulations governing hazardous substance cleanup.

(4) "Existing environmental condition" means all known or discovered releases of hazardous substances which are found to be, or to have been, existing at or in the vicinity of the facility prior to a person entering into a Brownfields Development Agreement with the Secretary.

(5) "Plan(s)" means any workplan or workplans as required by the Secretary for the performance of an investigation and/or remedy of a site.

74 Del. Laws, c. 409, § 4.;



§ 9124. Secretary's powers and duties

The Secretary may exercise the following powers in addition to any other powers granted by law:

(1) The Secretary may plan, study or conduct, or permit a brownfields developer or other persons to plan, study or conduct, appropriate actions at a certified brownfield to perform a remedy of a release, imminent threat of release, or where there may be a reasonably held perception of a release or imminent threat of a release.

(2) The Secretary shall, after notice and public hearing, promulgate and revise regulations as deemed necessary for the implementation and administration of this subchapter.

74 Del. Laws, c. 409, § 4.;



§ 9125. Standard of liability

(a) Notwithstanding § 9105 of this title, a brownfields developer who enters into a Brownfields Development Agreement with the Secretary is not liable with respect to the facility that is the subject of the Brownfields Development Agreement for any release or imminent threat of release of hazardous substances existing at the time the Brownfields Development Agreement is entered into, or for a remedy, or for any costs incurred by the State or any other person related to a remedy, for such a release or imminent threat of release at a facility, provided that:

(1) The brownfields developer submits a plan or plans for approval by the Secretary to address the actual or perceived presence of hazardous substances at the facility; and

(2) Any land disturbing activity at the facility by the brownfields developer in areas affected by the release or imminent threat of release of hazardous substances is performed in accordance with a plan, or modified plan or plans, as approved by the Secretary.

(b) Notwithstanding subsection (a) of this section, above, a brownfields developer who causes any exacerbation of the existing environmental condition is responsible for entering into an agreement approved by the Secretary to mitigate any increased risk to human health or the environment or increased remedial costs at the facility caused by such exacerbation. Furthermore, the Secretary may modify the plan to address any changed circumstances in the environmental condition of the facility. If the brownfields developer fails or refuses to comply with any modified plan or plans addressing any exacerbation of the existing environmental condition, it is liable for the cost of mitigating any increased risk to the public health or the environment or increased remedial costs caused by the exacerbation of the existing environmental condition.

(c) Notwithstanding subsection (a) of this section, above, if a brownfields developer, or the developer's successors or assigns, materially disturbs or interferes with a remedy at the facility in a manner not approved of by the Secretary, including institutional controls, said person shall be liable for the reasonable costs of restoring or replacing the affected portions of the remedy, including any administrative or injunctive relief allowed by subchapter I of this chapter.

(d) The protection afforded by subsection (a) of this section shall be transferable to the successors or assigns of the brownfields developer. Any person whose interest in or connection to a facility arises solely from a contractual relationship with the brownfields developer, or the developer's successors or assigns, subsequent to the entering into of a Brownfields Development Agreement, shall not be liable for any release or threat of release, remedy, or costs associated with conditions existing prior to the entry of the Brownfields Development Agreement.

(e) Nothing in this section shall affect the liability of a brownfields developer for new releases, or imminent threat of releases of hazardous substances not part of the existing environmental conditions at a facility.

74 Del. Laws, c. 409, § 4; 70 Del. Laws, c. 186, § 1.;



§ 9126. Public notice; public comment

(a) The Secretary shall provide public notice within 20 days after entering into negotiations for a Brownfields Development Agreement. Such public notice shall be published in a newspaper of general circulation in the county in which the facility is located. Such notice shall also be provided to:

(1) All elected members of the General Assembly in whose district such facility or any part thereof lies;

(2) If the facility or any part thereof is located within the boundaries of any municipality, then such notice shall also be given to the governing body of all municipalities in which the facility or any part thereof lies;

(3) In the event the facility or any part thereof is not located within the boundaries of a municipality, then such notice shall also be given to the governing body of the county in which the facility or any part thereof lies; and

(4) The governing body of any civic, neighborhood or similar association in which the facility or any part thereof lies, provided that such association makes itself known to the Department and provides a legal mailing address.

(b) The Secretary shall provide public notice within 20 days after entering into a Brownfields Development Agreement. Such notice shall provide for a 20-day written comment period.

(c) Upon receiving a request following the entry of the Department into a Brownfields Development Agreement, the Secretary shall conduct a public meeting to provide the public information regarding the proposed project, in or near the area where the facility is located.

74 Del. Laws, c. 409, § 4.;









CHAPTER 92. TRANSFER OR CLOSURE OF CHEMICAL OR HAZARDOUS SUBSTANCE ESTABLISHMENTS [EFFECTIVE UPON PROMULGATION OF REGULATIONS BY THE SECRETARY PURSUANT TO § 9203(C) OF THIS TITLE]

§ 9201. Definitions [Effective upon promulgation of regulations by the Secretary pursuant to § 9203(c) of this title]

The following definitions apply to this chapter.

(1) "Affiliate" means an entity as defined in the regulations of the Security and Exchange Commission under the Securities and Exchange Act of 1934 [15 U.S.C. § 78a et seq.] and the Securities Act of 1933 [15 U.S.C. § 77a et seq.].

(2) "Chemical" means a "hazardous chemical" as defined in § 6302(6) of Title 16.

(3) "Department" means the Department of Natural Resources and Environmental Control.

(4) "Establishment" means any real property, any business operation, or any facility which has been required or is required to report a total of 1 million pounds or more, based on the combined maximum amounts, of any combination of chemicals listed under the Emergency Planning and Community Right-To-Know Act, § 6306 of Title 16, and/or has been or is a large quantity generator under Delaware's Regulations Governing Hazardous Waste [CDR 7-1000-1302], unless exempted by regulation adopted pursuant to this chapter.

(5) "Hazardous substance" means the term as defined in Chapter 91 of this title or in the regulations promulgated pursuant thereto.

(6) "Owner or operator" means:

a. A person owning, operating, or otherwise controlling activities at a chemical or hazardous substance establishment or part of an establishment; or

b. A person who owned, operated, or otherwise controlled activities at a chemical or hazardous substance establishment or part of an establishment.

(7) "Parcel" means piece or tract of land which contains an establishment, as defined in paragraph (4) of this section, or on which is or was located any continuous business operation which contains or contained an establishment.

(8) "Person" means any individual, entity, trust, firm, joint stock company, partnership, consortium, joint venture, commercial entity, corporation (including a government corporation or authority), limited liability company, association, federal government, federal agency, state agency, county, municipality, commission, school district, conservation district, Indian tribe, political subdivision of a state, an interstate body, or any other legal or commercial entity.

(9) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control.

(10) "Transfer of an establishment" means a transaction or proceeding through which there is a change in ownership of an establishment. Change in ownership shall include, but not be limited to, the sale or transfer of stock in a corporation or interest in a limited liability company or partnership, or merger or consolidation, resulting in a change in the person or persons holding the controlling interest in the direct owner or operator or indirect owner of the establishment, but does not mean:

a. The conveyance or extinguishment of an easement;

b. The conveyance of an establishment through a foreclosure or the conveyance of a deed in lieu of foreclosure to a lender;

c. The conveyance of a security interest;

d. A change in ownership approved by the register of wills;

e. A devolution of title to a surviving joint tenant, or to a trustee, executor, or administrator under the terms of a testamentary trust or will, or by intestate succession;

f. A corporate reorganization not substantially affecting the control, ownership or operation of the establishment;

g. The issuance of stock or other securities of an entity which owns or operates the establishment;

h. The conveyance of an interest in an establishment where the transferor or transferors is 1 or more of the following: the sibling, spouse, child, parent, grandparent, the child of a sibling, or the sibling of a parent, or a spouse of any of the foregoing, of the transferee or transferees;

i. The conveyance of an establishment to a trustee of an inter vivos trust created by the transferor or transferors solely for the benefit of 1 or more of the following: the sibling, spouse, child, parent, grandchild, the child of a sibling, or the sibling of a parent, or a spouse of any of the foregoing, of the transferor or transferors;

j. The conversion of a general or limited partnership to a limited liability company;

k. The transfer of general partnership property held in the names of all of the general partners to another general partnership which includes as general partners immediately after the transfer substantially all of the same persons that were general partners immediately prior to the transfer;

l. The transfer of general partnership property held in the names of all of the general partners to a limited liability company which includes as members immediately after the transfer substantially all of the same persons that were general partners immediately prior to the transfer; or

m. The transfer of stock, securities or other ownership interest of an entity that owns or operates the establishment to a person who is an affiliate, that directly or indirectly through 1 or more intermediates controls, or is controlled by, or under the common control with the transferee or transferees.

76 Del. Laws, c. 220, § 1.;



§ 9202. Transfer of an establishment; filing procedures [Effective upon promulgation of regulations by the Secretary pursuant to § 9203(c) of this title]

(a) A person may not transfer an establishment except in accordance with the provisions of this chapter.

(b) Prior to the transfer of an establishment, the transferor(s) or the transferee(s) shall conduct all appropriate inquiry, pursuant to the standards set forth in the provisions and regulations pursuant to § 9105 of this title.

(c) Prior to the transfer of an establishment, the transferor(s) or the transferee(s) must submit to the Secretary and the transferor(s) and transferee(s), all documents prepared or identified pursuant to subsection (b) of this section above.

(d) Nothing contained in this chapter may be construed to enlarge, abridge, diminish or create an innocent-landowner defense pursuant to § 9105(c)(2) of this title.

(e) Failure of the Secretary to notify a party in accordance with the provisions of this chapter does not constitute a waiver and does not limit the authority of the Secretary to enforce the provisions of this chapter.

76 Del. Laws, c. 220, § 1.;



§ 9203. Authority of the Secretary; regulations; effective date [Effective upon promulgation of regulations by the Secretary pursuant to subsection (c) of this section]

(a) The provisions of this chapter do not affect the authority of the Secretary under any other statute or regulation to issue any order to the transferor(s) or transferee(s) of an establishment.

(b) The Secretary may adopt regulations to implement the provisions of this chapter.

(c) The provisions of this chapter shall become effective upon promulgation of regulations adopted pursuant to this chapter.

76 Del. Laws, c. 220, § 1.;



§ 9204. Enforcement [Effective upon promulgation of regulations by the Secretary pursuant to § 9203(c) of this title]

The Secretary may issue an order or file a civil action in Superior Court pursuant to § 6005 of this title against any person who fails to comply with any provision of this chapter. The Secretary may also bring an action in the Court of Chancery to enjoin the transfer of an establishment by a person who fails to comply with § 9202 of this title or to compel the establishment to provide financial assurance pursuant to § 9206 of this title.

76 Del. Laws, c. 220, § 1.;



§ 9205. Termination of operations or filing for bankruptcy at a chemical or hazardous substance establishment; procedures [Effective upon promulgation of regulations by the Secretary pursuant to § 9203(c) of this title]

(a) Not later than the date of termination of all business or other activities at an establishment or the date of filing for liquidation under the federal Bankruptcy Code [11 U.S.C. § 101 et seq.], the owner or operator of the establishment shall file a notice with the Secretary which must include information regarding the person or persons employed by the establishment who will be responsible for providing information regarding compliance with this section.

(b) Not later than 90 days after the termination of all business or other activities at an establishment, the owner or operator of the establishment, or a trustee if the owner or operator is in bankruptcy, shall:

(1) Submit to the Secretary a list of all chemical and hazardous substances at the establishment, where they are located and how they are stored, contained, stockpiled or otherwise located. Notwithstanding the foregoing, "releases" as defined in § 9103(20) of this title are excluded;

(2) Submit a plan to the Secretary for the emptying, draining, removal, use, sale, recycling, or otherwise disposal of all chemicals or hazardous substances in accordance with applicable law or in accordance with any order of the Bankruptcy Court in the event of bankruptcy filing;

(3) Post warning signs with up-to-date contact information around the perimeter of any parcel where the soil is contaminated with a hazardous substance to a level that poses potential risk to human health or the environment;

(4) Submit a certification to the Secretary with regard to whether chemicals or hazardous substances identified in paragraph (b)(1) of this section have been removed from the parcel in accordance with applicable law; and

(5) Maintain personnel, utilities, security, site management and other measures necessary to stabilize and secure the site.

(c) Following receipt of the required submittals under subsection (b) of this section, the Secretary shall, within 30 days, conduct an inspection of the parcel and/or the establishment to determine compliance with this section.

76 Del. Laws, c. 220, § 1.;



§ 9206. Financial assurance [Effective upon promulgation of regulations by the Secretary pursuant to § 9203(c) of this title]

(a) Within 60 days from the transfer of an establishment or the start up of a new establishment, the owner or operator shall provide to the Department evidence of financial assurance in accordance with the regulations promulgated pursuant to this chapter. Evidence of financial assurance must be in a sufficient form and amount necessary to insure that, upon termination, abandonment, or liquidation of all activities at the establishment that all appropriate means are taken to stabilize and secure the establishment, including but not limited to those activities as set forth in § 9205(b) of this title.

(b) The Department shall promulgate regulations containing requirements for maintaining evidence of financial assurance as deemed necessary with respect to the size of the establishment and the quantities of chemicals maintained and generated as wastes thereon, needed to stabilize and secure the facility, taking into account, and giving due credit for, financial assurance established through other Department programs. Evidence of financial assurance may include, but not be limited to, insurance, guarantee, surety bond, letter of credit, proof of assets, qualification as a self-insurer, or other agreements acceptable to the Secretary.

(c) For the purposes of this section, an owner or operator does not mean the federal government, federal or state agencies, counties or municipalities.

76 Del. Laws, c. 220, § 1.;



§ 9207. Federal preemption

Transferred to § 6047 of this title.









Title 8 - Corporations

CHAPTER 1. GENERAL CORPORATION LAW

Subchapter I Formation

§ 101. Incorporators; how corporation formed; purposes

(a) Any person, partnership, association or corporation, singly or jointly with others, and without regard to such person's or entity's residence, domicile or state of incorporation, may incorporate or organize a corporation under this chapter by filing with the Division of Corporations in the Department of State a certificate of incorporation which shall be executed, acknowledged and filed in accordance with § 103 of this title.

(b) A corporation may be incorporated or organized under this chapter to conduct or promote any lawful business or purposes, except as may otherwise be provided by the Constitution or other law of this State.

(c) Corporations for constructing, maintaining and operating public utilities, whether in or outside of this State, may be organized under this chapter, but corporations for constructing, maintaining and operating public utilities within this State shall be subject to, in addition to this chapter, the special provisions and requirements of Title 26 applicable to such corporations.

8 Del. C. 1953, § 101; 56 Del. Laws, c. 50; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 587, § 1; 71 Del. Laws, c. 339, § 1.;



§ 102. Contents of certificate of incorporation

(a) The certificate of incorporation shall set forth:

(1) The name of the corporation, which (i) shall contain 1 of the words "association," "company," "corporation," "club," "foundation," "fund," "incorporated," "institute," "society," "union," "syndicate," or "limited," (or abbreviations thereof, with or without punctuation), or words (or abbreviations thereof, with or without punctuation) of like import of foreign countries or jurisdictions (provided they are written in roman characters or letters); provided, however, that the Division of Corporations in the Department of State may waive such requirement (unless it determines that such name is, or might otherwise appear to be, that of a natural person) if such corporation executes, acknowledges and files with the Secretary of State in accordance with § 103 of this title a certificate stating that its total assets, as defined in § 503(i) of this title, are not less than $10,000,000, or, in the sole discretion of the Division of Corporations in the Department of State, if the corporation is both a nonprofit nonstock corporation and an association of professionals, (ii) shall be such as to distinguish it upon the records in the office of the Division of Corporations in the Department of State from the names that are reserved on such records and from the names on such records of each other corporation, partnership, limited partnership, limited liability company or statutory trust organized or registered as a domestic or foreign corporation, partnership, limited partnership, limited liability company or statutory trust under the laws of this State, except with the written consent of the person who has reserved such name or such other foreign corporation or domestic or foreign partnership, limited partnership, limited liability company or statutory trust, executed, acknowledged and filed with the Secretary of State in accordance with § 103 of this title, (iii) except as permitted by § 395 of this title, shall not contain the word "trust," and (iv) shall not contain the word "bank," or any variation thereof, except for the name of a bank reporting to and under the supervision of the State Bank Commissioner of this State or a subsidiary of a bank or savings association (as those terms are defined in the Federal Deposit Insurance Act, as amended, at 12 U.S.C. § 1813), or a corporation regulated under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or the Home Owners' Loan Act, as amended, 12 U.S.C. § 1461 et seq.; provided, however, that this section shall not be construed to prevent the use of the word "bank," or any variation thereof, in a context clearly not purporting to refer to a banking business or otherwise likely to mislead the public about the nature of the business of the corporation or to lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State as determined by the Division of Corporations in the Department of State;

(2) The address (which shall be stated in accordance with § 131(c) of this title) of the corporation's registered office in this State, and the name of its registered agent at such address;

(3) The nature of the business or purposes to be conducted or promoted. It shall be sufficient to state, either alone or with other businesses or purposes, that the purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware, and by such statement all lawful acts and activities shall be within the purposes of the corporation, except for express limitations, if any;

(4) If the corporation is to be authorized to issue only 1 class of stock, the total number of shares of stock which the corporation shall have authority to issue and the par value of each of such shares, or a statement that all such shares are to be without par value. If the corporation is to be authorized to issue more than 1 class of stock, the certificate of incorporation shall set forth the total number of shares of all classes of stock which the corporation shall have authority to issue and the number of shares of each class and shall specify each class the shares of which are to be without par value and each class the shares of which are to have par value and the par value of the shares of each such class. The certificate of incorporation shall also set forth a statement of the designations and the powers, preferences and rights, and the qualifications, limitations or restrictions thereof, which are permitted by § 151 of this title in respect of any class or classes of stock or any series of any class of stock of the corporation and the fixing of which by the certificate of incorporation is desired, and an express grant of such authority as it may then be desired to grant to the board of directors to fix by resolution or resolutions any thereof that may be desired but which shall not be fixed by the certificate of incorporation. The foregoing provisions of this paragraph shall not apply to nonstock corporations. In the case of nonstock corporations, the fact that they are not authorized to issue capital stock shall be stated in the certificate of incorporation. The conditions of membership, or other criteria for identifying members, of nonstock corporations shall likewise be stated in the certificate of incorporation or the bylaws. Nonstock corporations shall have members, but failure to have members shall not affect otherwise valid corporate acts or work a forfeiture or dissolution of the corporation. Nonstock corporations may provide for classes or groups of members having relative rights, powers and duties, and may make provision for the future creation of additional classes or groups of members having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members. Except as otherwise provided in this chapter, nonstock corporations may also provide that any member or class or group of members shall have full, limited, or no voting rights or powers, including that any member or class or group of members shall have the right to vote on a specified transaction even if that member or class or group of members does not have the right to vote for the election of the members of the governing body of the corporation. Voting by members of a nonstock corporation may be on a per capita, number, financial interest, class, group, or any other basis set forth. The provisions referred to in the 3 preceding sentences may be set forth in the certificate of incorporation or the bylaws. If neither the certificate of incorporation nor the bylaws of a nonstock corporation state the conditions of membership, or other criteria for identifying members, the members of the corporation shall be deemed to be those entitled to vote for the election of the members of the governing body pursuant to the certificate of incorporation or bylaws of such corporation or otherwise until thereafter otherwise provided by the certificate of incorporation or the bylaws;

(5) The name and mailing address of the incorporator or incorporators;

(6) If the powers of the incorporator or incorporators are to terminate upon the filing of the certificate of incorporation, the names and mailing addresses of the persons who are to serve as directors until the first annual meeting of stockholders or until their successors are elected and qualify.

(b) In addition to the matters required to be set forth in the certificate of incorporation by subsection (a) of this section, the certificate of incorporation may also contain any or all of the following matters:

(1) Any provision for the management of the business and for the conduct of the affairs of the corporation, and any provision creating, defining, limiting and regulating the powers of the corporation, the directors, and the stockholders, or any class of the stockholders, or the governing body, members, or any class or group of members of a nonstock corporation; if such provisions are not contrary to the laws of this State. Any provision which is required or permitted by any section of this chapter to be stated in the bylaws may instead be stated in the certificate of incorporation;

(2) The following provisions, in haec verba, (i), for a corporation other than a nonstock corporation, viz:

"Whenever a compromise or arrangement is proposed between this corporation and its creditors or any class of them and/or between this corporation and its stockholders or any class of them, any court of equitable jurisdiction within the State of Delaware may, on the application in a summary way of this corporation or of any creditor or stockholder thereof or on the application of any receiver or receivers appointed for this corporation under § 291 of Title 8 of the Delaware Code or on the application of trustees in dissolution or of any receiver or receivers appointed for this corporation under § 279 of Title 8 of the Delaware Code order a meeting of the creditors or class of creditors, and/or of the stockholders or class of stockholders of this corporation, as the case may be, to be summoned in such manner as the said court directs. If a majority in number representing three fourths in value of the creditors or class of creditors, and/or of the stockholders or class of stockholders of this corporation, as the case may be, agree to any compromise or arrangement and to any reorganization of this corporation as consequence of such compromise or arrangement, the said compromise or arrangement and the said reorganization shall, if sanctioned by the court to which the said application has been made, be binding on all the creditors or class of creditors, and/or on all the stockholders or class of stockholders, of this corporation, as the case may be, and also on this corporation"; or

(ii), for a nonstock corporation, viz:

"Whenever a compromise or arrangement is proposed between this corporation and its creditors or any class of them and/or between this corporation and its members or any class of them, any court of equitable jurisdiction within the State of Delaware may, on the application in a summary way of this corporation or of any creditor or member thereof or on the application of any receiver or receivers appointed for this corporation under § 291 of Title 8 of the Delaware Code or on the application of trustees in dissolution or of any receiver or receivers appointed for this corporation under § 279 of Title 8 of the Delaware Code order a meeting of the creditors or class of creditors, and/or of the members or class of members of this corporation, as the case may be, to be summoned in such manner as the said court directs. If a majority in number representing three fourths in value of the creditors or class of creditors, and/or of the members or class of members of this corporation, as the case may be, agree to any compromise or arrangement and to any reorganization of this corporation as consequence of such compromise or arrangement, the said compromise or arrangement and the said reorganization shall, if sanctioned by the court to which the said application has been made, be binding on all the creditors or class of creditors, and/or on all the members or class of members, of this corporation, as the case may be, and also on this corporation";

(3) Such provisions as may be desired granting to the holders of the stock of the corporation, or the holders of any class or series of a class thereof, the preemptive right to subscribe to any or all additional issues of stock of the corporation of any or all classes or series thereof, or to any securities of the corporation convertible into such stock. No stockholder shall have any preemptive right to subscribe to an additional issue of stock or to any security convertible into such stock unless, and except to the extent that, such right is expressly granted to such stockholder in the certificate of incorporation. All such rights in existence on July 3, 1967, shall remain in existence unaffected by this paragraph unless and until changed or terminated by appropriate action which expressly provides for the change or termination;

(4) Provisions requiring for any corporate action, the vote of a larger portion of the stock or of any class or series thereof, or of any other securities having voting power, or a larger number of the directors, than is required by this chapter;

(5) A provision limiting the duration of the corporation's existence to a specified date; otherwise, the corporation shall have perpetual existence;

(6) A provision imposing personal liability for the debts of the corporation on its stockholders to a specified extent and upon specified conditions; otherwise, the stockholders of a corporation shall not be personally liable for the payment of the corporation's debts except as they may be liable by reason of their own conduct or acts;

(7) A provision eliminating or limiting the personal liability of a director to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, provided that such provision shall not eliminate or limit the liability of a director: (i) For any breach of the director's duty of loyalty to the corporation or its stockholders; (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; (iii) under § 174 of this title; or (iv) for any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective. All references in this paragraph to a director shall also be deemed to refer to such other person or persons, if any, who, pursuant to a provision of the certificate of incorporation in accordance with § 141(a) of this title, exercise or perform any of the powers or duties otherwise conferred or imposed upon the board of directors by this title.

(c) It shall not be necessary to set forth in the certificate of incorporation any of the powers conferred on corporations by this chapter.

(d) Except for provisions included pursuant to paragraphs (a)(1), (a)(2), (a)(5), (a)(6), (b)(2), (b)(5), (b)(7) of this section, and provisions included pursuant to paragraph (a)(4) of this section specifying the classes, number of shares, and par value of shares a corporation other than a nonstock corporation is authorized to issue, any provision of the certificate of incorporation may be made dependent upon facts ascertainable outside such instrument, provided that the manner in which such facts shall operate upon the provision is clearly and explicitly set forth therein. The term "facts," as used in this subsection, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(e) The exclusive right to the use of a name that is available for use by a domestic or foreign corporation may be reserved by or on behalf of:

(1) Any person intending to incorporate or organize a corporation with that name under this chapter or contemplating such incorporation or organization;

(2) Any domestic corporation or any foreign corporation qualified to do business in the State of Delaware, in either case, intending to change its name or contemplating such a change;

(3) Any foreign corporation intending to qualify to do business in the State of Delaware and adopt that name or contemplating such qualification and adoption; and

(4) Any person intending to organize a foreign corporation and have it qualify to do business in the State of Delaware and adopt that name or contemplating such organization, qualification and adoption.

The reservation of a specified name may be made by filing with the Secretary of State an application, executed by the applicant, certifying that the reservation is made by or on behalf of a domestic corporation, foreign corporation or other person described in paragraphs (e)(1)-(4) of this section above, and specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use by a domestic or foreign corporation, the Secretary shall reserve the name for the use of the applicant for a period of 120 days. The same applicant may renew for successive 120-day periods a reservation of a specified name by filing with the Secretary of State, prior to the expiration of such reservation (or renewal thereof), an application for renewal of such reservation, executed by the applicant, certifying that the reservation is renewed by or on behalf of a domestic corporation, foreign corporation or other person described in paragraphs (e)(1)-(4) of this section above and specifying the name reservation to be renewed and the name and address of the applicant. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name reservation to be transferred and the name and address of the transferee. The reservation of a specified name may be cancelled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee. Unless the Secretary of State finds that any application, application for renewal, notice of transfer, or notice of cancellation filed with the Secretary of State as required by this subsection does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall prepare and return to the person who filed such instrument a copy of the filed instrument with a notation thereon of the action taken by the Secretary of State. A fee as set forth in § 391 of this title shall be paid at the time of the reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

8 Del. C. 1953, § 102; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 1; 65 Del. Laws, c. 127, § 1; 65 Del. Laws, c. 289, §§ 1, 2; 66 Del. Laws, c. 136, § 1; 66 Del. Laws, c. 352, § 1; 67 Del. Laws, c. 376, § 1; 69 Del. Laws, c. 61, § 1; 70 Del. Laws, c. 79, §§ 1-3; 71 Del. Laws, c. 120, § 1; 71 Del. Laws, c. 339, § 2; 72 Del. Laws, c. 123, § 1; 72 Del. Laws, c. 343, § 1; 73 Del. Laws, c. 82, § 1; 73 Del. Laws, c. 329, § 43; 74 Del. Laws, c. 326, § 1; 75 Del. Laws, c. 306, §§ 1, 2; 77 Del. Laws, c. 253, §§ 1-7; 78 Del. Laws, c. 96, §§ 1-3.;



§ 103. Execution, acknowledgment, filing, recording and effective date of original certificate of incorporation and other instruments; exceptions

(a) Whenever any instrument is to be filed with the Secretary of State or in accordance with this section or chapter, such instrument shall be executed as follows:

(1) The certificate of incorporation, and any other instrument to be filed before the election of the initial board of directors if the initial directors were not named in the certificate of incorporation, shall be signed by the incorporator or incorporators (or, in the case of any such other instrument, such incorporator's or incorporators' successors and assigns). If any incorporator is not available by reason of death, incapacity, unknown address, or refusal or neglect to act, then any such other instrument may be signed, with the same effect as if such incorporator had signed it, by any person for whom or on whose behalf such incorporator, in executing the certificate of incorporation, was acting directly or indirectly as employee or agent, provided that such other instrument shall state that such incorporator is not available and the reason therefor, that such incorporator in executing the certificate of incorporation was acting directly or indirectly as employee or agent for or on behalf of such person, and that such person's signature on such instrument is otherwise authorized and not wrongful.

(2) All other instruments shall be signed:

a. By any authorized officer of the corporation; or

b. If it shall appear from the instrument that there are no such officers, then by a majority of the directors or by such directors as may be designated by the board; or

c. If it shall appear from the instrument that there are no such officers or directors, then by the holders of record, or such of them as may be designated by the holders of record, of a majority of all outstanding shares of stock; or

d. By the holders of record of all outstanding shares of stock.

(b) Whenever this chapter requires any instrument to be acknowledged, such requirement is satisfied by either:

(1) The formal acknowledgment by the person or 1 of the persons signing the instrument that it is such person's act and deed or the act and deed of the corporation, and that the facts stated therein are true. Such acknowledgment shall be made before a person who is authorized by the law of the place of execution to take acknowledgments of deeds. If such person has a seal of office such person shall affix it to the instrument.

(2) The signature, without more, of the person or persons signing the instrument, in which case such signature or signatures shall constitute the affirmation or acknowledgment of the signatory, under penalties of perjury, that the instrument is such person's act and deed or the act and deed of the corporation, and that the facts stated therein are true.

(c) Whenever any instrument is to be filed with the Secretary of State or in accordance with this section or chapter, such requirement means that:

(1) The signed instrument shall be delivered to the office of the Secretary of State;

(2) All taxes and fees authorized by law to be collected by the Secretary of State in connection with the filing of the instrument shall be tendered to the Secretary of State; and

(3) Upon delivery of the instrument, the Secretary of State shall record the date and time of its delivery. Upon such delivery and tender of the required taxes and fees, the Secretary of State shall certify that the instrument has been filed in the Secretary of State's office by endorsing upon the signed instrument the word "Filed", and the date and time of its filing. This endorsement is the "filing date" of the instrument, and is conclusive of the date and time of its filing in the absence of actual fraud. The Secretary of State shall file and index the endorsed instrument. Except as provided in paragraph (c)(4) of this section and in subsection (i) of this section, such filing date of an instrument shall be the date and time of delivery of the instrument.

(4) Upon request made upon or prior to delivery, the Secretary of State may, to the extent deemed practicable, establish as the filing date of an instrument a date and time after its delivery. If the Secretary of State refuses to file any instrument due to an error, omission or other imperfection, the Secretary of State may hold such instrument in suspension, and in such event, upon delivery of a replacement instrument in proper form for filing and tender of the required taxes and fees within 5 business days after notice of such suspension is given to the filer, the Secretary of State shall establish as the filing date of such instrument the date and time that would have been the filing date of the rejected instrument had it been accepted for filing. The Secretary of State shall not issue a certificate of good standing with respect to any corporation with an instrument held in suspension pursuant to this subsection. The Secretary of State may establish as the filing date of an instrument the date and time at which information from such instrument is entered pursuant to paragraph (c)(8) of this section if such instrument is delivered on the same date and within 4 hours after such information is entered.

(5) The Secretary of State, acting as agent for the recorders of each of the counties, shall collect and deposit in a separate account established exclusively for that purpose a county assessment fee with respect to each filed instrument and shall thereafter weekly remit from such account to the recorder of each of the said counties the amount or amounts of such fees as provided for in paragraph (c)(6) of this section or as elsewhere provided by law. Said fees shall be for the purposes of defraying certain costs incurred by the counties in merging the information and images of such filed documents with the document information systems of each of the recorder's offices in the counties and in retrieving, maintaining and displaying such information and images in the offices of the recorders and at remote locations in each of such counties. In consideration for its acting as the agent for the recorders with respect to the collection and payment of the county assessment fees, the Secretary of State shall retain and pay over to the General Fund of the State an administrative charge of 1 percent of the total fees collected.

(6) The assessment fee to the counties shall be $24 for each 1-page instrument filed with the Secretary of State in accordance with this section and $9.00 for each additional page for instruments with more than 1 page. The recorder's office to receive the assessment fee shall be the recorder's office in the county in which the corporation's registered office in this State is, or is to be, located, except that an assessment fee shall not be charged for either a certificate of dissolution qualifying for treatment under § 391(a)(5)b. of this title or a document filed in accordance with subchapter XVI of this chapter.

(7) The Secretary of State, acting as agent, shall collect and deposit in a separate account established exclusively for that purpose a courthouse municipality fee with respect to each filed instrument and shall thereafter monthly remit funds from such account to the treasuries of the municipalities designated in § 301 of Title 10. Said fees shall be for the purposes of defraying certain costs incurred by such municipalities in hosting the primary locations for the Delaware courts. The fee to such municipalities shall be $20 for each instrument filed with the Secretary of State in accordance with this section. The municipality to receive the fee shall be the municipality designated in § 301 of Title 10 in the county in which the corporation's registered office in this State is, or is to be, located, except that a fee shall not be charged for a certificate of dissolution qualifying for treatment under § 391(a)(5)b. of this title, a resignation of agent without appointment of a successor under § 136 of this title, or a document filed in accordance with subchapter XVI of this chapter.

(8) The Secretary of State shall cause to be entered such information from each instrument as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information and a copy of each such instrument shall be permanently maintained as a public record on a suitable medium. The Secretary of State is authorized to grant direct access to such system to registered agents subject to the execution of an operating agreement between the Secretary of State and such registered agent. Any registered agent granted such access shall demonstrate the existence of policies to ensure that information entered into the system accurately reflects the content of instruments in the possession of the registered agent at the time of entry.

(d) Any instrument filed in accordance with subsection (c) of this section shall be effective upon its filing date. Any instrument may provide that it is not to become effective until a specified time subsequent to the time it is filed, but such time shall not be later than a time on the ninetieth day after the date of its filing. If any instrument filed in accordance with subsection (c) of this section provides for a future effective date or time and if the transaction is terminated or its terms are amended to change the future effective date or time prior to the future effective date or time, the instrument shall be terminated or amended by the filing, prior to the future effective date or time set forth in such instrument, of a certificate of termination or amendment of the original instrument, executed in accordance with subsection (a) of this section, which shall identify the instrument which has been terminated or amended and shall state that the instrument has been terminated or the manner in which it has been amended.

(e) If another section of this chapter specifically prescribes a manner of executing, acknowledging or filing a specified instrument or a time when such instrument shall become effective which differs from the corresponding provisions of this section, then such other section shall govern.

(f) Whenever any instrument authorized to be filed with the Secretary of State under any provision of this title, has been so filed and is an inaccurate record of the corporate action therein referred to, or was defectively or erroneously executed, sealed or acknowledged, the instrument may be corrected by filing with the Secretary of State a certificate of correction of the instrument which shall be executed, acknowledged and filed in accordance with this section. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the instrument in corrected form. In lieu of filing a certificate of correction the instrument may be corrected by filing with the Secretary of State a corrected instrument which shall be executed, acknowledged and filed in accordance with this section. The corrected instrument shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire instrument in corrected form. An instrument corrected in accordance with this section shall be effective as of the date the original instrument was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons the instrument as corrected shall be effective from the filing date.

(g) Notwithstanding that any instrument authorized to be filed with the Secretary of State under this title is when filed inaccurately, defectively or erroneously executed, sealed or acknowledged, or otherwise defective in any respect, the Secretary of State shall have no liability to any person for the preclearance for filing, the acceptance for filing or the filing and indexing of such instrument by the Secretary of State.

(h) Any signature on any instrument authorized to be filed with the Secretary of State under this title may be a facsimile, a conformed signature or an electronically transmitted signature.

(i)(1) If:

a. Together with the actual delivery of an instrument and tender of the required taxes and fees, there is delivered to the Secretary of State a separate affidavit (which in its heading shall be designated as an "affidavit of extraordinary condition") attesting, on the basis of personal knowledge of the affiant or a reliable source of knowledge identified in the affidavit, that an earlier effort to deliver such instrument and tender such taxes and fees was made in good faith, specifying the nature, date and time of such good faith effort and requesting that the Secretary of State establish such date and time as the filing date of such instrument; or

b. Upon the actual delivery of an instrument and tender of the required taxes and fees, the Secretary of State in the Secretary's discretion provides a written waiver of the requirement for such an affidavit stating that it appears to the Secretary of State that an earlier effort to deliver such instrument and tender such taxes and fees was made in good faith and specifying the date and time of such effort; and

c. The Secretary of State determines that an extraordinary condition existed at such date and time, that such earlier effort was unsuccessful as a result of the existence of such extraordinary condition, and that such actual delivery and tender were made within a reasonable period (not to exceed 2 business days) after the cessation of such extraordinary condition,

then the Secretary of State may establish such date and time as the filing date of such instrument. No fee shall be paid to the Secretary of State for receiving an affidavit of extraordinary condition.

(2) For purposes of this subsection, an "extraordinary condition" means: any emergency resulting from an attack on, invasion or occupation by foreign military forces of, or disaster, catastrophe, war or other armed conflict, revolution or insurrection, or rioting or civil commotion in, the United States or a locality in which the Secretary of State conducts its business or in which the good faith effort to deliver the instrument and tender the required taxes and fees is made, or the immediate threat of any of the foregoing; or any malfunction or outage of the electrical or telephone service to the Secretary of State's office, or weather or other condition in or about a locality in which the Secretary of State conducts its business, as a result of which the Secretary of State's office is not open for the purpose of the filing of instruments under this chapter or such filing cannot be effected without extraordinary effort. The Secretary of State may require such proof as it deems necessary to make the determination required under paragraph (i)(1)c. of this section, and any such determination shall be conclusive in the absence of actual fraud.

(3) If the Secretary of State establishes the filing date of an instrument pursuant to this subsection, the date and time of delivery of the affidavit of extraordinary condition or the date and time of the Secretary of State's written waiver of such affidavit shall be endorsed on such affidavit or waiver and such affidavit or waiver, so endorsed, shall be attached to the filed instrument to which it relates. Such filed instrument shall be effective as of the date and time established as the filing date by the Secretary of State pursuant to this subsection, except as to those persons who are substantially and adversely affected by such establishment and, as to those persons, the instrument shall be effective from the date and time endorsed on the affidavit of extraordinary condition or written waiver attached thereto.

(j) Notwithstanding any other provision of this chapter, it shall not be necessary for any corporation to amend its certificate of incorporation, or any other document, that has been filed prior to August 1, 2011, to comply with § 131(c) of this title, provided that any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a registered office shall comply with § 131(c) of this title.

8 Del. C. 1953, § 103; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 1; 57 Del. Laws, c. 148, § 2; 58 Del. Laws, c. 235, § 1; 64 Del. Laws, c. 112, § 2; 66 Del. Laws, c. 352, §§ 1, 2; 67 Del. Laws, c. 190, §§ 1-3; 68 Del. Laws, c. 211, §§ 1-4; 69 Del. Laws, c. 221, § 1; 69 Del. Laws, c. 235, §§ 1-3; 70 Del. Laws, c. 79, § 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 349, § 1; 70 Del. Laws, c. 587, §§ 2-6; 71 Del. Laws, c. 339, §§ 3-5; 72 Del. Laws, c. 343, § 2; 73 Del. Laws, c. 298, § 1; 74 Del. Laws, c. 9, §§ 1-7; 74 Del. Laws, c. 118, § 1; 78 Del. Laws, c. 96, § 4; 79 Del. Laws, c. 122, §§ 1, 2.;



§ 104. Certificate of incorporation; definition

The term "certificate of incorporation," as used in this chapter, unless the context requires otherwise, includes not only the original certificate of incorporation filed to create a corporation but also all other certificates, agreements of merger or consolidation, plans of reorganization, or other instruments, howsoever designated, which are filed pursuant to § 102, §§ 133-136, § 151, §§ 241-243, § 245, §§ 251-258, §§ 263-264, § 267, § 303, or any other section of this title, and which have the effect of amending or supplementing in some respect a corporation's original certificate of incorporation.

8 Del. C. 1953, § 104; 56 Del. Laws, c. 50; 67 Del. Laws, c. 376, § 2; 69 Del. Laws, c. 61, § 2; 77 Del. Laws, c. 290, § 1.;



§ 105. Certificate of incorporation and other certificates; evidence

A copy of a certificate of incorporation, or a restated certificate of incorporation, or of any other certificate which has been filed in the office of the Secretary of State as required by any provision of this title shall, when duly certified by the Secretary of State, be received in all courts, public offices and official bodies as prima facie evidence of:

(1) Due execution, acknowledgment and filing of the instrument;

(2) Observance and performance of all acts and conditions necessary to have been observed and performed precedent to the instrument becoming effective; and

(3) Any other facts required or permitted by law to be stated in the instrument.

8 Del. C. 1953, § 105; 56 Del. Laws, c. 50; 70 Del. Laws, c. 587, § 7.;



§ 106. Commencement of corporate existence

Upon the filing with the Secretary of State of the certificate of incorporation, executed and acknowledged in accordance with § 103 of this title, the incorporator or incorporators who signed the certificate, and such incorporator's or incorporators' successors and assigns, shall, from the date of such filing, be and constitute a body corporate, by the name set forth in the certificate, subject to § 103(d) of this title and subject to dissolution or other termination of its existence as provided in this chapter.

8 Del. C. 1953, § 106; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 6.;



§ 107. Powers of incorporators

If the persons who are to serve as directors until the first annual meeting of stockholders have not been named in the certificate of incorporation, the incorporator or incorporators, until the directors are elected, shall manage the affairs of the corporation and may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption of the original bylaws of the corporation and the election of directors.

8 Del. C. 1953, § 107; 56 Del. Laws, c. 50.;



§ 108. Organization meeting of incorporators or directors named in certificate of incorporation

(a) After the filing of the certificate of incorporation an organization meeting of the incorporator or incorporators, or of the board of directors if the initial directors were named in the certificate of incorporation, shall be held, either within or without this State, at the call of a majority of the incorporators or directors, as the case may be, for the purposes of adopting bylaws, electing directors (if the meeting is of the incorporators) to serve or hold office until the first annual meeting of stockholders or until their successors are elected and qualify, electing officers if the meeting is of the directors, doing any other or further acts to perfect the organization of the corporation, and transacting such other business as may come before the meeting.

(b) The persons calling the meeting shall give to each other incorporator or director, as the case may be, at least 2 days' written notice thereof by any usual means of communication, which notice shall state the time, place and purposes of the meeting as fixed by the persons calling it. Notice of the meeting need not be given to anyone who attends the meeting or who signs a waiver of notice either before or after the meeting.

(c) Any action permitted to be taken at the organization meeting of the incorporators or directors, as the case may be, may be taken without a meeting if each incorporator or director, where there is more than 1, or the sole incorporator or director where there is only 1, signs an instrument which states the action so taken.

8 Del. C. 1953, § 108; 56 Del. Laws, c. 50.;



§ 109. Bylaws

(a) The original or other bylaws of a corporation may be adopted, amended or repealed by the incorporators, by the initial directors of a corporation other than a nonstock corporation or initial members of the governing body of a nonstock corporation if they were named in the certificate of incorporation, or, before a corporation other than a nonstock corporation has received any payment for any of its stock, by its board of directors. After a corporation other than a nonstock corporation has received any payment for any of its stock, the power to adopt, amend or repeal bylaws shall be in the stockholders entitled to vote. In the case of a nonstock corporation, the power to adopt, amend or repeal bylaws shall be in its members entitled to vote. Notwithstanding the foregoing, any corporation may, in its certificate of incorporation, confer the power to adopt, amend or repeal bylaws upon the directors or, in the case of a nonstock corporation, upon its governing body. The fact that such power has been so conferred upon the directors or governing body, as the case may be, shall not divest the stockholders or members of the power, nor limit their power to adopt, amend or repeal bylaws.

(b) The bylaws may contain any provision, not inconsistent with law or with the certificate of incorporation, relating to the business of the corporation, the conduct of its affairs, and its rights or powers or the rights or powers of its stockholders, directors, officers or employees.

8 Del. C. 1953, § 109; 56 Del. Laws, c. 50; 59 Del. Laws, c. 437, § 1; 77 Del. Laws, c. 253, § 8.;



§ 110. Emergency bylaws and other powers in emergency

(a) The board of directors of any corporation may adopt emergency bylaws, subject to repeal or change by action of the stockholders, which shall notwithstanding any different provision elsewhere in this chapter or in Chapters 3 [repealed] and 5 [repealed] of Title 26, or in Chapter 7 of Title 5, or in the certificate of incorporation or bylaws, be operative during any emergency resulting from an attack on the United States or on a locality in which the corporation conducts its business or customarily holds meetings of its board of directors or its stockholders, or during any nuclear or atomic disaster, or during the existence of any catastrophe, or other similar emergency condition, as a result of which a quorum of the board of directors or a standing committee thereof cannot readily be convened for action. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(1) A meeting of the board of directors or a committee thereof may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

(2) The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum; and

(3) The officers or other persons designated on a list approved by the board of directors before the emergency, all in such order of priority and subject to such conditions and for such period of time (not longer than reasonably necessary after the termination of the emergency) as may be provided in the emergency bylaws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board of directors, be deemed directors for such meeting.

(b) The board of directors, either before or during any such emergency, may provide, and from time to time modify, lines of succession in the event that during such emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties.

(c) The board of directors, either before or during any such emergency, may, effective in the emergency, change the head office or designate several alternative head offices or regional offices, or authorize the officers so to do.

(d) No officer, director or employee acting in accordance with any emergency bylaws shall be liable except for wilful misconduct.

(e) To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency and upon its termination the emergency bylaws shall cease to be operative.

(f) Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during such an emergency may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication or radio.

(g) To the extent required to constitute a quorum at any meeting of the board of directors during such an emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

(h) Nothing contained in this section shall be deemed exclusive of any other provisions for emergency powers consistent with other sections of this title which have been or may be adopted by corporations created under this chapter.

8 Del. C. 1953, § 110; 56 Del. Laws, c. 50.;



§ 111. Jurisdiction to interpret, apply, enforce or determine the validity of corporate instruments and provisions of this title

(a) Any civil action to interpret, apply, enforce or determine the validity of the provisions of:

(1) The certificate of incorporation or the bylaws of a corporation;

(2) Any instrument, document or agreement by which a corporation creates or sells, or offers to create or sell, any of its stock, or any rights or options respecting its stock;

(3) Any written restrictions on the transfer, registration of transfer or ownership of securities under § 202 of this title;

(4) Any proxy under § 212 or § 215 of this title;

(5) Any voting trust or other voting agreement under § 218 of this title;

(6) Any agreement, certificate of merger or consolidation, or certificate of ownership and merger governed by §§ 251-253, §§ 255-258, §§ 263-264, or § 267 of this title;

(7) Any certificate of conversion under § 265 or § 266 of this title;

(8) Any certificate of domestication, transfer or continuance under § 388, § 389 or § 390 of this title; or

(9) Any other instrument, document, agreement, or certificate required by any provision of this title;

may be brought in the Court of Chancery, except to the extent that a statute confers exclusive jurisdiction on a court, agency or tribunal other than the Court of Chancery.

(b) Any civil action to interpret, apply or enforce any provision of this title may be brought in the Court of Chancery.

72 Del. Laws, c. 123, § 2; 74 Del. Laws, c. 84, § 1; 77 Del. Laws, c. 290, § 2.;



§ 112. Access to proxy solicitation materials

The bylaws may provide that if the corporation solicits proxies with respect to an election of directors, it may be required, to the extent and subject to such procedures or conditions as may be provided in the bylaws, to include in its proxy solicitation materials (including any form of proxy it distributes), in addition to individuals nominated by the board of directors, 1 or more individuals nominated by a stockholder. Such procedures or conditions may include any of the following:

(1) A provision requiring a minimum record or beneficial ownership, or duration of ownership, of shares of the corporation's capital stock, by the nominating stockholder, and defining beneficial ownership to take into account options or other rights in respect of or related to such stock;

(2) A provision requiring the nominating stockholder to submit specified information concerning the stockholder and the stockholder's nominees, including information concerning ownership by such persons of shares of the corporation's capital stock, or options or other rights in respect of or related to such stock;

(3) A provision conditioning eligibility to require inclusion in the corporation's proxy solicitation materials upon the number or proportion of directors nominated by stockholders or whether the stockholder previously sought to require such inclusion;

(4) A provision precluding nominations by any person if such person, any nominee of such person, or any affiliate or associate of such person or nominee, has acquired or publicly proposed to acquire shares constituting a specified percentage of the voting power of the corporation's outstanding voting stock within a specified period before the election of directors;

(5) A provision requiring that the nominating stockholder undertake to indemnify the corporation in respect of any loss arising as a result of any false or misleading information or statement submitted by the nominating stockholder in connection with a nomination; and

(6) Any other lawful condition.

77 Del. Laws, c. 14, § 1.;



§ 113. Proxy expense reimbursement

(a) The bylaws may provide for the reimbursement by the corporation of expenses incurred by a stockholder in soliciting proxies in connection with an election of directors, subject to such procedures or conditions as the bylaws may prescribe, including:

(1) Conditioning eligibility for reimbursement upon the number or proportion of persons nominated by the stockholder seeking reimbursement or whether such stockholder previously sought reimbursement for similar expenses;

(2) Limitations on the amount of reimbursement based upon the proportion of votes cast in favor of 1 or more of the persons nominated by the stockholder seeking reimbursement, or upon the amount spent by the corporation in soliciting proxies in connection with the election;

(3) Limitations concerning elections of directors by cumulative voting pursuant to § 214 of this title; or

(4) Any other lawful condition.

(b) No bylaw so adopted shall apply to elections for which any record date precedes its adoption.

77 Del. Laws, c. 14, § 2.;



§ 114. Application of chapter to nonstock corporations

(a) Except as otherwise provided in subsections (b) and (c) of this section, the provisions of this chapter and of chapter 5 of this title shall apply to nonstock corporations in the manner specified in the following paragraphs (a)(1)-(4) of this section:

(1) All references to stockholders of the corporation shall be deemed to refer to members of the corporation;

(2) All references to the board of directors of the corporation shall be deemed to refer to the governing body of the corporation;

(3) All references to directors or to members of the board of directors of the corporation shall be deemed to refer to members of the governing body of the corporation; and

(4) All references to stock, capital stock, or shares thereof of a corporation authorized to issue capital stock shall be deemed to refer to memberships of a nonprofit nonstock corporation and to membership interests of any other nonstock corporation.

(b) Subsection (a) of this section shall not apply to:

(1) Sections 102(a)(4), (b)(1) and (2), 109(a), 114, 141, 154, 215, 228, 230(b), 241, 242, 253, 254, 255, 256, 257, 258, 271, 276, 311, 312, 313, 390, and 503 of this title, which apply to nonstock corporations by their terms;

(2) Sections 151, 152, 153, 155, 156, 157(d), 158, 161, 162, 163, 164, 165, 166, 167, 168, 203, 204, 205, 211, 212, 213, 214, 216, 219, 222, 231, 243, 244, 251, 252, 267, 274, 275, 324, 364, 366(a), 391 and 502(a)(5) of this title; and

(3) Subchapter XIV and subchapter XVI of this chapter.

(c) In the case of a nonprofit nonstock corporation, subsection (a) of this section shall not apply to:

(1) The sections and subchapters listed in subsection (b) of this section;

(2) Sections 102(b)(3), 111(a)(2) and (3), 144(a)(2), 217, 218(a) and (b), and 262 of this title; and

(3) Subchapter V, subchapter VI and subchapter XV of this chapter.

(d) For purposes of this chapter:

(1) A "charitable nonstock corporation" is any nonprofit nonstock corporation that is exempt from taxation under § 501(c)(3) of the United States Internal Revenue Code [26 U.S.C. § 501(c)(3)], or any successor provisions.

(2) A "membership interest" is, unless otherwise provided in a nonstock corporation's certificate of incorporation, a member's share of the profits and losses of a nonstock corporation, or a member's right to receive distributions of the nonstock corporation's assets, or both;

(3) A "nonprofit nonstock corporation" is a nonstock corporation that does not have membership interests; and

(4) A "nonstock corporation" is any corporation organized under this chapter that is not authorized to issue capital stock.

77 Del. Laws, c. 253, § 9; 77 Del. Laws, c. 290, § 3; 79 Del. Laws, c. 72, §§ 1, 2; 79 Del. Laws, c. 122, §§ 3-5.;






Subchapter II Powers

§ 121. General powers

(a) In addition to the powers enumerated in § 122 of this title, every corporation, its officers, directors and stockholders shall possess and may exercise all the powers and privileges granted by this chapter or by any other law or by its certificate of incorporation, together with any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion or attainment of the business or purposes set forth in its certificate of incorporation.

(b) Every corporation shall be governed by the provisions and be subject to the restrictions and liabilities contained in this chapter.

8 Del. C. 1953, § 121; 56 Del. Laws, c. 50.;



§ 122. Specific powers

Every corporation created under this chapter shall have power to:

(1) Have perpetual succession by its corporate name, unless a limited period of duration is stated in its certificate of incorporation;

(2) Sue and be sued in all courts and participate, as a party or otherwise, in any judicial, administrative, arbitrative or other proceeding, in its corporate name;

(3) Have a corporate seal, which may be altered at pleasure, and use the same by causing it or a facsimile thereof, to be impressed or affixed or in any other manner reproduced;

(4) Purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use and otherwise deal in and with real or personal property, or any interest therein, wherever situated, and to sell, convey, lease, exchange, transfer or otherwise dispose of, or mortgage or pledge, all or any of its property and assets, or any interest therein, wherever situated;

(5) Appoint such officers and agents as the business of the corporation requires and to pay or otherwise provide for them suitable compensation;

(6) Adopt, amend and repeal bylaws;

(7) Wind up and dissolve itself in the manner provided in this chapter;

(8) Conduct its business, carry on its operations and have offices and exercise its powers within or without this State;

(9) Make donations for the public welfare or for charitable, scientific or educational purposes, and in time of war or other national emergency in aid thereof;

(10) Be an incorporator, promoter or manager of other corporations of any type or kind;

(11) Participate with others in any corporation, partnership, limited partnership, joint venture or other association of any kind, or in any transaction, undertaking or arrangement which the participating corporation would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

(12) Transact any lawful business which the corporation's board of directors shall find to be in aid of governmental authority;

(13) Make contracts, including contracts of guaranty and suretyship, incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage, pledge or other encumbrance of all or any of its property, franchises and income, and make contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion or attainment of the business of (a) a corporation all of the outstanding stock of which is owned, directly or indirectly, by the contracting corporation, or (b) a corporation which owns, directly or indirectly, all of the outstanding stock of the contracting corporation, or (c) a corporation all of the outstanding stock of which is owned, directly or indirectly, by a corporation which owns, directly or indirectly, all of the outstanding stock of the contracting corporation, which contracts of guaranty and suretyship shall be deemed to be necessary or convenient to the conduct, promotion or attainment of the business of the contracting corporation, and make other contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion or attainment of the business of the contracting corporation;

(14) Lend money for its corporate purposes, invest and reinvest its funds, and take, hold and deal with real and personal property as security for the payment of funds so loaned or invested;

(15) Pay pensions and establish and carry out pension, profit sharing, stock option, stock purchase, stock bonus, retirement, benefit, incentive and compensation plans, trusts and provisions for any or all of its directors, officers and employees, and for any or all of the directors, officers and employees of its subsidiaries;

(16) Provide insurance for its benefit on the life of any of its directors, officers or employees, or on the life of any stockholder for the purpose of acquiring at such stockholder's death shares of its stock owned by such stockholder.

(17) Renounce, in its certificate of incorporation or by action of its board of directors, any interest or expectancy of the corporation in, or in being offered an opportunity to participate in, specified business opportunities or specified classes or categories of business opportunities that are presented to the corporation or 1 or more of its officers, directors or stockholders.

8 Del. C. 1953, § 122; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 3; 64 Del. Laws, c. 112, § 3; 65 Del. Laws, c. 127, § 2; 71 Del. Laws, c. 339, § 7; 72 Del. Laws, c. 343, § 3.;



§ 123. Powers respecting securities of other corporations or entities

Any corporation organized under the laws of this State may guarantee, purchase, take, receive, subscribe for or otherwise acquire; own, hold, use or otherwise employ; sell, lease, exchange, transfer or otherwise dispose of; mortgage, lend, pledge or otherwise deal in and with, bonds and other obligations of, or shares or other securities or interests in, or issued by, any other domestic or foreign corporation, partnership, association or individual, or by any government or agency or instrumentality thereof. A corporation while owner of any such securities may exercise all the rights, powers and privileges of ownership, including the right to vote.

8 Del. C. 1953, § 123; 56 Del. Laws, c. 50.;



§ 124. Effect of lack of corporate capacity or power; ultra vires

No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

(1) In a proceeding by a stockholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, such compensation as may be equitable for the loss or damage sustained by any of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;

(2) In a proceeding by the corporation, whether acting directly or through a receiver, trustee or other legal representative, or through stockholders in a representative suit, against an incumbent or former officer or director of the corporation, for loss or damage due to such incumbent or former officer's or director's unauthorized act;

(3) In a proceeding by the Attorney General to dissolve the corporation, or to enjoin the corporation from the transaction of unauthorized business.

8 Del. C. 1953, § 124; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 8.;



§ 125. Conferring academic or honorary degrees

No corporation organized after April 18, 1945, shall have power to confer academic or honorary degrees unless the certificate of incorporation or an amendment thereof shall so provide and unless the certificate of incorporation or an amendment thereof prior to its being filed in the office of the Secretary of State shall have endorsed thereon the approval of the Department of Education of this State. No corporation organized before April 18, 1945, any provision in its certificate of incorporation to the contrary notwithstanding, shall possess the power aforesaid without first filing in the office of the Secretary of State a certificate of amendment so providing, the filing of which certificate of amendment in the office of the Secretary of State shall be subject to prior approval of the Department of Education, evidenced as hereinabove provided. Approval shall be granted only when it appears to the reasonable satisfaction of the Department of Education that the corporation is engaged in conducting a bona fide institution of higher learning, giving instructions in arts and letters, science or the professions, or that the corporation proposes, in good faith, to engage in that field and has or will have the resources, including personnel, requisite for the conduct of an institution of higher learning. Upon dissolution, all such corporations shall comply with § 8530 of Title 14. Notwithstanding any provision herein to the contrary, no corporation shall have the power to conduct a private business or trade school unless the certificate of incorporation or an amendment thereof, prior to its being filed in the office of the Secretary of State, shall have endorsed thereon the approval of the Department of Education pursuant to Chapter 85 of Title 14.

Notwithstanding the foregoing provisions, any corporation conducting a law school, which has its principal place of operation in Delaware, and which intends to meet the standards of approval of the American Bar Association, may, after it has been in actual operation for not less than 1 year, retain at its own expense a dean or dean emeritus of a law school fully approved by the American Bar Association to make an on-site inspection and report concerning the progress of the corporation toward meeting the standards for approval by the American Bar Association. Such dean or dean emeritus shall be chosen by the Attorney General from a panel of 3 deans whose names are presented to the Attorney General as being willing to serve. One such dean on this panel shall be nominated by the trustees of said law school corporation; another dean shall be nominated by a committee of the Student Bar Association of said law school; and the other dean shall be nominated by a committee of lawyers who are parents of students attending such law school. If any of the above-named groups cannot find a dean, it may substitute 2 full professors of accredited law schools for the dean it is entitled to nominate, and in such a case if the Attorney General chooses 1 of such professors, such professor shall serve the function of a dean as herein prescribed. If the dean so retained shall report in writing that, in such dean's professional judgment, the corporation is attempting, in good faith, to comply with the standards for approval of the American Bar Association and is making reasonable progress toward meeting such standards, the corporation may file a copy of the report with the Secretary of Education and with the Attorney General. Any corporation which complies with these provisions by filing such report shall be deemed to have temporary approval from the State and shall be entitled to amend its certificate of incorporation to authorize the granting of standard academic law degrees. Thereafter, until the law school operated by the corporation is approved by the American Bar Association, the corporation shall file once during each academic year a new report, in the same manner as the first report. If, at any time, the corporation fails to file such a report, or if the dean retained to render such report states that, in such dean's opinion, the corporation is not continuing to make reasonable progress toward accreditation, the Attorney General, at the request of the Secretary of Education, may file a complaint in the Court of Chancery to suspend said temporary approval and degree-granting power until a further report is filed by a dean or dean emeritus of an accredited law school that the school has resumed its progress towards meeting the standards for approval. Upon approval of the law school by the American Bar Association, temporary approval shall become final, and shall no longer be subject to suspension or vacation under this section.

8 Del. C. 1953, § 125; 56 Del. Laws, c. 50; 59 Del. Laws, c. 207, § 1; 59 Del. Laws, c. 377, § 1; 65 Del. Laws, c. 103, § 2; 71 Del. Laws, c. 339, § 9; 72 Del. Laws, c. 433, § 1; 73 Del. Laws, c. 65, § 7; 74 Del. Laws, c. 249, § 1.;



§ 126. Banking power denied

(a) No corporation organized under this chapter shall possess the power of issuing bills, notes, or other evidences of debt for circulation as money, or the power of carrying on the business of receiving deposits of money.

(b) Corporations organized under this chapter to buy, sell and otherwise deal in notes, open accounts and other similar evidences of debt, or to loan money and to take notes, open accounts and other similar evidences of debt as collateral security therefor, shall not be deemed to be engaging in the business of banking.

8 Del. C. 1953, § 126; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 4.;



§ 127. Private foundation; powers and duties

A corporation of this State which is a private foundation under the United States internal revenue laws and whose certificate of incorporation does not expressly provide that this section shall not apply to it is required to act or to refrain from acting so as not to subject itself to the taxes imposed by 26 U.S.C. § 4941 (relating to taxes on self-dealing), § 4942 (relating to taxes on failure to distribute income), § 4943 (relating to taxes on excess business holdings), § 4944 (relating to taxes on investments which jeopardize charitable purpose), or § 4945 (relating to taxable expenditures), or corresponding provisions of any subsequent United States internal revenue law.

8 Del. C. 1953, § 127; 58 Del. Laws, c. 87.;






Subchapter III Registered Office and Registered Agent

§ 131. Registered office in State; principal office or place of business in State

(a) Every corporation shall have and maintain in this State a registered office which may, but need not be, the same as its place of business.

(b) Whenever the term "corporation's principal office or place of business in this State" or "principal office or place of business of the corporation in this State," or other term of like import, is or has been used in a corporation's certificate of incorporation, or in any other document, or in any statute, it shall be deemed to mean and refer to, unless the context indicates otherwise, the corporation's registered office required by this section; and it shall not be necessary for any corporation to amend its certificate of incorporation or any other document to comply with this section.

(c) As contained in any certificate of incorporation or other document filed with the Secretary of State under this chapter, the address of a registered office shall include the street, number, city, county and postal code.

8 Del. C. 1953, § 131; 56 Del. Laws, c. 50; 78 Del. Laws, c. 96, § 5.;



§ 132. Registered agent in State; resident agent

(a) Every corporation shall have and maintain in this State a registered agent, which agent may be any of:

(1) The corporation itself;

(2) An individual resident in this State;

(3) A domestic corporation (other than the corporation itself), a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic limited liability company or a domestic statutory trust; or

(4) A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company or a foreign statutory trust.

(b) Every registered agent for a domestic corporation or a foreign corporation shall:

(1) If an entity, maintain a business office in this State which is generally open, or if an individual, be generally present at a designated location in this State, at sufficiently frequent times to accept service of process and otherwise perform the functions of a registered agent;

(2) If a foreign entity, be authorized to transact business in this State;

(3) Accept service of process and other communications directed to the corporations for which it serves as registered agent and forward same to the corporation to which the service or communication is directed; and

(4) Forward to the corporations for which it serves as registered agent the annual report required by § 502 of this title or an electronic notification of same in a form satisfactory to the Secretary of State ("Secretary").

(c) Any registered agent who at any time serves as registered agent for more than 50 entities (a "commercial registered agent"), whether domestic or foreign, shall satisfy and comply with the following qualifications.

(1) A natural person serving as a commercial registered agent shall:

a. Maintain a principal residence or a principal place of business in this State;

b. Maintain a Delaware business license;

c. Be generally present at a designated location within this State during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (b) of this section; and

d. Provide the Secretary upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary shall require;

(2) A domestic or foreign corporation, a domestic or foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic or foreign limited liability company, or a domestic or foreign statutory trust serving as a commercial registered agent shall:

a. Have a business office within this State which is generally open during normal business hours to accept service of process and otherwise perform the functions of a registered agent as specified in subsection (b) of this section;

b. Maintain a Delaware business license;

c. Have generally present at such office during normal business hours an officer, director or managing agent who is a natural person; and

d. Provide the Secretary upon request with such information identifying and enabling communication with such commercial registered agent as the Secretary shall require.

(3) For purposes of this subsection and paragraph (f)(2)a. of this section, a commercial registered agent shall also include any registered agent which has an officer, director or managing agent in common with any other registered agent or agents if such registered agents at any time during such common service as officer, director or managing agent collectively served as registered agents for more than 50 entities, whether domestic or foreign.

(d) Every corporation formed under the laws of this State or qualified to do business in this State shall provide to its registered agent and update from time to time as necessary the name, business address and business telephone number of a natural person who is an officer, director, employee, or designated agent of the corporation, who is then authorized to receive communications from the registered agent. Such person shall be deemed the communications contact for the corporation. Every registered agent shall retain (in paper or electronic form) the above information concerning the current communications contact for each corporation for which he, she or it serves as a registered agent. If the corporation fails to provide the registered agent with a current communications contact, the registered agent may resign as the registered agent for such corporation pursuant to § 136 of this title.

(e) The Secretary is authorized to issue such rules and regulations as may be necessary or appropriate to carry out the enforcement of subsections (b), (c) and (d) of this section, and to take actions reasonable and necessary to assure registered agents' compliance with subsections (b), (c) and (d) of this section. Such actions may include refusal to file documents submitted by a registered agent.

(f) Upon application of the Secretary, the Court of Chancery may enjoin any person or entity from serving as a registered agent or as an officer, director or managing agent of a registered agent.

(1) Upon the filing of a complaint by the Secretary pursuant to this section, the Court may make such orders respecting such proceeding as it deems appropriate, and may enter such orders granting interim or final relief as it deems proper under the circumstances.

(2) Any one or more of the following grounds shall be a sufficient basis to grant an injunction pursuant to this section:

a. With respect to any registered agent who at any time within 1 year immediately prior to the filing of the Secretary's complaint is a commercial registered agent, failure after notice and warning to comply with the qualifications set forth in subsection (b) of this section and/or the requirements of subsection (c) or (d) of this section above;

b. The person serving as a registered agent, or any person who is an officer, director or managing agent of an entity registered agent, has been convicted of a felony or any crime which includes an element of dishonesty or fraud or involves moral turpitude;

c. The registered agent has engaged in conduct in connection with acting as a registered agent that is intended to or likely to deceive or defraud the public.

(3) With respect to any order the court enters pursuant to this section with respect to an entity that has acted as a registered agent, the court may also direct such order to any person who has served as an officer, director, or managing agent of such registered agent. Any person who, on or after January 1, 2007, serves as an officer, director, or managing agent of an entity acting as a registered agent in this State shall be deemed thereby to have consented to the appointment of such registered agent as agent upon whom service of process may be made in any action brought pursuant to this section, and service as an officer, director, or managing agent of an entity acting as a registered agent in this State shall be a signification of the consent of such person that any process when so served shall be of the same legal force and validity as if served upon such person within this State, and such appointment of the registered agent shall be irrevocable.

(4) Upon the entry of an order by the Court enjoining any person or entity from acting as a registered agent, the Secretary shall mail or deliver notice of such order to each affected corporation at the address of its principal place of business as specified in its most recent franchise tax report or other record of the Secretary. If such corporation is a domestic corporation and fails to obtain and designate a new registered agent within 30 days after such notice is given, the Secretary shall declare the charter of such corporation forfeited. If such corporation is a foreign corporation, and fails to obtain and designate a new registered agent within 30 days after such notice is given, the Secretary shall forfeit its qualification to do business in this State. If the court enjoins a person or entity from acting as a registered agent as provided in this section and no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the corporation for which the registered agent had been acting shall thereafter be upon the Secretary in accordance with § 321 of this title. The Court of Chancery may, upon application of the Secretary on notice to the former registered agent, enter such orders as it deems appropriate to give the Secretary access to information in the former registered agent's possession in order to facilitate communication with the corporations the former registered agent served.

(g) The Secretary is authorized to make a list of registered agents available to the public, and to establish such qualifications and issue such rules and regulations with respect to such listing as the Secretary deems necessary or appropriate.

(h) Whenever the term "resident agent" or "resident agent in charge of a corporation's principal office or place of business in this State," or other term of like import which refers to a corporation's agent required by statute to be located in this State, is or has been used in a corporation's certificate of incorporation, or in any other document, or in any statute, it shall be deemed to mean and refer to, unless the context indicates otherwise, the corporation's registered agent required by this section; and it shall not be necessary for any corporation to amend its certificate of incorporation or any other document to comply with this section.

8 Del. C. 1953, § 132; 56 Del. Laws, c. 50; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 120, § 2; 71 Del. Laws, c. 339, § 10; 73 Del. Laws, c. 329, § 44; 75 Del. Laws, c. 306, §§ 9, 10; 77 Del. Laws, c. 290, § 4.;



§ 133. Change of location of registered office; change of registered agent

Any corporation may, by resolution of its board of directors, change the location of its registered office in this State to any other place in this State. By like resolution, the registered agent of a corporation may be changed to any other person or corporation including itself. In either such case, the resolution shall be as detailed in its statement as is required by § 102(a)(2) of this title. Upon the adoption of such a resolution, a certificate certifying the change shall be executed, acknowledged, and filed in accordance with § 103 of this title.

8 Del. C. 1953, § 133; 56 Del. Laws, c. 50; 69 Del. Laws, c. 235, § 4; 70 Del. Laws, c. 587, § 8.;



§ 134. Change of address or name of registered agent

(a) A registered agent may change the address of the registered office of the corporation or corporations for which the agent is a registered agent to another address in this State by filing with the Secretary of State a certificate, executed and acknowledged by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the corporations for which it is a registered agent, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the corporations for which it is a registered agent. Thereafter, or until further change of address, as authorized by law, the registered office in this State of each of the corporations for which the agent is a registered agent shall be located at the new address of the registered agent thereof as given in the certificate.

(b) In the event of a change of name of any person or corporation acting as registered agent in this State, such registered agent shall file with the Secretary of State a certificate, executed and acknowledged by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the corporations for which it acts as a registered agent. A change of name of any person or corporation acting as a registered agent as a result of a merger or consolidation of the registered agent, with or into another person or corporation which succeeds to its assets by operation of law, shall be deemed a change of name for purposes of this section.

8 Del. C. 1953, § 134; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 587, § 9; 73 Del. Laws, c. 82, §§ 2, 3.;



§ 135. Resignation of registered agent coupled with appointment of successor

The registered agent of 1 or more corporations may resign and appoint a successor registered agent by filing a certificate with the Secretary of State, stating the name and address of the successor agent, in accordance with § 102(a)(2) of this title. There shall be attached to such certificate a statement of each affected corporation ratifying and approving such change of registered agent. Each such statement shall be executed and acknowledged in accordance with § 103 of this title. Upon such filing, the successor registered agent shall become the registered agent of such corporations as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such corporation's registered office in this State. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the corporations so ratifying and approving such change and setting out the names of such corporations.

8 Del. C. 1953, § 135; 56 Del. Laws, c. 50; 70 Del. Laws, c. 587, § 10.;



§ 136. Resignation of registered agent not coupled with appointment of successor

(a) The registered agent of 1 or more corporations may resign without appointing a successor by filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall be executed and acknowledged by the registered agent, shall contain a statement that written notice of resignation was given to each affected corporation at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the corporation at its address last known to the registered agent and shall set forth the date of such notice.

(b) After receipt of the notice of the resignation of its registered agent, provided for in subsection (a) of this section, the corporation for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning in the same manner as provided in § 133 of this title for change of registered agent. If such corporation, being a corporation of this State, fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the Secretary of State shall declare the charter of such corporation forfeited. If such corporation, being a foreign corporation, fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, the Secretary of State shall forfeit its authority to do business in this State.

(c) After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the corporation for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 321 of this title.

8 Del. C. 1953, § 136; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 2; 64 Del. Laws, c. 112, § 5; 69 Del. Laws, c. 233, §§ 1-3; 70 Del. Laws, c. 79, §§ 5, 6; 70 Del. Laws, c. 587, § 11.;






Subchapter IV Directors and Officers

§ 141. Board of directors; powers; number, qualifications, terms and quorum; committees; classes of directors; nonstock corporations; reliance upon books; action without meeting; removal

(a) The business and affairs of every corporation organized under this chapter shall be managed by or under the direction of a board of directors, except as may be otherwise provided in this chapter or in its certificate of incorporation. If any such provision is made in the certificate of incorporation, the powers and duties conferred or imposed upon the board of directors by this chapter shall be exercised or performed to such extent and by such person or persons as shall be provided in the certificate of incorporation.

(b) The board of directors of a corporation shall consist of 1 or more members, each of whom shall be a natural person. The number of directors shall be fixed by, or in the manner provided in, the bylaws, unless the certificate of incorporation fixes the number of directors, in which case a change in the number of directors shall be made only by amendment of the certificate. Directors need not be stockholders unless so required by the certificate of incorporation or the bylaws. The certificate of incorporation or bylaws may prescribe other qualifications for directors. Each director shall hold office until such director's successor is elected and qualified or until such director's earlier resignation or removal. Any director may resign at any time upon notice given in writing or by electronic transmission to the corporation. A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the happening of an event or events. A resignation which is conditioned upon the director failing to receive a specified vote for reelection as a director may provide that it is irrevocable. A majority of the total number of directors shall constitute a quorum for the transaction of business unless the certificate of incorporation or the bylaws require a greater number. Unless the certificate of incorporation provides otherwise, the bylaws may provide that a number less than a majority shall constitute a quorum which in no case shall be less than 1/3 of the total number of directors except that when a board of 1 director is authorized under this section, then 1 director shall constitute a quorum. The vote of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors unless the certificate of incorporation or the bylaws shall require a vote of a greater number.

(c)(1) All corporations incorporated prior to July 1, 1996, shall be governed by this paragraph (c)(1) of this section, provided that any such corporation may by a resolution adopted by a majority of the whole board elect to be governed by paragraph (c)(2) of this section, in which case this paragraph (c)(1) of this section shall not apply to such corporation. All corporations incorporated on or after July 1, 1996, shall be governed by paragraph (c)(2) of this section. The board of directors may, by resolution passed by a majority of the whole board, designate 1 or more committees, each committee to consist of 1 or more of the directors of the corporation. The board may designate 1 or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. The bylaws may provide that in the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, whether or not the member or members present constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of any such absent or disqualified member. Any such committee, to the extent provided in the resolution of the board of directors, or in the bylaws of the corporation, shall have and may exercise all the powers and authority of the board of directors in the management of the business and affairs of the corporation, and may authorize the seal of the corporation to be affixed to all papers which may require it; but no such committee shall have the power or authority in reference to amending the certificate of incorporation (except that a committee may, to the extent authorized in the resolution or resolutions providing for the issuance of shares of stock adopted by the board of directors as provided in § 151(a) of this title, fix the designations and any of the preferences or rights of such shares relating to dividends, redemption, dissolution, any distribution of assets of the corporation or the conversion into, or the exchange of such shares for, shares of any other class or classes or any other series of the same or any other class or classes of stock of the corporation or fix the number of shares of any series of stock or authorize the increase or decrease of the shares of any series), adopting an agreement of merger or consolidation under § 251, § 252, § 254, § 255, § 256, § 257, § 258, § 263 or § 264 of this title, recommending to the stockholders the sale, lease or exchange of all or substantially all of the corporation's property and assets, recommending to the stockholders a dissolution of the corporation or a revocation of a dissolution, or amending the bylaws of the corporation; and, unless the resolution, bylaws or certificate of incorporation expressly so provides, no such committee shall have the power or authority to declare a dividend, to authorize the issuance of stock or to adopt a certificate of ownership and merger pursuant to § 253 of this title.

(2) The board of directors may designate 1 or more committees, each committee to consist of 1 or more of the directors of the corporation. The board may designate 1 or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. The bylaws may provide that in the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, whether or not such member or members constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of any such absent or disqualified member. Any such committee, to the extent provided in the resolution of the board of directors, or in the bylaws of the corporation, shall have and may exercise all the powers and authority of the board of directors in the management of the business and affairs of the corporation, and may authorize the seal of the corporation to be affixed to all papers which may require it; but no such committee shall have the power or authority in reference to the following matter: (i) approving or adopting, or recommending to the stockholders, any action or matter (other than the election or removal of directors) expressly required by this chapter to be submitted to stockholders for approval or (ii) adopting, amending or repealing any bylaw of the corporation.

(3) Unless otherwise provided in the certificate of incorporation, the bylaws or the resolution of the board of directors designating the committee, a committee may create 1 or more subcommittees, each subcommittee to consist of 1 or more members of the committee, and delegate to a subcommittee any or all of the powers and authority of the committee.

(d) The directors of any corporation organized under this chapter may, by the certificate of incorporation or by an initial bylaw, or by a bylaw adopted by a vote of the stockholders, be divided into 1, 2 or 3 classes; the term of office of those of the first class to expire at the first annual meeting held after such classification becomes effective; of the second class 1 year thereafter; of the third class 2 years thereafter; and at each annual election held after such classification becomes effective, directors shall be chosen for a full term, as the case may be, to succeed those whose terms expire. The certificate of incorporation or bylaw provision dividing the directors into classes may authorize the board of directors to assign members of the board already in office to such classes at the time such classification becomes effective. The certificate of incorporation may confer upon holders of any class or series of stock the right to elect 1 or more directors who shall serve for such term, and have such voting powers as shall be stated in the certificate of incorporation. The terms of office and voting powers of the directors elected separately by the holders of any class or series of stock may be greater than or less than those of any other director or class of directors. In addition, the certificate of incorporation may confer upon 1 or more directors, whether or not elected separately by the holders of any class or series of stock, voting powers greater than or less than those of other directors. Any such provision conferring greater or lesser voting power shall apply to voting in any committee or subcommittee, unless otherwise provided in the certificate of incorporation or bylaws. If the certificate of incorporation provides that 1 or more directors shall have more or less than 1 vote per director on any matter, every reference in this chapter to a majority or other proportion of the directors shall refer to a majority or other proportion of the votes of the directors.

(e) A member of the board of directors, or a member of any committee designated by the board of directors, shall, in the performance of such member's duties, be fully protected in relying in good faith upon the records of the corporation and upon such information, opinions, reports or statements presented to the corporation by any of the corporation's officers or employees, or committees of the board of directors, or by any other person as to matters the member reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the corporation.

(f) Unless otherwise restricted by the certificate of incorporation or bylaws, any action required or permitted to be taken at any meeting of the board of directors or of any committee thereof may be taken without a meeting if all members of the board or committee, as the case may be, consent thereto in writing, or by electronic transmission and the writing or writings or electronic transmission or transmissions are filed with the minutes of proceedings of the board, or committee. Such filing shall be in paper form if the minutes are maintained in paper form and shall be in electronic form if the minutes are maintained in electronic form.

(g) Unless otherwise restricted by the certificate of incorporation or bylaws, the board of directors of any corporation organized under this chapter may hold its meetings, and have an office or offices, outside of this State.

(h) Unless otherwise restricted by the certificate of incorporation or bylaws, the board of directors shall have the authority to fix the compensation of directors.

(i) Unless otherwise restricted by the certificate of incorporation or bylaws, members of the board of directors of any corporation, or any committee designated by the board, may participate in a meeting of such board, or committee by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting.

(j) The certificate of incorporation of any nonstock corporation may provide that less than 1/3 of the members of the governing body may constitute a quorum thereof and may otherwise provide that the business and affairs of the corporation shall be managed in a manner different from that provided in this section. Except as may be otherwise provided by the certificate of incorporation, this section shall apply to such a corporation, and when so applied, all references to the board of directors, to members thereof, and to stockholders shall be deemed to refer to the governing body of the corporation, the members thereof and the members of the corporation, respectively; and all references to stock, capital stock, or shares thereof shall be deemed to refer to memberships of a nonprofit nonstock corporation and to membership interests of any other nonstock corporation.

(k) Any director or the entire board of directors may be removed, with or without cause, by the holders of a majority of the shares then entitled to vote at an election of directors, except as follows:

(1) Unless the certificate of incorporation otherwise provides, in the case of a corporation whose board is classified as provided in subsection (d) of this section, stockholders may effect such removal only for cause; or

(2) In the case of a corporation having cumulative voting, if less than the entire board is to be removed, no director may be removed without cause if the votes cast against such director's removal would be sufficient to elect such director if then cumulatively voted at an election of the entire board of directors, or, if there be classes of directors, at an election of the class of directors of which such director is a part.

Whenever the holders of any class or series are entitled to elect 1 or more directors by the certificate of incorporation, this subsection shall apply, in respect to the removal without cause of a director or directors so elected, to the vote of the holders of the outstanding shares of that class or series and not to the vote of the outstanding shares as a whole.

8 Del. C. 1953, § 141; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 3; 57 Del. Laws, c. 148, §§ 5, 6; 57 Del. Laws, c. 421, § 1; 59 Del. Laws, c. 437, §§ 2-5; 64 Del. Laws, c. 112, § 6; 65 Del. Laws, c. 127, § 3; 66 Del. Laws, c. 136, §§ 2, 3; 70 Del. Laws, c. 79, § 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 349, § 2; 71 Del. Laws, c. 339, §§ 11-13; 72 Del. Laws, c. 343, §§ 4-6; 73 Del. Laws, c. 298, § 2; 74 Del. Laws, c. 84, § 2; 74 Del. Laws, c. 326, § 2; 75 Del. Laws, c. 30, § 1; 75 Del. Laws, c. 306, §§ 3, 4; 76 Del. Laws, c. 145, § 1; 77 Del. Laws, c. 253, §§ 10-12.;



§ 142. Officers; titles, duties, selection, term; failure to elect; vacancies

(a) Every corporation organized under this chapter shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws and as may be necessary to enable it to sign instruments and stock certificates which comply with §§ 103(a)(2) and 158 of this title. One of the officers shall have the duty to record the proceedings of the meetings of the stockholders and directors in a book to be kept for that purpose. Any number of offices may be held by the same person unless the certificate of incorporation or bylaws otherwise provide.

(b) Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body. Each officer shall hold office until such officer's successor is elected and qualified or until such officer's earlier resignation or removal. Any officer may resign at any time upon written notice to the corporation.

(c) The corporation may secure the fidelity of any or all of its officers or agents by bond or otherwise.

(d) A failure to elect officers shall not dissolve or otherwise affect the corporation.

(e) Any vacancy occurring in any office of the corporation by death, resignation, removal or otherwise, shall be filled as the bylaws provide. In the absence of such provision, the vacancy shall be filled by the board of directors or other governing body.

8 Del. C. 1953, § 142; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 4; 57 Del. Laws, c. 649, § 2; 59 Del. Laws, c. 437, § 6; 71 Del. Laws, c. 339, § 14.;



§ 143. Loans to employees and officers; guaranty of obligations of employees and officers

Any corporation may lend money to, or guarantee any obligation of, or otherwise assist any officer or other employee of the corporation or of its subsidiary, including any officer or employee who is a director of the corporation or its subsidiary, whenever, in the judgment of the directors, such loan, guaranty or assistance may reasonably be expected to benefit the corporation. The loan, guaranty or other assistance may be with or without interest, and may be unsecured, or secured in such manner as the board of directors shall approve, including, without limitation, a pledge of shares of stock of the corporation. Nothing in this section contained shall be deemed to deny, limit or restrict the powers of guaranty or warranty of any corporation at common law or under any statute.

8 Del. C. 1953, § 143; 56 Del. Laws, c. 50.;



§ 144. Interested directors; quorum

(a) No contract or transaction between a corporation and 1 or more of its directors or officers, or between a corporation and any other corporation, partnership, association, or other organization in which 1 or more of its directors or officers, are directors or officers, or have a financial interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board or committee which authorizes the contract or transaction, or solely because any such director's or officer's votes are counted for such purpose, if:

(1) The material facts as to the director's or officer's relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors or the committee, and the board or committee in good faith authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors be less than a quorum; or

(2) The material facts as to the director's or officer's relationship or interest and as to the contract or transaction are disclosed or are known to the stockholders entitled to vote thereon, and the contract or transaction is specifically approved in good faith by vote of the stockholders; or

(3) The contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified, by the board of directors, a committee or the stockholders.

(b) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorizes the contract or transaction.

8 Del. C. 1953, § 144; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 5; 57 Del. Laws, c. 148, § 7; 71 Del. Laws, c. 339, §§ 15-17; 77 Del. Laws, c. 253, §§ 13, 14.;



§ 145. Indemnification of officers, directors, employees and agents; insurance

(a) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe the person's conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that the person's conduct was unlawful.

(b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses (including attorneys' fees) actually and reasonably incurred by the person in connection with the defense or settlement of such action or suit if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the Court of Chancery or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the Court of Chancery or such other court shall deem proper.

(c) To the extent that a present or former director or officer of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in subsections (a) and (b) of this section, or in defense of any claim, issue or matter therein, such person shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by such person in connection therewith.

(d) Any indemnification under subsections (a) and (b) of this section (unless ordered by a court) shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the present or former director, officer, employee or agent is proper in the circumstances because the person has met the applicable standard of conduct set forth in subsections (a) and (b) of this section. Such determination shall be made, with respect to a person who is a director or officer of the corporation at the time of such determination:

(1) By a majority vote of the directors who are not parties to such action, suit or proceeding, even though less than a quorum; or

(2) By a committee of such directors designated by majority vote of such directors, even though less than a quorum; or

(3) If there are no such directors, or if such directors so direct, by independent legal counsel in a written opinion; or

(4) By the stockholders.

(e) Expenses (including attorneys' fees) incurred by an officer or director of the corporation in defending any civil, criminal, administrative or investigative action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that such person is not entitled to be indemnified by the corporation as authorized in this section. Such expenses (including attorneys' fees) incurred by former directors and officers or other employees and agents of the corporation or by persons serving at the request of the corporation as directors, officers, employees or agents of another corporation, partnership, joint venture, trust or other enterprise may be so paid upon such terms and conditions, if any, as the corporation deems appropriate.

(f) The indemnification and advancement of expenses provided by, or granted pursuant to, the other subsections of this section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of stockholders or disinterested directors or otherwise, both as to action in such person's official capacity and as to action in another capacity while holding such office. A right to indemnification or to advancement of expenses arising under a provision of the certificate of incorporation or a bylaw shall not be eliminated or impaired by an amendment to the certificate of incorporation or the bylaws after the occurrence of the act or omission that is the subject of the civil, criminal, administrative or investigative action, suit or proceeding for which indemnification or advancement of expenses is sought, unless the provision in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such action or omission has occurred.

(g) A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against such person and incurred by such person in any such capacity, or arising out of such person's status as such, whether or not the corporation would have the power to indemnify such person against such liability under this section.

(h) For purposes of this section, references to "the corporation" shall include, in addition to the resulting corporation, any constituent corporation (including any constituent of a constituent) absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers, and employees or agents, so that any person who is or was a director, officer, employee or agent of such constituent corporation, or is or was serving at the request of such constituent corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position under this section with respect to the resulting or surviving corporation as such person would have with respect to such constituent corporation if its separate existence had continued.

(i) For purposes of this section, references to "other enterprises" shall include employee benefit plans; references to "fines" shall include any excise taxes assessed on a person with respect to any employee benefit plan; and references to "serving at the request of the corporation" shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services by, such director, officer, employee or agent with respect to an employee benefit plan, its participants or beneficiaries; and a person who acted in good faith and in a manner such person reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

(j) The indemnification and advancement of expenses provided by, or granted pursuant to, this section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person.

(k) The Court of Chancery is hereby vested with exclusive jurisdiction to hear and determine all actions for advancement of expenses or indemnification brought under this section or under any bylaw, agreement, vote of stockholders or disinterested directors, or otherwise. The Court of Chancery may summarily determine a corporation's obligation to advance expenses (including attorneys' fees).

8 Del. C. 1953, § 145; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 6; 57 Del. Laws, c. 421, § 2; 59 Del. Laws, c. 437, § 7; 63 Del. Laws, c. 25, § 1; 64 Del. Laws, c. 112, § 7; 65 Del. Laws, c. 289, §§ 3-6; 67 Del. Laws, c. 376, § 3; 69 Del. Laws, c. 261, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 120, §§ 3-11; 77 Del. Laws, c. 14, § 3; 77 Del. Laws, c. 290, §§ 5, 6; 78 Del. Laws, c. 96, § 6.;



§ 146. Submission of matters for stockholder vote

A corporation may agree to submit a matter to a vote of its stockholders whether or not the board of directors determines at any time subsequent to approving such matter that such matter is no longer advisable and recommends that the stockholders reject or vote against the matter.

74 Del. Laws, c. 84, § 3.;






Subchapter V Stock and Dividends

§ 151. Classes and series of stock; redemption; rights

(a) Every corporation may issue 1 or more classes of stock or 1 or more series of stock within any class thereof, any or all of which classes may be of stock with par value or stock without par value and which classes or series may have such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights, and qualifications, limitations or restrictions thereof, as shall be stated and expressed in the certificate of incorporation or of any amendment thereto, or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by the provisions of its certificate of incorporation. Any of the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of any such class or series of stock may be made dependent upon facts ascertainable outside the certificate of incorporation or of any amendment thereto, or outside the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by its certificate of incorporation, provided that the manner in which such facts shall operate upon the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of such class or series of stock is clearly and expressly set forth in the certificate of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors. The term "facts," as used in this subsection, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation. The power to increase or decrease or otherwise adjust the capital stock as provided in this chapter shall apply to all or any such classes of stock.

(b) Any stock of any class or series may be made subject to redemption by the corporation at its option or at the option of the holders of such stock or upon the happening of a specified event; provided however, that immediately following any such redemption the corporation shall have outstanding 1 or more shares of 1 or more classes or series of stock, which share, or shares together, shall have full voting powers. Notwithstanding the limitation stated in the foregoing proviso:

(1) Any stock of a regulated investment company registered under the Investment Company Act of 1940 [15 U.S.C. § 80 a-1 et seq.], as heretofore or hereafter amended, may be made subject to redemption by the corporation at its option or at the option of the holders of such stock.

(2) Any stock of a corporation which holds (directly or indirectly) a license or franchise from a governmental agency to conduct its business or is a member of a national securities exchange, which license, franchise or membership is conditioned upon some or all of the holders of its stock possessing prescribed qualifications, may be made subject to redemption by the corporation to the extent necessary to prevent the loss of such license, franchise or membership or to reinstate it.

Any stock which may be made redeemable under this section may be redeemed for cash, property or rights, including securities of the same or another corporation, at such time or times, price or prices, or rate or rates, and with such adjustments, as shall be stated in the certificate of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to subsection (a) of this section.

(c) The holders of preferred or special stock of any class or of any series thereof shall be entitled to receive dividends at such rates, on such conditions and at such times as shall be stated in the certificate of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided, payable in preference to, or in such relation to, the dividends payable on any other class or classes or of any other series of stock, and cumulative or noncumulative as shall be so stated and expressed. When dividends upon the preferred and special stocks, if any, to the extent of the preference to which such stocks are entitled, shall have been paid or declared and set apart for payment, a dividend on the remaining class or classes or series of stock may then be paid out of the remaining assets of the corporation available for dividends as elsewhere in this chapter provided.

(d) The holders of the preferred or special stock of any class or of any series thereof shall be entitled to such rights upon the dissolution of, or upon any distribution of the assets of, the corporation as shall be stated in the certificate of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided.

(e) Any stock of any class or of any series thereof may be made convertible into, or exchangeable for, at the option of either the holder or the corporation or upon the happening of a specified event, shares of any other class or classes or any other series of the same or any other class or classes of stock of the corporation, at such price or prices or at such rate or rates of exchange and with such adjustments as shall be stated in the certificate of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided.

(f) If any corporation shall be authorized to issue more than 1 class of stock or more than 1 series of any class, the powers, designations, preferences and relative, participating, optional, or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights shall be set forth in full or summarized on the face or back of the certificate which the corporation shall issue to represent such class or series of stock, provided that, except as otherwise provided in § 202 of this title, in lieu of the foregoing requirements, there may be set forth on the face or back of the certificate which the corporation shall issue to represent such class or series of stock, a statement that the corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative, participating, optional, or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights. Within a reasonable time after the issuance or transfer of uncertificated stock, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to this section or § 156, § 202(a) or § 218(a) of this title or with respect to this section a statement that the corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights. Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated stock and the rights and obligations of the holders of certificates representing stock of the same class and series shall be identical.

(g) When any corporation desires to issue any shares of stock of any class or of any series of any class of which the powers, designations, preferences and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, if any, shall not have been set forth in the certificate of incorporation or in any amendment thereto but shall be provided for in a resolution or resolutions adopted by the board of directors pursuant to authority expressly vested in it by the certificate of incorporation or any amendment thereto, a certificate of designations setting forth a copy of such resolution or resolutions and the number of shares of stock of such class or series as to which the resolution or resolutions apply shall be executed, acknowledged, filed and shall become effective, in accordance with § 103 of this title. Unless otherwise provided in any such resolution or resolutions, the number of shares of stock of any such series to which such resolution or resolutions apply may be increased (but not above the total number of authorized shares of the class) or decreased (but not below the number of shares thereof then outstanding) by a certificate likewise executed, acknowledged and filed setting forth a statement that a specified increase or decrease therein had been authorized and directed by a resolution or resolutions likewise adopted by the board of directors. In case the number of such shares shall be decreased the number of shares so specified in the certificate shall resume the status which they had prior to the adoption of the first resolution or resolutions. When no shares of any such class or series are outstanding, either because none were issued or because no issued shares of any such class or series remain outstanding, a certificate setting forth a resolution or resolutions adopted by the board of directors that none of the authorized shares of such class or series are outstanding, and that none will be issued subject to the certificate of designations previously filed with respect to such class or series, may be executed, acknowledged and filed in accordance with § 103 of this title and, when such certificate becomes effective, it shall have the effect of eliminating from the certificate of incorporation all matters set forth in the certificate of designations with respect to such class or series of stock. Unless otherwise provided in the certificate of incorporation, if no shares of stock have been issued of a class or series of stock established by a resolution of the board of directors, the voting powers, designations, preferences and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, may be amended by a resolution or resolutions adopted by the board of directors. A certificate which:

(1) States that no shares of the class or series have been issued;

(2) Sets forth a copy of the resolution or resolutions; and

(3) If the designation of the class or series is being changed, indicates the original designation and the new designation,

shall be executed, acknowledged and filed and shall become effective, in accordance with § 103 of this title. When any certificate filed under this subsection becomes effective, it shall have the effect of amending the certificate of incorporation; except that neither the filing of such certificate nor the filing of a restated certificate of incorporation pursuant to § 245 of this title shall prohibit the board of directors from subsequently adopting such resolutions as authorized by this subsection.

8 Del. C. 1953, § 151; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, §§ 8, 9; 57 Del. Laws, c. 421, §§ 3, 4; 59 Del. Laws, c. 106, § 1; 64 Del. Laws, c. 112, §§ 8-10; 65 Del. Laws, c. 127, § 4; 66 Del. Laws, c. 136, § 4; 67 Del. Laws, c. 376, § 4; 69 Del. Laws, c. 264, § 1; 70 Del. Laws, c. 587, § 12; 71 Del. Laws, c. 339, § 18.;



§ 152. Issuance of stock; lawful consideration; fully paid stock

The consideration, as determined pursuant to § 153(a) and (b) of this title, for subscriptions to, or the purchase of, the capital stock to be issued by a corporation shall be paid in such form and in such manner as the board of directors shall determine. The board of directors may authorize capital stock to be issued for consideration consisting of cash, any tangible or intangible property or any benefit to the corporation, or any combination thereof. The board of directors may determine the amount of such consideration by approving a formula by which the amount of consideration is determined. In the absence of actual fraud in the transaction, the judgment of the directors as to the value of such consideration shall be conclusive. The capital stock so issued shall be deemed to be fully paid and nonassessable stock upon receipt by the corporation of such consideration; provided, however, nothing contained herein shall prevent the board of directors from issuing partly paid shares under § 156 of this title.

8 Del. C. 1953, § 152; 56 Del. Laws, c. 50; 59 Del. Laws, c. 437, § 8; 74 Del. Laws, c. 326, § 3; 79 Del. Laws, c. 72, § 3.;



§ 153. Consideration for stock

(a) Shares of stock with par value may be issued for such consideration, having a value not less than the par value thereof, as determined from time to time by the board of directors, or by the stockholders if the certificate of incorporation so provides.

(b) Shares of stock without par value may be issued for such consideration as is determined from time to time by the board of directors, or by the stockholders if the certificate of incorporation so provides.

(c) Treasury shares may be disposed of by the corporation for such consideration as may be determined from time to time by the board of directors, or by the stockholders if the certificate of incorporation so provides.

(d) If the certificate of incorporation reserves to the stockholders the right to determine the consideration for the issue of any shares, the stockholders shall, unless the certificate requires a greater vote, do so by a vote of a majority of the outstanding stock entitled to vote thereon.

8 Del. C. 1953, § 153; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 10.;



§ 154. Determination of amount of capital; capital, surplus and net assets defined

Any corporation may, by resolution of its board of directors, determine that only a part of the consideration which shall be received by the corporation for any of the shares of its capital stock which it shall issue from time to time shall be capital; but, in case any of the shares issued shall be shares having a par value, the amount of the part of such consideration so determined to be capital shall be in excess of the aggregate par value of the shares issued for such consideration having a par value, unless all the shares issued shall be shares having a par value, in which case the amount of the part of such consideration so determined to be capital need be only equal to the aggregate par value of such shares. In each such case the board of directors shall specify in dollars the part of such consideration which shall be capital. If the board of directors shall not have determined (1) at the time of issue of any shares of the capital stock of the corporation issued for cash or (2) within 60 days after the issue of any shares of the capital stock of the corporation issued for consideration other than cash what part of the consideration for such shares shall be capital, the capital of the corporation in respect of such shares shall be an amount equal to the aggregate par value of such shares having a par value, plus the amount of the consideration for such shares without par value. The amount of the consideration so determined to be capital in respect of any shares without par value shall be the stated capital of such shares. The capital of the corporation may be increased from time to time by resolution of the board of directors directing that a portion of the net assets of the corporation in excess of the amount so determined to be capital be transferred to the capital account. The board of directors may direct that the portion of such net assets so transferred shall be treated as capital in respect of any shares of the corporation of any designated class or classes. The excess, if any, at any given time, of the net assets of the corporation over the amount so determined to be capital shall be surplus. Net assets means the amount by which total assets exceed total liabilities. Capital and surplus are not liabilities for this purpose. Notwithstanding anything in this section to the contrary, for purposes of this section and §§ 160 and 170 of this title, the capital of any nonstock corporation shall be deemed to be zero.

8 Del. C. 1953, § 154; 56 Del. Laws, c. 50; 59 Del. Laws, c. 106, § 2; 74 Del. Laws, c. 326, § 4; 77 Del. Laws, c. 253, § 15.;



§ 155. Fractions of shares

A corporation may, but shall not be required to, issue fractions of a share. If it does not issue fractions of a share, it shall (1) arrange for the disposition of fractional interests by those entitled thereto, (2) pay in cash the fair value of fractions of a share as of the time when those entitled to receive such fractions are determined or (3) issue scrip or warrants in registered form (either represented by a certificate or uncertificated) or in bearer form (represented by a certificate) which shall entitle the holder to receive a full share upon the surrender of such scrip or warrants aggregating a full share. A certificate for a fractional share or an uncertificated fractional share shall, but scrip or warrants shall not unless otherwise provided therein, entitle the holder to exercise voting rights, to receive dividends thereon and to participate in any of the assets of the corporation in the event of liquidation. The board of directors may cause scrip or warrants to be issued subject to the conditions that they shall become void if not exchanged for certificates representing the full shares or uncertificated full shares before a specified date, or subject to the conditions that the shares for which scrip or warrants are exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of scrip or warrants, or subject to any other conditions which the board of directors may impose.

8 Del. C. 1953, § 155; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 7; 57 Del. Laws, c. 148, § 11; 64 Del. Laws, c. 112, § 11.;



§ 156. Partly paid shares

Any corporation may issue the whole or any part of its shares as partly paid and subject to call for the remainder of the consideration to be paid therefor. Upon the face or back of each stock certificate issued to represent any such partly paid shares, or upon the books and records of the corporation in the case of uncertificated partly paid shares, the total amount of the consideration to be paid therefor and the amount paid thereon shall be stated. Upon the declaration of any dividend on fully paid shares, the corporation shall declare a dividend upon partly paid shares of the same class, but only upon the basis of the percentage of the consideration actually paid thereon.

8 Del. C. 1953, § 156; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 12.;



§ 157. Rights and options respecting stock

(a) Subject to any provisions in the certificate of incorporation, every corporation may create and issue, whether or not in connection with the issue and sale of any shares of stock or other securities of the corporation, rights or options entitling the holders thereof to acquire from the corporation any shares of its capital stock of any class or classes, such rights or options to be evidenced by or in such instrument or instruments as shall be approved by the board of directors.

(b) The terms upon which, including the time or times which may be limited or unlimited in duration, at or within which, and the consideration (including a formula by which such consideration may be determined) for which any such shares may be acquired from the corporation upon the exercise of any such right or option, shall be such as shall be stated in the certificate of incorporation, or in a resolution adopted by the board of directors providing for the creation and issue of such rights or options, and, in every case, shall be set forth or incorporated by reference in the instrument or instruments evidencing such rights or options. In the absence of actual fraud in the transaction, the judgment of the directors as to the consideration for the issuance of such rights or options and the sufficiency thereof shall be conclusive.

(c) The board of directors may, by a resolution adopted by the board, authorize 1 or more officers of the corporation to do 1 or both of the following: (i) designate officers and employees of the corporation or of any of its subsidiaries to be recipients of such rights or options created by the corporation, and (ii) determine the number of such rights or options to be received by such officers and employees; provided, however, that the resolution so authorizing such officer or officers shall specify the total number of rights or options such officer or officers may so award. The board of directors may not authorize an officer to designate himself or herself as a recipient of any such rights or options.

(d) In case the shares of stock of the corporation to be issued upon the exercise of such rights or options shall be shares having a par value, the consideration so to be received therefor shall have a value not less than the par value thereof. In case the shares of stock so to be issued shall be shares of stock without par value, the consideration therefor shall be determined in the manner provided in § 153 of this title.

8 Del. C. 1953, § 157; 56 Del. Laws, c. 50; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 82, §§ 4-7; 74 Del. Laws, c. 326, §§ 5-7.;



§ 158. Stock certificates; uncertificated shares

The shares of a corporation shall be represented by certificates, provided that the board of directors of the corporation may provide by resolution or resolutions that some or all of any or all classes or series of its stock shall be uncertificated shares. Any such resolution shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Every holder of stock represented by certificates shall be entitled to have a certificate signed by, or in the name of the corporation by the chairperson or vice-chairperson of the board of directors, or the president or vice-president, and by the treasurer or an assistant treasurer, or the secretary or an assistant secretary of such corporation representing the number of shares registered in certificate form. Any or all the signatures on the certificate may be a facsimile. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon a certificate shall have ceased to be such officer, transfer agent or registrar before such certificate is issued, it may be issued by the corporation with the same effect as if such person were such officer, transfer agent or registrar at the date of issue. A corporation shall not have power to issue a certificate in bearer form.

8 Del. C. 1953, § 158; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 8; 58 Del. Laws, c. 235, § 2; 64 Del. Laws, c. 112, § 13; 71 Del. Laws, c. 339, § 19; 73 Del. Laws, c. 298, § 3; 75 Del. Laws, c. 30, § 2.;



§ 159. Shares of stock; personal property, transfer and taxation

The shares of stock in every corporation shall be deemed personal property and transferable as provided in Article 8 of subtitle I of Title 6. No stock or bonds issued by any corporation organized under this chapter shall be taxed by this State when the same shall be owned by nonresidents of this State, or by foreign corporations. Whenever any transfer of shares shall be made for collateral security, and not absolutely, it shall be so expressed in the entry of transfer if, when the certificates are presented to the corporation for transfer or uncertificated shares are requested to be transferred, both the transferor and transferee request the corporation to do so.

8 Del. C. 1953, § 159; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 14.;



§ 160. Corporation's powers respecting ownership, voting, etc., of its own stock; rights of stock called for redemption

(a) Every corporation may purchase, redeem, receive, take or otherwise acquire, own and hold, sell, lend, exchange, transfer or otherwise dispose of, pledge, use and otherwise deal in and with its own shares; provided, however, that no corporation shall:

(1) Purchase or redeem its own shares of capital stock for cash or other property when the capital of the corporation is impaired or when such purchase or redemption would cause any impairment of the capital of the corporation, except that a corporation other than a nonstock corporation may purchase or redeem out of capital any of its own shares which are entitled upon any distribution of its assets, whether by dividend or in liquidation, to a preference over another class or series of its stock, or, if no shares entitled to such a preference are outstanding, any of its own shares, if such shares will be retired upon their acquisition and the capital of the corporation reduced in accordance with §§ 243 and 244 of this title. Nothing in this subsection shall invalidate or otherwise affect a note, debenture or other obligation of a corporation given by it as consideration for its acquisition by purchase, redemption or exchange of its shares of stock if at the time such note, debenture or obligation was delivered by the corporation its capital was not then impaired or did not thereby become impaired;

(2) Purchase, for more than the price at which they may then be redeemed, any of its shares which are redeemable at the option of the corporation; or

(3)a. In the case of a corporation other than a nonstock corporation, redeem any of its shares, unless their redemption is authorized by § 151(b) of this title and then only in accordance with such section and the certificate of incorporation, or

b. In the case of a nonstock corporation, redeem any of its membership interests, unless their redemption is authorized by the certificate of incorporation and then only in accordance with the certificate of incorporation.

(b) Nothing in this section limits or affects a corporation's right to resell any of its shares theretofore purchased or redeemed out of surplus and which have not been retired, for such consideration as shall be fixed by the board of directors.

(c) Shares of its own capital stock belonging to the corporation or to another corporation, if a majority of the shares entitled to vote in the election of directors of such other corporation is held, directly or indirectly, by the corporation, shall neither be entitled to vote nor be counted for quorum purposes. Nothing in this section shall be construed as limiting the right of any corporation to vote stock, including but not limited to its own stock, held by it in a fiduciary capacity.

(d) Shares which have been called for redemption shall not be deemed to be outstanding shares for the purpose of voting or determining the total number of shares entitled to vote on any matter on and after the date on which written notice of redemption has been sent to holders thereof and a sum sufficient to redeem such shares has been irrevocably deposited or set aside to pay the redemption price to the holders of the shares upon surrender of certificates therefor.

8 Del. C. 1953, § 160; 56 Del. Laws, c. 50; 57 Del. Laws, c. 649, § 1; 59 Del. Laws, c. 106, § 3; 59 Del. Laws, c. 437, § 9; 70 Del. Laws, c. 349, § 3; 77 Del. Laws, c. 253, §§ 16, 17.;



§ 161. Issuance of additional stock; when and by whom

The directors may, at any time and from time to time, if all of the shares of capital stock which the corporation is authorized by its certificate of incorporation to issue have not been issued, subscribed for, or otherwise committed to be issued, issue or take subscriptions for additional shares of its capital stock up to the amount authorized in its certificate of incorporation.

8 Del. C. 1953, § 161; 56 Del. Laws, c. 50.;



§ 162. Liability of stockholder or subscriber for stock not paid in full

(a) When the whole of the consideration payable for shares of a corporation has not been paid in, and the assets shall be insufficient to satisfy the claims of its creditors, each holder of or subscriber for such shares shall be bound to pay on each share held or subscribed for by such holder or subscriber the sum necessary to complete the amount of the unpaid balance of the consideration for which such shares were issued or are to be issued by the corporation.

(b) The amounts which shall be payable as provided in subsection (a) of this section may be recovered as provided in § 325 of this title, after a writ of execution against the corporation has been returned unsatisfied as provided in said § 325.

(c) Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable for any unpaid portion of such consideration, but the transferor shall remain liable therefor.

(d) No person holding shares in any corporation as collateral security shall be personally liable as a stockholder but the person pledging such shares shall be considered the holder thereof and shall be so liable. No executor, administrator, guardian, trustee or other fiduciary shall be personally liable as a stockholder, but the estate or funds held by such executor, administrator, guardian, trustee or other fiduciary in such fiduciary capacity shall be liable.

(e) No liability under this section or under § 325 of this title shall be asserted more than 6 years after the issuance of the stock or the date of the subscription upon which the assessment is sought.

(f) In any action by a receiver or trustee of an insolvent corporation or by a judgment creditor to obtain an assessment under this section, any stockholder or subscriber for stock of the insolvent corporation may appear and contest the claim or claims of such receiver or trustee.

8 Del. C. 1953, § 162; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 20.;



§ 163. Payment for stock not paid in full

The capital stock of a corporation shall be paid for in such amounts and at such times as the directors may require. The directors may, from time to time, demand payment, in respect of each share of stock not fully paid, of such sum of money as the necessities of the business may, in the judgment of the board of directors, require, not exceeding in the whole the balance remaining unpaid on said stock, and such sum so demanded shall be paid to the corporation at such times and by such installments as the directors shall direct. The directors shall give written notice of the time and place of such payments, which notice shall be mailed at least 30 days before the time for such payment, to each holder of or subscriber for stock which is not fully paid at such holder's or subscriber's last known post-office address.

8 Del. C. 1953, § 163; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 21.;



§ 164. Failure to pay for stock; remedies

When any stockholder fails to pay any installment or call upon such stockholder's stock which may have been properly demanded by the directors, at the time when such payment is due, the directors may collect the amount of any such installment or call or any balance thereof remaining unpaid, from the said stockholder by an action at law, or they shall sell at public sale such part of the shares of such delinquent stockholder as will pay all demands then due from such stockholder with interest and all incidental expenses, and shall transfer the shares so sold to the purchaser, who shall be entitled to a certificate therefor.

Notice of the time and place of such sale and of the sum due on each share shall be given by advertisement at least 1 week before the sale, in a newspaper of the county in this State where such corporation's registered office is located, and such notice shall be mailed by the corporation to such delinquent stockholder at such stockholder's last known post-office address, at least 20 days before such sale.

If no bidder can be had to pay the amount due on the stock, and if the amount is not collected by an action at law, which may be brought within the county where the corporation has its registered office, within 1 year from the date of the bringing of such action at law, the said stock and the amount previously paid in by the delinquent stockholder on the stock shall be forfeited to the corporation.

8 Del. C. 1953, § 164; 56 Del. Laws, c. 50; 59 Del. Laws, c. 106, § 4; 71 Del. Laws, c. 339, § 22.;



§ 165. Revocability of preincorporation subscriptions

Unless otherwise provided by the terms of the subscription, a subscription for stock of a corporation to be formed shall be irrevocable, except with the consent of all other subscribers or the corporation, for a period of 6 months from its date.

8 Del. C. 1953, § 165; 56 Del. Laws, c. 50.;



§ 166. Formalities required of stock subscriptions

A subscription for stock of a corporation, whether made before or after the formation of a corporation, shall not be enforceable against a subscriber, unless in writing and signed by the subscriber or by such subscriber's agent.

8 Del. C. 1953, § 166; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 23.;



§ 167. Lost, stolen or destroyed stock certificates; issuance of new certificate or uncertificated shares

A corporation may issue a new certificate of stock or uncertificated shares in place of any certificate theretofore issued by it, alleged to have been lost, stolen or destroyed, and the corporation may require the owner of the lost, stolen or destroyed certificate, or such owner's legal representative to give the corporation a bond sufficient to indemnify it against any claim that may be made against it on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new certificate or uncertificated shares.

8 Del. C. 1953, § 167; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 15; 71 Del. Laws, c. 339, § 24.;



§ 168. Judicial proceedings to compel issuance of new certificate or uncertificated shares

(a) If a corporation refuses to issue new uncertificated shares or a new certificate of stock in place of a certificate theretofore issued by it, or by any corporation of which it is the lawful successor, alleged to have been lost, stolen or destroyed, the owner of the lost, stolen or destroyed certificate or such owner's legal representatives may apply to the Court of Chancery for an order requiring the corporation to show cause why it should not issue new uncertificated shares or a new certificate of stock in place of the certificate so lost, stolen or destroyed. Such application shall be by a complaint which shall state the name of the corporation, the number and date of the certificate, if known or ascertainable by the plaintiff, the number of shares of stock represented thereby and to whom issued, and a statement of the circumstances attending such loss, theft or destruction. Thereupon the court shall make an order requiring the corporation to show cause at a time and place therein designated, why it should not issue new uncertificated shares or a new certificate of stock in place of the one described in the complaint. A copy of the complaint and order shall be served upon the corporation at least 5 days before the time designated in the order.

(b) If, upon hearing, the court is satisfied that the plaintiff is the lawful owner of the number of shares of capital stock, or any part thereof, described in the complaint, and that the certificate therefor has been lost, stolen or destroyed, and no sufficient cause has been shown why new uncertificated shares or a new certificate should not be issued in place thereof, it shall make an order requiring the corporation to issue and deliver to the plaintiff new uncertificated shares or a new certificate for such shares. In its order the court shall direct that, prior to the issuance and delivery to the plaintiff of such new uncertificated shares or a new certificate, the plaintiff give the corporation a bond in such form and with such security as to the court appears sufficient to indemnify the corporation against any claim that may be made against it on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new uncertificated shares or new certificate. No corporation which has issued uncertificated shares or a certificate pursuant to an order of the court entered hereunder shall be liable in an amount in excess of the amount specified in such bond.

8 Del. C. 1953, § 168; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 16; 71 Del. Laws, c. 339, § 25.;



§ 169. Situs of ownership of stock

For all purposes of title, action, attachment, garnishment and jurisdiction of all courts held in this State, but not for the purpose of taxation, the situs of the ownership of the capital stock of all corporations existing under the laws of this State, whether organized under this chapter or otherwise, shall be regarded as in this State.

8 Del. C. 1953, § 169; 56 Del. Laws, c. 50.;



§ 170. Dividends; payment; wasting asset corporations

(a) The directors of every corporation, subject to any restrictions contained in its certificate of incorporation, may declare and pay dividends upon the shares of its capital stock either:

(1) Out of its surplus, as defined in and computed in accordance with §§ 154 and 244 of this title; or

(2) In case there shall be no such surplus, out of its net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year.

If the capital of the corporation, computed in accordance with §§ 154 and 244 of this title, shall have been diminished by depreciation in the value of its property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, the directors of such corporation shall not declare and pay out of such net profits any dividends upon any shares of any classes of its capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired. Nothing in this subsection shall invalidate or otherwise affect a note, debenture or other obligation of the corporation paid by it as a dividend on shares of its stock, or any payment made thereon, if at the time such note, debenture or obligation was delivered by the corporation, the corporation had either surplus or net profits as provided in (a)(1) or (2) of this section from which the dividend could lawfully have been paid.

(b) Subject to any restrictions contained in its certificate of incorporation, the directors of any corporation engaged in the exploitation of wasting assets (including but not limited to a corporation engaged in the exploitation of natural resources or other wasting assets, including patents, or engaged primarily in the liquidation of specific assets) may determine the net profits derived from the exploitation of such wasting assets or the net proceeds derived from such liquidation without taking into consideration the depletion of such assets resulting from lapse of time, consumption, liquidation or exploitation of such assets.

8 Del. C. 1953, § 170; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 9; 59 Del. Laws, c. 106, § 5; 64 Del. Laws, c. 112, § 17; 67 Del. Laws, c. 376, § 5; 69 Del. Laws, c. 61, § 3; 72 Del. Laws, c. 123, § 3; 77 Del. Laws, c. 253, § 18.;



§ 171. Special purpose reserves

The directors of a corporation may set apart out of any of the funds of the corporation available for dividends a reserve or reserves for any proper purpose and may abolish any such reserve.

8 Del. C. 1953, § 171; 56 Del. Laws, c. 50.;



§ 172. Liability of directors and committee members as to dividends or stock redemption

A member of the board of directors, or a member of any committee designated by the board of directors, shall be fully protected in relying in good faith upon the records of the corporation and upon such information, opinions, reports or statements presented to the corporation by any of its officers or employees, or committees of the board of directors, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the corporation, as to the value and amount of the assets, liabilities and/or net profits of the corporation or any other facts pertinent to the existence and amount of surplus or other funds from which dividends might properly be declared and paid, or with which the corporation's stock might properly be purchased or redeemed.

8 Del. C. 1953, § 172; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 10; 66 Del. Laws, c. 136, § 5.;



§ 173. Declaration and payment of dividends

No corporation shall pay dividends except in accordance with this chapter. Dividends may be paid in cash, in property, or in shares of the corporation's capital stock. If the dividend is to be paid in shares of the corporation's theretofore unissued capital stock the board of directors shall, by resolution, direct that there be designated as capital in respect of such shares an amount which is not less than the aggregate par value of par value shares being declared as a dividend and, in the case of shares without par value being declared as a dividend, such amount as shall be determined by the board of directors. No such designation as capital shall be necessary if shares are being distributed by a corporation pursuant to a split-up or division of its stock rather than as payment of a dividend declared payable in stock of the corporation.

8 Del. C. 1953, § 173; 56 Del. Laws, c. 50; 59 Del. Laws, c. 437, § 10; 65 Del. Laws, c. 127, § 5.;



§ 174. Liability of directors for unlawful payment of dividend or unlawful stock purchase or redemption; exoneration from liability; contribution among directors; subrogation

(a) In case of any wilful or negligent violation of § 160 or § 173 of this title, the directors under whose administration the same may happen shall be jointly and severally liable, at any time within 6 years after paying such unlawful dividend or after such unlawful stock purchase or redemption, to the corporation, and to its creditors in the event of its dissolution or insolvency, to the full amount of the dividend unlawfully paid, or to the full amount unlawfully paid for the purchase or redemption of the corporation's stock, with interest from the time such liability accrued. Any director who may have been absent when the same was done, or who may have dissented from the act or resolution by which the same was done, may be exonerated from such liability by causing his or her dissent to be entered on the books containing the minutes of the proceedings of the directors at the time the same was done, or immediately after such director has notice of the same.

(b) Any director against whom a claim is successfully asserted under this section shall be entitled to contribution from the other directors who voted for or concurred in the unlawful dividend, stock purchase or stock redemption.

(c) Any director against whom a claim is successfully asserted under this section shall be entitled, to the extent of the amount paid by such director as a result of such claim, to be subrogated to the rights of the corporation against stockholders who received the dividend on, or assets for the sale or redemption of, their stock with knowledge of facts indicating that such dividend, stock purchase or redemption was unlawful under this chapter, in proportion to the amounts received by such stockholders respectively.

8 Del. C. 1953, § 174; 56 Del. Laws, c. 50; 59 Del. Laws, c. 106, § 6; 71 Del. Laws, c. 339, §§ 26, 27.;






Subchapter VI Stock Transfers

§ 201. Transfer of stock, stock certificates and uncertificated stock

Except as otherwise provided in this chapter, the transfer of stock and the certificates of stock which represent the stock or uncertificated stock shall be governed by Article 8 of subtitle I of Title 6. To the extent that any provision of this chapter is inconsistent with any provision of subtitle I of Title 6, this chapter shall be controlling.

8 Del. C. 1953, § 201; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 18.;



§ 202. Restrictions on transfer and ownership of securities

(a) A written restriction or restrictions on the transfer or registration of transfer of a security of a corporation, or on the amount of the corporation's securities that may be owned by any person or group of persons, if permitted by this section and noted conspicuously on the certificate or certificates representing the security or securities so restricted or, in the case of uncertificated shares, contained in the notice or notices sent pursuant to § 151(f) of this title, may be enforced against the holder of the restricted security or securities or any successor or transferee of the holder including an executor, administrator, trustee, guardian or other fiduciary entrusted with like responsibility for the person or estate of the holder. Unless noted conspicuously on the certificate or certificates representing the security or securities so restricted or, in the case of uncertificated shares, contained in the notice or notices sent pursuant to § 151(f) of this title, a restriction, even though permitted by this section, is ineffective except against a person with actual knowledge of the restriction.

(b) A restriction on the transfer or registration of transfer of securities of a corporation, or on the amount of a corporation's securities that may be owned by any person or group of persons, may be imposed by the certificate of incorporation or by the bylaws or by an agreement among any number of security holders or among such holders and the corporation. No restrictions so imposed shall be binding with respect to securities issued prior to the adoption of the restriction unless the holders of the securities are parties to an agreement or voted in favor of the restriction.

(c) A restriction on the transfer or registration of transfer of securities of a corporation or on the amount of such securities that may be owned by any person or group of persons is permitted by this section if it:

(1) Obligates the holder of the restricted securities to offer to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, a prior opportunity, to be exercised within a reasonable time, to acquire the restricted securities; or

(2) Obligates the corporation or any holder of securities of the corporation or any other person or any combination of the foregoing, to purchase the securities which are the subject of an agreement respecting the purchase and sale of the restricted securities; or

(3) Requires the corporation or the holders of any class or series of securities of the corporation to consent to any proposed transfer of the restricted securities or to approve the proposed transferee of the restricted securities, or to approve the amount of securities of the corporation that may be owned by any person or group of persons; or

(4) Obligates the holder of the restricted securities to sell or transfer an amount of restricted securities to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, or causes or results in the automatic sale or transfer of an amount of restricted securities to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing; or

(5) Prohibits or restricts the transfer of the restricted securities to, or the ownership of restricted securities by, designated persons or classes of persons or groups of persons, and such designation is not manifestly unreasonable.

(d) Any restriction on the transfer or the registration of transfer of the securities of a corporation, or on the amount of securities of a corporation that may be owned by a person or group of persons, for any of the following purposes shall be conclusively presumed to be for a reasonable purpose:

(1) Maintaining any local, state, federal or foreign tax advantage to the corporation or its stockholders, including without limitation:

a. Maintaining the corporation's status as an electing small business corporation under subchapter S of the United States Internal Revenue Code [26 U.S.C. § 1371 et seq.], or

b. Maintaining or preserving any tax attribute (including without limitation net operating losses), or

c. Qualifying or maintaining the qualification of the corporation as a real estate investment trust pursuant to the United States Internal Revenue Code or regulations adopted pursuant to the United States Internal Revenue Code, or

(2) Maintaining any statutory or regulatory advantage or complying with any statutory or regulatory requirements under applicable local, state, federal or foreign law.

(e) Any other lawful restriction on transfer or registration of transfer of securities, or on the amount of securities that may be owned by any person or group of persons, is permitted by this section.

8 Del. C. 1953, § 202; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 11; 64 Del. Laws, c. 112, §§ 19, 20; 72 Del. Laws, c. 123, § 4.;



§ 203. Business combinations with interested stockholders

(a) Notwithstanding any other provisions of this chapter, a corporation shall not engage in any business combination with any interested stockholder for a period of 3 years following the time that such stockholder became an interested stockholder, unless:

(1) Prior to such time the board of directors of the corporation approved either the business combination or the transaction which resulted in the stockholder becoming an interested stockholder;

(2) Upon consummation of the transaction which resulted in the stockholder becoming an interested stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the voting stock outstanding (but not the outstanding voting stock owned by the interested stockholder) those shares owned (i) by persons who are directors and also officers and (ii) employee stock plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or

(3) At or subsequent to such time the business combination is approved by the board of directors and authorized at an annual or special meeting of stockholders, and not by written consent, by the affirmative vote of at least 66 2/3% of the outstanding voting stock which is not owned by the interested stockholder.

(b) The restrictions contained in this section shall not apply if:

(1) The corporation's original certificate of incorporation contains a provision expressly electing not to be governed by this section;

(2) The corporation, by action of its board of directors, adopts an amendment to its bylaws within 90 days of February 2, 1988, expressly electing not to be governed by this section, which amendment shall not be further amended by the board of directors;

(3) The corporation, by action of its stockholders, adopts an amendment to its certificate of incorporation or bylaws expressly electing not to be governed by this section; provided that, in addition to any other vote required by law, such amendment to the certificate of incorporation or bylaws must be approved by the affirmative vote of a majority of the shares entitled to vote. An amendment adopted pursuant to this paragraph shall be effective immediately in the case of a corporation that both (i) has never had a class of voting stock that falls within any of the 2 categories set out in paragraph (b)(4) of this section, and (ii) has not elected by a provision in its original certificate of incorporation or any amendment thereto to be governed by this section. In all other cases, an amendment adopted pursuant to this paragraph shall not be effective until 12 months after the adoption of such amendment and shall not apply to any business combination between such corporation and any person who became an interested stockholder of such corporation on or prior to such adoption. A bylaw amendment adopted pursuant to this paragraph shall not be further amended by the board of directors;

(4) The corporation does not have a class of voting stock that is: (i) Listed on a national securities exchange; or (ii) held of record by more than 2,000 stockholders, unless any of the foregoing results from action taken, directly or indirectly, by an interested stockholder or from a transaction in which a person becomes an interested stockholder;

(5) A stockholder becomes an interested stockholder inadvertently and (i) as soon as practicable divests itself of ownership of sufficient shares so that the stockholder ceases to be an interested stockholder; and (ii) would not, at any time within the 3-year period immediately prior to a business combination between the corporation and such stockholder, have been an interested stockholder but for the inadvertent acquisition of ownership;

(6) The business combination is proposed prior to the consummation or abandonment of and subsequent to the earlier of the public announcement or the notice required hereunder of a proposed transaction which (i) constitutes 1 of the transactions described in the second sentence of this paragraph; (ii) is with or by a person who either was not an interested stockholder during the previous 3 years or who became an interested stockholder with the approval of the corporation's board of directors or during the period described in paragraph (b)(7) of this section; and (iii) is approved or not opposed by a majority of the members of the board of directors then in office (but not less than 1) who were directors prior to any person becoming an interested stockholder during the previous 3 years or were recommended for election or elected to succeed such directors by a majority of such directors. The proposed transactions referred to in the preceding sentence are limited to (x) a merger or consolidation of the corporation (except for a merger in respect of which, pursuant to § 251(f) of this title, no vote of the stockholders of the corporation is required); (y) a sale, lease, exchange, mortgage, pledge, transfer or other disposition (in 1 transaction or a series of transactions), whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation (other than to any direct or indirect wholly-owned subsidiary or to the corporation) having an aggregate market value equal to 50% or more of either that aggregate market value of all of the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation; or (z) a proposed tender or exchange offer for 50% or more of the outstanding voting stock of the corporation. The corporation shall give not less than 20 days' notice to all interested stockholders prior to the consummation of any of the transactions described in clause (x) or (y) of the second sentence of this paragraph; or

(7) The business combination is with an interested stockholder who became an interested stockholder at a time when the restrictions contained in this section did not apply by reason of any of paragraphs (b)(1) through (4) of this section, provided, however, that this paragraph (b)(7) shall not apply if, at the time such interested stockholder became an interested stockholder, the corporation's certificate of incorporation contained a provision authorized by the last sentence of this subsection (b).

Notwithstanding paragraphs (b)(1), (2), (3) and (4) of this section, a corporation may elect by a provision of its original certificate of incorporation or any amendment thereto to be governed by this section; provided that any such amendment to the certificate of incorporation shall not apply to restrict a business combination between the corporation and an interested stockholder of the corporation if the interested stockholder became such prior to the effective date of the amendment.

(c) As used in this section only, the term:

(1) "Affiliate" means a person that directly, or indirectly through 1 or more intermediaries, controls, or is controlled by, or is under common control with, another person.

(2) "Associate," when used to indicate a relationship with any person, means: (i) Any corporation, partnership, unincorporated association or other entity of which such person is a director, officer or partner or is, directly or indirectly, the owner of 20% or more of any class of voting stock; (ii) any trust or other estate in which such person has at least a 20% beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and (iii) any relative or spouse of such person, or any relative of such spouse, who has the same residence as such person.

(3) "Business combination," when used in reference to any corporation and any interested stockholder of such corporation, means:

(i) Any merger or consolidation of the corporation or any direct or indirect majority-owned subsidiary of the corporation with (A) the interested stockholder, or (B) with any other corporation, partnership, unincorporated association or other entity if the merger or consolidation is caused by the interested stockholder and as a result of such merger or consolidation subsection (a) of this section is not applicable to the surviving entity;

(ii) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition (in 1 transaction or a series of transactions), except proportionately as a stockholder of such corporation, to or with the interested stockholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation which assets have an aggregate market value equal to 10% or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation;

(iii) Any transaction which results in the issuance or transfer by the corporation or by any direct or indirect majority-owned subsidiary of the corporation of any stock of the corporation or of such subsidiary to the interested stockholder, except: (A) Pursuant to the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into stock of such corporation or any such subsidiary which securities were outstanding prior to the time that the interested stockholder became such; (B) pursuant to a merger under § 251(g) of this title; (C) pursuant to a dividend or distribution paid or made, or the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into stock of such corporation or any such subsidiary which security is distributed, pro rata to all holders of a class or series of stock of such corporation subsequent to the time the interested stockholder became such; (D) pursuant to an exchange offer by the corporation to purchase stock made on the same terms to all holders of said stock; or (E) any issuance or transfer of stock by the corporation; provided however, that in no case under items (C)-(E) of this subparagraph shall there be an increase in the interested stockholder's proportionate share of the stock of any class or series of the corporation or of the voting stock of the corporation;

(iv) Any transaction involving the corporation or any direct or indirect majority-owned subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of the stock of any class or series, or securities convertible into the stock of any class or series, of the corporation or of any such subsidiary which is owned by the interested stockholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares of stock not caused, directly or indirectly, by the interested stockholder; or

(v) Any receipt by the interested stockholder of the benefit, directly or indirectly (except proportionately as a stockholder of such corporation), of any loans, advances, guarantees, pledges or other financial benefits (other than those expressly permitted in paragraphs (c)(3)(i)-(iv) of this section) provided by or through the corporation or any direct or indirect majority-owned subsidiary.

(4) "Control," including the terms "controlling," "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person who is the owner of 20% or more of the outstanding voting stock of any corporation, partnership, unincorporated association or other entity shall be presumed to have control of such entity, in the absence of proof by a preponderance of the evidence to the contrary; Notwithstanding the foregoing, a presumption of control shall not apply where such person holds voting stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for 1 or more owners who do not individually or as a group have control of such entity.

(5) "Interested stockholder" means any person (other than the corporation and any direct or indirect majority-owned subsidiary of the corporation) that (i) is the owner of 15% or more of the outstanding voting stock of the corporation, or (ii) is an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting stock of the corporation at any time within the 3-year period immediately prior to the date on which it is sought to be determined whether such person is an interested stockholder, and the affiliates and associates of such person; provided, however, that the term "interested stockholder" shall not include (x) any person who (A) owned shares in excess of the 15% limitation set forth herein as of, or acquired such shares pursuant to a tender offer commenced prior to, December 23, 1987, or pursuant to an exchange offer announced prior to the aforesaid date and commenced within 90 days thereafter and either (I) continued to own shares in excess of such 15% limitation or would have but for action by the corporation or (II) is an affiliate or associate of the corporation and so continued (or so would have continued but for action by the corporation) to be the owner of 15% or more of the outstanding voting stock of the corporation at any time within the 3-year period immediately prior to the date on which it is sought to be determined whether such a person is an interested stockholder or (B) acquired said shares from a person described in item (A) of this paragraph by gift, inheritance or in a transaction in which no consideration was exchanged; or (y) any person whose ownership of shares in excess of the 15% limitation set forth herein is the result of action taken solely by the corporation; provided that such person shall be an interested stockholder if thereafter such person acquires additional shares of voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by such person. For the purpose of determining whether a person is an interested stockholder, the voting stock of the corporation deemed to be outstanding shall include stock deemed to be owned by the person through application of paragraph (9) of this subsection but shall not include any other unissued stock of such corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

(6) "Person" means any individual, corporation, partnership, unincorporated association or other entity.

(7) "Stock" means, with respect to any corporation, capital stock and, with respect to any other entity, any equity interest.

(8) "Voting stock" means, with respect to any corporation, stock of any class or series entitled to vote generally in the election of directors and, with respect to any entity that is not a corporation, any equity interest entitled to vote generally in the election of the governing body of such entity. Every reference to a percentage of voting stock shall refer to such percentage of the votes of such voting stock.

(9) "Owner," including the terms "own" and "owned," when used with respect to any stock, means a person that individually or with or through any of its affiliates or associates:

(i) Beneficially owns such stock, directly or indirectly; or

(ii) Has (A) the right to acquire such stock (whether such right is exercisable immediately or only after the passage of time) pursuant to any agreement, arrangement or understanding, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; provided, however, that a person shall not be deemed the owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered stock is accepted for purchase or exchange; or (B) the right to vote such stock pursuant to any agreement, arrangement or understanding; provided, however, that a person shall not be deemed the owner of any stock because of such person's right to vote such stock if the agreement, arrangement or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to 10 or more persons; or

(iii) Has any agreement, arrangement or understanding for the purpose of acquiring, holding, voting (except voting pursuant to a revocable proxy or consent as described in item (B) of subparagraph (ii) of this paragraph), or disposing of such stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock.

(d) No provision of a certificate of incorporation or bylaw shall require, for any vote of stockholders required by this section, a greater vote of stockholders than that specified in this section.

(e) The Court of Chancery is hereby vested with exclusive jurisdiction to hear and determine all matters with respect to this section.

66 Del. Laws, c. 204, § 1; 70 Del. Laws, c. 79, §§ 8-10; 73 Del. Laws, c. 298, §§ 4-6; 76 Del. Laws, c. 145, § 2.;



§ 204. Ratification of defective corporate acts and stock

(a) Subject to subsection (f) of this section, no defective corporate act or putative stock shall be void or voidable solely as a result of a failure of authorization if ratified as provided in this section or validated by the Court of Chancery in a proceeding brought under § 205 of this title.

(b) In order to ratify a defective corporate act pursuant to this section, the board of directors of the corporation shall adopt a resolution stating:

(1) The defective corporate act to be ratified;

(2) The time of the defective corporate act;

(3) If such defective corporate act involved the issuance of shares of putative stock, the number and type of shares of putative stock issued and the date or dates upon which such putative shares were purported to have been issued;

(4) The nature of the failure of authorization in respect of the defective corporate act to be ratified; and

(5) That the board of directors approves the ratification of the defective corporate act.

The resolution may also provide that, at any time before the validation effective time, notwithstanding adoption of the resolution by stockholders, the board of directors may abandon the resolution without further action of the stockholders. The quorum and voting requirements applicable to the adoption of such resolution by the board of directors shall be the quorum and voting requirements applicable at the time of such adoption for the type of defective corporate act proposed to be ratified; provided that if the certificate of incorporation or bylaws of the corporation, any plan or agreement to which the corporation was a party or any provision of this title, in each case as in effect as of the time of the defective corporate act, would have required a larger number or portion of directors or of specified directors for a quorum to be present or to approve the defective corporate act, such larger number or portion of such directors or such specified directors shall be required for a quorum to be present or to adopt the resolution, as applicable, except that the presence or approval of any director elected, appointed or nominated by holders of any class or series of which no shares are then outstanding, or by any person that is no longer a stockholder, shall not be required.

(c) The resolution adopted pursuant to subsection (b) of this section shall be submitted to stockholders for adoption as provided in subsection (d) of this section, unless:

(1) No other provision of this title, and no provision of the certificate of incorporation or bylaws of the corporation, or of any plan or agreement to which the corporation is a party, would have required stockholder approval of the defective corporate act to be ratified, either at the time of the defective corporate act or at the time when the resolution required by subsection (b) of this section is adopted; and

(2) The defective corporate act to be ratified did not result from a failure to comply with § 203 of this title.

(d) If subsection (c) of this section requires that the resolution be submitted to stockholders, due notice of the time, place, if any, and purpose of the meeting shall be given at least 20 days before the date of the meeting to each holder of valid stock and putative stock, whether voting or nonvoting, at the address of such holder as it appears or most recently appeared, as appropriate, on the records of the corporation. The notice shall also be given to the holders of record of valid stock and putative stock, whether voting or nonvoting, as of the time of the defective corporate act, other than holders whose identities or addresses cannot be determined from the records of the corporation. The notice shall contain a copy of the resolution and a statement that any claim that the defective corporate act or putative stock ratified hereunder is void or voidable due to the identified failure of authorization, or that the Court of Chancery should declare in its discretion that a ratification in accordance with this section not be effective or be effective only on certain conditions must be brought within 120 days from the validation effective time. At such meeting the quorum and voting requirements applicable to the adoption of such resolution by the stockholders shall be the quorum and voting requirements applicable at the time of such adoption for the type of defective corporate act to be ratified, except that:

(1) If the certificate of incorporation or bylaws of the corporation, any plan or agreement to which the corporation was a party or any provision of this title in effect as of the time of the defective corporate act would have required a larger number or portion of stock or of any class or series thereof or of specified stockholders for a quorum to be present or to approve the defective corporate act, the presence or approval of such larger number or portion of stock or of such class or series thereof or of such specified stockholders shall be required for a quorum to be present or to adopt the resolution, as applicable, except that the presence or approval of shares of any class or series of which no shares are then outstanding, or of any person that is no longer a stockholder, shall not be required;

(2) The adoption of a resolution to ratify the election of a director shall require the affirmative vote of the majority of shares present at the meeting and entitled to vote on the election of such director, except that if the certificate of incorporation or bylaws of the corporation then in effect or in effect at the time of the defective election require or required a larger number or portion of stock to elect such director, the affirmative vote of such larger number or portion of stock shall be required to ratify the election of such director; and

(3) In the event of a failure of authorization resulting from failure to comply with the provisions of § 203 of this title, the ratification of the defective corporate act shall require the vote set forth in § 203(a)(3) of this title, regardless of whether such vote would have otherwise been required.

(e) If the defective corporate act ratified pursuant to this section would have required under any other section of this title the filing of a certificate in accordance with § 103 of this title, then, whether or not a certificate was previously filed in respect of such defective corporate act and in lieu of filing the certificate otherwise required by this title, the corporation shall file a certificate of validation in accordance with § 103 of this title. The certificate of validation shall set forth:

(1) The resolution adopted in accordance with subsection (b) of this section, the date of adoption of such resolution by the board of directors and, if applicable, by the stockholders and a statement that such resolution was duly adopted in accordance with this section;

(2) If a certificate was previously filed under § 103 of this title in respect of the defective corporate act, the title and date of filing of such prior certificate and any certificates of correction thereto; and

(3) Such provisions as would be required under any other section of this title to be included in the certificate that otherwise would have been required to be filed pursuant to this title with respect to such defective corporate act.

(f) From and after the validation effective time, unless otherwise determined in an action brought pursuant to § 205 of this title:

(1) Each defective corporate act set forth in the resolution adopted pursuant to subsection (b) of this section shall no longer be deemed void or voidable as a result of a failure of authorization identified in such resolution and such effect shall be retroactive to the time of the defective corporate act; and

(2) Each share or fraction of a share of putative stock issued or purportedly issued pursuant to such defective corporate act and identified in the resolution required by subsection (b) of this section shall no longer be deemed void or voidable as a result of a failure of authorization identified in such resolution and, in the absence of any failure of authorization not ratified, shall be deemed to be an identical share or fraction of a share of outstanding stock as of the time it was purportedly issued.

(g) Prompt notice of the adoption of a resolution pursuant to this section shall be given to all holders of valid stock and putative stock, whether voting or nonvoting, as of the date of adoption of such resolution by the board of directors, or as of a date within 60 days after the date of adoption of such resolution, as established by the board of directors, at the address of such holder as it appears or most recently appeared, as appropriate, on the records of the corporation. The notice shall also be given to the holders of record of valid stock and putative stock, whether voting or nonvoting, as of the time of the defective corporate act, other than holders whose identities or addresses cannot be determined from the records of the corporation. The notice shall contain a copy of the resolution and a statement that any claim that the defective corporate act or putative stock ratified hereunder is void or voidable due to the identified failure of authorization, or that the Court of Chancery should declare in its discretion that a ratification in accordance with this section not be effective or be effective only on certain conditions must be brought within 120 days from the validation effective time. Notwithstanding the foregoing, no such notice shall be required if notice of the resolution is to be given in accordance with subsection (d) of this section. Solely for purposes of subsections (d) and (g) of this section, notice to holders of putative stock, and notice to holders of valid stock and putative stock as of the time of the defective corporate act, shall be treated as notice to holders of valid stock for purposes of § 222 and §§ 229, 230, 232 and 233 of this title.

(h) As used in this section and in § 205 of this title only, the term:

(1) "Defective corporate act" means an overissue, an election or appointment of directors that is void or voidable due to a failure of authorization, or any act or transaction purportedly taken by or on behalf of the corporation that is, and at the time such act or transaction was purportedly taken would have been, within the power of a corporation under subchapter II of this chapter, but is void or voidable due to a failure of authorization;

(2) "Failure of authorization" means the failure to authorize or effect an act or transaction in compliance with the provisions of this title, the certificate of incorporation or bylaws of the corporation, or any plan or agreement to which the corporation is a party, if and to the extent such failure would render such act or transaction void or voidable;

(3) "Overissue" means the purported issuance of:

a. Shares of capital stock of a class or series in excess of the number of shares of such class or series the corporation has the power to issue under § 161 of this title at the time of such issuance; or

b. Shares of any class or series of capital stock that is not then authorized for issuance by the certificate of incorporation of the corporation;

(4) "Putative stock" means the shares of any class or series of capital stock of the corporation (including shares issued upon exercise of options, rights, warrants or other securities convertible into shares of capital stock of the corporation, or interests with respect thereto that were created or issued pursuant to a defective corporate act) that:

a. But for any failure of authorization, would constitute valid stock; or

b. Cannot be determined by the board of directors to be valid stock;

(5) "Time of the defective corporate act" means the date and time the defective corporate act was purported to have been taken;

(6) "Validation effective time" with respect to any defective corporate act ratified pursuant to this section means the later of:

a. The time at which the resolution submitted to the stockholders for adoption pursuant to subsection (c) of this section is adopted by such stockholders, or if no such vote of stockholders is required to adopt the resolution, the time at which the notice required by subsection (g) of this section is given; and

b. The time at which any certificate of validation filed pursuant to subsection (e) of this section shall become effective in accordance with § 103 of this title.

(7) "Valid stock" means the shares of any class or series of capital stock of the corporation that have been duly authorized and validly issued in accordance with this title;

In the absence of actual fraud in the transaction, the judgment of the board of directors that shares of stock are valid stock or putative stock shall be conclusive, unless otherwise determined by the Court of Chancery in a proceeding brought pursuant to § 205 of this title.

(i) Ratification under this section or validation under § 205 of this title shall not be deemed to be the exclusive means of ratifying or validating any act or transaction taken by or on behalf of the corporation, including any defective corporate act, or any issuance of stock, including any putative stock, and the absence or failure of ratification in accordance with either this section or validation under § 205 of this title shall not, of itself, affect the validity or effectiveness of any act or transaction or the issuance of any stock properly ratified under common law or otherwise, nor shall it create a presumption that any such act or transaction is or was a defective corporate act or that such stock is void or voidable.

79 Del. Laws, c. 72, § 4.;



§ 205. Proceedings regarding validity of defective corporate acts and stock

(a) Subject to subsection (f) of this section, upon application by the corporation, any successor entity to the corporation, any member of the board of directors, any record or beneficial holder of valid stock or putative stock, any record or beneficial holder of valid or putative stock as of the time of a defective corporate act ratified pursuant to § 204 of this title, or any other person claiming to be substantially and adversely affected by a ratification pursuant to § 204 of this title, the Court of Chancery may:

(1) Determine the validity and effectiveness of any defective corporate act ratified pursuant to § 204 of this title;

(2) Determine the validity and effectiveness of the ratification of any defective corporate act pursuant to § 204 of this title;

(3) Determine the validity and effectiveness of any defective corporate act not ratified or not ratified effectively pursuant to § 204 of this title;

(4) Determine the validity of any corporate act or transaction and any stock, rights or options to acquire stock; and

(5) Modify or waive any of the procedures set forth in § 204 of this title to ratify a defective corporate act.

(b) In connection with an action under this section, the Court of Chancery may:

(1) Declare that a ratification in accordance with and pursuant to § 204 of this title is not effective or shall only be effective at a time or upon conditions established by the Court;

(2) Validate and declare effective any defective corporate act or putative stock and impose conditions upon such validation by the Court;

(3) Require measures to remedy or avoid harm to any person substantially and adversely affected by a ratification pursuant to § 204 of this title or from any order of the Court pursuant to this section, excluding any harm that would have resulted if the defective corporate act had been valid when approved or effectuated;

(4) Order the Secretary of State to accept an instrument for filing with an effective time specified by the Court, which effective time may be prior or subsequent to the time of such order, provided that the filing date of such instrument shall be determined in accordance with § 103(c)(3) of this title;

(5) Approve a stock ledger for the corporation that includes any stock ratified or validated in accordance with this section or with § 204 of this title;

(6) Declare that shares of putative stock are shares of valid stock or require a corporation to issue and deliver shares of valid stock in place of any shares of putative stock;

(7) Order that a meeting of holders of valid stock or putative stock be held and exercise the powers provided to the Court under § 227 of this title with respect to such a meeting;

(8) Declare that a defective corporate act validated by the Court shall be effective as of the time of the defective corporate act or at such other time as the Court shall determine;

(9) Declare that putative stock validated by the Court shall be deemed to be an identical share or fraction of a share of valid stock as of the time originally issued or purportedly issued or at such other time as the Court shall determine; and

(10) Make such other orders regarding such matters as it deems proper under the circumstances.

(c) Service of the application under subsection (a) of this section upon the registered agent of the corporation shall be deemed to be service upon the corporation, and no other party need be joined in order for the Court of Chancery to adjudicate the matter. In an action filed by the corporation, the Court may require notice of the action be provided to other persons specified by the Court and permit such other persons to intervene in the action

(d) In connection with the resolution of matters pursuant to subsections (a) and (b) of this section, the Court of Chancery may consider the following:

(1) Whether the defective corporate act was originally approved or effectuated with the belief that the approval or effectuation was in compliance with the provisions of this title, the certificate of incorporation or bylaws of the corporation;

(2) Whether the corporation and board of directors has treated the defective corporate act as a valid act or transaction and whether any person has acted in reliance on the public record that such defective corporate act was valid;

(3) Whether any person will be or was harmed by the ratification or validation of the defective corporate act, excluding any harm that would have resulted if the defective corporate act had been valid when approved or effectuated;

(4) Whether any person will be harmed by the failure to ratify or validate the defective corporate act; and

(5) Any other factors or considerations the Court deems just and equitable.

(e) The Court of Chancery is hereby vested with exclusive jurisdiction to hear and determine all actions brought under this section.

(f) Notwithstanding any other provision of this section, no action asserting:

(1) That a defective corporate act or putative stock ratified in accordance with § 204 of this title is void or voidable due to a failure of authorization identified in the resolution adopted in accordance with 204(b); or

(2) That the Court of Chancery should declare in its discretion that a ratification in accordance with § 204 of this title not be effective or be effective only on certain conditions,

may be brought after the expiration of 120 days from the validation effective time, except that this subsection shall not apply to an action asserting that a ratification was not accomplished in accordance with § 204 of this title or to any person to whom notice of the ratification was required to have been given pursuant to § 204(d) or (g) of this title, but to whom such notice was not given.

79 Del. Laws, c. 72, § 5.;






Subchapter VII Meetings, Elections, Voting and Notice

§ 211. Meetings of stockholders

(a)(1) Meetings of stockholders may be held at such place, either within or without this State as may be designated by or in the manner provided in the certificate of incorporation or bylaws, or if not so designated, as determined by the board of directors. If, pursuant to this paragraph or the certificate of incorporation or the bylaws of the corporation, the board of directors is authorized to determine the place of a meeting of stockholders, the board of directors may, in its sole discretion, determine that the meeting shall not be held at any place, but may instead be held solely by means of remote communication as authorized by paragraph (a)(2) of this section.

(2) If authorized by the board of directors in its sole discretion, and subject to such guidelines and procedures as the board of directors may adopt, stockholders and proxyholders not physically present at a meeting of stockholders may, by means of remote communication:

a. Participate in a meeting of stockholders; and

b. Be deemed present in person and vote at a meeting of stockholders, whether such meeting is to be held at a designated place or solely by means of remote communication, provided that (i) the corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a stockholder or proxyholder, (ii) the corporation shall implement reasonable measures to provide such stockholders and proxyholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the stockholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with such proceedings, and (iii) if any stockholder or proxyholder votes or takes other action at the meeting by means of remote communication, a record of such vote or other action shall be maintained by the corporation.

(b) Unless directors are elected by written consent in lieu of an annual meeting as permitted by this subsection, an annual meeting of stockholders shall be held for the election of directors on a date and at a time designated by or in the manner provided in the bylaws. Stockholders may, unless the certificate of incorporation otherwise provides, act by written consent to elect directors; provided, however, that, if such consent is less than unanimous, such action by written consent may be in lieu of holding an annual meeting only if all of the directorships to which directors could be elected at an annual meeting held at the effective time of such action are vacant and are filled by such action. Any other proper business may be transacted at the annual meeting.

(c) A failure to hold the annual meeting at the designated time or to elect a sufficient number of directors to conduct the business of the corporation shall not affect otherwise valid corporate acts or work a forfeiture or dissolution of the corporation except as may be otherwise specifically provided in this chapter. If the annual meeting for election of directors is not held on the date designated therefor or action by written consent to elect directors in lieu of an annual meeting has not been taken, the directors shall cause the meeting to be held as soon as is convenient. If there be a failure to hold the annual meeting or to take action by written consent to elect directors in lieu of an annual meeting for a period of 30 days after the date designated for the annual meeting, or if no date has been designated, for a period of 13 months after the latest to occur of the organization of the corporation, its last annual meeting or the last action by written consent to elect directors in lieu of an annual meeting, the Court of Chancery may summarily order a meeting to be held upon the application of any stockholder or director. The shares of stock represented at such meeting, either in person or by proxy, and entitled to vote thereat, shall constitute a quorum for the purpose of such meeting, notwithstanding any provision of the certificate of incorporation or bylaws to the contrary. The Court of Chancery may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of such meeting, the record date or dates for determination of stockholders entitled to notice of the meeting and to vote thereat, and the form of notice of such meeting.

(d) Special meetings of the stockholders may be called by the board of directors or by such person or persons as may be authorized by the certificate of incorporation or by the bylaws.

(e) All elections of directors shall be by written ballot unless otherwise provided in the certificate of incorporation; if authorized by the board of directors, such requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission, provided that any such electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the stockholder or proxy holder.

8 Del. C. 1953, § 211; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 12; 63 Del. Laws, c. 25, § 4; 71 Del. Laws, c. 120, §§ 12, 13; 72 Del. Laws, c. 343, §§ 7, 8; 77 Del. Laws, c. 14, § 4.;



§ 212. Voting rights of stockholders; proxies; limitations

(a) Unless otherwise provided in the certificate of incorporation and subject to § 213 of this title, each stockholder shall be entitled to 1 vote for each share of capital stock held by such stockholder. If the certificate of incorporation provides for more or less than 1 vote for any share, on any matter, every reference in this chapter to a majority or other proportion of stock, voting stock or shares shall refer to such majority or other proportion of the votes of such stock, voting stock or shares.

(b) Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for such stockholder by proxy, but no such proxy shall be voted or acted upon after 3 years from its date, unless the proxy provides for a longer period.

(c) Without limiting the manner in which a stockholder may authorize another person or persons to act for such stockholder as proxy pursuant to subsection (b) of this section, the following shall constitute a valid means by which a stockholder may grant such authority:

(1) A stockholder may execute a writing authorizing another person or persons to act for such stockholder as proxy. Execution may be accomplished by the stockholder or such stockholder's authorized officer, director, employee or agent signing such writing or causing such person's signature to be affixed to such writing by any reasonable means including, but not limited to, by facsimile signature.

(2) A stockholder may authorize another person or persons to act for such stockholder as proxy by transmitting or authorizing the transmission of a telegram, cablegram, or other means of electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission, provided that any such telegram, cablegram or other means of electronic transmission must either set forth or be submitted with information from which it can be determined that the telegram, cablegram or other electronic transmission was authorized by the stockholder. If it is determined that such telegrams, cablegrams or other electronic transmissions are valid, the inspectors or, if there are no inspectors, such other persons making that determination shall specify the information upon which they relied.

(d) Any copy, facsimile telecommunication or other reliable reproduction of the writing or transmission created pursuant to subsection (c) of this section may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used, provided that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission.

(e) A duly executed proxy shall be irrevocable if it states that it is irrevocable and if, and only as long as, it is coupled with an interest sufficient in law to support an irrevocable power. A proxy may be made irrevocable regardless of whether the interest with which it is coupled is an interest in the stock itself or an interest in the corporation generally.

8 Del. C. 1953, § 212; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 12; 67 Del. Laws, c. 376, § 6; 71 Del. Laws, c. 339, §§ 28-31; 73 Del. Laws, c. 298, § 7.;



§ 213. Fixing date for determination of stockholders of record

(a) In order that the corporation may determine the stockholders entitled to notice of any meeting of stockholders or any adjournment thereof, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the board of directors, and which record date shall not be more than 60 nor less than 10 days before the date of such meeting. If the board of directors so fixes a date, such date shall also be the record date for determining the stockholders entitled to vote at such meeting unless the board of directors determines, at the time it fixes such record date, that a later date on or before the date of the meeting shall be the date for making such determination. If no record date is fixed by the board of directors, the record date for determining stockholders entitled to notice of and to vote at a meeting of stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held. A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the board of directors may fix a new record date for determination of stockholders entitled to vote at the adjourned meeting, and in such case shall also fix as the record date for stockholders entitled to notice of such adjourned meeting the same or an earlier date as that fixed for determination of stockholders entitled to vote in accordance with the foregoing provisions of this subsection (a) at the adjourned meeting.

(b) In order that the corporation may determine the stockholders entitled to consent to corporate action in writing without a meeting, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the board of directors, and which date shall not be more than 10 days after the date upon which the resolution fixing the record date is adopted by the board of directors. If no record date has been fixed by the board of directors, the record date for determining stockholders entitled to consent to corporate action in writing without a meeting, when no prior action by the board of directors is required by this chapter, shall be the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the corporation by delivery to its registered office in this State, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested. If no record date has been fixed by the board of directors and prior action by the board of directors is required by this chapter, the record date for determining stockholders entitled to consent to corporate action in writing without a meeting shall be at the close of business on the day on which the board of directors adopts the resolution taking such prior action.

(c) In order that the corporation may determine the stockholders entitled to receive payment of any dividend or other distribution or allotment of any rights or the stockholders entitled to exercise any rights in respect of any change, conversion or exchange of stock, or for the purpose of any other lawful action, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted, and which record date shall be not more than 60 days prior to such action. If no record date is fixed, the record date for determining stockholders for any such purpose shall be at the close of business on the day on which the board of directors adopts the resolution relating thereto.

8 Del. C. 1953, § 213; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 13; 66 Del. Laws, c. 136, §§ 7-9; 77 Del. Laws, c. 14, § 5.;



§ 214. Cumulative voting

The certificate of incorporation of any corporation may provide that at all elections of directors of the corporation, or at elections held under specified circumstances, each holder of stock or of any class or classes or of a series or series thereof shall be entitled to as many votes as shall equal the number of votes which (except for such provision as to cumulative voting) such holder would be entitled to cast for the election of directors with respect to such holder's shares of stock multiplied by the number of directors to be elected by such holder, and that such holder may cast all of such votes for a single director or may distribute them among the number to be voted for, or for any 2 or more of them as such holder may see fit.

8 Del. C. 1953, § 214; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 37; 57 Del. Laws, c. 421, § 5; 71 Del. Laws, c. 339, § 32.;



§ 215. Voting rights of members of nonstock corporations; quorum; proxies

(a) Sections 211 through 214 and 216 of this title shall not apply to nonstock corporations, except that § 211(a) and (d) of this title and § 212(c), (d), and (e) of this title shall apply to such corporations, and, when so applied, all references therein to stockholders and to the board of directors shall be deemed to refer to the members and the governing body of a nonstock corporation, respectively; and all references to stock, capital stock, or shares thereof shall be deemed to refer to memberships of a nonprofit nonstock corporation and to membership interests of any other nonstock corporation.

(b) Unless otherwise provided in the certificate of incorporation or the bylaws of a nonstock corporation, and subject to subsection (f) of this section, each member shall be entitled at every meeting of members to 1 vote on each matter submitted to a vote of members. A member may exercise such voting rights in person or by proxy, but no proxy shall be voted on after 3 years from its date, unless the proxy provides for a longer period.

(c) Unless otherwise provided in this chapter, the certificate of incorporation or bylaws of a nonstock corporation may specify the number of members having voting power who shall be present or represented by proxy at any meeting in order to constitute a quorum for, and the votes that shall be necessary for, the transaction of any business. In the absence of such specification in the certificate of incorporation or bylaws of a nonstock corporation:

(1) One-third of the members of such corporation shall constitute a quorum at a meeting of such members;

(2) In all matters other than the election of the governing body of such corporation, the affirmative vote of a majority of such members present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the members, unless the vote of a greater number is required by this chapter;

(3) Members of the governing body shall be elected by a plurality of the votes of the members of the corporation present in person or represented by proxy at the meeting and entitled to vote thereon; and

(4) Where a separate vote by a class or group or classes or groups is required, a majority of the members of such class or group or classes or groups, present in person or represented by proxy, shall constitute a quorum entitled to take action with respect to that vote on that matter and, in all matters other than the election of members of the governing body, the affirmative vote of the majority of the members of such class or group or classes or groups present in person or represented by proxy at the meeting shall be the act of such class or group or classes or groups.

(d) If the election of the governing body of any nonstock corporation shall not be held on the day designated by the bylaws, the governing body shall cause the election to be held as soon thereafter as convenient. The failure to hold such an election at the designated time shall not work any forfeiture or dissolution of the corporation, but the Court of Chancery may summarily order such an election to be held upon the application of any member of the corporation. At any election pursuant to such order the persons entitled to vote in such election who shall be present at such meeting, either in person or by proxy, shall constitute a quorum for such meeting, notwithstanding any provision of the certificate of incorporation or the bylaws of the corporation to the contrary.

(e) If authorized by the governing body, any requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission, provided that any such electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the member or proxy holder.

(f) Except as otherwise provided in the certificate of incorporation, in the bylaws, or by resolution of the governing body, the record date for any meeting or corporate action shall be deemed to be the date of such meeting or corporate action; provided, however, that no record date may precede any action by the governing body fixing such record date.

8 Del. C. 1953, § 215; 56 Del. Laws, c. 50; 63 Del. Laws, c. 25, §§ 5, 6; 71 Del. Laws, c. 339, § 33; 73 Del. Laws, c. 82, §§ 8, 9; 77 Del. Laws, c. 253, § 19.;



§ 216. Quorum and required vote for stock corporations

Subject to this chapter in respect of the vote that shall be required for a specified action, the certificate of incorporation or bylaws of any corporation authorized to issue stock may specify the number of shares and/or the amount of other securities having voting power the holders of which shall be present or represented by proxy at any meeting in order to constitute a quorum for, and the votes that shall be necessary for, the transaction of any business, but in no event shall a quorum consist of less than 1/3 of the shares entitled to vote at the meeting, except that, where a separate vote by a class or series or classes or series is required, a quorum shall consist of no less than 1/3 of the shares of such class or series or classes or series. In the absence of such specification in the certificate of incorporation or bylaws of the corporation:

(1) A majority of the shares entitled to vote, present in person or represented by proxy, shall constitute a quorum at a meeting of stockholders;

(2) In all matters other than the election of directors, the affirmative vote of the majority of shares present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the stockholders;

(3) Directors shall be elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors; and

(4) Where a separate vote by a class or series or classes or series is required, a majority of the outstanding shares of such class or series or classes or series, present in person or represented by proxy, shall constitute a quorum entitled to take action with respect to that vote on that matter and, in all matters other than the election of directors, the affirmative vote of the majority of shares of such class or series or classes or series present in person or represented by proxy at the meeting shall be the act of such class or series or classes or series.

A bylaw amendment adopted by stockholders which specifies the votes that shall be necessary for the election of directors shall not be further amended or repealed by the board of directors.

8 Del. C. 1953, § 216; 56 Del. Laws, c. 50; 63 Del. Laws, c. 25, § 7; 64 Del. Laws, c. 112, § 21; 66 Del. Laws, c. 136, §§ 10, 11; 71 Del. Laws, c. 339, §§ 34, 35; 75 Del. Laws, c. 306, § 5; 76 Del. Laws, c. 145, § 3.;



§ 217. Voting rights of fiduciaries, pledgors and joint owners of stock

(a) Persons holding stock in a fiduciary capacity shall be entitled to vote the shares so held. Persons whose stock is pledged shall be entitled to vote, unless in the transfer by the pledgor on the books of the corporation such person has expressly empowered the pledgee to vote thereon, in which case only the pledgee, or such pledgee's proxy, may represent such stock and vote thereon.

(b) If shares or other securities having voting power stand of record in the names of 2 or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety or otherwise, or if 2 or more persons have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(1) If only 1 votes, such person's act binds all;

(2) If more than 1 vote, the act of the majority so voting binds all;

(3) If more than 1 vote, but the vote is evenly split on any particular matter, each faction may vote the securities in question proportionally, or any person voting the shares, or a beneficiary, if any, may apply to the Court of Chancery or such other court as may have jurisdiction to appoint an additional person to act with the persons so voting the shares, which shall then be voted as determined by a majority of such persons and the person appointed by the Court. If the instrument so filed shows that any such tenancy is held in unequal interests, a majority or even split for the purpose of this subsection shall be a majority or even split in interest.

8 Del. C. 1953, § 217; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, §§ 36, 37.;



§ 218. Voting trusts and other voting agreements

(a) One stockholder or 2 or more stockholders may by agreement in writing deposit capital stock of an original issue with or transfer capital stock to any person or persons, or entity or entities authorized to act as trustee, for the purpose of vesting in such person or persons, entity or entities, who may be designated voting trustee, or voting trustees, the right to vote thereon for any period of time determined by such agreement, upon the terms and conditions stated in such agreement. The agreement may contain any other lawful provisions not inconsistent with such purpose. After the filing of a copy of the agreement in the registered office of the corporation in this State, which copy shall be open to the inspection of any stockholder of the corporation or any beneficiary of the trust under the agreement daily during business hours, certificates of stock or uncertificated stock shall be issued to the voting trustee or trustees to represent any stock of an original issue so deposited with such voting trustee or trustees, and any certificates of stock or uncertificated stock so transferred to the voting trustee or trustees shall be surrendered and cancelled and new certificates or uncertificated stock shall be issued therefore to the voting trustee or trustees. In the certificate so issued, if any, it shall be stated that it is issued pursuant to such agreement, and that fact shall also be stated in the stock ledger of the corporation. The voting trustee or trustees may vote the stock so issued or transferred during the period specified in the agreement. Stock standing in the name of the voting trustee or trustees may be voted either in person or by proxy, and in voting the stock, the voting trustee or trustees shall incur no responsibility as stockholder, trustee or otherwise, except for their own individual malfeasance. In any case where 2 or more persons or entities are designated as voting trustees, and the right and method of voting any stock standing in their names at any meeting of the corporation are not fixed by the agreement appointing the trustees, the right to vote the stock and the manner of voting it at the meeting shall be determined by a majority of the trustees, or if they be equally divided as to the right and manner of voting the stock in any particular case, the vote of the stock in such case shall be divided equally among the trustees.

(b) Any amendment to a voting trust agreement shall be made by a written agreement, a copy of which shall be filed in the registered office of the corporation in this State.

(c) An agreement between 2 or more stockholders, if in writing and signed by the parties thereto, may provide that in exercising any voting rights, the shares held by them shall be voted as provided by the agreement, or as the parties may agree, or as determined in accordance with a procedure agreed upon by them.

(d) This section shall not be deemed to invalidate any voting or other agreement among stockholders or any irrevocable proxy which is not otherwise illegal.

8 Del. C. 1953, § 218; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 13; 57 Del. Laws, c. 148, § 14; 63 Del. Laws, c. 25, § 8; 64 Del. Laws, c. 112, § 22; 69 Del. Laws, c. 263, §§ 1-6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 339, § 38; 73 Del. Laws, c. 82, § 10.;



§ 219. List of stockholders entitled to vote; penalty for refusal to produce; stock ledger

(a) The officer who has charge of the stock ledger of a corporation shall prepare and make, at least 10 days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting; provided, however, if the record date for determining the stockholders entitled to vote is less than 10 days before the meeting date, the list shall reflect the stockholders entitled to vote as of the tenth day before the meeting date, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Nothing contained in this section shall require the corporation to include electronic mail addresses or other electronic contact information on such list. Such list shall be open to the examination of any stockholder for any purpose germane to the meeting for a period of at least 10 days prior to the meeting: (i) on a reasonably accessible electronic network, provided that the information required to gain access to such list is provided with the notice of the meeting, or (ii) during ordinary business hours, at the principal place of business of the corporation. In the event that the corporation determines to make the list available on an electronic network, the corporation may take reasonable steps to ensure that such information is available only to stockholders of the corporation. If the meeting is to be held at a place, then a list of stockholders entitled to vote at the meeting shall be produced and kept at the time and place of the meeting during the whole time thereof and may be examined by any stockholder who is present. If the meeting is to be held solely by means of remote communication, then such list shall also be open to the examination of any stockholder during the whole time of the meeting on a reasonably accessible electronic network, and the information required to access such list shall be provided with the notice of the meeting.

(b) If the corporation, or an officer or agent thereof, refuses to permit examination of the list by a stockholder, such stockholder may apply to the Court of Chancery for an order to compel the corporation to permit such examination. The burden of proof shall be on the corporation to establish that the examination such stockholder seeks is for a purpose not germane to the meeting. The Court may summarily order the corporation to permit examination of the list upon such conditions as the Court may deem appropriate, and may make such additional orders as may be appropriate, including, without limitation, postponing the meeting or voiding the results of the meeting.

(c) The stock ledger shall be the only evidence as to who are the stockholders entitled by this section to examine the list required by this section or to vote in person or by proxy at any meeting of stockholders.

8 Del. C. 1953, § 219; 56 Del. Laws, c. 50; 72 Del. Laws, c. 343, §§ 9, 10; 74 Del. Laws, c. 84, § 4; 76 Del. Laws, c. 252, §§ 1, 2; 77 Del. Laws, c. 14, § 6.;



§ 220. Inspection of books and records

(a) As used in this section:

(1) "Stockholder" means a holder of record of stock in a stock corporation, or a person who is the beneficial owner of shares of such stock held either in a voting trust or by a nominee on behalf of such person.

(2) "Subsidiary" means any entity directly or indirectly owned, in whole or in part, by the corporation of which the stockholder is a stockholder and over the affairs of which the corporation directly or indirectly exercises control, and includes, without limitation, corporations, partnerships, limited partnerships, limited liability partnerships, limited liability companies, statutory trusts and/or joint ventures.

(3) "Under oath" includes statements the declarant affirms to be true under penalty of perjury under the laws of the United States or any state.

(b) Any stockholder, in person or by attorney or other agent, shall, upon written demand under oath stating the purpose thereof, have the right during the usual hours for business to inspect for any proper purpose, and to make copies and extracts from:

(1) The corporation's stock ledger, a list of its stockholders, and its other books and records; and

(2) A subsidiary's books and records, to the extent that:

a. The corporation has actual possession and control of such records of such subsidiary; or

b. The corporation could obtain such records through the exercise of control over such subsidiary, provided that as of the date of the making of the demand:

1. The stockholder inspection of such books and records of the subsidiary would not constitute a breach of an agreement between the corporation or the subsidiary and a person or persons not affiliated with the corporation; and

2. The subsidiary would not have the right under the law applicable to it to deny the corporation access to such books and records upon demand by the corporation.

In every instance where the stockholder is other than a record holder of stock in a stock corporation, or a member of a nonstock corporation, the demand under oath shall state the person's status as a stockholder, be accompanied by documentary evidence of beneficial ownership of the stock, and state that such documentary evidence is a true and correct copy of what it purports to be. A proper purpose shall mean a purpose reasonably related to such person's interest as a stockholder. In every instance where an attorney or other agent shall be the person who seeks the right to inspection, the demand under oath shall be accompanied by a power of attorney or such other writing which authorizes the attorney or other agent to so act on behalf of the stockholder. The demand under oath shall be directed to the corporation at its registered office in this State or at its principal place of business.

(c) If the corporation, or an officer or agent thereof, refuses to permit an inspection sought by a stockholder or attorney or other agent acting for the stockholder pursuant to subsection (b) of this section or does not reply to the demand within 5 business days after the demand has been made, the stockholder may apply to the Court of Chancery for an order to compel such inspection. The Court of Chancery is hereby vested with exclusive jurisdiction to determine whether or not the person seeking inspection is entitled to the inspection sought. The Court may summarily order the corporation to permit the stockholder to inspect the corporation's stock ledger, an existing list of stockholders, and its other books and records, and to make copies or extracts therefrom; or the Court may order the corporation to furnish to the stockholder a list of its stockholders as of a specific date on condition that the stockholder first pay to the corporation the reasonable cost of obtaining and furnishing such list and on such other conditions as the Court deems appropriate. Where the stockholder seeks to inspect the corporation's books and records, other than its stock ledger or list of stockholders, such stockholder shall first establish that:

(1) Such stockholder is a stockholder;

(2) Such stockholder has complied with this section respecting the form and manner of making demand for inspection of such documents; and

(3) The inspection such stockholder seeks is for a proper purpose.

Where the stockholder seeks to inspect the corporation's stock ledger or list of stockholders and establishes that such stockholder is a stockholder and has complied with this section respecting the form and manner of making demand for inspection of such documents, the burden of proof shall be upon the corporation to establish that the inspection such stockholder seeks is for an improper purpose. The Court may, in its discretion, prescribe any limitations or conditions with reference to the inspection, or award such other or further relief as the Court may deem just and proper. The Court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within this State and kept in this State upon such terms and conditions as the order may prescribe.

(d) Any director shall have the right to examine the corporation's stock ledger, a list of its stockholders and its other books and records for a purpose reasonably related to the director's position as a director. The Court of Chancery is hereby vested with the exclusive jurisdiction to determine whether a director is entitled to the inspection sought. The Court may summarily order the corporation to permit the director to inspect any and all books and records, the stock ledger and the list of stockholders and to make copies or extracts therefrom. The burden of proof shall be upon the corporation to establish that the inspection such director seeks is for an improper purpose. The Court may, in its discretion, prescribe any limitations or conditions with reference to the inspection, or award such other and further relief as the Court may deem just and proper.

8 Del. C. 1953, § 220; 56 Del. Laws, c. 50; 63 Del. Laws, c. 25, § 9; 70 Del. Laws, c. 79, §§ 11, 12; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 339, § 39; 74 Del. Laws, c. 84, §§ 5-8; 77 Del. Laws, c. 253, §§ 20-23.;



§ 221. Voting, inspection and other rights of bondholders and debenture holders

Every corporation may in its certificate of incorporation confer upon the holders of any bonds, debentures or other obligations issued or to be issued by the corporation the power to vote in respect to the corporate affairs and management of the corporation to the extent and in the manner provided in the certificate of incorporation and may confer upon such holders of bonds, debentures or other obligations the same right of inspection of its books, accounts and other records, and also any other rights, which the stockholders of the corporation have or may have by reason of this chapter or of its certificate of incorporation. If the certificate of incorporation so provides, such holders of bonds, debentures or other obligations shall be deemed to be stockholders, and their bonds, debentures or other obligations shall be deemed to be shares of stock, for the purpose of any provision of this chapter which requires the vote of stockholders as a prerequisite to any corporate action and the certificate of incorporation may divest the holders of capital stock, in whole or in part, of their right to vote on any corporate matter whatsoever, except as set forth in § 242(b)(2) of this title.

8 Del. C. 1953, § 221; 56 Del. Laws, c. 50; 57 Del. Laws, c. 421, § 6; 65 Del. Laws, c. 127, § 6.;



§ 222. Notice of meetings and adjourned meetings

(a) Whenever stockholders are required or permitted to take any action at a meeting, a written notice of the meeting shall be given which shall state the place, if any, date and hour of the meeting, the means of remote communications, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such meeting, the record date for determining the stockholders entitled to vote at the meeting, if such date is different from the record date for determining stockholders entitled to notice of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called.

(b) Unless otherwise provided in this chapter, the written notice of any meeting shall be given not less than 10 nor more than 60 days before the date of the meeting to each stockholder entitled to vote at such meeting as of the record date for determining the stockholders entitled to notice of the meeting. If mailed, notice is given when deposited in the United States mail, postage prepaid, directed to the stockholder at such stockholder's address as it appears on the records of the corporation. An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein.

(c) When a meeting is adjourned to another time or place, unless the bylaws otherwise require, notice need not be given of the adjourned meeting if the time, place, if any, thereof, and the means of remote communications, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such adjourned meeting are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation may transact any business which might have been transacted at the original meeting. If the adjournment is for more than 30 days, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. If after the adjournment a new record date for stockholders entitled to vote is fixed for the adjourned meeting, the board of directors shall fix a new record date for notice of such adjourned meeting in accordance with § 213(a) of this title, and shall give notice of the adjourned meeting to each stockholder of record entitled to vote at such adjourned meeting as of the record date fixed for notice of such adjourned meeting.

8 Del. C. 1953, § 222; 56 Del. Laws, c. 50; 58 Del. Laws, c. 235, § 3; 71 Del. Laws, c. 339, § 40; 72 Del. Laws, c. 343, §§ 11-13; 77 Del. Laws, c. 14, §§ 7-9.;



§ 223. Vacancies and newly created directorships

(a) Unless otherwise provided in the certificate of incorporation or bylaws:

(1) Vacancies and newly created directorships resulting from any increase in the authorized number of directors elected by all of the stockholders having the right to vote as a single class may be filled by a majority of the directors then in office, although less than a quorum, or by a sole remaining director;

(2) Whenever the holders of any class or classes of stock or series thereof are entitled to elect 1 or more directors by the certificate of incorporation, vacancies and newly created directorships of such class or classes or series may be filled by a majority of the directors elected by such class or classes or series thereof then in office, or by a sole remaining director so elected.

If at any time, by reason of death or resignation or other cause, a corporation should have no directors in office, then any officer or any stockholder or an executor, administrator, trustee or guardian of a stockholder, or other fiduciary entrusted with like responsibility for the person or estate of a stockholder, may call a special meeting of stockholders in accordance with the certificate of incorporation or the bylaws, or may apply to the Court of Chancery for a decree summarily ordering an election as provided in § 211 or § 215 of this title.

(b) In the case of a corporation the directors of which are divided into classes, any directors chosen under subsection (a) of this section shall hold office until the next election of the class for which such directors shall have been chosen, and until their successors shall be elected and qualified.

(c) If, at the time of filling any vacancy or any newly created directorship, the directors then in office shall constitute less than a majority of the whole board (as constituted immediately prior to any such increase), the Court of Chancery may, upon application of any stockholder or stockholders holding at least 10 percent of the voting stock at the time outstanding having the right to vote for such directors, summarily order an election to be held to fill any such vacancies or newly created directorships, or to replace the directors chosen by the directors then in office as aforesaid, which election shall be governed by § 211 or § 215 of this title as far as applicable.

(d) Unless otherwise provided in the certificate of incorporation or bylaws, when 1 or more directors shall resign from the board, effective at a future date, a majority of the directors then in office, including those who have so resigned, shall have power to fill such vacancy or vacancies, the vote thereon to take effect when such resignation or resignations shall become effective, and each director so chosen shall hold office as provided in this section in the filling of other vacancies.

8 Del. C. 1953, § 223; 56 Del. Laws, c. 50; 63 Del. Laws, c. 25, § 10; 73 Del. Laws, c. 298, § 8; 77 Del. Laws, c. 253, §§ 24, 25.;



§ 224. Form of records

Any records maintained by a corporation in the regular course of its business, including its stock ledger, books of account, and minute books, may be kept on, or by means of, or be in the form of, any information storage device, or method provided that the records so kept can be converted into clearly legible paper form within a reasonable time. Any corporation shall so convert any records so kept upon the request of any person entitled to inspect such records pursuant to any provision of this chapter. When records are kept in such manner, a clearly legible paper form produced from or by means of the information storage device or method shall be admissible in evidence, and accepted for all other purposes, to the same extent as an original paper record of the same information would have been, provided the paper form accurately portrays the record.

8 Del. C. 1953, § 224; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 15; 72 Del. Laws, c. 343, § 14.;



§ 225. Contested election of directors; proceedings to determine validity

(a) Upon application of any stockholder or director, or any officer whose title to office is contested, the Court of Chancery may hear and determine the validity of any election, appointment, removal or resignation of any director or officer of any corporation, and the right of any person to hold or continue to hold such office, and, in case any such office is claimed by more than 1 person, may determine the person entitled thereto; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the corporation relating to the issue. In case it should be determined that no valid election has been held, the Court of Chancery may order an election to be held in accordance with § 211 or § 215 of this title. In any such application, service of copies of the application upon the registered agent of the corporation shall be deemed to be service upon the corporation and upon the person whose title to office is contested and upon the person, if any, claiming such office; and the registered agent shall forward immediately a copy of the application to the corporation and to the person whose title to office is contested and to the person, if any, claiming such office, in a postpaid, sealed, registered letter addressed to such corporation and such person at their post-office addresses last known to the registered agent or furnished to the registered agent by the applicant stockholder. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any stockholder or upon application of the corporation itself, the Court of Chancery may hear and determine the result of any vote of stockholders upon matters other than the election of directors or officers. Service of the application upon the registered agent of the corporation shall be deemed to be service upon the corporation, and no other party need be joined in order for the Court to adjudicate the result of the vote. The Court may make such order respecting notice of the application as it deems proper under the circumstances.

(c) If 1 or more directors has been convicted of a felony in connection with the duties of such director or directors to the corporation, or if there has been a prior judgment on the merits by a court of competent jurisdiction that 1 or more directors has committed a breach of the duty of loyalty in connection with the duties of such director or directors to that corporation, then, upon application by the corporation, or derivatively in the right of the corporation by any stockholder, in a subsequent action brought for such purpose, the Court of Chancery may remove from office such director or directors if the Court determines that the director or directors did not act in good faith in performing the acts resulting in the prior conviction or judgment and judicial removal is necessary to avoid irreparable harm to the corporation. In connection with such removal, the Court may make such orders as are necessary to effect such removal. In any such application, service of copies of the application upon the registered agent of the corporation shall be deemed to be service upon the corporation and upon the director or directors whose removal is sought; and the registered agent shall forward immediately a copy of the application to the corporation and to such director or directors, in a postpaid, sealed, registered letter addressed to such corporation and such director or directors at their post office addresses last known to the registered agent or furnished to the registered agent by the applicant. The Court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

8 Del. C. 1953, § 225; 56 Del. Laws, c. 50; 63 Del. Laws, c. 25, § 11; 65 Del. Laws, c. 127, § 7; 74 Del. Laws, c. 84, § 9; 76 Del. Laws, c. 252, § 3; 77 Del. Laws, c. 14, § 10; 77 Del. Laws, c. 253, § 26.;



§ 226. Appointment of custodian or receiver of corporation on deadlock or for other cause

(a) The Court of Chancery, upon application of any stockholder, may appoint 1 or more persons to be custodians, and, if the corporation is insolvent, to be receivers, of and for any corporation when:

(1) At any meeting held for the election of directors the stockholders are so divided that they have failed to elect successors to directors whose terms have expired or would have expired upon qualification of their successors; or

(2) The business of the corporation is suffering or is threatened with irreparable injury because the directors are so divided respecting the management of the affairs of the corporation that the required vote for action by the board of directors cannot be obtained and the stockholders are unable to terminate this division; or

(3) The corporation has abandoned its business and has failed within a reasonable time to take steps to dissolve, liquidate or distribute its assets.

(b) A custodian appointed under this section shall have all the powers and title of a receiver appointed under § 291 of this title, but the authority of the custodian is to continue the business of the corporation and not to liquidate its affairs and distribute its assets, except when the Court shall otherwise order and except in cases arising under paragraph (a)(3) of this section or § 352(a)(2) of this title.

(c) In the case of a charitable nonstock corporation, the applicant shall provide a copy of any application referred to in subsection (a) of this section to the Attorney General of the State of Delaware within 1 week of its filing with the Court of Chancery.

8 Del. C. 1953, § 226; 56 Del. Laws, c. 50; 77 Del. Laws, c. 253, § 27.;



§ 227. Powers of Court in elections of directors

(a) The Court of Chancery, in any proceeding instituted under § 211, § 215 or § 225 of this title may determine the right and power of persons claiming to own stock to vote at any meeting of the stockholders.

(b) The Court of Chancery may appoint a Master to hold any election provided for in § 211, § 215 or § 225 of this title under such orders and powers as it deems proper; and it may punish any officer or director for contempt in case of disobedience of any order made by the Court; and, in case of disobedience by a corporation of any order made by the Court, may enter a decree against such corporation for a penalty of not more than $5,000.

8 Del. C. 1953, § 227; 56 Del. Laws, c. 50; 77 Del. Laws, c. 253, § 28.;



§ 228. Consent of stockholders or members in lieu of meeting

(a) Unless otherwise provided in the certificate of incorporation, any action required by this chapter to be taken at any annual or special meeting of stockholders of a corporation, or any action which may be taken at any annual or special meeting of such stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted and shall be delivered to the corporation by delivery to its registered office in this State, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

(b) Unless otherwise provided in the certificate of incorporation, any action required by this chapter to be taken at a meeting of the members of a nonstock corporation, or any action which may be taken at any meeting of the members of a nonstock corporation, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members having a right to vote thereon were present and voted and shall be delivered to the corporation by delivery to its registered office in this State, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of members are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

(c) Every written consent shall bear the date of signature of each stockholder or member who signs the consent, and no written consent shall be effective to take the corporate action referred to therein unless, within 60 days of the earliest dated consent delivered in the manner required by this section to the corporation, written consents signed by a sufficient number of holders or members to take action are delivered to the corporation by delivery to its registered office in this State, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders or members are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

(d)(1) A telegram, cablegram or other electronic transmission consenting to an action to be taken and transmitted by a stockholder, member or proxyholder, or by a person or persons authorized to act for a stockholder, member or proxyholder, shall be deemed to be written, signed and dated for the purposes of this section, provided that any such telegram, cablegram or other electronic transmission sets forth or is delivered with information from which the corporation can determine (A) that the telegram, cablegram or other electronic transmission was transmitted by the stockholder, member or proxyholder or by a person or persons authorized to act for the stockholder, member or proxyholder and (B) the date on which such stockholder, member or proxyholder or authorized person or persons transmitted such telegram, cablegram or electronic transmission. The date on which such telegram, cablegram or electronic transmission is transmitted shall be deemed to be the date on which such consent was signed. No consent given by telegram, cablegram or other electronic transmission shall be deemed to have been delivered until such consent is reproduced in paper form and until such paper form shall be delivered to the corporation by delivery to its registered office in this State, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders or members are recorded. Delivery made to a corporation's registered office shall be made by hand or by certified or registered mail, return receipt requested. Notwithstanding the foregoing limitations on delivery, consents given by telegram, cablegram or other electronic transmission, may be otherwise delivered to the principal place of business of the corporation or to an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders or members are recorded if, to the extent and in the manner provided by resolution of the board of directors or governing body of the corporation.

(2) Any copy, facsimile or other reliable reproduction of a consent in writing may be substituted or used in lieu of the original writing for any and all purposes for which the original writing could be used, provided that such copy, facsimile or other reproduction shall be a complete reproduction of the entire original writing.

(e) Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those stockholders or members who have not consented in writing and who, if the action had been taken at a meeting, would have been entitled to notice of the meeting if the record date for notice of such meeting had been the date that written consents signed by a sufficient number of holders or members to take the action were delivered to the corporation as provided in subsection (c) of this section. In the event that the action which is consented to is such as would have required the filing of a certificate under any other section of this title, if such action had been voted on by stockholders or by members at a meeting thereof, the certificate filed under such other section shall state, in lieu of any statement required by such section concerning any vote of stockholders or members, that written consent has been given in accordance with this section.

8 Del. C. 1953, § 228; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 14; 57 Del. Laws, c. 148, § 16; 58 Del. Laws, c. 235, § 4; 66 Del. Laws, c. 136, §§ 12-14; 67 Del. Laws, c. 376, §§ 7, 8; 70 Del. Laws, c. 349, § 4; 72 Del. Laws, c. 343, § 15; 73 Del. Laws, c. 82, § 11; 77 Del. Laws, c. 14, § 11.;



§ 229. Waiver of notice

Whenever notice is required to be given under any provision of this chapter or the certificate of incorporation or bylaws, a written waiver, signed by the person entitled to notice, or a waiver by electronic transmission by the person entitled to notice, whether before or after the time stated therein, shall be deemed equivalent to notice. Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when the person attends a meeting for the express purpose of objecting at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders, directors or members of a committee of directors need be specified in any written waiver of notice or any waiver by electronic transmission unless so required by the certificate of incorporation or the bylaws.

8 Del. C. 1953, § 229; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 17; 72 Del. Laws, c. 343, § 16.;



§ 230. Exception to requirements of notice

(a) Whenever notice is required to be given, under any provision of this chapter or of the certificate of incorporation or bylaws of any corporation, to any person with whom communication is unlawful, the giving of such notice to such person shall not be required and there shall be no duty to apply to any governmental authority or agency for a license or permit to give such notice to such person. Any action or meeting which shall be taken or held without notice to any such person with whom communication is unlawful shall have the same force and effect as if such notice had been duly given. In the event that the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this title, the certificate shall state, if such is the fact and if notice is required, that notice was given to all persons entitled to receive notice except such persons with whom communication is unlawful.

(b) Whenever notice is required to be given, under any provision of this title or the certificate of incorporation or bylaws of any corporation, to any stockholder or, if the corporation is a nonstock corporation, to any member, to whom (1) notice of 2 consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting to such person during the period between such 2 consecutive annual meetings, or (2) all, and at least 2, payments (if sent by first-class mail) of dividends or interest on securities during a 12-month period, have been mailed addressed to such person at such person's address as shown on the records of the corporation and have been returned undeliverable, the giving of such notice to such person shall not be required. Any action or meeting which shall be taken or held without notice to such person shall have the same force and effect as if such notice had been duly given. If any such person shall deliver to the corporation a written notice setting forth such person's then current address, the requirement that notice be given to such person shall be reinstated. In the event that the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this title, the certificate need not state that notice was not given to persons to whom notice was not required to be given pursuant to this subsection.

(c) The exception in paragraph (b)(1) of this section to the requirement that notice be given shall not be applicable to any notice returned as undeliverable if the notice was given by electronic transmission.

8 Del. C. 1953, § 230; 56 Del. Laws, c. 50; 65 Del. Laws, c. 127, § 8; 71 Del. Laws, c. 339, § 41; 72 Del. Laws, c. 343, § 17.;



§ 231. Voting procedures and inspectors of elections

(a) The corporation shall, in advance of any meeting of stockholders, appoint 1 or more inspectors to act at the meeting and make a written report thereof. The corporation may designate 1 or more persons as alternate inspectors to replace any inspector who fails to act. If no inspector or alternate is able to act at a meeting of stockholders, the person presiding at the meeting shall appoint 1 or more inspectors to act at the meeting. Each inspector, before entering upon the discharge of the duties of inspector, shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of such inspector's ability.

(b) The inspectors shall:

(1) Ascertain the number of shares outstanding and the voting power of each;

(2) Determine the shares represented at a meeting and the validity of proxies and ballots;

(3) Count all votes and ballots;

(4) Determine and retain for a reasonable period a record of the disposition of any challenges made to any determination by the inspectors; and

(5) Certify their determination of the number of shares represented at the meeting, and their count of all votes and ballots.

The inspectors may appoint or retain other persons or entities to assist the inspectors in the performance of the duties of the inspectors.

(c) The date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote at a meeting shall be announced at the meeting. No ballot, proxies or votes, nor any revocations thereof or changes thereto, shall be accepted by the inspectors after the closing of the polls unless the Court of Chancery upon application by a stockholder shall determine otherwise.

(d) In determining the validity and counting of proxies and ballots, the inspectors shall be limited to an examination of the proxies, any envelopes submitted with those proxies, any information provided in accordance with § 211(e) or § 212(c)(2) of this title, or any information provided pursuant to § 211(a)(2)b.(i) or (iii) of this title, ballots and the regular books and records of the corporation, except that the inspectors may consider other reliable information for the limited purpose of reconciling proxies and ballots submitted by or on behalf of banks, brokers, their nominees or similar persons which represent more votes than the holder of a proxy is authorized by the record owner to cast or more votes than the stockholder holds of record. If the inspectors consider other reliable information for the limited purpose permitted herein, the inspectors at the time they make their certification pursuant to paragraph (b)(5) of this section shall specify the precise information considered by them including the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained and the basis for the inspectors' belief that such information is accurate and reliable.

(e) Unless otherwise provided in the certificate of incorporation or bylaws, this section shall not apply to a corporation that does not have a class of voting stock that is:

(1) Listed on a national securities exchange;

(2) Authorized for quotation on an interdealer quotation system of a registered national securities association; or

(3) Held of record by more than 2,000 stockholders.

67 Del. Laws, c. 376, § 9; 71 Del. Laws, c. 339, § 42; 72 Del. Laws, c. 343, § 18.;



§ 232. Notice by electronic transmission

(a) Without limiting the manner by which notice otherwise may be given effectively to stockholders, any notice to stockholders given by the corporation under any provision of this chapter, the certificate of incorporation, or the bylaws shall be effective if given by a form of electronic transmission consented to by the stockholder to whom the notice is given. Any such consent shall be revocable by the stockholder by written notice to the corporation. Any such consent shall be deemed revoked if (1) the corporation is unable to deliver by electronic transmission 2 consecutive notices given by the corporation in accordance with such consent and (2) such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice; provided, however, the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(b) Notice given pursuant to subsection (a) of this section shall be deemed given:

(1) If by facsimile telecommunication, when directed to a number at which the stockholder has consented to receive notice;

(2) If by electronic mail, when directed to an electronic mail address at which the stockholder has consented to receive notice;

(3) If by a posting on an electronic network together with separate notice to the stockholder of such specific posting, upon the later of (A) such posting and (B) the giving of such separate notice; and

(4) If by any other form of electronic transmission, when directed to the stockholder.

An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given by a form of electronic transmission shall, in the absence of fraud, be prima facie evidence of the facts stated therein.

(c) For purposes of this chapter, "electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

(d) [Repealed.]

(e) This section shall not apply to § 164, § 296, § 311, § 312, or § 324 of this title.

72 Del. Laws, c. 343, § 19; 73 Del. Laws, c. 82, § 12; 77 Del. Laws, c. 253, § 29.;



§ 233. Notice to stockholders sharing an address

(a) Without limiting the manner by which notice otherwise may be given effectively to stockholders, any notice to stockholders given by the corporation under any provision of this chapter, the certificate of incorporation, or the bylaws shall be effective if given by a single written notice to stockholders who share an address if consented to by the stockholders at that address to whom such notice is given. Any such consent shall be revocable by the stockholder by written notice to the corporation.

(b) Any stockholder who fails to object in writing to the corporation, within 60 days of having been given written notice by the corporation of its intention to send the single notice permitted under subsection (a) of this section, shall be deemed to have consented to receiving such single written notice.

(c) [Repealed.]

(d) This section shall not apply to § 164, § 296, § 311, § 312 or § 324 of this title.

73 Del. Laws, c. 298, § 9; 77 Del. Laws, c. 253, § 30.;






Subchapter VIII Amendment of Certificate of Incorporation; Changes in Capital and Capital Stock

§ 241. Amendment of certificate of incorporation before receipt of payment for stock

(a) Before a corporation has received any payment for any of its stock, it may amend its certificate of incorporation at any time or times, in any and as many respects as may be desired, so long as its certificate of incorporation as amended would contain only such provisions as it would be lawful and proper to insert in an original certificate of incorporation filed at the time of filing the amendment.

(b) The amendment of a certificate of incorporation authorized by this section shall be adopted by a majority of the incorporators, if directors were not named in the original certificate of incorporation or have not yet been elected, or, if directors were named in the original certificate of incorporation or have been elected and have qualified, by a majority of the directors. A certificate setting forth the amendment and certifying that the corporation has not received any payment for any of its stock, or that the corporation has no members, as applicable, and that the amendment has been duly adopted in accordance with this section shall be executed, acknowledged and filed in accordance with § 103 of this title. Upon such filing, the corporation's certificate of incorporation shall be deemed to be amended accordingly as of the date on which the original certificate of incorporation became effective, except as to those persons who are substantially and adversely affected by the amendment and as to those persons the amendment shall be effective from the filing date.

(c) This section will apply to a nonstock corporation before such a corporation has any members; provided, however, that all references to directors shall be deemed to be references to members of the governing body of the corporation.

8 Del. C. 1953, § 241; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 23; 70 Del. Laws, c. 587, § 13; 77 Del. Laws, c. 253, §§ 31, 32.;



§ 242. Amendment of certificate of incorporation after receipt of payment for stock; nonstock corporations

(a) After a corporation has received payment for any of its capital stock, or after a nonstock corporation has members, it may amend its certificate of incorporation, from time to time, in any and as many respects as may be desired, so long as its certificate of incorporation as amended would contain only such provisions as it would be lawful and proper to insert in an original certificate of incorporation filed at the time of the filing of the amendment; and, if a change in stock or the rights of stockholders, or an exchange, reclassification, subdivision, combination or cancellation of stock or rights of stockholders is to be made, such provisions as may be necessary to effect such change, exchange, reclassification, subdivision, combination or cancellation. In particular, and without limitation upon such general power of amendment, a corporation may amend its certificate of incorporation, from time to time, so as:

(1) To change its corporate name; or

(2) To change, substitute, enlarge or diminish the nature of its business or its corporate powers and purposes; or

(3) To increase or decrease its authorized capital stock or to reclassify the same, by changing the number, par value, designations, preferences, or relative, participating, optional, or other special rights of the shares, or the qualifications, limitations or restrictions of such rights, or by changing shares with par value into shares without par value, or shares without par value into shares with par value either with or without increasing or decreasing the number of shares, or by subdividing or combining the outstanding shares of any class or series of a class of shares into a greater or lesser number of outstanding shares; or

(4) To cancel or otherwise affect the right of the holders of the shares of any class to receive dividends which have accrued but have not been declared; or

(5) To create new classes of stock having rights and preferences either prior and superior or subordinate and inferior to the stock of any class then authorized, whether issued or unissued; or

(6) To change the period of its duration.

Any or all such changes or alterations may be effected by 1 certificate of amendment.

(b) Every amendment authorized by subsection (a) of this section shall be made and effected in the following manner:

(1) If the corporation has capital stock, its board of directors shall adopt a resolution setting forth the amendment proposed, declaring its advisability, and either calling a special meeting of the stockholders entitled to vote in respect thereof for the consideration of such amendment or directing that the amendment proposed be considered at the next annual meeting of the stockholders. Such special or annual meeting shall be called and held upon notice in accordance with § 222 of this title. The notice shall set forth such amendment in full or a brief summary of the changes to be effected thereby. At the meeting a vote of the stockholders entitled to vote thereon shall be taken for and against the proposed amendment. If a majority of the outstanding stock entitled to vote thereon, and a majority of the outstanding stock of each class entitled to vote thereon as a class has been voted in favor of the amendment, a certificate setting forth the amendment and certifying that such amendment has been duly adopted in accordance with this section shall be executed, acknowledged and filed and shall become effective in accordance with § 103 of this title.

(2) The holders of the outstanding shares of a class shall be entitled to vote as a class upon a proposed amendment, whether or not entitled to vote thereon by the certificate of incorporation, if the amendment would increase or decrease the aggregate number of authorized shares of such class, increase or decrease the par value of the shares of such class, or alter or change the powers, preferences, or special rights of the shares of such class so as to affect them adversely. If any proposed amendment would alter or change the powers, preferences, or special rights of 1 or more series of any class so as to affect them adversely, but shall not so affect the entire class, then only the shares of the series so affected by the amendment shall be considered a separate class for the purposes of this paragraph. The number of authorized shares of any such class or classes of stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote of the holders of a majority of the stock of the corporation entitled to vote irrespective of this subsection, if so provided in the original certificate of incorporation, in any amendment thereto which created such class or classes of stock or which was adopted prior to the issuance of any shares of such class or classes of stock, or in any amendment thereto which was authorized by a resolution or resolutions adopted by the affirmative vote of the holders of a majority of such class or classes of stock.

(3) If the corporation is a nonstock corporation, then the governing body thereof shall adopt a resolution setting forth the amendment proposed and declaring its advisability. If a majority of all the members of the governing body shall vote in favor of such amendment, a certificate thereof shall be executed, acknowledged and filed and shall become effective in accordance with § 103 of this title. The certificate of incorporation of any nonstock corporation may contain a provision requiring any amendment thereto to be approved by a specified number or percentage of the members or of any specified class of members of such corporation in which event such proposed amendment shall be submitted to the members or to any specified class of members of such corporation in the same manner, so far as applicable, as is provided in this section for an amendment to the certificate of incorporation of a stock corporation; and in the event of the adoption thereof by such members, a certificate evidencing such amendment shall be executed, acknowledged and filed and shall become effective in accordance with § 103 of this title.

(4) Whenever the certificate of incorporation shall require for action by the board of directors of a corporation other than a nonstock corporation or by the governing body of a nonstock corporation, by the holders of any class or series of shares or by the members, or by the holders of any other securities having voting power the vote of a greater number or proportion than is required by any section of this title, the provision of the certificate of incorporation requiring such greater vote shall not be altered, amended or repealed except by such greater vote.

(c) The resolution authorizing a proposed amendment to the certificate of incorporation may provide that at any time prior to the effectiveness of the filing of the amendment with the Secretary of State, notwithstanding authorization of the proposed amendment by the stockholders of the corporation or by the members of a nonstock corporation, the board of directors or governing body may abandon such proposed amendment without further action by the stockholders or members.

8 Del. C. 1953, § 242; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, §§ 18-21; 59 Del. Laws, c. 106, § 7; 63 Del. Laws, c. 25, § 12; 64 Del. Laws, c. 112, § 24; 67 Del. Laws, c. 376, § 10; 70 Del. Laws, c. 349, §§ 5-7; 70 Del. Laws, c. 587, § 14, 15; 72 Del. Laws, c. 123, § 5; 77 Del. Laws, c. 253, §§ 33-35; 77 Del. Laws, c. 290, § 7.;



§ 243. Retirement of stock

(a) A corporation, by resolution of its board of directors, may retire any shares of its capital stock that are issued but are not outstanding.

(b) Whenever any shares of the capital stock of a corporation are retired, they shall resume the status of authorized and unissued shares of the class or series to which they belong unless the certificate of incorporation otherwise provides. If the certificate of incorporation prohibits the reissuance of such shares, or prohibits the reissuance of such shares as a part of a specific series only, a certificate stating that reissuance of the shares (as part of the class or series) is prohibited identifying the shares and reciting their retirement shall be executed, acknowledged and filed and shall become effective in accordance with § 103 of this title. When such certificate becomes effective, it shall have the effect of amending the certificate of incorporation so as to reduce accordingly the number of authorized shares of the class or series to which such shares belong or, if such retired shares constitute all of the authorized shares of the class or series to which they belong, of eliminating from the certificate of incorporation all reference to such class or series of stock.

(c) If the capital of the corporation will be reduced by or in connection with the retirement of shares, the reduction of capital shall be effected pursuant to § 244 of this title.

8 Del. C. 1953, § 243; 56 Del. Laws, c. 50; 57 Del. Laws, c. 149; 57 Del. Laws, c. 421, § 7; 59 Del. Laws, c. 106, § 8; 66 Del. Laws, c. 136, §§ 15, 16.;



§ 244. Reduction of capital

(a) A corporation, by resolution of its board of directors, may reduce its capital in any of the following ways:

(1) By reducing or eliminating the capital represented by shares of capital stock which have been retired;

(2) By applying to an otherwise authorized purchase or redemption of outstanding shares of its capital stock some or all of the capital represented by the shares being purchased or redeemed, or any capital that has not been allocated to any particular class of its capital stock;

(3) By applying to an otherwise authorized conversion or exchange of outstanding shares of its capital stock some or all of the capital represented by the shares being converted or exchanged, or some or all of any capital that has not been allocated to any particular class of its capital stock, or both, to the extent that such capital in the aggregate exceeds the total aggregate par value or the stated capital of any previously unissued shares issuable upon such conversion or exchange; or

(4) By transferring to surplus (i) some or all of the capital not represented by any particular class of its capital stock; (ii) some or all of the capital represented by issued shares of its par value capital stock, which capital is in excess of the aggregate par value of such shares; or (iii) some of the capital represented by issued shares of its capital stock without par value.

(b) Notwithstanding the other provisions of this section, no reduction of capital shall be made or effected unless the assets of the corporation remaining after such reduction shall be sufficient to pay any debts of the corporation for which payment has not been otherwise provided. No reduction of capital shall release any liability of any stockholder whose shares have not been fully paid.

(c) [Repealed.]

8 Del. C. 1953, § 244; 56 Del. Laws, c. 50; 59 Del. Laws, c. 106, § 9; 64 Del. Laws, c. 112, §§ 25, 26.;



§ 245. Restated certificate of incorporation

(a) A corporation may, whenever desired, integrate into a single instrument all of the provisions of its certificate of incorporation which are then in effect and operative as a result of there having theretofore been filed with the Secretary of State 1 or more certificates or other instruments pursuant to any of the sections referred to in § 104 of this title, and it may at the same time also further amend its certificate of incorporation by adopting a restated certificate of incorporation.

(b) If the restated certificate of incorporation merely restates and integrates but does not further amend the certificate of incorporation, as theretofore amended or supplemented by any instrument that was filed pursuant to any of the sections mentioned in § 104 of this title, it may be adopted by the board of directors without a vote of the stockholders, or it may be proposed by the directors and submitted by them to the stockholders for adoption, in which case the procedure and vote required, if any, by § 242 of this title for amendment of the certificate of incorporation shall be applicable. If the restated certificate of incorporation restates and integrates and also further amends in any respect the certificate of incorporation, as theretofore amended or supplemented, it shall be proposed by the directors and adopted by the stockholders in the manner and by the vote prescribed by § 242 of this title or, if the corporation has not received any payment for any of its stock, in the manner and by the vote prescribed by § 241 of this title.

(c) A restated certificate of incorporation shall be specifically designated as such in its heading. It shall state, either in its heading or in an introductory paragraph, the corporation's present name, and, if it has been changed, the name under which it was originally incorporated, and the date of filing of its original certificate of incorporation with the Secretary of State. A restated certificate shall also state that it was duly adopted in accordance with this section. If it was adopted by the board of directors without a vote of the stockholders (unless it was adopted pursuant to § 241 of this title or without a vote of members pursuant to § 242(b)(3) of this title), it shall state that it only restates and integrates and does not further amend the provisions of the corporation's certificate of incorporation as theretofore amended or supplemented, and that there is no discrepancy between those provisions and the provisions of the restated certificate. A restated certificate of incorporation may omit (a) such provisions of the original certificate of incorporation which named the incorporator or incorporators, the initial board of directors and the original subscribers for shares, and (b) such provisions contained in any amendment to the certificate of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective. Any such omissions shall not be deemed a further amendment.

(d) A restated certificate of incorporation shall be executed, acknowledged and filed in accordance with § 103 of this title. Upon its filing with the Secretary of State, the original certificate of incorporation, as theretofore amended or supplemented, shall be superseded; thenceforth, the restated certificate of incorporation, including any further amendments or changes made thereby, shall be the certificate of incorporation of the corporation, but the original date of incorporation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the certificate of incorporation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

8 Del. C. 1953, § 245; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 15; 59 Del. Laws, c. 437, § 11; 64 Del. Laws, c. 112, §§ 27-29; 70 Del. Laws, c. 587, § 16; 73 Del. Laws, c. 82, § 13; 77 Del. Laws, c. 253, §§ 36, 37.;






Subchapter IX Merger, Consolidation or Conversion

§ 251. Merger or consolidation of domestic corporations

(a) Any 2 or more corporations existing under the laws of this State may merge into a single corporation, which may be any 1 of the constituent corporations or may consolidate into a new corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) The board of directors of each corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation and declaring its advisability. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) The mode of carrying the same into effect;

(3) In the case of a merger, such amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger (which amendments or changes may amend and restate the certificate of incorporation of the surviving corporation in its entirety), or, if no such amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

(4) In the case of a consolidation, that the certificate of incorporation of the resulting corporation shall be as is set forth in an attachment to the agreement;

(5) The manner, if any, of converting the shares of each of the constituent corporations into shares or other securities of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such shares, and, if any shares of any of the constituent corporations are not to remain outstanding, to be converted solely into shares or other securities of the surviving or resulting corporation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of such shares are to receive in exchange for, or upon conversion of such shares and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of the surviving or resulting corporation; and

(6) Such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares, interests or rights, or for any other arrangement with respect thereto, consistent with § 155 of this title.

The agreement so adopted shall be executed and acknowledged in accordance with § 103 of this title. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement required by subsection (b) of this section shall be submitted to the stockholders of each constituent corporation at an annual or special meeting for the purpose of acting on the agreement. Due notice of the time, place and purpose of the meeting shall be mailed to each holder of stock, whether voting or nonvoting, of the corporation at the stockholder's address as it appears on the records of the corporation, at least 20 days prior to the date of the meeting. The notice shall contain a copy of the agreement or a brief summary thereof. At the meeting, the agreement shall be considered and a vote taken for its adoption or rejection. If a majority of the outstanding stock of the corporation entitled to vote thereon shall be voted for the adoption of the agreement, that fact shall be certified on the agreement by the secretary or assistant secretary of the corporation, provided that such certification on the agreement shall not be required if a certificate of merger or consolidation is filed in lieu of filing the agreement. If the agreement shall be so adopted and certified by each constituent corporation, it shall then be filed and shall become effective, in accordance with § 103 of this title. In lieu of filing the agreement of merger or consolidation required by this section, the surviving or resulting corporation may file a certificate of merger or consolidation, executed in accordance with § 103 of this title, which states:

(1) The name and state of incorporation of each of the constituent corporations;

(2) That an agreement of merger or consolidation has been approved, adopted, executed and acknowledged by each of the constituent corporations in accordance with this section;

(3) The name of the surviving or resulting corporation;

(4) In the case of a merger, such amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger (which amendments or changes may amend and restate the certificate of incorporation of the surviving corporation in its entirety), or, if no such amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

(5) In the case of a consolidation, that the certificate of incorporation of the resulting corporation shall be as set forth in an attachment to the certificate;

(6) That the executed agreement of consolidation or merger is on file at an office of the surviving corporation, stating the address thereof; and

(7) That a copy of the agreement of consolidation or merger will be furnished by the surviving corporation, on request and without cost, to any stockholder of any constituent corporation.

(d) Any agreement of merger or consolidation may contain a provision that at any time prior to the time that the agreement (or a certificate in lieu thereof) filed with the Secretary of State becomes effective in accordance with § 103 of this title, the agreement may be terminated by the board of directors of any constituent corporation notwithstanding approval of the agreement by the stockholders of all or any of the constituent corporations; in the event the agreement of merger or consolidation is terminated after the filing of the agreement (or a certificate in lieu thereof) with the Secretary of State but before the agreement (or a certificate in lieu thereof) has become effective, a certificate of termination or merger or consolidation shall be filed in accordance with § 103 of this title. Any agreement of merger or consolidation may contain a provision that the boards of directors of the constituent corporations may amend the agreement at any time prior to the time that the agreement (or a certificate in lieu thereof) filed with the Secretary of State becomes effective in accordance with § 103 of this title, provided that an amendment made subsequent to the adoption of the agreement by the stockholders of any constituent corporation shall not (1) alter or change the amount or kind of shares, securities, cash, property and/or rights to be received in exchange for or on conversion of all or any of the shares of any class or series thereof of such constituent corporation, (2) alter or change any term of the certificate of incorporation of the surviving corporation to be effected by the merger or consolidation, or (3) alter or change any of the terms and conditions of the agreement if such alteration or change would adversely affect the holders of any class or series thereof of such constituent corporation; in the event the agreement of merger or consolidation is amended after the filing thereof with the Secretary of State but before the agreement has become effective, a certificate of amendment of merger or consolidation shall be filed in accordance with § 103 of this title.

(e) In the case of a merger, the certificate of incorporation of the surviving corporation shall automatically be amended to the extent, if any, that changes in the certificate of incorporation are set forth in the agreement of merger.

(f) Notwithstanding the requirements of subsection (c) of this section, unless required by its certificate of incorporation, no vote of stockholders of a constituent corporation surviving a merger shall be necessary to authorize a merger if (1) the agreement of merger does not amend in any respect the certificate of incorporation of such constituent corporation, (2) each share of stock of such constituent corporation outstanding immediately prior to the effective date of the merger is to be an identical outstanding or treasury share of the surviving corporation after the effective date of the merger, and (3) either no shares of common stock of the surviving corporation and no shares, securities or obligations convertible into such stock are to be issued or delivered under the plan of merger, or the authorized unissued shares or the treasury shares of common stock of the surviving corporation to be issued or delivered under the plan of merger plus those initially issuable upon conversion of any other shares, securities or obligations to be issued or delivered under such plan do not exceed 20% of the shares of common stock of such constituent corporation outstanding immediately prior to the effective date of the merger. No vote of stockholders of a constituent corporation shall be necessary to authorize a merger or consolidation if no shares of the stock of such corporation shall have been issued prior to the adoption by the board of directors of the resolution approving the agreement of merger or consolidation. If an agreement of merger is adopted by the constituent corporation surviving the merger, by action of its board of directors and without any vote of its stockholders pursuant to this subsection, the secretary or assistant secretary of that corporation shall certify on the agreement that the agreement has been adopted pursuant to this subsection and, (1) if it has been adopted pursuant to the first sentence of this subsection, that the conditions specified in that sentence have been satisfied, or (2) if it has been adopted pursuant to the second sentence of this subsection, that no shares of stock of such corporation were issued prior to the adoption by the board of directors of the resolution approving the agreement of merger or consolidation, provided that such certification on the agreement shall not be required if a certificate of merger or consolidation is filed in lieu of filing the agreement. The agreement so adopted and certified shall then be filed and shall become effective, in accordance with § 103 of this title. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

(g) Notwithstanding the requirements of subsection (c) of this section, unless expressly required by its certificate of incorporation, no vote of stockholders of a constituent corporation shall be necessary to authorize a merger with or into a single direct or indirect wholly-owned subsidiary of such constituent corporation if: (1) such constituent corporation and the direct or indirect wholly-owned subsidiary of such constituent corporation are the only constituent entities to the merger; (2) each share or fraction of a share of the capital stock of the constituent corporation outstanding immediately prior to the effective time of the merger is converted in the merger into a share or equal fraction of share of capital stock of a holding company having the same designations, rights, powers and preferences, and the qualifications, limitations and restrictions thereof, as the share of stock of the constituent corporation being converted in the merger; (3) the holding company and the constituent corporation are corporations of this State and the direct or indirect wholly-owned subsidiary that is the other constituent entity to the merger is a corporation or limited liability company of this State; (4) the certificate of incorporation and by-laws of the holding company immediately following the effective time of the merger contain provisions identical to the certificate of incorporation and by-laws of the constituent corporation immediately prior to the effective time of the merger (other than provisions, if any, regarding the incorporator or incorporators, the corporate name, the registered office and agent, the initial board of directors and the initial subscribers for shares and such provisions contained in any amendment to the certificate of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination, or cancellation has become effective); (5) as a result of the merger the constituent corporation or its successor becomes or remains a direct or indirect wholly-owned subsidiary of the holding company; (6) the directors of the constituent corporation become or remain the directors of the holding company upon the effective time of the merger; (7) the organizational documents of the surviving entity immediately following the effective time of the merger contain provisions identical to the certificate of incorporation of the constituent corporation immediately prior to the effective time of the merger (other than provisions, if any, regarding the incorporator or incorporators, the corporate or entity name, the registered office and agent, the initial board of directors and the initial subscribers for shares, references to members rather than stockholders or shareholders, references to interests, units or the like rather than stock or shares, references to managers, managing members or other members of the governing body rather than directors and such provisions contained in any amendment to the certificate of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective); provided, however, that (i) if the organizational documents of the surviving entity do not contain the following provisions, they shall be amended in the merger to contain provisions requiring that (A) any act or transaction by or involving the surviving entity, other than the election or removal of directors or managers, managing members or other members of the governing body of the surviving entity, that requires for its adoption under this chapter or its organizational documents the approval of the stockholders or members of the surviving entity shall, by specific reference to this subsection, require, in addition, the approval of the stockholders of the holding company (or any successor by merger), by the same vote as is required by this chapter and/or by the organizational documents of the surviving entity; provided, however, that for purposes of this clause (i)(A), any surviving entity that is not a corporation shall include in such amendment a requirement that the approval of the stockholders of the holding company be obtained for any act or transaction by or involving the surviving entity, other than the election or removal of directors or managers, managing members or other members of the governing body of the surviving entity, which would require the approval of the stockholders of the surviving entity if the surviving entity were a corporation subject to this chapter; (B) any amendment of the organizational documents of a surviving entity that is not a corporation, which amendment would, if adopted by a corporation subject to this chapter, be required to be included in the certificate of incorporation of such corporation, shall, by specific reference to this subsection, require, in addition, the approval of the stockholders of the holding company (or any successor by merger), by the same vote as is required by this chapter and/or by the organizational documents of the surviving entity; and (C) the business and affairs of a surviving entity that is not a corporation shall be managed by or under the direction of a board of directors, board of managers or other governing body consisting of individuals who are subject to the same fiduciary duties applicable to, and who are liable for breach of such duties to the same extent as, directors of a corporation subject to this chapter; and (ii) the organizational documents of the surviving entity may be amended in the merger (A) to reduce the number of classes and shares of capital stock or other equity interests or units that the surviving entity is authorized to issue and (B) to eliminate any provision authorized by § 141(d) of this title; and (8) the stockholders of the constituent corporation do not recognize gain or loss for United States federal income tax purposes as determined by the board of directors of the constituent corporation. Neither paragraph (g)(7)(i) of this section nor any provision of a surviving entity's organizational documents required by paragraph (g)(7)(i) of this section shall be deemed or construed to require approval of the stockholders of the holding company to elect or remove directors or managers, managing members or other members of the governing body of the surviving entity. The term "organizational documents", as used in paragraph (g)(7) of this section and in the preceding sentence, shall, when used in reference to a corporation, mean the certificate of incorporation of such corporation, and when used in reference to a limited liability company, mean the limited liability company agreement of such limited liability company.

As used in this subsection only, the term "holding company" means a corporation which, from its incorporation until consummation of a merger governed by this subsection, was at all times a direct or indirect wholly-owned subsidiary of the constituent corporation and whose capital stock is issued in such merger. From and after the effective time of a merger adopted by a constituent corporation by action of its board of directors and without any vote of stockholders pursuant to this subsection: (i) to the extent the restrictions of § 203 of this title applied to the constituent corporation and its stockholders at the effective time of the merger, such restrictions shall apply to the holding company and its stockholders immediately after the effective time of the merger as though it were the constituent corporation, and all shares of stock of the holding company acquired in the merger shall for purposes of § 203 of this title be deemed to have been acquired at the time that the shares of stock of the constituent corporation converted in the merger were acquired, and provided further that any stockholder who immediately prior to the effective time of the merger was not an interested stockholder within the meaning of § 203 of this title shall not solely by reason of the merger become an interested stockholder of the holding company, (ii) if the corporate name of the holding company immediately following the effective time of the merger is the same as the corporate name of the constituent corporation immediately prior to the effective time of the merger, the shares of capital stock of the holding company into which the shares of capital stock of the constituent corporation are converted in the merger shall be represented by the stock certificates that previously represented shares of capital stock of the constituent corporation and (iii) to the extent a stockholder of the constituent corporation immediately prior to the merger had standing to institute or maintain derivative litigation on behalf of the constituent corporation, nothing in this section shall be deemed to limit or extinguish such standing. If an agreement of merger is adopted by a constituent corporation by action of its board of directors and without any vote of stockholders pursuant to this subsection, the secretary or assistant secretary of the constituent corporation shall certify on the agreement that the agreement has been adopted pursuant to this subsection and that the conditions specified in the first sentence of this subsection have been satisfied, provided that such certification on the agreement shall not be required if a certificate of merger or consolidation is filed in lieu of filing the agreement. The agreement so adopted and certified shall then be filed and become effective, in accordance with § 103 of this title. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

(h) Notwithstanding the requirements of subsection (c) of this section, unless expressly required by its certificate of incorporation, no vote of stockholders of a constituent corporation whose shares are listed on a national securities exchange or held of record by more than 2,000 holders immediately prior to the execution of the agreement of merger by such constituent corporation shall be necessary to authorize a merger if:

(1) The agreement of merger, which must be entered into on or after August 1, 2013, expressly provides that such merger shall be governed by this subsection and shall be effected as soon as practicable following the consummation of the offer referred to in paragraph (h)(2) of this section;

(2) A corporation consummates a tender or exchange offer for any and all of the outstanding stock of such constituent corporation on the terms provided in such agreement of merger that, absent this subsection, would be entitled to vote on the adoption or rejection of the agreement of merger;

(3) Following the consummation of such offer, the consummating corporation owns at least such percentage of the stock, and of each class or series thereof, of such constituent corporation that, absent this subsection, would be required to adopt the agreement of merger by this chapter and by the certificate of incorporation of such constituent corporation;

(4) At the time such constituent corporation's board of directors approves the agreement of merger, no other party to such agreement is an "interested stockholder" (as defined in § 203(c) of this title) of such constituent corporation;

(5) The corporation consummating the offer described in paragraph (h)(2) of this section merges with or into such constituent corporation pursuant to such agreement; and

(6) The outstanding shares of each class or series of stock of the constituent corporation not to be canceled in the merger are to be converted in such merger into, or into the right to receive, the same amount and kind of cash, property, rights or securities paid for shares of such class or series of stock of such constituent corporation upon consummation of the offer referred to in paragraph (h)(2) of this section.

If an agreement of merger is adopted without the vote of stockholders of a corporation pursuant to this subsection, the secretary or assistant secretary of the surviving corporation shall certify on the agreement that the agreement has been adopted pursuant to this subsection and that the conditions specified in this subsection (other than the condition listed in paragraph (h)(5) of this section) have been satisfied; provided that such certification on the agreement shall not be required if a certificate of merger is filed in lieu of filing the agreement. The agreement so adopted and certified shall then be filed and shall become effective, in accordance with § 103 of this title. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

8 Del. C. 1953, § 251; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 16; 57 Del. Laws, c. 148, § 22; 57 Del. Laws, c. 421, §§ 8, 9; 58 Del. Laws, c. 235, § 5; 59 Del. Laws, c. 437, §§ 12-14; 64 Del. Laws, c. 112, §§ 30-33; 66 Del. Laws, c. 136, §§ 17-23; 67 Del. Laws, c. 376, §§ 11, 12; 68 Del. Laws, c. 337, § 1; 69 Del. Laws, c. 235, § 5; 70 Del. Laws, c. 79, §§ 13-15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 349, §§ 8, 17; 70 Del. Laws, c. 587, §§ 17, 18; 71 Del. Laws, c. 339, §§ 43, 44; 72 Del. Laws, c. 123, § 7; 73 Del. Laws, c. 82, §§ 14-20; 74 Del. Laws, c. 84, §§ 10, 11; 75 Del. Laws, c. 30, § 3; 76 Del. Laws, c. 145, §§ 4-7; 77 Del. Laws, c. 290, §§ 8-10; 79 Del. Laws, c. 72, § 6.;



§ 252. Merger or consolidation of domestic and foreign corporations; service of process upon surviving or resulting corporation

(a) Any 1 or more corporations of this State may merge or consolidate with 1 or more other corporations of any other state or states of the United States, or of the District of Columbia if the laws of the other state or states, or of the District permit a corporation of such jurisdiction to merge or consolidate with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any 1 of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, which may be a corporation of the state of incorporation of any 1 of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. In addition, any 1 or more corporations existing under the laws of this State may merge or consolidate with 1 or more corporations organized under the laws of any jurisdiction other than 1 of the United States if the laws under which the other corporation or corporations are organized permit a corporation of such jurisdiction to merge or consolidate with a corporation of another jurisdiction.

(b) All the constituent corporations shall enter into an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) The mode of carrying the same into effect;

(3) The manner, if any, of converting the shares of each of the constituent corporations into shares or other securities of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such shares, and, if any shares of any of the constituent corporations are not to remain outstanding, to be converted solely into shares or other securities of the surviving or resulting corporation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of the shares or other securities of the surviving or resulting corporation;

(4) Such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares of the surviving or resulting corporation or of any other corporation the securities of which are to be received in the merger or consolidation, or for some other arrangement with respect thereto consistent with § 155 of this title; and

(5) Such other provisions or facts as shall be required to be set forth in certificates of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation.

Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement shall be adopted, approved, certified, executed and acknowledged by each of the constituent corporations in accordance with the laws under which it is formed, and, in the case of a Delaware corporation, in the same manner as is provided in § 251 of this title. The agreement shall be filed and shall become effective for all purposes of the laws of this State when and as provided in § 251 of this title with respect to the merger or consolidation of corporations of this State. In lieu of filing the agreement of merger or consolidation, the surviving or resulting corporation may file a certificate of merger or consolidation, executed in accordance with § 103 of this title, which states:

(1) The name and state or jurisdiction of incorporation of each of the constituent corporations;

(2) That an agreement of merger or consolidation has been approved, adopted, certified, executed and acknowledged by each of the constituent corporations in accordance with this subsection;

(3) The name of the surviving or resulting corporation;

(4) In the case of a merger, such amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger (which amendments or changes may amend and restate the certificate of incorporation of the surviving corporation in its entirety), or, if no such amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

(5) In the case of a consolidation, that the certificate of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

(6) That the executed agreement of consolidation or merger is on file at an office of the surviving corporation and the address thereof;

(7) That a copy of the agreement of consolidation or merger will be furnished by the surviving corporation, on request and without cost, to any stockholder of any constituent corporation;

(8) If the corporation surviving or resulting from the merger or consolidation is to be a corporation of this State, the authorized capital stock of each constituent corporation which is not a corporation of this State; and

(9) The agreement, if any, required by subsection (d) of this section.

(d) If the corporation surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state or jurisdiction other than this State, it shall agree that it may be served with process in this State in any proceeding for enforcement of any obligation of any constituent corporation of this State, as well as for enforcement of any obligation of the surviving or resulting corporation arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of this title, and shall irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving or resulting corporation thereof by letter, directed to such surviving or resulting corporation at its address so specified, unless such surviving or resulting corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

(e) Section 251(d) of this title shall apply to any merger or consolidation under this section; § 251(e) of this title shall apply to a merger under this section in which the surviving corporation is a corporation of this State; and § 251(f) and (h) of this title shall apply to any merger under this section.

8 Del. C. 1953, § 252; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 17; 57 Del. Laws, c. 148, § 23; 59 Del. Laws, c. 437, §§ 15, 16; 64 Del. Laws, c. 112, §§ 34, 35; 66 Del. Laws, c. 136, §§ 24, 25; 67 Del. Laws, c. 190, § 4; 68 Del. Laws, c. 337, § 2; 69 Del. Laws, c. 61, §§ 4-6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 349, §§ 9, 18; 70 Del. Laws, c. 587, § 19; 71 Del. Laws, c. 339, § 45; 74 Del. Laws, c. 84, § 12; 77 Del. Laws, c. 290, §§ 11, 12; 79 Del. Laws, c. 72, § 7.;



§ 253. Merger of parent corporation and subsidiary or subsidiaries

(a) In any case in which at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of this title), of which class there are outstanding shares that, absent this subsection, would be entitled to vote on such merger, is owned by another corporation and 1 of the corporations is a corporation of this State and the other or others are corporations of this State, or any other state or states, or the District of Columbia and the laws of the other state or states, or the District permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction, the corporation having such stock ownership may either merge the other corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such other corporations, into 1 of the other corporations by executing, acknowledging and filing, in accordance with § 103 of this title, a certificate of such ownership and merger setting forth a copy of the resolution of its board of directors to so merge and the date of the adoption; provided, however, that in case the parent corporation shall not own all the outstanding stock of all the subsidiary corporations, parties to a merger as aforesaid, the resolution of the board of directors of the parent corporation shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving corporation upon surrender of each share of the subsidiary corporation or corporations not owned by the parent corporation, or the cancellation of some or all of such shares. Any of the terms of the resolution of the board of directors to so merge may be made dependent upon facts ascertainable outside of such resolution, provided that the manner in which such facts shall operate upon the terms of the resolution is clearly and expressly set forth in the resolution. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation. If the parent corporation be not the surviving corporation, the resolution shall include provision for the pro rata issuance of stock of the surviving corporation to the holders of the stock of the parent corporation on surrender of any certificates therefor, and the certificate of ownership and merger shall state that the proposed merger has been approved by a majority of the outstanding stock of the parent corporation entitled to vote thereon at a meeting duly called and held after 20 days' notice of the purpose of the meeting mailed to each such stockholder at the stockholder's address as it appears on the records of the corporation if the parent corporation is a corporation of this State or state that the proposed merger has been adopted, approved, certified, executed and acknowledged by the parent corporation in accordance with the laws under which it is organized if the parent corporation is not a corporation of this State. If the surviving corporation exists under the laws of the District of Columbia or any state or jurisdiction other than this State:

(1) Section 252(d) of this title or § 258(c) of this title, as applicable, shall also apply to a merger under this section; and

(2) The terms and conditions of the merger shall obligate the surviving corporation to provide the agreement, and take the actions, required by § 252(d) of this title or § 258(c) of this title, as applicable.

(b) If the surviving corporation is a Delaware corporation, it may change its corporate name by the inclusion of a provision to that effect in the resolution of merger adopted by the directors of the parent corporation and set forth in the certificate of ownership and merger, and upon the effective date of the merger, the name of the corporation shall be so changed.

(c) Section § 251(d) of this title shall apply to a merger under this section, and § 251(e) of this title shall apply to a merger under this section in which the surviving corporation is the subsidiary corporation and is a corporation of this State. References to "agreement of merger" in § 251(d) and (e) of this title shall mean for purposes of this subsection the resolution of merger adopted by the board of directors of the parent corporation. Any merger which effects any changes other than those authorized by this section or made applicable by this subsection shall be accomplished under § 251, § 252, § 257, or § 258 of this title. Section 262 of this title shall not apply to any merger effected under this section, except as provided in subsection (d) of this section.

(d) In the event all of the stock of a subsidiary Delaware corporation party to a merger effected under this section is not owned by the parent corporation immediately prior to the merger, the stockholders of the subsidiary Delaware corporation party to the merger shall have appraisal rights as set forth in § 262 of this title.

(e) A merger may be effected under this section although 1 or more of the corporations parties to the merger is a corporation organized under the laws of a jurisdiction other than 1 of the United States; provided that the laws of such jurisdiction permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction.

(f) This section shall apply to nonstock corporations if the parent corporation is such a corporation and is the surviving corporation of the merger; provided, however, that references to the directors of the parent corporation shall be deemed to be references to members of the governing body of the parent corporation, and references to the board of directors of the parent corporation shall be deemed to be references to the governing body of the parent corporation.

(g) Nothing in this section shall be deemed to authorize the merger of a corporation with a charitable nonstock corporation, if the charitable status of such charitable nonstock corporation would thereby be lost or impaired.

8 Del. C. 1953, § 253; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 18; 57 Del. Laws, c. 148, § 24; 59 Del. Laws, c. 106, §§ 10, 11; 60 Del. Laws, c. 371, § 2; 63 Del. Laws, c. 25, § 13; 64 Del. Laws, c. 112, §§ 36, 37; 66 Del. Laws, c. 136, § 26; 69 Del. Laws, c. 61, §§ 7, 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 299, § 1; 70 Del. Laws, c. 349, § 10; 70 Del. Laws, c. 587, § 20; 72 Del. Laws, c. 123, § 8; 74 Del. Laws, c. 84, § 13; 77 Del. Laws, c. 253, §§ 38-40; 77 Del. Laws, c. 290, § 13.;



§ 254. Merger or consolidation of domestic corporation and joint-stock or other association

(a) The term "joint-stock association" as used in this section, includes any association of the kind commonly known as a joint-stock association or joint-stock company and any unincorporated association, trust or enterprise having members or having outstanding shares of stock or other evidences of financial or beneficial interest therein, whether formed by agreement or under statutory authority or otherwise, but does not include a corporation, partnership or limited liability company. The term "stockholder" as used in this section, includes every member of such joint-stock association or holder of a share of stock or other evidence of financial or beneficial interest therein.

(b) Any 1 or more corporations of this State may merge or consolidate with 1 or more joint-stock associations, except a joint-stock association formed under the laws of a state which forbids such merger or consolidation. Such corporation or corporations and such 1 or more joint-stock associations may merge into a single corporation, or joint-stock association, which may be any one of such corporations or joint-stock associations, or they may consolidate into a new corporation or joint-stock association of this State, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. The surviving or resulting entity may be organized for profit or not organized for profit, and if the surviving or resulting entity is a corporation, it may be a stock corporation or a nonstock corporation.

(c) Each such corporation and joint-stock association shall enter into a written agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) The mode of carrying the same into effect;

(3) The manner, if any, of converting the shares of stock of each stock corporation, the interest of members of each nonstock corporation, and the shares, membership or financial or beneficial interests in each of the joint-stock associations into shares or other securities of a stock corporation or membership interests of a nonstock corporation or into shares, memberships or financial or beneficial interests of the joint-stock association surviving or resulting from such merger or consolidation, or of cancelling some or all of such shares, memberships or financial or beneficial interests, and, if any shares of any such stock corporation, any membership interests of any such nonstock corporation or any shares, memberships or financial or beneficial interests in any such joint-stock association are not to remain outstanding, to be converted solely into shares or other securities of the stock corporation or membership interests of the nonstock corporation or into shares, memberships or financial or beneficial interests of the joint-stock association surviving or resulting from such merger or consolidation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of shares of any such stock corporation, membership interests of any such nonstock corporation, or shares, memberships or financial or beneficial interests of any such joint-stock association are to receive in exchange for, or upon conversion of such shares, membership interests or shares, memberships or financial or beneficial interests, and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of the stock corporation or membership interests of the nonstock corporation or shares, memberships or financial or beneficial interests of the joint-stock association surviving or resulting from such merger or consolidation; and

(4) Such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance of fractional shares where the surviving or resulting entity is a corporation.

There shall also be set forth in the agreement such other matters or provisions as shall then be required to be set forth in certificates of incorporation or documents required to establish and maintain a joint-stock association by the laws of this State and that can be stated in the case of such merger or consolidation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(d) The agreement required by subsection (c) of this section shall be adopted, approved, certified, executed and acknowledged by each of the stock or nonstock corporations in the same manner as is provided in § 251 or § 255 of this title, respectively, and in the case of the joint-stock associations in accordance with their articles of association or other instrument containing the provisions by which they are organized or regulated or in accordance with the laws of the state under which they are formed, as the case may be. Where the surviving or resulting entity is a corporation, the agreement shall be filed and shall become effective for all purposes of the laws of this State when and as provided in § 251 of this title with respect to the merger or consolidation of corporations of this State. In lieu of filing the agreement of merger or consolidation, where the surviving or resulting entity is a corporation it may file a certificate of merger or consolidation, executed in accordance with § 103 of this title, which states:

(1) The name, state of domicile and type of entity of each of the constituent entities;

(2) That an agreement of merger or consolidation has been approved, adopted, certified, executed and acknowledged by each of the constituent entities in accordance with this subsection;

(3) The name of the surviving or resulting corporation;

(4) In the case of a merger, such amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger (which amendments or changes may amend and restate the certificate of incorporation of the surviving corporation in its entirety), or, if no such amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

(5) In the case of a consolidation, that the certificate of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

(6) That the executed agreement of consolidation or merger is on file at an office of the surviving corporation and the address thereof; and

(7) That a copy of the agreement of consolidation or merger will be furnished by the surviving corporation, on request and without cost, to any stockholder of any constituent entity.

Where the surviving or resulting entity is a joint-stock association, the agreement shall be filed and shall be effective for all purposes when filed in accordance with the laws regulating the creation of joint-stock associations.

(e) Sections 251(d), 251(e), 251(f), 252(d), 259 through 262 and 328 of this title shall, insofar as they are applicable, apply to mergers or consolidations between corporations and joint-stock associations; the word "corporation" where applicable, as used in those sections, being deemed to include joint-stock associations as defined herein. Where the surviving or resulting entity is a corporation, the personal liability, if any, of any stockholder of a joint-stock association existing at the time of such merger or consolidation shall not thereby be extinguished, shall remain personal to such stockholder and shall not become the liability of any subsequent transferee of any share of stock in such surviving or resulting corporation or of any other stockholder of such surviving or resulting corporation.

(f) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation or charitable joint-stock association into a stock corporation or joint-stock association if the charitable status of such nonstock corporation or joint-stock association would be thereby lost or impaired, but a stock corporation or joint-stock association may be merged into a charitable nonstock corporation or charitable joint-stock association which shall continue as the surviving corporation or joint-stock association.

8 Del. C. 1953, § 254; 56 Del. Laws, c. 50; 57 Del. Laws, c. 421, § 10; 59 Del. Laws, c. 437, §§ 17, 18; 64 Del. Laws, c. 112, § 38; 66 Del. Laws, c. 136, §§ 27, 28; 66 Del. Laws, c. 352, §§ 4-6; 67 Del. Laws, c. 376, §§ 13-17; 69 Del. Laws, c. 61, § 9; 70 Del. Laws, c. 349, §§ 11, 19; 70 Del. Laws, c. 587, § 21; 71 Del. Laws, c. 120, § 14; 71 Del. Laws, c. 339, § 46; 74 Del. Laws, c. 84, § 14; 77 Del. Laws, c. 290, § 14; 78 Del. Laws, c. 273, § 1; 79 Del. Laws, c. 72, § 8.;



§ 255. Merger or consolidation of domestic nonstock corporations

(a) Any 2 or more nonstock corporations of this State, whether or not organized for profit, may merge into a single corporation, which may be any 1 of the constituent corporations, or they may consolidate into a new nonstock corporation, whether or not organized for profit, formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) Subject to subsection (d) of this section, the governing body of each corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) The mode of carrying the same into effect;

(3) Such other provisions or facts required or permitted by this chapter to be stated in a certificate of incorporation for nonstock corporations as can be stated in the case of a merger or consolidation, stated in such altered form as the circumstances of the case require;

(4) The manner, if any, of converting the memberships or membership interests of each of the constituent corporations into memberships or membership interests of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such memberships or membership interests; and

(5) Such other details or provisions as are deemed desirable.

The agreement so adopted shall be executed and acknowledged in accordance with § 103 of this title. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) Subject to subsection (d) of this section, the agreement shall be submitted to the members of each constituent corporation, at an annual or special meeting thereof for the purpose of acting on the agreement. Due notice of the time, place and purpose of the meeting shall be mailed to each member of each such corporation who has the right to vote for the election of the members of the governing body of the corporation and to each other member who is entitled to vote on the merger under the certificate of incorporation or the bylaws of such corporation, at the member's address as it appears on the records of the corporation, at least 20 days prior to the date of the meeting. The notice shall contain a copy of the agreement or a brief summary thereof. At the meeting the agreement shall be considered and a vote, in person or by proxy, taken for the adoption or rejection of the agreement. If the agreement is adopted by a majority of the members of each such corporation entitled to vote for the election of the members of the governing body of the corporation and any other members entitled to vote on the merger under the certificate of incorporation or the bylaws of such corporation, then that fact shall be certified on the agreement by the officer of each such corporation performing the duties ordinarily performed by the secretary or assistant secretary of a corporation, provided that such certification on the agreement shall not be required if a certificate of merger or consolidation is filed in lieu of filing the agreement. If the agreement shall be adopted and certified by each constituent corporation in accordance with this section, it shall be filed and shall become effective in accordance with § 103 of this title. The provisions set forth in the last sentence of § 251(c) of this title shall apply to a merger under this section, and the reference therein to "stockholder" shall be deemed to include "member" hereunder.

(d) Notwithstanding subsection (b) or (c) of this section, if, under the certificate of incorporation or the bylaws of any 1 or more of the constituent corporations, there shall be no members who have the right to vote for the election of the members of the governing body of the corporation, or for the merger, other than the members of the governing body themselves, no further action by the governing body or the members of such corporation shall be necessary if the resolution approving an agreement of merger or consolidation has been adopted by a majority of all the members of the governing body thereof, and that fact shall be certified on the agreement in the same manner as is provided in the case of the adoption of the agreement by the vote of the members of a corporation, provided that such certification on the agreement shall not be required if a certificate of merger or consolidation is filed in lieu of filing the agreement, and thereafter the same procedure shall be followed to consummate the merger or consolidation.

(e) Section 251(d) of this title shall apply to a merger under this section; provided, however, that references to the board of directors, to stockholders, and to shares of a constituent corporation shall be deemed to be references to the governing body of the corporation, to members of the corporation, and to memberships or membership interests, as applicable, respectively.

(f) Section 251(e) of this title shall apply to a merger under this section.

(g) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a nonstock corporation if such charitable nonstock corporation would thereby have its charitable status lost or impaired; but a nonstock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

8 Del. C. 1953, § 255; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 19; 58 Del. Laws, c. 235, § 6; 59 Del. Laws, c. 437, §§ 19, 20; 64 Del. Laws, c. 112, §§ 39-41; 66 Del. Laws, c. 136, § 29; 70 Del. Laws, c. 349, § 12; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 587, § 22; 72 Del. Laws, c. 123, § 9; 74 Del. Laws, c. 84, § 15; 76 Del. Laws, c. 145, §§ 8, 9; 77 Del. Laws, c. 253, § 41.;



§ 256. Merger or consolidation of domestic and foreign nonstock corporations; service of process upon surviving or resulting corporation

(a) Any 1 or more nonstock corporations of this State may merge or consolidate with 1 or more other nonstock corporations of any other state or states of the United States, or of the District of Columbia if the laws of such other state or states or of the District permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any 1 of the constituent corporations, or they may consolidate into a new nonstock corporation formed by the consolidation, which may be a corporation of the state of incorporation of any 1 of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. In addition, any 1 or more nonstock corporations organized under the laws of any jurisdiction other than 1 of the United States may merge or consolidate with 1 or more nonstock corporations of this State if the surviving or resulting corporation will be a corporation of this State, and if the laws under which the other corporation or corporations are formed permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction.

(b) All the constituent corporations shall enter into an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) The mode of carrying the same into effect;

(3) The manner, if any, of converting the memberships or membership interests of each of the constituent corporations into memberships or membership interests of the corporation surviving or resulting from such merger or consolidation or of cancelling some or all of such memberships or membership interests;

(4) Such other details and provisions as shall be deemed desirable; and

(5) Such other provisions or facts as shall then be required to be stated in a certificate of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation.

Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement shall be adopted, approved, certified, executed and acknowledged by each of the constituent corporations in accordance with the laws under which it is formed and, in the case of a Delaware corporation, in the same manner as is provided in § 255 of this title. The agreement shall be filed and shall become effective for all purposes of the laws of this State when and as provided in § 255 of this title with respect to the merger of nonstock corporations of this State. Insofar as they may be applicable, the provisions set forth in the last sentence of § 252(c) of this title shall apply to a merger under this section, and the reference therein to "stockholder" shall be deemed to include "member" hereunder.

(d) If the corporation surviving or resulting from the merger or consolidation is to be governed by the laws of any state other than this State, it shall agree that it may be served with process in this State in any proceeding for enforcement of any obligation of any constituent corporation of this State, as well as for enforcement of any obligation of the surviving or resulting corporation arising from the merger or consolidation and shall irrevocably appoint the Secretary of State as its agent to accept service of process in any suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving or resulting corporation thereof by letter, directed to such corporation at its address so specified, unless such surviving or resulting corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

(e) Section § 251(e) of this title shall apply to a merger under this section if the corporation surviving the merger is a corporation of this State.

(f) Section 251(d) of this title shall apply to a merger under this section; provided, however, that references to the board of directors, to stockholders, and to shares of a constituent corporation shall be deemed to be references to the governing body of the corporation, to members of the corporation, and to memberships or membership interests, as applicable, respectively.

(g) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a nonstock corporation, if the charitable status of such charitable nonstock corporation would thereby be lost or impaired; but a nonstock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

8 Del. C. 1953, § 256; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 20; 57 Del. Laws, c. 148, § 25; 59 Del. Laws, c. 437, §§ 21, 22; 64 Del. Laws, c. 112, §§ 42, 43; 67 Del. Laws, c. 190, § 5; 67 Del. Laws, c. 376, § 18; 70 Del. Laws, c. 349, § 13; 70 Del. Laws, c. 587, § 23; 71 Del. Laws, c. 339, § 47; 74 Del. Laws, c. 84, § 16; 77 Del. Laws, c. 253, §§ 42, 43; 77 Del. Laws, c. 290, § 15.;



§ 257. Merger or consolidation of domestic stock and nonstock corporations

(a) Any 1 or more nonstock corporations of this State, whether or not organized for profit, may merge or consolidate with 1 or more stock corporations of this State, whether or not organized for profit. The constituent corporations may merge into a single corporation, which may be any 1 of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. The surviving constituent corporation or the new corporation may be organized for profit or not organized for profit and may be a stock corporation or a nonstock corporation.

(b) The board of directors of each stock corporation which desires to merge or consolidate and the governing body of each nonstock corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) The mode of carrying the same into effect;

(3) Such other provisions or facts required or permitted by this chapter to be stated in a certificate of incorporation as can be stated in the case of a merger or consolidation, stated in such altered form as the circumstances of the case require;

(4) The manner, if any, of converting the shares of stock of a stock corporation and the memberships or membership interests of a nonstock corporation into shares or other securities of a stock corporation or memberships or membership interests of a nonstock corporation surviving or resulting from such merger or consolidation or of cancelling some or all of such shares or memberships or membership interests, and, if any shares of any such stock corporation or memberships or membership interests of any such nonstock corporation are not to remain outstanding, to be converted solely into shares or other securities of the stock corporation or memberships or membership interests of the nonstock corporation surviving or resulting from such merger or consolidation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of shares of any such stock corporation or memberships or membership interests of any such nonstock corporation are to receive in exchange for, or upon conversion of such shares or memberships or membership interests, and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of any stock corporation or memberships or membership interests of any nonstock corporation surviving or resulting from such merger or consolidation; and

(5) Such other details or provisions as are deemed desirable.

In such merger or consolidation the memberships or membership interests of a constituent nonstock corporation may be treated in various ways so as to convert such memberships or membership interests into interests of value, other than shares of stock, in the surviving or resulting stock corporation or into shares of stock in the surviving or resulting stock corporation, voting or nonvoting, or into creditor interests or any other interests of value equivalent to their memberships or membership interests in their nonstock corporation. The voting rights of members of a constituent nonstock corporation need not be considered an element of value in measuring the reasonable equivalence of the value of the interests received in the surviving or resulting stock corporation by members of a constituent nonstock corporation, nor need the voting rights of shares of stock in a constituent stock corporation be considered as an element of value in measuring the reasonable equivalence of the value of the interests in the surviving or resulting nonstock corporations received by stockholders of a constituent stock corporation, and the voting or nonvoting shares of a stock corporation may be converted into any type of membership or membership interest, however designated, creditor interests or participating interests, in the nonstock corporation surviving or resulting from such merger or consolidation of a stock corporation and a nonstock corporation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement required by subsection (b) of this section, in the case of each constituent stock corporation, shall be adopted, approved, certified, executed and acknowledged by each constituent corporation in the same manner as is provided in § 251 of this title and, in the case of each constituent nonstock corporation, shall be adopted, approved, certified, executed and acknowledged by each of said constituent corporations in the same manner as is provided in § 255 of this title. The agreement shall be filed and shall become effective for all purposes of the laws of this State when and as provided in § 251 of this title with respect to the merger of stock corporations of this State. Insofar as they may be applicable, the provisions set forth in the last sentence of § 251(c) of this title shall apply to a merger under this section, and the reference therein to "stockholder" shall be deemed to include "member" hereunder.

(d) Section 251(e) of this title shall apply to a merger under this section, if the surviving corporation is a corporation of this State; § 251(d) of this title shall apply to any constituent stock corporation participating in a merger or consolidation under this section; and § 251(f) of this title shall apply to any constituent stock corporation participating in a merger under this section.

(e) Section 251(d) of this title shall apply to a merger under this section; provided, however, that, for purposes of a constituent nonstock corporation, references to the board of directors, to stockholders, and to shares of a constituent corporation shall be deemed to be references to the governing body of the corporation, to members of the corporation, and to memberships or membership interests, as applicable, respectively.

(f) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a stock corporation, if the charitable status of such nonstock corporation would thereby be lost or impaired; but a stock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

8 Del. C. 1953, § 257; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 21; 59 Del. Laws, c. 437, §§ 23, 24; 64 Del. Laws, c. 112, § 44; 66 Del. Laws, c. 352, §§ 7, 8; 70 Del. Laws, c. 349, § 14; 70 Del. Laws, c. 587, § 24; 71 Del. Laws, c. 339, § 48; 74 Del. Laws, c. 84, § 17; 77 Del. Laws, c. 253, § 44; 79 Del. Laws, c. 72, § 9.;



§ 258. Merger or consolidation of domestic and foreign stock and nonstock corporations

(a) Any 1 or more corporations of this State, whether stock or nonstock corporations and whether or not organized for profit, may merge or consolidate with 1 or more other corporations of any other state or states of the United States or of the District of Columbia whether stock or nonstock corporations and whether or not organized for profit, if the laws under which the other corporation or corporations are formed shall permit such a corporation of such jurisdiction to merge with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any 1 of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, which may be a corporation of the place of incorporation of any 1 of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. The surviving or new corporation may be either a stock corporation or a nonstock corporation, as shall be specified in the agreement of merger required by subsection (b) of this section.

(b) The method and procedure to be followed by the constituent corporations so merging or consolidating shall be as prescribed in § 257 of this title in the case of Delaware corporations. The agreement of merger or consolidation shall also set forth such other matters or provisions as shall then be required to be set forth in certificates of incorporation by the laws of the state which are stated in the agreement to be the laws which shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation. The agreement, in the case of foreign corporations, shall be adopted, approved, certified, executed and acknowledged by each of the constituent foreign corporations in accordance with the laws under which each is formed.

(c) The requirements of § 252(d) of this title as to the appointment of the Secretary of State to receive process and the manner of serving the same in the event the surviving or new corporation is to be governed by the laws of any other state shall also apply to mergers or consolidations effected under this section. Section 251(e) of this title shall apply to mergers effected under this section if the surviving corporation is a corporation of this State; § 251(d) of this title shall apply to any constituent corporation participating in a merger or consolidation under this section (provided, however, that for purposes of a constituent nonstock corporation, references to the board of directors, to stockholders, and to shares shall be deemed to be references to the governing body of the corporation, to members of the corporation, and to memberships or membership interests of the corporation, as applicable, respectively); and § 251(f) of this title shall apply to any constituent stock corporation participating in a merger under this section.

(d) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a stock corporation, if the charitable status of such nonstock corporation would thereby be lost or impaired; but a stock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

8 Del. C. 1953, § 258; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 22; 57 Del. Laws, c. 148, § 26; 76 Del. Laws, c. 145, § 10; 77 Del. Laws, c. 253, §§ 45, 46.;



§ 259. Status, rights, liabilities, of constituent and surviving or resulting corporations following merger or consolidation

(a) When any merger or consolidation shall have become effective under this chapter, for all purposes of the laws of this State the separate existence of all the constituent corporations, or of all such constituent corporations except the one into which the other or others of such constituent corporations have been merged, as the case may be, shall cease and the constituent corporations shall become a new corporation, or be merged into 1 of such corporations, as the case may be, possessing all the rights, privileges, powers and franchises as well of a public as of a private nature, and being subject to all the restrictions, disabilities and duties of each of such corporations so merged or consolidated; and all and singular, the rights, privileges, powers and franchises of each of said corporations, and all property, real, personal and mixed, and all debts due to any of said constituent corporations on whatever account, as well for stock subscriptions as all other things in action or belonging to each of such corporations shall be vested in the corporation surviving or resulting from such merger or consolidation; and all property, rights, privileges, powers and franchises, and all and every other interest shall be thereafter as effectually the property of the surviving or resulting corporation as they were of the several and respective constituent corporations, and the title to any real estate vested by deed or otherwise, under the laws of this State, in any of such constituent corporations, shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of any of said constituent corporations shall be preserved unimpaired, and all debts, liabilities and duties of the respective constituent corporations shall thenceforth attach to said surviving or resulting corporation, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it.

(b) In the case of a merger of banks or trust companies, without any order or action on the part of any court or otherwise, all appointments, designations, and nominations, and all other rights and interests as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, trustee of estates of persons mentally ill and in every other fiduciary capacity, shall be automatically vested in the corporation resulting from or surviving such merger; provided, however, that any party in interest shall have the right to apply to an appropriate court or tribunal for a determination as to whether the surviving corporation shall continue to serve in the same fiduciary capacity as the merged corporation, or whether a new and different fiduciary should be appointed.

8 Del. C. 1953, § 259; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 23.;



§ 260. Powers of corporation surviving or resulting from merger or consolidation; issuance of stock, bonds or other indebtedness

When 2 or more corporations are merged or consolidated, the corporation surviving or resulting from the merger may issue bonds or other obligations, negotiable or otherwise, and with or without coupons or interest certificates thereto attached, to an amount sufficient with its capital stock to provide for all the payments it will be required to make, or obligations it will be required to assume, in order to effect the merger or consolidation. For the purpose of securing the payment of any such bonds and obligations, it shall be lawful for the surviving or resulting corporation to mortgage its corporate franchise, rights, privileges and property, real, personal or mixed. The surviving or resulting corporation may issue certificates of its capital stock or uncertificated stock if authorized to do so and other securities to the stockholders of the constituent corporations in exchange or payment for the original shares, in such amount as shall be necessary in accordance with the terms of the agreement of merger or consolidation in order to effect such merger or consolidation in the manner and on the terms specified in the agreement.

8 Del. C. 1953, § 260; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 45.;



§ 261. Effect of merger upon pending actions

Any action or proceeding, whether civil, criminal or administrative, pending by or against any corporation which is a party to a merger or consolidation shall be prosecuted as if such merger or consolidation had not taken place, or the corporation surviving or resulting from such merger or consolidation may be substituted in such action or proceeding.

8 Del. C. 1953, § 261; 56 Del. Laws, c. 50.;



§ 262. Appraisal rights [For application of this section, see 79 Del. Laws, c. 72, § 22 and 79 Del. Laws, c. 122, § 12]

(a) Any stockholder of a corporation of this State who holds shares of stock on the date of the making of a demand pursuant to subsection (d) of this section with respect to such shares, who continuously holds such shares through the effective date of the merger or consolidation, who has otherwise complied with subsection (d) of this section and who has neither voted in favor of the merger or consolidation nor consented thereto in writing pursuant to § 228 of this title shall be entitled to an appraisal by the Court of Chancery of the fair value of the stockholder's shares of stock under the circumstances described in subsections (b) and (c) of this section. As used in this section, the word "stockholder" means a holder of record of stock in a corporation; the words "stock" and "share" mean and include what is ordinarily meant by those words; and the words "depository receipt" mean a receipt or other instrument issued by a depository representing an interest in 1 or more shares, or fractions thereof, solely of stock of a corporation, which stock is deposited with the depository.

(b) Appraisal rights shall be available for the shares of any class or series of stock of a constituent corporation in a merger or consolidation to be effected pursuant to § 251 (other than a merger effected pursuant to § 251(g) of this title and, subject to paragraph (b)(3) of this section, § 251(h) of this title), § 252, § 254, § 255, § 256, § 257, § 258, § 263 or § 264 of this title:

(1) Provided, however, that, except as expressly provided in § 363(b) of this title, no appraisal rights under this section shall be available for the shares of any class or series of stock, which stock, or depository receipts in respect thereof, at the record date fixed to determine the stockholders entitled to receive notice of the meeting of stockholders to act upon the agreement of merger or consolidation, were either: (i) listed on a national securities exchange or (ii) held of record by more than 2,000 holders; and further provided that no appraisal rights shall be available for any shares of stock of the constituent corporation surviving a merger if the merger did not require for its approval the vote of the stockholders of the surviving corporation as provided in § 251(f) of this title.

(2) Notwithstanding paragraph (b)(1) of this section, appraisal rights under this section shall be available for the shares of any class or series of stock of a constituent corporation if the holders thereof are required by the terms of an agreement of merger or consolidation pursuant to §§ 251, 252, 254, 255, 256, 257, 258, 263 and 264 of this title to accept for such stock anything except:

a. Shares of stock of the corporation surviving or resulting from such merger or consolidation, or depository receipts in respect thereof;

b. Shares of stock of any other corporation, or depository receipts in respect thereof, which shares of stock (or depository receipts in respect thereof) or depository receipts at the effective date of the merger or consolidation will be either listed on a national securities exchange or held of record by more than 2,000 holders;

c. Cash in lieu of fractional shares or fractional depository receipts described in the foregoing paragraphs (b)(2)a. and b. of this section; or

d. Any combination of the shares of stock, depository receipts and cash in lieu of fractional shares or fractional depository receipts described in the foregoing paragraphs (b)(2)a., b. and c. of this section.

(3) In the event all of the stock of a subsidiary Delaware corporation party to a merger effected under § 251(h), § 253 or § 267 of this title is not owned by the parent immediately prior to the merger, appraisal rights shall be available for the shares of the subsidiary Delaware corporation.

(4) In the event of an amendment to a corporation's certificate of incorporation contemplated by § 363(a) of this title, appraisal rights shall be available as contemplated by § 363(b) of this title, and the procedures of this section, including those set forth in subsections (d) and (e) of this section, shall apply as nearly as practicable, with the word "amendment" substituted for the words "merger or consolidation," and the word "corporation" substituted for the words "constituent corporation" and/or "surviving or resulting corporation."

(c) Any corporation may provide in its certificate of incorporation that appraisal rights under this section shall be available for the shares of any class or series of its stock as a result of an amendment to its certificate of incorporation, any merger or consolidation in which the corporation is a constituent corporation or the sale of all or substantially all of the assets of the corporation. If the certificate of incorporation contains such a provision, the procedures of this section, including those set forth in subsections (d) and (e) of this section, shall apply as nearly as is practicable.

(d) Appraisal rights shall be perfected as follows:

(1) If a proposed merger or consolidation for which appraisal rights are provided under this section is to be submitted for approval at a meeting of stockholders, the corporation, not less than 20 days prior to the meeting, shall notify each of its stockholders who was such on the record date for notice of such meeting (or such members who received notice in accordance with § 255(c) of this title) with respect to shares for which appraisal rights are available pursuant to subsection (b) or (c) of this section that appraisal rights are available for any or all of the shares of the constituent corporations, and shall include in such notice a copy of this section and, if 1 of the constituent corporations is a nonstock corporation, a copy of § 114 of this title. Each stockholder electing to demand the appraisal of such stockholder's shares shall deliver to the corporation, before the taking of the vote on the merger or consolidation, a written demand for appraisal of such stockholder's shares. Such demand will be sufficient if it reasonably informs the corporation of the identity of the stockholder and that the stockholder intends thereby to demand the appraisal of such stockholder's shares. A proxy or vote against the merger or consolidation shall not constitute such a demand. A stockholder electing to take such action must do so by a separate written demand as herein provided. Within 10 days after the effective date of such merger or consolidation, the surviving or resulting corporation shall notify each stockholder of each constituent corporation who has complied with this subsection and has not voted in favor of or consented to the merger or consolidation of the date that the merger or consolidation has become effective; or

(2) If the merger or consolidation was approved pursuant to § 228, § 251(h), § 253, or § 267 of this title, then either a constituent corporation before the effective date of the merger or consolidation or the surviving or resulting corporation within 10 days thereafter shall notify each of the holders of any class or series of stock of such constituent corporation who are entitled to appraisal rights of the approval of the merger or consolidation and that appraisal rights are available for any or all shares of such class or series of stock of such constituent corporation, and shall include in such notice a copy of this section and, if 1 of the constituent corporations is a nonstock corporation, a copy of § 114 of this title. Such notice may, and, if given on or after the effective date of the merger or consolidation, shall, also notify such stockholders of the effective date of the merger or consolidation. Any stockholder entitled to appraisal rights may, within 20 days after the date of mailing of such notice or, in the case of a merger approved pursuant to § 251(h) of this title, within the later of the consummation of the tender or exchange offer contemplated by § 251(h) of this title and 20 days after the date of mailing of such notice, demand in writing from the surviving or resulting corporation the appraisal of such holder's shares. Such demand will be sufficient if it reasonably informs the corporation of the identity of the stockholder and that the stockholder intends thereby to demand the appraisal of such holder's shares. If such notice did not notify stockholders of the effective date of the merger or consolidation, either (i) each such constituent corporation shall send a second notice before the effective date of the merger or consolidation notifying each of the holders of any class or series of stock of such constituent corporation that are entitled to appraisal rights of the effective date of the merger or consolidation or (ii) the surviving or resulting corporation shall send such a second notice to all such holders on or within 10 days after such effective date; provided, however, that if such second notice is sent more than 20 days following the sending of the first notice or, in the case of a merger approved pursuant to § 251(h) of this title, later than the later of the consummation of the tender or exchange offer contemplated by § 251(h) of this title and 20 days following the sending of the first notice, such second notice need only be sent to each stockholder who is entitled to appraisal rights and who has demanded appraisal of such holder's shares in accordance with this subsection. An affidavit of the secretary or assistant secretary or of the transfer agent of the corporation that is required to give either notice that such notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. For purposes of determining the stockholders entitled to receive either notice, each constituent corporation may fix, in advance, a record date that shall be not more than 10 days prior to the date the notice is given, provided, that if the notice is given on or after the effective date of the merger or consolidation, the record date shall be such effective date. If no record date is fixed and the notice is given prior to the effective date, the record date shall be the close of business on the day next preceding the day on which the notice is given.

(e) Within 120 days after the effective date of the merger or consolidation, the surviving or resulting corporation or any stockholder who has complied with subsections (a) and (d) of this section hereof and who is otherwise entitled to appraisal rights, may commence an appraisal proceeding by filing a petition in the Court of Chancery demanding a determination of the value of the stock of all such stockholders. Notwithstanding the foregoing, at any time within 60 days after the effective date of the merger or consolidation, any stockholder who has not commenced an appraisal proceeding or joined that proceeding as a named party shall have the right to withdraw such stockholder's demand for appraisal and to accept the terms offered upon the merger or consolidation. Within 120 days after the effective date of the merger or consolidation, any stockholder who has complied with the requirements of subsections (a) and (d) of this section hereof, upon written request, shall be entitled to receive from the corporation surviving the merger or resulting from the consolidation a statement setting forth the aggregate number of shares not voted in favor of the merger or consolidation and with respect to which demands for appraisal have been received and the aggregate number of holders of such shares. Such written statement shall be mailed to the stockholder within 10 days after such stockholder's written request for such a statement is received by the surviving or resulting corporation or within 10 days after expiration of the period for delivery of demands for appraisal under subsection (d) of this section hereof, whichever is later. Notwithstanding subsection (a) of this section, a person who is the beneficial owner of shares of such stock held either in a voting trust or by a nominee on behalf of such person may, in such person's own name, file a petition or request from the corporation the statement described in this subsection.

(f) Upon the filing of any such petition by a stockholder, service of a copy thereof shall be made upon the surviving or resulting corporation, which shall within 20 days after such service file in the office of the Register in Chancery in which the petition was filed a duly verified list containing the names and addresses of all stockholders who have demanded payment for their shares and with whom agreements as to the value of their shares have not been reached by the surviving or resulting corporation. If the petition shall be filed by the surviving or resulting corporation, the petition shall be accompanied by such a duly verified list. The Register in Chancery, if so ordered by the Court, shall give notice of the time and place fixed for the hearing of such petition by registered or certified mail to the surviving or resulting corporation and to the stockholders shown on the list at the addresses therein stated. Such notice shall also be given by 1 or more publications at least 1 week before the day of the hearing, in a newspaper of general circulation published in the City of Wilmington, Delaware or such publication as the Court deems advisable. The forms of the notices by mail and by publication shall be approved by the Court, and the costs thereof shall be borne by the surviving or resulting corporation.

(g) At the hearing on such petition, the Court shall determine the stockholders who have complied with this section and who have become entitled to appraisal rights. The Court may require the stockholders who have demanded an appraisal for their shares and who hold stock represented by certificates to submit their certificates of stock to the Register in Chancery for notation thereon of the pendency of the appraisal proceedings; and if any stockholder fails to comply with such direction, the Court may dismiss the proceedings as to such stockholder.

(h) After the Court determines the stockholders entitled to an appraisal, the appraisal proceeding shall be conducted in accordance with the rules of the Court of Chancery, including any rules specifically governing appraisal proceedings. Through such proceeding the Court shall determine the fair value of the shares exclusive of any element of value arising from the accomplishment or expectation of the merger or consolidation, together with interest, if any, to be paid upon the amount determined to be the fair value. In determining such fair value, the Court shall take into account all relevant factors. Unless the Court in its discretion determines otherwise for good cause shown, interest from the effective date of the merger through the date of payment of the judgment shall be compounded quarterly and shall accrue at 5% over the Federal Reserve discount rate (including any surcharge) as established from time to time during the period between the effective date of the merger and the date of payment of the judgment. Upon application by the surviving or resulting corporation or by any stockholder entitled to participate in the appraisal proceeding, the Court may, in its discretion, proceed to trial upon the appraisal prior to the final determination of the stockholders entitled to an appraisal. Any stockholder whose name appears on the list filed by the surviving or resulting corporation pursuant to subsection (f) of this section and who has submitted such stockholder's certificates of stock to the Register in Chancery, if such is required, may participate fully in all proceedings until it is finally determined that such stockholder is not entitled to appraisal rights under this section.

(i) The Court shall direct the payment of the fair value of the shares, together with interest, if any, by the surviving or resulting corporation to the stockholders entitled thereto. Payment shall be so made to each such stockholder, in the case of holders of uncertificated stock forthwith, and the case of holders of shares represented by certificates upon the surrender to the corporation of the certificates representing such stock. The Court's decree may be enforced as other decrees in the Court of Chancery may be enforced, whether such surviving or resulting corporation be a corporation of this State or of any state.

(j) The costs of the proceeding may be determined by the Court and taxed upon the parties as the Court deems equitable in the circumstances. Upon application of a stockholder, the Court may order all or a portion of the expenses incurred by any stockholder in connection with the appraisal proceeding, including, without limitation, reasonable attorney's fees and the fees and expenses of experts, to be charged pro rata against the value of all the shares entitled to an appraisal.

(k) From and after the effective date of the merger or consolidation, no stockholder who has demanded appraisal rights as provided in subsection (d) of this section shall be entitled to vote such stock for any purpose or to receive payment of dividends or other distributions on the stock (except dividends or other distributions payable to stockholders of record at a date which is prior to the effective date of the merger or consolidation); provided, however, that if no petition for an appraisal shall be filed within the time provided in subsection (e) of this section, or if such stockholder shall deliver to the surviving or resulting corporation a written withdrawal of such stockholder's demand for an appraisal and an acceptance of the merger or consolidation, either within 60 days after the effective date of the merger or consolidation as provided in subsection (e) of this section or thereafter with the written approval of the corporation, then the right of such stockholder to an appraisal shall cease. Notwithstanding the foregoing, no appraisal proceeding in the Court of Chancery shall be dismissed as to any stockholder without the approval of the Court, and such approval may be conditioned upon such terms as the Court deems just; provided, however that this provision shall not affect the right of any stockholder who has not commenced an appraisal proceeding or joined that proceeding as a named party to withdraw such stockholder's demand for appraisal and to accept the terms offered upon the merger or consolidation within 60 days after the effective date of the merger or consolidation, as set forth in subsection (e) of this section.

(l) The shares of the surviving or resulting corporation to which the shares of such objecting stockholders would have been converted had they assented to the merger or consolidation shall have the status of authorized and unissued shares of the surviving or resulting corporation.

8 Del. C. 1953, § 262; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 24; 57 Del. Laws, c. 148, §§ 27-29; 59 Del. Laws, c. 106, § 12; 60 Del. Laws, c. 371, §§ 3-12; 63 Del. Laws, c. 25, § 14; 63 Del. Laws, c. 152, §§ 1, 2; 64 Del. Laws, c. 112, §§ 46-54; 66 Del. Laws, c. 136, §§ 30-32; 66 Del. Laws, c. 352, § 9; 67 Del. Laws, c. 376, §§ 19, 20; 68 Del. Laws, c. 337, §§ 3, 4; 69 Del. Laws, c. 61, § 10; 69 Del. Laws, c. 262, §§ 1-9; 70 Del. Laws, c. 79, § 16; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 299, §§ 2, 3; 70 Del. Laws, c. 349, § 22; 71 Del. Laws, c. 120, § 15; 71 Del. Laws, c. 339, §§ 49-52; 73 Del. Laws, c. 82, § 21; 76 Del. Laws, c. 145, §§ 11-16; 77 Del. Laws, c. 14, §§ 12, 13; 77 Del. Laws, c. 253, §§ 47-50; 77 Del. Laws, c. 290, §§ 16, 17; 79 Del. Laws, c. 72, §§ 10, 11; 79 Del. Laws, c. 122, §§ 6, 7.;



§ 263. Merger or consolidation of domestic corporations and partnerships

(a) Any 1 or more corporations of this State may merge or consolidate with 1 or more partnerships (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), of this State or of any other state or states of the United States, or of the District of Columbia, unless the laws of such other state or states or the District of Columbia forbid such merger or consolidation. Such corporation or corporations and such 1 or more partnerships may merge with or into a corporation, which may be any 1 of such corporations, or they may merge with or into a partnership, which may be any 1 of such partnerships, or they may consolidate into a new corporation or partnership formed by the consolidation, which shall be a corporation or partnership of this State or any other state of the United States, or the District of Columbia, which permits such merger or consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) Each such corporation and partnership shall enter into a written agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) The mode of carrying the same into effect;

(3) The manner, if any, of converting the shares of stock of each such corporation and the partnership interests of each such partnership into shares, partnership interests or other securities of the entity surviving or resulting from such merger or consolidation or of cancelling some or all of such shares or interests, and if any shares of any such corporation or any partnership interests of any such partnership are not to remain outstanding, to be converted solely into shares, partnership interests or other securities of the entity surviving or resulting from such merger or consolidation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of such shares or partnership interests are to receive in exchange for, or upon conversion of such shares or partnership interests and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares, partnership interests or other securities of the entity surviving or resulting from such merger or consolidation; and

(4) Such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance of fractional shares or interests of the surviving or resulting corporation or partnership.

Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement required by subsection (b) of this section shall be adopted, approved, certified, executed and acknowledged by each of the corporations in the same manner as is provided in § 251 or § 255 of this title and, in the case of the partnerships, in accordance with their partnership agreements and in accordance with the laws of the state under which they are formed, as the case may be. If the surviving or resulting entity is a partnership, in addition to any other approvals, each stockholder of a merging corporation who will become a general partner of the surviving or resulting partnership must approve the agreement of merger or consolidation. The agreement shall be filed and shall become effective for all purposes of the laws of this State when and as provided in § 251 or § 255 of this title with respect to the merger or consolidation of corporations of this State. In lieu of filing the agreement of merger or consolidation, the surviving or resulting corporation or partnership may file a certificate of merger or consolidation, executed in accordance with § 103 of this title, if the surviving or resulting entity is a corporation, or by a general partner, if the surviving or resulting entity is a partnership, which states:

(1) The name, state of domicile and type of entity of each of the constituent entities;

(2) That an agreement of merger or consolidation has been approved, adopted, certified, executed and acknowledged by each of the constituent entities in accordance with this subsection;

(3) The name of the surviving or resulting corporation or partnership;

(4) In the case of a merger in which a corporation is the surviving entity, such amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger (which amendments or changes may amend and restate the certificate of incorporation of the surviving corporation in its entirety), or, if no such amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

(5) In the case of a consolidation in which a corporation is the resulting entity, that the certificate of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

(6) That the executed agreement of consolidation or merger is on file at an office of the surviving corporation or partnership and the address thereof;

(7) That a copy of the agreement of consolidation or merger will be furnished by the surviving or resulting entity, on request and without cost, to any stockholder of any constituent corporation or any partner of any constituent partnership; and

(8) The agreement, if any, required by subsection (d) of this section.

(d) If the entity surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state other than this State, it shall agree that it may be served with process in this State in any proceeding for enforcement of any obligation of any constituent corporation or partnership of this State, as well as for enforcement of any obligation of the surviving or resulting corporation or partnership arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to § 262 of this title, and shall irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving or resulting corporation or partnership thereof by letter, directed to such surviving or resulting corporation or partnership at its address so specified, unless such surviving or resulting corporation or partnership shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

(e) Sections 251(d)-(f), 255(c) (second sentence) and (d)-(f), 259-261 and 328 of this title shall, insofar as they are applicable, apply to mergers or consolidations between corporations and partnerships.

(f) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a partnership, if the charitable status of such nonstock corporation would thereby be lost or impaired; but a partnership may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

66 Del. Laws, c. 352, § 10; 67 Del. Laws, c. 190, § 6; 70 Del. Laws, c. 349, §§ 15, 20; 70 Del. Laws, c. 587, § 25; 71 Del. Laws, c. 339, §§ 53, 54; 73 Del. Laws, c. 82, §§ 22-26; 73 Del. Laws, c. 298, § 10; 74 Del. Laws, c. 84, § 18; 77 Del. Laws, c. 253, §§ 51-53; 77 Del. Laws, c. 290, §§ 18, 19; 78 Del. Laws, c. 273, § 2; 79 Del. Laws, c. 72, § 12.;



§ 264. Merger or consolidation of domestic corporation and limited liability company

(a) Any 1 or more corporations of this State may merge or consolidate with 1 or more limited liability companies, of this State or of any other state or states of the United States, or of the District of Columbia, unless the laws of such other state or states or the District of Columbia forbid such merger or consolidation. Such corporation or corporations and such 1 or more limited liability companies may merge with or into a corporation, which may be any 1 of such corporations, or they may merge with or into a limited liability company, which may be any 1 of such limited liability companies, or they may consolidate into a new corporation or limited liability company formed by the consolidation, which shall be a corporation or limited liability company of this State or any other state of the United States, or the District of Columbia, which permits such merger or consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) Each such corporation and limited liability company shall enter into a written agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) The mode of carrying the same into effect;

(3) The manner, if any, of converting the shares of stock of each such corporation and the limited liability company interests of each such limited liability company into shares, limited liability company interests or other securities of the entity surviving or resulting from such merger or consolidation or of cancelling some or all of such shares or interests, and if any shares of any such corporation or any limited liability company interests of any such limited liability company are not to remain outstanding, to be converted solely into shares, limited liability company interests or other securities of the entity surviving or resulting from such merger or consolidation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of such shares or limited liability company interests are to receive in exchange for, or upon conversion of such shares or limited liability company interests and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares, limited liability company interests or other securities of the entity surviving or resulting from such merger or consolidation; and

(4) Such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance of fractional shares or interests of the surviving or resulting corporation or limited liability company. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement required by subsection (b) of this section shall be adopted, approved, certified, executed and acknowledged by each of the corporations in the same manner as is provided in § 251 or § 255 of this title and, in the case of the limited liability companies, in accordance with their limited liability company agreements and in accordance with the laws of the state under which they are formed, as the case may be. The agreement shall be filed and shall become effective for all purposes of the laws of this State when and as provided in § 251 or § 255 of this title with respect to the merger or consolidation of corporations of this State. In lieu of filing the agreement of merger or consolidation, the surviving or resulting corporation or limited liability company may file a certificate of merger or consolidation, executed in accordance with § 103 of this title, if the surviving or resulting entity is a corporation, or by an authorized person, if the surviving or resulting entity is a limited liability company, which states:

(1) The name and state of domicile of each of the constituent entities;

(2) That an agreement of merger or consolidation has been approved, adopted, certified, executed and acknowledged by each of the constituent entities in accordance with this subsection;

(3) The name of the surviving or resulting corporation or limited liability company;

(4) In the case of a merger in which a corporation is the surviving entity, such amendments or changes in the certificate of incorporation of the surviving corporation as are desired to be effected by the merger (which amendments or changes may amend and restate the certificate of incorporation of the surviving corporation in its entirety), or, if no such amendments or changes are desired, a statement that the certificate of incorporation of the surviving corporation shall be its certificate of incorporation;

(5) In the case of a consolidation in which a corporation is the resulting entity, that the certificate of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

(6) That the executed agreement of consolidation or merger is on file at an office of the surviving corporation or limited liability company and the address thereof;

(7) That a copy of the agreement of consolidation or merger will be furnished by the surviving or resulting entity, on request and without cost, to any stockholder of any constituent corporation or any member of any constituent limited liability company; and

(8) The agreement, if any, required by subsection (d) of this section.

(d) If the entity surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state other than this State, it shall agree that it may be served with process in this State in any proceeding for enforcement of any obligation of any constituent corporation or limited liability company of this State, as well as for enforcement of any obligation of the surviving or resulting corporation or limited liability company arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to the provisions of § 262 of this title, and shall irrevocably appoint the Secretary of State as its agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such surviving or resulting corporation or limited liability company thereof by letter, directed to such surviving or resulting corporation or limited liability company at its address so specified, unless such surviving or resulting corporation or limited liability company shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

(e) Sections 251(d)-(f), 255(c) (second sentence) and (d)-(f), 259-261 and 328 of this title shall, insofar as they are applicable, apply to mergers or consolidations between corporations and limited liability companies.

(f) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a limited liability company, if the charitable status of such nonstock corporation would thereby be lost or impaired; but a limited liability company may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

69 Del. Laws, c. 61, § 11; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 349, §§ 16, 21; 70 Del. Laws, c. 587, § 26; 71 Del. Laws, c. 339, §§ 55, 56; 74 Del. Laws, c. 84, § 19; 77 Del. Laws, c. 253, §§ 54-56; 77 Del. Laws, c. 290, §§ 20, 21; 79 Del. Laws, c. 72, § 13.;



§ 265. Conversion of other entities to a domestic corporation

(a) As used in this section, the term "other entity" means a limited liability company, statutory trust, business trust or association, real estate investment trust, common-law trust or any other unincorporated business including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a foreign corporation.

(b) Any other entity may convert to a corporation of this State by complying with subsection (h) of this section and filing in the office of the Secretary of State:

(1) A certificate of conversion to corporation that has been executed in accordance with subsection (i) of this section and filed in accordance with § 103 of this title; and

(2) A certificate of incorporation that has been executed, acknowledged and filed in accordance with § 103 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 103(d) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 103(d) of this title.

(c) The certificate of conversion to corporation shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic corporation;

(2) The name and type of entity of the other entity immediately prior to the filing of the certificate of conversion to corporation; and

(3) The name of the corporation as set forth in its certificate of incorporation filed in accordance with subsection (b) of this section.

(4) [Repealed.]

(d) Upon the effective time of the certificate of conversion to corporation and the certificate of incorporation, the other entity shall be converted to a corporation of this State and the corporation shall thereafter be subject to all of the provisions of this title, except that notwithstanding § 106 of this title, the existence of the corporation shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

(e) The conversion of any other entity to a corporation of this State shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a corporation of this State or the personal liability of any person incurred prior to such conversion.

(f) When an other entity has been converted to a corporation of this State pursuant to this section, the corporation of this State shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the converting other entity. When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic corporation to which such other entity has converted and shall be the property of such domestic corporation and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the corporation of this State to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a corporation of this State. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic corporation to which such other entity has converted for any purpose of the laws of the State of Delaware.

(g) Unless otherwise agreed for all purposes of the laws of the State of Delaware or as required under applicable non-Delaware law, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity and shall constitute a continuation of the existence of the converting other entity in the form of a corporation of this State.

(h) Prior to filing a certificate of conversion to corporation with the office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and a certificate of incorporation shall be approved by the same authorization required to approve the conversion.

(i) The certificate of conversion to corporation shall be signed by any person who is authorized to sign the certificate of conversion to corporation on behalf of the other entity.

(j) In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a corporation of this State may be exchanged for or converted into cash, property, or shares of stock, rights or securities of such corporation of this State or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or shares of stock, rights or securities of or interests in another domestic corporation or other entity or may be cancelled.

72 Del. Laws, c. 123, § 10; 73 Del. Laws, c. 82, §§ 27-29; 73 Del. Laws, c. 329, § 45; 75 Del. Laws, c. 30, §§ 4-18; 78 Del. Laws, c. 96, § 7; 78 Del. Laws, c. 273, § 3.;



§ 266. Conversion of a domestic corporation to other entities

(a) A corporation of this State may, upon the authorization of such conversion in accordance with this section, convert to a limited liability company, statutory trust, business trust or association, real estate investment trust, common-law trust or any other unincorporated business including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign corporation.

(b) The board of directors of the corporation which desires to convert under this section shall adopt a resolution approving such conversion, specifying the type of entity into which the corporation shall be converted and recommending the approval of such conversion by the stockholders of the corporation. Such resolution shall be submitted to the stockholders of the corporation at an annual or special meeting. Due notice of the time, and purpose of the meeting shall be mailed to each holder of stock, whether voting or nonvoting, of the corporation at the address of the stockholder as it appears on the records of the corporation, at least 20 days prior to the date of the meeting. At the meeting, the resolution shall be considered and a vote taken for its adoption or rejection. If all outstanding shares of stock of the corporation, whether voting or nonvoting, shall be voted for the adoption of the resolution, the conversion shall be authorized.

(1)-(4) [Repealed.]

(c) If a corporation shall convert in accordance with this section to another entity organized, formed or created under the laws of a jurisdiction other than the State of Delaware, the corporation shall file with the Secretary of State a certificate of conversion executed in accordance with § 103 of this title, which certifies:

(1) The name of the corporation, and if it has been changed, the name under which it was originally incorporated;

(2) The date of filing of its original certificate of incorporation with the Secretary of State;

(3) The name and jurisdiction of the entity to which the corporation shall be converted;

(4) That the conversion has been approved in accordance with the provisions of this section;

(5) The agreement of the corporation that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the corporation arising while it was a corporation of this State, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding; and

(6) The address to which a copy of the process referred to in paragraph (c)(5) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State in accordance with paragraph (c)(5) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of such service upon the Secretary of State in accordance with paragraph (c)(5) of this section, the Secretary of State shall forthwith notify such corporation that has converted out of the State of Delaware by letter, directed to such corporation that has converted out of the State of Delaware at the address so specified, unless such corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

(d) Upon the filing in the Office of the Secretary of State of a certificate of conversion to non-Delaware entity in accordance with subsection (c) of this section or upon the future effective date or time of the certificate of conversion to non-Delaware entity and payment to the Secretary of State of all fees prescribed under this title, the Secretary of State shall certify that the corporation has filed all documents and paid all fees required by this title, and thereupon the corporation shall cease to exist as a corporation of this State at the time the certificate of conversion becomes effective in accordance with § 103 of this title. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such corporation out of the State of Delaware.

(e) The conversion of a corporation out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a corporation of this State pursuant to a certificate of conversion to non-Delaware entity shall not be deemed to affect any obligations or liabilities of the corporation incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the corporation with respect to matters arising prior to such conversion.

(f) Unless otherwise provided in a resolution of conversion adopted in accordance with this section, the converting corporation shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not constitute a dissolution of such corporation.

(g) In connection with a conversion of a domestic corporation to another entity pursuant to this section, shares of stock, of the corporation of this State which is to be converted may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity to which the corporation of this State is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, shares of stock, rights or securities of, or interests in, another domestic corporation or other entity or may be cancelled.

(h) When a corporation has been converted to another entity or business form pursuant to this section, the other entity or business form shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the corporation. When any conversion shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the corporation that has converted, and all property, real, personal and mixed, and all debts due to such corporation, as well as all other things and causes of action belonging to such corporation, shall remain vested in the other entity or business form to which such corporation has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such corporation shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such corporation shall be preserved unimpaired, and all debts, liabilities and duties of the corporation that has converted shall remain attached to the other entity or business form to which such corporation has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interest in property of the corporation that has converted, as well as the debts, liabilities and duties of such corporation, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such corporation has converted for any purpose of the laws of the State of Delaware.

(i) No vote of stockholders of a corporation shall be necessary to authorize a conversion if no shares of the stock of such corporation shall have been issued prior to the adoption by the board of directors of the resolution approving the conversion.

(j) Nothing in this section shall be deemed to authorize the conversion of a charitable nonstock corporation into another entity, if the charitable status of such charitable nonstock corporation would thereby be lost or impaired.

72 Del. Laws, c. 123, § 11; 73 Del. Laws, c. 82, §§ 30-32; 73 Del. Laws, c. 329, § 46; 74 Del. Laws, c. 84, § 20; 75 Del. Laws, c. 30, §§ 19-27; 77 Del. Laws, c. 253, § 57; 77 Del. Laws, c. 290, § 22.;



§ 267. Merger of parent entity and subsidiary corporation or corporations

(a) In any case in which: (1) at least 90% of the outstanding shares of each class of the stock of a corporation or corporations (other than a corporation which has in its certificate of incorporation the provision required by § 251(g)(7)(i) of this title), of which class there are outstanding shares that, absent this subsection, would be entitled to vote on such merger, is owned by an entity, (2) 1 or more of such corporations is a corporation of this State, and (3) any entity or corporation that is not an entity or corporation of this State is an entity or corporation of any other state or the District of Columbia, the laws of which do not forbid such merger, the entity having such stock ownership may either merge the corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and 1 or more of such corporations, into 1 of the other corporations by (a) authorizing such merger in accordance with such entity's governing documents and the laws of the jurisdiction under which such entity is formed or organized and (b) acknowledging and filing with the Secretary of State, in accordance with § 103 of this title, a certificate of such ownership and merger certifying (i) that such merger was authorized in accordance with such entity's governing documents and the laws of the jurisdiction under which such entity is formed or organized, such certificate executed in accordance with such entity's governing documents and in accordance with the laws of the jurisdiction under which such entity is formed or organized and (ii) the type of entity of each constituent entity to the merger; provided, however, that in case the entity shall not own all the outstanding stock of all the corporations, parties to a merger as aforesaid, (A) the certificate of ownership and merger shall state the terms and conditions of the merger, including the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving constituent party upon surrender of each share of the corporation or corporations not owned by the entity, or the cancellation of some or all of such shares and (B) such terms and conditions of the merger may not result in a holder of stock in a corporation becoming a general partner in a surviving entity that is a partnership (other than a limited liability partnership or a limited liability limited partnership). Any of the terms of the merger may be made dependent upon facts ascertainable outside of the certificate of ownership and merger, provided that the manner in which such facts shall operate upon the terms of the merger is clearly and expressly set forth in the certificate of ownership and merger. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the entity. If the surviving constituent party exists under the laws of the District of Columbia or any state or jurisdiction other than this State, (1) § 252(d) of this title shall also apply to a merger under this section; if the surviving constituent party is the entity, the word "corporation" where applicable, as used in § 252(d) of this title, shall be deemed to include an entity as defined herein; and (2) the terms and conditions of the merger shall obligate the surviving constituent party to provide the agreement, and take the actions, required by § 252(d) of this title.

(b) Sections 259, 261, and 328 of this title shall, insofar as they are applicable, apply to a merger under this section, and §§ 260 and 251(e) of this title shall apply to a merger under this section in which the surviving constituent party is a corporation of this State. For purposes of this subsection, references to "agreement of merger" in § 251(e) of this title shall mean the terms and conditions of the merger set forth in the certificate of ownership and merger, and references to "corporation" in §§ 259-261 of this title, and § 328 of this title shall be deemed to include the entity, as applicable. Section 262 of this title shall not apply to any merger effected under this section, except as provided in subsection (c) of this section.

(c) In the event all of the stock of a Delaware corporation party to a merger effected under this section is not owned by the entity immediately prior to the merger, the stockholders of such Delaware corporation party to the merger shall have appraisal rights as set forth in § 262 of this title.

(d) A merger may be effected under this section although 1 or more of the constituent parties is a corporation organized under the laws of a jurisdiction other than 1 of the United States; provided that the laws of such jurisdiction do not forbid such merger.

(e) As used in this section only, the term:

(1) "Constituent party" means an entity or corporation to be merged pursuant to this section;

(2) "Entity" means a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), limited liability company, any association of the kind commonly known as a joint-stock association or joint-stock company and any unincorporated association, trust or enterprise having members or having outstanding shares of stock or other evidences of financial or beneficial interest therein, whether formed by agreement or under statutory authority or otherwise; and

(3) "Governing documents" means a partnership agreement, limited liability company agreement, articles of association or any other instrument containing the provisions by which an entity is formed or organized.

77 Del. Laws, c. 290, § 23; 78 Del. Laws, c. 273, § 4.;






Subchapter X Sale of Assets, Dissolution and Winding Up

§ 271. Sale, lease or exchange of assets; consideration; procedure

(a) Every corporation may at any meeting of its board of directors or governing body sell, lease or exchange all or substantially all of its property and assets, including its goodwill and its corporate franchises, upon such terms and conditions and for such consideration, which may consist in whole or in part of money or other property, including shares of stock in, and/or other securities of, any other corporation or corporations, as its board of directors or governing body deems expedient and for the best interests of the corporation, when and as authorized by a resolution adopted by the holders of a majority of the outstanding stock of the corporation entitled to vote thereon or, if the corporation is a nonstock corporation, by a majority of the members having the right to vote for the election of the members of the governing body and any other members entitled to vote thereon under the certificate of incorporation or the bylaws of such corporation, at a meeting duly called upon at least 20 days' notice. The notice of the meeting shall state that such a resolution will be considered.

(b) Notwithstanding authorization or consent to a proposed sale, lease or exchange of a corporation's property and assets by the stockholders or members, the board of directors or governing body may abandon such proposed sale, lease or exchange without further action by the stockholders or members, subject to the rights, if any, of third parties under any contract relating thereto.

(c) For purposes of this section only, the property and assets of the corporation include the property and assets of any subsidiary of the corporation. As used in this subsection, "subsidiary" means any entity wholly-owned and controlled, directly or indirectly, by the corporation and includes, without limitation, corporations, partnerships, limited partnerships, limited liability partnerships, limited liability companies, and/or statutory trusts. Notwithstanding subsection (a) of this section, except to the extent the certificate of incorporation otherwise provides, no resolution by stockholders or members shall be required for a sale, lease or exchange of property and assets of the corporation to a subsidiary.

8 Del. C. 1953, § 271; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 30; 64 Del. Laws, c. 112, § 55; 65 Del. Laws, c. 127, § 9; 75 Del. Laws, c. 30, § 28; 77 Del. Laws, c. 253, § 58.;



§ 272. Mortgage or pledge of assets

The authorization or consent of stockholders to the mortgage or pledge of a corporation's property and assets shall not be necessary, except to the extent that the certificate of incorporation otherwise provides.

8 Del. C. 1953, § 272; 56 Del. Laws, c. 50.;



§ 273. Dissolution of joint venture corporation having 2 stockholders

(a) If the stockholders of a corporation of this State, having only 2 stockholders each of which own 50% of the stock therein, shall be engaged in the prosecution of a joint venture and if such stockholders shall be unable to agree upon the desirability of discontinuing such joint venture and disposing of the assets used in such venture, either stockholder may, unless otherwise provided in the certificate of incorporation of the corporation or in a written agreement between the stockholders, file with the Court of Chancery a petition stating that it desires to discontinue such joint venture and to dispose of the assets used in such venture in accordance with a plan to be agreed upon by both stockholders or that, if no such plan shall be agreed upon by both stockholders, the corporation be dissolved. Such petition shall have attached thereto a copy of the proposed plan of discontinuance and distribution and a certificate stating that copies of such petition and plan have been transmitted in writing to the other stockholder and to the directors and officers of such corporation. The petition and certificate shall be executed and acknowledged in accordance with § 103 of this title.

(b) Unless both stockholders file with the Court of Chancery:

(1) Within 3 months of the date of the filing of such petition, a certificate similarly executed and acknowledged stating that they have agreed on such plan, or a modification thereof, and

(2) Within 1 year from the date of the filing of such petition, a certificate similarly executed and acknowledged stating that the distribution provided by such plan had been completed,

the Court of Chancery may dissolve such corporation and may by appointment of 1 or more trustees or receivers with all the powers and title of a trustee or receiver appointed under § 279 of this title, administer and wind up its affairs. Either or both of the above periods may be extended by agreement of the stockholders, evidenced by a certificate similarly executed, acknowledged and filed with the Court of Chancery prior to the expiration of such period.

(c) In the case of a charitable nonstock corporation, the petitioner shall provide a copy of any petition referred to in subsection (a) of this section to the Attorney General of the State of Delaware within 1 week of its filing with the Court of Chancery.

8 Del. C. 1953, § 273; 56 Del. Laws, c. 50; 70 Del. Laws, c. 349, § 23; 77 Del. Laws, c. 253, § 59.;



§ 274. Dissolution before issuance of shares or beginning of business; procedure

If a corporation has not issued shares or has not commenced the business for which the corporation was organized, a majority of the incorporators, or, if directors were named in the certificate of incorporation or have been elected, a majority of the directors, may surrender all of the corporation's rights and franchises by filing in the office of the Secretary of State a certificate, executed and acknowledged by a majority of the incorporators or directors, stating: that no shares of stock have been issued or that the business or activity for which the corporation was organized has not been begun; the date of filing of the corporation's original certificate of incorporation with the Secretary of State; that no part of the capital of the corporation has been paid, or, if some capital has been paid, that the amount actually paid in for the corporation's shares, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto; that if the corporation has begun business but it has not issued shares, all debts of the corporation have been paid; that if the corporation has not begun business but has issued stock certificates, all issued stock certificates, if any, have been surrendered and cancelled; and that all rights and franchises of the corporation are surrendered. Upon such certificate becoming effective in accordance with § 103 of this title, the corporation shall be dissolved.

8 Del. C. 1953, § 274; 56 Del. Laws, c. 50; 59 Del. Laws, c. 106, § 13; 66 Del. Laws, c. 136, § 33; 77 Del. Laws, c. 290, § 24.;



§ 275. Dissolution generally; procedure

(a) If it should be deemed advisable in the judgment of the board of directors of any corporation that it should be dissolved, the board, after the adoption of a resolution to that effect by a majority of the whole board at any meeting called for that purpose, shall cause notice of the adoption of the resolution and of a meeting of stockholders to take action upon the resolution to be mailed to each stockholder entitled to vote thereon as of the record date for determining the stockholders entitled to notice of the meeting.

(b) At the meeting a vote shall be taken upon the proposed dissolution. If a majority of the outstanding stock of the corporation entitled to vote thereon shall vote for the proposed dissolution, a certification of dissolution shall be filed with the Secretary of State pursuant to subsection (d) of this section.

(c) Dissolution of a corporation may also be authorized without action of the directors if all the stockholders entitled to vote thereon shall consent in writing and a certificate of dissolution shall be filed with the Secretary of State pursuant to subsection (d) of this section.

(d) If dissolution is authorized in accordance with this section, a certificate of dissolution shall be executed, acknowledged and filed, and shall become effective, in accordance with § 103 of this title. Such certificate of dissolution shall set forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) That the dissolution has been authorized by the board of directors and stockholders of the corporation, in accordance with subsections (a) and (b) of this section, or that the dissolution has been authorized by all of the stockholders of the corporation entitled to vote on a dissolution, in accordance with subsection (c) of this section;

(4) The names and addresses of the directors and officers of the corporation; and

(5) The date of filing of the corporation's original certificate of incorporation with the Secretary of State.

(e) The resolution authorizing a proposed dissolution may provide that notwithstanding authorization or consent to the proposed dissolution by the stockholders, or the members of a nonstock corporation pursuant to § 276 of this title, the board of directors or governing body may abandon such proposed dissolution without further action by the stockholders or members.

(f) Upon a certificate of dissolution becoming effective in accordance with § 103 of this title, the corporation shall be dissolved.

8 Del. C. 1953, § 275; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, §§ 31, 32; 59 Del. Laws, c. 106, § 14; 66 Del. Laws, c. 136, § 34; 77 Del. Laws, c. 14, § 14; 77 Del. Laws, c. 290, § 25.;



§ 276. Dissolution of nonstock corporation; procedure

(a) Whenever it shall be desired to dissolve any nonstock corporation, the governing body shall perform all the acts necessary for dissolution which are required by § 275 of this title to be performed by the board of directors of a corporation having capital stock. If any members of a nonstock corporation are entitled to vote for the election of members of its governing body or are entitled to vote for dissolution under the certificate of incorporation or the bylaws of such corporation, such members shall perform all the acts necessary for dissolution which are contemplated by § 275 of this title to be performed by the stockholders of a corporation having capital stock, including dissolution without action of the members of the governing body if all the members of the corporation entitled to vote thereon shall consent in writing and a certificate of dissolution shall be filed with the Secretary of State pursuant to § 275(d) of this title. If there is no member entitled to vote thereon, the dissolution of the corporation shall be authorized at a meeting of the governing body, upon the adoption of a resolution to dissolve by the vote of a majority of members of its governing body then in office. In all other respects, the method and proceedings for the dissolution of a nonstock corporation shall conform as nearly as may be to the proceedings prescribed by § 275 of this title for the dissolution of corporations having capital stock.

(b) If a nonstock corporation has not commenced the business for which the corporation was organized, a majority of the governing body or, if none, a majority of the incorporators may surrender all of the corporation rights and franchises by filing in the office of the Secretary of State a certificate, executed and acknowledged by a majority of the incorporators or governing body, conforming as nearly as may be to the certificate prescribed by § 274 of this title.

8 Del. C. 1953, § 276; 56 Del. Laws, c. 50; 66 Del. Laws, c. 136, § 35; 77 Del. Laws, c. 253, § 60.;



§ 277. Payment of franchise taxes before dissolution, merger, transfer or conversion

No corporation shall be dissolved, merged, transferred (without continuing its existence as a corporation of this State) or converted under this chapter until:

(1) All franchise taxes due to or assessable by the State including all franchise taxes due or which would be due or assessable for the entire calendar month during which such dissolution, merger, transfer or conversion becomes effective have been paid by the corporation; and

(2) All annual franchise tax reports including a final annual franchise tax report for the year in which such dissolution, merger, transfer or conversion becomes effective have been filed by the corporation;

notwithstanding the foregoing, if the Secretary of State certifies that an instrument to effect a dissolution, merger, transfer or conversion has been filed in the Secretary of State's office, such corporation shall be dissolved, merged, transferred or converted at the effective time of such instrument.

8 Del. C. 1953, § 277; 56 Del. Laws, c. 50; 70 Del. Laws, c. 79, § 17; 71 Del. Laws, c. 120, § 16; 78 Del. Laws, c. 96, §§ 8, 9.;



§ 278. Continuation of corporation after dissolution for purposes of suit and winding up affairs

All corporations, whether they expire by their own limitation or are otherwise dissolved, shall nevertheless be continued, for the term of 3 years from such expiration or dissolution or for such longer period as the Court of Chancery shall in its discretion direct, bodies corporate for the purpose of prosecuting and defending suits, whether civil, criminal or administrative, by or against them, and of enabling them gradually to settle and close their business, to dispose of and convey their property, to discharge their liabilities and to distribute to their stockholders any remaining assets, but not for the purpose of continuing the business for which the corporation was organized. With respect to any action, suit or proceeding begun by or against the corporation either prior to or within 3 years after the date of its expiration or dissolution, the action shall not abate by reason of the dissolution of the corporation; the corporation shall, solely for the purpose of such action, suit or proceeding, be continued as a body corporate beyond the 3-year period and until any judgments, orders or decrees therein shall be fully executed, without the necessity for any special direction to that effect by the Court of Chancery.

Sections 279 through 282 of this title shall apply to any corporation that has expired by its own limitation, and when so applied, all references in those sections to a dissolved corporation or dissolution shall include a corporation that has expired by its own limitation and to such expiration, respectively.

8 Del. C. 1953, § 278; 56 Del. Laws, c. 50; 66 Del. Laws, c. 136, § 36; 77 Del. Laws, c. 290, § 26.;



§ 279. Trustees or receivers for dissolved corporations; appointment; powers; duties

When any corporation organized under this chapter shall be dissolved in any manner whatever, the Court of Chancery, on application of any creditor, stockholder or director of the corporation, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the directors of the corporation to be trustees, or appoint 1 or more persons to be receivers, of and for the corporation, to take charge of the corporation's property, and to collect the debts and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the corporation, if in being, that may be necessary for the final settlement of the unfinished business of the corporation. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

8 Del. C. 1953, § 279; 56 Del. Laws, c. 50; 66 Del. Laws, c. 136, § 37.;



§ 280. Notice to claimants; filing of claims

(a)(1) After a corporation has been dissolved in accordance with the procedures set forth in this chapter, the corporation or any successor entity may give notice of the dissolution, requiring all persons having a claim against the corporation other than a claim against the corporation in a pending action, suit or proceeding to which the corporation is a party to present their claims against the corporation in accordance with such notice. Such notice shall state:

a. That all such claims must be presented in writing and must contain sufficient information reasonably to inform the corporation or successor entity of the identity of the claimant and the substance of the claim;

b. The mailing address to which such a claim must be sent;

c. The date by which such a claim must be received by the corporation or successor entity, which date shall be no earlier than 60 days from the date thereof; and

d. That such claim will be barred if not received by the date referred to in paragraph (a)(1)c. of this section; and

e. That the corporation or a successor entity may make distributions to other claimants and the corporation's stockholders or persons interested as having been such without further notice to the claimant; and

f. The aggregate amount, on an annual basis, of all distributions made by the corporation to its stockholders for each of the 3 years prior to the date the corporation dissolved.

Such notice shall also be published at least once a week for 2 consecutive weeks in a newspaper of general circulation in the county in which the office of the corporation's last registered agent in this State is located and in the corporation's principal place of business and, in the case of a corporation having $10,000,000 or more in total assets at the time of its dissolution, at least once in all editions of a daily newspaper with a national circulation. On or before the date of the first publication of such notice, the corporation or successor entity shall mail a copy of such notice by certified or registered mail, return receipt requested, to each known claimant of the corporation including persons with claims asserted against the corporation in a pending action, suit or proceeding to which the corporation is a party.

(2) Any claim against the corporation required to be presented pursuant to this subsection is barred if a claimant who was given actual notice under this subsection does not present the claim to the dissolved corporation or successor entity by the date referred to in paragraph (a)(1)c. of this section.

(3) A corporation or successor entity may reject, in whole or in part, any claim made by a claimant pursuant to this subsection by mailing notice of such rejection by certified or registered mail, return receipt requested, to the claimant within 90 days after receipt of such claim and, in all events, at least 150 days before the expiration of the period described in § 278 of this title; provided however, that in the case of a claim filed pursuant to § 295 of this title against a corporation or successor entity for which a receiver or trustee has been appointed by the Court of Chancery the time period shall be as provided in § 296 of this title, and the 30-day appeal period provided for in § 296 of this title shall be applicable. A notice sent by a corporation or successor entity pursuant to this subsection shall state that any claim rejected therein will be barred if an action, suit or proceeding with respect to the claim is not commenced within 120 days of the date thereof, and shall be accompanied by a copy of §§ 278-283 of this title and, in the case of a notice sent by a court-appointed receiver or trustee and as to which a claim has been filed pursuant to § 295 of this title, copies of §§ 295 and 296 of this title.

(4) A claim against a corporation is barred if a claimant whose claim is rejected pursuant to paragraph (a)(3) of this section does not commence an action, suit or proceeding with respect to the claim no later than 120 days after the mailing of the rejection notice.

(b)(1) A corporation or successor entity electing to follow the procedures described in subsection (a) of this section shall also give notice of the dissolution of the corporation to persons with contractual claims contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured, and request that such persons present such claims in accordance with the terms of such notice. Provided however, that as used in this section and in § 281 of this title, the term "contractual claims" shall not include any implied warranty as to any product manufactured, sold, distributed or handled by the dissolved corporation. Such notice shall be in substantially the form, and sent and published in the same manner, as described in paragraph (a)(1) of this section.

(2) The corporation or successor entity shall offer any claimant on a contract whose claim is contingent, conditional or unmatured such security as the corporation or successor entity determines is sufficient to provide compensation to the claimant if the claim matures. The corporation or successor entity shall mail such offer to the claimant by certified or registered mail, return receipt requested, within 90 days of receipt of such claim and, in all events, at least 150 days before the expiration of the period described in § 278 of this title. If the claimant offered such security does not deliver in writing to the corporation or successor entity a notice rejecting the offer within 120 days after receipt of such offer for security, the claimant shall be deemed to have accepted such security as the sole source from which to satisfy the claim against the corporation.

(c)(1) A corporation or successor entity which has given notice in accordance with subsection (a) of this section shall petition the Court of Chancery to determine the amount and form of security that will be reasonably likely to be sufficient to provide compensation for any claim against the corporation which is the subject of a pending action, suit or proceeding to which the corporation is a party other than a claim barred pursuant to subsection (a) of this section.

(2) A corporation or successor entity which has given notice in accordance with subsections (a) and (b) of this section shall petition the Court of Chancery to determine the amount and form of security that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to paragraph (b)(2) of this section.

(3) A corporation or successor entity which has given notice in accordance with subsection (a) of this section shall petition the Court of Chancery to determine the amount and form of security which will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity within 5 years after the date of dissolution or such longer period of time as the Court of Chancery may determine not to exceed 10 years after the date of dissolution. The Court of Chancery may appoint a guardian ad litem in respect of any such proceeding brought under this subsection. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the petitioner in such proceeding.

(d) The giving of any notice or making of any offer pursuant to this section shall not revive any claim then barred or constitute acknowledgment by the corporation or successor entity that any person to whom such notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom such notice is sent.

(e) As used in this section, the term "successor entity" shall include any trust, receivership or other legal entity governed by the laws of this State to which the remaining assets and liabilities of a dissolved corporation are transferred and which exists solely for the purposes of prosecuting and defending suits, by or against the dissolved corporation, enabling the dissolved corporation to settle and close the business of the dissolved corporation, to dispose of and convey the property of the dissolved corporation, to discharge the liabilities of the dissolved corporation and to distribute to the dissolved corporation's stockholders any remaining assets, but not for the purpose of continuing the business for which the dissolved corporation was organized.

(f) The time periods and notice requirements of this section shall, in the case of a corporation or successor entity for which a receiver or trustee has been appointed by the Court of Chancery, be subject to variation by, or in the manner provided in, the Rules of the Court of Chancery.

(g) In the case of a nonstock corporation, any notice referred to in the last sentence of paragraph (a)(3) of this section shall include a copy of § 114 of this title. In the case of a nonprofit nonstock corporation, provisions of this section regarding distributions to members shall not apply to the extent that those provisions conflict with any other applicable law or with that corporation's certificate of incorporation or bylaws.

8 Del. C. 1953, § 280; 56 Del. Laws, c. 50; 66 Del. Laws, c. 136, § 38; 67 Del. Laws, c. 376, §§ 21-25; 69 Del. Laws, c. 266, §§ 1-17; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 253, § 61.;



§ 281. Payment and distribution to claimants and stockholders

(a) A dissolved corporation or successor entity which has followed the procedures described in § 280 of this title:

(1) Shall pay the claims made and not rejected in accordance with § 280(a) of this title,

(2) Shall post the security offered and not rejected pursuant to § 280(b)(2) of this title,

(3) Shall post any security ordered by the Court of Chancery in any proceeding under § 280(c) of this title, and

(4) Shall pay or make provision for all other claims that are mature, known and uncontested or that have been finally determined to be owing by the corporation or such successor entity.

Such claims or obligations shall be paid in full and any such provision for payment shall be made in full if there are sufficient assets. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority, and, among claims of equal priority, ratably to the extent of assets legally available therefor. Any remaining assets shall be distributed to the stockholders of the dissolved corporation; provided, however, that such distribution shall not be made before the expiration of 150 days from the date of the last notice of rejections given pursuant to § 280(a)(3) of this title. In the absence of actual fraud, the judgment of the directors of the dissolved corporation or the governing persons of such successor entity as to the provision made for the payment of all obligations under paragraph (a)(4) of this section shall be conclusive.

(b) A dissolved corporation or successor entity which has not followed the procedures described in § 280 of this title shall, prior to the expiration of the period described in § 278 of this title, adopt a plan of distribution pursuant to which the dissolved corporation or successor entity (i) shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims known to the corporation or such successor entity, (ii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the corporation which is the subject of a pending action, suit or proceeding to which the corporation is a party and (iii) shall make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity within 10 years after the date of dissolution. The plan of distribution shall provide that such claims shall be paid in full and any such provision for payment made shall be made in full if there are sufficient assets. If there are insufficient assets, such plan shall provide that such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets legally available therefor. Any remaining assets shall be distributed to the stockholders of the dissolved corporation.

(c) Directors of a dissolved corporation or governing persons of a successor entity which has complied with subsection (a) or (b) of this section shall not be personally liable to the claimants of the dissolved corporation.

(d) As used in this section, the term "successor entity" has the meaning set forth in § 280(e) of this title.

(e) The term "priority," as used in this section, does not refer either to the order of payments set forth in paragraph (a)(1)-(4) of this section or to the relative times at which any claims mature or are reduced to judgment.

(f) In the case of a nonprofit nonstock corporation, provisions of this section regarding distributions to members shall not apply to the extent that those provisions conflict with any other applicable law or with that corporation's certificate of incorporation or bylaws.

8 Del. C. 1953, § 281; 56 Del. Laws, c. 50; 66 Del. Laws, c. 136, § 39; 67 Del. Laws, c. 376, §§ 26-28; 68 Del. Laws, c. 163, § 1; 69 Del. Laws, c. 266, §§ 18-21; 70 Del. Laws, c. 299, § 4; 71 Del. Laws, c. 120, §§ 17, 18; 77 Del. Laws, c. 253, § 62.;



§ 282. Liability of stockholders of dissolved corporations

(a) A stockholder of a dissolved corporation the assets of which were distributed pursuant to § 281(a) or (b) of this title shall not be liable for any claim against the corporation in an amount in excess of such stockholder's pro rata share of the claim or the amount so distributed to such stockholder, whichever is less.

(b) A stockholder of a dissolved corporation the assets of which were distributed pursuant to § 281(a) of this title shall not be liable for any claim against the corporation on which an action, suit or proceeding is not begun prior to the expiration of the period described in § 278 of this title.

(c) The aggregate liability of any stockholder of a dissolved corporation for claims against the dissolved corporation shall not exceed the amount distributed to such stockholder in dissolution.

8 Del. C. 1953, § 282; 56 Del. Laws, c. 50; 66 Del. Laws, c. 136, § 40; 71 Del. Laws, c. 339, §§ 57, 58.;



§ 283. Jurisdiction

The Court of Chancery shall have jurisdiction of any application prescribed in this subchapter and of all questions arising in the proceedings thereon, and may make such orders and decrees and issue injunctions therein as justice and equity shall require.

66 Del. Laws, c. 136, § 41.;



§ 284. Revocation or forfeiture of charter; proceedings

(a) The Court of Chancery shall have jurisdiction to revoke or forfeit the charter of any corporation for abuse, misuse or nonuse of its corporate powers, privileges or franchises. The Attorney General shall, upon the Attorney General's own motion or upon the relation of a proper party, proceed for this purpose by complaint in the county in which the registered office of the corporation is located.

(b) The Court of Chancery shall have power, by appointment of receivers or otherwise, to administer and wind up the affairs of any corporation whose charter shall be revoked or forfeited by any court under any section of this title or otherwise, and to make such orders and decrees with respect thereto as shall be just and equitable respecting its affairs and assets and the rights of its stockholders and creditors.

(c) No proceeding shall be instituted under this section for nonuse of any corporation's powers, privileges or franchises during the first 2 years after its incorporation.

8 Del. C. 1953, § 283; 56 Del. Laws, c. 50; 66 Del. Laws, c. 136, § 41; 71 Del. Laws, c. 339, § 59.;



§ 285. Dissolution or forfeiture of charter by decree of court; filing

Whenever any corporation is dissolved or its charter forfeited by decree or judgment of the Court of Chancery, the decree or judgment shall be forthwith filed by the Register in Chancery of the county in which the decree or judgment was entered, in the office of the Secretary of State, and a note thereof shall be made by the Secretary of State on the corporation's charter or certificate of incorporation and on the index thereof.

8 Del. C. 1953, § 284; 56 Del. Laws, c. 50; 60 Del. Laws, c. 371, § 13; 66 Del. Laws, c. 136, § 41.;






Subchapter XI Insolvency; Receivers and Trustees

§ 291. Receivers for insolvent corporations; appointment and powers

Whenever a corporation shall be insolvent, the Court of Chancery, on the application of any creditor or stockholder thereof, may, at any time, appoint 1 or more persons to be receivers of and for the corporation, to take charge of its assets, estate, effects, business and affairs, and to collect the outstanding debts, claims, and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation or otherwise, all claims or suits, to appoint an agent or agents under them, and to do all other acts which might be done by the corporation and which may be necessary or proper. The powers of the receivers shall be such and shall continue so long as the Court shall deem necessary.

8 Del. C. 1953, § 291; 56 Del. Laws, c. 50.;



§ 292. Title to property; filing order of appointment; exception

(a) Trustees or receivers appointed by the Court of Chancery of and for any corporation, and their respective survivors and successors, shall, upon their appointment and qualification or upon the death, resignation or discharge of any co-trustee or co-receiver, be vested by operation of law and without any act or deed, with the title of the corporation to all of its property, real, personal or mixed of whatsoever nature, kind, class or description, and wheresoever situate, except real estate situate outside this State.

(b) Trustees or receivers appointed by the Court of Chancery shall, within 20 days from the date of their qualification, file in the office of the recorder in each county in this State, in which any real estate belonging to the corporation may be situated, a certified copy of the order of their appointment and evidence of their qualification.

(c) This section shall not apply to receivers appointed pendente lite.

8 Del. C. 1953, § 292; 56 Del. Laws, c. 50.;



§ 293. Notices to stockholders and creditors

All notices required to be given to stockholders and creditors in any action in which a receiver or trustee for a corporation was appointed shall be given by the Register in Chancery, unless otherwise ordered by the Court of Chancery.

8 Del. C. 1953, § 293; 56 Del. Laws, c. 50.;



§ 294. Receivers or trustees; inventory; list of debts and report

Trustees or receivers shall, as soon as convenient, file in the office of the Register in Chancery of the county in which the proceeding is pending, a full and complete itemized inventory of all the assets of the corporation which shall show their nature and probable value, and an account of all debts due from and to it, as nearly as the same can be ascertained. They shall make a report to the Court of their proceedings, whenever and as often as the Court shall direct.

8 Del. C. 1953, § 294; 56 Del. Laws, c. 50.;



§ 295. Creditors' proofs of claims; when barred; notice

All creditors shall make proof under oath of their respective claims against the corporation, and cause the same to be filed in the office of the Register in Chancery of the county in which the proceeding is pending within the time fixed by and in accordance with the procedure established by the rules of the Court of Chancery. All creditors and claimants failing to do so, within the time limited by this section, or the time prescribed by the order of the Court, may, by direction of the Court, be barred from participating in the distribution of the assets of the corporation. The Court may also prescribe what notice, by publication or otherwise, shall be given to the creditors of the time fixed for the filing and making proof of claims.

8 Del. C. 1953, § 295; 56 Del. Laws, c. 50; 59 Del. Laws, c. 106, § 15.;



§ 296. Adjudication of claims; appeal

(a) The Register in Chancery, immediately upon the expiration of the time fixed for the filing of claims, in compliance with § 295 of this title, shall notify the trustee or receiver of the filing of the claims, and the trustee or receiver, within 30 days after receiving the notice, shall inspect the claims, and if the trustee or receiver or any creditor shall not be satisfied with the validity or correctness of the same, or any of them, the trustee or receiver shall forthwith notify the creditors whose claims are disputed of such trustee's or receiver's decision. The trustee or receiver shall require all creditors whose claims are disputed to submit themselves to such examination in relation to their claims as the trustee or receiver shall direct, and the creditors shall produce such books and papers relating to their claims as shall be required. The trustee or receiver shall have power to examine, under oath or affirmation, all witnesses produced before such trustee or receiver touching the claims, and shall pass upon and allow or disallow the claims, or any part thereof, and notify the claimants of such trustee's or receiver's determination.

(b) Every creditor or claimant who shall have received notice from the receiver or trustee that such creditor's or claimant's claim has been disallowed in whole or in part may appeal to the Court of Chancery within 30 days thereafter. The Court, after hearing, shall determine the rights of the parties.

8 Del. C. 1953, § 296; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, §§ 60, 61.;



§ 297. Sale of perishable or deteriorating property

Whenever the property of a corporation is at the time of the appointment of a receiver or trustee encumbered with liens of any character, and the validity, extent or legality of any lien is disputed or brought in question, and the property of the corporation is of a character which will deteriorate in value pending the litigation respecting the lien, the Court of Chancery may order the receiver or trustee to sell the property of the corporation, clear of all encumbrances, at public or private sale, for the best price that can be obtained therefor, and pay the net proceeds arising from the sale thereof after deducting the costs of the sale into the Court, there to remain subject to the order of the Court, and to be disposed of as the Court shall direct.

8 Del. C. 1953, § 297; 56 Del. Laws, c. 50.;



§ 298. Compensation, costs and expenses of receiver or trustee

The Court of Chancery, before making distribution of the assets of a corporation among the creditors or stockholders thereof, shall allow a reasonable compensation to the receiver or trustee for such receiver's or trustee's services, and the costs and expenses incurred in and about the execution of such receiver's or trustee's trust, and the costs of the proceedings in the Court, to be first paid out of the assets.

8 Del. C. 1953, § 298; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 62.;



§ 299. Substitution of trustee or receiver as party; abatement of actions

A trustee or receiver, upon application by such receiver or trustee in the court in which any suit is pending, shall be substituted as party plaintiff in the place of the corporation in any suit or proceeding which was so pending at the time of such receiver's or trustee's appointment. No action against a trustee or receiver of a corporation shall abate by reason of such receiver's or trustee's death, but, upon suggestion of the facts on the record, shall be continued against such receiver's or trustee's successor or against the corporation in case no new trustee or receiver is appointed.

8 Del. C. 1953, § 299; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 63.;



§ 300. Employee's lien for wages when corporation insolvent

Whenever any corporation of this State, or any foreign corporation doing business in this State, shall become insolvent, the employees doing labor or service of whatever character in the regular employ of the corporation, shall have a lien upon the assets thereof for the amount of the wages due to them, not exceeding 2 months' wages respectively, which shall be paid prior to any other debt or debts of the corporation. The word "employee" shall not be construed to include any of the officers of the corporation.

8 Del. C. 1953, § 300; 56 Del. Laws, c. 50.;



§ 301. Discontinuance of liquidation

The liquidation of the assets and business of an insolvent corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event the Court of Chancery in its discretion, and subject to such condition as it may deem appropriate, may dismiss the proceedings and direct the receiver or trustee to redeliver to the corporation all of its remaining property and assets.

8 Del. C. 1953, § 301; 56 Del. Laws, c. 50.;



§ 302. Compromise or arrangement between corporation and creditors or stockholders

(a) Whenever the provision permitted by § 102(b)(2) of this title is included in the original certificate of incorporation of any corporation, all persons who become creditors or stockholders thereof shall be deemed to have become such creditors or stockholders subject in all respects to that provision and the same shall be absolutely binding upon them. Whenever that provision is inserted in the certificate of incorporation of any such corporation by an amendment of its certificate all persons who become creditors or stockholders of such corporation after such amendment shall be deemed to have become such creditors or stockholders subject in all respects to that provision and the same shall be absolutely binding upon them.

(b) The Court of Chancery may administer and enforce any compromise or arrangement made pursuant to the provision contained in § 102(b)(2) of this title and may restrain, pendente lite, all actions and proceedings against any corporation with respect to which the Court shall have begun the administration and enforcement of that provision and may appoint a temporary receiver for such corporation and may grant the receiver such powers as it deems proper, and may make and enforce such rules as it deems necessary for the exercise of such jurisdiction.

8 Del. C. 1953, § 302; 56 Del. Laws, c. 50.;



§ 303. Proceeding under the Federal Bankruptcy Code of the United States; effectuation

(a) Any corporation of this State, an order for relief with respect to which has been entered pursuant to the Federal Bankruptcy Code, 11 U.S.C. § 101 et seq., or any successor statute, may put into effect and carry out any decrees and orders of the court or judge in such bankruptcy proceeding and may take any corporate action provided or directed by such decrees and orders, without further action by its directors or stockholders. Such power and authority may be exercised, and such corporate action may be taken, as may be directed by such decrees or orders, by the trustee or trustees of such corporation appointed or elected in the bankruptcy proceeding (or a majority thereof), or if none be appointed or elected and acting, by designated officers of the corporation, or by a representative appointed by the court or judge, with like effect as if exercised and taken by unanimous action of the directors and stockholders of the corporation.

(b) Such corporation may, in the manner provided in subsection (a) of this section, but without limiting the generality or effect of the foregoing, alter, amend or repeal its bylaws; constitute or reconstitute and classify or reclassify its board of directors, and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office; amend its certificate of incorporation, and make any change in its capital or capital stock, or any other amendment, change, or alteration, or provision, authorized by this chapter; be dissolved, transfer all or part of its assets, merge or consolidate as permitted by this chapter, in which case, however, no stockholder shall have any statutory right of appraisal of such stockholder's stock; change the location of its registered office, change its registered agent, and remove or appoint any agent to receive service of process; authorize and fix the terms, manner and conditions of, the issuance of bonds, debentures or other obligations, whether or not convertible into stock of any class, or bearing warrants or other evidences of optional rights to purchase or subscribe for stock of any class; or lease its property and franchises to any corporation, if permitted by law.

(c) A certificate of any amendment, change or alteration, or of dissolution, or any agreement of merger or consolidation, made by such corporation pursuant to the foregoing provisions, shall be filed with the Secretary of State in accordance with § 103 of this title, and, subject to § 103(d) of this title, shall thereupon become effective in accordance with its terms and the provisions hereof. Such certificate, agreement of merger or other instrument shall be made, executed and acknowledged, as may be directed by such decrees or orders, by the trustee or trustees appointed or elected in the bankruptcy proceeding (or a majority thereof), or, if none be appointed or elected and acting, by the officers of the corporation, or by a representative appointed by the court or judge, and shall certify that provision for the making of such certificate, agreement or instrument is contained in a decree or order of a court or judge having jurisdiction of a proceeding under such Federal Bankruptcy Code or successor statute.

(d) This section shall cease to apply to such corporation upon the entry of a final decree in the bankruptcy proceeding closing the case and discharging the trustee or trustees, if any; provided however, that the closing of a case and discharge of trustee or trustees, if any, will not affect the validity of any act previously performed pursuant to subsections (a) through (c) of this section.

(e) On filing any certificate, agreement, report or other paper made or executed pursuant to this section, there shall be paid to the Secretary of State for the use of the State the same fees as are payable by corporations not in bankruptcy upon the filing of like certificates, agreements, reports or other papers.

8 Del. C. 1953, § 303; 56 Del. Laws, c. 50; 70 Del. Laws, c. 587, § 27; 71 Del. Laws, c. 339, § 64; 74 Del. Laws, c. 326, § 8.;






Subchapter XII Renewal, Revival, Extension and Restoration of Certificate of Incorporation or Charter

§ 311. Revocation of voluntary dissolution

(a) At any time prior to the expiration of 3 years following the dissolution of a corporation pursuant to § 275 of this title, or, at any time prior to the expiration of such longer period as the Court of Chancery may have directed pursuant to § 278 of this title, a corporation may revoke the dissolution theretofore effected by it in the following manner:

(1) For purposes of this section, the term "stockholders" shall mean the stockholders of record on the date the dissolution became effective.

(2) The board of directors shall adopt a resolution recommending that the dissolution be revoked and directing that the question of the revocation be submitted to a vote at a special meeting of stockholders;

(3) Notice of the special meeting of stockholders shall be given in accordance with § 222 of this title to each of the stockholders.

(4) At the meeting a vote of the stockholders shall be taken on a resolution to revoke the dissolution. If a majority of the stock of the corporation which was outstanding and entitled to vote upon a dissolution at the time of its dissolution shall be voted for the resolution, a certificate of revocation of dissolution shall be executed, and acknowledged in accordance with § 103 of this title, which shall state:

a. The name of the corporation;

b. The address (which shall be stated in accordance with § 131(c) of this title) of the corporation's registered office in this State, and the name of its registered agent at such address;

c. The names and respective addresses of its officers;

d. The names and respective addresses of its directors;

e. That a majority of the stock of the corporation which was outstanding and entitled to vote upon a dissolution at the time of its dissolution have voted in favor of a resolution to revoke the dissolution; or, if it be the fact, that, in lieu of a meeting and vote of stockholders, the stockholders have given their written consent to the revocation in accordance with § 228 of this title.

(b) Upon the filing in the office of the Secretary of State of the certificate of revocation of dissolution, the Secretary of State, upon being satisfied that the requirements of this section have been complied with, shall issue a certificate that the dissolution has been revoked. Upon the issuance of such certificate by the Secretary of the State, the revocation of the dissolution shall become effective and the corporation may again carry on its business.

(c) Upon the issuance of the certificate by the Secretary of State to which subsection (b) of this section refers, the provisions of § 211(c) of this title shall govern, and the period of time the corporation was in dissolution shall be included within the calculation of the 30-day and 13-month periods to which § 211(c) of this title refers. An election of directors, however, may be held at the special meeting of stockholders to which subsection (a) of this section refers, and in that event, that meeting of stockholders shall be deemed an annual meeting of stockholders for purposes of § 211(c) of this title.

(d) If after the dissolution became effective any other corporation organized under the laws of this State shall have adopted the same name as the corporation, or shall have adopted a name so nearly similar thereto as not to distinguish it from the corporation, or any foreign corporation shall have qualified to do business in this State under the same name as the corporation or under a name so nearly similar thereto as not to distinguish it from the corporation, then, in such case, the corporation shall not be reinstated under the same name which it bore when its dissolution became effective, but shall adopt and be reinstated under some other name, and in such case the certificate to be filed under this section shall set forth the name borne by the corporation at the time its dissolution became effective and the new name under which the corporation is to be reinstated.

(e) Nothing in this section shall be construed to affect the jurisdiction or power of the Court of Chancery under § 279 or § 280 of this title.

(f) At any time prior to the expiration of 3 years following the dissolution of a nonstock corporation pursuant to § 276 of this title, or, at any time prior to the expiration of such longer period as the Court of Chancery may have directed pursuant to § 278 of this title, a nonstock corporation may revoke the dissolution theretofore effected by it in a manner analogous to that by which the dissolution was authorized, including (i) if applicable, a vote of the members entitled to vote, if any, on the dissolution and (ii) the filing of a certificate of revocation of dissolution containing information comparable to that required by paragraph (a)(4) of this section. Notwithstanding the foregoing, only subsections (b), (d), and (e) of this section shall apply to nonstock corporations.

8 Del. C. 1953, § 311; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 25; 57 Del. Laws, c. 148, § 33; 70 Del. Laws, c. 587, § 28; 73 Del. Laws, c. 82, §§ 33, 34; 73 Del. Laws, c. 298, § 11; 77 Del. Laws, c. 253, § 63; 78 Del. Laws, c. 273, § 5.;



§ 312. Renewal, revival, extension and restoration of certificate of incorporation

(a) As used in this section, the term "certificate of incorporation" includes the charter of a corporation organized under any special act or any law of this State.

(b) Any corporation may, at any time before the expiration of the time limited for its existence and any corporation whose certificate of incorporation has become forfeited or void pursuant to this title and any corporation whose certificate of incorporation has expired by reason of failure to renew it or whose certificate of incorporation has been renewed, but, through failure to comply strictly with the provisions of this chapter, the validity of whose renewal has been brought into question, may at any time procure an extension, restoration, renewal or revival of its certificate of incorporation, together with all the rights, franchises, privileges and immunities and subject to all of its duties, debts and liabilities which had been secured or imposed by its original certificate of incorporation and all amendments thereto, by complying with the requirements of this section.

(c) The extension, restoration, renewal or revival of the certificate of incorporation may be procured by executing, acknowledging and filing a certificate in accordance with § 103 of this title.

(d) The certificate required by subsection (c) of this section shall state:

(1) The name of the corporation, which shall be the existing name of the corporation or the name it bore when its certificate of incorporation expired, except as provided in subsection (f) of this section, and the date of filing of its original certificate of incorporation with the Secretary of State;

(2) The address (which shall be stated in accordance with § 131(c) of this title) of the corporation's registered office in this State and the name of its registered agent at such address;

(3) Whether or not the renewal, restoration or revival is to be perpetual and if not perpetual the time for which the renewal, restoration or revival is to continue and, in case of renewal before the expiration of the time limited for its existence, the date when the renewal is to commence, which shall be prior to the date of the expiration of the old certificate of incorporation which it is desired to renew;

(4) That the corporation desiring to be renewed or revived and so renewing or reviving its certificate of incorporation was organized under the laws of this State;

(5) The date when the certificate of incorporation would expire, if such is the case, or such other facts as may show that the certificate of incorporation has become forfeited or void pursuant to this title, or that the validity of any renewal has been brought into question;

(6) That the certificate for renewal or revival is filed by authority of those who were directors or members of the governing body of the corporation at the time its certificate of incorporation expired or who were elected directors or members of the governing body of the corporation as provided in subsection (h) of this section.

(e) Upon the filing of the certificate in accordance with § 103 of this title the corporation shall be renewed and revived with the same force and effect as if its certificate of incorporation had not been forfeited or void pursuant to this title, or had not expired by limitation. Such reinstatement shall validate all contracts, acts, matters and things made, done and performed within the scope of its certificate of incorporation by the corporation, its officers and agents during the time when its certificate of incorporation was forfeited or void pursuant to this title, or after its expiration by limitation, with the same force and effect and to all intents and purposes as if the certificate of incorporation had at all times remained in full force and effect. All real and personal property, rights and credits, which belonged to the corporation at the time its certificate of incorporation became forfeited or void pursuant to this title, or expired by limitation and which were not disposed of prior to the time of its revival or renewal shall be vested in the corporation, after its revival and renewal, as fully and amply as they were held by the corporation at and before the time its certificate of incorporation became forfeited or void pursuant to this title, or expired by limitation, and the corporation after its renewal and revival shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its officers and agents prior to its reinstatement, as if its certificate of incorporation had at all times remained in full force and effect.

(f) If, since the certificate of incorporation became forfeited or void pursuant to this title, or expired by limitation, any other corporation organized under the laws of this State shall have adopted the same name as the corporation sought to be renewed or revived or shall have adopted a name so nearly similar thereto as not to distinguish it from the corporation to be renewed or revived or any foreign corporation qualified in accordance with § 371 of this title shall have adopted the same name as the corporation sought to be renewed or revived or shall have adopted a name so nearly similar thereto as not to distinguish it from the corporation to be renewed or revived, then in such case the corporation to be renewed or revived shall not be renewed under the same name which it bore when its certificate of incorporation became forfeited or void pursuant to this title, or expired but shall adopt or be renewed under some other name and in such case the certificate to be filed under the provisions of this section shall set forth the name borne by the corporation at the time its certificate of incorporation became forfeited or void pursuant to this title, or expired and the new name under which the corporation is to be renewed or revived.

(g) Any corporation that renews or revives its certificate of incorporation under this chapter shall pay to this State a sum equal to all franchise taxes, penalties and interest thereon due at the time its certificate of incorporation became forfeited or void pursuant to this title, or expired by limitation or otherwise; provided, however, that any corporation that renews or revives its certificate of incorporation under this chapter whose certificate of incorporation has been forfeited, void or expired for more than 5 years shall, in lieu of the payment of the franchise taxes and penalties otherwise required by this subsection, pay a sum equal to 3 times the amount of the annual franchise tax that would be due and payable by such corporation for the year in which the renewal or revival is effected, computed at the then current rate of taxation. No payment made pursuant to this subsection shall reduce the amount of franchise tax due under Chapter 5 of this title for the year in which the renewal or revival is effected.

(h) If a sufficient number of the last acting officers of any corporation desiring to renew or revive its certificate of incorporation are not available by reason of death, unknown address or refusal or neglect to act, the directors of the corporation or those remaining on the board, even if only 1, may elect successors to such officers. In any case where there shall be no directors of the corporation available for the purposes aforesaid, the stockholders may elect a full board of directors, as provided by the bylaws of the corporation, and the board shall then elect such officers as are provided by law, by the certificate of incorporation or by the bylaws to carry on the business and affairs of the corporation. A special meeting of the stockholders for the purposes of electing directors may be called by any officer, director or stockholder upon notice given in accordance with § 222 of this title.

(i) After a renewal or revival of the certificate of incorporation of the corporation shall have been effected, the provisions of § 211(c) of this title shall govern and the period of time the certificate of incorporation of the corporation was forfeited pursuant to this title, or after its expiration by limitation, shall be included within the calculation of the 30-day and 13-month periods to which § 211(c) of this title refers. A special meeting of stockholders held in accordance with subsection (h) of this section shall be deemed an annual meeting of stockholders for purposes of § 211(c) of this title.

(j) Except as otherwise provided in § 313 of this title, whenever it shall be desired to renew or revive the certificate of incorporation of any nonstock corporation, the governing body shall perform all the acts necessary for the renewal or revival of the charter of the corporation which are performed by the board of directors in the case of a corporation having capital stock, and the members of any nonstock corporation who are entitled to vote for the election of members of its governing body and any other members entitled to vote for dissolution under the certificate of incorporation or the bylaws of such corporation, shall perform all the acts necessary for the renewal or revival of the certificate of incorporation of the corporation which are performed by the stockholders in the case of a corporation having capital stock. Except as otherwise provided in § 313 of this title, in all other respects, the procedure for the renewal or revival of the certificate of incorporation of nonstock corporation shall conform, as nearly as may be applicable, to the procedure prescribed in this section for the renewal or revival of the certificate of incorporation of a corporation having capital stock; provided, however, that subsection (i) of this section shall not apply to nonstock corporations.

8 Del. C. 1953, § 312; 56 Del. Laws, c. 50; 59 Del. Laws, c. 106, § 16; 64 Del. Laws, c. 112, § 56; 66 Del. Laws, c. 352, § 11; 68 Del. Laws, c. 163, § 2; 70 Del. Laws, c. 587, §§ 29, 30; 73 Del. Laws, c. 82, § 35; 73 Del. Laws, c. 298, § 12; 75 Del. Laws, c. 306, §§ 11-16; 77 Del. Laws, c. 253, § 64; 78 Del. Laws, c. 273, § 6; 79 Del. Laws, c. 72, § 14.;



§ 313. Renewal of certificate of incorporation or charter of exempt corporations

(a) Every exempt corporation whose certificate of incorporation or charter has become inoperative and void, by operation of § 510 of this title for failure to file annual franchise tax reports required, and for failure to pay taxes or penalties from which it would have been exempt if the reports had been filed, shall be deemed to have filed all the reports and be relieved of all the taxes and penalties, upon satisfactory proof submitted to the Secretary of State of its right to be classified as an exempt corporation pursuant to § 501(b) of this title, and upon filing with the Secretary of State a certificate of renewal and revival in manner and form as required by § 312 of this title.

(b) Upon the filing by the corporation of the proof of classification as required by subsection (a) of this section, the filing of the certificate of renewal and revival and payment of the required filing fees, the Secretary of State shall issue a certificate that the corporation's certificate of incorporation or charter has been renewed and revived as of the date of the certificate and the corporation shall be renewed and revived with the same force and effect as provided in § 312(e) of this title for other corporations.

(c) As used in this section, the term "exempt corporation" shall have the meaning given to it in § 501(b) of this title. Nothing contained in this section relieves any exempt corporation from filing the annual report required by § 502 of this title.

8 Del. C. 1953, § 313; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 26; 58 Del. Laws, c. 450, § 8; 70 Del. Laws, c. 587, § 31; 77 Del. Laws, c. 253, § 65; 78 Del. Laws, c. 96, §§ 10-12.;



§ 314. Status of corporation

Any corporation desiring to renew, extend and continue its corporate existence, shall upon complying with applicable constitutional provisions of this State, continue for the time stated in its certificate of renewal, a corporation and shall, in addition to the rights, privileges and immunities conferred by its charter, possess and enjoy all the benefits of this chapter, which are applicable to the nature of its business, and shall be subject to the restrictions and liabilities by this chapter imposed on such corporations.

8 Del. C. 1953, § 314; 56 Del. Laws, c. 50.;






Subchapter XIII Suits Against Corporations, Directors, Officers or Stockholders

§ 321. Service of process on corporations

(a) Service of legal process upon any corporation of this State shall be made by delivering a copy personally to any officer or director of the corporation in this State, or the registered agent of the corporation in this State, or by leaving it at the dwelling house or usual place of abode in this State of any officer, director or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the corporation in this State. If the registered agent be a corporation, service of process upon it as such agent may be made by serving, in this State, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any officer, director or registered agent, or at the registered office or other place of business of the corporation in this State, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in such person's return thereto. Process returnable forthwith must be delivered personally to the officer, director or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the corporation upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the corporation by letter, directed to the corporation at its principal place of business as it appears on the records relating to such corporation on file with the Secretary of State or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

(c) Service upon corporations may also be made in accordance with § 3111 of Title 10 or any other statute or rule of court.

8 Del. C. 1953, § 321; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 57; 67 Del. Laws, c. 190, § 7; 71 Del. Laws, c. 339, §§ 65, 66; 77 Del. Laws, c. 290, § 27.;



§ 322. Failure of corporation to obey order of court; appointment of receiver

Whenever any corporation shall refuse, fail or neglect to obey any order or decree of any court of this State within the time fixed by the court for its observance, such refusal, failure or neglect shall be a sufficient ground for the appointment of a receiver of the corporation by the Court of Chancery. If the corporation be a foreign corporation, such refusal, failure or neglect shall be a sufficient ground for the appointment of a receiver of the assets of the corporation within this State.

8 Del. C. 1953, § 322; 56 Del. Laws, c. 50.;



§ 323. Failure of corporation to obey writ of mandamus; quo warranto proceedings for forfeiture of charter

If any corporation fails to obey the mandate of any peremptory writ of mandamus issued by a court of competent jurisdiction of this State for a period of 30 days after the serving of the writ upon the corporation in any manner as provided by the laws of this State for the service of writs, any party in interest in the proceeding in which the writ of mandamus issued may file a statement of such fact prepared by such party or such party's attorney with the Attorney General of this State, and it shall thereupon be the duty of the Attorney General to forthwith commence proceedings of quo warranto against the corporation in a court of competent jurisdiction, and the court, upon competent proof of such state of facts and proper proceedings had in such proceeding in quo warranto, shall decree the charter of the corporation forfeited.

8 Del. C. 1953, § 323; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 67.;



§ 324. Attachment of shares of stock or any option, right or interest therein; procedure; sale; title upon sale; proceeds

(a) The shares of any person in any corporation with all the rights thereto belonging, or any person's option to acquire the shares, or such person's right or interest in the shares, may be attached under this section for debt, or other demands, if such person appears on the books of the corporation to hold or own such shares, option, right or interest. So many of the shares, or so much of the option, right or interest therein may be sold at public sale to the highest bidder, as shall be sufficient to satisfy the debt, or other demand, interest and costs, upon an order issued therefor by the court from which the attachment process issued, and after such notice as is required for sales upon execution process. Except as to an uncertificated security as defined in § 8-102 of Title 6, the attachment is not laid and no order of sale shall issue unless § 8-112 of Title 6 has been satisfied. No order of sale shall be issued until after final judgment shall have been rendered in any case. If the debtor lives out of the county, a copy of the order shall be sent by registered or certified mail, return receipt requested, to such debtor's last known address, and shall also be published in a newspaper published in the county of such debtor's last known residence, if there be any, 10 days before the sale; and if the debtor be a nonresident of this State shall be mailed as aforesaid and published at least twice for 2 successive weeks, the last publication to be at least 10 days before the sale, in a newspaper published in the county where the attachment process issued. If the shares of stock or any of them or the option to acquire shares or any such right or interest in shares, or any part of them, be so sold, any assignment, or transfer thereof, by the debtor, after attachment, shall be void.

(b) When attachment process issues for shares of stock, or any option to acquire such or any right or interest in such, a certified copy of the process shall be left in this State with any officer or director, or with the registered agent of the corporation. Within 20 days after service of the process, the corporation shall serve upon the plaintiff a certificate of the number of shares held or owned by the debtor in the corporation, with the number or other marks distinguishing the same, or in the case the debtor appears on the books of the corporation to have an option to acquire shares of stock or any right or interest in any shares of stock of the corporation, there shall be served upon the plaintiff within 20 days after service of the process a certificate setting forth any such option, right or interest in the shares of the corporation in the language and form in which the option, right or interest appears on the books of the corporation, anything in the certificate of incorporation or bylaws of the corporation to the contrary notwithstanding. Service upon a corporate registered agent may be made in the manner provided in § 321 of this title.

(c) If, after sale made and confirmed, a certified copy of the order of sale and return and the stock certificate, if any, be left with any officer or director or with the registered agent of the corporation, the purchaser shall be thereby entitled to the shares or any option to acquire shares or any right or interest in shares so purchased, and all income, or dividends which may have been declared, or become payable thereon since the attachment laid. Such sale, returned and confirmed, shall transfer the shares or the option to acquire shares or any right or interest in shares sold to the purchaser, as fully as if the debtor, or defendant, had transferred the same to such purchaser according to the certificate of incorporation or bylaws of the corporation, anything in the certificate of incorporation or bylaws to the contrary notwithstanding. The court which issued the levy and confirmed the sale shall have the power to make an order compelling the corporation, the shares of which were sold, to issue new certificates or uncertificated shares to the purchaser at the sale and to cancel the registration of the shares attached on the books of the corporation upon the giving of an open end bond by such purchaser adequate to protect such corporation.

(d) The money arising from the sale of the shares or from the sale of the option or right or interest shall be applied and paid, by the public official receiving the same, as by law is directed as to the sale of personal property in cases of attachment.

8 Del. C. 1953, § 324; 56 Del. Laws, c. 50; 59 Del. Laws, c. 106, § 17; 64 Del. Laws, c. 112, § 58; 71 Del. Laws, c. 339, §§ 68-70.;



§ 325. Actions against officers, directors or stockholders to enforce liability of corporation; unsatisfied judgment against corporation

(a) When the officers, directors or stockholders of any corporation shall be liable by the provisions of this chapter to pay the debts of the corporation, or any part thereof, any person to whom they are liable may have an action, at law or in equity, against any 1 or more of them, and the complaint shall state the claim against the corporation, and the ground on which the plaintiff expects to charge the defendants personally.

(b) No suit shall be brought against any officer, director or stockholder for any debt of a corporation of which such person is an officer, director or stockholder, until judgment be obtained therefor against the corporation and execution thereon returned unsatisfied.

8 Del. C. 1953, § 325; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 71.;



§ 326. Action by officer, director or stockholder against corporation for corporate debt paid

When any officer, director or stockholder shall pay any debt of a corporation for which such person is made liable by the provisions of this chapter, such person may recover the amount so paid in an action against the corporation for money paid for its use, and in such action only the property of the corporation shall be liable to be taken, and not the property of any stockholder.

8 Del. C. 1953, § 326; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 72.;



§ 327. Stockholder's derivative action; allegation of stock ownership

In any derivative suit instituted by a stockholder of a corporation, it shall be averred in the complaint that the plaintiff was a stockholder of the corporation at the time of the transaction of which such stockholder complains or that such stockholder's stock thereafter devolved upon such stockholder by operation of law.

8 Del. C. 1953, § 327; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 73.;



§ 328. Effect of liability of corporation on impairment of certain transactions

The liability of a corporation of this State, or the stockholders, directors or officers thereof, or the rights or remedies of the creditors thereof, or of persons doing or transacting business with the corporation, shall not in any way be lessened or impaired by the sale of its assets, or by the increase or decrease in the capital stock of the corporation, or by its merger or consolidation with 1 or more corporations or by any change or amendment in its certificate of incorporation.

8 Del. C. 1953, § 328; 56 Del. Laws, c. 50.;



§ 329. Defective organization of corporation as defense

(a) No corporation of this State and no person sued by any such corporation shall be permitted to assert the want of legal organization as a defense to any claim.

(b) This section shall not be construed to prevent judicial inquiry into the regularity or validity of the organization of a corporation, or its lawful possession of any corporate power it may assert in any other suit or proceeding where its corporate existence or the power to exercise the corporate rights it asserts is challenged, and evidence tending to sustain the challenge shall be admissible in any such suit or proceeding.

8 Del. C. 1953, § 329; 56 Del. Laws, c. 50.;



§ 330. Usury; pleading by corporation

No corporation shall plead any statute against usury in any court of law or equity in any suit instituted to enforce the payment of any bond, note or other evidence of indebtedness issued or assumed by it.

8 Del. C. 1953, § 330; 56 Del. Laws, c. 50.;






Subchapter XIV Close Corporations; Special Provisions

§ 341. Law applicable to close corporation

(a) This subchapter applies to all close corporations, as defined in § 342 of this title. Unless a corporation elects to become a close corporation under this subchapter in the manner prescribed in this subchapter, it shall be subject in all respects to this chapter, except this subchapter.

(b) This chapter shall be applicable to all close corporations, as defined in § 342 of this title, except insofar as this subchapter otherwise provides.

8 Del. C. 1953, § 341; 56 Del. Laws, c. 50.;



§ 342. Close corporation defined; contents of certificate of incorporation

(a) A close corporation is a corporation organized under this chapter whose certificate of incorporation contains the provisions required by § 102 of this title and, in addition, provides that:

(1) All of the corporation's issued stock of all classes, exclusive of treasury shares, shall be represented by certificates and shall be held of record by not more than a specified number of persons, not exceeding 30; and

(2) All of the issued stock of all classes shall be subject to 1 or more of the restrictions on transfer permitted by § 202 of this title; and

(3) The corporation shall make no offering of any of its stock of any class which would constitute a "public offering" within the meaning of the United States Securities Act of 1933 [15 U.S.C. § 77a et seq.] as it may be amended from time to time.

(b) The certificate of incorporation of a close corporation may set forth the qualifications of stockholders, either by specifying classes of persons who shall be entitled to be holders of record of stock of any class, or by specifying classes of persons who shall not be entitled to be holders of stock of any class or both.

(c) For purposes of determining the number of holders of record of the stock of a close corporation, stock which is held in joint or common tenancy or by the entireties shall be treated as held by 1 stockholder.

8 Del. C. 1953, § 342; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 59.;



§ 343. Formation of a close corporation

A close corporation shall be formed in accordance with §§ 101, 102 and 103 of this title, except that:

(1) Its certificate of incorporation shall contain a heading stating the name of the corporation and that it is a close corporation; and

(2) Its certificate of incorporation shall contain the provisions required by § 342 of this title.

8 Del. C. 1953, § 343; 56 Del. Laws, c. 50.;



§ 344. Election of existing corporation to become a close corporation

Any corporation organized under this chapter may become a close corporation under this subchapter by executing, acknowledging and filing, in accordance with § 103 of this title, a certificate of amendment of its certificate of incorporation which shall contain a statement that it elects to become a close corporation, the provisions required by § 342 of this title to appear in the certificate of incorporation of a close corporation, and a heading stating the name of the corporation and that it is a close corporation. Such amendment shall be adopted in accordance with the requirements of § 241 or 242 of this title, except that it must be approved by a vote of the holders of record of at least 2/3 of the shares of each class of stock of the corporation which are outstanding.

8 Del. C. 1953, § 344; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 34; 70 Del. Laws, c. 587, § 32.;



§ 345. Limitations on continuation of close corporation status

A close corporation continues to be such and to be subject to this subchapter until:

(1) It files with the Secretary of State a certificate of amendment deleting from its certificate of incorporation the provisions required or permitted by § 342 of this title to be stated in the certificate of incorporation to qualify it as a close corporation; or

(2) Any 1 of the provisions or conditions required or permitted by § 342 of this title to be stated in a certificate of incorporation to qualify a corporation as a close corporation has in fact been breached and neither the corporation nor any of its stockholders takes the steps required by § 348 of this title to prevent such loss of status or to remedy such breach.

8 Del. C. 1953, § 345; 56 Del. Laws, c. 50.;



§ 346. Voluntary termination of close corporation status by amendment of certificate of incorporation; vote required

(a) A corporation may voluntarily terminate its status as a close corporation and cease to be subject to this subchapter by amending its certificate of incorporation to delete therefrom the additional provisions required or permitted by § 342 of this title to be stated in the certificate of incorporation of a close corporation. Any such amendment shall be adopted and shall become effective in accordance with § 242 of this title, except that it must be approved by a vote of the holders of record of at least 2/3 of the shares of each class of stock of the corporation which are outstanding.

(b) The certificate of incorporation of a close corporation may provide that on any amendment to terminate its status as a close corporation, a vote greater than 2/3 or a vote of all shares of any class shall be required; and if the certificate of incorporation contains such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to terminate the corporation's status as a close corporation.

8 Del. C. 1953, § 346; 56 Del. Laws, c. 50.;



§ 347. Issuance or transfer of stock of a close corporation in breach of qualifying conditions

(a) If stock of a close corporation is issued or transferred to any person who is not entitled under any provision of the certificate of incorporation permitted by § 342(b) of this title to be a holder of record of stock of such corporation, and if the certificate for such stock conspicuously notes the qualifications of the persons entitled to be holders of record thereof, such person is conclusively presumed to have notice of the fact of such person's ineligibility to be a stockholder.

(b) If the certificate of incorporation of a close corporation states the number of persons, not in excess of 30, who are entitled to be holders of record of its stock, and if the certificate for such stock conspicuously states such number, and if the issuance or transfer of stock to any person would cause the stock to be held by more than such number of persons, the person to whom such stock is issued or transferred is conclusively presumed to have notice of this fact.

(c) If a stock certificate of any close corporation conspicuously notes the fact of a restriction on transfer of stock of the corporation, and the restriction is one which is permitted by § 202 of this title, the transferee of the stock is conclusively presumed to have notice of the fact that such person has acquired stock in violation of the restriction, if such acquisition violates the restriction.

(d) Whenever any person to whom stock of a close corporation has been issued or transferred has, or is conclusively presumed under this section to have, notice either:

(1) That such person is a person not eligible to be a holder of stock of the corporation, or

(2) That transfer of stock to such person would cause the stock of the corporation to be held by more than the number of persons permitted by its certificate of incorporation to hold stock of the corporation, or

(3) That the transfer of stock is in violation of a restriction on transfer of stock,

the corporation may, at its option, refuse to register transfer of the stock into the name of the transferee.

(e) Subsection (d) of this section shall not be applicable if the transfer of stock, even though otherwise contrary to subsection (a), (b) or (c) of this section has been consented to by all the stockholders of the close corporation, or if the close corporation has amended its certificate of incorporation in accordance with § 346 of this title.

(f) The term "transfer," as used in this section, is not limited to a transfer for value.

(g) The provisions of this section do not in any way impair any rights of a transferee regarding any right to rescind the transaction or to recover under any applicable warranty express or implied.

8 Del. C. 1953, § 347; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, §§ 74-76.;



§ 348. Involuntary termination of close corporation status; proceeding to prevent loss of status

(a) If any event occurs as a result of which 1 or more of the provisions or conditions included in a close corporation's certificate of incorporation pursuant to § 342 of this title to qualify it as a close corporation has been breached, the corporation's status as a close corporation under this subchapter shall terminate unless:

(1) Within 30 days after the occurrence of the event, or within 30 days after the event has been discovered, whichever is later, the corporation files with the Secretary of State a certificate, executed and acknowledged in accordance with § 103 of this title, stating that a specified provision or condition included in its certificate of incorporation pursuant to § 342 of this title to qualify it as a close corporation has ceased to be applicable, and furnishes a copy of such certificate to each stockholder; and

(2) The corporation concurrently with the filing of such certificate takes such steps as are necessary to correct the situation which threatens its status as a close corporation, including, without limitation, the refusal to register the transfer of stock which has been wrongfully transferred as provided by § 347 of this title, or a proceeding under subsection (b) of this section.

(b) The Court of Chancery, upon the suit of the corporation or any stockholder, shall have jurisdiction to issue all orders necessary to prevent the corporation from losing its status as a close corporation, or to restore its status as a close corporation by enjoining or setting aside any act or threatened act on the part of the corporation or a stockholder which would be inconsistent with any of the provisions or conditions required or permitted by § 342 of this title to be stated in the certificate of incorporation of a close corporation, unless it is an act approved in accordance with § 346 of this title. The Court of Chancery may enjoin or set aside any transfer or threatened transfer of stock of a close corporation which is contrary to the terms of its certificate of incorporation or of any transfer restriction permitted by § 202 of this title, and may enjoin any public offering, as defined in § 342 of this title, or threatened public offering of stock of the close corporation.

8 Del. C. 1953, § 348; 56 Del. Laws, c. 50.;



§ 349. Corporate option where a restriction on transfer of a security is held invalid

If a restriction on transfer of a security of a close corporation is held not to be authorized by § 202 of this title, the corporation shall nevertheless have an option, for a period of 30 days after the judgment setting aside the restriction becomes final, to acquire the restricted security at a price which is agreed upon by the parties, or if no agreement is reached as to price, then at the fair value as determined by the Court of Chancery. In order to determine fair value, the Court may appoint an appraiser to receive evidence and report to the Court such appraiser's findings and recommendation as to fair value.

8 Del. C. 1953, § 349; 56 Del. Laws, c. 50; 65 Del. Laws, c. 127, § 10; 71 Del. Laws, c. 339, § 77.;



§ 350. Agreements restricting discretion of directors

A written agreement among the stockholders of a close corporation holding a majority of the outstanding stock entitled to vote, whether solely among themselves or with a party not a stockholder, is not invalid, as between the parties to the agreement, on the ground that it so relates to the conduct of the business and affairs of the corporation as to restrict or interfere with the discretion or powers of the board of directors. The effect of any such agreement shall be to relieve the directors and impose upon the stockholders who are parties to the agreement the liability for managerial acts or omissions which is imposed on directors to the extent and so long as the discretion or powers of the board in its management of corporate affairs is controlled by such agreement.

8 Del. C. 1953, § 350; 56 Del. Laws, c. 50.;



§ 351. Management by stockholders

The certificate of incorporation of a close corporation may provide that the business of the corporation shall be managed by the stockholders of the corporation rather than by a board of directors. So long as this provision continues in effect:

(1) No meeting of stockholders need be called to elect directors;

(2) Unless the context clearly requires otherwise, the stockholders of the corporation shall be deemed to be directors for purposes of applying provisions of this chapter; and

(3) The stockholders of the corporation shall be subject to all liabilities of directors.

Such a provision may be inserted in the certificate of incorporation by amendment if all incorporators and subscribers or all holders of record of all of the outstanding stock, whether or not having voting power, authorize such a provision. An amendment to the certificate of incorporation to delete such a provision shall be adopted by a vote of the holders of a majority of all outstanding stock of the corporation, whether or not otherwise entitled to vote. If the certificate of incorporation contains a provision authorized by this section, the existence of such provision shall be noted conspicuously on the face or back of every stock certificate issued by such corporation.

8 Del. C. 1953, § 351; 56 Del. Laws, c. 50.;



§ 352. Appointment of custodian for close corporation

(a) In addition to § 226 of this title respecting the appointment of a custodian for any corporation, the Court of Chancery, upon application of any stockholder, may appoint 1 or more persons to be custodians, and, if the corporation is insolvent, to be receivers, of any close corporation when:

(1) Pursuant to § 351 of this title the business and affairs of the corporation are managed by the stockholders and they are so divided that the business of the corporation is suffering or is threatened with irreparable injury and any remedy with respect to such deadlock provided in the certificate of incorporation or bylaws or in any written agreement of the stockholders has failed; or

(2) The petitioning stockholder has the right to the dissolution of the corporation under a provision of the certificate of incorporation permitted by § 355 of this title.

(b) In lieu of appointing a custodian for a close corporation under this section or § 226 of this title the Court of Chancery may appoint a provisional director, whose powers and status shall be as provided in § 353 of this title if the Court determines that it would be in the best interest of the corporation. Such appointment shall not preclude any subsequent order of the Court appointing a custodian for such corporation.

8 Del. C. 1953, § 352; 56 Del. Laws, c. 50.;



§ 353. Appointment of a provisional director in certain cases

(a) Notwithstanding any contrary provision of the certificate of incorporation or the bylaws or agreement of the stockholders, the Court of Chancery may appoint a provisional director for a close corporation if the directors are so divided respecting the management of the corporation's business and affairs that the votes required for action by the board of directors cannot be obtained with the consequence that the business and affairs of the corporation can no longer be conducted to the advantage of the stockholders generally.

(b) An application for relief under this section must be filed (1) by at least one half of the number of directors then in office, (2) by the holders of at least one third of all stock then entitled to elect directors, or, (3) if there be more than 1 class of stock then entitled to elect 1 or more directors, by the holders of two thirds of the stock of any such class; but the certificate of incorporation of a close corporation may provide that a lesser proportion of the directors or of the stockholders or of a class of stockholders may apply for relief under this section.

(c) A provisional director shall be an impartial person who is neither a stockholder nor a creditor of the corporation or of any subsidiary or affiliate of the corporation, and whose further qualifications, if any, may be determined by the Court of Chancery. A provisional director is not a receiver of the corporation and does not have the title and powers of a custodian or receiver appointed under §§ 226 and 291 of this title. A provisional director shall have all the rights and powers of a duly elected director of the corporation, including the right to notice of and to vote at meetings of directors, until such time as such person shall be removed by order of the Court of Chancery or by the holders of a majority of all shares then entitled to vote to elect directors or by the holders of two thirds of the shares of that class of voting shares which filed the application for appointment of a provisional director. A provisional director's compensation shall be determined by agreement between such person and the corporation subject to approval of the Court of Chancery, which may fix such person's compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(d) Even though the requirements of subsection (b) of this section relating to the number of directors or stockholders who may petition for appointment of a provisional director are not satisfied, the Court of Chancery may nevertheless appoint a provisional director if permitted by § 352(b) of this title.

8 Del. C. 1953, § 353; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 78.;



§ 354. Operating corporation as partnership

No written agreement among stockholders of a close corporation, nor any provision of the certificate of incorporation or of the bylaws of the corporation, which agreement or provision relates to any phase of the affairs of such corporation, including but not limited to the management of its business or declaration and payment of dividends or other division of profits or the election of directors or officers or the employment of stockholders by the corporation or the arbitration of disputes, shall be invalid on the ground that it is an attempt by the parties to the agreement or by the stockholders of the corporation to treat the corporation as if it were a partnership or to arrange relations among the stockholders or between the stockholders and the corporation in a manner that would be appropriate only among partners.

8 Del. C. 1953, § 354; 56 Del. Laws, c. 50.;



§ 355. Stockholders' option to dissolve corporation

(a) The certificate of incorporation of any close corporation may include a provision granting to any stockholder, or to the holders of any specified number or percentage of shares of any class of stock, an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. Whenever any such option to dissolve is exercised, the stockholders exercising such option shall give written notice thereof to all other stockholders. After the expiration of 30 days following the sending of such notice, the dissolution of the corporation shall proceed as if the required number of stockholders having voting power had consented in writing to dissolution of the corporation as provided by § 228 of this title.

(b) If the certificate of incorporation as originally filed does not contain a provision authorized by subsection (a) of this section, the certificate may be amended to include such provision if adopted by the affirmative vote of the holders of all the outstanding stock, whether or not entitled to vote, unless the certificate of incorporation specifically authorizes such an amendment by a vote which shall be not less than 2/3 of all the outstanding stock whether or not entitled to vote.

(c) Each stock certificate in any corporation whose certificate of incorporation authorizes dissolution as permitted by this section shall conspicuously note on the face thereof the existence of the provision. Unless noted conspicuously on the face of the stock certificate, the provision is ineffective.

8 Del. C. 1953, § 355; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 27.;



§ 356. Effect of this subchapter on other laws

This subchapter shall not be deemed to repeal any statute or rule of law which is or would be applicable to any corporation which is organized under this chapter but is not a close corporation.

8 Del. C. 1953, § 356; 56 Del. Laws, c. 50.;






Subchapter XV Public Benefit Corporations

§ 361. Law applicable to public benefit corporations; how formed

This subchapter applies to all public benefit corporations, as defined in § 362 of this title. If a corporation elects to become a public benefit corporation under this subchapter in the manner prescribed in this subchapter, it shall be subject in all respects to the provisions of this chapter, except to the extent this subchapter imposes additional or different requirements, in which case such requirements shall apply.

79 Del. Laws, c. 122, § 8.;



§ 362. Public benefit corporation defined; contents of certificate of incorporation

(a) A "public benefit corporation" is a for-profit corporation organized under and subject to the requirements of this chapter that is intended to produce a public benefit or public benefits and to operate in a responsible and sustainable manner. To that end, a public benefit corporation shall be managed in a manner that balances the stockholders' pecuniary interests, the best interests of those materially affected by the corporation's conduct, and the public benefit or public benefits identified in its certificate of incorporation. In the certificate of incorporation, a public benefit corporation shall:

(1) Identify within its statement of business or purpose pursuant to § 102(a)(3) of this title 1 or more specific public benefits to be promoted by the corporation; and

(2) State within its heading that it is a public benefit corporation.

(b) "Public benefit" means a positive effect (or reduction of negative effects) on 1 or more categories of persons, entities, communities or interests (other than stockholders in their capacities as stockholders) including, but not limited to, effects of an artistic, charitable, cultural, economic, educational, environmental, literary, medical, religious, scientific or technological nature. "Public benefit provisions" means the provisions of a certificate of incorporation contemplated by this subchapter.

(c) The name of the public benefit corporation shall, without exception, contain the words "public benefit corporation," or the abbreviation "P.B.C.," or the designation "PBC," which shall be deemed to satisfy the requirements of § 102(a)(l)(i) of this title.

79 Del. Laws, c. 122, § 8.;



§ 363. Certain amendments and mergers; votes required; appraisal rights

(a) Notwithstanding any other provisions of this chapter, a corporation that is not a public benefit corporation, may not, without the approval of 90% of the outstanding shares of each class of the stock of the corporation of which there are outstanding shares, whether voting or nonvoting:

(1) Amend its certificate of incorporation to include a provision authorized by § 362(a)(1) of this title; or

(2) Merge or consolidate with or into another entity if, as a result of such merger or consolidation, the shares in such corporation would become, or be converted into or exchanged for the right to receive, shares or other equity interests in a domestic or foreign public benefit corporation or similar entity.

The restrictions of this section shall not apply prior to the time that the corporation has received payment for any of its capital stock, or in the case of a nonstock corporation, prior to the time that it has members.

(b) Any stockholder of a corporation that is not a public benefit corporation that holds shares of stock of such corporation immediately prior to the effective time of:

(1) An amendment to the corporation's certificate of incorporation to include a provision authorized by § 362(a)(1) of this title; or

(2) A merger or consolidation that would result in the conversion of the corporation's stock into or exchange of the corporation's stock for the right to receive shares or other equity interests in a domestic or foreign public benefit corporation or similar entity;

and has neither voted in favor of such amendment or such merger or consolidation nor consented thereto in writing pursuant to § 228 of this title, shall be entitled to an appraisal by the Court of Chancery of the fair value of the stockholder's shares of stock.

(c) Notwithstanding any other provisions of this chapter, a corporation that is a public benefit corporation may not, without the approval of 2/3 of the outstanding shares of each class of the stock of the corporation of which there are outstanding shares, whether voting or nonvoting:

(1) Amend its certificate of incorporation to delete or amend a provision authorized by § 362(a)(1) or § 366(c) of this title; or

(2) Merge or consolidate with or into another entity if, as a result of such merger or consolidation, the shares in such corporation would become, or be converted into or exchanged for the right to receive, shares or other equity interests in a domestic or foreign corporation that is not a public benefit corporation or similar entity and the certificate of incorporation (or similar governing instrument) of which does not contain the identical provisions identifying the public benefit or public benefits pursuant to § 362(a) of this title or imposing requirements pursuant to § 366(c) of this title.

(d) Notwithstanding the foregoing, a nonprofit nonstock corporation may not be a constituent corporation to any merger or consolidation governed by this section.

79 Del. Laws, c. 122, § 8.;



§ 364. Stock certificates; notices regarding uncertificated stock

Any stock certificate issued by a public benefit corporation shall note conspicuously that the corporation is a public benefit corporation formed pursuant to this subchapter. Any notice sent by a public benefit corporation pursuant to § 151(f) of this title shall state conspicuously that the corporation is a public benefit corporation formed pursuant to this subchapter.

79 Del. Laws, c. 122, § 8.;



§ 365. Duties of directors

(a) The board of directors shall manage or direct the business and affairs of the public benefit corporation in a manner that balances the pecuniary interests of the stockholders, the best interests of those materially affected by the corporation's conduct, and the specific public benefit or public benefits identified in its certificate of incorporation.

(b) A director of a public benefit corporation shall not, by virtue of the public benefit provisions or § 362(a) of this title, have any duty to any person on account of any interest of such person in the public benefit or public benefits identified in the certificate of incorporation or on account of any interest materially affected by the corporation's conduct and, with respect to a decision implicating the balance requirement in subsection (a) of this section, will be deemed to satisfy such director's fiduciary duties to stockholders and the corporation if such director's decision is both informed and disinterested and not such that no person of ordinary, sound judgment would approve.

(c) The certificate of incorporation of a public benefit corporation may include a provision that any disinterested failure to satisfy this section shall not, for the purposes of § 102(b)(7) or § 145 of this title, constitute an act or omission not in good faith, or a breach of the duty of loyalty.

79 Del. Laws, c. 122, § 8.;



§ 366. Periodic statements and third-party certification

(a) A public benefit corporation shall include in every notice of a meeting of stockholders a statement to the effect that it is a public benefit corporation formed pursuant to this subchapter.

(b) A public benefit corporation shall no less than biennially provide its stockholders with a statement as to the corporation's promotion of the public benefit or public benefits identified in the certificate of incorporation and of the best interests of those materially affected by the corporation's conduct. The statement shall include:

(1) The objectives the board of directors has established to promote such public benefit or public benefits and interests;

(2) The standards the board of directors has adopted to measure the corporation's progress in promoting such public benefit or public benefits and interests;

(3) Objective factual information based on those standards regarding the corporation's success in meeting the objectives for promoting such public benefit or public benefits and interests; and

(4) An assessment of the corporation's success in meeting the objectives and promoting such public benefit or public benefits and interests.

(c) The certificate of incorporation or bylaws of a public benefit corporation may require that the corporation:

(1) Provide the statement described in subsection (b) of this section more frequently than biennially;

(2) Make the statement described in subsection (b) of this section available to the public; and/or

(3) Use a third-party standard in connection with and/or attain a periodic third-party certification addressing the corporation's promotion of the public benefit or public benefits identified in the certificate of incorporation and/or the best interests of those materially affected by the corporation's conduct.

79 Del. Laws, c. 122, § 8.;



§ 367. Derivative suits

Stockholders of a public benefit corporation owning individually or collectively, as of the date of instituting such derivative suit, at least 2% of the corporation's outstanding shares or, in the case of a corporation with shares listed on a national securities exchange, the lesser of such percentage or shares of at least $2,000,000 in market value, may maintain a derivative lawsuit to enforce the requirements set forth in § 365(a) of this title.

79 Del. Laws, c. 122, § 8.;



§ 368. No effect on other corporations

This subchapter shall not affect a statute or rule of law that is applicable to a corporation that is not a public benefit corporation, except as provided in § 363 of this title.

79 Del. Laws, c. 122, § 8.;






Subchapter XVI Foreign Corporations

§ 371. Definition; qualification to do business in State; procedure

(a) As used in this chapter, the words "foreign corporation" mean a corporation organized under the laws of any jurisdiction other than this State.

(b) No foreign corporation shall do any business in this State, through or by branch offices, agents or representatives located in this State, until it shall have paid to the Secretary of State of this State for the use of this State, $80, and shall have filed in the office of the Secretary of State:

(1) A certificate, as of a date not earlier than 6 months prior to the filing date, issued by an authorized officer of the jurisdiction of its incorporation evidencing its corporate existence. If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto;

(2) A statement executed by an authorized officer of each corporation setting forth (i) the name and address of its registered agent in this State, which agent may be any of the foreign corporation itself, an individual resident in this State, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a domestic limited liability company, a domestic statutory trust, a foreign corporation (other than the foreign corporation itself), a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company or a foreign statutory trust, (ii) a statement, as of a date not earlier than 6 months prior to the filing date, of the assets and liabilities of the corporation, and (iii) the business it proposes to do in this State, and a statement that it is authorized to do that business in the jurisdiction of its incorporation. The statement shall be acknowledged in accordance with § 103 of this title.

(c) The certificate of the Secretary of State, under seal of office, of the filing of the certificates required by subsection (b) of this section, shall be delivered to the registered agent upon the payment to the Secretary of State of the fee prescribed for such certificates, and the certificate shall be prima facie evidence of the right of the corporation to do business in this State; provided, that the Secretary of State shall not issue such certificate unless the name of the corporation is such as to distinguish it upon the records in the office of the Division of Corporations in the Department of State from the names that are reserved on such records and from the names on such records of each other corporation, partnership, limited partnership, limited liability company or statutory trust organized or registered as a domestic or foreign corporation, partnership, limited partnership, limited liability company or statutory trust under the laws of this State, except with the written consent of the person who has reserved such name or such other corporation, partnership, limited partnership, limited liability company or statutory trust, executed, acknowledged and filed with the Secretary of State in accordance with § 103 of this title. If the name of the foreign corporation conflicts with the name of a corporation, partnership, limited partnership, limited liability company or statutory trust organized under the laws of this State, or a name reserved for a corporation, partnership, limited partnership, limited liability company or statutory trust to be organized under the laws of this State, or a name reserved or registered as that of a foreign corporation, partnership, limited partnership, limited liability company or statutory trust under the laws of this State, the foreign corporation may qualify to do business if it adopts an assumed name which shall be used when doing business in this State as long as the assumed name is authorized for use by this section.

8 Del. C. 1953, § 371; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 35; 57 Del. Laws, c. 150, § 9; 57 Del. Laws, c. 421, §§ 11, 12; 60 Del. Laws, c. 371, § 14; 66 Del. Laws, c. 352, § 12; 67 Del. Laws, c. 229, § 1; 69 Del. Laws, c. 234, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 47; 75 Del. Laws, c. 306, § 6; 77 Del. Laws, c. 290, §§ 28, 29; 79 Del. Laws, c. 122, § 9.;



§ 372. Additional requirements in case of change of name, change of business purpose or merger or consolidation

(a) Every foreign corporation admitted to do business in this State which shall change its corporate name, or enlarge, limit or otherwise change the business which it proposes to do in this State, shall, within 30 days after the time said change becomes effective, file with the Secretary of State a certificate, which shall set forth:

(1) The name of the foreign corporation as it appears on the records of the Secretary of State of this State;

(2) The jurisdiction of its incorporation;

(3) The date it was authorized to do business in this State;

(4) If the name of the foreign corporation has been changed, a statement of the name relinquished, a statement of the new name and a statement that the change of name has been effected under the laws of the jurisdiction of its incorporation and the date the change was effected;

(5) If the business it proposes to do in this State is to be enlarged, limited or otherwise changed, a statement reflecting such change and a statement that it is authorized to do in the jurisdiction of its incorporation the business which it proposes to do in this State.

(b) Whenever a foreign corporation authorized to transact business in this State shall be the survivor of a merger permitted by the laws of the state or country in which it is incorporated, it shall, within 30 days after the merger becomes effective, file a certificate, issued by the proper officer of the state or country of its incorporation, attesting to the occurrence of such event. If the merger has changed the corporate name of such foreign corporation or has enlarged, limited or otherwise changed the business it proposes to do in this State, it shall also comply with subsection (a) of this section.

(c) Whenever a foreign corporation authorized to transact business in this State ceases to exist because of a statutory merger or consolidation, it shall comply with § 381 of this title.

(d) The Secretary of State shall be paid, for the use of the State, $50 for filing and indexing each certificate required by subsection (a) or (b) of this section, and in the event of a change of name an additional $50 shall be paid for a certificate to be issued as evidence of filing the change of name.

8 Del. C. 1953, § 372; 56 Del. Laws, c. 50; 57 Del. Laws, c. 421, § 13; 67 Del. Laws, c. 229, § 13; 77 Del. Laws, c. 78, § 38; 79 Del. Laws, c. 122, § 9.;



§ 373. Exceptions to requirements

(a) No foreign corporation shall be required to comply with §§ 371 and 372 of this title, under any of the following conditions:

(1) If it is in the mail order or a similar business, merely receiving orders by mail or otherwise in pursuance of letters, circulars, catalogs or other forms of advertising, or solicitation, accepting the orders outside this State, and filling them with goods shipped into this State;

(2) If it employs salespersons, either resident or traveling, to solicit orders in this State, either by display of samples or otherwise (whether or not maintaining sales offices in this State), all orders being subject to approval at the offices of the corporation without this State, and all goods applicable to the orders being shipped in pursuance thereof from without this State to the vendee or to the seller or such seller's agent for delivery to the vendee, and if any samples kept within this State are for display or advertising purposes only, and no sales, repairs or replacements are made from stock on hand in this State;

(3) If it sells, by contract consummated outside this State, and agrees, by the contract, to deliver into this State, machinery, plants or equipment, the construction, erection or installation of which within this State requires the supervision of technical engineers or skilled employees performing services not generally available, and as a part of the contract of sale agrees to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(4) If its business operations within this State, although not falling within the terms of paragraphs (a)(1), (2) and (3) of this section or any of them, are nevertheless wholly interstate in character;

(5) If it is an insurance company doing business in this State;

(6) If it creates, as borrower or lender, or acquires, evidences of debt, mortgages or liens on real or personal property;

(7) If it secures or collects debts or enforces any rights in property securing the same.

(b) This section shall have no application to the question of whether any foreign corporation is subject to service of process and suit in this State under § 382 of this title or any other law of this State.

8 Del. C. 1953, § 373; 56 Del. Laws, c. 50; 59 Del. Laws, c. 438, § 1; 71 Del. Laws, c. 339, § 79; 79 Del. Laws, c. 122, § 9.;



§ 374. Annual report

On or before June 30 in each year, a foreign corporation doing business in this State shall file a report with the Secretary of State. The report shall be made on behalf of the corporation by its president, secretary, treasurer or other officer duly authorized so to act, or by any 2 of its directors, or by any incorporator in the event its board of directors shall not have been elected. The fact that an individual's name is signed on a certification attached to a corporate report shall be prima facie evidence that such individual is authorized to certify the report on behalf of the corporation; however the official title or position of the individual signing the corporate report shall be designated. The report shall be on a calendar year basis and shall state the address (in accordance with § 131(c) of this title) of its registered office in this State; the name of its registered agent at such address upon whom service of process against the corporation may be served; the address (which shall include the street, number, city, state or foreign country) of the main or headquarters place of business of the corporation without this State; the names and addresses of all the directors and officers of the corporation and when the term of each expires; the date appointed for the next annual meeting of the stockholders for the election of directors; the number of shares of each class of its capital stock which it is authorized to issue, if any, and the par value thereof when applicable; and the number of shares of each class of the capital stock actually issued, if any; the amount of capital invested in real estate and other property in this State, and the tax paid thereon; and, if exempt from taxation in this State for any cause, the specific facts entitling the corporation to such exemption from taxation.

8 Del. C. 1953, § 374; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 60; 78 Del. Laws, c. 96, § 13; 79 Del. Laws, c. 122, § 9.;



§ 375. Failure to file report

Upon the failure, neglect or refusal of any foreign corporation to file an annual report as required by § 374 of this title, the Secretary of State may, in the Secretary of State's discretion, investigate the reasons therefor and shall terminate the right of the foreign corporation to do business within this State upon failure of the corporation to file an annual report within any 2-year period.

8 Del. C. 1953, § 375; 56 Del. Laws, c. 50; 58 Del. Laws, c. 216, § 1; 71 Del. Laws, c. 339, § 80; 79 Del. Laws, c. 122, § 9.;



§ 376. Service of process upon qualified foreign corporations

(a) All process issued out of any court of this State, all orders made by any court of this State, all rules and notices of any kind required to be served on any foreign corporation which has qualified to do business in this State may be served on the registered agent of the corporation designated in accordance with § 371 of this title, or, if there be no such agent, then on any officer, director or other agent of the corporation then in this State.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the corporation upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the corporation by letter, directed to the corporation at its principal place of business as it appears on the last annual report filed pursuant to § 374 of this title or, if no such address appears, at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of such service.

8 Del. C. 1953, § 376; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 28; 64 Del. Laws, c. 112, § 61; 67 Del. Laws, c. 190, § 8; 71 Del. Laws, c. 339, § 81; 77 Del. Laws, c. 290, § 30; 79 Del. Laws, c. 122, § 9.;



§ 377. Change of registered agent

(a) Any foreign corporation, which has qualified to do business in this State, may change its registered agent and substitute another registered agent by filing a certificate with the Secretary of State, acknowledged in accordance with § 103 of this title, setting forth:

(1) The name and address of its registered agent designated in this State upon whom process directed to said corporation may be served; and

(2) A revocation of all previous appointments of agent for such purposes.

Such registered agent shall comply with § 371(b)(2)(i) of this title.

(b) Any individual or entity designated by a foreign corporation as its registered agent for service of process may resign by filing with the Secretary of State a signed statement that the registered agent is unwilling to continue to act as the registered agent of the corporation for service of process, including in the statement the post-office address of the main or headquarters office of the foreign corporation, but such resignation shall not become effective until 30 days after the statement is filed. The statement shall be acknowledged by the registered agent and shall contain a representation that written notice of resignation was given to the corporation at least 30 days prior to the filing of the statement by mailing or delivering such notice to the corporation at its address given in the statement.

(c) If any agent designated and certified as required by § 371 of this title shall die or remove from this State, or resign, then the foreign corporation for which the agent had been so designated and certified shall, within 10 days after the death, removal or resignation of its agent, substitute, designate and certify to the Secretary of State, the name of another registered agent for the purposes of this subchapter, and all process, orders, rules and notices mentioned in § 376 of this title may be served on or given to the substituted agent with like effect as is prescribed in that section.

(d) A foreign corporation whose qualification to do business in this State has been forfeited pursuant to § 132(f)(4) or § 136(b) of this title may be reinstated by filing a certificate of reinstatement with the Secretary of State, acknowledged in accordance with § 103 of this title, setting forth:

(1) The name of the foreign corporation;

(2) The effective date of the forfeiture; and

(3) The name and address of the foreign corporation's registered agent required to be maintained by § 132 of this title.

(e) Upon the filing of a certificate of reinstatement in accordance with subsection (d) of this section, the qualification of the foreign corporation to do business in this State shall be reinstated with the same force and effect as if it had not been forfeited pursuant to this title.

8 Del. C. 1953, § 377; 56 Del. Laws, c. 50; 63 Del. Laws, c. 25, § 15; 71 Del. Laws, c. 120, § 19; 78 Del. Laws, c. 273, §§ 7, 8; 79 Del. Laws, c. 72, § 21; 79 Del. Laws, c. 122, § 9.;



§ 378. Penalties for noncompliance

Any foreign corporation doing business of any kind in this State without first having complied with any section of this subchapter applicable to it, shall be fined not less than $200 nor more than $500 for each such offense. Any agent of any foreign corporation that shall do any business in this State for any foreign corporation before the foreign corporation has complied with any section of this subchapter applicable to it, shall be fined not less than $100 nor more than $500 for each such offense.

8 Del. C. 1953, § 378; 56 Del. Laws, c. 50; 79 Del. Laws, c. 122, § 9.;



§ 379. Banking powers denied

(a) No foreign corporation shall, within the limits of this State, by any implication or construction, be deemed to possess the power of discounting bills, notes or other evidence of debt, of receiving deposits, of buying and selling bills of exchange, or of issuing bills, notes or other evidences of debt upon loan for circulation as money, anything in its charter or articles of incorporation to the contrary notwithstanding, except as otherwise provided in subchapter VII of Chapter 7 or in Chapter 14 of Title 5.

(b) All certificates issued by the Secretary of State under § 371 of this title shall expressly set forth the limitations and restrictions contained in this section.

8 Del. C. 1953, § 379; 56 Del. Laws, c. 50; 57 Del. Laws, c. 148, § 36; 70 Del. Laws, c. 112, § 78; 71 Del. Laws, c. 254, § 35; 79 Del. Laws, c. 122, § 9.;



§ 380. Foreign corporation as fiduciary in this State

A corporation organized and doing business under the laws of the District of Columbia or of any state of the United States other than Delaware, duly authorized by its certificate of incorporation or bylaws so to act, may be appointed by any last will and testament or other testamentary writing, probated within this State, or by a deed of trust, mortgage or other agreement, as executor, guardian, trustee or other fiduciary, and may act as such within this State, when and to the extent that the laws of the District of Columbia or of the state in which the foreign corporation is organized confer like powers upon corporations organized and doing business under the laws of this State.

8 Del. C. 1953, § 380; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 29; 64 Del. Laws, c. 353, § 1; 79 Del. Laws, c. 122, § 9.;



§ 381. Withdrawal of foreign corporation from State; procedure; service of process on Secretary of State

(a) Any foreign corporation which shall have qualified to do business in this State under § 371 of this title, may surrender its authority to do business in this State and may withdraw therefrom by filing with the Secretary of State:

(1) A certificate executed in accordance with § 103 of this title, stating that it surrenders its authority to transact business in the state and withdraws therefrom; and stating the address to which the Secretary of State may mail any process against the corporation that may be served upon the Secretary of State, or

(2) A copy of an order or decree of dissolution made by any court of competent jurisdiction or other competent authority of the State or other jurisdiction of its incorporation, certified to be a true copy under the hand of the clerk of the court or other official body, and the official seal of the court or official body or clerk thereof, together with a certificate executed in accordance with paragraph (a)(1) of this section, stating the address to which the Secretary of State may mail any process against the corporation that may be served upon the Secretary of State.

(b) The Secretary of State shall, upon payment to the Secretary of State of the fees prescribed in § 391 of this title, issue a sufficient number of certificates, under the Secretary of State's hand and official seal, evidencing the surrender of the authority of the corporation to do business in this State and its withdrawal therefrom. One of the certificates shall be furnished to the corporation withdrawing and surrendering its right to do business in this State.

(c) Upon the issuance of the certificates by the Secretary of State, the appointment of the registered agent of the corporation in this State, upon whom process against the corporation may be served, shall be revoked, and the corporation shall be deemed to have consented that service of process in any action, suit or proceeding based upon any cause of action arising in this State, during the time the corporation was authorized to transact business in this State, may thereafter be made by service upon the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(d) In the event of service upon the Secretary of State in accordance with subsection (c) of this section, the Secretary of State shall forthwith notify the corporation by letter, directed to the corporation at the address stated in the certificate which was filed by the corporation with the Secretary of State pursuant to subsection (a) of this section. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the cost of the action, suit or proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which the process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

8 Del. C. 1953, § 381; 56 Del. Laws, c. 50; 58 Del. Laws, c. 235, § 7; 64 Del. Laws, c. 112, § 62; 67 Del. Laws, c. 190, § 9; 70 Del. Laws, c. 79, § 18; 71 Del. Laws, c. 339, §§ 82-85; 77 Del. Laws, c. 290, §§ 31, 32; 78 Del. Laws, c. 273, §§ 9, 10; 79 Del. Laws, c. 122, § 9.;



§ 382. Service of process on nonqualifying foreign corporations

(a) Any foreign corporation which shall transact business in this State without having qualified to do business under § 371 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of this State its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in this State arising or growing out of any business transacted by it within this State. If any foreign corporation consents in writing to be subject to the jurisdiction of any state or federal court in this State for any civil action, suit or proceeding against it arising or growing out of any business or matter, and if the agreement or instrument setting forth such consent does not otherwise provide a manner of service of legal process in any such civil action, suit or proceeding against it, such foreign corporation shall be deemed to have thereby appointed and constituted the Secretary of State of this State its agent for the acceptance of legal process in any such civil action, suit or proceeding against it. The transaction of business in this State by such corporation and/or such consent by such corporation to the jurisdiction of any state or federal court in this State without provision for a manner of service of legal process shall be a signification of the agreement of such corporation that any process served upon the Secretary of State when so served shall be of the same legal force and validity as if served upon an authorized officer or agent personally within this State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Section 373 of this title shall not apply in determining whether any foreign corporation is transacting business in this State within the meaning of this section; and "the transaction of business" or "business transacted in this State," by any such foreign corporation, whenever those words are used in this section, shall mean the course or practice of carrying on any business activities in this State, including, without limiting the generality of the foregoing, the solicitation of business or orders in this State. This section shall not apply to any insurance company doing business in this State.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the corporation thereof by letter, directed to the corporation at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

8 Del. C. 1953, § 382; 56 Del. Laws, c. 50; 64 Del. Laws, c. 112, § 63; 67 Del. Laws, c. 190, § 10; 71 Del. Laws, c. 339, § 86; 77 Del. Laws, c. 290, §§ 33, 34; 79 Del. Laws, c. 72, § 15; 79 Del. Laws, c. 122, § 9.;



§ 383. Actions by and against unqualified foreign corporations

(a) A foreign corporation which is required to comply with §§ 371 and 372 of this title and which has done business in this State without authority shall not maintain any action or special proceeding in this State unless and until such corporation has been authorized to do business in this State and has paid to the State all fees, penalties and franchise taxes for the years or parts thereof during which it did business in this State without authority. This prohibition shall not apply to any successor in interest of such foreign corporation.

(b) The failure of a foreign corporation to obtain authority to do business in this State shall not impair the validity of any contract or act of the foreign corporation or the right of any other party to the contract to maintain any action or special proceeding thereon, and shall not prevent the foreign corporation from defending any action or special proceeding in this State.

8 Del. C. 1953, § 383; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 30; 79 Del. Laws, c. 122, § 9.;



§ 384. Foreign corporations doing business without having qualified; injunctions

The Court of Chancery shall have jurisdiction to enjoin any foreign corporation, or any agent thereof, from transacting any business in this State if such corporation has failed to comply with any section of this subchapter applicable to it or if such corporation has secured a certificate of the Secretary of State under § 371 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such corporation is doing business.

8 Del. C. 1953, § 384; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 87; 79 Del. Laws, c. 122, § 9.;



§ 385. Filing of certain instruments with recorder of deeds not required

No instrument that is required to be filed with the Secretary of State of this State by this subchapter need be filed with the recorder of deeds of any county of this State in order to comply with this subchapter.

64 Del. Laws, c. 112, § 64; 79 Del. Laws, c. 122, § 9.;






Subchapter XVII Domestication and Transfer

§ 388. Domestication of non-United States entities

(a) As used in this section, the term:

(1) "Foreign jurisdiction" means any foreign country or other foreign jurisdiction (other than the United States, any state, the District of Columbia, or any possession or territory of the United States); and

(2) "Non-United States entity" means a corporation, a limited liability company, a statutory trust, a business trust or association, a real estate investment trust, a common-law trust, or any other unincorporated business or entity, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), formed, incorporated, created or that otherwise came into being under the laws of any foreign jurisdiction.

(b) Any non-United States entity may become domesticated as a corporation in this State by complying with subsection (h) of this section and filing with the Secretary of State:

(1) A certificate of corporate domestication which shall be executed in accordance with subsection (g) of this section and filed in accordance with § 103 of this title; and

(2) A certificate of incorporation, which shall be executed, acknowledged and filed in accordance with § 103 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously with the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 103(d) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 103(d) of this title.

(c) The certificate of corporate domestication shall certify:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of corporate domestication;

(3) The name of the corporation as set forth in its certificate of incorporation filed in accordance with subsection (b) of this section; and

(4) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of corporate domestication; and

(5) That the domestication has been approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate.

(d) Upon the certificate of corporate domestication and the certificate of incorporation becoming effective in accordance with § 103 of this title, the non-United States entity shall be domesticated as a corporation in this State and the corporation shall thereafter be subject to all of the provisions of this title, except that notwithstanding § 106 of this title, the existence of the corporation shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a corporation in this State shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a corporation in this State, or the personal liability of any person therefor.

(f) The filing of a certificate of corporate domestication shall not affect the choice of law applicable to the non-United States entity, except that, from the effective time of the domestication, the law of the State of Delaware, including this title, shall apply to the non-United States entity to the same extent as if the non-United States entity had been incorporated as a corporation of this State on that date.

(g) The certificate of corporate domestication shall be signed by any person who is authorized to sign the certificate of corporate domestication on behalf of the non-United States entity.

(h) Prior to the filing of a certificate of corporate domestication with the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and the certificate of incorporation shall be approved by the same authorization required to approve the domestication.

(i) When a non-United States entity has become domesticated as a corporation pursuant to this section, for all purposes of the laws of the State of Delaware, the corporation shall be deemed to be the same entity as the domesticating non-United States entity and the domestication shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a corporation of this State. When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the corporation to which such non-United States entity has been domesticated (and also in the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication) and shall be the property of such corporation (and also of the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this title; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the corporation to which such non-United States entity has been domesticated (and also to the non-United States entity, if and for so long as the non-United States entity continues its existence in the foreign jurisdiction in which it was existing immediately prior to the domestication), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such corporation. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the corporation to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(j) Unless otherwise agreed or otherwise required under applicable non-Delaware law, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity. If, following domestication, a non-United States entity that has become domesticated as a corporation of this State continues its existence in the foreign jurisdiction in which it was existing immediately prior to domestication, the corporation and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign jurisdiction.

(k) In connection with a domestication under this section, shares of stock, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a corporation of this State may be exchanged for or converted into cash, property, or shares of stock, rights or securities of such corporation or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or shares of stock, rights or securities of, or interests in, another corporation or other entity or may be cancelled.

64 Del. Laws, c. 321, § 2; 65 Del. Laws, c. 127, § 11; 70 Del. Laws, c. 587, § 33; 75 Del. Laws, c. 30, §§ 29-45; 78 Del. Laws, c. 96, § 14; 79 Del. Laws, c. 122, § 10.;



§ 389. Temporary transfer of domicile into this State

(a) As used in this section:

(1) The term "emergency condition" shall be deemed to include but not be limited to any of the following:

a. War or other armed conflict;

b. Revolution or insurrection;

c. Invasion or occupation by foreign military forces;

d. Rioting or civil commotion of an extended nature;

e. Domination by a foreign power;

f. Expropriation, nationalization or confiscation of a material part of the assets or property of the non-United States entity;

g. Impairment of the institution of private property (including private property held abroad);

h. The taking of any action under the laws of the United States whereby persons resident in the jurisdiction, the law of which governs the internal affairs of the non-United States entity, might be treated as "enemies" or otherwise restricted under laws of the United States relating to trading with enemies of the United States;

i. The immediate threat of any of the foregoing; and

j. Such other event which, under the law of the jurisdiction governing the internal affairs of the non-United States entity, permits the non-United States entity to transfer its domicile.

(2) The term "foreign jurisdiction" and the term "non-United States entity" shall have the same meanings as set forth in § 388(a) of this title.

(3) The terms "officers" and "directors" include, in addition to such persons, trustees, managers, partners and all other persons performing functions equivalent to those of officers and directors, however named or described in any relevant instrument.

(b) Any non-United States entity may, subject to and upon compliance with this section, transfer its domicile (which term, as used in this section, shall be deemed to refer in addition to the seat, siege social or principal place of business or central administration of such entity, or any other equivalent thereto under applicable law) into this State, and may perform the acts described in this section, so long as the law by which the internal affairs of such entity are governed does not expressly prohibit such transfer.

(c) Any non-United States entity that shall propose to transfer its domicile into this State shall submit to the Secretary of State for the Secretary of State's review, at least 30 days prior to the proposed transfer of domicile, the following:

(1) A copy of its certificate of incorporation and bylaws (or the equivalent thereof under applicable law), certified as true and correct by the appropriate director, officer or government official;

(2) A certificate issued by an authorized official of the jurisdiction the law of which governs the internal affairs of the non-United States entity evidencing its existence;

(3) A list indicating the person or persons who, in the event of a transfer pursuant to this section, shall be the authorized officers and directors of the non-United States entity, together with evidence of their authority to act and their respective executed agreements in writing regarding service of process as set out in subsection (j) of this section;

(4) A certificate executed by the appropriate officer or director of the non-United States entity, setting forth:

a. The name and address of its registered agent in this State;

b. A general description of the business in which it is engaged;

c. That the filing of such certificate has been duly authorized by any necessary action and does not violate the certificate of incorporation or bylaws (or equivalent thereof under applicable law) or any material agreement or instrument binding on such entity;

d. A list indicating the person or persons authorized to sign the written communications required by subsection (e) of this section;

e. An affirmance that such transfer is not expressly prohibited under the law by which the internal affairs of the non-United States entity are governed; and

f. An undertaking that any transfer of domicile into this State will take place only in the event of an emergency condition in the jurisdiction the law of which governs the internal affairs of the non-United States entity and that such transfer shall continue only so long as such emergency condition, in the judgment of the non-United States entity's management, so requires; and

(5) The examination fee prescribed under § 391 of this title.

If any of the documents referred to in paragraphs (c)(1)-(5) of this section are not in English, a translation thereof, under oath of the translator, shall be attached thereto. If such documents satisfy the requirements of this section, and if the name of the non-United States entity meets the requirements of § 102(a)(1) of this title, the Secretary of State shall notify the non-United States entity that such documents have been accepted for filing, and the records of the Secretary of State shall reflect such acceptance and such notification. In addition, the Secretary of State shall enter the name of the non-United States entity on the Secretary of State's reserved list to remain there so long as the non-United States entity is in compliance with this section. No document submitted under this subsection shall be available for public inspection pursuant to Chapter 100 of Title 29 until, and unless, such entity effects a transfer of its domicile as provided in this section. The Secretary of State may waive the 30-day period and translation requirement provided for in this subsection upon request by such entity, supported by facts (including, without limitation, the existence of an emergency condition) justifying such waiver.

(d) On or before March 1 in each year, prior to the transfer of its domicile as provided for in subsection (e) of this section, during any such transfer and, in the event that it desires to continue to be subject to a transfer of domicile under this section, after its domicile has ceased to be in this State, the non-United States entity shall file a certificate executed by an appropriate officer or director of the non-United States entity, certifying that the documents submitted pursuant to this section remain in full force and effect or attaching any amendments or supplements thereto and translated as required in subsection (c) of this section, together with the filing fee prescribed under § 391 of this title. In the event that any non-United States entity fails to file the required certificate on or before March 1 in each year, all certificates and filings made pursuant to this section shall become null and void on March 2 in such year, and any proposed transfer thereafter shall be subject to all of the required submissions and the examination fee set forth in subsection (c) of this section.

(e) If the Secretary of State accepts the documents submitted pursuant to subsection (c) of this section for filing, such entity may transfer its domicile to this State at any time by means of a written communication to such effect addressed to the Secretary of State, signed by 1 of the persons named on the list filed pursuant to paragraph (c)(4)d. of this section, and confirming that the statements made pursuant to paragraph (c)(4) of this section remain true and correct; provided, that if emergency conditions have affected ordinary means of communication, such notification may be made by telegram, telex, telecopy or other form of writing so long as a duly signed duplicate is received by the Secretary of State within 30 days thereafter. The records of the Secretary of State shall reflect the fact of such transfer. Upon the payment to the Secretary of State of the fee prescribed under § 391 of this title, the Secretary of State shall certify that the non-United States entity has filed all documents and paid all fees required by this title. Such certificate of the Secretary of State shall be prima facie evidence of transfer by such non-United States entity of its domicile into this State.

(f) Except to the extent expressly prohibited by the laws of this State, from and after the time that a non-United States entity transfers its domicile to this State pursuant to this section, the non-United States entity shall have all of the powers which it had immediately prior to such transfer under the law of the jurisdiction governing its internal affairs and the directors and officers designated pursuant to paragraph (c)(3) of this section, and their successors, may manage the business and affairs of the non-United States entity in accordance with the laws of such jurisdiction. Any such activity conducted pursuant to this section shall not be deemed to be doing business within this State for purposes of § 371 of this title. Any reference in this section to the law of the jurisdiction governing the internal affairs of a non-United States entity which has transferred its domicile into this State shall be deemed to be a reference to such law as in effect immediately prior to the transfer of domicile.

(g) For purposes of any action in the courts of this State, no non-United States entity which has obtained the certificate of the Secretary of State referred to in subsection (e) of this section shall be deemed to be an "enemy" person or entity for any purpose, including, without limitation, in relation to any claim of title to its assets, wherever located, or to its ability to institute suit in said courts.

(h) The transfer by any non-United States entity of its domicile into this State shall not be deemed to affect any obligations or liabilities of such non-United States entity incurred prior to such transfer.

(i) The directors of any non-United States entity which has transferred its domicile into this State may withhold from any holder of equity interests in such entity any amounts payable to such holder on account of dividends or other distributions, if the directors shall determine that such holder will not have the full benefit of such payment, so long as the directors shall make provision for the retention of such withheld payment in escrow or under some similar arrangement for the benefit of such holder.

(j) All process issued out of any court of this State, all orders made by any court of this State and all rules and notices of any kind required to be served on any non-United States entity which has transferred its domicile into this State may be served on the non-United States entity pursuant to § 321 of this title in the same manner as if such entity were a corporation of this State. The directors of a non-United States entity which has transferred its domicile into this State shall agree in writing that they will be amenable to service of process by the same means as, and subject to the jurisdiction of the courts of this State to the same extent as are directors of corporations of this State, and such agreements shall be submitted to the Secretary of State for filing before the respective directors take office.

(k) Any non-United States entity which has transferred its domicile into this State may voluntarily return to the jurisdiction the law of which governs its internal affairs by filing with the Secretary of State an application to withdraw from this State. Such application shall be accompanied by a resolution of the directors of the non-United States entity authorizing such withdrawal and by a certificate of the highest diplomatic or consular official of such jurisdiction accredited to the United States indicating the consent of such jurisdiction to such withdrawal. The application shall also contain, or be accompanied by, the agreement of the non-United States entity that it may be served with process in this State in any proceeding for enforcement of any obligation of the non-United States entity arising prior to its withdrawal from this State, which agreement shall include the appointment of the Secretary of State as the agent of the non-United States entity to accept service of process in any such proceeding and shall specify the address to which a copy of process served upon the Secretary of State shall be mailed. Upon the payment of any fees and taxes owed to this State, the Secretary of State shall file the application and the non-United States entity's domicile shall, as of the time of filing, cease to be in this State.

64 Del. Laws, c. 321, § 3; 71 Del. Laws, c. 339, § 88; 75 Del. Laws, c. 30, §§ 46-66; 79 Del. Laws, c. 122, § 10.;



§ 390. Transfer, domestication or continuance of domestic corporations

(a) Upon compliance with the provisions of this section, any corporation existing under the laws of this State may transfer to or domesticate or continue in any foreign jurisdiction and, in connection therewith, may elect to continue its existence as a corporation of this State. As used in this section, the term:

(1) "Foreign jurisdiction" means any foreign country, or other foreign jurisdiction (other than the United States, any state, the District of Columbia, or any possession or territory of the United States); and

(2) "Resulting entity" means the entity formed, incorporated, created or otherwise coming into being as a consequence of the transfer of the corporation to, or its domestication or continuance in, a foreign jurisdiction pursuant to this section.

(b) The board of directors of the corporation which desires to transfer to or domesticate or continue in a foreign jurisdiction shall adopt a resolution approving such transfer, domestication or continuance specifying the foreign jurisdiction to which the corporation shall be transferred or in which the corporation shall be domesticated or continued and, if applicable, that in connection with such transfer, domestication or continuance the corporation's existence as a corporation of this State is to continue and recommending the approval of such transfer or domestication or continuance by the stockholders of the corporation. Such resolution shall be submitted to the stockholders of the corporation at an annual or special meeting. Due notice of the time, place and purpose of the meeting shall be mailed to each holder of stock, whether voting or nonvoting, of the corporation at the address of the stockholder as it appears on the records of the corporation, at least 20 days prior to the date of the meeting. At the meeting, the resolution shall be considered and a vote taken for its adoption or rejection. If all outstanding shares of stock of the corporation, whether voting or nonvoting, shall be voted for the adoption of the resolution, the corporation shall file with the Secretary of State a certificate of transfer if its existence as a corporation of this State is to cease or a certificate of transfer and domestic continuance if its existence as a corporation of this State is to continue, executed in accordance with § 103 of this title, which certifies:

(1) The name of the corporation, and if it has been changed, the name under which it was originally incorporated.

(2) The date of filing of its original certificate of incorporation with the Secretary of State.

(3) The foreign jurisdiction to which the corporation shall be transferred or in which it shall be domesticated or continued and the name of the resulting entity.

(4) That the transfer, domestication or continuance of the corporation has been approved in accordance with the provisions of this section.

(5) In the case of a certificate of transfer, (i) that the existence of the corporation as a corporation of this State shall cease when the certificate of transfer becomes effective, and (ii) the agreement of the corporation that it may be served with process in this State in any proceeding for enforcement of any obligation of the corporation arising while it was a corporation of this State which shall also irrevocably appoint the Secretary of State as its agent to accept service of process in any such proceeding and specify the address (which may not be that of the corporation's registered agent without the written consent of the corporation's registered agent, such consent to be filed along with the certificate of transfer) to which a copy of such process shall be mailed by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service upon the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify such corporation that has transferred out of the State of Delaware by letter, directed to such corporation that has transferred out of the State of Delaware at the address so specified, unless such corporation shall have designated in writing to the Secretary of State a different address for such purpose, in which case it shall be mailed to the last address designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection and to pay the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected pursuant to this subsection, the return date thereof, and the day and hour service was made. The Secretary of State shall not be required to retain such information longer than 5 years from receipt of the service of process.

(6) In the case of a certificate of transfer and domestic continuance, that the corporation will continue to exist as a corporation of this State after the certificate of transfer and domestic continuance becomes effective.

(c) Upon the filing of a certificate of transfer in accordance with subsection (b) of this section and payment to the Secretary of State of all fees prescribed under this title, the Secretary of State shall certify that the corporation has filed all documents and paid all fees required by this title, and thereupon the corporation shall cease to exist as a corporation of this State at the time the certificate of transfer becomes effective in accordance with § 103 of this title. Such certificate of the Secretary of State shall be prima facie evidence of the transfer, domestication or continuance by such corporation out of this State.

(d) The transfer, domestication or continuance of a corporation out of this State in accordance with this section and the resulting cessation of its existence as a corporation of this State pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the corporation incurred prior to such transfer, domestication or continuance, the personal liability of any person incurred prior to such transfer, domestication or continuance, or the choice of law applicable to the corporation with respect to matters arising prior to such transfer, domestication or continuance. Unless otherwise agreed or otherwise provided in the certificate of incorporation, the transfer, domestication or continuance of a corporation out of the State of Delaware in accordance with this section shall not require such corporation to wind up its affairs or pay its liabilities and distribute its assets under this title and shall not be deemed to constitute a dissolution of such corporation.

(e) If a corporation files a certificate of transfer and domestic continuance, after the time the certificate of transfer and domestic continuance becomes effective, the corporation shall continue to exist as a corporation of this State, and the law of the State of Delaware, including this title, shall apply to the corporation to the same extent as prior to such time. So long as a corporation continues to exist as a corporation of the State of Delaware following the filing of a certificate of transfer and domestic continuance, the continuing corporation and the resulting entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of the foreign jurisdiction.

(f) When a corporation has transferred, domesticated or continued pursuant to this section, for all purposes of the laws of the State of Delaware, the resulting entity shall be deemed to be the same entity as the transferring, domesticating or continuing corporation and shall constitute a continuation of the existence of such corporation in the form of the resulting entity. When any transfer, domestication or continuance shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the corporation that has transferred, domesticated or continued, and all property, real, personal and mixed, and all debts due to such corporation, as well as all other things and causes of action belonging to such corporation, shall remain vested in the resulting entity (and also in the corporation that has transferred, domesticated or continued, if and for so long as such corporation continues its existence as a corporation of this State) and shall be the property of such resulting entity (and also of the corporation that has transferred, domesticated or continued, if and for so long as such corporation continues its existence as a corporation of this State), and the title to any real property vested by deed or otherwise in such corporation shall not revert or be in any way impaired by reason of this title; but all rights of creditors and all liens upon any property of such corporation shall be preserved unimpaired, and all debts, liabilities and duties of such corporation shall remain attached to the resulting entity (and also to the corporation that has transferred, domesticated or continued, if and for so long as such corporation continues its existence as a corporation of this State), and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such resulting entity. The rights, privileges, powers and interests in property of the corporation, as well as the debts, liabilities and duties of the corporation, shall not be deemed, as a consequence of the transfer, domestication or continuance, to have been transferred to the resulting entity for any purpose of the laws of the State of Delaware.

(g) In connection with a transfer, domestication or continuance under this section, shares of stock of the transferring, domesticating or continuing corporation may be exchanged for or converted into cash, property, or shares of stock, rights or securities of, or interests in, the resulting entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or shares of stock, rights or securities of, or interests in, another corporation or other entity or may be cancelled.

(h) No vote of the stockholders of a corporation shall be necessary to authorize a transfer, domestication or continuance if no shares of the stock of such corporation shall have been issued prior to the adoption by the board of directors of the resolution approving the transfer, domestication or continuance.

(i) Whenever it shall be desired to transfer to or domesticate or continue in any foreign jurisdiction any nonstock corporation, the governing body shall perform all the acts necessary to effect a transfer, domestication or continuance which are required by this section to be performed by the board of directors of a corporation having capital stock. If the members of a nonstock corporation are entitled to vote for the election of members of its governing body or are entitled under the certificate of incorporation or the bylaws of such corporation to vote on such transfer, domestication or continuance or on a merger, consolidation, or dissolution of the corporation, they, and any other holder of any membership interest in the corporation, shall perform all the acts necessary to effect a transfer, domestication or continuance which are required by this section to be performed by the stockholders of a corporation having capital stock. If there is no member entitled to vote thereon, nor any other holder of any membership interest in the corporation, the transfer, domestication or continuance of the corporation shall be authorized at a meeting of the governing body, upon the adoption of a resolution to transfer or domesticate or continue by the vote of a majority of members of its governing body then in office. In all other respects, the method and proceedings for the transfer, domestication or continuance of a nonstock corporation shall conform as nearly as may be to the proceedings prescribed by this section for the transfer, domestication or continuance of corporations having capital stock. In the case of a charitable nonstock corporation, due notice of the corporation's intent to effect a transfer, domestication or continuance shall be mailed to the Attorney General of the State of Delaware 10 days prior to the date of the proposed transfer, domestication or continuance.

70 Del. Laws, c. 79, § 20; 71 Del. Laws, c. 120, §§ 20-29; 75 Del. Laws, c. 30, §§ 67-79; 77 Del. Laws, c. 253, § 66; 77 Del. Laws, c. 290, § 35; 78 Del. Laws, c. 273, § 11; 79 Del. Laws, c. 122, § 10.;






Subchapter XVIII Miscellaneous Provisions

§ 391. Amounts payable to Secretary of State upon filing certificate or other paper

(a) The following fees and penalties shall be collected by and paid to the Secretary of State, for the use of the State:

(1) Upon the receipt for filing of an original certificate of incorporation, the fee shall be computed on the basis of $0.02 for each share of authorized capital stock having par value up to and including 20,000 shares, $0.01 for each share in excess of 20,000 shares up to and including 200,000 shares, and 2/5 of a $0.01 for each share in excess of 200,000 shares; $0.01 for each share of authorized capital stock without par value up to and including 20,000 shares, 1/2 of $0.01 for each share in excess of 20,000 shares up to and including 2,000,000 shares, and 2/5 of $0.01 for each share in excess of 2,000,000 shares. In no case shall the amount paid be less than $15. For the purpose of computing the fee on par value stock each $100 unit of the authorized capital stock shall be counted as 1 assessable share.

(2) Upon the receipt for filing of a certificate of amendment of certificate of incorporation, or a certificate of amendment of certificate of incorporation before payment of capital, or a restated certificate of incorporation, increasing the authorized capital stock of a corporation, the fee shall be an amount equal to the difference between the fee computed at the foregoing rates upon the total authorized capital stock of the corporation including the proposed increase, and the fee computed at the foregoing rates upon the total authorized capital stock excluding the proposed increase. In no case shall the amount paid be less than $30.

(3) Upon the receipt for filing of a certificate of amendment of certificate of incorporation before payment of capital and not involving an increase of authorized capital stock, or an amendment to the certificate of incorporation not involving an increase of authorized capital stock, or a restated certificate of incorporation not involving an increase of authorized capital stock, or a certificate of retirement of stock, the fee to be paid shall be $30. For all other certificates relating to corporations, not otherwise provided for, the fee to be paid shall be $5.00. In the case of exempt corporations no fee shall be paid under this paragraph.

(4) Upon the receipt for filing of a certificate of merger or consolidation of 2 or more corporations, the fee shall be an amount equal to the difference between the fee computed at the foregoing rates upon the total authorized capital stock of the corporation created by the merger or consolidation, and the fee so computed upon the aggregate amount of the total authorized capital stock of the constituent corporations. In no case shall the amount paid be less than $75. The foregoing fee shall be in addition to any tax or fee required under any other law of this State to be paid by any constituent entity that is not a corporation in connection with the filing of the certificate of merger or consolidation.

(5) Upon the receipt for filing of a certificate of dissolution, there shall be paid to and collected by the Secretary of State a fee of:

a. Forty dollars; or

b. Ten dollars in the case of a certificate of dissolution which certifies that:

1. The corporation has no assets and has ceased transacting business; and

2. The corporation, for each year since its incorporation in this State, has been required to pay only the minimum franchise tax then prescribed by § 503 of this title; and

3. The corporation has paid all franchise taxes and fees due to or assessable by this State through the end of the year in which said certificate of dissolution is filed.

(6) Upon the receipt for filing of a certificate of reinstatement of a foreign corporation or a certificate of surrender and withdrawal from the State by a foreign corporation, there shall be collected by and paid to the Secretary of State a fee of $10.

(7) For receiving and filing and/or indexing any certificate, affidavit, agreement or any other paper provided for by this chapter, for which no different fee is specifically prescribed, a fee of $115 in each case shall be paid to the Secretary of State. The fee in the case of a certificate of incorporation filed as required by § 102 of this title shall be $25. For entering information from each instrument into the Delaware Corporation Information System in accordance with § 103(c)(8) of this title, the fee shall be $5.00.

a. A certificate of dissolution which meets the criteria stated in paragraph (a)(5)b. of this section shall not be subject to such fee; and

b. A certificate of incorporation filed in accordance with § 102 of this title shall be subject to a fee of $25.

(8) For receiving and filing and/or indexing the annual report of a foreign corporation doing business in this State, a fee of $125 shall be paid. In the event of neglect, refusal or failure on the part of any foreign corporation to file the annual report with the Secretary of State on or before June 30 each year, the corporation shall pay a penalty of $125.

(9) For recording and indexing articles of association and other papers required by this chapter to be recorded by the Secretary of State, a fee computed on the basis of $0.01 a line shall be paid.

(10) For certifying copies of any paper on file provided by this chapter, a fee of $50 shall be paid for each copy certified. In addition, a fee of $2.00 per page shall be paid in each instance where the Secretary of State provides the copies of the document to be certified.

(11) For issuing any certificate of the Secretary of State other than a certification of a copy under paragraph (a)(10) of this section, or a certificate that recites all of a corporation's filings with the Secretary of State, a fee of $50 shall be paid for each certificate. For issuing any certificate of the Secretary of State that recites all of a corporation's filings with the Secretary of State, a fee of $175 shall be paid for each certificate.

(12) For filing in the office of the Secretary of State any certificate of change of location or change of registered agent, as provided in § 133 of this title, there shall be collected by and paid to the Secretary of State a fee of $50, provided that no fee shall be charged pursuant to § 103(c)(6) and (c)(7) of this title.

(13) For filing in the office of the Secretary of State any certificate of change of address or change of name of registered agent, as provided in § 134 of this title, there shall be collected by and paid to the Secretary of State a fee of $50, plus the same fees for receiving, filing, indexing, copying and certifying the same as are charged in the case of filing a certificate of incorporation.

(14) For filing in the office of the Secretary of State any certificate of resignation of a registered agent and appointment of a successor, as provided in § 135 of this title, there shall be collected by and paid to the Secretary of State a fee of $50.

(15) For filing in the office of the Secretary of State, any certificate of resignation of a registered agent without appointment of a successor, as provided in §§ 136 and 377 of this title, there shall be collected by and paid to the Secretary of State a fee of $2.00 for each corporation whose registered agent has resigned by such certificate.

(16) For preparing and providing a written report of a record search, a fee of $50 shall be paid.

(17) For preclearance of any document for filing, a fee of $250 shall be paid.

(18) For receiving and filing and/or indexing an annual franchise tax report of a corporation provided for by § 502 of this title, a fee of $25 shall be paid by exempt corporations and a fee of $50 shall be paid by all other corporations.

(19) For receiving and filing and/or indexing by the Secretary of State of a certificate of domestication and certificate of incorporation prescribed in § 388(d) of this title, a fee of $165, plus the fee payable upon the receipt for filing of an original certificate of incorporation, shall be paid.

(20) For receiving, reviewing and filing and/or indexing by the Secretary of State of the documents prescribed in § 389(c) of this title, a fee of $10,000 shall be paid.

(21) For receiving, reviewing and filing and/or indexing by the Secretary of State of the documents prescribed in § 389(d) of this title, an annual fee of $2,500 shall be paid.

(22) Except as provided in this section, the fees of the Secretary of State shall be as provided for in § 2315 of Title 29.

(23) In the case of exempt corporations, the total fees payable to the Secretary of State upon the filing of a Certificate of Change of Registered Agent and/or Registered Office or a Certificate of Revival shall be $5.00 and such filings shall be exempt from any fees or assessments pursuant to the requirements of § 103(c)(6) and (c)(7) of this title.

(24) For accepting a corporate name reservation application, an application for renewal of a corporate name reservation, or a notice of transfer or cancellation of a corporate name reservation, there shall be collected by and paid to the Secretary of State a fee of up to $75.

(25) For receiving and filing and/or indexing by the Secretary of State of a certificate of transfer or a certificate of continuance prescribed in § 390 of this title, a fee of $1,000 shall be paid.

(26) For receiving and filing and/or indexing by the Secretary of State of a certificate of conversion and certificate of incorporation prescribed in § 265 of this title, a fee of $115, plus the fee payable upon the receipt for filing of an original certificate of incorporation, shall be paid.

(27) For receiving and filing and/or indexing by the Secretary of State of a certificate of conversion prescribed in § 266 of this title, a fee of $165 shall be paid.

(28) For receiving and filing and/or indexing by the Secretary of State of a certificate of validation prescribed in § 204 of this title, a fee of $2,500 shall be paid; provided, that if the certificate of validation has the effect of increasing the authorized capital stock of a corporation, an additional fee, calculated in accordance with paragraph (a)(2) of this section, shall also be paid.

(b)(1) For the purpose of computing the fee prescribed in paragraphs (a)(1), (2), (4) and (28) of this section the authorized capital stock of a corporation shall be considered to be the total number of shares which the corporation is authorized to issue, whether or not the total number of shares that may be outstanding at any 1 time be limited to a less number.

(2) For the purpose of computing the fee prescribed in paragraphs (a)(2), (3) and (28) of this section, a certificate of amendment of certificate of incorporation, or an amended certificate of incorporation before payment of capital, or a restated certificate of incorporation, or a certificate of validation, shall be considered as increasing the authorized capital stock of a corporation provided it involves an increase in the number of shares, or an increase in the par value of shares, or a change of shares with par value into shares without par value, or a change of shares without par value into shares with par value, or any combination of 2 or more of the above changes, and provided further that the fee computed at the rates set forth in paragraph (a)(1) of this section upon the total authorized capital stock of the corporation including the proposed change or changes exceeds the fee so computed upon the total authorized stock of the corporation excluding such change or changes.

(c) The Secretary of State may issue photocopies or electronic image copies of instruments on file, as well as instruments, documents and other papers not on file, and for all such photocopies or electronic image copies which are not certified by the Secretary of State, a fee of $10 shall be paid for the first page and $2.00 for each additional page. The Secretary of State may also issue microfiche copies of instruments on file as well as instruments, documents and other papers not on file, and for each such microfiche a fee of $2.00 shall be paid therefor. Notwithstanding Delaware's Freedom of Information Act [Chapter 100 of Title 29] or other provision of this Code granting access to public records, the Secretary of State shall issue only photocopies, microfiche or electronic image copies of records in exchange for the fees described above.

(d) No fees for the use of the State shall be charged or collected from any corporation incorporated for the drainage and reclamation of lowlands or for the amendment or renewal of the charter of such corporation.

(e) The Secretary of State may in the Secretary of State's discretion permit the extension of credit for the fees required by this section upon such terms as the Secretary of State shall deem to be appropriate.

(f) The Secretary of State shall retain from the revenue collected from the fees required by this section a sum sufficient to provide at all times a fund of at least $500, but not more than $1,500, from which the Secretary of State may refund any payment made pursuant to this section to the extent that it exceeds the fees required by this section. The fund shall be deposited in the financial institution which is the legal depository of state moneys to the credit of the Secretary of State and shall be disbursable on order of the Secretary of State.

(g) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of any fee or tax under Chapter 1 or Chapter 6 of this title that is returned due to insufficient funds or as the result of a stop payment order.

(h) In addition to those fees charged under subsections (a) and (c) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsections (a) and (c) of this section that are requested to be completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsections (a) and (c) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500; and

(2) For all services described in subsections (a) and (c) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsections (a) and (c) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time alter or amend) a schedule of specific fees payable pursuant to this subsection.

(i) A domestic corporation or a foreign corporation registered to do business in this State that files with the Secretary of State any instrument or certificate, and in connection therewith, neglects, refuses or fails to pay any fee or tax under Chapter 1 or Chapter 6 of this title shall, after written demand therefor by the Secretary of State by mail addressed to such domestic corporation or foreign corporation in care of its registered agent in this State, cease to be in good standing as a domestic corporation or registered as a foreign corporation in this State on the ninetieth day following the date of mailing of such demand, unless such fee or tax and, if applicable, the fee provided for in subsection (g) of this section are paid in full prior to the ninetieth day following the date of mailing of such demand. A domestic corporation that has ceased to be in good standing or a foreign corporation that has ceased to be registered by reason of the neglect, refusal or failure to pay any such fee or tax shall be restored to and have the status of a domestic corporation in good standing or a foreign corporation that is registered in this State upon the payment of the fee or tax which such domestic corporation or foreign corporation neglected, refused or failed to pay together with the fee provided for in subsection (g) of this section, if applicable. The Secretary of State shall not accept for filing any instrument authorized to be filed with the Secretary of State under this title in respect of any domestic corporation that is not in good standing or any foreign corporation that has ceased to be registered by reason of the neglect, refusal or failure to pay any such fee or tax, and shall not issue any certificate of good standing with respect to such domestic corporation or foreign corporation, unless and until such domestic corporation or foreign corporation shall have been restored to and have the status of a domestic corporation in good standing or a foreign corporation duly registered in this State.

(j) As used in this section, the term "exempt corporation" shall have the meaning given to it in § 501(b) of this title.

8 Del. C. 1953, § 391; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 31; 57 Del. Laws, c. 150, §§ 1-8; 57 Del. Laws, c. 421, § 14; 58 Del. Laws, c. 235, §§ 8, 9; 58 Del. Laws, c. 450, § 9; 59 Del. Laws, c. 106, § 18; 61 Del. Laws, c. 79, § 1; 62 Del. Laws, c. 356; 63 Del. Laws, c. 376, §§ 1, 2; 64 Del. Laws, c. 112, §§ 65-67; 64 Del. Laws, c. 317, § 4(a)-(h); 64 Del. Laws, c. 321, § 4; 65 Del. Laws, c. 127, § 12; 65 Del. Laws, c. 234, § 2; 66 Del. Laws, c. 352, §§ 13, 14; 67 Del. Laws, c. 99, § 1; 67 Del. Laws, c. 190, §§ 11, 12; 67 Del. Laws, c. 229, §§ 2-11; 67 Del. Laws, c. 363, § 1; 68 Del. Laws, c. 163, §§ 3, 4; 68 Del. Laws, c. 246, §§ 1-3; 69 Del. Laws, c. 52, § 1; 69 Del. Laws, c. 221, §§ 2, 3; 69 Del. Laws, c. 245, § 1; 70 Del. Laws, c. 79, § 21; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 587, §§ 34, 35; 71 Del. Laws, c. 120, §§ 30, 31; 71 Del. Laws, c. 339, §§ 89-91; 72 Del. Laws, c. 123, § 12; 74 Del. Laws, c. 9, §§ 8, 9; 74 Del. Laws, c. 51, §§ 1-9; 74 Del. Laws, c. 118, § 2; 75 Del. Laws, c. 306, § 7; 76 Del. Laws, c. 286, § 1; 77 Del. Laws, c. 78, §§ 39-55; 77 Del. Laws, c. 253, § 67; 78 Del. Laws, c. 96, § 15; 78 Del. Laws, c. 273, § 12; 79 Del. Laws, c. 72, §§ 16-18; 79 Del. Laws, c. 122, § 11.;



§ 393. Rights, liabilities and duties under prior statutes

All rights, privileges and immunities vested or accrued by and under any laws enacted prior to the adoption or amendment of this chapter, all suits pending, all rights of action conferred, and all duties, restrictions, liabilities and penalties imposed or required by and under laws enacted prior to the adoption or amendment of this chapter, shall not be impaired, diminished or affected by this chapter.

8 Del. C. 1953, § 393; 56 Del. Laws, c. 50; 79 Del. Laws, c. 122, § 11.;



§ 394. Reserved power of State to amend or repeal chapter; chapter part of corporation's charter or certificate of incorporation

This chapter may be amended or repealed, at the pleasure of the General Assembly, but any amendment or repeal shall not take away or impair any remedy under this chapter against any corporation or its officers for any liability which shall have been previously incurred. This chapter and all amendments thereof shall be a part of the charter or certificate of incorporation of every corporation except so far as the same are inapplicable and inappropriate to the objects of the corporation.

8 Del. C. 1953, § 394; 56 Del. Laws, c. 50; 79 Del. Laws, c. 122, § 11.;



§ 395. Corporations using "trust" in name, advertisements and otherwise; restrictions; violations and penalties; exceptions

(a) Except as provided below in subsection (d) of this section, every corporation of this State using the word "trust" as part of its name, except a corporation regulated under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or § 10 of the Home Owners' Loan Act, 12 U.S.C. § 1467a et seq., as those statutes shall from time to time be amended, shall be under the supervision of the State Bank Commissioner of this State and shall make not less than 2 reports during each year to the Commissioner, according to the form which shall be prescribed by the Commissioner, verified by the oaths or affirmations of the president or vice-president, and the treasurer or secretary of the corporation, and attested by the signatures of at least 3 directors.

(b) Except as provided below in subsection (d) of this section, no corporation of this State shall use the word "trust" as part of its name, except a corporation reporting to and under the supervision of the State Bank Commissioner of this State or a corporation regulated under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or § 10 of the Home Owners' Loan Act, 12 U.S.C. § 1467a et seq., as those statutes shall from time to time be amended. Except as provided below in subsection (d) of this section, the name of any such corporation shall not be amended so as to include the word "trust" unless such corporation shall report to and be under the supervision of the Commissioner, or unless it is regulated under the Bank Holding Company Act of 1956 or the Savings and Loan Holding Company Act.

(c) No corporation of this State, except corporations reporting to and under the supervision of the State Bank Commissioner of this State or corporations regulated under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or § 10 of the Home Owners' Loan Act, 12 U.S.C. § 1467a et seq., as those statutes shall from time to time be amended, shall advertise or put forth any sign as a trust company, or in any way solicit or receive deposits or transact business as a trust company.

(d) The requirements and restrictions set forth above in subsections (a) and (b) of this section shall not apply to, and shall not be construed to prevent the use of the word "trust" as part of the name of, a corporation that is not subject to the supervision of the State Bank Commissioner of this State and that is not regulated under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or § 10 of the Home Owners' Loan Act, 12 U.S.C. § 1467a et seq., where use of the word "trust" as part of such corporation's name clearly:

(1) Does not refer to a trust business;

(2) Is not likely to mislead the public into believing that the nature of the business of the corporation includes activities that fall under the supervision of the State Bank Commissioner of this State or that are regulated under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or § 10 of the Home Owners' Loan Act, 12 U.S.C. § 1467a et seq.; and

(3) Will not otherwise lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State, as determined by the Director of the Division of Corporations and the State Bank Commissioner.

8 Del. C. 1953, § 395; 56 Del. Laws, c. 50; 59 Del. Laws, c. 443, § 1; 64 Del. Laws, c. 112, § 68; 71 Del. Laws, c. 339, §§ 92, 93; 73 Del. Laws, c. 298, §§ 13, 14; 78 Del. Laws, c. 96, §§ 16-19; 79 Del. Laws, c. 122, § 11.;



§ 396. Publication of chapter by Secretary of State; distribution

The Secretary of State may have printed, from time to time as the Secretary of State deems necessary, pamphlet copies of this chapter, and the Secretary of State shall dispose of the copies to persons and corporations desiring the same for a sum not exceeding the cost of printing. The money received from the sale of the copies shall be disposed of as are other fees of the office of the Secretary of State. Nothing in this section shall prevent the free distribution of single pamphlet copies of this chapter by the Secretary of State, for the printing of which provision is made from time to time by joint resolution of the General Assembly.

8 Del. C. 1953, § 396; 56 Del. Laws, c. 50; 71 Del. Laws, c. 339, § 94; 79 Del. Laws, c. 122, § 11.;



§ 397. Penalty for unauthorized publication of chapter

Whoever prints or publishes this chapter without the authority of the Secretary of State of this State, shall be fined not more than $500 or imprisoned not more than 3 months, or both.

8 Del. C. 1953, § 397; 56 Del. Laws, c. 50; 79 Del. Laws, c. 122, § 11.;



§ 398. Short title

This chapter shall be known and may be identified and referred to as the "General Corporation Law of the State of Delaware."

8 Del. C. 1953, § 398; 56 Del. Laws, c. 50; 79 Del. Laws, c. 122, § 11.;









CHAPTER 5. CORPORATION FRANCHISE TAX

§ 501. Corporations subject to and exempt from franchise tax

(a) Every telegraph, telephone or cable company, every electric company organized for the production and/or distribution of light, heat or power, every company organized for the purpose of producing and/or distributing steam, heat or power, every company organized for the purpose of the production and/or distribution and/or sale of gas, every parlor, palace or sleeping car company, every express company, every pipeline company, every life insurance company, every other insurance company of whatever kind (other than a captive insurance company licensed under Chapter 69 of Title 18), and every corporation now existing or hereafter to be incorporated under the laws of this State, shall pay an annual tax, for the use of the State, by way of license for the corporate franchise as prescribed in this chapter. No such tax shall be paid by any exempt corporation, any banking corporation, savings bank, building and loan association or any captive insurance company licensed under Chapter 69 of Title 18, or any corporation for drainage and reclamation of lowlands.

(b) As used in this chapter, the term "exempt corporation" shall be defined as any corporation organized under Chapter 1 of this title that:

(1) Is exempt from taxation under § 501(c) of the United States Internal Revenue Code (26 U.S.C. § 501(c)) or any similar provisions of the Internal Revenue Code, or any successor provisions;

(2) Qualifies as a civic organization under § 8110(a)(1) of Title 9 or § 6840(4) of Title 16;

(3) Qualifies as a charitable/fraternal organization under § 2593(1) of Title 6;

(4) Is listed in § 8106(a) of Title 9;

(5) Is organized primarily or exclusively for religious or charitable purposes, or is a religious corporation or purely charitable or educational association, or is a company, association or society, which, by its certificate of incorporation, has for its object the assistance of sick, needy or disabled members, or the defraying of funeral expenses of deceased members, or to provide for the wants of the widows or widowers and families after death of its members; or

(6)a. Is organized not for profit; and

b. No part of its net earnings inures to the benefit of any member or individual.

21 Del. Laws, c. 166, § 1; 22 Del. Laws, c. 15, § 1; Code 1915, § 102; 35 Del. Laws, c. 5, § 2; 36 Del. Laws, c. 6, § 1; 38 Del. Laws, c. 10, §§ 1-3; Code 1935, § 96; 8 Del. C. 1953, § 501; 55 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 65, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 253, § 68; 78 Del. Laws, c. 96, §§ 20, 21.;



§ 502. Annual franchise tax report; contents; failure to file and pay tax; duties of Secretary of State

(a) Annually on or before March 1, every corporation now existing or hereafter incorporated under Chapter 1 of this title or which has accepted the Constitution of this State, shall make an annual franchise tax report to the Secretary of State. The report shall be made on a form designated by the Secretary of State and shall be signed by the corporation's president, secretary, treasurer or other proper officer duly authorized so to act, or by any of its directors, or if filing an initial report by any incorporator in the event its board of directors shall not have been elected. The fact that an individual's name is signed on the report shall be prima facie evidence that such individual is authorized to certify the report on behalf of the corporation; however, the official title or position of the individual signing the corporate report shall be designated. The report shall contain the following information:

(1) The location of its registered office in this State, stated with the degree of particularity required by § 102(a)(2) of this title;

(2) The name of the agent upon whom service of process against the corporation may be served;

(3) The location (city, town, street and number of same, if number there be) of the principal place of business of the corporation;

(4) The names and addresses of all the directors as of the filing date of the report and the name and address of the officer who signs the report; provided, that other than an initial report, all reports shall list a director or directors excepting any report filed in conjunction with a certificate of dissolution filed by an incorporator pursuant to § 274 of this title or a certificate of dissolution filed pursuant to § 275(c) of this title;

(5) The number of shares and the par value per share of each class of capital stock having a par value and the number of shares of each class of stock without par value which the corporation is authorized to issue;

(6) If exempt from taxation for any cause, the specific facts entitling the corporation to exemption from taxation; and

(7) Such additional information, schedules and attachments as the Secretary shall require to ascertain the franchise tax due to the State.

(b) If any officer or director of a corporation required to make an annual franchise tax report to the Secretary of State shall knowingly make any false statement in the report, such officer or director shall be guilty of perjury.

(c) If the annual franchise tax report and the franchise tax due are not filed or paid by the corporation as required by this chapter, the Secretary of State shall ascertain and fix the amount of the franchise tax as determined in the manner prescribed by § 503(a) of this title and the amount so fixed by the Secretary of State shall stand as the basis of taxation under the provisions of this chapter unless the corporation shall thereafter elect to compute the franchise tax in the manner prescribed by § 503(a)(2) of this title by filing the annual franchise tax report and complying with the provisions of § 503(b) of this title. In the event of neglect, refusal or failure on the part of any corporation to file a complete annual franchise tax report with the Secretary of State on or before March 1, the corporation shall pay the sum of $125 to be recovered by adding that amount to the franchise tax as herein determined and fixed, and such additional sum shall become a part of the franchise tax as so determined and fixed, and shall be collected in the same manner and subject to the same penalties.

(d) In case any corporation shall fail to file its annual franchise tax report and the franchise tax due within the time required by this chapter, and in case the agent in charge of the registered office of any corporation upon whom process against the corporation may be served shall die, resign, refuse to act as such, remove from this State or cannot with due diligence be found, it shall be lawful while default continues to serve process against the corporation upon the Secretary of State. Such service upon the Secretary of State shall be made in the manner and shall have the effect stated in § 321(b) of this title and shall be governed in all respects by said subsection.

(e) The Secretary of State shall safely keep all reports returned in such manner as they may be open to the inspection of all persons pursuant to the provisions set forth in Chapter 100 of Title 29. Any tax information provided pursuant to paragraph (a)(7) of this section, contained on annual franchise tax reports filed after tax year 2006 shall not be deemed public.

(f) The Secretary of State shall not issue certificates of good standing that pertain to any corporation that has an unpaid franchise tax balance due to the State or does not have on file a completed annual franchise tax report for the relevant time period.

21 Del. Laws, c. 166, §§ 2, 3; 22 Del. Laws, c. 15, §§ 2, 3; 22 Del. Laws, c. 16, § 1; 27 Del. Laws, c. 19, § 1; Code 1915, §§ 103, 104; 28 Del. Laws, c. 9, § 1; 35 Del. Laws, c. 5, § 3; 36 Del. Laws, c. 6, § 2; 37 Del. Laws, c. 7, § 1; Code 1935, § 97; 8 Del. C. 1953, § 502; 51 Del. Laws, c. 102; 54 Del. Laws, c. 88, § 14; 55 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 421, § 15; 58 Del. Laws, c. 216, § 2; 58 Del. Laws, c. 450, § 1; 60 Del. Laws, c. 353, §§ 1-3; 64 Del. Laws, c. 317, § 3; 67 Del. Laws, c. 190, § 13; 67 Del. Laws, c. 229, § 12; 67 Del. Laws, c. 376, § 29; 69 Del. Laws, c. 53, § 1; 69 Del. Laws, c. 54, § 1; 71 Del. Laws, c. 339, §§ 95-97; 74 Del. Laws, c. 51, § 10; 75 Del. Laws, c. 306, §§ 18-21; 77 Del. Laws, c. 78, § 56; 79 Del. Laws, c. 72, § 19.;



§ 503. Rates and computation of franchise tax [Effective until Apr. 1, 2014]

(a) All corporations accepting the provisions of the Constitution of this State and coming under Chapter 1 of this title, and all corporations which have heretofore filed or may hereafter file a certificate of incorporation under said chapter, shall pay to the Secretary of State as an annual franchise tax whichever of the applicable amounts prescribed by paragraphs (a)(1) and (a)(2) of this section is the lesser:

(1) Where a corporation that is not authorized to issue capital stock is not an exempt corporation under § 501(b) of this title, $175; where the authorized capital stock does not exceed 5,000 shares, $175; where the authorized capital stock exceeds 5,000 shares, but is not more than 10,000 shares, $250; and the further sum of $75 on each 10,000 shares or part thereof.

(2) One hundred and seventy-five dollars where the assumed no-par capital of the corporation, found in the manner provided in this paragraph, does not exceed $500,000; $250 where the assumed no-par capital exceeds $500,000 but is not more than $1,000,000; and the further sum of $75 for each $1,000,000 or part thereof of such additional assumed no-par capital."

For the purpose of computing the tax in accordance with paragraph (a)(2) of this section, the corporation's assumed no-par capital, whenever the phrase "assumed no-par capital" is used in paragraph (a)(2) of this section, shall be found by multiplying the number of authorized shares of capital stock without par value by $100.

To the amount of tax attributable to the corporation's assumed no-par capital, computed as above prescribed, add $350 for each $1,000,000 or fraction thereof in excess of $1,000,000 of an assumed par value capital, found by multiplying the number of authorized shares of capital stock having par value by the quotient resulting from dividing the amount of the total assets of the corporation, as shown in the manner hereinafter provided, by the total number of issued shares of all denominations and classes. If the quotient shall be less than the par value of any denomination or class of authorized shares having par value, the number of the shares of each class shall be multiplied by their par value for the purpose of ascertaining the assumed par value capital in respect of the shares and the number of authorized shares having a par value to be multiplied by the quotient, as aforesaid, shall be reduced by the number of the shares whose par value exceeds the quotient; and where, to determine the assumed par value capital, it is necessary to multiply a class or classes of shares by the quotient and also to multiply a class or classes of shares by the par value of the shares, the assumed par value capital of the corporation shall be the sum of the products of the multiplications. Whenever the amount of the assumed par value capital, computed as above prescribed, is less than $1,000,000, the amount of the tax attributable thereto shall be the amount that bears the same relation to $350 that the amount of the assumed par value capital bears to $1,000,000.

(b) Unless a corporation shall submit to the Secretary of State, at the time of filing its annual franchise tax report, a statement setting forth the number of shares of each class of stock actually issued, if any, and the amount of the total gross assets of the corporation, as of the nearest date on which the amount is obtainable, including in the statement its goodwill valued at the same amount at which it is valued in the books of account of the corporation, it shall pay a franchise tax for such year computed in the manner prescribed by paragraph (a)(1) of this section.

(c) In no case shall the tax on any corporation for a full taxable year, computed by paragraph (a)(1) of this section be more than $180,000 nor less than $175; or computed by paragraph (a)(2) of this section be more than $180,000 nor less than $350.

(d) In case the corporation has not been in existence during the whole year, the amount of tax due, at the foregoing rates and as above provided, shall be prorated for the portion of the year during which the corporation was in existence.

(e) In case a corporation shall have changed during the taxable year the amount of its authorized capital stock, the total annual franchise tax payable at the foregoing rates shall be arrived at by adding together the franchise taxes calculated as above set forth as prorated for the several periods of the year during which each distinct authorized amount of capital stock was in effect. The filing of a certificate of validation pursuant to § 204 of this title shall not reduce the annual franchise tax due for any period prior to the filing of such certificate of validation and any calculation of additional annual franchise tax due for any period prior to the filing of such certificate of validation shall be calculated at the current rates in effect pursuant to this section.

(f) Every corporation which shall show on its annual franchise tax report that it has not been engaged in any of the business activities for which it was granted a certificate of incorporation, shall pay only at the rate of one half of the amount of taxes scheduled above for the portion of the year as it shall not have been so engaged and at the full rate for the remainder of the year. The Secretary of State may require the filling of a supplemental affidavit stating fully the pertinent facts upon which the claim for one-half rate is based.

(g) For the purpose of computing the taxes imposed by this section, the authorized capital stock of a corporation shall be considered to be the total number of shares which the corporation is authorized to issue, whether or not the number of shares that may be outstanding at any one time be limited to a less number.

(h) All corporations as defined in this section which are regulated investment companies as defined by § 851 of the federal Internal Revenue Code [26 U.S.C. § 851], shall pay to the Secretary of State as an annual franchise tax, a tax computed either under paragraph (a)(1) or (a)(2) of this section, or a tax at the rate of $350 per annum for each $1,000,000, or fraction thereof in excess of $1,000,000, of the average gross assets thereof during the taxable year, whichever be the least, provided that in no case shall the tax on any corporation for a full taxable year under this subsection be more than $90,000. The average assets for the purposes of this section shall be taken to be the mean of the gross assets on January 1 and December 31 of the taxable year. Any corporation electing to pay a tax under this subsection shall show on its annual franchise tax report that the corporation is a regulated investment company as above defined, and the amount of its assets on January 1 and December 31 of the taxable year, and the mean thereof. The Secretary of State may investigate the facts set forth in the report and if it should be found that the corporation so electing to pay under this subsection shall not be a regulated investment company, as above defined, shall assess upon the corporation a tax under paragraphs (a)(1) and (a)(2) of this section, whichever be the lesser.

(i) As used in subsections (a) and (b) of this section, the term "total assets" and the term "total gross assets" are identical terms and mean all assets of the corporation, net only of allowances for bad debts, accumulated depreciation, accumulated depletion, accumulated amortization of land and accumulated amortization of intangible assets.

Such total assets and total gross assets shall be those "total assets" reported to the United States on U.S. Form 1120 Schedule L, relative to the company's fiscal year ending in the calendar year prior to filing with the Secretary of State pursuant to this section. If such schedule is no longer in use, the Secretary of State shall designate a replacement. The Secretary of State may at any time require a true and correct copy of such schedule to be filed with the Secretary of State's office. If such schedule or its replacement reports on a consolidated basis, the reporting corporation shall submit to the Secretary of State the consolidating ending balance sheets which accompany such schedule as a reconciliation of its reported total assets or total gross assets to the consolidated total assets reported on the schedule.

Interests in entities which are consolidated with the reporting company shall be included within "total assets " and "total gross assets " at a value determined in accordance with generally accepted accounting principles.

21 Del. Laws, c. 166, § 4; 22 Del. Laws, c. 15, § 4; 22 Del. Laws, c. 16, § 2; 22 Del. Laws, c. 259, § 1; 24 Del. Laws, c. 47, § 1; 27 Del. Laws, c. 19, §§ 2, 3; 27 Del. Laws, c. 20, § 1; Code 1915, § 105; 35 Del. Laws, c. 5, § 4; 36 Del. Laws, c. 6, § 3; 37 Del. Laws, c. 7, § 2; Code 1935, § 98; 41 Del. Laws, c. 5, § 1; 44 Del. Laws, c. 3, § 1; 48 Del. Laws, c. 355, § 1; 8 Del. C. 1953, § 503; 53 Del. Laws, c. 116; 53 Del. Laws, c. 144; 55 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 150, §§ 10-12; 58 Del. Laws, c. 450, § 2; 59 Del. Laws, c. 450, § 1; 64 Del. Laws, c. 317, § 2(a)-(d); 67 Del. Laws, c. 190, § 14; 68 Del. Laws, c. 81, §§ 1, 2; 71 Del. Laws, c. 339, § 98; 74 Del. Laws, c. 51, § 11; 75 Del. Laws, c. 306, § 22; 76 Del. Laws, c. 286, §§ 2-4; 77 Del. Laws, c. 78, §§ 57, 58; 77 Del. Laws, c. 216, § 1; 77 Del. Laws, c. 253, § 69; 79 Del. Laws, c. 12, § 1; 79 Del. Laws, c. 72, § 20; 79 Del. Laws, c. 212, §§ 4-6.;



§ 504. Collection and disposition of tax; tentative return and tax; penalty interest; investigation of annual franchise tax report; notice of additional tax due

(a) The franchise tax shall be due and payable on March 1 following the close of the calendar year, except that with respect to a corporation whose franchise tax liability for the current calendar year is estimated to be $5,000 or more, a tentative return and tax shall be due and payable as follows:

(1) Forty percent of the estimated tax on June 1 of the current year;

(2) Twenty percent of the estimated tax on September 1 of the current year;

(3) Twenty percent of the estimated tax on December 1 of the current year; and

(4) The remainder of the tax as finally determined together with the annual franchise tax report on March 1 following the close of the calendar year.

(b) The Department of State shall receive the franchise tax and pay over all taxes collected to the Department of Finance, except as provided in § 506 of this title.

(c) If the tax of any corporation remains unpaid after the due dates established by this section, the tax shall bear interest at the rate of 1 1/2 percent for each month or portion thereof until fully paid.

(d) The Secretary of State has power to inquire into the truth or falsity or accuracy of every report required to be filed to carry out this chapter. The Secretary of State may require the production of the books of any corporation referred to in this chapter and may swear or affirm and examine witnesses in relation thereto. Where the Secretary of State shall determine the amount of franchise tax which has been paid is less than the franchise tax due, the Secretary of State shall notify the taxpayer of the additional tax and any interest thereon which is due. Such additional tax and interest thereon shall be paid, or a petition for review thereof shall be filed, within 60 days after the notification to the taxpayer.

(e) The tentative return and tax paid thereon under subsection (a) of this section shall be based on the annual franchise tax of the preceding year.

(f) The penalties for nonpayment of the tentative franchise tax as set forth in subsection (a) of this section shall be the same as those applied for any nonpayment of franchise tax in this title.

(g) The Secretary of State may in the Secretary of State's discretion charge a fee of $60 for each check received for payment of franchise taxes, penalties or interest thereon that is returned due to insufficient funds or as the result of a stop payment order to be recovered by adding the amount of that fee to the franchise tax, and such sum shall become a part of the franchise tax and shall be collected in the same manner and subject to the same penalties.

21 Del. Laws, c. 166, § 5; 22 Del. Laws, c. 15, § 5; 22 Del. Laws, c. 16, § 3; 22 Del. Laws, c. 260, § 1; 27 Del. Laws, c. 21, § 1; Code 1915, § 106; 35 Del. Laws, c. 5, § 5; 36 Del. Laws, c. 6, § 4; Code 1935, § 99; 8 Del. C. 1953, § 504; 55 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 421, §§ 16, 17; 58 Del. Laws, c. 450, § 3; 60 Del. Laws, c. 353, §§ 4-6; 64 Del. Laws, c. 112, § 69; 68 Del. Laws, c. 81, § 3; 68 Del. Laws, c. 246, § 4; 69 Del. Laws, c. 54, § 2; 71 Del. Laws, c. 339, §§ 99, 100; 74 Del. Laws, c. 51, § 12.;



§ 505. Review and refund; jurisdiction and power of the Secretary of State; appeal

(a) If any corporation claims that the annual franchise tax or any penalties or interest were erroneously or illegally fixed or paid with respect to a calendar year, the corporation may, not later than March 1 of the second calendar year following the close of such calendar year, petition the Secretary of State for a reduction or refund of such tax, penalties or interest.

(b) Prior to the filing of a certificate required by § 312(c) of this title, a corporation may petition the Secretary of State for a reduction of taxes, penalties or interest which the State claims are due it pursuant to § 312(g) of this title and which the corporation claims have been erroneously or illegally fixed.

(c) If the Secretary of State determines the tax, interest and/or penalties fixed by the Secretary or taxes paid are excessive or incorrect, in whole or in part, the Secretary shall resettle the same and adjust the assessment of tax, interest or penalties accordingly and shall refund to the corporation any amount paid in excess of the proper amount of tax, interest and/or penalties so determined to be due. In the case of any corporation which is not required to pay an annual tax under § 501(a) of this title, the Secretary of State may remit all or part of the penalties and interest provided in this chapter. Any refund due to a corporation which has merged into another Delaware domestic corporation shall be credited to the surviving Delaware corporation.

(d) Any corporation, within a period of 60 days after the determination by the Secretary of State on a petition filed pursuant to subsections (a) and (b) of this section, may petition the Court of Chancery, in and for the county where the registered office or place of business of the corporation is located, for a review de novo of the determination of the Secretary of State. The petition shall set forth the facts upon which the petitioner relies. The Secretary of State shall be named as respondent in any such petition and be served therewith in the same manner as if the Secretary of State were a defendant in a civil suit.

(e) If the Court of Chancery determines that the tax, interest and/or penalties determined by the Secretary of State pursuant to subsections (a) and (b) of this section are excessive or incorrect, in whole or in part, it shall resettle the same and adjust the assessment of tax, interest or penalties accordingly, and notify the corporation and the Secretary of State of its determination and direct the Secretary of State to refund to the corporation any amount paid in excess of the proper amount of tax, interest and/or penalties so determined to be due. The Court of Chancery may remit all or part of the penalties and interest provided in § 502 of this title.

21 Del. Laws, c. 166, § 17; 22 Del. Laws, c. 15, § 17; Code 1915, § 119; 36 Del. Laws, c. 6, § 8; 37 Del. Laws, c. 7, § 3; Code 1935, § 103; 41 Del. Laws, c. 7, § 1; 8 Del. C. 1953, § 505; 55 Del. Laws, c. 90, § 1; 56 Del. Laws, c. 186, § 32; 57 Del. Laws, c. 712, § 1; 58 Del. Laws, c. 450, § 4; 60 Del. Laws, c. 371, § 15; 67 Del. Laws, c. 190, §§ 15, 16; 70 Del. Laws, c. 79, § 22; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 339, § 101; 77 Del. Laws, c. 253, § 70.;



§ 506. Fund for payment of refunds

Repealed by 77 Del. Laws, c. 216, § 2.;



§ 507. Collection of tax; preferred debt

The franchise tax shall be a debt due from the corporation to the State, for which an action at law may be maintained after the same shall have been in arrears for a period of 1 month. The tax shall also be a preferred debt in case of insolvency.

21 Del. Laws, c. 166, § 6; 22 Del. Laws, c. 15, § 6; Code 1915, § 107; 36 Del. Laws, c. 6, § 5; Code 1935, § 100; 8 Del. C. 1953, § 507; 55 Del. Laws, c. 90, § 1; 58 Del. Laws, c. 450, § 5.;



§ 508. Injunction against exercise of franchise or transacting business

The Attorney General, either of the Attorney General's own motion or upon request of the Secretary of State, whenever any franchise tax due under this chapter from any corporation shall have remained in arrears for a period of 3 months after the tax shall have become payable, may apply to the Court of Chancery, by petition in the name of the State, on 5 days' notice to the corporation, which notice may be served in such manner as the Court may direct, for an injunction to restrain the corporation from the exercise of any franchise or the transaction of any business within the State, until the payment of the tax, interest due thereon and the cost of the application, which shall be fixed by the Court. The Court of Chancery may grant the injunction, if a proper case appears, and upon granting and service of the injunction, the corporation thereafter shall not exercise any franchise or transact any business within this State until the injunction shall be dissolved.

21 Del. Laws, c. 166, § 7; 22 Del. Laws, c. 15, § 7; Code 1915, § 108; 36 Del. Laws, c. 6, § 6; Code 1935, § 101; 8 Del. C. 1953, § 508; 55 Del. Laws, c. 90, § 1; 71 Del. Laws, c. 339, § 103.;



§ 509. Further remedy in Court of Chancery; appointment of receiver or trustee; sale of property

(a) After any corporation, now existing or hereafter incorporated under Chapter 1 of this title, has failed or neglected for the period of 1 year to pay the franchise taxes imposed by law, and the Secretary of State shall have reported such corporation to the Governor of the State, as provided in § 511 of this title, then the Attorney General of this State may proceed against the corporation in the Court of Chancery of this State for the appointment of a receiver, or otherwise.

(b) The Court of Chancery in the proceeding shall ascertain the amount of the taxes remaining due and unpaid by the corporation to this State, and shall enter a final decree for the amount so ascertained. Thereupon a fieri facias or other process shall issue for the collection of the same as other debts are collected. If no property which may be seized and sold on fieri facias shall be found within this State sufficient to pay the decree, the Court shall further order and decree that the corporation, within 10 days from and after the service of notice of the decree upon any officer of the corporation upon whom service of process may be lawfully made, or such notice as the Court shall direct, shall assign and transfer to the trustee or receiver appointed by the Court, any chose in action, or any patent or patents, or any assignments of or license under any patented invention or inventions owned by, leased or licensed to or controlled in whole or in part by the corporation, to be sold by the receiver or trustee for the satisfaction of the decree. No injunction theretofore issued nor any forfeiture of the charter of any corporation shall be held to exempt the corporation from compliance with the order of the Court.

(c) If the corporation neglects or refuses within 10 days from and after the service of the notice of the decree to assign and transfer the same to the receiver or trustee for sale as aforesaid, the Court shall appoint a trustee to make the assignment of the same, in the name and on behalf of the corporation, to the receiver or trustee appointed to make the sale. The receiver or trustee shall thereupon, after such notice and in such manner as required for the sale under fieri facias of personal property, sell the same to the highest bidder. The receiver or trustee, upon the payment of the purchase money, shall execute and deliver to the purchaser an assignment and transfer of all the patents and interests of the corporation so sold, which assignment or transfer shall vest in the purchaser a valid title to all right, title and interest whatsoever of the corporation therein, and the proceeds of the sale shall be applied to the payment of the unpaid taxes, together with the costs of the proceedings.

21 Del. Laws, c. 166, § 14; 22 Del. Laws, c. 15, § 14; Code 1915, § 115; 36 Del. Laws, c. 6, § 7; Code 1935, § 102; 8 Del. C. 1953, § 509; 55 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 712, § 2.;



§ 510. Failure to pay tax or file a complete annual report for 1 year; charter void; extension of time

If any corporation, accepting the Constitution of this State and coming under Chapter 1 of this title, or any corporation which has heretofore filed or may hereafter file a certificate of incorporation under said chapter, neglects or refuses for 1 year to pay the State any franchise tax or taxes, which has or have been, or shall be assessed against it, or which it is required to pay under this chapter, or shall neglect or refuse to file a complete annual franchise tax report, the charter of the corporation shall be void, and all powers conferred by law upon the corporation are declared inoperative, unless the Secretary of State, for good cause shown, shall have given further time for payment of the tax or taxes or the completion of an annual franchise tax report, in which case a certificate thereof shall be filed in the office of the Secretary of State stating the reason therefor. On or before November 30 in each year, the Secretary of State shall notify each corporation which has neglected or refused to pay the franchise tax or taxes assessed against it or becoming due during the year or has refused or neglected to file a complete annual franchise tax report, that the charter of the corporation shall become void unless such taxes are paid and such complete annual franchise tax report is filed on or before March 1 of the following year.

21 Del. Laws, c. 166, § 10; 22 Del. Laws, c. 15, § 9; 27 Del. Laws, c. 21, § 2; Code 1915, § 111; 36 Del. Laws, c. 6, § 10; Code 1935, § 105; 44 Del. Laws, c. 3, § 2; 8 Del. C. 1953, § 510; 55 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 712, §§ 3-5; 58 Del. Laws, c. 450, § 6; 71 Del. Laws, c. 339, § 104; 75 Del. Laws, c. 306, § 23.;



§ 511. Repeal of charters of delinquent corporations; report to Governor and proclamation

On or before June 30 in each year, the Secretary of State shall report to the Governor a list of all the corporations, which for 1 year next preceding such report, have failed, neglected or refused to pay the franchise taxes assessed against them or due by them, or to file a complete annual franchise tax report, under the laws of this State, and the Governor shall forthwith issue a proclamation declaring that the charters of these corporations are repealed.

21 Del. Laws, c. 166, § 11; 22 Del. Laws, c. 15, § 11; Code 1915, § 112; 36 Del. Laws, c. 6, § 11; Code 1935, § 106; 8 Del. C. 1953, § 511; 55 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 712, § 6; 58 Del. Laws, c. 450, § 7; 71 Del. Laws, c. 339, § 105; 75 Del. Laws, c. 306, § 24.;



§ 512. Filing and publication of proclamation

A list of those corporations whose charters were repealed by gubernatorial proclamation pursuant to § 511 of this title shall be filed in the office of the Secretary of State. On or before October 31 of each calendar year, the Secretary of State shall publish such proclamation on the Internet or on a similar medium for a period of 1 week and shall advertise the website or other address where such proclamation can be accessed in at least 1 newspaper of general circulation in the State of Delaware.

21 Del. Laws, c. 166, § 12; 22 Del. Laws, c. 15, § 12; 26 Del. Laws, c. 11, § 1; Code 1915, § 113; 28 Del. Laws, c. 10, § 1; 36 Del. Laws, c. 6, § 12; Code 1935, § 107; 8 Del. C. 1953, § 512; 55 Del. Laws, c. 90, § 1; 70 Del. Laws, c. 587, § 37; 73 Del. Laws, c. 298, § 15.;



§ 513. Acting under proclaimed charter; penalty

Whoever exercises or attempts to exercise any powers under the certificate of incorporation of any corporation which has been proclaimed by the Governor, after the issuance of the proclamation, shall be fined not more than $1,000 or imprisoned not more than 1 year, or both.

21 Del. Laws, c. 166, § 13; 22 Del. Laws, c. 15, § 13; Code 1915, § 114; 36 Del. Laws, c. 6, § 13; Code 1935, § 108; 8 Del. C. 1953, § 513; 55 Del. Laws, c. 90, § 1.;



§ 514. Mistakes in proclamation; correction

Whenever it is established to the satisfaction of the Governor that any corporation named in the proclamation has not neglected or refused to pay the franchise tax or file a completed annual franchise tax report within 1 year, or has been inadvertently reported to the Governor by the Secretary of State as refusing or neglecting to pay the taxes or file a completed annual franchise tax report, the Governor may correct the mistake and may make the same known by filing a proclamation to that effect in the office of the Secretary of State, who shall restore to the corporation its charter, together with all the rights, privileges and immunities and subject to all its duties, debts and liabilities which had been secured or imposed by its original charter and all amendments thereto.

21 Del. Laws, c. 166, § 15; 22 Del. Laws, c. 15, § 15; Code 1915, § 117; 36 Del. Laws, c. 6, § 15; Code 1935, § 110; 8 Del. C. 1953, § 514; 55 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 712, § 7; 71 Del. Laws, c. 339, § 106; 75 Del. Laws, c. 306, § 25.;



§ 515. Annual report of Secretary of State

The Secretary of State shall prepare and publish an annual report containing such statistics as may be available with respect to the operation of this chapter, including the amounts collected and amounts unpaid for each year for which the tax is assessed, and such other facts as are pertinent and desirable.

21 Del. Laws, c. 166, § 17; 22 Del. Laws, c. 15, § 17; Code 1915, § 119; 36 Del. Laws, c. 6, § 8; 37 Del. Laws, c. 7, § 3; Code 1935, § 103; 8 Del. C. 1953, § 515; 55 Del. Laws, c. 90, § 1.;



§ 516. Retaliatory taxation and regulation; imposition

When, by the laws of any other state or nation, any other or greater taxes, fines, penalties, licenses, fees, or other obligations or requirements are imposed upon corporations chartered under Chapter 1 of this title, doing business in the other state or nation, or upon their agents therein, than the law of this State imposes upon their corporations or agents doing business in this State, so long as the laws continue in force in the other state or nation, the same taxes, fines, penalties, licenses, fees, obligations and requirements of whatever kind shall be imposed upon all corporations of the other state or nations doing business within this State or upon their agents here. Nothing in this section shall be held to repeal any duty, condition or requirement now imposed by law upon the corporations of other states or nations transacting business in this State.

21 Del. Laws, c. 166, § 9; 22 Del. Laws, c. 15, § 9; Code 1915, § 110; 36 Del. Laws, c. 6, § 9; Code 1935, § 104; 8 Del. C. 1953, § 516; 55 Del. Laws, c. 90, § 1.;



§ 517. Duties of Attorney General

The Attorney General shall have all the powers and authorities in conjunction with the Secretary of State to collect franchise taxes and penalties due from proclaimed corporations and corporations whose charter has become void by operation of law.

27 Del. Laws, c. 80, §§ 1, 2; Code 1915, § 116; 28 Del. Laws, c. 11, § 1; 34 Del. Laws, c. 10, §§ 1, 2; 36 Del. Laws, c. 6, § 14; Code 1935, § 109; 8 Del. C. 1953, § 517; 55 Del. Laws, c. 90, § 1; 75 Del. Laws, c. 306, § 26.;



§ 518. Relief for corporations with assets in certain unfriendly nations

All corporations incorporated and existing under the laws of this State, all of whose assets are located in any country from which it is impossible to remove such assets or withdraw income, or whose assets are located at any place where it is made unlawful by any law of the United States of America now or hereafter enacted or by any rule, regulation or proclamation or executive order issued under any such law, to send any communications, may, in the discretion of the Secretary of State, be relieved and freed from any and all assessment of franchise taxes provided for by this chapter and such corporations may further be relieved by the Secretary of State of the necessity of filing any state reports due or required.

The Secretary of State shall administer this section and may require such evidence, submitted by any officer or agent, as in the Secretary of State's judgment may be necessary or desirable to determine whether or not a corporation deserves such relief from taxes and the filing of reports, and may make such regulations in relation thereto as the Secretary of State may deem desirable or necessary.

8 Del. C. 1953, § 518; 49 Del. Laws, c. 185, § 1; 55 Del. Laws, c. 90, § 1; 71 Del. Laws, c. 339, § 107.;






CHAPTER 6. PROFESSIONAL SERVICE CORPORATIONS

§ 601. Legislative intent

It is the legislative intent to provide for the incorporation of an individual, or group of individuals who render the same professional service to the public, for which such individuals are required by law to be licensed or to obtain other legal authorization.

8 Del. C. 1953, § 601; 57 Del. Laws, c. 127.;



§ 602. Short title

This chapter may be cited as "The Professional Service Corporation Act."

8 Del. C. 1953, § 602; 57 Del. Laws, c. 127.;



§ 603. Definitions

As used in this chapter the following words shall have the meaning indicated:

(1) The term "professional service" shall mean any type of personal service to the public which requires as a condition precedent to the rendering of the service the obtaining of a license or other legal authorization, and which, by reason of law, prior to June 7, 1969, could not be performed by a corporation. In addition, and by way of example without limiting the generality thereof, the personal services which come within this chapter are the personal services rendered by architects, certified or other public accountants, chiropodists, chiropractors, doctors of dentistry, doctors of medicine, optometrists, osteopaths, professional engineers, veterinarians, and, subject to the Rules of the Supreme Court, attorneys-at-law.

(2) The term "professional corporation" means a corporation which is organized, under this chapter, for the sole and specific purpose of rendering professional service, and which has as its shareholders only individuals who themselves are duly licensed or otherwise legally authorized within this State to render the same professional service as the corporation.

8 Del. C. 1953, § 603; 57 Del. Laws, c. 127.;



§ 604. Exemptions

This chapter shall not apply to any individual or groups of individuals within this State who, prior to June 7, 1969, were permitted to organize a corporation and perform personal services to the public by the means of a corporation, and this chapter shall not apply to any corporations organized by any individual or group of individuals prior to June 7, 1969, unless, any such individual, or group of individuals, or any such corporation bring themselves and such corporation within this chapter by amending the certificate of incorporation, in a manner so as to be consistent with all the provisions of this chapter, and by affirmatively stating in the amended certificate of incorporation that the shareholders have elected to bring the corporation within this chapter, or be incorporated initially under this chapter.

8 Del. C. 1953, § 604; 57 Del. Laws, c. 127.;



§ 605. Authority to organize; law governing

One or more persons, each of whom is duly licensed or otherwise legally authorized to render the same professional services within this State, may organize and become a shareholder or shareholders of a professional corporation for pecuniary profit, under this title, for the sole and specific purpose of rendering the same professional services.

8 Del. C. 1953, § 605; 57 Del. Laws, c. 127.;



§ 606. Number of directors; officers

A professional corporation which has only 1 shareholder need have only 1 director, who shall be the shareholder. The 1 shareholder shall also serve as the president of the corporation. The other officers of the corporation, in such a case, need not be licensed or otherwise legally authorized to render the same professional service within this State, as the 1 shareholder. A professional corporation which has only 2 shareholders need have only 2 directors who shall be such shareholders. The 2 shareholders shall, between them, fill all the offices of the professional corporation.

8 Del. C. 1953, § 606; 57 Del. Laws, c. 127.;



§ 607. Rendition of professional services through licensed officers, employees and agents

No corporation organized and incorporated under this chapter, may render professional services except through its officers, employees and agents who are duly licensed or otherwise legally authorized to render such professional services within this State; provided, however, this provision shall not be interpreted to include in the term "employee" as used in this chapter, clerks, secretaries, nurses, administrators, bookkeepers, technicians and other assistants who are not usually and ordinarily considered by law, custom and practice to be rendering professional services to the public for which a license, or other legal authorization, is required in connection with the profession to be practiced, nor does the term "employee" include any other person who performs all of such person's employment under the direct supervision and control of an officer, employee or agent who renders professional service to the public on behalf of the professional corporation; provided that, no person shall, under the guise of employment, practice a profession unless duly licensed to practice that profession under the laws of this State. Notwithstanding any other or contrary provisions of the laws of this State, a professional corporation, organized under this chapter, may charge for the services of its officers, employees and agents, may collect such charges, and may compensate those who render such professional services.

8 Del. C. 1953, § 607; 57 Del. Laws, c. 127; 71 Del. Laws, c. 339, § 108.;



§ 608. Chapter not to affect professional relationship; legal liabilities and standards for professional conduct; negligence; attachment of assets

Nothing contained in this chapter shall be interpreted to abolish, repeal, modify, restrict or limit the law now in effect in this State, applicable to the professional relationship and the contract, tort, and other legal liabilities between the person furnishing the professional services and the person receiving the professional service, and to the standards for professional conduct, including the confidential relationship between the person rendering the professional services and the person receiving such professional service, if any; and all confidential relationships previously enjoyed under the laws of this State or hereafter enacted shall remain inviolate. Any officer, employee, agent or shareholder of a corporation, organized under this chapter, shall remain personally and fully liable and accountable for any negligent, wrongful acts, or misconduct committed by such person, or by any person under such person's direct supervision and control, while rendering professional service on behalf of the corporation to the person for whom such professional services were being rendered. The corporation shall be liable up to the full value of its property for any negligent, wrongful acts, or misconduct committed by any of its officers, employees, agents or shareholders while they are engaged in behalf of the corporation in the rendering of professional services. The assets of a professional corporation shall not be liable to attachment for the individual debts of its shareholders. Notwithstanding the foregoing, the relationship of an individual to a professional corporation, organized under this chapter, with which such individual is or may be associated, whether as officer, employee, agent, or shareholder director, shall in no way modify, extend, or diminish the jurisdiction over such individual, of and by whatever state agency, or office which licensed or otherwise legally authorized such person for or to render service in a particular field of endeavor.

8 Del. C. 1953, § 608; 57 Del. Laws, c. 127; 71 Del. Laws, c. 339, § 109.;



§ 609. Engaging in other business prohibited

No corporation organized under this chapter shall engage in any business other than the rendering of the professional services for which it was specifically incorporated; provided, however, nothing in this chapter or in any other provisions of existing law applicable to corporations shall be interpreted to prohibit such corporation from investing its funds in real estate, mortgages, stocks, bonds, or any other type of investments, or from owning real or personal property necessary for, or appropriate or desirable in, the fulfillment or rendering of its professional services.

8 Del. C. 1953, § 609; 57 Del. Laws, c. 127.;



§ 610. Issuance of capital stock to licensed individuals; voting trust agreements prohibited; holding of stock by shareholder's estate

No corporation, organized under this chapter, may issue any of its capital stock to anyone other than an individual who is duly licensed or otherwise legally authorized to render the same specific professional services as those for which the corporation was incorporated. No shareholder of a corporation, organized under this chapter, shall enter into a voting trust agreement, proxy, or any other type of agreement vesting another person with the authority to exercise the voting power of any or all of such shareholder's stock. Subject to the corporation's certificate of incorporation, the estate of a shareholder who was a person duly licensed or otherwise legally authorized to render the same professional service as that for which the professional corporation was organized may continue to hold stock pursuant to the certificate of incorporation for a reasonable period of administration of the estate, but shall not be authorized to participate in any decisions concerning the rendering of professional service.

8 Del. C. 1953, § 610; 57 Del. Laws, c. 127; 71 Del. Laws, c. 339, § 110.;



§ 611. Disqualification of officer, shareholder, agent or employee

If any officer, employee, agent or shareholder of a corporation, organized under this chapter, becomes legally disqualified to render such professional services within this State, or either:

(1) Is elected to a public office that; or

(2) Accepts employment that, pursuant to existing law, places restrictions or limitations upon such person's continued rendering of such professional services.

Such person shall sever all employment with, and financial interests in, the corporation, forthwith. A corporation's failure to require compliance with this provision shall constitute a ground for the forfeiture of its charter and its dissolution. When a corporation's failure to comply with this provision is brought to the attention of the office of the Secretary of State, the Secretary of State shall forthwith certify that fact to the Attorney General for appropriate action to dissolve the corporation.

8 Del. C. 1953, § 611; 57 Del. Laws, c. 127; 64 Del. Laws, c. 112, § 70; 71 Del. Laws, c. 339, § 111.;



§ 612. Sale or transfer of shares

Except as provided in § 616 of this title, no shareholder of a corporation, organized under this chapter, may sell or transfer such shareholder's shares in the corporation, except to the corporation, or to another individual who is eligible to be a shareholder of such corporation, and the sale or transfer may be made only after the same shall have been approved, at a stockholders' meeting specially called for such purpose, or at an annual meeting with 10 days' notice of such additional purpose, by such proportion, not less than a majority, of the outstanding stock entitled to be voted on that question as may be provided in the certificate of incorporation or in the bylaws. At such shareholders' meeting the shares of stock held by the shareholder proposing to sell or transfer such shareholder's shares may not be voted or counted for any purpose. The certificate of incorporation may provide specifically for additional restraints on the alienation of shares, and may require the redemption or purchase of such shares by the corporation at prices and in a specific manner, or authorize the corporation's board of directors or its shareholders to adopt bylaws restraining the alienation of shares and providing for the purchase or redemption by the corporation of its shares; provided, however, such provisions, dealing with the purchase or redemption by the corporation of its shares, may not be invoked at a time or in a manner that would impair the capital of the corporation.

8 Del. C. 1953, § 612; 57 Del. Laws, c. 127; 71 Del. Laws, c. 339, § 112.;



§ 613. Price for shares

If the certificate of incorporation or bylaws of a professional corporation fail to fix a price at which a professional corporation or its shareholders may purchase the shares of a deceased, retired, expelled or disqualified shareholder, and if the certificate of incorporation or bylaws do not otherwise provide, then the price for the share or shares shall be the book value at the end of the month immediately preceding the death or disqualification of the shareholder. Book value shall be determined by an independent certified public accountant employed by the professional corporation. The determination by the certified public accountant of book value shall be conclusive on the professional corporation and its shareholders.

8 Del. C. 1953, § 613; 57 Del. Laws, c. 127.;



§ 614. Perpetual corporate existence

A corporation under this chapter shall have perpetual existence until dissolved in accordance with other provisions of this chapter.

8 Del. C. 1953, § 614; 57 Del. Laws, c. 127.;



§ 615. Conversion into business corporation

Whenever all shareholders of a corporation, licensed under this chapter, cease at any time, and for any reason, to be licensed, certified or registered in the particular field of endeavor for which such corporation was organized, the corporation shall thereupon be treated as converted into and shall operate henceforth solely as a business corporation under applicable provisions of Chapter 1 of this title, exclusive of this chapter.

8 Del. C. 1953, § 615; 57 Del. Laws, c. 127.;



§ 616. Time for transfer of shares upon death or disqualification

Within 375 days following the date of death of a shareholder, or within 30 days following such shareholder's disqualification to own shares in the corporation, as provided in this chapter, all of the shares of such shareholder shall be transferred to, and acquired by, the corporation or persons qualified to own such shares. If no other provision to accomplish such transfer and acquisition is in effect and carried out within said period, the corporation shall thereafter purchase and redeem all of such shareholder's shares of its stock at the book value thereof, determined as of the end of the month immediately preceding death or disqualification. For this purpose, the book value shall be determined from the books and records of the corporation in accordance with the regular methods of accounting used by it for the purposes of determining its net taxable income for federal income tax purposes; and no subsequent adjustment of such income, whether by the corporation itself, by federal income tax audit made and agreed to, or by a court decision which has become final, shall alter the redemption price. Nothing contained in this section shall prevent the parties involved from making any other arrangement or provision in the certificate of incorporation, bylaws, or by contract to transfer the shares of a deceased or disqualified shareholder to the corporation or to persons qualified to own the same, whether made before or after the death or disqualification of the shareholder, provided that within the period specified by this section, all the stock involved shall have been so transferred.

8 Del. C. 1953, § 616; 57 Del. Laws, c. 127; 71 Del. Laws, c. 339, § 113.;



§ 617. Corporate name

The corporate name of a corporation organized under this chapter shall contain either a word or words descriptive of the professional service to be rendered by the corporation or shall contain the last names of 1 or more of its present, prospective or former shareholders or of persons who were associated with a predecessor person, partnership, corporation or other organization or whose name or names appeared in the name of such predecessor organization. The corporate name shall also contain the words "chartered" or "professional association" or abbreviation "P.A." The use of the word "company," "corporation" or "incorporated" or any other word, words, abbreviations, affix or prefix indicating that it is a corporation, in the corporate name of a corporation organized under this chapter, is specifically prohibited. However, it shall be permissible for the professional service corporation and its shareholders to render professional services and to exercise the corporation's authorized powers under a name which is identical to its corporate name except for the omission of the words "chartered" or "professional association" or the omission of the abbreviation "P.A."

8 Del. C. 1953, § 617; 57 Del. Laws, c. 127; 61 Del. Laws, c. 357, § 1.;



§ 618. Applicability of General Corporation Law; consolidation or merger of corporations; annual report

This title shall be applicable to a corporation organized pursuant to this chapter, except to the extent that any of the provisions of this chapter are interpreted to be in conflict with the provisions of this title, and in such event the provisions and sections of this chapter shall take precedence with respect to a corporation organized pursuant to this chapter. A professional corporation, organized under this chapter, may consolidate or merge only with another professional corporation organized under this chapter, empowered to render the same specific professional service; and a merger or consolidation with any foreign corporation is prohibited. Sections 501-518 of this title shall be applicable to a corporation organized pursuant to this chapter; but in addition to the information called for on the annual report of all corporations by those provisions, the annual report of a corporation organized pursuant to this chapter shall certify that its shareholders, directors and officers listed on such report are duly licensed, certified, registered or otherwise legally authorized to render the same professional or other personal service in this State.

8 Del. C. 1953, § 618; 57 Del. Laws, c. 127; 57 Del. Laws, c. 421, § 19.;



§ 619. Construction of chapter

This chapter shall not be construed as repealing, modifying or restricting the applicable provisions of law relating to incorporations, sales of securities, or regulating the several professions enumerated in this chapter, except insofar as such laws conflict with this chapter.

8 Del. C. 1953, § 620; 57 Del. Laws, c. 127.;









Title 9 - Counties

CHAPTER 1. BOUNDARIES OF COUNTIES AND HUNDREDS

§ 101. Division of State into counties

The State is divided into 3 counties: New Castle, Kent and Sussex.

Code 1852, § 5; Code 1915, § 8; Code 1935, § 8; 9 Del. C. 1953, § 101.;



§ 102. New Castle County boundaries

New Castle County comprises that part of the State which is bounded as follows: On the north, by the State of Pennsylvania; on the east, by low watermark on the eastern side of the Delaware River within the 12-mile circle described from New Castle, the southerly perimeter of the circle from its intersection with the low watermark westerly to the middle line of Delaware River, the middle lines of Delaware River and Bay southerly to a point in the last mentioned line opposite the mouth of Smyrna River; on the south, by a line drawn by the shortest distance from the last mentioned point in the middle line of the Delaware Bay to the mouth of Smyrna River, thence by a line westerly through the thoroughfare north of Bombay Hook Island, and up the Smyrna River to the mouth of a branch issuing from the main branch of the River, at a point opposite, on the Kent side, land formerly of Enoch Jones, and opposite, on the New Castle side, lands formerly of Richard Nash, and running thence westwardly up the branch the several courses thereof 602 perches to a point, where formerly stood a white oak tree, a corner for lands formerly of Benjamin Hazel and lands formerly of Richard Hollet, at the head of the branch; and from thence continued due west 1708 perches till it intersects the tangent or divisional line between the States of Delaware and Maryland, where the same crosses the Cypress Branch; and on the west by the State of Maryland.

Code 1852, § 6; 19 Del. Laws, c. 835; 20 Del. Laws, c. 147; 20 Del. Laws, c. 629; 20 Del. Laws, c. 650; Code 1915, § 9; Code 1935, § 9; 9 Del. C. 1953, § 102.;



§ 103. Kent County boundaries

Kent County comprises that part of the State which is bounded as follows: On the north, by the southerly boundary line of New Castle County, as described in § 102 of this title; on the east, by the middle line of Delaware Bay from the point where the same is intersected by the southerly boundary line of New Castle County to a point in the middle line of the Bay nearest to the centre line of Mispillion River at the mouth thereof; on the south, by a line drawn by the shortest distance from the last mentioned point in the middle line of the Bay to the centre line of Mispillion River at the mouth thereof, thence up the Mispillion River the several courses thereof to a fork of the River, the point being marked by a large stone buried in the west side of a Mill Dam at the junction of Tan Trough Branch with Beaver Dam Branch (a small maple marked with 6 chops bears south 76 3/4 degrees west 8/10 of a perch from the stone, and a sweet gum on the east side of the Mill Dam marked with 6 chops bears south 44 3/4 degrees east 2.23 perches from the stone); and running thence up and with the middle of the run of the Tan Trough Branch the several meanderings thereof, the general trend of which Branch is in a southwesterly direction, about 874.7 perches to a stone monument (No. 1) set at the head of the Tan Trough Branch; thence running south 27 1/2 degrees west a distance of 480 perches to another stone monument (No. 3) set in the corner of the front yard attached to the dwelling owned and occupied by James L. Jump; thence running south 69 degrees and 50 minutes west a distance 299.1 perches to a point in the middle of the bridge over the division line ditch between the Counties of Kent and Sussex (the point is south 69 degrees and 50 minutes west 4/10 of a perch from a stone monument (No. 4) set on the east bank of the ditch in the north side of the public road); thence running down and with the middle of the run of the division line ditch the several meanderings thereof, the general trend of which ditch is in a southwesterly direction, a distance of about 500.5 perches to a point in the junction of this ditch with the ditch of the main branch of Nanticoke River; this same point bears south 86 degrees and 51 minutes east 2 perches from a stone monument (No. 5) set in the northeast side of the public road and in the next mentioned line; thence running north 86 degrees and 51 minutes west and at a distance of 2 perches passes stone monument (No. 5); thence crossing fields, swamps, striking across the middle of Marshy Hope Bridge in a diagonal direction the whole distance being 2870 1/4 perches to a stone monument (No. 14) set in the dividing line between the States of Maryland and Delaware, this being the terminus of the division line between the Counties of Kent and Sussex; and on the west by the State of Maryland.

Code 1852, § 7; 19 Del. Laws, c. 835; 20 Del. Laws, c. 147; 20 Del. Laws, c. 629; 20 Del. Laws, c. 650; Code 1915, § 9; Code 1935, § 9; 9 Del. C. 1953, § 103.;



§ 104. Sussex County boundaries

Sussex County comprises that part of the State which is bounded as follows: On the north, by the southerly boundary line of Kent County as described in § 103 of this title; on the east, by the middle line of Delaware Bay from the point where the same is intersected by southerly boundary line of Kent County to the mouth of the Bay, and by the Atlantic Ocean; on the south and west by the State of Maryland.

Code 1852, § 7; 19 Del. Laws, c. 835; 20 Del. Laws, c. 147; 20 Del. Laws, c. 629; 20 Del. Laws, c. 650; Code 1915, § 9; Code 1935, § 9; 9 Del. C. 1953, § 104.;



§ 105. Hundreds in New Castle County; boundaries

(a) New Castle County is divided into 11 hundreds, as follows: Appoquinimink, Blackbird, Brandywine, Christiana, Mill Creek, New Castle, Pencader, Red Lion, St. Georges, White Clay Creek and Wilmington.

(b) Brandywine Hundred comprises that part of New Castle County which is bounded as follows:

Beginning at the point where low watermark on the westerly side of the Delaware River is intersected by the northerly boundary line of the State of Delaware; thence by the boundary line, crossing the Delaware River, to low watermark on the easterly side of the Delaware River; thence by the last mentioned low watermark to the point where the last mentioned low watermark is intersected by the northerly boundary line of the City of Wilmington; thence by the present boundary lines dividing Brandywine Hundred from the City of Wilmington, Christiana Hundred, and the State of Pennsylvania, to the place of beginning.

(c) Wilmington Hundred comprises that part of New Castle County described as follows:

(1) All that part of New Castle County which is included within the corporate limits of the City of Wilmington;

(2) All territory which shall hereafter be added to and included within the City of Wilmington shall become part of Wilmington Hundred;

(3) Whenever by the extension of the limits of the City of Wilmington, territory forming part of any hundred as hereby established, shall be included within the limits of the City, such hundred shall thereafter consist of the residue thereof not so included within the limits.

(d) New Castle Hundred comprises that part of New Castle County which is bounded as follows:

Beginning at the point where low watermark on the westerly side of the Delaware River is intersected by the southerly boundary line of the City of Wilmington; thence by the boundary line, crossing the Delaware River to the low watermark on the easterly side of the Delaware River; thence by the last mentioned low watermark to a point which is due east of the point where the boundary line between New Castle Hundred and Red Lion Hundred intersects the low watermark on the westerly side of the Delaware River; thence due west to low watermark on the westerly side of the Delaware River; thence by the present boundary lines dividing New Castle Hundred from Red Lion Hundred, Pencader Hundred, White Clay Creek Hundred, Christiana Hundred and the City of Wilmington, to the place of beginning.

(e) Red Lion Hundred comprises that part of New Castle County which is bounded as follows:

Beginning at a point where low watermark on the westerly side of the Delaware River is intersected by the present boundary line between New Castle Hundred and Red Lion Hundred; thence due east and crossing the Delaware River to low watermark on the easterly side of the Delaware River; thence by the last mentioned low watermark to a point which is due east of the point where the boundary line between Red Lion Hundred and St. Georges Hundred intersects the low watermark on the westerly side of the Delaware River; thence due west to low watermark on the westerly side of the Delaware River; thence by the present boundary lines dividing Red Lion Hundred from St. Georges Hundred, Pencader Hundred and New Castle Hundred to the place of beginning.

(f) St. Georges Hundred comprises that part of New Castle County which is bounded as follows:

Beginning at a point where low watermark on the westerly side of the Delaware River is intersected by the present boundary line between Red Lion Hundred and St. Georges Hundred; thence due east and crossing the Delaware River to low watermark on the easterly side of the Delaware River; thence by the last mentioned low watermark to a point where the last mentioned low watermark is intersected by the 12 mile circle; thence westerly and southerly by the boundary line dividing the State of Delaware from the State of New Jersey to a point which is due east of the point where the boundary line between St. Georges Hundred and Appoquinimink Hundred intersects the low watermark on the westerly side of the Delaware River; thence due west to low watermark on the westerly side of the Delaware River; thence by the present boundary lines dividing St. Georges Hundred from Appoquinimink Hundred, the State of Maryland, Pencader Hundred and Red Lion Hundred to the place of beginning.

Code 1852, § 8; Code 1915, § 10; Code 1915, § 10-A; 40 Del. Laws, c. 6; Code 1935, § 10; 9 Del. C. 1953, § 105.;



§ 106. Hundreds in Kent County

Kent County is divided into 9 hundreds, as follows: Duck Creek, East Dover, West Dover, Kenton, Little Creek, Milford, Mispillion, North Murderkill and South Murderkill.

Code 1852, § 9; Code 1915, § 10; Code 1935, § 10; 9 Del. C. 1953, § 106.;



§ 107. Hundreds in Sussex County

Sussex County is divided into 13 hundreds, as follows: Baltimore, Broad Creek, Broadkiln, Cedar Creek, Dagsboro, Georgetown, Gumboro, Indian River, Lewes and Rehoboth, Little Creek, Nanticoke, North West Fork, and Seaford.

Code 1852, § 10; Code 1915, § 10; Code 1935, § 10; 9 Del. C. 1953, § 107.;






CHAPTER 3. COUNTY GOVERNMENTS GENERALLY

Subchapter I General Provisions

§ 301. Composition of county governments; change of terminology as to New Castle County

(a) There shall be a county government in Kent County which shall consist of not less than 3 members.

(b) The government of New Castle County shall be as provided in Chapter 11 of this title. Wherever the words "county government" are used in this title, the words "county council" should be substituted as to New Castle County except in §§ 1501 and 1521(b) of this title. Wherever the words "officials of the county governing body" are used in this title, the words "county councilperson" should be substituted as to New Castle County.

(c) The governing body of Kent and Sussex Counties, whether Levy Court, or County Council, unless otherwise indicated, shall be referred to in Part I of this title as "the county government."

21 Del. Laws, c. 22, § 2; 22 Del. Laws, c. 50, § 6; 22 Del. Laws, c. 52; 22 Del. Laws, c. 54, § 2; 24 Del. Laws, c. 52, § 1; Code 1915, §§ 1014, 1036, 1045, 1046; 28 Del. Laws, c. 76, §§ 1, 2; 31 Del. Laws, c. 13, § 3; 40 Del. Laws, c. 126, § 2; Code 1935, §§ 1148, 1184, 1195; 9 Del. C. 1953, § 302; 57 Del. Laws, c. 264, § 17; 57 Del. Laws, c. 762, §§ 2A, 2B; 60 Del. Laws, c. 468, §§ 1, 2; 71 Del. Laws, c. 401, § 1.;



§ 302. Officers and employees holding other offices

(a) No receiver of taxes and county treasurer, coroner or sheriff shall, during his or her term of office, be a member of the county government.

(b) No member of the county government shall, during that member's term of office, be appointed or elected a collector of a state or county tax, or receiver of taxes and county treasurer.

(c) No officer or employee of the New Castle County government shall hold more than 1 position of county office or employment from which that officer or employee derives compensation.

(d) No officer or employee of the Sussex County government shall hold more than 1 position of county office or employment from which that officer or employee derives compensation.

(e) No elected New Castle County official shall hold any other elected position, be employed by the County in any other capacity, or be on a board, commission or agency advising the County.

(f) No officer or employee of the Kent County government shall hold more than 1 position of county office or employment from which that officer or employee derives compensation.

(g) No county government shall require a former employee of a county, who later is elected or appointed to a statutorily defined county office, to give up the former employee's right to receive vested pension benefits from the county, except that the former employee shall be ineligible for additional years of service or additional vested pension benefits, unless the former employee chooses to forego receipt of the former employee's retirement benefits during the term of elected or appointed office.

Code 1852, § 67; Code 1915, § 1056; Code 1935, § 1224; 9 Del. C. 1953, § 306; 55 Del. Laws, c. 85, § 3L; 57 Del. Laws, c. 762, § 2E; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 2; 73 Del. Laws, c. 35, § 1; 77 Del. Laws, c. 365, § 1.;



§ 303. Vacancies in county government

(a) In case of a vacancy in the county government, for any cause, the members of that county government may, by a majority vote of the remaining members, fill that vacancy temporarily pending a special election to fill the vacancy.

(b) The special election shall be held within 6 months of the occurring of the vacancy and shall be held in the same manner as a regular election for a full term would be.

(c) The person so elected shall hold office for the duration of the unexpired term.

21 Del. Laws, c. 22, § 5; 22 Del. Laws, c. 50, § 4; 22 Del. Laws, c. 54, § 5; Code 1915, §§ 1017, 1039, 1048; 28 Del. Laws, c. 76, § 4; 31 Del. Laws, c. 13, § 6; 40 Del. Laws, c. 126, § 5; Code 1935, §§ 1151, 1187, 1197; 9 Del. C. 1953, § 308; 56 Del. Laws, c. 103, § 6.;



§ 304. County government; supplies for county officers

Each county government shall furnish to county officers necessary record books, cases, seals and supplies for the use of their respective offices.

Code 1915, § 1084; Code 1935, § 1246; 9 Del. C. 1953, § 343; 55 Del. Laws, c. 85, § 3E; 57 Del. Laws, c. 762, § 2I; 73 Del. Laws, c. 35, § 2.;



§ 305. Capitation tax

(a)(1) The government of Kent County annually at a meeting held during the month of April may fix and determine the amount of the capitation tax which the Board of Assessment may assess for the following year.

(2) The government of Sussex County annually at a meeting held during the month of February shall fix and determine the amount of capitation tax which the Board of Assessment shall assess for the following year.

(b)(1) In Kent County such capitation tax if so fixed and determined shall in no case exceed the sum of $5.00 and shall be uniform throughout the County if levied and assessed.

(2) In Sussex County such capitation tax if so fixed and determined shall in no case exceed the sum of $10 and shall be uniform throughout the County if levied and assessed.

(c) Such capitation tax shall be levied upon each citizen of 21 years or older, residing in the county.

(d) In New Castle County no capitation tax shall be levied or collected.

21 Del. Laws, c. 23, § 1; Code 1915, §§ 1060, 1060A; 28 Del. Laws, c. 76, § 13; 31 Del. Laws, c. 13, § 14; 34 Del. Laws, c. 86; Code 1935, § 1226; 9 Del. C. 1953, § 345; 55 Del. Laws, c. 85, § 3C; 55 Del. Laws, c. 250, §§ 1-3; 56 Del. Laws, c. 103, § 7; 57 Del. Laws, c. 762, §§ 2F, 2G; 66 Del. Laws, c. 191, §§ 1, 2; 73 Del. Laws, c. 35, § 3; 78 Del. Laws, c. 338, § 1.;



§ 306. Agritourism activities on farms

(a) "Agritourism activity" means any activity that allows members of the general public to view or enjoy rural activities, including: farming; ranching; wineries; historical, cultural or harvest-your-own activities; guided or self-guided tours; bed and breakfast accommodations; or temporary outdoor recreation activities. "Agritourism activity" includes, but is not limited to: planting, cultivation, irrigation or harvesting of crops; acceptable practices of animal husbandry; barn parties or farm festivals; livestock activities, not to include rodeos; hunting; fishing; swimming; boating, canoeing or kayaking; temporary camping; picnicking; hiking; diving; water skiing or tubing; paintball; and nonmotorized freestyle, mountain or off-road bicycling. An activity is an agritourism activity whether or not the participant paid to participate in the activity.

(b) Agritourism activities may be allowed statewide on farms of 10 or more acres subject to the provisions of this title adopted for each county; provided, however, that except for the "related uses" specified in § 909 of Title 3, no agritourism activities shall be permitted on farmlands which are subject to the Agricultural Lands Preservation and Forestland Preservation programs established in Chapter 9 of Title 3.

76 Del. Laws, c. 409, § 1.;



§ 307. Woods Haven School for Girls; appropriations

Repealed by 64 Del. Laws, c. 73, § 1, effective June 27, 1983.;



§ 308. Children's Bureau of Delaware; appropriations

The county governments of Kent County, of New Castle County and of Sussex County, shall have authority to make an appropriation, or appropriations, annually to the Children's Bureau of Delaware in aid of the objects of the corporation.

16 Del. Laws, c. 477, § 2; 18 Del. Laws, c. 229, § 6; 22 Del. Laws, c. 42; Code 1915, § 2221; 34 Del. Laws, c. 154, § 8; Code 1935, § 2545; 9 Del. C. 1953, § 348; 55 Del. Laws, c. 85, § 3E; 57 Del. Laws, c. 762, § 2L.;



§ 309. Ambulance, fire protection and police services; appropriations

(a) The county governments of Kent County, of New Castle County and of Sussex County may appropriate annually the sum of $750 to each fire company in their respective counties outside the limits of the City of Wilmington furnishing an ambulance for the benefit of the residents thereof. The sum appropriated shall be used for the maintenance of ambulance service.

(b) Where an area of real property owned by a county is bounded by a wall, fence or other structure which has gates or other lockable entrances, the county shall notify those public agencies within the county which provide ambulance, fire and police services of the location of such gates and entrances. A key to each such enclosed area shall be provided by the county to the ambulance service, fire company and police department which are closest to the enclosed area. For purposes of this subsection, the words "real property" shall include all unimproved land only and shall not include buildings.

Code 1935, c. 43; 42 Del. Laws, c. 104, § 1; 9 Del. C. 1953, § 349; 50 Del. Laws, c. 54, § 1; 55 Del. Laws, c. 85, § 3D; 57 Del. Laws, c. 762, § 2H; 63 Del. Laws, c. 166, §§ 1, 2.;



§ 310. Parking spaces for use by persons with disabilities

(a) The county government of each of the 3 Delaware counties shall, on or before January 1, 2004, and the municipal government of each incorporated municipality within each county shall, on or before March 1, 2004, adopt regulations or ordinances regarding the duty of individuals and artificial entities to erect and maintain signage on parking spaces or zones for use by persons with disabilities.

(b) The signage regulations or ordinances adopted pursuant to subsection (a) of this section must include an enforcement provision, a penalty provision, and a provision which requires an enforcement officer to first issue a written warning to an individual or artificial entity who is required to erect and maintain signage, but has failed to do so. If, after 30 days from the date that a warning is issued, the individual or artificial entity has not erected and/or maintained the required signage, the enforcement officer may issue a summons or apply for a warrant in the name of the offending individual or artificial entity.

(c) A municipality may elect to adopt the signage regulations or ordinances of the county government of the county in which the municipality is located. A municipality which elects to do so may also adopt additional regulations or ordinances as required by its own particular conditions. Whether a municipality adopts its own signage regulations or ordinances, or adopts the regulations or ordinances of the county along with additional regulations or ordinances to meet particular conditions, the municipality's adopted regulations or ordinances may not be less restrictive than those of the county.

74 Del. Laws, c. 114, § 1.;



§ 311. Insurance and workmen's compensation for county employees

(a) The county governments of Kent County, of New Castle County and of Sussex County may enter into contracts with some reliable insurance company or companies doing business in the State to insure the employees or appointed officers of the counties against injury or death incurred by such employees or appointed officers while performing their duties as employees or appointed officers of the counties.

(b) The county governments of Kent County, of New Castle County and of Sussex County may at any time elect to be bound by the compensatory provisions of the Delaware Workmen's Compensation Laws, and the county governments shall be the sole judges of the kind of insurance and the amount thereof which will best execute the purposes and provisions of this section.

36 Del. Laws, c. 118; 37 Del. Laws, c. 100; Code 1935, § 1253; 9 Del. C. 1953, § 351; 55 Del. Laws, c. 85, § 3K; 57 Del. Laws, c. 762, § 2N.;



§ 312. Continuance of system of personnel administration

If any county government has adopted or shall adopt a system of personnel administration based on individual merit, said system shall be regarded as repealing any provisions of this title which may be inconsistent therewith.

9 Del. C. 1953, § 352; 56 Del. Laws, c. 471; 57 Del. Laws, c. 762, § 2O.;



§ 313. Use of mobile homes on farms

Every owner of a farm of less than 50 acres shall be permitted to have 1 mobile home located on said farm and every owner of a farm of 50 acres or more shall be permitted to have 2 mobile homes located on said farm. Such mobile homes shall be used and inhabited by any person or persons so permitted by the owner.

9 Del. C. 1953, § 353; 57 Del. Laws, c. 465; 60 Del. Laws, c. 134, § 1; 60 Del. Laws, c. 672, § 1.;



§ 314. Award of contracts for public work or goods

(a) No elected official of the county governing body shall vote for or consent to the doing of any work and labor for any county or county government, or vote for or consent to the furnishing, having or using by or for the account of any county or county government of any merchandise, tools, implements, machinery or materials whatsoever, where the cost in any particular case will probably exceed the sum of $50,000 whether the work, labor, merchandise, tools, implements, machinery or materials shall be required for new work or for repairs upon old work, unless and until the county government shall publicly invite sealed proposals for the doing of such work and furnishing of such merchandise, tools, implements, machinery and materials, and give the contract resulting therefrom and therefor to the lowest responsible bidder or bidders.

(b) Bids so obtained shall be opened publicly in the presence of bidders, or their representatives, who may desire to attend.

(c) The county government may require of such bidder or bidders security for the faithful performance of the contract.

(d) Notwithstanding this section or any other law, the governments of Kent County and New Castle County may contract for engineering, legal or other professional services requiring special skills or training without requesting competitive bids and without awarding such contract to the lowest bidder.

(e) This section shall not apply to the purchase of printed matter for public libraries. Printed matter shall be defined, for purposes of this section, as materials typically made available to the public by public libraries and shall include, but not be limited to, books and magazines.

(f) Subsection (a) of this section shall not apply to the officials and government of Kent County which shall be subject only to those bid laws found at Chapter 69 of Title 29.

(g) Notwithstanding this section or any other law, the government of New Castle County shall have the same power and authority with respect to sole source procurement, emergency needs, contract performance and multiple source contracting granted to the State pursuant to Chapter 69 of Title 29.

21 Del. Laws, c. 22, § 8; 22 Del. Laws, c. 273, § 5; 26 Del. Laws, c. 83, § 3; Code 1915, §§ 1025, 1048; Code 1935, §§ 1160, 1227; 46 Del. Laws, c. 130, § 1; 9 Del. C. 1953, § 371; 55 Del. Laws, c. 85, § 3G; 57 Del. Laws, c. 762, § 2P; 58 Del. Laws, c. 463; 59 Del. Laws, c. 11, § 1; 62 Del. Laws, c. 16, § 1; 63 Del. Laws, c. 45, § 1; 63 Del. Laws, c. 153, §§ 1, 2; 64 Del. Laws, c. 174, §§ 1, 2; 71 Del. Laws, c. 401, § 3; 74 Del. Laws, c. 238, § 1; 77 Del. Laws, c. 68, § 1.;



§ 315. Records open to inspection

The accounts, records, documents, papers and writings which in anywise pertain or relate to the financial accounts of the counties shall be open to inspection by any taxpayer of the county in which such accounts, records, documents, papers and writings are located.

38 Del. Laws, c. 71, § 4; Code 1935, § 1257; 9 Del. C. 1953, § 376.;



§ 316. Fines and forfeitures payable to county; neglect to pay over; penalty

(a) All fines and forfeitures not especially otherwise appropriated shall belong to the county in which such fines or forfeitures may be imposed or incurred.

(b) They shall be paid to the treasurer of the county or the director of finance by the officer collecting or chargeable with them.

(c) If such officer neglects this duty for 3 months after the officer receives or becomes chargeable with any fine or forfeiture, the officer shall pay in addition to the amount thereof the interest at the rate of 20 percent per annum, to be computed from the time the fine or forfeiture was received or the officer became chargeable therewith.

(d) The whole may be recovered in an action in the name of the State for the use of the county to which the same may belong.

16 Del. Laws, c. 310, § 1; Code 1915, § 1078; Code 1935, § 1244; 9 Del. C. 1953, § 377; 55 Del. Laws, c. 85, § 3H; 70 Del. Laws, c. 186, § 1.;



§ 317. Title to real estate owned by county

(a) Title to land acquired by a county shall be taken and held in the name of the county wherein the land is situated. Title to land held by a county as heretofore provided by this section is hereby changed to the name of the county.

(b) Title to county land may be conveyed by the county pursuant to an ordinance, or a resolution where ordinances are not provided for, duly advertised and adopted by the county authorizing the conveyance of the specific land, irrespective of whether title was acquired as heretofore provided by this section.

26 Del. Laws, c. 255, §§ 1, 2; 27 Del. Laws, c. 4; Code 1915, § 1053; 31 Del. Laws, c. 13, § 12; Code 1935, § 1217; 9 Del. C. 1953, § 378; 59 Del. Laws, c. 366, § 1.;



§ 318. Legal proceedings

All suits, actions or proceedings brought by the government of Kent County, in and about the administration of the government of the county, shall be in the name of the government of Kent County. All such suits, actions or proceedings brought by the government of New Castle County or the government of Sussex County shall be brought in the name of the county in which such suit, action or proceedings arise.

Code 1915, § 1080B; 28 Del. Laws, c. 76, § 19; Code 1935, § 1200; 9 Del. C. 1953, § 379; 55 Del. Laws, c. 85, § 3I; 57 Del. Laws, c. 762, § 2Q.;



§ 319. Review of comprehensive plans

At least every 5 years a county shall review its adopted comprehensive plan to determine if its provisions are still relevant given changing conditions in the county or in the surrounding areas. The adopted comprehensive plan shall be revised, updated and amended as necessary, and re-adopted at least every 10 years.

78 Del. Laws, c. 129, § 4.;






Subchapter II County Governments

§ 330. General powers and duties

(a) The county government of each county shall:

(1) Except as otherwise provided by law, have the direction, management and control of the business and finances of the respective counties; and

(2) Have full and complete jurisdiction over all matters and things now or hereafter vested by law in the county governments of the respective counties, or in, or appertaining to, the office of the county governing officials of each county; and

(3) Have and exercise every power, privilege, right and duty which belongs and appertains to the county governments of the respective counties, or to the office of the county governing officials of the county; and

(4) Have the power and authority to impose and collect by ordinance a tax upon the transfer of real property situate within unincorporated areas of the county, subject to the conditions and limitations provided in § 8102 of this title.

(b) The county governments of the several counties shall take care that:

(1) The affairs of the respective counties are administered with efficiency and economy; and

(2) The officers and employees of the counties, chosen and appointed by the county governments, shall faithfully perform the duties imposed upon them.

(c) The county governments shall enact no law or regulation prohibiting, restricting or licensing the ownership, transfer, possession or transportation of firearms or components of firearms or ammunition except that the discharge of a firearm may be regulated; provided any law, ordinance or regulation incorporates the justification defenses as found in Title 11 of the Delaware Code.

22 Del. Laws, c. 54, § 5; Code 1915, §§ 1018, 1048; 28 Del. Laws, c. 76, § 4; 31 Del. Laws, c. 13, § 17; 40 Del. Laws, c. 126, § 6; Code 1935, §§ 1153, 1219, 1230; 9 Del. C. 1953, § 341; 65 Del. Laws, c. 133, § 2; 67 Del. Laws, c. 415, § 1.;



§ 331. Tie vote in election; appointment by Governor

Should any 2 or more persons voted for as officials of the county governing body receive an equal and the highest number of votes cast at any election, the Superior Court, sitting as a board of canvass in the county in which the tie vote occurs, shall certify the fact to the Governor who shall forthwith appoint 1 of the candidates involved in the tie to be 1 of the county governing officials for the county. The person appointed shall hold the office for the term of 2 years from the first Tuesday in January then next ensuing.

21 Del. Laws, c. 22, § 5; 22 Del. Laws, c. 50, § 5; 22 Del. Laws, c. 54, § 5; Code 1915, §§ 1018, 1040, 1049; 28 Del. Laws, c. 76, § 6; 31 Del. Laws, c. 13, § 5; 40 Del. Laws, c. 126, § 6; Code 1935, §§ 1152, 1186, 1196; 9 Del. C. 1953, § 307.;



§ 332. Traveling expenses

33 Del. Laws, c. 72, § 3; Code 1935, § 1154; 9 Del. C. 1953, § 310; 71 Del. Laws, c. 401, § 4; repealed by 78 Del. Laws, c. 249, § 1, eff. June 5, 2012.;



§ 333. Oath of office

The oath or affirmation of office to be taken by an elected official of the county governing body may be administered by the clerk of the peace or any such elected official and an entry thereof shall be made in the minutes of the county governing body.

Code 1852, § 65; Code 1915, §§ 1047, 1055; 28 Del. Laws, c. 76, § 3; 31 Del. Laws, c. 13, § 7; Code 1935, § 1223; 9 Del. C. 1953, § 311.;



§ 334. Organization meeting; election of president

(a) The governing bodies of the respective counties shall meet for organization on the first Tuesday in January following the biennial general election, or on the date specified by ordinance in the respective county.

(b) After taking the oath of office prescribed by the Constitution, each governing body shall elect 1 of its members to be president. In New Castle County the President of County Council shall be elected by a county wide ballot.

21 Del. Laws, c. 22, § 5; 22 Del. Laws, c. 50, § 3; 22 Del. Laws, c. 54, § 5; Code 1915, §§ 1015, 1038, 1047; 28 Del. Laws, c. 76, § 3; 31 Del. Laws, c. 13, § 7; 40 Del. Laws, c. 126, § 3; Code 1935, §§ 1149, 1188, 1198; 9 Del. C. 1953, § 312; 71 Del. Laws, c. 401, §§ 5, 6.;



§ 335. Regular meetings

Repealed by 65 Del. Laws, c. 450, § 1, effective July 8, 1986.;



§ 336. Special meetings

(a) Special meetings of any governing body may be held at the direction of its president or any 2 members.

(b) The clerk of the peace shall notify each elected official of a county governing body of any special meeting. In New Castle County the Clerk of Council shall notify all members of County Council of any special meeting.

(c) Special meetings shall be held at the usual place of meeting. Any lawful business may be transacted at a special meeting. In New Castle County special meetings may be held at any public location in New Castle County in accordance with Council rules.

Code 1852, § 69; 16 Del. Laws, c. 315, § 1; Code 1915, §§ 1016, 1047, 1057; 28 Del. Laws, c. 76, § 3; 31 Del. Laws, c. 13, § 7; 40 Del. Laws, c. 126, § 4; Code 1935, §§ 1150, 1222; 9 Del. C. 1953, § 314; 71 Del. Laws, c. 401, §§ 7, 8.;



§ 337. Quorum

Repealed by 65 Del. Laws, c. 450, § 2, effective July 8, 1986.;



§ 338. Adjournment

Any governing body may adjourn from time to time as occasion shall require. If only 1 elected official attends at the time fixed for a meeting of the governing body, that elected official may adjourn the governing body. If no elected official attends, the clerk of the peace may adjourn the governing body.

Code 1915, §§ 1016, 1047, 1057; 28 Del. Laws, c. 76, § 3; 31 Del. Laws, c. 13, § 7; 40 Del. Laws, c. 126, § 4; Code 1935, §§ 1150, 1220; 9 Del. C. 1953, § 316.;



§ 339. Rules

The governing body of each county may make rules for its government not inconsistent with the Constitution and laws of the State.

21 Del. Laws, c. 22, § 5; 22 Del. Laws, c. 50, § 3; 22 Del. Laws, c. 54, § 5; Code 1915, §§ 1015, 1038, 1047; 28 Del. Laws, c. 76, § 3; 31 Del. Laws, c. 13, § 7; 40 Del. Laws, c. 126, § 3; Code 1935, §§ 1149, 1188, 1198; 9 Del. C. 1953, § 317.;



§ 340. Attorneys for governing body

The governing body in each county may employ legal counsel.

Code 1915, § 1054; Code 1935, § 1218; 9 Del. C. 1953, § 318.;



§ 341. Bailiffs to governing body; constables

The governing body in each county may select and require 2 constables of the county to attend its sittings, as bailiffs, who shall attend the same and obey all the reasonable requirements of the governing body under penalty of $10, to be recovered by indictment.

Code 1852, § 107; Code 1915, § 1073; Code 1935, § 1229; 9 Del. C. 1953, § 319.;



§ 342. Fiscal year for counties and county agencies

(a) The fiscal year of the governing body of each county shall begin on July 1 of each calendar year and end on June 30 of the succeeding calendar year.

(b) All county departments, bureaus, divisions, offices, boards, commissions, and other agencies, supported entirely or in part by the governing body of any county, shall have the same fiscal year as that of the governing body.

45 Del. Laws, c. 119, §§ 1, 2; 9 Del. C. 1953, § 320.;



§ 343. Form of accounts and warrants

The governing bodies may prescribe the form in which the several accounts to be rendered to them, shall be drawn and verified, and shall have power to determine the form of all warrants to be drawn in payment of demands.

Code 1852, § 106; Code 1915, § 1072; Code 1915, § 1052A; 28 Del. Laws, c. 76, § 9; 31 Del. Laws, c. 13, § 26; Code 1935, § 1225; 9 Del. C. 1953, § 372.;



§ 344. Rejection and forfeiture of assigned claims

If it appears to the governing body that any demand presented to it for allowance has been assigned or contracted for, the governing body shall reject it and the same shall be forfeited.

Code 1852, § 117; Code 1915, § 1077; Code 1935, § 1243; 9 Del. C. 1953, § 373.;



§ 345. Dealing in county warrants by elected officials

No elected official of a county governing body shall directly or indirectly cash, buy up, purchase or redeem any county warrant drawn in favor of any other person.

22 Del. Laws, c. 273, § 4; Code 1915, § 1024; 28 Del. Laws, c. 76, § 9; 31 Del. Laws, c. 13, § 19; Code 1935, § 1221; 9 Del. C. 1953, § 374.;



§ 346. Gifts or rebates; penalty

Whoever, by special contract or otherwise, does or performs any work, labor or service of any kind for, or furnishes any merchandise, goods, printing, tools, implements, machinery or materials of any kind or description, to or for the use of any county or the governing body of any county or any elected official of any governing body in his or her official capacity, and directly or indirectly to any elected official of any county or to any other person whomsoever, gives, conveys, allows, offers or tenders any rebate, commission, profit, gift, emolument, rake-off or any pecuniary benefit whatsoever from the price of or on account or because of the doing or performing of such work, labor or service for any county, governing body or elected official thereof, or from the price of or on account or because of the furnishing of merchandise, goods, printing, tools, implements, machinery or materials of any kind or description to or for the use of any county, governing body or elected official thereof, shall be fined in such amount as is determined by the governing body, but not less than 3 times the amount of the price charged by the offending person for the work, labor, service, merchandise, goods, printing, tools, implements, machinery or materials so done or furnished by the offending person, and also shall be adjudged, deemed and held incapable of thereafter performing any service, or furnishing any material or merchandise whatsoever to, for or for the use of the counties, governing bodies or any elected official thereof, forever.

22 Del. Laws, c. 273, § 7; Code 1915, §§ 1027, 1052A; 28 Del. Laws, c. 76, § 9; Code 1935, § 1228; 9 Del. C. 1953, § 375; 70 Del. Laws, c. 186, § 1.;



§ 347. Investigation; power to compel attendance of witnesses and to administer oaths

(a) The county government may summon and compel the attendance of any witnesses deemed necessary by the elected officials of the county governing body to give information relative to their duties.

(b) Any such elected official may administer oaths or affirmations to witnesses appearing before the governing body.

Code 1915, § 1073; 28 Del. Laws, c. 76, § 4; 31 Del. Laws, c. 13, § 17; Code 1935, §§ 1229, 1230; 9 Del. C. 1953, § 342.;



§ 348. Annual audit; qualifications and selection of auditors

(a) The county government shall procure the services of 1 or more certified public accountants to audit the accounts of the county at the end of its fiscal year.

(b) Every certified public accountant employed under subsection (a) of this section shall be certified under the laws of Delaware or under the laws of some state having substantially the same qualifications for the certification of public accountants as are required by the laws of Delaware. The county government shall contract with a certified public accountant or certified public accountants, after first giving notice by newspaper advertisement or otherwise of the contemplated employment, and shall thereafter select the lowest responsible bidder for the purpose of carrying out the requirements of this section. The county government may appropriate reasonable sums from the general funds of the county for the payments to the certified public accountants for auditing the county books.

38 Del. Laws, c. 71, §§ 1-3; Code 1935, §§ 1254-1256; 9 Del. C. 1953, § 344; 50 Del. Laws, c. 343, § 1.;



§ 349. Public advertising and notices

Notwithstanding any provision to the contrary, public advertising and notices by any county in the State of any nature may include use of the State's electronic procurement advertising system required by § 6902(10) of Title 29 or other website allowing for the electronic posting of local government bid opportunities, and the website designed pursuant to §§ 10004(e)(4), 10115(b) and 10124(1) of Title 29.

78 Del. Laws, c. 288, § 9.;









CHAPTER 5. SUBURBAN COMMUNITY IMPROVEMENTS

Subchapter I Sidewalks, Streets, Signs, Drainage, Storm Sewers

§ 501. Definitions

As used in this subchapter:

(1) "Clerk of the peace" means the clerk of the peace of the county in which the suburban community is situated.

(2) All references to the "county engineer" shall be construed to mean the General Manager of the Department of Special Services insofar as New Castle County is concerned.

(3)a. "County government" means the county governing body of each county.

b. Whenever the words "county government" are used in this chapter, the words "County Council" shall be substituted regarding New Castle County.

(4) All references to "receiver of taxes" and "county treasurer" and "board of assessment" shall be construed to mean the "department of finance" insofar as Sussex County is concerned and "Office of Finance" insofar as New Castle County is concerned.

(5)a. "Suburban community" means any unincorporated community within this State:

1. Containing at least 5 separate and distinct property owners; provided, that each parcel of land, condominium or other individually owned unit of a multiunit building shall be deemed to have no more than 1 owner for the purposes of this subchapter;

2. In the case of individually owned parcels of land whose streets aggregate a minimum of 500 linear feet of road surface or in the case of condominium or other type of individually owned units of multiunit buildings whose streets aggregate a minimum of 300 feet of road surfacing; and

3. Which, in the opinion of the county government and the State Department of Transportation, is so situated as to form a unit which is reasonably and economically capable of being improved by the laying, repairing or completion of streets, signs, sidewalks and installation of surface drainage and storm sewers.

b. In addition to the foregoing such unincorporated community within this State must:

1. Be located on a highway which is part of the state highway system or will be connected to the state highway system when the projects provided for in this subchapter are complete and which street shall be either maintained by the State upon completion pursuant to the requirements of Title 17 and the rules, regulations or standards adopted pursuant thereto; or

2. Shall be built pursuant to county rules and regulations requiring design and building standards and a means or mechanism to provide for the perpetual maintenance of such suburban community streets as provided herein.

45 Del. Laws, c. 123, § 2; 46 Del. Laws, c. 292, § 1; 9 Del. C. 1953, § 501; 55 Del. Laws, c. 85, §§ 4A, 4B; 57 Del. Laws, c. 762, § 3B; 59 Del. Laws, c. 180, § 2; 60 Del. Laws, c. 133, § 1; 64 Del. Laws, c. 357, § 1; 71 Del. Laws, c. 401, §§ 9-11.;



§ 502. Bonds; power of county government to issue; terms of; faith and credit of county pledged to payment of bonds

(a) In order to carry out this subchapter, the government of any county of this State may issue bonds in an amount or amounts, and under such terms and conditions, not inconsistent with this subchapter as may be determined by such body.

(b) The bonds shall mature not later than 20 years after the date of issue, shall bear interest at the most advantageous rate attainable by the county government and the income therefrom shall not be subject to state taxation. The bonds shall be issued in the form prescribed by the county government and shall be either registered bonds or bearer with coupons convertible into fully registered bonds, as may be determined by the county government. Debt incurred by the county government pursuant to this subchapter may be represented by uncertificated obligations of the county government which may be authorized in accordance with the same procedures applicable to bonds which are permitted to be issued under this subchapter, and the county government may determine all procedures appropriate to the establishment of a system of issuing uncertificated debt. The bonds may, at the discretion of the county government, be made redeemable at par plus accrued interest on any interest payment date upon terms and conditions to be stated in the bonds.

(c) The full faith and credit of the county is pledged to insure the payment of any bond issue, and all interest thereon, created and sold under this subchapter.

(d) The county government may raise by the levy of taxes upon all the property taxable by the county such moneys, in addition to available moneys held in the sinking fund provided for in § 532 of this title, as are needed to pay the bonds and the interest thereon as the same become due and payable.

45 Del. Laws, c. 123, §§ 1, 31; 9 Del. C. 1953, § 502; 49 Del. Laws, c. 356, § 1; 55 Del. Laws, c. 85, § 4A; 58 Del. Laws, c. 45; 63 Del. Laws, c. 142, § 7; 64 Del. Laws, c. 318, § 1.;



§ 503. Petition to county government for improvements; who may petition; contents

(a) The freeholders of a suburban community owning 50 percent or more of the front footage of property abutting the contemplated improvement or improvements in the suburban community may, at any time, present a petition to the county government that shall:

(1) State that, in the opinion of the signers of the petition, the community would be improved by the laying, repairing or completion of sidewalks or streets, installation of street signs, installation of surface drainage and storm sewers, or any 1 of such improvements; and

(2) Request that the county government proceed in accordance with the provisions of this subchapter to issue bonds to provide the money for the improvements.

(b) Each petition, when presented, shall have attached to it as a part thereof a drawing, which shall be obtained from the Department of Transportation, showing the street layout and the extent of the improvements.

45 Del. Laws, c. 123, § 3; 46 Del. Laws, c. 292, § 2; 48 Del. Laws, c. 90, § 1; 9 Del. C. 1953, § 503; 55 Del. Laws, c. 85, § 4A; 59 Del. Laws, c. 180, § 3; 60 Del. Laws, c. 503, § 22.;



§ 504. Survey and plot of community by State Department of Transportation

Promptly upon the filing of a petition as prescribed in § 503 of this title, the county government shall adopt a resolution requesting the State Department of Transportation to survey and make a plot of the community, which shall show:

(1) The boundaries of the community;

(2) The streets as then existing;

(3) The names, location and post-office addresses of all freeholders in the community, as they appear on the records of the board of assessment of the county in which the suburban community is located; and

(4) The street frontage in feet owned by each freeholder and, in the case of corner properties the street frontage and street sideage in feet owned by each freeholder.

45 Del. Laws, c. 123, § 5; 47 Del. Laws, c. 331, § 1; 9 Del. C. 1953, § 504; 55 Del. Laws, c. 85, § 4A; 60 Del. Laws, c. 503, § 22.;



§ 505. Determination by county government after receipt of survey and plot

Within 15 days after receipt by the county government of the survey and plot required by § 504 of this title, the county government shall meet and determine whether the community is a suburban community within the meaning of § 501 of this title.

45 Del. Laws, c. 123, § 4; 46 Del. Laws, c. 292, § 3; 9 Del. C. 1953, § 505; 55 Del. Laws, c. 85, § 4A.;



§ 506. Division of Highways data

(a) Immediately after the determination by the county government and the Division of Highways of the State Department of Transportation (Division) that the community in question meets the requirements of a suburban community specified in § 501(5) of this title, the Division, if such streets are to be maintained by the State, or the county, if such streets are not to be maintained by the State, shall advise the owners of such community of the requirements of that respective governmental agency. The owners shall be required to prepare and submit such surveys, plans, specifications and estimates of the cost of the improvement or improvements planned for such community.

(b) The Division or county may within its discretion prepare such surveys, plans, specifications and estimates as may be required on the owners behalf and may charge such owners reasonable costs for services provided. In no case shall the Division or the county provide or extend other than minimal costs or services to the owners of such community.

(c) In the preparation and submittal of surveys, plans, specifications and estimates of the cost of such improvements, the Division or county shall confer with the regional planning commission or department of planning of the county in which the suburban community is situated, if the county has a regional planning commission or department of planning. In no event shall the width of the right-of-way in such community be less than 10 feet.

45 Del. Laws, c. 123, § 6; 9 Del. C. 1953, § 506; 53 Del. Laws, c. 255; 55 Del. Laws, c. 85, § 4A; 59 Del. Laws, c. 215, § 1; 60 Del. Laws, c. 503, § 22; 64 Del. Laws, c. 357, § 4.;



§ 507. Election to authorize bond issue; fixing time for holding

(a) Upon the submission by the Director of the Division of Highways of the Department of Transportation to the county government of complete plans, specifications and estimates covering the improvements, the county government shall fix a date for an election, at which all citizens and real property owners of the community may vote, on the question whether the county government should proceed to issue bonds in the manner hereinafter provided, in an amount sufficient to finance the cost of the improvements contemplated and shall include costs estimated by the Division of Highways for preliminary engineering, which shall not be reimbursable in excess of 10 percent of the estimated project cost, and for construction inspection at the rate of 10 percent of the amount of the contract bid.

(b) The election shall be held not less than 20 days nor more than 60 days after the submission of the plans, specifications and estimates to the county government.

45 Del. Laws, c. 123, § 7; 47 Del. Laws, c. 331, § 2; 9 Del. C. 1953, § 507; 53 Del. Laws, c. 255; 55 Del. Laws, c. 85, § 4A; 58 Del. Laws, c. 44, §§ 1, 2; 60 Del. Laws, c. 503, § 22; 60 Del. Laws, c. 609, § 1; 76 Del. Laws, c. 355, § 1.;



§ 508. Contents of notice of election

Thereafter, the election shall be held at such time as may be fixed by the county government and shall be previously advertised by posting a notice, in 4 of the most public places within the community, at least 30 days prior thereto and by publishing a notice in a newspaper published within the county of such community and having a general circulation therein, once in each of 4 weeks preceding the week in which the election is held. Such notice shall state the time and place of the election, and further state that the purpose of the election is to determine whether a majority of the residents of the community and the real property owners are in favor of the issuance of bonds by the county government to cover the cost of the improvement or improvements contemplated. The notice shall also state the total amount of the proposed bond issue and a clear and concise description of each of the improvements contemplated together with the estimated cost of each improvement and the total cost of all improvements and shall include the costs of preliminary engineering and construction inspection as set forth elsewhere in this subchapter.

45 Del. Laws, c. 123, § 8; 47 Del. Laws, c. 331, § 3; 9 Del. C. 1953, § 508; 55 Del. Laws, c. 85, § 4A; 58 Del. Laws, c. 44, § 3; 60 Del. Laws, c. 609, § 2.;



§ 509. Place, time and manner of voting; judge of election

The election shall be held in the offices of the county governing body in the county in which the suburban community is situated, and the polls shall be open from 9:00 a.m. to 6:00 p.m. of the day of the election. The voting shall be by printed ballot, which shall give the voter an opportunity clearly to indicate the voter's consent or objection to the issuance of bonds for the improvements contemplated. Absentee ballots may be permitted and managed in such a manner as prescribed by the county government. The clerk of the peace shall act as judge of the election.

45 Del. Laws, c. 123, § 9; 9 Del. C. 1953, § 509; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 355, § 2.;



§ 510. Persons entitled to vote

(a) Every citizen who resides in the community in which the election is being held and who would be entitled at the time of the holding of such election to register and vote in any election district of which the community is a part at a general election if such general election were held on the day of such election in the community, and every owner of real property in the community, may vote at such election, whether or not that owner is at the time a registered voter.

(b) Any real property owner who has sold his or her property or properties in the community subsequent to the preparation of the survey and plot made by the Department of Transportation shall not be permitted to vote but the then-owner of the property or properties shall be entitled to vote in the former property owner's place and stead upon furnishing the judge of election with the original or a certified copy of the deed to the property or properties, which deed shall clearly evidence that it was duly recorded.

(c) Any person claiming the right to vote at the election as an heir of any real property owner in the community who has died, or as trustee or guardian under the terms of the last will and testament of any such real property owner shall furnish the judge of election with the original or a certified copy of the will or other document evidencing that person's ownership of, or interest in, the property of any such real property owner, and shall thereupon be entitled to vote in the place and stead of such deceased real property owner.

(d) Wherever the property of such deceased real property owner in the suburban community is left to joint tenants or tenants in common, the following rules shall prevail:

(1) The vote of any 1 joint tenant or tenant in common shall be received where no other such tenant appears claiming the right to vote;

(2) Where 1 joint tenant or tenant in common votes in opposition to another, the vote shall be cancelled;

(3) A majority of the votes of any such joint tenants or tenants in common shall determine the manner in which the vote shall be cast;

(4) The vote of any life tenant shall be accepted over the person having a reversionary interest in the property in the suburban community.

45 Del. Laws, c. 123, § 9; 9 Del. C. 1953, § 510; 58 Del. Laws, c. 44, §§ 4-7; 60 Del. Laws, c. 503, § 22; 70 Del. Laws, c. 186, § 1.;



§ 511. Certification of result of election; retention of ballots

Promptly after the holding of the election, the judge of election shall tabulate the ballots and certify the results to the county government under the judge's hand and seal. The ballots shall be retained in the safekeeping of the county government for 1 year before being destroyed.

45 Del. Laws, c. 123, § 10; 9 Del. C. 1953, § 511; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 512. Notification to Director if bond issue authorized

If the certificate of the judge of election reveals that a majority of the votes cast at the election is in favor of the issuance of bonds by the county government to cover the cost of the improvement or improvements contemplated, the county government shall promptly notify, in writing, the Director of the Division of Highways of the Department of Transportation.

45 Del. Laws, c. 123, § 11; 9 Del. C. 1953, § 512; 53 Del. Laws, c. 255; 55 Del. Laws, c. 85, § 4A; 60 Del. Laws, c. 503, § 22.;



§ 513. Bonds; issuance by county government; resolution authorizing issuance and fixing terms of; use of general and other funds to finance construction

(a) If the vote of the community is in the affirmative, the county government shall promptly meet and by resolution authorize the issuance of bonds, except as hereinafter specifically provided, to defray the expenses of the improvement or improvements favored by the freeholders of the community. The resolution shall not be adopted until after contract bids have been received and thereby the contract cost definitely determined. The amount of the bond issue shall be determined by taking the cost of the preliminary engineering and construction inspection costs up to 10 percent of the contract bid and adding the total to the actual contract bid. The resolution shall state the purpose of the bond issue, the date of maturity, or that the bonds shall mature serially or be retired by lot, as the case may be, and all other terms and conditions under which the bonds are to be issued.

(b) The county government, before deciding upon the terms and conditions of the bond issue, shall seek the advice of at least 2 substantial bankers or brokers in Delaware who are accustomed to dealing in municipal, county or state bond issues.

(c) If the contract bid or bids, hereinabove provided, after making provision for 10 percent over and above contract bid or bids, is or are less than $20,000, the county government may use moneys in its own general fund to defray costs of construction. Notwithstanding the provisions of § 532 of this title, the county government may also use excess moneys from previous bond issues to finance contract costs in whole or in part for projects in other suburban communities.

45 Del. Laws, c. 123, § 12; 46 Del. Laws, c. 292, § 4; 48 Del. Laws, c. 94, § 1; 9 Del. C. 1953, § 513; 55 Del. Laws, c. 85, § 4A; 60 Del. Laws, c. 609, § 3.;



§ 514. Preparation, form and execution of bonds

The county government shall direct and effect the preparation and printing of the bonds authorized by this subchapter, shall determine whether such bonds shall be registered or bearer with coupons convertible into fully registered bonds and shall prescribe the form of the bonds and, in the case of bearer bonds with coupons, the form of the coupons for the payment of interest thereto attached. The bonds shall state the conditions under which they are issued. The face amount of the bonds and, in the case of bearer bonds with coupons, the coupons thereto attached shall be payable at such place or places as shall be designated by the county government. The bonds shall be signed in the manner prescribed by the county government.

45 Del. Laws, c. 123, § 13; 9 Del. c. 1953, § 514; 55 Del. Laws, c. 85, § 4A; 63 Del. Laws, c. 142, § 8; 64 Del. Laws, c. 318, § 2.;



§ 515. Sale of bonds; proceeds of sale; advertising required

(a) The county government shall negotiate the sale and delivery of the bonds. The proceeds of the sale of the bonds shall be paid into the treasury of the county government to be used for the purposes provided in this subchapter; provided, however, that any excess received from the sale of the bonds beyond the cost of the project shall immediately be transferred to the special sinking fund required by § 532 of this title after payment to the Division of Highways for preliminary engineering and construction inspection costs.

(b) The county government shall advertise the bonds for sale in at least 2 issues each of 2 newspapers, 1 of which shall be published in a newspaper of general circulation in the City of Wilmington, Delaware, and 1 of which shall be published in the City of New York, inviting bids for the same, which advertisements shall state the total amount of the proposed issue, the denominations of the bonds, the place of payment of the bonds and interest, the place and date of opening the bids, and the conditions under which the bonds are to be sold. The county government may give notice of the sale of the bonds in such other manner as it may decide.

45 Del. Laws, c. 123, § 14; 46 Del. Laws, c. 292, § 5; 9 Del. C. 1953, § 515; 55 Del. Laws, c. 85, § 4A; 60 Del. Laws, c. 609, § 4.;



§ 516. Requirements for bidding on bonds

The county government may require that each bid for the bonds be accompanied by a certified check in the amount of 10 percent of the bid. After the bonds are awarded or sold to the successful bidder or bidders therefor, the county government shall return to the unsuccessful bidder or bidders the certified check or checks submitted with the bid or bids.

45 Del. Laws, c. 123, § 5; 46 Del. Laws, c. 292, § 10; 9 Del. C. 1953, § 516; 55 Del. Laws, c. 85, § 4A.;



§ 517. Rejection and acceptance of bids; opinion required

(a) The county government may reject any and all bids, but in awarding the sale of the bonds, or any of them, they shall be sold to the person, persons, firm or corporation which, in the judgment of the county government offers the most advantageous terms.

(b) The bonds shall not be offered for sale until the attorney for the county government has submitted that attorney's opinion in writing that the bonds have been validly authorized in accordance with the provisions of this subchapter.

45 Del. Laws, c. 123, § 16; 9 Del. C. 1953, § 517; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 518. Rights-of-way; acquisition of; limitations on

(a) In the event that street rights-of-way are inadequate or where street rights-of-way are in question, the Division of Highways of the State Department of Transportation may acquire the rights-of-way necessary for the suburban community construction project. In every respect, the acquisition of such necessary street rights-of-way shall follow the then current practice of the Division of Highways of the State Department of Transportation in acquiring rights-of-way for contracts.

(b) In the event of notification by the county government pursuant to § 506 of this title, the Division shall determine whether the streets in question have been laid out or dedicated prior to January 1, 1971. The Division shall not require the right-of-way for streets laid out or dedicated prior to January 1, 1971, to be greater than 30 feet in width, unless a greater width has been set aside or dedicated in the original plan or map of such community.

45 Del. Laws, c. 123, § 33; 48 Del. Laws, c. 94, § 4; 9 Del. C. 1953, § 518; 59 Del. Laws, c. 215, § 2; 60 Del. Laws, c. 503, § 22.;



§ 519. Contracts for improvements; procedure for awarding

(a) The county government shall award a contract or contracts for the required improvements upon a competitive basis pursuant to public advertisement of the intention of the county government to receive sealed proposals for the work on the improvements. In every respect, the letting of the contracts shall follow the practice of the Department of Transportation in letting the Department contracts.

(b) Upon the opening of the sealed proposals, the county government, after consultation with the Department, shall award the contract or contracts. No contract shall be awarded to any other than the lowest bidder except with the unanimous approval of the members of the county government and the recommendation of the Department of Transportation, and if a contract should be awarded to a person other than the lowest bidder, the county government shall state in its minutes the reason or reasons for doing so.

(c) As a condition of the letting of the contracts, the county government shall require the successful bidder or bidders to enter into a bond for the faithful performance of such contract.

(d) The county government shall have the power to reject all bids.

45 Del. Laws, c. 123, §§ 17, 18; 48 Del. Laws, c. 94, § 2; 9 Del. C. 1953, § 519; 53 Del. Laws, c. 255; 55 Del. Laws, c. 85, § 4A; 60 Del. Laws, c. 503, § 22.;



§ 520. Exemption from limitations of county contract laws

Contracts entered into by the county government under the provisions of this subchapter shall in all cases be exempt from monetary limitations now set forth in county government contract laws.

45 Del. Laws, c. 123, § 32; 48 Del. Laws, c. 94, § 3; 9 Del. C. 1953, § 520; 55 Del. Laws, c. 85, § 4A.;



§ 521. Supervision of work

After the awarding of the contract or contracts, all work performed under the contract or contracts shall be under the direct supervision and direction of the Director of Operations of the Department of Transportation, which Department shall be reimbursed at the rate of 10 percent of the contract bid.

45 Del. Laws, c. 123, § 18; 9 Del. C. 1953, § 521; 53 Del. Laws, c. 255; 60 Del. Laws, c. 503, § 22; 60 Del. Laws, c. 609, § 5.;



§ 522. Payment to contractor

The county government shall withhold 10 percent of all payments made under the terms of the contracts until final certification by the Department of Transportation that the work has been satisfactorily completed, in compliance with the terms of the contract.

45 Del. Laws, c. 123, § 19; 9 Del. C. 1953, § 522; 53 Del. Laws, c. 255; 55 Del. Laws, c. 85, § 4A; 60 Del. Laws, c. 503, § 22.;



§ 523. Maintenance of improvements

(a) Upon the certification by the Department of Transportation that the improvement or improvements have been satisfactorily completed, the improvement or improvements shall be incorporated into the state highway system, and the Department shall be responsible for the maintenance of the improvement or improvements, to include the replacement of street signs on any portion thereof when deemed necessary.

(b) All roads and streets constructed pursuant to this chapter, not dedicated for public use and intended to be private, as indicated on the filing plan, shall be constructed in accordance with rules and regulations adopted by the county in which such road or street is located. Such rules and regulations for construction of private subdivision streets and roads shall, in addition to specifying standards for the design and construction thereof, require that, simultaneous with the construction of such streets and roads, a means or mechanism be provided to insure the perpetual maintenance of such private streets and roads, but in no event shall the State or county be responsible for such maintenance.

45 Del. Laws, c. 123, § 19; 9 Del. C. 1953, § 523; 53 Del. Laws, c. 255; 59 Del. Laws, c. 180, § 4; 60 Del. Laws, c. 503, § 22; 64 Del. Laws, c. 357, § 2.;



§ 524. Assessment on real property in suburban community; time for making and basis

(a) Not later than 30 days after the date of receipt by the county government of the final contract costs from the Department of Transportation, but in no event later than 8 months after the sale of the bond issue, the county government shall make a special assessment or levy upon all real property of every freeholder in the suburban community which is assessable and taxable. Such assessment shall be made in such a manner that the real property of each freeholder of the community, upon the basis of all front footage and in the case of corner properties all front footage and 50 percent of the side footage abutting upon the improvement or improvements, shall equitably bear its pro rata share of the costs of the improvement or improvements. In cases of irregular corner properties the Department shall determine the footage abutting the improvement or improvements that is to be considered as front and side footage. The provisions of this section and other sections in this subchapter relating to side footage shall cover all such projects on which construction is undertaken after January 1, 1949, but shall not cover projects previously constructed. The sum total of all assessments or levies so made shall equal the total amount of the final contract cost, together with all interest accruing on the full amount of the bond issue until maturity and costs incurred by the Division of Highways for preliminary engineering and construction inspection as set forth elsewhere in this subchapter.

(b) In the event that final contract costs are not determined within the aforementioned 8-month period, the county government shall make a temporary special assessment or levy upon the basis of the contract bid, together with all interest accruing on the full amount of the bond issue until maturity. The temporary special assessment shall be adjusted when final contract costs are known.

(c) If moneys from the general fund of the county government are used as permitted by § 513(c) of this title, the special assessment shall be determined on the basis of final contract costs plus interest. The interest rate in such case shall be the average rate of all interest on bonds issued for similar purposes during the previous calendar year. All interest collected from such special assessments shall be deposited in the special sinking fund account provided for in § 532 of this title.

(d) In making such special assessment or levy the county government shall prepare an assessment roll which shall describe each lot or parcel of real property in the suburban community in such manner that the same may be ascertained and identified and shall show the name or names of the reputed owner or owners thereof and the aggregate amount of the assessment levied upon such lot or parcel of land, and shall file such assessment roll so prepared in the office of the clerk of the peace. Before finally adopting such assessment roll, the county government shall hold a public hearing. Notice of such public hearing shall state that the assessment roll has been completed and filed in the office of the clerk of the peace where it may be examined by any person interested and that at the time and place fixed for the public hearing, the county government will meet and hear and consider any objections which may be made to such assessment roll. Notice of the public hearing shall be published in a newspaper published within the county and having a general circulation therein, once in each of the 2 weeks immediately preceding the week in which the public hearing is to be held. After holding the public hearing the county government may change or amend the assessment roll as it deems necessary or just and may confirm and adopt the assessment roll as originally proposed or as amended or changed.

45 Del. Laws, c. 123, § 20; 46 Del. Laws, c. 292, § 6; 47 Del. Laws, c. 331, § 4; 9 Del. C. 1953, § 524; 55 Del. Laws, c. 85, § 4A; 60 Del. Laws, c. 503, § 22; 60 Del. Laws, c. 609, § 6.;



§ 525. Determination of portion of total assessment payable annually; special lien; payment

(a) After the county government has determined the total amount of the special assessment to be levied, it shall promptly seek the advice of at least 2 responsible brokers or bankers in this State accustomed to dealing in municipal, school or county bond issues as to what proportion of his or her total assessment or levy shall be paid annually by each freeholder in the suburban community until the maturity of the bond issue, bearing in mind the terms and conditions of the particular issue, and whether all the bonds mature on the same day or are to be retired serially or by lot, as the case may be.

(b) Having determined upon such proportionate annual amount of payment as will adequately insure the payment of the principal and interest upon the bonds, the county government shall meet, and, by resolution, declare the amount of the assessment or levy against the property of each freeholder a lien and fix the proportionate amount of the assessment or levy against each such property or properties to be paid annually by each freeholder.

(c) Any freeholder may at any time pay to the receiver of taxes and county treasurer of the county in which the suburban community is located, the full principal amount of the special lien placed against the freeholder's property or properties together with accrued interest thereon to the next succeeding interest date.

45 Del. Laws, c. 123, § 21; 9 Del. C. 1953, § 525; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 526. Lien book; preparation and distribution

(a) Within 30 days after the passage of the resolution mentioned in § 525 of this title, the county government shall prepare books, in triplicate, containing the following information:

(1) The name of each freeholder in the suburban community;

(2) The amount of foot frontage of each freeholder abutting on the improvement or improvements so contemplated;

(3) The total amount, in dollars, of the special assessment or levy against the property of each freeholder; and

(4) The proportionate annual amount of payment in dollars, of the special assessment or levy.

(b) The books shall be entitled "Suburban Community Lien Book," specifying the name of the suburban community.

(c) One of the books shall be retained by the county government, 1 shall be placed in the office of the prothonotary of the county in which the suburban community is situated, and another shall be placed in the office of the receiver of taxes and county treasurer in the county.

45 Del. Laws, c. 123, § 22; 46 Del. Laws, c. 292, § 7; 9 Del. C. 1953, § 526; 55 Del. Laws, c. 85, § 4A.;



§ 527. Notice of assessment; when to be given; contents; interest on delinquent installments

(a) Within 20 days after the completion of the triplicate books mentioned in § 526 of this title, the receiver of taxes and county treasurer shall send, by registered mail directed to each freeholder in the suburban community, a notice which shall contain the total amount in dollars of the special assessment or levy against the freeholder and the proportionate annual amount of the payment in dollars which the freeholder will be required to make until the maturity of the bond issue.

(b) The notice shall also specify that the total amount of such special assessment or levy constitutes a lien upon the property or properties of the freeholder, which lien, unless sooner paid, shall attach against the property of the freeholder until the maturity of the bond issue.

(c) The notice shall further state that if any freeholder in the suburban community does not pay to the receiver of taxes and county treasurer of the county in which the suburban community is situated the proportionate annual amount of the freeholder's special assessment or levy within 60 days from the date of the mailing of the notice, interest at 6 percent per annum will be charged upon the proportionate annual amount of the special assessment or levy beginning 60 days after mailing of the notice and continuing until the assessment is fully paid.

45 Del. Laws, c. 123, § 23; 46 Del. Laws, c. 292, §§ 8, 9; 9 Del. C. 1953, § 527; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 528. Record of lien on books of board of assessment

The county government shall direct the board of assessment for the county in which the suburban community is situated to cause the words "Special Community Lien" to be placed beside the name of each freeholder in the suburban community as the same appears on the books of the board of assessment for the county in order that persons such as prospective buyers of, or attorneys making title searches upon, the properties making inquiry at the office of the board of assessment in such county concerning county taxes may be informed that special liens exist against the properties in the suburban community.

45 Del. Laws, c. 123, § 24; 9 Del. C. 1953, § 528; 55 Del. Laws, c. 85, § 4A.;



§ 529. Receipt and disposition of assessment payments; bond

(a) The receiver of taxes and county treasurer for the county in which the suburban community is situated shall receive payment of the proportionate annual amount of the special assessment or levy, and shall turn over to the county government all such moneys when received. The county government shall confer with the receiver of taxes and county treasurer and determine upon a satisfactory method for the setting up of books of account to be kept by the receiver of taxes and county treasurer concerning his or her collections of the proportionate annual amounts of the special assessment or levy.

(b) The county government may require the receiver of taxes and county treasurer to enter into a bond conditioned upon the faithful performance of his or her duties in the making of the collections of the special assessments or levies.

45 Del. Laws, c. 123, § 25; 9 Del. C. 1953, § 529; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 530. Bill for annual installment of assessment; mailing

The receiver of taxes and county treasurer shall annually, on the date of the sending of the written notice prescribed by § 527 of this title, mail to each freeholder in the suburban community a bill for the proportionate annual amount of the special assessment or levy.

45 Del. Laws, c. 123, § 26; 9 Del. C. 1953, § 530.;



§ 531. Collection of assessments in default; procedure; deficiencies

(a) If a freeholder in the suburban community fails to pay the full amount of the freeholder's proportionate annual amount of the special assessment or levy within 1 year from the time within which it becomes payable, together with interest at 6 percent thereon, the entire amount of the special assessment or levy shall immediately become due and payable, and the receiver of taxes and county treasurer shall proceed to collect the full amount of the special assessment or levy by any legal process available to him or her by statute for the collection of state, county or school taxes.

(b) If any property encumbered by the special lien provided for in this section is sold by foreclosure or execution process and the proceeds from such sale are insufficient to pay in full the amount of the special lien together with all interest and penalties thereon, then the unpaid portion of the special lien shall not be discharged by virtue of the sale.

45 Del. Laws, c. 123, § 27; 9 Del. C. 1953, § 531; 70 Del. Laws, c. 186, § 1.;



§ 532. Special sinking fund

The county government shall promptly deposit all funds received from the receiver of taxes and county treasurer from the collection of the special assessment or levy in a special sinking fund account, which shall be used for no other purpose than the retiring of the bonds and interest accruing thereon, after payment has been made to the Division of Highways for costs incurred as set forth elsewhere in this subchapter.

45 Del. Laws, c. 123, § 28; 9 Del. C. 1953, § 532; 55 Del. Laws, c. 85, § 4A; 60 Del. Laws, c. 609, § 7.;



§ 533. Payment and retirement of bonds and interest

Prior to the time of the retirement of the bonds, or any of them, or the time when interest shall become payable thereon, the county government shall make available sufficient funds to cover the retirement of such bonds or the payment of interest thereon.

45 Del. Laws, c. 123, § 30; 9 Del. C. 1953, § 533; 55 Del. Laws, c. 85, § 4A; 63 Del. Laws, c. 142, § 9.;



§ 534. Cancellation of bonds

The county government may adopt such procedure as it deems proper in cancelling the bonds when paid.

45 Del. Laws, c. 123, § 29; 9 Del. C. 1953, § 534; 55 Del. Laws, c. 85, § 4A.;



§ 535. Suburban community streets and roads

All roads and streets situated in unincorporated suburban communities throughout the State shall henceforth be constructed or reconstructed in accordance with the requirements of Title 17 and any rules, regulations or standards adopted pursuant thereto, except as otherwise provided in this chapter.

63 Del. Laws, c. 130, § 2; 64 Del. Laws, c. 357, § 3.;






Subchapter II Fire Hydrants and Water Mains

§ 551. Definitions

As used in this subchapter:

(1) "Clerk of the peace" means the clerk of the peace of the county in which the suburban community is situated.

(2) "County government" means the county governing body;

(3) "Suburban community" means any unincorporated community within this State:

a. Containing at least 10 dwelling houses;

b. Whose streets aggregate a minimum of 500 linear feet of road surfacing; and

c. Which, in the opinion of the county government, is so situated as to form a unit which is reasonably and economically capable of being improved by the installation of fire hydrants and, if necessary, adequate water mains to serve such hydrants;

48 Del. Laws, c. 331, § 2; 9 Del. C. 1953, § 551; 55 Del. Laws, c. 85, § 4A.;



§ 552. Bonds; power of county government to issue; terms of; faith and credit of county pledged to payment of bonds

(a) In order to carry out the provisions of this subchapter, the county government of any county of this State may issue bonds in an amount or amounts, and under such terms and conditions, not inconsistent with this subchapter, as may be determined by the county government.

(b) The bonds shall mature not later than 20 years after the date of the issue, shall bear interest at the most advantageous rate attainable by the county government and the income therefrom shall not be subject to state taxation. The bonds shall be issued in the form prescribed by the county government and shall be either registered bonds or bearer with coupons convertible into fully registered bonds. The bonds may, at the discretion of the county government, be made redeemable at par plus accrued interest on any interest payment date upon terms and conditions to be stated in the bonds. Debt incurred by the county government pursuant to this subchapter may be represented by uncertificated obligations of the county government which may be authorized in accordance with the same procedures applicable to bonds which are permitted to be issued under this subchapter, and the county government may determine all procedures appropriate to the establishment of a system of issuing uncertificated debt.

(c) The full faith and credit of the county is pledged to insure the payment of any bond issue, and all interest thereon, created and sold under this subchapter.

(d) The county government may raise by the levy of taxes upon all the property taxable by the county such moneys, in addition to available moneys held in the sinking fund provided for in § 578 of this title, as are needed to pay the bonds and the interest thereon as the same become due and payable.

48 Del. Laws, c. 331, §§ 1, 29; 9 Del. C. 1953, § 552; 49 Del. Laws, c. 356, § 2; 55 Del. Laws, c. 85, § 4A; 63 Del. Laws, c. 142, § 10; 64 Del. Laws, c. 318, § 3.;



§ 553. Petition to county government for improvements; who may petition; contents

(a) The freeholders of a suburban community owning 50 percent or more of the front footage of property to be protected by the contemplated installation of fire hydrants and necessary water mains may present a petition to the county government.

(b) The petition shall:

(1) State that in the opinion of the signers of the petition, the suburban community would be improved by the installation of fire hydrants with adequate water mains; and

(2) Request that the county government proceed in accordance with the provisions of this subchapter to issue bonds to provide the money for the improvements.

(c) Each petition, when presented, shall have attached to it, as a part thereof, the following data:

(1) A drawing showing the street layout, placement of fire hydrants and water mains and boundaries of the area to be protected by the installation thereof;

(2) A list of the names and post-office addresses of all freeholders in the suburban community, as they appear on the records of the board of assessment of the county in which the suburban community is located, and the street frontage in feet owned by each of such freeholders;

(3) A proposal or suggested contract or contracts, including plans, specifications and estimates of cost of the contemplated improvements; and

(4) A provision for service charges, if any, to the residents of the suburban community as tentatively accepted, approved or agreed to by the petitioners and the owners or operators of the local water distribution system chosen to install the improvements or their agents.

48 Del. Laws, c. 331, § 3; 9 Del. C. 1953, § 553; 55 Del. Laws, c. 85, § 4A.;



§ 554. Determination by county government after receipt of petition

Within 15 days after receipt by the county government of the petition provided for in § 553 of this title, the county government shall meet and determine whether the community is a suburban community within the meaning of § 551 of this title.

48 Del. Laws, c. 331, § 4; 9 Del. C. 1953, § 554; 55 Del. Laws, c. 85, § 4A.;



§ 555. Review and approval of data by county engineer

Immediately after the determination by the county government that the community in question meets the requirements for a suburban community specified in § 551 of this title, the county government shall notify the county engineer of its determination. Upon receipt of such notice, the county engineer shall promptly review the plans and proposals submitted by the petitioners and the owner or operator of the local water distribution system chosen to install the improvements, and shall notify the county government of his or her approval or disapproval thereof.

48 Del. Laws, c. 331, § 5; 9 Del. C. 1953, § 555; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 556. Election to authorize bond issue; fixing time for holding; voting list

(a) Upon receipt of approval from the county engineer, as provided for in § 555 of this title, the county government shall fix a date for an election, at which all freeholders of the community may vote, on the question whether the county government should proceed to issue bonds in the manner hereinafter provided, in an amount sufficient to finance the cost of the improvements contemplated.

(b) The election shall be held not less than 20 days nor more than 30 days after receipt of the approval from the county engineer.

(c) The clerk of the peace shall prepare from the books and records of the board of assessment of the county in which the suburban community is situated, a list of the names and addresses of all freeholders of the suburban community. Opposite the name of each freeholder the clerk shall put the number of votes each such freeholder may cast, which shall be on the basis of 1 vote for each front foot of property owned by each freeholder to be protected by the contemplated improvement or improvements. In determining the number of votes to be cast by each freeholder as set forth above, the fractions of feet shall be disregarded. Such list, except as hereinafter provided, shall constitute the voting list for the election.

48 Del. Laws, c. 331, § 6; 9 Del. C. 1953, § 556; 55 Del. Laws, c. 85, § 4A.;



§ 557. Notice of election; contents of notice

Not less than 12 days prior to the date fixed for the election, the clerk of the peace shall cause to be mailed to each person on the voting list, at the address appearing on the list, a printed notice of the time and place of the election. The notice shall state that the purpose of the election is to determine whether a majority of the residents of the community is in favor of the issuance of bonds by the county government to cover the cost of the improvement or improvements contemplated. The notice shall also state the total amount of the proposed bond issue and a clear and concise description of the improvements contemplated together with the estimated cost of each improvement and the total cost of all improvements.

48 Del. Laws, c. 331, § 7; 9 Del. C. 1953, § 557; 55 Del. Laws, c. 85, § 4A.;



§ 558. Place, time and manner of voting; judge of election

The election shall be held in the county government room in the county in which the suburban community is situated, and the polls shall be open from 9:00 a.m. to 6:00 p.m. of the day of the election. The voting shall be by printed ballot, which shall give the voter an opportunity clearly to indicate that voter's consent or objection to the issuance of bonds for the improvements contemplated. The clerk of the peace shall act as judge of the election.

48 Del. Laws, c. 331, § 8; 9 Del. C. 1953, § 558; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 559. Persons qualified to vote

(a) The voting list theretofore prepared by the clerk of the peace shall be evidence of the right of a person to vote and the number of votes to which each freeholder is entitled, except as hereinafter provided.

(b) Any freeholder who has sold his or her property or properties in the community prior to the date of the election shall not be permitted to vote but the then-owner of the property or properties shall be entitled to vote in his or her place and stead upon furnishing the judge of election with the original or a certified copy of the deed to the property or properties, which deed shall clearly evidence that it was duly recorded.

(c) Any person claiming the right to vote at the election as an heir of any freeholder in the community who has died since the preparation of the voting list, or as trustee or guardian under the terms of the last will and testament of any such freeholder (who has died in the community since the preparation of the voting list) shall furnish the judge of election with the original or a certified copy of the will or other document evidencing that person's ownership of, or interest in, the property of any such freeholder, and shall thereupon be entitled to vote in the place and stead of such deceased freeholder.

(d) Wherever the property of such deceased freeholder in the suburban community is left to joint tenants or tenants in common, the following rules shall prevail:

(1) The vote of any 1 joint tenant or tenant in common shall be received where no other such tenant appears claiming the right to vote;

(2) Where 1 joint tenant or tenant in common votes in opposition to another, the vote shall be cancelled;

(3) A majority of the votes of any such joint tenants or tenants in common shall determine the manner in which the vote shall be cast;

(4) The vote of any life tenants shall be accepted over the person having a reversionary interest in the property in the suburban community.

48 Del. Laws, c. 331; 9 Del. C. 1953, § 559; 70 Del. Laws, c. 186, § 1.;



§ 560. Certification of result of election; retention of ballots

Promptly after the holding of the election, the judge of election shall tabulate the ballots and certify the results to the county government under the judge's hand and seal. The ballots shall be retained in the safekeeping of the county government for 1 year before being destroyed.

48 Del. Laws, c. 331, § 9; 9 Del. C. 1953, § 560; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 561. Notification to county engineer if bond issue authorized

If the certificate of the judge of election reveals that a majority of the votes cast at the election is in favor of the issuance of bonds by the county government to cover the cost of the improvement or improvements contemplated, the county government shall promptly so notify, in writing, the county engineer.

48 Del. Laws, c. 331, § 10; 9 Del. C. 1953, § 561; 55 Del. Laws, c. 85, § 4A.;



§ 562. Bonds; issuance of by county government; resolution authorizing issuance and fixing terms of; use of general funds in lieu of issuing bonds

(a) If the vote of the community is in the affirmative, the county government shall promptly meet and by resolution authorize the issuance of bonds, except as hereinafter specifically provided, to defray the expenses of the improvement or improvements favored by the freeholders of the community. The resolution shall also state:

(1) The total amount of the bond issue (which shall be determined from an estimate submitted to the county government by the county engineer and the amount of the bond issue may be in the amount of the county engineer's estimate and up to 10 percent thereover);

(2) The purpose of the bond issue;

(3) The date of maturity, or that the bonds shall mature serially or be retired by lot, as the case may be; and

(4) All other terms and conditions under which the bonds are to be issued.

(b) The county government, before deciding upon the terms and conditions of the bond issue, shall seek the advice of at least 2 substantial bankers or brokers in Delaware accustomed to dealing in municipal, county or state bond issues.

(c) If the estimate or estimates from the county engineer, as hereinabove provided, after making provision for 10 percent over and above estimated costs, is or are less than $20,000, the county government may use moneys in its own general fund to defray costs of the improvements.

48 Del. Laws, c. 331, § 11; 9 Del. C. 1953, § 562; 55 Del. Laws, c. 85, § 4A.;



§ 563. Preparation, form and execution of bonds

The county government shall direct and effect the preparation and printing of the bonds authorized by this subchapter, shall determine whether such bonds shall be registered or bearer with coupons convertible into fully registered bonds and shall prescribe the form of the bonds and, in the case of bearer bonds with coupons, the form of the coupons for the payment of interest thereto attached. The bonds shall state the conditions under which they are issued. The face amount of the bonds and, in the case of bearer bonds with coupons, the coupons thereto attached shall be payable at such place or places as shall be designated by the county government. The bonds shall be signed in the manner prescribed by the county government.

48 Del. Laws, c. 331, § 12; 9 Del. C. 1953, § 563; 55 Del. Laws, c. 85, § 4A; 63 Del. Laws, c. 142, § 11; 64 Del. Laws, c. 318, § 4.;



§ 564. Sale of bonds; proceeds of sale; advertising required

(a) The county government shall negotiate the sale and delivery of the bonds. The proceeds of the sale of the bonds shall be paid into the treasury of the county government to be used for the purposes provided in this subchapter; provided, however, any excess received from the sale of the bonds beyond the cost of the project shall immediately be transferred to the special sinking fund required by § 578 of this title.

(b) The county government shall advertise the bonds for sale in at least 2 issues each of 2 newspapers, 1 of which shall be published in a newspaper of general circulation in the City of Wilmington, Delaware, and 1 of which shall be published in the City of New York, inviting bids for the same, which advertisements shall state the total amount of the proposed issue, the denominations of the bonds, the place of payment of the bonds and interest, the place and date of opening the bids, and the conditions under which the bonds are to be sold. The county government may give notice of the sale of the bonds in such other manner as it may decide.

48 Del. Laws, c. 331, § 13; 9 Del. C. 1953, § 564; 55 Del. Laws, c. 85, § 4A.;



§ 565. Requirements for bidding on bonds

The county government may require that each bid for the bonds be accompanied by a certified check in the amount of 10 percent of the bid. After the bonds are awarded or sold to the successful bidder or bidders therefor, the county government shall return to the unsuccessful bidder or bidders the certified check or checks submitted with the bid or bids.

48 Del. Laws, c. 331, § 14; 9 Del. C. 1953, § 565; 55 Del. Laws, c. 85, § 4A.;



§ 566. Rejection and acceptance of bids; opinion required

(a) The county government may reject any and all bids, but in awarding the sale of the bonds, or any of them, they shall be sold to the person, persons, firm or corporation which, in the judgment of the county government, offers the most advantageous terms.

(b) The bonds shall not be offered for sale until the attorney for the county government has submitted the attorney's opinion in writing that the bonds have been validly authorized in accordance with the provisions of this subchapter.

48 Del. Laws, c. 331, § 15; 9 Del. C. 1953, § 566; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 567. Contracts for improvements; procedure for awarding; terms

Immediately upon consummation of the sale of the bond issue, the county government shall proceed to enter into a contract or contracts for the required improvements with the owner or operator of the local water distribution system chosen to install the improvements or the owner's or operator's agents. Such contract or contracts shall contain the provisions required by § 569 of this title and shall be substantially in accordance with the proposal or suggested contracts originally submitted by the petitioners in accordance with § 553 of this title. The contract or contracts need not be let upon a competitive bid basis. The county government may, in its discretion, request a statement of financial condition, or such other evidence of financial responsibility as it shall deem appropriate, from the owner or operator of said local water distribution system or the owner's or operator's agents.

48 Del. Laws, c. 331, § 16; 9 Del. C. 1953, § 567; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 568. Payment to contractor

The county government shall withhold 10 percent of all payments made under the terms of the contracts until final certification by the county engineer that the work has been satisfactorily completed, in compliance with the terms of the contract.

48 Del. Laws, c. 331, § 17; 9 Del. C. 1953, § 568; 55 Del. Laws, c. 85, § 4A.;



§ 569. Improvements incorporated into contractor's system; responsibility for maintenance; inspections of fire hydrants and connecting water mains; testing of fire-fighting equipment

(a) Upon the certification by the county engineer that the improvement or improvements have been satisfactorily completed, the improvement or improvements shall be incorporated into the water system serving the community, in accordance with the terms of the contract or contracts which shall also provide that the owner or operator of the water system shall be responsible for the operation and maintenance of the improvement or improvements and that the county government shall in no way be responsible for the operation or maintenance of the improvement or improvements. The improvement or improvements shall, however, remain the property of the county and, except as otherwise provided in such contract or contracts, shall be subject to the control of the county government.

(b) Any duly organized fire company, including volunteer fire companies, may inspect and test all fire hydrants and all water mains serving such hydrants located within the area that such company already operates and shall report its findings to the State Fire Marshal, the owners or operators of the water distribution systems serving such fire hydrants and water mains and to the municipality or local government having jurisdiction over such water system. In addition thereto, a fire company shall be permitted to utilize fire hydrants designated in advance by the owners or operators of a water distribution system and within the area that such company operates for testing fire-fighting equipment. At least 24 hours prior to any inspection or test or testing of fire-fighting equipment, the water distribution system and the municipality or local government having jurisdiction over such water system shall be notified. At the request of the owners or operators and for good cause shown, the State Fire Marshal may postpone an inspection or test or testing of fire-fighting equipment for not more than 10 days.

48 Del. Laws, c. 331, § 17; 9 Del. C. 1953, § 569; 55 Del. Laws, c. 85, § 4A; 62 Del. Laws, c. 256, § 1.;



§ 570. Assessment on real property in suburban community; time for making and basis

(a) Not later than 30 days after the date of receipt by the county government of the final contract costs from the county engineer, but in no event later than 8 months after the sale of the bond issue, the county government shall make a special assessment or levy upon all real property of every freeholder in the suburban community which is assessable and taxable. Such assessment shall be made in such a manner that the real property of each freeholder of the community, upon the basis of all front footage within the area to be protected by the improvements, shall equitably bear its pro rata share of the costs of the improvement or improvements. In cases of irregular corner properties, the county engineer shall determine the footage in the area to be protected that shall be considered as front footage. The sum total of all assessments or levies, so made, shall equal the total amount of the final contract cost, together with all interest accruing on the full amount of the bond issue until maturity.

(b) If final contract costs are not determined within the aforementioned 8 month period, the county government shall make a temporary special assessment or levy upon the basis of the contract bid, together with all interest accruing on the full amount of the bond issue until maturity. The temporary special assessment shall be adjusted when final contract costs are known.

(c) If moneys from the general fund of the county government are used as permitted by § 562(c) of this title, the special assessment shall be determined on the basis of final contract costs plus interest. The interest rate in such case shall be the average rate of all interest on bonds issued for similar purposes during the previous calendar year. All interest collected from such special assessments shall be deposited in the special sinking fund account provided for in § 578 of this title.

(d) In making such special assessment or levy the county government shall prepare an assessment roll which shall describe each lot or parcel of real property in the suburban community in such manner that the same may be ascertained and identified and shall show the name or names of the reputed owner or owners thereof and the aggregate amount of the assessment levied upon such lot or parcel of land, and shall file such assessment roll so prepared in the office of the clerk of the county government. Before finally adopting such assessment roll, the county government shall hold a public hearing. Notice of such public hearing shall state that the assessment roll has been completed and filed in the office of the clerk of the county government where it may be examined by any person interested and, that at the time and place fixed for the public hearing, the county government will meet and hear and consider any objections which may be made to such assessment roll. Notice of the public hearing shall be published in a newspaper published within the county and having a general circulation therein, once in each of the 2 weeks immediately preceding the week in which the public hearing is to be held. After holding the public hearing the county government may change or amend the assessment roll as it deems necessary or just and may confirm and adopt the assessment roll as originally proposed or as amended or changed.

48 Del. Laws, c. 331, § 18; 9 Del. C. 1953, § 570; 55 Del. Laws, c. 85, § 4A.;



§ 571. Determination of portion of total assessment payable annually; special lien; payment

(a) After the county government has determined the total amount of the special assessment to be levied, it shall promptly seek the advice of at least 2 responsible brokers or bankers in this State accustomed to dealing in municipal, school or county bond issues as to what proportion of his or her total assessment or levy shall be paid annually by each freeholder in the suburban community until the maturity of the bond issue, bearing in mind the terms and conditions of the particular issue, and whether all the bonds mature on the same day or are to be retired serially or by lot, as the case may be.

(b) Having determined upon such proportionate annual amount of payment as will adequately insure the payment of the principal and interest upon the bonds, the county government shall meet and, by resolution, declare the amount of the assessment or levy against the property of each freeholder a lien and fix the proportionate amount of the assessment or levy against each such property or properties to be paid annually by each freeholder.

(c) Any freeholder may at any time pay to the receiver of taxes and county treasurer of the county in which the suburban community is located, the full principal amount of the special lien placed against that freeholder's property or properties together with accrued interest thereon to the next succeeding interest date.

48 Del. Laws, c. 331, § 19; 9 Del. C. 1953, § 571; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 572. Lien book; preparation and distribution

(a) Within 30 days after the passage of the resolution referred to in § 571 of this title, the county government shall prepare books, in triplicate, containing the following information:

(1) The name of each freeholder in the suburban community;

(2) The amount of foot frontage of each freeholder abutting on the improvement or improvements so contemplated;

(3) The total amount, in dollars, of the special assessment or levy against the property of each freeholder; and

(4) The proportionate annual amount of payment, in dollars, of the special assessment or levy.

(b) The books shall be entitled "Suburban Community Lien Book," specifying the name of the suburban community.

(c) One of the books shall be retained by the county government, 1 shall be placed in the office of the prothonotary of the county in which the suburban community is situated, and another shall be placed in the office of the receiver of taxes and county treasurer in the county.

48 Del. Laws, c. 331, § 20; 9 Del. C. 1953, § 572; 55 Del. Laws, c. 85, § 4A.;



§ 573. Notice of assessment; when to be given; contents; interest on delinquent installments

(a) Within 20 days after the completion of the triplicate books mentioned in § 572 of this title, the receiver of taxes and county treasurer shall send, by registered mail directed to each freeholder in the suburban community, a notice which shall contain the total amount, in dollars, of the special assessment or levy against the freeholder and the proportionate annual amount of the payment, in dollars, which the freeholder will be required to make until the maturity of the bond issue.

(b) The notice shall also specify that the total amount of such special assessment or levy constitutes a lien upon the property or properties of the freeholder, which lien, unless sooner paid, shall attach against the property of the freeholder until the maturity of the bond issue.

(c) The notice shall further state that if any freeholder in the suburban community does not pay to the receiver of taxes and county treasurer of the county in which the suburban community is situated the proportionate annual amount of the freeholder's special assessment or levy within 60 days from the date of the mailing of the notice, interest at 6 percent per annum will be charged upon the proportionate annual amount of the special assessment or levy beginning 60 days after mailing of the notice and continuing until the assessment is fully paid.

48 Del. Laws, c. 331, § 21; 9 Del. C. 1953, § 573; 70 Del. Laws, c. 186, § 1.;



§ 574. Record of lien on books of board of assessment

The county government shall direct the board of assessment for the county in which the suburban community is situated to cause the words "Special Community Lien" to be placed beside the name of each freeholder in the suburban community as the same appears on the books of the board of assessment for the county in order that persons such as prospective buyers of, or attorneys making title searches upon, the properties making inquiry at the office of the board of assessment in such county concerning county taxes may be informed that special liens exist against the properties in the suburban community.

48 Del. Laws, c. 331, § 22; 9 Del. C. 1953, § 574; 55 Del. Laws, c. 85, § 4A.;



§ 575. Receipt and disposition of assessments; bond

(a) The receiver of taxes and county treasurer for the county in which the suburban community is situated shall receive payment of the proportionate annual amount of the special assessment or levy, and shall turn over to the county government all such moneys when received. The county government shall confer with the receiver of taxes and county treasurer and determine upon a satisfactory method for the setting up of books of account to be kept by the receiver of taxes and county treasurer concerning his or her collections of the proportionate annual amounts of the special assessment or levy.

(b) The county government may require the receiver of taxes and county treasurer to enter into a bond conditioned upon the faithful performance of his or her duties in the making of the collections of the special assessments or levies.

48 Del. Laws, c. 331, § 23; 9 Del. C. 1953, § 575; 55 Del. Laws, c. 85, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 576. Bill for annual installment of assessment; mailing

The receiver of taxes and county treasurer shall annually, on the date of the sending of the written notice prescribed by § 573 of this title, mail to each freeholder in the suburban community a bill for the proportionate annual amount of the special assessment or levy.

48 Del. Laws, c. 331, § 24; 9 Del. C. 1953, § 576.;



§ 577. Collection of assessments in default; procedure; deficiencies

(a) If a freeholder in the suburban community fails to pay the full amount of the freeholder's proportionate annual amount of the special assessment or levy within 1 year from the time within which it becomes payable, together with interest at 6 percent thereon, the entire amount of the special assessment or levy shall immediately become due and payable, and the receiver of taxes and county treasurer shall proceed to collect the full amount of the special assessment or levy by any legal process available to the receiver of taxes and county treasurer by statute for the collection of state, county or school taxes.

(b) If any property encumbered by the special lien provided for in this section is sold by foreclosure or execution process and the proceeds from such sale are insufficient to pay in full the amount of the special lien together with all interest and penalties thereon, then the unpaid portion of the special lien shall not be discharged by virtue of the sale.

48 Del. Laws, c. 331, § 25; 9 Del. C. 1953, § 577; 70 Del. Laws, c. 186, § 1.;



§ 578. Special sinking fund

The county government shall promptly deposit all funds received from the receiver of taxes and county treasurer from the collection of the special assessment or levy in a special sinking fund account, which shall be used for no other purpose than the retiring of the bonds and interest accruing thereon.

48 Del. Laws, c. 331, § 26; 9 Del. C. 1953, § 578; 55 Del. Laws, c. 85, § 4A.;



§ 579. Payment and retirement of bonds and interest

Prior to the time of the retirement of the bonds, or any of them, or the time when interest shall become payable thereon, the county government shall make available sufficient funds in a state or national bank where the principal and interest are payable, to cover the retirement of such bonds or the payment of interest thereon.

48 Del. Laws, c. 331, § 28; 9 Del. C. 1953, § 579; 55 Del. Laws, c. 85, § 4A; 63 Del. Laws, c. 142, § 12.;



§ 580. Cancellation of bonds

The county government may adopt such procedure as it deems proper in cancelling the bonds when paid.

48 Del. Laws, c. 331, § 27; 9 Del. C. 1953, § 580; 55 Del. Laws, c. 85, § 4A.;









CHAPTER 6. SUBURBAN PARKS AND RECREATION

Subchapter I General Provisions

§ 601. Purpose

The purpose of this chapter is to provide a procedure whereby the people of various unincorporated communities may establish and maintain parks and other recreational facilities and pay for the same through county bonds, the interest on and principal of such bonds to be collected by taxation of the community benefited.

9 Del. C. 1953, § 601; 49 Del. Laws, c. 112, § 1.;



§ 602. Definitions

As used in this chapter:

(1) "Clerk of the county government" means the clerk of the peace of the county in which the suburban park community is situated.

(2) "Commission" means the county park and recreation commission.

(3) "County government" means the county governing body.

(4) "Legal voter" means every citizen resident in a proposed or existing suburban park community, who would be entitled at the time of holding an election hereunder to register and vote in any election district of which a proposed or existing suburban park community is a part at a general election, if such general election were to be held at the time of any election under this chapter whether or not he or she is at that time a registered voter.

(5) "Park or recreation area" means any area of real estate located within or reasonably near the suburban park community suitable for the promotion of the health and recreation of the residents of the suburban community.

(6) "Suburban park community" means any unincorporated community within the State:

a. Containing at least 50 dwellings, and

b. Which, in the opinion of the county government is so situated as to form a unit which is reasonably, equitably and economically capable of being improved by the addition of a park or recreation area located reasonably near such suburban park community.

9 Del. C. 1953, § 602; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 603. Tax exemption of parks and recreation areas

All land and property which shall be held, laid out and used for any park or recreation area or which shall be purchased or acquired for such use or purpose under the provisions of this chapter shall be forever free from state and county taxation so long as used for such purposes.

9 Del. C. 1953, § 603; 49 Del. Laws, c. 112, § 1.;



§ 604. Application of chapter

(a) This chapter shall apply only in Kent and Sussex Counties.

(b) Parks and recreational facilities in the unincorporated communities of New Castle County shall be under the supervision of the Department of Parks and Recreation as provided in Chapter 13 of this title.

9 Del. C. 1953, § 604; 55 Del. Laws, c. 85, § 5.;






Subchapter II County Park and Recreation Commissions

§ 610. Creation; membership; terms; qualifications; vacancy

(a) The county government of any county may establish a permanent county park and recreation commission.

(b) The commission shall consist of 5 members all of whom shall be residents of the county for a period of 3 years immediately preceding their appointments and only 3 of whom shall be affiliated with the same political party. One member shall be recommended by the State Board of Education; 1 in New Castle County shall be a member of the New Castle County Regional Planning Commission; and the remainder shall be members-at-large. All appointments shall be made by the county governments of the respective counties.

(c) One member shall be appointed for a term of 1 year, 1 for 2 years, 1 for 3 years, 1 for 4 years, and 1 for 5 years. Thereafter the terms of each shall be 5 years.

(d) Vacancies occurring by other than expiration of term shall be filled in the same manner as original appointments. This commission shall be appointed within 10 days of the filing of the first petition under this chapter.

9 Del. C. 1953, § 610; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 611. Organization; officers

Within 10 days after the commission has been appointed the members thereof shall meet and elect a chair. The chair shall be elected by the vote of a majority of all the members and shall serve for a period of 1 year or until the chair's successor is elected.

9 Del. C. 1953, § 611; 49 Del. Laws, c. 112, § 1; 70 Del. Laws, c. 186, § 1.;



§ 612. Powers and duties

(a) The commission shall provide, maintain, develop and promote recreational areas, facilities and programs throughout the county in which it is situated for the areas forming suburban park communities.

(b) The commission may employ such experts, trained personnel, staff, and if and when 4 or more suburban park communities are established as hereinafter provided, a director of recreation, as the funds provided therefor may permit. It may also employ such supervisors and provide for such recreational promotion as the funds provided under § 654 of this title may permit.

(c) It may initiate, adopt and direct, or cause to be conducted, a comprehensive program of recreation in schools and parks or other lands and buildings either publicly or privately owned and it may buy, sell, acquire or make use of all equipment necessary for such a program as the funds provided therefor may permit. It shall generally supervise, plan and maintain a program of recreation.

(d) The commission may use parks, playgrounds or park areas or any other lands or buildings for recreational purposes.

(e) The commission shall use all expert advice and information available from the state, federal, or other officials, departments and agencies, and shall furnish other agencies, including incorporated communities in the county, the information available.

9 Del. C. 1953, § 612; 49 Del. Laws, c. 112, § 1.;



§ 613. Compensation; expenses

The members of the commission shall serve without compensation but shall be paid the necessary expenses incurred in the performance of their duties.

9 Del. C. 1953, § 613; 49 Del. Laws, c. 112, § 1.;



§ 614. Rules and regulations

Subject to the approval of the county government, the commission may adopt such rules and regulations for the administration of its park and recreation programs as it deems necessary and proper.

9 Del. C. 1953, § 614; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 615. Office space

The county government shall furnish suitable and appropriate office space for the commission.

9 Del. C. 1953, § 615; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 616. Limitation upon authority

No provision of this chapter shall be construed as intending to confer upon the county government or any park commission or commissioner established or appointed by said county government any power or authority to acquire by condemnation, or otherwise, or to exercise in any manner any power or authority over any lands owned by an incorporated city or town of this State, except pursuant to an agreement executed by the incorporated city or town owning said land and the county government prior to said acquisition.

9 Del. C. 1953, § 616; 49 Del. Laws, c. 112, § 2; 54 Del. Laws, c. 95, § 1; 57 Del. Laws, c. 762, § 4B.;






Subchapter III Formation of Suburban Park Community and Election

§ 625. Petition to county government; who may petition; contents

Fifty percent of the freeholders resident in a proposed suburban park community consisting of less than 500 persons, or 250 freeholders resident in a proposed suburban park community consisting of 500 persons or more, may present a petition to the county government to submit the question of organizing a suburban park community to a vote of electors residing in that community.

9 Del. C. 1953, § 625; 49 Del. Laws, c. 112, § 1; 50 Del. Laws, c. 165, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 626. Study of suburban park community plan by commission; hearings; notice; recommendations to county government

(a) Promptly upon the filing of a prescribed petition, the county government shall adopt a resolution requesting the commission to make a study of the suburban park community and make its recommendations to the county government concerning the area to be included in the suburban park community and the boundaries and location of such park or recreation area.

(b) The commission shall upon receipt of a request from the county government, hold at least 1 public hearing on a proposed suburban park community plan. Notice of such hearing shall be published at least 15 days before the date of the hearing in a newspaper of general circulation in the said community and be posted in not less than 4 conspicuous public places in the proposed suburban park community. The notice shall contain the time and place of hearing, and shall specify the place and times at which the proposed suburban park community plan showing the proposed park layout and the extent of the park and recreation area and the nature of the improvements to be made, may be examined. Such notice shall also contain a description of the boundaries of the proposed suburban park community. All interested persons, residents, voters, tax payers, property owners or other persons or corporations in any way affected by the granting of such petition shall be heard on any question with respect to the location of the boundaries of the suburban park community and the proposed suburban community park plan and whether all real property included in the proposed suburban park community will be benefited by the carrying out of such plan. For the purpose of any of its public hearings under this chapter, the commission shall have power to summon witnesses, administer oaths, and compel the giving of testimony. The recommendation of the commission shall be submitted to the county government within 60 days from passage of said resolution by the county government.

(c) The commission may upon its own motion and without having received a request from the county government, and without a petition having been filed, proceed to hold a public hearing as hereinabove provided and may submit to the county government the recommendation of the commission for establishment of a suburban park community and the making of improvements therein.

9 Del. C. 1953, § 626; 49 Del. Laws, c. 112, § 1; 50 Del. Laws, c. 139, § 1; 50 Del. Laws, c. 567, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 627. Determination of status by county government

Within 15 days after receipt by the county government of the recommendations of the commission as hereinbefore provided, the county government shall meet and consider the evidence and testimony given at the hearing before the commission and the recommendation of such commission and determine whether a proposed community is a suburban park community as provided in § 602 of this title and whether said community should be improved by the addition of a park or recreation area, and determine what shall be the boundaries of the suburban park community and that it is in the public interest to establish such suburban park community and that all real property included within its boundaries will be benefited by the construction of the proposed park layout and the establishment of the proposed park or recreation area and the making of the improvements proposed to be made therein.

9 Del. C. 1953, § 627; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 628. Preparation of survey, plans, specifications and estimates

Immediately after the determination by the county government that a community is a suburban park community, the county government shall notify the commission, which, upon receipt of such information, shall proceed to have prepared by the county engineer, surveys, plans, specifications and estimates of the cost of the park or recreation area, and of improvements requested by the petitioners, and shall determine the annual assessment required to pay principal, interest, supervision, and maintenance of the park or recreation area.

9 Del. C. 1953, § 628; 49 Del. Laws, c. 112, § 1; 50 Del. Laws, c. 140, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 629. Limitation on cost of park and improvements

If the estimated cost of the park or recreation area and improvements submitted by the commission shall exceed 5 percent of the total assessed value of all real property and improvements in said suburban park community, as reflected by the books of the board of assessment for the county, then the county government shall not be authorized to proceed under this chapter.

9 Del. C. 1953, § 629; 49 Del. Laws, c. 112, § 1; 50 Del. Laws, c. 567, § 2; 57 Del. Laws, c. 762, § 4B.;



§ 630. Election to approve suburban park community and authorize bond issue

(a) Upon the submission by said commission to the county government of plans, specifications and estimates covering said park or recreation area and improvements, the county government shall proceed to set a date for an election at which all legal voters resident in the community may vote, on the question whether the county government should proceed to issue bonds in the manner hereinafter provided, in an amount sufficient to finance the cost for the acquisition of such park or recreation area and of the improvements contemplated. Said election shall be held no less than 20 days and no more than 30 days after the submission of said plans and specifications and estimates to the county government.

(b) For the purpose of determining whether the persons offering to vote at such election possess the necessary qualifications, the officers conducting such election shall inquire of every person offering to vote, the person's name, whether the person is a native born or naturalized citizen, the person's place of residence and the length of time of the person's residence in the proposed or existing suburban park community in which such election is being conducted, in the county in which such proposed or existing suburban park community is located and in the State.

(c) Every citizen who resides in the proposed suburban park community in which the election is being held and who would be entitled at the time of the holding of such election to register and vote in any election district of which the proposed suburban park community is a part, at a general election, if such general election were held on the day of such election in the proposed suburban park community, may vote at such election whether or not the citizen is at the time a registered voter.

9 Del. C. 1953, § 630; 49 Del. Laws, c. 112, § 1; 50 Del. Laws, c. 567, §§ 3, 4; 57 Del. Laws, c. 762, § 4B; 70 Del. Laws, c. 186, § 1.;



§ 631. Notice of election

Notice of the time and place of such election shall be published at least 15 days before the date of election in a newspaper of general circulation in the proposed suburban park community and be posted at not less than 4 conspicuous public places in the proposed suburban park community. The notice shall state that the purpose of the election is to determine whether a majority of the legal voters resident in said community is in favor of the issuance of bonds by the county government to cover the total cost for the acquisition of the park or recreation area and of the improvements contemplated. The notice shall contain a brief description of the proposed improvements and shall also state the maximum principal amount of such bonds, the maximum rate of interest to be borne by such bonds, and the amount of such bonds payable in each fiscal year, and shall set forth the aggregate amount required to be raised by tax in each fiscal year for the payment of the principal of such bonds and the interest thereon computed at such maximum rate.

9 Del. C. 1953, § 631; 49 Del. Laws, c. 112, § 1; 50 Del. Laws, c. 567, § 5; 57 Del. Laws, c. 762, § 4B.;



§ 632. Place of holding election; times; manner of voting

The election shall be held at such place in the proposed suburban park community as the county government shall designate and the polls shall be open from 9:00 a.m. to 7:30 p.m. of the day of the election. The voting shall be by printed ballot, which shall give the voter an opportunity clearly to indicate the voter's consent or objection to the issuance of bonds for the improvement contemplated. Such printed ballot shall state the maximum principal amount of such bonds, the maximum rate of interest to be borne by such bonds, and the amount of such bonds payable in each fiscal year, and shall set forth the aggregate amount required to be raised by tax in each fiscal year for the payment of the principal of such bonds and the interest thereon computed at such maximum rate. A majority of votes cast shall decide the matter. The clerk of the county government shall act as judge of the election.

9 Del. C. 1953, § 632; 49 Del. Laws, c. 112, § 1; 50 Del. Laws, c. 567, § 6; 57 Del. Laws, c. 762, § 4B; 70 Del. Laws, c. 186, § 1.;



§ 633. Tabulating votes; certificate of result

Promptly after the holding of the election, the judge of election shall tabulate the ballots and certify the results to the county government under his or her hand and seal. The ballots shall be retained in the safekeeping of the county government for 1 year before being destroyed.

9 Del. C. 1953, § 633; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B; 70 Del. Laws, c. 186, § 1.;



§ 634. Formation of suburban park community by county government

Upon approval by the election the county government shall immediately establish a suburban park community and notify the commission of such community.

9 Del. C. 1953, § 634; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;






Subchapter IV County Bonds; Assessments and Costs

§ 650. Bonds; power of county government to issue; terms

(a) The county government may issue bonds of the county to finance the cost of acquiring and constructing such recreational and park facilities. Said bonds shall bear interest at a rate which shall not exceed 5 percent per annum and the income therefrom shall not be subject to state taxation. Each issue of said bonds shall be payable within 30 years after date of the bonds of such issue. The reasonable expenses of issuing such bonds shall be deemed a part of the cost of acquisition and construction of such park and recreation facilities. The full faith and credit of the county shall be pledged to the payment of such bonds and the interest thereon.

(b) The county government shall advertise said bonds for sale in at least 2 issues each of 2 newspapers, 1 of which shall be of general circulation in the City of Wilmington, Delaware, and 1 of which shall be published in the City of New York, inviting bids for the same. The advertisements shall state the total amount of the proposed issue, the denominations of said bonds, the place of payment of said bonds and interest, the place and date of opening said bids, and the conditions under which said bonds are to be sold. Said county government may give notice of the sale of said bonds in such other manner as it may decide.

(c) The county government may require each bid for said bonds to be accompanied by a certified check in the amount of the bid, and after the bonds are awarded or sold to the successful bidder or bidders therefor, the county government shall return to the unsuccessful bidder or bidders the certified check or check submitted with the bid or bids.

(d) The county government shall have the right to reject any and all bids, but in awarding the sale of said bonds, or any of them, they shall be sold to the person, persons, firm or corporation which, in the judgment of the county government, offers the most advantageous terms. Said bonds shall not be offered for sale until the attorney for the county government has submitted the attorney's opinion in writing that the bonds will, when duly sold, executed, delivered and paid for, be validly issued in accordance with the provisions of this chapter.

(e) The county government shall direct and effect the preparation and printing of the bonds authorized by this chapter, fix the rate of interest, and shall prescribe the form of said bonds and the coupons for the payment of interest thereto attached. Said bonds shall state the conditions under which they are issued. The coupons and face amount thereof shall be payable at any state or national bank designated by the county government. Said bonds shall be signed by the presiding officer of the county government, countersigned by the clerk of the peace, and sealed with the official seal of the county government.

9 Del. C. 1953, § 650; 49 Del. Laws, c. 112, § 1; 49 Del. Laws, c. 357; 50 Del. Laws, c. 567, § 7; 57 Del. Laws, c. 762, § 4B; 63 Del. Laws, c. 142, § 13; 70 Del. Laws, c. 186, § 1.;



§ 651. Special sinking fund

The county government shall promptly deposit all funds received from the receiver of taxes from the collection of the taxes levied pursuant to the provisions of § 654 of this title, in a special account, which shall be used for no other purpose than the retiring of the bonds and interest accruing thereon, and for maintaining and improving the parks or recreation areas of the suburban park community, and paying the necessary expenses of the suburban park community including all costs of supervision and recreational promotion.

9 Del. C. 1953, § 651; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 652. Cancellation of bonds

The county government may adopt such procedure as it deems proper in cancelling said bonds when paid.

9 Del. C. 1953, § 652; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 653. Payment and retirement of bonds

Prior to the time of the retirement of the bonds, or any of them, or the time when interest shall become payable thereon, the county government shall make available sufficient funds in a state or national bank where the principal and interest are payable, to cover the retirement of such bonds or the payment of interest thereon.

9 Del. C. 1953, § 653; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B; 63 Del. Laws, c. 142, § 14.;



§ 654. Assessment

(a) The county government shall levy a tax for each fiscal year which shall be sufficient to provide funds adequate to reimburse the county for moneys expended or to be expended in such fiscal year in retiring the bonds which have been issued and in paying interest due on the same, and in maintaining or improving the suburban park community, and in paying the necessary general expenses of such community, including all costs of supervision and recreational promotion.

(b) The rate of such tax shall be stated in terms of a certain rate on every $100 of assessed valuation, and a tax at such rate shall be levied on all the real property within the boundaries of such suburban park community listed in the assessment list prepared by the board of assessment of the county for such fiscal year, and in accordance with the valuation of such property as stated in such assessment list. No tax shall be levied upon any property which is not now subject to taxation and assessment for county or municipal purposes. An assessment list to be known as "Suburban Park Community Assessment List" showing the tax levied shall be prepared and shall be delivered to the receiver of taxes of the county together with a tax collection warrant in the form prescribed by § 8005 of this title and said tax shall be collected by such receiver of taxes in the same manner as are other county taxes.

(c) The estimated maximum annual tax rate for the cost of maintaining any park or recreation area, including all costs of supervision and recreational promotion, shall be computed and shall be stated on the ballot at the time of the election as provided in § 632 of this title in terms of a certain rate on every $100 of assessed valuation. The annual tax levied to provide funds for maintaining the park, including all costs of supervision and recreational promotion, for any fiscal year prior to the maturity of the bonds shall not exceed the estimated maximum annual tax rate for such maintenance as stated on the ballot at the time of the election by the residents of the suburban park community.

9 Del. C. 1953, § 654; 49 Del. Laws, c. 112, § 1; 50 Del. Laws, c. 405, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 655. Costs of parks, improvements and maintenance

The cost of acquiring, improving and maintaining of any park or recreation area under the provisions of this chapter and making the necessary improvements thereon shall be paid by the owners of the real estate in the suburban park community as hereinbefore provided.

9 Del. C. 1953, § 655; 49 Del. Laws, c. 112, § 1.;






Subchapter V Acquisition, Improvement and Maintenance of Park Areas

§ 670. Acquisition of land for parks; title and ownership; gifts

(a) The county government may take or acquire by condemnation in accordance with law, agreement, purchase or gift, lands located within the county outside of the corporate limits of any city or town and not already devoted to a public purpose or used by a public utility in its service of the public as may seem to the county government suitable for park and recreational purposes and necessary to meet the requirements of this chapter. Title and ownership of such lands, however acquired, shall be vested in the State for the use of the county. The county government, pursuant to agreement executed by an incorporated city or town, may acquire by agreement, purchase or gift, or may lease or agree to undertake to control and maintain for a term of years, lands located within the county owned by the incorporated city or town.

(b) Gifts of land, buildings or money may be accepted for specific maintenance or establishment of park and recreational areas.

9 Del. C. 1953, § 670; 49 Del. Laws, c. 112, § 1; 54 Del. Laws, c. 95, § 2; 57 Del. Laws, c. 762, § 4B.;



§ 671. Contracts for improvements; competitive bids

(a) The commission shall proceed to arrange for the contracts for the required improvements. The letting of contracts for improvements shall be upon a competitive basis pursuant to public advertisement of the intention of the county government to receive sealed proposals for the work on said improvements. All contracts shall be entered into and acquisitions shall be made by the county government.

(b) It shall be a term of each contract that 10 percent of all payments due shall be withheld until final certification by the commission that the work has been satisfactorily completed, in compliance with the contract.

9 Del. C. 1953, § 671; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 672. Awarding of contracts; procedure

Upon the opening of the sealed proposals, the county government, after consultation with the commission, shall award said contracts, but no contract shall be awarded to any other than the lowest bidder except with the unanimous approval of the members of the county government and the recommendation of the commission, and provided the county government shall set down in its minutes the reason or reasons for granting the contract to the person other than the lowest bidder. As a condition of the letting of the contracts, the county government shall require the successful bidder to enter into a bond for the faithful performance of such contract. The county government shall have the power to reject all bids.

9 Del. C. 1953, § 672; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;



§ 673. Supervision by commission; duty to maintain; payment procedures; fences between parks and railroads

(a) After the awarding of the contracts, all work performed under this chapter shall be under the direct supervision and direction of the commission.

(b) The commission shall be responsible for the maintenance of such parks and recreation areas and shall submit approved bills for such maintenance to the county government for payment.

(c) The bills for recreation and recreational promotion including salaries and equipment shall be approved by the commission and submitted to the county government for payment.

(d) The commission may place fences or barriers not less than 4 feet in height between all developed parks and active railroad tracks, the cost of which shall be shared equally between the county and the State.

9 Del. C. 1953, § 673; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B; 58 Del. Laws, c. 224.;






Subchapter VI Revision of Suburban Park Community

§ 680. Revision of established suburban park community; expansion and alteration of park or recreation areas; notice; additional funds

(a) Where the county government has already established a suburban park community hereunder, then, the commission may, upon its own motion, and without having received a request from the county government, and without a petition having been filed, proceed to hold a public hearing on the question whether the area included in the suburban park community should be enlarged or whether the layout of any park or recreational area therein shall be expanded, improved or altered. Such public hearing shall be held and notice thereof shall be published and posted, and the commission shall make a recommendation, in the manner prescribed by § 626 of this title.

(b) Within 15 days after the receipt by the county government of the recommendation of the commission, as hereinbefore provided, the county government shall meet and determine whether or not it is in the public interest to enlarge such suburban park community and what shall be its boundaries, and whether all the real property included therein will be benefited by such enlargement and by such expansion, improvement or alteration of the layout of the park or recreational area therein. Such improvements may be made and bonds may be issued to finance the cost thereof in the manner and subject to the conditions prescribed in §§ 628-633 and 650 of this title.

9 Del. C. 1953, § 680; 49 Del. Laws, c. 112, § 1; 57 Del. Laws, c. 762, § 4B.;









CHAPTER 7. PARK DISTRICTS

Subchapter I General Provisions

§ 701. Purpose

(a) The purpose of this chapter is to provide a procedure whereby any territory so lying as to form 1 connected area (no portion of which shall be already included in an incorporated park district established under the provisions of this chapter) may be incorporated as a park district to establish and maintain parks and other recreational facilities and pay for the same through district bonds, the interest and principal of such bonds to be collected by taxation of the district benefited.

(b) The provisions of this chapter shall apply only to New Castle County.

9 Del. C. 1953, § 701; 52 Del. Laws, c. 42; 52 Del. Laws, c. 256; 71 Del. Laws, c. 401, § 12.;



§ 702. Definitions

As used in this chapter:

(1) "Clerk of the County Council" means the Clerk of the County Council of New Castle County in which the park district is located.

(2) "Clerk of the peace" means the clerk of the peace of the county, Kent or Sussex, in which the park district is located.

(3) "Commission" means the park commission of a park district established by an election under the provisions of this chapter.

(4) "County government" means the county governing body.

(5) "Department of Finance" means the Department of Finance of New Castle County in which the park district is located.

(6) "Legal voter" means every citizen resident in a proposed or existing park district, who would be entitled at the time of holding an election under this chapter to register and vote in any election district of which a proposed or existing park district is a part at a general election, if such general election were to be held at the time of any election under this chapter, whether or not he or she is at that time a registered voter.

(7) "Park or recreation area" means any area of real estate located within the park district suitable for the promotion of the health and recreation of the residents of the park district.

(8) "Receiver of taxes and county treasurer" means the receiver of taxes and county treasurer of the county, Kent or Sussex, in which the park district is located.

9 Del. C. 1953, § 702; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6A; 70 Del. Laws, c. 186, § 1.;



§ 703. Tax exemption of parks and recreation areas

All land and property which shall be held, laid out and used for any park or recreation area or which shall be purchased or acquired for such use or purpose under the provisions of this chapter shall be forever free from state, county and municipal taxation so long as used for such purposes.

9 Del. C. 1953, § 703; 52 Del. Laws, c. 42.;






Subchapter II Organization; Elections

§ 710. Petition to form district

In organizing any park district under this chapter not less than 100 legal voters resident within the limits of such proposed park district may petition the county government to cause the question to be submitted to the legal voters of such proposed park district whether they will organize as a park district. Such petition shall clearly describe the territory intended to be embraced in such district and the name of such proposed district.

9 Del. C. 1953, § 710; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6B.;



§ 711. Filing of petition

Such organization petition should be filed in the office of the clerk of the county government or clerk of the peace.

9 Del. C. 1953, § 711; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6C.;



§ 712. Calling election; appointment of election officials

(a) Upon the filing of such organization petition the county government, by ordinance or resolution, may order an election to be held in such proposed district, and in such order fix the time, not less than 30 days nor more than 60 days after the date of filing of the petition, at which an election may be held to determine such question and to elect 7 commissioners as provided in this chapter.

(b) The county government shall fix as many polling places within the boundaries of such proposed district as would be provided in a primary election and shall name the persons to act as judges and clerks at such election.

(c) Thereupon the clerk of the county government or clerk of the peace shall give 20 days notice of said election by publishing 1 notice of the same in at least 1 newspaper, if any be published in said proposed district, or if none be published in said proposed district, then in 1 or more newspapers of general circulation in the proposed district, or if there be no newspaper of general circulation in said proposed district, then by causing said notice to be posted in 5 public places within such proposed district.

9 Del. C. 1953, § 712; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6D.;



§ 713. Form of ballot

The question for establishment of a park district and for election of park commissioners shall be presented in the following form:

(1) The question shall be stated as follows:

In accordance with the provisions of Chapter 7, Title 9, of the Delaware Code a petition has been filed to submit to the voters of the proposed (insert name of district) Park District the following question,

"Shall the (insert name of district) Park District be established?"

For

Against

(2) The park commissioners shall be voted upon as follows:

a.1. If the territory of the proposed park district includes no more than 1 hundred or more than 7 hundreds then all commissioners shall be voted upon at large and the 7 candidates with the greatest number of votes shall be declared elected.

2. If the proposed park district includes part or all of the territory of 2 hundreds but no more than 2, then 3 of the commissioners shall be elected from among nominees from each hundred and 1 shall be elected from among nominees for commissioner-at-large.

3. If the proposed park district includes territory of 3 hundreds then 2 commissioners shall be elected from each hundred and 1 at large.

4. If the district includes territory of 4, 5, 6, or 7 hundreds, then 1 commissioner shall be elected from each hundred and the remainder, if any, 3, 2, 1, or none, respectively, shall be elected at large.

b. All voters may vote for 7 candidates, whether or not the voter is a resident of the hundred or hundreds from which the candidates have been nominated but a voter may vote for only as many candidates from each hundred or at large as there are commissioners to be elected from each hundred or at large. Where 1, 2, or 3 commissioners are to be elected from nominees from a particular hundred or at large, then the person or 2 or 3 persons respectively with the highest number of votes from among the nominees from that hundred or at large shall be declared elected.

c. The voting for commissioners shall be set up about as follows:

________ (Here insert names of nominees if any, in the order

________ in which the nominating petitions are received. No

________ party symbols, slogans or other identification may

________ be used.)

(Provide 5 additional blank lines for voters to write in names if desired.)

For Park Commissioner(s)-At-Large Vote for (insert number)

________ (Here insert names of nominees, if any, in the order

________ in which the nominating petitions are received. No

________ party symbols, slogans, or other identification may

________ be used.)

(Provide 5 additional blank lines for voters to write in names if desired.)

(3) Said ballot shall be authenticated by facsimile signature of the clerk of the county government or clerk of the peace upon the reverse side thereof.

9 Del. C. 1953, § 713; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6E.;



§ 714. Canvass of returns

The judges at such organization election shall make return thereof to the county government. The county government shall canvass such returns and shall enter a resolution upon the records of the county government determining and declaring the results of the election.

9 Del. C. 1953, § 714; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6F.;



§ 715. When district organized

In case a majority of the votes cast upon the question so submitted shall be in favor of the establishment of such district, said district shall then be deemed organized.

9 Del. C. 1953, § 715; 52 Del. Laws, c. 42.;



§ 716. First election nominations

Candidates for park commissioner elected at the election to determine whether or not a park district shall be formed shall be nominated in the same manner and form as prescribed in § 718 of this title with the following exceptions:

(1) The nominating petition shall be filed with the clerk of the county government or clerk of the peace;

(2) Signatures of 200 legal voters upon the nominating petition shall be sufficient; and

(3) The nominating petition shall be filed not less than 15 days prior to the date of the election.

9 Del. C. 1953, § 716; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6G.;



§ 717. Fixing terms of commissioners

Except as otherwise provided in this chapter, within 30 days after declaration of the result of the election to organize a district, the 7 persons elected as commissioners shall meet and decide by lot the term for which each shall hold office. Three shall serve for 6 years; 2 shall serve for 4 years; and 2 shall serve for 2 years, respectively, from the date in the next even year an election would otherwise be held, as specified in § 719 of this title or until their successors shall be duly elected and qualified. It is the purpose of this section that the first members of the board shall serve until the date an election would otherwise be held in the next even year, in addition to their 6-, 4- and 2-year terms.

9 Del. C. 1953, § 717; 52 Del. Laws, c. 42.;



§ 718. Succeeding elections; nominations; ballot

(a) Nominations of candidates for the office of park commissioners in any park district at all succeeding elections shall be made by petition signed in the aggregate for each candidate by legal voters of such districts, equal in number to not less than 1% of the number who voted at the last preceding election for commissioners in such district, but in no case by less than 25 of such voters. The petition shall be filed with the secretary of such district not less than 30 days nor more than 60 days before the date fixed for the election of such candidate. No statement of candidacy shall be required. The petition shall state whether the nomination is for a commissioner-at-large or a commissioner from a particular hundred.

(b) The petition shall consist of sheets of uniform size and heading. Such petition shall be signed by legal voters of the district only, and opposite the signature of each signer, the signer's residence address shall be written. At the bottom of each sheet shall be added a statement, signed by an adult resident of the park district stating his or her residence address, certifying on oath or affirmation that the signatures on that sheet of said petition were signed in such resident's presence and are genuine, and that to the best of such resident's knowledge and belief the persons so signing were qualified to do so. Such sheets, before being filed, shall be fastened together at the upper edge, and numbered consecutively.

(c) Any candidate may withdraw by filing with the secretary of such district a notice of withdrawal not later than the last day upon which petitions for nominations may be filed.

(d) In all park districts the secretary of such district, shall, within 5 days after the expiration of the time for filing the nominating petitions of the candidates, certify to the board of such district the name or names of the candidate or candidates so nominated. Such certification shall contain the order of the time in which such petitions were filed with the secretary, which shall be the order in which the names of candidates shall appear upon the ballot for election; the park commissioners shall cause the ballots to be printed and furnished for such election, and the authenticity of ballots shall be certified by the facsimile signature of the secretary printed thereon.

(e) Names of such candidates shall be printed upon the election ballot in capital letters not less than 1/8 nor more than 1/4 of an inch in height; and at the beginning of each line in which a name of a candidate is printed a square shall be printed, the sides of which shall not be less than 1/4 of an inch in length, and immediately above the names suitable words printed designating the number of candidates to be voted for such office. Such ballot shall be printed upon plain, substantial white paper but shall have no political party name, platform or principle thereon designated, nor shall any circle be printed upon the ballot.

9 Del. C. 1953, § 718; 52 Del. Laws, c. 42; 70 Del. Laws, c. 186, § 1.;



§ 719. Terms; election date; notice of election

(a) The commissioners shall be elected for 6-year terms in all districts now organized or organized after May 20, 1959, with the exception provided in § 717 of this title as to those first elected.

(b) In all park districts, commissioners shall be elected biennially in even years to take the place of those whose terms expire. Such elections shall take place on the first Tuesday in November of even years.

(c) Commissioners shall serve until their successors are elected and qualified.

(d) Notice of the time and place or places of holding such elections shall be given by the commissioners of the park district by publishing the same once in 1 or more newspapers, if there be any published in the district, at least 10 days prior to the election; if none be published in said district, then in 1 or more newspapers of general circulation in the district; if there be no newspaper of general circulation in the district, then by causing said notice to be posted in 5 public places within the district.

9 Del. C. 1953, § 719; 52 Del. Laws, c. 42.;



§ 720. Conduct of elections

The park board shall conduct the election, establish precincts and polling places therein, and appoint the judges and clerks of election and fix their compensation; provided that if any other election is held at the same time, the park board may appoint the same judges and clerks of election as are appointed for such other election, and such judges and clerks of election shall also be paid for their services by such district in such amount as the board shall determine. Separate ballot boxes shall be used to receive the ballots cast for park commissioners, and separate returns of the votes cast with such ballots shall be made to the board of commissioners and said board shall, within 5 days after such election, canvass said returns and declare the result of said election and enter a record of such canvass and declaration upon its records.

9 Del. C. 1953, § 720; 52 Del. Laws, c. 42.;



§ 721. Vacancies; method of filling

Whenever any member of the governing board of any park district shall:

(1) Die,

(2) Resign,

(3) Become insane,

(4) Cease to be a legal voter in said district,

(5) Be convicted of any infamous crime,

(6) Refuse or neglect to take his or her oath of office, or

(7) Neglect to attend the duties of his or her office or attend meetings of the board for such length of time as such board shall by ordinance fix,

said office may be declared vacant. Vacancies shall be declared, and may be filled by appointment by a majority of the remaining members of the board, and any person so appointed shall hold that person's office until the next regular election for members of the board when a successor for the unexpired term shall be elected.

9 Del. C. 1953, § 721; 52 Del. Laws, c. 42; 70 Del. Laws, c. 186, § 1.;






Subchapter III Officers; Elections; Powers and Duties

§ 740. Governing board; oath

Each member of the governing board of any park district before entering upon the duties of each such member's office shall take and subscribe an oath to well and faithfully discharge the member's duties, which oath shall be filed with the secretary of the board. The members of such governing board shall constitute the corporate authority for such district and a majority of such members shall constitute a quorum for said board and any meeting thereof. The members of such governing board shall act as such without compensation, and each member of the board shall be a legal voter of and reside within such district.

9 Del. C. 1953, § 740; 52 Del. Laws, c. 42; 70 Del. Laws, c. 186, § 1.;



§ 741. Interest in contracts

No member of the board shall be directly or indirectly in any way pecuniarily interested in any contract or work of any kind whatever, connected with his or her park district.

9 Del. C. 1953, § 741; 52 Del. Laws, c. 42; 70 Del. Laws, c. 186, § 1.;



§ 742. Records and ordinances

Governing boards of all park districts shall keep a regular book of records of all ordinances or other proceedings of said board which records shall be open to public inspection at all reasonable and proper times.

9 Del. C. 1953, § 742; 52 Del. Laws, c. 42.;



§ 743. Proof of ordinances

All ordinances, orders and resolutions of the governing board of any park district and the date of the publication thereof may be proved by the certificate of its secretary under the seal of the district. When printed in book or pamphlet form purporting to be published by the governing board such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, orders, and resolutions as of the dates mentioned in such publication in all courts or places without further proof.

9 Del. C. 1953, § 743; 52 Del. Laws, c. 42.;



§ 744. Appropriation ordinances

The board of each park district shall, within the last quarter of each fiscal year, but not later than the last Tuesday in April, pass an ordinance in which the board may appropriate such sums of money as may be deemed necessary to defray all necessary expenses and liabilities of such district for the succeeding fiscal year and in such ordinance shall specify the objects and purposes for which such appropriations are made, and the amount appropriated to each. After the first 6 months of any fiscal year have elapsed the board may, by 2/3 vote, transfer from any appropriation item its anticipated unexpended funds to any other item of appropriation theretofore made, and the item to which said transfer is made may be increased to the extent of the amount so transferred.

9 Del. C. 1953, § 744; 52 Del. Laws, c. 42.;



§ 745. Publication of appropriation ordinances

All ordinances of any park district making appropriations shall within 10 days after their passage, be published at least once in 1 or more newspapers published in the park district, or if no newspaper is published therein, then in 1 or more newspapers of general circulation within the park district; and no such ordinance shall take effect until 10 days after it is so published.

9 Del. C. 1953, § 745; 52 Del. Laws, c. 42.;



§ 746. Creation of debt

No member of the board of any park district, nor any person, whether in the employ of said board or otherwise, shall have power to create any debt, obligation, claim or liability, for or on account of said park district, or the moneys or property of the same, except with the express authority of said board conferred at a meeting thereof and duly recorded in a record of its proceedings.

9 Del. C. 1953, § 746; 52 Del. Laws, c. 42.;



§ 747. Employees

The board of any park district may employ such engineers, attorneys, clerks and other employees as may be required, and may define and prescribe their respective duties and compensation. The members of the board and all officers appointed by them shall be conservators of the peace within and upon such parks, boulevards, driveways, and property controlled by such park district, and may make arrests on view of the offense, or upon warrants for violation of any of the penal ordinances of such park districts, or for any breach of the peace, in the same manner as the police in cities organized and existing under the general laws of the State.

9 Del. C. 1953, § 747; 52 Del. Laws, c. 42.;



§ 748. Duties and election of officers

The board of each park district shall elect from their number a president and a vice-president, who shall hold their respective offices for 1 year, or until their successors shall be elected. The board shall prescribe their powers and duties not inconsistent with the provisions of this Code.

The board shall also appoint a secretary and a treasurer, prescribe their duties, and term of office and require such bonds as the board deems necessary. The secretary and treasurer need not be members of the board, in which case the board may fix their compensation; and both offices may be held by the same person. The secretary shall have power to administer oaths and affirmations.

9 Del. C. 1953, § 748; 52 Del. Laws, c. 42.;



§ 749. Duties of president

The president of any park district shall preside at all meetings of the board, and shall call special meetings thereof on the president's own motion or on request of 2 or more of the members, and in case of a special meeting shall cause a notice to be given to all members as provided by the rule of said board. The president shall have the right to vote upon all questions coming before the board and shall be a member thereof.

9 Del. C. 1953, § 749; 52 Del. Laws, c. 42; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Taxing Powers

§ 750. General taxes; levy

(a) Each park district shall have the power to levy and collect taxes on all the taxable property in said district for all corporate purposes.

(b) All taxes proposed by the board to be levied upon the taxable property within said district shall be levied by ordinance passed not less than 10 days after publication of its appropriation ordinance. A certified copy of such levy ordinance shall be filed with the department of finance or receiver of taxes and county treasurer not later than the second Tuesday in May in each year. Thereupon, the department of finance or receiver of taxes and county treasurer shall collect said tax; provided, the aggregate amount of taxes levied for any 1 year inclusive of the amount levied for the payment of the principal and interest on bonded indebtedness of said district shall not exceed the rate of $.05 per $100 of assessed valuation.

9 Del. C. 1953, § 750; 52 Del. Laws, c. 42; 53 Del. Laws, c. 50, § 1; 55 Del. Laws, c. 85, § 6H.;



§ 751. Assessment list

The park board of the park district in which a park district tax is to be levied shall use the assessment list of the county in which that district is located as a basis for any park district tax.

9 Del. C. 1953, § 751; 53 Del. Laws, c. 50, § 2; 55 Del. Laws, c. 85, § 6I.;



§ 752. Tax collection warrant and assessment list

The board shall execute and deliver its warrant with a duplicate of the assessment list not later than the second Tuesday in May of each year, to the department of finance or receiver of taxes and county treasurer.

9 Del. C. 1953, § 752; 53 Del. Laws, c. 50, § 2; 55 Del. Laws, c. 85, § 6J.;



§ 753. Collection and deposit of park district taxes

(a) The department of finance or receiver of taxes and county treasurer shall collect such taxes in the same manner and at the same time as provided by law for the collection of taxes for other purposes; provided, however, that in New Castle County the Department of Finance shall allow no abatement or discount upon any taxes levied by park district purposes required to be delivered by them; and shall after the September 30 in the year in which the tax rolls shall be delivered to them, add to the taxes to be paid a penalty of one half of 1 percent per month until the same shall be paid.

(b) All money so collected shall be paid to the treasurer of the park district and shall be deposited by said treasurer in accordance with the provisions of § 771 of this title.

9 Del. C. 1953, § 753; 53 Del. Laws, c. 50, § 2; 55 Del. Laws, c. 85, § 6K.;



§ 754. Report of park district tax collections and payment of collected taxes

(a) The department of finance or receiver of taxes and county treasurer shall on the first day of each month make a report to the park board of the park district for which he or she is collecting taxes of all taxes collected in the previous month. The report shall show a complete breakdown of taxes collected, such as debt service and such other information as may be required.

(b) The department of finance or receiver of taxes and county treasurer shall, not less than once each calendar month, pay over to the treasurer of said park district all funds collected by him or her for the park district.

9 Del. C. 1953, § 754; 53 Del. Laws, c. 50, § 2; 55 Del. Laws, c. 85, § 6L; 70 Del. Laws, c. 186, § 1.;






Subchapter V Bonds; Powers to Issue; Terms

§ 760. Bonds; limitation

For the payment of land purchased for parks or boulevards, for the building, maintaining, improving and protecting of the same and for the payment of the expenses incident thereto, or for the acquisition of real estate and lands to be used as a site for recreation centers, any park district is authorized to issue the bonds of such park district and pledge its property and credit therefor to an amount including existing indebtedness of such district so that the aggregate indebtedness of such district shall not exceed 2 1/2 percent of the value of the taxable property therein, to be ascertained by the last assessment for county taxes previous to the issue from time to time of such bonds.

9 Del. C. 1953, § 760; 52 Del. Laws, c. 42.;



§ 761. Issuance of bonds; use authorized

The issue of bonds by any park district shall be authorized by ordinance, and a copy of the same properly certified by the secretary shall be filed with the department of finance or receiver of taxes and county treasurer.

9 Del. C. 1953, § 761; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6M.;



§ 762. Attestation of bonds; interest; maturity; sale

Such bonds of a park district shall be issued when authorized under §§ 760 and 761 of this title in the name of the district, signed by the president and secretary, and countersigned by the treasurer, with the seal of said district affixed; they shall bear interest at not exceeding 5 percent per annum payable semiannually, and the principal shall be payable at such time and place as may be determined by the board, not exceeding 20 years from their date. The board of such district may sell the bonds in any manner it deems for the best interests of the district, at not less than par, and the proceeds thereof shall be used exclusively for the purpose authorized in this chapter.

9 Del. C. 1953, § 762; 52 Del. Laws, c. 42.;



§ 763. Tax for interest and principal

All park districts, at or before the time of issuance of bonds, shall provide for the levy of taxes, in addition to all other taxes, sufficient to pay the principal of and interest upon said bonds as the same becomes due, and shall file a certified copy of the ordinance or ordinances providing for the levy of said taxes with the department of finance or receiver of taxes and county treasurer.

9 Del. C. 1953, § 763; 52 Del. Laws, c. 42; 55 Del. Laws, c. 85, § 6N.;



§ 764. Issuance of bonds; bond anticipation notes

Whenever the commission shall have authorized the issuance of bonds by an ordinance duly adopted pursuant to lawful authority, the commission may borrow money in anticipation of the issuance of such bonds so authorized and, for such purpose, may issue, and from time to time, renew negotiable bond anticipation notes of the commission of an aggregate principal amount not exceeding the principal amount of such bonds authorized by such ordinance. The commission shall authorize such notes by a resolution or resolutions which shall determine the date on which such notes are to be payable, the maximum principal amount thereof and the rate or maximum rate of interest to be borne thereby and the manner of their signing. The faith and credit of the commission are hereby pledged to the payment of the principal of and interest on any notes issued pursuant to this section.

9 Del. C. 1953, § 764; 52 Del. Laws, c. 42.;



§ 765. Use of funds

Moneys raised by the issuance of notes in anticipation of the issuance of bonds shall be used only to finance the purpose or purposes for which the proceeds of the bonds may be used and such proceeds shall be applied, to the extent necessary, to pay and retire such notes.

9 Del. C. 1953, § 765; 52 Del. Laws, c. 42.;






Subchapter VI Miscellaneous Provisions

§ 770. General corporate powers

Every park district shall, from the time of its organization, be a body corporate and politic by such name as set forth in the petition for its organization and shall have and exercise the following powers:

(1) To adopt a corporate seal and alter the same at pleasure; to sue and be sued; to contract in furtherance of any of its corporate purposes;

(2) To acquire by gift, devise, grant or purchase, any and all real estate, or rights therein necessary for building, laying out, extending, adorning and maintaining any such parks, boulevards and driveways, or for effecting any of the powers or purposes granted under this Code as its board may deem proper, whether such lands be located within or without such district;

(3) To acquire by gift, bequest or purchase any personal property necessary for its corporate purposes;

(4) To pass all necessary ordinances, rules and regulations for the proper management and conduct of the business of the board and district and to establish by ordinance all needful rules and regulations for the government and protection of parks, boulevards, and driveways and other property under its jurisdiction, and to effect the objects for which such districts are formed;

(5) To rent or lease park property for income producing purposes consistent with the operation of park and recreation activities;

(6) To establish and collect fees for the use of park facilities;

(7) To prescribe such fines and penalties for the violation of ordinances as it shall deem proper not exceeding $200 for any 1 offense, which fines and penalties may be recovered by suit in the name of such district before the Superior Court in the county in which such violation occurred, and all fines when collected shall be paid into the treasury of such district;

(8) To enter into agreements with other agencies, organizations or individuals for the rental or lease of lands or facilities owned by such agencies, organizations or individuals;

(9) To manage and control all officers and property of such districts.

9 Del. C. 1953, § 770; 52 Del. Laws, c. 42.;



§ 771. Deposit of funds

(a) Any park district, when so requested by its treasurer, shall designate a bank or banks or other depository in which the funds of the district may be deposited. When a bank has been designated as a depository it shall continue as such until 10 days have elapsed after a new depository is designated and has qualified by furnishing the statements of resources and liabilities required by this section. When a new depository is designated, the district shall notify the sureties of its treasurer of that fact, in writing, at least 5 days before the transfer of funds. Such treasurer shall be discharged from responsibility for all such funds and moneys deposited in a bank or depository, so designated, while such funds and moneys are so deposited.

(b) No bank shall be qualified to receive such funds or moneys until it has furnished the district with copies of the last 2 sworn statements of resources and liabilities which such bank is required to furnish to the State Bank Commissioner. Each bank designated as a depository for moneys or funds shall, while acting as such depository, furnish the district with a copy of all statements of resources and liabilities which it is required to furnish to the State Bank Commissioner; provided, that if such funds or moneys are deposited in a bank, the amount of such deposits shall not exceed 75% of the capital stock and surplus of such bank, and such treasurer shall not be discharged from responsibility for any funds or moneys deposited in excess of such limitation.

9 Del. C. 1953, § 771; 52 Del. Laws, c. 42.;



§ 772. Recreational programs and other special powers

All park districts shall have power to plan, establish and maintain recreational programs, provide musical concerts, to construct, equip and maintain field houses, gymnasiums, assembly rooms, comfort stations, indoor and outdoor swimming pools, wading pools, bathing beaches, bath houses, locker rooms, boating basins, boat houses, lagoons, skating rinks, piers, conservatories for the propagation of flowers, shrubs, and other plants, animal and bird houses and enclosures, athletic fields with seating stands, golf, tennis, and other courses, courts, and grounds, and the power to make and enforce reasonable rules, regulations, and charges therefor. The express enumeration of each of the foregoing recreational facilities and equipment which park districts are herein given the power to provide shall not be construed as a limitation upon said park districts, nor prohibit any park district from providing any other facilities or equipment which may be appropriate for park purposes in any park of said district, nor shall the same in any way be held to limit the power and authority conferred upon park districts under other sections of this chapter.

9 Del. C. 1953, § 772; 52 Del. Laws, c. 42.;



§ 773. Approval of the General Assembly

When land has been acquired under the provisions of this chapter, it is to be considered as a public trust and may not be sold or otherwise disposed of without prior approval by an act of the General Assembly.

9 Del. C. 1953, § 773; 52 Del. Laws, c. 42.;









CHAPTER 8. COUNTY LIBRARIES

Subchapter I General Purposes

§ 801. Creation of county library agency; powers of county library administrator

(a) The government of each county shall create a library agency as a part of the executive branch of county government and, in accordance therewith, shall have the power:

(1) To establish and administer a county library system offering to residents of the county access to services and resources and guidance in their use. Each county may create a countywide library system offering free and equal access to such services and resources to every resident of the county, or each county may create library districts within the county supported by taxes levied upon real property within said districts as provided for in this chapter providing that county residents who are not residents of a library district shall have access to such library district's services and resources upon payment of a fee set by ordinance of the county;

(2) To receive, by taxation or otherwise, accept, administer and expend any money, materials or other aid granted, appropriated or otherwise provided by local, state or federal governments, or by any source, public or private, in accordance with the terms thereof, for the purposes provided in this chapter;

(3) To perform all other activities pertinent to the organizational function of the library agency.

(b) The county executive or President of Levy Court, whichever applies, upon the approval of the county library advisory board, may appoint a county library administrator who shall be referred to as county librarian, or the county library manager in New Castle County, who shall be the administrator of the county library agency.

59 Del. Laws, c. 480, § 2; 60 Del. Laws, c. 162, § 1; 71 Del. Laws, c. 401, § 13.;



§ 802. County library advisory board

There is hereby created in each county a county library advisory board which:

(1) Shall serve in an advisory capacity to the county library administrator and the county library agency;

(2) Shall bring local library needs to their attention and shall recommend to them means for implementation of an effective county library system;

(3) May, through its members on the Council on Libraries, bring library matters to the attention of the Administrator of State Library Services.

(4) In New Castle County, shall serve as a subcommittee to the Department of Community Services Board.

59 Del. Laws, c. 480, § 2; 71 Del. Laws, c. 401, § 14.;






Subchapter II Method of Creating and Operating Library Systems in Kent County

§ 803. Authority to establish systems

Kent County may establish a countywide library system or 1 or more district library systems by ordinance after public hearing held after 10 days' notice published once in a newspaper of general circulation in the County. In the event a district library is created said ordinance shall also create a library commission for each library district to advise the Levy Court on the operation of the district library. This power includes the power to acquire real estate by purchase, gift or devise.

60 Del. Laws, c. 162, § 2.;



§ 804. Payment of costs of countywide library system

In the event that a countywide library system is established in Kent County, the cost of establishment, maintenance, operation and all other costs thereof shall be paid from the general fund of the County out of general county tax proceeds.

60 Del. Laws, c. 162, § 2.;



§ 805. Library districts — Establishment; budget

Should Kent County elect to establish 1 or more library districts within the County, the County shall levy and raise by taxation a special district library tax for the purpose of the establishment of such a library in each district, and for the maintenance and increase and support of the library such sum of money as is annually approved in a budget for such purpose by the county governing body, said budget to be adopted at the same time the annual county budget is adopted. A library district may be created and a tax raised pursuant to this subchapter to raise funds to pay the Sussex or New Castle County government a contract fee to allow residents of said Kent County district the privilege of using a library located in Sussex or New Castle Counties.

60 Del. Laws, c. 162, § 2.;



§ 806. Library districts — Tax rate

After the district library budget or budgets have been adopted, the Kent County Levy Court shall fix a district library tax rate or rates based upon the most recent assessment made by them of the real property located in each district sufficient to raise the amount determined to be raised in the budget for each county library district.

60 Del. Laws, c. 162, § 2.;



§ 807. Library districts — Tax levy

After the Kent County Levy Court has fixed the district library tax rate or rates, it shall levy the district library tax or taxes on the real property located within each library district according to such tax rate or rates applied to the most recent assessment list in the County. The district library tax or taxes shall be in addition to and levied at the same time as the annual county tax.

60 Del. Laws, c. 162, § 2.;



§ 808. Library districts — Delivery of duplicate assessment list

Promptly after levying the district library tax or taxes the Kent County Levy Court shall deliver to the Receiver of Taxes and County Treasurer, for his or her use in collecting the taxes, the duplicate assessment list for each library district as prepared and furnished to the county government by the Board of Assessment.

60 Del. Laws, c. 162, § 2; 70 Del. Laws, c. 186, § 1.;



§ 809. Library districts — Tax collection warrant

(a) At the time of delivery of the duplicate assessment lists to the Receiver of Taxes and County Treasurer there shall be attached to each list a tax collection warrant which shall be executed in the manner and substantially in the form prescribed by subsections (b) and (c) of this section.

(b) Each warrant shall be dated as of the date on which the taxes referred to therein were levied and shall be signed by at least 2 elected officials of the Kent County Levy Court and sealed with the seal of the County and attested by the Clerk of the Peace.

(c) The warrants shall be substantially in the following form:

STATE OF DELAWARE

SS.

KENT COUNTY

To the Receiver of Taxes and County Treasurer of Kent County, greetings:

We command you that you collect from the persons named in the duplicate assessment list annexed hereto, for their library district taxes payable to Kent County for the year beginning July first next,...... percent as a rate upon every one hundred dollars on the amount of their respective assessments; and if any person named in the annexed duplicate assessment list shall not pay that person's tax after you have demanded payment, we command you in such case that you collect the tax, or the part thereof remaining unpaid, with lawful costs, in the manner prescribed by law. And we further command you that you pay the amount which, according to this warrant and the annexed duplicate assessment list you are required to collect, in the manner and within the times appointed by law in this behalf. Hereof fail not at your peril.

Given at Dover by the order of Kent County, under the hands of us, members of said county governing body, the........... day of..............., A.D. .........

Seal of Office of the

Clerk of Peace                                  Commissioners   =p0;0 ATTEST:

60 Del. Laws, c. 162, § 2; 70 Del. Laws, c. 186, § 1.;



§ 810. Library districts — Collection of library district taxes; lien on real property

Thereafter the district library tax or taxes shall be collected by the Receiver of Taxes and County Treasurer at the same time and in the same manner as the annual general county tax is collected according to Title 9, Chapters 86 and 87, and shall be a lien on real property within the county library district or districts the same as the annual county tax levy according to Title 9, Chapters 86 and 87.

60 Del. Laws, c. 162, § 2.;



§ 811. General borrowing power

Under the circumstances and conditions set forth in this subchapter, money may be borrowed by Kent County in aid of any public library in the County now or hereafter established whether a countywide or district library.

60 Del. Laws, c. 162, § 2.;



§ 812. Adoption of resolution

The Kent County Levy Court shall adopt a resolution to the effect that it deems it advisable that a specified sum of money be borrowed for some specified purpose or purposes and whether the borrowing is to be for a countywide or district library.

60 Del. Laws, c. 162, § 2.;



§ 813. Submission of resolution to voters

The Kent County Levy Court shall submit the question of the approval or rejection of the resolution to the residents of the library district, 18 years of age or older, at a special referendum called for the purpose or to the residents, 18 years of age or older, of the County as a whole if the borrowing is for a countywide library.

60 Del. Laws, c. 162, § 2.;



§ 814. Notice of resolution; publication; form

The Kent County Levy Court shall give notice that the resolution will be submitted to the voters. Such notice shall be given by publication in 2 issues of a newspaper of general circulation in Kent County and by printed advertisements posted in at least 5 public places in the district at least 10 days prior to the date of the special referendum at which the resolution will be submitted to the voters. The notice shall state the substance of the resolution, and the day, hour and place that it will be submitted to the voters.

60 Del. Laws, c. 162, § 2.;



§ 815. Election ballot

The Kent County Levy Court shall appoint the persons to conduct the election. The polls shall remain open at least 4 hours. All residents of the County, 18 years of age or older, shall be entitled to vote at such election if the borrowing is for a countywide library. If the borrowing is for a district library only the residents of the library district, 18 years of age or older, shall be entitled to vote. The voting shall be by ballot on which shall be written or printed the words "for the resolution in aid of the library" or "against the resolution in aid of the library."

60 Del. Laws, c. 162, § 2.;



§ 816. Results of election

If a majority of the votes cast be for the resolution in aid of the library, authority to borrow the amount of money specified in the resolution shall be deemed to be thereby conferred. If a majority of the votes cast be against the resolution in aid of the library, the money shall not be borrowed.

60 Del. Laws, c. 162, § 2.;



§ 817. Bonds — Issuance; form

If the results of the election be for the resolution in aid of the library, the Kent County Levy Court shall borrow the amount specified in the resolution and for this purpose may issue a bond or bonds for the amount. Such bond or bonds shall be in such form and denomination, shall bear such date and be at such rate of interest without limitation which may be determined by resolution of the Kent County Levy Court and shall mature at such time or times as the Kent County Levy Court determines. Any bond issued shall be signed by the President of the Kent County Levy Court and attested by the Clerk of Peace, and shall be sealed with the county seal. The faith and credit of Kent County shall be deemed to be pledged by every bond issued under this subchapter.

60 Del. Laws, c. 162, § 2.;



§ 818. Bonds — Payment of interest and principal; sinking fund

Whenever any bond or bonds have been issued under this subchapter, the Kent County Levy Court shall annually raise by levy and taxation a sum sufficient for the payment of the interest on the amount or amounts borrowed and shall likewise raise from time to time by levy and taxation such sum or sums as shall be necessary to establish a sinking fund for the payment of the debt secured by the bond or bonds at or before the maturity thereof. The sums authorized to be raised for interest and for a sinking fund shall be raised in the same manner as the county library tax is raised and shall be in addition to all sums authorized to be raised by the County by any other statute. If the improvements for which bonds are sold are for the benefit of a library district, only the real property in that library district shall be taxed.

60 Del. Laws, c. 162, § 2.;



§ 819. Bonds — Assumption of existing library district bonds

In the event any district library commission created pursuant to Chapter 71 of Title 14 conveys any property to the Kent County Levy Court for which bonds are outstanding, the Kent County Levy Court shall assume all obligations of said bonds if the property is used for a countywide library system but if the property is used for a district library system the cost of paying interest and principal on said bonds shall be included in the annual tax levy on real property in that district only.

60 Del. Laws, c. 162, § 2.;









CHAPTER 9. DOGS

Subchapter I General Provisions

§ 901. Definitions

The following words and phrases shall have the meaning ascribed to them in this chapter unless the context clearly indicates otherwise:

(1) "Animal shelter" shall mean a facility which is used to house or contain animals and which is owned, operated or maintained by an incorporated humane society, animal welfare society, society for the prevention of cruelty to animals or other not-for-profit organization devoted to the welfare, protection and humane treatment of such animals.

(2) "County" shall mean New Castle, Kent and Sussex Counties as these territorial political subdivisions within the State are delineated respectively in Chapter 1 of this title.

(3) "Dog control agent" shall mean an individual employed by a county, or employed by an independent contractor of a county, for the purpose of enforcing dog control laws, rules, regulations and ordinances.

(4) "Primary enclosure" shall mean any structure used or designed for use to restrict a dog to a limited amount of space, including, but not limited to, a room, pen, cage, compartment or hutch.

(5) "Retail dog outlet" shall mean any premises where dogs are sold, or offered or maintained for sale, on a retail basis. The term shall not include:

a. Dogs which are produced and raised on such premises and are sold, offered or maintained for sale, by a person who resides on such premises;

b. The selling of a single litter of puppies or any part thereof during a calendar year; or

c. Any publicly operated or private, charitable or nonprofit animal shelter, pound, humane society, or animal rescue organization.

77 Del. Laws, c. 179, § 2; 77 Del. Laws, c. 428, § 6.;



§ 902. Fees for dog and kennel licenses; terms

(a) Dog licenses. — Each county shall issue dog licenses. Every dog owner shall obtain said dog license in the county in which the dog owner resides or where the retail dog outlet is located. Any dog license purchased from the Department of Natural Resources and Environmental Control shall remain valid through the expiration date noted, at which time a license must be purchased from the county. The counties, in their discretion, shall set the license fees and provide applications for the following licenses:

(1) Individual dog owner licenses. — Except for persons residing within the corporate limits of the City of Wilmington, the owner of any dog, 6 months of age or older, on or before March 1, shall apply to the county or its duly authorized agents on a form prescribed by the county for an individual dog owner license for such dog. All individual dog owner licenses shall be valid through December 31, and the valid period of the license is to be determined by the county but may not exceed 3 years. The counties may, in their discretion, charge up to $10, on an annual basis, for an individual dog owner license for a spayed or neutered dog and up to $15, on an annual basis, for an individual dog owner license for an unspayed or unneutered dog.

(2) Retail dog outlet licenses. — Each owner of a retail dog outlet in the State must apply to the county for a retail dog outlet license on or before March 1. A retail dog outlet license shall be valid through December 31 but may not exceed 1 year.

(3) Kennel licenses. — Any person who maintains a kennel wherein more than 4 dogs are kept for show, trial, sale, breeding or other purposes may apply to the county in which the kennel owner resides or its duly authorized agents on a form prescribed by the county for a kennel license in lieu of an individual dog owner license for each dog. Kennel licenses shall be valid through December 31, and shall not be valid for more than 1 calendar year.

(4) Lost or stolen dog licenses or tags. — Each county shall adopt a policy to issue a replacement individual dog owner license, retail dog outlet license or kennel license, or the tags accompanying such license, and shall set the fees for such replacement licenses or tags.

(5) The license fee limitations of $10 for a spayed or neutered dog and $15 for an unspayed or unneutered dog as set forth in paragraph (a)(1) of this section shall expire July 22, 2011, unless otherwise provided by a subsequent act of the General Assembly.

(b) Upon application and payment of the fee for an individual dog owner license, retail dog outlet license, or kennel license, the applicant shall be entitled to receive a license, provided proof of a currently valid rabies vaccination can be presented for each dog for which the license is sought. Each individual dog owner license, retail dog outlet license and kennel license shall show the date on which the license fee is paid. The county or its duly authorized agent shall issue each license showing the year for which the license is paid and the serial number of the license. Each issued license will be accompanied by either a metal tag or an alternative method of identification, such as, but not limited to, a microchip or tattoo. In the event a dog tag is issued, the tag shall be of a design to be adopted by the county, and shall be affixed to the collar by the owner of such dog. Dog collars with associated county tags may be removed and need not be worn at all times when the dog is licensed as [sic] a kennel or retail dog outlet and is housed in an enclosure or a pen. If the collar has been removed, a valid dog tag and license must be readily available for review by a dog control agent as proof that the individual dog is licensed. Dogs engaged in the act of hunting are exempted from wearing county tags while they are in the act of hunting, but must have some means of valid identification on the dog, and a valid dog tag and license must be available for review by a dog license agent while the dog is in the act of hunting.

(c) Whoever fails to secure a valid dog license, retail dog dealer's license or kennel license for the calendar year on or before March 1, or when otherwise required by this section shall be fined not less than $50. The county may impose fines in excess of $50. For each subsequent offense occurring within 12 months of a prior offense, the person shall be fined not less than $100. The county may impose fines in excess of $100 for subsequent offenses. The minimum fine for a subsequent offense shall not be subject to suspension. Conviction for the failure to pay the license tax is a violation.

(d) Each county may revoke any individual dog owner license, retail dog outlet license or kennel license issued by said county, and may deny any person the right to secure any such license for a period of time within the Department's discretion, if the licensee or person has been convicted of animal cruelty under the laws of Delaware or any state or federal law.

(e) The license fee set by the county pursuant to subsection (a) of this section shall not be required to be paid when the dog is one which qualifies as a seeing eye, lead or guide dog or as a dog which has previously served in a branch of the United States armed forces. The county shall issue either a metal license tag or an alternative method for identification in accordance with subsection (b) of this section to such persons without the necessity of the payment of the dog license fee.

77 Del. Laws, c. 179, § 2; 77 Del. Laws, c. 428, § 6.;



§ 903. Inspections of facilities and premises; suspension of kennel or retail dog dealer license

(a) Dog control agents are hereby authorized to inspect the facilities for which a kennel or retail dog outlet license is sought or obtained during normal business hours or by appointment for the purpose of ascertaining whether the facilities satisfy the requirements for the humane handling, care and treatment of dogs specified in § 904 of this title. It shall be unlawful for any person to refuse admittance to a dog control agent for the purpose of making inspections.

(b) Any dog control agent having probable cause to believe a violation of § 904 of this title has or is taking place may enter upon the premises of the owner or custodian of any dog subject to such violation for purposes of investigating whether a violation of § 904 of this title has occurred; provided that the investigation can be conducted without having to enter a dwelling house or other structure used in connection therewith. A dog control agent may enter into a dwelling house or other structure only with the permission of the owner or occupant thereof or pursuant to a legally obtained search warrant, and is accompanied by a police officer or is a police officer as that term is defined in § 1911 of Title 11.

(c) If, upon inspection or investigation, the premises or facilities are found not to satisfy the requirements for the humane handling, care and treatment of dogs specified in § 904 of this title, the operator of such premises or facilities shall be issued a warning identifying the deficiencies. Such operator shall have a minimum of 10 business days to bring the premises or facility into compliance with § 904 of this title; provided, that this time period may be extended by the county, at its discretion, for up to 60 days. If, upon expiration of the warning period, such premises or facilities have not been brought into compliance, the operator shall be fined in accordance with the terms specified in [former] § 714 of Title 7 [repealed]. The county may also issue an order suspending the kennel license or retail dog outlet license, if any, until the cited deficiencies are remedied. The licensee shall be entitled to an administrative review of such order as established by the county in accordance with the Administrative Procedures Act [§ 10101 et seq. of Title 29].

(d) Whenever the county suspends a license in accordance with this section, a dog control agent may seize and impound any dog in possession, custody or care of the person whose license is suspended if there are reasonable grounds to believe that the dog's health, safety or welfare is endangered.

77 Del. Laws, c. 179, § 2; 77 Del. Laws, c. 428, §§ 1, 6.;



§ 904. Specifications for the humane handling, care and treatment of dogs

(a) General facilities. —

(1) Structural strength. — Housing facilities for dogs shall be designed and constructed so that they are structurally sound. They shall have no sharp points or edges that could injure the dogs, and they shall contain the dogs securely and restrict other animals from entering.

(2) Storage. — Supplies of food and bedding shall be stored in a manner that protects the supplies from spoilage, contamination and vermin infestation. Foods requiring refrigeration shall be stored accordingly.

(3) Drainage and waste disposal. — Provision shall be made for the regular collection, removal and disposal of animal and food wastes, bedding, debris and dead animals in a manner that minimizes contamination and disease risks. If housing facilities are equipped with disposal facilities and drainage systems, they shall be constructed and operated so that animal wastes and water are rapidly eliminated and the dogs stay dry. All drains shall be properly constructed, installed and maintained. If closed drainage systems are used, they shall be equipped with traps and prevent the backflow of gases and the backup of sewage onto the floor.

(b) Indoor housing facilities. —

(1) Heating, cooling and temperature. — Indoor housing facilities for dogs shall be sufficiently heated and cooled when necessary to protect the dogs from temperature extremes and to provide for their health and well-being. When dogs are present, the ambient temperature in the facility shall not be allowed to fall below 50°F (10°C) for dogs not acclimated to lower temperatures and for those breeds that cannot tolerate lower temperatures without stress or discomfort (such as short-haired breeds). Dry bedding or other methods of conserving body heat shall be provided when temperatures are below 50°F (10°C). The ambient temperature shall not fall below 45°F (7.2°C) for more than 4 consecutive hours when dogs are present, and shall not rise above 85°F (29.5°C) for more than 4 consecutive hours when dogs are present.

(2) Ventilation. — Indoor housing facilities for dogs shall be sufficiently ventilated when dogs are present to provide for their health and well-being, and to minimize odors, drafts, ammonia levels and moisture condensation. Ventilation shall be provided by windows, vents, fans or air conditioning.

(3) Lighting. — Indoor housing facilities for dogs shall have ample lighting by natural or artificial means. Lighting in indoor housing facilities shall be sufficient to allow observation of the physical condition of the dogs so housed, and to permit routine inspection and cleaning of the facility. Dogs housed in these facilities shall be provided a regular diurnal lighting cycle of either natural or artificial light. Primary enclosures shall be placed so as to protect the dogs from excessive light.

(4) Interior surfaces. — The floors and walls of indoor housing facilities shall be constructed and maintained so that they are substantially impervious to moisture and may be readily sanitized.

(c) Outdoor housing facilities. —

(1) Restrictions. — Dogs that are not acclimated to the outdoor temperatures prevalent in the area or region where they are maintained and breeds of dogs that cannot tolerate the prevalent outdoor temperatures without stress or discomfort (such as short-haired breeds in cold climates) may not be kept in outdoor facilities unless the practice is specifically approved by a licensed veterinarian.

(2) Shelter from the elements. — Dogs shall be provided with proper shelter to protect them against inclement weather, preserve their body heat, and allow them to remain dry during rain or snow. Sufficient clean bedding material or other means of protection from the weather shall be provided when the ambient temperature falls below the temperature to which the dog is acclimated. Additional bedding material or other means of protection shall be provided when the temperature is 35°F (1.7°C) or lower.

(3) Shelter from sunlight. — In addition to the shelter structure, 1 or more separate outside areas of shade shall be provided to allow the dogs to protect themselves when sunlight is likely to cause overheating or discomfort.

(4) Construction. — Housing facilities for dogs shall be constructed to provide for the health and comfort of the animals. The floors and walls of outdoor housing facilities shall be constructed and maintained so that they are substantially impervious to moisture and may be readily sanitized. Mobile or traveling housing facilities, metal barrels, cars, refrigerators or freezers, and the like shall not constitute proper shelter.

(d) Primary enclosures. —

(1) Space requirements. — Primary enclosures shall be constructed and maintained to provide sufficient space to allow each dog to turn about freely and to stand erect, sit and lie down in a comfortable, normal position. Each dog housed in a primary enclosure shall be provided with a minimum amount of floor space, which shall be calculated according to the procedure prescribed in 9 C.F.R. § 3.6(c)(1).

(2) Space requirements when nursing puppies. — Each bitch with nursing puppies shall be provided with an additional amount of floor space, based on her breed and behavioral characteristics, and in accordance with generally accepted husbandry practices. If the additional amount of floor space for each nursing puppy is less than 5% of the minimum requirement for the bitch, the housing shall be approved by a licensed veterinarian.

(3) Height. — The interior height of a primary enclosure shall be at least 6 inches higher than the head of the tallest dog in the enclosure when it is in a normal standing position.

(4) Use of tethers. — If dog houses with tethers are used as primary enclosures for dogs kept outdoors, the tethers shall be attached so that the dog cannot become entangled with other objects or come into physical contact with other dogs in the housing facility, and so the dog can roam to the full range of the tether. The tether shall be of a type commonly used for the size dog involved, made of material not normally susceptible to being severed by the dog through chewing or otherwise, and shall be attached to the dog by means of a well-fitted collar that will not cause trauma or injury to the dog. The tether shall be a minimum of 10 feet in length and allow the dog convenient access to the dog house and to food and water containers.

(5) Wire flooring. — A dog may be sheltered in a primary enclosure having wire flooring if the wire flooring is kept in good repair and does not result in injuries to the dog. The flooring shall be constructed so as not to allow passage of the animal's feet through any openings in the floor of the enclosure. Such flooring shall not sag or bend significantly between structural supports. For primary enclosures built after October 1, 1998, or any floors installed after that date, if the flooring is constructed of metal strands, such strands shall either be greater than 1/8 of an inch in diameter (9 gauge wire) or shall be coated with a material such as plastic or fiberglass.

(6) Exceptions. — Paragraphs (d)(1) through (5) of this section shall not apply to licensed retail dog dealers if all of the following conditions are met:

a. The primary enclosure is constructed and maintained to provide sufficient space to allow the dog to turn about freely and to stand erect, sit and lie down in a comfortable, normal position;

b. The dog is being offered for sale on a retail basis, or has been sold and is awaiting physical transfer to its new owner; and

c. The dog is maintained in a primary enclosure that keeps the dog on display to patrons of the retail dog outlet during its normal business hours.

(e) Animal health and husbandry standards. —

(1) Compatible grouping. — Dogs that are housed in the same primary enclosure shall be compatible with the following restrictions:

a. Females in heat may not be housed in the same primary enclosure with males, except for breeding purposes.

b. Any dog exhibiting a vicious or overly aggressive disposition shall be housed separately.

c. Puppies 4 months of age or less may not be housed in the same primary enclosure with adult dogs other than their dams or foster dams.

d. Dogs may not be housed in the same primary enclosure with any other animal species, unless they are compatible.

e. Dogs under quarantine or treatment for a communicable disease shall be separated from other dogs and other susceptible animal species in such a manner as to minimize the dissemination of such disease.

(2) Feeding. — Dogs shall be fed at least once each day, except as otherwise might be required to provide adequate veterinary care. The food shall be free from contamination, wholesome, palatable and of sufficient quantity and nutritive value to maintain the normal condition and weight of the dog. The diet shall be appropriate for the individual dog's age and condition.

(3) Food receptacles. — Food receptacles shall be readily accessible to all dogs and shall be located so as to minimize contamination by excreta. The receptacles shall be durable and shall be kept clean. The food receptacles shall be sanitized at least once per week. Disposable food receptacles may be used but shall be discarded after each feeding. Self-feeders may be used for the feeding of dry food but shall be sanitized regularly to prevent molding, deterioration or caking of feed.

(4) Watering. — If potable water is not continually available to the dogs, it shall be offered to the dogs as often as necessary to ensure their health and well-being. Watering receptacles shall be kept clean and shall be sanitized at least once per week.

(5) Cleaning of primary enclosure. — Excreta and food waste shall be removed from a primary enclosure, including any floor area or ground surface beneath the primary enclosure, on a daily basis. When steam or water is used to clean the primary enclosure, whether by hosing, flushing or other methods, dogs shall be removed, unless the enclosure is large enough to ensure that the dogs will not be harmed, wetted or distressed in the process. Standing water shall be removed from the primary enclosure and dogs in other primary enclosures shall be protected from being contaminated with water and other wastes during the cleaning.

(6) Housekeeping for premises. — Premises where housing facilities are located, including buildings and surrounding grounds, shall be kept clean and in good repair to protect the dogs from injury and to facilitate the husbandry practices set forth in this section.

77 Del. Laws, c. 179, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 428, § 6.;



§ 905. Licensing agents; bond requirements; service charge; negotiations

(a) Each county may authorize as many qualified persons or companies as licensing agents as it deems necessary to effectuate the efficient distribution of dog licenses.

(b) The bond requirement may be determined by the county.

(c) Licensing agents may add a service charge to the required fee for a license. This fee shall be set by each county in its discretion.

(d) Each county may adopt, amend, modify or repeal rules and regulations to effectuate the policy and purpose of this section.

77 Del. Laws, c. 179, § 2; 77 Del. Laws, c. 428, § 6.;



§ 906. Reciprocity of dog license

(a) Each county shall establish a licensing system which identifies the county in which the dog's owner maintains that owner's primary residence.

(b) When by or pursuant to the authority under this chapter a dog is licensed by its owner within the county then such dog shall not need an additional license within the other counties of this State.

(c) When by or pursuant to the laws of the state of the owner's primary residence, a person licenses in that person's own state of residence, then such dog shall not need an additional license in this State.

77 Del. Laws, c. 179, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 428, § 6.;



§ 907. Rules and regulations

Each county shall have the authority to enact all rules and regulations, including the authority to set the amount of license fees to license dogs or kennels, in furtherance of the provisions of this chapter.

77 Del. Laws, c. 179, § 2; 77 Del. Laws, c. 428, § 6.;



§ 908. Dogs running at large

(a) No dog shall be permitted to run at large at any time, unless the dog is accompanied by the owner or custodian and under the owner's or custodian's reasonable control and is licensed in accordance with county ordinances, except that a person who is an occupant of a farm or property containing 20 acres or more on which there are no more than 3 resident dwelling units may permit a dog to run at large between October 1 and the last day of February, next following. Any owner or custodian who violates this subsection shall be fined not less than $25 or more than $50. For each subsequent offense occurring within 12 months of a prior offense, the person shall be fined not less than $50 or more than $100. The minimum fine for a subsequent offense shall not be subject to suspension. For the purposes of this section, the term "dog" shall mean any dog or dog hybrid. Allowing a dog to run at large is a violation.

(b) The owner or custodian of every dog shall, at all times between the hours of sunset and sunrise of each day, keep such dog either:

(1) Confined within an enclosure from which it cannot escape; or

(2) Firmly secured by means of a collar or chain or other device so that it cannot stray from the premises on which it is secured; or

(3) Under the reasonable control of some person or when engaged in lawful hunting accompanied by the owner or custodian.

(c) Whoever, being the owner, custodian, possessor or harborer of any female dog, allows such dog to run or remain at large in this State while in heat shall be fined not less than $50 nor more than $100. For each subsequent offense occurring within 12 months of a prior offense, the person shall be fined not less than $100 or more than $200. The minimum fine for a subsequent offense shall not be subject to suspension. Allowing a female dog to run at large while in heat is a violation.

(d) Whoever, being the owner, custodian, possessor or harborer of any dog that while running at large and without provocation, bites a person, shall be fined not less than $100 nor more than $500. For each subsequent offense involving the same dog, such owner, custodian, possessor or harborer shall be fined not less than $750 or more than $1,500. The minimum fines provided for in this subsection, $100 for the first offense and $750 for each subsequent offense, shall not be subject to suspension.

(e) Upon conviction in any court of an offense under subsection (d) of this section, the court shall cause a report to be forwarded to the county in which the offense occurred or to the dog control authority in each county as designated by the county. Said report shall contain the name of the defendant, the name of the dog, the license number of the dog, the date of the offense and the date of conviction. The county shall maintain these reports for a period of 3 years.

77 Del. Laws, c. 428, § 7.;



§ 909. Destruction of muskrat dens, poultry or livestock

No owner or custodian of any dog shall permit such dog to injure, destroy or disturb any muskrat den, trap, lead or house or any poultry or livestock.

77 Del. Laws, c. 428, § 7.;



§ 910. Dogs deemed personal property; theft; penalty

(a) All dogs shall be deemed personal property and may be the subject of theft pursuant to Chapter 5 of Title 11. Any warrant of arrest or other process issued under or by virtue of the several laws in relation to the theft of such property may be directed to and executed by any police officer, constable, or dog warden.

(b) The presence of any dog, regardless of age, not confined on the premises of a person other than the lawful owner of such dog shall raise no presumption of theft against the owner or tenant of such premises.

(c) No person shall confine any dog not that person's own lawful property without contacting the county, an animal control constable, dog warden or other officer within 48 hours of confining such dog and providing the county, animal control constable, dog warden or other officer with a complete description of the dog, the exact location of the premises on which such dog is to be detained and the name of the owner or tenant of such property.

77 Del. Laws, c. 428, § 7; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 266, § 14.;



§ 911. Injuring or killing dogs for certain acts

(a) Any police officer, animal control constable or dog warden who finds a dog running at large and deems such dog to be an immediate threat to the public health and welfare may kill such dog.

(b) Any person may injure or kill a dog in self-defense or to protect livestock, poultry or another human being at the time such dog is attacking such livestock, poultry or human being.

(c) Any person may injure or kill a dog at the time such dog is wounding another dog if the dog being wounded is on the property of its owner or under the immediate control of its owner and being wounded by a dog that is running at large.

(d) Any person who injures or kills any dog in accordance with this section shall not be held criminally or civilly liable therefor.

77 Del. Laws, c. 428, § 7.;



§ 912. Poisoning of dogs

No person except a law-enforcement officer, animal control constable or dog warden shall place any poison of any description in any place on the person's premises, or elsewhere, where it may be easily found and eaten by dogs.

77 Del. Laws, c. 428, § 7.;



§ 913. Liability of dog owner for damages

The owner of a dog is liable in damages for any injury, death or loss to person or property that is caused by such dog, unless the injury, death or loss was caused to the body or property of a person who, at the time, was committing or attempting to commit a trespass or other criminal offense on the property of the owner, or was committing or attempting to commit a criminal offense against any person, or was teasing, tormenting or abusing the dog.

77 Del. Laws, c. 428, § 7.;



§ 914. Impounding of dog running at large

Any dog found running at large contrary to any of the provisions of this chapter may be impounded and disposed of under such rules and regulations as the county adopts. Any impounded dog shall not be disposed of without 5 days' written notification to the owner of the dog, if ownership can be determined, unless earlier disposal is recommended by a doctor of veterinary medicine.

77 Del. Laws, c. 428, § 7.;



§ 915. Penalties; fines

Whoever violates this chapter, unless otherwise specifically provided, shall be subject to the fines provided for in § 1708 of Title 7 and such fines shall be payable as provided therein.

77 Del. Laws, c. 428, § 7.;



§ 916. Unauthorized acts against a service dog; penalties

(a) "Service dog" means any guide dog, signal dog, or other animal individually trained to do work or perform tasks for the benefit of an individual with a disability, including, but not limited to, guiding individuals with impaired vision, alerting individuals with impaired hearing to intruders or sounds, providing minimal protection or rescue work, pulling a wheelchair, or fetching dropped items.

(b) No person shall intentionally interfere with the use of a service dog by obstructing, intimidating or otherwise jeopardizing the safety of the user or animal. Whoever violates this subsection shall be guilty of a class B misdemeanor.

(c) No person shall intentionally injure or disable a service dog that is being used by its owner or the officer teamed with the dog. Whoever violates this subsection shall be guilty of a class A misdemeanor.

(d) No person shall intentionally kill a service dog owned by a private person or agency. Whoever violates this subsection shall be guilty of a class D felony. This subsection, however, does not apply to a law-enforcement officer as defined by § 222 of Title 11 who is forced to take such action pursuant to the lawful performance of the officer's duties.

(e) No person shall intentionally steal, take or wrongfully obtain a service dog owned by a private person or agency. Whoever violates this subsection shall be guilty of a class E felony.

(f) In any case where a person is convicted under subsection (b), (c), (d) or (e) of this section, that person shall also be ordered to make full restitution for all damages, including incidental and consequential expenses incurred by the service, guide or seeing eye dog owner and the dog which arise out of or are related to the criminal offense.

77 Del. Laws, c. 428, § 7.;



§ 917. County dog law management

(a) In order to enforce this chapter the county shall authorize the hiring of, or contract for, sufficient animal control constables or dog wardens to accomplish the purposes of this chapter.

(b) All animal control constable and dog wardens shall be uniformed and shall be adequately trained and equipped to enforce the dog control laws and ordinances of the State or any of its political subdivisions and the county.

(c) For the purposes of this chapter, the term "animal control constable" shall have the meaning ascribed in Chapter 29 of Title 10. The term "dog warden" shall mean a person employed by the county or an animal control agency to enforce the dog control laws and ordinances of this State or county and any of its political subdivisions. In addition, all police officers may enforce the dog control laws and ordinances of the county, this State and any of its political subdivisions.

77 Del. Laws, c. 428, § 7; 78 Del. Laws, c. 266, § 15.;



§ 918. Rules and regulations

Each county may adopt, amend, modify or repeal ordinances, rules and regulations to effectuate the policy and purposes of this chapter.

77 Del. Laws, c. 428, § 7.;






Subchapter II Dangerous and Potentially Dangerous Dogs

§ 920. Definitions

For the purposes of this subchapter:

(1) "Animal control agency" shall mean the entity acting alone or in concert with other governmental units and legally authorized to enforce the dog control laws and regulations of the State, a county or any municipality.

(2) "Attack" shall mean the deliberate action of a dog, whether or not in response to a command by its owner, to bite, seize with its teeth or pursue any human being or domestic animal with the obvious intent to kill, wound, injure or otherwise harm the human being or domestic animal.

(3) "Dangerous dog" shall mean any dog declared to be dangerous by the Panel pursuant to § 925 of this title or any potentially dangerous dog kept or maintained in violation of § 926(b) of this title.

(4) "Dog" shall mean any dog or dog hybrid.

(5) "Domestic animal" shall mean any dog, poultry or livestock.

(6) "Owner" shall mean any person who owns, keeps, harbors or is the custodian of a dog.

(7) "Panel" shall mean the Dog Control Panel.

(8) "Physical injury" shall mean impairment of physical condition or substantial pain.

(9) "Potentially dangerous dog" shall mean any dog declared to be potentially dangerous by the Panel pursuant to § 926 of this title.

(10) "Proper enclosure" shall mean securely confined indoors or a securely enclosed and locked pen or structure, suitable to prevent the entry of young children and designed to prevent the dog from escaping. Such pen or structure shall have secure sides and a secure top and shall also provide protection from the elements for the animal. If the pen or structure has no bottom secured to the sides, the sides must be embedded at least 2 feet into the ground.

(11) "Serious physical injury" shall mean physical injury which creates a substantial risk of death, or which causes serious and prolonged disfigurement, prolonged impairment of health or prolonged loss or impairment of the function of any bodily organ.

77 Del. Laws, c. 428, § 8.;



§ 921. Dog Control Panel; establishment; organization

(a) The Dog Control Panel created pursuant to the former subchapter III of Chapter 17 of Title 7 shall continue to have all authority and responsibility conferred on it by that chapter and the current Panel members shall serve out their terms. The Dog Control Panel shall consist of 5 members, all of whom shall be residents of the State. Each county shall select a representative to serve for purposes of electing members of the Panel as seats on the Panel become open by resignation, expiration of a member's term, death, or other reason which may disqualify a member from serving. Each member of the Panel shall be elected by a majority vote of the 3 county representatives and each candidate for the Panel shall be voted upon separately. All new Panel members shall serve for a term of 2 years commencing on the date of their election and shall be eligible for reappointment. The composition of the Panel shall be as follows:

(1) A licensed veterinarian who possesses at least 5 years of experience in the treatment of canines;

(2) A member of 1 or more American Kennel Club licensed or member dog clubs for at least 5 years;

(3) An animal behaviorist specializing in the treatment of canine behavior disorders, a member of the Association of Pet Dog Trainers or a professional dog obedience trainer, each of whom possess no less than 5 years' experience in the handling of canines;

(4) A police officer who is a member of the Delaware State Police, a member of the New Castle County Police, or a member of the police department, bureau, or force of any incorporated city or town; and

(5) A representative from the Delaware Society for the Prevention of Cruelty to Animals or the Kent County Society for the Prevention of Cruelty to Animals.

(b) For purposes of conducting business, 3 members of the Panel shall constitute a quorum. A majority vote of the members present at a meeting at which a quorum is present shall be required on any action or matter before the Panel. Members of the Panel shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incurred incident to their duties as members of the Panel.

(c) A chairperson of the Panel shall be chosen by the members of the Panel from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(d) Each Panel member may submit the names of up to 2 alternates to the county representatives for approval, provided the alternates meet or exceed the criteria for appointment met by the Panel member who they will represent. Upon the approval of the county representatives, an alternate may act in a Panel member's place and stead, with authority to attend all meetings of the Panel and with power to vote in the absence of the member.

(e) The county representatives shall elect a new member to fill any vacancy that has been created by the resignation, death, or other inability to serve of a Panel member. Said member shall serve for the remainder of the term of the member who has resigned, died, or who is otherwise unable to serve.

(f) Members of the Panel and alternates shall not be subject to, and shall be immune from, claims, suits, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken or performed, or recommendations made while discharging any duty or authority under this subchapter, so long as such person acted in good faith and without malice in carrying out their responsibilities, authority, duties, powers and privileges of the offices conferred by this law upon them or by any other provisions of Delaware law, federal law or regulations or any duly adopted ordinances, rules, or regulations of a county. Complainants shall bear the burden of proving malice or a lack of good faith to defeat the immunity provided herein.

(g) Any member of the Panel or alternate with a direct or indirect interest in a matter before the Panel shall recuse himself or herself from the consideration of such matter. In situations in which a Panel member or alternate does not vote by reason of a direct or indirect interest in a matter before the Panel, the presence of the Panel member or alternate shall not be counted for purposes of establishing a quorum. The fact that a Panel member or alternate has not voted by reason of a direct or indirect interest in a matter before the Panel shall in no way affect the validity of an act or actions taken regarding the matter before the Panel.

(h) Failure to attend or to be represented at 2 consecutive regular meetings of the Panel, in the absence of mitigating circumstances, shall be construed as a request by that member to resign from the Panel and a replacement may thereafter be selected by the county representatives in that member's stead.

77 Del. Laws, c. 428, § 8; 70 Del. Laws, c. 186, § 1.;



§ 922. Seizure and impoundment of dangerous or potentially dangerous dogs; notification of dog owner; request for hearing

(a) An animal control constable or dog warden shall seize and impound a dog suspected of being dangerous or potentially dangerous when the warden has reasonable cause to believe that the dog:

(1) Chased or pursued a person, including but not limited to a person on a bicycle, upon the streets, sidewalks or any public or private property, other than the dog owner's property, in an apparent attitude of attack on 2 separate occasions within a 12-month period;

(2) Killed or inflicted physical injury or serious physical injury upon a human being;

(3) Killed or inflicted serious physical injury upon a domestic animal, provided the domestic animal was on the property of its owner or under the immediate control of its owner; or

(4) Was subject to, or was used to facilitate, animal cruelty or animal fighting, as alleged in a criminal complaint or charge.

(b) Any dog seized pursuant to this section shall be impounded until a final disposition as to whether the dog is dangerous or potentially dangerous. The animal control agency shall take all reasonable action to determine the identity of the owner of the impounded dog. If the owner cannot be identified within 5 days of the dog's impoundment, unless earlier disposal is recommended by a doctor of veterinary services, the animal control agency may dispose of the dog in accordance with Chapter 80 of Title 3.

(c) The owner of any seized and impounded dog shall be notified by the animal control agency by certified mail, return receipt requested, of the owner's right to a hearing before the Panel to determine whether the dog is dangerous or potentially dangerous. This notice shall require that the owner return within 7 days of receiving such notice, by certified mail or personal delivery, a signed statement indicating whether the owner wishes the hearing to be conducted or, if not, that the owner waives that owner's right to such hearing and agrees to abide by the findings and conclusions of the animal control agency or agrees to relinquish ownership of such dog, in which case the animal control agency shall dispose of the impounded dog in accordance with Chapter 80 of Title 3. If the owner cannot be notified by certified mail, return receipt requested, or refuses to sign for the certified letter, or does not reply to the certified letter with a signed statement within 7 days of receipt, the animal control agency shall dispose of the dog in accordance with Chapter 80 of Title 3.

(d) Within 21 days of an animal control agency's receipt of a request for a hearing pursuant to subsection (c) of this section, a hearing shall be held by the Panel. If a hearing is not held within that time frame, the dog shall be released to its owner and the charges made pursuant to subsection (a) of this section shall be dismissed, unless a delay is requested by the owner and approved by the Panel.

(e) Nothing in this subchapter shall be construed to interfere with the provisions for protecting human health from rabies in Chapter 82 of Title 3.

77 Del. Laws, c. 428, § 8; 70 Del. Laws, c. 186, § 1.;



§ 923. Exceptions

(a) Notwithstanding § 922 of this title, no dog shall be considered dangerous or potentially dangerous if an injury was sustained by:

(1) A human being who, at the time the injury was sustained, was committing criminal trespass or other tort upon premises occupied by the owner of the dog, or was teasing, tormenting, abusing or assaulting the dog, or was committing or attempting to commit a crime;

(2) A domestic animal which, at the time the injury was sustained, was teasing, tormenting, abusing or assaulting the dog; or

(3) A domestic animal while the dog was working as a hunting dog, herding dog, or predator control dog on the property of or under the control of its owner, and the injury was to a species or type of domestic animal appropriate to the work of the dog.

(b) Notwithstanding § 922 of this title, no dog shall be considered dangerous or potentially dangerous if the dog was protecting or defending a person within the immediate vicinity of the dog from an attack or assault.

(c) Notwithstanding § 922 of this title, no military, correctional or police-owned dogs shall be considered dangerous or potentially dangerous if the attack or injury to a person or domestic animal occurs while the dog is performing duties as expected.

77 Del. Laws, c. 428, § 8.;



§ 924. Hearing procedures; appeal

(a) Upon the receipt of a request for a hearing by the Panel, the animal control agency shall fix the time and place for the hearing and notify the owner of the impounded dog by certified mail, return receipt requested, of such time and place. At such hearing, the owner shall have the right to appear either personally or by counsel or both, to produce witnesses and evidence on the owner's own behalf and to cross-examine witnesses.

(b) All hearings shall be informal and open to the public, and need not conform to standard rules of evidence. Hearsay evidence shall be allowed but may not be relied upon as the sole evidence in the Panel's determination. Deliberations of the Panel may be conducted in executive session. All proceedings of the Panel, except those held in executive session, shall be recorded and transcribed by a registered court reporter. The Panel shall determine whether the dog in question should be declared dangerous or potentially dangerous, and shall articulate on the record the reasons for its decision. The Panel shall announce its decision at the conclusion of the hearing. After announcing its decision, the Panel shall provide the owner with written notice of the action taken and the reasons therefor. The decision of the Panel is final.

(c) If a dog is determined to be dangerous, the Panel may direct the animal control agency to dispose of the dog by euthanasia in accordance with Chapter 80 of Title 3. If euthanasia is not ordered, the owner shall comply with § 925(b) of this title, except that the animal control agency may grant said owner up to 30 days from the date of the determination to comply with §§ 925(b)(1) through (3) of this title. If a dog is determined to be potentially dangerous, the owner shall comply with § 926(b) of this title, except that the animal control agency may grant said owner up to 30 days from the date of the determination to comply with § 926(b)(1) of this title.

(d) Notwithstanding subsection (b) of this section, if a dog is determined to be dangerous and the Panel directs the animal control agency to dispose of the dog by euthanasia, the owner may appeal the Panel's decision to the Court of Common Pleas within 10 days of the receipt of the Panel's decision. The appeal and review shall be conducted according to the provisions governing judicial review of case decisions under the Administrative Procedures Act (Chapter 101 of Title 29) that are not inconsistent with this subsection. The filing of an appeal shall act as a stay of the Panel's decision, pending final disposition of the appeal.

(e) The county shall be responsible for the costs of proceedings, including but not limited to court stenographer fees, before the Panel that arise from incidents within that county.

77 Del. Laws, c. 428, § 8; 70 Del. Laws, c. 186, § 1.;



§ 925. Finding to declare a dog dangerous; duties of owner

(a) The Panel may declare a dog to be dangerous if it finds by a preponderance of the evidence that the dog:

(1) Killed or inflicted physical injury or serious physical injury upon a human being;

(2) Killed or inflicted serious physical injury upon a domestic animal, provided the domestic animal was on the property of its owner or under the immediate control of its owner; or

(3) Was subject to, or was used to facilitate animal cruelty or animal fighting as alleged in a criminal complaint or charge.

(b) If the Panel declares a dog to be dangerous, it shall be unlawful for any person to keep or maintain such dog unless:

(1) The dog is spayed or neutered;

(2) The dog owner procures and maintains liability insurance in the amount of at least $100,000, covering any damage or injury which may be caused by such dog;

(3) The dog is confined by its owner within a proper enclosure, and whenever outside of the proper enclosure the dog is securely muzzled and restrained by a substantial chain or leash, not exceeding 6 feet, and under the control of a responsible adult, or caged;

(4) The dog owner displays, in a conspicuous manner, a sign on the owner's premises warning that a dangerous dog is on the premises. The sign shall be visible and legible from the public highway or 100 feet, whichever is less; and

(5) The dog owner immediately notifies the animal control agency when the dog is loose, unconfined, has attacked a human being or another domestic animal, has been moved to another address or dies.

(c) It shall be unlawful for the owner of a dangerous dog to sell, offer for sale or give away said dog to any other person or entity other than an animal control agency. If a dangerous dog is given to an animal control agency, the dog shall be disposed of by euthanasia in accordance with Chapter 80 of Title 3.

77 Del. Laws, c. 428, § 8; 70 Del. Laws, c. 186, § 1.;



§ 926. Finding to declare a dog potentially dangerous; duties of owner

(a) The Panel may declare a dog to be potentially dangerous if it finds by a preponderance of the evidence that the dog:

(1) Attacked or inflicted physical injury upon a human being;

(2) Attacked or inflicted serious physical injury upon a domestic animal, provided the domestic animal was on the property of its owner or under the immediate control of its owner; or

(3) Chased or pursued a person, including, but not limited to a person on a bicycle, upon the streets, sidewalks or any public or private property, other than the dog owner's property, in an apparent attitude of attack on 2 separate occasions within a 12-month period.

(b) If the Panel declares a dog to be potentially dangerous, it shall be unlawful for any person to keep or maintain the dog unless:

(1) The dog is spayed or neutered, provided the Panel ordered the spaying or neutering as part of its decision in declaring the dog to be potentially dangerous;

(2) While on the dog owner's property, the dog is kept indoors or within a securely fenced yard from which it cannot escape; and

(3) When off the owner's premises, the dog is restrained by a substantial chain or leash, not exceeding 6 feet, and is under the physical control of a responsible adult.

(c) If there are no additional instances of the behavior described in subsection (a) of this section within a 24-month period from the date the dog is declared potentially dangerous, the dog shall no longer be deemed a potentially dangerous dog.

77 Del. Laws, c. 428, § 8.;



§ 927. Liability of owner for costs of impoundment

If a dog is declared dangerous or potentially dangerous the owner of the dog shall, prior to reclaiming the dog, reimburse the animal control agency its regular standard fees charged for the care of the dogs while in the animal control agency's custody plus any reasonable veterinary fees incurred for the dog during the period of impoundment. Failure of the dog's owner to pay such fees within 5 days after a final determination of whether the dog is dangerous or potentially dangerous shall result in the ownership of the dog reverting to the animal control agency. The animal control agency shall then dispose of the dog in accordance with Chapter 80 of Title 3. If a dog is determined to be neither dangerous nor potentially dangerous, the owner shall not be liable for the costs of impoundment.

77 Del. Laws, c. 428, § 8.;



§ 928. Violations by owners of dangerous or potentially dangerous dogs; penalties

(a) For a violation of § 925(b)(4), § 926(b)(1), (b)(2) or (b)(3) of this title, the owner of the dangerous dog or potentially dangerous dog shall be fined not less than $50 nor more than $100. For a subsequent offense, the person shall be fined not less than $100 or more than $200.

(b) For a violation of § 925(b)(1) or (b)(5) of this title, the owner of the dangerous dog shall be fined not less than $100 or more than $250. For a subsequent offense, the person shall be fined not less than $250 or more than $500.

(c) For a violation of § 925(b)(2), (b)(3), or (c) of this title, the owner of the dangerous dog shall be fined not less than $250 or more than $1,000. For a subsequent offense, the person shall be fined not less than $500 or more than $2,000.

(d) Any dog declared dangerous pursuant to § 925(a) of this title, which, after having been declared dangerous, kills, attacks or inflicts physical injury or serious physical injury, without provocation upon a human being or domestic animal, shall be seized and impounded by the animal control agency and disposed of by euthanasia in accordance with Chapter 80 of Title 3.

(e) Any fine imposed for a violation of this subchapter shall not be suspended to any amount less than the minimum prescribed fine and no such fine shall be payable by mail. All fines imposed following a conviction for violation of this subchapter shall be remitted by the sentencing court to the county in which the offence occurred.

77 Del. Laws, c. 428, § 8.;









CHAPTER 11. COUNTY EXECUTIVE AND COUNTY COUNCIL

Subchapter I Powers of the Government of New Castle County

§ 1101. General powers

(a) Granted. — The Government of New Castle County as established by this chapter shall assume and have all powers which, under the Constitution of this State, it would be competent for the General Assembly to grant by specific enumeration, and which are not denied by statute, including, but not limited to, any powers conferred prior to May 26, 1965, by the General Assembly upon New Castle County, or upon the Levy Court of New Castle County, or upon the Levy Court Commissioners of New Castle County, or upon the officers or employees of New Castle County, or upon counties generally, or upon Levy Court Commissioners generally. This grant of power includes the power to fix the tax rate upon the assessed valuation of all real property in New Castle County subject to assessment by the County. This grant of power further includes the power to fix the fees of the Recorder of Deeds in New Castle County for services, any statute denying such right to the contrary notwithstanding. This grant of power further includes the power to impose a surcharge on any application for a building permit issued by New Castle County in an amount not to exceed .5% of the residential construction value and of the first million dollars of commercial construction value applicable to said building permit application, to provide funding for volunteer fire companies except that this surcharge shall not be added to building permits applied for by an organization exempt from tax under § 501(c)(3) of the federal Internal Revenue Code [26 U.S.C. § 501(c)(3)] which provides owner-occupied housing to low and moderate income households by rehabilitating residential properties and reselling said properties without profit, nor to the Delaware State Housing Authority nor to any applicant funded by the Delaware State Housing Authority. This grant of power does not include the power to enact private or civil law concerning civil relationships, except as incident to the exercise of an expressly granted power, and does not include the power to define and provide for the punishment of felonies. This grant of power shall also include the power to impose and collect by ordinance a tax upon the transfer of real property situate within the unincorporated areas of the County, subject to the conditions and limitations provided in § 8102 of this title.

(b) Construction. — The powers of New Castle County shall be construed liberally in favor of the County, and specific mention of particular powers in this title shall not be construed as limiting in any way the general powers stated herein.

9 Del. C. 1953, § 1101; 55 Del. Laws, c. 85, § 1; 57 Del. Laws, c. 768, § 1; 67 Del. Laws, c. 415, § 2; 71 Del. Laws, c. 400, § 1; 77 Del. Laws, c. 268, § 1.;



§ 1102. Transfer of functions

(a) The term "local service function," as used in this chapter, shall mean a local governmental service, or a group of closely allied governmental services, performed by New Castle County, or by a municipality within New Castle County, for its inhabitants and for which, under constitutional and statutory provisions and judicial interpretations, the County, or any municipality as distinguished from the State, has a primary responsibility for provision and financing. Without in any way limiting the foregoing, the following are examples of local service functions:

(1) Planning and zoning including subdivision regulations;

(2) Adoption and enforcement of ordinances and regulations for the protection of persons and property from hazards in the use, occupancy, condition, alteration, maintenance, repair, sanitation, removal and demolition of buildings and structures or any parts thereof and grounds appurtenant thereto, in the operation of equipment therein, and of outdoor signs including, but not limited to, zoning ordinances and regulations thereunder, building codes and regulations thereunder, plumbing codes and regulations thereunder or other such codes;

(3) Programs for redevelopment, low rent housing and urban renewal;

(4) Parks and park related activities and recreational programs;

(5) Police protection;

(6) Fire protection;

(7) Public works including, but not limited to, maintenance and operation of sanitary and storm sewers, drainage systems, sewage disposal facilities, refuse disposal facilities, including trash and garbage collection disposal;

(8) Lighting of streets, roads, alleys, and other public places;

(9) Maintenance and operation of water supply system;

(10) Library services.

(b) The term "municipality," as used in this chapter, shall mean any municipal corporation located within New Castle County, and incorporated pursuant to law by the General Assembly of this State, which performs for its residents any local service function and pays the cost thereof out of its own revenue sources.

(c) Responsibility for a local service function or a distinct activity or portion thereof exercised by a municipality located within New Castle County, may be transferred to the County by the concurring affirmative action in the form of an ordinance of the County Council of New Castle County and of the governing body of the municipality concerned. Responsibility for a local service function or a distinct activity or portion thereof not exercised by New Castle County, or by a municipality located within New Castle County, as of January 3, 1967, or exercised by New Castle County as of January 3, 1967, may be transferred to a municipality located within New Castle County by the concurring affirmative action in the form of an ordinance of the County Council of New Castle County and of the governing body of the municipality concerned.

(d) The expression of official action transferring a local service function shall make explicit:

(1) The nature of the local service function transferred;

(2) The effective date of such transfer;

(3) The manner in which affected employees engaged in the performance of the function will be transferred, reassigned or otherwise treated;

(4) The manner in which real property, facilities, equipment or other personal property required in the exercise of the function are to be transferred, sold or otherwise treated;

(5) The method of financing to be used in the exercise of the function received;

(6) Other legal, financial, and administrative arrangements necessary to effect transfer in an orderly and equitable manner.

9 Del. C. 1953, § 1102; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1103. Exercise of powers

All powers of the government of New Castle County shall be carried into execution as provided by this title or by other law of this State or if this title or other law of this State makes no such provision, as provided by ordinance or resolution of the County Council of New Castle County.

9 Del. C. 1953, § 1103; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;






Subchapter II County Executive

§ 1111. Election and term

(a) At the first general election in November following May 26, 1965, and each fourth year thereafter, a County Executive shall be elected at large from New Castle County, except that if such first general election is in a nonpresidential election year, then the County Executive thus elected shall serve a term of 2 years and thereafter shall be elected each fourth year in a presidential election year. He or she shall take office on the first Tuesday in January following his or her election. He or she shall serve no more than 2 consecutive terms of 4 years each, not counting any partial terms he or she may serve as a result of vacancy in the office of County Executive or as a result of his or her election to a term of 2 years as aforesaid. Following any 2 consecutive 4 year terms served by the County Executive, he or she may again hold the office provided that a 4 year term has intervened since he or she last held the office.

(b) The County Executive shall be the chief executive officer of the County. The County Executive shall be responsible to the people of the County for the executive and administrative work of the County. The County Executive shall be recognized as the head of the County Council for all ceremonial purposes, the purposes of military law, and the acceptance of service of civil process.

9 Del. C. 1953, § 1111; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1112. Qualifications

The County Executive shall be a citizen of the United States, a qualified elector of New Castle County, and shall have been a resident of New Castle County for at least 5 years immediately preceding his or her election. Removal from the County as a resident shall be construed as vacating the office of County Executive. The County Executive shall be no less than 27 years old when elected to the office of County Executive.

9 Del. C. 1953, § 1112; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1113. Compensation

The annual salary of the County Executive shall not be less than $67,000 and may be changed by ordinance or upon a recommendation by the New Castle County Compensation Commission which has been adopted and ordained by County Council.

9 Del. C. 1953, § 1113; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 493, § 1; 71 Del. Laws, c. 401, § 16.;



§ 1114. Vacancy in office

Whenever a vacancy occurs in the office of County Executive by reason of death, resignation, removal from office or other cause, the President of the County Council shall serve as County Executive until the latter office is filled as a result of an election. If a vacancy in the office of County Executive occurs more than 30 days prior to the date of a primary election in which county officers are nominated, the vacancy shall be filled for the remainder of the term in the next succeeding general election and the County Executive elected in this manner shall take office on the first Tuesday following such election. If a vacancy in the office of County Executive occurs less than 30 days prior to the date of a primary election in which county officers are nominated, the vacancy shall be filled for the remainder of the term by the President of the County Council. If the President of the County Council becomes County Executive, the President's office as an elected official of the county governing body shall become vacant.

9 Del. C. 1953, § 1114; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1115. Absence or disability

During the temporary absence or disability of the County Executive, the Chief Administrative Officer shall act as County Executive and may sign contracts or other legal papers or instruments which the County Executive is authorized to sign. The County Executive shall designate, in writing, a head of a county department who shall act as County Executive during the temporary absence or disability of both the County Executive and the Chief Administrative Officer. The Acting County Executive may sign contracts or other legal papers or instruments which the County Executive is authorized to sign.

9 Del. C. 1953, § 1115; 55 Del. Laws, c. 85, § 1.;



§ 1116. Powers and duties

The County Executive shall:

(1) See that the duties and responsibilities of the executive and administrative agencies of the County are properly performed and that the work of the county offices, departments, and agencies is properly coordinated;

(2) See that the laws of the State required to be administered by the County, the provisions of this title, ordinances, and regulations of the County are enforced;

(3) Make appointments to positions for which the County Executive has appointing authority and to other positions for which no appointing authority is prescribed;

(4) Except as otherwise provided in this title, shall remove or suspend at his or her pleasure any person whom the County Executive may appoint to a position of trust or emolument;

(5) Receive and examine complaints made against any officer or employee for neglect of duty or malfeasance in office;

(6) Have full authority to examine the books, papers, records, accounts, moneys, securities and property of the County in the possession of all offices, departments, or boards which the County Executive supervises, and may in the County Executive's discretion delegate such authority to 1 or more competent persons;

(7) Require the fiscal officers of the County to make such special audits, investigations, or examinations as the County Executive may deem appropriate;

(8) Require of officers, departments, or agencies under the County Executive's supervision the submission of any reports the County Executive deems appropriate;

(9) Sign all contracts, bonds, or other instruments requiring the assent of the County, except those which other officers are authorized by this title or by the County Council under this title, to sign;

(10) Administer oaths necessary or appropriate for the performance of the County Executive's duties;

(11) Prepare and submit to the County Council, and execute after adoption, the annual budget, capital program, and capital budget;

(12) Exercise such other powers and perform such other duties as may be prescribed by ordinance or by law.

9 Del. C. 1953, § 1116; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1117. Performance of functions by contract

Whenever in this title any function or duty is assigned to any officer, department or board for performance, such officer, department or board may perform such function by contract to the extent authorized in writing by the County Executive.

9 Del. C. 1953, § 1117; 55 Del. Laws, c. 85, § 1.;



§ 1118. Civil defense

The County Executive shall by rule provide for the organization and performance of such civil defense functions as shall from time to time be performed by the County.

9 Del. C. 1953, § 1118; 55 Del. Laws, c. 85, § 1.;



§ 1119. Communications between County Executive and County Council

The County Executive, orally or in writing, may present messages, information, and recommendations to the County Council.

9 Del. C. 1953, § 1119; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1120. Power to appoint Chief Administrative Officer and Department Directors

(a) The County Executive shall appoint a Chief Administrative Officer who shall serve at the pleasure of the County Executive. The Chief Administrative Officer shall be qualified by education, training and experience for the duties to be performed.

(b) The County Executive, with the advice and consent of the County Council, shall appoint the General Manager of Land Use, the General Manager of Special Services, the General Manager of Community Services, the Chief Procurement Officer, the Chief Financial Officer, the Chief Human Resources Officer, as well as the heads of any subsequently created departments, who shall each serve at the pleasure of the County Executive.

(c) Notwithstanding any other provision of state or county law, on February 9, 2005, any persons then serving in any of the positions enumerated in this section shall cease to be classified service members of the New Castle County Merit System, but may thereafter continue to serve at the pleasure of the County Executive.

9 Del. C. 1953, § 1120; 55 Del. Laws, c. 85, § 1; 59 Del. Laws, c. 336, § 1; 71 Del. Laws, c. 401, § 17; 75 Del. Laws, c. 9, § 1.;



§ 1121. Powers and duties of Chief Administrative Officer

(a) The Chief Administrative Officer shall assist the County Executive with duties and responsibilities and, subject to the policies and directives of the County Executive, shall have general supervision over the executive, administrative and operational departments of the County.

(b) The Chief Administrative Officer, on behalf of the County Executive, shall prepare the annual operating budget, capital program, and capital budget as provided by this chapter. The Chief Administrative Officer shall supervise the execution of the budgets and prepare reports and information concerning the status of the financial and other affairs of the County which will keep the County Executive, County Council and the public informed as to all offices, departments, and agencies receiving appropriations from the County Treasury.

9 Del. C. 1953, § 1121; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 18, 19.;



§ 1122. County executive restructuring power

The County Executive of New Castle County shall have the power to merge, establish, rename, and modify departments, boards, agencies, commissions, and offices of the county and may prescribe the functions and management systems of all departments, boards, agencies, commissions and offices of the county, subject to approval of County Council. The authority granted pursuant to this section shall supersede any conflicting provisions within this title.

71 Del. Laws, c. 40, § 1; 71 Del. Laws, c. 401, § 20; 75 Del. Laws, c. 9, § 2.;






Subchapter III Budgeting

§ 1131. Separate budgeting for local service functions performed by the County outside of the limits of municipalities

(a) The Chief Administrative Officer and the County Executive, in the preparation of the annual operating budget, shall divide and segregate in a separate budget, entitled Local Service Function Budget, all expenditures for the performance of local service functions which are not performed by the County within the limits of any municipality. The Chief Administrative Officer and the County Executive, in the preparation of the Local Service Function Budget, shall specify separately the total appropriation required for the performance of each local service function, including appropriations for Supporting Services, which is not performed by the County within the limits of any municipality. The County Executive, in estimating the revenues necessary for the payment of the cost of each such local service function, shall not include in the estimate any estimated revenues to be derived from ad valorem taxation of real property within any municipality which performs such function independently for its residents and pays the cost thereof out of its own revenue sources.

(b) The County Executive shall submit to the County Council a proposed revenue ordinance which will achieve sufficient revenues to balance the total operating budget, including the Local Service Function Budget. The County Executive in the preparation of the proposed revenue ordinance shall not, and the County Council and the County Executive in the enactment of the annual revenue ordinance shall not, impose ad valorem taxation on real property within any municipality to pay the cost of any local service function if such function is performed by the municipality for its residents, paid out of municipal revenues and the fact that the service is being provided is validated by County Council.

(c) The provisions of subsections (a) and (b) of this section shall not be applicable:

(1) In any instance where a municipality initiates the performance of, or exercises responsibility for, a local service function, without the affirmative action in the form of an ordinance of the County Council of New Castle County, and

(2) To the cost of operation by the County of park and recreational facilities which are not local in nature and which serve the metropolitan area; and

(3) To any municipality not expending funds in the previous fiscal year for the given local service or not adequately performing the function.

(d) The Chief Administrative Officer and the County Executive, in the preparation of the annual operating budget, shall divide and segregate in a separate budget entitled General Operating Budget all expenditures not properly allocable to the Local Service Function Budget or other operating budget fund. The County Council in estimating the revenues which will be necessary for the payment of these expenditures shall include the estimated revenues to be derived from county-wide ad valorem taxation of real property.

(e) The County Executive in the preparation of the proposed revenue ordinance, and the County Council and the County Executive in the enactment of the annual revenue ordinance, shall uniformly impose ad valorem taxation on real property within the County to pay the cost of the General Operating Budget.

9 Del. C. 1953, § 1131; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 21-24.;



§ 1132. Preparation of the annual operating budget; distribution of budget requests; completed forms; preliminary budget; preliminary budget hearings; operating budget; distribution of operating budget

(a) The Chief Administrative Officer shall annually, not later than January 1, distribute budget request forms to the County Council and for each office, department, board, or agency which is receiving or seeking to receive an appropriation from the County Council payable from any operating fund of the County.

(b) County Council and the heads of all offices, departments, boards or agencies shall enter upon the budget request forms requests for appropriations for the ensuing year and such supporting information as the Chief Administrative Officer shall have specified. The Chief Administrative Officer shall establish deadlines for the presentation of completed forms by such time and in such manner as necessary for the timely preparation and presentation of the annual operating budget.

(c) The Chief Administrative Officer shall prepare a preliminary budget for the consideration of the County Executive. The preliminary budget shall include all budget requests, the recommendations of the Chief Administrative Officer with respect to each request, an estimate of the receipts from each source of revenue, and a statement of the total estimated income and the total recommended expenditures for each operating fund.

(d) The County Executive shall review the preliminary budget and may hold hearings thereupon at which the head of all offices, departments or boards may be given an opportunity to be heard with respect to their requests. The Chief Administrative Officer shall thereupon prepare the operating budget as directed by the County Executive. The operating budget shall be presented to the County Council by the County Executive, together with a budget message outlining the County Executive's reasons for the requested appropriations, and shall be accompanied by proposed revenue and operating budget ordinances to give effect to the budget as presented. If the estimated revenue from existing sources is deemed by the County Executive to be insufficient to balance the budget, the County Executive shall recommend revenues sufficient to achieve a balanced budget.

(e) The proposed ordinance for the operating budget shall provide appropriations in a lump sum under the following classes for each office, department, or board to which appropriations are made:

(1) Personal services of officers and employees;

(2) Contractual services;

(3) Training;

(4) Communications and utilities;

(5) Materials and supplies;

(6) Equipment;

(7) Grants and fixed charges;

(8) Debt services;

(9) Such other general classes as the County Executive or the County Council may annually establish.

(f) The operating budget and the proposed revenue and operating budget ordinances shall be submitted to the County Council not later than April 1. Sufficient copies of the operating budget shall be supplied by the County Executive to the Clerk of the County Council for distribution to members of the County Council and to interested citizens.

9 Del. C. 1953, § 1132; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 15, 25-27.;



§ 1133. Administration and enforcement of the operating budget ordinance; adoption of operating budget; allocations and allotments; approval of allocations and allotments; revisions

(a) The adoption of the operating budget ordinance shall constitute an appropriation of the sum specified in the budget for the purpose and from the funds indicated. Such appropriation shall be considered valid only for the year for which made, and any part of such appropriation which is not encumbered or expended shall lapse at the end of the year.

(b) Following the adoption of the operating budget ordinance, the Chief Administrative Officer shall determine, with the approval of the County Executive, such allocation or allotment procedures as deemed appropriate for a proper administration of the budget. The head of each office, department, or board shall submit to the Chief Administrative Officer such work programs and requests for allocations and allotments as deemed appropriate for the most efficient and effective operation of each office, department or board.

(c) The approval of such allocations and allotments, in the amounts submitted or in amended amounts approved by the County Executive, shall constitute budgetary allocations and allotments which shall be binding upon such office, department, or board, and the Department of Administration shall not approve nor issue any requisition, purchase order, voucher, or check that is not in accordance with such allocation or allotment.

(d) The allocations and allotments provided in this section may be altered at the direction of the County Executive. The County Executive shall direct appropriate revisions in allocations and allotments to keep expenditures within the revenues received or anticipated.

9 Del. C. 1953, § 1133; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 28-31.;



§ 1134. Preparation of the capital program and the capital budget; preparation by Chief Administrative Officer; recommendation by County Executive; action by County Council

(a) The Chief Administrative Officer shall annually prepare a capital program and a capital budget under the direction of the County Executive. In the course of the preparation of the capital program, the Chief Administrative Officer shall confer with the Department of Land Use to ascertain that the proposed capital program is in accordance with the comprehensive development plan prepared by the Department of Land Use.

(b) No later than April 1 of each year, the County Executive shall recommend to the County Council, a capital program for the ensuing 6 years and a capital budget for the ensuing year. Not later than the date that the program is submitted to County Council, the County Executive shall submit it to the Department of Land Use for its review and recommendations to County Council. The County Executive shall also submit it to the Planning Board for the sole purpose of determining if it is in accordance with the comprehensive development plan.

(c) The proposed capital program, and the proposed capital budget, shall have such content and be in such form as to enable action to be taken thereupon by the County Council as required by § 1159 of this title.

(d) The County Executive, in the preparation of the capital budget, shall not include in the revenue estimates any estimated revenues to be derived from ad valorem taxation of real property within a municipality for any capital expenditure including debt service which is related to the performance by the County of a local service function which is performed by the municipality for its own residents and for which the cost is paid out of municipal revenues. The County Council, in the adoption of the capital budget by ordinance, shall not impose ad valorem taxation on real property within a municipality for the payment of the cost of any capital expenditure, including debt service, which is related to the performance by the County of a local service function which is performed by the municipality for its own residents and for which the cost is paid out of municipal revenues. The provisions of this subsection shall not be applicable to capital expenditures, including debt service, for the acquisition by the County of park and recreational facilities which are not local in nature and which serve the metropolitan area.

(e) The County Executive and the County Council, in the adoption of a capital budget by ordinance, shall uniformly impose ad valorem taxation on real property within the County for the payment of the cost of any capital expenditure, including debt service, which is not related to the performance by the County of a local service function exclusively performed by a municipality for its own residents and for which the cost is paid out of municipal revenues.

9 Del. C. 1953, § 1134; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 32-34.;



§ 1135. Administration of the capital budget

The Chief Administrative Officer, under the supervision of the County Executive, shall be responsible for the administration of the capital budget as adopted by ordinance. The Chief Administrative Officer shall cause each office, department or board to take necessary action to provide for the prompt and efficient execution of the capital budget.

9 Del. C. 1953, § 1135; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 35.;



§ 1136. Fiscal year

The fiscal year of the County shall commence on July 1 of each year and conclude upon June 30 of the following year.

9 Del. C. 1953, § 1136; 55 Del. Laws, c. 85, § 1.;



§ 1137. Encumbrance defined

For the purpose of this subchapter, the term "encumbrance" shall mean a commitment for expenditure of an appropriation evidenced by a valid purchase order, similar document or process for the acquisition of supplies, material, work or services.

9 Del. C. 1953, § 1137; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 36.;



§ 1138. Budgets for grants

The County Council may accept federal, state, and private grant funds. The Chief Administrative Officer shall submit to the County Council a budget, which shall not be part of the General Operating Budget or of the Capital Budget, for the expenditure of each such grant. Approval of such a budget shall constitute an appropriation of the sum specified therein for the purpose indicated. Such appropriation shall be considered valid until the funds are expended. The Chief Administrative Officer under the supervision of the County Executive shall be responsible for the administration of grant budgets.

60 Del. Laws, c. 219, § 1; 71 Del. Laws, c. 401, §§ 15, 37.;






Subchapter IV County Council

§ 1141. Number and term

(a) For any general or special election prior to and including the general election of 2002, the County Council shall consist of 7 members. Six of these members shall be elected from council districts. The seventh member shall be elected at large from New Castle County and shall serve as President of County Council.

(b) Notwithstanding any law to the contrary, except for the President of County Council, the terms of officials of the county governing body elected in the 1998 general election and any special election held after the 1998 general election but prior to the 2002 general election shall terminate on the first Wednesday in November following the 2002 general election. Notwithstanding any law to the contrary, the terms of the officials of the county governing body elected in the 2002 general election and any special election held following the 2002 general election to fill a vacancy in a seat elected in the 2002 general election shall terminate on the first Wednesday in November following the 2006 general election. The President of County Council shall always be elected in the presidential election year.

(c) Notwithstanding any law to the contrary, following the 2002 general election, and to become effective with the 2004 general election and all subsequent elections, the County Council shall consist of 13 members. Twelve of these members shall be elected from council districts. The thirteenth member shall be elected at large from New Castle County and shall serve as the President of the County Council.

(d) Notwithstanding any law to the contrary, for the 2004 general election, the County Council shall reapportion the county into 12 council districts. This reapportionment shall split each existing council district into 2 districts or as close thereto as is possible pursuant to the terms of § 1165 of this title. This reapportionment shall further be conducted in the manner specified in § 1165 of this title using the 2000 United States Decennial Census. This reapportionment shall be completed on or before January 1, 2004. The 6 members elected in the 2002 general election shall continue to hold office, until their terms expire pursuant to subsection (b) of this section. Six additional members shall be elected from the districts newly created pursuant to § 1165 of this title. Notwithstanding any law to the contrary, the terms of the officials of the county governing body elected in the 2004 general election and any special election held thereafter to fill a vacancy in a seat elected in the 2004 general election, shall terminate on the 1st Wednesday in November following the 2008 general election.

(e) An elected official shall take office on the first Wednesday in November following the general election.

9 Del. C. 1953, § 1141; 55 Del. Laws, c. 85, § 1; 57 Del. Laws, c. 264, §§ 1-4; 57 Del. Laws, c. 303, §§ 1-3; 70 Del. Laws, c. 568, § 1; 70 Del. Laws, c. 569, § 1; 71 Del. Laws, c. 172, § 1; 71 Del. Laws, c. 198, §§ 1, 4-7, 11, 12; 71 Del. Laws, c. 401, § 15; 72 Del. Laws, c. 414, § 1; 73 Del. Laws, c. 30, §§ 1, 4.;



§ 1142. Qualifications

Elected officials of the County Council shall be citizens of the United States and qualified electors of the County. They shall be residents of the district from which they are elected or, in the event of redistricting, of the district as adjusted for at least 1 year prior to their election. Such officials must not be less than 24 years old when elected to office. The County Council shall be the judge of the qualifications of its members.

9 Del. C. 1953, § 1142; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 38.;



§ 1143. Prohibitions

Except where authorized by law, no elected official of the County Council shall hold any other county office or employment with the County Council during the term for which such official was elected to the County Council. No former elected official shall hold any compensated appointed county office or employment until 1 year after the expiration of the term for which such official was elected to the County Council.

9 Del. C. 1953, § 1143; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 15, 39.;



§ 1144. Salary

The annual salary of elected officials of County Council shall be $30,000 for the president of Council and $27,500 for the other members of Council and may be changed by ordinance or upon a recommendation by the New Castle County Compensation Commission which has been adopted and ordained by County Council, except that no increase shall be effective for any such official whose term will expire within 6 months from the time enactment of such ordinance. Such officials shall receive their actual and necessary expenses incurred in the performance of their duties of office.

9 Del. C. 1953, § 1144; 55 Del. Laws, c. 85, § 1; 57 Del. Laws, c. 264, § 5; 57 Del. Laws, c. 303, § 4; 59 Del. Laws, c. 458, § 1; 71 Del. Laws, c. 401, § 40.;



§ 1145. President of the County Council; President pro tempore

(a) At the general election on November 8, 1966, and each fourth year thereafter, a President of the County Council shall be elected at large from New Castle County, except that if such first general election is in a nonpresidential election year, then the President of the County Council thus elected shall serve a term of 2 years and thereafter shall be elected each fourth year in a presidential election year. The President of the County Council shall preside over meetings of the County Council and shall have the same rights and duties including the right to vote and speak therein as other members.

(b) The County Council shall elect by majority vote from among its members a President pro tempore of the county government who shall, during the absence of the President or a vacancy in the office, assume its rights and duties.

9 Del. C. 1953, § 1145; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1146. Powers of County Council

All legislative powers of the County shall be vested in the County Council, except as otherwise provided by this title or other laws of this State, and the County Council shall provide for the exercise thereof and for the performance of all duties and obligations imposed on the County by law.

9 Del. C. 1953, § 1146; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1147. Vacancies

(a) The office of an elected official of the County Council shall become vacant upon the official's death, resignation, removal from office in any manner authorized by law, or forfeiture of the office. The office shall be deemed to have been forfeited should the incumbent at any time during the incumbent's term of office:

(1) Lack any qualifications for the office prescribed by this subchapter or other law of the State, including residence in the district from which the official was elected;

(2) Violate any express prohibition of this title; or

(3) Be convicted of a crime involving moral turpitude.

(b) Whenever a vacancy in County Council occurs for any reason, within 10 days following the creation of the vacancy, the President of County Council shall deliver to the Department of Elections for New Castle County a writ of election reporting the existence of the vacancy and requesting that a special election be scheduled to fill the same.

(c) On the next day after receiving a writ of election, unless the same shall be Sunday and then on the Monday next following, the Department of Elections for New Castle County shall post a proclamation reciting the writ and appointing a day for holding a special election, and the Council member or members to be chosen, at the following locations:

(1) On the outside of the door of the New Castle County Courthouse;

(2) On the internet; and

(3) In at least 5 public places in the council district for which it received a writ of election.

(d)(1) President of County Council. — If the Department of Elections for New Castle County receives a writ of election reporting the existence of a vacancy in the Office of President of the County Council then, no more than 45 days after posting said proclamation pursuant to subsection (c) of this section, it shall hold a special election to fill such vacancy; provided, however that:

a. If the special election to fill the vacancy must be scheduled pursuant to this section within the 45 days immediately following another special election, the special election to fill the vacancy shall be held on the forty-fifth day following the previous special election; and

b. If the special election to fill the vacancy must be scheduled pursuant to this section on a Saturday, Sunday or legal holiday, said special election shall be held on the first business day thereafter.

(2) Notwithstanding paragraph (d)(1) of this section:

a. In the year of a general election, if a vacancy occurs in the Office of President of the County Council on or after June 1 but before August 20 of that year, the special election to fill such vacancy shall be held that year on the day of the general election;

b. In the year of a general election in which the Office of President of the County Council is not on the general election ballot, if a vacancy occurs in the Office of President of the County Council on or after August 20 of that year but before the date of the general election, the special election to fill such vacancy shall be held that year on the forty-fifth day following the general election, or within 1 week thereafter.

(e)(1) Council Members other than President. — If the Department of Elections for New Castle County receives a writ of election reporting the existence of a vacancy on New Castle County Council other than in the Office of President of the County Council then, no more than 30 days after posting said proclamation pursuant to subsection (c) of this section, it shall hold a special election to fill such vacancy; provided, however that:

a. If the special election to fill the vacancy must be scheduled pursuant to this section within the 30 days immediately following another special election, the special election to fill the vacancy shall be held on the thirtieth day following the previous special election.

b. If the special election to fill the vacancy must be scheduled pursuant to this section on a Saturday, Sunday or legal holiday, said special election shall be held on the first business day thereafter.

(2) Notwithstanding paragraph (e)(1) of this section:

a. In the year of a general election, if the vacancy occurs on or after July 1 but before August 20 of that year, the special election to fill such vacancy shall be held that year on the day of the general election;

b. In the year of a general election in which the vacated office is not on the general election ballot, if the vacancy occurs on or after August 20 of that year but before the date of the general election, the special election to fill such vacancy shall be held that year on the thirtieth day following the general election, or within 1 week thereafter.

(f) Any political party eligible to have a candidate listed on a ballot in the most recent general election preceding the creation of the vacancy may select a candidate to be listed on the ballot for the special election. Candidate names must be received by the Department of Elections for New Castle County no more than 10 days following the date on which the Department posts its proclamation reciting the writ of election and appointing a day for holding a special election. The candidate for a political party shall be selected by the county chair of that party, or in the event that a county chair does not exist, then by the party's state chair.

(g) To the greatest extent feasible, the Department of Elections for New Castle County will use the same polling places as used in a general election; provided, however, that the department may require voters from multiple election districts to use a single polling place and, in the event a normal polling place is not available to be used on the day of the special election, may use as polling places buildings which are not normally used as polling places.

(h) The Department of Elections for New Castle County will appoint election officers as necessary to conduct the special election.

(i) Except as provided in this section, special elections conducted to fill a vacancy in County Council shall be provided for, opened, held, conducted and closed and the result thereof ascertained and certified in the same manner and subject to the same laws, as far as the same may be applicable, as are prescribed for the general election; provided, however, that the provisions of § 4980(b) of Title 15 shall not apply to any special election held pursuant to this section, nor shall that section interfere with the conduct of a special election held pursuant to this section. Ballots for any special election conducted on the date of a general election pursuant to this section shall be merged with the general election ballots for that date and the 2 elections shall be conducted as a single, general election.

(j) The Superior Court for New Castle County, as constituted under article V, § 6 of the Delaware Constitution, shall at 10 a.m. on the second day after a special election conducted in accordance with this section convene and perform its duties prescribed by the Delaware Constitution with reference to the special election, at the same place, with the same powers and in the same manner as for a general election. If the second day after a special election is a Saturday, Sunday or legal holiday, the canvass of the special election shall commence at 10 a.m. on the first business day thereafter.

(k) A candidate elected pursuant to this section shall immediately upon certification of election take office and shall serve until the expiration of the term.

(l) Unless otherwise provided by the laws of this State, all necessary costs and expenses, including the compensation of election officers, incurred in carrying into effect a special election pursuant to this section, except those that have merged with the general election pursuant to subsections (d) and (e) of this section, shall be paid by New Castle County.

9 Del. C. 1953, § 1147; 55 Del. Laws, c. 85, § 1; 58 Del. Laws, c. 563; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 15, 41; 75 Del. Laws, c. 174, § 1.;



§ 1148. Clerk of County Council

The County Council shall appoint a Clerk of County Council who shall keep the journal of its proceedings, and perform such other duties as are assigned to the Clerk by this title or by the County Council. The County Council may provide for employees to serve in the office of the Clerk of County Council.

9 Del. C. 1953, § 1148; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1149. Investigations; refusal to obey; penalties

(a) The County Council may make investigations into the affairs of the County and the conduct of any county department, office or agency, and for this purpose may subpoena witnesses, administer oaths, take testimony and require the production of pertinent evidence of any kind. Any person who fails or refuses to obey a lawful order issued in the exercise of these powers by the County Council shall be punishable in accordance with a schedule of fines and imprisonment established by the County Council. In no event shall a fine exceed $500 and an imprisonment shall not exceed 1 year.

(b) The Superior Court shall have exclusive original jurisdiction over offenses under this section.

9 Del. C. 1953, § 1149; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1150. Procedure

(a) The County Council shall meet regularly at least twice in each month; provided, however, that by vote of a majority of the members of Council, Council may adjourn for not more than 1-month vacation each calendar year. The place, dates and times of regular meetings and the places of special meetings shall be established by the County Council as a part of the rules of procedure adopted for the conduct of its meetings. Special meetings may be held on call of the President of County Council or of a majority of the members of the County Council in accordance with rules adopted as a part of the rules of procedure of the County Council. All meetings shall be public. Official county business transacted by the County Council shall be in the public meetings.

(b) The County Council shall determine its own rules and order of business and shall provide for keeping a journal of its proceedings which shall be a public record.

(c) Voting, except on procedural motions, shall be by alphabetical roll call and the ayes and nays shall be recorded in the journal. A majority of all members of the County Council shall constitute a quorum, but a smaller number may adjourn from time to time and may compel the attendance of absent members in the manner, and subject to the penalties, prescribed by the rules of the County Council. No action of the County Council, except as otherwise provided in this title, shall be valid or binding unless adopted with the concurrence of a majority of all the members of the County Council.

(d) Pursuant to the authority granted to the government of New Castle County in § 1101 of this title, the County Council may by ordinance impose upon itself a super-majority voting requirement in addition to any super-majority requirement imposed by state law.

9 Del. C. 1953, § 1150; 55 Del. Laws, c. 85, § 1; 60 Del. Laws, c. 131, § 1; 66 Del. Laws, c. 106, § 1; 71 Del. Laws, c. 401, § 15; 72 Del. Laws, c. 432, § 1.;



§ 1151. Action required by ordinance

All actions of the County Council which shall have the force of law shall be by ordinance.

9 Del. C. 1953, § 1151; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1152. Ordinances generally

(a) Every proposed ordinance shall be introduced in writing and in the form required for final adoption. No ordinance, except those relating to the budget or appropriation of funds and those relating to the adoption or revision of the County Code shall contain more than 1 subject which shall be clearly expressed in its title. The enacting clause shall be "The County of New Castle hereby ordains." Any ordinance which repeals or amends an existing ordinance or part of the County Code shall set out in full that part of the ordinance, sections or subsections to be repealed or amended, and shall indicate matter to be omitted by enclosing it in brackets or by strikeout type and shall indicate new matter by underscoring or by italics.

(b) An ordinance may be introduced by any member at any regular or special meeting of the County Council. Upon introduction of any ordinance, the Clerk of County Council shall distribute a copy to each elected official of the county governing body and to the County Executive; shall file a reasonable number of copies in the office of the Clerk of County Council and such other public places as the County Council may designate; shall publish the ordinance together with a notice setting out the time and place for a public hearing thereon by the County Council and shall produce a sufficient number of copies thereof to meet reasonable demands therefor by interested citizens and others who may be affected by such ordinance. The public hearing shall follow the publication by at least 1 week; may be held separately or in connection with a regular or special County Council meeting and may be adjourned from time to time, and all persons interested shall have a reasonable opportunity to be heard. The County Council may make rules governing the holding of public hearings. After the public hearing the County Council may adopt the ordinance with or without amendments or reject it, but if it is amended as to any matter of substance which is not embraced within the title of the ordinance, the County Council may not adopt it until the ordinance or its amended sections have been subjected to all of the procedures hereinbefore required in the case of a newly introduced ordinance. As soon as practicable after adoption of any ordinance, the Clerk of County Council shall number the ordinance and have it published again, together with a notice of its adoption.

(c) Except as otherwise provided in this title, every adopted ordinance shall become effective at the expiration of 30 days after adoption, unless the ordinance itself stipulates a different date.

(d) As used in this section, the term "publish" means to print in 1 or more newspapers of general circulation in the County:

(1) The ordinance or the title thereof;

(2) The places where copies of the ordinances have been filed, the times when they are available for public inspection, and the place and the cost at which copies may be procured.

9 Del. C. 1953, § 1152; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1153. Procedure for amendments to Zoning Code

(a) All amendments to the Zoning Code shall be by ordinance. Not more than 3 days after the introduction of an ordinance amending the Zoning Code, the County Council shall refer it to the Department of Land Use and the Planning Board for recommendation.

(b) Within 45 days the Department of Land Use and the Planning Board shall deliver its recommendation to the County Council who shall again publish the ordinance and establish a time and place at which a public hearing shall be held, provided that the County Council may by its rules and regulations require persons interested in the proposed ordinance to give it advance notice of intent to be heard thereupon. Upon the failure of the Department of Land Use and the Planning Board to deliver its recommendation to the County Council within 45 days, the County Council may proceed as provided in this subsection.

9 Del. C. 1953, § 1153; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 42.;



§ 1154. Procedure for adoption of official map

(a) At the time of the presentation of the proposed official map or amendments thereto, an ordinance shall be introduced into the County Council for adoption of such map or amendment thereto.

(b) Not less than 30 days prior to the adoption of the ordinance, the County Council shall have given notice to the owner of any property affected by any line of a proposed street or any change in the line of any existing street. Such notice shall be by registered mail to the owner of record at the owner's last known address and by publication in a newspaper of general circulation in the County.

(c) Prior to the adoption of the official map, the County Council shall advise the Department of Transportation of any proposed new street, or of the proposed change in the lines of any existing street. The County Council shall not proceed with the adoption of the ordinance until the Department has approved the proposed new street, or changes in the lines in existing streets, provided that the approval of the Department shall be presumed should the County Council have received no communication to the contrary within 30 days of submission of the proposed new street or change in the lines of existing streets, to the Department.

9 Del. C. 1953, § 1154; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1155. Consideration and adoption of the annual operating budget ordinance

(a) The County Council, upon receipt of the operating budget, shall immediately publish a notice in a newspaper of general circulation in the County, setting forth:

(1) A summary of the estimated revenues and expenditure;

(2) The detail of recommended new sources of revenue or increased rates of existing taxes, licenses, fees or other revenue;

(3) That copies of the budget are available at the office of the Clerk of County Council;

(4) The date, time, and place at which the County Council will commence its public hearings upon the proposed budget, which shall not be less than 10 days after the date of publication of such notice.

(b) The County Council, upon conclusion of its public hearings but not later than June 1, shall enact the operating budget ordinance. The County Council may increase, decrease, or delete any item of appropriation recommended by the County Executive, and may add new items of appropriation.

(c) No amendment to the operating budget ordinance shall increase the aggregate of authorized expenditures to an amount greater than the estimate of revenue for the corresponding period.

(d) The County Council, in the adoption of the annual operating budget ordinance, shall divide and segregate in a separate budget, entitled Local Service Function Budget, all expenditures for the performance of local service functions which are not performed within the limits of any municipality. The County Council, in estimating the revenues for the payment of the cost of each such local service function, shall not include in the estimate any estimated revenues to be derived from ad valorem taxation of real property within any municipality which performs such function independently for its residents and pays the cost thereof out of its own revenue sources. The provisions of this subsection shall not be applicable:

(1) In any instance where a municipality initiates the performance of or exercises responsibility for a local service function or a distinct activity without the affirmative action in the form of an ordinance of the County Council of New Castle County; and

(2) To the cost of operation by the County of park and recreational facilities which are not local in nature and which serve the metropolitan area.

(e) County Council, in the adoption of the annual operating budget ordinance, shall divide and segregate in a separate budget, entitled General Operating Budget, all expenditures not properly allocated to the Local Service Function Budget or other operating budget funds. County Council, in estimating the revenues necessary for the payment of these expenditures, shall include the estimated revenue to be derived from county-wide ad valorem taxation of real property.

9 Del. C. 1953, § 1155; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 43-45.;



§ 1156. Submission of ordinance to County Executive

(a) No ordinance shall be considered as officially adopted until it has been signed by the County Executive or has become effective without the signature of the County Executive as provided in this section.

(b) Every ordinance approved by the County Council shall be signed by the President of the County Council and presented forthwith to the County Executive.

(c) If the County Executive approves an ordinance presented to him or her, the County Executive shall sign it and return it to the Clerk of the County Council and the ordinance shall take effect in 30 days unless a different effective date is specified in the ordinance.

(d) If the County Executive disapproves a presented ordinance, the County Executive shall return it to the Clerk of County Council with any objections stated in writing, and the Clerk of County Council shall present the same with such objections to the County Council at its next regular meeting, and such objections shall be entered upon the journal of the County Council. The County Council may, within 30 days thereafter, reconsider the same; if after such reconsideration 5/7 of all of the members of the County Council in office prior to the first Tuesday following the 2004 general election and 1 0/13 of all of the members of the County Council thereafter shall vote to pass the ordinance, the same shall take effect notwithstanding the objections of the County Executive, unless a greater number of members are necessary according to the provisions of this subchapter for the original passage of the ordinance, in which case unless as many members as are requisite for the original passage of the ordinance shall vote to pass the ordinance, it shall not take effect. If any ordinance shall not be returned by the County Executive to the office of the Clerk of County Council within 10 calendar days after it shall have been presented to the County Executive, or if such ordinance shall be returned after the 10-day period without the County Executive's approval, the same shall take effect in like manner as if the County Executive had approved and signed it.

(e) The County Executive may disapprove or reduce any item or items of appropriation in any ordinance except for the following:

(1) Items prescribing salaries established by state law or prescribed by this title;

(2) Items appropriating funds for the purpose of auditing or investigating any part or all of the executive or administrative agencies of the County;

(3) Items for payment of principal and interest on the public debt;

(4) Items relating to the internal operating expenses of the County Council.

(f) Subject to the exceptions in subsection (e) of this section, the approved part or parts of any ordinance making appropriations shall become a law, and the part or parts disapproved, or the item or items reduced, shall not become law unless passed by the County Council over the veto of the County Executive as provided in subsection (d) of this section.

9 Del. C. 1953, § 1156; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 569, § 2; 71 Del. Laws, c. 198, § 8; 71 Del. Laws, c. 401, § 15; 72 Del. Laws, c. 414, § 2.;



§ 1157. Emergency ordinances

To meet a public emergency affecting life, health, property or the public peace, the County Council may adopt emergency ordinances, but such ordinances may not levy taxes, grant, renew or extend a franchise, or authorize the borrowing of money except to issue emergency notes as provided by law. An emergency ordinance shall be introduced in the form and manner prescribed for ordinances generally, except that it shall be plainly designated as an emergency ordinance and shall contain, after the enacting clause, a declaration stating that an emergency exists and describing it in clear and specific terms. An emergency ordinance may be adopted with or without amendment, or rejected at the meeting at which it is introduced, but the affirmative vote of at least 5/7 of all of the members of the County Council in office prior to the first Tuesday following the 2004 general election and 1 0/13 of all the members of the County Council thereafter shall be required for adoption. After its adoption, the ordinance shall be published and printed as prescribed for other adopted ordinances. It shall become effective upon its adoption or at such later time as it may specify. Every emergency ordinance, except 1 made for the issuance of emergency notes, shall automatically stand repealed as of the sixty-first day following the date on which it was adopted, but this shall not prevent reenactment of the ordinance in the manner specified in this section if the emergency still exists. An emergency ordinance may be repealed by adoption of a repealing ordinance in the same manner specified in this section for adoption of emergency ordinances.

9 Del. C. 1953, § 1157; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 569, § 3; 71 Del. Laws, c. 198, § 9; 71 Del. Laws, c. 401, § 15; 72 Del. Laws, c. 414, § 3.;



§ 1158. Budget of revenues

(a) The County Council, at the meeting at which the annual operating budget ordinance is adopted, and within the limits of its power and subject to other provisions of this title, shall ordain such taxes and other revenue measures as will yield sufficient revenue, which, together with any available surplus, will balance the budget.

(b) Revenues shall be estimated only upon the basis of the cash receipts anticipated for the fiscal year.

(c) The estimated yield from each item of revenue and of the amounts of surplus to be used in the balancing of the budget shall be certified to the County Council by the County Executive.

(d) The annual operating budget ordinance shall not become effective until the County Council shall have adopted revenue measures which, together with the available surplus, shall in the opinion of the County Executive be estimated to yield sums at least sufficient to balance the proposed expenditures. The Office of Finance shall not approve any expenditure under any portion of an annual operating budget ordinance until such balancing shall have been provided.

(e) County Council, in the enactment of the annual revenue ordinance or other revenue measures, shall not impose ad valorem taxation on real property within any municipality to pay the cost of any local service function if such function is performed by the municipality for its residents, paid out of municipal revenues and the fact that the service is being provided is validated by County Council. The provisions of this subsection shall not be applicable:

(1) In any instance where a municipality initiates the performance of, or exercises responsibility for, a local service function or a distinct activity without the affirmative action of an ordinance of the County Council of New Castle County; and

(2) To the cost of operation by the County of park and recreational facilities which are not local in nature and which serve the metropolitan area.

(f) County Council, in the enactment of the annual revenue ordinance or in the enactment of other revenue measures, shall uniformly impose ad valorem taxation on real property within the County and pay the cost of the General Operating Budget.

9 Del. C. 1953, § 1158; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 46-49.;



§ 1159. Capital program and capital budget

(a) County Council shall adopt a capital program and adopt a capital budget before, or at the same meeting as, it adopts the annual operating budget.

(b) The capital program shall detail all permanent physical improvements, including the acquisition of real estate, that are planned to be financed, in whole or in part, from funds that are, or may become, subject to control or appropriation by the County Council during each of the ensuing 6 years. For each separate project there shall be shown the amount and the source of money that has been expended or encumbered, or is to be expended or encumbered before the next fiscal year, and also the amount and the sources of money planned to be expended during each of the ensuing 6 years.

(c) The County Council may not amend the capital program as submitted to it by the County Executive, until it has received from the County Executive recommendations with respect to the proposed amendment. The County Council shall not be bound by such recommendations and may act without them if they are not received within 15 days from the date they are requested.

(d) The Capital Budget Ordinance shall show the total capital appropriations.

(e) Amendments to the Capital Budget Ordinance must conform to the pertinent portions of the capital program in its original or amended form.

(f) The County Council, in the adoption of the Capital Budget Ordinance, shall not include in the revenue estimates, any estimated revenues to be derived from ad valorem taxation of real property within a municipality for any capital expenditure, including debt service, which is related to the performance by the County of a local service function which is performed by the municipality for its own residents, paid out of municipal revenues and the fact that the service is being provided is validated by County Council. The County Council, in the adoption of the Capital Budget Ordinance, shall not impose ad valorem taxation on real property within a municipality for the payment of the cost of any capital expenditure, including debt service, which is related to the performance by the County of a local service function which is performed by the municipality for its own residents, paid out of municipal revenues and the fact that the service is being provided is validated by County Council. This subsection shall not be applicable:

(1) In any instance where a municipality initiates the performance of, or exercises responsibility for, a local service function or a distinct activity without the affirmative action in the form of an ordinance of the County Council of New Castle County; and

(2) To capital expenditures, including debt service, for the acquisition by the County of park and recreational facilities which are not local in nature and which serve the metropolitan area.

(g) The County Council, in the adoption of a capital budget by ordinance, shall uniformly impose ad valorem taxation on real property within the County for the payment of the cost of any capital expenditure, including debt service, which is not related to the performance by the County of a local service function which is performed by a municipality for its own residents, paid out of municipal revenues and the fact that the service is being provided is validated by County Council.

9 Del. C. 1953, § 1159; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 50, 51-54.;



§ 1160. Unrestricted use of present revenues

(a) The government of New Castle County may use the proceeds derived from ad valorem taxation of real property within the County, including real property within municipalities, at the tax rate imposed by the Levy Court of New Castle County as of July 1, 1965, for any purpose including the payment of the cost of services included in the Local Service Function Budget.

(b) The provisions of §§ 1131, 1134(d), 1155(d) and (e), 1158(e) and (f), and 1159(f) and (g) of this title shall be subject to the provisions of subsection (a) of this section.

9 Del. C. 1953, § 1160; 55 Del. Laws, c. 85, § 1.;



§ 1161. Authentication, recording, codification, and reproduction of ordinances

(a) The Clerk of County Council shall authenticate by signature, and record in full in a properly indexed book kept for the purpose, all ordinances and resolutions adopted by the County Council.

(b) Within 3 years after the commencement of the system of government provided in this chapter and at least every 10 years thereafter, the County Council shall provide for the preparation of a general codification of all county ordinances having the force and effect of continuing law. The general codification shall be adopted by the County Council by ordinance and shall be published promptly in bound or loose-leaf form, together with pertinent provisions of the Delaware Code and any amendments thereto, pertinent provisions of the Constitution and other laws of this State applicable to New Castle County, and such codes of technical regulations and other rules and regulations as the County Council may specify. This compilation shall be known and cited officially as the New Castle County Code. Copies of the County Code shall be furnished to county officers, departments and boards, placed in libraries and public offices for free public reference, and made available for purchase by other persons at a reasonable price fixed by the County Council.

(c) The County Council shall cause each ordinance having the force and effect of law, and each amendment to state law affecting the County, to be reproduced promptly following its adoption; and the reproduced ordinances, and the amendments to state law, shall be distributed or sold to any person at reasonable prices to be fixed by the County Council. Subsequent to the publication of the first New Castle County Code, the ordinances and the amendments to state law shall be printed or reproduced in substantially the same style as the County Code currently in effect and shall be suitable in form for integration therein. The County Council shall make such further arrangements as it deems desirable with respect to reproduction and distribution of any current changes in, or additions to, the provisions of the Constitution and other laws of this State or the codes of technical regulations included in the County Code.

9 Del. C. 1953, § 1161; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1162. Adoption of pay plans

(a) All persons employed by the County or by any of its boards, whether as officers or otherwise, and paid either in part or in whole from appropriations made by the County Council, except those whose compensation is fixed by state law, shall be compensated only in accordance with pay plans adopted by the County Council.

(b) Not more than 15 days after receipt from the County Executive of any recommendation of measures for the establishment or amendment of a pay plan or portions thereof, the President of County Council shall introduce an ordinance for the adoption of such recommendations. Not later than 60 days after the receipt of such recommendations, the County Council shall adopt them as submitted or in such amended form as the County Council shall provide. Should the County Council fail to act upon such recommendations within such 60-day period, its approval shall be presumed and the recommended pay plan or amendment thereto shall become effective as recommended.

9 Del. C. 1953, § 1162; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 55.;



§ 1163. Creation of debt

(a)(1) The County Council shall exercise all power vested in the Levy Court of New Castle County prior to January 3, 1967, in connection with the creation of debt, and in addition, shall have the power to authorize the issuance of bonds of New Castle County to finance the cost of any object, program or purpose for which New Castle County, or any officer, department, board or agency thereof, is by this title or by any other law, authorized to raise, appropriate or expend money, or for the implementation and performance of functions, programs and purposes specified in this title, or in any other law, applicable to New Castle County; provided, however, that the County Council shall not have authority to create or to authorize the creating of any bonded indebtedness for the following purposes: The payment of any operating expenses; the payment of any judgment resulting from the failure of the County to pay any item of operating expense; the payment for any equipment or any public improvement of a normal life of less than 3 years. The foregoing limitations shall not apply should the County Council unanimously declare the existence of an emergency due to public calamity.

(2) The powers conferred by this chapter shall be in addition to and not in substitution for or in limitation of the powers conferred by any other law. Bonds may be issued under this section for any object or purpose for which the County is by this chapter or any other law authorized to raise or appropriate or expend money notwithstanding that any other law may provide for the issuance of bonds for the same or like purposes and without regard to the requirements, restrictions or other provisions contained in any other law. Bonds may be issued under this chapter notwithstanding any debt or other limitation prescribed by any other law, and the mode and manner of procedure for the issuance of bonds and the adoption of the ordinance authorizing issuance of the bonds under this chapter need not conform to the provisions of any other law or any other provision of this chapter.

(3) Bonds issued pursuant to this chapter shall be authorized by an ordinance passed by the County Council with the concurrence of 5/7 of all of the members elected to the County Council. However, when County Council has more than 7 members, bonds issued pursuant to this chapter shall be authorized by an ordinance passed by the County Council with the concurrence of 3/4 of all the members elected to the County Council. Each such ordinance shall state in brief and general terms the objects or purposes for which the bonds are to be issued and the maximum aggregate principal amount of bonds to be issued for each such object or purpose. Such ordinance, or a subsequent resolution of the County Council, shall specify, or may delegate authority to the County Executive to determine, the following: The date or dates of such bonds; the maturity of such bonds; provisions for either serial or term bonds; sinking fund or other reserve fund requirements, if any; due dates of the interest thereon; the form of such bonds; the denominations and designation of such bonds; registration, conversion and transfer privileges; provisions for redemption prior to maturity, if any, with or without premium; limitations with respect to the interest rate or rates on such bonds; the times and place or places within or without this State for the payment of the principal of or interest on the bonds; the method of execution of the bonds; provisions for the consolidation of bonds authorized for several objects and purposes pursuant to 1 or more ordinances into 1 consolidated issue; provisions for the receipt and deposit or investment of the good faith deposit pending delivery of such bonds; provisions for the public or private sale of the bonds as hereinafter provided; provisions for the replacement of lost, stolen, mutilated or destroyed bonds; and such other terms and conditions of such bonds and of the issuance and sale thereof as the County Council may determine to be in the best interests of the County. Debt incurred by the County Council pursuant to this chapter may be represented by uncertificated obligations of the County Council which may be authorized in accordance with the same procedures applicable to bonds which are permitted to be issued under this chapter, and the County Council by resolution may determine, or it may delegate authority to the County Executive to determine, all procedures appropriate to the establishment of a system of issuing uncertificated debt.

(4) The bonds authorized by each ordinance shall mature as may be determined by the County Council but in any event not later than 30 years after the date of the bonds; provided, however, that the last maturity of bonds issued to finance any single water improvement costing over $5,000,000 may mature not later than 40 years after the date of such bonds.

(5) Bonds issued pursuant to this chapter shall be sold by the County Executive at public sale upon sealed proposals after at least 10 days' notice published at least once in 1 newspaper published in New Castle County and in a financial journal published in the City of New York, at such price and upon such terms, conditions and regulations as the County Council may prescribe; provided, that the County Council may authorize the County Executive to sell such bonds at public or private sale upon such terms, conditions and regulations as it may prescribe.

(6) The proceeds of the sale of bonds issued under this chapter shall be used only for the object or purpose or objects or purposes specified in the ordinance authorizing such bonds or for the payment of the principal of and interest on temporary loans made in anticipation of the sale of such bonds. If for any reason any part of such proceeds are not applied to or are not necessary for such purposes, such unexpended part of such proceeds shall be applied to the payment of the principal of or interest on such bonds.

(7)a. Bonds shall not be issued pursuant to this chapter if their issuance would increase the aggregate principal amount of all bonds of the County then outstanding to an amount in excess of 3% of the assessed valuation of the real estate taxable by the County. Provided, however, that in computing the outstanding bonds under the previous sentence of this paragraph, there shall not be included therein any bond, notes or other evidences of indebtedness issued, or which may be issued, after January 8, 1968:

1. Under Chapter 23 of this title for the purpose of financing facilities for sanitary districts or under Chapter 5 of this title for the purpose of financing suburban community improvements;

2. Under this chapter or any other provision of law for the purpose of financing the construction or acquisition of sewer or sewage systems, airport facilities or water improvements or supply systems;

3. To the extent of any sinking fund or other reserve fund which will be available for the payment of, and which is pledged to secure, said debt;

4. In anticipation of tax or other revenues pursuant to subsection (c) of this section; or

5. Which do not pledge the full faith and credit of the County.

b. For the purposes of calculating under paragraph (a)(7)a.3. of this section, above, the amount of any sinking or reserve fund which will be available for payment of a debt, such fund shall be counted only to the extent that it is invested in obligations of, or guaranteed by, the United States or any agency or instrumentality thereof and, to the extent that the rate of investment earnings thereon is not fixed or guaranteed, such rate shall be assumed to be 6% per annum.

(8) Whenever the County Council shall have authorized the issuance of bonds by an ordinance adopted pursuant to this chapter, the County may borrow money in anticipation of the issuance of such bonds so authorized and, for such purpose, may issue, and may from time to time, renew negotiable bond anticipation notes of the County, of an aggregate principal amount not exceeding the principal amount of such bonds authorized by such resolution. The County may also borrow money in anticipation of the receipt of grants either from the federal or state government or from any of their agencies, and for such purpose, may issue, and may from time to time, renew negotiable grant anticipation notes of the County in an aggregate amount, including interest thereon to the date of maturity, not greater than the grant or grants in anticipation of the receipt of which the notes are issued. The principal of and interest on the grant anticipation notes shall be payable out of the proceeds of the grant or grants, and the County shall so covenant. With respect to bond anticipation notes and grant anticipation notes, the County Council shall authorize such notes by a resolution or resolutions which shall determine the date of the notes, the date on which such notes are to be payable, the maximum principal amount thereof and the rate or maximum rate of interest to be borne thereby and the manner of their signing. The County Council in such resolution may delegate to the County Executive authority to sell the notes thereby authorized, either at public or private sale, and to determine within the limitations prescribed by such resolution the rate of interest to be borne by such notes and the principal amount thereof. Moneys raised by the issuance of notes in anticipation of the issuance of bonds or in anticipation of the receipt of grants shall be used only to finance the object or purpose for which the proceeds of the bonds or grants, respectively, may be used and such proceeds shall be applied, to the extent necessary, to pay and retire such notes. Notwithstanding any provisions of paragraph (a)(10) of this section, and notwithstanding any other provision of this chapter or any provision of any other law, grant anticipation notes may be made payable only from the proceeds of grants and need not pledge the faith and credit or taxing power of the County, and in that case, the notes may not be deemed to constitute an indebtedness of or a charge against the general credit or taxing power of the County within the meaning of any debt or other limitation or any provision of any other law.

(9) The full faith and credit of the County shall be deemed to be pledged for the punctual payment of the principal of and interest on every bond and note issued under this chapter. The County Council shall annually levy and collect a tax ad valorem upon all property taxable by the County sufficient to pay the principal of and interest on each such bond or note as such principal and interest become due; provided, however, such tax may be reduced by the amount of other moneys appropriated and actually available for such purpose or provided for by local or special assessments or local service taxes. Nothing in this subsection shall relieve the government of New Castle from any requirement to levy any local or special assessment or local service tax.

(10) All bonds, notes or other evidences of indebtedness issued pursuant to this chapter shall recite that they are issued for a purpose or purposes as specified in the authorizing ordinance or resolution and that they are issued pursuant to the terms of the Constitution and laws of this State and the County. Upon the sale and delivery of any such bonds, notes or other evidences of indebtedness against payment, such recitals shall be conclusive as to the right, power and authority of the County to issue the same and of the legality, validity and enforceability of the obligation of the County to pay principal of and interest on the same. In case any county official whose signature or a facsimile thereof shall appear on any such bonds, notes or other evidences of indebtedness shall cease to be such officer before the delivery of such obligation, or in case the seal of the County which appears on any such obligation shall change before the delivery of such obligation, such signature, seal or facsimile thereof shall nevertheless be valid and sufficient for all purposes as if such officer had remained in office and as if such seal had not changed. The legality, validity and enforceability of such bonds, notes or other evidences of indebtedness shall never be questioned in any court of law or equity by the County or any person after the issuance, execution and delivery against payment for the same. All such bonds, notes and other evidences of indebtedness are hereby declared to have all the qualities and incidents of negotiable instruments under the commercial code of this State.

(b) The County Council may authorize the Chief Financial Officer to issue bonds or certificates of indebtedness to finance assessable public improvements in the manner provided by law.

(c) The County Council, subject to such limitations as may be imposed by the Constitution or laws of the State, may borrow in any fiscal year in the anticipation of the collection of taxes or other revenue budgeted for such year, and for any purposes for which such taxes are levied, such sums as shall not be in excess of 50% of the amount of uncollected taxes of such fiscal year.

9 Del. C. 1953, § 1163; 55 Del. Laws, c. 85, § 1; 56 Del. Laws, c. 232; 64 Del. Laws, c. 318, §§ 5, 6; 71 Del. Laws, c. 401, §§ 15, 56, 57; 72 Del. Laws, c. 162, §§ 1, 2.;



§ 1164. Councilmanic districts

The boundaries of the 7 councilmanic districts shall be as follows:

The boundaries of the first councilmanic district shall comprise all that portion of the City of Wilmington, Christiana Hundred and New Castle Hundred bounded by a line beginning at the point of intersection of the center line of the northerly boundary of the City of Wilmington with the center line of the boundary line of the States of Delaware and New Jersey; thence in a generally westerly direction along the center line of the boundary of the City of Wilmington to its point of intersection with the center line of the Pennsylvania Railroad right-of-way; thence in a southwesterly direction along the center line of the Pennsylvania Railroad right-of-way to its point of intersection with the center line of Todds Lane extended; thence in a northwesterly direction along the center line of Todds Lane extended and Todds Lane to its point of intersection with the center line of Bowers Street; thence in a southwesterly direction along the center line of Bowers Street to its point of intersection with the center line of 27th Street; thence in a northwesterly direction along the center line of 27th Street to its point of intersection with the center line of Claymont Street; thence in a southwesterly direction along the center line of Claymont Street to its point of intersection with the center line of 26th Street; thence in a northwesterly direction along the center line of 26th Street to its point of intersection with the center line of North East Boulevard; thence in a northeasterly direction along the center line of North East Boulevard to its point of intersection with the center line of 30th Street; thence in a northwesterly direction along the center line of 30th Street to its point of intersection with the center line of Market Street; thence in a southwesterly direction along the center line of Market Street to its point of intersection with the center line of Concord Avenue; thence in a northerly direction along the center line of Concord Avenue to its point of intersection with the center line of Washington Street; thence in a southwesterly direction along the center line of Washington Street to its point of intersection with the center line of Baynard Boulevard; thence in a southerly direction along the center line of Baynard Boulevard to its point of intersection with the center line of the Brandywine Creek; thence in a northwesterly direction along the center line of the Brandywine Creek to its intersection with the center line of Adams Street extended; thence in a southwesterly direction along the center line of Adams Street extended and Adams Street to its point of intersection with the center line of Delaware Avenue; thence in a southeasterly direction along the center line of Delaware Avenue to its point of intersection with the center line of Adams Street; thence in a southwesterly direction along the center line of Adams Street to its point of intersection with the center line of 10th Street; thence in a northwesterly direction along the center line of 10th Street to its point of intersection with the center line of Jackson Street; thence in a northeasterly direction along the center line of Jackson Street to its point of intersection with Delaware Avenue; thence in a northwesterly direction along the center line of Delaware Avenue to its point of intersection with the center line of Pennsylvania Avenue; thence in a westerly direction along the center line of Pennsylvania Avenue to its point of intersection with the center line of Broom Street; thence in a southwesterly direction along the center line of Broom Street to its point of intersection with the center line of 6th Street; thence in a northwesterly direction along the center line of 6th Street to its point of intersection with the center line of duPont Street; thence in a southwesterly direction along the center line of duPont Street to its point of intersection with the center line of 4th Street; thence in a northwesterly direction along the center line of 4th Street to its point of intersection with the center line of Union Street; thence in a southwesterly direction along the center line of Union Street to its point of intersection with the center line of Linden Street; thence in a northwesterly direction along the center line of Linden Street and Linden Street extended to its point of intersection with the center line of the boundary of the City of Wilmington; thence in a southwesterly and southeasterly direction along the center line of the boundary of the City of Wilmington and the boundary of the City of Elsmere to its point of intersection with the most eastern point of the center line of the boundary of the City of Elsmere; thence in a southwesterly direction along the center line of the boundary of the City of Elsmere to its point of intersection with the center line of duPont Road; thence in a southeasterly direction along the center line of duPont Road to its point of intersection with the center line of Howard Street; thence in a southerly direction along the center line of Howard Street to its point of intersection with the center line of Matthes Avenue; thence in an easterly direction along the center line of Matthes Avenue to its point of intersection with the center line of Maryland Avenue; thence in a southwesterly direction along the center line of Maryland Avenue to its point of intersection with the center line of Middleboro Road; thence in an easterly direction along the center line of Middleboro Road and Middleboro Road extended to its point of intersection with the center line of the Pennsylvania Railroad right-of-way; thence in a southwesterly direction along the center line of the Pennsylvania Railroad right-of-way (extended) to its intersection with the center line of the Christina River; thence in an easterly and northerly direction along the center line of the Christina River to its point of intersection with the center line of the boundary of the City of Wilmington; thence in a southeasterly direction along the center line of the boundary of the City of Wilmington to its point of intersection with the center line of South Heald Street (Heald Street Cut-Off); thence in a southwesterly direction along the center line of South Heald Street (Heald Street Cut-Off) to its intersection with the center line of Rogers Road; thence in a southeasterly direction along the center line of Rogers Road to its point of intersection with the center line of New Castle Avenue; thence southwesterly along the center line of New Castle Avenue to its point of intersection with the center line of Lambson Lane; thence in an easterly direction along the center line of Lambson Lane to its intersection with the center line of the boundary of the City of Wilmington; thence in a southeasterly direction along the center line of the boundary of the City of Wilmington to its point of intersection with the center line of the boundary of the States of Delaware and New Jersey; thence in a northeasterly direction along the center line of the boundary of the States of Delaware and New Jersey to its intersection with the center line of the northern boundary of the City of Wilmington, the point and place of beginning.

The boundaries of the second councilmanic district shall comprise all that portion of Brandywine Hundred and the City of Wilmington bounded by a line beginning at the point of intersection of the center line of the most eastern point of the state boundary of the States of Delaware and New Jersey; thence in a northwesterly direction along the center line of the state boundary of the States of Delaware and New Jersey to the point of its intersection with the center line of the state boundary of the States of Delaware and Pennsylvania; thence in a westerly direction along the center line of the state boundary of the State of Delaware and Pennsylvania to its point of intersection with the center line of Dartmouth Woods Road extended; thence in a southerly direction along the center line of Dartmouth Woods Road extended and Dartmouth Woods Road to its point of intersection with the center line of Naamans Road; thence in a westerly direction along the center line of Naamans Road to its point of intersection with the center line of Grubb Road; thence in a southeasterly direction along the center line of Grubb Road to its point of intersection with the center line of Weatherton Drive; thence in a southerly direction along the center line of Weatherton Drive to its point of intersection with the center line of Raven Road; thence in a westerly direction along the center line of Raven Road to its point of intersection with the center line of Kingman Drive; thence in a generally southerly direction along the center line of Kingman Drive to its point of intersection with the center line of Silverside Road; thence in a southeasterly direction along the center line of Silverside Road to its point of intersection with the center line of Graylyn Road; thence in a southwesterly direction along the center line of Graylyn Road to its point of intersection with the center line of Graywell Road; thence in a southwesterly direction along the center line of Graywell Road to its point of intersection with the center line of Wilson Road; thence in a southwesterly direction along the center line of Wilson Road to its point of intersection with the center line of Shipley Road; thence in a southerly direction along the center line of Shipley Road to its point of intersection with the center line of the Baltimore and Ohio Railroad right-of-way; thence in a southwesterly direction along the center line of the Baltimore and Ohio Railroad right-of-way to its point of intersection with the center line of the boundary of the City of Wilmington; thence in a southerly, easterly and northerly direction along the center line of the boundary of the City of Wilmington to its intersection with the center line of Lea Boulevard; thence in a southeasterly direction along the center line of Lea Boulevard to its intersection with the center line of Washington Street; thence in a southwesterly direction along the center line of Washington Street to its intersection with the center line of 33rd Street; thence in a southeasterly direction along the center line of 33rd Street to its point of intersection with the center line of Market Street; thence in a southwesterly direction along the center line of Market Street to its point of intersection with the center line of 30th Street; thence in a southeasterly direction along the center line of 30th Street to its point of intersection with the center line of North East Boulevard; thence in a southwesterly direction along the center line of North East Boulevard to its point of intersection with the center line of 26th Street; thence in a southeasterly direction along the center line of 26th Street to its point of intersection with the center line of Claymont Street; thence in a northeasterly direction along the center line of Claymont Street to its point of intersection with the center line of 27th Street; thence in a southeasterly direction along the center line of 27th Street to its point of intersection with the center line of Bowers Street; thence in a northeasterly direction along the center line of Bowers Street to its point of intersection with the center line of Todds Lane; thence in a southeasterly direction along the center line of Todds Lane and Todds Lane extended to its point of intersection with the center line of the Pennsylvania Railroad right-of-way; thence in a northeasterly direction along the center line of the Pennsylvania Railroad right-of-way to its point of intersection with the center line of the boundary of the City of Wilmington; thence in a generally easterly direction along the center line of the northern boundary of the City of Wilmington to its point of intersection with the center line of the state boundary of the States of Delaware and New Jersey; thence in a northeasterly direction along the center line of the state boundary of the States of Delaware and New Jersey to the most eastern point of the state boundary of the States of Delaware and New Jersey, the point and place of beginning.

The boundaries of the third councilmanic district shall comprise all that portion of Brandywine Hundred, Christiana Hundred, Mill Creek Hundred, and the City of Wilmington bounded by a line beginning at the point of intersection of the center line of the state boundary of the States of Delaware and Pennsylvania and the center line of Dartmouth Woods Road extended; thence in a generally westerly direction along the center line of the boundaries of the States of Delaware and Pennsylvania to its point of intersection with the center line of Old Wilmington Road; thence in a generally southeasterly direction along the center line of Old Wilmington Road to its point of intersection with the center line of Loveville Road; thence in a southerly direction along the center line of Loveville Road to its point of intersection with the center line of Lancaster Pike (Route 48); thence in a southeasterly direction along the center line of Lancaster Pike (Route 48) to its point of intersection with the center line of Center Road (Route 141); thence in a southwesterly direction along the center line of Center Road (Route 141) to its point of intersection with the center line of Faulkland Road; thence in an easterly direction along the center line of Faulkland Road to its point of intersection with the center line of duPont Road; thence in a southerly direction along the center line of duPont Road to its point of intersection with the center line of the boundary of the City of Elsmere; thence in a southeasterly direction along the center line of the boundary of the City of Elsmere to its point of intersection with the center line of the boundary of the City of Wilmington; thence in a northeasterly direction along the center line of the boundary of the City of Wilmington to its point of intersection with the center line of Linden Street extended; thence in a southeasterly direction along the center line of Linden Street extended and Linden Street to its point of intersection with the center line of Union Street; thence in a northeasterly direction along the center line of Union Street to its point of intersection with the center line of 4th Street; thence in a southeasterly direction along the center line of 4th Street to its point of intersection with the center line of duPont Street; thence in a northeasterly direction along the center line of duPont Street to its intersection with the center line of 6th Street; thence in a southeasterly direction along the center line of 6th Street to its point of intersection with the center line of Broom Street; thence in a northeasterly direction along the center line of Broom Street to its intersection with the center line of Pennsylvania Avenue; thence in an easterly direction along the center line of Pennsylvania Avenue to its point of intersection with the center line of Delaware Avenue; thence in a southeasterly direction along the center line of Delaware Avenue to its second point of intersection with the center line of Jackson Street; thence in a southwesterly direction along the center line of Jackson Street to its point of intersection with the center line of 10th Street; thence in a southeasterly direction along the center line of 10th Street to its point of intersection with the center line of Adams Street; thence in a northeasterly direction along the center line of Adams Street to its point of intersection with the center line of Delaware Avenue; thence in a northwesterly direction along the center line of Delaware Avenue to its point of intersection with the center line of Adams Street; thence in a northeasterly direction along the center line of Adams Street and Adams Street extended to its point of intersection with the center line of the Brandywine Creek; thence in a southeasterly direction along the center line of the Brandywine Creek to its point of intersection with the center line of Baynard Boulevard; thence in a northeasterly direction along the center line of Baynard Boulevard to its point of intersection with the center line of Washington Street; thence in a northeasterly direction along the center line of Washington Street to its point of intersection with the center line of Concord Avenue; thence in a southerly direction along the center line of Concord Avenue to its point of intersection with the center line of Market Street; thence in a northeasterly direction along the center line of Market Street to its point of intersection with the center line of 33rd Street; thence in a northwesterly direction along the center line of 33rd Street to its point of intersection with the center line of Washington Street; thence in a northeasterly direction along the center line of Washington Street to its point of intersection with the center line of Lea Boulevard; thence in a northwesterly direction along the center line of Lea Boulevard to its point of intersection with the center line of the boundary of the City of Wilmington; thence in a westerly, southerly and northerly direction along the center line of the boundary of the City of Wilmington to its point of intersection with the center line of the Baltimore and Ohio Railroad right-of-way; thence in a northeasterly direction along the center line of the Baltimore and Ohio Railroad right-of-way to its point of intersection with the center line of Shipley Road; thence in a northwesterly direction along the center line of Shipley Road to its point of intersection with the center line of Wilson Road; thence in a northeasterly direction along the center line of Wilson Road to its point of intersection with the center line of Graywell Road; thence in a northwesterly direction along the center line of Graywell Road to its point of intersection with the center line of Graylyn Road; thence in a northeasterly direction along the center line of Graylyn Road to its point of intersection with the center line of Silverside Road; thence in a northwesterly direction along the center line of Silverside Road to its point of intersection with the center line of Kingman Drive; thence in a generally northerly direction along the center line of Kingman Drive to its point of intersection with the center line of Raven Road; thence in an easterly direction along the center line of Raven Road to its point of intersection with the center line of Weatherton Drive; thence in a northeasterly direction along the center line of Weatherton Drive to its point of intersection with the center line of Grubb Road; thence in a northwesterly direction along the center line of Grubb Road to its point of intersection with the center line of Naamans Road; thence in an easterly direction along the center line of Naamans Road to its point of intersection with the center line of Dartmouth Woods Road; thence in a northeasterly direction along the center line of Dartmouth Woods Road and Dartmouth Woods Road extended to its point of intersection with the center line of the state boundary of the States of Delaware and Pennsylvania, the point and place of beginning.

The boundaries of the fourth councilmanic district shall comprise all that portion of Christiana Hundred, Mill Creek Hundred, the City of Elsmere and the City of Newport bounded by a line beginning at the point of intersection of the center line of Center Road (Route 141) and the center line of Lancaster Pike (Route 48); thence in a northwesterly direction along the center line of Lancaster Pike (Route 48) to its point of intersection with the center line of Loveville Road; thence in a southerly direction along the center line of Loveville Road and McKennans Church Road to its point of intersection with the center line of Milltown Road; thence in a southwesterly direction along the center line of Milltown Road to its point of intersection with the center line of the Kirkwood Highway (Route 2); thence in a southwesterly direction along the center line of Kirkwood Highway (Route 2) to its point of intersection with the center line of the entrance road to Delaware Park; thence in a southeasterly direction along the center line of the entrance road to Delaware Park to its point of intersection with the center line of Old Capitol Trail; thence in a southwesterly direction along the center line of Old Capitol Trail to its point of intersection with the center line of Oak Street; thence in a southeasterly and southwesterly direction along the center line of Oak Street to its point of intersection with the center line of Marta Drive; thence in a southwesterly direction along the center line of Marta Drive to its point of intersection with the center line of a stream connecting Marta Drive with White Clay Creek; thence in a southeasterly direction along the center line of a stream connecting Marta Drive with White Clay Creek to its point of intersection with the center line of the White Clay Creek; thence in a generally northeasterly, southerly and easterly direction along the center line of the White Clay Creek to its point of intersection with the Christina River; thence generally northeasterly along the center line of the Christina River to its intersection with the center line of the Pennsylvania Railroad right-of-way extended; thence in a northeasterly direction along the center line of the Pennsylvania Railroad right-of-way extended to its point of intersection with the center line of Middleboro Road extended; thence in a westerly direction along the center line of Middleboro Road extended and Middleboro Road to its point of intersection with the center line of Maryland Avenue; thence in a northeasterly direction along the center line of Maryland Avenue to its point of intersection with the center line of Matthes Avenue; thence in a northwesterly direction along the center line of Matthes Avenue to its point of intersection with the center line of Howard Street; thence in a northerly direction along the center line of Howard Street to its point of intersection with the center line of duPont Road; thence in a northwesterly direction along the center line of duPont Road to its point of intersection with the center line of the boundary of the City of Elsmere; thence in a northeasterly and generally northwesterly direction along the center line of the boundary of the City of Elsmere to its point of intersection with the center line of duPont Road; thence in a northerly direction along the center line of duPont Road to its point of intersection with the center line of Faulkland Road; thence in a westerly direction along the center line of Faulkland Road to its point of intersection with the center line of Center Road (Route 141); thence in a northeasterly direction along the center line of Center Road (Route 141) to its point of intersection with the center line of Lancaster Pike (Route 48), the point and place of beginning.

The boundaries of the fifth councilmanic district shall comprise all that portion of Mill Creek Hundred, White Clay Creek Hundred, Pencader Hundred and the City of Newark bounded by a line beginning at the intersection of the center line of Old Wilmington Road and the center line of the state boundary of the States of Delaware and Pennsylvania; thence in a southwesterly direction along the center line of the state boundary line of the States of Delaware and Pennsylvania to its intersection with the center line of the boundaries of the States of Maryland and Delaware; thence in a southerly direction along the center line of the boundary of the States of Maryland and Delaware to its point of intersection with the center line of U.S. Route 40; thence in a generally easterly direction along the center line of U.S. Route 40 to its point of intersection with the center line of Salem Church Road; thence in a generally northwesterly direction along the center line of Salem Church Road to its point of intersection with the center line of the Christina Creek; thence in a generally northeasterly direction along the center line of the Christina Creek to its point of intersection with the center line of Ogleman Road (Route 7); thence in a generally northwesterly direction along the center line of Ogleman Road (Route 7) to its point of intersection with the center line of Christina Road (Route 273); thence northwesterly along the center line of the Christina Road (Route 273) to its intersection with the center line of Harmony Road; thence in a generally northerly direction along the center line of Harmony Road to its point of intersection with the center line of Ogletown-Stanton Road; thence in a northeasterly direction along the center line of the Ogletown-Stanton Road to its point of intersection with the center line of the Wilmington-Christiana Turnpike (Route 7); thence in a northerly direction along the center line of the Wilmington-Christiana Turnpike (Route 7) to its point of intersection with the center line of the Pennsylvania Railroad right-of-way; thence in a northeasterly direction along the center line of the Pennsylvania Railroad right-of-way to its point of intersection with the center line of White Clay Creek; thence in a northerly and generally westerly direction along the center line of White Clay Creek to its point of intersection with the center line of the stream connecting White Clay Creek with Marta Drive; thence in a northerly direction along the center line of the stream connecting White Clay Creek with Marta Drive to its point of intersection with the center line of Marta Drive; thence in a northeasterly direction along the center line of Marta Drive to its point of intersection with the center line of Oak Street; thence in a northeasterly and northwesterly direction along the center line of Oak Street to its point of intersection with the center line of Old Capitol Trail; thence in a northeasterly direction along the center line of Old Capitol Trail to its point of intersection with the center line of the entrance road to Delaware Park; thence in a northwesterly direction along the center line of the entrance road to Delaware Park to its point of intersection with the center line of the Kirkwood Highway (Route 2); thence in a northeasterly direction along the center line of the Kirkwood Highway (Route 2) to its point of intersection with the center line of Milltown Road; thence in a northeasterly direction along the center line of Milltown Road to its point of intersection with the center line of McKennans Church Road; thence in a generally northerly direction along the center line of McKennans Church-Loveville Road to its point of intersection with the center line of Old Wilmington Road; thence in a northwesterly direction along the center line of Old Wilmington Road to its point of intersection with the center line of the boundary of the States of Delaware and Pennsylvania, the point and place of beginning.

The boundaries of the sixth councilmanic district shall comprise all that portion of New Castle Hundred, Pencader Hundred, Red Lion Hundred, St. Georges Hundred, Appoquinimink Hundred and Blackbird Hundred bounded by a line beginning at the point of intersection of the center line of the southerly boundary of the City of Wilmington and the center line of the state boundary of the States of Delaware and New Jersey; thence in a northwesterly direction along the center line of the southerly boundary of the City of Wilmington to its point of intersection with the center line of Lambson Lane; thence in a generally westerly direction along the center line of Lambson Lane to its point of intersection with the center line of New Castle Avenue; thence in a northeasterly direction along the center line of New Castle Avenue to its point of intersection with the center line of Rogers Road; thence in a northwesterly direction along the center line of Rogers Road to its point of intersection with the center line of South Heald Street (Heald Street Cut-Off); thence in a northeasterly direction along the center line of South Heald Street (Heald Street Cut-Off) to its point of intersection with the center line of the boundary of the City of Wilmington; thence in a northwesterly direction along the center line of the boundary of the City of Wilmington to its point of intersection with the center line of the Christina River; thence in a generally southwesterly direction along the center line of the Christina River to its point of intersection with the center line of the White Clay Creek; thence in a generally westerly direction along the center line of the White Clay Creek to its point of intersection with the center line of the Pennsylvania Railroad right-of-way; thence in a southwesterly direction along the center line of the Pennsylvania Railroad right-of-way to its point of intersection with the center line of Wilmington Christiana Turnpike (Route 7); thence in a southerly direction along the center line of the Wilmington Christiana Turnpike (Route 7) to its point of intersection with the center line of Ogletown-Stanton Road; thence in a southwesterly direction along the center line of Ogletown-Stanton Road to its point of intersection with the center line of Harmony Road; thence in a southerly direction along the center line of Harmony Road to its point of intersection with the center line of Christiana-Ogletown Road (Route 273); thence in a southeasterly direction along the center line of Christiana-Ogletown Road (Route 273) to its point of intersection with the center line of the Christina Creek; thence in a generally southwesterly direction along the center line of the Christina Creek to its point of intersection with the center line of Salem Church Road; thence in a southeasterly direction along the center line of Salem Church Road to its point of intersection with the center line of U.S. Route 40; thence in a generally westerly direction along the center line of U.S. Route 40 to its point of intersection with the center line of the state boundary of the States of Delaware and Maryland; thence in a southerly direction along the center line of the state boundary of the States of Delaware and Maryland to its point of intersection with the center line of the boundary line between the Counties of Kent and New Castle; thence in a generally easterly and northeasterly direction along the center line of the boundary between the Counties of Kent and New Castle to its point of intersection with the center line of the boundary of the States of Delaware and New Jersey; thence in a generally northerly direction along the center line of the boundary of the States of Delaware and New Jersey to its point of intersection with the center line of the southerly boundary of the City of Wilmington, the point and place of beginning.

The boundaries of the seventh councilmanic district shall comprise all of New Castle County.

9 Del. C. 1953, § 1164; 55 Del. Laws, c. 85, § 1; 57 Del. Laws, c. 264, § 6; 57 Del. Laws, c. 303, § 5; 70 Del. Laws, c. 186, § 1.;



§ 1165. Redistricting after each census

(a) It shall be the mandatory duty of the County Council to redistrict New Castle County into council districts after each regular United States decennial census. For the general election in 2002 the County Council shall redistrict the county into 7 council districts, including 1 district comprising all of New Castle County for the election of the President of the county government.

(1) To accomplish the redistricting after the 2000 decennial census, the County Council shall, within 60 days after the official reporting of the 2000 decennial census by the President to Congress, appoint 7 qualified voters of the County who shall comprise a Redistricting Commission. The members of this Redistricting Commission shall be appointed 1 from each of the 7 council districts of the County, including 1 district comprising all of New Castle County, and shall not be employed by the County in any other capacity. No more than 4 of the members shall be affiliated with the same political party. Within 90 days after appointment by County Council, the Redistricting Commission shall file with the Clerk of County Council a report containing the recommended plan for adjusting the council district boundaries to reapportion the county into 6 council districts with the following specifications:

a. Each district shall contain contiguous territory; and

b. Each district shall contain nearly as possible the same number of inhabitants and no district shall deviate in population more than 15% from the average population for all districts, the average to be obtained by dividing the number 6 into the total population of the county according to the last census.

(2) To accomplish the redistricting commencing with the 2010 decennial census, and each decennial census thereafter, the County Council shall, within 60 days after the official reporting of the census by the President to Congress, appoint 13 qualified voters of the County who shall comprise a Redistricting Commission. The members of this Redistricting Commission shall be appointed 1 from each of the 12 council districts of the county and 1 at-large, and shall not be employed by the county in any other capacity. No more than 7 of the members shall be affiliated with the same political party. Within 90 days after appointment by Council Council, the Redistricting Commission shall file with the Clerk of County Council a report containing the recommended plan for adjusting the council district boundaries of districts 1 through 12 to comply with the following specifications:

a. Each district shall contain contiguous territory; and

b. Each district shall contain nearly as possible the same number of inhabitants and no district shall deviate in population more than 15% from the average population for all districts, the average to be obtained by dividing the number 12 into the total population of the county according to the last census.

(b) The report of the Redistricting Commission shall include a map and a description of the councilmanic districts recommended and shall be in the form of a proposed ordinance. Once filed with the Clerk of County Council the report shall be treated as an ordinance introduced by a member of the County Council.

(c) The procedure for the County Council's consideration of the report shall be the same as for other ordinances, provided that a map and a description of the proposed districts shall be published in addition to the other requirements for publication connected with enacting ordinances.

(d) The County Council shall adopt a redistricting ordinance within 60 days after the report of the Redistricting Commission has been filed with the Clerk of County Council. If a redistricting ordinance has not been adopted by the County Council and approved by the County Executive within 60 days of filing the report by the Redistricting Commission, the redistricting plan as submitted by the Redistricting Commission shall become effective as if it had been adopted by County Council and approved by the County Executive. The redistricting ordinance, if 1 has been adopted by the County Council and approved by the County Executive, or the redistricting plan as submitted by the Redistricting Commission shall then determine the boundaries of districts 1 through 6 until the next redistricting in accordance with the provisions of this section, the provisions of § 1164 of this title notwithstanding.

(e) As used in § 1166 of this title, the phrase "odd-numbered federal decennial census" shall refer to the decades whose first digit is an odd number, for example, 2010, 2030, 2050; and the phrase "even-numbered federal decennial census" shall refer to the decades whose first digit is an even number, for example, 2000, 2020, 2040.

9 Del. C. 1953, § 1165; 55 Del. Laws, c. 85, § 1; 57 Del. Laws, c. 264, §§ 7, 8, 14-16; 57 Del. Laws, c. 303, §§ 6, 7; 58 Del. Laws, c. 406, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 568, § 2; 70 Del. Laws, c. 569, § 4; 71 Del. Laws, c. 401, § 15; 72 Del. Laws, c. 414, §§ 4, 5; 73 Del. Laws, c. 30, §§ 2, 3.;



§ 1166. Election of County Executive and officials of the county governing body

(a) County Executives shall serve a term of 4 years and shall be elected in even-numbered and presidential election years.

(b) The officials elected to district 13 shall serve a term of 4 years and shall be elected in even-numbered presidential election years.

(c) All citizens qualified by the Constitution and laws of the State to vote in the County, and who satisfy the requirements for registration prescribed by law, shall be qualified to vote for members of the County Council and for the County Executive.

(d) Except as otherwise provided by this chapter, the election laws of the State shall apply to elections held under this chapter. All elections provided for by this chapter shall be conducted by the election authorities authorized to hold elections under the election laws of the State.

(e) The nomination of persons to be candidates in the general elections for County Executive and officials of the county governing body shall be governed by the election laws of the State.

9 Del. C. 1953, § 1166; 55 Del. Laws, c. 85, § 1; 57 Del. Laws, c. 264, §§ 9-11; 57 Del. Laws, c. 303, §§ 8-10; 58 Del. Laws, c. 406, §§ 1-4; 70 Del. Laws, c. 569, § 5; 71 Del. Laws, c. 198, § 10; 71 Del. Laws, c. 401, § 15; 72 Del. Laws, c. 414, §§ 6, 7.;



§ 1167. Creation of departments and agencies

The County Council, by ordinance, may establish departments, offices or agencies of the County in addition to those created by this title and may prescribe the functions of all departments, offices and agencies, except that no function prescribed by this title to a particular department, office or agency may be discontinued or assigned by the County Council to any other department, office or agency without the concurring approval of the County Executive.

9 Del. C. 1953, § 1167; 55 Del. Laws, c. 85, § 1; 59 Del. Laws, c. 414, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1168. Vesting of slum clearance and housing authorities' powers in county departments

All of the powers of a slum clearance and redevelopment authority which now or hereafter shall be authorized under Chapter 45 of Title 31 and all of the powers of a housing authority which are now or hereafter shall be authorized under Chapter 43 of Title 31 may be vested by ordinance of New Castle County in such department or departments of the County Council as County Council may determine and County Council may delegate to a department director or directors the authority to execute contracts, deeds, leases, mortgages and other instruments necessary to carry out the aforesaid powers.

60 Del. Laws, c. 34, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1169. Initial council meeting

Except in the case of an emergency declared by the Governor, the county governing body shall not meet between the general election day and the following Tuesday when the newly elected officials shall take office.

70 Del. Laws, c. 568, § 3.;






Subchapter V General Provisions

§ 1181. Bonding of officers and employees

(a) Prior to the entry of any officers of the County upon the duties of their offices, the Office of Law shall procure at the expense of the County, corporate surety bonds, conditioned for the faithful performance of their respective duties in such penal sums as shall be fixed by the County Council, but the amount shall not in any case be less than $15,000.

(b) Within 6 months of the organization of the Office of Law, the County Attorney shall recommend through the County Executive to the County Council, the amounts in which fidelity bonds shall be procured for the faithful performance of duties of all officers and employees of the County Council, either generally or by categories. In the performance of this responsibility, the Office of Law may recommend blanket bonds covering individual fidelity or may recommend comprehensive coverage for all, or for groups of employees, on an occurrence basis.

9 Del. C. 1953, § 1181; 55 Del. Laws, c. 85, § 1; 71 Del. Laws, c. 401, §§ 15, 58.;



§ 1182. Personal financial interest

(a) Any county officer or employee who has a substantial financial interest, direct or indirect or by reason of ownership of stock in any corporation, in any contract with the County or in the sale of any land, material, supplies or services to the County or to a contractor supplying the County, shall make known that interest and shall refrain from voting upon or otherwise participating in the making of such a contract or sale.

(b) Any county officer or employee who wilfully conceals such a substantial financial interest, or wilfully violates the requirements of this section, shall be guilty of malfeasance in office or position and shall forfeit his or her office or position.

(c) Violation of this section with the knowledge express or implied of the person or corporation contracting with or making a sale to the County shall render the contract voidable by the County Executive or the County Council.

9 Del. C. 1953, § 1182; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 1183. Prohibitions and penalties

(a) The following prohibitions shall be applicable:

(1) No person shall be appointed to, or removed from, or in any way favored or discriminated against with respect to, any county position, or appointive county administrative office, because of race, or color, or national origin, or political, or religious opinions or affiliations, or sex, or sexual orientation, or gender identity;

(2) No person shall, wilfully or corruptly, make any false statement, certificate, mark, rating or report in regard to any test, certification or appointment under the personnel provisions of this chapter, or in any manner commit or attempt to commit any fraud preventing the impartial execution of the personnel provisions or of the rules and regulations made under this chapter;

(3) No person who seeks appointment or promotion with respect to any county position or appointive county administrative office shall, directly or indirectly, give, render or pay any money, service or other valuable thing to any person for, or in connection with, that person's test, appointment, proposed appointment, promotion or proposed promotion.

(b) Any person who by himself or herself or with others wilfully or corruptly violates this section shall be fined not more than $500, or imprisoned for not more than 1 year, or both. Any person convicted under this section shall be ineligible, for a period of 5 years thereafter, to hold any county office or position and, if that person is an officer or employee of the County, that person shall immediately forfeit his or her office or position. The Superior Court shall have exclusive original jurisdiction over offenses under this section.

9 Del. C. 1953, § 1183; 55 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 90, § 12; 79 Del. Laws, c. 47, § 14.;



§ 1184. Public right of inspection of public records

(a) County records, the disclosure of which would invade a person's right of privacy, hinder law enforcement, endanger the public safety, or breach a legally recognized duty of confidence, or the nondisclosure of which is legally privileged, or which have been prepared for or by the County Attorney for use in actions or proceedings to which the County is or may be a party, shall not be available for public inspection.

(b) Except as provided in this section, all other county records shall be open for public inspection, but the officer, department, board or commission, or other governmental agency of the County having the care and custody of such records, may make reasonable regulations governing the time, place and manner of their inspection, and for purposes of archival preservation, copies of county records may be substituted in lieu of original records.

9 Del. C. 1953, § 1184; 55 Del. Laws, c. 85, § 1.;









CHAPTER 13. COUNTY DEPARTMENTS

Subchapter I Department of Land Use

§ 1301. Functions

The Department of Land Use, managed by the general manager of the department, who shall be qualified by education, experience and training, shall perform the following functions unless otherwise provided:

(1) The Department shall administer and enforce all statutes, ordinances and regulations for the protection of persons and property from hazards in the use, occupancy, condition, erection, alteration, maintenance, repair, removal and demolition of buildings and structures or any parts thereof, and of outdoor signs. The Department shall enforce compliance with the county subdivision and zoning code and regulations thereunder, subject to determinations made by the Board of Adjustment on appeals taken thereto.

(2) The Department shall:

a. Issue all forms for applications and receive all applications for licenses.

b. Determine whether an applicant is properly entitled to the license which that applicant seeks.

c. If the application is granted and the proper fee has been paid to the Office of Finance, issue the license to the applicant, either for itself or as agent for the officer, department or board under whose jurisdiction the subject matter thereof falls.

d. If the application is refused, notify the applicant in writing of the refusal and the reasons therefor.

e. The requirements and standards to be met by applicants for licenses shall include those established by the Department in cases in which the Department is responsible for the function involved.

(3) The Department shall make all inspections except as may otherwise be specifically provided in this title.

(4) The Department shall determine, as a result of its inspection, whether any person or the owner of any property is violating the conditions of any license, or whether any property owner is violating any statute, ordinance or regulation which it is the duty of the Department to enforce. If the Department shall find a violation to exist, it shall forthwith make such order or take such other lawful action as may be necessary to correct the dangerous or unlawful condition, and if necessary it shall invoke the assistance of the County Attorney or the County Police Department, or both.

(5) The Department, whenever it finds that a holder of any license is violating the conditions thereof, shall revoke, suspend or cancel the license. The Department shall also revoke, suspend or cancel a license whenever the office, department or board that granted the license so directs. Any revocation, suspension or cancellation shall be in writing and shall state in detail the reasons therefor.

(6) The Department, on request of any officer, department or board, shall make a special inspection of any property upon which unlawful conditions are believed to exist or to investigate the manner in which the holder of any license is operating under it. The Department shall also receive and consider complaints from citizens.

(7) The Department shall:

a. Verify compliance with the New Castle County Code related to lines and grades;

b. Not issue any permits or certificates of occupancy unless the lines and grades requirements of the New Castle County Code have been satisfied.

(8) The Department shall undertake studies of the pattern and of the potential for economic development within the County, and recommend to the County Executive programs designed to improve basic conditions conducive to better economic development of the County.

(9) The Department shall prepare and recommend to the Planning Board a comprehensive development plan for the County for the purpose of promoting health, safety, prosperity and general welfare. For those portions of the County which do not lie within the corporate limits of a municipality, the plan shall be definitive; for the remainder it shall reflect such portions of municipal planning as may be appropriate for inclusion in the county comprehensive development plan. Upon adoption of the comprehensive development plan, the Department shall be responsible for maintaining it on a current basis. To this end, it shall from time to time make recommendations to the Planning Board for modification in the plan. Such comprehensive development plan shall show, as to present and as to proposed ultimate development, the following: land use, general location, extent and character of streets, bridges, waterways and other public ways; parks and open spaces; public buildings; public utilities and terminals, whether publicly or privately owned; public housing, slum clearance and rehabilitation areas; and any other physical facility, with due regard to the aesthetic characteristics of all public structures. The comprehensive development plan may, when requested by incorporated municipalities, set forth within such municipalities any or all of the elements mentioned in this paragraph.

(10) The Department may develop and maintain the official map of those portions of the County which do not lie within the limits of incorporated municipalities. The official map and amendments thereto shall show all existing and established streets, planned streets, recommended street lines located on the final or recorded plats of subdivisions and the location of existing or planned parks and open spaces. Street locations on final or recorded plats of subdivisions shall constitute amendments to the official map and shall be placed thereon.

(11) The Department shall maintain and keep current the subdivision and zoning code for the County for the portions of the County which do not lie within the limits of incorporated municipalities. To this end, it shall make recommendations, through the County Executive to the County Council, for such revisions in the subdivision and zoning code as it shall deem appropriate and necessary for the purpose of promoting the public health, safety, morals and general welfare of the County, which Code may contain regulations with respect to the location, height, bulk and size of buildings and other structures, the size of yards, courts and other open spaces, the density of population, and the use of buildings, structures and land for trade, industry, business, residence or other purposes.

(12) The Department shall prepare and recommend, through the County Executive to the County Council, such measures as it shall deem appropriate for the clearance of slum areas, public housing developments, and the rehabilitation or redevelopment of blighted areas.

(13) The Department shall assist the County Executive and Chief Administrative Officer in the preparation of the capital improvement program for the 6-year period provided for in this title.

(14) The Department shall prepare and recommend, through the County Executive to the County Council, measures for the replanning, improvement and reconstruction of neighborhoods and community centers and of areas or districts which may be wholly or partially destroyed or seriously damaged by fire, earthquake, flood or other disaster.

(15) The Department shall assess all property subject to taxation by the County and maintain appropriate records.

(16) The Department shall prepare tax rolls, including those required by any municipality, school district or special district lying within or partially within the County if authorized by law or such districts.

(17) The Department shall prepare the necessary assessment rolls of assessable public improvements.

9 Del. C. 1953, § 1361; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59.;



§ 1302. Definitions

In this subchapter:

(1) "Inspection" shall mean any inspection, test or examination to which any person is subject as an applicant for, or a holder of, a license, or to which any property is subject under any statute, ordinance or regulation which it is the duty of the County Executive or of any other officer, department or board to enforce.

(2) "License" shall mean any license or permit required by statute, ordinance or regulation to be obtained from any county officer, department or board as a prerequisite to engaging in any activity or having possession of or using any property.

9 Del. C. 1953, § 1362; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1303. Planning Board

(a) The Planning Board shall consist of 9 members. The County Executive, with the advice and consent of County Council, shall appoint 8 members who shall serve for terms of 3 years, provided that the terms of at least 2 members shall expire each year, at least 1 term to expire on January 31, and 1 term to expire on July 31.

(b) The County Executive, with the advice and consent of County Council, shall appoint 1 member who shall be chairperson and who shall serve at the pleasure of the County Executive.

(c) The compensation of the members of the Planning Board shall be determined by the County Council of New Castle County.

71 Del. Laws, c. 401, § 59; 72 Del. Laws, c. 369, § 1.;



§ 1304. Functions of Planning Board

The Planning Board shall perform the following functions:

(1) Consult with the general manager concerning the performance of such of the functions of the Department as either the Board or the general manager shall deem appropriate. To this end, the general manager shall keep the Board informed concerning the work of the Department and shall, at the request of the Board, furnish it such information as it may reasonably require in the performance of this function.

(2) Review the proposed comprehensive development plan, proposed zoning plan changes, proposed subdivision regulations, and all amendments thereto, and upon completion of its consideration of any of these, the Board shall recommend to the County Council such action as the Board shall deem appropriate.

9 Del. C. 1953, § 1343; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1305. Adoption and effectuation of comprehensive plan

(a) After preparation of the comprehensive development plan by the Department and approval by the Planning Board, the plan shall be reviewed by the County Executive and presented to the County Council. The County Council shall hold public hearings on the proposed plan or portions thereof in the same manner and under the same procedure required for the consideration and adoption of ordinances. The County Council may adopt all or any portions of the comprehensive development plan.

(b) After adoption of all or portions of the comprehensive development plan by the County Council, the plan shall be viewed as a document expressing the general policies and intentions of the County Council with respect to the future development of the County. It shall not have the force and effect of a law or ordinance. After adoption of all or parts of the plan by the County Council, any proposed action of the County Council relating to:

(1) The location, opening, vacation, extension, widening, narrowing or enlargement of any public ground, pierhead or watercourse or street;

(2) The location, erection, demolition, removal or sale of any public structure; or

(3) The adoption, repeal or amendment of an official map, subdivision and land development ordinance, or zoning ordinance

shall be taken in compliance with the following requirements: (i) The proposed actions shall be submitted to the department for recommendations, provided that the County Council may act without benefit of the Department's recommendations if they are not submitted within 45 days, and (ii) the County Council shall find that the proposed actions are in accordance with the spirit and intent of the formally adopted portions of the comprehensive development plan before final action shall be taken by the County Council. When the County Council finds that a proposed action is not in accordance with the spirit and intent of the formally adopted portions of the comprehensive development plan it shall amend the plan to make the action taken and the comprehensive development plan consistent with each other.

9 Del. C. 1953, § 1344; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1306. Legal effect of subdivision regulations

All proposed subdivisions of land to be made after the adoption of regulations governing subdivision of land shall be submitted to the Department for approval for conformity to the subdivision regulations and no such proposed subdivision shall be made or recorded unless approved by the Department. Approval of a plat of a subdivision shall constitute an acceptance on behalf of the County of any street or open space for public use shown on the plat but shall not constitute a taking of the property for public use. Acceptance of the street or open space for public use shall not within itself define the responsibilities of the State or the County in the paving, maintenance, cleaning or lighting of such street or open space.

9 Del. C. 1953, § 1345; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1307. Planned street lines and public parks; official map

(a) Upon the recommendation of the Department, the County Council, by ordinance, may adopt an official map containing:

(1) The exact location of the planned lines of street widenings and extensions, or of future streets;

(2) The lines of all public streets then existing which have been established by law;

(3) All planned streets or street lines previously adopted under this section;

(4) All streets or street lines as located on the final or recorded plats of subdivisions as previously approved by the Department;

(5) All existing or planned public parks and other public open spaces.

(b) After adoption of the official map or street plan, no amendments thereto showing the location of a planned or mapped street shall be adopted before public notice shall have been given to the owners of record of the land upon which, or abutting which, lies the future street lines designated upon the plan.

(c) Any map or plan adopted prior to May 26, 1965, under Chapter 25 of this title, shall remain in effect until the County Council acts under the provisions of subsection (a) of this section.

9 Del. C. 1953, § 1346; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1308. Legal effect of official map or street plan

(a) Upon adoption of any plan showing the location of a planned or mapped street, the owners of the property within the lines of such planned or mapped street shall, for the period specified in the ordinance, but not exceeding the limits otherwise established by statute, be prohibited from erecting any structure within such lines. The owner of any property so affected shall be entitled to appeal to the Board of Adjustment under the same procedure described for appeals in zoning cases.

(b) After the adoption of the official map showing the lines of planned or mapped streets, no change in any street shall be made by the County Council until such proposed change shall have been submitted to the Department for its opinion as to conformity with the official map. Pending the adoption of the official map, the County Council shall not vacate, narrow or extend any existing street without having secured the opinion of the Department as to the propriety of such proposed action.

(c) The adoption of any street or street lines as part of the official map shall not, in and of itself, constitute and be deemed to constitute the opening or establishment of the street and acceptance of any land for street purposes, and shall not constitute the taking of any land.

9 Del. C. 1953; 55 Del Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1309. Presumption of approval

In the case of any matter required to be submitted to the Department or to the Planning Board, approval shall be presumed by the Department or Planning Board unless the Department or Planning Board shall have acted within 45 days of receipt thereof, unless a longer time shall have been allowed by the County Council.

9 Del. C. 1953, § 1348; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1310. Legal effects of previously established road locations and road lines

(a) All locations and lines of roads and other actions of the County related to subdivision of land and opening of roads legally established in New Castle County prior to January 3, 1967, and legally established prior to the adoption of an ordinance establishing an official map in accordance with §§ 1154, 1307 and 1308 of this title, shall remain in full force and effect until changed in accordance with Chapter 11 of this title. Any county maps or records showing the locations and lines of roads, and dealing with other matters related to the subdivision of land, and legally established prior to January 3, 1967, shall continue in force and effect until changed in accordance with this chapter and Chapter 11 of this title.

(b) Pending the enactment of an ordinance establishing the location and lines of roads in accordance with Chapter 11 of this title and this chapter, changes in locations and lines of roads, legally established, and in the locations and lines of new roads shall be recorded only after approval by the County Council and shall be presented to the Department for review before such changes or new locations and lines are adopted by the County Council. Such changes, or new locations and lines shall also be presented to the State Department of Transportation for approval before being adopted by the County Council, provided that the approval of the State Department of Transportation shall be presumed should the County Council have received no communication to the contrary within 30 days of submission of the changes or new locations and lines to the State Department of Transportation. The approval of a plan or proposal by the County Council to make changes in locations and lines of existing roads or creating new roads shall, when recorded, be deemed and taken as an acceptance of the intended locations and lines of roads, but shall not impose any duty upon the County Council or upon the State Department of Transportation respecting the maintenance or improvement thereof.

(c) No plat of land changing locations and lines of roads legally established, or creating locations and lines of new roads, shall be received or recorded by the Recorder of Deeds of New Castle County until the plat shall have been submitted to and approved by the Department and the County Council and such approvals are endorsed in writing on the plat by the general manager and the President of the County Council. The filing or recording of a plat without the approval of the general manager of the Department of Land Use and the County Council shall, upon application of the general manager of the Department of Land Use or the County Council to the Superior Court in and for New Castle County, be expunged from the records.

(d) The County Council may prescribe a schedule of fees based on the cost to the County for considering proposed plats to be paid by those submitting the plats. The County Council may prescribe reasonable rules and regulations governing the size and character of plats to be submitted for consideration and the information to appear on the plats and the markers, boundary stones or stations to be installed.

(e) Pending the enactment of an ordinance establishing an official map or regulating the development or subdivision of land as provided by this chapter, the Department shall approve or disapprove a plat within 40 days after the submission thereof; otherwise, such plat shall be deemed to have been approved and a certificate to that effect shall be issued by the Department on demand. Such period may be extended by mutual agreement between the Department and the applicant for the Department's approval. The grounds of disapproval of any plat shall be stated upon the records of the Department and a copy of such statement shall be furnished to the applicant. No plat shall be acted upon by the Department without affording a hearing thereon. Notice of the time and place of the hearing shall be sent by registered mail to such applicant not less than 5 days before the date fixed therefor. In the application the applicant may waive the requirement of such hearing and notice.

9 Del. C. 1953, § 1349; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59.;



§ 1311. Board of Adjustment

The Board of Adjustment shall consist of 7 members who shall be residents of New Castle County who shall have knowledge of, and experience in, the problems of urban and rural development, and who, at the time of appointment, shall not be candidates or candidates-elect for, or incumbents of, elective public office. The County Executive, with the advice and consent of the County Council, shall appoint 6 members for terms of 4 years. The County Executive, with the advice and consent of the County Council, shall appoint 1 member who shall be chairperson and who shall serve at the pleasure of the County Executive. The compensation of the members of the Board of Adjustment shall be determined by the County Council.

9 Del. C. 1953, § 1350; 55 Del. Laws, c. 85, § 2; 59 Del. Laws, c. 139, § 1; 71 Del. Laws, c. 401, § 59; 72 Del. Laws, c. 165, § 1; 73 Del. Laws, c. 39, § 1.;



§ 1312. Regulations governing organization, procedure and jurisdiction of the Board of Adjustment

The Board of Adjustment shall adopt regulations to govern the organization, procedure and jurisdiction of the Board. The regulations shall not be inconsistent with this title and shall not become effective unless and until approved by the County Executive.

9 Del. C. 1953, § 1351; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1313. Jurisdiction of Board of Adjustment

(a) The Board of Adjustment shall be empowered to hear and decide:

(1) Appeals in zoning matters where error is alleged in any order, requirement, decision or determination made by an administrative officer or agency in the enforcement of any zoning ordinance, code, regulation or map;

(2) Applications for special exceptions or special permits or other special questions in accordance with any zoning ordinance, code or regulation, or applications for interpretation of any zoning ordinance, code, regulation or map upon which the Board of Adjustment is empowered to pass; and

(3) In specific cases, such variance from any zoning ordinance, code or regulation that will not be contrary to the public interest, where, owing to special conditions or exceptional situations, a literal interpretation of any zoning ordinance, code or regulation will result in unnecessary hardship or exceptional practical difficulties to the owner of property so that the spirit of the ordinance, code or regulation shall be observed and substantial justice done, provided such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of any zoning ordinance, code, regulation or map.

(b) A variance which permits a use otherwise prohibited by any zoning ordinance, code or regulation shall not be valid unless approved by resolution of the County Council. Use variances to be approved by the County Council shall be advertised and affected state agencies, including but not necessarily limited to the departments of Transportation and Natural Resources and Environmental Control, shall be notified by registered mail, return receipt requested, at least 30 days prior to hearing scheduled before the Board of Adjustment. Said use variance shall thereafter be presented to the County Council at the next scheduled meeting following approval by the Board of Adjustment, advertisement and notification as provided herein.

(c) The County Council shall approve or disapprove the use variance or return the matter to the Board of Adjustment for further hearings and findings consistent with this section.

(d) Appeals from decisions of the County Council shall be to Superior Court as heretofore provided for appeals from decisions of the Board of Adjustment.

(e) In the exercise of its powers, the Board of Adjustment may reverse or affirm, wholly or partly, or modify the order, requirement, decision or determination appealed from, and make such order, requirement, decision or determination as ought to be made, and, to that end, it shall have all powers of the officer or agency from whom the appeal was taken.

(f) Notwithstanding the provisions of subsection (a) of this section, the Department of Land Use may administratively grant a dimensional variance for existing conditions that do not exceed 1 foot of the required dimension restrictions without the application being considered by the Board of Adjustment.

9 Del. C. 1953, § 1352; 55 Del. Laws, c. 85, § 2; 66 Del. Laws, Sp. Sess., c. 197, § 1; 71 Del. Laws, c. 401, § 59; 72 Del. Laws, c. 302, § 1.;



§ 1314. Judicial review of Board of Adjustment decisions; procedure

(a) Any person aggrieved by any decision of the Board of Adjustment, or any taxpayer or any officer, department, board or bureau of the County, may present to the Superior Court a petition duly verified alleging that such decision is illegal in whole or in part, and specifying the grounds of illegality. The petition shall be presented within 30 days after the filing of the decision in the office of the Board.

(b) Upon the presentation of the petition, the Court may allow a writ of certiorari directed to the Board of Adjustment, to review the decision of the Board, and shall prescribe therein the time within which return must be made and served upon the petitioner or petitioner's attorney, which shall not be less than 10 days and may be extended by the Court.

(c) The allowance of the writ shall not stay proceedings upon the decision reviewed, but the Court may, on application, on notice to the Board of Adjustment and on due cause shown, grant a restraining order.

(d) The Board of Adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof, or of such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision reviewed and shall be verified.

(e) If, upon the hearing, it shall appear to the Court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct, and report the same to the Court together with its findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the Court shall be made.

(f) The Court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

(g) Costs shall not be allowed against the Board of Adjustment unless it shall appear to the Court that the Board acted with gross negligence or in bad faith or with malice in making the decision reviewed.

9 Del. C. 1953, § 1353; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1315. Board of License Inspection and Review

County Council, by ordinance, may provide for the establishment of a Board of License Inspection and Review. The Board of License Inspection and Review shall have 5 members to be appointed by the County Executive, 4 members for terms of 4 years provided that the terms of the original members shall be established in a manner that 1 shall expire each year, and 1 member to be chairperson and to serve at the pleasure of the County Executive. The ordinance shall provide that the Board may be authorized to provide an appeal procedure whereby any person aggrieved by the issuance, transfer, renewal, refusal, suspension, revocation or cancellation of any County license, or by any notice, order or other action as a result of any County inspection affecting him or her directly shall, upon request, be furnished with a written statement of the reasons for the action taken and afforded a hearing thereon by the Board. The ordinance shall further provide that upon such hearing the Board shall hear any evidence which the aggrieved party or the County may desire to offer, shall make findings and render a decision in writing within 90 days of the filing of the appeal, and that the Board may affirm, modify, reverse, vacate or revoke the action from which the appeal was taken to it.

9 Del. C. 1953, § 1363; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59.;



§ 1316. Board of Building Standards

County Council, by ordinance, may provide for the establishment of a Board of Building Standards. The Board of Building Standards shall have 5 members to be appointed by the County Executive, 4 members for terms of 4 years provided that the terms of the original members shall be established in a manner that 1 shall expire each year, and 1 member to be chairperson and to serve at the pleasure of the County Executive. The ordinance shall provide that the Board shall be given the power to perform the following functions, or such portion of them as the County Council may determine:

(1) Advise the general manager of the Department of Land Use, upon request, about the interpretation of the building code or of any regulation relating to building safety and sanitation;

(2) Suggest regulations applying standards of good practice in the enforcement of statutes and ordinances dealing with building safety and sanitation;

(3) Upon request of the general manager of the Department of Land Use, review and issue a report regarding new and substitute materials proposed to be used in the building construction and upon new methods of construction;

(4) Consider any suggested changes in standards and regulations, new and substitute materials, or new methods of construction, either with or without holding public hearings, but before the Board shall recommend any change or modification of such standards and regulations, it shall hold a public hearing at which all interested parties may present their views. After such public hearing, the Board shall submit its findings and recommendations to the general manager of the Department of Land Use for approval, whereupon they shall become a part of the standards and regulations.

9 Del. C. 1953, § 1364; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1317. Board of Assessment Review

County Council, by ordinance, shall provide for the Board of Assessment Review. The Board of Assessment Review shall consist of 7 members. The County Council shall appoint 6 members from council districts 1 or 7, 2 or 8, 3 or 9, 4 or 10, 5 or 11, or 6 or 12 who shall be residents and freeholders of the districts from which appointed, and who shall serve for terms of 6 years, provided that the terms of the original members shall be established in such a manner that 1 shall expire each year. The County Executive, with the advice and consent of the County Council, shall appoint 1 member who shall be chairperson and who shall serve at the pleasure of the County Executive. No member shall forfeit his or her office by virtue of lack of continued residence in the district from which appointed if the potential disqualification shall arise solely from a change in the boundaries of a councilmanic district. Each member shall be entitled to compensation determined by the County Council.

9 Del. C. 1953, § 1307; 55 Del. Laws, c. 85, § 2; 57 Del. Laws, c. 264, §§ 12, 13; 57 Del. Laws, c. 303, §§ 11, 12; 58 Del. Laws, c. 559, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59; 78 Del. Laws, c. 33, § 1.;



§ 1318. Functions of Board of Assessment Review

The Board shall perform the following functions:

(1) Hear appeals from any property owner who alleges that the property owner's property has been improperly assessed for purposes of taxation;

(2) Following the hearing of any property owner and, in the light of the facts produced at such hearing, determine whether the assessment is correct. If the Board should find that the assessment is greater than it should be, the Board shall order the Chief Financial Officer to reduce the assessment and the Chief Financial Officer shall thereupon reduce the assessment to the adjusted amount established by the Board;

(3) Review the methods by which the general manager of the Department of Land Use has established the assessments and the results thereof as reflected by the assessment roll. If the Board should find that the procedures used by the general manager of the Department of Land Use require improvement in order to make more equitable and effective the assessment procedure, the Board shall make such recommendations as it deems proper to the general manager of the Department of Land Use and file a copy thereof with the Clerk of the County Council;

(4) Prepare such rules and regulations for its operation as it deems appropriate.

9 Del. C. 1953, § 1308; 55 Del. Laws, c. 85, § 2; 58 Del. Laws, c. 559, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59.;



§ 1319. Appointment and duties of additional Board members and referees

(a) The County Council may by ordinance expand the Board of Assessment Review by adding 6 additional members who shall serve for a term of 1 year. The County Council shall appoint 1 member from each of council districts not represented on the Board pursuant to § 1317 of this title who shall be residents and freeholders of the districts from which appointed. No member shall forfeit his or her office by virtue of lack of continued residence in the district from which appointed if the potential disqualification shall arise solely from a change in the boundaries of a council district.

(b) The County Council may by ordinance authorize appointment of referees to hear appeals of property assessments. The general manager of the Department of Land Use shall appoint, with the advice and consent of the County Council, such referees as are authorized by ordinance. Referees appointed hereunder shall be members of the Bar of the State.

(c) Appeals may be heard by panels of 3 or more members of the Board or by the referees individually when the referees are so authorized pursuant to subsection (b) of this section. The panel or the referee shall submit a recommendation to the Board which shall determine whether the assessment is correct based upon the record of the appeal hearing and the recommendation of the panel or the referee.

(d) Referees shall be paid as provided by the County Council.

9 Del. C. 1953, § 1307A; 58 Del. Laws, c. 559, § 1; 60 Del. Laws, c. 45, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59; 78 Del. Laws, c. 33, § 2.;



§ 1320. Judicial review

Nothing in this chapter shall be construed as limiting the right of a property owner or County to appeal to the courts in connection with the assessment of property for taxation as provided by law.

9 Del. C. 1953, § 1309; 55 Del. Laws, c. 85, § 2; 58 Del. Laws, c. 559, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59.;



§ 1321. General provisions relating to assessment

It is the intent of this subchapter that in New Castle County, the Department shall perform all of the functions assigned to the Board of Assessment, except for the functions specifically assigned to the Board of Assessment Review by § 1320 of this title.

9 Del. C. 1953, § 1310; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1322. Assessment of property

(a) In the performance of the functions relating to the assessment of property, the Department shall exercise the assessment functions assigned to the Board of Assessment prior to May 26, 1965. To this end, not later than February 15 of each year, the Department shall prepare and present to the Board of Assessment Review a copy of the assessment roll for the year. The Department shall determine the form of the assessment roll and shall not be bound by provisions of law in effect prior to May 26, 1965, as to form. The County Council of New Castle County shall by ordinance establish the dates during which appeals from assessments of the Department of Land Use to the Board of Assessment Review may be heard.

(b) Not later than April 30 of each year, the Department of Land Use shall certify to the Chief Financial Officer a true and correct assessment roll for the year. Not later than May 31 of each year, the general manager of the Department of Land Use shall certify to the County Council the total value of all property in the County and the total value of all property which has been assessed and is subject to taxation.

(c) The Department shall determine by rule, the form, number of copies and other details concerning the keeping of records relating to assessment of real property and improvements thereupon. The Department shall develop a suitable system for the identification of all real property within the County, both that which is subject to taxation and that which is exempt from taxation. Such system shall be in a form which readily permits the subdivision of property, or the reassembly of property, without loss of control thereof for purposes of assessment.

(d) Notwithstanding any provision of this title, for any fiscal year in which the County Council of New Castle County proposes to implement a general reassessment of property, the County Council may by ordinance establish appropriate and reasonable time periods for the filing of exemption applications; submission, inspection and certification of assessment rolls; notices of assessments; appeals from such assessments; and any other requirements relating to the implementation of the general reassessment. In no case, however, shall the County Council extend any such period more than 30 days beyond that otherwise established in this title. This authorization shall apply only to the fiscal year in which the general reassessment is implemented. In each fiscal year thereafter, the procedures specified in this title shall be followed.

9 Del. C. 1953, § 1311; 55 Del. Laws, c. 85, § 2; 58 Del. Laws, c. 559, § 4; 65 Del. Laws, c. 1, § 1; 71 Del. Laws, c. 401, § 59.;



§ 1323. Obligations and rights of property owners

The adoption of this subchapter shall in no manner relieve any property owner of any obligation imposed upon him or her prior to May 26, 1965, with respect to the rendition or assessment of any property, nor shall it in any manner increase the responsibility of such property owner nor deny the property owner of any right possessed prior to May 26, 1965, except to the extent specifically provided in this subchapter.

9 Del. C. 1953, § 1312; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59.;






Subchapter II Police Department

§ 1331. County police; powers and duties

(a) The County police shall have all of the police powers conferred by law upon law-enforcement officers in the State and all of such police may exercise such police powers anywhere in New Castle County. All police appointed under this section shall see that the peace and good order of the State within the aforesaid County be duly kept according to their powers and authority; shall arrest all persons who shall in either of their presence commit any riot, affray or other breach of peace, or who shall be riotously assembled, and take them before a justice of the peace in the respective hundred where the person is apprehended to be dealt with according to law; shall use diligence in arresting murderers, thieves and other felons, and disturbers of the peace, and in case of resistance to either of their authority, or other case of necessity, may command aid of any of the people of the State; shall duly prevent all bloodsheds, affrays and breaches of the peace; and shall execute all other duties in accordance with the law. Such police shall patrol said hundreds during such hours, under such conditions and in such manner as may be prescribed by the Chief of Police of New Castle County.

(b) The County police shall be subject to such directives and policies as the Chief of Police may prescribe.

(c) No merger of the New Castle County police with any other police force or agency shall be valid unless and until approved by the General Assembly.

71 Del. Laws, c. 401, § 59.;



§ 1332. Functions

(a) The Police Department, managed by a Chief of Police, shall perform the following functions;

(1) Organize, administer, supervise and discipline the police force of the County;

(2) Enforce traffic regulations and investigate accidents;

(3) Make legal searches, seizures and arrests, and exercise such legal authority incident thereto;

(4) Maintain and operate lockups for the temporary confinement of prisoners;

(5) Maintain peace, protect life, property and all other rights and liberties of the people, and do and perform all other lawfully assigned acts; and

(6) Operate and maintain an integrated communications system designed to facilitate the prompt, efficient and effective performance of its function.

(b) The Police Department may perform the following functions:

(1) Provide school crossing guard service in the manner and to the extent authorized by ordinance;

(2) Prepare and maintain a County comprehensive emergency operations plan and other plans as appropriate to provide guidance and direction to units of the County Council, and which are integrated into and coordinated with emergency management plans of the federal government, State and political subdivisions in New Castle County;

(3) Except for those activities and responsibilities which are under the jurisdiction of the State Fire Prevention Commission, operate an emergency medical service for individuals who become unexpectedly ill or incapacitated, to include the provision of advanced life support paramedic services; and

(4) Establish other functions related to public safety, in coordination with the fire, rescue and other emergency service organizations in New Castle County.

9 Del. C. 1953, § 1401; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1333. Other police prohibited

No office, department or board operating for the County, other than the Police Department, shall have a police force.

9 Del. C. 1953, § 1402; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1334. County responsibility for fire protection and ambulance and rescue service

The County Council of New Castle County may make provisions for emergency medical services and the prevention and extinguishment of fires. For such purposes, the County Council of New Castle County may contract with any fire company authorized by the State Fire Prevention Commission, and in such case may make reasonable payments thereto. Provisions for emergency medical services and fire prevention and extinguishment shall be made cooperatively with the State Fire Prevention Commission and the Office of Emergency Medical Services.

9 Del. C. 1953, § 1411; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1335. Fire prevention outside of incorporated towns

The County Council of New Castle County may make provisions for the prevention and extinguishment of fires in New Castle County outside of the corporate limits of any incorporated city or town, and for such purpose enter into contracts with any fire company authorized by the State Fire Prevention Commission for the supplying of water, property and services necessary or incident to the prevention and extinguishment of such fires including the services of any incorporated fire company operating and maintaining apparatus for the extinguishment of fires within New Castle County.

71 Del. Laws, c. 401, § 59.;



§ 1336. Establishment of school crossing guard unit for New Castle County

Upon the authorization of the County Council, the Police Department of New Castle County may appoint and maintain, within each school district, after approval of each school district in New Castle County, school crossing guards, in such number as may, in the judgment of the school district, be necessary for the safe passage of school children over the public streets and highways of New Castle County outside the City of Wilmington.

71 Del. Laws, c. 401, § 59.;



§ 1337. Duties; compensation; uniform

(a) The school crossing guards appointed under this chapter shall be stationed at locations adjacent to the schools or at any other locations deemed necessary as directed by the Police Department for the purpose of assisting school children in safe passage across streets and highways.

(b) The guards shall have the right to stop, control and guide vehicular traffic near any pedestrian crosswalk in order to permit children to cross safely the streets and highways.

(c) In instances where the driver of a motor vehicle fails to comply with the lawful directions or signals of a school crossing guard, or otherwise violates a lawful ordinance or statute, the school crossing guard may report such driver to the appropriate police authorities. If the identity of the driver is not otherwise apparent, it shall be a rebuttable presumption that the person in whose name the vehicle is registered, to whom a rental vehicle is leased or whose name appears on a company's records as driving a company car is responsible for the violation.

(d) The guards shall be subject to such rules and regulations as prescribed by the Police Department.

(e) The Police Department shall provide and maintain an appropriate uniform.

71 Del. Laws, c. 401, § 59.;



§ 1338. Coordination with school boards

In the selection and assigning of crossing guards the Police Department shall seek the advice and assistance of the school boards of the respective districts in which the crossing guards shall be employed.

71 Del. Laws, c. 401, § 59.;



§ 1339. Levy and collection of tax

(a) In order to carry out this chapter, the County Council of New Castle County may levy in any school district with respect to which school crossing guards are furnished, an annual tax based upon the full annual cost including the salaries and maintenance of school crossing guards employed within said school district.

(b) Such taxes shall be collected by the same collector, at the same time and in the same manner as other County taxes.

71 Del. Laws, c. 401, § 59.;






Subchapter III Department of Special Services

§ 1341. Functions

The Department of Special Services, managed by the general manager of the Department, who shall be qualified for the position by education, experience and training, may perform the following functions:

(1) In cooperation with the Department of Land Use, manage and develop plans for public facilities and infrastructure including sanitary sewers and treatment facilities, drainage systems, buildings, parks, open spaces, natural areas and greenways for the County in accordance with, and in support of, the Comprehensive Plan.

(2) Prepare designs and specifications for all types of public facilities and infrastructure including sanitary sewers and treatment facilities, drainage systems, buildings, parks, open spaces, natural areas and greenways, and supervise the construction and inspection thereof.

(3) Assist the Office of Administrative Services in the tabulation of bids and in the determination of the lowest and best bidder with respect to all public facilities and infrastructure including sanitary sewers and treatment facilities, drainage systems, buildings, parks, open spaces, natural areas and greenways, and, upon request of the Office of Administrative Services, with respect to materials, supplies and equipment.

(4) Manage, maintain and operate public facilities and infrastructure sanitary sewers and treatment facilities, drainage systems, parks, open spaces, natural areas and greenways, and perform all county functions related thereto, provided that such functions may be performed directly, by contract, or by licenses as the County Council by ordinance may from time to time determine.

(5) Manage, maintain and operate any county public water supply system.

(6) Manage, maintain and operate all public buildings, except those which by agreement with other governmental jurisdictions are to be otherwise operated and maintained and any building which shall be designated by the County Executive to be excluded from the responsibility of the Department for maintenance or operation, provided that such functions may be performed directly, by contract, or by licenses as the County Council by ordinance may from time to time determine.

(7) Manage and maintain the County Fleet and operate central garages for the storage and maintenance of equipment, and maintain all automotive equipment, except those that may be specified in writing by the County Executive for maintenance by some other office, department or board, provided that such functions may be performed directly, by contract or by licenses as the County Council by ordinance may from time to time determine.

9 Del. C. 1953, § 1421; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1342. Department of Special Services Board

The Department of Special Services Board shall consist of 9 members. The County Council, with the advice and consent of the County Executive, shall appoint 8 members, who shall serve for a term of 3 years, provided that the terms of the original members shall be established in a manner that 3 shall expire each year. The County Executive, with the advice and consent of the County Council, shall appoint a chairperson who shall serve at the pleasure of the County Executive.

The Board shall advise the general manager at the Department of Special Services on issues related to the functions of the Department.

Subcommittees that are directly related to functions of the Department may be established.

Board members shall be persons of recognized character and ability who meet the qualifications of the Department.

Five members of the Board constitute a quorum. A quorum is required for any action or recommendation of the Board.

71 Del. Laws, c. 401, § 59.;






Subchapter IV Department of Community Services

§ 1351. Functions

The Department of Community Services, managed by the general manager of the Department, who shall be qualified for the position by education, experience and training, may perform the following functions:

(1) Undertake and execute or supervise the execution of all programs related to library functions, recreational/sports and athletic activities, community development and housing, senior programs, and any or all other community related programs authorized by County administrators;

(2) Administer community services programs offering every resident of New Castle County equal access to services, resources and guidance in their use;

(3) Receive, accept, administer and expend, according to the County budget, any moneys, materials or other aid granted, appropriated or otherwise provided by local, state or federal governments by any source, public or private, in accordance with the terms thereof, for the purposes provided in this division;

(4) Plan, supervise and conduct a program of parks and park-related activities for all of the parks in the County; and

(5) Perform all other activities pertinent to its organizational functions.

71 Del. Laws, c. 401, § 59.;



§ 1352. Department of Community Services Board

The Department of Community Services Board shall consist of 9 members. County Council, with the advice and consent of the County Executive, shall appoint 8 members, who shall serve for a term of 3 years, provided that the terms of the original members shall be established in a manner that 3 shall expire each year. The County Executive, with the advice and consent of the County Council, shall appoint a chairperson who shall serve at the pleasure of the County Executive.

The Board shall advise the general manager of the Department of Community Services on issues relating to the functions of the Department.

Subcommittees that are directly related to functions of the Department may be established.

Board members shall be persons of recognized character and ability who meet the qualifications of the Department.

Five members of the Board constitute a quorum. A quorum is necessary for any action or recommendation of the Board.

The Library Advisory Board shall serve as a subcommittee to the Department of Community Services Board. Two members of the Library Advisory Board shall be appointed to the Department of Community Services Board. The chairperson of the Library Advisory Board shall recommend 2 sitting members of the Board for consideration by the County Council for County Council appointments to the Department of Community Services Board.

71 Del. Laws, c. 401, § 59.;






Subchapter V Department of Administration

§ 1361. Office of Administrative Services; functions

The Office of Administrative Services, managed by the Chief Procurement Officer, who shall be qualified for the position by education, experience and training, may perform the following functions:

(1) The Purchasing Section is responsible for obtaining goods and services for public purposes according to the laws and procedures intended to provide for the economical expenditures of public funds.

(2) The Information Systems Section provides technical leadership to the County by assisting the departments in meeting their business requirements through equipment and application software.

(3) The Mail Distribution and Printing Section provides full mail service and in-house printing services to all County agencies.

71 Del. Laws, c. 401, § 59.;



§ 1371. Office of Finance; functions

The Office of Finance, managed by the Chief Financial Officer, who shall be qualified for the position by education, training and experience, may perform the following functions:

(1) Prepare tax rolls and bills, including those required by any municipality, school district, or special district lying within or partially within the County if so authorized by law or such districts;

(2) Collect all taxes, license and permit fees, and other moneys that may be due to or receivable by the County, or any of its offices, departments or boards, provided that the Chief Financial Officer may, by rule, authorize the receipt of moneys directly by offices, departments, or boards, or may assign employees of departments to make such collections;

(3) Collect, when directed or authorized by law, all taxes, license and permit fees, and other moneys that may be receivable by the State, or by any public office, department or board not subject to the provisions of this title;

(4) Institute proceedings for the sale of taxable property upon which taxes are not paid within the period prescribed by law;

(5) Issue appropriate bills, assist in the issuance and servicing of indebtedness in connection with assessable improvements, and be responsible for the collection, custody, and payment of all moneys in connection therewith;

(6) Issue receipts for moneys collected by the Office;

(7) Maintain the treasury of the County, and deposit the moneys belonging thereto or in the custody thereof in any depository bank, to the credit of the County;

(8) Designate, with the approval of the Clerk of the County Council, the bank or banks to be used as County depositories and require them to fulfill all conditions prescribed by law or ordinance;

(9) Invest funds deemed by the Chief Financial Officer available for temporary investment in such obligations or in such manner as the County Executive may authorize;

(10) Assist in the issuance of all general and special bonds or other evidence of indebtedness of the County and service such debt in accordance with law and terms of indentures relating thereto;

(11) Make disbursements and payments of claims that it finds to be in correct amount, and justly due, and in accordance with prior authorizations adopted under the terms of the title or other state law;

(12) Prepare payrolls and supervise the preparation of related documents;

(13) Prepare and issue all checks;

(14) Keep accurate and complete accounts of all receipts and disbursements;

(15) Provide information pertaining to the financial affairs of the County;

(16) Perform such other functions as may be required of the Chief Financial Officer by this title, or other state law, or which may be assigned in writing by the County Executive.

9 Del. C. 1953, § 1301; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1372. Sworn information

The Chief Financial Officer may require from any officer or employee of the County, or any claimant, such sworn information as may be necessary for the proper performance of the functions of the Office.

9 Del. C. 1953, § 1302; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1373. General provisions relating to levy, billing and collection of taxes

It is the intent of this subchapter that in New Castle County, the Office of Finance shall perform all of the functions assigned to the Receiver of Taxes and County Treasurer under this title prior to January 3, 1967.

9 Del. C. 1953, § 1310; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1374. Obligations and rights of property owners

The adoption of this subchapter shall in no manner relieve any property owner of any obligation imposed upon him or her prior to May 26, 1965, with respect to the payment of any tax nor shall it in any manner increase the responsibility of such property owner nor deny him or her any right possessed prior to May 26, 1965, except to the extent specifically provided in this subchapter.

9 Del. C. 1953, § 1312; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59.;



§ 1375. Collection of taxes

The Office shall be responsible for the collection of all taxes, whether current or delinquent, and to that end shall perform all of the responsibilities with respect to collection and enforcement of collection vested prior to May 26, 1965, in the Receiver of Taxes and County Treasurer. To this end, the Office shall be entitled to the use of and shall be responsible for the application of all processes of law available prior to May 26, 1965, to the Receiver of Taxes and County Treasurer.

9 Del. C. 1953, § 1313; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1376. Records of tax delinquencies

The Office shall maintain a suitable record of the payment or nonpayment of taxes with respect to each parcel of real property in the County.

9 Del. C. 1953, § 1314; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1377. Audit of accounts

Each year the County Auditor shall audit the accounts of the Department to determine whether they properly reflect all payments and delinquencies of taxes which shall have been levied.

9 Del. C. 1953, § 1315; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1381. Office of Human Resources; functions

The Office of Human Resources, managed by the Chief Human Resources Officer, who shall be qualified for the position by education, experience and training, shall perform the following functions.

(1) Divide all County officers and employees into unclassified or classified service, and assign all classified employees into position classifications, based on duties performed and responsibilities assumed;

(2) Establish a uniform pay plan for all classified employees based on the classification of the position held;

(3) Regulate employment and promotion according to competency and fitness, to be ascertained when possible by competitive examination and, when not, by due consideration to qualifications and record performance;

(4) Establish tenure for all classified employees, providing for discipline, demotion and discharge for just cause only, with right of employee appeal through provisions outlined in the New Castle County Code; and

(5) Create uniform provisions governing provisions of related sections of the New Castle County Code.

9 Del. C. 1953, § 1451; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1382. Continuance of present system

Any system of human resource administration with respect to the employees of New Castle County which shall be in effect on January 3, 1997, shall remain in effect until the County Council has acted in accordance with this subchapter.

9 Del. C. 1953, § 1452; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1383. Human Resources Advisory Board

(a) County Council, by ordinance, shall provide for the establishment of a Human Resources Advisory Board. The Board shall consist of 3 members appointed by the County Executive, with the advice and consent of the County Council, who shall serve for terms of 6 years or until their successors are appointed.

(b) The ordinance shall further provide that:

(1) The members of the Board shall be residents of New Castle County;

(2) They shall be persons of recognized character and ability whose experience provides knowledge of human resources practices and procedures and knowledge and support of merit principles as applied to public employment;

(3) No member of the Board shall be a member of any local, state or national committee of a political party or an officer or a member of a committee of any partisan or political group, or shall hold or be a candidate for any political office; and

(4) The members shall be registered voters of the County and no more than 2 of the members shall be of the same political party.

(c) The ordinance shall further provide that the members of the Board shall elect 1 of their number to serve as chairperson, and that they shall be entitled to compensation of $50 per meeting, not to exceed 25 meetings in any fiscal year.

71 Del. Laws, c. 401, § 59.;



§ 1384. Pension plan for employees

New Castle County may, by ordinance, establish a contributory funded pension program which shall be comprised of a qualified pension plan or plans as defined under the Federal Internal Revenue Service Code and Regulations.

71 Del. Laws, c. 401, § 59.;



§ 1391. Office of Law; functions

The Law Office, managed by the County Attorney, shall perform the following functions:

(1) Serve as chief legal advisor to the County Executive, County Council and all County departments, boards, offices and agencies;

(2) Represent the County in all legal proceedings;

(3) Perform any other duties prescribed by this title or by ordinance of the County Council.

9 Del. C. 1953, § 1441; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1392. Appointment of County Attorney

The County Attorney shall be appointed by the County Executive. The County Attorney shall serve at the pleasure of the County Executive.

9 Del. C. 1953, § 1442; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1393. Qualifications of County Attorney

The County Attorney and all Assistant County Attorneys shall be members of the Delaware Bar.

9 Del. C. 1953, § 1443; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1394. Assistant County Attorneys

The County Attorney shall appoint such Assistant County Attorneys as may be authorized by the County Council. The Assistant County Attorneys shall serve at the pleasure of the County Attorney. First Assistant County Attorneys shall be selected according to provisions of the Merit System of the New Castle County Code.

9 Del. C. 1953, § 1444; 55 Del. Laws, c. 85, § 2; 67 Del. Laws, c. 301, § 1; 71 Del. Laws, c. 401, § 59; 73 Del. Laws, c. 376, § 1.;



§ 1395. Compensation of County Attorney

The annual salary of the County Attorney and each Assistant County Attorney shall be determined by the County Executive.

9 Del. C. 1953, § 1445; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1396. Other employees

The County Council may provide for such employees as may be necessary to perform the functions required by this title.

9 Del. C. 1953, § 1446; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59.;



§ 1397. Subpoena power

(a) Whenever the County Attorney has reasonable cause to believe that any person or enterprise may have knowledge of, has been engaged in or is engaging in any conduct in violation of County laws, ordinances, regulations or any state law prohibiting violations of County laws, ordinances or regulations, the County Attorney may, in the County Attorney's discretion, conduct an investigation of such conduct. The County Attorney is authorized before the commencement of any civil or criminal proceeding related to the violation of county laws, ordinances, regulations or any state law prohibiting violations of the County laws, ordinances or regulations to subpoena witnesses. The County Attorney may issue in writing and cause to be served on any person an investigative demand to compel the attendance of witnesses, examine witnesses under oath, require the production of evidence or documentary materials and require answers to written interrogatories to be furnished under oath.

(b) The production of documentary material in response to an investigative demand served under this section shall be made pursuant to a sworn certificate, in such form as the demand designates, by the person, if a natural person, to whom the demand is directed or, if not a natural person, by an individual having knowledge of the facts and circumstances relating to the production of materials, which certificate shall affirm that all of the documentary material required by the investigative demand and in the possession, custody or control of the person to whom the demand is directed has been produced and made available to the custodian.

(c) The County Attorney may, in the County Attorney's discretion, require the production under this section of documentary materials prior to the taking of any testimony of the person subpoenaed. The required documentary materials shall be made available for inspection or copying during normal business hours at the principal place of business of the person served, or at such other time and place as may be agreed upon between the person served and the County Attorney.

(d) The examination of all persons pursuant to this section shall be conducted by the County Attorney or by a person designated in writing to be the County Attorney's representative, before an officer chosen by the County Attorney who is authorized to administer oaths in this State. The statements made shall be taken down stenographically, or by a sound-recording device, and shall be transcribed.

(e) No person shall, with intent to avoid, evade, prevent or obstruct compliance in whole or in part by any person with any duly served investigative demand of the County Attorney under this section, knowingly remove to any place, conceal, withhold, destroy, mutilate, alter or by any other means falsify any documentary material or materials that are the subject of the demand. A violation of this subsection is a class E felony. Any suspected violations of this section shall be referred to the Office of the Attorney General.

(f) In the event a witness subpoenaed under this section fails or refuses to appear, or to produce documentary materials as provided herein, or to give testimony relevant or material to an investigation, the County Attorney may petition the Superior Court in the County where the witness resides for an order requiring the witness to attend and testify, or to produce the documentary materials. Any failure or refusal by the witness to obey an order of the Court may be punishable by the Court as contempt.

71 Del. Laws, c. 401, § 59.;









CHAPTER 14. THE COUNTY AUDITOR

§ 1401. Selection, qualification, term, compensation and removal of the County Auditor

(a) There is established, within the Government of New Castle County, the Office of the County Auditor the administrator and head of which shall be known as the County Auditor. The County Auditor shall be appointed by the County Council and may be removed at will by an affirmative vote of 2/3 of the members thereof.

(b) The County Auditor shall be a certified public accountant and shall hold a bachelor's degree in accounting or related field of study. The functions and duties of the County Auditor shall be conducted in accordance with the most recent General Auditing Standards promulgated by the United States Accountability Office.

(c) The annual salary of the County Auditor shall be determined by the County Council after consideration of the Audit Committee's recommendation.

(d) The County Auditor shall not be actively involved in partisan political activities or the political affairs of New Castle County. The term "partisan-political activity" shall include but is not limited to: running for public office, serving as a party committee-person, working at a polling place on Election Day, performing volunteer work in a political campaign, soliciting contributions for political campaigns, and soliciting contributions for a political action committee or organization, but shall not include registering and voting in any election, expressing an opinion as an individual privately and publicly on political subjects and candidates, or involvement in nonpartisan or public community organizations or professional groups.

9 Del. C. 1953, § 1321; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1402. Budget; Assistant County Auditors; Contract Auditors

(a) County Council by ordinance may establish positions to serve as assistants to the County Auditor after consideration of the Audit Committee's recommendation.

(b) Notwithstanding any other provision of law governing the procurement of services by County Government or the officers thereof to the contrary, the County Auditor may, subject to available resources, freely obtain the services of certified public accountants, qualified management consultants, or other professional experts necessary to perform the County Auditor's duties; provided, however, that no conflicts of interest exist between or among those with whom the County Auditor contracts and any area of county government that might hinder the performance of the services sought.

(c) Any Assistant County Auditor who shall perform any auditing duties shall be a qualified accountant, a graduate of a college or university with a degree in accounting, or shall have otherwise received such training and experience as to provide an equivalent level of expertise with auditing experience preferred. Other assistants shall be qualified as set forth in job descriptions approved by County Council after consideration of the Audit Committee's recommendation.

9 Del. C. 1953, § 1322; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1403. Certification of annual financial report of Chief Financial Officer

(a) The County Auditor shall have a qualified accounting firm conduct an audit of the annual financial report of the Chief Financial Officer and append thereto a certificate which shall state whether, in the opinion of the accounting firm, the financial statements in the financial report:

(1) Contain a proper record of the County's financial transactions for the year;

(2) Properly reflect the current assets, liabilities, and funded debt of the County as of the close of the fiscal year; and

(3) Comply with generally accepted principals of governmental accounting.

(b) Should there be any qualifications or exceptions to any portion of the annual financial report of the Chief Financial Officer, they shall be stated by the accounting firm in an explicit manner in the certification appended to the audit conducted pursuant to subsection (a) of this section.

(c) A final draft of the report of qualifications or exceptions shall be provided to the Chief Financial Officer for review and comment regarding factual content before it is finalized and released. The Chief Financial Officer may respond in writing and specify agreement or disagreement with the findings and the reasons therefore. Written responses must be received within 30 days from the date of the final draft and shall be included in the final report. Alternatively, a revised final report may be issued incorporating suggested and accepted corrections. The absence of response within 30 days will be noted in the final report.

9 Del. C. 1953, § 1323; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1404. Annual audits and the audit committee

(a) The County Auditor shall oversee, coordinate, and monitor an annual audit of the accounts, books, and records of all offices, departments, and boards that reflect transactions involving financial activities and financial affairs of the County.

(b) At the beginning of each calendar year, the County Council shall establish, and appoint all members to, an Audit Committee which shall:

(1) Consist of 5 members all of whom possess the technical skills necessary to oversee the technical and complex financial reporting and audit process.

(2) Meet at least on a quarterly basis to consult with the County Auditor regarding:

a. The establishment of an audit schedule for the coming year,

b. The progress of ongoing audits,

c. Any necessary follow-ups to audits completed during the previous 12 months,

d. And any special needs expressed by the auditor or the Chief Financial Officer;

(3) Work throughout the year to assure the maximum coordination between and among the work of the County Auditor and the needs of the Chief Financial Officer, the County Council, and any external auditors who may have been employed under the authority of the County Auditor;

(4) Recommend to the County Council a salary schedule for the County Auditor.

(c) Annual audits may either be complete, or in such lesser degree as the County Auditor shall find acceptable to enable the County Auditor to express opinions concerning whether such transactions are in compliance with Generally Accepted Principals of Governmental Accounting as well as the appropriate ordinances, rules and regulations of the County Council, and other laws governing such transactions.

(d) Annual audits shall be completed, and a report thereupon produced, not later than the end of the sixth month following the completion of the fiscal year in which such transactions shall have occurred. Prior to the issuance of the audit report pursuant to this subsection, a final draft thereof shall be submitted to the audit committee for review and comment regarding factual content before it is released. The County Auditor shall make the final decision regarding all matters, facts, and opinions contained in the report.

(e) A final draft of the report shall be provided to the head of any affected office, department or board, the County Council President, the County Executive, the Chief Financial Officer, and the Audit Committee for review and comment regarding factual content before the report is finalized and released. Written responses must be received within 30 days from the date of the final draft and shall be included in the final report. Alternatively, a revised final report may be issued incorporating suggested and accepted corrections. The absence of response within 30 days will be noted in the final report.

9 Del. C. 1953, § 1324; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1405. Reports of the County Auditor; audit follow up

(a) Copies of the reports concerning each audit or examination shall immediately upon preparation thereof be filed with the Audit Committee, the County Executive, the Chief Administrative Officer, the Chief Financial Officer and the Clerk of County Council, except as set forth in subsection (b) of this section below.

(b) If during an audit the County Auditor shall at any time discover an unauthorized, illegal, irregular, or unsound financial practice that could affect the governmental entity, the County Auditor shall report the financial irregularities to the County Council, the County Executive, the Chief Administrative Officer and the Audit Committee. If a member of Council, the County Executive or the Chief Administrative Officer is believed to be a party to an unauthorized, illegal, irregular or unsound financial practice, the County Auditor shall report the acts directly to the Audit Committee or the head of the branch of government unaffected by the report if a member of the Audit Committee is believed to be a party to the suspected irregularity. If it appears that the act is criminal in nature, the County Auditor shall immediately notify the County Attorney in addition to those previously cited; if an ethics code violation is suspected, the County Auditor shall immediately notify the Ethics Commission.

(c) The County Auditor, after consultation with the Audit Committee, shall from time to time make such recommendations as the County Auditor shall deem appropriate to any office, department or board for improvement in the management of the financial affairs of the County. Copies of such recommendations shall be filed with the County Executive and the County Council.

(d) The County Auditor shall follow-up on audit recommendations as possible to determine whether corrective measures have been implemented and may request period status reports regarding actions taken to address deficiencies and recommendations. Such will be reviewed by the Audit Committee for report to Council and the County Executive.

9 Del. C. 1953, § 1325; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1406. Assistance to County Council

The County Auditor shall provide such assistance to the County Council as the County Council may require of the County Auditor through request of a majority of Council or in the job description in any matter before it, including but not limited to any measure relating to the appropriation of funds by the County Council.

9 Del. C. 1953, § 1326; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1407. Audit schedule; special examinations or audits; risk assessment review

(a) Prior to the beginning of each fiscal year, the County Auditor shall submit an annual audit plan to the Audit Committee for review and comment. The plan shall include the proposed schedule for auditing departments, offices, boards, activities, agencies and subcontractors for the period. The plan and schedule may be amended during the period after consultation with the Audit Committee. The schedule and any amendments shall be provided to the Council and the County Executive.

(b) When directed by the County Executive, County Council, or the County Auditor's own initiative, and upon approval of the audit committee, the County Auditor may make, or may cause to be made by a qualified accounting firm, a special examination of any financial transaction or matter if the County Auditor has reasonable grounds to believe that any unauthorized, illegal, irregular, or unsound practice is being employed in association with the transaction or matter. The annual audit plan shall be amended to include any special audits that are approved by the Audit Committee. The revised audit plan shall be distributed to Council, the County Executive and the Chief Administrative Officer unless the Audit Committee determines that distribution to 1 of these entities would jeopardize the effectiveness of the special audit. If the County Auditor receives information regarding alleged financial improprieties and believes that disclosure to the Audit Committee would jeopardize or compromise the audit, the County Auditor may process but must advise the Audit Committee of the time commitment; the schedule still must be revised to reflect the addition of a confidential County Auditor-initiated audit and the revised schedule must reflect appropriate time parameters.

(c) The County Auditor will perform or have performed an annual risk assessment of the County focusing on key financial and business risks, controls, key performance indicators, and critical success factors as deemed appropriate by the Audit Committee and/or County Council.

9 Del. C. 1953, § 1327; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1408. Access to records, property and employees; required contract provisions for access

(a) All officers and employees of New Castle County, and all departments, offices, boards, activities, subcontractors, agencies, and instrumentalities thereof which are the subject of an audit by the County Auditor, shall furnish the County Auditor with unrestricted access to employees, information, and records (including automated data) within their custody regarding powers, duties, activities, organization, property, financial transactions, contracts, and methods of business required by the Auditor to conduct an audit or otherwise perform the County Auditor's audit duties. In addition, the County Auditor shall be given complete access to all property, equipment, facilities, data, and documents within the custody or control of the person or entity subject to the audit. The County Auditor may photograph, photocopy, or otherwise record anything the County Auditor feels is necessary to accomplish the purposes of the audit. All contracts with outside contractors and subcontractors shall provide for access by the County Auditor to all financial and performance related records, property and equipment purchased in whole or part with County funds.

(b) If the County Auditor is at any time denied or restricted in the County Auditor's access to information described in subsection (a) of this section, the County Auditor may initiate a search to be made and exhibits to be taken from any book, paper, or record of or relating to any officer, employee, department, office, board, activity, subcontractor, agency, or instrumentality which is the subject of an audit by the County Auditor, except as otherwise provided by statute.

(c) The County Auditor shall not publicly disclose any information received during an audit that is considered confidential or proprietary in nature, or has been specifically identified as such by a federal, state, or local law or regulation. Information received by the County Auditor during an audit, to the extent it is not included or referenced in the report prepared by the County Auditor pursuant to § 1405 of this title, shall be exempt from public disclosure under the Freedom of Information Act (Chapter 100 of Title 29), unless such information was subject to public disclosure in its original form.

(d) For the purposes of this section only, "County Auditor" includes any Assistant County Auditor, employee of the County Auditor, or agent of the County Auditor who is undertaking an audit at the direction or under the authority of the County Auditor.

9 Del. C. 1953, § 1328; 55 Del. Laws, c. 85, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1409. Annual external audit

At the close of each fiscal year, the County Council, in accordance with County procurement laws and upon advice from the Audit Committee, shall cause a person or persons, certified by the laws of the State to practice accounting and not an employee of the County, to make a post-audit of the financial affairs of the offices, agencies, departments and boards of the County and of the procedures and practices of the County Auditor.

9 Del. C. 1953, § 1329; 55 Del. Laws, c. 85, § 2; 71 Del. Laws, c. 401, § 59; 75 Del. Laws, c. 139, §§ 1, 2.;



§ 1410. Quality assurance reviews

(a) The Audit Committee shall conduct quality assurance review of the activities and functions of the Office of the County Auditor. Such review shall take place every 3 years from the date of the last such quality assurance review.

(b) The Audit Committee shall utilize guidelines endorsed by the National Association of Local Government Auditors in conducting the quality assurance review. In addition to those guidelines, the Audit Committee shall determine whether the activities and functions of the Office of the County Auditor are undertaken in compliance with the most recent General Auditing Standards promulgated by the United States Accountability Office and shall examine functional standards employed by the Office, including:

(1) General standards such as staff qualifications, due professional care, and overall quality assurance;

(2) Fieldwork standards such as planning, supervision, and audit evidence; and

(3) Reporting standards such as report content, presentation, and timeliness.

(c) The Audit Committee shall complete its review within a time frame established by the County Council and shall prepare a report of its findings and recommendations no later than the end of the sixth month following the completion of the quality assurance review.

(d) A copy of the Audit Committee's Quality Review Report shall be furnished to each member of County Council and to the County Executive and shall be made available to the public.

(e) The County Council shall reimburse the Committee for reasonable costs incurred in the conduct of the quality review and the preparation of the Quality Review Report.

75 Del. Laws, c. 139, § 2.;






CHAPTER 15. GOVERNMENT OF NEW CASTLE COUNTY

Subchapter I General Provisions

§ 1501. Definitions

As used in this part, unless the context requires a different meaning:

(1) "County" means New Castle County.

(2) The words "New Castle County government," or words of similar import, mean the government of New Castle County as established in Chapter 11 of this title.

9 Del. C. 1953, § 1501; 55 Del. Laws, c. 85, § 7A.;



§ 1502. Transactions, activities and conduct forbidden to county officers or employees

No county officer or employee shall furnish labor or material, either directly or indirectly, for the making, erection or repair of any bridge, road, causeway, public building or public work of any kind or description which is or may be within the care, custody or control of any county officer or employee, nor shall be or become, directly or indirectly, either the contractor or subcontractor for the performance of any public work, duty or service of any nature or kind within the control of any county officer or employee, nor shall have, exact, receive, accept or enjoy any rebate, profit, gift, emolument, rake-off or any pecuniary benefit whatsoever either directly or indirectly, from or on account of the making, erection or repair of any bridge, road, causeway, public building or public work of any kind or description which is or may be within the care, custody or control of any county officer or employee in his or her official capacity, or from or on account of any contract or subcontract for the performance of any public work, duty or service of any nature or kind within the control of any county officer or employee.

22 Del. Laws, c. 273, § 1; Code 1915, § 1020; Code 1935, § 1156; 9 Del. C. 1953, § 1502; 55 Del. Laws, c. 85, § 7B.;






Subchapter II Powers and Duties

§ 1521. Enumeration of certain specific powers

(a)(1) In addition to the powers elsewhere conferred upon the New Castle County Council and without limiting their generality, the New Castle County Council shall have general jurisdiction over all matters pertaining to the County, its business, finances and general welfare, including the power to act upon all matters pertaining to sewers, sewerage disposal plants, trunk line sewers and sewerage systems generally, garbage, garbage disposal, removal and incineration of ashes, garbage, trash and rubbish, and the operation of plants therefor, drainage, engineering, construction of public buildings, fire protection, ambulance service, general supervision of county offices, public welfare institutions, fire companies and other matters of a public nature.

(2) The County Council in accordance with the provisions of § 1162 of this title shall establish and fix the salaries of all employees except the elected officeholders employed in the several county offices in New Castle County, and the chief deputy appointed by certain of the elected officeholders, provided:

a. All employees in the same classification shall be paid the same salary and

b. All Chief Deputies of elected or appointed officeholders shall be paid a salary of not less than $6,000 per annum and

c. All Assistant Chief Deputies of elected or appointed officeholders shall be paid a salary of not less than $5,500 per annum.

(b) In the performance of its duties, the New Castle County government may employ such assistants, enter into contracts and generally take such action as in its opinion it deems necessary and proper and for the best interests of the County.

(c) The New Castle County Council, in the general supervision of the county offices as enumerated in this section, shall have the power and authority to install, in such of the county offices as it shall consider necessary and desirable, modern and efficient business machines and machine record systems, to the end that all of the county offices shall be administered efficiently and economically. The New Castle County Council shall purchase or lease the necessary and appropriate business machine record systems and business machines to carry out the purposes of this section.

(d) The New Castle County Council may employ technical or professional advisors and consultants that it deems necessary or proper to advise it on the efficient and economical administration of the affairs of New Castle County. The technical and professional consultants and advisors so employed shall have full authority to examine and study the operation, management and administration of all county offices or departments that receive any appropriation for salaries or operational expenses from the New Castle County Council, and shall render to the New Castle County Council a written report of the findings and recommendations as result of such examination and study.

(e) County Council may determine that lands owned by New Castle County are surplus and no longer needed for County use and may authorize their disposal. The determination that lands are surplus shall be made after a public hearing not less than 30 days prior to the first published advertisement for bids or introduction of any ordinance or the execution of any contract for providing for the conveyance of such lands. Notice of the hearing shall be published in a newspaper of general circulation in New Castle County at least 10 days before the hearing.

(f) Notwithstanding any provision in this title, any real property acquired by New Castle County as the result of a Sheriff's Sale brought by the County to collect delinquent taxes, sewer service charges or other fees or charges due to the County shall be deemed surplus upon the execution by the Sheriff of a deed conveying the property to New Castle County. Lands acquired in this manner may be sold without further approval by County Council; provided that, prior to the completion of the sale, the conveyance of the property shall be approved by the County Executive of New Castle County in accordance with a written policy promulgated by the County Executive or Chief Administrative Officer.

(g) In addition to those powers enumerated in this section, New Castle County Council may by ordinance transfer lands held by the County, including but not limited to, surplus lands, to the State after written notification from the Governor or the Governor's designee that such lands are required by the State for public purposes.

Code 1935, § 1153; 43 Del. Laws, c. 100, § 1; 48 Del. Laws, c. 316, § 1; 9 Del. C. 1953, § 1521; 49 Del. Laws, c. 55; 50 Del. Laws, c. 160, § 1; 53 Del. Laws, c. 52; 53 Del. Laws, c. 143; 55 Del. Laws, c. 85, §§ 7D-7F; 57 Del. Laws, c. 519, § 1; 64 Del. Laws, c. 229, § 1; 67 Del. Laws, c. 228, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 15, 60, 61, 62.;



§ 1522. Borrowing money

(a) The County Council may, from time to time, authorize the borrowing of money upon the faith and credit of the County by issuing bonds, notes, certificates of indebtedness or any other evidence of debt, not to exceed the sum of $10,000,000 exclusive of indebtedness incurred for the purposes enumerated in subsection (d) of this section.

(b) The evidences of such indebtedness shall be in the form and manner prescribed by the Office of Finance but no such obligation shall bear interest at a greater rate than 5 percent. Such obligations shall not be issued or sold at less than their face value, and shall be issued in series and all such obligations issued at any time within the fiscal year shall constitute a series. No such obligation shall run for more than 20 years. At least 5 percent of the total outstanding obligations issued hereunder shall be retired by lot or paid, in each fiscal year. The obligations shall be signed by the County Executive either in original or by authorized mechanical signature and sealed with the seal of the Clerk of the County Council. The obligations may be issued for general County purposes and the full faith and credit of the County shall be deemed to be pledged for the payment of the principal and interest of such obligations. The obligations shall be made payable at a state or national bank designated by the County. The obligations shall be exempt from all state, county or municipal taxes.

(c) In case of the destruction by fire of any of the public buildings of the County, or of any emergency resulting in great loss to the County by destruction of property or threat thereof, the County Council, by a unanimous vote, may provide for such emergency by temporary loan or loans, anything herein contained to the contrary notwithstanding, until the next ensuing session of the General Assembly.

(d) The debt limit stated in subsection (a) of this section shall not be interpreted to include any bonds, notes or other evidence of indebtedness issued for the purpose of securing funds for use at the New Castle County Airport or; for using financing sanitary districts, the construction or acquisition of sewers or sewerage systems, suburban improvements, or County roads or bridges; or any bonds, notes or other evidence of indebtedness that do not pledge the full faith and credit of the County.

17 Del. Laws, c. 16, §§ 3, 4; Code 1915, § 1035; Code 1935, § 1176; 42 Del. Laws, c. 101, § 1; 46 Del. Laws, c. 296, § 1; 48 Del. Laws, c. 332, § 1; 9 Del. C. 1953, § 1522; 49 Del. Laws, c. 430; 55 Del. Laws, c. 85, § 7G; 55 Del. Laws, c. 199; 63 Del. Laws, c. 142, § 15; 71 Del. Laws, c. 401, §§ 15, 63, 64, 65, 66.;



§ 1523. Sinking fund

The Office of Finance may create a sinking fund for public buildings, public improvements, and public works generally, and for such purposes may open a special bank account in the name of the County and may deposit therein such sums at such times as the Office of Finance deems advisable. The money in such fund shall be paid out upon warrants as other county moneys are paid out according to law, at such times and in such amounts and for the above stated purposes or for any of such purposes, as the Office of Finance shall determine.

41 Del. Laws, c. 110, § 1; 9 Del. C. 1953, § 1523; 55 Del. Laws, c. 85, § 7H; 71 Del. Laws, c. 401, § 63.;



§ 1524. Dumping of garbage, rubbish, ashes or other waste material; penalty for violation

(a) The County Council may regulate or prohibit the dumping of rubbish, garbage, ashes or any other waste material in or upon land within the County outside of any incorporated municipality and, for that purpose, adopt and from time to time amend or rescind, suitable ordinances, rules or regulations; provided however, that this section shall not apply to the Appoquinimink Hundred and Blackbird Hundred of New Castle County.

(b) The County Council shall have power to license public garbage collectors who comply with and meet the requirements of the rules, regulations and ordinances adopted by the County Council. The County Council shall charge each public garbage collector $100 per year for said license.

(c) Whoever violates the regulations of the County Council established under this section shall be punished by a fine not exceeding $200, or imprisonment not exceeding 30 days, or both. In the case of continuing violations, each day of such violation shall constitute a separate offense.

(d) The County Council or any owner of real estate within New Castle County injured by a violation of any ordinance, rule or regulation adopted by the County Council pursuant to this section, may, in addition to other remedies provided by law, institute injunction, mandamus, abatement or any other appropriate action or actions, proceeding or proceedings, to prevent, enjoin, abate or remove any violations against regulations adopted pursuant to this section.

Code 1935, c. 43; 48 Del. Laws, c. 378, § 1; 9 Del. C. 1953, § 1525; 52 Del. Laws, c. 104; 55 Del. Laws, c. 85, §§ 7J-7L; 55 Del. Laws, c. 128; 71 Del. Laws, c. 401, § 15.;



§ 1525. Creeks or small runs; widening, straightening

(a) In case the County Council, upon the advice of the Department of Public Works deems it advisable to widen, straighten or alter the course of any part of any small run or creek in the County, such as Chestnut Run or Little Mill Creek at Forest Park, in Christiana Hundred, the County Council and the Department of Public Works may enter upon any land for the purpose of surveying and locating the changes necessary to widen, straighten or alter the course of any part of such run or creek.

(b) Any person owning land which it will be necessary to procure for such purpose may dedicate the same for such purpose, and the County Council may enter into negotiations with the owner or owners for that purpose, and may secure the necessary conveyance or dedication of the land. The County Council may also purchase the land from the owner or owners thereof upon such terms as the County Council deems advisable. All conveyances and dedications shall be to this State, for the use of New Castle County, and all conveyances, dedications and other papers relating to the acquirement of such land for such purpose shall be and remain a part of the records of the office of the Department of Public Works.

(c) In case the County Council cannot agree with the owner or owners of such lands, the County Council may acquire the same by condemnation in accordance with Chapter 61 of Title 10.

Code 1915, § 1523A; 37 Del. Laws, c. 113; Code 1935, § 1164; 9 Del. C. 1953, § 1526; 55 Del. Laws, c. 85, § 7M; 71 Del. Laws, c. 401, § 15.;






Subchapter III Authorized Appropriations

§ 1561. New Castle County Workhouse

Repealed by 71 Del. Laws, c. 401, § 67, effective July 13, 1998.;



§ 1562. New Castle County libraries; Wilmington Institute

(a) The County Council of New Castle County may appropriate public moneys toward the maintenance and support of free public libraries for the use of the residents of New Castle County and for all purposes incident thereto.

(b) The Wilmington Institute, a corporation of the State, may administer a free library for the use of the residents of New Castle County outside of the City of Wilmington, and may perform all functions incident thereto, such functions to be in addition to those now devolving upon the Wilmington Institute under existing laws and to be paid for with other funds than those received from the City of Wilmington.

(c) The County Council of New Castle County and the Wilmington Institute may enter into continuous contracts, pursuant to resolutions of their respective bodies, with each other and with other persons or corporations, whether public or private, respecting payments of money to be made toward the maintenance and support of a free library for the use of the residents of New Castle County outside the City of Wilmington.

(d) The County Council of New Castle County may construct and equip free public libraries in New Castle County and for said purpose, may acquire land by purchase or gift and may enter into contracts for the construction and equipping of such public libraries in New Castle County outside of the City of Wilmington. The County Council may enter into contracts with the Wilmington Institute for the operation and maintenance and support of the said public library.

(e) For the purpose of providing funds for the acquisition of land and construction and equipping of the public library provided in subsection (d) of this section, the County Council of New Castle County may borrow money upon the faith and credit of New Castle County by issuing bonds notwithstanding any limitation prescribed by this chapter or any other law.

(1) The bonds shall bear interest at such rates, may be in 1 or more series, may bear such dates, may mature at such times not exceeding 20 years from their respective dates, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as the resolution or subsequent resolutions provide.

(2) The bonds shall be sold at public sale upon sealed proposals after at least 10 days notice published at least once in a newspaper published in the City of Wilmington. Any of the bonds may be sold at private sale to the United States of America or any agency, instrumentality or corporation thereof, at not less than par.

(3) Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the County Council determines may be issued to the purchasers of bonds sold pursuant to this subsection.

(4) The rate of interest may be determined in advance of sale, or the bonds may be offered for sale at a rate of interest to be fixed by the successful bidder for such bonds.

(5) Bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon have ceased to be officers of the County.

(6) The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceeding relating to the matters authorized by subsection (d) of this section. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(7) The faith and credit of the County are pledged to the payment of any bonds issued by the County under this section. The County Council shall annually appropriate to the payment of such bonds and the interest thereon the amounts required to pay such bonds and interest as the same become due and payable. Notwithstanding the provisions of any other law the County Council may levy an ad valorem tax, with limitation as to rate or amount, upon all property taxable by the County to raise the moneys necessary to meet any such appropriation.

36 Del. Laws, c. 112, §§ 1-3; Code 1935, § 1177; 41 Del. Laws, c. 109, § 1; 45 Del. Laws, c. 107, § 1; 47 Del. Laws, c. 79, § 1; 9 Del. C. 1953, § 1562; 49 Del. Laws, c. 95; 51 Del. Laws, c. 19; 52 Del. Laws, c. 250; 54 Del. Laws, c. 146; 54 Del. Laws, c. 210; 55 Del. Laws, c. 85, § 7N; 56 Del. Laws, c. 23; 71 Del. Laws, c. 401, §§ 15, 68.;



§ 1563. Private welfare agencies

The County Council may make annual appropriations to the following charitable corporations of this State in aid of their respective objects: Children's Home, Inc.; The Family Society; St. Michael's Day Nursery for Colored Children; and The Prisoners Aid Society of Delaware.

12 Del. Laws, c. 508, § 1; 17 Del. Laws, c. 579, § 4; 18 Del. Laws, c. 229, § 6; 20 Del. Laws, c. 80, § 3; Code 1915, §§ 1033, 2256, 2269; 37 Del. Laws, c. 186; Code 1935, §§ 1166, 2581, 2594; 9 Del. C. 1953, § 1563; 54 Del. Laws, c. 145, § 1; 55 Del. Laws, c. 85, § 7N; 71 Del. Laws, c. 401, § 15.;









CHAPTER 19. FIRE AND POLICE PROTECTION

§ 1901. -1903. Fire prevention outside of incorporated towns; county police; powers and duties; mergers

Repealed by 71 Del. Laws, c. 401, § 69, effective July 13, 1998.;






CHAPTER 21. STREET AND HIGHWAY LIGHTING

§ 2101. Lighting streets and highways in unincorporated communities and villages; petition

(a) Upon the petition of a majority of the property owners of any unincorporated community or village in New Castle County, the County Council may enter into a contract with any electric, gas or other lighting companies to light and illuminate the streets or highways running through, bounding and within the community or village, with electric light, gas light, or other illuminant. The petition of the property owners shall set forth the boundary lines of the community to be lighted. Street lights shall be of such candle power, electric or its equivalent in other illuminating mediums, as shall be determined by the County Council. The County Council may enter into contracts for additional lights or may change the location of any lights theretofore located and may levy and collect additional tax for the payment of the same.

(b) For purposes of this chapter, the term "property owner" shall mean a person or entity who owns a fee simple interest in land situated in any unincorporated community or village in New Castle County entitling the owner to sign a petition filed pursuant to subsection (a) of this section and cast 1 vote in favor of or against illuminating streets or highways covered by such petition. In the event that a property is owned by more than 1 person or entity, either as joint tenants with right of survivorship, tenants in common or tenants by the entirety, each such party shall be entitled to cast a proportional vote equal to such party's proportional interest in and to the jointly-held property, as set forth in the deed of conveyance or other evidence of ownership. If the deed or other evidence of ownership does not set forth each owner's proportionate interest, each owner's interest shall be presumed to be equal for purposes hereof. It is the intent of this section that each property shall have no more than 1 vote, and each property owner shall have a vote equal to such property owner's proportional interest in such property.

38 Del. Laws, c. 81, § 1; Code 1935, § 1180; 48 Del. Laws, c. 77, § 1; 9 Del. C. 1953, § 2101; 55 Del. Laws, c. 85, § 13A; 68 Del. Laws, c. 238, § 1; 68 Del. Laws, c. 435, § 1; 71 Del. Laws, c. 401, § 15.;



§ 2102. Levy and collection of light tax; penalty for late payment

(a) The County Council, for the purpose of providing street and highway lighting pursuant to § 2101 of this title, shall levy for the installation and maintenance of such lights an annual tax based on the full annual cost of such lighting, plus up to but not exceeding 10% thereof to cover the actual direct and indirect costs of administration and billing. Such tax shall be levied against all properties within the boundary lines of the communities that have submitted petitions under § 2101 of this title. The County Council shall establish the method by which such tax shall be computed and shall adopt and levy annual light tax rates that will yield sufficient revenue to cover the full annual cost of all lighting services, plus up to but not exceeding 10% for the actual cost of administration and billing. No such taxes shall be levied against farm land.

(b) Such taxes shall be collected by the same collector, at the same time and in the same manner as other county taxes. If such taxes are not paid by the date set for the payment of other taxes, penalty shall accrue thereon in the manner and at the rate specified in § 8604(a) of this title.

(c) If the County Council receives a petition for street lighting from any community and the contract for such street lighting is entered after the commencement of the county's fiscal year, the Department of Finance may, at the same times established for supplemental assessments in § 8339 of this title, levy and bill a supplemental light tax to the property owners within such community, computed in the same manner as all other light tax bills, reduced at the rates specified in § 8340 of this title.

(d) All taxes levied under this chapter shall be considered real property taxes and, as provided in § 2901(a) of Title 25, shall constitute and remain a statutory lien on such property, together with any penalties that may accrue thereon, until such taxes and penalties are paid in full. Such lien shall enjoy the priority established for governmental liens by § 2901 of Title 25.

38 Del. Laws, c. 81, § 2; Code 1935, § 1181; 48 Del. Laws, c. 77, § 2; 9 Del. C. 1953, § 2102; 55 Del. Laws, c. 85, § 13A; 68 Del. Laws, c. 435, §§ 2-6; 71 Del. Laws, c. 401, § 15.;



§ 2103. Light tax; administration of fund; surplus

The Department of Finance of New Castle County shall receive all light taxes collected, shall keep them in a separate account, and shall pay them out only upon orders signed by the County Executive and approved by the Department. The Department shall receive or charge no compensation for the performance of any duty required of it or New Castle County under this chapter, beyond that expressly authorized by § 2102 of this title. If, after payment of all contracts entered into pursuant to this chapter, there remains a surplus in the light account, the surplus shall be applied to reduce the light tax rate for the succeeding taxable year.

38 Del. Laws, c. 81, § 2; Code 1935, § 1181; 48 Del. Laws, c. 77, § 2; 9 Del. C. 1953, § 2103; 55 Del. Laws, c. 85, §§ 13A, 13B, 13C; 68 Del. Laws, c. 435, § 7.;



§ 2104. Removal of lights

Lights installed under the provisions of this chapter shall be removed only by ordinance of County Council or upon its direction after receipt of a petition, signed by a majority of the property owners within the bounds of any lighted community or village, requesting such removal. No such ordinance or petition shall be considered by County Council at any time within 3 years after the date of the first light tax billing issued after the installation of such lights. After the removal of such lights, no light tax shall be levied against properties within the bounds of the community or village identified in the ordinance or petition. In the event that such lights are removed, County Council shall not refund any light tax that has been levied for the fiscal year during which the lights are removed.

38 Del. Laws, c. 81, § 4; Code 1935, § 1183; 55 Del. Laws, c. 85, § 13A; 68 Del. Laws, c. 435, § 8; 71 Del. Laws, c. 401, § 15.;






CHAPTER 22. SEWERS

Subchapter I General Provisions

§ 2201. Definitions

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "County" means New Castle County.

(2) "Revenue bonds" means bonds to the payment of which all or any part of the revenues derived from the operation of any sewerage system are pledged in accordance with this chapter.

(3) "Service charges" means rents, rates, fees or other charges charged or collected under § 2209 of this title.

(4) "Sewerage system" means the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by the County for the collection, treatment, purification or disposal in a sanitary manner of any sewage, liquid or solid wastes, night soil or industrial wastes, garbage and storm water, including sewers, conduits, pipelines, mains, pumping and ventilating stations, sewage treatment or disposal systems, plants and works, connections, and outfalls, and other plants, structures, boats, conveyances, and other real and personal property, and rights therein, and appurtenances necessary or useful and convenient for such purposes.

48 Del. Laws, c. 61, § 2; 9 Del. C. 1953, § 2201.;



§ 2202. Powers of County

In addition to the other powers which it has, the County may, under this chapter:

(1) Plan, construct, acquire by gift, purchase, or the exercise of the right of eminent domain, reconstruct, improve, better or extend any sewerage system, and acquire by gift, purchase, or the exercise of the right of eminent domain, lands or rights in land in connection therewith;

(2) Operate and maintain any sewerage system and furnish the services and facilities rendered or afforded thereby;

(3) Enter into and perform contracts, whether long term or short term, with any industrial establishment for the provision and operation by the County of the sewerage system to abate or reduce the pollution of waters caused by discharges of industrial wastes by such industrial establishment and the payment periodically by the industrial establishment to the County of amounts at least sufficient, in the judgment of the County Council, to compensate the County for the cost of providing (including payment of principal and interest charges, if any), and of operating and maintaining, the sewerage system or part thereof serving such industrial establishment;

(4) Issue its bonds to finance, either in whole or in part, the cost of the planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any sewerage system;

(5) Pledge to the punctual payment of the bonds and the interest thereon an amount of the revenues derived from the operation of such sewerage system (including the revenues of the existing facilities, if any, comprising a sewerage system which is being improved, bettered, or extended, and the revenues to be derived from any improvements, betterments, extensions thereafter constructed or acquired), or of any part of any such sewerage system, sufficient to pay, on either equal or priority basis, the bonds and interest as the same become due and create and maintain reasonable reserves therefor, which amount may consist of all or any part or portion of such revenues;

(6) Accept from any authorized agency of the State or the federal government, or from persons, firms, or corporations, grants or contributions for the planning, construction, acquisition, lease, reconstruction, improvement, betterment or extension of any sewerage system and enter into agreements with such agency respecting such loans and grants; and

(7) Enter into a contract or contracts with any city or town situated within the County providing for the disposal of sewage collected by any sewerage system either for a specified or an unlimited time and for the charge to be made for such service by any such city or town.

48 Del. Laws, c. 61, § 3; 9 Del. C. 1953, § 2202; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2203. Sewerage system within city or town

No sewerage system, or any part thereof, shall be constructed or maintained within the boundaries of any city or town situated in the County without the consent of such city or town. The consent shall be given only by an ordinance adopted by the council or other governing body of the city or town in question.

48 Del. Laws, c. 61, § 4; 9 Del. C. 1953, § 2203.;



§ 2204. Bonds; authorization, amount, terms, sale and interest rate

(a) The planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any sewerage system may be authorized under this chapter and bonds may be authorized to be issued under this chapter to provide funds for such purposes by ordinance of the County Council.

(b) The County Council, in determining the cost of acquiring or constructing any sewerage system, may include all costs and estimated costs of the issuance of the bonds, all planning, engineering, inspection, fiscal and legal expenses, and interest which it is estimated will accrue during the construction period and for 6 months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this chapter.

(c) The bonds shall bear interest at such rates, may be in 1 or more series, may bear such dates, may mature at such times not exceeding 40 years from their respective dates, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as the ordinance or subsequent ordinances provide. Debt incurred by the County Council pursuant to this chapter may be represented by uncertificated obligations of the County Council which may be authorized in accordance with the same procedures applicable to bonds which are permitted to be issued under this chapter, and the County Council may determine all procedures appropriate to the establishment of a system of issuing uncertificated debt.

(d) The bonds shall be sold at public sale upon sealed proposals after at least 10 days' notice published at least once in a newspaper published in the City of Wilmington at such price and upon such terms, conditions and regulations as the County Council may prescribe; provided, that the County Council may authorize the County Executive to sell such bonds at public or private sale upon such terms, conditions and regulations as it may prescribe.

(e) Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the County Council determines may be issued to the purchasers of bonds sold pursuant to this chapter.

(f) The rate of interest may be determined in advance of sale, or the bonds may be offered for sale at a rate of interest to be fixed by the successful bidder for such bonds.

48 Del. Laws, c. 61, § 5; 9 Del. C. 1953, § 2204; 55 Del. Laws, c. 85, § 14; 64 Del. Laws, c. 318, §§ 7, 8; 71 Del. Laws, c. 401, §§ 15, 70.;



§ 2205. Authorized signatures on bonds; validity of issuance

(a) Bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon have ceased to be officers of the County.

(b) The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the planning, acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the sewerage system for which the bonds are issued. The ordinance authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which shall be conclusive evidence of their validity and of the regularity of their issuance.

48 Del. Laws, c. 61, § 6; 9 Del. C. 1953, § 2205; 71 Del. Laws, c. 401, §§ 70, 71.;



§ 2206. Payment of bonds; faith and credit of County; tax levy

The faith and credit of the County are pledged to the payment of any bonds issued by the County under this chapter. The County Council shall annually appropriate to the payment of such bonds and the interest thereon the amounts required to pay such bonds and interest as the same become due and payable. Notwithstanding the provisions of any other law the County Council may levy an ad valorem tax, without limitation as to rate or amount, upon all property taxable by the County to raise the moneys necessary to meet any such appropriation.

48 Del. Laws, c. 61, § 7; 9 Del. C. 1953, § 2206; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2207. Authorization of covenants in revenue bonds

(a) In the event that the County issues revenue bonds, the resolutions authorizing the issuance of such bonds may contain covenants as to:

(1) The purpose to which the proceeds of sale of the bonds may be applied and the use and disposition thereof;

(2) The use and disposition of the revenue of the sewerage systems, the revenues of which are pledged to the payment of such bonds, including the creation and maintenance of reserves;

(3) The issuance of other or additional bonds payable from the revenues of such sewerage systems;

(4) The operation and maintenance of such sewerage systems;

(5) The insurance to be carried thereon and the use and disposition of insurance moneys;

(6) Books of account and the inspection and audit thereof; and

(7) The terms and conditions upon which the holders of the bonds or any proportion of them or any trustee therefor shall be entitled to the appointment of a receiver by the appropriate court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the sewerage systems, operate and maintain them, prescribe service charges therefor, and collect, receive and apply all revenue thereafter arising therefrom in the same manner as the County itself might do.

(b) This chapter and any such ordinance or resolutions shall be a contract with the holders of the bonds, and the duties of the County and of the County Council and officers under this chapter and any such resolutions shall be enforceable by any bondholder, by mandamus or other appropriate suit, action or proceeding in any court of competent jurisdiction.

48 Del. Laws, c. 61, § 8; 9 Del. C. 1953, § 2207; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, §§ 15, 70.;



§ 2208. Service charges; amount and application

(a) If the County issues revenue bonds under this chapter, the County Council shall prescribe and collect reasonable service charges for the services and facilities rendered or afforded by the sewerage systems, the revenues of which are pledged to the payment of such bonds, and shall revise such service charges from time to time whenever necessary.

(b) The service charges prescribed shall be such as will procure revenue at least sufficient:

(1) To pay when due all revenue bonds and interest thereon, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reserves therefor; and

(2) To provide for all expenses of operation and maintenance of such sewerage systems, including reserves therefor.

(c) The service charges when collected shall be applied to the payment of the revenue bonds and interest and to the expenses of such operation and maintenance in accordance with the resolutions authorizing the revenue bonds.

48 Del. Laws, c. 61, § 9; 9 Del. C. 1953, § 2208; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2209. Power to make charges; liability of users; computation of rates

(a) The County Council may charge and collect rents, rates, fees or other charges (in this chapter sometimes referred to as "service charges") for direct or indirect connection with, or the use or services of, any sewerage system. Such service charges may be charged to and collected from any person contracting for such connection or use or service or from the owner or occupant, or both of them, of any real property which directly or indirectly is or has been connected with a sewerage system, or from or on which originates or has originated sewage which directly or indirectly has entered or may enter into a sewerage system, and the owner or occupant, or both of them, of any such real property shall be liable for and shall pay such service charges to the County at the time when and place where the County Council, by ordinance, rule or regulation, determines that such charges are due and payable.

(b) Such service charges shall, as near as the County Council deems practicable and equitable, be uniform throughout the area served by the sewerage system, and may be based or computed either on the consumption of water on or in connection with the real property, making due allowances for commercial use of water, or on the number and kind of water outlets on or in connection with the real property, or on the number and kind of plumbing or sewerage fixtures or facilities on or in connection with the real property, or on the number of persons residing or working on or otherwise connected or identified with the real property, or on other factors determining the type, class and amount of use or service of the sewerage system, or on any combination of any such factors.

48 Del. Laws, c. 61, § 10; 9 Del. C. 1953, § 2209; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2210. Penalties for failure to pay charges

(a) In the event that a service charge with regard to any parcel of real property is not paid as and when due, a penalty shall accrue and be due to the County on the unpaid balance at a rate and in a manner to be set by ordinance of County Council.

(b) In the event that any service charge with respect to any parcel of real property is not paid as and when due, the Chief Financial Officer of the County may, at his or her discretion, enter upon such parcel and cause the connection thereof leading directly or indirectly to the sewerage system to be cut and shut off until the service charges and any subsequent charges with regard to such parcel and all penalties thereon are fully paid.

(c) The Office of Finance of New Castle County may at any time notify in writing the person or corporation employing any person responsible for the payment of delinquent service charges hereunder that the charges are due, delinquent and unpaid and thereupon the employer shall deduct from the wages, or from any sum due such employee, the amount of the charges due from such employee, and charge the same against the employee. If such employer refuses or neglects to comply with this section within 3 months from the time of receiving such notice, the employer shall be personally liable for the charges of such person as to whom notice has been given. The Office of Finance may recover the amount of the charges from such employer in an action of debt before any Justice of the Peace. When the amount of such charges is held by any employer under this section, the employer shall pay the same to the Office of Finance within 30 days thereafter. A copy of this section shall accompany all written notices to employers.

48 Del. Laws, c. 61, § 10; 9 Del. C. 1953, § 2210; 55 Del. Laws, c. 85, § 14; 63 Del. Laws, c. 169, § 2; 65 Del. Laws, c. 435, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 15, 72.;



§ 2211. Lien of service charges on real estate

(a) In the event that any service charge is not paid as and when due, the unpaid balance thereof and any penalties accrued thereon shall be a lien on the parcel of real property with regard to which the service charge was made. The lien shall be superior and paramount to the penalties in such parcel of any owner, lessee, tenant, mortgagee or other person, except the lien of taxes.

(b) If any service charges remain unpaid at the end of 1 year after the due date, or any charges in an amount greater than $250 remain unpaid at the end of 60 days after the due date, the County Council may cause to be brought proper proceedings for the enforcement of the lien and levy the service charges as an assessment with penalties thereon accrued, and all costs thereon, upon the grounds and buildings with regard to which the service charges were made. Such grounds and buildings, or any part thereof, may be sold by the Sheriff of the county as is provided by law.

(c) The Sheriff shall, out of the purchase money of the premises so sold, pay all costs arising from the process and sale to the parties entitled thereto respectively, and shall pay the amount of the service charge with accrued penalties thereon to the County Council. The residue of the purchase money shall be immediately deposited to the credit of the owner or owners of record of the property so sold in a depository bank having been designated by New Castle County.

35 Del. Laws, c. 69, § 3; 38 Del. Laws, c. 69; Code 1935, § 1172; 46 Del. Laws, c. 294, § 2; 48 Del. Laws, c. 61, § 12; 9 Del. C. 1953, § 2211; 55 Del. Laws, c. 85, § 14; 63 Del. Laws, c. 142, § 16; 63 Del. Laws, c. 169, § 3; 71 Del. Laws, c. 401, §§ 15, 73, 74, 75.;



§ 2212. Sewer lien docket

(a)(1) The County Council of New Castle County shall establish regulations and fees for the issuance of sewer permits required in § 2216 of this title. Upon issuance of the sewer permit, the fees for such permits shall become liens against the property for which the permit is issued. The lien for sewer permits and the lien for sewer service shall be superior and paramount to the interest in such parcel of any owner, lessee, tenant, mortgagee, or other person, except to the lien of taxes.

(2) The Department of Public Works shall issue the permits and collect the fees arising therefrom for the use of the County Council. The Department of Public Works shall, under supervision and direction of the County Council, prepare a docket to be known as the "New Castle County Sewer Lien Docket" in which shall be recorded the liens for sewer permits. The form of the Docket shall be established by the County Council. No sewer permit lien shall be valid unless duly recorded in the said Docket. All sewer permit liens duly recorded in the Docket shall continue in full force and effect until the liens have been satisfied by payment, and when such liens are satisfied by payment the Department of Public Works, acting under the supervision and direction of the County Council, shall satisfy of record the liens, entering thereon the date of final payment, and signing the Docket. The Department of Public Works, for the use of the County Council, shall receive a fee of $0.50 for each satisfaction so recorded.

(3) The County Council shall also establish the form in which the record of the sewer service liens shall be kept. Such records shall be in the custody of the Department of Public Works.

(b) All proceedings taken and all acts done prior to April 10, 1957, purporting to establish liens for sewer service and for front foot fees are legalized, validated and confirmed, notwithstanding any errors, omissions or irregularities in the act or the establishment of a sewer lien docket or other records relating thereto.

35 Del. Laws, c. 69, § 3; 38 Del. Laws, c. 69; Code 1935, § 1172; 46 Del. Laws, c. 294, § 2; 9 Del. C. 1953, § 2212; 51 Del. Laws, c. 33; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2213. Water consumption statement and other information for Department

(a) Each municipality or public corporation, or other person, owning or operating any system of water distribution serving 3 or more parcels of real property in the County shall, from time to time after request therefor by the Department of Public Works, deliver to the Department of Public Works a statement showing the amount of water supplied to every such parcel of real property as shown by the records of the municipality or public corporation, or other person. The statements shall be delivered to the Department of Public Works within 10 days after request is made for them, and the Department of Public Works shall pay the reasonable cost of preparation and delivery of such statements.

(b) The occupant of every parcel of property the sewage from which is disposed of or treated by any sewerage system of the County shall, upon request therefor by the Department of Public Works, furnish to the Department of Public Works information as to the amount of water consumed by such occupant or in connection with such parcel and the number and kind of water outlets, and plumbing or sewerage fixtures or facilities on or in connection with such parcel and the number of persons working or residing therein.

48 Del. Laws, c. 61, § 11; 9 Del. C. 1953, § 2213; 55 Del. Laws, c. 85, § 14.;



§ 2214. Discontinuance of water supply for failure to pay service charge

Each city or town or other public corporation owning or operating any water distribution system serving 3 or more parcels of real property in the County, and every other person owning or operating any such system may enter into and perform a contract with the County that it will, upon request by the County Council specifying a parcel of real property in the County charged with any unpaid service charge under § 2209 of this title, cause the supply of water from its system to such parcel of real property to be stopped or restricted, as the County Council may request, until the service charge and any subsequent service charge charged to such parcel and the interest accrued thereon is fully paid or until the County Council directs otherwise. No such city or town or other public corporation or other person shall be liable for any loss, damage or other claim based on or arising out of the stopping or restricting of such supply, and the County Council shall pay the reasonable cost of so stopping or restricting such supply and of restoring the same and may agree to indemnify such city or town or other public corporation or other person from loss or damage by reason of such stopping or restriction, including loss of profits.

48 Del. Laws, c. 61, § 13; 9 Del. C. 1953, § 2214; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2215. Contract with city or town for disposal or treatment of sewage

The County Council may make a contract with any city or town within the territorial limits of the County to dispose of or treat by means of any sewerage system of the County the sewage originating in such city or town. Any such contract may be authorized by resolution duly adopted by the County Council and may be made with or without consideration and may contain provisions obligating the County to dispose of and treat all or any part of the sewage originating in such city or town and obligating such city or town to permit the County to dispose of or treat such sewage, either for a specific period of time or for an unlimited time. Any such contract may contain other and different provisions relative to the kind and character of sewage to be disposed of and treated and the compensation, if any, to be paid for such services.

48 Del. Laws, c. 61, § 14; 9 Del. C. 1953, § 2215; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2216. Connection of property with sewers

Permits for connecting any property by a drain with any county sewer shall be obtained from the County Council and shall be issued only to plumbers licensed to do business in the State. No permit will be granted for connecting any property by a drain with any sewer unless application is made therefor to the County Council in writing upon blanks furnished by the County Council. The application shall state the full name of the owner, the size and kind of drain pipe to be used and a full description of the premises, its location, the number and size of each building located thereon to be drained, the area of each floor thereof, including the floor of the cellar or basement, all of the purposes for which the drain is to be used, the time when the connection is to be made and other particulars for a full understanding of the subject and that the owner will be subject to all the rules and regulations prescribed by the County Council. The application shall be signed by the owner of the property to be drained and by a plumber licensed to do business in the State. The owner shall also execute a release to the County Council releasing the County Council, its officers and agents and the County from all liability or damage which may in any manner result to the premises by reason of such connection. No permit shall be deemed to authorize anything not therein specifically stated.

35 Del. Laws, c. 69, § 2; Code 1935, § 1171; 9 Del. C. 1953, § 2216; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2217. Licensed plumber to connect property with sewers

All necessary plumbing work to be done in connecting any property with a county sewer shall be done by a plumber licensed to do business in this State in a good and workmanlike manner and with good and proper materials, and shall be subject to the approval of the Department of Public Works.

35 Del. Laws, c. 69, § 4; Code 1935, § 1173; 9 Del. C. 1953, § 2217; 55 Del. Laws, c. 85, § 14; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 404, §§ 1, 3.;



§ 2218. Misrepresentations in application and unauthorized connections with sewer; penalty

Whoever wilfully makes any misrepresentation in any application or makes or maintains any connection with any sewer contrary to the authority granted by permits issued therefor by the County Council, or without a permit therefor in accordance with this chapter, shall be fined not less than $5.00 nor more than $500.

35 Del. Laws, c. 69, § 5; Code 1935, § 1174; 9 Del. C. 1953, § 2218; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2219. Surveys and inspections by Department; penalty for refusal to permit

(a) The Department of Public Works or its representatives may go upon any land for the purpose of making surveys for sewers, sewer systems, sewage disposal plants or pumping plants or for rights-of-way or other property rights required for the sewers, sewerage systems, sewage disposal plants and pumping plants.

(b) The Department of Public Works or its representatives may inspect, at reasonable hours, any premises, dwellings or other buildings in the vicinity of a county sewer to determine if it is connected to the county sewer, or to determine if the sewer connection has been made or is being maintained in accordance with the regulations of the County Council.

(c) Whoever refuses to permit inspections and surveys at reasonable hours shall be fined not less than $10 for every such refusal.

35 Del. Laws, c. 69, § 6; Code 1935, § 1175; 46 Del. Laws, c. 294, § 3; 9 Del. C. 1953, § 2219; 55 Del. Laws, c. 85, § 14; 71 Del. Laws, c. 401, § 15.;



§ 2220. Construction of chapter with other laws

The powers conferred by this chapter shall be in addition to and not in substitution for the powers conferred by any other general, special or local law. The powers conferred by this chapter may be exercised notwithstanding that any other general, special or local law may confer such powers, and without regard to the requirements, restrictions, limitations or other provisions contained in such other general, special or local law.

48 Del. Laws, c. 61, § 15; 9 Del. C. 1953, § 2220.;



§ 2221. Sewage pumps—Maintenance thereof

(a) Notwithstanding any language to the contrary, for any residence that the government of New Castle County or any agent or representative thereof in any capacity or form (County) deems that installation of a grinder pump or any other sewage pump or waste management device shall be necessary in conjunction with or in relation to the New Castle County Sewer Rehabilitation Project, the County shall pay any and all expenses, costs, and fees of any form or manner related to maintenance and/or operation of such pump or device and any replacement thereof in perpetuity.

(b) Notwithstanding subsection (a) of this section above, the County shall incur no obligation nor incur any liability where a grinder pump or any other sewage pump or waste management device was installed on or in a residence by the owner or a representative thereof prior to commencement of or subsequent to completion of the New Castle County Sewer Rehabilitation Project.

78 Del. Laws, c. 190, § 1.;






Subchapter II Monition Method of Sale in New Castle County

§ 2222. Established

In addition to all existing methods and authority for the collection of service charges due to the Office of Finance of New Castle County, the monition method and authority is hereby established.

63 Del. Laws, c. 169, § 1; 71 Del. Laws, c. 401, § 76.;



§ 2223. Affidavit; judgment; praecipe; issuance

(a) The Chief Financial Officer of New Castle County, or a county attorney, may file an affidavit in the office of the Prothonotary of the Superior Court in and for New Castle County. The affidavit shall state that the person against whom the service charges, sought to be collected, were assessed is justly indebted to the Office of Finance of New Castle County for the amount of service charges, including accrued penalties, due on the property against which the service charges were assessed. The description of the property, as the same appears upon the assessment rolls of New Castle County, shall be a sufficient identification and description of the property. Thereupon the Prothonotary shall make a record of the same on a special judgment docket of the Superior Court against the property mentioned or described in the affidavit which record shall consist of the following:

(1) The name of the person in whose name the assessment was made;

(2) The description of the property as the same shall appear upon the assessment rolls;

(3) The year or years for which the service charges are due and payable;

(4) The date of the filing of such affidavit;

(5) The amount of the judgment, the same being the amount set forth in the affidavit.

(b) Such judgment shall be indexed in the judgment docket itself under the hundred in which the property is located as the location appears upon the assessment rolls so prepared, and under the hundred by communities where the name of the community appears upon the assessment rolls so prepared, and by referring to the page in the judgment docket whereon the record shall appear.

(c) Thereafter upon a praecipe for monition filed in the office of the Prothonotary by the Chief Financial Officer for New Castle County, or a county attorney, a monition shall be issued by the Prothonotary to the Sheriff of New Castle County, which monition shall briefly state the amount of the judgment for the service charges, including accrued penalties, due and the years thereof, together with a brief description of the property upon which the service charges are a lien. A description of such property as same shall appear upon the assessment rolls so prepared shall be a sufficient description.

63 Del. Laws, c. 169, § 1; 71 Del. Laws, c. 401, §§ 76, 77, 78.;



§ 2224. Form

The monition shall be in substantially the following form:

To all persons having or claiming to have any title, interest or lien upon the within described premises, take warning that unless the judgment for the taxes or assessment service charges stated, including accrued penalties, herein is paid within 20 days after the date hereof or within such period of 20 days, or evidence of the payment of taxes, service charges and accrued penalties herein claimed is filed in the office of the Prothonotary, which evidence shall be in the form of a receipted bill or duplicate thereof, bearing date prior to the filing of the lien in the office of the Prothonotary for New Castle County, or an affidavit is filed in the office of the Prothonotary denying the service charges, in whole or in part pursuant to § 2226 of this title, the Office of Finance may proceed to sell the property herein mentioned or described for the purpose of collecting the judgment for the service charges herein stated, including accrued penalties thereon and all costs incurred in the collections process.

Name of person in   Description of Year or    Amount of

whose name property   property years     judgment

63 Del. Laws, c. 169, § 1; 71 Del. Laws, c. 401, §§ 76, 79.;



§ 2225. Service; written notice; posting; return; alias or pluries monition

(a) The monition, or a copy thereof, shall be served upon the person against whom the service charges sought to be collected were assessed. In addition, it shall be served upon all persons having an equitable or legal interest of record, including an interest pursuant to a judicial sale or a statutory sale. The monition shall be served as are summons under Superior Court Civil Rule 4(f)(1) in addition to that service allowed or required by applicable statutes. In the event service as heretofore provided cannot be obtained, the following shall constitute legal and sufficient service:

(1) Upon persons whose whereabouts are unknown. — One return by the Sheriff of a monition without service together with publication of a notice once per week for 2 weeks in a newspaper of general circulation in the county in which the real estate is located and copies of the monition mailed to such persons at their last known address by registered or certified mail shall constitute legal and sufficient service.

(2) Upon nonresidents. — Service pursuant to Chapter 31 of Title 10 or other applicable statute shall constitute legal and sufficient service upon nonresidents.

(b) The lienholders whose real or equitable interests in the real estate may be adversely affected shall not be required to be served with the monition, but shall be sent notice in writing. The notice shall be mailed by certified mail, return receipt requested, to the present or last known address of the person entitled to notification. The notice shall be mailed within 10 days after the monition issues from the Prothonotary. A copy of the notice, certified as a true and correct copy by the Chief Financial Officer or a county attorney, together with a copy of the certified mail, return receipt or a copy of the unclaimed mail shall be filed with the Prothonotary and when filed shall be conclusive evidence of the receipt of notice.

(c) The monition, or a copy thereof, shall be posted by the Sheriff upon some prominent place or part of the property against which the judgment for the service charge is a lien.

(d) The Sheriff shall make due and proper return of his or her proceedings under the monition to the Prothonotary within 20 days after issuance of the monition.

(e) Alias or pluries monition may issue upon praecipe filed by the Office of Finance.

63 Del. Laws, c. 169, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 76, 80.;



§ 2226. Affidavit of defense

The person against whom service charges sought to be collected were assessed, or any person having an equitable or legal interest of record, including an interest pursuant to a judicial sale or a statutory sale, at any time before the expiration of 20 days after service of the monition, may file with the Prothonotary an affidavit denying the service charges due in whole or in part, and stating with specificity the reasons for disputing the service charge. Any service charge not specifically disputed in the affidavit of defense shall be paid in full at the time the affidavit is filed.

63 Del. Laws, c. 169, § 1.;



§ 2227. Jury trial

Where an affidavit of defense has been filed pursuant to § 2226 of this title, the Superior Court shall proceed to direct an issue to be tried by a jury at the bar of the Superior Court to ascertain whether there is a just demand and the amount thereof, and their verdict or finding shall be final and conclusive.

63 Del. Laws, c. 169, § 1.;



§ 2228. Discharge of property from lien

If the person against whom service charges sought to be collected were assessed, or any person having an equitable or legal interest of record, including an interest pursuant to a judicial sale or a statutory sale, gives to the Office of Finance a bond with sufficient surety to be approved by the Court to pay any judgment recovered against such person with costs and penalties as set pursuant to § 2210 of this title, the property against which the service charges were assessed shall be discharged from lien.

63 Del. Laws, c. 169, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 76, 81.;



§ 2229. Writ of venditioni exponas

(a) At any time after the expiration of 20 days following the return to the Sheriff upon the monition, unless before the expiration of the 20 days the judgment and cost on the judgment shall be paid or evidence of the payment of such service charges evidenced by a receipted bill or a duplicate thereof bearing date therefor prior to the filing of the lien for record in the office of the Prothonotary; or unless an affidavit is filed in the office of the Prothonotary denying the service charges in whole or in part pursuant to § 2226 of this title; upon application in writing by the Office of Finance, a writ of venditioni exponas shall issue out of the office of the Prothonotary directed to the Sheriff commanding the Sheriff to sell the property mentioned or described in the writ and make due return of the proceedings thereunder in the same manner as it is now applicable with respect to similar writs of venditioni exponas issued out of the Superior Court. The property shall be described in the writ under the description thereof as it appears on the assessment rolls and by metes and bounds where obtainable, but nothing herein contained shall be construed to invalidate a writ or a sale pursuant thereto containing only the description as it appears on the assessment rolls or a writ bearing only a description by metes and bounds.

(b) The writ shall be substantially in the following form:

NEW CASTLE COUNTY, SS.

The State of Delaware.

TO THE SHERIFF OF NEW CASTLE COUNTY,

GREETINGS:

WHEREAS, by a monition issued out of the Superior Court dated at Wilmington, the ________ day of __________________ A.D., 20____, IT WAS COMMANDED, that you should serve the person against whom service charges sought to be collected were assessed, or any person having an equitable or legal interest of record, including an interest pursuant to a judicial sale or a statutory sale, and, further, that you should post the said monition or copy thereof upon the real estate therein mentioned and described, and make a return to the said Superior Court within 10 days after said service and posting:

That on the ________ day of __________________ A.D., 20____, you returned that a copy of the said monition was served upon the person against whom service charges sought to be collected were assessed, or any person having an equitable or legal interest of record, including an interest pursuant to a judicial sale or a statutory sale on the ________ day of __________________ A.D., 20____, and was posted on the real estate therein mentioned and described on the ________ day of __________________ A.D., 20____ .

We therefore now command you to expose to public sale, the real estate mentioned and described in said monition as follows: ____________________ and that you should cause to be made as well a certain debt of ____________________ Dollars ($ ______) lawful money of the United States, which to the said Office of Finance of New Castle County, is due and owing, as also the sum of ____________________ Dollars ($ ______) lawful money as aforesaid, for its costs, which it has sustained by the detaining of that debt, whereof the said ____________________ was convicted as it appears of record and against which said property is a lien:

And have you that money before the Judges of our Superior Court at Wilmington, on Monday the ________ day of next, to render to the said Office of Finance of New Castle County as aforesaid, for its debt and costs as aforesaid, and this writ:

WITNESSETH, the Honorable ____________________ at Wilmington, the ________ day of

________________________________________________

Prothonotary

Issued:

(c) The description contained in such monition shall be a sufficient description of the real estate to be sold under such writ.

63 Del. Laws, c. 169, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 76, 82.;



§ 2230. Effect of sale of real estate or interest therein

Any real estate or interest therein sold under this subchapter shall vest in the purchaser all the right, title and interest of the person in whose name the property was assessed, and/or all right, title and interest of the person or persons who are the owners thereof, and likewise freed and discharged from any liens and encumbrances, dower or curtesy or statutory right, in the nature of a dower or curtesy or statutory right, whether absolute or inchoate, in or to the real estate.

63 Del. Laws, c. 169, § 1.;



§ 2231. Petition for deed of conveyance

If the owner of the property or the owner's legal representatives fail to redeem the property as provided in this subchapter, the purchaser of the property or the purchaser's legal representative, successors or assigns may present a petition to the Superior Court setting forth the appropriate facts in conformity with this subchapter and pray that the Superior Court make an order directing the Sheriff, then in office, to execute, acknowledge and deliver a deed conveying the title to the property to the petitioner; and thereupon the Superior Court shall have power, after a hearing upon the petition, to issue an order directing the Sheriff to execute, acknowledge and deliver a deed as prayed for in the petition. A description of the property as the same shall appear upon the assessment rolls, and a description by metes and bounds where obtainable shall be a sufficient description in any such deed.

63 Del. Laws, c. 169, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2232. Redemption by owner

The owner of any such real estate sold under this subchapter or the owner's legal representatives may redeem the same, at any time within 60 days from the day the sale thereof is approved by the Court:

(1) By paying to the purchaser or the purchaser's legal representatives, successors or assigns, the amount of the purchase price and 15 percent in addition thereto, together with all costs incurred in the cause; or

(2) If the purchaser or the purchaser's legal representatives, successors or assigns refuse to receive the same, or do not reside or cannot be found within the County of New Castle, by paying the amount into the Court for the use of the purchaser, the purchaser's legal representatives or assigns.

63 Del. Laws, c. 169, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2233. Petition by owner after redemption; effect of redemption

If the owner of any real estate sold under an order of sale or the owner's legal representative redeems the real estate, the owner may present to the Superior Court a petition setting forth that fact and thereupon the Superior Court, after hearing and determining the facts set forth in the petition, shall have power to cause to be entered upon the record of the judgment, under which the real estate was sold, a memorandum that the real estate described in the proceedings upon which the judgment was entered has been redeemed. Thereafter the owner shall hold such redeemed real estate subject to the same liens and in the same order of priority as they existed at the time of the sale thereof, excepting so far as the liens have been discharged or reduced by the application of the proceeds by the Sheriff from the sale.

63 Del. Laws, c. 169, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2234. Approval of sale

Upon the return of the proceedings under a writ of venditioni exponas, the Superior Court may inquire into the regularity of the proceedings thereunder, and either approve the sale or set it aside.

63 Del. Laws, c. 169, § 1.;



§ 2235. Service charge to be lien upon property; construction of "Superior Court"

(a) No proceedings shall be brought under this subchapter unless the service charge sought to be collected hereunder shall, at the time of the filing of the praecipe in the office of the Prothonotary, be and constitute a lien upon the property against which the service charge was assessed or laid as established in § 2211(b) of this title.

(b) Whenever the Superior Court is mentioned in this subchapter, the same shall be held to embrace the Judges or any Judge thereof, and any act required or authorized to be done under this subchapter may be done by the Superior Court or any Judge thereof in vacation thereof, as well as in term time.

63 Del. Laws, c. 169, § 1.;



§ 2236. Fees and costs

(a) The fees and costs to be taxed in all proceedings under this subchapter, where not otherwise provided for, shall be as follows:

(1) The following fees shall be charged by the Prothonotary:

Filing praecipe $ 1.10

Issuing monition and copy  2.75

Issuing alias or pluries monition and copy  2.75

Writ of venditioni exponas  2.25

Filing any petition in Superior Court under this subchapter  1.00

Costs of paying money into Superior Court  1.00

Costs of paying money out of Superior Court for each check drawn

(2) The following fees shall be charged by the Sheriff:

Posting monition or copy thereof $ .75

Posting each alias or pluries monition or copy thereof .75

(b) County Council of New Castle County may provide by ordinance for fees and costs to be taxed in all proceedings under this chapter.

63 Del. Laws, c. 169, § 1; 71 Del. Laws, c. 401, §§ 76, 83.;



§ 2237. Purchase at Sheriff's Sale by agent of County

New Castle County Council may authorize any person to bid at the sale of any real estate under this chapter and, in the event that such person is the highest and best bidder therefor, title thereto shall be taken in the name of New Castle County. County Council shall not authorize anyone to bid in excess of the aggregate amount of all taxes, service charges, penalties and obligations due to New Castle County, including costs incurred in the collection process.

71 Del. Laws, c. 401, § 84.;









CHAPTER 23. SANITARY SEWER DISTRICTS

§ 2301. Conditions for establishment of sanitary sewer district

Whenever contiguous territory containing 1 or more centers of population, whether incorporated or not, shall be so situated that the construction of interceptor sewers, outfall sewers and sewage treatment plants will be conducive to the preservation of the public health, the territory shall be established by the County Council as a sanitary sewer district.

Code 1935, § 1170A; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2301; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2302. Establishment or revision of sanitary sewer districts without election; consolidation of districts

(a) Where the County Council has already constructed sewers to which 50 or more houses have been connected, the County Council may establish, upon request of the Department of Public Works, a new district or revise the boundaries of an established district without further petitions or hearings by posting at 4 public places in the district notices describing the new or revised boundaries, and, in the case of the establishment of a new district, the same cost and assessment data required for districts established by vote of electors.

(b) Within 30 days after the posting of the notices of the establishment of the district in accordance with the provisions of subsection (a) of this section, the County Council shall pass a formal resolution establishing the district, which shall:

(1) Contain a description of the boundaries of the district;

(2) Direct the Department of Public Works and the attorney of the County Council to procure the necessary land and rights-of-way by purchase, agreement, or condemnation in accordance with existing statutes; and

(3) Authorize the Department of Public Works to prepare maps, plans, specifications, and estimates, let contracts for and supervise the construction and maintenance of, or enlarging and remodeling of, any or all structures required to provide for the safe disposal of the sewage in the sanitary district.

(c) The County Council may consolidate any existing sanitary sewer districts or establish a countywide district following a public hearing. The hearing shall be at such time as may be fixed by the County Council and advertised at least 2 weeks in advance by publishing a notice in a newspaper within the county having a general circulation, once in each of the 2 weeks immediately preceding the week in which the hearing is to be held. All interested persons in any way affected by the proposed consolidation shall be heard. After the public hearing is closed, the County Council shall, by ordinance, determine whether or not it is in the public interest to establish the consolidated district. The ordinance shall specify the boundaries of the consolidated district. The County Council may change or amend the rate of levy as it deems necessary and just.

Code 1935, § 1170B; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2302; 55 Del. Laws, c. 85, § 15; 61 Del. Laws, c. 331, §§ 1, 2; 71 Del. Laws, c. 401, § 15.;



§ 2303. Establishment of sanitary sewer district upon petition of voters

Fifty or more legal voters who are residents of a proposed sanitary sewer district, may petition the County Council to submit the question of organizing a sanitary sewer district to a vote of electors residing in that district. The petition shall contain a description of the proposed district and shall be accompanied by a map drawn to scale showing the boundaries of the proposed district together with the limits of any incorporated areas which may be included in the district. The execution of the petition by an elector shall be acknowledged by the elector or it may be proved by the oath of a witness who shall swear that the witness knows the elector and that the petition was signed by the elector in the presence of the witness.

Code 1935, § 1170C; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2303; 55 Del. Laws, c. 85, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 2304. Public hearing; notice

The County Council, upon receipt of a petition submitted as provided in § 2303 of this title, shall, and the County Council may, upon its own motion and without having received such a petition, set a date for a public hearing on the question of organizing a sanitary sewer district. The hearing shall be held at such time as may be fixed by the County Council and shall be previously advertised by posting a notice, in 4 of the most public places within the proposed district, at least 10 days prior thereto and by publishing a notice in a newspaper published within the County and having a general circulation therein, once in each of 2 weeks immediately preceding the week in which the hearing is to be held. All interested persons, officials, residents, voters, taxpayers, property owners or other persons or corporations in any way affected by the granting of the petition shall be heard on any question dealing with the location of the boundaries of the district. Such notice shall contain a description of the boundaries of the proposed sanitary district and if the public hearing is ordered as a result of the filing of a petition such boundaries shall be those described in the petition.

Code 1935, § 1170C; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2304; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2305. Action of County Council following hearing

(a) After the public hearing referred to in § 2304 of this title shall have been closed, the County Council shall, by resolution, determine whether or not it is in the public interest to establish the district and, if it deems it to be in the public interest to establish the district, the County Council shall, by such resolution, determine what shall be the boundaries of the district. Such boundaries may be those set forth in the petition or may be boundaries which will include in the district the property and property owners, and only the property and property owners, that will be benefited by the establishment of the district and the construction of sewage disposal facilities therein.

(b) After establishing the boundaries of the district, the County Council shall also cause to be prepared by the Department of Public Works or consulting engineers, an estimate of the cost of proposed immediate construction and also an approximate estimate of the assessment per front foot and the amount to be included in the assessment necessary to take care of interest, amortization and maintenance costs. The construction cost estimates and assessment estimates shall be advertised in the same manner as provided in § 2304 of this title for advertising the public hearing.

Code 1935, § 1170D; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2305; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2306. Election on question of establishment of district

(a) Whenever the determination on the question of establishing the district, as required by § 2305 of this title, is in the affirmative, and after the other requirements of that section have been complied with, the County Council then shall cause an election to be held within 6 months following the date of the hearing, at which the question shall be submitted to the voters residing within the boundaries of the sanitary sewer district as fixed by the County Council as to whether the district shall be established or not. Notice of the election shall be advertised in the same manner as provided in § 2304 of this title for advertising the public hearing. The cost of the election shall be borne by the County Council, which shall be reimbursed for such cost by the district, if established by the election.

(b) The proposition shall be submitted to the voters substantially in the following form:

FOR THE SANITARY SEWER DISTRICT

AGAINST THE SANITARY SEWER DISTRICT

(c) The majority of votes cast shall decide the matter.

(d) The election shall be managed and the votes canvassed in such manner as may be prescribed by the County Council. Every citizen who resides in the proposed sanitary sewer district in which the election is being held and who would be entitled at the time of the holding of such election to register and vote in any election district in which the proposed sanitary sewer district is a part, at a general election, if such general election were held on the day of such election in the proposed sanitary sewer district, may vote at such election whether or not the citizen is at the time a registered voter.

Code 1935, § 1170E; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2306; 50 Del. Laws, c. 164, § 1; 55 Del. Laws, c. 85, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 2307. Action of County Council following election favoring establishment of district

(a) If the majority of the voters are in favor of establishing the sanitary sewer district, the County Council shall within 30 days following the election, issue a determination to that effect which shall contain a description of the district. The County Council shall file a certified copy of the determination with the clerk of the peace.

(b) Within 30 days after the election, the County Council shall authorize the Department of Public Works and the County Attorney to procure the necessary land and rights-of-way by purchase, agreement, or by condemnation in accordance with existing laws, and shall authorize the Department of Public Works to prepare maps, plans, specifications and estimates for any or all structures required to provide for the installation of sewers, structures incidental thereto and the safe disposal of the sewage in the district and to let contracts for, supervise the construction and maintenance of, or the enlarging or remodeling of such structures, and to carry on such other activities as may be required by this chapter or considered necessary to perform the duties prescribed in this chapter.

Code 1935, § 1170E; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2307; 55 Del. Laws, c. 85, §§ 15, 15C; 71 Del. Laws, c. 401, § 15.;



§ 2308. Construction of system adequate for future connections

The County Council may construct and maintain main sewers and sewage treatment works in order to provide a satisfactory outlet for any subdivision which may at any future time connect submain or lateral sewers to it.

Code 1935, § 1170F; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2308; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2309. Construction or maintenance of sewers for cities or towns

The County Council may construct or maintain submains or laterals as agents for cities or towns when officially requested so to act and when the cost of such work is to be borne by local assessments against the property benefited or by assessment by the County Council in the same manner as for unincorporated areas.

Code 1935, § 1170F; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2309; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2310. Adjustment of assessment for cost of existing sewers included in a district

In the case where a sanitary sewer district shall include areas wherein sanitary sewers have been constructed under the authority of the County Council, or by incorporated towns, corporations or individuals, the necessary adjustments shall be made with each property owner for those costs already incurred by the property owner when those sewers were constructed. Such excess costs shall be credited to future assessments levied by the district.

Code 1935, § 1170F; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2310; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2311. Bonds; power to issue; terms

(a) The County Council may issue bonds of New Castle County to finance the cost of constructing sewage disposal facilities in any sanitary sewer district. The moneys raised by the issuance of such bonds shall be held in a separate account and shall be expended only for the construction of sewage disposal facilities in the sanitary sewer district for which the bonds are issued.

(b) The bonds shall bear interest at the most advantageous rate attainable by the County Council and the income therefrom shall not be subject to state taxation. Each issue of such bonds shall be payable within 30 years after the date of the bonds of such issue. The interest coupons and face amount of the bonds shall be payable at such place or places as the County Council may prescribe. The reasonable expenses of issuing such bonds shall be deemed a part of the cost of constructing the sewer facilities. The full faith and credit of New Castle County shall be pledged to the payment of such bonds and the interest thereon. Debt incurred by the County Council pursuant to this chapter may be represented by uncertificated obligations of the County Council which may be authorized in accordance with the same procedures applicable to bonds which are permitted to be issued under this chapter, and the County Council by resolution may determine, or it may delegate authority to the County Executive to determine, all procedures appropriate to the establishment of a system of issuing uncertificated debt.

Code 1935, § 1170G; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2311; 49 Del. Laws, c. 323; 55 Del. Laws, c. 85, § 15; 63 Del. Laws, c. 142, § 17; 64 Del. Laws, c. 318, § 9; 71 Del. Laws, c. 401, § 15.;



§ 2312. Advertising sale of bonds; authority of County Executive

The County Council shall advertise the bonds for sale in at least 2 issues in each of 2 newspapers, 1 of which shall be a newspaper of general circulation published in the City of Wilmington, and the other a newspaper of general circulation published in the City of New York, inviting bids for the bonds. The advertisements shall state the total amount of the proposed issue, the denominations of the bonds, the place of payment of the bonds and interest, the place and date of opening bids, and the conditions under which the bonds are to be sold. The County Council may give notice of the sale of the bonds in such other manner as it may decide. In addition, the County Council may authorize the County Executive to sell such bonds at public or private sale upon such terms, conditions and regulations as it may prescribe.

Code 1935, § 1170G; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2312; 55 Del. Laws, c. 85, § 15; 64 Del. Laws, c. 318, § 10; 71 Del. Laws, c. 401, § 15.;



§ 2313. Deposit accompanying bids

The County Council may require each bid for the bonds to be accompanied by a certified check in the amount of the bid. After the bonds are awarded or sold to the successful bidder or bidders therefor, the County Council shall return to the unsuccessful bidder or bidders the certified check or checks submitted with the bid or bids.

Code 1935, § 1170G; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2313; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2314. Sale of bonds; opinion of County Attorney

(a) The County Council may reject any and all bids, but in awarding the sale of the bonds, or any of them, they shall be sold to the person, persons, firm or corporation which, in the judgment of the County Council, offers the most advantageous terms.

(b) The bonds shall not be offered for sale until the County Attorney has submitted the County Attorney's opinion in writing that the bonds will, when duly sold, executed, delivered and paid for, be validly issued in accordance with the provisions of this chapter.

Code 1935, § 1170G; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2314; 55 Del. Laws, c. 85, §§ 15, 15D; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 2315. Preparation, form and execution of bonds

The County Council shall direct and effect the preparation and printing of the bonds authorized by this chapter, shall determine whether such bonds shall be registered or bearer with coupons convertible into fully registered bonds and shall prescribe the form of the bonds and, in the case of bearer bonds with coupons, the form of the coupons for the payment of interest thereto attached. The bonds shall state the conditions under which they are issued, the face amount of the bonds and, in the case of bearer bonds with coupons, the coupons thereto attached shall be payable at such place or places as may be designated by the County Council. The bonds shall be signed as prescribed by the County Council.

Code 1935, § 1170G; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2315; 55 Del. Laws, c. 85, § 15; 64 Del. Laws, c. 318, § 11; 71 Del. Laws, c. 401, § 15.;



§ 2316. Annual assessment; procedure for fixing amount

(a) The County Council each year, at a time to be fixed by it, shall, after a public hearing, establish an annual assessment roll for the sanitary sewer district which shall be known as the "Sanitary Sewer District Assessment."

(b) The total amount assessed for each year shall be sufficient to provide funds required to reimburse the County for sums to be expended for retiring the bonds which have been issued and for the payment of the interest due on the same and for maintaining or improving the sewerage system and paying the necessary general expenses of the sanitary sewer district.

(c) Notice of the public hearing shall state that the assessment roll has been completed and filed and that at the time and place fixed for the public hearing the County Council will meet and hear and consider any objections which may be made to the assessment roll. Notice of the public hearing shall be published in a newspaper published within New Castle County, and having a general circulation therein, once in each of the 2 weeks immediately preceding the week in which the public hearing is to be held.

(d) After holding the public hearing, the County Council may change or amend the assessment roll as it deems necessary or just, and may confirm and adopt the assessment roll as originally proposed or as amended or changed.

Code 1935, § 1170H; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2316; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2317. Collection of assessments

The annual assessments shall be collected by the County Council as are other county taxes. The properties against which such assessments are levied shall be liable for the payment of the assessments in the same manner as they are liable for other county taxes. No assessment shall be made against any property which is not subject to taxation and assessment for county and municipal purposes.

Code 1935, § 1170H; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2317; 51 Del. Laws, c. 130; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2318. Rules and regulations governing use of sewage disposal facilities

The County Council may promulgate from time to time and enforce such rules and regulations, as may be necessary, governing the use of the whole or any parts of such sewerage systems or sewage treatment plants constructed under their control either within or without the district.

Code 1935, § 1170-I; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2318; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2319. Grants or loans from federal, state or interstate agencies

The County Council may accept grants or loans of money, labor, materials, equipment or technical assistance from agencies of the federal or state government or from interstate agencies established by law, to accomplish the purposes of this chapter and may pay the interest and amortization on such loans in the same manner as is authorized in this chapter for bonds.

Code 1935, § 1170J; 45 Del. Laws, c. 113, § 1; 47 Del. Laws, c. 178, § 1; 9 Del. C. 1953, § 2319; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2320. Validation of prior acts and proceedings

All proceedings taken and all acts done prior to June 2, 1949, purporting to establish any sanitary district for the purposes set forth in Article 1, Chapter 43, Revised Code of the State of Delaware, 1935, as amended by Chapter 113, Volume 45, Laws of Delaware, by either the County Council of New Castle County or by other officers or agencies of the County, are legalized, validated and confirmed, notwithstanding any error or omission or irregularity in the acts or proceedings, or in any petition submitted to the County Council under such act, or any lack of authority therefor; provided:

(1) The County Council shall have fixed the boundaries of such sanitary district after holding a public hearing at which all interested persons, officials, residents, voters, taxpayers, property owners or other persons or corporations in any way affected were afforded an opportunity to be heard on any question dealing with the location of the boundaries of the district, and

(2) Such public hearing shall have been previously advertised by posting notice thereof in 1 or more public places within such district at least 10 days prior to such public hearing and by publishing a copy of such notice in a newspaper published within New Castle County and having a general circulation therein, once in each of the 2 weeks immediately preceding the week in which such public hearing was held, and

(3) A majority of the voters voting at an election held in such district by order of the County Council shall have voted for the establishment of the district.

47 Del. Laws, c. 178, § 2; 9 Del. C. 1953, § 2320; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15.;



§ 2321. Order to connect to sanitary sewer; enforcement

(a) The County Council may, where it deems it necessary to the preservation of public health, order the owner of any lot or parcel of land within a sanitary district which abuts upon a street or other public way containing a sanitary sewer, which is part of or which is served or may be served by the county sewerage system and upon which lot or parcel of land a building shall have been constructed for residential, commercial or industrial use, to connect such building with such sanitary sewer.

(b) If any owner shall fail to comply within 60 days with such order to connect with a sanitary sewer, the County Council shall forthwith institute action in a Justice of the Peace Court in New Castle County or in the Court of Chancery of the State to compel compliance with such order.

9 Del. C. 1953, § 2321; 49 Del. Laws, c. 54; 55 Del. Laws, c. 85, § 15; 71 Del. Laws, c. 401, § 15; 77 Del. Laws, c. 303, § 2.;






CHAPTER 24. GARBAGE DISPOSAL

§ 2401. Acquisition of land generally; construction and operation of incineration or garbage disposal plant

The County Council may acquire land or any interest therein at any place within the County that it deems advisable and may construct and operate upon the land so acquired an incineration or garbage disposal plant or plants. The County Council may enter into contracts and agreements with persons, firms or corporations relative to the purchase of the land and to the building, constructing and equipping of an incineration or garbage disposal plant or plants and may require from such persons, firms or corporations proper security for the faithful performance of the work to be done. The County Council may engage the services of competent architects and engineers in connection with the construction of the plant or plants and shall award any contract to the lowest responsible bidder with the right to reject any and all bids.

48 Del. Laws, c. 377, § 1; 9 Del. C. 1953, § 2401; 55 Del. Laws, c. 85, §§ 16A-16C; 71 Del. Laws, c. 401, § 15.;



§ 2402. Acquisition by purchase or eminent domain; condemnation proceedings

(a) The County Council may acquire the land or interest therein either by purchase or by the exercise of the right of eminent domain which is expressly granted. In any case in which the County Council considers it necessary to acquire the land or interest therein by the right of eminent domain, the County Council shall proceed in accordance with the procedure prescribed in Chapter 61 of Title 10.

(b) The right of eminent domain granted in subsection (a) of this section shall extend to and include the right to acquire the fee simple title to land, or an easement or a right-of-way in, to, over or above such land or property as the County Council deems necessary.

(c) Upon the institution of condemnation proceedings, the County Council may state in the complaint that the possession, right to enter, or occupancy of the land or interest therein is necessary to the project without delay, and the title to the land in fee simple absolute, or such lesser estate or interest therein, as may be specified, shall immediately pass to and vest in New Castle County, and said lands or interest therein shall be deemed to be condemned and taken for the use of such County, and the right to just compensation therefor shall vest in and to the person or persons entitled thereto. In the event of an immediate taking as specified in this subsection, the Superior Court may fix the time within which and the terms upon which the parties in possession shall be required to surrender possession to the County, and make such orders in respect to incumbrances, leases, taxes, rights, assessments, insurance or other charges, if any, as shall be just and equitable. The right to take possession and title in advance of final order or judgment in condemnation proceedings as provided in this subsection shall be in addition to any right, power or authority conferred by the laws of this State under which such proceedings may be conducted, and shall not be construed as limiting or modifying any such right, power or authority.

48 Del. Laws, c. 377, § 2; 9 Del. C. 1953, § 2402; 55 Del. Laws, c. 85, §§ 16A-16C; 71 Del. Laws, c. 401, § 15.;



§ 2403. Powers of County Council as to operation of plant; regulations and charges for service

(a) The County Council may enter into contracts, leases or agreements of any nature pertaining to the operation of the incineration and garbage disposal plant or plants, including the right to sell such portion of land acquired as may not be necessary to use. The power to contract shall include the power to contract with any governmental agency of any sort whatsoever and to receive grants-in-aid from any such agency or any other person or organization.

(b) The County Council may adopt regulations and establish fees and charges for the services rendered by the said incineration and garbage disposal plant or plants.

48 Del. Laws, c. 377, § 3; 9 Del. C. 1953, § 2403; 55 Del. Laws, c. 85, §§ 16A-16C; 71 Del. Laws, c. 401, § 15.;



§ 2404. Power to borrow money and issue bonds; interest rates

The County Council may borrow money upon the faith and credit of the County as provided in this chapter for the purpose of acquiring land and property for the establishment of an incineration and garbage disposal plant or plants and for the construction of such a plant or plants in the County and for the purpose of securing the payment of such sum to issue bonds in such denominations and bearing such rate of interest, not exceeding 5 percent per annum, and in such form as the County Council shall deem expedient. The interest upon said bonds shall be payable semiannually in each and every year after the date of issuance thereof.

48 Del. Laws, c. 377, § 4; 9 Del. C. 1953, § 2404; 49 Del. Laws, c. 353; 55 Del. Laws, c. 85, §§ 16A-16C; 71 Del. Laws, c. 401, § 15.;



§ 2405. Terms of bonds

The County Council shall decide upon and determine the form and time or times of maturity of the bonds provided that no bond shall be issued for a term exceeding 25 years. The bonds may or may not at the option of the County Council be made redeemable at such time or times before maturity, at such price or prices and under such terms and conditions as may be fixed by the County Council prior to the issuance of the bonds. The bonds shall contain such other provisions, not inconsistent with the requirements of this chapter, as the County Council may deem expedient.

48 Del. Laws, c. 377, §§ 5, 9; 9 Del. C. 1953, § 2405; 55 Del. Laws, c. 85, §§ 16A-16C; 71 Del. Laws, c. 401, § 15.;



§ 2406. Execution and record of bonds

The bonds shall be prepared under the supervision of the County Council and shall be signed by the Department of Finance and the County Executive, and shall be under the seal used by the County Council of New Castle County. Such officers shall execute the bonds when directed by the County Council to do so. The Department of Finance and the County Council shall keep a record of the bonds.

48 Del. Laws, c. 377, § 6; 9 Del. C. 1953, § 2406; 55 Del. Laws, c. 85, §§ 16A-16D; 71 Del. Laws, c. 401, § 15.;



§ 2407. Sale of bonds

The bonds or any part thereof may be sold when and as the County Council by resolution determines and until sold shall remain in the custody of the Department of Finance. Whenever in the judgment of the County Council it is deemed advisable that any part or all of the bonds shall be sold, the County Council may sell and dispose of the same at public sale after having advertised the same in the public press at least once each week for at least 2 weeks. No commission or other compensation shall be charged or paid to any members of the County Council for effecting the sale or negotiation of such bonds.

48 Del. Laws, c. 377, § 7; 9 Del. C. 1953, § 2407; 55 Del. Laws, c. 85, §§ 16A-16C; 71 Del. Laws, c. 401, § 15.;



§ 2408. Principal and interest payments; taxes

(a) The principal of and interest on the bonds shall be payable when due and payable from money appropriated from time to time by New Castle County.

(b) The County Council in fixing the rate of taxation shall annually provide for a sum equal to the amount of such bonds in addition to the amount necessary to pay the interest upon the unpaid bonds as before provided, which shall, when collected and paid to the Department of Finance be set apart by it in a separate account to be opened for that purpose; and the Department of Finance shall apply the said sum annually to the payment of such part of said loan and interest thereon as may from time to time become due under this chapter.

48 Del. Laws, c. 377, § 8; 9 Del. C. 1953, § 2408; 55 Del. Laws, c. 85, §§ 16A-16C; 63 Del. Laws, c. 142, § 18; 71 Del. Laws, c. 401, § 15.;



§ 2409. Deposit and use of proceeds of sale of bonds; liability of purchasers or holders

(a) All money received from the sale of any or all of such bonds, after the payment of the charges and expenses connected with the preparation and sale thereof, shall be deposited by the Department of Finance in a state or national bank designated by New Castle County, to the credit of the County Council of New Castle County in a separate account and payments thereof shall be made in the same manner as other payments by the County Council. No part of the money thus obtained, except as in this section provided, shall be used for any other purpose than those stated in this chapter.

(b) The purchasers or holders of the bonds shall not be bound to see to or be affected by the application of the money realized from the sale of the bonds.

48 Del. Laws, c. 377, § 9; 9 Del. C. 1953, § 2409; 55 Del. Laws, c. 85, §§ 16A-16C; 63 Del. Laws, c. 142, § 19; 71 Del. Laws, c. 401, § 15.;



§ 2410. Exemption of bonds from taxation

The bonds shall be exempt from all state, county and municipal taxation.

48 Del. Laws, c. 377, § 9; 9 Del. C. 1953, § 2410.;



§ 2411. Definitions

The words "garbage disposal plant or plants" wherever used in this chapter include incineration, sanitary landfill, garbage grinding plants, composting for disposal of garbage, or any other means of garbage disposal which shall conform with reasonable standards of sanitary engineering.

9 Del. C. 1953, § 2411; 52 Del. Laws, c. 89.;






CHAPTER 25. BUILDING CODE

§ 2501. Definitions

As used in this chapter unless a different meaning clearly appears from the context:

(1) "Building" means a structure having a roof and intended to shelter persons, animals, property or a business activity. The word "building" shall be construed to include parts thereof and all equipment therein.

(2) "Building sewer system" means equipment, appliances, pipes, fittings, fixtures and other appurtenances that convey liquid and water-carried waste from the building or structure to a public sewer, private sewer, individual sewage disposal system or other point of disposal.

(3) "Construction," "construct" or "constructed" means the building, installation, alteration, repair, replacement, maintenance, removal or demolition of a building, structure, mechanical system, fuel gas system, plumbing system, building sewer or similar system, or the components thereof.

(4) "Contractor" means a person engaged in construction activity regulated by the New Castle County Building Code.

(5) "County Council" shall mean the County Council for New Castle County.

(6) "Department of Land Use" shall mean the New Castle County Department of Land Use.

(7) "Fuel gas system" shall mean natural or liquid gas appliances and related accessories, including gas piping extending from the point of delivery to the inlet connections of appliances.

(8) "Mechanical system" shall mean a system permanently installed and utilized to provide for the control of environmental conditions and related processes within buildings and structures, including equipment, appliances, fixtures, fittings, and appurtenances, including ventilating, heating, cooling, air conditioning and refrigeration systems, incinerators and other energy related systems.

(9) "Permit" includes any building permit, license, zoning permit, certificate of occupancy, certificate of use, certificate of completion, subdivision approval and any other official action of government having the effect of permitting construction, occupancy or use.

(10) "Plumbing system" means the equipment, appliances, pipes, fittings, fixtures and other appurtenances in or about a building or structure for bringing in the water supply and removing liquid and water-carried waste.

(11) "Structure" shall mean a man made object having an ascertainable stationary location on land or in water, whether or not affixed to the land.

75 Del. Laws, c. 85, § 5.;



§ 2502. Promulgation of building code

The County Council, in order to provide for the health and safety of the citizens of New Castle County, shall promulgate rules and regulations, to be known as the New Castle County Building Code, controlling, regulating and supervising persons engaged in construction activities and providing for matters concerning, affecting or relating to home improvement contracts and to the construction, use or occupancy, location and maintenance of buildings and structures located in New Castle County and the mechanical systems, fuel gas systems, plumbing systems, building sewer systems or similar systems, or components thereof, within or about such buildings and structures.

44 Del. Laws, c. 84, § 2; 16 Del. C. 1953, § 8301; 50 Del. Laws, c. 204, § 1; 53 Del. Laws, c. 348, § 1; 75 Del. Laws, c. 85, § 5; 78 Del. Laws, c. 334, § 1.;



§ 2503. Existing building; application to

No provision as adopted by the County Council shall be construed to require any change in, alteration of or addition to a legally existing building or structure or the premises connected therewith, unless specially stated to so apply.

44 Del. Laws, c. 84, § 4; 16 Del. C. 1953, § 8302; 75 Del. Laws, c. 85, § 5.;



§ 2504. Registration and testing of contractors

The County Council may promulgate rules and regulations requiring persons engaged in construction activity regulated by the New Castle County Building Code to register with the Department of Land Use and take such tests or examinations necessary to demonstrate that such persons are competent to complete regulated work in a safe and sanitary manner.

75 Del. Laws, c. 85, § 5.;



§ 2505. Fees

The County Council shall adopt rules and regulations providing for the charge of reasonable fees for the administration and enforcement of the New Castle County Building Code including fees for the issuance of permits, inspections and registration. The basis for establishing building permit costs shall be limited to the building or structure and its functional parts including its mechanical system, fuel gas system, plumbing system, building sewer system or any other similar system within or about such building or structure.

44 Del. Laws, c. 84, § 13; 16 Del. C. 1953, § 8312; 53 Del. Laws, c. 348, § 2; 75 Del. Laws, c. 85, § 5.;



§ 2506. Department of Land Use; administration and enforcement

The Department of Land Use shall have the power and authority to administer and enforce all provisions of the New Castle County Building Code as promulgated by the County Council except as otherwise provided for by this chapter or by rule and regulation adopted by County Council.

75 Del. Laws, c. 85, § 5.;



§ 2507. Inspections and certifications of compliance

Inspections required under the provisions, rules and regulations adopted by the County Council shall be made by the Department of Land Use. In the case of the inspection of elevators, fuel oil equipment or electric wiring, the Department of Land Use may accept reports of inspectors of casualty companies or of other recognized inspection services after investigation of their qualifications and reliability. Certifications required under the provisions, rules and regulations adopted by the County Council shall be in writing and certified over the signature of the person verifying that the provisions of the New Castle County Building Code are complied with and that there are no unsafe conditions.

44 Del. Laws, c. 84, § 9; 16 Del. C. 1953, § 8307; 75 Del. Laws, c. 85, § 5.;



§ 2508. Records

(a) The Department of Land Use shall keep a careful and comprehensive record of applications, of permits issued, of inspections made, of reports rendered and of notices or orders issued. The Department of Land Use shall retain on file copies or electronic versions of all papers in connection with building work so long as any part of the building or structure to which they relate may be in existence, except that construction plans for buildings or structures of less than $200,000 value need not be retained after work shown on such plans has been completed and has been approved and accepted. The Department of Land Use shall keep a record of all violations of any rules or regulations promulgated by the County Council, with the name of the owner or builder and the location where such violations are found.

(b) All records shall be open to public inspection at the discretion of the Department of Land Use and subject to the Delaware Freedom of Information Act [Chapter 100 of Title 29] but shall not be removed from the Department.

44 Del. Laws, c. 84, § 10; 16 Del. C. 1953, § 8308; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 85, § 5.;



§ 2509. Construction of buildings, structures and equipment; use and occupancy

(a) No building or structure shall be constructed by a registered contractor or an individual holding a permit as provided for in this chapter, nor shall the equipment and materials that are part of or related to the electrical system, mechanical system, fuel gas system, plumbing system, building sewer system or similar system in or about a building or structure, be constructed except in compliance with the provisions of the New Castle County Building Code as promulgated by the County Council.

(b) No building or structure shall be constructed in any manner that would be in violation of the New Castle County Building Code as promulgated by the County Council or of any authorized order or rule of the Department of Land Use made and issued thereunder.

(c) No building or structure shall be used or occupied, in whole or in part, and no change to the existing use or occupancy classification of a building or structure or portion thereof shall be made until the Department has issued an occupancy or use permit.

(d) No equipment or material that is part of or related to the electrical system, mechanical system, fuel gas system, plumbing system, building sewer system or similar system, in or about a building or structure, and for which a permit is required for the construction of said equipment, material or system, may be put into use or operation until the Department has issued a permit or certificate allowing its use or operation.

(e) No building or structure shall be constructed using public financial assistance in a manner that violates Chapter 42 of Title 31, and no occupancy or use permit shall be issued unless such building or structure complies with Chapter 42 of Title 31.

44 Del. Laws, c. 84, §§ 3, 4; 16 Del. C. 1953, § 8310; 75 Del. Laws, c. 85, § 5; 78 Del. Laws, c. 368, § 1.;



§ 2510. Application for permits

No person shall commence construction of a building or structure, or any electrical system, mechanical system, fuel gas system, plumbing system, building sewer system or similar system, or component thereof, within or about a building and structure, where such construction is regulated by the New Castle County Building Code, without first filing with the Department of Land Use an application in writing for such issuance of the building permit. The Department of Transportation, through the Office of Aeronautics, shall respond to the Department of Land Use regarding any objections to the issuance of a building permit, within 30 days of the Department of Transportation's receipt of such permit for review.

44 Del. Laws, c. 84, § 12; 16 Del. C. 1953, §§ 3005, 8311; 55 Del. Laws, c. 49; 57 Del. Laws, c. 754, §§ 3, 4; 60 Del. Laws, c. 293, § 3; 69 Del. Laws, c. 182, § 1; 70 Del. Laws, c. 575, § 19; 75 Del. Laws, c. 85, § 5.;



§ 2511. Use and maintenance of building or structure erected in violation of code

(a) No person shall maintain, occupy or use a building or structure or part thereof that has been constructed in violation of this chapter or of any of the provisions, rules or regulations delineated in the New Castle County Building Code as adopted by the County Council of New Castle County pursuant to the purpose of this chapter or constructed in violation of any permit, certificate, detailed statement or plan accepted or approved by the Department or in violation of any order of the Department.

(b) A person who has constructed or is maintaining such a building or structure or constructed a mechanical system, fuel gas system, plumbing system, building sewer system or similar system, or component thereof, shall remove the building, structure or system or cause the same to be removed. If such person fails to do so, the Department of Land Use may remove such unlawful building, structure or system or cause the same to be removed or altered to comply with the law. Whatever expense shall be incurred in relation thereto shall be paid by the Office of Finance out of the moneys in the Treasury; and the owner or owners shall be jointly and severally liable to New Castle County for the full amount so expended. New Castle County may maintain an action at law against such owner or owners to recover the sums of moneys so expended, plus lawful interest and costs.

44 Del. Laws, c. 84, § 5; 16 Del. C. 1953, § 8314; 75 Del. Laws, c. 85, § 5.;



§ 2512. Violation of regulations or chapter; notices and orders

(a) For the purpose of enforcing compliance with the provisions of the New Castle County Building Code, the requirements of any permit, certificate, detailed statement or plan accepted or approved by the Department of Land Use, or to remove illegal or unsafe conditions, to secure the necessary safeguards during construction or to require adequate exit facilities in existing buildings, the Department of Land Use shall issue such rules, notices or orders as may be necessary.

(b) Whenever the Department of Land Use is satisfied that a building or structure, mechanical system, fuel gas system, plumbing system, building sewer system or similar system, or component thereof, or any work in connection therewith, the construction of which is regulated, permitted or forbidden by any of the rules or regulations as adopted by the County Council, is being constructed in violation or rules, regulations or requirements as promulgated by the County Council or in violation of a permit, certificate, detailed statement or plan accepted or approved by the Department of Land Use, or order of the Department of Land Use, the Department of Land Use may serve a written notice or order upon the person responsible therefore directing discontinuance of each illegal action and the remedying of the condition which is in violation of the provisions, regulations or requirements as adopted by the County Council or required by permit, certificate, detailed statement or plan accepted or approved by the Department of Land Use or by order of the Department of Land Use.

(c) No person having been served with such a notice or order shall fail within 5 days to comply with the requirements thereof unless the Department of Land Use determines that such violation cannot be cured within such time and clearly delineates additional time for compliance.

(d) Whenever in the opinion of the Department, by reason of defective or illegal work in violation of a provision or requirement adopted by the County Council of New Castle County, or in violation of any permit, certificate, detailed statement or plan accepted or approved by the Department of Land Use or in violation of any order of the Department of Land Use or the continuance of a building operation is contrary to public welfare, the Department may order, in writing, that all further work be stopped immediately and may require suspensions of work until the condition in violation has been remedied.

44 Del. Laws, c. 84, § 14; 16 Del. C. 1953, § 8313; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 85, § 5.;



§ 2513. Penalties

The owner of a building, structure or premises in violation of this chapter or the rules or requirements as promulgated by the County Council or in violation of any permit, certificate, detailed statement or plan accepted or approved by the Department of Land Use, or in violation of an order of the Department of Land Use, and any architect, builder, contractor, agent, person or corporation employed in connection therewith and who has participated or assisted in the commission of such violation shall each be fined not more than $1,000 for each offense and each and every day such violation continues shall constitute a separate offense.

44 Del. Laws, c. 84, § 15; 16 Del. C. 1953, § 8315; 75 Del. Laws, c. 85, § 5.;



§ 2514. Abatement proceedings

The imposition of the penalties in this chapter shall not preclude the Attorney General, County Attorney or Code Enforcement Constable from instituting appropriate actions or proceedings to prevent the unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, or to restrain, correct or abate a violation, or to prevent the occupancy of a building, structure or premises, or to prevent an illegal act, conduct, business or use in or about any premises.

44 Del. Laws, c. 84, § 16; 16 Del. C. 1953, § 8316; 75 Del. Laws, c. 85, § 5.;



§ 2515. Exceptions

This chapter shall not apply to buildings or structures devoted to agricultural use as defined in Chapter 26 of this title, nor to properties, buildings or structures located within any incorporated city or town in New Castle County unless the responsibility for the local service function has been duly transferred to New Castle County.

44 Del. Laws, c. 84, § 17; 45 Del. Laws, c. 111, § 1; 16 Del. C. 1953, § 8317; 53 Del. Laws, c. 348, § 3; 58 Del. Laws, c. 277; 75 Del. Laws, c. 85, § 5.;






CHAPTER 26. ZONING

Subchapter I General Provisions

§ 2601. Power of County Council; area subject to regulation

(a) The County Council may, in accordance with the conditions and procedure specified in this subchapter, regulate the location, height, bulk and size of buildings and other structures, the percentage of lot which may be occupied, the size of yards, courts and other open spaces, the density and distribution of population, the location and uses of buildings and structures for trade, industry, residence, recreation, public activities or other purposes and the uses of land for trade, industry, residence, recreation, public activities, water supply conservation, soil conservation or other similar purposes, in any portion or portions of New Castle County which lie outside of incorporated municipalities; provided however, that no such regulation or regulations promulgated pursuant to Chapter 30 of this title shall apply to any lands, buildings or other structures proposed to be used by or for any nonprofit corporation organized under the laws of this State and engaged at the time of such proposal in the operation in this State of 1 or more acute general hospital facilities for the purpose of such or similar operations, or to any lands, buildings or other structures of such corporation devoted to such operations. The territory lying within incorporated municipalities shall be included upon request made by the governing body or authority thereof.

(b) Notwithstanding subsection (a) of this section, no such regulation or regulations shall apply to any land, building, greenhouse or other structure proposed to be devoted to any agricultural use or which is devoted at the time of such proposal to agricultural use or to any land, building, greenhouse or other structure owned by a cooperative agricultural associations or a corporation which is or is proposed to be devoted to agricultural use. For the purposes of this subsection, any land, building, greenhouse or structure shall be deemed to be devoted to agricultural use if:

(1) The land, building, greenhouse or structure is assessed pursuant to § 8335 of this title;

(2) The land, building, greenhouse or structure is within an Agricultural Preservation District pursuant to Chapter 9 of Title 3;

(3) The person who owns, leases or otherwise controls the land, building, greenhouse or structure is required to implement a nutrient management plan or agricultural waste management plan for the same and the land, building, greenhouse or structure itself is devoted to or used in the production for sale of plants and animals useful to man, including but not limited to:

a. Forages and sod crops;

b. Grains and feed crops;

c. Dairy animals and dairy products;

d. Poultry and poultry products;

e. Livestock, including beef cattle, sheep, swine, horses, ponies, mules or goats, including the breeding and grazing of any or all of such animals;

f. Bees and apiary products;

g. Fish, hydroponic and aquacultural products;

h. Fur animals; and

i. Trees and forest products;

(4) The land, building, greenhouse or structure is devoted to and meets the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government;

(5) The land, building or structure is a farm market or roadside stand provided:

a. The products offered for sale are grown or produced on the subject farm or lands in agriculture production associated with such farm operation; or

b. The products are grown or produced on a local regional farm, and such farm market or roadside stand shall comply with the following provisions:

1. All buildings, structures and associated canopies shall comply with the building height setback requirements established by the local jurisdiction within its zoning ordinances. All construction shall conform to applicable building codes and building permit requirements as enacted by the local jurisdiction;

2. Off street customer parking shall be provided in accordance with the provisions of the zoning ordinance of the local jurisdiction provided that at least 1 parking space shall be provided for each 100 square feet of floor area of the establishment. The area of 1 parking space shall be equivalent to a standard parking stall of 9' x 18';

3. If a new vehicular entrance is proposed to support a farm market or roadside stand, an entrance permit shall be obtained from the Delaware Department of Transportation prior to the start of construction; and

4. Signage shall comply with signage provisions and permitting requirements established by the local jurisdiction within its zoning ordinances; and

(6) The land, building or structure is used for an agritourism activity, and such land, building or structure complies with the following provisions:

a. All buildings, structures and associated canopies shall comply with the building height setback requirements established by the local jurisdiction within its zoning ordinances. The construction of buildings or structures to be used by the participants of any agritourism activity shall conform to applicable building codes and building permit requirements enacted by the local jurisdiction;

b. If a new vehicular entrance is necessary to support an agritourism activity, an entrance permit shall be obtained from the Delaware Department of Transportation prior to the start of construction; and

c. Any signage shall comply with signage provisions and permitting requirements established by the local jurisdiction, as well as any applicable signage regulations adopted by the Department of Transportation.

(c) Notwithstanding subsection (a) of this section, no such regulation or regulations shall apply to the agricultural uses of conducting hayrides, horseback riding, guided tours, barn parties and petting zoos.

48 Del. Laws, c. 321, § 1; 9 Del. C. 1953, § 2601; 55 Del. Laws, c. 85, § 18A; 60 Del. Laws, c. 661, § 1; 66 Del. Laws, c. 207, § 1; 71 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 144, § 1; 75 Del. Laws, c. 244, §§ 1, 2; 76 Del. Laws, c. 409, § 2; 78 Del. Laws, c. 143, §§ 1-3.;



§ 2602. Zoning plan and regulations

(a) For any or all of the purposes specified in § 2601 of this title the County Council may divide the territory of New Castle County into districts or zones of such number, shape, or area as it may determine, and within such districts, or any of them, may regulate the erection, construction, reconstruction, alteration, and uses of buildings and structures and the uses of land.

(b) All such regulations shall be uniform for each class or kind of buildings throughout any district, but the regulations in 1 district may differ from those in other districts.

48 Del. Laws, c. 321, § 2; 9 Del. C. 1953, § 2602; 55 Del. Laws, c. 85, §§ 18A, 18C; 71 Del. Laws, c. 401, § 15.;



§ 2603. Purposes of regulations

(a) Regulations adopted by the County Council, pursuant to the provisions of this subchapter, shall be in accordance with a comprehensive development plan adopted pursuant to this title, and shall be designated and adopted for the purpose of promoting the health, safety, morals, convenience, order, prosperity or welfare of the present and future inhabitants of this State, including, among other things, the lessening of congestion in the streets or roads or reducing the waste of excessive amounts of roads, securing safety from fire and other dangers, providing adequate light and air, preventing on the 1 hand excessive concentration of population and on the other hand excessive and wasteful scattering of population or settlement, promoting such distribution of population and such classification of land uses and distribution of land development and utilization as will tend to facilitate and provide adequate provisions for public requirements, transportation, water flowage, water supply, drainage, sanitation, educational opportunities, recreation, soil fertility, food supply, protection of the tax base, securing economy in governmental expenditures, fostering the State's agricultural and other industries, and the protection of both urban and nonurban development.

(b) The regulations shall be made with reasonable consideration, among other things, of the character of the particular district involved, its peculiar suitability for particular uses, the conservation of property values and natural resources and the general and appropriate trend and character of land, building and population development.

48 Del. Laws, c. 321, § 3; 9 Del. C. 1953, § 2603; 55 Del. Laws, c. 85, § 18A; 66 Del. Laws, Sp. Sess., c. 199, § 1; 66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, § 1; 71 Del. Laws, c. 401, § 15.;



§ 2604. Assistance from and cooperation with other agencies

The Department of Land Use shall make use of the expert advice and information which may be furnished by appropriate state, federal, or other officials, departments and agencies. All officials, departments, and agencies within the State having information, maps, and data pertinent to county zoning shall make the same available for the use of the Department of Land Use, as well as furnish such other technical assistance and advice as they may have available for such purpose.

48 Del. Laws, c. 321, § 5; 9 Del. C. 1953, § 2605; 55 Del. Laws, c. 85, § 18B; 71 Del. Laws, c. 401, § 85.;



§ 2605. Department's powers in conduct of public hearing

At any public hearing held pursuant to this subchapter, the Department of Land Use may summon witnesses, administer oaths and compel the giving of testimony.

48 Del. Laws, c. 321, § 6; 9 Del. C. 1953, § 2609; 55 Del. Laws, c. 85, § 18B; 66 Del. Laws, c. 207, § 1; 71 Del. Laws, c. 401, § 85.;



§ 2606. Adoption by county government of zoning plan and regulations; public hearing and notice; consultative hearings; resubmission to Department of Planning

Repealed by 71 Del. Laws, c. 401, § 86, effective July 13, 1998.;



§ 2607. Changes in zoning district, plan or regulations; procedure

(a) The County Council may, from time to time, make amendments, supplements, changes, modifications (herein called "changes"), in accordance with a comprehensive development plan adopted pursuant to Chapter 13 of this title, with respect to the number, shape, boundary or area of any district or districts, or any regulation of, or within, such district or districts, or any other provision of any zoning regulation or regulations, but no such changes shall be made or become effective until the same shall have been proposed by or be first submitted to the Department of Land Use.

(b) With respect to any proposed changes, the Department of Land Use shall hold at least 1 public hearing, notice of which hearing shall be published at least 7 days before the date of the hearing in a newspaper of general circulation in the County. The notice shall contain the time and place of hearing, and shall specify the nature of the proposed change in a general way and shall specify the place and times at which the text and map relating to the proposed change may be examined.

(c) Unless such Department of Land Use shall have transmitted its report upon the proposed changes within 45 days after the submission thereof to it, the County Council shall be free to proceed to the adoption of the changes without further awaiting the receipt of the report of the Department of Land Use. In any event, the County Council shall not be bound by the report of the Department of Land Use. Before finally adopting any such changes, the County Council shall hold a public hearing thereon, at least 15 days notice of the time and place of which shall be given by at least 1 publication in a newspaper of general circulation in the County.

48 Del. Laws, c. 321, § 8; 9 Del. C. 1953, § 2611; 50 Del. Laws, c. 118, § 1; 55 Del. Laws, c. 85, §§ 18A, 18B; 66 Del. Laws, Sp. Sess., c. 199, § 2; 66 Del. Laws, c. 201, § 1; 71 Del. Laws, c. 401, §§ 15, 85.;



§ 2608. Zoning coordination and integration; committees and rules of Department of Land Use

(a) The New Castle County Department of Land Use may cooperate with other planning and zoning commissions within New Castle County and within other counties and states, and with the planning, zoning, legislative and administrative authorities of incorporated or unincorporated municipalities, either within or without such County, with a view to coordinating and integrating the zoning of the County with the planning and zoning of other counties or of municipalities.

(b) The Department of Land Use may appoint committees and adopt such rules for the conduct of its business as it deems proper to effect such cooperation or to more expeditiously and effectively perform its functions.

48 Del. Laws, c. 321, § 9; 9 Del. C. 1953, § 2612; 55 Del. Laws, c. 85, § 18B; 71 Del. Laws, c. 401, § 85.;



§ 2609. Violations of regulations or subchapter; enforcement, remedies and penalties

(a) No person shall erect, construct, reconstruct, alter, maintain or use any building or structure or use any land in violation of any regulation in or of any provision of, any zoning regulation, or any change thereof, enacted or adopted by the County Council under the authority of this subchapter.

(b) Whoever violates any such regulation, provision or change of this subchapter, shall be fined not more than $100, or imprisoned not more than 10 days, or both.

(c) Each and every day during which such illegal erection, construction, reconstruction, alteration, maintenance or use continues shall be deemed a separate offense.

(d) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, maintained or used, or any land is or is proposed to be used, in violation of this subchapter or of any regulation or provision of any regulation, or change thereof, enacted or adopted by the County Council under the authority granted by this subchapter, the County Council, the attorney thereof, or any owner or occupier of real estate within the district or within an adjoining district in which such building, structure or land is situated, may, in addition to other remedies provided by law, institute injunction, mandamus, abatement or any other appropriate action or actions, proceeding or proceedings to prevent, enjoin, abate or remove such unlawful erection, construction, reconstruction, alteration, maintenance or use.

48 Del. Laws, c. 321, § 13; 9 Del. C. 1953, § 2619; 54 Del. Laws, c. 222; 55 Del. Laws, c. 85, § 18A; 66 Del. Laws, c. 207, § 1; 71 Del. Laws, c. 401, § 15.;



§ 2610. Nonconforming uses of land or buildings

(a) The lawful use of a building or structure, or the lawful use of any land, as existing and lawful at the time of the enactment of a zoning regulation, or in the case of a change of regulations, then at the time of such change, may, except as hereinafter provided, be continued although such use does not conform with the provisions of such regulations or change, and such use may be extended throughout the same building, provided no structural alteration of such building is proposed or made for the purpose of such extension. County Council in any zoning regulations may permit the restoration, reconstruction, extension or substitution of nonconforming uses upon such terms and conditions as may be set forth in the zoning regulations.

(b) If the County acquires title to any property by reason of tax delinquency and such properties are not redeemed as provided by law, the future use of such property shall be in conformity with the then existing provisions of the zoning regulations of the County, or with any change of such regulations, equally applicable to other like properties within the district in which the property acquired by the County is located.

48 Del. Laws, c. 321, § 14; 9 Del. C. 1953, § 2620; 55 Del. Laws, c. 85, § 18A; 71 Del. Laws, c. 400, §§ 2.;



§ 2611. Conflict between zoning regulations and other laws

Whenever any regulation made under authority of this subchapter requires a greater width or size of yards, courts or other open spaces, or requires a lower height of buildings or smaller number of stories, or requires a greater percentage of lot to be left unoccupied, or imposes other higher standards than are required in or under any other statute or local regulation, the regulations made under authority of this subchapter shall govern. Whenever any other statute or local regulation requires a greater width or size of yards, courts or other open spaces, or requires a lower height of buildings or a lesser number of stories, or requires a greater percentage of lot to be left unoccupied, or imposes other higher standards than are required by any regulations made under authority of this subchapter, such statute shall govern.

48 Del. Laws, c. 321, § 17; 9 Del. C. 1953, § 2623; 66 Del. Laws, c. 207, § 1.;



§ 2612. Residential facilities for persons with disabilities

(a) For purposes of all county zoning ordinances a residential facility licensed or approved by a state agency serving 10 or fewer persons with disabilities on a 24-hour-per-day basis shall be construed to be a permitted single family residential use of such property.

(b) For the purposes of this section, the term "persons with disabilities" includes any persons with a handicap or disability as those terms are defined in the Delaware Fair Housing Act (Chapter 46 of Title 6).

(c) [Repealed]

62 Del. Laws, c. 390, § 1; 74 Del. Laws, c. 149, §§ 1, 2, 3.;



§ 2613. Notice to local school districts of residential zoning changes

With respect to any proposed residential zoning change the County Council shall notify the local school district for the area at least 7 days prior to the initial hearing upon such residential zoning change.

66 Del. Laws, Sp. Sess., c. 195, § 1; 71 Del. Laws, c. 401, § 15.;



§ 2614. Changes in zoning

(a) Unless the Department of Land Use recommends approval of a rezoning, the County Council shall not change the zoning for any parcel of land without the County Council approving such change in zoning by a concurrence of two thirds of all members elected to the County Council.

(b) Any rezoning which is approved subject to restrictions shall require a two-thirds vote of all members elected to the County Council to release, remove or change such restrictions, unless the Department of Land Use recommends approval of the release, removal or change of said restrictions, in which case a simple majority of all members elected to the County Council shall be required.

68 Del. Laws, c. 272, § 1; 69 Del. Laws, c. 27, § 1; 71 Del. Laws, c. 401, §§ 15, 85.;



§ 2615. Notice to property owners of zoning changes

With respect to any proposed zoning change, unless the owner applies for the change or consents to the change, the county government shall notify the owner of the property and all adjacent property owners to the extent and in the manner the county by ordinance so provides as of June 28, 2000, mailed at least 7 days prior to the initial hearing upon such zoning change.

72 Del. Laws, c. 415 shall become effective for zoning changes initiated after enactment of this act.

72 Del. Laws, c. 415, § 1.;



§ 2616. Emergency Communication Systems

(a) "Emergency communications equipment" includes, but is not limited to: repeater systems, 2-way radio communications, signal boosters, bi-directional amplifiers, radiating cable systems or internal antenna or any combination of the foregoing.

(b) "Emergency public safety personnel" includes firefighters, emergency medical services personnel, law-enforcement officers and other personnel routinely called upon to provide emergency assistance to members of the public in a wide variety of emergency situations, including but not limited to, fires, medical emergencies, crimes and terrorist attacks.

(c) "Newly constructed buildings" are defined as any structure of 25,000 square feet or more for which a building permit is issued commencing February 24, 2008. New construction shall not be construed as a renovation or modification of a building, or an expansion or addition to a building which is contiguous to an existing building for which a permanent certificate of occupancy was in effect by February 24, 2008. A structure shall be considered new construction even if it is physically connected to an existing structure exempt from the provisions of this section if it is not contiguous to the structure. "Contiguous structures" shall mean at least 2 structures that share a common wall or floor.

(d) The zoning ordinance and regulations adopted pursuant to this section shall provide that newly constructed buildings of 25,000 square feet of gross floor area or more shall be designed, constructed and/or equipped so that they meet the GAT (Grid Acceptance Test) at 95% compliance for 800 MHz public safety in-building communications coverage. The in-building coverage required under this section may occur naturally or may require in-building emergency communications equipment as defined in subsection (a) of this section.

(e) No issuing agency shall award a permanent certificate of occupancy unless a building affected under this section meets the GAT 95% coverage requirement. An issuing agency may issue a temporary certificate of occupancy for a period of 3 months if a reasonable effort has been made to meet the requirements under this section prior to the issuance of the temporary certificate of occupancy.

(f) The Delaware Department of Safety and Homeland Security (DSHS), or its designee, shall develop and promulgate rules and regulations for the implementation of the provisions in this section. The Secretary of DSHS shall form an advisory committee consisting of representatives of state agencies and private commercial and industrial building interests to develop the rules and regulations specified in this section. The advisory committee shall be comprised of no more than 16 members which shall consist at least of the following members:

(1) The Secretary of the Department of Safety and Homeland Security or the Secretary's designee;

(2) A representative of the Office of Facilities Management to be appointed by the Director of the Office of Management and Budget;

(3) A representative of the Delaware Volunteer Firefighter's Association;

(4) A representative from Emergency Medical Service;

(5) A representative from the Delaware State Police to be appointed by the Colonel of the State Police;

(6) A representative of the Police Chiefs Council to be appointed by the President of the Police Chiefs Council;

(7) A representative from the Delaware Department of Transportation [DelDOT] to be appointed by the Secretary of the DelDOT;

(8) A representative of the Delaware Department of Technology and Information to be appointed by the Chief Information Officer of the Delaware Department of Technology and Information;

(9) A representative from the Delaware Healthcare Association;

(10) A member of the Commercial Industrial Realty Council;

(11) Two members at-large to be appointed by the Governor of the State of Delaware.

The remaining members shall be appointed by the Governor and shall represent owners and developers of buildings greater than 100,000 square feet. The Advisory Committee shall expire upon completion and adoption of the rules and regulations under this section, but no later than February 28, 2009.

(g) The rules and regulations promulgated by the Department of Safety and Homeland Security shall not require any building to be certified for 95% in-building coverage until all 800 MHz communications towers within a county, under the Next Generation 800 MHz Project in effect at the time this section is enacted, are fully operational. If a building otherwise subject to the provisions of this section is temporarily exempt from certification under this section due to unfinished towers in a county, the design and construction of a building shall incorporate the means to later install any equipment necessary to meet the 95% GAT in-building coverage requirement. A building temporarily exempted under this subsection shall be certified within 6 months after all Next Generation 800 MHz communication towers are fully operational within a county. The Department of Safety and Homeland Security shall publish, and update, on its website, a map of the State showing those counties in which buildings subject to this chapter must comply with the requirements under this section.

(h) If a building, subject to the provisions of this section, has been certified as meeting the GAT 95% in-building coverage requirement, then persons and/or entities involved in the design, construction, ownership and maintenance of the building shall not be liable for any injury, death or damage that solely and directly results from the acts or omissions in its operation of the State of Delaware 800 MHz Emergency Communications system.

(i) Except as otherwise provided in this section, the following shall be an exception to the provisions of this section:

(1) Areas of a building, otherwise subject to the provisions of this Section, where electromagnetic interference (EMI's) will interfere with the efficient operation of equipment sensitive to EMI's; and,

(2) Any agricultural building not intended and not used for human occupancy, including but not limited to, commercial poultry houses, animal barns, etc.

(j) Buildings that would otherwise be subject to the provisions of this section shall be permanently exempt if a building permit is issued by February 28, 2009.

(k) When all towers associated or related to the Next Generation 800 MHz Project have been erected and are operational, subsection (g) of this section shall no longer be applicable and shall expire unless otherwise provided by a subsequent act of the General Assembly.

(l) The 95% GAT 800 MHz Emergency Communications in-building coverage standard shall be the standard applicable to the 800 MHz Emergency Communications System and any minor upgrades to the 800 MHz Emergency Communications System.

76 Del. Laws, c. 181, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 378, § 1.;






Subchapter II The Quality of Life Act

§ 2651. Short title; intent and purpose

(a) This subchapter shall be known and may be cited as the "Quality of Life Act of 1988." It is the purpose of this subchapter to utilize and strengthen the existing role, processes and powers of County Councils in the establishment and implementation of comprehensive planning programs to guide and control future development. It is the intent of this subchapter to encourage the most appropriate use of land, water and resources consistent with the public interest and to deal effectively with future problems that may result from the use and development of land within their jurisdictions. Through the process of comprehensive planning, it is intended that units of County Council can preserve, promote and improve the public health, safety, comfort, good order, appearance, convenience, law enforcement and fire prevention and general welfare; facilitate the adequate and efficient provision of transportation, water, sewage, schools, parks, recreational facilities, housing and other requirements and services; and conserve, develop, utilize and protect natural resources within their jurisdictions.

(b) It is also the intent of this subchapter to encourage and assure cooperation between and among municipalities, counties and the State and to encourage and assure coordination of planning and development activities of units of County Council, municipalities, regional agencies and state government in accord with applicable provisions of law. A growth management plan or policy plan that meets the standards and requirements of this subchapter shall be an acceptable comprehensive plan. The land use map or map series forming part of the comprehensive plan as required by this subchapter shall have the force of law, and no development, as defined in this subchapter, shall be permitted except in conformity with the land use map or map series and with county land development regulations enacted to implement the other elements of the adopted comprehensive plan.

66 Del. Laws, c. 207, § 1; 71 Del. Laws, c. 401, § 15.;



§ 2652. Definitions

For the purposes of this subchapter:

(1) "Area" or "area of jurisdiction" means the total area qualifying under the provisions of this subchapter, being all unincorporated lands within a county.

(2) "Comprehensive plan" or "comprehensive development plan" shall mean, from and after the respective dates by which the counties must be in compliance with this subchapter, a plan that meets the requirements of this subchapter. Wherever in this subchapter land use regulations are required to be in accordance with the comprehensive plan, such requirements shall mean only that such regulations must be in conformity with the applicable maps or map series of the comprehensive plan. Whenever in this subchapter land use orders, permits or zoning district changes are required to be in accordance with the comprehensive plan, such requirements shall mean only that such orders, permits and changes must be in conformity with the map or map series of the comprehensive plan and county land use regulations enacted to implement the other elements of the adopted comprehensive plan.

(3) "Coordination" as used in this chapter means, in general terms, to act jointly, concurrently, and/or harmoniously toward a common end or purpose.

(4) "County" means New Castle.

(5) "Developer" means any person, including a governmental agency, undertaking any development as defined in this subchapter.

(6) "Development" means any construction or reconstruction of any new or existing commercial or residential building(s) or structure(s) upon lands which are not owned by the State or its agencies or its political subdivisions, or are not within the jurisdictional control of the State or its agencies or its political subdivisions.

(7) "Development order" means any order granting, denying or granting with conditions an application for a development permit.

(8) "Development permit" includes any building permit, zoning permit, subdivision approval, rezoning, certificate of occupancy, special exception, variance or any other official action of local government having the effect of permitting the development of land.

(9) "Governing body" means the chief governing body of County Council, however designated, or the combination of such bodies where joint utilization of the provision of this subchapter is accomplished as provided herein.

(10) "Governmental agency" means:

a. The United States or any department, commission, agency or other instrumentality thereof.

b. This State or any department, commission, agency or other instrumentality thereof.

c. Any local government, as defined in this section, or any department, commission, agency or other instrumentality thereof.

d. Any school board or other special district, authority or governmental entity.

(11) "Land" means the earth, water and air, above, below or on the surface, and includes any improvements or structures customarily regarded as land.

(12) "Land development regulation commission" means a commission designated by a County Council to develop and recommend, to the local governing body, land development regulations which implement the adopted comprehensive plan and to review land development regulations, or amendments thereto, for consistency with the adopted plan and to report to the governing body regarding its findings. The responsibilities of the land development regulation commission may be performed by the local planning agency.

(13) "Land development regulations" means ordinances enacted by governing bodies for the regulation of any aspect of development and includes any County Council zoning, rezoning, subdivision, building construction or sign regulations or any other regulations controlling the development of land.

(14) "Land use" means the development that has occurred on the land, the development that is proposed by a developer on the land or the use that is permitted or permissible on the land under an adopted comprehensive plan.

(15) "Local government" means any municipality.

(16) "Local planning agency" means the agency designated to prepare the comprehensive plan required by this subchapter.

(17) A "newspaper of general circulation" means a newspaper published at least on a weekly basis and printed in the language most commonly spoken in the area within which it circulates, but does not include a newspaper intended primarily for members of a particular professional or occupational group, a newspaper whose primary function is to carry legal notices or a newspaper that is given away primarily to distribute advertising.

(18) "Parcel of land" means any quantity of land capable of being described with such definiteness that its locations and boundaries may be established, which is designated by its owner or developer as land to be used or developed as a unit or which has been used or developed as a unit.

(19) "Person" means an individual, corporation, governmental agency, statutory trust, business trust, estate/trust, partnership, association, 2 or more persons having a joint or common interest or any other legal entity.

(20) "Public facilities" means major capital improvements over which the County has jurisdiction.

(21) "Public notice" or "due public notice" as used in connection with the phrase "public hearing," "hearing to be held after due public notice" or "public meeting" means publication of notice of the time, place and purpose of such hearing at least twice in a newspaper of general circulation in the area.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 2, 3; 71 Del. Laws, c. 401, § 15; 73 Del. Laws, c. 329, § 48.;



§ 2653. Scope of subchapter

(a) The County shall have power and responsibility:

(1) To plan for their future development and growth.

(2) To adopt and amend comprehensive plans, or elements or portions thereof, to guide their future development and growth.

(3) To implement adopted or amended comprehensive plans by the adoption of appropriate land development regulations or elements thereof. In furtherance of the authority to adopt, amend and implement comprehensive plans or elements or portions thereof to guide and control future growth, counties are expressly granted the authority to develop and adopt regulations governing the transfer of development rights from identified residential and nonresidential districts, zones or parcels of land to residential and nonresidential districts, zones, parcels or areas designated to receive such development rights; provided that such receiving districts, zones or areas are within the same planning district as defined by the county. Such regulations may provide for the establishment of development right banking. Whenever a county exercises its authority to provide for the transfer of development rights it shall:

a. Comply with all requirements of this subchapter pertaining to the amendment of a comprehensive plan;

b. Provide for the transfer of development rights as an option to the use and development of the subject property according to the otherwise applicable zoning ordinance;

c. Limit designation of receiving areas to locations where the county has determined that growth should be encouraged and where a transfer of development rights would not result in the inability of either the existing or planned public facilities which serve the area to accommodate such growth; and

d. Demonstrate that the creation and regulation of both sending and receiving districts are otherwise consistent with promotion of the policies expressed by the comprehensive plan and statewide planning goals and objectives established pursuant to Chapter 91 of Title 29.

e. Consider appropriate incentives for the transfer of development rights, including bonuses for the use of transferred development rights and intergovernmental agreements with other counties or municipalities which would permit the transfer and use of development rights between counties and municipalities.

(4) To establish, support and maintain administrative instruments and procedures to carry out the provisions and purposes of this subchapter.

(b) Each County Council shall prepare a comprehensive plan of the type and in the manner set out in this subchapter or amend its existing comprehensive plan to conform to the requirements of this subchapter.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, § 4; 71 Del. Laws, c. 401, § 15; 72 Del. Laws, c. 122, §§ 1, 2.;



§ 2654. Areas under this subchapter

A county shall exercise authority under this subchapter for the total unincorporated area under its jurisdiction.

66 Del. Laws, c. 207, § 1.;



§ 2655. Local planning agency

(a) The governing body of each County Council shall designate and by ordinance establish a "local planning agency." The governing body may designate itself as the local planning agency pursuant to this subsection. The local planning agency shall prepare the comprehensive plan after meetings to be held after due public notice and shall make recommendations regarding the adoption of such plan or element or portion thereof. The agency may be a local planning commission, the Department of Land Use of the County Council or other instrumentality, including a countywide planning entity established by special act or council of local government officials, provided the composition of the council is fairly representative of all the governing bodies in the County.

(b) The governing body or bodies shall appropriate funds for salaries, fees and expenses necessary in the conduct of the work of the local planning agency and shall also establish a schedule of fees to be charged by the agency. To accomplish the purpose and activities authorized by this subchapter, the local planning agency, with the approval of the governing body or bodies and in accord with the fiscal practices thereof, may expend all sums so appropriated and other sums made available for use from fees, gifts, state or federal grants, state or federal loans and other sources; however, acceptance of loans must be approved by the governing bodies involved.

(c) The local planning agency shall have the general responsibility for the conduct of the comprehensive planning program. Specifically, the local planning agency shall:

(1) Be the agency responsible for the preparation of the comprehensive plan and shall make recommendations regarding the adoption of such plan or element or portion thereof consistent with existing county laws or regulations. During the preparation of the plan, and prior to any recommendation for adoption, the local planning agency shall hold at least 1 public hearing or public meeting on the proposed plan or element or portion thereof. The local planning agency may designate any agency, committee, department or person to prepare, revise, monitor and oversee the effectiveness and status of the comprehensive plan or any element thereof. Prior to adoption of the proposed comprehensive plan, the governing body shall hold at least 1 public hearing, with due public notice, on the proposed plan or element thereof. Final recommendation of the adoption of such plan to the governing body shall be in accordance with existing county procedures, or absent such procedures, shall be the responsibility of the local planning agency.

(2) Review proposed land development regulations, land development codes or amendments thereto, and make recommendations to the governing body as to the consistency of the proposal with the adopted comprehensive plan.

(3) Perform any other functions, duties and responsibilities assigned to it by the governing body or special law.

66 Del. Laws, c. 207, § 1; 71 Del. Laws, c. 401, §§ 15, 85.;



§ 2656. Required and optional elements of comprehensive plan; studies and surveys

(a) The comprehensive plan shall consist of materials in such descriptive form, either written or graphic, as may be appropriate to the prescription of principles, guidelines and standards for the orderly and balanced future economic, social, physical, environmental and fiscal development of the area.

(b) Coordination of the several elements of the local comprehensive plan shall be a major objective of the planning process.

(c) A capital improvements plan covering at least a 5-year period shall be developed in accordance with the adoption of, and be consistent with, the comprehensive plan. The capital improvements plan shall be designed to consider the need for and the location of public facilities in order to encourage the efficient utilization of such facilities and set forth:

(1) Principles for construction, extension or increase in capacity of public facilities, as well as principles for correcting existing public facility deficiencies, which are necessary to implement the comprehensive plan.

(2) Estimated public facility costs, including a delineation of when facilities will be needed, the general location of the facilities and projected revenue sources to fund the facilities.

(3) Standards to ensure the availability of public facilities and the adequacy of those facilities.

(4) To the extent provisions of the capital improvements plan anticipate State financial assistance, involvement or cooperation, such provisions shall be developed in conjunction with the state capital improvement plan and annual capital budget.

(d) The capital improvements plan shall be reviewed on an annual basis and modified as necessary. Corrections, updates and modifications concerning costs, revenue sources, acceptance of facilities pursuant to dedications which are consistent with the plan, or the date of construction of any facility enumerated in the capital improvements plan may be accomplished by ordinance and shall not be deemed to be amendments to the local comprehensive plan. All proposed improvements to public facilities shall be consistent with the capital improvements plan.

(e) Coordination of the comprehensive plan with the comprehensive plans of municipalities within the County, adjacent counties and applicable state regulations and policy shall be an objective of the comprehensive planning process. To that end, in the preparation of a comprehensive plan or element thereof, and in the comprehensive plan or element as adopted, the planning agency shall include a specific policy statement or coordinated mapping element indicating the relationship of the proposed development of the area to the comprehensive plans of municipalities within the County, adjacent counties and applicable state regulations and policy as the case may require. Such policy statement or coordinated mapping element shall specifically identify the coordination process undertaken and the official action taken by affected municipalities regarding the county comprehensive plan. Such statement or element shall also set forth the procedures to be followed to ensure continuing coordination with municipalities, regional agencies and the State. In addition, the comprehensive plan shall provide for coordination with state agencies regarding land use and development policies and shall provide for review and consideration by the Cabinet Committee on State Planning Issues at such times as required by this subchapter.

(f) The comprehensive plan and its elements shall contain policy recommendations for the implementation of the plan and its elements.

(g) The comprehensive plan shall include:

(1) A future land use plan element designating proposed future general distribution, location and extent of the uses of land for such activities as residential uses, commercial uses, industry, agriculture, recreation, conservation, education, public buildings and grounds, other public facilities and other categories of the public and private uses of land. The plan shall include standards to be followed in the control and distribution of population densities and building and structure intensities. The proposed distribution, location and extent of the various categories of land use shall be shown on a land use map or map series which shall be supplemented by goals, policies and measurable objectives. Each land use category shall be defined in terms of the types of uses included and standards for the density or intensity of use. The future land use plan shall be based upon surveys, studies and data regarding the area, including the amount of land required to accommodate anticipated growth, the projected population of the area, the character of undeveloped land and the availability of public services. The future land use plan may designate areas for future planned development use involving combinations of types of uses for which special regulations may be necessary to ensure development in accord with the principles and standards of the comprehensive plan and this subchapter. The land use maps or map series shall generally identify and depict historic district boundaries and shall designate historically significant properties meriting protection. Population, demographic, environmental and economic data and projections used to determine present conditions, future land use and public facility requirements shall be developed in conjunction with the State and municipalities, and shall, as a minimum, consistent with projections officially adopted by the Delaware Population Consortium. The sources and assumptions used to develop such projections shall be clearly identified.

(2) A mobility element which is consistent with the approved Area-wide Transportation Plan and has been developed in conjunction with the Department of Transportation. The mobility element shall provide a balanced transportation system addressing the movement of people and goods while showing existing and proposed rights-of-way, sidewalks, bikeways, rail facilities, terminals and related facilities. The mobility element shall include recommendations for land use regulations that promote a range of sustainable transportation choices for future transportation needs. The mobility element shall be consistent with the State Implementation Plan (SIP) for air quality attainment.

(3) A water and sewer element correlated to principles and guidelines for future land use, indicating ways to provide for future potable water, and wastewater disposal for the area. County Council, in conjunction with the State, shall assess their current, as well as projected, water needs and sources. The element shall describe the problems and needs and the general facilities that will be required for solution of the problems and needs. The water and sewer element shall be developed in consultation with and reviewed by the Department of Natural Resources and Environmental Control. The water and sewer element shall include an assessment of fiscal considerations and shall be consistent with approved area-wide wastewater treatment Plans.

(4) A conservation element for the conservation, use and protection of natural resources in the area and which results in the identification of these resources. At a minimum, the element shall consist of such natural area classifications as wetlands, wood uplands, habitat areas, geological areas, hydrological areas, floodplains, aquifer recharge areas, ocean beaches, soils and slopes. The land use map or map series contained in the future land use element shall generally identify and depict natural areas classifications, such as those enumerated in this section. The land uses identified on said maps shall be consistent with applicable state laws and regulations. Identification and depiction of the above shall be based on the best topographic maps and other information available from state and federal agencies or other sources that the County deems appropriate. The conservation element shall also consider areas most suited for agricultural uses, silvacultural uses and watershed protection. The conservation element shall be developed in consultation with and reviewed by the Department of Agriculture and the Department of Natural Resources and Environmental Control.

(5) A recreation and open space element indicating a comprehensive system of public and private sites for recreation including, but not limited to, nature preserves, parks and playgrounds, parkways, water bodies including beaches and public access to beaches, open spaces and other recreational facilities. A county recreation and open space plan is acceptable in lieu of a recreation and open space element. The recreation and open space element shall be consistent with the comprehensive land use plan. The element shall be developed in consultation with and reviewed by the Department of Natural Resources and Environmental Control and shall reflect the State's open space preservation and outdoor recreation planning activities.

(6) A housing element that is consistent with county housing plans, standards and principles. Such housing plans shall be in accordance with state and federal rules and regulations and the housing plan or housing element of the comprehensive plan shall include the following:

a. The provision of housing for existing residents and the anticipated growth of the area.

b. The elimination of substandard dwelling conditions.

c. The structural and aesthetic improvement of existing housing.

d. The provision of adequate sites for future housing, including housing for low-income and moderate-income families, group home facilities and foster care facilities, with supporting infrastructure and public facilities.

e. Provision for relocation housing and identification of historically significant and other housing for purposes of conservation, rehabilitation or replacement.

f. The formulation of housing implementation programs.

g. Demonstrated coordination with the State Housing Authority including, but not limited to, guidelines to insure that sites for publicly assisted housing are located where adequate transportation opportunities, health and social services and other community services are available.

(7) An intergovernmental coordination element of the comprehensive plan shall demonstrate consideration of the particular effects of the plan, when adopted, upon the development of municipalities within the County, adjacent counties or on the applicable state regulations.

(8) A recommended community design element to assist in the achievement of the objectives of the comprehensive plan which may consist of design recommendations for land subdivision, neighborhood development, neighborhood redevelopment, design of open space locations and similar matters. To that end, such recommendations may be made available as aids and guides to developers in the future planning and development of land in the area.

(9) An historical preservation element which sets out plans and programs for those structures or lands in the area having historical, archaeological, architectural or similar significance. The historical preservation element shall be developed in consultation with and reviewed by the Division of Historical and Cultural Affairs of the Department of State.

(10) An economic development element setting forth principles and guidelines for the commercial and industrial development, if any, and the employment and personnel utilization within the area. The element may detail the type of commercial and industrial development sought while correlating the present and projected employment needs of the area to other elements of the plan and may set forth methods by which a balanced and stable economic base will be pursued. The economic development element shall include a general area redevelopment component consisting of plans, criteria and programs for community redevelopment, including reuse of housing sites, business sites, industrial sites, central business districts, public building sites, recreational facilities and other locations. The economic development element shall be developed in consultation with and reviewed by the Economic Development Office.

(h) The comprehensive plan may include such other elements as may be peculiar to and/or necessary for the area concerned and as are added by the governing body upon the recommendation of the local planning agency.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 270, §§ 5-15; 71 Del. Laws, c. 401, § 15; 74 Del. Laws, c. 186, § 3; 78 Del. Laws, c. 92, § 1.;



§ 2657. State responsibilities to local planning agencies

(a) All elements of the comprehensive plan shall be based upon data appropriate to the element involved. State agencies shall provide to each county upon request existing data or information necessary to expedite the development and preparation of the comprehensive plan and elements of this section. Surveys and studies utilized in the preparation of the comprehensive plan shall not be deemed a part of the comprehensive plan unless adopted as a part of it. Copies of such studies, surveys and supporting documents shall be made available to public inspection, and shall be made available to the public upon payment of reasonable charges for reproduction. The County shall be relieved of any requirement to comply with the data and information requirements of this subchapter when the State is unable to supply the necessary data and information to implement that requirement, except when such data or information is currently available or readily accessible to the County within budgetary limitations.

(b) The State, through the Office of State Planning Coordination, shall provide to the County, for use in the comprehensive planning process, State land use and development goals and policies, state regulatory requirements, estimates of future state financial capabilities, the State Capital Improvements Budget and Plan, State facility location plans, estimates of existing quantity of natural resources, economic development strategies and any other information which might reasonably influence the county's future land use decisions. The State shall provide the County with long-range plans, performance standards, land development polices, facility siting criteria and infrastructure impact assessment standards (necessary to ensure the availability of public facilities and the adequacy of those facilities), so as to enable the county to prepare the plan elements required by § 2656 of this title and to clearly set forth the criteria the State will use to review such elements. The review by the Cabinet Committee on State Planning Issues shall be pursuant to § 9103 of Title 29. During preparation of the county comprehensive plan, the county and the State shall jointly establish guidelines for the location and arrangement of public facilities, such as public schools, health care facilities, public safety and correctional institutions, libraries and other public buildings. Such guidelines shall be used to coordinate between the various levels of government so as to ensure that public buildings and facilities are located in a manner which are consistent with state and county development goals.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 15, 16; 74 Del. Laws, c. 186, § 4; 78 Del. Laws, c. 92, § 2.;



§ 2658. Evaluation and appraisal of comprehensive plan

(a) The comprehensive plan or amendments or revisions thereto shall be submitted to the Governor or designee at such time as the plan is made available for public review. The County shall provide sufficient copies for review by the Cabinet Committee on State Planning Issues. Within 30 days of plan submission, the Cabinet Committee on State Planning Issues shall conduct a public meeting, at which time the County shall make a presentation of the plan and its underlying goals and development policies. Following the public meeting the plan shall be subject to the state review and certification process set forth in § 9103 of Title 29.

(b) The State shall not be obligated to provide state financial assistance or infrastructure improvements to support land use or development actions by the County where the County's adopted comprehensive plan or portions thereof are determined to be substantially inconsistent with state development policies.

(c) The planning programs shall be a continuous and ongoing process. The local planning agency shall prepare a report on the progress of implementing the comprehensive plan, which shall be sent to the Office of State Planning Coordination each year after adoption of the comprehensive plan. The report shall be due annually no later than on each anniversary of the effective date of the most recently adopted comprehensive plan or plan update until January 1, 2012, and annually no later than July 1 each year thereafter starting on July 1, 2012. The Cabinet Committee shall forward the report to the Office of State Planning Coordination, which will evaluate it in the context of state goals, policies and strategies, and the plans of other jurisdictions. The Office of State Planning Coordination will integrate the information, land use trends, and changing conditions found in the county's report into the annual report of the Cabinet Committee, which is to be prepared as specified in § 9101(d) of Title 29. It is the intent of this subchapter that periodic updates on amendments to and the implementation of adopted comprehensive plans be communicated through the evaluation and appraisal reports to ascertain trends, monitor implementation and foster ongoing coordination.

(d) The report shall present an assessment and evaluation of the success or failure of the comprehensive plan or element or portion thereof, and shall contain appropriate statements (using words, maps, illustrations or other forms) related to:

(1) The major problems of development, physical deterioration and the location of land uses and the social and economic effects of such uses in the area.

(2) The condition of each element in the comprehensive plan at the time of adoption and at date of report.

(3) The comprehensive plan objectives as compared with actual results at date of report.

(4) The extent to which unanticipated and unforeseen problems and opportunities occurred between date of adoption and date of report.

(e) The report shall include reformulated objectives, policies and standards in the comprehensive plan or elements or portions thereof.

(f) The Cabinet Committee may prescribe a format and guidelines for the preparation of the County's report. Should the Cabinet Committee elect to do so, the Office of State Planning Coordination shall assist the Committee in the development and administration of such guidelines.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 15, 17-19; 73 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 186, §§ 3-6; 78 Del. Laws, c. 92, §§ 3-6.;



§ 2659. Legal status of comprehensive plan

(a) After a comprehensive plan or element or portion thereof has been adopted by County Council in conformity with this subchapter, the land use map or map series forming part of the comprehensive plan as required by this subchapter shall have the force of law, and no development, as defined in this subchapter, shall be permitted except in conformity with the land use map or map series and with land development regulations enacted to implement the other elements of the adopted comprehensive plan.

(b) Nothing in this subchapter shall serve to invalidate any comprehensive plan, land development regulation, land use, development, development order or development permit which presently exists or which hereafter validly comes into existence prior to the date when full compliance with this subchapter is required.

(c) Any application for a development permit filed or submitted prior to adoption or amendment under this subchapter of a comprehensive plan or element thereof shall be processed under the comprehensive plan, ordinances, standards and procedures existing at the time of such application. All subdivision or land development applications heretofore or hereafter filed or submitted to New Castle County that do not receive final approval from New Castle County government within 5 years from the date of application shall be subject to the environmental standards contained in Chapter 40, Articles 5 and 10, of the New Castle County Code, as may be amended, and the traffic impact standards contained in Chapter 40, Articles 5 and 11, of the New Castle County Code, as may be amended. This section shall not be construed to extend any time limitations pertaining to the expiration of subdivision or land development applications contained in the New Castle County Code.

(d) All development permits and development orders heretofore or hereafter validly issued or approved by County Council and not thereafter limited, rescinded or restricted shall automatically be incorporated into and become part of the present and all future comprehensive plans.

(e) In the event that any comprehensive plan or element required to comply with this subchapter shall be determined as failing to comply herewith, such failure shall not invalidate those elements of the plan which do comply with this subchapter, nor invalidate any previously issued development permit or order that was not specifically and timely challenged in the legal action in which such noncompliance was determined.

(f) The County Council may by ordinance provide for the sunsetting of any subdivision or land development plan approvals heretofore or hereafter approved by County Council. However, no such plans shall be subject to sunsetting within the first 5 years of approval of such plans by County Council or the first 5 years after adoption of the County sunsetting ordinance, whichever is later.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, § 15; 71 Del. Laws, c. 400, §§ 3, 4; 71 Del. Laws, c. 401, §§ 15, 87; 73 Del. Laws, c. 33, § 1.;



§ 2660. County comprehensive plan

(a) The County shall submit a final comprehensive plan for submission to the Cabinet Committee on State Planning Issues no later than 5 years after the adoption of the current plan; provided, however, that the County may request an extension of such date by forwarding a written request to the Cabinet Committee at least 90 days prior to the deadline. The basis for the request shall be clearly indicated. The decision whether to grant a request an extension, and the duration of such extension, shall be at the discretion of the Cabinet Committee. Upon completion of the comment period set forth in this subchapter, the County shall solicit public comment and adopt a comprehensive plan for zoning, subdivision and other land use decisions. Such plan shall be updated every 10 years thereafter.

(b) Once the County Council shall have in place said comprehensive plan, the County shall not be permitted to amend such plan without a simple majority of the entire membership thereof voting to do so.

(c) Within 1 year of the date of adoption of the county plan, the County shall initiate an implementation program regarding subdivision and development controls. The County shall report the status of the implementation program in the monitoring report as required by this subchapter. This report should include progress to date, problems, issues and opportunities.

(d) Subsequent amendments to the county comprehensive plan required by this chapter shall be submitted to the Cabinet Committee on State Planning Issues for review and certification pursuant to § 9103 of Title 29.

(e) Within 18 months of the date of adoption of the county comprehensive plan or revisions thereof, New Castle County shall amend its official zoning map or maps to rezone all lands in accordance with the uses and intensities of uses provided for in the future land use element for the County. In the event that the comprehensive plan includes provisions governing the rate of growth of particular planning districts or sub-areas of the County, the County's zoning district regulations shall be amended to reflect the timing elements of the comprehensive plan.

66 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 270, §§ 15, 20, 21; 71 Del. Laws, c. 401, § 15; 73 Del. Laws, c. 186, § 2; 74 Del. Laws, c. 186, §§ 3, 7; 78 Del. Laws, c. 92, §§ 7, 8; 78 Del. Laws, c. 129, § 1.;



§ 2661. Information from state and local agencies and school districts

(a) All subdivision plans approved by the County Council shall be filed with the Office of the Recorder of Deeds, and with such other state and local agencies as the County may by ordinance require.

(b) As part of its review of a rezoning or subdivision application, the County Council through its designated local planning agency shall request and review information from all state and local agencies and local school districts identified on a list prepared by the County and shall file as part of the record any written information provided by such state and local agencies or local school districts with respect to the rezoning or subdivision application. If the planning agency makes recommendations that are in conflict with the information supplied by state and local agencies or local school districts, it must explain its reasons for doing so in writing.

(c)(1) This section shall apply only to residential development. Prior to recording a major record subdivision plan, as defined by New Castle County, the applicant shall provide certification to the Department of Land Use from the Secretary of the Department of Education after consultation with the superintendent of the appropriate individual school district that the school district has adequate capacity for the proposed development. The Secretary shall respond to any request for certification or Voluntary School Assessments within 60 days' receipt of a completed request for such certification. That certification shall include the following information:

a. Existing classrooms and service levels based upon the Delaware Department of Education Delaware School Construction Manual, September 19, 1996, as may be amended or supplemented from time to time, or based upon other standards accepted as accurate by the Secretary of the Department of Education; and

b. Capacity calculations, which shall include the current student population, increased demand resulting from prior certifications from the Department of Education, and the increased demand that will result from the proposed development. The Department of Land Use shall within 20 days provide the Department of Education with all necessary information regarding the number and type of dwelling units proposed and other information which the Secretary may request.

This subsection shall apply to all new residential major subdivision plans submitted pursuant to the New Castle County Unified Development Code adopted December 31, 1997, as may be amended.

(2) Notwithstanding the foregoing provisions of this subsection, no certificate of adequate school capacity shall be required where either: (i) the residential development is restricted by recorded covenants to provide housing or shelter predominantly for individuals 55 years of age or older pursuant to the Federal Fair Housing Act [42 U.S.C. § 3601 et seq.]; (ii) the residential development is for low income housing, which, for purposes of this section, shall be defined to mean any housing financed by a loan or mortgage that is insured or held by the Secretary of HUD or the Delaware State Housing Authority or which is developed by a nonprofit corporation certified under § 501(c)(3) of the United States Internal Revenue Code [26 U.S.C. § 501(c)(3)]; or (iii) the applicant has pledged, in a writing recorded and running with the subject property, to pay a Voluntary School Assessment in an amount determined pursuant to § 103(c) of Title 14, for each lot for which the applicant would otherwise be required to obtain a certificate.

(3) Voluntary School Assessments will be calculated on a per unit basis as of the time of the issuance of the first building permit, and the assessment shall remain constant throughout the development of the subdivision (and shall not be increased for any reason, including but not limited to any resubdivision); provided, however, that after 5 years the Voluntary School Assessment amount may be recalculated. Any Voluntary School Assessments paid under this subsection shall be paid to the Department of Education at the time that a certificate of occupancy is obtained for each unit, and shall be deposited by the Department into an interest-bearing account as set forth below. With the approval of the Secretary, after consultation with the superintendent of the affected school district, an applicant may receive a credit against voluntary assessments to be paid in an amount equal to the fair market value of any lands or properties set aside by the applicant and deeded to the school district for school uses. Any such lands shall not be used for nonschool purposes, other than as parkland or open space. All voluntary assessments paid shall be held in an interest-bearing account by the State for the school district in which the applicant's project is located until such time as the school district engages in construction activities that increase school capacity, at which time such assessments shall be released to the school district by the State in the amount of the Voluntary School Assessments paid into an interest-bearing account for such district. It is the intent of this section that lands or properties required to be conveyed by the applicant to New Castle County as a condition to subdivision approval shall not be eligible to be used for purposes of obtaining a credit against the voluntary school assessment notwithstanding the fact that such lands or properties may subsequently be conveyed by the county to a school district.

(4) To the extent New Castle County has adopted (or in the future attempts to adopt) any regulations or ordinances linking or tying residential development to school capacity, or otherwise restricting residential development in the absence of school capacity, such regulations and ordinances are hereby preempted and of no force and effect.

66 Del. Laws, Sp. Sess., c. 198, § 1; 70 Del. Laws, c. 270, § 15; 71 Del. Laws, c. 401, § 15; 72 Del. Laws, c. 237, § 1; 73 Del. Laws, c. 350, § 108; 74 Del. Laws, c. 308, § 151(a), (b).;



§ 2662. Highway capacity

The County Council shall not approve any proposed change in the zoning classification for land (i.e., any "rezoning request") without first complying with the following procedures:

(1) As soon as possible, but in any event no later than June 30, 1988, the County Council, through its designated planning agency, shall establish an agreement with the Delaware Department of Transportation (DelDOT) to provide a procedure for analysis by DelDOT of the effects on traffic of each rezoning application.

(2) Each such agreement shall be approved by a resolution or ordinance, consistent with County procedures, and shall establish traffic level of service suitable to the County and DelDOT.

(3) The purpose of the agreement shall be to ensure that traffic analyses are conducted as part of the zoning reclassification process within the County.

(4) The agreement shall provide for the review of traffic impacts according to nationally recognized traffic criteria and shall, at a minimum, consider the effects of existing traffic, projected traffic growth in areas surrounding a proposed zoning reclassification and the projected traffic generated by the proposed site development for which the zoning reclassification is sought.

66 Del. Laws, c. 217, § 1; 70 Del. Laws, c. 270, § 15; 71 Del. Laws, c. 401, § 15.;






Subchapter III Citizens Bill of Rights Act

§ 2699. Court review of land use actions; limitations on liability of individuals and associations

Any individual or association of individuals that challenges or opposes a zoning, subdivision or other land use application, and seeks judicial review of a decision concerning the application in a manner prescribed by statute, shall not be liable to any other party to the judicial review for seeking such a review, except for such costs as are expressly provided for by the rules of court.

66 Del. Laws, Sp. Sess., c. 200, § 1.;









CHAPTER 27. SCHOOL CROSSING GUARDS

§ 2701. -2704. Establishment of school crossing guard unit for New Castle County; duties; compensation; uniform; coordination with school boards; levy and collection of tax

Repealed by 71 Del. Laws, c. 401, § 88, effective July 13, 1998.;






CHAPTER 28. WATER SUPPLY

§ 2801. Definitions

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "County" means New Castle County.

(2) "Water supply system" means the plants, structures and other real and personal property, including specifically dams, wells and pipelines, acquired, constructed or operated, or to be acquired, constructed or operated for the collection, storage and wholesale distribution of water for ultimate domestic, commercial and industrial use.

(3) "Water treatment and distribution system" means the plants, structures and other real and personal property acquired, constructed or to be acquired, constructed or operated for the treatment and retail distribution of water for domestic, commercial and industrial use.

(4) "Excess water" means the portion of the flow of the water in White Clay Creek which exceeds the low flow of record thereof which shall be determined by the County Council by standard accepted hydrological methods.

9 Del. C. 1953, § 2801; 54 Del. Laws, c. 233; 71 Del. Laws, c. 401, § 15.;



§ 2802. Powers of County

In addition to the other powers which it has, the County may, under this chapter:

(1) Plan, construct, acquire by gift, or purchase any water supply system in the White Clay Creek Watershed, and acquire by gift, purchase or the exercise of eminent domain lands or rights in land in connection therewith;

(2) Plan and construct White Clay Creek Water Supply System, including a dam, reservoir and other structures on White Clay Creek above Newark extending into the Commonwealth of Pennsylvania and in connection therewith to acquire by gift or purchase (for money or other considerations), or a combination thereof in the Commonwealth of Pennsylvania and by gift, purchase (for money or other considerations), eminent domain, or a combination thereof in New Castle County, lands or rights in lands;

(3) Plan for and relocate or pay for the planning and relocation of existing roads, bridges, power lines, water mains, telephone lines, sewers and other utilities located within the aforementioned water supply system site which relocation is required by the exercise of the powers in paragraphs (1) and (2) of this section;

(4) Protect, relocate or pay for the protection or relocation of privately owned facilities such as dwellings, buildings, churches, cemeteries, private drives and private water systems and appurtenances located within or immediately adjacent to the site of such water supply system as part of the cost of acquiring land or rights in land whenever the County Council shall determine that such protection or relocation shall be economically justified or in the case of churches, historical buildings, and cemeteries, such relocation shall be in the public interest;

(5) Operate and maintain such water supply system and furnish the services and facilities available therefrom;

(6) Enter into and perform contracts deemed appropriate by the County Council with any public utility company or with any incorporated city or town operating a water treatment and distribution system providing for the use of water from such County water supply system or systems and for the payment to the County of fees for the use or for the availability of use of such water;

(7) Issue bonds to finance in whole or in part the cost of planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any such water supply system; and accept from the State, or the Commonwealth of Pennsylvania, the Delaware River Basin Commission, the federal government or any authorized agency of any of the above, any incorporated town or other local governmental agency or from persons, firms, or corporations, grants, loans or contributions for the planning, construction, acquisition, reconstruction, improvement or extension of any such water supply system and to enter into agreements with such parties with respect to such grants, loans or contributions;

(8) Make payments of taxes or in lieu of taxes levied by townships, counties, or other governmental bodies upon land and improvements owned in the Commonwealth of Pennsylvania, and enter into agreements with respect to said taxes or payments;

(9) Control and distribute within New Castle County the excess water collected or stored in any reservoir on White Clay Creek forming a part of any such County water supply system by releasing it into any stream, river, pond, lake, or water treatment and distribution system and prohibit or permit the use of excess water for such uses, in such amounts, and subject to such rules, regulations and fees as the County Council may from time to time determine; provided however, that the County at no time shall prevent the free flow in White Clay Creek of any and all water which is not excess water unless the right to appropriate, divert or use such nonexcess water shall have been previously legally acquired from the parties entitled thereto by the County. The fees may be based upon such use or uses or upon any combination thereof and the County Council may enter into contracts with municipalities, public water distributing utilities and industries with respect to said rights and fees;

(10) Sell any land acquired under this chapter which the County Council shall at any time determine to be surplus to its needs. Such sale shall be in accordance with § 1521 of this title whether said land is located in this State or in the Commonwealth of Pennsylvania, except that land acquired for the relocation of utilities, facilities or improvements may be conveyed upon such terms, in such way and manner and subject to such conditions and restrictions, if any, as the County may deem fit, to the appropriate governmental agency or persons, firms or corporations;

(11) Exercise full control of and make rules and regulations for access to and use of lands included as part of any water supply system.

9 Del. C. 1953, § 2802; 54 Del. Laws, c. 233; 71 Del. Laws, c. 401, § 15.;



§ 2803. Costs; authorization, amount, terms, sale, interest rate, etc., of bonds

(a) The planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any water supply system to be used in connection with the White Clay Creek Watershed, including costs of land, rights in lands and relocation of utilities and other improvements may be authorized under this chapter and bonds to provide funds for such purposes, may be authorized to be issued under this chapter by resolution of the County Council.

(b) The County Council in determining the costs of acquiring or constructing any such water supply system may include all costs and estimated costs of the issuance of the bonds, all planning, engineering, inspection, fiscal and legal expenses, and interest or estimated interest upon the bonds or other money borrowed pursuant to this chapter during the planning and construction period and for 6 months after completion.

(c) The bonds shall bear interest at such rates, may be in 1 or more series or issues, may bear such dates, may mature at such time, not exceeding 40 years from their respective dates of issue, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as the resolution or subsequent resolutions provide. Debt incurred by the County Council pursuant to this chapter may be represented by uncertificated obligations of the County Council which may be authorized in accordance with the same procedures applicable to bonds which are permitted to be issued under this chapter, and the County Council by resolution may determine, or it may delegate authority to the County Executive to determine, all procedures appropriate to the establishment of a system of issuing uncertificated debt.

(d) The bonds shall be sold at public sale upon sealed proposals after at least 10 days' notice published at least once in a newspaper published in the City of Wilmington at such price and upon such terms as the County Council may prescribe; provided, that the County Council may authorize the County Executive to sell such bonds at public or private sale upon such terms, conditions and regulations as it may prescribe.

(e) Pending the preparation of the definitive bonds, interim receipts or certificates in such forms and with such provisions as the County Council determines may be issued to the purchasers of bonds sold pursuant to this chapter.

(f) The rate of interest may be determined in advance of sale or the bonds may be offered for sale at a rate of interest to be fixed by the successful bidder for such bonds.

(g) The County Council may advance funds for planning, engineering, acquisition of land, etc., from other funds of the County to be reimbursed from time to time by sale of water supply bonds.

9 Del. C. 1953, § 2803; 54 Del. Laws, c. 233; 64 Del. Laws, c. 318, §§ 12, 13; 71 Del. Laws, c. 401, § 15.;



§ 2804. Authorized signatures on bonds, validity of issuance

(a) Bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of the County.

(b) The validity of the bonds shall not be dependent on, nor affected by the validity or regularity of any proceedings relating to the planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of the water supply system for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

9 Del. C. 1953, § 2804; 54 Del. Laws, c. 233.;



§ 2805. Payment of bonds; faith and credit of County; tax levy

The faith and credit of the County are pledged to the payment of any bonds issued under this chapter. The County Council shall, annually, appropriate to the payment of such bonds and the interest thereon the amounts required to pay such bonds and interest as the same becomes due and payable. Notwithstanding the provisions of any other law, the County Council may levy an ad valorem tax, without limitation as to the rate or amount upon all property taxable by the County to raise the moneys necessary to meet any such appropriation.

9 Del. C. 1953, § 2805; 54 Del. Laws, c. 233; 71 Del. Laws, c. 401, § 15.;



§ 2806. Fees; contracts for use of water

(a) The County Council may establish and from time to time revise fees. The fees may be based upon the right to use a specified amount of water, or upon its actual use or upon any combination thereof. It shall be the policy in determining fees to be charged or provided for in contracts entered into under this chapter to collect sufficient moneys to pay the principal and interest of all bonds issued hereunder plus the cost of operation, maintenance and administration of the water supply system. Upon retirement of all bonds the rates shall be revised consistent with the reduced costs. The fees charged shall be fees which shall be determined by the County Council to be equitable, giving full consideration to values, such as lands or other rights granted to the County.

(b) The County Council may enter into long-term contracts for the rights to use such water. Such contracts may provide equitable means for the voluntary sale of such rights and, in the case of rights for which the contractor does not have plant facilities to use, their involuntary sale upon order of the County Council to release such rights to parties prepared to use them.

(c) The County Council may, in contracting for such rights, establish emergency priorities in the use of such water.

(d) The County Council may establish discounts for prompt payment of fees and penalties not to exceed 1% a month for late payment. The County Council shall provide that failure to pay such fees within a period not to exceed 1 year from the due date shall result in cancellation of the contract. Unpaid fees shall constitute liens against the property of the contractor as of the date of cancellation of the contract. The County Council may collect such fees by civil suit on the contract or by sale of the property for the lien.

(e) The fees established under this chapter shall not be subject to approval of the Public Service Commission.

9 Del. C. 1953, § 2806; 54 Del. Laws, c. 233; 71 Del. Laws, c. 401, § 15.;



§ 2807. Condemnation under right of eminent domain

(a) The County Council may acquire real and personal property or rights therein by condemnation as provided in Chapter 61 of Title 10, for property located in the County, in the exercise of the powers provided under this chapter.

(b) The County Council may contract with the Delaware River Basin Commission, agencies of the Commonwealth of Pennsylvania and local Pennsylvania governmental units having such powers, to acquire by condemnation real and personal properties or rights therein as may be required under this chapter in the Commonwealth of Pennsylvania for the purposes of this chapter, and may compensate the Commission, Commonwealth, or local unit for the cost of acquisition.

9 Del. C. 1953, § 2807; 54 Del. Laws, c. 233; 71 Del. Laws, c. 401, § 15.;



§ 2808. Title of property

(a) Property in this State acquired by the County for the purpose of this chapter shall be held in the name of the "State of Delaware for the use of New Castle County."

(b) Property outside of this State acquired by the County for the purposes of this chapter shall be held in the name of "The County Council of New Castle County, Delaware."

9 Del. C. 1953, § 2808; 54 Del. Laws, c. 233; 71 Del. Laws, c. 401, § 15.;



§ 2809. Penalties; enforcement

(a) Any violation of the rules and regulations established under this chapter shall be punished by a fine of not less than $25 nor more than $100. Each day of a continuing violation shall be a separate offense.

(b) In addition to the above remedy, the County may apply to the Court of Chancery for injunctive relief to prevent continuation of such violations.

(c) In the case of violation of contracts or agreements under this chapter, the County may sue for civil damages and also apply for temporary or permanent injunctions to halt violations.

9 Del. C. 1953, § 2809; 54 Del. Laws, c. 233.;



§ 2810. Authority of Delaware River Basin Commission

Nothing in this chapter shall be construed to reduce the power and authority of the Delaware River Basin Commission.

9 Del. C. 1953, § 2811; 54 Del. Laws, c. 233.;






CHAPTER 29. PROPERTY MAINTENANCE

§ 2901. Definitions

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Administrative tribunal" shall mean a show cause hearing before the Code Official for New Castle County.

(2) "Building" shall mean a structure having a roof, and intended to shelter persons, animals, property or business activity. The word "building" shall be construed to include parts thereof and all equipment therein.

(3) "County Council" shall mean the County Council for New Castle County.

(4) "Department of Land Use" shall mean the New Castle County Department of Land Use.

(5) "Person responsible" shall mean the owner and any other person or persons who have control over the property or are responsible for the violation.

(6) "Property" shall mean a lot, plot or parcel of land, including any structures thereon.

(7) "Structure" shall mean a manmade object having an ascertainable stationary location on land or in water, whether or not affixed to the land.

75 Del. Laws, c. 212, § 6.;



§ 2902. Promulgation of property maintenance code

The County Council, in order to provide for the health, safety and welfare of the citizens of New Castle County, shall promulgate rules and regulations to be known as the New Castle County Property Maintenance Code, regulating and governing the condition and maintenance of all property, structures and buildings to eliminate or prevent unsafe, unhealthy, unsanitary or substandard conditions. Said rules and regulations shall provide standards for: the condition and maintenance of property, structures and buildings; supplied utilities, facilities and other physical things and conditions essential to ensure that property, structures and buildings are safe, sanitary and fit for occupation and use and do not adversely affect the welfare of the public; condemnation of structures and buildings unfit for human occupancy and use; and, the demolition of structures and buildings unfit for human occupancy and use.

75 Del. Laws, c. 212, § 6.;



§ 2903. Department of Land Use; administration and enforcement

The Department of Land Use shall have the power and authority to administer and enforce all provisions of the New Castle County Property Maintenance Code as promulgated by the County Council except as otherwise provided for by this chapter or by rule or regulation adopted by County Council.

75 Del. Laws, c. 212, § 6.;



§ 2904. Removal of weeds, grasses, refuse, rubbish, trash or other waste material

No person shall permit weeds or grass to grow, or refuse, rubbish, trash or other waste material to be placed or to accumulate upon, land or improved premises so as to create a nuisance detrimental to adjoining properties or the health or safety of other persons.

9 Del. C. 1953, § 2901; 55 Del. Laws, c. 279; 71 Del. Laws, c. 401, § 15; 75 Del. Laws, c. 212, § 6.;



§ 2905. Fees

The County Council may adopt rules and regulations providing for the charge of reasonable fees for the administration and enforcement of the New Castle County Property Maintenance Code, including fees for the inspection and reinspection of properties for which a notice of violation has been duly issued.

75 Del. Laws, c. 212, § 6.;



§ 2906. Violation of regulations or chapter; notices and orders

(a) For the purpose of enforcing compliance with the provisions of the New Castle Property Maintenance Code, and removing illegal, unhealthy or unsafe conditions, the Department of Land Use shall issue such rules, notices or orders as may be necessary.

(b) Whenever the Department of Land Use is satisfied that a person responsible has committed an offense against the New Castle Property Maintenance Code or other provision of the New Castle County Code that constitutes a threat to the public health, safety or welfare, or of an order of the Department of Land Use, the Department of Land Use may serve a written notice or order upon the person responsible, therefore, directing discontinuance of each illegal action and the remedying of the condition which is in violation of the provisions, regulations or requirements as adopted by the County Council or by order of the Department of Land Use.

(c) No person, having been served with such a notice or order, shall fail to comply with the requirements thereof within the time stated therein or within 15 days if no time is provided, unless the Department of Land Use determines that such violation cannot be cured within such time and clearly delineates additional time for compliance.

75 Del. Laws, c. 212, § 6.;



§ 2907. Abatement; creation of tax lien

(a) If after due notice, either actual or constructive, is given by the Department of Land Use to the person responsible for the property, and where such person has had the opportunity to be heard by an administrative tribunal or a court of competent jurisdiction, such person fails to comply with the notice or order and the illegal action or condition continues to exist, the Department of Land Use may cause such violation to be removed, corrected, abated or otherwise made safe and sanitary. The Department of Land Use may incur any expense of razing, demolishing, removing or repairing unsafe or illegal buildings and structures, and may incur any expense necessary or incidental to abating violations of the New Castle Property Maintenance Code or other provisions of the New Castle County Code that constitute a threat to the public health, safety or welfare and to provide for the sanitary condition, safety and security of the property, structure or building.

(b) All expenses incurred by the Department of Land Use pursuant to this section and all fines and penalties associated with violations of the New Castle Property Maintenance Code shall be a tax lien on the parcel of real property that the expense is incurred upon or which is the subject of the notice or order. Upon certification of a tax lien by the Department of Land Use, the amount of such lien shall be recorded and collected in the same manner as other county real estate taxes, and paid to New Castle County, when collected.

(c) New Castle County may also maintain a civil action for the recovery thereof against such person responsible.

75 Del. Laws, c. 212, § 6.;



§ 2908. Penalties

The person responsible for a building, structure, or premises, where anything is in violation of this chapter or the rules or requirements as promulgated by the County Council, or in violation of any permit, certificate, detailed statement or plan accepted or approved by the Department of Land Use, or in violation of an order of the Department of Land Use, shall be fined in accordance with a schedule of fees and penalties to be established by the County Council. The maximum fine per violation shall not exceed the provisions found in § 5917 of Title 11. Each and every day such violation continues shall constitute a separate offense.

9 Del. C. 1953, § 2902; 55 Del. Laws, c. 279; 71 Del. Laws, c. 401, § 15; 75 Del. Laws, c. 212, § 6.;



§ 2909. Additional remedies

The imposition of the penalties or enforcement prescribed in this chapter or by the rules or requirements as promulgated by the county council shall not preclude the Attorney General, county attorney or code enforcement constable from instituting appropriate actions or proceedings to prevent, enjoin or abate any continuing violation of this chapter.

75 Del. Laws, c. 212, § 6.;



§ 2910. Exceptions

This chapter shall not apply to properties, buildings or structures located within any incorporated city or town in New Castle County unless the responsibility for the local service function has been duly transferred to New Castle County.

75 Del. Laws, c. 212, § 6.;






CHAPTER 30. SUBDIVISION AND LAND DEVELOPMENT

§ 3001. Definitions

As used in this chapter, unless otherwise expressly stated:

(1) "Commission" means Regional Planning Commission of New Castle County in § 3003 of this title but shall mean the Department of Land Use in all other sections.

(2) "County" means New Castle County.

(3) "District" means Regional Planning District of New Castle County, which comprises all that portion of the County not included within the corporate limits of any city or town, unless any territory within such corporate limits is included upon request made by the governing body or authority of any such city or town.

(4) "Plan" means the map, plat, or other document verbally or graphically illustrating or describing a plan of subdivision or land development.

(5) "Recorder of Deeds" means Recorder of Deeds in and for New Castle County.

(6) "Regulations" means land subdivision regulations.

(7) "Structure" means any man-made object having an ascertainable stationary location on land or in water, whether or not affixed to the land.

(8) "Subdivide" means the subdivision of land as defined in paragraph (10) of this section, or any act directed toward the present or future subdivision of land.

(9) "Subdivider" means any person, or agent thereof, who undertakes the subdivision of land; or any successor to the rights of said person in said land.

(10) "Subdivision" means:

a. The division or redivision of a lot, tract, or parcel of land, by any means, including by means of a plan or plat or a description by metes and bounds, into 2 or more lots, tracts, parcels or other divisions of land, for the purpose, whether immediate or future, of lease, of the transfer of ownership or of building development, exempting, however, the division of land for agricultural purposes into parcels of more than 10 acres not involving any new streets or easements of access, divisions of property by testamentary or intestate provisions, or divisions of property upon court order;

b. The division or allocation of land for the opening, widening or extension of any street or streets, or the division or allocation of land as open spaces for common use by owners, occupants or leaseholders, or as easements for the extension and maintenance of public sewer, water supply, storm drainage or other public facilities.

9 Del. C. 1953, § 3001; 55 Del. Laws, c. 49; 60 Del. Laws, c. 468, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 89.;



§ 3002. Power to regulate

In order to provide for the orderly growth and development of the County, to promote the health, safety, prosperity, and the general welfare of the present and future inhabitants of the County, to insure the conservation of property values and natural resources, including the protection of the County's agricultural lands, water resources, and industrial potential, and to afford adequate provisions for public utilities, water supply, drainage, sanitation, vehicular access, educational and recreational facilities, parkland and open space, among other and related activities, the Commission may regulate the subdivision of all land in the County not within the corporate limits of any city or town.

9 Del. C. 1953, § 3002; 55 Del. Laws, c. 49.;



§ 3003. Land subdivision regulations

In order to carry out the provisions of this chapter, the Commission shall adopt and administer regulations in accordance with the following procedures:

(1) Within 1 year from May 4, 1965, the Commission shall propose regulations pursuant to the purposes specified in this chapter, and shall hold at least 1 public meeting, notice of which shall have been given by publication at least 15 days before said meeting in a newspaper of general circulation in the County. Copies of the proposed regulations shall be available to the public without charge at a place or places stated in said notice. Within 120 days after said meeting, the Commission may adopt the regulations as proposed or may make any amendment, change or addition thereto, except that prior to the adoption thereof the same procedures shall be followed;

(2) Prior to the adoption by the Commission of any subsequent amendment, change or addition to said regulations, the same procedures shall be followed;

(3) No regulation adopted by the Commission shall become effective unless and until approved by the County Council.

9 Del. C. 1953, § 3003; 55 Del. Laws, c. 49; 71 Del. Laws, c. 401, § 15.;



§ 3004. Content of land subdivision regulations

Any regulations adopted and approved under this chapter shall include, but not be limited to, the following provisions:

(1) Varying procedures for insuring the processing of land subdivision plans, within a reasonable period of time, relative to the number of lots or parcels and the extent of improvements required;

(2) Procedures for insuring that the arrangement of the lots or parcels of land or improvements thereon shall conform to the existing zoning at the time of recordation and that streets, or rights-of-way, bordering or within subdivided land shall be of such widths and grades and in such locations as may be deemed necessary to accommodate prospective traffic, that adequate easements or rights-of-way shall be provided for drainage and utilities, that reservations of areas designed for their use as public grounds shall be of suitable size and location for their designated uses, that sufficient and suitable monuments shall be required, that land which might constitute a menace to safety, health or general welfare shall be made safe for the purpose for which it is subdivided, and that adequate provision for water supply is made;

(3) Procedures for encouraging and promoting flexibility and ingenuity in the layout and design of subdivisions and land development, and for encouraging practices which are in accordance with contemporary and evolving principles of site planning and development.

9 Del. C. 1953, § 3004; 55 Del. Laws, c. 49.;



§ 3005. Issuance of building and occupancy permits

Repealed by 75 Del. Laws, c. 85, § 4, effective June 30, 2005.;



§ 3006. Selling before approval; penalty; civil suits

(a) No street, sanitary sewer, storm sewer, water main, or other improvements shall be constructed, opened, or dedicated for public use or for the common use of occupants of buildings abutting thereon, and no part of any land which has been subdivided after the adoption of regulations under this chapter, shall be sold, transferred or conveyed, except pursuant to an approval received for the land subdivision in accordance with the regulations adopted under this chapter.

(b) Whoever violates subsection (a) of this section shall upon conviction thereof be fined not more than $200 or imprisoned not more than 30 days, or both. Each lot or parcel so transferred or sold and each improvement so constructed, opened or dedicated shall be deemed a separate violation, and each and every day during which such violation continues shall be deemed a separate violation. The Superior Court shall have exclusive jurisdiction of offenses under this section.

(c) The County Council, or any owner of real estate affected by such violation, may, in addition to utilizing other remedies provided by law, institute injunction, mandamus, abatement or other appropriate proceedings to prevent, enjoin, abate or otherwise correct such violation.

9 Del. C. 1953, § 3006; 55 Del. Laws, c. 49; 71 Del. Laws, c. 401, § 15.;



§ 3007. Recording unapproved plans; penalty

(a) The Recorder of Deeds within the County shall not receive for filing any plan of land showing an arrangement of lots or parcels of lands, streets, easements or rights-of-way unless and until said plan shall have been submitted to, and approved by, the Commission and the County Council pursuant to the regulations adopted under this chapter, and until each such approval shall have been endorsed in writing on said plan by the Chairperson or the Executive Director of the Commission and the County Council by the President.

(b) Any plan received by the Recorder of Deeds for filing or recording without the approval of the Commission and the County Council endorsed thereon, shall be null and void and without legal effect and shall upon application of the Commission or the County Council, to the Superior Court, be expunged from the records of the Recorder of Deeds.

(c) Whoever causes any plan to be filed or recorded contrary to the provisions of this chapter shall be fined not less than $100 and not more than $500. The Superior Court shall have exclusive original jurisdiction of offenses under this section.

9 Del. C. 1953, § 3007; 55 Del. Laws, c. 49; 60 Del. Laws, c. 468, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 15.;



§ 3008. Improvements private until dedicated

The approval of a plan by the Commission and by the County Council shall, when recorded, be deemed and taken as acceptance of the intended dedication of the streets, grounds or other improvements appearing thereon to the public use by appropriate governmental body or agency. The approval of a plan shall not impose any duty or obligation upon the County Council or any other public agency to improve, repair, or maintain the streets, grounds or other improvements appearing on the plan. The Commission may adopt and the County Council may approve such regulations as are deemed advisable for the removal of snow from the streets appearing on the plan from the time the plan is recorded until the obligation to maintain such improvements is assumed either by a maintenance corporation or by an appropriate public agency.

9 Del. C. 1953, § 3008; 55 Del. Laws, c. 49; 70 Del. Laws, c. 255, § 1; 71 Del. Laws, c. 401, § 15.;



§ 3009. Approved plan to be recorded

The subdivider shall, within 120 days after the approval of a plan, record such plan in the office of the Recorder of Deeds. If such plan is not recorded within said time, the approval shall expire.

9 Del. C. 1953, § 3009; 55 Del. Laws, c. 49.;



§ 3010. Schedule of fees

The Commission shall establish a uniform schedule of fees to be paid by the subdivider and to be proportioned to the cost of processing a subdivision submitted for review and approval of the Commission. No schedule established by the Commission shall become effective unless and until approved by the County Council.

9 Del. C. 1953, § 3010; 55 Del. Laws, c. 49; 71 Del. Laws, c. 401, § 15.;



§ 3011. Effect of approved plan on official map

After a plan has been approved and recorded as provided under this chapter, all public streets and public grounds on such plan shall be, and become, a part of the official map of the County without public hearing.

9 Del. C. 1953, § 3011; 55 Del. Laws, c. 49.;



§ 3012. Notice to local school districts of residential subdivision plans or changes in residential subdivision plans that increase density

With respect to the initial approval of a residential subdivision plan or any change in a residential subdivision plan that increases residential density, the County Council shall notify the local school district for the area at least 7 days prior to any such approval process.

66 Del. Laws, Sp. Sess., c. 195, § 2; 71 Del. Laws, c. 401, § 15.;



§ 3013. Effect of open space acquisition

Notwithstanding any other provisions of this chapter to the contrary, upon the acquisition by the county government of areas of land, whether by sheriff's sale or otherwise, previously shown as open space on the recorded plats of the county, such lands shall be deemed as dedicated and available for public use. Such acquisition shall not impose any duty or obligation upon the county government or other public agency to improve, repair or maintain the open space.

72 Del. Laws, 1st Sp. Sess., c. 258, § 118.;






CHAPTER 31. PENSION PLAN FOR EMPLOYEES

§ 3101. , 3102. Contributory funded pension program authorized; participation; pension plan for nonparticipants in contributory funded program

Repealed by 71 Del. Laws, c. 401, § 90, effective July 13, 1998.;






CHAPTER 32. NEW CASTLE COUNTY TAX INCREMENT FINANCING ACT

§ 3201. Title

This chapter shall be known as the "New Castle County Tax Increment Financing Act."

76 Del. Laws, c. 187, § 1.;



§ 3202. Definitions

As used in this chapter:

(1) "Act" means the New Castle County Tax Increment Financing Act.

(2) "Adjusted assessed value" means:

a. For real property that qualifies for an agricultural, horticultural or forest use under § 8329 of this title, the assessed value of the property without regard to its agricultural, horticultural or forest use assessment as of January 1 of the calendar year in which the resolution creating the tax increment financing (TIF) District under § 3206 of this title becomes effective; or

b. In the event the county grants an exemption from taxes, the original assessed value less the assessed value of property granted an exemption.

(3) "Assessed value" means the total assessed value of all real property in a TIF District subject to taxation as determined by the Assessor, with any adjustment pursuant to paragraph (2) of this section taken into account.

(4) "Assessor" shall mean the General Manager of the New Castle County Department of Land Use or designee.

(5) "Bonds" or "bond" means any revenue or general obligation bonds or bond, notes or note, or other similar instruments or instrument issued by New Castle County pursuant to and in accordance with this chapter.

(6) "Chief financial officer" means New Castle County Chief Financial Official or designee.

(7) "County" or "county" means New Castle County.

(8) "County council" means New Castle County Council or designee.

(9) "County executive" means the County Executive for New Castle County or designee.

(10) "Development" means redevelopment, revitalization or renovation.

(l1) "Issuer" or "issuer" means New Castle County when it acts to issue bonds or to any other taxing body when it issues bonds.

(12) "Original assessed value" means the assessed value as of January 1 of the calendar year in which the resolution creating the TIF District under § 3206(1) of this title becomes effective.

(13) "Tax increment" means for any tax year the amount by which the assessed value as of January 1 preceding that tax year exceeds the original assessed value.

(14) "Tax year" means the fiscal year for the county.

(15) "TIF District" means an area designated by a resolution described in § 3206(1) of this title.

76 Del. Laws, c. 187, § 1.;



§ 3203. Bonds to finance development of industrial, commercial or residential area authorized

In addition to whatever other powers it may have, and notwithstanding any limitation of law, the county may borrow money by issuing and selling bonds, at any time and from time to time, for the purpose of financing the development of an industrial, commercial or residential area. The issuance of general obligation bonds pursuant to this chapter shall comply with any debt limits otherwise applicable to the county.

76 Del. Laws, c. 187, § 1.;



§ 3204. Payment of bonds

Bonds shall be payable from the special fund described in this chapter, and county council may grant a security interest in such fund to secure such payment, it may also pledge its full faith and credit or establish sinking funds, establish debt service reserve funds, or pledge other assets and revenues towards the payment of the principal, premium, if any, and interest, including special taxes levied and collected pursuant to Chapter 33 of this title.

76 Del. Laws, c. 187, § 1.;



§ 3205. Application of bond proceeds

All proceeds received from any bonds issued and sold pursuant to this chapter shall be applied solely for:

(1) The cost of purchasing, leasing, condemning, or otherwise acquiring land or other property, or an interest in them, including finance and interest charges, in the designated TIF District or as necessary for rights-of-way or other easements to or from the TIF District;

(2) Demolition, debris removal and disposal costs;

(3) Plans, specifications, studies, surveys, forecasts and estimates of cost and revenues;

(4) Relocation of businesses or residents;

(5) Installation of utilities, construction of parks, playgrounds, recreational areas, establishment of open areas, and other improvements, including streets, roads, signage, landscaping, and pathways to, from, or within the TIF District, parking, lighting and other facilities;

(6) Maintenance of utilities, parks, playgrounds, recreational areas, open areas, and other improvements, including streets, roads, signage, landscaping, and pathways to, from, or within the TIF District, parking, lighting, and other facilities;

(7) Construction or rehabilitation of buildings, except schools;

(8) Remediation of property, except schools;

(9) Reserves or capitalized interest;

(10) Necessary costs of issuing bonds;

(11) Permissive costs of issuing and servicing bonds, which may include up to 0.5% of the bond issue as origination costs incurred by the county, and up to 2.0% of the bond debt service payments as administrative costs if administered by the county;

(12) Payment of the principal, premium, if any, and interest on loans, money advanced, or any indebtedness incurred by the county for any of the purposes set out in this section, including the refunding of bonds previously issued under this chapter; and

(13) Any costs permitted under § 3301(3) of this title, and for any purposes described in § 3302(b)(2) of this title; provided, however, that the purposes described in § 3302(b)(2) of this title shall be with reference to the designated TIF District.

76 Del. Laws, c. 187, § 1.;



§ 3206. Conditions precedent to issuance of bonds

Before issuing any bonds, county council shall:

(1) Designate by resolution an area within the Claymont Hometown Overlay District of New Castle County as a "TIF District."

(2) Receive from the appropriate Assessor a certification as to the amount of the original assessed value.

(3) Pledge that until the bonds have been fully paid, or thereafter, the property taxes on real property within the TIF District shall be divided and applied in the priority determined by the county as follows:

a. That portion of the taxes which would be produced by the rate at which taxes levied each year by or for the county upon the original assessed value shall be allocated to and when collected paid into the funds of the taxing body in the same manner as taxes by or for the taxing body on all other property are paid.

b. That portion of the taxes representing the levy on the tax increment that would normally be paid to the county shall be paid into a special fund to be applied in accordance with the provisions of § 3208 of this title.

c. That portion of the taxes representing the levy on the tax increment that would normally be paid to or on behalf of a taxing body other than the county shall be allocated to and, when collected, paid into the funds of such taxing body in the same manner as taxes by or for the taxing body on all property are paid, or any other manner that public agencies so determine (school districts, etc.); provided, however, if such taxing body has agreed pursuant to § 3209 of this title that such taxes shall be paid into a special fund created in accordance with § 3207 of this title, then such taxes shall be paid into such special fund.

76 Del. Laws, c. 187, § 1.;



§ 3207. Resolution creating special fund

The governing body of the county may adopt a resolution creating a special fund with respect to a TIF District, even though no bonds authorized by this chapter have been issued by the county with respect to that TIF District or are then outstanding. The taxes allocated to such special fund by § 3206(3)b. or c. of this title shall thereafter be paid over to such special fund, as long as such resolution remains in effect.

76 Del. Laws, c. 187, § 1.;



§ 3208. Uses of special fund

(a) Uses of special fund when no bonds outstanding. — When no bonds authorized by this chapter are outstanding with respect to a TIF District and the county council so determines, moneys in the special fund for that TIF District created pursuant to § 3207 of this title may be:

(1) Used for any of the purposes described in § 3205 of this title for which bond proceeds could be used;

(2) Accumulated for payment of debt service on bonds subsequently issued under this chapter;

(3) Used to pay or to reimburse the county for debt service which the county is obligated to pay or has paid (whether such obligation is general or limited) on bonds issued by the county, or any agency or department thereof, the proceeds of which have been used for any of the purposes specified in § 3205 of this title; or used to pay or reimburse any developer loan; or

(4) Paid to the county to provide funds to be used for any legal purpose as may be determined by the county.

(b) Restrictions on use of special funds. — When any bonds authorized by this chapter are outstanding with respect to a TIF District and county council so determines, moneys in the special fund for that TIF District created pursuant to § 3207 of this title may be used as provided in subsection (a) of this section in any fiscal year by the county, but only to the extent that:

(1) The amount in such special fund exceeds the unpaid debt service payable on such bonds in such fiscal year and is not restricted so as to prohibit the use of such moneys;

(2) Such use is not prohibited by the ordinance authorizing the issuance of such bonds; and to the extent not prohibited by bond or loan covenants.

76 Del. Laws, c. 187, § 1.;



§ 3209. Agreements to pay revenue from taxes on tax increment into special fund

A municipality, school district or other taxing body within the county which is not an issuer may pledge, by written agreement, that some or all of its property taxes levied on the tax increment shall also be paid into a special fund created pursuant to § 3207 of this title. Such agreement shall be between the county council and the taxing body and shall run to the benefit of and be enforceable on behalf of any bondholder.

76 Del. Laws, c. 187, § 1.;



§ 3210. Ordinance authorizing bonds

(a) Mandatory provisions. — In order to implement the authority conferred upon it by this chapter to issue bonds, County Council shall adopt an ordinance that:

(1) Specifies and describes the proposed undertaking and states that it has complied with § 3206 of this title;

(2) Specifies the maximum rate or rates of interest the bonds are to bear.

(b) Additional provisions. — The resolution described in § 3207 of this title may itself specify and prescribe, or may authorize its chief financial officer or its county executive to specify and prescribe any of the following as it deems appropriate to effect the financing of the proposed undertaking:

(1) The actual principal amount of the bonds to be issued;

(2) The actual rate or rates of interest the bonds are to bear;

(3) The manner in which and the terms upon which the bonds are to be sold;

(4) The manner in which and the times and places that the interest on the bonds is to be paid;

(5) The time or times that the bonds may be executed, issued and delivered;

(6) The form and tenor of the bonds and the denominations in which the bonds may be issued;

(7) The manner in which and the times and places that the principal of the bonds is to be paid, within the limitations set forth in this chapter;

(8) Provisions pursuant to which any or all of the bonds may be called for redemption prior to their stated maturity dates; or

(9) Such other provisions not inconsistent with this chapter as shall be determined by such legislative body to be necessary or desirable to effect the financing of the proposed undertaking.

76 Del. Laws, c. 187, § 1.;



§ 3211. Exemption of bonds from taxation

The principal amount of the bonds, the interest payable thereon, their transfer, and any income derived therefrom, including any profit made in the sale or transfer thereof, shall be exempt from taxation by the State and by the several counties and municipalities of this State.

76 Del. Laws, c. 187, § 1.;



§ 3212. Nature and incidents of bonds

(a) Form of bond; deemed "securities". — All bonds shall be in fully registered form. Each of the bonds shall be deemed to be a "security" within the meaning of § 8-102 of Title 6, whether or not it is either 1 or a class or series or by its terms is divisible into a class or series of instruments.

(b) Signing and sealing. — All bonds shall be signed manually or in facsimile by the county executive, and the seal of the county shall be affixed thereto and attested by the chief financial officer or other administrative officer of the county. If any officer whose signature or countersignature appears on the bonds ceases to be such officer before delivery of the bonds, that officer's signature or countersignature shall nevertheless be valid and sufficient for all purposes the same as if that officer had remained in office until delivery.

(c) Maturity. — All bonds shall mature not later than 30 years from their date of issuance.

(d) Sale. — All bonds shall be sold in such manner, either at public or private sale and upon such terms as the governing body of the issuer deems best. Any contract for the acquisition of property may provide that payment shall be made in bonds.

(e) Bonds issued are securities. — Bonds issued under this chapter are securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, State banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.

(f) Bonds are nonrecourse to the county and shall only be paid from TIF and SDD assessments permitted by this Chapter 32 and Chapter 33 of this title.

76 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3213. Taxation of leased property in TIF District

Whenever the county, as lessor, leases its property within the TIF District, the property shall be assessed and taxed in the same manner as privately owned property, and the lease or contract shall provide that the lessee shall pay taxes or payments in lieu of taxes upon the assessed value of the entire property and not merely the assessed value of the leasehold interest.

76 Del. Laws, c. 187, § 1.;



§ 3214. TIF District consistency with certified comprehensive plan

The use of lands in a TIF District shall be consistent with the comprehensive plan for the area as certified pursuant to § 9103(f) of Title 29.

76 Del. Laws, c. 187, § 1.;



§ 3215. Construction of chapter

This chapter, being necessary for the welfare of the State and its residents, shall be liberally construed to effect the purpose of this chapter.

76 Del. Laws, c. 187, § 1.;






CHAPTER 33. NEW CASTLE COUNTY SPECIAL DEVELOPMENT DISTRICTS

§ 3301. Definitions

In this chapter the following terms shall have the meanings indicated:

(1) "Bonds" or "bond" means a special obligation bond, revenue bond, note, or other similar instrument issued by New Castle County in accordance with this chapter.

(2) "Chief financial officer" means New Castle County Chief Financial Official or designee.

(3) "Cost" includes the cost of:

a. Construction, reconstruction, and renovation, and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or to be acquired by a local, state or federal government or any agency, department or office thereof for a public purpose;

b. All machinery and equipment including machinery and equipment needed to expand or enhance county services to the special development districts created pursuant to § 3302 of this title.

c. Financing charges and interest prior to and during construction, and, if deemed advisable by the county, for a limited period after completion of the construction, interest and reserves for principal and interest, including costs of county bond insurance and any other type of financial guaranty, liquidity support, and costs of issuance;

d. Extensions, enlargements, additions and improvements;

e. Architectural, engineering, financial and legal services;

f. Plans, specifications, studies, surveys and estimates of cost and of revenues;

g. Administrative expenses necessary or incident to determining to proceed with the infrastructure improvements; and

h. Other expenses authorized or incident to the construction, acquisition, financing and operation of the infrastructure improvements, including administrative expenses charged to collect and/or administer the tax revenues.

(4) "County" or "county" means New Castle County.

(5) "County council" means New Castle County Council or designee.

(6) "County executive" means New Castle County Executive or designee.

76 Del. Laws, c. 187, § 2.;



§ 3302. Special taxes authorized; purpose; requirements and restrictions

(a) Subject to the provisions of this section, and for the purpose stated in subsection (b) of this section, the county may:

(1) Create a special development district;

(2) Levy ad valorem or special taxes; and

(3) Issue bonds and other obligations.

(b) The purpose of the authority granted under subsection (a) of this section is to provide financing, refinancing, or reimbursement for:

(1) The cost of the design, construction, establishment, extension, alteration, maintenance, or acquisition of adequate storm drainage systems, sewers, water systems, roads, bridges, culverts, tunnels, streets, traffic signals, signage, sidewalks, lighting, parking, parks and recreation facilities, open space, farm land preservation, fire protection facilities, public safety facilities, paramedic facilities, libraries, transit facilities, solid waste facilities, identifying monuments, landscaping of entrances and medians, and other improvements, including infrastructure improvements as authorized, whether situated within the special development district or outside the special development district if the improvements, including infrastructure improvements provide service or benefit to the property within the special development district, for the development and utilization of the land, each with respect to any defined geographic region within the county; and

(2) Any cost in which the proceeds of a bond issued pursuant to Chapter 32 of this title and as defined in § 3205 of this title may be used and any other cost associated with tax increment financing undertaken with respect to TIF Districts pursuant to Chapter 32 of this title.

76 Del. Laws, c. 187, § 2.;



§ 3303. Issuance and sale of bonds; section self-executing

(a) In addition to other powers the county may have, and notwithstanding the provisions of any other public local law, or public general law, the county may borrow money by issuing and selling bonds for the purposes stated in § 3302(b) of this title, if a request to the county is made by both:

(1) The owners of at least 2/3 of the assessed valuation of the real property located within the special development district; and

(2) At least 2/3 of the owners of the acreage located within the special development district, provided that:

a. Multiple owners of a single parcel are treated as a single owner; and

b. A single owner of multiple parcels is treated as 1 owner.

(b) This section is self-executing and does not require the county to enact legislation to exercise the powers granted under this section.

76 Del. Laws, c. 187, § 2.;



§ 3304. Bonds payable from special fund; complementary powers of governing body; proceeds

(a) Bonds shall be payable from the special fund required under § 3305 of this title.

(b) If the county council issues bonds under this section, the county council may also:

(1) Establish sinking funds;

(2) Establish debt service reserve funds;

(3) Pledge other assets and revenues towards the payments of the principal, premium, if any, and interest; or

(4) Provide for bond insurance or any other type of credit enhancement or liquidity support of the bonds.

(c) All proceeds received from any bonds issued and sold shall be applied solely to pay costs, including:

(1) Costs of design, construction, establishment, extension, alteration, or acquisition of improvements, including infrastructure improvements;

(2) Costs of issuing bonds;

(3) Permissive costs of issuing and servicing the bonds, which may include up to 0.5% of the bond issue as origination costs incurred by the county, and up to 2.0% of the bond debt service payments as administrative costs if administered by the county;

(4) Payment of the principal and interest on loans, development loans, money advances, or any indebtedness for any of the purposes stated in § 3302(b) of this title, including the refunding of bonds previously issued under this section;

(5) Funding of a debt service reserve fund or payment of interest prior to, during, or for a limited period of time after construction; and

(6) Purposes described in §§ 3205 and 3302(b) of this title.

76 Del. Laws, c. 187, § 2.;



§ 3305. Actions necessary before issuing bonds

(a) Before issuing bonds pursuant to this section, county council shall:

(1) Designate by resolution an area or areas within the Claymont Hometown Overlay District of New Castle County as a special development district;

(2) Subject to subsection (b) of this section, adopt a resolution creating a special fund with respect to the special development district; and

(3) Provide for the levy of an ad valorem or special tax on all real property within the special development district at a rate or amount designed to provide adequate revenues to pay the principal of, interest on, and redemption premium, if any, on the bonds, to replenish any debt service reserve fund, and for any other purpose related to the ongoing expenses of or security, including debt service coverage requirements, for the bonds. Ad valorem taxes shall be levied in the same manner, upon the same assessments, for the same period or periods, and as of the same date or dates of finality as are now or may hereafter be prescribed for general ad valorem real property tax purposes within the district, and shall be discontinued when all of the bonds have been paid in full. Special taxes shall be levied pursuant to § 3313 of this title.

(b) The resolution creating a special fund under paragraph (a)(2) of this section shall:

(1) Pledge to the special fund the proceeds of the ad valorem or special tax to be levied as provided under paragraph (a)(3) of this section and shall specify the priority of application with other ad valorem or special taxes; and

(2) Require that the proceeds from the tax be paid into the special fund.

76 Del. Laws, c. 187, § 2.;



§ 3306. When no bonds outstanding

When no bonds are outstanding with respect to a special development district:

(1) The special development district shall be terminated; and

(2) Any moneys remaining in the special fund on the date of termination of the special development district shall be paid to the general fund of the county.

76 Del. Laws, c. 187, § 2.;



§ 3307. Adoption of ordinance to implement authority

(a) In order to implement the authority conferred upon it by this section to issue bonds, the county council shall adopt an ordinance that:

(1) Specifies and describes the proposed undertaking and states that it has complied with § 3305 of this title;

(2) Specifies the maximum principal amount of bonds to be issued;

(3) Specifies the maximum rate or rates of interest for the bonds; and

(4) Agrees to a covenant to levy upon all real property within the special development district, ad valorem taxes or special taxes in rate and amount at least sufficient in each year in which any of the bonds are outstanding to provide for the payment of the principal of, premium, if any, and the interest on the bonds.

(b) The ordinance may specify or may authorize its chief financial officer or its county executive to specify any of the following as it deems appropriate to effect the financing of the proposed undertaking;

(1) The actual principal amount of the bonds to be issued;

(2) The actual rate or rates of interest for the bonds;

(3) The manner in which and the terms upon which the bonds are to be sold;

(4) The manner in which and the times and places that the interest on the bonds is to be paid;

(5) The time or times that the bonds may be executed, issued and delivered;

(6) The form and tenor of the bonds and the denominations in which the bonds may be issued;

(7) The manner in which and the times and places that the principal of the bonds is to be paid, within the limitations set forth in this section;

(8) Provisions pursuant to which any or all of the bonds may be called for redemption prior to their stated maturity dates; or

(9) Any other provisions not inconsistent with this section as shall be determined by county council to be necessary or desirable to effect the financing of the proposed undertaking.

(c) An ordinance authorizing the bonds provided for under this chapter, an ordinance, resolution, or executive order passed or adopted in furtherance of the required ordinance, the bonds, the designation of a special development district, or the levy of a special ad valorem tax or special tax may not be subject to any referendum by reason of any other state or local law.

(d) The ordinance authorizing the bonds required under this subsection, any ordinance, resolution, or executive order passed or adopted in furtherance of the required ordinance, the bonds, the designation of a special development district, or the levy of a special ad valorem tax or special tax shall be subject to the request of the landowners as specified under § 3303(a) of this title.

76 Del. Laws, c. 187, § 2.;



§ 3308. Taxation of bonds

The principal amount of the bonds, the interest payable on the bonds, their transfer and any income derived from the transfer, including any profit made in the sale or transfer of the bonds, shall be exempt from taxation by the State and by the counties and municipalities of the State.

76 Del. Laws, c. 187, § 2.;



§ 3309. Bond form; signatures; maturity; manner of sale

(a) All bonds shall be in fully registered form. Each of the bonds shall be deemed to be a security as defined in § 8-102 of Title 6, whether or not it is either 1 of a class or series or by its terms is divisible into a class or series of instruments.

(b) All bonds shall be signed manually or in facsimile by the county executive, and the seal of the county shall be affixed to the bonds and attested by chief financial officer or other similar administrative officer of the county. If any officer whose signature or countersignature appears on the bonds ceases to be such officer before delivery of the bonds, the officer's signature or countersignature shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until delivery.

(c) All bonds shall mature not later than 30 years from their date of issuance.

(d) All bonds shall be sold in the manner, either at public or private sale, and upon the terms, as county council deems best. Any contract for the acquisition of property may provide that payment shall be made in bonds.

76 Del. Laws, c. 187, § 2.;



§ 3310. Bonds issued are securities

Bonds issued under this chapter are securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.

76 Del. Laws, c. 187, § 2.;



§ 3311. Powers granted are supplemental to other laws

The powers granted under this chapter shall be regarded as supplemental and additional to powers conferred by other laws, and may not be regarded as in derogation of any powers now existing.

76 Del. Laws, c. 187, § 2.;



§ 3312. Construction of chapter

This chapter, being necessary for the welfare of the State and its residents, shall be liberally construed to effect the purpose stated in § 3302(b) of this title.

76 Del. Laws, c. 187, § 2.;



§ 3313. Special taxes on real property as alternative to ad valorem taxes

(a) As an alternative to levying ad valorem taxes under this chapter, county council may levy special taxes on real property in a special development district to cover the cost of infrastructure improvements, including but not limited to costs defined in § 3301(3) of this title. In determining the basis for and amount of the tax, the cost of an improvement may be calculated and levied:

(1) Equally per front foot, lot, parcel, dwelling unit, or square foot;

(2) According to the value of the property as determined by the county, with or without regard to improvements on the property; or

(3) In any other reasonable manner that results in fairly allocating the cost of the infrastructure improvements.

(b) County council may provide by ordinance or resolution for:

(1) A maximum amount to be assessed with respect to any parcel of real property located within a special development district;

(2) A tax year or other date after which no further special taxes under this section shall be levied or collected on a parcel; and

(3) The circumstances under which the special tax levied against any parcel may be increased, if at all, as a consequence of delinquency or default by the owner of that parcel or any other parcel within the special development district.

(c) County council by ordinance or resolution may establish procedures allowing for the prepayment of special taxes under this section.

(d) Special taxes levied under this subsection shall be collected and secured in the same manner as general ad valorem real property taxes unless otherwise provided in the ordinance or resolution and shall be subject to the same penalties and the same procedure, sale, and lien priority in case of delinquency as is provided for general ad valorem real property taxes.

76 Del. Laws, c. 187, § 2.;



§ 3314. Bonds not to constitute general obligation debt

Bonds issued under this chapter are a special obligation of the county or Special Development District (SDD) and may not constitute a general obligation debt of the county, or a pledge of the county's full faith and credit or taxing power. Bonds are nonrecourse to property owners who purchase subject to a TIF or SDD. Property owners who purchase subject to a TIF or SDD shall only be responsible for TIF or SDD obligations determined by the individual assessment of their property.

76 Del. Laws, c. 187, § 2.;



§ 3315. Special Development District consistency with certified comprehensive plan

The use of lands in a Special Development District shall be consistent with the comprehensive plan for the area as certified pursuant to § 9103(f) of Title 29.

76 Del. Laws, c. 187, § 2.;



§ 3316. Limitation on ad valorem or special taxes within Special Development District

The levy of an ad valorem or special tax pursuant to § 3302(a)(2) or § 3313(a) of this title shall not be applicable to and shall not be imposed on special betterments property as defined in § 8101(e) of this title owner or leased by a public utility as defined in § 102(2) of Title 26.

76 Del. Laws, c. 187, § 2.;






CHAPTER 41. GOVERNMENT OF KENT COUNTY

Subchapter I General Provisions

§ 4101. Definitions

(a) As used in this part:

(1) "County" means Kent County.

(2) "County government" means the governing body of Kent County.

(b) Any reference in the Delaware Code or any other law of this State to the Receiver of Taxes and County Treasurer for Kent County shall be construed to mean the Department of Finance of Kent County as created by § 4123 of this title.

9 Del. C. 1953, § 4101; 77 Del. Laws, c. 247, § 5.;



§ 4102. Levy Court Districts in Kent County

(a) Kent County shall be divided into 6 Levy Court Districts, 1 additional Levy Court District is comprised of the County as a whole.

(b) The Levy Court Districts are established as follows:

(1) First Levy Court District — The First Levy Court District shall comprise: All that portion of Kent County, more particularly described by reference to the general highway map of Kent County, dated 1963 (revised January 1, 1978), and Sheet A of said highway map of Kent County, dated 1963 (revised August 1, 1974), prepared by the mapping section of the Division of Highways, bounded by a line beginning at the point on the center line of the boundary between the States of Delaware and Maryland, thence in an easterly direction along the center line of the boundary between New Castle County and Kent County in an easterly direction and northeasterly direction passing U.S. Route 13 and in a northerly direction to a point where the said boundary line between Kent County and New Castle County intersects with the center line of the boundary between the States of Delaware and New Jersey, thence continuing along the center line of the Delaware and New Jersey boundary in a southeasterly direction to a point opposite the center of the mouth of the Leipsic River, thence, in a westerly direction to the mouth of the Leipsic River and, thence with the center of the Leipsic River in a westerly direction to its northern junction with Little Duck Creek in the Town of Leipsic, thence in a southerly direction along the center line of the eastern boundary line of the Town of Leipsic, thence in a westerly direction along the center line of the southern boundary of the Town of Leipsic crossing State Route 9, thence in a northerly direction along the center line of the western boundary of the Town of Leipsic to its intersection with the center of Little Duck Creek, thence with the center of Little Duck Creek in a westerly direction to its point of intersection with the center line of U.S. Route 13, thence with the center line of U.S. 13 in a southerly direction to its point of intersection with County Road 100 (Denneys Road), thence with the center line of County Road 100 (Denneys Road) in a westerly, southerly and westerly direction to its point of intersection with the center line of County Road 104 (Kenton Road), thence along the center line of County Road 104 (Kenton Road), in a southeasterly direction to its intersection with the center of Mudstone Branch, thence with the center of Mudstone Branch in a southwesterly direction and the center of a tributary to Mudstone Branch in a southerly direction (being the northerly boundary of Enumeration District 195 and the easterly boundary of Enumeration District 194 respectively as shown on the Official 1980 Census Map) to a point in the center line of County Road 158, thence with the center line of County Road 158 in a southwesterly direction to its intersection with the center line of State Route 8 where it intersects with the center line of County Road 199, thence with the center line of County Road 199 in a southwesterly and southerly direction, crossing County Road 200, to its intersection with the center line of County Road 73, thence northeasterly with the center line of County Road 73 to its intersection with the center line of County Road 204, thence with the center line of County Road 204 in a southerly direction to its intersection with the center of Issac Branch, thence with the center of Issac Branch in an easterly direction to its intersection with the center of Almshouse Branch as shown on Sheet A of the general highway map of Kent County, Delaware, dated 1963 (revised August 1, 1974), thence with the center of Almshouse Branch in a southerly direction to its intersection with the center line of County Road 52, thence with the center line of County Road 53 in a westerly direction, crossing the intersection of County Road 228, thence in a northwesterly direction to its intersection with the center line of County Road 73 at Hazlettville, thence with the center line of County Road 73 in a northeasterly direction to its intersection with the center line of County Road 101, thence with the center line of County Road 101 in a northerly direction, crossing County Road 200 and State Route 8 to its intersection with the center line of County Road 171, thence with the center line of County Road 171 in a northwesterly direction, crossing the Conrail Railroad tracks to its intersection with the center line of County Road 98 and State Route 11 at Fords Corner, thence with the center line of County Road 98 in a westerly direction to its intersection with the center line of State Route 44, thence in a northwesterly direction along the center line of State Route 44 to its intersection with the center line of State Route 300 at Everetts Corner, thence in a westerly direction along the center line of U.S. Route 300 to its intersection with the center line of the boundary between the States of Delaware and Maryland, thence in a northerly direction along the center line of the common boundary of Delaware and Maryland through the Blackiston Wildlife Area to the point where the center line of the boundary of the States of Delaware and Maryland intersects with the center line of the boundary of Kent County and New Castle County which is the point and place of beginning.

(2) Second Levy Court District — The Second Levy Court District shall comprise: All that portion of Kent County, partially lying with the City of Dover and bounded as follows: All that portion of Kent County, more particularly described by reference to the general highway map of Kent County, dated 1963 (revised January 1, 1978), and Sheet A of said highway maps of Kent County, dated 1963 (revised August 1, 1974), prepared by the mapping section of the Division of Highways, bounded by a line beginning at a point which is the center line of State Route 8 and County Road 199 and from said point and place of beginning, following the center line of County Road 199 in a southwesterly direction, crossing County Road 200 and continuing in a southerly direction, to its intersection with the center line of County Road 73, thence northeasterly along the center line of County Road 73, to its intersection with the center line of County Road 204, thence southerly along the center line of County Road 204 to its intersection with the center of Issac Branch, thence northeasterly with the center of Issac Branch to its intersection with the center of a tributary to Issac Branch known as Almshouse Branch, thence southerly with the center of Almshouse Branch to its intersection with the center line of County Road 52, thence with the center line of County Road 52 in an easterly direction to its intersection with the western boundary of the Town of Wyoming, thence following the boundaries of the Town of Wyoming in a northerly and easterly direction to its intersection with the center line of Issac Branch, thence in an easterly direction along the center line of Issac Branch, crossing its intersections with County Road 195, Conrail Railroad tracks and County Road 190 (New Burton Road), to its intersection with the center line of the boundary separating the Towns of Wyoming and Camden, thence continuing along the meanderings of Issac Branch, also being the northerly boundary of the Town of Camden, to its intersection with the center line of U.S. Route 13, thence in a southwesterly direction along the center line of U.S. Route 13 to its intersection with the center line of Delaware Route 10 (Lebanon Road), thence in an easterly direction along the center line of Delaware Route 10 (Lebanon Road), to its intersection with the center line of U.S. 113-A, thence in a northerly direction along the center line of U.S. 113-A to a point in the center of the southerly boundary of the City of Dover as of June 30, 1981, which is also a portion of Issac Branch, thence with the southern boundary of the City of Dover in an easterly direction to its point of intersection with U.S. Route 113 (Bay Road), thence with the center line of U.S. Route 113 (Bay Road), in a northerly direction to its intersection with the center line of State Route 8 (Division and Forest Streets), thence westerly along the center line of State Route 8 (Division and Forest Streets) to its intersection with the center line of County Road 156 (Saulsbury Road), thence in a northerly direction along the center line of County Road 156 (Saulsbury Road) to its intersection with the center line of County Road 156 (McKee Road) to the point of its intersection with the center line of County Road 100 (Denneys Road), thence in a southwesterly direction along the center line of County Road 100 (Denneys Road) to its point of intersection with the center line of County Road 104, thence along the center line of County Road 104 in a southeasterly direction to a point in the center of Mudstone Branch, thence with the center of Mudstone Branch in a southwesterly direction and a tributary of Mudstone Branch in a southerly direction (being the northerly boundary of Enumeration District 195 and easterly boundary of Enumeration District 194 respectively, as shown on the Official 1980 Census Map) to a point in the center line of County Road 158, thence with the center line of County Road 158 in a southwesterly direction to its intersection with State Route 8 and County Road 199 which is the point and place of beginning.

(3) Third Levy Court District — The Third Levy Court District shall comprise: All that portion of Kent County, particularly described by reference to the general highway map of Kent County, Delaware, dated 1963 (revised January 1, 1978), and Sheet A of the said highway map of Kent County dated 1963, (revised August 1, 1974), prepared by the mapping section of the Division of Highways, bounded by a line beginning with the center line of the boundary between the States of New Jersey and Delaware at a point opposite the center line of the mouth of the Leipsic River and, thence in a westerly direction to the mouth of the Leipsic River and, thence with the center of the Leipsic River in a westerly direction to its intersection with the eastern boundary of the Town of Leipsic, thence in a southerly direction along the center of the eastern boundary of the Town of Leipsic, thence in a westerly direction along the center line of the southern boundary of the Town of Leipsic crossing State Route 9, thence in a northerly direction along the center line of the western boundary of the Town of Leipsic to its intersection with the center line of Little Duck Creek, thence with the center of Little Duck Creek in a westerly direction to its point of intersection with the center line of U.S. Route 13, thence with the center line of U.S. Route 13 in a southerly direction to its point of intersection with County Road 100 (Denneys Road) thence with the center line of County Road 100 (Denneys Road) in a westerly, southerly and westerly direction to its point of intersection with the center line of County Road 156 (McKee Road), thence southeasterly along the center line of County Road 156 (McKee Road) to its intersection with the center line of County Road 156 (Saulsbury Road), thence southerly along the center line of County Road 156 (Saulsbury Road) to its intersection with the center line of State Route 8 (Forest and Division Streets), thence easterly along the center line of State Route 8 (Forest and Division Streets), to its intersection with the center line of U.S. Route 13, thence southeasterly along the center line of U.S. Route 13 to its intersection with the center line of U.S. Route 113 (Bay Road), thence in a southeasterly direction along the center line of U.S. Route 113 (Bay Road) to its intersection with lands of the United States known as Dover Air Force Base, thence along the center line of said boundary in a northeasterly, southeasterly, easterly, southeasterly, easterly, and northerly direction to a point of its intersection with the center line of County Road 348 (Horsepond Road), thence with the center line of County Road 348 (Horsepond Road) to its intersection again with lands of the United States known as Dover Air Force Base, thence along the center line of said boundary in a northerly, easterly, and southerly direction to a point of intersection with the center line of County Road 348, thence easterly with the center line of County Road 348 to its intersection with State Route 9 at Postles Corner, thence southerly with the center line of State Route 9 to its intersection with the center line of U.S. Route 113 (Bay Road), thence southerly with the center line of U.S. Route 113 (Bay Road) to its intersection with the center of St. Jones River, thence with the center of St. Jones River in a southeasterly direction to its intersection with Delaware Bay, thence in an easterly direction to the boundary between the States of New Jersey and Delaware in Delaware Bay, thence with the New Jersey-Delaware boundary in a northerly and westerly direction to the point and place of beginning.

(4) Fourth Levy Court District — The Fourth Levy Court District shall comprise: All that portion of Kent County in Little Creek, East Dover, South Murderkill and Milford Hundreds and bounded as follows: Beginning at a point on the boundary between States of New Jersey and Delaware in the Delaware Bay opposite the mouth of the Mispillion River, thence in a westerly direction to the mouth of Mispillion River, which is also on the boundary between Kent and Sussex Counties, thence with the center of the boundary line between Kent and Sussex Counties, in a westerly direction to its intersection with the center line of U.S. Route 13, thence northerly along the center line of U.S. Route 13 to its intersection with the center line of County Road 116, thence with the center line of County Road 116 in an easterly direction to its intersection with the center line of County Road 434, thence northerly and northeasterly with the center line of County Road 434 to its intersection with the center line of County Road 429, thence northerly with the center line of County Road 429 crossing the Conrail Railroad tracks and County Roads 432, 431 and 430 to its intersection with the center line of County Road 35, thence northeasterly with the center line of County Road 35 to its intersection with the center line of County Road 388, thence in a northwesterly direction along the center line of County Road 388 to its intersection with the center line of County Road 33, thence in a northwesterly direction along the center line of County Road 33, to its intersection with the center line of County Road 371, thence in a southwesterly direction along the center line of County Road 371 to its intersection with the center line of U.S. Route 13, thence in a northerly direction along the center line of U.S. Route 13 to its intersection with the center line of U.S. Route 13A, thence in a northwesterly direction along the center line of U.S. Route 13A to a point approximately 755 feet north of its intersection with the center line of County Road 370, said point being the center line of its intersection with Double Run, thence in an easterly direction along the center line of Double Run, also being the northern boundary of Enumeration District 266 as shown on the Official 1980 Census Map, to its intersection with the center line of U.S. Route 13, thence with the center line of U.S. Route 13 in a northerly direction approximately 600 feet to a point in the center line of its intersection with an unnamed tributary of Double Run, said point being approximately 3,250 feet south of its intersection with County Road 30, thence along the center line of said tributary to the center line of its intersection of Double Run which is the southerly boundary of Enumeration District 234 as it appears on the Official 1980 Census Map, thence in an easterly direction along the center line of Double Run across its intersection with County Road 105, to its intersection with the center line of an unnamed tributary to Double Run, as it appears on the Official 1980 Census Map, thence in a northerly direction along the center line of said unnamed tributary, being also a portion of the easterly boundary of Enumeration District 233 as it appears on the Official 1980 Census Map, crossing its intersection with County Road 368 and continuing in a northwesterly direction to the intersection of the center line of an unnamed road at its easternmost point as shown on the Official 1980 Census Map, thence along the center line of said unnamed road in a westerly direction to its intersection with the center line of County Road 105, thence in a northerly direction along the center line of County Road 105 to its intersection with the center line of County Road 30, thence with the center line of County Road 30 in a northeasterly direction for approximately 4,750 feet to its intersection with the center of an unnamed tributary to Voshell Pond, thence northerly and northeasterly along the meanderings of said tributary, Voshell Pond and Tidbury Creek to its intersection with the center line of County Road 357 extended at Lebanon thence with the center line of County Road 357 extended and County Road 357 in an easterly direction to its intersection with the southerly boundary of lands of the United States known as Air Base Housing, thence with the boundary of land of the United States southeasterly, northerly, southeasterly and northeasterly to its intersection with the center line of U.S. Route 113 (Bay Road) thence with the center line of U.S. Route 113 (Bay Road) in a southeasterly direction crossing its intersection with the center line of State Route 9, thence in a southerly direction to its intersection with the center of the St. Jones River, thence with the center of the St. Jones River in a southeasterly direction to its intersection with Delaware Bay at the northerly boundary of the Town of Bowers, thence in an easterly direction to the boundary between the States of New Jersey and Delaware in Delaware Bay, thence with the New Jersey-Delaware boundary in a southerly direction to the point and place of beginning.

(5) Fifth Levy Court District — The Fifth Levy Court District shall comprise: All that portion of Kent County including parts of West Dover, North Murderkill and East Dover Hundreds and bounded as follows: Beginning at a point where the center line of County Road 52 intersects with the center of Almshouse Branch, thence southerly with the center of Almshouse Branch, also being the westerly boundary of Enumeration District 260 as shown on the Official 1980 Census Map, to its intersection with the center of a tributary to Almshouse Branch, thence southeasterly along the center of said tributary to its intersection with the center line of an unnamed road, thence easterly along the center line of said unnamed road, also being the southerly boundary of Enumeration District 260, to its intersection with the center line of County Road 125 thence southerly with the center line of County Road 125 to a power line which is also the northwesterly boundary of Enumeration District 262, thence southwesterly along the Enumeration District boundary to its intersection with the center line of County Road 232, thence southeasterly along the center line of County Road 232 to the center of an unnamed branch of Tidbury Creek being also the westerly boundary of Enumeration District 262, thence southerly along the meanderings of the said branch to its intersection with the center line of County Road 236, thence westerly along the center line of County Road 236 to its intersection with the center line of County Road 235, thence southerly along the center line of County Road 235 to its intersection with the center line of County Road 109, thence southwesterly with the center line of County Road 109 to its intersection with the center line of County Road 108, thence southeasterly along the center line of County Road 108 to its intersection with the center line of County Road 239, thence southeasterly with the center line of County Road 239 to a point in the center of Hudson Branch, thence in an easterly direction along the center of Hudson Branch, also being the northern boundary of Enumeration District 269 as shown on the Official 1980 Census Map, to the center of a power line, thence southerly along the center of said power line, also being the easterly boundary of Enumeration District 269, to a point in the center line of County Road 239, thence with the center line of County Road 239 in an easterly direction to its intersection with the center line of the Conrail Railroad tracks, thence in a northerly direction along the center line of the Conrail Railroad tracks to a point in the center of Hudson Branch, thence northeasterly and easterly along the center of Hudson Branch, also being the northerly boundary of Enumeration District 268 as shown on the Official 1980 Census Map, to its intersection with the center line of U.S. Route 13, thence in a northerly direction along the center line of U.S. Route 13 to its intersection with the center line of U.S. Route 13 to its intersection with the center line of U.S. Route 13A, thence in a northwesterly direction along the center line of U.S. Route 13A to a point approximately 755 feet north of its intersection with the center line of County Road 370, said point being the center line of its intersection with Double Run, thence in an easterly direction along the center line of Double Run, also being the northern boundary of Enumeration District 266 as shown on the Official 1980 Census Map, to its intersection with the center line of U.S. Route 13, thence with the center line of U.S. Route 13 in a northerly direction approximately 600 feet to a point in the center line of its intersection with an unnamed tributary of Double Run, said point being approximately 3,250 feet south of its intersection with County Road 30, thence along the center line of said tributary to the center line of its intersection with Double Run which is the southerly boundary of Enumeration Districts 233 and 234 as they appear on the Official 1980 Census Map, thence continuing in an easterly direction along the center line of Double Run across its intersection with County Road 105, to its intersection with the center line of an unnamed tributary to Double Run, as it appears on the Official 1980 Census Map, thence in a northerly direction along the center line of said unnamed tributary being also a portion of the easterly boundary of Enumeration District 233 as it appears on the Official 1980 Census Map, crossing its intersection with County Road 368 and continuing in a northwesterly direction to the intersection of the center line of an unnamed road at its easternmost point as shown on the Official 1980 Census Map, thence along the center line of said unnamed road in a westerly direction to its intersection with the center line of County Road 105, thence in a northerly direction along the center line of County Road 105 to its intersection with the center line of County Road 30, thence with the center line of County Road 30 in a northeasterly direction for approximately 4,750 feet to its intersection with the center of an unnamed tributary to Voshell Pond, thence northerly and northeasterly along the meanderings of said tributary, Voshell Pond and Tidbury Creek to its intersection with the center line of County Road 357 extended at Lebanon, thence with the center line of County Road 357 extended and County Road 357 in an easterly direction to its intersection with the southern boundary of the lands of the United States of America, known as Air Base Housing, thence with the boundary of the lands of the United States of America, known as Air Base Housing, thence with the boundary of the lands of the United States of America southeasterly, northerly and northeasterly to its intersection with the center line of U.S. Route 113, thence with the center line of U.S. Route 113 in a southeasterly direction to its intersection with the center line of State Route 9, thence with the center line of State Route 9 in a northerly direction to its intersection with County Road 348, thence with the center line of County Road 348 to its intersection with lands of the United States of America, known as Dover Air Force Base, thence in a northerly, westerly, southerly, westerly, southerly and westerly direction with the lands of the United States to its intersection with the center line of U.S. Route 113, thence with the center line of U.S. Route 113 in a northwesterly direction to its intersection with the southerly boundary of the City of Dover as of June 30, 1981, thence southwesterly along the center line of the City of Dover boundary to a point in the center line of U.S. Route 113-A, thence in a southerly direction to a point where the center line of U.S. Route 113-A intersects with the center line of State Route 10, thence in a westerly direction along the center line of State Route 10, to its intersection with the center line of U.S. Route 13, thence in a northerly direction along the center line of U.S. Route 13 to its intersection with the center line of Issac Branch, which is also the northern boundary of the Town of Camden, thence in a westerly direction along the meanderings of Issac Branch crossing its intersection with County Road 190 (New Burton Road), Conrail Railroad tracks and County Road 195, thence continuing along the northwesterly, westerly and southwesterly boundary of the Town of Wyoming to its intersection with the center line of County Road 52, thence in a westerly direction along the center line of County Road 52, to its intersection with the center of Almshouse Branch which is the point and place of beginning.

(6) Sixth Levy Court District — The Sixth Levy Court District shall comprise: All that portion of Kent County in Mispillion, South Murderkill and North Murderkill Hundreds lying within the following boundaries: Beginning at a point on the center line of the boundary between the State and State of Maryland which intersects with the center line of the boundary between Kent County and Sussex County and continuing in an easterly direction, to the center line of U.S. Route 13, thence northerly along the center line of U.S. Route 13 to its intersection with the center line of County Road 116, thence with the center line of County Road 116, in an easterly direction to its intersection with the center line of County Road 434, thence northerly and northeasterly with the center line of County Road 434 to its intersection with the center line of County Road 429, thence northerly with the center line of County Road 429 crossing the Conrail Railroad tracks and County Roads 432, 431, 430 to its intersection with the center line of County Road 35, thence northeasterly with the center line of County Road 35 to its intersection with County Road 388, thence northwesterly to its intersection with the center line of County Road 33, thence with the center line of County Road 33 in a northwesterly direction to its intersection with the center line of County Road 371, thence in a southwesterly direction along the center line of County Road 371 to its intersection with U.S. Route 13, thence in a northerly direction with the center line of U.S. Route 13 to a point in the center of Hudson Branch, thence westerly and southwesterly along the center of Hudson Branch, also being the northerly boundary of Enumeration District 268 as shown on the Official 1980 Census Map, to its intersection with the center line of the Conrail Railroad tracks, thence southerly along the center line of the Conrail Railroad tracks to its intersection with the center line of County Road 239, thence westerly with the center line of County Road 239 to the center of a power line as shown on the Official 1980 Census Map, thence with the center of said power line in a northerly direction to its intersection with the center of Hudson Branch, thence westerly with the center of Hudson Branch, also being the northerly boundary of Enumeration District 269 as shown on the Official 1980 Census Map, to its intersection with the center line of County Road 239, thence northwesterly along the center line of County Road 239 to its intersection with the center line of County Road 108, thence northwesterly along the center line of County Road 108 to its intersection with the center line of County Road 109, thence northeasterly with the center line of County Road 109 to its intersection with the center line of County Road 235, thence northerly along the center line of County Road 235 to its intersection with the center line of County Road 236, thence easterly along the center line of County Road 236 to its intersection with the center of an unnamed branch of Tidbury Creek being also the westerly boundary of Enumeration District 262 as shown on the Official 1980 Census Map, thence northerly along the meanderings of said branch to its intersection with the center line of County Road 232, thence northwesterly along the center line of County Road 232 to a power line which is also the northwesterly boundary of Enumeration District 262 as shown on the Official 1980 Census Map, thence northeasterly along the northwesterly boundary of Enumeration District 262 to its intersection with the center line of County Road 125, thence northerly along the center line of County Road 125 to its intersection with the center line of an unnamed road, thence in a westerly direction along the center line of said unnamed road, also being the southerly boundary of Enumeration District 260 as shown on the Official 1980 Census Map, to its intersection with the center of a tributary of Almshouse Branch, thence northwesterly along the center of said tributary to its intersection with the center of Almshouse Branch, thence northerly along the center of Almshouse Branch, also being the westerly boundary of Enumeration District 260 as shown on the Official 1980 Census Map, to its intersection with the center line of County Road 52, thence westerly with the center line of County Road 52 to its intersection with the center line of County Road 73 at Hazlettville, thence in a northeasterly direction along the center line of County Road 73 to its intersection with the center line of County Road 101, thence in a northerly direction along the center line of County Road 101 crossing State Route 8 to its intersection with County Road 171, thence in a northwesterly direction along the center line of County Road 171 to its intersection with the center line of State Route 11 and the center line of County Road 98, thence southwesterly with the center line of County Road 98 crossing County Road 175 to its intersection with the center line of State Route 44, thence northwesterly with the center line of State Route 44 to its intersection with the center line of State Route 300 at Everett's Corner, thence in a westerly direction along the center line of State Route 300 to the center line of the boundary between the State and the State of Maryland, thence in a southerly direction following the center line of the boundary between the State and the State of Maryland through the Town of Marydel and continuing in a southerly direction to the point where the said boundary intersects with the center line of the common boundary of Kent County and Sussex County, which is the point and place of beginning.

(7) Seventh Levy Court District — The boundaries of the Seventh Levy Court District shall comprise all of Kent County.

22 Del. Laws, c. 50, § 1; 24 Del. Laws, c. 52, § 1; Code 1915, § 1013; 31 Del. Laws, c. 13, § 2; 40 Del. Laws, c. 126, § 1; Code 1935, §§ 1147, 1184; 44 Del. Laws, c. 85, § 1; 9 Del. C. 1953, § 301; 55 Del. Laws, c. 85, § 3A; 55 Del. Laws, c. 197, § 1; 63 Del. Laws, c. 190, § 1.;



§ 4103. Election, qualifications and term of officials of the county governing body

(a) In Kent County, the governing body shall consist of 7 elected officials, 1 from each of the Representative Districts as were in effect at the election of 1980, with certain minor changes in the lines so as to comply with the 1 man 1 vote requirement, as described in § 4102(b) of this title, together with 1 elected official from the County as a whole. Each such official must be a resident of the Levy Court District from which such official is elected, and must have been such for at least 1 year before such official is elected, be a citizen of the United States, be a qualified elector of the County and be elected by the qualified voters of the District. The term of office shall be for 4 years. The Levy Court commissioners elected in the election of 1980 from the old 30th, 31st and 34th Representative Districts, now the First, Third and Fifth Levy Court Districts, shall continue to serve out the unexpired portion of their terms and shall represent the 1st, 3rd and 5th Levy Court Districts until the first Tuesday in January, 1985. Levy Court commissioners for the old 32nd, 33rd and 35th Representative Districts, now the Second, Fourth and Sixth Levy Court Districts, together with the Levy Court commissioner for the County as a whole, shall be elected for 4-year terms at the election in 1982. At each subsequent election, the Levy Court commissioners elected shall serve for a 4-year term.

(b) In the event that a primary election is necessary in any Levy Court District, only the qualified voters of the said Levy Court District in which such primary election is held, shall be eligible to vote in said primary.

(c) The office of an elected official shall become vacant upon the elected official's death, resignation, removal from office in any manner authorized by law, or forfeiture of the office. The elected official's office will be forfeited if at any time during the elected official's term of office the elected official:

(1) Lacks any qualification for the office prescribed by this chapter or other law of the State, including residence in the district from which the elected official was elected;

(2) Violates any express prohibition of this title; or

(3) Is convicted of a crime involving moral turpitude.

(d) If the office of an elected official becomes vacant, a temporary official shall be appointed by the majority vote of the remaining body of elected officials until the special election provided for in § 303 of this title shall have been completed. The special election shall be held within 6 months of the occurring of the vacancy. The county government shall prescribe by ordinance the procedures for the special election, which procedures shall not be inconsistent with the provisions of Title 15. The Kent County Chairperson of each political party that had State ballot status at the preceding general election, or, if there is no Kent County Chairperson, the State Chairperson of that political party, shall without primary, be eligible to file with the Kent County Department of Elections the name of 1 eligible candidate for the vacant office. The President of the county government shall issue a Writ of Election to the Kent County Department of Elections, which shall conduct the special election in accordance with the county ordinance.

Code 1852, §§ 66, 68; 21 Del. Laws, c. 22, § 4; Code 1915, §§ 1037, 1056; 31 Del. Laws, c. 13, § 4; Code 1935, §§ 1185, 1224; 9 Del. C. 1953, § 304; 55 Del. Laws, c. 197, § 2; 56 Del. Laws, c. 103, § 5; 56 Del. Laws, c. 241, § 1; 63 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 293, § 1; 73 Del. Laws, c. 63, § 1.;



§ 4104. Salaries of elected officials of the county governing body

(a) In Kent County each of the elected officials of the county governing body shall receive a salary in an amount to be set by ordinance of the Kent County Levy Court.

(b) The salaries of the officials shall be paid in equal semimonthly installments in Kent County by warrants according to the form prescribed by the county government.

(c) Such officials shall not receive any other compensation for services performed by them, or any of them, in the office of elected official.

21 Del. Laws, c. 22, § 5; 22 Del. Laws, c. 50, § 5; 22 Del. Laws, c. 53, § 1; 22 Del. Laws, c. 54, § 5; 22 Del. Laws, c. 276, § 1; 22 Del. Laws, c. 279, § 1; 23 Del. Laws, c. 39, § 1; 27 Del. Laws, c. 50; Code 1915, §§ 1018, 1040, 1049; 28 Del. Laws, c. 76, § 6; 31 Del. Laws, c. 13, § 8; 40 Del. Laws, c. 126, § 6; Code 1935, §§ 1152, 1189, 1199; 45 Del. Laws, c. 110, § 1; 45 Del. Laws, c. 122, §§ 1, 2; 46 Del. Laws, c. 298, § 1; 9 Del. C. 1953, § 309; 49 Del. Laws, c. 290, § 1; 50 Del. Laws, c. 421, § 1; 51 Del. Laws, c. 277; 52 Del. Laws, c. 174, § 8; 53 Del. Laws, c. 222, § 9; 54 Del. Laws, c. 23, § 4; 54 Del. Laws, c. 215, § 10; 55 Del. Laws, c. 85, §§ 3A, 3B; 57 Del. Laws, c. 692, § 1; 61 Del. Laws, c. 506, § 1; 65 Del. Laws, c. 163, § 3; 67 Del. Laws, c. 255, § 1.;



§ 4105. Redistricting required

It shall be the mandatory duty of the Kent County Levy Court to redistrict the Kent County Levy Court Districts described at § 4102(b) of this title after each regular United States decennial census commencing with the 1990 United States decennial census. Nothing herein shall operate to change the number of Levy Court Districts established at § 4102(a) of this title.

67 Del. Laws, c. 235, § 1.;



§ 4106. Redistricting procedures

(a) Whenever a changing of the boundaries of the Levy Court Districts is required by § 4105 of this title, the Levy Court shall, within 60 days after the official reporting of the federal decennial census by the President to Congress, appoint 7 electors of the County who shall comprise a Redistricting Commission. The members of the Redistricting Commission shall be appointed by the Levy Court, 1 from each of the Levy Court Districts of the County, and shall not be employed by the County in any other capacity. No more than 4 of the members shall be affiliated with the same political party.

(b) Within 90 days of being appointed, the Redistricting Commission shall file with the President of the Levy Court, or the President's designee, a report containing a recommended plan for adjusting the Levy Court District boundaries of Districts 1 through 6 to comply with the following specifications:

(1) Each District shall contain contiguous territory;

(2) Each District shall contain as nearly as possible the same number of inhabitants and no District shall deviate in population more than 15% from the average population for the 6 Districts, the average to be obtained by dividing the number 6 into the total population of the County according to the most recent decennial census.

The 7th District shall constitute all of Kent County.

(c) The report of the Redistricting Commission shall include a map and a written description of the Levy Court Districts recommended and shall be in the form of a proposed ordinance. Once filed with the President of the Levy Court, or the President's designee, the report shall be treated as an ordinance introduced by a member of the Levy Court.

(d) The procedure for the Levy Court's consideration of the report shall be the same as for other ordinances, and the Levy Court is empowered to modify the recommended plan subject, however, to the standards set forth in subsection (b) of this section.

(e) The Levy Court shall adopt a redistricting ordinance within 60 days after the report of the Redistricting Commission has been filed with the President of the Levy Court or the President's designee. If a redistricting ordinance has not been adopted by the Levy Court within 60 days of filing the report by the Redistricting Commission, the redistricting plan as submitted by the Redistricting Commission shall become effective as if it had been adopted by the Court.

(f) The Levy Court is authorized to make those adjustments to the new Levy Court boundaries approved by enactment of County Ordinance No. 91-07 which have been identified by the Kent County Department of Elections as being necessary to bring their boundaries into harmony with new House and Senate District boundaries; provided, however, that no change shall be made which would have the effect of moving the total population of any Levy Court District above or below its legally required maximum or minimum population.

67 Del. Laws, c. 235, § 1; 68 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4107. Early termination of terms of office

The term of any Levy Court Commissioner (except the commissioner representing the 7th Levy Court District which is comprised of the County as a whole) which would not otherwise terminate on the first Tuesday in January following the election of Commissioners immediately following a redistricting shall terminate on such date, if, as a result of redistricting of the Levy Court, a Commissioner is placed in the same District as another member of the Levy Court whose term does not expire at the same time, otherwise the Commissioner shall continue to represent the new District in which the Commissioner resides until the expiration of the term of office.

67 Del. Laws, c. 235, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Powers and Duties

§ 4110. General powers; county government procedures; ordinances

(a) In addition to the powers specifically enumerated by statutes in this title and elsewhere, the government of Kent County shall assume and have all powers which under the Constitution of the State it would be competent for the General Assembly to grant by specific enumeration, and which are not denied by statute, including, but not limited to, any powers conferred prior to July 3, 1985, the General Assembly upon Kent County, or upon the Levy Court of Kent County, or upon the Levy Court Commissioners of Kent County, or upon the officers or employees of Kent County, or upon counties generally, or upon Levy Court Commissioners generally or upon the Levy Court generally.

(b) This grant of power includes the power to:

(1) Fix a tax rate upon the assessed valuation of all real property in Kent County, subject to assessment by the County;

(2) Fix an additional tax rate upon the assessed valuation of all real property, subject to assessment, located in unincorporated areas in Kent County for the limited purpose of providing financial support for public safety services to be provided by the County, or its agents to unincorporated areas of Kent County; and

(3) Add surcharges on any application for a building permit issued by the county:

a. In an amount not to exceed .5% of the construction value applicable to said building permit application to provide funding for volunteer fire companies; and

b. In an amount not to exceed 1.25% of the construction value applicable to said building permit application to provide funding for the local share of any school capital construction program having received a Certification of Necessity from the Secretary of Education of the Department of Education pursuant to § 7510 of Title 29, as amended; provided however, this surcharge shall not be applicable to an application for a building permit having a construction value of $30,000 or less and such application is made after the issuance of the original certificate of occupancy.

(c) This grant of power does not include the power to enact private or civil law concerning civil relationships, except as incident to the exercise of an expressly granted power, and does not include the power to define and provide for the punishment of felonies.

(d) This grant of power does not repeal or modify the doctrine of sovereign immunity as it now exists so as to broaden or increase the limitations of legal actions against Kent County.

(e) This grant of power includes the right of the Levy Court to receive moneys or grants from this State or the United States; and the Levy Court may enter into agreements or contracts with this State or the United States relating to such moneys or grants. The Levy Court may enact resolutions providing for programs and services for purposes for which the federal or state funds are granted to the County and to spend out of County funds any share required as a condition of the grants.

(f) The powers of Kent County shall be construed liberally in favor of the County, and specific mention of particular powers in this title shall not be construed as limiting in any way the general powers stated herein.

(g)(1) The county government shall meet regularly. The place and dates of such meetings shall be established by the county government as a part of the rules of procedure adopted for the conduct of its meetings. Special meetings may be held on the call of the President of the county government or of a majority of the members of the county government in accordance with rules adopted as a part of the rules of procedure of the county government.

(2) The county government shall determine its own rules and order of business and shall provide for keeping a journal of its proceedings which shall be a public record.

(3) Voting, except on procedural motions, shall be on roll call and the ayes and nays shall be recorded in the journal. A majority of all members of the county government shall constitute a quorum, but a smaller number may adjourn from time to time and may compel the attendance of absent members in the manner and subject to the penalties prescribed by the rules of the county government. No action of the county government, except as otherwise provided in this title, shall be valid or binding unless adopted with the concurrence of a majority of all of the members of the county government.

(h) All actions of the county government which shall have the force of law shall be by ordinance.

(i)(1) Every proposed ordinance shall be introduced in writing and in the form required for final adoption. No ordinance, except those relating to the budget or appropriation of funds and those relating to the adoption or revisions of the County Code, shall contain more than 1 subject which shall be clearly expressed in its title. The enacting clause shall be "The County of Kent hereby ordains." Any ordinance which repeals or amends an existing ordinance or part of the County Code shall set out in full that part of the ordinance, sections or subsections to be repealed or amended, and shall indicate the matter to be omitted by enclosing it in brackets and shall indicate new matter by underscoring or by italics.

(2) An ordinance may be introduced by any member at any regular or special meeting of the county government. Upon introduction of any ordinance, the Clerk of the county government shall distribute a copy to each elected official of the county governing body and to the County Administrator; shall file a reasonable number of copies in the office of the Clerk of the county government and such other public places as the county government may designate; shall, in 1 newspaper in general circulation in the county, publish in bold type the ordinance or the title thereof together with a notice setting out the time and place for a public hearing thereon by the county government; and shall produce a sufficient number of copies thereof to meet reasonable demands therefor by interested citizens and others who may be affected by such ordinance. The public hearing shall follow the publication by at least 7 days, may be held separately or in connection with a regular or special county government meeting and may be adjourned from time to time, and all persons interested shall have a reasonable opportunity to be heard. The county government may make rules governing the holding of public hearings. After the public hearing, the county government may adopt the ordinance with or without amendment or reject it, but if it is amended as to any matter of substance which is not embraced within the title of the ordinance, the county government may not adopt it until the ordinance or its amended sections have been subjected to all of the procedures hereinbefore required in the case of a newly-introduced ordinance. As soon as practicable after adoption of any ordinance, the Clerk of the county government shall number the ordinance and have it, or its title, published again, 1 time in a newspaper of general circulation in the County, together with a notice of its adoption.

(3) Except as otherwise provided in this title, every adopted ordinance shall become effective immediately unless the ordinance itself stipulates a different date.

(j) To meet a public emergency affecting life, health, property or the public peace, the county government may adopt emergency ordinances, but such ordinances may not levy taxes, grant, review or extend a franchise, or authorize the borrowing of money except to issue emergency notes as provided by law. An emergency ordinance shall be introduced in the form and manner prescribed for ordinances generally, except that it shall be plainly designated as an emergency ordinance and shall contain, after the enacting clause, a declaration stating that an emergency exists and describing it in clear and specific terms. An emergency ordinance may be adopted with or without amendment or rejected at the meeting at which it is introduced. After its adoption, the ordinance shall be published and printed as prescribed for other adopted ordinances. It shall become effective immediately upon adoption or at such later time as it may specify. An emergency ordinance may be repealed by adoption of a repealing ordinance in the same manner specified in this section for adoption of emergency ordinances.

(k) The Clerk of the county government shall authenticate by his or her signature and record in full, in a properly indexed book kept for that purpose, all ordinances and resolutions adopted by the county government.

(l) The surcharges otherwise added by paragraph (b)(3) of this section shall not be added to building permits applied for by an organization exempt from tax under § 501(c)(3) of the federal Internal Revenue Code [26 U.S.C. § 501(c)(3)] which provides owner-occupied housing to low and moderate income households by rehabilitating residential properties and reselling said properties without profit, nor to the Delaware State Housing Authority nor to any applicant funded by the Delaware State Housing Authority.

65 Del. Laws, c. 101, § 1; 65 Del. Laws, c. 450, § 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 92, § 1; 75 Del. Laws, c. 408, §§ 1, 2, 4.;



§ 4111. Creation of debt; authorization, procedures, debt limitation and anticipation borrowing

(a) The Levy Court shall exercise all powers of Kent County in connection with the creation of debt, and shall have the power to authorize the issuance of bonds and notes of Kent County to finance the cost of any object, program or purpose for which Kent County, or any officer, department, board or agency thereof, is, by this title or by any other law, authorized to raise, appropriate or expend money, or for the implementation and performance of functions, programs and purposes specified in this title or in any other law applicable to Kent County; provided, however, that the Levy Court shall not have authority to create or to authorize the creating of any bonded indebtedness for any of the following purposes: The payment of any operating expenses; the payment of any judgment resulting from the failure of the County to pay any item of operating expense; or the payment for any equipment or any public improvements of a normal life of less than 3 years. The foregoing limitations shall not apply should the Levy Court unanimously declare the existence of an emergency due to public calamity.

(b) The powers conferred by this subchapter shall be in addition to and not in substitution for or in limitation of the powers conferred by any other law. Bonds and notes may be issued under this subchapter for any object or purpose for which Kent County is by this chapter or any other law authorized to raise or appropriate or expend money notwithstanding that any other law may provide for the issuance of bonds or notes for the same or like purposes and without regard to the requirements, restrictions or other provisions contained in any other law. Bonds and notes may be issued under this subchapter notwithstanding any debt or other limitation prescribed by any other law, and the mode and manner of procedure for the issuance of bonds and notes and the adoption of the ordinance authorizing issuance of the bonds or notes under this chapter need not conform to the provisions of any other law or any other provision of this chapter.

(c) Bonds and notes issued pursuant to this subchapter shall be authorized by ordinance of the Levy Court approved by not less than 5/7 of all of the members thereof. Each such ordinance shall state in brief and general terms the objects or purposes for which the debt is to be incurred and the maximum aggregate principal amount of debt to be incurred for each such object or purpose. Such ordinance, or a subsequent resolution of the Levy Court, shall specify, or may delegate authority to the County Administrator to determine, with respect to any bonds and notes; their date or dates; their maturity; the security therefor, if any, including a pledge of the County's full faith and credit, federal or state grants or other revenues or property; provisions for either serial or term bonds; sinking fund or other reserve fund requirements, if any; provisions for redemption prior to maturity, if any, with or without premium; the interest rate or rates and any limitations with respect thereto or the manner of their determination; the times and place or places within or without this State for the payment of principal and interest; the method of execution; the form; provisions for the consolidation of debt authorized for several objects and purposes pursuant to 1 or more ordinances into 1 consolidated issue; provisions for the receipt and deposit or investment of any good faith deposit; provisions for the public or private sale of the debt instruments; and such other terms and conditions as the Levy Court may determine to be in the best interest of the County. Debt incurred by the County pursuant to this subchapter may be represented by uncertificated obligations of the County which may be applicable to bonds and notes which are permitted to be issued under this subchapter, and the Levy Court by resolution may determine, or it may delegate authority to the County Administrator to determine, all procedures appropriate to the establishment of a system of issuing uncertificated debt.

(d) The Levy Court may pledge the full faith and credit of the County to secure the payment of the principal, interest and premium, if any, on any debt incurred pursuant to this subchapter and/or may pledge any other security therefor. With respect to any debt to which the County's full faith and credit is pledged, the authorizing ordinance and the debt instruments issued shall contain the declaration that the principal, interest and premium, if any, are to be paid by ad valorem taxes on all real property subject to taxation by the County without limitation as to rate or amount and that the full faith and credit of the County are pledged for payment. The Levy Court shall annually levy and collect a tax ad valorem upon all property taxable by the County sufficient to pay the principal of and interest on each bond or note secured by the County's pledge of its full faith and credit as such principal and interest become due; provided, however, such tax may be reduced by the amount of other moneys appropriated and actually available for such purpose or provided for by local or special assessments or local service taxes.

(e) The outstanding general obligation bonded indebtedness of Kent County secured by the full faith and credit of the County may not exceed 12 percent of the assessed valuation of all real property subject to taxation within the County. The outstanding bonded indebtedness of the County not secured by the County's full faith and credit is without limitation as to amount.

(f) The proceeds from the sale of bonds and notes issued under this subchapter shall be used only for the object or purpose or objects or purposes specified in the ordinance authorizing such bonds or notes for the payment of the principal of and interest on temporary loans made in anticipation of the sale of such bonds or notes. If for any reason any part of such proceeds are not applied to or are not necessary for such purposes, such unexpended part of such proceeds shall be applied to the payment of the principal of or interest on such bonds or notes no later than the earliest date on which such bonds or notes may be called for redemption without premium.

(g) All bonds, notes or other evidences of indebtedness issued pursuant to this subchapter shall recite that they are issued for a purpose or purposes as specified in the authorizing ordinance or resolution and that they are issued pursuant to the terms of the Constitution and laws of this State and the County. Upon the sale and delivery of any such bonds, notes or other evidences of indebtedness against payment, such recitals shall be conclusive as to the right, power and authority of the County to issue the same and of the legality, validity and enforceability of the obligation of the County to pay principal of and interest on the same. In case any County official whose signature or a facsimile thereof shall appear on any such bonds, notes or other evidences of indebtedness shall cease to be such officer before the delivery of such obligation, or in case the seal of the County which appears on any such obligation shall change before the delivery of such obligation, such signature, seal or facsimile thereof shall nevertheless be valid and sufficient for all purposes as if such officer had remained in office and as if such seal had not changed. The legality, validity and enforceability of such bonds, notes or other evidences of indebtedness shall never be questioned in any court of law or equity by the County or any person after the issuance, execution and delivery against payment for the same. All such bonds, notes and other evidences of indebtedness are hereby declared to have all the qualities and incidents of negotiable instruments under the Commercial Code of this State.

(h) Notwithstanding any limitations herein to the contrary, the Levy Court may borrow in the anticipation of the collection of taxes or other revenues budgeted for any purposes for which taxes are levied.

43 Del. Laws, c. 106, § 1; 47 Del. Laws, c. 252, § 1; 9 Del. C. 1953, § 4111; 49 Del. Laws, c. 340; 54 Del. Laws, c. 53; 55 Del. Laws, c. 123; 56 Del. Laws, c. 83, § 1; 62 Del. Laws, c. 297, § 1; 65 Del. Laws, c. 101, § 2.;



§ 4112. Employment by county officers of a chief deputy and clerks

The county government may authorize any county officer to employ a chief deputy and such clerical assistance as may, in the judgment of the county government, be necessary, and may fix their compensation. The compensation shall be paid by warrants according to the form to be prescribed by the county government, and drawn on the Receiver of Taxes and County Treasurer.

31 Del. Laws, c. 13, § 16; 32 Del. Laws, c. 67, § 1; Code 1935, § 1191; 44 Del. Laws, c. 100, § 2; 9 Del. C. 1953, § 4112; 51 Del. Laws, c. 103, § 1.;



§ 4113. Mileage and expenses of county officers and employees

The county government may pay mileage, as provided in § 9121 of this title, to county officers, including deputies and clerks, for travel in the necessary conduct of county business as well as expenses actually incurred in the carrying out of such county business. This section shall not be construed to allow the payment of mileage to officials, deputies or clerical assistants to or from their home and their place of employment.

Code 1935, § 1191; 44 Del. Laws, c. 100, § 2; 9 Del. C. 1953, § 4113.;



§ 4114. Employment of Courthouse janitor

The county government may employ and fix the compensation of a janitor or janitors for the proper care of the County Courthouse.

31 Del. Laws, c. 13, § 16; 32 Del. Laws, c. 67, § 1; Code 1935, § 1231; 9 Del. C. 1953, § 4114.;



§ 4115. Removal of appointed officers; appeal

(a) The county government may remove from office any person appointed by it, for sufficient cause shown, and after due hearing.

(b) Any person so removed may appeal from the decision of the county government to the Superior Court, which shall, upon such appeal, either affirm or overrule the decision of the county government. If the decision be overruled, the person appealing shall be remitted to that person's office or employment and shall be entitled to all arrears of compensation.

31 Del. Laws, c. 13, § 17; Code 1935, § 1234; 9 Del. C. 1953, § 4115; 70 Del. Laws, c. 186, § 1.;



§ 4116. Sinking fund

The county government may create a sinking fund for public buildings, public improvements, and public works generally, and for such purposes may open a special bank account in the name of the Receiver of Taxes and County Treasurer of the County and may deposit therein such sums at such times as the county government deems advisable. The money in such fund shall be paid out upon warrants as other county moneys are paid out according to law, at such times and in such amounts and for the above stated purposes or for any of such purposes, as the county government shall determine.

9 Del. C. 1953, § 4116; 56 Del. Laws, c. 103, § 1.;



§ 4117. County Engineer and other employees; appointment and duties

(a) The county government may appoint a County Engineer for such term, and at such compensation as it deems proper. The County Engineer shall be responsible for and have general supervision over all public engineering work in the County including, but not limited to, the construction of sanitary sewers, trunk lines, sewerage disposal plants, sanitary sewer systems in general and maintenance thereof, drainage, construction, lighting service and other projects of a public nature.

(b) The county government may employ, for such periods and for such compensation as it deems proper, such draftsmen, rodmen, and assistants as, in its opinion, are necessary to carry on such public work.

9 Del. C. 1953, § 4117; 56 Del. Laws, c. 103, § 2.;



§ 4118. Dumping of garbage, rubbish, ashes or other waste material

The county government may regulate or prohibit the dumping of garbage, rubbish, ashes or other waste material in or upon land within the County outside of any incorporated municipality and, for that purpose, enact and from time to time amend or rescind, suitable ordinances, rules or regulations.

9 Del. C. 1953, § 4118; 56 Del. Laws, c. 103, § 3.;



§ 4119. Rivers, creeks, or small runs; widening, straightening

(a) In case the county government, upon the advice of the County Engineer, deems it advisable to widen, straighten or alter the course of any part of any small run, river or creek in the County; the county government and the County Engineer may enter upon any land for the purpose of surveying and locating the changes necessary to widen, straighten or alter the course of any part of such river, run or creek.

(b) Any person owning land which it will be necessary to procure for such purpose may dedicate the same for such purpose, and the county government may enter into negotiations with the owner or owners for that purpose, and may secure the necessary conveyance or dedication of the land. The county government may also purchase the land from the owner or owners thereof upon such terms as the county government deems advisable. All conveyances and dedications shall be to the State, for the use of Kent County, and all conveyances, dedications and other papers relating to the acquirement of such land for such purpose shall be and remain a part of the records of the office of the County Engineer.

9 Del. C. 1953, § 4119; 56 Del. Laws, c. 103, § 4.;



§ 4120. Emergency dispatch center

The county government may establish and maintain an emergency dispatch center to be used in connection with fire, ambulance, rescue services, and other emergencies which occur throughout the County.

9 Del. C. 1953, § 4120; 58 Del. Laws, c. 488.;



§ 4121. State or federal aid and programs

The Kent County government may receive money or grants from the State or the United States of America and may enter into agreements or contracts with the State or the United States relating to such money or grants. The Kent County government is authorized to enact resolutions providing for programs and services for the purposes for which said federal funds are granted to the Kent County government and to spend out of county funds any share required as a condition of said grants.

59 Del. Laws, c. 287, § 1.;



§ 4122. Investment powers

The county government by its Levy Court may authorize and order the investment of idle funds kept as surplus by the Receiver of Taxes not reasonably required to be maintained on a demand basis in such manner as recommended by the County Comptroller. Investment of county funds shall be in accordance with general state law and the ordinances of the county government governing such investments. All interest or investments and moneys so earned from these idle or surplus funds shall accrue only to the benefit of the County of Kent.

62 Del. Laws, c. 152, § 1.;



§ 4123. Department of Finance

(a) Department of Finance, general. — There shall be a Department of Finance under the direction of the County Administrator which shall be responsible for the administration of the budgeting, accounting, purchasing, treasury, and other financial affairs of Kent County.

(b) Director of Finance. — The Director of Finance shall be the head of the Department of Finance. The Levy Court shall appoint the Director of Finance and fix the Director's compensation.

77 Del. Laws, c. 247, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4124. Receiver of Taxes and County Treasurer functions

(a) Functions. — The Department of Finance shall perform all of the functions heretofore assigned to the Receiver of Taxes and County Treasurer under this title.

(b) Assessment of property. — The Department of Finance shall assess all property subject to taxation by the County and maintain appropriate records. In the performance of its functions relating to the assessment of property, the Department of Finance shall exercise the assessment functions heretofore assigned to the Board of Assessment. To this end, not later than April 1 of each year, the Department of Finance shall prepare and present to the Board of Assessment Review a copy of the assessment roll for the year. The Department shall determine the form of the assessment roll and shall not be bound by provisions of law heretofore in effect as to form. The Board of Assessment Review or its representatives shall sit in its offices during each secular day from April 1 through April 15 of each year to hear appeals and make additions, alterations or corrections to the assessment that may be necessary. After the closing of the hearings, the settlement of all appeals, and the adjustment of the assessment lists, the Board of Assessment Review shall certify to the Department of Finance a true and correct assessment roll for the year. Not later than May 1 of each year, the Director of Finance shall certify to the county government the total value of all property in the County and the total value of all property which has been assessed and is subject to taxation.

The Department of Finance shall determine by rule, the form, number of copies, and other details concerning the keeping of records relating to assessment of real property and improvements thereupon. The Department of Finance shall develop a suitable system for the identification of all real property within the County, both that which is subject to taxation and that which is exempt from taxation. Such system shall be in a form which readily permits the subdivision of property or the reassembly of property without loss of control thereof for purposes of assessment.

(c) Collection of taxes. — The Department of Finance shall be responsible for the collection of all taxes, whether current or delinquent, and to that end shall perform all of the responsibilities with respect to collection and enforcement of collection vested prior to April 27, 2010, in the Receiver of Taxes and County Treasurer. To this end, the Department of Finance shall be entitled to the use of and shall be responsible for the application of all processes of law available prior to April 27, 2010, to the Receiver of Taxes and County Treasurer, provided that the Department shall not be required to make any routine reports to the Levy Court concerning the collection of taxes other than a monthly statement in appropriate summary form and the annual report.

(d) Records of tax delinquencies. — The Department of Finance shall maintain a suitable record of the payment or nonpayment of taxes with respect to each parcel of real property in the County. Not later than 60 days after the close of each fiscal year, the Department shall prepare a summary of the outstanding taxes which have been levied and not collected for each of the preceding 2 years or for such longer period as the Levy Court shall prescribe. Such summary shall be fully supported by detailed records of delinquent taxes.

(e) Collection of taxes other than those upon real estate. — The Department of Finance shall perform all responsibilities heretofore assigned to any office, department, or board of Kent County in the assessment and collection and enforcement of capitation taxes and any other taxes heretofore levied in Kent County.

77 Del. Laws, c. 247, § 3; 78 Del. Laws, c. 142, § 3.;



§ 4125. Board of Assessment Review

(a) Levy Court, by ordinance, shall establish a Board of Assessment Review. The Board of Assessment Review shall consist of 7 members. The Levy Court shall appoint one member from each of the Levy Court Districts. The term and residency requirements of each member shall be determined by Levy Court. Levy Court shall provide compensation in the amount not to exceed $100 per meeting for members and $125 per meeting for the chairperson. Furthermore, Levy Court shall provide for the filling of vacancies on the Board of Assessment Review.

(b) The Board of Assessment Review shall perform all functions as established by Levy Court through ordinance and as otherwise provided in this title.

78 Del. Laws, c. 142, § 2.;






Subchapter III Authorized Appropriations

§ 4131. Fire companies

The county government shall appropriate annually, and on May 1 of each year shall pay, the sum of $250 to each regularly organized and motorized fire company in Kent County, as certified by the Secretary of Kent County Volunteer Firemen's Association, for the maintenance and upkeep of their fire equipment.

Code 1935, § 1194A; 45 Del. Laws, c. 116, § 1; 9 Del. C. 1953, § 4131.;



§ 4132. Kent County Volunteer Firemen's Association

(a) The government of Kent County shall appropriate annually and on October 1 of each year shall pay to the Kent County Volunteer Firemen's Association, the sum of $13,500 to be distributed by the Firemen's Association equally to each of the regularly organized and motorized fire companies, members of the Association, for the maintenance and upkeep of the fire equipment of the member companies.

(b) The county government shall appropriate annually and on October 1 of each year shall pay to the Kent County Volunteer Firemen's Association the sum of $800 to be used for the maintenance of radio equipment used in connection with volunteer fire fighting apparatus throughout the County.

39 Del. Laws, c. 4, § 1; 40 Del. Laws, c. 127; Code 1935, § 1194; 45 Del. Laws, c. 115; 47 Del. Laws, c. 8, § 1; 9 Del. C. 1953, § 4132; 49 Del. Laws, c. 330; 51 Del. Laws, c. 46; 56 Del. Laws, c. 87.;



§ 4133. Ambulance service

(a) So long as any of the organizations listed in this subsection shall have an ambulance and provide ambulance service for the benefit of the residents of Kent County, the county government shall appropriate annually and on July 1 in each year shall pay the sum of $750 to such organization for the maintenance of its ambulance:

(1) Robbins Hose Company, No. 1, at Dover;

(2) David C. Harrison Post, No. 14, Inc., American Legion, at Smyrna;

(3) Camden-Wyoming Fire Company.

(b) So long as Carlisle Fire Company, of Milford, shall have an ambulance and provide ambulance service for the benefit of the residents of Kent and Sussex Counties, the county government may annually appropriate for and pay to such Company the sum of $250 for the maintenance of its ambulance.

41 Del. Laws, c. 104, § 1; 43 Del. Laws, c. 103, § 1; 43 Del. Laws, c. 104, § 1; 47 Del. Laws, c. 83, § 1; 9 Del. C. 1953, § 4133; 51 Del. Laws, c. 146; 55 Del. Laws, c. 386.;



§ 4134. Rescue service

The county government shall appropriate the sum of $750 annually to each of the regularly organized and motorized fire companies in Kent County for the maintenance of their rescue squad. Such sum shall be paid by the county government to each of the fire companies entitled thereto, certified by the Secretary of the Kent County Volunteer Firemen's Association on July 1 of each year.

9 Del. C. 1953, § 4134; 53 Del. Laws, c. 160.;



§ 4135. Cities and towns; aid for maintenance of public dumping areas

The county government may negotiate with the proper authorities of the various cities and towns, and with private individuals or contractors within the County as to the establishment of public dumping areas open to the use of the general public, and further the county government may expend a sum not to exceed $75,000 as cost to the County in the purchase of land for said disposal or in the various contracts with the towns, cities and private individuals or contractors. The county government may tax the general public of Kent County annually to defray the cost and expenses of the public dumping areas.

9 Del. C. 1953, § 4135; 56 Del. Laws, c. 234, § 1.;



§ 4136. Appropriations for community services

The county government may appropriate each year for community services of general benefit to the County and its residents such amounts as it may deem just and proper.

9 Del. C. 1953, § 4136; 58 Del. Laws, c. 354, § 1.;



§ 4137. Appropriations for county records and assessments

The county government may determine whether additional methods or procedures relating to county records and assessments are required for Kent County, and may direct the payment therefor from the general funds of the County.

9 Del. C. 1953, § 4137; 58 Del. Laws, c. 354, § 2.;



§ 4138. Sewer authorization loans

The County is authorized to lend, to sewer districts created by the County, funds, other than general funds of the County or funds dedicated to purposes other than the construction or improvement of sewers in the County, any available funds on terms deemed commercially reasonable by the Levy Court.

64 Del. Laws, c. 441, § 1.;






Subchapter IV Personnel Administration

§ 4151. Personnel Administration Board

The county government shall, by ordinance, establish a Personnel Board and determine the membership, terms, qualifications, compensation and duties of said Board.

9 Del. C. 1953, § 4151; 56 Del. Laws, c. 103, § 11; 66 Del. Laws, c. 332, § 1.;






Subchapter V Parks and Recreation Commission

§ 4152. Establishment by county government

The county government may, by ordinance, establish a Parks and Recreation Commission and determine the membership, terms, qualifications and compensation of said Commission.

9 Del. C. 1953, § 4152; 57 Del. Laws, c. 748; 66 Del. Laws, c. 322, § 1.;



§ 4153. Functions

The Parks and Recreation Commission shall perform the following functions:

(1) Plan, supervise and conduct a comprehensive and coordinated program of cultural and physical recreation for the County;

(2) Plan, supervise and conduct a program of parks and park related activities for all of the parks of the County including any suburban parks which may hereafter be established pursuant to Chapter 6 of this title;

(3) Promote, and, to the extent feasible, execute a cooperative recreational program with the public schools, other public agencies, private agencies, and local citizen recreation councils;

(4) Develop plans for parks, recreation areas, and for the preservation of open space within the County and recommend to the county government appropriate courses of action in regard thereto;

(5) Employ by and with the consent of the county government trained personnel in recreational programs and staff, including a Director of Parks and Recreation;

(6) Make and enforce rules and regulations relating to the protection, care, and use of the areas it administers. No rules and regulations shall become effective until such rules and regulations have been adopted by the county government after a public hearing thereon, the time and place of which at least 30 days' notice shall have been given by 1 publication in a newspaper of general circulation in the County. Such notice should state the place at which copies of the rules and regulations may be obtained;

(7) Recommend to the county government such fees as it deems reasonable for the use of such facilities as may be provided in the areas it administers, and the county government may establish and collect such fees from the users of the said areas.

9 Del. C. 1953, § 4153; 57 Del. Laws, c. 748.;



§ 4154. Acquisition of land

The county government may acquire land or any interest therein by purchase or gift within the County that it deems advisable in furtherance of the purposes of this subchapter, but in no event shall the county government have the right to eminent domain for these purposes.

9 Del. C. 1953, § 4154; 57 Del. Laws, c. 748.;



§ 4155. Power to borrow money and issue bonds

The county government may borrow money upon the faith and credit of the County as provided in this subchapter for the purpose of acquiring land and property in furtherance of the purposes of this subchapter and for the purpose of securing the payment of such sum to issue bonds in such denominations and bearing such rate of interest and in such form as the county government shall deem expedient. The interest upon said bonds shall be payable semiannually in each and every year after the date of issuance thereof.

9 Del. C. 1953, § 4155; 57 Del. Laws, c. 748.;



§ 4156. Terms of bonds

The county government shall decide upon and determine the form and time or times of maturity of the bonds provided that no bonds shall be issued for a term exceeding 25 years. The bonds may or may not at the option of the county government be made redeemable at such time or times before maturity, at such price or prices and under such terms and conditions as may be fixed by the county government prior to the issuance of the bonds. The bonds shall contain such other provisions, not inconsistent with the requirements of this subchapter, as the county government may deem expedient.

9 Del. C. 1953, § 4156; 57 Del. Laws, c. 748.;



§ 4157. Execution and record of bonds

The bonds shall be prepared under the supervision of the county government and shall be signed by the Receiver of Taxes and County Treasurer, the President of the county government and the clerk of the peace, and shall be under the seal used by the county government. Such officers shall execute the bonds when directed by the county government to do so. The Receiver of Taxes and County Treasurer and the county government shall keep a record of the bonds.

9 Del. C. 1953, § 4157; 57 Del. Laws, c. 748.;



§ 4158. Sale of bonds

The bonds or any part thereof may be sold when and as the county government by resolution determines and until sold shall remain in custody of the Receiver of Taxes and County Treasurer. Whenever in the judgment of the county government it is deemed advisable that any part or all of the bonds shall be sold, the county government may sell and dispose of the same at public sale after having advertised the same in the public press at least once each week for at least 2 weeks. No commission or other compensation shall be charged or paid to any members of the county government for effecting the sale or negotiation of such bonds.

9 Del. C. 1953, § 4158; 57 Del. Laws, c. 748.;



§ 4159. Principal and interest payments; taxes

(a) The principal of and interest on the bonds shall be payable when due and payable from money appropriated by Kent County.

(b) The county government in fixing the rate of taxation shall annually provide for a sum equal to the amount of such bonds in addition to the amount necessary to pay the interest upon the unpaid bonds as before provided, which shall, when collected and paid to the Receiver of Taxes and County Treasurer be set apart by him or her in a separate account to be opened for that purpose; and the Receiver of Taxes and County Treasurer shall apply the said sum annually to the payments of such part of said loan and interest thereon as may from time to time become due under the provisions of this subchapter.

9 Del. C. 1953, § 4159; 57 Del. Laws, c. 748; 59 Del. Laws, c. 345, § 1; 63 Del. Laws, c. 142, § 20; 70 Del. Laws, c. 186, § 1.;



§ 4160. Deposit and use of proceeds of sale of bonds

All money received from the sale of any or all of such bonds, after the payment of the charges and expenses connected with the preparation and sale thereof, shall be deposited by the Receiver of Taxes and County Treasurer in any depository bank in the State, to the credit of the county government in a separate account and payments thereof shall be made in the same manner as other payments by the county government. No part of the money thus obtained, except as in this section provided, shall be used for any other purpose than those stated in this subchapter and the purchasers or holders of the bonds shall not be bound to see to or be affected by the application of the money realized from the sale of the bonds.

9 Del. C. 1953, § 4160; 57 Del. Laws, c. 748; 59 Del. Laws, c. 345, § 2.;



§ 4161. Violations of rules and regulations

(a) Whoever violates the rules and regulations promulgated by the county government shall be fined not less than $10 nor more than $50 and costs for each offense, or imprisoned not more than 30 days, or both.

(b) All rules and regulations of the county government shall have the effect of law and shall be published in at least 2 newspapers of general circulation in the territory to be affected, at least 30 days prior to the time the rule or regulation becomes effective, except in case of an emergency when the county government shall give such advance notice as it deems necessary or desirable.

(c) Justices of the peace shall severally throughout the State have jurisdiction of violations of the rules and regulations of the county government with the condition that any person arrested for such violation shall be taken before the closest available magistrate in the County where such violation is alleged to have occurred.

9 Del. C. 1953, § 4161; 57 Del. Laws, c. 748.;









CHAPTER 43. PENSION FOR COUNTY EMPLOYEES

§ 4301. Short title

9 Del. C. 1953, § 4301; 51 Del. Laws, c. 164; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4302. Definitions

9 Del. C. 1953, § 4302; 51 Del. Laws, c. 164; 55 Del. Laws, c. 59; 56 Del. Laws, c. 297, § 2; 59 Del. Laws, c. 282, § 1; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4303. Eligibility for retirement benefits; reduction because of other benefits

9 Del. C. 1953, § 4303; 51 Del. Laws, c. 164; 55 Del. Laws, c. 213, § 1; 59 Del. Laws, c. 282, § 2; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4304. Service in armed forces of the United States or in National Guard

9 Del. C. 1953, § 4304; 51 Del. Laws, c. 164; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4305. Retirement age; early retirement; mandatory retirement

9 Del. C. 1953, § 4305; 51 Del. Laws, c. 164; 55 Del. Laws, c. 213, § 2; 59 Del. Laws, c. 282, § 3; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4306. Retirement pension benefits

9 Del. C. 1953, § 4306; 51 Del. Laws, c. 164; 59 Del. Laws, c. 282, § 4; 65 Del. Laws, c. 313, § 1; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4307. Disability

9 Del. C. 1953, § 4307; 51 Del. Laws, c. 164; 59 Del. Laws, c. 282, § 5; 64 Del. Laws, c. 75, § 1; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4308. Submission of pension data to county government for determination of amount required to be raised by taxation

9 Del. C. 1953, § 4308; 51 Del. Laws, c. 164; 59 Del. Laws, c. 282, § 6; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4309. Pension benefits; time and manner of payment; list of pensioners; optional forms

9 Del. C. 1953, § 4309; 51 Del. Laws, c. 164; 59 Del. Laws, c. 282, § 8; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4310. Retirement of employee

9 Del. C. 1953, § 4310; 51 Del. Laws, c. 164; 59 Del. Laws, c. 282, § 9; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4311. Preservation of pension records by Receiver of Taxes and County Treasurer

9 Del. C. 1953, § 4311; 51 Del. Laws, c. 164; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4312. Arbitration Commission

9 Del. C. 1953, § 4312; 51 Del. Laws, c. 164; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4313. Notice to employee of qualification for pension; resolution of county government

9 Del. C. 1953, § 4313; 51 Del. Laws, c. 164; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4314. Effect of receipt of pension or other benefits under other law

Repealed by 59 Del. Laws, c. 282, § 10, eff. Mar. 27, 1974.;



§ 4315. Restrictions upon other employment by pensioner

9 Del. C. 1953, § 4315; 51 Del. Laws, c. 164; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4316. Exemption of pension benefits from taxation, attachment; assignability of benefits

9 Del. C. 1953, § 4316; 51 Del. Laws, c. 164; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4317. Funding

59 Del. Laws, c. 282, § 7; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4318. Trustee

59 Del. Laws, c. 282, § 7; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4319. Voluntary contributions

59 Del. Laws, c. 282, § 7; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4320. Vested right to benefits

59 Del. Laws, c. 282, § 7; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4321. Forfeitures for cause

59 Del. Laws, c. 282, § 7; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4322. Effect of amendments

59 Del. Laws, c. 282, § 7; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;



§ 4323. Enactment of pension plan by ordinance

66 Del. Laws, c. 147, § 1; repealed by fulfillment of former 9 Del. C. § 4323, eff. Apr. 5, 1988.;






CHAPTER 44. BUILDING PERMITS AND CONSTRUCTION CODES

§ 4401. Definitions

As used in this chapter:

(1) "Building" means any structure, building, edifice or part thereof;

(2) "Chief of Building Inspections" means the Chief of Building Inspections for Kent County as appointed by the Kent County Levy Court or the Chief's designee or the Acting Chief of Building Inspections for Kent County as appointed by the Kent County Levy Court or the Acting Chief's designee;

(3) "Construction" means alteration, removal, demolition, addition, repair or construction of any new or old building.

(4) "Person" means any architect, builder, contractor, repairman, agent, partner or corporation as well as an individual;

9 Del. C. 1953, § 4401; 52 Del. Laws, c. 164; 60 Del. Laws, c. 245, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4402. Application for construction permits

(a) No person shall construct or cause to have constructed or commence the construction of a building without first filing with the Chief of Building Inspections an application in writing for such construction and obtaining a permit therefor. Such application shall be made on forms prescribed by the Chief of Building Inspections and shall contain such information as the Chief of Building Inspections shall prescribe.

(b) Permits shall be issued in the name of the owner of the building.

(c) No such permit shall be issued to a nonresident person engaging in business as a contractor, as defined in Chapter 25 of Title 30, in Kent County until the Chief of Building Inspections is satisfied that § 2502(b) of Title 30 has been complied with to the extent applicable.

9 Del. C. 1953, § 4402; 52 Del. Laws, c. 164; 60 Del. Laws, c. 245, § 4; 60 Del. Laws, c. 293, § 1.;



§ 4403. Reports on permits issued by incorporated cities or towns

Building inspectors or other officers authorized by law to issue permits for construction of any buildings, in any incorporated city or town in Kent County, shall report to the Board of Assessment of Kent County, within 10 days of the date of finalization and/or date of issuance of a certificate of occupancy, every permit issued by them respectively. Every permit shall specify the estimated cost of the proposed construction, and date the permit was finalized and/or a certificate of occupancy was issued.

9 Del. C. 1953, § 4403; 52 Del. Laws, c. 164; 60 Del. Laws, c. 245, § 2; 68 Del. Laws, c. 369, § 1.;



§ 4404. Inspections

The Chief of Building Inspections or the Chief's designee shall make the necessary inspections to see that this chapter is complied with and may order or compel the suspension of any work that is not in compliance with this chapter.

9 Del. C. 1953, § 4404; 52 Del. Laws, c. 164; 60 Del. Laws, c. 245, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4405. Fees

The fees for issuing permits shall be prescribed by the county government.

9 Del. C. 1953, § 4405; 52 Del. Laws, c. 164; 56 Del. Laws, c. 103, § 8; 56 Del. Laws, c. 241, §§ 2, 3; 66 Del. Laws, c. 131, § 1.;



§ 4406. Records

(a) The Chief of Building Inspections shall keep a careful and comprehensive record of applications, permits issued, inspections made, reports rendered and of notices or orders issued.

(b) The Chief of Building Inspections shall retain on file copies of all permits issued.

(c) All records may be open to public inspection at the discretion of the Chief of Building Inspections, but shall not be removed from the office of the Chief of Building Inspections.

9 Del. C. 1953, § 4406; 52 Del. Laws, c. 164; 60 Del. Laws, c. 245, § 4.;



§ 4407. Permits required

(a) A building permit shall be obtained from the county government for any new construction of any kind including additions or alterations to existing structures.

(b) Before issuing a building permit, the county government may require the builder or homeowner to have a permit for waste disposal from the Division of Environmental Control.

(c) The county government may by resolution waive the requirement for a building permit under specified terms and conditions as may be established by the county government but no waiver shall be permitted where the value of the work to be done exceeds $500.

(d) A building permit shall be required for the construction, erection, placement or alteration of any smokestack, tree, silo, flagpole, elevated tank, power line, radio or television tower, antenna, building, structure or other improvement to real property which:

(1) Is greater than 200 feet in height above ground level;

(2) Is greater in height than an imaginary trapezoidal shape beginning at the end of a runway of a public use airport, at an initial width of 50 feet and extending outward and upward at a slope of 100:1 for a distance of 20,000 feet, to a width of 3000 feet at its ending point;

(3) Is located within the approach runway area of each public use airport; or

(4) Otherwise acts as an obstruction to the operation of aircraft as those terms are defined in Chapter 6 of Title 2 or by Federal Aviation Regulations (FAR) Part 77 [14 C.F.R. Part 77].

(e) Such building permit for each such object or structure will not be issued until such time as the Department through the Office of Aeronautics has approved the application. The Department of Transportation, through the Office of Aeronautics, shall respond to the county or municipality having land use jurisdiction, regarding any objections it has to the issuance of a building permit, within 30 days of receipt of such permit for review.

9 Del. C. 1953, § 4407; 52 Del. Laws, c. 164; 56 Del. Laws, c. 103, § 9; 59 Del. Laws, c. 199, § 1; 70 Del. Laws, c. 575, § 20.;



§ 4408. Notice of violation

(a) Whenever the Chief of Building Inspections is satisfied that a building is being constructed without a permit first being issued therefor, the Chief of Building Inspections may serve a written notice or order upon the person responsible therefor, directing discontinuance of the construction until a permit has been obtained from the Chief of Building Inspections.

(b) No person having been served with such notice or order shall fail within 5 days to comply with the requirements thereof.

9 Del. C. 1953, § 4408; 52 Del. Laws, c. 164; 60 Del. Laws, c. 245, § 4.;



§ 4409. Occupancy

Any building that has been constructed without a permit may not be occupied, maintained or used by any person except with permission of the Chief of Building Inspections.

9 Del. C. 1953, § 4409; 52 Del. Laws, c. 164; 60 Del. Laws, c. 245, § 4.;



§ 4410. Penalties

Penalties for offenses in this chapter of the Building Code of Kent County or of violations of this chapter shall be as prescribed by ordinance of the county government of Kent County.

9 Del. C. 1953, § 4410; 52 Del. Laws, c. 164; 66 Del. Laws, c. 131, § 2.;



§ 4411. County government to appropriate necessary funds

The county government shall annually appropriate to the Chief of Building Inspections such funds that are necessary to carry out this chapter.

9 Del. C. 1953, § 4411; 52 Del. Laws, c. 164; 60 Del. Laws, c. 245, § 4.;



§ 4412. Jurisdiction of Superior Court

The Superior Court shall have jurisdiction over offenses committed under this chapter.

9 Del. C. 1953, § 4412; 52 Del. Laws, c. 164.;



§ 4413. Exceptions

This chapter, except for § 4403 of this title, shall not apply to structures and properties located within any incorporated city or town in Kent County which has adopted and enforces a building code and building permit procedures.

9 Del. C. 1953, § 4413; 57 Del. Laws, c. 475.;



§ 4414. Enforcement of construction codes; remedies

(a) The enforcement of any code or regulation adopted by the county government under the authority of this chapter shall be as prescribed by the county government by ordinance.

(b) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, maintained or used, or any land is or is proposed to be used, in violation of this chapter or of any regulation or provision of any regulation or change thereof, enacted or adopted by the county government, the attorney thereof, or any owner of real estate within the district in which such building, structure or land is situated, may, in addition to other remedies provided by law, institute injunction, mandamus, abatement or any other appropriate action or actions, proceeding or proceedings to prevent, enjoin, abate or remove such unlawful erection, construction, reconstruction, alteration, maintenance or use.

60 Del. Laws, c. 605, § 2; 65 Del. Laws, c. 304, § 1.;



§ 4415. Construction using public financial assistance

No building or structure shall be constructed using public financial assistance in a manner that violates Chapter 42 of Title 31, and no occupancy or use permit shall be issued unless such building or structure complies with Chapter 42 of Title 31.

78 Del. Laws, c. 368, § 2.;






CHAPTER 45. SEWERS AND WATER

Subchapter I General Provisions

§ 4501. Definitions

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "County" means Kent County;

(2) "Revenue bonds" means bonds to the payment of which all or any part of the revenues derived from the operation of any water system are pledged in accordance with this chapter;

(3) "Service charges" means rents, rates, fees or other charges charged or collected under § 4509 of this title;

(4) "Water system" means all real and personal property necessary or useful in the collection, acquisition, treatment, purification and distribution of water, together with any principal or ancillary rights appurtenant thereto.

9 Del. C. 1953, § 4501; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4502. Powers of County

In addition to the other powers which it has, the County may, under this chapter:

(1) Plan, construct, acquire by gift, purchase, or the exercise of the right of eminent domain, reconstruct, improve, better or extend any water system, and acquire by gift, purchase, or the exercise of the right of eminent domain, land or rights in land in connection therewith;

(2) Operate and maintain any water system and furnish the services and facilities rendered or afforded thereby;

(3) Issue its negotiable or nonnegotiable bonds to finance, either in whole or in part, the cost of the planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any water system, pledging the full faith and credit of the County to the punctual payment of the bonds and the interest thereon;

(4) Pledge to the punctual payment of the bonds and the interest thereon an amount of the revenues derived from the operation of such water system (including the revenues of the existing facilities, if any, comprising a water system which is being improved, bettered, extended or acquired, and the revenues to be derived from any improvements, betterments, extensions, thereafter constructed or acquired), or of any part of any such water system, sufficient to pay, on either equal or priority basis, the bonds and interest as the same become due and create and maintain reasonable reserves therefor, which amount may consist of all or any part or portion of such revenues;

(5) Accept from any authorized agency of the state or federal government, or from persons, firms, or corporations, grants or contributions for the planning, construction, acquisition, lease, reconstruction, improvement, betterment or extension of any water system and enter into agreements with such agency respecting such loans and grants;

(6) Enter into and perform a contract or contracts with any person, municipality, or agency of the state or federal government for the sale, purchase, treatment, purification, transmission or distribution of water.

9 Del. C. 1953, § 4502; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4503. Water system within city or town

No water system, or any part thereof, shall be constructed or maintained within the boundaries of any city or town situated in the County without the consent of such city or town, except that transmission lines or mains may be constructed or maintained without consent. The consent shall be given only by an ordinance adopted by the council or other governing body of the city or town in question, but once given shall be irrevocable.

9 Del. C. 1953, § 4503; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4504. Bonds; authorization, amount, terms, sale and interest rate

(a) The planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any sewerage or water system may be authorized under this chapter and bonds may be authorized to be issued under this chapter to provide funds for such purposes by resolution of the county government.

(b) The county government, in determining the cost of acquiring or constructing any water system, may include all costs and estimated costs of the issuance of the bonds, all planning, engineering, inspection, fiscal and legal expenses, and interest which it is estimated will accrue during the construction period and for 6 months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this chapter.

(c) The bonds shall bear interest at such rates, may be in 1 or more series, may bear such dates, may mature at such times not exceeding 40 years from their respective dates, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as the resolution or subsequent resolutions provide.

(d) Any bonds issued pursuant to this chapter shall be sold at public sale and the county government shall advertise that they will receive bids at such place or places as may be named in said advertisement for such bonds as may be determined by the county government.

(e) Sufficient notice of sale of said bonds shall be deemed to have been given if said notice shall have been published at least once 10 or more days before the date of sale, in at least 1 newspaper published in the County and in a financial journal published in the City of New York, and no other publication of such notice of sale shall be necessary, and said bonds may be sold upon such terms and conditions as may be set forth in such notice of sale, provided that the purchase price shall be not less than par and accrued interest.

(f) In the event that the bonds so offered for sale are not bid for, or if no legally acceptable bid is received for the bonds, they may be sold under the direction of the county government at private sale upon the best terms they can obtain for the same, provided that they shall not be sold at private sale for less than par and accrued interest and at a rate which shall not exceed 6% per annum.

(g) Without limiting the power granted the county government as to the terms and conditions which they may set forth in a notice of sale, the county government may request bids and award the bonds upon any of the following conditions:

(1) Bidders may be invited to name a single rate of interest for the issue or issues contained in the notice of sale, in which event the bonds can be awarded to the bidder offering to take all of the bonds at the lowest rate of interest, and as between bidders naming the same lowest rate of interest, the amount of premium will determine the award; or

(2) Bidders may be invited, with respect to a single issue, a combined issue or several other issues of bonds included in 1 notice of sale, to name 1 rate of interest for part of the bonds (having the earliest maturities) and another rate or rates for the balance of the bonds, and may permit a different interest rate for each maturity, or may limit the number of rates which may be proposed. If proposals are so invited, the bonds should be awarded to the bidder offering to purchase the bonds at the lowest net interest cost to the County, the net interest cost to be determined by computing the aggregate amount of interest payable on the bonds from their date to their respective maturities and by deducting from such aggregate amount the premium offered, if any.

(h) Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the county government determines may be issued to the purchasers of bonds sold pursuant to this chapter.

(i) The rate of interest may be determined in advance of sale, or the bonds may be offered for sale at a rate of interest to be fixed by the purchaser of such bonds.

9 Del. C. 1953, § 4504; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4505. Authorized signatures on bonds; validity of issuance

(a) Bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of the County.

(b) The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the planning, acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the water system for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

9 Del. C. 1953, § 4505; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4506. Payment of bonds, faith and credit of County; tax levy

The full faith and credit of the County is pledged to the payment of any bonds issued by the County under this chapter. The county government shall annually appropriate to the payment of such bonds and the interest thereon, the amounts required to pay such bonds and interest as the same become due and payable. Notwithstanding any other law, the county government may levy an ad valorem tax, without limitation as to rate or amount, upon all property taxable by the County to raise the moneys necessary to meet any such appropriation. Section 4111 of this title is hereby repealed to the extent said section is inconsistent with this chapter.

9 Del. C. 1953, § 4506; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4507. Authorization of covenants in bonds

(a) In the event that the County issues bonds, the resolutions authorizing the issuance of such bonds may contain covenants as to:

(1) The purpose to which the proceeds of sale of the bonds may be applied and the use and disposition thereof;

(2) The use and disposition of the revenue of the water systems, the revenues of which are pledged to the payment of such bonds, including the creation and maintenance of reserves;

(3) The issuance of other or additional bonds payable from the revenues of such water systems;

(4) The operation and maintenance of such water systems;

(5) The insurance to be carried thereon and the use and disposition of insurance moneys;

(6) Books of account and the inspection and audit thereof;

(7) The terms and conditions upon which the holders of the bonds or any proportion of them, or any trustee therefor, shall be entitled to the appointment of a receiver by the appropriate court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the water systems, operate and maintain them, prescribe service charges therefor, and collect, receive and apply all revenue thereafter arising therefrom in the same manner as the County itself might do.

(b) This chapter and any such resolution or resolutions shall be a contract with the holders of the bonds, and the duties of the County and of the county government and officers under this chapter, and any such resolutions shall be enforceable by any bondholder, by mandamus or other appropriate suit, action or proceeding in any court of competent jurisdiction.

9 Del. C. 1953, § 4507; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4508. Service charges; amount and application

(a) If the County issues bonds under this chapter, the county government shall prescribe and collect reasonable service charges for the services and facilities rendered or afforded by the water systems, the revenues of which are pledged to the payment of such bonds, and shall revise such service charges from time to time whenever necessary.

(b) The service charges prescribed shall be such as will procure revenue at least sufficient:

(1) To pay when due all bonds and interest thereon, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reserves therefor; and

(2) To provide for all expenses of operation and maintenance of such water systems, including reserves therefor.

(c) The service charges when collected shall be applied to the payment of the bonds and interest and to the expenses of such operation and maintenance in accordance with the resolutions authorizing the bonds.

9 Del. C. 1953, § 4508; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4509. Power to make charges; liability of users; computation of rates

(a) The county government may charge and collect rents, rates, fees or other charges (in this chapter sometimes referred to as "service charges") for direct or indirect connection with, or the use or services of, any water system. Such service charges may be charged to and collected from any person contracting for such connection or use or service or from the owner or occupant, or both of them, of any real property which directly or indirectly is or has been connected with a water system, or into which water from a water system may enter directly or indirectly, and the owner or occupant, or both of them, of any such real property shall be liable for and shall pay such service charges to the County at the time when and place where the county government, by ordinance, rule or regulation, determines that such charges are due and payable.

(b) Such service charges shall, as near as the county government deems practicable and equitable, be uniform throughout the area served by the water system, and may be based or computed either on the consumption of water on or in connection with the real property, making due allowances for commercial use of water, or on the number and kind of water outlets on or in connection with the real property, or on the number and kind of plumbing fixtures or facilities on or in connection with the real property, or on the number of persons residing or working on or otherwise connected or identified with the real property, or on a front footage basis, or on other factors determining the type, class and amount of use or service of the water system, or on any combination of any such factors.

9 Del. C. 1953, § 4509; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4510. Penalties for failure to pay charges

(a) In the event that a service charge with regard to any parcel of real property is not paid as and when due, interest shall accrue and be due to the County on the unpaid balance at the rate of 1 percent per month until the service charge, and the interest thereon, shall be fully paid to the County.

(b) In the event that any service charge with respect to any parcel of real property is not paid as and when due, the county government may, in its discretion, enter upon such parcel and cause the connection thereof leading directly or indirectly to the water system to be cut and shut off until the service charge and any subsequent service charge with regard to such parcel and all interest accrued thereon is fully paid.

9 Del. C. 1953, § 4510; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4511. Lien of service charges on real estate

(a) In the event that any service charge is not paid as and when due, the unpaid balance thereof and any interest accrued thereon shall be a lien on the parcel of real property with regard to which the service charge was made. The lien shall be superior and paramount to the interest in such parcel of any owner, lessee, tenant, mortgagee or other person, except the lien of taxes.

(b) If any service charge or any part of a service charge remains unpaid at the end of 2 years after the due date, the county government shall institute proceedings for the enforcement of the lien, and levy the service charge as an assessment with interest thereon accrued, and all costs thereon, upon the grounds and buildings with regard to which a service charge was made. The grounds and buildings, or any part thereof, shall be sold by the Sheriff of the County, after the giving of notice in the manner provided for other sales of real estate by the Sheriff, and a deed from the Sheriff shall convey to the purchaser all of the right, title and interest of the owner of the grounds and buildings.

(c) The Sheriff shall, out of the purchase money of the premises so sold, pay all costs arising from the process and sale to the parties entitled thereto respectively, and shall pay the amount of the service charge with accrued interest thereon to the county government. The residue of the purchase money shall be immediately deposited to the credit of the owner or owners of the property so sold in a state or national bank having its principal office in the State.

9 Del. C. 1953, § 4511; 55 Del. Laws, c. 255; 63 Del. Laws, c. 142, § 21; 71 Del. Laws, c. 232, § 1.;



§ 4512. Water lien docket

The Prothonotary shall, under the supervision and direction of the county government, prepare a docket to be known as "The Kent County Water Lien Docket" [Docket] in which shall be recorded the liens for service charges. The Docket shall be prepared at the expense of the county government in substantially the same form as the judgment docket for Kent County, and contain in the back thereof an index according to the name of the owner against which such lien has been assessed. No water lien shall be valid unless duly recorded as provided in this section. All water liens duly recorded in the Docket shall continue in full force and effect until the liens have been satisfied by payment, and when such liens are satisfied by payment the Prothonotary, acting under the supervision and direction of the county government, shall satisfy the record by entering thereon the date of final payment and the words "satisfied in full." The Prothonotary, for the use of the county government, shall receive a fee of $0.50 for each satisfaction so entered.

9 Del. C. 1953, § 4512; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4513. Water consumption statement and other information for county government or its designated agent

(a) Each municipality or public corporation, or other person, owning or operating any system of water distribution serving 3 or more parcels of real property in the County shall, from time to time after request therefor by the county government or its designated agent, deliver to the county government or its designated agent a statement showing the amount of water supplied to every parcel of real property as shown by the records of the municipality or public corporation or other person. The statements shall be delivered to the county government or its designated agent within 10 days after request is made for them, and the county government or its designated agent shall pay the reasonable cost of preparation and delivery of such statements.

(b) The occupant of every parcel of property, the water for which is supplied by any water system of the County, shall, upon request therefor by the county government or its designated agent, furnish to the county government or its designated agent information as to the amount of water consumed by such occupant or in connection with such parcel and the number and kind of water outlets, and plumbing fixtures or facilities on or in connection with such parcel and the number of persons working or residing therein.

9 Del. C. 1953, § 4513; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4514. Discontinuance of water supply for failure to pay service charge

Each city or town or other public corporation owning or operating any water distribution system serving 3 or more parcels of real property in the County, and every other person owning or operating any such system may enter into and perform a contract with the County that it will, upon request by the county government specifying a parcel of real property in the County charged with any unpaid service charge under § 4509 of this title, cause the supply of water from its system to such parcel of real property to be stopped or restricted, as the county government may request, until the service charge and any subsequent service charge charged to such parcel and the interest accrued thereon is fully paid or until the county government directs otherwise. No such city or town or other public corporation or other person shall be liable for any loss, damage or other claim based on or arising out of the stopping or restricting of such supply, and the county government shall pay the reasonable cost of so stopping or restricting such supply and of restoring the same and may agree to indemnify such city or town or other public corporation or other person from loss or damage by reason of such stopping or restriction, including loss of profits.

9 Del. C. 1953, § 4514; 55 Del. Laws, c. 255.;



§ 4515. Contract with municipality for the filtering, purifying or supplying of water

The county government may contract with any municipality within the territorial limits of the County to buy, sell, process, filter, treat or purify water. Such filtration, treatment, processing or purification may be done in any plant or facility of the County or the municipality for such time, on such terms, and in such volume as the county government may, by resolution, determine.

9 Del. C. 1953, § 4515; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4516. Connection of property with water mains

Permits for connecting any property by a drain or pipe with any county water main shall be obtained from the county government and shall be issued only to plumbers licensed to do business in this State. No permit will be granted for connecting any property by a drain or pipe with any water main unless application is made therefor to the county government in writing upon blanks furnished by the county government. The application shall state the full name of the owner, the size and kind of drain or pipe to be used and a full description of the premises, its location, the number and size of each building located thereon to be drained, the area of each floor thereof, including the floor of the cellar or basement, all of the purposes for which the drain or pipe is to be used, the time when the connection is to be made and other particulars for a full understanding of the subject and that the owner will be subject to all the rules and regulations prescribed by the county government. The application shall be signed by the owner of the property to be drained or supplied with water and by a plumber licensed to do business in this State. The owner shall also execute a release to the county government releasing the county government, its officers and agents and the County from all liability or damage which may in any manner result to the premises by reason of such connection. No permit shall be deemed to authorize anything not therein specifically stated.

9 Del. C. 1953, § 4516; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4517. Licensed plumber to connect property with water mains

All necessary plumbing work to be done in connecting any property with a county water main shall be done by a plumber licensed to do business in this State, in a good and workmanlike manner, and with good and proper materials, and shall be subject to the approval of the county government or its designated agent.

9 Del. C. 1953, § 4517; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12; 70 Del. Laws, c. 186, § 1.;



§ 4518. Misrepresentations in application and unauthorized connections with water main; penalty

Whoever wilfully makes any misrepresentation in any application or makes or maintains any connection with any water main contrary to the authority granted by permits issued therefor by the county government, or without a permit therefor in accordance with this chapter, shall be fined not less than $5.00 nor more than $500.

9 Del. C. 1953, § 4518; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4519. Surveys and inspections by county government; penalty for refusal to permit

(a) The county government or its designated representatives may go upon any land for the purpose of making surveys for water mains, water systems, water treatment plants, plumbing plants, or for rights-of-way or other property rights required for the water systems.

(b) The county government or its designated representatives may inspect, at reasonable hours, any premises, dwellings or other buildings in the vicinity of a county water main to determine if it is connected to the county water main, or to determine if the water main connection has been made or is being maintained in accordance with the regulations of the county government.

(c) Whoever refuses to permit inspections and surveys at reasonable hours shall be fined not less than $10 for every such refusal.

9 Del. C. 1953, § 4519; 55 Del. Laws, c. 255; 56 Del. Laws, c. 103, § 12.;



§ 4520. Construction of chapter with other laws

The powers conferred by this chapter shall be in addition to, and not in substitution for, the powers conferred by any other general, special or local law. The powers conferred by this chapter may be exercised notwithstanding that any other general, special or local law may confer such powers, and without regard to the requirements, restrictions, limitations or other provisions contained in such other general, special or local law.

9 Del. C. 1953, § 4520; 55 Del. Laws, c. 255.;



§ 4521. Annexation

Any annexation by any municipality of any previously unincorporated area shall not confer upon the annexing municipality any right, title or interest in any part of any water or sewer system constructed, acquired, extended or improved pursuant to this chapter, except as a resolution of the county government may so provide. No such resolution shall be adopted by the county government unless the annexing municipality shall have deposited a fund sufficient to pay when due any outstanding bonds issued hereunder for the purchase, construction, acquisition, extension or improvement of all systems wholly or partly within the annexed area, with interest to the date of call or redemption and any redemption or call premium applicable thereto.

9 Del. C. 1953, § 4521; 55 Del. Laws, c. 255.;






Subchapter II Monition Method of Sale in Kent County

§ 4522. Established

In addition to all existing methods and authority for the collection of service charges due to the Kent County Receiver of Taxes, the monition method and authority is hereby established.

75 Del. Laws, c. 26, § 1.;



§ 4523. Praecipe; judgment; monition

(a) The tax collecting authority may file a praecipe in the office of the prothonotary of the Superior Court in and for the county where the property is located.

(b) The praecipe shall contain the name of the person against whom the service charges sought to be collected were assessed, a copy of the bill or bills showing the amount of service charges due, and the property against which the service charges were assessed. The description of the property, as the same appears upon the assessment rolls of the county where the property is located, shall be a sufficient identification and description of the property. Thereupon the prothonotary shall make a record of the same on a special judgment docket of the Superior Court against the property mentioned or described in the praecipe which record shall consist of the following:

(1) The name of the person in whose name the assessment was made;

(2) The description of the property as the same shall appear upon the assessment rolls;

(3) The year or years for which the service charges are due and payable;

(4) The date of the filing of such praecipe;

(5) The amount of the judgment, the same being the amount set forth in the praecipe.

Such judgment shall be indexed in the judgment docket itself under the hundred in which the property is located as the location appears upon the assessment rolls so prepared, and under the hundred by communities where the name of the community appears upon the assessment rolls so prepared, and by referring to the page in the judgment docket whereon the record shall appear.

(c) Thereafter upon a praecipe for monition filed in the office of the prothonotary by the tax collecting authority, a monition shall be issued by the prothonotary to the sheriff of the county where the property is located, which monition shall briefly state the amount of the judgment for the service charges due and the years thereof, including accrued penalty thereon, together with a brief description of the property upon which the service charges are a lien. A description of the property as it appears upon the assessment rolls shall be sufficient.

75 Del. Laws, c. 26, § 1.;



§ 4524. Form of monition

The monition shall be in substantially the following form:

"To all persons having or claiming to have any title, interest or lien upon the within described premises, take warning that unless the judgment for the service charges stated herein is paid within 20 days after the date hereof or within such period of 20 days, evidence of the payment of service charges herein claimed shall be filed in the office of the prothonotary, which evidence shall be in the form of a receipted service charge bill or duplicate thereof, bearing date prior to the filing of the lien in the office of the prothonotary for the county where the property is located, the tax collecting authority may proceed to sell the property herein mentioned or described for the purpose of collecting the judgment for the service charges herein stated, including accrued penalties and all costs incurred in the collection process.

Name of Person             Description                         Year or Amount

In Whose Name             of Property                         Years of Judgment"

Property is

Assessed

75 Del. Laws, c. 26, § 1.;



§ 4525. Posting of monition; sheriff's return; alias or pluries monition

(a) The monition, or a copy thereof, shall be posted by the sheriff upon some prominent place or part of the property against which the judgment for the service charges is a lien, and the sheriff shall make due and proper return of the sheriff's proceedings under the monition to the prothonotary, within 10 days after the posting of the monition.

(b) Alias or pluries monition may issue upon like praecipe. The posting of the notice as herein required shall constitute notice to the owner or owners and all persons having any interest in the property.

75 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4526. Issuance and form of writ of venditioni exponas

(a) At any time after the expiration of 20 days following the return of the sheriff upon the monition, unless before the expiration of the 20 days the judgment and cost on the judgment shall be paid or evidence of the payment of such service charges evidenced by a receipted service charge bill or a duplicate thereof bearing date therefore prior to the filing of the lien for record in the office of the prothonotary, upon application in writing by the tax collecting authority, a writ of venditioni exponas shall issue out of the office of the prothonotary directed to the sheriff commanding the sheriff to sell the property mentioned or described in the writ and make due return of such proceedings thereunder in the same manner as is now applicable with respect to similar writs of venditioni exponas issued out of the Superior Court. The property shall be described in the writ under the description thereof as it appears on the assessment rolls and by metes and bounds where obtainable, but nothing herein contained shall be construed to invalidate a writ or a sale pursuant thereto containing only the description as it appears on the assessment rolls or a writ bearing only a description by metes and bounds.

(b) The writ shall be substantially in the following form:

"KENT COUNTY, SS.

The State of Delaware.

TO THE SHERIFF OF KENT COUNTY,

GREETINGS:

WHEREAS, by a Monition issued out of the Superior Court dated at post the said Monition or copy thereof upon the real estate therein mentioned and described, and make a return to the said Superior Court within 10 days after said posting. That on the ________ day of __________________ A.D. 20 ____, you returned that a copy of the said Monition was posted on the real estate therein mentioned and described on the __________ day of ____________________, A.D. 20 ____

We therefore now command you to expose to public sale, the real estate mentioned and described in said Monition as follows: __________ And that you should cause to be made as well a certain debt of ____________________ Dollars ($ ____________) lawful money of the United States, which to the said Receiver of Taxes for Kent County, is due and owing, as also the sum of ____________________ Dollars ($ ____________) lawful money as aforesaid, for its costs, which it has sustained by the detaining of that debt, whereof the said ____________ was convicted as it appears of record and against which said property it is a lien:

And have you that money before the Judges of our Superior Court at Kent County as aforesaid, for its debt and costs as aforesaid, and this writ:

WITNESSETH, the Honorable ____________________ at ________, the ________ day of __________________ A.D. 20 ____ .

________________________________________________

Prothonotary

Issued:"

(c) The description contained in such monition shall be a sufficient description of the real estate to be sold under such writ.

75 Del. Laws, c. 26, § 1.;



§ 4527. Sales subject to approval of department of finance or chief county financial officer

The department of finance or the chief county financial officer as designated by the county governing body may approve or disapprove the final bid at a sale made by the sheriff under this subchapter provided that the notice of the public sale includes that such sale is "subject to the approval of the department of finance or the chief county financial officer" in the terms of sale. In the event the department of finance or the chief county financial officer does not approve the final bid at such sale, the said department of finance or chief county financial officer may expose the property to another and as many succeeding sales as it chooses.

75 Del. Laws, c. 26, § 1.;



§ 4528. Title of property sold

Any real estate or interest therein sold under the provisions of this subchapter shall vest in the purchaser all the right, title and interest of the person in whose name the property was assessed, and/or all right, title and interest of the person or persons who are the owners thereof, and likewise freed and discharged from any liens and encumbrances, dower or curtesy or statutory right, in the nature of a dower or curtesy, whether absolute or inchoate, in or to the real estate.

75 Del. Laws, c. 26, § 1.;



§ 4529. Petition by purchasers for deed of conveyance

If the owner of the property or the owner's legal representatives fail to redeem the property as provided in this subchapter, the purchaser of the property or the purchaser's legal representatives, successors or assigns may present a petition to the Superior Court setting forth the appropriate facts in conformity with this subchapter and pray that the Superior Court make an order directing the sheriff, then in office, to execute, acknowledge and deliver a deed conveying the title to the property to the petitioner; and thereupon the Superior Court shall have power, after a hearing upon the petition, to issue an order directing the sheriff to execute, acknowledge and deliver a deed as prayed for in the petition. A description of the property as the same shall appear upon the assessment rolls, and a description by metes and bounds where obtainable shall be a sufficient description in any such deed.

75 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4530. Redemption by owner

The owner of any such real estate sold under this subchapter or the owner's legal representatives may redeem the same at any time within 60 days from the day the sale thereof is approved by the court, by paying to the purchaser or the purchaser's legal representatives, successors or assigns, the amount of the purchase price and 15 percent in addition thereto, together with all costs incurred in the cause; or if the purchaser or the purchaser's legal representatives, successors or assigns refuse to receive the same, or do not reside or cannot be found within the county where the property is located, by paying the amount into the court for the use of the purchaser, the purchaser's legal representatives or assigns.

75 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4531. Petition by owner after redemption for entry on judgment record

If the owner of any real estate sold under an order of sale or the owner's legal representative redeems the real estate, the owner may present to the Superior Court a petition setting forth that fact and thereupon the Superior Court, after hearing and determining the facts set forth in the petition, shall have power to cause to be entered upon the record of the judgment, under which the real estate was sold, a memorandum that the real estate described in the proceedings upon which the judgment was entered has been redeemed. Thereafter the owner shall hold such redeemed real estate subject to the same liens and in the same order of priority as they existed at the time of the sale thereof, excepting so far as the liens have been discharged or reduced by the application of the proceeds by the sheriff from the sale.

75 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4532. Regularity of proceedings under venditioni exponas

Upon the return of the proceedings under a writ of venditioni exponas, the Superior Court may inquire into the regularity of the proceedings thereunder, and either approve the sale or set it aside.

75 Del. Laws, c. 26, § 1.;



§ 4533. No proceedings unless tax is a lien upon property; construction of term "Superior Court"

(a) No proceedings shall be brought under this subchapter unless the service charge or assessment sought to be collected hereunder shall at the time of the filing of the praecipe in the office of the prothonotary be and constitute a lien upon the property against which the service charge or assessment was assessed or laid.

(b) Whenever the Superior Court is mentioned in this subchapter, the same shall be held to embrace the judges or any judge thereof, and any act required or authorized to be done under this subchapter may be done by the Superior Court or any judge thereof in vacation thereof, as well as in term time.

75 Del. Laws, c. 26, § 1.;



§ 4534. Fees and costs

(a) The fees and costs to be taxed in all proceedings under this subchapter, where not otherwise provided for, shall be as follows:

(1) The following fees shall be charged by the prothonotary:

Filing praecipe $1.10

Issuing monition and copy $2.75

Issuing alias or pluries, monition and copy $2.75

Writ of venditioni exponas $2.25

Filing any petition in Superior Court under this

subchapter $1.00

Costs of paying money into Superior Court $1.00

Cost of paying money out of Superior Court for each

check drawn $1.00

(2) The following fees shall be charged by the sheriff:

Posting monition or copy thereof $0.75

Posting each alias or pluries, monition or copy

thereof $0.75

(b) The county government of Kent County may provide by ordinance for fees and costs to be taxed in all proceedings under this subchapter.

75 Del. Laws, c. 26, § 1.;



§ 4535. Purchase at sheriff's sale by agent of county

Kent County Levy Court may authorize any person to bid at the sale of any real estate under this chapter and, in the event that such person is the highest and best bidder therefor, title thereto shall be taken in the name of Kent County. Levy Court shall not authorize any person to bid in excess of the aggregate amount of all taxes, service, charges, penalties and obligations due to Kent County, including costs incurred in the collection process.

75 Del. Laws, c. 26, § 1.;









CHAPTER 46. SEWERS AND SEWER DISTRICTS

§ 4601. Definitions

As used in this chapter, unless a different meaning clearly appears from the context:

(1) The term "County" shall mean Kent County.

(2) The term "district" or the term "county sewer district" shall mean any sewage disposal district or sanitary district established pursuant to this chapter.

(3) The term "sanitary district" shall mean a county sewer district established to provide 1 or more facilities necessary or convenient for the collection of sewage, the treatment of such sewage and delivery of such treated effluent into the facilities of a sewage disposal district for final treatment.

(4) The term "sewage" shall mean all types of human or animal waste, industrial or commercial waste or any other waste suitable for treatment and disposal through the facilities of sewage treatment plants.

(5) The term "sewage disposal district" shall mean a county sewer district established to provide 1 or more sewer facilities necessary or convenient for the transmission, final treatment and disposal of effluent received from the sewage collection facilities of a sanitary sewer district or from any other source as specifically provided herein.

9 Del. C. 1953, § 4601; 56 Del. Laws, c. 103, § 13.;



§ 4602. Purpose

(a) The county government may establish or extend 1 or more county sewage disposal districts and county sanitary districts in the manner hereinafter provided for the purpose of the collection, transmission, treatment, and disposal of sewage.

(b) A county district established or extended hereunder may consist of 2 or more noncontiguous areas.

(c) Sanitary districts may only be established or extended within the boundaries of a sewage disposal district.

9 Del. C. 1953, § 4602; 56 Del. Laws, c. 103, § 13.;



§ 4603. Planning

(a) The county government may:

(1) Assemble data, and develop plans relating to the collection, transmission, treatment and disposal of sewage within the County, and relating to the elimination or alleviation of sewage problems; and

(2) Study the possibility of developing and utilizing existing facilities to make them available to the several municipalities, and other political subdivisions and unincorporated areas within the County.

(b) The county government on its own motion may cause a preliminary report including maps and plans to be prepared for the establishment of a certain area or areas of the County as a county district. Such maps and plans shall show:

(1) The boundaries of the area or areas which the county government in its judgment considers will be benefited directly or indirectly by the particular project;

(2) A description of the area or areas sufficient to permit definite and conclusive identification of all parcels of property included therein;

(3) The proposed location of all facilities such as lateral, trunk, interceptor and outfall sewers, pumping stations, and treatment and disposal facilities;

(4) Estimates of the cost of construction of the facilities as shown on the maps and plans; and

(5) The method of financing such facilities.

If the report shall contain recommendations for the establishment of 2 or more zones of assessment within a county district, the maps and plans shall show the boundaries of each of such zones and the estimated initial allocation of the cost of construction of the facilities recommended to be charged to each of such zones.

(c) The county government may employ or contract for such engineering, legal, professional and other assistance as from time to time may be needed, and may incur such other expenses as may be necessary to carry out the powers herein set forth.

9 Del. C. 1953, § 4603; 56 Del. Laws, c. 103, § 13.;



§ 4604. Public hearing

(a) Upon completion of the preliminary report and the maps and plans, the county government shall call a public hearing upon a proposal to establish a county district to comprise the area or areas defined in such maps and plans.

(b) The county government shall cause a notice of public hearing to be posted in 4 public places within the proposed district and shall cause a notice of the public hearing to be published at least once in a newspaper published within the County and having a general circulation therein. The first publication thereof shall be not less than 10 days before the date set therein for the hearing. The notice of hearing shall contain a description of the area or areas to be included within the proposed district, and if the report shall have recommended the establishment of zones of assessment, a description of the area or areas to be included within such zones, the improvement proposed, the maximum amount proposed to be expended for the improvement, the allocation of such maximum amount as between the zones of assessment recommended, if any, and shall specify the time and the place where the county government will meet to consider the matter and to hear all parties interested therein concerning the same. In the event that zones of assessment and allocation of cost of the facilities between such zones of assessment are provided for, said notice shall further state that said zones of assessment and said allocations of cost may be changed from time to time by resolution of the county government adopted after a public hearing whenever said county government shall determine that such changes are necessary in the public interest.

9 Del. C. 1953, § 4604; 56 Del. Laws, c. 103, § 13.;



§ 4605. Representation by municipalities and districts

At the public hearing on the establishment of a county district which includes the whole or any part of a district furnishing a similar service as the proposed district, a city or a town, such district, city or town, may be represented by an officer of the district, city or town, duly designated by the governing body of such district, city or town to attend.

9 Del. C. 1953, § 4605; 56 Del. Laws, c. 103, § 13.;



§ 4606. Establishment of the county district

(a) Upon the evidence presented at the public hearing, and after due consideration of the maps and plans, reports, recommendations and other data filed with it, the county government shall determine by resolution whether or not the proposed district and facilities are satisfactory and sufficient, and if it shall determine such question in the negative, it may proceed to make a further study. The county government may make such further study and amend and revise the maps and plans and estimate of cost in conformance with its findings. If the revised maps and plans and revised estimate alter the estimated maximum expenditure for the project, alter the boundaries of the proposed district, alter the boundaries of zones of assessment or change the allocation or cost of the facilities as between zones of assessment, the county government shall call a further public hearing thereon in the manner provided in § 4604 of this title. When the county government shall find that the proposed district and facilities are adequate and appropriate, it shall further determine by resolution (1) whether all the property and property owners within the proposed district are benefited directly or indirectly thereby, (2) whether all of the property and the property owners so benefited are included within the limits of the proposed district, (3) whether it is in the public interest to establish the district, and (4) if said maps and plans and reports recommend the establishment of zones of assessment and the allocation of the cost of the facilities as between such zones of assessment, whether such zones of assessment and the allocation of the cost of the facilities thereto represent as nearly as may be the proportionate amount of benefit which the several lots and parcels of land in such zones will derive therefrom.

(b) If the county government shall determine that it is in the public interest to establish the district, but shall find that (1) any part or portion of the property or property owners within the proposed district are not benefited directly or indirectly thereby, or (2) that certain property owners benefited directly or indirectly thereby have not been included therein, or (3) if zones of assessment are proposed to be established and the cost of facilities allocated among said zones of assessment, that any part or portion of the property of property owners within a proposed zone of assessment should be placed in a different zone or that a different allocation of the cost should be made as between the zones of assessment, the board shall cause the necessary changes of the boundaries of the proposed district, or the necessary changes of the boundaries of any proposed zone of assessment or the necessary changes as to the allocation of costs, as the case may be, to be made, and the board shall call a further hearing at a definite place and time not less than 10 nor more than 30 days after such determination. Notice of such further hearing shall be published in the manner provided in § 4604 of this title, except that such notice shall also specify the manner in which it is proposed to alter the boundaries of the proposed district, or the boundaries of the zones of assessment or the allocation of the cost of the facilities as between said zones of assessment, as the case may be. If and when the board shall determine in the affirmative all of the questions set forth above, the board may adopt a resolution approving the establishment of the district, as the boundaries shall be finally determined, and the construction of the improvement, and if zones of assessment have been established and an allocation of the costs of the facilities made as between such zones of assessment, further approving the establishment of the initial zones of assessment and the initial allocation of the costs of the facilities as between said zones of assessment. Such resolution shall be subject to referendum upon petition as hereinafter provided.

9 Del. C. 1953, § 4606; 56 Del. Laws, c. 103, § 13.;



§ 4607. Referendum upon petition

(a) Within 10 days after the adoption of a resolution subject to referendum upon petition, the county government shall cause a notice to be published at least once in a newspaper published within the County and having a general circulation therein. Such notice shall contain a true copy of the resolution, the date of adoption thereof, and a statement that such resolution is subject to referendum upon petition.

(b) Such resolution shall not take effect until 30 days after its adoption; nor unless it is approved by the affirmative vote of a majority of qualified electors of the proposed district, voting thereon, if within 30 days after its adoption there be filed with the county government a petition signed by 10 percent of the electors of the proposed district.

(c) Such petition shall state that a referendum is requested on such resolution describing the same by its date of adoption, and shall contain an abstract of the text thereof. The petition may consist of separate sheets and the signatures to each sheet shall be acknowledged by the signer thereof or it may be proved by the oath of a witness who shall swear that such witness knows the signer and that the petition was signed in the presence of the witness. If the petition be sufficient and valid, the county government shall by resolution fix a date not less than 45 days after its adoption by which a proposition as herein provided for is to be submitted to a general or special election.

(d) Within 30 days after the adoption of a resolution which is subject to referendum upon petition, the county government may, on its own motion, provide that such resolution be submitted to a vote of the qualified resident electors of the district. Notice of the election shall be advertised in the same manner as provided in § 4604 of this title for advertising a public hearing. The cost of the election shall be borne by the County, which shall be reimbursed for such cost by the district, if established. The proposition for the submission of a resolution of the county government to the approval of the voters pursuant to this chapter, shall contain an abstract of such resolution stating the purpose and effect thereof. The Clerk of the county government shall prepare such abstract with the advice of the Attorney for the county government and shall transmit the proposition, in the form in which it is to be submitted, to the county government who shall submit same at a general or special election in accordance with the provisions of this chapter. Each person or legal entity entitled to vote shall have 1 vote and shall have an additional vote for each $1,000 of total assessed value of real property and buildings thereon owned by such person or legal entity, such valuation to be determined by the records of the Kent County Board of Assessment. The majority of votes cast shall decide the matter. The election shall be managed and the votes canvassed in such manner as may be prescribed by the county government. Every citizen who resides in the proposed sewer district and who would be entitled at the time of the holding of such election to register and vote at a general election, if such general election were held on the day of such election in the proposed sewer district, may vote at such election whether or not the citizen is at the time a registered voter.

9 Del. C. 1953, § 4607; 56 Del. Laws, c. 103, § 13; 56 Del. Laws, c. 241, § 4; 70 Del. Laws, c. 186, § 1.;



§ 4608. Review

Any interested party aggrieved by the final determination made by the county government establishing the district or authorizing the increase and improvement of facilities previously authorized for an existing district, may make application for review by a court of competent jurisdiction, of any and all of the final determinations made by the county government in connection with the proceeding establishing the district or authorizing the increase for improvements of facilities previously authorized for an existing district; provided, that application for review is made within 30 days from the effective date of the resolution establishing the district, or extending the boundaries thereof, or the adoption of a resolution authorizing the increase and improvement of facilities previously authorized for an existing district. Unless such application is made within 30 days as aforesaid, the resolution establishing the district, extending the boundaries thereof, or authorizing the increase and improvement of facilities previously authorized for an existing district shall be final and conclusive, and shall be presumptive evidence of the regularity of the proceedings for the establishment of the district for the extension thereof or for the authorization of the increase and improvement of facilities previously authorized for an existing district, and all other actions taken by the county government in relation thereto.

9 Del. C. 1953, § 4608; 56 Del. Laws, c. 103, § 13.;



§ 4609. Validation of prior establishment of districts

Any district heretofore established pursuant to the provisions of this chapter is hereby declared and determined to have been validly established, regardless of the failure of the county government or any of its officials or employees to comply with the requirements as to the establishment of such district set forth in this chapter, and notwithstanding that any of the proceedings taken to establish such district were not validly taken, and notwithstanding that the area of the district is less than the area in which the proposed sewage improvements are to be constructed and that such sewage improvements will serve an area greater than the area of such district; provided, however, that any assessment levied on the lots and parcels of land in such district or any extension thereof shall be in proportion as nearly as may be to the benefit which each parcel would derive from such proposed sewage improvements, regardless of the total cost of such sewage improvements. Sewage disposal systems may be constructed on behalf of any such district either within or without the area of the district, to serve the district, any other district heretofore or hereafter established, and any municipality or other political subdivision of the State or agency which may contract for the use and services of the sewage system. Bonds of the county government may be issued to finance the cost of such sewage system whether authorized by bond resolutions heretofore or hereafter adopted by the county government. The bonds shall be payable in the manner provided by § 4656 of this title.

9 Del. C. 1953, § 4608A; 57 Del. Laws, c. 108, § 1.;



§ 4610. Plans and specifications

After a district shall have been established, the county government shall cause to be prepared by the County Engineer or duly licensed engineer employed or contracted for that purpose, detailed plans and specifications for the improvement, a detailed estimate of the expense, and with the assistance of the attorney for the county government, or other legal or professional help employed or contracted for that purpose, a proposed contract or contracts for the execution of the work.

9 Del. C. 1953, § 4609; 56 Del. Laws, c. 103, § 13.;



§ 4611. Contracts

(a) All contracts or orders for work, material or supplies, performed or furnished in connection with construction, shall be awarded by the county government by or pursuant to resolution. Such contracts or orders for work, material or supplies needed for any particular purpose involving an expenditure of more than $2,000 shall be awarded only after inviting sealed bids or proposals therefor. The notice inviting sealed bids or proposals shall be published at least once in a newspaper or trade paper selected by the county government for such purpose, such publication to be at least 10 days before the date for the receipt of bids. If the county government shall not deem it in the interest of the county government to reject all bids, it shall award the contract to the lowest bidder, unless the county government shall determine that it is in the public interest that a bid other than the lowest bid should be accepted.

(b) The bidder whose bid is accepted shall give security for payment for materials and for the faithful performance of the contract, for maintenance following completion, and for such other purposes as the county government may require. The sufficiency of such security shall be determined by the county government. All bids or proposals shall be publicly opened by the county government or its duly authorized agent. If the bidder whose bid has been accepted shall neglect or refuse to accept the contract within 5 days after written notice that the same has been awarded to that bidder on his or her bid or proposal, or, if the bidder accepts but does not execute the contract and give proper security, the county government shall have the right to declare his or her deposit forfeited, and thereupon it shall be readvertised and relet as above provided. In case any work shall be abandoned by any contractor, the county government may, if the best interests of the district be thereby served, adopt on behalf of the district any or all subcontracts made by such contractor for such work and all such subcontractors shall be bound by such adoption if made; and the county government shall in the manner provided herein advertise and relet the work specified in the original contract exclusive of so much thereof as shall be provided for in the subcontract or subcontracts so adopted.

(c) Notwithstanding the provisions of this section or any other provision of law, the county government may contract for engineering, legal or other professional services requiring special skill or training for any project authorized by this chapter without requesting competitive bids or proposals, and without awarding such contract to the lowest bidder.

9 Del. C. 1953, § 4610; 56 Del. Laws, c. 103, § 13; 70 Del. Laws, c. 186, § 1.;



§ 4612. Powers of the county government

In addition to other powers which it has in reference to a district or extension thereof, the county government may:

(1) Plan, construct, reconstruct, improve, better or extend a sewage system or systems, acquire by gift, purchase, lease or the exercise of the right to eminent domain, a sewage system or lands or rights in land in connection therewith; on behalf of a district, acquire by purchase or lease any sewage collection, treatment or disposal facilities owned, maintained or operated by any municipal, public or district corporation, or special district, and such agencies shall have the power to sell or lease such facilities to a county sewer district, notwithstanding that such sewage facilities have already been devoted to and are held for public use; and may, instead of making any cash payment agreed or required to be made to the municipal, public or district corporation or special district, as compensation for such sewage facilities, agree to pay the principal of and interest on outstanding bonds issued by or on behalf of such municipal, public or district corporation or special district, of a principal amount not exceeding any lump sum amount agreed upon as consideration for such purchase or lease, as such principal and interest shall become due and payable;

(2) Operate and maintain a sewage system or systems, and furnish the services and facilities rendered or afforded thereby;

(3) Enter into and perform contracts, whether long term or short term, with any industrial establishment, municipality, district or agency of the state or federal government for the provision and operation by the county sewer district of a sewage system to abate or reduce the pollution of waters caused by discharges of sewage and industrial wastes by such industrial establishment, municipality, district or agency of the state or federal government; and such contract may provide for the payment periodically by the industrial establishment, municipality, district or agency of the state or federal government to the county sewer district of amounts to compensate the county sewer districts for the cost of providing (including payment of principal and interest charges, if any) and of operating and maintaining the sewage system or part thereof serving such industrial establishments, municipality, district or agency of the state or federal government;

(4) After appropriate notice, require a municipality, public or district corporation or special district which maintains or operates any sewage collection treatment or disposal facilities within the area of a county sewage disposal district, established pursuant to the provisions of this chapter, to connect to and utilize the sewage system and facilities of such county sewage disposal district in order to abate or reduce the pollution of waters caused by discharges of sewage and industrial waste;

(5) Accept from any authorized agency of the state or federal government, or from persons, firms or corporations, loans, grants or contribution for the planning, construction, acquisition, lease, reconstruction, improvement, betterment or extension of any sewage system and enter into agreements respecting such loans, grants and contributions;

(6) Accept grants or loans of money, labor, materials, equipment or technical assistance from agencies of the federal or state government or from interstate agencies established by law to accomplish the purposes of this chapter, and may pay the interest and amortization of such loans;

(7) Enter into and perform contracts with any person for the sale of effluent products;

(8) After a public hearing called and held in a manner provided in § 4604 of this title, adopt, amend, and repeal from time to time ordinances, resolutions, and rules and regulations for the operation of a county sewer district and the use of the sewerage system therein, including regulation of the manner of making connections and the construction to the system and all facilities and appurtenances associated therewith; and

(9) Impose a fine of not less than $500 or more than $10,000 for a violation of any ordinance, resolution or rule or regulation, so adopted by the county government relating to operation of a county sewer district and the use of the sewerage system therein, including regulation of the manner of making connections and the construction to the system and all facilities and appurtenances associated therewith.

9 Del. C. 1953, § 4611; 56 Del. Laws, c. 103, § 13; 68 Del. Laws, c. 370, § 1; 74 Del. Laws, c. 341, §§ 1, 2.;



§ 4613. Preliminary expenses

The preliminary expenses incurred for the preparation of maps, plans, studies, reports and other matters relating to the establishment or extension of a sewer district as authorized by this chapter, shall be a county charge and shall be assessed, levied and collected in the same manner as other county charges. If the county government shall thereafter establish or extend a sewer district and construct a sewer system therein pursuant to the provisions of this chapter, the expenses incurred by the county government as set forth above shall be deemed to be part of the cost of such improvement and the County shall be reimbursed for the whole amount paid therefor, or for such portion of that amount which the county government shall allocate against such district or extension. In the event the district is not established or extended, the county government may issue bonds to finance the above cost either in whole or in part, pledging the full faith and credit of the County to the punctual payment of the bonds and the interest thereon. Such bonds may be issued for a period of not to exceed 5 years from their respective dates.

9 Del. C. 1953, § 4612; 56 Del. Laws, c. 103, § 13.;



§ 4614. Sewage charges and revenues

(a) The county government may, after a public hearing called and held in the manner provided in § 4604 of this title, by ordinance or resolution, establish charges for the use of a sewage system or any part or parts thereof. Such charges may be based on any of the following:

(1) The consumption of water on the premises connected with and served by the sewage system or such part or parts thereof;

(2) The number and kind of plumbing fixtures on the premises connected with and served by the sewage system or such part or parts thereof;

(3) The number of persons served on the premises connected with and served by the sewage system or such part or parts thereof;

(4) The volume and character of sewage, industrial waste and other waste discharged into the sewage system or such part or parts thereof; or

(5) Any other equitable basis determined by the county government including but not limited to any combination of the foregoing.

(b) Such sewage charges, together with the amount of any penalty and interest prescribed by the county government and due for nonpayment of such charges, shall constitute a lien upon the real property served by the sewage system or such part or parts thereof for which sewage charges shall have been established and imposed. The lien shall be prior and superior to every other lien or claim except as otherwise may be provided by law.

(c) The county government on behalf of a sewer district may bring and maintain an action:

(1) To collect sewage charges in arrears including penalties and interest; or

(2) To foreclose liens for such sewage charges.

As an alternative to the maintenance of any such action, the county government may annually cause a statement to be prepared stating the amount of each lien for sewage charges in arrears including penalties, the real property affected thereby, and the name of the person in whose name such real property is assessed. The county government shall cause to be levied the amounts contained in such statements against the real property at the same time and in the same manner as county taxes, and such amounts shall be set forth in a separate column in the annual tax rolls. The amount so levied shall be collected and enforced in the same manner and at the same time as may be provided by law for the collection and enforcement of county taxes.

(d) The ordinance or resolution establishing and imposing sewage charges:

(1) Shall describe the sewer system or the part or parts of the sewer system for which such charges shall be established and imposed;

(2) Shall prescribe the basis for such charges;

(3) Shall provide for the date or dates on which sewage charges shall become due and payable; and

(4) May provide for penalties and interest for sewage charges in arrears, or for discounts for the prompt payment of such charges, or for penalties, interest and discounts.

9 Del. C. 1953, § 4613; 56 Del. Laws, c. 103, § 13.;



§ 4615. Expense of the improvement

The cost of establishment of a county sewer district and the furnishing of the improvement therein shall include the amount of all contracts, the cost of all lands and interests therein necessarily acquired, the cost of erection of necessary facilities and appurtenances for operation or administration of the improvement, the cost of necessary equipment for operation or administration of the improvement, printing, publishing, interest on loans, legal, engineering and other professional services, and all other expenses incurred or occasioned by reason of the establishment or extension of the district and the furnishing of the improvement. In addition, there shall be apportioned against, charged to and included in such cost, such allowance as the county government may make for expenditures which are directly attributable to the establishment or extension of the district as well as for any services rendered by the attorney for the county government, the County Engineer or any other salaried county officer or employee when such services have been necessary to or occasioned by reason of the establishment of the district.

9 Del. C. 1953, § 4614; 56 Del. Laws, c. 103, § 13.;



§ 4616. Increase and improvement of facilities

Whenever the county government shall determine it necessary to acquire additional lands or interests in lands or to acquire or to construct additional trunk, interceptor and outfall sewers, pumping stations, treatment and disposal works and appurtenances, lateral sewers or other facilities, or whenever the county government shall determine it necessary for the purpose of the operation and maintenance of such facilities to increase, improve and reconstruct the facilities thereof, including the acquisition of additional lands or interests in lands, it may cause the same to be accomplished without further authorization; provided, however, that if it is proposed to finance any part of the cost thereof by the issuance and sale of county obligations, such improvement shall not be undertaken unless authorized by proceedings taken in the same manner as the proceedings taken for the original establishment or extension of the district except that the sole determination which the county government shall make is whether such improvement is in the public interest, and, if zones of assessment have been established, said county government shall further determine the allocation of the cost thereof as between such zones.

9 Del. C. 1953, § 4615; 56 Del. Laws, c. 103, § 13.;



§ 4617. Increase of maximum amount to be expended

At any time after the establishment of a district or extension thereof pursuant to this chapter, the maximum amount authorized to be expended for the original improvement in such district or extension thereof may be increased by a resolution of the county government, provided the county government shall, after a public hearing called and held in the manner provided in § 4604 of this title, determine that it is in the public interest to authorize an increase of such maximum amount. If zones of assessment have been established, such resolution of the county government shall further provide for the allocation of such increase as between such zones of assessment and the notice of such public hearing shall state such allocation.

9 Del. C. 1953, § 4616; 56 Del. Laws, c. 103, § 13.;



§ 4618. Method of assessment

(a) The county government may determine to issue obligations of the County in such an amount as they may estimate to be sufficient to pay the entire cost of the improvement, but not in excess of the maximum amount proposed to be expended for the improvement, as stated in the notice of hearing, published pursuant to § 4604 of this title. In preparing the annual estimate of revenues and expenditures for the County on behalf of the district or extension thereof, the county government shall include, in addition to all costs of operation and maintenance for the next succeeding fiscal year, sums sufficient to pay the annual installments of principal and interest on obligations issued on behalf of the district or extension thereof. The county government shall thereupon annually levy a tax, unlimited as to rate or amount, upon the assessable property within the County in the amount of the estimate of expenditures. In making such levy the county government shall take into account the estimates of revenues, as set forth in the estimate so prepared, at a time to be fixed by it, and the amount of any assessments levied on behalf of the County, as hereafter provided and due and payable in the fiscal year for which the estimates are prepared.

(b) The county government shall, after a public hearing, establish an annual assessment roll for the county sewer district or extension thereof which shall be known as the "Sewer District Assessment Roll." The annual assessments may be apportioned, by the county government, against the several lots and parcels of land in the district or extension thereof by 1 or more of the following methods:

(1) An assessment on the lots and parcels of land in the district or extension thereof in proportion as nearly as may be to the benefit which each parcel would derive from the improvement;

(2) If zones of assessment have been established and an allocation of the total estimated cost of the facilities has been made to the zones, the amount of the cost of the facilities so allocated to any such zone of assessment may be apportioned by an ad valorem assessment levied on all the lots and parcels of land within such zone;

(3) If zones of assessment have been established, as provided above, by assessment on the lots and parcels of land within such zone in proportion as nearly as may be to the benefit which each parcel will derive from the improvement.

(c) Notice of the public hearing shall state that the assessment roll has been completed and filed, and the time and place fixed for the public hearing. Notice of such public hearing shall be published in a newspaper, published within Kent County, and having a general circulation therein at least once, not less than 7 days immediately preceding the date of the public hearing. At the time and place specified, the county government shall meet and hear and consider any objections to the assessment roll, and may change or amend the same as it deems necessary or just, may affirm and adopt the same as originally proposed or as amended or changed, or the county government may prepare a new roll. No amended, changed, or new roll shall be adopted, unless the county government shall hold another hearing thereon, in the manner and upon the notice prescribed for the original hearing. The annual assessment shall be levied and collected at the same time as taxes levied for general county purposes. The County Treasurer shall keep a separate account of such moneys, and they shall be used only for the purpose of the district or extension thereof for which collected. The properties against which such assessments are levied, shall be liable for the payment of the assessments in the same manner as they are liable for other county taxes.

9 Del. C. 1953, § 4617; 56 Del. Laws, c. 103, § 13; 57 Del. Laws, c. 108, § 2.;



§ 4619. Extension of the district

The district may be extended so as to include territory not previously included within its boundaries in the same manner as hereinbefore prescribed for the original establishment of a district. The cost of the extension shall include all the costs and expenses occasioned by reason of such extension and in addition thereto such proportion of the cost of the system of the original district as the county government shall determine.

9 Del. C. 1953, § 4618; 56 Del. Laws, c. 103, § 13.;



§ 4620. Changes in zones of assessment

The county government, after holding a public hearing upon notice published in the same manner as provided in § 4604 of this title, from time to time, by resolution may:

(1) Change the allocation of the cost of such facility as between zones of assessment;

(2) Change the boundaries of zones of assessment; or

(3) Establish new zones of assessment or eliminate existing zones of assessment.

9 Del. C. 1953, § 4619; 56 Del. Laws, c. 103, § 13.;



§ 4621. Order to connect to sewer; enforcement

(a) The county government may, where it deems it necessary to the preservation of public health, order the owner of any lot or parcel of land within a district or extension thereof which abuts upon a street or right-of-way containing a sewer which is part of or served by the county sewage system, and upon which lot or parcel of land a building shall have been constructed for residential, commercial or industrial use, to connect such building with such sewer.

(b) If any owner shall fail to comply within 60 days with such order to connect with such sewer, the county government may forthwith institute action in any Justice of the Peace Court or may institute a summary action in the Superior Court to compel compliance with such order.

9 Del. C. 1953, § 4620; 56 Del. Laws, c. 103, § 13.;



§ 4622. Surveys and inspection by county government; penalty for refusal to permit

(a) The county government or its designated representatives may go upon any land for the purpose of making surveys for sewers, sewage systems, sewage disposal plants, pumping stations or other facilities, or for rights-of-way or other property rights required for a sewage system.

(b) The county government or its designated representatives may inspect, at reasonable hours, any premises, dwelling or other building in the vicinity of a sewer to determine if it is connected to the sewer, or to determine if the sewer connection has been made or is being maintained in accordance with the regulations of the county government.

(c) Whoever refuses to permit inspections and surveys at reasonable hours shall be fined not less than $10 nor more than $100 for every such refusal.

9 Del. C. 1953, § 4621; 56 Del. Laws, c. 103, § 13.;



§ 4623. Annexation

Any annexation by any municipality of any previously unincorporated area shall not confer upon the annexing municipality any right, title or interest in any part of any sewage system constructed, acquired, extended or improved pursuant to this chapter, except as a resolution of the county government may so provide. No such resolution shall be adopted by the county government unless the annexing municipality shall have deposited a fund sufficient to pay when due any outstanding bonds issued hereunder for the purchase, construction, acquisition, extension or improvement of all systems wholly or partly within the annexed area, with interest to the date of call or redemption and any redemption or call premium applicable thereto.

9 Del. C. 1953, § 4622; 56 Del. Laws, c. 103, § 13.;



§ 4624. Dissolution and diminishing area of sewer districts

Whenever the county government shall determine it to be in the public interest, said county government, upon its own motion, but after a public hearing called and held in the manner provided in § 4604 of this title, may dissolve and discontinue any sewer district:

(1) Provided that the period of 3 years shall have elapsed since the date of establishment of such district, and that no improvement has been constructed or service provided for such district at any time since the establishment thereof; and

(2) Further provided that there be no indebtedness outstanding and unpaid, incurred to accomplish any of the purposes of such district.

9 Del. C. 1953, § 4623; 56 Del. Laws, c. 103, § 13.;



§ 4625. Exception to limitation on borrowing power

Section 4111 of this title shall not apply to this chapter.

9 Del. C. 1953, § 4624; 56 Del. Laws, c. 103, § 13.;



§ 4626. Power to incur indebtedness by issuing bonds and notes

The county government may incur indebtedness by issuing negotiable bonds, and notes in anticipation of bonds, pursuant to this chapter to finance the cost of the establishment or extension of a district and the improvements therein which it may lawfully construct or acquire pursuant to this chapter.

9 Del. C. 1953, § 4625; 56 Del. Laws, c. 103, § 13.;



§ 4627. Bond resolution vote required

The county government shall authorize the issuance of bonds by a "bond resolution" passed by the affirmative vote of at least 3/5 of all its members.

9 Del. C. 1953, § 4626; 56 Del. Laws, c. 103, § 13.;



§ 4628. Form and content of bond resolution

Every bond resolution adopted pursuant to this chapter shall be properly dated and shall bear a title indicating the type of obligation to which it relates and shall contain, in substance, at least the following provisions:

(1) A statement of the specific purpose for which the obligations authorized by the resolution are to be issued; such specific purpose to be described in brief and general terms sufficient for reasonable identification;

(2) If the obligations to be authorized are for a specific purpose, a statement of the estimate of the maximum cost of each item of such specific purpose, such statement shall also set forth the plan for the financing of such purpose which shall indicate the sources of the amounts of money which have been previously authorized to be applied to the payment of the cost of each purpose, and the intended source or sources other than the proceeds of such obligations of the balance of the money to be so applied;

(3) A statement of the amount of bonds to be issued for such specific purpose; and

(4) A determination of the period of usefulness of the project within the limitations provided for in this chapter computed from the date of issuance of the first obligation in reference thereto.

9 Del. C. 1953, § 4627; 56 Del. Laws, c. 103, § 13.;



§ 4629. Procedure for passage of bond resolution

Every bond resolution shall be introduced in writing in the form in which it is to be finally passed, and upon final passage shall be published in full in at least 1 newspaper published in the County and having general circulation therein together with a notice in substantially the following form:

The bond resolution published herewith was adopted on the........... day of................, 20....., and the validity of the obligations authorized by such resolution may be hereafter contested only if:

(1) Such obligations are authorized for a purpose for which the County is not authorized to expend money, or

(2) The provisions of law which should be complied with at the date of the publication of such resolution are not substantially complied with, and an action, suit or proceeding contesting such validity is commenced within 20 days after the date of such publication, or

(3) Such obligations are authorized in violation of the provisions of the Constitution.

Clerk

9 Del. C. 1953, § 4628; 56 Del. Laws, c. 103, § 13.;



§ 4630. Effective date of bond resolution

Each bond resolution shall take effect immediately after passage.

9 Del. C. 1953, § 4629; 56 Del. Laws, c. 103, § 13.;



§ 4631. Authorization of notes in anticipation of bonds

In anticipation of the issuance of bonds, the county government may by resolution authorize the issuance of negotiable notes when it shall have theretofore authorized the issuance of bonds. Such notes shall mature within 1 year from the date of their issue and may be renewed from time to time, but each renewal shall be for a period not exceeding 1 year, and in no event shall such notes extend more than 7 years beyond the original date of issue.

9 Del. C. 1953, § 4630; 56 Del. Laws, c. 103, § 13; 63 Del. Laws, c. 33, § 1.;



§ 4632. Other proceedings by resolution

All matters in connection with the authorization, sale and issuance of the bonds or notes not specifically required to be provided in the bond resolution may be determined or provided by subsequent resolutions adopted by the affirmative votes of at least the majority of the members of the county government.

9 Del. C. 1953, § 4631; 56 Del. Laws, c. 103, § 13.;



§ 4633. Payment of bonds

The bonds may be payable at such time or times as may be determined in the bond resolution, or by resolution adopted subsequent to the adoption of the bond resolution, within the limitations provided in this chapter.

9 Del. C. 1953, § 4632; 56 Del. Laws, c. 103, § 13; 57 Del. Laws, c. 108, § 3.;



§ 4634. Payment of installment

The last installment of each authorized issue of bonds shall be paid not later than the date of expiration of the period of usefulness of the project for the financing of which such bonds are issued, as determined in the bond resolution authorizing the issuance of the bonds, computed from the date of issuance of the bonds or of the issuance of the first note or notes, whichever is the earlier.

9 Del. C. 1953, § 4633; 56 Del. Laws, c. 103, § 13.;



§ 4635. Period of usefulness

(a) The following maximum periods of usefulness are hereby prescribed for the respective projects authorized by this chapter, and the period of usefulness of any project, determined in any bond resolution shall, in no event, exceed the maximum period hereby prescribed for that project.

(b) The acquisition, construction or reconstruction of a sewage system or an addition thereto, whether or not including treatment or disposal plants or buildings, original furnishings, equipment, machinery or apparatus, or the replacement of such equipment, machinery or apparatus, is 40 years; the replacement or the later addition of furnishings is 10 years.

9 Del. C. 1953, § 4634; 56 Del. Laws, c. 103, § 13.;



§ 4636. Consolidation of bond issues

Bonds for 1 or more specific objects or purposes or classes of objects or purposes, or a combination thereof, may be consolidated and sold as a single bond issue.

9 Del. C. 1953, § 4635; 56 Del. Laws, c. 103, § 13.;



§ 4637. Public sale of bonds

All bonds issued under this law, except as otherwise provided in § 4644 of this title and except bonds of authorized issues of $30,000 or less and having a maximum maturity of not more than 5 years from the date of issuance of such bonds, shall be sold at public sale upon sealed proposals after at least 10 days notice published at least once in a publication carrying municipal bond notices and devoted primarily to financial news or to the subject of state and municipal bonds, published in the City of New York, and at least 10 days notice published at least once in a newspaper published in the County and having general circulation therein. Bonds of authorized issues of $30,000 or less, and maturing as hereinabove set forth, and all bond anticipation notes may be sold at private sale by such financial officer as the county government may by resolution provide.

9 Del. C. 1953, § 4636; 56 Del. Laws, c. 103, § 13.;



§ 4638. Contents of notice of sale — Generally

The public notice of sale of bonds shall describe the bonds and set forth the terms and conditions of sale. It shall invite bidders to name the rate or rates of interest to be borne by the bonds, which rate or rates shall be stated in multiples of 1/8 or 1/10 of 1 percent. The notice shall also state that the bonds will not be sold for less than par and accrued interest.

9 Del. C. 1953, § 4637; 56 Del. Laws, c. 103, § 13.;



§ 4639. Contents of notice of sale — Award of bonds at single interest rate

Unless the notice of sale permits the naming of more than 1 rate of interest, as hereinafter provided, it shall state that all the bonds bid for shall bear a single rate of interest and, in case of a sale of more than 1 issue, after describing the separate issues, shall state the combined maturities as if such combined maturities constituted a single issue. The notice of sale shall state that the bonds will be awarded to the bidder offering the lowest interest rate and, as between bidders offering the same lowest rate, to the bidder who offers to pay the highest cash premium.

9 Del. C. 1953, § 4638; 56 Del. Laws, c. 103, § 13.;



§ 4640. Contents of notice of sale — Multiple rate bidding

The notice of sale may, as an alternative to a single interest rate, permit bidders to name 2 or more interest rates for the bonds proposed to be sold, within such limitations as the notice of sale may provide. In such event it shall state that all the bonds will be awarded to the bidder on whose bid the total loan may be made at the lowest net interest cost to the district, such net cost being computed, as to each bid, by adding to the total principal amount of the bonds the total interest which will be paid under the terms of the bid, after deducting from such interest the amount of premium, if any.

9 Del. C. 1953, § 4639; 56 Del. Laws, c. 103, § 13.;



§ 4641. Contents of notice of sale — Deposit

The notice of sale shall require all bidders to deposit a certified or cashier's check for 2% of the amount of bonds proposed to be sold, to secure the district from any loss resulting from the failure of the bidder to comply with the terms of his or her bid.

9 Del. C. 1953, § 4640; 56 Del. Laws, c. 103, § 13; 70 Del. Laws, c. 186, § 1.;



§ 4642. Contents of notice of sale — Rejection of proposals

Each notice of sale shall reserve the right to reject any and all bids and shall state that any bid not complying with the terms of the notice will be rejected.

9 Del. C. 1953, § 4641; 56 Del. Laws, c. 103, § 13.;



§ 4643. Proposals opened publicly

All proposals shall be opened publicly at the time and place stated in the notice of sale, and not before, and shall be publicly announced.

9 Del. C. 1953, § 4642; 56 Del. Laws, c. 103, § 13.;



§ 4644. Private sale to public agencies

Notwithstanding this or any other law, any bonds may be sold without previous public offering to, and may be purchased by, the Sinking Fund Commission or the Insurance or Pension Fund Commission of the County of Kent, or the State, or may be sold to any agency acting on behalf of the United States of America.

9 Del. C. 1953, § 4643; 56 Del. Laws, c. 103, § 13.;



§ 4645. Form of bonds

Bonds may be issued in form payable to bearer with coupons attached for the payment of interest and, if so issued, may be made subject to registration as to principal only or as to both principal and interest.

9 Del. C. 1953, § 4644; 56 Del. Laws, c. 103, § 13.;



§ 4646. Form of notes

Notes may be issued in fully registered form; or notes may be issued in form payable to bearer, with interest payable to bearer on presentation for endorsement, and, if so issued, shall be subject to full registration. Interest on notes issued in registered form and interest on bearer notes which have been registered shall be payable to the registered holder.

9 Del. C. 1953, § 4645; 56 Del. Laws, c. 103, § 13.;



§ 4647. Execution of bonds and notes

All bonds and notes shall be executed in the name of the County of Kent by such officials, including a financial officer, as may be designated by resolution of the county government, and shall be under the seal or a facsimile seal of the County and attested by the Clerk. Coupons attached to a bond shall be authenticated by the manual signature or the facsimile signature of the financial officer signing the bond.

9 Del. C. 1953, § 4646; 56 Del. Laws, c. 103, § 13.;



§ 4648. Bonds and notes redeemable prior to maturity

No bonds or notes shall be made payable on demand, but any bond or note may be made subject to redemption prior to maturity on such notice, at such time or times, with such redemption provisions and at such redemption prices as may be stated in the bond or note. When any such bond or note shall have been validly called for redemption, and any payment of the principal thereof and of the interest thereon accrued to the date of redemption shall have been made or provided for, interest thereon shall cease.

9 Del. C. 1953, § 4647; 56 Del. Laws, c. 103, § 13.;



§ 4649. Interest rates

Bonds or notes issued pursuant to this law may bear interest at a rate or rates, without limitation, which may be determined by resolution of the county government.

9 Del. C. 1953, § 4648; 56 Del. Laws, c. 103, § 13; 57 Del. Laws, c. 602.;



§ 4650. Application of proceeds

After payment of the reasonable cost of issuance, including printing or engraving costs, advertising expense and legal and other professional expenses, the proceeds of the sale of any bonds or notes shall be applied only to the purpose or purposes for which the obligations were authorized to be issued, and any excess amount thereof or any amount thereof which for any reason is not necessary for any such purpose, shall:

(1) Be applied to payment of such obligations at not more than their face value; and

(2) Be applied to payment of the first maturing installments of such issue.

9 Del. C. 1953, § 4649; 56 Del. Laws, c. 103, § 13.;



§ 4651. Bonds and notes negotiable

All bonds and notes of the County issued pursuant to this law, whether payable to bearer or in fully registered form, shall be negotiable instruments.

9 Del. C. 1953, § 4650; 56 Del. Laws, c. 103, § 13.;



§ 4652. Reconversion of fully registered bonds

Any bond originally issued in form payable to bearer with coupons attached may contain a provision that, when it has been fully registered, it will, on the written request of the holder thereof, be reconverted, at the expense of such holder, into a new coupon bond by the preparation and substitution of a new bond and coupons for unmatured interest, of the same form and tenor as those originally authorized. Any such bond may again be converted into a fully registered bond and be reconverted into a coupon bond from time to time in the manner herein provided. The resolution of the governing body authorizing any conversion or reconversion shall set forth the date, maturities, interest rate, denominations, and numbers of the old and new bonds and the name of the holder.

9 Del. C. 1953, § 4651; 56 Del. Laws, c. 103, § 13.;



§ 4653. Reissuance of bonds or notes lost or destroyed

If lost or completely destroyed, any bond or note may be reissued in the form and tenor of the lost or destroyed bond upon the owner furnishing, to the satisfaction of the governing body:

(1) Proof of ownership;

(2) Proof of loss or destruction;

(3) A surety bond in twice the face amount of the bond and coupons; and

(4) Payment of the cost of preparing and issuing the new bond or note.

9 Del. C. 1953, § 4652; 56 Del. Laws, c. 103, § 13.;



§ 4654. Reissuance of defaced or partially destroyed bonds or notes

If defaced or partially destroyed, any bond may be reissued in the form and tenor of the defaced or partially destroyed bond or note, to the bearer, or if registered, to the registered holder, at the expense of such holder, on surrender of the defaced or partially destroyed bond or note, and on such other conditions as the resolution authorizing the reissuance may provide.

9 Del. C. 1953, § 4653; 56 Del. Laws, c. 103, § 13.;



§ 4655. Certain agreements forbidden

In the issuance or sale of bonds or notes it shall be unlawful for the governing body, or any member or members thereof, or any official of the County of Kent to:

(1) Agree to pay directly or indirectly any bonus for the issuance or for the sale of the obligations authorized, and every such payment may be recovered by the County in an action at law;

(2) Enter into any agreement with any original purchaser or his or her representative regarding the deposit or disposition of any moneys received or to be received from such sale and every such agreement shall be void;

(3) Enter into any agreement in the nature of a service contract providing for publication of notice of sale, and printing of bonds or notes, and for the providing of a legal opinion or for any technical or advisory services used in connection with the issuance of bonds or notes, unless such agreement provides that any advisor, agent, technician or any other person acting in an advisory capacity agrees not to offer to purchase or to participate in the purchase, or in the distribution of the bonds or notes at public or private sale; and any agreement to the contrary shall be void and any money or compensation paid thereon may be recovered by the County in an action at law.

9 Del. C. 1953, § 4654; 56 Del. Laws, c. 103, § 13; 70 Del. Laws, c. 186, § 1.;



§ 4656. Payment of bonds and notes

The power and obligation of the County to pay all bonds and notes hereafter issued by it pursuant to this chapter shall be unlimited. The full faith and credit of the County is hereby pledged for the payment of the principal of and the interest on all bonds and notes of the County hereafter issued pursuant to this chapter whether or not such pledge be stated in the bonds or notes, or in the bond resolution, or note resolution, authorizing their issuance. Bonds or notes issued for the purpose of acquiring, constructing, extending or improving projects authorized by this chapter may be additionally secured by a pledge of the revenue derived from the operation of said enterprise, as may be provided in the bond resolution or note resolution, authorizing the bonds or notes.

9 Del. C. 1953, § 4655; 56 Del. Laws, c. 103, § 13.;



§ 4657. Appropriation may include engineering and other costs

In determining the amount to be appropriated for a project pursuant to this chapter, the county government may include the engineering, legal and other professional costs, and other costs of acquisition, construction or reconstruction of the property or improvement to be financed. Interest on notes issued during the construction period may also be financed.

9 Del. C. 1953, § 4656; 56 Del. Laws, c. 103, § 13.;



§ 4658. Validity of bonds not dependent on preliminary proceedings

It is the intent of this chapter that the power to issue obligations under this chapter and the validity of the bonds or notes so issued shall not be affected by, or be dependent in any way on the validity or the regularity of any proceedings for the issuance of any bonds or notes to be renewed, extended, retired, funded or refunded by the issuance of such obligations, and shall be independent of the power to make improvements or acquire property and shall not be dependent on or affected by the validity or regularity of any improvements or the acquisition of any property, or the authorization thereof, for the financing of which such bonds or notes are issued, or are to be issued.

9 Del. C. 1953, § 4657; 56 Del. Laws, c. 103, § 13.;



§ 4659. Legal effect of debt statement

After the issuance of any bonds or notes in reliance on any debt statement issued by the County, the accuracy and sufficiency of such debt statement shall not be contested by any suit, action or proceeding relating to the validity of such bonds or notes and such bonds or notes shall be presumed to be within all debt or other limitations prescribed by any law of this State.

9 Del. C. 1953, § 4658; 56 Del. Laws, c. 103, § 13.;



§ 4660. Short period of limitations

The bond resolution authorizing the issuance of bonds, or any notes issued in anticipation of said bonds, may be contested only if:

(1) Such obligations are authorized for a purpose for which the County is not authorized to expend money;

(2) The provisions of law which should be complied with at the date of the publication of such resolution are not substantially complied with, and an action, suit or proceeding contesting such validity, is commenced within 20 days after the date of such publication; or

(3) Such obligations are authorized in violation of the Constitution of this State.

9 Del. C. 1953, § 4659; 56 Del. Laws, c. 103, § 13.;



§ 4661. Construction of chapter with other laws

The powers conferred by this chapter shall be in addition to, and not in substitution for, the powers conferred by any other general, special or local law. The powers conferred by this chapter may be exercised notwithstanding that any other general, special or local law may confer such powers, and without regard to the requirements, restrictions, limitations or other provisions contained in such other general, special or local law.

9 Del. C. 1953, § 4660; 56 Del. Laws, c. 103, § 13.;






CHAPTER 47. GARBAGE DISPOSAL

Subchapter I General Provisions

§ 4701. Acquisition of land; construction and operation of incineration plant; definitions

(a) The county government may acquire land or any interest therein at any place within the County that it deems advisable and may construct and operate upon the land so acquired an incineration or garbage disposal plant or plants. The county government may enter into contracts and agreements with persons, firms or corporations relative to the purchase of the land and to the building, constructing and equipping of an incineration or garbage disposal plant or plants and may require from such persons, firms or corporations proper security for the faithful performance of the work to be done. The county government may engage the services of competent architects and engineers in connection with the construction of the plant or plants and shall award any contract to the lowest responsible bidder with the right to reject any and all bids.

(b) The words "garbage disposal plant or plants" wherever used in this chapter include incineration, sanitary landfill, garbage grinding plants, composting for disposal of garbage, or any other means of garbage disposal which shall conform with reasonable standards of sanitary engineering.

9 Del. C. 1953, § 4701; 56 Del. Laws, c. 103, § 14.;



§ 4702. Acquisition of land by purchase

The county government may acquire the land, or interest therein, by purchase, but not by exercise of the right of eminent domain.

9 Del. C. 1953, § 4702; 56 Del. Laws, c. 103, § 13.;



§ 4703. Powers of county government as to operation of plant; regulations and charges for service

(a) The county government may enter into contracts, leases or agreements of any nature pertaining to the operation of the incineration and garbage disposal plant or plants, including the right to sell such portion of land acquired as may not be necessary to use. The power to contract shall include the power to contract with any governmental agency of any sort whatsoever and to receive grants in aid from any such agency or any other person or organization.

(b) The county government may adopt regulations and establish fees and charges for the services rendered by the said incineration and garbage disposal plant or plants.

9 Del. C. 1953, § 4703; 56 Del. Laws, c. 103, § 14.;



§ 4704. Power to borrow money and issue bonds

The county government may borrow money upon the faith and credit of the County as provided in this chapter for the purpose of acquiring land and property for the establishment of an incineration and garbage disposal plant or plants and for the construction of such a plant or plants in the County and for the purpose of securing the payment of such sum to issue bonds in such denominations and bearing such rate of interest, not exceeding 3 percent per annum, and in such form as the county government shall deem expedient. The interest upon said bonds shall be payable semiannually in each and every year after the date of issuance thereof.

9 Del. C. 1953, § 4704; 56 Del. Laws, c. 103, § 14.;



§ 4705. Terms of bonds

The county government shall decide upon and determine the form and time or times of maturity of the bonds provided that no bond shall be issued for a term exceeding 25 years. The bonds may or may not at the option of the county government be made redeemable at such time or times before maturity, at such price or prices and under such terms and conditions as may be fixed by the county government prior to the issuance of the bonds. The bonds shall contain such other provisions, not inconsistent with the requirements of this chapter, as the county government may deem expedient.

9 Del. C. 1953, § 4705; 56 Del. Laws, c. 103, § 14.;



§ 4706. Execution and record of bonds

The bonds shall be prepared under the supervision of the county government and shall be signed by the Receiver of Taxes and County Treasurer, the President of the county government and the clerk of the peace of Kent County, and shall be under the seal used by the county government. Such officers shall execute the bonds when directed by the county government to do so. The Receiver of Taxes and County Treasurer and the county government shall keep a record of the bonds.

9 Del. C. 1953, § 4706; 56 Del. Laws, c. 103, § 14.;



§ 4707. Sale of bonds

The bonds or any part thereof may be sold when and as the county government by resolution determines and until sold shall remain in custody of the Receiver of Taxes and County Treasurer. Whenever in the judgment of the county government it is deemed advisable that any part or all of the bonds shall be sold, the county government may sell and dispose of the same at public sale after having advertised the same in the public press at least once each week for at least 2 weeks. No commission or other compensation shall be charged or paid to any members of the county government for effecting the sale or negotiation of such bonds.

9 Del. C. 1953, § 4707; 56 Del. Laws, c. 103, § 14.;



§ 4708. Principal and interest payments; taxes

(a) The principal of and interest on the bonds shall be payable when due and payable from money appropriated by Kent County.

(b) The county government in fixing the rate of taxation shall annually provide for a sum equal to the amount of such bonds in addition to the amount necessary to pay the interest upon the unpaid bonds as before provided, which shall, when collected and paid to the Receiver of Taxes and County Treasurer be set apart by him or her in a separate account to be opened for that purpose; and the Receiver of Taxes and County Treasurer shall apply the said sum annually to the payments of such part of said loan and interest thereon as may from time to time become due under the provisions of this chapter.

9 Del. C. 1953, § 4708; 56 Del. Laws, c. 103, § 14; 63 Del. Laws, c. 142, § 22; 70 Del. Laws, c. 186, § 1.;



§ 4709. Deposit and use of proceeds of sale of bonds

All money received from the sale of any or all of such bonds, after the payment of the charges and expenses connected with the preparation and sale thereof, shall be deposited by the Receiver of Taxes and County Treasurer in a state or national bank designated by Kent County, to the credit of the county government in a separate account, and payments thereof shall be made in the same manner as other payments by the county government. No part of the money thus obtained, except as in this section provided, shall be used for any other purposes than those stated in this chapter, and the purchasers or holders of the bonds shall not be bound to see to or be affected by the application of the money realized from the sale of the bonds.

9 Del. C. 1953, § 4709; 56 Del. Laws, c. 103, § 14; 63 Del. Laws, c. 142, § 23.;






Subchapter II Garbage Collections in Unincorporated Areas

§ 4720. Definitions

As used in this subchapter:

(1) "Garbage" means residential garbage and trash to the exclusion of commercial and industrial refuse.

(2) "Garbage collection district" means an area in Kent County outside of the limits of any incorporated municipality, within ascertainable boundaries, and which is in the opinion of the county government susceptible of efficient and economical garbage collection pursuant to the procedures of this subchapter.

(3) "Garbage collection unit" means each improved parcel of real estate located within the boundaries of a garbage collection district and either used or intended for residential purposes.

9 Del. C. 1953, § 4720; 58 Del. Laws, c. 221.;



§ 4721. Petition to establish garbage collection district

Twenty-five real property owners of any area in Kent County contained within ascertainable boundaries and lying outside the limits of any incorporated municipality may petition the Kent County government to declare the area a garbage collection district. The petition shall set forth the boundary lines of the proposed garbage collection district and shall be filed on or before the first Tuesday in any month in any year with the clerk of the peace of Kent County.

9 Del. C. 1953, § 4721; 58 Del. Laws, c. 221.;



§ 4722. Public hearing

Upon receipt of the petition, the county government shall hold a public hearing, notice of which shall be published at least once in a newspaper published within the County. Said notice shall be published not more than 21 and at least 10 days before the public hearing and shall contain a description of the boundaries of the proposed garbage collection district and a statement that the county government will hold a hearing to consider whether or not to create the proposed disposal district. The notice shall also state that in the event the county government decides to create the proposed garbage disposal district, the county government will contract for garbage collection and assess the unit costs of garbage collection against each unit of real property used or intended for residential purposes within the garbage collection district.

9 Del. C. 1953, § 4722; 58 Del. Laws, c. 221; 71 Del. Laws, c. 255, § 1.;



§ 4723. Creation of garbage collection district

If the county government determines, after a public hearing, that it is in the public interest to create the proposed garbage collection district, it shall pass a resolution to that effect.

9 Del. C. 1953, § 4723; 58 Del. Laws, c. 221.;



§ 4724. Contracts for garbage collection authorized

The county government may enter into a contract with any private or public garbage collector to collect the garbage of each garbage collection unit located within the garbage collection district. The mere creation of a garbage collection district pursuant to § 4723 of this title shall not obligate the county government to enter into a contract hereunder if in its opinion the bids received pursuant to § 4725 of this title are too costly.

9 Del. C. 1953, § 4724; 58 Del. Laws, c. 221.;



§ 4725. Award of contracts

No contract for garbage collection shall be awarded unless the county government shall publicly invite sealed bids by at least 14 days' notice in a newspaper published within the County. Bids so obtained shall be publicly opened and awarded to the lowest responsible bidder except that the county government may reject any or all bids. The county government may in its specifications include reasonable qualifications for bidders in respect to equipment. The county government may provide for contracts in excess of 1 year and may impose such provisions, conditions and limitations as deemed desirable, including requirements that no 1 bidder may serve the entire county.

9 Del. C. 1953, § 4725; 58 Del. Laws, c. 221; 60 Del. Laws, c. 329, § 3.;



§ 4726. Levy and collection of garbage collection tax

(a) In order to pay the annual costs for any garbage collection contract entered into pursuant to § 4724 of this title, the county government shall divide the annual contract cost, plus a pro rata administrative cost as determined by the county government, by the number of garbage collection units within the garbage collection district to arrive at the annual unit cost. The annual unit cost shall then be assessed against each garbage collection unit located within the boundaries of the garbage collection district. No parcel of real estate shall be exempt from paying its annual unit cost because it is uninhabited so long as it is improved and intended for residential use. No parcel of real estate so improved and intended for residential use shall be exempt from paying its annual unit cost because its owner chooses not to use the garbage collection service.

(b) The annual unit cost assessed against each garbage collection unit shall be levied and collected by the Board of Assessment, county government and Receiver of Taxes and County Treasurer at the same time and in the same manner as other county taxes and shall be a lien on real property the same as other county taxes. The tax shall be included on the county tax bills under the heading "garbage collection tax."

9 Del. C. 1953, § 4726; 58 Del. Laws, c. 221; 59 Del. Laws, c. 198, § 1.;



§ 4727. Administration of funds

All amounts collected pursuant to this subchapter shall be paid into the general fund of Kent County and all payments for garbage collection shall be paid out of the general fund of Kent County. Should Kent County fail in any 1 year to collect all of the taxes in the garbage collection district necessary to pay the contract price for garbage collection in any year, the county government may pay the deficit out of the general fund pending enforcement of the tax lien. The county government may make payments out of the general fund in anticipation of collection of the garbage collection tax.

9 Del. C. 1953, § 4727; 58 Del. Laws, c. 221.;



§ 4728. Annual rebidding on contracts

Repealed by 60 Del. Laws, c. 329, § 1, eff. Mar. 26, 1976.;



§ 4729. Continuation and termination of contracts; consolidation of garbage collection districts

Once a garbage collection district has been formed and garbage collection undertaken pursuant to this subchapter, the county government may, without further public hearings, enter into new contracts for garbage collection. However, the county government may determine not to continue garbage collection for any garbage collection district at the expiration of any contract entered into pursuant to this subchapter. The county government may, without further public hearings, consolidate 2 or more garbage collection districts into a single district.

9 Del. C. 1953, § 4729; 58 Del. Laws, c. 221; 59 Del. Laws, c. 198, § 2; 60 Del. Laws, c. 329, § 2.;



§ 4730. Annual budgeting

(a) The annual amounts required for garbage collection contracts entered into pursuant to the provisions of this subchapter shall be included in the annual budget request of the office of County Engineer under separate headings for each garbage collection district. After levying the garbage collection tax, the county government shall deliver a separate tax collection warrant together with a list of taxables for each garbage collection district to the Receiver of Taxes and County Treasurer commanding him or her to collect from the persons named in the said list their garbage collection tax and its amount.

(b) Should a garbage collection district be formed and a garbage collection contract awarded after the commencement of any fiscal year, the county government shall include in the next annual budget an amount sufficient to reimburse the general fund for the expenditure during the last fiscal year as well as an amount sufficient to pay the contract cost for the coming fiscal year. Any contract awarded after the commencement of a fiscal year shall expire at the beginning of the next fiscal year.

9 Del. C. 1953, § 4730; 58 Del. Laws, c. 221; 70 Del. Laws, c. 186, § 1.;









CHAPTER 48. REGIONAL PLANNING

§ 4801. Definitions

As used in this chapter, unless the same shall be inconsistent with the context:

(1) "Commission" means "Regional Planning Commission of Kent County" created by this chapter.

(2) "Council" means "the Council of the Mayor and Council of Dover."

(3) "County Engineer" means "County Engineer of Kent County."

(4) "County government" means the county governing body of Kent County.

(5) "District" means "Regional Planning District of Kent County" created by this chapter.

(6) "Highway Department" means "State Department of Transportation of the State of Delaware."

(7) "Land development" means "any tract or parcel of land upon which is proposed the construction or erection of 1 or more commercial, industrial, multi-family, or mobile home park use."

(8) "Minor subdivision" means any subdivision of land that creates 5 or less, or no, parcels of land and if a parcel of land is created, either said created parcel is not on a new road, or said created parcel or parcels is on a private road approved pursuant to regulations adopted by the county government; and shall apply only to the creation of up to a 5 parcel minor subdivision and shall not apply to the creation of parcels in excess of a total of 5 off of the tract of land from which minor subdivision is sought. Original tract shall be deemed to be all tracts separately in existence upon effective date of this definition.

(9) "Recorder's office" means "Recorder of Deeds in and for Kent County."

(10) "Road" includes any "road," "street," "highway," "freeway," "parkway" or other public thoroughfare.

(11) "Subdivision" means division of any part, parcel or area of land by the owner or the owner's agent, into lots or parcels 2 or more in number for the purpose of conveyance, transfer, improvement or sale with or without appurtenant roads, streets, lanes, driveways and ways dedicated or intended to be dedicated to public use, or the use of purchasers or owners of lots fronting thereon. A subdivision includes:

a. Any division of a parcel of land having frontage on an existing improved street into 2 or more lots, 1 or more of which have frontage on the existing street;

b. Any development of a parcel of land which involves installation of streets and driveways whether or not dedicated and whether or not the parcel is divided for the purpose of immediate conveyance, transfer or sale;

c. Any resubdivision and, as appropriate, shall refer to the process of subdividing land or the land so subdivided.

9 Del. C. 1953, § 4801; 56 Del. Laws, c. 103, § 15; 56 Del. Laws, c. 241, §§ 5, 6; 60 Del. Laws, c. 503, § 22; 67 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 410, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4802. Regional Planning Commission and Regional Planning District; statement of purposes

For the purpose of promoting health, safety, prosperity and general welfare, as well as for the purpose of securing coordinated plans for roads, airways, railways, public buildings, parks, playgrounds, civic centers, airports, commercial, industrial and residential developments, water supplies, sewers and sewage disposal, drainage and other improvements and utilities (excepting, however, privately owned public utilities engaged in furnishing light, heat, power, transportation or communication by telephone or by telegraph or otherwise, as to which the provisions of this chapter shall not apply) in that portion of Kent County which is not included within the corporate limits of any city or town, unless any territory within such corporate limits is included upon request made by the governing body of authority of any such city or town, and as well as for the purpose of preventing the unnecessary duplication of such improvements or utilities, a department known as the Regional Planning Commission of Kent County is created for the area to be known as the Regional Planning District of Kent County.

9 Del. C. 1953, § 4802; 56 Del. Laws, c. 103, § 15; 56 Del. Laws, c. 241, § 7.;



§ 4803. Regional Planning Commission

The county government shall, by ordinance, establish a Regional Planning Commission and determine the membership, terms, qualifications and compensation of said Commission.

9 Del. C. 1953, § 4803; 56 Del. Laws, c. 103, § 15; 56 Del. Laws, c. 241, §§ 8, 9; 58 Del. Laws, c. 340, §§ 3, 4; 60 Del. Laws, c. 503, § 22; 66 Del. Laws, c. 323, § 1.;



§ 4804. Office space and equipment

The Kent County government shall provide suitable and convenient office space for the use and occupancy of the Commission, and the county government shall furnish and supply all necessary equipment for the office.

9 Del. C. 1953, § 4804; 56 Del. Laws, c. 103, § 15; 58 Del. Laws, c. 340, § 5; 66 Del. Laws, c. 323, § 2.;



§ 4805. Secretary of Commission and other personnel

(a) The Commission shall appoint a secretary who shall serve for such time, and perform such duties and receive such compensation as the Commission may prescribe. The secretary shall give bond if required by the Commission in such amount as the Commission may require.

(b) The Commission may appoint, discharge at pleasure and fix the compensation of such employees and staff or may contract for the services of such persons, firms, or corporations as from time to time, in its judgment may be necessary to the exercise of its powers under this chapter; provided, however, that all actions of the Commission are subject to county government approval, and the county government may require any employee to give bond with surety approved by it in a sum to be fixed by the Commission.

9 Del. C. 1953, § 4805; 56 Del. Laws, c. 103, § 15; 70 Del. Laws, c. 186, § 1.;



§ 4806. Assistance to Commission by County and City of Dover

The county government or council may, from time to time, upon request of the Commission and for the purpose of special surveys, assign or detail to the Commission any members of the administrative staffs or agencies of the county or city, or may direct any such staff or agency to make for the Commission special surveys or studies requested by the Commission.

9 Del. C. 1953, § 4806; 56 Del. Laws, c. 103, § 15.;



§ 4807. Master plan of District

(a) The Commission shall prepare a master plan of the District showing existing and proposed roads included in or likely to be incorporated in the road system, together with the indication of their existing and proposed widths; existing and proposed county parks, playgrounds, parkways, and other recreation places; existing and proposed county airways, aviation fields and other county open places; existing and proposed sites for county buildings; and such other features as may come wholly or partially within county jurisdiction; and in addition, similar elements of the plan existing and proposed within city or town as have or are likely to bear an important relation to the above county features. Such master plan shall be a public record, but its purpose and effect shall be solely as an aid to the Commission in the performance of its duties.

(b) The Commission may, from time to time, amend, extend or add to the master plan.

(c) The master plan may cover areas within the corporate limits of any city or town in Kent County, to the extent that such areas shall be deemed, in the judgment of the Commission, to be related to the planning of the District. The master plan shall have no legal effect in such areas except as in pursuance of a request for the inclusion of such area within the District as provided in § 4802 of this title.

(d) The Commission shall encourage the cooperation of the cities and towns within Kent County in any matter concerning the master plan and, if requested, shall advise the governing body or authority of any city or town in Kent County with respect thereto.

9 Del. C. 1953, § 4807; 56 Del. Laws, c. 103, § 15.;



§ 4808. Road surveys

The Commission may, in pursuance of the development and carrying out of its master plan, make from time to time surveys for the exact location of the lines of future roads, road relocations, road extensions, road widenings or narrowings in the District or any portion thereof, and make plats of the areas thus surveyed, showing the Commission's recommendations for the exact locations of such future road lines.

9 Del. C. 1953, § 4808; 56 Del. Laws, c. 103, § 15.;



§ 4809. Official map of the District

(a) There is established an official map of the District. The Commission shall be the maker and custodian of such map. The map shall show the location and lines of the roads within the District existing and established by law as public roads at the time of the preparation and setting up of the map by the Commission; and shall show the location of the lines of the roads on plats which shall have been approved by the Commission at or previous to that time.

(b) Whenever the Commission shall have adopted an official map or any amendment, extension or addition thereto, it shall submit the official map or such amendment, extension or addition thereto, to the county government for its approval and if the official map or amendment, extension or addition thereto shall pertain to the road system of or any road in Kent County, the official map or any amendment, extension or addition thereto shall also be submitted to the Department of Transportation for its approval and upon approval of the official map or such amendment, extension or addition thereto, the Commission shall cause the official map or such amendment, extension or addition thereto to be recorded in the Recorder's office within 15 days after such approval.

(c) The Commission may, from time to time, amend, extend, add to or remove from the official map all roads established or vacated by law.

(d) If the State Department of Transportation changes or amends existing roads or adds new roads which vary from the master plan as established pursuant to § 4807 of this title, the Commission shall have the right, after due notice in writing to the Department, to appeal such change or addition, to the State Highway Commissioners in an official meeting of which the public shall be given notice and which the public may attend. After receiving notice in writing of the appeal of the Regional Planning Commission, the State Highway Commissioners and their employees will refrain from execution of plans changing or adding roads in variance from the aforesaid master plan until the appeal has been heard and a written decision rendered by the said State Highway Commissioners. That decision may be summarily appealed to the Superior Court which shall have the power to enjoin further action by all parties until a determination is reached by that Court as to whether the promotion of the health, safety, prosperity and general welfare of the citizens of this State and of Kent County are better served by compliance with the aforesaid master plan or by granting the change or addition desired by the State Department of Transportation.

9 Del. C. 1953, § 4809; 56 Del. Laws, c. 103, § 15; 60 Del. Laws, c. 503, § 22.;



§ 4810. Subdivision plans; land development plans; road plats; submission to Commission; recording; fees; regulations

(a) Plans depicting the location, proposed grades, and drainage of all roads intended to be dedicated by the owner thereof to the public use or for the use of owners of property abutting thereon or adjacent thereto, and plats of all subdivisions and land developments, within the limits of the District, shall be submitted to the Commission for its approval. No person shall record any plan showing any new or proposed road or any plat showing any new or proposed subdivision or land development, in any public office in Kent County, unless such plan or plat shall show thereon by endorsement its approval by the Commission; expressly provided, however, said endorsement of approval for minor subdivision shall be by administrative Commission staff pursuant to minor subdivision regulations which the county government is hereby authorized and directed to adopt. The Commission's approval of any road plan shall, when recorded, be deemed and taken as an acceptance of the intended dedication of the road appearing thereon, but shall not impose any duty upon the county government or upon the Department of Transportation respecting the maintenance or improvement thereof. Such road plan shall, when recorded, become a part of the official map. The county government may adopt such regulations as are deemed advisable for the removal of snow from the streets appearing on the plan from the time the plan is recorded until the obligation to maintain such improvements is assumed either by a maintenance corporation or by an appropriate public agency.

(b) No plat of land showing any new or proposed subdivision or land development within the District shall be received, filed, or recorded by the Recorder of Deeds in and for Kent County until the plat shall have been submitted to and approved by the Commission and such approvals endorsed in writing on the plat by the Director of Planning Services and the County Administrator. The filing or recording of a subdivision or land development plat without the approval of the Commission and/or without the endorsements of the Director of Planning Services and the County Administrator shall, upon application of the Commission or the county government to the Superior Court in and for Kent County, be expunged from the records maintained by the Recorder of Deeds.

(c) On the basis of the estimated cost of the services to be rendered by it in connection with the consideration of such plats and the work incident thereto, the Commission may fix the scale of fees to be paid to it and may from time to time amend such scale. In the case of each plat submitted to the Commission, the fee thus fixed shall be paid before the plat is approved or disapproved, but such fees shall not exceed the actual cost to the Commission of the services and shall be paid by the person requesting the Commission's approval.

(d) Every such plat shall be prepared upon cloth of such size and character, with such notations, information and markings, and accompanied by such data and information as the Commission may, by regulation prescribe, and shall have such permanent markers, boundary stones or stations as the Commission shall prescribe, which shall be shown and designated on the plat thereof. The Commission shall prescribe the procedure for the submission of such plats and action in respect thereto, which shall include certification by a registered engineer or land surveyor as to the proper location on the plat of the aforesaid boundary markers, boundary stones or stations.

9 Del. C. 1953, § 4810; 56 Del. Laws, c. 103, § 15; 56 Del. Laws, c. 241, §§ 10, 11; 60 Del. Laws, c. 503, § 22; 69 Del. Laws, c. 410, § 2; 70 Del. Laws, c. 255, § 2; 77 Del. Laws, c. 175, §§ 1, 2.;



§ 4811. Approval or disapproval of plat by Commission; hearing

The Commission shall approve, approve with conditions, disapprove or table a plat within 45 days after acceptance by the Commission of the plat and all necessary supporting documentation; otherwise such plat shall be deemed to have been approved and a certificate to that effect shall be issued by the Commission upon demand. Such period may be extended by mutual agreement between the Commission and the applicant for the Commission's approval. The grounds of disapproval of any plat shall be stated upon the records of the Commission and a copy of such statement shall be furnished to the applicant. No plat shall be acted upon by the Commission without affording a hearing thereon, notice of the time and place of which shall be sent by registered mail to such applicant not less than 5 days before the date fixed therefor. However, in the application the applicant may waive the requirement of such hearing and notice. Any approval or disapproval, after its recordation by the Commission, may be appealed to the county government within 30 days. County government shall affirm or deny, in whole or in part, the decision of the Regional Planning Commission, or remand the matter to the Regional Planning Commission for further proceedings. However, a decision of the Regional Planning Commission may not be remanded to that Commission by the county government more than 1 time.

9 Del. C. 1953, § 4811; 56 Del. Laws, c. 103, § 15; 67 Del. Laws, c. 168, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 297, § 1.;



§ 4812. Recording unapproved plan; penalty for

Any Recorder who receives for filing or recording any plan or map contrary to the provisions of this chapter shall be fined not less than $100 nor more than $500.

9 Del. C. 1953, § 4812; 56 Del. Laws, c. 103, § 15.;



§ 4813. Cooperation with other agencies

(a) Upon the request of the county government or the Council or the Department of Transportation or the Department of Health and Social Services or any other state, county or municipal agency, board, department, commission or authority, the Commission shall, upon such terms as may mutually be agreed upon, prepare plans and supply information relating to any of the matters set forth in this chapter.

(b) In exercising the powers conferred by this chapter the Commission is empowered to act in conjunction and cooperation with representatives, agencies, or officers of the United States government, this State, any other state, or any county, city or town within or without this State.

9 Del. C. 1953, § 4813; 56 Del. Laws, c. 103, § 15; 60 Del. Laws, c. 503, § 22; 70 Del. Laws, c. 149, § 4.;



§ 4814. Entry upon land; access to records

(a) In the performance of the functions and duties of the Commission any member thereof or any employee or agent thereof shall have the right to enter and go upon, at reasonable times (Sundays and holidays excluded) between the hours of 8:00 a.m. and 5:00 p.m. any lands in the District, either public or private, and to make surveys and to place and maintain necessary monuments and markers thereon, but such entry shall be made with due care and regard for the protection and preservation of property.

(b) In the performance of the functions and duties of the Commission, any member, employee or agent of the Commission shall have free access, without expense, to all state, county, municipal and other public records.

9 Del. C. 1953, § 4814; 56 Del. Laws, c. 103, § 15.;



§ 4815. Appropriation; authority to make

The county government may annually appropriate a sum not exceeding $200,000 for the purpose of carrying out this chapter, to be paid as other county expenses out of moneys collected for taxes for county purposes.

9 Del. C. 1953, § 4815; 56 Del. Laws, c. 103, § 15; 60 Del. Laws, c. 233, § 1.;



§ 4816. Issuance of building and occupancy permits

(a) No building permit shall be issued by the County for the erection of any building or for the construction of any improvement, utility or structure on any part of any land which is required to be submitted to the Commission as provided in § 4810 of this title after the adoption of regulations, and no street, right-of-way, sanitary sewer, storm sewer, water main, or other improvements in connection therewith shall be constructed, opened or dedicated for public use or travel, or for the common use of occupants of buildings abutting thereon, except pursuant to an approval received for the road, subdivision or land development plan in accordance with the provisions contained in this chapter.

(b) No occupancy permit shall be issued for such building, improvement, utility or structure, or land thereunder, except upon a determination of full compliance with the road, subdivision or land development plan approval.

(c) Except in instances in which the Department of Transportation has indicated authorization for temporary use of land set aside for future right-of-way needs, as provided in § 145 of Title 17, no building permit shall be issued by the County for the erection of any building or for the construction of any improvement, or structure on any part of any land which lies, or is located, within the lines of any land designated and set aside for future highway right-of-way needs as appears on the Department's Future Right-of-Way Map — Final, except as hereinafter provided in subsection (d) of this section.

(d) A building permit, otherwise issuable except for subsection (c) of this section, shall be issued notwithstanding the provisions of subsection (c) of this section unless the Department, after being given written notice thereof by the Commission shall:

(1) Within 60 days of receipt of such notice, file with the Commission a declaration that:

a. The issuance of the permit will be detrimental to future highway planning and construction; and

b. That the land described in the permit application is needed for future highway purposes; and

(2) Within 180 days of the giving of such notice, institute condemnation proceedings under Chapter 61 of Title 10, to acquire all of the land described in said building permit application as may be located within said future highway right-of-way.

9 Del. C. 1953, § 4816; 56 Del. Laws, c. 103, § 15; 56 Del. Laws, c. 241, § 12; 57 Del. Laws, c. 754, §§ 5, 6; 60 Del. Laws, c. 503, § 22.;



§ 4817. Powers and duties of municipal corporations not affected

Nothing contained in this chapter shall change, alter, affect, or modify the rights, powers and duties heretofore conferred upon any municipal corporation over, in or upon any lands lying outside of the corporate limits of municipal corporations.

9 Del. C. 1953, § 4817; 56 Del. Laws, c. 103, § 15.;



§ 4818. Appeals from county government decisions

All decisions of the county government pursuant to applications made under this chapter are appealable to the Superior Court of Kent County; and when such appeal has been filed with the Prothonotary of Kent County, the Prothonotary shall give notice to the Clerk of the Peace of Kent County who shall transmit to the Prothonotary within 10 days the written decision of the county government, which decision shall set forth the legal and factual basis for the refusal of the county government to permit the recording of the plat in the manner requested.

9 Del. C. 1953, § 4818; 57 Del. Laws, c. 710.;



§ 4819. Notice to local school districts of residential subdivision plans or changes in residential subdivision plans that increase density

With respect to the initial approval of a residential subdivision plan or any change in a residential subdivision plan that increases residential density, the county government shall notify the local school district for the area at least 7 days prior to any such approval process.

66 Del. Laws, Sp. Sess., c. 195, § 2.;






CHAPTER 49. ZONING

Subchapter I General Provisions

§ 4901. Power of county government; area subject to regulation

(a) The county government may, in accordance with the conditions and procedure specified in this subchapter, regulate the location, height, bulk and size of buildings and other structures, the percentage of lot which may be occupied, the size of yards, courts, and other open spaces, the density and distribution of population, the location and uses of buildings and structures for trade, industry, residence, recreation, public activities or other purposes, and the uses of land for trade, industry, residence, recreation, public activities, water supply conservation, soil conservation, or other similar purposes, in any portion or portions of Kent County which lie outside of incorporated municipalities, or incorporated municipalities without zoning provisions, notwithstanding any provisions of other titles or chapters of this Code to the contrary. Any real property proposed to be used for an agritourism activity as defined in this title shall be given an expedited review before the Levy Court.

(b) Notwithstanding subsection (a) of this section, no such regulation or regulations shall apply to any land, building, greenhouse or other structure proposed to be devoted to any agricultural use, or which is devoted at the time of such proposal to agricultural use, or to any land, building, greenhouse or other structure owned by a cooperative agricultural associations or a corporation which is or is proposed to be devoted to agricultural use. For the purposes of this subsection, any land, building, greenhouse or structure shall be deemed to be devoted to agricultural use if:

(1) The land, building, greenhouse or structure is assessed pursuant to § 8335 of this title;

(2) The land, building, greenhouse or structure is within an Agricultural Preservation District pursuant to Chapter 9 of Title 3;

(3) The person who owns, leases or otherwise controls the land, building, greenhouse or structure is required to implement a nutrient management plan or agricultural waste management plan for the same and the land, building, greenhouse or structure itself is devoted to or used in the production for sale of plants and animals useful to man, including but not limited to:

a. Forages and sod crops;

b. Grains and feed crops;

c. Dairy animals and dairy products;

d. Poultry and poultry products;

e. Livestock, including beef cattle, sheep, swine, horses, ponies, mules or goats, including the breeding and grazing of any or all of such animals;

f. Bees and apiary products;

g. Fish, hydroponic and aquacultural products;

h. Fur animals; and

i. Trees and forest products;

(4) The land, building, greenhouse or structure is devoted to and meets the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government; and

(5) The land, building or structure is a farm market or roadside stand provided:

a. The products offered for sale are grown or produced on the subject farm or lands in agriculture production associated with such farm operation; or

b. The products are grown or produced on a local regional farm, and such farm market or roadside stand shall comply with the following provisions:

1. All buildings, structures and associated canopies shall comply with the building height setback requirements established by the local jurisdiction within its zoning ordinances. All construction shall conform to applicable building codes and building permit requirements as enacted by the local jurisdiction;

2. Off street customer parking shall be provided in accordance with the provisions of the zoning ordinance of the local jurisdiction provided that at least 1 parking space shall be provided for each 100 square feet of floor area of the establishment. The area of 1 parking space shall be equivalent to a standard parking stall of 9' x 18';

3. If a new vehicular entrance is proposed to support a farm market or roadside stand, an entrance permit shall be obtained from the Delaware Department of Transportation prior to the start of construction; and

4. Signage shall comply with signage provisions and permitting requirements established by the local jurisdiction within its zoning ordinances.

(c) Notwithstanding subsection (a) of this section, no such regulation or regulations shall apply to the agricultural uses of conducting hayrides, horseback riding, guided tours, barn parties and petting zoos.

9 Del. C. 1953, § 4901; 56 Del. Laws, c. 103, § 16; 66 Del. Laws, c. 207, § 1; 74 Del. Laws, c. 144, § 2; 75 Del. Laws, c. 244, §§ 3, 4; 76 Del. Laws, c. 409, § 3; 78 Del. Laws, c. 143, §§ 1-3.;



§ 4902. Zoning plan and regulations

(a) For any or all of the purposes specified in § 4901 of this title the county government may divide the territory of Kent County into districts or zones of such number, shape, or area as it may determine, and within such districts, or any of them, may regulate the erection, construction, reconstruction, alterations, and uses of buildings and structures and the uses of land.

(b) All such regulations shall be uniform for each class or kind of buildings throughout any district, but the regulations in 1 district may differ from those in other districts.

(c) The county government shall provide for the manner in which regulations shall be enforced and shall designate the administrator of the regulations. The administrator so designated shall have authority to act as such throughout the County.

9 Del. C. 1953, § 4902; 56 Del. Laws, c. 103, § 16.;



§ 4903. Purposes of regulations

(a) Regulations adopted by the county government, pursuant to the provisions of this subchapter, shall be designated and adopted for the purpose of promoting the health, safety, morale, convenience, order, prosperity or welfare of the present and future inhabitants of this State, including, amongst other things, the lessening of congestion in the streets or roads or reducing the waste of excessive amounts of roads, securing safety from fire and other dangers, providing adequate light and air, preventing on the 1 hand excessive concentration of population and on the other hand excessive and wasteful scattering of population or settlement, promoting such distribution of population and such classification of land uses and distribution of land development and utilization as will tend to facilitate and provide adequate provisions for public requirements, transportation, water flowage, water supply, drainage, sanitation, educational opportunities, recreation, soil fertility, food supply, protection of the tax base, securing economy in governmental expenditures, fostering the State's agricultural and other industries, and the protection of both urban and nonurban development.

(b) The regulations shall be made with reasonable consideration, among other things, of the character of the particular district involved, its peculiar suitability for particular uses, the conservation of property values and natural resources and the general and appropriate trend and character of land, building and population development.

9 Del. C. 1953, § 4903; 56 Del. Laws, c. 103, § 16; 66 Del. Laws, c. 207, § 1.;



§ 4904. Kent County Zoning Commission; consolidation with Regional Planning Commission

(a) In order to avail itself of the powers conferred by this subchapter, the county government shall appoint a commission of 5 members which shall be known as the Kent County Zoning Commission. Each member shall be appointed for a term of 6 years except that a member appointed to fill a vacancy occurring for any reason other than expiration of term, shall be appointed for the unexpired term.

(b) Each member shall be a freeholder and resident of Kent County, 4 of whom shall live outside any incorporated city or town. No more than 3 of the members of the Commission shall be of the same political party. Originally 3 members shall be appointed for 3 years, and the remaining 2 for 6 years so that at any biennial election, no more than 3 members shall be up for appointment. Members of the Regional Planning Commission otherwise qualified, shall be eligible for appointment to the Kent County Zoning Commission.

(c) Upon adoption of permanent zoning regulations by the county government, the Zoning Commission shall cease to exist and the members of the Zoning Commission shall become voting members of and shall serve out their terms on the Kent County Regional Planning Commission. Upon expiration of the said original terms, reappointment or appointment of new members shall be in accordance with the terms established for members of the Regional Planning Commission. Following consolidation with the Zoning Commission, the Kent County Regional Planning Commission shall henceforth exercise all of the powers and duties herein set forth for the Zoning Commission.

9 Del. C. 1953, § 4904; 56 Del. Laws, c. 103, § 16; 56 Del. Laws, c. 241, § 13; 58 Del. Laws, c. 340, § 1; 66 Del. Laws, c. 207, § 1.;



§ 4905. Assistance from and cooperation with other agencies

The Zoning Commission shall make use of the expert advice and information which may be furnished by appropriate state, federal, or other officials, departments and agencies. All officials, departments, and agencies within the State having information, maps and data pertinent to county zoning shall make the same available for the use of the Zoning Commission, as well as furnish such other technical assistance and advice as they may have available for such purpose.

9 Del. C. 1953, § 4905; 56 Del. Laws, c. 103, § 16.;



§ 4906. Personnel and office facilities of Zoning Commission

The Zoning Commission may employ such experts, trained personnel, and staff as the funds provided therefor may permit. The county government shall furnish the Zoning Commission with appropriate office space and other facilities. The county government may pay to the Regional Planning Commission of Kent County for salaries and other expenses of the Zoning Commission an amount based upon a proportionate use of personnel and facilities of the Regional Planning Commission by the Zoning Commission.

9 Del. C. 1953, § 4906; 56 Del. Laws, c. 103, § 16.;



§ 4907. Tentative zoning plan; preparation of by Commission

The Zoning Commission shall make, as promptly as possible, for certification to the county government, a zoning plan or plans, including both the full text of the zoning regulation or regulations and the maps, and representing the recommendations of the Zoning Commission for the regulation by districts or zones of the location, height, bulk, and size of buildings and other structures, percentage of lot which may be occupied, the size of lots, courts, and other open spaces, the density and distribution of population, for the location and use of buildings and structures for trade, industry, residence, recreation, public activities or other purposes, and for the uses of land for trade, industry, recreation, public activities, soil conservation, water supply conservation or other similar purposes.

9 Del. C. 1953, § 4907; 56 Del. Laws, c. 103, § 16.;



§ 4908. Public hearing and notice

When the efforts of the Commission shall have reached the stage of a tentative plan, the Commission shall hold at least 1 public hearing on each tentative plan to be separately submitted, notice of which hearing shall be published at least 15 days before the date of the hearing in a newspaper of general circulation in the County. The notice shall contain the time and place of hearing, and shall specify the place and times at which the tentative text and maps of the zoning regulations may be examined.

9 Del. C. 1953, § 4908; 56 Del. Laws, c. 103, § 16.;



§ 4909. Commission's powers in conduct of public hearing

For the purpose of any public hearing under this subchapter, the Commission shall have the power to summon witnesses, administer oaths, and compel the giving of testimony.

9 Del. C. 1953, § 4909; 56 Del. Laws, c. 103, § 16; 66 Del. Laws, c. 207, § 1.;



§ 4910. Adoption by county government of zoning plan and regulations; public hearing and notice; consultative hearings; resubmission to Commission

(a) After receiving the certification of a zoning plan from the Zoning Commission and before the adoption of any zoning regulations, the county government shall hold a public hearing thereon, the time and place of which at least 30 days notice shall be given by 1 publication in a newspaper of general circulation in the County. Such notice shall state the place at which the text and maps as certified by the Zoning Commission may be examined.

(b) The county government may conduct consultative hearings to aid it in determining the desirability of contemplated or recommended regulations.

(c) No change in or departure from text or maps, as certified by the Zoning Commission, shall be made unless such change or departure shall first be submitted to the Zoning Commission for its approval or disapproval or suggestions. The Zoning Commission shall have 45 days from and after such submission within which to send its report to the county government, but the county government shall not be bound by the report.

9 Del. C. 1953, § 4910; 56 Del. Laws, c. 103, § 16; 66 Del. Laws, Sp. Sess., c. 201, § 2.;



§ 4911. Changes in zoning district; plan or regulations; procedure

(a) The county government may, from time to time, make amendments, supplements, changes or modifications (herein called "changes") with respect to the number, shape, boundary or area of any district or districts, or any regulation of, or within, such district or districts, or any other provision of any zoning regulation or regulations, but no such changes shall be made or become effective until the same shall have been proposed by or be first submitted to the Zoning Commission.

(b) With respect to any proposed changes, the Zoning Commission shall hold at least 1 public hearing, notice of which hearing shall be published at least 15 days before the date of the hearing in a newspaper of general circulation in the County. The notice shall contain the time and place of hearing, and shall specify the nature of the proposed change in a general way and shall specify the place and times at which the text and map relating to the proposed change may be examined.

(c) Unless the Zoning Commission shall have transmitted its report upon the proposed changes within 45 days after acceptance of a completed application including all supporting documentation, by the Commission, the county government shall be free to proceed to the adoption of the changes without further awaiting the receipt of the report of the Zoning Commission. In any event, the county government shall not be bound by the report of the Zoning Commission. Before finally adopting any such changes, the county government shall hold a public hearing thereon, at least 15 days notice of the time and place of which shall be given at least 1 publication in a newspaper of general circulation in the County.

9 Del. C. 1953, § 4911; 56 Del. Laws, c. 103, § 16; 66 Del. Laws, Sp. Sess., c. 201, § 3; 67 Del. Laws, c. 166, § 1.;



§ 4912. Zoning coordination and integration

The Zoning Commission may cooperate with other planning and zoning commissions within Kent County, and within other counties and states, and with the planning, zoning, legislative and administrative authorities of incorporated or unincorporated municipalities, either within or without such County, with a view to coordinating and integrating the zoning of the County with the planning and zoning of other counties or of municipalities. The Zoning Commission shall also have power to appoint such committee or committees, and adopt such rules for the conduct of its business, as it may deem proper to effect such cooperation or to more expeditiously and effectively perform its functions.

9 Del. C. 1953, § 4912; 56 Del. Laws, c. 103, § 16.;



§ 4913. Board of Adjustment

The county government shall, by ordinance, establish a Board of Adjustment and determine the membership, terms, qualifications and compensation of said Board.

9 Del. C. 1953, § 4913; 56 Del. Laws, c. 103, § 16; 56 Del. Laws, c. 241, § 14; 66 Del. Laws, c. 321, § 1.;



§ 4914. Board of Adjustment — Office and personnel

The county government shall furnish the Board of Adjustment with necessary office space and other facilities. Subject to the approval of the county government, the Board may employ such secretarial and technical assistants as may be required to perform its functions properly.

9 Del. C. 1953, § 4914; 56 Del. Laws, c. 103, § 16.;



§ 4915. Board of Adjustment — Rules governing organization, procedure and jurisdiction

The county government shall provide and specify in its zoning or other regulations, general rules to govern the organization, procedure and jurisdiction of the Board of Adjustment, which rules shall not be inconsistent with this subchapter, and the Board of Adjustment may adopt supplemental rules of procedure not inconsistent with this subchapter or such general rules.

9 Del. C. 1953, § 4915; 56 Del. Laws, c. 103, § 16; 66 Del. Laws, c. 207, § 1.;



§ 4916. Appeals to the Board of Adjustment — Procedure

(a) Appeals to the Board of Adjustment may be taken by any person refused a building permit, or from the decision of any administrative officer or agency based upon or made in the course of the administration or enforcement of the provisions of the zoning regulations. Appeals to the Board of Adjustment may be taken by any officer, department, board or bureau of the County affected by the grant or refusal of a building permit or by other decision of an administrative officer or agency based on or made in the course of the administration or enforcement of the provisions of the zoning regulations.

(b) The time within which such appeal must be made, and the effect, form, or other procedure relating thereto, shall be specified in the general rules provided by the county government to govern the procedure of the Board of Adjustment or in the supplemental rules of procedure adopted by the Board.

9 Del. C. 1953, § 4916; 56 Del. Laws, c. 103, § 16.;



§ 4917. Appeals to the Board of Adjustment — Powers

Upon appeals the Board of Adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, decision or refusal made by an administrative official or agency based on or made in the enforcement of the zoning regulations;

(2) To hear and decide, in accordance with the provisions of any zoning regulations, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which the Board is authorized by any zoning regulation to pass;

(3) Where by reason of exceptional narrowness, shallowness or shape of a specific piece of property at the time of the enactment of the regulations, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any regulation adopted under this subchapter would result in peculiar and exceptional practical difficulties to, or exceptional and undue hardship upon, the owner of such property, to authorize, upon an appeal relating to such property, a variance from such strict application so as to relieve such difficulties or hardship; provided such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zoning plan and zoning regulations.

9 Del. C. 1953, § 4917; 56 Del. Laws, c. 103, § 16; 66 Del. Laws, c. 207, § 1.;



§ 4918. Court review of decision of Board of Adjustment; proceedings

(a) Any persons jointly or severally aggrieved by any decision of the Board of Adjustment or any taxpayer or any officer, department, board or bureau of the County may present to the Superior Court in and for Kent County, a petition duly verified, setting forth that such decision is illegal in whole or in part, specifying the grounds of the illegality. The petition shall be presented to the Court within 30 days after the filing of the decision in the office of the Board.

(b) Upon the presentation of the petition, the Court may allow a writ of certiorari, directed to the Board of Adjustment, to review the decision of the Board of Adjustment, and shall prescribe therein the time within which a return thereto must be made and served upon the petitioner's attorney, which shall not be less than 10 days and may be extended by the Court.

(c) The allowance of the writ shall not stay proceeding upon the decision appealed from, but the Court may, on application, on notice to the Board and on due cause shown, grant a restraining order.

(d) The Board of Adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof, or of such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

(e) If, upon the hearing, it shall appear to the Court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the same to the Court with the referee's findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the Court shall be made.

(f) The Court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

(g) Costs shall not be allowed against the Board, unless it shall appear to the Court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from.

9 Del. C. 1953, § 4918; 56 Del. Laws, c. 103, § 16; 70 Del. Laws, c. 186, § 1.;



§ 4919. Enforcement; remedies

(a) The enforcement of any code or regulation adopted by the county government under the authority of this subchapter shall be as prescribed by the county government by ordinance.

(b) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, maintained or used, or any land is or is proposed to be used, in violation of this subchapter or of any regulation or provision of any regulation or change thereof, enacted or adopted by the county government, the attorney thereof, or any owner of real estate within the district in which such building, structure or land is situated, may, in addition to other remedies provided by law, institute injunction, mandamus, abatement or any other appropriate action or actions, proceeding or proceedings to prevent, enjoin, abate or remove such unlawful erection, construction, reconstruction, alteration, maintenance or use.

9 Del. C. 1953, § 4919; 56 Del. Laws, c. 103, § 16; 65 Del. Laws, c. 304, § 2; 66 Del. Laws, c. 207, § 1.;



§ 4920. Nonconforming uses of land or buildings

(a) The lawful use of a building or structure, or the lawful use of any land, as existing and lawful at the time of the enactment of a zoning regulation, or in the case of a change of regulations, then at the time of such change, may, except as hereinafter provided, be continued although such use does not conform with the provisions of such regulations or change, and such use may be extended throughout the same building, provided no structural alteration of such building is proposed or made for the purpose of such extension. The county government in any zoning regulations may permit the restoration, reconstruction, extension or substitution of nonconforming uses upon such terms and conditions as may be set forth in the zoning regulations.

(b) If the County acquires title to any property by reason of tax delinquency and such properties are not redeemed as provided by law, the future use of such property shall be in conformity with the then existing provisions of the zoning regulations of the County, or with any change of such regulations, equally applicable to other like properties within the district in which the property acquired by the County is located.

9 Del. C. 1953, § 4920; 56 Del. Laws, c. 103, § 16.;



§ 4921. Appropriations

The county government may appropriate out of the general county fund such moneys, otherwise unappropriated, as it may deem fit to finance the work of the Zoning Commission and of the Board of Adjustment, and may enforce the zoning regulations and restrictions which are adopted, and may accept grants of money and service for these purposes, and other purposes, in accordance with this chapter, from either private or public sources, state or federal.

9 Del. C. 1953, § 4921; 56 Del. Laws, c. 103, § 16; 58 Del. Laws, c. 340, § 2; 66 Del. Laws, c. 207, § 1.;



§ 4922. Conflict between zoning regulations and other laws

(a) Whenever any regulations made under authority of this subchapter require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or smaller number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in or under any other statute or local regulations, the provisions of the regulations made under authority of this subchapter shall govern. Whenever the provisions of any other statute or local regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or a lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by any regulations made under authority of this subchapter, the provisions of such statute shall govern.

(b) Whenever any other statute shall derogate from this subchapter, unless it be a statute granting powers to the State Planning Office, this subchapter shall govern.

9 Del. C. 1953, § 4922; 56 Del. Laws, c. 103, § 16; 58 Del. Laws, c. 340, § 2; 66 Del. Laws, c. 207, § 1.;



§ 4923. Residential facilities for persons with disabilities

(a) For purposes of all county zoning ordinances a residential facility licensed or approved by a state agency serving 10 or fewer persons with disabilities on a 24-hour-per-day basis shall be construed to be a permitted single family residential use of such property.

(b) For the purposes of this section, the term "persons with disabilities" includes any persons with a handicap or disability as those terms are defined in the Delaware Fair Housing Act (Chapter 46 of Title 6).

62 Del. Laws, c. 390, § 2; 74 Del. Laws, c. 149, §§ 4-6.;



§ 4924. Notice to local school districts of residential zoning changes

With respect to any proposed residential zoning change, the county government shall notify the local school district for the area at least 7 days prior to the initial hearing upon such residential zoning change.

66 Del. Laws, Sp. Sess., c. 195, § 1.;



§ 4925. Changes in zoning

In the case of a rezoning application the county government shall determine its voting requirement necessary to take action thereon, which shall not be less than a majority of all members elected to Levy Court.

68 Del. Laws, c. 272, § 2.;



§ 4926. Notice to property owners of zoning changes

With respect to any proposed zoning change, unless the owner applies for the change or consents to the change, the county government shall notify the owner of the property and all adjacent property owners to the extent and in the manner the county by ordinance so provides as of June 28, 2000, mailed at least 7 days prior to the initial hearing upon such zoning change.

This act shall become effective for zoning changes initiated after July 13, 2000.

72 Del. Laws, c. 415, § 2.;



§ 4927. Emergency Communication Systems

The zoning ordinance and regulations adopted pursuant to this chapter shall provide that newly constructed buildings of 25,000 square feet of gross floor area or more, shall be designed, constructed and/or equipped in accordance with the provisions set forth in § 2616 of this title.

76 Del. Laws, c. 181, § 2.;






Subchapter II The Quality of Life Act

§ 4951. Short title; intent and purpose

(a) This subchapter shall be known and may be cited as the "Quality of Life Act of 1988." It is the purpose of this subchapter to utilize and strengthen the existing role, processes and powers of county governments in the establishment and implementation of comprehensive planning programs to guide and control future development. It is the intent of this subchapter to encourage the most appropriate use of land, water and resources consistent with the public interest and to deal effectively with future problems that may result from the use and development of land within their jurisdictions. Through the process of comprehensive planning, it is intended that units of county government can preserve, promote and improve the public health, safety, comfort, good order, appearance, convenience, law enforcement and fire prevention and general welfare; facilitate the adequate and efficient provision of transportation, water, sewage, schools, parks, recreational facilities, housing and other requirements and services; and conserve, develop, utilize and protect natural resources within their jurisdictions.

(b) It is also the intent of this subchapter to encourage and assure cooperation between and among municipalities, counties and the State and to encourage and assure coordination of planning and development activities of units of county government, municipalities, regional agencies and state government in accord with applicable provisions of law. A growth management plan or policy plan that meets the standards and requirements of this subchapter shall be an acceptable comprehensive plan. The land use map or map series forming part of the comprehensive plan as required by this subchapter shall have the force of law, and no development, as defined in this subchapter, shall be permitted except in conformity with the land use map or map series and with county land development regulations enacted to implement the other elements of the adopted comprehensive plan.

66 Del. Laws, c. 207, § 1.;



§ 4952. Definitions

For the purposes of this subchapter:

(1) "Area" or "area of jurisdiction" means the total area qualifying under the provisions of this subchapter, being all unincorporated lands within a county.

(2) "Comprehensive plan" or "comprehensive development plan" shall mean, from and after the respective dates by which the counties must be in compliance with this subchapter, a plan that meets the requirements of this subchapter. Whenever in this subchapter land use regulations are required to be in accordance with the comprehensive plan, such requirements shall mean only that such regulations must be in conformity with the applicable maps or map series of the comprehensive plan. Whenever in this subchapter land use orders, permits or zoning district changes are required to be in accordance with the comprehensive plan, such requirements shall mean only that such orders, permits and changes must be in conformity with the map or map series of the comprehensive plan and county land use regulations enacted to implement the other elements of the adopted comprehensive plan.

(3) "Coordination" as used in this chapter means, in general terms, to act jointly, concurrently, and/or harmoniously toward a common end or purpose.

(4) "County" means Kent County.

(5) "Developer" means any person, including a governmental agency, undertaking any development as defined in this subchapter.

(6) "Development" means any construction or reconstruction of any new or existing commercial or residential building(s) or structure(s) upon lands which are not owned by the State or its agencies or its political subdivisions, or are not within the jurisdictional control of the State or its agencies or its political subdivisions.

(7) "Development order" means any order granting, denying or granting with conditions an application for a development permit.

(8) "Development permit" includes any building permit, zoning permit, subdivision approval, rezoning, certificate of occupancy, special exception, variance or any other official action of local government having the effect of permitting the development of land.

(9) "Governing body" means the chief governing body of county government, however designated, or the combination of such bodies where joint utilization of the provision of this subchapter is accomplished as provided herein.

(10) "Governmental agency" means:

a. The United States or any department, commission, agency or other instrumentality thereof.

b. This State or any department, commission, agency or other instrumentality thereof.

c. Any local government, as defined in this section, or any department, commission, agency or other instrumentality thereof.

d. Any school board or other special district, authority or governmental entity.

(11) "Land" means the earth, water and air, above, below or on the surface, and includes any improvements or structures customarily regarded as land.

(12) "Land development regulation commission" means a commission designated by a county government to develop and recommend, to the local governing body, land development regulations which implement the adopted comprehensive plan and to review land development regulations, or amendments thereto, for consistency with the adopted plan and to report to the governing body regarding its findings. The responsibilities of the land development regulation commission may be performed by the local planning agency.

(13) "Land development regulations" means ordinances enacted by governing bodies for the regulation of any aspect of development and includes any county government zoning, rezoning, subdivision, building construction or sign regulations or any other regulations controlling the development of land.

(14) "Land use" means the development that has occurred on the land, the development that is proposed by a developer on the land or the use that is permitted or permissible on the land under an adopted comprehensive plan.

(15) "Local government" means any municipality.

(16) "Local planning agency" means the agency designated to prepare the comprehensive plan required by this subchapter.

(17) A "newspaper of general circulation" means a newspaper published at least on a weekly basis and printed in the language most commonly spoken in the area within which it circulates, but does not include a newspaper intended primarily for members of a particular professional or occupational group, a newspaper whose primary function is to carry legal notices or a newspaper that is given away primarily to distribute advertising.

(18) "Parcel of land" means any quantity of land capable of being described with such definiteness that its locations and boundaries may be established, which is designated by its owner or developer as land to be used or developed as a unit or which has been used or developed as a unit.

(19) "Person" means an individual, corporation, governmental agency, statutory trust, business trust, estate/trust, partnership, association, 2 or more persons having a joint or common interest or any other legal entity.

(20) "Public facilities" means major capital improvements over which the County has jurisdiction.

(21) "Public notice" or "due public notice" as used in connection with the phrase "public hearing," "hearing to be held after due public notice" or "public meeting" means publication of notice of the time, place and purpose of such hearing at least twice in a newspaper of general circulation in the area.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 22, 23; 73 Del. Laws, c. 329, § 49.;



§ 4953. Scope of subchapter

(a) The County shall have power and responsibility:

(1) To plan for their future development and growth.

(2) To adopt and amend comprehensive plans, or elements or portions thereof, to guide their future development and growth.

(3) To implement adopted or amended comprehensive plans by the adoption of appropriate land development regulations or elements thereof. In furtherance of the authority to adopt, amend and implement comprehensive plans or elements or portions thereof to guide and control future growth, counties are expressly granted the authority to develop and adopt regulations governing the transfer of development rights from identified districts, zones or parcels of land to districts, zones or areas designated to receive such development rights. Such regulations may provide for the establishment of development right banking. Whenever a county exercises its authority to provide for the transfer of development rights it shall:

a. Comply with all requirements of this subchapter pertaining to the amendment of a comprehensive plan;

b. Provide for the transfer of development rights as an option to the use and development of the subject property according to the otherwise applicable zoning ordinance;

c. Limit designation of receiving areas to locations where the county has determined that growth should be encouraged and where a transfer of development rights would not result in the inability of either the existing or planned public facilities which serve the area to accommodate such growth;

d. Demonstrate that the creation and regulation of both sending and receiving districts are otherwise consistent with promotion of the policies expressed by the comprehensive plan and statewide planning goals and objectives established pursuant to Chapter 91 of Title 29; and

e. Consider appropriate incentives for the transfer of development rights, including bonuses for the use of transferred development rights and intergovernmental agreements with other counties or municipalities which would permit the transfer and use of development rights between counties and municipalities.

(4) To establish, support and maintain administrative instruments and procedures to carry out the provisions and purposes of this subchapter.

(b) Each county government shall prepare a comprehensive plan of the type and in the manner set out in this subchapter or amend its existing comprehensive plan to conform to the requirements of this subchapter.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, § 24; 72 Del. Laws, c. 122, § 3.;



§ 4954. Areas under this subchapter

A county shall exercise authority under this subchapter for the total unincorporated area under its jurisdiction.

66 Del. Laws, c. 207, § 1.;



§ 4955. Local planning agency

(a) The governing body of each county government shall designate and by ordinance establish a "local planning agency." The governing body may designate itself as the local planning agency pursuant to this subsection. The local planning agency shall prepare the comprehensive plan after meetings to be held after due public notice and shall make recommendations regarding the adoption of such plan or element or portion thereof. The agency may be a local planning commission, the planning department of the county government or other instrumentality, including a countywide planning entity established by special act or council of local government officials, provided the composition of the council is fairly representative of all the governing bodies in the county.

(b) The governing body or bodies shall appropriate funds for salaries, fees and expenses necessary in the conduct of the work of the local planning agency and shall also establish a schedule of fees to be charged by the agency. To accomplish the purpose and activities authorized by this subchapter, the local planning agency, with the approval of the governing body or bodies and in accord with the fiscal practices thereof, may expend all sums so appropriated and other sums made available for use from fees, gifts, state or federal grants, state or federal loans and other sources; however, acceptance of loans must be approved by the governing bodies involved.

(c) The local planning agency shall have the general responsibility for the conduct of the comprehensive planning program. Specifically, the local planning agency shall:

(1) Be the agency responsible for the preparation of the comprehensive plan and shall make recommendations regarding the adoption of such plan or element or portion thereof consistent with existing county laws or regulations. During the preparation of the plan, and prior to any recommendation for adoption, the local planning agency shall hold at least 1 public hearing or public meeting on the proposed plan or element or portion thereof. The local planning agency may designate any agency, committee, department or person to prepare, revise, monitor and oversee the effectiveness and status of the comprehensive plan or any element thereof. Prior to adoption of the proposed comprehensive plan, the governing body shall hold at least 1 public hearing, with due public notice, on the proposed plan or element thereof. Final recommendation of the adoption of such plan to the governing body shall be in accordance with existing county procedures, or absent such procedures, shall be the responsibility of the local planning agency.

(2) Review proposed land development regulations, land development codes or amendments thereto, and make recommendations to the governing body as to the consistency of the proposal with the adopted comprehensive plan.

(3) Perform any other functions, duties and responsibilities assigned to it by the governing body or special law.

66 Del. Laws, c. 207, § 1.;



§ 4956. Required and optional elements of comprehensive plan; studies and surveys

(a) The comprehensive plan shall consist of materials in such descriptive form, either written or graphic, as may be appropriate to the prescription of principles, guidelines and standards for the orderly and balanced future economic, social, physical, environmental and fiscal development of the area.

(b) Coordination of the several elements of the local comprehensive plan shall be a major objective of the planning process.

(c) A capital improvements plan covering at least a 5-year period shall be developed in accordance with the adoption of, and be consistent with, the comprehensive plan. The capital improvements plan shall be designed to consider the need for and the location of public facilities in order to encourage the efficient utilization of such facilities and set forth:

(1) Principles for construction, extension or increase in capacity of public facilities, as well as principles for correcting existing public facility deficiencies, which are necessary to implement the comprehensive plan.

(2) Estimated public facility costs, including a delineation of when facilities will be needed, the general location of the facilities and projected revenue sources to fund the facilities.

(3) Standards to ensure the availability of public facilities and the adequacy of those facilities.

(4) To the extent provisions of the capital improvements plan anticipate State financial assistance, involvement or cooperation, such provisions shall be developed in conjunction with the state capital improvement plan and annual capital budget.

(d) The capital improvements plan shall be reviewed on an annual basis and modified as necessary. Corrections, updates and modifications concerning costs, revenue sources, acceptance of facilities pursuant to dedications which are consistent with the plan, or the date of construction of any facility enumerated in the capital improvements plan may be accomplished by ordinance and shall not be deemed to be amendments to the local comprehensive plan. All proposed improvements to public facilities shall be consistent with the capital improvements plan.

(e) Coordination of the comprehensive plan with the comprehensive plans of municipalities within the County, adjacent counties and applicable state regulations and policy shall be an objective of the comprehensive planning process. To that end, in the preparation of a comprehensive plan or element thereof, and in the comprehensive plan or element as adopted, the planning agency shall include a specific policy statement or coordinated mapping element indicating the relationship of the proposed development of the area to the comprehensive plans of municipalities within the County, adjacent counties and applicable state regulations and policy as the case may require. Such policy statement or coordinated mapping element shall specifically identify the coordination process undertaken and the official action taken by affected municipalities regarding the county comprehensive plan. Such statement or element shall also set forth the procedures to be followed to ensure continuing coordination with municipalities, regional agencies and the State. In addition, the comprehensive plan shall provide for coordination with state agencies regarding land use and development policies and shall provide for review and consideration by the Cabinet Committee on State Planning Issues at such times as required by this subchapter.

(f) The comprehensive plan and its elements shall contain policy recommendations for the implementation of the plan and its elements.

(g) The comprehensive plan shall include:

(1) A future land use plan element designating proposed future general distribution, location and extent of the uses of land for such activities as residential uses, commercial uses, industry, agriculture, recreation, conservation, education, public buildings and grounds, other public facilities and other categories of the public and private uses of land. The plan shall include standards to be followed in the control and distribution of population densities and building and structure intensities. The proposed distribution, location and extent of the various categories of land use shall be shown on a land use map or map series which shall be supplemented by goals, policies and measurable objectives. Each land use category shall be defined in terms of the types of uses included and standards for the density or intensity of use. The future land use plan shall be based upon surveys, studies and data regarding the area, including the amount of land required to accommodate anticipated growth, the projected population of the area, the character of undeveloped land, and the availability of public services. The future land use plan may designate areas for future planned development use involving combinations of types of uses for which special regulations may be necessary to ensure development in accord with the principles and standards of the comprehensive plan and this subchapter. The land use maps or map series shall generally identify and depict historic district boundaries and shall designate historically significant properties meriting protection. Population, demographic, environment, oil economic data and projections used to determine present conditions, future land use, and public facility requirements shall be developed in conjunction with the State and municipalities, and shall, as a minimum, be consistent with projections officially adopted by the Delaware Population Consortium. The sources and assumptions used to develop such projections shall be clearly identified.

(2) A mobility element which is consistent with the approved area-wide transportation plan and has been developed in conjunction with the Department of Transportation. The mobility element shall provide a balanced transportation system addressing the movement of people and goods while showing existing and proposed rights-of-way, sidewalks, bikeways, rail facilities, terminals and related facilities. The mobility element shall include recommendations for land use regulations that promote a range of sustainable transportation choices for future transportation needs. The mobility element shall be consistent with the State Implementation Plan (SIP) for air quality attainment.

(3) A water and sewer element correlated to principles and guidelines for future land use, indicating ways to provide for future potable water, and wastewater disposal for the area. County government, in conjunction with the State, shall assess their current, as well as projected, water needs and sources. The element shall describe the problems and needs and the general facilities that will be required for solution of the problems and needs. The water and sewer element shall be developed in consultation with and reviewed by the Department of Natural Resources and Environmental Control. The water and sewer element shall include an assessment of fiscal considerations and shall be consistent with approved area-wide wastewater treatment plans.

(4) A conservation element for the conservation, use and protection of natural resources in the area and which results in the identification of these resources. At a minimum, the element shall consist of such natural area classifications as wetlands, wood uplands, habitat areas, geological areas, hydrological areas, floodplains, aquifer recharge areas, ocean beaches, soils and slopes. The land use map or map series contained in the future land use element shall generally identify and depict natural areas classifications, such as those enumerated in this section. The land uses identified on said maps shall be consistent with applicable state laws and regulations. Identification and depiction of the above shall be based on the best topographic maps and other information available from state and federal agencies or other sources that the County deems appropriate. The conservation element shall also consider areas most suited for agricultural uses, silvacultural uses and watershed protection. The conservation element shall be developed in consultation with and reviewed by the Department of Agriculture and the Department of Natural Resources and Environmental Control.

(5) A recreation and open space element indicating a comprehensive system of public and private sites for recreation including, but not limited to, nature preserves, parks and playgrounds, parkways, water bodies including beaches and public access to beaches, open spaces and other recreational facilities. A county recreation and open space plan is acceptable in lieu of a recreation and open space element. The recreation and open space element shall be consistent with the Comprehensive Land Use Plan. The element shall be developed in consultation with and reviewed by the Department of Natural Resources and Environmental Control and shall reflect the State's open space preservation and outdoor recreation planning activities.

(6) A housing element that is consistent with county housing plans, standards and principles. Such housing plans shall be in accordance with state and federal rules and regulations and the housing plan or housing element of the comprehensive plan shall include the following:

a. The provision of housing for existing residents and the anticipated growth of the area.

b. The elimination of substandard dwelling conditions.

c. The structural and aesthetic improvement of existing housing.

d. The provision of adequate sites for future housing, including housing for low-income and moderate-income families, group home facilities and foster care facilities, with supporting infrastructure and public facilities.

e. Provision for relocation housing and identification of historically significant and other housing for purposes of conservation, rehabilitation or replacement.

f. The formulation of housing implementation programs.

g. Demonstrated coordination with the State Housing Authority including but not limited to guidelines to insure that sites for publicly assisted housing are located where adequate transportation opportunities, health and social services and other community services are available.

(7) An intergovernmental coordination element of the comprehensive plan shall demonstrate consideration of the particular effects of the plan, when adopted, upon the development of municipalities within the County, adjacent counties or on the applicable state regulations.

(8) A recommended community design element to assist in the achievement of the objectives of the comprehensive plan which may consist of design recommendations for land subdivision, neighborhood development, neighborhood redevelopment, design of open space locations and similar matters. To that end, such recommendations may be made available as aids and guides to developers in the future planning and development of land in the area.

(9) An historical preservation element which sets out plans and programs for those structures or lands in the area having historical, archaeological, architectural or similar significance. The historical preservation element shall be developed in consultation with and reviewed by the Division of Historical and Cultural Affairs of the Department of State.

(10) An economic development element setting forth principles and guidelines for the commercial and industrial development, if any, and the employment and personnel utilization within the area. The element may detail the type of commercial and industrial development sought while correlating the present and projected employment needs of the area to other elements of the plan and may set forth methods by which a balanced and stable economic base will be pursued. The economic development element shall include a general area redevelopment component consisting of plans, criteria and programs for community redevelopment, including reuse of housing sites, business sites, industrial sites, central business districts, public building sites, recreational facilities and other locations. The economic development element shall be developed in consultation with and reviewed by the Economic Development Office.

(h) The comprehensive plan may include such other elements as may be peculiar to and/or necessary for the area concerned and as are added by the governing body upon the recommendation of the local planning agency.

(i) Transferred.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 270, §§ 25-35; 74 Del. Laws, c. 186, § 8; 78 Del. Laws, c. 92, § 9.;



§ 4957. State responsibilities to local planning agencies

(a) All elements of the comprehensive plan shall be based upon data appropriate to the element involved. State agencies shall provide to each county upon request existing data or information necessary to expedite the development and preparation of the comprehensive plan and elements of this section. Surveys and studies utilized in the preparation of the comprehensive plan shall not be deemed a part of the comprehensive plan unless adopted as a part of it. Copies of such studies, surveys and supporting documents shall be made available to public inspection, and shall be made available to the public upon payment of reasonable charges for reproduction. The County shall be relieved of any requirement to comply with the data and information requirements of this subchapter when the State is unable to supply the necessary data and information to implement that requirement, except when such data and information is currently available or readily accessible to the County within budgetary limitations.

(b) The State, through the Office of State Planning Coordination, shall provide to the County, for use in the comprehensive planning process, state land use and development goals and policies, state regulatory requirements, estimates of future state financial capabilities, the State Capital Improvements Budget and Plan, State facility location plans, estimates of existing quantity of natural resources, economic development strategies and any other information which might reasonably influence the County's future land use decisions. The State shall provide the County with long-range plans, performance standards, land development polices, facility siting criteria and infrastructure impact assessment standards (necessary to ensure the availability of public facilities and the adequacy of those facilities), so as to enable the county to prepare the plan elements required by § 4956 of this title and to clearly set forth the criteria the State will use to review such elements. The review by the Cabinet Committee on State Planning Issues shall be pursuant to § 9103 of Title 29. During preparation of the county comprehensive plan, the county and the State shall jointly establish guidelines for the location and arrangement of public facilities, such as public schools, health care facilities, public safety and correctional institutions, libraries and other public buildings. Such guidelines shall be used to coordinate between the various levels of government so as to ensure that public buildings and facilities are located in a manner which are consistent with state and county development goals.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 35, 36; 74 Del. Laws, c. 186, § 9; 78 Del. Laws, c. 92, § 10.;



§ 4958. Evaluation and appraisal of comprehensive plan

(a) The comprehensive plan or amendments or revisions thereto shall be submitted to the Governor or designee at such time as the plan is made available for public review. The County shall provide sufficient copies for review by the Cabinet Committee on State Planning Issues. Within 30 days of plan submission, the Cabinet Committee on State Planning Issues shall conduct a public meeting, at which time the County shall make a presentation of the plan and its underlying goals and development policies. Following the public meeting the plan shall be subject to the state review and certification process set forth in § 9103 of Title 29.

(b) The State shall not be obligated to provide state financial assistance or infrastructure improvements to support land use or development actions by the county where the County's adopted comprehensive plan or portions thereof are determined to be substantially inconsistent with State development policies.

(c) The planning programs shall be a continuous and ongoing process. The local planning agency shall prepare a report on the progress of implementing the comprehensive plan, which shall be sent to the Office of State Planning Coordination each year after adoption of the comprehensive plan. The report shall be due annually no later than on each anniversary of the effective date of the most recently adopted comprehensive plan or plan update until January 1, 2012, and annually no later than July 1 each year thereafter starting on July 1, 2012. The Cabinet Committee shall forward the report to the Office of State Planning Coordination, which will evaluate it in the context of state goals, policies and strategies, and the plans of other jurisdictions. The Office of State Planning Coordination will integrate the information, land use trends, and changing conditions found in the County's report into the annual report of the Cabinet Committee, which is to be prepared as specified in § 9101(d), Title 29. It is the intent of this subchapter that periodic updates on amendments to and the implementation of adopted comprehensive plans be communicated through the evaluation and appraisal reports to ascertain trends, monitor implementation and foster ongoing coordination.

(d) The report shall present an assessment and evaluation of the success or failure of the comprehensive plan or element or portion thereof, and shall contain appropriate statements (using words, maps, illustrations or other forms) related to:

(1) The major problems of development, physical deterioration and the location of land uses and the social and economic effects of such uses in the area.

(2) The condition of each element in the comprehensive plan at the time of adoption and at date of report.

(3) The comprehensive plan objectives as compared with actual results at date of report.

(4) The extent to which unanticipated and unforeseen problems and opportunities occurred between date of adoption and date of report.

(e) The report shall include reformulated objectives, policies and standards in the comprehensive plan or elements or portions thereof.

(f) The Cabinet Committee may prescribe a format and guidelines for the preparation of the County's report. Should the Cabinet Committee elect to do so, the Office of State Planning Coordination shall assist the Committee in the development and administration of such guidelines.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 35, 37-39; 73 Del. Laws, c. 186, § 3; 74 Del. Laws, c. 186, §§ 8, 10, 11; 78 Del. Laws, c. 92, §§ 11-14.;



§ 4959. Legal status of comprehensive plan

(a) After a comprehensive plan or element or portion thereof has been adopted by County Council or Levy Court in conformity with this subchapter, the land use map or map series forming part of the comprehensive plan as required by this subchapter shall have the force of law, and no development, as defined in this subchapter, shall be permitted except in conformity with the land use map or map series and with land development regulations enacted to implement the other elements of the adopted comprehensive plan.

(b) Nothing in this subchapter shall serve to invalidate any comprehensive plan, land development regulation, land use, development, development order or development permit which presently exists or which hereafter validly comes into existence prior to the date when full compliance with this subchapter is required.

(c) Any application for a development permit filed or submitted prior to adoption or amendment under this subchapter of a comprehensive plan or element thereof shall be processed under the comprehensive plan, ordinances, standards and procedures existing at the time of such application.

(d) All development permits and development orders heretofore or hereafter validly issued or approved by county government and not thereafter limited, rescinded or restricted shall automatically be incorporated into and become part of the present and all future comprehensive plans, subject to whatever time limitations may otherwise apply to such permits and orders at the time of issuance or approval.

(e) In the event that any comprehensive plan or element required to comply with this subchapter shall be determined as failing to comply herewith, such failure shall not invalidate those elements of the plan which do comply with this subchapter, nor invalidate any previously issued development permit or order that was not specifically and timely challenged in the legal action in which such noncompliance was determined.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, § 35.;



§ 4960. County comprehensive plan

(a) The County shall submit a final comprehensive plan for submission to the Cabinet Committee on State Planning Issues no later than 5 years after the adoption of the current plan; provided, however, that the County may request an extension of such date by forwarding a written request to the Cabinet Committee at least 90 days prior to the deadline. The basis for the request shall be clearly indicated. The decision whether to grant a request an extension, and the duration of such extension, shall be at the discretion of the Cabinet Committee. Upon completion of the comment period set forth in this subchapter, the County shall solicit public comment and adopt a comprehensive plan for zoning, subdivision and other land use decisions. Such plan shall be updated every 10 years thereafter.

(b) Once the county government shall have in place said comprehensive plan, the County shall not be permitted to amend such plan without a simple majority of the entire membership thereof voting to do so.

(c) Within 1 year of the date of adoption of the county plan, the County shall initiate an implementation program regarding subdivision and development controls. The County shall report the status of the implementation program in the monitoring report as required by this subchapter. This report should include progress to date, problems, issues and opportunities.

(d) Subsequent amendments to the county comprehensive plan required by this chapter shall be submitted to the Cabinet Committee on State Planning Issues for review and certification pursuant to § 9103 of Title 29.

(e) Within 18 months of the date of adoption of the county comprehensive plan or revision thereof, Kent County shall amend its official zoning map(s) to rezone all lands in accordance with the uses and intensities of uses provided for in the future land use element for the County. In the event that the comprehensive plan includes provisions governing the rate of growth of particular planning districts or sub-areas of the County, the County's zoning district regulations shall be amended to reflect the timing elements of the comprehensive plan.

66 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 270, §§ 35, 40, 41; 73 Del. Laws, c. 186, § 4; 74 Del. Laws, c. 186, §§ 8, 12; 78 Del. Laws, c. 92, §§ 15, 16; 78 Del. Laws, c. 129, § 2.;



§ 4961. Information from state and local agencies and school districts

(a) All subdivision plans approved by the county government shall be filed with the Office of the Recorder of Deeds, and with such other state and local agencies as the County may by ordinance require.

(b) As part of its review of a rezoning or subdivision application, the county government through its designated local planning agency shall request and review information from all state and local agencies and local school districts identified on a list prepared by the County and shall file as part of the record any written information provided by such state and local agencies or local school districts with respect to the rezoning or subdivision application. If the planning agency makes recommendations that are in conflict with the information supplied by state and local agencies or local school districts, it must explain its reasons for doing so in writing.

(c) Any state or local agency or local school district which delivers to the head of county government a written request that it be notified of rezoning and subdivision applications shall be included on the County's list of agencies and school districts from which information shall be requested and reviewed in accordance with subsection (b) of this section.

66 Del. Laws, Sp. Sess., c. 198, § 1; 70 Del. Laws, c. 270, § 35.;



§ 4962. Highway capacity

The county government shall not approve any proposed change in the zoning classification for land (i.e., any "rezoning request") without first complying with the following procedures:

(1) As soon as possible, but in any event no later than June 30, 1988, the county government, through its designated planning agency, shall establish an agreement with the Delaware Department of Transportation (DelDOT) to provide a procedure for analysis by DelDOT of the effects on traffic of each rezoning application.

(2) Each such agreement shall be approved by a resolution or ordinance, consistent with county procedures, and shall establish traffic level of service suitable to the County and DelDOT.

(3) The purpose of the agreement shall be to ensure that traffic analyses are conducted as part of the zoning reclassification process within the County.

(4) The agreement shall provide for the review of traffic impacts according to nationally recognized traffic criteria and shall, at a minimum, consider the effects of existing traffic, projected traffic growth in areas surrounding a proposed zoning reclassification and the projected traffic generated by the proposed site development for which the zoning reclassification is sought.

66 Del. Laws, c. 217, § 1; 70 Del. Laws, c. 270, § 35.;






Subchapter III Citizens Bill of Rights Act

§ 4999. Court review of land use actions; limitations on liability of individuals and associations

Any individual or association of individuals that challenges or opposes a zoning, subdivision or other land use application, and seeks judicial review of a decision concerning the application in a manner prescribed by statute, shall not be liable to any other party to the judicial review for seeking such a review, except for such costs as are expressly provided for by the rules of court.

66 Del. Laws, Sp. Sess., c. 200, § 1.;









CHAPTER 50. COUNTY ENGINEER AND OTHER EMPLOYEES

§ 5001. Appointment of County Engineer; draftsmen; rodmen and assistants

(a) The county government may appoint a County Engineer for such term, and at such compensation as it deems proper. The County Engineer shall be responsible for and have general supervision over all public engineering work in the County including, but not limiting the generality of the foregoing; the construction of water production and distribution facilities and the construction of sanitary sewers, trunk lines, sewerage disposal plants, sanitary sewer systems in general and maintenance thereof, drainage, construction, lighting service, and other projects of a public nature.

(b) The county government may employ, for such periods and for such compensation as it deems proper, such draftsmen, rodmen, and assistants as, in its opinion, are necessary to carry on the public work specified in subsection (a) of this section.

9 Del. C. 1953, § 5001; 55 Del. Laws, c. 217.;






CHAPTER 51. STREET AND HIGHWAY LIGHTING

§ 5101. Lighting streets and highways in unincorporated communities and villages; petition

Upon the petition of a majority of the real property owners of any unincorporated community or village in Kent County, filed on or before the first Tuesday in any month in any year, the county government may enter into a contract with any electric, gas or other lighting company to light and illuminate the streets or highways running through, bounding and within the community or village, with electric light, gas light, or other illuminant. The petition of the property owners shall set forth the boundary lines of the community to be lighted. The petition shall state whether the light tax levied pursuant to § 5102 of this title shall be prorated among the owners of the property subject to said tax or based upon the assessment for county purposes. Street lights shall be of such candlepower, electric or its equivalent in other illuminating mediums as determined by the county government. The county government may enter into contracts for additional lights or may change the location of any lights theretofore located and may levy and collect additional tax for the payment of the same.

9 Del. C. 1953, § 5101; 57 Del. Laws, c. 458; 58 Del. Laws, c. 26, §§ 1, 2.;



§ 5102. Levy and collection of light tax

(a) The county government, for the purposes of carrying out any contract entered into pursuant to § 5101 of this title, shall levy for the installation and maintenance of such lights in any such community with respect to which such a contract has been entered into, an annual tax based upon the full annual cost of street and highway illumination upon all real property within the boundary lines of the community or village as set forth in the petition provided for by § 5101 of this title, which tax according to the instructions set forth in the petition filed pursuant to § 5101 of this title shall be prorated among the owners of such property or based upon the assessment for county purposes. No such taxes shall be levied against farmland.

(b) Such taxes shall be collected by the same collector, at the same time and in the same manner as other county taxes.

9 Del. C. 1953, § 5102; 57 Del. Laws, c. 458; 58 Del. Laws, c. 26, § 3; 66 Del. Laws, c. 324, § 1.;



§ 5103. Light tax; administration of fund; surplus

The Receiver of Taxes of Kent County shall receive all light taxes collected, shall keep them in a separate account, and shall pay them out only upon orders signed by the President of the county government and approved by the Comptroller of the County. They shall receive no additional compensation for the performance of any duty required of them or any of them under this section. If, after payment of all contracts entered into pursuant to this chapter, there remains a surplus in the light account, the surplus shall be applied to reduce the light tax rate for the succeeding taxable year.

9 Del. C. 1953, § 5103; 57 Del. Laws, c. 458.;



§ 5104. Removal of lights

Lights installed under the provisions of § 5101 of this title shall be removed by the county government or at its direction only upon receipt of a petition signed by a majority of the property owners within the bounds of any lighted community or village requesting such removal.

9 Del. C. 1953, § 5104; 57 Del. Laws, c. 458.;






CHAPTER 52. STORMWATER MANAGEMENT

§ 5201. Definitions

As used in this chapter:

(1) "Stormwater maintenance district" means an area in Kent County, within ascertainable boundaries, and which is in the opinion of the county government susceptible of efficient and economical stormwater maintenance pursuant to the procedures of this chapter.

(2) "Stormwater management" means:

a. For water quantity control, a system of vegetative, structural, and other measures that controls the volume and rate of stormwater runoff which may be caused by land disturbing activities or activities upon the land; and

b. For water quality control, a system of vegetative, structural, and other measures that control adverse effects on water quality that may be caused by land disturbing activities or activities upon the land.

79 Del. Laws, c. 149, § 1.;



§ 5202. Establishing a stormwater maintenance district

(a) Real property owners of any area in Kent County contained within ascertainable boundaries may petition the Kent County government to declare the area a stormwater maintenance district. The petition shall set forth the boundary lines of the proposed stormwater maintenance district and be submitted according to the criteria established by the county government.

(b) Any new applicable subdivision or land development approved following the adoption of Kent County's implementing ordinance shall establish a stormwater maintenance district as a condition of approval. Fees for the district shall not be incurred until the subdivision or land development is complete and the stormwater infrastructure approved by the appropriate regulating agency.

(c) Kent County may establish a stormwater maintenance district within an incorporated area using the same submission process only with the concurrence of the local governing body.

79 Del. Laws, c. 149, § 1.;



§ 5203. Public hearing

Upon receipt of the petition, the county government shall hold a public hearing, notice of which shall be published at least once in a newspaper published within the County. Said notice shall be published not more than 21 and at least 10 days before the public hearing and shall contain a description of the boundaries of the proposed stormwater maintenance district and a statement that the county government will hold a hearing to consider whether or not to create the proposed district. The notice shall also state that in the event the county government decides to create the proposed stormwater maintenance district, the county government will assess the unit costs of stormwater maintenance against each unit of real property used or intended for residential purposes within the stormwater maintenance district.

79 Del. Laws, c. 149, § 1.;



§ 5204. Creation of stormwater maintenance district

(a) If the county government determines, after a public hearing, that it is in the public interest to create the proposed stormwater maintenance district, it shall pass a resolution to that effect.

(b) The creation of a stormwater maintenance district and the resulting infrastructure maintenance managed by the County shall take precedence over any homeowner obligation for stormwater management included in declarations of restrictions or similar development agreements. Any common open space or infrastructure within a community not maintained as part of a stormwater maintenance district shall remain the responsibility of the homeowners.

79 Del. Laws, c. 149, § 1.;



§ 5205. Agreements for stormwater maintenance authorized

The county government may enter into an agreement with the Kent Conservation District or other government, nonprofit, or for-profit agency or organization to maintain the stormwater infrastructure of each stormwater maintenance district.

79 Del. Laws, c. 149, § 1.;



§ 5206. Award of contracts

Either Kent County or the Kent Conservation District may enter into contracts for maintenance of stormwater infrastructure that cannot be completed by existing staff. All such contracts shall follow applicable state and local laws and policies.

79 Del. Laws, c. 149, § 1.;



§ 5207. Levy and collection of stormwater maintenance fee

(a) In order to fund the annual and long-term costs for each stormwater maintenance district, the county government shall establish a fee structure for each district and divide the annual cost, plus a pro rata administrative cost as determined by the county government, by the number of dwelling units within the stormwater maintenance district to arrive at the annual unit cost. The annual unit cost shall then be assessed against each unit located within the boundaries of the stormwater maintenance district. No parcel of real estate shall be exempt from paying its annual unit cost. The established fee structure need not be uniform among districts.

(b) The annual unit cost assessed against each unit shall be levied and collected by the Board of Assessment and county government at the same time and in the same manner as other county taxes and shall be a lien on real property the same as other county taxes. The fee shall be included on the county tax bills under the heading "stormwater maintenance fee."

79 Del. Laws, c. 149, § 1.;



§ 5208. Administration of funds

All amounts collected pursuant to this chapter shall be paid into the general fund of Kent County and all payments for stormwater maintenance shall be paid out of the general fund of Kent County. Should Kent County fail in any 1 year to collect all of the taxes in the stormwater maintenance district necessary to pay the price for stormwater maintenance in any year, the county government may pay the deficit out of the general fund pending enforcement of the tax lien. The county government may make payments out of the general fund in anticipation of collection of the stormwater maintenance tax.

79 Del. Laws, c. 149, § 1.;



§ 5209. Continuation and termination of contracts; consolidation of stormwater maintenance districts

The county government may determine not to continue stormwater maintenance for any stormwater maintenance district at the expiration of any agreement entered into pursuant to this chapter. The county government may, without further public hearings, consolidate 2 or more stormwater maintenance districts into a single district.

79 Del. Laws, c. 149, § 1.;



§ 5210. Annual budgeting

(a) The annual amounts required for stormwater maintenance pursuant to the provisions of this chapter shall be included in the annual budget under separate headings for each stormwater maintenance district. After levying the stormwater maintenance fee, the county government shall deliver a separate fee collection warrant together with a list of taxables for each stormwater maintenance district to the County Finance Director commanding him or her to collect from the persons named in the said list their stormwater maintenance fee and its amount.

(b) Should a stormwater maintenance district be formed after the commencement of any fiscal year, the county government shall include in the next annual budget an amount sufficient to reimburse the general fund for the expenditure during the last fiscal year as well as an amount sufficient to pay the cost for the coming fiscal year.

79 Del. Laws, c. 149, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 53. SINGLE FAMILY MORTGAGE REVENUE BONDS

§ 5301. Authority to issue

The Levy Court of Kent County, Delaware, is hereby empowered to issue and sell single family mortgage revenue bonds to finance the acquisition of notes secured by mortgages on residential property and the acquisition or rehabilitation of residential property.

62 Del. Laws, c. 203, § 1.;



§ 5302. Limited obligations

All bonds issued by Kent County under the authority of this chapter shall be limited obligations of the County payable solely from bond proceeds, revenue and other amounts derived from the mortgage loans with respect to which such bonds are issued. The bonds and coupons, if any, attached thereto shall not constitute an indebtedness, liability, general or moral obligation or pledge of the faith and credit of Kent County, the State or any other political subdivision thereof and the taxing power of Kent County, the State or any political subdivision thereof shall not be pledged to the payment of the principal of, premium, if any, and interest on such bonds. In no event shall the total amount of the bonds issued pursuant to this chapter exceed $50,000,000.

62 Del. Laws, c. 203, § 1.;



§ 5303. Form; terms

The bonds issued pursuant to this chapter shall be authorized by resolution of the Levy Court and shall be issued in such form, in such denomination, bear such date, mature at such time, bear such interest rate, be executed in such manner, be payable in such places, be subject to such terms of redemption and bear such other terms as provided in the authorizing resolution.

62 Del. Laws, c. 203, § 1.;



§ 5304. Conflicting laws

Notwithstanding any provisions in any law to the contrary, all bonds issued pursuant to the chapter shall be governed solely by this chapter.

62 Del. Laws, c. 203, § 1.;






CHAPTER 61. GOVERNMENT OF SUSSEX COUNTY

§ 6101. Definitions

As used in this part:

(1) "County" means Sussex County.

(2) The words "Sussex County government" or words of similar import, means the government of Sussex County as established in Chapter 70 of this title.

9 Del. C. 1953, § 6101; 57 Del. Laws, c. 762, § 5A.;



§ 6102. Borrowing power; limitations

(a) The government of Sussex County may, from time to time, borrow money in such amounts as it may find necessary promptly to pay the county warrants issued by it, and may issue certificates of indebtedness as evidence thereof; provided, however, that the amount of money borrowed shall not, at any 1 time, exceed the sum of $2,000,000.

(b) Any money so borrowed shall be applied to the particular fund for which it shall be borrowed, and shall be repaid from the taxes apportioned to such funds, as the taxes shall be collected. If the taxes apportioned to any fund, as to which money shall be borrowed, shall not in any year, be sufficient to repay such money, the deficiency shall be considered in making up the annual budget or estimate for the next year, and a tax rate shall be levied and apportioned sufficient to equalize such deficiency.

(c) The government of Sussex County may, from time to time, borrow money in such amounts as it may find necessary from federal and state grant funds, provided, that the same shall not be subject to the limitations set forth in subsection (a) of this section, that the same shall be repaid as set forth in subsection (b) of this section, and that the same shall be permitted by the granting authority.

Code 1915, § 1048A; 28 Del. Laws, c. 76, § 5; 29 Del. Laws, c. 68, § 1; Code 1935, § 1201; 9 Del. C. 1953, § 6111; 50 Del. Laws, c. 114, § 1; 57 Del. Laws, c. 762, § 5B; 61 Del. Laws, c. 209, § 1; 61 Del. Laws, c. 394, § 1.;



§ 6103. Surplus funds; investment of

The county government may invest any surplus moneys in the County Treasury, not otherwise appropriated, in United States Government Bonds. The Bonds shall be purchased and held in the name of "the Sussex County government."

45 Del. Laws, c. 120, §§ 1, 2; 9 Del. C. 1953, § 6112; 57 Del. Laws, c. 762, § 5C.;



§ 6104. Salaries of clerks

The county government may fix the compensation of clerks employed in the several county offices in all cases where clerical assistance is, by law, authorized to be employed in those offices and in respect of which no salary or compensation has been fixed by law.

32 Del. Laws, c. 85; Code 1935, § 1208; 9 Del. C. 1953, § 6113; 57 Del. Laws, c. 762, § 5D.;



§ 6105. Fire companies

The county government shall appropriate annually and on May 1 of each year shall pay the sum of $1,000 to each regularly organized and motorized fire company in Sussex County, as certified by the Secretary of the Sussex County Volunteer Firemen's Association, to be used for the maintenance of their apparatus and equipment.

Code 1915, § 1097A; 33 Del. Laws, c. 77, § 1; 34 Del. Laws, c. 87, § 1; 40 Del. Laws, c. 130, § 1; Code 1935, § 1206; 44 Del. Laws, c. 87, § 1; 9 Del. C. 1953, § 6131; 57 Del. Laws, c. 762, § 5H.;



§ 6106. Ambulance service

(a) So long as any of the organizations listed in this subsection shall have an ambulance and provide ambulance service for the benefit of the residents of Sussex County, the county government shall appropriate annually, and on May 1 of each year shall pay, the sum of $500 to such organization for the maintenance of its ambulance.

Bridgeville Fire Company, at Bridgeville.

Delmar Fire Department, Inc., at Delmar.

Frankford Volunteer Fire Company, at Frankford.

Gumboro Volunteer Fire Company.

Laurel Fire Department, at Laurel.

The Rehoboth Beach Volunteer Fire Company, Inc., at Rehoboth Beach.

Seaford Volunteer Fire Company, at Seaford.

Selbyville American Legion Post 9, Inc.

Sussex Memorial Post, No. 7422, V.F.W. at Millsboro.

Sussex Post No. 8, Incorporated, American Legion.

(b) So long as Sussex Post, No. 9, American Legion, at Georgetown, shall have an ambulance and provide ambulance service for the benefit of the residents of Sussex County, the county government shall appropriate annually and on May 1 in each year shall pay the sum of $250 to it for the maintenance of its ambulance.

(c) So long as Carlisle Fire Company, of Milford, shall have an ambulance and provide ambulance service for the benefit of the residents of Kent and Sussex Counties, the county government may appropriate and pay to it annually the sum of $250 for the maintenance of its ambulance.

(d) So long as Lewes Fire Department of Lewes, Delaware, shall have an ambulance and provide ambulance service for the benefit of the residents of Sussex County, the county government shall appropriate annually and on May 1 of each year shall pay the sum of $500 to it for the maintenance of its ambulance.

37 Del. Laws, c. 101, § 1; Code 1935, §§ 1207, 1207A; 41 Del. Laws, c. 102, § 1; 41 Del. Laws, c. 103, § 1; 41 Del. Laws, c. 104, § 2; 41 Del. Laws, c. 107, § 1; 43 Del. Laws, c. 109, § 2; 47 Del. Laws, c. 71, § 1; 47 Del. Laws, c. 98, §§ 1, 2; 47 Del. Laws, c. 140, §§ 1, 2; 9 Del. C. 1953, § 6132; 50 Del. Laws, c. 255, § 1; 51 Del. Laws, c. 280; 53 Del. Laws, c. 28; 53 Del. Laws, c. 51.;



§ 6107. Cities and towns; aid for maintenance of public dumping areas

The county government of Sussex County may negotiate with the proper authorities of the various cities and towns, and with private individuals or contractors within the County as to the establishment of public dumping areas open to the use of the general public, and further the said county government may expend such sums as it deems necessary as cost to the County in the purchase of land for said disposal or in the various contracts with the towns, cities and private individuals or contractors. The county government of Sussex County may tax the general public of Sussex County annually to defray the cost and expenses of the public dumping areas.

9 Del. C. 1953, § 6133; 56 Del. Laws, c. 234, § 2; 62 Del. Laws, c. 216, § 1.;



§ 6108. Return Day observance

The county government may appropriate and pay funds to Sussex County Return Day, Inc., a Delaware corporation, to defray the costs of the observance of Return Day at Georgetown.

9 Del. C. 1953, § 6134; 55 Del. Laws, c. 27; 57 Del. Laws, c. 762, § 5J.;



§ 6109. Operation of Courthouse

The county government shall have full and complete jurisdiction and control over the Courthouse and Courthouse Annex of Sussex County and over all personal property and equipment used in connection with the property committed to its jurisdiction; and, in this connection, the county government shall have and assume all of the jurisdiction, powers and duties heretofore exercised by or vested in the Board of Trustees pertaining to said buildings.

All contracts and engagements for the erection or repair of said buildings or for the purchase of equipment and supplies, where the probable amount shall be in excess of $5,000, shall be submitted to public bidding after due advertising and shall be awarded to the lowest responsible bidder, unless for reasons deemed expedient by the county government.

9 Del. C. 1953, § 6151; 50 Del. Laws, c. 5, § 2; 57 Del. Laws, c. 762, § 5K; 65 Del. Laws, c. 56, § 1.;



§ 6110. Rules and regulations

The county government shall make and promulgate rules and regulations for the proper care, maintenance and operation of the Courthouse and Courthouse Annex.

9 Del. C. 1953, § 6153; 50 Del. Laws, c. 5, § 2.;



§ 6111. Real or immovable property; acquisition, lease, rental or disposal

(a) The county government may acquire real or immovable property in such amounts as it may find necessary to fulfill the needs of the County.

(b) The county government may enter into a lease or rental agreement with any public or private entity for any real or immovable property of the County.

(c) The county government may dispose of any real or immovable property not needed by the County.

59 Del. Laws, c. 260, § 1.;






CHAPTER 63. BUILDING PERMITS

§ 6301. Definitions

As used in this chapter:

(1) "Building" means any structure, building, edifice or part thereof.

(2) "Construction" means alteration, removal, demolition, addition, repair or construction of any new or old building.

(3) "Person" means any architect, builder, contractor, repairman, agent, partner or corporation as well as an individual.

9 Del. C. 1953, § 6301; 51 Del. Laws, c. 231; 57 Del. Laws, c. 762, § 6A.;



§ 6302. Application for construction permits

(a) No person shall construct or commence the construction of a building without first filing with the Department of Finance an application in writing for such construction and obtaining a permit therefor. Such application shall be made on forms prescribed by the Department of Finance and shall contain such information as the Department of Finance shall prescribe.

(b) Permits shall be issued only to contractors, the owner of any building necessary to the operation of farm lands, the owner of property located in any incorporated city or town in Sussex County, or any owner of property desiring to do his or her own work or labor about his or her own building.

(c) Except in instances in which the Department of Transportation has indicated authorization for temporary use of land set aside for future right-of-way needs, as provided in § 145 of Title 17, no permit shall be issued for the erection of any building or for the construction of any improvement or structure on any part of any land which lies or is located within the lines of any land designated and set aside for future highway right-of-way needs as appears on the Department's Future Right-of-Way Map — Final except as hereafter provided in subsection (d) of this section.

(d) A building permit, otherwise issuable except for subsection (c) of this section, shall be issued notwithstanding the provisions of subsection (c) of this section unless the Department of Transportation, after being given written notice thereof by the Commission shall:

(1) Within 60 days of receipt of such notice, file with the County a declaration that:

a. The issuance of said permit will be detrimental to future highway planning and construction; and

b. The land described in said permit application is needed for future highway purposes; and

(2) Within 180 days of the giving of such notice, institute condemnation proceedings under Chapter 61 of Title 10, to acquire all of the land described in said building permit application as may be located within said future highway right-of-way.

(e) A building permit shall be required for the construction, erection, placement or alteration of any smokestack, tree, silo, flagpole, elevated tank, power line, radio or television tower, antenna, building, structure or other improvement to real property which:

(1) Is greater than 200 feet in height above ground level;

(2) Is greater in height than an imaginary surface extending outward and upward at a slope of 100:1 for a horizontal distance of 20,000 feet from the nearest point of the nearest runway of each public use airport in the State;

(3) Is located within 3,000 feet of the nearest point of the nearest runway of each public use airport in the State; or

(4) Otherwise acts as an obstruction to the operation of aircraft as those terms are defined in Chapter 6 of Title 2 or by Federal Aviation Regulations (FAR) Part 77 [14 C.F.R. Part 77].

(f) Such building permit for each such object or structure will not be issued until such time as the Department through the Office of Aeronautics has approved the application.

(g) No such permit shall be issued to a nonresident person engaging in business as a contractor, as defined in Chapter 25 of Title 30, in Sussex County until the Department of Finance is satisfied that § 2502(b) of Title 30 has been complied with to the extent applicable.

9 Del. C. 1953, § 6302; 51 Del. Laws, c. 231; 57 Del. Laws, c. 754, §§ 7, 8; 57 Del. Laws, c. 762, § 6B; 60 Del. Laws, c. 293, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 21.;



§ 6303. Reports on permits issued by incorporated cities or towns

Building inspectors or other officers authorized by law to issue permits for the construction of any buildings, in any incorporated city or town in Sussex County, shall report to the Department of Finance on blanks to be furnished by the Department of Finance, every permit issued by them respectively, for the construction of any building, specifying the estimated cost of the proposed construction.

9 Del. C. 1953, § 6303; 51 Del. Laws, c. 231; 57 Del. Laws, c. 762, § 6B.;



§ 6304. Inspections

Each or any member of the Department of Finance shall make the necessary inspections to see that the provisions of this chapter are complied with and may order or compel the suspension of any work that is not in compliance with this chapter.

9 Del. C. 1953, § 6304; 51 Del. Laws, c. 231; 57 Del. Laws, c. 762, § 6B.;



§ 6305. Fees

The fees for issuing permits shall be determined by the County Council of Sussex County.

9 Del. C. 1953, § 6305; 51 Del. Laws, c. 231; 57 Del. Laws, c. 762, § 6B; 64 Del. Laws, c. 65, § 1.;



§ 6306. Records

(a) The Department of Finance shall keep a careful and comprehensive record of applications, permits issued, inspections made, reports rendered and of notices or orders issued.

(b) The Department of Finance shall retain on file copies of all permits issued.

(c) All records may be open to public inspection at the discretion of the Department of Finance, but shall not be removed from the office of the Department.

9 Del. C. 1953, § 6306; 51 Del. Laws, c. 231; 57 Del. Laws, c. 762, § 6B.;



§ 6307. Permits not required

No person shall be required to obtain a permit when the fair value of the construction of a building is less than $300.

9 Del. C. 1953, § 6307; 51 Del. Laws, c. 231.;



§ 6308. Notice of violation

(a) Whenever the Department of Finance is satisfied that a building is being constructed without a permit first being issued therefor, it may serve a written notice or order upon the person responsible therefor, directing discontinuance of the construction until a permit has been obtained from the Department.

(b) A person served with such notice or order shall, within 5 days, comply with the requirements thereof.

9 Del. C. 1953, § 6308; 51 Del. Laws, c. 231; 57 Del. Laws, c. 762, § 6B.;



§ 6309. Occupancy

Any building that has been constructed without a permit may not be occupied, maintained or used by any person except with permission of the Department of Finance.

9 Del. C. 1953, § 6309; 51 Del. Laws, c. 231; 57 Del. Laws, c. 762, § 6B.;



§ 6310. Violation and penalty

Any owner of a building wherein any work in connection therewith has been done without a permit or any person employed in connection therewith and who has participated or assisted in the commission of such violation or both, shall be fined not less than $50 nor more than $200 for each offense.

9 Del. C. 1953, § 6310; 51 Del. Laws, c. 231.;



§ 6311. Construction using public financial assistance

No building or structure shall be constructed using public financial assistance in a manner that violates Chapter 42 of Title 31, and no occupancy or use permit shall be issued unless such building or structure complies with Chapter 42 of Title 31.

78 Del. Laws, c. 368, § 3.;






CHAPTER 64. PENSIONS FOR SUSSEX COUNTY EMPLOYEES

§ 6401. -6415. Short title; definitions; eligibility for retirement benefits; reduction of benefits; service in armed forces of the United States or in National Guard; retirement age; early retirement; mandatory retirement; retirement pension benefits; disability pension benefits; submission of pension data to determine tax return; pension benefits; time and manner of payment; list of pensioners; retirement of employee; preservation of pension records by Department of Finance; Arbitration Commission; notice to employee of qualification for pension; restrictions upon other employment by pensioner; exemption of pension benefits from taxation, attachment; assignability of benefits

Repealed by 63 Del. Laws, c. 42, § 1, effective June 23, 1981.;






CHAPTER 65. SANITARY AND WATER DISTRICTS

§ 6501. Establishment of sanitary sewer or water district

(a) Whenever contiguous territory containing 1 or more centers of population, whether incorporated or not, shall be so situated that the construction of interceptor sewers, outfall sewers and sewage treatment plants will be conducive to the preservation of the public health, the territory shall be established by the government of Sussex County as a sanitary sewer district.

(b) Whenever contiguous territory containing 1 or more centers of population, whether incorporated or not, shall be so situated that the construction of water mains, pipes and distribution facilities is economically feasible and conducive to the preservation of health, the territory shall be established by the county government as a water district. The county government may employ expert assistance in making a determination of economic feasibility and effect on health, but the determination of the county government as to economic feasibility and effect on health shall be conclusive and binding.

9 Del. C. 1953, § 6501; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6502. Establishment or revision of sanitary or water districts without election

(a) Where the county government has already constructed sewers or water mains to which 50 or more houses have been connected, the county government may establish, upon request of the County Engineer, a new district, or revise the boundaries of an established district by posting at 4 public places in the district, notices describing the new or revised boundaries, and, in the case of the establishment of a new district, the same cost and assessment data required for districts established by vote of electors.

(b) Within 30 days after the posting of the notices of the establishment of the district in accordance with the provisions of subsection (a) of this section, the county government shall pass a formal resolution establishing the district, which shall:

(1) Contain a description of the boundaries of the district;

(2) Direct the County Engineer and the attorney of the county government to procure the necessary land and rights-of-way by purchase, agreement, or condemnation in accordance with existing statutes; and

(3) Authorize the County Engineer to prepare maps, plans, specifications, and estimates, let contracts for and supervise the construction and maintenance of, or enlarging and remodeling of, any or all structures required to provide for the safe disposal of the sewage or furnishing of water in the sanitary or water district.

9 Del. C. 1953, § 6502; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6503. Establishment of sanitary or water district upon petition of voters

Fifty or more legal voters of a proposed sanitary sewer or water district, may petition the county government to submit the question of organizing a sanitary sewer or water district to a vote of electors in that district. The petition shall contain a description of the proposed district and shall be accompanied by a map drawn to scale showing the boundaries of the proposed district together with the limits of any incorporated areas which may be included in the district. The execution of the petition by an elector shall be acknowledged by that elector or it may be proved by the oath of a witness who shall swear that the witness knows the elector and that the petition was signed by the elector in the presence of the witness.

9 Del. C. 1953, § 6503; 55 Del. Laws, c. 262; 57 Del. Laws, c. 449, § 1; 57 Del. Laws, c. 762, § 8A; 70 Del. Laws, c. 186, § 1.;



§ 6504. Public hearing; notice

Upon receipt of a petition submitted pursuant to § 6503 of this title, or upon its own motion without petition, the county government shall set a date for a public hearing on the question of organizing a sanitary sewer or water district. The hearing shall be held at the time fixed by the county government and shall be previously advertised by posting a notice, in 4 of the most public places within the proposed district, at least 10 days prior thereto and by publishing a notice in a newspaper published within the County and having a general circulation therein once in each of 2 weeks immediately preceding the week in which the hearing is to be held. All interested persons, officials, residents, voters, taxpayers, property owners or other persons or corporations in any way affected by the granting of the petition shall be heard on any question dealing with the location of the boundaries of the district. Such notice shall contain a description of the boundaries of the proposed sanitary or water district and if the public hearing be ordered as a result of the filing of a petition, such boundaries shall be those described in the petition.

9 Del. C. 1953, § 6504; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6505. Action of county government following hearing

(a) After the public hearing referred to in § 6504 of this title shall have been closed, the county government shall, by resolution, determine whether or not it is in the public interest to establish the district and, if it deems it to be in the public interest to establish the district, the county government shall, by such resolution, determine the boundaries of the district. Such boundaries may be those set forth in the petition or may be boundaries which will include in the district only the property and property owners that will be benefited by the establishment of the district and the construction of sewage disposal or water facilities therein.

(b) After establishing the boundaries of the district, the county government shall also cause to be prepared by the County Engineer or consulting engineers, an estimate of the cost of proposed immediate construction and also an approximate estimate of the assessment per front foot and the amount to be included in the assessment necessary to take care of interest amortization and costs of construction and financing. The construction cost estimates and assessment estimates shall be advertised in the same manner as provided in § 6504 of this title for advertising the public hearing.

9 Del. C. 1953, § 6505; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6506. Election on question of establishment of district

(a) Whenever the determination on the question of establishing the district, as required by § 6505 of this title, is in the affirmative, and after the other requirements of § 6505 of this title have been complied with, the county government then shall cause an election to be held within 6 months following the date of the hearing, at which the question shall be submitted to the voters of the sanitary sewer district as fixed by the county government as to whether the district shall be established or not. Notice of the election shall be advertised in the same manner as provided in § 6504 of this title for advertising the public hearing. The cost of the election shall be borne by the county government, which shall be reimbursed for such cost by the district, if established by the election.

(b) The proposition shall be submitted to the voters substantially in the following form:

FOR THE SANITARY SEWER DISTRICT

AGAINST THE SANITARY SEWER DISTRICT

(c) The majority of votes cast shall decide the matter.

(d) The election shall be managed and the votes canvassed in such manner as may be prescribed by the county government. All persons who are "voters" as defined in § 6519 of this title shall be eligible to vote in the election.

9 Del. C. 1953, § 6506; 55 Del. Laws, c. 262; 57 Del. Laws, c. 449, §§ 2, 3; 57 Del. Laws, c. 762, § 8A.;



§ 6507. Action of county government following election favoring establishment of district

(a) If the majority of the voters are in favor of establishing the sanitary sewer district, the county government shall within 30 days following the election, issue a determination to that effect which shall contain a description of the district. The county government shall file a certified copy of the determination with the Clerk of the county government.

(b) Within 12 months after the election, the county government shall authorize the County Engineer and the county government attorney to procure the necessary land and rights-of-way by purchase, agreement, or by condemnation in accordance with existing laws, and shall authorize the County Engineer to prepare maps, plans, specifications and estimates for any or all structures required to provide for the installation of sewers or water systems, and to let contracts for, supervise the construction and maintenance of, or the enlarging or remodeling of such systems, and to carry on such other activities as may be required by this chapter or considered necessary to perform the duties prescribed in this chapter.

9 Del. C. 1953, § 6507; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, §§ 8A, 8B; 61 Del. Laws, c. 446, § 1.;



§ 6508. Construction of system adequate for future connections

The county government may construct and maintain main sewers or water mains and sewage or water treatment works in order to provide a satisfactory outlet for any subdivision which may at any future time connect submain or lateral sewers to it.

9 Del. C. 1953, § 6508; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6509. Construction or maintenance of sewers or water systems for municipalities

The county government may construct or maintain submains or laterals as agent for municipalities when officially requested so to act and when the cost of such work is to be borne by local assessments against the property benefited or by assessment by the county government in the same manner as for unincorporated areas.

9 Del. C. 1953, § 6509; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6510. Adjustment of assessment for cost of existing sewers included in a district

In the case where a sanitary sewer or water district shall include areas wherein sanitary sewers or water systems have been constructed under the authority of the county government, or by municipalities, corporations or individuals, the necessary adjustments shall be made with each property owner for those costs already incurred by the property owner when those sewers or water systems were constructed. Such excess costs shall be credited to future assessments levied by the district.

9 Del. C. 1953, § 6510; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6511. Power to issue bonds; terms; borrowing in anticipation of issuance of bonds

(a) The county government may issue bonds of Sussex County to finance the cost of constructing sewage disposal or water facilities in any sanitary sewer or water district, respectively. Bonds issued to finance such facilities may be issued to fund interest on such bonds for a period not to exceed 6 months during the period of construction of the facilities being financed. The moneys raised by the issuance of such bonds shall be held in a separate account and shall be expended only for the construction of sewage disposal or water facilities in the sanitary sewer or water district for which the bonds are issued.

(b) The bonds shall bear interest at a rate or rates per annum determined by the county government. Interest on the bonds shall be exempt from taxation by the State or any political subdivision thereof for any purpose. Each issue of bonds shall be payable within 40 years after the date of their issue. The interest coupons and face amount of the bonds shall be payable at a state or national bank designated by the county government. The reasonable expenses of issuing such bonds shall be deemed a part of the cost of constructing the sewer or water facilities. The full faith and credit of Sussex County may be pledged to the payment of such bonds and the interest thereon.

(c) In anticipation of issuance of bonds, the county government may, by resolution, borrow money in such amounts as it may find necessary and authorize the issuance of negotiable notes therefor.

9 Del. C. 1953, § 6511; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A; 59 Del. Laws, c. 583, § 1; 60 Del. Laws, c. 601, § 1; 63 Del. Laws, c. 142, § 24; 64 Del. Laws, c. 68, § 1; 66 Del. Laws, c. 320, § 1.;



§ 6512. Sale of bonds

(a) Any bonds issued pursuant to this chapter shall be sold at either public or private sale, upon such terms, conditions and regulations as the county government may prescribe; provided, that the county government may authorize the County Administrator to sell such bonds at public or private sale upon such terms, conditions and regulations as it may provide.

(b) If the county government determines to sell such bonds at public sale, then the county government shall advertise the bonds for sale at least once, 10 or more days before the date of sale, in at least 1 newspaper of general circulation published in the County, and in a newspaper of general circulation published in the City of New York, inviting bids for the bonds. The advertisements shall state the total amount of the proposed issue, the denominations of the bonds, the place of payment of the bonds and interest, the place and date of opening bids, the conditions under which the bonds are to be sold and such other matters as the county government may determine. The county government may give notice of the sale of the bonds in such other manner as it may decide.

(c) The county government may require each bid for the bonds to be accompanied by a certified check in the amount of the bid. After the bonds are awarded or sold to the successful bidder or bidders therefor, the county government shall return to the unsuccessful bidder or bidders the certified check or checks submitted with the bid or bids.

(d) The county government may reject any and all bids, but in awarding the sale of the bonds, or any of them, they shall be sold to the purchaser or purchasers which, in the judgment of the county government, offers the most advantageous terms.

(e) The county government shall direct and effect the preparation and printing of the bonds authorized by this chapter, shall determine whether such bonds shall be registered or bearer with coupons convertible into fully registered bonds, and shall prescribe the form of the bonds and, in the case of bearer bonds with coupons, the form of the coupons for the payment of interest thereto attached. The bonds shall state the conditions under which they are issued, the face amount of the bonds and, in the case of bearer bonds with coupons, the coupons thereto attached shall be payable at such place or places as may be designated by the county government. The bonds shall be executed, sealed and delivered as prescribed by the county government.

9 Del. C. 1953, § 6512; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A; 64 Del. Laws, c. 68, § 2; 66 Del. Laws, c. 320, § 2.;



§ 6513. Procedure for annual assessment

(a) The county government each year, at a time to be fixed by it, shall, after a public hearing, establish an annual assessment roll for the sanitary sewer or water district which shall be known as the "Sanitary Sewer District Assessment," or "Water District Assessment."

(b) The total amount assessed for each year shall be sufficient to provide funds required to reimburse the County for sums to be expended for retiring the bonds which have been issued, for the payment of the interest due on the bonds, for maintaining or improving the sewerage or water system and for paying the necessary general expenses of the sanitary sewer or water district.

(c) Notice of the public hearing shall state that the assessment roll has been completed and filed, and that at the time and place fixed for the public hearing the county government will meet and hear and consider any objections which may be made to the assessment roll. Notice of the public hearing shall be published in a newspaper published within Sussex County, and having a general circulation in the County, once in each of the 2 weeks immediately preceding the week in which the public hearing is to be held.

(d) After holding the public hearing, the county government may change or amend the assessment roll as it deems necessary or just, and may confirm and adopt the assessment roll as originally proposed or as amended or changed.

9 Del. C. 1953, § 6513; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6514. Collection of assessments

The annual assessments, including front foot assessments, shall be collected by the county government as are other county taxes. The properties against which such assessments are levied shall be liable for the payment of the assessments in the same manner as they are liable for other county taxes. No assessment shall be made against any property which is not subject to taxation and assessment for county and municipal purposes.

9 Del. C. 1953, § 6514; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6515. Rules and regulations governing use of sewage disposal and water facilities

The county government may promulgate from time to time, and enforce such rules and regulations, as may be necessary, governing the use of the whole or any parts of such sewerage or water systems or sewage treatment plants constructed under their control, either within or without the district.

9 Del. C. 1953, § 6515; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A.;



§ 6516. Grants or loans from federal, state or interstate agencies

The county government may accept grants or loans of money, labor, materials, equipment or technical assistance from agencies of the federal or state government or from interstate agencies to accomplish the purposes of this chapter. The county government may issue bonds to evidence loans made by an agency of the federal government, at private sale, providing those bonds bear interest at no more than 5% per annum and are issued for a term not exceeding 40 years from the date of the bonds. The county government may pledge its taxing power to the payment of the bonds without limitation as to rate or amount and the bonds may be payable at a place approved by the agency making the loan. Bonds issued pursuant to this section shall not be subject to § 6102 of this title, as amended.

9 Del. C. 1953, § 6516; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A; 63 Del. Laws, c. 128, § 1; 63 Del. Laws, c. 451, § 1.;



§ 6517. Order to connect to sanitary sewer; enforcement

(a) The county government may, where it deems it necessary to the preservation of public health, order the owner of any lot or parcel of land within a sanitary or water district which abuts upon a street or other public way containing a sanitary sewer or water main, which is part of or which is served, or may be served, by the county sewerage or water system, and upon which lot or parcel of land a building shall have been constructed for residential, commercial or industrial use, to connect such building with such sanitary sewer or water main.

(b) If any owner shall fail to comply within 60 days with the order to connect with a sanitary sewer or water main, the county government shall forthwith institute action in a Justice of the Peace Court in Sussex County or in the Court of Chancery to compel compliance with the order.

9 Del. C. 1953, § 6517; 55 Del. Laws, c. 262; 57 Del. Laws, c. 762, § 8A; 77 Del. Laws, c. 303, § 1.;



§ 6518. Exception to limitation on borrowing power

Bonds issued pursuant to this chapter shall not be subject to any debt limit imposed by the laws of the State.

9 Del. C. 1953, § 6518; 55 Del. Laws, c. 262; 64 Del. Laws, c. 68, § 3.;



§ 6519. Definitions; voters

(a) Notwithstanding any other provisions of this title, for the purposes of this chapter the terms "voter," "voters," "legal voters," and "elector" shall be deemed to include all the following persons:

(1) Persons whose principal place of abode has been within the proposed sanitary and water district for at least 6 months immediately preceding the date of the election or the date of the petition, whichever is applicable;

(2) Persons who own real estate in the proposed sanitary and water district on the date of the election or the date of the petition, whichever is applicable, regardless of where they reside, unless such real estate is subject to a lease described in paragraph (a)(4) of this section;

(3) Corporations which own real estate in the proposed sanitary and water district on the date of the election or the date of the petition, whichever is applicable, unless such real estate is subject to a lease described in paragraph (a)(4) of this section; and

(4) Each leaseholder holding land under a valid lease in which the original term is specified at not less than 10 years and whose lease is recorded in the office of Recorder of Deeds in and for Sussex County and who has erected upon his or her leasehold an improvement having an assessed valuation of at least $1,000 on the date of the election or the date of the petition, whichever is applicable, but in no case shall there be more than 1 vote per lease.

(b) No person or corporation shall be entitled to more than 1 vote in any election.

(c) Jointly or severally owned real estate shall be entitled to only 1 vote.

(d) The president or vice-president of a corporation shall exercise the vote on behalf of the corporation, provided that such president or vice-president exhibits a notarized resolution of the corporation authorizing him or her to cast such vote.

9 Del. C. 1953, § 6519; 57 Del. Laws, c. 449, § 4; 70 Del. Laws, c. 186, § 1.;



§ 6520. County Engineer; appointment and duties; assistants

(a) The county government may appoint a County Engineer for such term, and at such compensation as it deems proper. The County Engineer shall be responsible for and have general supervision over all public engineering work in the County including, but not limiting the generality of the foregoing, the construction of water production and distribution facilities and the construction of sanitary sewers, trunk lines, sewerage disposal plants, sanitary sewer systems in general and maintenance thereof, drainage, construction, lighting service, and other projects of a public nature.

(b) The county government may employ, for such periods and for such compensation as it deems proper, such draftsmen, rodmen, and assistants as, in its opinion, are necessary to carry on the public work specified in subsection (a) of this section.

9 Del. C. 1953, § 6601; 55 Del. Laws, c. 245; 57 Del. Laws, c. 762, § 9A.;



§ 6521. Location of sewage treatment plants and other sewage disposal facilities

(a) Notwithstanding any other provisions of this chapter, sewage treatment plants and other sewage or water facilities may be located outside, in part or in whole, the sewer or water district which they intended to serve.

(b) It shall be permissible to transfer sewage or water from 1 sewer or water district to another sewer or water district for the purposes of treatment and disposal of the sewage, or for providing water.

67 Del. Laws, c. 204, § 2; 76 Del. Laws, c. 369, § 1.;






CHAPTER 67. SEWERS AND WATER

§ 6701. Definitions

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "County" means Sussex County.

(2) "Revenue bonds" means bonds to the payment of which all or any part of the revenues derived from the operation of any water or sewerage system are pledged in accordance with this chapter.

(3) "Service charges" means rents, rates, fees or other charges charged or collected under § 6709 of this title.

(4) "Sewerage system" means the plants, structures and other real and personal property acquired, constructed or operated or to be acquired, constructed or operated by the County for the collection, treatment, purification or disposal in a sanitary manner of any sewage, liquid or solid wastes, night soil or industrial wastes, garbage and storm water, including sewers, conduits, pipelines, mains, pumping and ventilating stations, sewage treatment or disposal system, plants and works, connections and outfalls, and other plants, structures, boats, conveyances, and other real and personal property, and rights therein, appurtenances necessary or useful and convenient for such purposes.

(5) "Water system" means all real and personal property necessary or useful in the collection, acquisition, treatment, purification, and distribution of water, together with any principal or ancillary rights appurtenant thereto.

9 Del. C. 1953, § 6701; 55 Del. Laws, c. 263.;



§ 6702. Powers of County

In addition to the other powers which it has, the County may, under this chapter:

(1) Plan, construct, acquire by gift, purchase, or the exercise of the right of eminent domain, reconstruct, improve, better or extend any sewerage or water system, and acquire by gift, purchase, or exercise of the right of eminent domain, lands or rights in land in connection therewith;

(2) Operate and maintain any water or sewerage system and furnish the services and facilities rendered or afforded thereby;

(3) Enter into and perform contracts, whether long term or short term, with any industrial establishment, municipality, county or agency of this State or any other state or federal government, for the provision and operation by the County of the sewerage system to abate or reduce the pollution of waters caused by discharges of industrial wastes by such industrial establishment, municipality, county or agency of this State or any other state or federal government, and the payment periodically by the industrial establishment, municipality, county or agency of this State or any other state or federal government to the County, of amounts at least sufficient, in the judgment of the county government, to compensate the County for the cost of providing (including payment of principal and interest charges, if any), and of operating and maintaining, the sewerage system or part thereof serving such industrial establishment, municipality, county or agency of this State or any other state or federal government;

(4) Issue its negotiable or nonnegotiable bonds to finance, either in whole or in part, the cost of the planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any sewerage or water system, and, if the county government so determines, pledging the full faith and credit of the County to the punctual payment of the bonds and the interest thereon;

(5) Pledge to the punctual payment of the bonds and the interest thereon an amount of the revenues derived from the operation of such sewerage or water system (including the revenues of the existing facilities, if any, comprising a sewerage or water system which is being improved, bettered, extended or acquired, and the revenues to be derived from any improvements, betterments, extensions thereafter constructed or acquired), or of any part of any such sewerage or water system, sufficient to pay, on either equal or priority basis, the bonds and interest as the same become due and create and maintain reasonable reserves therefor, which amount may consist of all or any part or portion of such revenues;

(6) Accept from any authorized agency of the state or federal government, or from persons, firms, or corporations, grants, or contributions for the planning, construction, acquisition, lease, reconstruction, improvement, betterment or extension or operation and maintenance of any sewerage or water system and enter into agreements with such agency respecting such loans and grants;

(7) Enter into a contract or contracts with any city or town situated within the County providing for the disposal of sewage collected by any sewerage system either for a specified or an unlimited time and for the charge to be made for such service by or to any such city or town;

(8) Enter into and perform contracts with any person for the sale of effluent products;

(9) Enter into and perform a contract or contracts with any person, municipality, county or agency of this State or any other state or federal government for the sale, purchase, treatment, purification, transmission, or distribution of water; and

(10) Enter into and perform contracts, whether long term or short term, with any person, organization, association or other entity, public or private, profit or nonprofit, for the study, design, construction, operation or maintenance of a sanitary sewerage system, which may be in or outside of a sanitary sewer district.

9 Del. C. 1953, § 6702; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A; 61 Del. Laws, c. 149, § 1; 63 Del. Laws, c. 41, §§ 1, 2; 65 Del. Laws, c. 371, § 1; 66 Del. Laws, c. 320, § 3.;



§ 6703. Sewerage and water system within city or town

No sewerage or water system, or any part thereof, shall be constructed or maintained within the boundaries of any city or town situated in the County without the consent of such city or town, except that transmission lines or mains may be constructed or maintained without consent. The consent shall be given only by an ordinance adopted by the council or other governing body of the city or town in question, but once given shall be irrevocable.

9 Del. C. 1953, § 6703; 55 Del. Laws, c. 263.;



§ 6704. Authorization of bonds; terms; sale and interest rate; borrowing in anticipation of issuance of bonds

(a) The planning, acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any sewerage or water system may be authorized under this chapter, and bonds may be authorized to be issued under this chapter to provide funds for such purpose by ordinance or resolution of the county government.

(b) The county government, in determining the cost of acquiring or constructing any sewerage or water system, may include all costs and estimated costs of the issuance of the bonds, all planning, engineering, inspection, fiscal and legal expenses, and interest which it is estimated will accrue during the construction period and for 6 months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this chapter.

(c) The bonds shall bear interest at such rates, may be in 1 or more series, may bear such dates, may mature at such times not exceeding 40 years from their respective dates, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants and conditions and may be in such form, either coupon or registered as the ordinance or resolution provides. The reasonable expense of issuing such bonds shall be deemed part of the cost of constructing the sewer or water facilities.

(d) Bonds issued pursuant to this chapter may be sold at either public or private sale, upon such terms, conditions and regulations as the county government may prescribe; provided, that the county government may authorize the County Administrator to sell such bonds at public or private sale upon such terms, conditions and regulations as it may provide.

(e) If the county government determines to sell such bonds at public sale, then the county government shall advertise the bonds for sale at least once, 10 or more days before the date of sale, in at least 1 newspaper of general circulation published in the County, and in a newspaper of general circulation published in the City of New York, inviting bids for the bonds. The advertisements shall state the total amount of the proposed issue, the denominations of the bonds, the place of payment of the bonds and interest, the place and date of opening bids, the conditions under which the bonds are to be sold and such other matters as the county government may determine. The county government may give notice of the sale of the bonds in such other manner as it may decide.

(f) The county government may require each bid for the bonds to be accompanied by a certified check in the amount of the bid. After the bonds are awarded or sold to the successful bidder or bidders therefor, the county government shall return to the unsuccessful bidder or bidders the certified check or checks submitted with the bid or bids.

(g) The county government may reject any and all bids, but in awarding the sale of the bonds, or any of them, they shall be sold to the purchaser or purchasers, which, in the judgment of the county government, offers the most advantageous terms.

(h) The county government shall direct and effect the preparation and printing of the bonds authorized by this chapter, shall determine whether such bonds shall be registered or bearer with coupons convertible into fully registered bonds, and shall prescribe the form of the bonds and, in the case of bearer bonds with coupons, the form of the coupons for the payment of interest thereto attached. The bonds shall state the conditions under which they are issued, the face amount of the bonds and, in the case of bearer bonds with coupons, the coupons thereto attached shall be payable at such place or places as may be designated by the county government. The bonds shall be executed, sealed and delivered as prescribed by the county government.

(i) Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the county government determines may be issued to the purchasers of bonds sold pursuant to this chapter.

(j) In anticipation of issuance of bonds, the county government may, by resolution, borrow money in such amounts as it may find necessary and authorize the issuance of negotiable notes therefor.

9 Del. C. 1953, § 6704; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A; 59 Del. Laws, c. 583, § 2; 60 Del. Laws, c. 600, § 1; 64 Del. Laws, c. 68, § 4; 66 Del. Laws, c. 320, §§ 4-6.;



§ 6705. Authorized signatures on bonds; validity of issuance

(a) Bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of the County.

(b) The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the planning, acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the sewerage or water system for which the bonds are issued. The ordinance or resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

9 Del. C. 1953, § 6705; 55 Del. Laws, c. 263; 66 Del. Laws, c. 320, § 7.;



§ 6706. Payment of bonds, faith and credit of County; tax levy

The full faith and credit of the County may be pledged to the payment of any bonds issued by the County under this chapter. The county government may annually appropriate to the payment of bonds issued under this chapter and the interest thereon the amounts required to pay such bonds and interest as the same becomes due and payable. Notwithstanding the provisions of any other law, the county government may levy an ad valorem tax, without limitations as to rate or amount, upon all property taxable by the County to raise the moneys necessary to meet any such appropriation. Section 6111 of this title is hereby repealed to the extent said section is inconsistent with this chapter.

9 Del. C. 1953, § 6706; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A; 66 Del. Laws, c. 320, § 8.;



§ 6707. Authorization of covenants in bonds

(a) In the event that the County issues revenue bonds, the ordinance or resolution authorizing the issuance of such bonds may contain covenants as to:

(1) The purpose to which the proceeds of sale of the bonds may be applied and the use and disposition thereof;

(2) The use and disposition of the revenue of the sewerage or water systems, the revenues of which are pledged to the payment of such bonds, including the creation and maintenance of reserves;

(3) The issuance of other or additional bonds payable from the revenues of such sewerage or water systems;

(4) The operation and maintenance of such sewerage or water systems;

(5) The insurance to be carried thereon and the use and disposition of insurance moneys;

(6) Books of account and the inspection and audit thereof; and

(7) The terms and conditions upon which the holders of the bonds, or any proportion of them, or any trustee therefor, shall be entitled to the appointment of a receiver by the appropriate court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the sewerage or water systems, operate and maintain them, prescribe service charges therefor, and collect, receive and apply all revenue thereafter arising therefrom in the same manner as the County itself might do.

(b) The provisions of this chapter and any such ordinances or resolutions shall be a contract with the holder of the bonds, and the duties of the County and of the county government and officers under this chapter, and any such ordinances or resolutions shall be enforceable by any bondholder by mandamus or other appropriate suit, action or proceeding in any court of competent jurisdiction.

9 Del. C. 1953, § 6707; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A; 66 Del. Laws, c. 320, §§ 9, 10.;



§ 6708. Service charges; amount and application; repayment for borrowed funds

(a) If the County issues bonds under this chapter, the county government shall prescribe and collect reasonable service charges for the services and facilities rendered or afforded by the sewerage or water systems, the revenues of which are pledged to the payment of such bonds, and shall revise such service charges from time to time whenever necessary.

(b) The service charges prescribed shall be such as will procure revenue at least sufficient to:

(1) Pay when due all bonds and interest thereon, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reserves therefor; and

(2) Provide for all expenses of operation and maintenance of such sewerage or water systems, including reserves therefor.

(c) The service charges when collected shall be applied to the payment of the bonds and interest and to the expenses of such operation and maintenance in accordance with the ordinance or resolution authorizing the bonds.

(d) The County may borrow funds up to $1,000,000 to pay as due the necessary expenses of the operation and maintenance of any sewer or water system to be repaid from sums received for service charges of each respective sewer or water district. Section 6102 of this title is not applicable to this chapter.

9 Del. C. 1953, § 6708; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A; 63 Del. Laws, c. 39, § 1; 66 Del. Laws, c. 320, § 11.;



§ 6709. Power to make charges; liability of users; computation of rates

(a) The county government may charge and collect rents, rates, fees or other charges (in this chapter sometimes referred to as "service charges") for direct or indirect connection with, or the use or services of, any sewerage or water system. Such service charges may be charged to and collected from any person contracting for such connection or use or service, or from the owner or occupant, or both of them, of any real property which directly or indirectly is or has been connected with a sewerage or water system, or from or on which originates or has originated sewerage which directly or indirectly has entered or may enter into a sewerage system, or into which water from a water system may enter directly or indirectly, and the owner or occupant, or both of them, of any such real property shall be liable for and shall pay such service charges to the County at the time when, and place where, the county government by ordinance, resolution, rule or regulation determines that such charges are due and payable.

(b) Such service charges shall, as near as the county government deems practicable and equitable, be uniform throughout the area served by the sewerage or water system, and may be based or computed either on the consumption of water on or in connection with the real property, making due allowance for commercial use of water, or on the number and kind of water outlets on or in connection with the real property, or on the number and kind of plumbing or sewerage fixtures or facilities on or in connection with the real property, or on the number of persons residing or working on or otherwise connected or identified with the real property or on a front footage basis, or on other factors determining the type, class and amount of use or service of the sewerage or water system, or on any combination of any such factors.

9 Del. C. 1953, § 6709; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A; 66 Del. Laws, c. 320, § 12.;



§ 6710. Penalties for failure to pay charges

(a) In the event that a service charge with regard to any parcel of real property is not paid as and when due, interest shall accrue and be due to the County on the unpaid balance at the rate of 1 percent per month until the service charge, and the interest thereon, shall be fully paid to the County.

(b) In the event that any service charge with respect to any parcel of real property is not paid as and when due, the county government may, in its discretion, enter upon such parcel and cause the connection thereof leading directly or indirectly to the sewerage or water system to be cut and shut off until the service charge and any subsequent service charges with regard to such parcel and all interest accrued thereon are fully paid.

9 Del. C. 1953, § 6710; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A.;



§ 6711. Lien of service charges on real estate

(a) In the event that any service charge is not paid when due, the unpaid balance and any interest accrued shall be a lien on the parcel of real property with regard to which the service charge was made. The lien shall be superior and paramount to the interest in such parcel of any owner, lessee, tenant, mortgagee or other person, except the lien of taxes.

(b) If any service charge or any part of a service charge remains unpaid at the end of 2 years after the due date, the county government shall institute proper proceedings for the enforcement of the lien, levy the service charge as an assessment with interest thereon accrued, and all costs thereon, upon the grounds and buildings with regard to which a service charge was made. The properties against which such service charges remain unpaid shall be liable for the payment of said service charge in the same manner as they are liable for other county taxes and are subject to the collection procedures set forth in Chapter 87 of this title.

(c) The Sheriff shall, out of the purchase money of the premises so sold, pay all costs arising from the process and sale to the parties entitled thereto respectively, and shall pay the amount of the service charge with accrued interest thereon to the county government. The residue of the purchase money shall be immediately deposited in a state or national bank designated by Sussex County, to the credit of the owner or owners of the property so sold.

9 Del. C. 1953, § 6711; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A; 63 Del. Laws, c. 142, § 25; 64 Del. Laws, c. 67, § 1.;



§ 6712. Sewer and water lien docket

The Prothonotary shall, under the supervision and direction of the county government, prepare a docket to be known as "The Sussex County Sewer and Water Lien Docket" in which shall be recorded the liens for service charges. The Docket shall be prepared at the expense of the county government in substantially the same form as the judgment docket for Sussex County, and contain in the back thereof an index according to the name of the owner against which such lien has been assessed. No sewer lien shall be valid unless duly recorded as provided in this section. All sewer liens duly recorded in the Docket shall continue in full force and effect until the liens have been satisfied by payment, and when such liens are satisfied by payment the Prothonotary, acting under the supervision and direction of the county government, shall satisfy the record by entering thereon the date of final payment and the words "satisfied in full." The Prothonotary, for the use of the county government, shall receive a fee of 50 cents for each satisfaction so entered.

9 Del. C. 1953, § 6712; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A.;



§ 6713. Water consumption statement and other information for county government or its designated agent

(a) Each municipality or public corporation, or other person, owning or operating any system of water distribution serving 3 or more parcels of real property in the County shall, from time to time after request therefor by the county government or its designated agent, deliver to the county government or its designated agent a statement showing the amount of water supplied to every such parcel of real property as shown by the records of the municipality or public corporation or other person. The statements shall be delivered to the county government or its designated agent within 10 days after request is made for them, and the county government or its designated agent shall pay the reasonable cost of preparation and delivery of such statements.

(b) The occupant of every parcel of property, the sewage from which is disposed of or treated by any sewerage system of the County, of the water for which is supplied by any water system of the County, shall, upon request therefor by the county government or its designated agent, furnish to the county government or its designated agent information as to the amount of water consumed by such occupant or in connection with such parcel and the number and kind of water outlets, and plumbing or sewerage fixtures or facilities on or in connection with such parcel and the number of persons working or residing therein.

9 Del. C. 1953, § 6713; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A.;



§ 6714. Discontinuance of water supply for failure to pay service charge

Each city or town or other public corporation owning or operating any water distribution system serving 3 or more parcels of real property in the County, and every other person owning or operating any such system may enter into and perform a contract with the County that it will, upon request by the county government specifying a parcel of real property in the County charged with any unpaid service charge under § 6709 of this title, cause the supply of water from its system to such parcel of real property to be stopped or restricted, as the county government may request, until the service charge and any subsequent service charge charged to such parcel and the interest accrued thereon is fully paid or until the county government directs otherwise. No such city or town or other public corporation or other person shall be liable for any loss, damage or other claim based on or arising out of the stopping or restricting of such supply, and the county government shall pay the reasonable cost of so stopping or restricting such supply and of restoring the same and may agree to indemnify such city or town or public corporation or other person from loss or damage by reason of such stopping or restriction, including loss of profits.

9 Del. C. 1953, § 6714; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A.;



§ 6715. Contract with municipality for disposal or treatment of sewage or the filtering, purifying or supplying of water

(a) The county government may contract with any municipality within the territorial limits of the County for the disposal or treatment by means of any sewerage system of the County or municipality the sewage originating in such city or town or elsewhere. Any such contract may be authorized by resolution duly adopted by the county government and may be made with or without consideration and may contain provisions obligating the County or municipality to dispose of and treat all or any part of the sewage originating in such city or town or elsewhere and obligating such city or town to permit the County to dispose of or treat such sewage, either for a specific period of time or for an unlimited time. Any such contract may contain other and different provisions relative to the kind and character of sewage to be disposed of and treated and the compensation, if any, to be paid for such services.

(b) The county government may contract with any municipality within the territorial limits of the County to buy, sell, process, filter, treat or purify water. Such filtration, treatment, processing or purification may be done in any plant or facility of the County or the municipality for such time, on such terms, and in such volume as the county government may, by resolution, determine.

9 Del. C. 1953, § 6715; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A.;



§ 6716. Connection of property with sewer or water mains

Permits for connecting any property by a drain or pipe with any county sewer or water main shall be obtained from the county government and shall be issued only to plumbers licensed to do business in this State. No permit will be granted for connecting any property by a drain or pipe with any sewer or water main unless application is made therefor to the county government in writing upon blanks furnished by the county government. The application shall state the full name of the owner, the size and kind of drain or pipe to be used, and a full description of the premises, its location, the number and size of each building located thereon to be drained, the area of each floor thereof, including the floor of the cellar or basement, all of the purposes for which the drain or pipe is to be used, the time when the connection is to be made and other particulars for a full understanding of the subject and that the owner will be subject to all the rules and regulations prescribed by the county government. The application shall be signed by the owner of the property to be drained or supplied with water and by a plumber licensed to do business in this State. The owner shall also execute a release to the county government releasing the county government, its officers and agents and the County from all liability or damage which may in any manner result to the premises by reason of such connection. No permit shall be deemed to authorize anything not therein specifically stated.

9 Del. C. 1953, § 6716; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A.;



§ 6717. Licensed plumber to connect property with sewers or mains

All necessary plumbing work to be done in connecting any property with a county sewer or water main shall be done by a plumber licensed to do business in this State, in a good and workmanlike manner, and with good and proper materials, and shall be subject to the approval of the county government or its designated agent.

9 Del. C. 1953, § 6717; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A.;



§ 6718. Misrepresentations in application and unauthorized connections with sewer or water main; penalty

Whoever wilfully makes any misrepresentation in any application or makes or maintains any connection with any sewer or water main contrary to the authority granted by permits issued therefor by the county government, or without a permit therefor in accordance with the provisions of this chapter, shall be fined not less than $5.00 nor more than $500.

9 Del. C. 1953, § 6718; 55 Del. Laws, c. 263.;



§ 6719. Surveys and inspections by county government; penalty for refusal to permit

(a) The county government or its designated representatives may go upon the land for the purpose of making surveys for sewers, sewer systems, sewage disposal plants, water mains, water systems, water treatment plants, pumping plants, or for right-of-way or other property right required for the sewerage or water systems.

(b) The county government or its designated representatives may inspect, at reasonable hours, any premises, dwellings or other buildings in the vicinity of a county sewer to determine if it is connected to the county sewer or water main, or to determine if the sewer or water main connection has been made or is being maintained in accordance with the regulations of the county government.

(c) Whoever refuses to permit inspections and surveys at reasonable hours shall be fined not less than $10 for every such refusal.

9 Del. C. 1953, § 6719; 55 Del. Laws, c. 263; 57 Del. Laws, c. 762, § 10A.;



§ 6720. Construction of chapter with other laws

The powers conferred by this chapter shall be in addition to, and not in substitution for, the powers conferred by any other general, special or local law. The powers conferred by this chapter may be exercised notwithstanding that any other general, special or local law may confer such powers, and without regard to the requirements, restrictions, limitations or other provisions contained in such other general, special or local law.

9 Del. C. 1953, § 6720; 55 Del. Laws, c. 263.;



§ 6721. Annexation

Any annexation by any municipality of any previously unincorporated area shall not confer upon the annexing municipality any right, title or interest in any part of any water or sewer system constructed, acquired, extended or improved pursuant to this chapter, except as a resolution of the county government may so provide. No such resolution shall be adopted by the county government unless the annexing municipality shall have deposited a fund sufficient to pay when due any outstanding bonds issued hereunder for the purchase, construction, acquisition, extension or improvement of all systems wholly or partly within the annexed area, with interest to the date of call or redemption and any redemption or call premium applicable thereto.

9 Del. C. 1953, § 6721; 55 Del. Laws, c. 263.;






CHAPTER 68. PLANNING AND ZONING

§ 6801. Definitions

As used in this chapter, unless the same shall be inconsistent with the context:

(1) "Commission" means "County Planning and Zoning Commission of Sussex County" created by this chapter.

(2) "County Engineer" means "County Engineer of Sussex County."

(3) "County government" means "the county governing body of Sussex County."

(4) "District" means "corporate boundaries of Sussex County including municipalities which choose to be included in the planning and zoning district."

(5) "Highway Department" means "Department of Transportation of the State of Delaware."

(6) "Plan" means "comprehensive development plan of the district."

(7) "Recorder's office" means "Recorder of Deeds in and for Sussex County."

(8) "Road" includes any "road," "street," "highway," "freeway," "parkway," or other public thoroughfare.

9 Del. C. 1953, § 6801; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11A; 60 Del. Laws, c. 503, § 22.;



§ 6802. Statement of purposes

For the purpose of promoting the health, safety, prosperity and general welfare, as well as for the purpose of securing coordinated plans for land use, transportation, public facilities and utilities and public works expenditures in that portion of Sussex County which is not included within the corporate limits of any city or town, unless any territory within such corporate limits is included upon request made by the governing body or authority of any such city or town, and as well as for the purpose of preventing the unnecessary duplication of facilities or utilities, the body to be known as the County Planning and Zoning Commission of Sussex County is created and the area over which this Commission shall have jurisdiction shall be known as the County Planning District.

9 Del. C. 1953, § 6802; 56 Del. Laws, c. 95.;



§ 6803. Commission members; appointment, terms and qualifications

(a) The Commission shall consist of 7 members as follows:

(1) Two nonvoting, ex officio members, the County Engineer and a member of the county government; and

(2) Five voting members all of whom shall be appointed by the county government.

(b) The term of the county government member and the County Engineer shall come to an end at the end of the term for which they were elected or chosen respectively. The members of the Commission appointed by the Department of Transportation, Department of Health and Social Services, the Department of Natural Resources and Environmental Control and the Department of Agriculture shall serve at the pleasure of the appointing authority.

(c) The voting members appointed by the county government shall be appointed as follows:

(1) During the month of June of each year in which a term of any members theretofore appointed by the county government expires, the county government shall appoint members to the Commission. The terms of office shall commence on the July 1 following appointment. Each member shall serve until that member's successor is appointed and qualified. Each member shall be appointed for a term of 3 years, except that a member appointed to fill a vacancy occurring for any reason other than expiration of term, shall be appointed for the unexpired term. The appointed members shall be residents of Sussex County and no more than 2 members shall be appointed for the same council district.

(2) Each member shall be a freeholder and a resident of Sussex County. No more than 1 member shall live inside any incorporated city or town not included in county planning. No more than 3 members shall be of the same political party. Originally, 2 members shall be appointed for 3 years, 2 members for 2 years, and the remaining member for 1 year.

(3) Appointees shall be persons having the knowledge and experience to pass upon planning and zoning problems in connection with urban and rural development, and who at the time of appointment are not candidates for or incumbents of an elective public office.

(d) When any vacancy occurs in the Commission, either by death, resignation, expiration of term of office, removal, or otherwise, of any person so appointed, the vacancy shall be filled for the unexpired term by the body or person which appointed the member to the office in which such vacancy occurred.

(e) The members of the Commission shall serve without compensation, but shall be paid their necessary expenses incurred in the performance of their duties.

9 Del. C. 1953, § 6803; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B; 59 Del. Laws, c. 212, § 1; 60 Del. Laws, c. 503, § 22; 70 Del. Laws, c. 44, §§ 1-5; 70 Del. Laws, c. 149, § 5; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 186, § 20; 77 Del. Laws, c. 441, § 1.;



§ 6804. Commission organization; power and duties

(a) At the first regularly scheduled meeting of the Commission in July of each year, the Commission shall convene and organize by selecting a chair. Before entering upon the duties of the office, each member shall take and subscribe the oath or affirmation prescribed by the Constitution. The Commission may create and fill such other offices in addition to chair as it may determine. It shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings and determinations, which record shall be a public record.

(b) Three voting members of the Commission shall constitute a quorum.

(c) The county government shall provide suitable and convenient office space for the use and occupancy of the Commission, and shall furnish and supply all necessary equipment for the office.

9 Del. C. 1953, § 6804; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B; 65 Del. Laws, c. 58, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6805. Secretary and personnel of Commission

(a) The Commission shall appoint a Secretary who shall serve for such time, and perform such duties and receive such compensation as the Commission may prescribe. The secretary shall give bond if required by the Commission in such amount as the Commission may require.

(b) The Commission may appoint, discharge at pleasure and fix the compensation of such employees and staff or any contract for the services of such persons, firms, or corporations as, from time to time, in its judgment may be necessary to the exercise of its powers under this chapter; provided, however, that all actions of the Commission under this subsection are subject to county government approval, and the county government may require any employee to give bond with surety approved by it in a sum to be fixed by the Commission.

9 Del. C. 1953, § 6805; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B; 70 Del. Laws, c. 186, § 1.;



§ 6806. Assistance to Commission by County

The county government may, from time to time, upon request of the Commission and for the purpose of special surveys, assign or detail to the Commission any members of the administrative staffs or agencies of the County, or direct any such staff or agency to make for the Commission special surveys or studies requested by the Commission.

9 Del. C. 1953, § 6806; 56 Del. Laws, c. 95.;



§ 6807. Comprehensive development plan of the District

(a) The Commission shall prepare a plan as expressed in maps, figures, and text which shall, among other elements, include: Statements of objectives, standards, principles and policies pertaining to the physical development of the District; existing and proposed patterns and intensity of land use; existing and proposed traffic circulation and transportation systems; existing and proposed public facilities, programs and utilities. The plan shall include such other features and programs as may come wholly or partially within county jurisdiction; and in addition, include those planning elements existing and proposed within a city or town as are likely to bear an important relationship to the physical development of the district. The plan shall be a public record, but its purpose and effect shall be solely as an aid to the Commission in the performance of its duties. A copy of the plan shall be forwarded to the State Planning Office and all municipalities within the County for review. After the Commission adopts the plan or amendments thereto, the plan shall be forwarded to the county government for formal action.

(b) The Commission may also prepare a recommended 6-year capital improvements program including an annual capital budget and various codes and ordinances intended to implement the comprehensive plan.

(c) The Commission may, from time to time, amend, extend or add to the plan under the provisions of subsection (a) of this section.

(d) The plan may cover areas within the corporated limits of any city or town in Sussex County, to the extent that such areas shall be deemed, in the judgment of the Commission, to be related to the planning of the District. The plan shall have no legal effect in such areas except when such areas request inclusion within the District as provided for in § 6802 of this title.

(e) The Commission shall encourage the cooperation of the cities and towns within Sussex County in any matter concerning the plan and, if requested, shall advise the governing body or authority of any city or town in Sussex County with respect thereto.

9 Del. C. 1953, § 6807; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B.;



§ 6808. Investigations, maps and reports of Commission

The Commission shall have full power to make such investigations, maps, and reports of the resources, condition and needs of the District as it deems desirable. Upon completion of such reports, the Commission shall submit the same to the county government with its recommendations. The Commission shall report annually to the county government on the activities of the Commission during the preceding year.

9 Del. C. 1953, § 6808; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B.;



§ 6809. Official map of the County

(a) There is established an official map of the County. The Commission shall be the maker and custodian of such map. The map shall show the location and lines of the public roads, easements, water courses and public lands within the County existing and/or established by law at the time of the preparation and setting up of the map by the Commission; and shall show the location of the lines of the roads, easements, water courses and public lands on plats which shall have been approved by the Commission at or previous to that time.

(b) Whenever the Commission has prepared an approved official map or any amendment, extension or addition thereto, it shall submit, after public hearing, the approved official map or such amendment, extension or addition thereto, to the county government for its adoption. If the official map or amendment, extension or addition thereto shall pertain to the road system of or any road in Sussex County, the official map or any amendment, extension or addition thereto shall also be submitted to the Department of Transportation for its review and recommendation. Upon receipt of the recommendation from the Department of the official map or such amendment, extension or addition thereto, it shall be returned to the county government for its adoption. If adopted by the county government, the map shall be recorded in the Recorder's office within 30 days after such action.

(c) The Commission may, from time to time, amend, extend, add to or remove from the official map all roads established or vacated by law, or as established by subsection (b) of this section.

9 Del. C. 1953, § 6809; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B; 60 Del. Laws, c. 503, § 22.;



§ 6810. Submission of road plats to Commission; recording; fees; regulations

(a) The location, proposed grades and drainage of all roads intended to be dedicated by the owner thereof to the public use or for the use of owners of property abutting thereon or adjacent thereto within the limits of the District shall be submitted to the Commission for its approval and the adoption of the county government and no person shall record any plan or map showing the location of any new or proposed road in any public office in Sussex County unless such plan or map shall show thereon by endorsement its approval by the Commission and its adoption by the county government. The approval of such plan or map by the Commission and the adoption thereof by the county government endorsed upon such plan or map shall, when recorded, be deemed and taken as an acceptance of the intended dedication of the roads appearing thereon, but shall not impose any duty upon the county government or upon the Department of Transportation respecting the maintenance or improvement thereof. Such plan or map shall, when recorded, become a part of the official map. The Commission may adopt and the county government may approve such regulations as are deemed advisable for the removal of snow from the streets appearing on the plan from the time the plan is recorded until the obligation to maintain such improvements is assumed either by a maintenance corporation or by an appropriate public agency.

(b) No plat of land within the District shall be received or recorded by the Recorder of Deeds in and for Sussex County or filed for recording in the Recorder's office until the plat shall have been submitted to and approved by the Commission after public hearing and approved by the county government, and such approvals be endorsed in writing on the plat by the Chair or Secretary of the Commission and President of the county government. The filing or recording of a plat without the approval of the Commission and the county government shall, upon application of the Commission or the county government, to the Superior Court in and for Sussex County, Delaware, be deleted from the records.

(c) On the basis of the estimated cost of the services including filing fees and cost of legal notice to be rendered by it in connection with the consideration of such plats and the work incident thereto, the Commission may fix the scale of fees to be paid to it and may from time to time amend such scale. In the case of each plat submitted to the Commission, the fee thus fixed shall be paid before the plat is approved or disapproved.

(d) Every such plat shall be prepared by a registered professional engineer or land surveyor and shall be prepared upon stabilized plastic film of such size and character, with such notations, information as the Commission may, by regulation prescribe, and shall have such monuments, permanent markers, boundary stones or stations as the Commission shall prescribe, which shall be shown and designated on the plat thereof. The Commission shall also require a certification by the registered professional engineer or land surveyor that the monuments, permanent markers, boundary stones or stations have been properly installed and verified as to final location at the completion of the project. The Commission shall prescribe the procedure for the submission of such plat and action in respect thereto.

9 Del. C. 1953, § 6810; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B; 60 Del. Laws, c. 503, § 22; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 255, § 3.;



§ 6811. Approval or disapproval of plat by Commission; appeal

The Commission shall approve or disapprove a plat within 45 days after the submission thereof; otherwise such plat shall be deemed to have been approved and a certificate to that effect shall be issued by the Commission upon demand. Such period may be extended by mutual agreement between the Commission and the applicant for the Commission's approval. The grounds of disapproval of any plat shall be stated upon the records of the Commission and a copy of such statement shall be furnished to the applicant. No plat shall be acted upon by the Commission without affording a hearing thereon as outlined in § 6812 of this title and notice of the time and place of which shall be sent by registered mail to such applicant not less than 5 days before the date fixed therefor. Any approval or disapproval may be appealed to the county government within 30 days of the official action of the county government.

9 Del. C. 1953, § 6811; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B.;



§ 6812. Public hearing and notice

(a) Any public hearing required by this chapter shall be held within the County and notice of the time and place thereof shall be published in 2 newspapers of general circulation in the County. Notice shall be published at least 15 days before the date of the hearing. In addition, notice of the hearing shall be posted on the property itself. The notice shall state the place at which the text and maps relating to the proposed change may be examined.

(b) Public notice of any formal action taken in regard to public hearings as required by this chapter shall be published once in a newspaper of general circulation in the County within 15 days of such action.

9 Del. C. 1953, § 6812; 56 Del. Laws, c. 95; 65 Del. Laws, c. 19, § 1.;



§ 6813. Recording unapproved plat; penalty for

Any Recorder who formally files or records any plat or map contrary to the provisions of this chapter shall be fined not less than $100 nor more than $500.

9 Del. C. 1953, § 6813; 56 Del. Laws, c. 95.;



§ 6814. Cooperation with other agencies

(a) Upon the request of the county government, the Commission shall, or upon the request of the Department of Transportation, the Department of Health and Social Services, the Division of Environmental Control, or any other state, county, or municipal agency, board, department, commission or authority, the Commission may, upon such terms as may mutually be agreed upon, prepare plans and supply information relating to any of the matters set forth in this chapter.

(b) In exercising the powers conferred by this chapter, the Commission is empowered to act in conjunction and cooperation with representatives, agencies, or officers of the United States government, this State, any other state, or any county, city or town within or without this State.

9 Del. C. 1953, § 6814; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B; 60 Del. Laws, c. 503, § 22; 70 Del. Laws, c. 149, § 6.;



§ 6815. Entry upon land; access to records

(a) In the performance of the functions and duties of the Commission, any member thereof or any employee or agent thereof shall have the right to enter into and upon, at reasonable times (Sundays and holidays excluded) between the hours of 8:00 a.m. and 5:00 p.m., any lands in the District, either public or private, and to make surveys and to place and maintain necessary monuments and markers thereon, but such entry shall be made with due care and regard for the protection and preservation of property.

(b) In the performance of the functions and duties of the Commission, any member, employee or agent thereof shall have free access, without expense, to all state, county, municipal and other public records.

9 Del. C. 1953, § 6815; 56 Del. Laws, c. 95.;



§ 6816. Appropriation

The county government may appropriate out of the general county fund such moneys, otherwise unappropriated, as it may deem fit to finance the work of the Commission and may enforce the regulations and restrictions which are adopted pursuant to this chapter, and may accept grants of money and service for these purposes, and other purposes, in accordance with this chapter, from either private or public sources, state or federal.

9 Del. C. 1953, § 6816; 56 Del. Laws, c. 95; 57 Del. Laws, c. 762, § 11B.;



§ 6817. Powers and duties of Department of Transportation not affected

Nothing contained in this chapter shall change, alter, affect or modify the rights, powers and duties elsewhere conferred upon the Department of Transportation.

9 Del. C. 1953, § 6817; 56 Del. Laws, c. 95; 60 Del. Laws, c. 503, § 22.;



§ 6818. Powers and duties of municipal corporations not affected

Nothing contained in this chapter shall change, alter, affect, or modify the rights, powers and duties prior to July 13, 1967, conferred upon any municipal corporation over, in or upon any lands lying outside of the corporate limits of the municipal corporation.

9 Del. C. 1953, § 6818; 56 Del. Laws, c. 95.;



§ 6819. Residential facilities for persons with disabilities

(a) For purposes of all county zoning ordinances a residential facility licensed or approved by a state agency serving 10 or fewer persons with disabilities on a 24-hour-per-day basis shall be construed to be a permitted single family residential use of such property.

(b) For the purposes of this section, the term "persons with disabilities" includes any persons with a handicap or disability as those terms are defined in the Delaware Fair Housing Act (Chapter 46 of Title 6).

62 Del. Laws, c. 390, § 3; 74 Del. Laws, c. 149, §§ 7, 8.;



§ 6820. Notice to local school districts of residential subdivision plans or changes in residential subdivision plans that increase density

With respect to the initial approval of a residential subdivision plan or any change in a residential subdivision plan that increases residential density, the county government shall notify the local school district for the area at least 7 days prior to any such approval process.

66 Del. Laws, Sp. Sess., c. 195, § 2.;






CHAPTER 69. ZONING

Subchapter I General Provisions

§ 6901. Definitions

All definitions used in § 6801 of this title shall apply to this subchapter, and as used in this subchapter, unless the same shall be inconsistent with the context:

(1) "Nonconforming structure" means a structure or part of a structure manifestly not designed to comply with the applicable use provisions in a zoning regulation or amendment heretofore or hereafter enacted, where such structure lawfully existed prior to the enactment of such ordinance or code or amendment by reason of its location. Such nonconforming structures include nonconforming signs.

(2) "Nonconforming use" means a use, whether of land or of a structure, which does not comply with the applicable use provisions in a zoning regulation or amendment heretofore or hereafter enacted, where such use was lawfully in existence prior to the enactment of such ordinance or code or amendment, or prior to the application of such ordinance or code or amendment by reason of its location.

(3) "Structure" means any man-made object having an ascertainable stationary location on or in land or water whether or not affixed to the land. The word "structure" includes the word "building."

9 Del. C. 1953, § 6901; 56 Del. Laws, c. 97; 66 Del. Laws, c. 207, § 1.;



§ 6902. Power and jurisdiction of county government

(a) The county government may, in accordance with the conditions and procedure specified in this subchapter, regulate the location, height, bulk and size of buildings and other structures, the percentage of lot which may be occupied, the size of yards, courts and other open spaces, the density and distribution of population, the location and uses of buildings and structures for trade, industry, residence, recreation, public activities or other purposes and the uses of land for trade, industry, residence, recreation, public activities, water supply conservation, soil conservation or other similar purposes, in that portion of Sussex County which is not included within the corporate limits of any city or town, unless any territory within such corporate limits is included upon request made by the governing body or authority of such city or town, not withstanding any provision of other titles or chapters of this Code to the contrary. Any real property proposed to be used for an agritourism activity as defined in this title shall be given an expedited review before the County Council.

(b) Notwithstanding subsection (a) of this section, no such regulation or regulations shall apply to any land, building, greenhouse or other structure proposed to be devoted to any agricultural use, or which is devoted at the time of such proposal to agricultural use, or to any land, building, greenhouse or other structure owned by a cooperative agricultural associations or a corporation which is or is proposed to be devoted to agricultural use. For the purposes of this subsection, any land, building, greenhouse or structure shall be deemed to be devoted to agricultural use if:

(1) The land, building, greenhouse or structure is assessed pursuant to § 8335 of this title;

(2) The land, building, greenhouse or structure is within an Agricultural Preservation District pursuant to Chapter 9 of Title 3;

(3) The person who owns, leases or otherwise controls the land, building, greenhouse or structure is required to implement a nutrient management plan or agricultural waste management plan for the same and the land, building, greenhouse or structure itself is devoted to or used in the production for sale of plants and animals useful to man, including but not limited to:

a. Forages and sod crops;

b. Grains and feed crops;

c. Dairy animals and dairy products;

d. Poultry and poultry products;

e. Livestock, including beef cattle, sheep, swine, horses, ponies, mules or goats, including the breeding and grazing of any or all of such animals;

f. Bees and apiary products;

g. Fish, hydroponic and aquacultural products;

h. Fur animals; and

i. Trees and forest products;

(4) The land, building, greenhouse or structure is devoted to and meets the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government; and

(5) The land, building or structure is a farm market or roadside stand provided:

a. The products offered for sale are grown or produced on the subject farm or lands in agriculture production associated with such farm operation; or

b. The products are grown or produced on a local regional farm, and such farm market or roadside stand shall comply with the following provisions:

1. All buildings, structures and associated canopies shall comply with the building height setback requirements established by the local jurisdiction within its zoning ordinances. All construction shall conform to applicable building codes and building permit requirements as enacted by the local jurisdiction;

2. Off street customer parking shall be provided in accordance with the provisions of the zoning ordinance of the local jurisdiction provided that at least 1 parking space shall be provided for each 100 square feet of floor area of the establishment. The area of 1 parking space shall be equivalent to a standard parking stall of 9' x 18';

3. If a new vehicular entrance is proposed to support a farm market or roadside stand, an entrance permit shall be obtained from the Delaware Department of Transportation prior to the start of construction; and

4. Signage shall comply with signage provisions and permitting requirements established by the local jurisdiction within its zoning ordinances.

(c) Notwithstanding subsection (a) of this section, no such regulation or regulations shall apply to the agricultural uses of conducting hayrides, horseback riding, guided tours, barn parties and petting zoos.

9 Del. C. 1953, § 6902; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12; 64 Del. Laws, c. 78, § 1; 66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 144, § 3; 75 Del. Laws, c. 244, §§ 5, 6; 76 Del. Laws, c. 409, § 4; 78 Del. Laws, c. 143, §§ 1-3.;



§ 6903. Zoning map and regulations

(a) For any or all of the purposes specified in § 6902 of this title, the county government may divide the territory of Sussex County into districts or zones of such number, shape, or area as it may determine, and within such districts, or any of them, may regulate the erection, construction, reconstruction, alteration, and the nature and extent of use of buildings and structures, and the nature and extent of the use of land.

(b) All such regulations shall be uniform for each class or kind of buildings throughout any district, but the regulations in 1 district may differ from those in other districts.

(c) The county government shall provide for the manner in which regulations shall be enforced, prescribe penalties for violations and shall designate the administrator of the regulations. The administrator so designated shall have authority to act as such throughout the County.

9 Del. C. 1953, § 6903; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12.;



§ 6904. Purposes of regulations

(a) Regulations adopted by the county government, pursuant to the provisions of this subchapter, shall be in accordance with the approved comprehensive development plan and shall be designated and adopted for the purpose of promoting the health, safety, morale, convenience, order, prosperity or welfare of the present and future inhabitants of Sussex County, including, amongst other things, the lessening of congestion in the streets or roads or reducing the waste of excessive amounts of roads, securing safety from fire, flood, and other dangers, providing adequate light and air, preventing on the one hand excessive concentration of population and on the other hand excessive and wasteful scattering of population or settlement, promoting such distribution of population and such classification of land uses and distribution of land development and utilization as will tend to facilitate and provide adequate provisions for public requirements, transportation, water flowage, water supply, water and air pollution abatement, drainage, sanitation, educational opportunities, recreation, soil fertility, food supply, protection of the tax base, securing economy in governmental expenditures, fostering the State's agricultural and other industries, and the protection of both urban and nonurban development.

(b) The regulations shall be made with reasonable consideration, among other things, of the character of the particular district involved, its peculiar suitability for particular uses, the conservation of property values and natural resources and the general and appropriate trend and character of land, building and population development.

9 Del. C. 1953, § 6904; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12; 66 Del. Laws, c. 207, § 1.;



§ 6905. Planning and Zoning Commission; appointment; term and qualifications

In order to avail itself of the powers conferred by this subchapter, the county government shall appoint a permanent commission of 5 members which shall be known as the County Planning and Zoning Commission of Sussex County and who shall be the same voting members appointed under § 6803 of this title and its organization, meeting, office of the Commission, Secretary of the Commission, and other personnel shall be the same as in §§ 6804 and 6805 of this title.

9 Del. C. 1953, § 6905; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12; 66 Del. Laws, c. 207, § 1.;



§ 6906. Assistance from and cooperation with other agencies

In performing its zoning function the Commission may make use of the expert advice and information which may be furnished by appropriate state, federal, or other officials, departments and agencies. All officials, departments, and agencies within the State having information, maps and data pertinent to county zoning shall make the same available for the use of the Commission, as well as furnish such other technical assistance and advice as they may have available for such purpose.

9 Del. C. 1953, § 6906; 56 Del. Laws, c. 97.;



§ 6907. Tentative zoning proposal preparation by Commission

(a) The Commission shall make, as promptly as possible, for certification to the county government, a zoning proposal based upon and in full accordance with the adopted comprehensive development plan including both the full text of the zoning regulation or regulations and the maps for the regulation by districts or zones of the location, height, bulk, and size of buildings and other structures, percentage of lot which may be occupied, size of lots, courts, and other open spaces, density and distribution of population; for the use of buildings and structures for trade, industry, residence, recreation, public activities or other purposes, and for the uses of land for trade, industry, recreation, public activities, soil conservation, water supply conservation or other similar purposes.

(b) After the creation of the Commission and prior to the creation of the adopted comprehensive development plan and prior to the tentative zoning proposal described in subsection (a) of this section, an interim holding zone proposal to control the development of land may be instituted by Sussex County pursuant to § 6909 of this title as a temporary measure, but in no case shall the interim zoning be effective beyond December 31, 1970.

9 Del. C. 1953, § 6907; 56 Del. Laws, c. 97; 57 Del. Laws, c. 217; 57 Del. Laws, c. 762, § 12.;



§ 6908. Public hearing and notice

Any public hearing required by this subchapter shall be held in accordance with § 6812 of this title.

9 Del. C. 1953, § 6908; 56 Del. Laws, c. 97; 66 Del. Laws, c. 207, § 1.;



§ 6909. Commission's powers in conduct of public hearings

For the purpose of any public hearing under this subchapter, the Commission shall have power to summon witnesses, administer oaths and compel the giving of testimony. A taped recording or written transcript shall be made and become a part of the Commission's public records.

9 Del. C. 1953, § 6909; 56 Del. Laws, c. 97; 64 Del. Laws, c. 78, § 2; 66 Del. Laws, c. 207, § 1.;



§ 6910. Adoption by county government of zoning map and regulations; public hearings and notice; consultative hearings; resubmission to Commission

(a) Before the adoption of any zoning proposal or zoning regulations, the county government shall hold a public hearing in accordance with § 7002(m) of this title.

(b) The county government may conduct consultative hearings prior to the required public hearing to aid it in determining the desirability of contemplated or recommended regulations.

(c) No change in or departure from text or maps, as certified by the Commission, shall be made unless such change or departure shall first be submitted to the Commission for its approval or disapproval or suggestions. The Commission shall have 45 days from and after such submission within which to send its report to the county government, but the county government shall not be bound by the report.

9 Del. C. 1953, § 6910; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12; 64 Del. Laws, c. 78, § 3.;



§ 6911. Changes in zoning district; map or regulations; procedure

(a) The county government may, from time to time, make amendments, supplements, changes or modifications (herein called "changes") in accordance with the comprehensive development plan with respect to the number, shape, boundary or area of any district or districts, or any regulation of, or within, such district or districts, or any other provision of any zoning regulation or regulations, but no such changes shall be made or become effective until the same shall have been proposed by or be first submitted to the Commission.

(b) With respect to any proposed changes, the Commission shall hold at least 1 public hearing pursuant to § 6812 of this title.

(c) Unless the Commission shall have transmitted its report upon the proposed changes within 45 days after the submission thereof to it, the county government shall be free to proceed to the adoption of the changes without further awaiting the receipt of the report of the Commission. In any event, the county government shall not be bound by the report of the Commission. Before finally adopting any changes, the county government shall hold a public hearing thereon pursuant to § 7002(m) of this title. Additionally, notice of the hearing by the county government shall be posted on the property itself.

9 Del. C. 1953, § 6911; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12; 64 Del. Laws, c. 78, § 4.;



§ 6912. Zoning coordination

The Commission may cooperate with other planning and zoning commissions within Sussex County and within other counties and states, and with legislative and administrative authorities of incorporated or unincorporated municipalities, either within or without such County, with a view to coordinating and integrating the zoning of the County with the planning and zoning of other counties or states or of municipalities. The Commission shall also have power to appoint such committee or committees, and adopt such rules for the conduct of its business, as it may deem proper to effect such cooperation or to more expeditiously and effectively perform its functions.

9 Del. C. 1953, § 6912; 56 Del. Laws, c. 97.;



§ 6913. Board of Adjustment — Appointment, terms and qualifications; removal; vacancies; compensation

The county government shall appoint a Board of Adjustment of 5 members, subject to the same terms and qualifications as indicated in § 6803(c) of this title.

9 Del. C. 1953, § 6913; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12.;



§ 6914. Board of Adjustment — Office and personnel

The county government shall furnish the Board of Adjustment with necessary office space and other facilities. Subject to the approval of the county government, the Board may employ such secretarial and technical assistants as may be required to perform its functions properly.

9 Del. C. 1953, § 6914; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12.;



§ 6915. Board of Adjustment — Rules governing organization, procedure and jurisdiction

The county government shall provide and specify in its zoning or other regulations, general rules to govern the organization, procedure and jurisdiction of the Board of Adjustment, which rules shall not be inconsistent with this subchapter, and the Board of Adjustment may adopt supplemental rules of procedure not inconsistent with this subchapter or such general rules.

9 Del. C. 1953, § 6915; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12; 66 Del. Laws, c. 207, § 1.;



§ 6916. Appeals to the Board of Adjustment — Who may take; procedure

(a) Appeals to the Board of Adjustment may be taken by any person refused a building permit, or from the decision of any administrative officer or agency based upon or made in the course of the administration or enforcement of the provisions of the zoning regulations. Appeals to the Board of Adjustment may be taken by any property owner, officer, department, board or bureau of the county affected by the grant or refusal of a building permit or by other decision of an administrative officer or agency based on or made in the course of the administration or enforcement of the provisions of the zoning regulations.

(b) The time within which such appeal must be made, and the effect, form, or other procedure relating thereto, shall be as specified in the general rules provided by the county government to govern the procedure of the Board of Adjustment or in the supplemental rules of procedure adopted by the Board.

(c) Appeals taken to the Board of Adjustment may be referred by the Board of Adjustment to the Commission for its review and recommendations.

9 Del. C. 1953, § 6916; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12; 64 Del. Laws, c. 78, § 5.;



§ 6917. Appeals to the Board of Adjustment — Powers upon appeals

Upon appeals, the Board of Adjustment shall have the power to:

(1) Hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, decision or refusal made by an administrative official or agency based on or made in the enforcement of the zoning regulations;

(2) Hear and decide, in accordance with the provisions of any zoning regulation, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which the Board is authorized by any zoning regulation to pass;

(3) Hear and decide requests for variances. The Board may grant a variance in the application of the provisions of the zoning ordinance or code only if all of the following findings are made:

a. That there are unique physical circumstances or conditions, including irregularity, narrowness, or shallowness of lot size or shape, or exceptional topographical or other physical conditions peculiar to the particular property, and that the unnecessary hardship or exceptional practical difficulty is due to such conditions, and not to circumstances or conditions generally created by the provisions of the zoning ordinance or code in the neighborhood or district in which the property is located;

b. That because of such physical circumstances or conditions, there is no possibility that the property can be developed in strict conformity with the provisions of the zoning ordinance or code and that the authorization of a variance is therefore necessary to enable the reasonable use of the property;

c. That such unnecessary hardship or exceptional practical difficulty has not been created by the appellant;

d. That the variance, if authorized, will not alter the essential character of the neighborhood or district in which the property is located, nor substantially or permanently impair the appropriate use or development of adjacent property, nor be detrimental to the public welfare; and

e. That the variance, if authorized, will represent the minimum variance that will afford relief and will represent the least modification possible of the regulation in issue.

In granting any variance, the Board may attach such reasonable conditions and safeguards as it may deem necessary to implement the purposes of this chapter and the zoning ordinance or code. The Board is empowered in no case, however, to grant a variance in the use of land or structures thereon.

9 Del. C. 1953, § 6917; 56 Del. Laws, c. 97; 69 Del. Laws, c. 82, §§ 1, 2.;



§ 6918. Superior Court review of decision of Board of Adjustment; procedure

(a) Any persons jointly or severally aggrieved by a decision of the Board of Adjustment or any taxpayer or any officer, department, board or bureau of the County may present to the Superior Court in and for Sussex County, a petition duly verified, setting forth that such decision is illegal in whole or in part, specifying the grounds of the illegality. The petition shall be presented to the Court within 30 days after the filing of the decision in the office of the Board.

(b) Upon the presentation of the petition, the Court may allow a writ of certiorari, directed to the Board of Adjustment, to review the decision of the Board of Adjustment, and shall prescribe therein the time within which a return thereto must be made and served upon the petitioner's attorney, which shall not be less than 10 days and may be extended by the Court.

(c) The allowance of the writ shall not stay proceedings upon the decision appealed from, but the Court may, on application, on notice to the Board and on due cause shown, grant a restraining order.

(d) The Board of Adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof, or of such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified. The cost of the transcript of the hearing appealed from shall be the responsibility of the person appealing the decision unless said costs are allowed against the Board as provided in subsection (g) of this section.

(e) If, upon the hearing, it shall appear to the Court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the same to the Court with the referee's findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the Court shall be made.

(f) The Court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

(g) Costs shall not be allowed against the Board, unless it shall appear to the Court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from.

9 Del. C. 1953, § 6918; 56 Del. Laws, c. 97; 64 Del. Laws, c. 78, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6919. Violations of regulations; enforcement; remedies and penalties

(a) No person shall erect, construct, reconstruct, alter, maintain or use any building or structure or use any land in violation of any regulation in, or of any provision of, any zoning regulation, or any change thereof, enacted or adopted by the county government under the authority of this subchapter.

(b) Whoever violates any such regulation, provision or change of this subchapter, shall be fined not more than $100 or imprisoned not more than 10 days, or both.

(c) Each and every day during which such illegal erection, construction, alteration, maintenance or use continues shall be deemed a separate offense.

(d) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, maintained or used, or any land is or is proposed to be used in violation of this subchapter or of any regulation or provision of any regulation or change thereof, enacted or adopted by the county government under the authority granted by this subchapter, the county government, the attorney thereof, or any owner of real estate within the county in which such building, structure or land is situated, may, in addition to other remedies provided by law, institute injunction, mandamus, abatement or any other appropriate action or actions, proceeding or proceedings to prevent, enjoin, abate or remove such unlawful erection, construction, reconstruction, alteration, maintenance or use.

9 Del. C. 1953, § 6919; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12; 66 Del. Laws, c. 207, § 1.;



§ 6920. Nonconforming uses of land or structure

(a) Nonconforming uses of land or structure may, except as provided in subsection (b) of this section, be continued although such use does not conform with the provisions of such regulations or change thereof, provided no structural alteration of such structure is proposed or made for the purpose of such continuance.

(b) If the County acquires title to any property by reason of tax delinquency and such properties are not redeemed as provided by law, the future use of such property shall be in conformity with the then existing provisions of the zoning regulations of the County, or with any change of such regulations, equally applicable to other like properties within the district in which the property acquired by the County is located.

9 Del. C. 1953, § 6920; 56 Del. Laws, c. 97.;



§ 6921. List of nonconforming structures and uses

Immediately after the adoption of any zoning regulations or changes by the county government, the Commission shall prepare and publish a complete list of all nonconforming structures and uses in the affected area and existing at the time of the adoption of the regulations. Such lists shall contain the names and addresses of the owner or owners of such nonconforming structures and uses and of any occupant, other than the owner, and list the nonconforming structure or use and applicable section of the zoning regulation. Any necessary corrections shall be made under a procedure prescribed by the county government, and copies of such list shall, when approved by the county government, be filed for record in the offices of the Commission and the Board of Adjustment.

9 Del. C. 1953, § 6921; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12.;



§ 6922. Appropriations

The county government may appropriate out of the general county fund such moneys, otherwise unappropriated, as it may deem fit to finance the work of the Zoning Commission and of the Board of Adjustment, and may enforce the zoning regulations and restrictions which are adopted, and may accept grants of money and service for these and other purposes, in accordance with this chapter, from either private or public sources, state or federal.

9 Del. C. 1953, § 6922; 56 Del. Laws, c. 97; 57 Del. Laws, c. 762, § 12.;



§ 6923. Conflict between zoning regulations and other laws

Whenever any regulations made under authority of this subchapter require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or smaller number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in or under any other statute or local regulation, the provisions of the regulations made under authority of this subchapter shall govern. Whenever the provisions of any other statute or local regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or a lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by any regulations made under authority of this subchapter, the provisions of such statute shall govern.

Whenever the provisions of any other statute shall derogate from the provisions of this subchapter, unless it be a statute granting powers to the State Planning Office, the provisions of this subchapter shall govern.

9 Del. C. 1953, § 6923; 56 Del. Laws, c. 97; 66 Del. Laws, c. 207, § 1.;



§ 6924. Notice to local school districts of residential zoning changes

With respect to any proposed residential zoning change, the county government shall notify the local school district for the area at least 7 days prior to the initial hearing upon such residential zoning change.

66 Del. Laws, Sp. Sess., c. 195, § 1.;



§ 6925. Changes in zoning

In the case of a rezoning application the county government shall determine its voting requirement necessary to take action thereon, which shall not be less than a majority of all members elected to county council.

68 Del. Laws, c. 272, § 3.;



§ 6926. Notice to property owners of zoning changes

With respect to any proposed zoning change, unless the owner applies for the change or consents to the change, the county government shall notify the owner of the property and all property owners to the extent and in the manner the county by ordinance so provides as of June 28, 2000, mailed at least 7 days prior to the initial hearing upon such zoning change.

72 Del. Laws, c. 415, shall become effective for zoning changes initiated after July 13, 2000.

72 Del. Laws, c. 415, §§ 3, 4.;



§ 6927. Emergency Communication Systems

The zoning ordinance and regulations adopted pursuant to this chapter shall provide that newly constructed buildings of 25,000 square feet of gross floor area or more, shall be designed, constructed and/or equipped in accordance with the provisions set forth in § 2616 of this title.

76 Del. Laws, c. 181, § 3.;






Subchapter II The Quality of Life Act

§ 6951. Short title; intent and purpose

(a) This subchapter shall be known and may be cited as the "Quality of Life Act of 1988." It is the purpose of this subchapter to utilize and strengthen the existing role, processes and powers of county governments in the establishment and implementation of comprehensive planning programs to guide and control future development. It is the intent of this subchapter to encourage the most appropriate use of land, water and resources consistent with the public interest and to deal effectively with future problems that may result from the use and development of land within their jurisdictions. Through the process of comprehensive planning, it is intended that units of county government can preserve, promote and improve the public health, safety, comfort, good order, appearance, convenience, law enforcement and fire prevention and general welfare; facilitate the adequate and efficient provision of transportation, water, sewage, schools, parks, recreational facilities, housing and other requirements and services; and conserve, develop, utilize and protect natural resources within their jurisdictions.

(b) It is also the intent of this subchapter to encourage and assure cooperation between and among municipalities, counties and the State and to encourage and assure coordination of planning and development activities of units of county government, municipalities, regional agencies and state government in accord with applicable provisions of law. A growth management plan or policy plan that meets the standards and requirements of this subchapter shall be an acceptable comprehensive plan. The land use map or map series forming part of the comprehensive plan as required by this subchapter shall have the force of law, and no development, as defined in this subchapter, shall be permitted except in conformity with the land use map or map series and with county land development regulations enacted to implement the other elements of the adopted comprehensive plan.

66 Del. Laws, c. 207, § 1.;



§ 6952. Definitions

For the purposes of this subchapter:

(1) "Area" or "area of jurisdiction" means the total area qualifying under the provisions of this subchapter, being all unincorporated lands within a county.

(2) "Comprehensive plan" or "comprehensive development plan" shall mean, from and after the respective dates by which the counties must be in compliance with this subchapter, a plan that meets the requirements of this subchapter. Whenever in this subchapter land use regulations are required to be in accordance with the comprehensive plan, such requirements shall mean only that such regulations must be in conformity with the applicable maps or map series of the comprehensive plan. Whenever in this subchapter land use orders, permits or zoning district changes are required to be in accordance with the comprehensive plan, such requirements shall mean only that such orders, permits and changes must be in conformity with the map or map series of the comprehensive plan and county land use regulations enacted to implement the other elements of the adopted comprehensive plan.

(3 "Coordination" as used in this chapter means, in general terms, to act jointly, concurrently, and/or harmoniously toward a common end or purpose.

(4) "County" means Sussex County.

(5) "Developer" means any person, including a governmental agency, undertaking any development as defined in this subchapter.

(6) "Development" means any construction or reconstruction of any new or existing commercial or residential building(s) or structure(s) upon lands which are not owned by the State or its agencies or its political subdivisions, or are not within the jurisdictional control of the State or its agencies or its political subdivisions.

(7) "Development order" means any order granting, denying or granting with conditions an application for a development permit.

(8) "Development permit" includes any building permit, zoning permit, subdivision approval, rezoning, certificate of occupancy, special exception, variance or any other official action of local government having the effect of permitting the development of land.

(9) "Governing body" means the chief governing body of county government, however designated, or the combination of such bodies where joint utilization of the provision of this subchapter is accomplished as provided herein.

(10) "Governmental agency" means:

a. The United States or any department, commission, agency or other instrumentality thereof.

b. This State or any department, commission, agency or other instrumentality thereof.

c. Any local government, as defined in this section, or any department, commission, agency or other instrumentality thereof.

d. Any school board or other special district, authority or governmental entity.

(11) "Land" means the earth, water and air, above, below or on the surface, and includes any improvements or structures customarily regarded as land.

(12) "Land development regulation commission" means a commission designated by a county government to develop and recommend, to the local governing body, land development regulations which implement the adopted comprehensive plan and to review land development regulations, or amendments thereto, for consistency with the adopted plan and to report to the governing body regarding its findings. The responsibilities of the land development regulation commission may be performed by the local planning agency.

(13) "Land development regulations" means ordinances enacted by governing bodies for the regulation of any aspect of development and includes any county government zoning, rezoning, subdivision, building construction or sign regulations or any other regulations controlling the development of land.

(14) "Land use" means the development that has occurred on the land, the development that is proposed by a developer on the land or the use that is permitted or permissible on the land under an adopted comprehensive plan.

(15) "Local government" means any municipality.

(16) "Local planning agency" means the agency designated to prepare the comprehensive plan required by this subchapter.

(17) A "newspaper of general circulation" means a newspaper published at least on a weekly basis and printed in the language most commonly spoken in the area within which it circulates, but does not include a newspaper intended primarily for members of a particular professional or occupational group, a newspaper whose primary function is to carry legal notices or a newspaper that is given away primarily to distribute advertising.

(18) "Parcel of land" means any quantity of land capable of being described with such definiteness that its locations and boundaries may be established, which is designated by its owner or developer as land to be used or developed as a unit or which has been used or developed as a unit.

(19) "Person" means an individual, corporation, governmental agency, statutory trust, business trust, estate/trust, partnership, association, 2 or more persons having a joint or common interest or any other legal entity.

(20) "Public facilities" means major capital improvements over which the County has jurisdiction.

(21) "Public notice" or "due public notice" as used in connection with the phrase "public hearing," "hearing to be held after due public notice" or "public meeting" means publication of notice of the time, place and purpose of such hearing at least twice in a newspaper of general circulation in the area.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 42, 43; 73 Del. Laws, c. 329, § 50.;



§ 6953. Scope of subchapter

(a) The County shall have power and responsibility:

(1) To plan for its future development and growth.

(2) To adopt and amend comprehensive plans, or elements or portions thereof, to guide its future development and growth.

(3) To implement adopted or amended comprehensive plans by the adoption of appropriate land development regulations or elements thereof. In furtherance of the authority to adopt, amend and implement comprehensive plans or elements or portions thereof to guide and control future growth, counties are expressly granted the authority to develop and adopt regulations governing the transfer of development rights from identified districts, zones or parcels of land to districts, zones or areas designated to receive such development rights. Such regulations may provide for the establishment of development right banking. Whenever a County exercises its authority to provide for the transfer of development rights it shall:

a. Comply with all requirements of this subchapter pertaining to the amendment of a comprehensive plan;

b. Provide for the transfer of development rights as an option to the use and development of the subject property according to the otherwise applicable zoning ordinance;

c. Limit designation of receiving areas to locations where the County has determined that growth should be encouraged and where a transfer of development rights would not result in the inability of either the existing or planned public facilities which serve the area to accommodate such growth;

d. Demonstrate that the creation and regulation of both sending and receiving districts are otherwise consistent with promotion of the policies expressed by the comprehensive plan and Statewide Planning Goals and Objectives established pursuant to Chapter 91 of Title 29; and

e. Consider appropriate incentives for the transfer of development rights, including bonuses for the use of transferred development rights and intergovernmental agreements with other counties or municipalities which would permit the transfer and use of development rights between counties and municipalities.

(4) To establish, support and maintain administrative instruments and procedures to carry out the provisions and purposes of this subchapter.

(b) Each county government shall prepare a comprehensive plan of the type and in the manner set out in this subchapter or amend its existing comprehensive plan to conform to the requirements of this subchapter.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, § 44; 72 Del. Laws, c. 122, § 4.;



§ 6954. Areas under this subchapter

A county shall exercise authority under this subchapter for the total unincorporated area under its jurisdiction.

66 Del. Laws, c. 207, § 1.;



§ 6955. Local planning agency

(a) The governing body of each county government shall designate and by ordinance establish a "local planning agency." The governing body may designate itself as the local planning agency pursuant to this subsection. The local planning agency shall prepare the comprehensive plan after meetings to be held after due public notice and shall make recommendations regarding the adoption of such plan or element or portion thereof. The agency may be a local planning commission, the planning department of the county government or other instrumentality, including a countywide planning entity established by special act or council of local government officials, provided the composition of the council is fairly representative of all the governing bodies in the County.

(b) The governing body or bodies shall appropriate funds for salaries, fees and expenses necessary in the conduct of the work of the local planning agency and shall also establish a schedule of fees to be charged by the agency. To accomplish the purpose and activities authorized by this subchapter, the local planning agency, with the approval of the governing body or bodies and in accord with the fiscal practices thereof, may expend all sums so appropriated and other sums made available for use from fees, gifts, state or federal grants, state or federal loans and other sources; however, acceptance of loans must be approved by the governing bodies involved.

(c) The local planning agency shall have the general responsibility for the conduct of the comprehensive planning program. Specifically, the local planning agency shall:

(1) Be the agency responsible for the preparation of the comprehensive plan and shall make recommendations regarding the adoption of such plan or element or portion thereof consistent with existing county laws or regulations. During the preparation of the plan, and prior to any recommendation for adoption, the local planning agency shall hold at least 1 public hearing or public meeting on the proposed plan or element or portion thereof. The local planning agency may designate any agency, committee, department or person to prepare, revise, monitor and oversee the effectiveness and status of the comprehensive plan or any element thereof. Prior to adoption of the proposed comprehensive plan, the governing body shall hold at least 1 public hearing, with due public notice, on the proposed plan or element thereof. Final recommendation of the adoption of such plan to the governing body shall be in accordance with existing county procedures, or absent such procedures, shall be the responsibility of the local planning agency.

(2) Review proposed land development regulations, land development codes or amendments thereto, and make recommendations to the governing body as to the consistency of the proposal with the adopted comprehensive plan.

(3) Perform any other functions, duties and responsibilities assigned to it by the governing body or special law.

66 Del. Laws, c. 207, § 1.;



§ 6956. Required and optional elements of comprehensive plan; studies and surveys

(a) The comprehensive plan shall consist of materials in such descriptive form, either written or graphic, as may be appropriate to the prescription of principles, guidelines and standards for the orderly and balanced future economic, social, physical, environmental and fiscal development of the area.

(b) Coordination of the several elements of the local comprehensive plan shall be a major objective of the planning process.

(c) A capital improvements plan covering at least a 5-year period shall be developed in accordance with the adoption of, and be consistent with, the comprehensive plan. The capital improvements plan shall be designed to consider the need for and the location of public facilities in order to encourage the efficient utilization of such facilities and set forth:

(1) Principles for construction, extension or increase in capacity of public facilities, as well as principles for correcting existing public facility deficiencies, which are necessary to implement the comprehensive plan.

(2) Estimated public facility costs, including a delineation of when facilities will be needed, the general location of the facilities and projected revenue sources to fund the facilities.

(3) Standards to ensure the availability of public facilities and the adequacy of those facilities.

(4) To the extent provisions of the Capital Improvements Plan anticipate state financial assistance, involvement or cooperation, such provisions shall be developed in conjunction with the State Capital Improvement Plan and Annual Capital Budget.

(d) The capital improvements plan shall be reviewed on an annual basis and modified as necessary. Corrections, updates and modifications concerning costs, revenue sources, acceptance of facilities pursuant to dedications which are consistent with the plan, or the date of construction of any facility enumerated in the capital improvements plan may be accomplished by ordinance and shall not be deemed to be amendments to the local comprehensive plan. All proposed improvements to public facilities shall be consistent with the capital improvements plan.

(e) Coordination of the comprehensive plan with the comprehensive plans of municipalities within the county, adjacent counties and applicable state regulations and policy shall be an objective of the comprehensive planning process. To that end, in the preparation of a comprehensive plan or element thereof, and in the comprehensive plan or element as adopted, the planning agency shall include a specific policy statement or coordinated mapping element indicating the relationship of the proposed development of the area to the comprehensive plans of municipalities within the county, adjacent counties and applicable state regulations and policy as the case may require. Such policy statement or coordinated mapping element shall specifically identify the coordination process undertaken and the official action taken by affected municipalities regarding the county comprehensive plan. Such statement or element shall also set forth the procedures to be followed to ensure continuing coordination with municipalities, regional agencies and the State. In addition, the comprehensive plan shall provide for coordination with state agencies regarding land use and development policies and shall provide for review and consideration by the Cabinet Committee on State Planning Issues at such times as required by this subchapter.

(f) The comprehensive plan and its elements shall contain policy recommendations for the implementation of the plan and its elements.

(g) The comprehensive plan shall include:

(1) A future land use plan element designating proposed future general distribution, location and extent of the uses of land for such activities as residential uses, commercial uses, industry, agriculture, recreation, conservation, education, public buildings and grounds, other public facilities and other categories of the public and private uses of land. The plan shall include standards to be followed in the control and distribution of population densities and building and structure intensities. The proposed distribution, location and extent of the various categories of land use shall be shown on a land use map or map series which shall be supplemented by goals, policies and measurable objectives. Each land use category shall be defined in terms of the types of uses included and standards for the density or intensity of use. The future land use plan shall be based upon surveys, studies and data regarding the area, including the amount of land required to accommodate anticipated growth, the projected population of the area, the character of undeveloped land and the availability of public services. The future land use plan may designate areas for future planned development use involving combinations of types of uses for which special regulations may be necessary to ensure development in accord with the principles and standards of the comprehensive plan and this subchapter. The land use maps or map series shall generally identify and depict historic district boundaries and shall designate historically significant properties meriting protection. Population, demographic, environment and economic data and projections used to determine present conditions, future land use and public facility requirements shall be developed in conjunction with the State and municipalities, and shall, as a minimum, be based on [consistent with] projections officially adopted by the Delaware Population Consortium. The sources and assumptions used to develop such projections shall be clearly identified.

(2) A mobility element which is consistent with the approved Area-wide Transportation Plan and has been developed in conjunction with the Delaware Department of Transportation. The mobility element shall provide a balanced transportation system addressing the movement of people and goods while showing existing and proposed rights-of-way, sidewalks, bikeways, rail facilities, terminals and related facilities. The mobility element shall include recommendations for land use regulations that promote a range of sustainable transportation choices for future transportation needs. The mobility element shall be consistent with the State Implementation Plan (SIP) for air quality attainment.

(3) A water and sewer element correlated to principles and guidelines for future land use, indicating ways to provide for future potable water, and wastewater disposal for the area. County government, in conjunction with the State, shall assess their current, as well as projected, water needs and sources. The element shall describe the problems and needs and the general facilities that will be required for solution of the problems and needs. The water and sewer element shall be developed in consultation with and reviewed by the Delaware Department of Natural Resources and Environmental Control. The water and sewer element shall include an assessment of fiscal considerations and shall be consistent with approved Area-wide Wastewater Treatment Plans.

(4) A conservation element for the conservation, use and protection of natural resources in the area and which results in the identification of these resources. At a minimum, the element shall consist of such natural area classifications as wetlands, wood uplands, habitat areas, geological areas, hydrological areas, floodplains, aquifer recharge areas, ocean beaches, soils and slopes. The land use map or map series contained in the future land use element shall generally identify and depict natural areas classifications, such as those enumerated in this section. The land uses identified on said maps shall be consistent with applicable state laws and regulations. Identification and depiction of the above shall be based on the best topographic maps and other information available from state and federal agencies or other sources that the County deems appropriate. The conservation element shall also consider areas most suited for agricultural uses, silvacultural uses and watershed protection. The conservation element shall be developed in consultation with and reviewed by the Delaware Department of Agriculture and the Delaware Department of Natural Resources and Environmental Control.

(5) A recreation and open space element indicating a comprehensive system of public and private sites for recreation including, but not limited to, nature preserves, parks and playgrounds, parkways, water bodies including beaches and public access to beaches, open spaces and other recreational facilities. A county recreation and open space plan is acceptable in lieu of a recreation and open space element. The recreation and open space element shall be consistent with the Comprehensive Land Use Plan. The element shall be developed in consultation with and reviewed by the Delaware Department of Natural Resources and Environmental Control and shall reflect the State's open space preservation and outdoor recreation planning activities.

(6) A housing element that is consistent with county housing plans, standards and principles. Such housing plans shall be in accordance with state and federal rules and regulations and the housing plan or housing element of the comprehensive plan shall include the following:

a. The provision of housing for existing residents and the anticipated growth of the area.

b. The elimination of substandard dwelling conditions.

c. The structural and aesthetic improvement of existing housing.

d. The provision of adequate sites for future housing, including housing for low-income and moderate-income families, group home facilities and foster care facilities, with supporting infrastructure and public facilities.

e. Provision for relocation housing and identification of historically significant and other housing for purposes of conservation, rehabilitation or replacement.

f. The formulation of housing implementation programs.

g. Demonstrated coordination with the State Housing Authority including but not limited to guidelines to insure that sites for publicly assisted housing are located where adequate transportation opportunities, health and social services and other community services are available.

(7) An intergovernmental coordination element of the comprehensive plan shall demonstrate consideration of the particular effects of the plan, when adopted, upon the development of municipalities within the County, adjacent counties or on the applicable state regulations.

(8) A recommended community design element to assist in the achievement of the objectives of the comprehensive plan which may consist of design recommendations for land subdivision, neighborhood development, neighborhood redevelopment, design of open space locations and similar matters. To that end, such recommendations may be made available as aids and guides to developers in the future planning and development of land in the area.

(9) An historical preservation element which sets out plans and programs for those structures or lands in the area having historical, archaeological, architectural or similar significance. The historical preservation element shall be developed in consultation with and reviewed by the Division of Historical and Cultural Affairs of the Delaware Department of State.

(10) An economic development element setting forth principles and guidelines for the commercial and industrial development, if any, and the employment and personnel utilization within the area. The element may detail the type of commercial and industrial development sought while correlating the present and projected employment needs of the area to other elements of the plan and may set forth methods by which a balanced and stable economic base will be pursued. The economic development element shall include a general area redevelopment component consisting of plans, criteria and programs for community redevelopment, including reuse of housing sites, business sites, industrial sites, central business districts, public building sites, recreational facilities and other locations. The economic development element shall be developed in consultation with and reviewed by the Delaware Economic Development Office.

(h) The comprehensive plan may include such other elements as may be peculiar to and/or necessary for the area concerned and as are added by the governing body upon the recommendation of the local planning agency.

(i) Transferred.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 55-59; 73 Del. Laws, c. 186, § 5; 74 Del. Laws, c. 186, § 13; 78 Del. Laws, c. 92, § 17.;



§ 6957. State responsibilities to local planning agencies

(a) All elements of the comprehensive plan shall be based upon data appropriate to the element involved. State agencies shall provide to each county upon request existing data or information necessary to expedite the development and preparation of the comprehensive plan and elements of this section. Surveys and studies utilized in the preparation of the comprehensive plan shall not be deemed a part of the comprehensive plan unless adopted as a part of it. Copies of such studies, surveys and supporting documents shall be made available to public inspection, and shall be made available to the public upon payment of reasonable charges for reproduction. The County shall be relieved of any requirement to comply with the data and information requirements of this subchapter when the State is unable to supply the necessary data and information to implement that requirement, except when such data and information is currently available or readily accessible to the county within budgetary limitations.

(b) The State, through the Office of State Planning Coordination, shall provide to the County, for use in the comprehensive planning process, state land use and development goals and policies, state regulatory requirements, estimates of future state financial capabilities, the State Capital Improvements Budget and Plan, state facility location plans, estimates of existing quantity of natural resources, economic development strategies and any other information which might reasonably influence the county's future land use decisions. The State shall provide the County with long-range plans, performance standards, land development polices, facility siting criteria and infrastructure impact assessment standards (necessary to ensure the availability of public facilities and the adequacy of those facilities), so as to enable the County to prepare the plan elements required by § 6956 of this title and to clearly set forth the criteria the State will use to review such elements. The review by the Cabinet Committee on State Planning Issues shall be pursuant to § 9103 of Title 29. During preparation of the county comprehensive plan, the county and the State shall jointly establish guidelines for the location and arrangement of public facilities, such as public schools, health care facilities, public safety and correctional institutions, libraries and other public buildings. Such guidelines shall be used to coordinate between the various levels of government so as to ensure that public buildings and facilities are located in a manner which are consistent with state and county development goals.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 55, 56; 74 Del. Laws, c. 186, § 14; 78 Del. Laws, c. 92, § 18.;



§ 6958. Evaluation and appraisal of comprehensive plan

(a) The comprehensive plan or amendments or revisions thereto shall be submitted to the Governor or designee at such time as the plan is made available for public review. The County shall provide sufficient copies for review by the Cabinet Committee on State Planning Issues. Within 30 days of plan submission, the Cabinet Committee on State Planning Issues shall conduct a public meeting, at which time the County shall make a presentation of the plan and its underlying goals and development policies. Following the public meeting the plan shall be subject to the state review and certification process set forth in § 9103 of Title 29.

(b) The State shall not be obligated to provide state financial assistance or infrastructure improvements to support land use or development actions by the county where the county's adopted comprehensive plan or portions thereof are determined to be substantially inconsistent with State development policies.

(c) The planning programs shall be a continuous and ongoing process. The local planning agency shall prepare a report on the progress of implementing the comprehensive plan, which shall be sent to the Office of State Planning Coordination each year after adoption of the comprehensive plan. The report shall be due annually no later than on each anniversary of the effective date of the most recently adopted comprehensive plan or plan update until January 1, 2012, and annually no later than July 1 each year thereafter starting on July 1, 2012. The Cabinet Committee shall forward the report to the Office of State Planning Coordination, which will evaluate it in the context of state goals, policies and strategies, and the plans of other jurisdictions. The Office of State Planning Coordination will integrate the information, land use trends, and changing conditions found in the County's report into the annual report of the Cabinet Committee, which is to be prepared as specified in § 9101(d), Title 29. It is the intent of this subchapter that periodic updates on amendments to and the implementation of adopted comprehensive plans be communicated through the evaluation and appraisal reports to ascertain trends, monitor implementation and foster ongoing coordination.

(d) The report shall present an assessment and evaluation of the success or failure of the comprehensive plan or element or portion thereof, and shall contain appropriate statements (using words, maps, illustrations or other forms) related to:

(1) The major problems of development, physical deterioration and the location of land uses and the social and economic effects of such uses in the area.

(2) The condition of each element in the comprehensive plan at the time of adoption and at date of report.

(3) The comprehensive plan objectives as compared with actual results at date of report.

(4) The extent to which unanticipated and unforeseen problems and opportunities occurred between date of adoption and date of report.

(e) The report shall include reformulated objectives, policies and standards in the comprehensive plan or elements or portions thereof.

(f) The Cabinet Committee may prescribe a format and guidelines for the preparation of the County's report. Should the Cabinet Committee elect to do so, the Office of State Planning Coordination shall assist the Committee in the development and administration of such guidelines.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, §§ 55-59; 73 Del. Laws, c. 186, § 5; 74 Del. Laws, c. 186, §§ 13-16; 78 Del. Laws, c. 92, §§ 19-22.;



§ 6959. Legal status of comprehensive plan

(a) After a comprehensive plan or element or portion thereof has been adopted by County Council or Levy Court in conformity with this subchapter, the land use map or map series forming part of the comprehensive plan as required by this subchapter shall have the force of law, and no development, as defined in this subchapter, shall be permitted except in conformity with the land use map or map series and with land development regulations enacted to implement the other elements of the adopted comprehensive plan.

(b) Nothing in this subchapter shall serve to invalidate any comprehensive plan, land development regulation, land use, development, development order or development permit which presently exists or which hereafter validly comes into existence prior to the date when full compliance with this subchapter is required.

(c) Any application for a development permit filed or submitted prior to adoption or amendment under this subchapter of a comprehensive plan or element thereof shall be processed under the comprehensive plan, ordinances, standards and procedures existing at the time of such application.

(d) All development permits and development orders heretofore or hereafter validly issued or approved by county government and not thereafter limited, rescinded or restricted shall automatically be incorporated into and become part of the present and all future comprehensive plans, subject to whatever time limitations may otherwise apply to such permits and orders at the time of issuance or approval.

(e) In the event that any comprehensive plan or element required to comply with this subchapter shall be determined as failing to comply herewith, such failure shall not invalidate those elements of the plan which do comply with this subchapter, nor invalidate any previously issued development permit or order that was not specifically and timely challenged in the legal action in which such noncompliance was determined.

66 Del. Laws, c. 207, § 1; 70 Del. Laws, c. 270, § 55.;



§ 6960. County comprehensive plan

(a) The County shall submit a final comprehensive plan for submission to the Cabinet Committee on State Planning Issues no later than 5 years after the adoption of the current plan; provided, however, that the County may request an extension of such date by forwarding a written request to the Cabinet Committee at least 90 days prior to the deadline. The basis for the request shall be clearly indicated. The decision whether to grant a request an extension, and the duration of such extension, shall be at the discretion of the Cabinet Committee. Upon completion of the comment period set forth in this subchapter, the County shall solicit public comment and adopt a comprehensive plan for zoning, subdivision and other land use decisions. Such plan shall be updated every 10 years thereafter.

(b) Once the county government shall have in place said comprehensive plan, the County shall not be permitted to amend such plan without a simple majority of the entire membership thereof voting to do so.

(c) Within 1 year of the date of adoption of the county plan, the County shall initiate an implementation program regarding subdivision and development controls. The County shall report the status of the implementation program in the monitoring report as required by this subchapter. This report should include progress to date, problems, issues and opportunities.

(d) Subsequent amendments to the county comprehensive plan required by this chapter shall be submitted to the Cabinet Committee on State Planning Issues for review and certification pursuant to § 9103 of Title 29.

(e) Within 18 months of the date of adoption of the county comprehensive plan or revisions thereof, Sussex County shall amend its official zoning map or maps to rezone all lands in accordance with the uses and intensities of uses provided for in the future land use element for the County. In the event that the comprehensive plan includes provisions governing the rate of growth of particular planning districts or sub-areas of the County, the County's zoning district regulations shall be amended to reflect the timing elements of the comprehensive plan.

66 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 270, §§ 55, 60, 61; 73 Del. Laws, c. 186, § 6; 74 Del. Laws, c. 186, §§ 13, 17; 78 Del. Laws, c. 92, §§ 23, 24; 78 Del. Laws, c. 129, § 3.;



§ 6961. Information from state and local agencies and school districts

(a) All subdivision plans approved by the county government shall be filed with the Office of the Recorder of Deeds, and with such other state and local agencies as the County may by ordinance require.

(b) As part of its review of a rezoning or subdivision application, the county government through its designated local planning agency shall request and review information from all state and local agencies and local school districts identified on a list prepared by the County and shall file as part of the record any written information provided by such state and local agencies or local school districts with respect to the rezoning or subdivision application. If the planning agency makes recommendations that are in conflict with the information supplied by state and local agencies or local school districts, it must explain its reasons for doing so in writing.

(c) Any state or local agency or local school district which delivers to the head of county government a written request that it be notified of rezoning and subdivision applications shall be included on the County's list of agencies and school districts from which information shall be requested and reviewed in accordance with subsection (b) of this section.

66 Del. Laws, Sp. Sess., c. 198, § 1; 70 Del. Laws, c. 270, § 55.;



§ 6962. Highway capacity

The county government shall not approve any proposed change in the zoning classification for land (i.e., any "rezoning request") without first complying with the following procedures:

(1) As soon as possible, but in any event no later than June 30, 1988, the county government, through its designated planning agency, shall establish an agreement with the Delaware Department of Transportation (DelDOT) to provide a procedure for analysis by DelDOT of the effects on traffic of each rezoning application.

(2) Each such agreement shall be approved by a resolution or ordinance, consistent with county procedures, and shall establish traffic level of service suitable to the County and DelDOT.

(3) The purpose of the agreement shall be to ensure that traffic analyses are conducted as part of the zoning reclassification process within the County.

(4) The agreement shall provide for the review of traffic impacts according to nationally recognized traffic criteria and shall, at a minimum, consider the effects of existing traffic, projected traffic growth in areas surrounding a proposed zoning reclassification and the projected traffic generated by the proposed site development for which the zoning reclassification is sought.

66 Del. Laws, c. 217, § 1; 70 Del. Laws, c. 270, § 55.;






Subchapter III Citizens Bill of Rights Act

§ 6999. Court review of land use actions; limitations on liability of individuals and associations

Any individual or association of individuals that challenges or opposes a zoning, subdivision or other land use application, and seeks judicial review of a decision concerning the application in a manner prescribed by statute, shall not be liable to any other party to the judicial review for seeking such a review, except for such costs as are expressly provided for by the rules of court.

66 Del. Laws, Sp. Sess., c. 200, § 1.;









CHAPTER 70. COUNTY GOVERNMENT AND COUNTY ADMINISTRATORS

§ 7001. Powers of the government of Sussex County

(a) General powers. — The government of Sussex County, as established by this chapter, shall assume and have all powers which, under the Constitution of the State, it would be competent for the General Assembly to grant by specific enumeration, and which are not denied by statute; including, but not limited to, any powers conferred prior to the effective date of this act by the General Assembly upon Sussex County, or upon the Levy Court of Sussex County, or upon the Levy Court Commissioners of Sussex County, or upon the officers or employees of Sussex County, or upon counties generally, or upon Levy Court Commissioners generally, or upon County Councils generally. This grant of power includes the power to fix the tax rate upon the assessed valuation of all real property in Sussex County subject to assessment by the County. This grant of power does not include the power to enact private or civil law concerning civil relationships, except as incident to the exercise of an expressly granted power, and does not include the power to define and provide for the punishment of felonies.

(b) Construction. — The powers of Sussex County under this reorganization law shall be construed liberally in favor of the County, and specific mention of particular powers in the reorganization law shall not be construed as limiting in any way the general powers stated in subsection (a) of this section.

(c) Intergovernmental relations. — The government of Sussex County may exercise any of its powers or perform any of its functions and may participate in the financing thereof, jointly or in cooperation, by contract or otherwise, with any 1 or more states or civil divisions or counties or agencies thereof, or the United States or any agency thereof.

(d) Exercise of powers. — All powers of the government of Sussex County shall be carried into execution as provided by this title or by other law of this State or if this title or other law of this State makes no such provision, as provided by ordinance or resolution of the county government of Sussex County.

9 Del. C. 1953, § 7001; 57 Del. Laws, c. 762, § 1; 63 Del. Laws, c. 38, § 1.;



§ 7002. County government

(a) Number and term. — The county government shall consist of 5 members. Unless otherwise provided by law, elected officials of the county governing body shall serve a term of 4 years, or until their successors have been elected and take office. Such officials shall take office on the first Tuesday in January following their election.

(b) Qualifications. — Such officials shall be citizens of the United States and qualified electors of the County. They shall be residents of the district from which they are elected or, in the event of redistricting of the district as adjusted, for at least 1 year prior to their election. The county government shall be the judge of the qualifications of its members.

(c) Prohibitions. — Except where authorized by law, no such official shall hold any other county or state office or employment by the county or state government during the term for which such official was elected to the county government. No former official shall hold any compensated appointed county office or employment until 1 year after the expiration of the term for which he or she was elected to the county government.

(d) Salary and expenses. — The annual salary of each elected official shall be set and determined by the county government during the consideration and adoption of the annual operating budget ordinance. Such officials shall receive their actual and necessary expenses incurred in the performance of their duties of office.

(e) Officers of county government. — The county government shall elect annually at its first regular meeting in January, among its members, officers of the county government who shall have the titles of President of the county government and Vice-President of the county government. The President of the county government shall preside at meetings of the government and shall be recognized as head of the county government for all necessary purposes. The Vice-President of the county government shall act as the President of the county government during the absence or disability of the President.

(f) Powers of county government. — All powers of the County shall be vested in the county government, except as otherwise provided by this title or other laws of this State, and the county government shall provide for the exercise thereof and for the performance of all duties and obligations imposed on the County by law.

(g) Vacancies. —

(1) The office of an elected official of the county governing body shall become vacant upon his or her death, resignation, removal from office in any manner authorized by law, or forfeiture of his or her office in a manner set forth below.

(2) The office of such official shall be deemed to have been forfeited should the incumbent at any time during his or her term of office:

a. Lack qualifications for the office prescribed by this chapter or other law of the State;

b. Remove his or her residence from the district from which he or she was elected;

c. Violate any express prohibitions of this title; or

d. Be convicted of a crime involving moral turpitude.

(3) When a vacancy occurs in the office of such official, the county government shall certify that a vacancy exists. The vacancy shall be filled for the unexpired term by a majority vote of all the remaining members of the county government. They shall appoint a qualified person to fill the vacancy for the unexpired term from the district where the vacancy occurred; provided that every vacancy shall be filled by a person of the same political party as that of the person whose unexpired term is being filled.

(4) If the county government fails to fill a vacancy within 30 days after the occurrence thereof, the Department of Elections shall call a special election in the district where the vacancy occurred; said election shall be for the unexpired term and shall be held within 90 days from the commencement of the vacancy.

(h) Clerk of county government. — The county government shall appoint and fix the salary of a Clerk of the county government who shall keep the journal of its proceedings, and perform such other duties as are assigned to the Clerk by this title or by the county government. The county government may provide for employees to serve in the office of the Clerk of the county government.

(i) Investigations. — The county government may make investigations into the affairs of the County and the conduct of any county department, office or agency, and for this purpose may subpoena witnesses, administer oaths, take testimony and require the production of pertinent evidence of any kind. Any person who fails or refuses to obey a lawful order issued in the exercise of these powers by the county government shall be punishable in accordance with a schedule of fines and imprisonment established by the county government.

(j) Independent audit. — The county government shall provide for an independent annual audit of all county accounts and may provide for such more frequent audits as it deems necessary. Such audits shall be made by a certified public accountant or firm of such accountants who have no personal interest, direct or indirect, in the fiscal affairs of the county government or any of its officers. The county government may, without requiring competitive bids designate such accountant or firm annually or for a period not exceeding 3 years, provided that the designation for any particular fiscal year shall be made no later than 30 days after beginning of such fiscal year.

(k) Procedure. —

(1) The county government shall meet regularly. The place and dates of such meetings shall be established by the county government as a part of the rules of procedure adopted for the conduct of its meetings. Special meetings may be held on the call of the President of the county government or of a majority of the members of the county government in accordance with rules adopted as a part of the rules of procedure of the county government.

(2) The county government shall determine its own rules and order of business and shall provide for keeping a journal of its proceedings which shall be a public record.

(3) Voting, except on procedural motions, shall be by roll call and the ayes and nays shall be recorded in the journal. A majority of all members of the county government shall constitute a quorum, but a smaller number may adjourn from time to time and may compel the attendance of absent members in the manner and subject to the penalties prescribed by the rules of the county government. No action of the county government, except as otherwise provided in this title, shall be valid or binding unless adopted with the concurrence of a majority of all of the members of the county government.

(l) Actions required by ordinance. — All actions of the county government which shall have the force of law shall be by ordinance.

(m) Ordinances generally. —

(1) Every proposed ordinance shall be introduced in writing and in the form required for final adoption. No ordinance, except those relating to the budget or appropriation of funds and those relating to the adoption or revisions of the County Code shall contain more than 1 subject which shall be clearly expressed in its title. The enacting clause shall be "The County of Sussex hereby ordains." Any ordinance which repeals or amends an existing ordinance or part of the County Code shall set out in full that part of the ordinance, sections or subsections to be repealed or amended, and shall indicate the matter to be omitted by enclosing it in brackets and shall indicate new matter by underscoring or by italics.

(2) An ordinance may be introduced by any member at any regular or special meeting of the county government. Upon introduction of any ordinance, the Clerk of the county government all distribute a copy to each elected official of the county body and to the County Administrator; shall file a reasonable number of copies in the office of the Clerk of the county government and such other public places as the county government may designate; shall in 2 newspapers of general circulation in the county publish in bold type the ordinance or the title thereof together with a notice setting out the time and place for a public hearing thereon by the county government; and shall produce a sufficient number of copies thereof to meet reasonable demands therefor by interested citizens and others who may be affected by said ordinance. The public hearing shall follow the publication by at least 15 days; may be held separately or in connection with a regular or special county government meeting and may be adjourned from time to time and all persons interested will have a reasonable opportunity to be heard. The county government may make rules governing the holding of public hearings. After the public hearing the county government may adopt the ordinance with or without amendment or reject it, but if it is amended as to any matter of substance which is not embraced within the title of the ordinance, the county government may not adopt it until the ordinance or its amended sections have been subjected to all of the procedures hereinbefore required in the case of a newly introduced ordinance. As soon as practicable after adoption of any ordinance, the Clerk of the county government shall number the ordinance and have it, or its title, published again, together with a notice of its adoption.

(3) Except as otherwise provided in this title, every adopted ordinance shall become effective immediately unless the ordinance itself stipulates a different date.

(n) Consideration and adoption of the annual operating budget ordinance. —

(1) The county government, upon receipt of the proposed operating budget from the County Administrator, shall immediately publish a notice in all newspapers of general circulation in the County, setting forth:

a. A summary of the estimated revenues and expenditures;

b. The details of recommended new sources of revenue or increased rates of existing taxes, licenses, fees or other revenue;

c. That copies of the budget are available at the office of the Clerk of the county government;

d. The date, time and place at which the county government will commence its public hearings upon the proposed budget, which shall be not less than 21 days after the date of publication of such notice.

(2) The county government, upon conclusion of its public hearings but not later than July 1, shall adopt the operating budget ordinance in the form submitted by the County Administrator unless the county government shall have established additional general classes of expenditures for purposes of appropriation. The county government may increase, decrease or delete any item of appropriation recommended by the County Administrator. Upon concurrence of its members, the county government may add new items of appropriation.

(3) Amendments to the annual operating budget ordinance shall be considered and approved by the county government under the same procedures prescribed for its original adoption, but no amendment shall increase the aggregate of authorized expenditures to an amount greater than the total of the appropriation made at the time of the adoption of the original budget.

(o) Emergency ordinances. — To meet a public emergency affecting life, health, property or the public peace, the county government may adopt emergency ordinances, but such ordinances may not levy taxes, grant, review or extend a franchise, or authorize the borrowing of money except to issue emergency notes as provided by law. An emergency ordinance shall be introduced in the form and manner prescribed for ordinances generally, except that it shall be plainly designated as an emergency ordinance and shall contain, after the enacting clause, a declaration stating that an emergency exists and describing it in clear and specific terms. An emergency ordinance may be adopted with or without amendment or rejected at the meeting at which it is introduced. After its adoption, the ordinance shall be published and printed as prescribed for other adopted ordinances. It shall become effective immediately upon adoption or at such later time as it may specify. An emergency ordinance may be repealed by adoption of a repealing ordinance in the same manner specified in this section for adoption of emergency ordinances.

(p) Budgets of revenues. —

(1) The county government, at the meeting at which the annual operating budget ordinance is adopted and within the limits of its power and subject to other provisions of this title, shall ordain such taxes and other revenue measures as will yield sufficient revenue which, together with any available surplus, will balance the budget.

(2) Revenues shall be estimated only upon the bases of the cash receipts anticipated for the fiscal year.

(3) The estimated yield from each item of revenue and of the amounts of surplus to be used in the balancing of the budget shall be provided to the county government by the County Administrator. However, nothing in this paragraph shall exempt these proposed revenue measures from being proposed in accordance with subsection (m) of this section.

(q) Official map of the County. —

(1) There is established an official map of Sussex County. The Planning and Zoning Commission as provided in subsection (a) of § 6809 of this title shall be the custodian of such map. The map shall show the location and lines of the public roads, easements, water courses, public lands and zoning districts within the County presently existing or established by law at the time of the preparation and setting up of the map and shall also show the location of the lines of the roads, easements, watercourses, public lands and zoning districts which have been approved by the county government.

(2) The Planning and Zoning Commission of Sussex County shall review the official map or any amendment, extension or addition thereto. After public hearing the Commission shall submit the official map or such amendment, extension or addition thereto along with its comments, to the county government. The county government shall not be bound by the report of the Commission and the county government may add, change or delete any portions of the proposed map, amendments, extension or addition thereto as it sees fit. If the official map, or amendment, extension or addition thereto shall pertain to the road system of or any road in Sussex County, the official map and any amendment, extension or addition thereto shall also be submitted to the Department of Transportation for its review and recommendation prior to adoption by the county government. If adopted by the county government, the map shall be recorded in the Recorder's office within 30 days after such action.

(3) The county government may, from time to time, amend, extend, add to or remove from the official map all roads established or vacated by law, provided that the same review process of the proposed action for amendment, extension or addition of the official map indicated in this section shall be followed.

(r) Authentication, recording, codification and printing of ordinances. —

(1) The Clerk of the county government shall authenticate by his or her signature and record in full, in a properly indexed book kept for that purpose, all ordinances and resolutions adopted by the county government.

(2) Within 5 years after the commencement of the system of government provided herein, and at least every 5 years thereafter, the county government shall provide for the preparation of the general codification of all county ordinances having the force and effect of continuing law. The general codification shall be adopted by the county government by ordinance and shall be published promptly in bound or loose-leaf form, together with pertinent provisions of the Constitution and other laws of this State applicable to Sussex County, and such codes of technical regulations and other rules and regulations as the county government may specify. This compilation shall be known and cited officially as the Sussex County Code. Copies of the County Code shall be distributed as directed by the county government.

(3) The county government shall cause each ordinance having the force and effect of law and each amendment to state law affecting the County to be reproduced promptly following its adoption; and the reproduced ordinances, and the amendments to state law shall be distributed or sold to any person at reasonable prices to be fixed by the county government. Subsequent to the publication of the first Sussex County Code, the ordinances and the amendments to state law shall be printed or reproduced in substantially the same style as the County Code currently in effect and shall be suitable in form for integration therein. The county government shall make such further arrangements as it deems desirable with respect to reproduction and distribution of any current changes in or additions to the provisions of the Constitution and other laws of the State or the codes of technical regulations included in the County Code.

(s) Adoption of pay plans. —

(1) All persons employed by the County or by any of its boards, whether as officers or otherwise, and paid either in part or in whole from appropriations made by the county government, except those whose compensation is fixed by state law, shall be compensated only in accordance with pay plans adopted by the county government.

(2) Promptly upon receipt from the County Administrator of any recommendation of measures for the establishment or amendment of a pay plan or portions thereof for persons in the classified service, the President of the county government may introduce an ordinance for the adoption of such recommendations. Not later than 60 days after receipt of such recommendations, the county government shall adopt or reject them as submitted or adopt them in such amended form as the county government may provide.

(t) Creation of debt; authorization, procedures, debt limitation and anticipation borrowing. —

(1) The county government shall exercise all powers heretofore vested in the county government of Sussex County in connection with the creation of debt, and shall have the power to authorize the issuance of bonds and notes of Sussex County to finance the cost of any object, program or purpose for which Sussex County, or any officer, department, board or agency thereof, is, by this title or by any other law, authorized to raise, appropriate or expend money, or for the implementation and performance of functions, programs and purposes specified in this title or in any other law applicable to Sussex County; provided however, that the county government shall not have authority to create or to authorize the creation of any bonded indebtedness for any of the following purposes: The payment of any operating expenses; the payment of any judgment resulting from the failure of the County to pay any item of operating expense; or the payment for any equipment or any public improvements of a normal life of less than 3 years. The foregoing limitations shall not apply should the county government unanimously declare the existence of any emergency due to public calamity. The term "bonded indebtedness" shall not include the promissory notes issued pursuant to lines of credit for short-term borrowing purposes. "Short-term borrowing purposes" shall include borrowings with a term of not to exceed 5 years from date of such note, or a note that is payable upon demand of the obligee.

(2) The powers conferred by this chapter shall be in addition to and not in substitution for or in limitation of the powers conferred by any other law. Bonds and notes may be issued under this chapter for any object or purpose for which Sussex County is by this chapter or any other law authorized to raise or appropriate or expend money notwithstanding that any other law may provide for the issuance of bonds or notes for the same or like purposes and without regard to the requirements, restrictions or other provisions contained in any other law. Bonds and notes may be issued under this chapter notwithstanding any debt or other limitation prescribed by any other law, and the mode and manner of procedure for the issuance of bonds and notes and the adoption of the ordinance authorizing issuance of the bonds or notes under this chapter need not conform to the provisions of any other law or any other provision of this chapter.

(3) Bonds and notes issued pursuant to this chapter shall be authorized by ordinance of the county government approved by not less than 4/5 of all of the members thereof; provided however, that the county government shall be authorized by resolution approved by a majority of all of the members thereof to establish lines of credit for short term borrowing purposes and to execute, issue and deliver promissory notes for amounts borrowed pursuant to said lines of credit. Each such ordinance or resolution shall state in brief and general terms the objects or purposes for which the bonds or notes are to be issued and the maximum aggregate principal amount of bonds or notes to be issued for each such object or purpose. Such ordinance, or a subsequent resolution of the county government pertaining to such ordinance, or a resolution of the county government, shall specify, or may delegate authority to the County Administrator to determine, with respect to any bonds and notes the following: Their date or dates; their maturity; the security therefor, if any, including a pledge of the County's full faith and credit, if there is to be such a pledge; federal or state grants or other revenues or property; provisions for either serial or term bonds; sinking fund or other reserve fund requirements, if any; provisions for redemption prior to maturity, if any, with or without premiums; the interest rate or rates, including variable rates, and any limitation with respect thereto or the manner of their determination; the times and place or places within or without the State for the payment of principal and interest; the method of execution; the form; provisions, if any, for the consolidation of debt authorized for several objects and purposes pursuant to 1 or more ordinances into 1 consolidated issue; provisions, if any, for the receipt and deposit or investment of any good faith deposit; provisions for the public or private sale of bonds; and such other terms and conditions as the county government may determine to be in the best interest of the County. Debt incurred by the County pursuant to this chapter may be represented by uncertificated obligations of the County which may be applicable to bonds and notes which are permitted to be issued under this chapter, and the county government by resolution may determine, or it may delegate authority to the County Administrator to determine, all procedures appropriate to the establishment of a system of issuing uncertificated debt.

(4) Bonds issued pursuant to this chapter may be sold at either public or private sale, upon such terms, conditions and regulations as the county government may prescribe; provided, that the county government may authorize the County Administrator to sell such bonds at public or private sale upon such terms, conditions and regulations as it may provide.

(5) The county government may pledge the full faith and credit of the County to secure the payment of the principal, interest and premium, if any, on any debt incurred pursuant to this chapter and/or may pledge any other security therefor. With respect to any debt to which the County's full faith and credit is pledged, the authorizing ordinance and the debt instruments issued shall contain the declaration that the principal, interest and premium, if any, are to be paid by ad valorem taxes on all real property subject to taxation by the County without limitation as to rate or amount and that the full faith and credit of the County are pledged for payment. The county government shall annually levy and collect a tax ad valorem upon all property taxable by the County sufficient to pay the principal of and interest on each bond or note secured by the County's pledge of its full faith and credit as such principal and interest become due; provided, however, such tax may be reduced by the amount of other moneys appropriated and actually available for such purpose or provided for by local or special assessments or local service taxes.

(6) The outstanding general obligation bonded indebtedness of Sussex County secured by the full faith and credit of the County may not exceed 12 percent of the assessed valuation of all real property subject to taxation within the County. The outstanding bonded indebtedness of the County not secured by the County's full faith and credit is without limitation as to amount.

(7) The proceeds from the sale of bonds and notes issued under this chapter shall be used only for the object or purpose or objects or purposes specified in the ordinance authorizing such bonds or notes for the payment of the principal of and interest on temporary loans made in anticipation of the sale of such bonds or notes. If for any reason any part of such proceeds is not applied to or is not necessary for such purposes, such unexpended part of such proceeds shall be applied to the payment of the principal of or interest on such bonds or notes no later than the earliest date on which such bonds or notes may be called for redemption without premium, or shall be applied as set forth in such ordinance or resolution, or a subsequent ordinance or resolution of the County.

(8) All bonds, notes or other evidences of indebtedness issued pursuant to this chapter shall recite that they are issued for a purpose or purposes as specified in the authorizing ordinance or resolution and that they are issued pursuant to the terms of the Constitution and laws of this State and the County. Upon the sale and delivery of any such bonds, notes or other evidences of indebtedness against payment, such recitals shall be conclusive as to the right, power and authority of the County to issue the same and of the legality, validity and enforceability of the obligation of the County to pay principal and interest on the same. In case any county official whose signature or a facsimile thereof shall appear on any such bonds, notes or other evidences of indebtedness shall cease to be such officer before the delivery of such obligation, or in case the seal of the County which appears on any such obligation shall change before the delivery of such obligation, such signature, seal or facsimile thereof shall nevertheless be valid and sufficient for all purposes as if such officer had remained in office and as if such seal had not changed. The legality, validity and enforceability of such bonds, notes or other evidences of indebtedness shall never be questioned in any court of law or equity by the County or any person after the issuance, execution and delivery against payment for the same. All such bonds, notes and other evidences of indebtedness are hereby declared to have all the qualities and incidents of negotiable instruments under the Commercial Code of this State.

(9) Notwithstanding any limitations herein to the contrary, the county government may borrow in the anticipation of the collection of taxes or any other revenues budgeted for any purposes for which taxes are levied.

(u) Districts. — There shall be 5 councilmanic districts. Districts 1, 2, 3, 4, and 5 are established as follows:

The 1st Councilmanic District shall comprise: Beginning at the intersection of the westerly boundary of Delaware with Maryland at its intersection with the center line of State Route 404; thence southeasterly along the center line of State Route 404 to its intersection with the center line of County Road 582; thence northeasterly along the center line of County Road 582 to its intersection with the center line of County Road 583; thence southerly along the center line of County Road 583 to its intersection with the center line of County Road 584; thence southeasterly along the center line of County Road 584 to its intersection with the center line of County Road 600; thence northeasterly along the center line of County Road 600 to its intersection with the center line of Nanticoke Branch; thence generally southerly along the center line of Nanticoke Branch to its intersection with the center line of County Road 40; thence westerly along the center line of County Road 40 to its intersection with the corporate limits of the Town of Bridgeville, thence northerly, westerly and southerly along the corporate limits of the Town of Bridgeville to its intersection with the center line of State Route 18; thence southwesterly along the center line of State Route 18 to its intersection with the center line of County Road 18; thence southeasterly and northeasterly along the center line of County Road 18 to its intersection with the center line of U.S. 13; thence southerly along the center line of U.S. 13 to its intersection with the center line of County Road 64; thence westerly along the center line of County Road 64 to its intersection with the center line of State Route 13; thence northerly along the center line of State Route 13 to its intersection with the center line of County Road 515; thence westerly and northerly along the center line of County Road 515 to its intersection with the center line of County Road 509; thence southwesterly along the center line of County Road 509 to its intersection with the center line of County Road 514; thence northerly along the center line of County Road 514 to its intersection with the center line of State Route 24; thence westerly along the center line of State Route 24 to its intersection with the center line of the Delaware-Maryland boundary; thence northerly along the center line of the Delaware-Maryland boundary to the point and place of beginning.

The 2nd Councilmanic District shall comprise: Beginning at the intersection of the westerly boundary of Delaware with Maryland at its intersection with the center line of State Route 404; thence southeasterly along the center line of State Route 404 to its intersection with the center line of County Road 582; thence northeasterly along the center line of County Road 582 to its intersection with the center line of County Road 583; thence southerly along the center line of County Road 583 to its intersection with the center line of County Road 584; thence southeasterly along the center line of County Road 584 to its intersection with the center line of County Road 600; thence northeasterly along the center line of County Road 600 to its intersection with the center line of Nanticoke Branch; thence generally southerly along the center line of Nanticoke Branch to its intersection with the center line of County Road 40; thence westerly along the center line of County Road 40 to its intersection with the corporate limits of the Town of Bridgeville, thence northerly, westerly, and southerly along the corporate limits of the Town of Bridgeville to its intersection with the center line of State Route 18; thence southeasterly and northeasterly along the center line of State Route 18 to its intersection with the center line of State Route 404; thence southeasterly along the center line of State Route 404 and State Route 18 to its intersection with the westerly branch of Gravelly Fork; thence southerly along the center line of the westerly branch of Gravelly Fork to its intersection with the center line of Gravelly Fork; thence northeasterly along the center line of the easterly branch of Gravelly Fork to its intersection with the center line of State Route 18; thence southeasterly along the center line of State Route 18 to its intersection with the center line of County Road 527; thence southerly along the center line of County Road 527 to its intersection with the center line of County Road 516; thence southerly along the center line of County Road 516 to its intersection with the center line of County Road 46; thence easterly along the center line of County Road 46 to its intersection with the center line of County Road 524; thence southeasterly along the center line of County Road 524 to its intersection with the center line of State Route 20; thence southeasterly, northeasterly and southeasterly along the center line of State Route 20 to its intersection with the center line of County Road 473; thence northeasterly, southeasterly and northeasterly along the center line of County Road 473 to its intersection with the center line of State Route 20; thence southeasterly along the center line of State Route 20 to its intersection with the boundary line between Nanticoke Hundred and Dagsboro Hundred; thence northerly along the center line of the boundary line of Nanticoke Hundred crossing County Road 62 to its intersection with the boundary line of Georgetown Hundred and Dagsboro Hundred; thence in an easterly direction along the boundary line between Nanticoke Hundred and Dagsboro Hundred to the point where Eli Walls' Ditch crosses County Road 318 which said point also marks a dividing line between Georgetown Hundred and Dagsboro Hundred; thence in a southeasterly direction along the center line of Eli Walls' Ditch to its intersection with the center line of Morris Mill Pond; thence northeasterly along the center line of Morris Mill Pond to its intersection with the center line of Deep Branch; thence northerly along the center line of Deep Branch to its intersection with the center line of State Route 30; thence northeasterly along the center line of Morris Mill Pond to its intersection with the center line of Deep Branch; thence northeasterly along the center line of Deep Branch to its intersection with the center line of State Route 30; thence northerly along the center line of State Route 30 to its intersection with the center line of County Road 47; thence northwesterly along the center line of County Road 47 to its intersection with the center line of County Road 321; thence northerly along the center line of County Road 321 to its intersection with the center line of State Route 18; thence easterly along the center line of State Route 18 to its intersection with the center line of County Road 249; thence northeasterly along the center line of County Road 249 to its intersection with the center line of County Road 248; thence northerly along the center line of County Road 248 to its intersection with the center line of County Road 319; thence southwesterly along the center line of County Road 319 to its intersection with the center line of County Road 565; thence westerly along the center line of County Road 565 to its intersection with the center line of County Road 239; thence northerly along the center line of County Road 239 to its intersection with the center line of County Road 238; thence southwesterly along the center line of County Road 238 to its intersection with the center line of County Road 579; thence westerly along the center line of County Road 579 to its intersection with the center line of the western boundary of the Penn Central Railroad right-of-way; thence northerly along the center line of the western boundary of the Penn Central Railroad right-of-way to its intersection with the northern boundary of the Ellendale State Forest; thence in a westerly direction along the center line of the northern boundary of the Ellendale State Forest to its intersection with the center line of County Road 213; thence in a northerly direction along the center line of County Road 213 to its intersection with the center line of the boundary line between Kent and Sussex Counties; thence westerly and southerly along the boundary between Kent and Sussex Counties to its intersection with the center line of the boundary of Delaware and Maryland; thence southerly along the boundary between Delaware and Maryland to the point and place of beginning.

The 3rd Councilmanic District shall comprise: Beginning at the intersection of the boundary line between Kent and Sussex Counties and the Delaware Bay; thence in a westerly direction along the center line of the boundary line between Kent and Sussex Counties to its intersection with the center line of County Road 213; thence in a southerly direction along the center line of County Road 213 to its intersection with the center line of the northwest corner of Ellendale State Forest; thence in an easterly direction along the center line of the northern boundary of the Ellendale State Forest to its intersection with the center line of the westerly right-of-way of the Penn Central Railroad; thence southerly along the center line of the western boundary of the Penn Central Railroad to its intersection with the center line of County Road 579; thence easterly along the center line of County Road 579 to its intersection with the center line of County Road 238; thence northeasterly along the center line of County Road 238 to its intersection with the center line of County Road 239; thence southerly along the center line of County Road 239 to its intersection with the center line of County Road 565; thence easterly along the center line of County Road 565 to its intersection with the center line of County Road 319; thence northeasterly along the center line of County Road 319 to its intersection with the center line of County Road 248; thence southerly along the center line of County Road 248 to its intersection with the center line of County Road 249; thence southwesterly along the center line of County Road 249 to its intersection with the center line of State Route 18; thence westerly along the center line of State Route 18 to its intersection with the center line of County Road 321; thence southerly along the center line of County Road 321 to its intersection with the center line of County Road 47; thence southeasterly along the center line of County Road 47 to its intersection with the center line of State Road 30; thence northerly along the center line of State Road 30 to its intersection with the boundary line between Georgetown Hundred and Indian River Hundred; thence easterly along the center line of the boundary line between Georgetown Hundred and Indian River Hundred to its intersection with the center line of State Road 5 where it intersects the westerly branch of Love Creek; thence in an easterly and southerly direction along the center line of the westerly branch of Love Creek to its intersection with the center line of Love Creek; thence southerly along the center line of Love Creek to its intersection with the center line of State Road 24; thence northeasterly along the center line of State Road 24 to its intersection with the center line of State Road 14; thence northerly along the center line of State Road 14 to its intersection with the center line of County Road 268; thence northeasterly along the center line of County Road 268 to its intersection with the center line of County Road 269; thence in an easterly direction along the center line of County Road 269 (extended) to its intersection with the center line of the boundary between Delaware and New Jersey; thence in a northerly direction along the center of the boundary between Delaware and New Jersey to its intersection with the center line of the boundary between Kent and Sussex Counties (extended); thence in a westerly direction along the center line of the boundary between Kent and Sussex Counties (extended) to the point and place of beginning.

The 4th Councilmanic District shall comprise: Beginning at the intersection of the center line of the boundary between Delaware and New Jersey with the center line of County Road 269 (extended); thence westerly along the center line of County Road 269 (extended) to its intersection with the center line of County Road 268 and County Road 269; thence southwesterly along the center line of County Road 268 to its intersection with the center line of State Road 14; thence southerly along the center line of State Road 14 to its intersection with the center line of State Road 24; thence southwesterly along the center line of State Road 24 to its intersection with the center line of Love Creek; thence northerly along the center line of Love Creek to its intersection with the center line of the westerly branch of Love Creek; thence westerly and northerly along the center line of the westerly branch of Love Creek to its intersection with the center line of the boundary line between Georgetown Hundred and Indian River Hundred at State Route 5; thence southwesterly along the center line of the boundary line between Georgetown Hundred and Indian River Hundred to its intersection with the center line of State Route 30; thence southerly along the center line of State Route 30 to its intersection with the center line of Deep Branch; thence southwesterly along the center line of Deep Branch to its intersection with the center line of Morris Mill Pond; thence southerly along the center line of Morris Mill Pond to its intersection with the center line of Cow Bridge Branch; thence southerly along the center line of Cow Bridge Branch to its intersection with the center line of Morris Mill Pond; thence southerly along the center line of Morris Mill Pond to its intersection with the center line of Indian River; thence southeasterly along the center line of Indian River to its intersection with the center line of Indian River Bay at its mouth opposite Oak Orchard; thence southeasterly from said point to the intersection of the center line of Pepper Creek at its mouth; thence southwesterly along the center line of Pepper Creek to its intersection with the center line of Vines Creek at its mouth; thence southerly along the center line of Vines Creek to its intersection with the center line of State Route 26; thence westerly along the center line of State Route 26 to its intersection with the line of County Road 340; thence southerly along the center line of County Road 340 to its intersection with the center line of County Road 382; thence northwesterly along the center line of County Road 382 to its intersection with the center line of County Road 355; thence southwesterly along the center line of County Road 355 to its intersection with the center line of County Road 356; thence northwesterly along the center line of County Road 356 and County Road 356 (extended) to its intersection with the center line of County Road 406; thence southwesterly along the center line of County Road 406 to its intersection with the center line of County Road 402; thence westerly along the center line of County Road 402 to its intersection with the center line of State Route 26; thence westerly along the center line of State Route 26 to its intersection with the center line of County Road 413A; thence southerly along the center line of County Road 413A to its intersection with the center line of the easterly branch of Pocomoke River; thence easterly and southerly along the easterly branch of Pocomoke River to its intersection with the center line of the Pocomoke River; thence southerly along the center line of the Pocomoke River to its intersection with the center line of County Road 417; thence easterly along the center line of County Road 417 to its intersection with the center line of County Road 60; thence southwesterly along the center line of County Road 60 to its intersection with the center line of County Road 418; thence southeasterly and southerly along the center line of County Road 418 to its intersection with the Delaware-Maryland boundary; thence easterly along the center line of the Delaware-Maryland boundary to its intersection with the border between Delaware and New Jersey; thence northerly along the center line of the boundary between Delaware and New Jersey to the point and place of beginning.

The 5th Councilmanic District shall comprise: All those portions of Sussex County not included in Councilmanic Districts nos. 1 to 4 inclusive.

(v) Redistricting. —

(1) In the event that by a redistricting of the senatorial or representative districts of Sussex County, the numbers of representative districts shall be reduced in number from 6 to 5, then it shall be the mandatory duty of the county government to redistrict Sussex County into 5 councilmanic districts for the election of the county government and the boundaries of each of said districts shall coincide with the boundaries of 1 of the said representative districts. To accomplish the redistricting, the county government, within 3 months after the reapportionment of the Sussex County representative districts, shall appoint 5 qualified voters of the County who shall comprise the redistricting commissioners. The commissioners shall be appointed, 1 from each of the 5 representative districts, as they would have been reapportioned, and, they shall not be employed by the County in any other capacity. No more than 3 of the members shall be affiliated with the same political party. It shall be the duty of the redistricting committee to submit to the county government a report, which shall set forth the boundaries of each councilmanic district, which shall coincide with the boundaries of a respective representative district, and shall assign to each a number from 1 to 5, and a map thereof. The report shall be in the form of a proposed ordinance. Once filed with the Clerk of the county government, the report shall be treated as an ordinance introduced by a member of the county government, to be considered by them as other proposed ordinances, provided that a map and a description of the proposed districts shall be published in addition to the other requirements of publication connected with enacting ordinances.

(2) The county government shall adopt a redistricting ordinance within 60 days after the report of the redistricting commission has been filed with the Clerk of the county government.

(w) Election of county government officials. —

(1) In order to stagger the terms of the elected officials, councilmanic districts shall be divided into 2 categories: the first category shall consist of Districts 1, 2, and 3, and the second category shall consist of Districts 4 and 5.

(2) Such officials from Districts 1, 2, and 3 shall be elected in the general election held the first Tuesday, in November, 1972, for terms of 4 years each. Subsequently, the officials from these Districts shall be elected every 4 years to serve 4-year terms.

(3) Such officials from Districts 4 and 5 shall be elected in the general election held the first Tuesday in November, 1974, for terms of 4 years. Subsequently, the officials from these Districts shall be elected every 4 years to serve 4-year terms.

(4) All citizens qualified by the Constitution and laws of the State of Delaware to vote in the County and who satisfy the requirements for registration prescribed by law shall be qualified to vote for members of the county government.

(5) Except as otherwise provided by this chapter, the provisions of the election laws of this State shall apply to elections held under this chapter. All elections provided for by this chapter shall be conducted by the election authorities authorized to hold elections under the election laws of this State.

(6) The nomination of persons to be candidates in the general elections for county officials shall be governed by the election laws of this State.

(x) Creation of departments and agencies. — The county government may by ordinance establish county departments, offices or agencies in addition to those created by this title and may prescribe the functions of all departments, offices and agencies, except that no function assigned by this title to a particular department, office or agency may be discontinued or, unless this title specifically so provides, assigned to any other.

9 Del. C. 1953, § 7002; 57 Del. Laws, c. 762, § 1; 58 Del. Laws, c. 348; 61 Del. Laws, c. 444, § 1; 64 Del. Laws, c. 69, § 1; 64 Del. Laws, c. 70, § 1; 65 Del. Laws, c. 55, § 1; 66 Del. Laws, c. 69, § 1; 66 Del. Laws, c. 320, § 13; 67 Del. Laws, c. 382, §§ 1-3; 69 Del. Laws, c. 130, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7003. County Administrator

(a) Appointment; qualifications; compensation. — The county government shall appoint a County Administrator by the affirmative vote of a majority of the members of the county government, for a term, not exceeding 4 years and fix his or her compensation. The County Administrator shall be appointed solely on the basis of his or her executive and administrative qualifications. At the time of his or her contractual starting date he or she shall be a resident of Sussex County, and, during his or her tenure of office, he or she shall at all times reside within Sussex County.

(b) Removal from office. — The county government may remove the County Administrator from office before the expiration of his or her term, but only in accordance with the following procedures:

(1) By affirmative vote of a majority of all the members of the county government upon adoption of a preliminary resolution which shall state the reason for the removal. A copy of the resolution shall be delivered promptly to the County Administrator;

(2) Within 10 days after a copy of the resolution is delivered to the County Administrator, he or she may file with the county government a written request for a public hearing. This hearing shall be held at a special county government meeting not later than 30 days after the request is filed. The County Administrator may file with the county government a written reply not later than 5 days prior to the hearing. The County Administrator shall be permitted to appear in person at the hearing in lieu of a full written reply to the charges made, and present his or her case with witnesses as the circumstances may require;

(3) The county government may adopt a final resolution of removal, which may be made effective immediately, by affirmative vote of a majority of all the members at any time after 10 days from the date when a copy of the preliminary resolution was delivered to the Administrator, if Administrator has not requested a hearing.

(c) Acting county administrator. — The county government may designate a qualified acting county administrative officer to exercise the powers and perform the duties of County Administrator during the latter's absence or disability.

(d) Powers and duties. — The County Administrator shall be the chief administrative officer of the County. The County Administrator shall attend the meetings of the county government, and be responsible to the county government for the proper administration of all the affairs of the County which the county government has authority to control.

Under the direction of the county government, the County Administrator shall have the following powers and duties, except as otherwise provided by this chapter, law or governing personnel regulations:

(1) He or she shall appoint and, when he or she deems it necessary, suspend or remove any county employees and appointive administrative officers with the exception of the Director of Finance. He or she may authorize any administrative officer who is subject to his or her direction and supervision to exercise these powers with respect to subordinates in that officer's department, office or agency;

(2) The County Administrator shall direct and supervise the administration of all departments, offices and agencies of the County;

(3) The County Administrator shall have the right to take part in discussion at all county government meetings but may not vote;

(4) The County Administrator shall see that all laws, provisions of this chapter, and acts of the county government, subject to enforcement by the County Administrator or by officers subject to his or her direction and supervision, are faithfully executed;

(5) The County Administrator shall prepare and submit a proposed annual budget and capital program to the county government, with his or her recommendations and shall execute the budget as finally adopted;

(6) The County Administrator shall make reports, at least once monthly, to the county government in regard to matters of administration, and keep the county government fully advised as to the financial condition of the county government;

(7) The County Administrator shall submit to the county government and make available to the public a complete report on the finances and administrative activities of the County within 60 days after the end of each fiscal year;

(8) The County Administrator shall familiarize himself or herself in detail with the affairs of all officers, departments, boards, and agencies and make recommendations and reports to the county government at such times as the government may direct. The County Administrator may order an audit of any office or agency at any time by the independent auditor engaged by the county government;

(9) The County Administrator shall perform such other duties as are specified in this chapter or as may be required by the county government.

9 Del. C. 1953, § 7003; 57 Del. Laws, c. 762, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 52, §§ 1, 2.;



§ 7004. Department of Finance

(a) Department of Finance, general. — There shall be a Department of Finance under the direction of the County Administrator which shall be responsible for the administration of the budgeting, accounting, purchasing, treasury and other financial affairs of Sussex County.

(b) Director of Finance. — The Director of Finance shall be the head of the Department of Finance. The county government shall appoint the Director of Finance and fix his or her compensation.

(c) Functions. — The Department of Finance, headed by the Director of Finance, shall perform the following functions:

(1) Assess all property subject to taxation by the County and maintain appropriate records;

(2) Prepare tax rolls and bills, including those required by any municipality or school district or special district lying within or partially within the County of taxes so authorized by law or such districts;

(3) Collect all taxes, license and permit fees, and other moneys due to or receivable by the County, or any of its offices, departments, or boards; provided that the Director of Finance may, by rule, authorize the receipt of moneys directly by offices, departments, boards or agencies, or may assign employees of departments to make such collections;

(4) Collect when directed by or authorized by law, all taxes, license and permit fees, and other moneys which may be receivable by the State, or by other public office, department, or board not subject to the provisions of this title;

(5) Institute proceedings for the sale of taxable property upon which taxes are not paid within the period prescribed by law;

(6) Prepare necessary assessment rolls for all assessable public improvements, issue appropriate bills, assist in the issuance and serving of indebtedness in connection with such assessable improvements, and be responsible for the collection, custody, and payment of all moneys in connection therewith;

(7) Issue receipts for moneys collected by the Department;

(8) Maintain the treasury of the County, and deposit all moneys belonging thereto or in the custody thereof in any depository banks to the credit of the County;

(9) Invest idle funds not reasonably required to be maintained on a demand basis in obligations of the United States or such other obligations or in such manner as recommended by the County Administrator and authorized by the county government. Investment of county funds shall be in accordance with the provisions of general state law and of the ordinances of the county government governing such investments. All interest on investments and moneys so earned from these idle funds shall accrue only to the benefit of the County of Sussex;

(10) Administer the retirement systems of the County, after having taken into account the advice of the County Retirement Advisory Board. An annual report with full accountability of all invested funds, if any, shall be made to members of such pension or retirement systems;

(11) Assist in the issuance of all general and special bonds or other evidence of indebtedness of the County and service such debt in accordance with the law and terms of indenture relating thereto;

(12) Make disbursements and payments of claims which it finds to be in the correct amount and justly due only in accordance with prior authorization adopted under the terms of this title or other state law;

(13) Prepare payrolls and supervise the preparation of related documents;

(14) Prepare and issue all checks signed by the President of the county government, or the County Administrator if so designated by the county government, and countersigned by the Director of Finance;

(15) Keep accurate and complete accounts of all receipts and disbursements;

(16) Provide information pertaining to the financial affairs of the County;

(17) Provide for the procurement of all materials, supplies, equipment, and contractual services, except that the Director of Finance, with the approval of the County Administrator, may designate other offices or departments to perform such portions of these functions as the Director of Finance may from time to time deem proper.

In the procurement of services or supplies in excess of $50,000 or as otherwise limited by the county government by ordinance, award of contracts may be made only after public advertisement of proposals for bids in at least 2 newspapers, 1 of which must have a general circulation in the County, for at least once a week for a period of not less than 2 weeks. The Director of Finance shall receive and publicly open all bids at the time advertised, tabulate them, determine the lowest and best responsible bidder, or reject all bids if the Director of Finance deems it proper and necessary to protect the interest of the County, and recommend to the County Administrator what future action should be taken should all bids be refused. The Director of Finance may require of such bidder or bidders security for the faithful performance of the contract;

(18) Have authority to make transfers of supplies, materials or equipment between offices and departments; sell any surplus supplies, materials or equipment and to make such other sales as may be authorized by the county government; establish suitable specifications or standards for all supplies, materials and equipment in accordance with approved purchasing procedures; inspect all deliveries to determine compliance with such specifications and standards; maintain and supervise warehouses and storehouses for equipment, materials and supplies; furnish supplies, materials, equipment or contractual services to any department or office only upon receipt of a properly approved requisition;

(19) The Director of Finance shall maintain a correct inventory of all fixed assets of the County;

(20) The Director of Finance shall perform such other duties as may be imposed on him or her by the County Administrator, by state law or by direction of the county government;

(21) Acquire real or immovable property upon the recommendation of the office, department, board or commission to which appropriation has been made for such acquisition, and dispose of such property upon the recommendation of the office, department, board or commission when authorized by ordinance of the county government;

(22) Prepare and execute agreements for the lease and/or rental of real or immovable property upon the recommendation of the office, department, board or commission if approved by the County Administrator, the County Attorney, and with the direction of the county government.

(d) Sworn information. — The Director of Finance may require from any officer or employee of the County, or any claimant, such sworn information as may be necessary for the proper performance of the functions of the Department.

(e) Board of Assessment Review. — The Board of Assessment Review shall consist of 5 freeholders of the County, not more than 3 of whom shall be from the same political party, who shall be appointed by the county government for 5 year terms, provided that the terms of the original members shall be established in a manner that 1 shall expire each year. One member of the Board shall be appointed from each councilmanic district; however, the member shall not forfeit his or her office by virtue of lack of continued residence in the district from which appointed if this potential disqualification shall arise solely from a change in the boundaries of a councilmanic district as a result of redistricting required by this title.

(f) Duties of Board of Assessment Review. — The Board shall:

(1) Hear appeals from any property owner who alleges that his or her property has been improperly assessed for purposes of taxation;

(2) Following the hearing of any property owner, and, in the light of the facts produced at such hearing, the Board shall determine whether the assessment is correct. Should the Board find that the assessment is incorrect, the Board shall order the Director of Finance to correct the assessment and the Director shall thereupon correct the assessment to the adjusted amount established by the Board;

(3) Review the methods by which the Director of Finance has established the assessments and the results thereof as reflected by the assessment roll. Should the Board find that the procedures used by the Director of Finance require improvement in order to make more equitable and effective the assessment procedure, the Board shall make such recommendations as it deems proper to the County Administrator and file a copy thereof with the Clerk of the county government.

(g) Compensation of Board of Assessment Review. — The members of the Board shall receive such per diem compensation for days that the Board is in session as the county government shall determine.

(h) Judicial review. — Nothing herein shall be construed as limiting the right of a property owner to appeal to the courts in connection with the assessment of his or her property for taxation as provided by law.

(i) General provisions relating to assessment, levy, billing, and collection of taxes. — It is the intent of this chapter that in Sussex County, the Department of Finance shall perform all of the functions heretofore assigned to the Board of Assessment, the Receiver of Taxes and the County Treasurer, the Comptroller, and the Collector of Delinquent Taxes under the Delaware Law, except for the functions herein specifically assigned to the Board of Assessment Review.

(j) Assessment of property. — In the performance of the functions relating to the assessment of property, the Department of Finance shall exercise the assessment functions heretofore assigned to the Board of Assessment. To this end, not later than February 15 of each year, the Department of Finance shall prepare and present to the Board of Assessment Review a copy of the assessment roll for the year. The Department shall determine the form of the assessment roll and shall not be bound by provisions of law heretofore in effect as to form. During the month of March, the Board of Assessment Review shall hear appeals from property owners who believe that their property is improperly assessed, and make determinations of corrections or additions to the assessment roll that may be necessary. Assessment appeals shall be scheduled by contacting the Sussex County Assessment Division for an appointment in March of each year.

Not later than June of each year, the Board of Assessment Review shall certify to the Department of Finance a true and correct assessment roll for the year. Not later than July of each year, the Director of Finance shall certify to the county government the total value of all property in the County and the total value of all property which has been assessed and is subject to taxation.

The Department of Finance shall determine by rule, the form, number of copies, and other details concerning the keeping of records relating to assessment of real property and improvements thereupon. The Department of Finance shall develop a suitable system for the identification of all real property within the County, both that which is subject to taxation and that which is exempt from taxation. Such system shall be in a form which readily permits the subdivision of property or the reassembly of property without loss of control thereof for purposes of assessment.

(k) Obligations and rights of property owners. — The adoption of this chapter shall in no manner relieve any property owner of any obligation theretofore imposed upon him or her with respect to the rendition of assessment of any property or the payment of any tax, nor shall it in any manner increase the responsibilities of such property owner, nor deny him or her of any right heretofore possessed except to the extent specifically provided in this chapter.

(l) Collection of taxes. — The Department of Finance shall be responsible for the collection of all taxes, whether current or delinquent, and to that end shall perform all of the responsibilities with respect to collection and enforcement of collection vested prior to the enactment of this chapter in the Receiver of Taxes and County Treasurer. To this end, the Department of Finance shall be entitled to the use of and shall be responsible for the application of all processes of law available prior to the enactment of this chapter to the Receiver of Taxes and County Treasurer, provided that the Department shall not be required to make any routine reports to the county government concerning the collection of taxes other than a monthly statement in appropriate summary form and the annual report.

(m) Records of tax delinquencies. — The Department of Finance shall maintain a suitable record of the payment or nonpayment of taxes with respect to each parcel of real property in the County. Not later than 60 days after the close of each fiscal year, the Department shall prepare a summary of the outstanding taxes which have been levied and not collected for each of the preceding 2 years or for such longer period as the county government shall prescribe. Such summary shall be fully supported by detailed records of delinquent taxes.

(n) Collection of taxes other than those upon real estate. — The Department of Finance shall perform all responsibilities heretofore assigned to any office, department or board of Sussex County in the assessment and collection and enforcement of capitation taxes and any other taxes heretofore levied in Sussex County.

9 Del. C. 1953, § 7004; 57 Del. Laws, c. 762, § 1; 59 Del. Laws, c. 260, § 2; 61 Del. Laws, c. 351, § 1; 65 Del. Laws, c. 54, § 1; 69 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 238, § 2; 77 Del. Laws, c. 421, § 1; 78 Del. Laws, c. 302, § 1.;



§ 7005. Department of Law

(a) Functions. — There shall be a Department of Law, headed by a County Attorney which shall perform the following functions:

(1) Provide legal advice to the county government, County Administrator, and all county departments, boards, offices and agencies;

(2) Represent the County in all legal proceedings;

(3) Perform any other duties prescribed by the title or by ordinance of the county government.

(b) Appointment. — The County Attorney shall be appointed by the county government. The County Attorney shall serve at the pleasure of the county government.

(c) Assistant County Attorneys. — The county government shall appoint such Assistant County Attorneys as may be necessary from time to time. The Assistant County Attorneys shall serve at the pleasure of the county government.

(d) Compensation. — The annual salary of the County Attorney and each Assistant County Attorney shall be determined by the county government.

(e) Other employees. — The county government may provide for such employees as may be necessary to perform the functions required by this title. Such employees shall serve at the pleasure of the County Attorney.

9 Del. C. 1953, § 7005; 57 Del. Laws, c. 762, § 1.;



§ 7006. Personnel system

(a) Personnel system. — The County Administrator is responsible for administering the personnel system of Sussex County.

All appointments and promotions of county officers and employees under the direction of the County Administrator shall be made solely on the basis of merit and fitness demonstrated by examination or other evidence of competence.

(b) Personnel Board. — There shall be a Personnel Board consisting of 3 members appointed by the county government for terms of 3 years from among the qualified voters of the County. Members of the Board shall hold no other county office. The County Administrator shall provide necessary staff assistance for the Personnel Board.

(c) Personnel rules. — The County Administrator shall prepare personnel rules and amendments thereto. The County Administrator shall refer such proposed rules to the Personnel Board which shall report to the Administrator its recommendations thereon. When approved by the Administrator, the rules shall be proposed to the county government, and the county government may by ordinance adopt them with or without amendment. These rules shall provide for:

(1) The classification of all county positions, based on the duties, authority and responsibility of each position, with adequate provision for reclassification of any position, whenever warranted by changed circumstances;

(2) A pay plan for all county positions;

(3) Methods for determining the merit and fitness of candidates for appointment or promotion;

(4) The policies and procedures regulating reduction in force and removal of employees;

(5) The hours of work, attendance regulations and provisions for sick and vacation leave;

(6) The policies and procedures governing persons holding provisional appointments;

(7) The policies and procedures governing relationships with employee organizations;

(8) Grievance procedures, including procedures for the hearing of grievances by the Personnel Board, which may render advisory opinions based on its findings to the County Administrator with a copy to the aggrieved employee; and

(9) Other practices and procedures necessary to the administration of the county personnel system.

Employment or dismissal of county employees shall be subject to the approval of the county government, in its discretion.

9 Del. C. 1953, § 7006; 57 Del. Laws, c. 762, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7007. County Advisory Retirement Board

There shall be an Advisory Retirement Board for the County which shall consist of 5 members. Three of the members shall be appointed by the county government for terms of 4 years and 2 of the members shall be elected by the members of the county employees pension plan for terms of 4 years. The members of the Board shall receive such compensation as fixed by the County Council of Sussex County.

The Advisory Retirement Board shall:

(1) Review each application for benefits under the retirement system and render an opinion thereon to the Director of Finance as to whether the applicant is qualified for the benefits sought in the application;

(2) From time to time, make such recommendations to the county government regarding proposed changes in the retirement system and the administration of provisions of the retirement system as the Board shall deem appropriate.

9 Del. C. 1953, § 7007; 57 Del. Laws, c. 762, § 1; 65 Del. Laws, c. 57, § 1.;



§ 7008. Pension program for Sussex County employees

(a) The county government shall, by ordinance, establish a funded pension program for all Sussex County employees, upon such terms and conditions as it shall deem necessary and best.

(b) The county government shall take no action hereunder which will deny or reduce benefits to former employees and retired employees who have qualified for benefits under any prior authorized pension program.

63 Del. Laws, c. 42, § 2.;






CHAPTER 80. COUNTY TAX LEVY

§ 8001. Budget of estimated expenditures

(a) The governing body of Kent County shall, after due inquiry and investigation, prepare and adopt a budget or estimate of the amount of money which will be required by the County during the next fiscal year to discharge demands upon the County, both those which have accrued and those for which it is deemed expedient to make provision.

(b) The government of New Castle County shall prepare and adopt the budget as provided in Chapter 11 of this title.

(c) The government of Sussex County shall prepare and adopt the budget as provided for in Chapter 70 of this title.

(d) In New Castle County, the budget shall be adopted not later than June 1 in each year, in Kent County, not later than June 30 in each year, and in Sussex County, not later than July 1 in each year.

Code 1852, § 83; Code 1915, §§ 1071, 1071A; 28 Del. Laws, c. 76, § 14; 31 Del. Laws, c. 13, § 22; Code 1935, §§ 1155, 1236; 47 Del. Laws, c. 89, § 1; 48 Del. Laws, c. 124, § 1; 9 Del. C. 1953, § 8001; 55 Del. Laws, c. 85, § 20A; 57 Del. Laws, c. 762, § 13A; 66 Del. Laws, c. 69, § 2; 67 Del. Laws, c. 169, § 1.;



§ 8002. Tax rate

(a) After the budget has been adopted, the respective county governing bodies shall fix their county tax rates based upon the most recent assessment made by them. The county tax rate shall be stated in terms of a certain rate on every $100 of assessed evaluation. Subject to the limitations of subsection (b) of this section, the county tax rate shall be such as will produce sufficient tax revenues to meet the budget requirement of the county for all purposes other than those that are not to be paid for out of the general county tax revenues. The county tax rate shall not include special assessments, tax specially levied to pay principal of and interest on bonds, or taxes levied for the benefit of local districts established in accordance with statutes authorizing such special taxation.

(b) The tax rate for Kent County shall not exceed the sum of $0.50 on each $100 of assessed evaluation.

(c) When any total reassessment of taxable properties within a county of this State shall have become effective, the county property tax rate levied for the immediately ensuing fiscal year shall not be such as to yield county property tax revenues greater than 15 percent in excess of the total of the county property taxes imposed for the fiscal year immediately preceding the fiscal year in which such reassessment shall have become effective. Any initial assessment made on new construction shall not be taken into account in determining such limitation.

(d) When any total reassessment of taxable properties within a county of this State shall have become effective, a tax rate shall be computed so as to provide the same tax revenue as was levied during the prior fiscal year. That rate shall be known as the "rolled-back rate."

(e) The ordinance establishing a property tax rate upon total reassessment shall state the percent, if any, by which the tax rate to be levied exceeds the rolled-back rate computed pursuant to subsection (d) of this section, which shall be characterized as the percentage increase in property taxes adopted by the governing body. Within 15 days of the meeting at which the ordinance shall be considered by the governing body, the county shall advertise, in a newspaper of general circulation in the county, said percentage increase in the tax rate.

Code 1852, § 83; Code 1915, §§ 1071, 1071A; 28 Del. Laws, c. 76, § 14; 31 Del. Laws, c. 13, § 22; 40 Del. Laws, c. 134, § 1; Code 1935, §§ 1155, 1236; 47 Del. Laws, c. 89, § 1; 47 Del. Laws, c. 223, § 1; 48 Del. Laws, c. 124, § 1; 9 Del. C. 1953, § 8002; 49 Del. Laws, c. 81; 55 Del. Laws, c. 57; 55 Del. Laws, c. 85, §§ 20B, 20D, 20F; 55 Del. Laws, c. 124; 57 Del. Laws, c. 762, § 13A; 58 Del. Laws, c. 427; 64 Del. Laws, c. 363, § 2.;



§ 8003. Time and method of levying county tax

(a) After the respective county governing body has fixed the county tax rate, it shall levy the county tax for the next fiscal year according to such tax rate applied to the most recent assessment list in the county.

(b) The county governing bodies shall levy the county tax not later than the following dates: In New Castle County, June 1; in Kent County, June 30; and in Sussex County, July 1.

Code 1852, § 83; Code 1915, §§ 1071-1071B; 28 Del. Laws, c. 76, §§ 14, 15; 31 Del. Laws, c. 13, §§ 22, 23; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1155, 1236, 1239, 1246; 47 Del. Laws, c. 89, § 1; 48 Del. Laws, c. 124, § 1; 9 Del. C. 1953, § 8003; 55 Del. Laws, c. 85, §§ 20B-20D; 57 Del. Laws, c. 762, § 13E; 66 Del. Laws, c. 69, § 3.;



§ 8004. Duplicate assessment lists in Kent County

Promptly after levying the county tax, the governing body of Kent County shall deliver to the Receiver of Taxes and County Treasurer, for his or her use in collecting the taxes, the duplicate assessment list as prepared and furnished to the county government by the Board of Assessment.

Code 1915, § 1071B; 28 Del. Laws, c. 76, § 15; 31 Del. Laws, c. 13, § 23; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1239, 1343, 1346; 46 Del. Laws, c. 134, § 1; 9 Del. C. 1953, § 8004; 55 Del. Laws, c. 85, § 20E; 57 Del. Laws, c. 762, §§ 13F, 13G; 70 Del. Laws, c. 186, § 1.;



§ 8005. Tax collection warrants; form

(a) At the time of delivery of the duplicate assessment lists to the respective receivers of taxes and county treasurers, there shall be attached to each list a tax collection warrant which shall be executed in the manner and substantially in the form prescribed by subsections (b) and (c) of this section.

(b) Each warrant shall be dated as of the date on which the taxes referred to therein were levied and shall be signed by at least 2 elected officials of the county governing body and sealed with the seal of and attested by the clerk of the peace.

(c) The warrants shall be substantially in the following form:

State of Delaware                          ss.

County

To the Receiver of Taxes and County Treasurer of....... County, greeting:

We command you that you collect from the persons named in the duplicate assessment list annexed hereto, for their taxes payable to....... County for the year beginning July first next,....... percent as a rate upon every one hundred dollars on the amount of their respective assessments; and if any person named in the annexed duplicate assessment list shall not pay his or her tax after you have demanded payment, we command you in such case that you collect the tax, or the part thereof remaining unpaid, with lawful costs, in the manner prescribed by law. And we further command you that you pay the amount which, according to this warrant and the annexed duplicate assessment list you are required to collect, in the manner and within the times appointed by law in this behalf. Hereof fail not at your peril.

Given at....... by the order of......... County, under the hands of us, members of said county governing body, the....... day of......., A.D.,.......

Seal of Office of the

Clerk of the Peace

Commissioners

Attest:

Clerk of the Peace

Code 1852, §§ 84, 85; Code 1915, §§ 1071B, 1251; 28 Del. Laws, c. 76, § 15; 31 Del. Laws, c. 13, § 23; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1239, 1343, 1346, 1470; 46 Del. Laws, c. 134, § 1; 46 Del. Laws, c. 138, § 1; 9 Del. C. 1953, § 8005; 70 Del. Laws, c. 186, § 1.;






CHAPTER 81. LIMITATIONS UPON TAXING POWER

Subchapter I General Provisions

§ 8101. Property subject to county taxation

(a) All real property situated in this State shall be liable to taxation and assessment for public purposes by the county in which the property is located, except as otherwise provided in this chapter.

(b) Real property all of which shall be taxed at the same rate, shall consist of the following:

(1) Land;

(2) Buildings;

(3) Improvements; and

(4) Special betterments.

(c) Improvements shall mean annexations to land other than buildings which increase the market value of the land when used for general purposes permitted by law, or annexations to buildings which increase the market value of the buildings when used for general purposes permitted by law.

(d) The taxation and assessment of lands, buildings and improvements shall exclude the value of any annexation and other addition to lands other than buildings and the value of any annexation and other addition to buildings or improvements, to the extent its use is limited primarily to a particular trade, business, occupation, profession, industry or similarly restricted activity. Such annexation or other addition may be taxed and assessed as a special betterment, if included in the enumeration in subsection (e) of this section.

(e) Special betterments, whether or not also considered to be improvements, shall include and be limited to the following:

(1) Bridges, wharves or piers;

(2) Mains, pipes and tanks, used for conducting steam, heat, water, oil or gas, not used in a manufacturing, assembling, processing or refining operation;

(3) Railroad sidings, roads, walkways and parking areas;

(4) Fences and yard lighting;

(5) Storage tanks;

(6) Sewer systems including piping, separators, septic tanks and waste treatment systems; water systems, including cooling and drinking water lines, both above and below ground;

(7) Poles, towers, wires and cable, for distribution of electrical energy either above or below ground, not used in a manufacturing, assembling, processing or refining operation;

(8) Poles, wires, cable and conduit for distribution of telephone communication services either above or below ground;

(9) Fire protection systems, including all facilities which are components of the fire protection systems;

(10) Racetracks, stadiums and airports;

(11) Bank vaults and bank teller windows; and

(12) Outdoor motion picture theaters.

(f) The taxation and assessment of lands, buildings and improvements shall exclude the value of any lands, buildings, and improvements upon which are situated, or which are in active use as, compost bins, manure sheds, or other nutrient storage, disposal, or management structures or facilities pursuant to a nutrient management plan required pursuant to Chapter 22 of Title 3. In order to receive an exemption pursuant to this subsection, the taxpayer must notify the county of the existence of the qualifying land, buildings, or improvements and request the exemption.

Code 1852, §§ 184-189, 1372-1381; 14 Del. Laws, c. 111; 14 Del. Laws, c. 357; 15 Del. Laws, c. 16; 15 Del. Laws, c. 424; 16 Del. Laws, c. 4; 16 Del. Laws, c. 125; 16 Del. Laws, c. 308, § 1; 16 Del. Laws, c. 552; 17 Del. Laws, c. 204, § 3; 17 Del. Laws, c. 207, § 101; 17 Del. Laws, c. 207, Schedule A; 17 Del. Laws, c. 425, § 1; 17 Del. Laws, c. 495, § 9; 17 Del. Laws, c. 599, § 1; 18 Del. Laws, c. 165, § 1; 18 Del. Laws, c. 241; 18 Del. Laws, c. 465, § 1; 18 Del. Laws, c. 546, § 1; 19 Del. Laws, c. 124; 19 Del. Laws, c. 734, § 3; 21 Del. Laws, c. 1; 21 Del. Laws, c. 239, § 2; 22 Del. Laws, c. 139; 22 Del. Laws, c. 366; 22 Del. Laws, c. 367; 22 Del. Laws, c. 368; 22 Del. Laws, c. 369; 22 Del. Laws, c. 411; 23 Del. Laws, c. 46; 23 Del. Laws, c. 47; 23 Del. Laws, c. 92, §§ 1, 14; 25 Del. Laws, c. 36; 25 Del. Laws, c. 37; 25 Del. Laws, c. 38; 25 Del. Laws, c. 39; 25 Del. Laws, c. 40; 26 Del. Laws, c. 37; 27 Del. Laws, c. 56; 27 Del. Laws, c. 101; Code 1915, § 1098; Code 1935, § 1258; 9 Del. C. 1953, § 8101; 60 Del. Laws, c. 194, § 1; 74 Del. Laws, c. 417, § 1.;



§ 8102. Transfers of real property subject to county taxation

(a) Notwithstanding any statute to the contrary, the county government of each county shall have the power by ordinance to impose and collect a tax, to be paid by the transferor or transferee as determined by the county, upon the transfer of real property within the unincorporated areas of the county; provided however, that any realty transfer tax which is imposed by any county government shall not be greater than 1 1/2 percent of the value of the real property as represented by the document transferring the property; and further provided, that the county government shall by ordinance exempt from such taxation first time home buyers. Any revenues from a tax upon the transfer of real property derived from an ordinance hereinafter adopted by the government of Kent County pursuant to the provisions of this section shall first be dedicated for and applied to Kent County's cost component of the Statewide Paramedic Funding Program as is more particularly set forth in § 9814 of Title 16.

(b) The provisions of §§ 5401 and 5403 of Title 30 shall apply with respect to any realty transfer tax imposed by a county government pursuant to the authority granted in this section.

(c) Any funds realized by a county pursuant to this section shall be segregated from the county's general fund and the funds, and all interest thereon, shall be expended solely for the capital and operating costs of public safety services, economic development programs, public works services, capital projects and improvements, infrastructure projects and improvements, and debt reduction.

67 Del. Laws, c. 415, § 3; 71 Del. Laws, c. 349, §§ 13, 14.;



§ 8103. Personal property

No county or other political subdivision of the State shall levy, assess or collect any tax upon personal property, whether tangible or intangible.

42 Del. Laws, c. 109, § 1; 42 Del. Laws, c. 110, § 1; 9 Del. C. 1953, § 8102; 60 Del. Laws, c. 194, § 2; 67 Del. Laws, c. 415, § 3.;



§ 8104. Placement of mobile homes subject to Sussex County taxation

Notwithstanding any statute to the contrary, the Sussex County government shall have the power by ordinance to impose and collect a tax, to be paid by the applicant, upon the application for a permit for the placement of a mobile home within the unincorporated areas of the county; provided, however, that any tax upon the placement of a mobile home shall not be greater than 1 percent of the value of the mobile home as represented by the permit application; and further provided, that nothing herein shall limit or otherwise affect the power of the county to impose and collect by ordinance fees for placement permits for mobile homes; and further provided, that the county government shall by ordinance exempt from taxation mobile homes owned by those organizations contained in §§ 8105 and 8106 of this title; and further provided, that the county government shall by ordinance exempt from taxation mobile homes which are not subject to taxation pursuant to § 8363 of this title. The funds realized by the county pursuant to this tax shall be segregated from the county's general fund and the funds, and all interest thereon, shall be expended solely for the benefit of the county's independent libraries. The government of Sussex County may adopt by ordinance or ordinances to provide for the effective administration and regulation of any taxes adopted pursuant to the authority conferred by this section.

70 Del. Laws, c. 39, § 1.;



§ 8105. Property owned by governmental, religious, educational or charitable agency

Property belonging to this State, or the United States, or any county of this State, or owned by any municipality of this State and held for public use, or any church or religious society, and not held by way of investment, or any college or school and used for educational or school purposes, except as otherwise provided, shall not be liable to taxation and assessment for public purposes by any county or other political subdivision of this State. Nothing in this section shall be construed to apply to ditch taxes, sewer taxes and/or utility fees. Corporations created for charitable purposes and not held by way of investment that are in existence on July 14, 1988, together with existing and future charitable affiliates of such corporations that are also not held by way of investment, shall not be liable to taxation and assessment for public purposes by any county, municipality or other political subdivision of this State.

Code 1915, § 1098; Code 1935, § 1258; 9 Del. C. 1953, § 8103; 51 Del. Laws, c. 323; 64 Del. Laws, c. 77, § 1; 66 Del. Laws, c. 385, §§ 1, 2; 67 Del. Laws, c. 415, § 3; 70 Del. Laws, c. 39, § 1.;



§ 8106. Specific organizations and purposes

(a) No real property owned and used by the organizations listed below or for the purposes stated below, except that which is held by way of investment, shall be liable to taxation and assessment for public purposes by any county or other political subdivision of this State.

Delaware Historical Society.

New Castle Historical Society.

All incorporated relief associations for volunteer firefighters (limit, $25,000 per association).

Nonsectarian Young Women's Christian Associations.

Nonsectarian Young Men's Christian Associations.

Salvation Army.

Burial lots and cemeteries.

Children's Home, Inc.

Layton Home for Aged Colored Persons, Incorporated.

Sunday Breakfast Mission.

The Family Society.

Woods Haven School for Girls.

Ferris Industrial School.

Florence Crittenton Home.

All incorporated homes of refuge for reformed women (limit, $25,000 per home).

Charitable homes for incurables (limit, $15,000 per home).

Day nurseries or homes for babies owned by any corporation or association maintained by charity (limit, $50,000 per nursery or home).

Charitable incorporated homes or associations for deaconesses (limit, $10,000 per home).

Delaware Commission for the Blind.

Charitable incorporated settlement houses.

Soldiers' rest rooms.

Incorporated college fraternities (limit, $10,000 per fraternity).

Wilmington Institute Free Library.

Public parks in and near Wilmington.

American Legion Posts.

Veterans of Foreign Wars Posts.

Delaware Anti-Tuberculosis Society.

Delmar Lions Club.

Polish Army Veterans of Delaware, Post 48, Inc.

Lions Club of Smyrna.

Pencader 4-H Club Center, Inc.

Wilmington Drama League, Inc.

Council of Churches of Wilmington and New Castle County, Inc.

New Temple Corporation.

Edgemoor Terrace Civic Association, Incorporated.

Hyde Park Civic Association, Inc.

Brookland Terrace Civic Club.

Manor Community Center, Inc.

Collins Park Community and Civic Association, Inc.

Veteran Employees Association, Delaware Division, Pennsylvania Railroad.

Pencader Grange # 60 P. of H., Inc.

Taylor's Bridge Community Center, Incorporated.

Blackbird Community Center, Inc.

Oakhill Community Center, Inc.

The Brookside Community, Inc.

Women's Civic Club of Richardson Park.

Hillside Civic Association.

The Klair Estates Civic Association, Inc.

The Castle Hills Civic Association.

Westview Maintenance Corporation.

Suburban Century Club.

Sussex Chapter of Delaware Humane Association.

Imperial Drive Civic Association.

Fruitland Grange, No. 16, Camden, Delaware.

Windy Hill Civic Association.

Perth Community and Civic Association, Inc.

Women's Club of Claymont.

Swanwyck Estates Civic Association.

The Eastern Shore Fox Hunters' Association.

Delaware Society for Crippled Children and Adults, Inc.

Yorklyn Parent-Teacher Association, Inc.

Wycliffe Civic Association, Inc.

Blue Rock Community Club.

Civic Association of Belvedere and Vicinity.

Lamborn Library Association.

Lutheran Senior Services, Inc.

University Drama Group, Inc.

Central Grange # 61.

Penn Acres Swim Club, Inc.

Viola-Canterbury-Felton Ruritan Club.

Lewes Senior Citizens Center, Incorporated.

Cannon Grange No. 65 P. of H.

Broadcreek Grange No. 59 P. of H.

Midland Grange No. 27 P. of H.

B'nai B'rith Lodge 470.

Jefferson Farms Swim Club, Inc.

Disabled American Veterans, Inc.

House of Pride, Inc.

Ministry of Caring, Inc.

Sacred Heart Housing, Inc.

The Greater Dover Foundation.

Habitat for Humanity of New Castle County

Central Delaware Habitat for Humanity

Sussex County Habitat for Humanity.

Friends of the Capitol Theater, Inc.

(b) No real property which has been required by New Castle County to be set aside for public parkland or public open space during the zoning or subdivision process shall be liable to taxation and assessment for public purposes by the county or other political subdivision of the State or county. Any outstanding penalty or interest incurred as a result of unpaid taxes on said property shall be forgiven.

(c)(1) All community-owned and community-maintained swimming pools within New Castle County shall not be liable for taxation and assessment for public purposes by any county or other political subdivision of this State. "Community-owned'' and "community-maintained'' shall consist of any civic organizations as defined in § 8110 of this title which is the owner of parkland as defined in § 8110 of this title.

(2) Any amounts previously taxed and assessed against a community-owned and community-maintained swimming pool, heretofore not collected by the county or other political subdivision of this State, are hereby declared null and void.

(d) All community-owned and community maintained swimming pools within Kent County shall not be liable for taxation and assessment for public purposes by any county or other political subdivision of this State. "Community-owned'' and "community-maintained'' shall consist of any civic organization as defined in § 8110 of this title which is the owner of parkland as defined in § 8110 of this title.

Code 1852, §§ 184-189, 1372-1381; 11 Del. Laws, c. 376, § 5; 14 Del. Laws, c. 111; 14 Del. Laws, c. 357; 15 Del. Laws, c. 16; 15 Del. Laws, c. 424; 16 Del. Laws, c. 4; 16 Del. Laws, c. 125; 16 Del. Laws, c. 308, § 1; 16 Del. Laws, c. 552; 17 Del. Laws, c. 204, § 3; 17 Del. Laws, c. 207, §§ 80, 101; 17 Del. Laws, c. 207, Schedule A; 17 Del. Laws, c. 425, § 1; 17 Del. Laws, c. 495, § 9; 17 Del. Laws, c. 599, § 1; 18 Del. Laws, c. 165, § 1; 18 Del. Laws, c. 241; 18 Del. Laws, c. 465, § 1; 18 Del. Laws, c. 546, § 1; 19 Del. Laws, c. 124; 19 Del. Laws, c. 734, § 3; 21 Del. Laws, c. 1; 21 Del. Laws, c. 239, § 2; 22 Del. Laws, c. 139; 22 Del. Laws, c. 366; 22 Del. Laws, c. 367; 22 Del. Laws, c. 368; 22 Del. Laws, c. 369; 22 Del. Laws, c. 411; 23 Del. Laws, c. 46; 23 Del. Laws, c. 47; 23 Del. Laws, c. 92, §§ 1, 14; 23 Del. Laws, c. 159; 25 Del. Laws, c. 36; 25 Del. Laws, c. 37; 25 Del. Laws, c. 38; 25 Del. Laws, c. 39; 25 Del. Laws, c. 40; 26 Del. Laws, c. 37; 27 Del. Laws, c. 56; 27 Del. Laws, c. 101; Code 1915, §§ 1098, 1098A, 2257, 2271; 28 Del. Laws, c. 78, § 1; 29 Del. Laws, c. 71, § 1; 30 Del. Laws, c. 76, § 1; 30 Del. Laws, c. 152, § 1; 32 Del. Laws, c. 72, § 1; 38 Del. Laws, c. 72; 38 Del. Laws, c. 73; Code 1935, §§ 1258, 2582, 2596; 41 Del. Laws, c. 119, § 1; 43 Del. Laws, c. 113, § 1; 43 Del. Laws, c. 114, § 1; 44 Del. Laws, c. 89, § 1; 47 Del. Laws, c. 80, § 1; 9 Del. C. 1953, § 8105; 49 Del. Laws, c. 61; 50 Del. Laws, c. 448, §§ 1, 2; 51 Del. Laws, c. 17; 51 Del. Laws, c. 109; 51 Del. Laws, c. 131; 51 Del. Laws, c. 317; 52 Del. Laws, c. 30; 52 Del. Laws, c. 31; 52 Del. Laws, c. 61; 52 Del. Laws, c. 66; 52 Del. Laws, c. 73; 52 Del. Laws, c. 119; 52 Del. Laws, c. 123; 52 Del. Laws, c. 228; 52 Del. Laws, c. 243; 52 Del. Laws, c. 257; 52 Del. Laws, c. 258; 53 Del. Laws, c. 73; 53 Del. Laws, c. 163; 53 Del. Laws, c. 190; 53 Del. Laws, c. 225; 53 Del. Laws, c. 226; 53 Del. Laws, c. 257; 54 Del. Laws, c. 25; 54 Del. Laws, c. 159; 55 Del. Laws, c. 148; 55 Del. Laws, c. 249; 55 Del. Laws, c. 251; 56 Del. Laws, c. 238; 57 Del. Laws, c. 27; 57 Del. Laws, c. 61; 57 Del. Laws, c. 119; 57 Del. Laws, c. 355; 57 Del. Laws, c. 406; 57 Del. Laws, c. 562; 57 Del. Laws, c. 563; 57 Del. Laws, c. 697; 57 Del. Laws, c. 715; 58 Del. Laws, c. 68; 64 Del. Laws, c. 432, § 1; 67 Del. Laws, c. 248, § 1; 67 Del. Laws, c. 415, § 3; 70 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 118, § 1; 77 Del. Laws, c. 125, § 1; 77 Del. Laws, c. 128, § 1; 77 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 123, § 1; 79 Del. Laws, c. 5, § 1.;

§ 8106A Application for exemption.

(a) In New Castle County, no exemption from taxation for property owned by a religious, educational, or charitable agency or for a specific organization listed in this subchapter shall be allowed except on written application therefor, on a form prescribed and provided by the New Castle County Land Use Department.

(b) The owner shall file an application for exemption under this subchapter with the Assessment Division of New Castle County by March 1 of the fiscal year immediately preceding the fiscal year for which the exemption is sought.

(c) If an owner acquires property after March 1, the owner shall apply for exemption within 30 days of its acquisition of the property.

(d) No application shall be required of governmental entities entitled to exemption under this subchapter.

78 Del. Laws, c. 144, § 1.;



§ 8106A. Application for exemption

(a) In New Castle County, no exemption from taxation for property owned by a religious, educational, or charitable agency or for a specific organization listed in this subchapter shall be allowed except on written application therefor, on a form prescribed and provided by the New Castle County Land Use Department.

(b) The owner shall file an application for exemption under this subchapter with the Assessment Division of New Castle County by March 1 of the fiscal year immediately preceding the fiscal year for which the exemption is sought.

(c) If an owner acquires property after March 1, the owner shall apply for exemption within 30 days of its acquisition of the property.

(d) No application shall be required of governmental entities entitled to exemption under this subchapter.

78 Del. Laws, c. 144, § 1.;



§ 8107. Motion picture studios and plants

(a) For a period of 15 years from the beginning of operation, motion picture studios and plants which shall be established in this State on or after July 1, 1937, including all lands, buildings and chattels, whether owned by a person, firm or corporation, utilized in connection therewith, and all raw materials going into the finished products of such studios and plants, as well as the finished products or films, shall be exempt from all ad valorem taxation.

(b) The exemption authorized in this section shall not apply to real estate owned by such motion picture studios and plants except the real estate occupied as the location required to house such motion picture studios and plants and other buildings incidental to the operation of such studios and plants together with such lands as may be required for housing officers and employees, and for warehouses, laboratories, cutting rooms, projection rooms, storage, trackage, shipping facilities, sets and locations.

Code 1935, § 1258; 41 Del. Laws, c. 118, § 1; 9 Del. C. 1953, § 8106; 67 Del. Laws, c. 415, § 3; 70 Del. Laws, c. 39, § 1.;



§ 8108. Railroad property

(a) All the real estate of railroad corporations within this State, excepting such real estate of such corporations as shall be included within the limits of the rights-of-way or roadbeds of their respective lines of railroads, shall be subject to taxation and assessment for county and municipal purposes in the same manner as other like property of individuals is subject thereto for like purposes, any provisions of any existing law or laws to the contrary notwithstanding.

(b) Any building erected in whole or in part within the limits of any such right-of-way or roadbed shall not, by reason of the exception made in this section, be exempted from assessment and taxation, although the land, upon which such building shall be wholly or in part located, is by this section expressly exempted therefrom.

Code 1852, §§ 184-189, 1372-1381; 14 Del. Laws, c. 111; 14 Del. Laws, c. 357; 15 Del. Laws, c. 16; 15 Del. Laws, c. 424; 16 Del. Laws, c. 4; 16 Del. Laws, c. 125; 16 Del. Laws, c. 308, § 1; 16 Del. Laws, c. 552; 17 Del. Laws, c. 204, § 3; 17 Del. Laws, c. 207, § 101; 17 Del. Laws, c. 207, Schedule A; 17 Del. Laws, c. 425, § 1; 17 Del. Laws, c. 495, § 9; 17 Del. Laws, c. 599, § 1; 18 Del. Laws, c. 165, § 1; 18 Del. Laws, c. 241; 18 Del. Laws, c. 465, § 1; 18 Del. Laws, c. 546, § 1; 19 Del. Laws, c. 124; 19 Del. Laws, c. 734, § 3; 21 Del. Laws, c. 1; 21 Del. Laws, c. 239, § 2; 22 Del. Laws, c. 139; 22 Del. Laws, c. 366; 22 Del. Laws, c. 367; 22 Del. Laws, c. 368; 22 Del. Laws, c. 369; 22 Del. Laws, c. 411; 23 Del. Laws, c. 46; 23 Del. Laws, c. 47; 23 Del. Laws, c. 92, §§ 1, 14; 25 Del. Laws, c. 36; 25 Del. Laws, c. 37; 25 Del. Laws, c. 38; 25 Del. Laws, c. 39; 25 Del. Laws, c. 40; 26 Del. Laws, c. 37; 27 Del. Laws, c. 56; 27 Del. Laws, c. 101; Code 1915, § 1098; Code 1935, § 1258; 9 Del. C. 1953, § 8108; 70 Del. Laws, c. 39, § 1.;



§ 8109. Off-street parking facilities; exemptions

Any county, municipality or other political subdivision of this State, by resolution or ordinance duly passed and approved, may exempt from taxation and assessment for public purposes for a period up to 20 years, any structure above or under the ground which may hereafter be constructed and located within the county, municipality or other political subdivisions of this State and used by the public for the parking of automobiles off the street or highway. The exemption shall be limited to that portion of the structure exclusively used for or devoted to the parking of automobiles and vehicles of that nature.

9 Del. C. 1953, § 8109; 57 Del. Laws, c. 744; 65 Del. Laws, c. 132, § 1; 70 Del. Laws, c. 39, § 1.;



§ 8110. Civic organizations owning parkland

(a) As used in this section:

(1) The term "civic organization'' shall be defined as any nonprofit organization that is the owner of parkland, as defined herein, provided that:

a. The organization is not organized for profit or is qualified as an exempt organization under § 501(c) of the Internal Revenue Code of 1954 [26 U.S.C. § 501(c)], as amended;

b. No part of the net earnings of the organization inures to the benefit of any private shareholder or individual; and

c. Upon liquidation or dissolution of the organization, or abandonment by the organization, none of the assets of the organization nor benefits from its property will inure to the benefit of any person or organization except a community chest, fund, foundation, government, governmental agency, civic organization, maintenance corporation or other nonprofit organization.

(2) The term "parkland'' shall be defined as real property, including improvements erected thereon and fixtures attached thereto, used primarily for recreational purposes and dedicated as parkland, public open space, private open space or other public use on a recorded subdivision plan, or through valid and binding restrictive covenants, provided that:

a. The property is not used by the civic organization or by any other person so as to benefit any officer, trustee, director, shareholder, member, employee, contributor or bondholder of the organization or operator or any other person through the distribution of profits or the payment of excessive compensation;

b. The property is used for recreational purposes; and

c. The use of the property is open, without charge, to the public, or to members of the civic organization, or to the residents of the neighborhood, or to residents of the community or to residents of the subdivision in which the property is located, regardless of sex, race, creed, color or national origin.

(b) No parkland owned by a civic organization shall be liable to taxation and assessment for public purposes by any county or other political subdivision of the State or county.

(c) Any taxes heretofore levied by any county or other political subdivision of the State or county on any such parkland owned, at the time of said levy, by a civic organization are voidable and the counties and political subdivisions of the State shall remove said taxes from their records upon receipt of an application filed by the organization establishing its entitlement under this section.

(d) This section shall not affect any taxes levied on any such property at any time prior to its acquisition by the civic organization, and such taxes, and any penalty that may accrue thereon, shall remain a lien against the property in accordance with the provisions of this title.

66 Del. Laws, c. 420, § 1; 70 Del. Laws, c. 39, § 1.;



§ 8111. Proration of yearly taxes when property in Kent County is transferred to an exempt entity

(a) When real property in Kent County that is not exempt from taxes is transferred to an entity which is eligible for tax exemption pursuant to § 8105 or § 8106 of this title, tax is due and owing for the property for the tax year in which the transfer takes place, but only for the portion of the year, on a prorated basis, during which the property was owned by the nonexempt transferor. Proration is permitted only if the property is approved for exemption by the Kent County exemption application process. Proration pursuant to this section is permitted, notwithstanding the provisions of §§ 8313 and 8601 of this title.

(b) A proration under subsection (a) of this section is determined by dividing the total amount of property tax for the tax year in question by 365 and by multiplying the resulting number by the number of days in the tax year that the nonexempt transferor owned the property.

(c) If real property is transferred to an exempt transferee by a nonexempt transferor and the nonexempt transferor paid the taxes due for the property for the tax year of the transfer prior to the transfer, the nonexempt transferor may apply for a refund based on a proration pursuant to subsections (a) and (b) of this section of the taxes paid which are designated as county taxes, but not of the taxes paid which are designated as school taxes. If the refund application is approved, the county shall refund the proper amount to the nonexempt transferor.

75 Del. Laws, c. 21, § 1.;






Subchapter II Citizens Over 65 Years of Age

§ 8131. Definitions

As used in this subchapter:

(1) "Income'' means all income from whatever source derived including but not limited to, realized capital gains and, in their entirety, pension, annuity, retirement and social security benefits. For any tax year for which an exemption is claimed, "income'' shall be determined to be equal in amount to the income received during the calendar year ended immediately preceding October 1 of the pretax year;

(2) "Pretax year'' means the calendar year immediately preceding the "tax year'';

(3) "Resident'' means one legally domiciled within the State for a period of 3 years immediately preceding October of the pretax year. Mere seasonal or temporary residence within the State, of whatever duration, shall not constitute domicile within the State for the purposes of this subchapter. Absence from this State for a period of 12 months shall be prima facie evidence of abandonment of domicile in this State. The burden of establishing legal domicile within the State shall be upon the claimant;

(4) "Tax year'' means the calendar year in which the county real estate tax is due and payable.

9 Del. C. 1953, § 8131; 55 Del. Laws, c. 163, § 1; 55 Del. Laws, c. 232; 56 Del. Laws, c. 26, §§ 1, 2.;



§ 8132. Qualifications and amount of exemption

(a) Every person, a resident of this State of the age of 65 or more years, having an income not in excess of $3,000 per year and residing in a dwelling house owned by the person which is a constituent part of the person's real property, shall be entitled, on proper claim being made therefor, to exemption from taxation on such real property to an assessed valuation not exceeding $5,000 in the aggregate, except that:

(1) No such exemption shall be in addition to any other exemption to which said person may be entitled; and

(2) No such exemption shall be permitted where said person's spouse lives in said dwelling house and has an income in excess of $3,000 per year.

(b) Nothing in this subchapter shall be construed to apply to property taxes levied within and by a municipality.

(c) Nothing in this subchapter shall be construed to apply to ditch taxes and sewer taxes.

9 Del. C. 1953, § 8132; 55 Del. Laws, c. 163, § 1; 56 Del. Laws, c. 26, § 3; 57 Del. Laws, c. 70; 70 Del. Laws, c. 186, § 1.;



§ 8133. Application for exemption

(a) No exemption from taxation on the valuation of real property as provided in this subchapter shall be allowed except on written application therefor, which application shall be on a form prescribed by the governing bodies of the respective counties and provided for the use of the claimants under this subchapter by the governing body of the taxing district in which such claim is to be filed.

(b) An application for exemption under this subchapter shall be filed with the assessor of the taxing district by a date determined by the taxing district, which shall not be earlier than 45 days prior to the last date of the pre tax year; provided, however, that unless the income of the applicant has changed to exceed the $3,000 allowed, or unless the applicant no longer owns the dwelling which is a constituent part of the applicant's real property, or unless the applicant's spouse has income exceeding the $3,000 maximum, annual renewal shall not be required to qualify under this subchapter.

9 Del. C. 1953, § 8133; 55 Del. Laws, c. 163, § 1; 56 Del. Laws, c. 26, § 4; 60 Del. Laws, c. 430, § 1; 62 Del. Laws, c. 215, § 1; 69 Del. Laws, c. 13, § 3; 70 Del. Laws, c. 186, § 1.;



§ 8134. Contents of application

Every fact essential to support a claim for exemption under this subchapter shall exist on September 1 of the pretax year. Every application by a claimant therefor shall establish that the applicant was, on September 1 of the pretax year:

(1) A resident of this State for the period required;

(2) Of the age of 65 or more years;

(3) The owner of a dwelling house which is a constituent part of the real property for which such exemption is claimed;

(4) Residing in said dwelling house.

Such applicant shall also establish that his or her income for the yearly period as provided by this subchapter did not exceed $3,000, and that his or her spouse, if living in said dwelling house, does not have an income in excess of $3,000.

9 Del. C. 1953, § 8134; 55 Del. Laws, c. 163, § 1; 56 Del. Laws, c. 26, § 5; 70 Del. Laws, c. 186, § 1.;



§ 8135. Allowance of exemption

If an application is approved by the assessor, the assessor shall allow an exemption from taxation against the assessed valuation of the real property assessed to the claimant in the amount of the claim approved by the assessor.

9 Del. C. 1953, § 8135; 55 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8136. Continuance of exemption

Any assessor may, at any time, require the filing of a new application or such proof as the assessor shall deem necessary to establish the right of a claimant to continued exemption. A claimant shall inform the assessor of any change in the assessor's status or property which may affect the assessor's right to continuance of exemption.

9 Del. C. 1953, § 8136; 55 Del. Laws, c. 163; 56 Del. Laws, c. 26, § 6; 69 Del. Laws, c. 13, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8137. Tenants in common or joint tenants

(a) Where title to property on which an exemption is claimed is held by claimant and another or others, either as tenants in common or as joint tenants, claimant shall not be allowed an exemption against the claimant's interest in said property in excess of the assessed valuation of the claimant's proportionate share in said property, which proportionate share, for the purposes of this subchapter, shall be deemed to be equal to that of each of the other tenants, unless it is shown that the interests in question are not equal, in which event claimant's proportionate share shall be as shown.

(b) Nothing in this subchapter shall preclude more than 1 tenant, whether title be held in common or joint tenancy, from claiming exemption against the property so held, but no more than the equivalent of 1 full exemption in regard to such property shall be allowed in any year, and in any case in which the claimants cannot agree as to the apportionment thereof, the exemption shall be apportioned between or among them in proportion to their interest. Property held by husband and wife, as tenants by the entirety, shall be deemed wholly owned by each tenant, but not more than 1 exemption in regard to such property shall be allowed in any year.

(c) Right to claim exemption under this subchapter shall extend to property the title to which is held by a partnership to the extent of the claimant's interest as a partner therein, and by a guardian, trustee, committee, conservator or other fiduciary for any person who would otherwise be entitled to claim exemption under this subchapter, but not to property the title to which is held by a corporation.

9 Del. C. 1953, § 8137; 55 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8138. Rules and regulations

The Department of Finance of New Castle County or Board of Assessments for Kent County or Board of Assessments for Sussex County may promulgate such rules and regulations and prescribe such forms as they shall deem necessary to implement this subchapter. They may, in their discretion, eliminate the necessity for sworn application, in which event all declarations by the claimant shall be considered as if made under oath and the claimants, as to false declarations, shall be subject to the penalties as provided by law for perjury.

9 Del. C. 1953, § 8138; 55 Del. Laws, c. 163, § 1; 56 Del. Laws, c. 26, § 7.;



§ 8139. Oaths

Each assessor and collector and his or her duly designated assistants may take and administer the oath, where required, on any claim for exemption under this subchapter and no charge shall be made for the taking of any affidavit or the preparation of any form required by this subchapter.

9 Del. C. 1953, § 8139; 55 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8140. Appeals

An aggrieved taxpayer may appeal from the disposition of an exemption claim under this subchapter in the same manner as is provided for appeals from assessments generally.

9 Del. C. 1953, § 8140; 55 Del. Laws, c. 163, § 1.;



§ 8141. Exemption from property taxes on real estate in Kent County

The provisions of this chapter notwithstanding, the Kent County Levy Court shall by ordinance provide for the exemption of real property owned by citizens over age 65 from real estate taxes to such degree and in such manner as it determines will best promote the public welfare; provided, however, that any such ordinance adopted shall include language substantially similar to that of § 8133(b) of this title.

66 Del. Laws, c. 148, § 1; 69 Del. Laws, c. 13, § 2.;






Subchapter III Nonprofit Housing for the Elderly

§ 8151. Property subject to exemption

Land and improvements held by a church, religious society, charitable corporation, or nonprofit organization principally devoted to housing of elderly persons and not held for investment and which is constructed pursuant to the provisions of § 231 of the National Housing Act, as presently in effect and set forth in 12 U.S.C. § 1715v and which is regulated by the Federal Housing Commissioner pursuant to such section and pursuant to the applicable federal regulations presently in effect adopted by the Federal Housing Commissioner, shall not be liable to taxation and assessment for public purposes by any county or other political subdivision of this State; provided, however, that no less than 75% of the dwelling units in the property shall be rented and occupied at all times by elderly persons as defined in § 8152 of this title and the entire property shall be operated on a nonprofit basis.

9 Del. C. 1953, § 8151; 55 Del. Laws, c. 178.;



§ 8152. Definitions

As used in this subchapter, the term "elderly persons'' means persons who have attained their sixty-second birthday.

9 Del. C. 1953, § 8152; 55 Del. Laws, c. 178.;



§ 8153. Certification as tax exempt

No church, religious society, charitable corporation or nonprofit organization shall be entitled to the exemption granted by § 8151 of this title unless it is certified as tax exempt by this State for purposes of corporate franchise taxes and income taxes, and by the United States government for purposes of income taxes; such certification must be filed with the appropriate tax assessment office of the county and other political subdivision of this State in which the project is situate.

9 Del. C. 1953, § 8153; 55 Del. Laws, c. 178.;



§ 8154. Conditions for charitable exemptions; penalty for false statement or certification

No church, religious society, charitable corporation or other nonprofit organization shall be entitled to the exemption granted pursuant to this subchapter unless the following additional conditions are satisfied:

(1) An affidavit must be filed with the taxing authorities of the county and other political subdivisions by the president of the organization or the executive director or presiding authority of the organization, certifying that said organization is nonprofit and that the project for which exemption is sought is operated on a nonprofit basis and is principally devoted to housing for the elderly as defined in § 8152 of this title. The affidavit must further state the name and address of the officers of the organization, the purposes of the organization, and the basis for the authority of the officer to make and file such affidavit on behalf of the organization;

(2) A certified financial statement must be filed with the taxing authorities showing all income received by the organization from any source in connection with the project and all expenditures made to any person in connection with the project for which exemption is sought; the statement must be certified by a certified public accountant authorized and licensed to practice in this State. The statement must be filed on or before July 1 of each calendar year; a projected statement must be filed for the first year of operation;

(3) A certification must be filed with the taxing authorities of the county and other political subdivision by the authorized officials of the organization certifying, warranting and covenanting that the project for which exemption is sought will be operated on a nonprofit basis during its entire existence and that it will not be sold, transferred, or conveyed except to another nonprofit church, religious society, charitable corporation or nonprofit organization qualifying for exemption under this subchapter and will not be principally devoted to any purpose other than housing for elderly persons as defined in § 8152 of this title. This certification shall bind the organization filing it in perpetuity and shall be enforceable in law and at equity by the county and other political subdivision of this State in which the project is situate;

(4) Any person, officer or director acting on behalf of any church, religious society, charitable corporation or nonprofit organization filing a false statement or certification shall be fined not less than $1,000 nor more than $10,000 and/or be imprisoned for not more than 10 years.

9 Del. C. 1953, § 8154; 55 Del. Laws, c. 178.;



§ 8155. Assessed valuation; lien for taxes on termination of nonprofit use or ownership

(a) The county board of assessment and the assessment boards of other political subdivisions shall each year establish the assessed value of any property for which exemption is granted pursuant to this subchapter in the same manner as other properties which are taxable are assessed.

(b) In the event that a project granted exemption under this subchapter is ever operated on a profit-making basis or conveyed to a profit-making corporation, organization or other person, or is principally devoted to any purpose other than housing for the elderly as defined in § 8152 of this title, then and in that event, a tax lien shall attach to the land and improvements previously granted tax exemption, in the amount of the taxes which would have been due and owing the county and other political subdivision for all past years, including interest and penalties, if tax exemption had not been granted.

9 Del. C. 1953, § 8155; 55 Del. Laws, c. 178.;



§ 8156. Special assessments in lieu of taxes

Any church, religious society, charitable corporation or nonprofit organization granted a tax exemption pursuant to this subchapter, shall pay to the county and other political subdivision in which the project is situate, in lieu of taxes, a special assessment in an amount not less than 10% of the gross rentals derived from the project, less the cost of utilities and the cost of providing special social services to the elderly persons residing in the project. This sum shall be divided between the county and other political subdivisions having authority to levy ad valorem taxes on land and improvements in which the project is situate in proportion to their respective tax rates.

9 Del. C. 1953, § 8156; 55 Del. Laws, c. 178.;









CHAPTER 82. BOARDS OF ASSESSMENT

§ 8201. Board of Assessment for Kent County

31 Del. Laws, c. 14, § 2; Code 1935, § 1288; 9 Del. C. 1953, § 8202; 65 Del. Laws, c. 305, § 1; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 142, § 1, eff. Jan. 8, 2013.;



§ 8202. Vacancies

Code 1852, § 116; Code 1915, §§ 1101A, 1101B, 1104; 28 Del. Laws, c. 79, § 3; 29 Del. Laws, c. 72, § 3; 30 Del. Laws, c. 77, § 3; 31 Del. Laws, c. 14, § 3; Code 1935, §§ 1261, 1289, 1317; 9 Del. C. 1953, § 8204; repealed by 78 Del. Laws, c. 142, § 1, eff. Jan. 8, 2013.;



§ 8203. Salaries of members

Code 1852, § 2821; 21 Del. Laws, c. 27, § 6; 22 Del. Laws, c. 282, § 1; 23 Del. Laws, c. 48; 23 Del. Laws, c. 50, § 3; 27 Del. Laws, c. 55; Code 1915, §§ 1103-1103B; 28 Del. Laws, c. 79, § 5; 29 Del. Laws, c. 72, § 5; 30 Del. Laws, c. 77, § 5; 31 Del. Laws, c. 14, § 6; 37 Del. Laws, c. 103, § 1; 40 Del. Laws, c. 133; Code 1935, §§ 1262, 1292, 1318; 45 Del. Laws, c. 109, § 1; 45 Del. Laws, c. 126, §§ 1, 2; 46 Del. Laws, c. 173, § 1; 46 Del. Laws, c. 298, §§ 1, 2; 47 Del. Laws, c. 192, §§ 1, 2; 9 Del. C. 1953, § 8205; 49 Del. Laws, c. 290, § 2; 50 Del. Laws, c. 490, § 1; 52 Del. Laws, c. 174, § 6; 53 Del. Laws, c. 222, § 10; 54 Del. Laws, c. 23, § 10; 55 Del. Laws, c. 85, § 21; 57 Del. Laws, c. 692, § 2; 57 Del. Laws, c. 762, § 20; 66 Del. Laws, c. 338, § 1; repealed by 78 Del. Laws, c. 142, § 1, eff. Jan. 8, 2013.;



§ 8204. Expenses of members

Code 1915, §§ 1103A, 1103B; 28 Del. Laws, c. 79, § 5; 29 Del. Laws, c. 72, § 5; 29 Del. Laws, c. 73, § 3; 30 Del. Laws, c. 77, § 5; 31 Del. Laws, c. 14, § 6; 37 Del. Laws, c. 103, § 1; 40 Del. Laws, c. 133, § 1; Code 1935, §§ 1262, 1292, 1318; 45 Del. Laws, c. 126, §§ 1, 2; 9 Del. C. 1953, § 8206; 52 Del. Laws, c. 235; 53 Del. Laws, c. 222, § 12; repealed by 78 Del. Laws, c. 142, § 1, eff. Jan. 8, 2013.;



§ 8205. Disqualification for other offices

Code 1915, §§ 1101A, 1101B; 28 Del. Laws, c. 79, § 3; 29 Del. Laws, c. 72, § 3; 30 Del. Laws, c. 77, § 3; 31 Del. Laws, c. 14, § 3; Code 1935, §§ 1261, 1289, 1317; 9 Del. C. 1953, § 8207; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 142, § 1, eff. Jan. 8, 2013.;



§ 8206. Oath of office

Code 1852, § 179; Code 1915, §§ 1139-1139B; 28 Del. Laws, c. 79, § 27; 29 Del. Laws, c. 72, § 29; 30 Del. Laws, c. 77, § 27; 31 Del. Laws, c. 14, § 5; Code 1935, §§ 1284, 1291, 1337; 9 Del. C. 1953, § 8209; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 142, § 1, eff. Jan. 8, 2013.;



§ 8207. Removal from office; notice; hearing; appeal

Code 1915, §§ 1101A, 1101B; 28 Del. Laws, c. 79, § 3; 29 Del. Laws, c. 72, § 3; 30 Del. Laws, c. 77, § 3; 31 Del. Laws, c. 14, § 4; Code 1935, §§ 1261, 1290, 1317; 9 Del. C. 1953, § 8210; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 142, § 1, eff. Jan. 8, 2013.;



§ 8208. Employees

Code 1915, §§ 1123, 1123A; 28 Del. Laws, c. 79, § 16; 30 Del. Laws, c. 78, § 6; 31 Del. Laws, c. 14, § 13; 36 Del. Laws, c. 121, § 1; Code 1935, §§ 1270, 1298, 1325; 9 Del. C. 1953, § 8211; repealed by 78 Del. Laws, c. 142, § 1, eff. Jan. 8, 2013.;



§ 8209. Location of regular offices of boards; temporary offices

Repealed by 75 Del. Laws, c. 27, § 1, effective May 17, 2005.;



§ 8210. Books from which to ascertain ownership and description of real estate

Code 1915, § 1126A; 28 Del. Laws, c. 79, § 19; 29 Del. Laws, c. 72, § 20; 30 Del. Laws, c. 77, § 19; 30 Del. Laws, c. 78, § 7; Code 1935, § 1272; 46 Del. Laws, c. 299, § 1; 9 Del. C. 1953, § 8213; repealed by 78 Del. Laws, c. 142 § 1, eff. Jan. 8, 2013.;






CHAPTER 83. VALUATION AND ASSESSMENT OF PROPERTY

Subchapter I General Provisions

§ 8301. Annual assessment of all assessable property and persons

(a) The procedure in Kent County shall be as provided in Chapter 41 of this title.

(b) The procedure in New Castle County shall be as provided in Chapter 13 of this title.

(c) The procedure in Sussex County shall be as provided in Chapter 70 of this title.

Code 1852, §§ 186, 188; 13 Del. Laws, c. 394; 16 Del. Laws, c. 322; 19 Del. Laws, c. 26, § 27; 19 Del. Laws, c. 562, § 11; 19 Del. Laws, c. 566, § 1; 20 Del. Laws, c. 389, § 1; 21 Del. Laws, c. 29, §§ 1, 2; 23 Del. Laws, c. 49, § 4; Code 1915, §§ 1107-1109A; 28 Del. Laws, c. 79, §§ 9, 10; 29 Del. Laws, c. 72, §§ 9-11; 30 Del. Laws, c. 77, §§ 9, 10; 30 Del. Laws, c. 78, §§ 1-3; 31 Del. Laws, c. 14, § 16; 38 Del. Laws, c. 74, § 1; Code 1935, §§ 1263, 1264, 1266, 1301, 1302, 1319, 1320; 44 Del. Laws, c. 91, § 1; 9 Del. C. 1953, § 8301; 49 Del. Laws, c. 382; 55 Del. Laws, c. 85, §§ 22A, 22B; 56 Del. Laws, c. 103, § 10; 57 Del. Laws, c. 762, §§ 21A, 21B; 78 Del. Laws, c. 142, § 4.;



§ 8302. Revision and correction of assessments and valuations

(a) Each board of assessment or Department of Finance or Department of Land Use shall revise all valuations and assessments of assessable property in their counties, and lower or increase the assessments and valuations.

(b) Each board of assessment or Department of Finance or Department of Land Use may correct errors in assessment lists at any time.

(c) Revisions and corrections shall be subject to the notice requirements of this chapter when they result in an increased valuation.

24 Del. Laws, c. 57, §§ 1-6; 25 Del. Laws, c. 35; Code 1915, §§ 1109, 1109A, 1113, 1123, 1123A; 28 Del. Laws, c. 79, §§ 10, 16; 30 Del. Laws, c. 77, § 10; 30 Del. Laws, c. 78, §§ 3, 6; 31 Del. Laws, c. 14, §§ 14, 16; 36 Del. Laws, c. 121, § 1; Code 1935, §§ 1266, 1270, 1299, 1301, 1320, 1325; 9 Del. C. 1953, § 8302; 60 Del. Laws, c. 468, § 5; 71 Del. Laws, c. 401, § 91.;



§ 8303. Written statement listing property owners, value, type, etc

(a) Each board of assessment or Department of Finance or Department of Land Use shall make a written statement of their assessments, showing the names of the owners or last owners or reputed owners, if known, arranged alphabetically, and at least 3 consecutive letters of the last names thereof, the value of the property and the amount of each owner's assessment. Each board of assessment or Department of Finance or Department of Land Use shall distinguish between improved land and unimproved land, and in Sussex County shall state whether such unimproved land is timberland, swamp or marsh, and the number of acres of each. The name on such statement will be regarded as an aid to identify such property, but a mistake in the name of the owner, last known owner or reputed owner, or the absence of name, shall not affect the validity of the assessment of any tax based thereon.

(b) In the case of Kent County, the statements required by this section shall be according to hundreds.

Code 1852, § 163; 13 Del. Laws, c. 3, § 1; 17 Del. Laws, c. 22, § 1; Code 1915, §§ 1130-1130B; 28 Del. Laws, c. 79, § 21; 29 Del. Laws, c. 72, § 22; 30 Del. Laws, c. 77, § 21; 30 Del. Laws, c. 78, § 8; 31 Del. Laws, c. 14, § 10; 32 Del. Laws, c. 71, § 2; 33 Del. Laws, c. 78, § 1; 33 Del. Laws, c. 79, § 2; Code 1935, §§ 1277, 1296, 1331; 46 Del. Laws, c. 132, § 1; 9 Del. C. 1953, § 8304; 51 Del. Laws, c. 350; 55 Del. Laws, c. 11; 55 Del. Laws, c. 85, § 22C; 57 Del. Laws, c. 762, § 21C; 60 Del. Laws, c. 468, § 6; 71 Del. Laws, c. 401, § 91.;



§ 8304. Powers in conducting hearings; refusal to answer; penalty

(a) The respective county governing body may summon and compel the attendance of witnesses, examine such witnesses, and compel the production of such books and papers as are necessary, with respect to any assessable property. Each member of the respective county governing body may administer oaths or affirmations.

(b) Whoever fails, refuses or neglects to answer questions submitted by the respective county governing body or any member thereof, with respect to assessable property, or fails, neglects, or refuses to produce when required, such books and papers as are necessary with respect to assessable property, shall be fined not more than $100. Licensed real estate agents shall be privileged to refuse to answer any questions concerning the property of another of which such agent shall have the care, management or control, for sale or for rent, other than questions of ownership and location of such property.

Code 1915, §§ 1124A, 1124B; 28 Del. Laws, c. 79, § 17; 29 Del. Laws, c. 72, § 18; 30 Del. Laws, c. 77, § 17; 31 Del. Laws, c. 14, § 11; Code 1935, §§ 1271, 1297, 1326; 9 Del. C. 1953, § 8305; 70 Del. Laws, c. 186, § 1.;



§ 8305. Assessment of property of members of Board of Assessment

Repealed by 65 Del. Laws, c. 359, § 1, effective June 30, 1986.;



§ 8306. Standard of assessment; penalty

(a) All property subject to assessment shall be assessed at its true value in money.

(b) If any board of assessment, or any member thereof, knowingly and wilfully values or assesses any property upon any other standard than its true value in money, each of the members of the board participating therein shall be fined not more than $100.

Code 1852, § 170; Code 1915, §§ 1133-1133B; 28 Del. Laws, c. 79, § 23; 29 Del. Laws, c. 72, § 25; 30 Del. Laws, c. 77, § 23; 31 Del. Laws, c. 14, § 8; 32 Del. Laws, c. 69, § 3; Code 1935, §§ 1280, 1294, 1333; 9 Del. C. 1953, § 8307.;



§ 8307. Use of local assessment lists

(a) It shall be lawful for the board of assessment to enter into an agreement with the proper authorities of any city, town or municipality to inspect and copy any assessment made for local purposes. If in the opinion of a majority of the Board such local assessment assesses all property at its true value in money, then the board may adopt such local assessment as the assessment for county purposes.

(b) In making the capitation assessments, the boards are authorized to examine the assessment lists of towns, cities and school districts, and the books of registered voters of the preceding election, in order that no person may be omitted from the assessment lists.

Code 1915, §§ 1125A, 1133B; 28 Del. Laws, c. 79, § 18; 32 Del. Laws, c. 69, § 3; 30 Del. Laws, c. 77, § 18; 31 Del. Laws, c. 14, § 23; 32 Del. Laws, c. 69, § 3; 33 Del. Laws, c. 79, § 2; Code 1935, §§ 1280, 1308, 1319, 1327; 9 Del. C. 1953, § 8308.;



§ 8308. Abandoned leaseholds

Where land has been taken on ground rent, and afterwards deserted, so that the lessor cannot obtain the rent, the value of houses and lots shall be estimated without reference to the rent reserved.

Code 1852, § 162-A; Code 1915, § 1129; Code 1935, §§ 1276, 1311, 1330; 9 Del. C. 1953, § 8309.;



§ 8309. Assessment where owner unknown

If the board of assessment or Department of Finance or Department of Land Use cannot discover the owner of any property, it shall nevertheless value the same, and state that the owner is unknown.

Code 1852, § 164; Code 1915, §§ 1131, 1131B; 29 Del. Laws, c. 72, § 23; 30 Del. Laws, c. 77, § 22; 31 Del. Laws, c. 14, § 9; Code 1935, §§ 1278, 1295, 1332; 9 Del. C. 1953, § 8310; 55 Del. Laws, c. 85, § 22G; 60 Del. Laws, c. 468, § 7; 71 Del. Laws, c. 401, § 91.;



§ 8310. Public inspection of completed assessment

(a) Each board of assessment or Department of Finance or Department of Land Use shall complete the assessment each year by the date herein specified and, except as provided otherwise in this section, shall make such assessment public in the manner specified below:

(1) New Castle County, by March 1; assessments open for inspection in the office of the Board;

(2) Kent County, by April 1; assessment for each hundred to remain open thereafter for inspection at the office of the Board;

(3) Sussex County, by February 15; assessments open for inspection in the office of the Board.

(b) In Sussex County in the year of an annual assessment it shall not be necessary for the county governing body to make and post a copy of the assessment, except as to persons or property in respect of which a change has been made in the assessment since the previous year.

12 Del. Laws, c. 539, § 2; 16 Del. Laws, c. 320, § 2; 20 Del. Laws, c. 390; 23 Del. Laws, c. 49, § 2; Code 1915, §§ 1112-1112B; 28 Del. Laws, c. 79, § 12; 29 Del. Laws, c. 72, § 13; 30 Del. Laws, c. 77, § 12; 30 Del. Laws, c. 78, § 4; 31 Del. Laws, c. 14, § 19; 32 Del. Laws, c. 71, § 1; 33 Del. Laws, c. 79, § 2; Code 1935, §§ 1267, 1304, 1322; 44 Del. Laws, c. 90, § 1; 44 Del. Laws, c. 91, § 2; 9 Del. C. 1953, § 8311; 55 Del. Laws, c. 85, § 22G; 56 Del. Laws, c. 132; 57 Del. Laws, c. 39; 57 Del. Laws, c. 532; 60 Del. Laws, c. 468, § 8; 71 Del. Laws, c. 401, § 91; 78 Del. Laws, c. 142, § 5.;



§ 8311. Appeals and corrections upon completion of annual assessment

(a) The Board of Assessment for New Castle County or its representatives shall sit in its office, or some other public and convenient place in New Castle County, during each secular day from March 15 to April 30 of each year, to hear appeals and make additions, alterations or corrections to the assessment. Any person desiring to take an appeal shall prior to March 15 file written notice thereof with the Board on such forms as the Board may prescribe and make available upon request, setting forth the assessment or assessments appealed from, the name and address to which the Board shall mail notice of the time and place of hearing, and such other information as the Board may require. The Board shall notify each person who has filed an appeal of the time and place of hearing of said appeal by depositing such notice in the mail addressed to the person and address designated in the notice of appeal not later than the 5th day preceding the day designated in the notice of such hearing. Failure of the appealing party to appear at the time and place fixed by the Board shall constitute the abandonment of the appeal.

(b) The Board of Assessment Review for Kent County or its representatives shall sit in its offices during each secular day from April 1 through April 15, of each year to hear appeals and make additions, alterations or corrections to the assessment.

(c) The Board of Assessment for Sussex County or its representatives shall sit in its offices during each secular day from February 15 through March 1 of each year to hear appeals and make additions, alterations or corrections to the assessment.

24 Del. Laws, c. 57; Code 1915, §§ 1112A, 1112B, 1113; 28 Del. Laws, c. 79, § 12; 29 Del. Laws, c. 72, § 13; 30 Del. Laws, c. 77, § 12; 30 Del. Laws, c. 78, § 4; 31 Del. Laws, c. 14, § 19; 33 Del. Laws, c. 79, § 1; Code 1935, §§ 1267, 1304, 1322; 44 Del. Laws, c. 90, § 1; 44 Del. Laws, c. 91, § 2; 46 Del. Laws, c. 303, § 1; 9 Del. C. 1953, § 8312; 55 Del. Laws, c. 5, § 1; 55 Del. Laws, c. 85, § 22C; 57 Del. Laws, c. 531; 57 Del. Laws, c. 762, § 21E; 59 Del. Laws, c. 246, § 1; 78 Del. Laws, c. 142, § 6.;



§ 8312. Notice that assessment may be inspected; appeals; notice of decision; appeals to Superior Court

(a) Each board of assessment or Department of Finance or Department of Land Use shall publish notices of the places where the assessments may be inspected together with a notice of the time and place of the sittings to hear appeals and make additions or corrections in regard to the assessments. The notices published by each board of assessment or Department of Finance or Department of Land Use shall also state the time and place for filing written notices of appeal with each board of assessment or Department of Finance or Department of Land Use, as provided in § 8311(a) of this title. Such notice shall appear at least once a week for 2 weeks in at least 2 newspapers in the case of Kent and Sussex Counties and, in the case of New Castle County, in at least 2 newspapers, 1 of which is the newspaper with the highest general circulation published in New Castle County. Each board of assessment or Department of Finance or Department of Land Use may use such other means as will best bring such notice to the attention of the parties or taxables interested.

(b) Each board of assessment or Department of Finance or Department of Land Use shall sit and hear all appeals properly filed and shall permit the introduction of all relevant evidence, including the testimony of witnesses, presented by the appellant. Each board of assessment or Department of Finance or Department of Land Use shall make and keep a record of all evidence presented at such appeal proceedings. Each board of assessment or Department of Finance or Department of Land Use shall notify the appellant in writing, by registered mail, of its decision within 5 days of the date of its decision.

(c) Any person who, after properly filing an appeal before any board of assessment or Department of Finance or Department of Land Use, feels aggrieved by the decision of such body may, within 30 days by postmark date after receiving notice of its decision, appeal therefrom to the Superior Court of the county in which such person resides. The decision of each board of assessment or Department of Finance or Department of Land Use shall be prima facie correct and the burden of proof shall be on the appellant to show that such body acted contrary to law, fraudulently, arbitrarily or capriciously. The appellant shall be heard on the record and proceedings of each board of assessment or Department of Finance or Department of Land Use which shall be certified to the Court by such body within 15 days after service on such body of a notice of appeal. The Court may permit the appellant or each board of assessment or Department of Finance or Department of Land Use to present any new or different evidence pertinent to the matter. The Court may affirm, reverse or modify the decision of such body and the decision of the Court shall be final. The Court at its discretion may also remand the matter to the board to clarify issues of fact or to make findings consistent with the Court's decision.

24 Del. Laws, c. 57; Code 1915, §§ 1112A, 1112B, 1113; 28 Del. Laws, c. 79, § 12; 29 Del. Laws, c. 72, § 13; 30 Del. Laws, c. 77, § 12; 30 Del. Laws, c. 78, § 4; 31 Del. Laws, c. 14, § 19; Code 1935, §§ 1267, 1304, 1322; 44 Del. Laws, c. 90, § 1; 46 Del. Laws, c. 303, § 1; 9 Del. C. 1953, § 8313; 50 Del. Laws, c. 181, § 1; 55 Del. Laws, c. 5, § 2; 55 Del. Laws, c. 85, § 22G; 58 Del. Laws, c. 559, §§ 6, 7; 60 Del. Laws, c. 468, § 9; 67 Del. Laws, c. 209, § 1; 68 Del. Laws, c. 167, § 2; 71 Del. Laws, c. 401, § 91; 73 Del. Laws, c. 288, § 1.;



§ 8313. Taxables failing to appeal liable for tax as assessed

If any taxable fails or neglects to perfect his or her appeal to the Board of Assessment Review of New Castle County, Kent County or Sussex County he or she shall be liable for the tax for such year as shown by the assessment lists.

Code 1915, §§ 1112A, 1112B; 28 Del. Laws, c. 79, § 12; 29 Del. Laws, c. 72, § 13; 30 Del. Laws, c. 77, § 12; 30 Del. Laws, c. 78, § 4; 31 Del. Laws, c. 14, § 19; Code 1935, §§ 1267, 1304, 1322; 44 Del. Laws, c. 90, § 1; 9 Del. C. 1953, § 8314; 55 Del. Laws, c. 85, § 22H; 57 Del. Laws, c. 762, §§ 21F, 21G; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 142, §§ 7, 8.;



§ 8314. Report of total assessed valuation

(a) After the closing of the hearings, the settlement of all appeals, and the adjustment of the assessment lists, each board of assessment shall ascertain the total of the assessed valuation of its county and certify the same to the county governing body as a basis on which the governing body may estimate and fix the tax rate. In New Castle County, Kent County or Sussex County the Board of Assessment Review shall certify the total of the assessed valuation to the county government through the Department of Finance.

(b) The certification in Kent County shall be by May 1.

Code 1915, §§ 1112A, 1112B; 28 Del. Laws, c. 79, § 12; 29 Del. Laws, c. 72, § 13; 30 Del. Laws, c. 77, § 12; 30 Del. Laws, c. 78, § 4; 31 Del. Laws, c. 14, § 20; Code 1935, §§ 1267, 1305, 1322; 44 Del. Laws, c. 90, § 1; 45 Del. Laws, c. 125, § 2; 9 Del. C. 1953, § 8315; 55 Del. Laws, c. 85, §§ 22D, 22I; 57 Del. Laws, c. 762, § 21H; 78 Del. Laws, c. 142, § 9.;



§ 8315. Duplicate assessments

(a) Each board of assessment or Department of Finance or Department of Land Use shall, in each year, prepare and furnish duplicates of all assessments and alterations and corrections thereof by it in its books.

(b) Such duplicates shall be furnished in Kent County by June 1.

24 Del. Laws, c. 58; Code 1915, §§ 1123, 1123A; 28 Del. Laws, c. 79, § 16; 29 Del. Laws, c. 72, § 17; 30 Del. Laws, c. 78, § 6; 31 Del. Laws, c. 14, § 14; Code 1935, §§ 1270, 1299; 9 Del. C. 1953, § 8316; 55 Del. Laws, c. 85, § 22E; 57 Del. Laws, c. 762, § 21J; 60 Del. Laws, c. 468, § 10; 71 Del. Laws, c. 401, § 91.;



§ 8316. Assessment lists not to be altered by county governing body

The county governing body shall have no jurisdiction over, or supervision over, the assessment lists, nor shall it have power to change, alter or amend the same. The county governing body shall make no allowance to any person or corporation for or on account of any error in the assessment lists, or excessive assessment, but the assessment lists, as they shall be certified by the board of assessment of the counties, shall be deemed to be correct by the county governing body and shall be considered by it as final and conclusive.

Code 1852, § 79; Code 1915, §§ 1063A, 1067; 28 Del. Laws, c. 76, § 12; 31 Del. Laws, c. 13, § 15; Code 1935, § 1232; 9 Del. C. 1953, § 8317.;



§ 8317. Personal inspection of property to adjust valuation; notice of change

The board of assessment, or any member thereof, may personally inspect each tract, or parcel of real estate, and shall report in writing to the board its or that board member's opinion as to its value. If it shall appear that any property as returned by the owner or as listed on the books is not sufficiently valued, the board of assessment shall give notice thereof to the owner or person making such return and valuation, and shall fix a day, not less than 10 days after the date of the notice, for a hearing and determination. The powers granted in this section may be exercised by the Department of Finance in Sussex County, the Department of Finance in Kent County and the Department of Land Use in New Castle County.

Code 1852, § 158; Code 1915, §§ 1124-1124B; 28 Del. Laws, c. 79, § 17; 29 Del. Laws, c. 72, § 18; 30 Del. Laws, c. 77, § 17; 31 Del. Laws, c. 14, § 23; Code 1935, §§ 1271, 1308, 1326; 9 Del. C. 1953, § 8318; 55 Del. Laws, c. 85, § 22K; 57 Del. Laws, c. 762, § 21K; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 92; 78 Del. Laws, c. 142, § 10.;



§ 8318. Adjustment of assessment inequalities between districts

If any taxable shall make complaint to a board of assessment that the real estate in any election or representative district, as compared with other such districts, is not assessed in a fair and equitable manner, the board, or some member thereof, shall visit personally the district, and inspect personally the properties, the assessment of which is complained of, thereby to equalize and make perfect the assessments.

Code 1915, § 1124A; 28 Del. Laws, c. 79, § 17; 30 Del. Laws, c. 77, § 17; 31 Del. Laws, c. 14, § 23; 33 Del. Laws, c. 79, § 2; Code 1935, §§ 1308, 1326; 9 Del. C. 1953, § 8319.;



§ 8319. Reports from those owning or controlling assessable property; procedure; failure to report; penalty

(a) Each board of assessment may notify in writing any person who owns property liable to assessment, and every person having the care, management or control of real property liable to assessment, to deliver to the board within 30 days after such notice a particular account of the real property owned by him or her, and of property which is in his or her care, management or control, together with the correct name of such owner and his or her place of residence, with the parcels of real estate separated and identified and such other information as may be required by the board. Such return by the owner or agent in respect to real estate shall be made in the same manner in every year if required by the board. Accompanying such written notices shall be a form of schedule for the making of proper returns.

(b) Each board shall have full power and authority to compel any other or further return as occasion may require for the purpose of making additions, corrections or alterations to the assessment lists.

(c) Whoever fails to render an account, as required, within 10 days after the time limited for the making of his or her return, shall be fined not more than $100.

(d) The board may stay a prosecution for any violation of this section, upon the making and filing of a proper return and the payment of a sum of money not exceeding $10 for the use of the county by the person liable, to be fixed by the board, and the costs of prosecution, if any. A copy of this section shall accompany all written notices under this section.

(e) The forms and schedules for the return of taxable property, provided for herein, shall have appended thereto a form of certificate to be signed by the person making the return, or in case of a firm, association of persons, or corporation, by a member of such firm or association of persons, or by an officer of the corporation duly authorized so to act, that the return as made is a true, full and complete list of all real property liable to assessment and taxation and that the return fairly and truly describes the property and truly represents its true condition. The fact that an individual's name is signed on a certification attached to a corporate report shall be prima facie evidence that such individual is authorized to certify the report on behalf of the corporation; however, the official title or position of the individual signing the corporate report shall be designated.

(f) Nothing in this section shall be construed to apply to a licensed real estate agent having the care, management or control of, for sale or for rent, property of another in respect to such property.

30 Del. Laws, c. 77, § 13; 30 Del. Laws, c. 78, § 5; 31 Del. Laws, c. 14, § 21; 33 Del. Laws, c. 79, § 1; Code 1915, §§ 1113A, 1113B; 28 Del. Laws, c. 79, § 13; 29 Del. Laws, c. 72, § 14; Code 1935, §§ 1268, 1306, 1323; 41 Del. Laws, c. 117, § 1; 42 Del. Laws, c. 109, § 1; 9 Del. C. 1953, § 8320; 51 Del. Laws, c. 100; 70 Del. Laws, c. 186, § 1.;



§ 8320. Information to be supplied by building inspectors in New Castle County

The Building Inspector of the City of Wilmington and the building inspector or other officer authorized by law to issue permits for new buildings or for repairs or additions to old buildings, in any other city or town of New Castle County, shall report to the Department of Land Use on blanks to be furnished by the Department, every permit issued by the inspector respectively, for the erection of a new building or buildings, or the repair, alteration or improvement of old buildings, specifying the estimated cost of the proposed new building, or the repair, alteration or improvement of the old building.

Code 1915, § 1128B; 29 Del. Laws, c. 72, § 21; Code 1935, § 1274; 9 Del. C. 1953, § 8321; 55 Del. Laws, c. 85, § 22F; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 93.;



§ 8321. Notice of increase in assessment or new assessment

Whenever a board of assessment or Department of Finance or Department of Land Use shall propose to alter or change any assessment by increasing the same, or make a new assessment other than a general or annual assessment, it shall, before such alteration, change or new assessment is made, give 10 days' notice in writing to the owner of the property affected thereby, and if such owner cannot be found within the county by reasonable inquiry, then to the person in possession of the property, or to the person in whose custody the same may be, or if it be land, and no one shall be in the apparent occupancy thereof, then such notice shall be posted on the land.

Code 1915, §§ 1109, 1109A; 28 Del. Laws, c. 79, § 10; 30 Del. Laws, c. 77, § 10; 30 Del. Laws, c. 78, § 3; 31 Del. Laws, c. 14, § 17; Code 1935, §§ 1266, 1303, 1321; 9 Del. C. 1953, § 8322; 55 Del. Laws, c. 85, § 22G; 71 Del. Laws, c. 401, § 91.;



§ 8322. Discovery of unassessed property

Each board of assessment or Department of Finance of Sussex County or Kent County or Department of Land Use of New Castle County shall take proceedings for the discovery of all unassessed real estate.

Code 1915, §§ 1109, 1109A; 28 Del. Laws, c. 79, § 10; 29 Del. Laws, c. 72, § 11; 30 Del. Laws, c. 77, § 10; 30 Del. Laws, c. 78, § 3; 31 Del. Laws, c. 14, § 16; Code 1935, §§ 1266, 1301, 1320; 9 Del. C. 1953, § 8323; 55 Del. Laws, c. 85, § 22G; 57 Del. Laws, c. 762, § 21L; 71 Del. Laws, c. 401, § 94; 78 Del. Laws, c. 142, § 11.;



§ 8323. False returns; perjury

If any person making oath, affirmation or affidavit required under the provisions of this chapter swears or affirms falsely, that person shall be guilty of perjury.

16 Del. Laws, c. 320, § 8; Code 1915, §§ 1122-1122B; 28 Del. Laws, c. 79, § 15; 29 Del. Laws, c. 72, § 16; 30 Del. Laws, c. 77, § 15; 31 Del. Laws, c. 14, § 22; Code 1935, §§ 1269, 1307, 1324; 9 Del. C. 1953, § 8324; 70 Del. Laws, c. 186, § 1.;



§ 8324. Notices to be by mail

Any notice required to be given under the provisions of this chapter may be sent by mail, and when any such notice is sent, the day of the mailing thereof shall be deemed and taken to be the day of the giving of such notice.

Code 1915, §§ 1144A, 1144B; 28 Del. Laws, c. 79, § 30; 29 Del. Laws, c. 72, § 34; 30 Del. Laws, c. 77, § 30; 31 Del. Laws, c. 14, § 15; Code 1935, §§ 1286, 1300, 1339; 9 Del. C. 1953, § 8325.;



§ 8325. Report of those liable for capitation tax

Each board of assessment shall ascertain and report to the county government the names of all persons liable to capitation tax, the report to the county government being made at the same time that the report of the total valuation and assessment is made. In New Castle County, the Department of Land Use shall ascertain and report to County Council the number of persons liable to capitation tax. In Sussex County and Kent County, the Department of Finance shall ascertain and report to the county government the number of persons liable to capitation tax.

Code 1915, § 1112A; 28 Del. Laws, c. 79, § 12; 30 Del. Laws, c. 77, § 12; 30 Del. Laws, c. 79, § 1; 31 Del. Laws, c. 14, § 20; Code 1935, §§ 1267, 1305, 1322; 44 Del. Laws, c. 90, § 1; 9 Del. C. 1953, § 8326; 55 Del. Laws, c. 85, § 22L; 57 Del. Laws, c. 762, § 21M; 71 Del. Laws, c. 401, § 95; 78 Del. Laws, c. 142, § 12.;



§ 8326. Penalty

Whoever fails to comply with this chapter, shall, if no other penalty is prescribed, be fined $100, or imprisoned not more than 1 year, or both.

Code 1915, § 1130C; 30 Del. Laws, c. 78, § 8; Code 1935, § 1279; 9 Del. C. 1953, § 8327.;



§ 8327. Construction

In the construction of this chapter, the powers and duties assigned solely to boards of assessment shall not be applicable to New Castle County, Kent County and Sussex County. All other provisions of this chapter from which New Castle County, Kent County and Sussex County are not specifically excluded shall be applicable to New Castle County, Kent County and Sussex County.

9 Del. C. 1953, § 8328; 57 Del. Laws, c. 762, § 21N; 78 Del. Laws, c. 142, § 13.;



§ 8328. Purpose

It is declared that it is in the public interest to:

(1) Encourage the preservation of farm land in order to maintain a readily available source of food and farm products close to the metropolitan areas of the State, to conserve the State's natural resources and to provide for the welfare and happiness of the inhabitants of the State;

(2) Prevent the forced conversion of farm land and forest land to more intensive uses as a result of economic pressures caused by the assessment thereof for purposes of property taxation at values incompatible with their preservation as such farm land and forest land; and

(3) That the necessity of the enactment of the provisions of this section is a matter of legislative determination.

9 Del. C. 1953, § 8330; 56 Del. Laws, c. 373, § 1.;



§ 8329. Valuation of agricultural, horticultural and forest land use

For general property tax purposes including school tax purposes, the value of land which is actively devoted to agricultural, horticultural or forest use and which has been so devoted for at least the 2 successive years immediately preceding the tax year in issue, shall, on application of the owner, and approval thereof as provided in this section, be that value which such lands have for agricultural, horticultural or forest use; provided, that in the case of school taxes where such land is located in a public school district situated in 2 counties, the value of such land shall be that value arrived at by multiplying the value determined hereunder by the lower of the 2 general percentage rates of assessment in force in such counties for the tax year in issue.

9 Del. C. 1953, § 8330A; 56 Del. Laws, c. 373, § 1; 59 Del. Laws, c. 313, § 1; 59 Del. Laws, c. 467, § 1; 64 Del. Laws, c. 127, § 1; 64 Del. Laws, c. 267, § 1.;



§ 8330. Agricultural use land

Land shall be deemed to be in agricultural use when devoted to the production for sale of plants and animals useful to man, including but not limited to: forages and sod crops; grains and feed crops; dairy animals and dairy products; poultry and poultry products; livestock, including beef cattle, sheep, swine, horses, ponies, mules or goats, including the breeding and grazing of any or all of such animals; bees and apiary products; fur animals; trees and forest products; or when devoted to and meeting the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government.

9 Del. C. 1953, § 8330B; 56 Del. Laws, c. 373, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8331. Horticultural use land

Land shall be deemed to be in horticultural use when devoted to the production for sale of fruits of all kinds, including grapes, nuts and berries; vegetables; nursery, floral, ornamental and greenhouse products; or when devoted to and meeting the requirements and qualifications for payments or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government.

9 Del. C. 1953, § 8330C; 56 Del. Laws, c. 373, § 1.;



§ 8332. Forest use land

Land shall be deemed to be in forest use when devoted to tree growth in such quantity and so spaced and maintained as to constitute in the opinion of the State Forester a forest area.

9 Del. C. 1953, § 8330D; 56 Del. Laws, c. 373, § 1.;



§ 8333. Criteria for land use

Land shall be deemed to be actively devoted to agricultural, horticultural or forestry use when:

(1) Not less than 10 acres are in such use, and the gross sales of agricultural, horticultural or forestry products produced thereon together with any agricultural program payments and sales of commodities received under government entitlement programs have averaged at least $1,000 per year within a 2-year period of time immediately preceding the tax year in issue, or there is clear evidence of anticipated yearly gross sales and such payments amounting to at least $1,000 per year, within a 2-year period of time; or

(2) Less than 10 acres are in such use and the gross sales of agricultural, horticultural or forestry products produced thereon together with any agricultural program payments and sales of commodities received under government entitlement programs shall have averaged at least $10,000 per year within a 2-year period of time immediately preceding the tax year in issue, or there is clear evidence of anticipated yearly gross sales and such payments amounting to at least $10,000 per year within a 2-year period of time. In computing such anticipated yearly gross sales for land under 10 acres in such use, the maximum amount computed from future sales of forestry products shall be not more than $2,000 annually.

In applying these criteria, and in determining whether the minimum acreage requirements are met, all contiguous parcels of land held by identical owners in identical proportions of ownership and in identical legal form of title, shall be considered as a single unit.

9 Del. C. 1953, § 8331; 56 Del. Laws, c. 373, § 1; 64 Del. Laws, c. 127, § 2; 64 Del. Laws, c. 267, § 2; 65 Del. Laws, c. 65, § 1; 70 Del. Laws, c. 286, § 1.;



§ 8334. Eligibility for valuation under §§ 8330-8337

Land which is actively devoted to agricultural, horticultural or forest use shall be eligible for valuation, assessment and taxation as provided in this section when it meets the following qualifications:

(1) It has been so devoted for at least the 2 successive years immediately preceding the tax year for which valuation under this section is requested;

(2) The area of such land:

(a) Is not less than 10 acres in such use, and the gross sales of agricultural, horticultural or forestry products produced thereon together with any agricultural program payments and sales of commodities received under government entitlement programs have averaged at least $1,000 per year within a 2-year period of time immediately preceding the tax year in issue, or there is clear evidence of anticipated yearly gross sales and such payments amounting to at least $1,000 per year, within a 2-year period of time; or

(b) Is less than 10 acres in such use and the gross sales of agricultural, horticultural or forestry products produced thereon together with any agricultural program payments and sales of commodities received under government entitlement programs shall have averaged at least $10,000 per year within a 2-year period of time immediately preceding the tax year in issue, or there is clear evidence of anticipated yearly gross sales and such payments amounting to at least $10,000 per year within a 2-year period of time. In computing such anticipated yearly gross sales for land under 10 acres in such use, the maximum amount computed from future sales of forestry products shall not be more than $2,000 annually.

In applying these criteria, and in determining whether the minimum acreage requirements are met, all contiguous parcels of land held by identical owners in identical proportions of ownership and in identical legal form of title, shall be considered as a single unit.

(3) Application by the owner of such land for valuation under this section is submitted on or before February 1 of the year immediately preceding the tax year to the assessor of the taxing district in which such land is situated on the form prescribed by the State Farmland Evaluation Advisory Committee together with evidence in writing of the required sales, payments and anticipated sales and payments.

9 Del. C. 1953, § 8331A; 56 Del. Laws, c. 373, § 1; 64 Del. Laws, c. 127, §§ 3, 4; 64 Del. Laws, c. 267, § 3; 65 Del. Laws, c. 65, § 2; 70 Del. Laws, c. 286, § 2.;



§ 8335. Assessment procedures

(a) The assessor in valuing land which qualifies as land actively devoted to agricultural, horticultural or forestry use under the tests prescribed by this section, and as to which the owner thereof has made timely application for valuation, assessment and taxation under this section for the tax year in issue, shall consider only those indicia of value of such land as established by the State Farmland Evaluation Advisory Committee.

(b) In determining the total area of land actively devoted to agricultural, horticultural or forest use there shall be included the area of all land under barns, sheds, silos, cribs, greenhouses and like structures, lakes, dams, ponds, streams, irrigation ditches and like facilities, but land under, and such additional land as may be actually used in connection with the farmhouse, shall be excluded in determining such total area.

(c) All structures which are located on land in agricultural, horticultural or forest use and the farmhouse and the land on which the farmhouse is located, together with the additional land used in connection therewith, shall be valued, assessed and taxed by the same standards, methods and procedures as other taxable structures and other land in the taxing district.

(d) When land in agricultural use and being valued, assessed and taxed under the provisions of this chapter, is applied to a use other than agriculture, it shall be subject to additional taxes, hereinafter referred to as roll-back taxes, in an amount equal to the difference, if any, between the taxes paid or payable on the basis of the valuation and the assessment authorized hereunder and the taxes that would have been paid or payable had the land been valued, assessed and taxed as other land in the taxing district, in the current tax year immediately preceding, in which the land was valued, assessed and taxed hereunder.

(1) If in the tax year in which a change in use of land occurs the land was not valued, assessed and taxed under this chapter, then such land shall be subject to roll-back taxes in the following manner. If the change of the use of land occurs prior to January 1, 1996, then such land shall be subject to roll-back taxes for the 5 tax years immediately preceding in which the land was valued, assessed and taxed hereunder. If the change in use of land occurs between January 1, 1996, and December 31, 1996, then such land shall be subject to roll-back taxes for the 6 tax years immediately preceding in which the land was valued, assessed and taxed hereunder. If the change in use of land occurs between January 1, 1997, and December 31, 1997, then such land shall be subject to roll-back taxes for the 7 tax years immediately preceding in which the land was valued, assessed and taxed hereunder. If the change in use of land occurs between January 1, 1998, and December 31, 1998, then such land will be subject to roll-back taxes for the 8 tax years immediately preceding in which the land was valued, assessed and taxed hereunder. If the change in use of land occurs between January 1, 1999, and December 31, 1999, then such land shall be subject to roll-back taxes for the 9 tax years immediately preceding in which the land was valued, assessed and taxed hereunder. If the change in use of land occurs on January 1, 2000, or thereafter, then such land shall be subject to roll-back taxes for the 10 tax years immediately preceding in which the land was valued, assessed and taxed hereunder.

(2) In determining the amounts of the roll-back taxes chargeable on land which has undergone a change in use, the assessor shall for each of the roll-back tax years involved, ascertain:

a. The full and fair value of such land under the valuation standard applicable to other land in the taxing district;

b. The amount of the additional assessment on the land for the particular tax year by deducting the amount of the actual assessment on the land for that year from the amount of the land assessment determined by the assessing authority; and

c. The amount of the roll-back tax for that tax year by multiplying the amount of the additional assessment determined under paragraph (d)(2)b. of this section by the general property tax rate of the taxing district applicable for that tax year.

(3) Roll-back taxes as provided herein shall become payable when the land is applied to a use other than agricultural, horticultural or forestry. The terms "applied to a use other than agriculture'' and "change in use'' for purposes of this subsection shall include any of the following:

a. The actual use of the land for an activity other than agricultural, horticultural or forestry;

b. The rezoning of the land to a nonagricultural category;

c. The approval of a site plan or issuance of a certificate of occupancy which allows for a nonagricultural usage; and

d. The loss of eligibility for valuation under §§ 8330-8337 of this title.

(4) Notwithstanding anything in this chapter to the contrary, whenever land in agricultural use is applied to a use other than agriculture, and such land is but a portion of a larger tract of land, the remainder of which continues in agricultural use, roll-back taxes as provided herein shall become payable only with respect to the portion of the land which is applied to a use other than agricultural, and the remainder of the land which continues in agricultural use shall remain eligible for valuation under §§ 8330-8337 of this title, provided the criteria for land use set forth under § 8333 of this title continue to be satisfied. The owner of the land which continues in agricultural use shall not be required to apply for eligibility for valuation, and the burden for establishing ineligibility shall rest with the assessing authority.

(5) Roll-back taxes hereunder shall be paid within 90 days of their due date, and payment thereafter shall include a penalty of 6 percent of the amount due for the first month thereafter, and 1 percent of the amount due for each consecutive month until payment is made. The amount due for roll-back tax shall become a lien on the land which was subject to a change in use or applied to a use other than agriculture as of the due date. The school tax component of the roll-back tax shall be paid to the respective school districts which established the tax rates applicable to the lands through a payment first to the appropriate county receiver of taxes, treasurer or director of finance, who collects school taxes. The balance of the roll-back tax shall, when collected by the appropriate county receiver of taxes, treasurer or director of finance, be paid to the Delaware Agricultural Lands Preservation Foundation; provided, however, that 7 1/2 percent of such balance shall be withheld and paid to the county as a charge for administration. For purposes of this paragraph, the due date shall be the earlier of the date following conversion under paragraph (d)(3) of this section which is established by the respective counties for annual taxes or the date indicated by the county in any special billing for roll-back taxes.

(6) When land in agricultural use and being valued, assessed and taxed under the provisions of this chapter, is acquired for public use by State agencies, whether by condemnation, gift or purchase, and is then applied to a use other than agriculture, that portion of the land which is applied to such other use shall be subject to a payment by the agency in lieu of roll-back taxes, to be paid to the Delaware Agricultural Lands Preservation Foundation. The amount of this payment in lieu shall be determined as if it were the roll-back tax chargeable under this section for the tax year in which the land was acquired by the agency, or the tax year in which the land is applied to such other use, whichever is greater, after first deducting the school tax component of the roll-back tax chargeable for that year. This payment shall be made directly by the agency to the Foundation, after obtaining the assessment information from the appropriate county receiver of taxes, treasurer or director of finance, and shall not be subject to any charge for administration by the county. In all other respects, the land so acquired for such public use shall not be assessed or charged for roll-back or other property taxes by any county, school district or other political subdivision.

9 Del. C. 1953, § 8331B; 56 Del. Laws, c. 373, § 1; 59 Del. Laws, c. 80, § 1; 64 Del. Laws, c. 127, §§ 6, 7; 68 Del. Laws, c. 371, §§ 1, 2; 69 Del. Laws, c. 241, § 1; 70 Del. Laws, c. 42, § 1; 72 Del. Laws, c. 90, § 1.;



§ 8336. Annual review

(a) Eligibility of land for valuation, assessment and taxation under this section shall be determined for each tax year separately. Application shall be submitted by the owner to the assessor of the taxing district in which such land is situated on or before February 1 of the year immediately preceding the tax year for which such valuation, assessment and taxation are sought; provided however, that unless the eligibility of land under this section changes, those applications which have met the provisions to qualify under this chapter shall be automatically renewed without the owner having to apply annually. With respect to new applications, eligibility of the land for valuation, assessment and taxation under this section shall be conditioned upon advance execution by the landowner of a certification, in recordable form, as provided by the Delaware Agricultural Lands Preservation Foundation, which certification indicates that a roll-back tax is due and payable to the school districts and the Foundation under the provisions of § 8335(d) of this title at such time that the land is subjected to a change in use or applied to a use other than agricultural, horticultural or forestry, as such terms are defined, and that a failure to pay the roll-back tax when due results in the imposition of a lien on the land for nonpayment.

(b)(1) If the eligibility of land under this section changes the owner shall on or before February 1, of the following year in which the eligibility of the land changes, notify the assessing authority in the taxing district, in writing, of the change in land use.

(2) Any owner who fails to properly notify the assessing authority in the tax district of the change in land use shall be assessed a penalty for such failure in an amount of 20% of the rollback taxes recoverable against the property, which penalty shall be collected by the taxing district.

9 Del. C. 1953, § 8331C; 56 Del. Laws, c. 373, § 1; 60 Del. Laws, c. 105, § 1; 64 Del. Laws, c. 127, § 5; 68 Del. Laws, c. 371, § 3; 70 Del. Laws, c. 287, § 1.;



§ 8337. State Farmland Evaluation Advisory Committee

(a) There is created a State Farmland Evaluation Advisory Committee, consisting of 3 members. One member shall be the Dean of the College of Agricultural Sciences of the University of Delaware; 1 member shall be appointed by the Governor from a list of 3 eligible citizens, which list shall be supplied the Governor by the Executive Committee of the Delaware State Grange; and 1 member shall be appointed by the Governor from a list of 3 eligible citizens, which list shall be supplied the Governor by the Executive Committee of the Delaware Farm Bureau. No more than 2 members of the Committee shall be of the same political party. Each member shall be a citizen of this State and shall be appointed for a term of 3 years beginning on the 1st day of July in the year of appointment. Vacancies for any cause other than the expiration of term shall be filled by the Governor for the unexpired term.

(b) The Committee shall meet from time to time on the call of the Dean of the College of Agricultural Sciences and annually determine and publish a range of values for each of the several classifications of land in agricultural, horticultural or forest use in the various areas of the State. The primary objective of the Committee shall be the determination of the ranges in fair value of such land based upon its productive capabilities when devoted to agricultural, horticultural or forest uses. In making these annual determinations of value, the Committee shall consider available evidence of agricultural, horticultural or forest capability derived from the soil survey and such other evidence of value of land devoted exclusively to agricultural, horticultural or forest uses as it may in its judgment deem pertinent. On or before February 1 of each year, the Committee shall make these ranges of fair value available to the assessing authority in each of the taxing districts in which land in agricultural, horticultural and forest use is located. The Committee shall review at least every 2 years the formula, method or system being utilized to determine the ranges of fair values for agricultural, horticultural and forestry land and make such changes and revisions as are required to insure that the objectives of this section are met. The formula used by the Committee shall be based on not less than the preceding 20 years of land values.

9 Del. C. 1953, § 8331D; 56 Del. Laws, c. 373, § 1; 64 Del. Laws, c. 127, § 8; 70 Del. Laws, c. 586, § 1.;



§ 8338. Supplemental assessments permitted quarterly

In addition to the annual assessment provided for in §§ 1308 and 8301 of this title, each Board of Assessment of Kent and Sussex Counties and the Department of Land Use of New Castle County may, at its option, prepare quarterly supplemental assessment rolls for the purpose of:

(1) Adding property not included on the last assessment; or

(2) Increasing the assessed value of property which was included on the last assessment.

The supplemental assessment roll may be used to correct errors on the prior assessment rolls and to remove or modify any exemption from taxation applicable to property in the county.

9 Del. C. 1953, § 8332; 56 Del. Laws, c. 457, § 1; 71 Del. Laws, c. 401, § 96.;



§ 8339. Certification of supplemental assessment roll

(a) In New Castle County such supplemental assessment rolls shall be prepared quarterly during each fiscal year. The first such assessment roll shall be certified to the government of New Castle County on July 1 of each year, the second on October 1 of each year, the third on January 1 of each year and the fourth on April 1 of each year.

(b) In Kent County such supplemental assessment rolls shall be prepared quarterly in each fiscal year. The first such supplemental assessment roll shall be certified to the government of Kent County on June 1 of each year; the second on September 1 of each year; the third on December 1 of each year; and the fourth on March 1 of each year.

(c) In Sussex County such supplemental assessment rolls shall be prepared quarterly in each fiscal year. The first such supplemental assessment roll shall be certified to the government of Sussex County on May 1 of each year; the second on August 1 of each year; the third on November 1 of each year; and the fourth on February 1 of each year.

9 Del. C. 1953, § 8333; 56 Del. Laws, c. 457, § 1.;



§ 8340. Levy of tax and creation of a lien based on the supplemental assessment roll

On the date of certification of a supplemental tax roll to the respective county government:

(1) The property owners listed thereon shall be liable to pay taxes equal to the assessed value of the property multiplied by the tax rates for the then current fiscal year applicable to the property, reduced by 25% where the property is listed on the second supplemental assessment roll; by 50% where the property is listed on the third supplemental assessment roll; and by 75% where the property is listed on the fourth supplemental assessment roll; and

(2) The amount of such tax shall be and remain a lien on such property, together with any penalties which might thereafter accrue, until such taxes and penalties are paid in full.

Such tax rates shall include, without limitation, the tax rate imposed by any school boards for districts in which the property is located.

9 Del. C. 1953, § 8334; 56 Del. Laws, c. 457, § 1.;



§ 8341. Retroactive taxation prohibited

In no case shall the supplemental assessment procedure be employed to impose taxes retroactively.

9 Del. C. 1953, § 8335; 56 Del. Laws, c. 457, § 1.;



§ 8342. Notice required under supplemental assessment procedure

(a) Whenever the board of assessment or department of finance places a property on a supplemental assessment roll, it shall deposit notice thereof in the regular mail addressed to the owner of the property affected thereby at the address shown on the assessment rolls, or if the address of such owner does not appear on the assessment roll, then to the person occupying the property, or if there is no apparent occupant such notice shall be posted on the land. Such notice shall be given no later than the date on which the supplemental assessment roll on which the property appears is certified to the respective county government.

(b) Each board of assessment or Department of Finance or Department of Land Use shall publish notices of the places where the supplemental assessment roll may be inspected together with a notice of the time and place of the sittings to hear appeals. The notices published by the Department of Land Use of New Castle County shall also state the time and place for filing written notices of appeal with the Board or Department. Such notice shall appear at least once a week for 2 weeks in at least 2 newspapers in the case of Kent and Sussex Counties and, in the case of New Castle County, in at least 2 newspapers, 1 of which is the newspaper with the highest general circulation published in New Castle County. Such publication shall begin no later than the date on which the supplemental assessment roll was certified.

9 Del. C. 1953, § 8336; 56 Del. Laws, c. 457; 67 Del. Laws, c. 209, § 2; 71 Del. Laws, c. 401, §§ 96, 97.;



§ 8343. Appeal of supplemental assessment; penalties and interest

Within 30 days from the date on which notice of supplemental assessment is sent by the board of assessment or Department of Finance or Department of Land Use, the owner may appeal the supplemental assessment to the respective board of assessment or board of assessment review. The appeal shall be scheduled and heard by the board during its next regular appeal period as provided in this title. Pending determination of such appeal, the owner may: (1) pay the tax imposed by the supplemental assessment, and if on appeal the assessment is reduced, the owner shall be entitled to a refund of the taxes which the owner has overpaid plus interest thereon at the rate of 1% per month; or (2) not pay the tax imposed by the supplemental assessment, in which case penalties shall accrue at the rate of 1% per month on the amount of taxes computed in accordance with the determination of the appeal, and no action to collect the tax shall be taken until the appeal is determined. Such interest and penalties shall begin to accrue upon the expiration of 3 months from the date on which the unpaid tax became due and payable. Interest attributable to the overpayment of school taxes shall be paid by the school board of the districts entitled to receive such taxes.

9 Del. C. 1953, § 8337; 56 Del. Laws, c. 457, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 97.;



§ 8344. Requirement of written reports

Section 8319 of this title may be utilized by the respective boards of assessment and the departments of finance in connection with the annual and supplemental assessment procedures.

9 Del. C. 1953, § 8338; 56 Del. Laws, c. 457, § 1.;






Subchapter II Tax on Mobile Homes

§ 8351. Determining taxation value; frequency of reassessments; assessment rate

Mobile homes in this State shall be subject to a tax based on their value as rated in a nationally recognized appraisal guide. A recognized guide shall be used to determine the assessed value on mobile homes. For models not appearing in a guide, the board of assessors shall contact a reputable mobile home dealer to determine value. Mobile homes shall be reassessed every 5 years. Mobile homes shall be assessed at the same tax rate as real property is assessed in the county and in the school district in which the mobile home is located.

14 Del. C. 1953, § 1930; 51 Del. Laws, c. 194, § 2; 53 Del. Laws, c. 340; 55 Del. Laws, c. 275, § 2; 60 Del. Laws, c. 584, § 1; 64 Del. Laws, c. 71, § 1.;



§ 8352. Placement permit

Every owner of a mobile home shall apply to the board of assessment for a placement permit for each mobile home owned by him or her within 60 days after the mobile home is acquired or moved into this State, whichever is sooner.

14 Del. C. 1953, § 1931; 51 Del. Laws, c. 194, § 1; 55 Del. Laws, c. 275, § 2; 56 Del. Laws, c. 226, § 1; 64 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8353. Park operators to give copy of law and application to owners

Each mobile home park operator shall be furnished with copies of this subchapter and placement permit application forms and shall then be obliged to give a copy of this subchapter and a placement permit application to every mobile home owner who moves a mobile home into the operator's park, before the fifteenth day of the next succeeding month after placement.

14 Del. C. 1953, § 1932; 51 Del. Laws, c. 194, § 2; 55 Del. Laws, c. 275, § 2; 56 Del. Laws, c. 226, § 2; 64 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8354. Park operators to maintain lease records; annual report

Mobile home park operators who lease land to 2 or more persons for parking mobile homes shall maintain a lease record which shall be open for inspection at all times by the county tax assessors. Before April 2 of each year, each such mobile home park operator shall report to the board of assessment in the county in which the operator's park is located the names and addresses of all persons having mobile homes on the operator's land.

14 Del. C. 1963, § 1933; 51 Del. Laws, c. 194, § 2; 52 Del. Laws, c. 218; 53 Del. Laws, c. 340; 55 Del. Laws, c. 275, § 2; 64 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8355. Assessments to be made in name of titleholder

Mobile homes shall be assessed in the name of the person designated in the title of the mobile home, whether the title is issued by this State or by some other state.

14 Del. C. 1953, § 1934; 51 Del. Laws, c. 194, § 2; 55 Del. Laws, c. 275, § 2; 64 Del. Laws, c. 71, § 1.;



§ 8356. Penalty for tax evasion by titleholder of mobile homes

Any title owner of a mobile home who, after having received an official notice that a property tax has been assessed thereon, removes the mobile home from the county wherein the tax has been assessed in order to avoid the payment of the tax shall be fined not more than $50 or shall be imprisoned for not more than 10 days.

14 Del. C. 1953, § 1935; 51 Del. Laws, c. 194, § 2; 55 Del. Laws, c. 275, § 2; 64 Del. Laws, c. 71, § 1.;



§ 8357. Penalty for park operators failing to submit report

A mobile home park operator who, after written notice from the board of assessment, does not before April 2 in any year file the report required by § 8354 of this title shall be fined not more than $250.

14 Del. C. 1953, § 1936; 55 Del. Laws, c. 275, § 2; 64 Del. Laws, c. 71, § 1; 71 Del. Laws, c. 401, § 98.;



§ 8358. Application of subchapter

The tax imposed by this subchapter shall not apply:

(1) To unoccupied mobile homes located on a dealer's display lot; and

(2) To mobile homes bearing a current license tag of this State.

14 Del. C. 1953, § 1937; 55 Del. Laws, c. 275, § 2; 64 Del. Laws, c. 71, § 1.;



§ 8359. Repeal of inconsistent laws

All statutes of this State, or parts thereof, in conflict with this subchapter are repealed to the extent of such inconsistency.

14 Del. C. 1953, § 1938; 55 Del. Laws, c. 275, § 2; 64 Del. Laws, c. 71, § 1.;



§ 8360. Mobile home dealers to furnish monthly reports

Each mobile home dealer shall furnish to the Department of Land Use of New Castle County or the Board of Assessment for Kent County or the Board of Assessment for Sussex County a monthly report, by the fifteenth day of each month, indicating the following:

(1) Name and address of each purchaser from him or her of a mobile home during the previous month's period;

(2) Brand name, size, year and model of each such mobile home purchased;

(3) Gross selling price of each such mobile home purchased.

14 Del. C. 1953, § 1939; 56 Del. Laws, c. 226, § 3; 64 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 99.;



§ 8361. Penalty for mobile home dealer failing to submit monthly report

A mobile home dealer who fails to file the monthly report required by § 8360 of this title shall be fined not more than $250.

14 Del. C. 1953, § 1940; 56 Del. Laws, c. 226, § 3; 64 Del. Laws, c. 71, § 1; 71 Del. Laws, c. 401, § 100.;



§ 8362. Penalty for mobile home owner failing to apply for a placement permit

A mobile home owner who fails to apply for a placement permit required by § 8352 of this title shall be fined not more than $200.

14 Del. C. 1953, § 1941; 56 Del. Laws, c. 226, § 3; 64 Del. Laws, c. 71, § 1.;



§ 8363. Mobile homes owned by residents over 65 years of age

A resident of Delaware, as defined by § 8131 of this title over the age of 65 and having an income not in excess of $3,000 per year, may apply for a waiver of tax on a mobile home, to an assessed valuation not exceeding as established by County Council, in which said person resides and which said person owns, except that: (1) No such exemption shall be in addition to any other exemption to which said person may be entitled, and (2) no such exemption shall be permitted where said person's spouse lives in said mobile home and has an income in excess of $3,000 per year. This waiver may be applied for on forms prescribed by the Department of Land Use of New Castle County or the Board of Assessment for Kent County or the Board of Assessment for Sussex County and provided for the use of the claimants hereunder by the governing body of the taxing district in which such claim is to be filed. Upon verification of the taxpayer's claim, the above-mentioned assessment offices shall issue an annual numbered waiver in triplicate. One copy shall be given to the owner of the mobile home, 1 copy shall be mailed to the operator of a mobile home park in which the trailer is domiciled and the third copy shall be retained and filed by the above-mentioned assessment offices. The operator of the mobile home park, upon making the monthly report and tax payments, shall note the name and waiver number of those residents who qualify for this tax exemption.

14 Del. C. 1953, § 1942; 56 Del. Laws, c. 226, § 3; 64 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 101.;



§ 8364. Appeals and corrections upon completion of annual assessment

Any mobile home owner who feels aggrieved by the assessment shall have the right of appeal as provided by §§ 8311 and 8312 of this title.

14 Del. C. 1953, § 1943; 56 Del. Laws, c. 226, § 3; 64 Del. Laws, c. 71, § 1.;









CHAPTER 84. RECEIVERS OF TAXES AND COUNTY TREASURERS

Subchapter I General Provisions

§ 8401. -8404. Election; term of office; qualifications; bond; oath of office; vacancies

Repealed by 77 Del. Laws, c. 247, § 7.;



§ 8405. Compensation

In Kent County, the Receiver of Taxes and County Treasurer of Kent County shall receive a salary in an amount to be set by ordinance of the Kent County Levy Court.

19 Del. Laws, c. 26, § 20; 19 Del. Laws, c. 562, § 4; 20 Del. Laws, App. p. 2, § 1; 20 Del. Laws, App. p. 13, § 36; 21 Del. Laws, c. 31, § 4; Code 1915, § 1179; 28 Del. Laws, c. 82, § 15; 33 Del. Laws, c. 84, § 10; 37 Del. Laws, c. 105, § 3; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1372, 1407, 1440; 45 Del. Laws, c. 127, §§ 1, 2; 46 Del. Laws, c. 298, § 1; 9 Del. C. 1953, § 8405; 50 Del. Laws, c. 148, § 1; 50 Del. Laws, c. 541, § 1; 50 Del. Laws, c. 581, § 1; 52 Del. Laws, c. 174, § 5; 53 Del. Laws, c. 222, § 1; 54 Del. Laws, c. 23, § 6; 54 Del. Laws, c. 215, § 1; 55 Del. Laws, c. 85, § 23G; 57 Del. Laws, c. 692, § 3; 57 Del. Laws, c. 762, § 22F; 61 Del. Laws, c. 506, § 2; 65 Del. Laws, c. 163, § 4; 67 Del. Laws, c. 255, § 2.;



§ 8406. , 8407. Deputies and employees; employment; compensation; expenses of sitting in various districts

Repealed by 77 Del. Laws, c. 247, § 7.;



§ 8408. Duty to turn over records and moneys to successor

(a) All records, books, papers, stubs, accounts, of whatever kind or character, appertaining to the office of receiver of taxes and county treasurer, shall belong to the county and upon the expiration of the term of office of any receiver of taxes and county treasurer, he or she shall turn over the same to his or her successor, or to the county government, together with all public moneys in his or her hands.

(b) Any receiver of taxes and county treasurer who, upon demand made, fails to comply with the provisions of this section shall be fined not more than $1,000, or imprisoned not more than 1 year, or both.

Code 1852, § 242; Code 1915, § 1235; 28 Del. Laws, c. 82, § 35; 33 Del. Laws, c. 84, § 30; Code 1935, §§ 1427, 1460, 1468; 9 Del. C. 1953, § 8408; 70 Del. Laws, c. 186, § 1.;






Subchapter II Duties

§ 8421. Responsibility for collection of all taxes

(a) The receiver of taxes and county treasurer or director of finance shall, upon the delivery to him or her of the tax duplicates and warrant as provided by law, be responsible for the whole amount of the taxes he or she shall be required to collect, or that shall be committed to him or her for collection, subject only to allowances made by the county government.

(b) The procedure for collection of taxes shall be as provided in this title.

Code 1915, § 1150; 28 Del. Laws, c. 82, § 7; 33 Del. Laws, c. 84, § 3; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1346, 1400, 1433; 9 Del. C. 1953, § 8421; 70 Del. Laws, c. 186, § 1.;



§ 8422. Collection of school taxes

The receiver of taxes and county treasurer or director of finance for each county shall collect all school taxes assessed and levied therein except as otherwise provided by law.

Code 1935, § 1146; 28 Del. Laws, c. 82, § 5; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1342, 1431; 9 Del. C. 1953, § 8422; 50 Del. Laws, c. 79, § 1; 53 Del. Laws, c. 49; 60 Del. Laws, c. 468, § 11.;



§ 8423. Collection of capitation tax

The receiver of taxes and county treasurer or director of finance shall have the same power to enforce the payment of the capitation tax as he or she has for the collection of county taxes.

21 Del. Laws, c. 23, § 3; Code 1915, § 1243; Code 1935, § 1474; 9 Del. C. 1953, § 8423; 70 Del. Laws, c. 186, § 1.;



§ 8424. Duty to collect taxes within 1 year from date of warrant

(a) Except as otherwise provided, the receiver of taxes and county treasurer or director of finance shall collect and pay to the county all taxes on the duplicates delivered to him or her within 1 year next after the date of the warrant attached to the tax duplicates. He or she shall each week carry the funds collected by him or her to the credit of the county, or to the credit of such county fund as the county government shall direct.

(b) If the receiver of taxes and county treasurer or director of finance fails, in any year, to make full and complete settlement with the county for the taxes which it is his or her duty to collect, excepting such allowance as may be made to him or her, his or her salary as such officer shall be withheld and he or she shall not be entitled to accept or receive any salary or other compensation until such full and final settlement be made.

28 Del. Laws, c. 82, § 12; 33 Del. Laws, c. 84, § 8; 38 Del. Laws, c. 78, § 1; Code 1935, §§ 1405, 1438; 9 Del. C. 1953, § 8424; 70 Del. Laws, c. 186, § 1.;



§ 8425. Certificate before final settlement

(a) Before making final settlement with the receiver of taxes and county treasurer or director of finance, the county government of each county shall require such officer to make oath or affirmation that the list of uncollected taxes made out and returned by him or her is true in all its statements to the best of his or her knowledge and belief, and that no tax has been collected from any person so returned by him or her.

(b) The oath may be administered by the clerk of the county government or by any member thereof. Any receiver of taxes and county treasurer or director of finance, who swears falsely as to any matter to which he or she may be required to make oath by this section, shall be punished as the law directs for false swearing.

Code 1915, § 1071C; 28 Del. Laws, c. 76, § 16; 31 Del. Laws, c. 13, § 24; Code 1935, § 1242; 9 Del. C. 1953, § 8425; 70 Del. Laws, c. 186, § 1.;



§ 8426. Annual settlement

(a) Each year the county governments shall make full, final and complete settlement with the receiver of taxes and county treasurer or director of finance, allowing to them all taxes which shall have been found impossible to collect by reason of errors in the assessment lists or otherwise, and not through their default, neglect or delay, which settlement shall be final and conclusive. No other allowance in any form or guise shall be made to the receiver of taxes and county treasurer or director of finance by the county governments.

(b) Such settlements in Kent County shall be made during the month of June.

Code 1915, §§ 1071C, 1182; 28 Del. Laws, c. 76, § 16; 28 Del. Laws, c. 82, § 13; 31 Del. Laws, c. 13, § 24; 33 Del. Laws, c. 84, § 9; 38 Del. Laws, c. 78, § 9; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1240, 1375, 1406, 1439; 9 Del. C. 1953, § 8426; 55 Del. Laws, c. 85, § 23H; 57 Del. Laws, c. 762, § 22H.;



§ 8427. Deposit of funds

The receiver of taxes and county treasurer or director of finance shall deposit in any depository bank in the State at his or her county seat, to the credit of his or her county, all public money received by him or her, within 3 days of the receipt thereof. The same shall remain therein, unless determined by the county government to be idle or surplus and thereupon by order or authorization invested in accordance with § 4122 of this title, or until drawn by him or her in payment of legal demands, or in the transfer thereof to his or her successor.

Code 1852, § 243; 14 Del. Laws, c. 373, § 1; 19 Del. Laws, c. 26, § 15; Code 1915, §§ 1212, 1236; Code 1935, §§ 1380, 1469; 9 Del. C. 1953, § 8427; 59 Del. Laws, c. 345, § 3; 62 Del. Laws, c. 152, § 2; 70 Del. Laws, c. 186, § 1.;



§ 8428. Custodian of county funds; duty to demand and receive moneys

The receiver of taxes and county treasurer or director of finance shall have the custody of the funds of his or her county and shall demand and receive all moneys which the government of his or her county may cause to be raised for the use of the county, whether by taxation, or by loan, or otherwise.

Code 1852, §§ 231, 233; Code 1915, § 1228; Code 1935, § 1461; 9 Del. C. 1953, § 8428; 70 Del. Laws, c. 186, § 1.;



§ 8429. Payments of witness and juror fees

(a) The State Treasurer shall pay fees, on demand, to witnesses on behalf of the State, and also to witnesses on behalf of a party who is accused of a crime or misdemeanor but is acquitted, upon the production of a certificate therefor from the Prothonotary of his or her county; and to witnesses subpoenaed for an indigent defendant, by the order of the Superior Court or any Judge thereof, pursuant to rules of that Court adopted under authority of law.

(b) The State Treasurer shall also pay jurors as provided by Chapter 45 of Title 10.

Code 1852, §§ 240, 245; 16 Del. Laws, c. 551, § 1; Code 1915, § 1232; Code 1935, § 1465; 9 Del. C. 1953, § 8429; 55 Del. Laws, c. 85, § 23H(1); 57 Del. Laws, c. 452, § 3; 70 Del. Laws, c. 186, § 1.;



§ 8430. Application of moneys received; accounting

The receiver of taxes and county treasurer or director of finance shall apply all money received by him or her for the use of his or her county, to discharging allowances, orders or warrants of the county government and fees of witnesses and jurors, chargeable against the county. Any surplus shall be kept subject to the order of the county government. He or she shall keep an account of all such allowances, orders or warrants, and also a separate account of all his or her receipts and disbursements, and lay the same before the county government, or a committee thereof, at such times and as often as the county government shall direct and as provided by law.

Code 1852, §§ 234-236; 24 Del. Laws, c. 55, § 1; Code 1915, § 1229; Code 1935, § 1462; 9 Del. C. 1953, § 8430; 70 Del. Laws, c. 186, § 1.;



§ 8431. Withholding of allowances to officers

The receiver of taxes and county treasurer or director of finance shall withhold payment of any allowances, made by the county government, in favor of any officer whose duty it is to collect or pay over to the State Treasurer any fine or forfeiture, until such officer shall produce a certificate from such Treasurer, that there is no charge against him or her on his or her official books.

Code 1852, § 241; Code 1915, § 1234; Code 1935, § 1467; 9 Del. C. 1953, § 8431; 70 Del. Laws, c. 186, § 1.;



§ 8432. Power to require assistance in New Castle County

The Director of Finance for New Castle County shall have the same right to require the aid or assistance of the person or persons, in the performance of the Director's duties, which a sheriff has by law.

20 Del. Laws, App. p. 11, § 31; Code 1915, § 1171; 40 Del. Laws, c. 135, § 1; Code 1935, § 1364; 9 Del. C. 1953, § 8434; 55 Del. Laws, c. 85, § 23H(2); 70 Del. Laws, c. 186, § 1.;



§ 8433. Duties and liability of retiring officers with respect to uncollected taxes

(a) The receiver of taxes and county treasurer or director of finance, upon the expiration of his or her term of office, shall retain, have and possess, all and the same rights, powers and remedies, and be subject to all and the same duties, obligations, responsibilities and penalties, with respect to the collection of all taxes remaining outstanding and uncollected on his or her tax duplicates and warrants for any years during his or her term of office, as is provided by law with respect to an incumbent receiver of taxes and county treasurer or director of finance. In any legal proceeding for the collection of any of the outstanding and uncollected taxes, or in any proceeding against the receiver of taxes or director of finance or his or her surety, it shall be no objection to any such proceeding that the term of office of the receiver of taxes or director of finance has previously expired.

(b) The retiring receiver of taxes and county treasurer or director of finance shall occupy jointly with the incoming receiver of taxes and county treasurer or director of finance the tax office at the county courthouse until such time as the retiring receiver of taxes or director of finance has duly collected all of the taxes remaining outstanding and uncollected on his or her tax duplicates and warrants, and until such time and in such manner as the county government directs.

(c) The clerks authorized by law for the receiver of taxes and county treasurer or director of finance shall also serve as clerks for the retiring receiver of taxes, if the latter shall so request, without additional compensation and for such time as the county government directs. The retiring receiver of taxes or director of finance shall be responsible under his or her bond for any and all neglects and defaults of any of the said clerks and may require any such clerk to enter into a bond with surety for the faithful performance of his or her duties in the manner that clerks are required to give bond to the receiver of taxes and county treasurer or director of finance.

(d) The county government may settle any dispute that arises between the receiver of taxes and county treasurer or director of finance and the retiring receiver of taxes or director of finance, or between either or both of the officers and any or all of the clerks, and to withhold the salary or compensation of any of the officers or clerks until such time as any such dispute has been fully settled.

(e) Nothing in this section shall be construed to relieve the retiring receiver of taxes or director of finance or his or her surety from any responsibility whatever under the bond provided for by law for such officer, but the bond shall remain in full force and effect after the expiration of his or her term of office, and until he or she has fully accounted for all taxes remaining outstanding and uncollected on his or her tax duplicates and warrants, and until released by the county government after such full accounting as provided by law.

20 Del. Laws, c. 288, § 6; 27 Del. Laws, c. 57; Code 1915, § 1151; 37 Del. Laws, c. 105, § 6; Code 1935, §§ 1347, 1428; 9 Del. C. 1953, § 8435; 70 Del. Laws, c. 186, § 1.;



§ 8434. Collection of delinquent taxes by receiver of taxes and county treasurer or director of finance for own use after personally paying same; extension and assignment of liens

(a) If any receiver of taxes and county treasurer or director of finance, or outgoing receiver of taxes and county treasurer or director of finance, is unable, within 1 year from the date of the duplicate and warrant, to collect the tax of any taxable, he or she may, having first paid the amount thereof to the credit of the county, collect the tax from such taxable for his or her own use and benefit by any of the processes of law prescribed in this part, within the space of 1 further year. The further year shall commence upon the day of the expiration of the year beginning upon the date of the warrant and duplicate, after which time the tax shall be extinguished unless the lien of the tax is extended.

(b) In case any receiver of taxes and county treasurer or director of finance, or any outgoing receiver of taxes and county treasurer or director of finance, causes the lien of any tax to be extended and is compelled to pay the amount thereof to the credit of the county, the county government shall assign the lien or mark it to the use of such receiver of taxes and county treasurer or director of finance, and he or she may proceed thereon for its enforcement in the name of the State to and for his or her use.

28 Del. Laws, c. 82, § 34; 33 Del. Laws, c. 84, § 29; Code 1935, §§ 1426, 1459; 9 Del. C. 1953, § 8436; 70 Del. Laws, c. 186, § 1.;



§ 8435. Destruction of canceled bonds and coupons

The Director of Finance for New Castle County may destroy any paid off, matured, redeemed, called or canceled bills and coupons issued by New Castle County which he or she deems advisable. The destruction and cremation of bonds and coupons shall be witnessed by the President of the county government and the County Auditor, and said witnesses shall execute a certificate of destruction of said bonds and coupons, which shall be retained by the Director of Finance of New Castle County.

9 Del. C. 1953, § 8437; 52 Del. Laws, c. 219; 55 Del. Laws, c. 85, § 23H(3); 63 Del. Laws, c. 142, § 26; 70 Del. Laws, c. 186, § 1.;









CHAPTER 86. COLLECTION OF TAXES

§ 8601. Due date for real estate and capitation taxes

All taxes assessed and levied shall be due and payable each year:

(1) In New Castle County, on July 1;

(2) In Kent County, on June 1;

(3) In Sussex County, on July 1.

38 Del. Laws, c. 78, § 1; Code 1935, §§ 1409, 1442; 9 Del. C. 1953, § 8601; 78 Del. Laws, c. 11, § 1.;



§ 8602. Notice to taxables of taxes due; effect of failure to receive notice

(a) For purposes of this chapter and Chapter 87 of this title, the term "tax collecting authority'' shall refer, in New Castle County, to the Chief Financial Officer; in Kent County, to the Receiver of Taxes and County Treasurer; and in Sussex County, to the Director of Finance.

(b) The tax collecting authority of each county shall mail to all taxables in the county a statement of their taxes collectible by that county not more than 30 days after the taxes are due and payable.

(c) The failure of the rightful owner of any property to receive a statement of taxes by mail from the tax collecting authority shall not relieve the taxable from the obligation of timely payment of any and all taxes due.

42 Del. Laws, c. 112, § 1; 9 Del. C. 1953, § 8602; 55 Del. Laws, c. 85, § 24A; 71 Del. Laws, c. 401, § 102.;



§ 8603. Quarterly payments

The receiver of taxes and county treasurer or director of finance of any county may accept payment of all taxes due and payable on real estate on a quarterly basis. This section shall not apply with respect to New Castle County.

38 Del. Laws, c. 77, § 1; Code 1935, § 1475; 42 Del. Laws, c. 109, § 1; 9 Del. C. 1953, § 8603; 55 Del. Laws, c. 85, § 24A; 71 Del. Laws, c. 401, § 103.;



§ 8604. Abatement of taxes; penalty for the late payment; removal of delinquent real estate taxes from tax roll

(a)(1) The tax collecting authority of New Castle County shall, after September 1 in the year in which annual taxes become due and payable, add thereto a penalty of 6 percent of the current charge and 1 percent of the unpaid principal balance as of the first day of every month thereafter until the same shall be paid. Penalty shall accrue at the same rate on any supplemental tax bill issued pursuant to § 8340 of this title, beginning on the first day of the third month from the date upon which the tax liability became due and payable.

(2) In Kent County and in Sussex County the tax collecting authority shall, after September 30 in the year in which the tax duplicate shall be delivered to the authority, add to taxes to be paid thereafter a penalty of 1.5 percent per month until the same shall be paid.

(b) The tax collecting authority of each county is authorized to remove from the tax roll the amount of any taxes assessed against real estate that do not constitute a lien against such real estate pursuant to § 8705 of this title.

(c) The tax collecting authority of each county, upon being authorized by ordinance adopted by County Council or Levy Court, may allow an abatement of or discount upon any tax or penalty for late payment, exclusive of school taxes, required to be collected by them.

20 Del. Laws, App. p. 12, § 35; 24 Del. Laws, c. 60, § 1; 27 Del. Laws, c. 58; Code 1915, § 1174; 28 Del. Laws, c. 82, § 31; 29 Del. Laws, c. 74, § 1; 33 Del. Laws, c. 84, § 26; Code 1935, §§ 1367, 1423, 1456; 45 Del. Laws, c. 128, § 4; 9 Del. C. 1953, § 8604; 55 Del. Laws, c. 56; 60 Del. Laws, c. 106, § 1; 60 Del. Laws, c. 424, §§ 1, 2; 61 Del. Laws, c. 460, §§ 1, 2; 65 Del. Laws, c. 59, § 1; 65 Del. Laws, c. 300, §§ 1, 2; 68 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 104.;



§ 8605. Collection at offices of tax collecting authority; hours

Each tax collecting authority shall be present, either in person or by deputy, at a designated county office every day, except Sundays, Saturdays and legal holidays, during the usual hours of business, for the purpose of receiving taxes collectible by the County.

20 Del. Laws, App. p. 4, § 4; 21 Del. Laws, c. 192, § 1; 23 Del. Laws, c. 52, § 1; Code 1915, § 1148; 28 Del. Laws, c. 82, § 9; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1344, 1402, 1435; 9 Del. C. 1953, § 8605; 55 Del. Laws, c. 85, § 24A; 71 Del. Laws, c. 401, § 105.;



§ 8606. Notice of time and place for collection in hundreds and districts

Each receiver of taxes and county treasurer shall give notice of the times when and places where such person or such person's deputy shall sit to collect taxes in at least 1 newspaper published at such person's county seat and in newspapers in the various hundreds or districts if there be any. This section shall not apply with respect to New Castle County.

20 Del. Laws, App. p. 4, § 4; 23 Del. Laws, c. 52, § 1; Code 1915, § 1148; 28 Del. Laws, c. 82, § 10; 33 Del. Laws, c. 84, § 6; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1344, 1403, 1436; 9 Del. C. 1953, § 8607; 65 Del. Laws, c. 315, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 106.;



§ 8607. Bills and receipts; New Castle County

(a) Each year the Office of Finance for New Castle County shall prepare tax bills showing the amount of tax due. Such bill shall show the amount of tax levied on each parcel of real estate or that the taxes cover several parcels and shall describe each parcel according to the description thereof appearing upon the assessment list.

(b) The Office of Finance for New Castle County may at any time after the duplicates of the assessment lists are delivered to it, prepare the necessary receipts for any or all taxables appearing on the duplicate, omitting the signing and sealing of the receipts so that upon payment of any tax by any taxable, a proper receipt therefor may be furnished without unnecessary delay, which receipt when delivered upon the payment of taxes shall show the amount of the assessment, distinguishing real, and capitation assessments, and the rate of taxes payable to the County and the discount or additional percentage as the case may be, on the payments. Each receipt shall have a corresponding stub and the Office of Finance shall make the same entries on the stub attached to each receipt as are contained in each receipt.

17 Del. Laws, c. 23, § 1; 20 Del. Laws, App. p. 3, § 3; 21 Del. Laws, c. 31, § 2; 23 Del. Laws, c. 52, § 2; Code 1915, §§ 1147, 1183; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1343, 1376; 42 Del. Laws, c. 109, § 1; 9 Del. C. 1953, § 8608; 55 Del. Laws, c. 85, § 24B; 71 Del. Laws, c. 401, §§ 107, 108.;



§ 8608. Receipts and receipt books; Kent County

The Receiver of Taxes and County Treasurer in Kent County shall have prepared for each representative district a book of receipts, numbered serially, which receipts, when delivered upon the payment of taxes, shall show the amount of assessment, distinguishing real assessment and capitation tax, and showing the rate or rates of taxes and any penalty imposed, if any there be, and the year of such tax, and each receipt shall have a corresponding stub which shall be retained in the book.

28 Del. Laws, c. 82, § 8; 33 Del. Laws, c. 84, § 4; Code 1935, §§ 1401, 1434; 9 Del. C. 1953, § 8609.;



§ 8609. Duplicate receipts

Upon the personal application of any taxable whose tax has been paid, a duplicate receipt shall be given for the applicant's taxes upon its being shown that the receipt for such taxes has been lost, mislaid or destroyed, or in the possession of some person unknown to the applicant, or if known, who refuses to deliver the same; such receipt and its corresponding stub shall be plainly stamped with the word "duplicate.'' This section shall not apply with respect to New Castle County.

19 Del. Laws, c. 26, § 10; Code 1915, § 1175; Code 1935, § 1368; 9 Del. C. 1953, § 8610; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 109.;



§ 8610. Written demand for delinquent taxes in New Castle County

The Office of Finance for New Castle County shall on or before December 15 of each year, make at least 1 demand in writing upon every person or corporation liable for the payment of any taxes collectible by the County and due and then remaining unpaid for the payment thereof, stating the amount due and that, if the same are not paid during the month of December, legal proceedings will be instituted for the collection thereof. The failure to give notice shall not constitute a bar to any of the proceedings hereinafter authorized and directed. The notice shall be mailed in a sealed postpaid envelope directed to the last known address of the person or corporation, and the day of the mailing shall be deemed the day of the giving of notice.

Code 1915, § 1154; 40 Del. Laws, c. 135, § 1; Code 1935, § 1350; 9 Del. C. 1953, § 8611; 55 Del. Laws, c. 85, § 24B; 71 Del. Laws, c. 401, § 110.;



§ 8611. Publication of delinquent taxes; Kent County

The Receiver of Taxes and County Treasurer in Kent County shall post in 2 public places of each representative district of the County a list of the taxables of the district whose taxes it has been impossible to collect, stating therein in each case the reason why it has been impossible to collect such tax. Such posting shall be at least 1 week prior to the settlement by the county government with the Receiver of Taxes and County Treasurer.

Code 1915, § 1071C; 28 Del. Laws, c. 76, § 16; 28 Del. Laws, c. 82, § 13; 30 Del. Laws, c. 82, § 2; 31 Del. Laws, c. 13, § 24; 33 Del. Laws, c. 84, § 9; 38 Del. Laws, c. 78, § 1; Code 1935, §§ 1241, 1406, 1439; 48 Del. Laws, c. 241, §§ 1, 2; 48 Del. Laws, c. 242, § 1; 9 Del. C. 1953, § 8612.;



§ 8612. Liability between landlord and tenant

The person holding the ground at the time of the assessment shall be chargeable with and pay the sum rated to the person entitled to the rent, and may deduct the same out of the rent, unless it is otherwise agreed between himself or herself and the person entitled to such rent; but if the former cannot be found the latter shall be chargeable with and shall pay it.

Code 1852, § 161; Code 1915, § 1127; Code 1935, §§ 1273, 1310, 1329; 9 Del. C. 1953, § 8613; 70 Del. Laws, c. 186, § 1.;



§ 8613. Liability of tenant for life

In the case of life estates, the interest of the tenant for life shall first be liable for the taxes.

Code 1915, § 1153; 33 Del. Laws, c. 82, § 3; Code 1935, § 1349; 9 Del. C. 1953, § 8614.;



§ 8614. Officials conducting sale of property to notify receiver; pay tax

Every sheriff, constable, trustee in bankruptcy, or trustee or receiver appointed by any decree of any court of this State or elsewhere, or any landlord or bailiff in any distraint proceedings for the recovery of rent, who shall make sale of any property, real or personal, shall deliver to the tax collecting authority, a copy of the advertisement of sale 10 days before the date fixed therefor, and upon demand made by the tax collecting authority, the officer conducting the sale shall withhold the amount of the tax and pay the same to the tax collecting authority.

28 Del. Laws, c. 82, § 29; 33 Del. Laws, c. 84, § 24; Code 1935, §§ 1421, 1454; 9 Del. C. 1953, § 8615; 55 Del. Laws, c. 85, § 24A; 71 Del. Laws, c. 401, § 111.;



§ 8615. Penalties for fraudulent tax receipts

If any receiver of taxes and county treasurer or director of finance gives a receipt for an extinguished tax, or fraudulently antedates or postdates any tax receipt, or uses any other fraud in giving the same, such person shall be fined $100, and further shall forfeit and pay $100 to any person who will sue therefor. This section shall not apply with respect to New Castle County.

19 Del. Laws, c. 26, § 11; Code 1915, § 1176; 40 Del. Laws, c. 135, § 1; Code 1935, § 1369; 9 Del. C. 1953, § 8616; 55 Del. Laws, c. 85, § 24A; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 112.;



§ 8616. Removal from county to escape tax; penalty

If any taxable of any county removes from the county with intent to escape payment of any tax due, he or she shall be liable in any action brought before a justice of the peace for the recovery of such tax, to double the amount thereof.

28 Del. Laws, c. 82, § 33; 33 Del. Laws, c. 84, § 28; Code 1935, §§ 1425, 1458; 9 Del. C. 1953, § 8617; 70 Del. Laws, c. 186, § 1.;



§ 8617. County warrants not acceptable for payment

No Receiver of Taxes and County Treasurer in Kent County shall accept county warrants of any form or kind in payment of taxes.

28 Del. Laws, c. 82, § 32; 33 Del. Laws, c. 84, § 27; Code 1935, §§ 1424, 1457; 9 Del. C. 1953, § 8618.;



§ 8618. Refund of county taxes paid in error

County taxes paid through error or by mistake may be refunded by the county government of the county in which the taxes were paid as follows:

(1) The person claiming a refund of taxes shall file with the county government a request for refund in writing stating why it is believed the taxes were paid in error;

(2) The county government shall submit the request for refund to the tax collecting authority of the county for approval of the payment of the refund, and shall make no refund unless the tax collecting authority approves the refund in writing;

(3) The county government shall keep a record of all refunds for at least 3 years, which record shall be available in accordance with the State Freedom of Information Act [§ 10001 et seq. of Title 29].

9 Del. C. 1953, § 8619; 54 Del. Laws, c. 314; 71 Del. Laws, c. 401, § 113.;






CHAPTER 87. COLLECTION OF DELINQUENT TAXES

Subchapter I General Provisions

§ 8701. Collection permitted from personal property or real property

(a) If any person is assessed for several parcels of land and tenements, in the same tax assessment, the total of said person's taxes, if not paid when due, may be collected out of the personal property, or out of the whole or any part or portion of the lands and tenements.

(b) Land alienated by the taxable shall not be sold until other property of the taxable shall have been disposed of.

(c) If the tax be paid on land alienated, the lien of the tax thereon shall be discharged.

28 Del. Laws, c. 82, § 27; 33 Del. Laws, c. 84, § 22; Code 1935, §§ 1419, 1452; 42 Del. Laws, c. 109, § 1; 9 Del. C. 1953, § 8701.;



§ 8702. Proceedings against guardian or trustee

Any proceedings authorized herein may be brought against the guardian or trustee of the owner of any property and any judgment recovered against the guardian or trustee shall be binding upon the real and personal estate belonging to the person he or she represents. Any person who owns or has any interest in any real estate upon which county taxes have been levied and is under the disability of infancy or incompetency of mind and does not have a guardian or trustee may be made a party defendant in any proceeding, and a guardian ad litem or trustee ad litem upon the bringing of the proceedings shall be appointed by the Superior Court or the Court of Common Pleas or by the justice of the peace upon the petition of the plaintiff in the proceeding.

33 Del. Laws, c. 82, § 19; Code 1915, § 1169; Code 1935, § 1362; 9 Del. C. 1953, § 8702; 70 Del. Laws, c. 186, § 1.;



§ 8703. Remedies cumulative

The remedies herein provided are cumulative and, if 2 or more proceedings are pending to recover the amount due for taxes upon the same property for any year, neither proceeding shall be pleaded in bar or in suspension of other proceedings. However, when the full amount due for taxes upon the property for the year shall have been fully paid to the plaintiff in any proceeding, together with all costs in all proceedings then pending, the plaintiff shall enter upon the records thereof discontinuances thereof.

40 Del. Laws, c. 135, § 1; Code 1915, § 1170; Code 1935, § 1363; 9 Del. C. 1953, § 8703.;



§ 8704. Survival of prior liens

Liens or encumbrances against lands and tenements sold for taxes by the Receiver of Taxes and County Treasurer of Kent County or Department of Finance of Sussex County under the provisions of this chapter which were valid and subsisting liens or encumbrances at the time of the sale for taxes (other than the lien for the taxes for the collection of which such sale is made), shall not be discharged or anywise affected by such sale, and such sale shall be subject to such liens or encumbrances.

33 Del. Laws, c. 84, § 15A; 38 Del. Laws, c. 78, § 1; Code 1935, § 1412; 9 Del. C. 1953, § 8704; 50 Del. Laws, c. 524, § 1; 57 Del. Laws, c. 762, § 24A.;



§ 8705. Lien of taxes

(a) All taxes assessed against real estate by New Castle County shall continue a lien against such real estate for 10 years from July 1 of the year for which the taxes were levied, but if the real estate remains the property of the person who was the owner at the time that it was assessed, then the lien shall continue until the tax is collected.

(b) All taxes assessed against real estate by Sussex County shall continue a lien against such real estate for 10 years from May 1 of the year for which the taxes were levied, but if the real estate remains the property of the person who was the owner at the time that it was assessed, then the lien shall continue until the tax is collected. The lien of taxes shall have priority over all other liens.

(c) The priority of such liens in any of the 3 counties shall be as given in Title 25.

(d) All taxes assessed against real estate by Kent County shall continue a lien against such real estate for 10 years from July 1 of the year for which the taxes were levied, but if the real estate remains the property of the person who was the owner at the time that it was assessed, then the lien shall continue until the tax is collected. The lien of taxes shall have priority over all other liens.

15 Del. Laws, c. 476; 16 Del. Laws, c. 141; 19 Del. Laws, c. 556; 20 Del. Laws, c. 373, § 1; 20 Del. Laws, App. p. 8, § 11; Code 1915, §§ 1152, 2870; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1348, 3351; 9 Del. C. 1953, § 8705; 55 Del. Laws, c. 85, § 25B; 57 Del. Laws, c. 762, § 24B; 60 Del. Laws, c. 607, §§ 1, 2; 65 Del. Laws, c. 60, § 1.;



§ 8706. Extension of tax lien in Kent or Sussex Counties

The lien of any taxes upon real estate in Kent or Sussex Counties may be extended in the manner following: The tax collecting authority shall, prior to the expiration of the lien of the taxes, file with the prothonotary of the county a certificate containing the name of the taxable, the amount of the assessment, distinguishing the real property and capitation tax, the year for which the taxes may be levied, the rate of taxes, the total tax levied, the date from which the penalty for nonpayment of tax shall begin, and the rate of such penalty per month. The prothonotary shall thereupon file the certificate and enter an abstract thereof upon a record to be kept in the prothonotary's office and to be known as "Tax Lien Record.'' The lien of the tax shall thereupon be extended and remain a lien against all the real property of the taxable within the county, inclusive of all real property, alienated by the taxable subsequent to the levy of the tax, and shall extend back to the date of the levy of the tax, and shall continue in force for a period of 5 years from the date of the levy, subject to the same conditions and limitations as of a judgment recovered in the Superior Court, and a writ of levari facias may issue thereon for the sale of the taxable's real estate at the direction of such tax collecting authority as on any such judgment, and shall be in the name of the State against the taxable. The same provisions of law respecting the sale of lands under a writ of levari facias or execution process as in other cases shall apply to the sale of lands made under this section.

28 Del. Laws, c. 82, § 26; 30 Del. Laws, c. 82, § 7; 33 Del. Laws, c. 84, § 21; 38 Del. Laws, c. 78, § 1; Code 1935, §§ 1418, 1451; 42 Del. Laws, c. 109, § 1; 9 Del. C. 1953, § 8706; 57 Del. Laws, c. 762, § 24C; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 115.;



§ 8707. Distress

The remedy by distress, as prescribed by law, is preserved to the tax collecting authority of each county for the collection of any taxes that may be due and unpaid.

28 Del. Laws, c. 82, § 18; 33 Del. Laws, c. 84, § 13; Code 1935, §§ 1410, 1443; 9 Del. C. 1953, § 8707; 55 Del. Laws, c. 85, § 25C; 71 Del. Laws, c. 401, § 114.;



§ 8708. Actions for recovery in New Castle County — Appeals; attachment

(a) The Office of Finance in New Castle County, if it fails to proceed or is prevented from proceeding by reason of the death, insolvency or bankruptcy of the person or corporation liable for the payment of any taxes, or for any other cause, may, in any case, recover the amount of such taxes as it is by law authorized to collect in a civil action in any court of competent jurisdiction, against the person to whom property is assessed or in case the property is owned by any person to whom it is not assessed, then against the owner or owners of the property. If service, as in other civil actions or actions of debt, be had upon any 1 of several owners of real estate upon which taxes are levied, service need not be had upon the other owner or owners of the real estate, if a copy of the writ is left with the tenant in possession or posted upon the premises 6 days before the return of the process. In such an action, it shall be sufficient to set forth that the action is to recover a specified sum of money being a tax assessed against property owned by the defendant in whole or in part, together with such description of the property, as will be sufficient to identify the same and the year for which the taxes were levied.

(b) A right of appeal shall be the same as in other civil actions.

(c) In case any defendant is a nonresident or a corporation not organized under the laws of this State, proceedings may be had in the Superior Court for the county by attachment. The writ of attachment shall be framed, directed, executed and returned and like proceedings had as in other cases of foreign attachment in this State, except that the Office of Finance shall only be required to make and file with the Prothonotary an affidavit stating that the defendant resides out of the State or is a corporation not existing under the laws of the State (as the case may be), and that the defendant or it is justly indebted for taxes in the sum of....... dollars.

Code 1915, § 1167; 40 Del. Laws, c. 135, § 1; Code 1935, § 1360; 42 Del. Laws, c. 109, § 1; 9 Del. C. 1953, § 8708; 55 Del. Laws, c. 85, § 25D; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 116, 117.;



§ 8709. Actions for recovery in New Castle County — Judgments; execution

If judgment be rendered in favor of the Office of Finance in an action under § 8708 of this title, an execution shall issue against the real or personal estate of the defendant. No execution against the real estate shall issue except out of the Superior Court. Where such judgment is recovered before the Court of Common Pleas or before a justice of the peace and it is the desire of the Office of Finance to proceed against the real estate, the Office of Finance shall take a transcript of the judgment from the Court of Common Pleas or justice of the peace and cause the same to be entered in the Superior Court in and for New Castle County. When such transcripts are entered, the subsequent proceedings shall be the same as upon other judgments. The lien of the judgment shall relate back and take effect from July 1 of the year for which the taxes upon which the judgment was recovered were levied.

Code 1915, § 1168; 40 Del. Laws, c. 135, § 1; Code 1935, § 1361; 9 Del. C. 1953, § 8709; 55 Del. Laws, c. 85, § 25D; 71 Del. Laws, c. 401, §§ 116-118.;



§ 8710. Actions for recovery in Kent and Sussex Counties; judgments; execution

(a) At any time after the delivery of the duplicates and warrants and without notice to the taxable, the tax collecting authority may institute suit before any justice of the peace of this State in any of the counties in the State for the recovery of any tax due and unpaid, and, in an action of debt, may recover judgment against any taxable, and upon such judgment may sue out writs of execution as in case of other judgments recovered before a justice of the peace. The action shall be brought in the name of "..................... Receiver of Taxes and County Treasurer for..................... County.'' In Sussex County, the action should be brought in the name "....................., Director of Finance for Sussex County.''

(b) In Sussex County execution shall be and constitute a lien upon all the personal property of the taxable within the County of Sussex which, by virtue of the execution, shall be levied upon within 30 days after the issuance thereof, and such lien shall have preference and priority to all other liens on the personal property created or suffered by the taxable, although such other lien or liens be of a date prior to the time of the attachment of such lien for taxes.

28 Del. Laws, c. 82, § 18; 30 Del. Laws, c. 82, § 4; 33 Del. Laws, c. 84, § 13; Code 1935, §§ 1410, 1443; 9 Del. C. 1953, § 8710; 57 Del. Laws, c. 762, §§ 24D, 24E; 71 Del. Laws, c. 401, § 115.;



§ 8711. Attachment of wages

(a) Any tax collecting authority may at any time notify in writing the person or corporation by whom any taxable is employed that the tax of the employee is due, delinquent and unpaid, and thereupon the employer shall deduct from the wages, or from any sum due such employee, the amount of the tax due from such employee, and charge the same against the employee. If such employer refuses or neglects to comply with the provisions of this section within 3 months from the time of receiving such notice, the employer shall be personally liable for the tax of such person as to whom notice has been given. The amount of the tax may be recovered from such employer by the tax collecting authority in an action of debt before any justice of the peace.

(b) When the amount of such tax is held by any employer under the provisions of this section, the employer shall pay the same to the tax collecting authority within 30 days thereafter. A copy of this section shall accompany all written notices to employers.

20 Del. Laws, App. p. 12, § 33; Code 1915, § 1173; 28 Del. Laws, c. 82, § 18; 33 Del. Laws, c. 84, § 13; 40 Del. Laws, c. 135, § 1; Code 1935, §§ 1366, 1410; 9 Del. C. 1953, § 8711; 55 Del. Laws, c. 85, § 25A; 57 Del. Laws, c. 762, § 24F; 68 Del. Laws, c. 368, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, §§ 115, 119.;






Subchapter II Monition Method of Sale

§ 8721. Monition method established

In addition to all existing methods and authority for the collection of taxes due to the tax collecting authority, or former County Tax Collectors, or former Receivers of Taxes and County Treasurers of New Castle or Sussex Counties, the monition method and authority is established.

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8721; 55 Del. Laws, c. 85, § 25A; 60 Del. Laws, c. 675, §§ 1, 2; 61 Del. Laws, c. 391, §§ 1, 2; 71 Del. Laws, c. 401, § 115.;



§ 8722. Praecipe; judgment; monition

(a) The tax collecting authority may file a praecipe in the office of the prothonotary of the Superior Court in and for the county where the property is located.

(b) The praecipe shall contain the name of the person against whom the taxes sought to be collected were assessed, a copy of the bill or bills showing the amount of taxes due, and the property against which the taxes were assessed. The description of the property, as the same appears upon the assessment rolls of the county where the property is located, shall be a sufficient identification and description of the property. Thereupon the prothonotary shall make a record of the same on a special judgment docket of the Superior Court against the property mentioned or described in the praecipe which record shall consist of the following:

(1) The name of the person in whose name the assessment was made;

(2) The description of the property as the same shall appear upon the assessment rolls;

(3) The year or years for which the taxes are due and payable;

(4) The date of the filing of such praecipe;

(5) The amount of the judgment, the same being the amount set forth in the praecipe.

Such judgment shall be indexed in the judgment docket itself under the hundred in which the property is located as the location appears upon the assessment rolls so prepared, and under the hundred by communities where the name of the community appears upon the assessment rolls so prepared, and by referring to the page in the judgment docket whereon the record shall appear.

(c) Thereafter upon a praecipe for monition filed in the office of the prothonotary by the tax collecting authority, a monition shall be issued by the prothonotary to the sheriff of the county where the property is located, which monition shall briefly state the amount of the judgment for the taxes due and the years thereof, including accrued penalty thereon, together with a brief description of the property upon which the taxes are a lien. A description of the property as it appears upon the assessment rolls shall be sufficient.

(d) The tax collecting authority for New Castle, Kent and Sussex Counties may initiate and complete the monitions process against any property designated by the authority as having an unknown owner for a continuous period in excess of 5 years. Notwithstanding that an investigation of chain of title to such property has not been performed, and notwithstanding any provision of this chapter to the contrary, the taxing authority shall be exempted from any obligation expressed therein that cannot be satisfied due to the absence of a known owner, including but not limited to notification of sale to the record owner and provision of copies of bills showing amounts due.

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8722; 55 Del. Laws, c. 85, § 25E; 60 Del. Laws, c. 675, §§ 2, 3; 61 Del. Laws, c. 391, §§ 1, 2; 71 Del. Laws, c. 401, § 120; 71 Del. Laws, c. 401, § 115; 75 Del. Laws, c. 119, § 1.;



§ 8723. Form of monition

The monition shall be in substantially the following form:

To all persons having or claiming to have any title, interest or lien upon the within described premises, take warning that unless the judgment for the taxes or assessment stated herein is paid within 20 days after the date hereof or within such period of 20 days, evidence of the payment of taxes herein claimed shall be filed in the office of the prothonotary, which evidence shall be in the form of a receipted tax bill or duplicate thereof, bearing date prior to the filing of the lien in the office of the prothonotary for the county where the property is located, the tax collecting authority may proceed to sell the property herein mentioned or described for the purpose of collecting the judgment for the taxes or assessments herein stated, including accrued penalties and all costs incurred in the collections process.

Name of person

in whose name                 Description Year Amount

property is                 of or of

assessed           property Years Judgment

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8723; 55 Del. Laws, c. 85, § 25F; 60 Del. Laws, c. 675, §§ 3, 4; 71 Del. Laws, c. 401, §§ 15, 121.;



§ 8724. Posting of monition; sheriff's return; alias or pluries monition

(a) The monition, or a copy thereof, shall be posted by the sheriff upon some prominent place or part of the property against which the judgment for the taxes or assessment is a lien, and the sheriff shall make due and proper return of his or her proceedings under the monition to the prothonotary, within 10 days after the posting of the monition.

(b) Alias or pluries monition may issue upon like praecipe. The posting of the notice as herein required shall constitute notice to the owner or owners and all persons having any interest in the property.

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8724; 70 Del. Laws, c. 186, § 1.;



§ 8725. Issuance and form of writ of venditioni exponas

(a) At any time after the expiration of 20 days following the return of the sheriff upon the monition, unless before the expiration of the 20 days the judgment and cost on the judgment shall be paid or evidence of the payment of such taxes evidenced by a receipted tax bill or a duplicate thereof bearing date therefor prior to the filing of the lien for record in the office of the prothonotary, upon application in writing by the tax collecting authority, a writ of venditioni exponas shall issue out of the office of the prothonotary directed to the sheriff commanding the sheriff to sell the property mentioned or described in the writ and make due return of such proceedings thereunder in the same manner as is now applicable with respect to similar writs of venditioni exponas issued out of the Superior Court. The property shall be described in the writ under the description thereof as it appears on the assessment rolls and by metes and bounds where obtainable, but nothing herein contained shall be construed to invalidate a writ or a sale pursuant thereto containing only the description as it appears on the assessment rolls or a writ bearing only a description by metes and bounds.

(b) The writ shall be substantially in the following form:

NEW CASTLE (KENT) (SUSSEX) COUNTY, SS.

The State of Delaware.

TO THE SHERIFF OF............. COUNTY,

GREETINGS:

WHEREAS, by a Monition issued out of the Superior Court dated at................, the........... day of....... A.D. 20...., IT WAS COMMANDED, that you should post the said Monition or copy thereof upon the real estate therein mentioned and described, and make a return to the said Superior Court within ten days after said posting.

That on the........... day of....... A.D. 20...., you returned that a copy of the said Monition was posted on the real estate therein mentioned and described on the........... day of....... A.D. 20.....

We therefore now command you to expose to public sale, the real estate mentioned and described in said Monition as follows:...... and that you should cause to be made as well a certain debt of....... Dollars ($....) lawful money of the United States, which to the said Department of Finance of New Castle (Sussex) County (Receiver of Taxes for Kent County), is due and owing, as also the sum of....... Dollars ($....) lawful money as aforesaid, for its costs, which it has sustained by the detaining of that debt, whereof the said........... was convicted as it appears of record and against which said property it is a lien:

And have you that money before the Judges of our Superior Court at..........., on Monday the....... day of Next, to render to the said Department of Finance of New Castle (Sussex) County (Receiver of Taxes for Kent County) as aforesaid, for its debt and costs as aforesaid, and this writ:

WITNESSETH, the Honorable................ at..........., the....... day of....... A.D. 20.....

Prothonotary

Issued:

(c) The description contained in such monition shall be a sufficient description of the real estate to be sold under such writ.

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8725; 55 Del. Laws, c. 85, § 25G; 60 Del. Laws, c. 675, §§ 1, 2, 4, 5; 61 Del. Laws, c. 391, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 122.;



§ 8726. Sales subject to approval of Department of Finance or Chief County Financial Officer

The department of finance or the chief county financial officer as designated by the county governing body may approve or disapprove the final bid at a sale made by the sheriff under this subchapter provided that the notice of the public sale includes that such sale is "subject to the approval of the department of finance or the chief county financial officer'' in the terms of sale. In the event the department of finance or the chief county financial officer does not approve the final bid at such sale, the said department of finance or chief county financial officer may expose the property to another and as many succeeding sales as it chooses.

72 Del. Laws, c. 138, § 1.;



§ 8727. Title of property sold

Any real estate or interest therein sold under the provisions of this subchapter shall vest in the purchaser all the right, title and interest of the person in whose name the property was assessed, and/or all right, title and interest of the person or persons who are the owners thereof, and likewise freed and discharged from any liens and encumbrances, dower or curtesy or statutory right, in the nature of a dower or curtesy, whether absolute or inchoate, in or to the real estate.

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8726; 50 Del. Laws, c. 524, § 2; 72 Del. Laws, c. 138, § 1.;



§ 8728. Petition by purchasers for deed of conveyance

If the owner of the property or the owner's legal representatives fail to redeem the property as provided in this subchapter, the purchaser of the property or the purchaser's legal representatives, successors or assigns may present a petition to the Superior Court setting forth the appropriate facts in conformity with this subchapter and pray that the Superior Court make an order directing the Sheriff, then in office, to execute, acknowledge and deliver a deed conveying the title to the property to the petitioner; and thereupon the Superior Court shall have power, after a hearing upon the petition, to issue an order directing the Sheriff to execute, acknowledge and deliver a deed as prayed for in the petition. A description of the property as the same shall appear upon the assessment rolls, and a description by metes and bounds where obtainable shall be a sufficient description in any such deed.

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8727; 55 Del. Laws, c. 85, § 25H; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 138, § 1.;



§ 8729. Redemption by owner

The owner of any such real estate sold under this subchapter or the owner's legal representatives may redeem the same at any time within 60 days from the day the sale thereof is approved by the Court, by paying to the purchaser or his or her legal representatives, successors or assigns, the amount of the purchase price and 15 percent in addition thereto, together with all costs incurred in the cause; or if the purchaser or his or her legal representatives, successors or assigns refuse to receive the same, or do not reside or cannot be found within the county where the property is located, by paying the amount into the Court for the use of the purchaser, his or her legal representatives or assigns.

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8728; 60 Del. Laws, c. 172, § 1; 60 Del. Laws, c. 675, § 6; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 138, § 1.;



§ 8730. Petition by owner after redemption for entry on judgment record

If the owner of any real estate sold under an order of sale or the owner's legal representative redeems the real estate, he or she may present to the Superior Court a petition setting forth that fact and thereupon the Superior Court, after hearing and determining the facts set forth in the petition, shall have power to cause to be entered upon the record of the judgment, under which the real estate was sold, a memorandum that the real estate described in the proceedings upon which the judgment was entered has been redeemed. Thereafter the owner shall hold such redeemed real estate subject to the same liens and in the same order of priority as they existed at the time of the sale thereof, excepting so far as the liens have been discharged or reduced by the application of the proceeds by the sheriff from the sale.

Code 1935, § 1381A; 46 Del. Laws, c. 133, § 1; 9 Del. C. 1953, § 8729; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 138, § 1.;



§ 8731. Regularity of proceedings under venditioni exponas

Upon the return of the proceedings under a writ of venditioni exponas, the Superior Court may inquire into the regularity of the proceedings thereunder, and either approve the sale or set it aside.

46 Del. Laws, c. 133, § 1; Code 1935, §1381A; 9 Del. C. 1953, § 8730; 72 Del. Laws, c. 138, § 1.;



§ 8732. No proceedings unless tax is a lien upon property; construction of term "Superior Court.''

(a) No proceedings shall be brought under this subchapter unless the tax or assessment sought to be collected hereunder shall at the time of the filing of the praecipe in the office of the prothonotary be and constitute a lien upon the property against which the tax or assessment was assessed or laid.

(b) Whenever the Superior Court is mentioned in this subchapter, the same shall be held to embrace the Judges or any Judge thereof, and any act required or authorized to be done under this subchapter may be done by the Superior Court or any Judge thereof in vacation thereof, as well as in term time.

Code 1935, § 1381A; 46 Del. Laws, c. 133, §1; 9 Del. C. 1953, § 8731; 72 Del. Laws, c. 138, § 1.;



§ 8733. Fees and costs

(a) The fees and costs to be taxed in all proceedings under this subchapter, where not otherwise provided for, shall be as follows:

The following fees shall be charged by the prothonotary:

Filing praecipe  $ 1.10

Issuing monition and copy  2.75

Issuing alias or pluries, monition and copy   2.75

Writ of venditioni exponas   2.25

Filing any petition in Superior Court under this subchapter   1.00

Costs of paying money into Superior Court   1.00

Costs of paying money out of Superior Court for each check drawn   1.00

The following fees shall be charged by the Sheriff:

Posting monition or copy thereof   .75

Posting each alias or pluries, monition or copy thereof   .75

The following fee shall be charged by the tax collecting authority for Kent County:

For preparing description of liened property  25.00

The following fee shall be charged by the tax collecting authority for Sussex County:

For preparing description of liened property   25.00

All other charges not covered by this section shall be the same as are provided by law.

(b) In addition to the fees set forth above, the costs to be taxed in all proceedings under this subchapter which are brought in Sussex County may include all reasonable attorney's fees, as determined by the Court, incurred by the County in connection with each respective proceeding.

(c) This section shall not apply to Kent County. The county government of Kent County may provide by ordinance for fees and costs to be taxed in all proceedings under this subchapter.

(d) County Council of New Castle County may provide by ordinance for fees and costs to be taxed in all proceedings under this chapter.

Code 1935, § 1381A; 46 Del. Laws, c. 133, §1; 9 Del. C. 1953, § 8732; 55 Del. Laws, c. 85, § 25I; 60 Del. Laws, c. 675, § 7; 61 Del. Laws, c. 391, § 3; 65 Del. Laws, c. 305, § 2;69 Del. Laws, c. 278, § 1; 71 Del. Laws, c. 401, §§ 115, 123; 72 Del. Laws, c. 138, § 1.;






Subchapter III Attachment of Land in New Castle County

§ 8741. Legal proceedings to collect unpaid taxes

The Office of Finance of New Castle County may, on or after January 1 in every year, institute proceedings against all persons in such County liable for the payment of any taxes payable to the County then remaining due and unpaid for any year or years prior thereto.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8741; 55 Del. Laws, c. 85, § 25K; 71 Del. Laws, c. 401, § 125.;



§ 8742. Where attachment proceedings brought

(a) Legal proceedings under § 8741 of this title to collect unpaid taxes may be instituted in any court of competent jurisdiction.

(b) The proceedings shall be either by attachment, as provided in this subchapter, or by any other procedure authorized by law.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8742; 71 Del. Laws, c. 401, § 126.;



§ 8743. Affidavit and writ of attachment

(a) In attachment proceedings under this subchapter, an affidavit shall be made and filed by the office of finance, or by some creditable person for it, stating that the defendant is justly indebted to the plaintiff in the sum of (stating the sum due for taxes) for the year (stating the year for which the taxes are due) with the prothonotary of the appropriate court and thereupon the prothonotary or Clerk of the Court of Common Pleas or the justice of the peace (as the case may be), shall issue a writ of attachment directed to the Sheriff of New Castle County commanding the Sheriff that the Sheriff attach all the lands and tenements, goods and chattels, rights and credits, moneys and effects of the defendant within New Castle County to answer the plaintiff in a cause of action wherein the sum of......... dollars for taxes for the year....... is demanded and that the Sheriff summon any garnishee or garnishees of the defendant found within the Sheriff's bailiwick to appear before the Superior Court or before the Court of Common Pleas or before the justice of the peace (as the case may be), on the......... day of........., A.D........ at....... o'clock in the....... to answer what goods and chattels, rights and credits, moneys and effects of the defendant may be in the defendant's hands and that the defendant have then and there the writ of attachment with the defendant's doings thereon duly endorsed. The writ of attachment shall be returnable within 15 days. There shall be omitted from the writ of attachment, if issued by the Clerk of the Court of Common Pleas or by a justice of the peace the words "lands and tenements.''

(b) Under the writ of attachment, if issued by the prothonotary, the sheriff shall be authorized to attach not only the lands and tenements belonging to the defendant, but such other lands and tenements, or any part thereof, theretofore belonging to the defendant against which the taxes sued for are a lien.

(c) If the sheriff is unable to find any property, rights, credits, moneys or effects of the defendant subject to attachment within the sheriff's bailiwick or in the hands of any person within the sheriff's bailiwick, then a further writ or writs of attachment may be issued until the sheriff shall find property, rights, credits, moneys or effects subject to attachment within the sheriff's bailiwick.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8743; 55 Del. Laws, c. 85, § 25K; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 127.;



§ 8744. Notice of attachment to defendant

(a) Notice of the attachment shall also be given to the defendant whenever practicable. If the defendant is a person, such writ may either be served upon the defendant personally or by leaving a copy thereof at the defendant's usual place of abode within New Castle County more than 6 days before the return thereof in the presence of an adult person, and if the defendant is a corporation, such writ may either be served personally on the president or 1 of the directors thereof or by leaving a copy thereof at its principal place of business in New Castle County more than 6 days before the return thereof in the presence of an adult person, or if the person does not reside in New Castle County, or if the corporation has no place of business in New Castle County, a copy thereof may be mailed in a sealed postpaid envelope directed to the last known address or place of business of the defendant more than 6 days before the return thereof.

(b) The day of mailing shall be deemed and taken as the day of the giving of the notice, but the failure to give the notice shall not divest the court or the justice of the peace before whom the proceedings were instituted of jurisdiction to hear and determine the proceedings.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8744; 70 Del. Laws, c. 186, § 1.;



§ 8745. Affidavit of defense; time limit

The defendant in any attachment whose property has been attached at any time before the expiration of 10 days after the return of attachment may file in the court or with the justice of the peace where the writ is returnable an affidavit denying the demand of the plaintiff in whole or in part.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8745.;



§ 8746. Judgment for want of an affidavit of defense

In every case in which property of the defendant has been attached, and no affidavit is filed by the defendant, judgment on motion shall be entered in favor of the plaintiff and against the defendant for the amount shown to be due by the affidavit filed by the plaintiff together with the plaintiff's costs.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8746; 70 Del. Laws, c. 186, § 1.;



§ 8747. Trial

Where property of the defendant has been attached and an affidavit has been filed by the defendant, the Superior Court or the Court of Common Pleas or the justice of the peace (as the case may be), shall proceed to direct an issue to be tried by a jury at the bar of the Superior Court or by a reference to 3 judicious and impartial citizens before the Court of Common Pleas to be appointed by the Court or before the justice of the peace to be appointed by the justice of the peace (as the case may be) for ascertaining whether there is a just demand and the amount thereof, and their verdict or finding shall be final and conclusive.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8747.;



§ 8748. Discharge of property or garnishee upon posting bond

If the defendant gives to the plaintiff a bond with sufficient surety to be approved by the sheriff before the return of the attachment or by the court or justice of the peace (as the case may be), after the return thereof to pay any judgment recovered against the defendant with costs, the property attached and the garnishee summoned shall be discharged.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8748; 70 Del. Laws, c. 186, § 1.;



§ 8749. Judgment and sale of property

If a bond be not given, the court or justice of the peace (as the case may be), upon the entry of judgment against the defendant and upon the petition of the plaintiff, shall forthwith make an order for the sale of the property attached upon due notice or so much thereof as shall be necessary to pay the judgment with the costs, and shall render judgment against every garnishee summoned upon the attachment that has answered, confessing property in his, her or its hands or upon the verdict of a jury in the Superior Court against him or her or upon the finding against him or her on a hearing before the Court of Common Pleas or justice of the peace (as the case may be), if required to plead, as in other proceedings by attachment.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8749; 70 Del. Laws, c. 186, § 1.;



§ 8750. Notice of order to sell to lienholders of real estate

If the property attached is in whole or in part real estate, the court making the order for the sale of property shall also order that notice be given to all persons holding liens and encumbrances against the real estate, as set out in the petition of the plaintiff but the failure to include in the petition or in the order the name of any person holding any such lien or encumbrance or the failure to give such notice to such person shall not be sufficient cause to set aside such sale, but the real estate so sold shall not be sold or discharged of liens and encumbrances existing against it held by any person not named in the order and not served with the notice. The notice shall be served personally upon such persons holding liens at least 6 days before the day of sale, by delivering to each of such persons a copy of the order of sale or by leaving a copy thereof at the usual place of abode of such persons within New Castle County in the presence of an adult person. In case it appears to the court that any of such persons holding liens has no known place of abode within New Castle County and cannot be served personally, the court shall order that publication of notice of the sale be made in such newspaper or newspapers published in New Castle County as shall in the judgment of the court best serve to bring to such person knowledge of the sale.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8750.;



§ 8751. Return of residue to defendant

The residue of property attached, after satisfying the judgment and costs, shall be restored or paid to the defendant without delay.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8751.;



§ 8752. Exemption laws do not apply; those liable as garnishee

The defendant in any writ of attachment under this subchapter shall not be entitled to the benefit of any of the exemption laws of this State. All persons, firms, associations, corporations, public and private, including banks, trust companies, savings institutions, loan associations and insurance companies and public officers and the agents, servants and trustees of the defendant shall be liable to be summoned as garnishee for which purpose service of the summons as provided in other attachment cases shall be sufficient to render the persons and the officers of the corporations subject to all the liabilities provided by law and the answer of such persons and of such officers so served with the attachment shall be enforced in the same manner as is now provided by law in other cases.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8752.;



§ 8753. Purchase at Sheriff's Sale by agent of County

New Castle County Council may authorize any person to bid at the sale of any real estate under this chapter and, in the event that such person is the highest and best bidder therefor, title thereto shall be taken in the name of New Castle County. County Council shall not authorize anyone to bid in excess of the aggregate amount of all taxes, service charges, penalties and obligations due to New Castle County, including costs incurred in the collection process.

Code 1915, § 1155; 40 Del. Laws, c. 135, § 1; Code 1935, § 1351; 9 Del. C. 1953, § 8753; 55 Del. Laws, c. 85, §§ 85K, 85L; 71 Del. Laws, c. 401, § 128.;



§ 8754. Proceedings to collect taxes where delay may lose benefit of process

The tax collecting authority may at any time prior to January 1 in any year institute proceedings against any person liable for the payment of any taxes payable to the county and due to it then remaining unpaid for the year in the manner provided for in this subchapter upon there being stated in the affidavit as provided in § 8743 of this title the further fact that the affiant has just caused to believe that the plaintiff will lose the benefit of the plaintiff's process by delay.

Code 1915, § 1156; 40 Del. Laws, c. 135, § 1; Code 1935, § 1352; 9 Del. C. 1953, § 8754; 55 Del. Laws, c. 85, § 25K; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 115.;



§ 8755. Penalty for removing attached property from County

Whoever, without the consent of the plaintiff in any writ of attachment issued under the provisions of this subchapter, secretes, destroys or removes from the county any property seized under a writ of attachment issued under this subchapter, shall be fined in a sum equal to the value of the property secreted, destroyed or removed and shall also be imprisoned not more than 1 year.

Code 1915, § 1157; 33 Del. Laws, c. 82, § 7; Code 1935, § 1353; 9 Del. C. 1953, § 8755.;



§ 8756. Procedure upon failure of bonded defendant to pay judgment

In every case in which the defendant has given to the plaintiff a bond in the manner provided for in this subchapter and judgment has been entered against the defendant, if the defendant fails to pay to the plaintiff the judgment with interest and costs within 20 days from the entry thereof, the plaintiff shall upon the expiration of the 20 days forthwith institute an action of debt upon the bond in some court of competent jurisdiction and promptly prosecute the same and upon the recovery of judgment therein forthwith proceed to the collection thereof by execution process or otherwise.

Code 1915, § 1158; 33 Del. Laws, c. 82, § 8; Code 1935, § 1354; 9 Del. C. 1953, § 8756.;



§ 8757. Procedure to confirm or set aside sale; second sale

Upon the return of any order of sale the Superior Court shall, if real estate is sold, inquire into the circumstances and regularity of the proceedings relative to such sale and either confirm the sale or set it aside. If the Superior Court confirms the sale the sheriff shall deliver to the purchaser a certificate reciting the judgment recovered in the proceedings and the order of sale and setting forth the facts relative to such sale, and the purchaser shall have and be possessed of all rights in and to the real estate, subject to the right of redemption as provided in § 8758 of this title, as the defendant in the proceeding had on July 1 of the year for which the taxes were levied upon, which judgment was recovered in the proceeding, and the Superior Court shall have power to make all necessary orders and rules and to issue all writs which may be necessary to put the purchaser in possession of the real estate without delay. If the sale be set aside another order of sale may issue and be executed in the same manner and with like effect. Upon confirmation of such sale, the sheriff shall pay to the plaintiff the amount of the judgment with interest and costs and shall pay the balance thereof to such persons who were served with notice of such sale as then hold liens upon the lands and premises whether by way of taxes, mortgage, judgment, recognizance or otherwise, in accordance with the priority of their lien and the balance thereof shall be paid to the person who was the owner of the real estate at and immediately before the sale, or the sheriff may, after paying to the plaintiff the amount of the judgment with interest and costs, pay the balance thereof into the Superior Court. No sale shall be confirmed if the owner of the real estate or any person having an interest therein shall pay to the plaintiff or shall pay into the Superior Court for the use of the plaintiff the amount of the judgment together with interest and all costs.

Code 1915, § 1162; 33 Del. Laws, c. 82, § 12; 34 Del. Laws, c. 92, § 3; Code 1935, § 1355; 9 Del. C. 1953, § 8757.;



§ 8758. Redemption of real estate by owner after sale

The owner of any real estate sold under order of sale or the owner's legal representative may redeem the real estate so sold at any time within 60 days from the day the sale is confirmed by the Superior Court, by paying to the purchaser or the purchaser's legal representative the amount of the purchase price and 15 percent in addition thereto or if the purchaser or the purchaser's legal representative shall refuse to receive the same or does not reside within New Castle County or cannot be found within the County the owner may pay the amount into the Superior Court for the use of the purchaser.

Code 1915, § 1163; 33 Del. Laws, c. 82, § 13; 34 Del. Laws, c. 92, § 4; Code 1935, § 1356; 9 Del. C. 1953, § 8758; 60 Del. Laws, c. 171, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8759. Owner's petition and rights after redemption

If the owner of any real estate sold under an order of sale or the owner's legal representative redeems the real estate, he or she may prefer to the Superior Court a petition setting forth that fact and thereupon the Superior Court, after hearing and determining the facts set forth in the petition, shall cause to be entered upon the record of the judgment, under which the real estate was sold, a memorandum that the real estate described in the proceedings upon which the judgment was entered has been redeemed and thereafter the owner shall hold such redeemed real estate subject to the same liens and in the same order of priority as they existed at the time of the sale thereof, excepting so far as the liens have been discharged or reduced by the application of the proceeds by the Sheriff from the sale.

Code 1915, § 1164; 33 Del. Laws, c. 82, § 14; 34 Del. Laws, c. 92, § 5; Code 1935, § 1357; 9 Del. C. 1953, § 8759; 70 Del. Laws, c. 186, § 1.;



§ 8760. Right of redemption by lienholder

(a) If the owner or the owner's legal representative does not redeem the real estate within 60 days from the day the sale is confirmed by the Superior Court, any person who has an interest or lien upon any real estate so sold which was discharged by the sale may prefer a petition to the Superior Court at any time within 1 year from the day the sale is confirmed by the Superior Court setting forth the fact that he, she or it desires to redeem the real estate and that he, she or it is willing to pay into the Superior Court for the use of the purchaser the amount of the purchase price and 15 percent in addition thereto. The petitioner may also state in the petition that he, she or it is willing to pay into the Superior Court a further sum (stating the sum) for the benefit of any person who has an interest in or a lien upon the real estate which was discharged by the sale prior to the interest or lien of the petitioner, and the petitioner may also state in the petition such other and further facts as the petitioner may deem proper.

(b) Upon the expiration of 1 year from the day of confirmation of the sale of the real estate the Superior Court, after giving due notice to all petitioners, shall proceed to hear the same and after considering the interest and liens of the petitioners shall determine which of the petitioners, if any, shall be permitted to redeem the same and shall make an order accordingly, the petitioner so permitted to redeem the same then paying into the Superior Court the amount specified in his, her or its petition for the use of the parties entitled thereto, and complying with such other orders as the Superior Court shall make.

Code 1915, §§ 1164, 1165; 33 Del. Laws, c. 82, §§ 14, 15; 34 Del. Laws, c. 92, § 6; Code 1935, § 1358; 9 Del. C. 1953, § 8760; 60 Del. Laws, c. 170, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8761. Procedure to obtain deed

Any person having an interest in or a lien upon the real estate who redeems the same within the time and in the manner prescribed in § 8760 of this title, or any purchaser in case the real estate has not been redeemed or their respective representatives, may prefer a petition to the Superior Court setting forth the facts and applying for an order for a deed for the real estate, and the Superior Court, after hearing and determining the facts set forth in the petition, shall thereupon order the sheriff to execute, acknowledge and deliver to the person entitled thereto a deed granting and assuring unto such person the same estate and title as the defendant was seized of on July 1 of the year for which the taxes were levied upon under the judgment under which the real estate was sold was recovered (which date shall be specified in the order), discharged from all equity of redemption and from all liens and encumbrances held by persons against the property at the time of the sale who were given notice of such sale in the manner provided for in this subchapter and free and discharged of any right of or any inchoate right of dower or curtesy therein.

Code 1915, § 1166; 33 Del. Laws, c. 82, § 16; 34 Del. Laws, c. 92, § 7; Code 1935, § 1359; 9 Del. C. 1953, § 8761.;






Subchapter IV Sale of Land for Delinquent Taxes in Kent and Sussex Counties

§ 8771. Sale of land; notice; certificate

(a) For the purpose of collecting the tax of any taxable, and without the necessity of first employing other remedies, the tax collecting authority may sell the lands and tenements of any taxable, or the lands and tenements of any taxable alienated by the taxable subsequent to the levy of such tax, in the manner provided for in this section.

(b) The tax collecting authority shall deposit in the mail in a sealed wrapper sufficiently stamped, an itemized tax bill, together with a notice to the taxable that he or she will proceed to sell the lands and tenements of the taxable for the payment of the tax, addressed to the taxable at the taxable's last known post-office address, if such can be reasonably ascertained.

(c) The tax collecting authority shall file in the office of the prothonotary a certificate under his or her hand and seal, containing:

(1) The name of the taxable;

(2) The assessment of the property of the taxable as it appears upon the tax duplicate;

(3) The year for which the tax was levied;

(4) The rate of tax;

(5) The total amount due;

(6) The date from which the penalty for nonpayment shall commence and the rate of such penalty;

(7) A short description of the lands and tenements proposed to be sold, sufficient to identify the same;

(8) The address of the taxable, if ascertainable as aforesaid;

(9) That a tax bill and notice has been mailed to such taxable, and the date of such mailing.

(d) Upon the filing of such certificate the Prothonotary shall record the same in a properly indexed record to be known as "Tax Sale Record,'' and shall endorse upon the record of said certificate the following: "The certificate filed the........... day of........... A. D............ (giving the day and year), and the tax collecting authority shall therefore proceed to sell the lands and tenements herein mentioned, or a sufficient part thereof, for the payment of the tax due.'' The endorsement shall be signed by the Prothonotary.

28 Del. Laws, c. 82, § 18; 33 Del. Laws, c. 84, § 13; Code 1935, §§ 1410, 1443; 9 Del. C. 1953, § 8771; 57 Del. Laws, c. 762, § 24G; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 115.;



§ 8772. Public notice of sale

(a) The tax collecting authority shall proceed to advertise the lands and tenements of the taxable by posting handbills in at least 10 public places in the county, 1 of which shall be on the lands to be sold, and 1 at the courthouse, and by publishing the notice or advertisement of sale in a newspaper of the county at least 1 issue before the day fixed for the sale. All sales shall be made at the courthouse door and the handbills and advertisement shall contain the day, hour, place of sale, and a short description of the property to be sold.

(b) In case the owner of any lands and tenements against which a tax shall be levied and assessed is unknown, this fact shall be stated in the advertisement of sale, and in addition to the notice herein required, the advertisement shall be published in some newspaper published in the county in at least 2 successive issues thereof before the day fixed for the sale of the property.

(c) The tax collecting authority shall keep a record of the places where the handbills were posted and of the newspaper in which the advertisement was published, and such record shall be presumptive evidence of such advertisement and posting.

28 Del. Laws, c. 82, §§ 19, 22; 33 Del. Laws, c. 84, §§ 14, 17; Code 1935, §§ 1411, 1414, 1444, 1447; 9 Del. C. 1953, § 8772; 57 Del. Laws, c. 762, § 24G; 71 Del. Laws, c. 401, § 115.;



§ 8773. Return of sale; deed upon approval of sale

Every sale of lands and tenements shall be returned by the tax collecting authority to the Superior Court for the county, at the next term thereof, and the Court shall inquire into the circumstances, and either approve the sale, or set it aside. If it be approved, the tax collecting authority making the sale shall make a deed to the purchaser which shall convey the title of the taxable, or of his or her alienee, as the case may be; if it be set aside, the Court may order another sale, and so on until the tax due be collected. The certificate filed, together with the return and deed, shall be presumptive evidence of the regularity of the proceedings.

28 Del. Laws, c. 82, § 20; 30 Del. Laws, c. 82, § 5; 33 Del. Laws, c. 84, § 15; 37 Del. Laws, c. 105, § 5; 38 Del. Laws, c. 76, § 1; Code 1935, §§ 1412, 1445; 9 Del. C. 1953, § 8773; 57 Del. Laws, c. 762, § 24G; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 115.;



§ 8774. Adjustment of tax sale proceedings upon change of office of tax collecting authority

(a) In the event of the death, resignation or removal from office of the tax collecting authority, before the proceedings for the sale of land shall have been completed, the successor in office shall succeed to all of the officer's powers, rights and duties in respect of the sale.

(b) In case the term of office of any tax collecting authority shall expire before the proceedings for the sale of lands shall have been completed, the tax collecting authority shall continue in the powers, duties and responsibilities in respect of the sale until the same shall have been finally approved by the Court.

(c) If any outgoing tax collecting authority shall die or remove from this State before any sale of lands conducted by such authority shall have been approved by the Court, the Superior Court of the county shall have jurisdiction to direct the tax collecting authority then in office to make and complete returns of sale, and to execute and deliver deeds for the land so sold.

28 Del. Laws, c. 82, § 20; 30 Del. Laws, c. 82, § 5; Code 1935, § 1445; 9 Del. C. 1953, § 8774; 57 Del. Laws, c. 762, § 24G; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 115.;



§ 8775. Death of purchaser at tax sale

In the event of the death of the purchaser before the deed shall have been made and delivered, the person or persons having right under the purchaser by descent, devise, assignment, or otherwise, may prefer to the Superior Court for Kent or Sussex County, as the case may be, at any term thereof, a petition representing the facts, and praying for an order authorizing and requiring the tax collecting authority, who would otherwise execute the deed, to execute and acknowledge a deed conveying to the petitioner or petitioners the premises so sold. Thereupon the Court may make such order touching the conveyance of the premises as shall be according to justice and equity.

Code 1935, § 1445; 42 Del. Laws, c. 113, § 1; 9 Del. C. 1953, § 8775; 57 Del. Laws, c. 762, § 24G; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 115.;



§ 8776. Approval or disapproval of sale; redemption

No sale under this subchapter shall be approved by the Court if the owner be ready at Court to pay the taxes, penalty and costs, and no deed shall be made until the expiration of 1 year from the time of sale, within which time the owner, the owner's heirs, executors or administrators may redeem the lands on payment to the tax collecting authority of the costs, the amount of the purchase money, and 20 percent interest thereon, and expenses of the deeds. Within 3 days from the receipt of redemption moneys as hereinbefore mentioned, the tax collecting authority shall forward the same by mail to the purchaser.

28 Del. Laws, c. 82, § 23; 33 Del. Laws, c. 84, § 18; Code 1915, §§ 1415, 1448; 45 Del. Laws, c. 128, § 3; 9 Del. C. 1953, § 8776; 57 Del. Laws, c. 762, § 24G; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 115.;



§ 8777. Action against personal representative of taxable

The death of any taxable shall not prevent the recovery under this subchapter of any tax due and owing, but the tax collecting authority shall proceed for the collection thereof against the personal representative of such deceased taxable. If the lands and tenements of a deceased taxable are to be sold, it shall be sufficient for the tax collecting authority to suggest the death upon the record and give notice as described in this subchapter to the heirs at law or devisees of the land, as the case may be, and the executor or administrator of such deceased taxable, if any there be within the county.

28 Del. Laws, c. 82, § 24; 33 Del. Laws, c. 84, § 19; Code 1935, §§ 1416, 1449; 9 Del. C. 1953, § 8777; 57 Del. Laws, c. 762, § 24G; 71 Del. Laws, c. 401, § 115.;



§ 8778. Costs upon sale of lands

(a) In cases of sale of lands, under this subchapter, for the payment of taxes, the following costs shall be allowed to be deducted from the proceeds of sale, or chargeable against the owner:

For filing and recording certificate  $1.00

For filing and recording return of sale  1.50

For preparing certificate  $  .25

For making sale of lands  2.00

For preparing and filing return  1.50

For posting handbills  1.00

(b) In addition the costs of printing handbills and publication of advertisements of sale under this subchapter, together with the miles necessarily traveled by the tax collecting authority in posting the handbills shall be chargeable as costs. Mileage shall be computed and chargeable at the rate provided by [former] § 9115 [repealed] of this title.

(c) The cost of the deed shall not be chargeable as costs, but shall be paid by the purchaser.

28 Del. Laws, c. 82, § 21; 30 Del. Laws, c. 82, § 6; 33 Del. Laws, c. 84, § 16; Code 1935, §§ 1413, 1446; 9 Del. C. 1953, § 8778; 57 Del. Laws, c. 762, § 24G; 71 Del. Laws, c. 401, § 115.;



§ 8779. Payment of excess from proceeds to owner

After satisfying the tax due and the costs and expenses of sale from the proceeds of sale under this subchapter, the amount remaining shall be paid at once to the owner of the land, or upon the refusal of the owner to accept the same, or if the owner is unknown or cannot be found, the amount remaining shall be deposited in some bank in the county either to the credit of the owner, or in a manner by which the fund may be identified.

28 Del. Laws, c. 82, § 25; 33 Del. Laws, c. 84, § 20; Code 1935, §§ 1417, 1450; 9 Del. C. 1953, § 8779.;









CHAPTER 91. GENERAL PROVISIONS

§ 9101. Definitions

As used in this chapter:

"County offices'' or "county officers'' means the elected or appointed public officers of the respective counties and includes county council members, Levy Court Commissioners, clerks of the peace, members of the boards of assessment, receivers of taxes and county treasurers, collectors of delinquent taxes, county comptrollers, registers of wills, sheriffs, recorders, coroners and any other officer, board, commission, department or agency (other than a court or judge) whose jurisdiction is limited to a single county; provided, however, that the Prothonotaries of New Castle County, Kent County and Sussex County shall not be considered to be county offices.

9 Del. C. 1953, § 9101; 66 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 91, § 1.;



§ 9102. Location of offices

The county government of each county shall provide and assign office space for the respective county offices and, whenever occasion requires, may change such space and assign different space. The county officers shall occupy, and their offices shall be located, in the space assigned to them from time to time by the county government or chief administrative officer.

Code 1852, § 24; 15 Del. Laws, c. 331, § 1; 19 Del. Laws, c. 26, § 19; 26 Del. Laws, c. 83, § 4; 26 Del. Laws, c. 84, § 4; Code 1915, §§ 1275, 1431; 29 Del. Laws, c. 77, § 1; Code 1935, §§ 1478, 1589; 9 Del. C. 1953, § 9102; 55 Del. Laws, c. 85, § 26A.;



§ 9103. Record books and supplies

The county government of each county shall provide for the county offices in their respective counties, the necessary record books, cases, seals and supplies for the use of the offices, for the preservation and security of the public records, the convenience of business, and for public accommodation.

Code 1852, §§ 24, 460; 19 Del. Laws, c. 26, § 19; 26 Del. Laws, c. 83, § 4; 26 Del. Laws, c. 84, § 4; Code 1915, §§ 386, 1275; 29 Del. Laws, c. 77, § 1; Code 1935, §§ 360, 1478; 9 Del. C. 1953, § 9103; 55 Del. Laws, c. 85, § 26B.;



§ 9104. Records

The county officers shall keep all records, books, papers and other things belonging to their offices, in their respective offices.

Code 1852, § 22; Code 1915, § 1430; Code 1935, § 1588; 47 Del. Laws, c. 248, § 1; 48 Del. Laws, c. 298, § 1; 9 Del. C. 1953, § 9104.;



§ 9105. County offices; days open; penalties

(a) County offices shall be open each day except legal holidays, Saturdays and Sundays.

(b) If a county officer refuses or neglects to attend at his or her office for the transaction of business, as required in subsection (a) of this section, the county officer shall be fined $8.00 for every such offense.

(c) A deputy of any county officer may attend for the performance of such services as are strictly ministerial.

Code 1852, § 22; Code 1915, § 1430; Code 1935, § 1588; 47 Del. Laws, c. 248, § 1; 48 Del. Laws, c. 298, § 1; 9 Del. C. 1953, § 9105; 70 Del. Laws, c. 186, § 1.;



§ 9106. Saturday as legal holiday for New Castle County and City of Wilmington

Each Saturday shall be a legal holiday for all elective and appointed officials, deputies, clerks, bailiffs and other employees of New Castle County, including all officials and employees of the government of New Castle County and for all elective officials of the City of Wilmington and for all appointed officers and employees of the Mayor and Council of Wilmington (except members of the Department of Safety and Homeland Security and firefighters).

Code 1935, § 3321; 47 Del. Laws, c. 143, § 1; 9 Del. C. 1953, § 9106; 55 Del. Laws, c. 85, § 26C; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138.;



§ 9107. Authorization to pay employees on day preceding holiday

Each county government, whenever the pay day for employees falls on a holiday, Saturday or Sunday, may pay the employees their salaries on the day immediately preceding the holiday, Saturday or Sunday.

47 Del. Laws, c. 172, § 1; 9 Del. C. 1953, § 9107; 55 Del. Laws, c. 85, § 26D.;



§ 9108. Disposition of fees

All the fees, costs, allowances and other perquisites which are taxable and paid to any county officer for any official service rendered by any such officer, shall be for the sole use of the county of such officer, and when received shall be paid to the receiver of taxes and county treasurer or department of finance thereof.

23 Del. Laws, c. 60, § 1; 24 Del. Laws, c. 85, § 1; Code 1915, § 1433; 28 Del. Laws, c. 82, § 1; 30 Del. Laws, c. 81, § 1; Code 1935, § 1592; 9 Del. C. 1953, § 9108; 50 Del. Laws, c. 81, § 1; 55 Del. Laws, c. 85, § 26E.;



§ 9109. Duty to account for fees

(a) Every county officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the county to such officers, and shall keep in a properly indexed fee book an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer, and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the fifteenth day in each month, every such officer shall file with the receiver of taxes and county treasurer or department of finance and with the government of the officer's county an account of all fees, costs and allowances received by that officer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the fee book.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the fifteenth day in each month, pay over to the receiver of taxes and county treasurer or department of finance all the fees, costs and allowances so received from any source, which shall be payable to the receiver of taxes and county treasurer or department of finance as provided in § 9108 of this title.

23 Del. Laws, c. 60, § 2; 24 Del. Laws, c. 85, § 1; 24 Del. Laws, c. 86, § 1; Code 1915, § 1434; 28 Del. Laws, c. 82, § 1; 30 Del. Laws, c. 81, §§ 1-3; Code 1935, § 1593; 9 Del. C. 1953, § 9109; 50 Del. Laws, c. 81, § 2; 55 Del. Laws, c. 85, § 26E; 70 Del. Laws, c. 186, § 1.;



§ 9110. Fee book; inspection and examination

The fee book mentioned in this chapter shall be a part of the records of the office for which it is kept, and shall be at all times open to inspection and examination.

23 Del. Laws, c. 60, § 12; Code 1915, § 1444; Code 1935, § 1603; 9 Del. C. 1953, § 9110.;



§ 9111. Audit of fees

The county comptroller or department of finance shall, during the months of January and July in each year, audit, inspect and examine the books, accounts, papers, records and dockets of the several county officers and ascertain the amounts due to the county in fees. During those months, he or she shall report in writing to the county government, which shall cause the same to be entered at large upon their minutes and published in pamphlet form for distribution.

23 Del. Laws, c. 60, § 5; 26 Del. Laws, c. 83, § 8; 26 Del. Laws, c. 84, § 8; Code 1915, § 1437; Code 1935, § 1596; 9 Del. C. 1953, § 9111; 55 Del. Laws, c. 85, § 26F; 70 Del. Laws, c. 186, § 1.;



§ 9112. Liability for fees

Each county officer is made liable upon his or her respective official bond, for the payment to the receiver of taxes and county treasurer or the department of finance of the county of such officer of all the fees which such officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said....... shall truly and without delay pay over to the Receiver of Taxes and County Treasurer or the Department of Finance all the fees which it shall be his or her duty to collect and which are to be paid to the Receiver of Taxes and County Treasurer or the Department of Finance.'' The county government shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

23 Del. Laws, c. 60, § 3; Code 1915, § 1435; 28 Del. Laws, c. 82, § 1; 30 Del. Laws, c. 81, §§ 1-3; Code 1935, § 1594; 9 Del. C. 1953, § 9112; 55 Del. Laws, c. 85, §§ 26E, 26G; 70 Del. Laws, c. 186, § 1.;



§ 9113. Penalties for failure to collect and pay over fees

(a) If any county officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites he or she receives and collects for use of the county of such officer, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, he or she shall be fined not more than $1,000, or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as he or she may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, it shall operate as a forfeiture of his or her office, and he or she shall be removed from office by the Governor within 10 days from the date of such conviction.

23 Del. Laws, c. 60, § 11; Code 1915, § 1442; Code 1935, § 1601; 9 Del. C. 1953, § 9113; 70 Del. Laws, c. 186, § 1.;



§ 9114. Bonds of coroner, recorder, clerk of the peace and register of wills

(a) Every coroner, recorder and clerk of the peace, elected or appointed for any county shall, at the next term of the Superior Court in that county, after his or her election or appointment, before entering upon the duties of his or her office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named....... who has been duly elected (or appointed) to be....... shall and do well and diligently execute his or her office of....... as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to his or her successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said..... shall truly and without delay pay over to the Receiver of Taxes and County Treasurer or Department of Finance all the fees which it shall be his or her duty to collect and which are to be paid to the Receiver of Taxes and County Treasurer or Department of Finance, then this obligation shall be void and of no effect, or else shall remain in full force and virtue''; except that in the condition of a coroner's obligation, the clause beginning with the words "and truly'' and ending with the word "undefaced'' shall be omitted.

(b) The Register of Wills of New Castle County shall be required to give bond for the sum of $10,000; the Register of Wills of Kent County shall be required to give bond for $5,000; and the Register of Wills of Sussex County shall be required to give bond for $5,000. The bonds shall be in the form provided in subsection (a) of this section and shall be approved by the Resident Judge of the respective counties and the bond shall be executed in each case by the Register of Wills before entering upon the discharge of his or her office.

(c) The acknowledgment and approval of all the obligations specified in this section shall be certified by the Judges of the Superior Court then present.

(d) The obligation of the recorder shall be recorded in the Judgment Docket of the Superior Court, and shall be filed there. The other obligations required by this section shall be forthwith delivered to the recorder to be recorded and filed in his or her office.

Code 1852, §§ 441-443; 14 Del. Laws, c. 42; 16 Del. Laws, c. 24; 23 Del. Laws, c. 60, § 3; Code 1915, § 379; 30 Del. Laws, c. 43; Code 1935, § 348; 41 Del. Laws, c. 74; 9 Del. C. 1953, § 9114; 51 Del. Laws, c. 120; 55 Del. Laws, c. 85, § 26E; 66 Del. Laws, c. 185, § 2; 70 Del. Laws, c. 186, § 1.;



§ 9115. Bond of Register in Chancery

Repealed by 73 Del. Laws, c. 91, § 2, effective Jan. 1, 2002.;



§ 9116. Cancellation of bonds

The several bonds and recognizances of the several officers provided for in §§ 9114 and [former] 9115 [repealed] of this title as well as the official bond of any constable of the several counties shall be cancelled 3 years after the expiration of the terms of office of the several officers and such constable and shall after such time cease to be a lien on any property of any kind of the several officers and such constable or their respective bondsmen.

Code 1915, § 379A; 28 Del. Laws, c. 34; Code 1935, § 349; 46 Del. Laws, c. 56; 9 Del. C. 1953, § 9116; 70 Del. Laws, c. 186, § 1.;



§ 9117. Satisfaction of bonds

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in § 9116 of this title be marked by the recorder "cancelled'' and under the word "cancelled'' the recorder shall sign his or her name as recorder and shall affix the official seal of his or her office. The bond filed and recorded in the offices of the prothonotaries of the Superior Courts in this State shall at the time designated in § 9116 of this title be marked by the prothonotary "cancelled'' and under the word "cancelled'' the prothonotary shall sign his or her name as prothonotary and shall affix the official seal of his or her office, and the original bonds shall be returned to the obligors, or if they are dead, to their legal representatives.

Code 1915, § 379B; 28 Del. Laws, c. 34; Code 1935, § 350; 9 Del. C. 1953, § 9117; 70 Del. Laws, c. 186, § 1.;



§ 9118. Bond of sheriffs

(a) Every sheriff elected or appointed in any of the counties of this State, before entering upon that sheriff's office, shall, with sufficient surety or sureties, become bound to the State, by a joint and several obligation to be, with the surety or sureties therein, approved by the Judge resident in the county, for which the sheriff had been elected, namely: the Sheriff of New Castle County, $25,000; the Sheriff of Kent County, $14,000; and the Sheriff of Sussex County, $12,000. The bonds shall be given upon condition that "If the Sheriff shall and do well and truly serve and execute all writs and processes to him or her directed, without delay and shall, from time to time, upon request to him or her made for that purpose well and truly pay or cause to be paid to the several suitors and parties interested therein, their lawful agent, factors or assigns, and to the several officers all and every sum or sums of money to them respectively belonging, which shall come to his or her hands or which it shall be his or her duty to collect and receive, and receive, collect, and pay over all public taxes whatsoever committed to him or her for collection, and shall do from time to time, and at all times during his or her continuation in office, of Sheriff, well and faithfully execute the office and perform in everything the duty in him or her reposed, and the Sheriff shall truly and without delay pay over to the County Treasurer or the Director of Finance all the fees which it shall be his or her duty to collect, and which are to be paid to the County Treasurer or the Director of Finance, then the bond to be void, otherwise to be and remain in full force and virtue.'' This bond shall be entered at large upon the continuance record of the Superior Court of the same county at the time it is taken, and the approval of the surety or sureties and of the bond shall appear on the record.

(b) If any sheriff neglects so to enter into such bond such sheriff shall, ipso facto, forfeit his or her office. The prothonotary shall forthwith certify such neglect to the Governor, who shall thereupon appoint another person, being an inhabitant of the same county, to fill the vacancy until the next general election and qualification of a successor. The Governor shall duly notify the prothonotary of every appointment of a sheriff to fill a vacancy.

Code 1852, §§ 448-451; 16 Del. Laws, c. 14; 17 Del. Laws, c. 34; 21 Del. Laws, c. 202; 25 Del. Laws, c. 55; Code 1915, §§ 382, 383; Code 1935, §§ 356, 357; 9 Del. C. 1953, § 9118; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 5.;



§ 9119. Violation of bond requirements; penalty

Whoever, being an officer within the provisions of §§ 9114 and [former] 9115 [repealed] of this title, neglects to comply with such sections, shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit his or her office.

Code 1852, § 444; Code 1915, § 380; Code 1935, § 353; 9 Del. C. 1953, § 9119; 70 Del. Laws, c. 186, § 1.;



§ 9120. Bonds of officers in Sussex County

Every public officer of Sussex County who is required by law to give a bond for the faithful performance of his or her duties to be approved by the judges of the Superior Court or Court of Chancery shall execute such bond before entering upon the duties of his or her office with sufficient sureties to be approved by any Judge of the Superior Court, which bond shall afterwards be submitted to the Judge of the Superior Court or the Chancellor, as the case may be, for approval as now provided by law. The bond shall have all the force and effect now given by law to such official bonds. The Judges or Chancellor may at any time require additional surety.

30 Del. Laws, c. 90, § 1; Code 1935, § 1591; 9 Del. C. 1953, § 9120; 70 Del. Laws, c. 186, § 1.;



§ 9121. Uniform mileage payments

The authorized mileage rate for officers or employees of the several counties who receive mileage from the respective county governments for miles driven in their private motor vehicles shall be at a rate to be determined by levy court or county council.

48 Del. Laws, c. 235, § 1; 9 Del. C. 1953, § 9121; 50 Del. Laws, c. 238, § 1; 55 Del. Laws, c. 85, § 26H; 57 Del. Laws, c. 370; 60 Del. Laws, c. 11, § 1; 63 Del. Laws, c. 40, § 1; 68 Del. Laws, c. 39, § 1; 69 Del. Laws, c. 184, § 3.;



§ 9122. Posting of fee lists

Every county officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this part, as they relate to him or her.

Code 1852, § 2834; Code 1915, § 4887; Code 1935, § 5375; 9 Del. C. 1953, § 9122; 70 Del. Laws, c. 186, § 1.;



§ 9123. Construction of fee provisions; time for payment of fees

Fees shall be construed strictly and no fee shall be allowed for any service, except where otherwise expressly provided, until it has been actually performed.

Code 1852, § 2836; Code 1915, § 4889; Code 1935, § 5377; 9 Del. C. 1953, § 9123.;



§ 9124. Payment of salaries

Payment of salaries of all county officers, deputies, clerks and employees payable by New Castle County, shall be paid by warrants drawn by the government of New Castle County on the Department of Finance, in such installments and upon such dates as the government of New Castle County shall designate, upon the certificate in writing of the officer employing them that they have faithfully performed their duties up to the end of the payroll period.

9 Del. C. 1953, § 9124; 54 Del. Laws, c. 203, § 1.;



§ 9125. Chief deputies

(a) The clerk of the peace, Sheriff, Recorder of Deeds and Register of Wills in New Castle County each may select and employ 1 chief deputy who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the several county offices.

(b) The compensation to be paid the chief deputy shall be set by the appointing officeholder. However, the compensation shall not exceed the salary set by statute for the officeholder, except that the salary of the Sheriff's chief deputy shall not exceed the highest salary set pursuant to this subsection.

9 Del. C. 1953, § 9125; 57 Del. Laws, c. 519, § 2; 60 Del. Laws, c. 202, § 1; 62 Del. Laws, c. 9, § 1; 66 Del. Laws, c. 185, § 3; 73 Del. Laws, c. 91, § 3.;






CHAPTER 92. DEPUTIES AND CLERKS

§ 9201. Duties and responsibilities of officers appointing deputies and clerks

All deputies and clerks shall be under the control of the officer by whom they are selected and employed, who may discharge any such deputy or clerk at any time. The officer shall be responsible for all the official acts, neglects and defaults of all deputies and clerks that officer employs.

23 Del. Laws, c. 60, § 10; Code 1915, § 1441; Code 1935, § 1600; 9 Del. C. 1953, § 9201; 70 Del. Laws, c. 186, § 1.;



§ 9202. Powers and duties of chief deputies

The chief deputy or, if there is no chief deputy, the deputy employed by each of the officers shall be possessed of all the authority of their respective offices, and in the absence or disability of the duly elected officer, the chief deputy or deputy of such officer shall perform all the duties of the office, until the vacancy so created shall be filled as required by the Constitution or statutes of the State.

23 Del. Laws, c. 60, § 9; 27 Del. Laws, c. 73, § 1; Code 1915, §§ 1275, 1439; 29 Del. Laws, c. 77, § 1; 29 Del. Laws, c. 91, § 1; 35 Del. Laws, c. 76, § 2; 40 Del. Laws, c. 139, § 2; Code 1935, §§ 1478, 1598; 43 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 100, § 3; 9 Del. C. 1953, § 9202.;



§ 9203. Payment of salaries

The salaries of deputies and clerks, payable by Kent County, shall be paid to them by warrants drawn by the government of Kent County on the Receiver of Taxes and County Treasurer, upon the certificate in writing of the officer employing them that they have faithfully performed their duties during the preceding month.

23 Del. Laws, c. 60, § 9; 24 Del. Laws, c. 87, § 2; 27 Del. Laws, c. 73, § 1; Code 1915, § 1440; 32 Del. Laws, c. 85, § 1; 36 Del. Laws, c. 126, § 1; 40 Del. Laws, c. 136, § 2; Code 1935, § 1599; 43 Del. Laws, c. 120, § 2; 9 Del. C. 1953, § 9203; 51 Del. Laws, c. 103, §§ 2, 3; 54 Del. Laws, c. 203, § 2; 55 Del. Laws, c. 85, § 27A; 57 Del. Laws, c. 762, § 26A.;



§ 9204. Employment of extra clerks

(a) Except as provided otherwise by law, the Resident Judge of New Castle County may authorize any county officer in his or her County, whose office is a constitutional office, to employ clerks in addition to those specified by law when such Judge deems such employment necessary for the proper performance of the public work required of such officer. In Kent County, the county government may fix the number of clerks employed.

(b) Any additional clerks employed under the provisions of subsection (a) of this section, shall receive the same compensation as is fixed by law for the other clerks performing like or similar services, and shall be paid in like manner.

Code 1915, § 1439; 29 Del. Laws, c. 91, § 1; 29 Del. Laws, c. 92, § 1; 30 Del. Laws, c. 91, § 1; 31 Del. Laws, c. 13, § 16; 32 Del. Laws, c. 67, § 1; 35 Del. Laws, c. 79, § 1; 40 Del. Laws, c. 139, § 2; Code 1935, §§ 1191, 1598; 43 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 100, § 2; 45 Del. Laws, c. 137, § 1; 9 Del. C. 1953, § 9204; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 6.;



§ 9205. Application in New Castle County

The provisions of this chapter shall not apply to New Castle County. In New Castle County the provisions of [former] subchapter IX of Chapter 13 of this title [repealed] shall apply.

9 Del. C. 1953, § 9206; 55 Del. Laws, c. 85, § 27B.;



§ 9206. Application in Sussex County

The provisions of this chapter shall not apply to Sussex County. In Sussex County, the provisions of § 7006 of this title shall apply.

9 Del. C. 1953, § 9207; 57 Del. Laws, c. 762, § 26B.;






CHAPTER 93. COUNTY COMPTROLLERS

§ 9301. Election, qualifications and term

There shall be a County Comptroller for Kent County who shall be a resident of the County. The Comptroller shall be elected at the general election in each 4th year at which the Governor is elected, by the voters of the County qualified to vote for members of the General Assembly. The Comptroller shall hold office for the term of 4 years, commencing on the 1st Tuesday in January next succeeding the Comptroller election, or until the Comptroller successor shall be duly qualified.

19 Del. Laws, c. 26, § 16; 26 Del. Laws, c. 83, § 1; 26 Del. Laws, c. 84, § 1; Code 1915, § 1273; Code 1935, § 1476; 9 Del. C. 1953, § 9301; 55 Del. Laws, c. 85, § 28A; 65 Del. Laws, c. 360, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9302. Bond

(a) Before entering upon the duties of the county comptroller's office, the county comptroller shall give bond to the State with 1 or more sureties to be approved by the Resident Judge of the Superior Court of the State of the county of the comptroller, in the sum of $10,000, conditioned for the faithful performance of the duties of the office, and such bond shall have attached thereto a warrant for the confession of judgment thereon.

(b) The bond and warrant shall be forthwith transmitted by the Judge to the clerk of the peace of his or her county, to be by the clerk of the peace recorded and safely kept. The clerk of the peace, whenever in his or her judgment the public interest demands, or whenever the receiver of taxes and county treasurer or the elected officials of the county governing body or a majority of them shall so request, shall cause judgment to be entered on the bond in the Superior Court of the county of the comptroller.

19 Del. Laws, c. 26, § 16; 26 Del. Laws, c. 83, § 1; 26 Del. Laws, c. 84, § 1; Code 1915, § 1273; Code 1935, § 1476; 9 Del. C. 1953, § 9302; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 7.;



§ 9303. Oath

Every person elected or appointed to the office of county comptroller shall, before entering upon the duties of that person's office, take and subscribe before the Resident Judge of the Superior Court the oath or affirmation prescribed by the Constitution.

19 Del. Laws, c. 26, § 16; 26 Del. Laws, c. 83, § 1; 26 Del. Laws, c. 84, § 1; Code 1915, § 1273; Code 1935, § 1476; 9 Del. C. 1953, § 9303; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 8.;



§ 9304. Vacancy; appointment of successor

In case of the death, resignation, refusal to act, inability to give bond, or removal from office of any person elected or appointed comptroller, or whenever a vacancy shall occur in the office from any cause, the Governor shall appoint a competent person to act as county comptroller during the residue of the term in which the vacancy shall happen, and such person so appointed shall be subject to all the provisions of law respecting the office.

19 Del. Laws, c. 26, §§ 16, 20; 26 Del. Laws, c. 83, §§ 1, 5; 26 Del. Laws, c. 84, §§ 1, 5; Code 1915, §§ 1273, 1276; Code 1935, §§ 1476, 1479; 9 Del. C. 1953, § 9304.;



§ 9305. Duties and powers

(a) The county comptroller shall audit all the accounts of the county government and countersign all warrants drawn by order of the county government for the payment of money.

(b) No money shall be paid out of the county treasury for county purposes except on warrants drawn by order of the county government signed by the President of the county government and countersigned by the comptroller. Interest coupons on the bonded debt of the county shall be paid on presentation.

(c) The comptroller shall also, at least once in every month, inspect the books and accounts of the receivers of taxes and county treasurers in each of the counties, respectively, and audit the same and report the result of such audit to the county government. Such audit shall be made at the offices of the receivers of taxes and county treasurers, respectively.

(d) The comptroller shall annually audit, inspect and examine the books, accounts, papers, records and dockets of the following officers of the comptroller's county: clerk of the peace, sheriff, recorder, register of wills and other county officers, and ascertain the amount due the comptroller's county in fees; and the comptroller shall report in writing to the county government of the comptroller's county. The county government shall cause such report to be entered at large upon its minutes and published in pamphlet form for distribution.

(e) Annually the Comptroller for Kent County shall examine the books of all public institutions within the County which are supported wholly or in part by such County, and shall report the result of such audit to the county government.

(f) The comptroller shall also keep a book or books of accounts, in which shall be entered all items of expenditure, all warrants drawn, to whom made payable and for what particular work or other cause. All written contracts made by the county government shall be deposited in the comptroller's custody and he or she shall enter all such contracts upon the comptroller's books.

(g) The comptroller, before countersigning any warrant, shall inquire into and carefully investigate the transaction in relation to which any such warrants shall have been drawn; and to this end the comptroller may issue summons for and compel the attendance of witnesses, the production of books and papers pertinent to the transaction, administer oaths and affirmations, and ascertain the truth of the transaction so to be inquired into.

(h) All bills shall, before allowance by the county government, be audited and marked "correct'' by the comptroller, and no bill shall be passed by the county government without such endorsement. In case the comptroller shall refuse to allow any item of expenditure, or to countersign any warrant, or to endorse any bill the comptroller shall forthwith transmit to the county government his or her reasons therefor in writing, which shall thereupon be duly considered, and if his or her action shall be overruled by a vote of a majority of the elected officials of the county governing body, the comptroller shall allow the expenditure and countersign the warrant, or endorse the bill in conformity with the judgment of such officials, in which case the comptroller shall be exonerated from any responsibility in the premises. The receivers of taxes and county treasurers, respectively, shall not disburse any money upon warrants drawn by order of the county government, except such warrants as have been duly signed by the President of the county government and countersigned by the county comptroller.

(i) The comptroller may adopt a facsimile of his or her signature, in lieu of his usual signature, and affix such facsimile to any check, draft, warrant, voucher or other instrument for the payment of money that the comptroller is required to sign. Notice of the adoption of any such facsimile signature shall be given in writing to the depository from which funds are to be withdrawn which notice shall include a description of such facsimile signature. Prior to use of such facsimile, the written approval of such depository must be obtained.

(j) Any depository, bank or other person which in good faith gives value for any check, draft, warrant, voucher or other instrument for the payment of money bearing a duly adopted facsimile signature as authorized hereby shall be fully protected in such giving of value notwithstanding that the facsimile signature shall have been affixed without the authority or knowledge of the person whose signature it should purport to be.

(k) No person shall fraudulently imitate or duplicate or attempt to fraudulently imitate or duplicate the facsimile signature of the county comptroller who is permitted in the performance of his or her duties to affix his or her signature to checks, drafts, warrants, vouchers or other instruments for the payment of money, nor shall any person cause any such genuine facsimile signatures to be printed or impressed to checks, drafts, warrants, vouchers or other instruments for the payment of money, without the authority of said person so authorized.

(l) No provision hereof shall release the liability of any public official, employee or other person for loss of funds occasioned by any unauthorized use or misuse of a duly adopted facsimile signature. All officials may protect themselves from loss, damage or expense occasioned by the unauthorized use of such facsimile signature by purchasing, at public expense, a surety bond or insurance in such amount as is approved by the county government.

(m) Any person violating subsection (k) of this section shall, upon conviction, be deemed guilty of a felony and shall be imprisoned for a term not to exceed 5 years, and/or fined not less than $500 nor more than $2,500, or both, in the discretion of the court.

19 Del. Laws, c. 26, §§ 12, 17; 20 Del. Laws, c. 386, § 1; 22 Del. Laws, c. 273, § 3; 23 Del. Laws, c. 60, § 5; 26 Del. Laws, c. 83, §§ 2, 8; 26 Del. Laws, c. 84, §§ 2, 8; 27 Del. Laws, c. 93, § 1; 27 Del. Laws, c. 275; Code 1915, § 1274; Code 1935, § 1477; 9 Del. C. 1953, § 9305; 54 Del. Laws, c. 76; 55 Del. Laws, c. 85, § 28B; 69 Del. Laws, c. 453, §§ 1-3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 91, § 4.;



§ 9306. Compensation

(a) In Kent County the Comptroller of Kent County shall receive a salary in an amount to be set by ordinance of the Kent County Levy Court.

(b) The salary of the Comptroller shall be paid by warrants drawn upon the Receiver of Taxes and County Treasurer for the County.

19 Del. Laws, c. 26, § 20; 24 Del. Laws, c. 80, § 1; 26 Del. Laws, c. 83, § 5; 26 Del. Laws, c. 84, § 5; 27 Del. Laws, c. 94, § 1; Code 1915, §§ 1275, 1438; 29 Del. Laws, c. 77, § 1; 30 Del. Laws, c. 84, § 1; 31 Del. Laws, c. 15, § 1; 32 Del. Laws, c. 83, § 1; 35 Del. Laws, c. 76, § 1; Code 1935, § 1478; 43 Del. Laws, c. 115, § 1; 44 Del. Laws, c. 96, § 1; 45 Del. Laws, c. 139, § 1; 46 Del. Laws, c. 298, § 1; 48 Del. Laws, c. 153, § 1; 9 Del. C. 1953, § 9306; 49 Del. Laws, c. 290, § 3; 49 Del. Laws, c. 310; 50 Del. Laws, c. 423, § 1; 52 Del. Laws, c. 174, § 9; 53 Del. Laws, c. 38, § 1; 53 Del. Laws, c. 222, § 2; 54 Del. Laws, c. 23, § 3; 54 Del. Laws, c. 203, § 3; 54 Del. Laws, c. 215, § 2; 55 Del. Laws, c. 85, § 28C; 57 Del. Laws, c. 692, § 4; 61 Del. Laws, c. 506, § 3; 65 Del. Laws, c. 163, § 5; 65 Del. Laws, c. 358, § 1; 67 Del. Laws, c. 255, § 3.;



§ 9307. Deputy Comptroller; employment; salary

(a) The Comptroller of Sussex County may select and employ 1 deputy.

(b) The salary of the Deputy Comptroller of Sussex County shall be $1,200 per year.

(c) The Comptroller of Kent County may employ such deputies as are authorized by the county government of Kent County at compensations fixed by such county government. In Kent County, minimum qualifications may be established by the county government for each position, and said minimum qualifications and compensation and any subsequent adjustments there shall have the concurrence of the comptroller.

30 Del. Laws, c. 84, § 1; 35 Del. Laws, c. 76, § 1; Code 1935, § 1478; 43 Del. Laws, c. 115, § 1; 44 Del. Laws, c. 96, § 1; 44 Del. Laws, c. 97, § 1; 45 Del. Laws, c. 109, §§ 1, 2; 45 Del. Laws, c. 139; 46 Del. Laws, c. 298, §§ 1, 2; 47 Del. Laws, c. 192; 48 Del. Laws, c. 153, § 1; 9 Del. C. 1953, § 9307; 55 Del. Laws, c. 85, § 28D; 57 Del. Laws, c. 557; 65 Del. Laws, c. 360, § 2; 74 Del. Laws, c. 45, § 2.;



§ 9308. Assistants and clerical help

(a) The Comptroller of New Castle County may select and employ 2 assistant chief deputies, 1 machine operator, 1 junior accountant, 1 secretary (stenographic) and 1 chief clerk (general), in addition to the Chief Deputy Comptroller.

(b) Any county comptroller may select and employ such additional clerical assistance as the government of his or her county may approve.

19 Del. Laws, c. 26, § 21; 26 Del. Laws, c. 83, § 6; 26 Del. Laws, c. 84, § 6; Code 1915, § 1275; 29 Del. Laws, c. 77, § 1; Code 1935, § 1478; 9 Del. C. 1953, § 9308; 53 Del. Laws, c. 8; 53 Del. Laws, c. 236; 70 Del. Laws, c. 186, § 1.;



§ 9309. Removal from office for neglect or malfeasance

Any county comptroller appointed or elected under the provisions of this chapter may be removed from office by the Superior Court in the county, respectively, wherein the comptroller holds office, after trial and conviction upon charges of wilful neglect or malfeasance in office.

19 Del. Laws, c. 26, § 20; 26 Del. Laws, c. 83, § 5; 26 Del. Laws, c. 84, § 5; Code 1915, § 1276; Code 1935, § 1479; 9 Del. C. 1953, § 9309.;



§ 9310. Comptroller of Sussex County; appointment as notary public

(a) The Governor shall appoint the County Comptroller of Sussex County a special notary public, with power to perform the duties of a notary public in taking affidavits of county officers and acknowledgments of deeds and other papers by any official of the County. This work shall be done without charge.

(b) The commission of such County Comptroller, as notary public, shall expire on the date of the expiration of his or her commission as County Comptroller, or when the office of County Comptroller shall become vacant by resignation, removal or otherwise.

Code 1915, § 1274A; 29 Del. Laws, c. 76, § 1; Code 1935, § 1477; 9 Del. C. 1953, § 9310; 70 Del. Laws, c. 186, § 1.;



§ 9311. Power of comptroller with respect to warrants

The comptroller shall countersign warrants of the county government, after having verified the calculation entering into the sum payable thereon. The comptroller may, however, return a warrant without countersigning same, stating the comptroller's objections thereto in writing, and thereupon the county government shall act again and may direct the comptroller's countersignature.

31 Del. Laws, c. 13, § 10; Code 1935, § 1190; 9 Del. C. 1953, § 9311; 70 Del. Laws, c. 186, § 1.;



§ 9312. Construction

In the construction of the provisions of this chapter, the powers and duties assigned to the Comptroller shall not be applicable to Sussex County and to such extent are repealed. This section shall take effect at the expiration of the term of the person presently holding the office of the Comptroller of Sussex County. Prior to the expiration of that term, the County Comptroller shall continue to hold office and perform, under the direction and control of the Department of Finance, the functions assigned to that Comptroller by law prior to the enactment of this statute.

9 Del. C. 1953, § 9312; 57 Del. Laws, c. 762, § 27; 70 Del. Laws, c. 186, § 1.;






CHAPTER 94. CLERKS OF THE PEACE

§ 9401. Oath and bond

Every clerk of the peace, before entering upon the clerk's official duties, shall take and subscribe the oath of office prescribed by the Delaware Constitution, and shall give bond as required by § 9114 of this title.

Code 1852, § 118; Code 1915, § 1283; Code 1935, § 1482; 9 Del. C. 1953, § 9401; 70 Del. Laws, c. 186, § 1.;



§ 9402. Compensation

The clerks of the peace in the respective counties shall receive the annual salaries listed below:

(1) In New Castle County, as fixed by the New Castle County government;

(2) In Kent County the clerk of the peace of Kent County shall receive a salary in an amount to be set by ordinance of the Kent County Levy Court; and

(3) In Sussex County the clerk of the peace of Sussex County shall receive a salary in an amount to be set by ordinance of the Sussex County Council.

23 Del. Laws, c. 60, § 7; 24 Del. Laws, c. 84, § 1; Code 1915, § 1438; 40 Del. Laws, c. 139, § 1; Code 1935, § 1597; 44 Del. Laws, c. 98, § 1; 45 Del. Laws, c. 138, § 1; 46 Del. Laws, c. 298, § 1; 9 Del. C. 1953, § 9402; 49 Del. Laws, c. 290, § 4; 49 Del. Laws, c. 306; 50 Del. Laws, c. 479, § 1; 52 Del. Laws, c. 174, § 10; 53 Del. Laws, c. 38, § 2; 53 Del. Laws, c. 222, § 3; 54 Del. Laws, c. 23, § 1; 54 Del. Laws, c. 215, § 3; 57 Del. Laws, c. 692, § 5; 58 Del. Laws, c. 17; 59 Del. Laws, c. 514, § 5; 61 Del. Laws, c. 506, § 4; 65 Del. Laws, c. 163, § 6; 65 Del. Laws, c. 216, § 1; 67 Del. Laws, c. 255, § 4; 68 Del. Laws, c. 234, § 1.;



§ 9403. Deputies and clerks

The clerks of peace in Kent and Sussex Counties may employ such chief deputy, deputies and clerks as are authorized by the government of the county, at compensations fixed by such county government. In Kent County, minimum qualifications may be established by the county government for each position, and said minimum qualifications and compensation and any subsequent adjustments thereto shall have the concurrence of the clerk of the peace.

23 Del. Laws, c. 60, § 8; 24 Del. Laws, c. 86, § 2; 27 Del. Laws, c. 73, § 1; Code 1915, § 1439; 29 Del. Laws, c. 91, § 1; 29 Del. Laws, c. 92, § 1; 30 Del. Laws, c. 91, § 1; 31 Del. Laws, c. 17, § 1; 32 Del. Laws, c. 67, § 1; 35 Del. Laws, c. 79, § 1; 40 Del. Laws, c. 139, § 2; Code 1935, §§ 1191, 1598; 43 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 100, §§ 1, 2; 44 Del. Laws, c. 101, § 1; 45 Del. Laws, c. 109, §§ 1, 2; 46 Del. Laws, c. 298, §§ 1, 2; 47 Del. Laws, c. 192; 48 Del. Laws, c. 111, § 1; 9 Del. C. 1953, § 9403; 49 Del. Laws, c. 34; 55 Del. Laws, c. 85, § 29B; 74 Del. Laws, c. 45, § 3.;



§ 9404. Clerk of the county government

(a) The clerk of the peace shall be clerk of the government of his or her county.

(b) This section shall not apply to the clerks of the peace of Sussex or New Castle Counties.

Code 1852, § 147; 22 Del. Laws, c. 52, § 3; 22 Del. Laws, c. 54, §§ 5, 11; Code 1915, § 1284; 28 Del. Laws, c. 76; 31 Del. Laws, c. 13; Code 1935, § 1483; 9 Del. C. 1953, § 9404; 55 Del. Laws, c. 85, § 29A; 70 Del. Laws, c. 186, § 1.;



§ 9405. Duties as clerk of the county government

(a) The clerk of the peace shall safely keep the books and papers of the county government, and make full and true minutes of all the proceedings thereof. The clerk of the peace shall observe the orders and rules of the county government in all things relating to the duties of his or her office.

(b) This section shall not apply to the clerks of the peace of New Castle or Sussex Counties.

Code 1852, § 147; Code 1915, § 1297; Code 1935, § 1495; 9 Del. C. 1953, § 9405; 55 Del. Laws, c. 85, § 29A; 70 Del. Laws, c. 186, § 1.;



§ 9406. Deposit of public moneys; penalty

(a) The clerk of the peace shall deposit daily to the credit of the State Treasurer and the receiver of taxes and county treasurer, respectively, in the Farmers' Bank at the county seat of the clerk of the peace, all moneys received by him or her and payable to the State or county, and thereupon send to the State Treasurer and the receiver of taxes and county treasurer, respectively, by mail, a certificate of deposit.

(b) Whoever, being a clerk of the peace, wilfully fails or neglects to make the deposit of moneys required by this section, within the time herein prescribed, shall be fined in such amount or imprisoned for such term, or both, as the court, in its discretion, may determine, and shall forfeit, ipso facto, his or her office and such failure to put into the post office, within the prescribed time, the certificate of deposit required by this section, duly addressed to the State Treasurer or receiver of taxes and county treasurer, shall be a breach of the condition of his or her official bond.

(c) This section shall not apply to the Clerk of the Peace of New Castle County.

Code 1852, §§ 127, 128; 14 Del. Laws, c. 370, § 1; Code 1915, § 1286; 28 Del. Laws, c. 82; 30 Del. Laws, c. 81; Code 1935, § 1485; 9 Del. C. 1953, § 9406; 55 Del. Laws, c. 85, § 29A; 70 Del. Laws, c. 186, § 1.;



§ 9407. Monthly accounting to State Treasurer; penalties

(a) The clerk of the peace shall, not later than the tenth day of each month, plainly state under his or her hand, and render to the State Treasurer, with a copy thereof to the Auditor of Accounts, a full and true account of all money by him or her received, during the next preceding calendar month, or for which he or she is accountable to the State, for all fees for licenses and fees of every description payable to the State. The clerk of the peace shall deposit, at the time prescribed by § 9406 of this title, to the credit of the State Treasurer, in the Farmers' Bank at the county seat, the full amount due on such accounts, and send such accounts to the State Treasurer by mail, with a certificate of such deposit thereon endorsed. Nothing in this section shall prevent more frequent settlements by the clerk of the peace with the State Treasurer.

(b) Whoever, being a clerk of the peace, wilfully fails or neglects to render such accounts or to make such deposits within the time prescribed, shall, besides being liable for the money due the State, be fined not less than $500 nor more than $2,000. Conviction of such offense shall of itself work a forfeiture of his or her office. The official obligation of each clerk of the peace shall extend to and embrace the moneys received, or which ought to be received as aforesaid, and the duties required of him or her. Every wilful failure or neglect to make such account or deposit, as also a wilful failure or neglect to put into the post office, within the time prescribed, such account, with the certificate of deposit endorsed thereon, duly addressed to the State Treasurer, shall be a breach of his or her official obligation.

(c) This section shall not apply to the Clerk of the Peace of New Castle County.

Code 1852, §§ 129, 130; 13 Del. Laws, c. 117, § 8; 14 Del. Laws, c. 418, § 3; 20 Del. Laws, c. 377; 25 Del. Laws, c. 8, § 4; 25 Del. Laws, c. 49; 26 Del. Laws, c. 16, § 21; Code 1915, § 1287; Code 1935, § 1486; 9 Del. C. 1953, § 9407; 55 Del. Laws, c. 85, § 29A; 70 Del. Laws, c. 186, § 1.;



§ 9408. Audit; penalty

(a) The records and accounts of the clerk of the peace respecting fees for licenses and receipts of every description payable to the State shall be open to inspection and audit by such agency of the State as is authorized to audit the accounts of state agencies.

(b) The provisions of § 6510 of Title 29 shall apply to the clerk of the peace, and any violation of such section shall be a breach of the official bond of the clerk of the peace.

(c) This section shall not apply to the Clerk of the Peace of New Castle County.

Code 1852, § 132; Code 1915, § 1289; Code 1935, § 1488; 9 Del. C. 1953, § 9408; 55 Del. Laws, c. 85, § 29A.;



§ 9409. Transcripts concerning county accounts

(a) The clerk of the peace shall deliver to the receiver of taxes and county treasurer or director of finance of his or her county certified transcripts of all allowances made by the government of his or her county; and of the amount to be collected; and of all matters that shall concern the receiver of taxes and county treasurer or director of finance or be requisite for keeping the accounts of the respective counties.

(b) This section shall not apply to the Clerk of the Peace of New Castle County.

Code 1852, § 148; Code 1915, § 1298; 28 Del. Laws, c. 82; 30 Del. Laws, c. 81; 40 Del. Laws, c. 135; Code 1935, § 1496; 9 Del. C. 1953, § 9409; 55 Del. Laws, c. 85, § 29A; 70 Del. Laws, c. 186, § 1.;



§ 9410. Assessment lists; delivering copies

(a) After the assessment lists have been certified to the county government, as provided by law, the clerk of the peace of the county shall immediately make, from the assessment lists, collectors' duplicates to be delivered to the receiver of taxes and county treasurer or director of finance in his or her county, as provided by law, which copies shall be the only ones required to be made by the clerk of the peace.

(b) The original assessment lists shall be retained by the clerk of the peace, and no further copy shall be required for the records of his or her office.

(c) This section shall not apply to the Clerk of the Peace of New Castle County.

25 Del. Laws, c. 34, §§ 1, 2; Code 1915, § 1300; 30 Del. Laws, c. 77, § 12; 30 Del. Laws, c. 78, § 6; 31 Del. Laws, c. 14, § 20; 40 Del. Laws, c. 135; Code 1935, § 1497; 9 Del. C. 1953, § 9410; 55 Del. Laws, c. 85, § 29A; 70 Del. Laws, c. 186, § 1.;



§ 9411. Penalty

(a) Whoever, being a clerk of the peace, omits to perform any of the duties provided in § 9409 or 9410 of this title, shall be fined not less than $20 nor more than $50.

(b) This section shall not apply to the Clerk of the Peace of New Castle County.

Code 1852, § 153; Code 1915, § 1302; Code 1935, § 1498; 9 Del. C. 1953, § 9411; 55 Del. Laws, c. 85, § 29A.;



§ 9412. Certification of appointed constables

(a) The clerk of the peace shall, within 10 days after the appointment by the government of his or her county of any constable, send by mail to the Auditor of Accounts a true certificate of the name of every such constable, stating therein who is, and who is not, liable to the payment of a fee of $5.00, according to law.

(b) This section shall not apply to the clerk of the peace of New Castle County.

Code 1852, § 131; Code 1915, § 1288; Code 1935, § 1487; 9 Del. C. 1953, § 9412; 55 Del. Laws, c. 85, § 29A; 70 Del. Laws, c. 186, § 1.;



§ 9413. Marriage licenses

(a) The clerks of the peace in the respective counties shall dispense all marriage licenses directed by law to be issued by them. Blanks for all such licenses shall be furnished by the Department of Health and Social Services pursuant to the provisions of § 113 of Title 13. For such licenses the clerks of the peace shall demand and receive, for the use of the State, the fees prescribed by law.

(b) This section shall not apply to the clerk of the peace of New Castle County.

Code 1852, § 133; Code 1915, § 1290; 30 Del. Laws, c. 239; Code 1935, § 1489; 9 Del. C. 1953, § 9413; 55 Del. Laws, c. 85, § 29A; 57 Del. Laws, c. 560, § 2.;



§ 9414. Furnishing marriage licenses to justices of the peace

(a) The clerk of the peace shall furnish to any justice of the peace in his or her county, upon payment of the fee to the State, as many marriage licenses as the justice may desire. No person other than such clerk of the peace or justice shall dispense or distribute the licenses. The clerk of the peace, upon dispensing such marriage license, shall notify the State Registrar of Vital Statistics, as provided by law.

(b) This section shall not apply to the clerk of the peace of New Castle County.

Code 1852, § 138; 18 Del. Laws, c. 16; 18 Del. Laws, c. 459; 27 Del. Laws, c. 84, § 15; 27 Del. Laws, c. 261, § 4; Code 1915, § 1291; Code 1935, § 1490; 9 Del. C. 1953, § 9414; 55 Del. Laws, c. 85, § 29A; 70 Del. Laws, c. 186, § 1.;



§ 9415. Record of marriage licenses

(a) Every clerk of the peace of the State shall procure a suitable book for marriage licenses, in which shall be entered alphabetically the name of every person, to whom shall be issued a license, together with the post-office address and street and number of the city, village or town where the person resides, together with the date the license was issued and the amount paid for same, which entry shall be made within 24 hours of the issuance of every such license. The books shall be procured in accordance with § 113 of Title 13 and furnished to the several clerks of the peace upon their request.

(b) This section shall not apply to the clerk of the peace of New Castle County.

27 Del. Laws, c. 54; Code 1915, § 1295; 36 Del. Laws, c. 73; 40 Del. Laws, c. 30, §§ 1, 2; Code 1935, § 1494; 9 Del. C. 1953, § 9415; 55 Del. Laws, c. 85, § 29A.;



§ 9416. Administering oaths

The clerk of the peace in each county may administer oaths or affirmations in all cases relating to the business of the office of clerk of the peace.

17 Del. Laws, c. 21; Code 1915, § 1307; Code 1935, § 1500; 9 Del. C. 1953, § 9416.;



§ 9417. Destruction of county papers

The clerk of the peace shall, on and after the expiration of 5 years from their date, destroy poll lists of elections, individual bills settled and paid by the county, and such papers as may and do not become a matter of permanent record of the county or State in the office. The destruction of the papers shall be under and by the supervision of the prothonotary and the register of wills of each county.

14 Del. Laws, c. 38, §§ 1, 2; Code 1915, § 1308; Code 1935, § 1501; 9 Del. C. 1953, § 9417.;



§ 9418. License fees

(a) The fees of the Clerk of the Peace for Kent County shall be established by ordinance of the governing body of Kent County.

(b) This section shall not apply to the Clerk of the Peace of New Castle County.

(c) The fees of the Clerk of the Peace for Sussex County shall be as established by ordinance.

Code 1852, § 2790; 14 Del. Laws, c. 103; 26 Del. Laws, c. 33; Code 1915, §§ 1306, 4856; 40 Del. Laws, c. 30; Code 1935, §§ 1499, 5350; 9 Del. C. 1953, § 9418; 55 Del. Laws, c. 85, § 29A; 64 Del. Laws, c. 149, § 6; 65 Del. Laws, c. 401, § 1.;






CHAPTER 96. RECORDERS

§ 9601. Election; term of office

There shall be a recorder in each county who shall be elected at the general elections for a term of 4 years commencing on the first Tuesday in January next after his or her election.

Code 1852, §§ 637, 638; Code 1915, §§ 1371, 1372; Code 1935, §§ 1543, 1544; 9 Del. C. 1953, § 9601; 70 Del. Laws, c. 186, § 1.;



§ 9602. Compensation

The recorders in the respective counties shall receive the annual salaries listed below:

(1) In New Castle County, as fixed by the New Castle County government;

(2) In Kent County the Recorder of Kent County shall receive a salary in an amount to be set by ordinance of the Kent County Levy Court; and

(3) In Sussex County the Recorder of Sussex County shall receive a salary in an amount to be set by ordinance of the Sussex County Council.

23 Del. Laws, c. 60, § 7; Code 1915, § 1438; 40 Del. Laws, c. 139, § 1; Code 1935, § 1597; 44 Del. Laws, c. 98, § 1; 45 Del. Laws, c. 138, § 1; 46 Del. Laws, c. 298, § 1; 9 Del. C. 1953, § 9602; 49 Del. Laws, c. 290, § 6; 49 Del. Laws, c. 380; 50 Del. Laws, c. 478, § 1; 50 Del. Laws, c. 494, § 1; 52 Del. Laws, c. 52, § 2; 52 Del. Laws, c. 174, § 7; 53 Del. Laws, c. 222, § 4; 54 Del. Laws, c. 23, § 5; 54 Del. Laws, c. 215, § 5; 57 Del. Laws, c. 692, § 6; 58 Del. Laws, c. 7; 59 Del. Laws, c. 514, § 3; 61 Del. Laws, c. 506, § 5; 65 Del. Laws, c. 163, § 7; 65 Del. Laws, c. 216, § 2; 67 Del. Laws, c. 255, § 5; 68 Del. Laws, c. 234, § 2.;



§ 9603. Deputies and employees

The recorders in Kent and Sussex Counties may employ such chief deputy, deputies and clerks as are authorized by the governments of the counties, at compensations fixed by such governments. In Kent County, minimum qualifications may be established by the county government for each position, and said minimum qualifications and compensation and any subsequent adjustments thereto shall have the concurrence of the recorder.

23 Del. Laws, c. 60, § 8; 24 Del. Laws, c. 86, § 2; 27 Del. Laws, c. 73, § 1; 27 Del. Laws, c. 83, § 1; Code 1915, § 1439; 29 Del. Laws, c. 91, § 1; 29 Del. Laws, c. 92, § 1; 30 Del. Laws, c. 91, § 1; 31 Del. Laws, c. 17, § 1; 32 Del. Laws, c. 67, § 1; 35 Del. Laws, c. 79, § 1; 40 Del. Laws, c. 139, § 2; Code 1935, §§ 1191, 1598; 43 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 100, §§ 1, 2; 44 Del. Laws, c. 101, § 1; 45 Del. Laws, c. 109, §§ 1, 2; 46 Del. Laws, c. 298, §§ 1, 2; 47 Del. Laws, c. 192; 48 Del. Laws, c. 111, § 1; 9 Del. C. 1953, § 9603; 55 Del. Laws, c. 85, § 31A; 74 Del. Laws, c. 45, § 4.;



§ 9604. Inventory of books and records

Repealed by 72 Del. Laws, c. 28, § 1, effective May 12, 1999.;



§ 9605. Recordation of instruments

(a) Each recorder shall record, within a reasonable time, deeds, indentures, letters of attorney relating to land, mortgages, releases of lien of mortgages, leases, releases, assignments, conditional sales and leases of railroad and railway equipment and rolling stock, oaths of office, plots and descriptions, appointments of deputy registers of wills, certificates of commissioners and agreements of owners bounding and marking lands, petitions and orders for sheriffs' deeds and all instruments authorized or directed by law to be recorded or lodged by the recorder of deeds. The recorder shall forthwith make a proper note of the same in the indices.

(b) No recorder shall knowingly record or receive for filing any contract, mortgage, lease, deed or conveyance or any other indenture or agreement affecting real property, which contains any promise, covenant or restriction which limits, restrains, prohibits or otherwise provides against the sale, gift, transfer, assignment, conveyance, ownership, lease, rental, use or occupancy of real property to or by any person because of race, color, creed, sex, national origin or ancestry.

(c) For the purpose of this chapter and this section, any reference in any section of this chapter to the recordation of any document or instrument in books or volumes shall not prohibit the recorder from causing the instrument to be preserved for examination or reproduction by means of any archival filming or storage process approved by the Delaware State Archivist and Records Administrator. The recorder shall be authorized to determine which records shall be available in book form or only in photographic or electronic form.

(d) No recorder shall accept for recording any deed or other instrument purporting to convey title to real estate unless and until the Recorder has first received an affidavit of residence and gain in the form in subsection (e) of this section; provided however, that the Recorder may accept for recording any such deed or other such instrument purporting to convey title to real estate without first receiving such an affidavit of residence and gain if the transaction or instrument is one of those transactions or instruments exempted from the definition of "document'' for the purposes of imposition of the realty transfer tax in § 5401(1) of Title 30. The Recorder of New Castle County may delegate this duty to another county department with the consent of the County Executive.

(e) The form to be used in making such affidavit of residence and gain shall be separately made available by each recorder and such form shall require information and authorization from, by or on behalf of the seller, to the extent such information is known to the person making the affidavit; provided however, that if the seller is a Delaware resident or a corporation domiciled in Delaware, it shall be necessary only to so state on the affidavit of residence and gain or any other affidavit provided by the recorder for this purpose:

(1) An adequate description of the seller, including name, residence, address, taxpayer identification number and principal place of business as appropriate.

(2) Whether or not the seller is a nonresident individual, nonresident estate, nonresident trust or nonresident partner, as such terms are defined in Chapter 11 of Title 30, or, if the seller is a corporation, whether or not it is a foreign corporation.

(3) The actual consideration received by the seller and whether or not the seller had a gain on the sale of real estate to which title is purporting to be conveyed.

(4) Within such affidavit the seller shall also authorize the Division of Revenue or such other appropriate state agency as may be designated to obtain any appropriate or necessary federal income tax forms, including their attached schedules or other attachments, and any other related papers filed by such seller which relate solely to the said real estate to which title is purported to be conveyed by the deed or instrument being recorded.

(f) The recorder shall not accept for recordation any deed or other instrument affecting real property unless the deed or other instrument contains thereon in a conspicuous place the county tax assessment parcel identification number of the parcel or parcels affected. In all cases where the affected parcel was just created by subdivision, the number of the parcel which was subdivided shall be identified and the number of the newly created parcel or parcels shall be listed, if available. In cases where the affected parcel was just created by the combining of separate parcels, the number of the parcels that were combined shall be identified. The number or numbers of the newly created parcel or parcels shall be listed, if available.

(g) The recorder shall be authorized to issue regulations concerning the format and size of instruments to be accepted for recordation including, but not limited to the map scale, type size, paper size, margins and requirements for open areas within an instrument to assure that the document is in a form proper for micrographic or electronic reproduction. The recorder may require that, for any instrument presented that does not comply with the regulations or that is not otherwise in a form acceptable for micrographic reproduction, a typed statement be attached and made a part of the document stating the kind of instrument, the date, the parties to the instrument, a description of the property and any other pertinent data necessary to allow the instrument to be microfilmed.

(h) The recorder of deeds shall not accept for recordation any deed or other instrument affecting real property unless the deed or other instrument contains the words "prepared by'' followed by the name and address of the person who drafted or prepared the deed or other instrument for recording. The information required by this subsection shall appear on the first page of the instrument to be recorded.

(i) The Recorder of Deeds for Kent County shall not accept for recording any deed or other instrument purporting to convey title to real estate until the recorder has received payment of all state and municipal realty transfer tax due on the transfer, with the exception of the City of Dover realty transfer tax; provided however, that any municipality which has imposed a realty transfer tax may continue to collect such tax upon written notification to the recorder of such election. The Recorder of Deeds for Kent County shall accept any Class C recordings for manufactured homes, but only if the Kent County government, by ordinance, first authorizes and defines Class C grading within Kent County.

(j) The county recorders of deeds shall not record military service discharge documents. The county recorders of deeds shall transfer all recorded military service discharge documents to the Delaware Commission of Veterans Affairs, the State's Repository pursuant to § 8721 of Title 29. The Delaware Commission of Veterans Affairs shall maintain all certificates of release or discharge from active military service or similar discharge documents as defined.

Code 1915, § 1374; 31 Del. Laws, c. 16, § 1; Code 1935, § 1546; 45 Del. Laws, c. 132, §§ 1, 3; 45 Del. Laws, c. 258, § 1; 46 Del. Laws, c. 43, §§ 1, 3; 47 Del. Laws, c. 29, §§ 1, 3; 9 Del. C. 1953, § 9605; 49 Del. Laws, c. 246, § 1; 50 Del. Laws, c. 509, § 1; 56 Del. Laws, c. 99, §§ 1, 2; 57 Del. Laws, c. 82, §§ 1, 2; 59 Del. Laws, c. 84, §§ 1, 2; 60 Del. Laws, c. 234, § 1; 60 Del. Laws, c. 277, § 1; 67 Del. Laws, c. 178, § 1; 67 Del. Laws, c. 179, § 1; 67 Del. Laws, c. 261, § 16; 67 Del. Laws, c. 319, § 1; 69 Del. Laws, c. 145, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 587, § 38; 72 Del. Laws, c. 382, § 1; 75 Del. Laws, c. 235, §§ 1, 2; 77 Del. Laws, c. 120, § 1.;



§ 9606. Recordation of instruments; duties

When a document is lodged for recording in the recorder's office and the fees paid, the recorder shall note upon it the day, month and year, and in case of any mortgage, the hour and minute of its being so lodged, and shall record the same, with all certificates, annexations, and endorsements, without delay. The recording shall be dated as of the time it was lodged in the office. The recorder shall certify the recording, under hand and official seal, upon each deed or writing recorded, with proper reference to the book and page. The recorder shall also, if required, give a certificate of the lodging of any paper in his or her office for record.

Code 1852, § 642; 16 Del. Laws, c. 130; Code 1915, §§ 1380, 1383; Code 1935, §§ 1551, 1555; 9 Del. C. 1953, § 9606; 70 Del. Laws, c. 186, § 1.;



§ 9607. Collection of recording fees; certain taxes; Housing Development Fund surcharge; Delaware Cultural Access Fund fee

(a) The recorder may require the payment of fees for recording any instrument as soon as the recorder shall have noted the date of reception on such instrument.

(b) The recorder of each county shall collect, for each document or paper recorded or filed, a surcharge of $5.00 for the support of the Housing Development Fund and an additional $25 fee for the support of the Delaware Cultural Access Fund. The surcharge of $5.00 and the additional $25 fee is included in the assessment fee collected by each county in accordance with § 103(c)(6) of Title 8. Any instrument for which an assessment fee is charged shall be considered 1 document for purposes of determining the surcharge of $5.00 and the $25 fee.

(c) Not later than the twentieth day of each month, each recorder of deeds shall remit to the State Treasurer 95% of the amount of the surcharge collected under subsection (b) of this section. The State Treasurer shall deposit such funds into the Housing Development Fund established under subchapter V of Chapter 40 of Title 31. Each recorder of deeds shall retain 5% of the amount of the surcharge as compensation for the expenses of the recorder of deeds in collecting and remitting the surcharge provided in subsection (b) of this section.

(d) Not later than the twentieth day of each month, each recorder of deeds shall remit to the State Treasurer 99% of the amount of the Delaware Cultural Access Fund fees collected under subsection (b) of this section. The State Treasurer shall deposit such funds into the special fund established under subchapter I of Chapter 5 of Title 29. The 1% of the amount of the fees which are retained by the recorders of deeds shall be used by the respective county governments to cover costs associated with collection and remitting of the fee, and as funding to support records management and preservation activities within those county governments.

(e)(1) Pursuant to §§ 1126, 1606 and 1909 of Title 30, before the recorder shall record a deed conveying title in Delaware real estate by a nonresident individual, a nonresident pass-through entity, or a nonresident corporation, as those terms are defined the relevant sections of Title 30, the recorder shall receive the tax return or report, and collect the estimated income tax reported due, if any. The estimated taxes collected under this subsection shall be accounted for and remitted with the tax return or report to the Secretary of Finance no later than the twentieth day of the month following the recording of the deed.

(2) The tax returns or reports and the amounts of tax collected pursuant to § 1126, § 1606 or § 1909 of Title 30, and the recorders and their employees or agents, shall be subject to the secrecy provisions and penalties of § 368 of Title 30.

11 Del. Laws, c. 96; 16 Del. Laws, c. 130; Code 1915, §§ 1382, 1383, 4891, 4892; Code 1935, §§ 1554, 1555, 5379, 5380; 9 Del. C. 1953, § 9607; 65 Del. Laws, c. 511, § 1; 67 Del. Laws, c. 257, §§ 2-4; 68 Del. Laws, c. 119, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 587, § 39; 74 Del. Laws, c. 9, § 10; 77 Del. Laws, c. 75, § 1; 77 Del. Laws, c. 291, § 5.;



§ 9608. Assignment record

Each recorder shall keep an assignment record and index thereof. There shall be recorded in such record the assignment of all mortgages and other instruments which are by law recorded in his or her office.

12 Del. Laws, c. 110; Code 1915, § 1375; Code 1935, § 1547; 9 Del. C. 1953, § 9608; 70 Del. Laws, c. 186, § 1.;



§ 9609. Separate books for maps and plots

Each recorder shall record all maps and plots of real estate, presented to his or her office for recording, in separate volumes. The recorder shall make and preserve, in proper index books, an accurate index of all such maps and plots.

43 Del. Laws, c. 117, § 1; 9 Del. C. 1953, § 9609; 70 Del. Laws, c. 186, § 1.;



§ 9610. Recording of official obligations; notation of cancellation

(a) Each recorder shall record the official obligations of constables, registers of wills, Prothonotaries, clerks of the peace, Registers in Chancery, and preserve the original in his or her office, those for each year, in a separate bundle, with the label of the year. Each recorder shall also record the official obligation of the Oyster Revenue Collector. The obligations of the Secretary of State and the Clerk of the Supreme Court shall be filed, recorded, and the original thereof preserved in the Recorder's office of Kent County.

(b) The recorder shall keep a separate index book in which shall be indexed the name of each official whose obligation is recorded. Upon cancellation of any official obligation in accordance with § 9116 of this title or § 122 of Title 10, the recorder shall write the word "cancelled'' and sign his or her name as recorder opposite or alongside of the name of the official whose bond has been so cancelled.

Code 1852, § 458; 11 Del. Laws, c. 17; Code 1915, §§ 385, 1381; Code 1935, §§ 1552, 1553; 46 Del. Laws, c. 54, § 1; 9 Del. C. 1953, § 9610; 70 Del. Laws, c. 186, § 1.;



§ 9611. Recordation of instruments containing certificate of notarial act

(a) Any document presented to the recorder for recording which contains a certificate of a notarial act as defined by §§ 4321(3) and 4327 of Title 29 (existing or as amended), shall, in addition to other matters which may be required by law, identify the name and title of the notarial officer who executed the certificate in a legible manner which is suitable for micrographic or electronic reproduction.

(b) The use of a typewriter, printer or rubber stamp which when applied to the instrument produces the printed information required by subsection (a) of this section shall also be authorized.

(c) The recorder may refuse to record any document that contains a certificate of a notarial act which does not comply with subsection (a) of this section unless the person recording the instrument pays a penalty equal to the authorized recording fee for said document.

(d) The recording of any instrument which does not comply with subsection (a) of this section shall not affect its validity or admissibility as a public record.

14 Del. Laws, c. 383, § 2; Code 1915, § 1379; Code 1935, § 1550; 9 Del. C. 1953, § 9611; 67 Del. Laws, c. 320, § 1.;



§ 9612. Recorded instrument or certified copy thereof as evidence

The record of any instrument of writing, authorized by law to be recorded in the recorder's office, or a duly certified copy of such record, or the record of forms required by § 9605(b) of this title, shall be evidence.

Code 1852, § 646; Code 1915, § 1388; Code 1935, § 1559; 45 Del. Laws, c. 132, § 2; 46 Del. Laws, c. 43, § 2; 47 Del. Laws, c. 29, § 2; 9 Del. C. 1953, § 9612.;



§ 9613. Certificate of scire facias

Repealed by 72 Del. Laws, c. 26, § 1, effective May 12, 1999.;



§ 9614. Report of real estate transfers to boards of assessment and taxing authorities of incorporated towns and cities; to Wilmington Department of Surveys

(a) Each recorder shall furnish to the board of assessment or department of finance a proper description of each parcel of real estate which is conveyed by deed and, in addition, shall furnish to the taxing authorities of incorporated towns and cities, copies of the descriptions of such parcels of real estate conveyed which are located within the boundaries of such towns and cities. The recorder shall also furnish to the board of assessment or department of finance and to the taxing authorities of incorporated towns and cities, in proper cases, the date of conveyance, the names of the grantor and grantee and, if known to the recorder, the address of the grantee. The information shall be furnished within a reasonable time after the deed is lodged with the recorder. Such information need not be supplied to the board of assessment or department of finance if it is noted on the deed by the board of assessment or department of finance that the purchaser has supplied the required information to the board of assessment or department of finance.

(b) When a deed conveys real estate within the City of Wilmington, the Recorder for New Castle County shall furnish certificates thereof to the Department of Surveys of that City.

(c) In addition to all other information provided by each recorder to the Division of Revenue or such other state agency or department which is assigned the responsibility of the collection of income taxes by the State, each recorder shall also, within 30 days of the date of recording any deed or other instrument purporting to convey title to real estate as to which an affidavit of residence and gain was filed pursuant to § 9605(h) of this title, forward to the Division of Revenue or such other state department or agency a copy of the said affidavit of residence and gain filed as part of that transaction.

19 Del. Laws, c. 26, § 27; 19 Del. Laws, c. 562, § 11; 20 Del. Laws, c. 389, § 1; Code 1915, §§ 1126A, 1178, 1395; 28 Del. Laws, c. 82, § 28; 29 Del. Laws, c. 72, § 20; 30 Del. Laws, c. 77, § 19; 30 Del. Laws, c. 78, § 7; 31 Del. Laws, c. 14, § 24; 33 Del. Laws, c. 79, § 1; 33 Del. Laws, c. 84, § 23; Code 1935, §§ 1272, 1309, 1328, 1371, 1420, 1453, 1562; 46 Del. Laws, c. 299, § 1; 9 Del. C. 1953, § 9614; 49 Del. Laws, c. 242; 55 Del. Laws, c. 85, § 31B; 60 Del. Laws, c. 234, § 2; 60 Del. Laws, c. 277, § 2; 70 Del. Laws, c. 186, § 1.;



§ 9615. Delivery of records to Delaware Public Archives; photocopies; evidence

(a) The recorder, in each of the counties, upon the advice and approval of the Resident Judge of the Superior Court of the county, may deliver to the Delaware Public Archives, with the consent of the State Archivist and Records Administrator, for preservation in the public archives of the State, at Dover, any volume of land records in the recorder's official custody, the age and conditions of which render its continued use by the public inadvisable, and the recorder shall take a receipt for the same which receipt shall be recorded in the office from which such volume or record is taken.

(b) Within a reasonable time after any such volume or record has been delivered to the Delaware Public Archives, the State Archivist and Records Administrator shall make a photocopy of its contents and shall certify that such contents are complete and correct, and such certificate shall be included in such photocopy. Such photocopy shall be delivered to the recorder from which the original volume was received. The recorder may issue certified copies of any records photocopied under the provisions of this section. Any such certified copy shall be admissible as evidence in any court of justice in the same manner and entitled to the same weight and have the same effect as certified copies made from the original volume.

(c) The Recorder of Deeds, in and for New Castle County, upon approval of the Resident Judge of the Superior Court, in and for New Castle County, may photocopy or microfilm any volume of land records in his or her official custody, the age and condition of which render its continued use by the public inadvisable. The Recorder of Deeds shall certify that the contents of such copies are complete and correct. When so copied and certified, the Recorder of Deeds may issue certified copies of any instrument contained in the copy of the original volume, and any such certified copy shall be admissible in evidence in any court of justice in the same manner and entitled to the same weight and have the same effect as certified copies made from the original volume. Any original volumes of land records so copied and certified by the Recorder of Deeds may be delivered to the Delaware Public Archives with the consent of the State Archivist and Records Administrator for preservation in the public archives of the State. The Recorder of Deeds shall certify to the State Archivist and Records Administrator that the copying of the original volume or volumes was done under the Recorder of Deeds' authorization and supervision, that it meets standards for methods and materials established by the Delaware Public Archives under the provisions of § 517 of Title 29, and he or she shall take receipt for the same and the receipt shall be preserved in the office of Recorder of Deeds, in and for New Castle County.

(d) The Recorder of Deeds, in and for Sussex County, upon advice and approval of the Resident Judge of the Superior Court in and for Sussex County, may photocopy or microfilm any volume of land records in his or her official custody, the age and condition of which render its continued use by the public inadvisable. Such copy or microfilm shall be indexed and stored as provided for in § 9605(e) of this title. The Recorder of Deeds shall certify that the contents of such copies are complete and correct. When so copied and certified, the Recorder of Deeds may issue certified copies of any instrument contained in the copy of the original volume, and any such certified copy shall be admissible in evidence in any court of justice in the same manner and entitled to the same weight and have the same effect as certified copies made from the original volumes. Any original volume of land records so copied and certified by the Recorder of Deeds may be delivered to the Delaware Public Archives with the consent of the State Archivist and Records Administrator for preservation in the public archives of the State. The Recorder of Deeds shall certify to the State Archivist and Records Administrator that the copying of the original volume or volumes was done under his or her authorization and supervision, that it meets standards for methods and materials established by the Delaware Public Archives under the provisions of § 517 of Title 29, and the Recorder of Deeds shall take a receipt for the same and the receipt shall be preserved in the office of Recorder of Deeds.

37 Del. Laws, c. 110, § 1; Code 1935, § 1563; 9 Del. C. 1953, § 9615; 54 Del. Laws, c. 205; 56 Del. Laws, c. 98; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, §§ 1-5; 76 Del. Laws, c. 213, §§ 9-11.;



§ 9616. Neglect of duty; penalty

For the neglect of any duty prescribed in this chapter, in cases where no other penalty is prescribed, the recorder shall be fined not more than $50.

Code 1852, § 645; Code 1915, § 1387; Code 1935, § 1558; 9 Del. C. 1953, § 9616.;



§ 9617. Fees in New Castle and Sussex Counties

The fees of the Recorders of Deeds in New Castle and Sussex Counties shall be established by ordinance.

24 Del. Laws, c. 247, § 3; Code 1915, § 4862; Code 1935, § 5357; 41 Del. Laws, c. 217; 44 Del. Laws, c. 182, § 1; 46 Del. Laws, c. 118, § 1; 9 Del. C. 1953, § 9617; 51 Del. Laws, c. 185; 52 Del. Laws, c. 162, § 1; 56 Del. Laws, c. 126, § 1; 56 Del. Laws, c. 237, §§ 1, 2; 57 Del. Laws, c. 768, § 2; 63 Del. Laws, c. 132, § 1.;



§ 9618. Fees in Sussex County

Repealed by 63 Del. Laws, c. 132, § 2, effective July 9, 1981.;



§ 9619. Fees in Kent County

The fees of the Recorder of Deeds in Kent County shall be established by ordinance.

9 Del. C. 1953, § 9620; 56 Del. Laws, c. 126, § 2; 60 Del. Laws, c. 221, § 1; 64 Del. Laws, c. 89, § 1.;



§ 9620. Neglect or refusal to pay fees; penalty

Whoever neglects or refuses to pay the fees provided for in §§ 9617 and 9619 of this title, for any service performed, within 10 days after written demand from the recorder to whom such fees are due, shall be fined $10 besides costs of suit.

24 Del. Laws, c. 247, § 4; 24 Del. Laws, c. 246, § 6; Code 1915, § 4890; Code 1935, § 5378; 9 Del. C. 1953, § 9620.;



§ 9621. Indexing of records in the office of the Recorder of Sussex County

(a) The Recorder of Sussex County shall from time to time, on and after January 10, 1968, under the supervision and subject to the approval of the Resident Judge of the Superior Court residing in Sussex County, change and revise all systems of indexing of, and consolidate all indices to, all records heretofore or hereafter kept, filed or maintained in the Recorder's office, and index and reindex the same, according to some modern and accurate system which may be authorized and approved by such Resident Judge, and continue such system of indexing with regard to the ongoing, current volume of work resulting from the usual course of business of the Recorder's office until such further time as any such system may thereafter be changed or revised under the supervision and subject to the approval of the Resident Judge.

(b) For the purposes of subsection (a) of this section, the Recorder of Sussex County may contract for the work of compiling all indices, and for the installation of any such modern system of indexing, and the verification of said indices when made, all under the supervision, direction, and approval of the Resident Judge.

(c) For the purposes of subsection (a) of this section, the Recorder of Sussex County may purchase all books, racks, shelves, supplies and other equipment necessary for such purposes and from time to time thereafter purchase the necessary books, racks, shelves, supplies and other equipment to provide for the continuation of any such indexing of records which result from the ongoing, current volume of work resulting from the usual course of business of the Recorder's office.

(d) The total cost of indexing of all such records, as aforesaid, and the cost of the necessary books, racks, shelves, supplies, and other equipment therefor, as well as all additions thereto as may be necessary by reason of the ongoing, current volume of work resulting from the usual course of business of the Recorder's office, shall be paid by the government of Sussex County.

(e) Whenever the several, separate indices of any of the records kept, filed or maintained in the office of the Recorder of Sussex County shall have been consolidated into a single system of indexing in pursuance of the authority vested in the Recorder of Sussex County, under the supervision and subject to the approval of the Resident Judge, the Recorder of Sussex County may discontinue the keeping, compiling and maintaining of the several separate indices thereto, and all acts or parts of acts, requiring the keeping, compiling, and maintaining of separate indices thereto shall thereupon be repealed.

9 Del. C. 1953, § 9621; 56 Del. Laws, c. 246; 76 Del. Laws, c. 213, §§ 12-16; 70 Del. Laws, c. 186, § 1.;



§ 9622. Department of finance construed

Any reference to "department of finance'' shall be deemed to mean and include the Department of Finance in Sussex County and the Office of Finance in New Castle County.

9 Del. C. 1953, § 9622; 57 Del. Laws, c. 762, § 30; 71 Del. Laws, c. 401, § 129.;



§ 9623. Required statement in deed conveying certain property in unincorporated suburban community

In the event any real property in an unincorporated suburban community with road frontage on a private road or street, constructed or reconstructed pursuant to § 131 of Title 17, which road or street is not to be maintained by the State, is conveyed subsequent to such construction or reconstruction and the deed is presented for recordation, the recorder of the county in which the land is located shall not record such deed unless the deed shall contain a statement that such private street or road is not maintained by the State.

63 Del. Laws, c. 130, § 3; 64 Del. Laws, c. 312, § 2.;



§ 9624. Integration of documents from the office of the Secretary of State

The recorder of deeds of each county may, at that recorder's discretion and expense, integrate the information and documents from the Delaware Corporation Information System and the Optical Disk Imaging System of the Secretary of State or any successor thereto into any system of the recorder for the electronic filing and storage of information, including any system for the remote accessing of information, and may print or microfilm documents from the Delaware Corporate Information System and Optical Disk Imaging System; provided, that any user of a county system for the remote accessing of information which includes the Delaware Corporation Information System and the Optical Disk Imaging System documents and images shall, as a condition of such use: (1) be at a location within the State; and (2) comply with all relevant rules and regulations adopted from time to time by the Secretary of State governing the use of such documents by remote users, including, but not limited to, those rules limiting the transmission of such documents from the remote site; provided further, that the county shall collect from each remote user (in addition to such charges or fees as the county may assess and collect for itself pursuant to § 9625 of this title), and pay over to the Secretary of State not less than monthly, such fee which the Secretary of State shall from time to time assess for the privilege of accessing and copying at a remote site documents which originate on the Optical Disk Imaging System.

70 Del. Laws, c. 587, § 40; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9625. Fee, charges and rules for public access

Each recorder shall not charge any fees or telephone or other electronic connection charges to title searchers, other commercial users or members of the public to use the computer hardware and software system provided by the Department of State in each recorder's office to access, search and view the information and documents available on the Delaware Corporation Information System and Optical Disk Imaging System of the Department as provided in § 2319 of Title 29; but each recorder may establish and amend from time to time reasonable rules for the use of such on-site system and may charge a reasonable fee for printing images or information from the system or for remote access to such information and documents.

70 Del. Laws, c. 587, § 41.;



§ 9626. Transfer of assessment fees

The New Castle County Recorder of Deeds shall monthly cause to be remitted 1/2 of all fees which are by law payable to the New Castle County Recorder of Deeds pursuant to § 103(c)(6) of Title 8 to the treasury of the City of Wilmington.

75 Del. Laws, c. 218, § 1.;



§ 9627. Redaction of information

(a) The recorder for each county shall be authorized to establish administrative procedures to allow a party who has previously been a signatory on an instrument for recordation to request that the recorder redact personal identifying information. Personal identifying information shall include: bank and credit card account numbers; the first 5 digits of a social security number; official state- or government-issued driver's license or identification numbers; alien registration numbers; government passport numbers and employer or taxpayer identification numbers. A person requesting redaction must provide information sufficient to enable the recorder to identify the document to be redacted and verify that the requesting party or parties are the same person or persons named on the previously recorded instrument.

(b) Personal identifying information shall not include information essential to the purposes of public recordation, such as party names, property information including property description, parcel number, parcel address or mailing address. A recorder, in consultation with the county attorney in each respective county, shall be authorized to determine whether information is essential to the purposes of public recordation and thereby not subject to redaction.

(c) The Recorder of Deeds for New Castle County, Kent County and Sussex County shall have no liability for failure to redact personal identifying information.

77 Del. Laws, c. 142, § 1.;









Title 10 - Courts and Judicial Procedures

CHAPTER 1. SUPREME COURT

Subchapter I Organization and Operation

§ 101. Place of holding Court

The Supreme Court shall be held at Dover.

Code 1852, § 1907; Code 1915, § 3683; Code 1935, § 4235; 10 Del. C. 1953, § 101.;



§ 102. Offices for the Justices

The Supreme Court may obtain such office space for each of the Justices thereof as shall be necessary and appropriate to permit the Justices to properly carry out their duties. The offices of the respective Justices need not be in Dover and may be in the counties where the Justices, respectively, reside. Bills for such office rent shall be paid by the State Treasurer when approved in writing by any Justice of the Court.

Code 1935, § 4271; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 102.;



§ 103. Salaries of Justices

The Chief Justice and each of the Justices of the Supreme Court shall receive such compensation as shall be provided by law.

Code 1852, § 467; 26 Del. Laws, c. 58; Code 1915, § 395; 30 Del. Laws, c. 44; 37 Del. Laws, c. 41; Code 1935, § 369; 46 Del. Laws, c. 248; 47 Del. Laws, c. 200; 48 Del. Laws, c. 260; 10 Del. C. 1953, § 103; 52 Del. Laws, c. 113, § 1; 55 Del. Laws, c. 403, § 1; 57 Del. Laws, c. 675, § 1; 59 Del. Laws, c. 472, § 1; 62 Del. Laws, c. 12, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 17.;



§ 104. Purchase of supplies

The Supreme Court from time to time may purchase for the Court such furniture, equipment, law books, stationery, and other supplies as may be requisite for the proper operation of the Court.

Code 1935, § 4272B; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 104; 50 Del. Laws, c. 67, § 1.;



§ 105. Payment of expenses

The payment of the compensation of the Clerk and all other persons appointed or employed by the Court or any Justice thereof under the provisions of subchapter II of this chapter, and the payment for supplies, equipment and other necessary expenses of the Court, including the traveling expenses of the Justices and the officers of the Court, shall be made by the State Treasurer out of funds regularly appropriated for the Supreme Court.

10 Del. C. 1953, § 105; 50 Del. Laws, c. 67, § 2.;






Subchapter II Officers and Employees

§ 121. Clerk of Supreme Court; bond; duties generally

(a) Every Clerk of the Supreme Court duly appointed, shall, after being appointed and before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penal sum of $3,000 the condition of which shall be as follows:

"That if the above named........... who has been duly appointed to be Clerk of the Supreme Court shall and do well and diligently execute the duties of the office of Clerk of the Supreme Court as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to his or her successor in office, the seal and all the books, records and papers belonging to such office, safe and undefaced, then this obligation shall be void and of no effect or else shall remain in full force and virtue."

(b) The sufficiency of the surety and the form of the bond shall be subject to the approval of a Justice of the Court.

(c) The Clerk shall be custodian of the seal, the books, the records and the papers of the Court, and shall perform such duties as the Court may direct.

Code 1852, §§ 441-443; 14 Del. Laws, c. 42; 16 Del. Laws, c. 24; 23 Del. Laws, c. 60, § 3; Code 1915, § 379; 30 Del. Laws, c. 43; Code 1935, § 348; 10 Del. C. 1953, § 121; 50 Del. Laws, c. 67, § 3; 70 Del. Laws, c. 186, § 1.;



§ 122. Cancellation of Clerk's bond

The bond of the Clerk of the Supreme Court provided for in § 121 of this title shall be canceled 3 years after the expiration of the Clerk's term of office and shall, after such time cease to be a lien on any property of any kind of the Clerk or the Clerk's bondspersons.

Code 1915, § 379A; 28 Del. Laws, c. 34; Code 1935, § 349; 46 Del. Laws, c. 56, § 1; 10 Del. C. 1953, § 122; 70 Del. Laws, c. 186, § 1.;



§ 123. Court reporter; stenographic and clerical assistants

The Supreme Court may from time to time employ a court reporter and such additional stenographic and clerical assistants as may be necessary for the proper operation of the Court. Any such persons shall receive for their services such amounts as the Supreme Court shall from time to time determine.

Code 1935, § 4272; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 123; 50 Del. Laws, c. 67, § 4.;



§ 124. Office secretaries

Each Justice of the Supreme Court may appoint and remove at pleasure 1 competent stenographer, to be designated as office secretary, whose duties shall be to render the Justice such clerical, stenographic, typewriting and secretarial services as may be required, and who shall receive such compensation as the Justices shall from time to time determine.

Code 1935, § 4272A; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 124; 50 Del. Laws, c. 67, § 4.;



§ 125. Certification of appointments

The Supreme Court shall certify to the State Auditor and the State Treasurer the names and addresses of the several persons appointed to the offices and positions authorized by this subchapter, the several dates of their appointments, and the monthly compensation to be paid to them.

10 Del. C. 1953, § 125; 50 Del. Laws, c. 67, § 5.;



§ 126. , 127. Deputy Administrator for Justices of the Peace; powers of the Deputy Administrator

Repealed by 62 Del. Laws, c. 52, § 1, effective June 1, 1979.;



§ 128. Administrative Office of the Courts

(a) The Administrative Office of the Courts is hereby created with a State Court Administrator as head thereof.

(b) The State Court Administrator shall be appointed by and serve at the pleasure of the Chief Justice of the Supreme Court of the State. In the event the Chief Justice appoints as State Court Administrator an attorney-at-law admitted to practice before the Delaware Supreme Court, such State Court Administrator shall not practice law while serving as State Court Administrator.

(c) The salary of the State Court Administrator shall be determined by the Chief Justice, but in no event shall be greater than the salary of a Judge of the Superior Court.

(d) The function of the office shall be to assist the Chief Justice in carrying out his or her constitutional responsibilities as administrative head of all the courts in the State, and the duties of the office shall be as prescribed by the Chief Justice or by rule of the Supreme Court of the State.

(e) The State Court Administrator may, with the approval of the Chief Justice, appoint such deputies, administrative assistants, and clerical personnel as are required.

10 Del. C. 1953, § 128; 58 Del. Laws, c. 70; 62 Del. Laws, c. 52, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 190, § 2; 76 Del. Laws, c. 213, § 18.;



§ 129. Law clerks

Law clerks hold major, nontenured advisory positions for the Justices of the Court. The Supreme Court may appoint and remove at pleasure such judicial law clerks as shall be necessary for the proper operation of the Court.

78 Del. Laws, c. 51, § 1.;






Subchapter III General Jurisdiction and Powers; Time for Taking Appeals

§ 141. Advisory opinions of Justices upon request of Governor and General Assembly

(a) The Justices of the Supreme Court, whenever the Governor of this State or a majority of the members elected to each House may by resolution require it for public information, or to enable them to discharge their duties, may give them their opinions in writing touching the proper construction of any provision in the Constitution of this State, or of the United States, or the constitutionality of any law or legislation passed by the General Assembly, or the constitutionality of any proposed constitutional amendment which shall have been first agreed to by 2/3 of all members elected to each House.

(b) The Justices of the Supreme Court may appoint 1 or more members of the Delaware Bar, duly qualified to practice before said Court, for the purpose of briefing or arguing the legal issues submitted by the Governor or General Assembly.

(c) If the Governor should request an advisory opinion from the Court, the Governor shall, within 5 days, notify the leadership of both Houses by sending them a copy of such request. If the General Assembly should request an advisory opinion from the Court, the Speaker of the House and the President Pro Tempore of the Senate shall within 5 days notify the Governor by sending a copy of such request.

(d) Upon receipt of such advisory opinion from the Supreme Court the governor or the General Assembly shall, within 5 days, notify the opposite party by sending a copy of such advisory opinion.

Code 1852, § 482; Code 1915, § 402; Code 1935, § 374; 10 Del. C. 1953, § 141; 58 Del. Laws, c. 514; 64 Del. Laws, c. 214, § 1; 70 Del. Laws, c. 186, § 1.;



§ 142. Writs of certiorari

Writs of certiorari, issuable out of the Supreme Court, shall be writs of right and not of grace, and shall be sued out of and be issued out of the Court without petition therefor or the allocatur of any Judge or order of the Court.

21 Del. Laws, c. 118; Code 1915, § 3710; Code 1935, § 4263; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 142.;



§ 143. Time for appeal from interlocutory order or decree

No appeal from an interlocutory order, judgment or decree shall be received in the Supreme Court, unless such appeal is filed in the Supreme Court within 30 days after such order, judgment or decree is entered.

Code 1852, § 2755; Code 1915, § 4686; Code 1935, § 5144; 10 Del. C. 1953, § 143; 57 Del. Laws, c. 460.;



§ 144. Failure to appeal from interlocutory order; consideration on final appeal

A failure to appeal from an interlocutory order, judgment or decree of the Court of Chancery or Superior Court shall not bar a party from making any objection to such interlocutory order, judgment or decree on appeal from the final order, judgment or decree.

Code 1852, § 2756; Code 1915, § 4687; Code 1935, § 5145; 10 Del. C. 1953, § 144; 57 Del. Laws, c. 459.;



§ 145. Time for appeal from final judgment of the Court of Chancery

No appeal from a final judgment or decree of the Court of Chancery shall be received or entertained in the Supreme Court unless the praecipe or notice of appeal is duly filed in the office of the Clerk thereof within 30 days after the date of the judgment or decree.

This section shall not affect the time for cross-appeals provided in § 149 of this title.

Code 1852, § 2757; Code 1915, § 4688; 38 Del. Laws, c. 204; Code 1935, § 5146; 10 Del. C. 1953, § 145; 51 Del. Laws, c. 346, § 1; 58 Del. Laws, c. 20, § 1.;



§ 146. Time for appeal of infants or mentally incompetent persons not represented by a guardian or trustee

When an infant or a mentally incompetent person is a party to an action and was not represented in the action in the lower court by a guardian ad litem, general guardian or trustee, the time within which such infant or mentally incompetent person may appeal to the Supreme Court shall begin to run at the ceasing of such disability and not at the time of signing the judgment or decree.

Code 1852, §§ 2758, 2762; Code 1915, §§ 4689, 4693; Code 1935, §§ 5147, 5151; 10 Del. C. 1953, § 146.;



§ 147. Time for appeal from Superior Court in criminal actions

No appeal from the Superior Court in a criminal action shall be received or entertained in the Supreme Court unless the praecipe or notice of appeal is duly filed in the office of the Clerk thereof within 30 days after the date of the judgment or decree.

10 Del. C. 1953, § 147; 51 Del. Laws, c. 346, § 2; 58 Del. Laws, c. 22, § 1.;



§ 148. Time for appeal from final judgment of the Superior Court in civil actions

No appeal from a final judgment of the Superior Court in a civil action shall be received or entertained in the Supreme Court unless the praecipe or notice of appeal is duly filed in the office of the Clerk thereof within 30 days after the date of the judgment or decree.

This section shall not affect the time for cross-appeals provided in § 149 of this title.

10 Del. C. 1953, § 148; 51 Del. Laws, c. 346, § 3; 58 Del. Laws, c. 21, § 1.;



§ 149. Time for cross-appeal in civil actions

In any civil action where a timely notice of appeal to the Supreme Court is filed by a party, any other party may file a notice of appeal within 15 days of the date on which the first notice of appeal was filed or within the time otherwise prescribed by this title, whichever expires last.

10 Del. C. 1953, § 149; 57 Del. Laws, c. 461.;



§ 150. Time for appeal from Superior Court in concealed carry permit actions

Any applicant or licensee may, at any time within 30 days from the date of any adverse decision or action of the Superior Court made pursuant to its administration of the provisions of § 1441 of Title 11, appeal that decision or action to the Supreme Court.

73 Del. Laws, c. 111, § 1.;






Subchapter IV Procedure

§ 161. Rules of Court and special orders

(a) The Supreme Court may, from time to time, adopt and promulgate general rules, or where it deems it best for the advancement of justice may make special orders, which establish terms of the Court, provide for the holding of regular and special sessions, fix the time of and otherwise regulate the return of process issued out of the Court, fix the fees which shall be paid and the costs which shall be taxed in the Court, provide for the conduct of the business of the Court, and regulate the practice and procedure governing causes and proceedings in the Court.

(b) The Rules of the Supreme Court shall, after they have taken effect, supersede all statutory provisions in conflict or inconsistent therewith.

(c) The rules shall not abridge, enlarge or modify any substantive right of any party.

Code 1852, § 1912; 18 Del. Laws, c. 218, § 1; 21 Del. Laws, c. 116; 24 Del. Laws, c. 236; 25 Del. Laws, c. 227, § 1; 27 Del. Laws, c. 270, § 4; Code 1915, §§ 3684, 3688, 3707; Code 1935, §§ 4236, 4240, 4261; 43 Del. Laws, c. 222, §§ 1, 2; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 161.;



§ 162. Judgment docket; indices

Whenever a judgment is entered, or signed, in the Supreme Court, the Clerk of that Court shall set down on the docket thereof, the day, month and year of actually entering or signing it. The Clerk shall also keep 2 indices to his or her judgment docket, and make the entries therein, as required of the prothonotary in Chapter 23 of this title, under the penalties prescribed by Chapter 23 of this title, the provisions of which are, for this purpose, extended to the Clerk of the Supreme Court.

Code 1852, § 683; Code 1915, § 3722; Code 1935, § 4268; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 162; 70 Del. Laws, c. 186, § 1.;



§ 163. Prepayment, and bill of costs; refunds; penalty for neglect by Clerk

The plaintiff or appellant, shall, on docketing a cause in the Supreme Court, pay the Clerk such fee as the Supreme Court shall have prescribed by its Rules. Upon the determination of the cause, the Clerk shall enter on the record a bill of the costs, and after deducting his or her own fees shall, on demand, refund any portion of the sum that may be due to the plaintiff or appellant.

If the Clerk wilfully fails or neglects to comply with this section, he or she shall be fined in such amount or imprisoned for such term, or both, as the trial court, in its discretion, may determine; and shall forfeit his or her office.

Code 1852, § 684; Code 1915, § 3723; Code 1935, § 4269; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 163; 70 Del. Laws, c. 186, § 1.;









CHAPTER 3. COURT OF CHANCERY

Subchapter I Organization and Operation

§ 301. Places of holding Court

The Court of Chancery shall be held:

(1) In New Castle County, at Wilmington;

(2) In Kent County, at Dover; and

(3) In Sussex County, at Georgetown.

Code 1852, § 1910; 16 Del. Laws, c. 133, § 5; Code 1915, § 3683; Code 1935, § 4235; 10 Del. C. 1953, § 301.;



§ 302. Terms of Court

The Court of Chancery in and for each county of the State shall have 1 term each year which shall coincide with the calendar year.

Code 1852, § 1910; 17 Del. Laws, c. 216; 19 Del. Laws, c. 256; 21 Del. Laws, c. 120; 22 Del. Laws, c. 450; Code 1915, § 3684; Code 1935, § 4236; 10 Del. C. 1953, § 302.;



§ 303. Disqualification of Chancellor and Vice-Chancellor

Neither the Chancellor nor any Vice-Chancellor shall sit in any cause in which his or her parent, grandparent, child, grandchild, brother, or sister, nephew, or niece, uncle or aunt, brother-in-law, or son-in-law, is a party.

Code 1852, § 1950; Code 1915, § 3886; Code 1935, § 4410; 10 Del. C. 1953, § 303; 70 Del. Laws, c. 186, § 1.;



§ 304. Salaries of Chancellor and Vice-Chancellors

The Chancellor and each Vice-Chancellor shall receive such compensation as shall be provided by law.

Code 1852, § 467; 26 Del. Laws, c. 58; Code 1915, § 395; 30 Del. Laws, c. 44; 37 Del. Laws, c. 41; Code 1935, § 369; 46 Del. Laws, c. 248; 47 Del. Laws, c. 200; 48 Del. Laws, c. 260; 10 Del. C. 1953, § 304; 52 Del. Laws, c. 113, § 2; 55 Del. Laws, c. 403, § 2; 57 Del. Laws, c. 675, § 2; 59 Del. Laws, c. 472, § 2; 62 Del. Laws, c. 12, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 19.;



§ 305. Purchase of supplies

The Chancellor may from time to time purchase for the Court such furniture, equipment, law books, stationery and other supplies as may be requisite for the proper operation of the Court.

10 Del. C. 1953, § 305; 50 Del. Laws, c. 67, § 6.;



§ 306. Payment of expenses

The payment of the compensation of all persons appointed or employed by the Court under the provisions of this chapter and the payment for supplies, equipment and other necessary expenses of the Court, including the traveling expenses of the Judges and the officers of the Court, shall be made by the State Treasurer out of funds regularly appropriated for the operation of the Court of Chancery.

The State Treasurer shall pay to each county out of funds regularly appropriated for operation of the Court of Chancery rent based upon the cost of servicing and maintenance and carrying charges applicable to the space occupied by the Court of Chancery, its Judges, officers, employees and facilities, in such amounts as shall be fixed annually by agreement between the State Director of the Office of Management and Budget and the Levy Court or County Executive of each county; provided that if agreement cannot be reached, final determination of such amounts shall be made by a panel of 3, 1 member to be designated by the State Director of the Office of Management and Budget, 1 member to be designated by the Levy Court or County Executive, and 1 member to be selected by the other 2 members.

10 Del. C. 1953, § 306; 50 Del. Laws, c. 67, § 6; 57 Del. Laws, c. 228, §§ 11-1, 11-42; 75 Del. Laws, c. 88, § 21(5).;



§ 307. Additional Vice-Chancellors

There shall be 3 Vice-Chancellors in addition to the Chancellor and Vice-Chancellor specifically required by the provisions of article IV, § 2 of the Delaware Constitution.

10 Del. C. 1953, § 307; 53 Del. Laws, c. 5, § 1; 64 Del. Laws, c. 218, § 1; 67 Del. Laws, c. 1, § 1.;






Subchapter II Officers and Employees

§ 321. Register in Chancery

Repealed by 73 Del. Laws, c. 91, § 5, effective Jan. 1, 2002.;



§ 322. Court reporters

The Chancellor shall have power from time to time to appoint and remove at pleasure such number of skilled and competent stenographers, to be designated as court reporters, as shall be necessary for the proper operation of the Court, together with such additional clerical assistants as may be required. The duties of the court reporters shall be to attend all sessions of the Court of Chancery in the several counties and all hearings before the Chancellor or the Vice-Chancellor, as may be required, to report all evidence, opinions and other matters as the Chancellor or the Vice-Chancellor may require, and to perform such other duties as the Chancellor may prescribe. The court reporters and assistants shall receive such compensation as the Chancellor shall from time to time determine. The court reporters before entering upon their duties shall take and subscribe the oath of office as required by the Constitution.

23 Del. Laws, c. 76; 24 Del. Laws, c. 119; Code 1915, § 3888; 30 Del. Laws, c. 224; 35 Del. Laws, c. 218; Code 1935, § 4412; 43 Del. Laws, c. 226, § 1; 44 Del. Laws, c. 172, § 1; 10 Del. C. 1953, § 322; 50 Del. Laws, c. 67, § 7.;



§ 323. Office secretaries

Each of the Judges of the Court of Chancery may appoint and remove at pleasure 1 competent stenographer, to be designated as office secretary, whose duties shall be to render to such Judge such clerical, stenographic, typewriting and secretarial services as may be required, and who shall receive such compensation as the Chancellor shall from time to time determine.

23 Del. Laws, c. 76; 24 Del. Laws, c. 119; Code 1915, § 3888; 30 Del. Laws, c. 224; 35 Del. Laws, c. 218; Code 1935, § 4412; 43 Del. Laws, c. 226, § 1; 44 Del. Laws, c. 172, § 1; 10 Del. C. 1953, § 323; 50 Del. Laws, c. 67, § 7.;



§ 324. Temporary appointments

If for any reason any of the court reporters or office secretaries shall be unable to perform his or her duties, the Chancellor may appoint a suitable and competent substitute to serve as a temporary court reporter or office secretary for such time and for such compensation as he or she shall determine. Substitute court reporters shall take the same oath of office as is required of a court reporter, and their acts shall have the same force and effect as if done by an official court reporter. Such oath shall not be recorded, but shall be filed with the Register.

10 Del. C. 1953, § 324; 50 Del. Laws, c. 67, § 7; 70 Del. Laws, c. 186, § 1.;



§ 325. Court reporters' charges

The Chancellor may regulate the charges to be made by court reporters for the furnishing of transcriptions of evidence, opinions, records, arguments or hearings.

23 Del. Laws, c. 76; 24 Del. Laws, c. 119; Code 1915, § 3888; 30 Del. Laws, c. 224; 35 Del. Laws, c. 218; Code 1935, § 4412; 43 Del. Laws, c. 226, § 1; 44 Del. Laws, c. 172, § 1; 10 Del. C. 1953, § 325; 50 Del. Laws, c. 67, § 7.;



§ 326. Bailiffs, criers and pages; compensation; duties

The Chancellor may appoint and remove at pleasure such number of bailiffs, criers and pages as shall be necessary for the proper operation of the Court, not to exceed 1 bailiff, 1 crier and 1 page in each of the several counties. They shall receive such compensation as the Chancellor shall from time to time determine. They shall perform such duties and have such powers in connection with attendance upon the Court of Chancery as the Chancellor may from time to time prescribe.

10 Del. C. 1953, § 326; 50 Del. Laws, c. 67, § 8; 55 Del. Laws, c. 85, §§ 35A, 35B; 57 Del. Laws, c. 228, § 11-2.;



§ 327. Certification of appointments

The Chancellor shall certify to the State Auditor and the State Treasurer the names and addresses of the several persons appointed to the offices and positions authorized under the provisions of this chapter, the several dates of their appointments, and the monthly compensation to be paid to them.

10 Del. C. 1953, § 327; 50 Del. Laws, c. 67, § 8; 57 Del. Laws, c. 228, § 11-3.;



§ 328. Budgetary powers of Supreme Court

Nothing contained in this subchapter shall affect the powers of the Supreme Court conferred by § 6331 of Title 29.

10 Del. C. 1953, § 328; 50 Del. Laws, c. 67, § 8.;



§ 329. Law clerks

Law clerks hold major, nontenured advisory positions for the Chancellor and Vice-Chancellors of the Court. The Court of Chancery may appoint and remove at pleasure such judicial law clerks as shall be necessary for the proper operation of the Court.

10 Del. C. 1953, § 329; 55 Del. Laws, c. 208; 57 Del. Laws, c. 228, § 11-4; 78 Del. Laws, c. 51, § 2.;






Subchapter III General Jurisdiction and Powers

§ 341. Matters and causes in equity

The Court of Chancery shall have jurisdiction to hear and determine all matters and causes in equity.

Code 1852, § 1932; Code 1915, § 3844; Code 1935, § 4367; 10 Del. C. 1953, § 341.;



§ 342. Adequate remedy in other courts

The Court of Chancery shall not have jurisdiction to determine any matter wherein sufficient remedy may be had by common law, or statute, before any other court or jurisdiction of this State.

Code 1852, § 1933; Code 1915, § 3844; Code 1935, § 4367; 10 Del. C. 1953, § 342.;



§ 343. Injunctions staying actions at law, or to prevent waste

The Court of Chancery may grant injunctions for staying actions at law, and to prevent waste, as there may be occasion.

Code 1852, § 1932; Code 1915, § 3844; Code 1935, § 4367; 10 Del. C. 1953, § 343.;



§ 344. Proceedings in chambers

All jurisdiction and powers of the Court of Chancery may be exercised in chambers.

10 Del. C. 1953, § 344.;



§ 345. Power to invest moneys and take security

The Court of Chancery may, in the securing or investing of a sum or sums of money under orders of the Court, cause to be taken for the same, in any case not otherwise provided for by law, a recognizance, bond or mortgage in the name of the State, with condition for the payment of the money so to be secured in such manner and subject to such provisions as the Court orders, to the end that the money may be secured for the use and benefit of the person or persons who may be entitled to or interested in the same. Upon any recognizance, bond or mortgage so to be taken, a suit may be prosecuted to judgment and execution in the name of the State, but for the use of any person or persons injured by the breach of such recognizance, bond or mortgage, pursuant to the provisions of Chapter 75 of this title.

A Judge of the Court of Chancery may by general or special rule or order direct that any or all moneys deposited with the Court of Chancery in connection with any action in such Court: (1) be deposited in 1 or more interest-bearing accounts or deposits in any bank or savings institution upon such terms as shall be determined by the Court; or (2) be invested in securities of the United States of America of such duration that such money may be available when reasonably required. Any moneys so deposited may be deposited or invested with similar moneys from other actions, provided that records are maintained by the Court to identify the origin of all such moneys so received and deposited or invested.

All income and interest earned on all such deposits and investments are declared to be public moneys and shall from time to time on order of a Judge of such Court be paid to the State Treasurer.

The Register in Chancery in the county in which such funds are deposited or invested shall be responsible for the deposit or investment thereof as provided in this section, provided that the Register shall not be liable for any loss of deposit or investment not caused by his or her own negligence or misconduct.

Nothing contained in this section shall prevent the Court from ordering that moneys deposited in connection with any action be segregated or maintained in a special account or deposit if, in the judgment of the Court, that should be done.

13 Del. Laws, c. 459; Code 1915, § 3882; Code 1935, § 4406; 10 Del. C. 1953, § 345; 57 Del. Laws, c. 479; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 91, § 6.;



§ 346. Technology disputes

(a) Notwithstanding any other provision in this Code, and without limiting the jurisdiction vested in any court in this State, the Court of Chancery shall have power to mediate and jurisdiction to hear and determine technology disputes as defined herein when:

(1) The parties have consented to the jurisdiction of or mediation by the Court of Chancery by agreement or by stipulation;

(2) At least 1 party is a "business entity" as defined herein;

(3) At least 1 party is a business entity formed or organized under the laws of this State or having its principal place of business in this State;

(4) No party is a "consumer", as that term is defined in § 2731 of Title 6, with respect to the technology dispute; and

(5) In the case of technology disputes involving solely a claim for monetary damages, the amount in controversy is no less than $1,000,000 or such greater amount as the Court of Chancery determines by rule.

Neither punitive damages nor a jury trial shall be available for a technology dispute heard and determined by the Court of Chancery pursuant to this section. Mediation proceedings shall be considered confidential and not of public record.

(b) A "business entity" means a corporation, statutory trust, business trust or association, a real estate investment trust, a common-law trust, or any other unincorporated business, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a limited liability company.

(c)(1) A "technology dispute" means a dispute arising out of an agreement and relating primarily to: the purchase or lease of computer hardware; the development, use, licensing or transfer of computer software; information, biological, pharmaceutical, agricultural or other technology of a complex or scientific nature that has commercial value, or the intellectual property rights pertaining thereto; the creation or operation of Internet web sites; rights or electronic access to electronic, digital or similar information; or support or maintenance of the above.

(2) The term "technology dispute" does not include a dispute arising out of an agreement:

a. That is primarily a financing transaction; or

b. Merely because the parties' agreement is formed by, or contemplates that communications about the transaction will be by, the transmission of electronic, digital or similar information.

(3) The Court shall interpret the term "technology dispute" liberally so as to effectuate the intent of this section to provide an expeditious and expert forum for the handling of technology disputes involving parties who have agreed to resolve their disputes in the Court of Chancery, whether the parties are seeking to have the Court of Chancery:

a. Mediate the dispute only;

b. Mediate the dispute initially, and if that fails, adjudicate the dispute; or

c. Adjudicate the dispute.

The Court shall adopt rules to facilitate the efficient processing of technology disputes, including rules to govern the filing of mediation only technology disputes, and to set filing fees and other cost schedules for the processing of technology disputes.

74 Del. Laws, c. 36, § 1.;



§ 347. Mediation proceedings for business disputes

(a) Without limiting the jurisdiction of any court of this State, the Court of Chancery shall have the power to mediate business disputes when:

(1) The parties have consented to the mediation by the Court of Chancery by agreement or by stipulation;

(2) At least 1 party is a business entity as defined in § 346 of this title;

(3) At least 1 party is a business entity formed or organized under the laws of this State or having its principal place of business in this State;

(4) No party is a consumer, as that term is defined in § 2731 of Title 6, with respect to the business dispute; and

(5) In the case of disputes involving solely a claim for monetary damages, the amount in controversy is no less than $1,000,000 or such greater amount as the Court of Chancery determines by rule.

A mediation pursuant to this section shall involve a request by parties to have a member of the Court of Chancery, or such other person as may be authorized under rules of the Court, act as a mediator to assist the parties in reaching a mutually satisfactory resolution of their dispute. Mediation proceedings shall be considered confidential and not of public record.

(b) By rule, the Court of Chancery may define those types of cases that are eligible for submission as a business dispute mediation. This section is intended to encourage the Court of Chancery to include complex corporate and commercial disputes, including technology disputes, within the ambit of the business dispute mediation rules. The Court of Chancery should interpret its rule-making authority broadly to effectuate that intention.

74 Del. Laws, c. 36, § 2.;



§ 348. Disputes involving deed covenants or restrictions

(a) Without limiting the jurisdiction of any court of this State, the Court of Chancery shall, through a Master in Chancery or such other person as may be appointed that Master in Chancery's designee, mediate disputes involving the enforcement of deed covenants or restrictions when:

(1) An action involving the enforcement of deed covenants or restrictions has been filed with the Court;

(2) At least 1 party is an association or other entity representing the homeowners or lot owners of a subdivision, if such an association or entity exists; and

(3) At least 1 party is a homeowner or lot owner in that subdivision. The mediator shall assist the parties in trying to reach a mutually satisfactory resolution of their dispute. Mediation proceedings under this section are confidential and not of public record.

(b) By rule, the Court of Chancery may further define those types of deed covenant or restriction cases which must be mediated.

(c) Upon the filing of an action involving the enforcement of deed covenants or restrictions, the Court shall schedule a mandatory mediation hearing to be held within 60 days of the filing. If the parties fail to resolve the dispute, the Court shall schedule a trial to be held within 120 days of the failed attempt to mediate the dispute, unless for good cause shown the Court in its discretion concludes that a longer period of time is warranted. A Master in Chancery shall preside over the trial.

(d) The parties to a dispute mediated pursuant to the provisions of this section are not required to be represented by an attorney during a mandatory mediation proceeding.

(e) The nonprevailing party at a trial held pursuant to the provisions of this section must pay the prevailing party's attorney fees and court costs, unless the court finds that enforcing this subsection would result in an unfair, unreasonable, or harsh outcome.

75 Del. Laws, c. 379, § 1; 70 Del. Laws, c. 186, § 1.;



§ 349. Arbitration proceedings for business disputes

(a) The Court of Chancery shall have the power to arbitrate business disputes when the parties request a member of the Court of Chancery, or such other person as may be authorized under rules of the Court, to arbitrate a dispute. For a dispute to be eligible for arbitration under this section, the eligibility criteria set forth in § 347(a) and (b) of this title must be satisfied, except that the parties must have consented to arbitration rather than mediation.

(b) Arbitration proceedings shall be considered confidential and not of public record until such time, if any, as the proceedings are the subject of an appeal. In the case of an appeal, the record shall be filed by the parties with the Supreme Court in accordance with its rules, and to the extent applicable, the rules of the Court of Chancery.

(c) Any application to vacate, stay, or enforce an order of the Court of Chancery issued in an arbitration proceeding under this section shall be filed with the Supreme Court of this State, which shall exercise its authority in conformity with the Federal Arbitration Act [68 P.L. 401; 68 Cong. Ch. 213, 43 Stat. 883, codified as 9 U.S.C. §§ 1-16, 201-208, and 301-307], and such general principles of law and equity as are not inconsistent with that Act.

77 Del. Laws, c. 8, § 1.;



§ 350. Voluntary final adjudications before a Master in Chancery

The parties in any matter may stipulate to a final adjudication of the matter by a Master of the Court of Chancery. In such a stipulation, the parties shall consent that the decision of the Master shall have the same effect as a decision of a member of the Court of Chancery. Appeals from decisions of the Master in a matter governed by such a stipulation shall be determined in all respects by the same procedural and substantive standards as are applicable to appeals from decisions of members of the Court of Chancery.

77 Del. Laws, c. 8, § 1.;



§ 351. Voluntary waiver of appeal by parties

The parties in any matter may stipulate that the decision of the Court of Chancery, or a Master of the Court of Chancery if they so choose, shall be final and binding and not subject to appeal.

77 Del. Laws, c. 8, § 1.;






Subchapter IV Procedure

§ 361. Rules of Court

(a) The Chancellor may, from time to time, adopt and promulgate general rules for the Court of Chancery which prescribe, establish and regulate the form, issuance and return of process and writs, the form and system of pleading, and all other practice and procedure with respect to the commencement, trial, hearing, and determination of causes and proceedings in such Court.

(b) Such rules shall be for the purpose of securing the just and, so far as possible, the speedy and inexpensive determination of every such proceeding. The rules shall not abridge, enlarge or modify any substantive right of any party.

(c) The rules so adopted and promulgated, and all amendments thereof, shall, after they have taken effect, supersede all statutory provisions in conflict or inconsistent therewith.

(d) Any inconsistency or conflict between any rule of court promulgated under the authority of this section or prior law, and any of the provisions of this Code or other statute of this State, dealing with practice and procedure in the Court of Chancery, shall be resolved in favor of such rule of court. Nothing in this Code, anything therein to the contrary notwithstanding, shall in any way limit, supersede or repeal any rule heretofore promulgated governing practice or procedure in the Court of Chancery.

Code 1852, §§ 1935, 1936; 17 Del. Laws, c. 215, §§ 1-3; 26 Del. Laws, c. 265; 27 Del. Laws, c. 270, § 4; Code 1915, §§ 3688, 3847, 3848, 3858; 34 Del. Laws, c. 216, § 1; Code 1935, §§ 4240, 4371, 4372, 4381; 10 Del. C. 1953, § 361.;



§ 362. Subpoenas, summonses and other process; orders and award of process

The Court of Chancery may issue subpoenas, summonses, and all other process to compel defendants to answer actions in such Court, may make orders and award process, and may do all things necessary to bring causes to hearing.

Code 1852, § 1932; Code 1915, § 3844; Code 1935, § 4367; 10 Del. C. 1953, § 362.;



§ 363. Issuance of process upon filing of complaint

No process shall issue for the appearance of a party in the Court of Chancery until the complaint is regularly filed.

Code 1852, § 1934; Code 1915, § 3846; Code 1935, § 4370; 10 Del. C. 1953, § 363.;



§ 364. Removal of defendant from county after service of process

If a defendant shall remove from the county after being served with a summons, or other process, the case may proceed, and further process may be issued into any county.

Code 1852, § 1934; Code 1915, § 3846; Code 1935, § 4370; 10 Del. C. 1953, § 364; 70 Del. Laws, c. 186, § 1.;



§ 365. Compelling appearance of defendant in absence of personal service

If, after summons or other process issued out of the Court of Chancery, any defendant therein named does not appear in obedience to the process and according to the rules of such Court, the Court may, on affidavit that such defendant is out of the State, or cannot be found to be served with process and that there is just ground to believe that the defendant intentionally avoids such service, make an order for his or her appearance on a certain day and publish such order as the Court directs not less than once a week for 3 consecutive weeks. If the defendant does not appear, after such publication, according to the order, the Court may enter judgment by default against the nonappearing defendant, and may thereupon issue process to compel the performance either by seizure of the real and personal property of such defendant or part thereof, sufficient to satisfy the plaintiff's demand, or by causing possession of the estate, or effects, demanded by the complaint, to be delivered to the plaintiff, or otherwise, as the case requires. The Court may also order the plaintiff to be paid the demand out of any property so seized, upon plaintiff's giving approved security, in a sufficient sum, to abide any order of the Court for the restitution thereof upon the defendant's appearing to defend the action, and paying such costs as the Court shall order. If such security is not given, the property seized, or whereof possession is ordered to be delivered, shall remain under the direction of the Court in the hands of a receiver or otherwise, until the defendant's appearance, or until such order is made therein as the Court deems is just.

Code 1852, § 1938; 17 Del. Laws, c. 215; Code 1915, § 3850; 34 Del. Laws, c. 216, § 2; 35 Del. Laws, c. 217; 36 Del. Laws, c. 268, § 1; Code 1935, § 4374; 10 Del. C. 1953, § 365; 70 Del. Laws, c. 186, § 1.;



§ 366. Compelling appearance of nonresident defendant

(a) If it appears in any complaint filed in the Court of Chancery that the defendant or any one or more of the defendants is a nonresident of the State, the Court may make an order directing such nonresident defendant or defendants to appear by a day certain to be designated. Such order shall be served on such nonresident defendant or defendants by mail or otherwise, if practicable, and shall be published in such manner as the Court directs, not less than once a week for 3 consecutive weeks. The Court may compel the appearance of the defendant by the seizure of all or any part of his or her property, which property may be sold under the order of the Court to pay the demand of the plaintiff, if the defendant does not appear, or otherwise defaults. Any defendant whose property shall have been so seized and who shall have entered a general appearance in the cause may, upon notice to the plaintiff, petition the Court for an order releasing such property or any part thereof from the seizure. The Court shall release such property unless the plaintiff shall satisfy the Court that because of other circumstances there is a reasonable possibility that such release may render it substantially less likely that plaintiff will obtain satisfaction of any judgment secured. If such petition shall not be granted, or if no such petition shall be filed, such property shall remain subject to seizure and may be sold to satisfy any judgment entered in the cause. The Court may at any time release such property or any part thereof upon the giving of sufficient security.

(b) The Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof, the release of such property from seizure and for the sale of the property so seized, and may require the plaintiff to give approved security to abide any order of the Court respecting the property.

(c) Any transfer or assignment of the property so seized after the seizure thereof shall be void and after the sale of the property is made and confirmed, the purchaser shall be entitled to and have all the right, title and interest of the defendant in and to the property so seized and sold and such sale and confirmation shall transfer to the purchaser all the right, title and interest of the defendant in and to the property as fully as if the defendant had transferred the same to the purchaser in accordance with law.

Code 1852, § 1938; 17 Del. Laws, c. 215; Code 1915, § 3850; 34 Del. Laws, c. 216, § 2; 35 Del. Laws, c. 217; 36 Del. Laws, c. 268, § 1; Code 1935, § 4374; 10 Del. C. 1953, § 366; 50 Del. Laws, c. 379, § 1; 70 Del. Laws, c. 186, § 1.;



§ 367. Failure of defendant to appear; service of judgment before execution

If a defendant, brought into the Court of Chancery by service of process, does not appear therein according to the rules of such Court, the Court may proceed to hear and determine the cause as if the defendant had actually appeared.

If any such defendant is in custody, or within the county, a copy of any judgment, made in the case, shall be served upon the defendant before any process shall issue in execution, or for the performance thereof.

Code 1852, §§ 1939, 1940; Code 1915, § 3851; Code 1935, § 4375; 10 Del. C. 1953, § 367; 70 Del. Laws, c. 186, § 1.;



§ 368. Commissions for taking answers and examining witnesses

The Court of Chancery may award commissions for taking answers and examining witnesses, in all causes brought before it.

Code 1852, § 1932; Code 1915, § 3844; Code 1935, § 4367; 10 Del. C. 1953, § 368.;



§ 369. Issues of fact triable by jury

When matters of fact, proper to be tried by a jury, arise in any cause depending in Chancery, the Court of Chancery may order such facts to trial by issues at the Bar of the Superior Court.

Code 1852, § 1933; Code 1915, § 3844; Code 1935, § 4367; 10 Del. C. 1953, § 369.;



§ 370. Enforcement of judgments

The Court of Chancery may enforce obedience to its judgments by imprisonment of the body, or by sequestration of lands.

Code 1852, § 1932; Code 1915, § 3844; Code 1935, § 4367; 10 Del. C. 1953, § 370.;



§ 371. Sale of land to enforce judgment

All real estate, within this State, shall be liable to be sold, by order of the Court of Chancery, on such terms and in such manner as the Court directs, by the sheriff, or by any party to a civil action in Chancery, when such sale shall be necessary to give effect to, and carry into execution a judgment of the Court of Chancery. When any such real estate is so sold, and there is a surplus of money, arising from the sale, above, what is sufficient for the purposes of the sale, such surplus shall be paid over, or applied, as the Court orders. Such sales shall be as available in law to the vendees, as sales of land seized and sold upon judgment and execution are available by virtue of any law in this State. If any such judgment, under which any real estate is so sold, is reversed by the Supreme Court, none of the real estate, so sold, shall be restored, nor shall the sale thereof be avoided, but restitution shall be made, in such cases, of the money for which such real estate was sold. No sale shall be valid until return thereof is made to the Court of Chancery, and it is approved and confirmed by the Court.

Code 1852, § 1946; Code 1915, § 3857; Code 1935, § 4380; 10 Del. C. 1953, § 371.;



§ 372. Power to appoint Masters

(a) Unless expressly prohibited by a statute pursuant to which a particular cause has been initiated in the Court of Chancery, the Court of Chancery may, in any cause pending in the Court of Chancery of this State, appoint a Master in Chancery, pro hac vice.

(b) The Court may make and promulgate rules regulating the duties and compensation of Masters in Chancery appointed under subsection (a) of this section, and regulating the practice in all particulars relating to such Masters in Chancery. The compensation of such Masters in Chancery shall be paid under the rules of court by the parties to the causes in which they are appointed.

22 Del. Laws, c. 449, §§ 1, 2; Code 1915, § 3860; Code 1935, § 4383; 10 Del. C. 1953, § 372; 73 Del. Laws, c. 201, § 1.;



§ 373. Appointment of Masters for purpose of executing certain instruments

In all cases where the Court of Chancery orders the execution of any conveyance, assignment, release, acquittance or other instrument and the party against whom the judgment is made does not comply therewith within the time mentioned in the judgment, the Court may appoint a Master for such purpose. Such conveyance, assignment, release, acquittance or other instrument when executed by such Master and approved by the Court shall be as valid and effectual as if done by the party required by the judgment to make the same. Any such instrument shall be recorded by the Master if it is necessary.

Code 1915, § 3860A; 33 Del. Laws, c. 229; Code 1935, § 4384; 10 Del. C. 1953, § 373.;



§ 374. Relief from forfeitures

The Court of Chancery shall not relieve from any forfeiture incurred, by the nonperformance of any condition contained in or annexed to any gift, grant or contract to which the State is or may be a party. Such forfeiture, when insisted on and declared by the General Assembly and the cause thereof ascertained or admitted to exist, shall be absolutely final and unrelievable.

12 Del. Laws, c. 215; Code 1915, § 3861; Code 1935, § 4385; 10 Del. C. 1953, § 374.;



§ 375. Recording of bonds and other obligations

All bonds or obligations taken pursuant to any order or judgment of the Court of Chancery in this State, shall be recorded in such Court in such manner as the Court directs. The record of any such bond or obligation so recorded, shall, upon proof of the loss of the original, be received as evidence in all courts within this State.

14 Del. Laws, c. 83; Code 1915, § 3887; Code 1935, § 4411; 10 Del. C. 1953, § 375.;









CHAPTER 5. SUPERIOR COURT

Subchapter I Organization and Operation

§ 501. Places of holding Court

The Superior Court shall be held:

(1) In New Castle County, at Wilmington;

(2) In Kent County, at Dover; and

(3) In Sussex County, at Georgetown.

Code 1852, § 1907; 16 Del. Laws, c. 133, § 5; Code 1915, § 3683; Code 1935, § 4235; 10 Del. C. 1953, § 501.;



§ 502. Terms of Court

The designation and the duration of the terms of the Superior Court in and for each county, and the nature of the proceedings to be conducted at each such term, shall be determined by the Superior Court and shall be announced by rule of court, duly adopted and promulgated pursuant to the authority vested in the Superior Court by the provisions of § 561 of this title and § 5121 of Title 11, provided that not less than 4 terms of Court a year shall be established in each county of the State.

Code 1852, § 1911; 16 Del. Laws, c. 134, § 1; 17 Del. Laws, c. 214; 24 Del. Laws, c. 236; 25 Del. Laws, c. 227; 26 Del. Laws, c. 261; Code 1915, § 3684; Code 1935, § 4236; 48 Del. Laws, c. 223; 10 Del. C. 1953, § 502; 50 Del. Laws, c. 53, § 1.;



§ 503. Salaries of Superior Court Judges

The President Judge and each Judge of the Superior Court shall receive such compensation as shall be provided by law.

Code 1852, § 467; 26 Del. Laws, c. 58; Code 1915, § 395; 30 Del. Laws, c. 44; 37 Del. Laws, c. 41; Code 1935, § 369; 46 Del. Laws, c. 248; 47 Del. Laws, c. 200; 48 Del. Laws, c. 260; 10 Del. C. 1953, § 503; 52 Del. Laws, c. 113, § 3; 55 Del. Laws, c. 403, § 3; 57 Del. Laws, c. 675, § 3; 59 Del. Laws, c. 472, § 3; 62 Del. Laws, c. 12, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 20.;



§ 504. Expenses of Court

All necessary expenses connected with the sitting of the Superior Court in any county, shall, upon approval thereof by a Judge of the Court, be paid by the State Treasurer.

The State Treasurer shall pay to each county out of funds regularly appropriated for operation of the Superior Court rent based upon the cost of servicing and maintenance and carrying charges applicable to the space occupied by the Superior Court, its Judges, officers, employees and facilities, in such amounts as shall be fixed annually by agreement between the State Director of the Office of Management and Budget and the Levy Court or County Executive of each county; provided that if agreement cannot be reached, final determination of such amounts shall be made by a panel of 3: 1 member to be designated by the State Director of the Office of Management and Budget, 1 member to be designated by the Levy Court or County Executive, and 1 member to be selected by the other 2 members.

19 Del. Laws, c. 254; 21 Del. Laws, c. 298, § 1; Code 1915, § 3801; Code 1935, § 4313; 10 Del. C. 1953, § 504; 55 Del. Laws, c. 85, § 32C; 57 Del. Laws, c. 228, §§ 11-5, 11-43; 75 Del. Laws, c. 88, § 21(5).;



§ 505. Expenses for necessaries of jury

Repealed by 60 Del. Laws, c. 225, § 1.;



§ 506. Deposit or investment of money paid into Court

The Superior Court may deposit, in the name of the Court in any savings bank of this State, or invest in the name of the State in the funded debt of this State or of the United States, or upon bond or mortgage, or both, any money paid into the Court when the person entitled to the same is a nonresident of this State, unknown or incompetent to receive the same, or when for any sufficient cause it is impossible or improper to pay the same to the party interested therein.

The money so deposited or invested may be called in, collected, redeposited, reinvested or paid to the parties entitled to the same, as the Court from time to time directs. Costs incurred under this section shall be payable out of the fund.

16 Del. Laws, c. 526; Code 1915, § 2733; Code 1935, § 4283; 10 Del. C. 1953, § 506.;



§ 507. Purchase of supplies

The Superior Court may from time to time purchase for the Court such furniture, equipment, stationery and other supplies as may be requisite for the proper operation of the courtrooms, judicial chambers and other quarters used or occupied by the Judges, court officers and employees.

10 Del. C. 1953, § 507; 50 Del. Laws, c. 67, § 9.;



§ 508. Payment of expenses

The payment of the compensation of all persons appointed or employed by the Court under the provisions of this chapter, and the payment for supplies, equipment and other necessary expenses of the Court, including the traveling expenses of the Judges and the court reporters, shall be made by the State Treasurer out of funds regularly appropriated for the operation of the Superior Court.

10 Del. C. 1953, § 508; 50 Del. Laws, c. 67, § 9; 57 Del. Laws, c. 228, § 11-7.;



§ 509. Additional judges

There shall be at least 14 judges and no more than 16 judges in addition to the President Judge and the 4 judges specifically required by article IV, § 2 of the Delaware Constitution.

10 Del. C. 1953, § 509; 53 Del. Laws, c. 5, § 2; 55 Del. Laws, c. 309, § 1; 58 Del. Laws, c. 449; 65 Del. Laws, c. 51, § 1; 66 Del. Laws, c. 375, § 1; 69 Del. Laws, c. 117, § 1; 71 Del. Laws, c. 363, § 1; 76 Del. Laws, c. 213, §§ 21-23; 77 Del. Laws, c. 327, § 51.;



§ 510. Consideration of consolidation

Repealed by 71 Del. Laws, c. 176, § 1, effective May 1, 1998.;



§ 511. Commissioners of the Superior Court; appointment; terms of office; removal

(a) The Governor may appoint, with the consent of a majority of all members elected to the Senate, suitable persons to act as Commissioners of the Superior Court, all of whom shall hold office for a term of 4 years. Vacancies in office shall be filled for a term of 4 years by the Governor, with the consent of a majority of all members elected to the Senate. Upon second and subsequent appointments and confirmations, a Commissioner of the Superior Court shall hold office for a term of 6 years. Appointees shall be residents of the State, shall be duly admitted to practice law before the Supreme Court of this State, and shall not engage in the practice of law nor any business, occupation, or employment inconsistent with the expeditious, proper and impartial performance of their duties as judicial officers. The number of Commissioners from 1 major political party shall not exceed the number of Commissioners from another major political party by more than 1.

(b) Individuals appointed as Commissioners under this section shall take the oath or affirmation prescribed by article XIV, § 1 of the Delaware Constitution before they enter upon the duties of their office.

(c) The salaries of Commissioners shall be part of the annual budget of the Superior Court. The salary of a Commissioner shall not be reduced during the term being served below the salary fixed at the beginning of that term.

69 Del. Laws, c. 420, § 1; 74 Del. Laws, c. 165, § 1.;



§ 512. Jurisdiction and powers of Commissioners of the Superior Court

(a) Each Commissioner serving under this chapter shall have:

(1) All powers and duties conferred or imposed upon Commissioners by law or by the Rules of Criminal and Civil Procedure for the Superior Court;

(2) The power to administer oaths and affirmations, issue orders pursuant to Chapter 21 of Title 11 concerning release or detention of persons pending trial, and take acknowledgements, affidavits and depositions;

(3) The power to accept pleas of not guilty to any offense within the jurisdiction of the Superior Court and to appoint counsel to represent indigent defendants;

(4) The power to accept a plea of guilty to a misdemeanor or violation and, with the consent of the parties, to enter a sentence thereon.

(b) Commissioners may be designated to perform the following with the approval of the President Judge or his or her designee:

(1)a. A judge may designate a Commissioner to hear and determine any pretrial matter pending before the Court, except a motion for judgment on the pleadings, for summary judgment, to dismiss or quash an indictment or information made by the defendant, to suppress evidence in a criminal case, to dismiss for failure to state a claim upon which relief can be granted and to involuntarily dismiss an action. A judge of the Court may reconsider any pretrial matter under this paragraph (b)(1)a. where it has been shown that the Commissioner's order is based upon findings of fact that are clearly erroneous, or is contrary to law or an abuse of discretion.

b. A judge may also designate a Commissioner to conduct hearings, including evidentiary hearings, and to submit to a judge of the Court proposed findings of fact and recommendations for the disposition, by a judge of the Court, of any motion excepted in paragraph (b)(1)a. of this section or of applications for postconviction relief made by individuals convicted of criminal offenses.

c. The Commissioner shall file proposed findings and recommendations under paragraph (b)(1)b. of this section with the Court and shall mail copies forthwith to all parties.

d. Within 10 days after being served with a copy of proposed findings and recommendations under paragraph (b)(1)b. of this section any party may serve and file written objections to such proposed findings and recommendations as provided by rules of Court. A judge of the Court shall make a de novo determination of those portions of the report or specified proposed findings or recommendations to which objection is made. A judge of the Court may accept, reject or modify, in whole or in part, the findings or recommendations made by the Commissioner. The judge may also receive further evidence or recommit the matter to the Commissioner with instructions.

(2) A judge may also designate a Commissioner to serve as a special master or master pro hac vice pursuant to the applicable provisions of the Rules of Civil Procedure for the Superior Court.

(3) A Commissioner may be assigned such additional duties by the President Judge, including assignment to the Court of Common Pleas upon designation by the Chief Justice, as are not inconsistent with the Constitution and laws of the State. A Commissioner designated to sit in the Court of Common Pleas may exercise in that court the powers and duties set forth in paragraphs (a)(2), (4) and (b)(1) of this section.

69 Del. Laws, c. 420, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Officers and Employees

§ 521. Prothonotary as Clerk

The prothonotary of each county shall be the clerk of the Superior Court in and for that county.

10 Del. C. 1953, § 521; 70 Del. Laws, c. 186, § 1.;



§ 522. Bailiffs, criers and pages; compensation; duties

(a) The Superior Court may appoint and remove at pleasure such number of bailiffs, criers, and pages as shall be necessary for the proper operation of the Court. They shall receive such compensation as shall from time to time be determined by the Superior Court. They shall perform such duties and have such powers in connection with attendance upon the Court as the Court may from time to time prescribe and shall receive no other fees or compensation.

(b) From its staff of bailiffs, criers, and pages, the Court may appoint by court order peace officers, who shall have, during the stated terms of such appointment, unless sooner rescinded by court order, such powers normally incident to peace officers, including, but not limited to, the power to make arrests in a criminal case provided that the exercise of such powers shall be limited to any building or real property maintained or used as a courthouse or in support of judicial functions.

Code 1852, § 1916; 13 Del. Laws, c. 166, § 2; 22 Del. Laws, c. 290; 27 Del. Laws, c. 75; Code 1915, § 3692; 37 Del. Laws, c. 257, § 1; Code 1935, § 4244; 10 Del. C. 1953, § 522; 50 Del. Laws, c. 67, § 20; 53 Del. Laws, c. 241; 55 Del. Laws, c. 85, §§ 32D, E; 57 Del. Laws, c. 228, § 11-8; 58 Del. Laws, c. 475; 78 Del. Laws, c. 79, § 1.;



§ 523. Law clerks

Law clerks hold major, nontenured advisory positions for the Judges of the Court. The Superior Court may appoint and remove at pleasure such judicial law clerks as shall be necessary for the proper operation of the Court.

10 Del. C. 1953, § 523; 54 Del. Laws, c. 367; 57 Del. Laws, c. 228, § 11-9; 65 Del. Laws, c. 87, § 38; 78 Del. Laws, c. 51, § 3.;



§ 524. Crier's fees, costs and allowances; collection and payment

(a) All fees, costs, allowances and other perquisites collected by any officer of the county or State for the use of the crier shall be paid by the officer collecting the same to the State Treasurer.

(b) All fees, costs, allowances and other perquisites, taxable as crier's fees, shall be charged and collected by the county or state officers and by such officers paid to the respective State Treasurer.

24 Del. Laws, c. 79, §§ 1, 2; 26 Del. Laws, c. 72, §§ 1, 2; Code 1915, § 3693; 31 Del. Laws, c. 63; 37 Del. Laws, c. 258; Code 1935, § 4245; 10 Del. C. 1953, § 526; 55 Del. Laws, c. 85, § 32F; 57 Del. Laws, c. 228, § 11-10.;



§ 525. Court reporters

The Superior Court may from time to time appoint and remove at pleasure such number of skilled and competent stenographers to be designated as court reporters, as shall be necessary for the proper operation of the Court, together with such additional clerical assistants as may be required. The duties of the court reporters shall be to attend all sessions of the Superior Court in the several counties and such hearings before any Judge or Judges thereof, as may be required, to report all evidence, opinions and other matters as the Superior Court may require and to perform such other duties as the Superior Court may prescribe. The court reporters and assistants shall receive such compensation as the Court shall from time to time determine. Every court reporter before entering upon his or her duties shall take and subscribe the oath of office as required by the Delaware Constitution.

19 Del. Laws, c. 253, §§ 1, 2; 21 Del. Laws, c. 115, §§ 1, 2; 23 Del. Laws, c. 59; 27 Del. Laws, c. 72; Code 1915, § 3694; 29 Del. Laws, c. 243; 35 Del. Laws, c. 216; Code 1935, § 4246; 43 Del. Laws, c. 221; 10 Del. C. 1953, § 527; 50 Del. Laws, c. 67, § 12; 70 Del. Laws, c. 186, § 1.;



§ 526. Office secretaries

Each Judge of the Superior Court may appoint and remove at pleasure 1 competent stenographer, to be designated as office secretary, whose duties shall be to render such Judge of the Superior Court such clerical, stenographic, typewriting and secretarial services as may be required, and who shall receive such compensation as the Superior Court shall from time to time determine.

19 Del. Laws, c. 253, §§ 1, 2; 21 Del. Laws, c. 115, §§ 1, 2; 23 Del. Laws, c. 59; 27 Del. Laws, c. 72; Code 1915, § 3694; 29 Del. Laws, c. 243; 35 Del. Laws, c. 216; Code 1935, § 4246; 43 Del. Laws, c. 221; 10 Del. C. 1953, § 528; 50 Del. Laws, c. 67, § 12.;



§ 527. Temporary appointments

If for any reason any of the court reporters or office secretaries shall be unable to perform his or her duties, the Superior Court may appoint a suitable and competent substitute to serve as a temporary court reporter or office secretary for such time and for such compensation as the Court shall determine. Substitute court reporters shall take the same oath of office as is required of a court reporter, and their acts shall have the same force and effect as if done by an official court reporter. Such oath shall not be recorded, but shall be filed with the prothonotary.

10 Del. C. 1953, § 529; 50 Del. Laws, c. 67, § 12; 70 Del. Laws, c. 186, § 1.;



§ 528. Court reporters' charges

The Superior Court may regulate the charges to be made by court reporters for the furnishing of transcriptions of evidence, opinions, records, arguments or hearings.

21 Del. Laws, c. 115, §§ 1, 2; 23 Del. Laws, c. 59; 27 Del. Laws, c. 72; Code 1915, § 3694; 29 Del. Laws, c. 243; 35 Del. Laws, c. 216; Code 1935, § 4246; 43 Del. Laws, c. 221; 10 Del. C. 1953, § 530; 50 Del. Laws, c. 67, § 12.;



§ 529. Certification of appointments

The Superior Court shall certify to the State Auditor and the State Treasurer the names and addresses of the several persons appointed to the offices and positions authorized by §§ 525, 526 and 527 of this title, the several dates of their appointments, and the monthly compensation to be paid to them.

10 Del. C. 1953, § 531; 50 Del. Laws, c. 67, § 13.;



§ 530. Budgetary powers of Supreme Court

Nothing contained in this subchapter shall affect the powers of the Supreme Court conferred by § 6331 of Title 29.

10 Del. C. 1953, § 532; 50 Del. Laws, c. 67, § 13.;






Subchapter III General Jurisdiction and Powers

§ 541. Jurisdiction generally

The Superior Court shall have such jurisdiction as the Constitution and laws of this State confer upon it.

Code 1852, § 1915; Code 1915, § 3725; Code 1935, § 4274; 10 Del. C. 1953, § 541.;



§ 542. Powers generally

(a) The Superior Court shall have full power and authority to examine, correct and punish the contempts, omissions, neglects, favors, corruptions and defaults of all justices of the peace, sheriffs, coroners, clerks and other officers, within this State.

(b) The Court shall award process for levying all fines, forfeitures and amercements imposed, or recovered, in the Court.

(c) The Court shall minister justice to all persons, and exercise the jurisdictions and powers granted it, concerning the premises, according to law and equity.

Code 1852, § 1918; Code 1915, § 3726; Code 1935, § 4275; 10 Del. C. 1953, § 542.;



§ 543. Unavailability of Resident Judge

During the illness, absence from the county or unavailability for any reason of any Resident Judge, the powers and duties required by any statute of this State to be exercised and performed by such Judge in relation to any matter except appointments to any office or position, may be as fully and effectually exercised and performed in all respects by the President Judge, or any other Judge, as by the Resident Judge.

20 Del. Laws, c. 118; Code 1915, § 3690; Code 1935, § 4242; 10 Del. C. 1953, § 543; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, §§ 24-27.;



§ 544. Power to take recognizances

The Judges of the Superior Court may severally in or out of sessions, take all manner of recognizances and obligations to the State.

Code 1852, § 1930; Code 1915, § 3799; 33 Del. Laws, c. 225; Code 1935, § 4311; 10 Del. C. 1953, § 544.;



§ 545. Power to receive appeals involving personnel administration of the Delaware court system

(a) Jurisdiction is hereby conferred upon Superior Court to hear and determine appeals of nonjudicial employees and of the appointing authority of the Delaware court system from administrative decisions of such authority rendered under the "Personnel Rules for Nonjudicial Employees of the Delaware Court System."

(b) Such appeals may be taken by either the aggrieved employee or the appointing authority on the question of whether the appointing authority acted in accordance with law. The burden of proof in either case is on the party making the appeal, and all such appeals shall be undertaken by filing a notice of appeal with the court within 30 days of receipt of the written decision of the hearing officer.

(c) Review by the Superior Court shall be on the record, without a trial de novo. When factual determinations are at issue, the court shall take account of the experience and specialized competence of the hearing officer. The court review of factual issues shall be limited to a determination of whether the hearing officer's decision was supported by substantial evidence on the record.

(d) In the event that the appeal involves a nonjudicial employee of the Superior Court, the Chief Justice of the Supreme Court shall designate a member of the Court of Chancery to hear the appeal.

69 Del. Laws, c. 424, § 1.;



§ 546. Mediation and arbitration proceedings for business disputes

(a) Without limiting the jurisdiction of any court of this State, the Superior Court shall have the power to mediate and arbitrate business disputes when:

(1) The parties have consented by agreement or by stipulation to the mediation or arbitration by courts of this State;

(2) At least 1 party is a business entity formed or organized under the laws of this State or having its principal place of business in this State, or the business dispute is governed by Delaware law;

(3) No party is a consumer, as that term is defined in § 2731 of Title 6, with respect to the business dispute;

(4) The amount in controversy is no less than $100,000 or such other amount as the Superior Court determines by rule; and

(5) The Superior Court, without regard to this section, would have subject matter jurisdiction to adjudicate the business dispute.

(b) A mediation pursuant to this section shall involve a request by parties to have a member of the Superior Court act as a mediator to assist the parties in reaching a mutually satisfactory resolution of their business dispute. Mediation proceedings shall be considered confidential and not of public record.

(c) Arbitration proceedings shall be considered confidential and not of public record until such time, if any, as the proceedings are the subject of an appeal. In the case of an appeal, the record shall be filed by the parties with the Supreme Court in accordance with its rules, and to the extent applicable, the rules of the Superior Court.

(d) The parties in any matter may stipulate that the decision of the Superior Court, or a Commissioner of the Superior Court if they so choose, shall be final and binding and not subject to appeal.

(e) This section is intended to encourage the resolution of business disputes by means of arbitration and mediation. The Superior Court should interpret its rule-making authority broadly to effectuate that intention.

77 Del. Laws, c. 439, § 1.;






Subchapter IV Procedure

§ 561. Rules of Court in civil actions

(a) The Judges of the Superior Court, or a majority of them, may, from time to time, adopt and promulgate general rules which prescribe, establish and regulate the form, issuance and return of process and writs, the form and system of pleading, and all other practice and procedure with respect to the commencement, trial, hearing and determination of civil actions in the Superior Court.

(b) Such rules shall be for the purpose of securing the just and, so far as possible, the speedy and inexpensive determination of every such action. The rules shall not abridge, enlarge or modify any substantive right of any party, and they shall preserve the right of trial by jury as at common law and as declared by the statutes and Constitution of this State.

(c) The rules so adopted and promulgated, and all amendments thereof, shall, after they have taken effect, supersede all statutory provisions in conflict or inconsistent therewith.

(d) Any inconsistency or conflict between any rule promulgated under the authority of this section or prior law, and any of the provisions of this Code or other statute of this State dealing with practice or procedure in the Superior Court, shall be resolved in favor of such rule of court. Nothing in this Code, anything therein to the contrary notwithstanding, shall in any way limit, supersede or repeal any rule heretofore promulgated governing practice or procedure in civil actions in the Superior Court.

(e) As used in this section, the phrase "civil actions in the Superior Court" includes proceedings of every kind or character within the jurisdiction of that Court except criminal proceedings.

Code 1852, §§ 1921, 2301-2304; 27 Del. Laws, c. 270, § 4; Code 1915, §§ 3688, 3730, 4164-4166; 34 Del. Laws, c. 226; Code 1935, §§ 4240, 4280, 4643-4645; 10 Del. C. 1953, § 561.;



§ 562. Writs

The Superior Court may frame and issue all remedial writs, including writs of habeas corpus and certiorari, or other process, necessary for bringing the actions in that Court to trial and for carrying the judgments of the Court into execution. All writs shall be granted of course and shall be in such form and returnable at such time as may be prescribed by the rules of the Court, or otherwise as the particular case may require.

Code 1852, §§ 1923, 1924; Code 1915, § 3735; Code 1935, § 4285; 10 Del. C. 1953, § 562.;



§ 563. Default judgments; jury trial

A party entitled to a judgment by default shall be deemed to have waived any right to a trial by jury of his or her damages or other issue unless the party makes a written demand therefor when the default interlocutory judgment is entered. If a jury trial is demanded, the action shall thereafter be designated upon the docket of the Superior Court as a jury action and proceeded with accordingly.

Code 1852, § 1920; Code 1915, § 3729; 34 Del. Laws, c. 212; Code 1935, § 4279; 10 Del. C. 1953, § 563; 70 Del. Laws, c. 186, § 1.;



§ 564. Mandamus

Proceedings in mandamus shall be begun by the filing of a complaint in the Superior Court, upon which complaint a summons shall issue requiring the defendant to appear and file an answer within the time prescribed by the rules of the Court. Upon the filing of the answer either party may apply to the Court for hearing of the cause and the same may be heard by the Court at such time as may be ordered. The Court may make such orders respecting filing or hearing of interlocutory motions as shall be proper. Any questions of fact arising from the pleadings shall be heard and determined by the Court and if the Court orders that the plaintiff is entitled to the relief prayed for or any part thereof, a peremptory writ of mandamus shall issue forthwith which shall be served in the usual manner.

19 Del. Laws, c. 775, § 3; Code 1915, § 3732; 34 Del. Laws, c. 213; Code 1935, § 4282; 10 Del. C. 1953, § 564.;



§ 565. Forfeiture of recognizance; satisfaction of judgment upon forfeited recognizance

In case any person forfeits recognizance of the peace, behavior, or appearance, the Superior Court shall make a record of such default or forfeiture, and issue a scire facias, or other process, for the recovery of the forfeiture. The Court may also order the Attorney General to satisfy the judgment obtained upon any forfeited recognizance of the peace, behavior, or appearance, whenever it appears to the Court that the person or persons for whose keeping of the peace, behavior, or appearance the recognizance had been given, was or had been apprehended after the forfeiture of the recognizance, and the case disposed of by the public authorities having jurisdiction thereof, or whenever the Court has presented to it such facts or conditions as, in its discretion, would warrant it in ordering the satisfaction of such judgment. When such order is made, the defendant in the judgment shall pay the costs thereof.

Code 1852, § 1930; Code 1915, § 3799; 33 Del. Laws, c. 225; Code 1935, § 4311; 10 Del. C. 1953, § 565; 70 Del. Laws, c. 186, § 1.;



§ 566. Health care malpractice litigation

(a) All health care malpractice claims shall be brought in the Superior Court by means of filing a complaint in the Superior Court in the manner set forth in Chapter 68 of Title 18.

(b) The Judges of the Superior Court or a majority of them may, from time to time, adopt and promulgate such rules as they are permitted to promulgate in Chapter 68 of Title 18 or which they deem necessary for the regulation of the practice and procedure relating to the commencement, trial, hearing and determination of civil actions in the Superior Court and especially relating to the malpractice review panels provided for in subchapter III of Chapter 68 of Title 18 in health care malpractice litigation. Such rule-making power shall be in addition to all such rule-making powers otherwise granted to the Judges of the Superior Court in this title.

60 Del. Laws, c. 373, § 2.;



§ 567. Power to appoint Masters

The Superior Court may appoint Masters who shall exercise such powers of the Court as shall be designated by the Court. No Master shall conduct jury trials. Masters shall serve at the pleasure of the Court and shall receive such compensation as the Court may determine. The conduct of Masters shall be governed by Court rules.

66 Del. Laws, c. 213, § 1.;



§ 568. Security of appeals

(a) In all civil actions in which an appeal is taken from a lower court to the Superior Court, no bond shall be required to be posted as a condition of taking said appeal. The Superior Court may nevertheless stay execution upon the judgment appealed from and may require, by court rule or otherwise, that the appellant provide a supersedeas bond for such limited purpose.

(b) On appeal, a cash deposit may be made in lieu of a bond with security. When a cash deposit is made in lieu of a bond on appeal, the cash deposit shall be retained until the final determination of the cause, and shall be subject to the lien of the judgment appealed from and costs, interest thereon and the costs of the appeal.

(c) The bond or any other security required under this section need not be given by:

(1) The State or any political subdivision thereof, authorized to sue or be sued;

(2) Any officer or employee of the State or any political subdivision thereof, suing or being sued in his or her representative capacity as such officer or employee; or

(3) Any board or committee of the State or any of its political subdivisions suing or being sued in its official capacity.

68 Del. Laws, c. 53, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 9. THE FAMILY COURT OF THE STATE OF DELAWARE

Subchapter I Organization, Administration and Operation

§ 901. Definitions

For the purpose of this chapter, unless the context indicates differently:

(1) "Abuse" or "abused child" means that a person:

a. Causes or inflicts sexual abuse on a child; or

b. Has care, custody or control of a child, and causes or inflicts:

1. Physical injury through unjustified force as defined in § 468 of Title 11;

2. Emotional abuse;

3. Torture;

4. Exploitation; or

5. Maltreatment or mistreatment.

(2) "Adult" means a person who has reached his or her eighteenth birthday.

(3) "Care, custody and control" or "those responsible for care, custody and control" shall mean a person or persons in a position of trust, authority, supervision or control over a child. It may include:

a. A parent, guardian, or custodian;

b. Other members of the child's family or household, meaning persons living together permanently or temporarily without regard to whether they are related to each other and without regard to the length of time or continuity of such residence, and it may include persons who previously lived in the household such as paramours of a member of the child's household;

c. Any person who, regardless of whether a member of the child's household, is defined as family or relatives in this section or as an adult individual defined in § 1009(b)(3)a. [repealed] of this title;

d. Persons temporarily responsible for the child's well-being or care such as a healthcare provider, aide, teacher, instructor, coach, sitter, day care or child care provider, or any other person having regular direct contact with children through affiliation with a school, church, or religious institution, health care facility, athletic or charitable organization or any other organization whether such a person is compensated or acting as a volunteer; or

e. Any person who has assumed control of or responsibility for the child.

For the purpose of investigation of child abuse, dependency or neglect, the Department of Services for Children and Their Families (DSCYF) may investigate any allegation of child abuse, dependency or neglect committed by persons identified herein, but shall only be responsible for the investigation of intrafamilial and institutional child abuse, dependency or neglect. Where the DSCYF is not responsible for the investigation of such child abuse or neglect, it shall immediately refer such report to the appropriate police authorities or child protective services agencies within or without the State.

(4) "Child" means a person who has not reached his or her eighteenth birthday.

(5) "Court" means the Family Court of the State of Delaware, and "court" refers to other courts of the State.

(6) "Custodian" means any person who is charged by law with or who has assumed responsibility for a child's care.

(7) "Delinquent child" means a child who commits an act which if committed by an adult would constitute a crime.

(8) "Dependency" or "dependent child" means that a person:

a. Is responsible for the care, custody, and/or control of the child; and

b. Does not have the ability and/or financial means to provide for the care of the child; and

1. Fails to provide necessary care with regard to: food, clothing, shelter, education, health care, medical care or other care necessary for the child's emotional, physical or mental health, or safety and general well-being; or

2. The child is living in the home of an "adult individual" who fails to meet the definition of "relative" in this section on an extended basis without an assessment by DSCYF, or its licensed agency; or

3. The child has been placed with a licensed agency which certifies it cannot complete a suitable adoption plan.

In making a finding of dependency under this section, consideration may be given to dependency, neglect, or abuse history of any party.

(9) "DSCYF" or "Department" means the Department of Services for Children, Youth and Their Families.

(10) "Emotional abuse" means threats to inflict undue physical or emotional harm, and/or chronic or recurring incidents of ridiculing, demeaning, making derogatory remarks or cursing.

(11) "Exploitation" means taking advantage of a child for unlawful or unjustifiable personal or sexual gain.

(12) "Family" means husband and wife; a man and woman cohabiting in a home in which there is a child of either or both; custodian and child; or any group of persons related by blood or marriage who are residing in 1 home under 1 head or where 1 is related to the other by any of the following degrees of relationship, both parties being residents of this State:

a. Mother;

b. Father;

c. Mother-in-law;

d. Father-in-law;

e. Brother;

f. Sister;

g. Brother-in-law;

h. Sister-in-law;

i. Son;

j. Daughter;

k. Son-in-law;

l. Daughter-in-law;

m. Grandfather;

n. Grandmother;

o. Grandson;

p. Granddaughter;

q. Stepfather;

r. Stepmother;

s. Stepson;

t. Stepdaughter.

The relationships referred to in this definition include blood relationships without regard to legitimacy and relationships by adoption.

(13) "Institutional child abuse or neglect" is child abuse or neglect which has occurred to a child in the DSCYF's custody and/or placed in a facility, center or home operated, contracted or licensed by the DSCYF.

(14) "Intrafamilial child abuse or neglect" is any child abuse or neglect committed by:

a. A parent, guardian, or custodian;

b. Other members of the child's family or household, meaning persons living together permanently or temporarily without regard to whether they are related to each other and without regard to the length of time or continuity of such residence, and it may include persons who previously lived in the household such as paramours of a member of the child's household;

c. Any person who, regardless of whether a member of the child's household, is defined as family or a relative in this section or as an adult individual as defined in § 1009(b)(3)a. [repealed] of this title.

(15) "Law" means the common law and statutes of this State, the laws of any subdivision thereof, and regulations promulgated by a governmental agency having the force and effect of law.

(16) "Mistreatment" or "maltreatment" are behaviors that inflict unnecessary or unjustifiable pain or suffering on a child without causing physical injury. Behaviors included will consist of actions and omissions, ones that are intentional and ones that are unintentional.

(17) "Necessary care" means a type and degree of personalized attention that will tend to advance a child's physical, mental, emotional, moral and general well-being.

(18) "Neglect" or "neglected child" means that a person:

a. Is responsible for the care, custody, and/or control of the child; and

b. Has the ability and financial means to provide for the care of the child; and

1. Fails to provide necessary care with regard to: food, clothing, shelter, education, health, medical or other care necessary for the child's emotional, physical, or mental health, or safety and general well-being; or

2. Chronically and severely abuses alcohol or a controlled substance, is not active in treatment for such abuse, and the abuse threatens the child's ability to receive care necessary for that child's safety and general well-being; or

3. Fails to provide necessary supervision appropriate for a child when the child is unable to care for that child's own basic needs or safety, after considering such factors as the child's age, mental ability, physical condition, the length of the caretaker's absence, and the context of the child's environment.

In making a finding of neglect under this section, consideration may be given to dependency, neglect, or abuse history of any party.

(19) "Nonamenable child" means any child who is not amenable to the rehabilitative processes of the Family Court.

(20) "Relative" means any person within the immediate family, and any grandparent, uncle, aunt, first cousin, great-grandparent, grandaunt or granduncle, half brother or half sister.

(21) "Sexual abuse" means any act against a child that is described as a sex offense in § 761(h) of Title 11.

(22) "Truancy" or "truant" shall refer to a pupil enrolled in grades kindergarten through 12 inclusive who has been absent from school without valid excuse, as defined in rules and regulations of the district board of education of the school district in which the pupil is or should be enrolled pursuant to the provisions of Title 14, or in the case of a pupil enrolled in a charter school, by the board of directors of the charter school, with the approval of the State Board of Education, for more than 3 days or the equivalent thereof during a given school year.

10 Del. C. 1953, § 901; 58 Del. Laws, c. 114, § 1; 60 Del. Laws, c. 449, § 1; 61 Del. Laws, c. 334, § 1; 63 Del. Laws, c. 73, § 1; 63 Del. Laws, c. 290, § 7; 64 Del. Laws, c. 108, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 176, § 2; 73 Del. Laws, c. 65, § 8; 74 Del. Laws, c. 175, § 12; 76 Del. Laws, c. 136, §§ 1-5; 77 Del. Laws, c. 43, § 1; 77 Del. Laws, c. 70, § 1; 79 Del. Laws, c. 206, §§ 1, 2.;



§ 902. Purpose; construction

(a) In the firm belief that compliance with the law by the individual and preservation of the family as a unit are fundamental to the maintenance of a stable, democratic society, the General Assembly intends by enactment of this chapter that 1 court shall have original statewide civil and criminal jurisdiction over family and child matters and offenses as set forth herein. The court shall endeavor to provide for each person coming under its jurisdiction such control, care, and treatment as will best serve the interests of the public, the family, and the offender, to the end that the home will, if possible, remain unbroken and the family members will recognize and discharge their legal and moral responsibilities to the public and to one another.

(b) This chapter shall be liberally construed that these purposes may be realized.

10 Del. C. 1953, § 902; 58 Del. Laws, c. 114, § 1.;



§ 903. Court of record; name; subtitles

This Court shall be a court of record and shall be known as "the Family Court of the State of Delaware." It may be briefly cited as "the Family Court." Its offices, forms, and processes in New Castle County shall be subtitled "for New Castle County," in Kent County "for Kent County," and in Sussex County "for Sussex County."

10 Del. C. 1953, § 903; 58 Del. Laws, c. 114, § 1.;



§ 904. State to provide Court facilities

The State shall provide for the Court at the county seat in each county and in such other places as may be designated by the Chief Judge, adequate quarters properly furnished, consistent with the dignity of and suitable for the purposes of the Court.

10 Del. C. 1953, § 904; 58 Del. Laws, c. 114, § 1.;



§ 905. Budget; payment of salaries and expenses

The Court shall operate financially in accordance with its budget as enacted by the General Assembly and within this limit the Secretary of Finance shall pay the Court's salaries and expenses upon the warrant of the Administrator or an assistant administrator countersigned by the Chief Judge, if available, or, if not, by any Judge.

10 Del. C. 1953, § 905; 58 Del. Laws, c. 114, § 1.;



§ 906. Judges; selection; designation; qualifications; terms; vacancies; salaries

(a) The Judges of the Family Court of the State in and for New Castle County and of the Family Court for Kent and Sussex Counties shall continue to serve as Judges of this Court for the remainders of their present terms. The enactment of this chapter ratifies their respective appointments and confirmations as Judges of this Court with statewide jurisdiction. All further appointments of Judges of this Court from time to time hereafter shall be made by the Governor, by and with the consent of a majority of all the members elected to the Senate. Appointments, including appointments to fill vacancies which may occur during a term, shall be for a term of 12 years.

(b) The Court shall be composed of 17 Judges of equal judicial authority. One Judge shall be the Chief Judge. No more than a majority of 1 Judge shall be members of the same political party.

(c) Appointees shall be duly admitted to the practice of law before the Supreme Court of this State for a period not less than 5 years prior to their appointment and shall be selected because of their knowledge of the law and interest in and understanding of family and child problems. They shall not practice law during their tenure and may be reappointed.

(d) One of the Judges shall be designated by the Governor as Chief Judge to hold office during the term of his or her appointment.

(e) All of the Judges shall be residents of the State for a period of 5 years immediately prior to their appointment. The Chief Judge may reside in any county of the State. After appointment, 10 of the Judges shall reside in New Castle County, 3 Judges shall reside in Kent County, and 3 Judges shall reside in Sussex County.

(f) The Chief Judge and each of the Judges of the Family Court shall receive such compensation as shall be provided by law.

10 Del. C. 1953, § 906; 58 Del. Laws, c. 114, § 1; 59 Del. Laws, c. 472, § 4; 60 Del. Laws, c. 47, §§ 1, 2; 61 Del. Laws, c. 541, §§ 1, 2; 62 Del. Laws, c. 12, § 4; 64 Del. Laws, c. 217, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 238, §§ 1, 2; 75 Del. Laws, c. 89, § 50; 76 Del. Laws, c. 213, §§ 28-32.;



§ 907. Administrative powers and duties of the Court

The Court shall hold meetings when and where called by the Chief Judge or, in the Chief Judge's absence, by the senior Judge on duty, but in no event less often than semiannually. By vote of a majority of its members it shall:

(1) Adopt a seal.

(2) Establish a uniform schedule of deposits, costs, and service fees.

(3) Provide for the safeguarding of the Court's records.

(4) Require employee bonds as shall seem proper.

(5) Make and publish Court rules governing policies, processes, practices, and procedures, which shall be uniform throughout the State.

(6) Publish annual reports of the Court's activities, findings, and recommendations.

10 Del. C. 1953, § 907; 58 Del. Laws, c. 114, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 33.;



§ 908. Chief Judge; powers; duties

The Chief Judge, or in the Chief Judge's absence the senior Judge on duty, shall:

(1) Be the Chief Executive Officer of the Court and preside at meetings thereof.

(2) Prepare and present to the Director of the Office of Management and Budget and the General Assembly the estimated budget of the Court for the ensuing fiscal year.

(3) Assign Judges to the several Courts.

(4) Approve the travel and other expenses incurred by the Judges and all employees in the performance of their duties.

(5) Establish, when necessary, a Judge's vacation schedule.

(6) The Chief Judge shall create a Judicial Council for a term of 3 years which shall be composed of the Chief Judge and 2 Judges, both of whom shall be appointed by the Chief Judge, and 1 of whom shall reside in Kent or Sussex County. No more than a bare majority of the Judges on the Judicial Council shall be affiliated with any 1 major political party. The Judicial Council shall determine the organization and structure of the Court; establish the procedure for appointment and dismissal; the classification, titles, duties, and salaries of the Administrator, the Director of Treatment Services, the respective Chief Supervisors for the Court in each of the 3 counties, and the personal secretaries of the Administrator and all Judges. All of the aforementioned individuals shall be specifically exempt from the state merit system. All other employees of the Court shall be included within the state merit system in accordance with the provisions of Chapter 59 of Title 29 of the Delaware Code.

(7) Establish a procedure for the assignment of cases to the Judges.

(8) Provide for payment of the Court's expenses.

(9) Appoint and remove at the judge's pleasure peace officers who shall be selected from among the employees of the Court and who, while so appointed shall have such powers normally incident to peace officers, including but not limited to, the power to make arrests in a criminal cases, provided that the exercise of such powers shall be limited to any building or real property maintained or used as a courthouse or in support of judicial functions.

10 Del. C. 1953, § 908; 58 Del. Laws, c. 114, § 1; 63 Del. Laws, c. 75; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(5); 76 Del. Laws, c. 213, §§ 34, 35; 78 Del. Laws, c. 79, § 2.;



§ 909. Administrator; qualifications; duties

There shall be an Administrator who shall possess an earned bachelor's degree and who shall have 3 years of supervisory experience in either governmental or private business administration or its equivalent. Under the Chief Judge's supervision, he or she shall:

(1) Be secretary to the Court in matters that pertain to the business administration of the Court.

(2) With the Director of Treatment Services, integrate into 1 harmonious whole the judicial, social, legal, clerical and administrative services of the Court.

(3) Submit to the Court a proposed budget for the ensuing fiscal year showing the total number of employees needed, classifications of employees and proposed salaries, and other anticipated expenses of the Court.

(4) Prepare the vouchers for salaries and expenses of the Court, which shall be signed by the Administrator and countersigned by the Chief Judge, or in the Chief Judge's absence, by any Judge, and forward them to the Secretary of Finance for payment.

(5) Prepare and keep current an inventory of the Court's capital assets.

(6) Regularly and frequently visit the Court in each county.

(7) Perform all duties prescribed by the Chief Judge.

10 Del. C. 1953, § 909; 58 Del. Laws, c. 114, § 1; 70 Del. Laws, c. 186, § 1.;



§ 910. Director of Treatment Services; qualification; duties

There shall be a Director of Treatment Services who shall possess an earned postgraduate degree in either criminology, and/or corrections, sociology, psychology, social work, or social sciences; and shall have had experience in administration and counseling in a judicial or correctional agency. Under the Chief Judge's supervision, the Director shall:

(1) Be secretary to the Court in matters that pertain to the Court's counseling services;

(2) Direct the Court's counseling services and personnel;

(3) With the Administrator, integrate into 1 harmonious whole the judicial, social, legal, clerical and administrative services of the Court;

(4) Direct the clerical and stenographic personnel who are assigned to work with the counseling personnel;

(5) Develop and maintain a training program for counseling of personnel;

(6) Perform all duties prescribed by the Chief Judge.

10 Del. C. 1953, § 910; 58 Del. Laws, c. 114, § 1; 66 Del. Laws, c. 233, § 4.;



§ 911. Supervisors, counselors; qualifications; duties

There shall be a Chief Supervisor for the Court in each county who shall possess an earned graduate degree in either criminology, and/or corrections, sociology, psychology or social work, and such other supervisors as shall have an earned graduate degree in social work, and such counselors as deemed necessary who shall possess earned bachelor's degrees. Other counselors may be appointed by the Chief Judge who shall possess such qualifications as the Chief Judge shall prescribe. They shall perform such duties as may be assigned to them.

10 Del. C. 1953, § 911; 58 Del. Laws, c. 114, § 1; 64 Del. Laws, c. 108, § 19.;



§ 912. Clerks of Court; appointment; terms of office; bonds; duties

(a) There shall be a Clerk of Court appointed for the Court in each county and such Deputy Clerks as the Chief Judge deems necessary.

(b) The Clerks and Deputy Clerks of the Court shall give bond to the State in the amount of $200,000 for the Clerk and Deputy Clerks of New Castle County and in the amount of $100,000 for the Clerk and Deputy Clerks of Kent and Sussex Counties to execute faithfully their duties while in office. The State shall bear the cost of the bond premiums required hereunder.

(c) The Clerk, or, in the Clerk's absence, the Deputy Clerk, shall have care of the legal records of the Court which the Clerk or Deputy Clerk serves and shall receive all fees, fines, costs, restitution and cash bail arising out of any proceeding in said Court. The Clerk or Deputy Clerk shall administer all necessary oaths, enter the judgments, issue commitments and executions to enforce the same and make up and keep the records of the Court in all cases therein. The Clerk or Deputy Clerk shall issue all process under his or her hand and the seal of the Court, and shall attest the same in the names of the Judges, or any of them, signing the same by the title of office, and shall tax costs. The Clerk or Deputy Clerk may take bail from persons arrested whether or not the Court is in session, subject to revision by a Judge, and shall do all other acts which the Court shall prescribe.

10 Del. C. 1953, § 912; 58 Del. Laws, c. 114, § 1; 63 Del. Laws, c. 141, § 4; 70 Del. Laws, c. 186, § 1.;



§ 913. Masters; appointment; duties; review

(a) The Chief Judge, after consultation with other Judges on the Court, may appoint, commission, set salaries for and discharge Masters in the Court. A Master, at the time of appointment and thereafter, shall be a suitable person who has been a resident of the State for at least 5 years immediately preceding the appointment. The salaries so set shall be a part of the annual budget of the Court and shall reflect the experience and time commitment of the person appointed to such office.

(b) The Court as to all cases in a class or type of proceeding designated in the Court Rules, or the Chief Judge as to any individual case or proceeding, may direct that a hearing be held in the first instance by a Judge or Master; except, however, a Master shall not conduct adult bail and juvenile detention hearings or any hearings involving charges against juveniles which are classified as felonies when committed by an adult. The Department of Justice with respect to all other delinquency and adult misdemeanor charges, shall have the discretion, unless it has entered an appearance, whether to participate in delinquency and adult misdemeanor proceedings assigned by the Court to a Master, or, within a reasonable time, to transfer any delinquency or adult misdemeanor matter for consideration by a Judge.

(c) Masters shall regulate all of the proceedings in every hearing before them. All proceedings before Masters shall be recorded. Masters shall have full authority to order the issuance of legal process to compel the attendance of necessary parties and witnesses; to administer oaths in the discharge of their official duties; to examine the parties and witnesses; to pass upon all questions of competency of witnesses and admissibility of evidence; to require the production of all books, papers, writings, vouchers and other documents applicable thereto; to grant adjournments and extensions of time; and generally to do all other acts, and direct all other inquiries and proceedings in the matters before them, which they may deem necessary and proper, including appropriate sanctions except incarceration, subject at all times to the revision and control of the Court.

(d)(1) At the end of any hearing or within a reasonable time thereafter, a Master shall enter the order in writing which shall announce the result and provide an explanation therefor. Every written order by a Master shall inform all parties that, as provided in this section, there is an absolute right to a review de novo by a Judge and that in the absence of a request within 15 days for de novo review, the written order of a Master shall become enforceable by any legal means. Any party may obtain a review de novo of any Master's written order by a Judge by filing with the Court a written request therefor within 15 days from the date of a Master's written order; except, however, there shall be no review by a Judge in contravention of any state or federal constitutional prohibition against double jeopardy.

(2) The time period for requesting a review de novo shall not begin to run until the Master has entered the order in writing and Family Court has issued said order to the parties and attorneys. If either party has requested a new trial, reargument, or an alteration or amendment of judgment, the time period for requesting a review de novo shall not begin to run until the Master has ruled on said request in writing and Family Court has issued that ruling to the parties and attorneys. If any order or ruling is sent by mail, an additional 3 days to request a review de novo shall be allowed.

(e) Upon request for review de novo, the case shall be placed upon the calendar of the Court and treated for all purposes as if it had not been referred to a Master. Upon review de novo, unless otherwise stipulated by the parties the Court shall not admit evidence that there has been a proceeding before a Master, the nature of the Master's written order, nor any other matter concerning the conduct or outcome of the Master's proceeding; except, however, recorded sworn testimony and other evidence admitted at a Master's hearing may be used as the basis for an interim order of the Court, and generally in the same manner as sworn testimony given at a deposition in the case.

(f) A request for a review de novo shall be the sole remedy of any party with respect to a Master's written order, except for posthearing motions before the Master. A Master's written order shall become an enforceable judgment of the Court only after the time for requesting a review de novo has expired without any such request. A judgment derived from a Master's written order shall have the same force and effect as any other judgment of the Court, except that it shall not be subject to appeal.

(g) The Court may adopt appropriate and specific rules to effectuate the intent and purpose of these statutory provisions relating to Masters.

10 Del. C. 1953, § 913; 58 Del. Laws, c. 114, § 1; 67 Del. Laws, c. 158, § 1; 68 Del. Laws, c. 194, §§ 1, 2.;



§ 914. Designation of Child Placement Review Board

Pursuant to any requirement of federal law, the Court may designate the Child Placement Review Board to serve as the arm of the Court for the purpose of monitoring the progress of children in foster care.

62 Del. Laws, c. 170, § 2; 72 Del. Laws, c. 338, § 2.;



§ 915. Commissioners; appointment; duties; review

(a) The Governor shall appoint, with the consent of a majority of all members elected to the Senate, suitable persons to act as Commissioners of the Family Court, all of whom shall hold office for a term of 4 years and shall be residents of the State for at least 5 years immediately preceding their appointment. Upon second and subsequent appointments and confirmations, a Commissioner of the Family Court shall hold office for a term of 6 years. An incumbent Commissioner and/or Master of the Family Court may be appointed as a Commissioner, so long as the person is duly admitted to practice before the highest court of any State of the United States. Other appointees shall be duly admitted to practice law before the Supreme Court of this State.

The number of Commissioners appointed shall not be less than 5, with at least 1 Commissioner assigned to each county.

The salaries of such Commissioners shall be part of the annual budget of the Family Court and shall reflect the educational background and experience of the appointees.

(b) Individuals appointed as Commissioners under this section shall take the oath of office or affirmation prescribed in article XIV, § 1 of the Delaware Constitution before they enter upon the duties of their office.

(c) The Chief Judge shall assign Commissioners to the several courts and shall establish a procedure for the assignment of cases to the Commissioners. Each Commissioner serving under this chapter shall have:

(1) All powers and duties conferred or imposed upon Commissioners by law or by the Rules of Criminal and Civil Procedure for the Family Court;

(2) The power to hear any civil case within the jurisdiction of the Family Court, as designated by the Chief Judge;

(3) The power to order the issuance of legal process to compel the attendance of necessary parties and witnesses;

(4) The power to administer oaths and affirmations, and take acknowledgements, affidavits and depositions;

(5) The power to examine the parties and witnesses; to pass upon all questions of competency of witnesses and admissibility of evidence; to require the production of all books, papers, writings, vouchers and other documents applicable thereto; to grant adjournments and extensions of time; and generally to do all other acts, and direct all other inquiries and proceedings in the matters before them, which they may deem necessary and proper, including appropriate sections;

(6) The power to conduct juvenile detention hearings and to commit or bind, with or without surety, as a committing magistrate, for appearance at the proper court, persons charged with having violated the law together with material witnesses. A Commissioner shall assess the seriousness of the charge(s), the record, the factors stated in § 1007 of this title and the best interest of the juvenile in order to determine whether the juvenile shall be detained in secure detention or placed in a nonsecure detention alternative or other alternative as stated in § 1007(b) of this title. If a Commissioner places a juvenile in secure detention, the Commissioner shall state on the record the reasons for said detention;

(7) The power to conduct adult bail hearings and to commit or bind, with or without surety, as a committing magistrate, for appearance at the proper court, persons who have failed to appear for a prior court hearing, either civil or criminal, or who are charged with having violated the law together with material witnesses and impose conditions pursuant to this chapter;

(8) The power to conduct all delinquency and criminal proceedings, including but not limited to, amenability hearings, arraignments, preliminary hearings, case reviews and trials;

(9) The power to accept pleas (including, but not limited to, pleas of guilty, not guilty and nolo contendere) to any offense within the jurisdiction of the Family Court and to appoint counsel to represent indigent defendants;

(10) The power to enter sentence or disposition for criminal misdemeanors, criminal violations, criminal violation of probation and criminal contempt of court, whether the person has pleaded guilty to or has been convicted of 1 or more of the above offenses or whether the person has been adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult;

(11) The power to enter sentence, including incarceration, for criminal felonies, whether the person has pleaded guilty to or has been convicted of such an offense or whether the person has been adjudicated delinquent as a result of acts which would constitute a felony if committed by an adult; and

(12) The power to impose sanctions, including incarceration, for civil contempt.

(d) A Commissioner's order, including emergency ex parte orders, shall be an enforceable order of the Court.

(1) Any party, except a party in default of appearance before a Commissioner, may appeal a final order of a Commissioner to a judge of the Court by filing and serving written objections to such order, as provided by rules of the Court, within 30 days from the date of a Commissioner's order. A judge of the Court shall make a de novo determination of those portions of the Commissioner's order to which objection is made. A judge of the Court may accept, reject or modify in whole or in part the order of the Commissioner. The judge may also receive further evidence or recommit the matter to the Commissioner with instruction.

(2) Any party, except a party in default of appearance before a Commissioner, may appeal an interim order of a Commissioner to a judge of the Court by filing and serving written objections to such order, as provided by rules of the Court, within 30 days from the date of a Commissioner's order. A judge of the Court may reconsider any interim order of a Commissioner, where it is shown that the Commissioner's order is based upon findings of fact that are clearly erroneous, contrary to law, or an abuse of discretion.

(e) No appeal of a Commissioner's order shall stay execution of the order unless such stay shall be specifically ordered by a judge of the Court.

(f) A Commissioner may be assigned such additional duties by the Chief Judge as are not inconsistent with the Constitution and laws of this State.

67 Del. Laws, c. 388, § 1; 68 Del. Laws, c. 356, §§ 1-7; 69 Del. Laws, c. 122, §§ 1-11; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 165, § 2; 76 Del. Laws, c. 212, § 1; 76 Del. Laws, c. 266, § 1.;



§ 916. Assignment of retired Commissioners to active duty

(a) Any retired Commissioner may be designated by the Chief Judge, with the approval of the Chief Justice of the Supreme Court, to serve temporarily in any Family Court in the State; provided, however, that the retired Commissioner:

(1) Was serving in good standing as a Commissioner at the time of retirement;

(2) Assents to such designation; and

(3) Is not involved or employed in any position which would create a conflict of interest with the position of Commissioner, including, but not limited to: the private practice of law; the holding of any state office; or employment by the State in any capacity.

(b) Any retired Commissioner accepting an active duty designation shall be compensated on a per diem basis on the formula representing 1/260 of the annual salary for a Commissioner. In no event shall the per diem pay for a retired Commissioner exceed the maximum per diem pay for retired judges as provided in § 5610(b) of Title 29, nor shall the total annual compensation of the retired Commissioner equal or exceed the current annual salary for a Commissioner. Each retired Commissioner serving shall also be reimbursed for travel necessarily incurred for the performance of such active duty as approved by the Chief Judge.

(c) Expenditures for work performed under this section shall be made from funds appropriated for this purpose, or from other Court funds approved to be expended for this purpose.

78 Del. Laws, c. 315, § 1.;



§ 917. Law clerks

Law clerks hold major, nontenured advisory positions for the Judges of the Court. The Family Court may appoint and remove at pleasure such judicial law clerks as shall be necessary for the proper operation of the Court.

78 Del. Laws, c. 51, § 4; 78 Del. Laws, c. 315, § 1.;






Subchapter II Jurisdiction and Powers

§ 921. Exclusive original civil jurisdiction

The Court shall have exclusive original civil jurisdiction in all proceedings in this State concerning:

(1) Any child found in the State who is alleged to be dependent, neglected, abused or delinquent except as otherwise provided in this chapter;

(2)a. Any child charged in this State with delinquency by having committed any act or violation of any laws of this State or any subdivision thereof, except murder in the first or second degree, rape in the first degree, rape in the second degree, unlawful sexual intercourse in the first degree, assault in the first degree, robbery in the first degree, (where such offense involves the display of what appears to be a deadly weapon or involves the representation by word or conduct that the person was in possession or control of a deadly weapon or involves the infliction of serious physical injury upon any person who was not a participant in the crime, and where the child has previously been adjudicated delinquent of 1 or more offenses which would constitute a felony were the child charged under the laws of this State), kidnapping in the first degree, or any attempt to commit said crimes; any child 16 years of age or older charged with violation of Title 21, except as provided in paragraph (16) of this section or § 927 of this title; or any other crime over which the General Assembly has granted or may grant jurisdiction to another court.

b. Any child charged in this State with delinquency by having committed, after reaching his or her sixteenth birthday, murder in the second degree, manslaughter, robbery in the second degree, attempted murder (first or second degree), home invasion, burglary in the first degree or arson in the first degree; provided, however, that such child shall, after his or her first appearance in the Court, be given a hearing as soon as practicable to determine his or her amenability to the processes of the Court. The Court shall give immediate notice of such hearing in writing to the Department of Justice and to the child's custodian, near relative, attorney or other interested person, if known, and then the Court shall proceed in accordance with the provisions of § 1010 of this title. The Attorney General or 1 of his or her deputies shall be present at any such hearing.

Superior Court shall retain jurisdiction for purposes of sentencing and all other postconviction proceedings if any judge or jury shall find the child guilty of a lesser included crime following a trial or plea of guilty in any prosecution for 1 of the crimes specifically defined in this subsection or for any crime where the child has been transferred to the Superior Court by the Family Court pursuant to § 1010 of this title;

(3) Enforcement of any law of this State or any subdivision or any regulation promulgated by a governmental agency, or any petitions or actions, for the education, protection, control, visitation, possession, custody, care, or support of children; provided however, that the Justice of the Peace Court shall have original and exclusive jurisdiction over truancy matters as set forth in Chapter 27 of Title 14, and the Family Court shall assume exclusive jurisdiction over those matters transferred or appealed from the Justice of the Peace Court in accordance with §§ 2731 and 2732 of Title 14;

(4) Judicial consent to employment, medical care, or enlistment in the armed services of a child when such consent is required by law;

(5) Actions to terminate compulsory school attendance by a child who has not attained his or her sixteenth birthday;

(6) Actions and proceedings wherein:

a. A member of a family alleges that some other member of the family is by their conduct imperiling any family relationship and petitions the Court for appropriate relief.

b. The Division of Child Protective Services or a licensed youth service agency alleges that the conduct of a child, or of the parents or custodians, or members of a family, imperils any family relationship or imperils the morals, health, maintenance or care of a child and petitions the Court for appropriate relief; provided, however, that where a parent, to ensure the safety or welfare of the child, fails to cause the child to attend school, such parent has not imperiled the family relationship, nor has imperiled the morals, health, maintenance or care of the child.

c. In such actions and proceedings the Court may make such adjudications and dispositions as appear appropriate;

(7) Liability of relatives to support a poor person under § 501 of Title 13, and §§ 2830 and 2831 of Title 31;

(8) Execution of forms consenting to marriages under § 123 of Title 13;

(9) Reciprocal support proceedings by or against nonresidents under Chapter 6 of Title 13;

(10) Any child in the State under the age of 16 years charged with delinquency by having committed a violation of any provision of Title 21; and any child in the State 16 years of age or older charged with having violated any of the provisions specified in § 927 of this title;

a. The court having jurisdiction of violations of Title 21, not covered above, shall not proceed, except to continue the case, without the presence of a custodian, near relative, attorney or other interested person.

b. Any judge of a court of proper jurisdiction, if the judge determines the existence of circumstances beyond the violation of Title 21, which indicates that the child 16 or 17 years old may be dependent, neglected or delinquent, shall, in addition to hearing the violation of Title 21, cause a complaint to be filed charging dependency, neglect or delinquency.

c. Any sentence imposed against any child 16 or 17 years old by a court having jurisdiction of the offenses in Title 21, except those offenses within the jurisdiction of the Family Court, shall be limited to a fine and costs. No court shall detain a child 16 years of age or older in a jail or adult correctional institution or jail pending trial on any violation of Title 21. Any child pending trial shall, in the default of bail, be detained only in a juvenile correctional facility.

d. Any child 16 or 17 years old who fails or refuses to pay a fine imposed by a court having jurisdiction of the offenses in Title 21, except those offenses within the jurisdiction of the Family Court, and after exhaustion of all other legal remedies for collection provided by the State, shall be charged with delinquency and referred to the Family Court;

(11) All proceedings relative to divorce and annulment under Chapter 15 of Title 13;

(12) Actions concerning the education of the handicapped and the enforcement of rights guaranteed by Chapter 31 of Title 14;

(13) Actions concerning appeals from administrative decisions of the Division of Child Support Enforcement, in accordance with the Delaware Administrative Procedures Act, Chapter 101 of Title 29;

(14) Petitions by persons formerly married to each other seeking an interest in or disposition of jointly titled real property, acquired during their marriage where such property was not disposed of (i) by agreement of the parties, or (ii) by virtue of ancillary proceedings pursuant to § 1513 of Title 13. In dividing said property the Family Court shall apply equitable principles unless there is a written agreement signed by the parties regarding the disposition of said property. Unless there is a written agreement signed by the parties the Family Court shall not consider the factors enumerated in § 1513 of Title 13. This paragraph shall apply to all actions filed after July 11, 1989;

(15) Proceedings relative to parental notice of abortion under subchapter VIII, Chapter 17 of Title 24;

(16) Notwithstanding any provision of this title to the contrary, charges of delinquency based upon an alleged violation of any provision of Title 11, 16 or 21 which would otherwise be within the original civil jurisdiction of Family Court shall instead be within the original criminal jurisdiction of Superior Court if said charges may be joined properly with a felony pending against the same child in Superior Court, as determined pursuant to the relevant rules of the Superior Court;

(17) Actions concerning child support liens pursuant to § 519 of Title 13;

(18) Child Protection Registry proceedings pursuant to Chapter 9 of Title 16.

10 Del. C. 1953, § 921; 58 Del. Laws, c. 114, § 1; 58 Del. Laws, c. 116, § 1; 58 Del. Laws, c. 497, § 4; 60 Del. Laws, c. 297, § 14; 60 Del. Laws, c. 708, §§ 1, 2; 61 Del. Laws, c. 334, § 7; 64 Del. Laws, c. 63, §§ 5, 6; 64 Del. Laws, c. 108, § 4; 65 Del. Laws, c. 228, § 5; 66 Del. Laws, c. 269, § 12; 67 Del. Laws, c. 89, § 1; 69 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 238, § 2; 70 Del. Laws, c. 261, §§ 1, 2; 70 Del. Laws, c. 262, § 1; 70 Del. Laws, c. 288, § 8; 70 Del. Laws, c. 596, § 1; 71 Del. Laws, c. 285, § 24; 72 Del. Laws, c. 346, § 16; 73 Del. Laws, c. 412, § 21; 74 Del. Laws, c. 106, §§ 25, 26; 75 Del. Laws, c. 195, § 1; 77 Del. Laws, c. 43, § 2; 78 Del. Laws, c. 252, § 2.;



§ 922. Exclusive and concurrent original criminal jurisdiction

(a) Except as provided in subsections (b), (c), (d) and (e) of this section, the Court shall have exclusive original criminal jurisdiction in all proceedings in this State concerning the following, the enumeration of which shall not be construed to exclude jurisdiction otherwise conferred upon the Court:

(1) Ill treatment, abuse, abandonment or contributing to the delinquency of a child, or any misdemeanor committed against a child;

(2) Offenses, except felonies, committed by 1 member of a family against another member of the family, and criminal cases, except felonies, in which 1 member of a family is complainant against another member of the family;

(3) Offenses, except felonies, in which the defendant is a member of a family and the complainant is a peace officer and the criminal act complained of was committed during a family altercation;

(4) Misdemeanor criminal nonsupport and misdemeanor aggravated criminal nonsupport under § 1113 of Title 11;

(5) Illegitimacy proceedings under 13 Del. C. §§ 1321-1335 of Title 13 [repealed];

(6) Children of immoral parents under § 706 of Title 13 [repealed];

(7) Aiding a child who escapes from the Department of Services for Children, Youth and Their Families under § 5311 of Title 31;

(8) Cruel treatment and wrongful disposition or employment of children under § 1102 of Title 11;

(9) Interference with custody of a child under § 785 of Title 11;

(10) Placing a resident or bringing a nonresident dependent child into Delaware without consent of the Department of Services for Children, Youth and Their Families under §§ 307, 351 of Title 31, except as provided in the Interstate Compact for Juveniles;

(11) Sale or delivery of an alcoholic beverage to a child under § 904 of Title 4;

(12) Permitting a child to remain where alcoholic beverages are sold under § 1106 of Title 11;

(13) Permitting a child to be present where gambling activity is maintained or conducted under § 1106 of Title 11;

(14) Sale of weapons to a child under § 903 of Title 24;

(15) Sexual assault on a child under § 761 of Title 11;

(16) Intra-family offenses against the person under §§ 601, 602, 611 of Title 11;

(17) Incest under § 766 of Title 11;

(18) Reciprocal support proceedings against or on behalf of nonresidents under Chapter 6 of Title 13, where appropriate;

(19) Unlawful sexual contact in the third degree against a child under § 767 of Title 11;

(20) Violation of a protective order under § 1271A of Title 11;

(21) Offenses involving the reporting of new hires under § 1156A of Title 30.

(b) The Court shall have concurrent criminal jurisdiction with the Justice of the Peace Court in all proceedings concerning alleged curfew violations under former §§ 39-14 through 39-16 of the Wilmington Code [see now §§ 36-97 and 36-98 of the Wilmington Code].

(c) The Court shall have concurrent criminal jurisdiction with the Justice of the Peace Courts in all proceedings concerning alleged curfew violations pursuant to any municipal ordinance.

(d) Notwithstanding the provisions of paragraphs (a)(1)-(a)(3), (a)(17) and (a)(20) of this section, if offenses or criminal cases within the exclusive original jurisdiction of Family Court otherwise may be joined properly with a felony within the jurisdiction of Superior Court, such offenses or criminal cases shall be within the jurisdiction of Superior Court.

(e) Notwithstanding the provisions of paragraphs (a)(1)-(a)(3), (a)(17) and (a)(20) of this section, if offenses or criminal cases within the exclusive jurisdiction of the Family Court and in which the defendant is an adult otherwise may be joined properly with a criminal case or other offense that is within the jurisdiction of the Court of Common Pleas, such offenses or criminal cases shall be within the jurisdiction of the Court of Common Pleas, except that this subsection shall not apply to offenses or criminal cases involving felonies.

10 Del. C. 1953, § 922; 58 Del. Laws, c. 114, § 1; 58 Del. Laws, c. 497, § 4; 63 Del. Laws, c. 93, § 1; 64 Del. Laws, c. 108, §§ 6, 20; 66 Del. Laws, c. 189, §§ 1, 2; 66 Del. Laws, c. 269, §§ 13, 14; 68 Del. Laws, c. 66, §§ 1, 2; 69 Del. Laws, c. 160, § 3; 70 Del. Laws, c. 100, § 4; 70 Del. Laws, c. 318, § 2; 70 Del. Laws, c. 448, § 3; 71 Del. Laws, c. 29, §§ 1, 2; 71 Del. Laws, c. 176, § 3; 71 Del. Laws, c. 216, § 158; 75 Del. Laws, c. 110, §§ 1, 2.;



§ 923. Jurisdiction over matters begun prior to this chapter

The Court shall have jurisdiction to hear and decide all matters before the Family Court of the State in and for New Castle County and the Family Court for Kent and Sussex Counties which had not been disposed of prior to the effective date of this chapter.

10 Del. C. 1953, § 923; 58 Del. Laws, c. 114, § 1.;



§ 924. Concurrent original civil jurisdiction

The Court shall have concurrent jurisdiction to hear writs of habeas corpus or other proceedings brought for the purpose of gaining or retaining the custody of a child or for the purpose of determining whether a child is being unlawfully detained by any person, agency, or institution.

10 Del. C. 1953, § 924; 58 Del. Laws, c. 114, § 1.;



§ 925. General jurisdiction

The Court and each Judge shall have authority to:

(1) Conserve the peace;

(2) Commit or bind, with or without surety, as a committing magistrate, for appearance at the proper court, persons charged with having violated the law together with material witnesses and impose conditions as set forth in § 1021 of this title;

(3) Determine and punish civil and criminal contempt;

(4) Issue process for the exercise of its jurisdiction and require service thereof under pain of contempt;

(5) Receive, hear, and make recommendations concerning matters assigned to it by any state or municipal court. Such recommendations shall be certified to the assigning court;

(6) Transfer for good cause any proceeding from the Court in 1 county to the Court in any other county;

(7) Enter, proceed on, and satisfy in the name of the State any forfeited bond, provided however, that the proceeds of any bond forfeited for a party's failure to appear in any civil or criminal child support proceeding shall be paid over to the payee of the child support order and applied to the child support account;

(8) Sit separately or jointly with any or all other Judges;

(9) Hear, determine, render, and enforce judgment in any proceeding before the Court;

(10) Assess fees, costs, and fines; or remit them in proper cases;

(11) After due notice to interested parties, review, revise, or revoke any prior order of the Court with reference to the custody, control, care, support or visitation of any person, or in any proceeding where failure to do so would result in manifest injustice;

(12) Punish for contempt any person who, in order to evade the Court's jurisdiction, removed from the State any child concerning whose possession, custody, or alleged unlawful detention, a writ of habeas corpus or other proceeding has been filed;

(13) Administer oaths and take acknowledgments;

(14) Appoint guardians ad litem;

(15) In any civil action where jurisdiction is otherwise conferred upon the Family Court, it may enter such orders against any party to the action as the principles of equity appear to require.

(16) Appoint guardians of the person over minors under 18 years of age;

(17) Appoint attorneys and/or Court-Appointed Special Advocates to serve as guardians ad litem to represent the best interests of a child in any child welfare proceeding;

(18) Determine and enter disposition for alleged violations of probation by juveniles in accordance with the procedures established at § 4334 of Title 11. The term Commissioner or any probation counselor as used in § 4334 of Title 11 shall include the appropriate member of the Department of Services for Children, Youth and Their Families;

(19) Decide appeals from administrative hearings of substantiated cases of abuse or neglect made pursuant to § 902A(d) of Title 16 [repealed], and to decide appeals made pursuant to § 902A(g) of Title 16 [repealed] for orders of administrative expungement of substantiation for the purpose of no longer reporting an individual's name pursuant to § 8563(b) of Title 11;

(20) In a civil proceeding involving the welfare of a minor child or the safety of a party, require any party or any other resident of the party's household or other person with regular direct access to the child, to submit to a state and federal background check.

a. The background check shall consist of:

1. A report of the individual's entire criminal history record from the Delaware State Police or a statement from the Delaware State Police that the State Police Central Repository contains no such information relating to that person.

2. A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544. The Division of State Police shall be the intermediary for the purposes of this paragraph.

3. A certification from the Department of Services for Children, Youth and Their Families as to whether the individual is named in the Central Register as the perpetrator of a report of child abuse.

b. Costs associated with obtaining said criminal history information and child abuse registry information shall be borne by the State.

c. The Court at any stage in the proceeding may take judicial notice of any report, record or certification described in this paragraph (20).

10 Del. C. 1953, § 925; 58 Del. Laws, c. 114, § 1; 63 Del. Laws, c. 133, § 1; 65 Del. Laws, c. 95, § 2; 65 Del. Laws, c. 190, § 1; 66 Del. Laws, c. 300, § 1; 70 Del. Laws, c. 449, § 1; 72 Del. Laws, c. 451, § 1; 72 Del. Laws, c. 469, § 5; 77 Del. Laws, c. 122, § 1.;



§ 926. Judgment against parent of minor who steals or destroys property

Repealed by 66 Del. Laws, c. 234, § 2.;



§ 927. Exclusive jurisdiction over motor vehicle violations

(a) The Court shall have exclusive original civil jurisdiction in all proceedings in this State involving children charged with violating any of the following motor vehicle provisions of Title 21:

(1) Displaying or possessing fictitious registration cards, number plates or registration plates under § 2115(2) of Title 21;

(2) Operating a motor vehicle without motor vehicle insurance under § 2118, except that the Justice of the Peace Court shall have concurrent jurisdiction for purposes of dismissing a case if proof of insurance is shown pursuant to § 2118(b) or (p) of Title 21;

(3) Possessing a fictitious insurance identification card under § 2118A(a) of Title 21;

(4) Altering or forging a certificate of title, a manufacturer's certificate of origin, a registration card, a vehicle warranty or certification sticker or a vehicle identification plate under § 2316 of Title 21;

(5) Fraud in obtaining a driver's license, or display of a fraudulently altered license under § 2751 of Title 21;

(6) Driving while license is suspended or revoked under § 2756 of Title 21;

(7) Driving during a period of ineligibility under § 2758 of Title 21;

(8) Penalties under § 2971(a) of Title 21;

(9) Obedience to police officers under § 4103 of Title 21;

(10) Walking on a highway under the influence under § 4149 of Title 21;

(11) Speed exhibitions and drag racing under § 4172 of Title 21;

(12) Malicious mischief by motor vehicle under § 4172A of Title 21;

(13) Reckless driving under § 4175 of Title 21;

(14) Aggressive driving under § 4175A of Title 21, whether or not the predicate offenses required under that section are within the exclusive jurisdiction of the Family Court or not;

(15) Operation of a vehicle causing death under § 4176A of Title 21;

(16) Operation of vehicle while under the influence of intoxicating liquor or drug under § 4177 of Title 21;

(17) Driving after consumption of alcohol under § 4177L of Title 21;

(18) Operating a bicycle under the influence of drugs or alcohol and under § 4198J of Title 21;

(19) Duty of driver involved in accident resulting in injury or death to any person under § 4202 of Title 21;

(20) Duty to report accidents under § 4203 of Title 21;

(21) Introduction, sale, distribution or advertisement for sale to public of motor vehicle master keys under § 4601 of Title 21;

(22) Reporting of keys under § 4603 of Title 21;

(23) Possession of motor vehicle master keys, manipulative keys, key-cutting devices, lock picks or lock-picking devices and hot wires under § 4604 of Title 21;

(24) Injuring vehicle without consent of owner under § 6701 of Title 21;

(25) Driving vehicle without consent of owner under § 6702 of Title 21;

(26) Tampering with vehicle under § 6703 of Title 21;

(27) Receiving or transferring stolen vehicle under § 6704 of Title 21;

(28) Removed, falsified or unauthorized identification number on vehicle or engine; removed or affixed license/registration plate with intent to misrepresent identity under § 6705 of Title 21;

(29) Possession of blank title, blank registration card, vehicle identification plate, warranty sticker and registration card under § 6708 of Title 21;

(30) Removal of warranty or certification stickers, vehicle identification plates, and confidential vehicle identification numbers under § 6709 of Title 21; and

(31) Unlawful possession of assigned titles, assigned registration cards, vehicle identification plates and warranty stickers under § 6710 of Title 21.

(b) Where appropriate, the Court has the power to impose the penalties provided for under § 6707 of Title 21.

60 Del. Laws, c. 708, § 3; 70 Del. Laws, c. 418, § 1; 72 Del. Laws, c. 54, § 1; 74 Del. Laws, c. 99, § 2; 76 Del. Laws, c. 38, §§ 1, 2.;



§ 928. Extended jurisdiction — Juvenile delinquency

(a) Prior to trial upon petition of the Attorney General, the State may seek extended jurisdiction of the Family Court over a juvenile up to age 21.

(b) Extended jurisdiction shall mean that a juvenile subject to the jurisdiction of the Family Court, if found delinquent of the offense(s) giving rise to the petition, shall be subject to the jurisdiction of the Family Court until said juvenile reaches age 21 or is discharged from jurisdiction by the Court.

(c) The determination whether extended jurisdiction is appropriate shall be made by the Family Court based upon the juvenile's need for rehabilitation and the public's right to safety and shall take into consideration the following:

(1) The seriousness of the underlying offense(s), with extended jurisdiction presumed to be appropriate where a juvenile has committed a class A or B felony or a felony sexual offense, excluding those crimes set forth in § 1010(a)(1) of this title;

(2) The age of the juvenile at the time of trial or disposition, with consideration being primarily based upon the time needed to effectively rehabilitate the juvenile or to protect the public and whether either or both objectives may be met by the juvenile's eighteenth birthday.

(d) A determination by the Family Court that extended jurisdiction is appropriate shall only be subject to review on an abuse of discretion standard.

(e) In any case where extended jurisdiction is determined to be appropriate, the juvenile is found delinquent of the crime(s) giving rise to extended jurisdiction and, further rehabilitation of the juvenile is ordered at a Level IV or V facility, review of the appropriateness of continued placement at Level IV or V shall be conducted by the Court at 6-month intervals after the juvenile's eighteenth birthday. A failure to conduct a review within 30 days of a 6-month interval shall result in the Department of Correction assuming jurisdiction for purpose of placement, with a presumption that a placement at less than Level IV or V facility will be imposed. The review period herein set forth may be extended for a period of 60 days upon good cause shown by the State in a petition filed by the State prior to the expiration of the 6-month plus 30-day period.

(f) Juveniles placed in the extended jurisdiction program shall be considered subject to the processes of the Family Court until the termination of the Court's order. In the event that a person who has reached one's eighteenth birthday commits any crimes while subject to extended jurisdiction, the commission of said crime(s) shall be considered a violation of the extended jurisdiction program, subjecting said violator to any sanction the Family Court could have originally imposed upon the offense(s) giving rise to extended jurisdiction, including placement at a Level IV or V facility housing adult offenders. Trial of any person who has turned age 18 for an offense(s) committed while subject to extended jurisdiction shall be in the appropriate court as required by Delaware law. Any sentence of incarceration imposed by an adult court shall take precedent to and be in lieu of any sentence of incarceration imposed by the Family Court pursuant to extended jurisdiction for the original offense or a violation of the extended jurisdiction program.

(g) Nothing contained herein shall affect the provisions of § 1010 of this title concerning amenability or § 1447(d) of Title 11, except that upon agreement of the State and the juvenile, a juvenile may agree to be subjected to extended jurisdiction in lieu of being proceeded against pursuant to the provisions of § 1010 of this title or § 1447(d) of Title 11.

(h) For purposes of this section, Level IV and Level V facilities are defined as follows:

(1) A facility includes any treatment center, institution or any other place designated for confinement;

(2) A Level IV facility is a place of partial confinement such as a half-way house, residential treatment facility, or restitution facility. It may include house arrest at the juvenile's home, or at a shelter, group home, foster home or other facility. For juveniles who have reached their 18th birthday, a Level IV facility shall include any similar house or facility of the Department of Correction;

(3) A Level V facility is a place of confinement in a secured facility. For juveniles who have reached their eighteenth birthday, a Level V facility shall include any secured facility of confinement of the Department of Correction.

69 Del. Laws, c. 96, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 385, § 1.;



§ 929. Extended jurisdiction — Child abuse, dependency and neglect

(a) Upon motion filed by DSCYF, the youth, or the youth's attorney or former guardian ad litem, the Court may enter an order to extend jurisdiction over a youth who was an abused, dependent or neglected child in DSCYF custody at the time the youth attained 18 years of age. The motion seeking extended jurisdiction shall be filed not later than 6 months prior to the youth's twenty-first birthday.

(b) The purpose of extended jurisdiction is to enable youth who are provided developmentally appropriate, comprehensive independent living services from age 14 to 21 to assist with their successful transition into adulthood under the John H. Chafee Independence Act (P.L. 106-169) or the Fostering Connections to Success and Increasing Adoptions Act of 2008 (P.L. 110-351) to have a legal mechanism for Family Court review of the appropriateness of such services. Extended jurisdiction may continue until the youth attains 21 years of age. Notwithstanding extended jurisdiction, the youth shall attain the age of majority at age 18, and DSCYF custody shall terminate at that time by operation of law.

(c) The reasonableness of the services to be offered and coordinated by the DSCYF to the youth, including financial, housing, medical, employment, training, education and other appropriate services, shall be contingent upon the limits of the appropriations made to or by the State for this purpose. If funding for a particular service has not been appropriated, or has been exhausted, there shall be no requirement that DSCYF provide the service. The DSCYF Secretary, or the Secretary's designee, shall certify to the Court by affidavit the availability of funding for the particular youth.

(d) Where the Court has extended jurisdiction over a youth, the Court may conduct reviews upon motion of any party, or sua sponte, and prior to termination of the order extending jurisdiction; however, reviews must occur at least annually. The appointment of the youth's attorney or Court Appointed Special Advocate shall also be extended, and the representation of the youth shall be client-directed. At each review, notice shall be provided by DSCYF to any contracted providers serving the youth. At each review, the Court shall, at a minimum, evaluate the youth's independent living services, and make findings, where applicable, regarding:

(1) Financial stability;

(2) Housing;

(3) Medical benefits, including access to health care and other public benefits;

(4) Employment and training;

(5) Education; and

(6) Community and individual connections to help support the youth.

(e) An order for extended jurisdiction terminates by operation of law when the youth attains 21 years of age. An order for extended jurisdiction may be terminated sooner upon a finding that:

(1) The youth no longer consents to the Court's extended jurisdiction;

(2) The youth no longer consents to the continued assistance of DSCYF;

(3) The youth has failed to cooperate with DSCYF; or

(4) For other good cause shown.

(f) Nothing herein shall be construed to require DSCYF to provide foster care board extension payments or stipends to the youth. However, where a youth meets the DSCYF requirements for a foster care board extension payment or stipend, the provisions of this section shall apply.

77 Del. Laws, c. 385, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 185, § 1.;






Subchapter III Procedure

§ 1001. Records; expunging evidence of adjudication; destroying indicia of arrest

10 Del. C. 1953, § 930; 58 Del. Laws, c. 491; 64 Del. Laws, c. 326, §§ 1, 2; 66 Del. Laws, c. 243, § 1; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 150, §§ 1, 2; repealed by 78 Del. Laws, c. 188, § 1, eff. Jan. 1, 2012.;



§ 1002. Delinquent child not criminal; prosecution limited

Except as provided in § 1010 of this title, no child shall be deemed a criminal by virtue of an allegation or adjudication of delinquency, nor shall a child be charged with or prosecuted for a crime in any other court. In this Court the nature of the hearing and all other proceedings shall be in the interest of rather than against the child. Except as otherwise provided, there shall be no proceedings other than appellate proceedings in any court other than this Court in the interest of a child alleged to be dependent, neglected, or delinquent. However, if a child reaches its eighteenth birthday prior to an adjudication on a charge of delinquency arising from acts which would constitute a felony were the child charged as an adult under the laws of this State, then the Family Court shall retain jurisdiction for the sole purpose of transferring the matter to the Superior Court for prosecution as an adult. Any such transfer under this section shall not be subject to § 1011 of this title.

10 Del. C. 1953, § 931; 58 Del. Laws, c. 114, § 1; 69 Del. Laws, c. 205, § 1; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1003. Commencement; parties

Any person having knowledge of a child within the State who appears to be neglected, dependent or delinquent may file with the Clerk of the Court a petition in writing setting forth the facts verified by affidavit. Neither the Attorney General nor any Deputy Attorneys are required to appear in any proceeding before a Master involving a petition alleging an act of delinquency, but, at the Attorney General's sole discretion, may appear in any such proceeding.

10 Del. C. 1953, § 932; 58 Del. Laws, c. 114, § 1; 66 Del. Laws, c. 413, § 1; 69 Del. Laws, c. 335, § 1.;



§ 1004. Duties of officer having child in custody

A peace officer may take into custody a child the officer believes to be dependent, neglected or delinquent. Any peace officer having taken such a child into custody shall immediately notify the child's custodian citing the reasons therefor. If the custodian refuses to accept the child or cannot be located or cannot provide necessary care for the child, the peace officer shall:

(1) When the child is not charged with a delinquent act, immediately contact the Division of Child Protective Services of the Department of Services for Children, Youth and Their Families, who shall be responsible for further pursuing the whereabouts of the custodian or providing shelter and care for the child in a shelter home, foster home, group home, private agency home or other appropriate facility for children. The child shall be placed in a manner consistent with § 1009(e) of this title. After making every reasonable effort to locate the custodian, the Division of Child Protective Services of the Department of Services for Children, Youth and Their Families may release the child to the child's custodian or forthwith file with the Court a petition for custody alleging dependency or neglect.

(2) When the child has been charged with a delinquent act, take the child directly before the Court if the Court is in session or take the child before a court or commissioner for disposition in accordance with § 1005 of this title. After taking the child into custody, the peace officer shall forthwith file with the Court a sworn complaint alleging delinquency with a report for the reason of the child's apprehension.

10 Del. C. 1953, § 933; 58 Del. Laws, c. 114, § 1; 61 Del. Laws, c. 334, § 2; 64 Del. Laws, c. 108, § 7; 66 Del. Laws, c. 13, § 2; 69 Del. Laws, c. 335, § 1; 76 Del. Laws, c. 136, § 6.;



§ 1005. Other courts; issuance of warrants; powers and duties

(a) Any judge of any state or municipal court or any official designated for such purpose may issue a warrant directing a peace officer to take into custody a child alleged to be delinquent.

(b) Any judge of any court of this State, including justices of the peace and local aldermen, before whom a child is brought by a peace officer:

(1) May release the child on the child's own recognizance, or on that of a person having the child's care, to appear before the court when notified so to do;

(2) May require the child to furnish reasonable cash or property bail or other surety for the child's appearance before the court when notified so to do;

(3) May order the child detained in a facility designated by the Department of Services for Children, Youth and Their Families pursuant to § 1007(a) of this title provided that no means less restrictive of the child's liberty gives reasonable assurance that the child will attend the adjudicatory hearing; and provided, that the alternatives delineated in § 1007(b)(5) of this title have been considered; and provided, that such detention shall continue only until the next session of the Family Court;

(4) Shall notify the person having the care of the child, if an address be known, of the child's having been taken into custody, the reason therefor, and the disposition of the matter;

(5) Shall file with this Court forthwith a petition in accordance with § 1003 of this title on forms furnished by this Court.

10 Del. C. 1953, § 934; 58 Del. Laws, c. 114, § 1; 64 Del. Laws, c. 108, § 20; 67 Del. Laws, c. 158, § 2; 67 Del. Laws, c. 390, § 2; 67 Del. Laws, c. 392, § 1; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1006. Process; service; return; interim order; investigation

(a) Following commencement of any action concerning a child, the child and the child's custodian shall be brought into the Court by summons or other process. If no custodian can be located, the child's guardian, or some suitable person (preferably a near relative) appointed by the Court to act in behalf of the child shall be notified to appear.

(b) A summons or other process of the Court may be served by any probation officer, sheriff, county, town, or city constable or police officer within the officer's or constable's jurisdiction, either by reading the same to the person to be served, or by delivering a copy thereof to the person or by leaving a copy thereof at the person's usual place of abode in the presence of an adult person.

(c) The return of such summons or other process with the indorsement of service by the serving officer in accordance herewith shall be sufficient proof thereof.

(d) Where no custodian or interested close relative can be located, the Court may make such interim order as the interest of the child may require.

(e) In delinquency proceedings after the child has been adjudged delinquent and at any time in all other proceedings concerning a child the Court may accept a study relating to the child previously made by any recognized welfare agency, or may order a study made.

10 Del. C. 1953, § 935; 58 Del. Laws, c. 114, § 1; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1007. Disposition of child pending adjudication; payment for care

(a) Pending adjudication no child alleged to be delinquent may be placed in secure detention operated by the Department of Services for Children, Youth and Their Families unless the Court determines that no means less restrictive of the child's liberty gives reasonable assurance that the child will attend the adjudicatory hearing and:

(1) The child is a fugitive from another jurisdiction on a delinquency petition; or

(2) The child is charged with an offense, which, if committed by an adult would constitute a felony, including offenses contained within this title, Title 11, and Chapter 47 of Title 16, the Uniform Controlled Substance Act; or

(3) The child is charged with an offense, which, if committed by an adult would constitute a class A misdemeanor, provided that offense involved violence, a sexual offense, unlawful imprisonment, or a weapons offense; or

(4) The child has, in the past, failed to appear at a delinquency hearing and circumstances indicate the child will likely fail to appear for further proceedings, or, absent a prior history of failure to appear, circumstances demonstrate a substantial probability that the child will fail to appear at a subsequent hearing; or

(5) The child is alleged to be intimidating 1 or more witnesses or otherwise unlawfully interfering with the administration of justice; or

(6) The child has escaped from a secure or nonsecure detention facility, or has demonstrated a pattern of repeated failure to comply with court-ordered placement pursuant to a delinquency petition in an out-of-home residential or foster care setting; or

(7) The child has incurred new charges while a resident, as a result of a prior delinquency petition, of a nonsecure detention facility, out-of-home residential or foster care setting and the parent, guardian, custodian or facility refuses to take custody of the child; or

(8) The child has breached a condition of release; or,

(9) Having been released pending adjudication on prior charges for which the child could have been detained, the child is alleged to have committed additional changes on which the child would not normally be permissibly held in secure detention under this section.

(b) Prior to making a decision of secure detention pending adjudication the Court shall consider and, where appropriate, employ any of the following alternatives:

(1) Release on the child's own recognizance;

(2) Release to parents, guardian, custodian or other willing member of the child's family acceptable to the Court;

(3) Release on bail, with or without conditions;

(4) Release with imposition of restrictions on activities, associations, movements and residence reasonably related to securing the appearance of the child at the next hearing;

(5) Release to a nonsecure detention alternative developed by the Department of Services for Children, Youth and Their Families such as home detention, daily monitoring, intensive home base services with supervision, foster placement, or a nonsecure residential setting.

(c) If the Court places a child in secure detention pending adjudication, the Court shall state in writing the basis for its detention determination pursuant to subsection (a) of this section and the reasons for not employing any of the secure detention alternatives under subsection (b) of this section. In the event that a risk assessment instrument has been completed for the child for the pending offense, with the resulting presumptive disposition being to release the child, or hold the child in a nonsecure detention facility, the Court shall further state in writing the basis for overriding that presumption.

(d) If a child has been placed in secure detention pending adjudication on a commitment from the Justice of the Peace Court, an initial hearing to determine the appropriateness of detention and to review conditions of release shall be held the next day the Family Court is in session.

(e) A detention review with counsel shall be heard within 14 days of the initial detention hearing and if detention is continued, detention review hearings shall be held thereafter at intervals not to exceed 30 days.

(f) When a juvenile is detained pending adjudication the adjudicatory hearing shall be held no later than 30 days from the date of detention. If no adjudicatory hearing is held within 30 days, upon motion by a juvenile, the Court shall within 72 hours fix a date for the adjudicatory hearing unless it grants a continuance of the hearing for good cause shown.

(g) Pending adjudication the Court may release a child alleged to be dependent or neglected to the custodian; or, where the welfare of the child appears to require such action, place the child in the care of the Department of Services for Children, Youth and Their Families or any suitable person or agency; provided, however, that if the child is placed with someone other than a relative, the Court may require an evaluation and report from the Department of Services for Children, Youth and Their Families.

(h) In any instance in which a person responsible for the custody and care of a child refuses to take custody pending adjudication of that child, the Family Court may order the person legally liable therefore to pay for the child's care during the period of placement outside the person's own home.

(i) Pending adjudication, the Court may defer proceedings pending further investigation, medical or other examination, or where the interest of a child will thereby be served.

(j) For purposes of subsections (a)-(c) of this section above, the term "the Court" shall mean both the Justice of the Peace Court and the Family Court. In all other subsections the term shall mean the Family Court only.

10 Del. C. 1953, § 936; 58 Del. Laws, c. 114, § 1; 64 Del. Laws, c. 108, §§ 6, 20; 67 Del. Laws, c. 390, § 1; 67 Del. Laws, c. 391, § 1; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 375, § 1; 79 Del. Laws, c. 24, § 1.;

§ 1007A Determination of competency of child.

(a) Definitions. — For the purpose of this section, the following definitions shall apply:

(1) "Competency evaluator" shall mean an expert qualified by training and experience to conduct juvenile competency evaluations, familiar with juvenile competency standards, and familiar with juvenile treatment programs and services.

(2) "Not competent" shall mean a child who is unable to understand the nature of the proceedings against the child, or to give evidence in the child's own defense or to instruct counsel on the child's own behalf.

(b) Procedure to determine competency; competency evaluation. —

(1) The issue of whether a child within Family Court jurisdiction, and not subject to § 1010(a) or (c)(3) of this title, is competent to proceed to trial may be raised by any party by the filing of a written motion or may be raised by the Court sua sponte. The motion shall state with specificity the facts that support the request for a competency evaluation. Any issues related to competency that are raised post adjudication shall be raised and decided by the Court based on applicable Family Court Rules and case law. The issue of whether a child subject to § 1010(a) or (c)(3) of this title is competent to proceed shall be determined by the Superior Court consistent with the rules and procedures of that Court and any other applicable law.

(2) If the Court determines that there are facts that support the completion of a competency evaluation, the prosecution of the case shall be stayed and the Court shall order that a competency evaluation be performed by a competency evaluator.

(3) The competency evaluation shall be performed and submitted to the Court within 30 days of the date that the competency evaluation is ordered by the Court if the child is in secure or nonsecure detention, and within 60 days if the child is not detained. Pending completion of the competency evaluation and a final determination of competency by the Court, the child's bail, placement, and conditions of bail shall continue to be determined pursuant to § 1007 of this title, and the applicable bail guidelines. The Court may order the competency evaluation to be performed on an outpatient basis or may place the child in a secure or nonsecure facility in order to facilitate the completion of the evaluation after considering less restrictive alternatives pursuant to § 1007 of this title.

(4) The competency evaluation submitted by the competency evaluator to the Court shall:

a. Specifically address the child's ability to understand the nature of the proceedings against the child, the ability of the child to give evidence in the child's own behalf, and the ability of the child to instruct counsel on the child's own behalf; and

b. Note any mental illnesses, developmental disabilities, cognitive impairments, and/or chronological immaturity or any other factor affecting competency, and recommend appropriate treatment or services; and

c. Specify any conditions that will not result in the restoration or acquisition of competency even with treatment.

Statements made by the child as part of the competency evaluation may not later be admitted as evidence at trial.

(5) Upon completion of the competency evaluation:

a. The parties may stipulate that the child is either competent or not competent and submit a stipulation to the Court for approval; or

b. Either party may retain their own competency evaluator to perform an additional evaluation; or

c. Either party may request that the Court hold a competency hearing.

(c) Court findings. —

(1) If the Court rules after a stipulation or competency hearing that a child is competent, the prosecution of the case shall resume. If the Court rules that the child is not competent, the Court shall then make a finding of whether competency can be timely restored or acquired. If there is a reasonable expectation that competency can be timely restored or acquired, the Court shall order appropriate treatment or services based on the findings and recommendations contained in the competency evaluation. The underlying bases for a finding that a child is not competent may include, but are not limited to, significant mental illness, significant developmental disability, significant cognitive impairment, and/or chronological immaturity. A child's age alone may not serve as the basis for a finding that a child is not competent. The finding must be based on the individual child's capacities for competency.

(2) While the child undergoes treatment or services, bail, conditions of bail and placement shall continue to be determined pursuant to § 1007 of this title, and applicable bail guidelines. Prior to making a bail decision, the Court shall consider less restrictive alternatives pursuant to § 1007 of this title, and if the Court places or continues to place a child in secure detention, the Court shall state in writing the basis for its detention decision. The Court shall schedule review hearings to evaluate whether competency has been restored or acquired at least every 6 months. The Court may order further competency evaluations to assist the Court in determining whether competency has been restored or acquired. When the Court determines that competency has been restored or acquired, the prosecution of the case shall resume.

(3) If the Court finds that a child is not competent and is unable to have competency timely restored or acquired, the Court, after a hearing to consider the best interests of the child and the safety of the community, shall:

a. Dismiss nonviolent misdemeanor charges within 6 to 12 months;

b. Dismiss violent misdemeanor or nonviolent felony charges within 12 to 24 months;

c. Dismiss violent felony charges at age 18, unless the child was under age 14 at the time of arrest for violent felonies in which case the Court shall consider dismissal of violent felonies within 18 to 36 months.

The Court shall hold review hearings at least every 6 months until the case is dismissed, and may continue to order appropriate services until the case is dismissed.

(d) Limitation on competency finding. — Any finding by the Court regarding the competency of a child is limited to the specific delinquency proceedings at issue when competency is raised, and that finding shall not be the basis for any determination of competency in another court, competency as a witness in any proceeding, or competency to be proceeded against in another delinquency proceedings or any other proceedings in this Court.

78 Del. Laws, c. 241, § 1.;



§ 1007A. Determination of competency of child

(a) Definitions. — For the purpose of this section, the following definitions shall apply:

(1) "Competency evaluator" shall mean an expert qualified by training and experience to conduct juvenile competency evaluations, familiar with juvenile competency standards, and familiar with juvenile treatment programs and services.

(2) "Not competent" shall mean a child who is unable to understand the nature of the proceedings against the child, or to give evidence in the child's own defense or to instruct counsel on the child's own behalf.

(b) Procedure to determine competency; competency evaluation. —

(1) The issue of whether a child within Family Court jurisdiction, and not subject to § 1010(a) or (c)(3) of this title, is competent to proceed to trial may be raised by any party by the filing of a written motion or may be raised by the Court sua sponte. The motion shall state with specificity the facts that support the request for a competency evaluation. Any issues related to competency that are raised post adjudication shall be raised and decided by the Court based on applicable Family Court Rules and case law. The issue of whether a child subject to § 1010(a) or (c)(3) of this title is competent to proceed shall be determined by the Superior Court consistent with the rules and procedures of that Court and any other applicable law.

(2) If the Court determines that there are facts that support the completion of a competency evaluation, the prosecution of the case shall be stayed and the Court shall order that a competency evaluation be performed by a competency evaluator.

(3) The competency evaluation shall be performed and submitted to the Court within 30 days of the date that the competency evaluation is ordered by the Court if the child is in secure or nonsecure detention, and within 60 days if the child is not detained. Pending completion of the competency evaluation and a final determination of competency by the Court, the child's bail, placement, and conditions of bail shall continue to be determined pursuant to § 1007 of this title, and the applicable bail guidelines. The Court may order the competency evaluation to be performed on an outpatient basis or may place the child in a secure or nonsecure facility in order to facilitate the completion of the evaluation after considering less restrictive alternatives pursuant to § 1007 of this title.

(4) The competency evaluation submitted by the competency evaluator to the Court shall:

a. Specifically address the child's ability to understand the nature of the proceedings against the child, the ability of the child to give evidence in the child's own behalf, and the ability of the child to instruct counsel on the child's own behalf; and

b. Note any mental illnesses, developmental disabilities, cognitive impairments, and/or chronological immaturity or any other factor affecting competency, and recommend appropriate treatment or services; and

c. Specify any conditions that will not result in the restoration or acquisition of competency even with treatment.

Statements made by the child as part of the competency evaluation may not later be admitted as evidence at trial.

(5) Upon completion of the competency evaluation:

a. The parties may stipulate that the child is either competent or not competent and submit a stipulation to the Court for approval; or

b. Either party may retain their own competency evaluator to perform an additional evaluation; or

c. Either party may request that the Court hold a competency hearing.

(c) Court findings. —

(1) If the Court rules after a stipulation or competency hearing that a child is competent, the prosecution of the case shall resume. If the Court rules that the child is not competent, the Court shall then make a finding of whether competency can be timely restored or acquired. If there is a reasonable expectation that competency can be timely restored or acquired, the Court shall order appropriate treatment or services based on the findings and recommendations contained in the competency evaluation. The underlying bases for a finding that a child is not competent may include, but are not limited to, significant mental illness, significant developmental disability, significant cognitive impairment, and/or chronological immaturity. A child's age alone may not serve as the basis for a finding that a child is not competent. The finding must be based on the individual child's capacities for competency.

(2) While the child undergoes treatment or services, bail, conditions of bail and placement shall continue to be determined pursuant to § 1007 of this title, and applicable bail guidelines. Prior to making a bail decision, the Court shall consider less restrictive alternatives pursuant to § 1007 of this title, and if the Court places or continues to place a child in secure detention, the Court shall state in writing the basis for its detention decision. The Court shall schedule review hearings to evaluate whether competency has been restored or acquired at least every 6 months. The Court may order further competency evaluations to assist the Court in determining whether competency has been restored or acquired. When the Court determines that competency has been restored or acquired, the prosecution of the case shall resume.

(3) If the Court finds that a child is not competent and is unable to have competency timely restored or acquired, the Court, after a hearing to consider the best interests of the child and the safety of the community, shall:

a. Dismiss nonviolent misdemeanor charges within 6 to 12 months;

b. Dismiss violent misdemeanor or nonviolent felony charges within 12 to 24 months;

c. Dismiss violent felony charges at age 18, unless the child was under age 14 at the time of arrest for violent felonies in which case the Court shall consider dismissal of violent felonies within 18 to 36 months.

The Court shall hold review hearings at least every 6 months until the case is dismissed, and may continue to order appropriate services until the case is dismissed.

(d) Limitation on competency finding. — Any finding by the Court regarding the competency of a child is limited to the specific delinquency proceedings at issue when competency is raised, and that finding shall not be the basis for any determination of competency in another court, competency as a witness in any proceeding, or competency to be proceeded against in another delinquency proceedings or any other proceedings in this Court.

78 Del. Laws, c. 241, § 1.;



§ 1008. Committee on Dispositional Guidelines for Juveniles

(a) There is hereby established a Committee on Dispositional Guidelines for Juveniles.

(b) The members of the Committee shall include the following persons or their designees:

(1) The Chief Judge of the Family Court;

(2) Family Court Judge, designated by the Chief Judge;

(3) Secretary, Department of Services for Children, Youth and Their Families;

(4) Director, Division of Youth Rehabilitative Service;

(5) Attorney General;

(6) Public Defender;

(7) Executive Director, Criminal Justice Council;

(8) Executive Director, Delaware Council on Crime and Justice;

(9) Executive Vice President, Child, Inc.;

(10) Designee of the United Way of Delaware;

(11) Chair, Child Placement Review Board;

(12) Governor's Assistant for Criminal Justice;

(13) Chairperson of the Senate Committee of Children, Youth and Families;

(14) Chairperson of the House Committee on Human Resources;

(15) Executive Director, Delaware Volunteer Legal Service.

(c) The Committee is hereby directed to develop recommendations on guidelines for use in determining dispositions for juvenile offenders. The guidelines shall include clear, consistent and objective criteria for determining that the rehabilitation plan for a youth should include a period of secure incarceration. Such guidelines shall reflect the General Assembly's intent that only chronic or violent juvenile offenders require secure incarceration, and that other adjudicated youth are more appropriately and effectively served through less restrictive programs.

(d) The Committee shall also develop guidelines for the process to be used by the Family Court and the Department of Services for Children, Youth and Their Families in reaching dispositional decisions, which shall include:

(1) Consideration of the instant offense(s) for which the youth has been adjudicated;

(2) Consideration of the youth's prior record of delinquency;

(3) The availability of less restrictive interventions which will protect public safety and provide the youth an opportunity for rehabilitation.

(e) The Committee shall develop a list of services required to provide a full continuum of placement and/or treatment options for adjudicated delinquent youth. In developing this list, the Committee shall:

(1) Review available data from both the Family Court and the Department of Services for Children, Youth and Their Families concerning the characteristics of youth who come to the attention of these agencies;

(2) Review existing programs and services of the Family Court, the Department of Services for Children, Youth and Their Families, and other social service agencies within the State;

(3) Review relevant information describing dispositional practices and services from other states and from the professional literature; and

(4) Consult with experts both within and outside the State.

(f) The Committee shall prepare a written report and recommendations and shall forward any recommendations requiring legislative action to the appropriate committee(s) of the General Assembly by January 1, 1991.

67 Del. Laws, c. 391, § 1; 69 Del. Laws, c. 335, § 1; 72 Del. Laws, c. 338, § 3.;



§ 1009. Adjudication; disposition following adjudication; commitment to custody of Department of Services for Children, Youth and Their Families; effect

(a) Where the evidence supports such holding, the Court may declare a child to be dependent, neglected, abused, as those terms are defined by § 902 of Title 16, or delinquent. In declaring a child to be dependent, neglected or abused pursuant to this section, the Court shall give priority to ensuring the well-being and safety of the child.

(b) Following an adjudication by the Court in which it declares a child to be dependent or neglected, the Court may:

(1) Defer proceedings pending further investigation, medical or other examinations, or where the interests of the child will thereby be served;

(2) Allow a child to remain in his or her own home with or without court supervision;

(3) Grant custody of a child to any person or agency where satisfactory arrangements can be made but, in the event the child is placed in a home of an "adult individual" who fails to meet the definition of a "relative" in § 901 of this title, § 351 of Title 31 shall apply;

(4) Refer the child to the Department of Services for Children, Youth and Their Families for protective supervision;

(5) Grant custody of a child to the Department of Services for Children, Youth and Their Families for foster home placement;

(6) Grant the care or custody of a child to any licensed child-placing agency in this State that will accept the child, provided satisfactory arrangements can be made;

(7) Grant the care or custody of a child to any division of the Department of Services for Children, Youth and Their Families provided by the State for the care of children;

(8) Grant the care or custody of a child to any private institution within or without the State that cares for children, provided satisfactory arrangements can be made;

(9) Grant the care or custody of a child to any religious child-caring agency or institution, preferably of the child's religious faith or that of the parents, or either of them, within or without the State provided satisfactory arrangements can be made;

(10) Commit a child with a mental condition or child with an intellectual disability for observation or treatment to any appropriate institution within the State, or to any institution without the State provided satisfactory arrangements can be made;

(11) Order such other treatment, rehabilitation or care as in the opinion of the Department of Services for Children, Youth and Their Families would best serve the needs of the child and society.

(c) Following an adjudication in which the Court declares that a child is delinquent, it may:

(1) Defer proceedings pending further investigation, medical or other examinations, or where the interests of the child will thereby be served, and release the child upon the child's own recognizance or upon the recognizance of a custodian or near relative, or upon bond with surety, to appear whenever and wherever notified to do so, or where the required bond is not provided, detain the child in a facility of the Department of Services for Children, Youth and Their Families;

(2) Allow a child to remain in the child's own home with or without Court supervision;

(3) Place a child on probation;

(4) Fine a child;

(5) Order a child to make monetary restitution in whole or in part as the Court determines for out-of-pocket costs, losses or damages caused by the delinquent act of the child where the amount thereof can be ascertained;

(6) Award a judgment in favor of any municipal corporation, county, town, school district or agency of the State, or any person, partnership, corporation or association, or any religious organization whether incorporated or not, and against the parents or guardians of the delinquent child for the same or greater amount ordered against the delinquent child but not to exceed $5,000, provided that the Court finds by a preponderance of the evidence presented that:

a. The parents or guardians knew of the child's delinquent nature; and

b. The parents or guardians failed to take reasonable measures to control the child;

(7) Require that any restitution ordered against the delinquent child precede the liability of the parents or guardians for the monetary damages caused by the child's delinquent act;

(8) Require, in the absence of objections by the victim of the delinquent act of the child, that any restitution ordered against the delinquent child may be discharged in an appropriate community service arrangement with the understanding that failure to complete the community service work in good faith shall result in the reversion of this obligation to the monetary basis originally ordered by the Court;

(9) Award custody of a child to the Department of Services for Children, Youth and Their Families;

(10) Commit a child with a mental condition or child with an intellectual disability for observation or treatment to any appropriate institution within the State, or to any institution without the State provided satisfactory arrangements can be made;

(11) Grant the care or custody of a child to any private institution within or without the State that cares for children, provided satisfactory arrangements can be made;

(12) Order the Motor Vehicle Division of the Department of Transportation to:

a. Revoke or suspend the driving privileges or operator's license possessed by the child;

b. Postpone the child's eligibility to obtain driving privileges or an operator's license if the child does not possess such privilege or license; or

c. Enter immediately all traffic, alcohol and/or drug adjudications of any minor on a driving record created by the Division of Motor Vehicles notwithstanding the minor's driver's license status, age and/or eligibility for a driver's license

in any case for a period not less than 3 months nor more than 4 years;

(13) Grant custody of a person who is charged with an act of delinquency prior to reaching the age of 18 years but becomes 18 years of age prior to disposition of the charge, to the Department of Services for Children, Youth and Their Families;

(14) Order the child to be placed under house arrest under the same requirements set forth in § 4332 and subchapter IX of Chapter 43 of Title 11;

(15) Order such other treatment, rehabilitation or care as in the opinion of the Department of Services for Children, Youth and Their Families would best serve the needs of the child and society.

(16) Following an adjudication in which the Court declares that a child is delinquent and sentences the child to participate in the Family Court Adjudicated Drug Court Program, the Court may impose such conditions upon the parent, guardian or custodian of the person adjudicated as the Court deems necessary to assist the person adjudicated in receiving all the treatment, rehabilitation or care ordered by the Court as best serving the needs of the child and society under this section or, in the opinion of the Court, as will enhance the ability of such parent, guardian or custodian in providing the child with adequate support, guidance and supervision necessary to meet the child's physical, mental or emotional health and well-being, provided that such parent, guardian or custodian has been previously served by summons in accordance with § 1006 of this title;

(17) When the Court sentences a child to participate in counseling, mental health treatment or to a Division of Prevention and Behavioral Health Services consultation or assessment as required, the Court shall be authorized, in addition to any other disposition authorized by this section, to order such child's parents, guardian or custodian to participate in counseling as determined by the Court or as recommended by the Division of Prevention and Behavioral Health Services. Such counseling shall be designed to assist in deterring future delinquent or unruly actions or other conduct or conditions which would be harmful to the child or society. If the child is court-ordered into a detention facility or residential treatment facility, the Court may order the parents, guardian or custodian to participate in any treatment or counseling program recommended by the facility;

(18) Order any and all registrations or relief therefrom as required under § 4123 of Title 11 where the juvenile has been adjudicated delinquent of an offense that would otherwise render the juvenile a sex offender under § 4121(a)(4) of Title 11.

The authority given the Court by paragraphs (c)(5), (6), (7) and (8) of this section shall be in addition to any other existing statutory or common law remedy.

(d) For the purposes of this section, the phrase "provided satisfactory arrangements can be made" shall mean that the Department of Services for Children, Youth and Their Families has approved payment for the placement of a child based upon a contract between an agency or institution and the Department or that such a placement can provide a child with the necessary and/or appropriate treatment and/or rehabilitation in the judgment of the Department of Services for Children, Youth and Their Families.

(e) Subject to the provisions governing amenability pursuant to § 1010 of this title, the Court shall commit a delinquent child to the custody of the Department of Services for Children, Youth and Their Families under such circumstances and for such periods of time as hereinafter provided:

(1) Any child who has been adjudicated delinquent by this Court of 1 or more offenses which would constitute a felony were the child charged as an adult under the laws of this State, and who shall thereafter within 12 months commit 1 or more offenses occurring subsequent to the said adjudication which offense or offenses would constitute a felony were the child charged as an adult under the laws of this State, and thereafter be adjudged delinquent of said offense or offenses, is declared a child in need of mandated institutional treatment, and this Court shall commit the child so designated to the Department of Services for Children, Youth and Their Families for at least a 6-month period of institutional confinement;

(2) A child committed to the custody of the Department of Services for Children, Youth and Their Families pursuant to this subsection shall not be released from institutional confinement on pass, on extended leave or to aftercare during the first 6 months of said commitment unless the Director of Youth Rehabilitation Services, in the Director's discretion, determines that it is in the best interest of the child's treatment to participate in programs which may require the child to leave the institution; thereafter, a child committed to the Department of Services for Children, Youth and Their Families pursuant to this subsection shall not be released from institutional confinement on pass, on extended leave or to aftercare, unless the Judge of the Family Court who originally executed the commitment order or a Judge of the Family Court designated by the Chief Judge shall, upon a petition filed by the Department of Services for Children, Youth and Their Families (or its duly authorized representative), the child, the parent(s) or guardian of said child, or by the Court's own initiative, with notice to the Attorney General, determine by a preponderance of the evidence presented at a hearing that the child has so progressed in a course of mandated institutional treatment that release would best serve both the welfare of the public and the interest of the child or unless the Director of Youth Rehabilitation Services, in the Director's discretion, determines that it is in the best interest of the child's treatment to participate in programs which may require the child to leave the institution;

(3) Where a child has been declared in need of mandated institutional treatment in accordance with paragraphs (e)(1) and (2) of this section, and the child is subsequently charged with having committed 1 or more offenses which offense or offenses occurred subsequent to the child having been declared a child in need of mandated institutional treatment, the Court shall conduct a hearing to determine whether the child is amenable to the rehabilitative processes of the Court pursuant to § 1010(c) of this title. "Offense" in this paragraph shall mean all offenses which would constitute a felony were the child charged as an adult under the laws of this State, with the exception of a charge of escape pursuant to subpart E of subchapter VI of Chapter 5 of Title 11;

(4) Whenever a child appears before the Court on charges which would constitute a felony were the child charged as an adult under the laws of this State, said child and any parent, guardian or custodian of said child who is present shall be specifically advised of the operation of this subsection;

(5) Nothing hereinbefore provided shall be construed as prohibiting the Court, upon petition and recommendation of the Department of Services for Children, Youth and Their Families, from securing for any child otherwise subject to the mandatory commitment provisions of this subsection such care and treatment as it deems necessary for diagnosed mental conditions or intellectual disabilities, provided that the provisions for such treatment shall not deter the Court from imposing such mandatory term of commitment as is applicable under this subsection unless the same shall be sooner suspended in accordance with paragraph (e)(6) of this section;

(6) As used in this subsection, "child" shall mean any juvenile who is charged with an act or course of conduct occurring on or after the child's 14th birthday which causes this subsection to be applicable;

(7) A copy of each and every order or disposition of the Court respecting a child committed pursuant to this subsection shall be made available to the victim or victims of the delinquent acts giving rise to the commitment upon written request to the Court therefor.

(f) Following adjudication or election by the juvenile in lieu of trial pursuant to § 4177B of Title 21, the Court must order the Motor Vehicle Division of the Department of Transportation after an adjudication of delinquency in violation of § 4177 of Title 21, or election by the juvenile in lieu of trial pursuant to § 4177B of Title 21 to:

(1) Revoke or suspend the driving privileges or operator's license possessed by such child until that child reaches the age when legally allowed to consume intoxicating liquor. This revocation or suspension shall not be subject to waiver except after a minimum period of 6 months from the date of the license is received by the Motor Vehicle Division, and then only if the child successfully completes a course of instruction similar to that required by § 4177B of Title 21 and has demonstrated a critical need for the return of restricted driving privileges.

(2) A critical need shall include loss of a meaningful employment opportunity, or loss of a school opportunity, or any other urgent need of the child or the child's immediate family the continuation of which is critical to the best interests of the child but only if and for so long as no other member of the immediate family is realistically capable of satisfying such urgent need.

(3) The Division of Motor Vehicles shall promulgate such rules and regulations as are necessary to verify the existence of a critical need, to permit the return of only so much of the privileges as are necessary to reasonably satisfy such critical need.

(4) Any person whose driver's license has been revoked and to whom a conditional/restricted license has been issued, under this chapter, and who drives any motor vehicle upon the highways of this State contrary to the conditions placed upon such conditional/restricted license during the period of such conditional/restricted license, upon conviction thereof, shall be fined not less than $25 or more than $200.

(5) The Department, upon receiving a record of conviction of any person upon the charge of operating a motor vehicle in violation of the conditions imposed upon said conditional/restricted license during the period of such conditional/restricted license, shall forthwith direct such person to surrender said conditional/restricted license to the Department until the age when legally allowed to consume intoxicating liquor.

(g) A child who is adjudicated delinquent on charges which would constitute a violation of § 2701 of Title 21 if the child were charged as an adult shall be prohibited from receiving a temporary instruction permit or an operator's license until the later of the child's 17th birthday or 1 year from the date of adjudication.

(h) No adjudication upon the status of a child shall be deemed a conviction nor shall it be deemed to imply that a child is a criminal except as provided in § 1010 of this title, any other provision of this Code, any court rule or rule of procedure or otherwise as determined by any court to be warranted in the interest of justice.

(i) Neither the adjudication nor any evidence given in any case shall be admissible against such child in any future civil or criminal proceeding in any court except for the purpose of a presentence investigation ordered by this or any other court, or as provided for by any other provision of this Code, any court rule or rule of procedure or otherwise as determined by any court to be warranted in the interest of justice.

(j)(1) For the purpose of this subsection, the following definitions shall apply:

a. "Adjudication" or "adjudicated" — for the purposes of this subsection (j), "adjudication" or "adjudicated" shall mean any type of adjudication of delinquency contained within the definition of "conviction" or "convicted" pursuant to Chapter 9 of Title 16, and shall include a probation before adjudication plea or admission, and a mental health or drug court deferred plea regardless of whether the plea or charge was subsequently discharged or dismissed under such programs.

b. "Facility" means any residential shelter, group home, foster home, treatment center, individualized residential treatment home ("IRT"), institution or any other place designated as a temporary or permanent residential placement for children located in the State, excluding accredited or licensed hospitals.

c. "Felony level offense" means any delinquent act constituting a felony under the laws of this State, any other state or the United States.

d. "Mixing" means placement by the Department of Services for Children, Youth and Their Families of any child charged with or adjudicated of a felony level juvenile offense, or adjudicated of any serious misdemeanor level juvenile offense, in the same facility with dependent or neglected children who have not committed or been charged with any delinquent act.

e. "Repeat offender" means any child adjudicated delinquent of 3 or more serious misdemeanor level juvenile offenses occurring within 24 months of the request for mixing.

f. "Serious misdemeanor level juvenile offense" means any delinquent act constituting the following misdemeanors or any court adjudicated violation of probation or juvenile aftercare or parole in which the underlying adjudication is any of the following misdemeanors, whether under the laws of this State, any similar laws in other states, or the United States:

Section 501 of Title 11 (Criminal Solicitation in the Third Degree)

Section 601 of Title 11 (Offensive Touching)

Section 602 of Title 11 (Menacing)

Section 611 of Title 11 (Assault in the Third Degree)

Section 621 of Title 11 (Terroristic Threatening)

Section 625 of Title 11 (Unlawfully Administering Drugs)

Section 628A of Title 11 (Vehicular Assault in the Second Degree)

Section 763 of Title 11 (Sexual Harassment)

Sections 764-765 of Title 11 (Indecent Exposure in the First or Second Degree)

Section 766 of Title 11 (Incest)

Section 767 of Title 11 (Unlawful Sexual Contact in the Third Degree)

Section 781 of Title 11 (Unlawful Imprisonment in the Second Degree)

Section 804 of Title 11 (Reckless Burning or Exploding)

Section 1102 of Title 11 (Endangering the Welfare of a Child)

Section 1251 of Title 11 (Escape in the Third Degree)

Section 1257 of Title 11 (Resisting Arrest With Force or Violence)

Section 1311 of Title 11 (Harassment)

Section 1341 of Title 11 (Lewdness)

Section 1443 of Title 11 (Carrying a Concealed Dangerous Instrument).

(2) No dependent or neglected child shall be placed in a secure or nonsecure detention or correctional facility unless charged with or found to have committed a delinquent act. Except for youth placed, detained, or sentenced pursuant to § 2103A or § 4204A of Title 11 and except for youth otherwise properly proceeded against as adults in Superior Court, no child shall be placed in an adult detention or adult correctional facility.

(3) There shall be no mixing unless the following requirements are met:

a. When a child is charged with or found to have committed a felony level juvenile offense or is a repeat offender, the Department of Services for Children, Youth and Their Families must obtain a court order authorizing such placement, after the Secretary or a Division Director of the Department of Services for Children, Youth and Their Families or their designee shall recommend such placement in writing. Before authorizing mixing, the Family Court must specifically find that the proposed placement of the child offender is not expected to present an unreasonable and unmanageable physical risk to other children in the facility and that the placement is not contrary to the best interests of the other children in the facility.

b. When a child who is not a repeat offender is found to have committed a serious misdemeanor level juvenile offense, no mixing shall occur unless the Secretary or a Division Director of the Department of Services for Children, Youth and Their Families, or their designee, after review of the case, certifies in writing that the proposed placement of the child offender is not expected to present an unreasonable and unmanageable physical risk to other children in the facility and that the placement is not contrary to the best interests of the other children in the facility.

(4)a. A court order approving mixing may be requested via a motion in a dependency/neglect proceeding or in the delinquency proceeding concerning the child who needs to be mixed. The court may decide such motion without a hearing, and such motions may be requested, heard and decided via oral motion to the court during any hearing or trial concerning the child.

b. Where the date of placement could not have been reasonably determined in advance of placement, facilities and agencies which are subject to this subsection (j) may provisionally place a child in such facility, pending a later determination by the Family Court or the Secretary or Division Director of the Department of Services for Children, Youth and Their Families or their designee, whichever may be applicable. Where such provisional placement has been made, a request for mixing approval that requires a Family Court order under paragraph (j)(3)a. of this section shall be filed with the Family Court no later than the second business day after such placement is made. In all other provisional placements, the Secretary or Division Director or their designee shall make the written certifications required by this subsection (j) no later than the second business day after such placement is made.

(5) All placements which result in mixing shall be reviewed within 5 working days by the Department of Services for Children, Youth and Their Families. Subsequently, such placement shall be reviewed after 2 months, and regularly thereafter. The 2-month review shall be made by the Child Placement Review Board. The purpose of the review shall be to determine whether, under the placement, the child offender continues to not present an unreasonable and unmanageable physical risk to other children in the facility, and that such placement is not contrary to the best interests of the other children in the facility.

(k) Subject to the provisions governing amenability pursuant to § 1010 of this title, the Court shall commit a delinquent child to the custody of the Department of Services for Children, Youth and Their Families if the child who has been adjudicated delinquent by this Court of 1 or more offenses which would constitute either possession of a firearm during the commission of a felony or robbery first degree (where such offense involves the display of what appears to be a deadly weapon or involves the representation by word or conduct that the person was in possession or control of a deadly weapon or involves the infliction of serious physical injury upon any person who was not a participant in the crime) were the child charged as an adult under the laws of this State. Such child is declared a child in need of mandated institutional treatment, and this Court shall commit the child so designated to the Department of Services for Children, Youth and Their Families for at least a 12-month period of institutional confinement.

10 Del. C. 1953, § 937; 58 Del. Laws, c. 114, § 1; 59 Del. Laws, c. 307, § 1; 60 Del. Laws, c. 657, § 1; 60 Del. Laws, c. 658, §§ 1, 2; 61 Del. Laws, c. 334, § 3; 61 Del. Laws, c. 377, § 1; 62 Del. Laws, c. 331, §§ 1, 2; 63 Del. Laws, c. 87, § 1; 64 Del. Laws, c. 108, §§ 6, 8, 20, 22-24; 65 Del. Laws, c. 506, §§ 1, 2; 66 Del. Laws, c. 13, §§ 1, 3; 66 Del. Laws, c. 125, §§ 1-3; 66 Del. Laws, c. 234, § 3; 66 Del. Laws, c. 424, § 1; 67 Del. Laws, c. 410, §§ 1-5; 67 Del. Laws, c. 429, § 3; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 13, § 1; 70 Del. Laws, c. 102, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 445, § 1; 71 Del. Laws, c. 199, § 14; 72 Del. Laws, c. 77, § 1; 72 Del. Laws, c. 338, § 4; 73 Del. Laws, c. 408, § 3; 74 Del. Laws, c. 106, § 27; 74 Del. Laws, c. 110, §§ 2, 3, 138; 74 Del. Laws, c. 345, § 3; 75 Del. Laws, c. 369, §§ 1, 2; 75 Del. Laws, c. 390, § 1; 76 Del. Laws, c. 198, § 1; 77 Del. Laws, c. 327, § 210; 78 Del. Laws, c. 179, §§ 19-21; 79 Del. Laws, c. 123, § 1; 79 Del. Laws, c. 206, § 2.;

§ 1009A Probation before adjudication of delinquency.

After accepting an admission or a plea of nolo contendere to an act of delinquency, the court may, prior to entering an adjudication of delinquency, under § 1009 of this title and with the consent of the child and the State, stay the declaration of delinquency, defer further proceedings, and place the child on probation before adjudication subject to the same limitations and upon the same terms and conditions as are applied to adult criminal offenders in § 4218 of Title 11.

75 Del. Laws, c. 364, § 1.;



§ 1009A. Probation before adjudication of delinquency

After accepting an admission or a plea of nolo contendere to an act of delinquency, the court may, prior to entering an adjudication of delinquency, under § 1009 of this title and with the consent of the child and the State, stay the declaration of delinquency, defer further proceedings, and place the child on probation before adjudication subject to the same limitations and upon the same terms and conditions as are applied to adult criminal offenders in § 4218 of Title 11.

75 Del. Laws, c. 364, § 1.;



§ 1010. Proceeding against child as an adult; amenability proceeding; referral to another court

(a) A child shall be proceeded against as an adult where:

(1) The acts alleged to have been committed constitute first- or second-degree murder, rape in the first degree or rape in the second degree, assault in the first degree, robbery in the first degree (where such offense involves the display of what appears to be a deadly weapon or involves the representation by word or conduct that the person was in possession or control of a deadly weapon or involves the infliction of serious physical injury upon any person who was not a participant in the crime and where the child has previously been adjudicated delinquent of 1 or more offenses which would constitute a felony were the child charged under the laws of this State) or kidnapping in the first degree, or any attempt to commit said crimes;

(2) The child is not amenable to the rehabilitative processes available to the Court;

(3) The child has previously been adjudicated delinquent of 1 or more offenses which would constitute a felony were he or she charged as an adult under the laws of this State, and has reached his or her sixteenth birthday and the acts which form the basis of the current allegations constitute 1 or more of the following offenses: conspiracy first degree, rape in the third degree, arson first degree, burglary first degree, home invasion, §§ 4752 and 4753 of Title 16 or any attempt to commit any of the offenses set forth in this paragraph;

(4) The General Assembly has heretofore or shall hereafter so provide.

(b) In all cases specified in subsection (a) of this section the Court shall, upon application, hold a preliminary hearing and, if the facts warrant, thereafter refer the child to the Superior Court or to any other court having jurisdiction over the offense for trial as an adult.

(c)(1) In determining whether a child is amenable to the rehabilitative processes of the Court, the Court shall take into consideration, among others, the following factors which are deemed to be nonexclusive:

a. Whether, in view of the age and other personal characteristics of the child, the people of Delaware may best be protected and the child may best be made a useful member of society by some form of correctional treatment which the Family Court lacks power to assign; or

b. Whether it is alleged death or serious personal injury was inflicted by the child upon anyone in the course of commission of the offense or in immediate flight therefrom; or

c. Whether the child has been convicted of any prior criminal offense; or

d. Whether the child has previously been subjected to any form of correctional treatment by the Family Court; or

e. Whether it is alleged a dangerous instrument was used by the child; or

f. Whether other participants in the same offense are being tried as adult offenders.

(2) The Court shall defer further proceedings in the Family Court and shall conduct a hearing to determine whether the child is amenable to the rehabilitative process of the Court:

a. Upon motion of the Court, whenever a child is charged with delinquency;

b. Upon motion of the Attorney General, whenever a child has reached his or her fourteenth birthday and is thereafter charged with being delinquent; or

c. Whenever a child has reached his or her fourteenth birthday, and is thereafter charged in accordance with § 1009(c)(5) of this title.

(3) Notwithstanding any provision of this section or title to the contrary, any child who has previously been declared to be nonamenable to the rehabilitative processes of the Court pursuant to this section, or who has previously been the subject of a denied application for transfer pursuant to § 1011 of this title, and who thereafter is charged with being delinquent shall be referred to the Superior Court or to any other court having jurisdiction over the offense for trial as an adult.

If it decides that the child is amenable, it may proceed to hear the case. If it decides that the child is not amenable, it shall refer the child to the Superior Court or to any other court having jurisdiction over the offense for trial as an adult.

(d) Notwithstanding any provisions of this title to the contrary, in any case in which the Superior Court has jurisdiction over a child, the Court shall retain jurisdiction for purposes of sentencing and all other postconviction proceedings if any judge or jury shall find the child guilty of a lesser included crime following a trial or plea of guilty.

(e) Notwithstanding any provision of this section or title to the contrary, when a child has reached his or her fifteenth birthday and is thereafter charged with being delinquent by having committed any offense which would constitute a felony were he or she charged as an adult under the laws of this State, said offense occurring while the child was an escapee from any Level IV or V facility operated for or by the Department of Services for Children, Youth and Their Families, upon motion of the Attorney General, or upon its own motion, the Court shall defer further proceedings in the Family Court and shall conduct a hearing to determine whether the child should be referred to the Superior Court for trial as an adult. If, at the conclusion of the hearing, the Court finds that evidence demonstrates that there is a fair likelihood that the child may be convicted of the charge or charges, it shall refer the child to the Superior Court for trial as an adult. If, at the conclusion of the hearing, the Court determines that there is no fair likelihood of conviction, the case shall remain within the jurisdiction of the Family Court, subject to all other provisions of this section and title.

10 Del. C. 1953, § 938; 58 Del. Laws, c. 114, § 1; 60 Del. Laws, c. 657, § 2; 66 Del. Laws, c. 269, § 15; 69 Del. Laws, c. 213, § 2; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 262, § 2; 70 Del. Laws, c. 263, § 1; 70 Del. Laws, c. 596, §§ 2-6; 70 Del. Laws, c. 598, §§ 1-3; 71 Del. Laws, c. 285, §§ 25, 26; 73 Del. Laws, c. 408, § 1; 74 Del. Laws, c. 106, §§ 28, 33; 75 Del. Laws, c. 195, § 2; 78 Del. Laws, c. 13, § 1; 78 Del. Laws, c. 252, § 3.;



§ 1011. Transfer of cases from Superior Court to Family Court

(a) In any case in which the Superior Court has jurisdiction over a child, the Attorney General may transfer the case to the Family Court for trial and disposition if, in the Attorney General's opinion, the interests of justice would be best served.

(b) Upon application of the defendant in any case where the Superior Court has original jurisdiction over a child, the Court may transfer the case to the Family Court for trial and disposition if, in the opinion of the Court, the interests of justice would be best served by such transfer. Before ordering any such transfer, the Superior Court shall hold a hearing at which it may consider evidence as to the following factors and such other factors which, in the judgment of the Court are deemed relevant:

(1) The nature of the present offense and the extent and nature of the defendant's prior record, if any;

(2) The nature of past treatment and rehabilitative efforts and the nature of the defendant's response thereto, if any; and

(3) Whether the interests of society and the defendant would be best served by trial in the Family Court or in the Superior Court.

(c)(1) The hearing described in subsection (b) of this section shall be held by the Superior Court only upon timely application of the defendant. Such application shall be deemed timely if made within 30 days of arraignment. No enlargement of said time period shall be permitted. Failure of the defendant to make application within the 30-day period shall constitute a waiver of his or her rights under this section.

(2) The hearing shall be held by the Superior Court as soon after such application is made as is practicable. Within 90 days of the arraignment, the Superior Court shall announce its decision as to whether the case is to be transferred to the Family Court; however, the Court's failure to do so shall not be considered as providing a basis for transferring the case to the Family Court, for dismissing the charges, or for providing any other form of relief.

(d) In the event the case is transferred by the Superior Court under this section, the case shall proceed as if it had been initially brought in the Family Court, and the Family Court shall have jurisdiction of the case, anything to the contrary in this chapter notwithstanding.

(e) Notwithstanding any provision of this section or title to the contrary, the Superior Court shall retain jurisdiction over any case involving a child where the child has previously been declared to be nonamenable to the rehabilitative processes of the Family Court pursuant to § 1010 of this title, or where the child has previously been the subject of a denied application for transfer pursuant to this section, or where the child has previously been convicted as an adult of any felony as set forth in Title 11 or 16.

10 Del. C. 1953, § 939; 58 Del. Laws, c. 116, § 2; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 263, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 598, §§ 4, 5; 73 Del. Laws, c. 408, § 1.;



§ 1012. Family Court Adjudicated Drug Court Program

(a) A child who has been referred to the Program by the Attorney General may qualify for the Family Court Adjudicated Drug Court Program.

(b) At the time of arraignment of any person qualifying under subsection (a) of this section for the Family Court Adjudicated Drug Court Program and who elects to apply under this section shall admit to the offense by entering a plea of delinquency. The Court shall order the child to participate in a substance abuse evaluation to be conducted by the Department of Services for Children, Youth and Their Families, and to comply with any treatment recommended by that agency, and any other sentencing conditions deemed appropriate.

(c) After the entry of a judgment of delinquency against a child participating in the Family Court Adjudicated Drug Court Program, a judge or commissioner shall vacate the judgment of delinquency and sentence pertaining thereto 6 months after the Court is satisfied that the child has completed the terms and obligations of the Family Court Adjudicated Drug Court Program and has complied with the conditions of probation imposed at the time of adjudication.

(d) Any child actively participating in the Family Court Adjudicated Drug Court Program as a result of a Family Court misdemeanor adjudication may motion the Court for permission to apply for a Level I Learner's Permit or driver's license under the following terms.

(1) That no driving privileges, prior driver's license and/or conditional driver's license have been otherwise revoked within the preceding 12 months;

(2) That at least 60 days or the length of time prior to licensure required by 23 U.S.C. § 159, whichever is longer, has elapsed since the beginning of the child's active participation in the Family Court Adjudicated Juvenile Drug Court Program and the child has completed at least 12 hours of treatment through the drug treatment provider;

(3) In the event that the Court grants the request, and if the child is otherwise qualified, the Division of Motor Vehicles shall grant the child a Level I Learner's Permit or reinstate the child's driving privileges as specified in the Court order; and

(4) Except for a Level I Learner's Permit, the Court may restrict the driving privileges granted under this section. These restrictions may include but are not limited to the right to drive to school, work or to the office of a treatment provider.

(5) Notwithstanding any provision of Title 21 or Title 4 to the contrary, the adjudication of delinquency in this Program shall not result in the revocation or suspension of a driving license or driving privileges, but the child shall be determined "not eligible" for licensing by the Court until the child obtains a Court order granting a motion submitted pursuant to this Section.

73 Del. Laws, c. 408, § 1; 74 Del. Laws, c. 135, §§ 1, 2.;



§ 1013. Automatic expungement of juvenile record by effect of a Delaware gubernatorial pardon

Any individual who receives a Delaware gubernatorial pardon shall, as an effect of said pardon, automatically have that individual's juvenile record, if any, expunged.

75 Del. Laws, c. 146, § 1.;



§ 1014. Juvenile expungement; statement of policy

The General Assembly finds that juvenile arrest records are a hindrance to a person's present and future ability to obtain employment, obtain an education, or to obtain credit. This subchapter is intended to protect children and citizens from unwarranted damage which may occur as a result of a juvenile arrest record, even if the arrest resulted in an adjudication of delinquency.

78 Del. Laws, c. 188, § 2.;



§ 1015. Filing an expungement petition

(a) A child, through his or her parent or guardian, or upon becoming an adult, may file a petition seeking to expunge the child's juvenile arrest record. For the purposes of §§ 1016-1019 of this title, the child or person seeking an expungement shall be deemed "the petitioner." All such petitions shall be filed in the Family Court in the county where the most recent case was terminated, disposed of, or concluded, setting forth the relevant facts and requesting expungement of the police records and court records, including any electronic records, relating to the charge or charges.

(b) The petitioner shall attach a copy of that petitioner's criminal history as maintained by the State Bureau of Identification to any petition requesting expungement filed pursuant to this subchapter. The State Bureau of Identification may charge a reasonable fee in providing a certified copy of the petitioner's criminal history. The Court shall summarily reject any petition for expungement that does not include the petitioner's criminal history.

(c) The Family Court must consider the entire juvenile arrest record in granting or denying the petition, consistent with sections §§ 1017 and 1018 of this title. The Court shall either grant the petition, ordering the expungement of the petitioner's entire juvenile arrest record, or deny the petition. The Court may not order that only a portion of the petitioner's juvenile arrest record be expunged, unless the State, pursuant to § 1018(e) of this title in the interests of justice, petitions the Court to expunge an arrest that would otherwise not qualify for immediate and mandatory expungement under this subchapter. The Court may order expungement of charges originating in a different county.

(d) The Family Court shall establish a reasonable fee schedule for the filing of a petition of expungement pursuant to this subchapter.

78 Del. Laws, c. 188, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 343, § 1.;



§ 1016. Definitions applicable to juvenile expungements

For purposes of juvenile expungement, unless the context otherwise requires:

(1) "Adjudication of delinquency" means a finding of guilt or nolo contendere entered by the Court for a charge or charges following a plea or trial.

(2) "Case" means a charge or set of charges related to a complaint or incident that are or could be properly joined for prosecution.

(3) "Felony sex offense" means a delinquent act constituting any felony offense listed in § 4121(a)(4) of Title 11.

(4) "Misdemeanor sex offense" means a delinquent act constituting any misdemeanor offense listed in § 4121(a)(4) of Title 11.

(5) "Prior adjudication of delinquency" means an adjudication of delinquency entered by the Court, that occurs prior to the commission of a separate and distinct offense.

(6) "Subsequent adjudication of delinquency or adult conviction" means an adjudication of delinquency or an adult conviction resulting from the commission of a separate and distinct offense that occurs after a prior adjudication of delinquency.

(7) "Terminated in favor of the child" means:

a. The child is acquitted of all charges related to the case; or

b. A nolle prosequi is entered on all charges related to the case; or

c. The charges have been otherwise dismissed for any reason, including, but not limited to dismissals following successful completion of arbitration, probation before adjudication of delinquency, or any court-approved diversion program.

(8) "Violent felony" means a delinquent act constituting any offense listed in § 4201 of Title 11.

(9) "Violent misdemeanor" means a delinquent act constituting 1 of the misdemeanors enumerated under § 603, § 611, § 621, § 628, § 781, § 1257, or § 1325 of Title 11.

78 Del. Laws, c. 188, § 2; 78 Del. Laws, c. 343, § 2.;



§ 1017. Mandatory expungement

(a) The Family Court shall grant a petition for expungement if:

(1) A child is charged with the commission of 1 or more crimes designated as a misdemeanor or violation in Title 4, 7, 11, 16 or 23, or a county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any offense defined in Title 4, 7, 11, 16 or 23, and the case is terminated in favor of the child, provided the petitioner has no prior adjudication of delinquency, and provided that the petitioner has no subsequent adjudication of delinquency or adult conviction, and provided that the petitioner has no pending criminal charges.

(2) A child is charged with the commission of 1 or more crimes designated as a felony in Title 11 or 16, and the case is terminated in favor of the child, provided the petitioner has no prior adjudication of delinquency, and provided that the petitioner has no subsequent adjudication of delinquency or adult conviction, and provided that the petitioner has no pending criminal charges, and provided that at least 1 year has passed following the date the case was terminated, disposed of, or concluded in Family Court.

(3) A child has no more than 1 adjudication of delinquency in a case where the crime or crimes for which the child was adjudicated delinquent are designated as felonies or misdemeanors or violations in Title 4, 7, 11, 16 or 23, or a county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any offenses enumerated in Title 4, 7, 11, 16 or 23 excepting violent felonies and misdemeanor or felony sex offenses, and provided the petitioner has no prior adjudication of delinquency, and provided that the petitioner has no subsequent adjudication of delinquency or adult conviction, and provided that the petitioner has no pending criminal charges, and provided that at least 3 years have passed following the date the adjudication of delinquency was entered in Family Court.

(b) The petitioner is not required to provide a copy of the petition to the Attorney General, when filing an expungement petition pursuant to this section.

(c) If an order expunging the records is granted by the Court, all the police and court records, including any electronic records, specified in the order shall, within 60 days of the order, be removed from the files, and placed in the control of the Supervisor of the State Bureau of Identification who shall be designated to retain control over all expunged records, and who shall insure that the records or the information contained therein is not released for any reason except as specified in this subchapter. A court or police agency that receives a notice of expungement from the State Bureau of Identification shall provide the Bureau with written confirmation of the completion of the expungement. The State Bureau of Identification shall provide the Court that entered the order with written confirmation of the execution of the order. In response to requests from nonlaw-enforcement officers for information or records on the person who was arrested, the law-enforcement officers and departments shall reply, with respect to the arrest and proceedings which are the subject of the order, that there is no record. No order requiring an expungement of any record shall be entered or enforced if such order is contrary to the provisions of this subchapter. The State Bureau of Identification shall promptly notify the Court if it is unable to comply with any order issued pursuant to this subchapter.

(d) An offense for which records have been expunged pursuant to this section does not have to be disclosed as an arrest by the petitioner for any reason.

78 Del. Laws, c. 188, § 2; 78 Del. Laws, c. 343, § 3.;



§ 1018. Discretionary expungement

(a) The Family Court may grant a petition for expungement if:

(1) A child is charged in a case with the commission of an offense designated as a felony in Title 11 or 16, and the case is terminated in favor of the child, provided the petitioner has no prior adjudication of delinquency, and provided that the petitioner has no subsequent adjudication of delinquency or adult conviction, and provided that the petitioner has no pending criminal charges, and provided that less than 1 year has passed following the date the case was terminated, disposed of, or concluded in Family Court.

(2) A child has no more than 1 adjudication of delinquency in a case where the offense or offenses for which the child was adjudicated delinquent are misdemeanor sex offenses, provided the petitioner has no prior adjudication of delinquency, and provided that the petitioner has no subsequent adjudication of delinquency or adult conviction, and provided that the petitioner has no pending criminal charges, and provided that at least 3 years have passed following the date the adjudication of delinquency was entered in Family Court.

(3) A child has no more than 2 adjudications of delinquency involving separate and distinct cases where the offenses for which the child was adjudicated delinquent are designated as misdemeanors or violations in Title 4, 7, 11, 16 or 23, or a county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any offenses enumerated in Title 4, 7, 11, 16 or 23, excepting violent misdemeanors, provided the petitioner has no prior adjudication of delinquency, and provided the petitioner has no other subsequent adjudication of delinquency or adult conviction, and provided that the petitioner has no pending criminal charges, and provided that at least 5 years have passed following the date the second adjudication of delinquency was entered in Family Court.

(4) A child has no more than 1 adjudication of delinquency in a case where the offense or offenses for which the child was adjudicated delinquent are designated as violent felonies or felony sex offenses excepting rape first degree (§ 773 of Title 11), rape second degree (§ 772 of Title 11), arson first degree (§ 803 of Title 11), robbery first degree (§ 832 of Title 11), burglary first degree (§ 826 of Title 11), and home invasion (§ 826A of Title 11), provided the petitioner has no other prior adjudication of delinquency, and provided that the petitioner has no subsequent adjudication of delinquency or adult conviction, and provided that the petitioner has no pending criminal charges, and provided that more than 5 years have passed following the date the adjudication of delinquency was entered in Family Court.

(b) The petitioner shall cause a copy of any petition filed under this section to be served upon the Attorney General, who may file an objection or answer to the petition within 30 days thereafter.

(c) Unless the Court believes a hearing is necessary, petitions filed pursuant to this section shall be disposed of without a hearing. If the Court finds that the continued existence and possible dissemination of information relating to the arrest of the petitioner causes, or may cause, circumstances which constitute a manifest injustice to the petitioner, it shall enter an order requiring the expungement of the police and court records, including any electronic records relating to the charge or case. Otherwise, it shall deny the petition. Although the Court will recognize a rebuttable presumption that juvenile records cause a manifest injustice for the petitioner, the burden shall nevertheless be on the petitioner to allege specific facts in support of that petitioner's allegation of manifest injustice, and the burden shall be on the petitioner to prove such manifest injustice by a preponderance of the evidence.

(d) The State shall be made party defendant to the proceeding. Any party aggrieved by the decision of the Court may appeal, as provided by law in civil cases.

(e) Notwithstanding any provision of this subchapter or any other statute or rule to the contrary, the Attorney General or the Attorney General's designee responsible for prosecuting a delinquency action may petition the Court to expunge the instant arrest record of a child if at the time of a state motion to dismiss or entry of a nolle prosequi in the case, the State has determined that the continued existence and possible dissemination of information relating to the arrest of the child for the matter dismissed or for which a nolle prosequi was entered may cause circumstances which constitute a manifest injustice to the juvenile.

(f) If an order expunging the records is granted by the Court, all the police and court records, including any electronic records, specified in the order shall, within 60 days of the order, be removed from the files, and placed in the control of the Supervisor of the State Bureau of Identification who shall be designated to retain control over all expunged records, and who shall insure that the records or the information contained therein is not released for any reason except as specified in this subchapter. A court or police agency that receives a notice of expungement from the State Bureau of Identification shall provide the Bureau with written confirmation of the completion of the expungement. The State Bureau of Identification shall provide the Court that entered the order with written confirmation of the execution of the order. In response to requests from nonlaw-enforcement officers for information or records on the person who was arrested, law-enforcement officers and departments shall reply, with respect to the arrest and proceedings which are the subject of the order, that there is no record. No order requiring an expungement of any record shall be entered or enforced if such order is contrary to the provisions of this subchapter. The State Bureau of Identification shall promptly notify the Court if it is unable to comply with any order issued pursuant to this subchapter.

(g) Notwithstanding any provision of this subchapter or any other statute or any other statute or rule to the contrary, the police records and the court records, including any electronic records, relating to any charge set forth in Title 21, or in any county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any offense enumerated in Title 21, shall not be expunged pursuant to this subchapter.

(h) An offense for which records have been expunged pursuant to this section does not have to be disclosed as an arrest by the petitioner for any reason.

78 Del. Laws, c. 188, § 2; 78 Del. Laws, c. 252, § 4; 78 Del. Laws, c. 343, § 4.;



§ 1019. Disclosure of expunged records

(a) Except for disclosure to law-enforcement officers acting in the lawful performance of their duties in investigating criminal activity or for the purpose of an employment application as an employee of a law-enforcement agency, it shall be unlawful for any person having or acquiring access to an expunged court or police record to open or review it or to disclose to another person any information from it without an order from the Court which ordered the record expunged. In addition to such other lawful purposes as may be prescribed by statute or otherwise, criminal justice agencies shall have access to records of expunged probations before adjudication of delinquency, arbitration and past participation in the First Offenders Controlled Substance Diversion Program or a court-supervised drug diversion program for the purpose of determining whether a person is eligible for a probation before judgment, or probation before adjudication of delinquency as set forth in § 1009A of this title and § 4218 of Title 11, or for participation in the First Offenders Controlled Substance Diversion Program, as set forth in § 4767 of Title 16, or for participation in a court-supervised drug diversion program.

(b) Where disclosure to law-enforcement officers is permitted by subsection (a) of this section, such disclosure shall apply for the purpose of investigating particular criminal activity in which the person, whose records have been expunged, is considered a suspect and the crime being investigated is a felony, or pursuant to an investigation of an employment application as an employee of a law-enforcement agency.

(c) Nothing contained in this section shall require the destruction of photographs or fingerprints taken in connection with any felony arrest and which are utilized solely by law-enforcement officers in the lawful performance of their duties in investigating criminal activity.

(d) Nothing herein shall require the destruction of court records or records of the Department of Justice. However, all such records, including docket books, relating to a charge which has been the subject of an expungement order shall be handled and stored so as to ensure that they are not open to public inspection or disclosure.

(e) Any person who violates subsection (a) of this section shall be guilty of a class B misdemeanor.

(f) For a period of 3 years following the date the Court grants a petition for expungement, the State Bureau of Identification shall make available to criminal justice agencies such electronic records as will enable criminal justice agencies to determine whether a child or person who seeks to participate in arbitration, a court-supervised diversion program, or probation before adjudication of delinquency, or probation before judgment, has done so before and had their record expunged.

78 Del. Laws, c. 188, § 2.;



§ 1020. Notification to federal government

78 Del. Laws, c. 188, § 2; repealed by 78 Del. Laws, c. 343, § 5, eff. July 18, 2012.;



§ 1021. Prosecution of adults; process; bail

(a) Prosecution of a person subject to the jurisdiction of the Court who has reached the person's eighteenth birthday prior to the time of commission of the offense shall be without trial by jury and may be prosecuted either by an information or a complaint. Neither the Attorney General nor any of the Deputy Attorneys General is required to appear to prosecute any such criminal case before a Master.

(b) A summons or other process may be employed to command the appearance of such person before the Court.

(c) Notwithstanding any other provision in this chapter, such person may be released on the person's own recognizance; or under such bail as a Judge of the Court may require pending disposition of the case; or, in default of bail, such person may be committed to the Department of Services to Children, Youth, and Their Families or to the Department of Correction, pending disposition of the case.

(d) In connection with either a secured release or an unsecured release, a Judge of the Court may impose one or more of the following conditions:

(1) Require the person to return to the Court at any time upon notice, and submit to the orders and processes of the Court;

(2) Place the person in the custody of a designated person or organization agreeing to supervise the person;

(3) Place the person under the supervision of a presentence officer, probation officer or pretrial services officer;

(4) Place restrictions on the travel, associations, activities, consumption of alcoholic beverages, drugs or barbiturates or place of abode of the person during the period of release;

(5) Require the person to have no contact or restricted contact with the victim, victim's family, victim's residence, place of employment, school or location of offense;

(6) Require periodic reports from the person to an appropriate agency or officer of the Court, including the attorney for the accused;

(7) Require psychiatric or medical treatment of the person;

(8) Require the person to provide suitable support for the person's family under supervision of an office of the Court;

(9) Require a person, who has been convicted, to duly prosecute any post-conviction remedies or appeals; and if the case is affirmed, or is reversed and remanded, such person shall forthwith surrender to the Court;

(10) Impose any other condition deemed reasonably necessary to assure appearance as required, and to carry out the purposes of this chapter.

(e) If the person is committed, in lieu of bail, a Judge of the Court may require such person, while in custody, to have no contact with the victim or with the victim's family.

(f) The accused, or the Attorney General, may apply to the Court for any modification of any determination by the Court as to the decision of the type of release, the amount and nature of the bond or surety or the conditions of release.

(g) Where a Judge modifies any bail amount, such Judge shall review conditions and may impose any conditions as are set forth in this section, including specific considerations for the safety of the victim and the community.

(h) If the accused has furnished surety, a Judge of the Court shall, at that time, review conditions and may impose conditions as are set forth in this section including specific considerations for the safety of the victim and the community.

10 Del. C. 1953, § 940; 58 Del. Laws, c. 114, § 1; 66 Del. Laws, c. 300, § 2; 66 Del. Laws, c. 413, § 2; 67 Del. Laws, c. 158, § 3; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1022. Duties of other courts

(a) When any adult shall have been arrested for any offense within the jurisdiction of this Court, the arresting officer may bring the person directly to the Court in the appropriate county if it be in session, unless a Judge of the Court directs otherwise, or, if the Court is not in session, before any other criminal court.

(b) Such Court shall inquire into the matter and shall hold the accused on the accused's own recognizance or on bail, with or without surety, and may bind material witnesses for their appearance before this Court at its next session or at such time as they may be notified by this Court to appear; and in default of bail, the accused and material witnesses shall be committed to the Department of Health and Social Services to be delivered to this Court at its next session. All recognizances and bail bonds shall be forthwith forwarded to the Court in the appropriate county.

(c) The accused shall, upon application, be granted a preliminary hearing.

10 Del. C. 1953, § 941; 58 Del. Laws, c. 114, § 1; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1023. Disposition

Where the facts warrant the Court may adjudge an adult guilty of the offense charged and may:

(1) Impose the penalty provided by law; or

(2) Suspend the penalty, or any part thereof, and place the person on probation under such terms and conditions as the Court deems proper.

10 Del. C. 1953, § 942; 58 Del. Laws, c. 114, § 1; 69 Del. Laws, c. 335, § 1.;



§ 1024. First offenders domestic violence diversion program

(a) For the purposes of this section, "domestic violence" shall be considered as any act or acts committed by an adult member of a family against 1 or more members of the person's family, as that term is defined in § 901(12) of this title, which constitute any of the following criminal offenses under Title 11: offensive touching (§ 601); menacing (§ 602); reckless endangering in the second degree (§ 603); assault in the third degree (§ 611); terroristic threatening (§ 621); vehicular assault in the second degree ([former] § 628); sexual harassment (§ 763); unlawful sexual contact in the third degree (§ 767); unlawful imprisonment in the second degree (§ 781); coercion (§ 791); reckless burning or exploding (§ 804); criminal mischief classified as a misdemeanor (§ 811); criminal trespass in the first, second or third degree (§§ 821, 822, 823); harassment (§ 1311); or aggravated harassment (former § 1312).

(b) Those acts of domestic violence for which an offender may elect to apply for first offender status under this rule shall be limited to the following criminal offenses under Title 11: offensive touching (§ 601); menacing (§ 602); sexual harassment (§ 763); criminal mischief classified as a misdemeanor (§ 811); criminal trespass in the first, second or third degree (§§ 821, 822, 823); harassment (§ 1311); or aggravated harassment (former § 1312).

(c) Any adult who:

(1) Has not been convicted of a violent felony or any domestic violence offense under Title 11 listed in subsection (a) of this section, or under any statute of the United States or of any state thereof including the District of Columbia relating to a violent felony or acts of domestic violence substantially similar to those criminal offenses listed in subsection (a) of this section;

(2) Has not previously been afforded first offender treatment or other diversion programs for domestic violence;

(3) Has been charged with a domestic violence offense listed in subsection (b) of this section; and

(4) Has appeared at Family Court for a bail review/domestic violence interview,

may qualify for the first offense election at the time of arraignment.

(d) At the time of arraignment any person qualifying under subsection (c) of this section as a first offender and who elects to apply under this section shall admit to the offense by entering a plea of guilty, as a first offender. The court, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and shall place the offender on probation for a period of 1 year upon terms and conditions of which shall include but not be limited to:

(1) Enrollment with a counseling service for the purposes of evaluation and such counseling services as the evaluation counselor deems necessary;

(2) Satisfactory completion of the counseling program;

(3) Evaluation for alcohol and other drug abuse, and successful completion of a course of treatment as may be indicated by the evaluation;

(4) Restitution, where appropriate, to the victim;

(5) No unlawful contact with the victim during the period of probation; and

(6) Other such terms and conditions as the Court may impose.

(e) If a term or condition of probation is violated, including failure to appear for evaluation at an assigned evaluating agency, the offender shall be brought before the Court, or if the offender fails to appear before the Court, in either case, upon a determination by the Court that the terms have been violated, the Court shall enter an adjudication of guilty and proceed as otherwise provided under Title 11.

(f) Upon fulfillment of the terms and conditions of probation, including, but not limited to, satisfactory completion of courses of instruction and/or programs of counseling/rehabilitation, and payment of all costs and fees, the court shall discharge the person and dismiss the proceedings against the offender and shall simultaneously therewith submit to the Attorney General a report thereof which shall be retained by the Attorney General for use in future proceedings, if required.

(g) Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section or for purposes of disqualification or disabilities imposed by law upon conviction of a crime, except the additional penalties imposed for second or subsequent offenses under Title 11.

(h) Any person who elects to apply for first offender status shall by said application be deemed to have waived the right to a speedy trial and further agrees to pay the cost of prosecution as a condition. If a person elects not to apply for first offender status or if the application is not accepted, the matter shall be promptly scheduled for trial.

(i) There may be only 1 discharge and dismissal under this section with respect to any person.

69 Del. Laws, c. 157, § 1; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1025. Expungement of adult police and court records

(a) If an adult person is charged with the commission of a crime or crimes and the case is terminated in favor of the accused, the person may request the expungement of the police records and the court records relating to the case pursuant to the provisions of this subchapter.

(b) For the purposes of this section, a case shall be deemed to be "terminated in favor of the accused" only if:

(1) The accused is acquitted of all charges related to the case;

(2) A nolle prosequi is entered on all charges related to the case;

(3) The accused is placed on probation before judgment, fulfills the terms and conditions of probation, and the court enters an order discharging the person from probation; or

(4) All charges related to the case are otherwise dismissed.

(c) For the purposes of this section "case" means a charge or set of charges related to a complaint or incident that are or could be properly joined for prosecution.

(d) If an adult is charged with the commission of a crime which is designated as a misdemeanor or violation in Title 4, 7, 11, 16, or 23, excepting those crimes specifically exempted in paragraph (d)(2) of this section, and the case is terminated in favor of the accused, and the person has not previously been convicted of another criminal offense, upon an appropriate request to the State Bureau of Identification by such person the police records and court records, including any electronic records, relating to the charge or charges shall be expunged if the person has not been convicted of any crime since the date upon which the case was terminated in favor of the accused.

(1) If the State Bureau of Identification determines that expungement is mandated pursuant to the terms of this paragraph, it shall promptly so notify the courts and police agencies where records pertaining to the case are located or maintained, and any court where the case was terminated, disposed of or concluded. All records appropriately specified in the expungement request shall, within 60 days of the determination that such request is mandated pursuant to the terms of this section, be removed from the files, and placed in the control of the Supervisor of the State Bureau of Identification who shall be designated to retain control over all expunged records, and who shall ensure that the records or the information contained therein is not released for any reason except as specified in this subchapter. Criminal justice agencies as defined in § 8502(5) of Title 11 shall, however, have access to records of expunged probations before judgment for the specific purpose of determining whether a person is eligible for a probation before judgment, as set forth in § 4218 of Title 11. A court or a police agency which receives a notice of expungement from the State Bureau of Identification shall provide the Bureau with written confirmation of the completion of the expungement. In response to requests from nonlaw-enforcement officers for information or records on the person who was arrested, the law-enforcement officers and departments shall reply, with respect to the arrest and proceedings which are the subject of the order, that there is no record.

(2) Mandatory expungement pursuant to this subsection shall not be applicable to the records of any case in which the defendant was charged with one or more of the following crimes:

a. Any misdemeanor designated as a sex offense pursuant to § 761 of Title 11;

b. Any misdemeanor set forth in subpart A of subchapter II of Chapter 5 of Title 11;

c. Unlawful imprisonment pursuant to § 781 of Title 11;

d. Interference with custody pursuant to § 785 of Title 11;

e. Coercion pursuant to § 791 of Title 11;

f. Trespassing with intent to peer or peep, pursuant to § 820 of Title 11;

g. Endangering the welfare of a child, pursuant to § 1102 of Title 11;

h. Crime against a vulnerable adult, pursuant to § 1105 of Title 11;

i. Any misdemeanor set forth in subparts A, B, C or F of subchapter VI of Chapter 5 of Title 11;

j. Any misdemeanor or violation set forth in Chapter 85 of Title 11;

k. Patient abuse, pursuant to § 1136 of Title 16;

l. Operation of a vessel or boat while under the influence, pursuant to § 2302 of Title 23.

(3) At the time the application requesting expungement is filed with the State Bureau of Identification, the applicant shall pay a reasonable fee to the State Bureau of Identification. The applicant shall attach a copy of that applicant's criminal history as maintained by the State Bureau of Identification to any application requesting expungement filed pursuant to this section. The State Bureau of Identification shall summarily reject any application for expungement that does not include the applicant's criminal history without further notice to the applicant.

(4) The State Bureau of Identification shall be authorized to promulgate reasonable regulations and a reasonable fee schedule to accomplish the purposes of this subsection.

(e) Notwithstanding any provision of subsection (d) of this section to the contrary, if a person is charged with the commission of a crime and the case is terminated in favor of the accused, the person may file a petition in the Family Court in the county where the case was terminated, disposed of or concluded setting forth the relevant facts and requesting expungement of the police records and the court records relating to the charge or charges. Discretionary expungement pursuant to this section shall not be applicable to the records of any case that may be expunged pursuant to the provisions of subsection (d) of this section, provided, however, that where a person was charged with a criminal offense where discretionary expungement pursuant to this subsection applies, but also was charged, within the same case, with a criminal offense where mandatory expungement pursuant to this section applies, such person must file a petition in the Family Court pursuant to this section.

(1) After the petition requesting expungement is filed with the Family Court, the petitioner shall cause a copy of the petition to be served upon the Attorney General, who may file an objection or answer to the petition within 30 days after it is served on the Attorney General. The petitioner shall attach a copy of that petitioner's criminal history as maintained by the State Bureau of Identification to any petition requesting expungement filed pursuant to this section. The Court shall summarily reject any petition for expungement that does not include the petitioner's criminal history.

(2) Unless the Court believes a hearing is necessary, petitions shall be disposed of without a hearing. If the Court finds that the continued existence and possible dissemination of information relating the arrest of the petitioner causes, or may cause, circumstances which constitute a manifest injustice to the petitioner, it shall enter an order requiring the expungement of the police and court records relating to the charge or case. Otherwise, it shall deny the petition. The burden shall be on the petitioner to allege specific facts in support of that petitioner's allegation of manifest injustice, and the burden shall be on the petitioner to prove such manifest injustice by a preponderance of the evidence. The fact that the petitioner has previously been convicted of a criminal offense, other than that referred to in the petition, shall be considered by the Court as prima facie evidence that the continued existence and possible dissemination of information relating to the arrest in question does not constitute a manifest injustice to the petitioner. A petition filed by the Attorney General or the Attorney General's designee pursuant to paragraph (e)(4) of this section shall be granted by the Court.

(3) The State shall be made party defendant to the proceeding. Any party aggrieved by the decision of the Court may appeal, as provided by law in civil cases.

(4) Notwithstanding any provision of this section or any other statute or rule to the contrary, the Attorney General or designee responsible for prosecuting a criminal action may petition the Court to expunge the instant arrest record of a defendant if at the time of a state motion to dismiss or entry of nolle prosequi in the case, the prosecutor has determined that the continued existence and possible dissemination of information relating to the arrest of the defendant for the matter dismissed or for which a nolle prosequi was entered may cause circumstances which constitute a manifest injustice to the defendant.

(5) If an order expunging the records is granted by the Court, all the records specified in the order shall, within 60 days of the order, be removed from the files, and placed in the control of the Supervisor of the State Bureau of Identification who shall be designated to retain control over all expunged records, and who shall ensure that the records or the information contained therein is not released for any reason except as specified in this subchapter. A police agency which receives a notice of expungement from the State Bureau of Identification shall provide the Bureau with written confirmation of the completion of the expungement. The State Bureau of Identification shall provide the Court which entered the order with written confirmation of the execution of the order. In response to requests from nonlaw-enforcement officers for information or records on the person who was arrested, the law-enforcement officers and departments shall reply, with respect to the arrest and proceedings which are the subject of the order, that there is no record. No order requiring an expungement of any record shall be entered or enforced if such order is contrary to the provisions of this subchapter. The State Bureau of Identification shall promptly notify the Court if it is unable to comply with any order issued pursuant to this subchapter.

(6) Notwithstanding any provision of this section or any other statute or rule to the contrary, the police records and the court records relating to any charge set forth in Title 21 of shall not be expunged pursuant to this section unless the charge or charges is 1 of these specifically enumerated offenses:

a. Driving after judgment prohibited, pursuant to § 2810 of Title 21;

b. Reckless driving, pursuant to § 4175 of Title 21;

c. Operation of a motor vehicle causing death, pursuant to § 4176A of Title 21;

d. Driving under the influence, pursuant to § 4177 of Title 21;

e. Operating a commercial vehicle with a prohibited blood alcohol concentration or while impaired by drugs, pursuant to § 4177M of Title 21.

(7) The Family Court shall establish a reasonable fee schedule for the filing of a petition of expungement pursuant to this section.

(f) Notwithstanding any provision of this subchapter or any other law to the contrary, a person who was convicted of a misdemeanor or violation excepting those crimes specifically exempted in subsection (g) of this section who is thereafter unconditionally pardoned by the Governor may request a discretionary expungement pursuant to the procedures set forth in subsection (e) of this section. The burden shall be on the petitioner to allege specific facts in support of the petitioner's allegation of manifest injustice, and the burden shall be on the petitioner to prove such manifest injustice by a preponderance of the evidence. The fact that the petitioner was convicted of the criminal offense that is the subject of the petitioner's expungement application shall be considered by the Court as prima facie evidence that the continued existence and possible dissemination of information relating to the arrest in question does not constitute a manifest injustice to the petitioner.

(g) Discretionary expungement following a pardon pursuant to this section shall not be applicable to the records of any case in which the defendant was charged with 1 or more of the following crimes:

(1) Any misdemeanor designated as a sex offense pursuant to § 761 of Title 11;

(2) Unlawful imprisonment pursuant to § 781 of Title 11;

(3) Interference with custody pursuant to § 785 of Title 11; or

(4) Coercion pursuant to § 791 of Title 11.

69 Del. Laws, c. 335, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 150, §§ 3, 4; 76 Del. Laws, c. 392, § 6; 77 Del. Laws, c. 156, § 3; 77 Del. Laws, c. 348, §§ 9-15; 77 Del. Laws, c. 416, § 1; 79 Del. Laws, c. 211, § 1.;



§ 1026. Expungement of offenses resolved by probation before judgment

Repealed by 77 Del. Laws, c. 348, § 16, effective October 10, 2010.;



§ 1027. Expungement; records; access by law-enforcement officers

(a) Except for disclosure to law-enforcement officers acting in the lawful performance of their duties in investigating criminal activity or for the purpose of an employment application as an employee of a law-enforcement agency, it shall be unlawful for any person having or acquiring access to an expunged court or police record to open or review it or to disclose to another person any information from it without an order from the Court which ordered the record expunged.

(b) Where disclosure to law-enforcement officers in the lawful performance of their duties in investigating criminal activity is permitted by subsection (a) of this section, such disclosure shall apply for the purpose of investigating particular criminal activity in which the person, whose records have been expunged, is considered a suspect and the crime being investigated is a felony; or pursuant to an investigation of an employment application as an employee of a law-enforcement agency.

(c) Nothing contained in this section shall require the destruction of photographs or fingerprints taken in connection with any felony arrest and which are utilized solely by law-enforcement officers in the lawful performance of their duties in investigating criminal activity.

(d) Nothing herein shall require the destruction of court records or records of the Department of Justice. However, all such records, including docket books, relating to a charge which has been the subject of a destruction order shall be so handled to ensure that they are not open to public inspection or disclosure.

(e) An offense for which records have been expunged pursuant to this section shall not have to be disclosed by the person as an arrest for any reason.

(f) Upon the granting by the Court for an order for the expungement of records in accordance with this subchapter, a copy of such order shall be forwarded to the United States Department of Justice.

(g) Any person who violates § 1025 of this title shall be guilty of a Class B misdemeanor, and shall be punished accordingly.

69 Del. Laws, c. 335, § 2; 76 Del. Laws, c. 392, § 7.;



§ 1031. Disposition

In any civil action within the jurisdiction of this Court and upon the petition of a person properly before it, the Court may:

(1) Award the custody or possession of a child to any party to the action, establish visitation rights, and, in a proper case, order payment of support for the child;

(2) Order a child's custodian to exercise such care and perform such acts as may be reasonably necessary to insure that the child shall obey the law and receive necessary care;

(3) Consent to a child's employment, or to enlistment into the armed forces, or to receiving medical care as may be required by law;

(4) Order a person under a duty to do so to pay through the Court or the Bureau of Child Support Enforcement or directly to the spouse/ex-spouse or to the custodian of the child reasonable support for the spouse and/or child. And in such cases as the Court may deem appropriate enter an order of final judgment as to any past due support which judgment shall not be subject to subsequent modification by the Court;

(5) In an action to prevent a family member from conduct that imperils the family relationship, order the defendant to desist from the acts complained of, or order individual or family counseling with the court staff or with any appropriate counseling agency, or enter such other order as may be required;

(6) May commit an adult with a mental condition or intellectual disability for observation or treatment to any appropriate institution within the State, or to any institution without the State which will consent to receive the person.

(7) [Repealed.]

10 Del. C. 1953, § 950; 58 Del. Laws, c. 114, § 1; 60 Del. Laws, c. 279, § 1; 60 Del. Laws, c. 647, § 1; 65 Del. Laws, c. 243, § 1; 69 Del. Laws, c. 160, § 1; 69 Del. Laws, c. 173, § 1; 69 Del. Laws, c. 335, § 1; 69 Del. Laws, c. 378, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 136, § 7; 77 Del. Laws, c. 43, § 3; 78 Del. Laws, c. 179, § 22.;



§ 1041. Definitions

The following terms shall have the following meanings:

(1) "Abuse" means conduct which constitutes the following:

a. Intentionally or recklessly causing or attempting to cause physical injury or a sexual offense, as defined in § 761 of Title 11;

b. Intentionally or recklessly placing or attempting to place another person in reasonable apprehension of physical injury or sexual offense to such person or another;

c. Intentionally or recklessly damaging, destroying or taking the tangible property of another person;

d. Engaging in a course of alarming or distressing conduct in a manner which is likely to cause fear or emotional distress or to provoke a violent or disorderly response;

e. Trespassing on or in property of another person, or on or in property from which the trespasser has been excluded by court order;

f. Child abuse, as defined in Chapter 9 of Title 16;

g. Unlawful imprisonment, kidnapping, interference with custody and coercion, as defined in Title 11; or

h. Any other conduct which a reasonable person under the circumstances would find threatening or harmful.

(2) "Domestic violence" means abuse perpetrated by 1 member against another member of the following protected classes:

a. Family, as that term is defined in § 901(12) of this title, regardless, however, of state of residence of the parties; or

b. Former spouses; persons cohabitating together who are holding themselves out as a couple, with or without a child in common; persons living separate and apart with a child in common; or persons in a current or former substantive dating relationship. For purposes of this paragraph, neither a casual acquaintanceship nor ordinary fraternization between 2 individuals in business or social contexts shall be deemed to constitute a substantive dating relationship. Factors to consider for a substantive dating relationship may include the length of the relationship, or the type of relationship, or the frequency of interaction between the parties.

(3) "Petitioner" means:

a. A person who is a member of a protected class and files a petition alleging domestic violence against such person or against such person's minor child or an adult who is impaired;

b. The Division of Child Protective Services acting in the interest of a minor child and files a petition alleging domestic violence; or

c. The Division of Adult Protective Services acting in the interest of an adult who is impaired and files a petition alleging domestic violence.

(4) "Protective order" means an order issued by the court to a respondent restraining said respondent from committing domestic violence against the petitioner, or a person in whose interest a petition is brought, and may include such measures as are necessary in order to prevent domestic violence.

(5) "Respondent" means the person alleged in the petition to have committed the domestic violence.

69 Del. Laws, c. 160, § 2; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 137, § 1; 76 Del. Laws, c. 47, § 1; 78 Del. Laws, c. 179, § 23.;



§ 1042. Commencement of action; procedure

(a) A request for relief from domestic violence is initiated by the filing of a verified petition by the petitioner, or by the Division of Child Protective Services or the Division of Adult Protective Services, asking the court to issue a protective order against the respondent.

(b) The petitioner need not reveal an address, place of residence, school or employment or the address or place where the petitioner's child or children receive child care or attend school, if it is alleged that disclosure of this information would endanger the petitioner. However, the Court may require the petitioner to reveal in confidence a current address or place of residence for the purpose of determining jurisdiction or venue.

(c) A petition for a protective order may be filed in any county where the petitioner resides, the respondent resides, the alleged domestic violence occurred, or where the petitioner is temporarily located away from the residence to avoid domestic violence.

(d) Forms and instructions for initiating a proceeding under this part shall be available from the Clerk of the Court. Assistance from court staff or court volunteers shall be available during business hours to assist the parties with all papers which may be filed in connection with a proceeding under this part. Any assistance or information provided by court staff or court volunteers under this part does not constitute the practice of law.

(e) All forms and instructions developed for use by the parties to a proceeding under this part shall contain simple, understandable language.

69 Del. Laws, c. 160, § 2; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1043. Ex parte orders and emergency hearings

(a) A petitioner may request an emergency protective order by filing an affidavit or verified pleading alleging that there is an immediate and present danger of domestic violence to the petitioner or to a minor child of the petitioner or to an adult who is impaired.

(b) An emergency protective order may be issued on an ex parte basis, that is, without notice to the respondent, where the petitioner certifies in writing the efforts, if any, which have been made to give notice to the respondent or the reasons supporting the claim that notice should not be required.

(c) An emergency hearing held on an ex parte basis shall be held the same day that the petition is filed or the next day that the Court is in session. All other emergency hearings shall be scheduled for an expedited hearing within 10 calendar days after the petition is filed.

(d) In any case in which an ex parte protective order has been issued, a full hearing shall be held within 10 days. The Court may extend an ex parte order as needed, but not to exceed 30 days, to effectuate service of the order or where necessary to continue protection.

(e) If the Court finds by a preponderance of the evidence that the alleged domestic violence has occurred, or if the respondent consents to entry of a protective order, the Court shall grant any appropriate relief, including, but not limited to, the relief set forth in § 1045 of this title.

(f) In those cases where the respondent is not present for the hearing, or where the hearing is held ex parte, any protective order issued shall be served immediately upon the respondent, in accordance with § 1065 of this title. A certified copy of the order shall also be given to the petitioner after the hearing, before leaving the courthouse. If the order recites that the respondent appeared in person before the Court, the necessity for further service is waived and proof of service of the order is not necessary; in those cases, the respondent shall be given a copy of the order before leaving the courthouse.

69 Del. Laws, c. 160, § 2; 69 Del. Laws, c. 335, § 1; 77 Del. Laws, c. 442, § 1; 78 Del. Laws, c. 179, § 24.;



§ 1044. Nonemergency hearings

(a) Upon receipt of a petition for a protective order, the Court shall order a hearing within 30 days.

(b) If the Court finds by a preponderance of the evidence that the alleged domestic violence has occurred, or if the respondent consents to entry of a protective order, the Court shall grant any appropriate relief, including, but not limited to, the relief set forth in § 1045 of this title.

(c) Service of the protective order, as well as provision of copies to the parties, shall take place in accordance with § 1043(f) of this title.

69 Del. Laws, c. 160, § 2; 69 Del. Laws, c. 335, § 1.;



§ 1045. Relief available; duration of orders, modification and termination

(a) After consideration of a petition for a protective order, the Court may grant relief as follows:

(1) Restrain the respondent from committing acts of domestic violence, as defined in § 1041 of this title;

(2) Restrain the respondent from contacting or attempting to contact the petitioner;

(3) Grant exclusive possession of the residence or household to the petitioner or other resident, regardless of in whose name the residence is titled or leased. Such relief shall not affect title to any real property;

(4) Order that the petitioner be given temporary possession of specified personal property solely or jointly owned by respondent or petitioner, including but not limited to, motor vehicles, checkbooks, keys and other personal effects;

(5) Grant temporary custody of the children of the parties to the petitioner or to another family member. Either party may request visitation at any time during the proceeding. The Court may provide for visitation by separate interim visitation order pursuant to Title 13, which order shall be binding upon and enforceable against both parties. Such interim visitation order may include third-party supervision of any visitation, if necessary, in accordance with Chapters 7 and 19 of Title 13;

(6) Order the respondent to pay support for the petitioner and/or for the parties' children, in accordance with Chapter 5 of Title 13, including temporary housing costs;

(7) Order the respondent to pay to the petitioner or any other family member monetary compensation for losses suffered as a direct result of domestic violence committed by the respondent, including medical, dental and counseling expenses, loss of earnings or other support, cost of repair or replacement of real or personal property damaged or taken, moving or other travel expenses and litigation costs, including attorney's fees;

(8) Order the respondent to temporarily relinquish to the sheriff, constable or to a police officer the respondent's firearms and to refrain from purchasing or receiving additional firearms for the duration of the order;

(9) Prohibit the respondent from transferring, encumbering, concealing or in any way disposing of specified property owned or leased by parties;

(10) Order the respondent, petitioner and other protected class members, individually and/or as a group, to participate in treatment or counseling programs;

(11) Issue an order directing any law-enforcement agency to forthwith search for and seize firearms of the respondent upon a showing by the petitioner that the respondent has possession of a firearm, and

a. Petitioner can describe, with sufficient particularity, both the type and location of the firearm or firearms; and

b. Respondent has used or threatened to use a firearm against the petitioner, or the petitioner expresses a fear that the respondent may use a firearm against them;

(12) Grant any other reasonable relief necessary or appropriate to prevent or reduce the likelihood of future domestic violence.

(b) Relief granted under this section shall be effective for a fixed period of time not to exceed 1 year, except that relief granted under paragraphs (a)(1) and (a)(2) of this section may be entered for a fixed period of time not to exceed 2 years, unless a longer period of time is ordered pursuant to subsection (c) or (f) of this section.

(c) An order issued under this part may be extended, for up to 6 months, or terms of the order modified, upon motion of either party. Hearings on such motions shall be scheduled within 30 days after proof of service on the respondent is filed. Such motions may be heard on an emergency basis if filed in accordance with § 1043 of this title. Orders may be extended only after the Court finds by a preponderance of the evidence that domestic violence has occurred since the entry of the order, a violation of the order has occurred, if the respondent consents to the extension of the order or for good cause shown.

(d) Only the Court shall modify an order issued under this part and the reconciliation of the parties shall have no effect on the validity of any of the provisions of such an order. The protective order may be modified or rescinded during the term of the order upon motion, after notice to all parties affected and a hearing.

(e) Any subsequent support, custody or visitation order entered by the Court in any proceeding brought pursuant to Title 13 shall supersede any relevant provisions regarding those issues which are included in a protection from abuse order, without the need to modify such protective order.

(f) Notwithstanding any provision of this section to the contrary, upon a finding that aggravating circumstances exist, the Court may grant no contact relief pursuant to paragraphs (a)(1) and (a)(2) of this section for as long as reasonably necessary to prevent further acts of abuse or domestic violence, up to and including the entry of a permanent order of the Court. An order entered pursuant to this subsection may only be modified or amended upon motion of a party for good cause shown. For purposes of this subsection, aggravating circumstances shall mean physical injury or serious physical injury to the petitioner caused by the respondent; the use of a deadly weapon or dangerous instrument against the petitioner by the respondent; a history of repeated violations of prior protective orders by the respondent; prior convictions for crimes against the petitioner by the respondent; the exposure of any member of the petitioner's family or household to physical injury or serious physical injury by the respondent; or any other acts of abuse which the Court believes constitute an immediate and ongoing danger to the petitioner or any member of the petitioner's family or household.

69 Del. Laws, c. 160, § 2; 69 Del. Laws, c. 335, § 1; 71 Del. Laws, c. 137, §§ 2-4; 76 Del. Laws, c. 195, § 1; 77 Del. Laws, c. 352, §§ 1, 2.;



§ 1046. Enforcement; sanctions for violation of order

(a) The Court may direct that pleadings and orders filed or issued under this part be served upon the respondent by the Sheriff or the Sheriff's deputy or by any person authorized by statute or court rule to serve process.

(b) A copy of a protective order granted under this part shall be entered into the Delaware Justice Information System by the Court on or before the next business day. Entry into the Delaware Justice Information System constitutes notice to all law-enforcement agencies of the existence of the order. The order is fully enforceable in any county of the State.

(c) A law-enforcement officer shall arrest, with or without a warrant, any individual whom the officer has probable cause to believe has violated a protective order issued under this part or a valid foreign protection order under Part E of this subchapter and who has notice or knowledge of the protective order. Presentation of a protective order that identifies both the protected person and the respondent and, on its face, is currently in effect constitutes probable cause to believe that a protective order exists. The protective order may be either in tangible form or stored in DELJIS or other electronic medium if it is retrievable in perceivable form. Probable cause for arrest may be established by a good faith reliance on information contained in DELJIS. If a protective order is not presented, the law-enforcement officer may consider other information in determining whether there is probable cause to believe that a protective order exists.

(d) If a law-enforcement officer determines that an otherwise valid protective order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, make a reasonable effort to serve the order upon the respondent, and allow the respondent a reasonable opportunity to comply with the order before enforcing the order.

(e) The individual arrested shall be taken immediately before the Family Court. If the Family Court is not in session, the arrested person shall be taken before the nearest justice of the peace. In determining the amount of any bail, the justice of the peace or judicial officer shall take into consideration whether the defendant has previously violated a protective order.

(f) A law-enforcement officer is immune from civil and criminal liability for an act or omission arising out of the enforcement of a protective order or the detention or arrest of an alleged violator of a protective order if the act or omission was done in a good faith effort to comply with this part or in good faith reliance on information contained in DELJIS.

(g) The provisions of this section apply to the enforcement of foreign protection orders under Part E of this subchapter.

(h) All protective orders issued under this part shall state that violations may result in:

(1) A finding of contempt;

(2) Criminal prosecution; and

(3) Imprisonment or fine or both.

(i) It shall be unlawful for a respondent to knowingly violate a protective order. Violations shall be punishable as a class A misdemeanor. Nothing in this subsection shall preclude the filing of a civil contempt petition by the petitioner for violations of a protective order issued under this part.

69 Del. Laws, c. 160, § 2; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 63, §§ 3, 4; 73 Del. Laws, c. 367, § 2.;



§ 1047. Nonpreclusion of remedies

Nothing in this part shall preclude a petitioner or law-enforcement officer from filing criminal charges when probable cause exists.

69 Del. Laws, c. 160, § 2; 69 Del. Laws, c. 335, § 1.;



§ 1048. Jurisdiction

The Family Court shall have jurisdiction of proceedings under this part.

69 Del. Laws, c. 160, § 2; 69 Del. Laws, c. 335, § 1.;



§ 1049. Title

This part may be cited as the "Uniform Interstate Enforcement of Domestic Violence Protection Orders Act."

73 Del. Laws, c. 367, § 1.;

§ 1049A Definitions.

In this part:

(1) "Court" means the Family Court of the State of Delaware.

(2) "Foreign protection order" means a protection order issued by a tribunal of another state.

(3) "Issuing state" means the state whose tribunal issues a protection order.

(4) "Mutual foreign protection order" means a foreign protection order that includes provisions in favor of both protected individuals seeking enforcement of the order and the respondents.

(5) "Protected individual" means an individual protected by a protection order.

(6) "Protection order" means an injunction or other order issued by a tribunal under the domestic violence or family violence laws of the issuing state to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to another individual. The term includes an injunction or other order issued under the antistalking laws of the issuing state.

(7) "Respondent" means the individual against whom enforcement of a protection order is sought.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band that has jurisdiction to issue protection orders.

(9) "Tribunal" means a court, agency or other entity authorized by law to issue or modify a protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049B Judicial enforcement of order.

(a) A person authorized by the law of this State to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in the Court. The Court shall enforce the terms of the order, including terms that provide relief that the Court would lack power to provide but for this section. The Court shall enforce the order whether the order was obtained by independent action or in another proceeding if it is an order issued in response to a complaint, petition or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the Court shall follow the procedures of this State for the enforcement of protection orders.

(b) The Court may not enforce a foreign protection order issued by the tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(c) The Court shall enforce the provisions of a valid foreign protection order which govern custody and visitation if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(d) A foreign protection order is valid if it:

(1) Identifies the protected individual and the respondent;

(2) Is currently in effect;

(3) Was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) Was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order, or in the case of an order ex parte, the respondent was given notice and had an opportunity to be heard within a reasonable time after the order was issued, consistent with the rights of the respondent to due process.

(e) A foreign protection order valid on its face is prima facie evidence of its validity.

(f) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

(g) The Court may enforce provisions of a mutual foreign protection order which favor a respondent only if:

(1) The respondent filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) The tribunal of the issuing state made specific findings in favor of the respondent.

73 Del. Laws, c. 367, § 1.;

§ 1049C Nonjudicial enforcement of order.

Pursuant to the provisions of § 1046 of this title, a law-enforcement officer of this State, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a court of this State. Registration or filing of an order in this State is not required for the enforcement of a valid foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049D Registration of order.

(a) Any individual may register a foreign protection order in this State. To register a foreign protection order an individual shall present a certified copy of the order to the Court.

(b) Upon receipt of a foreign protection order, the Court shall register the order in accordance with this section. After the order is registered, the Court shall furnish to the individual registering the order a certified copy of the registered order.

(c) The Court shall register an order upon presentation of a copy of a protection order which has been certified by the issuing State. A registered foreign protection order that is inaccurate or is not currently in effect must be corrected or removed from the registry in accordance with the law of this State.

(d) An individual registering a foreign protection order shall file an affidavit by the protected individual stating that to the best of the protected individual's knowledge, the order is currently in effect.

(e) A foreign protection order registered under this part may be entered in any existing state or federal registry of protection orders in accordance with applicable law.

(f) A fee may not be charged for the registration of a foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049E Immunity.

This State or a local governmental agency or a law-enforcement officer, prosecuting attorney, clerk of court or any state or local governmental official acting in an official capacity is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this part.

73 Del. Laws, c. 367, § 1.;

§ 1049F Other remedies.

A protected individual who pursues remedies under this part is not precluded from pursuing other legal or equitable remedies against the respondent.

73 Del. Laws, c. 367, § 1.;



§ 1049A. Definitions

In this part:

(1) "Court" means the Family Court of the State of Delaware.

(2) "Foreign protection order" means a protection order issued by a tribunal of another state.

(3) "Issuing state" means the state whose tribunal issues a protection order.

(4) "Mutual foreign protection order" means a foreign protection order that includes provisions in favor of both protected individuals seeking enforcement of the order and the respondents.

(5) "Protected individual" means an individual protected by a protection order.

(6) "Protection order" means an injunction or other order issued by a tribunal under the domestic violence or family violence laws of the issuing state to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to another individual. The term includes an injunction or other order issued under the antistalking laws of the issuing state.

(7) "Respondent" means the individual against whom enforcement of a protection order is sought.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band that has jurisdiction to issue protection orders.

(9) "Tribunal" means a court, agency or other entity authorized by law to issue or modify a protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049B Judicial enforcement of order.

(a) A person authorized by the law of this State to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in the Court. The Court shall enforce the terms of the order, including terms that provide relief that the Court would lack power to provide but for this section. The Court shall enforce the order whether the order was obtained by independent action or in another proceeding if it is an order issued in response to a complaint, petition or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the Court shall follow the procedures of this State for the enforcement of protection orders.

(b) The Court may not enforce a foreign protection order issued by the tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(c) The Court shall enforce the provisions of a valid foreign protection order which govern custody and visitation if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(d) A foreign protection order is valid if it:

(1) Identifies the protected individual and the respondent;

(2) Is currently in effect;

(3) Was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) Was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order, or in the case of an order ex parte, the respondent was given notice and had an opportunity to be heard within a reasonable time after the order was issued, consistent with the rights of the respondent to due process.

(e) A foreign protection order valid on its face is prima facie evidence of its validity.

(f) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

(g) The Court may enforce provisions of a mutual foreign protection order which favor a respondent only if:

(1) The respondent filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) The tribunal of the issuing state made specific findings in favor of the respondent.

73 Del. Laws, c. 367, § 1.;

§ 1049C Nonjudicial enforcement of order.

Pursuant to the provisions of § 1046 of this title, a law-enforcement officer of this State, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a court of this State. Registration or filing of an order in this State is not required for the enforcement of a valid foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049D Registration of order.

(a) Any individual may register a foreign protection order in this State. To register a foreign protection order an individual shall present a certified copy of the order to the Court.

(b) Upon receipt of a foreign protection order, the Court shall register the order in accordance with this section. After the order is registered, the Court shall furnish to the individual registering the order a certified copy of the registered order.

(c) The Court shall register an order upon presentation of a copy of a protection order which has been certified by the issuing State. A registered foreign protection order that is inaccurate or is not currently in effect must be corrected or removed from the registry in accordance with the law of this State.

(d) An individual registering a foreign protection order shall file an affidavit by the protected individual stating that to the best of the protected individual's knowledge, the order is currently in effect.

(e) A foreign protection order registered under this part may be entered in any existing state or federal registry of protection orders in accordance with applicable law.

(f) A fee may not be charged for the registration of a foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049E Immunity.

This State or a local governmental agency or a law-enforcement officer, prosecuting attorney, clerk of court or any state or local governmental official acting in an official capacity is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this part.

73 Del. Laws, c. 367, § 1.;

§ 1049F Other remedies.

A protected individual who pursues remedies under this part is not precluded from pursuing other legal or equitable remedies against the respondent.

73 Del. Laws, c. 367, § 1.;



§ 1049B. Judicial enforcement of order

(a) A person authorized by the law of this State to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in the Court. The Court shall enforce the terms of the order, including terms that provide relief that the Court would lack power to provide but for this section. The Court shall enforce the order whether the order was obtained by independent action or in another proceeding if it is an order issued in response to a complaint, petition or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the Court shall follow the procedures of this State for the enforcement of protection orders.

(b) The Court may not enforce a foreign protection order issued by the tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(c) The Court shall enforce the provisions of a valid foreign protection order which govern custody and visitation if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(d) A foreign protection order is valid if it:

(1) Identifies the protected individual and the respondent;

(2) Is currently in effect;

(3) Was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) Was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order, or in the case of an order ex parte, the respondent was given notice and had an opportunity to be heard within a reasonable time after the order was issued, consistent with the rights of the respondent to due process.

(e) A foreign protection order valid on its face is prima facie evidence of its validity.

(f) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

(g) The Court may enforce provisions of a mutual foreign protection order which favor a respondent only if:

(1) The respondent filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) The tribunal of the issuing state made specific findings in favor of the respondent.

73 Del. Laws, c. 367, § 1.;

§ 1049C Nonjudicial enforcement of order.

Pursuant to the provisions of § 1046 of this title, a law-enforcement officer of this State, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a court of this State. Registration or filing of an order in this State is not required for the enforcement of a valid foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049D Registration of order.

(a) Any individual may register a foreign protection order in this State. To register a foreign protection order an individual shall present a certified copy of the order to the Court.

(b) Upon receipt of a foreign protection order, the Court shall register the order in accordance with this section. After the order is registered, the Court shall furnish to the individual registering the order a certified copy of the registered order.

(c) The Court shall register an order upon presentation of a copy of a protection order which has been certified by the issuing State. A registered foreign protection order that is inaccurate or is not currently in effect must be corrected or removed from the registry in accordance with the law of this State.

(d) An individual registering a foreign protection order shall file an affidavit by the protected individual stating that to the best of the protected individual's knowledge, the order is currently in effect.

(e) A foreign protection order registered under this part may be entered in any existing state or federal registry of protection orders in accordance with applicable law.

(f) A fee may not be charged for the registration of a foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049E Immunity.

This State or a local governmental agency or a law-enforcement officer, prosecuting attorney, clerk of court or any state or local governmental official acting in an official capacity is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this part.

73 Del. Laws, c. 367, § 1.;

§ 1049F Other remedies.

A protected individual who pursues remedies under this part is not precluded from pursuing other legal or equitable remedies against the respondent.

73 Del. Laws, c. 367, § 1.;



§ 1049C. Nonjudicial enforcement of order

Pursuant to the provisions of § 1046 of this title, a law-enforcement officer of this State, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a court of this State. Registration or filing of an order in this State is not required for the enforcement of a valid foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049D Registration of order.

(a) Any individual may register a foreign protection order in this State. To register a foreign protection order an individual shall present a certified copy of the order to the Court.

(b) Upon receipt of a foreign protection order, the Court shall register the order in accordance with this section. After the order is registered, the Court shall furnish to the individual registering the order a certified copy of the registered order.

(c) The Court shall register an order upon presentation of a copy of a protection order which has been certified by the issuing State. A registered foreign protection order that is inaccurate or is not currently in effect must be corrected or removed from the registry in accordance with the law of this State.

(d) An individual registering a foreign protection order shall file an affidavit by the protected individual stating that to the best of the protected individual's knowledge, the order is currently in effect.

(e) A foreign protection order registered under this part may be entered in any existing state or federal registry of protection orders in accordance with applicable law.

(f) A fee may not be charged for the registration of a foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049E Immunity.

This State or a local governmental agency or a law-enforcement officer, prosecuting attorney, clerk of court or any state or local governmental official acting in an official capacity is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this part.

73 Del. Laws, c. 367, § 1.;

§ 1049F Other remedies.

A protected individual who pursues remedies under this part is not precluded from pursuing other legal or equitable remedies against the respondent.

73 Del. Laws, c. 367, § 1.;



§ 1049D. Registration of order

(a) Any individual may register a foreign protection order in this State. To register a foreign protection order an individual shall present a certified copy of the order to the Court.

(b) Upon receipt of a foreign protection order, the Court shall register the order in accordance with this section. After the order is registered, the Court shall furnish to the individual registering the order a certified copy of the registered order.

(c) The Court shall register an order upon presentation of a copy of a protection order which has been certified by the issuing State. A registered foreign protection order that is inaccurate or is not currently in effect must be corrected or removed from the registry in accordance with the law of this State.

(d) An individual registering a foreign protection order shall file an affidavit by the protected individual stating that to the best of the protected individual's knowledge, the order is currently in effect.

(e) A foreign protection order registered under this part may be entered in any existing state or federal registry of protection orders in accordance with applicable law.

(f) A fee may not be charged for the registration of a foreign protection order.

73 Del. Laws, c. 367, § 1.;

§ 1049E Immunity.

This State or a local governmental agency or a law-enforcement officer, prosecuting attorney, clerk of court or any state or local governmental official acting in an official capacity is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this part.

73 Del. Laws, c. 367, § 1.;

§ 1049F Other remedies.

A protected individual who pursues remedies under this part is not precluded from pursuing other legal or equitable remedies against the respondent.

73 Del. Laws, c. 367, § 1.;



§ 1049E. Immunity

This State or a local governmental agency or a law-enforcement officer, prosecuting attorney, clerk of court or any state or local governmental official acting in an official capacity is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this part.

73 Del. Laws, c. 367, § 1.;

§ 1049F Other remedies.

A protected individual who pursues remedies under this part is not precluded from pursuing other legal or equitable remedies against the respondent.

73 Del. Laws, c. 367, § 1.;



§ 1049F. Other remedies

A protected individual who pursues remedies under this part is not precluded from pursuing other legal or equitable remedies against the respondent.

73 Del. Laws, c. 367, § 1.;



§ 1051. Appeals generally

(a) From any order, ruling, decision or judgment of the Court in any civil proceeding, including any delinquency proceeding, there shall be the right of appeal as provided by law to the Supreme Court.

(b) From any order, ruling, decision or judgment of the Court in any criminal proceeding, there shall be the right of appeal in the first instance as provided by law to the Superior Court in the same county in which the case was adjudicated by the Court, with the further right of appeal as provided by law to the Supreme Court from an affirmance by the Superior Court of the order of the Court which was appealed, or from the entry of a judgment of conviction by the Superior Court upon a trial de novo on appeal to that Court.

(c) An appeal shall be taken within 30 days from the date of the disposition, or within such time as provided by law.

(d) No appeal shall stay the execution of any order of the Court unless such stay shall be specifically ordered by this Court in the first instance or by the appellate court.

10 Del. C. 1953, § 960; 58 Del. Laws, c. 114, § 1; 65 Del. Laws, c. 145, § 1; 66 Del. Laws, c. 162, § 1; 67 Del. Laws, c. 149, § 1; 69 Del. Laws, c. 335, § 1.;



§ 1052. Appeals from custody orders

(a) Any order of the Court relative to the custody of any child shall be subject to review.

(b) The child's parent, guardian, next friend or any interested person or agency, at any time within 30 days after the date of such order, may appeal to the Supreme Court.

(c) In the case of an indigent person, the Court may, in its discretion, waive surety for costs upon affidavit by such person that the person is without funds and means of prosecuting the appeal.

(d) The taxing of costs shall be within the discretion of the Supreme Court.

10 Del. C. 1953, § 961; 58 Del. Laws, c. 114, § 1; 66 Del. Laws, c. 162, § 2; 67 Del. Laws, c. 149, § 2; 68 Del. Laws, c. 53, § 2; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1053. Appeals by the State in Family Court cases

(a) An appeal may be taken by the State from the Family Court to an appellate court in the following instances:

(1) Appeal as of right. —

a. The State shall have an absolute right to appeal to an appellate court a final order of the Family Court where the order constitutes a dismissal of a petition or information or any count thereof or the granting of any motion vacating any verdict or judgment of delinquency or conviction where the order of the Family Court is based upon the invalidity or construction of the statute upon which the petition or information is founded or where the order is based on lack of jurisdiction of the Family Court over the person or subject matter.

b. Notwithstanding any section of this chapter to the contrary, the State shall have an absolute right to appeal to an appellate court from any order of the Family Court which grants an accused any of the following: a new trial or judgment of acquittal after a verdict or an adjudication of delinquency; a modification of a verdict or an adjudication of delinquency; an arrest of judgment; relief in any postconviction proceeding or in any action collaterally attacking a criminal judgment or an adjudication of delinquency; or any order or judgment declaring any act of the General Assembly, or any portion of such act, to be unconstitutional under either the Constitution of the United States or the State of Delaware, inoperative or unenforceable, except that no appeal shall lie where otherwise prohibited by the double jeopardy clause of the Constitution of the United States or of this State.

c. Notwithstanding any section of this chapter to the contrary, the State shall have an absolute right to appeal to an appellate court any ruling of the Family Court on a question of law or procedure adverse to the State in any case in which the accused was convicted or adjudicated delinquent and appeals from the judgment, except that the decision or result of the State's appeal shall not affect the rights of the accused unless the accused, on his or her appeal, is awarded a new trial or a new sentencing hearing. Once the State perfects its cross-appeal, the appellate court shall review and rule upon the questions presented therein regardless of the disposition of the accused's appeal.

d. Notwithstanding any section of this chapter to the contrary, the State shall have an absolute right to appeal any sentence on the grounds that it is unauthorized by, or contrary to, any statute or court rule, in which case the decision or result of the State's appeal shall affect the rights of the accused.

e. Any appeal brought by the State pursuant to paragraph (a)(1)c. or d. of this section shall be personally authorized by either the Attorney General or the Chief Deputy Attorney General.

(2) Appeal in the discretion of the appellate court. — The State may apply to an appellate court to permit an appeal to determine a substantial question of law or procedure, and the appellate court may permit the appeal in its absolute discretion. The appellate court shall have the power to adopt rules governing the allowance of such an appeal; but in no event shall the decision or result of the appeal affect the rights of the appellee and he or she shall not be obligated to defend the appeal, but the appellate court may require the Public Defender of the State to defend the appeal and to argue the cause; provided, however, that if the order appealed from is an order suppressing or excluding substantial and material evidence the appellate court may permit an interlocutory appeal of any pretrial order, and if the order suppressing such evidence is reversed, the appellee may be subjected to a trial.

(b) The State's rights of appeal in a delinquency proceeding provided under subsection (a) of this section shall be to the Supreme Court. The State's rights of appeal in a criminal proceeding provided under subsection (a) of this section shall be to the Superior Court in the first instance, with further rights of appeal to the Supreme Court as are provided under subsection (a) of this section, from an affirmance by the Superior Court of the order of the Family Court which was appealed.

(c) The appeal or application for appeal shall be filed with the appellate court within 30 days from entry of the order appealed from, or, in any case in which the State elects to prosecute a cross appeal, notice of the cross appeal shall be filed within 30 days from the filing of a notice of appeal by the defendant.

(d) "Order" for purposes of this section includes any judgment, order, ruling, decision, memorandum, opinion, or equivalent entry of the Court appealed from which constitutes a fixed determination by such Court.

(e) The provisions of this section shall be liberally construed so as to afford the State the broadest possible right to appeal in a criminal case, but only to the extent permitted by the Constitution of the United States and the State of Delaware.

10 Del. C. 1953, § 962; 58 Del. Laws, c. 114, § 1; 66 Del. Laws, c. 162, § 3; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 481, §§ 4-6.;



§ 1061. Examination; treatment; payment

(a) The Court may order any person within its jurisdiction examined by a licensed practitioner in the appropriate field, and if the examiner shall certify that treatment would be in the interest of the examined person and the public, order such treatment.

(b) The Court may, after a reasonable opportunity to be heard, order the examined person, or the person legally liable for the person's support, to repay the Court for its outlay on the person's behalf, such sum, in such manner, within the person's ability, as the Court determines.

10 Del. C. 1953, § 970; 58 Del. Laws, c. 114, § 1; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1062. Assignment of prosecutors and public defenders

Sufficient prosecutors and public defenders shall be assigned to the Court in each county as are required in the judgment of the Attorney General, the public defender and the Court.

10 Del. C. 1953, § 971; 58 Del. Laws, c. 114, § 1; 69 Del. Laws, c. 335, § 1.;



§ 1063. Proceedings; privacy, informality

(a) All proceedings before the Court and all records of such proceedings may be private except to the extent that the Court may consider publication in the public interest except as provided below in subsection (b) of this section; provided, however, that proceedings in a crime classified as a felony shall be open to the public. Proceedings may, within the Court's discretion, be informal, but shall be consistent with decorum and the law.

(b) All records concerning any child shall be made available to the Superior Court and the Department of Services for Children, Youth and Their Families, and whenever a child is arrested, convicted or acquitted for a crime classified by Title 11 as a felony, or a class A misdemeanor for juveniles ages 13 through 17, the Clerk of the Family Court, or any state or local police authority, shall release the name and address of the child and the name of the child's parents upon request by a responsible representative of public information media.

10 Del. C. 1953, § 972; 58 Del. Laws, c. 114, § 1; 59 Del. Laws, c. 77, § 1; 64 Del. Laws, c. 108, § 20; 69 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 23, § 1.;



§ 1064. Merger; effect on Judges; employees; cases; records; prior offenses

(a) Effective September 7, 1971, the Family Court of the State in and for New Castle County and the Family Court for Kent and Sussex Counties are merged into 1 Family Court and shall not thereafter function as separate Courts.

(b) All employees of the Family Courts at the time of the merger are employees of the merged court, without diminution of rank, position, authority, or compensation by reason of enactment of this chapter.

(c) Any case within the jurisdiction of the Family Court previously adjudicated in any court active at the time of the merger was transferred to and continued in the merged court, and the records therein are the records of the merged court, which shall carry out such orders as were previously made in the case.

(d) No offense committed and no penalty or judgment incurred under the provisions of any law existing prior to the merger shall be affected by this chapter.

10 Del. C. 1953, § 973; 58 Del. Laws, c. 114, § 1; 69 Del. Laws, c. 335, § 1.;



§ 1065. Obtaining personal jurisdiction

(a) Jurisdiction shall be acquired over a party in any civil action by transmitting to the party a copy of the summons and the petition or complaint (the papers) by any of the following methods:

(1) By personal service; or

(2) By leaving a copy at the party's dwelling house or usual place of abode with some person of suitable age and discretion residing there; or

(3) By any form of mail; or

(4) In the manner prescribed by court rule; or

(5) In the manner directed by the Court, including publication, if other methods of service have failed or are deemed to have been inadequate.

(b) If a party to whom papers have been transmitted by ordinary mail shall fail to appear in the action and there shall be no reliable proof that such party has received notice thereof, then the Court shall order that further effort be made to provide notice to that party which may include notice by certified or registered mail, or by any other method for providing notice specified in subsection (a) of this section above.

(c) Jurisdiction shall be acquired over a minor by any of the above methods directed to the minor and to the minor's parent, custodian or guardian.

(d) If, for any particular action, another statute or rule adopted pursuant to statute prescribes a method or methods for acquiring jurisdiction over a party, then jurisdiction shall be acquired thereby.

(e) It is not necessary to transmit papers or otherwise provide notice to a party who has entered an appearance in the action.

63 Del. Laws, c. 113, § 1; 69 Del. Laws, c. 335, § 1.;



§ 1066. Subpoenas and warrants in criminal cases and juvenile delinquency proceedings; enforcement

The Court, in the exercise of its criminal jurisdiction or in any delinquency proceeding against a child, may issue subpoenas and other warrants into any county in the State for summoning or bringing any person to give evidence in any matter triable before it and may enforce obedience by fine or imprisonment. Such subpoenas and warrants shall be in such form as may be prescribed by the rules of the Court.

73 Del. Laws, c. 130, § 3.;






Subchapter IV Voluntary and Mandatory Human Immunodeficiency Virus Testing of Certain Sex Offenders

§ 1075. Definitions

For purposes of this subchapter, the following words, terms and phrases shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

"Human immunodeficiency virus test" means a test or tests of an individual for presence of human immunodeficiency virus, or for antibodies or antigens that result from human immunodeficiency virus infection, or for any other substance specifically indicating human immunodeficiency virus infection, and includes preliminary screening.

69 Del. Laws, c. 231, § 2.;



§ 1076. HIV testing made available

A person charged with an offense pursuant to Chapter 5 of Title 11, which has sexual intercourse or deviate sexual intercourse as an element, or has sexual contact as an element when the circumstances of the case demonstrate a possibility of transmission of human immunodeficiency virus, shall upon initial court appearance on the charge, be informed by the judge of the availability of human immunodeficiency virus testing under the provisions of Chapter 12 of Title 16. The judge shall also notify the victim of the offense, or parent or guardian of the victim, that the defendant has been so notified.

69 Del. Laws, c. 231, § 2.;



§ 1077. Order to submit to human immunodeficiency virus testing; test results; notification to Department of Services to Children, Youth and their Families; counseling; costs; notice of appeal not to stay order for HIV testing

(a) When a defendant has been arrested and charged with an offense in § 1076 of this title, other provisions of law to the contrary notwithstanding, the court, at arraignment, regardless of any prior human immunodeficiency virus test on the defendant, shall order, at the request of the victim, the defendant to undergo human immunodeficiency virus testing, under the direction of the Division of Public Health.

(b) The result of any human immunodeficiency virus test conducted pursuant to this subchapter shall not be a public record for purposes of Chapter 100 of Title 29.

(c) The result of any human immunodeficiency virus testing conducted pursuant to this subchapter shall only be made available by the Division of Public Health to the victim, or the parent or guardian of the victim who is a minor or is mentally retarded or mentally incapacitated, the defendant, the court issuing the order for testing and any other person or agency pursuant to Chapters 12 and 12A of Title 16.

(d) In addition, the Division of Public Health shall provide to the Department of Services to Children, Youth and Their Families the result of any human immunodeficiency virus test conducted pursuant to this subchapter which indicates that the defendant is infected with the human immunodeficiency virus. The Department of Services to Children, Youth and Their Families shall use this information solely for the purpose of providing medical treatment to the defendant while incarcerated in any institution under the Department's jurisdiction.

(e) If the human immunodeficiency virus test indicates the presence of human immunodeficiency virus infection, the Division of Public Health shall provide counseling to the victim and the defendant regarding human immunodeficiency virus disease, and referral for appropriate health care and support services.

(f) The costs of testing under this subchapter shall be paid by the defendant tested, unless the court has determined that the defendant is an indigent person.

(g) Filing of a notice of appeal shall not stay an order that the defendant submit to a human immunodeficiency virus test.

69 Del. Laws, c. 231, § 2.;









CHAPTER 13. THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE

Subchapter I Organization and Operation

§ 1301. Court of Common Pleas

There is a court of record known as "The Court of Common Pleas for the State of Delaware" sometimes referred to in this chapter as "the Court."

10 Del. C. 1953, § 1301; 59 Del. Laws, c. 133, § 1.;



§ 1302. Judges; qualifications; residence; Chief Judge

(a) The Court shall consist of 9 Judges.

(b) The Judges must be citizens of the State and must have been actively engaged in the general practice of law in the State for at least 5 years.

(c) Five Judges shall be residents of New Castle County, 2 Judges shall be residents of Kent County, and 2 Judges shall be residents of Sussex County.

(d) The Judge appointed by the Governor as Chief Judge shall be the administrative head of the Court during the term of his or her appointment.

10 Del. C. 1953, § 1302; 59 Del. Laws, c. 133, § 1; 60 Del. Laws, c. 559, §§ 1, 2; 71 Del. Laws, c. 91, § 1; 71 Del. Laws, c. 176, § 4; 72 Del. Laws, c. 240, §§ 1, 2.;



§ 1303. Appointment of Judges; term; vacancies; political representation; salary

(a) The Governor, by and with the consent of a majority of all the members elected to the Senate, shall appoint the Judges of the Court. Appointments, including vacancies, shall be for a term of 12 years and until their successors qualify. The Governor shall appoint 1 judge of the Court as Chief Judge of the Court to hold office during the term of his or her appointment. Nothing in this section shall affect the ability of the Chief Judge of the Court of Common Pleas to serve in that capacity for the duration of the Chief Judge's current term of office.

(b) Each Judge shall receive a salary in accordance with the annual appropriations act.

(c) No Judge shall practice law during his or her term of office.

(d) At any time when the total number of Judges of the Court shall be an even number, not more than 1/2 of the Judges shall be of the same political party; and at any time when the total number of Judges shall be an odd number, then not more than a majority of 1 Judge shall be of the same political party.

10 Del. C. 1953, § 1303; 59 Del. Laws, c. 133, § 1; 59 Del. Laws, c. 472, § 5; 62 Del. Laws, c. 12, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 91, § 2; 71 Del. Laws, c. 176, §§ 7, 8.;



§ 1304. Quorum

One Judge shall constitute a quorum and may open and adjourn any session of the Court.

10 Del. C. 1953, § 1304; 59 Del. Laws, c. 133, § 1.;



§ 1305. Places of holding Court

Court shall be held:

(1) In New Castle County, at Wilmington;

(2) In Kent County, at Dover; and

(3) In Sussex County, at Georgetown.

10 Del. C. 1953, § 1305; 59 Del. Laws, c. 133, § 1.;



§ 1306. Terms of Court

The designation and the duration of the terms of the Court and the nature of the proceedings to be conducted at each such term, shall be determined by the rules adopted for the Court.

10 Del. C. 1953, § 1306; 59 Del. Laws, c. 133, § 1.;



§ 1307. Seals; rules of Court

The Judges of the Court, or a majority of them, shall, for and on behalf of the Court, adopt a seal, make and publish general rules regulating the practice and procedure therein and the keeping of its records, including a schedule of costs and fees and providing for such deposits as are deemed necessary.

10 Del. C. 1953, § 1307; 59 Del. Laws, c. 133, § 1.;



§ 1308. Disposition of money

(a) The fees, fines and costs received by the Court shall be paid to the State Treasurer, except as otherwise provided by subsection (b) of this section.

(b) All sheriff's costs and fees collected by the Court, including those specified in §§ 8702 and 2112 of this title, shall, at the conclusion of each case, be paid to the county treasurer or Department of Finance for the county of which the sheriff who has rendered the service is an officer, for distribution to the sheriff upon presentation of an itemized and verified account, in accordance with the procedures set forth in § 2112 of this title.

10 Del. C. 1953, § 1308; 59 Del. Laws, c. 133, § 1; 61 Del. Laws, c. 268, § 1.;






Subchapter II Officers and Employees

§ 1309. Appointment of Clerks and other officers; terms

Transferred to § 1311 of this title.



§ 1310. Law clerks

Law clerks hold major, nontenured advisory positions for the Judges of the Court. The Court of Common Pleas may appoint and remove at pleasure such judicial law clerks as shall be necessary for the proper operation of the Court.

78 Del. Laws, c. 51, § 5.;



§ 1311. Appointment of Clerks and other officers; terms

(a) The Chief Judge of the Court shall appoint a competent person to act as Chief Clerk of the entire Court who shall be responsible to the Chief Judge for the administration of all nonjudicial activity in the Court. In addition, the Chief Judge shall appoint a competent person from each county as Deputy Clerk for the Court in that county and such other officers and employees deemed necessary to perform the business of the Court.

(b) The Clerks, other officers and employees shall hold office at the pleasure of the Court.

10 Del. C. 1953, § 1309; 59 Del. Laws, c. 133, § 1; 60 Del. Laws, c. 629, § 1; 69 Del. Laws, c. 426, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1312. Deputy Clerk; powers and duties

The Court may appoint a suitable person in each county to be Deputy Clerk, who shall hold such office at the pleasure of the Court and who, during tenure in said office, shall have, exercise and perform the powers and duties of the Clerk when so instructed by the Court and shall perform such other duties as shall be assigned by the Court.

10 Del. C. 1953, § 1312; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1313. Powers and duties of Clerks

(a) The Clerk for the county in which the Clerk is appointed shall have care of the records and proceedings for said county, and shall receive all fees, fines, restitution and costs and pay the same over as provided in this chapter.

(b) The Clerk may administer all necessary oaths; the Clerk shall enter the judgments, issue commitments and executions to enforce the same and make and keep the records of the Court in all cases therein under the direction of the Judges. The Clerk shall issue all process under the Clerk's hand and the seal of the Court, signing such process by the title of office and shall tax costs.

(c) The Clerk shall have such other duties as may be prescribed by rule of court, or by administrative direction.

10 Del. C. 1953, § 1311; 59 Del. Laws, c. 133, § 1; 63 Del. Laws, c. 141, § 5; 69 Del. Laws, c. 426, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1314. Bonds of Clerks and Deputy Clerks

Each Clerk and Deputy Clerk of the Court shall, before entering upon the duties of the office, give bond to the State in the sum of $5,000 with approved surety to faithfully perform and execute all the duties of the office during continuance therein. The bond shall be approved by the Chief Judge. Should any Clerk or Deputy Clerk so appointed fail to give bond as required within 30 days from the date of appointment, the Court shall make a new appointment.

10 Del. C. 1953, § 1310; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1314A Bailiffs, criers and pages; compensation; duties.

(a) The Court of Common Pleas may appoint and remove at pleasure such number of bailiffs, criers, and pages as shall be necessary for the proper operation of the Court. They shall receive such compensation as shall from time to time be approved in the budget of the Court. They shall perform such duties and have such powers in connection with attendance upon the Court as the Court may from time to time prescribe and shall receive no other fees or compensation.

(b) From its staff of bailiffs, criers, and pages, the Court may appoint by court order peace officers, who shall have, during the stated terms of such appointment, unless sooner rescinded by the court order, such powers normally incident to peace officers, including, but not limited to, the power to make arrests in a criminal case, provided that the exercise of such powers shall be limited to any building or real property maintained or used as a courthouse or in support of judicial functions. The order appointing such peace officers shall be recorded in the office of the recorder of deeds in and for the county where they are employed in the same manner as gubernatorial commissions.

75 Del. Laws, c. 188, § 1; 78 Del. Laws, c. 79, § 3.;



§ 1314A. Bailiffs, criers and pages; compensation; duties

(a) The Court of Common Pleas may appoint and remove at pleasure such number of bailiffs, criers, and pages as shall be necessary for the proper operation of the Court. They shall receive such compensation as shall from time to time be approved in the budget of the Court. They shall perform such duties and have such powers in connection with attendance upon the Court as the Court may from time to time prescribe and shall receive no other fees or compensation.

(b) From its staff of bailiffs, criers, and pages, the Court may appoint by court order peace officers, who shall have, during the stated terms of such appointment, unless sooner rescinded by the court order, such powers normally incident to peace officers, including, but not limited to, the power to make arrests in a criminal case, provided that the exercise of such powers shall be limited to any building or real property maintained or used as a courthouse or in support of judicial functions. The order appointing such peace officers shall be recorded in the office of the recorder of deeds in and for the county where they are employed in the same manner as gubernatorial commissions.

75 Del. Laws, c. 188, § 1; 78 Del. Laws, c. 79, § 3.;



§ 1315. Commissioners of the Court of Common Pleas; appointment; terms of office; removal

(a) The Governor may appoint, with the consent of a majority of all members elected to the Senate, suitable persons to act as Commissioners of the Court of Common Pleas, all of whom shall hold office for a term of 4 years. Vacancies in office shall be filled for a term of 4 years by the Governor, with the consent of a majority of all members elected to the Senate. Upon second and subsequent appointments and confirmations, a Commissioner of the Court of Common Pleas shall hold office for a term of 6 years. Appointees shall be residents of the State, shall be duly admitted to practice law before the Supreme Court of this State, and shall not engage in the practice of law nor any business, occupation or employment inconsistent with the expeditious, proper, and impartial performance of their duties as judicial officers. The number of Commissioners from 1 major political party shall not exceed the number of Commissioners from another major political party by more than 1.

(b) Individuals appointed as Commissioners under this section shall take the oath or affirmation prescribed by article XIV, § 1 of the Delaware Constitution before they enter upon the duties of their offices.

(c) The salaries of Commissioners shall be part of the annual budget of the Court of Common Pleas. The salary of a Commissioner shall not be reduced during the term being served below the salary fixed at the beginning of that term.

69 Del. Laws, c. 426, § 2; 74 Del. Laws, c. 165, § 3.;



§ 1316. Jurisdiction and powers of Commissioners of the Court of Common Pleas

(a) Each Commissioner serving under this chapter shall have:

(1) All powers and duties conferred or imposed upon Commissioners by law or by the Rules of Criminal and Civil Procedure for the Court of Common Pleas.

(2) The power to administer oaths and affirmations, issue orders pursuant to Chapter 21, Title 11 of the Delaware Code concerning release or detention of persons pending trial, and take acknowledgements, affidavits, and depositions.

(3) The power to accept pleas of not guilty to any offense within the jurisdiction of the Court of Common Pleas and to appoint counsel to represent indigent defendants.

(4) The power to accept a plea of guilty to a misdemeanor or violation, including any violation of probation, or violation of Title 21, or any other violation defined in the Delaware Code, and, with the consent of the parties, to enter a sentence thereon.

(b) Commissioners may be designated to perform the following with the approval of the Chief Judge or the Chief Judge's designee:

(1)a. A judge may designate a Commissioner to hear and determine any pretrial matter pending before the Court, except the following motions: for judgment on the pleadings, for summary judgment, to dismiss or quash an indictment or information made by the defendant, to suppress evidence in a criminal case, to dismiss for failure to state a claim upon which relief can be granted and to involuntarily dismiss an action. A judge of the Court may reconsider any pretrial matter under this paragraph (b)(1)a. where it has been shown that the Commissioner's order is based upon findings of fact that are clearly erroneous, or is contrary to law, or an abuse of discretion.

b. A judge may also designate a Commissioner to conduct hearings, including evidentiary hearings, and to submit to a judge of the Court proposed findings of fact and recommendations for the disposition, by a judge of the Court, of any motion excepted in paragraph (b)(1)a. of this section or of applications for postconviction relief made by individuals convicted of criminal offenses.

c. The Commissioner shall file proposed findings and recommendations under paragraph (b)(1)b. of this section with the Court and shall mail copies forthwith to all parties.

d. Within 10 days after being served with a copy of proposed findings and recommendations under paragraph (b)(1)b. of this section any party may serve and file written objections to such proposed findings and recommendations as provided by rules of Court. A judge of the Court shall make a de novo determination of those portions of the report or specified proposed findings or recommendations to which objection is made. A judge of the Court may accept, reject or modify, in whole or in part, the findings or recommendations made by the Commissioner. The judge may also receive further evidence or recommit the matter to the Commissioner with instructions.

(2) A judge may also designate a Commissioner to serve as a special master or master pro hac vice pursuant to the applicable provisions of the Court of Common Pleas Civil Rules of Procedure.

(3) A Commissioner may be assigned such additional duties by the Chief Judge, including assignments to other courts upon designation by the Chief Justice, as are not inconsistent with the Constitution and laws of the State. A Commissioner designated to sit in another court may exercise the powers and duties of a Commissioner appointed to said court.

69 Del. Laws, c. 426, § 2; 70 Del. Laws, c. 186, § 1.;

§ 1316A Assignment of retired Commissioners to active duty.

(a) Any retired Commissioner may be designated by the Chief Judge, with the approval of the Chief Justice of the Supreme Court, to serve temporarily in the Court of Common Pleas provided, however, that the retired Commissioner:

(1) Was serving in good standing as a Commissioner at the time of retirement;

(2) Assents to such designation; and

(3) Is not involved or employed in any position which would create a conflict of interest with the position of Commissioner, including, but not limited to: the private practice of law; the holding of any state office; or employment by the State in any capacity.

(b) Any retired Commissioner accepting an active duty designation shall be compensated on a per diem basis on the formula representing 1/260 of the annual salary for a Commissioner. In no event shall the per diem pay for a retired Commissioner exceed the maximum per diem pay for retired judges as provided in § 5610(b) of Title 29, nor shall the total annual compensation of the retired Commissioner equal or exceed the current annual salary for a Commissioner. Each retired Commissioner serving shall also be reimbursed for travel necessarily incurred for the performance of such active duty as approved by the Chief Judge.

(c) Expenditures for work performed under this section shall be made from funds appropriated for this purpose, or from other court funds approved to be expended for this purpose.

78 Del. Laws, c. 315, § 2.;



§ 1316A. Assignment of retired Commissioners to active duty

(a) Any retired Commissioner may be designated by the Chief Judge, with the approval of the Chief Justice of the Supreme Court, to serve temporarily in the Court of Common Pleas provided, however, that the retired Commissioner:

(1) Was serving in good standing as a Commissioner at the time of retirement;

(2) Assents to such designation; and

(3) Is not involved or employed in any position which would create a conflict of interest with the position of Commissioner, including, but not limited to: the private practice of law; the holding of any state office; or employment by the State in any capacity.

(b) Any retired Commissioner accepting an active duty designation shall be compensated on a per diem basis on the formula representing 1/260 of the annual salary for a Commissioner. In no event shall the per diem pay for a retired Commissioner exceed the maximum per diem pay for retired judges as provided in § 5610(b) of Title 29, nor shall the total annual compensation of the retired Commissioner equal or exceed the current annual salary for a Commissioner. Each retired Commissioner serving shall also be reimbursed for travel necessarily incurred for the performance of such active duty as approved by the Chief Judge.

(c) Expenditures for work performed under this section shall be made from funds appropriated for this purpose, or from other court funds approved to be expended for this purpose.

78 Del. Laws, c. 315, § 2.;






Subchapter III Jurisdiction and General Powers

§ 1317. City Solicitor; powers and duties

(a) The City Solicitor of Wilmington or a duly authorized designee shall be ex officio the prosecuting officer in the Court of Common Pleas and the Justice of the Peace Court for all offenses committed within the City of Wilmington against any of the laws, ordinances, regulations or charter of the City. The Courts may by rule establish a regularly scheduled time and place to hear and try such matters. The Attorney General of the State may, however, prosecute in person or by his or her deputy.

(b) The City Solicitor shall appoint an Assistant City Solicitor who shall hold office at the pleasure of the City Solicitor and perform the duties required of him or her by the City Solicitor. The City Solicitor may discharge the assistant at any time, and his or her acts in this regard shall not be questioned.

(c) In addition to his or her other powers, the City Solicitor may compel the attendance of witnesses and the production of books and papers at the City Solicitor's office at any time, and may administer oaths and affirmations to witnesses at any time or in any place, for the purpose of securing information relative to the enforcement of the laws, ordinances, regulations or charter of the City. Subpoenas and attachments for the attendance of such witnesses and the production of such books and papers shall be signed by the City Solicitor and shall be served by any police officer. Any false answer or statement given in such a case shall be deemed perjury and punishable accordingly. The costs in such cases shall be paid by the Clerk of the Court of Common Pleas and the Justice of the Peace Court in the same manner as the costs of other proceedings in the Court are paid.

71 Del. Laws, c. 176, § 9; 70 Del. Laws, c. 186, § 1.;



§ 1318. -1320. Judgments and executions; appeal in civil actions; civil trial without jury or referees; civil actions; demand for jury trials; waivers; removal to Superior Court

Transferred to §§ 1325 to 1328 of this title.



§ 1321. Scope of jurisdiction and process

The jurisdiction of the Court shall extend throughout the State. Process may be issued out of each county and into each county.

10 Del. C. 1953, § 1313; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1.;



§ 1322. Civil jurisdiction; amount in controversy

(a) The Court shall have jurisdiction over all civil actions at law where the matter or thing in controversy, exclusive of interest, does not exceed $50,000.

(b) The Court shall have unlimited jurisdiction over counterclaims, cross-claims and third-party claims as defined and provided by rule of Court, and any judgment rendered on any such counterclaim, cross-claim or third-party claim which exceeds the sum of $50,000 shall be valid in all respects.

10 Del. C. 1953, § 1314; 59 Del. Laws, c. 133, § 1; 60 Del. Laws, c. 197, § 1; 63 Del. Laws, c. 230, § 1; 69 Del. Laws, c. 422, § 1; 69 Del. Laws, c. 426, § 1.;



§ 1323. Causes transferred from Superior Court

The Court shall have jurisdiction to receive, hear, try and dispose of all such arguments, cases, matters and business as, by a certificate of a Judge of the Superior Court, may be assigned to it, pursuant to the rules of the Court made for that purpose, provided they come within the jurisdiction of the Court.

10 Del. C. 1953, § 1315; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1.;



§ 1324. General powers of Court

The Court shall have all the powers of a court of record possessed by the Superior Court of the State in the endorsement of its writs, rules, processes, the attendance of witnesses, the requiring of security for costs from nonresident plaintiffs, the production of documents, books and records and the production of all other necessary evidence.

10 Del. C. 1953, § 1316; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1.;



§ 1325. Judgments and executions

(a) All civil judgments rendered by the Court shall be entered in a judgment docket, which shall be properly indexed. The judgment shall not constitute a lien upon real estate, but a transcript thereof may be filed in the office of the Prothonotary of the Superior Court in any or all of the 3 counties of the State upon request therefor to the Clerk by the judgment creditor in the judgment, without necessity of a motion or order, and the Prothonotary shall enter in the judgment docket the names of the parties, the amount of the judgment, the name of the court in which the judgment was recovered, the time from which interest runs, and the amount of the costs, with the true date of such filing and entry. The judgment, so transferred, shall, from that date, become and be a lien on all the real estate of the debtor in the county in the same manner and as fully as judgments rendered in the Superior Court as liens, and may be executed and enforced in the same manner as judgments of the Superior Court. If any judgment is lawfully assigned to a joint debtor or surety, the assignee shall have the benefit of this section. The Prothonotary, in his or her discretion, may allow transfer of judgments as provided in this subsection to be accomplished by electronic means.

(b) Writs of execution for the seizure and sale of personal property based upon judgments obtained in the Court, shall be issued in the manner provided by law for writs issuing out of the Prothonotary's office in and for the respective counties for the seizure and sale of personal property. The Court may, by rule of the Court made for that purpose, change the method of procedure.

(c) Once a judgment has been transferred as provided in subsection (a) of this section, the Court shall retain jurisdiction for purposes of all post-judgment proceedings with the exception of execution upon the judgment and/or the sale of real estate.

10 Del. C. 1953, § 1317; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 408, §§ 1-3.;



§ 1326. Appeal in civil actions

(a) From any final order, ruling, decision or judgment of the court in a civil action there shall be the right of appeal to the Superior Court of the State in the county in which said order, ruling, decision or judgment was rendered.

(b) The appeal shall be taken within 30 days of the final order, ruling, decision or judgment.

(c) The appeal shall be reviewed on the record and shall not be tried de novo.

(d) The Superior Court shall establish appeal procedures and supersedeas bond requirements by rule.

10 Del. C. 1953, § 1318; 59 Del. Laws, c. 133, § 1; 68 Del. Laws, c. 53, § 3; 69 Del. Laws, c. 426, § 1.;



§ 1327. Civil trial without jury or referees

All civil cases shall be tried by the Court without a jury or referees.

10 Del. C. 1953, § 1319; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1.;



§ 1328. Civil actions; demand for jury trials; waivers; removal to Superior Court

(a) Every person who commences a civil action in this Court shall, by virtue of such commencement, be deemed to have waived any right to trial by jury of the issues to which such person's original pleading is directed.

(b) Except as otherwise provided in this chapter any party other than the party commencing the action may demand a trial by jury of an issue triable of right by a jury by serving upon the other parties a demand therefor in writing and depositing with the Clerk of the Court the amount necessary for the commencement of an action in Superior Court. Such demand shall be served and filed and the necessary amount deposited with the Clerk, not later than 5 days after the service of the last pleading directed to such issue. The demand for jury trial may be endorsed upon a pleading of the party, provided it is typed or written on the first page of the pleading immediately following the caption of the case.

(c) The failure of a party to serve and file a demand for trial by jury or to deposit the necessary amount in accordance with the requirements of this section constitutes a waiver of trial by jury.

(d) Upon demand for trial by jury as provided in this section, the Clerk of the Court shall forthwith transmit all records in the matter and the amount necessary for commencement of an action in Superior Court to the prothonotary of the county in which the action has been commenced. Following such removal, proceedings shall continue as though the action has been commenced in Superior Court.

10 Del. C. 1953, § 1320; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1329. Record

A verbatim record shall be kept of all evidence taken in the Court.

10 Del. C. 1953, § 1321; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1.;



§ 1330. Proceedings pending at time of effective date of this chapter; books, records and papers

(a) All suits, proceedings and matters pending, at the time this chapter becomes effective, in the Courts of Common Pleas for New Castle, Kent and Sussex Counties, as heretofore constituted, shall be proceeded within the Court hereby established and all the books, records and papers of the Courts as heretofore constituted, shall be the books, records and papers of the Court hereby established.

(b) All information, proceedings and matters of a criminal nature pending in the former Courts of Common Pleas for New Castle, Kent and Sussex Counties, respectively, at the time this chapter becomes effective, and all books, records and papers of such former Courts shall be transferred to the Court hereby established, and such information, proceedings and matters pending shall be proceeded with to final judgment and determination in the Court hereby established.

10 Del. C. 1953, § 1322; 59 Del. Laws, c. 133, § 1; 69 Del. Laws, c. 426, § 1.;









CHAPTER 17. MUNICIPAL COURT FOR THE CITY OF WILMINGTON

Subchapter I Organization and Operation

§ 1701. -1707. Municipal Court for the City of Wilmington; judges; appointments; terms; qualifications; salary; terms and adjournment of Court; seal; place for holding Court; power of judge to take acknowledgments; Court expenses

Repealed by 71 Del. Laws, c. 176, § 10, effective May 1, 1998.;






Subchapter II Officers and Employees

§ 1721. -1727. Appointment of clerk; bond of Clerk; appointment of Deputy Clerk; discretionary powers of Clerk and Deputy Clerk; duties of Clerk and Deputy Clerk; City Solicitor; powers and duties; Chief of Police; duties; failure to perform duties

Repealed by 71 Del. Laws, c. 176, § 10, effective May 1, 1998.;









CHAPTER 18. EMERGENCY INTERIM JUDICIAL SUCCESSION

§ 1801. Short title

This chapter shall be known and may be cited as the "Emergency Interim Judicial Succession Act."

10 Del. C. 1953, § 1801; 53 Del. Laws, c. 149.;



§ 1802. Statement of policy

Because of the possibility of an attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such attack, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the government of the State; to provide for the effective operation of governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable.

10 Del. C. 1953, § 1802; 53 Del. Laws, c. 149.;



§ 1803. Definitions

Unless otherwise clearly required by the context, as used in this chapter:

(1) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes.

(2) "Emergency interim successor" means a person designated pursuant to this chapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed and qualified as may be provided by the Constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(3) "Unavailable" means either that vacancy in office exists, or that the lawful incumbent of the office is absent or unable to exercise the powers and discharge the duties of the office.

10 Del. C. 1953, § 1803; 53 Del. Laws, c. 149.;



§ 1804. Special emergency judges

In the event that any judge of any court of record is unavailable to exercise the powers and discharge the duties of his or her office, and in the event no other judge authorized to act in the event of absence, disability or vacancy or no special judge appointed in accordance with the provisions of the Constitution or statutes is available to exercise the powers and discharge the duties of such office, the duties of the office shall be discharged and the powers exercised by the special emergency judges provided for by this section.

The Governor shall designate for each member of the Supreme Court and the Superior Court special emergency judges in the number of not less than 3 nor more than 7 for each member of the said courts, and shall specify the order of their succession.

Such special emergency judges shall, in the order specified, exercise the powers and discharge the duties of such office in case of the unavailability of the regular judge or judges or persons immediately preceding them in the designation. The designation authority shall review and revise, as necessary, designations made pursuant to this chapter to insure their current status.

Said special emergency judges shall discharge the duties and exercise the powers of such office until such time as a vacancy which may exist shall be filled in accordance with the Constitution and statutes or until the regular judge or one preceding the designee in the order of succession becomes available to exercise the powers and discharge the duties of office.

No person shall be designated or serve as a special emergency judge unless he or she may under the Constitution and laws of this State hold the office of the judge to whose powers and duties he or she is designated to succeed.

10 Del. C. 1953, § 1804; 53 Del. Laws, c. 149; 70 Del. Laws, c. 186, § 1.;



§ 1805. Formalities of taking office

At the time of their designation, special emergency judges shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he or she succeeds, shall be required to comply with any other provision of law relative to taking office.

10 Del. C. 1953, § 1805; 53 Del. Laws, c. 149; 70 Del Laws, c. 186, § 1.;



§ 1806. Period in which authority may be exercised

Officials authorized to act as special emergency judges are empowered to exercise the powers and discharge the duties of an office as authorized in this chapter only after an attack upon the United States, as defined in § 1803 of this title, has occurred. The General Assembly by concurrent resolution, may at any time terminate the authority of said special emergency judges to exercise the powers and discharge the duties of office as provided in this chapter.

10 Del. C. 1953, § 1806; 53 Del. Laws, c. 149.;



§ 1807. Removal of designees

Until such time as the persons designated as special emergency judges are authorized to exercise the powers and discharge the duties of an office in accordance with this chapter including § 1806 of this title, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

10 Del. C. 1953, § 1807; 53 Del. Laws, c. 149.;






CHAPTER 19. GENERAL PROVISIONS APPLICABLE TO COURTS AND JUDGES

Subchapter I Courts and Judges

§ 1901. State of the judiciary message

The Chief Justice of the Supreme Court shall, from time to time, give to the General Assembly information of affairs concerning the state of the judiciary, and recommend to its consideration such measures as the Chief Justice shall deem expedient.

60 Del. Laws, c. 182, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1902. Removal of actions from courts lacking jurisdiction

No civil action, suit or other proceeding brought in any court of this State shall be dismissed solely on the ground that such court is without jurisdiction of the subject matter, either in the original proceeding or on appeal. Such proceeding may be transferred to an appropriate court for hearing and determination, provided that the party otherwise adversely affected, within 60 days after the order denying the jurisdiction of the first court has become final, files in that court a written election of transfer, discharges all costs accrued in the first court, and makes the usual deposit for costs in the second court. All or part of the papers filed, or copies thereof, and a transcript of the entries, in the court where the proceeding was originally instituted shall be delivered in accordance with the rules or special orders of such court, by the prothonotary, clerk, or register of that court to the prothonotary, clerk or register of the court to which the proceeding is transferred. The latter court shall thereupon entertain such applications in the proceeding as conform to law and to the rules and practice of such court, and may by rule or special order provide for amendments in pleadings and for all other matters concerning the course of procedure for hearing and determining the cause as justice may require. For the purpose of laches or of any statute of limitations, the time of bringing the proceeding shall be deemed to be the time when it was brought in the first court. This section shall be liberally construed to permit and facilitate transfers of proceedings between the courts of this State in the interests of justice.

Code 1935, § 4235A; 46 Del. Laws, c. 255; 10 Del. C. 1953, § 1901; 60 Del. Laws, c. 182, § 1.;

§ 1902A Removal of criminal actions from courts lacking criminal jurisdiction.

(a) "Court of competent jurisdiction" shall mean the state court where criminal jurisdiction lies under either Title 4, Title 11 or any other Delaware statute vesting criminal jurisdiction.

(b) "State court" shall mean the Justice of the Peace Courts, Family Court, or Court of Common Pleas.

(c) No criminal action, complaint, or other proceeding brought in any court of this State shall be dismissed solely on the ground that such court is without criminal jurisdiction. Upon certification by the Criminal Clerk of Court to the sitting judge of the court in which the complaint, action, or other proceeding is pending averring that the court is without criminal jurisdiction, the judge may administratively issue an Order of Transfer and transfer the criminal proceeding to the court of competent criminal jurisdiction.

(d) Likewise, at any time during the proceedings pending of a criminal action, complaint or other proceeding and the prosecution or defense counsel presents an oral or written motion to the judge indicating that the court where the proceedings are pending lacks criminal jurisdiction, the judge shall issue an Order of Transfer to the state court which has criminal jurisdiction. The case shall then be forthwith be transferred by the criminal clerk to the court of competent criminal jurisdiction.

(e) In both subsections (c) and (d) of this section, the bond and all pretrial conditions by a state court imposed upon the defendant shall remain in full force and effect and shall not be discharged pending transfer.

(f) The transfer of a pending criminal action, complaint, other proceeding under this statute shall be made only when the court lacks criminal jurisdiction.

75 Del. Laws, c. 371, § 1.;



§ 1902A. Removal of criminal actions from courts lacking criminal jurisdiction

(a) "Court of competent jurisdiction" shall mean the state court where criminal jurisdiction lies under either Title 4, Title 11 or any other Delaware statute vesting criminal jurisdiction.

(b) "State court" shall mean the Justice of the Peace Courts, Family Court, or Court of Common Pleas.

(c) No criminal action, complaint, or other proceeding brought in any court of this State shall be dismissed solely on the ground that such court is without criminal jurisdiction. Upon certification by the Criminal Clerk of Court to the sitting judge of the court in which the complaint, action, or other proceeding is pending averring that the court is without criminal jurisdiction, the judge may administratively issue an Order of Transfer and transfer the criminal proceeding to the court of competent criminal jurisdiction.

(d) Likewise, at any time during the proceedings pending of a criminal action, complaint or other proceeding and the prosecution or defense counsel presents an oral or written motion to the judge indicating that the court where the proceedings are pending lacks criminal jurisdiction, the judge shall issue an Order of Transfer to the state court which has criminal jurisdiction. The case shall then be forthwith be transferred by the criminal clerk to the court of competent criminal jurisdiction.

(e) In both subsections (c) and (d) of this section, the bond and all pretrial conditions by a state court imposed upon the defendant shall remain in full force and effect and shall not be discharged pending transfer.

(f) The transfer of a pending criminal action, complaint, other proceeding under this statute shall be made only when the court lacks criminal jurisdiction.

75 Del. Laws, c. 371, § 1.;



§ 1903. Change of location for sickness or other cause

The Justices of the Supreme Court, the Chancellor and Vice-Chancellors and the Judges of the Superior Court, and the judge or judges of any other court, as the case may be, may, on account of the prevalence of contagious diseases or epidemics, or for other sufficient cause, appoint a different place for holding a term of their respective courts, and may make all necessary rules and orders to effect any such temporary change, and for the return of process, and the continuance of proceedings.

Such temporary change may be made, in the case of the Supreme Court, to any place within this State, and, in the case of any other court referred to in this section, to any place in the county in which the court is held.

Code 1852, §§ 1907-1909; 16 Del. Laws, c. 133, § 5; Code 1915, § 3683; Code 1935, § 4235; 10 Del. C. 1953, § 1902; 60 Del. Laws, c. 182, § 1.;



§ 1904. Removal of records and papers in case of necessity

In case of invasion of this State, or other necessity, any 2 of the judges of the State may remove the public records and papers to a place of safety, to be returned as soon as the safety thereof will admit. The officer having custody of such records shall accompany them; and may do the business of the office at the place to which they are removed.

As used in this section, "judges" includes the Justices of the Supreme Court, the Chancellor and Vice-Chancellors, and the President Judge and the Judges of the Superior Court.

Code 1852, §§ 1907-1909; 16 Del. Laws, c. 133, § 5; Code 1915, § 3683; Code 1935, § 4235; 10 Del. C. 1953, § 1903; 60 Del. Laws, c. 182, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 36.;



§ 1905. Adjournments of terms of court

Any court of this State may, from time to time, adjourn over any of the terms of such court for the purpose of hearing or trying causes, or doing other business necessary for expediting and ending actions or proceedings.

Code 1852, § 1913; Code 1915, § 3687; Code 1935, § 4239; 10 Del. C. 1953, § 1904; 60 Del. Laws, c. 182, § 1.;



§ 1906. Admission of attorneys

There may be a competent number of persons, of an honest disposition and learned in the law, admitted by the Supreme Court of the State to practice as attorneys in the State. Attorneys, so admitted, shall behave themselves justly and faithfully in their practice; and if they misbehave themselves therein, they shall be subject to such disciplinary measures as the Supreme Court, in its discretion, may determine. Such attorneys may commence actions, prosecute and defend suits, draw writs, process and pleadings, and practice generally in all the courts of this State without further authority.

Code 1852, § 1922; Code 1915, § 3734; Code 1935, § 4284; 10 Del. C. 1953, § 1905; 60 Del. Laws, c. 182, § 1.;



§ 1907. Oath of attorneys-at-law

Every attorney-at-law, upon admission to the Bar of this State, shall take and subscribe the following oath or affirmation:

"I do solemnly swear (or affirm) that I will support the Constitution of the United States and the Constitution of the State of Delaware; that I will behave myself in the office of an attorney within the Court according to the best of my learning and ability and with all good fidelity, as well to the Court as to the client; that I will use no falsehood, nor delay any person's cause through lucre and malice."

Code 1852, § 438; Code 1915, § 378; Code 1935, § 347; 10 Del. C. 1953, § 1906; 60 Del. Laws, c. 182, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1908. Temporary assignment of Judges to statutory courts

(a) In case of need, the Chief Justice of the Supreme Court, or in case of the Chief Justice's absence from the State or incapacity, the Senior Justice of the Supreme Court, present in the State and capable of acting, may designate one or more of the state judges, including the Justices of the Supreme Court and the Judges of the Superior Chancery and Common Pleas Court, to sit in any court of this State not created by the Constitution.

(b) The state judge designated pursuant to subsection (a) of this section shall serve as a judge of the court designated and shall hear and determine such causes in such court and for such period of time as shall be designated.

10 Del. C. 1953, § 1907; 56 Del. Laws, c. 271; 60 Del. Laws, c. 182, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 37.;



§ 1909. Appointment of judges

All judges of this State or any of its subdivisions shall be appointed by the Governor, by and with the consent of a majority of all members elected to the Senate, for such terms as shall be fixed by the Delaware Constitution or by state law.

74 Del. Laws, c. 263, § 1.;






Subchapter II Law Libraries

§ 1941. Control and supervision of law libraries

The law library in each county maintained for the use of the judges of the courts shall be under the control and supervision respectively of the judges of the Court of Chancery and of the Superior Court residing in the county, who are empowered from time to time to purchase such law books as shall be necessary for the maintenance of the library. The judges residing in New Castle County are authorized to employ a librarian for the law library of New Castle County at such compensation as shall from time to time be fixed by the judges. The judges residing in Sussex County, if and when they shall determine that a librarian is required in the Sussex County library, are likewise authorized to employ one at such compensation as they may fix from time to time. The judges residing in Kent County, if and when they shall determine that a librarian is required in the Kent County library, are likewise authorized to employ one at such compensation as they may fix from time to time.

The payment of bills for the purchase and rebinding of law books, and other necessary expenses, including compensation of the librarian, shall, to the extent that other sources of income, if any, are insufficient, be made by the State Treasurer out of funds regularly appropriated for the operation of said law libraries.

26 Del. Laws, c. 266, §§ 1-4; 27 Del. Laws, c. 283; Code 1915, § 3802; 28 Del. Laws, c. 235; Code 1935, § 4314; 10 Del. C. 1953, § 1942; 50 Del. Laws, c. 72, § 2; 51 Del. Laws, c. 133, § 1.;



§ 1942. Law library in Kent County as official law library for State

The law library in Kent County is designated as the official law library of the State. Any law books, statutes, legal periodicals, or other legal material suitable for a state law library received by the State on an exchange basis or on any other basis and not specifically acquired by or for some other subdivision of the State shall be deposited in the law library in Kent County.

10 Del. C. 1953, § 1943; 51 Del. Laws, c. 133, § 2.;






Subchapter III Judicial Reports

§ 1961. Preparation of judicial reports

The Committee on Publications of Opinions, appointed by the Chief Justice of the Delaware Supreme Court in accordance with a rule of that Court, shall report such opinions of the Supreme Court, the Chancery Court and the Superior Court, as in its judgment are deemed proper to be reported; and the Committee shall have such reported opinions, together with any court rules and proceedings as it may select, printed and published in bound volumes in such manner and under such terms as it shall determine. The Committee shall deposit such number of copies as are deemed needed for public use with the Secretary of State, to be distributed in accordance with law.

Code 1852, § 50; 19 Del. Laws, c. 843; 21 Del. Laws, c. 13; Code 1915, § 3702; 32 Del. Laws, c. 205, § 1; Code 1935, § 4255; 10 Del. C. 1953, § 1961; 55 Del. Laws, c. 384, § 6; 56 Del. Laws, c. 421, § 1.;



§ 1962. Distribution of judicial reports

(a) The Secretary of State, upon the receipt of published legal reports, shall retain 1 copy in the Secretary of State's office; shall send 1 copy to each judge of each state, county or municipal court, and to each justice of the peace; and shall distribute copies to such agencies and public officials of this State as show a need for them.

The Secretary of State shall also transmit 1 copy to each of the following: The Library of Congress, University of Delaware Library, Delaware State University Library, the Delaware Historical Society, the Wilmington Institute Free Library, Legislative Council and to each public law library within this State, 2 copies each.

(b) The copies delivered to the judges and justices of the peace and state offices shall belong to their respective offices and shall be delivered to their successors in office.

10 Del. C. 1953, § 1962; 55 Del. Laws, c. 384, § 7; 56 Del. Laws, c. 421; 59 Del. Laws, c. 253, § 2; 69 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1963. Payment for publication of judicial reports

Upon receipt by the Director of the Office of Management and Budget of the certificate of the Secretary of State that copies of a new volume of reports published by the Committee have been deposited in the office of the Secretary of State as required by law, the Director of the Office of Management and Budget shall draw a warrant upon the State Treasurer to pay for printing and other expenses incurred in connection with the publication of such new volume, in the amounts and in favor of the payees certified by the Chief Justice. The provisions of Chapter 69 of Title 29 shall not apply to the preparation and publication of the law reports authorized by this subchapter.

10 Del. C. 1953, § 1963; 56 Del. Laws, c. 421, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(5).;






Subchapter IV Judicial Records and Indices; Kent County

§ 1966. Revision of indices

Whenever the index or indices of any record of the office of the Register of Wills of Kent County, or of any record of the office of the Recorder of such County, or of any record of the Court of Chancery in and for such County, needs renewing, revising, altering or recopying, or any of such records not being sufficiently indexed are in need of a new or better system of ascertaining its contents, or needs renewing for purposes of preservation, the Superior Court in and for such County may order that a renewed, revised, altered, recopied or sufficient index or indices be made for any of the records of the Register of Wills or Recorder; the Court of Chancery in and for such County may order that a renewed, revised, altered, recopied or sufficient index or indices be made for any of the records of the Court of Chancery.

10 Del. C. 1953, § 1966; 52 Del. Laws, c. 305; 66 Del. Laws, c. 185, § 4.;



§ 1967. Omission of satisfied liens from new indices

Whenever a new index or indices are made under this subchapter for the records of judgments, mechanics' liens, foreign or domestic attachments, mortgages or recognizances, the new index or indices shall omit all such as have been fully and legally satisfied. No other change shall be made in the manner or system of keeping any index except by order of the court so doing.

10 Del. C. 1953, § 1967; 52 Del. Laws, c. 305.;



§ 1968. Officer in charge; preparation

Whenever an order is made under this subchapter for the making of any index or indices, the officer in charge of the records for which such index or indices are to be made shall make or cause the same to be made, pursuant to the provisions of this subchapter and such order. The officer may procure all books necessary for such purpose, the cost of which shall be paid by the Levy Court of Kent County.

10 Del. C. 1953, § 1968; 52 Del. Laws, c. 305; 70 Del. Laws, c. 186, § 1.;



§ 1969. Appointment of commissioners to examine new indices

Whenever it is directed that any index or indices shall be made as provided in this subchapter, the Judges of the Superior Court of the State in and for Kent County shall appoint 2 commissioners. The commissioners shall examine such index or indices, and, if they approve of the execution and exactness thereof, they shall certify the same to be a true and correct index or indices. After such certification, the index or indices shall become and be the index or indices of Kent County in lieu of those theretofore in use.

10 Del. C. 1953, § 1969; 52 Del. Laws, c. 305.;



§ 1970. Compensation of indexer and commissioners

After the commissioners appointed under § 1969 of this title have certified the indices, the Levy Court of Kent County shall pay to the officer by whom the indices have been made, and to the commissioners, a just and reasonable compensation for their services, to be fixed by the Levy Court upon the application of such officer and commissioners. With each application, there shall be presented to the Levy Court, a sworn itemized account of the time spent and disbursements made, if any, by the officer or commissioners, as the case may be, in and about the preparation or examination of the records or indices so made or examined by them.

10 Del. C. 1953, § 1970; 52 Del. Laws, c. 305.;



§ 1971. Examination of judgment satisfactions by commissioners

Repealed by 66 Del. Laws, c. 185, § 5, effective Oct. 1, 1987.;



§ 1972. Examination of mortgage satisfactions by commissioner

Repealed by 77 Del. Laws, c. 36, effective May 27, 2009.;






Subchapter V Judicial Records and Indices; New Castle County

§ 1973. Revision of indices

Whenever the index or indices of any record of the office of the Register of Wills of New Castle County, or of any record of the office of the Recorder of such County, or of any record of the Court of Chancery in and for such County, needs renewing, revising, altering or recopying, or any of such records not being sufficiently indexed are in need of a new or better system of ascertaining its contents, or needs renewing for purposes of preservation, the Superior Court in and for such County may order that a renewed, revised, altered, recopied or sufficient index or indices be made for any of the records of the Register of Wills or Recorder; the Court of Chancery in and for such County may order that a renewed, revised, altered, recopied or sufficient index or indices be made for any of the records of the Court of Chancery.

23 Del. Laws, c. 78, § 1; Code 1915, §§ 3695, 3699; 34 Del. Laws, c. 210; Code 1935, §§ 4247, 4252; 10 Del. C. 1953, § 1921; 66 Del. Laws, c. 185, § 6.;



§ 1974. Omission of satisfied liens from new indices

Whenever a new index or indices are made under this subchapter for the records of judgments, mechanics' liens, foreign or domestic attachments, mortgages or recognizances, the new index or indices shall omit all such as have been fully and legally satisfied. No other change shall be made in the manner or system of keeping any index except by order of the court so ordering.

23 Del. Laws, c. 78, § 2; Code 1915, § 3696; Code 1935, § 4248; 10 Del. C. 1953, § 1922.;



§ 1975. Officer in charge; preparation

Whenever an order is made under this subchapter for the making of any index or indices, the officer in charge of the records for which such index or indices are to be made shall make or cause the same to be made, pursuant to the provisions of this subchapter and such order. He or she may procure all books necessary for such purpose, the cost of which shall be paid by the County Council of New Castle County.

23 Del. Laws, c. 78, § 3; Code 1915, § 3697; Code 1935, § 4249; 10 Del. C. 1953, § 1923; 55 Del. Laws, c. 85, § 32I; 70 Del. Laws, c. 186, § 1.;



§ 1976. -1979. Appointment of commissioners to examine new indices; compensation of indexer and commissioners

Repealed by 70 Del. Laws, c. 526, § 1, effective July 1, 1996.;






Subchapter VI Judicial Records and Indices; Sussex County

§ 1980. Revision of indices

Whenever the index of the office of the Register of Wills, or the office of the Recorder, or the Court of Chancery for Sussex County needs renewing, revising, altering or recopying, or any of such records are not sufficiently indexed or are in need of a new or better system of ascertaining their contents, or needs renewing for preservation purposes, the Superior Court of Sussex County may order that a renewed, revised, altered, recopied or sufficient index be made of any such records.

10 Del. C. 1953, § 1980; 57 Del. Laws, c. 471; 66 Del. Laws, c. 185, § 8.;



§ 1981. Omission of satisfied liens from new indices

Whenever a new index is made under this subchapter for the records of judgments, mechanics' liens, foreign or domestic attachments, mortgages or recognizances, the new index shall omit all such as have been fully and legally satisfied. No other change shall be made in the manner or system of keeping any index except by order of the court so doing.

10 Del. C. 1953, § 1981; 57 Del. Laws, c. 471.;



§ 1982. Appointment of commissioners; preparation and examination of new indices

Whenever an order is made under this subchapter for the alteration, revision or making of any index, a Judge of the Superior Court and the Court of Chancery of the County shall appoint 2 commissioners who shall make or cause to be made the index of such records, pursuant to the provisions of this subchapter. The commissioners may procure all books necessary for such purpose, the cost of which shall be paid by the County Council. The commissioners shall examine such index so made and shall certify the same to be true and correct. After such certification, the index shall become and be the index of Sussex County in lieu of those theretofore in use.

10 Del. C. 1953, § 1982; 57 Del. Laws, c. 471.;



§ 1983. Compensation of commissioners

After the commissioners appointed under § 1982 of this title have certified the indices, the County Council of Sussex County shall pay to the commissioners a just and reasonable compensation for their services, to be fixed by the County Council upon the application of such commissioners. With each application there shall be presented to the County Council a sworn itemized account of the time spent, expenses incurred and disbursements made, if any, by the commissioners in and about the preparation or examination of the records or indices so made or examined by them.

10 Del. C. 1953, § 1983; 57 Del. Laws, c. 471.;






Subchapter VI-A Judicial Records and Indices; Superior Court and Prothonotary

§ 1984. Revision of indices

Where the index or indices of any record of the Superior Court or the office of the prothonotary needs renewing, revising, altering or recopying, or any of such records are not sufficiently indexed or are in need of a new or better system of ascertaining their contents or need renewing for preservation purposes, the Superior Court may order that a renewed, revised, altered, recopied or sufficient index be made of any such records.

66 Del. Laws, c. 185, § 9.;



§ 1985. Omission of satisfied liens from new indices

Whenever a new index is made under this subchapter for the records of judgments, mechanics' liens, foreign or domestic attachments or other records of the Superior Court or prothonotary, the new index shall omit all such as have been fully and legally satisfied. No other change shall be made in the manner or system of keeping any index except by order of the Superior Court.

66 Del. Laws, c. 185, § 9.;



§ 1986. Officer in charge; preparation

Whenever an order is made under this subchapter for the making of any index or indices, the prothonotary in the county in which such records are kept shall make the index or indices or cause the same to be made pursuant to this subchapter and such order. The prothonotary may procure all books necessary for such purpose, the cost of which shall be paid by the prothonotary.

66 Del. Laws, c. 185, § 9; 70 Del. Laws, c. 186, § 1.;



§ 1987. -1989. Appointment of commissioners to examine new indices; compensation of commissioners; examination of judgment satisfactions by commissioners

Repealed by 67 Del. Laws, c. 65, § 1, effective July 6, 1989.;






Subchapter VII Court Commissioners

§ 1990. Definitions

As used in this subchapter, unless a different meaning is clearly indicated by the context:

(1) "Commissioner" means a judicial officer of a particular court authorized to perform the judicial powers and duties of the court in issuing warrants in criminal cases and the fixing and approving of bail.

(2) "Court" or "courts" means such court or courts as established by the General Assembly in accordance with article IV, § 1 (Judiciary) of the Constitution of this State.

(3) "Governing body" means the town council, city council, commissioners or other legislative body charged with governing the municipality, or Levy Court Commissioners, or other legislative body charged with governing the county.

10 Del. C. 1953, § 1976; 56 Del. Laws, c. 375; 66 Del. Laws, c. 185, § 10.;



§ 1991. Appointment of commissioner or commissioners; term, vacancies and qualifications

(a) The Governor shall appoint a commissioner or commissioners, only when so requested by the governing body, for a term of 4 years with the consent of a majority of all of the members elected to the Senate. Upon second and subsequent appointments and confirmations, a commissioner shall hold office for a term of 6 years.

(b) Vacancies in office shall be filled for the unexpired term by the Governor with the consent of a majority of all of the members elected to the Senate.

(c) A commissioner must be a resident of the municipality or the county over which the court to which the commissioner is to be appointed has jurisdiction.

10 Del. C. 1953, § 1977; 56 Del. Laws, c. 375; 66 Del. Laws, c. 185, § 10; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 165, § 4.;



§ 1992. Courts for which commissioners shall be appointed

Provisions of this subchapter shall apply to all courts as established by the General Assembly in accordance with article IV, § 1 (Judiciary) of the Constitution of this State.

10 Del. C. 1953, § 1978; 56 Del. Laws, c. 375; 66 Del. Laws, c. 185, § 10.;



§ 1993. Powers of commissioners

The commissioner or commissioners of the courts covered by the provisions of this subchapter shall have the power to issue warrants, or, upon the request of the prosecuting officer of a particular court or upon the request of the police, issue a summons for the arrest of persons for offenses alleged to have been committed against this State, or for any violation of an ordinance or legislative act of a municipality or county. In connection with the complaint made as to the commission of a criminal offense, the commissioner or commissioners are authorized to administer the oath of the person making the criminal complaint. All warrants shall bear the teste date of the chief judge or senior judge of the particular court involved in the issuance of the warrant.

A commissioner is further authorized to fix and approve bail, except for offenses in which the penalty may be death, in accordance with the laws of this State granting, fixing and approving bail bonds and recognizances.

10 Del. C. 1953, § 1976; 56 Del. Laws, c. 375; 66 Del. Laws, c. 185, § 10.;



§ 1994. Court rules governing commissioners

The Chief Justice of the State shall approve and promulgate rules governing the activities of the court commissioners which shall be prepared and submitted by the chief judge or senior judge of the court to be affected by said rules.

10 Del. C. 1953, § 1977; 56 Del. Laws, c. 375; 66 Del. Laws, c. 185, § 10; 70 Del. Laws, c. 186, § 1.;



§ 1995. Salaries

The governing body of the municipality or county in which the court has jurisdiction within the provisions of this subchapter, shall determine the amount of, and authorize the payment of, the annual salaries of the court commissioner or commissioners, as other salaries are paid by the governing body of a particular municipality or county.

10 Del. c. 1953, § 1978; 56 Del. Laws, c. 375; 66 Del. Laws, c. 185, § 10.;









CHAPTER 20. COUNCIL ON THE ADMINISTRATION OF JUSTICE

§ 2001. Short title

This chapter shall be known and may be cited as the "Judicial Emergency Act."

77 Del. Laws, c. 30, § 1.;



§ 2002. Statement of policy

The State or areas thereof could suffer future catastrophic damage through the occurrence of emergencies and disasters resulting from terrorism, enemy attack, or other hostile action, or from disease, fire, flood, earthquake, accident, or other natural or manmade causes resulting in the destruction of or severe damage to courthouses and the ability to staff the courts. To provide for the operation of the courts during such an emergency, it is necessary to enact comprehensive emergency provisions for the Judicial Branch.

77 Del. Laws, c. 30, § 1.;



§ 2003. Definitions

As used in this chapter:

(1) "Affected court facility" means any court facility for which the Chief Justice has made a determination that emergency sessions shall be conducted outside the county in which it normally operates.

(2) "Chief Justice" means the Chief Justice of the Delaware Supreme Court or, in the absence of the Chief Justice, the justice who is designated in accordance with article IV, § 13 of the Delaware Constitution or, if applicable, by § 1804 of this title to function as Chief Justice.

(3) "Emergency sessions" means any court proceeding conducted by an affected court as authorized by this chapter and by order of the Chief Justice of the Delaware Supreme Court.

(4) "Host county" means the county in which the Chief Justice has ordered the affected court facility to conduct emergency sessions.

(5) "Unavailable" means either that vacancy in office exists, or that the lawful incumbent of the office is absent or unable to exercise the powers and discharge the duties of the office.

77 Del. Laws, c. 30, § 1.;



§ 2004. Authority of Chief Justice to declare a judicial emergency; contents of order; duration of order

(a) The Chief Justice shall, in consultation with those other members of the Supreme Court who are available, have the authority, by order, to declare a judicial emergency when the Chief Justice determines that there are emergency circumstances affecting 1 or more court facilities or the ability to staff 1 or more court facilities. This determination shall be based upon emergency circumstances, including but not limited to, terrorist events, enemy attack, sabotage, or other hostile action or from disease, fire, flood, earthquake, accident, or other natural or manmade causes resulting in the destruction of or severe damage to courthouses, the ability to access courthouses, or the ability to staff courts.

(b) The order declaring a judicial emergency shall specify:

(1) The court or courts and facilities affected by the order;

(2) The nature of the emergency necessitating the order;

(3) The time period or duration of the judicial emergency; and

(4) Any other information relevant to the suspension or restoration of court operations, such as relocation of the court to another county or extensions of deadlines.

(c) An order declaring the existence of a judicial emergency shall be limited to an initial duration of not more than 30 days; provided, however, that the order may be modified or extended for additional periods of 30 days each. Any modification or extension of the initial order shall require information regarding the same matters set forth in subsection (b) of this section for the issuance of the initial order.

77 Del. Laws, c. 30, § 1.;



§ 2005. Emergency sessions of court

(a) When the Chief Justice makes the determination that a court shall conduct proceedings outside its county, the Chief Justice may order emergency sessions of court in another county. In making this determination, the Chief Justice shall make a reasonable effort to consult with the chief judge and the court administrator of the affected court, the other members of the Supreme Court, the Attorney General, and the Public Defender.

(b) Nothing in this chapter shall preempt the authority of each court to make a temporary move within the county, or in the case of the Supreme Court, within the State, as provided for in § 1903 of this title.

77 Del. Laws, c. 30, § 1.;



§ 2006. Venue for affected court facilities

(a) If an affected court facility is ordered to conduct sessions in a different county, the host county shall be a proper venue for civil and criminal actions to the same extent as if the affected court were operating in its original county.

(b) Upon motion by the Attorney General or a designee of the Attorney General, showing that the interests of justice are served by approval of the motion, the affected court may summon jurors from the host jurisdiction.

77 Del. Laws, c. 30, § 1.;



§ 2007. Extension of deadlines

(a) The Chief Justice, in an order declaring a judicial emergency, or in an order modifying or extending a judicial emergency order, is authorized to suspend, toll, extend, or otherwise grant relief from deadlines or other time schedules or filing requirements otherwise imposed by applicable statutes, rules, regulations, or court orders for the duration of the emergency order, including, but not limited, to such deadlines as civil and criminal statutes of limitations, deadlines for appeals, and the expiration of temporary restraining orders or no contact orders that would otherwise expire.

(b) Except as specified in subsection (c) of this section, deadlines may be extended up to the duration of the emergency order but shall be for the shortest period of time necessary under the circumstances of the emergency.

(c) The time periods for bringing an arrested person before a magistrate pursuant to § 1909 of Title 11 and for bringing a prisoner before a judge pursuant to § 6907 of this title shall not be extended to more than 7 days. The time for taking a juvenile charged with a delinquent act before a court shall not be extended to more than 2 days.

77 Del. Laws, c. 30, § 1.;



§ 2008. Use of audiovisual devices

During a judicial emergency, the Chief Justice is authorized to permit, by order, the use of audiovisual devices for all civil and criminal proceedings except trial by jury, whether or not such use is currently permitted by statute or court rule. Such proceedings may be conducted in the same or another county from that in which the defendant is physically located. In the order permitting the use of audiovisual devices, the Chief Justice shall state the court locations in which such usage shall be permitted, the specific proceedings for which audiovisual devices shall be permitted, the duration for which their use shall be permitted, and, when such usage is not otherwise authorized by statute or court rule, shall provide a justification for the compelling state interest in using such devices.

77 Del. Laws, c. 30, § 1.;



§ 2009. Other emergency powers

The Chief Justice shall have the authority to take such other actions as the Chief Justice reasonably believes are necessary to provide for the continued operation of the courts during a judicial emergency.

77 Del. Laws, c. 30, § 1.;



§ 2010. Preemption of conflicting provisions

The provisions of this chapter shall preempt and supersede but not repeal any conflicting provisions of this Code or any other provision of law.

77 Del. Laws, c. 30, § 1.;






CHAPTER 21. SHERIFF

§ 2101. Compensation

The Sheriffs of New Castle, Kent and Sussex Counties shall only receive compensation for the performance of their official duties in the form of an annual salary as fixed by their representative county governments. The New Castle County government, the Kent County Levy Court, and the Sussex County Council shall set the annual salaries for each representative sheriff. The sheriffs shall henceforth not be allowed to keep or retain as additional compensation any fees, costs, allowances and other perquisites paid to or collected by them for any service rendered by them as county officers or rendered by them in the name of their office.

23 Del. Laws, c. 60, § 7; Code 1915, § 1438; 40 Del. Laws, c. 139, § 1; Code 1935, § 1597; 44 Del. Laws, c. 98, § 1; 45 Del. Laws, c. 138, § 1; 46 Del. Laws, c. 298, § 1; 10 Del. C. 1953, § 2101; 49 Del. Laws, c. 282, § 1; 49 Del. Laws, c. 308; 50 Del. Laws, c. 480, § 1; 52 Del. Laws, c. 174, § 3; 53 Del. Laws, c. 222, § 5; 54 Del. Laws, c. 23, § 8; 54 Del. Laws, c. 215, § 9; 57 Del. Laws, c. 692, § 7; 61 Del. Laws, c. 506, § 6; 62 Del. Laws, c. 272, § 1; 63 Del. Laws, c. 96, § 1; 65 Del. Laws, c. 163, § 1; 65 Del. Laws, c. 216, § 3; 67 Del. Laws, c. 255, § 8; 68 Del. Laws, c. 234, § 3; 69 Del. Laws, c. 184, § 1.;



§ 2102. Deputies and clerks

The sheriffs in the respective counties may select and employ deputies listed below:

Kent and Sussex Counties: such chief deputy, deputies and clerks as are authorized by the Levy Court or County Council of the county, at compensation fixed by such Levy Court or County Council. In Kent County, minimum qualifications may be established by the county government for each position, and said minimum qualifications and compensation and any subsequent adjustments thereto shall have the concurrence of the Sheriff.

23 Del. Laws, c. 60, § 8; 24 Del. Laws, c. 83, § 1; 24 Del. Laws, c. 86, § 2; 27 Del. Laws, c. 73; Code 1915, § 1439; 29 Del. Laws, c. 91; 32 Del. Laws, c. 67; 34 Del. Laws, c. 98, § 1; 34 Del. Laws, c. 99, § 1; 40 Del. Laws, c. 139, § 2; Code 1935, §§ 1191, 1598; 43 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 100, §§ 1, 2; 44 Del. Laws, c. 101, § 1; 45 Del. Laws, c. 109, §§ 1, 2; 45 Del. Laws, c. 140, § 1; 46 Del. Laws, c. 298, §§ 1, 2; 47 Del. Laws, c. 192; 48 Del. Laws, c. 111, § 1; 10 Del. C. 1953, § 2102; 55 Del. Laws, c. 85, § 32J; 74 Del. Laws, c. 45, § 5.;



§ 2103. Sheriffs and regular deputies

Sheriffs and deputy sheriffs shall not have any arrest authority. However, sheriffs and deputy sheriffs may take into custody and transport a person when specifically so ordered by a judge or commissioner of Superior Court.

23 Del. Laws, c. 60, § 13; Code 1915, § 1443; Code 1935, § 1602; 10 Del. C. 1953, § 2103; 55 Del. Laws, c. 85, § 32K; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 266, § 16.;



§ 2104. Attendance on courts; duties of Sheriff of Kent County as to Supreme Court

(a) The sheriff of each county, in person or by a deputy, shall attend the several courts of law and equity during every term thereof in the sheriff's county. The neglect of this duty shall be deemed a contempt of court.

(b) The Sheriff of Kent County shall attend the Supreme Court during its sessions and shall be the officer for executing the process and orders of that Court.

Code 1852, §§ 579, 580; 21 Del. Laws, c. 117, § 2; Code 1915, §§ 1331, 1332, 3709; Code 1935, §§ 1509, 1510, 4262; 47 Del. Laws, c. 190; 48 Del. Laws, c. 258, § 1; 10 Del. C. 1953, § 2104; 70 Del. Laws, c. 186, § 1.;



§ 2105. Summoning jurors and witnesses

The sheriffs of the respective counties are required, as often as there may be occasion, to summon all inquests or jurors, which sheriffs ought to summon, and witnesses necessary for executing justice. For every neglect or default under this section, every sheriff shall be fined $50. The sheriff shall further be liable in damages to any party injured by such neglect or default. The sheriff shall collect no fees, costs or mileage fees from the office of the Attorney General for the service of subpoenas.

Code 1935, § 1512; 10 Del. C. 1953, § 2105; 64 Del. Laws, c. 90, § 65A; 64 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 2106. Sale of property under execution process; records

(a) The sheriffs of the respective counties shall procure proper books and enter therein the disposition of all moneys arising from the sale of property under execution process, when the same is applicable otherwise than to executions in their hands.

(b) The books shall be furnished by the Levy Court or County Council, and shall be kept in the prothonotary's office of each county, as other records are kept, to be taken from there only by the sheriffs when it is necessary to make entries therein. The compensation of sheriffs, for every such entry, shall not be less than 50 cents, unless the entries shall exceed 5 in number, when it shall be 10 cents for every such entry, and such charge shall be included in the costs charged by the sheriff.

(c) When an execution is settled in whole or in part to the sheriff, the sheriff shall return such settlement, as required by § 4755 of this title. Upon the sale of real estate under execution process, the sheriff shall, upon return to such process, show to what liens the money arising from such sale has been applied and how much has been applied to each lien, as provided by § 4756 of this title.

Code 1915, § 1330; Code 1935, § 1508; 10 Del. C. 1953, § 2106; 70 Del. Laws, c. 186, § 1.;



§ 2107. Endorsement on documents of sheriffs' fees

The sheriff shall endorse and return upon every writ, process or copy of an order of court, directed to or executed by the sheriff, the fees prescribed by law for all services under the same, specifying particularly every item. The sheriff shall not charge thereon a fee for any service not expressly provided for by law, nor a greater fee than is so provided. The sheriff shall not endorse or return a fee for any service not performed at the time the return is in fact made. If any sheriff fails to endorse such fees, or to specify the items, or in such endorsement and return any fee for any service not performed at the time the return is made, he or she shall be deemed derelict in the performance of his or her duties; but shall, nevertheless, pay such fees to the county treasurer.

Code 1852, §§ 587, 588; Code 1915, § 1337; Code 1935, § 1515; 10 Del. C. 1953, § 2107; 70 Del. Laws, c. 186, § 1.;



§ 2108. Entry of constable's sales

The sheriff of each county shall, upon the receipt of an advertisement from any constable of the county, enter the time and place of such sale, the name of the defendant and constable.

14 Del. Laws, c. 379; Code 1915, § 1339; Code 1935, § 1517; 10 Del. C. 1953, § 2108.;



§ 2109. Reception of sum due on capias ad satis faciendum

Upon arresting a defendant on a writ of capias ad satisfaciendum, the sheriff shall receive the sum due thereon if offered.

Code 1852, § 586; Code 1915, § 1336; Code 1935, § 1514; 10 Del. C. 1953, § 2109.;



§ 2110. Penalty for nonpayment of funds collected

If any sheriff neglects to pay, according to the condition of the sheriffs' recognizance, any money collected by the sheriff, at the time when the same is payable, the sheriff shall pay to the party entitled to the same, in addition to the sum due, at the rate of 20 percent per annum from that time until it is paid.

Code 1852, § 572; Code 1915, § 1325; Code 1935, § 1504; 10 Del. C. 1953, § 2110; 70 Del. Laws, c. 186, § 1.;



§ 2111. Payment of funds into court

Where several persons claim money collected by a sheriff, or where the person entitled to receive it resides out of the sheriff's bailiwick, and has no lawful attorney within the same, the sheriff may bring the money into the court from which the process issued upon which it was collected, there to remain subject to the order of the court. The sheriff shall thereupon be excused from the operation of § 2110 of this title.

Code 1852, § 572; Code 1915, § 1325; Code 1935, § 1504; 10 Del. C. 1953, § 2111; 70 Del. Laws, c. 186, § 1.;



§ 2112. Mileage fees

The sheriff of each county at the end of each month shall present to the receiver of taxes and county treasurer or the Department of Finance an itemized and verifiable account of all mileage travelled in the performance of every official duty when travelled in other than a county-provided vehicle.

23 Del. Laws, c. 60, § 13; Code 1915, § 1443; Code 1935, § 1602; 10 Del. C. 1953, § 2112; 55 Del. Laws, c. 85, § 32M; 62 Del. Laws, c. 272, § 2; 69 Del. Laws, c. 184, § 2.;



§ 2113. Administering oaths by deputies

Deputies may administer oaths in all cases in which, by the laws of this State, an oath is authorized and required to be administered by the sheriff. In all cases in which the oath is administered by a deputy, whose appointment is recorded in the recorder's office in the county in which the sheriff and deputy reside, it shall be as effectual in law as though it had been done by the sheriff.

12 Del. Laws, c. 201; Code 1915, § 1323; Code 1935, § 1502; 10 Del. C. 1953, § 2113; 70 Del. Laws, c. 186, § 1.;



§ 2114. Fish and Wildlife Agent

26 Del. Laws, c. 162, § 7; Code 1915, § 1345; Code 1935, § 1518; 10 Del. C. 1953, § 2114; 70 Del. Laws, c. 221, §§ 1, 2; repealed by 78 Del. Laws, c. 266, § 17, eff. June 19, 2012.;






CHAPTER 23. PROTHONOTARY

§ 2301. Compensation

The salaries of the prothonotaries in each county shall be established in accordance with Chapter 33 of Title 29.

23 Del. Laws, c. 60, § 7; Code 1915, § 1438; 40 Del. Laws, c. 139, § 1; Code 1935, § 1597; 44 Del. Laws, c. 98, § 1; 45 Del. Laws, c. 138, § 1; 46 Del. Laws, c. 298, § 1; 10 Del. C. 1953, § 2301; 49 Del. Laws, c. 282, § 2; 49 Del. Laws, c. 305; 50 Del. Laws, c. 419, § 1; 51 Del. Laws, c. 244; 52 Del. Laws, c. 174, § 4; 53 Del. Laws, c. 222, § 6; 54 Del. Laws, c. 23, § 7; 54 Del. Laws, c. 215, § 6; 56 Del. Laws, c. 204, § 3; 57 Del. Laws, c. 692, § 8; 59 Del. Laws, c. 514, § 2; 61 Del. Laws, c. 506, § 7; 65 Del. Laws, c. 163, § 2; 65 Del. Laws, c. 216, § 4; 66 Del. Laws, c. 185, § 11.;



§ 2302. Deputies and clerks

(a) In each county the Judges of the Superior Court resident in the county shall name a chief deputy prothonotary who shall perform such duties as shall from time to time be assigned by such Judges. The compensation of each such chief deputy shall be established by the Judges of the Superior Court resident in the county.

(b) The prothonotaries of the respective counties may select and employ the deputies and clerks listed below:

New Castle County.

(1) An additional chief deputy who shall perform such duties as the prothonotary shall authorize and direct in the administration of the office, and shall perform the duties of the prothonotary in the prothonotary's absence; and

(2) Such additional personnel as the Judges of the Superior Court resident in New Castle County shall from time to time authorize.

23 Del. Laws, c. 60, § 8; 24 Del. Laws, c. 86, § 2; 27 Del. Laws, c. 73; Code 1915, § 1439; 29 Del. Laws, c. 91; 32 Del. Laws, c. 67; 40 Del. Laws, c. 139, § 2; Code 1935, §§ 1191, 1598; 43 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 100, §§ 1, 2; 44 Del. Laws, c. 101, § 1; 45 Del. Laws, c. 109, §§ 1, 2; 45 Del. Laws, c. 140, § 1; 46 Del. Laws, c. 298, §§ 1, 2; 47 Del. Laws, c. 192; 48 Del. Laws, c. 111, § 1; 10 Del. C. 1953, § 2302; 49 Del. Laws, c. 55; 49 Del. Laws, c. 88; 52 Del. Laws, c. 332, § 1; 53 Del. Laws, c. 131; 55 Del. Laws, c. 85, § 32N; 57 Del. Laws, c. 216, § 1; 59 Del. Laws, c. 170, § 1; 60 Del. Laws, c. 327, § 1; 63 Del. Laws, c. 129, §§ 1, 2; 66 Del. Laws, c. 185, § 12; 70 Del. Laws, c. 186, § 1.;



§ 2303. Entry of judgments

(a) Whenever a judgment is entered or signed in the Superior Court (except judgments on verdict when entered before the end of the term next after that in which the verdict is given), the prothonotary shall set down on the docket the day, month, and year of actually entering or signing it. When entering the ascertained amount of a judgment given, "amount to be ascertained by the prothonotary, or other person," the prothonotary shall in like manner set down the true date of the entry.

(b) The prothonotary, on entering a judgment on bond with warrant of attorney, or in taking a judgment by confession other than by virtue of such warrant, shall set down on the docket under such judgment, the precise hour and minute of the day when the same was entered or taken, and such judgment shall operate and take effect as liens, at and from the time so noted or entered on the record.

Code 1915, § 3764; Code 1935, § 4286; 10 Del. C. 1953, § 2303; 70 Del. Laws, c. 186, § 1.;



§ 2304. Judgment indices

(a) The prothonotary shall keep to every docket of the prothonotary's office in which judgments are entered or signed, except the appearance docket, 2 indices of such judgments, the one of the plaintiffs' names in alphabetical order of the surnames, in connection with the names of their defendants, and the other of the defendants' names in like alphabetical order, in connection with the names of their plaintiffs. The prothonotary shall index every judgment the same day it is entered or signed, except judgments entered in the appearance docket, which shall be transferred to the continuance docket and indexed within 2 weeks from such entry.

(b) A testatum fieri facias, and judgments of any court, state or federal, or of a justice of the peace entered in the prothonotary's office to bind lands, shall be indexed as judgments. Also, when a case is continued, after verdict for the plaintiff without judgment, it shall be indexed as if judgment was given. Judgments of the Supreme Court, entered in the court below, shall be indexed as required by this section.

Code 1852, §§ 670, 671; Code 1915, § 3765; Code 1935, § 4287; 10 Del. C. 1953, § 2304; 70 Del. Laws, c. 186, § 1.;



§ 2305. Penalties for neglect of duty

Whoever, being a prothonotary, neglects any duty enjoined by § 2303 or 2304 of this title, shall be fined in such amount or imprisoned for such term, as the court, in its discretion, may determine. The prothonotary shall further be answerable in a civil action to any person, injured by such default, for all damages sustained thereby, and such default shall be a breach of the prothonotary's official obligation.

Code 1852, § 672; Code 1915, § 3766; Code 1935, § 4288; 10 Del. C. 1953, § 2305; 70 Del. Laws, c. 186, § 1.;



§ 2306. Entry of judgment by confession

(a) A judgment by confession may be entered by the prothonotary, either for money due or to become due, or to secure the obligee against a money contingent liability, or both, on the application by the obligee or assignee of a bond, note or other obligation containing a warrant for an attorney-at-law or other person to confess judgment.

(b) A judgment by confession shall not be entered as a final judgment, effective in all respects as a judgment after trial, until the prothonotary gives written notice to the defendant-obligor by certified mail, return receipt requested, of an opportunity for a judicial determination as to whether the defendant-obligor understandingly waived his or her right to notice and an opportunity to be heard prior to the entry of final judgment against him or her.

(c) In the case of a defendant-obligor who was at the time of executing the document authorizing the confession of judgment, a nonresident, the plaintiff must also file with the prothonotary an affidavit executed by the defendant-obligor stating:

(1) The sum of money for which judgment may be entered;

(2) Authorization of entry of judgment in the Superior Court of the State in and for a specific county;

(3) The contact with the State in the transaction;

(4) Defendant-obligor's mailing address and residence where he or she most likely would receive mail.

(d) The prothonotary shall send by certified mail, return receipt requested, a copy of the document authorizing the confession of judgment, the notice as aforesaid and, where applicable, a copy of the defendant-obligor's affidavit provided for in subsection (c) of this section.

(e) When service cannot be effected by certified mail, return receipt requested, service shall be accomplished by the publication of said notice once per week for 2 weeks in a newspaper of general circulation in the county in which the judgment is sought to be entered and also once per week for 2 weeks in a newspaper of general circulation in the county in which the defendant-obligor is last known to have resided.

(f) Prior to the issuance of any writ of execution sought on a confessed judgment entered prior to July 9, 1971, the prothonotary shall serve on the defendant-obligor by certified mail, return receipt requested, or in the event of failure of service in that manner, by publication as heretofore provided, the notice as provided for in subsection (b) of this section. If the defendant-obligor appears to contest the judgment, the appearance shall be noted and in the case of nonresidents, the appearance shall constitute the appointment of the prothonotary as the defendant-obligor's agent to receive service. If the prothonotary acts as the agent of the defendant-obligor to receive service, the prothonotary must immediately forward to the defendant-obligor by certified mail, return receipt requested, all such service he or she receives, pursuant to the provisions of this section or the rules of court. Thereafter, the issues shall be joined on the question of the indebtedness and the question of whether there was an understanding waiver of notice and an opportunity to be heard prior to judgment having been entered against the defendant-obligor. At the hearing on the issues, if plaintiff prevails, the lien of the plaintiff's judgment shall relate back to the date of its original entry.

(g) At the conclusion of the hearing provided for in subsection (b) of this section, if the plaintiff prevails on the issue of whether the defendant-obligor understandingly waived notice and an opportunity to be heard prior to the entry of judgment against him or her, then judgment shall be entered by the prothonotary pursuant to this section as of the date the confessed judgment was originally lodged with the prothonotary.

(h) In addition to the procedure herein set forth, the Superior Court may adopt rules for confession of judgments by defendant-obligor in open court; provided, however, the debtor is afforded a judicial determination on the question of whether he or she has understandingly waived any of his or her constitutional rights concerning the entry of judgment and the right to execution thereon.

(i) The Superior Court may adopt appropriate and specific rules to effectuate the intent and purpose of this section.

(j) Notwithstanding the opportunity for hearing provided in subsection (b) of this section above the defendant-obligor will not be deemed to have waived the right to present defenses of which he or she had no knowledge at the time he or she signed the instrument containing a warrant of attorney to confess judgment, or which arose subsequent to the signing of such instrument. A stay of execution shall be automatically given on all judgments entered hereunder until the defendant-obligor is afforded an opportunity for hearing to present those defenses not deemed to have been waived. Prior to execution the prothonotary shall serve notice to the defendant-obligor in the manner above provided for residents or nonresidents as the case may be, and such notice shall include a warning that defendant-obligor's property will be seized and sold or his or her wages attached on failure to appear.

Code 1852, § 674; Code 1915, § 3768; Code 1935, § 4290; 10 Del. C. 1953, § 2306; 58 Del. Laws, c. 240, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2307. Attachment index in New Castle County

The Prothonotary for New Castle County shall keep an indirect index in a docket for that purpose of all writs of foreign and domestic attachment which are issued from the court, and index the same at the time they are so issued. The index shall show the names of the defendants in such writs of attachment, in alphabetical order of the surnames in connection with the names of the plaintiffs therein, and the day of issuing the same. It shall also specify the appearance dockets and pages thereof in and on which such proceedings by attachment shall be docketed.

16 Del. Laws, c. 19; Code 1915, § 3769; Code 1935, § 4291; 10 Del. C. 1953, § 2307.;



§ 2308. Mechanics' Lien Docket

The prothonotary shall keep a Mechanics' Lien Docket and make all entries therein as provided by § 2724 of Title 25.

16 Del. Laws, c. 145, § 3; Code 1915, § 3770; Code 1935, § 4292; 10 Del. C. 1953, § 2308.;



§ 2309. Partnership and Association Docket

The prothonotary shall keep a Partnership and Association Docket, make all entries therein and perform all the duties relative to partnership and association certificates, as provided by § 3103 of Title 6.

25 Del. Laws, c. 146, § 3; Code 1915, § 3771; Code 1935, § 4293; 10 Del. C. 1953, § 2309.;



§ 2310. Certification of scire facias on mortgage

Repealed by 72 Del. Laws, c. 26, § 2, effective May 12, 1999.;



§ 2311. Certification of sheriff's return on levari facias; fees

Repealed by 72 Del. Laws, c. 26, § 3, effective May 12, 1999.;



§ 2312. Certification of fines; penalty

(a) The prothonotary, within 30 days after the end of every term of the Superior Court in the prothonotary's county, shall transmit to the Auditor of Accounts an abstract, certified under his or her hand and seal of office, of every case in the court in which a fine or forfeiture was imposed at the term, stating the name of the party, the name of the sheriff, and the amount of the fine or forfeiture.

(b) The prothonotary shall also, immediately after every term of the Superior Court in the county, transmit by mail to the State Treasurer, an abstract of all fines and forfeitures imposed by the Court at the term.

(c) Any prothonotary failing to perform any of the duties imposed by this section shall be fined not more than $100.

(d) The court in which the conviction is obtained shall cause a copy of the record of such conviction to be transmitted to the General Assembly.

Code 1852, §§ 120, 122, 124-126, 675; Code 1915, §§ 1285, 3777; Code 1935, §§ 1484, 4299; 10 Del. C. 1953, § 2312; 70 Del. Laws, c. 186, § 1.;



§ 2313. Furnishing copies of sentences in criminal cases

The prothonotary shall deliver a copy of every sentence in a criminal case to the board, warden or other authority having the control and administration of the prison to which the prisoner is sentenced.

Code 1852, § 141; 21 Del. Laws, c. 247; 23 Del. Laws, c. 126; Code 1915, § 1292; Code 1935, § 1491; 10 Del. C. 1953, § 2313.;



§ 2314. Advance costs

The prothonotary shall require the advance payment of costs as provided in §§ 3102 and 8705 of this title.

Code 1915, § 3774; Code 1935, § 4296; 10 Del. C. 1953, § 2314.;



§ 2315. Affidavits

The prothonotary may take all affidavits to be used in the Superior Court.

Code 1915, § 3775; Code 1935, § 4297; 10 Del. C. 1953, § 2315; 11 Del. Laws, c. 225, § 5.;



§ 2316. Purchase or contract for witness fees; penalty

The prothonotary shall not, directly or indirectly, purchase or contract for the fees of any witness attending the Superior Court. Any fees, so purchased, shall be forfeited. Any prothonotary who purchases such fees shall be fined double the amount of the fees purchased.

Code 1852, §§ 145, 677; Code 1915, §§ 1294, 3779; Code 1935, §§ 1493, 4301; 10 Del. C. 1953, § 2316.;



§ 2317. Juries

Repealed by 60 Del. Laws, c. 225, § 1.;



§ 2318. Entry of letter "S" in judgment index upon satisfaction

When satisfaction of a judgment is made by entry, or otherwise, the prothonotary shall write the letter "S" in the index opposite the names of the parties in such judgment.

13 Del. Laws, c. 132, § 3; Code 1915, § 3776; Code 1935, § 4298; 10 Del. C. 1953, § 2318.;



§ 2319. Notation of satisfaction of judgments

(a) When any judgment in the Superior Court appears, by the return of any execution thereon, to be wholly or partially satisfied, the prothonotary shall note that fact on the record of the judgment, as required by §§ 4755 and 4756 of this title.

(b) When a judgment upon which a testatum fi. fa. or transcript has been issued and recorded in another county has been satisfied, the prothonotary of the county where the original judgment is shall certify to the prothonotary where the testatum fi. fa. or transcript has been recorded the fact of the satisfaction, whereupon the latter prothonotary shall enter the fact of such satisfaction upon the record of the testatum fi. fa. or transcript, as provided by § 4757 of this title.

Code 1852, § 678; Code 1915, § 3780; Code 1935, § 4302; 10 Del. C. 1953, § 2319.;



§ 2320. Dower record

In suits for dower, the prothonotary shall record all the proceedings in books kept for that purpose exclusively.

Code 1852, § 679; Code 1915, § 3781; Code 1935, § 4303; 10 Del. C. 1953, § 2320.;



§ 2321. Notification of issuing writs of certiorari in motor vehicle cases

The prothonotary shall, upon issuing a writ of certiorari in any case involving a violation of the motor vehicle laws of this State, at once notify by mail the Motor Vehicle Commissioner of this State of the issuing of the writ.

Code 1935, § 4304A; 45 Del. Laws, c. 290, § 1; 10 Del. C. 1953, § 2321.;



§ 2322. Appointment of fence viewers

The prothonotary shall issue a warrant, under his or her hand and official seal, to each of the fence viewers of the prothonotary's county, and notify the public of their appointment by as many advertisements, signed by the prothonotary and posted in each hundred, as there are viewers therein.

Code 1852, § 143; Code 1915, § 1293; Code 1935, § 1492; 10 Del. C. 1953, § 2322; 70 Del. Laws, c. 186, § 1.;



§ 2323. Seal

The Prothonotary of New Castle County may from time to time replace the seal or seals of his or her office. When such replacement is made the old seal or seals shall be destroyed in the Prothonotary's presence.

10 Del. C. 1953, § 2323; 51 Del. Laws, c. 345; 70 Del. Laws, c. 186, § 1.;



§ 2324. Deposits; distribution of interest

(a) The prothonotary shall deposit any sums of money held by the Prothonotary for costs or fees in accordance with policies and guidelines established by the State Treasurer.

(b) The prothonotaries in each county shall distribute interest earned from and after October 1, 1987, on bail bond deposit accounts in the amount of 100 percent to the State Treasurer.

10 Del. C. 1953, § 2324; 58 Del. Laws, c. 556, § 1; 61 Del. Laws, c. 328, § 1; 63 Del. Laws, c. 158, § 1; 66 Del. Laws, c. 185, § 13; 67 Del. Laws, c. 47, § 36; 70 Del. Laws, c. 186, § 1.;






CHAPTER 25. REGISTER IN CHANCERY OFFICE

§ 2501. Definitions

As used in this chapter, the term "Register in Chancery Office" means the Register in Chancery of the Court of Chancery of the State, which shall be the Clerk's Office of that Court. When the term "Chief Register in Chancery" or "Register in Chancery" are used in connection with natural persons, they shall have the meaning set forth in § 2509 of this title.

73 Del. Laws, c. 91, § 7.;



§ 2502. Location of offices, necessary supplies and equipment

The State shall provide and assign office space and the necessary equipment and supplies for the Register in Chancery Office in each county of the State and whenever occasion requires, may change such space and assign different space.

73 Del. Laws, c. 91, § 7.;



§ 2503. Records

The Register in Chancery Office shall keep all records, books, papers and other things as the Court of Chancery requires.

73 Del. Laws, c. 91, § 7.;



§ 2504. Register in Chancery Office; days open

The Register in Chancery Office shall be open in each county each day except legal holidays, Saturdays and Sundays.

73 Del. Laws, c. 91, § 7.;



§ 2505. Disposition of fees

All the fees, costs, allowances and other perquisites which are taxable and paid to the Register in Chancery Office for any official service rendered shall be for the sole use of the State, and when received shall be paid to the State Treasurer.

73 Del. Laws, c. 91, § 7.;



§ 2506. Duty to account for fees

The Chief Register in Chancery shall collect all fees, costs and allowances by law taxable by or payable to the Register in Chancery Office, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such Office, and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such Office, and the service for which the same was rendered or charged, the date of payment, and the name of the person paying the same.

73 Del. Laws, c. 91, § 7.;



§ 2507. Audit of fees

The books, accounts, papers, records and dockets of the Register in Chancery Office shall be subject to audit, inspection and examination by the State Auditor in accordance with state law.

73 Del. Laws, c. 91, § 7.;



§ 2508. Penalties for failure to collect and pay over fees

If any employee of the Register of Chancery Office neglects or refuses to pay over all fees, costs, allowances and perquisites that employee receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, he or she may be prosecuted under any applicable provision of this Code. Such employee shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as he or she may have thus illegally withheld, failed to collect or improperly received.

73 Del. Laws, c. 91, § 7; 70 Del. Laws, c. 186, § 1.;



§ 2509. Chief Register in Chancery; duties and power

(a) The Chief Register in Chancery is an employee of the Register in Chancery Office who shall be selected by the Court of Chancery to hold office at the pleasure of the Court. Subject to the supervision of the Court, the Chief Register shall serve as the Clerk of the Court of Chancery and be the administrative head of the Register of Chancery Office and its operations in each county. The Chief Register in Chancery may also appoint other deputies, employ others, issue process, and enter judgment, and do such other things as are according to law and the practice of the Court.

(b) The Chief Register in Chancery may delegate to the Registers in Chancery in each county and other employees of the Register in Chancery Office such duties as the Chief Register deems advisable.

(c) The Chief Register in Chancery shall appoint, with the concurrence of the Court, a Register in Chancery in each county who shall be an employee of the Register in Chancery Office and who shall serve at the pleasure of the Court. The Chief Register in Chancery shall also hire and be responsible for the ultimate supervision, discipline and discharge of the Registers in Chancery and the other employees of the Register in Chancery Office, subject to the provisions of the judicial personnel rules and, in the case of the Registers in Chancery only, approval of the Court.

(d) The Chief Register in Chancery shall furnish to the Board of Assessment or the Department of Finance in each county a report of the changes of ownership of real estate as shown by the records of the Register in Chancery Office. The report shall contain a short description of the property and the names of the persons from whom title was derived and in whom title is vested, as such information appears in the transfers of title.

10 Del. C. 1953, §§ 2501, 2504; 23 Del. Laws, c. 60, § 8; 24 Del. Laws, c. 86, § 2; 26 Del. Laws, c. 61; 27 Del. Laws, c. 73, §§ 1, 2; Code 1915, § 1439; 28 Del. Laws, c. 82, § 28; 29 Del. Laws, c. 91; 31 Del. Laws, c. 13, § 16; 32 Del. Laws, c. 67; 33 Del. Laws, c. 84, § 23; Code 1935, §§ 1420, 1453; 35 Del. Laws, c. 79, §§ 1, 2; 40 Del. Laws, c. 139, § 2; Code 1935, §§ 1191, 1598; 43 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 100, §§ 1, 2; 44 Del. Laws, c. 101; 45 Del. Laws, c. 109, §§ 1, 2; 45 Del. Laws, c. 140, § 1; 46 Del. Laws, c. 298, §§ 1, 2; 47 Del. Laws, c. 192; 48 Del. Laws, c. 111, § 1; 10 Del. C. 1953, § 2503; 52 Del. Laws, c. 332, § 2; 53 Del. Laws, c. 36; 55 Del. Laws, c. 38; 55 Del. Laws, c. 85, §§ 32O, 32P; 55 Del. Laws, c. 87; 57 Del. Laws, c. 216, § 2; 57 Del. Laws, c. 762, § 31B; 60 Del. Laws, c. 217, § 1; 61 Del. Laws, c. 485, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 91, § 7.;



§ 2510. Compensation

The compensation for the Chief Register in Chancery, the Registers in Chancery, and other employees of the Register in Chancery Office shall be as provided for in the annual Appropriations Act.

23 Del. Laws, c. 60, § 7; Code 1915, § 1438; 40 Del. Laws, c. 139, § 1; Code 1935, § 1597; 44 Del. Laws, c. 98, § 1; 45 Del Laws, c. 138; 46 Del. Laws, c. 298, § 1; 10 Del. C. 1953, § 2502; 49 Del. Laws, c. 282, § 3; 49 Del. Laws, c. 307; 50 Del. Laws, c. 422, § 1; 52 Del. Laws, c. 52, § 3; 52 Del. Laws, c. 174, § 2; 53 Del. Laws, c. 222, § 7; 54 Del. Laws, c. 23, § 9; 54 Del. Laws, c. 215, § 7; 55 Del. Laws, c. 39; 56 Del. Laws, c. 204, § 1; 57 Del. Laws, c. 692, § 9; 59 Del. Laws, c. 514, § 1; 61 Del. Laws, c. 506, § 8; 65 Del. Laws, c. 163, § 8; 65 Del. Laws, c. 216, § 5; 67 Del. Laws, c. 255, § 6; 68 Del. Laws, c. 234, § 4; 73 Del. Laws, c. 91, § 7.;






CHAPTER 27. CONSTABLES

§ 2701. Appointment

(a) The Board of Examiners of Constables shall appoint and commission such numbers of constables as it deems necessary, from among those persons who have made application, to preserve the peace and good order of the State.

(b) Upon expiration of a constable's term of office, the constable may request to the Board of Examiners that the commission as a constable be renewed. Approval for renewal shall be within the discretion of the Board of Examiners, and may be approved by it following such review.

(c) The Delaware Capitol Police may appoint security officers.

(d) The Delaware Capitol Police shall promulgate rules and regulations governing the qualifications and appointments of security officers with final approval of the Department of Safety and Homeland Security.

Code 1852, §§ 618-621; 11 Del. Laws, c. 194; 11 Del. Laws, c. 215; 11 Del. Laws, c. 365; 11 Del. Laws, c. 405; 11 Del. Laws, c. 591; 12 Del. Laws, c. 29; 12 Del. Laws, c. 42; 13 Del. Laws, c. 404; 14 Del. Laws, c. 26, § 1; 15 Del. Laws, c. 25; 16 Del. Laws, c. 333; 17 Del. Laws, c. 40, § 1; 17 Del. Laws, c. 41; 18 Del. Laws, c. 478, § 1; 20 Del. Laws, c. 404, § 1; 21 Del. Laws, c. 22, § 10; 21 Del. Laws, c. 205, §§ 1, 2; 22 Del. Laws, c. 54, § 10; 22 Del. Laws, c. 295, § 1; 24 Del. Laws, c. 95, § 1; Code 1915, §§ 1397-1400, 1400A, 1400B; 29 Del. Laws, c. 83, § 1; 29 Del. Laws, c. 84, § 1; 30 Del. Laws, c. 88, § 1; 32 Del. Laws, c. 81, § 1; 33 Del. Laws, c. 89, § 1; 36 Del. Laws, c. 124, § 1; 40 Del. Laws, c. 138, § 1; Code 1935, §§ 1565-1567; 10 Del. C. 1953, §§ 2701-2705; 49 Del. Laws, c. 233; 49 Del. Laws, c. 239; 53 Del. Laws, c. 295; 54 Del. Laws, c. 15, §§ 1, 2; 54 Del. Laws, c. 36; 55 Del. Laws, c. 85, § 32Q; 64 Del. Laws, c. 72, § 1; 65 Del. Laws, c. 433, § 1; 67 Del. Laws, c. 351, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 322, § 6[5].;



§ 2702. Board of Examiners

(a) The Board of Examiners shall consist of 5 individuals: The Superintendent of the Delaware State Police or the Superintendent's designee; the Director of Public Safety of the New Castle County Police or the Director's designee; the Attorney General or the Attorney General's designee; a representative from the Chiefs of Police Council; and a representative from the American Society of Industrial Security.

(b) The Board of Examiners shall be responsible for reviewing applications for constables, and shall satisfy itself that the applicants meet all the established requirements. The Board of Examiners shall be responsible for establishing such other general qualifications of applicants as the Board deems necessary. The Board of Examiners may conduct such further inquiry and investigation as it deems proper in order to satisfy itself of the good character, competency and integrity of the applicants.

(c) The Board of Examiners shall conduct an examination of an applicant's criminal history. A conviction for a felony in Delaware or elsewhere is an automatic grounds for disapproval of an application. The Board of Examiners shall review any misdemeanor convictions, and the Board may, in its discretion, disapprove of an application on the basis of such misdemeanor convictions.

(d) The Board of Examiners may establish a reasonable application fee.

(e) After the review process is completed, the Board of Examiners shall appoint and commission those applicants who have, as determined by the Board of Examiners, satisfied the requirements of this chapter and who are otherwise qualified to serve as constables.

65 Del. Laws, c. 433, § 1; 67 Del. Laws, c. 351, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2703. Qualification and training

(a) A constable must be 21 years of age or older.

(b) To be approved by the Board of Examiners, a constable applicant shall meet the minimum standards established by the Board and shall participate in such other training as the Board requires.

(c) The Board of Examiners may require commissioned constables to receive such additional training or education as it deems necessary.

(d) Constables appointed before the effective date of this law shall, during the remainder of their term, meet all requirements related to firearms training, as set forth in subsection (e) of this section, and all requirements related to additional training as set forth in subsection (c) of this section. In order for such a constable to be eligible for renewal of commission, the constable must meet the requirements set forth in subsection (b) of this section.

(e) After appointment, the Board of Examiners shall determine, based on the constable's duties and employment, whether a constable shall be permitted to carry firearms while on duty as a constable. The Board of Examiners shall establish standards and requirements of firearms training and training in the use of deadly force for those constables permitted by the Board to carry firearms while on duty. Any constable not so trained is prohibited from carrying a firearm while on duty.

(f) No constable shall be appointed for the benefit of any person, firm, corporation, civic association or governmental entity except upon a showing to the Board of Examiners that the proposed appointment will be in aid and relief of public law-enforcement or police agencies and is necessary to protect life and property in circumstances where public law-enforcement or police agencies are unable to assist.

(g) No person shall be commissioned as a constable unless that person submits, to the State Bureau of Identification, their name, Social Security number, age, race, sex, date of birth, height, weight, hair and eye color, address of legal residence and the provision of such other information as may be necessary to obtain a report of the person's entire criminal history record from the State Bureau of Identification and a report of the person's entire federal criminal history pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544.

(h) No sheriff or deputy sheriff shall be commissioned as a constable for the benefit of the sheriff's office or the government of a county unless a request has been made by resolution of the appropriate county council or Levy Court for such sheriff or deputy sheriff to be commissioned as a constable.

65 Del. Laws, c. 433, § 1; 67 Del. Laws, c. 351, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 372, § 1; 77 Del. Laws, c. 139, § 1; 78 Del. Laws, c. 266, § 23.;



§ 2704. Term of office; discharge

(a) The term of office for constables shall be 1 year. Those constables appointed prior to July 13, 1990, shall have their commissions reviewed by the Board of Examiners within 1 year of July 13, 1990, and after review may be discharged by the Board for cause prior to the expiration of their term. A constable, including one appointed before July 13, 1990, may be discharged by the Board for cause prior to the expiration of the term. The Board of Examiners shall establish procedures for notification to the appropriate persons and authorities of its discharge of a constable. For the purposes of this section, "cause" shall mean:

(1) Conviction of a crime involving moral turpitude;

(2) Conviction of a felony;

(3) A finding by the Board that an individual used fraud or deceit in obtaining a constable's commission; or

(4) Gross negligence or incompetence in performing a constable's duties.

(b) It shall be the duty of the constable to notify the Board of Examiners immediately if the constable's employment with the individual, firm, corporation, civic association or governmental entity at whose instance the constable was appointed is terminated. It shall also be the duty of the individual, firm, corporation, civic association or governmental entity to notify the Board of Examiners immediately if a constable in their employ is terminated, and such individual performed duties as a constable during and as part of the employment.

Code 1852, § 623; Code 1915, § 1408; 33 Del. Laws, c. 89, § 1; 40 Del. Laws, c. 138, § 1; Code 1935, §§ 1565, 1567, 1575; 10 Del. C. 1953, § 2710; 50 Del. Laws, c. 36, § 1; 55 Del. Laws, c. 85, § 32S; 65 Del. Laws, c. 433, § 1; 67 Del. Laws, c. 351, § 5; 70 Del. Laws, c. 186, § 1.;



§ 2705. Powers and duties

The constable shall:

(1) Protect life and property, and preserve peace and good order, while in the performance of the lawful duties of the employment;

(2) Exercise the same powers as peace officers and law-enforcement officers, in order to protect life and property, while in the performance of the lawful duties of the employment;

(3) Execute all lawful orders, warrants and other process directed to the constable by any court or judge of this State; however, a constable shall only have such power and duty if the Board of Examiners, upon review, determine that the constable may exercise such duty or power;

(4) As part of duty, and in the exercise of the constable's lawful authority, notify the full service police agency which has primary law-enforcement jurisdiction in every instance in which the constable makes a custodial detention, an arrest, a search of a person or place, or when the occurrence of a criminal act is reported to the constable. It shall be the responsibility of the full service police agency to undertake any necessary investigation and to comply with the reporting demands of the State Bureau of Identification.

For purposes of this paragraph, "full service police agency" shall mean a police force or other law-enforcement agency of the State, county or municipality which is responsible for the prevention and detection of crime and the enforcement of the laws of this State and its governmental units.

Code 1852, § 630; 12 Del. Laws, c. 86; 15 Del. Laws, c. 443; Code 1915, §§ 1398, 1412; 33 Del. Laws, c. 89, § 3; Code 1935, §§ 1565, 1579; 10 Del. C. 1953, §§ 2723, 2724; 65 Del. Laws, c. 433, § 1; 67 Del. Laws, c. 351, § 6; 70 Del. Laws, c. 186, § 1.;



§ 2706. Jurisdiction

Except as otherwise provided by law or limited by the Board of Examiners, the jurisdiction of each constable appointed pursuant to this chapter will extend throughout the State.

Code 1852, § 630; 12 Del. Laws, c. 86; Code 1915, §§ 1398A, 1412; 33 Del. Laws, c. 89, § 3; 35 Del. Laws, c. 78, § 1; Code 1935, §§ 1565, 1579; 10 Del. C. 1953, §§ 2721, 2722; 55 Del. Laws, c. 85, § 32Q; 65 Del. Laws, c. 433, § 1.;



§ 2707. Oath

Upon appointment, the Board of Examiners shall issue to each constable a commission and the constable so appointed shall, before acting or performing duties as a constable, take and subscribe, before any officer authorized by the laws of this State to administer oaths, the oaths or affirmation prescribed by article XIV of the Constitution of Delaware.

65 Del. Laws, c. 433, § 1; 67 Del. Laws, c. 351, § 7.;



§ 2708. Compensation

The compensation of every constable shall be wholly paid by the individual, firm, corporation or civic association at whose instance the constable was appointed, unless the constable is employed by a governmental entity, in which case that governmental entity will be responsible for the constable's compensation.

65 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2709. Badges

(a) Every person holding the office of constable shall have and display on proper demand a badge, approved by the Board of Examiners, with the word "constable" engraved thereon. A constable shall have and display such badge only while on duty and while in the performance of the lawful duties of employment. The name of the person, firm, corporation, civic association or governmental entity at whose instance the constable was appointed shall be plainly inscribed on such badge.

(b) Whoever violates this section shall be fined not more than $100. The justices of the peace of the respective counties shall have jurisdiction of offenses under this section. A constable found violating this section shall notify the Board of Examiners in writing within 10 days. The Board of Examiners shall review the violation and determine whether the constable should be discharged. A failure to notify the Board of Examiners of a violation within 20 days shall be sufficient ground to revoke constable status.

22 Del. Laws, c. 78, §§ 1, 2; Code 1915, § 1417; Code 1935, § 1583; 10 Del. C. 1953, § 2727; 65 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2710. Exclusion from coverage

Constables appointed pursuant to this chapter or any other chapter are not covered by the provisions of Chapter 92 of Title 11, Law-Enforcement Officers' Bill of Rights.

65 Del. Laws, c. 433, § 1.;






CHAPTER 28. JUSTICE OF THE PEACE CONSTABLES

§ 2801. Appointment

The Chief Magistrate of the Justice of the Peace Court system, or, if there is a vacancy in the office of Chief Magistrate, the Chief Justice of the Supreme Court, shall appoint such numbers of justice of the peace constables as shall be necessary to handle all process of the justices of the peace appointed pursuant to Chapter 92 of this title.

10 Del. C. 1953, § 2801; 55 Del. Laws, c. 21; 64 Del. Laws, c. 271, § 1; 65 Del. Laws, c. 411, § 1.;



§ 2802. Duties; exclusive authority

(a) The justice of the peace constables appointed pursuant to this chapter shall handle the process of the justices of the peace appointed pursuant to Chapter 92 of this title.

(b) Notwithstanding any other law, no constables appointed by any authority in this State shall be authorized to execute orders, warrants and other process directed to the constable by a justice of the peace pursuant to Chapter 92 of this title, unless the constable has been appointed pursuant to this chapter.

(c) Notwithstanding any other law, a justice of the peace constable appointed pursuant to this chapter shall have the authority to undertake the following duties:

(1) Execute all lawful orders, warrants and other process directed to the constable by a justice of the peace;

(2) Execute all writs of possession issued pursuant to § 5715 of Title 25 directed to the constable by a justice of the peace;

(3) Execute on all civil judgments directed to the constable by a justice of the peace;

(4) Serve all civil summonses directed to the constable by a justice of the peace;

(5) Serve all subpoenas directed to the constable by a justice of the peace;

(6) Transport all detentioners or convicted offenders to any Department of Correction facility pursuant to a commitment order directed to the constable by a justice of the peace;

(7) Execute on all capiases directed to the constable by a justice of the peace and issued by a justice of the peace;

(8) Conduct Justice of the Peace Court judicial levies and sales directed to the constable by a justice of the peace;

(9) Maintain the security and order in any Justice of the Peace Court and arrest all persons who shall commit any breach of the peace or contempt in said Court; and

(10) Perform any other related law-enforcement function required to maintain the dignity, integrity and security of the Justice of the Peace Court system.

10 Del. C. 1953, § 2803; 55 Del. Laws, c. 21; 65 Del. Laws, c. 411, § 1; 70 Del. Laws, c. 232, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2803. Salary and term; mileage

(a)(1) Justice of the peace constables appointed pursuant to this chapter shall be subject to all the rules and regulations as delineated in Chapter 59 of Title 29 dealing with merit system administration and shall be compensated in accordance with the State's uniform pay plan.

(2) All moneys collected by justice of the peace constables for fines, costs, fees or forfeitures shall be for the use of the State, except where otherwise directed by law.

(b) In addition to a salary, each justice of the peace constable shall be entitled to receive mileage at the rate of 25 cents per mile for each mile necessarily travelled in the necessary discharge of duties as constable. Each justice of the peace constable, on the last day of each month, shall present to the State Treasurer an itemized and verified account of all mileage fees incurred as aforesaid, and the State Treasurer shall pay the amount thereof to the constable. The total charge for mileage thus compiled in each case shall be charged as costs in the case and when collected shall be paid to the State Treasurer.

10 Del. C. 1953, § 2804; 55 Del. Laws, c. 21; 55 Del. Laws, c. 285; 56 Del. Laws, c. 176; 57 Del. Laws, c. 577; 59 Del. Laws, c. 329, § 1; 64 Del. Laws, c. 334, § 63(b); 65 Del. Laws, c. 411, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 132, § 38(b).;



§ 2804. Location

In the counties of this State there shall be at least the following number of justice of the peace constables:

New Castle  16

Kent  5

Sussex  7

10 Del. C. 1953, § 2805; 55 Del. Laws, c. 21; 65 Del. Laws, c. 411, § 1.;



§ 2805. Residence requirement

Every justice of the peace constable appointed pursuant to this chapter shall reside within the State. If the constable removes from the State, the office shall thereupon become vacant.

10 Del. C. 1953, § 2807; 55 Del. Laws, c. 21; 65 Del. Laws, c. 411, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 161, § 1.;



§ 2806. Training

Every justice of the peace constable appointed pursuant to this chapter shall receive annual firearms training and training in the use of deadly force. Any justice of the peace constable not so trained is prohibited from carrying a firearm while on duty. In addition, justice of the peace constables shall receive annually such other training as is deemed appropriate by the Chief Magistrate. In all cases, however, a justice of the peace constable must meet the minimum standards established by the Council on Police Training for part-time police officers or the equivalent thereof approved by the Board.

65 Del. Laws, c. 411, § 1.;



§ 2807. Prohibited activities and employments

A justice of the peace constable appointed pursuant to this chapter shall not receive any other fees or emoluments for discharging judicial duties, except as may otherwise be provided by law, or engage in any occupation concerned with or growing out of the collection of any judgment rendered by a justice, or engage in the private security business or hold any state office, or be employed by the State in any other capacity.

65 Del. Laws, c. 411, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2808. Jurisdiction

The jurisdiction of the justice of the peace constables appointed pursuant to this chapter shall extend throughout the State.

10 Del. C. 1953, § 2808; 55 Del. Laws, c. 21; 65 Del. Laws, c. 411, § 1.;






CHAPTER 29. CODE ENFORCEMENT CONSTABLES

§ 2901. Appointment

The chief executive officer of any county or municipal corporation, or the Housing Director, in the case of the enforcement of the State Housing Code contained in Chapter 41 of Title 31, may appoint and employ such numbers of code enforcement and animal control constables as shall be necessary to enforce all ordinances pertaining to building, housing, sanitation, animal control or public health codes.

65 Del. Laws, c. 364, § 1; 67 Del. Laws, c. 386, § 17; 77 Del. Laws, c. 251, §§ 2, 3.;



§ 2902. Duties; limited authority

(a) The code enforcement and animal control constables appointed pursuant to this chapter may enforce only those codes and ordinances pertaining to building, housing, sanitation, zoning, animal control or public health.

(b) Notwithstanding any other law, a code enforcement and animal control constable appointed pursuant to this chapter shall not have jurisdiction outside the limits of the county or municipal corporation employing such constable. Provided, however, that a code enforcement constable appointed by the Housing Director shall have jurisdiction throughout the State to enforce the provisions of the State Housing Code in a county or municipality which has not adopted and/or undertaken to enforce the State Housing Code after July 12, 1988. In addition to the other powers set forth herein, such housing code enforcement constables may impose a voluntary assessment of $100 in cases involving first offenders of the State Housing Code.

(c) Code enforcement and animal control constables appointed pursuant to this chapter shall not be permitted to carry firearms while on duty as such.

(d) Notwithstanding any other law, a code enforcement or animal control constable may lawfully issue a summons to any person the constable has reasonable grounds to believe has committed an offense against any ordinance pertaining to building, housing, sanitation, animal control, zoning, or public health code of the county or municipal corporation by whom the constable is employed, directing the person to appear before a court having jurisdiction over such offense whether or not the offense was committed in the constable's presence.

(e) Any summons issued by a housing official with constable powers may, in cases involving first offenders, provide that in lieu of appearing in court, the offender may remit a voluntary assessment of $100.

(f) Any summons issued by a New Castle County code enforcement constable may provide that, in lieu of appearing in court, the offender may correct the offense and remit a voluntary assessment of up to $200 for each offense against any ordinance pertaining to building, housing, sanitation, zoning or public health code of New Castle County. The summons may provide that each day such violation continues shall constitute a separate offense.

65 Del. Laws, c. 364, § 1; 66 Del. Laws, c. 218, §§ 1, 2; 67 Del. Laws, c. 386, §§ 18, 19; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 212, § 1; 77 Del. Laws, c. 251, §§ 4- 6.;

§ 2902A Prohibition against the issuance of a search warrant where probable cause does not exist.

Notwithstanding any state or local law, statute, ordinance or regulation to the contrary, no warrant to search any house, building, structure, place, conveyance or thing located in Sussex County shall be issued except upon probable cause supported by oath or affirmation as required by article I, § 6 of the Delaware Constitution of 1897.

71 Del. Laws, c. 262, § 1.;



§ 2902A. Prohibition against the issuance of a search warrant where probable cause does not exist

Notwithstanding any state or local law, statute, ordinance or regulation to the contrary, no warrant to search any house, building, structure, place, conveyance or thing located in Sussex County shall be issued except upon probable cause supported by oath or affirmation as required by article I, § 6 of the Delaware Constitution of 1897.

71 Del. Laws, c. 262, § 1.;






CHAPTER 31. PROCESS; COMMENCEMENT OF ACTIONS

§ 3101. Date and return of writs commencing actions

Every writ used for the commencement of an action shall bear date on the day it was issued and shall be returnable on the day fixed by the rules of the court issuing the writ, or, if there be no such rule, on the day fixed by statute.

Code 1852, § 2237; Code 1915, § 4085; Code 1935, § 4576; 10 Del. C. 1953, § 3101.;



§ 3102. Payment of costs by nonresidents for issuance or execution of writs

No prothonotary, Register in Chancery, clerk of any court, or justice of the peace in this State shall be compelled to issue any writ or other original process in a civil action, or any writ of execution on any judgment, in favor of any person not a resident of this State, unless the costs of the issuing of such writ are first paid or tendered to such officer; nor shall any sheriff, coroner, or constable be compelled to execute any such writ until the legal fees for such services are first paid or tendered to such officer by the plaintiff in such action, his or her attorney or agent; any law, custom or usage of this State to the contrary notwithstanding.

12 Del. Laws, c. 266; Code 1915, § 4086; Code 1935, § 4577; 10 Del. C. 1953, § 3102; 70 Del. Laws, c. 186, § 1.;



§ 3103. Service and return of summons

(a) A writ of summons may be served on the defendant in the manner prescribed by any rule of court, or by stating the substance of it to the defendant personally, or by leaving a copy of it at the defendant's usual place of abode, in the presence of some adult person, 6 days before the return thereof.

(b) The officer serving a summons shall state the officer's return the time and manner of service.

(c) No service of summons upon the State, or upon any administrative office, agency, department, board or commission of the state government, or upon any officer of the state government concerning any matter arising in connection with the exercise of his or her official powers or duties, shall be complete until such service is made upon the person of the Attorney General or upon the person of the State Solicitor or upon the person of the Chief Deputy Attorney General.

Code 1852, §§ 2238, 2239; Code 1915, § 4087; Code 1935, § 4578; 10 Del. C. 1953, § 3103; 59 Del. Laws, c. 159, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3104. Personal jurisdiction by acts of nonresidents

(a) The term "person" in this section includes any natural person, association, partnership or corporation.

(b) The following acts constitute legal presence within the State. Any person who commits any of the acts hereinafter enumerated thereby submits to the jurisdiction of the Delaware courts.

(c) As to a cause of action brought by any person arising from any of the acts enumerated in this section, a court may exercise personal jurisdiction over any nonresident, or a personal representative, who in person or through an agent:

(1) Transacts any business or performs any character of work or service in the State;

(2) Contracts to supply services or things in this State;

(3) Causes tortious injury in the State by an act or omission in this State;

(4) Causes tortious injury in the State or outside of the State by an act or omission outside the State if the person regularly does or solicits business, engages in any other persistent course of conduct in the State or derives substantial revenue from services, or things used or consumed in the State;

(5) Has an interest in, uses or possesses real property in the State; or

(6) Contracts to insure or act as surety for, or on, any person, property, risk, contract, obligation or agreement located, executed or to be performed within the State at the time the contract is made, unless the parties otherwise provide in writing.

(d) When the law of this State authorizes service of process outside the State, the service, when reasonably calculated to give actual notice, may be made:

(1) By personal delivery in the manner prescribed for service within this State.

(2) In the manner provided or prescribed by the law of the place in which the service is made for service in that place in an action in any of its courts of general jurisdiction.

(3) By any form of mail addressed to the person to be served and requiring a signed receipt.

(4) As directed by a court.

(e) Proof of service outside this State may be made by affidavit of the individual who made the service or in the manner provided or prescribed by the law of this State, the order pursuant to which the service is made, or the law of the place in which the service is made for proof of service in an action in any of its courts of general jurisdiction. When service is made by mail, proof of service shall include a receipt signed by the addressee or other evidence of personal delivery to the addressee satisfactory to the court.

(f) Service outside this State may be made by an individual permitted to make service of process under the law of this State or under the law of the place in which the service is made or who is designated by a court of this State.

(g) If service is made pursuant to paragraph (d)(3) of this section, the time in which defendant shall serve an answer shall be computed from the date of the mailing which is the subject of the return receipt or other official proof of delivery or the notation of refusal of delivery; provided, however, that the court in which the action is pending may, at any time before or after the expiration of the prescribed time for answering, order such continuances as may be necessary to afford the defendant therein reasonable opportunity to defend the action.

(h)(1) Proof of the defendant's nonresidence and of the mailing and receipt or refusal of the notice shall be made in such manner as the court, by rule or otherwise, shall direct.

(2) The return receipt or other official proof of delivery shall constitute presumptive evidence that the notice mailed was received by the defendant or the defendant's agent; and the notation of refusal shall constitute presumptive evidence that the refusal was by the defendant or the defendant's agent.

(i) Nothing herein contained limits or effects the rights to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the rights otherwise existing of service of legal process upon nonresidents.

(j) When jurisdiction over a person is based solely upon this section, only a cause of action arising from any act enumerated in this section may be asserted against the person.

(k) This section does not invalidate any other section of the Code that provides for service of summons on nonresidents. This section applies only to the extent that the other statutes that already grant personal jurisdiction over nonresidents do not cover any of the acts enumerated in this section.

(l) In any cause of action arising from any of the acts enumerated in this section, the court may provide for a stay or dismissal of action if the court finds, in the interest of justice, that the action should be heard in another forum.

11 Del. Laws, c. 192; Code 1915, § 4088; Code 1935, § 4579; 10 Del. C. 1953, § 3104; 61 Del. Laws, c. 471, § 1; 64 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 329, § 1.;



§ 3105. Service and return of scire facias

In every case in which a writ of scire facias may by law be issued, it shall be served and returned in the same manner as is provided in case of an original summons.

Code 1852, § 2241(a); Code 1915, § 4090; Code 1935, § 4581; 10 Del. C. 1953, § 3105.;



§ 3106. Service of capias ad respondendum

A writ of capias ad respondendum is served by arresting the defendant, but the defendant shall be discharged upon giving sufficient bail.

Code 1852, § 2242; Code 1915, § 4091; Code 1935, § 4582; 10 Del. C. 1953, § 3106; 70 Del. Laws, c. 186, § 1.;



§ 3107. Arrest of nonresident on mesne process in suit by nonresident

It shall not be lawful, at the suit of any nonresident, to arrest and hold to bail on mesne process any person who is a nonresident of this State at the time of issuing such process against such person, for any debt contracted without the limits of this State. If any such nonresident is so arrested, he or she may apply by petition in writing to any judge of this State, setting forth his or her residence and the state in which the debt was contracted, and the judge, on the production of satisfactory proof that the plaintiff was a nonresident at the time of issuing the process, and also that the petitioner is a nonresident of this State, and that the debt on which the petitioner was arrested was not contracted in this State, shall discharge the petitioner from custody. This section shall not be construed as affecting in any degree the law of attachment.

12 Del. Laws, c. 211; Code 1915, § 4092; Code 1935, § 4583; 10 Del. C. 1953, § 3107; 70 Del. Laws, c. 186, § 1.;



§ 3108. Prerequisites for issuance of capias ad respondendum

(a) No writ of capias ad respondendum shall be issued against any citizen of this State, in any civil action, unless the plaintiff therein, or if there be more than 1, some 1 or more of the plaintiffs, has made a written affidavit, and filed the same in the office of the prothonotary of the Superior Court of the county out of which the writ is to issue, stating that, to the best of his or her belief, the defendant has absconded, or is about to abscond from the place of the defendant's usual abode; or that the defendant is justly indebted to the plaintiff, in a sum exceeding $50, and that he or she verily believes the defendant has secreted, conveyed away, assigned, settled or disposed of, either money, goods, chattels, stock, securities for money, or other personal estate or real estate of the value of more than $100, with intent to defraud his or her creditors, and shall, moreover, in such affidavit, specify and set forth the supposed fraudulent transactions. This section shall not apply where the action is for libel, slander or injury to the person or property, accompanied by violence, if any affidavit of the cause of action is filed with the praecipe.

(b) The Superior Court, upon the petition of any person arrested and upon reasonable notice in writing to the party in whose favor the process issued, or such party's attorney or agent, shall investigate the allegations contained in any affidavit made and filed under this section, that the defendant has absconded or is about to abscond from the place of his or her usual abode, and the allegations and specifications of fraud contained in such affidavit. If, upon such investigation, the Court or Judge considers that there was not or is not sufficient cause for the arrest, the person arrested shall be discharged, and the plaintiff shall pay the costs. The Court or Judge may make and enforce all necessary and proper orders in the premises.

15 Del. Laws, c. 180; 16 Del. Laws, c. 530; Code 1915, § 4093; Code 1935, § 4584; 10 Del. C. 1953, § 3108; 70 Del. Laws, c. 186, § 1.;



§ 3109. Amicable actions

Any persons willing to become parties to an amicable action may enter into an agreement in writing for that purpose, either personally or by their agents or attorneys. On filing such agreement with the prothonotary, the prothonotary shall docket the action in the Superior Court, and from the time of such entry the action shall be deemed to be depending in the same manner as if the defendant had appeared to a summons issued against him or her by the plaintiff.

Code 1852, § 2243; Code 1915, § 4094; Code 1935, § 4585; 10 Del. C. 1953, § 3109; 70 Del. Laws, c. 186, § 1.;



§ 3110. Commencement of actions by attachment

Actions may be begun by attachment as provided in Chapter 35 of this title.

Code 1915, § 4097; Code 1935, § 4588; 10 Del. C. 1953, § 3110.;



§ 3111. Actions against corporations; service of process

(a) Actions may be brought against any corporation, at law or in chancery, by summons. Process may be served on the president, or head officer, if residing in the State, and if not, on any officer, director, or manager of the corporation. When a cause of action arises in this State against any corporation incorporated outside of this State, and there is no president or head officer of such corporation or any officer, director or manager thereof resident in this State, nor any certified agent thereof, for the service of process, resident in this State, process against such corporation may be served upon any agent of such corporation then being in the State. If such corporation appears, the action shall proceed as in other cases, and if it fails to appear, the plaintiff shall have judgment by default, service of the process being first proved. In an action upon the note of a bank, payable at one of its branches, service of process upon the president or cashier of that branch shall be sufficient. Copies of any rules of court, notice, proceeding, or order, may be served in the same way as original process or upon the attorney of record.

(b) In any action against a corporation whose officers reside out of the State, process may be served by publishing the substance thereof in a newspaper of this State, and of the state where the head officer resides, 20 days before the return thereof, and such service shall be sufficient.

(c) In respect to such corporation, 10 days notice of any motion, rule, order, or other matter or proceeding is sufficient. Such notice may be served personally on the president, any director or manager, or on the attorney of the corporation, or by copy of the rule or other matter sent by mail to the president or head officer at his or her usual place of abode, or by publishing the same in a newspaper near thereto.

(d) Service upon corporations may also be made as provided by § 321 of Title 8.

Code 1852, §§ 1246-1248; 21 Del. Laws, c. 273, § 43; 22 Del. Laws, c. 166, § 2; Code 1915, § 4098; 29 Del. Laws, c. 257; Code 1935, § 4589; 10 Del. C. 1953, § 3111; 70 Del. Laws, c. 186, § 1.;



§ 3112. Service of process on nonresident operators of motor vehicles

Repealed by 76 Del. Laws, c. 329, § 3, effective Oct. 7, 2008.;



§ 3113. Service of process on resident owner and operator of motor vehicles who depart from the State after an accident

Section 3104 of this title shall also apply to a resident who departs from the State subsequent to the accident or collision and remains absent therefrom for 30 days continuously, whether such absence is intended to be temporary or permanent, and to any executor or administrator of such resident.

10 Del. C. 1953, § 3113; 54 Del. Laws, c. 249; 76 Del. Laws, c. 329, § 4.;



§ 3114. Service of process on nonresident directors, trustees, members of the governing body or officers of Delaware corporations

(a) Every nonresident of this State who after September 1, 1977, accepts election or appointment as a director, trustee or member of the governing body of a corporation organized under the laws of this State or who after June 30, 1978, serves in such capacity, and every resident of this State who so accepts election or appointment or serves in such capacity and thereafter removes residence from this State shall, by such acceptance or by such service, be deemed thereby to have consented to the appointment of the registered agent of such corporation (or, if there is none, the Secretary of State) as an agent upon whom service of process may be made in all civil actions or proceedings brought in this State, by or on behalf of, or against such corporation, in which such director, trustee or member is a necessary or proper party, or in any action or proceeding against such director, trustee or member for violation of a duty in such capacity, whether or not the person continues to serve as such director, trustee or member at the time suit is commenced. Such acceptance or service as such director, trustee or member shall be a signification of the consent of such director, trustee or member that any process when so served shall be of the same legal force and validity as if served upon such director, trustee or member within this State and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(b) Every nonresident of this State who after January 1, 2004, accepts election or appointment as an officer of a corporation organized under the laws of this State, or who after such date serves in such capacity, and every resident of this State who so accepts election or appointment or serves in such capacity and thereafter removes residence from this State shall, by such acceptance or by such service, be deemed thereby to have consented to the appointment of the registered agent of such corporation (or, if there is none, the Secretary of State) as an agent upon whom service of process may be made in all civil actions or proceedings brought in this State, by or on behalf of, or against such corporation, in which such officer is a necessary or proper party, or in any action or proceeding against such officer for violation of a duty in such capacity, whether or not the person continues to serve as such officer at the time suit is commenced. Such acceptance or service as such officer shall be a signification of the consent of such officer that any process when so served shall be of the same legal force and validity as if served upon such officer within this State and such appointment of the registered agent (or, if there is none, the Secretary of State) shall be irrevocable. As used in this section, the word "officer" means an officer of the corporation who:

(1) Is or was the president, chief executive officer, chief operating officer, chief financial officer, chief legal officer, controller, treasurer or chief accounting officer of the corporation at any time during the course of conduct alleged in the action or proceeding to be wrongful;

(2) Is or was identified in the corporation's public filings with the United States Securities and Exchange Commission because such person is or was 1 of the most highly compensated executive officers of the corporation at any time during the course of conduct alleged in the action or proceeding to be wrongful; or

(3) Has, by written agreement with the corporation, consented to be identified as an officer for purposes of this section.

(c) Service of process shall be effected by serving the registered agent (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In addition, the prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to such director, trustee, member or officer:

(1) At the corporation's principal place of business; and

(2) At the residence address as the same appears on the records of the Secretary of State, or, if no such residence address appears, at the address last known to the party desiring to make such service;

provided, however, that if any such director's, trustee's, member's or officer's address as described in paragraph (c)(2) of this section shall be the same as the address described in paragraph (c)(1) of this section, then the prothonotary or Register in Chancery shall be required to make only 1 such mailing to such director, trustee, member or officer, at the address described in paragraph (c)(1) of this section.

(d) In any action in which any such director, trustee, member or officer has been served with process as hereinabove provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the prothonotary or the Register in Chancery as provided in subsection (c) of this section; however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such director, trustee, member or officer reasonable opportunity to defend the action.

(e) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(f) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

61 Del. Laws, c. 119, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 83, §§ 1-5; 77 Del. Laws, c. 24, § 1.;






CHAPTER 35. ATTACHMENTS

§ 3501. Domestic attachment; when writ may be issued

A writ of domestic attachment may be issued against an inhabitant of this State upon proof satisfactory to the court that the defendant cannot be found, or that the defendant is justly indebted to the plaintiff in a sum exceeding $50, and has absconded from the defendant's usual place of abode or is about to leave the State or has gone out of the State with intent to defraud his or her creditors or to elude process.

Code 1852, § 2264; Code 1915, § 4118; Code 1935, § 4606; 10 Del. C. 1953, § 3501; 52 Del. Laws, c. 341; 70 Del. Laws, c. 186, § 1.;



§ 3502. Corporations subject to attachment and garnishment

(a) All corporations doing business in this State, except as specified in subsections (b) and (c) of this section, are subject to the operations of the attachment laws of this State, as provided in the case of individuals. A corporation shall be liable to be summoned as garnishee.

(b) Banks, trust companies, savings institutions and loan associations, except only as to a wage attachment against the wages of an employee of the bank, trust company, savings institution or loan association, shall not be subject to the operations of the attachment laws of this State.

(c) Insurance companies, except as to moneys due in consequence of the happening of the risk provided for in the policy of insurance or a wage attachment against the wages of an employee of the insurance company, shall not be liable to attachment.

14 Del. Laws, c. 90; 16 Del. Laws, c. 140; 18 Del. Laws, c. 681; Code 1915, § 4120; 30 Del. Laws, c. 226; Code 1935, § 4608; 10 Del. C. 1953, § 3502; 52 Del. Laws, c. 341; 65 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 327, § 48.;



§ 3503. Public officers and employees subject to attachment and garnishment

(a) The attachment laws of this State shall apply to employees of the State, or of any county, district or municipality with the same force and effect as they apply to other individuals. Any officer of the State, or of any county, district or municipality, whose duty it is to pay such employees compensation from funds of the State, county, district or municipality for any services rendered by such employees to the State, county, district or municipality may be summoned to appear and answer as other garnishees are required to do.

(b) The term "employee" as used in subsection (a) of this section includes any and every person performing any and every form of labor and work for the State, county, district or municipality for compensation.

42 Del. Laws, c. 152, §§ 1, 2; 10 Del. C. 1953, § 3503; 52 Del. Laws, c. 341.;



§ 3504. Unincorporated association subject to attachment and garnishment

(a) A writ of attachment may be issued in any action brought against any unincorporated association of persons, including a partnership, by using its common name. Service of process of such attachment may be made on any officer, director, manager, agent or employee of such unincorporated association, or on any agent authorized by law to accept service of process.

(b) Any sheriff, constable or other officer, executing any writ of attachment under the provisions of this section may attach the lands and tenements, goods and chattels, rights and credits, and moneys and effects of the defendant association and may also attach the lands and tenements, goods and chattels, rights and credits, and moneys and effects of any or all of the individuals composing such association in the same manner as if they had been made parties defendant by their individual names.

26 Del. Laws, c. 267, §§ 1-5; Code 1915, § 4121; 30 Del. Laws, c. 227; Code 1935, § 4609; 10 Del. C. 1953, § 3504; 52 Del. Laws, c. 341; 59 Del. Laws, c. 104, § 1.;



§ 3505. Worthless checks or unpaid settlement memoranda

A writ of attachment may be issued in any action brought against any person who has issued a worthless check against an account in which there are not sufficient funds to pay such check, or where the person has issued slips or memoranda in settlements, which have not been paid.

27 Del. Laws, c. 281; Code 1915, § 4141; Code 1935, § 4629; 10 Del. C. 1953, § 3505; 52 Del. Laws, c. 341.;



§ 3506. Foreign attachment against individuals

A writ of foreign attachment may issue against any individual not an inhabitant of this State on any cause of action after proof satisfactory to the court that the defendant cannot be found, that the defendant resides out of the State, and that plaintiff has a good cause of action against the defendant in a sum exceeding $50.

Code 1852, § 2290; 16 Del. Laws, c. 533; Code 1915, § 4142; Code 1935, § 4630; 10 Del. C. 1953, § 3506; 52 Del. Laws, c. 341.;



§ 3507. Foreign attachment against foreign corporations

A writ of foreign attachment may be issued against any corporation, aggregate or sole, not created by or existing under the laws of this State upon proof satisfactory to the court that the defendant is a corporation not created by, or existing under the laws of this State, and that the plaintiff has a good cause of action against the defendant in an amount exceeding $50.

11 Del. Laws, c. 426; 15 Del. Laws, c. 181; 15 Del. Laws, c. 182, §§ 1-3; Code 1915, § 4143; Code 1935, § 4631; 10 Del. C. 1953, § 3507; 52 Del. Laws, c. 341.;



§ 3508. Property subject to attachment

Goods, chattels, rights, credits, moneys, effects, lands and tenements may be attached under this chapter.

10 Del. C. 1953, § 3508; 52 Del. Laws, c. 341.;



§ 3509. Proceedings against garnishees

If any garnishee, duly summoned shall not appear as required, the garnishee may be compelled, by attachment, to appear and answer or plead. The plaintiff may be compelled to pay a fee to the garnishee in such amount as may be fixed from time to time by rule of the Superior Court.

An employer shall not dismiss an employee because the employer was summoned as garnishee for the employee.

10 Del. C. 1953, § 3509; 52 Del. Laws, c. 341; 57 Del. Laws, c. 589; 70 Del. Laws, c. 186, § 1.;



§ 3510. Capias against garnishee

If it be shown to the court that any garnishee, summoned or to be summoned thereon, is not an inhabitant of the county where the attachment is pending, or is about to leave the county, then a capias may issue against such garnishee to hold the garnishee to bail for garnishee's appearance at court to answer or plead.

10 Del. C. 1953, § 3510; 52 Del. Laws, c. 341; 70 Del. Laws, c. 186, § 1.;



§ 3511. Effect of sales

All sales under this chapter shall be good against the defendant or the defendant's executors, administrators and assigns. Any transfer or assignment of the property after attachment shall be void, and after the sale of the property is made and confirmed the purchaser shall be entitled to and have all the right, title and interest of the defendant in and to the property so attached and sold, and such sale and confirmation shall transfer to the purchaser all the right, title and interest of the defendant in and to the property as fully as if the defendant had transferred the same to the purchaser in accordance with law. If action is brought against any officer or other person acting under the authority of this chapter, it shall be a good defense that his or her act was done in compliance with this chapter and in accordance with the applicable rules of court.

10 Del. C. 1953, § 3511; 52 Del. Laws, c. 341; 70 Del. Laws, c. 186, § 1.;



§ 3512. Authority of Superior Court to make rules respecting attachments

The Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof, modes of proof, manner of seizure of property, sale of perishable property, appointment and duties of auditors, the release of property from attachment and the sale of property so seized, and all other matters relating to attachment proceedings, and may require the plaintiff to give approved security to indemnify the defendant for defendant's costs, losses and damages resulting from the attachment.

10 Del. C. 1953, § 3512; 52 Del. Laws, c. 341; 70 Del. Laws, c. 186, § 1.;



§ 3513. Superior Court Rules govern attachment by justices of the peace and other inferior courts

Except where otherwise expressly provided, the Rules of the Superior Court shall govern the procedures in all attachments issued by justices of the peace and other inferior courts. The Superior Court, upon the motion of any defendant or tenant whose property, rights or credits may be attached under any mesne process of attachment issued by a justice of the peace or other inferior court, shall investigate the proofs required by law to be made and filed before the issuing of such process. If upon such investigation the Court considers that there was not sufficient grounds for the attachment, the property, rights and credits attached shall be discharged.

10 Del. C. 1953, § 3513; 52 Del. Laws, c. 341.;






CHAPTER 37. SURVIVAL OF ACTIONS AND CAUSES OF ACTION; WRONGFUL DEATH ACTIONS

Subchapter I Survival of Actions and Causes of Action

§ 3701. Causes of action generally

All causes of action, except actions for defamation, malicious prosecution, or upon penal statutes, shall survive to and against the executors or administrators of the person to, or against whom, the cause of action accrued. Accordingly, all actions, so surviving, may be instituted or prosecuted by or against the executors or administrators of the person to or against whom the cause of action accrued. This section shall not affect the survivorship among the original parties to a joint cause of action.

Code 1852, § 2295; Code 1915, § 4154; Code 1935, § 4637; 47 Del. Laws, c. 383; 10 Del. C. 1953, § 3701.;



§ 3702. Death of party

Upon the death of one or more of several plaintiffs or defendants in an action, wherein the cause of action survives, such action shall not abate, but may be prosecuted by or against the surviving plaintiff, or defendant.

Code 1852, § 2294; Code 1915, § 4153; Code 1935, § 4636; 10 Del. C. 1953, § 3702.;



§ 3703. Executor's or administrator's death or removal

An action commenced by or against an executor or administrator shall not be abated by his or her death or removal from office, but a succeeding executor or administrator may be admitted a party plaintiff or made a party defendant to such action.

Code 1852, § 2296; Code 1915, § 4156; Code 1935, § 4639; 10 Del. C. 1953, § 3703; 70 Del. Laws, c. 186, § 1.;



§ 3704. Personal injury actions

No action brought to recover damages for injuries to the person by negligence or default shall abate by reason of the death of the plaintiff, but the personal representatives of the deceased may be substituted as plaintiff and prosecute the suit to final judgment and satisfaction.

13 Del. Laws, c. 31, §§ 1, 2; 22 Del. Laws, c. 210; Code 1915, § 4155; Code 1935, § 4638; 10 Del. C. 1953, § 3704; 63 Del. Laws, c. 256, § 3.;



§ 3705. Appeals and writs of error

Appeals and writs of error are within the provisions of this chapter.

Code 1852, § 2297; Code 1915, § 4157; Code 1935, § 4640; 10 Del. C. 1953, § 3705.;



§ 3706. Judgment for or against executor or administrator

(a) The benefit of a judgment for or against an executor or administrator shall not be lost by executor's or administrator's death or removal from office, but proceedings may be had upon such judgment either at the suit of or against a succeeding executor or administrator.

(b) An executor or administrator may be admitted a party plaintiff to a judgment, on motion, without scire facias.

Code 1852, §§ 2298, 2299; 12 Del. Laws, c. 477; 14 Del. Laws, c. 88; Code 1915, § 4158; Code 1935, § 4641; 10 Del. C. 1953, § 3706; 70 Del. Laws, c. 186, § 1.;



§ 3707. Statutory right of action

A statutory right of action or remedy against any officer or person, in favor of any person, shall survive to, or against the executor or administrator of such officer or person, unless it be specially restricted in the statute.

Code 1852, § 2300; Code 1915, § 4159; Code 1935, § 4642; 10 Del. C. 1953, § 3707.;



§ 3708. Public officer's action

An action brought by or in the name of any public officer shall not abate by the officer's death, resignation, removal from office, or the expiration of the officer's term, but may be prosecuted by the officer's successor, if there be a successor who might have originally commenced and prosecuted the like action.

Code 1852, § 2330; Code 1915, § 4191; Code 1935, § 4670; 10 Del. C. 1953, § 3708; 70 Del. Laws, c. 186, § 1.;






Subchapter II Wrongful Death Actions

§ 3721. Definitions

As used in this subchapter:

(1) "Child" includes an illegitimate child.

(2) "Parent" includes the mother and father of a deceased illegitimate child.

(3) "Person" includes an individual, receiver, trustee, guardian, executor, administrator, fiduciary or representative of any kind, or any partnership, firm, association, public or private corporation, or any other entity.

(4) "Sibling" means brothers and sisters of the whole and half blood or by order of adoption.

(5) "Wrongful act" means an act, neglect or default including a felonious act which would have entitled the party injured to maintain an action and recover damages if death had not ensued.

63 Del. Laws, c. 256, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 47, § 1.;



§ 3722. Liability notwithstanding death

(a) An action may be maintained against a person whose wrongful act causes the death of another.

(b) If the death of a person was caused by a wrongful act, neglect or default of a vessel, an action in rem may be maintained against the vessel.

(c) If a person whose wrongful act caused the death of another dies before an action under this section is commenced, the action may be maintained against a personal representative.

63 Del. Laws, c. 256, § 4; 70 Del. Laws, c. 186, § 1.;



§ 3723. Wrongful act occurring outside of Delaware

Repealed by 71 Del. Laws, c. 265, § 1, effective Apr. 20, 1998.;



§ 3724. Action for wrongful death

(a) An action under this subchapter shall be for the benefit of the spouse, parent, child and siblings of the deceased person.

(b) If there are no persons who qualify under subsection (a) of this section, an action shall be for the benefit of any person related to the deceased person by blood or marriage.

(c) In an action under this subchapter, damages may be awarded to the beneficiaries proportioned to the injury resulting from the wrongful death. The amount recovered shall be divided among the beneficiaries in shares directed by the verdict.

(d) In fixing the amount of damages to be awarded under this subchapter, the court or jury shall consider all the facts and circumstances and from them fix the award at such sum as will fairly compensate for the injury resulting from the death. In determining the amount of the award the court or jury may consider the following:

(1) Deprivation of the expectation of pecuniary benefits to the beneficiary or beneficiaries that would have resulted from the continued life of the deceased;

(2) Loss of contributions for support;

(3) Loss of parental, marital and household services, including the reasonable cost of providing for the care of minor children;

(4) Reasonable funeral expenses not to exceed $7,000, or the amount designated in § 5546(a) of Title 29, whichever is greater;

(5) Mental anguish resulting from such death to the surviving spouse and next-of-kin of such deceased person. However, when mental anguish is claimed as a measure of damages under this subchapter, such claim for mental anguish will be applicable only to the surviving spouse, children and persons to whom the deceased stood in loco parentis at the time of the injury which caused the death of the deceased, parents and persons standing in loco parentis to the deceased at the time of the injury which caused the death of the deceased (if there is no surviving spouse, children or persons to whom the deceased stood in loco parentis), and siblings (if there is no surviving spouse, children, persons to whom the deceased stood in loco parentis at the time of the injury, parents or persons standing in loco parentis to the deceased at the time of the injury which caused the death of the deceased).

(e) Only 1 action under the subchapter lies in respect to the death of a person.

(f) For the purposes of this section, a person born to parents who have not participated in a marriage ceremony with each other is considered to be the child of the mother. The person is considered to be the child of the other parent only if the father:

(1) Has been judicially determined to be the father; or

(2) Prior to the death of the child:

a. Has acknowledged himself, in writing, to be the father; or

b. Has openly and notoriously recognized the person to be his child; or

c. Has subsequently married the mother and has acknowledged himself, orally or in writing, to be the father.

63 Del. Laws, c. 256, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 47, §§ 2, 3; 75 Del. Laws, c. 266, § 1.;



§ 3725. Purpose

The purpose of this subchapter is to permit the recovery of damages not limited to pecuniary losses by persons injured as the result of the death of another person.

63 Del. Laws, c. 256, § 4.;









CHAPTER 39. PLEADING AND PRACTICE

§ 3901. Affidavits of defense; judgments by default on written instruments; opening judgments

(a) In all actions upon bills, notes, bonds or other instruments of writing for the payment of money or for the recovery of book accounts, on foreign judgments, and in all actions of scire facias on recognizances, judgments or mortgages, the plaintiff may specifically require the defendant or defendants to answer any or all allegations of the complaint by an affidavit setting forth the specific nature and character of any defense and the factual basis therefor, by the specific notation upon the face of the complaint that those allegations must be answered by affidavits.

(b) If defense is to a part only of the cause of action, the defendant, or if there be more than 1, any 1 or more of them shall, in such affidavit, specify the sum which the defendant or they admits or admit to be due, and judgment shall be entered for the plaintiff at the plaintiff's election for the sum acknowledged to be due.

(c) A defendant need not file an affidavit to answer any allegation, whether or not designated pursuant to this section, unless the plaintiff or plaintiffs files with the complaint a copy of the instrument of writing, book entries or claims, or, in case of a scire facias, a certified abstract or transcript of the judgment, mortgage or recognizance, and in case of a suit on a foreign judgment a copy of the judgment, certified to under 28 U.S.C. § 1738.

(d) If the plaintiff or plaintiffs complies with this section, and the defendant or defendants fails to respond to the designated allegations by affidavit filed with the answer or answers, the designated allegations will be deemed admitted, and default judgment may be entered thereon, in the discretion of the court and upon motion by the plaintiff.

(e) Upon any judgment under this section a stay of execution for 6 months shall be granted on security being given by the defendant for the payment of such judgment, with interest and costs, in such form as by the rules of the court are prescribed. In case of a suit by or against a corporation, the affidavit by the cashier or treasurer shall be sufficient in this section. In case of security being given as aforesaid by the defendant, the entry of such security shall have all the force and effect of a judgment, and at the expiration of the stay given, the judgment, with costs, may be collected by execution process sued out jointly or severally against the principal and surety. Any affidavit authorized under this chapter may be taken out of this State before any judge of any court of record, the mayor or chief magistrate of any city or borough, a Commissioner of Deeds for this State, or any consul or vice-consul of the United States, or before any notary public of any state or territory within the United States or of the District of Columbia. The affidavit shall be certified under the hand and official seal, or seal of the court, city or borough, as the case may be, of the person taking the same.

(f) Upon sufficient cause shown, the court may open such judgment and let the defendant into a trial, security being first given, in manner and form as provided in subsection (e) of this section, for the payment of such judgment, with interest and costs, as the plaintiff may recover in such action.

(g) In actions commenced by a capias ad respondendum, if special bail is not given at the term to which the process is returnable, the plaintiff may, at the plaintiff's election, on the last day of the term, cause a common appearance to be entered for the defendant, and move for judgment, under this section, in like manner as if special bail had been given.

(h) The amount of a judgment by virtue of this section shall be ascertained under the order of the court, and shall not exceed the sum demanded in the complaint filed by the plaintiff.

(i) The court, in its discretion, may extend the time in which the defendant or defendants has to answer or otherwise do anything authorized by its Rules of Civil Procedure.

Code 1852, §§ 2305-2308; 14 Del. Laws, c. 556, § 2; 16 Del. Laws, c. 142; 18 Del. Laws, c. 223; Code 1915, § 4169; Code 1935, § 4648; 41 Del. Laws, c. 210; 42 Del. Laws, c. 151; 43 Del. Laws, c. 232; 10 Del. C. 1953, § 3901; 65 Del. Laws, c. 296, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3902. Assignee suing in own name

A person to whom a contract, express or implied, has been transferred or assigned, either in accordance with a statute or with the common law, may sue thereon in his or her own name.

Code 1915, § 4210A; 30 Del. Laws, c. 228; Code 1935, § 4684; 10 Del. C. 1953, § 3902; 70 Del. Laws, c. 186, § 1.;



§ 3903. Bail bonds, recognizances, peace bonds or appearance bonds; actions on

Whenever any court orders and adjudges a bail bond, recognizance, or bond to keep the peace, or for the appearance of a defendant or of a witness, in any court, forfeited, then in any action on such forfeited bail bond, recognizance, or bond to keep the peace, or for the appearance of a defendant or of a witness, if a copy of such bail bond, bond, or recognizance has been filed with the complaint, the Attorney General, or any other attorney, on behalf of the State, or plaintiff, shall be at liberty to move for judgment after the defendant's time for filing his or her answer has expired, unless the defendant or one of the defendants, if there be more than one, or some one for such defendant or defendants, has filed an affidavit of defense in the action, stating therein the nature and character of the same. The Attorney General shall sue upon and collect all such forfeited bail bonds, recognizances, or bonds.

Code 1852, § 2311; 26 Del. Laws, c. 268; Code 1915, § 4173; Code 1935, § 4652; 10 Del. C. 1953, § 3903; 70 Del. Laws, c. 186, § 1.;



§ 3904. Suits and judgments by and against unincorporated associations

An unincorporated association of persons, including a partnership, using a common name may sue and be sued in such common name and a judgment recovered therein shall be a lien like other judgments, and may be executed upon by levy, seizure and sale of the personal and real estate of such association, and also that of the persons composing such association in the same manner with respect to them as if they had been made parties defendant by their individual names. Satisfaction thereof may also be obtained by attachment process.

13 Del. Laws, c. 32, § 1; Code 1915, § 4198; Code 1935, § 4676; 10 Del. C. 1953, § 3904; 59 Del. Laws, c. 104, § 2.;



§ 3905. Action for detention of goods and chattels

When any goods or chattels are unlawfully detained from the owner or the person entitled to the possession thereof, such owner or person may have remedy to recover the same by a civil action.

Code 1852, § 2325; Code 1915, § 4185; Code 1935, § 4664; 10 Del. C. 1953, § 3905.;



§ 3906. Action to recover goods seized by execution or attachment

A civil action may be brought to recover goods and chattels seized by virtue of any process of execution or attachment, with damages and costs for the taking and detention thereof, against the officer seizing the same, at the suit of the owner of such goods and chattels not being the defendant in the execution or attachment, the proper pledges and security being given, as in other cases, by the plaintiff in such civil action, before delivery to him or her of the goods and chattels sought to be recovered.

Code 1852, § 2326; Code 1915, § 4186; Code 1935, § 4665; 10 Del. C. 1953, § 3906; 70 Del. Laws, c. 186, § 1.;



§ 3907. Demand in actions to recover goods and chattels; necessity for proof

In all actions to recover goods and chattels, no proof of demand shall be necessary, but the bringing of the action shall be considered a sufficient demand for all purposes. The failure at the trial to prove any demand shall not be a cause for dismissal, nor shall such failure inure in anywise whatsoever to the benefit or advantage of the defendant in the action.

18 Del. Laws, c. 220; Code 1915, § 4187; Code 1935, § 4666; 10 Del. C. 1953, § 3907.;



§ 3908. Judgments by confession; warrant of attorney

No complaint shall be necessary nor shall any cognovit be required for the confession of any judgment. Every warrant of attorney authorizing the confession of judgment, whether after complaint or otherwise, shall be taken to authorize such confessions without the filing of any such complaint; except as provided in § 2306 of this title.

13 Del. Laws, c. 32, § 2; Code 1915, § 4199; Code 1935, § 4677; 10 Del. C. 1953, § 3908; 58 Del. Laws, c. 240, § 3.;



§ 3909. Complaint, declaration or cognovit upon judgments D.S.B. (debt without a writ—debitum sine breve)

No judgment D.S.B., entered, shall be taken to be invalid because it does not appear that any complaint or cognovit was filed prior to the entering of the same, but whenever such complaint is required by the bond on which such judgment was entered, the court before whom any question is raised about the validity of such judgment for want of such complaint shall allow such complaint to be filed, nunc pro tunc, and the filing thereof, by virtue of such allowance, shall have the same effect as if it had been filed as the authority for the entering of such judgment.

13 Del. Laws, c. 32, § 3; Code 1915, § 4200; Code 1935, § 4678; 10 Del. C. 1953, § 3909.;



§ 3910. Disclaimer of interest by defendant; interpleader

The defendant in any action brought in the Superior Court for the recovery of money, or of any goods, chattels, or the value thereof in damages, which shall have come lawfully to the defendant's hands or possession, may, at any time after the complaint is filed, and before the answer is filed, by a suggestion to be filed of record, disclaim all interest in the subject matter of such action, and offer to bring the same into court, or to pay or dispose thereof as the Court orders. If the defendant also alleges, under oath or affirmation, that the right thereto is claimed by or supposed to belong to some person not party to the action (naming such person), who has sued or is expected to sue for the same, or shows some probable matter to the Court to believe that such suggestion is true, the Court may, thereupon, order the plaintiff to interplead with such third person, and make such rules and orders in the cause, and issue such process for the purpose of making such third person party to the action, and for carrying such proceeding to interplead into full and complete effect, and may render such judgment or judgments thereon as shall be agreeable to the rules and practice of the law in like cases.

17 Del. Laws, c. 218; Code 1915, § 4201; Code 1935, § 4679; 10 Del. C. 1953, § 3910; 70 Del. Laws, c. 186, § 1.;



§ 3911. Recognizance of plaintiff upon interpleader

If the process issued upon an order under § 3910 of this title to interplead is not served, or personal notice thereof is not given to the third person referred to in such section, the court may, upon giving judgment for the plaintiff, require the plaintiff to enter into a recognizance, and if it deems necessary, with sufficient surety, to interplead with such third person if afterwards, and before the expiration of the time which would be allowed to the plaintiff to prosecute his or her claim against the defendant, such third person should appear in the court and claim the money, or the goods or chattels, or the value thereof.

17 Del. Laws, c. 218; Code 1915, § 4202; Code 1935, § 4680; 10 Del. C. 1953, § 3911; 70 Del. Laws, c. 186, § 1.;



§ 3912. Counsel fees; recovering in actions on written instruments

In all causes of action, suits, matters or proceedings brought for the enforcement of any note, bond, mechanics lien, mortgage, invoice or other instrument of writing, if the plaintiff or lien holder in the action, suit or proceeding recovers judgment in any sum, the plaintiff or lien holder may also recover reasonable counsel fees, which shall be entered as a part of the judgment in the action, suit or proceeding. Such counsel fees shall not in any such action, suit or proceeding, exceed 20 percent of the amount adjudged for principal and interest. Such counsel fees shall not be entered as a part of such judgment unless the note, bond, mortgage, invoice or other instrument of writing sued upon, by the terms thereof, expressly provides for the payment and allowance thereof, except in the cases of mechanic's liens in which no express agreement shall be necessary in order to entitle the lien holder to reasonable counsel fees.

27 Del. Laws, c. 286; Code 1915, § 4204; 38 Del. Laws, c. 202, § 1; Code 1935, § 4682; 10 Del. C. 1953, § 3912; 68 Del. Laws, c. 63, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3913. Counterclaim in suits by or against executors or administrators

If either party sue or be sued as an executor or administrator, and there are mutual debts or credits or other claims between his or her testator or intestate and the other party, 1 debt or credit may be set off against the other and a counterclaim may be asserted as in other actions.

Code 1852, § 2328; Code 1915, § 4189; 37 Del. Laws, c. 264, § 2; Code 1935, § 4668; 10 Del. C. 1953, § 3913; 70 Del. Laws, c. 186, § 1.;



§ 3914. Proof of partnership

In any action by or against partners, the plaintiff may require the defendant or defendants to deny the allegation of partnership by affidavit filed with the answer, by the specific notation of the need for a denial by affidavit within the paragraph alleging partnership. Any defendant so answering shall deny the existence of the partnership as alleged, and stating to the best of the defendants' knowledge and belief whether there is any partnership in relation to the subject matter of the action, and who are the partners therein. Where plaintiff has complied with this section, failure of any defendant to file an affidavit with the answer shall be deemed an admission of the partnership as alleged.

Code 1852, § 2310; Code 1915, § 4171; Code 1935, § 4650; 10 Del. C. 1953, § 3914; 65 Del. Laws, c. 296, § 2; 70 Del. Laws, c. 186, § 1.;



§ 3915. Proof of incorporation or corporate existence

In any action by or against any corporation, the plaintiff may specifically require the defendant or defendants to deny the allegation of the incorporation and existence of the corporation by affidavit filed with the answer, by the specific notation of the need for denial by affidavit within the paragraph alleging the corporate existence. Any defendant so answering shall deny the incorporation and existence of the corporation as alleged, and stating to the best of affiant's knowledge whether there is any corporation existing which has a relationship to the subject matter of the action. Such affidavit may be made by the president, secretary, treasurer or any director of any corporate defendant. Where plaintiff has complied with this section, failure of any defendant to file an affidavit with its answer shall be deemed an admission of existence of the corporation as alleged.

16 Del. Laws, c. 535; Code 1915, § 4172; Code 1935, § 4651; 10 Del. C. 1953, § 3915; 65 Del. Laws, c. 296, § 3.;



§ 3916. Proof of agency in operation of motor vehicle

In any action arising out of the operation of any vehicle, in which it is alleged that the operator of the vehicle was a servant, agent or employee of the defendant or defendants, the plaintiff may specifically require the defendant or defendants to deny the allegation that the operator of the vehicle was a servant, agent or employee of the defendant or defendants by affidavit filed with the answer, by the specific notation of the need for denial by affidavit within the paragraph alleging that the operator of the vehicle was a servant, agent or employee of defendant or defendants. Any defendant so answering shall deny that the operator of the vehicle was operating the vehicle at the time of the occurrence as a servant, agent or employee of the answering defendant, and/or deny that the operator of the vehicle was operating the vehicle in and about the course of duties as a servant, agent or employee of the answering defendant and set forth the factual basis for the denial. Where plaintiff has complied with this section, failure of a defendant to file an affidavit with the answer shall be deemed an admission that the operator of the vehicle was a servant, agent or employee of the defendant.

Code 1935, § 4651A; 44 Del. Laws, c. 176; 10 Del. C. 1953, § 3916; 65 Del. Laws, c. 296, § 4; 70 Del. Laws, c. 186, § 1.;



§ 3917. Proof of signatures in actions or written instruments

In any action brought upon any deed, bond, bill, note or other instrument of writing, a copy of which has been filed with the complaint, the plaintiff may specifically require the defendant or defendants to deny the allegation that the defendant's or defendants' signature appears on the instrument by affidavit filed with the answer, by the specific notation of the need for denial by affidavit within the paragraph alleging that the signature of defendant or defendants appears upon the instrument. Any defendant so answering shall specifically deny that the defendant's signature appears on the instrument. Where plaintiff has complied with this section, failure of any defendant to file an affidavit with the answer shall be deemed an admission of the signature as alleged.

Code 1852, § 2309; Code 1915, § 4170; Code 1935, § 4649; 10 Del. C. 1953, § 3917; 65 Del. Laws, c. 296, § 5; 70 Del. Laws, c. 186, § 1.;



§ 3918. Recognizance of applicant for certiorari to justice of the peace

(a) On the issuing of a writ of certiorari to a justice of the peace, the party applying therefor, shall enter into a recognizance to the defendant in a reasonable penalty, and with sufficient surety to be approved by the prothonotary with condition to be void if the plaintiff therein prosecutes the writ to effect and pays the condemnation money and all costs, or otherwise abide the judgment of the Superior Court in the case if he or she fails to make his or her plea good.

(b) The recognizance shall be entered by the prothonotary in the docket where the certiorari is entered, and a note of the recognizance having been taken, shall be indorsed on the writ, or the justice shall not obey it.

(c) No further surety shall be required, although other writs may be issued to complete the record; but the Court may order better security.

Code 1852, §§ 2319-2321; Code 1915, § 4181; Code 1935, § 4660; 10 Del. C. 1953, § 3918; 70 Del. Laws, c. 186, § 1.;



§ 3919. Defense in civil libel actions

In actions for damages for the writing or publishing of a libel, where the truth is pleaded and given in evidence, if it is found that the same was written or published properly for public information, and with no malicious or mischievous motives, the court or jury may find for the defendant.

11 Del. Laws, c. 449, § 2; Code 1915, § 4218; Code 1935, § 4693; 10 Del. C. 1953, § 3920.;



§ 3920. Actions for price of newspapers or magazines received by mail; necessity for express order

No action shall be brought to charge any person upon any promise or agreement for the subscription price to any newspaper, magazine, periodical, or publication whatsoever, when such promise or agreement arises from such person receiving through the mails any newspaper, magazine, periodical, or publication, unless such newspaper, magazine, periodical, or publication shall have been, previous to its being so received, expressly ordered by such person from the publisher thereof.

22 Del. Laws, c. 454; Code 1915, § 4096; Code 1935, § 4587; 10 Del. C. 1953, § 3921.;



§ 3921. Presumption of proper administration of oath

When it appears that an oath or affirmation has been administered by competent authority, it shall be presumed to have been properly administered, unless the contrary appear.

Code 1852, § 2509; Code 1915, § 4428; Code 1935, § 4886; 10 Del. C. 1953, § 3922.;



§ 3922. Destruction of property by minors; recovery of damages from parents

Any municipal corporation, county, town, school district and agency of the State or any person, partnership, corporation or association, or any religious organization whether incorporated or unincorporated, shall be entitled to recover damages in an appropriate civil action in an amount not to exceed $10,000 in a court of competent jurisdiction from the parents or guardians of any minor under the age of 18 years, living with the parents, who shall intentionally or recklessly destroy or damage property, real, personal or mixed, belonging to such municipal corporation, county, town, school district or agency of the State, or person, partnership, corporation or association or religious organization.

10 Del. C. 1953, § 3923; 51 Del. Laws, c. 321; 59 Del. Laws, c. 112, § 1; 62 Del. Laws, c. 166, § 1; 62 Del. Laws, c. 315, § 2; 66 Del. Laws, c. 234, § 1; 77 Del. Laws, c. 40, § 1.;



§ 3923. Prosecution and defense of actions by persons of the age of 18 years or older

(a) Any person of the age of 18 years or older who is not otherwise incompetent may bring, file, prosecute, defend, litigate, settle, dismiss or otherwise compromise any action in law or in equity in any court without the interference or appointment of a guardian, guardian ad litem, next friend or other legal representative.

(b) Any person of the age of 18 years or older who is not otherwise incompetent may be appointed by any court as guardian ad litem, next friend or other legal representative of a person who has not reached the age of 18 years.

10 Del. C. 1953, § 3924; 58 Del. Laws, c. 440, § 2.;



§ 3924. Causes of action abolished for alienation of affections, criminal conversation, seduction, enticement and breach of contract to marry

The rights of action to recover sums of money as damages for alienation of affections, criminal conversation, seduction, enticement, or breach of contract to marry are abolished. No act done in this State shall operate to give rise, either within or without this State, to any such right of action. No contract to marry made or entered into in this State shall operate to give rise, either within or without this State, to any cause or right of action for its breach.

10 Del. C. 1953, § 3925; 58 Del. Laws, c. 489, § 1.;



§ 3925. Public officers and employees

Any public officer or employee, in a criminal or civil action against the person arising from state employment, shall be entitled to petition the court for a court-appointed attorney to represent the person's interests in the matter. If the judge, after consideration of the petition, examination of the petitioner and receipt of such further evidence as the judge may require, determines that the petition has merit, the judge shall appoint an attorney to represent the interests of such public officer or employee. The court-appointed attorney shall represent such person at all stages, trial and appellate, until the final determination of the matter, unless the attorney is earlier released by such person or by the court. The court may first appoint an attorney from the Department of Justice. If the court determines that the Department is unable to represent such public officer or employee, the court may appoint an attorney from the Office of the Public Defender in criminal actions only, and in civil actions may appoint an attorney licensed in this State. This section shall also apply to all federal courts within this State.

60 Del. Laws, c. 474, § 1; 60 Del. Laws, c. 676, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3926. Production of records, jurisdiction

(a) Prompt production of records. — A health care provider who receives an appropriate authorization duly signed by an existing or former patient, guardian or personal representative, shall produce a true and correct complete copy of the requested medical records, which shall be produced in a reasonably legible fashion within 45 days of receipt of the request. The health care provider's fee for copying the records shall be reasonable. If prepayment is required by the health care provider, written notice of prepayment shall be provided to the requesting party within 14 days of the receipt of the original request. Upon payment of any prepayment charge, the health care provider shall produce the requested records within the latter of 14 days of receiving payment or 45 days of receipt of the original request.

(b) A health care provider may object in writing to production of the records for good cause. Any objection must state the grounds for failure or refusal to comply with the records request and must be served on the requesting party within 30 days of the date of receipt of the request. Said objection, if found to be for good cause, shall serve to toll the time period allowable for production of records.

(c) Failure or refusal to produce medical records pursuant to this section shall result in a civil penalty not to exceed $25 per day for every business day the records are delinquent in being produced in addition to any other sanctions deemed appropriate by the Court, provided however, that motion to the Court to enforce compliance by court order must be made by the requesting party no later than 60 days from the date of the original request. If the records produced are incomplete, the requesting party shall have a reasonable time following discovery of the missing records in which to file a motion with the Court for enforcement of this section.

(d) If the requesting party is a plaintiff in a complaint pending before a court of competent jurisdiction alleging health care negligence, this statute shall not apply to any request for medical records served on a named defendant(s) in that litigation.

(e) The Superior Court shall have jurisdiction over this section and shall schedule such matters on an expedited basis.

74 Del. Laws, c. 148, § 3.;






CHAPTER 40. TORT CLAIMS ACT

Subchapter I State Tort Claims

§ 4001. Limitation on civil liability

Except as otherwise provided by the Constitutions or laws of the United States or of the State of Delaware, as the same may expressly require or be interpreted as requiring by a court of competent jurisdiction, no claim or cause of action shall arise, and no judgment, damages, penalties, costs or other money entitlement shall be awarded or assessed against the State or any public officer or employee, including the members of any board, commission, conservation district or agency of the State, whether elected or appointed, and whether now or previously serving as such, in any civil suit or proceeding at law or in equity, or before any administrative tribunal, where the following elements are present:

(1) The act or omission complained of arose out of and in connection with the performance of an official duty requiring a determination of policy, the interpretation or enforcement of statutes, rules or regulations, the granting or withholding of publicly created or regulated entitlement or privilege or any other official duty involving the exercise of discretion on the part of the public officer, employee or member, or anyone over whom the public officer, employee or member shall have supervisory authority;

(2) The act or omission complained of was done in good faith and in the belief that the public interest would best be served thereby; and

(3) The act or omission complained of was done without gross or wanton negligence;

provided that the immunity of judges, the Attorney General and Deputy Attorneys General, and members of the General Assembly shall, as to all civil claims or causes of action founded upon an act or omission arising out of the performance of an official duty, be absolute; provided further that in any civil action or proceeding against the State or a public officer, employee or member of the State, the plaintiff shall have the burden of proving the absence of 1 or more of the elements of immunity as set forth in this section.

61 Del. Laws, c. 431, § 1; 66 Del. Laws, c. 348, § 1.;



§ 4002. Indemnification of public officers and employees

In addition to the right of representation provided for in § 3925 of this title, any public officer, employee or member who, but for the application of any provision of the Constitutions or laws of the United States or the State of Delaware to the contrary, would be entitled to immunity in accordance with § 4001 of this title, shall be indemnified by the State against any expenses (including attorney's fees and disbursements), judgments, fines and costs, actually and reasonably incurred by such public officer, employee or member in defending against the action, suit or proceeding giving rise thereto.

61 Del. Laws, c. 431, § 1.;



§ 4003. Political subdivisions; limitations on liability

Any political subdivision of the State, including the various school districts, and their officers and employees shall be entitled to the same privileges and immunities as provided in this chapter for the State and its officers and employees; provided that the public officers and employees of any such political subdivision shall only be indemnified if the governing body of the subdivision shall expressly so provide, and then only to the extent that the subdivision shall appropriate all funds necessary therefor.

61 Del. Laws, c. 431, § 1.;



§ 4004. Procedure for establishing right to indemnification

The right to indemnification provided for in § 4002 of this title shall automatically obtain upon the final determination of any court or administrative tribunal of competent jurisdiction that no claim or cause of action existed, or, but for the application of the Constitutions or laws of either the United States or the State of Delaware, that no such claim or cause of action would have existed, or upon a verdict or ruling in favor of the public officer, employee or member. If a court or administrative tribunal shall determine that no right to indemnification exists because of the absence of 1 or more of the elements of immunity set forth in § 4001 of this title, said determination shall be final and binding at such time as any and all rights of appeal from the decision giving rise to such determination shall have been exhausted. If, for whatever reason, including a settlement agreed upon by the parties, the court or administrative tribunal having jurisdiction shall fail or refuse to make the determination required by this section, then the indemnification shall only be granted as to public officers, employees or members of the State upon the affirmative recommendation of the appropriate department head, or a majority of the members of the governing body of the board, commission or agency, whichever shall apply, and the concurrence of the Governor and the Attorney General or their designees. Any political subdivision of the State which shall hereafter provide indemnification as authorized by this chapter shall establish its own procedure for determining eligibility for its officers and employees in the absence of the determination of a court of competent jurisdiction.

61 Del. Laws, c. 431, § 1.;



§ 4005. Authorization to purchase liability insurance

The State or any of its departments, agencies, boards, commissions or political subdivisions are hereby authorized to obtain from funds appropriated for such purpose a policy or policies of insurance sufficient to provide coverage for its public officers, employees or members which is coextensive with the standards for indemnification as provided for in this chapter. No public officer, employee or member shall be entitled to indemnification under this section for any act or omission, not otherwise protected herein, any applicable policy of insurance to the contrary notwithstanding.

61 Del. Laws, c. 431, § 1.;






Subchapter II County and Municipal Tort Claims

§ 4010. Definitions

As used in this subchapter, unless the context otherwise indicates, the following words shall have the following meanings:

(1) "Employee" means a person acting on behalf of a governmental entity in any official capacity, whether temporarily or permanently, and whether with or without compensation from local, state or federal funds, including elected or appointed officials, volunteer firefighters and rescue squad members where the rescue squad receives full or partial financial support from political subdivisions or from the State, but the term "employee" shall not mean a person or other legal entity acting in the capacity of an independent contractor under contract to the governmental entity.

(2) "Governmental entity" means any municipality, town, county, administrative entity or instrumentality created pursuant to Chapter 8 of Title 22 or Title 9, any municipality created by a special act of the General Assembly, any housing authority created pursuant to Chapter 43 of Title 31, any parking authority created pursuant to Chapter 5 of Title 22, any municipal business improvement district authority created pursuant to Chapter 15 of Title 22 and all registered volunteer fire companies and volunteer rescue squads.

62 Del. Laws, c. 124, § 2; 69 Del. Laws, c. 328, § 2.;



§ 4011. Immunity from suit

(a) Except as otherwise expressly provided by statute, all governmental entities and their employees shall be immune from suit on any and all tort claims seeking recovery of damages. That a governmental entity has the power to sue or be sued, whether appearing in its charter or statutory enablement, shall not create or be interpreted as a waiver of the immunity granted in this subchapter.

(b) Notwithstanding § 4012 of this title, a governmental entity shall not be liable for any damage claim which results from:

(1) The undertaking or failure to undertake any legislative act, including, but not limited to, the adoption or failure to adopt any statute, charter, ordinance, order, regulation, resolution or resolve.

(2) The undertaking or failure to undertake any judicial or quasi-judicial act, including, but not limited to, granting, granting with conditions, refusal to grant or revocation of any license, permit, order or other administrative approval or denial.

(3) The performance or failure to exercise or perform a discretionary function or duty, whether or not the discretion be abused and whether or not the statute, charter, ordinance, order, resolution, regulation or resolve under which the discretionary function or duty is performed is valid or invalid.

(4) The decision not to provide communications, heat, light, water, electricity or solid or liquid waste collection, disposal or treatment services.

(5) The discharge, dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalines, toxic chemicals, liquids or gases, waste materials or other irritants, contaminants or pollutants into or upon land, the atmosphere or any watercourse or body of water, except as provided in § 4012(3) of this title.

(6) Any defect, lack of repair or lack of sufficient railing in any highway, townway, sidewalk, parking area, causeway, bridge, airport runway or taxiway, including appurtenances necessary for the control of such ways including but not limited to street signs, traffic lights and controls, parking meters and guardrails.

Paragraphs (b)(1) to (6) of this section to which immunity applies are cited as examples and shall not be interpreted to limit the general immunity provided by this section.

(c) An employee may be personally liable for acts or omissions causing property damage, bodily injury or death in instances in which the governmental entity is immune under this section, but only for those acts which were not within the scope of employment or which were performed with wanton negligence or wilful and malicious intent.

62 Del. Laws, c. 124, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4012. Exceptions to immunity

A governmental entity shall be exposed to liability for its negligent acts or omissions causing property damage, bodily injury or death in the following instances:

(1) In its ownership, maintenance or use of any motor vehicle, special mobile equipment, trailer, aircraft or other machinery or equipment, whether mobile or stationary.

(2) In the construction, operation or maintenance of any public building or the appurtenances thereto, except as to historic sites or buildings, structures, facilities or equipment designed for use primarily by the public in connection with public outdoor recreation.

(3) In the sudden and accidental discharge, dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalines and toxic chemicals, liquids or gases, waste materials or other irritants, contaminants or pollutants into or upon land, the atmosphere or any watercourse or body of water.

62 Del. Laws, c. 124, § 2.;



§ 4013. Limitation on damages

(a) In any action for damages permitted by this subchapter, the claim for and award of damages, including costs, against both a political subdivision and its employees, shall not exceed $300,000 for any and all claims arising out of a single occurrence, except insofar as the political subdivision elects to purchase liability insurance in excess of $300,000 in which event the limit of recovery shall not exceed the amount of the insurance coverage.

(b) Any governmental entity may settle claims filed against it pursuant to § 4012 of this title, in accordance with procedures duly promulgated by its governing body.

(c) Any political subdivision may enact a notice requirement by ordinance, so long as said notice requirement does not bar suit if notice is given within 1 year of occurrence.

62 Del. Laws, c. 124, § 2; 64 Del. Laws, c. 443, § 1.;









CHAPTER 41. DEFECTS IN RECORD

§ 4101. Amendment of writs and record

Writs of scire facias, of execution, and of error, may be amended. After judgment, the court before whom a record is, may order the amendment of any clerical error in any part of such record. When there is matter to amend, the court may order any amendment that will tend to the furtherance of justice.

Code 1852, § 2510; Code 1915, § 4429; Code 1935, § 4887; 10 Del. C. 1953, § 4101.;



§ 4102. Amendments after judgment

After judgment rendered in any civil action, any defects or imperfections, in matter of form, found in the record, or proceedings, in the action, may be rectified and amended by the court to which it is removed by appeal or writ of error, if substantial justice requires it, and if the amendment is in affirmance of the judgment.

Code 1852, § 2512; Code 1915, § 4431; Code 1935, § 4889; 10 Del. C. 1953, § 4102.;



§ 4103. Reversal of judgments for defects in form

No judgment shall be reversed for any defect or imperfection in matter of form which might, by law, have been amended.

Code 1852, § 2503; Code 1915, § 4421; Code 1935, § 4879; 10 Del. C. 1953, § 4103.;






CHAPTER 43. EVIDENCE AND WITNESSES

Subchapter I General Provisions

§ 4301. Liability of witnesses for failure to appear or testify

If any person, duly summoned by process to attend as a witness before any court, justice of the peace, or other officer, lawfully authorized to issue the same, without reasonable excuse, fails to attend, according to the direction of such process; or attending refuses to testify when required by such court, justice of the peace, or other officer, such person shall be liable to the aggrieved party for all damages occasioned by such failure or refusal, to be recovered in a civil action.

Code 1852, § 2338; Code 1915, § 4211; Code 1935, § 4686; 10 Del. C. 1953, § 4301; 70 Del. Laws, c. 186, § 1.;



§ 4302. Competency to testify

No child under the age of 10 years may be excluded from giving testimony for the sole reason that such child does not understand the obligation of an oath. Such child's age and degree of understanding of the obligation of an oath may be considered by the trier of fact in judging the child's credibility.

65 Del. Laws, c. 111, § 1.;



§ 4303. -4310. Testimony of convicted felon; testimony of husband or wife; acts of General Assembly as evidence; proof of Maryland records; proof of ordinances and resolutions of Wilmington; official records and papers as evidence; business records as competent evidence

Repealed by 63 Del. Laws, c. 62, § 1, effective June 30, 1981.;



§ 4311. Delaware Uniform Interstate Depositions and Discovery Act

(a) Short title. — This section may be cited as the "Delaware Uniform Interstate Depositions and Discovery Act."

(b) Definitions. — In this section:

(1) "Foreign jurisdiction" means a state other than Delaware.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of court of record requiring a person to:

a. Attend and give testimony at a deposition;

b. Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

c. Permit inspection of premises under the control of the person.

(c) Issuance of a subpoena. —

(1) To request issuance of a subpoena under this section, a party must submit a foreign subpoena to the prothonotary in the county in which discovery is sought to be conducted in this State. A request for the issuance of a subpoena under this act does not constitute an appearance in the courts of this State.

(2) When a party submits a foreign subpoena to a prothonotary in this State, the prothonotary, in accordance with the court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

(3) A subpoena issued under paragraph (c)(2) of this section must:

a. Incorporate the terms used in the foreign subpoena; and

b. Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(d) Service of subpoena. — A subpoena issued by a prothonotary under subsection (c) of this section must be served in compliance with this title and applicable Superior Court Rules for service of subpoena.

(e) Deposition, production, and inspection. — This title and applicable court rules of this State applicable to compliance with subpoenas to attend and give testimony, produce designated books, documents, records, electronically stored information, or tangible things, or permit inspection of premises apply to subpoenas issued pursuant to subsection (c) of this section.

(f) Application to Court. — An application to the Superior Court for a protective order or to enforce, quash, or modify a subpoena issued by the prothonotary under subsection (c) of this section must comply with the rules or statutes of this State and be submitted to the Superior Court in the county in which discovery is to be conducted.

(g) Uniformity of application and construction. — In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(h) Application to pending actions. — This section applies to requests for discovery in cases pending on the effective date of this section [July 12, 2010].

(i) Effective date. — This section takes effect upon enactment [July 12, 2010].

Code 1915, § 4238A; 30 Del. Laws, c. 230; 33 Del. Laws, c. 235; Code 1935, § 4707; 46 Del. Laws, c. 256; 47 Del. Laws, c. 117; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 374, § 1.;



§ 4312. -4316. Evidence of laws of other jurisdictions; judicial notice; judicial notice of common law and statutes of other jurisdictions; Uniform Proof of Statutes Law; federal findings or reports on death, missing in action, or captured as evidence; prohibition of examination of minister of religion

Repealed by 63 Del. Laws, c. 62, § 1, effective June 30, 1981.;



§ 4317. Admissibility of accommodation payments for personal injury; effect on statute of limitations

No advance payment or partial payment of damages made by any person or his or her insurer as an accommodation to an injured person or on such person's behalf to others or to the estate or dependents of a deceased person, made under liability insurance as defined in § 906(a)(2) of Title 18, because of an injury or death claim or potential claim against any person or insured thereunder shall be construed as an admission of liability by the person claimed against, or of the insurer's recognition of such liability, with respect to such injured or deceased person or with respect to any other claim arising from the same accident or event. Any such payments shall, however, constitute a credit and be deductible from any final settlement made or judgment rendered with respect to such injured or deceased person which does not expressly take into account such advance payments. Any person, including any insurer, who makes such an advance or partial payment, shall at the time of the payment notify the recipient in writing of the statute of limitations applicable to such injury or death. Failure to provide such written notice shall operate to toll any applicable statute of limitations or time limitations from the time of such advance or partial payment until such written notice is actually given.

10 Del. C. 1953, § 4318; 57 Del. Laws, c. 442; 70 Del. Laws, c. 186, § 1.;



§ 4318. Compassionate communications

(a) For purposes of this section:

(1) "Health care provider" means any person licensed or certified by the State of Delaware to deliver health care services, including, but not limited to, any physician, coordinated care organization, hospital, health care facility, dentist, nurse, optometrist, podiatrist, physical therapist, psychologist, chiropractor or pharmacist and an officer, employee or agent of such person acting in the course and scope of employment or agency related to health care services.

(2) "Unanticipated outcome" means the result of a medical treatment or procedure that differs from an expected medical result.

(b) Any and all statements, writings, gestures, or affirmations made by a health care provider or an employee of a health care provider that express apology (other than an expression or admission of liability or fault), sympathy, compassion, condolence, or benevolence relating to the pain, suffering, or death of a person as a result of an unanticipated outcome of medical care, that is made to the person, the person's family, or a friend of the person or of the person's family, with the exception of the admission of liability or fault, are inadmissible in a civil action that is brought against a health care provider.

75 Del. Laws, c. 413, § 1.;



§ 4319. Confidential communications involving first responders

(a) For purposes of this section:

(1) "Critical incident" means a situation or incident which, during the course of his or her duties, causes, or may cause, a first responder to experience unusually strong negative emotional or physical stress. "Critical incident" includes, but is not limited to, any encounter which may result in the death of or serious injury to another person or the imminent potential of such death or serious bodily injury, fatal motor vehicle accidents, child abuse investigations, death investigations and large scale man-made or natural disasters.

(2) "Critical incident stress management services" means consultation, risk assessment, education, intervention, and other crisis intervention services provided by a critical incident stress management team to a first responder prior to, during or after a critical incident.

(3) "Critical incident stress management team" or "CISM team" means a team composed of members of a state, county or municipal law-enforcement, fire or emergency medical agency that is trained, in accordance with standards established by a nationally accredited critical incident stress management organization or network and recognized by the Council on Police Training, to assist and provide support to a first responder who has been involved in a critical incident that may affect, or has affected, the person's work performance or general well-being.

(4) "Critical incident stress management team member" means an individual who is specially trained to provide critical incident stress management services and meets the requirements of a nationally accredited critical incident stress management organization or network which has been recognized by the Council on Police Training and has been approved by the Colonel or Chief of the police, fire or emergency medical services agency of which the individual is a member and has been approved to function as a CISM team member prior to and at the time the counseling takes place.

(5) "First responders" shall mean federal, state and local law-enforcement officers, fire, and emergency medical services personnel, hazardous materials response team members, 911 dispatchers, or any individual who is responsible for the protection and preservation of life, property, and evidence, and has been sent or directed to respond to a request for assistance as a result of a critical incident.

(6) "Law-enforcement officer" means a police officer as defined in § 9200 of Title 11.

(7) "Participant" means an individual who participates either in a group or individual critical incident stress management team service.

(b) Except as provided in subsection (d) of this section, all proceedings, communications and records, including, but not limited to, any information acquired by a critical incident stress management team, or critical incident management stress management team member, from a first responder who has, or is obtaining, assistance from the team, or team member, is confidential and is not subject to disclosure through compulsory legal process or otherwise discoverable or admissible in evidence in any action, including but not limited to, any legal proceeding, trial or investigation unless the confidentiality is waived by the affected first responder.

(c) Except as provided under subsection (d) of this section, a CISM team member who is conducting a critical incident stress management counseling service and informs the participant and/or first responder that the service is being conducted pursuant to the provisions in this section, shall not be compelled to disclose any communications made by the affected first responder in any action, including, but not limited to, any legal proceeding, trial or investigation, without the consent of the affected first responder.

(d) Exceptions. — The privileges established under subsections (b) and (c) of this section are not applicable if:

(1) The communication indicates an intent to engage in conduct likely to result in imminent death or serious physical injury to the first responder who received critical incident stress management services or another individual;

(2) The first responder who obtained critical incident stress management services expressly waives the privilege or gives consent to disclosure of the privileged communication;

(3) The first responder who obtained critical incident stress management services is deceased and the surviving spouse or the executor or administrator of the estate of the deceased first responder expressly waives the privilege or gives consent to disclosure of the privileged communications;

(4) The first responder who received critical incident stress management services sought or obtained the services to enable or aid anyone to commit or plan to commit what the first responder who received critical incident stress management services knew, or reasonably should have known, was a crime or fraud or mental or physical injury to the first responder who received critical incident stress management services or another individual.

(e) Information otherwise available from the original source shall not be immune from discovery or use in any civil or criminal action merely because the information was presented at a time the first responder obtained critical incident stress management services if the testimony sought is otherwise permissible and discoverable.

78 Del. Laws, c. 236, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Reporters' Privilege

§ 4320. Definitions

As used in this subchapter:

(1) "Adjudicative proceeding" means any judicial or quasi-judicial proceeding in which the rights of parties are determined but does not include any proceeding of a grand jury.

(2) "Information" means any oral, written or pictorial material and includes, but is not limited to, documents, electronic impulses, expressions of opinion, films, photographs, sound records, and statistical data.

(3) "Person" means individual, corporation, statutory trust, business trust, estate, trust, partnership or association, governmental body, or any other legal entity.

(4) "Reporter" means any journalist, scholar, educator, polemicist, or other individual who either:

a. At the time he or she obtained the information that is sought was earning his or her principal livelihood by, or in each of the preceding 3 weeks or 4 of the preceding 8 weeks had spent at least 20 hours engaged in the practice of, obtaining or preparing information for dissemination with the aid of facilities for the mass reproduction of words, sounds, or images in a form available to the general public; or

b. Obtained the information that is sought while serving in the capacity of an agent, assistant, employee, or supervisor of an individual who qualifies as a reporter under paragraph (4)a. of this section.

(5) "Source" means a person from whom a reporter obtained information by means of written or spoken communication or the transfer of physical objects, but does not include a person from whom a reporter obtained information by means of personal observation unaccompanied by any other form of communication and does not include a person from whom another person who is not a reporter obtained information, even if the information was ultimately obtained by a reporter.

(6) "Testify" means give testimony, provide tangible evidence, submit to a deposition, or answer interrogatories.

(7) "Within the scope of his or her professional activities" means any situation, including a social gathering, in which the reporter obtains information for the purpose of disseminating it to the public, but does not include any situation in which the reporter intentionally conceals from the source the fact that he or she is a reporter and does not include any situation in which the reporter is an eyewitness to or participant in an act involving physical violence or property damage.

10 Del. C. 1953, § 4320; 59 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 51.;



§ 4321. Privilege in nonadjudicative proceedings

A reporter is privileged in a nonadjudicative proceeding to decline to testify concerning either the source or content of information that he or she obtained within the scope of his or her professional activities.

10 Del. C. 1953, § 4321; 59 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4322. Privilege in adjudicative proceedings

A reporter is privileged in an adjudicative proceeding to decline to testify concerning the source or content of information that he or she obtained within the scope of his or her professional activities if the reporter states under oath that the disclosure of the information would violate an express or implied understanding with the source under which the information was originally obtained or would substantially hinder the reporter in the maintenance of existing source relationships or the development of new source relationships.

10 Del. C. 1953, § 4322; 59 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4323. Exceptions to the privilege in adjudicative proceedings

(a) Unless the disclosure of the content of the information would substantially increase the likelihood that the source of the information will be discovered, the privilege provided by § 4322 of this title shall not prevent a reporter from being required in an adjudicative proceeding to testify concerning the content, but not the source, of information that the reporter obtained within the scope of his or her professional activities if the judge determines that the public interest in having the reporter's testimony outweighs the public interest in keeping the information confidential. In making this determination, the judge shall take into account the importance of the issue on which the information is relevant, the efforts that have been made by the subpoenaing party to acquire evidence on the issue from alternative sources, the sufficiency of the evidence available from alternative sources, the circumstances under which the reporter obtained the information, and the likely effect that disclosure of the information will have on the future flow of information to the public.

(b) The privilege provided by § 4322 of this title shall not prevent a reporter from being required in an adjudicative proceeding to testify concerning either the source or the content of information that the reporter obtained within the scope of his or her professional activities if the party seeking to have the reporter testify proves by a preponderance of the evidence that the sworn statement submitted by the reporter as required by § 4322 of this title is untruthful.

10 Del. C. 1953, § 4323; 59 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4324. Determination of privilege claim

A person who invokes the privilege provided by this subchapter may not be required to testify in any proceeding except by court order. If a person invokes the privilege in any proceeding other than a court proceeding, the body or party seeking to have the person testify may apply to the Superior Court for an order requiring the claimant of the privilege to testify. If the Court determines that the claimant does not qualify for the privilege under the provisions of this subchapter, it shall order the claimant to testify.

10 Del. C. 1953, § 4324; 59 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4325. Waiver

If a reporter waives the privilege provided by this subchapter with respect to certain facts, he or she may be cross-examined on the testimony or other evidence he or she gives concerning those facts but not on other facts with respect to which the reporter claims the privilege. A reporter does not waive or forfeit the privilege by disclosing all or any part of the information protected by the privilege to any other person.

10 Del. C. 1953, § 4325; 59 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4326. Short title

This subchapter may be cited as the "Reporters' Privilege Act."

10 Del. C. 1953, § 4326; 59 Del. Laws, c. 163, § 1.;






Subchapter III Chain of Custody

§ 4330. Chemical test report

For the purpose of establishing that physical evidence in a criminal or civil proceeding constitutes a particular controlled substance defined under Chapter 47 of Title 16, a report signed by the forensic toxicologist or forensic chemist who performed the test or tests as to its nature is prima facie evidence that the material delivered was properly tested under procedures approved by the office of the Chief Medical Examiner/Forensic Sciences Laboratory, that those procedures are legally reliable, that the material was delivered by the officer or person stated in the report and that the material was or contained the substance therein stated, without the necessity of the forensic toxicologist or forensic chemist personally appearing in court, provided the report identifies the forensic toxicologist or forensic chemist as an individual certified by the office of the Chief Medical Examiner/Forensic Sciences Laboratory, the Delaware State Police or any county or municipal police department employing analysts of controlled substances, as qualified under standards approved by the office of the Chief Medical Examiner/Forensic Sciences Laboratory to analyze those substances, states that the forensic toxicologist or forensic chemist made an analysis of the material under the procedures approved by the Chief Medical Examiner, Director of Forensic Sciences Laboratory and also states that the substance, in the forensic toxicologist's or forensic chemist's opinion, is or contains the particular controlled substance specified. Nothing in this section precludes the right of any party to introduce any evidence supporting or contradicting the evidence contained in or the presumption raised by the report.

69 Del. Laws, c. 237, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4331. Chain of physical custody or control

In the context of controlled dangerous substances:

(1) "Chain of custody" means:

a. The seizing officer;

b. The packaging officer, if the packaging officer is not also the seizing officer; and

c. The forensic toxicologist or forensic chemist or other person who actually touched the substance and not merely the outer sealed package in which the substance was placed by the law-enforcement agency before or during the analysis of the substance.

(2) "Chain of custody" does not include a person who handled the substance in any form after analysis of the substance.

(3)a. For the purpose of establishing, in a criminal or civil proceeding, the chain of physical custody or control of evidence consisting of or containing a substance tested or analyzed to determine whether it is a controlled substance defined under Chapter 47 of Title 16, a statement signed by each successive person in the chain of custody that the person delivered it to the other person indicated on or about the date stated is prima facie evidence that the person had custody and made the delivery as stated, without the necessity of a personal appearance in court by the person signing the statement.

b. The statement shall contain a sufficient description of the material or its container so as to distinguish it as the particular item in question and shall state that the material was delivered in essentially the same condition as received.

c. The statement may be placed on the same document as the report provided for in § 4330 of this title.

d. Nothing in this section precludes the right of any party to introduce any evidence supporting or contradicting the evidence contained in or the presumption raised by the statement.

69 Del. Laws, c. 237, § 1.;



§ 4332. Presence of forensic toxicologist or forensic chemist at criminal proceeding; availability of chemical report to defense counsel

(a) In general. —

(1) In a criminal proceeding, the prosecution shall, upon written demand of a defendant filed in the proceedings at least 5 days prior to the trial, require the presence of the forensic toxicologist or forensic chemist, or any person in the chain of custody as a prosecution witness.

(2) The provisions of §§ 4330 and 4331 of this title concerning prima facie evidence do not apply to the testimony of that witness.

(3) The provisions of §§ 4330 and 4331 of this title are applicable in a criminal proceeding only when a copy of the report or statement to be introduced is mailed, delivered or made available to counsel for the defendant or to the defendant personally when the defendant is not represented by counsel, at least 10 days prior to the introduction of the report or statement at trial.

(b) Witness for defense. — Nothing contained in this subchapter shall prevent the defendant from summoning a witness mentioned in this subchapter as a witness for the defense.

69 Del. Laws, c. 237, § 1.;









CHAPTER 45. JURY SELECTION AND SERVICE

§ 4501. Declaration of policy

It is the policy of this State that jurors serving in each county shall be selected at random from a fair cross section of the population of that county and that all qualified persons shall have an opportunity to be considered for jury service and an obligation to serve as jurors when summoned for that purpose.

60 Del. Laws, c. 225, § 2; 66 Del. Laws, c. 5, § 1.;



§ 4502. Prohibition of discrimination

No person shall be excluded from jury service in this State on account of race, color, religion, sex, national origin or economic status.

60 Del. Laws, c. 225, § 2; 64 Del. Laws, c. 186, § 1; 66 Del. Laws, c. 5, § 1.;



§ 4503. Definitions

As used in this chapter:

(1) "Clerk" means the prothonotary of each county, and includes any deputy or clerk in the office of the prothonotary;

(2) "Court" means the Superior Court of the State, and includes any Judge of the Court;

(3) "Juror qualification form" means a form approved by the Court which shall elicit information relevant to the selection of jurors in accordance with this chapter; and

(4) "Jury selection plan" means a written plan designed to carry out the policy and the provisions of this chapter;

(5) "Master list" means a list or an electronic system for the storage of the names of prospective jurors selected randomly from the source list;

(6) "Qualified jury wheel" means a device or an electronic system for the storage of the names of prospective jurors on a master list who are not disqualified from jury service.

(7) "Source list" means a list or an electronic system for the storage of the names on the voter registration list which may be supplemented with names from other sources to foster the policy of this chapter;

(8) "Voter registration list" means the current official record of persons registered to vote in a general election;

60 Del. Laws, c. 225, § 2; 64 Del. Laws, c. 186, § 1; 66 Del. Laws, c. 5, § 1.;



§ 4504. Jury commissioners

Repealed by 77 Del. Laws, c. 171, § 1, effective July 22, 2009.;



§ 4505. Grand jury

Grand juries in New Castle County shall consist of 15 members, and the affirmative vote of 9 members shall be necessary to find a true bill of indictment. Grand juries in Kent County and in Sussex County shall consist of 10 members, and the affirmative vote of 7 members shall be necessary to find a true bill of indictment. Grand jurors shall take an oath to perform faithfully the duties of a grand juror.

66 Del. Laws, c. 5, § 1.;



§ 4506. Special jury

The Court may order a special jury upon the application of any party in a complex civil case. The party applying for a special jury shall pay the expense incurred by having a special jury, which may be allowed as part of the costs of the case.

66 Del. Laws, c. 5, § 1.;



§ 4507. Jury selection plan

(a) The Court shall adopt a jury selection plan to carry out the policy and the provisions of this chapter. The Court may adopt separate plans and varying regulations for each county and for grand, petit and special juries, and may amend a plan at any time. The plan shall provide standards and methods for the selection and service of jurors, including but not necessarily limited to the following:

(1) The duties of clerks and the court administrator or other employees of the Court;

(2) The composition of source lists, including whether voter registration lists shall be supplemented with names from other sources;

(3) The selection of names for master lists;

(4) The content of the juror qualification form;

(5) The groups of persons or occupational classes whose members shall be excused from jury service upon request;

(6) The disqualification, excuse and exclusion of prospective jurors;

(7) The maintenance of qualified jury wheels, including the maximum time that the names of prospective jurors shall remain in a qualified jury wheel and the minimum number of names to be contained therein;

(8) The assignment of persons to grand, petit and special jury panels, or to courts other than Superior Court;

(9) The length of jury service;

(10) The compilation, disclosure and preservation of records used in the selection process.

(b) Persons having custody, possession or control of any list, record or other information required for use in the jury selection process shall supply it or make it available to the Court for inspection, reproduction and copying at all reasonable times, and persons having responsibility for devising or operating data processing systems or computer programs for the State shall certify that any such system or program complies with the jury selection plan when required by the Court. The Court may compel compliance with this subsection by appropriate process.

66 Del. Laws, c. 5, § 1; 77 Del. Laws, c. 171, § 2.;



§ 4508. Completion of juror qualification form

(a) Prospective jurors shall be selected randomly from the source list for placement on a master list from time to time as needed.

(b) The clerk shall mail a juror qualification form to persons whose names are on a master list with instructions to provide the information sought. The juror qualification form shall contain a declaration that the responses are true to the best of the prospective juror's knowledge, and acknowledgement that a false statement therein may be punished by a fine or imprisonment, or both. If the prospective juror is unable to fill out the form, another person may do it and shall indicate that fact and the reason therefor. If it appears that there is an omission, ambiguity or error in the information provided, the clerk shall instruct the prospective juror to make the necessary addition, clarification or correction.

(c) Any person who fails to provide information sought as instructed shall be directed to appear forthwith before the clerk to fill out the juror qualification form. Any person who fails to appear as directed may be ordered by the Court to appear and show cause for failure to do so.

(d) At the time of appearance for jury service, or at the time of any interview before the Court or clerk, any prospective juror may be required to fill out another juror qualification form in the presence of the Court or clerk, at which time the prospective juror may be questioned, but only with regard to responses to questions contained on the form and grounds for disqualification, excuse or exclusion. Any information thus acquired by the Court or clerk shall be noted on the juror qualification form.

66 Del. Laws, c. 5, § 1.;



§ 4509. Disqualification from jury service

(a) The Court shall determine on the basis of information provided on the juror qualification form or interview with the prospective juror or other competent evidence whether the prospective juror is disqualified for jury service.

(b) All persons are qualified for jury service except those who are:

(1) Not citizens of the United States;

(2) Less than 18 years of age;

(3) Not residents of the county of prospective jury service;

(4) Unable to read, speak and understand the English language;

(5) Incapable, by reason of physical or mental disability, of rendering satisfactory jury service; or

(6) Convicted felons who have not had their civil rights restored.

(c) A prospective juror may be required to submit proof as to possible disqualification, including a physician's or Christian Science Practitioner's certificate, and the physician or practitioner is subject to inquiry by the Court at its discretion.

60 Del. Laws, c. 225, § 2; 62 Del. Laws, c. 219, § 1; 66 Del. Laws, c. 5, § 1.;



§ 4510. Selection and summoning of jury panels

(a) Prospective jurors shall be selected randomly from the qualified jury wheel or from the master list for assignment to grand, petit and special jury panels from time to time as needed.

(b) The clerk shall cause each person selected for jury service to be served with a summons, either personally, or by mail addressed to the person's usual residence, business or post office address, requiring the person to report for jury service at a specified time and place. Any person who fails to appear as directed may be ordered by the Court to appear and show cause for failure to do so.

(c) If there is an unanticipated shortage of available jurors, the Court may require the sheriff to summon a sufficient number of jurors selected in a manner prescribed by the Court.

60 Del. Laws, c. 225, § 2; 64 Del. Laws, c. 186, §§ 6-8; 66 Del. Laws, c. 5, § 1; 69 Del. Laws, c. 428, § 1.;



§ 4511. Excuse or exclusion from jury service

(a) The Court shall determine on the basis of information provided on the juror qualification form or interview with the prospective juror or other competent evidence whether the prospective juror shall be excused or excluded from jury service.

(b) A person who is not disqualified may be excused from jury service by the Court only upon a showing of undue hardship, extreme inconvenience or public necessity, for a period the Court deems necessary, at the conclusion of which the person shall reappear for jury service in accordance with the Court's direction. The Court may determine that membership in specified groups of persons or occupational classes constitutes a showing of undue hardship, extreme inconvenience or public necessity.

(c) A person who is not disqualified may be excluded from jury service by the Court only upon a finding that such person would be unable to render impartial jury service or would be likely to disrupt or otherwise adversely affect the proceedings.

66 Del. Laws, c. 5, § 1.;



§ 4512. Challenging compliance with selection procedures

(a) Within 7 days after the moving party discovers, or by the exercise of diligence could have discovered, the grounds therefor, and in any event before the jury is sworn to try the case, a party may move to stay the proceedings, and in a criminal case to dismiss the indictment, or for other appropriate relief, on the ground of substantial failure to comply with this chapter in selecting the grand, petit or special jury.

(b) Upon motion filed under subsection (a) of this section containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with this chapter, the moving party is entitled to present in support of the motion the testimony of the clerk, any relevant records and papers not public or otherwise available used by the clerk, and any other relevant evidence. If the Court determines that in selecting a grand, petit or special jury there has been a substantial failure to comply with this chapter, the Court may stay the proceedings pending the selection of the jury in conformity with this chapter, dismiss an indictment or grant other appropriate relief.

(c) The procedures prescribed by this section are the exclusive means by which a jury may be challenged on the ground that the jury was not selected in conformity with this chapter.

60 Del. Laws, c. 225, § 2; 66 Del. Laws, c. 5, § 1; 77 Del. Laws, c. 171, §§ 3, 4.;



§ 4513. Disclosure and preservation of records

(a) The names of persons summoned for jury service shall be disclosed to the public and the contents of jury qualification forms completed by them shall be made available to the parties unless the Court determines that any or all of this information should be kept confidential or its use limited in whole or in part in any case or cases.

(b) Records used in the selection process shall not be disclosed, except in accordance with the jury selection plan or as necessary in the preparation or presentation of a motion challenging compliance with this chapter.

(c) Records used in the selection process shall be preserved for at least 4 years.

60 Del. Laws, c. 225, § 2; 66 Del. Laws, c. 5, § 1.;



§ 4514. Compensation and reimbursement

(a) Jurors shall be paid a per diem rate of $20 which shall serve as a daily allowance for reimbursement for travel, parking and other out-of-pocket expenses. An employer shall not consider the reimbursement described in this subsection as pay. Jurors whose term of service is 1 day or 1 trial shall not receive reimbursement for the first day of service. The State shall pay for food, lodging and other necessary expense during the sequestration of a jury.

(b) The Court shall keep a record of attendance and travel or other expense and shall certify the amount due for payment by the State Treasurer.

60 Del. Laws, c. 225, § 2; 66 Del. Laws, c. 5, § 1; 67 Del. Laws, c. 47, § 35; 69 Del. Laws, c. 331, § 1; 72 Del. Laws, c. 38, §§ 1, 2; 77 Del. Laws, c. 171, § 5.;



§ 4515. Protection of jurors' employment

(a) An employer shall not deprive an employee of employment, or threaten or otherwise coerce the employee with respect thereto, because the employee receives a summons, responds thereto, serves as a juror or attends Court for prospective jury service.

(b) Any employer who violates subsection (a) of this section is guilty of criminal contempt and upon conviction may be fined not more than $500 or imprisoned not more than 6 months, or both.

(c) If an employer discharges an employee in violation of subsection (a) of this section, the employee may file a civil action in Superior Court within 90 days for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. An employee who prevails shall be allowed a reasonable attorney's fee fixed by the Court.

66 Del. Laws, c. 5, § 1.;



§ 4516. Failure to perform jury service

A person who fails to appear and show cause as ordered by the Court for failure to comply with the clerk's direction to appear for the purpose of completing a juror qualification form or for failure to comply with a summons to appear for jury service or to complete jury service is guilty of criminal contempt and upon conviction may be fined not more than $100 or imprisoned not more than 3 days, or both.

66 Del. Laws, c. 5, § 1.;



§ 4517. Jurisdiction

The Superior Court shall have original and exclusive jurisdiction over any violation of this chapter.

60 Del. Laws, c. 225, § 2; 66 Del. Laws, c. 5, § 1.;



§ 4518. -4543. [Reserved.]

.






CHAPTER 47. JUDGMENTS

Subchapter I Lien of Judgments

§ 4701. Definitions

As used in this subchapter:

"Terre tenant" means the grantee of real estate to whom the same has been conveyed, as appears by the last conveyance of the same of record.

23 Del. Laws, c. 200, § 8; Code 1915, § 4300; Code 1935, § 4772; 10 Del. C. 1953, § 4701.;



§ 4702. Time of binding lands

A judgment shall bind lands only from the time of actually entering or signing it, and not by relation from the first day of the term in or of which it is entered.

Code 1852, § 2396; Code 1915, § 4282; Code 1935, § 4754; 10 Del. C. 1953, § 4702.;



§ 4703. Time entry of judgment upon verdict is effective

A judgment upon a verdict, if entered before the end of the term next after that in which it is given, shall be deemed to be entered at the same time as the verdict, and shall bind accordingly.

Code 1852, § 2397; Code 1915, § 4283; Code 1935, § 4755; 10 Del. C. 1953, § 4703.;



§ 4704. Ascertaining amount of judgment; time of entry

A judgment given, amount to be ascertained by the prothonotary or other person, shall bind from the time of its entry, if the amount is ascertained and entered upon the docket before the first day of the term next after that in which the judgment is given; but otherwise only from the time of entering upon the docket the ascertained amount.

Code 1852, § 2398; Code 1915, § 4284; Code 1935, § 4756; 10 Del. C. 1953, § 4704.;



§ 4705. Priority of judgments entered same day

If several judgments are entered against the same person, on the same day, the first entered has priority. If where there are several judgments against the same person, it does not appear, by the entries, which was first entered, they shall, when given in actions previously commenced, have priority according to the priority of the dates of the actions in which they are respectively given.

Code 1852, § 2399; Code 1915, § 4285; Code 1935, § 4757; 10 Del. C. 1953, § 4705.;



§ 4706. Entry during term; docket date

A judgment entered during a term, if the day of entering it does not appear by the docket, shall be postponed to a judgment entered during the period of the same term, the day of entering which does appear by the docket. None of the foregoing regulations shall contravene the provisions of § 4703 of this title, respecting judgment upon a verdict.

Code 1852, § 2400; Code 1915, § 4286; Code 1935, § 4758; 10 Del. C. 1953, § 4706.;



§ 4707. Justice of the peace and Court of Common Pleas judgments

Sections 4702-4706 of this title do not extend to judgments before a justice of the peace or to judgments of the Court of Common Pleas.

Code 1852, § 2401; Code 1915, § 4287; Code 1935, § 4759; 10 Del. C. 1953, § 4707.;



§ 4708. Supreme Court judgments

A final judgment of the Supreme Court, given upon the reversal of a judgment of the Superior Court, shall bind real estate in the county wherein were the proceedings in the Court below, from the date of entering it in the Supreme Court, if, the record being remanded, the judgment is entered upon the docket of the Court below within 20 days after such date. If the judgment is not so entered within such time, it shall be a lien only from the time of entering it upon the docket of the Court below.

Code 1852, § 2402; Code 1915, § 4288; Code 1935, § 4760; 10 Del. C. 1953, § 4708.;



§ 4709. Prothonotary to enter Supreme Court judgment

The prothonotary of the Court below to whom a record remanded with a duly certified copy of the proceedings and judgment of the Supreme Court is delivered, shall without delay file it, and enter upon the docket of the Court below, in connection with the entries of the proceedings in the cause in the Court, the proceedings and judgment of the Supreme Court, with the date of making such entry.

Code 1852, § 2403; Code 1915, § 4289; Code 1935, § 4761; 10 Del. C. 1953, § 4709.;



§ 4710. Effect of Supreme Court judgment

(a) The entry, made under § 4709 of this title, shall be a record, and the judgment, so entered, shall have the same force and effect as a judgment of the Court below, and shall be executed by the process of that Court in like manner as judgments of such Court. The lien thereof may be extended to lands and tenements in another county by means of a testatum fieri facias entered of record in the office of the prothonotary of the county.

(b) The lien of a judgment shall not be extended by affirmance to real estate not bound by the original judgment.

(c) A judgment of the Supreme Court shall not bind real estate otherwise than as prescribed by this section.

Code 1852, §§ 2404-2406; Code 1915, §§ 4290-4292; Code 1935, §§ 4762-4764; 10 Del. C. 1953, § 4710.;



§ 4711. Time limitation of judgment lien; extension of time

No judgment for the recovery of money entered or recorded in the Superior Court, whether rendered by that Court or transferred thereto from the Supreme Court, or from the dockets of a justice of the peace or the Court of Common Pleas, or operative by virtue of any writ of testatum fieri facias, or otherwise, howsoever recorded in the Court, shall continue a lien upon real estate for a longer term than 10 years next following the day of entry or recording of such judgment, or, in case the whole or any part of the money for which the judgment is recovered or rendered shall not be due and payable at or before the time of its entry or recording, the day on which such money shall have become wholly due and payable, unless, within the term of 10 years, the lien of such judgment is renewed and continued by a written agreement, signed by the plaintiff, or if there is more than 1, 1 or more of the plaintiffs therein, or the assignee or assignees thereof, or the person or persons to whose use such judgment shall have been marked, such person's or persons' executors or administrators, and by the defendant or defendants therein, such defendant's or defendants' executors or administrators, and, in order to bind lands conveyed by the defendant or defendants by deeds of record subsequent to such judgment, the terre tenant or terre tenants of the real estate bound by such lien, or, in case of a judgment upon a mechanic's lien, the terre tenant or terre tenants of such real estate, or by the attorneys of record of the respective parties to such judgment, or of the persons interested therein, in substantially the following form, after stating the title of the cause: "It is agreed that the lien of this judgment shall be extended for the term of 10 years," filed in the office of the prothonotary and by the prothonotary minuted and certified upon the record of the judgment, or of the testatum fieri facias, as the case may be, or by scire facias, in manner set forth in this section. If a writ of scire facias is sued out of the Court before the expiration of the term of 10 years, and the term expires during the pendency of the proceedings upon the scire facias, the lien of the judgment shall continue until final determination by the Court of the rights of the respective parties thereto, or until the discontinuance or dismissal of such scire facias. If final judgment in such scire facias is rendered against the plaintiff or plaintiffs therein, and an appeal or a writ of error is taken, and the Supreme Court renders final judgment thereon in favor of the plaintiff, plaintiff in error, or appellant, the lien of such original judgment shall be restored and continued. Such restoration or continuance of the lien by such final judgment of the Supreme Court shall not in any manner affect or be operative as against any bona fide purchaser, mortgagee or judgment creditor, who becomes such after the entry of such final judgment by the Superior Court upon such scire facias and before the noting upon the record of such final judgment in such scire facias of the taking of the appeal or writ of error.

No judgment which is a general lien, including judgments for costs and judgments in favor of the State or any political subdivision thereof, shall remain a lien for more than the 10-year period hereinabove provided, unless renewed for a further 10-year term in accordance with the provisions of this section.

This section shall not apply to those judgments entered of record pursuant to court-ordered restitution awards as provided in § 4101(b) of Title 11.

19 Del. Laws, c. 778, § 1; 22 Del. Laws, c. 457, § 1; 23 Del. Laws, c. 200, § 1; Code 1915, § 4293; Code 1935, § 4765; 10 Del. C. 1953, § 4711; 50 Del. Laws, c. 319, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 27, § 9.;



§ 4712. Effect of extension; subsequent renewals

Immediately from and after the minuting and certifying upon the record of the original judgment, or of the testatum fieri facias, as the case may be, of the agreement for the extension of the lien thereof, or the entry of final judgment in the Superior Court in favor of the plaintiff or plaintiffs in the writ of scire facias, or the entry of final judgment in the Supreme Court restoring and continuing such lien, such lien shall continue for the further term of 10 years next thereafter unless sooner lost by final judgment of the Supreme Court. In like manner and with like effect such liens so renewed or restored and continued may, by a like agreement filed, minuted and certified upon the record of such original judgment, or of such testatum fieri facias, as the case may be, before the expiration of the extended term or by final judgment in scire facias, be again renewed or restored and continued for the further term of 10 years, and so from time to time as often as is found necessary.

19 Del. Laws, c. 778, § 2; 22 Del. Laws, c. 457, § 2; 23 Del. Laws, c. 200, § 2; Code 1915, § 4294; Code 1935, § 4766; 10 Del. C. 1953, § 4712.;



§ 4713. Seizure of real estate by execution after losing lien

No real estate shall be seized or taken by virtue of execution process upon any judgment, for the recovery of money, entered or recorded in the Superior Court, after the expiration of the term of 10 years next following the day of entry or recording of such judgment, or, in case the whole or any part of the money for which such judgment was recovered or rendered was not due or payable at or before the time of its entry or recording, the day on which such money became or becomes wholly due and payable. At the expiration of the term of 10 years the lien of such judgment upon real estate shall be lost, unless within the term of 10 years such judgment is renewed and continued by agreement filed or by scire facias sued out in the manner provided in §§ 4711 and 4712 of this title. All the provisions of such sections, not inconsistent with this section, shall be applicable for the renewal or restoration and continuance and preservation of the lien of the judgments mentioned in this section, and as to the force and effect and the loss of such lien.

19 Del. Laws, c. 778, § 3; 22 Del. Laws, c. 457, § 3; 23 Del. Laws, c. 200, § 3; Code 1915, § 4295; Code 1935, § 4767; 10 Del. C. 1953, § 4713.;



§ 4714. Revived judgment as lien on real estate

In case the lien upon real estate of any judgment for the recovery of money entered or recorded in the Superior Court of this State is lost or interrupted under the provisions of this chapter, and the judgment is thereafter revived by scire facias, the same, when so revived, shall be a lien upon the real estate of the defendant or defendants in the original judgment, or in case of judgment upon a mechanic's lien, upon the real estate originally bound by such mechanic's lien, from the time of such revival, but such lien shall not relate back, nor shall it in any manner affect any prior bona fide purchaser or mortgagee from or judgment creditor of such defendant or defendants or terre tenant or terre tenants.

19 Del. Laws, c. 778, § 4; 22 Del. Laws, c. 457, § 4; 23 Del. Laws, c. 200, § 4; Code 1915, § 4296; Code 1935, § 4768; 10 Del. C. 1953, § 4714.;



§ 4715. Scire facias for extension of lien

(a) In all cases where no agreement for the renewal and extension of the lien of judgments, as provided for in this subchapter, has been minuted and certified, the plaintiff or plaintiffs in such judgments or the assignee or assignees thereof or the person or persons to whose use such judgment has been or shall be marked, or his, her, or their executors or administrators, may cause a writ of scire facias to be issued against the defendant or defendants in such judgment and the terre tenant or terre tenants of the real estate bound by such lien or, in case of a judgment on a mechanic's lien, the terre tenant or terre tenants, directed to the sheriff of the county in which such writ issues, commanding the sheriff to make known to the defendant or defendants therein that the defendant or defendants appear before the court and show cause, if any there be, why the lien of such judgment should not be renewed and continued and execution should not issue on such judgment. In all respects the practice, pleadings and procedure upon such scire facias shall conform as nearly as may be to the practice, pleadings and procedure on other writs of scire facias sued out of the courts upon judgments under existing law.

(b) If final judgment is rendered for the plaintiff or plaintiffs in such writ, it shall be that the lien of such original judgments stands renewed and continued for the term of 10 years next following the day of the entry of such judgment in the action of scire facias, and that the plaintiff or plaintiffs therein have execution thereon as in other cases during the term of 10 years.

19 Del. Laws, c. 778, § 5; 22 Del. Laws, c. 457, § 5; 23 Del. Laws, c. 200, § 5; Code 1915, § 4297; Code 1935, § 4769; 10 Del. C. 1953, § 4715; 70 Del. Laws, c. 186, § 1.;



§ 4716. Cases in which the 10 year limitation shall not apply

(a) This subchapter shall not operate to defeat the due enforcement of any writ of execution under any judgment for the recovery of money entered or recorded in the Superior Court, by virtue of which real estate is seized or taken, if such writ of execution is issued before the expiration of the said term of 10 years. They shall not apply to any judgment upon a mortgage or mechanic's lien.

(b) No general lien which would have remained in force for more than 10 years under this section as it existed prior to June 23, 1955, shall be lost by virtue of § 4711 of this title or subsection (a) of this section, if within 1 year from June 23, 1955, such lien shall be extended in accordance with this subchapter.

19 Del. Laws, c. 778, § 6; 22 Del. Laws, c. 457, § 6; 23 Del. Laws, c. 200, § 6; Code 1915, § 4298; Code 1935, § 4770; 10 Del. C. 1953, § 4716; 50 Del. Laws, c. 319, §§ 2, 3.;



§ 4717. Judgments by confession

A judgment, entered by the prothonotary of the Superior Court upon an obligation, without complaint filed, according to § 2306 of this title, shall have the same force and effect as if a complaint had been filed and judgment confessed by an attorney, or judgment obtained in open court.

Code 1852, § 2408; Code 1915, § 4303; Code 1935, § 4775; 10 Del. C. 1953, § 4717.;



§ 4718. Judgment on bond other than for payment of money

No judgment entered by virtue of a warrant of attorney in the Superior Court, upon any bond or obligation with condition other than for the payment of money, shall be or operate as a lien upon real estate until the bond or obligation and warrant of attorney, or a copy thereof, certified under the hand of the prothonotary and the seal of the Court, is filed in the office of such prothonotary. The prothonotary, at all times thereafter, shall safely keep such bond or obligation and warrant of attorney, or certified copy thereof, in his or her office. The provisions of this section shall not apply to any official bond or obligation given by a public officer.

19 Del. Laws, c. 778, § 7; 22 Del. Laws, c. 457, § 7; 23 Del. Laws, c. 200, § 7; Code 1915, § 4299; Code 1935, § 4771; 10 Del. C. 1953, § 4718; 70 Del. Laws, c. 186, § 1.;






Subchapter II Entry of Judgments

§ 4731. Dating and indexing

The true date of entering or signing every judgment, shall be entered on the docket thereof, as also the date of ascertaining the amount of a judgment given, the amount to be ascertained by the prothonotary, or other person.

All judgments shall be indexed according to § 2304 of this title.

Code 1852, § 2407; Code 1915, § 4302; Code 1935, § 4774; 10 Del. C. 1953, § 4731.;



§ 4732. Attorney confessing judgment upon warrant of attorney

When judgment is confessed by virtue of a warrant of attorney for a penalty, the attorney confessing the judgment shall, in a written direction to the officer entering the judgment, set down the real debt, and the time from which interest is to be calculated; which shall be entered by the officer upon the docket of the judgment.

Code 1852, § 2409; Code 1915, § 4304; Code 1935, § 4776; 10 Del. C. 1953, § 4732.;



§ 4733. Judgments entered at special directions of state judge

(a) Any state judge may have recorded, docketed, indexed and/or filed, in any appropriate city, county or state office in this State, where legal documents are usually received for recording, docketing, indexing and/or filing, any interlocutory, or final judgment or order or part thereof, entered in any cause pending in any of the state courts. The state judge shall, in the judgment or order proposed to be recorded, docketed, indexed and/or filed, direct the manner in which it shall be recorded, docketed, indexed and/or filed.

(b) From the time any judgment or order referred to in subsection (a) of this section is received in any office designated in the judgment, it shall constitute notice to all persons who are charged with notice of matters filed in such office.

(c) When a judgment or order is received by any city, county or state officer pursuant to subsection (a) of this section, the person in charge of the office shall receive the judgment or order and record, docket, index and/or file the same in accordance with the directions set forth in the judgment or order.

(d) As used in this section, "state judge" includes the Chancellor, and any Vice-Chancellor.

48 Del. Laws, c. 129, §§ 1, 2; 10 Del. C. 1953, § 4733.;



§ 4734. Court of Chancery judgments for payment of money

The prothonotary of each county shall, upon the receipt of any judgment or order from the Court of Chancery, calling for the payment of a sum of money, enter the same in accordance with the directions of the Court as provided in the judgment or order. The judgment or order, or part thereof, shall be entered in the same manner and form and in the same books and indexes as judgments and orders entered in the Superior Court. After the entry thereof the judgments or orders or parts thereof calling for the payment of money shall have the same force and effect as though the judgment had been entered in the Superior Court.

48 Del. Laws, c. 129, § 3; 10 Del. C. 1953, § 4734.;



§ 4735. Supplementary character of §§ 4733 and 4734

Sections 4733 and 4734 of this title provide for a grant of additional powers to state judges and are not intended to limit or detract from any other powers of the courts of this State or the present or future effect of any judgment or order of the courts of this State, save and except as therein specifically set forth.

48 Del. Laws, c. 129, § 4; 10 Del. C. 1953, § 4735.;



§ 4736. Federal court judgments

(a) Transcripts of judgments rendered in the United States District Court or in any other federal court of competent jurisdiction within this State shall be filed and docketed in the office of the prothonotary of each county of this State other than the county in which such judgment was rendered and when so filed and docketed, and only when so filed and docketed, such judgments, shall have the same force and effect as a lien as judgments rendered and docketed in the Superior Court of this State in any county of the State.

(b) When transcripts of any judgments of any federal court in this State have been filed and docketed as provided in subsection (a) of this section then said judgments shall be liens on the real estate of the judgment debtor within the county in which such judgment has been filed and docketed in the same manner and to the same extent and under the same conditions as if such judgments had been rendered in the Superior Court of any county of this State.

(c) The prothonotary of each county upon being presented with a transcript of a judgment rendered in any federal court within this State, and upon receiving a fee of $1.00, shall immediately file such transcript, and docket and index the judgment in the same manner as prescribed by law for the docketing and indexing of judgments rendered in the Superior Court of this State.

Code 1935, § 4773A; 47 Del. Laws, c. 366; 10 Del. C. 1953, § 4736.;



§ 4737. Fees of prothonotary

The fees of the prothonotary for services under this subchapter shall, unless otherwise provided, be regulated by the Superior Court in the several counties.

19 Del. Laws, c. 778, § 8; 22 Del. Laws, c. 457, § 8; 23 Del. Laws, c. 200, § 9; Code 1915, § 4301; Code 1935, § 4773; 10 Del. C. 1953, § 4737.;






Subchapter III Satisfaction of Judgments

§ 4751. Time for entry; penalty for failure to satisfy; jurisdiction

(a) Every person to whom a sum is due by judgment, who receives satisfaction of the same, shall forthwith cause such satisfaction to be entered upon the record of the judgment.

(b) Whoever being the holder of a judgment wilfully fails to satisfy a judgment upon the record as required by subsection (a) of this section, shall be fined not more than $500 for each such failure.

(c) The Superior Court shall have jurisdiction of offenses under this section.

Code 1852, § 2410; Code 1915, § 4305; Code 1935, § 4777; 10 Del. C. 1953, § 4751; 55 Del. Laws, c. 341, § 1.;



§ 4752. Exceptions to § 4751

Section 4751 of this title does not extend to cases where a sum due by judgment is received from the sheriff or other officer on execution. It does not extend to a judgment of a justice of the peace or the Court of Common Pleas unless a transcript thereof is entered in the Superior Court, in which case satisfaction shall be there entered.

Code 1852, § 2411; Code 1915, § 4306; Code 1935, § 4778; 10 Del. C. 1953, § 4752.;



§ 4753. Persons making and signing entry

Satisfaction shall be entered by the legal holder of the judgment of such satisfaction upon the record of the judgment. Such entry shall be signed by the holder of such judgment or the holder's attorney of record, or the holder's attorney duly constituted, or, when a corporation is the holder, by any officer or the cashier or assistant cashier of the corporation or the attorney thereof duly constituted and attested by the prothonotary.

Code 1852, § 2412; Code 1915, § 4307; 37 Del. Laws, c. 267; Code 1935, § 4779; 10 Del. C. 1953, § 4753; 55 Del. Laws, c. 341, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4754. Penalty for failure to enter within time limit

Any person who commits a default under § 4751 of this title, and such person's executors or administrators, in addition to other penalties, shall be liable to the defendant in the judgment, or the executors or administrators of such defendant, in damages, to be recovered in a civil action. The damages shall be not less than $10, nor more than $500, except when special damages to a larger amount are alleged in the complaint and proved.

Code 1852, § 2413; Code 1915, § 4308; Code 1935, § 4780; 10 Del. C. 1953, § 4754; 55 Del. Laws, c. 341, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4755. Officer holding execution; return of payments or settlement

(a) When the sheriff or other officer, to whom an execution is directed, levies or receives the sum due thereon, or any part thereof, or obtains a settlement of the execution, such officer shall make return of such receipt or settlement, under his or her hand, endorsed upon the execution, with the sum and date of each payment, if the execution is not fully satisfied. If the receipt or settlement is after the execution is returned, it shall be certified, within 30 days thereafter, to the prothonotary in whose office the execution is. In such latter case, the prothonotary shall annex the certificate to the execution. The prothonotary shall enter every return of payment or settlement upon the docket of the execution. If the judgment is thus satisfied, the prothonotary shall also note it on the record of such judgment.

(b) This section does not extend to an execution issued by a justice of the peace or the Court of Common Pleas.

Code 1852, § 2414; Code 1915, § 4309; Code 1935, § 4781; 10 Del. C. 1953, § 4755; 70 Del. Laws, c. 186, § 1.;



§ 4756. Real estate sold on execution; return of officer; duty of prothonotary

The sheriff or other officer having sold real estate by virtue of execution process, in such officer's return to such process, shall show expressly to what lien or liens the money arising from the sale thereof has been applied and how much has been applied to each lien. If for any cause the sheriff or other officer shall not be able to make a proper return by the return day fixed, the Court shall, upon application made by the officer, give further time for making such return, and when the return has been made, the prothonotary shall cause satisfaction to be entered upon the record of such judgment or judgments as have been paid by such proceeds of sale, and where the sum applicable to any lien is not sufficient to pay the same, in that case to note as a credit, on the record thereof, the amount applied thereto by such return.

14 Del. Laws, c. 559, § 1; Code 1915, § 4310; Code 1935, § 4782; 10 Del. C. 1953, § 4756; 70 Del. Laws, c. 186, § 1.;



§ 4757. Testatum fi. fa. or transcript of judgment in another county; duties of prothonotary

(a) Whenever there is any judgment in any county of this State, against any person, upon which a testatum fi. fa. has been issued and recorded in another county, or a transcript of the same has been so made and recorded, and the judgment upon which the testatum fi. fa. has been issued, or that of which a transcript has been made and recorded as heretofore prescribed, has been satisfied, the prothonotary for the county where such original judgment is or shall be, within 30 days after such satisfaction, shall certify the fact of such satisfaction to the prothonotary of the county where the testatum fi. fa. or transcript, has been recorded. Upon the receipt of such certificate the prothonotary of the county where the testatum fi. fa. or transcript has been recorded shall write the fact of such satisfaction, within 2 days thereafter, upon the record where the testatum fi. fa. or the transcript, is or shall be recorded.

(b) If any prothonotary refuses or neglects to perform any of the duties enjoined upon the prothonotary by this section, the prothonotary shall be liable in damages to any person injured by such default in a civil action. Such damages shall not be less than $10 nor more than $50, except when special damages to a larger amount are alleged in the complaint and proved.

14 Del. Laws, c. 559, § 2; Code 1915, § 4311; Code 1935, § 4783; 10 Del. C. 1953, § 4757; 70 Del. Laws, c. 186, § 1.;



§ 4758. Penalties for violations or neglect of duty by officers

If any prothonotary or sheriff refuses or neglects to perform any of the duties enjoined upon such officer by §§ 4755-4757 of this title, he or she shall be liable in damages to any person, injured by such default, in a civil action. Such default shall also be a breach of such officer's official obligation or recognizance, as the case may be.

Code 1852, § 2415; Code 1915, § 4312; Code 1935, § 4784; 10 Del. C. 1953, § 4758; 70 Del. Laws, c. 186, § 1.;



§ 4759. Compelling entry on record

Where judgments are liens upon real estate and the same have been paid, and the obligee or plaintiff or his or her executors, administrators or assigns refuses or neglects to enter satisfaction of such judgment on the record thereof in the office where the same is entered, such satisfaction of such judgment may be compelled or be ordered to be entered on the record according to the provisions of § 2115 of Title 25.

22 Del. Laws, c. 211, § 1; Code 1915, § 4313; Code 1935, § 4785; 10 Del. C. 1953, § 4759; 70 Del. Laws, c. 186, § 1.;



§ 4760. Entry by nonresident

(a) Any nonresident person to whom a sum is due by judgment, shall appear at the office where such judgment is recorded, within 30 days after a notice has been given to the person to whom the sum is due, by the person owing such sum by judgment, to receive satisfaction, and at the same time enter satisfaction on the record of such judgment. If the nonresident neglects or refuses to appear in person or by power of attorney within the time specified, then the person owing the sum by such judgment may deposit the amount due upon such judgment, in any state or national bank having its principal place of business in the State, subject to the order of such nonresident. The cashier of the bank shall give to the depositor a certificate stating the amount deposited in the name of the nonresident and upon the presentation of this certificate, at the office where such judgment is recorded, the officer in charge of such office shall enter full satisfaction upon the record, and shall write upon the record the manner in which the judgment is satisfied, and shall retain the certificate or a duplicate of the same in the office.

(b) A notice, by mail or by person, to a nonresident creditor shall be deemed and taken as sufficient notice. This section, however, shall not bar any nonresident from correcting any errors or omissions in any payments due to such nonresident by suit or otherwise.

15 Del. Laws, c. 475; Code 1915, § 4314; Code 1935, § 4786; 10 Del. C. 1953, § 4760; 63 Del. Laws, c. 142, § 27; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Judgments Against Executors and Administrators

§ 4771. Report of referees; conclusiveness as to assets

Judgment against an executor or administrator, upon the report of referees, shall not be conclusive that he or she has assets, unless it is expressly found by the report that he or she has assets.

Code 1852, § 2416; Code 1915, § 4315; Code 1935, § 4787; 10 Del. C. 1953, § 4771; 70 Del. Laws, c. 186, § 1.;



§ 4772. Decedent's real estate as bound

The real estate of a deceased person shall not be liable to be taken in execution upon, and shall not be bound by a judgment against deceased's executor or administrator, unless such judgment is rendered upon a verdict, or an inquisition, or upon the report of referees on a rule of reference entered, upon application of the parties, by the Superior Court, referring all matters in controversy to 3 judicious and impartial freeholders (or more if the parties so request) to be appointed by the Court. Judgment shall be rendered on their report or the report of a majority of them.

Code 1852, § 2417; Code 1915, § 4316; Code 1935, § 4788; 10 Del. C. 1953, § 4772; 70 Del. Laws, c. 186, § 1.;



§ 4773. Application by plaintiff for rule of reference

If a defendant, being summoned, fails to appear, or appearing, neglects or refuses so to plead as to put the cause at issue in order for trial by a jury, a rule of reference under § 4772 of this title may be made by the court upon the application of the plaintiff only.

Code 1852, § 2418; Code 1915, § 4317; Code 1935, § 4789; 10 Del. C. 1953, § 4773.;



§ 4774. Notice of meeting of referees

When a rule of reference is entered by the court upon the application of the plaintiff only, at least 10 days' notice of the meeting of the referees shall be required.

Code 1852, § 2419; Code 1915, § 4318; Code 1935, § 4790; 10 Del. C. 1953, § 4774.;



§ 4775. Rule of reference after judgment by default or upon motion

A rule of reference may be entered after a judgment by default or after a judgment for plaintiff upon a motion, as well as before judgment. Although it be entered after judgment, nevertheless judgment shall be rendered on the report made pursuant thereto, and such judgment on the report shall be regular, notwithstanding the previous judgment.

Code 1852, § 2420; Code 1915, § 4319; Code 1935, § 4791; 10 Del. C. 1953, § 4775.;






Subchapter V Enforcement of Foreign Judgments

§ 4781. "Foreign judgment" defined

In this subchapter, the words "foreign judgment" shall mean any judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this State.

65 Del. Laws, c. 333, § 1.;



§ 4782. Filing and status of foreign judgments

A copy of any foreign judgment authenticated in accordance with an act of Congress, or the statutes of this State, may be filed in the office of any prothonotary of this State. The prothonotary shall treat the foreign judgment in the same manner as a judgment of the Superior Court of this State. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying, as a judgment of the Superior Court of this State and may be enforced or satisfied in like manner.

65 Del. Laws, c. 333, § 1.;



§ 4783. Notice of filing

(a) At the time of the filing of the foreign judgment, the judgment creditor or the creditor's attorney shall make and file with the prothonotary an affidavit setting forth the name and last-known post office address of the judgment debtor and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the prothonotary shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given, and shall make a note of such mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's attorney, if any, in this State. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor, and may file proof of such mailing with the prothonotary. Lack of a mailing of the notice of filing by the prothonotary shall not affect the enforcement proceedings, if proof of mailing by the judgment creditor has been filed.

(c) No execution, or other process for enforcement of a foreign judgment filed hereunder, shall issue until 20 days after the judgment is filed.

65 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4784. Stay

(a) If the judgment debtor shows the Court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the Court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished security for the satisfaction of the judgment as required by the state in which it was rendered.

(b) If the judgment debtor shows the Court any ground upon which enforcement of a judgment of the Superior Court of this State would be stayed, the Court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this State.

65 Del. Laws, c. 333, § 1.;



§ 4785. Fees

Any person filing a foreign judgment shall pay to the prothonotary the same amount as is required for the filing of a civil action in the Superior Court of this State. Fees for docketing, transcription or other enforcement proceedings shall be as provided for judgments obtained in the Superior Court of this State.

65 Del. Laws, c. 333, § 1.;



§ 4786. Right to enforce judgment unimpaired

The right of a judgment creditor to bring an action to enforce a judgment, instead of proceeding under this subchapter, remains unimpaired.

65 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4787. Short title

This subchapter may be cited as the "Uniform Enforcement of Foreign Judgments Act."

65 Del. Laws, c. 333, § 1.;









CHAPTER 48. UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

§ 4801. Definitions

In this chapter:

(1) "Foreign country" means a government other than:

a. The United States;

b. A state, district, commonwealth, territory, or insular possession of the United States; or

c. Any other government with regard to which the decision in this State as to whether to recognize a judgment of that government's courts is initially subject to determination under the full faith and credit clause of the United States Constitution [U.S. Const. art. IV, § 1].

(2) "Foreign-country judgment" means a judgment of a court of a foreign country.

71 Del. Laws, c. 145, § 1; 78 Del. Laws, c. 65, § 2.;



§ 4802. Applicability

(a) Except as otherwise provided in subsection (b) of this section, this chapter applies to a foreign-country judgment to the extent that the judgment:

(1) Grants or denies recovery of a sum of money; and

(2) Under the law of the foreign country where rendered, is final, conclusive, and enforceable.

(b) This chapter does not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:

(1) A judgment for taxes;

(2) A fine or other penalty; or

(3) A judgment for divorce, support, or maintenance, or other judgment rendered in connection with domestic relations.

(c) A party seeking recognition of a foreign-country judgment has the burden of establishing that this chapter applies to the foreign-country judgment.

71 Del. Laws, c. 145, § 1; 78 Del. Laws, c. 65, § 2.;



§ 4803. Standards for recognition of foreign-country judgment

(a) Except as otherwise provided in subsections (b) and (c) of this section, a court of this State shall recognize a foreign-country judgment to which this chapter applies.

(b) A court of this State may not recognize a foreign-country judgment if:

(1) The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) The foreign court did not have personal jurisdiction over the defendant; or

(3) The foreign court did not have jurisdiction over the subject matter.

(c) A court of this State need not recognize a foreign-country judgment if:

(1) The defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

(2) The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;

(3) The judgment or the cause of action on which the judgment is based is repugnant to the public policy of this State or of the United States;

(4) The judgment conflicts with another final and conclusive judgment;

(5) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;

(6) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(7) The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment; or

(8) The specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

(d) A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (b) or (c) of this section exists.

71 Del. Laws, c. 145, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 65, § 2.;



§ 4804. Grounds for nonrecognition

71 Del. Laws, c. 145, § 1; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 65, § 3, eff. June 28, 2011.;



§ 4805. Personal jurisdiction

(a) A foreign-country judgment may not be refused recognition for lack of personal jurisdiction if:

(1) The defendant was served with process personally in the foreign country;

(2) The defendant voluntarily appeared in the proceedings other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over the defendant;

(3) The defendant, prior to the commencement of the proceedings, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) The defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;

(5) The defendant had a business office in the foreign country and the proceedings in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign country; or

(6) The defendant operated a motor vehicle or airplane in the foreign country and the proceedings involved a cause of action arising out of such operation.

(b) The list of bases for personal jurisdiction in subsection (a) of this section is not exclusive. The courts of this State may recognize bases of personal jurisdiction other than those listed in subsection (a) of this section as sufficient to support a foreign-country judgment.

71 Del. Laws, c. 145, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 65, §§ 4-9.;



§ 4806. Stay of proceedings pending appeal of foreign-country judgment

If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires, or the appellant has had sufficient time to prosecute the appeal and has failed to do so.

71 Del. Laws, c. 145, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 65, § 10.;



§ 4807. Savings clause

This chapter does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of this chapter.

71 Del. Laws, c. 145, § 1; 78 Del. Laws, c. 65, § 11.;



§ 4808. Uniformity of interpretation

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

71 Del. Laws, c. 145, § 1; 78 Del. Laws, c. 65, § 12.;



§ 4809. Procedure for recognition of foreign-country judgment

(a) If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.

(b) If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or affirmative defense.

78 Del. Laws, c. 65, § 13.;



§ 4810. Effect of recognition of foreign-country judgment

If the court in a proceeding under § 4809 of this title finds that the foreign-country judgment is entitled to recognition under this chapter then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:

(1) Conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this State would be conclusive; and

(2) Enforceable in the same manner and to the same extent as a judgment rendered in this State.

78 Del. Laws, c. 65, § 13; 70 Del. Laws, c. 186, § 1.;



§ 4811. Statute of limitations

An action to recognize a foreign-country judgment must be commenced within the earlier of the time during which the foreign-country judgment is effective in the foreign country or 15 years from the date that the foreign-country judgment became effective in the foreign country.

78 Del. Laws, c. 65, § 13.;



§ 4812. Effective date

(a) This chapter takes effect on June 28, 2011.

(b) This chapter applies to all actions commenced on or after June 28, 2011, in which the issue of recognition of a foreign-country judgment is raised.

78 Del. Laws, c. 65, § 13.;






CHAPTER 49. EXECUTIONS

Subchapter I Subjects of Execution; Exemptions

§ 4901. Real estate

Lands, tenements and hereditaments and all right of dower and curtesy therein when no sufficient personal estate can be found may be seized and sold upon judgment and execution obtained.

Code 1852, § 2421; Code 1915, § 4320; 36 Del. Laws, c. 269, § 1; Code 1935, § 4792; 10 Del. C. 1953, § 4901.;



§ 4902. Exempt property

(a) Every person residing within this State shall have exempt from execution or attachment process, or distress for rent, the following articles of personal property: The family Bible, school books and family library, family pictures, a seat or pew in any church or place of public worship, a lot in any burial ground, all the wearing apparel of the debtor and the debtor's family.

(b) In addition to the articles specifically named in subsection (a) of this section, each person residing in this State shall have exempt the tools, implements and fixtures necessary for carrying on his or her trade or business, not exceeding in value $75 in New Castle and Sussex Counties, and $50 in Kent County.

(c) All sewing machines owned and used by seamstresses or private families, shall be exempt from levy and sale on execution or attachment process and also from distress and sale for rent. This provision shall not apply to persons who keep sewing machines for sale or hire.

(d) All pianos, piano playing attachments and organs leased or hired by any person residing in this State, shall be exempt from levy and sale on execution or from distress for rent due by such person so leasing or hiring any such piano, piano playing attachment, or organ in addition to other goods and chattels exempt by law. The owner of any such piano, piano playing attachment or organ or such owner's agent, or the person so leasing or hiring the same shall give notice to the landlord or the landlord's agent that the instrument is hired or leased.

14 Del. Laws, c. 562, § 1; 16 Del. Laws, c. 146; 16 Del. Laws, c. 538; 22 Del. Laws, c. 459; 23 Del. Laws, c. 201; Code 1915, § 4321; Code 1935, § 4793; 10 Del. C. 1953, § 4902; 70 Del. Laws, c. 186, § 1.;



§ 4903. Head of family exemption

Every person residing in this State, and being the head of a family, shall have exempt from execution or attachment process, in addition to the exemptions in § 4902 of this title, other personal property not exceeding $500, the articles to be selected by the debtor. The exemptions in this section shall not apply to goods or chattels of a merchantable character bought to be sold and trafficked in by the person in the prosecution of the person's regular business or occupation. No person shall have exempt from execution or attachment process any personal property, excepting that which is expressly exempted by § 4902 of this title when such exemption would prevent the collection according to law of any debt or claim that may be due or growing due for labor or services (other than professional services) rendered by any clerk, mechanic, laborer, or other employee of any person or persons against whom such execution or attachment process may be issued.

14 Del. Laws, c. 562, § 2; 16 Del. Laws, c. 146, §§ 2, 3; 19 Del. Laws, c. 779; Code 1915, § 4322; Code 1935, § 4794; 10 Del. C. 1953, § 4903; 65 Del. Laws, c. 35, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 4904. Claim of exemption by spouses

All exemptions of property from judgment lien, execution or forced sale allowed by law to the head of the family may be claimed by both spouses jointly, or by either with the written consent of the other, or half of the exemptions may be claimed by each spouse; but in no case shall both spouses be entitled each to all exemptions allowed by law to the head of a family.

33 Del. Laws, c. 238, § 1; Code 1935, § 4795; 10 Del. C. 1953, § 4904; 70 Del. Laws, c. 186, § 1.;



§ 4905. Evaluation of exempt property; selection of freeholders

(a) The property exempt and required to be valued by the provisions of §§ 4902 and 4903 of this title shall be valued by 3 judicious and impartial freeholders. One of the freeholders shall be chosen by the creditor having the oldest execution in the hands of the officer holding the writ, 1 other of the freeholders shall be chosen by the debtor, and the other of the freeholders shall be chosen by the officer.

(b) In case the creditor and debtor, or either of them, neglects or refuses to name a freeholder, the officer shall choose for the person neglecting or refusing, and shall give notice to the freeholders thus chosen, in writing, under his or her hand, fixing the time and place in the notice they will be required to meet.

14 Del. Laws, c. 562, § 3; Code 1915, § 4323; Code 1935, § 4796; 10 Del. C. 1953, § 4905; 70 Del. Laws, c. 186, § 1.;



§ 4906. Procedure of freeholders

The freeholders shall, upon the receipt of the notice and the tender of the fee named in this subchapter for services in making the valuation, to meet at the time and place mentioned in the notice, and before proceeding to make the valuation of property exempt under §§ 4902 and 4903 of this title and requiring a valuation thereof, shall take the following oath or affirmation, to wit:

"I do solemnly swear, or affirm, as the case may be, that I will appraise the property of A. B., exempt from execution or attachment process under and by virtue of the laws of this State, at its true value in money, and that I will true schedule make to the best of my knowledge and understanding."

They shall then proceed to value the property designated and set apart by the debtor, and to make 2 schedules, distinctly stating the respective articles and their value thereof, with a certificate certifying that the articles mentioned in the schedule have been appraised at their true value in money, and were designated and set apart by the debtor and claimed by the debtor as exempt from execution or attachment process. Such certificate shall be signed by the freeholders or a majority of them. The articles mentioned by name in § 4902 of this title shall not be valued or included in the schedule.

14 Del. Laws, c. 562, § 4; Code 1915, § 4324; Code 1935, § 4797; 10 Del. C. 1953, § 4906; 70 Del. Laws, c. 186, § 1.;



§ 4907. Fees

The fees for the service of the freeholders, in making the valuation required by this chapter, shall be the same as are allowed by law to referees before justices of the peace, and the fees to the officer serving the notices shall be the same as are allowed by law for summoning referees before justices of the peace, and shall form a part of the costs of the case upon which the officer is proceeding to make the sale.

14 Del. Laws, c. 562, § 6; Code 1915, § 4326; Code 1935, § 4799; 10 Del. C. 1953, § 4907.;



§ 4908. Authority to administer oaths

The officer making the sale, and serving the notices required, shall administer the oath required by this subchapter.

14 Del. Laws, c. 562, § 7; Code 1915, § 4327; Code 1935, § 4800; 10 Del. C. 1953, § 4908.;



§ 4909. Neglect of duty by freeholders; penalty

Whoever, being a freeholder, neglects or refuses to perform the duties required by this subchapter, shall be fined not more than $5.00.

14 Del. Laws, c. 562, § 5; Code 1915, § 4325; Code 1935, § 4798; 10 Del. C. 1953, § 4909.;



§ 4910. Taxation or sale for taxes

Nothing contained in this subchapter shall be construed as exempting any personal property from taxation, or sale for taxes, under the laws of this State.

14 Del. Laws, c. 562, § 8; Code 1915, § 4328; Code 1935, § 4801; 10 Del. C. 1953, § 4910.;



§ 4911. Prohibition against levying upon goods in storage warehouse; violation and penalty

(a) No constable in the State shall levy upon or sell or offer to sell or to remove, by virtue of any writ or upon any claim or demand whatsoever, any goods and chattels when such goods and chattels have been placed in, and continue to be in, any storage warehouse. No such goods and chattels, so placed, shall hereafter be seized upon or sold, except by the sheriff of the county in which such goods and chattels are located, after such appraisement and advertisement and under like conditions as are required by law in the case of goods and chattels seized and sold by the sheriff under execution process.

(b) Whoever, being a constable, violates this section, shall be fined not more than $100 or imprisoned not more than 3 months, or both.

38 Del. Laws, c. 79, §§ 1, 2; Code 1935, § 4802; 10 Del. C. 1953, § 4911.;



§ 4912. Waiver of exemptions

Any husband and wife jointly may make any waiver of any of the provisions of §§ 4902-4911 of this title.

14 Del. Laws, c. 562, § 9; Code 1915, § 4330; Code 1935, § 4803; 10 Del. C. 1953, § 4912; 70 Del. Laws, c. 186, § 1.;



§ 4913. Exemption and attachment of wages

(a) Eighty-five percent of the amount of the wages for labor or service of any person residing within the State shall be exempt from mesne attachment process and execution attachment process under the laws of this State; but such limitation shall be inapplicable to process issued for the collection of a fine or costs or taxes due and owing the State.

(b) On any amount of wages due, only 1 attachment may be made. Any creditor causing such attachment to be made shall have the benefit of priority until the judgment with costs for which the attachment was made has been paid in full.

(c) Wages shall include salaries, commissions and every other form of remuneration paid to an employee by an employer for labor or services, but shall not include payment made for services rendered by a person who is self-employed.

Code 1915, § 4331A; 40 Del. Laws, c. 244; Code 1935, § 4804; 41 Del. Laws, c. 211; 48 Del. Laws, c. 263, § 1; 10 Del. C. 1953, § 4913; 49 Del. Laws, c. 237; 54 Del. Laws, c. 226; 57 Del. Laws, c. 508, § 3; 59 Del. Laws, c. 352, § 1; 60 Del. Laws, c. 618, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4914. Exemptions in bankruptcy and insolvency

(a) In accordance with § 522(b) of the Bankruptcy Reform Act of 1978 (11 U.S.C. § 522(b)), in any bankruptcy proceeding, an individual debtor domiciled in Delaware is not authorized or entitled to elect the federal exemptions as set forth in § 522(d) of the Bankruptcy Reform Act of 1978 (11 U.S.C. § 522(d)) and may exempt only that property from the estate as set forth in subsection (b) of this section.

(b) In any federal bankruptcy or state insolvency proceeding, an individual debtor domiciled in Delaware shall be authorized to exempt from the bankruptcy or insolvency estate, in addition to the exemptions made in this subsection and in § 4915 of this title, personal property and/or equity in real property, other than the debtor's principal residence having an aggregate fair market value of not more than $25,000.

(c) In any federal bankruptcy or state insolvency proceeding, an individual debtor and/or such individual's spouse domiciled in Delaware shall be authorized to exempt from the bankruptcy or insolvency estate, in addition to the exemptions made in subsection (b) of this section and in § 4915 of this title, the following:

(1) Equity in real property or equity in a manufactured home (as defined in Chapter 70 of Title 25) which constitutes a debtor's principal residence in an aggregate amount not to exceed $75,000 in 2010, $100,000 in 2011, and $125,000 in 2012, except that the exemption for persons totally disabled from working or married persons where at least 1 of the spouses is 65 years old or older shall be $125,000 effective immediately; and

(2) A vehicle and/or tools of the trade necessary for purposes of employment in an amount not to exceed $15,000 each.

(d) This section shall apply separately with respect to each debtor in a joint case but not to exceed $25,000 each in value in personal property and/or equity in real property, other than the debtor's principal residence, a total not to exceed $125,000 in value in a principal residence in an individual or a joint case, and $15,000 each in subsection (c) of this section vehicle and $15,000 each in subsection (c) of this section tools of the trade.

(e) A debtor may not exempt any amount of an interest in property described in paragraph (c)(1) of this section, if the Bankruptcy Court determines, after notice and hearing, that the debtor owes a debt arising from:

(1) Any violation of the federal securities laws (as defined in § 3(a)(47) of the Securities and Exchange Act of 1934 [15 U.S.C. § 78c(a)(47)]), any state securities law, or any regulation or order issued under federal or state securities laws,

(2) Fraud, deceit, or manipulation in a fiduciary capacity or in connection with the purchase or sale of any security registered under § 12 or § 15(d) of the Securities Exchange Act of 1934 [15 U.S.C. § 78l or § 78o(d)] or under § 6 of the Securities Act of 1933 [15 U.S.C. § 77f], or

(3) Any criminal act, intentional tort, or wilful or reckless misconduct that caused serious physical injury or death to another individual in the preceding 5 years.

63 Del. Laws, c. 81, § 1; 71 Del. Laws, c. 37, § 1; 75 Del. Laws, c. 131, §§ 1, 2; 76 Del. Laws, c. 342, §§ 1, 2; 77 Del. Laws, c. 262, §§ 1-3.;



§ 4915. Exemption of retirement plans

(a) In addition to the exemptions provided in §§ 4902 and 4903 of this title, there shall be exempt from execution or attachment process assets held or amounts payable under any retirement plan, life insurance contract or annuity contract.

(b) Any amount qualifying as an "eligible rollover distribution" under § 402 of the Internal Revenue Code of 1986 [26 U.S.C. § 402], as amended, or as a "rollover contribution" under § 408 of the Internal Revenue Code of 1986 [26 U.S.C. § 408], as amended, is treated as an exempt amount under subsection (a) of this section for 60 days after the distribution of such amount. Such amount remains exempt from execution or attachment process if contributed to a retirement plan within 60 days of being distributed from a retirement plan.

(c) Any retirement plan described in subsection (a) of this section shall not be exempt from any claims for relief granted pursuant to Chapter 5 and/or Chapter 15 of Title 13.

(d) Any retirement plan described in subsection (a) of this section shall not be exempt from the claims of an alternate payee under a qualified domestic relations order. However, the interest of any and all alternate payees under a qualified domestic relations order shall be exempt from any and all claims of any creditor of the alternate payee. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" have the meaning ascribed to them in § 414(p) of the Internal Revenue Code of 1986 [26 U.S.C. § 414(p)], as amended.

(e) A participant or beneficiary of a retirement plan is not prohibited from granting a valid and enforceable security interest in the participant's or beneficiary's interest under the retirement plan to secure a loan to the participant or beneficiary from the plan, and the right to assets held in or to receive payments from the plan is subject to execution and attachment for the satisfaction of the security interest or lien granted by the participant or beneficiary to secure the loan.

(f) "Retirement plan" means any retirement or profit sharing plan that is qualified under § 401, § 403, § 408, § 408A, § 409, § 414 or § 457 of the Internal Revenue Code of 1986 [26 U.S.C. § 401, § 403, § 408, § 408A, § 409, § 414 or § 457], as amended. The terms "life insurance contract" and "annuity contract" shall have the same meanings as under § 1035(b) of the Internal Revenue Code of 1986 (26 U.S.C. § 1035(b)), as amended.

(g) This section shall not exempt from execution or attachment any judgment obtained under § 554 of Title 30.

(h) If this section is held invalid or preempted by federal law, in whole or in part, it shall remain in effect to the maximum extent permitted by law.

71 Del. Laws, c. 37, § 2; 71 Del. Laws, c. 276, § 1; 78 Del. Laws, c. 117, § 1.;



§ 4916. Exemption of Delaware College Investment Plan Accounts

(a) In addition to the exemptions provided in §§ 4902 and 4903 of this title, there shall be exempt from execution or attachment process assets held in and proceeds payable under Chapter 5 of Title 13 or from any account established under the Delaware College Investment Plan pursuant to subchapter XII of Chapter 34 of Title 14 (a "Plan Account"). This exemption shall only apply to such amount as does not exceed the total contributions permitted under § 529(b)(7) of the Internal Revenue Code with respect to any Plan Account.

(b) This section shall not exempt from execution or attachment assets contributed by a debtor to any Plan Account within 365 days to the extent that such assets contributed within said 365 days exceed the greater of:

(1) $5,000; or

(2) The average annual contribution made by such debtor to such Plan Account for the 2 calendar years preceding the date of the filing of such execution or attachment or the filing of such petition.

(c) This section shall not exempt from execution or attachment any judgment obtained under § 554 of Title 30. If any portion of this section is held invalid or is preempted by federal law, in whole or in part, the remaining portions shall remain in effect to the maximum extent permitted by law.

(d) In the case of a Plan Account owned by a trust, nothing in this section may be construed to limit the protections afforded to trusts by § 3536 of Title 12.

73 Del. Laws, c. 169, § 1; 76 Del. Laws, c. 149, § 8.;






Subchapter II Preferences

§ 4931. Wages in New Castle County; limitation; notice of claim; other liens

(a) In New Castle County all debts or claims that may become due or growing due for labor or services rendered by any mechanic, laborer, clerk or other employee of any person or persons, chartered company or association employing laborers, clerks or mechanics in any manner whatsoever, shall be a first lien on all the real and personal property of such employer or employers, and shall be the first to be satisfied out of the proceeds of the sale of such property, whether made by an officer or an assignee of such employer or employers or otherwise. The debt or claim, so secured to the mechanic, laborer, clerk or other employee, shall not exceed a sum equal to the wages of such mechanic, laborer, clerk, or other employee for 1 month. In no event shall such debt or claim exceed the sum of $50, though the wages for 1 month may be a greater sum. Notice of such claim or debt shall be given to the coroner, sheriff, constable, assignee, or other person who shall make or conduct the sale of property subject to the lien or preference hereby provided for.

(b) No lien of a judgment, recognizance, or mortgage shall operate to impair or postpone the lien or preference given and secured to debts or claims mentioned in subsection (a) of this section.

16 Del. Laws, c. 147, §§ 1, 3; Code 1915, §§ 4332, 4334; Code 1935, §§ 4805, 4807; 10 Del. C. 1953, § 4931.;



§ 4932. Wage claims as lien on real estate

No claim or debt for work, labor, or clerk hire as prescribed in § 4931(a) of this title, shall be a lien upon any real estate unless a copy of such claim or debt is filed in the prothonotary's office of the county in which such real estate is situated, within 1 month after it has become due and owing, or is growing due and owing. Any person presenting a copy of such claim or debt to be filed in the prothonotary's office shall accompany it with an affidavit stating that such debt or claim is just and true. The fee to the prothonotary for such service shall be 50 cents.

16 Del. Laws, c. 147, § 2; Code 1915, § 4333; Code 1935, § 4806; 10 Del. C. 1953, § 4932.;



§ 4933. False wage claim; penalty

Whoever makes an affidavit to any debt or claim mentioned in § 4931(a) of this title which is untrue, shall be fined $50.

16 Del. Laws, c. 147, § 5; Code 1915, § 4336; Code 1935, § 4809; 10 Del. C. 1953, § 4933.;



§ 4934. Wage claims by minors

The parent, guardian, or next friend of any minors, who render such service as is mentioned in § 4931(a) of this title, may proceed under this chapter to secure the debt or claim arising from the service or labor rendered by such minor.

16 Del. Laws, c. 147, § 6; Code 1915, § 4337; Code 1935, § 4810; 10 Del. C. 1953, § 4934.;



§ 4935. Employees of insolvent corporation

Employees of insolvent corporations shall have a lien for, and a preference in the payment of, wages due them from such corporation, not exceeding wages for 2 months, as provided in § 300 of Title 8.

Code 1915, § 4338; Code 1935, § 4811; 10 Del. C. 1953, § 4935.;



§ 4936. Medical and funeral expenses

Whenever any sheriff or constable, by virtue of any execution process, supersedes an executor or administrator, and sells the goods and chattels of any deceased person, on whose estate there have been letters testamentary or of administration granted, he or she shall, out of the proceeds of the sale, and before applying any part thereof towards satisfying any execution, pay, first, funeral expenses of the deceased; second, the reasonable bills for medicine and medical attendance during last sickness of the deceased, and for nursing and necessaries for the last sickness of the deceased.

15 Del. Laws, c. 186, § 1; Code 1915, § 4339; Code 1935, § 4812; 10 Del. C. 1953, § 4936; 70 Del. Laws, c. 186, § 1.;



§ 4937. Payment of medical and funeral expenses by sheriff

In case there has been no administration or letters testamentary granted on the estate of the deceased, any sheriff or constable selling the deceased person's goods by virtue of any execution process, shall, before applying any proceeds of the sale towards satisfying any execution, pay in the order in which they stand, the bills mentioned in § 4936 of this title.

15 Del. Laws, c. 186, § 2; Code 1915, § 4340; Code 1935, § 4813; 10 Del. C. 1953, § 4937.;






Subchapter III Venditioni Exponas

§ 4951. Issuance

A writ of venditioni exponas for the sale of any goods and chattels, lands and tenements, taken in execution by virtue of a writ of fieri facias, may be issued and directed either to the sheriff in office, or the sheriff's immediate predecessor (he or she having seized and taken in execution such goods and chattels, lands and tenements) at the election of the plaintiff in the execution; and all proceedings had, by virtue thereof, shall be valid in law.

Code 1852, § 2440; Code 1915, § 4356; Code 1935, § 4814; 10 Del. C. 1953, § 4951; 70 Del. Laws, c. 186, § 1.;



§ 4952. Failure or neglect in execution; penalty

The person to whom such writ of venditioni exponas may be directed, shall, for neglect, or failure, in the execution thereof, or in making return thereon, be subject to all such rules of court, suits, fines, and other process and proceedings, as any sheriff is, or can be liable to in like cases.

Code 1852, § 2441; Code 1915, § 4357; Code 1935, § 4815; 10 Del. C. 1953, § 4952.;






Subchapter IV Levari Facias

§ 4961. Procedure for public sale

By a writ of levari facias, the sheriff, or other officer, to whom the same is directed to be executed, may seize and sell, at public sale, unimproved lands, and lands yielding no yearly profit, with, or without a writ of venditioni exponas; subject to the same provisions respecting notice of sale, application of the proceeds thereof, the execution of a deed to the purchaser, the issuing of a liberari facias for the delivery of lands which cannot be sold, and the title under such sale, or delivery, as are contained in this chapter for the sale of lands under execution process in other cases.

Code 1852, § 2442; Code 1915, § 4358; Code 1935, § 4816; 10 Del. C. 1953, § 4961.;






Subchapter V Sale Under Execution

§ 4971. Time of sale of goods and chattels

Goods and chattels, taken in execution by a sheriff, or coroner, shall not be sold until the expiration of 30 days after the levy thereon and notice thereof to the defendant, unless the court, issuing the execution, shall, upon application of the plaintiff, or of the officer holding the execution, and on its being shown that the goods and chattels are of a perishable nature, or will create a charge by keeping, order the same to be sold sooner. Such order shall direct reasonable notice of the sale, according to the circumstances.

Code 1852, § 2443; Code 1915, § 4359; Code 1935, § 4817; 10 Del. C. 1953, § 4971.;



§ 4972. Notice of public sale of goods and chattels

Public notice of the sale of goods and chattels by a sheriff, or coroner, under execution process, and of the day, hour, and place thereof, shall be given by advertisements posted, at least 10 days before the day of sale, in 5, or more, public and suitable places in the county, 2 of which, at least, shall be in the hundred of the defendant's residence, if the defendant resides in the county. One such advertisement shall, 10 days at least before the day of sale, be delivered to the defendant, and 1 to each plaintiff in the execution, and also to each plaintiff in any other execution, or executions, at the time in the hands of the sheriff, or coroner, or shall be left at the usual place of abode of such defendant and plaintiffs respectively, if there be such place of abode within the county. If any plaintiff in any such execution resides out of the county, such advertisement shall be delivered to the attorney of such plaintiff, if there is an attorney of record, and 1 such advertisement shall be transmitted to such plaintiff by mail, being enclosed and addressed to the plaintiff at the post office nearest the plaintiff's place of abode. Advertisement shall also, at least 10 days before the day of sale, be delivered to the defendant's landlord, or the landlord's agent, if there is such residing in the county. This section and § 4971 of this title do not apply to execution process issued by justices of the peace or the Court of Common Pleas.

Code 1852, § 2444; Code 1915, § 4360; Code 1935, § 4818; 10 Del. C. 1953, § 4972; 70 Del. Laws, c. 186, § 1.;



§ 4973. Notice of public sale of real estate

(a) Public notice of the sale of lands and tenements under execution process, shall be given by advertisements posted, at least 10 days before the day of sale, in 10 of the most public places of the county where the premises are situated, setting forth the day, hour and place of sale, and what lands and tenements are to be sold, and where they lie. One of the advertisements shall be posted in the hundred in which the premises are located, and 1, at least, in each of the hundreds which immediately adjoin the hundred. A like advertisement shall be delivered at least 10 days before the day of sale to the defendant, or left at the defendant's usual place of abode, if the defendant has a known place of abode in the county; if the defendant does not reside in the county, notice shall be served on the tenant, or if there is no tenant, shall be left at the mansion house or other public place on the premises. Section 4972 of this title respecting the delivery of an advertisement of the sale of goods and chattels under execution process, to each plaintiff in the execution, and also to each plaintiff in any other execution or executions, at the time in the hands of the sheriff or coroner, shall be in all respects applicable to the case of the sale of lands and tenements under execution process. Notice of such sale shall also be advertised for 2 weeks previous to the time of the sale in:

(1) A newspaper of general circulation published in the county wherein the property is situated; and

(2) A newspaper of general or limited circulation published nearest to the place where the property is situated.

Both newspapers are to be selected by the sheriff. Not more than 3 insertions per week shall be made in any 1 newspaper. If there is only 1 newspaper published in the county at the time, the sheriff may select a newspaper in 1 of the other counties, and if there is no newspaper in the county the sheriff may select 2 in the other counties. The publishers of the newspapers shall not be paid for such advertising a higher rate than their ordinary charges for transient advertisements.

(b) In advertisements of notice of sale of real estate in newspapers, by the sheriff of any county in this State, under execution process, it shall be sufficient if the property to be sold is described therein in such manner that it may be readily identified. It shall not be necessary to describe the property by metes and bounds, or courses and distances. Nor shall it be necessary in any case to follow the description of the property in the writ of execution under which it is sold.

Code 1852, §§ 2445-2447; 15 Del. Laws, c. 478; 16 Del. Laws, c. 143; 18 Del. Laws, c. 680; Code 1915, § 4361; Code 1935, § 4819; 10 Del. C. 1953, § 4973; 57 Del. Laws, c. 142; 70 Del. Laws, c. 186, § 1.;



§ 4974. Place for public sale of real estate

All sales of real estate, made by a sheriff by virtue of execution process, shall be made on the premises to be sold, or at the courthouse for the county in which the premises are situated or in Sussex County, at the Sussex County Sheriff's Office or at any public building in the county seat where the premises are situated. In Kent County, sales may also be conducted in any building in which the Sheriff's Office is located.

Code 1852, § 2448; 16 Del. Laws, c. 540; 17 Del. Laws, c. 622; Code 1915, § 4362; Code 1935, § 4820; 10 Del. C. 1953, § 4974; 58 Del. Laws, c. 11; 72 Del. Laws, c. 194, § 1; 73 Del. Laws, c. 437, § 1; 78 Del. Laws, c. 71, § 1.;



§ 4975. Officer conducting sale as barred from purchasing

A sheriff, constable, or other person making sale of goods and chattels by virtue of any process, or order, shall not either directly, or by the agency of another, purchase any of such goods or chattels. Any person offending against this section, shall forfeit and pay double the value of the goods, or chattels, so purchased, to be recovered as debts of like amount are recoverable, one half for the use of the State, and the other half for the use of the person suing.

Code 1852, § 2449; Code 1915, § 4363; Code 1935, § 4821; 10 Del. C. 1953, § 4975.;



§ 4976. Deed of sheriff's sale

Upon confirmation by the court of any sale of lands and tenements, made by virtue of execution process, the sheriff, or officer making the sale, shall execute, acknowledge and deliver to the purchaser a good and sufficient deed for the premises so sold.

Code 1852, § 2450; Code 1915, § 4364; Code 1935, § 4822; 10 Del. C. 1953, § 4976.;



§ 4977. Grantee's title

The grantee in any deed, executed under § 4976 of this title, shall hold the premises therein conveyed, with all their appurtenances, as fully and amply, and for such estate and estates, and under such rents and services, as the person or persons, for whose debt, or duty, the property is sold, might, or could, do at or before the taking thereof in execution.

Code 1852, § 2451; Code 1915, § 4365; Code 1935, § 4823; 10 Del. C. 1953, § 4977; 70 Del. Laws, c. 186, § 1.;



§ 4978. Rent; time of entitlement; apportionment; proceedings

(a) In any case of sale, the purchaser shall be entitled to rent for the premises sold from the day of sale. If such premises are in possession of a tenant under rent, such rent shall be apportioned, according to the time; the proportion for the time the rent has been growing due to the day of sale, being payable to the lessor or the lessor's assigns, and the residue to the purchaser. Each party shall have remedy by distress, or action, for such party's just proportion.

(b) A purchaser may recover his or her proportion of rent, although such rent is reserved by deed (as well as rent from the day of sale, in case no rent has been reserved) by a civil action for use and occupation.

(c) In any action, or proceeding, for such rent, any fair defense, which would have availed against the person as whose property the premises were sold, shall avail against the purchaser. If a rent reserved is not a fair rent for the premises, and the lease, or contract, is posterior to the order, or to the date of the judgment, in execution, or by virtue whereof the sale is made, the purchaser shall not be limited by the rent reserved, but may demand and recover a fair rent. If the crop is sold separately from the soil, the demand of the purchaser shall proportionally abate.

Code 1852, §§ 2452-2454; Code 1915, § 4366; Code 1935, § 4824; 10 Del. C. 1953, § 4978; 70 Del. Laws, c. 186, § 1.;



§ 4979. Petition for deed

If a sale is made of lands and tenements by order of the Court of Chancery, or by virtue of an execution, and the officer making such sale, or the purchaser, is dead, or if such officer is out of office, and the purchase money is paid, without a deed being made pursuant to such sale, the purchaser, or other person having right under the purchaser by descent, devise, assignment, or otherwise, may prefer to the Superior Court, or Court of Chancery, at any term of such courts respectively, in the county wherein the premises are situate, a petition representing the facts, and praying for an order authorizing and requiring the sheriff, or if there is legal exception to the sheriff, the coroner of the county for the time being, to execute and acknowledge a deed conveying to the petitioner the premises so sold, or a just proportion thereof. Thereupon the Court may make an order touching the conveyance of the premises according to justice and equity.

Code 1852, § 2455; Code 1915, § 4367; Code 1935, § 4825; 10 Del. C. 1953, § 4979; 70 Del. Laws, c. 186, § 1.;



§ 4980. Deed executed after petition; effect on title

A deed, executed pursuant to an order made under § 4979 of this title, shall pass to the grantee therein all the title and estate to and in the premises therein conveyed, which, in pursuance of the sale, and of the execution, or order by virtue whereof such sale was made, can, or ought to be passed. If the person, to whom such deed is executed, is not entitled to the same, according to justice and equity, or if a greater estate is conveyed to the grantee than the grantee is justly entitled to, such deed, or order, shall not prejudice any person having right; but such deed may be decreed to be upon trust, or any person, having right, may be otherwise relieved according to equity and good conscience.

Code 1852, § 2456; Code 1915, § 4368; Code 1935, § 4826; 10 Del. C. 1953, § 4980; 70 Del. Laws, c. 186, § 1.;



§ 4981. Recordation of petition and order; evidentiary value

An order made upon a petition, being duly certified, the petition and order shall be recorded in the office of the recorder of deeds for the county wherein the premises are situate; and such record, or a certified copy thereof, shall be competent evidence of such petition and order.

Code 1852, § 2457; Code 1915, § 4369; Code 1935, § 4827; 10 Del. C. 1953, § 4981.;



§ 4982. Deed after execution by sheriff's predecessor

A deed for lands and tenements, sold by virtue of a writ of venditioni exponas, directed to the predecessor of the sheriff at the time in office, such predecessor having seized and taken in execution such lands and tenements, shall be valid in law, without petition to, or order of, any court for making such deed.

Code 1852, § 2458; Code 1915, § 4370; Code 1935, § 4828; 10 Del. C. 1953, § 4982.;



§ 4983. Deed by sheriff after expiration of term

Whenever an execution for sale of lands and tenements shall be directed and delivered to a sheriff in office, whose term expires before the confirmation of the sale made under and by virtue of the execution, or whose term expires after confirmation of the sale, but before the execution and acknowledgment of the deed to be made in pursuance thereof, then and in either case the sheriff making the sale may as late sheriff make, execute and acknowledge a deed for the lands and tenements so sold to the purchaser thereof in pursuance of the confirmation, and the deed so made, executed and acknowledged by the sheriff as late sheriff shall be good and valid in law. Such deed shall be made, executed and acknowledged by the sheriff within 2 years from the date of the confirmation of the sale.

17 Del. Laws, c. 617, § 1; 19 Del. Laws, c. 247, § 1; Code 1915, § 4371; Code 1935, § 4829; 10 Del. C. 1953, § 4983; 70 Del. Laws, c. 186, § 1.;



§ 4984. Deed by sheriff appointed to fill vacancy

Whenever an execution for sale of lands and tenements is directed and delivered to a sheriff in office who dies before the confirmation of the sale made under and by virtue of the execution, or who dies after confirmation of the sale but before the execution and acknowledgment of the deed to be made in pursuance thereof, then and in either case the sheriff appointed to fill the vacancy may make, execute and acknowledge a deed for the lands and tenements so sold to the purchaser thereof in pursuance of the confirmation, and the deed so made, executed and acknowledged by that sheriff shall be good and valid in law.

17 Del. Laws, c. 617, § 1; 19 Del. Laws, c. 247, § 1; 19 Del. Laws, c. 771, § 1; Code 1915, § 4372; Code 1935, § 4830; 10 Del. C. 1953, § 4984; 70 Del. Laws, c. 186, § 1.;



§ 4985. Discharge of liens upon execution sale; exceptions

Real estate sold by virtue of execution process shall be discharged from all liens thereon against the defendant, or against one or more of the defendants, if there is more than one, whose property such real estate is, except such liens as have been created by mortgage or mortgages prior to any general liens; and with respect to such, the sale shall be a discharge to the extent to which the proceeds thereof may be legally applicable to a judgment or judgments obtained for the debt, to secure the payment of which the mortgage or mortgages respectively, if there is more than one, appear to have been given, and the real estate shall also be discharged from all right of dower and curtesy therein of any defendant in the execution.

14 Del. Laws, c. 94, § 1; Code 1915, § 4373; 36 Del. Laws, c. 269, § 2; Code 1935, § 4831; 10 Del. C. 1953, § 4985.;



§ 4986. Payment into court of unclaimed proceeds from execution sale; disposition by court

Whenever the sheriff or any other officer cannot pay over the proceeds from sale under execution process because the person or persons entitled to the same or any part thereof is or are absent from the State, unknown or incompetent to receive the same or where there is any lien by mortgage, judgment or recognizance (not being the first) against the defendant, or some one or more of them, if there is more than 1, in the process referred to in § 4985 of this title, with condition other than for the payment of money, or for the payment of money as or in the nature of an annuity, or for the payment of interest to 1 or more persons during their lifetime and the principal at their death to some other person or persons, or otherwise, such proceeds from sale under execution process that cannot be paid over because the person or persons entitled to some or any part thereof is or are absent from the State, unknown or incompetent to receive the same, and such part of the proceeds of sale as shall be legally applicable to any such lien as set out above shall be paid into the court, out of which the process issued, and shall be invested by the court, or otherwise disposed of for the benefit of the parties interested, as shall be just and proper under the circumstances. Such payment into court shall discharge the officer selling the property from all liability for the money so paid.

14 Del. Laws, c. 94, § 2; 19 Del. Laws, c. 780; Code 1915, § 4374; Code 1935, § 4832; 10 Del. C. 1953, § 4986; 50 Del. Laws, c. 263, § 1.;



§ 4987. Sheriff's record of sale proceeds

The sheriff shall, in proper books, keep a record of the disposition of all moneys arising from the sale of property under execution process, when the same is applicable otherwise than to executions in the sheriff's hands, as provided in § 2106 of this title.

16 Del. Laws, c. 144; Code 1915, § 4375; Code 1935, § 4833; 10 Del. C. 1953, § 4987; 70 Del. Laws, c. 186, § 1.;






Subchapter VI Liberari Facias

§ 5001. Awarding of writ

If lands and tenements, exposed to sale by virtue of execution process, cannot be sold for want of buyers, the sheriff, or officer, shall make return upon the writ accordingly. Such return shall not make the officer liable for the debt or damages contained in the writ; but a writ of liberari facias shall be awarded and directed to the proper officer, commanding that officer to deliver to the plaintiff such part, or parts, of the premises as shall satisfy the plaintiff's debt, or damages, with interest and costs, according to the valuation of 12 individuals, to hold to the plaintiff as the plaintiff's free tenement, in satisfaction of the plaintiff's debt, damages and costs, or so much thereof as the premises, by the valuation of 12 individuals will amount to.

Code 1852, § 2459; Code 1915, § 4376; Code 1935, § 4834; 10 Del. C. 1953, § 5001; 70 Del. Laws, c. 186, § 1.;



§ 5002. Execution for residue of debt

If lands delivered upon a liberari facias under § 5001 of this title fall short, according to the valuation, of satisfying the whole debt, damages and costs for which they are delivered, the plaintiff may have execution for the residue as in other cases.

Code 1852, § 2460; Code 1915, § 4377; Code 1935, § 4835; 10 Del. C. 1953, § 5002.;



§ 5003. Title under execution and return of writ

The execution and return of a writ of liberari facias shall, without deed, or other act, pass to the party to whom the lands are delivered, the same title and estate therein which is taken by a purchaser of lands sold under execution process, and conveyed by deed from the sheriff, or officer selling the same.

Code 1852, § 2461; Code 1915, § 4378; Code 1935, § 4836; 10 Del. C. 1953, § 5003.;






Subchapter VII Writ of Possession

§ 5011. Awarding of writ

(a) If lands and tenements are sold by order of the Court of Chancery, or by virtue of execution process, and the defendant, or 1 or more defendants, or any person holding as tenant under such defendant, or defendants, by lease, or contract, posterior to such order, or to the date of the judgment whereon such execution was issued, is in possession of the premises sold; or if such defendant, or defendants, have died in possession of the premises sold within 1 year next preceding the day of sale, and the person in possession either has come into possession after such defendant, or defendants, and by means of his or her or their possession, or holds under, or through a person so coming into possession, the purchaser may have a writ of possession awarded, pursuant to such sale.

(b) In the event of a judicial sale at law or equity under and by virtue of the foreclosure of any mortgage, or execution upon a mechanic's lien, the purchaser at the judicial sale may have a writ of possession awarded against any person in possession of the real estate so sold, provided the rights of such person in possession arose posterior to the date of the mortgage, or the effective date of the mechanic's lien.

Code 1852, § 2462; 12 Del. Laws, c. 324, § 1; 13 Del. Laws, c. 463; Code 1915, § 4379; Code 1935, § 4837; 42 Del. Laws, c. 153; 10 Del. C. 1953, § 5011; 70 Del. Laws, c. 186, § 1.;



§ 5012. Rule to show cause; requirement

The Court of Chancery, if the sale is by its order, or the court out of which the execution issued, if the sale is by virtue of an execution, upon application of the purchaser, and oath or affirmation by the purchaser, or some credible person for the purchaser, in writing, stating a proper case for the awarding of such writ, shall grant a rule upon the defendant, or defendants, owner or owners of the premises sold, and also upon the person in possession of the premises, if any person other than the defendant is in possession, to show cause, on a day in the rule specified, why a writ of possession shall not be awarded for putting the purchaser in possession of the premises. A writ of possession shall not be issued without such rule made absolute.

Code 1852, § 2463; 12 Del. Laws, c. 324, § 2; 13 Del. Laws, c. 463; Code 1915, § 4380; Code 1935, § 4838; 10 Del. C. 1953, § 5012; 70 Del. Laws, c. 186, § 1.;



§ 5013. Time of applying for writ

A rule for a writ of possession may be granted in the Superior Court at the term of the return of the sale or at any one of the next 3 succeeding terms thereafter, and in the Court of Chancery within 1 year from the return of the sale.

Code 1852, § 2464; Code 1915, § 4381; 33 Del. Laws, c. 239; Code 1935, § 4839; 10 Del. C. 1953, § 5013.;



§ 5014. Service of rule

The rule referred to in § 5013 of this title shall be served at least 2 days before the expiration thereof. If the sheriff or other person who is attempting to serve the rule is unable to serve the rule upon the defendant personally, service may be made in such manner as the court by order may direct or in such manner as may be prescribed by a rule of court.

Code 1852, § 2465; Code 1915, § 4382; Code 1935, § 4840; 10 Del. C. 1953, § 5014.;



§ 5015. Defendant as bona fide tenant

If the defendant is in possession bona fide as tenant under, or by possession of another, a writ of possession shall not be awarded.

Code 1852, § 2466; Code 1915, § 4383; Code 1935, § 4841; 10 Del. C. 1953, § 5015.;



§ 5016. Defendant as joint owner

If the defendant is owner of an undivided share, the writ of possession shall be restricted to such share; and any holder of another share, or such holder's tenant, shall not be removed, or further disturbed than by putting the purchaser into peaceable possession of the undivided share of the defendant.

Code 1852, § 2467; Code 1915, § 4384; Code 1935, § 4842; 10 Del. C. 1953, § 5016; 70 Del. Laws, c. 186, § 1.;



§ 5017. Stay of execution of writ

On making the rule for a writ of possession absolute, the court may direct a reasonable stay of execution. If the person in possession is a tenant, execution shall be stayed until the usual expiration of the year of tenants, according to the custom of letting in the place, or neighborhood, wherein the premises are situate.

Code 1852, § 2468; Code 1915, § 4385; Code 1935 § 4843; 10 Del. C. 1953, § 5017.;



§ 5018. Form of writ

(a) A writ of possession may be according to the following form:

".......... County, ss. The State of Delaware, To the Sheriff of said County, greeting:

*  *  * *    We command you, that without delay you cause

*                *     to have peaceable possession of

*   L. S. *    (here insert description of the premises) which were

*                *   lately sold by virtue of a writ of execution issued

*  *  * *

out of our (here insert the style of the court) in the said County, returnable to............ term, 20....., at the suit of........... plaintiff vs....... defendant; and have this writ, with your doings thereon certified, at our said Court to be held at.........., on....... day of........ next.

Witness........... at........... the........... day of........... in the year of our Lord two thousand and...........

Prothonotary.''

(b) If there is legal exception to the sheriff, the writ may be directed to the coroner.

(c) If the sale is by order of the Court of Chancery, omit from the word "execution'' to the word "defendant,'' both inclusive, and instead thereof insert, "an order of our Court of Chancery, at........ in a certain cause between...... plaintiff and...... defendant.'' The writ may be adapted to the case by any necessary variation in the form.

Code 1852, §§ 2469, 2470; Code 1915, § 4386; Code 1935, § 4844; 10 Del. C. 1953, § 5018.;



§ 5019. Effect of writ on title and on other remedies

Nothing contained in this subchapter shall deprive a purchaser of his or her remedy by a civil action in the nature of an action of ejectment, nor debar from such remedy a person removed from possession; and any proceedings under this subchapter, shall not be conclusive as to the title of either party.

Code 1852, § 2471; Code 1915, § 4387; Code 1935, § 4845; 10 Del. C. 1953, § 5019; 70 Del. Laws, c. 186, § 1.;






Subchapter VIII Attachment

§ 5031. Execution attachment

The plaintiff in any judgment in a court of record, or any person for such plaintiff lawfully authorized, may cause an attachment, as well as any other execution, to be issued thereon, containing an order for the summoning of garnishees, to be proceeded upon and returned as in cases of foreign attachment. The attachment, condemnation, or judgment thereon, shall be pleadable in bar by the garnishee in any action against the garnishee at the suit of the defendant in the attachment. Goods which are perishable, or will create a charge by keeping, may be sold on the order of a judge as in cases of foreign attachment.

Code 1852, § 2472; Code 1915, § 4388; Code 1935, § 4846; 10 Del. C. 1953, § 5031; 70 Del. Laws, c. 186, § 1.;



§ 5032. Answer by garnishee

The answer of a garnishee in any execution attachment, at the option of the plaintiff therein, may be taken by affidavit before any person legally authorized to administer oaths. When so taken and filed with the writ of attachment it shall be docketed in the same manner and have the same effect as if taken in open court. The garnishee's mileage, in such cases, shall be counted from the garnishee's residence to the office of the person taking the garnishee's affidavit, and endorsed thereon.

16 Del. Laws, c. 539; Code 1915, § 4389; Code 1935, § 4847; 10 Del. C. 1953, § 5032; 70 Del. Laws, c. 186, § 1.;






Subchapter IX Return of Execution

§ 5041. Fieri facias; time of return

Every fieri facias shall be actually returned by the sheriff to whom it was delivered before the rising of the court, to which it is returnable, on the second day after the return day mentioned in the writ, with the sheriff's certificate of what the sheriff has done thereon in usual and legal form.

Code 1852, § 2473; Code 1915, § 4390; Code 1935, § 4848; 10 Del. C. 1953, § 5041; 70 Del. Laws, c. 186, § 1.;



§ 5042. Inventory and appraisement of unsold goods and chattels

Where the levy, or seizure, by virtue of a fieri facias has been of goods and chattels unsold at the return day, the sheriff shall annex to the writ an inventory of each article of such goods and chattels, with an appraisement of the same, duly made and certified, so that their value may be judged.

Code 1852, § 2474; Code 1915, § 4391; Code 1935, § 4849; 10 Del. C. 1953, § 5042.;



§ 5043. Specification of lands seized or levied upon

If there has been a levy, or seizure, of lands, the sheriff's return shall specify the principal improvements thereon; if any, as well as the known, or computed, quantity and situation thereof.

Code 1852, § 2475; Code 1915, § 4392; Code 1935, § 4850; 10 Del. C. 1953, § 5043.;



§ 5044. Specification of prior executions

(a) Where the levy, or seizure, is returned as made subject to prior execution, the sheriff or other officer shall, in the officer's endorsed, or annexed return, set forth as well the names of the plaintiffs in such prior executions as have come to the officer's hands, as the sums thereby to be levied.

(b) When the sheriff or other officer, to whom an execution is directed, levies or receives the sum due thereon, or any part thereof, or obtains a settlement of the execution, such officer shall make return thereof, as provided by § 4755 of this title.

(c) When such sheriff or other officer has sold real estate by virtue of execution process, such officer shall, in his or her return to such process, expressly show to what lien or liens the money arising from the sale has been applied, and how much has been applied to each lien, as provided by § 4756 of this title.

Code 1852, § 2476; Code 1915, § 4393; Code 1935, § 4851; 10 Del. C. 1953, § 5044; 70 Del. Laws, c. 186, § 1.;



§ 5045. Sheriff's neglect in making return

If any sheriff neglects to make a return of any writ of fieri facias to him or her directed, in due form and within the time limited in this subchapter, such sheriff shall answer for the debt, damages and costs in the fieri facias mentioned, in the same manner as if he or she had returned thereon, levied to the value of the sum or sums of money therein mentioned, and may be proceeded against accordingly.

Code 1852, § 2477; Code 1915, § 4394; Code 1935, § 4852; 10 Del. C. 1953, § 5045; 70 Del. Laws, c. 186, § 1.;






Subchapter X Capias Ad Satisfaciendum

§ 5051. Issuance of writ

(a) No writ of capias ad satisfaciendum shall be issued upon any judgment in a civil action against any person in this State, until a writ of fieri facias on the judgment has issued, and it appears from the return of such fieri facias, that the defendant therein has not either real, or personal property within the county sufficient to satisfy the debt, or damages in the fieri facias expressed; or until the plaintiff in such judgment, or some credible person for the plaintiff, makes a written affidavit, to be filed in the prothonotary's office before the issuing of the writ, stating that he or she verily believes that the defendant has not either real, or personal, estate sufficient to satisfy the debt, interest and costs contained in such judgment.

(b) Any writ of capias ad satisfaciendum issued, contrary to the provision in subsection (a) of this section shall be void, and the plaintiff obtaining such writ shall be liable to all the costs of the same.

Code 1852, §§ 2478, 2479; 12 Del. Laws, c. 30; Code 1915, § 4395; Code 1935, § 4853; 10 Del. C. 1953, § 5051; 70 Del. Laws, c. 186, § 1.;



§ 5052. Plaintiff's affidavit of fraud; exceptions from requirement

(a) No writ of capias ad satisfaciendum shall be issued out of any court of this State upon a judgment in a civil action, against any person in this State, nor shall any such person be imprisoned for the nonperformance of a judgment rendered in any court for the payment of money, until the plaintiff in such judgment, or the party in whose favor the judgment rendered shall be, or some credible person for the plaintiff, shall, in addition to the requirement of § 5051 of this title make a written affidavit, to be filed in the office of the prothonotary or the Register in Chancery, as the case may be, before the issuing of the process, stating that the defendant in such judgment is justly indebted to the plaintiff in a sum exceeding $50, and that he or she verily believes the defendant has secreted, conveyed away, assigned, settled, or disposed of either money, goods, chattels, stocks, securities for money, or other real, or personal estate, of the value of more than $50, with intent to defraud his or her creditors; and shall moreover, in such affidavit, specify and set forth the supposed fraudulent transactions.

(b) Any writ of capias ad satisfaciendum, issued contrary to the provision of subsection (a) of this section, shall be void, and the plaintiff obtaining such writ shall be liable to all the costs of the same.

(c) The provisions of this section shall not apply to any person imprisoned by authority of the United States, nor to any other than execution, or final process, or commitment, for debt, or damages, or costs, of a civil action, or nonperformance of a judgment rendered for the payment of money.

Code 1852, §§ 2480, 2481, 2483; 11 Del. Laws, c. 225, § 3; 11 Del. Laws, c. 606; 12 Del. Laws, c. 30; Code 1915, §§ 4396, 4398; Code 1935, §§ 4854, 4856; 10 Del. C. 1953, § 5052; 70 Del. Laws, c. 186, § 1.;



§ 5053. Motion denying fraud; disposition

The court in which the affidavit referred to in § 5052 of this title is filed shall, upon motion of the person arrested, and reasonable notice in writing to the party in whose favor the process issued, or such party's attorney, investigate the specifications of fraud in an affidavit made under § 5052 of this title; and, upon such investigation, may discharge the movant from imprisonment, or the movant for trial not later than the next term of the court of the county wherein the process issued, upon a denial, in the motion, of the specifications of fraud, or may make such order in the premises as the court deems just and proper.

In the Superior Court, the trial referred to in this section shall be by the Court unless a trial by jury is demanded by the movant.

Code 1852, § 2482; 11 Del. Laws, c. 505; Code 1915, § 4397; Code 1935, § 4855; 10 Del. C. 1953, § 5053; 70 Del. Laws, c. 186, § 1.;






Subchapter XI Scire Facias on Mortgage

§ 5061. Occasion for suing out writ; parties and notice

(a) Subject to the provisions of §§ 5062A, 5062B, 5062C and 5062D of this title, upon breach of the condition of a mortgage of real estate by nonpayment of the mortgage money or nonperformance of the condition stipulated in such mortgage at the time and in the manner therein provided the mortgagee, the mortgagee's heirs, executors, administrators, successors or assigns may, at any time after the last day whereon the mortgage money ought to have been paid or other conditions performed, sue out of the Superior Court of the county wherein the mortgage premises are situated a writ of scire facias upon such mortgage directed to the sheriff of the county commanding the sheriff to make known to the mortgagor, and those persons described in subsection (b) of this section and such mortgagor's heirs, executors, administrators or successors that the mortgagor or they appear before the Court to show cause, if there is any, why the mortgaged premises ought not to be seized and taken in execution for payment of the mortgage money with interest or to satisfy the damages which the plaintiff in such scire facias shall, upon the record, suggest for the nonperformance of the conditions.

(b) In addition to the mortgagor, and such mortgagor's heirs, executors, administrators or successors, the following persons shall be necessary parties in every mortgage foreclosure action:

(1) Record owners acquiring title subject to the mortgage (terre tenants) which is being foreclosed upon; and

(2) Persons having an equitable or legal interest of record, including an interest pursuant to a judicial sale or a statutory sale pursuant to § 8771 et seq. of Title 9.

(c) The following persons whose real or equitable interests in the real estate may be adversely affected by plaintiff's cause of action shall not be deemed to be necessary parties and shall not be required to be joined as a defendant in mortgage foreclosure actions:

(1) Lien holders; and

(1) Tenants seised of an estate for years or at will.

Notice in writing, however, shall be given to the above classes of persons in the manner prescribed from time to time by the civil rules of the Superior Court of the State. It is the intent of this subsection that written notice be deemed sufficient in lieu of joinder to protect the property interests of the above classes of persons in the mortgaged real estate since those property interests are created and defined by the legal operations of existing statutes and law.

(d) The Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof, modes of proof and the manner of notice to persons having an interest in the real estate which relate to mortgage foreclosure proceedings.

(e) Those persons identified in subsection (b) of this section need not be joined as necessary parties in a mortgage foreclosure action when their interest arises subsequent to the filing of the mortgage foreclosure action. Any person acquiring an interest defined in subsection (b) of this section subsequent to the filing of the foreclosure action and at least 30 days prior to the sheriff's sale scheduled in the cause shall be given written notice in accordance with the rules of the Superior Court. Any person acquiring a property interest in real estate within 30 days prior to the sheriff's sale scheduled in the cause shall not be entitled to receive written notice of the sale, the public records of the foreclosure being sufficient notice.

Code 1852, § 2484; Code 1915, § 4399; Code 1935, § 4857; 10 Del. C. 1953, § 5061; 65 Del. Laws, c. 314, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 200, § 3.;



§ 5062. Land divided by county line; venue of action

Whenever the dividing line between any 2 counties of this State runs through a tract of land conveyed in mortgage, a writ of scire facias may be sued out in either county in which any part of such tract is situated, directed to the sheriff of the county in which such writ is sued out. The sheriff may make service of the writ, notwithstanding any person or persons liable to such service in and residing in this State may live outside the sheriff's bailiwick. The Superior Court of the county wherein such action is brought may give definitive judgment upon such scire facias with the same effect as if the lands lay wholly within such county.

18 Del. Laws, c. 221; Code 1915, § 4400; Code 1935, § 4858; 10 Del. C. 1953, § 5062; 70 Del. Laws, c. 186, § 1.;

§ 5062A Loss mitigation affidavit required.

(a) In connection with any mortgage foreclosure action brought under § 5061 of this title with respect to an owner-occupied 1- to 4-family primary residential property, unless the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages, the defendant must have an opportunity to apply for relief under a federal loss mitigation program for which the defendant may be eligible including, but not limited to, the Home Affordable Modification Program, the Second Lien Modification Program, the Home Affordable Unemployment Program, and the Home Affordable Foreclosure Alternatives Program, together with any proprietary loss mitigation programs offered by the plaintiff for which defendant may be eligible. A plaintiff in a mortgage foreclosure action may establish that it provided a defendant with the opportunity to apply for relief contemplated by this paragraph if, for example, the plaintiff provides the defendant with a list of the applicable loss mitigation programs in which the plaintiff participates and instructions for how to initiate an application for each such program, which list and instructions may be included in the notice of intent to foreclose required by § 5062B of this title.

(b) No judgment may be entered in any mortgage foreclosure action brought under § 5061 of this title with respect to an owner-occupied 1- to 4-family primary residential property, and no owner-occupied 1- to 4-family primary residential property that is the subject of a judgment of foreclosure that has not gone to sheriff's sale as of January 19, 2012, may be sold at sheriff's sale, unless the plaintiff has filed a fully executed affidavit asserting:

(1) That the defendant has been provided with the opportunity to apply for relief under any loss mitigation program for which the defendant may be eligible, as described in subsection (a) of this section, and

(2) That the loan secured by the mortgage for which plaintiff seeks foreclosure is:

a. Not subject to a loss mitigation program; or

b. Is ineligible for any applicable loss mitigation program due to the defendant's failure to apply, or failure to provide required information, or failure to complete the requirements of the program; or

c. Is determined by the plaintiff to be otherwise ineligible for any applicable loss mitigation program.

(c) If an affidavit required by subsection (b) of this section is false with respect to the accuracy of any statement required by paragraphs (b)(1) and (b)(2) of this section, the foreclosure action shall be dismissed by the court without prejudice and a complaint may be refiled by the plaintiff, but no fees or other costs shall be charged to the defendant in connection with the dismissed action.

78 Del. Laws, c. 199, § 1.;

§ 5062B Required notices.

(a)(1) Except as provided in paragraph (a)(2) of this section, with respect to an owner-occupied 1- to 4-family primary residential property, a mortgage foreclosure action may not be filed until 45 days after a notice of intent to foreclose is sent in the form and manner required by paragraph (a)(3) of this section, which notice may not be sent until the obligor on the loan secured by the mortgage has defaulted on the obligation set forth in the terms of the loan.

(2) The notice of intent to foreclose required under paragraph (a)(1) of this section shall not be required if the property subject to the mortgage has been abandoned, if the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages, if the obligor on the loan secured by the mortgage has voluntarily surrendered the property to the obligee, or if the default has continued after the automatic stay has been lifted or terminated in a bankruptcy proceeding, or if the default has continued after the bankruptcy proceeding has been dismissed.

(3)a. The notice of intent to foreclose required under paragraph (a)(1) of this section shall be sent:

1. To the borrower(s) by certified mail, postage prepaid, return receipt requested, bearing postmark from the United States Postal Service; and

2. To the borrower(s) by first class mail.

b. The notice of intent to foreclose shall:

1. Contain the following heading, in English and in Spanish, in at least 30-point boldface type, at the beginning of the notice:

"NOTICE REQUIRED BY DELAWARE LAW: TAKE ACTION TO SAVE YOUR HOME FROM FORECLOSURE''

2. Contain the following statement, in English and in Spanish, in at least 14-point boldface type, immediately following the heading:

EMERGENCY FINANCIAL HELP MAY BE AVAILABLE

3. Contain, in English and in Spanish, in at least 14-point boldface type, the phrase

and the telephone number of a contact person or department the homeowner may call to obtain specific instructions on how to reinstate the mortgage loan;

4. Contain a statement, as of the date of the notice, of the nature of the default, the amount required to cure the default and reinstate the loan, including all past due payments, penalties, and fees, and any other actions the homeowner must take to cure the default;

5. Contain a list of approved DEMAP housing counseling agencies and the contact information for each listed agency; and

6. Any other information that the Superior Court shall require.

(4) If the borrower(s) may be eligible to apply for assistance through any proprietary loss mitigation program offered by the plaintiff or under any federal loss mitigation program in which the plaintiff participates, including, but not limited to, the Home Affordable Modification Program, the Second Lien Modification Program, the Home Affordable Unemployment Program, and the Home Affordable Foreclosure Alternatives Program, the potential plaintiff shall include a list of the potentially applicable loss mitigation programs, instructions for how to initiate a completed application for each such program, and a telephone number to call to confirm receipt of an application.

(5) The potential plaintiff (or the servicer sending notice on their behalf) shall include with the notice of intent to foreclose an accounting of the mortgage obligation covering the 12-month period prior to the date of the alleged default. The accounting shall include, at a minimum, a history of all payments made during the 12-month period prior to the date of the alleged default and the potential plaintiff's allocation of those payments to principal, interest, attorneys' fees, other applicable fees, and the allocation of such payments to the payment installments required by the mortgage. The accounting shall also include:

a. The due date for the mortgage;

b. Any other information as the potential plaintiff may be relying upon as the basis for the claim of default; and

c. A certification by the potential plaintiff (or the servicer sending notice on their behalf) that the information contained in the accounting is true and accurate to the best of its knowledge as of the date provided and that the information provided has been relied upon as the basis for the claim of default. Where a servicer provides the certification instead of the potential plaintiff, the servicer shall also identify itself as such and recite in such certification its authority to act on behalf of the potential plaintiff.

(b) As necessary to reflect changes in law, procedure, or loss mitigation options, the Superior Court may prescribe additional or alternate requirements for the form of a notice of intent to foreclose as described under paragraph (a)(3)b. of this section.

(c) The Delaware State Housing Authority shall make available upon request the list of approved DEMAP housing counseling agencies and the contact information for each listed agency required under paragraph (a)(3)b.5. of this section.

78 Del. Laws, c. 199, § 2; 79 Del. Laws, c. 27, §§ 1-3.;

§ 5062C Residential Mortgage Foreclosure Mediation Program.

(a) An Automatic Residential Mortgage Foreclosure Mediation Program is established.

(b) This section shall apply to mortgage foreclosure actions under § 5061 of this title with respect to owner-occupied 1- to 4-family primary residential properties, unless the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages.

(c)(1) As required pursuant to § 5062D(b)(3) of this title, a notice of foreclosure mediation shall accompany the complaint filed in a mortgage foreclosure action subject to this section, which notice shall notify the defendant of the Automatic Residential Mortgage Foreclosure Mediation Program. A copy of such notice shall also accompany the posted and mailed Notice to Lienholders and Tenants required by the Superior Court Civil Rules.

(2) The notice of foreclosure mediation shall:

a. Contain the following heading, in English and in Spanish, in at least 30-point boldface type, at the beginning of the notice:

"NOTICE REQUIRED BY DELAWARE LAW

YOUR LENDER HAS FILED A FORECLOSURE ACTION AGAINST YOUR PROPERTY. YOU ARE ELIGIBLE TO PARTICIPATE IN MEDIATION. CALL THE DELAWARE ATTORNEY GENERAL'S FORECLOSURE HOTLINE AT 1-800-220-5424 NOW OR FIND A HOUSING COUNSELOR ON THE INCLUDED LIST TO START THE MEDIATION PROCESS.'';

b. Contain the following statement, in English and in Spanish, in at least 14-point boldface type, immediately following the heading:

"Your lender has filed a foreclosure action against your property. You are eligible for mediation with your lender. A mediation conference will be scheduled for you. Please look out for this mediation scheduling notice in the mail. Your lender will not be able to seek judgment against your property until the day after the date for which your mediation conference is scheduled.

In order to effectively participate in mediation, you must meet with a HUD-approved housing counselor and certify to the court your intent to participate in mediation within 30 days of today. You are encouraged to do this immediately; your chances of saving your home may be better the sooner you meet with a HUD-approved housing counselor. Please call the Delaware Attorney General's Foreclosure Hotline at 1-800-320-5424 or contact a HUD-approved housing counselor. A list of HUD-approved housing counseling agencies is also provided in this notice. A housing counselor may be able to assist you with the mediation process and with applying for loss mitigation programs and emergency assistance programs. You also must work with your HUD-approved housing counselor to prepare a proposal for your lender in advance of your mediation conference. A Certificate of Participation form is attached to this notice. If you do not certify your intent to participate in mediation, you may still attend your scheduled mediation conference and meet with a representative of your lender. However, your mediation is less likely to be successful and your lender may choose to seek judgment against your property immediately after mediation.

You must appear in person at your mediation conference. If you are unable to attend the mediation conference on the scheduled date, you may request that your mediation conference be rescheduled for good cause. You must make this request promptly or your request may be denied.'';

c. Contain a list of housing counseling agencies approved by the United States Department of Housing and Urban Development who may be available to provide assistance with the mediation process, along with the contact information for each listed agency;

d. Be accompanied by a Certificate of Participation form, which shall include the following information:

1. The address of the subject property;

2. The following language:

3. A certification substantially in the following form:

4. The name and address of the HUD-approved housing counselor;

5. Such other information as the Superior Court shall prescribe.

e. If a date for mediation has already been scheduled pursuant to paragraph (d)(2) of this section, notify the defendant that the mediation conference is scheduled for that date and attach the mediation scheduling notice; in such event, the form of notice required by this paragraph (c)(2) shall be adjusted to reflect that a mediation conference has already been scheduled.

(3) The Superior Court may also require that the notice of foreclosure mediation be accompanied by such other flyers, forms, and checklists as it deems appropriate.

(4) The Delaware State Housing Authority shall make available upon request the list of approved housing counseling agencies and the contact information for each listed agency required under paragraph (c)(2)c. of this section.

(d)(1) The Superior Court or its delegatee shall schedule a mediation conference and issue a mediation scheduling notice to the plaintiff, the defendant, and all other necessary parties to the action as set forth in § 5061 of this title. The mediation conference must be scheduled for a date that is not less than 45 days from the date the notice of foreclosure mediation was served on the defendant and not more than 75 days from such date. The mediation scheduling notice may be in such form as the Superior Court or its delegatee shall provide. The mediation scheduling notice must inform the parties of the date, time, and place of the mediation conference, the contact information for the mediator if 1 has been assigned, and that all necessary parties, other than the plaintiff and the defendant, must file an appearance in order to be provided with further mediation notices.

(2) [Repealed.]

(3) The Superior Court or its delegatee may, in its discretion and either on its own initiative or in response to a request from a party or the mediator, for good cause shown, reschedule a mediation conference, except that no initial mediation conference may be scheduled sooner than 45 days from the date the notice of foreclosure mediation was served on the defendant without the written consent of the defendant and no initial mediation conference may be scheduled later than 75 days from the date the notice of foreclosure mediation was served on the defendant without the written consent of both the plaintiff and the defendant. If the Superior Court or its delegatee reschedules a mediation conference, the previously scheduled conference shall be canceled and the Superior Court or its delegatee will issue a new mediation scheduling notice to the plaintiff, defendant and all appearing parties. The new mediation scheduling notice shall state that the previously scheduled conference was canceled and shall inform the parties of the date, time, and place of the rescheduled mediation conference and the contact information for the mediator if one has been assigned to act as the mediator at the rescheduled mediation conference.

(4) After a Certificate of Participation has been filed identifying the borrower's HUD-approved housing counselor, the housing counselor shall be provided with copies of all subsequent mediation scheduling notices and other communications to be provided to the borrower as part of the mediation process.

(e)(1) A defendant shall meet with a HUD-approved housing counselor and file a Certificate of Participation no more than 30 days from the date the notice of foreclosure mediation was served on the defendant. The Certificate of Participation shall be filed with the Superior Court or its delegatee and the defendant shall send copies to the mediator and to the plaintiff or, if the plaintiff is represented by counsel, to the mediator and to the plaintiff's counsel, who will promptly forward the Certificate of Participation on to the plaintiff. If a defendant has checked "NO'' with respect to any of the statements required to be included in the Certificate of Participation under paragraph (c)(2)d.2. of this section, above, the mediation conference will be canceled, but this shall not prevent the defendant from requesting that the mediation conference be reinstated at a later date prior to the entry of judgment.

(2) The failure of a defendant to file a Certificate of Participation will not excuse the plaintiff from attending the mediation conference and engaging in mediation in good faith, but the mediator may take the defendant's failure into consideration when making recommendations.

(3) Upon receipt of a duly completed Certificate of Participation from the defendant, the plaintiff shall owe a mediation fee to the Superior Court or its delegatee in the amount set by the Superior Court pursuant to subsection (q) of this section. Notwithstanding the preceding sentence, if the mediation conference has been cancelled as a result of the defendant checking "NO'' on the Certificate of Participation under paragraph (e)(1) of this section above, no mediation fee will be required. The mediation fee required, whether under this section or paragraph (i)(8) of this section below, shall be due and must be paid by plaintiff within 30 days after the eFiling of a completed Certificate of Participation, and shall be in addition to any other filing fees required by law. The Superior Court or its delegatee may in its discretion reschedule any scheduled mediation conference where the mediation fee is overdue pursuant to this paragraph until such time as the mediation fee has been paid .

(f) At least 14 days prior to the date of the mediation conference, the defendant shall provide a completed financial proposal worksheet to the plaintiff, to the mediator, and to such other entities as the Court may require. The Superior Court or its delegatee may prescribe the form of such financial proposal worksheet and any accompanying materials that must be provided by the defendant. The failure of a defendant to provide a complete financial proposal worksheet to the plaintiff will not excuse the plaintiff from attending the mediation conference and engaging in mediation in good faith, but the mediator may take such failure into consideration when making recommendations and may inform the defendant that the failure to provide a complete financial proposal worksheet and accompanying materials, if required, may affect the plaintiff's ability to enter into a loss mitigation agreement or other resolution of the foreclosure.

(g) At least 7 days prior to the date of the mediation conference or such other date as agreed to by the mediator, the plaintiff shall provide the defendant and its housing counselor, if known, a checklist of documents that the plaintiff requires that the defendant bring to the mediation conference, including whether updated versions of existing documents need to be provided. Each party shall also make itself available at least 3 days prior to the date of the mediation conference to discuss the list of documents. The Superior Court or its delegatee may prescribe a form of checklist to be used under this paragraph. If the plaintiff requests at the mediation conference additional documents from the defendant that were not included on the checklist, the mediator may take any failure of the plaintiff to provide a complete checklist into consideration when making recommendations. If the defendant fails to bring the documents required by the plaintiff to the mediation conference and such documents were requested timely under this subsection, the mediator may take into consideration the defendant's failure to provide the documents when making recommendations and may inform the defendant that such failure may affect the plaintiff's ability to enter into a loss mitigation agreement or other resolution of the foreclosure.

(h) The Superior Court or its delegatee may set forth procedures for the provision of information and statements by the parties in mediation, including the use of preliminary position statements. However, the failure of a party to provide a preliminary position statement will not excuse any party from attending the mediation conference and engaging in mediation in good faith, but such failure may be taken into consideration by the mediator in assessing whether the party failing to provide the position statement is engaging in mediation in good faith.

(i) A mediation conference will be held on the day stated in the mediation scheduling notice, and shall be conducted in accordance with the following:

(1) A mediator will oversee the mediation conference and provide guidance as appropriate. However, if multiple mediation conferences are occurring in the same location simultaneously, the mediator may determine that his or her presence is not required for the entirety of the mediation session. In this event, the mediator will inform the parties that they may engage in party-led mediation and that they should seek out the mediator when questions arise and when the mediation conference is complete. The mediation shall be held in a location where fax machines and internet access is available, in order to facilitate the transmission of documents between parties and their counsel.

(2) The plaintiff and the defendant shall appear in person at each mediation conference and must have authority to agree to a proposed settlement, except that if the plaintiff is represented by counsel, the plaintiff's counsel may appear in lieu of the plaintiff to represent the plaintiff's interests at the mediation conference, provided plaintiff's counsel has the authority to agree to a proposed settlement and a representative of the plaintiff who has decision making and settlement authority is available during the mediation conference by telephone. The defendant may be accompanied by a housing counselor and may have legal representation.

(3) At the mediation conference, the parties shall address, among other things, loss mitigation programs offered by the plaintiff for which the defendant could be eligible, along with other potential resolutions that may allow the defendant to continue to own the property or otherwise avoid a foreclosure judgment or sheriff's sale, including without limitation the following options where applicable: bringing the mortgage loan current; paying off the mortgage; a repayment plan to bring the loan current over time; agreeing to vacate in the near future in exchange for not contesting the matter and a monetary payment; offering the lender a deed in lieu of foreclosure; filing bankruptcy proceedings; paying the mortgage default over 60 months; and requesting a loan modification.

(4) The individual appearing at the mediation conference on behalf of the plaintiff will be responsible for receipt of all information requested from defendant and will be responsible for communicating that information to the plaintiff.

(5) The individual appearing at each mediation conference on behalf of the plaintiff shall bring to the mediation conference an updated itemization of all fees and costs, including any other charges and attorneys' fees requested, that must be paid as of the date of the mediation in order to reinstate the loan secured by the property subject to the foreclosure action and an current itemization of all overdue amounts causing that loan to be in default.

(6) At a minimum, the mediator will advise the defendant that:

a. The mediation does not suspend the defendant's obligation to respond to the foreclosure complaint; and

b. Entry of judgment in the foreclosure action may cause the defendant to lose the residential mortgage property.

(7) Absent mutual agreement of the parties, the mediator will have no authority to bind the parties to a resolution, except that the mediator may recommend to the Superior Court that the foreclosure action be dismissed due to the plaintiff's failure to appear for 2 successive mediation conferences. In no event shall any determination issued by a mediator under this program form the basis of an appeal of any foreclosure judgment.

(8) The parties to a foreclosure action may agree in a mediation conference to schedule an additional mediation conference, which fact shall be recorded in the mediation record at the end of the present mediation conference. If the plaintiff has not yet been required to pay a mediation fee under paragraph (e)(3) of this section because the defendant did not file a completed Certificate of Participation in a timely manner, upon the scheduling of the first additional mediation conference after the initial mediation conference, the plaintiff shall be required to pay a mediation fee to the Superior Court or its delegatee in the amount set by the Superior Court pursuant to paragraph (q) of this section. The mediation fee required under this paragraph must be paid by the plaintiff within 30 days of the eFiling of a completed Certificate of Participation, and shall be in addition to any other filing fees required by law. The mediation fee required under this paragraph must be paid by the plaintiff before the date for which the first additional mediation conference has been scheduled. The Superior Court or its delegatee may in its discretion reschedule any subsequently scheduled mediation conference where the mediation fee is overdue until such time as the mediation fee has been paid.

(9) At the conclusion of a mediation conference, the mediator shall sign a mediation record that shall also be cosigned by all parties present at the mediation conference and filed with the Superior Court. The mediation record shall be on such form as the Superior Court or its delegatee shall provide, shall allow the mediator to make recommendations, and shall state:

a. That the mediation process is complete due to the defendant's failure to appear and that the foreclosure action may continue; or

b. That the defendant has failed to appear and an additional mediation conference is being scheduled for the next available mediation day at the plaintiff's request and that no judgment may be entered in the foreclosure action until the day after such date; or

c. That an additional mediation conference is being scheduled for the next available mediation day due to the plaintiff's failure to appear and that no judgment may be entered in the foreclosure action until the day after such date; or

d. That the mediation process was unsuccessful because the parties failed to come to agreement and that the foreclosure action may continue; or

e. That the parties have agreed to an additional mediation conference scheduled for a date specified and that no judgment may be entered in the foreclosure action until the day after such date; or

f. That the parties have reached a mutually agreeable resolution, that the plaintiff agrees that no entry of default judgment will be sought pending the execution of documents memorializing the agreement of the parties, and that the plaintiff will seek to dismiss the foreclosure action upon such execution (or, in the case of a trial mortgage modification, upon the conversion of the trial mortgage modification to a permanent mortgage modification) or take such other actions as may be authorized by the Superior Court; or

g. That the case is not suitable for mediation because:

1. There was improper service of the complaint or of the notices required under this section or under § 5062B of this title, and a new mediation conference will be scheduled after proper service has been made, and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference; or

2. A bankruptcy petition has been filed, mediation is not permitted to continue in accordance with paragraph (i)(12) of this section, and upon termination of the automatic stay, plaintiff shall request that a mediation conference be scheduled and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference; or

3. The subject property is not an owner-occupied 1- to 4-family primary residence and that the foreclosure action may continue; or

4. Such other reasons as the mediator shall state; or

h. That the mediator is recommending that the foreclosure action be dismissed due to the plaintiff's failure to appear for 2 successive mediation conferences; or

i. Such other resolutions as may be agreed to by the parties.

(10) If no mediation record is signed by all parties present at the mediation conference, the mediator shall file a mediation record with the Superior Court stating that the mediation process was unsuccessful or such other recommendations as the mediator deems appropriate.

(11) The Superior Court or its delegatee may arrange a program to allow for volunteer attorneys to provide legal representation to homeowners at mediation conferences.

(12) Where a bankruptcy petition has been filed, mediation shall not be permitted to continue unless either:

a. The automatic stay has been lifted or modified with respect to the defendant's mortgage obligation to the plaintiff; or

b. Mediation is permitted to proceed pursuant to an order or directive of a bankruptcy court. Where the mediation process has previously been cancelled as the result of the filing of a bankruptcy petition but is subsequently permitted to proceed under this subparagraph, plaintiff shall request that a mediation conference be scheduled and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference.

(j) If a mediation conference has been scheduled, the parties may cancel the conference by mutual agreement by filing with the Superior Court or its delegatee a mediation cancellation record signed by each party and the mediator. The mediator shall be permitted to sign a mediation cancellation record on behalf of a party if the mediator discusses the terms of the mediation cancellation record with such party and receives authority from such party to sign on its behalf. Such authority may be granted verbally or in writing. The mediation cancellation record shall be on such form as the Superior Court or its delegatee shall provide, shall allow the mediator to make recommendations, shall state that the parties have agreed that the scheduled mediation conference is not necessary, and shall state any other resolutions as may be agreed to by the parties.

(k) A plaintiff shall not be entitled to attorneys' fees for time spent in a mediation conference if the Court finds that the plaintiff has failed to comply with subsection (i) of this section, or if the plaintiff has requested that the mediation conference be rescheduled due to plaintiff's lack of preparation, or if the plaintiff has requested additional documents that were not included on the checklist provided pursuant to subsection (g) of this section, unless in each case the Court finds reasonable cause for such failure. The mediator shall note any such fact in his or her recommendations on the mediation record.

(l) The mediator may be an employee of the Superior Court, an employee of the Consumer Protection Unit of the Department of Justice, an employee of a nonprofit legal services entity organized in Delaware, or an independent mediator who may be compensated through the funds collected through the Automatic Residential Mortgage Foreclosure Mediation Program. The Superior Court or its delegatee shall determine the qualifications and training required of mediators and shall keep a list of mediators available to participate in the Automatic Residential Mortgage Foreclosure Mediation Program. Mediators will be assigned at the discretion of the Superior Court or its delegatee.

(m)(1) If the parties have reached a mutually agreeable resolution through the mediation process, the terms of the agreement will be memorialized in writing at the conclusion of the mediation conference or, in the case of a canceled mediation conference, promptly upon signing the mediation cancellation record. Promptly thereafter, the parties shall deliver to each other fully executed documents.

(2) Promptly upon receipt of documents executed by the defendant that reflect the agreement of the parties or, in the case of a trial mortgage modification, promptly upon the conversion of the trial mortgage modification to a permanent mortgage modification:

a. If no answer or motion for summary judgment has been filed by the defendant in the foreclosure action, plaintiff shall file a notice of dismissal with the Superior Court; or

b. If the defendant has filed an answer or motion for summary judgment in the foreclosure, plaintiff shall seek to obtain a stipulation of dismissal signed by all parties and file the stipulation with the Superior Court and, if such stipulation cannot be obtained, move for an order of the Superior Court dismissing the foreclosure action.

(3) If the documents fail to reflect a party's understanding of the agreement reached between the parties or if a party fails to execute the documents or if the terms of a trial modification are not satisfied, either party may request that an additional mediation conference be scheduled.

(4) With respect to foreclosure actions subject to this section that have reached a mutually agreeable resolution through the mediation process or otherwise and recorded such fact in the mediation record at the conclusion of a mediation conference or in a mediation cancellation record, notwithstanding any provisions of the Delaware Code to the contrary, no judgment may be entered unless an additional mediation conference has been scheduled pursuant to paragraph (m)(3) of this section, and the date for such additional mediation conference has passed.

(n) Notwithstanding any provisions of the Delaware Code to the contrary, no judgment may be entered in any action subject to this section for which a mediation conference has been scheduled until the day after the date for which such mediation conference has been scheduled.

(o) If seeking a default judgment in an action subject to this section, the plaintiff or plaintiff's counsel must have provided proper service of the notices required under subsection (c) of this section and under § 5062B(a)(3)a. of this title.

(p) None of the plaintiff's or defendant's rights in the foreclosure action shall be waived by participation in the Automatic Residential Mortgage Foreclosure Mediation Program.

(q) The Automatic Residential Mortgage Foreclosure Mediation Program shall be funded with the mediation fees collected pursuant to paragraphs (e)(3) and (i)(8) of this section. The Superior Court shall set the amount of the mediation fee in an amount to approximate and reasonably reflect the costs necessary to defray the expenses in whole or in part of the Automatic Residential Mortgage Foreclosure Mediation Program. The Superior Court or its delegatee shall collect the mediation fees and disburse funds from the collection of such fees to pay mediators, administrative expenses and other operating costs of the program. Any funds remaining from the collection of mediation fees in excess of the Automatic Residential Mortgage Foreclosure Mediation Program's direct operating costs in the immediately preceding quarter may be distributed to reimburse any Delaware-based HUD-approved housing counseling agencies or nonprofit legal services entity organized in Delaware that have provided assistance in the Automatic Residential Mortgage Foreclosure Mediation Program for a portion of their costs of participating in the program.

(r) The Superior Court may, by rule, administrative directive, or otherwise, make all necessary rules respecting the Automatic Residential Mortgage Foreclosure Mediation Program. For example, the Superior Court may allow for the use of Delaware nonprofit legal service providers in addition to the use of HUD-approved housing counselors wherever the use of HUD-approved housing counselors is required or permitted under this section. Nothing in this legislation shall impair the authority of the Superior Court to institute procedures to manage its caseload.

(s) As necessary to remain consistent with the purpose of the Automatic Residential Mortgage Foreclosure Mediation Program and related state and federal foreclosure prevention programs, the Superior Court may by rule adjust the mechanics of the Automatic Residential Mortgage Foreclosure Mediation Program set forth in this section.

(t) The Superior Court or its delegatee shall collect and compile statistics on the effectiveness of the Automatic Residential Mortgage Foreclosure Mediation Program, which shall be made available to the public on a periodic basis. The entity responsible for the compilation of statistics shall be provided with copies of all Certificates of Participation, all mediation records, and all mediation cancellation records. Parties shall provide the entity responsible for the compilation of statistics with such nonprivileged information as may be necessary to evaluate or report on the effectiveness of the Automatic Residential Mortgage Foreclosure Mediation Program.

78 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 295, § 1; 79 Del. Laws, c. 27, §§ 4-8.;

§ 5062D Complaints and answers.

(a) A complaint to foreclose a mortgage in an action subject to this chapter shall contain a statement as to whether the mortgage foreclosure action is subject to the Automatic Residential Mortgage Foreclosure Mediation Program and, where it is not subject to the Automatic Residential Mortgage Foreclosure Mediation Program, a statement of the reason why it is not subject to that program.

(b) In an action subject to the Automatic Residential Mortgage Foreclosure Mediation Program, in addition to any other requirements set forth in the Delaware Code or by the Superior Court, a complaint to foreclose the mortgage shall be accompanied by:

(1) If applicable, an affidavit stating that the notice of intent to foreclose was sent to the borrower(s) in accordance with § 5062B(a)(3) of this title and the date of said notice;

(2) A statement of the debt remaining due and payable supported by an affidavit of the plaintiff or the mortgage holder or the agent or attorney of the plaintiff or mortgage holder; and

(3) The notice of foreclosure mediation described under § 5062C(c)(2) of this title, which notice shall be attached to the front of the copy of the complaint served on the defendant.

(c) Notwithstanding any provisions of the Delaware Code to the contrary, no answer to a complaint in a mortgage foreclosure action subject to the Automatic Residential Mortgage Foreclosure Mediation Program shall be deemed untimely if it is filed on or before the date of any scheduled mediation conference.

78 Del. Laws, c. 200, § 2; 79 Del. Laws, c. 27, § 9.;



§ 5062A. Loss mitigation affidavit required

(a) In connection with any mortgage foreclosure action brought under § 5061 of this title with respect to an owner-occupied 1- to 4-family primary residential property, unless the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages, the defendant must have an opportunity to apply for relief under a federal loss mitigation program for which the defendant may be eligible including, but not limited to, the Home Affordable Modification Program, the Second Lien Modification Program, the Home Affordable Unemployment Program, and the Home Affordable Foreclosure Alternatives Program, together with any proprietary loss mitigation programs offered by the plaintiff for which defendant may be eligible. A plaintiff in a mortgage foreclosure action may establish that it provided a defendant with the opportunity to apply for relief contemplated by this paragraph if, for example, the plaintiff provides the defendant with a list of the applicable loss mitigation programs in which the plaintiff participates and instructions for how to initiate an application for each such program, which list and instructions may be included in the notice of intent to foreclose required by § 5062B of this title.

(b) No judgment may be entered in any mortgage foreclosure action brought under § 5061 of this title with respect to an owner-occupied 1- to 4-family primary residential property, and no owner-occupied 1- to 4-family primary residential property that is the subject of a judgment of foreclosure that has not gone to sheriff's sale as of January 19, 2012, may be sold at sheriff's sale, unless the plaintiff has filed a fully executed affidavit asserting:

(1) That the defendant has been provided with the opportunity to apply for relief under any loss mitigation program for which the defendant may be eligible, as described in subsection (a) of this section, and

(2) That the loan secured by the mortgage for which plaintiff seeks foreclosure is:

a. Not subject to a loss mitigation program; or

b. Is ineligible for any applicable loss mitigation program due to the defendant's failure to apply, or failure to provide required information, or failure to complete the requirements of the program; or

c. Is determined by the plaintiff to be otherwise ineligible for any applicable loss mitigation program.

(c) If an affidavit required by subsection (b) of this section is false with respect to the accuracy of any statement required by paragraphs (b)(1) and (b)(2) of this section, the foreclosure action shall be dismissed by the court without prejudice and a complaint may be refiled by the plaintiff, but no fees or other costs shall be charged to the defendant in connection with the dismissed action.

78 Del. Laws, c. 199, § 1.;

§ 5062B Required notices.

(a)(1) Except as provided in paragraph (a)(2) of this section, with respect to an owner-occupied 1- to 4-family primary residential property, a mortgage foreclosure action may not be filed until 45 days after a notice of intent to foreclose is sent in the form and manner required by paragraph (a)(3) of this section, which notice may not be sent until the obligor on the loan secured by the mortgage has defaulted on the obligation set forth in the terms of the loan.

(2) The notice of intent to foreclose required under paragraph (a)(1) of this section shall not be required if the property subject to the mortgage has been abandoned, if the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages, if the obligor on the loan secured by the mortgage has voluntarily surrendered the property to the obligee, or if the default has continued after the automatic stay has been lifted or terminated in a bankruptcy proceeding, or if the default has continued after the bankruptcy proceeding has been dismissed.

(3)a. The notice of intent to foreclose required under paragraph (a)(1) of this section shall be sent:

1. To the borrower(s) by certified mail, postage prepaid, return receipt requested, bearing postmark from the United States Postal Service; and

2. To the borrower(s) by first class mail.

b. The notice of intent to foreclose shall:

1. Contain the following heading, in English and in Spanish, in at least 30-point boldface type, at the beginning of the notice:

"NOTICE REQUIRED BY DELAWARE LAW: TAKE ACTION TO SAVE YOUR HOME FROM FORECLOSURE''

2. Contain the following statement, in English and in Spanish, in at least 14-point boldface type, immediately following the heading:

EMERGENCY FINANCIAL HELP MAY BE AVAILABLE

3. Contain, in English and in Spanish, in at least 14-point boldface type, the phrase

and the telephone number of a contact person or department the homeowner may call to obtain specific instructions on how to reinstate the mortgage loan;

4. Contain a statement, as of the date of the notice, of the nature of the default, the amount required to cure the default and reinstate the loan, including all past due payments, penalties, and fees, and any other actions the homeowner must take to cure the default;

5. Contain a list of approved DEMAP housing counseling agencies and the contact information for each listed agency; and

6. Any other information that the Superior Court shall require.

(4) If the borrower(s) may be eligible to apply for assistance through any proprietary loss mitigation program offered by the plaintiff or under any federal loss mitigation program in which the plaintiff participates, including, but not limited to, the Home Affordable Modification Program, the Second Lien Modification Program, the Home Affordable Unemployment Program, and the Home Affordable Foreclosure Alternatives Program, the potential plaintiff shall include a list of the potentially applicable loss mitigation programs, instructions for how to initiate a completed application for each such program, and a telephone number to call to confirm receipt of an application.

(5) The potential plaintiff (or the servicer sending notice on their behalf) shall include with the notice of intent to foreclose an accounting of the mortgage obligation covering the 12-month period prior to the date of the alleged default. The accounting shall include, at a minimum, a history of all payments made during the 12-month period prior to the date of the alleged default and the potential plaintiff's allocation of those payments to principal, interest, attorneys' fees, other applicable fees, and the allocation of such payments to the payment installments required by the mortgage. The accounting shall also include:

a. The due date for the mortgage;

b. Any other information as the potential plaintiff may be relying upon as the basis for the claim of default; and

c. A certification by the potential plaintiff (or the servicer sending notice on their behalf) that the information contained in the accounting is true and accurate to the best of its knowledge as of the date provided and that the information provided has been relied upon as the basis for the claim of default. Where a servicer provides the certification instead of the potential plaintiff, the servicer shall also identify itself as such and recite in such certification its authority to act on behalf of the potential plaintiff.

(b) As necessary to reflect changes in law, procedure, or loss mitigation options, the Superior Court may prescribe additional or alternate requirements for the form of a notice of intent to foreclose as described under paragraph (a)(3)b. of this section.

(c) The Delaware State Housing Authority shall make available upon request the list of approved DEMAP housing counseling agencies and the contact information for each listed agency required under paragraph (a)(3)b.5. of this section.

78 Del. Laws, c. 199, § 2; 79 Del. Laws, c. 27, §§ 1-3.;

§ 5062C Residential Mortgage Foreclosure Mediation Program.

(a) An Automatic Residential Mortgage Foreclosure Mediation Program is established.

(b) This section shall apply to mortgage foreclosure actions under § 5061 of this title with respect to owner-occupied 1- to 4-family primary residential properties, unless the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages.

(c)(1) As required pursuant to § 5062D(b)(3) of this title, a notice of foreclosure mediation shall accompany the complaint filed in a mortgage foreclosure action subject to this section, which notice shall notify the defendant of the Automatic Residential Mortgage Foreclosure Mediation Program. A copy of such notice shall also accompany the posted and mailed Notice to Lienholders and Tenants required by the Superior Court Civil Rules.

(2) The notice of foreclosure mediation shall:

a. Contain the following heading, in English and in Spanish, in at least 30-point boldface type, at the beginning of the notice:

"NOTICE REQUIRED BY DELAWARE LAW

YOUR LENDER HAS FILED A FORECLOSURE ACTION AGAINST YOUR PROPERTY. YOU ARE ELIGIBLE TO PARTICIPATE IN MEDIATION. CALL THE DELAWARE ATTORNEY GENERAL'S FORECLOSURE HOTLINE AT 1-800-220-5424 NOW OR FIND A HOUSING COUNSELOR ON THE INCLUDED LIST TO START THE MEDIATION PROCESS.'';

b. Contain the following statement, in English and in Spanish, in at least 14-point boldface type, immediately following the heading:

"Your lender has filed a foreclosure action against your property. You are eligible for mediation with your lender. A mediation conference will be scheduled for you. Please look out for this mediation scheduling notice in the mail. Your lender will not be able to seek judgment against your property until the day after the date for which your mediation conference is scheduled.

In order to effectively participate in mediation, you must meet with a HUD-approved housing counselor and certify to the court your intent to participate in mediation within 30 days of today. You are encouraged to do this immediately; your chances of saving your home may be better the sooner you meet with a HUD-approved housing counselor. Please call the Delaware Attorney General's Foreclosure Hotline at 1-800-320-5424 or contact a HUD-approved housing counselor. A list of HUD-approved housing counseling agencies is also provided in this notice. A housing counselor may be able to assist you with the mediation process and with applying for loss mitigation programs and emergency assistance programs. You also must work with your HUD-approved housing counselor to prepare a proposal for your lender in advance of your mediation conference. A Certificate of Participation form is attached to this notice. If you do not certify your intent to participate in mediation, you may still attend your scheduled mediation conference and meet with a representative of your lender. However, your mediation is less likely to be successful and your lender may choose to seek judgment against your property immediately after mediation.

You must appear in person at your mediation conference. If you are unable to attend the mediation conference on the scheduled date, you may request that your mediation conference be rescheduled for good cause. You must make this request promptly or your request may be denied.'';

c. Contain a list of housing counseling agencies approved by the United States Department of Housing and Urban Development who may be available to provide assistance with the mediation process, along with the contact information for each listed agency;

d. Be accompanied by a Certificate of Participation form, which shall include the following information:

1. The address of the subject property;

2. The following language:

3. A certification substantially in the following form:

4. The name and address of the HUD-approved housing counselor;

5. Such other information as the Superior Court shall prescribe.

e. If a date for mediation has already been scheduled pursuant to paragraph (d)(2) of this section, notify the defendant that the mediation conference is scheduled for that date and attach the mediation scheduling notice; in such event, the form of notice required by this paragraph (c)(2) shall be adjusted to reflect that a mediation conference has already been scheduled.

(3) The Superior Court may also require that the notice of foreclosure mediation be accompanied by such other flyers, forms, and checklists as it deems appropriate.

(4) The Delaware State Housing Authority shall make available upon request the list of approved housing counseling agencies and the contact information for each listed agency required under paragraph (c)(2)c. of this section.

(d)(1) The Superior Court or its delegatee shall schedule a mediation conference and issue a mediation scheduling notice to the plaintiff, the defendant, and all other necessary parties to the action as set forth in § 5061 of this title. The mediation conference must be scheduled for a date that is not less than 45 days from the date the notice of foreclosure mediation was served on the defendant and not more than 75 days from such date. The mediation scheduling notice may be in such form as the Superior Court or its delegatee shall provide. The mediation scheduling notice must inform the parties of the date, time, and place of the mediation conference, the contact information for the mediator if 1 has been assigned, and that all necessary parties, other than the plaintiff and the defendant, must file an appearance in order to be provided with further mediation notices.

(2) [Repealed.]

(3) The Superior Court or its delegatee may, in its discretion and either on its own initiative or in response to a request from a party or the mediator, for good cause shown, reschedule a mediation conference, except that no initial mediation conference may be scheduled sooner than 45 days from the date the notice of foreclosure mediation was served on the defendant without the written consent of the defendant and no initial mediation conference may be scheduled later than 75 days from the date the notice of foreclosure mediation was served on the defendant without the written consent of both the plaintiff and the defendant. If the Superior Court or its delegatee reschedules a mediation conference, the previously scheduled conference shall be canceled and the Superior Court or its delegatee will issue a new mediation scheduling notice to the plaintiff, defendant and all appearing parties. The new mediation scheduling notice shall state that the previously scheduled conference was canceled and shall inform the parties of the date, time, and place of the rescheduled mediation conference and the contact information for the mediator if one has been assigned to act as the mediator at the rescheduled mediation conference.

(4) After a Certificate of Participation has been filed identifying the borrower's HUD-approved housing counselor, the housing counselor shall be provided with copies of all subsequent mediation scheduling notices and other communications to be provided to the borrower as part of the mediation process.

(e)(1) A defendant shall meet with a HUD-approved housing counselor and file a Certificate of Participation no more than 30 days from the date the notice of foreclosure mediation was served on the defendant. The Certificate of Participation shall be filed with the Superior Court or its delegatee and the defendant shall send copies to the mediator and to the plaintiff or, if the plaintiff is represented by counsel, to the mediator and to the plaintiff's counsel, who will promptly forward the Certificate of Participation on to the plaintiff. If a defendant has checked "NO'' with respect to any of the statements required to be included in the Certificate of Participation under paragraph (c)(2)d.2. of this section, above, the mediation conference will be canceled, but this shall not prevent the defendant from requesting that the mediation conference be reinstated at a later date prior to the entry of judgment.

(2) The failure of a defendant to file a Certificate of Participation will not excuse the plaintiff from attending the mediation conference and engaging in mediation in good faith, but the mediator may take the defendant's failure into consideration when making recommendations.

(3) Upon receipt of a duly completed Certificate of Participation from the defendant, the plaintiff shall owe a mediation fee to the Superior Court or its delegatee in the amount set by the Superior Court pursuant to subsection (q) of this section. Notwithstanding the preceding sentence, if the mediation conference has been cancelled as a result of the defendant checking "NO'' on the Certificate of Participation under paragraph (e)(1) of this section above, no mediation fee will be required. The mediation fee required, whether under this section or paragraph (i)(8) of this section below, shall be due and must be paid by plaintiff within 30 days after the eFiling of a completed Certificate of Participation, and shall be in addition to any other filing fees required by law. The Superior Court or its delegatee may in its discretion reschedule any scheduled mediation conference where the mediation fee is overdue pursuant to this paragraph until such time as the mediation fee has been paid .

(f) At least 14 days prior to the date of the mediation conference, the defendant shall provide a completed financial proposal worksheet to the plaintiff, to the mediator, and to such other entities as the Court may require. The Superior Court or its delegatee may prescribe the form of such financial proposal worksheet and any accompanying materials that must be provided by the defendant. The failure of a defendant to provide a complete financial proposal worksheet to the plaintiff will not excuse the plaintiff from attending the mediation conference and engaging in mediation in good faith, but the mediator may take such failure into consideration when making recommendations and may inform the defendant that the failure to provide a complete financial proposal worksheet and accompanying materials, if required, may affect the plaintiff's ability to enter into a loss mitigation agreement or other resolution of the foreclosure.

(g) At least 7 days prior to the date of the mediation conference or such other date as agreed to by the mediator, the plaintiff shall provide the defendant and its housing counselor, if known, a checklist of documents that the plaintiff requires that the defendant bring to the mediation conference, including whether updated versions of existing documents need to be provided. Each party shall also make itself available at least 3 days prior to the date of the mediation conference to discuss the list of documents. The Superior Court or its delegatee may prescribe a form of checklist to be used under this paragraph. If the plaintiff requests at the mediation conference additional documents from the defendant that were not included on the checklist, the mediator may take any failure of the plaintiff to provide a complete checklist into consideration when making recommendations. If the defendant fails to bring the documents required by the plaintiff to the mediation conference and such documents were requested timely under this subsection, the mediator may take into consideration the defendant's failure to provide the documents when making recommendations and may inform the defendant that such failure may affect the plaintiff's ability to enter into a loss mitigation agreement or other resolution of the foreclosure.

(h) The Superior Court or its delegatee may set forth procedures for the provision of information and statements by the parties in mediation, including the use of preliminary position statements. However, the failure of a party to provide a preliminary position statement will not excuse any party from attending the mediation conference and engaging in mediation in good faith, but such failure may be taken into consideration by the mediator in assessing whether the party failing to provide the position statement is engaging in mediation in good faith.

(i) A mediation conference will be held on the day stated in the mediation scheduling notice, and shall be conducted in accordance with the following:

(1) A mediator will oversee the mediation conference and provide guidance as appropriate. However, if multiple mediation conferences are occurring in the same location simultaneously, the mediator may determine that his or her presence is not required for the entirety of the mediation session. In this event, the mediator will inform the parties that they may engage in party-led mediation and that they should seek out the mediator when questions arise and when the mediation conference is complete. The mediation shall be held in a location where fax machines and internet access is available, in order to facilitate the transmission of documents between parties and their counsel.

(2) The plaintiff and the defendant shall appear in person at each mediation conference and must have authority to agree to a proposed settlement, except that if the plaintiff is represented by counsel, the plaintiff's counsel may appear in lieu of the plaintiff to represent the plaintiff's interests at the mediation conference, provided plaintiff's counsel has the authority to agree to a proposed settlement and a representative of the plaintiff who has decision making and settlement authority is available during the mediation conference by telephone. The defendant may be accompanied by a housing counselor and may have legal representation.

(3) At the mediation conference, the parties shall address, among other things, loss mitigation programs offered by the plaintiff for which the defendant could be eligible, along with other potential resolutions that may allow the defendant to continue to own the property or otherwise avoid a foreclosure judgment or sheriff's sale, including without limitation the following options where applicable: bringing the mortgage loan current; paying off the mortgage; a repayment plan to bring the loan current over time; agreeing to vacate in the near future in exchange for not contesting the matter and a monetary payment; offering the lender a deed in lieu of foreclosure; filing bankruptcy proceedings; paying the mortgage default over 60 months; and requesting a loan modification.

(4) The individual appearing at the mediation conference on behalf of the plaintiff will be responsible for receipt of all information requested from defendant and will be responsible for communicating that information to the plaintiff.

(5) The individual appearing at each mediation conference on behalf of the plaintiff shall bring to the mediation conference an updated itemization of all fees and costs, including any other charges and attorneys' fees requested, that must be paid as of the date of the mediation in order to reinstate the loan secured by the property subject to the foreclosure action and an current itemization of all overdue amounts causing that loan to be in default.

(6) At a minimum, the mediator will advise the defendant that:

a. The mediation does not suspend the defendant's obligation to respond to the foreclosure complaint; and

b. Entry of judgment in the foreclosure action may cause the defendant to lose the residential mortgage property.

(7) Absent mutual agreement of the parties, the mediator will have no authority to bind the parties to a resolution, except that the mediator may recommend to the Superior Court that the foreclosure action be dismissed due to the plaintiff's failure to appear for 2 successive mediation conferences. In no event shall any determination issued by a mediator under this program form the basis of an appeal of any foreclosure judgment.

(8) The parties to a foreclosure action may agree in a mediation conference to schedule an additional mediation conference, which fact shall be recorded in the mediation record at the end of the present mediation conference. If the plaintiff has not yet been required to pay a mediation fee under paragraph (e)(3) of this section because the defendant did not file a completed Certificate of Participation in a timely manner, upon the scheduling of the first additional mediation conference after the initial mediation conference, the plaintiff shall be required to pay a mediation fee to the Superior Court or its delegatee in the amount set by the Superior Court pursuant to paragraph (q) of this section. The mediation fee required under this paragraph must be paid by the plaintiff within 30 days of the eFiling of a completed Certificate of Participation, and shall be in addition to any other filing fees required by law. The mediation fee required under this paragraph must be paid by the plaintiff before the date for which the first additional mediation conference has been scheduled. The Superior Court or its delegatee may in its discretion reschedule any subsequently scheduled mediation conference where the mediation fee is overdue until such time as the mediation fee has been paid.

(9) At the conclusion of a mediation conference, the mediator shall sign a mediation record that shall also be cosigned by all parties present at the mediation conference and filed with the Superior Court. The mediation record shall be on such form as the Superior Court or its delegatee shall provide, shall allow the mediator to make recommendations, and shall state:

a. That the mediation process is complete due to the defendant's failure to appear and that the foreclosure action may continue; or

b. That the defendant has failed to appear and an additional mediation conference is being scheduled for the next available mediation day at the plaintiff's request and that no judgment may be entered in the foreclosure action until the day after such date; or

c. That an additional mediation conference is being scheduled for the next available mediation day due to the plaintiff's failure to appear and that no judgment may be entered in the foreclosure action until the day after such date; or

d. That the mediation process was unsuccessful because the parties failed to come to agreement and that the foreclosure action may continue; or

e. That the parties have agreed to an additional mediation conference scheduled for a date specified and that no judgment may be entered in the foreclosure action until the day after such date; or

f. That the parties have reached a mutually agreeable resolution, that the plaintiff agrees that no entry of default judgment will be sought pending the execution of documents memorializing the agreement of the parties, and that the plaintiff will seek to dismiss the foreclosure action upon such execution (or, in the case of a trial mortgage modification, upon the conversion of the trial mortgage modification to a permanent mortgage modification) or take such other actions as may be authorized by the Superior Court; or

g. That the case is not suitable for mediation because:

1. There was improper service of the complaint or of the notices required under this section or under § 5062B of this title, and a new mediation conference will be scheduled after proper service has been made, and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference; or

2. A bankruptcy petition has been filed, mediation is not permitted to continue in accordance with paragraph (i)(12) of this section, and upon termination of the automatic stay, plaintiff shall request that a mediation conference be scheduled and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference; or

3. The subject property is not an owner-occupied 1- to 4-family primary residence and that the foreclosure action may continue; or

4. Such other reasons as the mediator shall state; or

h. That the mediator is recommending that the foreclosure action be dismissed due to the plaintiff's failure to appear for 2 successive mediation conferences; or

i. Such other resolutions as may be agreed to by the parties.

(10) If no mediation record is signed by all parties present at the mediation conference, the mediator shall file a mediation record with the Superior Court stating that the mediation process was unsuccessful or such other recommendations as the mediator deems appropriate.

(11) The Superior Court or its delegatee may arrange a program to allow for volunteer attorneys to provide legal representation to homeowners at mediation conferences.

(12) Where a bankruptcy petition has been filed, mediation shall not be permitted to continue unless either:

a. The automatic stay has been lifted or modified with respect to the defendant's mortgage obligation to the plaintiff; or

b. Mediation is permitted to proceed pursuant to an order or directive of a bankruptcy court. Where the mediation process has previously been cancelled as the result of the filing of a bankruptcy petition but is subsequently permitted to proceed under this subparagraph, plaintiff shall request that a mediation conference be scheduled and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference.

(j) If a mediation conference has been scheduled, the parties may cancel the conference by mutual agreement by filing with the Superior Court or its delegatee a mediation cancellation record signed by each party and the mediator. The mediator shall be permitted to sign a mediation cancellation record on behalf of a party if the mediator discusses the terms of the mediation cancellation record with such party and receives authority from such party to sign on its behalf. Such authority may be granted verbally or in writing. The mediation cancellation record shall be on such form as the Superior Court or its delegatee shall provide, shall allow the mediator to make recommendations, shall state that the parties have agreed that the scheduled mediation conference is not necessary, and shall state any other resolutions as may be agreed to by the parties.

(k) A plaintiff shall not be entitled to attorneys' fees for time spent in a mediation conference if the Court finds that the plaintiff has failed to comply with subsection (i) of this section, or if the plaintiff has requested that the mediation conference be rescheduled due to plaintiff's lack of preparation, or if the plaintiff has requested additional documents that were not included on the checklist provided pursuant to subsection (g) of this section, unless in each case the Court finds reasonable cause for such failure. The mediator shall note any such fact in his or her recommendations on the mediation record.

(l) The mediator may be an employee of the Superior Court, an employee of the Consumer Protection Unit of the Department of Justice, an employee of a nonprofit legal services entity organized in Delaware, or an independent mediator who may be compensated through the funds collected through the Automatic Residential Mortgage Foreclosure Mediation Program. The Superior Court or its delegatee shall determine the qualifications and training required of mediators and shall keep a list of mediators available to participate in the Automatic Residential Mortgage Foreclosure Mediation Program. Mediators will be assigned at the discretion of the Superior Court or its delegatee.

(m)(1) If the parties have reached a mutually agreeable resolution through the mediation process, the terms of the agreement will be memorialized in writing at the conclusion of the mediation conference or, in the case of a canceled mediation conference, promptly upon signing the mediation cancellation record. Promptly thereafter, the parties shall deliver to each other fully executed documents.

(2) Promptly upon receipt of documents executed by the defendant that reflect the agreement of the parties or, in the case of a trial mortgage modification, promptly upon the conversion of the trial mortgage modification to a permanent mortgage modification:

a. If no answer or motion for summary judgment has been filed by the defendant in the foreclosure action, plaintiff shall file a notice of dismissal with the Superior Court; or

b. If the defendant has filed an answer or motion for summary judgment in the foreclosure, plaintiff shall seek to obtain a stipulation of dismissal signed by all parties and file the stipulation with the Superior Court and, if such stipulation cannot be obtained, move for an order of the Superior Court dismissing the foreclosure action.

(3) If the documents fail to reflect a party's understanding of the agreement reached between the parties or if a party fails to execute the documents or if the terms of a trial modification are not satisfied, either party may request that an additional mediation conference be scheduled.

(4) With respect to foreclosure actions subject to this section that have reached a mutually agreeable resolution through the mediation process or otherwise and recorded such fact in the mediation record at the conclusion of a mediation conference or in a mediation cancellation record, notwithstanding any provisions of the Delaware Code to the contrary, no judgment may be entered unless an additional mediation conference has been scheduled pursuant to paragraph (m)(3) of this section, and the date for such additional mediation conference has passed.

(n) Notwithstanding any provisions of the Delaware Code to the contrary, no judgment may be entered in any action subject to this section for which a mediation conference has been scheduled until the day after the date for which such mediation conference has been scheduled.

(o) If seeking a default judgment in an action subject to this section, the plaintiff or plaintiff's counsel must have provided proper service of the notices required under subsection (c) of this section and under § 5062B(a)(3)a. of this title.

(p) None of the plaintiff's or defendant's rights in the foreclosure action shall be waived by participation in the Automatic Residential Mortgage Foreclosure Mediation Program.

(q) The Automatic Residential Mortgage Foreclosure Mediation Program shall be funded with the mediation fees collected pursuant to paragraphs (e)(3) and (i)(8) of this section. The Superior Court shall set the amount of the mediation fee in an amount to approximate and reasonably reflect the costs necessary to defray the expenses in whole or in part of the Automatic Residential Mortgage Foreclosure Mediation Program. The Superior Court or its delegatee shall collect the mediation fees and disburse funds from the collection of such fees to pay mediators, administrative expenses and other operating costs of the program. Any funds remaining from the collection of mediation fees in excess of the Automatic Residential Mortgage Foreclosure Mediation Program's direct operating costs in the immediately preceding quarter may be distributed to reimburse any Delaware-based HUD-approved housing counseling agencies or nonprofit legal services entity organized in Delaware that have provided assistance in the Automatic Residential Mortgage Foreclosure Mediation Program for a portion of their costs of participating in the program.

(r) The Superior Court may, by rule, administrative directive, or otherwise, make all necessary rules respecting the Automatic Residential Mortgage Foreclosure Mediation Program. For example, the Superior Court may allow for the use of Delaware nonprofit legal service providers in addition to the use of HUD-approved housing counselors wherever the use of HUD-approved housing counselors is required or permitted under this section. Nothing in this legislation shall impair the authority of the Superior Court to institute procedures to manage its caseload.

(s) As necessary to remain consistent with the purpose of the Automatic Residential Mortgage Foreclosure Mediation Program and related state and federal foreclosure prevention programs, the Superior Court may by rule adjust the mechanics of the Automatic Residential Mortgage Foreclosure Mediation Program set forth in this section.

(t) The Superior Court or its delegatee shall collect and compile statistics on the effectiveness of the Automatic Residential Mortgage Foreclosure Mediation Program, which shall be made available to the public on a periodic basis. The entity responsible for the compilation of statistics shall be provided with copies of all Certificates of Participation, all mediation records, and all mediation cancellation records. Parties shall provide the entity responsible for the compilation of statistics with such nonprivileged information as may be necessary to evaluate or report on the effectiveness of the Automatic Residential Mortgage Foreclosure Mediation Program.

78 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 295, § 1; 79 Del. Laws, c. 27, §§ 4-8.;

§ 5062D Complaints and answers.

(a) A complaint to foreclose a mortgage in an action subject to this chapter shall contain a statement as to whether the mortgage foreclosure action is subject to the Automatic Residential Mortgage Foreclosure Mediation Program and, where it is not subject to the Automatic Residential Mortgage Foreclosure Mediation Program, a statement of the reason why it is not subject to that program.

(b) In an action subject to the Automatic Residential Mortgage Foreclosure Mediation Program, in addition to any other requirements set forth in the Delaware Code or by the Superior Court, a complaint to foreclose the mortgage shall be accompanied by:

(1) If applicable, an affidavit stating that the notice of intent to foreclose was sent to the borrower(s) in accordance with § 5062B(a)(3) of this title and the date of said notice;

(2) A statement of the debt remaining due and payable supported by an affidavit of the plaintiff or the mortgage holder or the agent or attorney of the plaintiff or mortgage holder; and

(3) The notice of foreclosure mediation described under § 5062C(c)(2) of this title, which notice shall be attached to the front of the copy of the complaint served on the defendant.

(c) Notwithstanding any provisions of the Delaware Code to the contrary, no answer to a complaint in a mortgage foreclosure action subject to the Automatic Residential Mortgage Foreclosure Mediation Program shall be deemed untimely if it is filed on or before the date of any scheduled mediation conference.

78 Del. Laws, c. 200, § 2; 79 Del. Laws, c. 27, § 9.;



§ 5062B. Required notices

(a)(1) Except as provided in paragraph (a)(2) of this section, with respect to an owner-occupied 1- to 4-family primary residential property, a mortgage foreclosure action may not be filed until 45 days after a notice of intent to foreclose is sent in the form and manner required by paragraph (a)(3) of this section, which notice may not be sent until the obligor on the loan secured by the mortgage has defaulted on the obligation set forth in the terms of the loan.

(2) The notice of intent to foreclose required under paragraph (a)(1) of this section shall not be required if the property subject to the mortgage has been abandoned, if the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages, if the obligor on the loan secured by the mortgage has voluntarily surrendered the property to the obligee, or if the default has continued after the automatic stay has been lifted or terminated in a bankruptcy proceeding, or if the default has continued after the bankruptcy proceeding has been dismissed.

(3)a. The notice of intent to foreclose required under paragraph (a)(1) of this section shall be sent:

1. To the borrower(s) by certified mail, postage prepaid, return receipt requested, bearing postmark from the United States Postal Service; and

2. To the borrower(s) by first class mail.

b. The notice of intent to foreclose shall:

1. Contain the following heading, in English and in Spanish, in at least 30-point boldface type, at the beginning of the notice:

"NOTICE REQUIRED BY DELAWARE LAW: TAKE ACTION TO SAVE YOUR HOME FROM FORECLOSURE''

2. Contain the following statement, in English and in Spanish, in at least 14-point boldface type, immediately following the heading:

EMERGENCY FINANCIAL HELP MAY BE AVAILABLE

3. Contain, in English and in Spanish, in at least 14-point boldface type, the phrase

and the telephone number of a contact person or department the homeowner may call to obtain specific instructions on how to reinstate the mortgage loan;

4. Contain a statement, as of the date of the notice, of the nature of the default, the amount required to cure the default and reinstate the loan, including all past due payments, penalties, and fees, and any other actions the homeowner must take to cure the default;

5. Contain a list of approved DEMAP housing counseling agencies and the contact information for each listed agency; and

6. Any other information that the Superior Court shall require.

(4) If the borrower(s) may be eligible to apply for assistance through any proprietary loss mitigation program offered by the plaintiff or under any federal loss mitigation program in which the plaintiff participates, including, but not limited to, the Home Affordable Modification Program, the Second Lien Modification Program, the Home Affordable Unemployment Program, and the Home Affordable Foreclosure Alternatives Program, the potential plaintiff shall include a list of the potentially applicable loss mitigation programs, instructions for how to initiate a completed application for each such program, and a telephone number to call to confirm receipt of an application.

(5) The potential plaintiff (or the servicer sending notice on their behalf) shall include with the notice of intent to foreclose an accounting of the mortgage obligation covering the 12-month period prior to the date of the alleged default. The accounting shall include, at a minimum, a history of all payments made during the 12-month period prior to the date of the alleged default and the potential plaintiff's allocation of those payments to principal, interest, attorneys' fees, other applicable fees, and the allocation of such payments to the payment installments required by the mortgage. The accounting shall also include:

a. The due date for the mortgage;

b. Any other information as the potential plaintiff may be relying upon as the basis for the claim of default; and

c. A certification by the potential plaintiff (or the servicer sending notice on their behalf) that the information contained in the accounting is true and accurate to the best of its knowledge as of the date provided and that the information provided has been relied upon as the basis for the claim of default. Where a servicer provides the certification instead of the potential plaintiff, the servicer shall also identify itself as such and recite in such certification its authority to act on behalf of the potential plaintiff.

(b) As necessary to reflect changes in law, procedure, or loss mitigation options, the Superior Court may prescribe additional or alternate requirements for the form of a notice of intent to foreclose as described under paragraph (a)(3)b. of this section.

(c) The Delaware State Housing Authority shall make available upon request the list of approved DEMAP housing counseling agencies and the contact information for each listed agency required under paragraph (a)(3)b.5. of this section.

78 Del. Laws, c. 199, § 2; 79 Del. Laws, c. 27, §§ 1-3.;

§ 5062C Residential Mortgage Foreclosure Mediation Program.

(a) An Automatic Residential Mortgage Foreclosure Mediation Program is established.

(b) This section shall apply to mortgage foreclosure actions under § 5061 of this title with respect to owner-occupied 1- to 4-family primary residential properties, unless the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages.

(c)(1) As required pursuant to § 5062D(b)(3) of this title, a notice of foreclosure mediation shall accompany the complaint filed in a mortgage foreclosure action subject to this section, which notice shall notify the defendant of the Automatic Residential Mortgage Foreclosure Mediation Program. A copy of such notice shall also accompany the posted and mailed Notice to Lienholders and Tenants required by the Superior Court Civil Rules.

(2) The notice of foreclosure mediation shall:

a. Contain the following heading, in English and in Spanish, in at least 30-point boldface type, at the beginning of the notice:

"NOTICE REQUIRED BY DELAWARE LAW

YOUR LENDER HAS FILED A FORECLOSURE ACTION AGAINST YOUR PROPERTY. YOU ARE ELIGIBLE TO PARTICIPATE IN MEDIATION. CALL THE DELAWARE ATTORNEY GENERAL'S FORECLOSURE HOTLINE AT 1-800-220-5424 NOW OR FIND A HOUSING COUNSELOR ON THE INCLUDED LIST TO START THE MEDIATION PROCESS.'';

b. Contain the following statement, in English and in Spanish, in at least 14-point boldface type, immediately following the heading:

"Your lender has filed a foreclosure action against your property. You are eligible for mediation with your lender. A mediation conference will be scheduled for you. Please look out for this mediation scheduling notice in the mail. Your lender will not be able to seek judgment against your property until the day after the date for which your mediation conference is scheduled.

In order to effectively participate in mediation, you must meet with a HUD-approved housing counselor and certify to the court your intent to participate in mediation within 30 days of today. You are encouraged to do this immediately; your chances of saving your home may be better the sooner you meet with a HUD-approved housing counselor. Please call the Delaware Attorney General's Foreclosure Hotline at 1-800-320-5424 or contact a HUD-approved housing counselor. A list of HUD-approved housing counseling agencies is also provided in this notice. A housing counselor may be able to assist you with the mediation process and with applying for loss mitigation programs and emergency assistance programs. You also must work with your HUD-approved housing counselor to prepare a proposal for your lender in advance of your mediation conference. A Certificate of Participation form is attached to this notice. If you do not certify your intent to participate in mediation, you may still attend your scheduled mediation conference and meet with a representative of your lender. However, your mediation is less likely to be successful and your lender may choose to seek judgment against your property immediately after mediation.

You must appear in person at your mediation conference. If you are unable to attend the mediation conference on the scheduled date, you may request that your mediation conference be rescheduled for good cause. You must make this request promptly or your request may be denied.'';

c. Contain a list of housing counseling agencies approved by the United States Department of Housing and Urban Development who may be available to provide assistance with the mediation process, along with the contact information for each listed agency;

d. Be accompanied by a Certificate of Participation form, which shall include the following information:

1. The address of the subject property;

2. The following language:

3. A certification substantially in the following form:

4. The name and address of the HUD-approved housing counselor;

5. Such other information as the Superior Court shall prescribe.

e. If a date for mediation has already been scheduled pursuant to paragraph (d)(2) of this section, notify the defendant that the mediation conference is scheduled for that date and attach the mediation scheduling notice; in such event, the form of notice required by this paragraph (c)(2) shall be adjusted to reflect that a mediation conference has already been scheduled.

(3) The Superior Court may also require that the notice of foreclosure mediation be accompanied by such other flyers, forms, and checklists as it deems appropriate.

(4) The Delaware State Housing Authority shall make available upon request the list of approved housing counseling agencies and the contact information for each listed agency required under paragraph (c)(2)c. of this section.

(d)(1) The Superior Court or its delegatee shall schedule a mediation conference and issue a mediation scheduling notice to the plaintiff, the defendant, and all other necessary parties to the action as set forth in § 5061 of this title. The mediation conference must be scheduled for a date that is not less than 45 days from the date the notice of foreclosure mediation was served on the defendant and not more than 75 days from such date. The mediation scheduling notice may be in such form as the Superior Court or its delegatee shall provide. The mediation scheduling notice must inform the parties of the date, time, and place of the mediation conference, the contact information for the mediator if 1 has been assigned, and that all necessary parties, other than the plaintiff and the defendant, must file an appearance in order to be provided with further mediation notices.

(2) [Repealed.]

(3) The Superior Court or its delegatee may, in its discretion and either on its own initiative or in response to a request from a party or the mediator, for good cause shown, reschedule a mediation conference, except that no initial mediation conference may be scheduled sooner than 45 days from the date the notice of foreclosure mediation was served on the defendant without the written consent of the defendant and no initial mediation conference may be scheduled later than 75 days from the date the notice of foreclosure mediation was served on the defendant without the written consent of both the plaintiff and the defendant. If the Superior Court or its delegatee reschedules a mediation conference, the previously scheduled conference shall be canceled and the Superior Court or its delegatee will issue a new mediation scheduling notice to the plaintiff, defendant and all appearing parties. The new mediation scheduling notice shall state that the previously scheduled conference was canceled and shall inform the parties of the date, time, and place of the rescheduled mediation conference and the contact information for the mediator if one has been assigned to act as the mediator at the rescheduled mediation conference.

(4) After a Certificate of Participation has been filed identifying the borrower's HUD-approved housing counselor, the housing counselor shall be provided with copies of all subsequent mediation scheduling notices and other communications to be provided to the borrower as part of the mediation process.

(e)(1) A defendant shall meet with a HUD-approved housing counselor and file a Certificate of Participation no more than 30 days from the date the notice of foreclosure mediation was served on the defendant. The Certificate of Participation shall be filed with the Superior Court or its delegatee and the defendant shall send copies to the mediator and to the plaintiff or, if the plaintiff is represented by counsel, to the mediator and to the plaintiff's counsel, who will promptly forward the Certificate of Participation on to the plaintiff. If a defendant has checked "NO'' with respect to any of the statements required to be included in the Certificate of Participation under paragraph (c)(2)d.2. of this section, above, the mediation conference will be canceled, but this shall not prevent the defendant from requesting that the mediation conference be reinstated at a later date prior to the entry of judgment.

(2) The failure of a defendant to file a Certificate of Participation will not excuse the plaintiff from attending the mediation conference and engaging in mediation in good faith, but the mediator may take the defendant's failure into consideration when making recommendations.

(3) Upon receipt of a duly completed Certificate of Participation from the defendant, the plaintiff shall owe a mediation fee to the Superior Court or its delegatee in the amount set by the Superior Court pursuant to subsection (q) of this section. Notwithstanding the preceding sentence, if the mediation conference has been cancelled as a result of the defendant checking "NO'' on the Certificate of Participation under paragraph (e)(1) of this section above, no mediation fee will be required. The mediation fee required, whether under this section or paragraph (i)(8) of this section below, shall be due and must be paid by plaintiff within 30 days after the eFiling of a completed Certificate of Participation, and shall be in addition to any other filing fees required by law. The Superior Court or its delegatee may in its discretion reschedule any scheduled mediation conference where the mediation fee is overdue pursuant to this paragraph until such time as the mediation fee has been paid .

(f) At least 14 days prior to the date of the mediation conference, the defendant shall provide a completed financial proposal worksheet to the plaintiff, to the mediator, and to such other entities as the Court may require. The Superior Court or its delegatee may prescribe the form of such financial proposal worksheet and any accompanying materials that must be provided by the defendant. The failure of a defendant to provide a complete financial proposal worksheet to the plaintiff will not excuse the plaintiff from attending the mediation conference and engaging in mediation in good faith, but the mediator may take such failure into consideration when making recommendations and may inform the defendant that the failure to provide a complete financial proposal worksheet and accompanying materials, if required, may affect the plaintiff's ability to enter into a loss mitigation agreement or other resolution of the foreclosure.

(g) At least 7 days prior to the date of the mediation conference or such other date as agreed to by the mediator, the plaintiff shall provide the defendant and its housing counselor, if known, a checklist of documents that the plaintiff requires that the defendant bring to the mediation conference, including whether updated versions of existing documents need to be provided. Each party shall also make itself available at least 3 days prior to the date of the mediation conference to discuss the list of documents. The Superior Court or its delegatee may prescribe a form of checklist to be used under this paragraph. If the plaintiff requests at the mediation conference additional documents from the defendant that were not included on the checklist, the mediator may take any failure of the plaintiff to provide a complete checklist into consideration when making recommendations. If the defendant fails to bring the documents required by the plaintiff to the mediation conference and such documents were requested timely under this subsection, the mediator may take into consideration the defendant's failure to provide the documents when making recommendations and may inform the defendant that such failure may affect the plaintiff's ability to enter into a loss mitigation agreement or other resolution of the foreclosure.

(h) The Superior Court or its delegatee may set forth procedures for the provision of information and statements by the parties in mediation, including the use of preliminary position statements. However, the failure of a party to provide a preliminary position statement will not excuse any party from attending the mediation conference and engaging in mediation in good faith, but such failure may be taken into consideration by the mediator in assessing whether the party failing to provide the position statement is engaging in mediation in good faith.

(i) A mediation conference will be held on the day stated in the mediation scheduling notice, and shall be conducted in accordance with the following:

(1) A mediator will oversee the mediation conference and provide guidance as appropriate. However, if multiple mediation conferences are occurring in the same location simultaneously, the mediator may determine that his or her presence is not required for the entirety of the mediation session. In this event, the mediator will inform the parties that they may engage in party-led mediation and that they should seek out the mediator when questions arise and when the mediation conference is complete. The mediation shall be held in a location where fax machines and internet access is available, in order to facilitate the transmission of documents between parties and their counsel.

(2) The plaintiff and the defendant shall appear in person at each mediation conference and must have authority to agree to a proposed settlement, except that if the plaintiff is represented by counsel, the plaintiff's counsel may appear in lieu of the plaintiff to represent the plaintiff's interests at the mediation conference, provided plaintiff's counsel has the authority to agree to a proposed settlement and a representative of the plaintiff who has decision making and settlement authority is available during the mediation conference by telephone. The defendant may be accompanied by a housing counselor and may have legal representation.

(3) At the mediation conference, the parties shall address, among other things, loss mitigation programs offered by the plaintiff for which the defendant could be eligible, along with other potential resolutions that may allow the defendant to continue to own the property or otherwise avoid a foreclosure judgment or sheriff's sale, including without limitation the following options where applicable: bringing the mortgage loan current; paying off the mortgage; a repayment plan to bring the loan current over time; agreeing to vacate in the near future in exchange for not contesting the matter and a monetary payment; offering the lender a deed in lieu of foreclosure; filing bankruptcy proceedings; paying the mortgage default over 60 months; and requesting a loan modification.

(4) The individual appearing at the mediation conference on behalf of the plaintiff will be responsible for receipt of all information requested from defendant and will be responsible for communicating that information to the plaintiff.

(5) The individual appearing at each mediation conference on behalf of the plaintiff shall bring to the mediation conference an updated itemization of all fees and costs, including any other charges and attorneys' fees requested, that must be paid as of the date of the mediation in order to reinstate the loan secured by the property subject to the foreclosure action and an current itemization of all overdue amounts causing that loan to be in default.

(6) At a minimum, the mediator will advise the defendant that:

a. The mediation does not suspend the defendant's obligation to respond to the foreclosure complaint; and

b. Entry of judgment in the foreclosure action may cause the defendant to lose the residential mortgage property.

(7) Absent mutual agreement of the parties, the mediator will have no authority to bind the parties to a resolution, except that the mediator may recommend to the Superior Court that the foreclosure action be dismissed due to the plaintiff's failure to appear for 2 successive mediation conferences. In no event shall any determination issued by a mediator under this program form the basis of an appeal of any foreclosure judgment.

(8) The parties to a foreclosure action may agree in a mediation conference to schedule an additional mediation conference, which fact shall be recorded in the mediation record at the end of the present mediation conference. If the plaintiff has not yet been required to pay a mediation fee under paragraph (e)(3) of this section because the defendant did not file a completed Certificate of Participation in a timely manner, upon the scheduling of the first additional mediation conference after the initial mediation conference, the plaintiff shall be required to pay a mediation fee to the Superior Court or its delegatee in the amount set by the Superior Court pursuant to paragraph (q) of this section. The mediation fee required under this paragraph must be paid by the plaintiff within 30 days of the eFiling of a completed Certificate of Participation, and shall be in addition to any other filing fees required by law. The mediation fee required under this paragraph must be paid by the plaintiff before the date for which the first additional mediation conference has been scheduled. The Superior Court or its delegatee may in its discretion reschedule any subsequently scheduled mediation conference where the mediation fee is overdue until such time as the mediation fee has been paid.

(9) At the conclusion of a mediation conference, the mediator shall sign a mediation record that shall also be cosigned by all parties present at the mediation conference and filed with the Superior Court. The mediation record shall be on such form as the Superior Court or its delegatee shall provide, shall allow the mediator to make recommendations, and shall state:

a. That the mediation process is complete due to the defendant's failure to appear and that the foreclosure action may continue; or

b. That the defendant has failed to appear and an additional mediation conference is being scheduled for the next available mediation day at the plaintiff's request and that no judgment may be entered in the foreclosure action until the day after such date; or

c. That an additional mediation conference is being scheduled for the next available mediation day due to the plaintiff's failure to appear and that no judgment may be entered in the foreclosure action until the day after such date; or

d. That the mediation process was unsuccessful because the parties failed to come to agreement and that the foreclosure action may continue; or

e. That the parties have agreed to an additional mediation conference scheduled for a date specified and that no judgment may be entered in the foreclosure action until the day after such date; or

f. That the parties have reached a mutually agreeable resolution, that the plaintiff agrees that no entry of default judgment will be sought pending the execution of documents memorializing the agreement of the parties, and that the plaintiff will seek to dismiss the foreclosure action upon such execution (or, in the case of a trial mortgage modification, upon the conversion of the trial mortgage modification to a permanent mortgage modification) or take such other actions as may be authorized by the Superior Court; or

g. That the case is not suitable for mediation because:

1. There was improper service of the complaint or of the notices required under this section or under § 5062B of this title, and a new mediation conference will be scheduled after proper service has been made, and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference; or

2. A bankruptcy petition has been filed, mediation is not permitted to continue in accordance with paragraph (i)(12) of this section, and upon termination of the automatic stay, plaintiff shall request that a mediation conference be scheduled and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference; or

3. The subject property is not an owner-occupied 1- to 4-family primary residence and that the foreclosure action may continue; or

4. Such other reasons as the mediator shall state; or

h. That the mediator is recommending that the foreclosure action be dismissed due to the plaintiff's failure to appear for 2 successive mediation conferences; or

i. Such other resolutions as may be agreed to by the parties.

(10) If no mediation record is signed by all parties present at the mediation conference, the mediator shall file a mediation record with the Superior Court stating that the mediation process was unsuccessful or such other recommendations as the mediator deems appropriate.

(11) The Superior Court or its delegatee may arrange a program to allow for volunteer attorneys to provide legal representation to homeowners at mediation conferences.

(12) Where a bankruptcy petition has been filed, mediation shall not be permitted to continue unless either:

a. The automatic stay has been lifted or modified with respect to the defendant's mortgage obligation to the plaintiff; or

b. Mediation is permitted to proceed pursuant to an order or directive of a bankruptcy court. Where the mediation process has previously been cancelled as the result of the filing of a bankruptcy petition but is subsequently permitted to proceed under this subparagraph, plaintiff shall request that a mediation conference be scheduled and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference.

(j) If a mediation conference has been scheduled, the parties may cancel the conference by mutual agreement by filing with the Superior Court or its delegatee a mediation cancellation record signed by each party and the mediator. The mediator shall be permitted to sign a mediation cancellation record on behalf of a party if the mediator discusses the terms of the mediation cancellation record with such party and receives authority from such party to sign on its behalf. Such authority may be granted verbally or in writing. The mediation cancellation record shall be on such form as the Superior Court or its delegatee shall provide, shall allow the mediator to make recommendations, shall state that the parties have agreed that the scheduled mediation conference is not necessary, and shall state any other resolutions as may be agreed to by the parties.

(k) A plaintiff shall not be entitled to attorneys' fees for time spent in a mediation conference if the Court finds that the plaintiff has failed to comply with subsection (i) of this section, or if the plaintiff has requested that the mediation conference be rescheduled due to plaintiff's lack of preparation, or if the plaintiff has requested additional documents that were not included on the checklist provided pursuant to subsection (g) of this section, unless in each case the Court finds reasonable cause for such failure. The mediator shall note any such fact in his or her recommendations on the mediation record.

(l) The mediator may be an employee of the Superior Court, an employee of the Consumer Protection Unit of the Department of Justice, an employee of a nonprofit legal services entity organized in Delaware, or an independent mediator who may be compensated through the funds collected through the Automatic Residential Mortgage Foreclosure Mediation Program. The Superior Court or its delegatee shall determine the qualifications and training required of mediators and shall keep a list of mediators available to participate in the Automatic Residential Mortgage Foreclosure Mediation Program. Mediators will be assigned at the discretion of the Superior Court or its delegatee.

(m)(1) If the parties have reached a mutually agreeable resolution through the mediation process, the terms of the agreement will be memorialized in writing at the conclusion of the mediation conference or, in the case of a canceled mediation conference, promptly upon signing the mediation cancellation record. Promptly thereafter, the parties shall deliver to each other fully executed documents.

(2) Promptly upon receipt of documents executed by the defendant that reflect the agreement of the parties or, in the case of a trial mortgage modification, promptly upon the conversion of the trial mortgage modification to a permanent mortgage modification:

a. If no answer or motion for summary judgment has been filed by the defendant in the foreclosure action, plaintiff shall file a notice of dismissal with the Superior Court; or

b. If the defendant has filed an answer or motion for summary judgment in the foreclosure, plaintiff shall seek to obtain a stipulation of dismissal signed by all parties and file the stipulation with the Superior Court and, if such stipulation cannot be obtained, move for an order of the Superior Court dismissing the foreclosure action.

(3) If the documents fail to reflect a party's understanding of the agreement reached between the parties or if a party fails to execute the documents or if the terms of a trial modification are not satisfied, either party may request that an additional mediation conference be scheduled.

(4) With respect to foreclosure actions subject to this section that have reached a mutually agreeable resolution through the mediation process or otherwise and recorded such fact in the mediation record at the conclusion of a mediation conference or in a mediation cancellation record, notwithstanding any provisions of the Delaware Code to the contrary, no judgment may be entered unless an additional mediation conference has been scheduled pursuant to paragraph (m)(3) of this section, and the date for such additional mediation conference has passed.

(n) Notwithstanding any provisions of the Delaware Code to the contrary, no judgment may be entered in any action subject to this section for which a mediation conference has been scheduled until the day after the date for which such mediation conference has been scheduled.

(o) If seeking a default judgment in an action subject to this section, the plaintiff or plaintiff's counsel must have provided proper service of the notices required under subsection (c) of this section and under § 5062B(a)(3)a. of this title.

(p) None of the plaintiff's or defendant's rights in the foreclosure action shall be waived by participation in the Automatic Residential Mortgage Foreclosure Mediation Program.

(q) The Automatic Residential Mortgage Foreclosure Mediation Program shall be funded with the mediation fees collected pursuant to paragraphs (e)(3) and (i)(8) of this section. The Superior Court shall set the amount of the mediation fee in an amount to approximate and reasonably reflect the costs necessary to defray the expenses in whole or in part of the Automatic Residential Mortgage Foreclosure Mediation Program. The Superior Court or its delegatee shall collect the mediation fees and disburse funds from the collection of such fees to pay mediators, administrative expenses and other operating costs of the program. Any funds remaining from the collection of mediation fees in excess of the Automatic Residential Mortgage Foreclosure Mediation Program's direct operating costs in the immediately preceding quarter may be distributed to reimburse any Delaware-based HUD-approved housing counseling agencies or nonprofit legal services entity organized in Delaware that have provided assistance in the Automatic Residential Mortgage Foreclosure Mediation Program for a portion of their costs of participating in the program.

(r) The Superior Court may, by rule, administrative directive, or otherwise, make all necessary rules respecting the Automatic Residential Mortgage Foreclosure Mediation Program. For example, the Superior Court may allow for the use of Delaware nonprofit legal service providers in addition to the use of HUD-approved housing counselors wherever the use of HUD-approved housing counselors is required or permitted under this section. Nothing in this legislation shall impair the authority of the Superior Court to institute procedures to manage its caseload.

(s) As necessary to remain consistent with the purpose of the Automatic Residential Mortgage Foreclosure Mediation Program and related state and federal foreclosure prevention programs, the Superior Court may by rule adjust the mechanics of the Automatic Residential Mortgage Foreclosure Mediation Program set forth in this section.

(t) The Superior Court or its delegatee shall collect and compile statistics on the effectiveness of the Automatic Residential Mortgage Foreclosure Mediation Program, which shall be made available to the public on a periodic basis. The entity responsible for the compilation of statistics shall be provided with copies of all Certificates of Participation, all mediation records, and all mediation cancellation records. Parties shall provide the entity responsible for the compilation of statistics with such nonprivileged information as may be necessary to evaluate or report on the effectiveness of the Automatic Residential Mortgage Foreclosure Mediation Program.

78 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 295, § 1; 79 Del. Laws, c. 27, §§ 4-8.;

§ 5062D Complaints and answers.

(a) A complaint to foreclose a mortgage in an action subject to this chapter shall contain a statement as to whether the mortgage foreclosure action is subject to the Automatic Residential Mortgage Foreclosure Mediation Program and, where it is not subject to the Automatic Residential Mortgage Foreclosure Mediation Program, a statement of the reason why it is not subject to that program.

(b) In an action subject to the Automatic Residential Mortgage Foreclosure Mediation Program, in addition to any other requirements set forth in the Delaware Code or by the Superior Court, a complaint to foreclose the mortgage shall be accompanied by:

(1) If applicable, an affidavit stating that the notice of intent to foreclose was sent to the borrower(s) in accordance with § 5062B(a)(3) of this title and the date of said notice;

(2) A statement of the debt remaining due and payable supported by an affidavit of the plaintiff or the mortgage holder or the agent or attorney of the plaintiff or mortgage holder; and

(3) The notice of foreclosure mediation described under § 5062C(c)(2) of this title, which notice shall be attached to the front of the copy of the complaint served on the defendant.

(c) Notwithstanding any provisions of the Delaware Code to the contrary, no answer to a complaint in a mortgage foreclosure action subject to the Automatic Residential Mortgage Foreclosure Mediation Program shall be deemed untimely if it is filed on or before the date of any scheduled mediation conference.

78 Del. Laws, c. 200, § 2; 79 Del. Laws, c. 27, § 9.;



§ 5062C. Residential Mortgage Foreclosure Mediation Program

(a) An Automatic Residential Mortgage Foreclosure Mediation Program is established.

(b) This section shall apply to mortgage foreclosure actions under § 5061 of this title with respect to owner-occupied 1- to 4-family primary residential properties, unless the mortgage is held by the seller of the subject property who does not hold more than 5 such mortgages.

(c)(1) As required pursuant to § 5062D(b)(3) of this title, a notice of foreclosure mediation shall accompany the complaint filed in a mortgage foreclosure action subject to this section, which notice shall notify the defendant of the Automatic Residential Mortgage Foreclosure Mediation Program. A copy of such notice shall also accompany the posted and mailed Notice to Lienholders and Tenants required by the Superior Court Civil Rules.

(2) The notice of foreclosure mediation shall:

a. Contain the following heading, in English and in Spanish, in at least 30-point boldface type, at the beginning of the notice:

"NOTICE REQUIRED BY DELAWARE LAW

YOUR LENDER HAS FILED A FORECLOSURE ACTION AGAINST YOUR PROPERTY. YOU ARE ELIGIBLE TO PARTICIPATE IN MEDIATION. CALL THE DELAWARE ATTORNEY GENERAL'S FORECLOSURE HOTLINE AT 1-800-220-5424 NOW OR FIND A HOUSING COUNSELOR ON THE INCLUDED LIST TO START THE MEDIATION PROCESS.'';

b. Contain the following statement, in English and in Spanish, in at least 14-point boldface type, immediately following the heading:

"Your lender has filed a foreclosure action against your property. You are eligible for mediation with your lender. A mediation conference will be scheduled for you. Please look out for this mediation scheduling notice in the mail. Your lender will not be able to seek judgment against your property until the day after the date for which your mediation conference is scheduled.

In order to effectively participate in mediation, you must meet with a HUD-approved housing counselor and certify to the court your intent to participate in mediation within 30 days of today. You are encouraged to do this immediately; your chances of saving your home may be better the sooner you meet with a HUD-approved housing counselor. Please call the Delaware Attorney General's Foreclosure Hotline at 1-800-320-5424 or contact a HUD-approved housing counselor. A list of HUD-approved housing counseling agencies is also provided in this notice. A housing counselor may be able to assist you with the mediation process and with applying for loss mitigation programs and emergency assistance programs. You also must work with your HUD-approved housing counselor to prepare a proposal for your lender in advance of your mediation conference. A Certificate of Participation form is attached to this notice. If you do not certify your intent to participate in mediation, you may still attend your scheduled mediation conference and meet with a representative of your lender. However, your mediation is less likely to be successful and your lender may choose to seek judgment against your property immediately after mediation.

You must appear in person at your mediation conference. If you are unable to attend the mediation conference on the scheduled date, you may request that your mediation conference be rescheduled for good cause. You must make this request promptly or your request may be denied.'';

c. Contain a list of housing counseling agencies approved by the United States Department of Housing and Urban Development who may be available to provide assistance with the mediation process, along with the contact information for each listed agency;

d. Be accompanied by a Certificate of Participation form, which shall include the following information:

1. The address of the subject property;

2. The following language:

3. A certification substantially in the following form:

4. The name and address of the HUD-approved housing counselor;

5. Such other information as the Superior Court shall prescribe.

e. If a date for mediation has already been scheduled pursuant to paragraph (d)(2) of this section, notify the defendant that the mediation conference is scheduled for that date and attach the mediation scheduling notice; in such event, the form of notice required by this paragraph (c)(2) shall be adjusted to reflect that a mediation conference has already been scheduled.

(3) The Superior Court may also require that the notice of foreclosure mediation be accompanied by such other flyers, forms, and checklists as it deems appropriate.

(4) The Delaware State Housing Authority shall make available upon request the list of approved housing counseling agencies and the contact information for each listed agency required under paragraph (c)(2)c. of this section.

(d)(1) The Superior Court or its delegatee shall schedule a mediation conference and issue a mediation scheduling notice to the plaintiff, the defendant, and all other necessary parties to the action as set forth in § 5061 of this title. The mediation conference must be scheduled for a date that is not less than 45 days from the date the notice of foreclosure mediation was served on the defendant and not more than 75 days from such date. The mediation scheduling notice may be in such form as the Superior Court or its delegatee shall provide. The mediation scheduling notice must inform the parties of the date, time, and place of the mediation conference, the contact information for the mediator if 1 has been assigned, and that all necessary parties, other than the plaintiff and the defendant, must file an appearance in order to be provided with further mediation notices.

(2) [Repealed.]

(3) The Superior Court or its delegatee may, in its discretion and either on its own initiative or in response to a request from a party or the mediator, for good cause shown, reschedule a mediation conference, except that no initial mediation conference may be scheduled sooner than 45 days from the date the notice of foreclosure mediation was served on the defendant without the written consent of the defendant and no initial mediation conference may be scheduled later than 75 days from the date the notice of foreclosure mediation was served on the defendant without the written consent of both the plaintiff and the defendant. If the Superior Court or its delegatee reschedules a mediation conference, the previously scheduled conference shall be canceled and the Superior Court or its delegatee will issue a new mediation scheduling notice to the plaintiff, defendant and all appearing parties. The new mediation scheduling notice shall state that the previously scheduled conference was canceled and shall inform the parties of the date, time, and place of the rescheduled mediation conference and the contact information for the mediator if one has been assigned to act as the mediator at the rescheduled mediation conference.

(4) After a Certificate of Participation has been filed identifying the borrower's HUD-approved housing counselor, the housing counselor shall be provided with copies of all subsequent mediation scheduling notices and other communications to be provided to the borrower as part of the mediation process.

(e)(1) A defendant shall meet with a HUD-approved housing counselor and file a Certificate of Participation no more than 30 days from the date the notice of foreclosure mediation was served on the defendant. The Certificate of Participation shall be filed with the Superior Court or its delegatee and the defendant shall send copies to the mediator and to the plaintiff or, if the plaintiff is represented by counsel, to the mediator and to the plaintiff's counsel, who will promptly forward the Certificate of Participation on to the plaintiff. If a defendant has checked "NO'' with respect to any of the statements required to be included in the Certificate of Participation under paragraph (c)(2)d.2. of this section, above, the mediation conference will be canceled, but this shall not prevent the defendant from requesting that the mediation conference be reinstated at a later date prior to the entry of judgment.

(2) The failure of a defendant to file a Certificate of Participation will not excuse the plaintiff from attending the mediation conference and engaging in mediation in good faith, but the mediator may take the defendant's failure into consideration when making recommendations.

(3) Upon receipt of a duly completed Certificate of Participation from the defendant, the plaintiff shall owe a mediation fee to the Superior Court or its delegatee in the amount set by the Superior Court pursuant to subsection (q) of this section. Notwithstanding the preceding sentence, if the mediation conference has been cancelled as a result of the defendant checking "NO'' on the Certificate of Participation under paragraph (e)(1) of this section above, no mediation fee will be required. The mediation fee required, whether under this section or paragraph (i)(8) of this section below, shall be due and must be paid by plaintiff within 30 days after the eFiling of a completed Certificate of Participation, and shall be in addition to any other filing fees required by law. The Superior Court or its delegatee may in its discretion reschedule any scheduled mediation conference where the mediation fee is overdue pursuant to this paragraph until such time as the mediation fee has been paid .

(f) At least 14 days prior to the date of the mediation conference, the defendant shall provide a completed financial proposal worksheet to the plaintiff, to the mediator, and to such other entities as the Court may require. The Superior Court or its delegatee may prescribe the form of such financial proposal worksheet and any accompanying materials that must be provided by the defendant. The failure of a defendant to provide a complete financial proposal worksheet to the plaintiff will not excuse the plaintiff from attending the mediation conference and engaging in mediation in good faith, but the mediator may take such failure into consideration when making recommendations and may inform the defendant that the failure to provide a complete financial proposal worksheet and accompanying materials, if required, may affect the plaintiff's ability to enter into a loss mitigation agreement or other resolution of the foreclosure.

(g) At least 7 days prior to the date of the mediation conference or such other date as agreed to by the mediator, the plaintiff shall provide the defendant and its housing counselor, if known, a checklist of documents that the plaintiff requires that the defendant bring to the mediation conference, including whether updated versions of existing documents need to be provided. Each party shall also make itself available at least 3 days prior to the date of the mediation conference to discuss the list of documents. The Superior Court or its delegatee may prescribe a form of checklist to be used under this paragraph. If the plaintiff requests at the mediation conference additional documents from the defendant that were not included on the checklist, the mediator may take any failure of the plaintiff to provide a complete checklist into consideration when making recommendations. If the defendant fails to bring the documents required by the plaintiff to the mediation conference and such documents were requested timely under this subsection, the mediator may take into consideration the defendant's failure to provide the documents when making recommendations and may inform the defendant that such failure may affect the plaintiff's ability to enter into a loss mitigation agreement or other resolution of the foreclosure.

(h) The Superior Court or its delegatee may set forth procedures for the provision of information and statements by the parties in mediation, including the use of preliminary position statements. However, the failure of a party to provide a preliminary position statement will not excuse any party from attending the mediation conference and engaging in mediation in good faith, but such failure may be taken into consideration by the mediator in assessing whether the party failing to provide the position statement is engaging in mediation in good faith.

(i) A mediation conference will be held on the day stated in the mediation scheduling notice, and shall be conducted in accordance with the following:

(1) A mediator will oversee the mediation conference and provide guidance as appropriate. However, if multiple mediation conferences are occurring in the same location simultaneously, the mediator may determine that his or her presence is not required for the entirety of the mediation session. In this event, the mediator will inform the parties that they may engage in party-led mediation and that they should seek out the mediator when questions arise and when the mediation conference is complete. The mediation shall be held in a location where fax machines and internet access is available, in order to facilitate the transmission of documents between parties and their counsel.

(2) The plaintiff and the defendant shall appear in person at each mediation conference and must have authority to agree to a proposed settlement, except that if the plaintiff is represented by counsel, the plaintiff's counsel may appear in lieu of the plaintiff to represent the plaintiff's interests at the mediation conference, provided plaintiff's counsel has the authority to agree to a proposed settlement and a representative of the plaintiff who has decision making and settlement authority is available during the mediation conference by telephone. The defendant may be accompanied by a housing counselor and may have legal representation.

(3) At the mediation conference, the parties shall address, among other things, loss mitigation programs offered by the plaintiff for which the defendant could be eligible, along with other potential resolutions that may allow the defendant to continue to own the property or otherwise avoid a foreclosure judgment or sheriff's sale, including without limitation the following options where applicable: bringing the mortgage loan current; paying off the mortgage; a repayment plan to bring the loan current over time; agreeing to vacate in the near future in exchange for not contesting the matter and a monetary payment; offering the lender a deed in lieu of foreclosure; filing bankruptcy proceedings; paying the mortgage default over 60 months; and requesting a loan modification.

(4) The individual appearing at the mediation conference on behalf of the plaintiff will be responsible for receipt of all information requested from defendant and will be responsible for communicating that information to the plaintiff.

(5) The individual appearing at each mediation conference on behalf of the plaintiff shall bring to the mediation conference an updated itemization of all fees and costs, including any other charges and attorneys' fees requested, that must be paid as of the date of the mediation in order to reinstate the loan secured by the property subject to the foreclosure action and an current itemization of all overdue amounts causing that loan to be in default.

(6) At a minimum, the mediator will advise the defendant that:

a. The mediation does not suspend the defendant's obligation to respond to the foreclosure complaint; and

b. Entry of judgment in the foreclosure action may cause the defendant to lose the residential mortgage property.

(7) Absent mutual agreement of the parties, the mediator will have no authority to bind the parties to a resolution, except that the mediator may recommend to the Superior Court that the foreclosure action be dismissed due to the plaintiff's failure to appear for 2 successive mediation conferences. In no event shall any determination issued by a mediator under this program form the basis of an appeal of any foreclosure judgment.

(8) The parties to a foreclosure action may agree in a mediation conference to schedule an additional mediation conference, which fact shall be recorded in the mediation record at the end of the present mediation conference. If the plaintiff has not yet been required to pay a mediation fee under paragraph (e)(3) of this section because the defendant did not file a completed Certificate of Participation in a timely manner, upon the scheduling of the first additional mediation conference after the initial mediation conference, the plaintiff shall be required to pay a mediation fee to the Superior Court or its delegatee in the amount set by the Superior Court pursuant to paragraph (q) of this section. The mediation fee required under this paragraph must be paid by the plaintiff within 30 days of the eFiling of a completed Certificate of Participation, and shall be in addition to any other filing fees required by law. The mediation fee required under this paragraph must be paid by the plaintiff before the date for which the first additional mediation conference has been scheduled. The Superior Court or its delegatee may in its discretion reschedule any subsequently scheduled mediation conference where the mediation fee is overdue until such time as the mediation fee has been paid.

(9) At the conclusion of a mediation conference, the mediator shall sign a mediation record that shall also be cosigned by all parties present at the mediation conference and filed with the Superior Court. The mediation record shall be on such form as the Superior Court or its delegatee shall provide, shall allow the mediator to make recommendations, and shall state:

a. That the mediation process is complete due to the defendant's failure to appear and that the foreclosure action may continue; or

b. That the defendant has failed to appear and an additional mediation conference is being scheduled for the next available mediation day at the plaintiff's request and that no judgment may be entered in the foreclosure action until the day after such date; or

c. That an additional mediation conference is being scheduled for the next available mediation day due to the plaintiff's failure to appear and that no judgment may be entered in the foreclosure action until the day after such date; or

d. That the mediation process was unsuccessful because the parties failed to come to agreement and that the foreclosure action may continue; or

e. That the parties have agreed to an additional mediation conference scheduled for a date specified and that no judgment may be entered in the foreclosure action until the day after such date; or

f. That the parties have reached a mutually agreeable resolution, that the plaintiff agrees that no entry of default judgment will be sought pending the execution of documents memorializing the agreement of the parties, and that the plaintiff will seek to dismiss the foreclosure action upon such execution (or, in the case of a trial mortgage modification, upon the conversion of the trial mortgage modification to a permanent mortgage modification) or take such other actions as may be authorized by the Superior Court; or

g. That the case is not suitable for mediation because:

1. There was improper service of the complaint or of the notices required under this section or under § 5062B of this title, and a new mediation conference will be scheduled after proper service has been made, and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference; or

2. A bankruptcy petition has been filed, mediation is not permitted to continue in accordance with paragraph (i)(12) of this section, and upon termination of the automatic stay, plaintiff shall request that a mediation conference be scheduled and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference; or

3. The subject property is not an owner-occupied 1- to 4-family primary residence and that the foreclosure action may continue; or

4. Such other reasons as the mediator shall state; or

h. That the mediator is recommending that the foreclosure action be dismissed due to the plaintiff's failure to appear for 2 successive mediation conferences; or

i. Such other resolutions as may be agreed to by the parties.

(10) If no mediation record is signed by all parties present at the mediation conference, the mediator shall file a mediation record with the Superior Court stating that the mediation process was unsuccessful or such other recommendations as the mediator deems appropriate.

(11) The Superior Court or its delegatee may arrange a program to allow for volunteer attorneys to provide legal representation to homeowners at mediation conferences.

(12) Where a bankruptcy petition has been filed, mediation shall not be permitted to continue unless either:

a. The automatic stay has been lifted or modified with respect to the defendant's mortgage obligation to the plaintiff; or

b. Mediation is permitted to proceed pursuant to an order or directive of a bankruptcy court. Where the mediation process has previously been cancelled as the result of the filing of a bankruptcy petition but is subsequently permitted to proceed under this subparagraph, plaintiff shall request that a mediation conference be scheduled and no judgment may be entered in the foreclosure action until the day after such date of such new mediation conference.

(j) If a mediation conference has been scheduled, the parties may cancel the conference by mutual agreement by filing with the Superior Court or its delegatee a mediation cancellation record signed by each party and the mediator. The mediator shall be permitted to sign a mediation cancellation record on behalf of a party if the mediator discusses the terms of the mediation cancellation record with such party and receives authority from such party to sign on its behalf. Such authority may be granted verbally or in writing. The mediation cancellation record shall be on such form as the Superior Court or its delegatee shall provide, shall allow the mediator to make recommendations, shall state that the parties have agreed that the scheduled mediation conference is not necessary, and shall state any other resolutions as may be agreed to by the parties.

(k) A plaintiff shall not be entitled to attorneys' fees for time spent in a mediation conference if the Court finds that the plaintiff has failed to comply with subsection (i) of this section, or if the plaintiff has requested that the mediation conference be rescheduled due to plaintiff's lack of preparation, or if the plaintiff has requested additional documents that were not included on the checklist provided pursuant to subsection (g) of this section, unless in each case the Court finds reasonable cause for such failure. The mediator shall note any such fact in his or her recommendations on the mediation record.

(l) The mediator may be an employee of the Superior Court, an employee of the Consumer Protection Unit of the Department of Justice, an employee of a nonprofit legal services entity organized in Delaware, or an independent mediator who may be compensated through the funds collected through the Automatic Residential Mortgage Foreclosure Mediation Program. The Superior Court or its delegatee shall determine the qualifications and training required of mediators and shall keep a list of mediators available to participate in the Automatic Residential Mortgage Foreclosure Mediation Program. Mediators will be assigned at the discretion of the Superior Court or its delegatee.

(m)(1) If the parties have reached a mutually agreeable resolution through the mediation process, the terms of the agreement will be memorialized in writing at the conclusion of the mediation conference or, in the case of a canceled mediation conference, promptly upon signing the mediation cancellation record. Promptly thereafter, the parties shall deliver to each other fully executed documents.

(2) Promptly upon receipt of documents executed by the defendant that reflect the agreement of the parties or, in the case of a trial mortgage modification, promptly upon the conversion of the trial mortgage modification to a permanent mortgage modification:

a. If no answer or motion for summary judgment has been filed by the defendant in the foreclosure action, plaintiff shall file a notice of dismissal with the Superior Court; or

b. If the defendant has filed an answer or motion for summary judgment in the foreclosure, plaintiff shall seek to obtain a stipulation of dismissal signed by all parties and file the stipulation with the Superior Court and, if such stipulation cannot be obtained, move for an order of the Superior Court dismissing the foreclosure action.

(3) If the documents fail to reflect a party's understanding of the agreement reached between the parties or if a party fails to execute the documents or if the terms of a trial modification are not satisfied, either party may request that an additional mediation conference be scheduled.

(4) With respect to foreclosure actions subject to this section that have reached a mutually agreeable resolution through the mediation process or otherwise and recorded such fact in the mediation record at the conclusion of a mediation conference or in a mediation cancellation record, notwithstanding any provisions of the Delaware Code to the contrary, no judgment may be entered unless an additional mediation conference has been scheduled pursuant to paragraph (m)(3) of this section, and the date for such additional mediation conference has passed.

(n) Notwithstanding any provisions of the Delaware Code to the contrary, no judgment may be entered in any action subject to this section for which a mediation conference has been scheduled until the day after the date for which such mediation conference has been scheduled.

(o) If seeking a default judgment in an action subject to this section, the plaintiff or plaintiff's counsel must have provided proper service of the notices required under subsection (c) of this section and under § 5062B(a)(3)a. of this title.

(p) None of the plaintiff's or defendant's rights in the foreclosure action shall be waived by participation in the Automatic Residential Mortgage Foreclosure Mediation Program.

(q) The Automatic Residential Mortgage Foreclosure Mediation Program shall be funded with the mediation fees collected pursuant to paragraphs (e)(3) and (i)(8) of this section. The Superior Court shall set the amount of the mediation fee in an amount to approximate and reasonably reflect the costs necessary to defray the expenses in whole or in part of the Automatic Residential Mortgage Foreclosure Mediation Program. The Superior Court or its delegatee shall collect the mediation fees and disburse funds from the collection of such fees to pay mediators, administrative expenses and other operating costs of the program. Any funds remaining from the collection of mediation fees in excess of the Automatic Residential Mortgage Foreclosure Mediation Program's direct operating costs in the immediately preceding quarter may be distributed to reimburse any Delaware-based HUD-approved housing counseling agencies or nonprofit legal services entity organized in Delaware that have provided assistance in the Automatic Residential Mortgage Foreclosure Mediation Program for a portion of their costs of participating in the program.

(r) The Superior Court may, by rule, administrative directive, or otherwise, make all necessary rules respecting the Automatic Residential Mortgage Foreclosure Mediation Program. For example, the Superior Court may allow for the use of Delaware nonprofit legal service providers in addition to the use of HUD-approved housing counselors wherever the use of HUD-approved housing counselors is required or permitted under this section. Nothing in this legislation shall impair the authority of the Superior Court to institute procedures to manage its caseload.

(s) As necessary to remain consistent with the purpose of the Automatic Residential Mortgage Foreclosure Mediation Program and related state and federal foreclosure prevention programs, the Superior Court may by rule adjust the mechanics of the Automatic Residential Mortgage Foreclosure Mediation Program set forth in this section.

(t) The Superior Court or its delegatee shall collect and compile statistics on the effectiveness of the Automatic Residential Mortgage Foreclosure Mediation Program, which shall be made available to the public on a periodic basis. The entity responsible for the compilation of statistics shall be provided with copies of all Certificates of Participation, all mediation records, and all mediation cancellation records. Parties shall provide the entity responsible for the compilation of statistics with such nonprivileged information as may be necessary to evaluate or report on the effectiveness of the Automatic Residential Mortgage Foreclosure Mediation Program.

78 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 295, § 1; 79 Del. Laws, c. 27, §§ 4-8.;

§ 5062D Complaints and answers.

(a) A complaint to foreclose a mortgage in an action subject to this chapter shall contain a statement as to whether the mortgage foreclosure action is subject to the Automatic Residential Mortgage Foreclosure Mediation Program and, where it is not subject to the Automatic Residential Mortgage Foreclosure Mediation Program, a statement of the reason why it is not subject to that program.

(b) In an action subject to the Automatic Residential Mortgage Foreclosure Mediation Program, in addition to any other requirements set forth in the Delaware Code or by the Superior Court, a complaint to foreclose the mortgage shall be accompanied by:

(1) If applicable, an affidavit stating that the notice of intent to foreclose was sent to the borrower(s) in accordance with § 5062B(a)(3) of this title and the date of said notice;

(2) A statement of the debt remaining due and payable supported by an affidavit of the plaintiff or the mortgage holder or the agent or attorney of the plaintiff or mortgage holder; and

(3) The notice of foreclosure mediation described under § 5062C(c)(2) of this title, which notice shall be attached to the front of the copy of the complaint served on the defendant.

(c) Notwithstanding any provisions of the Delaware Code to the contrary, no answer to a complaint in a mortgage foreclosure action subject to the Automatic Residential Mortgage Foreclosure Mediation Program shall be deemed untimely if it is filed on or before the date of any scheduled mediation conference.

78 Del. Laws, c. 200, § 2; 79 Del. Laws, c. 27, § 9.;



§ 5062D. Complaints and answers

(a) A complaint to foreclose a mortgage in an action subject to this chapter shall contain a statement as to whether the mortgage foreclosure action is subject to the Automatic Residential Mortgage Foreclosure Mediation Program and, where it is not subject to the Automatic Residential Mortgage Foreclosure Mediation Program, a statement of the reason why it is not subject to that program.

(b) In an action subject to the Automatic Residential Mortgage Foreclosure Mediation Program, in addition to any other requirements set forth in the Delaware Code or by the Superior Court, a complaint to foreclose the mortgage shall be accompanied by:

(1) If applicable, an affidavit stating that the notice of intent to foreclose was sent to the borrower(s) in accordance with § 5062B(a)(3) of this title and the date of said notice;

(2) A statement of the debt remaining due and payable supported by an affidavit of the plaintiff or the mortgage holder or the agent or attorney of the plaintiff or mortgage holder; and

(3) The notice of foreclosure mediation described under § 5062C(c)(2) of this title, which notice shall be attached to the front of the copy of the complaint served on the defendant.

(c) Notwithstanding any provisions of the Delaware Code to the contrary, no answer to a complaint in a mortgage foreclosure action subject to the Automatic Residential Mortgage Foreclosure Mediation Program shall be deemed untimely if it is filed on or before the date of any scheduled mediation conference.

78 Del. Laws, c. 200, § 2; 79 Del. Laws, c. 27, § 9.;



§ 5063. Judgment upon default

If the defendant fails to appear at the return day of the scire facias, definitive judgment therein, as well as all other judgments to be given upon such scire facias, shall be entered that the plaintiff have execution by levari facias directed to the proper officer.

Code 1852, § 2486; Code 1915, § 4402; Code 1935, § 4860; 10 Del. C. 1953, § 5063.;



§ 5064. Award of levari facias when county line divides land

The writ of levari facias awarded upon any judgment for the sale of any such tract, as mentioned in § 5062 of this title, shall be directed to the sheriff of the county wherein the judgment was given. The sheriff shall proceed in the same manner as is prescribed in other cases of the sale of lands upon such execution process, and may on the writ sell the tract of land in the whole, and altogether at one and the same time, and make return thereof to the court out of which the writ is issued. Upon confirmation of such sale by the court the sheriff shall make a deed to the purchaser conveying the whole as fully as if the same had been wholly situated in his or her bailiwick. Any deed so made shall be recorded in each of the counties in which the land is situated. Notice of any such sale shall be set up in at least 5 of the most public places in each of the hundreds in which the land or any part thereof is located.

18 Del. Laws, c. 221; Code 1915, § 4403; Code 1935, § 4861; 10 Del. C. 1953, § 5064; 70 Del. Laws, c. 186, § 1.;



§ 5065. Procedure after award of levari facias

Under a levari facias, awarded as described in this subchapter, the mortgaged premises shall be taken in execution, and after notice given in the same manner as in other cases of the sale of lands upon execution process, shall be exposed to public sale, and upon such sale and confirmation thereof, shall be conveyed by deed to the purchaser; or if there be no sale for want of bidders, return shall be made accordingly, and thereupon a liberari facias may issue and be executed in the same manner, and with like effect, as provided in other cases of the sale of lands upon execution process.

Code 1852, § 2487; Code 1915, § 4404; Code 1935, § 4862; 10 Del. C. 1953, § 5065.;



§ 5066. Title of purchaser

The person to whom any lands and tenements shall be sold, or delivered, under § 5065 of this title, and such person's heirs and assigns, shall hold the same, with their appurtenances, for such estate, or estates, as they were sold, or delivered for, discharged from all equity or redemption, and all other incumbrances made and suffered by the mortgagor, the mortgagor's heirs, or assigns; and such sale shall be available in law. Such sale, or delivery, shall not create any further term, or estate, to the vendees, mortgagees, or creditors, than the lands and tenements were mortgaged for.

Code 1852, § 2488; Code 1915, § 4405; Code 1935, § 4863; 10 Del. C. 1953, § 5066; 70 Del. Laws, c. 186, § 1.;



§ 5067. Disposition of surplus from sale proceeds

Any surplus of the proceeds of sale of mortgaged premises, after satisfying the principal debt in the mortgage, with interest and costs, shall be rendered to the owner of the premises at the time of sale. Until the surplus is so rendered, the officer making the sale shall not be discharged upon the record of the court to which the sale is returnable.

Code 1852, § 2489; Code 1915, § 4406; Code 1935, § 4864; 10 Del. C. 1953, § 5067.;






Subchapter XII Scire Facias on Judgments

§ 5071. Issuance for execution on judgments and recognizances; parties

A writ of scire facias may be sued upon a judgment in a personal, or mixed action, as well as upon a judgment in a real action, as also upon all recognizances, to obtain execution of such judgment, or recognizances. Such writ may be sued by and against the parties to the judgment, or recognizance, and also by and against any other persons entitled, or liable, to the execution thereof, whether as executors, administrators, heirs, terre tenants, or otherwise.

Code 1852, § 2490; Code 1915, § 4407; Code 1935, § 4865; 10 Del. C. 1953, § 5071.;



§ 5072. Execution on judgments in civil actions

(a) An execution may be issued upon a judgment in a civil action at any time within 5 years from the time when such judgment was entered or rendered, or from the time when such judgment became due; or to collect any instalment of a judgment within 5 years from the time when such instalment fell due.

This section shall only apply to cases when no execution has been previously issued to collect such judgment or instalment, and to cases where 1 or more have been issued for such purpose, and it appears by the return of the officer that such judgment or instalment, as the case may be, has not been paid or satisfied. As to all other cases the law shall remain unaffected.

(b) No judgment shall be deemed to be paid or satisfied, in whole or in part, by a levy on execution process, unless it appears otherwise than by the fact of such levy that such payment or satisfaction has been made.

11 Del. Laws, c. 451; Code 1915, § 4408; Code 1935, § 4866; 10 Del. C. 1953, § 5072.;



§ 5073. Execution on judgments of the Court of Common Pleas or justices of the peace

An execution may be issued upon a judgment recovered before the Court of Common Pleas or a justice of the peace, and of which a transcript has been filed and entered in the Superior Court, or on a judgment upon an appeal from the Court of Common Pleas or a justice of the peace, at any time within 5 years from entering the transcript, or giving the judgment on appeal, without scire facias, unless it is necessary to make a party defendant. A party plaintiff may be made by suggesting the facts and stating the proper party on the record, without scire facias, and the proceeding shall be in the name of the proper party so stated.

Code 1852, § 2491; Code 1915, § 4409; Code 1935, § 4867; 10 Del. C. 1953, § 5073.;






Subchapter XIII Lien of Execution

§ 5081. Time of binding of goods and chattels by execution; duration of lien

An execution shall not bind goods and chattels until it is delivered to the sheriff or other proper officer to be executed. An execution shall, from the time it is so delivered, bind all the goods and chattels of the defendant within the bailiwick, which shall be actually levied upon within 60 days thereafter. No levy upon goods and chattels, made by virtue of execution process, shall be of any force or effect as against a subsequent execution levied upon the same goods and chattels for a longer period than 3 years from the making of such first mentioned levy.

Code 1852, §§ 2492, 2493; 12 Del. Laws, c. 207; Code 1915, § 4410; Code 1935, § 4868; 10 Del. C. 1953, § 5081.;



§ 5082. Priority of liens

If several executions against the same defendant are delivered on the same day, the first delivered shall have priority. If several executions against the same defendant are delivered together, they shall have priority according to their respective numbers.

Code 1852, § 2494; Code 1915, § 4411; Code 1935, § 4869; 10 Del. C. 1953, § 5082.;



§ 5083. Endorsing of date on writ

The prothonotary, issuing an execution, shall endorse thereon the date of its issue.

Code 1852, § 2495; Code 1915, § 4412; Code 1935, § 4870; 10 Del. C. 1953, § 5083.;



§ 5084. Duty of sheriff upon receipt of execution

The sheriff, or other officer, receiving an execution, shall, in a docket, set down the date of receiving it; and when several executions are delivered on the same day, the docket shall show the order in which they are received. Such officer shall also endorse upon an execution, immediately on receiving it, the precise time of its delivery to him or her.

Code 1852, § 2496; Code 1915, § 4413; Code 1935, § 4871; 10 Del. C. 1953, § 5084; 70 Del. Laws, c. 186, § 1.;



§ 5085. Applicability to executions by the Court of Common Pleas or justices of the peace

The provisions of this subchapter shall not apply to executions issued by the Court of Common Pleas or justices of the peace.

Code 1852, § 2497; Code 1915, § 4414; Code 1935, § 4872; 10 Del. C. 1953, § 5085.;






Subchapter XIV Miscellaneous Provisions

§ 5091. Execution on judgment for penalty

When an execution is issued upon a judgment for a penalty, the officer issuing it shall endorse thereon the real debt and the time from which interest is to be calculated.

Code 1852, § 2498; Code 1915, § 4415; Code 1935, § 4873; 10 Del. C. 1953, § 5091.;



§ 5092. Death or escape of party arrested or imprisoned

If a person arrested, or imprisoned, by virtue of an execution, dies in execution, or escape, in either case the arrest, or imprisonment, shall be no satisfaction of the judgment, on which the execution is issued; and the execution shall be held to be in no part executed by such arrest, or imprisonment.

Code 1852, § 2499; Code 1915, § 4416; Code 1935, § 4874; 10 Del. C. 1953, § 5092.;



§ 5093. Liability of officer for escape; action against officer

If a person arrested, or imprisoned, by virtue of an execution, be suffered to escape, the sheriff, constable, or other officer having the custody of such person at the time of the person's escape, shall be answerable for the full amount payable according to the execution. The person at whose suit the execution was issued, or for whose use it is endorsed, or such person's executors, or administrators, shall have a civil action therefor, against such sheriff, constable, or other officer, or such officer's executors, or administrators. The nonpayment of the amount shall be a breach of the condition of the official recognizance, or obligation, of such sheriff, constable, or officer.

Code 1852, § 2500; Code 1915, § 4417; Code 1935, § 4875; 10 Del. C. 1953, § 5093; 70 Del. Laws, c. 186, § 1.;



§ 5094. Restitution on reversal of judgment after sale of real estate

If, after the sale of real estate upon execution process, the judgment upon which such writ is awarded shall be reversed for error, the real estate, so sold, shall not be restored, nor any part thereof, nor shall the sale thereof be avoided; but in such case, restitution only of the money for which such lands may be sold, shall be made.

Code 1852, § 2501; Code 1915, § 4418; Code 1935, § 4876; 10 Del. C. 1953, § 5094.;



§ 5095. Mistaken identity of judgment debtor

Where a judgment is entered upon the wrong person by any court by reason of mistaken identity, that person shall at any time after the entry be permitted to petition the court that entered the judgment to challenge the validity of the judgment entered against him or her. If the court determines that a judgment against such person was erroneously entered, the court shall issue an order correcting the error in whatever manner it deems appropriate to correct the mistake, including the release of any liens against real estate and personal property.

72 Del. Laws, c. 78, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 51. COSTS

§ 5101. Defendant or prevailing party in law actions

In a court of law, whether of original jurisdiction or of error, upon a voluntary or involuntary discontinuance or dismissal of the action, there shall be judgment for costs for the defendant. Generally a party for whom final judgment in any civil action, or on a writ of error upon a judgment is given in such action, shall recover, against the adverse party, costs of suit, to be awarded by the court.

Code 1852, § 2525; Code 1915, § 4444; Code 1935, § 4902; 10 Del. C. 1953, § 5101.;



§ 5102. Civil actions where defendant resides in another county

Wherever suit is brought in any civil action, excepting action where the venue is by law local, against any citizen of this State, in any other county than that wherein such citizens resides at the time of the inception thereof, the plaintiff shall not recover costs and such costs shall not be payable by the defendant nor collectible by execution process.

17 Del. Laws, c. 623, § 1; Code 1915, § 4445; Code 1935, § 4903; 10 Del. C. 1953, § 5102; 64 Del. Laws, c. 274, § 1; 65 Del. Laws, c. 42, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 17, § 1.;



§ 5103. Writs of prohibition or mandamus

In all cases of writs of prohibition or of writs of mandamus, the costs of each case shall be taxed by the court having jurisdiction of the cause, as it deems equitable and just.

21 Del. Laws, c. 306; Code 1915, § 4446; Code 1935, § 4904; 10 Del. C. 1953, § 5103.;



§ 5104. Actions in name of State

If final judgment is given for the defendant in a civil action, which is in the name of the State for the use of any person or corporation, judgment for costs shall be given against such person or corporation.

Code 1852, § 2526; Code 1915, § 4447; Code 1935, § 4905; 10 Del. C. 1953, § 5104.;



§ 5105. Cases not specially provided for

Concerning costs on petitions, motions, rules and interlocutory matters not specially provided for, the court shall make such order in each case as it deems proper.

Code 1852, § 2527; Code 1915, § 4448; Code 1935, § 4906; 10 Del. C. 1953, § 5105.;



§ 5106. Actions in Court of Chancery

The Court of Chancery shall make such order concerning costs in every case as is agreeable to equity.

Code 1852, § 2528; Code 1915, § 4449; Code 1935, § 4907; 10 Del. C. 1953, § 5106.;



§ 5107. Affirmance of judgment by Supreme Court

Upon affirmance of a judgment in the Supreme Court, the costs of the defendant in error or appellee shall be added, by way of increase, to his or her costs in the first judgment, and be a part of the judgment. The amount may be stated accordingly in the process and pleadings.

Code 1852, § 2529; Code 1915, § 4450; Code 1935, § 4908; 10 Del. C. 1953, § 5107; 70 Del. Laws, c. 186, § 1.;



§ 5108. Proceedings out of court

In any proceeding before a judge, the Chancellor, or Vice-Chancellor, out of court, there may be allowed for the service of process or the attendance of witnesses a reasonable fee, not exceeding what is allowable for like service or attendance in proceedings before a justice of the peace. The judge, Chancellor, or Vice-Chancellor may make such order for the payment thereof as he or she considers just, and enforce obedience by attachment.

Code 1852, § 2530; Code 1915, § 4451; Code 1935, § 4909; 10 Del. C. 1953, § 5108; 70 Del. Laws, c. 186, § 1.;



§ 5109. Cases within jurisdiction of justice of the peace brought in Superior Court

If any person brings a suit in the Superior Court upon a cause of action cognizable before a justice of the peace under § 9301 of this title and recovers not more than $50, besides costs, such person shall not recover costs; unless he or she or some credible person has previously filed in the office of the prothonotary a written affidavit to the effect that the plaintiff has a just cause of action against the defendant exceeding in amount $50.

Code 1852, § 2531; Code 1915, § 4452; Code 1935, § 4910; 10 Del. C. 1953, § 5109; 70 Del. Laws, c. 186, § 1.;



§ 5110. Appeals from justice of the peace

(a) Upon an appeal from a justice of the peace, the party recovering judgment on the appeal, shall, as a part of the judgment, recover such party's costs, as well as those before the justice as those upon the appeal, subject to the provisions of subsections (b) and (c) of this section.

(b) If a party appealing from a justice of the peace on the special ground of the party's demand or a part thereof being disallowed, shall not establish a demand exceeding what was allowed to the party before the justice by at least the smallest sum for the disallowance whereof the party had the right of appeal, the party shall not recover his or her costs on the appeal, and shall pay the appellee's costs on the appeal.

(c) If a party appealing on the ground referred to in subsection (b) of this section establishes a demand exceeding what was allowed to such party before the justice by such smallest sum, then the appellee, although there may be still a sum due to him or her, shall recover no costs on the appeal.

Code 1852, §§ 2532-2534; Code 1915, §§ 4453-4455; Code 1935, §§ 4911-4913; 10 Del. C. 1953, § 5110; 70 Del. Laws, c. 186, § 1.;



§ 5111. Certiorari to justice of the peace

If upon a certiorari, a judgment, given by a justice, is reversed, the plaintiff in the certiorari shall recover his or her costs. If such judgment is affirmed, costs shall be awarded to the defendant in the certiorari, except where the only exception being to the execution below, such exception is allowed; in which case, the plaintiff in the certiorari shall recover costs.

Code 1852, § 2535; Code 1915, § 4456; Code 1935, § 4914; 10 Del. C. 1953, § 5111; 70 Del. Laws, c. 186, § 1.;



§ 5112. Bill of costs, time for entry upon docket

Within 20 days after the rendering of judgment or other determination of any cause or action in the Supreme Court, Superior Court, or Court of Chancery, the clerk, prothonotary, or register of the court shall enter upon the docket of such cause, action, or prosecution, or in a separate fee book kept for that purpose, a full bill of the costs therein, setting forth distinctly each item of the fees of every officer and person, so far as the same are known to him or her or he or she has in his or her office the means of ascertaining the same.

Code 1852, § 2536; Code 1915, § 4457; Code 1935, § 4915; 10 Del. C. 1953, § 5112; 70 Del. Laws, c. 186, § 1.;



§ 5113. Endorsement on execution process

Upon every execution, order, or process in the nature of an execution, whereby costs are to be levied and made, the clerk, prothonotary, or register, issuing the same, shall indorse all costs up to the time of the issue, showing distinctly each item of the sheriff's fees, the amount of the fees of every other officer and person, and the names of the officers and persons respectively to whom such fees are due. The fees of the jury and bailiff, and of referees, may be endorsed in the aggregate under those heads.

Code 1852, § 2537; Code 1915, § 4458; Code 1935, § 4916; 10 Del. C. 1953, § 5113.;



§ 5114. Neglect of duties by officers; penalties

If any clerk, prothonotary, or register refuses or neglects to perform any of the duties enjoined upon him or her respectively by §§ 5112, 5113 of this title, he or she shall be fined $30.

Code 1852, § 2539; Code 1915, § 4460; Code 1935, § 4918; 10 Del. C. 1953, § 5115; 70 Del. Laws, c. 186, § 1.;



§ 5115. Judicial revision

Each court shall, upon application of a party interested, and reasonable notice to the adverse party, revise any bill of costs entered upon the docket of such court; and also any return or endorsement of fees upon any order or process of the court; and also any bills of fees demanded for services in such court, or for the execution of the order or process thereof; and shall correct any errors appearing upon such revision.

Code 1852, § 2540; Code 1915, § 4461; Code 1935, § 4919; 10 Del. C. 1953, § 5116.;



§ 5116. Adoption proceedings

The costs in adoption proceedings shall be taxed by the court on the persons making the application.

Code 1915, § 4464; Code 1935, § 4920; 10 Del. C. 1953, § 5117.;



§ 5117. Parentage proceedings

The costs of proceedings in parentage cases shall be paid by the father, if the paternity is established; otherwise by the county.

Code 1852, § 1489; Code 1915, § 4466; Code 1935, § 4921; 10 Del. C. 1953, § 5118; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 50, § 1.;



§ 5118. Dower actions

In respect to the costs in actions for dower, the court shall exercise equitable powers.

Code 1852, § 1754; Code 1915, § 4468; Code 1935, § 4922; 10 Del. C. 1953, § 5119.;



§ 5119. Perpetuating testimony of boundaries

Upon proceedings for perpetuating testimony of boundaries, each party shall bear the costs of the attendance and examination of witnesses produced by the party. All the other costs shall be paid by the petitioner.

Code 1852, § 991; Code 1915, § 4470; Code 1935, § 4923; 10 Del. C. 1953, § 5120; 70 Del. Laws, c. 186, § 1.;



§ 5120. Fence viewers' services

Costs for services of fence viewers shall be paid by the party requiring the service, unless they award the same, or some part thereof, to be paid by some other party concerned.

Code 1852, § 1004; Code 1915, § 4471; Code 1935, § 4924; 10 Del. C. 1953, § 5121.;



§ 5121. Investment of moneys paid into Superior Court

Costs incurred in the payment of money into the Superior Court or in its investment shall be payable out of the fund.

16 Del. Laws, c. 526; Code 1915, § 4472; Code 1935, § 4925; 10 Del. C. 1953, § 5122.;



§ 5122. Attachment for rent

Upon attachments for rent, the court or justice of the peace may exercise equitable powers as to costs. If the court or justice considers that there was not sufficient ground for the attachment, the landlord shall pay costs.

11 Del. Laws, c. 621, § 56; Code 1915, § 4474; Code 1935, § 4926; 10 Del. C. 1953, § 5123.;



§ 5123. Change of name proceedings

In proceedings for changing names, the costs shall be paid by the petitioner.

27 Del. Laws, c. 264, § 5; Code 1915, § 4475; Code 1935, § 4927; 10 Del. C. 1953, § 5124.;






CHAPTER 52. DELAWARE UNIFORM FOREIGN-MONEY CLAIMS ACT

§ 5201. Definitions

In this chapter:

(1) "Action'' means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

(2) "Bank-offered spot rate'' means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

(3) "Conversion date'' means the banking day next preceding the date on which money, in accordance with this chapter, is:

a. Paid to a claimant in an action or distribution proceeding;

b. Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

c. Used to recoup, set off or counterclaim in different moneys in an action or distribution proceeding.

(4) "Distribution proceeding'' means a judicial or nonjudicial proceeding for the distribution of a fund in which 1 or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity and the distribution of an estate, trust or other fund.

(5) "Foreign money'' means money other than money of the United States of America.

(6) "Foreign-money claim'' means a claim upon an obligation to pay or a claim for recovery of a loss expressed in or measured by a foreign money.

(7) "Money'' means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by inter-governmental agreement.

(8) "Money of the claim'' means the money determined as proper pursuant to § 5204 of this title.

(9) "Person'' means an individual, a corporation, government or governmental subdivision or agency, statutory trust, business trust, estate, trust, joint venture, partnership, limited liability company, association, 2 or more persons having a joint or common interest or any other legal or commercial entity.

(10) "Rate of exchange'' means the rate at which money of 1 country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

(11) "Spot rate'' means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next-day availability or for settlement by immediate payment in cash or equivalent, by charge to an account or by an agreed delayed settlement not exceeding 2 days.

(12) "State'' means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States.

71 Del. Laws, c. 148, § 1; 73 Del. Laws, c. 329, § 52.;



§ 5202. Scope

(a) This chapter applies only to a foreign-money claim in an action or distribution proceeding. The provisions of this chapter are applicable to such foreign-money claims notwithstanding any contrary provisions of law.

(b) This chapter applies to foreign-money issues even if other law under the conflict of laws rules of this State applies to other issues in the action or distribution proceeding.

71 Del. Laws, c. 148, § 1.;



§ 5203. Variation by agreement

(a) The effect of this chapter may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

(b) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for 1 aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

71 Del. Laws, c. 148, § 1.;



§ 5204. Determining money of the claim

(a) The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

(b) If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

(1) Regularly used between the parties as a matter of usage or course of dealing;

(2) Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(3) In which the loss was ultimately felt or will be incurred by the party claimant.

71 Del. Laws, c. 148, § 1.;



§ 5205. Determining amount contracted for in certain contract claims

(a) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

(b) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

(c) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

71 Del. Laws, c. 148, § 1.;



§ 5206. Asserting and defending foreign-money claim

(a) A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

(b) An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

(c) A person may assert a defense, set-off, recoupment or counterclaim in any money without regard to the money of other claims.

(d) The determination of the proper money of the claim is a question of law.

71 Del. Laws, c. 148, § 1.;



§ 5207. Judgments and awards on foreign-money claims; times of money conversion; form of judgment

(a) Except as provided in subsection (c) of this section, a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim. Such a judgment or award on a foreign-money claim shall be considered a judgment or claim for an ascertained amount.

(b) A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

(c) Assessed costs must be entered in United States dollars.

(d) Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(e) A judgment or award made in an action or distribution proceeding on both:

(1) A defense, set-off, recoupment or counterclaim; and

(2) The adverse party's claim

must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger and specifying the rates of exchange used.

(f) A judgment substantially in the following form complies with subsection (a) of this section:

IT IS ADJUDGED AND ORDERED, that Defendant (insert name)pay to Plaintiff (insert name)the sum of (insert amount in the foreign money)plus interest on that sum at the rate of (insert rate)percent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the (insert name of foreign money)with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount)United States dollars.

(g) If a contract claim is of the type covered by § 5205(a) or (b) of this title, the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

(h) A judgment must be entered and indexed in foreign money in the same manner and has the same effect as a lien as other judgments. It may be discharged by payment.

71 Del. Laws, c. 148, § 1.;



§ 5208. Conversions of foreign money in distribution proceeding

The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

71 Del. Laws, c. 148, § 1.;



§ 5209. Pre-judgment and judgment interest

(a) With respect to a foreign-money claim, recovery of pre-judgment or pre-award interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subsection (b) of this section, are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of this State.

(b) The court or arbitrator shall increase or decrease the amount of pre-judgment or pre-award interest otherwise payable in a judgment or award in foreign-money to the extent required by the law of this State governing a failure to make or accept an offer of settlement or offer of judgment or conduct by a party or its attorney causing undue delay or expense.

(c) A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this State.

71 Del. Laws, c. 148, § 1.;



§ 5210. Enforcement of foreign judgments

(a) If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this State as enforceable, the enforcing judgment must be entered as provided in § 5207 of this title, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

(b) A foreign judgment may be entered and indexed in accordance with any rule or statute of this State providing a procedure for its recognition and enforcement.

(c) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this State.

(d) A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this State in United States dollars only.

71 Del. Laws, c. 148, § 1.;



§ 5211. Determining United States dollar value of foreign-money claims for limited purposes

(a) Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

(b) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, the amount of United States dollars at issue for assessing costs or the amount of United States dollars involved for a surety bond or other court-required undertaking must be ascertained as provided in subsections (c) and (d) of this section.

(c) A party seeking process, costs, bond or other undertaking under subsection (b) of this section shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs or an application for a bond or other court-required undertaking.

(d) A party seeking the process, costs, bond or other undertaking under subsection (b) of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

71 Del. Laws, c. 148, § 1.;



§ 5212. Effect of currency revalorization

(a) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

(b) If substitution under subsection (a) of this section occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

71 Del. Laws, c. 148, § 1.;



§ 5213. Supplementary general principles of law

Unless displaced by particular provisions of this chapter, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating causes supplement its provisions.

71 Del. Laws, c. 148, § 1.;



§ 5214. Uniformity of application and construction

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

71 Del. Laws, c. 148, § 1.;



§ 5215. Short title

This chapter may be cited as the "Uniform Foreign-Money Claims Act.''

71 Del. Laws, c. 148, § 1.;






CHAPTER 53. OATHS

Subchapter I Authority to Administer Oaths

§ 5301. Generally

Any judge of any court in this State, any justice of the peace, or notary public, may, in any case in which an oath or affirmation is necessary or proper, administer such oath or affirmation.

Code 1852, § 2353; Code 1915, § 4239; Code 1935, § 4709; 10 Del. C. 1953, § 5301.;



§ 5302. Deputy sheriffs

The sheriffs of the several counties may appoint deputies, who may administer oaths in all cases in which, by the laws of this State, an oath is authorized and required to be administered by the sheriff. In all cases in which the oath is administered by a deputy, whose appointment is recorded in the recorder's office in and for the county in which the sheriff and deputy reside, the oath so administered shall be as effectual in law as though it had been done by the sheriff.

12 Del. Laws, c. 201; Code 1915, § 4240; Code 1935, § 4710; 10 Del. C. 1953, § 5302; 70 Del. Laws, c. 186, § 1.;



§ 5303. Clerk of United States District Court

The Clerk of the United States District Court for the District of Delaware may administer oaths and affirmations and take acknowledgment of the execution of instruments of writing in this State which are to be used in the District Court, or in any district or appellate court of the United States.

13 Del. Laws, c. 14; Code 1915, § 4241; Code 1935, § 4711; 10 Del. C. 1953, § 5303.;



§ 5304. Court appointees and surveyors

(a) The persons appointed or authorized, by any decree, order, rule, or commission, made in or issued out of the Supreme Court, the Court of Chancery or the Superior Court to perform any duty, or for any purpose, may severally administer to each other and to any surveyor, or person, by them employed, and to any witness produced before them, any oath or affirmation required or proper to be taken in the case.

(b) Every surveyor may administer the proper oath or affirmation to chain carriers acting under the surveyor.

(c) The form of the oath or affirmation required to be taken by persons so appointed or authorized, with directions for administering the same, shall accompany every commission, rule, or order issued out of any court.

Code 1852, §§ 2356-2358; Code 1915, § 4244; Code 1935, § 4714; 10 Del. C. 1953, § 5304; 70 Del. Laws, c. 186, § 1.;



§ 5305. Nonresidents in legal proceedings

In all legal proceedings in this State, wherein an oath or affidavit is required to be made by any person not residing in this State, such oath or affidavit may be administered and certified in the same manner and by the same persons as the laws of this State prescribe for taking the acknowledgment of deeds or the probate of accounts against a deceased person's estate, where the acknowledgment or probate is made out of this State.

13 Del. Laws, c. 462; Code 1915, § 4250; Code 1935, § 4720; 10 Del. C. 1953, § 5305.;






Subchapter II Procedure and Form of Oaths

§ 5321. Method of administering

The usual oath in this State shall be by swearing upon the Holy Evangels of Almighty God. The person to whom an oath is administered shall lay his or her right hand upon the book.

Code 1852, § 2359; Code 1915, § 4245; Code 1935, § 4715; 10 Del. C. 1953, § 5321; 70 Del. Laws, c. 186, § 1.;



§ 5322. Uplifted hand

A person may be permitted to swear with the uplifted hand; that is to say, a person shall lift up his or her right hand and swear by the ever living God, the searcher of all hearts, that etc., and at the end of the oath shall say, "as I shall answer to God at the Great Day.''

Code 1852, § 2360; Code 1915, § 4247; Code 1935, § 4717; 10 Del. C. 1953, § 5322; 70 Del. Laws, c. 186, § 1.;



§ 5323. Affirmation

A person conscientiously scrupulous of taking an oath may be permitted, instead of swearing, solemnly, sincerely and truly to declare and affirm to the truth of the matters to be testified.

Code 1852, § 2361; Code 1915, § 4248; Code 1935, § 4718; 10 Del. C. 1953, § 5323.;



§ 5324. Non-Christians

A person believing in any other than the Christian religion, may be sworn according to the peculiar ceremonies of such person's religion, if there be any such.

Code 1852, § 2362; Code 1915, § 4249; Code 1935, § 4719; 10 Del. C. 1953, § 5324; 70 Del. Laws, c. 186, § 1.;









CHAPTER 54. COURT INTERPRETATION AND CONSTRUCTION OF DELAWARE LAWS [SEE EVANS V. STATE, 872 A.2D 539 (DEL. 2005) CONCERNING UNCONSTITUTIONALITY OF THIS CHAPTER.]

§ 5401. Findings of the General Assembly [See Evans v. State, 872 A.2d 539 (Del. 2005) concerning unconstitutionality of this section.]

The members of the 143rd General Assembly find that:

(1) On November 23, 2004, the Delaware Supreme Court sitting en banc decided the case of Ward T. Evans v. State of Delaware, 2004 WL 2743546 (Del. Supr.); and

(2) The Court held that Evans's life sentence with possibility of parole (the penalty imposed after a September 29, 1982, jury conviction of first degree rape) had to be calculated as a 45-year term, for purposes of determining his conditional release date pursuant to § 4348 of Title 11; and

(3) In 1997, the Court held that § 4348 of Title 11 could not be applied to inmates sentenced to life imprisonment with possibility of parole (Jackson v. Multi-Purpose Criminal Justice Facility, 700 A.2d 1203 (Del. 1997)), but in 2003 the Court reversed that decision (Crosby v. State, 824 A.2d 894 (Del. 2003)); and

(4) As a result of the Court's 2004 holding, the Evans case was reversed and remanded to the Superior Court for a determination of whether Evans had earned any good time or merit credits, and for an appropriate adjustment of his maximum release date; and

(5) Following the Evans decision, the State, through the Office of the Attorney General, filed a motion to reargue, which the Court denied; and

(6) Section 4346 of Title 11, which addresses eligibility for parole, states that "[f]or all purposes of this section, a person sentenced to imprisonment for life shall be considered as having been sentenced to a fixed term of 45 years'' (emphasis added); and

(7) The 45-year fixed term was intended to apply and applies only to § 4346 of Title 11 for determining parole, a discretionary proceeding, and does not apply to § 4348 of Title 11, a mandatory proceeding which determines conditional release upon merit and good behavior credits; and

(8) When the General Assembly wrote the phrase, "shall, upon release, be deemed as released on parole'' (emphasis added) in § 4348 of Title 11, it was establishing a legal fiction in order to use the provisions of the parole subchapter for supervision and other post-release requirements for both parolees and those conditionally released under § 4348 of Title 11; and

(9) The special requirement of a super-majority vote to parole a person convicted of rape in the first degree and other heinous crimes is further proof that §§ 4346 and 4348 of Title 11 are 2 separate and distinct procedures, the former being discretionary and the latter, mandatory; and

(10) Because applying the 45-year fixed term definition to § 4348 of Title 11 results in the potential release from prison of a person convicted of rape in the first degree after the person's serving as few as 26 years, and, further, will result in nearly 200 Delaware prisoners who have committed serious and heinous crimes prior to June 30, 1990, being released from prison;

the Supreme Court erred by reading a clearly written statute, being § 4346 of Title 11, and by applying it to another statute, despite the clear language that limits the definition of a life sentence with possibility of parole to only § 4346 of Title 11. In addition, the General Assembly had never intended that good time or merit credits were to apply to serious, violent offenders.

75 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5402. Evans v. State [See Evans v. State, 872 A.2d 539 (Del. 2005) concerning unconstitutionality of this section.]

Based on the findings set forth in § 5401 of this title and in recognition that the Delaware Constitution vests authority and sole responsibility for lawmaking in the General Assembly, the General Assembly asserts its right and prerogative to be the ultimate arbiter of the intent, meaning, and construction of its laws and to vigorously defend them; therefore, the members of the General Assembly declare that the decision of the Delaware Supreme Court in the case of Evans v. State, 2004 WL 2743546 (Del. Supr.), is null and void. Because the Court's order in Evans v. State has not yet been put into effect, the sentence of any prisoner who may have been affected by the order, had it gone into effect, is deemed to be uninterrupted and is not subject to an ex post facto attack.

75 Del. Laws, c. 1, § 1.;



§ 5403. Construction and interpretation of laws [See Evans v. State, 872 A.2d 539 (Del. 2005) concerning unconstitutionality of this section.]

(a) Delaware judicial officers may not create or amend statutes, nor second-guess the soundness of public policy or wisdom of the General Assembly in passing statutes, nor may they interpret or construe statutes and other Delaware law when the text is clear and unambiguous.

(b) Notwithstanding § 203 of Title 11, Delaware judicial officers shall strictly interpret or construe legislative intent.

(c) Delaware judicial officers shall use the utmost restraint when interpreting or construing the laws of this State.

75 Del. Laws, c. 1, § 1.;






CHAPTER 57. UNIFORM ARBITRATION ACT

§ 5701. Effect of arbitration agreement

A written agreement to submit to arbitration any controversy existing at or arising after the effective date of the agreement is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract, without regard to the justiciable character of the controversy, and confers jurisdiction on the Chancery Court of the State to enforce it and to enter judgment on an award. In determining any matter arising under this chapter, the Court shall not consider whether the claim with respect to which arbitration is sought is tenable, or otherwise pass upon the merits of the dispute. This chapter also applies to arbitration agreements between employers and employees or between their respective representatives, except as otherwise provided in § 5725 of this title.

10 Del. C. 1953, § 5701; 58 Del. Laws, c. 382, § 2.;



§ 5702. Jurisdiction; applications; venue; statutes of limitations

(a) Jurisdiction of the Court; applications to the Court — The term "Court'' means the Court of Chancery of this State, except where otherwise specifically provided. The making of an agreement described in § 5701 of this title specifically referencing the Delaware Uniform Arbitration Act [§ 5701 et seq. of this title] and the parties' desire to have it apply to their agreement confers jurisdiction on the Court to enforce the agreement under this chapter and to enter judgment on an award thereunder, except as provided in § 5718 of this title. Action shall be commenced by an initial complaint and shall be heard in the manner and upon the notice provided by law or rule of court on any civil action. Notice of an initial complaint shall be served in the manner provided by law for the service of summons in an action.

(b) Venue — An initial complaint shall be made to the Court with the Register in Chancery in and for the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the complaint shall be filed with the Register in Chancery in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this State, to the Register in and for any county. All subsequent pleadings or applications for an order made under this chapter shall be filed in the Court hearing the initial complaint unless the Court otherwise directs.

(c) Court of Chancery jurisdiction over arbitration-related disputes in cases not governed by the Delaware Uniform Arbitration Act. — Unless an arbitration agreement complies with the standard set forth in subsection (a) of this section for the applicability of the Delaware Uniform Arbitration Act, any application to the Court of Chancery to enjoin or stay an arbitration, obtain an order requiring arbitration, or to vacate or enforce an arbitrator's award shall be decided by the Court of Chancery in conformity with the Federal Arbitration Act [9 U.S.C. § 1 et seq.], and such general principles of law and equity as are not inconsistent with that Act. In such cases, the other provisions of this Delaware Uniform Arbitration Act are without standing and cases shall be adjudicated in accordance with the Court of Chancery's Rules of Procedure.

(d) Jurisdiction of the Court of Common Pleas. — Notwithstanding anything to the contrary in this Chapter 57 of this title, the term "Court'' in this chapter shall refer to the Court of Common Pleas with respect to all actions arising from an arbitration agreement in or relating to a contract to provide consumer credit, and the making of such an agreement to arbitrate issues arising from the extension of consumer credit shall confer jurisdiction on the Court of Common Pleas, and not the Court of Chancery, to enforce the agreement and to enter judgment on an award. Any action brought under this Chapter 57 of this title relating to an agreement to arbitrate issues arising from the extension of consumer credit filed in the Court of Chancery shall not therefore be dismissed, but shall be transferred to the Court of Common Pleas for resolution there as though filed originally in that Court.

10 Del. C. 1953, § 5702; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 34, § 1; 77 Del. Laws, c. 8, §§ 2, 3.;



§ 5703. Proceedings to compel or enjoin arbitration; notice of intention to arbitrate

(a) Proceeding to compel arbitration — A party aggrieved by the failure of another to arbitrate may file a complaint for an order compelling arbitration. Where there is no substantial question whether a valid agreement to arbitrate in this State was made or complied with the Court shall order the parties to proceed with arbitration. Where any such question is raised it shall be tried forthwith in said Court. If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in the Court of Chancery in the State the application shall be made therein. If the application is granted, the order shall operate to stay the pending or any subsequent action, or so much of it as is referable to arbitration. Any action or proceeding in any other court of the State, involving an issue subject to arbitration, shall be stayed if an order for arbitration or a complaint or an application therefor has been made in the Court of Chancery under this chapter or, if the issue is severable, the stay may be with respect thereto only.

(b) Application to enjoin arbitration — Subject to subsection (c) of this section, a party who has not participated in the arbitration and who has not been made or served with an application to compel arbitration may file its complaint with the Court seeking to enjoin arbitration on the ground that a valid agreement was not made or has not been complied with.

(c) Notice of intention to arbitrate — A party must serve upon another party a notice of intention to arbitrate, specifying the agreement pursuant to which arbitration is sought and the name and address of the party serving the notice, or of an officer or agent thereof if such party is an association or corporation, and stating that unless the party served applies to enjoin the arbitration within 20 days after such service such party shall thereafter be precluded from objecting that a valid agreement was not made or has not been complied with. Such notice shall be served in the same manner as a summons or by registered or certified mail, return receipt requested. A complaint seeking to enjoin arbitration must be made by the party served within 20 days after service of the notice or the party shall be so precluded. Notice of the filing of such complaint shall be served in the same manner as a summons or by registered or certified mail, return receipt requested.

10 Del. C. 1953, § 5703; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 8, §§ 4-6.;



§ 5704. Appointment of arbitrators by Court

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and the arbitrator's successor has not been duly appointed, the Court on complaint or on application in an existing case of a party shall appoint 1 or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.

10 Del. C. 1953, § 5704; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5705. Majority action by arbitrators

The powers of the arbitrators shall be exercised by a majority unless otherwise provided by the agreement.

10 Del. C. 1953, § 5705; 58 Del. Laws, c. 382, § 2.;



§ 5706. Hearing

Unless otherwise provided by the agreement:

(1) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered or certified mail, return receipt requested, not less than 5 days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The Court, on complaint or on application in an existing action, may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(2) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(3) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

10 Del. C. 1953, § 5706; 58 Del. Laws, c. 382, § 2.;



§ 5707. Representation by attorney

A party has the right to be represented by an attorney, and may claim such right at any time at any proceeding or hearing under this chapter. A waiver thereof prior to the proceeding or hearing is ineffective. If a party is represented by an attorney, papers to be served on the party shall be served upon the party's attorney.

10 Del. C. 1953, § 5707; 58 Del. Laws, c. 382, § 2 ; 70 Del. Laws, c. 186, § 1.;



§ 5708. Witnesses; subpoenas; depositions

(a) The arbitrators may compel the attendance of witnesses and the production of books, records, contracts, papers, accounts, and all other documents and evidence, and shall have the power to administer oaths. An arbitrator and any attorney of record in any arbitration proceeding shall have the power to issue subpoenas in his or her own name. Subpoenas so issued shall be served by any sheriff, deputy sheriff, constable or other person, in the manner provided by law for the service and enforcement of subpoenas in a civil action and in accordance with the provisions of Chapter 21 of this title.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be in accordance with § 8903 of this title.

10 Del. C. 1953, § 5708; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5709. Award generally

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered or certified mail, return receipt requested, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the Court orders on complaint or application of a party in an existing case. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless the party notifies the arbitrators of such objection prior to the delivery of the award. The arbitrators shall deliver a copy of the award to each party in the manner provided in the agreement, or if no provision is so made, personally or by registered or certified mail, return receipt requested.

10 Del. C. 1953, § 5709; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5710. Award by confession

(a) When available — An award by confession may be made for money due or to become due at any time before an award is otherwise made. The award shall be based upon a statement, verified by each party, containing an authorization to make the award, the sum of the award or the method of ascertaining it, and the facts constituting the liability.

(b) Time of award — The award shall be made at any time within 3 months after the statement is verified and has been served upon the arbitrators or the agency or person or persons named by the parties to designate the arbitrators. Such service shall be made personally or by registered or certified mail, return receipt requested.

(c) Persons or agency making award — The award may be made and entered on the judgment roll by the arbitrators or by the agency or person or persons named by the parties to designate the arbitrators.

10 Del. C. 1953, § 5710; 58 Del. Laws, c. 382, § 2.;



§ 5711. Modification of award by arbitrators

On written application of a party to the arbitrators within 20 days after delivery of the award to the applicant, or, if an application to the Court is pending under § 5713, 5714 or 5715 of this title, on submission to the arbitrators by the Court under such conditions as the Court may order, the arbitrators may modify or correct the award upon the grounds stated in § 5715(a)(1) and (3) of this title, or for the purpose of clarifying the award. Written notice of such application to the arbitrators shall be given forthwith to the opposing party, delivered personally or by registered or certified mail, return receipt requested, stating that the party must serve his or her objections thereto, if any, within 10 days from the date of the notice. The arbitrators shall dispose of any application made under this section in writing, signed and acknowledged by them, within 30 days after either written objection to modification has been served on them or the time for serving such objection has expired, whichever is earlier. The parties may in writing extend the time for such disposition either before or after its expiration. The award so modified or corrected by the arbitrators is subject to the provisions of §§ 5713, 5714 and 5715 of this title.

10 Del. C. 1953, § 5711; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5712. Fees and expenses of arbitration

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award. The Court, on complaint or on application in an existing case, may reduce or disallow any fee or expense which it finds excessive, or may allocate it as justice requires.

10 Del. C. 1953, § 5712; 58 Del. Laws, c. 382, § 2.;



§ 5713. Confirmation of an award

The Court shall confirm an award upon complaint or application of a party in an existing case made within 1 year after its delivery to the party, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the Court shall proceed as provided in §§ 5714 and 5715 of this title.

10 Del. C. 1953, § 5713; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5714. Vacating an award

(a) Upon complaint or application of a party in an existing case, the Court shall vacate an award where:

(1) The award was procured by corruption, fraud or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral except where the award was by confession, or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers, or so imperfectly executed them that a final and definite award upon the subject matter submitted was not made;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor, or refused to hear evidence material to the controversy, or otherwise so conducted the hearing, contrary to the provisions of § 5706 of this title, or failed to follow the procedures set forth in this chapter, so as to prejudice substantially the rights of a party, unless the party applying to vacate the award continued with the arbitration with notice of the defect and without objection; or

(5) There was no valid arbitration agreement, or the agreement to arbitrate had not been complied with, or the arbitrated claim was barred by limitation and the party applying to vacate the award did not participate in the arbitration hearing without raising the objection;

but the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within 90 days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within 90 days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in paragraph (a)(5) of this section, the Court may order a rehearing and determination of all or any of the issues, before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the Court in accordance with § 5704 of this title, or, if the award is vacated on grounds set forth in paragraphs (a)(3) and (4) of this section, the Court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with § 5704 of this title. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the Court shall confirm the award.

10 Del. C. 1953, § 5714; 58 Del. Laws, c. 382, § 2; 77 Del. Laws, c. 8, § 7.;



§ 5715. Modification or correction of award by Court

(a) Upon complaint or on application in an existing case made within 90 days after delivery of a copy of the award to the applicant, the Court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or,

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the Court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the Court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

10 Del. C. 1953, § 5715; 58 Del. Laws, c. 382, § 2.;



§ 5716. Judgment or decree on award

Upon the granting of an order confirming, modifying or correcting an award, except in cases where the award is for money damages, a final judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the Court.

10 Del. C. 1953, § 5716; 58 Del. Laws, c. 382, § 2.;



§ 5717. Judgment roll; docketing with Register in Chancery

(a) On entry of judgment or decree in cases other than an award for money damages, the Register shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying or correcting the award; and

(4) A copy of the final judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.

10 Del. C. 1953, § 5717; 58 Del. Laws, c. 382, § 2.;



§ 5718. Transfer of money damage award to Superior Court; lien on real estate

(a) Upon the granting of an order confirming, modifying or correcting an award for money damages, a duly certified copy of the award and of the order confirming, modifying or correcting the award shall be filed with the prothonotary of the Superior Court in the county where the arbitration was conducted and the award made. The prothonotary shall enter in his or her judgment docket the names of the parties, the amount of the award, the time from which interest, if any, runs, and the amount of the costs, with the true date of such filing and entry. A confirmed award, so entered, shall constitute a judgment or decree on the docket with the same force and effect as if rendered in an action at law.

(b) Any confirmed award so transferred as authorized by subsection (a) of this section, shall, from that date, become and be a lien on all the real estate of the debtor in the county, in the same manner and as fully as judgments rendered in the Superior Court are liens, and may be executed and enforced in the same way as judgments of that Court.

10 Del. C. 1953, § 5718; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5719. Appeals

(a) Appeals may be taken from:

(1) A final order denying a complaint seeking to compel arbitration made under § 5703(a) of this title;

(2) An order granting an application to enjoin arbitration made under § 5703(b) of this title;

(3) A final order confirming or denying confirmation of an award;

(4) A final order modifying or correcting an award;

(5) A final order vacating an award without directing a rehearing; or

(6) A final judgment or decree entered pursuant to the provisions of this chapter.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

10 Del. C. 1953, § 5719; 58 Del. Laws, c. 382, § 2.;



§ 5720. Uniformity of interpretation

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

10 Del. C. 1953, § 5720; 58 Del. Laws, c. 382, § 2.;



§ 5721. Short title

This chapter may be cited as the "Delaware Uniform Arbitration Act.''

10 Del. C. 1953, § 5721; 58 Del. Laws, c. 382, § 2; 77 Del. Laws, c. 8, § 8.;



§ 5722. Death or incompetency of a party

Where a party dies after making a written agreement to submit a controversy to arbitration, the proceedings may be begun or continued upon the application of, or upon notice to, the party's executor or administrator, or, where it relates to real property, the party's distributee or devisee who has succeeded to the party's interest in the real property. Where a committee of the property or of the person of a party to such an agreement is appointed, the proceedings may be continued upon the application of, or notice to, the committee. Upon the death or incompetency of a party, the Court may extend the time within which an application to confirm, vacate or modify the award or to stay arbitration must be made. Where a party has died since an award was delivered, the proceedings thereupon are the same as where a party dies after a judgment or decree has been rendered.

10 Del. C. 1953, § 5722; 58 Del. Laws, c. 382, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5723. Arbitration of contracts of State and municipalities

It shall be lawful to include in any contract hereinafter executed by or on behalf of the State, or any department or agency thereof or by or on behalf of any county, municipal corporation, or other division of the State, a provision that any matter in dispute arising under the said contract shall be submitted to arbitration in accordance with this chapter or such sections thereof as may be set forth in such contract, except as provided in § 5725 of this title.

10 Del. C. 1953, § 5723; 58 Del. Laws, c. 382, § 2.;



§ 5724. Application of chapter to state and municipal contracts

This chapter applies to any written contract to which the State or any agency or subdivision thereof, or any municipal corporation or political division of the State shall be a party, except as provided in § 5725 of this title.

10 Del. C. 1953, § 5724; 58 Del. Laws, c. 382, § 2.;



§ 5725. Exclusion of collective bargaining labor contracts with public and private employers

Notwithstanding anything contained in this chapter by word or inference to the contrary, this chapter shall not apply to labor contracts with either public or private employers where such contracts have been negotiated by, or the employees covered thereby are represented by, any labor organization or collective bargaining agent or representative.

10 Del. C. 1953, § 5725; 58 Del. Laws, c. 382, § 2.;






CHAPTER 59. CHANGE OF NAME

§ 5901. Petition for change of name

(a) Any person who desires to change his or her name, shall present a petition, duly verified, to the Court of Common Pleas sitting in the county in which the person resides. The petition shall set forth such person's name and the name he or she desires to assume.

(b) Family Court shall have jurisdiction over a change of name as part of divorce proceedings or as part of the establishment of paternity under the Uniform Parentage Act [Chapter 8 of Title 13].

(c) The common law right of any person to change his or her name is hereby abrogated as to individuals subject to the supervision of the State of Delaware Department of Correction. Such individuals may only effect a name change by petitioning the Court of Common Pleas as follows:

(1) Individuals subject to the supervision of the Department of Correction shall be prohibited from adopting any names other than their legal names or otherwise effecting name changes, except as provided in this subsection.

(2) When, based upon testimony or sworn affidavits, the court finds that a petition for a name change of an individual subject to the supervision of the Department of Correction is motivated by a sincerely held religious belief, the court may grant such petition. In any case in which an individual subject to the supervision of the Department of Correction petitions the Court of Common Pleas for a change of name, the Court shall provide notice and opportunity to oppose the name change to the Department of Correction and shall permit it to submit any appropriate documentation in support of its opposition.

(3) If an individual is granted a name change pursuant to paragraph (c)(2) of this section, he or she must provide all names previously held or adopted, as well as his or her legal name when signing any legal document or providing information to a law-enforcement officer.

(4) The granting of any name changes pursuant to this subsection shall not restrict the Department of Correction from maintaining institutional files or otherwise referring to individuals by the names under which they became subject to the Department's supervision.

27 Del. Laws, c. 264, § 1; Code 1915, § 4657; Code 1935, § 5115; 10 Del. C. 1953, § 5901; 59 Del. Laws, c. 512, § 1; 67 Del. Laws, c. 103, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 479, § 1.;



§ 5902. Requirements for minor's petition

If the name sought to be changed under this chapter is that of a minor, the petition shall be signed by at least 1 of the minor's parents, if there is a parent living, or if both parents are dead, by the legal guardian of such minor. When the minor is over the age of 14, the petition shall also be signed by the minor.

27 Del. Laws, c. 264, § 2; Code 1915, § 4658; Code 1935, § 5116; 10 Del. C. 1953, § 5902.;



§ 5903. Publication of petition prior to filing

No petition for change of name under this chapter shall be granted unless it affirmatively appears that the petition or a notice thereof has been published in a newspaper published in the county in which the proceeding is had, at least once a week for 3 weeks before the petition is filed.

27 Del. Laws, c. 264, § 3; Code 1915, § 4659; Code 1935, § 5117; 10 Del. C. 1953, § 5903; 75 Del. Laws, c. 209, § 1.;



§ 5904. Determination by Court

Upon presentation of a petition for change of name under this chapter, and it appearing that the requirements of this chapter have been fully complied with, and there appearing no reason for not granting the petition, the prayer of the petition may be granted.

27 Del. Laws, c. 264, § 4; Code 1915, § 4660; Code 1935, § 5118; 10 Del. C. 1953, § 5904.;



§ 5905. Costs

The costs of any proceeding under this chapter shall be paid by the petitioner.

27 Del. Laws, c. 264, § 5; Code 1915, § 4661; Code 1935, § 5119; 10 Del. C. 1953, § 5905.;






CHAPTER 61. CONDEMNATION

§ 6101. Application of chapter

This chapter shall govern the procedure for all condemnations of real and personal property within this State under the power of eminent domain exercised by any authority whatsoever, governmental or otherwise.

48 Del. Laws, c. 271, § 1; 10 Del. C. 1953, § 6101.;



§ 6102. Jurisdiction of Superior Court; filing of complaint

All condemnation proceedings within the State shall be commenced by filing a complaint as provided in this chapter in the Superior Court in and for the county where the property is located, or if part of such property is situated in 1 county and part in another, then in either county. The Superior Court shall have exclusive jurisdiction of all condemnation proceedings.

48 Del. Laws, c. 271, § 2; 10 Del. C. 1953, § 6102.;



§ 6103. Applicability of Superior Court Rules

The Rules of the Superior Court shall govern, insofar as applicable, all condemnation proceedings of real and personal property under the power of eminent domain, except as otherwise provided in this chapter.

48 Del. Laws, c. 271, § 3; 10 Del. C. 1953, § 6103.;



§ 6104. Joinder of properties

The plaintiff may join in the same action, under this chapter, 1 or more separate pieces of property, whether in the same or different ownership and whether or not sought for the same use.

48 Del. Laws, c. 271, § 4; 10 Del. C. 1953, § 6104.;



§ 6105. Complaint; parties

(a) A complaint under this chapter shall contain a caption as provided in Rule 10(a) of the Rules of the Superior Court, except that the plaintiff shall name as defendants the property, designated generally by kind, quantity, and location, and at least one of the owners of some part of or interest in the property.

(b) The complaint shall contain a short and plain statement of the authority for the taking, the use for which the property is to be taken consistent with § 9501A of Title 29, the compliance with § 9505(15) of Title 29, a description of the property sufficient for its identification, the interest to be acquired, and, as to each separate piece of property, a designation of the defendants who have been joined as owners thereof or of some interest therein.

(c) Upon the commencement of the action, the plaintiff need join as defendants only the persons having or claiming an interest in the property whose names are then known, but prior to any hearing involving the determination of compensation to be paid, the plaintiff shall add as defendants all persons having or claiming an interest in the property whose names can be ascertained by a search of the records to the extent commonly made by competent searchers of title in the vicinity in the light of the character and value of the property involved and the interest to be acquired, and also those whose names have otherwise been learned. All others may be made defendants under the designation "Unknown Owners.''

(d) Process shall be served as provided in § 6106 of this title upon all defendants, whether named as defendants at the time of the commencement of the action or subsequently added, and a defendant may answer as provided in § 6107 of this title.

(e) In the event that § 9501A(d) of Title 29 applies, then the Court shall schedule a hearing for the agency to meet its burden to establish a public use as defined in 9501A of Title 29.

48 Del. Laws, c. 271, § 5; 10 Del. C. 1953, § 6105; 77 Del. Laws, c. 12, §§ 3, 4.;



§ 6106. Process; notice of publication

(a) Upon the filing of a complaint under this chapter, the prothonotary shall issue summons, in appropriate form, directed to all of the defendants designated or named in the complaint, which summons shall be personally served in like manner as other writs of summons in the Court in accordance with Rule 4(d) and (f)(1)(I), (III), (IV) of the Rules of the Superior Court.

(b) If it appears by affidavit of the plaintiff or the plaintiff's attorney that any defendant cannot be personally served with summons, because he or she is outside of this State, or because after diligent inquiry his or her place of residence cannot be ascertained by the plaintiff, or if any defendant is an infant or incompetent person or under some other legal disability, the Court may make an order directing that service shall be made upon any such defendant by publishing a notice, substantially in the form prescribed in subsection (c) of this section, in a newspaper of general circulation in the county in which the proceeding is pending, at least once a week for 2 successive weeks. Such service by publication shall be supplemented by service by registered mail, where practicable, as the Court in its order may direct. Notice to unknown owners shall be given by publication in like manner by notice addressed to "unknown owners,'' coupled, if practicable, with an appropriate identification of the alleged source of their interest in the property, as the Court may direct. Proof of publication and of mailing, if required, shall be made by affidavit of the plaintiff or the plaintiff's attorney on or before such time as the Court may fix.

(c) The notice referred to in subsection (b) of this section shall set forth the name of the Court, the title of the action, the name or names of the defendant or defendants to whom it is directed, a statement that the action is one for the condemnation of property, a brief description of such property reasonably sufficient for its identification, the extent of the interest to be taken, the authority for the taking, and the use or uses for which the property is to be taken. The notice shall also state that any defendant shall serve and file, in accordance with the rules of court, an answer within 20 days after the date of the first publication of the notice, in default of which no objection or defense to the taking of the property will be heard. The notice shall also specify the name and address of the plaintiff's attorney therein.

48 Del. Laws, c. 271, § 6; 10 Del. C. 1953, § 6106; 70 Del. Laws, c. 186, § 1.;



§ 6107. Objections or defenses to taking

Any objection or defense to the taking of the property, or any interest therein, by any defendant, shall be made by answer. Any such answer setting forth any such objection or defense shall identify the property in which the answering defendant claims to have an interest, shall state the nature and extent of the interest claimed, and shall state specifically any such objections or defenses to the taking of the property. All objections and defenses not so presented shall be deemed waived. After the disposition of all such objections and defenses the cause shall proceed to the trial of the issue of just compensation.

48 Del. Laws, c. 271, § 7; 10 Del. C. 1953, § 6107.;



§ 6108. Trial; choice of commissioners; viewing property

(a) After the time has expired for answering a complaint under this chapter, and all preliminary questions of law disposed of, the cause shall be placed upon the regular trial calendar of the Superior Court for trial.

(b) Prior to the trial date the Court shall submit to the appearing parties a list of 11 proposed commissioners, who are impartial, disinterested and judicious citizens of the county where the real property is situated or the personal property is found, showing their full names and addresses. Thereafter, at a place and time designated by the Court, the plaintiff or plaintiffs shall (jointly, if more than 1), strike out 1 of the names, and then the defendant or defendants shall (jointly, if more than 1) strike out another, and so on until 8 names have been stricken out. If the plaintiff or plaintiffs or the defendant or defendants refuse to strike or do not attend the striking or cannot agree among themselves, then the Court or the prothonotary or the prothonotary's deputy, if designated by the Court, shall strike, for the party or parties refusing to strike, to attend, or who cannot agree among themselves. After the opposing parties have stricken 8 names, the remaining 3 shall be the commissioners for the cause and the prothonotary shall thereupon deliver to the sheriff a certified list of the names of the 3 commissioners, with their addresses annexed to a writ commanding the sheriff to summon the 3 named persons as commissioners to attend the Superior Court for trial at a time fixed by the Court. The sheriff shall, thereupon, summon them according to the command of the writ and shall return the list with the writ.

(c) At the trial of the cause and before entering upon their duties, the 3 commissioners shall be sworn or affirmed faithfully and impartially to perform the duties assigned to them.

(d) The Court, in its discretion, may determine whether or not the commissioners shall view the premises and if a view is ordered shall designate the time therefor. The view, if ordered, shall be conducted under the supervision of the Court by the court bailiffs and the view shall not be considered as evidence but only for the purpose of better understanding the evidence presented at the trial, nor shall any testimony be taken at the view. This restraint shall not prevent the parties from designating and identifying the property during the view.

(e) At the trial any party may present competent and relevant evidence upon the issue of just compensation and all such evidence shall be given in the presence of the Court and the commissioners. The Court shall, during the course of the trial, determine all questions of law and the admissibility of all evidence. A religious corporation or religious body of this State as a party to a condemnation proceeding may present as competent or relevant testimony upon the issue of just compensation the reasonable costs as of the date of the taking of the church property, of erecting a new structure of substantially the same size and of comparable character and quality of construction as the acquired church structure, at some other suitable and comparable location to be provided by such religious corporation or body. The admissibility of such evidence is conditioned upon the religious corporation or religious body being a duly constituted legal corporation or body and using the acquired site as a church or place of religious worship; and upon the further condition that the new structure or building to be erected for religious worship shall be located within the county of this State in which the acquired site is located at the time of the taking of possession of said acquired site.

(f) If 1 of the 3 commissioners becomes incapacitated during the course of the trial, the remaining 2 shall have power to make the factual determination of just compensation.

(g) After all evidence is presented and the commissioners have been charged by the Court with the applicable law, they shall retire and in secret arrive at a determination of the amount to be awarded as just compensation for the respective parties in interest, and thereafter announce their awards in open court. Such awards shall be confirmed by the Court unless the commissioners have been guilty of misconduct in their proceedings, or unless they have made an improper award to any party in interest, whether based upon an error of fact or law, in which events the Court may, upon its own motion, or motion of any party filed and served within 5 days of the award, set aside the erroneous award in whole or in part, or modify it to conform to the facts as presented by the evidence, or to conform it with the law as announced by the Court. In the event the award is set aside in whole or in part, the Court may, in its discretion, recommit it to the commissioners with instructions.

(h) The final award, as confirmed or modified, may be reviewed by the Supreme Court as provided in this chapter.

(i) The prothonotary shall record the final award in a special docket to be maintained for that purpose.

48 Del. Laws, c. 271, § 8; 10 Del. C. 1953, § 6108; 52 Del. Laws, c. 340; 56 Del. Laws, c. 406; 70 Del. Laws, c. 186, § 1.;



§ 6109. Dismissal of action

(a) In a condemnation proceeding under this chapter, if no hearing has begun to determine the compensation to be paid for a piece of property and the plaintiff has not acquired the title or a lesser interest in or taken possession thereof, the plaintiff may dismiss the action as to that property, without an order of the Court, by filing a notice of dismissal setting forth a brief description of the property as to which the action is dismissed.

(b) Before the entry of any award or possession of property is taken by the plaintiff, the action may be dismissed, in whole or in part, without an order of the Court, as to any property by filing a stipulation of dismissal by the plaintiff and the defendant affected thereby, and, if the parties so stipulate, the Court may vacate any award that has been entered.

(c) At any time before compensation for a piece of property has been determined and paid and, after motion and hearing, the Court may dismiss the action as to that party, except that it shall not dismiss the action as to any part of the property of which the plaintiff has taken possession, or in which the plaintiff has taken title or a lesser interest, but shall award just compensation for the possession, title or lesser interest so taken. The Court at any time may drop a defendant unnecessarily or improperly joined.

(d) Except as otherwise provided in the notice or stipulation of dismissal, or order of the Court, any dismissal is without prejudice.

48 Del. Laws, c. 271, § 9; 10 Del. C. 1953, § 6109.;



§ 6110. Entry into possession; requirements

(a) At any time after the filing of any condemnation proceeding under this chapter, the plaintiff, upon the filing of a notice of intention to take possession of the property sought to be condemned, or any part thereof, on a day therein specified, and upon deposit in Court of the sum of money estimated by plaintiff to be just compensation for the property or the part thereof taken, has the right to enter into possession, occupy or take the property from and after such day, upon entry of an appropriate order by the Court, which order may be made ex parte and without notice.

(b) Upon application of any party in interest, the Court may order the money so deposited in Court, or any part thereof, be paid forthwith for or on account of just compensation to be awarded in the proceeding and such payment shall not jeopardize any party's right to prove just compensation in a greater or less amount. If the compensation finally awarded to any defendant exceeds the amount paid to the defendant on distribution of the deposit, the Court shall credit the payment to the final award and if the compensation finally awarded to any defendant is less than the amount which has been paid to the defendant, the Court shall enter judgment against the defendant in favor of the plaintiff for such overpayment.

(c) In any case where possession has been so taken the obligation of the plaintiff to pay the amount ultimately determined as just compensation in the cause shall be absolute. Title shall vest in plaintiff on the date of payment of the final award.

48 Del. Laws, c. 271, § 10; 10 Del. C. 1953, § 6110; 70 Del. Laws, c. 186, § 1.;



§ 6111. Costs

The costs of any condemnation proceeding provided for in this chapter, including a reasonable fee for the commissioners but in no case to exceed $20 per day for each commissioner, and including the cost of giving notice by publication and by registered mail as provided in § 6106 of this title, shall be borne and paid for by the plaintiff or plaintiffs in the proportions determined by the Court. Fees of counsel or of experts retained by any party may not be taxed as costs under any circumstances upon any of the parties or considered in determining the issue of just compensation, except as follows:

(1) At any time prior to the day before the compensation trial of a condemnation proceeding begins, the plaintiff shall serve upon the defendant(s) an offer to allow judgment to be taken against the plaintiff, in accordance with the terms of the offer, exclusive of court costs and interest. If the defendant(s) accept the offer by serving a written notice of acceptance upon the plaintiff, either party may then file the offer and notice of acceptance with the Court, together with proof of service thereof, and thereupon the prothonotary shall enter the notice of acceptance as if it were the final award pursuant to § 6108 of this title. An offer not accepted prior to the swearing of the commissioners pursuant to § 6108(c) of this title shall be deemed withdrawn, and evidence thereof is not admissible except in a later proceeding to determine costs pursuant to this section. The fact that an offer is made but not accepted shall not preclude a subsequent offer.

(2) If the award of just compensation, exclusive of interest, is closer to the highest valuation evidence provided at trial on the defendant's behalf than the plaintiff's offer made under paragraph (1) of this section, the defendant may apply for an order for the plaintiff to pay the defendant's reasonable litigation expenses, including reasonable attorney, appraisal, engineering or other expert witness fees actually incurred because of the compensation trial, by serving on the plaintiff and filing with the prothonotary a verified application therefor within 15 days after the final confirmed condemnation award. The application shall show cause why the defendant is entitled to an award pursuant to this paragraph; state the amount sought; and include an itemized statement under oath from an attorney or expert witness representing or appearing at trial on behalf of the defendant stating the fee charged, the basis therefor, the actual time expended and all actual expenses for which the recovery is sought. If requested by any party, or upon its own motion, the Court may hear the parties with respect to the matters raised by the application and determine the amount of litigation expenses to be awarded. Any order of the Court awarding expenses pursuant to this paragraph shall be filed with the prothonotary and, unless appealed within 30 days, shall be a final order. Any expenses awarded by the Court pursuant to this paragraph shall be paid within 30 days of the Court's final order. The Court, in its discretion, may reduce the amount to be awarded pursuant to this paragraph, or deny such award, to the extent that the defendant, during the course of the proceeding, engaged in conduct which unduly and unreasonably protracted the final resolution of the action, or to the extent the Court finds that the position of the plaintiff was substantially justified, or that special circumstances make an award of expenses unjust. In no event shall the amount of the expenses awarded pursuant to this paragraph exceed the amount awarded as just compensation.

(3) If the award of just compensation, exclusive of interest, is lower than the plaintiff's offer made under paragraph (1) of this section, the plaintiff may apply for an order for the defendant to pay the plaintiff's reasonable litigation expenses incurred after the service of the offer, excluding attorney fees but including reasonable appraisal, engineering or other expert witness fees actually incurred because of the condemnation trial, by serving on the defendant and filing with the prothonotary a verified application therefor within 15 days after the final confirmed condemnation award. The application shall show cause why the plaintiff is entitled to an award pursuant to this paragraph; state the amount sought; and include an itemized statement under oath from an attorney or expert witness representing or appearing at trial on behalf of the plaintiff stating the fee charged, the basis therefor, the actual time expended, and all actual expenses for which the recovery is sought. If requested by any party, or upon its own motion, the Court may hear the parties with respect to the matters raised by the application and determine the amount of litigation expenses to be awarded. Any order of the Court awarding expenses pursuant to this paragraph shall be filed with the prothonotary and, unless appealed within 30 days, shall be a final order. Any expenses awarded by the Court pursuant to this paragraph may be deducted from the award of just compensation, unless payment of the expenses awarded is otherwise made within 30 days of the Court's final order. The Court, in its discretion, may reduce the amount to be awarded pursuant to this paragraph, or deny such award, to the extent that the plaintiff, during the course of the proceeding, engaged in conduct which unduly and unreasonably protracted the final resolution of the action, or to the extent the Court finds that the position of the defendant was substantially justified, or that special circumstances make an award of expenses unjust. In no event shall the amount of the expenses awarded pursuant to this paragraph exceed the amount awarded as just compensation.

48 Del. Laws, c. 271, § 11; 10 Del. C. 1953, § 6111; 69 Del. Laws, c. 308, § 1.;



§ 6112. Review

There shall be a right of review in every condemnation cause from the final confirmed award of the Superior Court to the Supreme Court as in the manner provided for review of any other final civil judgment of the Superior Court. Any such review must be instituted within 1 month from the time of entry of the final confirmed award of the Superior Court.

48 Del. Laws, c. 271, § 12; 10 Del. C. 1953, § 6112.;



§ 6113. Time for payment of award; interest

In the event no review of a condemnation cause is taken, the plaintiff or plaintiffs may pay or tender the amount of the award within 2 months after the entry of the confirmed award of the Superior Court, and in the event a review to the Supreme Court is taken, plaintiff or plaintiffs may pay or tender the amount thereof within 1 month of the entry of any final award entered pursuant to the mandate of the Supreme Court. Interest shall accrue on the award from the date of taking possession or from the date of the award, whichever first occurs.

48 Del. Laws, c. 271, § 13; 10 Del. C. 1953, § 6113.;



§ 6114. Deposit of award

In any condemnation case in which any final award is made to any party in interest who is unknown, is a minor, or is mentally incompetent, or is under any other legal disability, cannot be found, or resides outside of this State, or refuses to accept such award, the Court may direct that the amount of such award be deposited by the plaintiff to the credit of such party in any state or national bank having a branch or office in the county wherein the condemnation proceedings are instituted, within the periods providing for payment as set forth in § 6113 of this title, or the Court may make such other order as is appropriate and just.

48 Del. Laws, c. 271, § 14; 10 Del. C. 1953, § 6114; 63 Del. Laws, c. 142, § 28.;



§ 6115. Recording of certified abstract of condemnation proceedings; failure to record

(a) Whenever lands or any interest therein are condemned by any person, corporation or political subdivision under any statute of this State, and the amount of damages ascertained shall have been paid or deposited as provided in the statute, the record thereof shall be filed in the office of the prothonotary for the county, in which the land lies and the person, corporation or political subdivision for whose benefit such land is condemned, shall secure from the prothonotary a certified abstract of the record of such condemnation proceedings. The certified abstract shall include a description of the land condemned, a statement of the title or interest so acquired, the name of the former owner or owners of such interest, the name of the person, corporation or political subdivision, acquiring the interest through the proceedings and a memorandum showing the amount of damages paid or deposited. The abstract shall, within 30 days after the memorandum showing the amount of damages paid or deposited shall have been filed in the prothonotary's office, be recorded in the office of the recorder of deeds for the county wherein the land lies, in the deed records of the county and shall be indexed by the recorder in the name of the condemning person, corporation or political subdivision, as the grantee, and in the name of the former owner or owners of the land, as the grantor or grantors.

(b) If such abstract is not recorded as provided in subsection (a) of this section, the condemnation proceedings shall not avail against a subsequent fair creditor, mortgagee or purchaser, for a valuable consideration, unless it shall appear that such creditor when giving the credit, or such mortgagee or purchaser, when advancing the consideration, had notice of such condemnation proceedings.

Code 1915, § 3238A; 33 Del. Laws, c. 210; 34 Del. Laws, c. 197; Code 1935, § 3702; 10 Del. C. 1953, § 6115.;






CHAPTER 62. VACATING THE DEDICATION OF OPEN SPACE AND PARKLAND

§ 6201. Jurisdiction of Superior Court

(a) The Superior Court shall have exclusive jurisdiction to vacate any dedication of open space or parkland accepted by any county or municipality whether or not title has been accepted. The Court shall, in its final order, decide all questions raised concerning the vacation, including the award of damages.

(b) The several counties and municipalities are prohibited from vacating any dedication of open space or parkland except in accordance with the procedures established in this chapter.

(c) This chapter shall not preclude any county or municipality from seeking equitable relief in the Court of Chancery for this State on any issue, including, but not limited to, injunctive relief, actions to acquire or quiet title, declaratory judgment or any other matter in the nature of an equitable remedy.

66 Del. Laws, c. 423, § 1.;



§ 6202. Application of chapter

(a) This chapter establishes and shall exclusively govern procedures by which a dedication accepted by a county or municipality may be vacated. This chapter shall not apply, however, to the vacation of streets, roads or highways dedicated for the use of the general public or to easements or rights-of-way for drainage or utilities related to said streets, roads or highways.

(b) Neither through the procedures established in this chapter, nor through any other procedure in law or in equity shall the dedication of any parcel of land be vacated, which parcel is part of a public park or recreation area which:

(1) Is 5 acres or more in size; and

(2) Has been operated or maintained as a public park or recreation area for 1 year or longer.

66 Del. Laws, c. 423, § 1.;



§ 6203. Petition for vacation; notice requirements

(a) In any action commenced in Superior Court, the person who holds legal title to the dedicated open space or parkland, the owner of the property abutting said dedicated property or the county or municipality in which said dedicated property is located, may apply to the Superior Court of such county or municipality for the vacation thereof, by first giving notice to the county or municipality if it is not the applicant, to the person holding the legal title to said dedicated property, to all persons owning property abutting or contiguous to said dedicated property and to all persons owning property within a subdivision in which said dedicated property is located, by mailing to the county and to such persons or their legal representatives, if known, at their last known address, written notice of their intent to file such petition with the Court at least 10 days prior to filing.

(b) Upon filing any petition in Superior Court to vacate a dedication, formal notice shall be provided by the petitioner to the chief executive officer(s) of the county or municipality in which the dedicated property is located, by service of process as provided by law. Written notice by registered mail, return receipt requested, to such party or legal representative at their last known post office address at the time of the filing of the application shall also be made upon the person holding legal title to said property, upon all persons owning property abutting or contiguous to said dedicated property, upon all persons owning property within a subdivision in which said dedicated property is located and upon any persons owning property not in the subdivision but within 200 yards of said dedicated property and by posting signs along the lot lines of the dedicated property proposed to be vacated clearly indicating the intent to vacate said property, at least 20 days prior to the hearing date set by the Court on such petitions and also by publishing notice at least once a week for 2 consecutive weeks to all such parties in interest in a newspaper of general circulation in the county or municipality in which said dedicated property is located, clearly providing the place, time and hearing date on the petition set by the Court, at least 20 days prior thereto.

66 Del. Laws, c. 423, § 1.;



§ 6204. "Vacation'' defined

"Vacation'' shall mean the abandonment of the dedication covenant to any county or municipality in any dedicated property accepted by a county or municipality when said county or municipality, legal title holder or abutting landowner has clearly shown an intent to abandon through lack of use, care or maintenance thereof any dedicated property originally created solely for public use.

66 Del. Laws, c. 423, § 1.;



§ 6205. Vacation hearing

(a) In all proceedings in Superior Court, after all interested parties have received notice in accordance with this chapter, a hearing shall be held in Superior Court, at which time each party before the Court, including the county or municipality in which the dedicated property is located, the legal title holder, all abutting landowners, all residents of the subdivision or all interested parties, any present relevant evidence regarding the necessity or advisability of the continued use of the dedicated property for the benefit of the general public or interested parties. Upon conclusion of the hearing, Superior Court shall order whether the said dedicated property shall be vacated.

(b) The Court shall also decide such other collateral issues which are raised at the hearing, including, but not limited to, whether the county or municipality holds title to the dedicated property by deed transfer or some other means, whether the county or municipality or the general public has an interest in such property by virtue of the dedication, whether such parties have a compensable interest and to whom the land shall revert in the event of vacation, including the abutting landowners.

(c) There is a rebuttable presumption, as to any dedicated property, that it shall continue as dedicated property.

(d) In determining whether any dedicated property should be vacated, the Court shall make a determination as to whether the county or municipality or the general public has a use or need for the continued existence for such dedicated property and the judgment of the county or municipality to keep it open shall be paramount. In making a determination in this regard, the Court shall consider such items as may be pertinent, including, but not limited to, fitness for use as a public property, service and maintenance of the respective property, the financial impact upon any interested party, the effect of the proposed vacation upon adjacent streets, roads or highways and other matters which the Court may deem pertinent.

(e) Any county- or municipality-maintained property shall not be vacated without the consent of the county or municipality in which it is located.

66 Del. Laws, c. 423, § 1.;



§ 6206. Open space jurors; appointment and direction as to return

(a) If the Superior Court orders that the dedication shall be vacated, it shall then appoint 5 judicious and impartial open space jurors of the county or municipality to view said property and make return on a date fixed by the Court. The Court shall authorize the open space jurors, so appointed, to employ, if necessary, a surveyor.

(b) The open space jurors named in the commission shall first be sworn or affirmed as shall be directed in the commission.

(c) The return of the jurors shall be made to the Superior Court or to a judge thereof, who shall file the same in the office of the prothonotary.

(d) In all cases such open space jurors shall assess the damages which the county or municipality, legal title holder or other parties in interest will sustain by reason of such property vacation, including, but not limited to, loss or use, impact upon improvements previously made thereto, loss of benefit or aesthetic value to the public, and, considering all circumstances of benefit or injury which may accrue to any such party in interest therefrom, shall make a recommendation to the Court, in the return, as to apportionment thereof.

66 Del. Laws, c. 423, § 1.;



§ 6207. Damages; hearing

(a) On a day fixed by the Court, a hearing shall then be had on the issue of damages as presented in the return. At such hearing all interested parties may present evidence and argument regarding the question of damages, their amount and apportionment, as are permitted under this section or at the discretion of the Court. At the close of said hearing, the Court shall enter an order affixing damages in such manner as it determines the evidence warrants.

(b) All damage questions shall be decided as provided in this chapter and shall include, but not be limited to, the right of the legal title holder to recover the actual value of the real property, the right of the county or municipality to recover reasonable expenses for its loss of use of said vacated land, whether jurisdiction has been acquired by title, dedication, easement or other means, and any reasonable costs and expenses incurred, as a result of said vacation resulting from an impact to other lands within the jurisdiction of the county or municipality.

(c) Payment of damages shall be in such amounts and under such terms and conditions as the Superior Court, by order, shall direct. Any order of the Superior Court to vacate a dedication of property shall not become final until all damages have been paid in accordance with the Court's order.

(d) Whenever any interested party neglects or omits to pay or tender the amount of ascertained damages to the parties or persons entitled to the same, said interested party shall be subject to the contempt power of the Court upon proper application by any party or person to whom damages are payable pursuant to the terms of the Court's order regarding same.

(e) Any other provision of this chapter notwithstanding, the Court in making determination as to what damages shall be paid by the county or municipality shall consider only 2 factors:

(1) Only persons owning real property abutting the property or part thereof to be vacated shall be entitled to recover damages; and

(2) Any damages which may be otherwise recoverable by such persons or organizations from the county must be offset by a monetary estimate of the benefit to be derived by said persons or organizations.

66 Del. Laws, c. 423, § 1.;



§ 6208. Property equivalence

(a) Any other provision of this chapter notwithstanding, the Chancery Court shall not order that a dedication be vacated unless the legal title holder to the dedicated property, or some other party to the proceeding provides by restrictive covenant, that an amount of open space, at least equivalent in size and comparable or superior to the parcel to be vacated in its utility for recreational purposes, shall be provided for the benefit of the public. For land to be considered "comparable in its utility for recreational purposes'' the Court need not determine that the land is suitable for specific identical recreational activities as provided on the parcel to be vacated, but the Court must find that the land to be provided is of the same general character and quality as the land to be vacated.

(b) The provisions of subsection (a) of this section may be satisfied with respect to the vacation of any land not located within the boundaries of an incorporated municipality of this State, by:

(1) Dedicating as public open space, a parcel of land meeting the criteria set forth above, within or immediately adjacent to the subdivision in which the dedicated land was vacated;

(2) Restricting the same parcel or a parcel of land meeting the criteria set forth above, within or immediately adjacent to the subdivision in which the dedicated land was vacated; or

(3) Dedicating as public open space, a parcel of land meeting the criteria set forth above, in any area approved by the county government and by the owners of 3/4 of the lots or parcels within the subdivision in which the dedicated land was vacated.

(c) The provisions of subsection (a) of this section may be satisfied with respect to the vacation of any land which is located within the boundaries of an incorporated municipality of this State, by:

(1) Dedicating as public open space, a parcel of land meeting the criteria set forth above, within a radius of one-quarter mile from any point on the lot or parcel boundary line of the land which is to be vacated;

(2) Restricting the same parcel or a parcel of land meeting the criteria set forth above, within a radius of one-quarter mile from any point on the lot or parcel boundary line of the land which is to be vacated; or

(3) Dedicating as public open space, a parcel of land meeting the criteria set forth above, in any area approved by the municipal government and by the owners of 2/3 of the lots or parcels within a radius of one-quarter mile from any point on the lot or parcel boundary line of the land which is to be vacated.

(d) The dedication or restrictions required by this section may be provided by submission of a plot plan approved by the county or municipal planning department or equivalent agency, or by submission of restrictive covenants.

(e) Any restrictive covenant supplied in accordance with this section must:

(1) Restrict the use of the open space to active or passive recreational purposes;

(2) Provide that the said covenants shall be covenants running with the land, binding upon the declarant, the declarant's heirs, administrators, successors and assigns;

(3) Provide, in the case of private open space, that the said covenants are imposed for the benefit of the owners of lots within the subdivision in which, or adjacent to which, the open space is located; and

(4) Provide, in the case of public open space, that the said covenants are imposed for the benefit of the county or municipality in which the open space is located.

66 Del. Laws, c. 423, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6209. Appeal

Any interested party before the Superior Court may appeal the Court's decision to the Supreme Court, within 30 days of the final order thereon, regarding the question of whether the dedicated property shall be vacated or the question of the amount of damages and their apportionment or any other matter raised at the Superior Court hearing.

66 Del. Laws, c. 423, § 1.;



§ 6210. Compensation and expenses of jurors and employees

(a) The jurors shall be allowed $25 a day for their services and shall be entitled to mileage at the rate of 15 cents a mile going and returning.

(b) The Court shall fix the compensation of all persons properly employed as surveyors, chain carriers, axepersons and target bearers, and all other persons necessary to the economical execution of any order for vacating a dedication of property, including the board and accommodation of persons properly employed in and about the execution of the work.

66 Del. Laws, c. 423, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6211. Costs of proceedings

The costs of proceedings for vacating the dedication of property shall be paid by the petitioners, unless such petition is granted in which case such costs shall be paid by the party or persons authorized by the return to enclose it, and in the pro rata share fixed by the return.

66 Del. Laws, c. 423, § 1.;






CHAPTER 63. UNIFORM CONTRIBUTION AMONG TORT-FEASORS LAW

§ 6301. Definition

For the purposes of this chapter, "joint tortfeasors'' means 2 or more persons jointly or severally liable in tort for the same injury to person or property, whether or not judgment has been recovered against all or some of them.

47 Del. Laws, c. 151, § 1; 10 Del. C. 1953, § 6301.;



§ 6302. Right of contribution; accrual; pro rata share

(a) The right of contribution exists among joint tortfeasors.

(b) A joint tortfeasor is not entitled to a money judgment for contribution until he or she has by payment discharged the common liability or has paid more than his or her pro rata share thereof.

(c) A joint tortfeasor who enters into a settlement with the injured person is not entitled to recover contribution from another joint tortfeasor whose liability to the injured person is not extinguished by the settlement.

(d) When there is such a disproportion of fault among joint tortfeasors as to render inequitable an equal distribution among them of the common liability by contribution, the relative degrees of fault of the joint tortfeasors shall be considered in determining their pro rata shares.

47 Del. Laws, c. 151, § 2; 48 Del. Laws, c. 301, § 1; 10 Del. C. 1953, § 6302; 70 Del. Laws, c. 186, § 1.;



§ 6303. Judgment against 1 tortfeasor

The recovery of a judgment by the injured person against 1 joint tortfeasor does not discharge the other joint tortfeasors.

47 Del. Laws, c. 151, § 3; 10 Del. C. 1953, § 6303.;



§ 6304. Release of 1 joint tortfeasor

(a) A release by the injured person of 1 joint tortfeasor, whether before or after judgment, does not discharge the other tortfeasor unless the release so provides; but reduces the claim against the other tortfeasors in the amount of the consideration paid for the release, or in any amount or proportion by which the release provides that the total claim shall be reduced, if greater than the consideration paid.

(b) A release by the injured person of 1 joint tortfeasor does not relieve the 1 joint tortfeasor from liability to make contribution to another joint tortfeasor unless the release is given before the right of the other tortfeasor to secure a money judgment for contribution has accrued, and provides for a reduction, to the extent of the pro rata share of the released tortfeasor, of the injured person's damages recoverable against all the other tortfeasors.

47 Del. Laws, c. 151, §§ 4, 5; 10 Del. C. 1953, § 6304; 70 Del. Laws, c. 186, § 1.;



§ 6305. Indemnity

This chapter does not impair any right of indemnity under existing law.

47 Del. Laws, c. 151, § 6; 10 Del. C. 1953, § 6305.;



§ 6306. Third-party practice

(a) Third-party practice under this chapter shall be as provided by rule of court except as provided in this section.

(b) A pleader may either:

(1) State as a cross-claim against a coparty any claim that the coparty is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant; or

(2) Move for judgment for contribution against any other joint judgment debtor, where in a single action a judgment has been entered against joint tortfeasors 1 of whom has discharged the judgment by payment or has paid more than his or her pro rata share thereof.

If relief can be obtained as provided in this subsection no independent action shall be maintained to enforce the claim for contribution.

(c) The court may render such judgments, 1 or more in number, as may be suitable under the provisions of this chapter.

(d) As among joint tortfeasors against whom a judgment has been entered in a single action, § 6302(d) of this title applies only if the issue of proportionate fault is litigated between them by cross-complaint in that action.

47 Del. Laws, c. 151, § 7; 10 Del. C. 1953, § 6306; 70 Del. Laws, c. 186, § 1.;



§ 6307. Uniformity of interpretation

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.

47 Del. Laws, c. 151, § 9; 10 Del. C. 1953, § 6307.;



§ 6308. Short title

This chapter may be cited as the "Uniform Contribution Among Tortfeasors Law.''

47 Del. Laws, c. 151, § 10; 10 Del. C. 1953, § 6308.;






CHAPTER 65. DECLARATORY JUDGMENTS

§ 6501. Power of courts; form and effect of declaration

Except where the Constitution of this State provides otherwise, courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect, and such declaration shall have the force and effect of a final judgment or decree.

Code 1935, § 4685A; 46 Del. Laws, c. 269, § 1; 10 Del. C. 1953, § 6501; 63 Del. Laws, c. 63, § 1.;



§ 6502. Power to construe

Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.

63 Del. Laws, c. 63, § 1.;



§ 6503. Construction of contract before or after breach

A contract may be construed either before or after there has been a breach thereof.

63 Del. Laws, c. 63, § 1.;



§ 6504. Persons entitled to declaration of rights or legal relations in respect to trust or estate of decedent

Any person interested as or through an executor, administrator, trustee, guardian or fiduciary, creditor, devisee, legatee, heir, next-of-kin or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, a person with a mental condition, may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next-of-kin or others; or

(2) To direct the executors, administrators or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

63 Del. Laws, c. 63, § 1; 78 Del. Laws, c. 179, § 25.;



§ 6505. Enumeration not exclusive

The enumeration in §§ 6502, 6503 and 6504 of this title does not limit nor restrict the exercise of the general powers conferred in § 6501 of this title, in any proceeding where declaratory relief is sought in which a judgment or decree will terminate the controversy or remove an uncertainty.

63 Del. Laws, c. 63, § 1.;



§ 6506. Discretionary relief

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, will not terminate the uncertainty or controversy giving rise to the proceeding.

63 Del. Laws, c. 63, § 1.;



§ 6507. Review

All orders, judgments and decrees under this chapter may be reviewed as other orders, judgments and decrees.

Code 1935, § 4685A; 46 Del. Laws, c. 269, § 1; 10 Del. C. 1953, § 6501; 63 Del. Laws, c. 63, § 1.;



§ 6508. Supplementary relief

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith.

Code 1935, § 4685A; 46 Del. Laws, c. 269, § 1; 10 Del. C. 1953, § 6502; 63 Del. Laws, c. 63, § 1.;



§ 6509. Determination of issues of fact

When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

Code 1935, § 4685A; 46 Del. Laws, c. 269, § 1; 10 Del. C. 1953, § 6503; 63 Del. Laws, c. 63, § 1.;



§ 6510. Costs

In any proceeding under this chapter the court may make such award of costs as may seem equitable and just.

63 Del. Laws, c. 63, § 1.;



§ 6511. Parties

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard, and if the statute, ordinance or franchise is alleged unconstitutional, the Attorney General of the State shall also be served with a copy of the proceeding and be entitled to be heard.

63 Del. Laws, c. 63, § 1.;



§ 6512. Purpose and construction of chapter

This chapter is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and is to be liberally construed and administered.

63 Del. Laws, c. 63, § 1.;



§ 6513. "Person'' construed

The word "person'', wherever used in this chapter, shall be construed to mean any person, partnership, joint stock company, unincorporated association or society, or municipal or other corporation of any character whatsoever.

63 Del. Laws, c. 63, § 1.;






CHAPTER 66. STRUCTURED SETTLEMENTS

§ 6601. Conditions to transfers of structured settlement payment rights

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been authorized in advance in a final order of a court of competent jurisdiction or responsible administrative authority, based on express findings by such court or responsible administrative authority that:

(1) The transfer complies with the requirements of this chapter and will not contravene other applicable law;

(2) Not less than 10 days prior to the date on which the payee first incurred any obligation with respect to the transfer, the transferee has provided to the payee a disclosure statement in bold type, no smaller than 14 points, setting forth:

a. The amounts and due dates of the structured settlement payments to be transferred;

b. The aggregate amount of such payments;

c. The discounted present value of such payments, together with the discount rate used in determining such discounted present value;

d. The gross amount payable to the payee in exchange for such payments;

e. An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, legal fees, notary fees and other commissions, fees, costs, expenses and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

f. The net amount payable to the payee after deduction of all commissions, fees, costs, expenses and charges described in paragraph (2)e. of this section;

g. The quotient (expressed as a percentage) obtained by dividing the net payment amount by the discounted present value of the payments; and

h. The amount of any penalty and the aggregate amount of any liquidated damages (inclusive of penalties) payable by the payee in the event of any breach of the transfer agreement by the payee;

(3) The transfer is fair and reasonable and in the best interests of the payee and the payee's dependents;

(4) The payee has received independent professional advice regarding the legal, tax and financial implications of the transfer;

(5) If the transfer would contravene the terms of the structured settlement:

a. The transfer has been expressly approved in writing by:

1. Each interested party; provided, however, that the approval of the annuity issuer and the structured settlement obligor shall not be required if all other interested parties approve the transfer and waive any and all rights to require that the transferred payments be made to the payee in accordance with the terms of the structured settlement; and

2. Any court or government authority, other than the court or responsible administrative authority from which authorization of the transfer is sought under this chapter, which previously approved the structured settlement; and

b. Signed originals of all approvals required under paragraph (5)a. of this section have been filed with the court or responsible administrative authority from which authorization of the transfer is sought under this chapter, and originals or copies have been furnished to all interested parties; and

(6) The transferee has given written notice of the transferee's name, address and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of such notice with the court or responsible administrative authority.

72 Del. Laws, c. 303, § 1.;



§ 6602. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them, except where the context clearly indicates a different meaning:

(1) "Annuity issuer'' shall mean an insurer that has issued an insurance contract used to fund periodic payments under a structured settlement;

(2) "Applicable law'' shall mean:

a. The federal laws of the United States;

b. The laws of this State, including principles of equity applied in the courts of this State; and

c. The laws of any other jurisdiction:

1. Which is the domicile of the payee or any other interested party;

2. Under whose laws a structured settlement agreement was approved by a court; or

3. In whose courts a settled claim was pending when the parties entered into a structured settlement agreement;

(3) "Dependents'' shall include a payee's spouse and minor children and all other family members and other persons for whom the payee is legally obligated to provide support, including alimony;

(4) "Discounted present value'' shall mean the fair present value of future payments, as determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

(5) "Favorable tax determination'' shall mean, with respect to a proposed transfer of structured settlement payment rights, any of the following authorities that definitively establishes that the federal income tax treatment of the structured settlement for the parties to the structured settlement agreement and any qualified assignment agreement, other than the payee, will not be affected by such transfer:

a. A provision of the United States Internal Revenue Code, United States Code Title 26 [26 U.S.C. § 130], as amended from time to time, or a United States Treasury regulation adopted pursuant thereto;

b. A revenue ruling or revenue procedure issued by the United States Internal Revenue Service;

c. A private letter ruling by the United States Internal Revenue Service with respect to such transfer;

d. A decision of the United States Supreme Court or a decision of a lower federal court in which the United States Internal Revenue Service has acquiesced;

(6) "Federal hardship standard'' shall mean a federal standard applicable to transfers of structured settlement payment rights based on findings of a court or responsible administrative authority regarding the payees' needs, as contained in the United States Internal Revenue Code, United States Code Title 26, as amended from time to time, or in a United States Treasury regulation adopted pursuant thereto;

(7) "Independent professional advice'' shall mean the advice of an attorney, certified public accountant, actuary or other licensed professional adviser:

a. Who is engaged by a payee to render advice concerning the legal, tax and financial implications of a transfer of structured settlement payment rights;

b. Who is not in any manner affiliated with or compensated by the transferee of such transfer; and

c. Whose compensation for rendering such advice is not affected by whether a transfer occurs or does not occur.

(8) "Interested parties'' shall mean, with respect to any structured settlement, the payee, any beneficiary designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under such structured settlement;

(9) "Payee'' shall mean an individual who is receiving tax-free damage payments under a structured settlement and proposes to make a transfer of payment rights thereunder;

(10) "Qualified assignment agreement'' shall mean an agreement providing for a qualified assignment within the meaning of § 130 of the United States Internal Revenue Code, United States Code Title 26 (26 U.S.C. § 130), as amended from time to time;

(11) "Responsible administrative authority'' shall mean, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement;

(12) "Settled claim'' shall mean the original tort claim or workers' compensation claim resolved by a structured settlement;

(13) "Structured settlement'' shall mean an arrangement for periodic payment of damages for personal injuries established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim;

(14) "Structured settlement agreement'' shall mean the agreement, judgment, stipulation or release embodying the terms of a structured settlement, including the rights of the payee to receive periodic payments;

(15) "Structured settlement obligor'' shall mean, with respect to any structured settlement, the party that has the continuing periodic payment obligation to the payee under a structured settlement agreement or a qualified assignment agreement;

(16) "Structured settlement payment rights'' shall mean rights to receive periodic payments (including lump sum payments) under a structured settlement, whether from the settlement obligor or the annuity issuer, where:

a. The payee, the settlement obligor, the annuity issuer, or any other interested party is domiciled in this State;

b. The structured settlement agreement was approved by a court or responsible administrative authority in this State; or

c. The settled claim was pending before the courts of this State when the parties entered into the structured settlement agreement;

(17) "Terms of the structured settlement'' shall include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or approval of any court or responsible administrative authority or other government authority authorizing or approving such structured settlement;

(18) "Transfer'' shall mean any sale, assignment, pledge, hypothecation or other form of alienation or encumbrance made by a payee for consideration;

(19) "Transfer agreement'' shall mean the agreement providing for transfer of structured settlement payment rights from a payee to a transferee; and

(20) "Transferee'' or "payor'' shall mean the person, firm or entity purchasing or receiving the assignment, pledge, hypothecation or other form of alienation or encumbrance made by a payee for consideration under a structured settlement agreement.

72 Del. Laws, c. 303, § 1; 75 Del. Laws, c. 148, § 1.;



§ 6603. Jurisdiction; procedure for approval of transfers

(a) The Superior Court shall have nonexclusive jurisdiction over any application for authorization, under § 6601 of this title, of a transfer of structured settlement payment rights, except that if the structured settlement payment rights are held by a trustee, the Court of Chancery shall have exclusive jurisdiction over any application for authorization of a transfer of such rights.

(b) Not less than 20 days prior to the scheduled hearing on any application for authorization of a transfer of structured settlement payment rights under § 6601(2) of this title, the transferee shall file with the Court and serve on any other government authority which previously approved the structured settlement and on all interested parties a notice of the proposed transfer and application of its authorization, including in such notice:

(1) A copy of the transferee's application;

(2) A copy of the transfer agreement;

(3) A copy of the disclosure statement required under § 6601(2) of this title;

(4) Notification that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the Court or responsible administrative authority or by participating in the hearing; and

(5) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed (which shall be not less than 15 days after service of the transferee's notice) in order to be considered by the Court or responsible administrative authority.

(c) Those parties, persons and officials named in § 6603(b) of this title shall have standing to raise, appear and be heard on any matter relating to an application for authorization of a transfer of structured settlement payment rights under this chapter.

(d) In cases where the payee shall not be represented by counsel, or where the payee and the transferee shall be represented by the same counsel, and the Court, in the exercise of its reasonable discretion, finds that the payee does not adequately comprehend the substance of the transaction, the Court may appoint an attorney ad litem who shall advise the Court if, in their opinion, the requirements of § 6601 of this title have been met. The costs and fees incurred by such attorney ad litem shall be borne by the payor or transferee and shall not be passed on to the payee or deducted from the payee's structured settlement agreement proceeds, provided that such costs do not exceed $500.

72 Del. Laws, c. 303, § 1; 75 Del. Laws, c. 148, §§ 2, 3; 75 Del. Laws, c. 301, § 4.;



§ 6604. No waiver; no penalties

(a) The provisions of this chapter shall not be waived.

(b) No payee who proposes to make a transfer of structured settlement payment rights shall inure any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee based on any failure of such transfer to satisfy the conditions of § 6601 of this title.

72 Del. Laws, c. 303, § 1.;






CHAPTER 67. EJECTMENT

§ 6701. Procedure

(a) The legal title to lands or to any tenements whereon entry can be made may be tried in a civil action, based upon a cause of action in ejectment. The action shall be begun by filing in the office of the prothonotary of the county in which the lands or tenements lie a complaint setting forth the cause or causes of action of the plaintiff, a sufficient description of the lands and tenements claimed and such other facts as may be pertinent. If the premises for which the action is brought are actually occupied by any person such actual occupant shall be named defendant in the action, and all other persons claiming title or interest to or in the same may be joined as defendants. If the premises are not occupied the action shall be brought against some person exercising acts of ownership on the premises claimed or claiming title thereto or some interest therein at the commencement of the action. Upon the filing of such complaint a summons shall issue to the defendants named in the complaint and the same shall be served by the sheriff, together with a copy of the complaint, upon the defendant or defendants in the usual manner. The summons shall require the defendant therein to appear in the cause and to file an answer within 20 days after the service of the summons and complaint. The sheriff shall make return of his or her service as soon as the same can be done, irrespective of any term or terms of court.

(b) The answer or answers of the defendant or defendants shall set forth all of the defenses in law or fact and any defenses in law may be heard by the court at such time or in such manner as may be appropriate.

Code 1852, §§ 2601, 2602; Code 1915, §§ 4529, 4530; Code 1935, § 4984; 44 Del. Laws, c. 178, § 1; 10 Del. C. 1953, § 6702; 70 Del. Laws, c. 186, § 1.;






CHAPTER 69. HABEAS CORPUS

§ 6901. Jurisdiction to grant writs

The writ of habeas corpus shall be awarded and issued by the Superior Court except in cases involving child support enforcement in which case the writ shall be awarded and issued by the Family Court. The writ may also be awarded and issued by the Family Court in other cases which are otherwise within its jurisdiction. A petition for the issuance of a writ of habeas corpus may be reviewed and decided by the judge issuing the order incarcerating the petitioner in the first instance.

Code 1852, § 2545; Code 1915, § 4477; Code 1935, § 4929; 10 Del. C. 1953, § 6901; 70 Del. Laws, c. 354, § 1.;



§ 6902. Persons entitled to writs; exceptions

Every person imprisoned or restrained of liberty by any officer or person, for any cause or under any color or pretense, shall have remedy by the writ of habeas corpus, and may obtain relief, except:

(1) Persons committed or detained on a charge of treason or felony, the species whereof is plainly and fully set forth in the commitment;

(2) Persons convicted of, or charged with, treason, felony, or any offense in another state, who ought, by the Constitution of the United States, to be delivered to the executive of such state, subject to the provisions of § 2510 of Title 11; and

(3) Persons imprisoned by the authority of the United States.

Code 1852, §§ 2541-2544; Code 1915, § 4476; Code 1935, § 4928; 10 Del. C. 1953, § 6902; 49 Del. Laws, c. 220, § 7; 70 Del. Laws, c. 186, § 1.;



§ 6903. Person committed for contempt; notice of hearing

(a) A person committed by any judge of this State, a justice of the peace, or by the mayor or any alderperson of any city or town, for a contempt, except a contempt issued by the Family Court in a case involving a child support order, shall be entitled to the writ of habeas corpus in the Superior Court. A person committed by the Family Court in a case involving a child support order shall be entitled to the writ of habeas corpus in the Family Court.

(b) Notice shall be given to the committing magistrate of the time and place of hearing. The prisoner may deny the alleged contempt, under oath. The court or judge may remand or discharge the party.

Code 1852, §§ 2562, 2563; Code 1915, § 4493; Code 1935, § 4945; 10 Del. C. 1953, § 6903; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 354, § 2.;



§ 6904. Custody of minor child

A writ of habeas corpus may be procured by 1 spouse living apart from the other, without being divorced, to determine the proper custody or charge of a minor child of the marriage, and orders may be made thereon, as provided by § 705 of Title 13 [repealed].

16 Del. Laws, c. 477, § 1; Code 1915, § 4495; Code 1935, § 4947; 10 Del. C. 1953, § 6904; 70 Del. Laws, c. 186, § 1.;



§ 6905. Application

Application for a writ of habeas corpus may be made by the party complaining, or anyone for such party, setting forth upon oath, where and by whom, and for what cause, to the best of his or her knowledge, such party is imprisoned or restrained of liberty, and exhibiting a copy of the commitment, if there be any, or showing why such copy could not be procured.

Code 1852, § 2546; Code 1915, § 4478; Code 1935, § 4930; 10 Del. C. 1953, § 6905; 70 Del. Laws, c. 186, § 1.;



§ 6906. Award and service of writ

(a) The court or judge, to whom an application under this chapter is made, shall, without delay, under penalty of $1,000 to the party aggrieved, award and issue a writ of habeas corpus under seal of the court, directed to the officer or person in whose custody the prisoner is detained, returnable forthwith before such court or judge.

(b) The writ may be served by anyone who will do the service.

Code 1852, § 2547; Code 1915, § 4479; Code 1935, § 4931; 10 Del. C. 1953, § 6906.;



§ 6907. Method of service; return

(a) When the writ of habeas corpus is served on the person to whom it is directed, either personally or by being left with any deputy or agent of the person at the place where the prisoner is detained, such person shall, without delay and within 3 days thereafter, produce the body of the prisoner as therein commanded; and shall fully certify in writing and under oath, the true cause or causes of the prisoner's detainer, and a copy of all process under which the prisoner is detained.

(b) The return may be contradicted, and may also be amended.

Code 1852, § 2548; Code 1915, § 4480; Code 1935, § 4932; 10 Del. C. 1953, § 6907; 70 Del. Laws, c. 186, § 1.;



§ 6908. Examination by court

The court or judge shall, upon the return of a writ of habeas corpus, without delay, proceed to examine the causes of imprisonment or restraint, giving notice to any party interested, and to the Attorney General or the Attorney General's deputy in cases of felony. The examination may be adjourned if necessary and the prisoner detained.

Code 1852, § 2549; Code 1915, § 4481; Code 1935, § 4933; 10 Del. C. 1953, § 6908; 70 Del. Laws, c. 186, § 1.;



§ 6909. Discharge generally; defects in commitment

(a) If no legal cause be shown for the imprisonment or restraint, the court or judge shall discharge the party therefrom. Any order entered upon a petition for a writ of habeas corpus discharging the prisoner from custody or otherwise granting relief to the prisoner may be appealed by the State to the Delaware Supreme Court.

(b) No person shall be discharged for a mere defect in the commitment, if the evidence before the court or judge is sufficient to require that he or she should be committed, or bound for his or her appearance. In such case the committing magistrate shall be summoned, proper witnesses examined, and the accused committed properly.

Code 1852, §§ 2550, 2557, 2558; Code 1915, §§ 4482, 4489; Code 1935, §§ 4934, 4941; 10 Del. C. 1953, § 6909; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 231, § 1.;



§ 6910. Bail or discharge for delay of trial

Repealed by 67 Del. Laws, c. 217, § 1, effective May 21, 1990.;



§ 6911. Discharge on bail

If the party is detained for any cause or offense for which the party is bailable, the party shall be discharged on becoming bound by recognizance, in a proper sum and with sufficient surety, for appearance at the court having cognizance of the matter. If the party does not give such security, the party shall be remanded with an order therefor expressing the sum in which the party is held to bail, and the court at which the party is required to appear. Any justice of the peace, court or other officer authorized by law to take bail, may, at any time before the sitting of the court, bail the party pursuant to such orders.

Code 1852, § 2551; Code 1915, § 4483; Code 1935, § 4935; 10 Del. C. 1953, § 6911; 70 Del. Laws, c. 186, § 1.;



§ 6912. Reduction of excessive bail

If the party is committed on mesne process in a civil action for want of bail, and it appears that the sum required is excessive, the court or judge shall decide what bail is reasonable, and shall order that, on giving such bail, the party shall be discharged.

Code 1852, § 2552; Code 1915, § 4484; Code 1935, § 4936; 10 Del. C. 1953, § 6912.;



§ 6913. Remand

If the party is lawfully imprisoned or restrained and is not entitled to be discharged on giving bail, the party shall be remanded or otherwise properly committed.

Code 1852, § 2553; Code 1915, § 4485; Code 1935, § 4937; 10 Del. C. 1953, § 6913; 70 Del. Laws, c. 186, § 1.;



§ 6914. Delivering copy of warrant or process; penalty

Any officer or such officer's deputy, neglecting for 6 hours after demand, to deliver a true copy of any warrant or process by which the officer detains a prisoner to any person who demands such copy and tenders a reasonable sum for copying the same, shall forfeit and pay to such prisoner $200.

Code 1852, § 2554; Code 1915, § 4486; Code 1935, § 4938; 10 Del. C. 1953, § 6914; 70 Del. Laws, c. 186, § 1.;



§ 6915. Returning writ and producing body; violations and penalties; compelling production

(a) If any officer or person to whom the writ of habeas corpus is directed, or any deputy of such officer, or agent of such person, neglects to return the writ and produce the body as required by § 6907 of this title, it shall be a contempt of the court under whose seal the writ issued and a forfeiture of office. Such officer, person, deputy, or agent shall forfeit and pay to the prisoner $500.

(b) Where the writ of habeas corpus is made returnable before the Superior Court, such contempt shall be punishable by the Court by both fine and imprisonment, or either, in its discretion; and the Court may, by attachment for contempt, compel the production before it, of the body of the person imprisoned or restrained of liberty.

Code 1852, § 2555; 17 Del. Laws, c. 222; Code 1915, § 4487; Code 1935, § 4939; 10 Del. C. 1953, § 6915; 70 Del. Laws, c. 186, § 1.;



§ 6916. Evasion of writ; penalty

Whoever, having in his or her custody or under his or her power, any person entitled to a writ of habeas corpus, whether any writ has been issued or not, with intent to elude the service of such writ, or to avoid the effect thereof, transfers the prisoner to the custody, or places the prisoner under the power or control of any other person, or conceals the prisoner, or changes the place of the prisoner's confinement, shall forfeit and pay to the party aggrieved $3,600.

Code 1852, § 2560; Code 1915, § 4491; Code 1935, § 4943; 10 Del. C. 1953, § 6916; 70 Del. Laws, c. 186, § 1.;



§ 6917. Rearrest of discharged person for same offense; exceptions

No person who has been discharged on a habeas corpus shall be again imprisoned or restrained for the same cause, unless the person is indicted therefor, or convicted thereof, or committed for want of bail by some court having jurisdiction of the cause; or unless, after a discharge for defect of proof, or for some material defect in the commitment in a criminal case, the person is again arrested on sufficient proof, and committed by legal process for the same offense.

Code 1852, § 2556; Code 1915, § 4488; Code 1935, § 4940; 10 Del. C. 1953, § 6917; 70 Del. Laws, c. 186, § 1.;



§ 6918. Costs and fees

The costs in any proceeding under this chapter may be ordered to be paid by the county or otherwise. If the commitment is insufficient, the justice or officer who made it shall have no compensation for attendance.

Code 1852, § 2559; Code 1915, § 4490; Code 1935, § 4942; 10 Del. C. 1953, § 6918.;






CHAPTER 71. DRUG NUISANCE AND SOCIAL VICES ABATEMENT

§ 7101. Short title

This chapter shall be known as and may be cited as the "Criminal Nuisance Abatement Act''.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, § 2.;



§ 7102. Purpose; construction

(a) This chapter shall be liberally construed and applied so as to promote its underlying purposes, which are:

(1) To authorize temporary and permanent abatement relief and other remedies to abate any criminal nuisance as defined herein;

(2) To eliminate locations that otherwise attract criminals, violence and the threat of violence associated with either illegal drug trade or any of the other nuisances defined herein;

(3) To abate drug nuisances and illegal drug activity as well as the other nuisances defined herein that otherwise reduce property values, injure legitimate businesses and commerce and erode the quality of life for law-abiding persons working or residing in or near these locations;

(4) To ensure that the civil actions and remedies authorized by this chapter be heard by the courts on a priority basis to expeditiously identify and abate all nuisances, particularly those involving illegal drug trade or activity; and

(5) To encourage owners, landlords, operators and managers of buildings, places or premises (hereinafter referred to as "premise'') to take the affirmative steps necessary to prevent violations on their properties involving any of the above nuisances, particularly those involving illegal drug trade or activity.

(b) Any action brought pursuant to this chapter, regardless of the remedy or remedies sought or ordered, is intended to be by the General Assembly and shall be deemed to be an action for abatement of a criminal nuisance.

(c) Any action brought on the basis of a criminal nuisance defined at § 7103(5)b. of this title is intended to abate the criminal nuisance existing on those properties where illegal firearms exist and those who use illegal firearms congregate. It is not intended to interfere with the right to lawful possession or use of firearms by law abiding citizens.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, §§ 3-7.;



§ 7103. Definitions

As used in this chapter, unless the context indicates differently:

(1) "Adverse impact'' means the presence of 1 or more of the following conditions:

a. Diminished real property value related to nuisances associated with drug activity, illegal firearms, criminal gangs, violent felonies, prostitution, and other public nuisances in or near the property;

b. Increased fear of residents to walk through or in public areas, including sidewalks, streets, and parks, due to the presence of nuisances associated with drug activity, illegal firearms, criminal gangs, violent felonies, prostitution, and other public nuisances;

c. Increased volume of vehicular and pedestrian traffic to and from the property that is related to nuisances associated with drug activity, illegal firearms, criminal gangs, violent felonies, prostitution, and other public nuisances;

d. An increase in the number of police calls to the property that are related to nuisances associated with drug activity, illegal firearms, criminal gangs, violent felonies, prostitution, and other public nuisances;

e. Bothersome solicitations or approaches by persons wishing to engage in prostitution or to sell controlled substances or drug paraphernalia on or near the property;

f. The presence, use, or display or discharge of illegal firearms at or near the property;

g. Investigative purchases of controlled substances or drug paraphernalia, or investigative actions relating to prostitution by undercover law-enforcement officers at or near the property;

h. Arrests of persons on or near the property for criminal conduct relating to nuisances associated with drug activity, illegal firearms, criminal gangs, violent felonies, prostitution, and other public nuisances;

i. Search warrants served or executed at the property relating to nuisances associated with drug activity, illegal firearms, criminal gangs, violent felonies, prostitution, and other public nuisances;

j. A substantial number of complaints made to law-enforcement and other government officials regarding nuisances associated with drug activity, illegal firearms, criminal gangs, violent felonies, prostitution, and other public nuisances;

k. Increased number of housing or health code violations relating to nuisances associated with drug activity, illegal firearms, criminal gangs, violent felonies, prostitution, and other public nuisances;

l. Any other impact the Court deems to be relevant and consistent with safeguarding the public health, safety, and welfare of the community.

(2) "Controlled substance,'' "manufacture,'' "distribution,'' "sale,'' "trafficking,'' and "possession with intent to sell or distribute'' shall have the same meaning as those terms are used in Chapter 47 of Title 16.

(3) "Court'' means the Superior Court of the State of Delaware.

(4) "Criminal gangs'' means any criminal street gangs or youth gangs as defined in §§ 616-617 of Title 11. "Pattern of criminal gang activity'' shall have the same meaning as defined in § 616(a)(2) of Title 11.

(5) "Criminal nuisance'' means any real property at which:

a. An illegal drug event has occurred within the period of 1 year prior to the commencement of the civil action under this chapter; or

b. The illegal use, manufacture, causing to be manufactured, importation, possession, possession for sale, sale, furnishing, storing or delivery of ammunition or firearms has occurred, or any act or acts which constitute any felony set forth in subpart E of subchapter VII of Chapter 5 of Title 11 or an unlawful attempt or conspiracy to commit such an act; or

c. Prostitution is promoted, facilitated or permitted in violation of §§ 1342-1344 and 1351-1356 of Title 11; or

d. Criminal gangs are engaging in a pattern of criminal gang activity; or

e. An act that would constitute a violent felony, as defined by § 4201(c) of Title 11, has occurred within the period of 1 year prior to the commencement of the civil action under this chapter; or

f. A material annoyance, inconvenience, discomfort, or a tangible injury occurs to neighboring properties or persons, and which a court considers objectionable under the circumstances, or any other public nuisance defined by state or municipal codes or Delaware law.

(6) "Firearm'' shall have the same meaning as that term is used in § 222 of Title 11. "Ammunition'' shall have the same meaning as that term is used in § 1448(c) of Title 11.

(7) "Illegal drug events'' means the unlawful manufacture, distribution, trafficking, sale or possession with intent to distribute, sell or deliver a controlled substance, or any act or acts which constitute any felony set forth in Chapter 47 of Title 16, or an unlawful attempt or conspiracy to commit such an act.

(8) "Landlord'' shall have the same meaning as that term is defined in § 5141 of Title 25.

(9) "Owner'' means any person in whom is vested the ownership and title of property, and who is the owner of record. "Owner'' shall include any local, city, county, state or federal governmental entity.

(10) "Person'' means a human being who has been born and is alive, and, where appropriate, a public or private corporation, a trust, a firm, a joint stock company, a union, an unincorporated association, a partnership, a government or a governmental instrumentality.

(11) "Place,'' "site'' or "premises'' includes any building, structure, erection, or any separate part or portion thereof, whether used as a residence, for commercial purposes or a house of worship, or the ground itself.

30 Del. Laws, c. 234, § 1; Code 1935, § 5272; 10 Del. C. 1953, § 7101; 53 Del. Laws, c. 360; 69 Del. Laws, c. 248, §§ 1, 2; 72 Del. Laws, c. 31, §§ 1, 2; 72 Del. Laws, c. 484, § 1; 76 Del. Laws, c. 158, §§ 1-7; 78 Del. Laws, c. 161, § 8.;



§ 7104. Maintaining a criminal nuisance

Any person, including but not limited to any owner, agent, employee or lessee, who uses occupies, establishes, promotes, permits, facilitates, or conducts a criminal nuisance, or aids or abets therein, shall be liable for maintaining a criminal nuisance and shall be enjoined as provided in this chapter.

30 Del. Laws, c. 234, § 2; Code 1935, § 5273; 10 Del. C. 1953, § 7102; 72 Del. Laws, c. 484, § 1; 76 Del. Laws, c. 158, § 8; 78 Del. Laws, c. 161, § 9.;



§ 7105. Action to abate criminal nuisance

(a) Whenever a criminal nuisance exists and it adversely impacts the community, the Attorney General may bring an action to abate a criminal nuisance under this title to obtain temporary and permanent abatement relief under §§ 7111 and 7113 of this title and to seek civil penalties provided under § 7126 of this title.

(b) Any other person, as defined in § 7103 of this title, may bring an action to abate a criminal nuisance under this title on behalf of the Attorney General in the name of the State, provided the person serves the State Solicitor with a copy of the complaint within 5 days of filing. The Attorney General may elect to intervene and proceed with the action after it receives a copy of the complaint. If the Attorney General reviews the complaint and determines that there is insufficient evidence to support the claim, the Attorney General may dismiss the complaint.

30 Del. Laws, c. 234, § 3; Code 1935, § 5274; 10 Del. C. 1953, § 7103; 72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, § 10.;



§ 7106. Jurisdiction; complaint; notice of lis pendens

(a) Any action under this chapter shall be brought in the Superior Court of the county in which the property is located.

(b) At or before the commencement of the action a verified complaint alleging the facts constituting the criminal nuisance shall be filed in the office of the prothonotary of Superior Court, together with a notice of the pendency of the action, containing the names of the parties, the object of the action, and a brief description of the property affected thereby. Such notice of lis pendens shall be immediately recorded by the prothonotary.

(c) The Court shall have in rem jurisdiction over the premises alleged to be a criminal nuisance, and the complaint initiating the civil action pursuant to this chapter shall name as a defendant the premises involved, describing it by block, lot number and street address, or by such means as are appropriate in the circumstances.

30 Del. Laws, c. 234, § 4; Code 1935, § 5275; 10 Del. C. 1953, § 7104; 72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, §§ 11, 12.;



§ 7107. Affirmative defenses

It shall be an affirmative defense for the owner or landlord to establish, by a preponderance of the evidence, that said owner or landlord attempted to abate the alleged criminal nuisance prior to receiving notice in writing of the State's intent to bring a criminal nuisance abatement action regarding the premises. Examples of actions that are indicia of attempts to abate alleged criminal nuisances include but are not limited to:

(1) Sending or delivering a notice pursuant to § 5513 of Title 25 that the conduct of the tenant, or their guests or invitees, breaches a rule or covenant that is material to the rental agreement;

(2) Sending or delivering a termination notice pursuant to § 5513(a) or (b) of Title 25;

(3) Filing an action for summary possession of the rental unit;

(4) Seeking police intervention to have those responsible for the action prosecuted and actively assisting the police in efforts to prosecute those responsible for the actions or activities being complained of by the complainants.

72 Del. Laws, c. 484, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 158, § 9; 78 Del. Laws, c. 161, § 13.;



§ 7108. Notice to interested parties

(a) A complaint initiating an action pursuant to this chapter shall be personally served and notice to all in personam defendants shall be provided in the same manner as serving complaints in civil actions. Where the in personam defendant is an owner or landlord, notice shall also be served by leaving a copy of the complaint at the landlord's address as set forth in the lease or as otherwise provided by landlord with an adult person residing therein, or with an agent or other person in the employ of the owner or landlord whose responsibility it is to accept such notice. If the owner or landlord is an artificial entity pursuant to Supreme Court Rule 57, service of the notice or process may be made by leaving a copy thereof at its office or place of business as set forth in the lease with an agent authorized by appointment or by law to receive service of process. Where the in personam defendant is a tenant, notice shall also be served by leaving a copy of the complaint at the person's rental unit or usual place of abode with an adult person residing therein. After filing an affidavit that personal service cannot be had after due diligence on 1 or more in personam defendants, within 20 days after the filing of the complaint, the plaintiff may serve a copy of the complaint by registered or certified mail or first class mail as evidenced by a certificate of mailing postage-prepaid, addressed to the owner or landlord at the owner or landlord's business address as set forth in the lease or as otherwise provided by the owner or landlord, or if the owner or landlord is an artificial entity, pursuant to Supreme Court Rule 57, at its office or place of business, or if the defendant is a tenant, to said tenant at the leased premises. The return receipt of the notice, whether signed, refused or unclaimed, sent by registered or certified mail, or the certificate of mailing if sent by first class mail, shall be held and considered to be prima facie evidence of the service of the notice or process. The plaintiff shall also cause a copy of the complaint to be affixed conspicuously to the premises alleged to be the site of a nuisance. Service shall be deemed completed 5 days after filing with the court proof of such mailing and an affidavit that a copy of the complaint has been affixed to the premises.

(b) All tenants or residents of any premises which is used in whole or in part as a business, home, residence or dwelling, other than transient guests of a guest house, hotel, or motel, who may be affected by any order issued pursuant to this chapter shall be provided such reasonable notice as shall be ordered by the court and shall be afforded opportunity to be heard at all hearings.

72 Del. Laws, c. 484, § 1.;



§ 7109. Substitution of plaintiff

72 Del. Laws, c. 484, § 1; repealed by 78 Del. Laws, c. 161, § 14, eff. Aug. 3, 2011.;



§ 7110. Delay and dismissal of actions

(a) All actions brought pursuant to this chapter shall be heard by the Court on an expedited and priority basis. The Court shall not grant a continuance except for compelling and extraordinary reasons, or upon the application of the Attorney General for good cause shown.

(b) The Court shall not stay the civil proceedings pending the disposition of any related criminal proceeding except for compelling and extraordinary reasons or except upon the application of the Attorney General for good cause shown.

(c) The Court shall not dismiss an action brought pursuant to this chapter for want of prosecution unless the Court is clearly convinced that the interests of justice require such dismissal. In that event and upon such a finding, the dismissal shall be without prejudice to the right of the plaintiff to re-institute the action.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, § 15.;



§ 7111. Temporary abatement hearing; order; procedure

(a) To bring a civil action for abatement relief pursuant to this chapter, the Office of the Attorney General, or any other person authorized, may file a complaint seeking temporary relief by alleging that the premises constitute a criminal nuisance which adversely impacts the community. Upon receipt of the complaint, the Court, on application of the plaintiff, may issue an ex parte temporary abatement order prohibiting the defendants and all other persons from committing or permitting any act or acts of waste to the premises, or to the personal property and contents thereof, and from knowingly tampering with any evidence likely to be used by any party in any judicial proceeding until the decision of the Court granting or refusing the temporary abatement order thereon. Absent such ex parte relief by the Court, the Court shall order a preliminary hearing which shall be held no later than 10 days from the date upon which service upon all parties was completed, unless otherwise agreed to by the parties. In the event that service cannot be completed in time to give the owners or tenants the minimum notice required by this subsection, the Court may set a new hearing date.

(b) A copy of the complaint together with a notice of the time and place of the hearing of the application for a temporary abatement order shall be served upon the defendants at least 5 days before the hearing. If the hearing be then continued at the instance of any defendant, the temporary writ as prayed shall be granted as a matter of course.

(c) Each defendant so notified shall serve upon the complainant, or the complainant's attorney, a verified answer on or before the date fixed in the notice for the hearing and such answer shall be filed with the prothonotary's office wherein the cause is triable, but the Court may allow additional time for so answering, providing such extension of the time shall not prevent the issuing of the temporary writ as prayed for. The allegations of the answer shall be deemed to be denied without further pleading.

(d) If the Court finds:

(1) That the premises constitute a criminal nuisance that adversely impacts the community,

(2) That at least 10 days prior to the filing of the complaint seeking temporary abatement relief, the owner or the owner's agent (or tenant, where such is an in personam defendant) had been notified by certified letter of the criminal nuisance, and

(3) That the public health, safety or welfare immediately requires a temporary closing order and unless the owner or the owner's agent shows to the satisfaction of the Court that the criminal nuisance complained of has been sufficiently abated, or that such person proceeded forthwith to enforce his or her rights under this chapter as more fully set forth herein,

the Court shall issue a temporary abatement order to close the premises involved, the portions appropriate in the circumstances, or any other temporary abatement remedy requested by the Attorney General's Office. The order shall direct actions necessary to physically secure the premises, or appropriate portions thereof, against use for any purpose. The temporary abatement order may also prohibit the defendant and all persons from removing or in any manner interfering with the furniture, fixtures and movable or personal property located on or within the premises constituting the criminal nuisance. Where a tenant is a defendant, the Court may issue a closing order prohibiting him or her from residing at or having contact with the premises.

(e) To determine whether the health, safety, or welfare of the community immediately requires a temporary abatement order, the Court shall consider any relevant evidence presented concerning any attendant circumstances, including but not limited to:

(1) The extent and duration of the criminal nuisance and severity of the impact on the community;

(2) The proximity of the property to other residential structures;

(3) The number of times the owner or tenant has been notified of criminal nuisance related problems at the property;

(4) The prior efforts, or lack of efforts, by the defendant to abate the criminal nuisance;

(5) The involvement of the owner or tenant in the criminal nuisance;

(6) The costs incurred by the jurisdiction or community based organizations in investigating or attempting to correct the criminal nuisance;

(7) Whether the criminal nuisance is continuous or recurring;

(8) Whether the criminal nuisance involves the use or threat of violence; or

(9) Any other factor the Court deems relevant and in the interests of the public health, safety, or welfare of the community.

(f) If the Court finds that the premises constitute a criminal nuisance but that immediate closing of the premises is not required pursuant to subsection (d) of this section, the Court may abate the criminal nuisance by issuing an order prohibiting the defendants and all other persons from conducting, maintaining, aiding, abetting or permitting events constituting the criminal nuisance, or from otherwise having contact with the premises. Additionally, the Court may issue an order appointing a temporary receiver to manage or operate the premises or order that any defendant take immediate actions including, but not limited to, the remedies listed in § 7113(c)(7) of this title. A temporary receiver shall have such powers and duties specifically authorized pursuant to § 7113 of this title.

(g) Notwithstanding the Delaware Rules of Evidence, any police report concerning the premises, and any witness statements contained therein, may be admitted into evidence in determining the existence of a criminal nuisance or whether any form of temporary abatement relief is appropriate.

(h) The abatement order shall be served pursuant to the procedures set forth in § 7108 of this title, and by both such delivery and posting. The officer serving such abatement order shall forthwith make and return into Court an inventory of the personal property and contents situated in and used in conducting or maintaining the criminal nuisance. The parties may enter into a consent order in relation to or with respect to temporary abatement relief or permanent abatement relief. Any such order must be approved by the Court. Any violation of such abatement order shall be a contempt of court, and where such order is so posted, mutilation or removal thereof, while the same remains in force, shall be a contempt of court, provided such posted order contains thereon or therein a notice to that effect.

(i) The temporary abatement order shall remain in place until a permanent abatement hearing. Any violation of the Court's temporary abatement order shall be contempt of court, to be punished as provided in this chapter.

(j) The owner or owners of any real or personal property so closed or prohibited, or to be closed or prohibited, may petition the Court for an expedited schedule for the permanent abatement hearing.

(k) The release of any real or personal property under this section shall not release it from any judgment, lien, penalty, or liability to which it may be subjected by law.

30 Del. Laws, c. 234, § 4; Code 1935, § 5275; 10 Del. C. 1953, § 7105; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 484, § 1; 76 Del. Laws, c. 158, §§ 10-15; 78 Del. Laws, c. 13, § 2; 78 Del. Laws, c. 161, § 16.;



§ 7112. Enforcing ex parte and temporary abatement orders

(a) Upon order of the Court, ex parte closing orders and temporary abatement orders shall be enforced by the appropriate police agency having jurisdiction over the area where the premises are located.

(b) The officers serving an ex parte closing order or a temporary abatement order shall file with the Court an inventory of the personal property situated in or on the premises closed and shall be allowed to enter the premises to make the inventory. The inventory shall provide an accurate representation of the personal property subject to such inventory including, but not limited to, photographing of furniture, fixtures and other personal or movable property.

(c) The officers serving an ex parte closing order shall, upon service of the order, demand all persons present in the premises closed, to vacate such premises or portion thereof forthwith unless the Court orders otherwise. The premises or portion thereof shall be securely locked and all keys shall be held by the agency closing the premises.

(d) Upon service of an ex parte closing order or a temporary abatement order, the officer shall post a copy thereof in a conspicuous place or upon 1 or more of the principal doors at entrances of the premises. In addition, where an ex parte closing order has been granted, the officers shall affix, in a conspicuous place or upon 1 or more of the principal entrances of such premises, a printed notice that the entire premises or portion thereof have been closed by court order, which notice shall contain a legend "Closed by Court Order'' in block lettering of sufficient size to be observed by anyone intending or likely to enter the premises. The printed notice shall also include the date of the order, the Court which issued the order and the name of the office or agency posting the notice. In addition, where a temporary abatement order has been granted, the officer shall affix, in the same manner, a notice similar to the notice provided for in relation to an ex parte closing order except that the notice shall state that certain activity is prohibited by court order and that removal of furniture, fixtures or other personal or movable property is prohibited by court order.

(e) Any person who knowingly or purposely violates any ex parte closing order or temporary abatement order issued pursuant to this chapter shall be subject to civil contempt as well as punishment for criminal contempt pursuant to §§ 1271-1272 of Title 11 and § 7129 of this title.

72 Del. Laws, c. 484, § 1.;



§ 7113. Permanent abatement for all criminal nuisance actions; hearing; admissible evidence

(a) An action, when brought under this chapter, shall be noticed for trial at a time to be fixed by the Superior Court.

(b) In the action evidence of the general reputation of the place, or an admission, or finding of guilt of any person under the criminal laws at any such place, shall be admissible for the purpose of proving the existence of the criminal nuisance, and shall be prima facie evidence of such criminal nuisance and of knowledge of and of acquiescence and participation therein on the part of the person charged with maintaining the criminal nuisance as defined in this chapter.

(c) If the existence of the criminal nuisance is established upon the trial, the Court shall grant permanent abatement relief which perpetually prohibits the defendants and any other person from further maintaining the criminal nuisance at the place complained of, and the defendants from maintaining such criminal nuisance elsewhere within the State and shall issue such other orders as are necessary to abate the criminal nuisance and to prevent to the extent reasonably possible the recurrence of the criminal nuisance. The Court's order may include, but need not be limited to all of the following:

(1) Directing the sheriff or other appropriate agency to seize and remove from the premises all material, equipment and instrumentalities used in the creation and maintenance of the criminal nuisance, and directing the sheriff to sell the property in the manner provided for the sale of property under execution in accordance with the general rules of civil procedure. The net proceeds of any such sale, after the deduction of all lawful expenses involved, shall be paid pursuant to § 7114 of this title.

(2) Authorizing the plaintiffs, subsequent to an order granting plaintiffs the right to seize the property in question, to make repairs, renovations and construction and structural alterations or to take such other actions necessary to bring the premises into compliance with all applicable housing, fire, zoning, health and safety codes, ordinances, rules, regulations or statutes. Such repairs, renovations or construction shall only be undertaken after the appropriate regulatory agency has first inspected the property in question, determined that code, ordinance or statutory violations exist and has reported same to the Court. If no order of seizure is granted and the owner or owners of the property remain in possession, the Court may order said owner or owners to make the appropriate repairs as set forth herein following the inspection and determination of violations by the appropriate regulatory agency. Expenditures by the plaintiffs pursuant to this paragraph may be filed as a lien against the property.

(3) Directing the closing of the premises, or appropriate portion thereof, to the extent necessary to abate the criminal nuisance, and directing the officer or agency enforcing the closure order to post a copy of the judgment and a printed notice of such closing order conforming to the requirements of § 7111 of this title. The closing directed by the judgment shall be for such a period of time as the Court may direct but, subject to the provisions of § 7121 of this title, shall not be for a period of more than 1 year from the posting of the judgment provided for in this subsection.

(4) Suspending or revoking any business, operational, rental or liquor license.

(5) Suspending or revoking any lease.

(6) Ordering the suspension of any state, city or local governmental subsidies payable to the owners of the property, such as tenant assistance payments to landlords, until the criminal nuisance is satisfactorily abated.

(7) Appointing a temporary receiver to manage or operate the premises for such a time as the Court deems necessary to abate the nuisance. A receiver appointed pursuant to this section shall have such powers and duties as the Court shall direct, including but not limited to:

a. Collecting, holding and dispersing the proceeds of all rents from all tenants;

b. Leasing or renting portions of the premises involved;

c. Making or authorizing other persons to make necessary repairs or to maintain the property;

d. Hiring security or other personnel necessary for the safe and proper operation of the premises;

e. Retaining counsel to prosecute or defend suits arising from his or her management of the premises;

f. Bringing actions for summary possession of any premises; and

g. Expending funds from the collected rents in furtherance of the foregoing powers.

(8) A receiver appointed by the Court pursuant to this section or § 7111 of this title shall upon entering upon his or her duties be sworn and shall affirm faithfully and fairly to discharge the trust committed to him or her. In addition, the receiver may be required to post a bond in an amount to be fixed by the Court making the appointment, to ensure that such receiver will faithfully discharge his or her duties.

(9) If the existence of a criminal nuisance as defined in this chapter is admitted or established in an action under this chapter, the Court may, in addition to the aforementioned remedies or sanctions, order the removal from the place of the criminal nuisance all personal property and contents used in conducting the criminal nuisance and not already released under authority of the Court as provided in § 7111 of this title, and shall further direct the sale of such thereof as belong to the defendants notified or appearing, in the manner provided for the sale of chattels under execution.

(d) Owners of unsold personal property and contents so seized must appear and claim same within 10 days after such order of abatement is made. The burden shall be on the owner to show, to the satisfaction of the Court, lack of any knowledge of the use thereof, and that with reasonable care and diligence they could not have known thereof. Every defendant in the action shall be presumed to have had knowledge of the general reputation of the place. If such innocence be so established, such unsold personal property and contents shall be delivered to the owner; otherwise it shall be sold as provided in this chapter.

(e) If any person breaks and enters, or uses a place so directed to be closed, that person shall be punished as for contempt as provided in this chapter.

(f) For removing and selling the personal property and contents, the officer shall be entitled to charge and receive the same fees as that officer would for levying upon and selling like property on execution, and for closing the place and keeping it closed, a reasonable sum shall be allowed by the Court.

(g) The Court may impose any or all of the foregoing remedies in combination with each other.

30 Del. Laws, c. 234, § 5; Code 1935, § 5276; 10 Del. C. 1953, § 7106; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, § 17.;



§ 7114. Duty of Attorney General; proceeds of sale in all criminal nuisance actions

(a) In case the existence of facts, circumstances and/or conditions that would constitute any criminal nuisance is established in a criminal proceeding in any court of competent jurisdiction, the Attorney General shall proceed promptly to enforce the provisions and penalties of this chapter, and the finding of the defendant guilty in such criminal proceedings, unless reversed or set aside, shall be conclusive as against such defendant as to the existence of the criminal nuisance.

(b) All moneys collected under this chapter, including but not limited to proceeds of the sale of personal property, as provided in § 7113 of this title, shall first be applied in payment of the costs of the action and abatement and then in payment of reasonable attorney fees. In the event the action is brought by the Attorney General, all moneys collected in excess of costs and reasonable attorney fees shall be paid to the Special Law Enforcement Assistance Fund, as established in §§ 4110-4116 of Title 11. In actions brought under this chapter by a county or municipality, all moneys collected in excess of costs and reasonable counsel fees shall be paid to said county or municipality. In all actions brought under this chapter by a person or persons other than noted above, all moneys collected in excess of costs, reasonable attorney fees and damage awards shall be paid to the Special Law Enforcement Assistance Fund.

30 Del. Laws, c. 234, § 7; Code 1935, § 5278; 10 Del. C. 1953, § 7108; 72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, § 18.;



§ 7115. Lease void if building used for criminal nuisance

Notwithstanding any law, rule or regulation to the contrary, if a tenant or occupant of a building or tenement, under a lawful title, is found after a hearing at which the tenant or occupant has appeared to have used such place for a criminal nuisance-related purpose, such use makes void the lease or other title under which the tenant or occupant holds, at the option of the owner, and, without any act of the owner, causes the right of possession to revert to vest in such owner.

59 Del. Laws, c. 257, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, §§ 19, 20.;



§ 7116. Civil penalty

59 Del. Laws, c. 257, § 1; 72 Del. Laws, c. 484, § 1; repealed by 78 Del. Laws, c. 161, § 21, eff. Aug. 3, 2011.;



§ 7117. Immunity

59 Del. Laws, c. 257, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 484, § 1; repealed by 78 Del. Laws, c. 161, § 22, eff. Aug. 3, 2011.;



§ 7118. Notification and provision of treatment resources

(a) The officers serving a closing order involving a criminal nuisance as defined in § 7103(5)(a) of this title shall provide outreach information and referral materials to all residents present on how to obtain alcohol and other drug treatment.

(b) In any case in which the Court orders the removal of any person from any dwelling pursuant to this chapter, the Court shall cause notice to be provided to the local alcohol and drug agency, the Division of Family Services, and other appropriate social services agencies.

(c) A 1-page summary of such information and materials shall be posted next to any ex parte closing order or temporary abatement order posted in accordance with § 7112 of this title.

(d) The State Division of Substance Abuse and Mental Health or its designee shall prepare all materials described in subsections (a) and (b) of this section, and shall disseminate them to all which are empowered to enforce closing orders under this chapter.

72 Del. Laws, c. 484, § 1; 73 Del. Laws, c. 41, § 1; 78 Del. Laws, c. 161, § 23.;



§ 7119. Premises involving multiple residences or businesses

(a) Where the premises constituting the criminal nuisance includes multiple residences, dwellings or business establishments, a temporary or permanent closing order issued pursuant to any provision of this chapter shall, so far as is practicable, be limited to that portion of the entire premises necessary to abate the criminal nuisance and prevent its recurrence.

(b) In addition to any other relief expressly authorized by this chapter, the Court may order a defendant who actually knew or, based on information provided to said defendant, had reason to know of, the criminal nuisance, to provide relocation assistance to any tenant ordered to vacate a premises pursuant to this chapter, provided that the Court determines that such tenant was not involved in the criminal nuisance or any criminal nuisance constituting the criminal nuisance and did not knowingly aid in the commission of any such criminal nuisance. Relocation assistance shall be in the amount necessary to cover moving costs, security deposits for utilities and comparable housing, any lost rent, and any other reasonable expenses the Court may deem fair and reasonable as a result of the Court's order to close a premises or any portion thereof pursuant to this chapter.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, §§ 24-26.;



§ 7120. Defense application to vacate or modify closing order prior to trial

72 Del. Laws, c. 484, § 1; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 161, § 27, eff. Aug. 3, 2011.;



§ 7121. Presumption against closure; vacating closure after abatement of nuisance and proof nuisance is not likely to occur

(a) Where the Court after trial determines that a premises or appropriate portion or portions thereof pursuant to § 7111 of this title constitutes a nuisance, the Court shall order the closure of the premises. No such closure shall be granted unless, in the totality of the circumstances, no less onerous penalty is likely to provide for the abatement of the nuisance. Further, no order of closure shall occur if the Court is clearly convinced that any vacancy resulting from the closure would exacerbate rather than abate the nuisance or would otherwise be extraordinarily harmful to the community or the public interest. In determining whether closure is the least onerous penalty, the Court shall consider:

(1) Whether any previously agreed upon abatement plan, consent order, or other steps taken by a defendant have abated the nuisance;

(2) The duration that any nuisance has existed on the premises and whether any court has previously found the existence of a nuisance on the premises;

(3) The severity of the nuisance;

(4) Whether the defendant has the ability to control the conduct on the premises or the ability to abate the nuisance;

(5) The impact of the continuation of the nuisance upon any neighborhood or community organization; and

(6) The position of any community or civic association which represents the communities in which the premises are located.

(b) The Court at any time after trial may vacate the provisions of the judgment that direct the closing of the premises or any portion thereof provided that the defendant submits clear and convincing proof to the Court that the nuisance has been satisfactorily abated and is not likely to recur. In determining whether the nuisance has been satisfactorily abated and is not likely to recur, the Court shall consider the nature, severity and duration of the nuisance and all other relevant factors, including but not limited to those factors set forth in § 7113 of this title.

72 Del. Laws, c. 484, § 1; 76 Del. Laws, c. 158, § 17.;



§ 7122. Standard of proof

Except as may otherwise be expressly provided, the civil causes of action established in this chapter shall be proved by a preponderance of the evidence.

72 Del. Laws, c. 484, § 1.;



§ 7123. Admissibility of evidence to prove criminal nuisance

(a) In any action involving any criminal nuisance, evidence of the general reputation of the place or an admission or finding of guilty of any person under the criminal laws at any such place is admissible for the purpose of proving the existence of said criminal nuisance and is prima facie evidence of such criminal nuisance and of knowledge of and of acquiescence and participation therein on the part of the person charged with maintaining said criminal nuisance.

(b) In any action brought pursuant to this chapter, any evidence of any prior efforts or lack of efforts by the defendant to abate the criminal nuisance shall be admissible, and shall be considered by the court in its decision as to what, if any, remedies or penalties shall be imposed.

(c) Where a criminal prosecution or juvenile delinquency proceeding results in a criminal conviction or adjudication of delinquency, such conviction or adjudication shall create a rebuttable presumption that the criminal nuisance occurred. Any evidence or testimony admitted in the criminal or juvenile proceedings, including transcripts or a court reporter's notes of the transcripts of the adult or juvenile criminal proceedings, whether or not they have been transcribed, may be admitted in the civil action brought pursuant to this chapter.

(d) In the event that the evidence or records of a criminal proceeding which did not result in a conviction or adjudication of delinquency have been sealed in accordance with § 10002(l) of Title 29, § 4322(a) of Title 11, and §§ [former] 1001 [now repealed], 1002 and 1063 of this title, the Court, in a civil action brought pursuant to this chapter may, notwithstanding any other provision of this chapter, order such evidence or records to be unsealed if the Court finds that such evidence or records would be relevant to the fair disposition of the civil action.

(e) If proof of the existence of the criminal nuisance depends, in whole or in part, upon the affidavits or testimony of witnesses who are not peace officers, the Court may upon a showing of prior threats of violence or acts of violence by any defendant or any other person, issue orders to protect those witnesses including, but not limited to, the nondisclosure of the name, address or any other information which may identify those witnesses.

(f) A law-enforcement agency may make available to any person or entity seeking to secure compliance with this chapter any police report, or edited portion thereof, or forensic laboratory report, or edited portion thereof, concerning the alleged criminal nuisance on or within the premises involved. A law-enforcement agency may also make any officer or officers available to testify as a fact or expert witness in a civil action brought pursuant to this chapter. The agency shall not disclose such information where, in the agency's opinion, such disclosure would jeopardize an investigation, prosecution or other proceeding, or where such disclosure would violate any federal or state statute.

72 Del. Laws, c. 484, § 1; 76 Del. Laws, c. 158, § 19; 78 Del. Laws, c. 161, §§ 28-32; 78 Del. Laws, c. 382, § 1.;



§ 7124. Relationship to criminal proceedings

A civil action may be brought and maintained pursuant to this chapter, and the Court may find the existence of a criminal nuisance, notwithstanding that an event or events used to establish the existence of the criminal nuisance have not resulted in an arrest, prosecution, conviction or adjudication of delinquency.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, § 33.;



§ 7125. Release of premises upon inspection or repair

(a) Unless the Court expressly orders otherwise, no premises or portion thereof ordered to be closed pursuant to any provision of this chapter shall be released or opened unless it has been inspected by the appropriate license and inspection authority or agency and found to be in compliance with applicable local or state housing, building, fire, zoning, health and safety codes, ordinances, rules, regulations or statutes. Where the inspection reveals violations of any such code, ordinance, rule, regulation or statute, the Court shall issue such orders or grant such relief as may be necessary to bring the premises or portion thereof into compliance. In that event, the Court may order the premises or portion thereof to remain closed pending such necessary repairs or modification, notwithstanding that the order of closure may exceed the 1-year time limit prescribed in § 7113 of this title.

(b) The Court may authorize any person or government official to enter a premises or portion thereof closed pursuant to this chapter for the purpose of conducting an inspection or making any repairs or modifications necessary to abate the criminal nuisance or to bring the premises or portion thereof into compliance with any applicable housing, building, fire, zoning, health or safety code, ordinance, rule, regulation or statute.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, §§ 34, 35.;



§ 7126. Penalties

(a) Where the Court after trial finds that a premises is a criminal nuisance, the Court in addition to granting appropriate abatement relief shall impose a civil penalty against a defendant who knowingly conducted, maintained, aided, abetted or permitted the criminal nuisance. The Court shall order civil penalties in the amount of $25,000 or the Court, at its discretion, may order a civil penalty up to $1,000 for each day the criminal nuisance exists, whichever is greater, unless imposition of such penalty would constitute a miscarriage of justice under the totality of the circumstances. In such case, it may lower the penalty amount to the extent necessary to avoid such miscarriage of justice.

(b) For the purpose of imposing a civil penalty pursuant to this section, the following shall be prima facie evidence that the defendant knowingly permitted the criminal nuisance:

(1) The defendant failed to initiate an eviction action pursuant to the provisions of this chapter or a summary possession action pursuant to Chapter 57 of Title 25 or against a tenant after being notified by certified or registered mail of the facts pertaining to the tenant's alleged illegal activities constituting a criminal nuisance committed on the leased premises which would in turn cause a reasonable person to believe the allegations are likely to be true; or

(2) A closure order was vacated under § 7121 of this title within 2 years before the occurrence of the instant criminal nuisance; or

(3) The defendant furthered, conspired as to, or participated in the commission of a crime on the premises.

(c) The Court at any time shall waive, suspend or revoke any unpaid civil penalty imposed pursuant to this section where it is satisfied that:

(1) The defendant against whom the penalty has been imposed has not violated any order issued pursuant to any provision of this chapter; and

(2) The defendant has transferred title to the plaintiff, a government agency or any other neighborhood or community organization approved by the Court, provided that the recipient is a nonprofit incorporated organization or association which is exempt from taxation under 26 U.S.C. § 501(c) and which is authorized by its corporate charter or bylaws to rehabilitate, restore, maintain, manage or operate any commercial or residential premises. Unless otherwise agreed to by the recipient organization, the defendant shall personally retain all state and local tax liability and the obligation shall attach to any other real property in the county owned by the defendant.

72 Del. Laws, c. 484, § 1; 76 Del. Laws, c. 158, §§ 20, 21; 78 Del. Laws, c. 161, §§ 36-39.;



§ 7127. Settlements

(a) Nothing in this chapter shall be construed in any way to prevent the parties to the action at any time before or after trial from negotiating and agreeing to a fair settlement of the dispute, subject to the approval of the Court. Any such settlement, once approved by the Court, shall be entered as an order of the Court. Any violation of such an order by the defendant shall be punishable as contempt as provided in this chapter.

(b) The Court, on application of a plaintiff may vacate a closing order issued pursuant to this chapter where the defendant has transferred title to the premises to the plaintiff, a government agency or any other neighborhood or community organization approved by the Court, provided that the recipient is a nonprofit incorporated organization or association which is exempt from taxation under 26 U.S.C. § 501(c) and which is authorized by its corporate charter or bylaws to rehabilitate, restore, maintain, manage or operate by commercial or residential premises. In that event, the requirements for prerelease inspection set forth in § 7125 of this title shall not apply.

72 Del. Laws, c. 484, § 1; 76 Del. Laws, c. 158, § 22.;



§ 7128. Recovery of costs

(a) Whenever an action for abatement relief or penalties brought pursuant to this chapter terminates in a settlement or judgment favorable to the plaintiff, the plaintiff and any other governmental entity shall be entitled to recover the actual cost of the suit, including but not limited to reasonable attorney fees and expenses and disbursements by the plaintiff or any governmental entity in investigating, bringing, maintaining and enforcing the action and any court orders issued pursuant thereto. All defendants shall be jointly and severally liable for the payment of taxed costs imposed pursuant to this section.

(b) A judgment awarding a permanent abatement pursuant to this chapter shall be a lien upon the premises declared to be a criminal nuisance unless title thereto has been transferred pursuant to §§ 7126 and 7127 of this title. In addition, a judgment against an in personam defendant imposing a civil penalty or bill of taxed costs pursuant to this chapter shall be a lien upon the real estate owned by the defendant at the time of such rendition, and also upon all real estate the defendant may subsequently acquire, for a period of 10 years from the date of the judgment, subject to renewal of the judgment pursuant to § 4711 of this title.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, § 40.;



§ 7129. Contempt

(a) Any person who knowingly violated any order issued pursuant to this chapter shall be subject to civil contempt as well as punishment for criminal contempt under §§ 1271 and 1272 of Title 11. Nothing in this chapter shall be construed in any way to preclude or preempt a criminal prosecution for violation of a controlled substance offense or any other criminal offense.

(b) In case of the violation of any abatement or closing order granted under this chapter, or the commission of any contempt of court in proceedings under this chapter, the Court may summarily try and punish the offender.

(c) The proceeding shall be commenced by filing in the pending action with the prothonotary's office a motion for a rule to show cause pursuant to Superior Court Civil Rule 64.1, accompanied by an affidavit showing service on the defendant and setting forth the facts constituting the violation. The Court shall thereupon cause a subpoena to issue under which the defendant shall be required to appear and defend the allegations. The hearing shall be oral before the Court, unless otherwise ordered by the Court and either party may demand the production and oral examination of the witnesses.

(d) A party found guilty of contempt under this chapter shall be fined not less than $500 nor than $10,000, or imprisoned not less than 3 months nor more than 1 year, or both. In addition, the court may impose an order of restitution or other conditions as the Court deems appropriate.

30 Del. Laws, c. 234, § 8; Code 1935, § 5279; 10 Del. C. 1953, § 7109; 72 Del. Laws, c. 484, § 1.;



§ 7130. Cumulative remedies

The causes of action and remedies authorized by this chapter shall be cumulative with each other and shall be in addition to, not in lieu of, any other causes of action or remedies which may be available at law or equity. Further, nothing herein shall be construed as to limit the power or authority of the Court in the enforcement of this chapter. However, in every case initiated under this chapter, the Court shall impose the least onerous remedy possible.

72 Del. Laws, c. 484, § 1.;



§ 7131. Liability for damage to closed properties

(a) A court-ordered closing of a premises or portion thereof pursuant to this chapter shall not constitute an act of possession, ownership or control by the Court, the plaintiff or any government official or entity responsible for enforcing the court order.

(b) Any person or entity bringing, maintaining or enforcing any civil action or order issued in accordance with the provisions of this chapter shall have immunity from any civil liability that might otherwise be incurred for any theft of, or loss, damage or injury to any premises constituting the criminal nuisance, or to any fixture, furniture, personal or movable property located in or on any such premises.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, § 41.;



§ 7132. Civil immunity

Any person or entity who, in good faith, institutes, participates in, testifies in, or encourages any person or entity to institute, participate in or testify in a civil action brought pursuant to this chapter or who in good faith provides any information relied upon by any person or entity in instituting or participating in a civil action pursuant to this chapter, including but not limited to those persons defined or otherwise identified in §§ 7103 and 7107 of this title, shall have immunity from any civil liability that might otherwise be incurred or imposed.

72 Del. Laws, c. 484, § 1.;



§ 7133. Civil action for damages resulting from criminal nuisance

(a) Notwithstanding the provisions of § 7105 of this title, any person damaged in his or her business or property by reason of a criminal nuisance may bring a separate civil action for actual damages in the Superior Court against any person who knowingly conducted, maintained, aided, abetted or permitted criminal nuisance as defined in this chapter.

(b) In a civil action for damages pursuant to this section, the failure of an owner or landlord to initiate an eviction action against a tenant in accordance with the provisions of Chapter 57 of Title 25, if the owner or landlord has been notified by certified or registered mail of the tenant's involvement in a criminal nuisance on the leased premises, shall be prima facie evidence that the owner knowingly gave permission to engage in conduct constituting the criminal nuisance.

(c) In a civil action for damages pursuant to this section, expert testimony may be used to determine the amount of any actual damage or loss incurred by reason of the criminal nuisance as defined in this chapter.

(d) Whenever an action for damages brought pursuant to this section terminated in a settlement or judgment favorable to the plaintiff, the plaintiff shall be entitled to recover the actual cost of the suit, including but not limited to reasonable attorney fees and all expenses and disbursements by the plaintiff in investigating, bringing and maintaining the action. All defendants shall be jointly and severally liable for the payments of taxed costs imposed pursuant to this section.

(e) In any civil action for damages brought pursuant to this section, any evidence admitted or admissible in a civil action for abatement relief or penalty pursuant to this chapter shall be admissible.

72 Del. Laws, c. 484, § 1; 78 Del. Laws, c. 161, §§ 42-47.;



§ 7134. Presumptions

(a) The person in whose name the premises involved is recorded in the recorder of deeds office shall be presumed to be the owner thereof.

(b) Whenever there is evidence that a person was the manager, operator, supervisor or was in any other way in charge of the premises involved at the time of any conduct constituting the criminal nuisance is alleged to have been committed, such evidence shall be rebuttably presumptive that such person was an agent or employee of the owner, landlord or lessee of the premises.

78 Del. Laws, c. 161, § 48.;






CHAPTER 72. OBSCENITY AND LEWDNESS

§ 7201. -7210. Definitions; nuisance; abatement of nuisance; injunction authorized; procedure in injunction action; precedence of action; evidence; costs; content of judgment and order; court shall punish offender for violation of injunction or order; lease void if building used for lewd purposes; civil penalty; immunity

Repealed by 72 Del. Laws, c. 484, § 1, effective Aug. 4, 2000. For present law, see Chapter 71 of this title.;






CHAPTER 73. INSOLVENCY

Subchapter I Proceedings for Discharge

§ 7301. Right of discharge from imprisonment for debt; conditions

Whoever is imprisoned for debt, damages, or costs, by virtue of any process or commitment, in a civil action (except process or commitment of the Court of Chancery), having resided in this State for 1 year next preceding such imprisonment, may obtain discharge from such imprisonment upon petition to the Superior Court of the county wherein he or she is imprisoned, and compliance with the provisions of this subchapter.

Code 1852, § 2679; Code 1915, § 4612; Code 1935, § 5070; 10 Del. C. 1953, § 7301; 70 Del. Laws, c. 186, § 1.;



§ 7302. Contents of petition

The petition for discharge shall set forth the imprisonment and the cause thereof, the insolvency of the petitioner, a full and true account of all the petitioner's real and personal estate, debts, credits, rights, money, and effects whatsoever, with the sums and dates of all the petitioner's bonds, notes, or other securities, and a true list, according to the best of the petitioner's knowledge and belief, of all the petitioner's creditors, with the sums due to them respectively. If the petitioner at any time has given, conveyed, assigned, settled, or disposed of money, stock, or property of any kind, upon trust, it shall be mentioned.

Code 1852, § 2680; Code 1915, § 4613; Code 1935, § 5071; 10 Del. C. 1953, § 7302; 70 Del. Laws, c. 186, § 1.;



§ 7303. Summons to creditors; service

The petition being preferred, the court shall award process for summoning the creditors of the petitioner to appear in the court, on some certain day, and show cause, if any they have, why the petitioner should not be discharged from imprisonment upon assigning his or her property for the benefit of his or her creditors. Service of such summons upon the agent or attorney of a creditor not residing in the State shall be a valid service as to such creditor. Service of a summons upon 1 of several parties, joint plaintiffs, or joint creditors, shall be sufficient so far as concerns a partnership, or joint debt.

Code 1852, § 2681; Code 1915, § 4614; Code 1935, § 5072; 10 Del. C. 1953, § 7303; 70 Del. Laws, c. 186, § 1.;



§ 7304. Proof of service; appearance as waiver

Proof of the service of a summons under § 7303 of this title shall be by the affidavit of the person serving the same written upon the summons.

An appearance entered, either personally or by attorney, shall be as effectual as proof of the service of the summons.

Code 1852, §§ 2682, 2683; Code 1915, § 4615; Code 1935, § 5073; 10 Del. C. 1953, § 7304.;



§ 7305. Creditor's affidavit of fraud; jury trial

Any creditor in any sum not less than $50, the amount of which shall be proved by affidavit, may file an allegation of fraud against the petitioner, specifying the supposed fraudulent transactions, to which allegation the petitioner may plead. Thereupon the same shall be tried by a jury at the same term to which the petition is preferred.

Code 1852, § 2684; Code 1915, § 4616; Code 1935, § 5074; 10 Del. C. 1953, § 7305.;



§ 7306. Hearing by court in absence of allegation of fraud

If an allegation of fraud is not filed, or being filed is withdrawn, the court shall hear what is alleged and proved for or against granting the prayer of the petition.

Code 1852, § 2685; Code 1915, § 4617; Code 1935, § 5075; 10 Del. C. 1953, § 7306.;



§ 7307. Interrogatories to petitioner

Interrogatories may be proposed by any creditor to the petitioner, touching the causes of the petitioner's insolvency, the ownership, disposal and state of any property, the time of contracting any debt, or of executing any security, deed, or other instrument, and the consideration thereof, and any other matter which the court deems a proper subject of such inquiry. The petitioner shall, upon the requirement of any creditor, fully and distinctly answer the interrogatories upon oath or affirmation. The petitioner's answers, being reduced to writing, shall be signed by the petitioner.

Code 1852, § 2686; Code 1915, § 4618; Code 1935, § 5076; 10 Del. C. 1953, § 7307; 70 Del. Laws, c. 186, § 1.;



§ 7308. Order to surrender property

Upon sufficient cause shown, the court may order the petitioner to produce any money in the petitioner's possession or control, or any deeds, bonds, notes, books of account, or other writings relating to his or her estate, and remand the petitioner until such order is complied with.

Code 1852, § 2687; Code 1915, § 4619; Code 1935, § 5077; 10 Del. C. 1953, § 7308; 70 Del. Laws, c. 186, § 1.;



§ 7309. Penalties for fraud of petitioner

If it appears to the court that the petitioner has fraudulently secreted, transferred, disposed of, or removed any goods, chattels, rights, credits, money, or other property, or has been guilty of deception or fraud in contracting any debt, or has not fully and truly answered the interrogatories proposed, or has committed any fraud by which the petitioner's creditors may be injured, the petition shall be dismissed and the petitioner remanded.

Code 1852, § 2688; Code 1915, § 4620; Code 1935, § 5078; 10 Del. C. 1953, § 7309; 70 Del. Laws, c. 186, § 1.;



§ 7310. Discharge of petitioner

If it appears to the court that there is no sufficient cause for remanding the petitioner, it shall order that the petitioner be discharged from imprisonment after first fulfilling the requirements of §§ 7311 and 7312 of this title.

Code 1852, § 2697; Code 1915, § 4621; Code 1935, § 5079; 10 Del. C. 1953, § 7310; 70 Del. Laws, c. 186, § 1.;



§ 7311. Oath of insolvency upon discharge

Before an order for a petitioner's discharge, the petitioner shall take an oath or affirmation according to the following form, the same being first distinctly read to him or her:

"I............. do solemnly swear (or affirm) that the account set forth in my petition to be discharged from imprisonment, is a full and true account of all my real and personal estate, legal and equitable, in possession, reversion and remainder, and of every nature and description, including all my debts, credits, rights, money and effects whatsoever; and that I have not at any time, given, conveyed, assigned, settled, disposed of, or delivered any lands, goods, money, stock, securities, or other real or personal estate, so as to expect any benefit or advantage therefrom, or upon any trust otherwise than as mentioned in said petition; that I have not contracted any debt, nor executed any bonds, or security, nor done any other act or thing to defraud my creditors; and that I have not intentionally or knowingly omitted from the list set forth in my petition any one of my creditors, nor misstated any debt due from me; so help me God. (Or so I do solemnly affirm.)''

Code 1852, § 2698; Code 1915, § 4622; Code 1935, § 5080; 10 Del. C. 1953, § 7311; 70 Del. Laws, c. 186, § 1.;



§ 7312. Petitioner's assignment in trust for creditors on discharge

The petitioner shall also, before an order for his or her discharge, execute a deed of assignment, to a trustee, or trustees, appointed by the Court. Such deed shall be endorsed upon, or annexed to the petition, and shall be according to the following form:

"I............. do grant and assign to their heirs and

assigns, as joint tenants, upon trust for all my creditors, all my lands, tenements, hereditaments, goods, chattels, rights, credits, and real and personal estate, of every nature and description, wheresoever situate or being.

Witness my hand and seal the............. day of............. A.D. 20.......

Signed, sealed, and delivered,    ....... LS.''

in open court, before

If 1 trustee only be appointed, the deed may be adapted to the case.

Code 1852, § 2699; Code 1915, § 4623; Code 1935, § 5081; 10 Del. C. 1953, § 7312; 70 Del. Laws, c. 186, § 1.;



§ 7313. Petition in Chancery for discharge

Whoever is imprisoned for the nonperformance of any order or judgment for the payment of money, or costs, by virtue of attachment, or other process, issued out of the Court of Chancery, having resided within the State for 1 year next before his or her imprisonment, may prefer to the Court of Chancery, held in the county wherein he or she is imprisoned, a petition of the same purport prescribed in § 7302 of this title. Thereupon the Court of Chancery shall have and exercise jurisdiction over the subject of such petition, in the same manner and by like proceedings, as is provided in this subchapter in the case of a petition to the Superior Court, except as it regards the directing of an issue.

Code 1852, § 2700; Code 1915, § 4624; Code 1935, § 5082; 10 Del. C. 1953, § 7313; 70 Del. Laws, c. 186, § 1.;



§ 7314. Records of proceedings

Every petition, and all proceedings, orders and adjudications in cases of insolvency, shall be recorded by the prothonotary, or Register in Chancery, in suitable books kept for the purpose. A correct alphabetical index shall be kept for each book.

Code 1852, § 2701; Code 1915, § 4625; Code 1935, § 5083; 10 Del. C. 1953, § 7314.;






Subchapter II Proceedings Under Assignment

§ 7321. Deed of assignment as court record; copy as evidence

A deed of assignment, executed pursuant to § 7312 of this title, shall be deemed to be a record of the court in which it is executed. A certified copy thereof shall be competent evidence.

Code 1852, § 2702; Code 1915, § 4626; Code 1935, § 5084; 10 Del. C. 1953, § 7321.;



§ 7322. Vesting of title under assignment

The assignment shall vest in the trustee or trustees therein named, all the property and estate of the petitioner at the time of executing the same, real and personal, legal and equitable, and of every nature and description, as well as rights, whether real or personal, credits and things in action, as property in possession.

Code 1852, § 2703; Code 1915, § 4627; Code 1935, § 5085; 10 Del. C. 1953, § 7322.;



§ 7323. Possession of property by trustees; exemption and valuation

The trustee or trustees shall take possession of all property and estate, except wearing apparel and the necessary bedding of the petitioner and the petitioner's family, and the tools, or implements, of the petitioner's trade or calling, not exceeding in value in the whole $50; which articles, and the value thereof, shall be ascertained by 2 judicious and impartial citizens of the county wherein the petitioner resides, to be appointed, and sworn or affirmed to the faithful performance of their duty, by a justice of the peace of the county. The articles so ascertained shall be exempt from any execution or legal process against the petitioner, except execution in a criminal case.

Code 1852, § 2704; Code 1915, § 4628; Code 1935, § 5086; 10 Del. C. 1953, § 7323; 70 Del. Laws, c. 186, § 1.;



§ 7324. Rental liability of property assigned; payment before removal

If the petitioner is a tenant holding any lands or tenements under rent, the petitioner's goods and chattels that are on the demised premises at the time of executing the assignment, shall be liable for the rent of such premises for the current or preceding year, if such rent be not paid, but for 1 year only. The landlord may require that such rent be paid before the removal of the goods or chattels from the demised premises.

Code 1852, § 2705; Code 1915, § 4629; Code 1935, § 5087; 10 Del. C. 1953, § 7324; 70 Del. Laws, c. 186, § 1.;



§ 7325. Duties and powers of trustees

The trustee or trustees, or the survivors or survivor of them, or the executors or administrators of such trustee or survivor, shall collect, recover and reduce into possession all the rights, whether real or personal, credits and things in action of the petitioner; and for that purpose may, in his or her or their own name or names institute and prosecute to judgment and execution any actions real, personal, or mixed; and shall also convert into money all the property and estate assigned, and for that purpose may sell, dispose of and convey the same, in parcels or otherwise, as may be deemed expedient.

Code 1852, § 2706; Code 1915, § 4630; Code 1935, § 5088; 10 Del. C. 1953, § 7325; 70 Del. Laws, c. 186, § 1.;



§ 7326. Abatement of actions pending at assignment

No action or proceeding of the petitioner at law, or in equity, shall be abated by the assignment, but such action or proceeding may be continued and execution may be issued on any judgment recovered by the petitioner, as if no such deed of assignment had been executed. Such action, proceeding, or execution shall be for the use or benefit of the trustee or trustees, or the survivors or survivor of them, or the executors or administrators of such trustee or survivor.

Code 1852, § 2707; Code 1915, § 4631; Code 1935, § 5089; 10 Del. C. 1953, § 7326.;



§ 7327. Release after assignment

No release, acquittance, or receipt, made by the petitioner after executing the deed of assignment, of any debt, demand, right, action, or cause of action, existing at or before the time of executing the deed, shall be of any force or effect.

Code 1852, § 2708; Code 1915, § 4632; Code 1935, § 5090; 10 Del. C. 1953, § 7327.;



§ 7328. Disposition of proceeds from petitioner's estate

The net proceeds of the petitioner's estate, after deducting just expenses of executing the trust and a reasonable commission to the trustees, shall be applied towards payment of such demands against the petitioner as are exhibited to the trustees within 1 year after the date of the assignment, and no others. If the proceeds are insufficient to pay the whole amount of the demands, they shall be apportioned pro rata. Any overplus shall be returned to the petitioner, the petitioner's heirs, executors, or administrators.

Code 1852, § 2709; Code 1915, § 4633; Code 1935, § 5091; 10 Del. C. 1953, § 7328; 70 Del. Laws, c. 186, § 1.;



§ 7329. Admission of demands payable in future

A demand existing at the time of executing the deed of assignment, but payable at a future day (subject to the proper discount if payable without interest) shall be admitted in the distribution of the petitioner's estate.

Code 1852, § 2710; Code 1915, § 4634; Code 1935, § 5092; 10 Del. C. 1953, § 7329.;



§ 7330. Determination of controversies respecting demands or claims

Controversies arising in the course of the execution of the trust, respecting any disputed demands or claims, may be referred, compromised, or settled, as may be deemed expedient.

Code 1852, § 2711; Code 1915, § 4635; Code 1935, § 5093; 10 Del. C. 1953, § 7330.;



§ 7331. Court's powers with respect to trustees

The court may, in its discretion, require the trustee or trustees to give bond with security to the State for the faithful execution of the trust. It may, in its discretion, remove the trustee or trustees and compel an assignment of the trust estate to others appointed in their stead. It may order an inventory and appraisement of the trust estate and effects to be made and returned to the court, and may require accounts, touching the execution of the trust, to be rendered, and shall adjust and settle such accounts.

Any order by the court in the premises may be enforced by attachment and imprisonment.

Code 1852, §§ 2712, 2713; Code 1915, § 4636; Code 1935, § 5094; 10 Del. C. 1953, § 7331.;






Subchapter III Effect of Discharge Under Subchapters I and II

§ 7341. Freedom from arrest; after-acquired property

A person discharged from imprisonment, pursuant to subchapters I and II of this chapter, shall not be afterwards arrested or imprisoned for any debt or demand contracted or existing before such discharge, except debts and demands of the United States, and also of persons who shall not have been summoned, nor appeared. Such discharge shall have no further effect. If any debt or demand, due or existing, at the time of such discharge, against the petitioner, shall not be fully satisfied out of the estate and property assigned, because of the insufficiency thereof, such debt, or any balance thereof remaining after a proper application of the estate and property assigned, may be recovered and levied out of any property or estate, which the petitioner may acquire or become entitled to, after the date of the assignment, excepting that exempted from execution under this chapter.

Code 1852, § 2714; Code 1915, § 4637; Code 1935, § 5095; 10 Del. C. 1953, § 7341.;






Subchapter IV Proceedings Regarding Maintenance of Imprisoned Debtors

§ 7351. Petition for maintenance

Whoever is imprisoned for debt, damages, or costs of a civil action, or for nonperformance of an order or judgment for the payment of money, by virtue of original execution, other process, or commitment, may prefer to the Superior Court of the county wherein such person is imprisoned, a petition stating the imprisonment and the cause thereof, and the inability of the petitioner to maintain himself, herself or his or her family, and praying for relief.

Code 1852, § 2717; Code 1915, § 4638; Code 1935, § 5096; 10 Del. C. 1953, § 7351; 70 Del. Laws, c. 186, § 1.;



§ 7352. Hearing on petition; order for recognizance of

(a) If, upon the hearing of a petition filed under § 7351 of this title and reasonable notice in writing of the time and place thereof to the party at whose suit the petitioner is imprisoned, or the party's attorney or agent, if there be such party, attorney or agent within the county, it shall appear that there is ground to apprehend that the petitioner or the petitioner's family, in consequence of the petitioner's imprisonment, will be chargeable to the county, the court shall order that the person at whose suit the petitioner is imprisoned, shall with sufficient surety enter into a recognizance to the State in the penal sum of $250, with condition to be void if the recognizor, the recognizor's heirs, executors, or administrators, shall keep the county harmless and indemnified of and from all damages and charges in consequence of the imprisonment of the petitioner, either for the maintenance, or through the sickness, of the petitioner or the petitioner's family. The order with the petition shall be filed in the office of the prothonotary in the county wherein the petitioner is imprisoned.

(b) If notice of such hearing cannot be given, by reason of the fact that the party, at whose suit the petitioner is imprisoned, resides out of the county, and has no attorney or agent therein, the same proceedings shall be had as if notice had been duly served.

Code 1852, §§ 2718, 2719; Code 1915, § 4639; Code 1935, § 5097; 10 Del. C. 1953, § 7352; 70 Del. Laws, c. 186, § 1.;



§ 7353. Recognizance

The prothonotary may approve the surety and take the recognizance directed by the order issued under § 7352 of this title. The recognizance shall be joint and several.

Code 1852, § 2720; Code 1915, § 4640; Code 1935, § 5098; 10 Del. C. 1953, § 7353.;



§ 7354. Discharge upon failure to give recognizance

If the order issued under § 7352 of this title is not complied with by the person on whom it is made (or by some 1 of them if there be several) within 10 days after the same is made, the prothonotary shall certify the order and the failure to comply therewith to the sheriff, or jailer, of the county. Thereupon the petitioner shall be discharged from imprisonment.

Code 1852, § 2721; Code 1915, § 4641; Code 1935, § 5099; 10 Del. C. 1953, § 7354; 70 Del. Laws, c. 186, § 1.;



§ 7355. Discharge upon creditor's action to discontinue liability

(a) The principal in any recognizance entered into under the provisions of this subchapter may, at any time, cause an entry to be made upon the recognizance, or the record thereof, and signed by the principal, to the effect that the principal is unwilling to continue liable touching any further imprisonment of the person upon whose petition the order was made.

(b) The prothonotary shall forthwith certify the substance of such order, recognizance and entry to the sheriff, or jailer, of the county. The petitioner shall thereupon be discharged from imprisonment at the suit of the party causing such entry to be made.

(c) Such entry shall in no manner impair the recognizance or have any other effect than to discharge the petitioner from further imprisonment at the suit of the party causing it to be made.

Code 1852, §§ 2722-2724; Code 1915, § 4642; Code 1935, § 5100; 10 Del. C. 1953, § 7355; 70 Del. Laws, c. 186, § 1.;



§ 7356. Petition by prisoner to give security for debt

Whoever is imprisoned for the reasons stated in § 7351 of this title may prefer a petition to the Superior Court setting forth that such person is willing and able to give to the creditor good and sufficient security for the payment of the debt, damages or costs within a reasonable time. If, upon the hearing of the petition, and reasonable notice in writing of the time and place thereof to the party at whose suit the petitioner is imprisoned, or the party's attorney or agent, if there be such party, attorney or agent within the county, it appears that the petitioner is able to give such security, the Court shall proceed to order security to be given and taken in such form, and for the payment of such debt, damages and costs, in such time and manner as to the Court seems meet and proper in the case, and on such security being given and approved by the Court, an order shall be made for the immediate discharge of the petitioner from imprisonment.

11 Del. Laws, c. 653; Code 1915, § 4643; Code 1935, § 5101; 10 Del. C. 1953, § 7356; 70 Del. Laws, c. 186, § 1.;



§ 7357. Arrest upon same process; continuation of obligations

A person discharged from imprisonment pursuant to § 7354, § 7355 or § 7356 of this title shall not be again arrested upon the same process, but such imprisonment and discharge shall have no other effect. No judgment, debt, or demand shall be thereby extinguished or invalidated.

Code 1852, § 2725; Code 1915, § 4644; Code 1935, § 5102; 10 Del. C. 1953, § 7357.;



§ 7358. Special proceedings; affidavit of fraud

(a) The provisions of this subchapter for the discharge of a person imprisoned on civil process, upon failure of the party at whose suit such person is imprisoned to indemnify the county, shall not apply to the case of a prisoner remanded by the court upon the trial of allegations of fraud; nor to the case of a citizen of this State imprisoned by virtue of a capias ad satisfaciendum, or for the nonperformance of an order or judgment for the payment of money, upon an affidavit of fraud; nor to the case of any person whatsoever imprisoned by virtue of civil process, whether original, or final, or whether issuing out of a court of law or equity, if the plaintiff in such process, within 5 days after the imprisonment of such person, files in the office of the prothonotary, or Register in Chancery, issuing the process, an affidavit of fraud against the person so imprisoned, in the same form as by law is required to be filed before the issuing of a capias ad satisfaciendum against a citizen of this State.

(b) A person so imprisoned, against whom such affidavit of fraud is filed within 5 days after such person's imprisonment, as provided in this section, shall have the same benefit of a hearing of the specifications of fraud in such affidavit set forth before the court, and upon like proceedings, as in the case of an affidavit of fraud filed before the issuing of a capias ad satisfaciendum.

Code 1852, §§ 2728, 2729; Code 1915, § 4647; Code 1935, § 5105; 10 Del. C. 1953, § 7358; 70 Del. Laws, c. 186, § 1.;






Subchapter V Miscellaneous Provisions Relating to Subchapters I-IV

§ 7371. Appearance in actions

The appearance of any person who is discharged from imprisonment according to subchapters I-IV of this chapter may be entered in any action, from process in which such person is so discharged. Such action may be proceeded in on the ground of such appearance.

Code 1852, § 2726; Code 1915, § 4645; Code 1935, § 5103; 10 Del. C. 1953, § 7371.;



§ 7372. Imprisonment by United States or for other cause

No proceeding or order under subchapters I-IV of this chapter shall discharge any person imprisoned by the authority of the United States from such imprisonment, nor shall any such proceeding or order discharge any person from imprisonment for any other cause than that to which it relates. Such person, notwithstanding such proceeding or order, shall be detained for such other cause, according to the nature and effect thereof.

Code 1852, § 2727; Code 1915, § 4646; Code 1935, § 5104; 10 Del. C. 1953, § 7372.;



§ 7373. Preservation of liens and liability of sureties and others

No proceeding under subchapters I-IV of this chapter shall in any way impair the lien of any mortgage, judgment, recognizance, execution, or any other lien, or the liability of one who, as surety, joint debtor, or otherwise, is liable for a debt or demand existing against the person to whom such proceeding relates.

Code 1852, § 2730; Code 1915, § 4648; Code 1935, § 5106; 10 Del. C. 1953, § 7373.;



§ 7374. Penalties for false swearing

Whoever, to whom an oath or affirmation is administered under subchapters I-IV of this chapter, wilfully and falsely swears or affirms, in any matter, shall be guilty of wilful and corrupt perjury, and shall forfeit all benefit under such subchapters, and shall not be permitted to plead, or insist upon the same, or to avail himself or herself thereof in any manner whatever.

The penalties prescribed by this section shall be in addition to the penalties prescribed by law for the crime of wilful and corrupt perjury.

Code 1852, § 2731; Code 1915, § 4649; Code 1935, § 5107; 10 Del. C. 1953, § 7374; 70 Del Laws, c. 186, § 1.;






Subchapter VI Voluntary Assignments

§ 7381. Filing inventory of property assigned

In every case in which any person makes a voluntary assignment of his or her estate, real or personal, or of any part thereof to any other person in trust for his or her creditors or some of them, the assignee, within 30 days after the execution thereof, shall file in the office of the Register in Chancery of the county in which the real and personal estate of the assignor is situate, an inventory or schedule of the estate or effects so assigned, accompanied with an affidavit by such assignee, that the same is a full and complete inventory of all such estate and effects, so far as the same has come to his or her knowledge.

15 Del. Laws, c. 187, § 1; Code 1915, § 4651; Code 1935, § 5109; 10 Del. C. 1953, § 7381; 70 Del. Laws, c. 186, § 1.;



§ 7382. Appointment and duties of appraisers

Upon the filing of the inventory and affidavit required by § 7381 of this title, the Court of Chancery shall appoint 2 disinterested and competent persons to appraise the estate assigned, who shall, after being duly sworn or affirmed by some person having authority to administer oaths, to perform their duties with fidelity, forthwith proceed to make an appraisement of the estates and effects assigned, according to the best of their judgment, and having completed the same, shall return the inventory and appraisement to the office of the Register in Chancery of the county in which the inventory of the assignee and the affidavit accompanying the same were filed. The appraisers shall receive the same compensation as is now allowed by law to appraisers of the estate of a decedent.

15 Del. Laws, c. 187, § 2; Code 1915, § 4652; Code 1935, § 5110; 10 Del. C. 1953, § 7382.;



§ 7383. Assignee's bond

(a) The assignee shall, as soon as the inventory and appraisement required by § 7382 of this title have been filed, give bond with sufficient surety, to be approved by the Court of Chancery in an amount fixed by the Court, being not less than the total amount of inventory and appraisement of the estate so assigned. The bond shall be taken in the name of the State, and the condition thereof shall be as follows:

"The condition of this obligation is such, that if the above bounden....... assignee of....... shall in all things comply with the provisions of this chapter, and shall faithfully execute the trust confided to him or her, then the above obligation to be void, otherwise to remain in full force and virtue."

(b) To the bond there shall be subjoined a warrant of attorney to confess judgment thereon, and the bond and warrant shall be joint and several, and such bond shall be filed in the office of the Register in Chancery of the county in which the inventory and appraisement were filed, and shall inure to the use of all persons interested in the property assigned.

15 Del. Laws, c. 187, § 3; Code 1915, § 4653; Code 1935, § 5111; 48 Del. Laws, c. 88, § 1; 10 Del. C. 1953, § 7383; 70 Del. Laws, c. 186, § 1.;



§ 7384. Proceedings on bond

Upon the application of any person interested, the Court of Chancery may direct the bond provided under § 7383 of this title to be proceeded on if it deems it necessary and proper for the protection of such interested party.

15 Del. Laws, c. 187, § 4; Code 1915, § 4654; Code 1935, § 5112; 10 Del. C. 1953, § 7384.;



§ 7385. Assignees' accounts and exceptions

(a) The assignee shall render an account of the assignee's trusteeship every year from the date of the assignee's bond, required under § 7383 of this title, before the Register in Chancery of the proper county, until the trusteeship is closed and a final account rendered and approved. If the assignee fails to perform this duty, the Register in Chancery may issue a citation to such assignee, requiring the assignee to appear and exhibit under oath or affirmation the accounts of the trusts, within a certain time to be named in such citation.

(b) Upon the filing of any such account, notice thereof shall be given to all persons in interest as directed by an appropriate order of the Court of Chancery. Such order and notice shall set forth the time within which any person in interest may take and file with the Register in Chancery, in and for the proper county, exceptions to the account in question. The time within which exceptions to any such account may be filed by any person in interest shall be determined by the Court in the exercise of its discretion, and may be extended from time to time for good cause shown. Any exceptions so filed in respect of any such account shall be heard, determined and the particular account adjusted before the Court, as it may order or direct.

15 Del. Laws, c. 187, § 5; Code 1915, § 4655; Code 1935, § 5113; 48 Del. Laws, c. 80, § 1; 10 Del. C. 1953, § 7385; 70 Del. Laws, c. 186, § 1.;



§ 7386. Removal of assignees

The Court of Chancery, upon cause being shown, may remove the assignee or trustee referred to in this chapter, and compel an assignment of the trust estate to others appointed in their stead. Any order of the Court in the premises may be enforced by attachment and imprisonment.

15 Del. Laws, c. 187, § 6; Code 1915, § 4656; Code 1935, § 5114; 10 Del. C. 1953, § 7386.;



§ 7387. Void preferences of creditors

Whenever any person, in contemplation of insolvency or in contemplation of taking the benefit of any of the insolvent laws of this State, makes an assignment of his or her estate or effects for the benefit of creditors, and by such assignment, either under its provisions or otherwise, prefers any creditor to others, or in or by such assignment, secures or pays to any creditor a greater proportion of his or her debt or demand than shall be secured or paid to all his or her creditors, every such assignment so giving a preference shall be deemed fraudulent and absolutely void, and the estate or effects contained therein shall be liable to be taken in execution, or attached, for the payment of such assignor's debts, as fully as if no such assignment had been made; and whoever makes such fraudulent assignment shall forever be deprived of the benefit of any insolvent law of this State.

Code 1852, § 2915; Code 1915, § 4795; Code 1935, § 5282; 10 Del. C. 1953, § 7387; 70 Del. Laws, c. 186, § 1.;









CHAPTER 75. RECOGNIZANCES AND BONDS

§ 7501. Benefit of State and injured person

Every recognizance and bond, acknowledged or executed, pursuant to any law, or by the direction of the Governor, or of any court, by an executor, administrator, sheriff, or other officer, or person, to the State, with condition for the payment of money, or the execution, or performance, of any office, trust, or duties, shall be not only for the benefit of the State, but also upon trust for every person that may be injured by the breach of such condition. The proceeds of any bond forfeited for a party's failure to appear in any civil or criminal child support proceeding shall be paid over to the payee of the child support order and applied to the child support account.

Code 1852, § 2571; Code 1915, § 4502; Code 1935, § 4954; 10 Del. C. 1953, § 7501; 70 Del. Laws, c. 449, § 2.;



§ 7502. Right of action by injured person; title of action

Every person injured by the breach of the condition of any public recognizance or bond may, in the name of the State, but for such person's own use, institute an action upon such recognizance or bond, and prosecute the same to judgment and execution. Such person may employ an attorney of the court wherein the action is brought, who may, in the complaint and other pleadings, use his or her own name, instead of the name of the Attorney General.

Code 1852, § 2572; Code 1915, § 4503; Code 1935, § 4955; 10 Del. C. 1953, § 7502; 70 Del. Laws, c. 186, § 1.;



§ 7503. Judgment for less than penalty; security for further damages

A recognizance, bond, or penal sum, shall not be extinguished by a judgment in an action thereon, if for a sum as debt less than the penalty, but shall remain as a security for any damages sustained, or to be sustained on occasion of other breaches. For the recovery of such damages, actions may be instituted from time to time upon such recognizance, bond, or penal sum.

Code 1852, § 2579; Code 1915, § 4510; Code 1935, § 4962; 10 Del. C. 1953, § 7503.;



§ 7504. Limitation of liability

Nothing contained in this chapter shall make a recognizor, obligor, or other party liable for damages beyond the penalty of his or her recognizance, bond, or specialty; or in any manner extend, abridge, or alter the legal operation of any recognizance or other instrument.

Code 1852, § 2580; Code 1915, § 4511; Code 1935, § 4963; 10 Del. C. 1953, § 7504; 70 Del. Laws, c. 186, § 1.;



§ 7505. Inadequate penalty; priority of claims

If the penalty of a recognizance or bond, acknowledged or executed as mentioned in § 7501 of this title, is not adequate to cover all the damages sustained on occasion of the breaches of the condition thereof, and such damages are sustained by several persons, such persons shall stand in priority according to the respective dates of commencing the actions for their uses respectively. A failure to use due diligence in prosecuting any action, shall deprive it of such priority, and postpone it to all the actions pending at the time of such failure, such failure to be determined and certified by the court.

Code 1852, § 2581; Code 1915, § 4512; Code 1935, § 4964; 10 Del. C. 1953, § 7505.;



§ 7506. Installment payments, recovery of

Sections 7501-7505 of this title shall extend to an action upon a bond or specialty in a penal sum with condition for the payment of money or interest of money by installments or on different days, unless such action is commenced after all the sums, whether for principal or interest, which according to such condition can become payable, have become payable. If the action is commenced after all the sums which, according to such condition, can become payable whether for principal or interest, have become payable, or if the action be upon a bond or specialty in a penal sum with condition for the payment of money in a gross sum, judgment for the plaintiff shall be for the penalty and costs of suit, to be discharged upon the payment of the sum justly due, with interest and costs. The sum justly due shall be found by a jury, or by the court if a jury is waived, or otherwise shall be ascertained as may be agreed by the parties, or ordered by the court.

Code 1852, § 2584; Code 1915, § 4514; Code 1935, § 4965; 10 Del. C. 1953, § 7506.;



§ 7507. Proceedings to compel entry of satisfaction

(a) In all cases where recognizances are liens on real estate in this State, and the same have been paid, and the recognizees, or their executors, administrators or assigns, refuse or neglect to enter satisfaction of such recognizance, on the record thereof in the office where the same is recorded or entered, within 60 days after the payment thereof, the recognizors, or their heirs or assigns, may, upon sworn complaint filed in the Court of Chancery of the county in which the recognizance is recorded or entered, setting forth the facts, obtain from the Court a rule upon the recognizees, or their executors, administrators or assigns, returnable at such time as the Court may direct, requiring such recognizees, or their executors, administrators or assigns, to appear on the day fixed by the Court and show cause, if any they have, why such recognizance shall not be marked satisfied on the record thereof.

(b) The rule shall be served in such manner as directed by the Court. In case the recognizees, or their executors, administrators or assigns, reside out of the State, and cannot be served, the rule shall be continued, a copy thereof shall be published by the sheriff in a newspaper of the county, once each week for 4 successive weeks, and upon proof of such advertisement by affidavit of the sheriff, made at the time to which such rule was continued shall be deemed and considered sufficient service of such rule.

(c) Upon the return of the rule, if the Court is satisfied from the evidence produced that such recognizance, together with all interest and costs due thereon, has been satisfied and paid, the rule shall be made absolute and the Court shall order and adjudge that the recognizance shall be satisfied, and shall order and direct the Register in Chancery, in whose office such recognizance is entered, to enter on the record thereof full and complete satisfaction of the recognizance.

29 Del. Laws, c. 259; Code 1935, § 4966; 10 Del. C. 1953, § 7507.;



§ 7508. Applicability of §§ 7501-7507 to judgments on warrant of attorney

None of the provisions of §§ 7501-7507 of this title shall extend to a warrant of attorney to confess judgment, nor to any action or judgment entered or confessed in pursuance of such warrant of attorney.

Code 1852, § 2585; Code 1915, § 4515; Code 1935, § 4967; 10 Del. C. 1953, § 7508.;



§ 7509. Lien on lands of public officer as obligor

Every recognizance or obligation acknowledged for a penal sum, with condition for the performance, by an officer, of the duties of the officer's office, or of any public trust, shall, from the caption of such recognizance, or from the time of the acknowledging and approving of such obligation, be a lien upon all the lands and tenements of the officer, being the principal obligor therein, within the county wherein such recognizance or obligation is taken or acknowledged. The recognizance or obligation shall not be a lien upon the lands and tenements of the sureties therein.

Code 1852, § 2586; Code 1915, § 4516; Code 1935, § 4968; 10 Del. C. 1953, § 7509; 70 Del. Laws, c. 186, § 1.;



§ 7510. Entry of satisfaction

Every person to whom a sum is due by a recognizance taken in the Court of Chancery, receiving satisfaction of the same, shall, within 60 days thereafter, cause such satisfaction to be entered upon the record of such recognizance. Such satisfaction shall be entered by the Register in Chancery upon application of the party or the party's attorney, who must sign the entry.

Code 1852, § 2587; Code 1915, § 4517; Code 1935, § 4969; 10 Del. C. 1953, § 7510; 70 Del. Laws, c. 186, § 1.;



§ 7511. Default in satisfaction; amount of damages

Every person committing a default under § 7510 of this title shall be liable to the recognizor in such recognizance, or the executors or administrators of such recognizor, in damages to be recovered by a civil action. The damages shall not be less than $10, nor more than $50, except when special damages to a larger amount are alleged in the complaint, and proved.

Code 1852, § 2588; Code 1915, § 4518; Code 1935, § 4970; 10 Del. C. 1953, § 7511.;



§ 7512. Copy as evidence; production of original

(a) If any recognizance or bond, mentioned in § 7501 of this title, shall according to law be recorded or deposited in any public office, a copy of such recognizance or bond, or of the record thereof, duly certified, shall be competent evidence.

(b) Any court, for sufficient cause, may require the production of the original recognizance, bond, or record. The officer having custody thereof shall produce it as required.

Code 1852, §§ 2589, 2590; Code 1915, § 4519; Code 1935, § 4971; 10 Del. C. 1953, § 7512.;



§ 7513. Written obligation without penalty

An obligation in writing, executed under the hand and seal of the obligor, by which the obligor binds himself or herself to pay a certain sum of money at a designated time, with interest, costs and counsel fees, as provided by law, shall be construed to be a bond, although no penal sum is named therein, and actions and proceedings may be brought thereon and judgments entered for the amount due, including debt, interest, costs and counsel fees, in accordance with the warrant of attorney contained therein.

This section shall not be deemed to invalidate or raise a question concerning the validity of any bond, or obligation in writing, under the hand and seal of the obligor, made prior to April 5, 1923, executed and delivered and not containing the recital of a penal sum.

33 Del. Laws, c. 240, §§ 1, 2; Code 1935, § 4972; 10 Del. C. 1953, § 7513; 70 Del. Laws, c. 186, § 1.;



§ 7514. Location of realty of persons signing bonds or recognizances

Where the signature of an owner of realty is required upon any bond or recognizance in any court of this State or before any justice of the peace of this State, it shall not be required that the owner own realty in the county where the court or justice of the peace is located but it shall be regarded as sufficient security if the owner owns realty located anywhere in this State.

10 Del. C. 1953, § 7514; 50 Del. Laws, c. 335, § 1.;






CHAPTER 76. CIVIL SEXUAL ABUSE LIABILITY REPORT

§ 7601. Civil Sexual Abuse Liability Report — Purpose

The purpose of this chapter is to ensure that the public is informed about persons found liable of sexual abuse in this State.

76 Del. Laws, c. 414, § 1.;



§ 7602. Civil Sexual Abuse Report

Civil Sexual Abuse Liability Report ("the Report") shall mean a report that each court shall post in a public place in the court house and on the court's web site. The Report shall list all persons found liable for sexual abuse in that court. The Report shall be entitled "Civil Sexual Abuse Report". The list shall include the name and address of defendant and the offense or cause for which the defendant was found liable and shall be updated within 1 week when a defendant is found eligible or when a defendant has been relieved from eligibility pursuant to §§ 7603 and 7604, respectively, of this title. A defendant found eligible must keep the court apprised of that defendant's current address.

76 Del. Laws, c. 414, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7603. Petition and eligibility

If a civil complaint is filed alleging sexual abuse and if a verdict of liability is returned by a jury or judge, then the plaintiff or victim of the sexual abuse or that plaintiff's or victim's representative may petition the court to place the defendant on the Civil Sexual Abuse Report. To establish eligibility, the court must determine whether the civil offense for which a verdict of liability was rendered has similar elements to an offense that would require registration pursuant to subchapter III of Chapter 41 of Title 11.

76 Del. Laws, c. 414, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7604. Relief

A defendant may petition the court for relief, to be removed from the Report, after 5 years. Such relief may be granted upon a showing of good cause. Such petition shall be notice to all parties of the original suit.

76 Del. Laws, c. 414, § 1.;






CHAPTER 79. REAL ACTIONS

§ 7901. Right of entry

No person shall make an entry into any lands, tenements, or hereditaments, but within 20 years next after the person's right or title to the same first descended or accrued.

Code 1852, § 2733; Code 1915, § 4662; Code 1935, § 5120; 10 Del. C. 1953, § 7901; 70 Del. Laws, c. 186, § 1.;



§ 7902. Seisin or possession

No person shall have, or maintain any writ of right, or action, real, personal, or mixed, for, or make any prescription, or claim, to, or in, any lands, tenements, or hereditaments, of the seisin, or possession of the person, the person's ancestor, or predecessor, and declare, or allege, in any manner whatever, any further seisin of the person, the person's ancestor, or predecessor, but only an actual seisin of the person, the person's ancestor, or predecessor, of the premises sued for, or claimed, within 20 years next before such writ, or action.

Code 1852, § 2734; Code 1915, § 4663; Code 1935, § 5121; 10 Del. C. 1953, § 7902; 70 Del. Laws, c. 186, § 1.;



§ 7903. Extension of rights of infants and other persons under disability

If at any time when a right of entry upon, or action for any lands or tenements first accrues, the person entitled to such entry, or action, is an infant, or mentally ill, or imprisoned, such person, or anyone claiming from, by, or under such person, may make the entry, or bring the action, at any time within 10 years after such disability is removed, notwithstanding the 20 years specified in §§ 7901 and 7902 of this title as limited in that behalf has expired.

Code 1852, § 2735; Code 1915, § 4664; Code 1935, § 5122; 10 Del. C. 1953, § 7903; 49 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7904. Successors in title to persons under disability

If the person entitled to an entry or action dies under any of the disabilities specified in this chapter, any other person claiming from, by, or under such person, shall have the same benefit which the person first entitled would have had, by living until the removal of the disability.

Code 1852, § 2736; Code 1915, § 4665; Code 1935, § 5123; 10 Del. C. 1953, § 7904; 70 Del. Laws, c. 186, § 1.;






CHAPTER 81. PERSONAL ACTIONS

§ 8101. Sheriff's recognizance or administration bond

No action shall be brought upon the official recognizance of any sheriff, or upon any administration bond, or upon any testamentary bond, against either the principal or sureties, after the expiration of 6 years from the date of such recognizance or bond. The bond of any executor or administrator cum testamento annexo, who, during his or her life, is entitled under the will of any deceased testator to the personal estate of such deceased testator, shall continue in force for the period of 3 years after the death of such executor or administrator.

Code 1852, § 2737; 20 Del. Laws, c. 583, § 4; Code 1915, § 4666; Code 1935, § 5124; 10 Del. C. 1953, § 8101; 70 Del. Laws, c. 186, § 1.;



§ 8102. Guardian bond

No action shall be brought upon any guardian bond, against either the principal or sureties, after the expiration of 3 years from the determination or ceasing of the guardianship.

Code 1852, § 2738; Code 1915, § 4667; Code 1935, § 5125; 10 Del. C. 1953, § 8102.;



§ 8103. Recognizance in Chancery Court

No action shall be brought upon any recognizance taken in the Chancery Court, with condition for the payment of the appraised value or purchase money of lands or tenements, against any surety in such recognizance, or the heirs, terre-tenants, executors, or administrators, of such surety, after the expiration of 3 years from the time when the value, or money, mentioned in the condition, or the last installment thereof (when it is payable by installments), is due.

Code 1852, § 2739; Code 1915, § 4668; Code 1935, § 5126; 10 Del. C. 1953, § 8103.;



§ 8104. Official bond

No action shall be brought upon the official obligation of any State Treasurer, Secretary of State, county treasurer, register of wills, recorder of deeds, Prothonotary, Clerk of the Peace, Register in Chancery, collector, or constable, against either the principal or sureties, after the expiration of 3 years from the accruing of the cause of such action.

Code 1852, § 2740; 19 Del. Laws, c. 265; Code 1915, § 4669; Code 1935, § 5127; 10 Del. C. 1953, § 8104.;



§ 8105. Escheator's bond

No action shall be brought upon the official obligation of an escheator, against either the principal or sureties, after 7 years from the expiration of the escheator's term of office.

Code 1852, § 2741; Code 1915, § 4670; Code 1935, § 5128; 10 Del. C. 1953, § 8105; 70 Del. Laws, c. 186, § 1.;



§ 8106. Actions subject to 3-year limitation

(a) No action to recover damages for trespass, no action to regain possession of personal chattels, no action to recover damages for the detention of personal chattels, no action to recover a debt not evidenced by a record or by an instrument under seal, no action based on a detailed statement of the mutual demands in the nature of debit and credit between parties arising out of contractual or fiduciary relations, no action based on a promise, no action based on a statute, and no action to recover damages caused by an injury unaccompanied with force or resulting indirectly from the act of the defendant shall be brought after the expiration of 3 years from the accruing of the cause of such action; subject, however, to the provisions of §§ 8108-8110, 8119 and 8127 of this title.

(b) Contractual limitations. — Notwithstanding any other provision of this section, a property insurance contract subject to subchapter III of Chapter 41 of Title 18:

(1) May not require that an action for a claim made under the contract be filed less than 1 year from the date of the denial of the claim by the insurer; and

(2) May permit an action for a claim made under the contract to be filed more than 1 year from the date of the denial of the claim by the insurer.

Code 1852, § 2742; Code 1915, § 4671; Code 1935, § 5129; 46 Del. Laws, c. 115, § 1; 10 Del. C. 1953, § 8106; 57 Del. Laws, c. 568, § 2; 76 Del. Laws, c. 223, § 2.;



§ 8107. Actions subject to 2-year limitation

No action to recover damages for wrongful death or for injury to personal property shall be brought after the expiration of 2 years from the accruing of the cause of such action.

10 Del. C. 1953, § 8106A; 52 Del. Laws, c. 339, § 1.;



§ 8108. Mutual running accounts

In the case of a mutual and running account between parties, the limitation, specified in § 8106 of this title, shall not begin to run while such account continues open and current.

Code 1852, § 2743; Code 1915, § 4672; Code 1935, § 5130; 10 Del. C. 1953, § 8107.;



§ 8109. Bills and notes

When a cause of action arises from a promissory note, bill of exchange, or an acknowledgment under the hand of the party of a subsisting demand, the action may be commenced at any time within 6 years from the accruing of such cause of action.

Code 1852, § 2744; Code 1915, § 4673; Code 1935, § 5131; 10 Del. C. 1953, § 8108.;



§ 8110. Mesne profits after ejectment

When, after a recovery in ejectment, an action is brought for mesne profits, if such action is commenced within 6 months after the ejectment, or, if there is an appeal or a writ of error, within 6 months after the affirmance of the judgment, or other determination of the proceeding in error, the action shall, so far as to avoid the intermediate operation of § 8106 of this title, be deemed a continuation of the proceeding in ejectment. The plaintiff shall not be debarred from recovering mesne profits for 3 years next preceding the commencement of the ejectment.

Code 1852, § 2745; Code 1915, § 4674; Code 1935, § 5132; 10 Del. C. 1953, § 8109.;



§ 8111. Work, labor or personal services

No action for recovery upon a claim for wages, salary, or overtime for work, labor or personal services performed, or for damages (actual, compensatory or punitive, liquidated or otherwise), or for interest or penalties resulting from the failure to pay any such claim, or for any other benefits arising from such work, labor or personal services performed or in connection with any such action, shall be brought after the expiration of 1 year from the accruing of the cause of action on which such action is based.

20 Del. Laws, c. 594; Code 1915, § 4675; Code 1935, § 5133; 46 Del. Laws, c. 114; 10 Del. C. 1953, § 8110.;



§ 8112. Waste

No action to recover damages for waste shall be brought after the expiration of 3 years from the committing of the waste.

Code 1852, § 2746; Code 1915, § 4676; Code 1935, § 5134; 46 Del. Laws, c. 115, § 2; 10 Del. C. 1953, § 8111.;



§ 8113. Actions against decedent's estate

In all actions or claims against an executor or administrator of a decedent's estate, if the time within which the action could have been brought had not expired in the lifetime of the decedent, then the period of limitations provided for in this chapter shall be extended for a period of 6 months from the date of the decedent's death. If the claim was filed within the proper time with the executor or administrator the defense of the statute of limitations shall not avail to such executor or administrator if he or she subsequently rejects the claim and action is commenced thereon within 3 months after the executor or administrator has notified the claimant of such rejection as provided by § 2102 of Title 12.

Code 1935, § 5143-A; 45 Del. Laws, c. 256; 10 Del. C. 1953, § 8112; 66 Del. Laws, c. 374, § 3; 70 Del. Laws, c. 186, § 1.;



§ 8114. Corporate officers' bonds

No action shall be brought upon any bond given to the president, directors and company of any bank, or to any corporation, by any officer of such bank or corporation, with condition for the officer's good behavior, or for the faithful discharge of the duties of the officer's station, or touching the execution of the officer's office, against either the principal or sureties, after the expiration of 2 years from the accruing of the cause of such action. No action shall be brought, and no proceedings shall be had upon any such bond, or upon any judgment thereon, against either the principal or sureties, for any cause of action accruing after the expiration of 6 years from the date of such bond.

Code 1852, §§ 2747, 2748; Code 1915, § 4677; Code 1935, § 5135; 10 Del. C. 1953, § 8113; 70 Del. Laws, c. 186, § 1.;



§ 8115. Forfeiture under penal statute

No civil action for a forfeiture upon a penal statute, whether at the suit of the party aggrieved, or of a common informer, or of the State, or otherwise, shall be brought after the expiration of 1 year from the accruing of the cause of such action.

Code 1852, § 2749; Code 1915, § 4678; Code 1935, § 5136; 10 Del. C. 1953, § 8114.;



§ 8116. Savings for infants or persons under disability

If a person entitled to any action comprehended within §§ 8101-8115 of this title, shall have been, at the time of the accruing of the cause of such action, under disability of infancy or incompetency of mind, this chapter shall not be a bar to such action during the continuance of such disability, nor until the expiration of 3 years from the removal thereof.

Code 1852, § 2750; Code 1915, § 4679; Code 1935, § 5137; 10 Del. C. 1953, § 8115.;



§ 8117. Defendant's absence from State

If at the time when a cause of action accrues against any person, such person is out of the State, the action may be commenced, within the time limited therefor in this chapter, after such person comes into the State in such manner that by reasonable diligence, such person may be served with process. If, after a cause of action shall have accrued against any person, such person departs from and resides or remains out of the State, the time of such person's absence until such person shall have returned into the State in the manner provided in this section, shall not be taken as any part of the time limited for the commencement of the action.

Code 1852, § 2751; 20 Del. Laws, c. 594; 25 Del. Laws, c. 234; Code 1915, § 4680; Code 1935, § 5138; 10 Del. C. 1953, § 8116; 70 Del. Laws, c. 186, § 1.;



§ 8118. Other savings

(a) If in any action duly commenced within the time limited therefor in this chapter, the writ fails of a sufficient service or return by any unavoidable accident, or by any default or neglect of the officer to whom it is committed; or if the writ is abated, or the action otherwise avoided or defeated by the death of any party thereto, or for any matter of form; or if after a verdict for the plaintiff, the judgment shall not be given for the plaintiff because of some error appearing on the face of the record which vitiates the proceedings; or if a judgment for the plaintiff is reversed on appeal or a writ of error; a new action may be commenced, for the same cause of action, at any time within 1 year after the abatement or other determination of the original action, or after the reversal of the judgment therein.

(b) If in the original action, the benefit of this chapter is pleaded, and a verdict upon such defense is found for the plaintiff, such verdict shall be conclusive evidence that the original action was commenced within the time limited therefor.

Code 1852, §§ 2752, 2753; Code 1915, § 4681; Code 1935, § 5139; 10 Del. C. 1953, § 8117.;



§ 8119. Personal injuries

No action for the recovery of damages upon a claim for alleged personal injuries shall be brought after the expiration of 2 years from the date upon which it is claimed that such alleged injuries were sustained; subject, however, to the provisions of § 8127 of this title.

20 Del. Laws, c. 594, § 1; Code 1915, § 4675; Code 1935, § 5133; 10 Del. C. 1953, § 8118; 52 Del. Laws, c. 339, § 2; 57 Del. Laws, c. 568, § 3.;



§ 8120. Setoff

This chapter shall apply to any debt alleged by way of setoff or counterclaim on the part of a defendant. The time of limitation of such debt shall be computed in like manner as if an action therefor had been commenced at the time when the plaintiff's action commenced.

Code 1852, § 2754; Code 1915, § 4682; Code 1935, § 5140; 10 Del. C. 1953, § 8119.;



§ 8121. Cause of action arising outside State

Where a cause of action arises outside of this State, an action cannot be brought in a court of this State to enforce such cause of action after the expiration of whichever is shorter, the time limited by the law of this State, or the time limited by the law of the state or country where the cause of action arose, for bringing an action upon such cause of action. Where the cause of action originally accrued in favor of a person who at the time of such accrual was a resident of this State, the time limited by the law of this State shall apply.

46 Del. Laws, c. 254, § 1; 10 Del. C. 1953, § 8120.;



§ 8122. Marking and bounding lands

The return of commissions to mark and bound lands, if no action is brought to controvert the same within 7 years, shall be conclusive evidence of the original location of such land, and of the lines and boundaries thereof, saving to infants, persons insane, imprisoned or beyond sea, and those claiming under them, the right to bring such action within 5 years from the removal of such disability. The term of 7 years shall not begin to run against any person while such person is in possession of the land in controversy.

Code 1852, § 996; Code 1915, § 4683; Code 1935, § 5141; 10 Del. C. 1953, § 8121; 70 Del. Laws, c. 186, § 1.;



§ 8123. Forcible entry and detainer

No writs shall be issued, by a justice of the peace or the Court of Common Pleas, upon a complaint of forcible entry, after 1 year from the time of such entry; or upon a complaint of forcible detainer merely, after the tenant has been in continued possession of the premises for 2 years. These limitations need not be pleaded, but they shall defeat any such suit whenever it appears that they apply to it.

Code 1852, § 2208; Code 1915, § 4685; Code 1935, § 5143; 10 Del. C. 1953, § 8122.;



§ 8124. Notice of claim against City of Wilmington

No action, suit or proceeding shall be brought or maintained against the Mayor and Council of Wilmington for damages on account of physical injuries, death or injury to property by reason of the negligence of the Mayor and Council of Wilmington or any of its departments, officers, agents or employees thereof, unless the person by or on behalf of whom such claim or demand is asserted shall, within 1 year from the happening of such injury, notify the Mayor in writing of the time, place, cause and character of the injuries sustained.

34 Del. Laws, c. 119; Code 1935, § 2470; 10 Del. C. 1953, § 8123; 53 Del. Laws, c. 164.;



§ 8125. Valuation and assessment of property

Actions for anything done in pursuance of Chapter 83 of Title 9, relating to valuation and assessment of property, shall be brought within 6 months. If judgment is given for defendant, defendant shall recover treble costs.

Code 1852, § 175; Code 1915, § 1136; Code 1935, §§ 1282, 1313, 1335; 10 Del. C. 1953, § 8124; 70 Del. Laws, c. 186, § 1.;



§ 8126. County and municipality zoning and planning actions

(a) No action, suit or proceeding in any court, whether in law or equity or otherwise, in which the legality of any ordinance, code, regulation or map, relating to zoning, or any amendment thereto, or any regulation or ordinance relating to subdivision and land development, or any amendment thereto, enacted by the governing body of a county or municipality, is challenged, whether by direct or collateral attack or otherwise, shall be brought after the expiration of 60 days from the date of publication in a newspaper of general circulation in the county or municipality in which such adoption occurred, of notice of the adoption of such ordinance, code, regulation, map or amendment.

(b) No action, suit or proceeding in any court, whether in law or equity or otherwise, in which the legality of any action of the appropriate county or municipal body finally granting or denying approval of a final or record plan submitted under the subdivision and land development regulations of such county or municipality is challenged, whether directly or by collateral attack or otherwise, shall be brought after the expiration of 60 days from the date of publication in a newspaper of general circulation in the county or municipality in which such action occurred, of notice of such final approval or denial of such final or record plan.

10 Del. C. 1953, § 8125; 56 Del. Laws, c. 467.;



§ 8127. Alleged deficiencies in the construction of improvements to real property

(a) As used in this section:

(1) "Action" shall include actions at law or in equity, or otherwise, instituted and/or prosecuted by or on behalf of this State, any of its agencies, commissions, departments or political subdivisions, and by or on behalf of any other governmental subdivision, agency, department or body, as well as by or on behalf of private individuals, persons, parties, corporations, partnerships, associations and other entities.

(2) "Construction" shall include construction, erection, building, alteration, reconstruction and destruction of improvements to real property.

(3) "Contract" shall mean the prime or general contract between the general contractor, on the one hand, and the owner or agent of the owner of the real property upon which or to which the construction is to be performed or the owner or agent of the owner of the improvement to be constructed, on the other hand.

(4) "Deficiency" shall include acts and actions performed and failures to act and omissions.

(5) "Improvement" shall include buildings, highways, roads, streets, bridges, entrances and walkways of any type constructed thereon, and other structures affixed to and on land, as well as the land itself, except that such term shall not include buildings, entrances, walkways and structures used or intended to be used at the time of such construction primarily for residential purposes and uses.

(6) "Person" shall include individuals, corporations, partnerships, firms, individual proprietorships and associations of persons.

(b) No action, whether in or based upon a contract (oral or written, sealed or unsealed), in tort, or otherwise, to recover damages or for indemnification or contribution for damages, resulting:

(1) From any alleged deficiency in the construction or manner of construction of an improvement to real property and/or in the designing, planning, supervision and/or observation of any such construction or manner of construction; or

(2) From any alleged injury to property, real, personal or mixed, arising out of any such alleged deficiency; or

(3) From any alleged personal injuries arising out of any such alleged deficiency; or

(4) From any alleged wrongful death arising out of any such alleged deficiency; or

(5) From any alleged trespass arising out of any such alleged deficiency; or

(6) From any alleged injury unaccompanied with force or resulting indirectly from any such alleged deficiency;

shall be brought against any person performing or furnishing, or causing the performance or furnishing of, any such construction of such an improvement or against any person performing or furnishing, or causing the performing or furnishing of, any such designing, planning, supervision, and/or observation of any such construction or manner of construction of such an improvement, after the expiration of 6 years from whichever of the following dates shall be earliest:

a. The date of purported completion of all the work called for by the contract as provided by the contract if such date has been agreed to in the contract itself;

b. The date when the statute of limitations commences to run in relation to the particular phase or segment of work performed pursuant to the contract in which the alleged deficiency occurred, where such date for such phase or segment of work has been specifically provided for in the contract itself;

c. The date when the statute of limitations commences to run in relation to the contract itself where such date has been specifically provided for in the contract itself;

d. The date when payment in full has been received by the person against whom the action is brought for the particular phase of such construction or for the particular phase of such designing, planning, supervision, and/or observation of such construction or manner of such construction, as the case may be, in which such alleged deficiency occurred;

e. The date the person against whom the action is brought has received final payment in full, under the contract for the construction or for the designing, planning, supervision, and/or observation of construction, as the case may be, called for by contract;

f. The date when the construction of such an improvement as called for by the contract has been substantially completed;

g. The date when an improvement has been accepted, as provided in the contract, by the owner or occupant thereof following the commencement of such construction;

h. For alleged personal injuries also, the date upon which it is claimed that such alleged injuries were sustained; or after the period of limitations provided in the contract, if the contract provides such a period and if such period expires prior to the expiration of 2 years from whichever of the foregoing dates is earliest.

(c) Nothing in this section shall extend or lengthen, nor shall anything in this section be construed or interpreted as extending or lengthening, the period otherwise prescribed by the laws of this State for the bringing of any action covered by this section.

(d) The limitations prescribed by this section shall not be available by way of a defense to any person in actual possession or actual control, as owner, tenant or otherwise, of such an improvement at the time when the alleged deficiency in such an improvement constitutes the proximate cause of the injury or death for which it is proposed to bring an action.

10 Del. C. 1953, § 8126; 57 Del. Laws, c. 568, § 1.;



§ 8128. Health care malpractice action limitations

No action for the recovery of damages upon a claim based upon alleged health care malpractice, whether in the nature of a tort action or breach of contract action, shall be brought after the expiration of the time period for bringing such action set forth in § 6856 of Title 18.

60 Del. Laws, c. 373, § 3.;



§ 8129. Inheritance and estate taxes

No action shall be brought by the State for the collection of inheritance taxes and estate taxes upon the estate of any decedent after the expiration of 20 years from the decedent's date of death.

61 Del. Laws, c. 439, § 1.;



§ 8130. Exemption from liability for donation of prepared food

(a) Any person, business or institution who makes a good faith donation of prepared or left-over perishable food which appears to be fit for human consumption at the time it is donated to a charitable organization serving free meals to the needy public shall not be liable for damages in any civil action or subject to criminal prosecution for any illness, injury or death due to the condition of such food.

(b) A charitable organization which receives, prepares and serves to the needy public free food which appears to be fit for human consumption at the time it is served shall not be liable for damages in any civil action or subject to criminal prosecution for any illness, injury or death due to the condition of such food unless the condition is a direct result of the gross negligence, recklessness or intentional misconduct of employees of the organization.

63 Del. Laws, c. 216, § 1.;



§ 8131. Limitation for Indochina herbicide exposure

(a) Notwithstanding any other provision to the contrary, the time limitation for an action to recover damages for wrongful death or for personal injuries suffered by a member or former member of the armed forces of the United States, who served as a member of the armed forces of the United States in Indochina between January 1, 1962, and May 7, 1975, inclusive, due to exposure to phenoxy herbicides, including but not limited to exposure to substances known as Agent Orange, Agent Blue, Agent White and chemical components known as 2, 4-D; 2, 4, 5-T; TCDD; Picloran and cacodylic acid, shall not expire until 2 years has elapsed from the date that said person has been told by a licensed physician (whether in Delaware or otherwise) that the injuries or death may be related, in whole or in part, to exposure to phenoxy herbicides.

(b) If the foregoing 2-year period has expired as of May 10, 1983, then said person shall have from 6 months from May 10, 1983, to file an action to recover damages for phenoxy herbicide exposure in Indochina.

64 Del. Laws, c. 25, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8132. Comparative negligence

In all actions brought to recover damages for negligence which results in death or injury to person or property, the fact that the plaintiff may have been contributorily negligent shall not bar a recovery by the plaintiff or the plaintiff's legal representative where such negligence was not greater than the negligence of the defendant or the combined negligence of all defendants against whom recovery is sought, but any damages awarded shall be diminished in proportion to the amount of negligence attributed to the plaintiff.

64 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8133. Limitation from civil liability for certain nonprofit organization volunteers

(a) For purposes of this section, the following terms shall have the meanings ascribed herein:

(1) "Activity" is any decision, act or event undertaken by an organization in furtherance of the purpose or purposes for which such organization was organized and exempted from federal income tax, and in the case of a governmental entity described in paragraph (a)(4)b. of this section, in furtherance of the exercise of any governmental function. By way of example, and not limitation, the planning for, sponsorship and conduct of a fundraising event for the benefit of 1 or more organizations is an "activity."

(2) "Compensation" is any remuneration, whether by way of salary, fee or otherwise, for services rendered, exclusive of any gift perquisite in the form of access to services of the organization at no or a reduced cost or reimbursement for costs actually incurred. Compensation shall not include any remuneration which an ex officio trustee receives by way of salary for a position which requires among other duties serving as an ex officio trustee.

(3) "Employee" is any person who receives compensation from an organization or a third party for services rendered in connection with an activity of such organization.

(4) "Organization" shall include:

a. Any not-for-profit organization exempt from federal income tax under § 501(c) of the Internal Revenue Code (26 U.S.C. § 501(c)), as amended, or other act of Congress, and engaged in any activity within the State in furtherance of a purpose for which it was organized; and

b. Any governmental entity, including the United States, the State and any board, commission, division, office, task force or other agency of the State or the United States, exempt from federal income tax under § 115 of the Internal Revenue Code (26 U.S.C. § 115), as amended, or other acts of Congress, and engaged in any activity within the State in furtherance of the exercise of any governmental function.

(5) "Volunteer" is any trustee, ex officio trustee, director, officer, agent or worker who is engaged in an activity without compensation.

(b) No volunteer of an organization shall be subject to suit directly, derivatively or by way of contribution for any civil damages under the laws of Delaware resulting from any negligent act or omission performed during or in connection with an activity of such organization.

(c) Notwithstanding subsection (b) of this section, a plaintiff may sue and recover civil damages from a volunteer based upon a negligent act or omission involving the operation of a motor vehicle during an activity; provided, that the amount recovered from such volunteer shall not exceed the limits of applicable insurance coverage maintained by or on behalf of such volunteer with respect to the negligent operation of a motor vehicle in such circumstances.

(d) The immunity granted in subsection (b) of this section shall not extend to any act or omission constituting wilful and wanton or grossly negligent conduct.

(e) In any suit against an organization for civil damages based upon the negligent act or omission of a volunteer, proof of such act or omission shall be sufficient to establish the liability of the organization therefor under the doctrine of respondeat superior, notwithstanding the immunity granted to the volunteer with respect to such negligent act or omission under subsection (b) of this section.

65 Del. Laws, c. 510, § 1; 66 Del. Laws, c. 170, §§ 1, 2; 68 Del. Laws, c. 196, §§ 1, 2.;



§ 8134. Limitation on liability of third parties rendering assistance in oil or hazardous material discharge cleanup

(a) The provisions of any law, rule or regulation to the contrary notwithstanding, the liability of any person rendering care, assistance or advice to prevent, minimize or mitigate oil or hazardous material discharge for any removal costs and damage caused by, or related to, such care, assistance or advice shall be limited to acts or omissions of such person which can be shown to have been the result of gross negligence, or reckless, wilful, wanton and/or intentional acts of misconduct on the part of such person.

(b) The limit of liability as set forth in subsection (a) of this section shall not apply to the actions of any person responsible for the initial discharge.

(c) Any person responsible for the initial discharge is liable for any removal costs and damages that another person is relieved of under subsection (a) of this section.

(d) This section shall not be construed to limit any liability of any person for personal injuries or wrongful death as a result of the acts or omissions of such person.

68 Del. Laws, c. 5, § 1.;



§ 8135. Limitation from civil liability for certain volunteers

(a) For purposes of this section, the following terms shall have the meanings ascribed herein:

(1) "Activity" is any decision, act or event relating to medical or dental treatment of a person undertaken by the medical or dental clinic in furtherance of the person's medical or dental treatment.

(2) "Compensation" is any remuneration, whether by way of salary, fee or otherwise, for services rendered, exclusive of any gift perquisite in form of access to services of the medical or dental clinic at no or a reduced cost or reimbursement for costs actually incurred or the providing of lunch or other meals.

(3) "Employee" is any person who receives compensation from the medical or dental clinic for services rendered in connection with an activity of the medical or dental clinic.

(4) "Medical or dental clinic" is any facility other than a hospital or doctor's or dentist's office which offers medical or dental services, which is run by a nonprofit entity under § 501(c)(3) of the Internal Revenue Code [26 U.S.C. § 501(c)(3)], and which is staffed entirely or in part by licensed physicians or nurses or licensed dentists or dental hygienists who serve without compensation.

(5) "Volunteer" is any licensed physician or nurse or licensed dentist or dental hygienist engaged in an activity for a medical or dental clinic without compensation.

(b) No volunteer or the medical or dental clinic with which the volunteer is affiliated shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any negligent act or omission performed during or in connection with an activity of the volunteer while serving the medical or dental clinic, unless said volunteer has insurance coverage for such acts or omissions in which case the amount recovered shall not exceed the limits of such applicable insurance coverage.

(c) Notwithstanding those provisions of subsection (b) of this section, a plaintiff may sue and recover civil damages from a volunteer based upon a negligent act or omission involving the operation of a motor vehicle during an activity; provided, that the amount recovered from such volunteer shall not exceed the limits of applicable insurance coverage maintained by or on behalf of such volunteer with respect to the negligent operation of a motor vehicle in such circumstances.

(d) The immunity granted in subsection (b) of this section shall not extend to any act or omission constituting wilful and wanton or grossly negligent conduct.

67 Del. Laws, c. 211, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 395, §§ 1-4.;



§ 8136. Actions involving public petition and participation

(a) For purposes of this section, the following terms shall have the meaning ascribed herein:

(1) An "action involving public petition and participation" is an action, claim, cross-claim or counterclaim for damages that is brought by a public applicant or permittee, and is materially related to any efforts of the defendant to report on, rule on, challenge or oppose such application or permission.

(2) "Communication" shall mean any statement, claim or allegation in a proceeding, decision, protest, writing, argument, contention or other expression.

(3) "Government body" shall mean the State and any county, city, town, village or any other political subdivision of the State; any public improvement or special district, public authority, commission, agency or public benefit corporation; any other separate corporate instrumentality or unit of State or local government; or the federal government.

(4) "Public applicant or permittee" shall mean any person who has applied for or obtained a permit, zoning change, lease, license, certificate or other entitlement for use or permission to act from any government body, or any person with an interest, connection or affiliation with such person that is materially related to such application or permission.

(b) In an action involving public petition and participation, damages may only be recovered if the plaintiff, in addition to all other necessary elements, shall have established by clear and convincing evidence that any communication which gives rise to the action was made with knowledge of its falsity or with reckless disregard of whether it was false, where the truth or falsity of such communication is material to the cause of action at issue.

(c) Nothing in this section shall be construed to limit any constitutional, statutory or common-law protection of defendants to actions involving public petition and participation.

68 Del. Laws, c. 391, § 1.;



§ 8137. Standards for motion to dismiss and summary judgment in certain cases involving public petition and participation

(a) A motion to dismiss in which the moving party has demonstrated that the action, claim, cross-claim or counterclaim subject to the motion is an action involving public petition and participation as defined in § 8136 of this title shall be granted unless the party responding to the motion demonstrates that the cause of action has a substantial basis in law or is supported by a substantial argument for an extension, modification or reversal of existing law. The court shall grant preference in the hearing of such motion.

(b) A motion for summary judgment in which the moving party has demonstrated that the action, claim, cross-claim or counterclaim subject to the action is an action involving public petition and participation as defined in § 8136 of this title shall be granted unless the party responding to the motion demonstrates that the cause of action has a substantial basis in fact and law or is supported by a substantial argument for an extension, modification or reversal of existing law. The court shall grant preference in the hearing of such motion.

68 Del. Laws, c. 391, § 1.;



§ 8138. Recovery of damages in actions involving public petition and participation

(a) A defendant in an action involving public petition and participation, as defined in § 8136 of this title, may maintain an action, claim, cross-claim or counter-claim to recover damages, including costs and attorney's fees, from any person who commenced or continued such action; provided that:

(1) Costs, attorney's fees and other compensatory damages may be recovered upon a demonstration that the action involving public petition and participation was commenced or continued without a substantial basis in fact and law and could not be supported by a substantial argument for the extension, modification or reversal of existing law; and

(2) Punitive damages may only be recovered upon an additional demonstration that the action involving public petition and participation was commenced or continued for the purpose of harassing, intimidating, punishing or otherwise maliciously inhibiting the free exercise of speech, petition or association rights.

(b) The right to bring an action under this section can be waived only if it is waived specifically.

(c) Nothing in this section shall affect or preclude the right of any party to any recovery otherwise authorized by law.

68 Del. Laws, c. 391, § 1.;



§ 8139. Limitation on civil actions by criminal defendants

(a) No civil action for the recovery of damages for a cause of action, as specified in subsection (b) of this section, shall be brought by or on behalf of any person who has:

(1) Been convicted for any felony class A, B, C, D or E except §§ 503, 876, 932 through 936, 1109, 1223, 1352, 1361, 1442, 1448, 1455, 1457 and 1503 of Title 11;

(2) Been convicted of § 629, § 630, § 768, § 769, § 782, § 801, § 824, § 1252, § 1302, or § 1312A of Title 11; or

(3) Not been convicted for any predicate felony listed in paragraph (a)(1) or (2) of this section, but has displayed conduct that but for the person's death or incapacity he or she would have been convicted of such a felony.

(b) "Cause of action," as used in subsection (a) of this section, shall mean any claim for alleged personal injuries where the alleged injury has been sustained by that person while committing, during the course of or in the immediate flight from the crime or alleged crime referenced in subsection (a) of this section, or while that person was attempting to escape or prevent a police officer from effecting an arrest for that crime or alleged crime.

(c) Nothing contained in this section shall be construed as barring a cause of action against a public entity or a public official for violating the civil rights of such person where those rights are specifically granted or protected by the Constitution or statutes of the United States or the Constitution or statutes of the State of Delaware.

71 Del. Laws, c. 113, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8140. Liability of persons involved in equine activities

(a) For purposes of this section, the following terms shall have the meaning ascribed herein:

(1)a. "Engages in an equine activity" means riding, training, assisting in medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted or any person assisting a participant or show management.

b. "Engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places such spectator's person in an unauthorized area and in immediate proximity to the equine activity;

(2) "Equine" means a horse, pony, mule, donkey or hinny;

(3) "Equine activity" means:

a. Equine shows, fairs, competitions, performances or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, 3-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting;

b. Equine training or teaching activities, or both;

c. Boarding equines;

d. Riding, inspecting or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine;

e. Rides, trips, hunts or other equine activities of any type, however informal or impromptu, that are sponsored by an equine activity sponsor; and

f. Placing or replacing horseshoes on an equine;

(4) "Equine activity sponsor" means an individual, group, club, partnership or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes or provides the facilities for an equine activity, including, but not limited to, pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs and activities, therapeutic riding programs, and operators, instructors and promoters of equine facilities, including, but not limited to, stables, clubhouses, ponyride strings, fairs and arenas at which the activity is held;

(5) "Equine professional" means a person engaged for compensation:

a. In instructing a participant or renting to a participant an equine for the purpose of riding, driving or being a passenger upon the equine; or

b. In renting equipment or tack to a participant;

(6) "Inherent risks of equine activities" means those dangers or conditions which are an integral part of equine activities, including, but not limited to:

a. The propensity of an equine to behave in ways that may result in injury, harm or death to persons on or around them;

b. The unpredictability of an equine's reaction to such things as sounds, sudden movements, and unfamiliar objects, persons or other animals;

c. Certain hazards such as surface and subsurface conditions;

d. Collisions with other equines or objects; and

e. The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within the participant's ability;

(7) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.

(b) Except as provided in subsection (c) of this section, an equine activity sponsor, an equine professional or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities. Except as provided in subsection (c) of this section, no participant or participant's representative shall make any claim against, maintain an action against or recover from an equine activity sponsor, an equine professional or any other person for injury, loss, damage or death of the participant resulting from any of the inherent risks of equine activities.

(c)(1) This section shall not apply to the horse racing industry as regulated in Title 3.

(2) Nothing in subsection (b) of this section shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional or person:

a.1. Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such equipment or tack was faulty to the extent that it did cause the injury; or

2. Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and determine the ability of the participant to safely manage the particular equine based on the participant's representations of the participant's ability;

b. Owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the equine activity sponsor, equine professional or person and for which warning signs have not been conspicuously posted;

c. Commits an act or omission that constitutes wilful or wanton disregard for the safety of the participant, and that act or omission caused the injury; or

d. Intentionally injures the participant.

(3) Nothing in subsection (b) of this section shall prevent or limit the liability of an equine activity sponsor or an equine professional under either product liability or trespass claims.

(d)(1) Every equine professional shall post and maintain signs which contain the warning notice specified in paragraph (d)(2) of this section. Such signs shall be placed in clearly visible locations on or near stables, corrals or arenas where the equine professional conducts equine activities if such stables, corrals or arenas are owned, managed or controlled by the equine professional. The warning notice specified in paragraph (d)(2) of this section shall appear on the sign in red and white, with each letter to be a minimum of 1 inch in height. Every written contract entered into by an equine professional for the providing of professional services, instruction or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice specified in paragraph (d)(2) of this section.

(2) The signs and contracts described in paragraph (d)(1) of this section shall contain the following warning notice:

WARNING

Under Delaware law, an equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to 10 Delaware Code § 8140.

70 Del. Laws, c. 212, § 1.;



§ 8141. Limitation on agricultural operations nuisance suits

(a) For the purposes of this section, agricultural operations and its appurtenances means an operation for the purpose of:

(1) Cultivation of land;

(2) Production of agricultural crops;

(3) Raising of poultry;

(4) Production of eggs;

(5) Production of milk and milk products, including but not limited to ice cream, cheese and butter;

(6) Production of fruit or other horticultural crops including but not limited to Christmas trees and forestry;

(7) Production of livestock, including pasturage;

(8) Production of bees and their products;

(9) Production and raising of horses of all types and descriptions or other equine activity for the purpose of profit;

(10) The operation of a roadside farmer's stand, or a farmer's cart in which not less than 50% of the products sold at the stand or cart are directly from the agricultural operation;

(11) Grain elevators, bins, feed mills, silos, and seed cleaners; and

(12) Transportation of an agricultural product to or from a market storage area, or to or from any agricultural-related infrastructure as identified in paragraph (a)(11) of this section.

(b) This section does not apply to:

(1) An agricultural operation that does not conform to federal, state or local health or zoning requirements;

(2) A federal, state or local agency when enforcing air, water quality or other environmental standards under federal, state or local law; or

(3) An agricultural operation that is conducted in a negligent or improper manner.

(c) No agricultural operation or any of its appurtenances shall be or become a nuisance, private or public, by any changed conditions in or about the locality thereof after the same has been in operation for more than 1 year if the operation or the change did not constitute a nuisance from the date the agricultural operation began or the date the change in the operation began.

(d) Subsection (c) of this section shall not affect or defeat the right of any person, firm or corporation to recover damages for any injury or damages sustained by them on account of any pollution of, or change in condition of, the waters of any stream or on account of any overflow onto lands of any such person, firm or corporation.

(e) Any and all ordinances of any unit of local government now in effect or hereafter adopted that would make the operation of any such agricultural operation or its appurtenances a nuisance or providing for abatement thereof as a nuisance in the circumstances set forth in this section and shall be null and void; however, this section shall not apply whenever a nuisance results from the failure to conduct the operation in a manner consistent with good agricultural practice as defined in § 1401 of Title 3 or when there has been a significant change in the operation itself.

71 Del. Laws, c. 462, § 1; 77 Del. Laws, c. 376, §§ 2, 3.;



§ 8142. Limitations on shooting range and hunting operations nuisance suits

(a) For the purposes of this section, the terms "shooting range" and "hunting operations" and "its appurtenances" mean an operation including any of the following:

(1) Lands, including the buildings and improvements thereon, which are used or which are intended for use for the shooting of targets for training, education, practice, recreation or competition;

(2) Lands, including the buildings and improvements thereon, which are used or which are intended for use as a hunting club, hunting preserve, shooting preserve or a restricted experimental, propagating and shooting preserve as provided for in subchapter V of Chapter 5 of Title 7;

(3) Lands, including the buildings and improvements thereon, which are used or which are intended for use as a kennel, training facility or field trial facility for the breeding, showing, raising and/or training of hunting and sporting dogs; and

(4) Clubs, associations, partnerships, sole proprietorships, corporations and other business and social entities whose activities or holdings include the land and uses described in paragraphs (a)(1)-(3) of this section.

(b) This section does not apply to:

(1) Shooting ranges or hunting operations which do not conform to federal, state or local health or zoning requirements except as may otherwise be provided elsewhere herein; or

(2) Shooting ranges or hunting operations which are conducted in a negligent or unlawful manner.

(c) No shooting range or hunting operation or any of its appurtenances shall be or become a nuisance, private or public, by any changed conditions in or about the locality thereof after the same has been in operation for more than 1 year if the operation or the change did not constitute a nuisance from the date the shooting range or hunting operation began or the date the change in the operation began. Likewise, a shooting range or hunting operation which fully complied with local zoning requirements when operations first began shall not be deemed to be noncompliant based upon zoning requirements which have subsequently changed since the initial commencement of operations.

(d) Subject to the limitations of subsection (c) of this section, any and all state laws and ordinances of any unit of local government now in effect or hereafter adopted that would make the operation of any such shooting range or hunting operation or its appurtenances a nuisance or providing for abatement thereof as a nuisance in the circumstances set forth in this section shall be null and void as applied to shooting ranges and hunting operations and their respective appurtenances; however, this section shall not apply whenever nuisance results from the negligent or improper operation of any such shooting range or hunting operation or any of its appurtenances or when there has been a significant and fundamental change in the operation itself.

74 Del. Laws, c. 379, § 1.;



§ 8143. Limitations on civil actions for recovery for shoplifting

(a)(1) Before a civil action may be commenced, the merchants may send a notice to the defendant's last known address requesting that the defendant or the parent/guardian of a minor if the defendant is a minor make payment of the sums listed in paragraph (a)(2) of this section within 20 days of the date of the letter. It is not a condition precedent to maintaining an action under this section that the defendant has been convicted of shoplifting or theft or that a police report has been filed.

(2) No civil action under this section may be maintained if the defendant has paid the merchant a penalty equal to the retail value of the merchandise where the merchandise was not recovered in its original condition, plus a penalty in the amount of the retail value of the merchandise or $150, whichever is greater, within 20 days of the date of the initial demand letter. If the merchandise is recovered in merchantable condition, no civil action under this section may be maintained if the defendant has paid the merchant a penalty equal to the retail value of the merchandise attempted to be taken or $150, whichever is greater, within 20 days of the date of the initial demand letter. Should the defendant fail to respond in a timely manner as described above, the merchant may request reasonable attorneys' fees in addition to the amounts described above and shall be entitled to recover costs of suit and reasonable attorneys' fees upon filing of an action.

(b) If the person to whom a written demand is made complies with such demand within 20 days of the date of the demand, that person shall be given a written release from further civil liability with respect to the specific act of shoplifting or theft.

(c) Parents or legal guardians of an unemancipated minor who triggers the liability portion of this section shall be jointly and severally liable civilly to the merchant. For purposes of this subsection, liability shall not be imposed upon any governmental entity or foster parents assigned responsibility for the minor child pursuant to a court order or action of any governmental agency.

75 Del. Laws, c. 159, § 1.;



§ 8145. Civil suits for damages based upon sexual abuse of a minor by an adult

(a) A cause of action based upon the sexual abuse of a minor by an adult may be filed in the Superior Court of this State at any time following the commission of the act or acts that constituted the sexual abuse. A civil cause of action for sexual abuse of a minor shall be based upon sexual acts that would constitute a criminal offense under the Delaware Code.

(b) For a period of 2 years following July 9, 2007, victims of child sexual abuse that occurred in this State who have been barred from filing suit against their abusers by virtue of the expiration of the former civil statute of limitations, shall be permitted to file those claims in the Superior Court of this State. If the person committing the act of sexual abuse against a minor was employed by an institution, agency, firm, business, corporation, or other public or private legal entity that owned a duty of care to the victim, or the accused and the minor were engaged in some activity over which the legal entity had some degree of responsibility or control, damages against the legal entity shall be awarded under this subsection only if there is a finding of gross negligence on the part of the legal entity.

(c) A person against whom a suit is filed may recover attorneys' fees where the Court determines that a false accusation was made with no basis in fact and with malicious intent. A verdict in favor of the accused shall not be the sole basis for a determination that an accusation was false. The Court must make an independent finding of an improper motive to award attorneys' fees under this section.

76 Del. Laws, c. 102, § 1; 76 Del. Laws, c. 80, §§ 72, 76; 77 Del. Laws, c. 88, § 1.;






CHAPTER 85. GENERAL PROVISIONS

§ 8501. Definitions

As used in this part, unless otherwise specifically provided:

"Line," when used as a measure of computation, means 10 words.

Code 1852, § 2833; Code 1915, § 4886; Code 1935, § 5374; 10 Del. C. 1953, § 8501.;



§ 8502. Construction of fee provisions; time for payment of fees

This part shall be construed strictly and no fee shall be allowed for any service, except where otherwise expressly provided, until it has been actually performed.

Code 1852, § 2836; Code 1915, § 4889; Code 1935, § 5377; 10 Del. C. 1953, § 8502.;



§ 8503. Posting of fee lists

Every officer referred to in this part, who keeps a public office, shall always post in some convenient and conspicuous place a printed or written list of the fees prescribed in this part, as they relate to such officer's office.

Code 1852, § 2834; Code 1915, § 4887; Code 1935, § 5375; 10 Del. C. 1953, § 8503; 70 Del. Laws, c. 186, § 1.;



§ 8504. Fees allowed by court

A court may, in its discretion, make a reasonable allowance for any service not expressly provided for in this part.

Code 1852, § 2835; Code 1915, § 4888; Code 1935, § 5376; 10 Del. C. 1953, § 8504.;



§ 8505. Court security assessment

(a) All state courts shall assess as part of court costs a supplemental court security assessment not to exceed $10 on each initial civil filing and on each criminal, traffic or delinquency charge for which there is a conviction or finding of delinquency or responsibility, or voluntary assessment paid.

(b) Court security assessment funding shall be deposited in a Court Security Fund and maintained separately from the General Fund of the State. This fund shall provide supplemental funding for personnel, equipment and/or training expenses related to judicial branch security.

(c) The Chief Justice shall submit a court security needs plan each fiscal year which shall be approved by the Office of Management and Budget and Controller General.

(d) The funds shall be distributed each fiscal year and shall be based upon the court security needs plan as approved by the Office of Management and Budget and the Controller General. If the plan includes additional funding for Capitol Police, the Capitol Police shall use that funding solely for the uses specified in the court security plan.

(e) There shall be no fee increases to the court security assessment pursuant to this section unless authorized by a further act of the General Assembly.

(f) The court security fund shall be supplemental to existing court security funding and nothing in this section shall diminish current ongoing budgetary and personnel allocations for judicial branch security services.

76 Del. Laws, c. 85, § 1.;






CHAPTER 86. RECOUPMENT OF DEFENSE COSTS

§ 8601. Recoupment of costs

(a) A court may require a convicted defendant who has utilized court-appointed attorneys or the Public Defender's Office to pay the costs of defense in that court.

(b) Costs shall be limited to expenses specially incurred by the State in defending the convicted person. Such costs shall not include expenses inherent in providing a constitutionally guaranteed jury trial, or expenditures in connection with the maintenance and operation of government agencies if such expenditures must be made by the public irrespective of specific violations of law.

(c) The court shall not require a defendant to pay the costs of defense unless the defendant is, or will be, able to pay them. In determining the amount and method of payment of such costs, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of costs will impose.

(d) A defendant who has been required to pay the costs of defense and who is not in contumacious default in the payment thereof may at any time petition the court for remission of the payment of such costs, or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or immediate family, the court may remit all or part of the amount due in costs, or modify the method of payment.

61 Del. Laws, c. 160, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8602. Conditions of payment

(a) When the court determines that a defendant must pay the costs of defense, the court may grant permission for payment to be made within a specified period of time or in specified installments. If no such permission is granted, the full amount shall be payable forthwith.

(b) When the court determines that a defendant must pay the costs of defense and the defendant is also placed on probation, or the imposition or execution of a sentence is suspended, the court may make payment of such costs a condition of probation or suspension of sentence.

61 Del. Laws, c. 160, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8603. Nonpayment of costs

(a) When a defendant who is required to pay the costs of defense defaults in the payment thereof or of any installment, the court on motion of the Attorney General or upon its own motion may require the defendant to show cause why the default should not be treated as contempt of court, and may issue a rule or order to show cause why such default should not be treated as contempt of court, and may take such further actions as the court determines to produce the defendant before the court.

(b) If there has been no former citation for contempt, the term of imprisonment for contempt for the nonpayment of defense costs shall be set forth in the commitment order, and shall not exceed 1 day for each $25 of the full amount. In no event shall imprisonment exceed 30 days if the fine was imposed upon conviction of a violation or misdemeanor. In all other cases, the court may impose a term of imprisonment not to exceed 1 year. A person committed for nonpayment shall be given credit toward payment for each day of imprisonment at the rate specified in the commitment order.

(c) Upon a second or subsequent citation for contempt and unless the defendant shows that the default was not attributable to an intentional refusal to obey the order of the court or to a failure on the defendant's part to make good faith effort to make the payment, the court may find that such default constitutes contempt and may order the defendant committed until the payment, or a specified part thereof, is paid.

(d) If it appears to the satisfaction of the court that the default in the payment of defense costs is not contempt, the court may enter an order allowing the defendant additional time for payment, reducing the amount thereof or of each installment, or revoking such payment or the unpaid portion thereof in whole or in part.

(e) A default in the payment of defense costs or any installment thereof may be collected by any means authorized by law for the enforcement of a judgment. The levy of execution for the collection of such payment shall not discharge a defendant committed for imprisonment for contempt until the full amount of the fine has actually been collected. The court shall have the power to pursue civil enforcement to obtain the money due on behalf of the State, and to also pursue criminal remedies when civil means are not effective.

61 Del. Laws, c. 160, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 87. COURT, COUNTY AND OTHER PUBLIC OFFICES

§ 8701. Attorney General

The fees of the Attorney General, for the services specified, shall be as listed below:

For the whole prosecution in a capital case $ 10.00

Drawing indictment in capital case, not found  2.40

Drawing indictment in case not capital, if found  2.40

Same, if not found  1.20

Attachment, upon the Attorney General's motion, in the Superior Court

For obtaining judgments in suits brought in favor of the State upon forfeited bonds and recognizances, for appearances in the Superior Court, the Court of Common Pleas, the Family Court for the State and in the Superior Court upon appeals from any of such courts, $10, and 5 percent on the sum collected on the judgments. Whenever the 5 percent on the amount collected in any case exceeds $10, the last aforesaid fee shall not be paid.

For collecting bonds and recognizances without suit, 5 percent on the amount collected.

Code 1852, § 2764; 13 Del. Laws, c. 165; Code 1915, § 4849; Code 1935, § 5344; 10 Del. C. 1953, § 8701; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 176, § 11.;



§ 8702. Sheriff

(a) The fees of the Sheriff of Kent County shall be established by ordinance of the governing body of Kent County.

(b) This section shall not apply to the Sheriff of New Castle County.

(c) The fees of the Sheriff of New Castle County shall be established by ordinance of the governing body of New Castle County.

(d) This section shall not apply to the Sheriff of Sussex County.

(e) The fees of the Sheriff of Sussex County shall be established by ordinance of the governing body of Sussex County.

Code 1812, §§ 2769-2772, 2774; 16 Del. Laws, c. 144, §§ 1, 2; 24 Del. Laws, c. 245, § 1; Code 1915, § 4852; 30 Del. Laws, c. 240; Code 1935, § 5346; 46 Del. Laws, c. 302, §§ 1, 2; 10 Del. C. 1953, § 8702; 50 Del. Laws, c. 150, § 1; 55 Del. Laws, c. 378; 59 Del. Laws, c. 539, § 1; 62 Del. Laws, c. 20, § 1; 64 Del. Laws, c. 149, § 1; 65 Del. Laws, c. 401, § 3.;



§ 8703. Sheriff's neglect or refusal to give statement of payments and costs; penalty

Whoever, being a sheriff, neglects or refuses, upon payment to such sheriff of an execution and upon request, to subscribe and deliver to the person paying or settling the same, or to each of them if more than one, a bill of particulars, showing distinctly the debt or damages and interest demanded upon such execution, every item of the costs indorsed thereon, and every item of his or her own fees upon the same, and also a receipt, shall be fined $50, and shall also forfeit 3 times the amount of his or her fees, to be recovered by the person paying the same as debts of like amount are recoverable.

Code 1852, §§ 2838, 2839; Code 1915, §§ 4894, 4895; Code 1935, §§ 5382, 5383; 10 Del. C. 1953, § 8703; 70 Del. Laws, c. 186, § 1.;



§ 8704. Clerk of the Supreme Court

The fees charged by the Clerk of the Supreme Court shall be as prescribed in the Rules of that Court.

Code 1852, § 2777; Code 1915, § 4854; Code 1935, § 5348; 10 Del. C. 1953, § 8704.;



§ 8705. Prothonotary; civil proceedings

The fees of the prothonotary for services provided in civil proceedings shall be established by rule of the Superior Court and shall be uniform among the 3 counties.

Code 1852, §§ 2778-2786, 2789, 2791; 24 Del. Laws, c. 245, § 2; Code 1915, §§ 4855, 4856; Code 1935, §§ 5349, 5350; 48 Del. Laws, c. 164, §§ 1-3; 10 Del. C. 1953, § 8705; 53 Del. Laws, c. 157, § 1; 54 Del. Laws, c. 244; 55 Del. Laws, c. 96; 56 Del. Laws, c. 124; 60 Del. Laws, c. 481, § 1; 62 Del. Laws, c. 22, § 1; 64 Del. Laws, c. 149, § 2; 64 Del. Laws, c. 455, § 1; 66 Del. Laws, c. 185, § 15.;



§ 8706. Prothonotary; criminal proceedings

The fees of the prothonotary for services provided in criminal proceedings shall be established by rule of the Superior Court and shall be uniform among the 3 counties.

Code 1852, §§ 2787, 2788, 2791; Code 1915, § 4856; Code 1935, § 5350; 10 Del. C. 1953, § 8706; 53 Del. Laws, c. 157, § 2; 57 Del. Laws, c. 483; 62 Del. Laws, c. 21, § 1; 64 Del. Laws, c. 149, § 3; 64 Del. Laws, c. 455, § 2; 66 Del. Laws, c. 185, § 16.;



§ 8707. Register in Chancery

The fees of the Register in Chancery Office for services provided shall be established by the Rules of the Court of Chancery and shall be uniform among the 3 counties.

Code 1852, §§ 2794, 2795, 2798; 24 Del. Laws, c. 246, § 1; Code 1915, §§ 4857, 4857(a); 36 Del. Laws, c. 274; 40 Del. Laws, c. 249; Code 1935, § 5351; 10 Del. C. 1953, § 8707; 64 Del. Laws, c. 149, § 4; 65 Del. Laws, c. 401, § 2; 73 Del. Laws, c. 91, § 8.;



§ 8708. Register in Chancery

Repealed by 73 Del. Laws, c. 91, § 9, effective Jan. 1, 2002.;



§ 8709. Neglect or refusal to pay fees; penalty

Whoever neglects or refuses to pay the fees provided for in §§ 8707 and 8708 of this title, for any service performed within 10 days after written demand from the officer to whom such fees are due, shall be fined $10 besides costs of suit.

24 Del. Laws, c. 246, § 6; 24 Del. Laws, c. 247, § 4; Code 1915, § 4890; Code 1935, § 5378; 10 Del. C. 1953, § 8709.;



§ 8710. Attorney-at-law

The fees of an attorney-at-law, for the services specified, shall be as listed below:

For every writ drawn by the attorney $ .40

Appearance for either plaintiff or defendant in an action or suit at law, or on appeal from a justice of the peace or Court of Common Pleas, or upon a certiorari  2.67

Appearance for either plaintiffs or defendants in an action or cause in Chancery  13.33

Every appeal bond for prosecuting an appeal in the Supreme Court

Drawing warrant of attorney  .13

Complaint, declaration, motion, plea, etc., by warrant of attorney

All pleadings in a cause subsequent to the complaint, to be paid by the party pleading, and for inquisition, prohibition, etc., 1 cent a line.

Code 1852, § 2802; Code 1915, § 4863; Code 1935, § 5358; 10 Del. C. 1953, § 8710.;



§ 8711. Constable

The fees of a constable, for the services specified, shall be as listed below:

For attendance upon the Superior Court, each day, to be paid by the county treasurer upon certificate of attendance under the hand of the Prothonotary, the sum of $2.00, and 3 cents per mile going and returning. A constable shall not be allowed for attendance upon 2 courts sitting at the same time.

For attendance on behalf of the county government, each day, to be paid by the county, $2.00, and 3 cents per mile, going and returning.

For attendance as bailiff on petit or special jury during trial, until verdict, 50 cents; provided, that all constables appointed outside of the City of Wilmington and south of the Chesapeake and Delaware Canal shall be paid mileage at the rate of 5 cents per mile both going and returning in all cases where constables now receive mileage.

Code 1852, § 2806; 13 Del. Laws, c. 166, § 1; Code 1915, § 4865; 28 Del. Laws, c. 248; Code 1935, § 5360; 10 Del. C. 1953, § 8712.;



§ 8712. Referees

The fees of a referee, for the services specified, shall be as listed below:

For attendance under a rule of court, (the referees being duly sworn or affirmed, and report duly made) $ 1.00

Also, 3 cents per mile going and returning; mileage not to be allowed for more than 2 days attendance.

Code 1852, § 2813; Code 1915, § 4870; Code 1935, § 5366; 10 Del. C. 1953, § 8713.;



§ 8713. Commissioners in Court of Chancery

The fees of a commissioner in the Court of Chancery, for the services specified, shall be as listed below:

For attendance under an order of court to make partition, assign dower, estimate annual value of ward's lands, etc., if regular return is made, each day $ 2.00

Code 1852, § 2815; 12 Del. Laws, c. 536; Code 1915, § 4872; Code 1935, § 5368; 10 Del. C. 1953, § 8714.;



§ 8714. Surveyor, chain-carrier, axe-person, target-bearer

For services on surveys and partitions in the Court of Chancery, ejectment in the Superior Court, marking and bounding of disputed lines, laying out of public roads, etc., surveyors, chain-carriers, axe-persons, target-bearers, witnesses, and all other persons necessary to the economical execution of any order of any of the courts in such cases, and the person having in charge the procurement of the execution of any such order, for his or her services in the premises, including the board and accommodations of persons properly employed in and about the execution of the work, the several courts concerned shall fix a just and fair compensation or allowance. All such charges and the expenses so incurred in and about the premises shall be a joint charge upon all the parties interested in such work, in proportion to their respective interests therein.

12 Del. Laws, c. 463; Code 1915, § 4873; Code 1935, § 5369; 10 Del. C. 1953, § 8715; 70 Del. Laws, c. 186, § 1.;



§ 8715. Distress proceedings

The fees in distress proceedings, for the services specified, shall be as listed below:

For making distress and giving notice $ .50

Summoning and qualifying freeholders, including cases where freeholders both value rent and appraise goods .50

All services by a freeholder .20

Advertising .40

And 2 percent upon the proceeds of sale, applied to rent.

Giving notice to landlord of sale of tenant's goods .20

And 2 cents a mile going and returning from the premises to the landlord's residence; this fee to be charged to the tenant, and first paid out of the sale of the tenant's goods.

For giving such notice the officer shall have but 1 fee, whatever be the number of writs in the officer's hands against the tenant. If there be executions or attachments, in the hands of several constables at the time of giving such notice, only the officer who made the first levy shall receive the fee under this provision.

Code 1852, § 2831; Code 1915, § 4884; Code 1935, § 5372; 10 Del. C. 1953, § 8716; 70 Del. Laws, c. 186, § 1.;






CHAPTER 88. PROCEEDINGS IN FORMA PAUPERIS

§ 8801. Definitions

When used in this chapter:

(1) "Complaint" shall mean any civil action or miscellaneous action or any application for an extraordinary writ.

(2) "Conditions of confinement" shall mean any aspect of a prisoner's complaint that does not address the fact or duration of a prisoner's confinement.

(3) "Court" or "courts" shall mean all constitutional or statutory courts of this State.

(4) "Factually frivolous" shall mean a claim where the factual allegations of which are baseless, of little or no weight, value or importance, not worthy of serious attention or trivial.

(5) "Federal court" shall mean any federal court of competent jurisdiction over actions brought by prisoners as that term is defined in paragraph (9) of this section.

(6) "Inmate account" shall mean an account maintained by the Department of Correction in which money is held for prisoners of this State.

(7) "Legally frivolous" shall mean a claim based on an indisputably meritless legal theory.

(8) "Malicious" shall mean a claim designed to vex, injure or harass, or one which is otherwise abusive of the judicial process or which realleges pending or previously litigated claims.

(9) "Prisoner" shall mean any individual subject to the supervision of the Department of Correction, including, but not limited to, those individuals housed in correctional facilities outside of the State.

70 Del. Laws, c. 411, § 1; 71 Del. Laws, c. 325, § 1; 73 Del. Laws, c. 276, §§ 1, 2.;



§ 8802. In forma pauperis

(a) Notwithstanding any Delaware law to the contrary, the courts shall promulgate rules under which an individual who is unable to pre-pay all court costs and fees may proceed in forma pauperis.

(b) Before an individual shall be permitted to proceed in forma pauperis for the purposes of this chapter, the individual must submit a sworn affidavit sufficient to allow the court to determine the ability of the affiant to pay all or any portion of the court costs and fees associated with the filing of an action in that court. Such affidavit shall contain a statement that the affiant is unable to pay the costs and fees, and shall provide complete information as to the affiant's identity, the nature, source and amount of all of the affiant's income, the affiant's spouse's income, all real and personal property owned either individually or jointly, all cash or bank accounts held either individually or jointly, any dependents of the affiant and all debts and monthly expenses. The affiant shall further swear or affirm that the information in the affidavit is true and correct and made under penalty of perjury.

(c) Intentionally omitting or falsifying information on the affidavit shall cause the court to recalculate the filing fee due. The amount that would have been due shall be trebled and the action shall be abated until the total amount is paid in full. Nothing in this section shall limit any court's authority to take further action against the affiant in the court's discretion.

(d) Nothing in this chapter shall be interpreted to preclude an individual from filing an action in forma pauperis if determined to be appropriate by the court, subject to the limitations set forth in § 8804(f) of this title.

70 Del. Laws, c. 411, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 276, § 3.;



§ 8803. Court review

(a) In all cases in which a court has granted an individual leave to proceed in forma pauperis, the court shall issue an order authorizing the filing of the complaint and establishing the amount of court costs and filing fees to be paid. The court may, in its discretion, establish a schedule for the payment of the costs and fees.

(b) Upon establishing the amount of fees and costs to be paid, the court shall review the complaint. Upon such review, the complaint shall be dismissed if the court finds the action is factually frivolous, malicious or, upon a court's finding that the action is legally frivolous and that even a pro se litigant, acting with due diligence, should have found well settled law disposing of the issue(s) raised. Any order of dismissal shall specifically identify whether the complaint was factually frivolous, legally frivolous and/or malicious. Service of process shall not issue unless and until the court grants leave following its review.

(c) If a court does not dismiss a complaint pursuant to subsection (b) of this section, but the record subsequently reveals the action is factually frivolous, malicious or the action is legally frivolous and that even a pro se litigant, acting with due diligence, should have found well settled law disposing of issue(s) raised, the court may upon its own motion or the motion of a party, enter judgment against plaintiff and dismiss the complaint. Any such order of dismissal shall specifically identify whether the complaint was factually frivolous, legally frivolous and/or malicious.

(d) If, at any time, the court dismisses an action or otherwise enters judgment against a litigant proceeding in forma pauperis, the jurisdiction of the court over the litigant continues until all costs and fees associated with the action are paid.

(e) When a court finds that a litigant has abused the judicial process by filing frivolous or malicious litigation, the court may enjoin that litigant from filing future claims without leave of court. When so enjoined, any future requests to file claims must be accompanied by an affidavit certifying that:

(1) The claims sought to be litigated have never been raised or disposed of before in any court;

(2) The facts alleged are true and correct;

(3) The affiant has made a diligent and good faith effort to determine what relevant case law controls the legal issues raised;

(4) The affiant has no reason to believe the claims are foreclosed by controlled law; and

(5) The affiant understands that the affidavit is made under penalty of perjury.

70 Del. Laws, c. 411, § 1.;



§ 8804. Prisoners

(a) When the individual seeking permission to proceed in forma pauperis is a prisoner, the prisoner shall file a certified summary of the prisoner's inmate account, together with the affidavit required pursuant to § 8802 of this title. The summary shall contain all account activity for the 6-month period immediately preceding the filing of the complaint, or for the entire time the prisoner has been incarcerated, whichever time is less.

(b) If a court determines that a prisoner may proceed in forma pauperis, the court shall issue an order directing that the complaint be filed setting forth the total amount to be paid and establishing a schedule for payment. The schedule shall be established as follows:

(1) The prisoner shall pay 20% of the average daily balance of the prisoner's inmate account over the previous 6-month period or the entire time that prisoner has been incarcerated, whichever time is less.

(2) In each successive month, until the established court costs and filing fees are paid in full, the prisoner shall pay 10% of the average daily balance of the prisoner's inmate account for the preceding month.

(c) Nothing in this section shall limit the court's ability to demand a greater amount than would result from this calculation based upon the information provided in the affidavit.

(d) Nothing in this section shall prohibit a prisoner from paying more than the minimum due under the court's calculation.

(e) To the extent that a prisoner refuses to pay fees and costs as ordered by the court, pursuant to this section, the court may order the Department to debit the prisoner's inmate account in accordance with § 8903(13) of Title 29.

(f) In no event shall a prisoner file a complaint or appeal of a judgment arising from a complaint brought in forma pauperis if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or an appeal in a federal court or constitutional or statutory court of the State that was dismissed on the grounds that it was frivolous, malicious or failed to state a claim upon which relief may be granted unless the prisoner is under imminent danger of serious physical injury at the time that the complaint is filed. Complaints or appeals therefrom dismissed prior to the enactment of this section shall be counted for purposes of determining the number of previously dismissed proceedings. No petition for a writ of habeas corpus or any appeal from the denial of any such petition shall be dismissed under this subsection.

(g) A prisoner may not bring or file a complaint relating to a condition of confinement, whether proceeding in forma pauperis or otherwise, unless the prisoner has fully exhausted all administrative remedies available through the institutional grievance procedure. The fact that monetary damages or any other form of legal or equitable relief may not be available through the grievance procedure shall not excuse the inmate from exhausting the institutional grievance procedure prior to filing a complaint.

70 Del. Laws, c. 411, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 276, §§ 4, 5.;



§ 8805. Good time

(a) Upon a court's finding pursuant to § 8803(b) or (c) of this title that a prisoner has filed a factually frivolous or malicious action, or upon a court's finding that the action is legally frivolous and that even a pro se litigant, acting with due diligence, should have found well settled law disposing of issue(s) raised, the court may order the Department of Correction to forfeit the portion of the litigant's behavior good time credits accumulated from the date the action was received by the court up to and including every month until the action was disposed of by the court. Upon the court's forwarding of such an order to the Department of Correction setting forth such a finding, the Department shall forfeit the prisoner's accumulated good time as ordered by the court. To the extent the Department does not have jurisdiction to forfeit accumulated good time for a particular prisoner, the court shall forward the order to the appropriate agency who shall forfeit the prisoners accumulated good time as ordered by the court.

(b) Upon the finding of a federal court that a prisoner has filed a factually frivolous or malicious action as defined by this chapter, or upon a finding that the action is legally frivolous as defined by this chapter and that even a pro se litigant, acting with due diligence, should have found well-settled law disposing of issue(s) raised, the federal court may order the Department of Correction to forfeit the portion of the litigant's behavior good time credits accumulated from the date the action was received by the federal court up to and including every month until the action was disposed of by the federal court. Upon the federal court's forwarding of such an order to the Department of Correction setting forth such a finding, the Department shall forfeit the prisoner's accumulated good time as ordered by the federal court. To the extent the Department does not have jurisdiction to forfeit accumulated good time for a particular prisoner, the federal court shall forward the order to the appropriate agency who shall forfeit the prisoners accumulated good time as ordered by the federal court.

70 Del. Laws, c. 411, § 1.;






CHAPTER 89. JURORS, WITNESSES AND INTERPRETERS

§ 8901. Jurors

Repealed by 60 Del. Laws, c. 225, § 1.;



§ 8902. Jurors of inquest

The fees of jurors on an inquest, for the services specified, shall be as listed below:

For joining in an inquisition upon writ or commission of inquiry, each $ .33

Joining in inquisition of death taken by the officer in view of the body 3.00

And 7 cents per mile going and returning.

Attendance upon summons and joining in inquisition in case of landlord vs. tenant, or forcible entry and detainer  3.00

In case of adjournment, each juror attending shall, upon such adjournment, be entitled to the same fee as upon joining in the inquisition, or verdict.

Attendance as witness of the execution of sentence of death, to be paid as fees of jurors attending courts  3.00

Code 1852, § 2812; 26 Del. Laws, c. 70, § 2; Code 1915, § 4869; Code 1935, § 5365; 46 Del. Laws, c. 78, § 2; 10 Del. C. 1953, § 8902; 50 Del. Laws, c. 385, §§ 1, 2.;



§ 8903. Witnesses

(a) The fees of witnesses, for the services specified, shall be as listed below:

For attendance in any court, or before referees under a rule of court, or before a justice in case of forcible entry, or landlord vs. tenant, or before a county governing body, or before a Commissioner, Register in Chancery, or prothonotary, executing a commission or rule for taking depositions, or before either House of the General Assembly, or a committee appointed by either House, each day $2.00, and 3 cents per mile going and returning.

Attendance before a justice of the peace, or before 2 justices, in all cases except as before provided for, 50 cents, and 2 cents per mile going and returning.

A person who has been committed in default of a recognizance to appear as a witness in a criminal case, shall, for the time the person is detained, receive such compensation as the court allows.

(b) The State Treasurer or Department of Finance shall, upon the production of a certificate of attendance under the hand of the prothonotary, pay the fees of witnesses on behalf of the State, or on behalf of a person tried and acquitted, upon a criminal charge in the Superior Court of his or her county.

(c) The prothonotary shall pay to the State Treasurer all fees of witnesses collected under this section as costs to reimburse the State Treasurer for such fees as have been paid in advance to such witnesses by the State Treasurer after the effective date of this subsection.

(d) No government employee shall be entitled to witness fees or mileage if that employee is serving in an official capacity.

Code 1852, §§ 2808-2810; 12 Del. Laws, c. 536; 26 Del. Laws, c. 70, § 2; Code 1915, § 4867; 30 Del. Laws, c. 244; Code 1935, § 5362; 46 Del. Laws, c. 78, § 1; 10 Del. C. 1953, § 8903; 50 Del. Laws, c. 385, § 3; 55 Del. Laws, c. 85, §§ 32V, 32W; 57 Del. Laws, c. 452, §§ 1, 2; 65 Del. Laws, c. 87, § 41; 70 Del. Laws, c. 186, § 1.;



§ 8904. Witnesses; Court of Common Pleas for Kent County

The fees of witnesses in the Court of Common Pleas for Kent County, for the services specified, shall be as listed below:

For each day's attendance $ 1.00

Three cents per mile going and returning.

37 Del. Laws, c. 262, § 9; Code 1935, § 5363; 10 Del. C. 1953, § 8904.;



§ 8905. Unclaimed witness fees in New Castle County

Where witness fees in any civil action instituted in New Castle County have been taxed and paid as part of the costs, and remain unclaimed for a period of 6 months from the date of payment thereof, the prothonotary shall notify the witness at the witness's last known address by registered mail, return receipt requested, of the fact that the witness fee is being held for the witness, and must be claimed within a period of 6 months from the date of such notice. When any of the witness fees have remained unclaimed for a period of 1 year from the date of payment, the prothonotary shall pay the unclaimed witness fees to the State Treasurer to be deposited to the credit of the general funds of the State. The prothonotary's office may retain 15 percent of such unclaimed witness fees to defray the costs incident to carrying out the provisions of this section.

Code 1935, § 5362A; 48 Del. Laws, c. 227, § 1; 10 Del. C. 1953, § 8905; 57 Del. Laws, c. 228, § 11-34; 70 Del. Laws, c. 186, § 1.;



§ 8906. Expert witnesses

The fees for witnesses testifying as experts or in the capacity of professionals in cases in the Superior Court, the Court of Common Pleas and the Court of Chancery, within this State, shall be fixed by the Court in its discretion, and such fees so fixed shall be taxed as part of the costs in each case and shall be collected and paid as other witness fees are now collected and paid.

26 Del. Laws, c. 260; Code 1915, § 4231; Code 1935, § 4706; 10 Del. C. 1953, § 8906; 71 Del. Laws, c. 345, § 1.;



§ 8907. Interpreters for persons who are deaf in legal proceedings; fees

A person who is deaf who is a party to, or a witness in, any legal proceeding shall have a right to a qualified interpreter of deaf sign-language and the court shall appoint such an interpreter to interpret the proceedings to, and the testimony of, a person who is deaf. The fee for an interpreter shall be fixed by the court in its discretion. In criminal actions, fees shall be paid out of funds provided by law or by the government as the court may direct. In civil actions, fees shall be paid out of funds provided by law or by 1 or more of the parties as the court may direct and may be taxed ultimately as costs, in the discretion of the court.

60 Del. Laws, c. 541, § 2; 78 Del. Laws, c. 179, § 26.;






CHAPTER 92. ORGANIZATION AND OPERATION

§ 9201. Definitions

As used in this chapter:

(1) "Court" shall mean the Justice of the Peace Court.

(2) "Rules" means rules of the Justice of the Peace Court promulgated under article IV, § 13, of the Delaware Constitution.

10 Del. C. 1953, § 9201; 55 Del. Laws, c. 20, § 3; 62 Del. Laws, c. 52, § 3; 73 Del. Laws, c. 335, § 1.;



§ 9202. Administration and supervision of the Court; Chief Magistrate

(a) The Justice of the Peace Court shall, unless otherwise provided in this chapter, be administered and supervised in all respects pursuant to the provisions of article IV, § 13, of the Delaware Constitution and such rules of the Court as shall be promulgated thereunder. Such rules may prescribe and regulate the form and manner of process, pleading, practice and procedure governing civil and criminal proceedings in the Justice of the Peace Court from inception to termination. As provided in article IV, § 13(1), of the Delaware Constitution, the authority of the Court to promulgate such rules shall be subject to the review of the Supreme Court.

(b) Such rules shall not abridge, enlarge or modify the substantive rights of any person.

(c) Nothing in this title, anything therein to the contrary notwithstanding, shall in any way limit, supersede or repeal any such rules heretofore prescribed under authority of law.

(d) The Justice of the Peace Court shall have and exercise such jurisdiction, both criminal and civil, as shall be conferred upon it by law.

(e) In addition to the number of justices of the peace specified by § 9203 of this title, the Governor, by and with the consent of a majority of all the members elected to the Senate, shall appoint a justice of the peace who shall serve as Chief Magistrate and administrative head of the Justice of the Peace Court.

10 Del. C. 1953, § 9202; 55 Del. Laws, c. 20, § 3; 62 Del. Laws, c. 52, § 4; 71 Del. Laws, c. 173, § 1; 73 Del. Laws, c. 335, § 1.;



§ 9203. Number of justices of the peace in each county

In the counties of this State there shall be no more than the following number of justices of the peace:

New Castle 29

Kent 12

Sussex 19

10 Del. C. 1953, § 9203; 55 Del. Laws, c. 20, § 3; 55 Del. Laws, c. 433, § 1; 71 Del. Laws, c. 176, § 12; 72 Del. Laws, c. 239, § 1; 73 Del. Laws, c. 335, § 1; 74 Del. Laws, c. 310, § 1.;



§ 9204. Place of holding courts

The Justice of the Peace Court shall hold court in at least 1 place in Wilmington, 5 places in the remainder of New Castle County, 3 places in Kent County, and 5 places in Sussex County, and in such other places as from time to time shall be designated in the rules.

10 Del. C. 1953, § 9204; 55 Del. Laws, c. 20, § 3; 73 Del. Laws, c. 335, § 1.;



§ 9205. Court hours

Each of the places where Court is held shall be open at such times as shall be provided by the rules; provided, however, that in each county there shall be at least 1 court available at all times. The Court may hear and determine any case within its jurisdiction during the time the Court is open.

10 Del. C. 1953, § 9205; 55 Del. Laws, c. 20, § 3; 64 Del. Laws, c. 35, § 1; 73 Del. Laws, c. 335, § 1; 75 Del. Laws, c. 278, § 1.;



§ 9206. Statewide jurisdiction of the justices of the peace

Each justice of the peace shall serve in the county in which the justice of the peace resides. The justice of the peace may be assigned from time to time, for such hours and length of time as may be established by the rules or administrative policy. A justice of the peace may, with consent, be assigned to hold court in any part of the State and for that purpose, the jurisdiction of the justice of the peace shall be considered as statewide.

10 Del. C. 1953, § 9206; 55 Del. Laws, c. 20, § 3; 62 Del. Laws, c. 52, § 5; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 335, § 1.;



§ 9209. Salaries of the justices of the peace and the Chief Magistrate

(a) The Chief Magistrate and the justices of the peace shall receive such compensation from the State as shall be provided by law.

(b) A justice of the peace shall not receive any other fees or emoluments for discharging the duties of the office except as may otherwise be provided by law or by the rules, or engage in any occupation concerned with or growing out of the collection of any judgment rendered by a justice of the peace, or engage in the private practice of law, or hold any state office, or be employed by the State in any other capacity except as otherwise provided by law, by court rules, or by the Judicial Code of Conduct.

10 Del. C. 1953, § 9209; 55 Del. Laws, c. 20, § 3; 57 Del. Laws, c. 635; 60 Del. Laws, c. 143, § 1; 62 Del. Laws, c. 52, § 6; 62 Del. Laws, c. 74, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 103, §§ 1, 2; 73 Del. Laws, c. 335, § 1.;



§ 9210. Offices; supplies; basic legal education and continuing legal education requirements for justices of the peace

(a) The State shall provide each justice of the peace with such space, supplies and equipment as shall be necessary and appropriate to enable the justice to properly carry out the duties of office at the locations designated for the justice to hold court.

(b) There shall be basic and continuing legal education requirements for justices of the peace which shall be as prescribed by court rule.

10 Del. C. 1953, § 9210; 55 Del. Laws, c. 20, § 3; 60 Del. Laws, c. 627, § 1; 70 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 335, § 1.;



§ 9211. Assignment of retired justices of the peace to active duty

(a) Any retired justice of the peace may be designated by the Chief Magistrate, with the approval of the Chief Justice of the Supreme Court, to serve temporarily in any Justice of the Peace Court in the State; provided, however, that the retired justice of the peace:

(1) Was serving in good standing as a justice of the peace at the time of retirement;

(2) Had been appointed and confirmed for a second term prior to retirement;

(3) Assents to such designation; and

(4) Is not involved or employed in any position which would create a conflict of interest with the position of justice of the peace, including, but not limited to, any position concerned with or growing out of the collection of any judgment rendered by a justice of the peace, the private practice of law, the holding of any state office, or employment by the State in any capacity.

(b) Any retired justice of the peace accepting an active duty designation shall be compensated on a per diem basis on the formula representing 1/260 of the annual salary for a justice of the peace serving a second term. In no event shall the total annual compensation of the retired justice equal the current annual salary for a justice of the peace serving a second term. Each retired justice of the peace serving shall also be reimbursed for travel necessarily incurred for the performance of such active duty as approved by the Chief Magistrate.

(c) Expenditures for work performed under this section shall be made from funds appropriated for this purpose, from surplus personnel funds contained within the Justice of the Peace Court's appropriation, with the approval of the Administrative Office of the Courts and the Office of Management and Budget, and/or from other appropriate funds.

73 Del. Laws, c. 79, § 1; 73 Del. Laws, c. 335, § 1; 75 Del. Laws, c. 88, § 21(5).;



§ 9223. Security personnel

All security personnel of the Court shall have the full powers of a Justice of the Peace Court constable, including the power of arrest, while performing Court-related functions throughout the State.

69 Del. Laws, c. 300, § 1; 73 Del. Laws, c. 335, § 1.;



§ 9230. , 9231. Deputy Administrator; duties of Deputy Administrator

Repealed by 62 Del. Laws, c. 52, § 7, effective June 1, 1979.;






CHAPTER 93. JURISDICTION AND VENUE

§ 9301. Civil jurisdiction; amount in controversy

Unless otherwise specified by law, the Justice of the Peace Court shall have civil jurisdiction over the following:

(1) Common-law actions in contract, express or implied, and common-law actions in tort for damage, destruction or taking of personal property (including replevin), for injury to real property, and for trespass on the land. Jurisdiction over such actions shall be limited to actions in which the matter in demand, damage claimed, or the value of the property whose return is sought does not exceed $15,000. A penalty in any contract exceeding that sum shall not exclude it from this jurisdiction if the sum actually due thereon is within it. The interest also due on any cause of action within this jurisdiction may be added, although the judgment, with interest so added, exceeds $15,000.

(2) Actions for any penalty or forfeiture incurred under the provisions of any statute, bylaw or ordinance authorized by statute when the matter in demand does not exceed $15,000. The interest also due on any such cause of action may be added, although the judgment, with interest so added, exceeds $15,000.

(3) Summary possession actions as provided in Chapter 57 of Title 25.

(4) Distress for rent actions as provided in Chapter 63 of Title 25.

(5) Truancy actions as provided in Chapter 27 of Title 14. Except as otherwise provided in Chapter 27 of Title 14, the Justice of the Peace Court shall have original exclusive jurisdiction of such actions.

(6) Any other civil jurisdiction provided by law.

Code 1852, §§ 2063, 2193, 2206; 18 Del. Laws, c. 678, § 1; Code 1915, §§ 4004, 4004A, 4062, 4065A, 4069; 29 Del. Laws, c. 255; 29 Del. Laws, c. 256, § 2; 34 Del. Laws, c. 221, § 1; 34 Del. Laws, c. 224, §§ 1, 3; 41 Del. Laws, c. 209; Code 1935, §§ 4490, 4543, 4547, 4560; 10 Del. c. 1953, §§ 9301, 9303, 9304, 9305; 55 Del. Laws, c. 20, §§ 4, 6, 7; 55 Del. Laws, c. 297, §§ 1, 3, 4; 57 Del. Laws, c. 192, §§ 1, 2, 3, 4; 58 Del. Laws, c. 194, § 11; 59 Del. Laws, c. 540, § 1; 64 Del. Laws, c. 270, §§ 1, 2, 3, 5, 6; 67 Del. Laws, c. 426, §§ 1, 2, 3; 69 Del. Laws, c. 425, §§ 1, 2, 3; 72 Del. Laws, c. 346, § 15; 73 Del. Laws, c. 334, § 1.;



§ 9302. Venue of the Justice of the Peace Court

The jurisdiction of the Court shall extend throughout the State. Process may be issued out of each county and into each county.

10 Del. C. 1953, § 9302; 55 Del. Laws, c. 20, § 5; 56 Del. Laws, c. 223, § 2; 59 Del. Laws, c. 540, § 1; 73 Del. Laws, c. 334, § 1.;






CHAPTER 95. PROCEDURE

Subchapter I General Provisions

§ 9501. Writs, warrants and process

(a) A Justice of the Peace Court may issue all writs, warrants and process proper to carry into effect the powers granted to the justice of the peace.

(b) When no form of writ, warrant or process is prescribed by statute, the court shall frame one in conformity with the law, in substance; and, when substantially right, such process shall not be invalid for any defect in form.

(c) All sheriffs, deputy sheriffs, coroners, constables and persons specially authorized by the Chief Magistrate or the Chief Magistrate's designee shall duly serve all legal writs, warrants and process to them directed by any Justice of the Peace Court.

Code 1852, § 2004; Code 1915, § 3951; Code 1935, § 4451; 10 Del. C. 1953, § 9501; 69 Del. Laws, c. 429, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 232, § 2.;



§ 9502. Summons for witnesses

A Justice of the Peace Court may issue summons for witnesses in all cases pending before the Court, and in all civil cases pending before any magistrates, referees, arbitrators, or other persons authorized to examine witnesses.

Code 1852, § 2007; Code 1915, § 3953; Code 1935, § 4453; 10 Del. C. 1953, § 9502; 69 Del. Laws, c. 429, § 2.;



§ 9503. Power to administer oaths

A justice of the peace may administer oaths in all cases where an oath is required by law.

Code 1852, § 2008; Code 1915, § 3954; Code 1935, § 4454; 10 Del. C. 1953, § 9503.;



§ 9504. Adjournments

A justice of the peace may adjourn cases on trial before him or her, taking security for the appearance of the party complained against.

Code 1852, § 2006; Code 1915, § 3952; Code 1935, § 4452; 10 Del. C. 1953, § 9504; 70 Del. Laws, c. 186, § 1.;



§ 9505. Advice to litigants on right of appeal

After entering judgment in all civil and criminal cases, the Justice of the Peace Courts shall immediately advise the party litigants in civil cases and defendants in criminal cases of their right to take an appeal from the decision of the justice of the peace and shall inform all party litigants and defendants of the time and manner in which the appeal shall be taken. The records of the justice of the peace shall contain an entry indicating the information given by the justice of the peace.

41 Del. Laws, c. 208; 10 Del. C. 1953, § 9505; 69 Del. Laws, c. 429, § 3.;



§ 9506. Civil contempt; penalty

A justice of the peace shall have the power to punish by fine not exceeding $100, or by imprisonment not exceeding 170 days, any disobedience or resistance to his or her lawful writ, process, order or rule.

Any disobedience or resistance to the lawful writ, process, order or rule of a justice of the peace shall be punished as a civil contempt only, and any person imprisoned for such disobedience or resistance shall be discharged from such imprisonment upon satisfying the justice that he or she has obeyed the writ, process, order or rule, or is prepared to do so.

10 Del. C. 1953, § 9506; 57 Del. Laws, c. 511; 70 Del. Laws, c. 186, § 1.;






Subchapter II Civil Actions for Debt

§ 9521. Mode of proceeding

The proceeding in any civil action for debt, as described in § 9301 of this title, shall be by summons, or attachment.

Code 1852, §§ 2064, 2065; 21 Del. Laws, c. 302; 24 Del. Laws, c. 241; 27 Del. Laws, c. 278; Code 1915, § 4006; Code 1935, § 4492; 10 Del. C. 1953, § 9521.;



§ 9522. Issuance and requirements of summons

The writ of summons in an action under this subchapter shall be issued under the seal of the Justice of the Peace Court, dated on the day it is issued, stating the sum demanded, and the date for the defendant's appearance, which shall be made by the filing of any written motion or pleading purporting to be responsive to, or affecting, the complaint, no later than 15 days from the date received.

Code 1852, §§ 2064, 2065; 21 Del. Laws, c. 302; 24 Del. Laws, c. 241; 27 Del. Laws, c. 278; Code 1915, § 4006; Code 1935, § 4492; 10 Del. C. 1953, § 9522; 59 Del. Laws, c. 540, § 2; 69 Del. Laws, c. 429, § 4.;



§ 9523. Form of summons

The summons in an action under this subchapter shall be of the following form:

"________ County, ss. The State of Delaware.

"TO ANY CONSTABLE OF SAID COUNTY OR OTHER DULY APPOINTED PROCESS SERVER:

"We command you to summon ________, the defendant(s), and serve upon said defendant(s) a copy of this summons and complaint.

"TO THE DEFENDANT(S):

"Within 15 days after you receive this summons, excluding the day you receive it, you must complete and return to the Justice of the Peace Court, all or part of the money claimed as a debt against you by the plaintiff in the complaint.

"Failure to file an answer, or other written document related to this claim, with the Justice of the Peace Court may result in a default judgment being entered against you and action may be taken by the plaintiff, such as the attachment of your wages or the attachment and sale of your property, to satisfy the judgment.

"DATED: _______________________

"Justice of the Peace/Clerk"

Code 1852, §§ 2064, 2065; 21 Del. Laws, c. 302; 24 Del. Laws, c. 241; 27 Del. Laws, c. 278; Code 1915, § 4006; Code 1935, § 4492; 10 Del. C. 1953, § 9523; 69 Del. Laws, c. 429, § 5.;



§ 9524. Service of summons; verification for default judgment

(a) Service of a summons in an action under this subchapter upon an individual other than an infant or an incompetent person, shall be made by delivering a copy of the summons, with accompanying papers, if any, to the individual personally or by leaving a copy thereof together with the accompanying papers, if any, at the individual's dwelling house or usual place of abode in the presence of some person of suitable age and discretion residing therein, or by sending a copy of the summons with accompanying papers, if any, to the individual by certified mail, return receipt requested, or by delivering copies thereof to an agent authorized by his or her appointment or by law, to receive service of process, at least 4 days before the day of appearance, unless it be returnable "forthwith," but service, by leaving a copy, shall not be made of any warrant returnable forthwith, nor in respect to any defendant who has not at the time a fixed place of abode in the county.

(b) The service and the manner of service shall be stated in the return thus, "served personally" by the justice of the peace constable or duly authorized special process server or "served by leaving a copy at the defendant's dwelling house or usual place of abode in the presence of A.B., a person of suitable age and discretion residing therein," with the date of such service, or "served by certified mail, return receipt requested," and a judgment by default shall not be rendered until the service shall be verified by:

(1) The constable's verification in writing in a form acceptable to the Court;

(2) The special process server's affidavit in writing; or

(3) The certified mail return receipt signed by the defendant, or by some person of suitable age and discretion, as agent for the defendant; or

(4) If the certified mail return receipt is returned marked "unclaimed", or "refused", or with some other indication of failed service, the court shall send a copy of the complaint and summons to the defendant by first class mail to the address provided by the plaintiff. In addition, at the discretion of the presiding judge, the court constable may attempt to confirm that the address provided is that of the defendant and, if confirmed, will attempt personal service. In the event the constable is directed to confirm the address and does so, but is unable to effect personal service, the constable will affix the complaint and summons to the entrance of the dwelling, and note such method of service on the return. In the event of an application for a default judgment after such service, the Court may proceed pursuant to § 9537 of this title whether personal service is completed or not.

Code 1852, §§ 2066, 2067; Code 1915, § 4008; Code 1935, § 4494; 10 Del. C. 1953, § 9524; 56 Del. Laws, c. 223, § 1; 59 Del. Laws, c. 540, § 3; 66 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 232, § 3; 76 Del. Laws, c. 27, § 1; 76 Del. Laws, c. 238, §§ 1, 2.;



§ 9525. Deposit for cost; representation of an artificial entity

(a) No civil action shall be brought before any justice of the peace, in this State, unless the person bringing such action first makes a deposit of $5.00 with the justice of the peace before whom the person brought the action, to be applied to the costs of such action. The sum deposited shall be returned to the person depositing the same, if the money sued for is recovered.

(b) Where the person bringing the action under this subchapter is a corporation, the action may be prosecuted by an officer or employee of the corporation who need not be a duly licensed attorney-at-law provided, however, that officer or employee is duly qualified under Delaware Supreme Court Rule 57.

27 Del. Laws, c. 279; Code 1915, § 4007; Code 1935, § 4493; 10 Del. C. 1953, § 9525; 55 Del. Laws, c. 20, § 9; 57 Del. Laws, c. 224, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 27, §§ 2, 3.;



§ 9526. Time for hearing

In an action under this subchapter, the time appointed in the summons for the defendant's appearance shall be the day for hearing the cause.

Code 1852, § 2069; Code 1915, § 4009; 34 Del. Laws, c. 221, § 2; Code 1935, § 4495; 10 Del. C. 1953, § 9526.;



§ 9527. Adjournments

(a) A hearing in an action under this subchapter may be adjourned to some day other than the date referred to in § 9526 of this title, but the adjournment shall not be for more than 15 days. Such adjournments may be made as are necessary for a fair trial.

(b) The justice of the peace shall fix the time of adjournment so as to bring the cause to as speedy a trial as the circumstances will admit.

(c) The justice shall, except as provided in § 9528 of this title, grant 1 adjournment to the defendant, of course, and other adjournments to either party, if it shall appear to the justice's satisfaction, by the oath, or affirmation, of the party applying for it, or otherwise, that such party is not prepared for trial, and that the party's want of preparation is not owing to design, or to not using due diligence.

(d) After a second adjournment, the party applying for a further adjournment, shall pay the costs accruing on the day of such application, unless the justice makes a special order that the costs, or any part of them, shall abide the result of the cause.

Code 1852, §§ 2070, 2071; Code 1915, § 4009; 34 Del. Laws, c. 221, § 2; Code 1935, § 4495; 10 Del. C. 1953, § 9527; 70 Del. Laws, c. 186, § 1.;



§ 9528. Requirement of special bail for certain adjournments

In an action under this subchapter, if the summons is made returnable "forthwith," the justice may refuse to grant any adjournment on the defendant's application, unless the defendant gives special bail as follows:

"A. B. becomes special bail for C. D., the defendant in this action.

(Signed) A. B.''

Code 1852, § 2069; Code 1915, § 4009; 34 Del. Laws, c. 221, § 2; Code 1935, § 4495; 10 Del. C. 1953, § 9528.;



§ 9529. Discharge of special bail

Special bail shall be discharged if the defendant appears, or is surrendered before the justice, on the day to which the cause is adjourned, and pays and satisfies any judgment rendered against him or her in such proceedings.

Code 1852, § 2073; 19 Del. Laws, c. 776, § 1; Code 1915, § 4009; 34 Del. Laws, c. 221, § 2; Code 1935, § 4495; 10 Del. C. 1953, § 9529; 70 Del. Laws, c. 186, § 1.;



§ 9530. Proceedings against special bail; scire facias

(a) If special bail is not discharged as provided by § 9529 of this title, and it appears, by the return upon any execution, that goods sufficient to satisfy the judgment cannot be found, proceedings by scire facias, in the form prescribed by § 9577 of this title, may be had against the bail.

(b) The scire facias shall be served on the bail, as provided in respect to service of a summons, at least 4 days before its return. If so served, or if it appears by the return to 2 successive writs of scire facias, that service cannot be made, the justice may proceed to give judgment against the defendant by default, unless the defendant appears; the returns to the writ, or writs, of scire facias, being first verified by affidavit.

(c) The affidavit shall state, in substance, that the constable has made diligent search for the defendant in the scire facias, and cannot find the defendant, nor hear that the defendant has any place of abode in the county.

(d) If the defendant appears, the cause shall proceed as in other cases; but a judgment against the defendant may be for the full amount of the original judgment against the defendant's principal, inclusive of interests and costs, though that should exceed $500.

Code 1852, §§ 2074-2080; 18 Del. Laws, c. 678, § 1; 19 Del. Laws, c. 776, § 2; Code 1915, § 4009; 34 Del. Laws, c. 221, § 2; Code 1935, § 4495; 10 Del. C. 1953, § 9530; 70 Del. Laws, c. 186, § 1.;



§ 9531. Depositions of nonresidents

(a) In an action under this subchapter, if it appears, by affidavit, that there is a material witness residing out of the county, whose attendance it is not practicable to procure, the justice may make a rule that such witness's deposition be taken before a justice of the peace sitting in the county in which the witness resides.

(b) Unless it is otherwise agreed, the party applying for a rule that a deposition be taken shall file in writing all the questions to be put to the witness, giving at least 4 days' notice to the other party, who may file other questions.

(c) The justice shall forward a copy of the rule and the questions to the justice of the peace selected with a copy of this section.

(d) The deposition shall be taken in writing, signed by the witness, certified by the justice of the peace selected, and sent, sealed up, to the justice.

(e) The witness shall first be sworn, or affirmed, by the justice of the peace selected, to answer the questions truly. Neither party shall be present at the taking the deposition, and no questions shall be put but those sent by the justice.

Code 1852, § 2180; Code 1915, § 4052; Code 1935, § 4539; 10 Del. C. 1953, § 9531; 55 Del. Laws, c. 20, § 10; 70 Del. Laws, c. 186, § 1.;



§ 9532. Form of subpoena

(a) A subpoena for attendance of witnesses in actions under this subchapter shall be in this form:

"............. County, ss. The State of Delaware,

To any constable, greeting:

Summon A. B. and C. D., to appear before......... one of our justices of the peace, at said justice's office in.......... on....... the....... day of..... at..... o'clock in the........., to give evidence in a cause between A. B., plaintiff and C. D. defendant, depending before our said justice; and this they may not omit at their peril.

*   *   * *

*                  *                          Witness the hand and seal of the said Justice the

*    L. S. * ____________ day of ____________ A.D. 20_____''

*                  *

*   *   * *

(b) The summons for referees may be in the same form, substituting the words "to try,'' for the words "to give evidence in.''

Code 1852, §§ 2177, 2178; Code 1915, § 4051; Code 1935, § 4538; 10 Del. C. 1953, § 9532; 55 Del. Laws, c. 20, § 11; 70 Del. Laws, c. 186, § 1.;



§ 9533. Failure to appear; penalty

If a witness, duly summoned, neglects to appear and testify before a justice, or before referees, the witness may, on proof that the witness has been duly summoned, be held in contempt of court under the provisions of § 9506 of this title and, in addition, be required to pay any additional court cost created by the witness' nonappearance.

Code 1852, § 2177; Code 1915, § 4051; Code 1935, § 4538; 10 Del. C. 1953, § 9533; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 27, § 4.;



§ 9534. Form of attachment for contempt

The form of an attachment under § 9533 of this title for contempt against a witness, shall be as follows:

"........... County, ss. The State of Delaware,

To any constable, greeting:

Bring A. B. before..........., one of our justices of the peace, at a Justice of the Peace Court in the county in which the action was commenced forthwith to show cause why he/she should not be punished under civil contempt as provided by § 9506 of Title 10 of the Delaware Code.

*   *   * *

*                  *                          Witness the hand and seal of the said Justice the

*    L. S. * ____________ day of ____________ A.D. 20_____''

*                  *

*   *   * *

Code 1852, § 2179; Code 1915, § 4051; Code 1935, § 4538; 10 Del. C. 1953, § 9534; 55 Del. Laws, c. 20, § 12; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 27, § 5.;



§ 9535. Form of distress warrant

The distress warrant to be used for levy on a referee's goods and chattels shall be in the following form:

"........... County, ss. The State of Delaware,

To any constable, greeting:

Whereas, C. D. of......... has been adjudged by E. F., one of our justices of the peace, to be guilty of a contempt in making default, after due summons as a referee, in a case pending before said justice, and has been ordered to pay a fine of five dollars in pursuance of the Act of Assembly in such case provided; and whereas, the said C. D. has neglected to pay the said sum:

We therefore command you to levy the said sum of five dollars, with......... costs and your costs hereon, by distress and sale of the goods and chattels of the said C. D., upon due notice given, as upon other execution process.

*   *   * *

*                  *                          Witness the hand and seal of the said Justice the

*    L. S. * ____________ day of ____________ A.D. 20_____''

*                  *

*   *   * *

Code 1852, § 2087; Code 1915, § 4013; Code 1935, § 4499; 10 Del. C. 1953, § 9539; 55 Del. Laws, c. 20, § 13.;



§ 9536. Setoff or counterclaim

(a) In every action before a justice of the peace, within the justice's jurisdiction, the defendant, if he or she has against the plaintiff any account, demand, or cause of action, cognizable before a justice of the peace, shall bring it forward and plead it as a setoff; and the justice shall enter on the docket the nature and amount of such counterclaim. Any defendant, neglecting to do so, shall, if the action against him or her be prosecuted to judgment, lose such account, demand, or cause of action, and be forever barred from recovering it.

(b) If the defendant has any account, demand or cause of action, against the plaintiff, exceeding $15,000, the defendant may bring it forward and plead it as a setoff as specified in subsection (a) of this section, or not, at the defendant's pleasure, and shall not, by neglecting so to plead it, lose such cause of action.

(c) If the defendant pleads a setoff exceeding $15,000, and it is found on the trial, that there is any sum due the defendant from the plaintiff, judgment shall be given against the plaintiff, in the defendant's favor, for such sum, provided it does not exceed $15,000. If it exceeds $15,000, that fact shall be stated on the record, and judgment shall be given for costs for the defendant, who shall be at liberty to prosecute such cause of action in court; or such defendant may remit the excess above $15,000, and take judgment for that sum.

Code 1852, §§ 2089-2091; 18 Del. Laws, c. 678, § 1; Code 1915, § 4014; 34 Del. Laws, c. 221, § 3; Code 1935, § 4500; 10 Del. C. 1953, § 9540; 55 Del. Laws, c. 297, § 5; 57 Del. Laws, c. 192, § 5; 65 Del. Laws, c. 30, § 1; 67 Del. Laws, c. 426, § 4; 69 Del. Laws, c. 425, § 4; 70 Del. Laws, c. 186, § 1.;



§ 9537. Failure of defendant to appear; adjournment or judgment by default

(a) After verification of the return of service, if a defendant, being duly summoned, fails to appear by written motion or pleading at or before the date provided for in the summons or at any time to which the cause is regularly adjourned judgment by default may be entered. The amount of damages awarded shall be the amount proven to be properly due. Such proof may be by affidavit or, when judgment is entered by the Court, by such other information as may be required by the Court. A default judgment may be entered as follows:

(1) By the clerk. — When the plaintiff's claim is (i) based upon a written instrument from which the defendant's agreement to pay the amount claimed can be determined from the face of the instrument or from calculations therefrom or (ii) for a civil penalty payable to the State or any subdivision thereof, a mandatory dollar amount of which is specified by statute, the clerk, upon written application of the plaintiff and upon affidavit of the amount due, giving credit for any payments and showing the amounts and dates thereof and a computation of any applicable interest to the date of judgment, may enter judgment for that amount and costs against the defendant.

(2) By the Court. — When entry of judgment may not be made by the clerk pursuant to paragraph (a)(1) of this section or when the Court, in its discretion, determines that entry of the default judgment should be made by the Court, the Court may enter the judgment. When entered by the Court, the Court may make investigation into and determine the amount of damages properly due. If in order to enable the Court to enter judgment, carry it into effect, or determine the amount of damages, it is necessary to establish the truth of any averment by evidence or to make an investigation of any matter, the Court may conduct such hearings or order such references as it deems necessary and proper.

(b) No judgment shall be given against an executor, or administrator, as such, by default, until the plaintiff produces the obligation, note, or contract of the deceased, or a book of accounts regularly and fairly kept, and verified by oath or affirmation, or other sufficient proof, and a probate regularly made; and a book of accounts shall not be received for cash entries, or items not properly chargeable in account.

Code 1852, § 2081; Code 1915, § 4011; Code 1935, § 4497; 10 Del. C. 1953, § 9541; 69 Del. Laws, c. 429, § 6; 73 Del. Laws, c. 337, § 1.;



§ 9538. Application to vacate default judgment

(a) A defendant may, within 15 days after the day of giving a judgment by default, apply to the court to vacate the judgment, and let the parties into a trial, provided however that a defendant may, within 30 days after a judgment by default, apply to have the judgment vacated, if service was made by certified mail, return receipt requested, and the certified mail was returned unclaimed.

(b) The plaintiff, or the plaintiff's agent, if in the county, shall have notice of the defendant's application, and of the time set for hearing it.

(c) If, upon the hearing, the justice is satisfied that there ought to be a trial, and that the defendant was not guilty of wilful negligence in letting judgment go against the defendant by default, the application shall be granted, and a day appointed for the trial, whereof the plaintiff, or the plaintiff's agent, shall have notice.

(d) The notice may in either case, be given and proved by the constable.

Code 1852, § 2082; Code 1915, § 4011; Code 1935, § 4497; 10 Del. C. 1953, § 9542; 66 Del. Laws, c. 415, § 2; 69 Del. Laws, c. 429, § 7; 70 Del. Laws, c. 186, § 1.;



§ 9539. Failure of plaintiff to appear; adjournment or dismissal

If a plaintiff litigating a civil suit fails to appear at any proceeding scheduled by the Court, the Court shall either: enter a nonsuit judgment, which may be taken off in like manner as a judgment by default; dismiss the action according to court rule; or adjourn the matter for further proceedings, as the circumstances direct.

Code 1852, § 2083; Code 1915, § 4011; Code 1935, § 4497; 10 Del. C. 1953, § 9543; 76 Del. Laws, c. 27, § 6.;



§ 9540. Entry of judgment; endorsement on cause of action

Every justice of the peace, upon entering judgment upon any cause of action arising from any promissory note, bank check or due bill, or other evidences of indebtedness under the hand of the debtor, shall endorse on such cause of action the year, month and day of entering such judgment, with a reference to the docket, showing the page of such docket, and the number of such judgment, and shall file such cause of action in his or her office, which cause of action shall be a part of the record.

18 Del. Laws, c. 677, § 1; Code 1915, § 4010; Code 1935, § 4496; 10 Del. C. 1953, § 9544; 70 Del. Laws, c. 186, § 1.;



§ 9541. Costs

(a) Whichever party recovers judgment shall recover that party's costs of suit, to be allowed and collected by force of the judgment, as a part thereof.

(b) If plaintiff, upon claiming a new trial, recovers no more than $5.00, exclusive of costs, the defendant shall be allowed his or her costs in the new trial.

(c) If the plaintiff is nonsuited, or discontinues or withdraws his or her action, judgment shall be given for the defendant for costs.

Code 1852, §§ 2092, 2093; Code 1915, § 4015; Code 1935, § 4501; 10 Del. C. 1953, § 9545; 58 Del. Laws, c. 194, § 8; 70 Del. Laws, c. 186, § 1.;



§ 9542. Judgments against executor or administrator

(a) Every judgment against an executor, or administrator, as such, shall be a judgment of assets, and shall not charge the executor or administrator absolutely, but only in case the executor or administrator, at the time the judgment is rendered, or before, or afterward, has assets which, according to law, ought to be applied to the cause of action.

(b) If an execution on a judgment against an executor or administrator is returned unsatisfied for want of assets, the creditor may sue out a scire facias, upon a suggestion of waste, against the executor or administrator; and if the defendant does not appear and show sufficient cause to the contrary, the defendant shall be deemed guilty of waste and shall be personally liable for the amount of the original judgment, with interest and costs, and judgment and execution shall be awarded accordingly, as for the defendant's own debt. No such scire facias shall be issued until after the lapse of 1 year from the grant of letters of administration to the defendant.

(c) In all cases in which a question of assets shall be determined, that question shall be tried by the justice, and not by referees.

Code 1852, §§ 2094-2096; Code 1915, § 4016; Code 1935, § 4502; 10 Del. C. 1953, § 9546; 69 Del. Laws, c. 429, § 8; 70 Del. Laws, c. 186, § 1.;



§ 9543. Setting aside judgment on warrant of attorney

(a) If any defendant in a judgment on warrant of attorney, or attorney's executors, or administrators, by affidavit filed with the justice, denies the obligation, or sets forth any just defense, a trial shall be granted, which shall be conducted as in other cases.

(b) The judgment shall not be vacated, nor any execution, or levy thereon, set aside, until after a trial and determination against such obligation, or warrant.

(c) A levy shall be a security for what may be found due to the plaintiff, the proceedings thereupon being stayed, unless the defendant gives sufficient security to pay the plaintiff the sum justly due.

(d) The security shall be entered as follows:

"On the............. day of......... A.D. 20......, A. B. (and C. D., if two) became surety for the defendant (or defendants) for the payment of whatever is justly due to the plaintiff (or plaintiffs) in this action.''

(e) Upon the entry of security being made and signed, the judgment and execution shall be set aside.

Code 1852, § 2102; Code 1915, § 4020; Code 1935, § 4506; 10 Del. C. 1953, § 9549; 70 Del. Laws, c. 186, § 1.;



§ 9544. Six months stay of execution

(a) Upon every judgment given by the Court against a freeholder of the county, for a sum exceeding $5.00, besides costs, there shall, upon the application of the defendant within 5 days thereafter, be a stay of execution for 6 months, unless a creditor in the judgment, or other credible person, makes and files an affidavit before the justice "that he or she has good ground to apprehend and does verily believe that if the stay of execution be allowed, the sum due by the judgment will be lost''; upon which execution may forthwith issue.

(b) If any of several defendants in such judgment is a freeholder of the county, the provisions of subsection (a) of this section shall apply.

Code 1852, § 2103; 12 Del. Laws, c. 22; Code 1915, § 4021; Code 1935, § 4507; 10 Del. C. 1953, § 9551; 69 Del. Laws, c. 429, § 9; 70 Del. Laws, c. 186, § 1.;



§ 9545. Nine months stay of execution; security

(a) If any defendant against whom a judgment is given for more than $5.00, besides costs, or any freeholder in relation to whom affidavit is made as in § 9544 of this title, gives, within 5 days after giving such judgment, or filing such affidavit, sufficient security to pay the judgment, there shall be a stay of execution thereon for 9 months from that time.

(b) The security shall be entered on the docket in the following form:

"On the........... day of..........., A. D. 20....., A. B., (or A. B. and C. D., if two) becomes surety that this judgment shall be fully satisfied'';

and the entry shall be signed by the surety or sureties.

(c) The entry of security, and the entry prescribed in § 9546 of this title, shall be an obligation of record, and shall oblige the sureties, or their executors or administrators, jointly, or severally, to pay the judgment to which such entry refers, and after the expiration of the stay of execution the judgment may be executed and enforced against the sureties, their executors or administrators, without an action of debt, or a scire facias being first maintained or issued thereupon.

(d) If any defendant, in a judgment against several, is not a freeholder of the county, the foregoing provisions for 9 months' stay on giving security shall apply, although there may be other defendants who are freeholders.

(e) If, in any case, execution has issued before the security is given, the same shall, on giving the security within the 5 days, be superseded and the proceedings thereon quashed.

Code 1852, §§ 2104-2107; Code 1915, § 4022; 34 Del. Laws, c. 222; Code 1935, § 4508; 10 Del. C. 1953, § 9552.;



§ 9546. Transfer of judgment to Superior Court docket after stay of execution

(a) Whenever a defendant in any judgment described under § 9544 or § 9545 of this title has obtained a stay of execution under the provisions of either of such sections, the plaintiff or plaintiffs in such judgment, may file a duly certified transcript of the docket entries of the judgment, with the prothonotary of the Superior Court, in the county where such judgment was given, and the prothonotary shall enter in the prothonotary's judgment docket, the names of the parties, the amount of the judgment, and by what Justice of the Peace Court rendered, the time from which interest runs and the amount of the costs, with the true date of such filing and entry.

(b) A judgment transferred under the provisions of this section shall from that date become and be a lien on all the real estate of the defendants, as well as of the sureties, in the county, in the same manner and as fully as judgments rendered in the Superior Court are liens, and may, after the expiration of the stay of execution, be executed and enforced in the same way as judgments of the Court. If any such judgment is lawfully assigned to a joint debtor or surety, the assignee shall have the benefit of this section.

Code 1852, § 2103; 12 Del. Laws, c. 22; Code 1915, §§ 4021, 4022; 34 Del. Laws, c. 222; Code 1935, §§ 4507, 4508; 10 Del. C. 1953, § 9553; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 232, § 4.;



§ 9547. Execution process

(a) Process of execution may be issued by the Justice of the Peace Court rendering a judgment, or by any other Justice of the Peace Court, with which the docket containing such judgment is deposited, or a duly certified transcript of the record of such judgment is filed.

(b) The process of execution shall bear date of the day it is issued, and shall be made returnable on a day certain, not more than 60, nor less than 30, days, thereafter; but a return of "no goods'' may be made after 2 days from its date.

(c) Process of execution shall be directed to a constable.

Code 1852, §§ 2108, 2109, 2117; 14 Del. Laws, c. 93; Code 1915, § 4023; 40 Del. Laws, c. 237, § 1; Code 1935, § 4509; 43 Del. Laws, c. 230; 10 Del. C. 1953, § 9554; 55 Del. Laws, c. 20, § 14; 70 Del. Laws, c. 232, § 5; 75 Del. Laws, c. 282, § 2.;



§ 9548. Form of execution process

The form of execution process will be as prescribed by the Court and shall be issued in the manner provided by law.

Code 1852, §§ 2110-2112, 2116; Code 1915, § 4023; 40 Del. Laws, c. 237, § 1; Code 1935, § 4509; 43 Del. Laws, c. 230, § 1; 10 Del. C. 1953, § 9555; 55 Del. Laws, c. 20, § 15; 70 Del. Laws, c. 232, § 6.;



§ 9549. Garnishees; time for appearance; pleadings

(a) The day fixed for the garnishees' appearance shall not be less than 5 days from the date, nor shall it be after the return day of the execution.

(b) The garnishee summoned on any execution, or other attachment, shall be bound to plead, or answer, concerning any credits, money or rights arising from any agreement, or contract, for personal labor, hire or services of the defendant for which the garnishee is accountable to the defendant, after the garnishee is so summoned to answer and until the judgment with costs has been paid.

Code 1852, §§ 2113, 2114; Code 1915, § 4023; 40 Del. Laws, c. 237, § 1; Code 1935, § 4509; 43 Del. Laws, c. 230, § 1; 10 Del. C. 1953, § 9556; 60 Del. Laws, c. 619, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9550. Proceeding by garnishee charging collusion

(a) Any person summoned to answer under an execution attachment as a garnishee of another, to whom such person is indebted in a sum exceeding the amount cognizable before a justice of the peace, or any creditor of such garnishee, may, with the answer or plea admitting or denying such indebtedness, require the justice of the peace to enter upon his or her docket a plea that such attachment process has been taken against such garnishee by collusion between the plaintiff and the defendant in the judgment upon which such execution attachment is or shall be issued, and for a claim not actually due from such defendant, or confessed, contracted, incurred, or made for the occasion, or upon a judgment upon a claim, or for a debt made by dividing or splitting up a claim or debt not primarily cognizable by reason of its amount before a justice of the peace, for the purpose of bringing the same under or within the jurisdiction of a justice or justices of the peace.

(b) Upon such plea, as well as upon any plea of "nulla bona'' entered in the cause, the justice shall enter an issue or issues, which shall be tried and determined as other cases cognizable before the justice.

(c) If either of the issues is found for the defendant, the garnishee judgment shall be entered against the attaching creditor for the costs, otherwise, it shall be entered as in other cases.

(d) Nothing in this section shall prevent the giving of a credit upon a claim, so as to reduce it to a sum within the jurisdiction of a justice of the peace.

14 Del. Laws, c. 92, §§ 1, 4; Code 1915, § 4024; Code 1935, § 4510; 10 Del. C. 1953, § 9557; 70 Del. Laws, c. 186, § 1.;



§ 9551. Appeal from proceeding by garnishee

(a) In any proceeding under § 9550 of this title, either party may have an appeal, as in other cases.

(b) Any creditor of the garnishee, in case of judgment against the latter, may cause an appeal to be entered and carried on in the name of the garnishee upon special application to the justice in that behalf, upon becoming bound with surety to the satisfaction of the justice for the prosecution of the appeal, etc., as in other cases; in which case the garnishee shall be indemnified for all costs arising upon the appeal.

(c) Any creditor who makes a defense in the original proceedings before the justice shall likewise, before being admitted to defend, give security to the satisfaction of the justice for any legal costs which may be incurred in making such defense in case it proves unsuccessful.

(d) In the prosecution of the appeal in the Court of Common Pleas, any defense which might be made before the justice may be made before the Court.

14 Del. Laws, c. 92, §§ 2, 3; Code 1915, § 4024; Code 1935, § 4510; 10 Del. C. 1953, § 9558; 69 Del. Laws, c. 423, § 6; 70 Del. Laws, c. 186, § 1.;



§ 9552. Time of binding of goods and chattels by execution; duration of lien

An execution shall not bind goods and chattels until it is delivered to the constable or other officer to be executed. An execution shall, from the time it is so delivered, bind all the goods and chattels of the defendant, within the bailiwick of such constable or other officer which are actually levied upon within 30 days thereafter. No levy upon goods and chattels, made by virtue of execution process, shall be of any force or effect as against a subsequent execution levied upon the same goods and chattels for a longer period than 3 years from the making of such first mentioned levy.

Code 1852, § 2122; 13 Del. Laws, c. 161, §§ 1, 2; Code 1915, § 4027; Code 1935, §§ 4511, 4513; 10 Del. C. 1953, § 9559; 70 Del. Laws, c. 232, § 7; 77 Del. Laws, c. 295, § 1.;



§ 9553. Levy; inventory; appraisement

(a) The goods and chattels seized by virtue of an execution issued by a Justice of the Peace Court shall be inventoried and appraised by the officer levying the same.

(b) The property which any debtor is entitled to have set apart under any exemption law of the State shall be set apart and delivered to the debtor at the time when the levy and appraisement is made, in the manner provided by law if requested by the debtor pursuant to Chapter 49 of this title.

Code 1852, § 2122; 13 Del. Laws, c. 161, § 1; 14 Del. Laws, c. 555; Code 1915, § 4027; Code 1935, § 4511; 10 Del. C. 1953, § 9560; 70 Del. Laws, c. 232, § 8.;



§ 9554. Sale of goods levied upon; advertisement

(a) The goods and chattels taken on execution issued by a Justice of the Peace Court shall not be sold until 10 days after the appraisement, nor until they are advertised for at least 10 days, in at least 5 of the most public places in the neighborhood, by advertisements setting forth the goods to be sold, and the day, hour and place of sale.

(b) One advertisement shall be delivered to every person whose goods are to be sold, and to the defendant's landlord, or to the landlord's agent if there is one residing within the county.

(c) One advertisement shall be delivered to the sheriff of the county.

(d) One such advertisement shall be delivered to each plaintiff in the execution, and also to each plaintiff in any other execution or executions at the time in the hands of the constable, or sheriff, or shall be left at the usual place of abode of such plaintiff, respectively, if there is such place of abode within the county.

(e) If any plaintiff in any such execution resides out of the county, the advertisement shall be transmitted to such plaintiff by mail, being enclosed and addressed to such plaintiff at the post office nearest such plaintiff's place of abode at least 10 days before the day of sale.

Code 1852, § 2122; 13 Del. Laws, c. 161, § 1; Code 1915, § 4027; Code 1935, § 4511; 10 Del. C. 1953, § 9561; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 232, § 9.;



§ 9555. Priority of liens

If several executions against the same defendant are delivered on the same day, the first delivered shall have priority. If several executions against the same defendant are delivered together, they shall have priority according to their respective numbers.

70 Del. Laws, c. 232, § 10.;



§ 9556. Duty of constable or sheriff upon receipt of execution; return of execution

(a) A constable, or other officer, receiving an execution, shall, in a docket, set down the date of receiving it; and when several executions are delivered on the same day, the docket shall show the order in which they are received. The constable or other officer shall also endorse upon an execution, immediately on receiving it, the precise time the officer received delivery of the execution.

(b) The officer to whom an execution issued by a Justice of the Peace Court is delivered shall duly return it with a certificate of all the officer's proceedings, and a statement of the officer's fees, giving the items.

(c) If no levy is made, the reason shall be given.

(d) If the levy has been made, an inventory and appraisement shall be returned, and shall state as whose property the goods and chattels were seized in execution.

(e) In case of a sale the list of the goods and chattels sold, with the amount thereof, shall be returned.

Code 1852, § 2128; 14 Del. Laws, c. 85; Code 1915, § 4029; Code 1935, § 4515; 10 Del. C. 1953, § 9563; 70 Del. Laws, c. 232, § 11.;



§ 9557. Venditioni exponas; issuance; requirements; effect

(a) If there has been a levy made, but no sale, then an execution of venditioni exponas shall be issued at the request of any party entitled to the judgment.

(b) A copy of the inventory and appraisement shall accompany the writ of venditioni exponas.

(c) The writ may be directed to the sheriff if the original execution was so directed.

(d) The issuing of a venditioni exponas shall not discharge the officer to whom the former execution was delivered, from any liability incurred by neglect, or default, in respect to it.

(e) After 1 execution of venditioni exponas has been issued, the defendant shall not be charged with any fees upon any further execution of venditioni exponas, and such fees shall be paid by the plaintiff.

(f) If the officer to whom the first writ for the sale of the goods is delivered, does not use due diligence and all proper means to effect a sale, the officer shall be charged with the amount of such execution as if the officer had returned a sale sufficient to satisfy the same.

(g) In effecting a sale of goods, the officer shall conduct the sale in a commercially reasonable manner, which may include, but is not limited to, personally auctioning the goods according to procedures established by the Justice of the Peace Court; offering the goods through a commercial auction house; or by providing for other auction services. In the event that the officer does not personally conduct the sale, all costs of the sale, except those provided for in Justice of the Peace Court rules, shall be deducted from the proceeds of the sale, or otherwise borne by the party requesting the sale.

Code 1852, §§ 2129-2131; Code 1915, § 4029; Code 1935, § 4515; 10 Del. C. 1953, § 9564; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 239, § 1; 77 Del. Laws, c. 240, § 1.;



§ 9558. Form of venditioni exponas

The venditioni exponas shall be in the following form:

"............. County, ss. The State of Delaware.

To any constable, greeting:

We command you that after giving due notice, you sell, at public vendue, the goods and chattels specified in the schedule hereto annexed, for the purpose of satisfying a judgment recovered on the....... day of........ 20...., before A. B., one of our justices of the peace, by C. D. against E. F. for the sum of........ on interest from the......... and the further sum of.......... costs of suit, and......... fees on the former execution, and your fees on this process, or so much of said goods and chattels as shall be sufficient for said purposes, after discharging prior liens, if any, which goods and chattels have been levied on by virtue of an execution issued on the said judgment and dated the......... day of......... 20...., and that you return this execution, and your doings hereon plainly set forth to........., one of our justices of the peace aforesaid, on the......... day of...........

*   *   * *

*                  *                          Witness the hand and seal of the justice last named,

*    L. S. * the ____________ day of A.D. 20_____''

*                  *

*   *   * *

Code 1852, § 2129; Code 1915, § 4029; Code 1935, § 4515; 10 Del. C. 1953, § 9565; 55 Del. Laws, c. 20, § 16.;



§ 9559. Failure to return and defective return of execution

If any sheriff, or constable, to whom an execution is duly delivered, neglects to return the same according to the command thereof, or to return his or her doing thereon plainly set forth, as required by §§ 9556-9558 of this title, or to annex an inventory and appraisement as required by § 9557 of this title, he or she shall be liable for the amount of the execution as if he or she had levied and received the same. Liability may be enforced by action on the official obligation of the sheriff, or constable, or proceedings may be had against such constable before a justice of the peace, according to § 9561 of this title.

Code 1852, § 2132; Code 1915, § 4030; Code 1935, § 4516; 10 Del. C. 1953, § 9566; 70 Del. Laws, c. 186, § 1.;



§ 9560. Failure to pay over proceeds from execution

If any sheriff, or constable, levies or receives any sum of money by virtue of an execution issued by a justice of the peace, and does not pay such proceeds on demand to the person entitled to receive them, he or she shall pay to such person at the rate of 20 percent per annum from the time of such demand, to be added to the sum so levied, or received, in any suit brought for its recovery.

Code 1852, § 2133; Code 1915, § 4031; Code 1935, § 4517; 10 Del. C. 1953, § 9567; 70 Del. Laws, c. 186, § 1.;



§ 9561. Failure on return to produce receipt of proceeds

(a) If any constable, to whom an execution is delivered, does not, at or before the time it is returnable, produce the receipt of the party entitled to the benefit thereof, for the amount levied thereon, or makes an insufficient or a false return thereto, the justice shall, on request, issue a summons to a constable, or any other person, or to the sheriff, requiring the defaulting constable to appear before him or her at a time fixed, within 10 days thereafter, to show cause why an execution should not issue against him or her for the amount of the debt he or she was required by such execution to levy. The summons shall be served in the same way as an original summons.

(b) If the constable neglects to appear as required, or does not show sufficient cause why the execution should not issue against him or her, the justice shall, on proof of service of the summons, enter judgment against the constable for the amount of the debt he or she was required by such execution to levy, together with costs. There shall be no stay of execution on the judgment, and the justice shall, on request, issue an execution as in other cases.

(c) The remedy of this section is cumulative, and shall, in no manner, affect the responsibility of the constable or the constable's sureties on his or her official bond.

Code 1852, §§ 2134-2136; Code 1915, § 4032; Code 1935, § 4518; 10 Del. C. 1953, § 9568; 70 Del. Laws, c. 186, § 1.;



§ 9562. Necessity of judgment and execution docket

There shall be a judgment and execution docket for each Justice of the Peace Court, the size, type and mode of said dockets to be as prescribed by the Chief Magistrate.

12 Del. Laws, c. 91; Code 1915, § 4028; Code 1935, § 4514; 10 Del. C. 1953, § 9569; 55 Del. Laws, c. 20, § 17; 55 Del. Laws, c. 85, § 32Y; 65 Del. Laws, c. 173, § 1.;



§ 9563. Judgment docket

Every justice of the peace shall make a fair entry, in a judgment docket, of every action commenced before him or her, therein setting down the names of the parties, the cause of action, the sum demanded, the day of issuing process and when it is returnable, the return, and in case of a "forthwith'' summons the day of the return, every adjournment and the day to which the trial is adjourned, any setoff pleaded and the amount thereof, the names of the referees if any are appointed, the sum of the referees' report and for which party, the amount of the judgment and for which party, the costs regularly taxed, entries of bail, or of security, and the issuing of any execution, and the date thereof.

Code 1852, § 2124; Code 1915, § 4028; Code 1935, § 4514; 10 Del. C. 1953, § 9570; 70 Del. Laws, c. 186, § 1.;



§ 9564. Execution docket

Every justice of the peace shall make a fair entry of every execution issued by such justice of the peace, setting down the names of the parties, the day of issuing, and the day when it is returnable, the debt and the costs, how directed, and to whom delivered, and when returned, a copy of the return, and the amount of any appraisement, and a note of any further proceedings.

Code 1852, § 2125; Code 1915, § 4028; Code 1935, § 4514; 10 Del. C. 1953, § 9571; 65 Del. Laws, c. 173, § 2; 70 Del. Laws, c. 186, § 1.;



§ 9565. Indexing of dockets

The indexing of the judgment and execution dockets shall be as prescribed by the Chief Magistrate.

Code 1852, § 2126; Code 1915, § 4028; Code 1935, § 4514; 10 Del. C. 1953, § 9572; 65 Del. Laws, c. 173, § 3.;



§ 9566. Entry of judgment satisfaction by justice

Whenever it appears by the return to, or the proceedings upon, any execution, that a judgment is satisfied, the justice, who has the judgment docket, shall make an entry of the satisfaction thereon, if such return or proceedings are before him or her.

Code 1852, § 2127; Code 1915, § 4028; Code 1935, § 4514; 10 Del. C. 1953, § 9573; 70 Del. Laws, c. 186, § 1.;



§ 9567. Entry of judgment satisfaction by creditor or execution officer

(a) The creditor in any judgment before a justice of the peace, receiving satisfaction thereof in any manner other than from an officer in pursuance of an execution, shall cause satisfaction of such judgment to be entered on the docket thereof within 90 days after receiving the same. Any officer receiving the amount of a judgment after the execution returned, so that the receipt does not appear by the return, shall, within 90 days after the receipt, cause the same to be entered upon the docket of the judgment, and of the execution.

(b) Whoever neglects the duty imposed by this section shall forfeit and pay to the debtor in the judgment, or the debtor's executors, or administrators, any sum not exceeding one-half the judgment determined in the case.

Code 1852, § 2176; Code 1915, § 4050; Code 1935, § 4537; 10 Del. C. 1953, § 9574.;



§ 9568. Filing of abstract of execution

Repealed by 70 Del. Laws, c. 232, § 12, effective July 14, 1995.;



§ 9569. Transfer of judgment to Superior Court; lien on real estate

(a) Judgments entered into the judgment docket in the Justice of the Peace Courts shall not constitute a lien upon real estate, but the judgment creditor may file a duly certified transcript of the docket entries of the judgment in the office of the prothonotary of the Superior Court in any or all of the 3 counties of the State and the prothonotary shall enter in his or her judgment docket the names of the parties, the amount of the judgment, the name of the court in which the judgment was recovered, the time from which interest runs and the amount of the costs, with the true date of filing and entry. The prothonotary, in his or her discretion, may allow transfer of judgments as provided in this subsection to be accomplished by electronic means.

(b) A judgment, transferred, as authorized by subsection (a) of this section, shall, from that date, become and be a lien on all the real estate of the debtor in the county, in the same manner and as fully as judgments rendered in the Superior Court are liens, and may be executed and enforced in the same way as judgments of that Court.

(c) If any judgment is lawfully assigned to a joint debtor, or surety, the assignee shall have the benefit of this section.

(d) Once a judgment has been transferred as provided in subsection (a) of this section, the Justice of the Peace Courts shall retain jurisdiction for purposes of all post-judgment proceedings with the exception of execution upon the judgment and/or the sale of real estate.

Code 1852, § 2137; Code 1915, § 4033; Code 1935, § 4520; 10 Del. C. 1953, § 9576; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 35, §§ 1, 2.;



§ 9570. Right to appeal

(a) A party against whom a judgment is given by a justice of the peace may appeal to the Court of Common Pleas if the judgment is given without a referee trial, and the amount exceeds $5.00, exclusive of costs.

(b) A plaintiff or defendant, as the case may be, may appeal to the Court of Common Pleas on a judgment given by a justice of the peace if the judgment is given without a referee trial, and any part of the plaintiff's demand, or the defendant's counterclaim or setoff, exceeding $5.00 is disallowed or defalked.

Code 1852, § 2138; 11 Del. Laws, c. 225, § 2; Code 1915, § 4034; Code 1935, § 4521; 10 Del. C. 1953, § 9577; 58 Del. Laws, c. 194, § 7; 69 Del. Laws, c. 423, § 7.;



§ 9571. Appeal in civil actions

(a) From any final order, ruling, decision or judgment of the Court in a civil action there shall be the right of appeal to the Court of Common Pleas of the State in the county in which said order, ruling, decision or judgment was rendered.

(b) The appeal shall be taken within 15 days of the final order, ruling, decision or judgment.

(c) The appeal shall be a trial de novo.

(d) The Court of Common Pleas shall establish appeal procedures and supersedeas bond requirements by rule.

Code 1852, §§ 2139, 2141; Code 1915, § 4035; 34 Del. Laws, c. 223, § 1; Code 1935, § 4522; 10 Del. C. 1953, § 9578; 54 Del. Laws, c. 242; 65 Del. Laws, c. 40, § 1; 65 Del. Laws, c. 308, § 1; 68 Del. Laws, c. 53, § 4; 69 Del. Laws, c. 423, § 8.;



§ 9572. Proceedings on appeal

(a) The appellant shall have the appellant's appeal entered in the Court of Common Pleas of the county where the judgment was given within the time and in the manner provided by the rules of that Court, and the Clerk of Court shall docket the action and issue process in accordance with the rules of the Court. When the appeal is entered, the Court of Common Pleas shall have jurisdiction and take cognizance thereof, and the pleadings and proceedings thereafter shall be as in other civil actions commenced in the Court, except as otherwise provided in this section.

(b) In the appeal each party may make demands against the other, and the Court or jury by its or their verdict may find a sum either for plaintiff, or defendant, but not for an amount exceeding $15,000, exclusive of interest and costs, unless such party has claimed more than that sum before the justice. Judgment shall be rendered accordingly.

(c) If a judgment is rendered against an appellant, or the appellant's executors or administrators, the Clerk of Court shall enter judgment against the sureties or their executors or administrators for the amount entered against the appellant, or the appellant's executors or administrators, and as a part of the same judgment. A judgment so entered shall from that date become a lien on all of the real estate of the surety in the county, in the same manner and as fully as other judgments rendered in the Court of Common Pleas are liens, and may be executed and enforced in the same way as other judgments in that Court.

(d) A surety or the surety's executors or administrators shall be entitled to the remedies provided in subchapter II of Chapter 77 of Title 18.

Code 1852, §§ 2142, 2143; 11 Del. Laws, c. 225, § 2; 18 Del. Laws, c. 678, § 1; Code 1915, § 4036; 35 Del. Laws, c. 222; Code 1935, § 4523; 10 Del. C. 1953, § 9580; 55 Del. Laws, c. 297, § 7; 57 Del. Laws, c. 192, § 7; 65 Del. Laws, c. 30, § 2; 67 Del. Laws, c. 426, § 5; 68 Del. Laws, c. 53, § 5; 69 Del. Laws, c. 423, §§ 9, 10; 69 Del. Laws, c. 425, § 5; 70 Del. Laws, c. 186, § 1.;



§ 9573. Execution upon striking of appeal

(a) Whenever an appeal is struck off, the justice shall, upon application of the creditor, issue execution upon the judgment with the costs on the appeal added, against both defendant and sureties, as is provided in §§ 9547 and 9548 of this title, respecting other sureties of record.

(b) If it appears by the return to such execution that no goods can be found sufficient to satisfy the same or any balance thereof exceeding $5.00, besides interest and costs, the appellee, or the appellee's executors or administrators may file a duly certified transcript of the docket entries of the judgment and execution with the prothonotary of the Superior Court in the county where such judgment was given. The prothonotary shall enter in the judgment docket the name of the party and sureties, the amount of the judgment, and by what justice rendered, the time from which interest runs, and the amount of the costs, with the true date of such filing and entry, and such judgment so transferred shall from that date become and be a lien on all the real estate of the debtor and the surety in the county, in the same manner and as fully as judgments rendered in the Superior Court are liens, and may be executed and enforced in the same way as judgments of the Court.

(c) Any joint debtor or surety shall be entitled to the remedies provided by subchapter II of Chapter 77 of Title 18.

Code 1852, § 2145; 11 Del. Laws, c. 225, § 2; Code 1915, § 4037; 34 Del. Laws, c. 223, § 3; Code 1935, § 4524; 10 Del. C. 1953, § 9581; 68 Del. Laws, c. 53, § 5; 70 Del. Laws, c. 186, § 1.;



§ 9574. Abatement and dismissal

(a) If an appellant does not duly enter the appellant's appeal in the Court of Common Pleas, it shall be abated; and on production of the prothonotary's certificate, under seal, made after the next term of the Court following the appeal, showing that it has not been regularly entered, the justice of the peace shall strike off the appeal.

(b) If after entering an appeal, the appellant neglects to prosecute it, or fails to comply with any rule, or makes other default, so that in a like case, in any other suit in Court, a nonsuit, non pros., or judgment by default would be entered, the Court shall dismiss the appeal, and remit the record to the justice, and give judgment for the respondent for costs; whereupon the justice shall strike off the appeal.

Code 1852, § 2144; 11 Del. Laws, c. 225, § 2; Code 1915, § 4037; 34 Del. Laws, c. 223, § 3; Code 1935, § 4524; 10 Del. C. 1953, § 9582; 68 Del. Laws, c. 53, § 5; 69 Del. Laws, c. 423, § 11; 70 Del. Laws, c. 186, § 1.;



§ 9575. Abatement and dismissal

Transferred to § 9574 of this title.



§ 9576. Remedy against deceased surety; assignment of creditor's remedies to surety

(a) If a surety liable to execution dies before execution is issued, the creditor may proceed by scire facias upon such judgment and suretyship against the executors and administrators of such surety, and have judgment and execution as if the judgment had been a several judgment against such surety.

(b) A surety paying a judgment, or the surety's executors, or administrators, shall in every case be entitled to an assignment thereof, and to all remedies thereon, so far as to reimburse the surety, which the creditor could use against the principal, or any joint surety, or their executors or administrators.

Code 1852, § 2146; Code 1915, § 4038; Code 1935, § 4525; 10 Del. C. 1953, § 9583; 70 Del. Laws, c. 186, § 1.;



§ 9577. Forms

The form of a scire facias shall be as follows:

"...... County, ss. The State of Delaware,

To any constable, greeting:

We command you that you make known to A. B., administrator (or executor) of C. D., deceased, to appear before E. F., one of our justices of the peace, at said justice's office in............., on........... the........... day of............ at............. o'clock in the............. to show, if there be any cause, why execution should not be had against the said A. B., administrator (or executor) as aforesaid, of a judgment recovered by...... against the said C. D., deceased, before one of our justices of the peace, on the............. day of............., 20........, for the sum of............., with costs; and have you then there this warrant.

*   *   * *

*                  * Witness the hand and seal of the first named justice,

*    L. S. * the ____________ day of ____________ A.D. 20_____''

*                  *

*   *   * *

AGAINST BAIL

AGAINST BAIL

"...... County, ss. The State of Delaware,

To any constable, greeting:

We command you that you make known to A. B., bail of C. D., to appear before E. F., one of our justices of the peace, at said justice's office in............. on............. the............. day of............., at........... o'clock in the.............., to show if there be any cause, why execution should not be had against C.D. as such bail, of a judgment recovered by G. H., against the aforesaid C. D., before............., one of our justices of the peace, on the............. day of.............., 20........, for the sum of............. with costs.

*   *   * *

*                * Witness the hand and seal of the first named justice,

*    L. S. * the............. day of A.D. 20......''

*                *

*   *   * *

AGAINST THE REPRESENTATIVES OF BAIL

AGAINST THE REPRESENTATIVES OF BAIL

"...... County, ss. The State of Delaware,

To any constable, greeting:

We command you that you make known to A. B., administrator (or executor) of C. D., deceased, who was bail for............., to appear before............., one of our justices of the peace, at said justice's office in.............., on............... the............. day of............. at........... o'clock in the............., to show if there be any cause why execution should not be had against the said A. B., administrator (or executor) as aforesaid of the said C. D., who was bail as aforesaid, of a judgment recovered by............., against the aforesaid............. before............. one of our justices of the peace, on the...... day of...... 20. ., for the sum of......, with costs, and have you then there this warrant.

*   *   * *

*                * Witness the hand and seal of the first named justice,

*    L. S. * the............. day of A.D. 20......''

*                *

*   *   * *

AGAINST THE REPRESENTATIVES OF A SURETY

AGAINST THE REPRESENTATIVES OF A SURETY

Observe the form for use against the representatives of bail in all respects, except that where the word "bail'' occurs, use the word "surety.''

Code 1852, §§ 2147-2150; Code 1915, § 4039; Code 1935, § 4526; 10 Del. C. 1953, § 9584; 55 Del. Laws, c. 20, § 19; 70 Del. Laws, c. 186, § 1.;



§ 9578. Survival of actions; parties

(a) The death of a party shall not abate any action pending before a justice, or any appeal, or right of appeal, or any certiorari. If there are several plaintiffs, or defendants, and one dies, the action, or proceeding, may be prosecuted for, or against the survivor; and if the sole, or only remaining plaintiff, or defendant, dies, the executor, or administrator, of the deceased party, may become, or be made, a party to prosecute or defend.

(b) To make an executor, or administrator, of a defendant a party before the justice, a plaintiff must issue a summons in the usual form, adding after the words "is demanded," the words "for which cause of action suit was commenced against the said............., deceased, in his or her lifetime, and was pending at his or her death; to which the said............. executor (or administrator) is required to become a party."

(c) The summons shall be returnable as other original summons; and on service made, the executor, or administrator, shall be made a party, and the same proceedings had as in other cases.

Code 1852, §§ 2151, 2152; Code 1915, § 4040; Code 1935, § 4527; 10 Del. C. 1953, § 9585; 70 Del. Laws, c. 186, § 1.;



§ 9579. Issuance, service and return of writ; proceedings

A scire facias may be issued by the justice rendering a judgment, or by any other justice, who has the record of such judgment, or a transcript thereof before such justice. It shall be issued, served and returned in the same way as an original summons, and similar proceedings may be had to judgment, execution and appeal, as in other cases; but there shall be no stay of execution on a judgment on scire facias, nor shall any proceedings against bail be affected hereby.

Code 1852, § 2153; Code 1915, § 4041; Code 1935, § 4528; 10 Del. C. 1953, § 9586; 55 Del. Laws, c. 20, § 20; 70 Del. Laws, c. 186, § 1.;



§ 9580. Endorsement and docketing; assignment of judgment

(a) The justice of the peace shall endorse on the scire facias the name of the party who has it issued, and his or her representative character, if he or she so sues, and the name of the person he or she represents, whether as executor, administrator, or assignee.

(b) The justice shall also enter in his or her docket the names of the parties, and their representative character, if either party sues or is sued as such, or as bail; the judgment, by whom rendered, when, and for how much; the names of the original parties; and a minute of the proceedings as in other cases.

(c) No assignment of a judgment shall authorize the assignee to proceed therein in his or her own name, except in the case of sureties or joint debtors, as provided in this subchapter.

Code 1852, § 2153; Code 1915, § 4041; Code 1935, § 4528; 10 Del. C. 1953, § 9587; 70 Del. Laws, c. 186, § 1.;



§ 9581. Revival of judgments

(a) No execution shall be issued on a judgment after the defendant's death; nor, except in the regular continuance of such process, after the lapse of 5 years from the time execution might first have issued; until the judgment is revived by scire facias. The writ of scire facias may be according to the form prescribed in this subchapter, with necessary variations. A judgment may be revived against the original defendant without service of the scire facias, as is provided in respect to bail, when no service can be made.

(b) No scire facias is necessary to make the representative, or assignee, of the plaintiff a party to such judgment; but the death, or assignment, being suggested on the record, the representative, or assignee, also named, shall become a party.

Code 1852, §§ 2154, 2155; Code 1915, § 4042; Code 1935, § 4529; 10 Del. C. 1953, § 9588; 75 Del. Laws, c. 282, § 1.;



§ 9582. Proceeding by attachment

In lieu of proceeding by summons in any civil action for debt brought before a justice of the peace, the proceeding may be by attachment, as provided by §§ 9583 and 9584 of this title and in the manner provided in such sections.

Code 1852, § 2156; Code 1915, § 4043; 34 Del. Laws, c. 221, § 6; Code 1935, § 4530; 10 Del. C. 1953, § 9589.;



§ 9583. Issuance of writ; affidavit

On an affidavit made and filed by the plaintiff, or any credible person for the plaintiff, that the defendant is justly indebted to the plaintiff in a stated sum not exceeding $15,000 and has absconded, or is as that person believes, about to remove the defendant's person, or the defendant's effects out of the State, with intent to defraud the defendant's creditors, or intentionally conceals the defendant's person, so that process of summons cannot be served on the defendant, or is a nonresident of the State, as the case may be, the justice shall issue a writ of attachment; provided, however, that no such writ of attachment shall issue unless the affidavit provides specific facts demonstrating the validity of the debt and for believing that the debtor has absconded or is about to remove the defendant's person or the defendant's effects out of the State, with intent to defraud the defendant's creditors, or intentionally concealed the defendant's person so that process of summons cannot be served on the defendant, or is a nonresident of the State; provided further, that the plaintiff provide, at the time of filing, a cash bond in the amount of $100 conditioned that if the suit shall not be prosecuted with effect, or if the judgment rendered therein shall be in favor of a defendant, the plaintiff will pay any and all costs which may be awarded to a defendant, together with any and all damages, not exceeding the amount of the bond, which a defendant in the suit may have sustained by reason of such attachment, the remainder, if any, to be returned to the plaintiff when judgment is rendered.

Code 1852, § 2156; 18 Del. Laws, c. 678, § 1; Code 1915, § 4043; 34 Del. Laws, c. 221, § 6; Code 1935, § 4530; 10 Del. C. 1953, § 9590; 55 Del. Laws, c. 297, § 8; 57 Del. Laws, c. 192, § 8; 65 Del. Laws, c. 30, § 3; 66 Del. Laws, c. 393, § 1; 67 Del. Laws, c. 426, § 6; 69 Del. Laws, c. 425, § 6; 70 Del. Laws, c. 186, § 1.;



§ 9584. Form of writ; form of Garnishee's Notice of Service

(a) The form of a writ of attachment shall be as follows:

"............ County, ss. The State of Delaware,

To any constable, greetings:

We command you to attach the goods and chattels, rights and credits of..........., the debtor, in order to make good to..........., the plaintiff, a cause of action wherein the sum of $...... is demanded, and that you serve any garnishee of the said debtor found in your bailiwick with 2 copies of this writ, 2 copies of the Affidavit for Attachment filed by the plaintiff and a Garnishee Notice of Service form; and you have then there this warrant, with your doings hereon duly certified.

TO GARNISHEE: You are hereby ordered under penalty of contempt to hand deliver forthwith to............, the debtor, a copy of this writ and a copy of the Affidavit for Attachment; and to return a completed copy of the Garnishee Notice of Service form to the Court as soon as service upon the said debtor is effectuated; and to withhold 15% of the said debtor's net earnings from the debtor's next regularly scheduled paycheck only and to hold same until released by order of the Court.

TO DEBTOR: 15% of your net wages from your next scheduled paycheck have been attached for the reasons set forth in the Affidavit for Attachment. The withholding of your wages shall be released by the Court if you: (1) Appear at the Court at any time, Monday through Friday, from 8 a.m. to 4 p.m. before final judgment and enter your appearance acknowledging that you will answer the plaintiff's demand and satisfy any judgment rendered against you in such suit; or (2) appear at the Court at any time, Monday through Friday, from 8 a.m. to 4 p.m., and contest the attachment, in which event the Court will conduct an immediate ex parte post-deprivation hearing on the seizure of your wages and shall dissolve the attachment if the Court determines that there no longer exists a factual basis demonstrating the need for the writ; or (3) appear for trial which is scheduled for the..... day of..........., 20......, at........... a.m./p.m. at Court No........, located at........... You are further advised that failure to appear for trial will result in a default judgment being entered against you.

Witness my hand and seal this..... day of..........., 20.....

.....................

Justice of the Peace"

(b) The form of the Garnishee's Notice of Service shall be as follows:

"Garnishee's Notice of Service

To:  Clerk of the Court, Justice of the Peace

Court No..........

Please be advised that I..........., garnishee in Civil Action No......., wherein........... is plaintiff and........... is the debtor, do hereby certify that a copy of the Writ of Attachment and a copy of the Affidavit for Attachment were served upon the debtor at........... a.m./p.m. on the.............. day of.........., 20....... I further certify that 15% of the debtor's next scheduled paycheck will be attached and held by the garnishee until released by the Court.

....

For Garnishee''

Complete below only if applicable

Please be advised that I..........., garnishee in Civil Action No......., wherein........... is the plaintiff and........... is the debtor, do hereby certify this..... day of..........., 20......, that the said debtor is not an employee of the garnishee and that, therefore, garnishee requests that the garnishee be released from obligations under the Writ of Attachment and is willing to appear to deny that there is anything of the debtor's in my hands or possession if summoned by the Court for this or other purpose.

....

For Garnishee''

Code 1852, § 2157; Code 1915, § 4043; 34 Del. Laws, c. 221, § 6; Code 1935, § 4530; 10 Del. C. 1953, § 9591; 55 Del. Laws, c. 20, § 21; 66 Del. Laws, c. 393, § 2; 70 Del. Laws, c. 186, § 1.;



§ 9585. Goods and chattels subject to attachment; notice; judgment; creditors

(a) If any goods, or chattels, are taken on any attachment issued under this subchapter, the constable shall make an inventory, and cause them to be appraised by 2 judicious persons, under oath, or affirmation, and annex the inventory to the attachment.

(b) The constable shall be responsible for the safe keeping of the goods to be levied on in execution of the plaintiff's judgment when obtained. If the goods are of a perishable nature, they may be sold on the justice's order, and on due notice. The proceeds shall be held by the constable to be so applied, or restored, as is right. The constable's official bond shall embrace both these duties.

(c) When either goods are attached, or garnishee summoned, public notice to the following effect shall be given for 1 month by advertisements posted in the justice's office, at the courthouse door of the justice's county, and in 3 public places of the defendant's hundred, or, if within 2 years the defendant had no residence in the county, then in the justice's hundred. On proof of such notice, and of the plaintiff's demand before the justice, if under $5.00, and before referees, if above that sum, judgment may be rendered. The notices shall be prepared by the justice and shall state the parties, the sum demanded, the time and cause of issuing the attachment, as stated in the affidavit, and the return.

(d) Any other creditor of the defendant may, on application, be permitted to defend such claims in the defendant's name, or to open and controvert the judgment, or appeal from the same as in other cases.

(e) Nothing in this section shall apply to execution attachments.

Code 1852, §§ 2158-2162; Code 1915, § 4044; Code 1935, § 4531; 10 Del. C. 1953, § 9592; 70 Del. Laws, c. 186, § 1.;



§ 9586. Service on garnishee; compelling attendance

(a) The service of an attachment on a garnishee may be made in the same way as service of an original summons.

(b) If a garnishee summoned on either original, or execution attachment, neglects to appear, as required, the justice may compel the garnishee's appearance by process, and may commit the garnishee if he or she refuses to answer or plead as required.

(c) The day for the garnishee's answer, or plea, may be adjourned by the justice, if necessary.

(d) If the justice has not received from the garnishee a copy of the Garnishee's Notice of Service form within 10 days after receipt thereof by the garnishee, the justice shall issue process to compel the appearance of the said garnishee.

Code 1852, §§ 2163, 2165; Code 1915, § 4045; Code 1935, § 4532; 10 Del. C. 1953, § 9593; 66 Del. Laws, c. 393, § 3; 70 Del. Laws, c. 186, § 1.;



§ 9587. Process to compel appearance of garnishee

The form of process to be used for compelling the appearance of a garnishee shall be as follows:

"....... County, ss. The State of Delaware,

To any constable, greeting:

We command you to bring A. B. forthwith before C. D., one of our justices of the peace, at said justice's office in............. to answer to E. F. as garnishee of G. H., and have you there this warrant.

*   *   * *

*                  *                          Witness the hand and seal of the said justice, the

*    L. S. * ____________ day of ____________ A.D. 20_____''

*                  *

*   *   * *

Code 1852, § 2164; Code 1915, § 4045; Code 1935, § 4532; 10 Del. C. 1953, § 9594; 55 Del. Laws, c. 20, § 22; 70 Del. Laws, c. 186, § 1.;



§ 9588. Garnishment proceedings

(a) The plaintiff, in his or her election, may require a garnishee to answer on oath, or affirmation, or to plead. The plaintiff shall make the election at or before the appearance, or the answer is taken, and the justice may compel the answer, or plea, by attachment of contempt.

(b) If the garnishee admits in his or her answer, or plea, that at the service of the attachment, or at any time since, there was in his or her hands, or possession, any attachable goods, or chattels, rights, credits, money, or effects of the defendant, judgment shall be given against the garnishee accordingly. The garnishee may, at the time the attachment is served, or returned, or on such other day as is fixed by the justice, deliver specific goods, so in his or her hands, to the constable, who shall make an inventory, and cause them to be appraised by 2 judicious persons under oath, or affirmation, and shall annex such inventory, to the attachment.

(c) A garnishee swearing, or affirming, falsely, is guilty of perjury and may be punished accordingly.

(d) If a garnishee pleads, he or she may deny that there is anything of the defendant's in his or her hands, or possession, or he or she may admit any thing or sum, and deny any thing more. The plea shall be entered and the trial shall proceed to judgment, execution, new trial, or appeal, in all respects as an original action commenced by summons. In order to determine the plaintiff's right to appeal, he or she may have entered on the record the amount of his or her demand against the garnishee. But if, on trial, there is not found against the garnishee more than is admitted by the garnishee's plea, the garnishee shall recover his or her costs against the plaintiff.

(e) There shall be a stay of execution on judgments against garnishees, as in other cases. If by the answer, plea, or trial, it appears that the garnishee owes a sum payable at a future day, there shall be a stay of execution until that time without security.

(f) In no case shall judgment be rendered against a garnishee, until judgment is given against the original debtor, nor for a greater sum; and a garnishee shall, upon request, be admitted to defend the suit against such debtor.

(g) If more is due from a garnishee than is embraced in the judgment against him or her, the garnishee may be required to answer in other cases. If there are several garnishees, the plaintiff may elect against which he or she will take judgment, and the others shall be discharged, but may be required to answer in other cases.

Code 1852, §§ 2166-2171; Code 1915, § 4047; Code 1935, § 4534; 10 Del. C. 1953, § 9596; 70 Del. Laws, c. 186, § 1.;



§ 9589. Dissolution of attachment

(a) If the original debtor appears at the Court at any time, Monday through Friday, from 8 a.m. to 4 p.m., before final judgment and enters an appearance acknowledging that debtor will answer the plaintiff's demand and satisfy any judgment rendered against debtor in such suit, the attachment shall be dissolved, and the cause proceed as in other cases.

(b) If the original debtor appears at the Court at any time, Monday through Friday, from 8 a.m. to 4 p.m., before final judgment and contests the attachment, the justice shall immediately conduct an ex parte post-deprivation hearing on the seizure of the debtor's wages if the justice then determines that there no longer exists a factual basis demonstrating the need for the writ, the attachment shall be dissolved, and the cause proceed as in other cases.

(c) If the original debtor appears for trial, the attachment shall be dissolved, and the cause proceed as in other cases.

(d) In cases not falling within subsection (a), (b) or (c) of this section, the attachment shall, in any event, be dissolved, and the cause proceed as in other cases, 30 days from the date on which the writ of attachment issued.

Code 1852, §§ 2172, 2173; Code 1915, § 4048; Code 1935, § 4535; 10 Del. C. 1953, § 9597; 66 Del. Laws, c. 393, § 4; 70 Del. Laws, c. 186, § 1.;



§ 9590. Delivery of goods to constable; defense of garnishee; liability of constable

(a) A garnishee summoned on any attachment shall be allowed, as against any claim by the defendant, for any property delivered by the garnishee to the constable, or for the amount of any judgment rendered against the garnishee, exclusive of costs, in the same way as if the garnishee, at the time the attachment was laid, had delivered the property, or paid the money to the defendant in the attachment.

(b) The constable, to whom any goods or effects are, upon any attachment, delivered, and the constable's sureties, shall be liable, on his or her official bond, for the safe keeping of such goods or effects. The constable shall make certain that the goods or effects are taken in execution upon judgment being rendered against the defendant, or are restored to the owner, if no such judgment is rendered. The constable shall account for all money arising from the sale of any such goods or effects, and shall pay the same to the persons entitled.

Code 1852, §§ 2174, 2175; Code 1915, § 4049; Code 1935, § 4536; 10 Del. C. 1953, § 9598; 70 Del. Laws, c. 186, § 1.;






Subchapter III Trespass Actions

§ 9611. Statement of injury; affidavit denying agency; counterclaims, cross-claims and third-party actions

(a) In trespass actions under § 9301 of this title, before the summons is issued, the plaintiff shall file a written statement under hand describing the injury of which the plaintiff complains. Service of a summons in an action under this subchapter shall be the same as with service of a summons in an action under subchapter II of this chapter.

(b) When the statement of injury alleges the operation of a vehicle by a servant, agent or employee of defendant, it shall not be necessary for the plaintiff at the trial to prove that the person operating the vehicle was a servant, agent or employee of the defendant or that the servant, agent or employee of the defendant was at the time of the occurrence for which the action is brought operating the vehicle in and about the course of his or her duties as a servant, agent or employee of defendant. These facts shall be taken to be admitted as alleged in the statement of injury unless the defendant, or when there is more than 1 defendant, some one of the defendants, shall have filed, at the latest upon the second day before the time fixed for trial, an affidavit denying that the operator of the vehicle was operating it as a servant, agent or employee of defendant, or that the operator of the vehicle was operating it in and about the course of his or her duties as a servant, agent or employee of defendant.

(c) Counterclaims, cross-claims and third-party actions shall be permitted in all civil actions in accordance with the Civil Rules of the Justice of the Peace Courts.

Code 1852, § 2196; Code 1915, § 4064; Code 1935, §§ 4545, 4545A; 44 Del. Laws, c. 174; 10 Del. C. 1953, § 9611; 58 Del. Laws, c. 211; 65 Del. Laws, c. 31, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9612. Form of summons

The summons under this subchapter shall be in the form provided by the Justice of the Peace Court for summons in civil cases.

Code 1852, § 2197; Code 1915, § 4064; Code 1935, § 4545; 10 Del. C. 1953, § 9612; 55 Del. Laws, c. 20, § 23; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 55, § 1.;



§ 9613. Reversal for lack of jurisdiction

Repealed by 77 Del. Laws, c. 55, § 2, effective June 26, 2009.;



§ 9614. Right to appeal

In all cases of trespass, there shall be the same right of appeal to the Court of Common Pleas as in other civil actions.

Code 1915, § 4004A; 29 Del. Laws, c. 255; Code 1935, § 4543; 41 Del. Laws, c. 209; 10 Del. C. 1953, § 9615; 69 Del. Laws, c. 423, § 12; 77 Del. Laws, c. 55, § 3.;



§ 9615. Certification of record to Superior Court

Repealed by 77 Del. Laws, c. 55, § 4, effective June 26, 2009.;






Subchapter IV Replevin and Detinue

§ 9631. Mode of proceeding

The proceeding before justices of the peace in actions of replevin and detinue shall be by writ as provided in this subchapter.

Code 1915, § 4065B; 29 Del. Laws, c. 256, § 2; Code 1935, § 4548; 10 Del. C. 1953, § 9631.;



§ 9632. Statement of claims

In replevin actions, the plaintiff shall file a written statement setting forth all the necessary averments which the plaintiff claims to constitute the right of action. Such statement of claim shall be filed before the summons is issued.

10 Del. C. 1953, § 9632; 59 Del. Laws, c. 74, § 1.;



§ 9633. Procedure

(a) In a proceeding under this subchapter, the service of a summons shall be as in all other civil actions. If service is unable to be perfected, the Court may forward a certified letter, return receipt requested, to the defendant enclosing the statement of claim and informing the defendant that a hearing will be held 15 days from the date of the certified letter based upon the claim outlined in the statement of claim.

(b) The summons and the certified letter shall both contain a provision instructing the defendant not to intentionally destroy, damage, sell or secrete the item in question with the further proviso that the violation thereof could result in a civil contempt violation in accordance with § 9506 of this title.

(c) The trial of the issue shall be as in all other civil actions.

(d) Should judgment be entered in favor of the plaintiff, the Court shall issue a writ of replevin in the form outlined in § 9634 of this title.

(e) Upon the execution of the writ of replevin, there shall be a stay of 15 days from the date of the judgment during which the plaintiff shall not sell, damage, destroy or secrete the items. A violation of this section could result in a civil contempt violation in accordance with § 9506 of this title. The purpose of the stay is to permit the defendant to appeal or otherwise act.

(f) Any statute inconsistent with the contents of this section is repealed.

10 Del. C. 1953, § 9633; 59 Del. Laws, c. 74, § 1.;



§ 9634. Form of writ

The writ shall be of the following form:

"......... County, ss. The State of Delaware.

To any constable of.... County.

WE COMMAND YOU to replevy and deliver to the said.......................... the following described goods and chattels forthwith to wit:........... of the value of............. dollars................ lawful money of the United States of America, the goods and chattels of the said........................., and

WE FURTHER COMMAND YOU that you act forthwith and make a return forthwith. WITNESS the hand and seal of the said justice, this..........................day of........., A. D., 20.......''

10 Del. C. 1953, § 9634; 59 Del. Laws, c. 74, § 1.;



§ 9635. Referee trials

Repealed by 77 Del. Laws, c. 55, § 5, effective June 26, 2009.;



§ 9636. Compelling attendance of referees

Repealed by 77 Del. Laws, c. 55, § 6, effective June 26, 2009.;



§ 9637. Judgments

(a) In a proceeding under this subchapter, if the defendant being duly summoned does not appear, or if upon trial it is proved to the satisfaction of the justice that the plaintiff is entitled to the possession of the property, replevied and delivered, plaintiff shall have judgment for the possession thereof and for the costs.

(b) If it appears that the plaintiff is entitled to the possession of a portion of the property, replevied and delivered, plaintiff shall have judgment for the possession of that portion of the property and the defendant shall have judgment for the value of the other portion of the property, and each party shall pay its own costs.

(c) If it appears that the plaintiff is entitled to the possession of all or a portion of the property and that the property replevied was left in the possession of the defendant by reason of a bond having been given, as provided for in this subchapter the plaintiff shall have judgment for the value of the property to which he or she is entitled to the possession, and for the costs; otherwise judgment shall be for the defendant for the value of the property replevied and for the costs.

(d) In all judgments execution may be had to levy the amount thereof.

Code 1915, § 4065E; 29 Del. Laws, c. 256, § 2; Code 1935, § 4551; 10 Del. C. 1953, § 9638; 70 Del. Laws, c. 186, § 1.;



§ 9638. Lien of judgment on real estate

Any judgment entered under this subchapter may be made a lien on real estate in the same manner as is provided by § 9569 of this title.

Code 1915, § 4065J; 29 Del. Laws, c. 256, § 2; Code 1935, § 4556; 10 Del. C. 1953, § 9639.;



§ 9639. Fees

In proceedings under this subchapter, witnesses shall have the same fees as for attendance before justices of the peace in other actions.

Code 1915, § 4065H; 29 Del. Laws, c. 256, § 2; Code 1935, § 4554; 10 Del. C. 1953, § 9640; 55 Del. Laws, c. 20, § 27.;



§ 9640. Appeals

Appeals shall be allowed from judgments given by justices of the peace under this subchapter, to the Court of Common Pleas. Such appeals shall be taken, docketed and dismissed in the same manner as is provided by law for the taking, docketing and dismissing of appeals from justices of the peace in civil cases for debt.

Code 1915, § 4065I; 29 Del. Laws, c. 256, § 2; Code 1935, § 4555; 10 Del. C. 1953, § 9641; 69 Del. Laws, c. 423, § 14.;









CHAPTER 97. FEES

§ 9701. Sheriffs and New Castle County Constables

The fees of sheriffs and of New Castle County Constables, for the services specified, in cases before a justice of the peace shall be as follows:

For serving and returning a summons, or a scire facias, on one or more defendants, including all services in a cause before judgment, except mileage and summoning witnesses and referees, when residing in New Castle County, north of the Christiana River and in Kent and Sussex Counties $ .50

When residing in New Castle County south of the Christiana River

Mileage in serving and returning a summons or scire facias at the rate of 10 cents for each mile necessarily traveled.

If no service be made, there shall be no fee or allowance of mileage, except in case of a scire facias when judgment shall be rendered thereon.

Giving notice of an application for, or time of a new trial  .50

For summoning referees (only 1 fee to be allowed unless there be a new trial and then only 2), when residing in New Castle County north of Christiana River and in Kent and Sussex Counties  .50

When residing in New Castle County south of Christiana River  1.00

Mileage in summoning referees the same as in the case of witness.

For summoning witness, each when residing in New Castle County north of Christiana River and in Kent and Sussex Counties  .25

When residing in New Castle County south of Christiana River  .50

And 10 cents for each mile necessarily traveled, to be counted as if all the witnesses for the same party were named in the same writ and summoned at the same time.

For summoning garnishees on execution, or other attachment, for each garnishee (and mileage as in the case of witnesses)  .50

For posting advertisements of attachment (all) with mileage at the rate of 10 cents per mile, going to and returning from the courthouse, where one of said advertisements must by law be posted  .50

For serving attachment to bring body  .50

And mileage as in the case of a summons duly served, but if the attachment is issued through the fault of an officer, the officer shall pay for this and the justice's fee.

For taking goods on attachment (other than execution attachment) returning inventory and appraisement, if the goods do not exceed $15 in value

If they exceed that sum  $1.00

And mileage as in the case of witnesses.

But if the goods be sold on execution, no fee shall be charged for taking on that execution.

ON EXECUTIONS

ON EXECUTIONS

For giving notice to plaintiff on each execution in his or her hands of date of sale of goods $ .50

For taking goods in execution  .50

Making inventory, appraisement and return  .50

Advertising, selling goods  1.00

Collecting on execution, without sale (if the writ shall have been in his or her hands 15 days before the money is paid)  .80

On all sums collected when the execution exceeds $50 there shall also be allowed 5 percent, in addition to the above fees.

For a return of "no goods''  .25

Mileage on execution, the same as in case of summoning witnesses.

For conveying a person to jail, when residing in New Castle County north of Christiana River and in Kent and Sussex Counties  1.50

When residing in New Castle County south of Christiana River  3.00

And 10 cents per mile from the place of arrest to the jail, and back to the justice's office.

For serving a warrant in a criminal case, when residing in New Castle County north of Christiana River and in Kent and Sussex Counties  .50

When residing in New Castle County south of Christiana River  1.00

Conveying defendant from 1 county to another, 10 cents per mile going and returning.

24 Del. Laws, c. 248; Code 1915, § 4059; 32 Del. Laws, c. 212; Code 1935, § 4540; 47 Del. Laws, c. 272, § 1; 10 Del. C. 1953, § 9704; 70 Del. Laws, c. 186, § 1.;



§ 9702. Kent County constables

The fees of Kent County constables, for the services specified, in cases before a Justice of the Peace shall be as follows:

For serving and returning a summons, or scire facias on one or more defendants, including all services in a cause before judgment $ 1.00

For serving and returning a subpoena, $1.00 for the first 2 persons and 50¢ for each additional person.

Mileage in serving and returning a summons subpoena or scire facias at the rate of 10 cents for each mile necessarily traveled to be counted as if all persons summoned were summoned at the same time.

If no service is made, there shall be no fee except in case of a scire facias when judgment shall be rendered thereon, but mileage shall be allowed.

Giving notice of an application for, or time of a new trial  1.00

For summoning referees (only 1 fee to be allowed unless there is a new trial and then only 2)  1.50

Mileage in summoning referees' notice of new trial the same as in the case of witness.

For summoning witness  .50

And 10 cents for each mile necessarily traveled, to be counted as if all witnesses summoned were summoned at the same time.

For summoning garnishees on execution, or other attachment for each garnishee (and mileage as in the case of witnesses)  1.00

For posting advertisements of attachment (all) with mileage at the rate of 10 cents per mile, going to and returning from the courthouse, where one of the advertisements must by law be posted  1.00

For taking goods on attachment (other than execution attachment) returning inventory and appraisement if the goods do not exceed $100 in value

(1) If they exceed that sum  3.50

(2) And mileage as in the case of witnesses.

(3) But if the goods be sold on execution, no fee shall be charged for taking on that execution.

For taking goods in execution $ 1.50

Making inventory, appraisement and return  1.00

Advertising, selling goods  2.00

Together with 5 percent of all the moneys collected.

Collecting on execution, without sale  2.00

Notice to plaintiff in each case  .50

For a return of "no goods''  .75

For taking goods under writ $ 2.50

Mileage on execution, the same as in case of summoning witnesses

For conveying a person to jail  2.00

Mileage the same as in case of summoning witnesses.

For serving a warrant in a criminal case, or for a parentage proceeding  2.00

In cases of a search warrant, upon which a search is made of the premises, the above fee to be allowed.

Mileage in all cases the same as in service of summons.

Conveying defendant from 1 county to another (5 cents per mile going and returning)  2.00

Summoning witnesses and conveying a person to jail and for levying execution in a parentage proceeding, the same fees as for like services on civil process.

Serving attachment to bring body (and mileage at 5 cents per mile)

Attendance of Magistrate's Court during hearing  1.00

In case of Constable being deputized to assist another regular county Constable the deputized officer shall be entitled to mileage at 5 cents per mile.

24 Del. Laws, c. 248; Code 1915, § 4059; 38 Del. Laws, c. 80; Code 1935, § 4540; 47 Del. Laws, c. 272, § 2; 10 Del. C. 1953, § 9705; 73 Del. Laws, c. 50, §§ 2, 3.;



§ 9703. Sussex County constables

The fees of Sussex County constables, for the services specified, in cases before a justice of the peace shall be as follows:

For serving and returning a summons, or scire facias on one or more defendants, including all services in a cause before judgment $ 1.00

For serving and returning a subpoena $1.00 for the first 2 persons and 50¢ for each additional person.

Mileage in serving and returning a summons subpoena or scire facias at the rate of 10 cents for each mile necessarily traveled to be counted as if all persons summoned were summoned at the same time.

If no service is made, there shall be no fee except in case of a scire facias when judgment shall be rendered thereon, but mileage shall be allowed.

Giving notice of an application for or time of a new trial  1.00

For summoning referees (only 1 fee to be allowed unless there is a new trial and then only 2)  1.50

Mileage in summoning referees' notice of new trial the same as in the case of witness.

For summoning witness  .50

And 10 cents for each mile necessarily traveled, to be counted as if all witnesses summoned were summoned at the same time.

For summoning garnishees on execution, or other attachment, for each garnishee (and mileage as in the case of witnesses)  1.00

For posting advertisements of attachment (all) with mileage at the rate of 10 cents per mile, going to and returning from the courthouse, where one of the advertisements must by law be posted  1.00

For taking goods on attachment (other than execution attachment), returning inventory and appraisement if the goods do not exceed $100 in value

If they exceed that sum  3.50

And mileage as in the case of witnesses.

But if the goods be sold on execution, no fee shall be charged for taking on that execution.

For taking goods in execution $ 1.50

Making inventory, appraisement and return  1.00

Advertising, selling goods  2.00

Together with 5 percent of all the moneys collected.

Collecting on execution, without sale  2.00

Notice to plaintiff in each case  .50

For a return of "no goods''  .75

For taking goods under writ $ 2.50

Mileage on execution, the same as in case of summoning witnesses.

For conveying a person to jail  2.00

Mileage the same as in case of summoning witnesses.

For serving a warrant in a criminal case, or for a parentage proceeding  2.00

In cases of a search warrant, upon which a search is made of the premises, the above fee to be allowed.

Mileage in all cases the same as in service of summons.

Conveying defendant from 1 county to another (5 cents per mile going and returning)  2.00

Summoning witnesses and conveying a person to jail and for levying execution in a parentage proceeding, the same fees as for like services on civil process.

Serving attachment to bring body (and mileage at 5 cents per mile)

Attendance at Magistrate's Court during hearing  1.00

In case of Constable being deputized to assist another regular county Constable the deputized officer shall be entitled to mileage at 5 cents per mile.

The above fees, mileage, etc., shall apply not only to the regular Constables authorized by law for Sussex County, but to all special Constables of said County appointed therein, and all special Constables of said County are hereby vested with the same powers and duties as heretofore have been vested in regular Constables.

For other services not enumerated in this subtitle, Constables of Sussex County shall be allowed fees and mileage allowed to Constables under the provisions of this chapter.

For attaching goods and making inventory and returning the same, $1.00, when the demand for rent shall not exceed $200, and $2.00 when the demand shall exceed that sum, and mileage as in case of summoning witnesses.

For advertising goods on order of a justice $ .50

For selling goods, 2 percent on the amount of sales applied to rent.

For summoning garnishees, referees, and witnesses, the same fees as are allowed in other civil cases.

24 Del. Laws, c. 248; Code 1915, § 4059; 38 Del. Laws, c. 80; Code 1935, § 4540; 47 Del. Laws, c. 272, § 2; 10 Del. C. 1953, § 9706; 73 Del. Laws, c. 50, §§ 2, 3.;



§ 9704. Witnesses

The fees of witnesses in cases before a justice of the peace shall be as follows:

For each day's attendance $ .50

And 3 cents per mile from the witness' house to the place of trial and back.

For the referees who actually try the cause, each, and mileage the same as jurors  .50

24 Del. Laws, c. 248; Code 1915, § 4059; Code 1935, § 4540; 10 Del. C. 1953, § 9707.;



§ 9705. Parties

The fees of parties in cases before a justice of the peace shall be as follows:

For each deposition taken $ .50

But more than $1.00 shall not be allowed by either party for depositions in a case before the justice, nor more than $5.00 on appeal.

24 Del. Laws, c. 248; Code 1915, § 4059; Code 1935, § 4540; 10 Del. C. 1953, § 9708.;



§ 9706. Certification of acknowledgments

The fees of a justice of the peace, for the services specified, shall be as follows:

Taking and certifying acknowledgment of a deed, whether one or more parties, each justice $ .50

Same of a release, acquittance or receipt, each justice  .30

12 Del. Laws, c. 571, § 1; Code 1915, § 4060; Code 1935, § 4541; 10 Del. C. 1953, § 9709.;



§ 9707. Depositions in appeals

For each deposition taken in an appeal from a justice $ .50

But not more than $5.00 shall be allowed for depositions in 1 appeal.

Code 1852, § 2814; Code 1915, § 4871; Code 1935, § 5367; 10 Del. C. 1953, § 9710.;



§ 9708. Duties with respect to fees; limitations on fees

The justice shall tax the fee for every service specified in this chapter. No other fee shall be allowed and no mileage shall be allowed unless it is expressly given. In no case shall a fee be charged for a service not performed; and every officer or person receiving a fee, shall, upon demand give a receipt specifying the items.

24 Del. Laws, c. 248; Code 1915, § 4059; Code 1935, § 4540; 10 Del. C. 1953, § 9711.;



§ 9709. Violations and penalty

Whoever knowingly receives any greater or more or less fees than are allowed in this chapter for the services specified, or refuses to give a receipt or adds any item not specified in this chapter, shall be fined not more than $60.

24 Del. Laws, c. 248; Code 1915, § 4059; Code 1935, § 4540; 10 Del. C. 1953, § 9712.;






CHAPTER 98. COSTS

§ 9801. Justice of the Peace Court costs

All costs in the Justice of the Peace Court shall be established by court rule, subject to approval by the Chief Justice and the Delaware Supreme Court.

10 Del. C. 1953, § 9801; 55 Del. Laws, c. 20, § 31; 59 Del. Laws, c. 513, § 1; 59 Del. Laws, c. 538, § 1; 60 Del. Laws, c. 298, § 1; 60 Del. Laws, c. 475, § 1; 61 Del. Laws, c. 367, § 4; 62 Del. Laws, c. 278, §§ 1, 2; 66 Del. Laws, c. 81, § 1; 68 Del. Laws, c. 288, § 1; 69 Del. Laws, c. 63, §§ 1, 2; 73 Del. Laws, c. 93, §§ 1, 2; 76 Del. Laws, c. 85, § 2; 76 Del. Laws, c. 240, § 1; 77 Del. Laws, c. 56, § 1.;



§ 9802. Duties with respect to costs; limitations on fees

All costs collected shall be for the use of the State unless otherwise specifically provided by statute or rules of the Court. The justice shall tax the costs for each service specified by the rules of the Justice of the Peace Court. No other fee or cost shall be allowed and no mileage shall be allowed unless it is expressly given by statute. In no case shall costs be charged for a service not performed; and every office or person receiving a fee shall, upon demand, give a receipt specifying the item of service represented by said fee.

10 Del. C. 1953, § 9802; 55 Del. Laws, c. 20, § 31; 77 Del. Laws, c. 56, § 2.;



§ 9803. Violations and penalty

(a) Whoever knowingly receives any greater or less fee or cost than is allowed for the services specified, or who refuses to give a receipt or adds any item not specified by the rules of the Justice of the Peace Court, shall be fined not more than $500.

(b) The Superior Court shall have jurisdiction of offenses under this section.

10 Del. C. 1953, § 9803; 55 Del. Laws, c. 20, § 31; 77 Del. Laws, c. 56, § 3.;






CHAPTER 99. APPEALS BY THE STATE IN CRIMINAL CASES

§ 9901. Definitions

As used in this chapter:

(1) "Appellate court" means a court of this State having direct appellate jurisdiction over a lower court.

(2) "Lower court" means any court of this State over which an appellate court of this State has direct appellate jurisdiction. The Superior Court is a lower court for the purposes of an appeal to the Supreme Court, whether the action of the Superior Court which is subject to review by the Supreme Court is action resulting from the original jurisdiction of that Court in a trial de novo in a proceeding initiated there or initiated in a lower court, or action resulting from a review of action of a lower court under this chapter or any other provision permitting appellate review in the Superior Court.

(3) "Order" includes any judgment, order, ruling, decision, memorandum, opinion, or equivalent entry of the lower court which constitutes a fixed determination by the lower court.

10 Del. C. 1953, § 9901; 57 Del. Laws, c. 133.;



§ 9902. Appeal as of right

(a) The State shall have an absolute right to appeal to an appellate court a final order of a lower court where the order constitutes a dismissal of an indictment or information or any count thereof, or the granting of any motion vacating any verdict or judgment of conviction where the order of the lower court is based upon the invalidity or construction of the statute upon which the indictment or information is founded or the lack of jurisdiction of the lower court over the person or subject matter.

(b) When any order is entered before trial in any court suppressing or excluding substantial and material evidence, the court, upon certification by the Attorney General that the evidence is essential to the prosecution of the case, shall dismiss the complaint, indictment or information or any count thereof to the proof of which the evidence suppressed or excluded is essential. Upon ordering the complaint, indictment or information or any count thereof dismissed pursuant to the Attorney General's certification, the reasons of the dismissal shall be set forth in the order entered upon the record.

(c) The State shall have an absolute right of appeal to an appellate court from an order entered pursuant to subsection (b) of this section and if the appellate court upon review of the order suppressing evidence shall reverse the dismissal, the defendant may be subjected to trial.

(d) The State shall have an absolute right to appeal to an appellate court from any order entered in a lower court which grants an accused any of the following: a new trial or judgment of acquittal after a verdict; a modification of a verdict; an arrest of judgment; relief in any postconviction proceeding or in any action collateral attacking a criminal judgment; a new punishment hearing in a capital case after the court has imposed a sentence of death; or any order or judgment declaring any act of the General Assembly, or any portion of any such act, to be unconstitutional under either the Constitution of the United States or the State of Delaware, inoperative or unenforceable; except that no appeal shall lie where otherwise prohibited by the double jeopardy clause of the Constitutions of the United States or of this State.

(e) The State shall have an absolute right to appeal to an appellate court any ruling of a lower court on a question of law or procedure adverse to the State in any case in which the accused was convicted and appeals from the judgment, except that the decision or result of the State's appeal shall not affect the rights of the accused unless the accused, on his or her appeal, is awarded a new trial or a new sentencing hearing. Once the State perfects its cross-appeal, the appellate court shall review and rule upon the questions presented therein regardless of the disposition of the defendant's appeal.

(f) The State shall have an absolute right to appeal any sentence on the grounds that it is unauthorized by, or contrary to, any statute or court rule, in which case the decision or result of the State's appeal shall affect the rights of the accused.

(g) Any appeal brought by the State pursuant to subsection (e) or (f) of this section shall be personally authorized by either the Attorney General or the Chief Deputy Attorney General.

10 Del. C. 1953, § 9902; 57 Del. Laws, c. 133; 58 Del. Laws, c. 412, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 481, § 1.;



§ 9903. Appeal in the discretion of the appellate court

The State may apply to the appellate court to permit an appeal to determine a substantial question of law or procedure, and the appellate court may permit the appeal in its absolute discretion. The appellate court shall have the power to adopt rules governing the allowance of the appeal; but, in no event of such appeals shall the decision or result of the appeal affect the rights of the defendant and he or she shall not be obligated to defend the appeal, but the court may require the Public Defender of this State to defend the appeal and to argue the cause.

10 Del. C. 1953, § 9903; 57 Del. Laws, c. 133; 58 Del. Laws, c. 412, § 2; 70 Del. Laws, c. 186, § 1.;



§ 9904. Time for filing appeal

The appeal or application for appeal shall be filed with the appellate court within 30 days from entry of the order appealed from, or, in any case in which the State elects to prosecute a cross appeal, notice of the cross appeal shall be filed within 30 days from the filing of a notice of appeal by the defendant.

10 Del. C. 1953, § 9904; 57 Del. Laws, c. 133; 58 Del. Laws, c. 35; 70 Del. Laws, c. 481, § 2.;



§ 9905. Principles of construction

The provisions of this chapter shall be liberally construed so as to afford the State the broadest possible right to appeal in a criminal case, but only to the extent permitted by the Constitutions of the United States and the State.

70 Del. Laws, c. 481, § 3.;









Title 11 - Crimes and Criminal Procedure

CHAPTER 1. INTRODUCTORY PROVISIONS

§ 101. Short title

Part I of this title shall be known as the Delaware Criminal Code.

11 Del. C. 1953, § 101; 58 Del. Laws, c. 497, § 1.;



§ 102. Applicability to offenses committed prior to July 1, 1973

(a) Except as provided in subsections (b) and (c) of this section, this Criminal Code does not apply to offenses committed prior to July 1, 1973. Prosecutions for offenses committed prior to July 1, 1973, shall be governed by the prior law, which is continued in effect for that purpose, as if this Criminal Code were not in force. For the purpose of this section, an offense was committed prior to July 1, 1973, if any of the elements of the offense occurred prior thereto.

(b) In any case pending on or commenced after July 1, 1973, involving an offense committed prior to that date:

(1) Procedural provisions of this Criminal Code shall govern, insofar as they are justly applicable and their applicability does not introduce confusion, delay or manifest injustice;

(2) Provisions of this Criminal Code according a defense or mitigations shall apply, with the consent of the defendant.

(c) Provisions of this Criminal Code governing the treatment and the release or discharge of prisoners, probationers and parolees shall apply to persons under sentence for offenses committed prior to July 1, 1973, except that the minimum or maximum period of their detention or supervision shall in no case be increased, nor shall this Criminal Code affect the substantive or procedural validity of any judgment of conviction entered prior to July 1, 1973, regardless of the fact that appeal time has not run or that an appeal is pending.

11 Del. C. 1953, § 102; 58 Del. Laws, c. 497, § 1.;



§ 103. Applicability to offenses committed after July 1, 1973

(a) This Criminal Code establishes the criminal law of this State and governs the construction of and punishment for any offense set forth herein committed after July 1, 1973, as well as the construction and application of any defense to a prosecution for such an offense.

(b) Unless otherwise expressly provided, or unless the context otherwise requires, this Criminal Code governs the construction of any offense defined in a statute other than this Criminal Code and committed after July 1, 1973, as well as the construction and application of any defense to a prosecution for such an offense.

11 Del. C. 1953, § 103; 58 Del. Laws, c. 497, § 1.;






CHAPTER 2. GENERAL PROVISIONS CONCERNING OFFENSES

§ 201. General purposes

The general purposes of this Criminal Code are:

(1) To proscribe conduct which unjustifiably and inexcusably causes or threatens harm to individual or public interests;

(2) To give fair warning of the nature of the conduct proscribed and of the sentences authorized upon conviction;

(3) To define the act or omission and the accompanying mental state which constitute each offense;

(4) To differentiate upon reasonable grounds between serious and minor offenses and to prescribe proportionate penalties therefor; and

(5) To insure the public safety by preventing the commission of offenses through the deterrent influence of the sentences authorized, the rehabilitation of those convicted and their confinement when required in the interests of public protection.

11 Del. C. 1953, § 201; 58 Del. Laws, c. 497, § 1.;



§ 202. All offenses defined by statute

(a) No conduct constitutes a criminal offense unless it is made a criminal offense by this Criminal Code or by another law.

(b) This section does not affect the power of a court to punish for civil contempt or to employ any sanction authorized by law for the enforcement of an order or a civil judgment or decree.

11 Del. C. 1953, § 202; 58 Del. Laws, c. 497, § 1.;



§ 203. Principles of construction

The general rule that a penal statute is to be strictly construed does not apply to this Criminal Code, but the provisions herein must be construed according to the fair import of their terms to promote justice and effect the purposes of the law, as stated in § 201 of this title.

11 Del. C. 1953, § 203; 58 Del. Laws, c. 497, § 1.;



§ 204. Territorial applicability

(a) Except as otherwise provided in this section a person may be convicted under the law of this State of an offense committed by the person's own conduct or by the conduct of another for which the person is legally accountable if:

(1) Either the conduct or the result which is an element of the offense occurs within Delaware; or

(2) Conduct occurring outside the State is sufficient under Delaware law to constitute a conspiracy to commit an offense within the State and an overt act in furtherance of the conspiracy occurs within the State; or

(3) Conduct occurring within the State establishes complicity in the commission of, or an attempt, solicitation or conspiracy to commit, an offense in another jurisdiction which also is an offense under the law of Delaware; or

(4) The offense consists of the omission to perform a legal duty imposed by Delaware law with respect to domicile, residence or a relationship to a person, thing or transaction in the State; or

(5) The offense is based on a statute of Delaware which expressly prohibits conduct outside the State, when the conduct bears a reasonable relation to a legitimate interest of this State and the defendant knows or should know that the defendant's conduct is likely to affect that interest.

(b) Paragraph (a)(1) of this section does not apply when causing a particular result is an element of an offense and the result is caused by conduct occurring outside Delaware which would not constitute an offense if the result had occurred in the same place, unless the defendant intentionally, knowingly or recklessly caused the result within Delaware.

(c) When the offense is homicide, either the death of the victim or the bodily impact causing death constitutes a "result" within the meaning of paragraph (a)(1) of this section and if the body of a homicide victim is found within this State it is presumed that the result occurred within the State.

11 Del. C. 1953, § 204; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 205. Time limitations

(a) A prosecution for murder or any class A felony, or any attempt to commit said crimes, may be commenced at any time.

(b) Except as otherwise provided in this section, prosecutions for other offenses are subject to the following periods of limitation:

(1) A prosecution for any felony except murder or any class A felony, or any attempt to commit said crimes, must be commenced within 5 years after it is committed;

(2) A prosecution for a class A misdemeanor must be commenced within 3 years after it is committed;

(3) A prosecution for a class B misdemeanor, a class C misdemeanor, an unclassified misdemeanor or a violation must be commenced within 2 years after it is committed.

(c) If the period prescribed by subsection (b) of this section has expired, a prosecution for any offense in which the accused's acts include or constitute forgery, fraud, breach of fiduciary duty or actively concealed theft or misapplication of property by an employee, pledgee, bailee or fiduciary may be commenced within 2 years after discovery of the offense has been made or should have been made in the exercise of ordinary diligence by an aggrieved party or by an authorized agent, fiduciary, guardian, personal representative or parent (in the case of an infant) of an aggrieved party who is not a party to the offense. In no case shall this provision extend the period of limitation otherwise applicable by more than an additional 3 years beyond the period specified in subsection (b) of this section.

(d) If the period prescribed by subsection (b) of this section has expired, a prosecution for any offense based upon misconduct in office by a public officer or employee may be commenced at any time when the defendant is in public office or employment or within 2 years thereafter. In no case shall this provision extend the period of limitation otherwise applicable by more than an additional 3 years beyond the period specified in subsection (b) of this section.

(e) Notwithstanding the period prescribed by subsection (b) of this section, a prosecution for any crime that is delineated in Subpart D of Subchapter II of Chapter 5 of this title, or is otherwise defined as a "sexual offense" by § 761 of this title except §§ 763, 764 or 765 of this title, or any attempt to commit said crimes, may be commenced at any time. No prosecution under this subsection shall be based upon the memory of the victim that has been recovered through psychotherapy unless there is some evidence of the corpus delicti independent of such repressed memory. This subsection applies to all causes of action arising before, on or after July 15, 1992, and to the extent consistent with this subsection, it shall revive causes of action that would otherwise be barred by this section.

(f) An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing course of conduct plainly appears, at the time when the course of conduct or the defendant's complicity therein is terminated. Time starts to run on the day after the offense is committed.

(g) For purposes of this section, a prosecution is commenced when either an indictment is found or an information is filed.

(h) The period of limitation does not run:

(1) During any time when the accused is fleeing or hiding from justice so that the accused's identity or whereabouts within or outside the State cannot be ascertained, despite a diligent search for the accused; or

(2) During any time when the accused in a prosecution has become a fugitive from justice by failing to appear for any scheduled court proceeding related to such prosecution for which proper notice under the law was provided or attempted. It is no defense to a prosecution under this paragraph that the person did not receive notice of the scheduled court proceeding.

(3) During any time when a prosecution, including a prosecution under a defective indictment or information, against the accused for the same conduct has been commenced and is pending in this State.

(i) If the period prescribed by subsection (b) of this section has expired, a prosecution for any offense in this title may be commenced within 10 years after it is committed if based upon forensic DNA testing.

(j) In any prosecution in which subsection (c), (d), (e), (h) or (i) of this section is sought to be invoked to avoid the limitation period of subsection (b) of this section, the State must allege and prove the applicability of subsection (c), (d), (e), (h) or (i) as an element of the offense.

11 Del. C. 1953, § 205; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 401, § 1; 68 Del. Laws, c. 397, §§ 1, 2; 70 Del. Laws, c. 92, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 264, §§ 1, 2; 72 Del. Laws, c. 320, §§ 1, 2; 74 Del. Laws, c. 56, § 1; 75 Del. Laws, c. 367, § 1.;



§ 206. Method of prosecution when conduct constitutes more than 1 offense

(a) When the same conduct of a defendant may establish the commission of more than 1 offense, the defendant may be prosecuted for each offense. The defendant's liability for more than 1 offense may be considered by the jury whenever the State's case against the defendant for each offense is established in accordance with § 301 of this title. The defendant may not, however, be convicted of more than 1 offense if:

(1) One offense is included in the other, as defined in subsection (b) of this section; or

(2) One offense consists only of an attempt to commit the other; or

(3) Inconsistent findings of fact are required to establish the commission of the offenses.

(b) A defendant may be convicted of an offense included in an offense charged in the indictment or information. An offense is so included when:

(1) It is established by the proof of the same or less than all the facts required to establish the commission of the offense charged; or

(2) It consists of an attempt to commit the offense charged or to commit an offense otherwise included therein; or

(3) It involves the same result but differs from the offense charged only in the respect that a less serious injury or risk of injury to the same person, property or public interest or a lesser kind of culpability suffices to establish its commission.

(c) The court is not obligated to charge the jury with respect to an included offense unless there is a rational basis in the evidence for a verdict acquitting the defendant of the offense charged and convicting the defendant of the included offense.

11 Del. C. 1953, § 206; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 207. When prosecution is barred by former prosecution for the same offense

When a prosecution is for a violation of the same statutory provisions and is based upon the same facts as a former prosecution, it is barred by the former prosecution under the following circumstances:

(1) The former prosecution resulted in an acquittal which has not subsequently been set aside. There is an acquittal if the prosecution resulted in a finding of not guilty by the trier of fact or in a determination by the court that there was insufficient evidence to warrant a conviction. A finding of guilty of a lesser included offense is an acquittal of the greater inclusive offense, although the conviction is subsequently set aside.

(2) The former prosecution was terminated, after the information had been filed or the indictment found, by a final order or judgment for the defendant, which has not been set aside, reversed or vacated and which necessarily required a determination inconsistent with a fact or a legal proposition that must be established for conviction of the offense.

(3) The former prosecution resulted in a conviction. There is a conviction if the prosecution resulted in a judgment of conviction which has not been reversed or vacated, a verdict of guilty which has not been set aside and which is capable of supporting a judgment or a plea of guilty or nolo contendere accepted by the court.

(4) The former prosecution was improperly terminated. Except as provided in this subdivision there is an improper termination of a prosecution if the termination is for reasons not amounting to an acquittal, and it takes place after the first witness is sworn but before verdict. Termination under any of the following circumstances is not improper:

a. The defendant consents to the termination or waives, by motion to dismiss or otherwise, the right to object to the termination.

b. The trial court declares a mistrial in accordance with law.

11 Del. C. 1953, § 207; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 208. When prosecution is barred by former prosecution for different offense

Although a prosecution is for a violation of a different statutory provision or is based on different facts, it is barred by a former prosecution in a court having jurisdiction over the subject matter of the second prosecution under the following circumstances:

(1) The former prosecution resulted in an acquittal which has not subsequently been set aside or in a conviction as defined in § 207 of this title and the subsequent prosecution is for:

a. Any offense of which the defendant could have been convicted on the first prosecution; or

b. The same conduct, unless:

1. The offense for which the defendant is subsequently prosecuted requires proof of a fact not required by the former offense and the law defining each of the offenses is intended to prevent a substantially different harm or evil; or

2. The second offense was not consummated when the former trial began.

(2) The former prosecution was terminated by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed or vacated and which acquittal, final order or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the second offense.

(3) The former prosecution was improperly terminated as improper termination is defined in § 207(4) of this title and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated.

11 Del. C. 1953, § 208; 58 Del. Laws, c. 497, § 1.;



§ 209. Former prosecution in another jurisdiction; when a bar

When conduct constitutes an offense within the concurrent jurisdiction of this State and of the United States or another state, a prosecution in any such other jurisdiction is a bar to a subsequent prosecution in this State under the following circumstances:

(1) The first prosecution resulted in an acquittal which has not subsequently been set aside or in a conviction as defined in § 207 of this title and the subsequent prosecution is based on the same conduct, unless:

a. The offense for which the defendant is subsequently prosecuted requires proof of a fact not required by the former offense and the law defining each of the offenses is intended to prevent a substantially different harm or evil; or

b. The second offense was not consummated when the former trial began; or

(2) The former prosecution was terminated, after the information was filed or the indictment found, by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed or vacated and which acquittal, final order or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the offense for which the defendant is subsequently prosecuted; or

(3) The former prosecution was improperly terminated as improper termination is defined in § 207(4) of this title and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated.

11 Del. C. 1953, § 209; 58 Del. Laws, c. 497, § 1.;



§ 210. Former prosecution before court lacking jurisdiction or when fraudulently procured by defendant

A prosecution is not a bar within the meaning of §§ 207, 208 and 209 of this title under any of the following circumstances:

(1) The former prosecution was before a court which lacked jurisdiction over the defendant or the offense; or

(2) The former prosecution was procured by the defendant without the knowledge of the appropriate prosecuting officer and with the purpose of avoiding the sentence which might otherwise be imposed; or

(3) The former prosecution resulted in a judgment of conviction which was held invalid on appeal or in a subsequent proceeding on a writ of habeas corpus, coram nobis or similar process.

11 Del. C. 1953, § 210; 58 Del. Laws, c. 497, § 1.;



§ 211. Repeal of statutes as affecting existing liabilities

(a) The repeal of any statute creating, defining or relating to any criminal offense set forth under the laws of this State, shall not have the effect of releasing or extinguishing any penalty, forfeiture or liability incurred under such statute, unless the repealing act shall so expressly provide, and such statute shall be treated as remaining in full force and effect for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture or liability.

(b) Any action, case, prosecution, trial or other legal proceeding in progress under or pursuant to any statute relating to any criminal offense set forth under the laws of this State shall be preserved and shall not become illegal or terminated in the event that such statute is later amended by the General Assembly, irrespective of the stage of such proceeding, unless the amending act expressly provides to the contrary. For the purposes of such proceedings, the prior law shall remain in full force and effect.

71 Del. Laws, c. 263, § 1.;



§ 221. Principles of definitions

(a) In this Criminal Code when the word "means" is employed in defining a word or term, the definition is limited to the meaning given.

(b) In this Criminal Code, when the word "includes" is employed in defining a word or term, the definition is not limited to the meaning given, but in appropriate cases the word or term may be defined in any way not inconsistent with the definition given.

(c) If a word used in this Criminal Code is not defined herein, it has its commonly accepted meaning, and may be defined as appropriate to fulfill the purposes of the provision as declared in § 201 of this title.

11 Del. C. 1953, § 221; 58 Del. Laws, c. 497, § 1.;



§ 222. General definitions

When used in this Criminal Code:

(1) "Building," in addition to its ordinary meaning, includes any structure, vehicle or watercraft. Where a building consists of 2 or more units separately secured or occupied, each unit shall be deemed a separate building.

(2) "Controlled substance" or "counterfeit substance" shall have the same meaning as used in Chapter 47 of Title 16.

(3) "Conviction" means a verdict of guilty by the trier of fact, whether judge or jury, or a plea of guilty or a plea of nolo contendere accepted by the court.

(4) "Dangerous instrument" means any instrument, article or substance which, under the circumstances in which it is used, attempted to be used or threatened to be used, is readily capable of causing death or serious physical injury, or any disabling chemical spray, as defined in paragraph (6) of this section or any electronic control devices including but not limited to a neuromuscular incapacitation device designed to incapacitate a person.

(5) "Deadly weapon" includes a "firearm", as defined in paragraph (12) of this section, a bomb, a knife of any sort (other than an ordinary pocketknife carried in a closed position), switchblade knife, billy, blackjack, bludgeon, metal knuckles, slingshot, razor, bicycle chain or ice pick or any "dangerous instrument", as defined in paragraph (4) of this section, which is used, or attempted to be used, to cause death or serious physical injury. For the purpose of this definition, an ordinary pocketknife shall be a folding knife having a blade not more than 3 inches in length.

(6) "Disabling chemical spray" includes mace, tear gas, pepper spray or any other mixture containing quantities thereof, or any other aerosol spray or any liquid, gaseous or solid substance capable of producing temporary physical discomfort, disability or injury through being vaporized or otherwise dispersed in the air, or any cannister, container or device designed or intended to carry, store or disperse such aerosol spray or such gas or solid.

(7) "Defraud" means to acquire a gain or advantage by fraud.

(8) "Drug" means any substance or preparation capable of producing any alteration of the physical, mental or emotional condition of a person.

(9) "Elderly person" means any person who is 62 years of age or older. Thus, the terms "elderly person" and "person who is 62 years of age or older" shall have the same meaning as used in this Code or in any action brought pursuant to this Code.

(10) "Electronic control device" is a device designed to incapacitate a person, including but not limited to a neuromuscular incapacitation device.

(11) "Female" means a person of the female sex.

(12) "Firearm" includes any weapon from which a shot, projectile or other object may be discharged by force of combustion, explosive, gas and/or mechanical means, whether operable or inoperable, loaded or unloaded. It does not include a BB gun.

(13) "Fraud" means an intentional perversion, misrepresentation or concealment of truth.

(14) "Law" includes statutes and ordinances. Unless the context otherwise clearly requires, "law" also includes settled principles of the common law of Delaware governing areas other than substantive criminal law.

(15) "Law-enforcement officer" includes police officers, the Attorney General and the Attorney General's deputies, agents of the State Division of Alcohol and Tobacco Enforcement, agents employed by a state, county or municipal law-enforcement agency engaged in monitoring sex offenders, correctional officers, state fire marshals, municipal fire marshals that are graduates of a Delaware Police Academy which is accredited/authorized by the Council on Police Training, sworn members of the City of Wilmington Fire Department who have graduated from a Delaware Police Academy which is authorized/accredited by the Council on Police Training, environmental protection officers, enforcement agents of the Department of Natural Resources and Environmental Control, and constables. A sheriff or deputy sheriff shall be considered a "law-enforcement officer" when acting upon a specific order of a judge or commissioner of Superior Court. Sheriffs and deputy sheriffs shall not have any arrest authority. However, sheriffs and deputy sheriffs may take into custody and transport a person when specifically so ordered by a judge or commissioner of Superior Court.

(16) "Lawful" means in accordance with law or, where the context so requires, not prohibited by law.

(17) "Male" means a person of the male sex.

(18) "Mental illness" means any condition of the brain or nervous system recognized as a mental disease by a substantial part of the medical profession.

(19) "Narcotic drug" shall have the same definition as contained in § 4701(27) of Title 16.

(20) "Oath or affirmation," for the purpose of warrants, can be made via videophone, telephone, secure electronic means or in person.

(21) "Person" means a human being who has been born and is alive, and, where appropriate, a public or private corporation, a trust, a firm, a joint stock company, a union, an unincorporated association, a partnership, a government or a governmental instrumentality.

(22) "Physical force" means any application of force upon or toward the body of another person.

(23) "Physical injury" means impairment of physical condition or substantial pain.

(24) "Public transit operator" means a person in control or in charge of a transportation vehicle for public use, in exchange for a fee or charge, offered by any railroad, street railway, traction railway, motor bus, or trolley coach. Specifically excluded are:

a. Transportation to and from any school or school-sponsored event when such transportation is under the regulation of the Department of Education; and

b. Transportation to and from a church, synagogue or other place of worship;

c. Shuttle-type transportation provided by business establishments without charge to customers of the businesses offering such shuttle transportation between fixed termini; and

d. Limousine services.

(25) "Serious mental disorder" means any condition of the brain or nervous system recognized as defective, as compared with an average or normal condition, by a substantial part of the medical profession.

(26) "Serious physical injury" means physical injury which creates a substantial risk of death, or which causes serious and prolonged disfigurement, prolonged impairment of health or prolonged loss or impairment of the function of any bodily organ, or which causes the unlawful termination of a pregnancy without the consent of the pregnant female.

(27) "Telephone," in addition to its ordinary meaning, includes any computer (as defined in § 931 of this title) or any other electronic device which is actually used to engage in a wire communication (as defined in § 2401(20) of this title) with any other telephone, computer or electronic device.

(28) "Therapeutic abortion" means an abortion performed pursuant to subchapter IX of Chapter 17 of Title 24.

(29) "Unlawful" means contrary to law or, where the context so requires, not permitted by law. It does not mean wrongful or immoral.

(30) "Vehicle" includes any means in or by which someone travels or something is carried or conveyed or a means of conveyance or transport, whether or not propelled by its own power.

11 Del. C. 1953, § 222; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 1; 63 Del. Laws, c. 92, § 1; 64 Del. Laws, c. 17, § 1; 68 Del. Laws, c. 378, §§ 1-3; 69 Del. Laws, c. 24, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 383, § 1; 71 Del. Laws, c. 374, §§ 1-3; 72 Del. Laws, c. 34, § 8; 72 Del. Laws, c. 43, § 2; 72 Del. Laws, c. 50, § 1; 72 Del. Laws, c. 371, § 1; 72 Del. Laws, c. 379, § 1; 73 Del. Laws, c. 126, § 1; 73 Del. Laws, c. 249, § 1; 73 Del. Laws, c. 413, § 1; 74 Del. Laws, c. 71, § 4; 74 Del. Laws, c. 250, § 2; 76 Del. Laws, c. 270, §§ 1, 2; 77 Del. Laws, c. 64, § 3; 78 Del. Laws, c. 13, § 3; 78 Del. Laws, c. 224, § 1; 78 Del. Laws, c. 266, § 1; 78 Del. Laws, c. 325, § 3; 79 Del. Laws, c. 200, § 1.;



§ 223. Words of gender or number

Unless the context otherwise requires, words denoting the singular number may, and where necessary shall, be construed as denoting the plural number, and words denoting the plural number may, and where necessary shall, be construed as denoting the singular number, and words denoting the masculine gender may, and where necessary shall, be construed as denoting the feminine gender or the neuter gender.

11 Del. C. 1953, § 223; 58 Del. Laws, c. 497, § 1.;



§ 224. Valuation of property

Whenever the value of property is determinative of the degree of an accused's criminal guilt or otherwise relevant in a criminal prosecution, it shall be ascertained as follows:

(1) Except as otherwise specified in this section, value means the market value of the property at the time and place of the crime, or if that cannot be satisfactorily ascertained, the cost of replacing the property within a reasonable time after the crime.

(2) Whether or not they have been issued or delivered, the value of certain written instruments, not including those having a readily ascertainable market value, shall be ascertained as follows:

a. The value of an instrument constituting an evidence of debt, such as a check, draft or promissory note, shall be deemed the amount due or collectible thereon or thereby, that figure ordinarily being the face amount of the indebtedness less any portion thereof which has been satisfied.

b. The value of any other instrument which creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation shall be deemed the greatest amount of economic loss which the owner of the instrument might reasonably suffer by virtue of the loss of the instrument.

(3) When the value of property cannot satisfactorily be ascertained pursuant to the standards set forth in paragraphs (1) and (2) of this section, its value shall be deemed to be an amount less than $100.

11 Del. C. 1953, § 224; 58 Del. Laws, c. 497, § 1.;



§ 231. Definitions relating to state of mind

(a) "Criminal negligence". — A person acts with criminal negligence with respect to an element of an offense when the person fails to perceive a risk that the element exists or will result from the conduct. The risk must be of such a nature and degree that failure to perceive it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation.

(b) "Intentionally". — A person acts intentionally with respect to an element of an offense when:

(1) If the element involves the nature of the person's conduct or a result thereof, it is the person's conscious object to engage in conduct of that nature or to cause that result; and

(2) If the element involves the attendant circumstances, the person is aware of the existence of such circumstances or believes or hopes that they exist.

(c) "Knowingly". — A person acts knowingly with respect to an element of an offense when:

(1) If the element involves the nature of the person's conduct or the attendant circumstances, the person is aware that the conduct is of that nature or that such circumstances exist; and

(2) If the element involves a result of the person's conduct, the person is aware that it is practically certain that the conduct will cause that result.

(d) "Negligence". — A person acts with negligence with respect to an element of an offense when the person fails to exercise the standard of care which a reasonable person would observe in the situation.

(e) "Recklessly". — A person acts recklessly with respect to an element of an offense when the person is aware of and consciously disregards a substantial and unjustifiable risk that the element exists or will result from the conduct. The risk must be of such a nature and degree that disregard thereof constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation. A person who creates such a risk but is unaware thereof solely by reason of voluntary intoxication also acts recklessly with respect thereto.

11 Del. C. 1953, § 231; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 88, § 6; 70 Del. Laws, c. 186, § 1.;



§ 232. Definition relating to elements of offense

"Elements of an offense" are those physical acts, attendant circumstances, results and states of mind which are specifically included within the definition of the offense or, if the definition is incomplete, those states of mind which are supplied by the general provisions of this Criminal Code. Facts establishing jurisdiction and venue and establishing that the offense was committed within the time period prescribed in § 205 of this title must also be proved as elements of the offense.

11 Del. C. 1953, § 232; 58 Del. Laws, c. 497, § 1.;



§ 233. Definition and classification of offenses

(a) "Crime" or "offense" means an act or omission forbidden by a statute of this State and punishable upon conviction by:

(1) Imprisonment; or

(2) Fine; or

(3) Removal from office; or

(4) Disqualification to hold any office of trust, honor or profit under the State; or

(5) Other penal discipline.

(b) An act or omission is forbidden by a statute of this State if a statute makes the act or omission punishable by any form of punishment mentioned in subsection (a) of this section.

(c) An offense is either a felony, a misdemeanor or a violation. Any offense not specifically designated by law to be a felony or a violation is a misdemeanor.

11 Del. C. 1953, § 233; 58 Del. Laws, c. 497, § 1.;



§ 234. Definition of terms requiring certain sentences

When used for the purpose of describing or requiring a sentence of incarceration imposed pursuant to this title, the terms "minimum," "mandatory," "minimum mandatory" and "mandatory minimum" shall be construed as being synonymous.

71 Del. Laws, c. 98, § 1.;



§ 241. Conviction to precede punishment

The punishments prescribed by this Criminal Code or by any other statute of a criminal nature may be inflicted only after a judgment of conviction by a court having jurisdiction over the person of the defendant and over the subject matter.

11 Del. C. 1953, § 241; 58 Del. Laws, c. 497, § 1.;



§ 242. Requirements for criminal liability in general

A person is not guilty of an offense unless liability is based on conduct which includes a voluntary act or the omission to perform an act which the person is physically capable of performing.

11 Del. C. 1953, § 242; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 243. Definition of voluntary act

"Voluntary act" means a bodily movement performed consciously or habitually as a result of effort or determination, and includes possession if the defendant knowingly procured or received the thing possessed or was aware of the defendant's control thereof for a sufficient period to have been able to terminate possession.

11 Del. C. 1953, § 243; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 251. Proof of state of mind required unless otherwise provided; strict liability

(a) No person may be found guilty of a criminal offense without proof that the person had the state of mind required by the law defining the offense or by subsection (b) of this section.

(b) When the state of mind sufficient to establish an element of an offense is not prescribed by law, that element is established if a person acts intentionally, knowingly or recklessly.

(c) It is unnecessary to prove the defendant's state of mind with regard to:

(1) Offenses which constitute violations, unless a particular state of mind is included within the definition of the offenses; or

(2) Offenses defined by statutes other than this Criminal Code, insofar as a legislative purpose to impose strict liability for such offenses or with respect to any material element thereof plainly appears.

In all cases covered by this subsection, it is nevertheless necessary to prove that the act or omission on which liability is based was voluntary as provided in §§ 242 and 243 of this title.

11 Del. C. 1953, § 251; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 252. Prescribed state-of-mind requirement applies to all material elements

When a statute defining an offense prescribes the state of mind that is sufficient for the commission of the offense, without distinguishing among the elements thereof, the provision shall apply to all the elements of the offense, unless a contrary legislative purpose plainly appears.

11 Del. C. 1953, § 252; 58 Del. Laws, c. 497, § 1.;



§ 253. Substitutes for criminal negligence, recklessness and knowledge

Whenever a statute provides that negligence suffices to establish an element of an offense, the element is also established if a person acts intentionally, knowingly, recklessly or with criminal negligence. When a statute provides that criminal negligence suffices to establish an element of an offense, the element also is established if a person acts intentionally, knowingly or recklessly. When recklessness suffices to establish an element of an offense, the element also is established if a person acts intentionally or knowingly. When acting knowingly suffices to establish an element of an offense, the element also is established if a person acts intentionally.

11 Del. C. 1953, § 253; 58 Del. Laws, c. 497, § 1; 76 Del. Laws, c. 101, § 7.;



§ 254. Conditional intention

The fact that a defendant's intention was conditional is immaterial unless the condition negatives the harm or evil sought to be prevented by the statute defining the offense.

11 Del. C. 1953, § 254; 58 Del. Laws, c. 497, § 1.;



§ 255. Knowledge of high probability

When knowledge of the existence of a particular fact is an element of an offense, such knowledge is established if a person is aware of a high probability of its existence, unless the person actually believes that it does not exist.

11 Del. C. 1953, § 255; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 261. Causation

Conduct is the cause of a result when it is an antecedent but for which the result in question would not have occurred.

11 Del. C. 1953, § 261; 58 Del. Laws, c. 497, § 1.;



§ 262. Intentional or knowing causation; different result from that expected

The element of intentional or knowing causation is not established if the actual result is outside the intention or the contemplation of the defendant unless:

(1) The actual result differs from that intended or contemplated, as the case may be, only in the respect that a different person or different property is injured or affected or that the injury or harm intended or contemplated would have been more serious or more extensive than that caused; or

(2) The actual result involves the same kind of injury or harm as the probable result and is not too remote or accidental in its occurrence to have a bearing on the actor's liability or on the gravity of the offense.

11 Del. C. 1953, § 262; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 263. Reckless or negligent causation; different result from that expected or overlooked

The element of reckless or negligent causation is not established if the actual result is outside the risk of which the defendant is aware or, in the case of negligence, of which the defendant should be aware unless:

(1) The actual result differs from the probable result only in the respect that a different person or different property is injured or affected or that the probable injury or harm would have been more serious or more extensive than that caused; or

(2) The actual result involves the same kind of injury or harm as the probable result and is not too remote or accidental in its occurrence to have a bearing on the actor's liability or on the gravity of the offense.

11 Del. C. 1953, § 263; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 264. Causation in offenses of strict liability

When causing a particular result is an element of an offense for which strict liability is imposed by law, the element is not established unless the actual result is a probable consequence of the actor's conduct.

11 Del. C. 1953, § 264; 58 Del. Laws, c. 497, § 1.;



§ 271. Liability for the conduct of another — Generally

A person is guilty of an offense committed by another person when:

(1) Acting with the state of mind that is sufficient for commission of the offense, the person causes an innocent or irresponsible person to engage in conduct constituting the offense; or

(2) Intending to promote or facilitate the commission of the offense the person:

a. Solicits, requests, commands, importunes or otherwise attempts to cause the other person to commit it; or

b. Aids, counsels or agrees or attempts to aid the other person in planning or committing it; or

c. Having a legal duty to prevent the commission of the offense, fails to make a proper effort to do so; or

(3) The person's conduct is expressly declared by this Criminal Code or another statute to establish the person's complicity.

Nothing in this section shall apply to any law-enforcement officer or the officer's agent while acting in the lawful performance of duty.

11 Del. C. 1953, § 271; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 272. Liability for the conduct of another — No defense

In any prosecution for an offense in which the criminal liability of the accused is based upon the conduct of another person pursuant to § 271 of this title, it is no defense that:

(1) The other person is not guilty of the offense in question because of irresponsibility or other legal incapacity or exemption, or because of unawareness of the criminal nature of the conduct in question or of the accused's criminal purpose, or because of other factors precluding the mental state required for the commission of the offense; or

(2) The other person has not been prosecuted for or convicted of any offense based on the conduct in question, or has previously been acquitted thereof, or has been convicted of a different offense or in a different degree, or has legal immunity from prosecution for the conduct in question; or

(3) The offense in question, as defined, can be committed only by a particular class of persons, and the defendant, not belonging to that class, is for that reason legally incapable of committing the offense in an individual capacity, unless imposing liability on the defendant is inconsistent with the purpose of the provision establishing the defendant's incapacity.

11 Del. C. 1953, § 272; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 273. Liability for the conduct of another — Exemption

Unless otherwise provided by this Criminal Code or by the statute defining the offense, a person is not liable for an offense committed by another person if:

(1) The person is a victim of that offense; or

(2) The offense is so defined that the person's conduct is inevitably incident to its commission; or

(3) The person terminates complicity prior to commission of the offense and:

a. Wholly deprives it of effectiveness in the commission of the offense; or

b. Gives timely warning to the Attorney General or the police or otherwise makes a proper effort to prevent the commission of the offense.

If the actor's conduct constitutes a separate offense, the actor is liable for that offense only and not for the conduct or offense committed by the other person.

11 Del. C. 1953, § 273; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 274. Offenses involving 2 or more persons; convictions for different degrees of offense

When, pursuant to § 271 of this title, 2 or more persons are criminally liable for an offense which is divided into degrees, each person is guilty of an offense of such degree as is compatible with that person's own culpable mental state and with that person's own accountability for an aggravating fact or circumstance.

11 Del. C. 1953, § 274; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 275. Indictment as principal and conviction as accomplice; indictment as accomplice and conviction as principal

(a) A person indicted for committing an offense may be convicted as an accomplice to another person guilty of committing the offense.

(b) A person indicted as an accomplice to an offense committed by another person may be convicted as a principal.

11 Del. C. 1953, § 275; 58 Del. Laws, c. 497, § 1.;



§ 281. Criminal liability of organizations

An organization is guilty of an offense when:

(1) The conduct constituting the offense consists of an omission to discharge a specific duty of affirmative performance imposed on organizations by law; or

(2) The conduct constituting the offense is engaged in, authorized, solicited, requested, commanded or recklessly tolerated by the board of directors or by a high managerial agent acting within the scope of employment and in behalf of the organization; or

(3) The conduct constituting the offense is engaged in by an agent of the organization while acting within the scope of employment and in behalf of the organization and:

a. The offense is a misdemeanor or a violation; or

b. The offense is one defined by a statute which clearly indicates a legislative intent to impose such criminal liability on an organization.

11 Del. C. 1953, § 281; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 71, §§ 1, 2.;



§ 282. Criminal liability of an individual for organizational conduct

A person is criminally liable for conduct constituting an offense which the person performs or causes to be performed in the name of or in behalf of an organization to the same extent as if the conduct were performed in the person's own name or behalf.

11 Del. C. 1953, § 282; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 71, §§ 2, 3.;



§ 283. Impermissible organizational activity no defense

In any prosecution for an offense alleged to have been committed by an organization, it is no defense that the act charged to constitute the offense was an impermissible organizational activity.

11 Del. C. 1953, § 283; 58 Del. Laws, c. 497, § 1; 74 Del. Laws, c. 71, §§ 2, 3.;



§ 284. Definitions relating to organizational liability

(a) "Agent" means any director, officer or employee of an organization, or any other person who is authorized to act in behalf of the organization.

(b) "High managerial agent" means an officer of an organization or any other agent in a position of comparable authority with respect to the formulation of organizational policy or the supervision in a managerial capacity of subordinate employees.

(c) "Organization" means any entity listed in the definition of "person" contained in § 222 of this title, other than an individual human being.

11 Del. C. 1953, § 284; 58 Del. Laws, c. 497, § 1; 74 Del. Laws, c. 71, §§ 2, 3, 5.;






CHAPTER 3. PROVING AND DISPROVING CRIMINAL GUILT

§ 301. State's prima facie case; proof beyond reasonable doubt

(a) In any prosecution for an offense, a prima facie case for the State consists of some credible evidence tending to prove the existence of each element of the offense.

(b) No person may be convicted of an offense unless each element of the offense is proved beyond a reasonable doubt.

(c) In any prosecution for any compound crime, including but not limited to first degree murder under § 636(a)(2) or (a)(6) of this title or for second degree murder under § 635(2) of this title, the corpus delicti of the underlying felony need not be proved independently of a defendant's extrajudicial statement.

11 Del. C. 1953, § 301; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 463, § 1.;



§ 302. Jury instruction for defendant on reasonable doubt

(a) Pursuant to § 301(b) of this title, the defendant is entitled to a jury instruction that the jury must acquit if they fail to find each element of the offense proved beyond a reasonable doubt.

(b) The defendant may produce whatever evidence the defendant has tending to negate the existence of any element of the offense, and, if the court finds that a reasonable juror might believe that evidence, the defendant is entitled to a jury instruction that the jury must consider whether the evidence raises a reasonable doubt as to the defendant's guilt.

11 Del. C. 1953, § 302; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 303. Credible evidence to support defenses

(a) No defense defined by this Criminal Code or by another statute may be considered by the jury unless the court is satisfied that some credible evidence supporting the defense has been presented.

(b) Evidence supports a defense when it tends to establish the existence of each element of the defense.

(c) If some credible evidence supporting a defense is presented, the defendant is entitled to a jury instruction that the jury must acquit the defendant if they find that the evidence raises a reasonable doubt as to the defendant's guilt.

11 Del. C. 1953, § 303; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 1; 70 Del. Laws, c. 186, § 1.;



§ 304. Defendant's affirmative defenses; prove by preponderance of evidence

(a) When a defense declared by this Criminal Code or by another statute to be an affirmative defense is raised at trial, the defendant has the burden of establishing it by a preponderance of the evidence.

(b) Unless the court determines that no reasonable juror could find an affirmative defense established by a preponderance of the evidence presented by the defendant, the defendant is entitled to a jury instruction that the jury must acquit the defendant if they find the affirmative defense established by a preponderance of the evidence.

(c) An affirmative defense is established by a preponderance of the evidence when the jury is persuaded that the evidence makes it more likely than not that each element of the affirmative defense existed at the required time.

11 Del. C. 1953, § 304; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 305. Exemption from criminal liability; affirmative defense to be proved by defendant

When this Criminal Code or another statute specifically exempts a person or activity from the scope of its application and the defendant contends that the defendant is legally entitled to be exempted thereby, the burden is on the defendant to prove, as an affirmative defense, facts necessary to bring the defendant within the exemption.

11 Del. C. 1953, § 305; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 306. No conclusive presumptions; rebuttable presumptions and proof thereof

(a) There are no conclusive presumptions in this Criminal Code, and all conclusive presumptions formerly existing in the criminal law of this State are hereby abolished.

(b) Rebuttable presumptions formerly existing in the criminal law of this State are preserved except to the extent that they are inconsistent with this Criminal Code.

(c) Notwithstanding any other provision of this Criminal Code, the following rebuttable presumptions are expressly preserved:

(1) A person is presumed to intend the natural and probable consequences of the person's act.

(2) A person found in possession of goods acquired as a result of the commission of a recent crime is presumed to have committed the crime.

(d) Proof of a fact tending to create a rebuttable presumption not inconsistent with this Criminal Code or a presumption created by this Criminal Code constitutes prima facie evidence of the presumed conclusion.

(e) The court may tell the jury of the existence of the presumption, and if it does so the defendant is entitled to a jury instruction that the presumption does not relieve the State of its burden of proving guilt beyond a reasonable doubt. Nevertheless, the jury may convict the defendant, despite the existence of evidence tending to rebut the presumption, if they find no reasonable doubt about the defendant's guilt.

11 Del. C. 1953, § 306; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 2; 70 Del. Laws, c. 186, § 1.;



§ 307. Jury inference of defendant's intention, recklessness, knowledge or belief

(a) The defendant's intention, recklessness, knowledge or belief at the time of the offense for which the defendant is charged may be inferred by the jury from the circumstances surrounding the act the defendant is alleged to have done. In making the inference permitted by this section, the jury may consider whether a reasonable person in the defendant's circumstances at the time of the offense would have had or lacked the requisite intention, recklessness, knowledge or belief.

(b) When the defendant's intention, recklessness, knowledge or belief is an element of an offense, it is sufficient to establish a prima facie case for the State to prove circumstances surrounding the act which the defendant is alleged to have done from which a reasonable juror might infer that the defendant's intention, recklessness, knowledge or belief was of the sort required for commission of the offense.

11 Del. C. 1953, § 307; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 308. Construction of provisions allowing no defense

When a provision of this Criminal Code expressly denies the applications of a specific defense, no inference is thereby created that any other defense is valid.

11 Del. C. 1953, § 308; 58 Del. Laws, c. 497, § 1.;






CHAPTER 4. DEFENSES TO CRIMINAL LIABILITY

§ 401. Mental illness or psychiatric disorder

(a) In any prosecution for an offense, it is an affirmative defense that, at the time of the conduct charged, as a result of mental illness or serious mental disorder, the accused lacked substantial capacity to appreciate the wrongfulness of the accused's conduct. If the defendant prevails in establishing the affirmative defense provided in this subsection, the trier of fact shall return a verdict of "not guilty by reason of insanity."

(b) Where the trier of fact determines that, at the time of the conduct charged, a defendant suffered from a mental illness or serious mental disorder which substantially disturbed such person's thinking, feeling or behavior and/or that such mental illness or serious mental disorder left such person with insufficient willpower to choose whether the person would do the act or refrain from doing it, although physically capable, the trier of fact shall return a verdict of "guilty, but mentally ill."

(c) It shall not be a defense under this section if the alleged insanity or mental illness was proximately caused by the voluntary ingestion, inhalation or injection of intoxicating liquor, any drug or other mentally debilitating substance, or any combination thereof, unless such substance was prescribed for the defendant by a licensed health care practitioner and was used in accordance with the directions of such prescription. As used in this chapter, the terms "insanity" or "mental illness" do not include an abnormality manifested only by repeated criminal or other antisocial conduct.

11 Del. C. 1953, § 401; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 328, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 141, §§ 1, 2; 78 Del. Laws, c. 224, §§ 2, 3.;



§ 402. Rules to prescribe procedures for psychiatric examination; testimony of psychiatrist or other expert

(a) The procedures for examination of the accused by the accused's own psychiatrist or by a psychiatrist employed by the State and the circumstances under which such an examination will be permitted may be prescribed by rules of the court having jurisdiction over the offense.

(b) A psychiatrist or other expert testifying at trial concerning the mental condition of the accused shall be permitted to make a statement as to the nature of the examination, the psychiatrist's or expert's diagnosis of the mental condition of the accused at the time of the commission of the offense charged and the psychiatrist's or expert's opinion as to the extent, if any, to which the capacity of the accused to appreciate the wrongfulness of the accused's conduct or to choose whether the accused would do the act or refrain from doing it or to have a particular state of mind which is an element of the offense charged was impaired as a result of mental illness or serious mental disorder at that time. The psychiatrist or expert shall be permitted to make any explanation reasonably serving to clarify the diagnosis and opinion and may be cross-examined as to any matter bearing on the psychiatrist's or expert's competence or credibility or the validity of the diagnosis or opinion.

11 Del. C. 1953, § 402; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 224, § 4.;



§ 403. Verdict of "not guilty by reason of insanity"; commitment to Delaware Psychiatric Center of persons no longer endangering the public safety; periodic review of commitments to Delaware Psychiatric Center; participation of patient in treatment program

(a) Upon the rendition of a verdict of "not guilty by reason of insanity," the court shall, upon motion of the Attorney General, order that the person so acquitted shall forthwith be committed to the Delaware Psychiatric Center.

(b) Except as provided in subsection (c) below, a person committed, confined or transferred to the Delaware Psychiatric Center in accordance with subsection (a) of this section, § 404, § 405, § 406 or § 408 of this title (referred to herein as "the patient") shall be kept there at all times in a secured building until the Superior Court of the county wherein the case would be tried or was tried is satisfied that the public safety will not be endangered by the patient's release. The Superior Court shall without special motion reconsider the necessity of continued detention of a patient thus committed after the patient has been detained for 1 year. The Court shall thereafter reconsider the patient's detention upon petition on the patient's behalf or whenever advised by the Psychiatric Center that the public safety will not be endangered by the patient's release.

(c)(1) Upon petition by a patient confined pursuant to this section, § 404, § 405, § 406 or § 408 of this title, or upon petition by the Center Director of the Delaware Psychiatric Center, the Court may permit housing in an unsecured building or participation by the patient in any treatment program that is offered by the Center, which requires or provides that the patient be placed outside a secured building. Such participation shall include, but not be limited to, employment off hospital grounds, job interviews, family visits and other activities inside and outside the Center, as may be prescribed by the Medical Director in the interest of rehabilitation.

(2) The petition shall include an affidavit from the Medical Director which states that the patient has not exhibited dangerous behavior during the last year of confinement and that in the opinion of the Medical Director, the patient will benefit from such participation.

(3) The petition shall set forth any specific treatment program being sought; the specific goals and course of treatment involved; and a schedule for periodic judicial reevaluation of the patient's treatment status, all of which shall be subject to the Court's approval and modification.

(4) Copies of the petition shall be served on the Attorney General, the Medical Director and the patient or the patient's counsel or guardian.

(5) There shall be a judicial hearing on the petition, and any person or agency served with a copy of the petition, or a representative of such person or agency, shall have the right to testify, present evidence and/or cross-examine witnesses. The patient shall have the right to be represented by counsel at any proceeding held in accordance with this section. The Court shall appoint counsel for the patient if the patient cannot afford to retain counsel.

(6) Upon conclusion of a hearing on a petition pursuant to this section, the Court may approve, modify or disapprove any request or matter within the petition. If the patient's participation in any treatment program is approved, such approval or participation shall be effective for not longer than 6 months from the date of the judge's signature on the petition or order permitting such participation. Immediately prior to the conclusion of the 6-month period, the Center Director shall report to the Court on the patient's status, and make recommendations. Any authorization by the Court for continued participation by the patient in any authorized treatment programs may be extended, modified or discontinued at the end of the effective period with or without further hearings, as the Court may determine.

(d) Any treatment program approved by the Court under this section may be terminated by the Medical Director of the Delaware Psychiatric Center. When a treatment program is terminated earlier than its court-approved expiration date, the Medical Director shall immediately notify the Superior Court. The Superior Court shall, after giving appropriate notice, hear the matter and review the decision of the Medical Director. At such termination hearing, the patient shall have such rights as are provided for other hearings under this section, including the right to counsel, the right to present evidence and the right to cross-examine witnesses. Where the Medical Director's decision to terminate is based upon the patient's mental or psychological condition, the patient may be examined by an independent psychiatrist or other qualified expert; provided, however, that the termination hearing shall not be held until such examination has been finally concluded.

11 Del. C. 1953, § 403; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 428, §§ 1-3; 65 Del. Laws, c. 90, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1.;



§ 404. Confinement in Delaware Psychiatric Center of persons too mentally ill to stand trial; requiring State to prove prima facie case in such circumstances; adjustment of sentences

(a) Whenever the court is satisfied, after hearing, that an accused person, because of mental illness or serious mental disorder, is unable to understand the nature of the proceedings against the accused, or to give evidence in the accused's own defense or to instruct counsel on the accused's own behalf, the court may order the accused person to be confined and treated in the Delaware Psychiatric Center until the accused person is capable of standing trial. However, upon motion of the defendant, the court may conduct a hearing to determine whether the State can make out a prima facie case against the defendant, and if the State fails to present sufficient evidence to constitute a prima facie case, the court shall dismiss the charge. This dismissal shall have the same effect as a judgment of acquittal.

(b) When the court finds that the defendant is capable of standing trial, the defendant may be tried in the ordinary way, but the court may make any adjustment in the sentence which is required in the interest of justice, including a remission of all or any part of the time spent in the Psychiatric Center.

11 Del. C. 1953, § 404; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 224, § 5.;



§ 405. Confinement in Delaware Psychiatric Center of persons developing mental illness after conviction but before sentencing; adjustment of sentences

(a) Whenever the court is satisfied that a prisoner has developed a mental illness after conviction but before sentencing so that the prisoner is unable understandingly to participate in the sentencing proceedings, and if the court is satisfied that a sentence of imprisonment may be appropriate, the court may order the prisoner to be confined and treated in the Delaware Psychiatric Center until the prisoner is capable of participating in the sentencing proceedings.

(b) When the court finds that the prisoner is capable of participating in the sentencing proceedings, the prisoner may be sentenced in the ordinary way, but the court may make any adjustment in the sentence which is required in the interest of justice, including a remission of all or any part of the time spent in the Psychiatric Center.

11 Del. C. 1953, § 405; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 224, §§ 6, 7.;



§ 406. Transfer of convicted persons becoming mentally disabled from prison to Delaware Psychiatric Center; appointment of physicians to conduct inquiry; expenses of transfer

(a) Whenever in any case it appears to the Superior Court, upon information received from the Department of Health and Social Services, that a prisoner confined with the Department has developed a mental illness after conviction and sentence, the Court may appoint 2 reputable practicing physicians to inquire of the mental condition of the prisoner and make report of their finding to the Court within 2 days from the date of their appointment, by writing under their hands and seals. Should the report of the physicians be that the prisoner has a mental illness, the prisoner shall at once be ordered by the Court transferred from the prison facility where the prisoner is confined to the Delaware Psychiatric Center.

(b) The expenses of the removal of such a person with a mental illness and of admission into such Psychiatric Center and maintenance therein up and until the time the person is discharged by the Court shall be borne by the State. If any such person with a mental illness has any real or personal estate, the Department of Health and Social Services shall have for the expenses and charges so incurred the same remedy as is provided in § 5127 of Title 16.

11 Del. C. 1953, § 406; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 224, § 8.;



§ 408. Verdict of "guilty, but mentally ill" — Sentence; confinement; discharge from treating facility

(a) Where a defendant's defense is based upon allegations which, if true, would be grounds for a verdict of "guilty, but mentally ill" or the defendant desires to enter a plea to that effect, no finding of "guilty, but mentally ill" shall be rendered until the trier of fact has examined all appropriate reports (including the presentence investigation); has held a hearing on the sole issue of the defendant's mental illness, at which either party may present evidence; and is satisfied that the defendant did in fact have a mental illness at the time of the offense to which the plea is entered. Where the trier of fact, after such hearing, is not satisfied that the defendant had a mental illness at the time of the offense, or determines that the facts do not support a "guilty, but mentally ill" plea, the trier of fact shall strike such plea, or permit such plea to be withdrawn by the defendant. A defendant whose plea is not accepted by the trier of fact shall be entitled to a jury trial, except that if a defendant subsequently waives the right to a jury trial, the judge who presided at the hearing on mental illness shall not preside at the trial.

(b) In a trial under this section a defendant found guilty but mentally ill, or whose plea to that effect is accepted, may have any sentence imposed which may lawfully be imposed upon any defendant for the same offense. Such defendant shall be committed into the custody of the Department of Correction, and shall undergo such further evaluation and be given such immediate and temporary treatment as is psychiatrically indicated. The Commissioner shall retain exclusive jurisdiction over such person in all matters relating to security. The Commissioner shall thereupon confine such person in the Delaware Psychiatric Center, or other suitable place for the residential treatment of criminally mentally ill individuals under the age of 18 who have been found nonamenable to the processes of Family Court. Although such person shall remain under the jurisdiction of the Department of Correction, decisions directly related to treatment for the mental illness for individuals placed at the Delaware Psychiatric Center, shall be the joint responsibility of the Director of the Division of Substance Abuse and Mental Health and those persons at the Delaware Psychiatric Center who are directly responsible for such treatment. The Delaware Psychiatric Center, or any other residential treatment facility to which the defendant is committed by the Commissioner, shall have the authority to discharge the defendant from the facility and return the defendant to the physical custody of the Commissioner whenever the facility believes that such a discharge is in the best interests of the defendant. The offender may, by written statement, refuse to take any drugs which are prescribed for treatment of the offender's mental illness; except when such a refusal will endanger the life of the offender, or the lives or property of other persons with whom the offender has contact.

(c) When the Psychiatric Center or other treating facility designated by the Commissioner discharges an offender prior to the expiration of such person's sentence, the treating facility shall transmit to the Commissioner and to the Parole Board a report on the condition of the offender which contains the clinical facts; the diagnosis; the course of treatment, and prognosis for the remission of symptoms; the potential for the recidivism, and for danger to the offender's own person or the public; and recommendations for future treatment. Where an offender under this section is sentenced to the Psychiatric Center or other facility, the offender shall not be eligible for any privileges not permitted in writing by the Commissioner (including escorted or unescorted on-grounds or off-grounds privileges) until the offender has become eligible for parole. Where the court finds that the offender, before completing the sentence, no longer needs nor could benefit from treatment for the offender's mental illness, the offender shall be remanded to the Department of Correction. The offender shall have credited toward the sentence the time served at the Psychiatric Center or other facility.

(d) No individual under the age of 18 shall be placed at the Delaware Psychiatric Center. Nothing herein shall prevent either the transfer to or placement at the Delaware Psychiatric Center any person who has reached the age of 18 following any finding of guilty, but mentally ill.

63 Del. Laws, c. 328, § 2; 64 Del. Laws, c. 467, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 73 Del. Laws, c. 41, § 1; 76 Del. Laws, c. 322, §§ 1-3; 78 Del. Laws, c. 224, § 9.;



§ 409. Verdict of "guilty, but mentally ill" — Parole; probation

(a) A person who has been adjudged "guilty, but mentally ill" and who during incarceration is discharged from treatment may be placed on prerelease or parole status under the same terms and laws applicable to any other offender. Psychological or psychiatric counseling and treatment may be required as a condition for such status. Failure to continue treatment, except by agreement of the Department of Correction, shall be a basis for terminating prerelease status or instituting parole violation hearings.

(b) If the report of the Delaware Psychiatric Center or other facility recommends parole, the paroling authority shall within 45 days or at the expiration of the offender's minimum sentence, whichever is later, meet to consider the offender's request for parole. If the report does not recommend parole, but other laws or administrative rules of the Department permit parole, the paroling authority may meet to consider a parole request. When the paroling authority considers the offender for parole, it shall consult with the State Hospital or other facility at which the offender had been treated, or from which the offender has been discharged.

(c) If an offender who has been found "guilty, but mentally ill" is placed on probation, the court, upon recommendation by the Attorney General, shall make treatment a condition of probation. Reports as specified by the trial judge shall be filed with the probation officer, and the sentencing court. Treatment shall be provided by an agency of the State or, with the approval of the sentencing court and at individual expense, private agencies, private physicians or other mental health personnel.

63 Del. Laws, c. 328, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1.;



§ 421. Voluntary intoxication

The fact that a criminal act was committed while the person committing such act was in a state of intoxication, or was committed because of such intoxication, is no defense to any criminal charge if the intoxication was voluntary.

11 Del. C. 1953, § 421; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 103, § 1; 59 Del. Laws, c. 203, § 37; 60 Del. Laws, c. 680, § 1.;



§ 422. Intoxication not mental illness

Evidence of voluntary intoxication shall not be admissible for the purpose of proving the existence of mental illness, mental defect, serious mental disorder or psychiatric disorder within the meaning of § 401 of this title.

11 Del. C. 1953, § 422; 58 Del. Laws, c. 497, § 1; 71 Del. Laws, c. 153, § 1; 78 Del. Laws, c. 224, § 10.;



§ 423. Involuntary intoxication as a defense

In any prosecution for an offense it is a defense that, as a result of intoxication which is not voluntary, the actor at the time of the conduct lacked substantial capacity to appreciate the wrongfulness of the conduct or to perform a material element of the offense, or lacked sufficient willpower to choose whether the person would do the act or refrain from doing it.

11 Del. C. 1953, § 423; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, §1.;



§ 424. Definitions relating to intoxication

As used in §§ 421-423 of this title:

(1) "Intoxication" means the inability, resulting from the introduction of substances into the body, to exercise control over one's mental faculties.

(2) "Voluntary intoxication" means intoxication caused by substances which the actor knowingly introduces into the actor's body, the tendency of which to cause intoxication the actor knows or should know, unless the actor introduces them pursuant to medical advice or under such duress as would afford a defense to a prosecution for a criminal offense.

11 Del. C. 1953, § 424; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 431. Duress as affirmative defense; defense unavailable in certain situations

(a) In any prosecution for an offense, it is an affirmative defense that the defendant engaged in the conduct charged to constitute the offense because the defendant was coerced to do so by the use of, or a threat to use, force against the defendant's person or the person of another, which a reasonable person in the defendant's situation would have been unable to resist.

(b) The defense provided by subsection (a) of this section is unavailable if the defendant intentionally or recklessly placed himself or herself in a situation in which it was probable that the defendant would be subjected to duress.

(c) It is not a defense that a woman acted on the command of her husband, unless she acted under such coercion as would establish a defense under this section. The presumption that a woman acting in the presence of her husband is coerced is abolished.

11 Del. C. 1953, § 431; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 432. Entrapment as affirmative defense; defense unavailable in certain situations

(a) In any prosecution for an offense, it is an affirmative defense that the accused engaged in the proscribed conduct because the accused was induced by a law-enforcement official or the law-enforcement official's agent who is acting in the knowing cooperation with such an official to engage in the proscribed conduct constituting such conduct which is a crime when such person is not otherwise disposed to do so. The defense of entrapment as defined by this Criminal Code concedes the commission of the act charged but claims that it should not be punished because of the wrongdoing of the officer originates the idea of the crime and then induces the other person to engage in conduct constituting such a crime when the other person is not otherwise disposed to do so.

(b) The defense afforded by subsection (a) of this section is unavailable when causing or threatening physical injury is an element of the offense charged and the prosecution is based on conduct causing or threatening such injury to a person other than the person perpetrating the entrapment.

11 Del. C. 1953, § 432; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 38; 70 Del. Laws, c. 186, § 1.;



§ 441. Ignorance or mistake of fact as defense

In any prosecution for an offense, it is a defense that the accused engaged in the conduct charged to constitute the offense under ignorance or mistake of fact if:

(1) The ignorance or mistake negatives the state of mind for the commission of the offense; or

(2) The statute defining the offense or a statute related thereto expressly provides that the ignorance or mistake constitutes a defense or exemption; or

(3) The ignorance or mistake is of a kind that supports a defense of justification as defined in this Criminal Code.

11 Del. C. 1953, § 441; 58 Del. Laws, c. 497, § 1.;



§ 451. Consent of victim to acts not involving physical injury as defense

In any prosecution for an offense, it is a defense that the victim consented to the act done, provided that:

(1) The act did not involve or threaten physical injury; and

(2) Such consent negatives an element of the offense.

Any person who enters the presence of other people consents to the normal physical contacts incident to such presence.

11 Del. C. 1953, § 451; 58 Del. Laws, c. 497, § 1.;



§ 452. Consent of victim to inflictions of physical injury as defense

In any prosecution for an offense involving or threatening physical injury, it is a defense that the victim consented to the infliction of physical injury of the kind done or threatened, provided that:

(1) The physical injury done or threatened by the conduct consented to is not serious physical injury; or

(2) The physical injury done or threatened is a reasonably foreseeable hazard of joint participation in any concerted activity, athletic contest or sport not prohibited by law.

11 Del. C. 1953, § 452; 58 Del. Laws, c. 497, § 1.;



§ 453. Circumstances negativing consent as defense

Unless otherwise provided by this Criminal Code or by the law defining the offense, consent of the victim does not constitute a defense if:

(1) It is given by a person who is legally incompetent to authorize the conduct charged to constitute the offense unless the defendant believes the victim is legally competent; or

(2) It is given by a person who, because of youth, mental illness, mental condition, mental defect, serious mental disorder, psychiatric disorder or intoxication is manifestly unable or known by the defendant to be unable to make a reasonable judgment as to the nature or harmfulness of the conduct charged to constitute the offense; or

(3) It is given by a person whose improvident consent is sought to be prevented by the law defining the offense; or

(4) It is induced by force, duress or deception.

11 Del. C. 1953, § 453; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 224, § 11.;



§ 454. Knowledge of victim's age

Notwithstanding any provision of law to the contrary, it is no defense for an offense or sentencing provision defined in this title or in Title 16 or 31 which has as an element of such offense or sentencing provision the age of the victim that the accused did not know the age of the victim or reasonably believed the person to be of an age which would not meet the element of such offense or sentencing provision unless the statute defining such offense or sentencing provision or a statute directly related thereto expressly provides that knowledge of the victim's age is an element of the offense or that lack of such knowledge is a defense.

73 Del. Laws, c. 126, § 2.;



§ 461. Justification — A defense

In any prosecution for an offense, justification, as defined in §§ 462-471 of this title, is a defense.

11 Del. C. 1953, § 461; 58 Del. Laws, c. 497, § 1.;



§ 462. Justification — Execution of public duty

(a) Unless inconsistent with the ensuing sections of this Criminal Code defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable when it is required or authorized by a provision of law or by a judicial decree, including:

(1) Laws defining duties and functions of public officers;

(2) Laws defining duties of private citizens to assist public servants in the performance of certain of their functions;

(3) Laws governing the execution of legal process;

(4) Laws governing the military services and the conduct of war; and

(5) Judgments or orders of competent courts or tribunals.

(b) The justification afforded by subsection (a) of this section applies when:

(1) The defendant's conduct is required or authorized by the judgment or order of a competent court or tribunal or in the lawful execution of legal process, notwithstanding lack of jurisdiction of the court or defect in the legal process; or

(2) The defendant believes the conduct to be required or authorized to assist a public officer in the performance of the officer's duties, notwithstanding that the officer exceeded the officer's legal authority.

11 Del. C. 1953, § 462; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 4; 70 Del. Laws, c. 186, § 1.;



§ 463. Justification — Choice of evils

Unless inconsistent with the ensuing sections of this Criminal Code defining justifiable use of physical force, or with some other provisions of law, conduct which would otherwise constitute an offense is justifiable when it is necessary as an emergency measure to avoid an imminent public or private injury which is about to occur by reason of a situation occasioned or developed through no fault of the defendant, and which is of such gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding such injury clearly outweigh the desirability of avoiding the injury sought to be prevented by the statute defining the offense in issue. The necessity and justifiability of such conduct may not rest upon considerations pertaining only to the morality and advisability of the statute, either in its general application or with respect to its application to a particular class of cases arising thereunder.

11 Del. C. 1953, § 463; 58 Del. Laws, c. 497, § 1.;



§ 464. Justification — Use of force in self-protection

(a) The use of force upon or toward another person is justifiable when the defendant believes that such force is immediately necessary for the purpose of protecting the defendant against the use of unlawful force by the other person on the present occasion.

(b) Except as otherwise provided in subsections (d) and (e) of this section, a person employing protective force may estimate the necessity thereof under the circumstances as the person believes them to be when the force is used, without retreating, surrendering possession, doing any other act which the person has no legal duty to do or abstaining from any lawful action.

(c) The use of deadly force is justifiable under this section if the defendant believes that such force is necessary to protect the defendant against death, serious physical injury, kidnapping or sexual intercourse compelled by force or threat.

(d) The use of force is not justifiable under this section to resist an arrest which the defendant knows or should know is being made by a peace officer, whether or not the arrest is lawful.

(e) The use of deadly force is not justifiable under this section if:

(1) The defendant, with the purpose of causing death or serious physical injury, provoked the use of force against the defendant in the same encounter; or

(2) The defendant knows that the necessity of using deadly force can be avoided with complete safety by retreating, by surrendering possession of a thing to a person asserting a claim of right thereto or by complying with a demand that the defendant abstain from performing an act which the defendant is not legally obligated to perform except that:

a. The defendant is not obliged to retreat in or from the defendant's dwelling; and

b. The defendant is not obliged to retreat in or from the defendant's place of work, unless the defendant was the initial aggressor; and

c. A public officer justified in using force in the performance of the officer's duties, or a person justified in using force in assisting an officer or a person justified in using force in making an arrest or preventing an escape, need not desist from efforts to perform the duty or make the arrest or prevent the escape because of resistance or threatened resistance by or on behalf of the person against whom the action is directed.

11 Del. C. 1953, § 464; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 5; 70 Del. Laws, c. 186, § 1.;



§ 465. Justification — Use of force for the protection of other persons

(a) The use of force upon or toward the person of another is justifiable to protect a third person when:

(1) The defendant would have been justified under § 464 of this title in using such force to protect the defendant against the injury the defendant believes to be threatened to the person whom the defendant seeks to protect; and

(2) Under the circumstances as the defendant believes them to be, the person whom the defendant seeks to protect would have been justified in using such protective force; and

(3) The defendant believes that intervention is necessary for the protection of the other person.

(b) Although the defendant would have been obliged under § 464 of this title to retreat, to surrender the possession of a thing or to comply with a demand before using force in self-protection, there is no obligation to do so before using force for the protection of another person, unless the defendant knows that the defendant can thereby secure the complete safety of the other person.

(c) When the person whom the defendant seeks to protect would have been obliged under § 464 of this title to retreat, to surrender the possession of a thing or to comply with a demand if the person knew that the person could obtain complete safety by so doing, the defendant is obliged to try to cause the person to do so before using force in the person's protection if the actor knows that complete safety can be secured in that way.

(d) Neither the defendant nor the person whom the defendant seeks to protect is obliged to retreat when in the other's dwelling or place of work to any greater extent than in their own.

11 Del. C. 1953, § 465; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 466. Justification — Use of force for the protection of property

(a) The use of force upon or toward the person of another is justifiable when the defendant believes that such force is immediately necessary:

(1) To prevent the commission of criminal trespass or burglary in a building or upon real property in the defendant's possession or in the possession of another person for whose protection the defendant acts; or

(2) To prevent entry upon real property in the defendant's possession or in the possession of another person for whose protection the defendant acts; or

(3) To prevent theft, criminal mischief or any trespassory taking of tangible, movable property in the defendant's possession or in the possession of another person for whose protection the defendant acts.

(b) The defendant may in the circumstances named in subsection (a) of this section use such force as the defendant believes is necessary to protect the threatened property, provided that the defendant first requests the person against whom force is used to desist from interference with the property, unless the defendant believes that:

(1) Such a request would be useless; or

(2) It would be dangerous to the defendant or another person to make the request; or

(3) Substantial harm would be done to the physical condition of the property which is sought to be protected before the request could effectively be made.

(c) The use of deadly force for the protection of property is justifiable only if the defendant believes that:

(1) The person against whom the force is used is attempting to dispossess the defendant of the defendant's dwelling otherwise than under a claim of right to its possession; or

(2) The person against whom the deadly force is used is attempting to commit arson, burglary, robbery or felonious theft or property destruction and either:

a. Had employed or threatened deadly force against or in the presence of the defendant; or

b. Under the circumstances existing at the time, the defendant believed the use of force other than deadly force would expose the defendant, or another person in the defendant's presence, to the reasonable likelihood of serious physical injury.

(d) Where a person has used force for the protection of property and has not been convicted for any crime or offense connected with that use of force, such person shall not be liable for damages or be otherwise civilly liable to the one against whom such force was used.

11 Del. C. 1953, § 466; 58 Del. Laws, c. 497, § 1; 62 Del. Laws, c. 266, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 467. Justification — Use of force in law enforcement

(a) The use of force upon or toward the person of another is justifiable when:

(1) The defendant is making an arrest or assisting in making an arrest and believes that such force is immediately necessary to effect the arrest; or

(2) The defendant is attempting to arrest an individual that has taken a hostage, and refused to comply with an order to release the hostage; and

a. The defendant believes that the use of force is necessary to prevent physical harm to any person taken hostage; or

b. The defendant has been ordered by an individual the defendant believes possesses superior authority or knowledge to apply the use of force.

(b) The use of force is not justifiable under this section unless:

(1) The defendant makes known the purpose of the arrest or believes that it is otherwise known or cannot reasonably be made known to the person to be arrested; and

(2) When the arrest is made under a warrant, the warrant is valid or believed by the defendant to be valid; or

(3) When the arrest is made without a warrant, the defendant believes the arrest to be lawful.

(c) The use of deadly force is justifiable under this section if all other reasonable means of apprehension have been exhausted, and:

(1) The defendant believes the arrest is for any crime involving physical injury or threat thereof, and the deadly force is directed at a vehicle to disable it for the purpose of effecting the arrest, or the defendant believes the arrest is for a felony involving physical injury or threat thereof;

(2) The defendant believes that the force employed creates no substantial risk of injury to innocent persons; and

(3) The defendant believes that there is a substantial risk that the person to be arrested will cause death or serious physical injury, or will never be captured if apprehension is delayed.

(d) The use of force to prevent the escape of an arrested person from custody is justifiable when the force could justifiably have been employed to effect the arrest under which the person is in custody, except that a guard or other person authorized to act as a peace officer is justified in using any force, including deadly force, which the person believes to be immediately necessary to prevent the escape of a person from a jail, prison or other institution for the detention of persons charged with or convicted of a crime.

(e) The use of force upon or toward the person of another is justifiable when the defendant believes that such force is immediately necessary to prevent such other person from committing suicide, inflicting serious physical injury upon the person's self or committing a crime involving or threatening physical injury, damage to or loss of property or a breach of the peace, except that the use of deadly force is not justifiable under this subsection unless:

(1) The defendant believes that there is a substantial risk that the person whom the defendant seeks to prevent from committing a crime will cause death or serious physical injury to another unless the commission of the crime is prevented and that the use of deadly force presents no substantial risk of injury to innocent persons; or

(2) The defendant believes that the use of deadly force is necessary to suppress a riot or mutiny after the rioters or mutineers have been ordered to disperse and warned, in any manner that the law may require, that such force will be used if they do not obey.

(f) The use of deadly force is justifiable under this section if the defendant is attempting to arrest an individual that has taken a hostage, and has refused to comply with an order to release the hostage; and

(1) The defendant believes that the use of force is necessary to prevent physical harm to any person taken hostage, or the defendant has been ordered by an individual the defendant believes possesses superior authority or knowledge to apply the use of force; and

(2) The defendant believes that the force employed creates no substantial risk of injury to innocent persons; and

(3) The defendant or a person of superior authority or knowledge who order the use of deadly force believes that there is a substantial risk that the person to be arrested will cause death or serious physical injury.

11 Del. C. 1953, § 467; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 6; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 180, §§ 1, 2.;



§ 468. Justification — Use of force by persons with special responsibility for care, discipline or safety of others

The use of force upon or toward the person of another is justifiable if it is reasonable and moderate and:

(1) The defendant is the parent, guardian, foster parent, legal custodian or other person similarly responsible for the general care and supervision of a child, or a person acting at the request of a parent, guardian, foster parent, legal custodian or other responsible person, and:

a. The force is used for the purpose of safeguarding or promoting the welfare of the child, including the prevention or punishment of misconduct; and

b. The force used is intended to benefit the child, or for the special purposes listed in paragraphs (2)a., (3)a., (4)a., (5), (6) and (7) of this section. The size, age, condition of the child, location of the force and the strength and duration of the force shall be factors considered in determining whether the force used is reasonable and moderate; but

c. The force shall not be justified if it includes, but is not limited to, any of the following: Throwing the child, kicking, burning, cutting, striking with a closed fist, interfering with breathing, use of or threatened use of a deadly weapon, prolonged deprivation of sustenance or medication, or doing any other act that is likely to cause or does cause physical injury, disfigurement, mental distress, unnecessary degradation or substantial risk of serious physical injury or death; or

(2) The defendant is a teacher or a person otherwise entrusted with the care or supervision of a child for a special purpose, and:

a. The defendant believes the force used is necessary to further the special purpose, including the maintenance of reasonable discipline in a school, class or other group, and that the use of force is consistent with the welfare of the child; and

b. The degree of force, if it had been used by the parent, guardian, foster parent or legal custodian of the child, would be justifiable under paragraph (1)a. and b. of this section and not enumerated under paragraph (1)c. of this section; or

(3) The defendant is the guardian or other person similarly responsible for the general care and supervision of a person who is incompetent, and:

a. The force is used for the purpose of safeguarding or promoting the welfare of the person who is incompetent, including the prevention of misconduct, or, when such person who is incompetent is in a hospital or other institution for care and custody, for the maintenance of reasonable discipline in such institution; and

b. The force used is reasonable and moderate; the size, age, condition of the person who is incompetent, location of the force and the strength and duration of the force shall be factors considered in determining whether the force used is reasonable and moderate; and

c. The force is not enumerated under paragraph (1)c. of this section; and

d. The force is not proscribed as abuse or mistreatment under Chapter 11 of Title 16; or

(4) The defendant is a doctor or other therapist or a person assisting at the doctor's or other therapist's direction, and:

a. The force is used for the purpose of administering a recognized form of treatment which the defendant believes to be adapted to promoting the physical or mental health of the patient; and

b. The treatment is administered with the consent of the patient or, if the patient is a minor or a person who is incompetent, with the consent of a parent, guardian or other person legally competent to consent in the patient's behalf, or the treatment is administered in an emergency when the defendant believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent; or

(5) The defendant is a warden or other authorized official of a correctional institution, or a superintendent, administrator or other authorized official of the Division of Youth Rehabilitative Service, and:

a. The defendant believes that the force used is necessary for the purpose of enforcing the lawful rules or procedures of the institution; and

b. The nature or degree of force used is not forbidden by any statute governing the administration of the institution; and

c. If deadly force is used, its use is otherwise justifiable under this Criminal Code; or

(6) The defendant is a person responsible for the safety of a vessel or an aircraft or a person acting at the responsible person's direction, and:

a. The defendant believes that the force used is necessary to prevent interference with the operation of the vessel or aircraft or obstruction of the execution of a lawful order; and

b. If deadly force is used, its use is otherwise justifiable under this Criminal Code; or

(7) The defendant is a person who is authorized or required by law to maintain order or decorum in a vehicle, train or other carrier or in a place where others are assembled, and:

a. The defendant believes that the force used is necessary for such purpose; and

b. The force used is not designed to cause or known to create a substantial risk of causing death, physical injury or extreme mental distress.

11 Del. C. 1953, § 468; 58 Del. Laws, c. 497, § 1; 68 Del. Laws, c. 442, §§ 1, 2, 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 224, §§ 12, 13.;



§ 469. Justification — Person unlawfully in dwelling

In the prosecution of an occupant of a dwelling charged with killing or injuring an intruder who was unlawfully in said dwelling, it shall be a defense that the occupant was in the occupant's own dwelling at the time of the offense, and:

(1) The encounter between the occupant and intruder was sudden and unexpected, compelling the occupant to act instantly; or

(2) The occupant reasonably believed that the intruder would inflict personal injury upon the occupant or others in the dwelling; or

(3) The occupant demanded that the intruder disarm or surrender, and the intruder refused to do so.

63 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1.;



§ 470. Provisions generally applicable to justification

(a) When the defendant believes that the use of force upon or toward the person of another is necessary for any of the purposes for which such relief would establish a justification under §§ 462-468 of this title but the defendant is reckless or negligent in having such belief or in acquiring or failing to acquire any knowledge or belief which is material to the justifiability of the use of force, the justification afforded by those sections is unavailable in a prosecution for an offense for which recklessness or negligence, as the case may be, suffices to establish culpability.

(b) When the defendant is justified under §§ 462-468 of this title in using force upon or toward the person of another but the defendant recklessly or negligently injures or creates a risk of injury to innocent persons, the justification afforded by those sections is unavailable in a prosecution for an offense involving recklessness or negligence towards innocent persons.

11 Del. C. 1953, § 469; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1.;



§ 471. Definitions relating to justification

(a) "Deadly force" means force which the defendant uses with the purpose of causing or which the defendant knows creates a substantial risk of causing death or serious physical injury. Purposely firing a firearm in the direction of another person or at a vehicle in which another person is believed to be constitutes deadly force. A threat to cause death or serious bodily harm, by the production of a weapon or otherwise, so long as the defendant's purpose is limited to creating an apprehension that deadly force will be used if necessary, does not constitute deadly force.

(b) "Dwelling" means any building or structure, though movable or temporary, or a portion thereof, which is for the time being the defendant's home or place of lodging.

(c) "Force," in addition to its ordinary meaning, includes confinement.

(d) "Physical force" means force used upon or directed toward the body of another person.

(e) "Unlawful force" means force which is employed without the consent of the person against whom it is directed and the employment of which constitutes an offense or actionable tort or would constitute such offense or tort except for a defense (such as the absence of intent, negligence or mental capacity; duress; youth; or diplomatic status) not amounting to a privilege to use the force. Assent constitutes consent, within the meaning of this section, whether or not it otherwise is legally effective, except assent to the infliction of death or serious bodily harm.

11 Del. C. 1953, § 470; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1.;



§ 475. Immunity as an affirmative defense

In any prosecution for an offense, it is an affirmative defense that the accused was granted immunity from prosecution for that offense by the Attorney General or a Deputy Attorney General or by court order pursuant to § 3506 of this title. It is also an affirmative defense that the accused was granted immunity from prosecution for a different offense when prosecution for the offense now charged would have been barred by prosecution for the offense as to which immunity was granted under § 208 of this title; provided, that the Attorney General or a Deputy Attorney General may, in granting immunity, stipulate that the immunity applies only to a specific offense, in which case effect shall be given to the stipulation.

11 Del. C. 1953, § 475; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 271, § 1; 70 Del. Laws, c. 186, § 1.;



§ 476. Racketeering activities; excluded defenses

(a) In any prosecution under Chapter 15 of this title where it is alleged that the offender or offenders were acting as members of a group or informal organization it shall be no defense to such prosecution or were engaged in any form of racketeering or racketeering activity, that:

(1) One or more members of the group or organization are not criminally responsible for the offense for which the prosecution is brought;

(2) One or more members of the group or organization have been acquitted, have not been prosecuted or convicted, have been convicted of a different offense or are immune from prosecution;

(3) A different person has been charged with, acquitted or convicted of any offense set forth in Chapter 15 of this title.

(b) Once an act of racketeering has been initiated by a group and there is a subsequent change in the number or identity of persons in such group or organization, as long as 2 or more of the original members remain in such group or are involved in a continuing course of conduct constituting an offense under Chapter 15 of this title, it shall be no defense to claim that the defendant was not part of the group or organization.

65 Del. Laws, c. 493, § 2; 70 Del. Laws, c. 186, § 1.;



§ 477. Organized crime; renunciation

(a) It is an affirmative defense to a prosecution under § 1503 of this title, that under circumstances manifesting a voluntary and complete renunciation of the criminal objective, the defendant withdrew from the proposed or intended unlawful activity before the commission of an offense set forth in Chapter 15 of this title; and that such person took further affirmative action that, in whole or in part, prevented the commission of the offense.

(b) Renunciation is not "voluntary," if it is motivated in whole or in part:

(1) By circumstances not present or apparent at the inception of the defendant's course of conduct that increased the probability of detection or apprehension, or that made more difficult the accomplishment of the objective; or

(2) By a decision to postpone the criminal conduct until another time, or to transfer the criminal act to another (but similar) objective or victim.

(c) Evidence that the defendant withdrew from the unlawful activity before commission of an offense set forth in Chapter 15 of this title, and made substantial effort to prevent the commission of an offense under that chapter, shall be admissible as mitigation at the hearing on punishment if such person has been found guilty; and in the event of a finding of renunciation under this section, the punishment of such person shall be less than that which would otherwise be imposed. The Court shall determine the extent and genuineness of the renunciation, and determine the reduction.

65 Del. Laws, c. 493, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 5. SPECIFIC OFFENSES

Subchapter I Inchoate Crimes

§ 501. Criminal solicitation in the third degree; class A misdemeanor

A person is guilty of criminal solicitation in the third degree when, intending that another person engage in conduct constituting a misdemeanor, the person solicits, requests, commands, importunes or otherwise attempts to cause the other person to engage in conduct that would constitute the misdemeanor or an attempt to commit the misdemeanor or which would establish the other's complicity in its commission or attempted commission.

Criminal solicitation in the third degree is a class A misdemeanor.

11 Del. C. 1953, § 501; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 502. Criminal solicitation in the second degree; class F felony

A person is guilty of criminal solicitation in the second degree when, intending that another person engage in conduct constituting a felony, the person solicits, requests, commands, importunes or otherwise attempts to cause the other person to engage in conduct which would constitute the felony or an attempt to commit the felony, or which would establish the other's complicity in its commission or attempted commission.

Criminal solicitation in the second degree is a class F felony, unless the person is 18 years of age or older, and the other person had not yet reached his or her 18th birthday at the time of the crime, in which case it is a class D felony, or unless the person is more than 3 years older than the other person, and the other person had not yet reached his or her 15th birthday at the time of the crime, in which case it is a class D felony.

11 Del. C. 1953, § 502; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 424, § 1.;



§ 503. Criminal solicitation in the first degree; class E felony

A person is guilty of criminal solicitation in the first degree when, intending that another person engage in conduct constituting a class A felony, the person solicits, requests, commands, importunes or otherwise attempts to cause the other person to engage in conduct which would constitute the felony or an attempt to commit the felony, or which would establish the other's complicity in its commission or attempted commission.

Criminal solicitation in the first degree is a class E felony, unless the person is 18 years of age or older, and the other person had not yet reached his or her 18th birthday at the time of the crime, in which case it is a class C felony, or unless the person is more than 3 years older than the other person, and the other person had not yet reached his or her 15th birthday at the time of the crime, in which case it is a class C felony.

11 Del. C. 1953, § 503; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 424, § 2.;



§ 511. Conspiracy in the third degree; class A misdemeanor

A person is guilty of conspiracy in the third degree when, intending to promote or facilitate commission of a misdemeanor, the person:

(1) Agrees with another person or persons that they or 1 or more of them will engage in conduct constituting the misdemeanor or an attempt or solicitation to commit the misdemeanor; or

(2) Agrees to aid another person or persons in the planning or commission of the misdemeanor or an attempt or solicitation to commit the misdemeanor, and the person or another person with whom the person conspired commits an overt act in pursuance of the conspiracy.

Conspiracy in the third degree is a class A misdemeanor.

11 Del. C. 1953, § 511; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 7; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 512. Conspiracy in the second degree; class G felony

A person is guilty of conspiracy in the second degree when, intending to promote or facilitate the commission of a felony, the person:

(1) Agrees with another person or persons that they or 1 or more of them will engage in conduct constituting the felony or an attempt or solicitation to commit the felony; or

(2) Agrees to aid another person or persons in the planning or commission of the felony or an attempt or solicitation to commit the felony; and the person or another person with whom the person conspired commits an overt act in pursuance of the conspiracy.

Conspiracy in the second degree is a class G felony.

11 Del. C. 1953, § 512; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 7; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 513. Conspiracy in the first degree; class E felony

A person is guilty of conspiracy in the first degree when, intending to promote or facilitate the commission of a class A felony, the person:

(1) Agrees with another person or persons that they or 1 or more of them will engage in conduct constituting the felony or an attempt or solicitation to commit the felony; or

(2) Agrees to aid another person or persons in the planning or commission of the felony or an attempt or solicitation to commit the felony, and the person or another person with whom the person conspired commits an overt act in pursuance of the conspiracy.

Conspiracy in the first degree is a class E felony.

11 Del. C. 1953, § 513; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 7; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 521. Conspiracy

(a) If a person conspires to commit a number of crimes, the person is guilty of only 1 conspiracy, so long as the multiple crimes are the object of the same agreement of continuous conspiratorial relationship. The person may be convicted of the degree of conspiracy which includes the most serious offense which the person is found guilty of conspiring to commit.

(b) If a person guilty of conspiracy, as defined by §§ 511-513 of this title, knows that a person with whom the person conspires to commit a crime has conspired with another person or persons to commit the same crime, the first person is guilty of conspiring to commit the crime with the other person or persons, whether or not the first person knows their identity.

(c) No person may be convicted of conspiracy to commit an offense when an element of the offense is agreement with the person with whom the person is alleged to have conspired, or when the person with whom the person is alleged to have conspired is necessarily involved with the person in the commission of the offense.

11 Del. C. 1953, § 521; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 522. Joinder and venue in conspiracy prosecutions

(a) Subject to subsection (b) of this section, 2 or more persons charged with conspiracy to commit a crime may be prosecuted jointly if:

(1) They are charged with conspiring with one another; or

(2) The conspiracies alleged, whether they have the same or different parties, are so related that they constitute different aspects of a scheme of organized criminal conduct.

(b) In any joint prosecution under subsection (a) of this section:

(1) No defendant shall be charged with a conspiracy in any county other than one in which the defendant entered into the conspiracy or one in which an overt act pursuant to the conspiracy was done by the defendant or by a person with whom the defendant conspired; and

(2) Neither the criminal liability of any defendant nor the admissibility against a defendant of evidence of acts or declarations of another shall be enlarged by the joinder; and

(3) The court may order a severance or take a special verdict as to any defendant who so requests, if it deems such action necessary or appropriate to promote the fair determination of guilt or innocence, and the court may take any other proper measures to protect the fairness of the trial.

11 Del. C. 1953, § 522; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 523. Criminal solicitation and conspiracy unaffected by matters relating to the complicity of other persons

(a) It is no defense to a prosecution for criminal solicitation that the person solicited could not be guilty of the crime solicited because of irresponsibility or other legal incapacity or exemption, or because of unawareness of the criminal nature of the conduct solicited or of the defendant's criminal purpose or because of other factors precluding the mental state required for the commission of the crime in question.

(b) It is no defense to a prosecution for criminal conspiracy that, because of irresponsibility or other legal incapacity or exemption, or because of unawareness of the criminal nature of the agreement or the conduct contemplated or of the defendant's criminal purpose or because of other factors precluding the mental state required for commission of the conspiracy or the crime contemplated, 1 or more of the defendant's coconspirators could not be guilty of the conspiracy or the crime contemplated.

11 Del. C. 1953, § 523; 58 Del. Laws, c. 497, § 1.;



§ 531. Attempt to commit a crime

A person is guilty of an attempt to commit a crime if the person:

(1) Intentionally engages in conduct which would constitute the crime if the attendant circumstances were as the person believes them to be; or

(2) Intentionally does or omits to do anything which, under the circumstances as the person believes them to be, is a substantial step in a course of conduct planned to culminate in the commission of the crime by the person.

Attempt to commit a crime is an offense of the same grade and degree as the most serious offense which the accused is found guilty of attempting.

11 Del. C. 1953, § 531; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 532. "Substantial step" defined

A "substantial step" under § 531 of this title is an act or omission which leaves no reasonable doubt as to the defendant's intention to commit the crime which the defendant is charged with attempting.

11 Del. C. 1953, § 532; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 533. Conduct intended to aid another to commit a crime

A person who engages in conduct intended to aid another person to commit a crime is guilty of an attempt to commit the crime, although the crime is not committed or attempted by the other person, provided that the conduct would establish the person's complicity under § 271 of this title if the crime were committed by the other person.

11 Del. C. 1953, § 533; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 541. Criminal solicitation, conspiracy, attempt to commit a crime; defense of renunciation

(a) In any prosecution for criminal solicitation or conspiracy in which the crime solicited or the crime contemplated by the conspiracy was not in fact committed, it is an affirmative defense that, under circumstances manifesting a voluntary and complete renunciation of the criminal purpose, the accused prevented the commission of the crime.

(b) In any prosecution for an attempt to commit a crime it is an affirmative defense that, under circumstances manifesting a voluntary and complete renunciation of the criminal purpose, the accused avoided the commission of the crime attempted by abandoning the criminal effort and, if mere abandonment was insufficient to accomplish avoidance, by taking further and affirmative steps which prevented the commission of the crime attempted.

(c) A renunciation is not "voluntary and complete" within the meaning of this section if it is motivated in whole or in part by:

(1) A belief that circumstances exist which increase the probability of detection or apprehension of the accused or another participant in the criminal enterprise, or which render more difficult the accomplishment of the criminal purpose; or

(2) A decision to postpone the criminal conduct until another time or to transfer the criminal effort to another victim or another but similar objective.

1 Del. C. 1953, § 541; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 542. Exemption of law-enforcement officers

Nothing in this subchapter shall apply to any law-enforcement officer or the officer's agent while acting in the lawful performance of duty.

11 Del. C. 1953, § 542; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Offenses Against the Person

§ 601. Offensive touching; unclassified misdemeanor; class A misdemeanor

(a) A person is guilty of offensive touching when the person:

(1) Intentionally touches another person either with a member of his or her body or with any instrument, knowing that the person is thereby likely to cause offense or alarm to such other person; or

(2) Intentionally strikes another person with saliva, urine, feces or any other bodily fluid, knowing that the person is thereby likely to cause offense or alarm to such other person.

(b) When charged with a violation of paragraph (a)(2) of this section, the defendant shall be tested for diseases transmittable through bodily fluids, the cost of such tests to be assessed as costs upon conviction. The results of such tests shall be provided only to the Attorney General, the victim of the offense, the defendant and the Department of Correction's medical care provider.

(c) Any violation of paragraph (a)(1) of this section shall be an unclassified misdemeanor. Notwithstanding the above, any violation of paragraph (a)(1) of this section shall be a class A misdemeanor when the victim is acting in the lawful performance of the victim's duty as 1 of the following: law-enforcement officer, hospital or nursing home employee, physician, medical professional, ambulance attendant, emergency medical technician, advanced emergency medical technician, paramedic, Delaware State Fire Police Officer, correctional officer, volunteer firefighter or full-time firefighter. Any violation of paragraph (a)(2) of this section shall be a class A misdemeanor.

11 Del. C. 1953, § 601; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 382, § 1; 73 Del. Laws, c. 108, §§ 1, 2; 79 Del. Laws, c. 64, § 1.;



§ 602. Menacing; unclassified misdemeanor

(a) A person is guilty of menacing when by some movement of body or any instrument the person intentionally places another person in fear of imminent physical injury.

Menacing is an unclassified misdemeanor.

(b) A person is guilty of aggravated menacing when by displaying what appears to be a deadly weapon that person intentionally places another person in fear of imminent physical injury. Aggravated menacing is a class E felony.

11 Del. C. 1953, § 602; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 159, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 603. Reckless endangering in the second degree; class A misdemeanor

(a) A person is guilty of reckless endangering in the second degree when:

(1) The person recklessly engages in conduct which creates a substantial risk of physical injury to another person; or

(2) Being a parent, guardian or other person legally charged with the care or custody of a child less than 18 years old, the person knowingly, intentionally or with criminal negligence acts in a manner which contributes to or fails to act to prevent the unlawful possession and/or purchase of a firearm by a juvenile. It shall be an absolute defense to this paragraph if the person charged had a lock on the trigger and did not tell or show the juvenile where the key to the trigger lock was kept. It shall also be an absolute defense to this paragraph if the person had locked the firearm in a key or combination locked container and did not tell or show the juvenile where the key was kept or what the combination was.

(b) Reckless endangering in the second degree is a class A misdemeanor.

11 Del. C. 1953, § 603; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 359, § 1.;



§ 604. Reckless endangering in the first degree; class E felony

A person is guilty of reckless endangering in the first degree when the person recklessly engages in conduct which creates a substantial risk of death to another person.

Reckless endangering in the first degree is a class E felony.

11 Del. C. 1953, § 604; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 69 Del. Laws, c. 24, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 34, § 9.;



§ 605. Abuse of a pregnant female in the second degree; class C felony

(a) A person is guilty of abuse of a pregnant female in the second degree when in the course of or in furtherance of the commission or attempted commission of assault third degree or any violent felony against or upon a pregnant female, or while in immediate flight therefrom, the person recklessly and without her consent causes the unlawful termination of her pregnancy.

(b) It is no defense to a prosecution under this section that the person was unaware that the victim was pregnant.

(c) Prosecution under this section does not preclude prosecution under any other section of the Delaware Code. Abuse of a pregnant female in the second degree is a class C felony.

72 Del. Laws, c. 43, § 3; 70 Del. Laws, c. 186, § 1.;



§ 606. Abuse of a pregnant female in the first degree; class B felony

(a) A person is guilty of abuse of a pregnant female in the first degree when in the course of or in furtherance of the commission or attempted commission of assault third degree any violent felony against or upon a pregnant female, or while in immediate flight therefrom, the person intentionally and without her consent causes the unlawful termination of her pregnancy.

(b) It is no defense to a prosecution under this section that the person was unaware that the victim was pregnant.

(c) Prosecution under this section does not preclude prosecution under any other section of the Delaware Code. Abuse of a pregnant female in the first degree is a class B felony.

72 Del. Laws, c. 43, § 4; 70 Del. Laws, c. 186, § 1.;



§ 607. Strangulation; penalty; affirmative defense

(a)(1) A person commits the offense of strangulation if the person knowingly or intentionally impedes the breathing or circulation of the blood of another person by applying pressure on the throat or neck of the other person.

(2) Except as provided in paragraph (a)(3) of this section, strangulation is a class E felony.

(3) Strangulation is a class D felony if:

a. The person used or attempted to use a dangerous instrument or a deadly weapon while committing the offense; or

b. The person caused serious physical injury to the other person while committing the offense; or

c. The person has been previously convicted of strangulation.

(b) It is an affirmative defense that an act constituting strangulation was the result of a legitimate medical procedure.

77 Del. Laws, c. 256, § 1.;



§ 611. Assault in the third degree; class A misdemeanor

A person is guilty of assault in the third degree when:

(1) The person intentionally or recklessly causes physical injury to another person; or

(2) With criminal negligence the person causes physical injury to another person by means of a deadly weapon or a dangerous instrument.

Assault in the third degree is a class A misdemeanor.

11 Del. C. 1953, § 611; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 612. Assault in the second degree; class D felony

(a) A person is guilty of assault in the second degree when:

(1) The person recklessly or intentionally causes serious physical injury to another person; or

(2) The person recklessly or intentionally causes physical injury to another person by means of a deadly weapon or a dangerous instrument; or

(3) The person intentionally causes physical injury to a law-enforcement officer, a volunteer firefighter, a full-time firefighter, emergency medical technician, paramedic, fire police officer, fire marshal, correctional officer, a sheriff, a deputy sheriff, public transit operator, a code enforcement constable or a code enforcement officer who is acting in the lawful performance of duty. For purposes of this subsection, if a law-enforcement officer is off duty and the nature of the assault is related to that law-enforcement officer's official position, then it shall fall within the meaning of "official duties" of a law-enforcement officer; or

(4) The person intentionally causes physical injury to the operator of an ambulance, a rescue squad member, licensed practical nurse, registered nurse, paramedic, licensed medical doctor or any other person while such person is rendering emergency care; or

(5) The person recklessly or intentionally causes physical injury to another person who is 62 years of age or older; or

(6) The person intentionally assaults a law-enforcement officer while in the performance of the officer's duties, with any disabling chemical spray, or with any aerosol or hand sprayed liquid or gas with the intent to incapacitate such officer and prevent the officer from performing such duties; or

(7) The person intentionally, while engaged in commission of any crime enumerated in this chapter, assaults any other person with any disabling chemical spray, or with any aerosol or hand sprayed liquid or gas with the intent to incapacitate the victim; or

(8) The person intentionally causes physical injury to any state employee or officer when that employee or officer is discharging or attempting to discharge a duty of employment or office; or

(9) The person recklessly or intentionally causes physical injury to a pregnant female. It is no defense to a prosecution under this subsection that the person was unaware that the victim was pregnant; or

(10) A person who is 18 years of age or older and who recklessly or intentionally causes physical injury to another person who has not yet reached the age of 6 years. In any prosecution of a parent, guardian, foster parent, legal custodian or other person similarly responsible for the general care and supervision of a child victim pursuant to this paragraph, the State shall be required to prove beyond a reasonable doubt the absence of any justification offered by § 468(1) of this title. In any prosecution of a teacher or school administrator pursuant to this paragraph, the State shall be required to prove beyond a reasonable doubt the absence of any justification offered by § 468(2) of this title; or

(11) The person recklessly or intentionally causes physical injury to a law enforcement officer, security officer, fire policeman, fire fighter, paramedic, or emergency medical technician in the lawful performance of their duties by means of an electronic control device shall be a class C felony.

(b) It is no defense, for an offense under paragraph (a)(5) of this section, that the accused did not know the person's age or that the accused reasonably believed the person to be under the age of 62.

(c) It is no defense, for an offense under paragraph (a)(10) of this section, that the accused did not know the person's age or that the accused reasonably believed the person to be 6 years of age or older.

(d) Assault in the second degree is a class D felony.

11 Del. C. 1953, § 612; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 50, § 1; 63 Del. Laws, c. 237, § 1; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 129, §§ 1, 3; 69 Del. Laws, c. 24, §§ 3, 4; 69 Del. Laws, c. 189, § 1; 69 Del. Laws, c. 367, § 1; 70 Del. Laws, c. 128, §§ 1-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 307, § 1; 71 Del. Laws, c. 374, §§ 4, 5; 72 Del. Laws, c. 34, § 10; 72 Del. Laws, c. 43, § 5; 72 Del. Laws, c. 173, §§ 1, 2; 73 Del. Laws, c. 126, §§ 3, 16; 74 Del. Laws, c. 199; 76 Del. Laws, c. 270, § 3; 77 Del. Laws, c. 119, § 1; 77 Del. Laws, c. 265, § 1; 78 Del. Laws, c. 325, § 1.;



§ 613. Assault in the first degree; class B felony

(a) A person is guilty of assault in the first degree when:

(1) The person intentionally causes serious physical injury to another person by means of a deadly weapon or a dangerous instrument; or

(2) The person intentionally disfigures another person seriously and permanently, or intentionally destroys, amputates or disables permanently a member or organ of another person's body; or

(3) The person recklessly engages in conduct which creates a substantial risk of death to another person, and thereby causes serious physical injury to another person; or

(4) While engaged in the commission of, or attempt to commit, or flight after committing or attempting to commit any felony, the person intentionally or recklessly causes serious physical injury to another person; or

(5) The person intentionally causes serious physical injury to a law-enforcement officer, a volunteer firefighter, a full-time firefighter, emergency medical technician, paramedic, fire police officer, fire marshal, public transit operator, a code enforcement constable or a code enforcement officer who is acting in the lawful performance of duty; or

(6) The person intentionally causes serious physical injury to the operator of an ambulance, a rescue squad member, licensed practical nurse, registered nurse, paramedic, licensed medical doctor or any other person while such person is rendering emergency care; or

(7) The person intentionally causes serious physical injury to another person who is 62 years of age or older.

(b) It is no defense, for an offense under paragraph (a)(7) of this section, that the accused did not know the person's age or that the accused reasonably believed the person to be under the age of 62.

(c) Assault in the first degree is a class B felony.

11 Del. C. 1953, § 613; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 50, § 2; 63 Del. Laws, c. 237, § 2; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 129, §§ 2, 3; 69 Del. Laws, c. 24, §§ 5, 6; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 34, § 11; 73 Del. Laws, c. 126, §§ 4, 16; 74 Del. Laws, c. 106, § 1; 75 Del. Laws, c. 168, § 1; 77 Del. Laws, c. 119, § 2; 77 Del. Laws, c. 265, § 2; 78 Del. Laws, c. 325, § 2.;



§ 614. Abuse of a sports official; class G felony; class A misdemeanor

(a) A person is guilty of abuse of a sports official whenever the person intentionally or recklessly commits the following acts against a sports official who is acting in the lawful performance of duty:

(1) Reckless endangering in the second degree, as set forth in § 603 of this title; or

(2) Assault in the third degree, as set forth in § 611 of this title; or

(3) Terroristic threatening, as set forth in § 621 of this title; or

(4) Criminal mischief, as set forth in § 811 of this title.

(b) For purposes of this section, the words "sports official" shall mean any person who serves as a registered, paid or volunteer referee, umpire, line judge or acts in any similar capacity during a sporting event. For purposes of this section, the words, "lawful performance of duty" means the time immediately prior to, during and/or immediately after the sporting event.

(c) Whoever violates subsection (a) of this section shall be guilty of a class A misdemeanor. Upon conviction for a second or subsequent offense under this section, such person shall be guilty of a class G felony. Notwithstanding Chapter 42 of this title, such person shall be fined not less than $1,000 nor more than $2,350. In addition to the fines imposed by this subsection, any person who is guilty of abuse of a sports official shall be prohibited from participating in and/or attending any organized sporting event for a period of not less than 3 months nor more than 12 months.

(d) Except as provided in § 922 of Title 10, and notwithstanding any other provision of law to the contrary, the Court of Common Pleas shall have original jurisdiction to hear, try and finally determine any violation of this section, and any other misdemeanor violation of any offense set forth in this title which was allegedly committed during the same incident. Prosecution under this section shall not preclude a separate charge, conviction and sentence for any other crime set forth in the Code.

67 Del. Laws, c. 247, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 342, § 1.;



§ 615. Assault by abuse or neglect; class B felony

[Transferred to § 1103B of this title by 78 Del. Laws, c. 406, § 3, effective Sept. 12, 2012.]



§ 616. Gang participation

(a) Definitions. — The following terms shall have the following meaning as used in this section.

(1) "Criminal street gang" means any ongoing organization, association, or group of 3 or more persons, whether formal or informal, having as 1 of its primary activities the commission of one or more of the criminal acts enumerated in paragraph (a)(2) of this section, having a common name or common identifying sign or symbol, and whose members individually or collectively engage in or have engaged in a pattern of criminal gang activity.

(2) "Pattern of criminal gang activity" means the commission of attempted commission of, conspiracy to commit, solicitation of, or conviction of 2 or more of the following criminal offenses, provided that at least 1 of these offenses occurred after July 1, 2003, and that the last of those offenses occurred within 3 years after a prior offense, and provided that the offenses were committed on separate occasions, or by 2 or more persons:

a. Assault, as defined in § 612 or § 613 of this title.

b. Any criminal acts causing death as defined in §§ 632—636 of this title.

c. Any criminal acts relating to sexual offenses defined in §§ 768—780 of this title.

d. Any criminal offenses relating to unlawful imprisonment or kidnapping which are defined in §§ 782—783A of this title.

e. Any criminal acts of arson as defined in §§ 801—803 of this title.

f. Any criminal acts relating to burglary which are defined in §§ 824—826A of this title.

g. Any criminal acts relating to robbery which are defined in §§ 831 and 832 of this title.

h. Any criminal acts relating to theft or extortion which are defined in § 841, § 849 or § 851 of this title, provided that such acts meet the requirements of felony offenses under said sections.

i. Any criminal acts relating to riot, unlawful disruption, hate crimes, stalking or bombs which are defined in § 1302, former § 1303 [repealed], § 1304, § 1312A or § 1338 of this title, provided that such acts meet the requirements of felony offenses under said sections.

j. Any criminal acts involving deadly weapons or dangerous instruments which are defined in § 1442, § 1444, §§1447—1448, § 1449, § 1450, § 1451, § 1454 or § 1455 of this title.

k. Any criminal acts involving controlled substances which are defined by §§ 4752, 4753, 4754, 4755, 4756, 4757(c) of Title 16.

(b) Forbidden conduct. — A person who actively participates in any criminal street gang with knowledge that its members engage in or have engaged in a pattern of criminal gang activity and who knowingly promotes, furthers or assists in any criminal conduct by members of that gang which would constitute a felony under Delaware law, shall be guilty of illegal gang participation. Illegal gang participation is a class F felony.

(c) Sentencing enhancements. —

(1) Any person who is convicted of a class E felony committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall, upon conviction of that felony, be sentenced consistent with the sentence dictated by Delaware law for a class D felony under § 4205(b)(4) of this title.

(2) Any person who is convicted of a class D felony committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall, upon conviction of that felony, be sentenced consistent with the sentence dictated by Delaware law for a class C felony under § 4205(b)(3) of this title.

(3) Any person who is convicted of a class C felony committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall, upon conviction of that felony, be sentenced consistent with the sentence dictated by Delaware law for a class B felony under § 4205(b)(2) of this title.

74 Del. Laws, c. 115, § 1; 78 Del. Laws, c. 13, § 4; 78 Del. Laws, c. 252, § 5.;



§ 617. Criminal youth gangs

(a) Definitions. — The following words, terms and phrases, when used in this chapter, shall have their meaning ascribed to them except where the context clearly indicates a different meaning.

(1) "Criminal youth gang" shall mean a group of 3 or more persons with a gang name or other identifier which either promotes, sponsors, assists in, participates in or requires as a condition of membership submission to group initiation that results in any felony or any class A misdemeanor set forth in this title or Title 16.

(2) "Identifier" shall mean common identifying signs, symbols, tattoos, markings, graffiti, or attire or other distinguishing characteristics or indicia of gang membership.

(3) "Student" shall mean any person enrolled in a school grades preschool through 12.

(b) Recruitment or retention of juveniles or students for a criminal street gang or criminal youth gang; penalties. —

(1) Any person who solicits, invites, recruits, encourages or otherwise causes or attempts to cause a juvenile or student to participate in or become a member of a criminal street gang as defined in § 616(a) of this title or criminal youth gang is guilty of a class G felony.

(2) Any person who,

a. In order to encourage a juvenile or student to:

1. Join a criminal youth gang or criminal street gang,

2. Remain as a participant in or a member of a criminal youth gang or criminal street gang, or

3. Submit to a demand by a criminal youth gang or criminal street gang to commit a crime; or

b. In order to prevent a juvenile or student from withdrawing or attempting to withdraw from a criminal youth gang or criminal street gang threatens to commit any crime likely to result in death or in physical injury to the juvenile, the juvenile's property, a member of that juvenile's family or household, or their property; or commits a crime which results in physical injury or death to the juvenile, the juvenile's property, a member of that juvenile's family or household, or their property

shall be guilty of a class F felony and shall constitute a separate and distinct offense. If the acts or activities violating this section also violate another provision of law, a prosecution under this section shall not prohibit or bar any prosecution or proceeding under such other provision or the imposition of any penalties provided for thereby.

75 Del. Laws, c. 421, § 1; 70 Del. Laws, c. 186, § 1.;



§ 621. Terroristic threatening

(a) A person is guilty of terroristic threatening when that person commits any of the following:

(1) The person threatens to commit any crime likely to result in death or in serious injury to person or property;

(2) The person makes a false statement or statements:

a. Knowing that the statement or statements are likely to cause evacuation of a building, place of assembly, or facility of public transportation;

b. Knowing that the statement or statements are likely to cause serious inconvenience; or

c. In reckless disregard of the risk of causing terror or serious inconvenience; or

(3) The person commits an act with intent of causing an individual to believe that the individual has been exposed to a substance that will cause the individual death or serious injury.

(b) Any violation of paragraph (a)(1) of this section shall be a class A misdemeanor except where the victim is a person 62 years of age or older, in which case any violation of paragraph (a)(1) of this section shall be a class G felony. Any violation of paragraph (a)(2) of this section shall be a class G felony unless the place at which the risk of evacuation, serious inconvenience or terror is created is a place that has the purpose, in whole or in part, of acting as a daycare facility, nursery or preschool, kindergarten, elementary, secondary or vocational-technical school, or any long-term care facility in which elderly persons are housed, in which case it shall be a class F felony. Any violation of paragraph (a)(3) of this section shall be a class F felony. Notwithstanding any provision of this subsection to the contrary, a first offense of paragraph (a)(2) of this section by a person 17 years old or younger shall be a class A misdemeanor.

(c) In addition to the penalties otherwise authorized by law, any person convicted of an offense in violation of paragraph (a)(2) of this section shall:

(1) Pay a fine of not less than $1,000 nor more than $2,500, which fine cannot be suspended; and

(2) Be sentenced to perform a minimum of 100 hours of community service.

(d) In addition to the penalties otherwise authorized by law, any person convicted of an offense in violation of paragraph (a)(3) of this section shall pay a fine of not less than $2,000, which fine cannot be suspended.

11 Del. C. 1953, § 621; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 330, § 1; 73 Del. Laws, c. 126, §§ 5, 6; 73 Del. Laws, c. 255, § 1.;



§ 622. Hoax device; class F felony

(a) Whoever possesses, transports, uses or places or causes another to knowingly or unknowingly possess, transport, use or place any hoax device with the intent to cause anxiety, unrest, fear or personal discomfort to any person or group of persons shall be guilty of a class F felony.

(b) For the purposes of this section the following definitions shall apply:

(1) "Destructive device" means any explosive, incendiary, or chemical material or over-pressure device which will rapidly expand in a manner to project material outward at such a rate to cause injury to persons or damage to property.

(2) "Explosive" means any chemical compound, or other substance or containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition, fire, friction, concussion, percussion, or detonator may produce an explosion capable of causing injury to persons or damage to property.

(3) "Hoax device" shall mean any object or item that would cause a person to reasonably believe that such object or item is or contains a destructive device, Molotov cocktail, incendiary device, or over-pressure device which could cause injury or death.

(4) "Incendiary device" means any item designed to ignite by hand, chemical reaction, timer or by spontaneous combustion and is not designed for lawful purposes or use whatsoever, or any lawful use or purpose has been terminated.

(5) "Molotov cocktail" means a makeshift incendiary bomb made of a breakable container filled with flammable liquid and provided with a wick composed of any substance capable of bringing flame into contact with a wick composed of any substance capable of bringing flame into contact with a liquid.

(6) "Over-pressure device" means a frangible container filled with an explosive gas, chemical or combination of materials, which is designed or constructed so as to cause the container to break or fracture in a manner which is capable of causing death, bodily harm, or property damage.

74 Del. Laws, c. 420, § 1.;



§ 625. Unlawfully administering drugs; class A misdemeanor

A person is guilty of unlawfully administering drugs when, for a purpose other than lawful medical or therapeutic treatment, the person intentionally causes stupor, unconsciousness or other alteration of the physical or mental condition of another person by administering to the other person, without consent, a drug.

Unlawfully administering drugs is a class A misdemeanor.

11 Del. C. 1953, § 625; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 626. Unlawfully administering controlled substance or counterfeit substance or narcotic drugs; class G felony

A person is guilty of unlawfully administering a controlled substance or counterfeit substance or narcotic drugs when, for a purpose other than lawful medical or therapeutic treatment, the person intentionally introduces or causes introduction into the body of another person, without consent, a controlled substance or counterfeit substance or narcotic drug.

Unlawfully administering controlled substance or counterfeit substance or narcotic drugs is a class G felony.

11 Del. C. 1953, § 626; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 627. Prohibited acts as to substances releasing vapors or fumes; unclassified misdemeanor

No person shall:

(1) Intentionally smell or inhale the vapors or fumes from any substance having the property of releasing vapors or fumes for the purpose of producing a condition of intoxication, inebriation, exhilaration, stupefaction or lethargy or for the purpose of dulling the brain or nervous system; provided, that nothing in this section shall prohibit the inhalation of the vapors or fumes of any anesthesia for medical or dental purposes;

(2) Sell or offer to sell to any person any material, product or article of commerce containing any substance having a property of releasing vapors or fumes, if the person has knowledge or is in the possession of such facts that the person should have knowledge that the material, product or article of commerce sold or offered will be used for the purpose of committing any of the acts proscribed in paragraph (1) of this section;

(3) Purchase or offer to purchase for the person or any other person any material, product or article of commerce containing any substance having the property of releasing vapors and fumes if such purchase or offer to purchase is made for the purpose of committing any of the acts proscribed in paragraph (1) of this section.

Any violation of this section shall be an unclassified misdemeanor.

11 Del. C. 1953, § 627; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 286, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 628. Vehicular assault in the third degree; class B misdemeanor

A person is guilty of vehicular assault in the third degree when, while in the course of driving or operating a motor vehicle, the person's criminally negligent driving or operation of said vehicle causes physical injury to another person.

Vehicular assault in the third degree is a class B misdemeanor.

78 Del. Laws, c. 168, § 2.;

§ 628A Vehicular assault in the second degree; class A misdemeanor.

A person is guilty of vehicular assault in the second degree when:

(1) While in the course of driving or operating a motor vehicle, the person's criminally negligent driving or operation of said vehicle causes serious physical injury to another person; or

(2) While in the course of driving or operating a motor vehicle and under the influence of alcohol or drugs or with a prohibited alcohol or drug content, as defined by § 4177 of Title 21, the person's negligent driving or operation of said vehicle causes physical injury to another person.

Vehicular assault in the second degree is a class A misdemeanor.

63 Del. Laws, c. 88, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 333, § 5; 75 Del. Laws, c. 315, § 7; 78 Del. Laws, c. 168, §§ 1, 2.;



§ 628A. Vehicular assault in the second degree; class A misdemeanor

A person is guilty of vehicular assault in the second degree when:

(1) While in the course of driving or operating a motor vehicle, the person's criminally negligent driving or operation of said vehicle causes serious physical injury to another person; or

(2) While in the course of driving or operating a motor vehicle and under the influence of alcohol or drugs or with a prohibited alcohol or drug content, as defined by § 4177 of Title 21, the person's negligent driving or operation of said vehicle causes physical injury to another person.

Vehicular assault in the second degree is a class A misdemeanor.

63 Del. Laws, c. 88, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 333, § 5; 75 Del. Laws, c. 315, § 7; 78 Del. Laws, c. 168, §§ 1, 2.;



§ 629. Vehicular assault in the first degree; class F felony

A person is guilty of vehicular assault in the first degree when while in the course of driving or operating a motor vehicle and under the influence of alcohol or drugs or with a prohibited alcohol or drug content, as defined by § 4177 of Title 21, the person's negligent driving or operation of said vehicle causes serious physical injury to another person.

Vehicular assault in the first degree is a class F felony.

63 Del. Laws, c. 88, § 2; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 361, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 333, § 5; 75 Del. Laws, c. 315, § 7.;



§ 630. Vehicular homicide in the second degree; class D felony; minimum sentence; juvenile offenders

(a) A person is guilty of vehicular homicide in the second degree when:

(1) While in the course of driving or operating a motor vehicle, the person's criminally negligent driving or operation of said vehicle causes the death of another person; or

(2) While in the course of driving or operating a motor vehicle, under the influence of alcohol or drugs or with a prohibited alcohol or drug content, as defined by § 4177 of Title 21, the person's negligent driving or operation of said vehicle causes the death of another person.

Vehicular homicide in the second degree is a class D felony.

(b) The minimum sentence required by paragraph (a)(2) of this section shall be 1 year, notwithstanding § 4205(b)(6) of this title. The minimum sentence shall not be subject to suspension, and no person convicted under this section shall be eligible for probation, parole, furlough, work release or supervised custody during the first year of such sentence.

(c) Every person charged under this section after having reached their 16th birthday, shall be treated for purposes of trial or other disposition of the charge, including but not limited to sentencing, as an adult, notwithstanding any contrary provisions of statutes governing the Family Court, or any other state law, except that the mandatory minimum sentencing provisions of subsection (b) of this section and § 630A(b) of this title shall not apply to juveniles. Any such case involving a juvenile shall be subject to the transfer provisions of § 1011 of Title 10. Any period of incarceration imposed upon a juvenile by operation of this section shall be served in a juvenile correctional facility until the person attains their 18th birthday, at which time the person shall be transferred to the appropriate adult correctional institution or jail to serve any remaining portion of the sentence.

63 Del. Laws, c. 88, § 3; 65 Del. Laws, c. 357, § 1; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 246, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 333, § 5; 75 Del. Laws, c. 315, § 7; 78 Del. Laws, c. 168, § 3.;

§ 630A Vehicular homicide in the first degree; class C felony; minimum sentence; juvenile offenders.

(a) A person is guilty of vehicular homicide in the first degree when while in the course of driving or operating a motor vehicle under the influence of alcohol or drugs or with a prohibited alcohol or drug content, as defined by § 4177 of Title 21, the person's criminally negligent driving or operation of said vehicle causes the death of another person.

Vehicular homicide in the first degree is a class C felony.

(b) The minimum sentence required by this section shall be 2 years, notwithstanding § 4205(b)(5) of this title. The minimum sentence shall not be subject to suspension, and no person convicted under this section shall be eligible for probation, parole, furlough, work release or supervised custody during the first 18 months of such sentence.

(c) Every person charged under this section after having reached their 16th birthday, shall be treated for purposes of trial or other disposition of the charge, including but not limited to sentencing, as an adult, notwithstanding any contrary provisions of statutes governing the Family Court, or any other state law, except that the mandatory minimum sentencing provisions of subsection (b) of this section and § 630(b) of this title shall not apply to juveniles. Any such case involving a juvenile shall be subject to the transfer provisions of § 1011 of Title 10. Any period of incarceration imposed upon a juvenile by operation of this section shall be served in a juvenile correctional facility until the person attains their 18th birthday, at which time the person shall be transferred to the appropriate adult correctional institution or jail to serve any remaining portion of the sentence.

63 Del. Laws, c. 88, § 4; 65 Del. Laws, c. 357, § 2; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 246, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 333, § 5; 75 Del. Laws, c. 315, § 7; 78 Del. Laws, c. 168, § 4.;



§ 630A. Vehicular homicide in the first degree; class C felony; minimum sentence; juvenile offenders

(a) A person is guilty of vehicular homicide in the first degree when while in the course of driving or operating a motor vehicle under the influence of alcohol or drugs or with a prohibited alcohol or drug content, as defined by § 4177 of Title 21, the person's criminally negligent driving or operation of said vehicle causes the death of another person.

Vehicular homicide in the first degree is a class C felony.

(b) The minimum sentence required by this section shall be 2 years, notwithstanding § 4205(b)(5) of this title. The minimum sentence shall not be subject to suspension, and no person convicted under this section shall be eligible for probation, parole, furlough, work release or supervised custody during the first 18 months of such sentence.

(c) Every person charged under this section after having reached their 16th birthday, shall be treated for purposes of trial or other disposition of the charge, including but not limited to sentencing, as an adult, notwithstanding any contrary provisions of statutes governing the Family Court, or any other state law, except that the mandatory minimum sentencing provisions of subsection (b) of this section and § 630(b) of this title shall not apply to juveniles. Any such case involving a juvenile shall be subject to the transfer provisions of § 1011 of Title 10. Any period of incarceration imposed upon a juvenile by operation of this section shall be served in a juvenile correctional facility until the person attains their 18th birthday, at which time the person shall be transferred to the appropriate adult correctional institution or jail to serve any remaining portion of the sentence.

63 Del. Laws, c. 88, § 4; 65 Del. Laws, c. 357, § 2; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 246, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 333, § 5; 75 Del. Laws, c. 315, § 7; 78 Del. Laws, c. 168, § 4.;



§ 631. Criminally negligent homicide; class D felony

A person is guilty of criminally negligent homicide when, with criminal negligence, the person causes the death of another person.

Criminally negligent homicide is a class D felony.

11 Del. C. 1953, § 631; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 168, § 5.;



§ 632. Manslaughter; class B felony

A person is guilty of manslaughter when:

(1) The person recklessly causes the death of another person; or

(2) With intent to cause serious physical injury to another person the person causes the death of such person, employing means which would to a reasonable person in the defendant's situation, knowing the facts known to the defendant, seem likely to cause death; or

(3) The person intentionally causes the death of another person under circumstances which do not constitute murder because the person acts under the influence of extreme emotional disturbance; or

(4) The person commits upon a female an abortion which causes her death, unless such abortion is a therapeutic abortion and the death is not the result of reckless conduct; or

(5) The person intentionally causes another person to commit suicide.

Manslaughter is a class B felony.

11 Del. C. 1953, § 632; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 106, § 2.;



§ 633. Murder by abuse or neglect in the second degree; class B felony

(a) A person is guilty of murder by abuse or neglect in the second degree when, with criminal negligence, the person causes the death of a child:

(1) Through an act of abuse and/or neglect of such child; or

(2) When the person has engaged in a previous pattern of abuse and/or neglect of such child.

(b) For the purpose of this section:

(1) "Abuse" and "neglect" shall have the same meaning as set forth in § 1100 of this title.

(2) "Child" shall refer to any person who has not yet reached that person's 14th birthday.

(3) "Previous pattern" of abuse and/or neglect shall mean 2 or more incidents of conduct:

a. That constitute an act of abuse and/or neglect; and

b. Are not so closely related to each other or connected in point of time and place that they constitute a single event.

(c) A conviction is not required for an act of abuse or neglect to be used in prosecution of a matter under this section, including an act used as proof of a previous pattern as defined in paragraph (b)(3) of this section. A conviction for any act of abuse or neglect, including one which may be relied upon to establish a previous pattern of abuse and/or neglect does not preclude prosecution under this section. Prosecution under this section does not preclude prosecution under any other section of the Code.

(d) Murder by abuse or neglect in the second degree is a class B felony. Notwithstanding any provision of this title to the contrary, the minimum sentence for a person convicted of murder by abuse or neglect in the second degree in violation of this section shall be 10 years at Level V.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 266, § 1; 70 Del. Laws, c. 382, § 1; 72 Del. Laws, c. 197, §§ 2-4; 78 Del. Laws, c. 406, § 1.;



§ 634. Murder by abuse or neglect in the first degree; class A felony

(a) A person is guilty of murder by abuse or neglect in the first degree when the person recklessly causes the death of a child:

(1) Through an act of abuse and/or neglect of such child; or

(2) When the person has engaged in a previous pattern of abuse and/or neglect of such child.

(b) For the purpose of this section:

(1) "Abuse" and "neglect" shall have the same meaning as set forth in § 1100 of this title.

(2) "Child" shall refer to any person who has not yet reached that person's 14th birthday.

(3) "Previous pattern" of abuse and/or neglect shall mean 2 or more incidents of conduct:

a. That constitute an act of abuse and/or neglect; and

b. Are not so closely related to each other or connected in point of time and place that they constitute a single event.

(c) A conviction is not required for an act of abuse or neglect to be used in prosecution of a matter under this section including an act used as proof of the previous pattern as defined in paragraph (b)(3) of this section. A conviction for any act of abuse or neglect including one which may be relied upon to establish the previous pattern of abuse and/or neglect does not preclude prosecution under this section. Prosecution under this section does not preclude prosecution under any other section of the Code.

(d) Murder by abuse or neglect in the first degree is a class A felony.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 266, § 2; 72 Del. Laws, c. 197, §§ 5, 6; 78 Del. Laws, c. 406, § 1.;



§ 635. Murder in the second degree; class A felony

A person is guilty of murder in the second degree when:

(1) The person recklessly causes the death of another person under circumstances which manifest a cruel, wicked and depraved indifference to human life; or

(2) While engaged in the commission of, or attempt to commit, or flight after committing or attempting to commit any felony, the person, with criminal negligence, causes the death of another person.

Murder in the second degree is a class A felony.

11 Del. C. 1953, § 635; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 35; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 350, § 29; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 106, § 3; 74 Del. Laws, c. 246, § 1.;



§ 636. Murder in the first degree; class A felony

(a) A person is guilty of murder in the first degree when:

(1) The person intentionally causes the death of another person;

(2) While engaged in the commission of, or attempt to commit, or flight after committing or attempting to commit any felony, the person recklessly causes the death of another person.

(3) The person intentionally causes another person to commit suicide by force or duress;

(4) The person recklessly causes the death of a law-enforcement officer, corrections employee, fire fighter, paramedic, emergency medical technician, fire marshal or fire police officer while such officer is in the lawful performance of duties;

(5) The person causes the death of another person by the use of or detonation of any bomb or similar destructive device;

(6) The person causes the death of another person in order to avoid or prevent the lawful arrest of any person, or in the course of and in furtherance of the commission or attempted commission of escape in the second degree or escape after conviction.

(b) Murder in the first degree is a class A felony and shall be punished:

(1) As provided in § 4209 of this title for an offense that was committed after the person had reached the person's eighteenth birthday; and

(2) As provided in § 4209A of this title for an offense that was committed before the person had reached the person's eighteenth birthday.

11 Del. C. 1953, § 636; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 284, § 1; 63 Del. Laws, c. 354, § 1; 66 Del. Laws, c. 269, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 285, § 2; 74 Del. Laws, c. 246, §§ 2, 3; 77 Del. Laws, c. 191, § 1; 79 Del. Laws, c. 37, § 1.;



§ 641. Extreme emotional distress

The fact that the accused intentionally caused the death of another person under the influence of extreme emotional distress is a mitigating circumstance, reducing the crime of murder in the first degree as defined by § 636 of this title to the crime of manslaughter as defined by § 632 of this title. The fact that the accused acted under the influence of extreme emotional distress must be proved by a preponderance of the evidence. The accused must further prove by a preponderance of the evidence that there is a reasonable explanation or excuse for the existence of the extreme emotional distress. The reasonableness of the explanation or excuse shall be determined from the viewpoint of a reasonable person in the accused's situation under the circumstances as the accused believed them to be. Extreme emotional distress is not reasonably explained or excused when it is caused or occasioned by the accused's own mental disturbance for which the accused was culpably responsible, or by any provocation, event or situation for which the accused was culpably responsible, or when there is no causal relationship between the provocation, event or situation which caused the extreme emotional distress and the victim of the murder. Evidence of voluntary intoxication shall not be admissible for the purpose of showing that the accused was acting under the influence of extreme emotional distress.

11 Del. C. 1953, § 641; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 127, § 1.;



§ 645. Promoting suicide; class F felony

A person is guilty of promoting suicide when the person intentionally causes or aids another person to attempt suicide, or when the person intentionally aids another person to commit suicide.

Promoting suicide is a class F felony.

11 Del. C. 1953, § 645; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 651. Abortion; class F felony

A person is guilty of abortion when the person commits upon a pregnant female an abortion which causes the miscarriage of the female, unless the abortion is a therapeutic abortion.

Abortion is a class F felony.

11 Del. C. 1953, § 651; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 652. Self-abortion; class A misdemeanor

A female is guilty of self-abortion when she, being pregnant, commits or submits to an abortion upon herself which causes her abortion, unless the abortion is a therapeutic abortion.

Self-abortion is a class A misdemeanor.

11 Del. C. 1953, § 652; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 653. Issuing abortional articles; class B misdemeanor

A person is guilty of issuing abortional articles when the person manufactures, sells or delivers any instrument, article, medicine, drug or substance with intent that the same be used in committing an abortion upon a female in circumstances which would constitute a crime defined by this Criminal Code.

Issuing abortional articles is a class B misdemeanor.

11 Del. C. 1953, § 653; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 654. "Abortion" defined

"Abortion" means an act committed upon or with respect to a female, whether by another person or by the female herself, whether directly upon her body or by the administering, taking or prescription of drugs or in any other manner, with intent to cause a miscarriage of such female.

11 Del. C. 1953, § 654; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 761. Definitions generally applicable to sexual offenses

(a) "Cognitive disability" means a developmental disability that substantially impairs an individual's cognitive abilities including, but not limited to, delirium, dementia and other organic brain disorders for which there is an identifiable pathologic condition, as well as nonorganic brain disorders commonly called functional disorders. "Cognitive disability" also includes conditions of mental retardation, severe cerebral palsy, and any other condition found to be closely related to mental retardation because such condition results in the impairment of general intellectual functioning or adaptive behavior similar to that of persons who have been diagnosed with mental retardation, or such condition requires treatment and services similar to those required for persons who have been diagnosed with mental retardation.

(b) "Cunnilingus" means any oral contact with the female genitalia.

(c) "Fellatio" means any oral contact with the male genitalia.

(d) "Object" means any item, device, instrument, substance or any part of the body. It does not mean a medical instrument used by a licensed medical doctor or nurse for the purpose of diagnosis or treatment.

(e) "Position of trust, authority or supervision over a child" includes, but is not limited to:

(1) Familial, guardianship or custodial authority or supervision; or

(2) A teacher, coach, counselor, advisor, mentor or any other person providing instruction or educational services to a child or children, whether such person is compensated or acting as a volunteer; or

(3) A babysitter, child care provider, or child care aide, whether such person is compensated or acting as a volunteer; or

(4) A health professional, meaning any person who is licensed or who holds himself or herself out to be licensed or who otherwise provides professional physical or mental health services, diagnosis, treatment or counseling which shall include, but not be limited to, doctors of medicine and osteopathy, dentists, nurses, physical therapists, chiropractors, psychologists, social workers, medical technicians, mental health counselors, substance abuse counselors, marriage and family counselors or therapists and hypnotherapists, whether such person is compensated or acting as a volunteer; or

(5) Clergy, including but not limited to any minister, pastor, rabbi, lay religious leader, pastoral counselor or any other person having regular direct contact with children through affiliation with a church or religious institution, whether such person is compensated or acting as a volunteer; or

(6) Any law-enforcement officer, as that term is defined in § 222 of this title, and including any person acting as an officer or counselor at a correctional or counseling institution, facility or organization, whether such person is compensated or acting as a volunteer; or

(7) Any other person who because of that person's familial relationship, profession, employment, vocation, avocation or volunteer service has regular direct contact with a child or children and in the course thereof assumes responsibility, whether temporarily or permanently, for the care or supervision of a child or children.

(f) "Sexual contact" means:

(1) Any intentional touching by the defendant of the anus, breast, buttocks or genitalia of another person; or

(2) Any intentional touching of another person with the defendant's anus, breast, buttocks or genitalia; or

(3) Intentionally causing or allowing another person to touch the defendant's anus, breast, buttocks or genitalia

which touching, under the circumstances as viewed by a reasonable person, is intended to be sexual in nature. Sexual contact shall also include touching when covered by clothing.

(g) "Sexual intercourse" means:

(1) Any act of physical union of the genitalia or anus of 1 person with the mouth, anus or genitalia of another person. It occurs upon any penetration, however slight. Ejaculation is not required. This offense encompasses the crimes commonly known as rape and sodomy; or

(2) Any act of cunnilingus or fellatio regardless of whether penetration occurs. Ejaculation is not required.

(h) "Sexual offense" means any offense defined by §§ 763-780 and §§ 1108-1112A, 1352(2) and 1353(2) of this title.

(i) "Sexual penetration" means:

(1) The unlawful placement of an object, as defined in subsection (d) of this section, inside the anus or vagina of another person; or

(2) The unlawful placement of the genitalia or any sexual device inside the mouth of another person.

(j) "Without consent" means:

(1) The defendant compelled the victim to submit by any act of coercion as defined in §§ 791 and 792 of this title, or by force, by gesture, or by threat of death, physical injury, pain or kidnapping to be inflicted upon the victim or a third party, or by any other means which would compel a reasonable person under the circumstances to submit. It is not required that the victim resist such force or threat to the utmost, or to resist if resistance would be futile or foolhardy, but the victim need resist only to the extent that it is reasonably necessary to make the victim's refusal to consent known to the defendant; or

(2) The defendant knew that the victim was unconscious, asleep or otherwise unaware that a sexual act was being performed; or

(3) The defendant knew that the victim suffered from a cognitive disability, mental illness or mental defect which rendered the victim incapable of appraising the nature of the sexual conduct or incapable of consenting; or

(4) Where the defendant is a health professional, as defined herein, or a minister, priest, rabbi or other member of a religious organization engaged in pastoral counseling, the commission of acts of sexual contact, sexual penetration or sexual intercourse by such person shall be deemed to be without consent of the victim where such acts are committed under the guise of providing professional diagnosis, counseling or treatment and where at the times of such acts the victim reasonably believed the acts were for medically or professionally appropriate diagnosis, counseling or treatment, such that resistance by the victim could not reasonably have been manifested. For purposes of this paragraph, "health professional" includes all individuals who are licensed or who hold themselves out to be licensed or who otherwise provide professional physical or mental health services, diagnosis, treatment or counseling and shall include, but not be limited to, doctors of medicine and osteopathy, dentists, nurses, physical therapists, chiropractors, psychologists, social workers, medical technicians, mental health counselors, substance abuse counselors, marriage and family counselors or therapists and hypnotherapists; or

(5) The defendant had substantially impaired the victim's power to appraise or control the victim's own conduct by administering or employing without the other person's knowledge or against the other person's will, drugs, intoxicants or other means for the purpose of preventing resistance.

(k) A child who has not yet reached that child's sixteenth birthday is deemed unable to consent to a sexual act with a person more than 4 years older than said child. Children who have not yet reached their twelfth birthday are deemed unable to consent to a sexual act under any circumstances.

11 Del. C. 1953, § 773; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 416, § 1; 61 Del. Laws, c. 56; 65 Del. Laws, c. 494, § 1; 66 Del. Laws, c. 269, §§ 27, 28; 69 Del. Laws, c. 44, § 1; 69 Del. Laws, c. 440, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 285, §§ 3-7; 71 Del. Laws, c. 467, § 6; 72 Del. Laws, c. 109, § 1; 74 Del. Laws, c. 345, § 2; 75 Del. Laws, c. 392, § 2; 76 Del. Laws, c. 66, § 1; 77 Del. Laws, c. 150, §§ 1-3; 77 Del. Laws, c. 318, § 1.;



§ 762. Provisions generally applicable to sexual offenses

(a) Mistake as to age. — Whenever in the definition of a sexual offense, the criminality of conduct or the degree of the offense depends on whether the person has reached that person's sixteenth birthday, it is no defense that the actor did not know the person's age, or that the actor reasonably believed that the person had reached that person's sixteenth birthday.

(b) Gender. — Unless a contrary meaning is clearly required, the male pronoun shall be deemed to refer to both male and female.

(c) Separate acts of sexual contact, penetration and sexual intercourse. — Nothing in this title precludes a defendant from being charged with separate offenses when multiple acts of sexual contact, penetration or intercourse are committed against the same victim.

(d) Teenage defendant. — As to sexual offenses in which the victim's age is an element of the offense because the victim has not yet reached that victim's sixteenth birthday, where the person committing the sexual act is no more than 4 years older than the victim, it is an affirmative defense that the victim consented to the act "knowingly" as defined in § 231 of this title. Sexual conduct pursuant to this section will not be a crime. This affirmative defense will not apply if the victim had not yet reached that victim's twelfth birthday at the time of the act.

11 Del. C. 1953, § 772; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 3; 61 Del. Laws, c. 56, § 3; 65 Del. Laws, c. 494, § 1; 66 Del. Laws, c. 269, §§ 33, 34; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 285, §§ 8, 9; 75 Del. Laws, c. 392, § 3.;



§ 763. Sexual harassment; unclassified misdemeanor

A person is guilty of sexual harassment when:

(1) The person threatens to engage in conduct likely to result in the commission of a sexual offense against any person; or

(2) The person suggests, solicits, requests, commands, importunes or otherwise attempts to induce another person to have sexual contact or sexual intercourse or unlawful sexual penetration with the actor, knowing that the actor is thereby likely to cause annoyance, offense or alarm to that person.

Sexual harassment is an unclassified misdemeanor.

65 Del. Laws, c. 494, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 764. Indecent exposure in the second degree; unclassified misdemeanor

(a) A male is guilty of indecent exposure in the second degree if he exposes his genitals or buttocks under circumstances in which he knows his conduct is likely to cause affront or alarm to another person.

(b) A female is guilty of indecent exposure in the second degree if she exposes her genitals, breast or buttocks under circumstances in which she knows her conduct is likely to cause affront or alarm to another person.

Indecent exposure in the second degree is an unclassified misdemeanor.

11 Del. C. 1953, § 768; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 494, § 1; 66 Del. Laws, c. 269, § 17; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 765. Indecent exposure in the first degree; class A misdemeanor

(a) A male is guilty of indecent exposure in the first degree if he exposes his genitals or buttocks to a person who is less than 16 years of age under circumstances in which he knows his conduct is likely to cause affront or alarm.

(b) A female is guilty of indecent exposure in the first degree if she exposes her genitals, breast or buttocks to a person who is less than 16 years of age under circumstances in which she knows her conduct is likely to cause affront or alarm.

Indecent exposure in the first degree is a class A misdemeanor.

11 Del. C. 1953, § 768; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 494, § 1; 66 Del. Laws, c. 269, § 18; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 766. Incest; class A misdemeanor

(a) A person is guilty of incest if the person engages in sexual intercourse with another person with whom the person has one of the following relationships:

A male and his child.

A male and his parent.

A male and his brother.

A male and his sister.

A male and his grandchild.

A male and his niece or nephew.

A male and his father's sister or brother.

A male and his mother's sister or brother.

A male and his father's wife.

A male and his wife's child.

A male and the child of his wife's son or daughter.

A female and her parent.

A female and her child.

A female and her brother.

A female and her sister.

A female and her grandchild.

A female and her niece or nephew.

A female and her father's sister or brother.

A female and her mother's sister or brother.

A female and her mother's husband.

A female and her husband's child.

A female and the child of her husband's son or daughter.

(b) The relationships referred to herein include blood relationships without regard to legitimacy and relationships by adoption.

Incest is a class A misdemeanor and is an offense within the original jurisdiction of the Family Court.

11 Del. C. 1953, § 771; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 494, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 767. Unlawful sexual contact in the third degree; class A misdemeanor

A person is guilty of unlawful sexual contact in the third degree when the person has sexual contact with another person or causes the victim to have sexual contact with the person or a third person and the person knows that the contact is either offensive to the victim or occurs without the victim's consent.

Unlawful sexual contact in the third degree is a class A misdemeanor.

11 Del. C. 1953, § 761; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 494, § 1; 66 Del. Laws, c. 269, § 19; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 768. Unlawful sexual contact in the second degree; class F felony

A person is guilty of unlawful sexual contact in the second degree when the person intentionally has sexual contact with another person who is less than 18 years of age or causes the victim to have sexual contact with the person or a third person.

Unlawful sexual contact in the second degree is a class F felony.

11 Del. C. 1953, §§ 761, 762; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 494, § 1; 66 Del. Laws, c. 269, § 20; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 364, § 1; 77 Del. Laws, c. 148, § 33.;



§ 769. Unlawful sexual contact in the first degree; class D felony

(a) A person is guilty of unlawful sexual contact in the first degree when:

(1) In the course of committing unlawful sexual contact in the third degree or in the course of committing unlawful sexual contact in the second degree, or during the immediate flight from the crime, or during an attempt to prevent the reporting of the crime, the person causes physical injury to the victim or the person displays what appears to be a deadly weapon or dangerous instrument; or represents by word or conduct that the person is in possession or control of a deadly weapon or dangerous instrument.

(2) [Repealed.]

(3) The person intentionally has sexual contact with another person who is less than 13 years of age or causes the victim to have sexual contact with the person or a third person.

(b) Unlawful sexual contact in the first degree is a class D felony.

11 Del. C. 1953, § 767; 58 Del. Laws, c. 497, § 1; 61 Del. Laws, c. 56, § 2; 65 Del. Laws, c. 494, § 1; 66 Del. Laws, c. 269, § 21; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 93, § 3; 75 Del. Laws, c. 392, § 1; 76 Del. Laws, c. 364, § 2; 77 Del. Laws, c. 148, § 34; 77 Del. Laws, c. 318, § 7.;



§ 770. Rape in the fourth degree; class C felony

(a) A person is guilty of rape in the fourth degree when the person:

(1) Intentionally engages in sexual intercourse with another person, and the victim has not yet reached that victim's sixteenth birthday; or

(2) Intentionally engages in sexual intercourse with another person, and the victim has not yet reached that victim's eighteenth birthday, and the person is 30 years of age or older, except that such intercourse shall not be unlawful if the victim and person are married at the time of such intercourse; or

(3) Intentionally engages in sexual penetration with another person under any of the following circumstances:

a. The sexual penetration occurs without the victim's consent; or

b. The victim has not reached that victim's sixteenth birthday.

(4) [Repealed.]

(b) Paragraph (a)(3) of this section does not apply to a licensed medical doctor or nurse who places 1 or more fingers or an object inside a vagina or anus for the purpose of diagnosis or treatment or to a law-enforcement officer who is engaged in the lawful performance of his or her duties.

Rape in the fourth degree is a class C felony.

71 Del. Laws, c. 285, § 10; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 318, §§ 7, 9.;



§ 771. Rape in the third degree; class B felony

(a) A person is guilty of rape in the third degree when the person:

(1) Intentionally engages in sexual intercourse with another person, and the victim has not reached that victim's sixteenth birthday and the person is at least 10 years older than the victim, or the victim has not yet reached that victim's fourteenth birthday and the person has reached that person's nineteenth birthday and is not otherwise subject to prosecution pursuant to § 772 or § 773 of this title; or

(2) Intentionally engages in sexual penetration with another person under any of the following circumstances:

a. The sexual penetration occurs without the victim's consent and during the commission of the crime, or during the immediate flight from the crime, or during an attempt to prevent the reporting of the crime, the person causes physical injury or serious mental or emotional injury to the victim; or

b. The victim has not reached that victim's sixteenth birthday and during the commission of the crime, or during the immediate flight from the crime, or during an attempt to prevent the reporting of the crime, the person causes physical injury or serious mental or emotional injury to the victim.

(3) [Repealed.]

(b) Paragraph (a)(2) of this section does not apply to a licensed medical doctor or nurse who places 1 or more fingers or an object inside a vagina or anus for the purpose of diagnosis or treatment, or to a law-enforcement officer who is engaged in the lawful performance of his or her duties.

(c) Notwithstanding any law to the contrary, in any case in which a violation of subsection (a) of this section has resulted in the birth of a child who is in the custody and care of the victim or the victim's legal guardian or guardians, the court shall order that the defendant, as a condition of any probation imposed pursuant to a conviction under this section, timely pay any child support ordered by the Family Court for such child.

(d) Nothing in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

Rape in the third degree is a class B felony.

71 Del. Laws, c. 285, § 11; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 271, §§ 4-6; 77 Del. Laws, c. 318, §§ 7, 8.;



§ 772. Rape in the second degree; class B felony

(a) A person is guilty of rape in the second degree when the person:

(1) Intentionally engages in sexual intercourse with another person, and the intercourse occurs without the victim's consent; or

(2) Intentionally engages in sexual penetration with another person under any of the following circumstances:

a. The sexual penetration occurs without the victim's consent and during the commission of the crime, or during the immediate flight following the commission of the crime, or during an attempt to prevent the reporting of the crime, the person causes serious physical injury to the victim; or

b. The sexual penetration occurs without the victim's consent, and was facilitated by or occurred during the course of the commission or attempted commission of:

1. Any felony; or

2. Any of the following misdemeanors: reckless endangering in the second degree; assault in the third degree; terroristic threatening; unlawfully administering drugs; unlawful imprisonment in the second degree; coercion or criminal trespass in the first, second or third degree; or

c. The victim has not yet reached that victim's sixteenth birthday and during the commission of the crime, or during the immediate flight from the crime, or during an attempt to prevent the reporting of the crime, the person causes serious physical injury to the victim; or

d. The sexual penetration occurs without the victim's consent and during the commission of the crime, or during the immediate flight from the crime, or during an attempt to prevent the reporting of the crime, the person displays what appears to be a deadly weapon or represents by word or conduct that the person is in possession or control of a deadly weapon or dangerous instrument; or

e. The victim has not yet reached that victim's sixteenth birthday and during the commission of the crime, or during the immediate flight from the crime, or during an attempt to prevent the reporting of the crime, the person displays what appears to be a deadly weapon or represents by word or conduct that the person is in possession or control of a deadly weapon or dangerous instrument; or

f. The sexual penetration occurs without the victim's consent, and a principal-accomplice relationship within the meaning set forth in § 271 of this title existed between the defendant and another person or persons with respect to the commission of the crime; or

g. The victim has not yet reached that victim's twelfth birthday, and the defendant has reached that defendant's eighteenth birthday.

h. [Repealed.]

(b) Nothing in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

(c) Notwithstanding any provision of this title to the contrary, the minimum sentence for a person convicted of rape in the second degree in violation of this section shall be 10 years at Level V.

Rape in the second degree is a class B felony.

71 Del. Laws, c. 285, § 12; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 93, § 3; 77 Del. Laws, c. 318, § 7.;



§ 773. Rape in the first degree; class A felony

(a) A person is guilty of rape in the first degree when the person intentionally engages in sexual intercourse with another person and any of the following circumstances exist:

(1) The sexual intercourse occurs without the victim's consent and during the commission of the crime, or during the immediate flight following the commission of the crime, or during an attempt to prevent the reporting of the crime, the person causes physical injury or serious mental or emotional injury to the victim; or

(2) The sexual intercourse occurs without the victim's consent and it was facilitated by or occurred during the course of the commission or attempted commission of:

a. Any felony; or

b. Any of the following misdemeanors: reckless endangering in the second degree; assault in the third degree; terroristic threatening; unlawfully administering drugs; unlawful imprisonment in the second degree; coercion; or criminal trespass in the first, second or third degree; or

(3) In the course of the commission of rape in the second, third or fourth degree, or while in the immediate flight therefrom, the defendant displayed what appeared to be a deadly weapon or represents by word or conduct that the person is in possession or control of a deadly weapon or dangerous instrument; or

(4) The sexual intercourse occurs without the victim's consent, and a principal-accomplice relationship within the meaning set forth in § 271 of this title existed between the defendant and another person or persons with respect to the commission of the crime; or

(5) The victim has not yet reached that victim's twelfth birthday, and the defendant has reached that defendant's eighteenth birthday.

(6) [Repealed.]

(b) Nothing contained in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

(c) Notwithstanding any law to the contrary, a person convicted of rape in the first degree shall be sentenced to life imprisonment without benefit of probation, parole or any other reduction if:

(1) The victim had not yet reached that victim's sixteenth birthday at the time of the offense and the person inflicts serious physical injury on the victim; or

(2) The person intentionally causes serious and prolonged disfigurement to the victim permanently, or intentionally destroys, amputates or permanently disables a member or organ of the victim's body; or

(3) The person is convicted of rape against 3 or more separate victims; or

(4) The person has previously been convicted of unlawful sexual intercourse in the first degree, rape in the second degree or rape in the first degree, or any equivalent offense under the laws of this State, any other state or the United States.

Rape in the first degree is a class A felony.

71 Del. Laws, c. 285, § 13; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 93, § 3; 77 Del. Laws, c. 318, § 7.;



§ 774. Sexual extortion; class E felony

A person is guilty of sexual extortion when the person intentionally compels or induces another person to engage in any sexual act involving contact, penetration or intercourse with the person or another or others by means of instilling in the victim a fear that, if such sexual act is not performed, the defendant or another will:

(1) Cause physical injury to anyone;

(2) Cause damage to property;

(3) Engage in other conduct constituting a crime;

(4) Accuse anyone of a crime or cause criminal charges to be instituted against anyone;

(5) Expose a secret or publicize an asserted fact, whether true or false, intending to subject anyone to hatred, contempt or ridicule;

(6) Falsely testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

(7) Perform any other act which is calculated to harm another person materially with respect to the other person's health, safety, business, calling, career, financial condition, reputation or personal relationships.

Sexual extortion is a class E felony.

68 Del. Laws, c. 379, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 318, §§ 2, 6.;



§ 775. Bestiality

A person is guilty of bestiality when the person intentionally engages in any sexual act involving sexual contact, penetration or intercourse with the genitalia of an animal or intentionally causes another person to engage in any such sexual act with an animal for purposes of sexual gratification.

Bestiality is a class D felony.

69 Del. Laws, c. 91, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 318, § 6.;



§ 776. Continuous sexual abuse of a child; class B felony

(a) A person is guilty of continuous sexual abuse of a child when, either residing in the same home with the minor child or having recurring access to the child, the person intentionally engages in 3 or more acts of sexual conduct with a child under the age of 18 years of age over a period of time, not less than 3 months in duration.

(b) Sexual conduct under this section is defined as any of those criminal sexual acts defined under § 768, § 769, § 770, § 771, § 772, § 773, 777A, § 778, § 778A or § 1108 of this title.

(c) To convict under this section, the trier of fact, if a jury, need unanimously agree only that the requisite number of acts occurred, not on which acts constitute the requisite number.

(d) Continuous sexual abuse of a child is a class B felony.

69 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 392, § 4; 77 Del. Laws, c. 318, §§ 3, 4, 6.;



§ 777. Dangerous crime against a child, definitions, sentences

(a) A "dangerous crime against a child" is defined as any criminal sexual conduct against a minor under the age of 14 years as defined in §§ 770-773, § 777A, §§ 778-778A, or §§ 1108-1112A of this title. For purposes of this section only, and § 762(a) of this title to the contrary notwithstanding, the defendant may use as an affirmative defense that the defendant believed that the victim of the crime was over the age of 16 years of age.

(b) Except as otherwise provided in this title, a person who is at least 18 years of age, or who has been tried as an adult and who is convicted of a dangerous crime against a child as defined in subsection (a) of this section, shall be guilty of a class B felony. For a second offense under this section, the Court shall impose a mandatory sentence of life imprisonment.

(c) A person sentence pursuant to this section shall not be eligible for suspension of sentence, probation, pardon or release from confinement on any basis until the sentence imposed by the Court has been served.

70 Del. Laws, c. 124, § 1; 71 Del. Laws, c. 467, § 7; 77 Del. Laws, c. 318, §§ 5, 6.;

§ 777A Sex offender unlawful sexual conduct against a child.

(a) A sex offender who knowingly commits any sexual offense against a child is guilty of sex offender unlawful sexual conduct against a child.

(b) For purposes of this section, the term "sex offender" shall mean any person registered or required to be registered pursuant to §§ 4120(b)(1) and 4121(a)(4) of this title, or the laws of any other state, the United States or any territory of the United States.

(c) For purposes of this section, the term "sexual offense" shall mean any offense designated as a sexual offense by § 761(h) of this title.

(d) For purposes of this section, the term "child" shall mean any individual who has not reached that child's eighteenth birthday. If the underlying sexual offense involves an offense defined by §§ 1108, 1109, 1110, 1111 and 1112A of this title, the term "child" shall also mean any individual who is intended by the defendant to appear to be 14 years of age or less. A sex offender who knowingly possesses any material prohibited by § 1111 of this title is committing an offense against a child for purposes of this section.

(e) Sex offender unlawful sexual conduct against a child shall be punished as follows:

(1) If the underlying sexual offense is a misdemeanor, the crime of sex offender unlawful sexual conduct against a child shall be a class G felony except where the child against whom a sexual offense is committed is a child younger than 12 years of age in which case the crime of sex offender unlawful sexual conduct against a child shall be a class C felony;

(2) If the underlying sexual offense is a class C, D, E, F, or G felony, the crime of sex offender unlawful sexual conduct against a child shall be a felony 1 grade higher than the underlying offense except where the child against whom a sexual offense is committed is a child younger than 12 years of age in which case the crime of sex offender unlawful sexual conduct against a child shall be a class B felony;

(3) If the underlying sexual offense is a misdemeanor and the victim is under 18 years of age and has a cognitive disability, the crime of sex offender unlawful sexual conduct against a child shall be a class C felony;

(4) If the underlying sexual offense is a class C, D, E, F, or G felony and the victim is under 18 years of age and has a cognitive disability, the crime of sex offender unlawful sexual conduct against a child shall be a class B felony;

(5) If the underlying sexual offense is a class A or B felony, the crime of sex offender unlawful sexual conduct against a child shall be the same grade as the underlying offense, and the minimum sentence of imprisonment required for the underlying offense shall be doubled.

(f) The provisions of this section shall not apply if the defendant is also a child.

76 Del. Laws, c. 66, § 2; 77 Del. Laws, c. 149, §§ 1, 2; 77 Del. Laws, c. 150, § 4; 77 Del. Laws, c. 318, § 6.;



§ 777A. Sex offender unlawful sexual conduct against a child

(a) A sex offender who knowingly commits any sexual offense against a child is guilty of sex offender unlawful sexual conduct against a child.

(b) For purposes of this section, the term "sex offender" shall mean any person registered or required to be registered pursuant to §§ 4120(b)(1) and 4121(a)(4) of this title, or the laws of any other state, the United States or any territory of the United States.

(c) For purposes of this section, the term "sexual offense" shall mean any offense designated as a sexual offense by § 761(h) of this title.

(d) For purposes of this section, the term "child" shall mean any individual who has not reached that child's eighteenth birthday. If the underlying sexual offense involves an offense defined by §§ 1108, 1109, 1110, 1111 and 1112A of this title, the term "child" shall also mean any individual who is intended by the defendant to appear to be 14 years of age or less. A sex offender who knowingly possesses any material prohibited by § 1111 of this title is committing an offense against a child for purposes of this section.

(e) Sex offender unlawful sexual conduct against a child shall be punished as follows:

(1) If the underlying sexual offense is a misdemeanor, the crime of sex offender unlawful sexual conduct against a child shall be a class G felony except where the child against whom a sexual offense is committed is a child younger than 12 years of age in which case the crime of sex offender unlawful sexual conduct against a child shall be a class C felony;

(2) If the underlying sexual offense is a class C, D, E, F, or G felony, the crime of sex offender unlawful sexual conduct against a child shall be a felony 1 grade higher than the underlying offense except where the child against whom a sexual offense is committed is a child younger than 12 years of age in which case the crime of sex offender unlawful sexual conduct against a child shall be a class B felony;

(3) If the underlying sexual offense is a misdemeanor and the victim is under 18 years of age and has a cognitive disability, the crime of sex offender unlawful sexual conduct against a child shall be a class C felony;

(4) If the underlying sexual offense is a class C, D, E, F, or G felony and the victim is under 18 years of age and has a cognitive disability, the crime of sex offender unlawful sexual conduct against a child shall be a class B felony;

(5) If the underlying sexual offense is a class A or B felony, the crime of sex offender unlawful sexual conduct against a child shall be the same grade as the underlying offense, and the minimum sentence of imprisonment required for the underlying offense shall be doubled.

(f) The provisions of this section shall not apply if the defendant is also a child.

76 Del. Laws, c. 66, § 2; 77 Del. Laws, c. 149, §§ 1, 2; 77 Del. Laws, c. 150, § 4; 77 Del. Laws, c. 318, § 6.;



§ 778. Sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree; penalties

A person is guilty of sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree when the person:

(1) Intentionally engages in sexual intercourse with a child who has not yet reached that child's own sixteenth birthday and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(2) Intentionally engages in sexual penetration with a child who has not yet reached that child's own sixteenth birthday and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(3) Intentionally engages in sexual intercourse or sexual penetration with a child who has reached that child's own sixteenth birthday but has not yet reached that child's own eighteenth birthday when the person is at least 4 years older than the child and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(4) Intentionally engages in sexual intercourse or sexual penetration with a child and the victim has reached that child's own sixteenth birthday but has not yet reached that child's own eighteenth birthday and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(5) Engages in an act of sexual extortion, as defined in § 774 of this title, against a child who has not yet reached that child's own sixteenth birthday and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(6)a.1. Sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree as set forth in paragraph (1) of this section is a class A felony.

2. Notwithstanding any law to the contrary, a person convicted of sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree as set forth in this paragraph (6) shall be sentenced to life imprisonment without benefit of probation, parole or any other reduction if:

A. At the time of the offense the person inflicts serious physical injury on the victim; or

B. The person intentionally causes serious and prolonged disfigurement to the victim permanently, or intentionally destroys, amputates or permanently disables a member or organ of the victim's body; or

C. The person is convicted of sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree as set forth in this paragraph (6) against 3 or more separate victims; or

D. The person has previously been convicted of sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree, unlawful sexual intercourse in the first degree, rape in the second degree or rape in the first degree, or any equivalent offense under the laws of this State, any other state or the United States.

b. Sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree as set forth in paragraph (2) of this section is a class B felony. Notwithstanding any provision of this title to the contrary, the minimum sentence for a person convicted of sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree as set forth in paragraph (2) of this section shall be 10 years at Level V.

c. Sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree as set forth in paragraph (3) of this section is a class B felony.

d. Sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree as set forth in paragraph (4) of this section is a class C felony.

e. Sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree as set forth in paragraph (5) of this section is a class D felony.

(7) Nothing contained in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

77 Del. Laws, c. 318, § 6; 70 Del. Laws, c. 186, § 1.;

§ 778A Sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree; penalties.

A person is guilty of sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree when the person:

(1) Intentionally has sexual contact with a child who has not yet reached that child's sixteenth birthday or causes the child to have sexual contact with the person or a third person and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(2)a. Is a male who intentionally exposes his genitals or buttocks to a child who has not yet reached that child's sixteenth birthday under circumstances in which he knows his conduct is likely to cause annoyance, affront, offense or alarm when the person is at least 4 years older than the child and he stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

b. Is a female who intentionally exposes her genitals, breast or buttocks to a child who has not yet reached that child's sixteenth birthday under circumstances in which she knows her conduct is likely to cause annoyance, affront, offense or alarm when the person is at least 4 years older than the child and she stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(3) Suggests, solicits, requests, commands, importunes or otherwise attempts to induce a child who has not yet reached that child's sixteenth birthday to have sexual contact or sexual intercourse or unlawful sexual penetration with the person or a third person, knowing that the person is thereby likely to cause annoyance, affront, offense or alarm to the child or another when the person is at least 4 years older than the child and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(4)a. Sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree as set forth in paragraph (1) of this section is a class D felony.

b. Sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree as set forth in paragraph (2) of this section is a class F felony.

c. Sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree as set forth in paragraph (3) of this section is a class G felony.

(5) Nothing contained in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

77 Del. Laws, c. 318, § 6; 70 Del. Laws, c. 186, § 1.;



§ 778A. Sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree; penalties

A person is guilty of sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree when the person:

(1) Intentionally has sexual contact with a child who has not yet reached that child's sixteenth birthday or causes the child to have sexual contact with the person or a third person and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(2)a. Is a male who intentionally exposes his genitals or buttocks to a child who has not yet reached that child's sixteenth birthday under circumstances in which he knows his conduct is likely to cause annoyance, affront, offense or alarm when the person is at least 4 years older than the child and he stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

b. Is a female who intentionally exposes her genitals, breast or buttocks to a child who has not yet reached that child's sixteenth birthday under circumstances in which she knows her conduct is likely to cause annoyance, affront, offense or alarm when the person is at least 4 years older than the child and she stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(3) Suggests, solicits, requests, commands, importunes or otherwise attempts to induce a child who has not yet reached that child's sixteenth birthday to have sexual contact or sexual intercourse or unlawful sexual penetration with the person or a third person, knowing that the person is thereby likely to cause annoyance, affront, offense or alarm to the child or another when the person is at least 4 years older than the child and the person stands in a position of trust, authority or supervision over the child, or is an invitee or designee of a person who stands in a position of trust, authority or supervision over the child.

(4)a. Sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree as set forth in paragraph (1) of this section is a class D felony.

b. Sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree as set forth in paragraph (2) of this section is a class F felony.

c. Sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree as set forth in paragraph (3) of this section is a class G felony.

(5) Nothing contained in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

77 Del. Laws, c. 318, § 6; 70 Del. Laws, c. 186, § 1.;



§ 779. , 779A. Dangerous crime against a child, definitions, sentences; sex offender unlawful conduct against a child

Transferred to §§ 777 and 777A of this title by 77 Del. Laws, c. 318, § 6, effective June 30, 2010.



§ 780. Female genital mutilation

(a) A person is guilty of female genital mutilation when:

(1) A person knowingly circumcises, excises or infibulates the whole or any part of the labia majora, labia minora or clitoris of a female minor; or

(2) A parent, guardian or other person legally responsible or charged with the care or custody of a female minor allows the circumcision, excision or infibulation, in whole or in part, of such minor's labia majora, labia minora or clitoris.

(b) Female genital mutilation is a class E felony.

(c) It is not a defense to a violation that the conduct described in subsection (a) of this section above is required as a matter of custom, ritual or standard practice, or that the minor on whom it is performed or the minor's parent or legal guardian consented to the procedure.

(d) A surgical procedure is not a violation of this section if the procedure is:

(1) Necessary to the health of the minor on whom it is performed and is performed by a licensed physician under § 1720 of Title 24 or a physician-in-training under the supervision of a licensed physician; or

(2) Performed on a minor who is in labor or who has just given birth and is performed for medical purposes connected with that labor or birth by a licensed physician under § 1720 of Title 24 or a physician-in-training under the supervision of a licensed physician, or a licensed midwife under § 3336 of Title 18.

70 Del. Laws, c. 438, § 1.;



§ 781. Unlawful imprisonment in the second degree; class A misdemeanor

A person is guilty of unlawful imprisonment in the second degree when the person knowingly and unlawfully restrains another person.

Unlawful imprisonment in the second degree is a class A misdemeanor.

11 Del. C. 1953, § 781; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 782. Unlawful imprisonment in the first degree; class G felony

A person is guilty of unlawful imprisonment in the first degree when the person knowingly and unlawfully restrains another person under circumstances which expose that person to the risk of serious physical injury.

Unlawful imprisonment in the first degree is a class G felony.

11 Del. C. 1953, § 782; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 783. Kidnapping in the second degree; class C felony

A person is guilty of kidnapping in the second degree when the person unlawfully restrains another person with any of the following purposes:

(1) To hold the victim for ransom or reward; or

(2) To use the victim as a shield or hostage; or

(3) To facilitate the commission of any felony or flight thereafter; or

(4) To inflict physical injury upon the victim, or to violate or abuse the victim sexually; or

(5) To terrorize the victim or a third person; or

(6) To take or entice any child less than 18 years of age from the custody of the child's parent, guardian or lawful custodian;

and the actor voluntarily releases the victim alive, unharmed and in a safe place prior to trial.

Kidnapping in the second degree is a class C felony.

11 Del. C. 1953, § 783; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 5; 66 Del. Laws, c. 398, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 148, § 35.;

§ 783A Kidnapping in the first degree; class B felony.

A person is guilty of kidnapping in the first degree when the person unlawfully restrains another person with any of the following purposes:

(1) To hold the victim for ransom or reward; or

(2) To use the victim as a shield or hostage; or

(3) To facilitate the commission of any felony or flight thereafter; or

(4) To inflict physical injury upon the victim, or to violate or abuse the victim sexually; or

(5) To terrorize the victim or a third person; or

(6) To take or entice any child less than 18 years of age from the custody of the child's parent, guardian or lawful custodian;

and the actor does not voluntarily release the victim alive, unharmed and in a safe place prior to trial.

Kidnapping in the first degree is a class B felony.

59 Del. Laws, c. 547, § 5; 66 Del. Laws, c. 398, § 2; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 148, § 36.;



§ 783A. Kidnapping in the first degree; class B felony

A person is guilty of kidnapping in the first degree when the person unlawfully restrains another person with any of the following purposes:

(1) To hold the victim for ransom or reward; or

(2) To use the victim as a shield or hostage; or

(3) To facilitate the commission of any felony or flight thereafter; or

(4) To inflict physical injury upon the victim, or to violate or abuse the victim sexually; or

(5) To terrorize the victim or a third person; or

(6) To take or entice any child less than 18 years of age from the custody of the child's parent, guardian or lawful custodian;

and the actor does not voluntarily release the victim alive, unharmed and in a safe place prior to trial.

Kidnapping in the first degree is a class B felony.

59 Del. Laws, c. 547, § 5; 66 Del. Laws, c. 398, § 2; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 148, § 36.;



§ 784. Defense to unlawful imprisonment and kidnapping

In any prosecution for unlawful imprisonment or kidnapping it is an affirmative defense that the accused was a relative of the victim, and the accused's sole purpose was to assume custody of the victim. In that case, the liability of the accused, if any, is governed by § 785 of this title, and the accused may be convicted under § 785 when indicted for unlawful imprisonment or kidnapping.

11 Del. C. 1953, § 784; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 785. Interference with custody; class G felony; class A misdemeanor

A person is guilty of interference with custody when:

(1) Being a relative of a child less than 16 years old, intending to hold the child permanently or for a prolonged period and knowing that the person has no legal right to do so, the person takes or entices the child from the child's lawful custodian; or

(2) Knowing that the person has no legal right to do so, the person takes or entices from lawful custody any incompetent person or other person entrusted by authority of law to the custody of another person or an institution.

Interference with custody is a class A misdemeanor except that if the person who interferes with the custody of a child thereafter causes the removal of said child from Delaware, it is a class G felony.

11 Del. C. 1953, § 785; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 268, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 786. Kidnapping and related offenses; definitions

(a) "Harm" to a kidnap victim, in addition to its ordinary meaning, includes rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact, even if such rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact is not accompanied by physical violence.

(b) "Relative" means a parent, ancestor, brother, sister, uncle or aunt.

(c) "Restrain" means to restrict another person's movements intentionally in such a manner as to interfere substantially with the person's liberty by moving the person from 1 place to another, or by confining the person either in the place where the restriction commences or in a place to which the person has been moved, without consent. A person is moved or confined "without consent" when the movement or confinement is accomplished by physical force, intimidation or deception, or by any means, including acquiescence of the victim, if the victim is a child less than 16 years old or an incompetent person and the parent, guardian or other person or institution having lawful control or custody of the person has not acquiesced in the movement or confinement.

11 Del. C. 1953, § 786; 58 Del. Laws, c. 497, § 1; 66 Del. Laws, c. 269, § 2; 70 Del. Laws, c. 186, § 1.;



§ 787. Trafficking of persons and involuntary servitude; class F felony; class E felony; class C felony; class B felony; class A felony

(a) For the purposes of this section, the following definitions shall apply:

(1) "Blackmail" is to be given its ordinary meaning and includes but is not limited to a threat to expose any secret tending to subject any person to hatred, contempt, or ridicule;

(2) "Commercial sexual activity" means any sex act on account of which anything of value is given, promised to, or received by any person;

(3) "Forced labor or services" means labor, as defined in paragraph (a)(4) of this section, or services, as defined in paragraph (a)(7) of this section, that are performed or provided by another person and are obtained or maintained through coercion as enumerated in paragraph (b)(1) of this section;

(4) "Labor" means work of economic or financial value;

(5) "Maintain" means in relation to labor or services, to secure continued performance thereof, regardless of any initial agreement on the part of the victim to perform such type of service;

(6) "Obtain" means in relation to labor or services, to secure performance thereof;

(7) "Services" means an ongoing relationship between a person and the person in which the person performs activities under the supervision of or for the benefit of the person. Commercial sexual activity and sexually explicit performances are forms of services under this section. Nothing in this definition should be construed to legitimize or legalize prostitution;

(8) "Sexually explicit performance" means a live public act or show intended to arouse or satisfy the sexual desires or appeal to the prurient interest of patrons; and

(9) "Trafficking victim" means a person subjected to the practices set forth in subsection (b) of this section.

(b) Prohibited activities. —

(1) Involuntary servitude. — A person is guilty of holding another person in involuntary servitude when the person knowingly subjects, or attempts to subject, the person to forced labor or services.

a. By causing or threatening to cause physical harm to any person which is a class B felony;

b. By physically restraining or threatening to physically restrain another person which is a class B felony;

c. By abusing or threatening to abuse the law or legal process which is a class C felony;

d. By knowingly destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document of another person which is a class E felony; or

e. By using blackmail, or using or threatening to cause financial harm to, or by using financial control over any person which is a class F felony.

(2) Sexual servitude of a minor. — A person is guilty of sexual servitude of a minor when the person knowingly:

a. Recruits, entices, harbors, transports, provides or obtains by any means, a minor under 18 years of age, knowing that the minor will engage in commercial sexual activity, a sexually explicit performance, or the production of pornography; or

b. Causes a minor to engage in commercial sexual activity or a sexually explicit performance:

1. Sexual servitude of a minor in which the minor was between the ages of 14 and 18 years and which did not involve overt force or threat is a class C felony;

2. Sexual servitude of a minor in which the minor had not attained the age of 14 years and which did not involve overt force or threat is a class B felony;

3. Sexual servitude of a minor in which overt force or threat was involved is a class A felony.

(3) Trafficking of persons for forced labor or services. — A person is guilty of trafficking of persons for forced labor or services when a person knowingly:

a. Recruits, entices, harbors, transports, provides or obtains by any means, another person, intending or knowing that the person will be subjected to forced labor or services; or

b. Benefits, financially or by receiving anything of value, from participation in a venture which has engaged in an act described in violation of this section.

Trafficking of persons for forced labor or services is a class B felony.

(4) Trafficking of persons for use of body parts. — A person is guilty of trafficking of persons for use of body parts when a person knowingly:

a. Recruits, entices, harbors, provides or obtains by any means, another person, intending or knowing that the person will have body parts removed for sale; or

b. Benefits, financially or by receiving anything of value, from participation in a venture which has engaged in an act described in violation of this section.

Such person shall be guilty of a class A felony. Nothing contained herein shall be construed as prohibiting the donation of an organ by an individual at a licensed medical facility after giving an informed voluntary consent.

(c) Restitution is mandatory under this section. — In addition to any other amount of loss identified, the court shall order restitution, including the greater of:

(1) The gross income or value to the defendant of the victim's labor or services; or

(2) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the Fair Labor Standards Act (FLSA) [29 U.S.C. § 201 et seq.] or of Title 19, whichever is greater.

(d) Assessment of victim protection needs. —

(1) The Attorney General, in consultation with the Department of Health and Social Services, shall, no later than July 1, 2008, issue a report outlining how existing victim/witness laws and regulations respond to the needs of trafficking victims, as defined in paragraph (a)(9) of this section, and suggesting areas of improvement and modification.

(2) The Department of Health and Social Services, in consultation with the Attorney General, shall, no later than July 1, 2008, issue a report outlining how existing social service programs respond or fail to respond to the needs of trafficking victims, as defined in paragraph (a)(9) of this section, the interplay of such existing programs with federally funded victim service programs, and areas needing improvement and modification. The report must include a section that states the ability of state programs and licensing bodies to recognize federal nonimmigrant status for the purposes of benefits, programs, and licenses.

76 Del. Laws, c. 125, § 1.;



§ 791. Acts constituting coercion; class A misdemeanor

A person is guilty of coercion when the person compels or induces a person to engage in conduct which the victim has a legal right to abstain from engaging in, or to abstain from engaging in conduct in which the victim has a legal right to engage, by means of instilling in the victim a fear that, if the demand is not complied with, the defendant or another will:

(1) Cause physical injury to a person; or

(2) Cause damage to property; or

(3) Engage in other conduct constituting a crime; or

(4) Accuse some person of a crime or cause criminal charges to be instituted against a person; or

(5) Expose a secret or publicize an asserted fact, whether true or false, tending to subject some person to hatred, contempt or ridicule; or

(6) Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

(7) Use or abuse the defendant's position as a public servant by performing some act within or related to the defendant's official duties, or by failing or refusing to perform an official duty in such manner as to affect some person adversely; or

(8) Perform any other act which is calculated to harm another person materially with respect to that person's health, safety, business, calling, career, financial condition, reputation or personal relationships.

Coercion is a class A misdemeanor.

11 Del. C. 1953, § 791; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 792. Coercion; truth and proper motive as a defense

In any prosecution for coercion committed by instilling in the victim a fear that the victim or another person would be charged with a crime, it is a defense that the defendant believed the threatened charge to be true and that the defendant's sole purpose was to compel or induce the victim to take reasonable action to make good the wrong which was the subject of the threatened charge.

11 Del. C. 1953, § 792; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Offenses Involving Property

§ 801. Arson in the third degree; affirmative defense; class G felony

(a) A person is guilty of arson in the third degree when the person recklessly damages a building by intentionally starting a fire or causing an explosion.

(b) In any prosecution under this section it is an affirmative defense that no person other than the accused had a possessory or proprietary interest in the building.

Arson in the third degree is a class G felony.

11 Del. C. 1953, § 801; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 802. Arson in the second degree; affirmative defense; class D felony

(a) A person is guilty of arson in the second degree when the person intentionally damages a building by starting a fire or causing an explosion.

(b) In any prosecution under this section it is an affirmative defense that:

(1) No person other than the accused had a possessory or proprietary interest in the building, or if other persons had such interests, all of them consented to the accused's conduct; and

(2) The accused's sole intent was to destroy or damage the building for a lawful purpose; and

(3) The accused had no reasonable ground to believe that the conduct might endanger the life or safety of another person or damage another building.

Arson in the second degree is a class D felony.

11 Del. C. 1953, § 802; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 803. Arson in the first degree; class C felony

A person is guilty of arson in the first degree when the person intentionally damages a building by starting a fire or causing an explosion and when:

(1) The person knows that another person not an accomplice is present in the building at the time; or

(2) The person knows of circumstances which render the presence of another person not an accomplice therein a reasonable possibility.

Arson in the first degree is a class C felony.

11 Del. C. 1953, § 803; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 804. Reckless burning or exploding; class A misdemeanor

(a) A person is guilty of reckless burning or exploding when the person intentionally starts a fire or causes an explosion, whether on the person's own property or on another's, and thereby recklessly places a building or other real or personal property of another in danger of destruction or damage or places another person in danger of physical injury.

(b) Reckless burning or exploding shall be punished as follows:

(1) Where the total amount of pecuniary loss caused by the burning or exploding, when totaled for all victims, is less than $1,500, such burning or exploding shall be a class A misdemeanor.

(2) Where the total amount of pecuniary loss caused by the burning or exploding, when totaled for all victims, is $1,500 or more, such burning or exploding shall be a class G felony.

11 Del. C. 1953, § 804; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 344, §§ 1, 2.;



§ 805. Cross or religious symbol burning; class A misdemeanor

A person is guilty of cross or religious symbol burning when the person burns, or causes to be burned, any cross or other religious symbol, upon any private or public property without the express written consent of the owner of such property and without a minimum of 48 hours advanced notification of the proposed burning to the fire board or call board of the county in which the burning is to take place.

Cross or religious symbol burning is a class A misdemeanor.

69 Del. Laws, c. 106, § 1; 70 Del. Laws, c. 186, § 1.;



§ 811. Criminal mischief; classification of crime; defense

(a) A person is guilty of criminal mischief when the person intentionally or recklessly:

(1) Damages tangible property of another person; or

(2) Tampers with tangible property of another person so as to endanger person or property; or

(3) Tampers or makes connection with tangible property of a gas, electric, steam or waterworks corporation, telegraph or telephone corporation or other public utility, except that in any prosecution under this subsection it is an affirmative defense that the accused engaged in the conduct charged to constitute an offense for a lawful purpose.

(b) Criminal mischief is punished as follows:

(1) Criminal mischief is a class G felony if the actor intentionally causes pecuniary loss of $5,000 or more, or if the actor intentionally causes a substantial interruption or impairment of public communication, transportation, supply of water, gas or power, or other public service;

(2) Criminal mischief is a class A misdemeanor if the actor intentionally or recklessly causes pecuniary loss in excess of $1,000;

(3) Otherwise criminal mischief is an unclassified misdemeanor;

(4) If an actor commits an act of criminal mischief of any degree on or along a Delaware byway, as defined in § 101(a)(9) of Title 17, the court shall impose a minimum mandatory fine of at least $500.

(c) It is a defense that the defendant has a reasonable ground to believe that the defendant has a right to engage in the conduct set forth in subsection (a) of this section.

11 Del. C. 1953, § 811; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 590, § 6; 65 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 211, § 1; 77 Del. Laws, c. 133, § 14; 77 Del. Laws, c. 350, § 1.;



§ 812. Graffiti and possession of graffiti implements; class G felony; class A misdemeanor; class B misdemeanor

(a)(1) A person is guilty of the act of graffiti when the person intentionally, knowingly or recklessly draws, paints, etches or makes any significant mark or inscription upon any public or private, real or personal property of another without the permission of the owner.

(2) Graffiti is a class A misdemeanor, unless the property damage caused thereby exceeds $1500, in which case it is a class G felony. The penalty for graffiti shall include a minimum fine of not less than $1000 which shall not be subject to suspension, restitution for damages to the property and 250 hours of community service, at least half of which shall be served removing graffiti on public property. The minimum fine and community service hours shall be doubled for a second or subsequent conviction of an act of graffiti. The minimum fine shall also be doubled, and may not be suspended, for a first, second, or subsequent conviction of an act of graffiti which is performed on or along a Delaware byway, as defined in § 101(a)(9) of Title 17.

(b)(1) A person is guilty of possession of graffiti implements when the person possesses any tool, instrument, article, substance, solution or other compound designed or commonly used to etch, paint, cover, draw upon or otherwise place a mark upon a piece of property which that person has no permission or authority to etch, paint, cover, draw upon or otherwise mark, under circumstances evidencing an intent to use the same in order to commit an act of graffiti or damage such property.

(2) Possession of graffiti implements is a class B misdemeanor. The penalty for possession of graffiti implements shall include a minimum fine of not less than $500 which shall not be subject to suspension, restitution for damages to the property and 100 hours of community service, at least half of which shall be served removing graffiti on public property. The minimum fine and community service hours shall be doubled for a second or subsequent conviction of possession of graffiti implements.

71 Del. Laws, c. 464, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 68, § 1; 76 Del. Laws, c. 377, § 1; 77 Del. Laws, c. 181, §§ 1, 2; 77 Del. Laws, c. 350, § 2.;



§ 813. Theft of property from a cemetery

A person commits theft of property from a cemetery when, with the intent as prescribed in § 841 of this title, the person exercises control over flowers, burial mounds, mementos or any other property left by its owner in a cemetery for purposes of honoring the dead; provided, however, that this section shall not be applicable to employees of a cemetery who remove property from a grave site pursuant to cemetery regulations. Whoever commits theft of property from a cemetery shall be guilty of a class A misdemeanor.

78 Del. Laws, c. 125, § 1.;



§ 820. Trespassing with intent to peer or peep into a window or door of another; class B misdemeanor

A person is guilty of trespassing with intent to peer or peep into a window or door of another when the person knowingly enters upon the occupied property or premises of another utilized as a dwelling, with intent to peer or peep into the window or door of such property or premises and who, while on such property or premises, otherwise acts in a manner commonly referred to as "Peeping Tom." Any person violating this section may be referred by the court to the Delaware Psychiatric Center for examination and for treatment. Justices of the peace shall have concurrent jurisdiction of violations of this section.

Trespassing with intent to peer or peep into a window or door of another is a class B misdemeanor.

11 Del. C. 1953, § 820; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1.;



§ 821. Criminal trespass in the third degree; a violation

A person is guilty of criminal trespass in the third degree when the person knowingly enters or remains unlawfully upon real property.

Criminal trespass in the third degree is a violation.

11 Del. C. 1953, § 821; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 822. Criminal trespass in the second degree; unclassified misdemeanor

A person is guilty of criminal trespass in the second degree when the person knowingly enters or remains unlawfully in a building or upon real property which is fenced or otherwise enclosed in a manner manifestly designed to exclude intruders.

Criminal trespass in the second degree is an unclassified misdemeanor.

11 Del. C. 1953, § 822; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 823. Criminal trespass in the first degree; class A misdemeanor

A person is guilty of criminal trespass in the first degree when the person knowingly enters or remains unlawfully in a dwelling or building used to shelter, house, milk, raise, feed, breed, study or exhibit animals.

Criminal trespass in the first degree is a class A misdemeanor.

11 Del. C. 1953, § 823; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 482, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 824. Burglary in the third degree; class F felony

A person is guilty of burglary in the third degree when the person knowingly enters or remains unlawfully in a building with intent to commit a crime therein.

Burglary in the third degree is a class F felony.

11 Del. C. 1953, § 824; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 825. Burglary in the second degree; class D felony

(a) A person is guilty of burglary in the second degree when the person knowingly enters or remains unlawfully:

(1) In a dwelling with intent to commit a crime therein; or

(2) In a building and when, in effecting entry or while in the building or in immediate flight therefrom, the person or another participant in the crime:

a. Is armed with explosives or a deadly weapon; or

b. Causes physical injury to any person who is not a participant in the crime.

Burglary in the second degree is class D felony, except where the person who suffers physical injury is a person 62 years of age or older in which case any violation of this section shall be a class C felony.

(b) Notwithstanding any provision of this section or Code to the contrary, any person convicted of burglary in the second degree shall receive a minimum sentence of:

(1) One year at Level V; or

(2) Three years at Level V, if the conviction is for an offense that was committed within 5 years of the date of a previous conviction for burglary first or second degree or if the conviction is for an offense that was committed within 5 years of the date of termination of all periods of incarceration or confinement imposed pursuant to a previous conviction for burglary first or second degree conviction.

Any sentence imposed pursuant to this subsection shall not be subject to the provisions of § 4215 of this title.

(c) The sentencing provisions of subsection (b) of this section apply to attempted burglary in the second degree as well as burglary in the second degree.

11 Del. C. 1953, § 825; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 126, § 7; 74 Del. Laws, c. 106, § 4; 74 Del. Laws, c. 345, § 4.;



§ 826. Burglary in the first degree; class C felony

(a) A person is guilty of burglary in the first degree when the person knowingly enters or remains unlawfully in a dwelling at night with intent to commit a crime therein, and when, in effecting entry or when in the dwelling or in immediate flight therefrom, the person or another participant in the crime:

(1) Is armed with explosives or a deadly weapon; or

(2) Causes physical injury to any person who is not a participant in the crime.

Burglary in the first degree is a class C felony, except where the person who suffers physical injury is a person 62 years of age or older in which case any violation of this section shall be a class B felony.

(b) Notwithstanding any provision of this section or Code to the contrary, any person convicted of burglary in the first degree shall receive a minimum sentence of:

(1) Two years at Level V; or

(2) Four years at Level V, if the conviction is for an offense that was committed within 5 years of the date of a previous conviction for burglary first or second degree or if the conviction is for an offense that was committed within 5 years of the date of termination of all periods of incarceration or confinement imposed pursuant to a previous conviction for burglary first or second degree conviction.

Any sentence imposed pursuant to this subsection shall not be subject to the provisions of § 4215 of this title.

(c) The sentencing provisions of subsection (b) of this section apply to attempted burglary in the first degree as well as burglary in the first degree.

11 Del. C. 1953, § 826; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 126, § 8; 74 Del. Laws, c. 106, § 5; 74 Del. Laws, c. 345, § 5.;

§ 826A Home invasion; class B felony.

(a) A person is guilty of home invasion when the person knowingly enters or remains unlawfully in a dwelling with intent to commit a violent felony therein, and:

(1) That dwelling is occupied by another person who is not a participant in the crime; and

(2) When, in effecting entry or when in the dwelling or in immediate flight therefrom, the person or another participant in the crime engages in the commission of, or attempts to commit, any of the following felonies:

a. Robbery in any degree;

b. Assault in the first or second degree;

c. Murder in any degree;

d. Manslaughter;

e. Rape in any degree;

f. Kidnapping in any degree; and

(3) When, in effecting entry or when in the dwelling or in immediate flight therefrom, the person or another participant in the crime:

a. Is armed with explosives or a deadly weapon; or

b. Causes physical injury to any person who is not a participant in the crime.

Home invasion is a class B felony.

(b)(1) Notwithstanding any provision of this section or Code to the contrary, any person convicted of home invasion shall receive a minimum sentence of:

a. Six years at Level V; or

b. Eight years at Level V, if the conviction is for an offense that was committed within 5 years of the date of a previous conviction for home invasion or burglary first or second degree or if the conviction is for an offense that was committed within 5 years of the date of termination of all periods of incarceration or confinement imposed pursuant to a previous conviction for home invasion or burglary first or second degree conviction.

(2) Notwithstanding the provisions of paragraph (b)(1) of this section or any provision of this section or Code to the contrary, any person convicted of home invasion where the other person present in the dwelling, who is not another participant in the crime, is a person 62 years of age or older shall receive a minimum sentence of:

a. Seven years at Level V; or

b. Nine years at Level V, if the conviction is for an offense that was committed within 5 years of the date of a previous conviction for home invasion or burglary first or second degree or if the conviction is for an offense that was committed within 5 years of the date of termination of all periods of incarceration or confinement imposed pursuant to a previous conviction for home invasion or burglary first or second degree conviction.

Any sentence imposed pursuant to this subsection shall not be subject to the provisions of § 4215 of this title.

(c) The sentencing provisions of subsection (b) of this section apply to attempted home invasion as well as home invasion.

78 Del. Laws, c. 252, § 1.;



§ 826A. Home invasion; class B felony

(a) A person is guilty of home invasion when the person knowingly enters or remains unlawfully in a dwelling with intent to commit a violent felony therein, and:

(1) That dwelling is occupied by another person who is not a participant in the crime; and

(2) When, in effecting entry or when in the dwelling or in immediate flight therefrom, the person or another participant in the crime engages in the commission of, or attempts to commit, any of the following felonies:

a. Robbery in any degree;

b. Assault in the first or second degree;

c. Murder in any degree;

d. Manslaughter;

e. Rape in any degree;

f. Kidnapping in any degree; and

(3) When, in effecting entry or when in the dwelling or in immediate flight therefrom, the person or another participant in the crime:

a. Is armed with explosives or a deadly weapon; or

b. Causes physical injury to any person who is not a participant in the crime.

Home invasion is a class B felony.

(b)(1) Notwithstanding any provision of this section or Code to the contrary, any person convicted of home invasion shall receive a minimum sentence of:

a. Six years at Level V; or

b. Eight years at Level V, if the conviction is for an offense that was committed within 5 years of the date of a previous conviction for home invasion or burglary first or second degree or if the conviction is for an offense that was committed within 5 years of the date of termination of all periods of incarceration or confinement imposed pursuant to a previous conviction for home invasion or burglary first or second degree conviction.

(2) Notwithstanding the provisions of paragraph (b)(1) of this section or any provision of this section or Code to the contrary, any person convicted of home invasion where the other person present in the dwelling, who is not another participant in the crime, is a person 62 years of age or older shall receive a minimum sentence of:

a. Seven years at Level V; or

b. Nine years at Level V, if the conviction is for an offense that was committed within 5 years of the date of a previous conviction for home invasion or burglary first or second degree or if the conviction is for an offense that was committed within 5 years of the date of termination of all periods of incarceration or confinement imposed pursuant to a previous conviction for home invasion or burglary first or second degree conviction.

Any sentence imposed pursuant to this subsection shall not be subject to the provisions of § 4215 of this title.

(c) The sentencing provisions of subsection (b) of this section apply to attempted home invasion as well as home invasion.

78 Del. Laws, c. 252, § 1.;



§ 827. Multiple offenses

A person may be convicted both of burglary or home invasion and of the offense which it was the purpose of the person's unlawful entry to commit or for an attempt to commit that offense.

11 Del. C. 1953, § 827; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 252, § 6.;



§ 828. Possession of burglar's tools or instruments facilitating theft; class F felony

(a) A person is guilty of possession of burglar's tools or instruments facilitating theft when, under circumstances evidencing an intent to use or knowledge that some other person intends to use the same in the commission of an offense of such character, the person possesses any tool, instrument, or other thing adapted, designed, or commonly used for committing or facilitating:

(1) Offenses involving unlawful entry into or upon premises,

(2) Offenses involving the unlocking, overriding, or disabling of a security device without authorization,

(3) Offenses involving forcible breaking or opening of safes, vending machines, automatic teller machines, lock boxes, gates, doors or any container or depositories of property, or

(4) The offense of identity theft, such as a credit card, driver license or other document issued in a name other than the name of the person who possesses the document.

(b) Possession of burglar's tools or instruments facilitating theft is a class F felony.

11 Del. C. 1953, § 828; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 478, §§ 1, 2; 72 Del. Laws, c. 297, § 2; 75 Del. Laws, c. 162, § 1.;



§ 829. Definitions relating to criminal trespass, burglary and home invasion

(a) "Burglar's tool or instruments" includes the term "bump key" which is a type of key used for a specific lock picking technique called lock bumping.

(b) "Dwelling" means a building which is usually occupied by a person lodging therein at night.

(c) A person "enters" upon premises when the person introduces any body part or any part of any instrument, by whatever means, into or upon the premises.

(d) A person "enters or remains unlawfully" in or upon premises when the person is not licensed or privileged to do so. A person who, regardless of intent, enters or remains upon premises which appear at the time to be open to the public does so with license and privilege unless the person defies a lawful order not to enter or remain, personally communicated by the owner of the premises or another authorized person. A license or privilege to enter or remain in a building which is only partly open to the public is not a license or privilege to enter or remain in that part of the building which is not open to the public.

(e) The "intent to commit a crime therein" may be formed prior to the unlawful entry, be concurrent with the unlawful entry or such intent may be formed after the entry while the person remains unlawfully.

(f) "Night" means a period between 30 minutes after sunset and 30 minutes before sunrise.

(g) "Premises" include the term "building" as defined in § 222 of this title, and any real property.

(h) "Security device" includes any lock, whether mechanical or electronic; or any warning device designed to alert a person or the general public of a possible attempt to gain unlawful entry into or upon premises or a possible attempt to unlock, bypass or otherwise disable a lock.

(i) A person possesses burglar tools or instruments facilitating theft "under circumstances evincing an intent to use or knowledge that some other person intends to use" such when the person possesses the tools or instruments at a time and a place proximate to the commission or attempt to commit a trespass, burglary, home invasion, or theft-related offense or otherwise under circumstances not manifestly appropriate for what lawful uses the tools or instruments may have.

11 Del. C. 1953, § 829; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 478, § 3; 76 Del. Laws, c. 267, § 1; 76 Del. Laws, c. 310, § 1; 78 Del. Laws, c. 252, §§ 7, 8.;



§ 831. Robbery in the second degree; class E felony

(a) A person is guilty of robbery in the second degree when, in the course of committing theft, the person uses or threatens the immediate use of force upon another person with intent to:

(1) Prevent or overcome resistance to the taking of the property or to the retention thereof immediately after the taking; or

(2) Compel the owner of the property or another person to deliver up the property or to engage in other conduct which aids in the commission of the theft.

Robbery in the second degree is a class E felony.

(b) In addition to its ordinary meaning, the phrase "in the course of committing theft" includes any act which occurs in an attempt to commit theft or in immediate flight after the attempt or commission of the theft.

11 Del. C. 1953, § 831; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 517, § 1; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 129, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 47, § 1.;



§ 832. Robbery in the first degree

(a) A person is guilty of robbery in the first degree when the person commits the crime of robbery in the second degree and when, in the course of the commission of the crime or of immediate flight therefrom, the person or another participant in the crime:

(1) Causes physical injury to any person who is not a participant in the crime; or

(2) Displays what appears to be a deadly weapon or represents by word or conduct that the person is in possession or control of a deadly weapon; or

(3) Is armed with and uses or threatens the use of a dangerous instrument; or

(4) Commits said crime against a person who is 62 years of age or older.

Robbery in the first degree is a class B felony.

(b) Notwithstanding any provisions of this section or Code to the contrary, any person convicted of robbery in the first degree shall receive a minimum sentence of:

(1) Three years at Level V; or

(2) Five years at Level V, if the conviction is for an offense that was committed within 10 years of the date of a previous conviction for robbery in the first degree or if the conviction is for an offense that was committed within 10 years of the date of termination of all periods of incarceration or confinement imposed pursuant to a previous conviction for robbery in the first degree, whichever is the later date.

Any sentence imposed pursuant to this subsection shall not be subject to the provisions of § 4215 of this title.

(c) The sentencing provisions of this section apply to attempted robbery in the first degree as well as robbery in the first degree.

11 Del. C. 1953, § 832; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 6; 60 Del. Laws, c. 240, §§ 1, 2; 63 Del. Laws, c. 329, § 1; 67 Del. Laws, c. 130, §§ 8, 13; 68 Del. Laws, c. 129, § 5; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 126, § 9; 74 Del. Laws, c. 93, § 1; 74 Del. Laws, c. 106, § 6; 74 Del. Laws, c. 345, § 6.;



§ 835. Carjacking in the second degree; class E felony; class D felony

(a) A person is guilty of carjacking in the second degree when that person knowingly and unlawfully takes possession or control of a motor vehicle from another person or from the immediate presence of another person by coercion, duress or otherwise without the permission of the other person.

(b)(1) Except as provided in paragraph (2) of this subsection, carjacking in the second degree is a class E felony.

(2) Carjacking in the second degree is a class D felony if the elements of subsection (a) of this section are met and if, while in possession or control of the vehicle, the person:

a. Recklessly engages in conduct which creates a substantial risk of death or serious physical injury to another person; or

b. Compels a lawful occupant of the vehicle to leave the vehicle; or

c. Causes the vehicle to be operated recklessly.

(c) It is no defense to a prosecution under this section that the offender did not physically drive or operate the motor vehicle, nor is it a defense under this section that the offender did not intend to permanently deprive the owner or another person of the use of the vehicle.

(d) This section is not a related or included offense of § 831 or § 832 of this title. Nothing in this section shall be deemed to preclude prosecution under any other provision of this Code.

72 Del. Laws, c. 34, § 1.;



§ 836. Carjacking in the first degree; class C felony; class B felony

(a) A person is guilty of carjacking in the first degree when the person knowingly and unlawfully takes possession or control of a motor vehicle from another person or from the immediate presence of another person by coercion, duress or otherwise without the permission of the other person, and:

(1) While in possession or control of such vehicle the person commits or attempts to commit a class D or greater felony; or

(2) While in possession or control of such vehicle the person drives or operates the vehicle in violation of § 4177 of Title 21; or

(3) While in possession or control of such vehicle the person commits any offense set forth in Chapter 47 of Title 16; or

(4) While in possession or control of such vehicle or while in the course of taking or attempting to take possession or control of such vehicle the person displays what appears to be a deadly weapon or represents by word or conduct that the person is in possession or control of a deadly weapon.

(5) While in possession or control of such vehicle the person causes physical injury to another person; or

(6) The person from whom possession or control of the vehicle is taken, or an occupant or passenger of such vehicle, is 62 years of age or older or 14 years of age or younger.

(b) Carjacking in the first degree as defined in paragraphs (a)(1), (a)(2) and (a)(3) of this section is a class C felony. Carjacking in the first degree as defined in paragraphs (a)(4), (a)(5) and (a)(6) of this section is a class B felony.

(c) It is no defense to a prosecution under this section that the offender did not physically drive or operate the motor vehicle, nor is it a defense under this section that the offender did not intend to permanently deprive the owner or another person of the use of the vehicle.

(d) It is no defense to a prosecution under paragraph (a)(6) of this section, that the accused did not know the age of the person from whom possession or control of the vehicle is taken, or an occupant or passenger of such vehicle, or that the accused reasonably believed such person to be under the age of 62 or over the age of 14.

(e) For the purpose of any prosecution under paragraph (a)(5) of this section, it is unnecessary to prove the accused's state of mind with regard to causation of physical injury, notwithstanding the provisions of § 251 or § 252 of this title or any other statute to the contrary.

(f) This section is not a related or included offense of § 831 or § 832 of this title. Nothing in this section shall be deemed to preclude prosecution under any other provision of this Code.

72 Del. Laws, c. 34, § 2; 74 Del. Laws, c. 93, § 2.;



§ 837. Definitions relating to carjacking

(a) "Another person" includes the owner of the vehicle or any operator, occupant, passenger of the vehicle or any other person who has an interest in the use of the vehicle which the offender is not privileged to infringe.

(b) "Motor vehicle" or "vehicle," in addition to its ordinary meaning, includes any watercraft.

72 Del. Laws, c. 34, § 3.;



§ 840. Shoplifting; class G felony; class A misdemeanor

(a) A person is guilty of shoplifting if, while in a mercantile establishment in which goods, wares or merchandise are displayed for sale, the person:

(1) Removes any such goods, wares or merchandise from the immediate use of display or from any other place within the establishment, with intent to appropriate the same to the use of the person so taking, or to deprive the owner of the use, the value or possession thereof without paying to the owner the value thereof; or

(2) Obtains possession of any goods, wares or merchandise by charging the same to any person without the authority of such person or to a fictitious person with a like intent; or

(3) Conceals any such goods, wares or merchandise with like intent; or

(4) Alters, removes or otherwise disfigures any label, price tag or marking upon any such goods, wares or merchandise with a like intent; or

(5) Transfers any goods, wares or merchandise from a container in which same shall be displayed or packaged to any other container with like intent; or

(6) Uses any instrument whatsoever, credit slips or chose in action to obtain any goods, wares or merchandise with intent to appropriate the same to the use of the person so taking or to deprive the owner of the use, the value or the possession thereof without paying to the owner the value thereof.

(b) Any person wilfully concealing unpurchased merchandise of any store or other mercantile establishment, inside or outside the premises of such store or other mercantile establishment, shall be presumed to have so concealed such merchandise with the intention of converting the same to the person's own use without paying the purchase price thereof within the meaning of subsection (a) of this section, and the finding of such merchandise concealed upon the person or among the belongings of such person, outside of such store or other mercantile establishment, shall be presumptive evidence of intentional concealment; and if such person conceals or causes to be concealed such merchandise upon the person or among the belongings of another, the finding of the same shall also be presumptive evidence of intentional concealment on the part of the person so concealing such merchandise.

(c) A merchant, a store supervisor, agent or employee of the merchant 18 years of age or older, who has probable cause for believing that a person has intentionally concealed unpurchased merchandise or has committed shoplifting as defined in subsection (a) of this section, may, for the purpose of summoning a law-enforcement officer, take the person into custody and detain the person in a reasonable manner on the premises for a reasonable time.

(d) A merchant, a store supervisor, agent or employee of the merchant 18 years of age or older who detains, or a merchant, a store supervisor, agent or employee of the merchant who causes or provides information leading to the arrest of any person under subsection (a), (b) or (c) of this section, shall not be held civilly or criminally liable for such detention or arrest provided they had, at the time of such detention or arrest, probable cause to believe that the person committed the crime of shoplifting as defined in subsection (a) of this section.

Shoplifting is a class G felony when the goods, wares or merchandise shoplifted are of the value of $1,500 or more, or when the goods, wares or merchandise shoplifted are from 3 or more separate mercantile establishments and were shoplifted in the same or continuing course of conduct and the aggregate value of the goods is $1,500 or more. When the goods, wares or merchandise shoplifted are of the value of less than $1,500, it is a class A misdemeanor.

11 Del. C. 1953, § 840; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 590, § 1; 61 Del. Laws, c. 35, § 1; 61 Del. Laws, c. 482, § 1; 65 Del. Laws, c. 497, § 2; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 211, § 2; 72 Del. Laws, c. 222, § 1; 77 Del. Laws, c. 133, § 1.;

§ 840A Use of illegitimate retail sales receipt or Universal Product Code Label.

(a) A person who, with intent to cheat or defraud another, possesses, uses, transfers, makes, alters, counterfeits or reproduces a retail sales receipt or Universal Product Code Label is guilty of an offense under this section.

(b) A person convicted of violating this section shall be guilty of a class A misdemeanor, unless the person is convicted of possessing 15 or more illegitimate retail sales receipts or Universal Product Code Labels or the aggregate value of the money, property or services illegally obtained or credited to an account is $1,500 or more, in which case it is a class F felony.

73 Del. Laws, c. 31, § 1; 77 Del. Laws, c. 133, § 2.;



§ 840A. Use of illegitimate retail sales receipt or Universal Product Code Label

(a) A person who, with intent to cheat or defraud another, possesses, uses, transfers, makes, alters, counterfeits or reproduces a retail sales receipt or Universal Product Code Label is guilty of an offense under this section.

(b) A person convicted of violating this section shall be guilty of a class A misdemeanor, unless the person is convicted of possessing 15 or more illegitimate retail sales receipts or Universal Product Code Labels or the aggregate value of the money, property or services illegally obtained or credited to an account is $1,500 or more, in which case it is a class F felony.

73 Del. Laws, c. 31, § 1; 77 Del. Laws, c. 133, § 2.;



§ 841. Theft; class B felony; class D felony; class F felony; class G felony; class A misdemeanor; restitution

(a) A person is guilty of theft when the person takes, exercises control over or obtains property of another person intending to deprive that person of it or appropriate it. Theft includes the acts described in this section, as well as those described in §§ 841A-846 of this title.

(b) A person is guilty of theft if the person, in any capacity, legally receives, takes, exercises control over or obtains property of another which is the subject of theft, and fraudulently converts same to the person's own use.

(c)(1) Except where a victim is 62 years of age or older, or an "adult who is impaired" as defined in § 3902(2) of Title 31, or a "person with a disability" as defined in § 3901(a)(2) of Title 12, theft is a class A misdemeanor unless the value of the property received, retained or disposed of is $1,500 or more, in which case it is a class G felony.

(2) Where a victim is 62 years of age or older, or an "adult who is impaired" as defined in § 3902(2) of Title 31, or a "person with a disability" as defined in § 3901(a)(2) of Title 12, theft is a class G felony unless the value of the property received, retained or disposed of is $1,500 or more, in which case it is a class F felony.

(3) Notwithstanding paragraphs (c)(1) and (2) of this section:

a. Where the value of the property received, retained or disposed of is more than $50,000 but less than $100,000, theft is a class D felony;

b. Where the value of the property received, retained or disposed of is $100,000 or more, theft is a class B felony.

(d) Upon conviction, the sentencing judge shall require full restitution to the victim for any monetary losses suffered and shall consider the imposition of community service and/or an appropriate curfew for a minor.

11 Del. C. 1953, § 841; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 590, § 2; 65 Del. Laws, c. 497, § 3; 67 Del. Laws, c. 130, § 8; 69 Del. Laws, c. 315, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 209, § 1; 70 Del. Laws, c. 364, §§ 1, 2; 73 Del. Laws, c. 126, §§ 10, 11; 76 Del. Laws, c. 98, § 3; 77 Del. Laws, c. 133, § 3; 78 Del. Laws, c. 179, §§ 83-91, 371; 78 Del. Laws, c. 353, §§ 1, 2.;

§ 841A Theft of a motor vehicle; class G felony.

(a) A person is guilty of theft of a motor vehicle when the person takes, exercises control over or obtains a motor vehicle of another person intending to deprive the other person of it or appropriate it.

(b) As used in this section "motor vehicle" means an automobile, motorcycle, van, truck, trailer, semitrailer, truck tractor and semitrailer combination, or any other vehicle which is self-propelled, which is designed to be operated primarily on a roadway as defined in § 101 of Title 21, and in, upon or by which any person or property is or may be transported. "Motor vehicle" as used in this section shall not include any device that is included within the definitions of "moped", "off-highway (OHV)", "triped", "motorized scooter or skateboard", "motorized wheelchair" or "electric personal assistive mobility device (EPAMD)" as defined in § 101 of Title 21.

(c) Theft of a motor vehicle is a class G felony.

75 Del. Laws, c. 290, § 1.;

§ 841B Theft: Organized retail crime; class A misdemeanor; class E felony.

(a) A person is guilty of "theft: organized retail crime" when the person takes, exercises control over, or obtains retail merchandise of another person intending to deprive that person of it, or receives stolen property in violation of § 851 of this title, in quantities that would not normally be purchased for personal use or consumption, with the intent to appropriate or to resell or reenter the merchandise into commerce.

(b) For purposes of this section, a series of organized retail crime thefts committed by a person or group of persons may be aggregated into 1 count or charge, with the sum of the value of all the retail merchandise being the value considered in determining the degree of theft: organized retail crime.

(c) In addition to the provisions of § 841(c) and (d) of this title, if a defendant has 2 or more times been convicted of theft: organized retail crime, the offense of theft: organized retail crime is a class E felony.

76 Del. Laws, c. 98, § 4.;

§ 841C Possession or theft of a prescription form or a pad.

(a) A person in possession of a blank prescription form or pad who is not a practitioner as defined in this section shall be guilty of a class G felony. "Possession" in addition to its ordinary meaning, includes location on or about the defendant's person, premises, belongings, vehicle or otherwise within the defendant's reasonable control.

(b) A person is guilty of theft of a blank prescription form or pad when the person is not a practitioner as defined in this section and takes, exercises control over, obtains or receives, produces or reproduces any facsimile or counterfeit version of, or transfers, uses, gives, or sells any copies, facsimiles or counterfeit versions, a prescription form or pad of a practitioner with the intent to deprive the practitioner of the use thereof or to facilitate the commission of drug diversion.

(1) A "practitioner" means:

a. A physician, dentist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled or noncontrolled substance in the course of professional practice or research in this State.

b. A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled or noncontrolled substance in the course of professional practice or research in this State.

(2) Theft of a blank prescription form or pad is a class F felony.

77 Del. Laws, c. 161, § 1.;



§ 841A. Theft of a motor vehicle; class G felony

(a) A person is guilty of theft of a motor vehicle when the person takes, exercises control over or obtains a motor vehicle of another person intending to deprive the other person of it or appropriate it.

(b) As used in this section "motor vehicle" means an automobile, motorcycle, van, truck, trailer, semitrailer, truck tractor and semitrailer combination, or any other vehicle which is self-propelled, which is designed to be operated primarily on a roadway as defined in § 101 of Title 21, and in, upon or by which any person or property is or may be transported. "Motor vehicle" as used in this section shall not include any device that is included within the definitions of "moped", "off-highway (OHV)", "triped", "motorized scooter or skateboard", "motorized wheelchair" or "electric personal assistive mobility device (EPAMD)" as defined in § 101 of Title 21.

(c) Theft of a motor vehicle is a class G felony.

75 Del. Laws, c. 290, § 1.;

§ 841B Theft: Organized retail crime; class A misdemeanor; class E felony.

(a) A person is guilty of "theft: organized retail crime" when the person takes, exercises control over, or obtains retail merchandise of another person intending to deprive that person of it, or receives stolen property in violation of § 851 of this title, in quantities that would not normally be purchased for personal use or consumption, with the intent to appropriate or to resell or reenter the merchandise into commerce.

(b) For purposes of this section, a series of organized retail crime thefts committed by a person or group of persons may be aggregated into 1 count or charge, with the sum of the value of all the retail merchandise being the value considered in determining the degree of theft: organized retail crime.

(c) In addition to the provisions of § 841(c) and (d) of this title, if a defendant has 2 or more times been convicted of theft: organized retail crime, the offense of theft: organized retail crime is a class E felony.

76 Del. Laws, c. 98, § 4.;

§ 841C Possession or theft of a prescription form or a pad.

(a) A person in possession of a blank prescription form or pad who is not a practitioner as defined in this section shall be guilty of a class G felony. "Possession" in addition to its ordinary meaning, includes location on or about the defendant's person, premises, belongings, vehicle or otherwise within the defendant's reasonable control.

(b) A person is guilty of theft of a blank prescription form or pad when the person is not a practitioner as defined in this section and takes, exercises control over, obtains or receives, produces or reproduces any facsimile or counterfeit version of, or transfers, uses, gives, or sells any copies, facsimiles or counterfeit versions, a prescription form or pad of a practitioner with the intent to deprive the practitioner of the use thereof or to facilitate the commission of drug diversion.

(1) A "practitioner" means:

a. A physician, dentist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled or noncontrolled substance in the course of professional practice or research in this State.

b. A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled or noncontrolled substance in the course of professional practice or research in this State.

(2) Theft of a blank prescription form or pad is a class F felony.

77 Del. Laws, c. 161, § 1.;



§ 841B. Theft: Organized retail crime; class A misdemeanor; class E felony

(a) A person is guilty of "theft: organized retail crime" when the person takes, exercises control over, or obtains retail merchandise of another person intending to deprive that person of it, or receives stolen property in violation of § 851 of this title, in quantities that would not normally be purchased for personal use or consumption, with the intent to appropriate or to resell or reenter the merchandise into commerce.

(b) For purposes of this section, a series of organized retail crime thefts committed by a person or group of persons may be aggregated into 1 count or charge, with the sum of the value of all the retail merchandise being the value considered in determining the degree of theft: organized retail crime.

(c) In addition to the provisions of § 841(c) and (d) of this title, if a defendant has 2 or more times been convicted of theft: organized retail crime, the offense of theft: organized retail crime is a class E felony.

76 Del. Laws, c. 98, § 4.;

§ 841C Possession or theft of a prescription form or a pad.

(a) A person in possession of a blank prescription form or pad who is not a practitioner as defined in this section shall be guilty of a class G felony. "Possession" in addition to its ordinary meaning, includes location on or about the defendant's person, premises, belongings, vehicle or otherwise within the defendant's reasonable control.

(b) A person is guilty of theft of a blank prescription form or pad when the person is not a practitioner as defined in this section and takes, exercises control over, obtains or receives, produces or reproduces any facsimile or counterfeit version of, or transfers, uses, gives, or sells any copies, facsimiles or counterfeit versions, a prescription form or pad of a practitioner with the intent to deprive the practitioner of the use thereof or to facilitate the commission of drug diversion.

(1) A "practitioner" means:

a. A physician, dentist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled or noncontrolled substance in the course of professional practice or research in this State.

b. A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled or noncontrolled substance in the course of professional practice or research in this State.

(2) Theft of a blank prescription form or pad is a class F felony.

77 Del. Laws, c. 161, § 1.;



§ 841C. Possession or theft of a prescription form or a pad

(a) A person in possession of a blank prescription form or pad who is not a practitioner as defined in this section shall be guilty of a class G felony. "Possession" in addition to its ordinary meaning, includes location on or about the defendant's person, premises, belongings, vehicle or otherwise within the defendant's reasonable control.

(b) A person is guilty of theft of a blank prescription form or pad when the person is not a practitioner as defined in this section and takes, exercises control over, obtains or receives, produces or reproduces any facsimile or counterfeit version of, or transfers, uses, gives, or sells any copies, facsimiles or counterfeit versions, a prescription form or pad of a practitioner with the intent to deprive the practitioner of the use thereof or to facilitate the commission of drug diversion.

(1) A "practitioner" means:

a. A physician, dentist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled or noncontrolled substance in the course of professional practice or research in this State.

b. A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled or noncontrolled substance in the course of professional practice or research in this State.

(2) Theft of a blank prescription form or pad is a class F felony.

77 Del. Laws, c. 161, § 1.;



§ 842. Theft; lost or mislaid property; mistaken delivery

A person commits theft when, with the intent prescribed in § 841 of this title, the person exercises control over property of another person which the person knows to have been lost or mislaid, or to have been delivered under a mistake as to the identity of the recipient or the nature or value of the property, without taking reasonable measures to return the property to its owner.

11 Del. C. 1953, § 842; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 843. Theft; false pretense

A person commits theft when, with the intent prescribed in § 841 of this title, the person obtains property of another person by intentionally creating or reinforcing a false impression as to a present or past fact, or by preventing the other person from acquiring information which would adversely affect the other person's judgment of a transaction.

11 Del. C. 1953, § 843; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 844. Theft; false promise

A person commits theft when, with the intent prescribed in § 841 of this title, the person obtains property of another person by means of a representation, express or implied, that the person or a third person will in the future engage in particular conduct, and when the person does not intend to engage in such conduct or, as the case may be, does not believe the third person intends to engage in such conduct. The accused's intention or belief that a promise would not be performed may not be established by or inferred from the fact alone that the promise was not performed.

11 Del. C. 1953, § 844; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 845. Theft of services

(a) A person commits theft when, with the intent specified in § 841 of this title, the person obtains services which the person knows are available only for compensation by deception, threat, false token, false representation or statement or by installing, rearranging or tampering with any facility or equipment or by any other trick, contrivance or any other device to avoid payment for the services.

(b) In any prosecution for theft of services where services have been obtained from a public utility by the installation of, rearrangement of or tampering with any facility or equipment owned or used by the public utility to provide such services, without the consent or permission of the public utility, or by any other trick or contrivance, it shall be a rebuttable presumption that the person to whom the services are being furnished has created, caused or knows of the condition which is a violation of this section.

(c) A person who has obtained services from a public utility by installing, rearranging or tampering with any facility or equipment owned or used by the public utility to provide such services, or by any other trick or contrivance, is presumed to have done so with an intent to avoid, or to enable others to avoid, payment for the services involved.

(d) The rebuttable presumptions referred to in subsections (b) and (c) of this section shall not apply to any person to whom such services have been furnished for less than 31 days or until there has been at least 1 meter reading.

11 Del. C. 1953, § 845; 58 Del. Laws, c. 497, § 1; 61 Del. Laws, c. 227, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 846. Extortion; class E felony

A person commits extortion when, with the intent prescribed in § 841 of this title, the person compels or induces another person to deliver property to the person or to a third person by means of instilling in the victim a fear that, if the property is not so delivered, the defendant or another will:

(1) Cause physical injury to anyone; or

(2) Cause damage to property; or

(3) Engage in other conduct constituting a crime; or

(4) Accuse anyone of a crime or cause criminal charges to be instituted against anyone; or

(5) Expose a secret or publicize an asserted fact, whether true or false, tending to subject anyone to hatred, contempt or ridicule; or

(6) Falsely testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

(7) Use or abuse the defendant's position as a public servant by performing some act within or related to the defendant's official duties, or by failing or refusing to perform an official duty, in such manner as to affect some person adversely; or

(8) Perform any other act which is calculated to harm another person materially with respect to the person's health, safety, business, calling, career, financial condition, reputation or personal relationships.

Extortion is a class E felony, except where the victim is a person 62 years of age or older, in which case any violation of this section shall be a class D felony.

11 Del. C. 1953, § 846; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 126, § 12.;



§ 847. Theft, extortion; claim of right as an affirmative defense

(a) In any prosecution for theft or extortion it is an affirmative defense that the property was appropriated by the actor under a claim of right, made in good faith, to do substantially what the actor did in the manner in which it was done.

(b) In any prosecution for extortion where the facts are as described in § 846(4) of this title, it is an affirmative defense that the accused believed the threatened criminal charge to be true and that the accused's sole purpose was to compel or induce the victim to take reasonable action to make good the wrong which was the subject of the threatened charge.

11 Del. C. 1953, § 847; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 848. Misapplication of property; class G felony; class A misdemeanor

A person is guilty of misapplication of property when, knowingly possessing personal property of another pursuant to an agreement that it will be returned to the owner at a future time, the person sells, loans, leases, pledges, pawns or otherwise encumbers the property without the consent of the owner thereof in such a manner as to create a risk that the owner will be unable to recover it or will suffer pecuniary loss.

Misapplication of property is a class A misdemeanor, unless the value of the property received, retained or disposed of is $1,500 or more, in which case it is a class G felony.

11 Del. C. 1953, § 848; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 590, § 3; 65 Del. Laws, c. 497, § 4; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 211, § 4; 77 Del. Laws, c. 133, § 4.;



§ 849. Theft of rented property; class A misdemeanor or class G felony

(a) A person is guilty of theft of rental property if the person, with the intent specified in § 841 of this title, takes, destroys, converts, wrongfully withholds or appropriates by fraud, deception, threat, false token, false representation or statement, or by any trick, contrivance or other device to avoid payment for or to otherwise appropriate rental property entrusted to said person. For purposes of this section, "property" shall include the use of vehicles or other movable property.

(b) If the finder of fact shall find:

(1) That one who has leased or rented the personal property of another, failed to return or make arrangements acceptable to the rentor (lessor) to return the property to the rentor or the rentor's agent within 10 days after proper notice, following the expiration of the rental (lease) contract; and/or

(2) That one who has leased or rented the personal property of another and has returned such property, failed to make payment, at the agreed rental rate, for the full period which the property was rented or leased, except when said person has a good faith dispute with the owner of the rental property as to whether any payment, or additional payment, is due to the owner of the rental property; and/or

(3) That the rentee (lessee) presented identification to the rentor which was materially false, fictitious or not current with respect to name, address, place of employment or other appropriate items,

then the finder of fact shall be permitted, but not required, to presume intent to commit theft.

(c) As used in subsection (b) of this section, "proper notice" shall consist of a written demand by the rentor made after the expiration of the rental period mailed by certified or registered mail to the rentee at:

(1) The address the rentee gave when the rental contract was made; or

(2) The rentee's last known address if later furnished in writing by the rentee or the rentee's agent.

(d) The reasonable and fair market value of the property obtained shall be utilized in determining the amount involved in the theft.

(e) The following 3 factors, if established by the rentee by a preponderance of the evidence, shall constitute an affirmative defense to prosecution for theft, that the rentee:

(1) Accurately stated the rentee's name, address and other material items of identification at the time of the rental;

(2) Failed to receive the rentor's notice personally due in no significant part to the fault of the rentee; and

(3) Returned the personal property to the rentor or the rentor's agent within 48 hours of the commencement of the prosecution, together with any charges for the overdue period and the value of damages (if any) to the property.

Theft of rented property is a class A misdemeanor, unless the value of the property is $1,500 or more, in which case it is a class G felony.

69 Del. Laws, c. 110, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 211, § 5; 70 Del. Laws, c. 260, §§ 1-3; 77 Del. Laws, c. 133, § 5.;



§ 850. Use, possession, manufacture, distribution and sale of unlawful telecommunication and access devices

(a) Prohibited acts — A person is guilty of a violation of this section if the person knowingly:

(1) Manufactures, assembles, distributes, possesses with intent to distribute, transfers, sells, promotes, offers or advertises for sale, use or distribution any unlawful telecommunication device or modifies, alters, programs or reprograms a telecommunication device:

a. For the unauthorized acquisition or theft of any telecommunication service or to receive, disrupt, transmit, decrypt, acquire or facilitate the receipt, disruption, transmission, decryption or acquisition of any telecommunication service without the express consent or express authorization of the telecommunication service provider; or

b. To conceal, or to assist another to conceal from any telecommunication service provider or from any lawful authority, the existence or place of origin or destination, or the originating and receiving telephone numbers, of any telecommunication under circumstances evincing an intent to use the same in the commission of any offense.

(2) Manufacturers, assembles, distributes, possesses with intent to distribute, transfers, sells, offers, promotes or advertises for sale, use or distribution any unlawful access device;

(3) Prepares, distributes, possesses with intent to distribute, sells, gives, transfers, offers, promotes or advertises for sale, use or distribution:

a. Plans or instructions for the manufacture or assembly of an unlawful telecommunication or access or device under circumstances evincing an intent to use or employ the unlawful telecommunication access device, or to allow the unlawful telecommunication or access device to be used, for a purpose prohibited by this section, or knowing or having reason to believe that the unlawful telecommunication or access device is intended to be so used, or that the plan or instruction is intended to be used for the manufacture of assembly of the unlawful telecommunication or access device; or

b. Material, including hardware, cables, tools, data, computer software or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture of an unlawful telecommunication or access device.

(b) Criminal penalties — (1) Except as provided for in paragraph (2) or (3) of this subsection, an offense under this section is an unclassified misdemeanor with a sentence up to 1 year incarceration at Level V, and a fine of up to $10,000 for all violations of this section.

(2) A person shall be guilty of a class F felony if:

a. The defendant has been convicted previously under this section or convicted of any similar crime in this or any Federal or other state jurisdiction; or

b. The violation of this section involves at least 10, but not more than 50, unlawful telecommunication or access devices.

(3) A person shall be guilty of a class D felony if:

a. The defendant has been convicted previously on 2 or more occasions for offenses under this section or for any similar crime in this or any federal or other state jurisdiction; or

b. The violation of this section involves more than 50 unlawful telecommunication or access devices.

(4) For purposes of grading an offense based upon a prior conviction under this section or for any similar crime pursuant to paragraphs (2)a. and (3)a. of this subsection, a prior conviction shall consist of convictions upon separate indictments or criminal complaints for offenses under this section or any similar crime in this or any federal or other state jurisdiction.

(5) As provided for in paragraphs (2)a. and (3)a. of this subsection, in grading an offense under this section based upon a prior conviction, the term "any similar crime" shall include, but not be limited to, offenses involving theft of service or fraud, including violations of the Cable Communications Policy Act of 1984 (Public Law 98-549, 98 Stat.2779).

(6) Separate offenses — For purposes of all criminal fines established for violations of this section, the prohibited activity established herein as it applies to each unlawful telecommunication or access device shall be deemed a separate offense.

(7) Fines — For purposes of imposing fines upon conviction of a defendant for an offense under this section, all fines shall be imposed for each unlawful telecommunication or access device involved in the violation.

(8) Restitution — The court shall, in addition to any other sentence authorized by law, sentence a person convicted of violating this section to make restitution in the manner provided in § 4106 of this title.

(9) Forfeiture of unlawful telecommunication or access devices — Upon conviction of a defendant under this section, the court may, in addition to any other sentence authorized by law, direct that the defendant forfeit any unlawful telecommunication or access devices in the defendant's possession or control which were involved in the violation for which the defendant was convicted.

(c) Venue — An offense under this section may be deemed to have been committed at either the place where the defendant manufactures or assembles an unlawful telecommunication or access device, or assists others in doing so, or the places where the unlawful telecommunication or access device is sold or delivered to a purchaser or recipient. It shall be no defense to a violation of this section that some of the acts constituting the offense occurred outside of this State.

(d) Civil action — (1) Any person aggrieved by a violation of this section may bring a civil action in any court of competent jurisdiction.

(2) The court may:

a. Grant preliminary and final injunctions to prevent or restrain violations of this section;

b. At any time while an action is pending, order the impounding, on such terms as it deems reasonable, of any unlawful telecommunication or access device that is in the custody or control of the violator and that the court has reasonable cause to believe was involved in the alleged violation of this section;

c. Award damages as described in paragraph (3) of this subsection;

d. In its discretion, award reasonable attorney fees and costs, including, but not limited to, costs for investigation, testing and expert witness fees, to an aggrieved party who prevails; and

e. As part of a final judgment or decree finding a violation of this section, order the remedial modification or destruction of any unlawful telecommunication or access device involved in the violation that is in the custody or control of the violator or has been impounded under subsection (b) of this section.

(3) Types of damages recoverable — Damages awarded by a court under this section shall be computed as either of the following:

a. Upon the complaining party's election of such damages at any time before final judgment is entered, the complaining party may recover the actual damages suffered by the complaining party as a result of the violation of this section and any profits of the violator that are attributable to the violation and are not taken into account in computing the actual damages. In determining the violator's profits, the complaining party shall be required to prove only the violator's gross revenue, and the violator shall be required to prove the violator's own deductible expenses and the elements of profit attributable to factors other than the violation; or

b. Upon election by the complaining party at any time before final judgment is entered, that party may recover in lieu of actual damages an award of statutory damages of between $250 to $10,000 for each unlawful telecommunication or access device involved in the action, with the amount of statutory damages to be determined by the court as the court considers just. In any case where the court finds that any of the violations of this section were committed wilfully and for purposes of commercial advantage or private financial gain, the court in its discretion may increase the award of statutory damages by an amount of not more than $50,000 for each unlawful telecommunication or access device involved in the action.

(4) For purposes of all civil remedies established for violations of this section, the prohibited activity established in this section applies to each unlawful telecommunication or access device and shall be deemed a separate violation.

(e) Definitions — As used in this section, the following words and phrases shall have the meanings given to them in this subsection.

(1) "Manufacture or assembly of any unlawful access device" — To make, produce or assemble an unlawful access device or modify, alter, program or reprogram any instrument, device, machine, equipment, technology or software so that it is capable of defeating or circumventing any technology, device or software used by the provider, owner or licensee of a telecommunication service, or of any data, audio or video programs or transmissions, to protect any such telecommunication, data, audio or video services, programs or transmissions from unauthorized receipt, acquisition, access, decryption, disclosure, communication, transmission or retransmission, or to knowingly assist others in those activities.

(2) "Manufacture or assembly of unlawful telecommunications device" — To make, produce or assemble an unlawful telecommunication device or to modify, alter, program or reprogram a telecommunication device to be capable of acquiring, disrupting, receiving, transmitting, decrypting or facilitating the acquisition, disruption, receipt, transmission or decryption of a telecommunication service without the express consent or express authorization of the telecommunication service provider, or to knowingly assist others in those activities.

(3) "Telecommunications device" — Any type of instrument, device, machine, equipment, technology or software which is capable of transmitting, acquiring, decrypting or receiving any telephonic, electronic, data, Internet access, audio, video, microwave or radio transmissions, signals, communications or services, including the receipt, acquisition, transmission or decryption of all such communications, transmissions, signals or services provided by or through any cable television, fiber optic, telephone, satellite, microwave, data transmission, radio, Internet-based or wireless distribution network, system or facility, or any part, accessory or components thereof, including any computer circuit, security module, smart card, software, computer chip, electronic mechanism or other component, accessory or part of any telecommunication device which is capable of facilitating the transmission, decryption, acquisition or reception of all such communications, transmissions, signals or services.

(4) "Telecommunication service" — Any service provided for a charge or compensation to facilitate the origination, transmission, emission or reception of signs, signals, data, writing, images and sounds or intelligence of any nature by telephone, including cellular telephones, wire, wireless, radio, electromagnetic, photelectronic or photo-optical system, network, facility or technology; and any service provided by any radio, telephone, fiber optic, cable television, satellite, microwave, data transmission, wireless or Internet-based distribution system, network, facility or technology, including, but not limited to, any and all electronic, data, video, audio, Internet access, telephonic, microwave and radio communications, transmissions, signals and services, and any such communications, transmissions, signals and services provided directly or indirectly by or through any of the aforementioned systems, networks, facilities or technologies.

(5) "Telecommunication service provider" — a. A person or entity providing a telecommunication service, whether directly or indirectly as a reseller, including, but not limited to, a cellular, paging or other wireless communications company or other person or entity which, for a fee, supplies the facility, cell site, mobile telephone switching office or other equipment or telecommunication service;

b. Any person or entity owning or operating any cable television, satellite, Internet-based, telephone, wireless, microwave, data transmission or radio distribution system, network or facility; and

c. Any person or entity providing any telecommunication service directly or indirectly by or through any such distribution systems, networks or facilities.

(6) "Unlawful access device" — Any type of instrument, device, machine, equipment, technology or software which is primarily designed, assembled, manufactured, sold, distributed, possessed, used or offered, promoted or advertised for the purpose of defeating or circumventing any technology, device or software, or any component or part thereof, used by the provider, owner or licensee of any telecommunication service or of any data, audio or video programs or transmissions, to protect any such telecommunication, data, audio or video services, programs or transmissions from unauthorized receipt, acquisition, access, decryption, disclosure, communication, transmission or retransmission.

(7) "Unlawful telecommunication device" — Any electronic serial number, mobile identification number, personal identification number or any telecommunication device that is capable of acquiring or facilitating the acquisition of a telecommunication service without the express consent or express authorization of the telecommunication service provider, or that has been altered, modified, programmed or reprogrammed alone or in conjunction with another telecommunication device or other equipment to so acquire or facilitate the unauthorized acquisition of a telecommunication service. "Unlawful telecommunication device" also means:

a. Phones altered to obtain service without the express consent or express authorization of the telecommunication service provider, tumbler phones, counterfeit or clone phones, tumbler microchips, counterfeit or clone microchips, and other instruments capable of disguising their identity or location or of gaining unauthorized access to a telecommunications system, network or facility operated by a telecommunication service provider; and

b. Any telecommunication device which is capable of, or has been altered, designed, modified, programmed or reprogrammed, alone or in conjunction with another telecommunication device, so as to be capable of facilitating the disruption, acquisition, receipt, transmission or decryption of a telecommunication service without the express consent or express authorization of the telecommunication service provider, including, but not limited to, any device, technology, product, service, equipment, computer software, or component or part thereof, primarily distributed, sold, designed, assembled, manufactured, modified, programmed, reprogrammed or used for the purpose of providing the unauthorized receipt of, transmission of, disruption of, decryption of, access to, or acquisition of any telecommunication service provided by any telecommunication service provider.

11 Del. C. 1953, § 850; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 21; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 475, § 1; 73 Del. Laws, c. 106, § 1.;



§ 851. Receiving stolen property; class G felony; class A misdemeanor

A person is guilty of receiving stolen property if the person intentionally receives, retains or disposes of property of another person with intent to deprive the owner of it or to appropriate it, knowing that it has been acquired under circumstances amounting to theft, or believing that it has been so acquired.

Receiving stolen property is a class A misdemeanor unless the value of the property received, retained or disposed of is $1,500 or more, or unless the receiver has twice before been convicted of receiving stolen property, in which case it is a class G felony.

11 Del. C. 1953, § 851; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 590, § 4; 65 Del. Laws, c. 497, § 5; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 211, § 6; 77 Del. Laws, c. 133, § 6.;



§ 852. Receiving stolen property; presumption of knowledge

Knowledge that property has been acquired under circumstances amounting to theft may be presumed in the case of a person who acquires it for a consideration which the person knows is substantially below its reasonable value, or that a person possesses property whose affixed identification or serial number is altered, removed, defaced or falsified. In addition, knowledge that property has been acquired under circumstances amounting to theft shall be presumed in the case of a person or dealer who acquires it for a consideration, when such property consists of traffic signs, other traffic control devices or historical markers and the acquisition is not accompanied by a written authorization for the property's disposition from the Department of Transportation, Department of State or other entity which owns the property.

11 Del. C. 1953, § 852; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 27; 67 Del. Laws, c. 238, § 1; 69 Del. Laws, c. 408, § 1; 70 Del. Laws, c. 186, § 1.;

§ 852A Selling stolen property; class A misdemeanor; class G felony.

A person is guilty of selling stolen property if, after the person receives stolen property pursuant to § 851 of this title, the person sells some or all of the stolen property received. A person may be convicted of both receiving stolen property and selling stolen property. Selling stolen property is a class A misdemeanor, unless the value of the resold property is $1,500 or more, or unless the seller has been convicted 2 or more times of selling stolen property, in which cases it is a class G felony.

76 Del. Laws, c. 147, § 1; 77 Del. Laws, c. 133, § 7.;



§ 852A. Selling stolen property; class A misdemeanor; class G felony

A person is guilty of selling stolen property if, after the person receives stolen property pursuant to § 851 of this title, the person sells some or all of the stolen property received. A person may be convicted of both receiving stolen property and selling stolen property. Selling stolen property is a class A misdemeanor, unless the value of the resold property is $1,500 or more, or unless the seller has been convicted 2 or more times of selling stolen property, in which cases it is a class G felony.

76 Del. Laws, c. 147, § 1; 77 Del. Laws, c. 133, § 7.;



§ 853. Unauthorized use of a vehicle; class A misdemeanor

A person is guilty of unauthorized use of a vehicle when:

(1) Knowing that the person does not have the consent of the owner the person takes, operates, exercises control over, rides in or otherwise uses a vehicle;

(2) Having custody of a vehicle pursuant to an agreement between the person or another and the owner thereof whereby the person or another is to perform for compensation a specific service for the owner involving the maintenance, repair or use of the vehicle, the person intentionally uses or operates it, without the consent of the owner, for the person's own purposes in a manner constituting a gross deviation from the agreed purpose;

(3) Having custody of a vehicle pursuant to an agreement with its owner whereby it is to be returned to the owner at a specified time, the person intentionally retains or withholds possession thereof, without the consent of the owner, for so lengthy a period beyond the specified time as to render the retention or possession a gross deviation from the agreement; or

(4) Such person obtains possession or control over a vehicle, knowing of the existence of a creditor or creditors who are entitled to receive payments on a debt where such vehicle is the only security or represents the major portion of the creditor's security, and such person transfers or purports to transfer the vehicle and responsibility for making payments on such vehicle to a 3rd party, whether or not such 3rd party continues or resumes payment to the creditor or creditors.

Unauthorized use of a vehicle is a class A misdemeanor.

11 Del. C. 1953, § 853; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 333, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 854. Identity theft; class D felony

(a) A person commits identity theft when the person knowingly or recklessly obtains, produces, possesses, uses, sells, gives or transfers personal identifying information belonging or pertaining to another person without the consent of the other person and with intent to use the information to commit or facilitate any crime set forth in this title.

(b) A person commits identity theft when the person knowingly or recklessly obtains, produces, possesses, uses, sells, gives or transfers personal identifying information belonging or pertaining to another person without the consent of the other person, thereby knowingly or recklessly facilitating the use of the information by a third person to commit or facilitate any crime set forth in this title.

(c) For the purposes of this section, "personal identifying information" includes name, address, birth date, Social Security number, driver's license number, telephone number, financial services account number, savings account number, checking account number, credit card number, debit card number, identification document or false identification document, electronic identification number, educational record, health care record, financial record, credit record, employment record, e-mail address, computer system password, mother's maiden name or similar personal number, record or information.

(d) Identity theft is a class D felony.

(e) When a person is convicted of or pleads guilty to identity theft, the sentencing judge shall order full restitution for monetary loss, including documented loss of wages and reasonable attorney fees, suffered by the victim.

(f) Prosecution under this section does not preclude prosecution or sentencing under any other section of this Code.

72 Del. Laws, c. 297, § 1; 74 Del. Laws, c. 425, § 1.;

§ 854A Identity theft passport; application; issuance.

(a) The Office of the Attorney General, in cooperation with any law enforcement agency, may issue an identity theft passport to a person who is a victim of identity theft in this State and who has filed a police report citing that such person is a victim of a violation of § 854 of this title. A person who has filed with a law enforcement agency a police report alleging identity theft may apply for an identity theft passport through any law enforcement agency. The agency shall send a copy of the application and the supporting police report to the Office of the Attorney General. After processing the application and police report, the Office of the Attorney General may issue to the victim an identity theft passport in the form of a card or certificate which may include photo identification.

(b) A victim of identity theft may present that victim's identity theft passport issued under subsection (a) of this section to the following:

(1) A law enforcement agency to help prevent the victim's arrest or detention for an offense committed by someone other than the victim who is using the victim's identity;

(2) Any of the victim's creditors to aid in a creditor's investigation and establishment of whether fraudulent charges were made against accounts in the victim's name or whether accounts were opened using the victim's identity;

(3) A consumer reporting agency, as defined in § 603(f) of the federal Fair Credit Reporting Act (15 U.S.C. § 1681a(f)), which must accept the passport as an official notice of a dispute and must include notice of the dispute in all future reports that contain disputed information caused by the identity theft.

(c) Acceptance or rejection of an identity theft passport presented by the victim to a law enforcement agency or creditor pursuant to paragraph (b)(1) or (2) of this section is at the discretion of the law enforcement agency or creditor. In making a decision for acceptance or rejection, a law enforcement agency or creditor may consider the surrounding circumstances and available information regarding the offense of identity theft pertaining to the victim.

(d) An application made with the Office of the Attorney General pursuant to subsection (a) of this section, including any supporting documentation, is confidential criminal justice information, is not a public record, and is specifically exempted from public disclosure under the Freedom of Information Act, Chapter 100 of Title 29. However, the Office of the Attorney General may provide access to applications and supporting documentation filed pursuant to this section to other criminal justice agencies in this or another State.

(e) The Office of the Attorney General shall adopt regulations to implement this section. The regulations must include a procedure by which the Office of the Attorney General is reasonably assured that an identity theft passport applicant has an identity theft claim that is legitimate and adequately substantiated.

75 Del. Laws, c. 338, § 1; 70 Del. Laws, c. 186, § 1.;



§ 854A. Identity theft passport; application; issuance

(a) The Office of the Attorney General, in cooperation with any law enforcement agency, may issue an identity theft passport to a person who is a victim of identity theft in this State and who has filed a police report citing that such person is a victim of a violation of § 854 of this title. A person who has filed with a law enforcement agency a police report alleging identity theft may apply for an identity theft passport through any law enforcement agency. The agency shall send a copy of the application and the supporting police report to the Office of the Attorney General. After processing the application and police report, the Office of the Attorney General may issue to the victim an identity theft passport in the form of a card or certificate which may include photo identification.

(b) A victim of identity theft may present that victim's identity theft passport issued under subsection (a) of this section to the following:

(1) A law enforcement agency to help prevent the victim's arrest or detention for an offense committed by someone other than the victim who is using the victim's identity;

(2) Any of the victim's creditors to aid in a creditor's investigation and establishment of whether fraudulent charges were made against accounts in the victim's name or whether accounts were opened using the victim's identity;

(3) A consumer reporting agency, as defined in § 603(f) of the federal Fair Credit Reporting Act (15 U.S.C. § 1681a(f)), which must accept the passport as an official notice of a dispute and must include notice of the dispute in all future reports that contain disputed information caused by the identity theft.

(c) Acceptance or rejection of an identity theft passport presented by the victim to a law enforcement agency or creditor pursuant to paragraph (b)(1) or (2) of this section is at the discretion of the law enforcement agency or creditor. In making a decision for acceptance or rejection, a law enforcement agency or creditor may consider the surrounding circumstances and available information regarding the offense of identity theft pertaining to the victim.

(d) An application made with the Office of the Attorney General pursuant to subsection (a) of this section, including any supporting documentation, is confidential criminal justice information, is not a public record, and is specifically exempted from public disclosure under the Freedom of Information Act, Chapter 100 of Title 29. However, the Office of the Attorney General may provide access to applications and supporting documentation filed pursuant to this section to other criminal justice agencies in this or another State.

(e) The Office of the Attorney General shall adopt regulations to implement this section. The regulations must include a procedure by which the Office of the Attorney General is reasonably assured that an identity theft passport applicant has an identity theft claim that is legitimate and adequately substantiated.

75 Del. Laws, c. 338, § 1; 70 Del. Laws, c. 186, § 1.;



§ 855. Theft; indictment and proof

(a) Every prosecution for theft shall be based upon § 841 of this title.

(b) The defendant may be found guilty of theft if the defendant's conduct falls within any of the sections defining theft. Proof of any conduct constituting theft is sufficient to support an indictment or information charging theft, provided that the conduct proved is sufficiently related to the conduct charged that the accused is not unfairly surprised by the case the accused must meet.

(c) When theft or any related offense is committed in violation of this title pursuant to 1 scheme or continuous course of conduct, whether from the same or several sources, the conduct may be considered as 1 offense and the value of the property or services aggregated in determining whether the theft is a felony or misdemeanor. For purposes of this subsection, related offenses shall include, but are not limited to, violations of §§ 861, 900 and 903 of this title.

11 Del. C. 1953, § 855; 58 Del. Laws, c. 497, § 1; 66 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 856. Theft, receiving stolen property no defense; receiving stolen property, theft no defense; conviction of both offenses

(a) In any prosecution for theft or theft of a firearm, it is no defense that the accused is in fact guilty of receiving stolen property or receiving a stolen firearm. A person may be convicted of the crime which the person has in fact committed.

(b) In any prosecution for receiving stolen property or receiving a stolen firearm, it is no defense that the accused is in fact guilty of theft or theft of a firearm. A person may be convicted of the crime which the person has in fact committed.

(c) A person may not be convicted of both theft and receiving stolen property, or both theft of a firearm and receiving a stolen firearm, with regard to property appropriated in the same transaction or series of transactions. A person may be charged with the crime the person seems most likely to have committed and may be convicted as provided in subsections (a) and (b) of this section.

11 Del. C. 1953, § 856; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 260, §§ 1-3.;



§ 857. Theft and related offenses; definitions

For purposes of §§ 841-856, 1450 and 1451 of this title:

(1) "Appropriate" means to exercise control, or to aid a third person to exercise control, over property of another person permanently or for so extended a period or under such circumstances as to acquire a major portion of its economic value or benefit, or to dispose of property for the benefit of the actor or a third person.

(2) "Dealer" means a person in the business of buying, selling or lending on the security of goods.

(3) "Deprive" means to withhold property of another person permanently or for so extended a period or under such circumstances as to withhold a major portion of its economic value or benefit, or with intent to restore it only upon payment of a reward or other compensation, or to dispose of property of another person so as to make it unlikely that the owner will recover it.

(4) "Obtain" means to bring about or receive a transfer or purported transfer of any interest in property, whether to the defendant or to another person.

(5) "Owner" means a person who has an interest in property which the defendant is not privileged to infringe, as described in paragraph (5) of this section.

(6) "Property" means anything of value except land, and includes things growing on, affixed to or found in land such as topsoil, sand, minerals, gravel and the like, documents although the rights represented thereby have no physical location, contract rights, trade secrets, choses in action and other interests in or claims to admission or transportation tickets, captured or domestic animals, food, drink and electric or other power.

(7) "Property of another person" includes property in which any person other than the defendant has an interest which the defendant is not privileged to infringe, regardless of the fact that the defendant also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in possession of the actor shall not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement.

(8) "Services" include labor, professional service, transportation, telephone, gas, electricity or other public service, accommodation in hotels, restaurants or elsewhere, admission to exhibitions and use of vehicles or other movable property.

(9) "Trade secret" shall mean "trade secret" as defined in § 2001 of Title 6.

11 Del. C. 1953, § 857; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 218, §§ 2, 3; 64 Del. Laws, c. 134, § 1.;



§ 858. Unlawful operation of a recording device

(a)(1) Any person who knowingly operates the audiovisual recording function of any device in a motion picture theater while the motion picture is being exhibited, for the purpose of distributing or transmitting a still photographic image of the motion picture, without the consent of the motion picture theater owner, is guilty of a class B misdemeanor.

(2) Any person who knowingly operates the audiovisual recording function of any device in a motion picture theater for the purpose of recording a motion picture, while the motion picture is being exhibited, without the consent of the motion picture theater owner, is guilty of a is guilty of a class A misdemeanor which not withstanding any law to the contrary, may also include a fine of up to $50,000.

(b) The term "audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof by means of any technology now known or later developed.

(c) The term "motion picture theater" means a movie theater, screening room, or other public venue that is being utilized primarily for the exhibition of a motion picture at the time of the offense.

(d) A motion picture theater owner, a supervisor, agent or employee, 18 years of age or older, who has probable cause to believe that a person has recorded or transmitted a substantial portion of a motion picture and has intentionally violated paragraph (a)(2) of this section, may, for the purpose of summoning a law enforcement officer, take the person into custody and detain the person in a reasonable manner on the premises for a reasonable time.

(e) A motion picture theater owner, a supervisor, agent or employee, 18 years of age or older who detains a person pursuant to subsection (d) of this section, or who causes or provides information leading to the arrest of any person under subsection (a) of this section, shall not be held civilly or criminally liable for such detention or arrest provided they had, at the time of such detention or arrest, probable cause to believe that the person committed a crime defined in subsection (a) of this section.

(f) A motion picture theater owner, a supervisor, agent or employee, 18 years of age or older, who has probable cause to believe that a person has committed a crime defined in subsection (a) of this section may eject such person from the premises and shall not be held civilly or criminally liable for such ejection.

(g) This section does not prevent any lawfully authorized investigative, law enforcement protective, or intelligence gathering employee or agent, of the local, state or federal government, from operating any audiovisual recording device in a motion picture theater, as part of lawfully authorized investigative, protective, law enforcement, or intelligence gathering activities.

75 Del. Laws, c. 316, § 1.;



§ 859. Larceny of livestock; penalty

(a) Whoever feloniously steals, takes and carries away any cow, steer, bull, calf, heifer or swine is guilty of larceny and a class G felony.

(b) The minimum sentence of imprisonment required by subsection (a) of this section shall not be subject to suspension and no person convicted under this section shall be eligible for probation or parole during the first 6 months of the sentence.

11 Del. C. 1953, § 859; 59 Del. Laws, c. 60, § 1; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 350, § 7; 70 Del. Laws, c. 186, § 1.;



§ 860. Possession of shoplifter's tools or instruments facilitating theft; class F felony

(a) A person is guilty of possession of shoplifter's tools or instruments facilitating theft when the person possesses any tool, instrument or other thing adapted, designed or commonly used for committing or facilitating:

(1) Offenses involving shoplifting; or

(2) Offenses involving the overriding, disabling or evading of a security device without authorization.

(3) [Deleted.]

(b) "Security device" includes any lock, whether mechanical or electronic, or any warning device designed to alert a person or the general public of a possible attempt to shoplift any goods, wares or merchandise that are displayed for sale. "Security device" specifically includes, but is not limited to, any electronic or other device that is attached or affixed to any goods, wares or merchandise on display for sale in a mercantile establishment.

(c) A person possesses shoplifting tools or instruments facilitating theft "under circumstances evincing an attempt to use or knowledge that some other person intends to use such" when the person possesses the tools or instruments at a time and a place proximate to the commission or attempt to commit a shoplifting offense or otherwise under circumstances not manifestly appropriate for what lawful uses the tools or instruments may have.

(d) Possession of shoplifters tools or instruments facilitating theft is a class F felony.

72 Del. Laws, c. 222, § 2; 75 Del. Laws, c. 162, § 2.;



§ 861. Forgery; class F felony; class G felony; class A misdemeanor; restitution required

(a) A person is guilty of forgery when, intending to defraud, deceive or injure another person, or knowing that the person is facilitating a fraud or injury to be perpetrated by anyone, the person:

(1) Alters any written instrument of another person without the other person's authority; or

(2) Makes, completes, executes, authenticates, issues or transfers any written instrument which purports to be the act of another person, whether real or fictitious, who did not authorize that act, or to have been executed at a time or place or in a numbered sequence other than was in fact the case or to be a copy of an original when no original existed; or

(3) Possesses a written instrument, knowing that it was made, completed or altered under circumstances constituting forgery.

(b) Forgery is classified and punished as follows:

(1) Forgery is forgery in the first degree if the written instrument is or purports to be:

a. Part of an issue of money, stamps, securities or other valuable instruments issued by a government or a governmental instrumentality; or

b. Part of an issue of stock, bonds or other instruments representing interests in or claims against a corporation, business enterprise or other organization or its property.

Forgery in the first degree is a class F felony.

(2) Forgery is forgery in the second degree if the written instrument is or purports to be:

a. A deed, will, codicil, contract, release, assignment, commercial instrument, check or other instrument which does or may evidence, create, transfer, terminate or otherwise affect a legal right, interest, obligation or status; or

b. A public record, or an instrument filed or required to be filed in or with a public office or public servant; or

c. A written instrument officially issued or created by a public office, public servant or governmental instrumentality; or

d. Part of an issue of tokens, tickets, public transportation transfers, certificates or other articles manufactured and designed for use as symbols of value usable in place of money for the purchase of property or services; or

e. A prescription of a duly licensed physician or other person authorized to issue the same for any drug or any instrument or device for which a prescription is required by law.

Forgery in the second degree is a class G felony.

(3) All other forgery is forgery in the third degree, a class A misdemeanor.

(c) In addition to any other penalty provided by law for violation of this section, the court shall require a person convicted of a violation of this section to make restitution to the party or parties who suffered loss as a result of such forgery.

11 Del. C. 1953, § 861; 58 Del. Laws, c. 497, § 1; 62 Del. Laws, c. 241, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 862. Possession of forgery devices; class G felony

A person is guilty of possession of forgery devices when:

(1) The person makes or possesses with knowledge of its character and intending to use it unlawfully any plate, die or other device, apparatus, equipment or article specifically designed for use in counterfeiting or otherwise forging written instruments; or

(2) The person makes or possesses any device, apparatus, equipment or article capable of or adaptable to use for purposes of forgery, intending to use it unlawfully.

Possession of forgery devices is a class G felony.

11 Del. C. 1953, § 862; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 22; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 863. Forgery and related offenses; definition

"Written instrument" means any instrument or article containing written or printed matter or the equivalent thereof, used for the purpose of reciting, embodying, conveying or recording information or constituting a symbol or evidence of value, right, privilege or identification.

11 Del. C. 1953, § 863; 58 Del. Laws, c. 497, § 1.;



§ 871. Falsifying business records; class A misdemeanor

A person is guilty of falsifying business records when, with intent to defraud, the person:

(1) Makes or causes a false entry in the business records of an enterprise; or

(2) Alters, erases, obliterates, deletes, removes or destroys a true entry in the business records of an enterprise; or

(3) Omits to make a true entry in the business records of an enterprise in violation of a duty to do so which the person knows to be imposed by law or by the nature of the person's position; or

(4) Prevents the making of a true entry or causes the omission thereof in the business records of an enterprise.

Falsifying business records is a class A misdemeanor.

11 Del. C. 1953, § 871; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 872. Falsifying business records; defense

In any prosecution for falsifying business records it is an affirmative defense that the defendant was a clerk, bookkeeper or other employee who, without personal benefit, merely executed the orders of the employer or of a superior officer or employee generally authorized to direct the defendant's activities.

11 Del. C. 1953, § 872; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 873. Tampering with public records in the second degree; class A misdemeanor

A person is guilty of tampering with public records in the second degree when, knowing that the person does not have the authority of anyone entitled to grant it, the person knowingly removes, mutilates, destroys, conceals, makes a false entry in or falsely alters any record or other written instrument filed with, deposited in or otherwise constituting a record of a public office or public servant.

Tampering with public records in the second degree is a class A misdemeanor.

11 Del. C. 1953, § 873; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 876. Tampering with public records in the first degree; class E felony

A person is guilty of tampering with public records in the first degree when, with intent to defraud, and knowing that the person does not have the authority of anyone entitled to grant it, the person knowingly removes, mutilates, destroys, conceals, makes a false entry in or falsely alters any record or other written instrument filed with, deposited in or otherwise constituting a record of a public office or public servant.

Tampering with public records in the first degree is a class E felony.

11 Del. C. 1953, § 876; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 877. Offering a false instrument for filing; class A misdemeanor

A person is guilty of offering a false instrument for filing when, knowing that a written instrument contains a false statement or false information, and intending to defraud the State, a political subdivision thereof or another person, the person offers or presents it to a public office or a public servant with the knowledge or belief that it will be filed with, registered or recorded in or otherwise become a part of the records of the public office or public servant.

Offering a false instrument for filing is a class A misdemeanor.

11 Del. C. 1953, § 877; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 878. Issuing a false certificate; class G felony

A person is guilty of issuing a false certificate when, being a public servant authorized by law to make or issue official certificates or other official written instruments, and with intent to defraud, deceive or injure another person, the person issues such an instrument, or makes the same with intent that it be issued, knowing that it contains a false statement or false information.

Issuing a false certificate is a class G felony.

11 Del. C. 1953, § 878; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 881. Bribery; class A misdemeanor

A person is guilty of bribing when:

(1) The person offers, confers or agrees to confer any benefit upon any employee, agent or fiduciary without the consent of the latter's employer or principal, with intent to influence the latter to take some action with regard to the latter's employer's or principal's affairs which would not be warranted upon reasonable consideration of the factors which that person should have taken into account; or

(2) The person offers, confers or agrees to confer any benefit upon duly appointed representative of a labor organization or duly appointed trustee or representative of an employee welfare trust fund, with intent to influence the latter in respect to any of that person's acts, decisions or duties as a representative or trustee; or

(3) The person offers, confers or agrees to confer any benefit upon a participant in a sports contest, with intent to influence that the participant not to give the best effort in a sports contest; or

(4) The person offers, confers or agrees to confer any benefit upon an official in a sports contest, with intent to influence the official to perform duties improperly.

Bribing is a class A misdemeanor.

11 Del. C. 1953, § 881; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 882. Bribe receiving; class A misdemeanor

A person is guilty of bribe receiving if:

Being an employee, agent or fiduciary and, without the consent of the employer or principal, the person solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the benefit will influence the person to take some action with regard to the employer's or principal's affairs which would not be warranted upon reasonable consideration of the factors which the person should have taken into account; or

Being a duly appointed representative of a labor organization or a duly appointed trustee or representative of an employee welfare trust fund, the person solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the benefit will influence the person in respect to any of the person's acts, decisions or duties as representative or trustee; or

Being a participant in a sports contest, the person solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the person will thereby be influenced not to give the best effort in a sports contest; or

Being an official in a sports contest, the person solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the person will perform duties improperly.

Bribe receiving is a class A misdemeanor.

11 Del. C. 1953, § 882; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 891. Defrauding secured creditors; class A misdemeanor

A person is guilty of defrauding secured creditors if the person destroys, removes, conceals, encumbers, transfers or otherwise deals with property subject to a security interest, intending to defeat enforcement of that interest.

Defrauding secured creditors is a class A misdemeanor.

11 Del. C. 1953, § 891; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 892. Fraud in insolvency; class A misdemeanor

A person is guilty of fraud in insolvency when, with intent to defraud any creditor and knowing that a receiver or other person entitled to administer property for the benefit of creditors has been appointed, or that any other composition or liquidation for the benefit of creditors has been made, the person:

(1) Conveys, transfers, removes, conceals, destroys, encumbers or otherwise disposes of any part of or any interest in the debtor's estate; or

(2) Obtains any substantial part of or interest in the debtor's estate; or

(3) Presents to any creditor or to the receiver or administrator any writing or record relating to the debtor's estate knowing the same to contain a false material statement; or

(4) Misrepresents or fails or refuses to disclose to the receiver or administrator the existence, amount or location of any part of or any interest in the debtor's estate, or any other information which the person is legally required to furnish to the administrator.

Fraud in insolvency is a class A misdemeanor.

11 Del. C. 1953, § 892; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 893. Interference with levied-upon property; class A misdemeanor

A person is guilty of interference with levied-upon property when the person hides, destroys or removes from the county in which it is situated when levied upon or seized any property which the person knows has been levied upon or seized under execution, attachment process or distress for rent.

Interference with levied-upon property is a class A misdemeanor.

11 Del. C. 1953, § 893; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 900. Issuing a bad check; class A misdemeanor; class G felony

(a) A person is guilty of issuing a bad check when the person issues or passes a check knowing that it will not be honored by the drawee. For the purpose of this section, as well as in any prosecution for theft committed by means of a bad check, it is prima facie evidence of knowledge that the check (other than a postdated check) would not be honored that:

(1) The issuer had no account with the drawee at the time the check was issued; or

(2) Payment was refused by the drawee upon presentation because the issuer had insufficient funds or credit, and the issuer failed to make good within 10 days after receiving notice of that refusal.

Issuing a bad check is a class A misdemeanor unless the amount of the check is $1,500 or more, in which case it is a class G felony.

(b) The failure of any business or other commercial entity, prior to the completion of a transaction (other than a transaction by mail) for which a check is accepted in person by the payee as consideration for goods or services provided by the payee, to (1) request and inspect the person's valid driver's license or other photo identification card, which lists the person's name, address, date of birth and approximate height and weight, to validate the identity of the person presenting the check; and (2) record on the check being presented the person's name, driver's license number, if such person has a driver's license, date of birth and address, may result in the refusal of a law enforcement agency to investigate violations of subsection (a) of this section.

11 Del. C. 1953, § 900; 58 Del. Laws, c. 497, § 1; 64 Del. Laws, c. 125, § 1; 65 Del. Laws, c. 497, § 6; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 211, § 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 501, § 1; 77 Del. Laws, c. 133, § 8.;

§ 900A Conditional discharge for issuing a bad check as first offense.

(a) Whenever any person who has not previously been convicted of issuing or passing a bad check under § 900 of this title or under any statute of the United States or of any state relating to the issuing or passing of bad checks pleads guilty to issuing or passing a bad check in violation of § 900 of this title in an amount under $1,500 at the time of arraignment, the court without entering a judgment of guilt and with the consent of the accused may defer further proceedings and place the accused on probation upon terms and conditions, which terms and conditions shall include payment of full restitution in the amount of the check plus any reasonable service fee in connection therewith to the victim of the offense and payment to the State of any court costs associated with the offense. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided.

(b) Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against the person and shall simultaneously with said discharge and dismissal submit to the State Bureau of Identification pursuant to Chapter 85 of this title the disposition specifying the name of the person and the nature of the proceedings which dispositional information shall be retained by the State Bureau of Identification in accordance with its standard operating procedures.

(c) Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. There may be only 1 discharge and dismissal under this section with respect to any person and no person who is charged with multiple violations of § 900 of this title is eligible for treatment as a first offender under this section.

66 Del. Laws, c. 252, § 1; 70 Del. Laws, c. 211, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 133, § 9.;



§ 900A. Conditional discharge for issuing a bad check as first offense

(a) Whenever any person who has not previously been convicted of issuing or passing a bad check under § 900 of this title or under any statute of the United States or of any state relating to the issuing or passing of bad checks pleads guilty to issuing or passing a bad check in violation of § 900 of this title in an amount under $1,500 at the time of arraignment, the court without entering a judgment of guilt and with the consent of the accused may defer further proceedings and place the accused on probation upon terms and conditions, which terms and conditions shall include payment of full restitution in the amount of the check plus any reasonable service fee in connection therewith to the victim of the offense and payment to the State of any court costs associated with the offense. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided.

(b) Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against the person and shall simultaneously with said discharge and dismissal submit to the State Bureau of Identification pursuant to Chapter 85 of this title the disposition specifying the name of the person and the nature of the proceedings which dispositional information shall be retained by the State Bureau of Identification in accordance with its standard operating procedures.

(c) Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. There may be only 1 discharge and dismissal under this section with respect to any person and no person who is charged with multiple violations of § 900 of this title is eligible for treatment as a first offender under this section.

66 Del. Laws, c. 252, § 1; 70 Del. Laws, c. 211, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 133, § 9.;



§ 901. Definition of "issues" and "passes."

(a) "Issues." — A person issues a check when, as drawer thereof or as a person who signs a check as drawer in a representative capacity or as agent of the person whose name appears thereon as the principal drawer or obligor, the person delivers it or causes it to be delivered to a person who thereby acquires a right against the drawer with respect to the check. One who draws a check with intent that it be so delivered is deemed to have issued it if the delivery occurs.

(b) "Passes." — A person passes a check when, being a payee, holder or bearer of a check which previously has been or purports to have been drawn and issued by another, the person delivers it, for a purpose other than collection to a third person who thereby acquires a right with respect thereto.

11 Del. C. 1953, § 901; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 902. Issuance of bad check by employee as affirmative defense

In any prosecution for issuing a bad check, it is an affirmative defense that the accused, in acting as drawer in a representative capacity or as agent of the person whose name appears on the check as principal drawer or obligor, did so as an employee who, without personal benefit, merely executed the orders of the employer or of a superior officer or employee generally authorized to direct the accused's activities.

11 Del. C. 1953, § 902; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 903. Unlawful use of credit card; class G felony; class A misdemeanor

(a) A person is guilty of unlawful use of a credit card when the person uses or knowingly permits or encourages another to use a credit card for the purpose of obtaining property or services knowing that:

(1) The card is stolen, forged or fictitious; or

(2) The card belongs to another person who has not authorized its use; or

(3) The card has been revoked or canceled; or

(4) For any other reason use of the card is unauthorized by the issuer.

(b) A person is guilty of unlawful use of a credit card where such person knowingly:

(1) Makes, possesses, sells, gives or otherwise transfers to another, or offers or advertises a credit card with the intent that it be used or with the knowledge or reason to believe that it will be used to obtain property or services without payment of the lawful charges therefor; or

(2) Publishes a credit card or code of an existing, canceled, revoked, expired or nonexistent credit card, or the numbering or coding which is employed in the issuance of credit cards, with the intent that it be used or with knowledge or reason to believe that it will be used to avoid the payment of any property or services. As used in this section "publishes" means the communication of information to any 1 or more persons, either orally, in person or by telephone, radio or television, or in a writing of any kind, including without limitation a letter or memorandum, circular or handbill, newspaper or magazine article or book.

(c)(1) Except where the victim of any violation of this section is a person 62 years of age or older, unlawful use of a credit card is a class A misdemeanor unless the value of the property or services secured or sought to be secured by means of the credit card is $1,500 or more, in which case it is a class G felony.

(2) Where the victim of any violation of this section is a person 62 years of age or older, unlawful use of a credit card is a class G felony unless the value of the property or services secured or sought to be secured by means of the credit card is $1,500 or more, in which case it is a class F felony.

(d) Amounts involved in unlawful use of a credit card pursuant to 1 scheme or course of conduct, whether from the same issuer or several issuers, may be aggregated in determining whether such unlawful use constitutes a class A misdemeanor or a class G felony under this section.

(e) A person may be prosecuted and convicted under this section in such county or counties within Delaware where the property or services giving rise to the prosecution were solicited, or where the property or services were received or were attempted to be received or where the charges for the property or services were billable in the normal course of business.

11 Del. C. 1953, § 903; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 590, § 5; 65 Del. Laws, c. 497, § 7; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 211, § 9; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 126, § 13; 77 Del. Laws, c. 133, § 10.;

§ 903A Reencoder and scanning devices.

(a) Any person who knowingly, wilfully, and with the intent to defraud, possesses a scanning device, or who knowingly, wilfully, and with intent to defraud, uses a scanning device to access, read, obtain, memorize or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card is guilty of a class D felony.

(b) Any person who knowingly, wilfully, and with the intent to defraud, possesses a reencoder, or who knowingly, wilfully, and with intent to defraud, uses a reencoder to place encoded information on the computer chip or magnetic strip or stripe of a payment card or any electronic medium that allows an authorized transaction to occur, without the permission of the authorized user of the payment card from which the information is being reencoded is guilty of a class D felony.

(c) Any scanning device or reencoder described in subsection (e) of this section allegedly possessed or used in violation of subsection (a) or (b) of this section shall be seized and upon conviction shall be forfeited.

(d) Any computer, computer system, computer network, or any software or data, owned by the defendant, which is used during the commission of any public offense described in this section or any computer, owned by the defendant, which is used as a repository for the storage of software or data illegally obtained in violation of this section shall be subject to forfeiture.

(e) As used in this section, the following definitions apply:

(1) "Payment card" means a credit card, debit card, or any other card that is issued to an authorized user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value.

(2) "Reencoder" means an electronic device that places encoded information from the computer chip or magnetic strip or stripe of a payment card onto the computer chip or magnetic strip or stripe of a different payment card or any electronic medium that allows an authorized transaction to occur.

(3) "Scanning device" means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card.

(f) Nothing in this section shall preclude prosecution under any other provision of law.

74 Del. Laws, c. 248, § 1.;



§ 903A. Reencoder and scanning devices

(a) Any person who knowingly, wilfully, and with the intent to defraud, possesses a scanning device, or who knowingly, wilfully, and with intent to defraud, uses a scanning device to access, read, obtain, memorize or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card is guilty of a class D felony.

(b) Any person who knowingly, wilfully, and with the intent to defraud, possesses a reencoder, or who knowingly, wilfully, and with intent to defraud, uses a reencoder to place encoded information on the computer chip or magnetic strip or stripe of a payment card or any electronic medium that allows an authorized transaction to occur, without the permission of the authorized user of the payment card from which the information is being reencoded is guilty of a class D felony.

(c) Any scanning device or reencoder described in subsection (e) of this section allegedly possessed or used in violation of subsection (a) or (b) of this section shall be seized and upon conviction shall be forfeited.

(d) Any computer, computer system, computer network, or any software or data, owned by the defendant, which is used during the commission of any public offense described in this section or any computer, owned by the defendant, which is used as a repository for the storage of software or data illegally obtained in violation of this section shall be subject to forfeiture.

(e) As used in this section, the following definitions apply:

(1) "Payment card" means a credit card, debit card, or any other card that is issued to an authorized user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value.

(2) "Reencoder" means an electronic device that places encoded information from the computer chip or magnetic strip or stripe of a payment card onto the computer chip or magnetic strip or stripe of a different payment card or any electronic medium that allows an authorized transaction to occur.

(3) "Scanning device" means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card.

(f) Nothing in this section shall preclude prosecution under any other provision of law.

74 Del. Laws, c. 248, § 1.;



§ 904. Definition of "credit card."

"Credit card" means a writing, number or other evidence of an undertaking to pay for property or services delivered or rendered to or upon order of a designated person or bearer.

11 Del. C. 1953, § 904; 58 Del. Laws, c. 497, § 1.;



§ 905. Intention and ability to meet obligations as affirmative defense

In any prosecution for unauthorized use of a credit card under § 903(a)(4) of this title it is an affirmative defense that the accused had the intention and ability to meet all obligations to the issuer arising out of the use of the card.

11 Del. C. 1953, § 905; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 906. Deceptive business practices; class A misdemeanor

A person is guilty of deceptive business practices when in the course of business the person knowingly or recklessly:

(1) Uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity; or

(2) Sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service; or

(3) Takes or attempts to take more than the represented quantity of any commodity or service; or

(4) Sells, offers or exposes for sale adulterated or mislabeled commodities. "Adulterated" means varying from the standard of composition or quality prescribed by or pursuant to any statute providing criminal penalties for such variance, or set by established commercial usage. "Mislabeled" means varying from the standard of truth or disclosure in labeling prescribed by or pursuant to any statute providing criminal penalties for such variance, or set by established commercial usage; or

(5) Makes a false or misleading statement in any advertisement addressed to the public or to a substantial segment thereof intending to promote the sale or increase the consumption of property or services; or

(6) Makes a false or misleading written statement for the purpose of promoting the sale of securities, or omits information required by law to be disclosed in written documents relating to securities; or

(7) Notifies any other person that the other person has won a prize, received an award or has been selected or is eligible to receive anything of value if the other person is required to respond through the use of a 900 service telephone number or similar service number.

This section shall not apply to publishers, broadcasters, printers or other persons engaged in the dissemination of information or reproduction of printed or pictorial matter who publish, broadcast or reproduce material without knowledge of its deceptive character.

Deceptive business practices are a class A misdemeanor.

11 Del. C. 1953, § 906; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 240, § 1; 70 Del. Laws, c. 186, § 1.;



§ 907. Criminal impersonation; class A misdemeanor

A person is guilty of criminal impersonation when the person:

(1) Impersonates another person and does an act in an assumed character intending to obtain a benefit or to injure or defraud another person; or

(2) Pretends to be a representative of some person or organization and does an act in a pretended capacity with intent to obtain a benefit or to injure or defraud another person; or

(3) Pretends to be a public servant, or wears or displays without authority any identification, uniform or badge by which a public servant is lawfully distinguished or identified.

Criminal impersonation is a class A misdemeanor.

11 Del. C. 1953, § 907; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;

§ 907A Criminal impersonation, accident related; class G felony.

A person is guilty of criminal impersonation, accident related, when after being in a motor vehicle accident involving serious physical injury or death to any person:

(1) A driver knowingly pretends to have been someone other than the driver of the vehicle the person was operating; or

(2) Any person knowingly pretends to have been a driver of 1 of the vehicles involved in the accident.

Criminal impersonation, accident related, is a class G felony. The driving privileges of anyone convicted of violating paragraph (1) of this section shall be suspended by the Division of Motor Vehicles for a period of 2 years.

68 Del. Laws, c. 195, § 1; 70 Del. Laws, c. 186, § 1.;

§ 907B Criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police; class E felony, class C felony.

(a) A person is guilty of criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police when the person, intending to facilitate the commission of a crime or while in immediate flight therefrom:

(1) Intentionally and without lawful authority impersonates or otherwise pretends to be a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police; or

(2) Without lawful authority does any act intended to create or reinforce a false impression that the person is a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police.

(b) Criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police is a class E felony, unless during the course of the commission of the crime, or while in immediate flight therefrom, the person or another participant in the crime:

(1) Causes physical injury to any person who is not a participant in the crime; or

(2) Commits a class A felony or class B felony as defined by this title or any sexual offense as defined by § 761(g) of this title, in which case it is a class C felony.

(c) Nothing in this section shall preclude a separate charge, conviction or sentence for any other crime.

71 Del. Laws, c. 97, § 1; 76 Del. Laws, c. 68, § 1.;



§ 907A. Criminal impersonation, accident related; class G felony

A person is guilty of criminal impersonation, accident related, when after being in a motor vehicle accident involving serious physical injury or death to any person:

(1) A driver knowingly pretends to have been someone other than the driver of the vehicle the person was operating; or

(2) Any person knowingly pretends to have been a driver of 1 of the vehicles involved in the accident.

Criminal impersonation, accident related, is a class G felony. The driving privileges of anyone convicted of violating paragraph (1) of this section shall be suspended by the Division of Motor Vehicles for a period of 2 years.

68 Del. Laws, c. 195, § 1; 70 Del. Laws, c. 186, § 1.;

§ 907B Criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police; class E felony, class C felony.

(a) A person is guilty of criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police when the person, intending to facilitate the commission of a crime or while in immediate flight therefrom:

(1) Intentionally and without lawful authority impersonates or otherwise pretends to be a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police; or

(2) Without lawful authority does any act intended to create or reinforce a false impression that the person is a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police.

(b) Criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police is a class E felony, unless during the course of the commission of the crime, or while in immediate flight therefrom, the person or another participant in the crime:

(1) Causes physical injury to any person who is not a participant in the crime; or

(2) Commits a class A felony or class B felony as defined by this title or any sexual offense as defined by § 761(g) of this title, in which case it is a class C felony.

(c) Nothing in this section shall preclude a separate charge, conviction or sentence for any other crime.

71 Del. Laws, c. 97, § 1; 76 Del. Laws, c. 68, § 1.;



§ 907B. Criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police; class E felony, class C felony

(a) A person is guilty of criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police when the person, intending to facilitate the commission of a crime or while in immediate flight therefrom:

(1) Intentionally and without lawful authority impersonates or otherwise pretends to be a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police; or

(2) Without lawful authority does any act intended to create or reinforce a false impression that the person is a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police.

(b) Criminal impersonation of a police officer, firefighter, emergency medical technician (EMT), paramedic or fire police is a class E felony, unless during the course of the commission of the crime, or while in immediate flight therefrom, the person or another participant in the crime:

(1) Causes physical injury to any person who is not a participant in the crime; or

(2) Commits a class A felony or class B felony as defined by this title or any sexual offense as defined by § 761(g) of this title, in which case it is a class C felony.

(c) Nothing in this section shall preclude a separate charge, conviction or sentence for any other crime.

71 Del. Laws, c. 97, § 1; 76 Del. Laws, c. 68, § 1.;



§ 908. Unlawfully concealing a will; class G felony

A person is guilty of unlawfully concealing a will when, with intent to defraud, the person conceals, secretes, suppresses, mutilates or destroys a will, codicil or other testamentary instrument.

Unlawfully concealing a will is a class G felony.

11 Del. C. 1953, § 908; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 909. Securing execution of documents by deception; class A misdemeanor

A person is guilty of securing execution of documents by deception when, by knowingly misrepresenting the nature of the document, the person causes another person to execute any instrument affecting, purporting to affect or likely to affect the pecuniary interest of any person.

Securing execution of documents by deception is a class A misdemeanor.

11 Del. C. 1953, § 909; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 910. Debt adjusting; class B misdemeanor

A person is guilty of debt adjusting if the person makes a contract, either express or implied, with a particular debtor, whereby the debtor agrees to pay a certain amount of money periodically to the person engaged in the debt-adjusting business who shall, for a consideration, distribute the same among certain specified creditors in accordance with a plan agreed upon.

This section shall not apply to those situations involving debt adjusting incurred incidentally in the lawful practice of law in this State, nor shall anything in this section be construed to apply to any provider which is licensed under Chapter 24A of Title 6.

Debt adjusting is a class B misdemeanor.

11 Del. C. 1953, § 910; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 430, § 5.;



§ 911. Fraudulent conveyance of public lands; class G felony

A person is guilty of fraudulent conveyance of public lands when the person executes any deed or other written instrument purporting to convey an interest in land any part of which is public lands of this State, when such person at the time of execution of such instrument knows that the person has no legal or equitable interest in the land described in said instrument.

Fraudulent conveyance of public lands is a class G felony.

63 Del. Laws, c. 400, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 912. Fraudulent receipt of public lands; class G felony

A person is guilty of fraudulent receipt of public lands when the person records any deed or other written instrument purporting to transfer to the person an interest in land any part of which is public lands of this State, when such person at the time of recording knows that the transferor had no legal or equitable interest in the land described in said instrument.

Fraudulent receipt of public lands is a class G felony.

63 Del. Laws, c. 426, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 913. Insurance fraud; class G felony

(a) A person is guilty of insurance fraud when, with the intent to injure, defraud or deceive any insurer the person:

(1) Presents or causes to be presented to any insurer, any written or oral statement including computer-generated documents as part of, or in support of, a claim for payment or other benefit pursuant to an insurance policy, knowing that such statement contains false, incomplete or misleading information concerning any fact or thing material to such claim; or

(2) Assists, abets, solicits or conspires with another to prepare or make any written or oral statement that is intended to be presented to any insurer in connection with, or in support of, any claim for payment or other benefit pursuant to an insurance policy, knowing that such statement contains any false, incomplete or misleading information concerning any fact or thing material to such claim.

Insurance fraud is a class G felony.

(b) All insurance claims forms shall contain a statement that clearly states in substance the following: "Any person who knowingly, and with intent to injure, defraud or deceive any insurer, files a statement of claim containing any false, incomplete or misleading information is guilty of a felony." The lack of such a statement shall not constitute a defense against prosecution under this section.

(c) For the purposes of this section, "statement" includes, but is not limited to, a police report, any notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, X rays, test result or other evidence of loss, injury or expense; "insurer" shall include, but is not limited to, a health service corporation or health maintenance organization; and "insurance policy" shall include, but is not limited to, the subscriber and members contracts of health service corporations and health maintenance organizations.

64 Del. Laws, c. 194; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;

§ 913A Health care fraud; class B felony; class D felony; class G felony.

(a) A person is guilty of health care fraud when the person knowingly:

(1) Presents or causes to be presented any fraudulent health care claim to any health care benefit program; or

(2) Engages in a pattern of presenting or causing to be presented fraudulent health care claims to any health care benefit program.

(b) For the purpose of this section:

(1) "Fraudulent health care claim" means any statement, whether written, oral or in any other form, which is made as part of or in support of a claim or request for payment from any health care benefit program when such statement knowingly contains false, incomplete or misleading information concerning any fact or thing material to such claim.

(2) "Health care benefit program" means any plan or contract, whether public or private, under which any medical benefit, equipment, medication or service is provided to any individual. "Health care benefit program" also includes any individual or entity who is providing a medical benefit, equipment, medication or service for which payment may be made under a plan or contract for the provision of such benefits or services.

(3) "Health care professional," "health care practice," "health care facility" or "health care services" includes but is not limited to any person who or entity which, for payment, practices in or employs the procedures of medicine, surgery, chiropractic, podiatry, dentistry, optometry, psychology, social work, pharmacy, nursing, physical therapy or any other field concerned with the maintenance or restoration of the health of the body or mind.

(4) "Health care provider" means any health care professional, an owner or operator of a health care practice or facility, any person who creates the impression that the person or the person's practice or facility can provide health care services, or any person employed or acting on behalf of any of the aforementioned persons.

(5) "Pattern of presenting or causing to be presented" means 3 or more instances of conduct that constitute presenting or causing to be presented fraudulent health care claims.

(c)(1) Except as provided in paragraphs (2) and (3) of this subsection, health care fraud is a class G felony.

(2) Health care fraud is a class D felony if the elements of subsection (a) of this section are met and if:

a. The intended loss to the health care benefit program is more than $50,000 but less than $100,000;

b. The offender is a health care provider at the time of the offense or offenses; or,

c. The conduct constitutes a pattern of presenting or causing to be presented fraudulent health care claims.

(3) Health care fraud is a class B felony if the elements of subsection (a) of this section are met and if:

a. The intended loss to the health care benefit program is $100,000 or more; or

b. The offender is a health care provider at the time of the offense or offenses and the conduct constitutes a pattern of presenting or causing to be presented fraudulent health care claims.

(4) In addition to the penalties otherwise authorized by this subsection, a person convicted under this section may be subject to a fine of up to 5 times the pecuniary benefit obtained or sought to be obtained through the person's violation of this section.

(d) A conviction is not required for an act of presenting or causing presentation of a fraudulent health care claim to be used in prosecution of a matter under this section, including an act used as proof of a pattern as defined in paragraph (b)(3) of this section. A conviction for any act of presenting or causing presentation of fraudulent health care claims, including one which may be relied upon to establish a pattern of presenting or causing presentation of a fraudulent health care claim, does not preclude prosecution under this section. Prosecution under this section does not preclude prosecution under any other section of the Code.

72 Del. Laws, c. 337, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 353, §§ 3-5.;



§ 913A. Health care fraud; class B felony; class D felony; class G felony

(a) A person is guilty of health care fraud when the person knowingly:

(1) Presents or causes to be presented any fraudulent health care claim to any health care benefit program; or

(2) Engages in a pattern of presenting or causing to be presented fraudulent health care claims to any health care benefit program.

(b) For the purpose of this section:

(1) "Fraudulent health care claim" means any statement, whether written, oral or in any other form, which is made as part of or in support of a claim or request for payment from any health care benefit program when such statement knowingly contains false, incomplete or misleading information concerning any fact or thing material to such claim.

(2) "Health care benefit program" means any plan or contract, whether public or private, under which any medical benefit, equipment, medication or service is provided to any individual. "Health care benefit program" also includes any individual or entity who is providing a medical benefit, equipment, medication or service for which payment may be made under a plan or contract for the provision of such benefits or services.

(3) "Health care professional," "health care practice," "health care facility" or "health care services" includes but is not limited to any person who or entity which, for payment, practices in or employs the procedures of medicine, surgery, chiropractic, podiatry, dentistry, optometry, psychology, social work, pharmacy, nursing, physical therapy or any other field concerned with the maintenance or restoration of the health of the body or mind.

(4) "Health care provider" means any health care professional, an owner or operator of a health care practice or facility, any person who creates the impression that the person or the person's practice or facility can provide health care services, or any person employed or acting on behalf of any of the aforementioned persons.

(5) "Pattern of presenting or causing to be presented" means 3 or more instances of conduct that constitute presenting or causing to be presented fraudulent health care claims.

(c)(1) Except as provided in paragraphs (2) and (3) of this subsection, health care fraud is a class G felony.

(2) Health care fraud is a class D felony if the elements of subsection (a) of this section are met and if:

a. The intended loss to the health care benefit program is more than $50,000 but less than $100,000;

b. The offender is a health care provider at the time of the offense or offenses; or,

c. The conduct constitutes a pattern of presenting or causing to be presented fraudulent health care claims.

(3) Health care fraud is a class B felony if the elements of subsection (a) of this section are met and if:

a. The intended loss to the health care benefit program is $100,000 or more; or

b. The offender is a health care provider at the time of the offense or offenses and the conduct constitutes a pattern of presenting or causing to be presented fraudulent health care claims.

(4) In addition to the penalties otherwise authorized by this subsection, a person convicted under this section may be subject to a fine of up to 5 times the pecuniary benefit obtained or sought to be obtained through the person's violation of this section.

(d) A conviction is not required for an act of presenting or causing presentation of a fraudulent health care claim to be used in prosecution of a matter under this section, including an act used as proof of a pattern as defined in paragraph (b)(3) of this section. A conviction for any act of presenting or causing presentation of fraudulent health care claims, including one which may be relied upon to establish a pattern of presenting or causing presentation of a fraudulent health care claim, does not preclude prosecution under this section. Prosecution under this section does not preclude prosecution under any other section of the Code.

72 Del. Laws, c. 337, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 353, §§ 3-5.;



§ 914. Use of consumer identification information

(a) Except as provided in subsection (b) of this section, as a condition of accepting a credit card as payment for consumer credit, goods, realty, or services, a person may not write down or request to be written down the address and/or telephone number of the credit card holder on the credit card transaction form.

(b) A person may record the address or telephone number of a credit card holder if the information is necessary for:

(1) The shipping, delivery or installation of consumer goods; or

(2) Special orders of consumer goods or services.

(c) Violation of this section is an unclassified misdemeanor.

67 Del. Laws, c. 423, § 1; 68 Del. Laws, c. 221, § 1.;



§ 915. Use of credit card information

(a) In this section, the following words have the meanings indicated:

(1) "Draft" does not include a credit or debit card sales draft.

(2) "Drawer" means the individual who makes or signs a check or other draft;

(b) Subject to the provisions of subsection (c) of this section, as a condition of accepting a check or other draft as payment for consumer credit, goods, realty or services, a person may not request or record the account number of any credit card of the drawer of the check or other draft.

(c) The provisions of this section do not prohibit a person from:

(1) Requesting the drawer to display a credit card for purposes only of identification or credit worthiness;

(2) Requesting or recording the type or issuer of a credit card of the drawer; or

(3) Recording the number and expiration date of a credit card if the person requesting the information has agreed with the credit card issuer to cash checks as a service to the issuer's cardholders and the issuer has agreed to guarantee payment of cardholder checks cashed by that person.

(d) Violation of this section is an unclassified misdemeanor.

67 Del. Laws, c. 420, § 1.;

§ 915A Credit and debit card transaction receipts; unclassified misdemeanor.

(a) Except as provided in subsection (b) of this section, a person who accepts credit or debit cards in exchange for goods or services shall print not more than 5 digits of that credit or debit card account number on the credit or debit card receipt provided to the cardholder.

(b) This section applies only to receipts that are electronically printed and does not apply to transactions in which the sole means of recording the credit or debit card number is by handwriting or by an imprint or copy of the credit or debit card.

(c) Violation of this section is an unclassified misdemeanor.

74 Del. Laws, c. 151, § 1.;



§ 915A. Credit and debit card transaction receipts; unclassified misdemeanor

(a) Except as provided in subsection (b) of this section, a person who accepts credit or debit cards in exchange for goods or services shall print not more than 5 digits of that credit or debit card account number on the credit or debit card receipt provided to the cardholder.

(b) This section applies only to receipts that are electronically printed and does not apply to transactions in which the sole means of recording the credit or debit card number is by handwriting or by an imprint or copy of the credit or debit card.

(c) Violation of this section is an unclassified misdemeanor.

74 Del. Laws, c. 151, § 1.;



§ 916. Home improvement fraud; class G felony, class A misdemeanor

(a) For the purpose of this section, the following definitions shall apply:

(1) "Contract price" means the total price agreed upon under a home improvement contract.

(2) "Home improvement" means any alteration, repair, addition, modification or improvement to any dwelling or the property on which it is situated, including but not limited to the construction, painting or coating, installation, replacement or repair of driveways, sidewalks, swimming pools, unattached structures, porches, kitchens, bathrooms, chimneys, fireplaces, stoves, air conditioning or heating systems, hot water heaters, water treatment systems, electrical wiring or systems, plumbing fixtures or systems, doors or windows, roofs, gutters, downspouts and siding.

(3) A "home improvement contract" is any agreement, whether written or oral, whereby a person offers or agrees to provide home improvements in exchange for a payment of money regardless of whether any such payments have been made.

(4) A "material fact" is a fact that a reasonable person would consider important when purchasing a home improvement of the variety being offered.

(b) A person is guilty of home improvement fraud who enters, or offers to enter, into a home improvement contract as the provider of home improvements to another person, and who with the intent specified in § 841 of this title:

(1) Uses or employs any false pretense or false promise as those acts are defined in §§ 843 and 844 of this title;

(2) Creates or reinforces a person's impression or belief concerning the condition of any portion of that person's dwelling or property involved in said home improvement contract knowing that the impression or belief is false;

(3) Makes any untrue statement of a material fact or omits to state a material fact relating to the terms of the home improvement contract or the existing condition of any portion of the property which is the subject of said contract;

(4) Receives money for the purpose of obtaining or paying for services, labor, materials or equipment and fails to apply such money for such purpose by:

a. Failing to substantially complete the home improvement for which the funds were provided; or

b. Failing to pay for the services, labor, materials or equipment provided incident to such home improvement; or

c. Diverting said funds to a use other than for which the funds were received; or

(5) Fails to provide that person's own true name, or provides a false name, address or phone number of the business offering said home improvements.

(c) For home improvement fraud under this section, it shall be prima facie evidence of the intent specified in § 841 of this title that the person offering or agreeing to provide home improvements:

(1) Has been previously convicted under this section or under a similar statute of the United States or of any state or of the District of Columbia within 10 years of the home improvement contract in question;

(2) Is currently subject to any administrative orders, judgments or injunctions that relate to home improvements under Chapter 25 of Title 6;

(3) Failed to comply with Chapter 44 of Title 6 with respect to the home improvement contract in question; or

(4) Used or threatened the use of force against the person or property of the person purchasing said home improvement and said person is 62 years of age or older.

(d) Home improvement fraud is a class A misdemeanor, unless:

(1) The contract price or the total amount actually paid to the defendant by or on behalf of the person who purchased the home improvement is $1,500 or more;

(2) The person who purchased the home improvement is 62 years of age or older; or

(3) The defendant has previously been convicted under this section;

in which case it is a class G felony.

70 Del. Laws, c. 63, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 462, § 1; 73 Del. Laws, c. 126, §§ 14, 15; 77 Del. Laws, c. 133, § 11.;



§ 917. New home construction fraud; class B felony; class D felony; class G felony; class A misdemeanor

(a) For the purpose of this section, the following definitions shall apply:

(1) A "dwelling" means a building which is usually occupied by a person lodging therein at night but shall not include a mobile home as defined in § 7003(11) of Title 25.

(2) A "home buyer" means a person who intends to enter into a new home construction contract for himself or herself or on behalf of any person.

(3) A "new home contractor" means any person who offers or provides new home construction services as a general contractor or a subcontractor and shall, in addition, include, but not be limited to, an architect, engineer or real estate broker or agent.

(4) "New home construction" means the erection, installation or construction of a dwelling on a fixed foundation on land which is owned or purchased by a home buyer.

(5) A "new home construction contract" is any agreement, whether written or oral, between a new home contractor and a home buyer whereby the new home contractor agrees to provide new home construction services in exchange for a payment of money.

(6) "Payment of money" means tender of money or other consideration of value by a home buyer or by any lending institution on behalf of the home buyer to a new home contractor as part of a new home construction contract.

(7) For the purpose of this section, land is "purchased" by a home buyer when the home buyer acquires it by sale, negotiation, mortgage, pledge, lien, gift or any other transaction creating an interest in the property prior to the formation of the new home construction contract, or if the home buyer is to purchase the land as part of the new home construction contract.

(b) A person is guilty of new home construction fraud who, with the intent specified in § 841 of this title, enters into a new home construction contract and:

(1) Uses or employs any false pretense or false promise as those acts are defined in §§ 843 and 844 of this title; or

(2) Receives payments and intentionally fails to use said payment or payments for the purpose or purposes identified in the new home construction contract and/or diverts said payment or payments to a use or uses other than the erection, installation or construction of the dwelling identified therein; or

(3) Receives payment or payments and fails to provide that person's own true name or provides a false name, address or phone number of the business offering said new home construction services.

(c) For new home construction fraud under this section, it shall be prima facie evidence of the intent specified in § 841 of this title that the new home contractor:

(1) Has been previously convicted under this section, § 916 of this title, or § 3505 of Title 6 within 10 years of the first payment under the new home construction contract in question; or

(2) Is currently subject to any administrative order, judgment or injunction under Chapter 25 of Title 6 relating to new home construction or home improvements (as defined in paragraph (a)(4) of this section).

(d) New construction fraud is a class A misdemeanor, unless:

(1) The loss to the home buyer is $1,500 or more but less than $50,000, in which case it is a class G felony;

(2) The loss to the home buyer is at least $50,000 but less than $100,000, in which case it is a class D felony; or

(3) The loss to the home buyer is $100,000 or more, in which case it is a class B felony.

(e) For the purpose of calculating the amount of the loss to the home buyer, the loss shall be deemed to be the lesser of the total of all payments actually made by the home buyer or the cost to the home buyer to complete the new home construction according to the terms of the original new home construction contract, whether or not said new home is actually completed.

71 Del. Laws, c. 46, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 133, § 12; 78 Del. Laws, c. 353, §§ 6- 8.;



§ 918. Ticket scalping

(a) No person shall sell, resell or exchange any ticket to any event or exhibit at a price higher than the original price on the day preceding or on the day of an event at the Bob Carpenter Sports/Convocation Center on the South Campus of the University of Delaware or of a NASCAR Race held at Dover Downs, or on any state or federal highway artery within this State.

(b) Any person who violates this section shall be guilty of ticket scalping. Any person convicted a first time of ticket scalping is guilty of a class B misdemeanor. Any person convicted a second or subsequent time of ticket scalping shall be guilty of a class A misdemeanor. The Superior Court shall have jurisdiction over any offense charged under this section.

(c) For purposes of this section the word "ticket" shall mean any admittance, receipt, entrance ticket or other evidence of a right to be admitted to an event or exhibit.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 233, § 1; 71 Del. Laws, c. 46, § 1.;



§ 920. Transfer of recorded sounds; class G felony

(a) No person shall knowingly transfer or cause to be transferred, directly or indirectly by any means, any sounds recorded on a phonograph record, disc, wire, tape, film or other article upon which sounds are recorded, with the intent to sell or cause to be sold, or to use for profit through public performance, or to use to promote the sale of any product, such article on which sounds are so transferred, without consent of the owner; provided, that such owner is domiciled or has its principal place of business in a country which is a signatory to the Convention for the Protection of Producers of Phonograms Against Unauthorized Duplication of their Phonograms (executed on October 29, 1971, Geneva).

(b) For the purposes of this section, "owner" means the person who owns the original fixation of sounds embodied in the master phonograph record, master disc, master wire, master tape, master film or other device used for reproducing sounds on phonograph records, discs, wires, tapes, films or other articles upon which sound is recorded, and from which the transferred recorded sounds are directly or indirectly derived.

(c) Violation of this section shall constitute a class G felony.

60 Del. Laws, c. 611, § 1; 67 Del. Laws, c. 130, § 8.;



§ 921. Sale of transferred recorded sounds; class A misdemeanor

(a) No person shall knowingly, or with reasonable grounds to know, advertise or offer for sale or resale, or sell or resell, distribute or possess for such purposes, any article that has been produced in violation of § 920 of this title.

(b) Violation of this section shall constitute a class A misdemeanor.

60 Del. Laws, c. 611, § 1; 67 Del. Laws, c. 130, § 8.;



§ 922. Improper labeling; class G felony

(a) No person shall advertise or offer for sale or resale, or sell or resell, or possess for such purposes, any phonograph record, disc, wire, tape, film or other article on which sounds are recorded, unless the cover, box, jacket, or label clearly and conspicuously discloses the actual name and address of the manufacturer thereof, and the name of the actual performer or group.

(b) Violation of this section involving 100 or more improperly labeled sound recordings shall constitute a class G felony, otherwise it is/shall constitute an unclassified misdemeanor.

(c) A second or subsequent violation of this section involving 100 or more improperly labeled sound recordings, or in which the second or subsequent violation plus any and all prior violations of this section added together involve 100 or more improperly labeled sound recordings, shall constitute a class F felony.

60 Del. Laws, c. 611, § 1; 67 Del. Laws, c. 130, § 8; 75 Del. Laws, c. 410, §§ 1, 2.;



§ 923. Exceptions

This subpart shall not apply to:

(1) Any broadcaster who, in connection with or as part of a radio, television or cable broadcast transmission, or for the purpose of archival preservation, transfers any such sounds recorded on a sound recording;

(2) Any person who transfers such sounds in the home, for personal use, and without compensation for such transfer;

(3) Any phonograph record, disc, wire, tape, film or other article upon which sound is recorded where a period of 50 years has transpired since the original fixation of sounds thereon was made by the owner or on the owner's behalf.

60 Del. Laws, c. 611, § 1; 70 Del. Laws, c. 186, § 1.;



§ 924. Civil litigation

This subpart shall neither enlarge nor diminish the rights of parties in civil litigation.

60 Del. Laws, c. 611, § 1.;

§ 924A Forfeiture.

If a person is convicted of a violation of § 922 of this title, the court in its sentencing order shall order the forfeiture and destruction or other disposition of:

(1) All articles on which the conviction is based; and

(2) All implements, devices, materials, and equipment used or intended to be used in the manufacture of the recordings on which the conviction is based.

75 Del. Laws, c. 410, § 3.;



§ 924A. Forfeiture

If a person is convicted of a violation of § 922 of this title, the court in its sentencing order shall order the forfeiture and destruction or other disposition of:

(1) All articles on which the conviction is based; and

(2) All implements, devices, materials, and equipment used or intended to be used in the manufacture of the recordings on which the conviction is based.

75 Del. Laws, c. 410, § 3.;



§ 925. Video privacy protection

(a) A videotape distributor may not wrongfully disclose an individual or summary listing of any videotapes purchased or rented by a protected individual from the videotape distributor.

(b) In this section the following words or terms have the meanings indicated:

(1) "Protected individual" means:

a. The individual described by any information the wrongful disclosure of which is prohibited under this section; or

b. An agent of that individual.

(2) "Publication" means distribution to a person other than the protected individual.

(3) "Videotape distributor" means a person who sells or rents videotapes.

(4)a. "Wrongful disclosure" means any publication that occurs in circumstances in which a protected individual who rents or purchases a videotape has a reasonable expectation of privacy.

b. "Wrongful disclosure" does not include:

1. Any disclosure made incident to the normal course of the business of renting or selling videotapes to a person whom the protected individual authorizes, prior to distribution, to receive the information;

2. Any disclosure made under summons or subpoena to appropriately authorized law enforcement personnel;

3. Any disclosure made to a collection agency or person designated by the videotape distributor for the purpose of collecting an unreturned videotape or an amount equal to the value of the unreturned videotape; or

4. Any disclosure of names and addresses only for commercial mailing list purposes.

(c) A person convicted of violating this section shall be subject to a fine of not more than $500 for each violation, or imprisonment for not more than 6 months for all violations, or both.

66 Del. Laws, c. 383, § 1.;



§ 926. Trademark counterfeiting

(a) Any person who knowingly manufactures, uses, displays, advertises, distributes, offers for sale, sells or possesses with intent to sell or distribute any items or services bearing or identified by a counterfeit mark shall be guilty of the crime of trademark counterfeiting.

(b) Definitions. — As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

(1) "Counterfeit mark" means:

a. Any unauthorized reproduction or copy of intellectual property.

b. Intellectual property affixed to any item knowingly sold, offered for sale, manufactured or distributed or identifying services offered or rendered, without the authority of the owner of the intellectual property.

(2) "Intellectual property" means any trademark, service mark, trade name, label, term, device, design or word adopted or used by a person to identify that person's goods or services.

(3) "Retail value" means the counterfeiter's regular selling price for the item or service bearing or identified by the counterfeit mark. In the case of items bearing a counterfeit mark which are components of a finished product, the retail value shall be the counterfeiter's regular selling price of the finished product on or in which the component would be utilized.

(c) Presumption. — A person having possession, custody or control of more than 25 items bearing a counterfeit mark shall be presumed to possess said items with intent to sell or distribute.

(d) Penalties. —

(1) Except as provided in paragraphs (2) and (3) of this subsection, a violation of this section constitutes a class A misdemeanor.

(2) A violation of this section constitutes a class G felony if:

a. The defendant has previously been convicted under this section; or

b. The violation involved more than 100 but less than 1,000 items bearing a counterfeit mark or the total retail value of all items or services bearing or identified by a counterfeit mark is more than $2,000, but less than $10,000.

(3) A violation of this section constitutes a class E felony if:

a. The defendant has been previously convicted of two or more offenses under this section;

b. The violation involved the manufacture or production of items bearing counterfeit marks; or

c. The violation involved 1,000 or more items bearing a counterfeit mark or the total retail value of all items or services bearing or identified by a counterfeit mark is $10,000 or more.

(e) Quantity or retail value. — The quantity or retail value of items or services shall include the aggregate quantity or retail value of all items or services bearing or identified by every counterfeit mark the defendant manufactures, uses, displays, advertises, distributes, offers for sale, sells or possesses.

(f) Fine. — Any person convicted under this section shall be fined not less than $5,000 or an amount up to 3 times the retail value of the items or services bearing or identified by a counterfeit mark, whichever is greater, unless extenuating circumstances are shown by the defendant.

(g) Seizure, forfeiture and disposition. —

(1) Any items bearing a counterfeit mark, and all personal property, including, but not limited to, any items, objects, tools, machines, equipment, instrumentalities or vehicles of any kind, knowingly employed or used in connection with a violation of this section may be seized by any law enforcement officer.

(2) All seized personal property referenced in paragraph (1) of this subsection shall be forfeited in accordance with applicable law, unless the prosecuting attorney responsible for the charges and the intellectual property owner consent in writing to another disposition.

(h) Evidence. — Any federal or state certificate of registration of any intellectual property shall be prima facie evidence of the facts stated therein.

75 Del. Laws, c. 120, § 2.;



§ 931. Definitions

As used in this subpart:

(1) "Access" means to instruct, communicate with, store data in or retrieve data from a computer, computer system or computer network.

(2) "Commercial electronic mail" or "commercial e-mail" means any electronic mail message that is sent to a receiving address or account for the purposes of advertising, promoting, marketing or otherwise attempting to solicit interest in any good service or enterprise.

(3) "Computer" means a programmable, electronic device capable of accepting and processing data.

(4) "Computer network" means:

a. A set of related devices connected to a computer by communications facilities;

b. A complex of 2 or more computers, including related devices, connected by communications facilities; or

c. The communications transmission facilities and devices used to interconnect computational equipment, along with control mechanisms associated thereto.

(5) "Computer program" means a set of instructions, statements or related data that, in actual or modified form, is capable of causing a computer or computer system to perform specified functions.

(6) "Computer services" includes, but is not limited to, computer access, data processing and data storage.

(7) "Computer software" means 1 or more computer programs, existing in any form, or any associated operational procedures, manuals or other documentation.

(8) "Computer system" means a computer, its software, related equipment and communications facilities, if any, and includes computer networks.

(9) "Data" means information of any kind in any form, including computer software.

(10) "Electronic mail" or "e-mail" means any message that is automatically passed from an originating address or account to a receiving address or account;

(11) "Electronic mail service provider" means any person who:

a. Is an intermediary in sending and receiving electronic mail; and

b. Provides to end-users of electronic mail services the ability to send or receive electronic mail.

(12) The "Internet" is a hierarchy of computer networks and systems that includes, but is not limited to, commercial (.com or .co), university (.ac or .edu) and other research networks (.org, .net) and military (.mil) networks and spans many different physical networks and systems around the world.

(13) "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association and any other legal or governmental entity, including any state or municipal entity or public official.

(14) "Private personal data" means data concerning a natural person which a reasonable person would want to keep private and which is protectable under law.

(15) "Property" means anything of value, including data.

(16) "Originating address" or "originating account" means the string used to specify the source of any electronic mail message (e.g. company@sender.com);

(17) "Receiving address" or "receiving account" means the string used to specify the destination of any electronic mail message (e.g. person@receiver.com);

64 Del. Laws, c. 438, § 1; 72 Del. Laws, c. 135, § 3.;



§ 932. Unauthorized access

A person is guilty of the computer crime of unauthorized access to a computer system when, knowing that the person is not authorized to do so, the person accesses or causes to be accessed any computer system without authorization.

64 Del. Laws, c. 438, § 1; 70 Del. Laws, c. 186, § 1.;



§ 933. Theft of computer services

A person is guilty of the computer crime of theft of computer services when the person accesses or causes to be accessed or otherwise uses or causes to be used a computer system with the intent to obtain unauthorized computer services, computer software or data.

64 Del. Laws, c. 438, § 1; 70 Del. Laws, c. 186, § 1.;



§ 934. Interruption of computer services

A person is guilty of the computer crime of interruption of computer services when that person, without authorization, intentionally or recklessly disrupts or degrades or causes the disruption or degradation of computer services or denies or causes the denial of computer services to an authorized user of a computer system.

64 Del. Laws, c. 438, § 1.;



§ 935. Misuse of computer system information

A person is guilty of the computer crime of misuse of computer system information when:

(1) As a result of accessing or causing to be accessed a computer system, the person intentionally makes or causes to be made an unauthorized display, use, disclosure or copy, in any form, of data residing in, communicated by or produced by a computer system;

(2) That person intentionally or recklessly and without authorization:

a. Alters, deletes, tampers with, damages, destroys or takes data intended for use by a computer system, whether residing within or external to a computer system; or

b. Interrupts or adds data to data residing within a computer system;

(3) That person knowingly receives or retains data obtained in violation of paragraph (1) or (2) of this section; or

(4) That person uses or discloses any data which that person knows or believes was obtained in violation of paragraph (1) or (2) of this section.

64 Del. Laws, c. 438, § 1; 70 Del. Laws, c. 186, § 1.;



§ 936. Destruction of computer equipment

A person is guilty of the computer crime of destruction of computer equipment when that person, without authorization, intentionally or recklessly tampers with, takes, transfers, conceals, alters, damages or destroys any equipment used in a computer system or intentionally or recklessly causes any of the foregoing to occur.

64 Del. Laws, c. 438, § 1.;



§ 937. Unrequested or unauthorized electronic mail or use of network or software to cause same

A person is guilty of the computer crime of unrequested or unauthorized electronic mail:

(1) When that person, without authorization, intentionally or recklessly distributes any unsolicited bulk commercial electronic mail (commercial E-mail) to any receiving address or account under the control of any authorized user of a computer system. This section shall not apply to electronic mail that is sent between human beings, or when the individual has requested said information. This section shall not apply to the transmission of electronic mail from an organization to its members or where there is a preexisting business relationship. No Internet/interactive service provider shall be liable for merely transmitting an unsolicited, bulk commercial electronic mail message in its network. No Internet/interactive service provider shall be held liable for any action voluntarily taken in good faith to block the receipt or transmission through its service of any unsolicited, bulk electronic mail which it believes is, or will be, sent in violation to disconnect or terminate the service of any person that is in violation of this article; or

(2) When a person uses a computer or computer network without authority with the intent to: Falsify or forge electronic mail transmission information in any manner in connection with the transmission of unsolicited bulk electronic mail through or into the computer network of an electronic mail service provider or its subscribers; or

(3) When a person sells, gives or otherwise distributes or possesses with the intent to sell, give or distribute software which:

a. Is primarily designed or produced for the purpose of facilitating or enabling the falsification of electronic mail transmission information or other routing information;

b. Has only limited commercially significant purpose or use other than to facilitate or enable the falsification of electronic mail transmission information or other routing information; or

c. Is marketed by that person or another acting in concert with that person's knowledge for use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

(4) For the purposes of this section, conduct occurring outside of the State shall be sufficient to constitute this offense if such conduct is within the terms of § 204 of this title, or if the receiving address or account was under the control of any authorized user of a computer system who was located in Delaware at the time the authorized user received the electronic mail or communication and the defendant was aware of circumstances which rendered the presence of such authorized user in Delaware a reasonable possibility.

72 Del. Laws, c. 135, § 1; 70 Del. Laws, c. 186, § 1.;



§ 938. Failure to promptly cease electronic communication upon request

(a) A person is guilty of the computer crime of failure to promptly cease electronic communication upon request when that person intentionally, recklessly or negligently, fails to stop sending commercial electronic mail to any receiving address or account under the control of any authorized user of a computer system after being requested to do so. All commercial electronic mail sent to any receiving address within the State shall have information to the recipient on how to unsubscribe or stop further receipt of commercial electronic mail from the sender.

(b) For the purposes of this section, conduct occurring outside of the State shall be sufficient to constitute this offense if such conduct is within the terms of § 204 of this title, or if the receiving address or account was under the control of any authorized user of a computer system who was located in Delaware at the time the authorized user received the electronic mail or communication and the defendant was aware of circumstances which rendered the presence of such authorized user in Delaware a reasonable possibility.

72 Del. Laws, c. 135, § 1; 70 Del. Laws, c. 186, § 1.;



§ 939. Penalties

(a) A person committing any of the crimes described in §§ 932-938 of this title is guilty in the first degree when the damage to or the value of the property or computer services affected exceeds $10,000.

Computer crime in the first degree is a class D felony.

(b) A person committing any of the crimes described in §§ 932-938 of this title is guilty in the second degree when the damage to or the value of the property or computer services affected exceeds $5,000.

Computer crime in the second degree is a class E felony.

(c) A person committing any of the crimes described in §§ 932-938 of this title is guilty in the third degree when:

(1) The damage to or the value of the property or computer services affected is $1,500 or more; or

(2) That person engages in conduct which creates a risk of serious physical injury to another person.

Computer crime in the third degree is a class G felony.

(d) A person committing any of the crimes described in §§ 932-938 of this title is guilty in the fourth degree when the damage to or the value of the property or computer services, if any, is under $1,500.

Computer crime in the fourth degree is a class A misdemeanor.

(e) Any person gaining money, property services or other consideration through the commission of any offense under this subpart, upon conviction, in lieu of having a fine imposed, may be sentenced by the court to pay an amount, fixed by the court, not to exceed double the amount of the defendant's gain from the commission of such offense. In such case, the court shall make a finding as to the amount of the defendant's gain from the offense and, if the record does not contain sufficient evidence to support such a finding, the court may conduct a hearing upon the issue. For the purpose of this section, "gain" means the amount of money or the value of property or computer services or other consideration derived.

(f) Amounts included in violations of this subpart committed pursuant to 1 scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the degree of the crime.

(g) For the purposes of this subpart, the value of property or computer services shall be:

(1) The market value of the property or computer services at the time of the violation; or

(2) If the property or computer services are unrecoverable, damaged or destroyed as a result of a violation of this subpart, the cost of reproducing or replacing the property or computer services at the time of the violation.

When the value of the property or computer services or damage thereto cannot be satisfactorily ascertained, the value shall be deemed to be $250.

(h) Notwithstanding this section, the value of private personal data shall be deemed to be $500.

64 Del. Laws, c. 438, § 1; 67 Del. Laws, c. 130, § 8; 72 Del. Laws, c. 135, §§ 1, 2; 77 Del. Laws, c. 133, § 13.;



§ 940. Venue

(a) In any prosecution for any violation of §§ 932-938 of this title, the offense shall be deemed to have been committed in the place at which the act occurred or in which the computer system or part thereof involved in the violation was located.

(b) In any prosecution for any violation of §§ 932-938 of this title based upon more than 1 act in violation thereof, the offense shall be deemed to have been committed in any of the places at which any of the acts occurred or in which a computer system or part thereof involved in a violation was located.

(c) If any act performed in furtherance of the offenses set out in §§ 932-938 of this title occurs in this State or if any computer system or part thereof accessed in violation of §§ 932-936 of this title is located in this State, the offense shall be deemed to have occurred in this State.

64 Del. Laws, c. 438, § 1; 72 Del. Laws, c. 135, §§ 1, 2.;



§ 941. Remedies of aggrieved persons

(a) Any aggrieved person who has reason to believe that any other person has been engaged, is engaged or is about to engage in an alleged violation of any provision of §§ 932-938 of this title may bring an action against such person and may apply to the Court of Chancery for:

(1) An order temporarily or permanently restraining and enjoining the commencement or continuance of such act or acts;

(2) An order directing restitution; or

(3) An order directing the appointment of a receiver.

Subject to making due provisions for the rights of innocent persons, a receiver shall have the power to sue for, collect, receive and take into possession any property which belongs to the person who is alleged to have violated any provision of this subpart and which may have been derived by, been used in or aided in any manner such alleged violation. Such property shall include goods and chattels, rights and credits, moneys and effects, books, records, documents, papers, choses in action, bills, notes and property of every description including all computer system equipment and data, and including property with which such property has been commingled if it cannot be identified in kind because of such commingling. The receiver shall also have the power to sell, convey and assign all of the foregoing and hold and dispose of the proceeds thereof under the direction of the Court. Any person who has suffered damages as a result of an alleged violation of any provision of §§ 932-938 of this title, and submits proof to the satisfaction of the Court that the person has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent the person has sustained out-of-pocket losses. The Court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.

(b) The Court may award the relief applied for or such other relief as it may deem appropriate in equity.

(c) Independent of or in conjunction with an action under subsection (a) of this section, any person who suffers any injury to person, business or property may bring an action for damages against a person who is alleged to have violated any provision of §§ 932-938 of this title. The aggrieved person shall recover actual damages and damages for unjust enrichment not taken into account in computing damages for actual loss and treble damages where there has been a showing of wilful and malicious conduct.

(d) Proof of pecuniary loss is not required to establish actual damages in connection with an alleged violation of § 935 of this title arising from misuse of private personal data.

(e) In any civil action brought under this section, the Court shall award to any aggrieved person who prevails reasonable costs and reasonable attorney's fees.

(f) The filing of a criminal action against a person is not a prerequisite to the bringing of a civil action under this section against such person.

(g) No civil action under this section may be brought but within 3 years from the date the alleged violation of §§ 932-938 of this title is discovered or should have been discovered by the exercise of reasonable diligence.

64 Del. Laws, c. 439, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 135, §§ 1, 2.;



§ 951. Money laundering; class D felony

(a) A person is guilty of money laundering when:

(1) The person knowingly acquires or maintains an interest in, conceals, possesses, transfers, or transports the proceeds of criminal activity; or

(2) The person knowingly conducts, supervises, or facilitates a transaction involving the proceeds of criminal activity; or

(3) The person knowingly invests, expends, or receives, or offers to invest, expend, or receive the proceeds of criminal activity or funds that the person believes are the proceeds of criminal activity; or

(4) The person knowingly finances or invests or intends to finance or invest funds that the person believes are intended to further the commission of criminal activity; or

(5) The person knowingly engages in a transaction involving the proceeds of criminal activity intended, in whole or in part, to avoid a currency transaction reporting requirement under the laws of this State or any other state or of the United States.

(b) Knowledge of the specific nature of the criminal activity giving rise to the proceeds is not required to establish a culpable mental state under this section.

(c) For purposes of this section, the following definitions shall apply:

(1) "Criminal activity" means any offense that is a crime under the Laws of Delaware, another state, or the United States.

(2) "Funds" includes:

a. Coin or currency of the United States or any other country;

b. Bank checks or money orders; or

c. Investment or negotiable instruments, in bearer form or otherwise in such form that title thereto passes upon delivery.

(3) "Funds that the person believes are the proceeds of criminal activity" means any funds that are believed to be proceeds of criminal activity including funds that are not the proceeds of criminal activity.

(4) "Proceeds" means funds acquired or derived directly or indirectly from, produced through, or realized through an act.

(5) "Structure" or "structuring" means that a person, acting alone, or in conjunction with, or on behalf of, other persons, conducts or attempts to conduct 1 or more transactions in currency, in any amount, at 1 or more financial institutions, including video lottery facilities, on 1 or more days, in any manner, for the purpose of evading currency transaction reporting requirements provided by state or federal law. "In any manner" includes, but is not limited to, the breaking down into smaller sums of a single sum of currency meeting or exceeding that which is necessary to trigger a currency reporting requirement or the conduct of a transaction, or series of currency transactions, at or below the reporting requirement. The transaction or transactions need not exceed the reporting threshold at any single financial institution on any single day in order to meet the definition of "structure" or "structuring" provided in this paragraph. Among the factors that the finder of fact may consider in determining that a transaction has been designed to avoid a transaction reporting requirement shall be whether the person, acting alone or with others, conducted 1 or more transactions in currency, in any amount, at 1 or more financial institutions, on 1 or more days, in any manner.

(d) It is a defense to prosecution under this section that the transaction was necessary to preserve a person's right to representation as guaranteed by the Sixth Amendment of the United States Constitution or by article I, § 17 of the Delaware Constitution or that the funds were received as bona fide legal fees by a licensed attorney and at the time of their receipt, the attorney did not have actual knowledge that the funds were derived from criminal activity.

(e) A violation of subsection (a) of this section.

(f) Structuring; avoiding a transaction reporting requirement. — A person is guilty of a crime if, with the purpose to evade a transaction reporting requirement of this State or of 31 U.S.C. § 5311 et seq. or 31 C.F.R. § 103 et seq., or any rules or regulations adopted under those chapters and sections, the person:

(1) Causes or attempts to cause a financial institution, including a video lottery facility, foreign or domestic money transmitter or an authorized delegate thereof, check casher, person engaged in a trade or business or any other individual or entity required by state or federal law to file a report regarding currency transactions or suspicious transactions to fail to file a report; or

(2) Causes or attempts to cause a financial institution, including a video lottery facility, foreign or domestic money transmitter or an authorized delegate thereof, check casher, person engaged in a trade or business or any other individual or entity required by state or federal law to file a report regarding currency transactions or suspicious transactions to file a report that contains a material omission or misstatement of fact; or

(3) Structures or assists in structuring, or attempts to structure or assist in structuring, any transaction with one or more financial institutions, including a video lottery facility, foreign or domestic money transmitters or an authorized delegate thereof, check cashers, persons engaged in a trade or business or any other individuals or entities required by state or federal law to file a report regarding currency transactions or suspicious transactions.

(g) A violation of subsection (f) of this section is a class G felony.

(h) Money laundering shall not be deemed to be a related or included offense of any other provision of this Code. Prosecution and sentencing for money laundering shall not be deemed to preclude prosecution or sentencing under any other provision of this Code.

76 Del. Laws, c. 271, § 1; 77 Del. Laws, c. 221, §§ 6-9.;






Subchapter IV Offenses Relating to Marriage

§ 1001. Bigamy; class G felony

A person is guilty of bigamy when the person contracts or purports to contract a marriage with another person knowing the person has a living spouse, or knowing the other person has a living spouse.

Bigamy is a class G felony.

11 Del. C. 1953, § 1001; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1002. Bigamy; defenses

In any prosecution for bigamy it is a defense that, at the time of the allegedly bigamous marriage:

(1) The accused believed, after diligent inquiry, that the prior spouse was dead; or

(2) The parties to the former marriage had been living apart for 7 consecutive years throughout which the accused had no reasonable grounds to believe that the prior spouse was alive; or

(3) A court in any American or foreign jurisdiction had entered a judgment purporting to terminate or annul any prior disqualifying marriage, and the accused did not know that judgment to be invalid; or

(4) The accused otherwise reasonably believed that the accused was legally eligible to remarry.

11 Del. C. 1953, § 1002; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1003. Bigamous marriage contracted outside the State

Whoever, being a resident of Delaware, goes out of the State and contracts a marriage contrary to § 1001 of this title, intending to return and reside in Delaware, and returns accordingly, is guilty of bigamy.

11 Del. C. 1953, § 1003; 58 Del. Laws, c. 497, § 1.;



§ 1004. Advertising marriage in another state

A person is guilty of advertising marriage in another state when the person erects any sign or billboard, or publishes or distributes any material giving information relative to the performance of marriage in another state.

Advertising marriage in another state is a violation. In addition, a peace officer of this State may seize and destroy any sign, billboard or material which the officer observes in violation of this section.

11 Del. C. 1953, § 1004; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter V Offenses Relating to Children and Incompetents

§ 1100. Definitions relating to children

When used in this subchapter:

(1) "Abuse" means causing any physical injury to a child through unjustified force as defined in § 468(1)(c) of this title, torture, negligent treatment, sexual abuse, exploitation, maltreatment, mistreatment or any means other than accident.

(2) "Child" shall mean any individual less than 18 years of age. For the purposes of §§ 1108, 1109, 1110, 1111 and 1112A of this title, "child" shall also mean any individual who is intended by the defendant to appear to be 14 years of age or less.

(3) "Delinquent child" means a child who commits an act which if committed by an adult would constitute a crime.

(4) "Neglect" or "neglected child" is as defined in § 901 of Title 10.

(5) "Physical injury" to a child shall mean any impairment of physical condition or pain.

(6) "Previous pattern" of abuse and/or neglect shall mean 2 or more incidents of conduct:

a. That constitute an act of abuse and/or neglect; and

b. Are not so closely related to each other or connected in point of time and place that they constitute a single event.

A conviction is not required for an act of abuse or neglect to be used in prosecution of a matter under this subchapter, including an act used as proof of a previous pattern as defined in this paragraph. A conviction for any act of abuse or neglect, including 1 which may be relied upon to establish a previous pattern of abuse and/or neglect, does not preclude prosecution under this subchapter.

(7) "Prohibited sexual act" shall include:

a. Sexual intercourse;

b. Anal intercourse;

c. Masturbation;

d. Bestiality;

e. Sadism;

f. Masochism;

g. Fellatio;

h. Cunnilingus;

i. Nudity, if such nudity is to be depicted for the purpose of the sexual stimulation or the sexual gratification of any individual who may view such depiction;

j. Sexual contact;

k. Lascivious exhibition of the genitals or pubic area of any child;

l. Any other act which is intended to be a depiction or simulation of any act described in this paragraph.

(8) "Serious physical injury" shall mean physical injury which creates a risk of death, or which causes disfigurement, impairment of health or loss or impairment of the function of any bodily organ or limb, or which causes the unlawful termination of a pregnancy without the consent of the pregnant female.

(9) "Significant intellectual or developmental disabilities" means impairment in the intellectual or physical capacity of a child as evidenced by a discernible inability to function within the normal range of performance and behavior with regard to age, development, and environment.

(10) "Truancy" or "truant" shall refer to a pupil enrolled in grades kindergarten through 12 of a public school who has been absent from school for more than 3 school days during a school year without a valid excuse as defined in regulations of the district board of education of the school district in which the pupil is or should be enrolled pursuant to the provisions of Title 14, or where a student is enrolled in a charter school, by the board of directors of the charter school.

(11) "Visual depiction" includes, but is not limited to:

a. Any image which is recorded, stored or contained on or by developed or undeveloped photographic film, motion picture film or videotape; or

b. Data which is stored or transmitted on or by any computer, or on or by any digital storage medium or by any other electronic means which is capable of conversion into a visual image; or

c. Any picture, or computer-generated image or picture, or any other image whether made, stored or produced by electronic, digital, mechanical or other means.

11 Del. C. 1953, § 1103; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 7; 60 Del. Laws, c. 449, § 2; 61 Del. Laws, c. 179, §§ 1, 2; 61 Del. Laws, c. 334, § 4; 63 Del. Laws, c. 290, § 8; 65 Del. Laws, c. 494, § 2; 70 Del. Laws, c. 266, §§ 3, 4; 72 Del. Laws, c. 346, § 17; 72 Del. Laws, c. 480, §§ 1-4; 74 Del. Laws, c. 175, § 13; 76 Del. Laws, c. 136, § 8; 78 Del. Laws, c. 406, § 1.;

§ 1100A Dealing in children; class E felony.

A person is guilty of dealing in a child if the person intentionally or knowingly trades, barters, buys or negotiates to trade, barter, buy or sell a child under the age of 18; provided, however, that payment of reasonable medical expenses related to the pregnancy and reasonable room and board to the providers of those services in conjunction with placement of a child for adoption in accordance with § 904(a)(2) of Title 13 shall not constitute a violation of this section.

Dealing in a child is a class E felony.

67 Del. Laws, c. 100, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 406, § 1.;



§ 1100A. Dealing in children; class E felony

A person is guilty of dealing in a child if the person intentionally or knowingly trades, barters, buys or negotiates to trade, barter, buy or sell a child under the age of 18; provided, however, that payment of reasonable medical expenses related to the pregnancy and reasonable room and board to the providers of those services in conjunction with placement of a child for adoption in accordance with § 904(a)(2) of Title 13 shall not constitute a violation of this section.

Dealing in a child is a class E felony.

67 Del. Laws, c. 100, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 406, § 1.;



§ 1101. Abandonment of child; class E felony; class F felony

A person is guilty of abandonment of a child when, being a parent, guardian or other person legally charged with the care or custody of a child, the person deserts the child in any place intending permanently to abandon the child.

Abandonment of a child is a class E felony unless the child is 14 years of age or older. Abandonment of a child 14 years of age or older is a class F felony.

11 Del. C. 1953, § 1101; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 33, § 1.;



§ 1102. Endangering the welfare of a child; class A misdemeanor; class E or G felony

(a) A person is guilty of endangering the welfare of a child when:

(1) Being a parent, guardian or any other person who has assumed responsibility for the care or supervision of a child the person:

a. Intentionally, knowingly or recklessly acts in a manner likely to be injurious to the physical, mental or moral welfare of the child; or

b. Intentionally, knowingly or recklessly does or fails to do any act, including failing to report a missing child, with the result that the child becomes a neglected or abused child.

(2) The person knowingly contributes to the delinquency of any child less than 18 years old by doing or failing to do any act with the result, alone or in conjunction with other acts or circumstances, that the child becomes a delinquent child; or

(3) The person knowingly encourages, aids, abets or conspires with the child to run away from the home of the child's parents, guardian or custodian; or the person knowingly and illegally harbors a child who has run away from home; or

(4) The person commits any violent felony, or reckless endangering second degree, assault third degree, terroristic threatening, or unlawful imprisonment second degree against a victim, knowing that such felony or misdemeanor was witnessed, either by sight or sound, by a child less than 18 years of age who is a member of the person's family or the victim's family.

(5) The person commits the offense of driving under the influence as set forth in § 4177 of Title 21, or the offense of operating a vessel or boat under the influence as set forth in § 2302 of Title 23, and during the commission of the offense knowingly permits a child less than 18 years of age to be a passenger in or on such vehicle, vessel or boat.

(6) The person commits any offense set forth in Chapter 47 of Title 16 in any dwelling, knowing that any child less than 18 years of age is present in the dwelling at the time.

(7) The person provides or permits a child to consume or inhale any substance not prescribed to the child by a physician, as defined in §§ 4714, 4716, 4718, 4720, and 4722 of Title 16.

(b) Endangering the welfare of a child shall be punished as follows:

(1) When the death of a child occurs while the child's welfare was endangered as defined in subsection (a) of this section, endangering the welfare of a child is a class E felony;

(2) When serious physical injury to a child occurs while the child's welfare was endangered as defined in subsection (a) of this section, endangering the welfare of a child is a class G felony;

(3) When a child becomes the victim of a sexual offense as defined in § 761(g) of this title while the child's welfare was endangered as defined in subsection (a) of this section, endangering the welfare of a child is a class G felony;

(4) In all other cases, endangering the welfare of a child is a class A misdemeanor.

(c) For the purpose of imposing the penalties prescribed in subdivision (b)(1), (b)(2) or (b)(3) of this section, it is not necessary to prove the person's state of mind or liability for causation with regard to the resulting death of or physical injury to the child or sexual offense against the child, notwithstanding the provisions of § 251, § 252, § 261, § 262, § 263 or § 264 of this title, or any other statutes to the contrary.

11 Del. C. 1953, § 1102; 58 Del. Laws, c. 497, § 1; 61 Del. Laws, c. 334, § 6; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 451, §§ 1, 2; 71 Del. Laws, c. 424, § 3; 73 Del. Laws, c. 208, §§ 1, 2, 3; 77 Del. Laws, c. 34, § 1; 78 Del. Laws, c. 242, § 1; 78 Del. Laws, c. 406, § 2.;

§ 1102A Abandonment of a baby at a hospital as defense.

In any prosecution for an offense set forth in § 1101 or § 1102 of this title, it is a defense if the person surrendered care or custody of a baby directly to an employee or volunteer of a hospital emergency department inside of the emergency department, provided that said baby is surrendered alive, unharmed and is in a safe place therein. For the purposes of this section "baby" means a child not more than 14 days old.

73 Del. Laws, c. 187, §§ 1, 8; 75 Del. Laws, c. 376, § 1.;



§ 1102A. Abandonment of a baby at a hospital as defense

In any prosecution for an offense set forth in § 1101 or § 1102 of this title, it is a defense if the person surrendered care or custody of a baby directly to an employee or volunteer of a hospital emergency department inside of the emergency department, provided that said baby is surrendered alive, unharmed and is in a safe place therein. For the purposes of this section "baby" means a child not more than 14 days old.

73 Del. Laws, c. 187, §§ 1, 8; 75 Del. Laws, c. 376, § 1.;



§ 1103. Child abuse in the third degree; class A misdemeanor

(a) A person is guilty of child abuse in the third degree when:

(1) The person recklessly or intentionally causes physical injury to a child through an act of abuse and/or neglect of such child; or

(2) The person recklessly or intentionally causes physical injury to a child when the person has engaged in a previous pattern of abuse and/or neglect of such child.

(b) This offense shall be a class A misdemeanor.

78 Del. Laws, c. 406, § 3.;

§ 1103A Child abuse in the second degree; class G felony.

(a) A person is guilty of child abuse in the second degree when:

(1) The person intentionally or recklessly causes physical injury to a child who is 3 years of age or younger; or

(2) The person intentionally or recklessly causes physical injury to a child who has significant intellectual or developmental disabilities;

(3) The person intentionally or recklessly causes physical injury to a child by means of a deadly weapon or dangerous instrument.

(b) This offense shall be a class G felony.

78 Del. Laws, c. 406, § 3.;

§ 1103B Child abuse in the first degree; class B felony.

A person is guilty of child abuse in the first degree when the person recklessly or intentionally causes serious physical injury to a child:

(1) Through an act of abuse and/or neglect of such child; or

(2) When the person has engaged in a previous pattern of abuse and/or neglect of such child.

Child abuse in the first degree is a class B felony.

72 Del. Laws, c. 197, § 1; 78 Del. Laws, c. 406, § 3.;



§ 1103A. Child abuse in the second degree; class G felony

(a) A person is guilty of child abuse in the second degree when:

(1) The person intentionally or recklessly causes physical injury to a child who is 3 years of age or younger; or

(2) The person intentionally or recklessly causes physical injury to a child who has significant intellectual or developmental disabilities;

(3) The person intentionally or recklessly causes physical injury to a child by means of a deadly weapon or dangerous instrument.

(b) This offense shall be a class G felony.

78 Del. Laws, c. 406, § 3.;

§ 1103B Child abuse in the first degree; class B felony.

A person is guilty of child abuse in the first degree when the person recklessly or intentionally causes serious physical injury to a child:

(1) Through an act of abuse and/or neglect of such child; or

(2) When the person has engaged in a previous pattern of abuse and/or neglect of such child.

Child abuse in the first degree is a class B felony.

72 Del. Laws, c. 197, § 1; 78 Del. Laws, c. 406, § 3.;



§ 1103B. Child abuse in the first degree; class B felony

A person is guilty of child abuse in the first degree when the person recklessly or intentionally causes serious physical injury to a child:

(1) Through an act of abuse and/or neglect of such child; or

(2) When the person has engaged in a previous pattern of abuse and/or neglect of such child.

Child abuse in the first degree is a class B felony.

72 Del. Laws, c. 197, § 1; 78 Del. Laws, c. 406, § 3.;



§ 1104. Treatment of a child by a prayer as a defense to a charge of not providing medical care or treatment

In any prosecution for endangering the welfare of a child, except where it is alleged to be punishable under § 1102(b)(1) or (b)(2) of this title, which is based upon an alleged failure or refusal to provide proper medical care or treatment to an ill child, it is an affirmative defense that the accused is a member or adherent of an organized church or religious group, the tenets of which prescribe prayer as the principal treatment for illness, and treated or caused the ill child to be treated in accordance with those tenets; provided, that the accused may not assert this defense when the person has violated any laws relating to communicable or reportable diseases and to sanitary matters.

11 Del. C. 1953, § 1104; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 451, § 3.;



§ 1105. Crime against a vulnerable adult

(a) Any person who commits, or attempts to commit, any of the crimes or offenses set forth in subsection (f) of this section against a person who is a vulnerable adult is guilty of a crime against a vulnerable adult.

(b) A crime against a vulnerable adult shall be punished as follows:

(1) If the underlying offense is an unclassified misdemeanor, or a class B misdemeanor, the crime against a vulnerable adult shall be a class A misdemeanor;

(2) If the underlying offense is a class A misdemeanor, the crime against a vulnerable adult shall be a class G felony;

(3) If the underlying offense is a class D, E, F, or G felony, the crime against a vulnerable adult shall be 1 class higher than the underlying offense.

(c) "Vulnerable adult" means a person 18 years of age or older who, by reason of isolation, sickness, debilitation, mental illness or physical, mental or cognitive disability, is easily susceptible to abuse, neglect, mistreatment, intimidation, manipulation, coercion or exploitation. Without limitation, the term "vulnerable adult" includes any adult for whom a guardian or the person or property has been appointed.

(d) Notwithstanding any provision of law to the contrary, it is no defense to an offense or sentencing provision set forth in this section that the accused did not know that the victim was a vulnerable adult or that the accused reasonably believed the person was not a vulnerable adult unless the statute defining the underlying offense, or a related statute, expressly provides that knowledge that the victim is a vulnerable adult is a defense.

(e) No person shall be sentenced for both an underlying offense and a crime against a vulnerable adult. No person shall be sentenced for a violation of subsection (a) of this section if the underlying offense, as charged against the accused, has an element that the victim was 62 years of age or older or was an "adult who is impaired" as defined in § 3902 of Title 31.

(f) The following shall be underlying offenses for the purposes of this section:

Title 11:

§ 601              Offensive touching

§ 602(a)              Menacing

§ 602(b)              Aggravated Menacing

§ 603              Reckless endangering in the second degree

§ 604              Reckless endangering in the first degree

§ 605              Abuse of a pregnant female in the second degree

§ 606              Abuse of a pregnant female in the first degree

§ 611              Assault in the third degree

§ 612              Assault in the second degree

§ 621              Terroristic threatening

§ 622              Hoax device

§ 625              Unlawfully administering drugs

§ 626              Unlawfully administering controlled substance or counterfeit substance or narcotic drugs

§ 645              Promoting suicide

§ 763              Sexual harassment

§ 764              Indecent exposure in the second degree

§ 766              Incest

§ 767              Unlawful sexual contact in the third degree

§ 769              Unlawful sexual contact in the first degree

§ 770              Rape in the fourth degree

§ 774              Sexual extortion

§ 780              Female genital mutilation

§ 781              Unlawful imprisonment in the second degree

§ 782              Unlawful imprisonment in the first degree

§ 783              Kidnapping in the second degree

§ 791              Acts constituting coercion

§ 811              Criminal mischief

§ 825              Burglary in the second degree

§ 831              Robbery in the second degree

§ 835              Carjacking in the second degree

§ 841              Theft, except paragraph (c)(3)b.

§ 841A              Theft of a motor vehicle

§ 842              Theft; lost or mislaid property

§ 843              Theft; false pretense

§ 844              Theft; false promise

§ 846              Extortion

§ 848              Misapplication of property

§ 853              Unauthorized use of a vehicle

§ 854              Identity theft

§ 861              Forgery

§ 903              Unlawful use of credit card

§ 909              Securing execution of documents by deception

§ 914              Use of consumer identification information

§ 916              Home improvement fraud

§ 917              New home construction fraud, except paragraph (d)(3)

§ 1001              Bigamy

§ 1311              Harassment

§ 1312              Stalking, except paragraphs (d)(1) and (d)(2)

§ 1335              Violation of privacy

§ 1339              Adulteration

§ 1451              Theft of a firearm

Title 6:

§ 73-604 =14m              Securities fraud.

11 Del. C. 1953, § 1105; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 416, § 1; 78 Del. Laws, c. 175, § 106; 78 Del. Laws, c. 224, § 15.;



§ 1106. Unlawfully dealing with a child; class B misdemeanor

A person is guilty of unlawfully dealing with a child when:

(1) The person knowingly permits a child less than 18 years old to enter or remain in a place where unlawful narcotics or dangerous drugs activity is maintained or conducted; or

(2) The person knowingly permits a child less than 18 years old to enter or remain in a place where unlawful sexual activity is maintained or conducted; or

(3) The person knowingly permits a child less than 18 years old to enter or remain in a place where gambling activity which is made unlawful by this Criminal Code is maintained or conducted; or

(4) The person, being the proprietor or person in charge of any dance house, concert saloon, theater, museum or similar place of amusement, where wines or spirituous or malt liquors are sold or given away, knowingly admits or permits to remain therein any minor under the age of 18 years, unless accompanied by a parent or guardian.

Unlawfully dealing with a child is a class B misdemeanor.

11 Del. C. 1953, § 1106; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 318, § 1; 73 Del. Laws, c. 425, §§ 1, 2.;



§ 1107. Endangering children; unclassified misdemeanor

A person is guilty of endangering children when the person negligently abandons or leaves unattended in any place accessible to children any refrigerator, icebox or similar airtight box or container which has a locking device inoperable from within, without first unhinging and removing the door or lid thereof or detaching the locking device from the door or lid. Nothing in this section prohibits the normal use of a refrigerator, icebox or freezer for the storage of food.

Endangering children is an unclassified misdemeanor.

11 Del. C. 1953, § 1107; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1108. Sexual exploitation of a child; class B felony

A person is guilty of sexual exploitation of a child when:

(1) The person knowingly, photographs or films a child engaging in a prohibited sexual act or in the simulation of such an act, or otherwise knowingly creates a visual depiction of a child engaging in a prohibited sexual act or in the simulation of such an act; or

(2) The person knowingly, finances or produces any motion picture, video or other visual depiction of a child engaging in a prohibited sexual act or in the simulation of such an act; or

(3) The person knowingly publishes or makes available for public distribution or sale by any means, including but not limited to computer, any book, magazine, periodical, pamphlet, photograph, Internet site or web page which depicts a child engaging in a prohibited sexual act or in the simulation of such an act, or knowingly publishes or makes available for public distribution or sale by any means, including computer, any other visual depiction of a child engaging in a prohibited sexual act or in the simulation of such an act; or

(4) The person permits, causes, promotes, facilitates, finances, produces or otherwise advances an exhibition, display or performances of a child engaging in a prohibited sexual act or the simulation of such an act.

Sexual exploitation of a child is a class B felony.

61 Del. Laws, c. 179, § 3; 63 Del. Laws, c. 28, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 480, §§ 5-7.;



§ 1109. Dealing in child pornography; class B felony

A person is guilty of dealing in child pornography when:

(1) The person knowingly ships, transmits, mails or transports by any means, including by computer or any other electronic or digital method, any "book, magazine, periodical, pamphlet, video or film depicting a child engaging in a prohibited sexual act or in the simulation of such an act, or knowingly ships, transmits, mails or transports by any means, including by computer or any other electronic or digital method, any other visual depiction of a child engaging in a prohibited sexual act or in the simulation of such an act;

(2) The person knowingly receives for the purpose of selling or sells any magazine, photograph or film which depicts a child engaging in a prohibited sexual act or in the simulation of such an act, or knowingly receives for the purpose of selling or sells any other visual depiction of a child engaging in a prohibited sexual act or in the simulation of such an act;

(3) The person knowingly distributes or disseminates, by means of computer or any other electronic or digital method, or by shows or viewings, any motion picture, video or other visual depiction of a child engaging in a prohibited sexual act or the simulation of such an act. The possession or showing of such motion pictures shall create a rebuttable presumption of ownership thereof for the purposes of distribution or dissemination;

(4) The person, intentionally compiles, enters, accesses, transmits, receives, exchanges, disseminates, stores, makes, prints, reproduces or otherwise possesses any photograph, image, file, data or other visual depiction of a child engaging in a prohibited sexual act or in the simulation of such an act. For the purposes of this subsection, conduct occurring outside the State shall be sufficient to constitute this offense if such conduct is within the terms of § 204 of this title, or if such photograph, image, file or data was compiled, entered, accessed, transmitted, received, exchanged, disseminated, stored, made, printed, reproduced or otherwise possessed by, through or with any computer located within Delaware and the person was aware of circumstances which rendered the presence of such computer within Delaware a reasonable possibility; or

(5) The person knowingly advertises, promotes, presents, describes, transmits or distributes any visual depiction, exhibition, display or performance with intent to create or convey the impression that such visual depiction, exhibition, display or performance is or contains a depiction of a child engaging in a prohibited sexual act or in the simulation of such an act.

Unlawfully dealing in child pornography is a class B felony.

61 Del. Laws, c. 179, § 4; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 467, §§ 1, 2; 72 Del. Laws, c. 480, §§ 8-14; 76 Del. Laws, c. 364, §§ 3, 4.;



§ 1110. Subsequent convictions of § 1108 or § 1109 of this title

Any person convicted under § 1109 of this title who is convicted of a second or subsequent violation of that section shall, upon such second or subsequent conviction, be guilty of a class B felony. Any person convicted under § 1108 of this title who is convicted of a second or subsequent violation of that section shall, upon such second or subsequent conviction, be sentenced to life imprisonment.

61 Del. Laws, c. 179, § 5; 67 Del. Laws, c. 130, § 8.;



§ 1111. Possession of child pornography; class F felony

A person is guilty of possession of child pornography when:

(1) the person knowingly possesses any visual depiction of a child engaging in a prohibited sexual act or in the simulation of such an act; or

(2) the person knowingly possesses any visual depiction which has been created, adapted, modified or edited so as to appear that a child is engaging in a prohibited sexual act or in the simulation of such an act.

Possession of child pornography is a class F felony.

67 Del. Laws, c. 202, § 1; 71 Del. Laws, c. 467, §§ 3, 4; 72 Del. Laws, c. 480, § 15.;



§ 1112. Sexual offenders; prohibitions from school zones

(a) Any person who is a sexual offender and who:

(1) Resides on or within 500 feet of the property of any school shall be guilty of a class G felony.

(2) Loiters on or within 500 feet of the property of any school shall be guilty of a class F felony.

(b) For purposes of this section, the following definitions shall apply:

(1) "Loiter" means:

a. Standing, sitting idly, whether or not the person is in a vehicle, or remaining in or around school property, while not having reason or relationship involving custody of or responsibility for a pupil or any other specific or legitimate reason for being there; or

b. Standing, sitting idly, whether or not the person is in a vehicle, or remaining in or around school property, for the purpose of engaging or soliciting another person to engage in sexual intercourse, sexual penetration, sexual contact, or sexual harassment, sexual extortion, or indecent exposure.

(2) "Reside" means to dwell permanently or continuously or to occupy a dwelling or home as one's permanent or temporary place of abode.

(3) "School" means any preschool, kindergarten, elementary school, secondary school, vocational technical school or any other institution which has as its primary purpose the education or instruction of children under 16 years of age.

(4) "Sexual offender" shall mean any person who:

a. Has been convicted in this State of the commission or attempt to commit any sexual offense upon a child under 16 years of age under § 767, § 768, § 769, § 770, § 771, § 772, § 773, § 776, § 777, § 777A, § 778, § 778A, § 1108, § 1109, § 1111, and/or § 1112A of this title; or

b. Has been discharged or paroled from a penal institution where that person was confined because of the commission or attempt to commit 1 or more of the offenses enumerated in paragraph (b)(4)a. of this section; or

c. Has been adjudged guilty but mentally ill under § 401 of this title or not guilty by reason of insanity under § 401 of this title for the commission or attempt to commit 1 or more of the offenses enumerated in paragraph a. of this subsection; or

d. Has been convicted in any other state of any offense which, if committed or attempted in this State, would have been punishable as 1 or more of the offenses enumerated in paragraph (b)(4)a. of this section.

(c) It shall not be a defense to a prosecution for a violation of this section that the person was unaware that the prohibited conduct took place on or within 500 feet of any school property.

70 Del. Laws, c. 279, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 467, § 8; 77 Del. Laws, c. 318, § 10.;

§ 1112A Sexual solicitation of a child; class C felony.

(a) A person is guilty of sexual solicitation of a child if the person, being 18 years of age or older, intentionally or knowingly:

(1) Solicits, requests, commands, importunes or otherwise attempts to cause any child who has not yet reached that child's eighteenth birthday to engage in a prohibited sexual act; or

(2) Solicits, requests, commands, importunes or otherwise attempts to cause any child who has not yet reached that child's sixteenth birthday to meet with such person or any other person for the purpose of engaging in a prohibited sexual act; or

(3) Compiles, enters, accesses, transmits, receives, exchanges, disseminates, stores, makes, prints, reproduces or otherwise possesses by any means, including by means of computer, any notice, statement, document, advertisement, file or data containing the name, telephone number, address, e-mail address, school address or location, physical characteristics or other descriptive or identifying information pertaining to any child who has not yet reached that child's sixteenth birthday for the purpose of facilitating, encouraging, offering or soliciting a prohibited sexual act involving such child and such person or any other person.

(b) For the purposes of this section, conduct occurring outside the State shall be sufficient to constitute this offense if such conduct is within the terms of § 204 of this title, or if the child was within the State at the time of the prohibited conduct and the defendant was aware of circumstances which rendered the presence of such child within Delaware a reasonable possibility.

(c) Sexual solicitation of a child is a class C felony.

(d) Nothing in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

71 Del. Laws, c. 467, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 148, § 37.;



§ 1112A. Sexual solicitation of a child; class C felony

(a) A person is guilty of sexual solicitation of a child if the person, being 18 years of age or older, intentionally or knowingly:

(1) Solicits, requests, commands, importunes or otherwise attempts to cause any child who has not yet reached that child's eighteenth birthday to engage in a prohibited sexual act; or

(2) Solicits, requests, commands, importunes or otherwise attempts to cause any child who has not yet reached that child's sixteenth birthday to meet with such person or any other person for the purpose of engaging in a prohibited sexual act; or

(3) Compiles, enters, accesses, transmits, receives, exchanges, disseminates, stores, makes, prints, reproduces or otherwise possesses by any means, including by means of computer, any notice, statement, document, advertisement, file or data containing the name, telephone number, address, e-mail address, school address or location, physical characteristics or other descriptive or identifying information pertaining to any child who has not yet reached that child's sixteenth birthday for the purpose of facilitating, encouraging, offering or soliciting a prohibited sexual act involving such child and such person or any other person.

(b) For the purposes of this section, conduct occurring outside the State shall be sufficient to constitute this offense if such conduct is within the terms of § 204 of this title, or if the child was within the State at the time of the prohibited conduct and the defendant was aware of circumstances which rendered the presence of such child within Delaware a reasonable possibility.

(c) Sexual solicitation of a child is a class C felony.

(d) Nothing in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

71 Del. Laws, c. 467, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 148, § 37.;



§ 1113. Criminal nonsupport and aggravated criminal nonsupport

(a) A person is guilty of criminal nonsupport when that person knowingly fails, refuses or neglects to provide the minimal requirements of food, clothing or shelter for that person's minor child. Criminal nonsupport is a class B misdemeanor unless the person has previously been convicted of the same offense or the offense of aggravated criminal nonsupport, in which case it is a class A misdemeanor.

(b) A person is guilty of aggravated criminal nonsupport when, being subject to a support order, that person is delinquent in meeting, as and when due, the full obligation established by such support order and has been so delinquent for a period of at least 4 months' duration. Aggravated criminal nonsupport is a class A misdemeanor, unless any 1 of the following aggravating factors is present, in which case aggravated criminal nonsupport is a class G felony:

(1) The person has previously been convicted of aggravated criminal nonsupport;

(2) The person has been delinquent in meeting, as and when due, the full obligation established by such support order for 8 consecutive months; or

(3) The arrearage is $10,000 or more.

(c) In any prosecution for criminal nonsupport, it is an affirmative defense that the accused has fully complied with a support order that was in effect for the support of the subject person during the time period of the offense charged.

(d) In any prosecution for criminal nonsupport or aggravated criminal nonsupport, it is an affirmative defense that the accused was unable to pay or provide support, but the accused's inability to pay or provide support must be the result of circumstances over which the accused had no control. Unemployment or underemployment with justifiable excuse shall constitute a defense to any prosecution for criminal nonsupport or aggravated criminal nonsupport. Justifiable excuse may be established where the accused has been involuntarily terminated from the accused's employment or otherwise had the accused's income involuntarily reduced and is diligently and in good faith seeking reasonably appropriate employment opportunities under all the circumstances or pursuing self-employment.

(e) It is not a defense to a charge of criminal nonsupport or aggravated criminal nonsupport that the person to be supported received support from a source other than the accused.

(f) In any prosecution for criminal nonsupport or aggravated criminal nonsupport, payment records maintained by an administrative agency or court through which a support order is payable, are prima facie evidence of the support paid or unpaid and the accrued arrearages.

(g) A privilege against disclosure of confidential communications between spouses does not apply to a prosecution for criminal nonsupport or aggravated criminal nonsupport, and either spouse shall be competent to testify against the other as to any and all relevant matters.

(h) No civil proceeding in any court or administrative agency shall be a bar to a prosecution for criminal nonsupport or aggravated criminal nonsupport.

(i) The court, in its discretion, may order that any fine upon conviction for criminal nonsupport or aggravated criminal nonsupport be paid for the support of the person entitled to support. If a support order has been entered, a fine paid pursuant to this subsection shall be applied in accordance with the support order.

(j) The court shall order any person convicted of criminal nonsupport or aggravated criminal nonsupport to make restitution to the person entitled to support. The amount of restitution is the arrearages that accrued under a support order during the time period for which the person was convicted of criminal nonsupport or aggravated criminal nonsupport, or, if there is no support order, an amount determined to be reasonable by the court.

(k) As used in this section:

(1) "Child" means any child, whether over or under the age of majority, with respect to whom a support order exists.

(2) "Minor child" means any child, natural or adopted, whether born in or out of wedlock, under 18 years of age, or over 18 years of age but not yet 19 years of age if such child is a student in high school and is likely to graduate.

(3) "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, for the benefit of a child, a spouse or a former spouse or a parent, issued by a court or agency, which provides for monetary support, medical support, health care, arrearages or reimbursement, whether incidental to a proceeding for divorce, judicial or legal separation, separate maintenance, paternity, guardianship, civil protection or otherwise.

70 Del. Laws, c. 448, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1114. Body-piercing, tattooing or branding; consent for minors; civil and criminal penalties

(a) No person shall knowingly or negligently tattoo, brand or perform body-piercing on a minor unless that person obtains the prior written consent of the minor's parent over the age of 18 or legal guardian to the specific act of tattooing, branding or body-piercing.

(b) No person shall tattoo, brand or perform body-piercing on another person if the other person is under the influence of alcoholic beverages, being beer, wine or spirits or a controlled substance.

(c) Consent forms required by subsection (a) of this section shall be notarized.

(d)(1) A person who violates this section shall be guilty of a class B misdemeanor for the first offense or a class A misdemeanor for a second or subsequent offense. The Court of Common Pleas shall have original jurisdiction over these offenses for those 18 years of age or older, and the Family Court shall have original jurisdiction for those under the age of 18 at the time of the offense.

(2) In any prosecution for an offense under this subsection, it shall be an affirmative defense that the individual, who has not reached the age of 18, presented to the accused identification, with a photograph of such individual affixed thereon, which identification sets forth information which would lead a reasonable person to believe such individual was 18 years of age or older. A photocopy of the identification shall be attached to the information card that a customer shall complete at the time that the tattoo, body piercing or branding is obtained.

(e) A person who violates subsection (a) of this section is liable in a civil action for actual damages or $1,000, whichever is greater, plus reasonable court costs and attorney fees.

(f) As used in this section:

(1) "Body-piercing" means the perforation of human tissue excluding the ear for a nonmedical purpose.

(2) "Branding" means a permanent mark made on human tissue by burning with a hot iron or other instrument.

(3) "Controlled substance" means that term as defined in Chapter 47 of Title 16.

(4) "Minor" means an individual under 18 years of age who is not emancipated.

(5) "Tattoo" means 1 or more of the following:

a. An indelible mark made upon the body of another person by the insertion of a pigment under the skin.

b. An indelible design made upon the body of another person by production of scars other than by branding.

(6) Nothing in this section shall require a person to tattoo, brand or body pierce a minor with parental consent if the person does not regularly tattoo, brand or body pierce customers under the age of 18.

71 Del. Laws, c. 243, § 1.;

§ 1114A Tongue-splitting; class A misdemeanor; class B misdemeanor; class G felony; additional civil penalties.

(a) A person is guilty of tongue-splitting in the first degree if the person is neither a physician nor a dentist, holding a valid license issued under the laws of the State of Delaware, and the person performs an act of tongue-splitting on any other person in this State. Tongue-splitting in the first degree is a class A misdemeanor.

(b) A doctor or dentist is guilty of tongue splitting in the second degree if the doctor or dentist performs an act of tongue-splitting in this State and the person on whom the act of tongue-splitting is performed is either:

(1) Under the influence of alcohol or a controlled substance; or

(2) Is a minor and the person has failed to obtain the prior written and notarized consent of the minor's adult parent or legal guardian to the specific act of tongue-splitting.

Tongue-splitting in the second degree is a class B misdemeanor.

(c) Any person found guilty of a second or subsequent violation of this section is guilty of a class G felony for such second or subsequent offense.

(d) In any prosecution for an offense under paragraph (b)(2) of this section, it shall be an affirmative defense that the accused was presented with a piece of photo identification by the person on whom the accused performed the procedure setting forth such information that would lead a reasonable person to believe the individual was the person pictured on the identification and that the person was 18 years of age or older. Failure of the accused to present a photocopy of the identification to the court when raising a defense under this subsection shall be affirmative proof that no such identification exists.

(e) An act of tongue-splitting performed in violation of subsection (a) of this section constitutes both the practice of medicine without a license and the practice of dentistry without a license. Nothing in this section shall prohibit prosecution under the provisions of either § 1134 of Title 24 relating to the practice of dentistry without a license, or § 1766 of Title 24 relating to the practice of medicine without a license, or both.

(f) In addition to the penalties set forth herein, any person who has performed an act of tongue-splitting in violation of this section shall be held liable in a civil action, brought by any person aggrieved by such act, for actual damages or $1,000, whichever is greater; plus reasonable court costs and attorney fees.

(g) For the purposes of this section "tongue-splitting" means the surgical procedure of cutting a human tongue into 2 or more parts giving it a forked or multi-tipped appearance.

74 Del. Laws, c. 340, § 1; 70 Del. Laws, c. 186, § 1;



§ 1114A. Tongue-splitting; class A misdemeanor; class B misdemeanor; class G felony; additional civil penalties

(a) A person is guilty of tongue-splitting in the first degree if the person is neither a physician nor a dentist, holding a valid license issued under the laws of the State of Delaware, and the person performs an act of tongue-splitting on any other person in this State. Tongue-splitting in the first degree is a class A misdemeanor.

(b) A doctor or dentist is guilty of tongue splitting in the second degree if the doctor or dentist performs an act of tongue-splitting in this State and the person on whom the act of tongue-splitting is performed is either:

(1) Under the influence of alcohol or a controlled substance; or

(2) Is a minor and the person has failed to obtain the prior written and notarized consent of the minor's adult parent or legal guardian to the specific act of tongue-splitting.

Tongue-splitting in the second degree is a class B misdemeanor.

(c) Any person found guilty of a second or subsequent violation of this section is guilty of a class G felony for such second or subsequent offense.

(d) In any prosecution for an offense under paragraph (b)(2) of this section, it shall be an affirmative defense that the accused was presented with a piece of photo identification by the person on whom the accused performed the procedure setting forth such information that would lead a reasonable person to believe the individual was the person pictured on the identification and that the person was 18 years of age or older. Failure of the accused to present a photocopy of the identification to the court when raising a defense under this subsection shall be affirmative proof that no such identification exists.

(e) An act of tongue-splitting performed in violation of subsection (a) of this section constitutes both the practice of medicine without a license and the practice of dentistry without a license. Nothing in this section shall prohibit prosecution under the provisions of either § 1134 of Title 24 relating to the practice of dentistry without a license, or § 1766 of Title 24 relating to the practice of medicine without a license, or both.

(f) In addition to the penalties set forth herein, any person who has performed an act of tongue-splitting in violation of this section shall be held liable in a civil action, brought by any person aggrieved by such act, for actual damages or $1,000, whichever is greater; plus reasonable court costs and attorney fees.

(g) For the purposes of this section "tongue-splitting" means the surgical procedure of cutting a human tongue into 2 or more parts giving it a forked or multi-tipped appearance.

74 Del. Laws, c. 340, § 1; 70 Del. Laws, c. 186, § 1;



§ 1115. Definitions

(1) "Coupon" means any card, paper, note, form, statement, ticket or other issue distributed for commercial or promotional purposes to be later surrendered by the bearer so as to receive any tobacco product without charge or at a discounted price.

(2) "Distribute" means give, deliver or sell, offer to give, deliver or sell, or cause or hire any person to give, deliver or sell, or offer to give, deliver or sell.

(3) "Health warning" means any tobacco product label mandated by federal law and intended to alert all users of such tobacco product to the health risks associated with tobacco use, including, but not limited to, warning labels imposed under the Federal Cigarette Labeling and Advertising Act [15 U.S.C. § 1331 et seq.] and the Comprehensive Smokeless Tobacco Health Education Act of 1986 [15 U.S.C. § 4401 et seq.].

(4) "Proof of age" means a driver's license or other identification with a photograph of the individual affixed thereon that indicates that the individual is 18 years old or older.

(5) "Public place" means any area to which the general public is invited or permitted, including, but not limited to, parks, streets, sidewalks or pedestrian concourses, sports arenas, pavilions, gymnasiums, public malls and property owned, occupied or operated by the State or by any agency thereof.

(6) "Sample" means a tobacco product distributed to members of the general public at no cost for the purpose of promoting the product.

(7) "Sampling" means the distribution of samples or coupons for redemption of tobacco products to members of the general public in a public place.

(8) "Tax stamp" means any required State or federal stamp imposed for the purpose of collecting excise tax revenue.

(9) "Tobacco product" means any product that contains tobacco, including, but not limited to, cigarettes, cigars, pipe tobacco, snuff or smokeless tobacco and is intended for human consumption or use.

(10) "Tobacco store" means any retail establishment where 60% of the retail establishment's gross revenue comes from the retail sale of tobacco products and smoking paraphernalia.

(11) "Vending machine" means any mechanical, electronic or other similar device which automatically dispenses tobacco products, usually upon the insertion of a coin, token or slug.

70 Del. Laws, c. 318, § 4.;



§ 1116. Sale or distribution of tobacco products to minors

(a) It shall be unlawful for any person to sell or distribute any tobacco product to another person who has not attained the age of 18 years or to purchase any tobacco product on behalf of another such person, except that this section shall not apply to the parent or guardian of another such person.

(b) A person engaged in the sale or distribution of tobacco products shall have the right to demand proof of age from a prospective purchaser or recipient of such products.

(c) A person engaged in the sale or distribution of tobacco products shall demand proof of age from a prospective purchaser or recipient of such products who is under 27 years of age.

70 Del. Laws, c. 318, § 4; 77 Del. Laws, c. 180, § 1.;



§ 1117. Notice

A person engaged in the sale or distribution of tobacco products shall post conspicuously at each point of purchase and each tobacco vending machine a notice stating that selling tobacco products to anyone under 18 years of age is illegal, that the purchase of tobacco products by anyone under 18 years of age is illegal and that a violator is subject to fines. The notice shall also state that all persons selling tobacco products are required, under law, to check the proof of age of any purchaser of tobacco products under the age of 27 years. The notice shall include a toll-free telephone number to the Department of Safety and Homeland Security for persons to report unlawful sales of tobacco products. The owners of an establishment who fail to post a notice in compliance with this section shall be subject to a fine of $100.

70 Del. Laws, c. 318, § 4; 74 Del. Laws, c. 110, § 138; 77 Del. Laws, c. 180, § 2.;



§ 1118. Distribution of samples to minors

(a) It shall be unlawful for any person to distribute tobacco product samples or coupons for subsequent receipt of free or discounted tobacco products to another person who has not attained the age of 18 years.

(b) A person engaged in sampling shall have the right to demand proof of age from a prospective recipient of samples or of coupons for the redemption of tobacco products.

70 Del. Laws, c. 318, § 4.;



§ 1119. Distribution of cigarettes through vending machines

(a) It shall be unlawful for any person to distribute or permit the distribution of tobacco products through the operation of a vending machine in a public place, except as provided in subsection (b) of this section.

(b) Pursuant to subsection (a) of this section, a person may distribute or permit the distribution of tobacco products through the operation of a vending machine in a taproom, tavern, tobacco shop or in premises in which a person who has not attained the age of 18 years is prohibited by law from entering. A tobacco vending machine must be operated a minimum of 25 feet from any entrance to the premises and must be directly visible to the owner or supervisor of the premises.

(c) It shall be unlawful for any person who owns, operates or manages a business establishment where tobacco products are offered for sale over the counter at retail to maintain such products in any display accessible to customers that is not under the control of a cashier or other employee. This prohibition shall not apply to business establishments to which persons under the age of 18 are not admitted unless accompanied by an adult, tobacco vending machines as permitted under subsection (b) of this section, or tobacco stores. As used in this subsection, "under the control" means customers cannot readily access the tobacco products without the assistance of a cashier or other employee. A display that holds tobacco products behind locked doors shall be constructed as under the control of a cashier or other employee.

70 Del. Laws, c. 318, § 4; 72 Del. Laws, c. 472, § 2; 77 Del. Laws, c. 180, § 3.;



§ 1120. Distribution of tobacco products

(a) No person shall distribute a tobacco product for commercial purposes unless the product is in a sealed package provided by the manufacturer with the required health warning and tax stamp.

(b) No person shall distribute any pack of cigarettes containing fewer than 20 cigarettes.

70 Del. Laws, c. 318, § 4; 72 Del. Laws, c. 472, § 1.;



§ 1121. Penalties

Notwithstanding any other provision of Delaware law, a person who violates § 1116, § 1118, § 1119 or § 1120 of this title shall be guilty of a violation and shall be fined $250 for the 1st offense, $500 for the 2nd offense and $1,000 for the 3rd and all subsequent offenses. Additionally, and notwithstanding any other provision of Delaware law, in imposing a penalty for a 2nd, 3rd or other subsequent offense under this subpart, the court may order the Department of Finance to suspend the defendant's license for sale of tobacco products, issued pursuant to § 5307 of Title 30, for a period not to exceed 6 months. Upon the suspension of such license, the court shall advise the Department of Finance of the suspension in writing. The holder of the license shall surrender the license to the Department of Finance and no refund of fees shall be paid. For purposes of this subpart, a subsequent offense is one that occurs within 12 months of a prior like offense.

70 Del. Laws, c. 318, § 4.;



§ 1122. Affirmative defense

In any prosecution for an offense under this subpart, it shall be an affirmative defense that the purchaser or recipient of tobacco products who had not reached the age of 18 years presented to the accused proof of age which set forth information that would lead a reasonable person to believe that such individual was 18 years of age or older.

70 Del. Laws, c. 318, § 4.;



§ 1123. Liability of employer

(a) If a sale or distribution of any tobacco product or coupon is made in violation of § 1116, § 1118, § 1119 or § 1120 of this title, the owner, proprietor, franchisee, store manager or other person in charge of the establishment where the violation occurred shall be guilty of the violation and shall be subject to the fine only if the retail licensee has received written notice of the provisions of §§ 1116 through 1121 of this title by the Department of Safety and Homeland Security. For purposes of determining the liability of a person who owns or controls franchises or business operations in multiple locations, for a 2nd or subsequent violation of this subpart, each individual franchise or business location shall be deemed a separate establishment.

(b) Notwithstanding any other provision of this subpart, in any prosecution for a violation of §§ 1116, 1118 and 1120, the owner, proprietor, franchisee, store manager or other person in charge of the establishment where the alleged violation occurred shall have an affirmative defense if such person or entity can establish that prior to the date of the violation:

(1) Had adopted and enforced a written policy against selling tobacco products to persons under 18 years of age;

(2) Had informed its employees of the applicable laws regarding the sale of tobacco products to persons under 18 years of age;

(3) Required employees to sign a form indicating that they have been informed of and understand the written policy required herein;

(4) Required employees to verify the age of tobacco product customers by means of photographic identification; and

(5) Had established and enforced disciplinary sanctions for noncompliance.

(c) The affirmative defense established in subsection (b) of this section may be used by an owner, proprietor, franchisee, store manager or other person in charge of the establishment no more than twice at each location within any 12-month period.

70 Del. Laws, c. 318, § 4; 72 Del. Laws, c. 69, § 1; 74 Del. Laws, c. 110, § 138.;



§ 1124. Purchase or receipt of tobacco products by minors

(a) It shall be unlawful for any person who has not attained the age of 18 years to purchase a tobacco product, to accept receipt of a sample, to exchange a coupon for a tobacco product or to present or offer to another person a purported proof of age which is false, fraudulent or not actually that person's own proof of age, for the purpose of purchasing or receiving any tobacco product or redeeming a coupon for a tobacco product.

(b) A person who violates subsection (a) of this section shall be adjudged delinquent and shall for a 1st adjudication be fined $50 or ordered to perform 25 hours of community service work, and for a 2nd adjudication and for all subsequent adjudications be fined $50 and ordered to perform 50 hours of community service work. A subsequent adjudication of delinquency is one that occurs within 12 months of a prior like offense.

70 Del. Laws, c. 318, § 4; 70 Del. Laws, c. 186, § 1.;



§ 1125. Unannounced inspections; reporting; enforcement

(a) The Department of Safety and Homeland Security or its delegates shall be responsible for conducting annual, random, unannounced inspections at locations where tobacco products are sold or distributed to test and ensure compliance with and enforcement of §§ 1116-1120 and 1124 of this title.

(b) Persons under the age of 18 may be enlisted by the Department of Safety and Homeland Security or its delegates to test compliance with and enforcement of §§ 1116-1120 and 1124 of this title, provided however, that such persons may be used only under the direct supervision of the Department of Public Safety, its employees or delegates and only where written parental consent has been provided.

(c) Participation in the inspection and enforcement activities of this section by a person under 18 years of age shall not constitute a violation of this subpart for the person under 18 years of age, and the person under 18 years of age is immune from prosecution thereunder, or under any other provision of law prohibiting the purchase of these products by a person under 18 years of age.

(d) The Department of Safety and Homeland Security shall adopt and publish guidelines for the use of persons under 18 years of age in inspections conducted pursuant to this section.

(e) The Department of Safety and Homeland Security may enter into an agreement with any local law enforcement agency for delegation of the inspection and enforcement activities of this section within the local law enforcement agency's jurisdiction. The contract shall require the inspection and enforcement activities of the local law enforcement agency to comply with this subpart and with all applicable laws.

(f) In cases where inspection and enforcement activities have been delegated to a local law enforcement agency pursuant to this section, any inspection or enforcement by the Department of Safety and Homeland Security in the jurisdiction of the local law enforcement agency shall be coordinated with the local law enforcement agency.

(g) The Delaware Department of Health and Social Services shall annually submit to the Secretary of the United States Department of Health and Human Services the report required by § 1926 of the federal Public Health Service Act (42 U.S.C. § 300x-26). A copy of this report shall be available to the Governor and the General Assembly.

70 Del. Laws, c. 318, § 4; 74 Del. Laws, c. 110, § 138.;



§ 1126. Jurisdiction

The Justices of the Peace Court shall have jurisdiction over violations of this subpart, except in the instance of violations by a person who has not attained the age of 18, in which case the Family Court shall have jurisdiction.

70 Del. Laws, c. 318, § 4.;



§ 1127. Pre-emption

The provisions of this subpart shall preempt and supersede any provisions of any municipal or county ordinance or regulation on the subject of this subpart enacted after June 30, 1996.

70 Del. Laws, c. 318, § 4.;






Subchapter VI Offenses Against Public Administration

§ 1201. Bribery; class E felony

A person is guilty of bribery when:

(1) The person offers, confers or agrees to confer a personal benefit upon a public servant upon an agreement or understanding that the public servant's vote, opinion, judgment, action, decision or exercise of discretion as a public servant will thereby be influenced; or

(2) The person offers, confers or agrees to confer a personal benefit upon a public servant or party officer upon an agreement or understanding that some person will or may be appointed to a public office or designated or nominated as a candidate for public office; or

(3) The person offers, confers or agrees to confer a personal benefit upon a public servant for having violated a duty as a public servant.

Bribery is a class E felony.

11 Del. C. 1953, § 1201; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1202. Bribery; defense

In any prosecution for bribery under § 1201(1) of this title, it is a defense that the accused offered, conferred or agreed to confer the benefit upon the public servant as a result of conduct of the public servant constituting theft or coercion or an attempt to commit theft or coercion.

11 Del. C. 1953, § 1202; 58 Del. Laws, c. 497, § 1.;



§ 1203. Receiving a bribe; class E felony

(a) A public servant is guilty of receiving a bribe when the public servant solicits, accepts or agrees to accept a personal benefit from another person upon an agreement or understanding that the public servant's vote, opinion, judgment, action, decision or exercise of discretion as a public servant will thereby be influenced.

(b) A public servant or party officer is guilty of receiving a bribe when the public servant solicits, accepts or agrees to accept personal benefit from another person upon an agreement or understanding that some person will or may be appointed to a public office or designated or nominated as a candidate for public office.

(c) A public servant is guilty of receiving a bribe when the public servant solicits, accepts or agrees to accept a personal benefit from another person for having violated the public servant's duty as a public servant.

Receiving a bribe is a class E felony.

11 Del. C. 1953, § 1203; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1204. Theft or coercion no defense to receiving a bribe

It is no defense to a prosecution for receiving a bribe that the conduct charged to constitute the offense also constitutes theft or coercion.

11 Del. C. 1953, § 1204; 58 Del. Laws, c. 497, § 1.;



§ 1205. Giving unlawful gratuities; class A misdemeanor

A person is guilty of giving unlawful gratuities when the person knowingly offers, confers or agrees to confer any personal benefit upon a public servant for engaging in official conduct which the public servant is required or authorized to perform, and for which the public servant is not entitled to any special or additional compensation.

Giving unlawful gratuities is a class A misdemeanor.

11 Del. C. 1953, § 1205; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1206. Receiving unlawful gratuities; class A misdemeanor

A public servant is guilty of receiving unlawful gratuities when the public servant solicits, accepts or agrees to accept any personal benefit for engaging official conduct which the public servant is required or authorized to perform, and for which the public servant is not entitled to any special or additional compensation.

Receiving unlawful gratuities is a class A misdemeanor.

11 Del. C. 1953, § 1206; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1207. Improper influence; class A misdemeanor

A person is guilty of improper influence when:

(1) The person threatens unlawful harm to any person with intent to influence the latter's decision, opinion, recommendation, vote or other exercise of discretion as a public servant, party officer or voter; or

(2) The person threatens unlawful harm to any public servant or party officer with intent to influence that public servant or party officer to violate that public servant's or party officer's duty as a public servant or party officer.

Improper influence is a class A misdemeanor.

11 Del. C. 1953, § 1207; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1208. Defect in office no defense

It is no defense to a prosecution for improper influence that a person whom the accused sought to influence was not qualified to act in the desired way, whether because the person had not yet assumed office, or lacked jurisdiction or for any other reason.

11 Del. C. 1953, § 1208; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1209. Definitions relating to bribery and improper influence

As used in §§ 1201-1208 of this title:

(1) "Harm" means loss, disadvantage or injury, or anything so regarded by the person affected, including loss, disadvantage or injury to any other person in whose welfare the person is interested;

(2) "Party officer" means a person who holds any position or office in a political party, whether by election, appointment or otherwise;

(3) "Personal benefit" means gain or advantage to the recipient personally or anything regarded by the recipient as such gain or advantage, including gain or advantage conferred on the behalf or at the request of the person upon another person in whose welfare the person is interested but not a gain or advantage promised generally to a group or class of voters as a consequence of public measures which a candidate engages to support or oppose;

(4) "Public servant" means any officer or employee of the State or any political subdivision thereof, including legislators and judges, and any person participating as juror, advisor or consultant in performing a governmental function but the term does not include witnesses. This definition includes persons who are candidates for office or who have been elected to office but who have not yet assumed office.

11 Del. C. 1953, § 1209; 58 Del. Laws, c. 497, § 1; 62 Del. Laws, c. 109, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1211. Official misconduct; class A misdemeanor

A public servant is guilty of official misconduct when, intending to obtain a personal benefit or to cause harm to another person:

(1) The public servant commits an act constituting an unauthorized exercise of official functions, knowing that the act is unauthorized; or

(2) The public servant knowingly refrains from performing a duty which is imposed by law or is clearly inherent in the nature of the office; or

(3) The public servant performs official functions in a way intended to benefit the public servant's own property or financial interests under circumstances in which the public servant's actions would not have been reasonably justified in consideration of the factors which ought to have been taken into account in performing official functions; or

(4) The public servant knowingly performs official functions in a way intended to practice discrimination on the basis of race, creed, color, sex, age, handicapped status or national origin.

Official misconduct is a class A misdemeanor.

11 Del. C. 1953, § 1211; 58 Del. Laws, c. 497, § 1; 61 Del. Laws, c. 327, § 1; 64 Del. Laws, c. 48, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1212. Profiteering; class A misdemeanor

A public servant is guilty of profiteering when, in contemplation of official action by the public servant or by a governmental entity with which the public servant is associated, or in reliance on information to which the public servant has access in an official capacity and which has not been made public:

(1) The public servant acquires a pecuniary interest in any property, transaction or enterprise which may be affected by the official action or information; or

(2) The public servant speculates or wagers on the basis of the official action or information; or

(3) The public servant aids another person to do any of the foregoing acts, intending to gain thereby a personal benefit.

Profiteering is a class A misdemeanor.

11 Del. C. 1953, § 1212; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1213. Definitions relating to abuse of office

In §§ 1211 and 1212 of this title, the definitions given in § 1209 of this title apply.

11 Del. C. 1953, § 1213; 58 Del. Laws, c. 497, § 1.;



§ 1221. Perjury in the third degree; class A misdemeanor

A person is guilty of perjury in the third degree when the person swears falsely.

Perjury in the third degree is a class A misdemeanor.

11 Del. C. 1953, § 1221; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1222. Perjury in the second degree; class F felony

A person is guilty of perjury in the second degree when the person swears falsely and when the false statement is:

(1) Made in a written instrument for which an oath is required by law; and

(2) Made with intent to mislead a public servant in the performance of official functions; and

(3) Material to the action, proceeding or matter involved.

Perjury in the second degree is a class F felony.

11 Del. C. 1953, § 1222; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1223. Perjury in the first degree; class D felony

A person is guilty of perjury in the first degree when the person swears falsely and when the false statement consists of testimony and is material to the action, proceeding or matter in which it is made.

Perjury in the first degree is a class D felony.

11 Del. C. 1953, § 1223; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1224. Definition of "swears falsely."

A person "swears falsely" when the person intentionally makes a false statement or affirms the truth of a false statement previously made, knowing it to be false or not believing it to be true, while giving testimony or under oath in a written instrument or in an unsworn declaration made pursuant to Chapter 53A of Title 10. A false swearing in a written instrument is not complete until the instrument is delivered by its maker, or by someone acting in the maker's behalf, to another person with intent that it be uttered or published as true. A person who gives an oral and/or written statement while granted the privilege of the floor during a session of the House of Representatives or Senate of the General Assembly, whether or not that person is under oath, gives testimony within the scope of this section.

11 Del. C. 1953, § 1224; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 193, § 1; 77 Del. Laws, c. 332, § 2.;



§ 1225. Inconsistent statements under oath; no need to prove one false; framing indictment; proof of irreconcilable inconsistency; conviction of lesser offense

When a person has made 2 statements under oath which are inconsistent to the degree that 1 of them is necessarily false, and the circumstances are such that each statement, if false, is perjurious, the inability of the prosecution to establish specifically which of the 2 statements is the false one does not preclude a prosecution for perjury. The prosecution may be conducted as follows:

(1) The indictment or information may set forth the 2 statements and, without designating either, charge that 1 of them is false and perjurious.

(2) The falsity of one or the other of the 2 statements may be established by proof of their irreconcilable inconsistency. Such proof is sufficient to establish a prima facie case of falsity.

(3) If perjury of different degrees would be established by the making of the 2 statements, hypothetically assuming that each is false and perjurious, the defendant may be convicted of the lesser degree at most.

11 Del. C. 1953, § 1225; 58 Del. Laws, c. 497, § 1.;



§ 1231. Retraction of false statement as affirmative defense

In any prosecution for perjury, it is an affirmative defense that the accused retracted the false statement in the course of the proceeding in which it was made, before the false statement substantially affected the proceeding and before it became manifest that its falsity was or would be exposed.

11 Del. C. 1953, § 1231; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1232. Perjury; no defense

It is no defense to a prosecution for perjury that:

(1) The accused was not competent under the relevant rules of evidence to make the false statement alleged; or

(2) The accused mistakenly believed the false statement to be immaterial; or

(3) The oath was administered or taken in an irregular manner; or

(4) A document purporting to be made upon oath and uttered or published as so made by the accused was not in fact made under oath; or

(5) The court in which the acts constituting the offense were committed lacked jurisdiction over the person of the accused or over the subject matter.

11 Del. C. 1953, § 1232; 58 Del. Laws, c. 497, § 1.;



§ 1233. Making a false written statement; class A misdemeanor

A person is guilty of making a false written statement when the person makes a false statement which the person knows to be false or does not believe to be true in a written instrument bearing a notice, authorized by law, to the effect that false statements therein are punishable.

Making a false written statement is a class A misdemeanor.

11 Del. C. 1953, § 1233; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1234. Corroboration of testimony of perjury or false written statement

In any prosecution for perjury or making a false written statement, falsity of a statement may not be established by the uncorroborated testimony of a single witness. Corroboration may be made by circumstantial evidence.

11 Del. C. 1953, § 1234; 58 Del. Laws, c. 497, § 1.;



§ 1235. Perjury and related offenses; definitions

(a) A statement is "material" when, regardless of its admissibility under the rules of evidence, it could have affected the course or outcome of the proceeding.

(b) "Oath" includes an affirmation and every other mode authorized by law of attesting the truth of that which is stated.

(c) An affidavit, deposition or other written instrument is one for which an "oath is required by law" when, absent an oath, it does not or would not, according to statute or appropriate regulatory provisions, have legal efficacy in a court of law or before any public or governmental body, agency or public servant to whom it is or might be submitted.

(d) "Public servant" has the meaning given in § 1209(4) of this title.

(e) "Swear" means to state under oath.

(f) "Testimony" means an oral statement made under oath in a proceeding before any court, body, agency, public servant or other person authorized to conduct the proceeding and to administer the oath or cause it to be administered.

11 Del. C. 1953, § 1235; 58 Del. Laws, c. 497, § 1.;



§ 1239. Wearing a disguise during the commission of a felony; class E felony

(a) A person who wears a hood, mask or other disguise during the commission of any felony is guilty of wearing a disguise during the commission of a felony. Wearing a disguise during the commission of a felony is a class E felony.

(b) A person may be found guilty of violating this section notwithstanding that the felony for which the person is convicted during which the person was wearing a disguise is a lesser included felony of the one originally charged.

70 Del. Laws, c. 372, § 1.;



§ 1240. Terroristic threatening of public officials or public servants; class G felony

(a) A person is guilty of terroristic threatening of a public official or public servant when the person threatens to commit any crime likely to result in death or in serious injury to a public official or public servant during or because of the public official's or public servant's exercise of the official's or servant's official functions.

(b) "Public official or public servant" includes any elected official, appointed official, officer or employee of the State or any political subdivision thereof, any judge or other judicial officer, any person participating as a juror, or any person acting as an advisor, contractor or consultant in performing a governmental function. "Public official or public servant" shall include persons who are candidates for office or who have been elected to office, but who have not yet assumed office. For the purposes of this section "public official or public servant" also includes any person who formerly held a position as a public official or public servant.

(c) Terroristic threatening of a public official or public servant is a class G felony.

70 Del. Laws, c. 551, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 176, § 13; 74 Del. Laws, c. 31, § 1.;



§ 1241. Refusing to aid a police officer; class B misdemeanor

A person is guilty of refusing to aid a police officer when, upon command by a police officer identifiable or identified by the officer as such, the person unreasonably fails or refuses to aid the police officer in effecting an arrest, or in preventing the commission by another person of any offense.

Refusing to aid a police officer is a class B misdemeanor.

11 Del. C. 1953, § 1241; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1242. Limitation of civil liability for aiding a police officer

(a) A person who complies with § 1241 of this title by aiding a police officer, upon command, to affect an arrest or prevent the commission of an offense, shall not be held liable to any person for any damages resulting therefrom; provided, that the person employs means which would have been employed by a reasonable person under the circumstances known to the person at the time.

(b) A duly licensed physician, medical technician or registered nurse requested to withdraw blood from a person by a police officer so as to prevent the loss of evidence of blood alcohol content or the presence of drugs in the blood stream, and a hospital employing such physician, technician or nurse shall not be liable for civil damages for any acts or omissions arising out of the taking of such sample, or the reporting of the results to law-enforcement officials.

11 Del. C. 1953, § 1242; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 88, § 7; 70 Del. Laws, c. 186, § 1.;



§ 1243. Obstructing fire-fighting operations; class A misdemeanor

A person is guilty of obstructing fire-fighting operations when the person intentionally and unreasonably obstructs the efforts of any firefighter in extinguishing a fire, or prevents or dissuades another person from extinguishing or helping to extinguish a fire.

Obstructing fire-fighting operations is a class A misdemeanor.

11 Del. C. 1953, § 1243; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1244. Hindering prosecution; class A misdemeanor

(a) A person is guilty of hindering prosecution when, with intent to prevent, hinder or delay the discovery or apprehension of, or the lodging of a criminal charge against, a person whom the person accused of hindering prosecution knows has committed acts constituting a crime, or is being sought by law-enforcement officers for the commission of a crime, the person accused of hindering prosecution:

(1) Harbors or conceals the person; or

(2) Warns the person of impending discovery or apprehension; or

(3) Provides the person with money, transportation, weapon, disguise or other means of avoiding discovery or apprehension; or

(4) Prevents or obstructs, by means of force, intimidation or deception, anyone from performing an act which might aid in the discovery or apprehension of the person or in the lodging of a criminal charge against the person; or

(5) Suppresses, by an act of concealment, alteration or destruction, any physical evidence which might aid in the discovery or apprehension of the person or in the lodging of a criminal charge against the person; or

(6) Aids the person to protect or profit expeditiously from an advantage derived from the person's crime.

(b) Hindering prosecution is a class G felony if the person commits any of the acts set forth in subsection (a) of this section with intent to prevent, hinder or delay the discovery or apprehension of, or the lodging of a criminal charge against, a person whom that person knows committed acts constituting a felony, or is being sought by law-enforcement officers for the commission of a felony.

(c) Hindering prosecution is a class A misdemeanor if the person commits any of the acts set forth in subsection (a) of this section with intent to prevent, hinder or delay the discovery or apprehension of, or the lodging of a criminal charge against, a person whom that person knows committed acts constituting a crime other than a felony, or is being sought by law-enforcement officers for the commission of a crime other than a felony.

11 Del. C. 1953, § 1244; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 52, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 1245. Falsely reporting an incident; class A misdemeanor

A person is guilty of falsely reporting an incident when, knowing the information reported, conveyed or circulated is false or baseless, the person:

(1) Initiates or circulates a false report or warning of or impending occurrence of a fire, explosion, crime, catastrophe or emergency under circumstances in which it is likely that public alarm or inconvenience will result or that fire-fighting apparatus, ambulance or a rescue vehicle might be summoned; or

(2) Reports, by word or action, to any official or quasi-official agency or organization having the function of dealing with emergencies involving danger to life or property, an alleged occurrence or impending occurrence of a fire, explosion or other catastrophe or emergency which did not in fact occur or does not in fact exist; or

(3) Reports to a law-enforcement officer or agency:

a. The alleged occurrence of an offense or incident which did not in fact occur; or

b. An allegedly impending occurrence of an offense or incident which is not in fact about to occur; or

c. False information relating to an actual offense or incident or to the alleged implication of some person therein; or

d. The alleged abduction of a child which would generate the activation of a state-wide and interstate alert response and law enforcement broadcast when such abduction has not, in fact, occurred.

(4) Without just cause, calls or summons by telephone, fire alarm system or otherwise, any fire-fighting apparatus, ambulance or rescue truck.

Falsely reporting an incident is a class A misdemeanor, unless the defendant has violated this section previously, in which case it shall be a class G felony. In addition to the penalties otherwise authorized by law, any person convicted of an offense in violation of this section shall pay a fine of not less than $500, or less than $1,000 for a violation of paragraph (3)d. of this section, which fine cannot be suspended and be sentenced to perform a minimum of 100 hours of community service, and shall be required to reimburse the State, or other responding or other investigating governmental agency, for any expenses expended in the investigation and/or response to the incident falsely reported.

11 Del. C. 1953, § 1245; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 469, § 1; 60 Del. Laws, c. 542, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 412, § 1; 73 Del. Laws, c. 87, § 1; 73 Del. Laws, c. 255, § 2; 75 Del. Laws, c. 86, §§ 1, 2.;

§ 1245A Providing a false statement to law enforcement; class G felony; class A misdemeanor.

(a) A person is guilty of providing a false statement to law enforcement when, with intent to prevent, hinder or delay the investigation of any crime or offense by a law-enforcement officer or agency, the person knowingly provides any false written or oral statement to the law-enforcement officer or agency when such statement is material to the investigation.

(b) As used in this section:

(1) A "statement" is any oral or written assertion and includes, but is not limited to, any oral utterance, any written document or instrument, any computer-generated document or instrument, any police report, or any representation that a person makes under circumstances evidencing an intent that such be used or knowledge that a law-enforcement officer or agency may use such as an assertion of fact.

(2) A statement is "false" when such statement contains untrue, incomplete or misleading information concerning any fact or thing material to the investigation of a crime or offense by a law-enforcement officer or agency.

(3) A statement is "material" when, regardless of its eventual use or admissibility in an official proceeding, it could have affected the course or outcome of the investigation of a crime or offense by a law-enforcement officer or agency.

(4) An "official proceeding" includes any action or proceeding conducted by or before a legally constituted judicial, administrative or other governmental agency or official, in which evidence or testimony of witnesses may properly be received.

(c) Providing a false statement to law enforcement is a class G felony if the crime or offense being investigated is a felony.

(d) Providing a false statement to law enforcement is a class A misdemeanor if the crime or offense being investigated is other than a felony.

78 Del. Laws, c. 283, § 1.;



§ 1245A. Providing a false statement to law enforcement; class G felony; class A misdemeanor

(a) A person is guilty of providing a false statement to law enforcement when, with intent to prevent, hinder or delay the investigation of any crime or offense by a law-enforcement officer or agency, the person knowingly provides any false written or oral statement to the law-enforcement officer or agency when such statement is material to the investigation.

(b) As used in this section:

(1) A "statement" is any oral or written assertion and includes, but is not limited to, any oral utterance, any written document or instrument, any computer-generated document or instrument, any police report, or any representation that a person makes under circumstances evidencing an intent that such be used or knowledge that a law-enforcement officer or agency may use such as an assertion of fact.

(2) A statement is "false" when such statement contains untrue, incomplete or misleading information concerning any fact or thing material to the investigation of a crime or offense by a law-enforcement officer or agency.

(3) A statement is "material" when, regardless of its eventual use or admissibility in an official proceeding, it could have affected the course or outcome of the investigation of a crime or offense by a law-enforcement officer or agency.

(4) An "official proceeding" includes any action or proceeding conducted by or before a legally constituted judicial, administrative or other governmental agency or official, in which evidence or testimony of witnesses may properly be received.

(c) Providing a false statement to law enforcement is a class G felony if the crime or offense being investigated is a felony.

(d) Providing a false statement to law enforcement is a class A misdemeanor if the crime or offense being investigated is other than a felony.

78 Del. Laws, c. 283, § 1.;



§ 1246. Compounding a crime; class A misdemeanor

A person is guilty of compounding a crime when:

(1) The person solicits, accepts or agrees to accept any benefit from a person upon any representation or pretense that criminal prosecution of such person shall be dropped, withheld or abandoned, or the sentence thereon reduced, or upon any promise to assert pretended influence to cause such criminal prosecution to be dropped, withheld or abandoned or the sentence thereon reduced; or

(2) The person offers, confers or agrees to confer any benefit upon another person upon an agreement or understanding that the other person will refrain from initiating a prosecution for a crime.

Compounding a crime is a class A misdemeanor.

11 Del. C. 1953, § 1246; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1247. Defense to compounding a crime

In any prosecution for compounding a crime, it is an affirmative defense that the benefit did not exceed the amount which the accused believed to be due as restitution or indemnification for harm caused by the crime.

11 Del. C. 1953, § 1247; 58 Del. Laws, c. 497, § 1.;



§ 1248. Obstructing the control and suppression of rabies

(a) A person is guilty of obstructing the control and suppression of rabies when the person violates any lawful order of authorized state employees, or their agents, in the enforcement of laws to control and suppress rabies, pursuant to Chapter 82 of Title 3, or prevents or dissuades another person from complying with such orders.

(b) Obstructing the control and suppression of rabies is a Class B misdemeanor. However, obstructing the control and suppression of rabies in a place and at a time when a state of emergency with respect to rabies has been declared pursuant to § 8211 of Title 3 is a class E felony.

66 Del. Laws, c. 247, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1249. Abetting the violation of driver's license restrictions

(a) It shall be unlawful for any person to blow into an ignition interlock device, or to start a motor vehicle equipped with such a device, for the purpose of providing an operable motor vehicle to a person whose driving privilege is restricted.

(b) It shall be unlawful for any person to request or solicit any other person to blow into an ignition interlock device, or to start a motor vehicle equipped with such device, for the purpose of providing an operable motor vehicle to a person whose driving privilege is restricted.

(c) It shall be unlawful to tamper with, or to circumvent the operation of, any ignition interlock device.

(d) A violation of this section shall be a class A misdemeanor; provided, however, that a second or subsequent conviction of a violation of this section shall be a class G felony. Where a person violates this section, and such violation is a direct cause of the subsequent death of any person, such violation of this section shall be a class G felony. The Superior Court shall have jurisdiction over all violations of this section.

67 Del. Laws, c. 437, § 5; 68 Del. Laws, c. 125, § 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 353, § 1.;



§ 1250. Offenses against law-enforcement animals

(a) Harassment of law-enforcement animals. —

(1) A person is guilty of harassment of a law-enforcement animal when such person intentionally harasses, taunts, menaces, challenges or alarms a law-enforcement animal in such a manner as is likely to provoke from such animal a violent, defensive or threatening response, such as lunging, baring of teeth, kicking, spinning or jumping, if such response from the animal causes alarm, distress, fear or risk of injury to any person or to the animal.

(2) Harassment of a law-enforcement animal is an unclassified misdemeanor.

(b) Assault in the second degree against a law-enforcement animal. —

(1) A person is guilty of assault in the second degree against a law-enforcement animal when such person intentionally or recklessly engages in conduct which creates a substantial risk of physical injury or death to a law-enforcement animal, including, but not limited to, beating, poisoning or torturing such animal.

(2) Assault in the second degree against a law-enforcement animal is a class A misdemeanor.

(c) Assault in the first degree against a law-enforcement animal. —

(1) A person is guilty of assault in the first degree against a law-enforcement animal when such person intentionally or recklessly causes serious physical injury or death to such law-enforcement animal.

(2) Assault in the first degree against a law-enforcement animal is a class D felony.

(d) "Law-enforcement animal" defined. — For purposes of this section, the words "law-enforcement animal" shall mean any animal, including, but not limited to, canines, K-9 dogs and horses utilized by any law-enforcement officer, including any corrections officer, in the performance of such officer's duties.

68 Del. Laws, c. 116, § 2; 70 Del. Laws, c. 54, § 1.;



§ 1251. Escape in the third degree; class A misdemeanor

A person is guilty of escape in the third degree when the person escapes from custody, including placement in nonsecure facilities by the Division of Youth Rehabilitative Services.

Escape in the third degree is a class A misdemeanor.

11 Del. C. 1953, § 1251; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 93, § 1.;



§ 1252. Escape in the second degree; class G felony

A person is guilty of escape in the second degree when the person escapes from a detention facility or from the custody of the Department of Health and Social Services or the Department of Correction.

Escape in the second degree is a class G felony.

11 Del. C. 1953, § 1252; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 8; 63 Del. Laws, c. 168, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1253. Escape after conviction; class B felony; class C felony; class D felony

A person shall be guilty of escape after conviction if such person, after entering a plea of guilty or having been convicted by the court, escapes from a detention facility or other place having custody of such person or from the custody of the Department of Health and Social Services or the Department of Correction.

Escape after conviction shall be a class D felony; provided, however, that if the defendant uses force or the threat of force against another person or possesses a deadly weapon at the time of escape, it shall be a class C felony. If the defendant inflicts injury upon another person during the escape or from the time of escape until such person is again in custody, it shall be a class B felony. Any sentence imposed upon conviction of escape after conviction shall not run concurrently with any other sentence.

11 Del. C. 1953, § 1253; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 8; 63 Del. Laws, c. 168, § 2; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 350, § 36; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 67, § 1.;



§ 1254. Assault in a detention facility; penalty; class B and class D felony

(a) Any person who, being confined in a detention facility, intentionally causes physical injury to a correctional officer, other state employee of a detention facility acting in the lawful performance of duties, any other person confined in a detention facility or any other person at a detention facility or other place having custody of such person shall be guilty of a class D felony.

Notwithstanding Chapter 45 of this title, any person convicted for a violation of this subsection shall be imprisoned for a mandatory minimum period of 2 years which shall commence upon final judgment of conviction. Such sentence shall not be suspended nor shall the defendant be eligible for parole or probation.

(b) Any person who, being confined in a detention facility, intentionally causes serious physical injury to a correctional officer, other state employee of a detention facility acting in the lawful performance of duties, any other person confined in a detention facility or any other person at a detention facility or other place having custody of such person shall be guilty of a class B felony.

Notwithstanding Chapter 45 of this title, any person convicted for a violation of this subsection shall be imprisoned for a mandatory minimum period of 3 years which shall commence upon final judgment of conviction. Such sentence shall not be suspended nor shall the defendant be eligible for parole or probation.

(c) Any person who, being confined in a detention facility, intentionally strikes with urine, feces or other bodily fluid a correctional officer or other State employee of a detention facility acting in the lawful performance of duties or any other person at a detention facility or other place having custody of such person, other than another person confined at a detention facility shall be guilty of a class D felony.

Notwithstanding Chapter 45 of this title, any person convicted for a violation of this subsection shall be imprisoned for a mandatory minimum period of 1 year, which shall commence upon final conviction. Such sentence shall not be suspended nor shall the defendant be eligible for parole or probation.

When charged with a violation of this subsection, the defendant shall be tested for diseases transmittable through bodily fluids, the cost of such tests to be assessed as costs upon conviction. The results of such tests shall be provided only to the Attorney General, the victim of the assault, the defendant and the Department's medical care provider.

(d) The execution and operation of the sentence for any other crime causing such original confinement shall, upon the commencement of the sentence for a violation of this section, be placed in suspension, to be continued only after completion of the sentence for the violation of this section.

59 Del. Laws, c. 247, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 88, §§ 1-3; 72 Del. Laws, c. 12, §§ 1-3.;



§ 1256. Promoting prison contraband; class F felony; class A misdemeanor

A person is guilty of promoting prison contraband when:

(1) The person knowingly and unlawfully introduces any contraband into a detention facility; or

(2) The person possesses with intent to deliver any contraband to any person confined within a detention facility; or

(3) Being a person confined in a detention facility, the person knowingly and unlawfully makes, obtains or possesses any contraband.

Promoting prison contraband is a class A misdemeanor except that if the prison contraband is a deadly weapon or any mobile, phone, cellular telephone, or other prohibited electronic device of any kind, it is a class F felony.

11 Del. C. 1953, § 1256; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 367, § 1.;



§ 1257. Resisting arrest with force or violence, class G felony; resisting arrest, class A misdemeanor

(a) A person is guilty of resisting arrest with force or violence when:

(1) The person intentionally prevents or attempts to prevent a peace officer from effecting an arrest or detention of the person or another person by use of force or violence towards said peace officer, or

(2) Intentionally flees from a peace officer who is effecting an arrest against them by use of force or violence towards said peace officer, or

(3) Injures or struggles with said peace officer causing injury to the peace officer.

Resisting arrest with force or violence is a class G felony.

(b) A person is guilty of resisting arrest when the person intentionally prevents or attempts to prevent a peace officer from effecting an arrest or detention of the person or another person or intentionally flees from a peace officer who is effecting an arrest.

Resisting arrest is a class A misdemeanor.

11 Del. C. 1953, § 1257; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 310, §§ 1-3; 77 Del. Laws, c. 266, § 1.;

§ 1257A Use of an animal to avoid capture, class G felony; "class A misdemeanor"

(a) A person is guilty of using an animal to avoid capture when, with the intent to prevent, hinder or delay the apprehension of a wanted person, including themselves, they release any animal against a law-enforcement or other authorized person to make arrests under Delaware law.

(b) Use of an animal to avoid capture is a class G felony:

(1) If the person commits any of the acts set forth in subsection (a) of this section with intent to prevent, hinder or delay the discovery or apprehension of, or the lodging of a criminal charge against, a person whom that person knows committed acts constituting a felony, or is being sought by law-enforcement officers for the commission of a felony, or

(2) If the animal injures the law-enforcement officer.

(c) Use of an animal to avoid capture is a class A misdemeanor if the person commits any of the acts set forth in subsection (a) of this section with intent to prevent, hinder or delay the discovery or apprehension of, or the lodging of a criminal charge against, a person whom that person knows committed acts constituting a crime other than a felony, or is being sought by law-enforcement officers for the commission of a crime other than a felony.

71 Del. Laws, c. 248, § 1.;



§ 1257A. Use of an animal to avoid capture, class G felony; "class A misdemeanor"

(a) A person is guilty of using an animal to avoid capture when, with the intent to prevent, hinder or delay the apprehension of a wanted person, including themselves, they release any animal against a law-enforcement or other authorized person to make arrests under Delaware law.

(b) Use of an animal to avoid capture is a class G felony:

(1) If the person commits any of the acts set forth in subsection (a) of this section with intent to prevent, hinder or delay the discovery or apprehension of, or the lodging of a criminal charge against, a person whom that person knows committed acts constituting a felony, or is being sought by law-enforcement officers for the commission of a felony, or

(2) If the animal injures the law-enforcement officer.

(c) Use of an animal to avoid capture is a class A misdemeanor if the person commits any of the acts set forth in subsection (a) of this section with intent to prevent, hinder or delay the discovery or apprehension of, or the lodging of a criminal charge against, a person whom that person knows committed acts constituting a crime other than a felony, or is being sought by law-enforcement officers for the commission of a crime other than a felony.

71 Del. Laws, c. 248, § 1.;



§ 1258. Escape and offenses relating to custody; definitions

As used in §§ 1251-1257 of this title:

(1) "Contraband" means any intoxicating liquor or drug prohibited under Chapter 47 of Title 16, except as prescribed by a physician for medical treatment, any money without the knowledge or consent of the Department of Health and Social Services, any deadly weapon or part thereof or any instrument or article which may be used to effect an escape.

(2) "Custody" means restraint by a public servant pursuant to an arrest, detention or an order of a court.

(3) "Detention facility" means any place used for the confinement of a person:

a. Charged with or convicted of an offense; or

b. Charged with being a delinquent child as defined in § 901 of Title 10; or

c. Held for extradition or as a material witness; or

d. Otherwise confined pursuant to an order of a court.

(4) "Escape" means departure from the place in which the actor is held or detained with knowledge that such departure is unpermitted.

(5) "Other place having custody of such person" includes, but is not limited to, any building, facility, structure, vehicle or property in which a person may be placed while in custody, whether temporarily or permanently and regardless of whether such building, facility, structure, vehicle or property is owned or controlled by the Department of Correction or any other state agency.

11 Del. C. 1953, § 1258; 58 Del. Laws, c. 497, § 1; 72 Del. Laws, c. 12, § 4.;



§ 1259. Sexual relations in detention facility; class G felony

A person is guilty of sexual relations in a detention facility when, being an employee working at a detention facility, a contractor or employee of a contractor at a detention facility, or a volunteer at a detention facility, the person engages in consensual sexual intercourse or sexual penetration with a person in custody on the premises of a detention facility. Violation of this section shall be a class G felony.

62 Del. Laws, c. 282, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 241, § 1.;



§ 1260. Misuse of prisoner mail; class A misdemeanor; class G felony

A person is guilty of misuse of prisoner mail when being a person in custody in a State detention facility, or in the custody of the Department of Health and Social Services or the Department of Correction, that person intentionally:

(1) Communicates by mail with a person not in custody in a manner which the person in custody knows is likely to cause inconvenience, annoyance or alarm; or

(2) Designates a written communication as legal mail knowing that said written communication is wholly unrelated to any actual or potential legal matter or to the administration of justice.

Misuse of prisoner mail is a class A misdemeanor unless the person has previously been convicted under this section, in which case it is a class G felony.

70 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1261. Bribing a witness; class E felony

A person is guilty of bribing a witness when the person offers, confers or agrees to confer any benefit upon a witness or a person about to be called as a witness in any official proceeding upon an agreement or understanding that:

(1) The testimony of the witness will thereby be influenced; or

(2) The witness will be absent from, or otherwise avoid or seek to avoid appearing or testifying at, the official proceeding.

Bribing a witness is a class E felony.

11 Del. C. 1953, § 1261; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1262. Bribe receiving by a witness; class E felony

A witness or a person about to be called as a witness in any official proceeding is guilty of bribe receiving by a witness when the witness solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that:

(1) The witness's testimony will thereby be influenced; or

(2) The witness will be absent from, or otherwise avoid or seek to avoid appearing or testifying at, the official proceeding.

Bribe receiving by a witness is a class E felony.

11 Del. C. 1953, § 1262; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1263. Tampering with a witness; class E felony

A person is guilty of tampering with a witness when:

(1) The person knowingly induces, influences or impedes any witness or victim by false statement, fraud or deceit, with intent to affect the testimony or availability of such witness; or

(2) The person intentionally causes physical injury to any party or witness or intentionally damages the property of any party or witness on account of past, present or future attendance at any court proceeding or official proceeding of this State or on account of past, present, or future testimony in any action pending therein; or

(3) The person knowingly intimidates a witness or victim under circumstances set forth in subchapter III of Chapter 35 of this title.

Tampering with a witness is a class E felony.

11 Del. C. 1953, § 1263; 58 Del. Laws, c. 497, § 1; 63 Del. Laws, c. 20, § 1; 63 Del. Laws, c. 275, §§ 1, 2; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;

§ 1263A Interfering with child witness.

(a) A person commits an offense if, intending to interfere with or prevent the prosecution of any person, the person intentionally or knowingly:

(1) Removes a child from the county of residence of the child knowing that the child is or is likely to become a witness in a criminal case in the county of residence; or

(2) Refuses or fails to produce a child in the person's custody before a court in which there is pending a criminal case in which the child is a witness; or

(3) Confers or offers or agrees to confer a benefit on another person in order to:

a. Cause a child to be removed from the county of residence of the child, knowing the child is or is likely to become a witness in a criminal case in the county of residence; or

b. Cause a person in custody of a child to refuse or fail to produce the child before a court in which there is pending a criminal case in which the child is a witness; or

(4) Harms or threatens to harm another person in order to:

a. Cause a child to be removed from the county of residence, knowing the child is or is likely to become a witness in a criminal case in the county of residence; or

b. Cause a person in custody of a child to refuse to produce the child before a court in which there is pending a criminal case in which the child is a witness.

(b) For purposes of this section:

(1) The county of residence of a child is the county in which the child resides at the time of the commission of the offense being prosecuted in the criminal case in which the child is a witness;

(2) A child is in the custody of a person if the person is the parent or guardian of the child, is acting in loco parentis to the child or exercises control over the location or supervision of the child; and

(3) A criminal case is pending in a court if an indictment, information or complaint in the case has been filed with or presented to the court.

(c) "Witness" as used in this section means any natural person:

(1) Having knowledge of the existence or nonexistence of facts relating to any crime; or

(2) Whose declaration under oath is received, or has been received, as evidence for any purpose; or

(3) Who has reported any crime to any peace officer, prosecuting agency, law-enforcement officer, probation officer, parole officer, correctional officer or judicial official; or

(4) Who has been served personally or through a parent, guardian, person acting in loco parentis or other custodian, with a subpoena issued under the authority of any court of this State, or any other state or of the United States; or

(5) Who would be believed by any reasonable person to be an individual described in any paragraph of this subsection.

An offense under paragraph (a)(2), (a)(3)b. or (a)(4)b. of this section is a class E felony.

An offense under paragraph (a)(1), (a)(3)a. or (a)(4)a. of this section is a class G felony unless the child is a complaining witness, in which event the offense is a class F felony.

65 Del. Laws, c. 110, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1263A. Interfering with child witness

(a) A person commits an offense if, intending to interfere with or prevent the prosecution of any person, the person intentionally or knowingly:

(1) Removes a child from the county of residence of the child knowing that the child is or is likely to become a witness in a criminal case in the county of residence; or

(2) Refuses or fails to produce a child in the person's custody before a court in which there is pending a criminal case in which the child is a witness; or

(3) Confers or offers or agrees to confer a benefit on another person in order to:

a. Cause a child to be removed from the county of residence of the child, knowing the child is or is likely to become a witness in a criminal case in the county of residence; or

b. Cause a person in custody of a child to refuse or fail to produce the child before a court in which there is pending a criminal case in which the child is a witness; or

(4) Harms or threatens to harm another person in order to:

a. Cause a child to be removed from the county of residence, knowing the child is or is likely to become a witness in a criminal case in the county of residence; or

b. Cause a person in custody of a child to refuse to produce the child before a court in which there is pending a criminal case in which the child is a witness.

(b) For purposes of this section:

(1) The county of residence of a child is the county in which the child resides at the time of the commission of the offense being prosecuted in the criminal case in which the child is a witness;

(2) A child is in the custody of a person if the person is the parent or guardian of the child, is acting in loco parentis to the child or exercises control over the location or supervision of the child; and

(3) A criminal case is pending in a court if an indictment, information or complaint in the case has been filed with or presented to the court.

(c) "Witness" as used in this section means any natural person:

(1) Having knowledge of the existence or nonexistence of facts relating to any crime; or

(2) Whose declaration under oath is received, or has been received, as evidence for any purpose; or

(3) Who has reported any crime to any peace officer, prosecuting agency, law-enforcement officer, probation officer, parole officer, correctional officer or judicial official; or

(4) Who has been served personally or through a parent, guardian, person acting in loco parentis or other custodian, with a subpoena issued under the authority of any court of this State, or any other state or of the United States; or

(5) Who would be believed by any reasonable person to be an individual described in any paragraph of this subsection.

An offense under paragraph (a)(2), (a)(3)b. or (a)(4)b. of this section is a class E felony.

An offense under paragraph (a)(1), (a)(3)a. or (a)(4)a. of this section is a class G felony unless the child is a complaining witness, in which event the offense is a class F felony.

65 Del. Laws, c. 110, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1264. Bribing a juror; class E felony

A person is guilty of bribing a juror when the person offers, confers or agrees to confer any benefit upon a juror upon an agreement or understanding that the juror's vote, opinion, judgment, decision or other action as a juror will thereby be influenced.

Bribing a juror is a class E felony.

11 Del. C. 1953, § 1264; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1265. Bribe receiving by a juror; class E felony

A juror is guilty of bribe receiving by a juror when the juror solicits, accepts or agrees to accept any benefit from another person upon agreement or understanding that the juror's vote, opinion, judgment, decision or other action as a juror will thereby be influenced.

Bribe receiving by a juror is a class E felony.

11 Del. C. 1953, § 1265; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1266. Tampering with a juror; class A misdemeanor

A person is guilty of tampering with a juror when:

(1) With intent to influence the outcome of an official proceeding, the person communicates with a juror in the proceeding, except as permitted by the rules of evidence governing the proceeding; or

(2) In relation to an official proceeding pending or about to be brought before the juror, the person offers, negotiates, confers or agrees to confer any payment or benefit to the juror or to a third person in consideration for supplying any information depicting the juror's service.

For purposes of this section, a juror shall be any person who has received notice of summons to appear for jury service.

Tampering with a juror is a class A misdemeanor.

11 Del. C. 1953, § 1266; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 158, § 1.;



§ 1267. Misconduct by a juror; class A misdemeanor

A person is guilty of misconduct by a juror when, in relation to an official proceeding pending or about to be brought before the juror:

(1) The juror agrees to give a vote, opinion, judgment decision or report for or against any party to the action or proceeding, or

(2) The juror solicits, negotiates, accepts or agrees to accept any payment or benefit for himself or herself for a third person in consideration for supplying any information depicting the juror's service.

For purposes of this section, a juror shall be any person who has received notice of summons to appear for jury service.

Misconduct by a juror is a class A misdemeanor.

11 Del. C. 1953, § 1267; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 323, § 1.;



§ 1268. Communications between jurors not tampering or misconduct

Nothing in § 1266 or § 1267 of this title applies to communications between jurors in the same proceeding with regard to matters admitted as evidence in the proceeding.

11 Del. C. 1953, § 1268; 58 Del. Laws, c. 497, § 1.;



§ 1269. Tampering with physical evidence; class G felony

A person is guilty of tampering with physical evidence when:

(1) Intending that it be used or introduced in an official proceeding or a prospective official proceeding the person:

a. Knowingly makes, devises, alters or prepares false physical evidence; or

b. Produces or offers false physical evidence at a proceeding, knowing it to be false; or

(2) Believing that certain physical evidence is about to be produced or used in an official proceeding or a prospective official proceeding, and intending to prevent its production or use, the person suppresses it by any act of concealment, alteration or destruction, or by employing force, intimidation or deception against any person.

Tampering with physical evidence is a class G felony.

11 Del. C. 1953, § 1269; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1271. Criminal contempt; class A misdemeanor; class B misdemeanor

A person is guilty of criminal contempt when the person engages in any of the following conduct:

(1) Disorderly, contemptuous or insolent behavior, committed during the sitting of a court, in its immediate view and presence, and directly tending to interrupt its proceedings or to impair the respect due to its authority; or

(2) Breach of the peace, noise or other disturbance directly tending to interrupt a court's proceedings; or

(3) Intentional disobedience or resistance to the process, injunction or other mandate of a court; or

(4) Contumacious refusal to be sworn as a witness in any court proceeding or, after being sworn, to answer any proper interrogatory; or

(5) Knowingly publishing a false or grossly inaccurate report of a court's proceedings; or

(6) Intentional refusal to serve as a juror; or

(7) Intentional and unexcused failure by a juror to attend a trial at which the person has been chosen to serve as a juror; or

(8) Intentional failure to appear personally on the required date, having been released from custody, with or without bail, by court order or by other lawful authority, upon condition that the person will subsequently appear personally in connection with a criminal action or proceeding.

Criminal contempt is a class A misdemeanor, except for violations of paragraph (1) of this section. A violation of paragraph (1) of this section shall be a class B misdemeanor.

11 Del. C. 1953, § 1211; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;

§ 1271A Criminal contempt of a domestic violence protective order; class A misdemeanor; class F felony.

(a) A person is guilty of criminal contempt of a domestic violence protective order when the person knowingly violates or fails to obey any provision of a protective order issued by the Family Court or a court of any state, territory or Indian nation in the United States, as long as such violation or failure to obey occurred in Delaware.

(b) Criminal contempt of a domestic violence protective order is a class A misdemeanor, unless any of the elements set forth in subsection (c) of this section are met, in which case the offense shall be a class F felony.

(c) A person is guilty of felony criminal contempt of a domestic violence protective order if:

(1) Such contempt resulted in physical injury; or

(2) Such contempt involved the use or threatened use of a deadly weapon.

(d) A person found guilty of criminal contempt of a domestic violence protective order shall receive a minimum sentence of 15 days incarceration if:

(1) Such contempt resulted in physical injury; or

(2) Such contempt involved the use or threatened use of a deadly weapon; or

(3) The defendant was convicted of criminal contempt of a domestic violence protective order under this section on 2 or more occasions prior to this violation.

(e) The minimum sentence shall not be subject to suspension and no person subject to the minimum sentence shall be eligible for probation, parole, furlough or suspended custody during said sentence.

69 Del. Laws, c. 160, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 179, § 1; 72 Del. Laws, c. 63, § 1; 76 Del. Laws, c. 117, §§ 1-4.;



§ 1271A. Criminal contempt of a domestic violence protective order; class A misdemeanor; class F felony

(a) A person is guilty of criminal contempt of a domestic violence protective order when the person knowingly violates or fails to obey any provision of a protective order issued by the Family Court or a court of any state, territory or Indian nation in the United States, as long as such violation or failure to obey occurred in Delaware.

(b) Criminal contempt of a domestic violence protective order is a class A misdemeanor, unless any of the elements set forth in subsection (c) of this section are met, in which case the offense shall be a class F felony.

(c) A person is guilty of felony criminal contempt of a domestic violence protective order if:

(1) Such contempt resulted in physical injury; or

(2) Such contempt involved the use or threatened use of a deadly weapon.

(d) A person found guilty of criminal contempt of a domestic violence protective order shall receive a minimum sentence of 15 days incarceration if:

(1) Such contempt resulted in physical injury; or

(2) Such contempt involved the use or threatened use of a deadly weapon; or

(3) The defendant was convicted of criminal contempt of a domestic violence protective order under this section on 2 or more occasions prior to this violation.

(e) The minimum sentence shall not be subject to suspension and no person subject to the minimum sentence shall be eligible for probation, parole, furlough or suspended custody during said sentence.

69 Del. Laws, c. 160, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 179, § 1; 72 Del. Laws, c. 63, § 1; 76 Del. Laws, c. 117, §§ 1-4.;



§ 1272. Criminal contempt; summary punishment

A person who commits criminal contempt as defined by § 1271(1) of this title may in the discretion of the court be convicted and sentenced for that offense without further criminal proceedings during or immediately after the termination of the proceeding in which the act constituting criminal contempt occurred.

11 Del. C. 1953, § 1272; 58 Del. Laws, c. 497, § 1.;



§ 1273. Unlawful grand jury disclosure; class B misdemeanor

A person is guilty of unlawful grand jury disclosure when, being a grand juror, a public prosecutor, a grand jury stenographer, a grand jury interpreter, a peace officer guarding a witness in a grand jury proceeding, or a clerk, attendant, warden or other public servant having official duties in or about a grand jury room or proceeding, the person intentionally discloses to another person the nature or substance of any grand jury testimony, or any decision, result or other matter attending a grand jury proceeding which is required by law to be kept secret, except in the proper discharge of official duties or upon written order of the court.

Unlawful grand jury disclosure is a class B misdemeanor.

11 Del. C. 1953, § 1273; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1274. Offenses relating to judicial and similar proceedings; definitions

As used in §§ 1261-1273 of this title:

(1) "Benefit" means gain or advantage, or anything regarded by the beneficiary as gain or advantage, including benefit to any other person in whose welfare the beneficiary is interested.

(2) "Official proceeding" includes any action or proceeding conducted by or before a legally constituted judicial, legislative, administrative or other governmental agency or official, in which evidence or testimony of witnesses may properly be received.

(3) "Physical evidence" means any article, object, document, record or other thing of physical substance which is or is about to be produced or used as evidence in an official proceeding.

11 Del. C. 1953, § 1274; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter VII Offenses Against Public Health, Order and Decency

§ 1301. Disorderly conduct; unclassified misdemeanor

A person is guilty of disorderly conduct when:

(1) The person intentionally causes public inconvenience, annoyance or alarm to any other person, or creates a risk thereof by:

a. Engaging in fighting or in violent, tumultuous or threatening behavior; or

b. Making an unreasonable noise or an offensively coarse utterance, gesture or display, or addressing abusive language to any person present; or

c. Disturbing any lawful assembly or meeting of persons without lawful authority; or

d. Obstructing vehicular or pedestrian traffic; or

e. Congregating with other persons in a public place and refusing to comply with a lawful order of the police to disperse; or

f. Creating a hazardous or physically offensive condition which serves no legitimate purpose; or

g. Congregating with other persons in a public place while wearing masks, hoods or other garments rendering their faces unrecognizable, for the purpose of and in a manner likely to imminently subject any person to the deprivation of any rights, privileges or immunities secured by the Constitution or laws of the United States of America.

(2) The person engages with at least 1 other person in a course of disorderly conduct as defined in paragraph (1) of this section which is likely to cause substantial harm or serious inconvenience, annoyance or alarm, and refuses or knowingly fails to obey an order to disperse made by a peace officer to the participants.

Disorderly conduct is an unclassified misdemeanor.

11 Del. C. 1953, § 1301; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, §§ 23, 24; 63 Del. Laws, c. 305, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1302. Riot; class F felony

A person is guilty of riot when the person participates with 2 or more persons in a course of disorderly conduct:

(1) With intent to commit or facilitate the commission of a felony or misdemeanor; or

(2) With intent to prevent or coerce official action; or

(3) When the accused or any other participant to the knowledge of the accused uses or plans to use a firearm or other deadly weapon.

Any other provision of this Criminal Code notwithstanding, whoever violates this section shall be guilty of a class F felony.

Any other provision of this Criminal Code or Title 10 notwithstanding, any person over 16 years old who violates this section shall be prosecuted as an adult.

11 Del. C. 1953, § 1302; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1303. Disorderly conduct; funeral or memorial service

(a) A person shall not do any of the following within 300 feet of the building or other location where a funeral or memorial service is being conducted, or within 1,000 feet of a funeral procession or burial:

(1) Direct abusive epithets or make any threatening gesture which the person knows or reasonably should know is likely to provoke a violent reaction by another.

(2) Disturb or disrupt the funeral, memorial service, funeral procession, or burial by conduct intended to disturb or disrupt the funeral, memorial service, funeral procession or burial.

(b) This section applies to conduct within 1 hour preceding, during and within 2 hours after a funeral, memorial service, funeral procession or burial.

(c) A person who commits a violation of this section commits:

(1) A class A misdemeanor for a first offense.

(2) A class F felony for a second or subsequent offense.

(d) This section shall not preclude any county or municipality from legislating and enforcing its own more restrictive law in this regard.

75 Del. Laws, c. 271, § 1.;



§ 1304. Hate crimes; class A misdemeanor, class G felony, class F felony, class E felony, class D felony, class C felony, class B felony, class A felony

(a) Any person who commits, or attempts to commit, any crime as defined by the laws of this State, and who intentionally:

(1) Commits said crime for the purpose of interfering with the victim's free exercise or enjoyment of any right, privilege or immunity protected by the First Amendment to the United States Constitution, or commits said crime because the victim has exercised or enjoyed said rights; or

(2) Selects the victim because of the victim's race, religion, color, disability, sexual orientation, gender identity, national origin or ancestry, shall be guilty of a hate crime. For purposes of this section, the term "sexual orientation" means heterosexuality, bisexuality, or homosexuality, and the term "gender identity" means a gender-related identity, appearance, expression or behavior of a person, regardless of the person's assigned sex at birth.

(b) Hate crimes shall be punished as follows:

(1) If the underlying offense is a violation or unclassified misdemeanor, the hate crime shall be a class A misdemeanor;

(2) If the underlying offense is a class A, B, or C misdemeanor, the hate crime shall be a class G felony;

(3) If the underlying offense is a class C, D, E, F, or G felony, the hate crime shall be one grade higher than the underlying offense;

(4) If the underlying offense is a class A or B felony, the hate crime shall be the same grade as the underlying offense, and the minimum sentence of imprisonment required for the underlying offense shall be doubled.

70 Del. Laws, c. 138, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 175, §§ 1, 2; 79 Del. Laws, c. 47, § 15.;



§ 1311. Harassment; class A misdemeanor

(a) A person is guilty of harassment when, with intent to harass, annoy or alarm another person:

(1) That person insults, taunts or challenges another person or engages in any other course of alarming or distressing conduct which serves no legitimate purpose and is in a manner which the person knows is likely to provoke a violent or disorderly response or cause a reasonable person to suffer fear, alarm, or distress;

(2) Communicates with a person by telephone, telegraph, mail or any other form of written or electronic communication in a manner which the person knows is likely to cause annoyance or alarm including, but not limited to, intrastate telephone calls initiated by vendors for the purpose of selling goods or services;

(3) Knowingly permits any telephone under that person's control to be used for a purpose prohibited by this section;

(4) In the course of a telephone call that person uses obscene language or language suggesting that the recipient of the call engage with that person or another person in sexual relations of any sort, knowing that the person is thereby likely to cause annoyance or alarm to the recipient of the call; or

(5) Makes repeated or anonymous telephone calls to another person whether or not conversation ensues, knowing that person is thereby likely to cause annoyance or alarm.

(b) Harassment is a class A misdemeanor.

11 Del. C. 1953, § 1311; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 316, § 3; 74 Del. Laws, c. 362, § 1; 76 Del. Laws, c. 343, §§ 1, 2.;



§ 1312. Stalking; class G felony, class F felony, class C felony

(a) A person is guilty of stalking when the person knowingly engages in a course of conduct directed at a specific person and that conduct would cause a reasonable person to:

(1) Fear physical injury to himself or herself or that of another person; or

(2) Suffer other significant mental anguish or distress that may, but does not necessarily, require medical or other professional treatment or counseling.

(b) A violation of subsection (a) of this section is a class G felony.

(c) Stalking is a class F felony if a person is guilty of stalking and 1 or more of the following exists:

(1) The person is age 21 or older and the victim is under the age of 14; or

(2) The person violated any order prohibiting contact with the victim; or

(3) The victim is age 62 years of age or older; or

(4) The course of conduct includes a threat of death or threat of serious physical injury to the victim, or to another person; or

(5) The person causes physical injury to the victim.

(d) Stalking is a class C felony if the person is guilty of stalking and 1 or more of the following exists:

(1) The person possesses a deadly weapon during any act; or

(2) The person causes serious physical injury to the victim.

(e) Definitions. — The following terms shall have the following meaning as used in this section:

(1) "Course of conduct" means 3 or more separate incidents, including, but not limited to, acts in which the person directly, indirectly, or through third parties, by any action, method, device, or means, follows, monitors, observes, surveys, threatens, or communicates to or about another, or interferes with, jeopardizes, damages, or disrupts another's daily activities, property, employment, business, career, education, or medical care. A conviction is not required for any predicate act relied upon to establish a course of conduct. A conviction for any predicate act relied upon to establish a course of conduct does not preclude prosecution under this section. Prosecution under this section does not preclude prosecution under any other section of the Code.

(2) "A reasonable person" means a reasonable person in the victim's circumstances.

(f) Notwithstanding any contrary provision of § 4205 of this title, any person who commits the crime of stalking by engaging in a course of conduct which includes any act or acts which have previously been prohibited by a then-existing court order or sentence shall receive a minimum sentence of 6 months incarceration at Level V. The first 6 months of said period of incarceration shall not be subject to suspension.

(g) Notwithstanding any contrary provision of § 4205 of this title, any person who is convicted of stalking within 5 years of a prior conviction of stalking shall receive a minimum sentence of 1 year incarceration at Level V. The first year of said period of incarceration shall not be subject to suspension.

(h) In any prosecution under this law, it shall not be a defense that the perpetrator was not given actual notice that the course of conduct was unwanted; or that the perpetrator did not intend to cause the victim fear or other emotional distress.

(i) In any prosecution under this section, it is an affirmative defense that the person charged was engaged in lawful picketing.

(j) This section shall not apply to conduct which occurs in furtherance of legitimate activities of law-enforcement, private investigators, security officers or private detectives as those activities are defined in Chapter 13 of Title 24.

68 Del. Laws, c. 250, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 316, § 1; 74 Del. Laws, c. 116, §§ 1, 2; 76 Del. Laws, c. 343, § 4.;

§ 1312A Stalking; class F felony.

Transferred by 76 Del. Laws, c. 343, § 4, eff. Oct. 14, 2008, to § 1312 of this title.



§ 1312A. Stalking; class F felony

Transferred by 76 Del. Laws, c. 343, § 4, eff. Oct. 14, 2008, to § 1312 of this title.



§ 1313. Malicious interference with emergency communications; class B misdemeanor

(a) As used in this section:

(1) "Emergency communication" means any telephone call or any other form of communication made, transmitted or facilitated by radio, computer or any other electronic device which is intended by its maker to provide warning or information pertaining to any crime, fire, accident, disaster or risk of injury or damage to any person or property.

(2) "Emergency communications center" means any public or private facility or entity which accepts emergency communications for the purpose of notifying, dispatching, directing or coordinating law enforcement, fire, medical, paramedic, ambulance, utility or other public safety personnel.

(b) A person is guilty of malicious interference with emergency communications when the person:

(1) Intentionally prevents or hinders the initiation, making or completion of an emergency communication by another person; or

(2) Intentionally initiates or makes repeated nonemergency communications to any 911 or other emergency communications center, knowing it was thereby likely that the operations of such emergency communications center would be disrupted.

11 Del. C. 1953, § 1313; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 73 Del. Laws, c. 87, § 2.;



§ 1315. Public intoxication; unclassified misdemeanor; violation

A person is guilty of public intoxication when the person appears in a public place manifestly under the influence of alcohol or narcotics or any other drug not administered or prescribed to be taken by a physician, to the degree that the person may be in danger or endanger other persons or property, or annoy persons in the vicinity.

Public intoxication is a violation, unless the accused has been convicted of public intoxication twice before within 1 year, in which case the offense is an unclassified misdemeanor.

11 Del. C. 1953, § 1315; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1316. Registration of out-of-state liquor agents; violation

(a) In order to promote and protect the public safety and the peace of the community, by reason of the presence of many persons engaged in the enforcement of the laws of other states, any agent, employee, or representative of another state shall register with the Delaware Alcoholic Beverage and Tobacco Enforcement not less than 30 days in advance of each entry into a county for the purpose of observing any alcoholic beverage sales.

(b) At the time of registration the person shall provide the following information:

(1) A written statement setting forth the identity of the out-of-state official;

(2) The purpose of the intended entry into the county;

(3) The make, model and license number of each and every vehicle to be used in the conduct of any surveillance activity;

(4) The specific establishments at which surveillance will be conducted; and

(5) The specific times for surveillance of each establishment.

(c) Any person who registers shall be issued a certificate of registration which must be retained in the possession of the person during all investigative or surveillance activities.

(d) Any person who fails to register as required by this section, or who having registered violates any provision of this section, shall lose the right to register or the person's registration, as the case may be, for a period of 6 months.

(e) Any person who, during the period imposed by subsection (d) of this section, violates this section is guilty of a violation.

(f) Upon written request, the Delaware Alcoholic Beverage and Tobacco Enforcement shall release the information regarding agencies and officers who have registered under this section.

69 Del. Laws, c. 275, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 74.;



§ 1320. Loitering on property of a state-supported school, college or university; violation

A person is guilty of loitering on property of a state-supported school, college or university when the person loiters or remains in or about the buildings or grounds of a school, college or university supported in whole or in part with state funds, not having any reason or relationship involving custody of or responsibility for a pupil or student, or any other specific, legitimate reason for being there, and not having written permission from anyone authorized to grant the same.

Any law-enforcement officer, state official or employee, the owner or occupier of such lands or property, an agent or employee of such persons, or any other person or persons whom they may call to their assistance, may arrest such loiterer, either with or without warrant, either upon the premises or in immediate flight therefrom and, if with warrant, then at any place.

Loitering on property of a state-supported school, college or university is a violation.

11 Del. C. 1953, § 1320; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1321. Loitering; violation

A person is guilty of loitering when:

(1) The person fails or refuses to move on when lawfully ordered to do so by any police officer; or

(2) The person stands, sits idling or loiters upon any pavement, sidewalk or crosswalk, or stands or sits in a group or congregates with others on any pavement, sidewalk, crosswalk or doorstep, in any street or way open to the public in this State so as to obstruct or hinder the free and convenient passage of persons walking, riding or driving over or along such pavement, walk, street or way, and fails to make way, remove or pass, after reasonable request from any person; or

(3) The person loiters or remains in or about a school building or grounds, not having reason or relationship involving custody of or responsibility for a pupil or any other specific or legitimate reason for being there, unless the person has written permission from the principal; or

(4) The person loiters, remains or wanders about in a public place for the purpose of begging; or

(5) The person loiters or remains in a public place for the purpose of engaging or soliciting another person to engage in sexual intercourse or deviate sexual intercourse; or

(6) The person loiters, congregates with others or prowls in a place at a time or in a manner not usual for law-abiding individuals under circumstances that warrant alarm for the safety of persons or property in the vicinity, especially in light of the crime rate in the relevant area. Unless flight by the accused or other circumstances make it impracticable, a peace officer shall, prior to any arrest for an offense under this subdivision, afford the accused an opportunity to dispel any alarm which would otherwise be warranted, by requesting identification and an explanation of the person's presence and conduct. No person shall be convicted of an offense under this subdivision if the peace officer did not comply with the preceding sentence, or if it appears that the explanation given by the accused was true and, if believed by the peace officer at the time, would have dispelled the alarm.

Loitering is a violation.

11 Del. C. 1953, § 1321; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 113, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1322. Criminal nuisance; unclassified misdemeanor

A person is guilty of criminal nuisance when:

(1) By conduct either unlawful in itself or unreasonable under all the circumstances, the person knowingly or recklessly creates or maintains a condition which endangers the safety or health of others; or

(2) The person knowingly conducts or maintains any premises, place or resort where persons gather for purposes of engaging in unlawful conduct.

Criminal nuisance is an unclassified misdemeanor.

11 Del. C. 1953, § 1322; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1323. Obstructing public passages; violation

A person is guilty of obstructing public passages when alone or with other persons and having no legal privilege to do so, the person intentionally or recklessly renders any public passage unreasonably inconvenient or hazardous to use, or the person wilfully enters upon or tampers with or obstructs any public utility right-of-way.

Obstructing a public passage is a violation.

11 Del. C. 1953, § 1323; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1324. Obstructing ingress to or egress from public buildings; unclassified misdemeanor

A person is guilty of obstructing ingress to or egress from public buildings when the person knowingly prevents any person from passing through any entrance or exit to a public building, except that this section shall not apply to lawful picketing or to picketing for any lawful union objective.

Obstructing ingress to or egress from public buildings is an unclassified misdemeanor.

11 Del. C. 1953, § 1324; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1325. Cruelty to animals; class A misdemeanor; class F felony

(a) For the purpose of this section, the following words and phrases shall include, but not be limited to, the meanings respectively ascribed to them as follows:

(1) "Abandonment" includes completely forsaking or deserting an animal originally under one's custody without making reasonable arrangements for custody of that animal to be assumed by another person.

(2) "Animal" shall not include fish, crustacea or molluska.

(3) "Cruel" includes every act or omission to act whereby unnecessary or unjustifiable physical pain or suffering is caused or permitted.

(4) "Cruel mistreatment" includes any treatment whereby unnecessary or unjustifiable physical pain or suffering is caused or permitted.

(5) "Cruel neglect" includes neglect of an animal, which is under the care and control of the neglector, whereby pain or suffering is caused to the animal or abandonment of any domesticated animal by its owner or custodian. By way of example, cruel neglect shall also include allowing an animal to live in unsanitary conditions, such as keeping an animal where the animal's own excrement is not removed from the animal's living area and/or other living conditions which are injurious to the animal's health.

(6) "Cruelty to animals" includes mistreatment of any animal or neglect of any animal under the care and control of the neglector, whereby unnecessary or unjustifiable physical pain or suffering is caused. By way of example this includes: Unjustifiable beating of an animal; overworking an animal; tormenting an animal; abandonment of an animal; tethering of dog for 18 hours or more in any 24-hour period, except on land owned or leased by the dog's owner that is not less than 10 acres; tethering any dog for any amount of time if the dog is under 4 months of age or is a nursing mother while the offspring are present, except on land owned or leased by the dog's owner that is not less than 10 acres; and failure to feed properly or give proper shelter or veterinary care to an animal.

(7) "Custody" includes the responsibility for the welfare of an animal subject to one's care and control whether one owns it or not.

(8) "Person" includes any individual, partnership, corporation or association living and/or doing business in the State.

(9) "Proper feed" includes providing each animal with daily food and water of sufficient quality and quantity to prevent unnecessary or unjustifiable physical pain or suffering by the animal.

(10) "Proper shelter" includes providing each animal with adequate shelter from the weather elements as required to prevent unnecessary or unjustifiable physical pain or suffering by the animal.

(11) "Proper veterinary care" includes providing each animal with veterinary care sufficient to prevent unnecessary or unjustifiable physical pain or suffering by the animal.

(12) "Serious injury" shall include any injury to any animal which creates a substantial risk of death, or which causes prolonged impairment of health or prolonged loss or impairment of the function of any bodily organ.

(13) "Tethering" shall include fastening or restraining with a rope, chain, cord, or similar device creating a fixed radius; tethering does not include walking a dog on a leash, regardless of the dog's age.

(b) A person is guilty of cruelty to animals when the person intentionally or recklessly:

(1) Subjects any animal to cruel mistreatment; or

(2) Subjects any animal in the person's custody to cruel neglect; or

(3) Kills or injures any animal belonging to another person without legal privilege or consent of the owner; or

(4) Cruelly or unnecessarily kills or injures any animal whether belonging to the actor or another. This section does not apply to the killing of any animal normally or commonly raised as food for human consumption, provided that such killing is not cruel. A person acts unnecessarily if the act is not required to terminate an animal's suffering, to protect the life or property of the actor or another person or if other means of disposing of an animal exist which would not impair the health or well-being of that animal; or

(5) Captures, detains, transports, removes or delivers any animal known to be a domestic farm animal, pet or companion animal, or any other animal of scientific, environmental, economic or cultural value, under false pretenses to any public or private animal shelter, veterinary clinic or other facility, or otherwise causes the same through acts of deception or misrepresentation of the circumstances and disposition of any such animal.

Paragraphs (1), (2) and (4) of this subsection are inapplicable to accepted veterinary practices and activities carried on for scientific research.

Cruelty to animals is a class A misdemeanor, unless the person intentionally kills or causes serious injury to any animal in violation of paragraph (4) of this subsection or unless the animal is killed or seriously injured as a result of any action prohibited by paragraph (5) of this section, in which case it is a class F felony.

(c) Any person convicted of a misdemeanor violation of this section shall be prohibited from owning or possessing any animal for 5 years after said conviction, except for animals grown, raised or produced within the State for resale, or for sale of a product thereof, where the person has all necessary licenses for such sale or resale, and receives at least 25 percent of the person's annual gross income from such sale or resale. Any person convicted of a second or subsequent misdemeanor violation of this section shall be prohibited from owning or possessing any animal for 5 years after said conviction without exception.

A violation of this subsection is subject to a fine in the amount of $1,000 in any court of competent jurisdiction and to forfeiture of any animal illegally owned in accordance with the provisions of § 7904 of Title 3.

(d) Any person convicted of a felony violation of this section shall be prohibited from owning or possessing any animal for 15 years after said conviction, except for animals grown, raised or produced within the State for resale, or for sale of a product thereof, where the person has all necessary licenses for such sale or resale, and receives at least 25 percent of the person's annual gross income from such sale or resale. Any person convicted of a second or subsequent felony violation of this section shall be prohibited from owning or possessing any animal for 15 years after said conviction without exception.

A violation of this subsection is subject to a fine in the amount of $5,000 in any court of competent jurisdiction and to forfeiture of any animal illegally owned in accordance with the provisions of § 7904 of Title 3.

(e) Any agent of the Delaware Society for the Prevention of Cruelty to Animals, or, in Kent County of this State, of the Kent County Society for the Prevention of Cruelty to Animals, may impound an animal owned or possessed in apparent violation of this section, consistent with § 7904 of Title 3.

(f) This section shall not apply to the lawful hunting or trapping of animals as provided by law.

(g) Notwithstanding any provision to the contrary, for a first offense misdemeanor violation of this section relating solely to the tethering of dogs, a warning shall be issued.

(h) Exclusive jurisdiction of offenses under this section relating to the tethering of dogs shall be in the Superior Court.

11 Del. C. 1953, § 1325; 58 Del. Laws, c. 497, § 1; 62 Del. Laws, c. 71, §§ 1, 2; 63 Del. Laws, c. 260, § 1; 64 Del. Laws, c. 196, §§ 1-3; 67 Del. Laws, c. 130, § 8; 69 Del. Laws, c. 280, §§ 1, 2; 70 Del. Laws, c. 60, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 75, § 1; 73 Del. Laws, c. 182, §§ 1, 2; 73 Del. Laws, c. 238, §§ 1, 2; 78 Del. Laws, c. 390, §§ 1, 2.;

§ 1325A The unlawful trade in dog or cat by-products; class B misdemeanor; class A misdemeanor, penalties.

(a)(1) A person is guilty of the unlawful trade in dog or cat by-products in the 2nd degree if the person knowingly or recklessly sells, barters or offers for sale or barter, the fur or hair of a domestic dog or cat or any product made in whole or in part from the fur or hair of a domestic dog or cat.

(2) This subsection shall not apply to the sale or barter, or offering for sale or barter, of the fur or hair of a domestic dog or cat which has been cut at a commercial grooming establishment, or at a veterinary office or clinic, or for scientific research purposes.

(3) The unlawful trade in dog or cat by-products in the 2nd degree is a class B misdemeanor.

(b)(1) A person is guilty of the unlawful trade in dog or cat by-products in the 1st degree if the person knowingly or recklessly sells, barters or offers for sale or barter, the flesh of a domestic dog or cat or any product made in whole or in part from the flesh of a domestic dog or cat.

(2) The unlawful trade in dog or cat by-products in the first degree is a class A misdemeanor.

(c) In addition to any other penalty provided by law, any person convicted of a violation of this section shall be:

(1) Prohibited from owning or possessing any domestic dog or cat for 15 years after said conviction, except for those grown, raised or produced within the State for resale, where the person has all necessary licenses for such sale or resale, and receives at least 25 percent of the person's annual gross income from such sale or resale;

(2) Subject to a fine in the amount of $2,500 in any court of competent jurisdiction; and

(3) Required to forfeit any domestic dog or cat illegally owned in accordance with the provisions of Chapter 79 of Title 3.

(d) For the purposes of this section, the term "domestic dog or cat" means a dog (Canis familiaris) or cat (Felis catus or Felis domesticus) that is generally recognized in the United States as being a household pet and shall not include coyote, fox, lynx, bobcat or any other wild or commercially raised canine or feline species the fur or hair of which is recognized for use in warm clothing and outer wear by the United States Department of Agriculture and which species is not recognized as an endangered or threatened species by the United States Fish and Wild Life Service or the Delaware Department of Natural Resources and Environmental Control.

72 Del. Laws, c. 391, § 1.;



§ 1325A. The unlawful trade in dog or cat by-products; class B misdemeanor; class A misdemeanor, penalties

(a)(1) A person is guilty of the unlawful trade in dog or cat by-products in the 2nd degree if the person knowingly or recklessly sells, barters or offers for sale or barter, the fur or hair of a domestic dog or cat or any product made in whole or in part from the fur or hair of a domestic dog or cat.

(2) This subsection shall not apply to the sale or barter, or offering for sale or barter, of the fur or hair of a domestic dog or cat which has been cut at a commercial grooming establishment, or at a veterinary office or clinic, or for scientific research purposes.

(3) The unlawful trade in dog or cat by-products in the 2nd degree is a class B misdemeanor.

(b)(1) A person is guilty of the unlawful trade in dog or cat by-products in the 1st degree if the person knowingly or recklessly sells, barters or offers for sale or barter, the flesh of a domestic dog or cat or any product made in whole or in part from the flesh of a domestic dog or cat.

(2) The unlawful trade in dog or cat by-products in the first degree is a class A misdemeanor.

(c) In addition to any other penalty provided by law, any person convicted of a violation of this section shall be:

(1) Prohibited from owning or possessing any domestic dog or cat for 15 years after said conviction, except for those grown, raised or produced within the State for resale, where the person has all necessary licenses for such sale or resale, and receives at least 25 percent of the person's annual gross income from such sale or resale;

(2) Subject to a fine in the amount of $2,500 in any court of competent jurisdiction; and

(3) Required to forfeit any domestic dog or cat illegally owned in accordance with the provisions of Chapter 79 of Title 3.

(d) For the purposes of this section, the term "domestic dog or cat" means a dog (Canis familiaris) or cat (Felis catus or Felis domesticus) that is generally recognized in the United States as being a household pet and shall not include coyote, fox, lynx, bobcat or any other wild or commercially raised canine or feline species the fur or hair of which is recognized for use in warm clothing and outer wear by the United States Department of Agriculture and which species is not recognized as an endangered or threatened species by the United States Fish and Wild Life Service or the Delaware Department of Natural Resources and Environmental Control.

72 Del. Laws, c. 391, § 1.;



§ 1326. Animals; fighting and baiting prohibited; class E felony

(a) A person who owns, possesses, keeps, trains, or uses a bull, bear, dog, cock, or other animal or fowl for the purpose of fighting or baiting; or a person who is a party to or who causes the fighting or baiting of a bull, bear, dog, cock, or other animal or fowl; or a person who rents or otherwise obtains the use of a building, shed, room, yard, ground, or premises for the purpose of fighting or baiting an animal or fowl; or a person who knowingly suffers or permits the use of a building, shed, room, yard, ground, or premises belonging to the person, or that is under the person's control, for any of the purposes described in this section, is guilty of a class E felony.

(b) A person who is present at a building, shed, room, yard, ground, or premises where preparations are being made for an exhibition prohibited by subsection (a) of this section, and who knows that the exhibition is taking place or is about to take place, is guilty of a class F felony.

(c) A person who gambles on the outcome of an exhibition prohibited by subsection (a) of this section is guilty of a class F felony.

(d) All animals, equipment, devices, and money involved in a violation of this section must be forfeited to the State. Animals so forfeited must be disposed of in a humane manner.

(e) Prosecution for any offense under this section may not be commenced after 5 years from the commission of the offense.

(f) A person convicted of a violation of this section is prohibited from owning or possessing any animal or fowl for 15 years after conviction.

(g) A fine issued as a result of a violation of this section may not be suspended.

(h) In addition to the penalties provided under this section, the court may require a person convicted of violating this section to attend and participate in an appropriate treatment program or to obtain appropriate psychiatric or psychological counseling, or both. The court may impose the costs of any treatment program or counseling upon the person convicted.

66 Del. Laws, c. 369, § 2; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 350, §§ 34, 35; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 417, § 1; 73 Del. Laws, c. 238, §§ 3-5; 73 Del. Laws, c. 411, § 1; 76 Del. Laws, c. 259, §§ 1-3; 77 Del. Laws, c. 264, § 1.;



§ 1327. Maintaining a dangerous animal; class E felony; class F felony; class A misdemeanor

(a) A person is guilty of maintaining a dangerous animal when such person knowingly or recklessly owns, controls or has custody over any dangerous animal which causes death, serious physical injury or physical injury to another person or which causes death or serious injury to another animal.

(b) For the purposes of this section, "dangerous animal" means any dog or other animal which:

(1) Had been declared dangerous or potentially dangerous by the Dog Control Panel pursuant to subchapter III of Chapter 17 of Title 7;

(2) Had been trained for animal fighting, or that has been used primarily or occasionally for animal fighting;

(3) Had been intentionally trained so as to increase its viciousness, dangerousness or potential for unprovoked attacks upon human beings or other animals; or

(4) Has an individualized and known propensity, tendency or disposition, specific to the individual dog, for viciousness, dangerousness or unprovoked attacks upon human beings or other animals.

(c) Maintaining a dangerous animal shall be punished as follows:

(1) When a dangerous animal causes the death of a person, maintaining a dangerous animal is a class E felony;

(2) When a dangerous animal causes serious physical injury to a person, maintaining a dangerous animal is a class F felony;

(3) When a dangerous animal causes physical injury to a person or when a dangerous animal causes death or physical injury to another animal, maintaining a dangerous animal is a class A misdemeanor.

(d) This section shall not apply to any dog or other animal trained or owned or used by any law enforcement agency or any person, company, agency or entity licensed pursuant to Chapter 13 of Title 24.

(e) In any prosecution under this section it shall be an affirmative defense that at the time of the attack during which physical injury, serious physical injury or death was inflicted upon a person:

(1) The victim of the attack was in the course of committing criminal trespass or any violent felony as set forth in this title or was attempting to commit criminal trespass or said violent felony;

(2) The victim had provoked the attack by committing cruelty to animals as defined in § 1325 of this title upon said dangerous animal or by inflicting physical injury upon said dangerous animal; or

(3) The owner or custodian of the dangerous animal was in full compliance with the applicable provisions of subchapter III of Chapter 17 of Title 7, including the requirements pertaining to confinement, restraint and muzzling.

(f) In any prosecution under this section it shall be an affirmative defense that at the time of the attack during which physical injury or death was inflicted upon an animal:

(1) The animal which was injured or killed had entered onto the real property of the owner or custodian of the dangerous animal without permission;

(2) The animal which was injured or killed had provoked the attack by menacing, biting or attacking the dangerous animal or its owner or custodian; or

(3) The owner or custodian of the dangerous animal was in full compliance with the applicable provisions of subchapter III of Chapter 17 of Title 7, including the requirements pertaining to confinement, restraint and muzzling.

73 Del. Laws, c. 411, § 2.;



§ 1330. Smoking on trolleys and buses

(a) Whoever in any trackless trolley coach, or gasoline or diesel-engine-propelled bus being used as a public conveyance for carrying passengers within this State, smokes or carries a lighted cigarette, cigar or pipe shall be fined not less than $5 nor more than $25.

(b) Justices of the peace shall have jurisdiction of offenses under this section.

60 Del. Laws, c. 66, § 1; 66 Del. Laws, c. 369, § 2; 73 Del. Laws, c. 411, § 2.;



§ 1331. Desecration; class A misdemeanor

A person is guilty of desecration if the person intentionally defaces, damages, pollutes or otherwise physically mistreats any public monument or structure, any place of worship, the national flag or any other object of veneration by the public or a substantial segment thereof, in a public place and in a way in which the actor knows will outrage the sensibilities of persons likely to observe or discover the actions.

Desecration is a class A misdemeanor.

11 Del. C. 1953, § 1331; 58 Del. Laws, c. 497, § 1; 65 Del. Laws, c. 463, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1332. Abusing a corpse; class A misdemeanor

A person is guilty of abusing a corpse when, except as authorized by law, the person treats a corpse in a way that a reasonable person knows would outrage ordinary family sensibilities.

Abusing a corpse is a class A misdemeanor.

11 Del. C. 1953, § 1332; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1333. Trading in human remains and Associated Funerary Objects

(a) As used in this section:

(1) "Associated Funerary Objects" means an item of human manufacture or use that is intentionally placed with human remains at the time of interment in a burial site or later as a part of a death rite or ceremony of a culture, religion or group. "Associated Funerary Object" includes any gravestone, monument, tomb or other structure in or directly associated with a burial site.

(b) A person is guilty of trading in human remains and Associated Funerary Objects when the person knowingly sells, buys or transports for sale or profit, or offers to buy, sell or transport for sale or profit, within this State, any unlawfully removed human remains or any Associated Funerary Objects.

(c) The provisions of this section shall not apply to:

(1) Any person acting in the course of medical, archaeological, educational or scientific study authorized by an accredited educational institution or governmental entity; or

(2) A licensed mortician or other professional who transports human remains in the course of carrying out the individual's professional duties and responsibilities.

(d) Nothing in this section shall be construed to interfere with the normal operation and maintenance of a public or private cemetery including correction of improper burial siting, and, with the consent of any person who would qualify as an heir of the deceased, moving the remains within a public or private cemetery.

Trading in human remains and Associated Funerary Objects is a class B misdemeanor.

70 Del. Laws, c. 50, § 1.;



§ 1335. Violation of privacy; class A misdemeanor; class G felony

(a) A person is guilty of violation of privacy when, except as authorized by law, the person:

(1) Trespasses on property intending to subject anyone to eavesdropping or other surveillance in a private place; or

(2) Installs in any private place, without consent of the person or persons entitled to privacy there, any device for observing, photographing, recording, amplifying or broadcasting sounds or events in that place; or

(3) Installs or uses outside a private place any device for hearing, recording, amplifying or broadcasting sounds originating in that place which would not ordinarily be audible or comprehensible outside, without the consent of the person or persons entitled to privacy there; or

(4) Intercepts without the consent of all parties thereto a message by telephone, telegraph, letter or other means of communicating privately, including private conversation; or

(5) Divulges without the consent of the sender and the receiver the existence or contents of any message by telephone, telegraph, letter or other means of communicating privately if the accused knows that the message was unlawfully intercepted or if the accused learned of the message in the course of employment with an agency engaged in transmitting it.

(6) Tape records, photographs, films, videotapes or otherwise reproduces the image of another person who is getting dressed or undressed or has that person's genitals, buttocks or her breasts exposed, without consent, in any place where persons normally disrobe including but not limited to a fitting room, dressing room, locker room or bathroom, where there is a reasonable expectation of privacy. This paragraph shall not apply to any acts done by a parent or guardian inside of that person's dwelling, or upon that person's real property, when a subject of victim of such acts is intended to be any child of such parent or guardian who has not yet reached that child's eighteenth birthday and whose primary residence is in or upon the dwelling or real property of the parent or guardian, unless the acts done by the parent or guardian are intended to produce sexual gratification for any person in which case this paragraph shall apply; or

(7) Secretly or surreptitiously videotapes, films, photographs or otherwise records another person under or through that person's clothing for the purpose of viewing the body of or the undergarments worn by that other person; or

(8) Knowingly installs an electronic or mechanical location tracking device in or on a motor vehicle without the consent of the registered owner, lessor or lessee of said vehicle. This paragraph shall not apply to the lawful use of an electronic tracking device by a law enforcement officer, nor shall it apply to a parent or legal guardian who installs such a device for the purpose of tracking the location of a minor child thereof.

(b) This section does not apply to:

(1) Overhearing of messages through a regularly installed instrument on a telephone party line or an extension or any other regularly installed instrument or equipment; or

(2) Acts done by the telephone company or subscribers incident to the enforcement of telephone company regulations or subscriber rules relating to the use of facilities; or

(3) Acts done by personnel of any telephone or telegraph carrier in the performance of their duties in connection with the construction, maintenance or operation of a telephone or telegraph system; or

(4) The divulgence of the existence of any message in response to a subpoena issued by a court of competent jurisdiction or a governmental body having subpoena powers; or

(5) Acts done by police officers as provided in §§ 1336 [Repealed] and 1431 of this title.

(c) Any violation of paragraph (a)(1), (a)(2), (a)(3), (a)(4), (a)(5) or (a)(8) of this section shall be a class A misdemeanor. Any violation of paragraph (a)(6) or (a)(7) of this section shall be a class G felony.

11 Del. C. 1953, § 1335; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 180, §§ 1-3; 73 Del. Laws, c. 172, §§ 1, 2, 3; 75 Del. Laws, c. 341, §§ 1, 2.;



§ 1336. Wiretapping and electronic surveillance

Repealed by 72 Del. Laws, c. 232, eff. July 23, 1999.;



§ 1337. Definitions relating to riot, disorderly conduct and related offenses

(a) "Private place" means a place where one may reasonably expect to be safe from casual or hostile intrusion or surveillance, but does not include a place to which the public or a substantial group thereof has access.

(b) "Public place" means a place to which the public or a substantial group of persons has access and includes highways, transportation facilities, schools, places of amusement, parks, playgrounds, prisons and hallways, lobbies and other portions of apartment houses and hotels not constituting rooms or apartments designed for actual residence.

11 Del. C. 1953, § 1337; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 25.;



§ 1338. Bombs, incendiary devices, Molotov cocktails and explosive devices; class D felony

(a) For purposes of this section the following definitions shall be made applicable:

(1) "Incendiary device" means any item designed to ignite by hand, chemical reaction or by spontaneous combustion and is not designed for any lawful purpose or use whatsoever, or any lawful purpose or use has been or is terminated.

(2) "Molotov cocktail" means a makeshift incendiary bomb made of a breakable container filled with flammable liquid and provided with a wick composed of any substance capable of bringing flame into contact with the liquid.

(b) Whoever manufactures, transfers, uses, possesses or transports any bomb, incendiary device, Molotov cocktail or device designed to explode or produce uncontained combustion with intent to cause bodily harm or damage to any property or thing shall be guilty of a class D felony.

(c) Any other provision of this Criminal Code notwithstanding, any person over 16 years old who violates this section shall be prosecuted as an adult.

(d) In any prosecution under this section, it is prima facie evidence of intent to cause bodily harm or damage to any property or thing if the accused had possession of the device prescribed by this section.

11 Del. C. 1953, § 1338; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8.;



§ 1339. Adulteration; class G felony; class E felony; class A felony

(a) A person is guilty of adulteration when:

(1) The person adulterates any substance with the intent to cause death, physical injury or illness of a person;

(2) The person distributes, disseminates, gives, sells or otherwise transfers an adulterated substance with the intent to cause death, physical injury or illness of a person knowing or having reason to know that the substance has been adulterated as defined in subsection (b) of this section.

(b) "Adulteration" means the intentional adding of any substance, which has the capacity either acting alone or in conjunction with the other substance to cause death, physical injury or illness by ingestion, injection, inhalation or absorption, to another substance having a customary or reasonably foreseeable human use.

(c) Adulteration is a class G felony unless the adulteration actually causes physical injury or illness in which case it is a class E felony, or causes death in which case it is a class A felony.

(d) This offense is a separate and distinct offense and shall not limit or restrict prosecution for murder or any other criminal offense.

64 Del. Laws, c. 191, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1340. Desecration of burial place

A person is guilty of desecration of a burial place if the person intentionally defaces, damages, pollutes or otherwise physically mistreats any such burial place. Any person who desecrates a burial place is guilty of a class A misdemeanor and upon conviction shall be fined not less than $1,000 nor more than $10,000.

65 Del. Laws, c. 463, § 2; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1341. Lewdness; class B misdemeanor

A person is guilty of lewdness when the person does any lewd act in any public place or any lewd act which the person knows is likely to be observed by others who would be affronted or alarmed.

Lewdness is a class B misdemeanor.

11 Del. C. 1953, § 1341; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1342. Prostitution; class B misdemeanor

(a)(1) A person is guilty of prostitution when the person engages or agrees or offers to engage in sexual conduct with another person in return for a fee.

(2) Prostitution is a class B misdemeanor.

(b)(1) Any person found guilty of an act of prostitution when such crime has occurred on or within 1,000 feet of the property of any school, residence, church, synagogue or other place of worship shall be guilty of a class A misdemeanor. The minimum mandatory fine shall be $500. This fine shall not be suspended.

(2) It shall not be a defense to prosecution for a violation of this section that the person was unaware that the prohibited conduct took place on or within 1,000 feet of any school property, residence, church, synagogue or other place of worship.

11 Del. C. 1953, § 1342; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 319, § 1.;



§ 1343. Patronizing a prostitute prohibited

(a) A person is guilty of patronizing a prostitute when:

(1) Pursuant to a prior agreement or understanding, the person pays a fee to another person as compensation for that person's having engaged in sexual conduct with the person; or

(2) The person pays or agrees to pay a fee to another person pursuant to an agreement or understanding that in return therefor that person or a third person will engage in sexual conduct with the person; or

(3) The person solicits or requests another person to engage in sexual conduct with the person in return for a fee.

(b) Patronizing a prostitute is a misdemeanor. The minimum mandatory fine shall be $500. This fine shall not be suspended.

(c) Whenever any vehicle, as defined in § 2321 of this title, has been used in, or in connection with, the offense of patronizing a prostitute, it shall forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use.

(d) Vehicle seizure shall apply in the case of a defendant who has a previous conviction for the same offense in the previous 5 years. For the purpose of this section, "prior offense" shall be defined as a conviction of § 1343 of this title.

(e)(1) Any person found guilty of patronizing a prostitute and such crime has occurred on or within 1,000 feet of the property of any school, residence, church, synagogue or other place of worship shall be guilty of a class A misdemeanor. The minimum mandatory fine shall be $1,000. This fine shall not be suspended.

(2) It shall not be a defense to prosecution for a violation of this section that the person was unaware that the prohibited conduct took place on or within 1,000 feet of any school property, residence, church, synagogue or other place of worship.

11 Del. C. 1953, § 1343; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 69 Del. Laws, c. 23, §§ 1, 2, 5, 6; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 319, § 2.;



§ 1344. Prostitution and patronizing a prostitute; no defense

In any prosecution for prostitution it is no defense that the persons were of the same sex, or that the person who received, agreed to receive or solicited a fee was a male and the person who paid, agreed or offered to pay the fee was a female.

11 Del. C. 1953, § 1344; 58 Del. Laws, c. 497, § 1.;



§ 1345. Screening for sexually transmissible diseases

(a) Any person convicted under § 1342 or § 1343 of this title shall be ordered to undergo testing for sexually transmitted diseases, abbreviated "STD", as designated by the Department of Health and Social Services in its rules and regulations.

(b) The result of any STD test conducted pursuant to this subsection shall not be a public record for purposes of Chapter 100 of Title 29.

(c) The result of any STD testing conducted pursuant to this section shall only be released by the Division of Public Health to the defendant, the defendant's spouse and the court issuing the order for testing except as otherwise permitted under § 711 of Title 16.

(d) The cost of testing under this section shall be paid by the defendant tested unless the Court has determined that the defendant is an indigent person.

(e) Filing of a notice of appeal shall not automatically stay an order that the defendant submit to STD testing.

75 Del. Laws, c. 319, § 4.;



§ 1351. Promoting prostitution in the third degree; class F felony

A person is guilty of promoting prostitution in the third degree when the person knowingly advances or profits from prostitution.

Promoting prostitution in the third degree is a class F felony.

11 Del. C. 1953, § 1351; 58 Del. Laws, c. 497, § 1; 61 Del. Laws, c. 33, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1352. Promoting prostitution in the second degree; class E felony

A person is guilty of promoting prostitution in the second degree when the person knowingly:

(1) Advances or profits from prostitution by managing, supervising, controlling or owning, either alone or in association with others, a house of prostitution or a prostitution business or enterprise involving prostitution activity by 2 or more prostitutes; or

(2) Advances or profits from prostitution of a person less than 18 years old.

Promoting prostitution in the second degree is a class E felony.

11 Del. C. 1953, § 1352; 58 Del. Laws, c. 497, § 1; 61 Del. Laws, c. 33, § 2; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1353. Promoting prostitution in the first degree; class C felony

A person is guilty of promoting prostitution in the first degree when the person knowingly:

(1) Advances prostitution by compelling a person by force or intimidation to engage in prostitution or profits from such coercive conduct by another; or

(2) Advances or profits from prostitution of a person less than 16 years old.

Promoting prostitution in the first degree is a class C felony.

11 Del. C. 1953, § 1353; 58 Del. Laws, c. 497, § 1; 61 Del. Laws, c. 33, § 3; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1354. Promoting prostitution; attempt to promote prostitution; corroboration

A person shall not be convicted of promoting prostitution or of an attempt to promote prostitution solely on the uncorroborated testimony of a person whose prostitution activity the person is alleged to have advanced or attempted to advance or from whose prostitution activity the person is alleged to have profited or attempted to profit.

11 Del. C. 1953, § 1354; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1355. Permitting prostitution; class B misdemeanor

A person is guilty of permitting prostitution when, having possession or control of premises which the person knows are being used for prostitution purposes, the person fails to halt or abate such use within a reasonable period of time.

Permitting prostitution is a class B misdemeanor.

11 Del. C. 1953, § 1355; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1356. Definitions relating to prostitution

As used in §§ 1342-1355 of this title:

(1) "Advance prostitution." — A person advances prostitution when, acting other than as a prostitute or as a patron thereof, the person knowingly causes or aids a person to commit or engage in prostitution, procures or solicits patrons for prostitution, provides persons or premises for prostitution purposes, operates or assists in the operation of a house of prostitution or a prostitution enterprise or engages in any other conduct designed to institute, aid or facilitate an act or enterprise of prostitution.

(2) "Profit from prostitution." — A person profits from prostitution when, acting other than as a prostitute receiving compensation for personally rendered prostitution services, the person accepts or receives money or other property pursuant to an agreement or understanding with any person whereby the person participates or is to participate in the proceeds of prostitution activity.

(3) "School" means any preschool, kindergarten, elementary school, secondary school, vocational technical school or any other institution which has as its primary purpose the education or instruction of children under 18 years of age.

(4) "Sexual conduct" means any act designed to produce sexual gratification to either party. It is not limited to intercourse or deviate sexual intercourse.

11 Del. C. 1953, § 1356; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 319, § 3.;



§ 1361. Obscenity; acts constituting; class E felony or class G felony; subsequent violations

(a) A person is guilty of obscenity when the person knowingly:

(1) Sells, delivers or provides any obscene picture, videotape, video game, writing, record, audio cassette tape, compact disc or other representation or embodiment of the obscene;

(2) Presents or directs an obscene play, dance or performance or participates in that portion thereof which makes it obscene;

(3) Publishes, exhibits or otherwise makes available any obscene material;

(4) Possesses any obscene material for purposes of sale or other commercial dissemination; or

(5) Permits a person under the age of 12 to be on the premises where material harmful to minors, as defined by 11 Del. C. § 1365, is either sold or made available for commercial distribution and which material is readily accessible to or easily viewed by such minors. Any material covered by this paragraph shall not be considered readily accessible to or easily viewed by minors if it has been placed or otherwise located 5 feet or more above the floor of the subject premises or if the material is concealed so that no more than the top 3 inches is visible to the passerby.

(b) Obscenity is a class E felony if a person sells, delivers or provides any obscene picture, videotape, video game, writing, record, audio cassette tape, compact disc or other representation or embodiment of the obscene to a person under the age of 18. In all other cases, obscenity is a class G felony. In addition to the above penalties, upon conviction of obscenity involving live conduct as defined in § 1364 of this title, the court shall order the business or establishment which presented, displayed or exhibited such conduct closed for a period of 6 months.

(c) Notwithstanding Chapter 42 of this title, the minimum sentence for a subsequent violation of this section occurring within 5 years of a former conviction shall be a fine in the amount of $5,000, imprisonment for a minimum period of 9 months, no portion which may be suspended or reduced, and probation for a period of 2 years; provided, however, that where the defendant is an organization, the fine shall be $10,000. In addition to the above penalties, upon conviction of obscenity involving conduct as defined in § 1364 of this title, the court shall order the business or establishment which presented, displayed or exhibited such conduct closed for a period of 2 years.

(d) Where the criminality of conduct depends on a child being under the age of 12, paragraph (a)(5) of this section, or under the age of 18, subsection (b) of this section, it is no defense that the actor did not know the child's age.

11 Del. C. 1953, § 1361; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 445, § 1; 61 Del. Laws, c. 121, § 1; 63 Del. Laws, c. 111, §§ 1-3; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 350, §§ 11, 12; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 71, § 2; 74 Del. Laws, c. 380, §§ 1, 2.;



§ 1362. Obscenity; defenses

In any prosecution for obscenity it is an affirmative defense that dissemination was restricted to:

(1) Institutions or persons having scientific, educational, governmental or other similar justification for possessing obscene material; or

(2) Noncommercial dissemination to personal associates of the accused who are known by the accused not to object to the receipt of such material.

11 Del. C. 1953, § 1362; 58 Del. Laws, c. 497, § 1.;



§ 1363. Obscenity; presumption

A person who disseminates or possesses obscene material in the course of business is presumed to do so knowingly or recklessly.

11 Del. C. 1953, § 1363; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1364. Definition of obscene

Material or live conduct is obscene if:

(1) The average person applying contemporary community standards would find the material or conduct, taken as a whole, appeals to the prurient interests; and

(2) The material depicts or describes or the live conduct portrays:

a. Patently offensive representations or descriptions of ultimate sexual acts, normal or perverted, actual or simulated; or

b. Patently offensive representations or descriptions of masturbation, excretory functions, and/or lewd exhibitions of the genitals; and

(3) The work or conduct taken as a whole lacks serious literary, artistic, political or scientific value.

11 Del. C. 1953, § 1364; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 236, § 1; 63 Del. Laws, c. 111, § 4.;



§ 1365. Obscene literature harmful to minors; class A misdemeanor

(a) Definitions as used in this section:

(1) "Harmful to minors" means that quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement or sado-masochistic abuse which predominately appeals to the prurient, shameful or morbid interest of minors and is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors.

(2) "Known minor" is any person known, in fact, to be under the age of 18 years, or any person, in fact, under the age of 18 years unless a reasonable, bona fide attempt has been made to ascertain the age of that minor.

(3) "Knows" means:

a. Knowledge that the character and content of any material described in paragraph (i)(1) of this section is harmful to minors; or

b. Knowledge of facts that would lead a reasonable person to inquire whether the character and content of any material described in paragraph (i)(1) of this section is harmful to minors; or

c. Knowledge or information that the material described herein has been adjudged to be harmful to minors in a proceeding instituted pursuant to subsection (b) or (i) of this section or is the subject of a pending proceeding instituted pursuant to subsection (b) or (i) of this section.

(4) "Minor" means any person under the age of 17 years.

(5) "Nudity" means the showing of the human male or female genitals, pubic area or buttocks with less than a full opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple or the depiction of covered male genitals in a discernibly turgid state.

(6) "Sado-masochistic abuse" means flagellation or torture practiced by or upon a person clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

(7) "Sexual conduct" means acts of masturbation, homosexuality, sexual intercourse or physical contact with a person's unclothed genitals or pubic area or a female person's breast.

(8) "Sexual excitement" means the condition of human male or female genitals in a state of sexual stimulation or arousal.

(b) Whenever the Attorney General of this State has reasonable cause to believe that any person is or may become engaged in any of the acts described in paragraph (i)(1), (i)(2) or (i)(4) of this section, the Attorney General shall institute an action in the Court of Chancery for the county where such act is or will be performed for adjudication of the question of whether such material is harmful to minors.

(c) The action authorized by subsection (b) of this section shall be commenced by the filing of a complaint to which shall be attached as an exhibit a true copy of the allegedly harmful material. The complaint shall:

(1) Be directed against such material by name or description;

(2) Allege that such material is harmful to minors;

(3) Designate as respondents and list the names and addresses, if known, of any person in this State engaged or about to be engaged in any of the acts described in paragraph (i)(1), (i)(2) or (i)(4) of this section with respect to such material;

(4) Seek an adjudication that such material is harmful to minors; and

(5) Seek a permanent injunction against any respondent prohibiting the respondent from performing any of the acts described in paragraph (i)(1), (i)(2) or (i)(4) of this section.

(d) Upon the filing of the complaint described in subsection (c) of this section, the Attorney General shall present the same, together with the material attached thereto, as soon as practicable to the Court for its examination and reading. If after such examination and reading the Court finds no probable cause to believe such material to be harmful to minors, the Court shall cause an endorsement to that effect to be placed and dated upon the complaint and shall thereupon dismiss the action. If after such examination and reading the Court finds probable cause to believe such material to be harmful to minors, the Court shall cause an endorsement to that effect to be placed and dated upon the complaint whereupon it shall be the responsibility of the Attorney General promptly to request the Register in Chancery to issue summons and to furnish to the Register in Chancery such number of copies of such complaint and endorsement as are needed for the service of summons. Service of such summons and endorsed complaint shall be made upon the respondents thereto in any manner provided by law.

(e) The author, publisher or any person interested in sending or causing to be sent, bringing or causing to be brought, into this State for sale or commercial distribution, or any person in this State preparing, selling, exhibiting or commercially distributing or possessing with intent to sell or commercially distribute or exhibit, the material exhibited to the endorsed complaint, may appear and may intervene in accordance with the Rules of the Court of Chancery. If no person appears and files an answer, or moves to intervene within the time set by the rule or by an order of the Court of Chancery, the Court may forthwith adjudge whether the material so exhibited to the endorsed complaint is harmful to minors and enter an appropriate final judgment.

(f)(1) The public policy of this State requires that all proceedings prescribed in this section, other than criminal actions under subsection (i) of this section, be heard and disposed of with the maximum promptness and dispatch commensurate with constitutional requirements, including due process, freedom of the press and freedom of speech.

(2) The Rules of the Court of Chancery shall be applicable, except as they may be modified by this section.

(3) Any party or intervenor shall be entitled, upon request, to a trial of any issue with an advisory jury and the Court, with the consent of all parties, may order a trial of any issue with a jury whose verdict shall have the same effect as in cases of law.

(4) In any action in which an injunction is sought under this section, any respondent or intervenor shall be entitled to a trial of the issues within 1 day, exclusive of Saturday, Sunday and holidays, after joinder of issue, and a decision shall be rendered by the Court or jury, as the case may be, within 2 days, exclusive of Saturday, Sunday and holidays, of the conclusion of the trial. If the issues are being tried before a jury and the jury shall not be able to render a decision within 2 days of the conclusion of the trial, then notwithstanding any other provision of this section, the jury shall be dismissed and a decision shall be rendered by the Court within 2 days of the conclusion of the trial.

(5) In the event that the Court or jury, as the case may be, finds the material exhibited to the complaint not to be harmful to minors, the Court shall enter judgment accordingly and shall dismiss the complaint.

(6) In the event that the Court or jury, as the case may be, finds the material exhibited to the complaint to be harmful to minors, the Court shall enter judgment to such effect and may, in such judgment or in subsequent orders of enforcement thereof, enter a permanent injunction against any respondent prohibiting the respondent from engaging in any of the acts described in paragraph (i)(1), (i)(2) or (i)(4) of this section.

(g) If the Court, pursuant to subsection (d) of this section, finds probable cause to believe the exhibited material to be harmful to minors, and so endorses the complaint, the Court may, upon the motion of the Attorney General and in accordance with the Chancery Court Rules, issue a temporary restraining order against any respondent prohibiting the respondent from selling, commercially distributing or giving away such material to minors or from permitting minors to inspect such material. No temporary restraining order shall be granted without notice to the respondents unless it clearly appears from specific facts shown by affidavit or by the verified complaint that 1 or more of the respondents are engaged in the sale of material harmful to minors and that immediate and irreparable injury to the morals and general welfare of minors in this State will result before notice can be served and a hearing had thereon. All proceedings for temporary restraining order and preliminary injunction shall be governed by the Rules of the Court of Chancery.

(h) Any respondent, or any officer, agent, servant, employee or attorney of such respondent, or any person in active concert or participation by contract or arrangement with such respondent, who receives actual notice, by personal service or otherwise, of any injunction or restraining order entered pursuant to subsection (f) or (g) of this section, and who shall disobey any of the provisions thereof, shall be guilty of contempt of court and upon conviction shall be guilty of a class A misdemeanor.

(i) Any person is guilty of a class A misdemeanor who:

(1) Exhibits for sale, sells, displays, transfers, gives gratis, loans, rents or advertises to a known minor any book, pamphlet, magazine or printed matter, however reproduced, or sound recording or picture, photograph, drawing, sculpture, motion picture film or similar visual representation that such person knows to be in whole or in part harmful to minors.

(2) Sells, gives gratis or transfers an admission ticket or pass to a known minor or admits a known minor to a premises whereon there is exhibited a motion picture, show or other presentation which, in whole or in part, such person knows to be harmful to minors.

(3) Misrepresents the person's age as 17 years or older for the purpose of evading the restrictions of this section.

(4) Exhibits for sale, sells, displays, gives gratis, transfers, loans or rents any matter enumerated in paragraph (1) of this subsection that such person knows to be harmful to minors which does not prominently include in such advertisement the words "unlawful to persons under 17 years of age."

(j) No criminal proceeding shall be commenced against any person pursuant to paragraph (i)(1), (i)(2) or (i)(4) of this section unless, prior to the act which is the subject of such proceeding, such person:

(1) Had written notice from the Attorney General that the material which is the subject of such proceeding has been adjudged harmful to minors pursuant to subsection (b) or (i) of this section; or

(2) Has been subject to an order entered pursuant to subsection (b) of this section relating to the material which is the subject of such criminal proceeding, or any other material harmful to minors.

(k) No person shall be subject to prosecution pursuant to this section:

(1) For any sale to a minor where such person had reasonable cause to believe that the minor involved was 17 years old or more, and such minor exhibited to such person a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that such minor was 17 years old or more; or

(2) For any sale where a minor is accompanied by a parent or guardian, or accompanied by an adult and such person has no reason to suspect that the adult accompanying the minor is not the minor's parent or guardian; or

(3) Where such person is a bona fide school, museum or public library or is acting in an official capacity as an employee of such organization or as a retail outlet affiliated with and serving the educational purposes of such organization.

(l) In order to provide for the uniform application of this section to all minors within this State, it is intended that the sole and only regulation of the matters herein discussed shall be under this section and no municipality, county or other governmental unit within this State shall make any law, ordinance or regulation relating to the subject matter hereof as to minors. All such laws, ordinances and regulations, as they affect minors, whether enacted before or after this section shall become void, unenforceable and of no effect upon April 1, 1973; provided, however, that such prior laws, ordinances and regulations shall govern litigations commenced prior to April 1, 1973, and shall continue in effect solely for that purpose.

(m) This section may be known and cited as Delaware Law on the Protection of Minors From Harmful Materials, and may be referred to by that designation.

11 Del. C. 1953, § 1365; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 236, § 2; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1366. Outdoor motion picture theaters

(a) Whoever being the owner or operator of an outdoor motion picture theater exhibits or permits to be exhibited any film not suitable for minors or harmful to minors and which film can be viewed by such minors not in attendance at the said outdoor motion picture theater shall be guilty of a class A misdemeanor.

(b) Definitions as used in this section:

(1) "Code and Rating Administration of the Motion Picture Association of America" ratings are:

"G" — All ages admitted. General audiences;

"PG" — All ages admitted. Parental guidance suggested;

"R" — Restricted. Under 17 requires accompanying parent or adult guardian;

"X" — No one under 17 admitted.

(2) "Film" means any motion picture film or series of films, whether full length or short subject, but does not include newsreels portraying actual current events or pictorial news of the day.

(3) "Harmful to minors" means that quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement or sado-masochistic abuse which predominately appeals to the prurient, shameful or morbid interest of minors and is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors, and taken as a whole the work lacks serious literary, artistical, political or scientific value for minors.

(4) "Minor" means any person under the age of 17 years.

(5) "Not suitable for minors" means any film, reel or view which has a rating of "R" or "X" according to the Code and Rating Administration of the Motion Picture Association of America.

(6) "Nudity" means the showing of the human male or female genitals, pubic area or buttocks with less than a fully opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple or the depiction of covered male genitals in a discernibly turgid state.

(7) "Sado-masochistic abuse" means flagellation or torture practiced by or upon a person clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

(8) "Sexual conduct" means acts of masturbation, homosexuality, sexual intercourse or physical contact with a person's unclothed genitals or pubic area or a female person's breast.

(9) "Sexual excitement" means the condition of human male or female genitals in a state of sexual stimulation or arousal.

(10) "Suitable for minors" means any film, reel or view which has a rating of "G" or "PG" according to the Code and Rating Administration of the Motion Picture Association of America.

59 Del. Laws, c. 258, § 1.;



§ 1367. Unauthorized promotion of boxing, mixed martial arts or of a combative sports entertainment or combative fighting match, contest, or event; class A misdemeanor

(a) A person is guilty of the unauthorized promotion of boxing, mixed martial arts or of a combative sports entertainment or combative fighting match, contest, or event if the person promotes, arranges, advertises, or conducts a combative sports entertainment or combative fighting match, contest, or event in violation of Chapter 1 of Title 28.

(b) A charge of the unauthorized promotion of boxing, mixed martial arts or of a combative sports entertainment or combative fighting match, contest, or event shall not exclude prosecution for other offenses or violations of this Code.

(c) The unauthorized promotion of boxing, mixed martial arts or of a combative sports entertainment or combative fighting match, contest, or event is a class A misdemeanor.

76 Del. Laws, c. 413, § 1.;



§ 1368. Unauthorized participation in a boxing, mixed martial arts or in a combative sports entertainment or combative fighting match, contest, or event; class A misdemeanor

(a) A person is guilty of the unauthorized participation in a boxing, mixed martial arts or in a combative sports entertainment or combative fighting match, contest, or event if the person participates as a competitor in a boxing, mixed martial arts or in a combative sports entertainment or combative fighting match, contest, or event in violation of Chapter 1 of Title 28.

(b) A charge of the unauthorized participation in a boxing, mixed martial arts or in a combative sports entertainment or combative fighting match, contest, or event shall not exclude prosecution for other offenses or violations this Code.

(c) The unauthorized participation in a boxing, mixed martial arts or in a combative sports entertainment or combative fighting match, contest, or event is a class A misdemeanor.

76 Del. Laws, c. 413, § 1.;



§ 1401. Advancing gambling in the second degree; class A misdemeanor

A person is guilty of advancing gambling in the second degree when:

(1) The person sells or disposes of, or has in the person's possession with intent to sell or dispose of, a lottery policy, certificate or any other thing by which the person or another person or persons promises or promise, guarantees or guarantee that any particular number, series of numbers, character, ticket or certificate shall, in the event or on the happening of any contingency in the nature of a lottery, entitle the purchaser or holder to receive money, property or evidence of debt; or

(2) The person uses or employs any other device by which such person, or any other person, promises or guarantees as provided in paragraph (1) of this section; or

(3) The person is concerned in interest in lottery policy writing, or in selling or disposing of any lottery policy, certificate, number or numbers or any other thing by which the person or another person or persons promises or promise, guarantees or guarantee that any particular number or numbers, character, ticket or certificate shall, in the event or on the happening of any contingency in the nature of a lottery, entitle the purchaser or holder to receive money, property or evidence of debt; or

(4) The person uses or employs any other device by which such person or any other person promises or guarantees as provided in paragraph (3) of this section.

Advancing gambling in the second degree is a class A misdemeanor.

11 Del. C. 1953, § 1401; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1402. Foreign lotteries; prima facie evidence; class A misdemeanor

(a) A person is guilty of engaging in a foreign lottery when the person brings, sends or procures to be brought or sent into this State any scheme of any lottery or any drawing of any such scheme or any ticket or part of a ticket or certificate of or a substitute for any ticket or part of a ticket, and sells or offers for sale any such ticket or part of ticket or any certificate or substitute for a certificate, and circulates in any manner any scheme or any drawing.

(b) On the trial of any person under subsection (a) of this section any lottery scheme drawing, ticket, certificate of or a substitute for a ticket or parts of tickets, which shall be proved to have been by the accused brought or procured to be brought, or sent or procured to be sent into this State or printed or procured to be printed within this State, for the purpose of circulating the same by mail or otherwise, shall be prima facie evidence within the description of this section.

(c) Engaging in foreign lotteries is a class A misdemeanor.

11 Del. C. 1953, § 1402; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1403. Advancing gambling in the first degree; class A misdemeanor

A person is guilty of advancing gambling in the first degree when:

(1) The person keeps, exhibits or uses, or is concerned in interest in keeping, exhibiting or using any book, device, apparatus or paraphernalia for the purpose of receiving, recording or registering bets or wagers upon the result of any trial or contest, wherever conducted, of skill, speed or power of endurance of human or beast; or

(2) Being the owner, lessee or occupant of a room, house, building, enclosure or place of any kind, the person keeps, exhibits, uses or employs therein or permits or allows to be kept, exhibited, used or employed therein, or is concerned in interest in keeping, exhibiting, using or employing therein any book, device, apparatus or paraphernalia for the purpose of receiving, recording or registering bets or wagers as provided in paragraph (1) of this section, or of forwarding in any manner money, thing or consideration of value for the purpose of being bet or wagered as provided in paragraph (1) of this section; or

(3) The person records or registers bets or wagers, or receives, contracts or agrees to receive money or anything of value for the purpose or with the intent to bet or wager personally or for another person as provided in paragraph (1) of this section; or

(4) The person directly or indirectly bets or wagers, or promises to bet or wager, money or anything of value as provided in paragraph (1) of this section.

This section does not apply to a bet or wager made on a horse race within the enclosure of any race meeting licensed and conducted under the laws of this State, and made by or through the means of a pari-mutuel or totalizator pool, the conduct of which is licensed by the Delaware Racing Commission or other state licensing agency. Such exception need not be negatived in any indictment or information.

Advancing gambling in the first degree is a class A misdemeanor.

11 Del. C. 1953, § 1403; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1404. Providing premises for gambling; class A misdemeanor; unclassified misdemeanor

A person is guilty of providing premises for gambling when:

(1) The person lets, demises or transfers to another person any building, structure, room or rooms knowing that the same will be used for the purpose of committing any gambling offense; or

(2) The person knowingly permits any house, structure, building, room or rooms of which the person has possession or control to be used for the purpose of committing any gambling offense; or

(3) The person contributes to the support and maintenance of any house or place where gambling is carried on or conducted; or

(4) The person keeps or maintains any house or place where gambling is carried on.

Providing premises for gambling or contributing thereto is an unclassified misdemeanor, unless the accused has been convicted, within the previous 5 years, of the same offense or of an offense under § 663 or § 665 of this title as the same existed prior to July 1, 1973, in which case it is a class A misdemeanor.

11 Del. C. 1953, § 1404; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1405. Possessing a gambling device; class A misdemeanor

(a) A person is guilty of possessing a gambling device when the person knowingly manufactures, sells, transports, keeps, exhibits, manages, places, possesses or conducts or negotiates any transaction affecting or designed to effect ownership, custody or use of a slot machine or any other gambling device.

(b) Possessing a gambling device is a class A misdemeanor.

(c) A person is not guilty of a violation of this section if the device or machine is either:

(1) An antique slot machine which is not used for gambling purposes; or

(2) Any slot machine or gambling device which is manufactured (including, without limitation, the retrofitting or alteration of a finished machine or device), assembled, transported, kept, exhibited, managed, placed or possessed by a person within this State or which is the subject of any negotiation which involves a transaction affecting or designed to affect the ownership, custody or use of such machine or device by such person in this State where:

a. Such person is duly licensed to conduct a manufacturing or other business in this State; and

b. Such person is registered in accordance with the federal Gambling Devices Act of 1962 as amended (15 U.S.C. § 1171 et seq.) and is in the business of designing, assembling, manufacturing, selling, supplying, repairing or retrofitting slot machines, gambling devices or component parts thereof exclusively for lawful possession and use.

(d) For purposes of this section, a slot machine is an antique machine if such machine is at least 25 years old.

(e) For purposes of this section, a "video lottery machine," as defined in § 4803 of Title 29, which is owned or leased by the State for use in the Delaware video lottery shall not constitute either a slot machine or a gaming device.

11 Del. C. 1953, § 1405; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 252, § 1; 69 Del. Laws, c. 375, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 421, §§ 1, 2; 77 Del. Laws, c. 219, § 4; 78 Del. Laws, c. 245, § 1.;



§ 1406. Being concerned in interest in keeping any gambling device; class A misdemeanor

(a) A person is guilty of being concerned in interest in keeping any gambling device when:

(1) The person keeps or exhibits a gaming table, faro bank, sweat cloth, roulette table or other device under any denomination at which cards, dice or any other game of chance is played for money, or other thing of value or other gambling device of any kind whatsoever; or

(2) The person, with the intent that it shall be kept or exhibited for use by the public, buys, sells or distributes a gaming table, faro bank, sweat cloth or other gambling device; or

(3) The person is a partner or concerned in interest in the keeping or exhibiting of a gaming table, faro bank, sweat cloth or other gambling device.

(b) Being concerned in interest in keeping any gambling device is a class A misdemeanor.

(c) An antique slot machine, as defined in § 1405 of this title, is not a gambling device for purposes of this section.

11 Del. C. 1953, § 1406; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 252, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1407. Engaging in a crap game; violation

A person is guilty of engaging in a crap game when the person takes part in or is knowingly present at the form of gambling commonly known as crap, in which money or other valuable things are played for by means of dice.

Engaging in a crap game is a violation.

11 Del. C. 1953, § 1407; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1408. Merchandising plans are not gambling

Sections 1401-1405 of this title are inapplicable to any plan for stimulating public interest in, or sale of, merchandise, services or exhibitions unless the plan requires that the chance to win a prize be paid for in money or something of actual pecuniary value or that some items be bought or to any lottery under state control for the purpose of raising funds.

11 Del. C. 1953, § 1408; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 364, § 1.;



§ 1409. Exemption of law-enforcement officer

Nothing in subpart D of subchapter VII of this chapter shall apply to any law-enforcement officer or officer's agent while acting in the lawful performance of duty.

11 Del. C. 1953, § 1409; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1411. Unlawfully disseminating gambling information; class A misdemeanor

A person is guilty of unlawfully disseminating gambling information when:

(1) Being a public utility it knowingly furnishes to another person a private wire for use in disseminating information in furtherance of gambling or for gambling purposes; or

(2) The person knowingly uses a private wire in disseminating or receiving information in furtherance of gambling or for gambling purposes; or

(3) The person engages in the business of or receives compensation in any form for disseminating or receiving information in furtherance of gambling or for gambling purposes by means of a private wire or a call service.

Unlawfully disseminating gambling information is a class A misdemeanor.

11 Del. C. 1953, § 1411; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1412. Revocation of service contracts or denial of application for service; exemption from liability

(a) The Attorney General, if the Attorney General has reasonable cause to believe that any service furnished by a public utility is being used or will be used to disseminate information in furtherance of gambling or for gambling purposes, may give notice to the person who has contracted with or is applying to the public utility for such service that the Attorney General intends to seek a court order that the service contract be revoked or the application for service be denied.

(b) The notice permitted in subsection (a) of this section shall be served personally upon the person who has contracted with or is applying to the public utility for the service. If personal service is not reasonably possible, the notice may be posted in a conspicuous place on the premises to which the service is furnished. The notice shall specify the time and place where the hearing will be held, and the court before which it will be held.

(c) A hearing shall be held in the Superior Court at the time specified in the notice. At the hearing, evidence bearing on the use of the public utility service in question may be presented by the State and by or on behalf of the person who has contracted for or is applying for the service.

(d) If the Court, after hearing, determines that there is probable cause to believe that the service furnished by the public utility is being used or will be used to disseminate information in furtherance of gambling or for gambling purposes, it shall order that the contract to furnish the service be revoked or that the application for service be denied.

(e) No public utility shall be held liable at law or in equity for revocation of a contract, or denying an application for service, when ordered to do so as provided by this section.

11 Del. C. 1953, § 1412; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1413. Exemption for operations of lottery under State control

The sale, lease, transport, ownership, possession, exhibition, manufacture, servicing, marketing or use of a video lottery machine, sports lottery machine, table game equipment or any equipment, supplies, information or data in connection with the operations of a lottery under State control (including the operations of a video lottery agent in accordance with Chapter 48 of Title 29) shall not be a violation of §§ 1401-1412 of this title.

77 Del. Laws, c. 219, § 27.;



§ 1421. Obstructions; service of notice

If the Attorney General finds that access to a building, apartment or place, which the Attorney General has reasonable cause to believe is resorted to for the purpose of gambling in violation of the laws of this State, is barred by an obstruction, the Attorney General shall cause to be served in the manner provided by law for service of civil summons upon the occupant or owner a notice to appear before the Superior Court and to show cause why the unusual obstructions should not be removed.

11 Del. C. 1953, § 1421; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1422. Posting of notice

If the occupant or owner cannot be found, the prescribed notice shall be posted upon the outside of the premises.

11 Del. C. 1953, § 1422; 58 Del. Laws, c. 497, § 1.;



§ 1423. Contents of notice

The notice which is served personally upon the occupant or owner or is posted upon the outside of the premises shall in all cases designate the name of the Court in which the rule will be heard, and shall further contain the time and the date upon which the rule will be brought on for hearing.

11 Del. C. 1953, § 1423; 58 Del. Laws, c. 497, § 1.;



§ 1424. Hearing

At the time stated in the notice, a hearing shall be held in the Superior Court. At the hearing, evidence bearing on the matter may be presented by the State and by or on behalf of the person served with the notice or alleged to be the occupant or owner of the premises. The Court may grant a continuance if it is reasonably necessary in order that all relevant evidence may be heard.

11 Del. C. 1953, § 1424; 58 Del. Laws, c. 497, § 1.;



§ 1425. Findings of Court; order for removal

If the Court, after a hearing upon the requisite matters, finds that there is reasonable cause to believe that the premises are resorted to for the purpose of gambling and that access is barred by an obstruction, the Court shall order the occupant or owner to remove the obstruction.

11 Del. C. 1953, § 1425; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, §§ 26, 31.;



§ 1426. Official removal upon noncompliance with removal order

In the event that the obstructions are not removed within a period of 7 days after the order for removal, the Attorney General shall cause the obstructions to be removed from the premises or place.

11 Del. C. 1953, § 1426; 58 Del. Laws, c. 497, § 1.;



§ 1427. Collection of removal expenses; status of contractor; amount of lien

The expenses of a removal under § 1426 of this title shall be collected by the Attorney General in the manner provided by law for the filing and collection of a mechanic's lien.

11 Del. C. 1953, § 1427; 58 Del. Laws, c. 497, § 1.;



§ 1428. Maintaining an obstruction; class A misdemeanor; a violation

A person is guilty of maintaining an obstruction when, being the owner or occupant of a building or other place from which an obstruction has been removed as provided in §§ 1421-1427 of this title, the person again erects or permits the erection of an obstruction.

Maintaining an obstruction is a violation unless the accused has been convicted of the same offense within the previous 2 years, in which case it is a class A misdemeanor. The section does not limit the power of the State to seek the removal of the obstruction as provided in §§ 1421-1427 of this title.

11 Del. C. 1953, § 1428; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1431. Telephone messages received or overheard by police as evidence

In any prosecution for a gambling offense, evidence that a police officer, when making an arrest for a gambling offense, received or overheard telephone messages intended for the accused or an associate of the accused which tend to prove that gambling activity was being conducted is admissible. The gathering and disclosure of such evidence, including the contents of the telephone messages received or overheard, does not violate any law of this State.

11 Del. C. 1953, § 1431; 58 Del. Laws, c. 497, § 1.;



§ 1432. Gambling; definitions

(a) "Call service" means the furnishing of information upon request therefor or by prearrangement over general telegraphic, telephonic or teletypewriter exchange or toll service.

(b) "Dissemination" means the act of transmitting, distributing, advising, spreading, communicating, conveying or making known.

(c) "Gambling device" means any device, machine, paraphernalia or equipment which is used or usable in the playing phases of any gambling activity, whether the activity consists of gambling between persons or gambling by a person involving the playing of a machine. Lottery tickets, policy slips and other items used in the playing phases of lottery and policy schemes are not gambling devices.

(d) "Gambling offense" means any offense defined in §§ 1401-1431 of this title.

(e) "Private wire" means service equipment, facilities, conduits, poles, wires, circuits, systems by means of which service is furnished for communication purposes, either through the medium of telephone, telegraph, Morse, teletypewriter, loudspeaker or any other means, or by which the voice or electrical impulses are sent over a wire, and which services are contracted for or leased for services between 2 or more points specifically designated, and are not connected to or available for general telegraphic, telephonic or teletypewriter exchange or toll service, and includes such services known as "special contract leased wire service," "leased line," "private line," "private system," "Morse line," "private wire," but does not include the usual and customary telephone or teletypewriter service by which the subscriber may be connected at each separate call to any other telephone or teletypewriter designated by the subscriber only through the general telephone or teletypewriter exchange system or toll service.

(f) "Public utility" means a person, partnership, association or corporation owning or operating in this State equipment or facilities for conveying or transmitting messages or communications by telephone or telegraph to the public for compensation.

(g) "Obstruction" means a door, window, shutter, screen bar or grating of unusual strength, or any unnecessary number of doors, windows or obstructions other than what is usual and ordinary in the normal or usual use of a building, apartment or place, by which access to any building, apartment or place is barred.

(h) "Slot machine" means a gambling device which, as a result of the insertion of a coin or other object, operates, either completely automatically or with the aid of a physical act by the player, in such manner that, depending upon elements of chance, it may eject something of value.

11 Del. C. 1953, § 1432; 58 Del. Laws, c. 497, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1441. License to carry concealed deadly weapons

(a) A person of full age and good moral character desiring to be licensed to carry a concealed deadly weapon for personal protection or the protection of the person's property may be licensed to do so when the following conditions have been strictly complied with:

(1) The person shall make application therefor in writing and file the same with the Prothonotary of the proper county, at least 15 days before the then next term of the Superior Court, clearly stating that the person is of full age and that the person is desirous of being licensed to carry a concealed deadly weapon for personal protection or protection of the person's property, or both, and also stating the person's residence and occupation. The person shall submit together with such application all information necessary to conduct a criminal history background check. The Superior Court may conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of licensing any person pursuant to this section.

(2) At the same time the person shall file, with the Prothonotary, a certificate of 5 respectable citizens of the county in which the applicant resides at the time of filing the application. The certificate shall clearly state that the applicant is a person of full age, sobriety and good moral character, that the applicant bears a good reputation for peace and good order in the community in which the applicant resides, and that the carrying of a concealed deadly weapon by the applicant is necessary for the protection of the applicant or the applicant's property, or both. The certificate shall be signed with the proper signatures and in the proper handwriting of each such respectable citizen.

(3) Every such applicant shall file in the office of the Prothonotary of the proper county the application verified by oath or affirmation in writing taken before an officer authorized by the laws of this State to administer the same, and shall under such verification state that the applicant's certificate and recommendation were read to or by the signers thereof and that the signatures thereto are in the proper and genuine handwriting of each. Prior to the issuance of an initial license the person shall also file with the Prothonotary a notarized certificate signed by an instructor or authorized representative of a sponsoring agency, school, organization or institution certifying that the applicant: (i) has completed a firearms training course which contains at least the below described minimum elements; and (ii) is sponsored by a federal, state, county or municipal law enforcement agency, a college, a nationally recognized organization that customarily offers firearms training, or a firearms training school with instructors certified by a nationally recognized organization that customarily offers firearms training. The firearms training, course shall include the following elements:

a. Instruction regarding knowledge and safe handling of firearms;

b. Instruction regarding safe storage of firearms and child safety;

c. Instruction regarding knowledge and safe handling of ammunition;

d. Instruction regarding safe storage of ammunition and child safety;

e. Instruction regarding safe firearms shooting fundamentals;

f. Live fire shooting exercises conducted on a range, including the expenditure of a minimum of 100 rounds of ammunition;

g. Identification of ways to develop and maintain firearm shooting skills;

h. Instruction regarding federal and state laws pertaining to the lawful purchase, ownership, transportation, use and possession of firearms;

i. Instruction regarding the laws of this State pertaining to the use of deadly force for self defense; and

j. Instruction regarding techniques for avoiding a criminal attack and how to manage a violent confrontation, including conflict resolution.

(4) At the time the application is filed, the applicant shall pay a fee of $65 to the Prothonotary issuing the same.

(5) The license issued upon initial application shall be valid for 3 years. On or before the date of expiration of such initial license, the licensee, without further application, may renew the same for the further period of 5 years upon payment to the Prothonotary of a fee of $65, and upon filing with said Prothonotary an affidavit setting forth that the carrying of a concealed deadly weapon by the licensee is necessary for personal protection or protection of the person's property, or both, and that the person possesses all the requirements for the issuance of a license and may make like renewal every 5 years thereafter; provided, however, that the Superior Court, upon good cause presented to it, may inquire into the renewal request and deny the same for good cause shown. No requirements in addition to those specified in this paragraph may be imposed for the renewal of a license.

(b) The Prothonotary of the county in which any applicant for a license files the same shall cause notice of every such application to be published once, at least 10 days before the next term of the Superior Court. The publication shall be made in a newspaper of general circulation published in the county. In making such publication it shall be sufficient for the Prothonotary to do the same as a list in alphabetical form stating therein simply the name and residence of each applicant respectively.

(c) The Prothonotary of the county in which the application for license is made shall lay before the Superior Court, at its then next term, all applications for licenses, together with the certificate and recommendation accompanying the same, filed in the Prothonotary's office, on the 1st day of such application.

(d) The Court may or may not, in its discretion, approve any application, and in order to satisfy the Judges thereof fully in regard to the propriety of approving the same, may receive remonstrances and hear evidence and arguments for and against the same, and establish general rules for that purpose.

(e) If any application is approved, as provided in this section, the Court shall endorse the word "approved" thereon and sign the same with the date of approval. If not approved, the Court shall endorse the words "not approved" and sign the same. The Prothonotary, immediately after any such application has been so approved, shall notify the applicant of such approval, and following receipt of the notarized certification of satisfactory completion of the firearms training course requirement as set forth in paragraph (a)(3) of this section above shall issue a proper license, signed as other state licenses are, to the applicant for the purposes provided in this section and for a term to expire on June 1 next succeeding the date of such approval.

(f) The Secretary of State shall prepare blank forms of license to carry out the purposes of this section, and shall issue the same as required to the several Prothonotaries of the counties in this State. The Prothonotaries of all the counties shall affix to the license, before lamination, a photographic representation of the licensee.

(g) The provisions of this section do not apply to the carrying of the usual weapon by the police or other peace officers.

(h) Notwithstanding any provision to the contrary, anyone retired as a police officer, as "police officer" is defined by § 1911 of this title, who is retired after having served at least 20 years in any law-enforcement agency within this State, or who is retired and remains currently eligible for a duty-connected disability pension, may be licensed to carry a concealed deadly weapon for the protection of that retired police officer's person or property after that retired police officer's retirement, if the following conditions are strictly complied with:

(1) If that retired police officer applies for the license within 90 days of the date of that retired police officer's retirement, the retired police officer shall pay a fee of $65 to the Prothonotary in the county where that retired police officer resides and present to the Prothonotary both:

a. A certification from the Attorney General's office, in a form prescribed by the Attorney General's office, verifying that the retired officer is in good standing with the law-enforcement agency from which the retired police officer is retired; and

b. A letter from the chief of the retired officer's agency verifying that the retired officer is in good standing with the law-enforcement agency from which the retired police officer is retired; or

(2) If that retired police officer applies for the license more than 90 days, but within 20 years, of the date of that retired police officer's retirement, the retired police officer shall pay a fee of $65 to the Prothonotary in the county where the retired police officer resides and present to the Prothonotary certification forms from the Attorney General's office, or in a form prescribed by the Attorney General's office, that:

a. The retired officer is in good standing with the law-enforcement agency from which that retired police officer is retired;

b. The retired officer's criminal record has been reviewed and that the retired police officer has not been convicted of any crime greater than a violation since the date of the retired police officer's retirement; and

c. The retired officer has not been committed to a psychiatric facility since the date of the retired police officer's retirement.

(i) Notwithstanding anything contained in this section to the contrary, an adult person who, as a successful petitioner seeking relief pursuant to Part D, subchapter III of Chapter 9 of Title 10, has caused a protection from abuse order containing a firearms prohibition authorized by § 1045(a)(8) of Title 10 or a firearms prohibition pursuant to § 1448(a)(6) of this title to be entered against a person for alleged acts of domestic violence as defined in § 1041 of Title 10, shall be deemed to have shown the necessity for a license to carry a deadly weapon concealed for protection of themselves pursuant to this section. In such cases, all other requirements of subsection (a) of this section must still be satisfied.

(j) Notwithstanding any other provision of this Code to the contrary, the State of Delaware shall give full faith and credit and shall otherwise honor and give full force and effect to all licenses/permits issued to the citizens of other states where those issuing states also give full faith and credit and otherwise honor the licenses issued by the State of Delaware pursuant to this section and where those licenses/permits are issued by authority pursuant to state law and which afford a reasonably similar degree of protection as is provided by licensure in Delaware. For the purpose of this subsection "reasonably similar" does not preclude alternative or differing provisions nor a different source and process by which eligibility is determined. Notwithstanding the forgoing, if there is evidence of a pattern of issuing licenses/permits to convicted felons in another state, the Attorney General shall not include that state under the exception contained in this subsection even if the law of that state is determined to be "reasonably similar." The Attorney General shall communicate the provisions of this section to the Attorneys General of the several states and shall determine those states whose licensing/permit systems qualify for recognition under this section. The Attorney General shall publish on January 15th of each year a list of all States which have qualified for reciprocity under this subsection. Such list shall be valid for one year and any removal of a State from the list shall not occur without 1 year's notice of such impending removal. Such list shall be made readily available to all State and local law-enforcement agencies within the State as well as to all then-current holders of licenses issued by the State of Delaware pursuant to this Section.

(k) The Attorney General shall have the discretion to issue, on a limited basis, a temporary license to carry concealed a deadly weapon to any individual who is not a resident of this State and whom the Attorney General determines has a short-term need to carry such a weapon within this State in conjunction with that individual's employment for the protection of person or property. Said temporary license shall automatically expire 30 days from the date of issuance and shall not be subject to renewal, and must be carried at all times while within the State. However, nothing contained herein shall prohibit the issuance of a 2nd or subsequent temporary license. The Attorney General shall have the authority to promulgate and enforce such regulations as may be necessary for the administration of such temporary licenses. No individual shall be issued more than 3 temporary licenses.

(l) All applications for a temporary license to carry a concealed deadly weapon made pursuant to subsection (k) of this section shall be in writing and shall bear a notice stating that false statements therein are punishable by law.

(m) Notwithstanding any other law or regulation to the contrary, any license issued pursuant to this section shall be void, and is automatically repealed by operation of law, if the licensee is or becomes prohibited from owning, possessing or controlling a deadly weapon as specified in § 1448 of this title.

11 Del. C. 1953, § 1441; 58 Del. Laws, c. 497, § 1; 60 Del. Laws, c. 419, §§ 1-3; 67 Del. Laws, c. 41, § 1; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, §§ 1, 2; 68 Del. Laws, c. 410, §§ 1-3; 69 Del. Laws, c. 299, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 343, § 1; 71 Del. Laws, c. 246, § 1; 71 Del. Laws, c. 252, § 1; 72 Del. Laws, c. 61, § 6; 73 Del. Laws, c. 7, § 1; 73 Del. Laws, c. 252, § 7; 74 Del. Laws, c. 140, §§ 1-3; 77 Del. Laws, c. 230, §§ 1-4.;

§ 1441A State implementation of the federal Law Enforcement Officers Safety Act of 2004 [18 U.S.C. §§ 926B, 926C]

(a) For purposes of this section, unless the context otherwise requires:

(1) "Firearm" means a weapon as defined in 18 U.S.C. § 921(a)(3), but does not include a machine gun as defined in § 5845(b) of the National Firearms Act, 26 U.S.C. § 5845(b), or a firearm silencer as defined in 18 U.S.C. § 921(a)(24), or a destructive device as defined in 18 U.S.C. § 921(a)(4);

(2) "Law Enforcement Officers Safety Act' " means an act of the United States Congress known as the Law Enforcement Officers Safety Act of 2004, Pub. L. No. 108-277, 118 Stat. 865 (2004), and codified at 18 U.S.C. §§ 926B and 926C;

(3) "Officer" means a qualified active duty law-enforcement officer or a qualified retired law-enforcement officer, or both;

(4) "Parent agency" means the agency from which a qualified retired law-enforcement officer retired;

(5) "Qualified active duty law-enforcement officer" means an employee of a governmental agency who:

a. Is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and who has statutory powers of arrest;

b. Is authorized by the agency to carry a firearm;

c. Is not the subject of any disciplinary action by the agency;

d. Meets standards, if any, established by the agency which require the employee to regularly qualify in the use of a firearm;

e. Is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance; and

f. Is not prohibited by federal law from receiving a firearm;

(6) "Qualified retired law-enforcement officer" means an individual who:

a. Retired in good standing from service with a governmental agency in Delaware as an active duty law-enforcement officer, other than for reasons of mental instability;

b. Before retirement, was authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and who had statutory powers of arrest;

c.1. Before retirement, was regularly employed as an active duty law-enforcement officer for an aggregate of 15 years or more; or

2. Retired from service with a governmental agency in Delaware, after completing any applicable probationary period of service, due to a service-connected disability, as determined by the agency;

d. Has a nonforfeitable right to benefits under the retirement plan of the agency;

e. During the most recent 12-month period, has met, at that individual's own expense, Delaware's standards for training and qualification for qualified active duty law-enforcement officers to carry firearms;

f. Is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance; and

g. Is not prohibited by federal law from receiving a firearm.

(b) The State and any agency or political subdivision of the State employing 1 or more active duty officers shall issue a photographic identification card to each officer retired from employment by them who has fulfilled the requirements and standards of paragraph (a)(6) of this section. The card must indicate the status of the officer as being an officer who has retired from service.

(c) The proficiency standards for retired officers of this State which meet the minimum requirements under the federal Law Enforcement Officers Safety Act are:

(1) A retired officer shall, within the year immediately preceding the carrying of the firearm, fire a score equal to or greater than 80% on the Standard Off-Duty Qualification Course; and

(2) A retired officer shall demonstrate the required level of proficiency through 1 course of fire for each type and caliber of firearm that the officer intends to carry pursuant to the federal Law Enforcement Officers Safety Act. The types of firearms are revolver and semi-automatic pistol; the calibers vary. A photographic identification card issued pursuant to this section must indicate the type or types and caliber or calibers of firearm with which the officer demonstrated the required proficiency and the date upon which proficiency was demonstrated.

(d)(1) A retired officer wishing to demonstrate the levels of proficiency required by subsection (c) of this section may do so either through that retired officer's parent agency or through an instructor qualified under the Council of Police Training to conduct the training required. The parent agency of a retired officer may recover the cost of ammunition and targets from retired officers using the parent agency to meet the requirements of subsection (c) of this section. A parent agency that receives a request for the issuance of a photographic identification card from a retired officer who possesses a certificate of demonstrated proficiency, signed by an instructor authorized to attest to a retired officer's proficiency pursuant to this section, shall accept the certificate, make a record of it, and, in a timely fashion, issue the photographic identification card, if, and only if, the retired officer submits, at a minimum, to a criminal history records check.

(2) A retired officer who was an active officer in a state other than Delaware must apply to the other state for a photographic identification card, although that retired officer may receive a certification for firearm proficiency standards in this State under subsection (f) of this section.

(e) The Attorney General of the State, acting in the capacity of the chief law-enforcement officer of the State, is responsible for ensuring the standard of the form of a photographic identification card and otherwise ensuring that Delaware law meets the requirements of federal law for implementing the Law Enforcement Officers Safety Act within the State.

(f) A retired officer residing in the State whose parent agency is physically located or headquartered in another state may use the services of a qualified instructor authorized to conduct the training required, or may use the services of any Delaware-based law-enforcement agency, at the option of the agency, to meet the proficiency standards under subsection (c) of this section. A retired officer residing in the State who uses the provisions of this section, has an affirmative duty to report to the Delaware Department of Justice any fact or circumstance which may act as a legal impediment to the officer's legal right to keep and bear arms, including, but not limited to, any conviction making the officer a person prohibited from purchasing, owning, possessing, or controlling a deadly weapon or ammunition for a firearm under § 1448 of this title.

(g) A Delaware parent agency, its officers, agents, and employees, and all other persons authorized to certify and attest to the required level of officer proficiency pursuant to subsection (c) of this section, are not subject to, and are immune from, claim, suit, liability, damages, and any other civil recourse arising from any act, decision, or determination undertaken or performed, or from any recommendation made, in conjunction with the determination of a retired officer's proficiency as required in subsection (c) of this section, so long as their act, decision, determination, or recommendation does not rise to the level of wilful and wanton, reckless, or grossly negligent conduct.

(h) Nothing contained in this section may interfere in any manner with a retired officer's ability to obtain or renew a license to carry a concealed deadly weapon under § 1441 of this title.

(i) This section may not be construed to grant to or bestow upon a retired officer any law-enforcement powers or authority not otherwise held by the officer. Likewise, this section may not be construed to extend or enlarge upon the law-enforcement powers or authority of current, active-duty officers.

76 Del. Laws, c. 320, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1441A. State implementation of the federal Law Enforcement Officers Safety Act of 2004 [18 U.S.C. §§ 926B, 926C]

(a) For purposes of this section, unless the context otherwise requires:

(1) "Firearm" means a weapon as defined in 18 U.S.C. § 921(a)(3), but does not include a machine gun as defined in § 5845(b) of the National Firearms Act, 26 U.S.C. § 5845(b), or a firearm silencer as defined in 18 U.S.C. § 921(a)(24), or a destructive device as defined in 18 U.S.C. § 921(a)(4);

(2) "Law Enforcement Officers Safety Act' " means an act of the United States Congress known as the Law Enforcement Officers Safety Act of 2004, Pub. L. No. 108-277, 118 Stat. 865 (2004), and codified at 18 U.S.C. §§ 926B and 926C;

(3) "Officer" means a qualified active duty law-enforcement officer or a qualified retired law-enforcement officer, or both;

(4) "Parent agency" means the agency from which a qualified retired law-enforcement officer retired;

(5) "Qualified active duty law-enforcement officer" means an employee of a governmental agency who:

a. Is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and who has statutory powers of arrest;

b. Is authorized by the agency to carry a firearm;

c. Is not the subject of any disciplinary action by the agency;

d. Meets standards, if any, established by the agency which require the employee to regularly qualify in the use of a firearm;

e. Is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance; and

f. Is not prohibited by federal law from receiving a firearm;

(6) "Qualified retired law-enforcement officer" means an individual who:

a. Retired in good standing from service with a governmental agency in Delaware as an active duty law-enforcement officer, other than for reasons of mental instability;

b. Before retirement, was authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and who had statutory powers of arrest;

c.1. Before retirement, was regularly employed as an active duty law-enforcement officer for an aggregate of 15 years or more; or

2. Retired from service with a governmental agency in Delaware, after completing any applicable probationary period of service, due to a service-connected disability, as determined by the agency;

d. Has a nonforfeitable right to benefits under the retirement plan of the agency;

e. During the most recent 12-month period, has met, at that individual's own expense, Delaware's standards for training and qualification for qualified active duty law-enforcement officers to carry firearms;

f. Is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance; and

g. Is not prohibited by federal law from receiving a firearm.

(b) The State and any agency or political subdivision of the State employing 1 or more active duty officers shall issue a photographic identification card to each officer retired from employment by them who has fulfilled the requirements and standards of paragraph (a)(6) of this section. The card must indicate the status of the officer as being an officer who has retired from service.

(c) The proficiency standards for retired officers of this State which meet the minimum requirements under the federal Law Enforcement Officers Safety Act are:

(1) A retired officer shall, within the year immediately preceding the carrying of the firearm, fire a score equal to or greater than 80% on the Standard Off-Duty Qualification Course; and

(2) A retired officer shall demonstrate the required level of proficiency through 1 course of fire for each type and caliber of firearm that the officer intends to carry pursuant to the federal Law Enforcement Officers Safety Act. The types of firearms are revolver and semi-automatic pistol; the calibers vary. A photographic identification card issued pursuant to this section must indicate the type or types and caliber or calibers of firearm with which the officer demonstrated the required proficiency and the date upon which proficiency was demonstrated.

(d)(1) A retired officer wishing to demonstrate the levels of proficiency required by subsection (c) of this section may do so either through that retired officer's parent agency or through an instructor qualified under the Council of Police Training to conduct the training required. The parent agency of a retired officer may recover the cost of ammunition and targets from retired officers using the parent agency to meet the requirements of subsection (c) of this section. A parent agency that receives a request for the issuance of a photographic identification card from a retired officer who possesses a certificate of demonstrated proficiency, signed by an instructor authorized to attest to a retired officer's proficiency pursuant to this section, shall accept the certificate, make a record of it, and, in a timely fashion, issue the photographic identification card, if, and only if, the retired officer submits, at a minimum, to a criminal history records check.

(2) A retired officer who was an active officer in a state other than Delaware must apply to the other state for a photographic identification card, although that retired officer may receive a certification for firearm proficiency standards in this State under subsection (f) of this section.

(e) The Attorney General of the State, acting in the capacity of the chief law-enforcement officer of the State, is responsible for ensuring the standard of the form of a photographic identification card and otherwise ensuring that Delaware law meets the requirements of federal law for implementing the Law Enforcement Officers Safety Act within the State.

(f) A retired officer residing in the State whose parent agency is physically located or headquartered in another state may use the services of a qualified instructor authorized to conduct the training required, or may use the services of any Delaware-based law-enforcement agency, at the option of the agency, to meet the proficiency standards under subsection (c) of this section. A retired officer residing in the State who uses the provisions of this section, has an affirmative duty to report to the Delaware Department of Justice any fact or circumstance which may act as a legal impediment to the officer's legal right to keep and bear arms, including, but not limited to, any conviction making the officer a person prohibited from purchasing, owning, possessing, or controlling a deadly weapon or ammunition for a firearm under § 1448 of this title.

(g) A Delaware parent agency, its officers, agents, and employees, and all other persons authorized to certify and attest to the required level of officer proficiency pursuant to subsection (c) of this section, are not subject to, and are immune from, claim, suit, liability, damages, and any other civil recourse arising from any act, decision, or determination undertaken or performed, or from any recommendation made, in conjunction with the determination of a retired officer's proficiency as required in subsection (c) of this section, so long as their act, decision, determination, or recommendation does not rise to the level of wilful and wanton, reckless, or grossly negligent conduct.

(h) Nothing contained in this section may interfere in any manner with a retired officer's ability to obtain or renew a license to carry a concealed deadly weapon under § 1441 of this title.

(i) This section may not be construed to grant to or bestow upon a retired officer any law-enforcement powers or authority not otherwise held by the officer. Likewise, this section may not be construed to extend or enlarge upon the law-enforcement powers or authority of current, active-duty officers.

76 Del. Laws, c. 320, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1442. Carrying a concealed deadly weapon; class G felony; class D felony

A person is guilty of carrying a concealed deadly weapon when the person carries concealed a deadly weapon upon or about the person without a license to do so as provided by § 1441 of this title.

Carrying a concealed deadly weapon is a class G felony, unless the deadly weapon is a firearm, in which case it is a class D felony.

It shall be a defense that the defendant has been issued an otherwise valid license to carry a concealed deadly weapon pursuant to terms of § 1441 of this title, where:

(1) The license has expired,

(2) The person had applied for renewal of said license within the allotted time frame prior to expiration of the license, and

(3) The offense is alleged to have occurred while the application for renewal of said license was pending before the court.

11 Del. C. 1953, § 1442; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 13; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 313, §§ 1, 6.;



§ 1443. Carrying a concealed dangerous instrument; class A misdemeanor

(a) A person is guilty of carrying a concealed dangerous instrument when the person carries concealed a dangerous instrument upon or about the person.

(b) It shall be a defense that the defendant was carrying the concealed dangerous instrument for a specific lawful purpose and that the defendant had no intention of causing any physical injury or threatening the same.

(c) For the purposes of this section, disabling chemical spray, as defined in § 222 of this title, shall not be considered to be a dangerous instrument.

(d) Carrying a concealed dangerous instrument is a class A misdemeanor.

11 Del. C. 1953, § 1443; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 14; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 374, § 6.;



§ 1444. Possessing a destructive weapon; class E felony

(a) A person is guilty of possessing a destructive weapon when the person sells, transfers, buys, receives or has possession of a bomb, bombshell, firearm silencer, sawed-off shotgun, machine gun or any other firearm or weapon which is adaptable for use as a machine gun.

(b) Possessing a destructive weapon is a class E felony. This section does not apply to members of the military forces or to members of a police force in this State duly authorized to carry a weapon of the type described; nor shall the provisions contained herein apply to authorized and certified (by an accredited state enforcement agency) state and federal wildlife biologists possessing firearm silencers for the purposes of wildlife disease or wildlife population control, or persons possessing machine guns for scientific or experimental research and development purposes, which machine guns have been duly registered under the National Firearms Act of 1968 (26 U.S.C. § 5801 et seq.).

(c) The term "shotgun" as used in this section means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of projectiles (ball shot) or a single projectile for each pull of the trigger. The term "sawed-off shotgun" as used in this section means a shotgun having 1 or more barrels less than 18 inches in length or any weapon made from a shotgun (whether by alteration, modification or otherwise) if such weapon as modified has an overall length of less than 26 inches.

11 Del. C. 1953, § 1444; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 12; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 411, § 1.;



§ 1445. Unlawfully dealing with a dangerous weapon; unclassified misdemeanor

A person is guilty of unlawfully dealing with a dangerous weapon when:

(1) The person possesses, sells or in any manner has control of:

a. A weapon which by compressed air or by spring discharges or projects a pellet, slug or bullet, except a B.B. or air gun which does not discharge or project a pellet or slug larger than a B.B. shot; or

b. A pellet, slug or bullet, intending that it be used in any weapon prohibited by paragraph (1)a. of this section; or

(2) The person sells, gives or otherwise transfers to a child under 16 years of age a B.B. or air gun or spear gun or B.B. shot, unless the person is that child's parent or guardian, or unless the person first receives the permission of said parent or guardian; or

(3) Being a parent, the person permits the person's child under 16 years of age to have possession of a firearm or a B.B. or air gun or spear gun unless under the direct supervision of an adult; or

(4) The person sells, gives or otherwise transfers to a child under 18 years of age a firearm or ammunition for a firearm, unless the person is that child's parent or guardian, or unless the person first receives the permission of said parent or guardian; or

(5) The person sells, gives or otherwise transfers a firearm to any person knowing that said person intends to commit any felony, class A misdemeanor or drug related criminal offense while in possession of said firearm.

Unlawfully dealing with a firearm or dangerous weapon is an unclassified misdemeanor, unless the person is convicted under paragraph (4) of this section, in which case it is a class G felony, or unless the person is convicted under paragraph (5) of this section, in which case it is a class E felony.

11 Del. C. 1953, § 1445; 58 Del. Laws, c. 497, § 1; 64 Del. Laws, c. 44, § 1; 67 Del. Laws, c. 130, § 8; 69 Del. Laws, c. 312, §§ 1-3; 70 Del. Laws, c. 186, § 1.;



§ 1446. Unlawfully dealing with a switchblade knife; unclassified misdemeanor

A person is guilty of unlawfully dealing with a switchblade knife when the person sells, offers for sale or has in possession a knife, the blade of which is released by a spring mechanism or by gravity.

Unlawfully dealing with a switchblade knife is an unclassified misdemeanor.

11 Del. C. 1953, § 1446; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;

§ 1446A Undetectable knives; commercial manufacture, import for commercial sale, or offers for commercial sale; or possession.

(a) Any person in this state who commercially manufactures or causes to be commercially manufactured, or who knowingly imports into the state for commercial sale, keeps for commercial sale, or offers or exposes for commercial sale, or who possesses any undetectable knife is guilty of a class G felony. As used in this section, an "undetectable knife" means any knife or other instrument with or without a handguard that is capable of ready use as a stabbing weapon that may inflict serious physical injury or death that is commercially manufactured to be used as a weapon and is not detectable by a metal detector or magnetometer because there is no material permanently affixed that would be detectable by a metal detector or magnetometer, either handheld or otherwise, that is set at standard calibration.

(b) Notwithstanding any other provision of law, all knives or other instruments with or without a handguard that are capable of ready use as a stabbing weapon that may inflict serious physical injury or death that are commercially manufactured in this state that utilize materials that are not detectable by a metal detector or magnetometer, shall be manufactured to include permanently installed materials that will ensure they are detectable by a metal detector or magnetometer, either handheld or otherwise, that is set at standard calibration.

(c) This section shall not apply to the manufacture or importation of undetectable knives for sale to a law enforcement or military entity nor shall this section apply to the subsequent sale of these knives to law enforcement or military entity.

(d) This section shall not apply to the manufacture or importation of undetectable knives for sale to federal, state, and local historical societies, museums, and institutional collections which are open to the public, provided that the undetectable knives are properly housed and secured from unauthorized handling, nor shall this section apply to the subsequent sale of the knives to these societies, museums, and collections.

75 Del. Laws, c. 348, § 1.;



§ 1446A. Undetectable knives; commercial manufacture, import for commercial sale, or offers for commercial sale; or possession

(a) Any person in this state who commercially manufactures or causes to be commercially manufactured, or who knowingly imports into the state for commercial sale, keeps for commercial sale, or offers or exposes for commercial sale, or who possesses any undetectable knife is guilty of a class G felony. As used in this section, an "undetectable knife" means any knife or other instrument with or without a handguard that is capable of ready use as a stabbing weapon that may inflict serious physical injury or death that is commercially manufactured to be used as a weapon and is not detectable by a metal detector or magnetometer because there is no material permanently affixed that would be detectable by a metal detector or magnetometer, either handheld or otherwise, that is set at standard calibration.

(b) Notwithstanding any other provision of law, all knives or other instruments with or without a handguard that are capable of ready use as a stabbing weapon that may inflict serious physical injury or death that are commercially manufactured in this state that utilize materials that are not detectable by a metal detector or magnetometer, shall be manufactured to include permanently installed materials that will ensure they are detectable by a metal detector or magnetometer, either handheld or otherwise, that is set at standard calibration.

(c) This section shall not apply to the manufacture or importation of undetectable knives for sale to a law enforcement or military entity nor shall this section apply to the subsequent sale of these knives to law enforcement or military entity.

(d) This section shall not apply to the manufacture or importation of undetectable knives for sale to federal, state, and local historical societies, museums, and institutional collections which are open to the public, provided that the undetectable knives are properly housed and secured from unauthorized handling, nor shall this section apply to the subsequent sale of the knives to these societies, museums, and collections.

75 Del. Laws, c. 348, § 1.;



§ 1447. Possession of a deadly weapon during commission of a felony; class B felony

(a) A person who is in possession of a deadly weapon during the commission of a felony is guilty of possession of a deadly weapon during commission of a felony.

Possession of a deadly weapon during commission of a felony is a class B felony.

(b) Any sentence imposed for a violation of this section shall not be subject to suspension and no person convicted for a violation of this section shall be eligible for good time, parole or probation during the period of the sentence imposed.

(c) Any sentence imposed upon conviction for possession of a deadly weapon during the commission of a felony shall not run concurrently with any other sentence. In any instance where a person is convicted of a felony, together with a conviction for the possession of a deadly weapon during the commission of such felony, such person shall serve the sentence for the felony itself before beginning the sentence imposed for possession of a deadly weapon during such felony.

(d) Every person charged under this section over the age of 16 years shall be tried as an adult, notwithstanding any contrary provision of statutes governing the Family Court or any other state law.

(e) A person may be found guilty of violating this section notwithstanding that the felony for which the person is convicted and during which the person possessed the deadly weapon is a lesser included felony of the one originally charged.

11 Del. C. 1953, § 1447; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 203, § 34; 59 Del. Laws, c. 547, § 15; 60 Del. Laws, c. 306, §§ 1, 2; 63 Del. Laws, c. 412, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 107, § 1.;

§ 1447A Possession of a firearm during commission of a felony; class B felony.

(a) A person who is in possession of a firearm during the commission of a felony is guilty of possession of a firearm during the commission of a felony. Possession of a firearm during the commission of a felony is a class B felony.

(b) A person convicted under subsection (a) of this section shall receive a minimum sentence of 3 years at Level V, notwithstanding the provisions of § 4205(b)(2) of this title.

(c) A person convicted under subsection (a) of this section, and who has been at least twice previously convicted of a felony in this State or elsewhere, shall receive a minimum sentence of 5 years at Level V, notwithstanding the provisions of §§ 4205(b)(2) and 4215 of this title.

(d) Any sentence imposed for a violation of this section shall not be subject to suspension and no person convicted for a violation of this section shall be eligible for good time, parole or probation during the period of the sentence imposed.

(e) Any sentence imposed upon conviction for possession of a firearm during the commission of a felony shall not run concurrently with any other sentence. In any instance where a person is convicted of a felony together with a conviction for the possession of a firearm during the commission of such felony, such person shall serve the sentence for the felony itself before beginning the sentence imposed for possession of a firearm during such felony.

(f) Every person charged under this section over the age of 15 years shall be tried as an adult, notwithstanding any contrary provisions or statutes governing the Family Court or any other state law.

(g) A person may be found guilty of violating this section notwithstanding that the felony for which the person is convicted and during which the person possessed the firearm is a lesser included felony of the one originally charged.

69 Del. Laws, c. 229, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 596, § 7; 73 Del. Laws, c. 107, §§ 2, 3.;



§ 1447A. Possession of a firearm during commission of a felony; class B felony

(a) A person who is in possession of a firearm during the commission of a felony is guilty of possession of a firearm during the commission of a felony. Possession of a firearm during the commission of a felony is a class B felony.

(b) A person convicted under subsection (a) of this section shall receive a minimum sentence of 3 years at Level V, notwithstanding the provisions of § 4205(b)(2) of this title.

(c) A person convicted under subsection (a) of this section, and who has been at least twice previously convicted of a felony in this State or elsewhere, shall receive a minimum sentence of 5 years at Level V, notwithstanding the provisions of §§ 4205(b)(2) and 4215 of this title.

(d) Any sentence imposed for a violation of this section shall not be subject to suspension and no person convicted for a violation of this section shall be eligible for good time, parole or probation during the period of the sentence imposed.

(e) Any sentence imposed upon conviction for possession of a firearm during the commission of a felony shall not run concurrently with any other sentence. In any instance where a person is convicted of a felony together with a conviction for the possession of a firearm during the commission of such felony, such person shall serve the sentence for the felony itself before beginning the sentence imposed for possession of a firearm during such felony.

(f) Every person charged under this section over the age of 15 years shall be tried as an adult, notwithstanding any contrary provisions or statutes governing the Family Court or any other state law.

(g) A person may be found guilty of violating this section notwithstanding that the felony for which the person is convicted and during which the person possessed the firearm is a lesser included felony of the one originally charged.

69 Del. Laws, c. 229, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 596, § 7; 73 Del. Laws, c. 107, §§ 2, 3.;



§ 1448. Possession and purchase of deadly weapons by persons prohibited; penalties

(a) Except as otherwise provided herein, the following persons are prohibited from purchasing, owning, possessing or controlling a deadly weapon or ammunition for a firearm within the State:

(1) Any person having been convicted in this State or elsewhere of a felony or a crime of violence involving physical injury to another, whether or not armed with or having in possession any weapon during the commission of such felony or crime of violence;

(2) Any person who has ever been committed for a mental disorder to any hospital, mental institution or sanitarium, unless such person can demonstrate that he or she is no longer prohibited from possessing a firearm pursuant to § 1448A of this title;

(3) Any person who has been convicted for the unlawful use, possession or sale of a narcotic, dangerous drug or central nervous system depressant or stimulant as those terms were defined prior to the effective date of the Uniform Controlled Substances Act in June 1973 or of a narcotic drug or controlled substance as defined in Chapter 47 of Title 16;

(4) Any person who, as a juvenile, has been adjudicated as delinquent for conduct which, if committed by an adult, would constitute a felony, unless and until that person has reached their 25th birthday;

(5) Any juvenile, if said deadly weapon is a handgun, unless said juvenile possesses said handgun for the purpose of engaging in lawful hunting, instruction, sporting or recreational activity while under the direct or indirect supervision of an adult. For the purpose of this subsection, a handgun shall be defined as any pistol, revolver or other firearm designed to be readily capable of being fired when held in 1 hand;

(6) Any person who is subject to a Family Court protection from abuse order (other than an ex parte order), but only for so long as that order remains in effect or is not vacated or otherwise terminated, except that this paragraph shall not apply to a contested order issued solely upon § 1041(1)d., e., or h. of Title 10, or any combination thereof;

(7) Any person who has been convicted in any court of any misdemeanor crime of domestic violence. For purposes of this paragraph, the term "misdemeanor crime of domestic violence" means any misdemeanor offense that:

a. Was committed by a member of the victim's family, as "family" is defined in § 901(12) of Title 10 (regardless, however, of the state of residence of the parties); by a former spouse of the victim; by a person who cohabitated with the victim at the time of the offense; or by a person with a child in common with the victim; and

b. Is an offense as defined under § 601, § 602, § 603, § 611, § 614, § 621, § 625, § 628A, § 763, § 765, § 766, § 767, § 781, § 785 or § 791 of this title, or any similar offense when committed or prosecuted in another jurisdiction; or

(8) Any person who, knowing that he or she is the defendant or co-defendant in any criminal case in which that person is alleged to have committed any felony under the laws of this State, the United States or any other state or territory of the United States, becomes a fugitive from justice by failing to appear for any scheduled court proceeding pertaining to such felony for which proper notice was provided or attempted. It is no defense to a prosecution under this paragraph that the person did not receive notice of the scheduled court proceeding.

(9) Any person, if the deadly weapon is a semi-automatic or automatic firearm, or a handgun, who, at the same time, possesses a controlled substance in violation of § 4763, or § 4764 of Title 16.

(10) Except for "antique firearms", any validly seized deadly weapons or ammunition from a person prohibited as a result of a felony conviction under Delaware law, federal law or the laws of any other state, or as otherwise prohibited under this subsection (a) of this section may be disposed of by the law enforcement agency holding the weapon or ammunition, pursuant to § 2311 of this title.

a. "Antique firearm" means any firearm not designed or redesigned for using rim fire or conventional center fire ignition with fixed ammunition and manufactured in or before 1898 and also any firearm using fixed ammunition manufactured in or before 1898, for which ammunition is no longer manufactured in the United States and is not readily restored to a firing condition.

b. A person prohibited under this section has the burden of proving that the subject firearm is an antique firearm as defined in paragraph (a)(10)a. of this section subject to an exemption under this section and § 2311 of this title.

(b) Any prohibited person as set forth in subsection (a) of this section who knowingly possesses, purchases, owns or controls a deadly weapon or ammunition for a firearm while so prohibited shall be guilty of possession of a deadly weapon or ammunition for a firearm by a person prohibited.

(c) Possession of a deadly weapon by a person prohibited is a class F felony, unless said deadly weapon is a firearm or ammunition for a firearm, and the violation is 1 of paragraphs (a)(1)-(8) of this section, in which case it is a class D felony, or unless the person is eligible for sentencing pursuant to subsection (e) of this section, in which case it is a class C felony. As used herein, the word "ammunition" shall mean 1 or more rounds of fixed ammunition designed for use in and capable of being fired from a pistol, revolver, shotgun or rifle but shall not mean inert rounds or expended shells, hulls or casings.

(d) Any person who is a prohibited person solely as the result of a conviction for an offense which is not a felony shall not be prohibited from purchasing, owning, possessing or controlling a deadly weapon or ammunition for a firearm if 5 years have elapsed from the date of conviction.

(e)(1) Notwithstanding any provision of this section or Code to the contrary, any person who is a prohibited person as described in this section and who knowingly possesses, purchases, owns or controls a firearm or destructive weapon while so prohibited shall receive a minimum sentence of:

a. Three years at Level V, if the person has previously been convicted of a violent felony;

b. Five years at Level V, if the person does so within 10 years of the date of conviction for any violent felony or the date of termination of all periods of incarceration or confinement imposed pursuant to said conviction, whichever is the later date; or

c. Ten years at Level V, if the person has been convicted on 2 or more separate occasions of any violent felony.

(2) Any person who is a prohibited person as described in this section because of a conviction for a violent felony and who, while in possession or control of a firearm in violation of this section, negligently causes serious physical injury to or the death of another person through the use of such firearm, shall be guilty of a class B felony and shall receive a minimum sentence of:

a. Four years at Level V; or

b. Six years at Level V, if the person causes such injury or death within 10 years of the date of conviction for any violent felony or the date of termination of all periods of incarceration or confinement imposed pursuant to said conviction, whichever is the later date; or

c. Ten years at Level V, if the person has been convicted on 2 or more separate occasions of any violent felony.

d. Nothing in this paragraph shall be deemed to be a related or included offense of any other provision of this Code. Nothing in this paragraph shall be deemed to preclude prosecution or sentencing under any other provision of this Code nor shall this paragraph be deemed to repeal any other provision of this Code.

(3) Any sentence imposed pursuant to this subsection shall not be subject to the provisions of § 4215 of this title. For the purposes of this subsection, "violent felony" means any felony so designated by § 4201(c) of this title, or any offense set forth under the laws of the United States, any other state or any territory of the United States which is the same as or equivalent to any of the offenses designated as a violent felony by § 4201(c) of this title.

(4) Any sentence imposed for a violation of this subsection shall not be subject to suspension and no person convicted for a violation of this subsection shall be eligible for good time, parole or probation during the period of the sentence imposed.

(f)(1) Upon conviction, any person who is a prohibited person as described in paragraph (a)(5) of this section and who is 14 years of age or older shall, for a first offense, receive a minimum sentence of 6 months of Level V incarceration, and shall receive a minimum sentence of 1 year of Level V incarceration for a second and subsequent offense, which shall not be subject to suspension. Any sentence imposed pursuant to this subsection shall not be subject to §§ 4205(b) and 4215 of this title.

(2) The penalties prescribed by this subsection and subsection (g) of this section shall be imposed regardless of whether or not the juvenile is determined to be amenable to the rehabilitative process of the Family Court pursuant to § 1010(c) of Title 10 or any successor statute.

(g) In addition to the penalties set forth in subsection (f) of this section herein, a person who is a prohibited person as described in paragraph (a)(5) of this section and who is 14 years of age or older shall, upon conviction of a first offense, be required to view a film and/or slide presentation depicting the damage and destruction inflicted upon the human body by a projectile fired from a gun, and shall be required to meet with, separately or as part of a group, a victim of a violent crime, or with the family of a deceased victim of a violent crime. The Division of Youth Rehabilitative Service, with the cooperation of the Office of the Chief Medical Examiner and the Violent Crimes Compensation Board, shall be responsible for the implementation of this subsection.

11 Del. C. 1953, § 1448; 58 Del. Laws, c. 497, § 1; 67 Del. Laws, c. 130, § 8; 68 Del. Laws, c. 422, § 1; 69 Del. Laws, c. 313, §§ 1, 2; 69 Del. Laws, c. 441, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 230, §§ 1-5; 71 Del. Laws, c. 358, §§ 1, 2; 72 Del. Laws, c. 61, §§ 1, 2; 74 Del. Laws, c. 106, § 7; 75 Del. Laws, c. 78, § 1; 76 Del. Laws, c. 99, § 1; 76 Del. Laws, c. 101, §§ 1-5; 78 Del. Laws, c. 13, §§ 5, 6; 78 Del. Laws, c. 135, §§ 6-8; 78 Del. Laws, c. 137, § 5; 78 Del. Laws, c. 168, § 6; 79 Del. Laws, c. 124, §§ 1, 2; 79 Del. Laws, c. 188, § 1.;

§ 1448A Criminal history record checks for sales of firearms.

(a) No licensed importer, licensed manufacturer or licensed dealer shall sell, transfer or deliver from inventory any firearm, as defined in § 222 of this title, to any other person, other than a licensed importer, licensed manufacturer, licensed dealer, or licensed collector, without conducting a criminal history background check in accordance with regulations promulgated by the United States Department of Justice pursuant to the National Instant Criminal Background Check System ("NICS"), 28 C.F.R. §§ 25.1-25.11, as the same may be amended from time to time, to determine whether the transfer of a firearm to any person who is not licensed under 18 U.S.C. § 923 would be in violation of federal or state law.

(b) Any person who is denied the right to receive or purchase a firearm in connection with subsection (a) of this section or § 1448B(a) of this title may request from the Federal Bureau of Investigation ("FBI") a written explanation for such denial; an appeal of the denial based on the accuracy of the record upon which the denial is based; and/or that erroneous information on the NICS system be corrected and that the person's rights to possess a firearm be restored. All requests pursuant to this subsection (b) shall be made in accordance with applicable federal laws and regulations, including without limitation 28 C.F.R. 25.10. In connection herewith, at the request of a denied person, the Federal Firearms Licensed (FFL) dealer and SBI shall provide to the denied person such information as may be required by federal law or regulation in order for such person to appeal or seek additional information hereunder.

(c) Compliance with the provisions of this section shall be a complete defense to any claim or cause of action under the laws of this State for liability for damages arising from the importation or manufacture of any firearm which has been shipped or transported in interstate or foreign commerce. In addition, compliance with the provisions of this section or § 1448B of this title, as the case may be, shall be a complete defense to any claim or cause of action under the laws of this State for liability for damages allegedly arising from the actions of the transferee subsequent to the date of said compliance wherein the claim for damages is factually connected to said compliant transfer.

(d) The provisions of this section shall not apply to:

(1) Any firearm (including any firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system) manufactured in or before 1898;

(2) Any replica of any firearm described in paragraph (d)(1) of this section if such replica:

a. Is not designed or redesigned to use rimfire or conventional centerfire fixed ammunition; or

b. Uses rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade;

(3) Any shotgun, which is defined as a firearm designed or intended to be fired from the shoulder and designed or made to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger;

(4) The return, by a licensed pawnbroker, of a firearm to the person from whom it was received;

(5) Transactions in which the potential buyer or transferee holds a valid concealed deadly weapons license pursuant to § 1441 of this title; and

(6) Transactions involving a "law-enforcement officer" as defined by § 222 of this title.

(e) Any licensed dealer, licensed manufacturer, licensed importer or employee thereof who wilfully and intentionally requests a criminal history record check from the Federal Bureau of Investigation, NICS for any purpose other than compliance with subsection (a) of this section or § 1448B(a) of this title, or wilfully and intentionally disseminates any criminal history record information to any person other than the subject of such information or discloses to any person the unique identification number shall be guilty of a class A misdemeanor. The Superior Court shall have exclusive jurisdiction for all offenses under this subsection.

(f) Any person who, in connection with the purchase, transfer, or attempted purchase or transfer of a firearm pursuant to subsection (a) of this section or § 1448B(a) of this title, wilfully and intentionally makes any materially false oral or written statement or wilfully and intentionally furnishes or exhibits any false identification intended or likely to deceive the licensee shall be guilty of a class G felony.

(g) Any licensed dealer, licensed manufacturer, licensed importer or employee thereof who wilfully and intentionally sells or delivers a firearm in violation of this section shall be guilty of a class A misdemeanor. Second or subsequent offenses by an individual shall be a class G felony.

(h) The SBI shall provide to the judiciary committees of the Senate and House of Representatives an annual report including the number of inquiries made pursuant to this section and § 1448B of this title for the prior calendar year. Such report shall include, but not be limited to, the number of inquiries received from licensees, the number of inquiries resulting in a determination that the potential buyer or transferee was prohibited from receipt or possession of a firearm pursuant to §§ 1448 and 1448B of this title or federal law.

(i) Notwithstanding Chapter 89 of this title, Chapter 10 of Title 24, and other Delaware laws, the SBI is authorized and directed to release records and data required by this section and by § 1448B of this title. The SBI shall not release or disclose criminal records or data except as specified in this section and in § 1448B of this title.

(j) No records, data, information or reports containing the name, address, date of birth or other identifying data of either the transferor or transferee or which contain the make, model, caliber, serial number or other identifying data of any firearm which are required, authorized or maintained pursuant to this section, § 1448B of this title or by Chapter 9 of Title 24, shall be subject to disclosure or release pursuant to the Freedom of Information Act, Chapter 100 of Title 29.

(k) Relief from Disabilities Program. — A person who is subject to the disabilities of 18 U.S.C. § 922(d)(4) and (g)(4) or of § 1448(a)(2) of this title because of an adjudication or commitment under the laws of this State may petition for relief from a firearms prohibition from the Relief from Disabilities Board. The Relief from Disabilities Board shall be comprised of 3 members, with the chairperson appointed by and serving at the pleasure of the Secretary of Safety and Homeland Security, and 2 members appointed by and serving at the pleasure of the Secretary of the Department of Health and Social Services, 1 of whom shall be a licensed psychiatrist.

(1) The Board shall consider the petition for relief in accordance with the following:

a. The Board shall give the petitioner the opportunity to present evidence to the Board in a closed and confidential hearing on the record; and

b. A record of the hearing shall be maintained by the Board for purposes of appellate review.

(2) In determining whether to grant relief, the Board shall consider evidence regarding the following:

a. The circumstances regarding the firearms disabilities pursuant to § 1448(a)(2) of this title and 18 U.S.C. § 922(d)(4) and (g)(4);

b. The petitioner's record, which must include, at a minimum, the petitioner's mental health record, including a certificate of a medical doctor or psychiatrist licensed in this State that the person is no longer suffering from a mental disorder which interferes or handicaps the person from handling deadly weapons;

c. Criminal history records; and

d. The petitioner's reputation as evidenced through character witness statements, testimony, or other character evidence.

(3) The Board shall have the authority to require that the petitioner undergo a clinical evaluation and risk assessment, which it may also consider as evidence in determining whether to approve or deny the petition for relief.

(4) After a hearing on the record, the Board shall grant relief if it finds, by a preponderance of the evidence, that:

a. The petitioner will not be likely to act in a manner dangerous to public safety; and

b. Granting the relief will not be contrary to the public interest.

(5) The Board shall issue its decision in writing explaining the reasons for a denial or grant of relief.

(6) Any person whose petition for relief has been denied by the Relief from Disabilities Board shall have a right to a de novo judicial review in the Superior Court. The Superior Court shall consider the record of the Board hearing on the petition for relief, the decision of the Board, and, at the Court's discretion, any additional evidence it deems necessary to conduct its review.

(7) Upon notice that a petition for relief has been granted, the Department of Safety and Homeland Security shall, as soon as practicable:

a. Cause the petitioner's record to be updated, corrected, modified, or removed from any database maintained and made available to NICS to reflect that the petitioner is no longer subject to a firearms prohibition as it relates to § 1448(a)(2) this title and 18 U.S.C. § 922(d)(4) and (g)(4); and

b. Notify the Attorney General of the United States that the petitioner is no longer subject to a firearms prohibition pursuant to § 1448(a)(2) of this title and 18 U.S.C. § 922(d)(4) and (g)(4).

(l) The Department of Safety and Homeland Security shall adopt regulations relating to compliance with NICS, including without limitation issues relating to the transmission of data, the transfer of existing data in the existing state criminal background check database and the relief from disabilities process set forth in subsection (j) of this section. In preparing such regulations, the Department shall consult with the Department of Health and Social Services, the courts, the Department of Children, Youth and Their Families, the Department of State and such other entities as may be necessary or advisable. Such regulations shall include provisions to ensure the identity, confidentiality and security of all records and data provided pursuant to this section.

67 Del. Laws, c. 414, § 1; 69 Del. Laws, c. 224, § 3; 69 Del. Laws, c. 293, §§ 1-5; 70 Del. Laws, c. 20, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 104, § 1; 78 Del. Laws, c. 137, §§ 6-13; 79 Del. Laws, c. 20, §§ 2-7.;

§ 1448B Criminal history record checks for sales of firearms — Unlicensed persons.

(a) No unlicensed person shall sell or transfer any firearm, as defined in § 222 of this title, to any other unlicensed person without having conducted a criminal history background check through a licensed firearms dealer in accordance with § 1448A of this title and § 904A of Title 24, as the same may be amended from time to time, to determine whether the sale or transfer would be in violation of federal or state law.

(b) For purposes of this section:

(1) "Licensed dealer" means any person licensed as a deadly weapons dealer pursuant to Chapter 9 of Title 24 and 18 U.S.C. § 921 et seq.

(2) "Transfer" means assigning, pledging, leasing, loaning, giving away, or otherwise disposing of, but does not include:

a. The loan of a firearm for any lawful purpose, for a period of 14 days or less, by the owner of said firearm to a person known personally to him or her;

b. A temporary transfer for any lawful purpose that occurs while in the continuous presence of the owner of the firearm, provided that such temporary transfer shall not exceed 24 hours in duration;

c. The transfer of a firearm for repair, service or modification to a licensed gunsmith or other person lawfully engaged in such activities as a regular course of trade or business; or

d. A transfer that occurs by operation of law or because of the death of a person for whom the prospective transferor is an executor or administrator of an estate or a trustee of a trust created in a will.

(3) "Unlicensed person" means any person who is not a licensed importer, licensed manufacturer or licensed dealer.

(c) The provisions of this section shall not apply to:

(1) Transactions in which the potential purchaser or transferee is a parent, mother-in-law, father-in-law, stepparent, legal guardian, grandparent, child, daughter-in-law, son-in-law, stepchild, grandchild, sibling, sister-in-law, brother-in-law, spouse, or civil union partner of the seller or transferor;

(2) Any firearm (including any firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system) manufactured in or before 1898;

(3) Any replica of any firearm described in paragraph (c)(2) of this section if such replica:

a. Is not designed or redesigned to use rimfire or conventional centerfire fixed ammunition; or

b. Uses rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade;

(4) Any muzzle-loading firearm designed for hunting or competitive shooting not requiring a criminal background check pursuant to federal law;

(5) Transactions in which the potential purchaser or transferee is a qualified active duty law-enforcement officer or a qualified retired law-enforcement officer, as such terms are defined in § 1441A of this title;

(6) Transactions in which the potential purchaser or transferee holds a current and valid concealed carry permit issued by the Superior Court of the State of Delaware pursuant to § 1441 of this title.

(7) Transactions in which the prospective buyer or transferee is a bona fide member or adherent of an organized church or religious group, the tenets of which prohibit photographic identification; provided, however, that no unlicensed person shall sell or transfer any firearm to any such person without having conducted a criminal history background check in accordance with subsection (f) of this section hereunder to determine whether the sale or transfer would be in violation of federal or state law;

(8) Transactions involving the sale or transfer of a curio or relic to a licensed collector, as such terms are defined in 27 C.F.R. 478.11, as the same may be amended from time to time;

(9) Transactions involving the sale or transfer of a firearm to an authorized representative of the State or any subdivision thereof as part of an authorized voluntary gun buyback program.

(d) Notwithstanding anything to the contrary herein, no fee for a criminal history background check may be charged for the return of a firearm to its owner that has been repaired, serviced or modified by a licensed gunsmith or other person lawfully engaged in such activities as a regular course of trade or business.

(e) Any person who knowingly sells or transfers a firearm in violation of this section shall be guilty of a class A misdemeanor. Any subsequent offense shall be a class G felony. The Superior Court shall have exclusive jurisdiction for all offenses under this section.

(f) The State Bureau of Investigation (the "Bureau") shall facilitate the sale or transfer of any firearm in which the prospective buyer is a bona fide member or adherent of an organized church or religious group, the tenets of which prohibit photographic identification, pursuant to the following procedure. For purposes of this subsection, the terms "prospective buyer" and "prospective seller" shall include prospective transferors and prospective transferees, respectively.

(1) The prospective buyer and seller shall jointly appear at the State Bureau of Investigation during regular hours of business, and shall inform the Bureau of their desire to avail themselves of the procedure set forth herein. The actual cost of the criminal history background check shall be paid by either the prospective buyer or prospective seller.

(2) The prospective buyer shall be required to submit fingerprints and other necessary information in order to obtain a report of the individual's entire criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). In addition, the prospective buyer shall submit to the Bureau a signed affidavit stating that photographic identification conflicts with the tenets of an organized church or religious group of which the prospective buyer is a bona fide member.

(3) In the event that said background check reveals that the prospective buyer is prohibited from possessing, purchasing or owning a firearm, the Bureau shall so inform both parties of that fact and the transfer shall not take place.

(4) The Bureau shall maintain a record of all background checks under this section to the same extent as is required of licensed dealers pursuant to Chapter 9 of Title 24.

(5) The Bureau is hereby authorized to promulgate such reasonable forms and regulations as may be necessary or desirable to effectuate the provisions of this subsection.

79 Del. Laws, c. 20, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1448A. Criminal history record checks for sales of firearms

(a) No licensed importer, licensed manufacturer or licensed dealer shall sell, transfer or deliver from inventory any firearm, as defined in § 222 of this title, to any other person, other than a licensed importer, licensed manufacturer, licensed dealer, or licensed collector, without conducting a criminal history background check in accordance with regulations promulgated by the United States Department of Justice pursuant to the National Instant Criminal Background Check System ("NICS"), 28 C.F.R. §§ 25.1-25.11, as the same may be amended from time to time, to determine whether the transfer of a firearm to any person who is not licensed under 18 U.S.C. § 923 would be in violation of federal or state law.

(b) Any person who is denied the right to receive or purchase a firearm in connection with subsection (a) of this section or § 1448B(a) of this title may request from the Federal Bureau of Investigation ("FBI") a written explanation for such denial; an appeal of the denial based on the accuracy of the record upon which the denial is based; and/or that erroneous information on the NICS system be corrected and that the person's rights to possess a firearm be restored. All requests pursuant to this subsection (b) shall be made in accordance with applicable federal laws and regulations, including without limitation 28 C.F.R. 25.10. In connection herewith, at the request of a denied person, the Federal Firearms Licensed (FFL) dealer and SBI shall provide to the denied person such information as may be required by federal law or regulation in order for such person to appeal or seek additional information hereunder.

(c) Compliance with the provisions of this section shall be a complete defense to any claim or cause of action under the laws of this State for liability for damages arising from the importation or manufacture of any firearm which has been shipped or transported in interstate or foreign commerce. In addition, compliance with the provisions of this section or § 1448B of this title, as the case may be, shall be a complete defense to any claim or cause of action under the laws of this State for liability for damages allegedly arising from the actions of the transferee subsequent to the date of said compliance wherein the claim for damages is factually connected to said compliant transfer.

(d) The provisions of this section shall not apply to:

(1) Any firearm (including any firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system) manufactured in or before 1898;

(2) Any replica of any firearm described in paragraph (d)(1) of this section if such replica:

a. Is not designed or redesigned to use rimfire or conventional centerfire fixed ammunition; or

b. Uses rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade;

(3) Any shotgun, which is defined as a firearm designed or intended to be fired from the shoulder and designed or made to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger;

(4) The return, by a licensed pawnbroker, of a firearm to the person from whom it was received;

(5) Transactions in which the potential buyer or transferee holds a valid concealed deadly weapons license pursuant to § 1441 of this title; and

(6) Transactions involving a "law-enforcement officer" as defined by § 222 of this title.

(e) Any licensed dealer, licensed manufacturer, licensed importer or employee thereof who wilfully and intentionally requests a criminal history record check from the Federal Bureau of Investigation, NICS for any purpose other than compliance with subsection (a) of this section or § 1448B(a) of this title, or wilfully and intentionally disseminates any criminal history record information to any person other than the subject of such information or discloses to any person the unique identification number shall be guilty of a class A misdemeanor. The Superior Court shall have exclusive jurisdiction for all offenses under this subsection.

(f) Any person who, in connection with the purchase, transfer, or attempted purchase or transfer of a firearm pursuant to subsection (a) of this section or § 1448B(a) of this title, wilfully and intentionally makes any materially false oral or written statement or wilfully and intentionally furnishes or exhibits any false identification intended or likely to deceive the licensee shall be guilty of a class G felony.

(g) Any licensed dealer, licensed manufacturer, licensed importer or employee thereof who wilfully and intentionally sells or delivers a firearm in violation of this section shall be guilty of a class A misdemeanor. Second or subsequent offenses by an individual shall be a class G felony.

(h) The SBI shall provide to the judiciary committees of the Senate and House of Representatives an annual report including the number of inquiries made pursuant to this section and § 1448B of this title for the prior calendar year. Such report shall include, but not be limited to, the number of inquiries received from licensees, the number of inquiries resulting in a determination that the potential buyer or transferee was prohibited from receipt or possession of a firearm pursuant to §§ 1448 and 1448B of this title or federal law.

(i) Notwithstanding Chapter 89 of this title, Chapter 10 of Title 24, and other Delaware laws, the SBI is authorized and directed to release records and data required by this section and by § 1448B of this title. The SBI shall not release or disclose criminal records or data except as specified in this section and in § 1448B of this title.

(j) No records, data, information or reports containing the name, address, date of birth or other identifying data of either the transferor or transferee or which contain the make, model, caliber, serial number or other identifying data of any firearm which are required, authorized or maintained pursuant to this section, § 1448B of this title or by Chapter 9 of Title 24, shall be subject to disclosure or release pursuant to the Freedom of Information Act, Chapter 100 of Title 29.

(k) Relief from Disabilities Program. — A person who is subject to the disabilities of 18 U.S.C. § 922(d)(4) and (g)(4) or of § 1448(a)(2) of this title because of an adjudication or commitment under the laws of this State may petition for relief from a firearms prohibition from the Relief from Disabilities Board. The Relief from Disabilities Board shall be comprised of 3 members, with the chairperson appointed by and serving at the pleasure of the Secretary of Safety and Homeland Security, and 2 members appointed by and serving at the pleasure of the Secretary of the Department of Health and Social Services, 1 of whom shall be a licensed psychiatrist.

(1) The Board shall consider the petition for relief in accordance with the following:

a. The Board shall give the petitioner the opportunity to present evidence to the Board in a closed and confidential hearing on the record; and

b. A record of the hearing shall be maintained by the Board for purposes of appellate review.

(2) In determining whether to grant relief, the Board shall consider evidence regarding the following:

a. The circumstances regarding the firearms disabilities pursuant to § 1448(a)(2) of this title and 18 U.S.C. § 922(d)(4) and (g)(4);

b. The petitioner's record, which must include, at a minimum, the petitioner's mental health record, including a certificate of a medical doctor or psychiatrist licensed in this State that the person is no longer suffering from a mental disorder which interferes or handicaps the person from handling deadly weapons;

c. Criminal history records; and

d. The petitioner's reputation as evidenced through character witness statements, testimony, or other character evidence.

(3) The Board shall have the authority to require that the petitioner undergo a clinical evaluation and risk assessment, which it may also consider as evidence in determining whether to approve or deny the petition for relief.

(4) After a hearing on the record, the Board shall grant relief if it finds, by a preponderance of the evidence, that:

a. The petitioner will not be likely to act in a manner dangerous to public safety; and

b. Granting the relief will not be contrary to the public interest.

(5) The Board shall issue its decision in writing explaining the reasons for a denial or grant of relief.

(6) Any person whose petition for relief has been denied by the Relief from Disabilities Board shall have a right to a de novo judicial review in the Superior Court. The Superior Court shall consider the record of the Board hearing on the petition for relief, the decision of the Board, and, at the Court's discretion, any additional evidence it deems necessary to conduct its review.

(7) Upon notice that a petition for relief has been granted, the Department of Safety and Homeland Security shall, as soon as practicable:

a. Cause the petitioner's record to be updated, corrected, modified, or removed from any database maintained and made available to NICS to reflect that the petitioner is no longer subject to a firearms prohibition as it relates to § 1448(a)(2) this title and 18 U.S.C. § 922(d)(4) and (g)(4); and

b. Notify the Attorney General of the United States that the petitioner is no longer subject to a firearms prohibition pursuant to § 1448(a)(2) of this title and 18 U.S.C. § 922(d)(4) and (g)(4).

(l) The Department of Safety and Homeland Security shall adopt regulations relating to compliance with NICS, including without limitation issues relating to the transmission of data, the transfer of existing data in the existing state criminal background check database and the relief from disabilities process set forth in subsection (j) of this section. In preparing such regulations, the Department shall consult with the Department of Health and Social Services, the courts, the Department of Children, Youth and Their Families, the Department of State and such other entities as may be necessary or advisable. Such regulations shall include provisions to ensure the identity, confidentiality and security of all records and data provided pursuant to this section.

67 Del. Laws, c. 414, § 1; 69 Del. Laws, c. 224, § 3; 69 Del. Laws, c. 293, §§ 1-5; 70 Del. Laws, c. 20, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 104, § 1; 78 Del. Laws, c. 137, §§ 6-13; 79 Del. Laws, c. 20, §§ 2-7.;

§ 1448B Criminal history record checks for sales of firearms — Unlicensed persons.

(a) No unlicensed person shall sell or transfer any firearm, as defined in § 222 of this title, to any other unlicensed person without having conducted a criminal history background check through a licensed firearms dealer in accordance with § 1448A of this title and § 904A of Title 24, as the same may be amended from time to time, to determine whether the sale or transfer would be in violation of federal or state law.

(b) For purposes of this section:

(1) "Licensed dealer" means any person licensed as a deadly weapons dealer pursuant to Chapter 9 of Title 24 and 18 U.S.C. § 921 et seq.

(2) "Transfer" means assigning, pledging, leasing, loaning, giving away, or otherwise disposing of, but does not include:

a. The loan of a firearm for any lawful purpose, for a period of 14 days or less, by the owner of said firearm to a person known personally to him or her;

b. A temporary transfer for any lawful purpose that occurs while in the continuous presence of the owner of the firearm, provided that such temporary transfer shall not exceed 24 hours in duration;

c. The transfer of a firearm for repair, service or modification to a licensed gunsmith or other person lawfully engaged in such activities as a regular course of trade or business; or

d. A transfer that occurs by operation of law or because of the death of a person for whom the prospective transferor is an executor or administrator of an estate or a trustee of a trust created in a will.

(3) "Unlicensed person" means any person who is not a licensed importer, licensed manufacturer or licensed dealer.

(c) The provisions of this section shall not apply to:

(1) Transactions in which the potential purchaser or transferee is a parent, mother-in-law, father-in-law, stepparent, legal guardian, grandparent, child, daughter-in-law, son-in-law, stepchild, grandchild, sibling, sister-in-law, brother-in-law, spouse, or civil union partner of the seller or transferor;

(2) Any firearm (including any firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system) manufactured in or before 1898;

(3) Any replica of any firearm described in paragraph (c)(2) of this section if such replica:

a. Is not designed or redesigned to use rimfire or conventional centerfire fixed ammunition; or

b. Uses rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade;

(4) Any muzzle-loading firearm designed for hunting or competitive shooting not requiring a criminal background check pursuant to federal law;

(5) Transactions in which the potential purchaser or transferee is a qualified active duty law-enforcement officer or a qualified retired law-enforcement officer, as such terms are defined in § 1441A of this title;

(6) Transactions in which the potential purchaser or transferee holds a current and valid concealed carry permit issued by the Superior Court of the State of Delaware pursuant to § 1441 of this title.

(7) Transactions in which the prospective buyer or transferee is a bona fide member or adherent of an organized church or religious group, the tenets of which prohibit photographic identification; provided, however, that no unlicensed person shall sell or transfer any firearm to any such person without having conducted a criminal history background check in accordance with subsection (f) of this section hereunder to determine whether the sale or transfer would be in violation of federal or state law;

(8) Transactions involving the sale or transfer of a curio or relic to a licensed collector, as such terms are defined in 27 C.F.R. 478.11, as the same may be amended from time to time;

(9) Transactions involving the sale or transfer of a firearm to an authorized representative of the State or any subdivision thereof as part of an authorized voluntary gun buyback program.

(d) Notwithstanding anything to the contrary herein, no fee for a criminal history background check may be charged for the return of a firearm to its owner that has been repaired, serviced or modified by a licensed gunsmith or other person lawfully engaged in such activities as a regular course of trade or business.

(e) Any person who knowingly sells or transfers a firearm in violation of this section shall be guilty of a class A misdemeanor. Any subsequent offense shall be a class G felony. The Superior Court shall have exclusive jurisdiction for all offenses under this section.

(f) The State Bureau of Investigation (the "Bureau") shall facilitate the sale or transfer of any firearm in which the prospective buyer is a bona fide member or adherent of an organized church or religious group, the tenets of which prohibit photographic identification, pursuant to the following procedure. For purposes of this subsection, the terms "prospective buyer" and "prospective seller" shall include prospective transferors and prospective transferees, respectively.

(1) The prospective buyer and seller shall jointly appear at the State Bureau of Investigation during regular hours of business, and shall inform the Bureau of their desire to avail themselves of the procedure set forth herein. The actual cost of the criminal history background check shall be paid by either the prospective buyer or prospective seller.

(2) The prospective buyer shall be required to submit fingerprints and other necessary information in order to obtain a report of the individual's entire criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). In addition, the prospective buyer shall submit to the Bureau a signed affidavit stating that photographic identification conflicts with the tenets of an organized church or religious group of which the prospective buyer is a bona fide member.

(3) In the event that said background check reveals that the prospective buyer is prohibited from possessing, purchasing or owning a firearm, the Bureau shall so inform both parties of that fact and the transfer shall not take place.

(4) The Bureau shall maintain a record of all background checks under this section to the same extent as is required of licensed dealers pursuant to Chapter 9 of Title 24.

(5) The Bureau is hereby authorized to promulgate such reasonable forms and regulations as may be necessary or desirable to effectuate the provisions of this subsection.

79 Del. Laws, c. 20, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1448B. Criminal history record checks for sales of firearms — Unlicensed persons

(a) No unlicensed person shall sell or transfer any firearm, as defined in § 222 of this title, to any other unlicensed person without having conducted a criminal history background check through a licensed firearms dealer in accordance with § 1448A of this title and § 904A of Title 24, as the same may be amended from time to time, to determine whether the sale or transfer would be in violation of federal or state law.

(b) For purposes of this section:

(1) "Licensed dealer" means any person licensed as a deadly weapons dealer pursuant to Chapter 9 of Title 24 and 18 U.S.C. § 921 et seq.

(2) "Transfer" means assigning, pledging, leasing, loaning, giving away, or otherwise disposing of, but does not include:

a. The loan of a firearm for any lawful purpose, for a period of 14 days or less, by the owner of said firearm to a person known personally to him or her;

b. A temporary transfer for any lawful purpose that occurs while in the continuous presence of the owner of the firearm, provided that such temporary transfer shall not exceed 24 hours in duration;

c. The transfer of a firearm for repair, service or modification to a licensed gunsmith or other person lawfully engaged in such activities as a regular course of trade or business; or

d. A transfer that occurs by operation of law or because of the death of a person for whom the prospective transferor is an executor or administrator of an estate or a trustee of a trust created in a will.

(3) "Unlicensed person" means any person who is not a licensed importer, licensed manufacturer or licensed dealer.

(c) The provisions of this section shall not apply to:

(1) Transactions in which the potential purchaser or transferee is a parent, mother-in-law, father-in-law, stepparent, legal guardian, grandparent, child, daughter-in-law, son-in-law, stepchild, grandchild, sibling, sister-in-law, brother-in-law, spouse, or civil union partner of the seller or transferor;

(2) Any firearm (including any firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system) manufactured in or before 1898;

(3) Any replica of any firearm described in paragraph (c)(2) of this section if such replica:

a. Is not designed or redesigned to use rimfire or conventional centerfire fixed ammunition; or

b. Uses rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade;

(4) Any muzzle-loading firearm designed for hunting or competitive shooting not requiring a criminal background check pursuant to federal law;

(5) Transactions in which the potential purchaser or transferee is a qualified active duty law-enforcement officer or a qualified retired law-enforcement officer, as such terms are defined in § 1441A of this title;

(6) Transactions in which the potential purchaser or transferee holds a current and valid concealed carry permit issued by the Superior Court of the State of Delaware pursuant to § 1441 of this title.

(7) Transactions in which the prospective buyer or transferee is a bona fide member or adherent of an organized church or religious group, the tenets of which prohibit photographic identification; provided, however, that no unlicensed person shall sell or transfer any firearm to any such person without having conducted a criminal history background check in accordance with subsection (f) of this section hereunder to determine whether the sale or transfer would be in violation of federal or state law;

(8) Transactions involving the sale or transfer of a curio or relic to a licensed collector, as such terms are defined in 27 C.F.R. 478.11, as the same may be amended from time to time;

(9) Transactions involving the sale or transfer of a firearm to an authorized representative of the State or any subdivision thereof as part of an authorized voluntary gun buyback program.

(d) Notwithstanding anything to the contrary herein, no fee for a criminal history background check may be charged for the return of a firearm to its owner that has been repaired, serviced or modified by a licensed gunsmith or other person lawfully engaged in such activities as a regular course of trade or business.

(e) Any person who knowingly sells or transfers a firearm in violation of this section shall be guilty of a class A misdemeanor. Any subsequent offense shall be a class G felony. The Superior Court shall have exclusive jurisdiction for all offenses under this section.

(f) The State Bureau of Investigation (the "Bureau") shall facilitate the sale or transfer of any firearm in which the prospective buyer is a bona fide member or adherent of an organized church or religious group, the tenets of which prohibit photographic identification, pursuant to the following procedure. For purposes of this subsection, the terms "prospective buyer" and "prospective seller" shall include prospective transferors and prospective transferees, respectively.

(1) The prospective buyer and seller shall jointly appear at the State Bureau of Investigation during regular hours of business, and shall inform the Bureau of their desire to avail themselves of the procedure set forth herein. The actual cost of the criminal history background check shall be paid by either the prospective buyer or prospective seller.

(2) The prospective buyer shall be required to submit fingerprints and other necessary information in order to obtain a report of the individual's entire criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). In addition, the prospective buyer shall submit to the Bureau a signed affidavit stating that photographic identification conflicts with the tenets of an organized church or religious group of which the prospective buyer is a bona fide member.

(3) In the event that said background check reveals that the prospective buyer is prohibited from possessing, purchasing or owning a firearm, the Bureau shall so inform both parties of that fact and the transfer shall not take place.

(4) The Bureau shall maintain a record of all background checks under this section to the same extent as is required of licensed dealers pursuant to Chapter 9 of Title 24.

(5) The Bureau is hereby authorized to promulgate such reasonable forms and regulations as may be necessary or desirable to effectuate the provisions of this subsection.

79 Del. Laws, c. 20, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1449. Wearing body armor during commission of felony; class B felony

(a) A person who wears body armor during the commission of a felony is guilty of wearing body armor during the commission of a felony.

(b) Notwithstanding § 4205 of this title, the minimum sentence for violation of this section shall be not less than 3 years which minimum sentence shall not be subject to suspension and no person convicted for a violation of this section shall be eligible for parole or probation during such 3 years.

(c) Any sentence imposed upon conviction for wearing body armor during the commission of a felony shall not run concurrently with any other sentence. In any instance where a person is convicted of a felony, together with the conviction for wearing body armor during the commission of a felony, such person shall serve the sentence for the felony itself before beginning the sentence imposed for wearing body armor during the commission of such felony.

(d) Every person charged under this section over the age of 16 years shall be tried as an adult, notwithstanding any contrary provision of statutes governing the Family Court or any other state law.

(e) As used in this section, the term "body armor" means any material designed to provide bullet penetration resistance.

(f) A person may be found guilty of violating this section notwithstanding that the felony for which the person is convicted and during which the person wore body armor is a lesser included felony of the one originally charged.

(g) Wearing body armor during the commission of a felony is a class B felony.

63 Del. Laws, c. 368, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1450. Receiving a stolen firearm; class F felony

A person is guilty of receiving a stolen firearm if the person intentionally receives, retains or disposes of a firearm of another person with intent to deprive the owner of it or to appropriate it, knowing that it has been acquired under circumstances amounting to theft, or believing that it has been so acquired. Receiving a stolen firearm is a class F felony. Knowledge that a firearm has been acquired under circumstances amounting to theft may be presumed in the case of a person who acquires it for a consideration which the person knows is substantially below its reasonable value.

64 Del. Laws, c. 38, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1451. Theft of a firearm; class F felony

(a) A person is guilty of theft of a firearm when the person takes, exercises control over or obtains a firearm of another person intending to deprive the other person of it or appropriate it.

(b) Theft of a firearm is a class F felony.

64 Del. Laws, c. 37, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1452. Unlawfully dealing with knuckles-combination knife; class B misdemeanor

A person is guilty of unlawfully dealing with a knuckles-combination knife when the person sells, offers for sale or has in possession a knife, the blade of which is supported by a knuckle ring grip handle.

Unlawfully dealing with a knuckles-combination knife is a class B misdemeanor.

65 Del. Laws, c. 465, § 1; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1453. Unlawfully dealing with martial arts throwing star; class B misdemeanor

A person is guilty of unlawfully dealing with a martial arts throwing star when the person sells, offers for sale or has in possession a sharp metal throwing star.

Unlawfully dealing with a martial arts throwing star is a class B misdemeanor.

65 Del. Laws, c. 465, § 1; 67 Del. Laws, c. 130, § 8.;



§ 1454. Giving a firearm to person prohibited; class F felony

A person is guilty of giving a firearm to certain persons prohibited when the person sells, transfers, gives, lends or otherwise furnishes a firearm to a person knowing that said person is a person prohibited as is defined in § 1448 of this title.

Giving a firearm to certain persons prohibited is a class F felony.

68 Del. Laws, c. 47, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1455. Engaging in a firearms transaction on behalf of another; class F felony; class C felony

A person is guilty of engaging in a firearms transaction on behalf of another when the person purchases or obtains a firearm on behalf of a person not qualified to legally purchase, own or possess a firearm in this State or for the purpose of selling, giving or otherwise transferring a firearm to a person not legally qualified to purchase, own or possess a firearm in this State.

Engaging in a firearms transaction on behalf of another is a class F felony for the first offense, and a class C felony for each subsequent like offense.

69 Del. Laws, c. 220, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1456. Unlawfully permitting a minor access to a firearm; class A misdemeanor

(a) A person is guilty of unlawfully permitting a minor access to a firearm when the person intentionally or recklessly stores or leaves a loaded firearm within the reach or easy access of a minor and where the minor obtains the firearm and uses it to inflict serious physical injury or death upon the minor or any other person.

(b) It shall be an affirmative defense to a prosecution under this section if:

(1) The firearm was stored in a locked box or container or in a location which a reasonable person would have believed to be secure from access to a minor; or

(2) The minor obtains the firearm as the result of an unlawful entry by any person; or

(3) The serious physical injuries or death to the minor or any other person results from a target or sport shooting accident or hunting accident.

(c) Unlawfully permitting a minor access to a firearm is a class A misdemeanor.

69 Del. Laws, c. 360, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1457. Possession of a weapon in a Safe School and Recreation Zone; class D, E, or F felony; class A or B misdemeanor

(a) Any person who commits any of the offenses described in subsection (b) of this section, or any juvenile who possesses a firearm or other deadly weapon, and does so while in or on a "Safe School and Recreation Zone" shall be guilty of the crime of possession of a weapon in a Safe School and Recreation Zone.

(b) The underlying offenses in Title 11 shall be:

(1) Section 1442. — Carrying a concealed deadly weapon; class G felony; class D felony.

(2) Section 1444. — Possessing a destructive weapon; class E felony.

(3) Section 1446. — Unlawfully dealing with a switchblade knife; unclassified misdemeanor.

(4) Section 1448. — Possession and purchase of deadly weapons by persons prohibited; class F felony.

(5) Section 1452. — Unlawfully dealing with knuckles-combination knife; class B misdemeanor.

(6) Section 1453. — Unlawfully dealing with martial arts throwing star; class B misdemeanor.

(c) For the purpose of this section, "Safe School and Recreation Zone" shall mean:

(1) Any building, structure, athletic field, sports stadium or real property owned, operated, leased or rented by any public or private school including, but not limited to, any kindergarten, elementary, secondary or vocational-technical school or any college or university, within 1,000 feet thereof; or

(2) Any motor vehicle owned, operated, leased or rented by any public or private school including, but not limited to, any kindergarten, elementary, secondary, or vocational-technical school or any college or university; or

(3) Any building or structure owned, operated, leased or rented by any county or municipality, or by the State, or by any board, agency, commission, department, corporation or other entity thereof, or by any private organization, which is utilized as a recreation center, athletic field or sports stadium.

(d) Nothing in this section shall be construed to preclude or otherwise limit a prosecution of or conviction for a violation of this chapter or any other provision of law. A person may be convicted both of the crime of possession of a weapon in a Safe School and Recreation Zone and of the underlying offense as defined elsewhere by the laws of the State.

(e) It shall not be a defense to a prosecution for a violation of this section that the person was unaware that the prohibited conduct took place on or in a Safe School and Recreation Zone.

(f) It shall be an affirmative defense to a prosecution for a violation of this section that the weapon was possessed pursuant to an authorized course of school instruction, or for the purpose of engaging in any school-authorized sporting or recreational activity. The affirmative defense established in this section shall be proved by a preponderance of the evidence. Nothing herein shall be construed to establish an affirmative defense with respect to a prosecution for any offense defined in any other section of this chapter.

(g) It is an affirmative defense to prosecution for a violation of this section that the prohibited conduct took place entirely within a private residence, and that no person under the age of 18 was present in such private residence at any time during the commission of the offense. The affirmative defense established in this section shall be proved by the defendant by a preponderance of the evidence. Nothing herein shall be construed to establish an affirmative defense with respect to a prosecution for an offense defined in any other section of this chapter.

(h) This section shall not apply to any law enforcement or police officer, or to any security officer as defined in Chapter 13 of Title 24.

(i) For purposes of this section only, "deadly weapon" shall include any object described in § 222(5) or (12) of this title or BB guns.

(j) The penalty for possession of a weapon in a Safe School and Recreation Zone shall be:

(1) If the underlying offense is a class B misdemeanor, the crime shall be a class A misdemeanor;

(2) If the underlying offense is an unclassified misdemeanor, the crime shall be a class B misdemeanor;

(3) If the underlying offense is a class E, F, or G felony, the crime shall be one grade higher than the underlying offense.

(4) If the underlying offense is a class D felony, the crime shall also be a class D felony.

(5) In the event that an elementary or secondary school student possesses a firearm or other deadly weapon in a Safe School and Recreation Zone in addition to any other penalties contained in this section, the student shall be expelled by the local school board or charter school board of directors for a period of not less than 180 days unless otherwise provided for in federal or state law. The local school board or charter school board of directors may, on a case by case basis, modify the terms of the expulsion.

70 Del. Laws, c. 213, § 1; 74 Del. Laws, c. 131, §§ 1-4; 76 Del. Laws, c. 326, § 1; 77 Del. Laws, c. 64, §§ 1, 2; 77 Del. Laws, c. 313, §§ 4, 5.;



§ 1458. Removing a firearm from the possession of a law enforcement officer; class C felony

(a) A person shall not knowingly or recklessly remove or attempt to remove a firearm, disabling chemical spray, baton or other deadly weapon from the possession of another person or deprive the other person of its use if:

(1) The person has knowledge or reason to know that the other person is employed as:

a. A law enforcement officer including, but not limited to, all those defined as "police officer" in § 1911(a) of this title, who is authorized by law to make arrests;

b. A sheriff, deputy sheriff, constable, judicial assistant, court bailiff or other court security officer or court bailiff;

c. An employee of the Department of Correction, the Division of Parole and Probation or the Department of Youth Rehabilitative Services;

d. A special investigator or state detective with the Delaware Department of Justice, Office of the Attorney General; or

e. An armored car guard licensed pursuant to § 1317 or § 1320 of Title 24; and

(2) The other person is lawfully acting within the course and scope of that other person's employment.

(b) A person who violates this section is guilty of a class C felony.

71 Del. Laws, c. 62, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 374, § 7.;



§ 1459. Possession of a weapon with a removed, obliterated or altered serial number

(a) No person shall knowingly transport, ship, possess or receive any firearm with the knowledge that the importer's or manufacturer's serial number has been removed, obliterated or altered in a manner that has disguised or concealed the identity or origin of the firearm.

(b) This section shall not apply to a firearm manufactured prior to 1973.

(c) Possessing, transporting, shipping or receiving a firearm with a removed, obliterated or altered serial number pursuant to this section is a class D felony.

71 Del. Laws, c. 251, § 1.;



§ 1460. Possession of firearm while under the influence

(a) A person is guilty of possession of a firearm while under the influence of alcohol or drugs when the person possesses a firearm in a public place while under the influence of alcohol or drugs. It shall be an affirmative defense to prosecution under this section that, the firearm was not readily operable, or that the person was not in possession of ammunition for the firearm. The Superior Court shall have original and exclusive jurisdiction over a violation of this section.

(b) For purposes of this section, the following definitions shall apply:

(1) "Not readily operable" means that the firearm is disassembled, broken down, or stored in a manner to prevent its immediate use.

(2) "Possess," "possession" or "possesses" means that the person has the item under his or her dominion and authority, and that said item is at the relevant time physically available and accessible to the person.

(3) "Public place" means a place to which the public or a substantial group of persons has access and includes highways, transportation facilities, schools, places of amusement, parks, playgrounds, restaurants, bars, taverns, and hallways, lobbies and other portions of apartment houses and hotels not constituting rooms or apartments designed for actual residence.

(4) "Under the influence of alcohol or drugs" means:

a. Having an amount of alcohol in a sample of the person's blood equivalent to .08 or more grams of alcohol per hundred milliliters of blood, or an amount of alcohol in a sample of breath equivalent to .08 or more grams per 210 liters of breath. A person shall be guilty, without regard to the person's alcohol concentration at the time of possession of a firearm in violation thereof, if such person's alcohol concentration is .08 or more within 4 hours after the person was found to be in possession of a firearm, and that alcohol concentration is the result of an amount of alcohol present in, or consumed by such person when that person was in possession of a firearm; or

b. Being manifestly under the influence of alcohol or any illicit or recreational drug, as defined in § 4177(c)(8) of Title 21, or any other drug not administered or prescribed to be taken by a physician, to the degree that the person may be in danger or endanger other persons or property, or annoy persons in the vicinity,

provided that no person shall be "under the influence of alcohol or drugs" for purposes of this section when the person has not used or consumed an illicit or recreational drug prior to or during an alleged violation, but has only used or consumed such drug after the person has allegedly violated this section and only such use or consumption after such alleged violation caused the person's blood to contain an amount of alcohol or drug or an amount of a substance or compound that is the result of the use or consumption of the drug within 4 hours after the time of the alleged violation thereof.

(c) A law-enforcement officer who has probable cause to believe that a person has violated this section may, with or without the consent of the person, take reasonable steps to conduct chemical testing to determine the person's alcohol concentration or the presence of illicit or recreational drugs. A person's refusal to submit to chemical testing shall be admissible in any trial arising from a violation of this section.

(d)(1) Except as provided in paragraph (d)(2) of this section, possession of a firearm while under the influence is a class A misdemeanor.

(2) Possession of a firearm while under the influence is a class G felony if the conviction is for an offense that was committed after a previous conviction for possession of a firearm while under the influence.

78 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1461. Report of loss, theft of firearm

(a) Any owner of a firearm, defined in § 222 of this title, shall report the loss or theft of the firearm within 7 days after the discovery of the loss or theft to either:

(1) The law-enforcement agency having jurisdiction over the location where the loss or theft of the firearm occurred; or

(2) Any State Police troop.

(b) Whoever is convicted of a violation of this section shall:

(1) For the first offense, be guilty of a violation and be subject to a civil penalty of not less than $75 nor more than $100.

(2) For a second offense committed at any time after the sentencing or adjudication of a first offense, be guilty of a violation and be subject to a civil penalty of not less than $100 nor more than $250.

(3) For a third or subsequent offense committed at any time after the sentencing or adjudication of a second offense, be guilty of a class G felony.

79 Del. Laws, c. 41, § 1.;



§ 1470. Definitions

(a) "Cheat" means to alter the element of chance, method of selection, or criteria which determines:

(1) The result of the game;

(2) The amount or frequency of payment in a game, including intentionally taking advantage of a malfunctioning machine;

(3) The value of a wagering instrument; or

(4) The value of a wagering credit.

(b) "Cheating device" means any physical, mechanical, electromechanical, electronic, photographic, or computerized device used in such a manner as to cheat, deceive or defraud a video lottery machine or a table game. This includes, but is not limited to, slugs, plastic, tape, string or dental floss which is placed inside a coin or bill acceptor or any other opening in a video lottery machine in a manner to simulate coin or currency acceptance, and is thereafter withdrawn, or forged or stolen keys used to gain access to a machine to remove its contents, or game cards or dice that have been marked, loaded or tampered with.

(c) "Paraphernalia for the manufacturing of cheating devices" means the equipment, products or materials that are intended for use or designed for use in manufacturing, producing, fabricating, preparing, testing, analyzing, packaging, storing or concealing a counterfeit facsimile of the chips, tokens, debit instruments or other wagering devices approved by the State Lottery Office or lawful coin or currency of the United States of America. This term includes, but is not limited to, lead or lead alloy molds, forms, or similar equipment capable of producing a likeness of a gaming token or United States coin or currency; melting pots or other receptacles; torches; tongs, trimming tools or other similar equipment; and equipment that can be used to manufacture facsimiles of debit instruments or wagering instruments approved by the State Lottery Office.

(d) "Table game" shall mean any game played with cards, dice or any mechanical, electromechanical or electronic device or machine (excluding video lottery machines) for money, credit or any representative of value, including, but not limited to, baccarat, blackjack, twenty-one, poker, craps, roulette, keno, bingo, wheel of fortune or any variation of these games, whether or not similar in design or operation.

(e) "Video lottery machine" shall mean any machine in which bills, coins or tokens are deposited in order to play in a game of chance in which the results, including options to the player, are randomly and immediately determined by the machine. A machine may use spinning reels or video displays or both, and may or may not dispense coins or tokens directly to winning players. A machine shall be considered a video lottery machine notwithstanding the use of an electronic credit system making the deposit of bills, coins or tokens unnecessary.

73 Del. Laws, c. 232, § 1; 77 Del. Laws, c. 221, §§ 1, 2.;



§ 1471. Prohibited acts

(a) It shall be unlawful for any person to use a cheating device in a video lottery machine or at a table game or to have possession of such a device in a video lottery facility, including its parking areas and/or adjacent facilities.

(b) It shall be unlawful for any person to possess, use or have paraphernalia for manufacturing cheating devices.

(c) It shall be unlawful for any person to cheat in order to collect or take or attempt to cheat in order to collect or take money or anything of value, for themselves or for another, in or from a video lottery machine or a table game in a video lottery facility, including its parking areas and/or adjacent facilities.

(d) It shall be unlawful for any person to manipulate or alter, with the intent to cheat, any physical, mechanical, electromechanical, electronic, or computerized component of a video lottery machine or of a table game, contrary to the designed and normal operational purpose for the component, including, but not limited to, varying the pull of the handle of a video lottery machine, knowing that the manipulation can or could affect the outcome of the game.

(e) It shall be unlawful for any person to use, sell or possess counterfeit slugs, counterfeit tokens, counterfeit gaming chips, counterfeit debit instruments or other counterfeit wagering instruments or any other counterfeit device resembling tokens, gaming chips, debit or other wagering instruments approved by the State Lottery Office for use in a video lottery machine or at a table game in a video lottery facility, including its parking areas and/or adjacent facilities.

(f) It shall be unlawful for any person to place, increase or decrease a wager or to determine the course of play after acquiring knowledge, not available to all players, of the outcome of a table game or any event that affects the outcome of the game or which is the subject of the wager or to aid anyone in acquiring such knowledge for the purpose of placing, increasing or decreasing a wager or determining the course of play contingent upon that event or outcome.

(g) It shall be unlawful for any person to claim, collect or take, or attempt to claim, collect or take, money or anything of value in or from a video lottery machine or a table game, with intent to defraud, without having made a wager contingent thereon, or to claim, collect or take an amount greater than the amount won.

(h) It shall be unlawful for any employee or agent of a video lottery facility to knowingly fail to collect a losing wager or pay an amount greater on any wager than required under the rules of a table game.

(i) It shall be unlawful for any person to place or increase a wager or attempt to place or increase a wager after acquiring knowledge of the outcome of the table game or other event which is the subject of the wager.

(j) It shall be unlawful for any person to reduce the amount wagered or remove or cancel the wager or to attempt to reduce the amount wagered or remove or cancel the wager after acquiring knowledge of the outcome of the table game or other event which is the subject of the wager.

(k) It shall be unlawful for any person to directly or indirectly offer, confer or agree to confer to another, or solicit, accept or agree to accept from another, anything of value to anyone, for the purpose of influencing the outcome of a race, sporting event, contest or table game upon which a wager may be made, or to place, increase or decrease a wager after acquiring knowledge, not available to the general public, that anyone has been offered, promised or given anything of value for the purpose of influencing the outcome of the race, sporting event, contest or game upon which the wager is placed, increased or decreased.

(l) It shall be unlawful for any person at a video lottery facility, including its parking areas and/or adjacent facilities, without the written consent of the Delaware Lottery Director to use, or possess with the intent to use, any electronic, electrical or mechanical device that is designed, constructed or programmed to assist the user or another person:

(1) In projecting the outcome of a table game or video lottery machine;

(2) In keeping track of the cards played;

(3) In analyzing the probability of the occurrence of an event relating to the game; or

(4) In analyzing the strategy for playing or wagering to be used in the game.

73 Del. Laws, c. 232, § 1; 77 Del. Laws, c. 221, § 3.;



§ 1472. Penalties

(a) Any person convicted of conduct constituting a violation of § 1471(a), (b), (d), (e) or (l) of this title shall be guilty of a class A misdemeanor for a first offense and a class G felony for a second or subsequent conviction in this State or a state with a comparable criminal code section within 3 years of a first offense.

(b) Any person convicted of conduct constituting a violation of § 1471(c), (f), (g), (h), (i), or (j) of this title shall be guilty of:

(1) A class A misdemeanor if the amount involved is less than $1,500 or;

(2) A class G felony if the amount involved is $1,500 or more but not greater than $50,000;

(3) A class E felony if the amount involved is more than $50,000 but less than $100,000;

(4) A class C felony if the amount involved is $100,000 or more.

(c) Any person convicted of conduct constituting a violation of § 1471(k) of this title shall be guilty of a class G felony.

(d) Amounts involved pursuant to 1 scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the crime.

(e) Upon conviction, the sentencing judge shall require full restitution to the victim for any monetary losses suffered and shall consider the imposition of community service and/or an appropriate curfew for a minor.

(f) Any cheating devices, slugs, paraphernalia for the manufacturing of cheating devices or related materials used by the person shall be forfeited to the Delaware State Police, including vehicles used to store such devices or paraphernalia. The Courts of the Justices of the Peace shall have concurrent jurisdiction with the Court of Common Pleas for misdemeanor offenses under this subpart and the Superior Court shall have exclusive jurisdiction for felony offenses under this subchapter.

73 Del. Laws, c. 232, § 1; 77 Del. Laws, c. 221, § 4.;



§ 1473. Preclusions

Nothing in this subchapter shall be construed as to prohibit the prosecution for an offense in this subchapter and any other provision of Delaware law.

73 Del. Laws, c. 232, § 1.;



§ 1474. Detention and questioning of person suspected of violating § 1471 of this title; limitations on liability; posting of notice

(a) Any video lottery agent, licensee, or that video lottery agent's or licensee's officers, employees or agents may question any person at the video lottery agent's or licensee's video lottery facility suspected of violating any of the provisions of § 1471 of this title. No video lottery agent or any of that video lottery agent's officers, employees or agents is criminally or civilly liable:

(1) On account of any such questioning; or

(2) For reporting to the Delaware Lottery, Division of Gaming Enforcement or appropriate law-enforcement authorities the person suspected of the violation.

(b) Any video lottery agent or any of its officers, employees or agents who has probable cause for believing that there has been a violation of § 1471 of this title in a video lottery facility, including its parking areas and/or adjacent facilities, by any person may take that person into custody and detain that person in the video lottery facility in a reasonable manner and for a reasonable length of time while awaiting the arrival of law-enforcement officials, who shall be summoned without delay. Such a taking into custody and detention does not render the video lottery agent or that video lottery agent's officers, employees or agents criminally or civilly liable unless it is established by clear and convincing evidence that the taking into custody and detention are unreasonable under all the circumstances.

(c) No video lottery agent or its officers, employees or agents is entitled to the immunity from liability provided for in subsection (b) of this section unless there is displayed in a conspicuous place in the video lottery facility a notice in boldface type clearly legible and in substantially this form:

"Any video lottery agent, or any of that video lottery agent's officers, employees or agents who has probable cause for believing that any person has violated any provision of § 1471 of Title 11 may detain that person in this facility."

77 Del. Laws, c. 221, § 5; 70 Del. Laws, c. 186, § 1.;









CHAPTER 15. ORGANIZED CRIME AND RACKETEERING

§ 1501. Statement of purpose

The purpose of this chapter is to guard against and prevent the infiltration and illegal acquisition of legitimate economic enterprises by racketeering practices, and the use and exploitation of both legal and illegal enterprises to further criminal activities. This chapter is intended to apply to conduct beyond what is traditionally regarded as "organized crime" or "racketeering."

65 Del. Laws, c. 493, § 1.;



§ 1502. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1)a. "Beneficial interest" shall include any of the following:

1. The interests of a person as a beneficiary under any trust arrangement under which a trustee holds legal or record title to personal or real property; or

2. The interests of a person, under any other form of express fiduciary arrangement, pursuant to which any other person holds legal or record title to personal or real property for the benefit of such person.

b. The term "beneficial interest" shall not include the interest of a stockholder in a corporation, or the interest of a partner in either a general partnership or a limited partnership.

(2) "Documentary materials" shall mean any book, paper, document, writing, drawing, graph, chart, photograph, phonorecord, magnetic tape, computer printout, and any data compilation from which information can be obtained or from which information can be translated into useable form, or other tangible item.

(3) "Enterprise" shall include any individual, sole proprietorship, partnership, corporation, trust or other legal entity; and any union, association or group of persons associated in fact, although not a legal entity. The word "enterprise" shall include illicit as well as licit enterprises, and governmental as well as other entities.

(4) "Foreign corporation" shall have the same definition as is set forth in § 371 of Title 8.

(5) "Pattern of racketeering activity" shall mean 2 or more incidents of conduct:

a. That:

1. Constitute racketeering activity;

2. Are related to the affairs of the enterprise;

3. Are not so closely related to each other and connected in point of time and place that they constitute a single event; and

b. Where:

1. At least 1 of the incidents of conduct occurred after July 9, 1986;

2. The last incident of conduct occurred within 10 years after a prior occasion of conduct; and

3. As to criminal charges, but not as to civil proceedings, at least 1 of the incidents of conduct constituted a felony under the Delaware Criminal Code, or if committed subject to the jurisdiction of the United States or any state of the United States, would constitute a felony under the Delaware Criminal Code if committed in the State.

(6) "Pecuniary value" shall mean:

a. Anything of value in the form of money, a negotiable instrument, a commercial interest or anything else which constitutes an economic advantage; or

b. Any other property or service that has a value in excess of $100.

(7) "Personal property" shall include any personal property or any interest in such personal property, or any right, including bank accounts, debts, corporate stocks, patents or copyrights. An item of personal property or a beneficial interest in personal property shall be deemed to be located where the trustee is, where the personal property is or where the instrument evidencing the right is.

(8) "Principal" shall mean a person who engages in conduct constituting a violation, or one who is legally accountable for the unlawful conduct of another person or entity.

(9) "Racketeering" shall mean to engage in, to attempt to engage in, to conspire to engage in or to solicit, coerce or intimidate another person to engage in:

a. Any activity defined as "racketeering activity" under 18 U.S.C. § 1961(1)(A), (1)(B), (1)(C) or (1)(D); or

b. Any activity constituting any felony which is chargeable under the Delaware Code or any activity constituting a misdemeanor under the following provisions of the Delaware Code:

1. Chapter 53 of Title 30 relating to evasion of payment of cigarette taxes;

2. Chapter 73 of Title 6 relating to the sale of securities;

3. Chapter 5 of Title 11 relating to prostitution;

4. Chapter 5 of Title 11 and Title 6 relating to forgery and counterfeiting;

5. Chapter 5 of Title 11 relating to perjury;

6. Chapter 5 of Title 11 and Title 28 relating to bribery and misuse of public office and improper influence;

7. Chapter 5 of Title 11 relating to obscenity;

8. Chapter 5 of Title 11 and Title 28 relating to gambling;

9. Title 11 and Title 16 relating to drug abuse, prevention and control;

10. Chapter 5 of Title 11 relating to tampering with jurors, evidence and witnesses; or

11. Chapter 51 of Title 30 relating to motor fuel tax offenses.

(10) "Real property" shall mean any real property situated in this State or any interest in such real property, including, but not limited to, any lease of or mortgage upon such real property.

(11)a. "Trustee" shall include:

1. Any person acting as trustee under a trust in which the trustee holds legal or record title to personal or real property; or

2. Any person who holds legal or record title to personal or real property, for which any other person has a beneficial interest; or

3. Any successor trustee.

b. The term "trustee" shall not include an assignee or trustee for an insolvent debtor, nor an executor, administrator, administrator with will annexed, testamentary trustee, conservator, guardian or committee appointed by, under the control of, or accountable to, a court.

(12) "Unlawful debt" shall mean a debt incurred or contracted in an illegal gambling activity or business; or a debt which is unenforceable under state law, in whole or in part, as to either principal or interest.

65 Del. Laws, c. 493, § 1.;



§ 1503. Violations

(a) It shall be unlawful for any person employed by, or associated with, any enterprise to conduct or participate in the conduct of the affairs of the enterprise through a pattern of racketeering activity or collection of an unlawful debt.

(b) It is unlawful for any person, through a pattern of racketeering activity or proceeds derived therefrom, to acquire or maintain, directly or indirectly, any interest in or control of any enterprise, real property or personal property, of any nature, including money.

(c) It is unlawful for any person who has received any proceeds derived, directly or indirectly, from a pattern of racketeering activity in which such person has participated, to use or invest, directly or indirectly, any part of such proceeds or any proceeds derived from the investment or use thereof, in the acquisition of any interest in, or the establishment or operation of, any enterprise or real property.

(d) It is unlawful for any person to conspire or attempt to violate any of the provisions of subsection (a), (b) or (c) of this section.

65 Del. Laws, c. 493, § 1.;



§ 1504. Criminal penalties

(a) Any person convicted of conduct constituting a violation of any of the provisions of this chapter shall be guilty of a class B felony, and shall be punished by imprisonment and pay a fine of not less than $25,000.

(b) Any person convicted of conduct constituting a violation of any of the provisions of § 1503 of this title shall criminally to forfeit, to the State any real or personal property used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of § 1503 of this title including any property constituting an interest in or means of control or influence over the enterprise involved in the conduct in violation of § 1503 of this title or any property constituting proceeds derived from the conduct in violation of § 1503 of this title including:

(1) Any position, office, appointment, tenure, commission or employment contract of any kind that the person acquired or maintained in violation of § 1503 of this title or through which the person conducted or participated in the conduct of the affairs of any enterprise in violation of § 1503 of this title or that afforded the person a source of influence or control over the affairs of an enterprise that the person exercised in violation of § 1503 of this title;

(2) Any compensation, right or benefit derived from a position, office, appointment, tenure, commission or employment contract described in § 1503 of this title that accrued to the person during the period of conduct in violation of § 1503 of this title;

(3) Any interest in, security of, claim against, or property or contractual right affording the person a source or influence or control over the affairs of an enterprise that the person exercised in violation of § 1503 of this title; or

(4) Any amount payable or paid under any contract for goods or services that was awarded or performed in violation of § 1503 of this title.

(c) In lieu of any fine otherwise authorized by law, any person convicted of engaging in racketeering, or any other conduct in violation of § 1503 of this title, through which such person derived pecuniary value, or by which the person caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed 3 times the gross value gained, or 3 times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(d) Upon conviction of a person under this chapter, the Superior Court shall authorize the Attorney General to seize all property or other interests declared forfeited under this chapter upon such terms and conditions as the Court shall deem proper. The State shall dispose of all property or other interests seized under this chapter as soon as feasible, making due provision for the rights of innocent persons. If a property right or other interest is not exercisable or transferable for value by the State, it shall expire and shall not revert to the convicted person.

65 Del. Laws, c. 493, § 1; 67 Del. Laws, c. 130, § 8; 67 Del. Laws, c. 350, § 13; 70 Del. Laws, c. 186, § 1.;



§ 1505. Civil remedies

(a) The Superior Court of this State shall have jurisdiction to prevent and restrain violations of this chapter by issuing appropriate orders, including but not limited to: Ordering any person to divest any interest, direct or indirect, in any enterprise; imposing reasonable restrictions on the future activities or investments of any person including, but not limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise engaged in; or ordering the dissolution or reorganization of any enterprise, making due provision of the rights of innocent persons.

(b) The Attorney General may institute proceedings under § 1503 of this title and in addition for damages, civil forfeiture and a civil penalty of up to $100,000 for each incident of activity constituting a violation of this chapter. In any action brought by the State under § 1503 of this title, the Court shall proceed as soon as practicable to hold a hearing and reach a final determination in the matter. Pending final determination thereof, the Court may at any time enter such restraining orders or prohibitions, or take such other actions, including the acceptance of any satisfactory performance bond, as it shall deem proper.

(c) Any person directly or indirectly injured by reason of any conduct constituting a violation of this chapter may sue therefor in any appropriate court, and if successful shall recover 3 times the actual damages sustained and, when appropriate, punitive damages. Damages under this subsection are not limited to competitive or distinct injury. Plaintiffs who substantially prevail shall also recover attorneys' fees in the trial and appellate courts, together with the costs of investigation and litigation, reasonably incurred; provided, however, no action may be had under § 1503 of this title except against a defendant who has been criminally convicted of a racketeering activity which was the source of the injury alleged, and no action may be brought under this provision except within 1 year of such conviction.

(d) Any person who is injured by reason of any violation of this chapter shall have a right or claim to property forfeited under § 1504 of this title, or to the proceeds derived therefrom, which right or claim shall be superior to that of the State (other than for costs) in the same property or proceeds. To enforce such right or claim, the injured person must intervene.

(e) Upon the filing of a civil proceeding or action, the plaintiff shall immediately notify the Attorney General of the filing. The Attorney General may intervene upon certification that in the opinion of the Attorney General the action is of general public interest.

(f) Notwithstanding any other provision of law providing a shorter period of limitations, a civil proceeding or action under this paragraph may be commenced within 5 years after the conduct made unlawful under § 1504 of this title or when the cause of action otherwise accrues or within an longer statutory period that shall be applicable. If a criminal proceeding or civil action or other proceeding is brought or intervened in by the Attorney General to punish, prevent or restrain any activity made unlawful under § 1504 of this title, the running of the period of limitations prescribed by this subsection with respect to any other cause of action of an aggrieved person based in whole or part upon any matter complained of in any such prosecution, action or proceeding, shall be suspended during the pendency of such prosecution, action or proceeding and for 2 years following its termination.

65 Del. Laws, c. 493, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1506. Forfeiture proceedings

(a) The Attorney General is authorized to institute and conduct any proceedings under this chapter for the forfeiture of real or personal property to the State. All property of every kind used or intended for use in the course of, derived from, or realized through a pattern of racketeering conduct is subject to forfeiture to the State. Forfeiture shall be by means of a procedure which may be known and referred to as a "R.I.C.O. forfeiture proceeding."

(b) A R.I.C.O. forfeiture proceeding under this chapter may be commenced before or after seizure of the property. If the complaint is filed before seizure, it shall state what property is sought to be forfeited; that the property is within the jurisdiction of the Court; the grounds for forfeiture; and the name of each person known to have or claim an interest in the property.

(c) To the extent that property which has been forfeited under this chapter cannot be located; has been transferred, sold or deposited with third parties; or has been placed beyond the jurisdiction of the State, the Attorney General may institute and conduct any proceedings to retrieve such property as are necessary and appropriate, including forfeiture of any other property of the defendant up to the value of the property that is unreachable.

(d) No person convicted under this chapter nor any person acting in concert with or on behalf of the person shall be eligible to purchase forfeited property from the State. The interests of an innocent party in the property shall not be subject to forfeiture.

(e) The Court may, upon such terms and conditions as it deems appropriate, order that the property be sold by an innocent party who holds a lien on, or security interest in, the property at any time during the proceedings. Any proceeds from such sale, over and upon the amount necessary to satisfy the lien or security interest, shall be paid into the court pending final judgment in the forfeiture proceeding. No such sale shall be ordered, however, unless the obligation upon which the lien or security interest is based is in default.

(f) The proceeds of any sale or other disposition of forfeited property imposed under this chapter, whether by final judgment, settlement or otherwise, shall be applied in the following order:

(1) To the fees and costs of the forfeiture and sale, including expenses of seizure, maintenance and custody of the property pending its disposition, advertising and court costs;

(2) If any funds remain, then to all costs and expenses of investigation and prosecution, including costs of resources and personnel incurred in investigation and prosecution;

(3) If any funds remain, then the remainder or $1,000, whichever is less, to the Crime Victim Compensation Fund;

(4) If any funds remain, to the Special Law Enforcement Assistance Fund, or its successor; or if no such fund is in existence, to the fund which is dedicated entirely to law enforcement.

65 Del. Laws, c. 493, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1507. Racketeering lien notice; lis pendens; construction of section

(a) Upon the institution of any criminal or civil proceeding under this chapter, the State, then or at any time during the pendency of the proceedings, may file in the official records of any 1 or more counties of this State, a racketeering (or "R.I.C.O.") lien notice. Such notice shall create, and be equivalent to, a lien. No filing fee or other charge shall be required as a condition for filing such lien notice, and the Prothonotary shall, upon the presentation of the lien notice, immediately record it in the official records.

(b) The racketeering (R.I.C.O.) lien notice shall be signed by the Attorney General, the Chief Deputy Attorney General or the State Prosecutor. The notice shall be in such form as the Attorney General shall prescribe and shall set forth the following information:

(1) The name of the person against whom the civil proceeding has been brought. The notice may, but is not required to, list any other aliases, names or fictitious titles under which the person may be known. In its discretion the State may also list any corporation, partnership or other entity which is owned or controlled by such person;

(2) If known to the Attorney General, the present residence and business address of the person named in the racketeering lien notice, and addresses for other names set forth in such lien notice;

(3) A reference to the criminal or civil proceeding, stating that a proceeding under this chapter has been brought against the person named in the racketeering lien notice, and including the name of the county or counties where the proceeding has been initiated;

(4) A statement that the notice is being filed pursuant to this chapter;

(5) The name and address of the agency within the State Department of Justice that can answer any further questions; and

(6) Such other information as the Attorney General shall deem appropriate.

(c) The Attorney General or a Deputy Attorney General may amend any lien filed under this section at any time, by filing an amended racketeering lien in the same manner as a R.I.C.O. lien. An amended racketeering lien shall identify, with reasonable certainty, the lien which is being amended.

(d) The Attorney General or a Deputy Attorney General shall, as soon as practicable after filing the racketeering lien notice, furnish to any person named in the lien a notice of the filing of such lien. The notice may be mailed by certified mail, return receipt requested. Failure to notify the person named in the lien in accordance with this subsection shall not invalidate nor otherwise affect any racketeering lien notice filed in accordance with this section.

(e) A racketeering lien is perfected against interests in personal property by filing the lien notice with the Secretary of State, except that in the case of a titled motor vehicle it shall be filed with the Division of Motor Vehicles. A racketeering lien is perfected against interests in real property by filing the lien notice with the Prothonotary in the county in which the real property is located. The State may give such additional notice of the lien as it deems appropriate.

(f) The filing of a notice of lien in accordance with this section creates a lien in favor of the State in:

(1) Any interest of the defendant in real property situated in the county in which the lien notice is filed, then maintained or thereafter acquired in the name of the defendant identified in the notice;

(2) Any interest of the defendant in personal property situated in this State, then maintained or thereafter acquired in the name of the defendant identified in the lien notice; and

(3) Any property identified in the lien notice to the extent of the defendant's interest therein.

(g) The filing of a racketeering lien notice under this section is notice to all persons dealing with the person or property identified in the lien of the State's claim. The lien created in favor of the State in accordance with this section is superior to and prior to the claims and interests of any other person, except a person possessing:

(1) A valid lien perfected prior to the filing of the racketeering lien notice;

(2) In the case of real property, an interest acquired and recorded prior to the filing of the racketeering lien notice; or

(3) In the case of personal property, an interest acquired prior to the filing of the racketeering lien notice.

(h) Where a trustee conveys title to real property against which a R.I.C.O. lien notice has been filed; and the lien notice has been filed in the county in which the property is located and names a person who, to the actual knowledge of the trustee, holds a beneficial interest in the trust, the trustee shall be liable to the State for the greater of:

(1) The amount of proceeds received directly by the person named in the R.I.C.O. lien notice, as a result of the conveyance;

(2) The amount of proceeds received by the trustee as a result of the conveyance, and distributed to any person named in the lien notice; or

(3) The fair market value of the interest of the person named in the lien notice in the real property so conveyed; provided, however, that if the trustee conveys the real property, and holds proceeds that would otherwise be paid or distributed to the beneficiary (or at the direction of the beneficiary or the beneficiary's designee), the trustee's liability shall not exceed the amount of the proceeds so held for so long as the proceeds are held by the trustee.

(i) Upon entry of judgment in favor of the State, the State may proceed to execute thereon as in the case of any other judgment, except that in order to preserve the State's lien priority, as provided in this section, the State shall (in addition to such other notice as is required by law) give at least 30 days' notice of such execution to any person, possessing at the time such notice is given, an interest recorded subsequent to the date the State's lien was perfected.

(j) Upon the entry of a final judgment in favor of the State, or an order providing for forfeiture of property to the State, the title of the State to the property:

(1) In the case of real property, or a beneficial interest in real property, relates back to the date of filing the racketeering lien notice; or if no racketeering lien notice was filed, then to the date of recording of the final judgment, or an abstract thereof, in the county where the real property is located.

(2) In the case of personal property or a beneficial interest in personal property, relates back to the date the personal property was seized by the State, or the date of filing of a racketeering lien notice in accordance with this section, whichever is earlier; but if the property was not seized, and no racketeering lien was filed, then to the date the final judgment was filed with the Secretary of State, or in the case of a titled motor vehicle, with the Division of Motor Vehicles.

(k) This section shall not limit any right of the State to obtain any order or injunction, receivership, writ, attachment, garnishment or other remedy; nor limit any right of action which is appropriate to protect the interests of the State, or which is available under other applicable law.

(l) In the event the Attorney General determines that the provisions of this section are unclear or insufficient the Attorney General may petition the Superior Court for the promulgation of rules to further clarify, or more effectively accomplish, the intent of this chapter and of this section. Where any rule promulgated by the Court conflicts with any provision of this section, this section shall be paramount.

65 Del. Laws, c. 493, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1508. Term of lien notice

(a) The term of a racketeering lien notice shall be for a period of 6 years from the date of filing, unless a renewal lien notice has been filed; and, in such case, the term of the renewal lien notice shall be for a period of 6 years from the date of its filing. The State shall be entitled to only 1 renewal of a specific racketeering lien notice.

(b) The Attorney General may release, in whole or in part, any racketeering lien notice or may release any specific real property or beneficial interest from a lien notice upon such terms and conditions as the Attorney General, or the Court, may determine. Any release of a racketeering lien notice executed by the Attorney General may be filed in the official records of any county. No charge or fee shall be imposed for the filing of any release of a racketeering lien notice.

(c) If no civil proceeding has been instituted by the Attorney General, seeking a forfeiture of any property owned by the person named in the racketeering lien notice, the acquittal in the criminal proceeding of such person named in the lien notice or the dismissal of the criminal proceeding, shall terminate the lien notice; and, in such case, the filing of the racketeering lien notice shall have no effect. Where a civil proceeding has been instituted, and the criminal proceeding has been dismissed, or the person named in the racketeering lien notice has been acquitted in the criminal proceeding, the lien notice shall continue for the duration of the civil proceeding.

(d) If no civil proceeding is then pending against the person named in a R.I.C.O. lien notice, any person named in the lien notice may institute a civil action against the State, seeking a release or extinguishment of the State's lien. Notice of such civil action shall be filed in the county where the lien notice was filed.

65 Del. Laws, c. 493, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1509. Investigative powers of Attorney General

(a) Whenever the Attorney General has reasonable cause to believe that any person or enterprise may have knowledge of, has been engaged in or is engaging in any conduct in violation of this chapter, the Attorney General may, in the Attorney General's discretion, conduct an investigation of such conduct. The Attorney General is authorized before the commencement of any civil or criminal proceeding under this chapter to subpoena witnesses. The Attorney General may issue in writing and cause to be served on any person an investigative demand to compel the attendance of witnesses, examine witnesses under oath, require the production of evidence or documentary materials, and require answers to written interrogatories to be furnished under oath.

(b) The production of documentary material in response to an investigative demand served under this section shall be made pursuant to a sworn certificate, in such form as the demand designates, by the person, if a natural person, to whom the demand is directed or, if not a natural person, by an individual having knowledge of the facts and circumstances relating to the production of materials, which certificate shall affirm that all of the documentary material required by the investigative demand and in the possession, custody or control of the person to whom the demand is directed has been produced and made available to the custodian.

(c) The Attorney General may, in the Attorney General's discretion, require the production under this section of documentary materials prior to the taking of any testimony of the person subpoenaed. The required documentary materials shall be made available for inspection or copying during normal business hours at the principal place of business of the person served, or at such other time and place as may be agreed upon between the person served and the Attorney General.

(d) The examination of all persons pursuant to this section shall be conducted by the Attorney General or by a person designated in writing to be the Attorney General's representative, before an officer chosen by the Attorney General who is authorized to administer oaths in this State. The statements made shall be taken down stenographically, or by a sound-recording device, and shall be transcribed.

(e) No person shall, with intent to avoid, evade, prevent or obstruct compliance in whole or in part by any person with any duly served investigative demand of the Attorney General under this section, knowingly remove to any place, conceal, withhold, destroy, mutilate, alter or by any other means falsify any documentary material or materials that are the subject of the demand. A violation of this subsection is a class E felony. The Attorney General shall investigate suspected violations of this section.

(f) In the event a witness subpoenaed under this section fails or refuses to appear, or to produce documentary materials as provided herein, or to give testimony relevant or material to an investigation, the Attorney General may petition the Superior Court in the county where the witness resides for an order requiring the witness to attend and testify, or to produce the documentary materials. Any failure or refusal by the witness to obey an order of the Court may be punishable by the Court as contempt.

65 Del. Laws, c. 493, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1510. Registration of foreign corporations

(a) Each foreign corporation desiring to acquire of record any real property shall have, prior to acquisition, and shall continuously maintain in this State during any year thereafter in which such real property is owned by the corporation:

(1) A registered office; and

(2) A registered agent, which agent may be either:

a. An individual resident in this State, whose business office is identical with such registered office; or

b. Another corporation authorized to transact business in this State, having a business office identical with such registered office.

A foreign corporation that, prior to acquisition of any real property in this State, complies with the requirements of § 371 of Title 8 and thereafter continuously maintains a registered agent in this State for the purposes of that section shall be deemed to have complied with the requirements of this subsection.

(b) Each foreign corporation shall file with the Secretary of State on or before June 30 of each year, a sworn report on such forms as the Secretary of State shall prescribe, setting forth:

(1) The name of such corporation;

(2) The street address and the principal office of such corporation;

(3) The name and street address of the registered agent and registered office of such corporation; and

(4) The signature of the corporate president, vice-president, secretary, assistant secretary or treasurer attesting to the accuracy of the report as of the date immediately preceding filing of the report.

A foreign corporation that complies with § 374 of Title 8 by filing the annual report as required by that section shall be deemed to have complied with this subsection.

(c) Each foreign corporation which fails to comply with subsections (a) and (b) of this section shall not be entitled to sue or to defend in the courts of the State, until such corporation has a registered agent and registered office pursuant to subsection (a) of this section (or until such corporation registers with the Secretary of State pursuant to § 371 of Title 8) and complies with subsection (b) of this section by filing a report pursuant to such subsection (or pursuant to § 374 of Title 8).

(d) The filing of a report by a corporation as required by this section shall be solely for the purposes of this chapter and, notwithstanding any other act, shall not be used as a determination of whether the corporation is doing business in this State; provided, however, that this subsection shall not apply to a foreign corporation which satisfies the requirements of subsection (b) of this section by filing an annual report under § 374 of Title 8.

(e) This section shall not apply to any foreign financial, banking, insurance or lending organization whose lending activities are regulated by any other state or the United States of America.

(f) The Secretary of State may establish fees for any filings required by this section, which fees shall not exceed those prescribed for similar filings as stated in § 391 of Title 8.

65 Del. Laws, c. 493, § 1; 71 Del. Laws, c. 171, § 2.;



§ 1511. Use of property and funds for law-enforcement purposes

(a) All cash, bonds and other funds forfeited to the State in accordance with this chapter which remain after distribution pursuant to § 1506(f) of this title shall be deposited into the Special Law Enforcement Assistance Fund.

(b) Personalty forfeited to the State which is not cash or currency shall not be sold or otherwise converted until the Attorney General determines, in writing, that such personalty cannot be used for law-enforcement related purposes. If the Attorney General determines that there is a law-enforcement use for such personalty, the personalty shall become state property and the Department of Justice shall have the right of first refusal.

65 Del. Laws, c. 493, § 1; 73 Del. Laws, c. 94, § 21.;






CHAPTER 17. GENERAL PROVISIONS

§ 1701. Benefit of clergy

The benefit of clergy shall not exist within this State.

Code 1952, § 2956; Code 1915, § 4824; Code 1935, § 5313; 11 Del. C. 1953, § 1701.;



§ 1702. Information against organization; process

Whenever an organization is informed against in a criminal proceeding, process shall be issued against such organization in the usual form and shall be served upon such organization in the same manner as process is served upon organizations in civil cases. An organization so served with process shall appear by an attorney in the court out of which such process has been issued by the time of the return of such writ, or upon motion of the Attorney General, final judgment shall be given against it upon the information.

Code 1915, § 4818A; 28 Del. Laws, c. 247; Code 1935, § 5319; 11 Del. C. 1953, § 1702; 74 Del. Laws, c. 71, §§ 1, 2.;






CHAPTER 19. ARREST AND COMMITMENT; FRESH PURSUIT

Subchapter I Arrest and Commitment

§ 1901. Definitions

As used in this subchapter:

(1) "Arrest" is the taking of a person into custody in order that the person may be forthcoming to answer for the commission of a crime.

(2) "Peace officer" is any public officer authorized by law to make arrests in a criminal case. Sheriffs and sheriff deputies are not authorized by law to make arrests in criminal cases.

Code 1935, § 5343-A; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1901; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 266, § 2.;



§ 1902. Questioning and detaining suspects

(a) A peace officer may stop any person abroad, or in a public place, who the officer has reasonable ground to suspect is committing, has committed or is about to commit a crime, and may demand the person's name, address, business abroad and destination.

(b) Any person so questioned who fails to give identification or explain the person's actions to the satisfaction of the officer may be detained and further questioned and investigated.

(c) The total period of detention provided for by this section shall not exceed 2 hours. The detention is not an arrest and shall not be recorded as an arrest in any official record. At the end of the detention the person so detained shall be released or be arrested and charged with a crime.

Code 1935, § 5343-B; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1902; 56 Del. Laws, c. 152, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1903. Searching questioned person for weapon

A peace officer may search for a dangerous weapon any person whom the officer has stopped or detained to question as provided in § 1902 of this title, whenever the officer has reasonable ground to believe that the officer is in danger if the person possesses a dangerous weapon. If the officer finds a weapon, the officer may take and keep it until the completion of the questioning, when the officer shall either return it or arrest the person. The arrest may be for the illegal possession of the weapon.

Code 1935, § 5343C; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1903; 70 Del. Laws, c. 186, § 1.;



§ 1904. Arrest without warrant

(a) An arrest by a peace officer without a warrant for a misdemeanor is lawful whenever the officer has reasonable ground to believe that the person to be arrested has committed a misdemeanor:

(1) In the officer's presence;

(2) Out of the officer's presence and without the State, and if law-enforcement officers of the state where the misdemeanor was committed request an arrest and the accused will not be apprehended unless immediately arrested;

(3) Out of the officer's presence and within the State for the crime of shoplifting and the arrest is based upon personal investigation at the scene of arrest and where a store employee is present who has observed the activity of the person to be arrested and that person is still present;

(4) Out of the officer's presence and within the State for any misdemeanor involving physical injury or the threat thereof or any misdemeanor involving illegal sexual contact or attempted sexual contact;

(5) Out of the officer's presence and within the State for a violation of a protective order issued by Family Court or a court of any state, territory, or Indian nation in the United States; or

(6) Out of the officer's presence and within the State for any misdemeanor occurring on school property.

(b) An arrest by a peace officer without a warrant for a felony, whether committed within or without the State, is lawful whenever:

(1) The officer has reasonable ground to believe that the person to be arrested has committed a felony, whether or not a felony has in fact been committed; or

(2) A felony has been committed by the person to be arrested although before making the arrest the officer had no reasonable ground to believe the person committed it.

(c) Notwithstanding any other provision of law to the contrary, an arrest by a peace officer without a warrant for violation of probation is lawful whenever the peace officer has a reasonable ground to believe that the person to be arrested has committed a new offense within or without the State during a period of probation and has thereby violated a condition of said probation imposed upon the person by a court of this State. A reasonable ground to believe that a person has committed a new offense may be based upon, but is not limited to, a finding of probable cause to issue a warrant for the new offense made by a neutral magistrate, an indictment returned by a grand jury for the new offense or an information for the new offense filed in any court.

Any person arrested pursuant to the provisions of this subsection shall be processed in accordance with the provisions of § 1909 of this title, at which time bail shall be set on both the new offense and the violation of probation.

Code 1935, § 5343-F; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1906; 58 Del. Laws, c. 448; 64 Del. Laws, c. 362, § 1; 69 Del. Laws, c. 160, § 5; 70 Del. Laws, c. 58, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 437, § 1; 72 Del. Laws, c. 63, § 2.;



§ 1905. Validity of arrest on improper grounds

If a lawful cause of arrest exists, the arrest is lawful even though the officer charges the wrong offense or gives a reason that does not justify the arrest.

Code 1935, § 5343-G; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1907.;



§ 1906. Possession and display of warrant

An arrest by a peace officer acting under a warrant is lawful even though the officer does not have the warrant in possession at the time of the arrest, but, if the person arrested so requests, the warrant shall be shown to the person as soon as practicable.

Code 1935, § 5343-H; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1908; 70 Del. Laws, c. 186, § 1.;



§ 1907. Summons instead of arrest; form; penalty for nonappearance

(a) In any case in which it is lawful for a peace officer to arrest without a warrant a person for a misdemeanor, the officer may, but need not, give the person a written summons in substantially the following form:

Violator's Last Name                          First Middle    O.C.P. Birth Date Sex

No. M F

No. and Street                          City       State Color Occupation

W B O

Owner's Name                          First        Middle State Tag No.

Address

Specific Offense                            Sec. No. Date Acc.

Time  M. Yes No

Hundred             County Route No. Exact Location

S K NC

Magistrate                        Arresting Officer Date of Trial

_______________                                         Troop Time

Address

You are hereby directed to appear at the time and place designated above to stand trial for the offense indicated. A failure to obey this summons may result in fine or imprisonment, or both.

Final Disposition of Upper Court                   Remarks

_______________

TRAFFIC ARREST REPORT

DELAWARE STATE POLICE

(b) If the person fails to appear in answer to the summons, or if there is reasonable cause to believe that the person will not appear, a warrant for the person's arrest may issue.

(c) Whoever wilfully fails to appear in answer to the summons may be fined not more than $100 or imprisoned for not more than 30 days, or both.

Code 1935, § 5343-I; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1909; 70 Del. Laws, c. 186, § 1.;



§ 1908. Release of person arrested without warrant

(a) Any officer in charge of a police department or any officer delegated by the officer may release, instead of taking before a magistrate, any person who has been arrested without a warrant by an officer of that department whenever:

(1) The officer is satisfied either that there is no ground for making a criminal complaint against the person and no further proceedings are desirable; or

(2) The person was arrested for a misdemeanor and has signed an agreement to appear in court at a time designated, if the officer is satisfied that the person is a resident of the State and will appear in court at the time designated.

(b) A person released as provided in this section shall have no right to sue on the ground that the person was released without being brought before a magistrate.

Code 1935, § 5343-J; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1910; 57 Del. Laws, c. 694, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1909. Hearing without delay; permissible delay

(a) If not otherwise released, every person arrested shall be brought before a magistrate without unreasonable delay, and in any event the person shall, subject to the limitations contained in subsection (b) of this section below, be so brought within 24 hours of arrest, unless the court, for good cause shown, orders that person be held for a further period not to exceed 48 hours.

(b) Persons unable to knowingly and intelligently participate in the presentment proceedings because of incapacitation as a result of the consumption of alcohol or the use of drugs may, until such time as they are able to meaningfully participate in those proceedings, be held in police custody or be temporarily committed with bail and conditions of release to the custody of the Department of Correction on order of and following a determination of incapacitation by a magistrate. This temporary holding or commitment should not exceed 12 hours from the time of commitment until presentment, unless the court, for good cause shown, orders that person be held for a further period not to exceed 24 additional hours.

Code 1935, § 5343-K; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1911; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 257, § 1.;



§ 1910. Identification of witness

Whenever a peace officer has reasonable ground to believe that a crime has been committed, the officer may stop any person who the officer has reasonable ground to believe was present thereat and may demand the person's name and address. If the person fails to give identification to the satisfaction of the officer, the officer may take the person forthwith before a magistrate. If the person fails to give identification to the satisfaction of the magistrate, the latter may require the person to furnish bond or may commit the person to jail until the person so gives identification.

Code 1935, § 5343-L; 48 Del. Laws, c. 304; 11 Del. C. 1953, § 1912; 70 Del. Laws, c. 186, § 1.;



§ 1911. Police officers; statewide authority

(a) For purposes of this section "police officer'' means any police officer holding current certification by the Council on Police Training as provided by Chapter 84 of this title and who is:

(1) A member of the Delaware State Police;

(2) A member of the New Castle County Police;

(3) A member of the police department, bureau or force of any incorporated city or town;

(4) A member of the Delaware River and Bay Authority Police;

(5) A member of the Capitol Police;

(6) A member of the University of Delaware Police;

(7) A law enforcement officer of the Department of Natural Resources and Environmental Control;

(8) An agent of the State Division of Alcohol and Tobacco Enforcement;

(9) An officer or agent of the State Police Drug Diversion Unit;

(10) A state detective or special investigator of the Department of Justice;

(11) Delaware State University Police; or

(12) A member of the Office of the State Fire Marshal.

(b) A police officer may arrest without a warrant at any location within the State any person the officer has reasonable grounds to believe is committing or attempting to commit a felony in the officer's presence.

(c) An on duty police officer may arrest upon view and without a warrant at any location within the State any person when probable cause exists to believe that the person is committing or attempting to commit any crime which creates a substantial risk of death or serious physical injury to another person or which constitutes a violation of § 4177 of Title 21.

(d) An "on duty'' police officer may arrest at any location in the State any person for any offense committed within the jurisdiction of the officer's employing agency and for whose arrest a warrant has been issued. The "on duty'' police officer shall, where acting outside of the officer's jurisdiction, take reasonable measures to notify the primary jurisdictional police agency of the intended time and place of the execution of the arrest warrant.

(e) A police officer may render assistance to another police officer at any location within the State when the officer reasonably believes that the police officer to be assisted is lawfully performing that officer's duty and that death or injury will occur to that police officer if assistance is not provided.

(f) When police officers who are certified by the Delaware Council on Police Training are dispatched by a Public Safety Answering Point outside of their respective jurisdiction as conservators of the peace, those officers shall be considered to be acting as officers of the dispatching agency and have the powers of arrest thereof.

(g) A police officer acting under the authority of this section shall be considered to be acting within the scope of employment.

(h) This section shall not serve to limit the authority of members of the Delaware State Police or other police officers as provided for elsewhere in this title or by other authority.

(i) "Police officer'' as used in this code shall not include sheriffs and sheriff deputies.

64 Del. Laws, c. 101, § 1; 65 Del. Laws, c. 207, § 1; 66 Del. Laws, c. 305, § 1; 67 Del. Laws, c. 220, § 1; 70 Del. Laws, c. 105, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 465, § 1; 72 Del. Laws, c. 379, § 2; 73 Del. Laws, c. 195, § 1; 74 Del. Laws, c. 250, § 2; 76 Del. Laws, c. 43, § 1; 76 Del. Laws, c. 160, § 1; 76 Del. Laws, c. 332, § 1; 78 Del. Laws, c. 155, § 3; 78 Del. Laws, c. 266, § 3; 78 Del. Laws, c. 377, § 1.;



§ 1912. Federal law-enforcement officers; authority; immunity

A sworn federal law-enforcement officer, who in an official capacity is authorized by law to make arrests, shall have the same legal status and immunity from suit in this State as a member of the Delaware State Police when making an arrest in this State concerning a nonfederal crime, only if:

(1) The federal officer reasonably believes that the person arrested has committed or is committing a felony in the officer's presence; or

(2) The federal officer is rendering assistance to a peace officer of this State in an emergency or at the request of the peace officer.

64 Del. Laws, c. 354, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Fresh Pursuit

§ 1931. Definitions

As used in this subchapter:

"Fresh pursuit'' includes fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or a misdemeanor or a violation of the Motor Vehicle Code of this State or who is reasonably suspected of having committed a felony or a misdemeanor or a violation of the Motor Vehicle Code of this State, and also includes the pursuit of a person suspected of having committed a supposed felony or misdemeanor or violation of the Motor Vehicle Code of the State though no violation of the law has actually been committed, if there is reasonable grounds for believing that a violation of the law has been committed; however, fresh pursuit as used in this subchapter does not necessarily imply instant pursuit, but pursuit without unreasonable delay.

41 Del. Laws, c. 216, § 5; 11 Del. C. 1953, § 1931; 56 Del. Laws, c. 154, § 1.;



§ 1932. Arrest by out-of-state police

(a) Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this State in fresh pursuit, and continues within this State in such fresh pursuit, of a person in order to arrest the person on the ground that the person is believed to have committed a felony, a misdemeanor or a violation of the motor vehicle code in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county or municipal peace unit of this State, to arrest and hold in custody a person on the ground that the person is believed to have committed a felony, a misdemeanor or a violation of the Motor Vehicle Code in this State.

(b) This section shall not be construed so as to make unlawful any arrest in this State which would otherwise be lawful.

41 Del. Laws, c. 216, §§ 1, 3; 11 Del. C. 1953, § 1932; 56 Del. Laws, c. 154, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1933. Hearing before justice of the peace; waiver of extradition

If an arrest is made in this State by an officer of another state in accordance with § 1932 of this title, the officer shall without unnecessary delay take the person arrested before a justice of the peace of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the justice of the peace determines that the arrest was lawful the justice of the peace shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this State, or admit the person to bail for such purpose. If the justice of the peace determines that the arrest was unlawful the justice of the peace shall discharge the person arrested.

If the person so arrested waives extradition in the manner provided by law, upon the filing of the waiver at the central office or headquarters of any local, county or state police, or at the local office of the Attorney General, the officer having the arrested person in charge may forthwith take the person from this State to the state where the arrested person is wanted for having committed the felony.

41 Del. Laws, c. 216, § 2; 11 Del. C. 1953, § 1933; 70 Del. Laws, c. 186, § 1.;



§ 1934. Short title

This subchapter may be cited as the Uniform Law on Fresh Pursuit.

41 Del. Laws, c. 216, § 8; 11 Del. C. 1953, § 1934.;



§ 1935. Fresh pursuit by county, municipal, town and other peace units

Any peace officer of a duly organized county, municipal, town, interstate bridge or university peace unit or a law-enforcement officer of the Department of Natural Resources and Environmental Control, but not county sheriffs or their deputies, may carry out fresh pursuit of any person anywhere within this State, regardless of the original territorial jurisdiction of such officer, in order to arrest such person pursued, when there is reasonable grounds to suspect that a felony, misdemeanor, or violation of the Motor Vehicle Code has been committed in this State by such person.

11 Del. C. 1953, § 1935; 56 Del. Laws, c. 154, § 3; 66 Del. Laws, c. 304, § 1; 70 Del. Laws, c. 105, § 14; 78 Del. Laws, c. 266, § 4.;






Subchapter III Police Mutual Aid Agreements

§ 1941. Short title

This subchapter may be cited as the "Police Mutual Assistance Act.''

11 Del. C. 1953, § 1941; 57 Del. Laws, c. 433; 75 Del. Laws, c. 36, § 1.;



§ 1942. Definitions

As used in this subchapter:

(1) "Emergency'' means any such circumstance which, in the judgment of the principal law-enforcement officer of the requesting jurisdiction, requires additional police assistance, and shall include such planned or anticipated or scheduled events that, in the judgment of the principal law-enforcement officer of the requesting jurisdiction, will require additional police resources beyond the reasonable capacity of the requesting jurisdiction. The governing body of a jurisdiction may determine the circumstances under which police officers of its jurisdiction, together with all necessary equipment, may lawfully go or be sent beyond the territorial limits of its jurisdiction to any point within or without the State.

(2) "Jurisdiction'' means a recognized geographic area such as a county, incorporated municipality or the legislatively defined area of responsibility of the Delaware River and Bay Authority or the Department of Safety and Homeland Security or the Department of Natural Resources and Environmental Control and/or the University of Delaware and/or Delaware State University in which the governing body and its police have the authority, capacity, power and right to enforce laws.

(3) "Mutual assistance'' means the provisions under this subchapter enabling the police of one jurisdiction to enter into another jurisdiction for purpose of rendering assistance upon the request of the other jurisdiction.

(4) "Police'' includes all authorized law-enforcement personnel of a jurisdiction.

11 Del. C. 1953, § 1942; 57 Del. Laws, c. 433; 66 Del. Laws, c. 110, § 1; 66 Del. Laws, c. 306, §§ 1, 2; 70 Del. Laws, c. 105, §§ 15, 16; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 138, §§ 2, 3; 72 Del. Laws, c. 367, § 1; 74 Del. Laws, c. 110, § 138; 75 Del. Laws, c. 36, § 1.;



§ 1943. Use of police from other jurisdictions in emergencies

Whenever the necessity arises during an emergency, upon request, the police of one jurisdiction may, pursuant to this subchapter, lawfully enter into another jurisdiction for the purpose of assisting in meeting such emergency.

11 Del. C. 1953, § 1943; 57 Del. Laws, c. 433; 75 Del. Laws, c. 36, § 1.;



§ 1944. Mutual assistance

(a) The police agency of a jurisdiction may in its discretion provide mutual assistance for such periods as it deems advisable with any other jurisdiction within or without the State, including the District of Columbia, in order to establish and carry into effect a plan to provide mutual assistance through the furnishing of police and all necessary equipment in the event of an emergency.

(b) No police agency of a jurisdiction shall provide mutual assistance unless the assisting party shall:

(1) Indemnify the requesting agency for any and all claims which may arise out of authorized activities of the other parties outside their respective jurisdiction.

(2) Indemnify the requesting agency from all claims by third parties of the property damage or personal injury which may arise out of authorized activities of the other parties while acting outside their respective jurisdiction.

11 Del. C. 1953, § 1944; 57 Del. Laws, c. 433; 66 Del. Laws, c. 110, § 2; 72 Del. Laws, c. 130, § 1; 75 Del. Laws, c. 36, § 1.;



§ 1945. Liability insurance

The governing body of any jurisdiction in this State is authorized to procure or extend the necessary public liability insurance to cover claims arising out of mutual assistance to other jurisdictions.

11 Del. C. 1953, § 1945; 57 Del. Laws, c. 433; 66 Del. Laws, c. 110, § 3; 75 Del. Laws, c. 36, § 1.;



§ 1946. Direction and authorization of activities

(a) The principal law-enforcement officer on duty of a jurisdiction shall be responsible for directing the activities of all police coming into that officer's jurisdiction pursuant to this subchapter.

(b) The principal law-enforcement officer shall be empowered to authorize all police from a foreign jurisdiction to the same extent as if they were duly authorized law-enforcement officers of the jurisdiction.

11 Del. C. 1953, § 1946; 57 Del. Laws, c. 433; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 36, § 1.;



§ 1947. Immunities; benefits

Police, when acting outside their respective jurisdictions pursuant to mutual assistance, shall have all the immunities from liability and exemptions from law, ordinances and regulations and shall have all the pension, relief, disability workers' compensation and other benefits enjoyed by them while performing their respective duties within their own jurisdiction. Nothing in this subchapter shall be construed as in any way limiting the provisions of § 1911 of this title.

11 Del. C. 1953, § 1947; 57 Del. Laws, c. 433; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 36, § 1.;









CHAPTER 21. RELEASE OF PERSONS ACCUSED OF CRIMES

§ 2101. Purposes of this chapter

It is the purpose of this chapter to reform the system of bail in the various courts of this State and to empower and equip the courts to utilize a system of personal recognizance or an unsecured personal appearance bond to be used wherever feasible consistent with a reasonable assurance of the appearance of the accused and the safety of the community in connection with the release of persons accused of crime pending a final determination of the court as to the guilt of such persons.

11 Del. C. 1953, § 2101; 56 Del. Laws, c. 231, § 1.;



§ 2102. Definitions

For purposes of this chapter the following definitions shall apply:

(1) "Attorney General'' includes any Deputy Attorney General or any other prosecutor of the State, county or municipality.

(2) "Bailable offense'' is any offense not punishable by death.

(3) "Capital crime'' includes any crime for which the punishment shall be death.

(4) "Cash personal appearance bond'' is a bond of the accused promising appearance in court, secured by cash only.

(5) "Court'' includes Superior Court, Court of Common Pleas, Family Court of the State, and Justice of the Peace Court.

(6) "Crime'' includes any offense which is punishable by a fine or imprisonment.

(7) "Personal recognizance'' is the written recognizance of the accused that the accused will obey the further direction of the court.

(8) "Record finding'' is a memorandum, notation, opinion, order or other writing in the file of the case of the accused reflecting the decision made by the court.

(9) "Secured personal appearance bond'' is a bond of the accused promising appearance in court, guaranteed by a surety, property, cash or other assets.

(10) "Unsecured personal appearance bond'' is an undertaking by the accused promising appearance in court where, upon failure to appear, the accused will be liable for the amount of the bond, but the bond is not guaranteed by any surety or specific pledge of property or other assets.

(11) "Violent felonies'' or "violent felony'' shall consist of all felonies designated as violent felonies in § 4201(c) of this title.

11 Del. C. 1953, § 2102; 56 Del. Laws, c. 231, § 1; 66 Del. Laws, c. 300, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 176, § 14; 79 Del. Laws, c. 36, § 1.;



§ 2103. Persons charged with a capital crime

(a) A capital crime shall not be bailable, and a person so charged shall be held in custody without bail until the charge be withdrawn, reduced or dismissed or until the court shall otherwise order after a trial which results in less than a conviction of a capital crime or except as provided in subsection (b) of this section.

(b) The Superior Court may admit to bail a person charged with a capital crime if, after full inquiry, the Superior Court shall determine that there is good ground to doubt the truth of the accusation, and the burden of demonstrating such doubt shall be on the accused.

11 Del. C. 1953, § 2103; 56 Del. Laws, c. 231, § 1.;

§ 2103A Detention of youth charged with Superior Court offenses.

When a child has reached that child's sixteenth birthday and is found to be nonamenable to the rehabilitative processes of the Family Court or is charged with an offense in Superior Court and thereafter makes application for transfer of said charges to Family Court pursuant to § 1011 of Title 10 and is denied or fails to make application pursuant to § 1011 of Title 10 within the required time and is therefore held over for trial in Superior Court, the youth shall be remanded to the Department of Correction if held in default of bail. When a child (youth) has been lawfully administratively remanded or transferred to the Department of Correction ("DOC''), DOC shall be exclusively responsible for all aspects of the child's (youth's) care, custody and control, including services associated with those responsibilities upon such remand and transfer. The Department of Services for Children, Youth and Their Families ("DSCYF'') shall have no authority or jurisdiction of such child (youth).

69 Del. Laws, c. 354, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 597, § 2; 71 Del. Laws, c. 5, § 1; 72 Del. Laws, c. 149, § 1.;



§ 2103A. Detention of youth charged with Superior Court offenses

When a child has reached that child's sixteenth birthday and is found to be nonamenable to the rehabilitative processes of the Family Court or is charged with an offense in Superior Court and thereafter makes application for transfer of said charges to Family Court pursuant to § 1011 of Title 10 and is denied or fails to make application pursuant to § 1011 of Title 10 within the required time and is therefore held over for trial in Superior Court, the youth shall be remanded to the Department of Correction if held in default of bail. When a child (youth) has been lawfully administratively remanded or transferred to the Department of Correction ("DOC''), DOC shall be exclusively responsible for all aspects of the child's (youth's) care, custody and control, including services associated with those responsibilities upon such remand and transfer. The Department of Services for Children, Youth and Their Families ("DSCYF'') shall have no authority or jurisdiction of such child (youth).

69 Del. Laws, c. 354, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 597, § 2; 71 Del. Laws, c. 5, § 1; 72 Del. Laws, c. 149, § 1.;



§ 2104. Release on bail or recognizance of persons charged with any other crime

(a) Any person who is arrested and charged with any crime other than a capital crime shall be released either:

(1) On the person's own recognizance or

(2) Upon the execution of an unsecured personal appearance bond of the accused in an amount specified by the court or

(3) Upon the execution of a secured personal appearance bond, the amount of the bond and the nature of the surety to be determined by the court.

(4) Upon execution of a cash personal appearance bond, the amount of the bond to be determined by the court.

(b) The court shall impose the following conditions of release for any person released on bail or recognizance:

(1) Require the person to return to the court at any time upon notice and submit to the orders and processes of the court; and

(2) Prohibit the person from committing any criminal offense.

(c) The court may also impose 1 or more of the conditions of release set forth in § 2108 of this title.

(d) The determination of whether the accused shall be released under paragraph (a)(1), (a)(2), (a)(3) or (a)(4) of this section above and the conditions (other than the mandatory conditions in paragraph (b) of this section above) of the release shall be in the discretion of the court subject to this chapter. In making a release determination, or imposing conditions set forth in § 2108 of this title, the court shall employ an objective risk assessment instrument to gauge the person's risk of flight and re-arrest and the safety of the victim and the community. The risk assessment instrument shall be responsive to the needs of victims of domestic violence and sexual assault. The Statistical Analysis Center shall provide the court with a report of rates of re-arrest and failure to appear as required by persons released by the court. Use of the objective risk assessment instrument shall commence by December 31, 2013.

(e) If the accused has furnished surety, the court shall, at that time, review conditions and may impose any conditions as are set forth in § 2108 of this title before the accused is released, including specific consideration for the safety of the victim and the community.

(f) Any person who is arrested and thereafter released from custody pursuant to this chapter, and who subsequently:

(1) Tenders to the Superior Court a plea of guilty or nolo contendere to any felony for which a mandatory, minimum, minimum mandatory or mandatory minimum period of incarceration is required; or

(2) Is convicted upon a verdict of guilty of any felony for which a mandatory, minimum, minimum mandatory or mandatory minimum period of incarceration is required,

shall immediately be remanded to the custody of the Department of Correction, and shall be incarcerated in lieu of bail until the sentence for said felony is imposed. The provisions of this subsection shall not apply to pleas or convictions for any felony set forth in Title 21.

11 Del. C. 1953, § 2104; 56 Del. Laws, c. 231, § 1; 66 Del. Laws, c. 300, § 4; 69 Del. Laws, c. 252, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 98, §§ 2-4; 78 Del. Laws, c. 392, § 1; 79 Del. Laws, c. 36, § 1.;



§ 2105. Release on personal recognizance or on unsecured personal appearance bond

(a) The court shall release a person accused of a bailable crime on the person's own recognizance or upon the execution of an unsecured personal appearance bond of the accused in an amount to be determined by the court when the court is satisfied from all the circumstances and the criteria set forth in subsection (b) of this section that it is reasonably likely that the accused will appear as required before or after conviction of the crime charged and that there is no substantial risk to the safety of the community in permitting such unsecured release.

(b) In determining whether the accused is likely to appear as required and that there will be no substantial risk to the safety of the community the court shall, on the basis of available information, take into consideration the nature and circumstances of the crime charged, whether a firearm was used or possessed, the possibility of statutory mandatory imprisonment, whether the crime was committed against a victim with intent to hinder prosecution, the family ties of the accused, the accused's employment, financial resources, character and mental condition, the length of residence in the community, record of convictions, habitual offender eligibility, custody status at time of offense, history of amenability to lesser sanctions, history of breach of release, record of appearances at court proceedings or of flight to avoid prosecution or failure to appear at court proceedings.

(c) If the court has determined that the accused shall not be released in accordance with this section, it shall make a record finding of the reason or reasons for such action and shall permit the release of the accused upon the furnishing of surety satisfactory to the court in an amount to be determined by the court.

11 Del. C. 1953, §§ 2105, 2106; 56 Del. Laws, c. 231, § 1; 63 Del. Laws, c. 215, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 36, § 1.;



§ 2106. Posting of operator's license as security for court appearance

63 Del. Laws, c. 215, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 4; repealed by 79 Del. Laws, c. 36, § 1, eff. June 4, 2013.;



§ 2107. Determining the amount of bail

(a) In determining the amount of bail to be required to be posted as surety under § 2105 of this title or to be required for an unsecured personal appearance bond of the accused, the court shall not require oppressive bail but shall require such bail as reasonably will assure the reappearance of the accused, compliance with the conditions set forth in the bond and the safety of the community. In fixing the amount, the court shall also take into consideration the criteria set forth in § 2105(b) of this title.

(b) In any event, if a person is charged with an offense punishable by fine only, the amount of the bail shall not exceed double the amount of the maximum fine for each charge. When a person has been convicted of an offense and only a fine has been imposed as the sentence of the court, the amount of bail shall not exceed double the amount of the fine.

(c) Notwithstanding any provision of this title to the contrary, for a person charged with committing a violent felony involving a firearm or with committing a violent felony while on probation or pretrial release, the presumption is that a cash personal appearance bond will be set.

11 Del. C. 1953, § 2107; 56 Del. Laws, c. 231, § 1; 79 Del. Laws, c. 36, § 1.;



§ 2108. Conditions for release

(a) In addition to the mandatory conditions set forth in § 2104(b) of this title, in connection with either a secured release or an unsecured release of any person the court may also impose 1 or more of the following conditions:

(1) Place the person in the custody of a designated person or organization agreeing to supervise the person;

(2) Place the person under the supervision of a presentence or probation officer;

(3) Place restrictions on the travel, associations, activities, consumption of alcoholic beverages, drugs or barbiturates, or place of abode of the person during the period of release;

(4) Require the person to have no contact or restricted contact with the victim, the victim's family, victim's residence, place of employment, school or location of offense;

(5) Require periodic reports from the person to an appropriate agent or officer of the court including the attorney for the accused;

(6) Require psychiatric or medical treatment of the person;

(7) Require the person to provide suitable support for the person's family under supervision of an officer of the court or the Family Court, with the consent of the Family Court;

(8) Require a person who has been convicted to duly prosecute any post-conviction remedies or appeals; and if the case is affirmed or reversed and remanded, such person shall forthwith surrender to the court;

(9) Impose any other condition deemed reasonably necessary to assure appearance as required and to carry out the purpose of this chapter.

(b) In connection with either a secured release or an unsecured release of any person charged with any crime involving child sexual abuse or exploitation, the court shall also impose a condition that the person have no contact with children, except upon good cause shown, and as otherwise provided by the court, and that such condition remain in full force and effect until a nolle prosequi is filed, the case is dismissed or an adjudication of not guilty is returned, whichever shall first occur, or if the person is adjudicated guilty by way of a plea of guilty or a conviction by court or jury, at the time of sentencing, unless further made a condition of probation by the sentencing judge.

(c) In connection with either a secured release or unsecured release of any person charged with a violation of § 4177 of Title 21 which is alleged to be punishable as a felony pursuant to that section, the court shall impose a condition that the person not drive a vehicle, as defined by that section, until a nolle prosequi is filed, the case is dismissed or an adjudication of not guilty is returned, whichever shall first occur, or if the person is adjudicated guilty by way of plea of guilty or a conviction by court or jury, at the time of sentencing, unless further made a condition of probation by the sentencing judge.

11 Del. C. 1953, § 2108; 56 Del. Laws, c. 231, § 1; 66 Del. Laws, c. 300, §§ 5, 6; 68 Del. Laws, c. 367, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 152, § 1; 79 Del. Laws, c. 36, § 1.;



§ 2109. Failure to provide recognizance, bond, or consent to conditions; contact with victim or victim's family

(a) If the accused does not provide the personal recognizance, secured or unsecured bond or if the person does not agree to meet the conditions for release, the person shall be held in the custody of the State Board of Correction until the person cures such failure or until the court otherwise orders.

(b) If the accused is committed in lieu of bail, the court may require such person, while in custody, to have no contact with the victim or the victim's family.

(c) If the accused is committed in lieu of bail, and knowingly breaches any conditions imposed in connection with that bail, each such failure or breach shall be a separate crime, and upon conviction thereof shall be punished as follows:

(1) If the person was held in connection with 1 or more charges of a felony prior to trial, or while awaiting sentence or pending appeal or certiorari after conviction of 1 or more felonies or misdemeanors, the person shall be guilty of a felony and punished by imprisonment of not to exceed 5 years or a fine of $5,000, or both;

(2) If the person was held in connection with 1 or more charges of misdemeanor prior to trial, the person shall be fined not more than $500 or imprisoned not more than 1 year, or both.

11 Del. C. 1953, § 2109; 56 Del. Laws, c. 231, § 1; 66 Del. Laws, c. 300, § 7; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 143.;



§ 2110. Modification of bail, security or conditions

(a) Either the accused or the Attorney General may apply to the court for any modification of any determination by the court as to the decision of the type of release, the amount and nature of the bond or surety, or the conditions of release. Such application shall be at such times, upon such conditions and in such manner as the Rules of Superior Court may provide.

(b) Where the court modifies any bail amount, the court shall review conditions and may impose any conditions as are set forth in § 2108 of this title, including specific considerations for the safety of the victim and the community.

11 Del. C. 1953, § 2110; 56 Del. Laws, c. 231, § 1; 66 Del. Laws, c. 300, § 8.;



§ 2111. Procedure for taking bail or implementing this chapter

Except as provided herein, the procedure for taking bail or implementing this chapter shall be as provided by the Rules of the Superior Court.

11 Del. C. 1953, § 2111; 56 Del. Laws, c. 231, § 1; 79 Del. Laws, c. 36, § 1.;



§ 2112. Bail after transfer to another court or after conviction

Once bail has been given and a charge is pending or is thereafter filed in or transferred to a court of competent jurisdiction, the latter court may continue the original bail in that court. After conviction, the court may order that the original bail stand as bail pending appeal or deny, increase or reduce bail.

11 Del. C. 1953, § 2112; 56 Del. Laws, c. 231, § 1.;



§ 2113. Penalties for noncompliance with conditions of recognizance; bond or conditions

(a) If the accused shall fail to appear as required by the recognizance or bond or shall commit any material breach of the conditions set forth in § 2104(b) or § 2108 of this title, the court shall issue a warrant and cause the arrest of such person and the cancellation of any recognizance and the return to the court for a redetermination of the disposition of the accused.

(b) Upon the return of the accused before the court pursuant to subsection (a) of this section or if the accused shall not be found, the court shall act with respect to the forfeiture of any secured or unsecured bond pursuant to the Rules of the Superior Court and shall redetermine the type of release, the amount of bail, if any, and conditions of the further release of the accused. Notwithstanding any law to the contrary, no property, cash, surety or other assets shall be forfeited except upon failure of the accused to appear as required by any Court.

(c) If the accused knowingly fails to appear as required or knowingly breaches any condition of release, each such failure or breach shall be a separate crime, and upon conviction thereof shall be punished as follows:

(1) If the person was released in connection with 1 or more charges of a felony prior to trial, or while awaiting sentence or pending appeal or certiorari after conviction of 1 or more felonies or misdemeanors, the person shall be guilty of a felony and punished by imprisonment of not to exceed 5 years or a fine of $5,000, or both;

(2) If the person was released in connection with 1 or more charges of misdemeanor prior to trial, the person shall be fined not more than $500 or imprisoned not more than 1 year, or both.

(d) The Justice of the Peace Court shall have jurisdiction over violations of this section if punishable as misdemeanors and if the jurisdiction over the underlying offense remains with the Justice of the Peace Court.

(e) Any person released pursuant to this chapter shall notify the court, before which the case is pending, of any changes of address or residence within 5 days of such change. Failure to make such notification will result in constructive receipt of any subpoena issued to the person by or on behalf of the court to the last address or residence given to the court by that person.

(f) Nothing in this chapter shall interfere with or prevent the exercise by any court of its power to punish for contempt.

11 Del. C. 1953, § 2113; 56 Del. Laws, c. 231, § 1; 69 Del. Laws, c. 198, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 172, § 1; 74 Del. Laws, c. 322, § 1; 79 Del. Laws, c. 36, § 1.;



§ 2114. Administration of this chapter

(a) The Department of Correction shall administer such provisions of this chapter as are not exclusively the province of the judges of the respective courts of this State.

(b) The Department of Correction may make investigations relative to the release of persons charged with criminal offenses and advise and assist the courts to carry out the purposes of this chapter.

(c) The Department of Correction shall have the power necessary to carry out the purposes of this chapter, including subpoena power, and as shall be provided by the Rules of the Superior Court.

(d) The Commissioner of the Department of Correction may employ 1 supervisor, and such assisting and clerical staff as may be necessary to carry out this chapter.

11 Del. C. 1953, § 2114; 56 Del. Laws, c. 231, § 1; 79 Del. Laws, c. 36, § 1.;



§ 2115. Forfeiture and default of bail bonds

(a) If the accused shall fail to appear as required by any court, except the House Sergeant of the Wilmington City Police, while under a bond, and the court pursuant to this chapter or court rule finds the accused in default and forfeits the bond, the proceeds shall be forwarded to the State Treasurer and deposited in the General Fund.

(b) All funds held by the State in any depository derived from forfeiture or default of bonds from any court, except the House Sergeant of the Wilmington City Police, shall immediately be forwarded to the State Treasurer and deposited in the General Fund.

(c) The proceeds of any bond forfeited for the accused's failure to appear in any child support proceeding shall be paid over to the payee of the child support order and applied to the child support account.

59 Del. Laws, c. 360, § 1; 70 Del. Laws, c. 449, § 3; 71 Del. Laws, c. 176, § 15; 79 Del. Laws, c. 36, § 1.;



§ 2116. Revocation of bail upon subsequent arrest

(a) For the purposes of this section:

(1) "Original offense'' means any violent felony which is alleged to have been committed by a person who is thereafter released from custody upon that person's own recognizance or upon the execution of a secured or unsecured personal appearance bond or a cash personal appearance bond;

(2) "Subsequent offense'' means any violent felony or any similar offense set forth under the laws of another state, the United States or any territory of the United States which is alleged to have been committed by a person during the period of that person's secured or unsecured release in connection with an original offense.

(b) In connection with either a secured release or unsecured release of any person charged with any violent felony, if after such release the accused is charged by arrest, warrant, indictment or information with the commission of a subsequent offense, that person shall be brought before the Superior Court. If after a hearing, the Superior Court finds proof positive or presumption great that the accused has committed a subsequent offense during such period of release, notwithstanding any provision of this chapter or any statute or court rule to the contrary, the Court shall revoke the bail to which the person was admitted in connection with the original offense.

(c) Notwithstanding any provision of this chapter or any other statute or court rule to the contrary, whenever the accused is charged with a subsequent offense, any recognizance or bond relating to the original offense shall be temporarily revoked, and the person shall be held in lieu of bail for the original offense until such time as the Superior Court holds a hearing to determine whether there is proof positive or presumption great that the accused committed a subsequent offense during the period of release.

(d) Notwithstanding any provision of this chapter or any statute or court rule to the contrary, any person whose bail is revoked by the Superior Court pursuant to this section shall be subject to bail on the original offense in an amount at least twice the amount of bail originally set. If the bail on the original offense was not already cash, the amount of bail may be posted only in the form of a cash personal appearance bond.

73 Del. Laws, c. 372, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 36, § 1.;






CHAPTER 23. SEARCH AND SEIZURE

Subchapter I General Provisions

§ 2301. Search to accord with statute or Constitution

No person shall search any person, house, building, conveyance, place or other thing without the consent of the owner (or occupant, if any) unless such search is authorized by and made pursuant to statute or the Constitution of the United States.

Code 1935, § 5343-AA; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2301; 53 Del. Laws, c. 359, § 1; 56 Del. Laws, c. 422, § 1.;



§ 2302. Search without warrant in hot pursuit

A search of a person, house, building, conveyance, place or other thing may be made without a warrant if the search is made for a person hotly pursued provided the pursuer has probable cause to believe that such person has committed a felony or a misdemeanor.

Code 1935, § 5343-BB; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2302; 56 Del. Laws, c. 422, § 2.;



§ 2303. Search without warrant incident to arrest

A search of a person, house, building, conveyance, place or other thing may be made without a warrant if:

(1) The search is made incidental to and contemporaneous with a lawful arrest;

(2) The search is made in order to find and seize:

a. The fruits of a crime;

b. The means by which the crime was committed;

c. Weapons and other things to effect an escape from arrest or custody; and

d. Evidentiary matter pertaining to the commission of a crime.

Code 1935, § 5343-CC; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2303; 56 Del. Laws, c. 422, § 3.;



§ 2304. Persons authorized to issue search warrants

Any Judge of the Superior Court, the Court of Common Pleas, or any justice of the peace, or any magistrate authorized to issue warrants in criminal cases may, within the limits of their respective territorial jurisdictions, issue a warrant to search any person, house, building, conveyance, place or other thing for each or any of the items specified in § 2305 of this title.

Code 1935, § 5343-DD; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2304; 49 Del. Laws, c. 220, § 9; 53 Del. Laws, c. 359, § 1; 56 Del. Laws, c. 422, § 4; 71 Del. Laws, c. 176, § 16.;



§ 2305. Objects of search warrant

A warrant may authorize the search of any person, house, building, conveyance, place or other things for any of the following:

(1) Papers, articles or things of any kind which were instruments of or were used in a criminal offense, the escape therefrom or the concealment of said offense or offenses;

(2) Property obtained in the commission of a crime, whether the crime was committed by the owner or occupant of the house, building, place or conveyance to be searched or by another;

(3) Papers, articles, or things designed to be used for the commission of a crime and not reasonably calculated to be used for any other purpose;

(4) Papers, articles or things the possession of which is unlawful;

(5) Papers, articles or things which are of an evidentiary nature pertaining to the commission of a crime or crimes;

(6) Persons for whom a warrant of arrest has been issued.

Code 1935, § 5343-DD; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2305; 53 Del. Laws, c. 359, § 1; 56 Del. Laws, c. 442, § 5.;



§ 2306. Application or complaint for search warrant

The application or complaint for a search warrant shall be in writing, signed by the complainant and verified by oath or affirmation. It shall designate the house, place, conveyance or person to be searched and the owner or occupant thereof (if any), and shall describe the things or persons sought as particularly as may be, and shall substantially allege the cause for which the search is made or the offense committed by or in relation to the persons or things searched for, and shall state that the complainant suspects that such persons or things are concealed in the house, place, conveyance or person designated and shall recite the facts upon which such suspicion is founded.

Code 1935, § 5343-DD; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2306; 53 Del. Laws, c. 359, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2307. Issuance contents; execution and return of search warrants

(a) Issuance of search warrants; contents — If the judge, justice of the peace or other magistrate finds that the facts recited in the complaint constitute probable cause for the search, that person may direct a warrant to any proper officer or to any other person by name for service. The warrant shall designate the house, place, conveyance or person to be searched, and shall describe the things or persons sought as particularly as possible.

(b) Execution and return with inventory — The officer taking property under the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken. The return shall be made forthwith and shall be accompanied by a written inventory of any property taken. The inventory shall be made and signed by the officer executing the warrant in the presence of the person from whose possession or premises the property was taken, if they are present, or if they are not present, in the presence of at least 1 witness. The judge shall upon request deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

Code 1935, § 5343-DD; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2307; 49 Del. Laws, c. 220, § 9; 53 Del. Laws, c. 359, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 314, §§ 1, 2, 3, 4.;



§ 2308. Search at nighttime

A search warrant shall not authorize the person executing it to search any dwelling house in the nighttime unless the judge, justice of the peace or magistrate is satisfied that it is necessary in order to prevent the escape or removal of the person or thing to be searched for, and then the authority shall be expressly given in the warrant. For purposes of this section the term "nighttime'' shall mean the period of time between 10:00 p.m. and 6:00 a.m.

Code 1935, § 5343-DD; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2308; 49 Del. Laws, c. 220, § 9; 63 Del. Laws, c. 308, § 1.;



§ 2309. Grounds for seizure of subject matter of search

(a) Any papers, articles or things which are the subject matter of a search warrant may be seized:

(1) By any peace officer without a search warrant where such paper, article or thing is in plain view without the necessity of a search.

(2) Where such paper, article or thing is discovered pursuant to a valid search, with or without a search warrant, whether or not such paper, article or thing is an object of the search or is described in the search warrant.

(b) The officer taking property under the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken. The return shall be made forthwith and shall be accompanied by a written inventory of any property taken. The inventory shall be made and signed by the officer executing the warrant in the presence of the person from whose possession or premises the property was taken, if they are present, or, if they are not present, in the presence of at least 1 witness. The judge shall upon request deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

Code 1935, § 5343-EE; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2309; 73 Del. Laws, c. 314, § 5.;

§ 2309A Objects subject to search and seizure.

(a) When used in this subchapter, the terms "property'' and "papers, articles or things'' shall, in addition to their ordinary meanings, include any funds placed in a bank or other monetary account.

(b) Any papers, articles, things or other property which represent or is traceable to the fruits of a crime or which represent or is traceable to the proceeds obtained, directly or indirectly, as a result of the commission of a crime, shall be subject to search and seizure pursuant to this subchapter.

75 Del. Laws, c. 106, § 1.;



§ 2309A. Objects subject to search and seizure

(a) When used in this subchapter, the terms "property'' and "papers, articles or things'' shall, in addition to their ordinary meanings, include any funds placed in a bank or other monetary account.

(b) Any papers, articles, things or other property which represent or is traceable to the fruits of a crime or which represent or is traceable to the proceeds obtained, directly or indirectly, as a result of the commission of a crime, shall be subject to search and seizure pursuant to this subchapter.

75 Del. Laws, c. 106, § 1.;



§ 2310. Short form of affidavit, application and search warrant

(a) The following shall be sufficient form of affidavit and application for search warrant:

IN THE MATTER OF:

AFFIDAVIT AND AP-

(NAME OF PERSONS, HOUSE,                 PLICATION FOR

PLACE OR THING TO BE                         SEARCH

SEARCHED)

STATE OF DELAWARE

COUNTY    SS.

Be it remembered that on this....... day of......., A.D. 20...., before me (name of judge or justice of peace and designation of court), personally appeared (name and rank of affiant and designation of police department of which affiant is a member), who being by me duly sworn (or affirmed) deposes (or depose) and says (or say):

That the affiant (or affiants) has (or have) reason to believe and does (or do) believe that in the (house, place, conveyance or person known as............. designate and describe briefly,) the owner(s) (or occupant(s)) is (are) (name and owner or owners, occupant or occupants) there has been and/or there is now located and/or concealed certain property in said house, place, conveyance and/or on the person or persons of the occupants thereof, consisting of property, papers, articles or things which are the instruments of a criminal offense, and/or obtained in the commission of a crime, and/or designated to be used in the commission of a crime, and not reasonably calculated to be used for any other purpose and/or the possession of which is unlawful and, in particular, (describe the property or person expected to be found) which said property, papers, articles or things were, are, or will be possessed and/or used in violation of Title 11, Chapter......., Section......., Delaware Code, in that (designate offense by name and brief statement of its commission).

And that the facts tending to establish probable cause for believing that the foregoing grounds for the application exist are as follows:

(State briefly only. Also, if authority is sought to search a dwelling house in the nighttime, set forth briefly the facts which show that the nighttime search is necessary to prevent the escape or removal of the person or thing to be searched for.)

WHEREFORE, this (these) affiant(s) prays (or pray) that a search warrant may be issued authorizing a search of the aforesaid (house, place, conveyance, person or persons, or occupant or occupants) in the manner provided by law.

Affiant

Affiant

SWORN to (or affirmed) and subscribed before me this............. day of............., A.D. 20.......

(Judge or Justice of Peace —

Designate name, title and court)

(b) The following shall be a sufficient form of search warrant where search of a dwelling house in the nighttime is not authorized:

IN THE (NAME OF COURT) STATE OF DELAWARE

IN THE (NAME OF COURT) STATE OF DELAWARE

IN THE MATTER OF:

(NAME OF PERSON, HOUSE,               SEARCH WARRANT

PLACE OR THING TO BE

SEARCHED)

THE STATE OF DELAWARE TO: (Name and rank of person or persons directed to make search and designation of police department of which such persons are members) with the assistance of any police officer or constable or any other necessary or proper person or persons or assistance.

GREETINGS:

Upon the annexed affidavit and application or complaint for a search warrant, as I am satisfied that there is probable cause to believe that certain property, namely (describe the property) used or intended to be used for

,

is being concealed on the (premises) (person) described in the annexed affidavit and application or complaint;

NOW THEREFORE, YOU ARE HEREBY COMMANDED within 10 days of the date hereof to search the above-named person, persons, house, conveyance or place for the property specified in the annexed affidavit and application, and to search any occupant or occupants found in the house, place, or conveyance above named for such property, serving this warrant and making the search in the daytime, or in the nighttime if the property to be searched is not a dwelling house, and, if the property, papers, articles or things, or any part thereof, be found there, to seize it, giving to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken, or leaving the copy and receipt at the place from which the property was taken, and to prepare a signed inventory of the goods seized in the presence of the person from whose possession or premises the property was taken, if they are present, or, if they are not present, in the presence of at least 1 witness, and to return this warrant, accompanied by the written inventory, to me forthwith.

DATED the............. day of...........,

A.D. 20......

(Judge or Justice of Peace —

Designate name, title and court)

(c) The following shall be sufficient form of search warrant where search of a dwelling house in the nighttime is authorized:

IN THE (NAME OF COURT) STATE OF DELAWARE

IN THE (NAME OF COURT) STATE OF DELAWARE

IN THE MATTER OF:

(NAME OF PERSON, HOUSE,               SEARCH WARRANT

PLACE OR THING TO BE

SEARCHED)

THE STATE OF DELAWARE TO: (Name and rank of person or persons directed to make search and designation of police department of which such persons are members) with the assistance of any police officer or constable or any other necessary or proper person or persons or assistance.

GREETINGS:

Upon the annexed affidavit and application or complaint for a search warrant, as I am satisfied that there is probable cause to believe that certain property, namely (describe the property) used or intended to be used for

,

is being concealed on the (premises) (person) described in the annexed affidavit and application or complaint; and that search of the premises in the nighttime is necessary in order to prevent the escape or removal of the person or thing to be searched for;

NOW THEREFORE, YOU ARE HEREBY COMMANDED within 3 days of the date hereof to search the above-named person, persons, house, place or conveyance for the property specified in the annexed affidavit and application, and to search any occupant or occupants found in the house, place or conveyance above named for such property serving this warrant and making the search in the daytime, or in the nighttime and, if the property, papers, articles or things, or any part thereof, be found there, to seize it, giving to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken, or leaving the copy and receipt at the place from which the property was taken, and to prepare a signed inventory of the goods seized in the presence of the person from whose possession or premises the property was taken, if they are present, or, if they are not present, in the presence of at least 1 witness, and to return this warrant, accompanied by the written inventory, to me forthwith.

DATED the..................... day of....................,

A.D. 20...........

(Judge or Justice of Peace —

Designate name, title and court)

11 Del. C. 1953, § 2310; 53 Del. Laws, c. 359, § 2; 57 Del. Laws, c. 428; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 314, §§ 6, 7.;



§ 2311. Disposition of property validly seized

(a) The following disposition shall be made of any papers, articles or things validly seized:

(1) If the papers, articles or things were obtained as the result of the commission of a crime, they shall be returned to their lawful owners;

(2) If the papers, articles or things were property which represents or is traceable to the fruits of a crime or which represents or is traceable to the proceeds obtained, directly or indirectly, as a result of the commission of a crime and the person from whom they are seized is duly convicted of the alleged crime, the court may order that the property be disposed of or dispersed in a manner consistent with § 4106 of this title or otherwise disposed of as the court directs;

(3) If the papers, articles or things were allegedly used in the commission of a crime, they shall be returned to the person from whom seized if such person is not thereafter duly convicted of the alleged crime; but if such person is duly convicted of the alleged crime, the papers, articles and things shall be disposed of as the court directs;

(4) If possession of the papers, articles or things seized is unlawful, they shall, upon petition, be disposed of as any Judge of the Superior Court directs.

(b) Any papers, articles or things validly seized may be retained by the police for a reasonable length of time for the purpose of apprehending the offender or using the papers, articles or things so seized as evidence in any criminal trial, or both.

(c) A deadly weapon or ammunition which was validly seized from a person who is prohibited from purchasing, owning, possessing or controlling a deadly weapon as a result of a felony conviction under Delaware law, federal law or the law of any other state, or who is otherwise prohibited under § 1448 of this title may be disposed of by the law-enforcement agency holding the weapon or ammunition, after the exhaustion of any right of direct appeal, and after proper notice of the intent to dispose of such deadly weapon or ammunition 6 months from the date of the notice, unless such deadly weapon or ammunition has been claimed by the owner or a third party. If the deadly weapon or ammunition shall remain unclaimed after 6 months from the date of notice, then no party shall thereafter have the right to assert ownership thereof, and the law-enforcement agency may dispose of such deadly weapon or ammunition following the expiration of the period set forth in subsection (d) of this section. For purposes of this section, "disposition'' may include the sale or transfer of the firearms to a federal licensed dealer, defined as a person licensed as a firearms collector, dealer, importer, or manufacturer under the provisions of 18 U.S.C. § 922 et seq., or destruction of the firearms and ammunition.

(1) Any person requesting the return of any deadly weapon or ammunition hereunder shall have the burden to prove that he or she is the owner thereof and is not otherwise prohibited from purchasing, owning, possessing or controlling a deadly weapon or ammunition.

(2) Any third party requesting the return of any deadly weapon or ammunition hereunder shall also have the burden to prove ownership by devise, gift, sale or other legally-recognized process for conveying ownership.

(d) Any law-enforcement agency denying an owner or a third party the possession of any deadly weapon or ammunition pursuant to this section shall not dispose of such deadly weapon or ammunition until the expiration of 60 calendar days from the date of denial.

(e) Notwithstanding anything in this section to the contrary, any law-enforcement agency holding a deadly weapon or ammunition validly seized from a person who is subject to a Family Court protection from abuse order pursuant to § 1448(a)(6) of this title may dispose of such deadly weapon or ammunition after the expiration or termination of such order and after proper notice is provided to the owner in accordance with subsections (c) and (d) of this section.

(f) For purposes of this section:

(1) "Last-known address'' shall mean the last known address of the owner of any deadly weapon or ammunition hereunder as determined through the Delaware Criminal Justice Information System (DELJIS), the Family Court of the State or the address noted on the owner's most recent driver's license, vehicle registration or Division of Motor Vehicle identification card. In accordance with this section, the Family Court is authorized to provide to law-enforcement the most recent address of an owner who was, or is, a party to any Family Court proceeding.

(2) "Proper notice'' shall mean notice of a law-enforcement agency's intention to dispose of a deadly weapon or ammunition in accordance with this section by written notice, via certified letter, return receipt requested, to the owner's last known address and by publication in a local or statewide newspaper at least once a week for 2 consecutive weeks. Such notice shall state that the local law-enforcement agency may not dispose of said deadly weapon or ammunition until the expiration of the notice period set forth in this section.

(3) "Third party'' shall mean any person requesting the return of any deadly weapon or ammunition hereunder who is not the party to whom notice was sent in accordance with subsection (c) of this section.

(g) If a law-enforcement agency denies any request for the return of a deadly weapon or ammunition hereunder, the person or third party so denied shall have the right to file a petition in any court of competent jurisdiction for the return of the deadly weapon or ammunition, in addition to any other rights such person may have. A law-enforcement agency shall not dispose of a deadly weapon or ammunition subject to such a petition until a final adjudication and the expiration of any appeal period. The petition filed pursuant to this subsection shall include the following:

(1) A complete description of the property including all identification and registration numbers if applicable;

(2) The name and last known address of the owner or owners of the property;

(3) The names and addresses of any persons who claim to or have an interest or lien in the subject property;

(4) A statement of the value of the subject property; and

(5) A statement by the petitioner that he or she requested the return of a deadly weapon or ammunition from a law-enforcement agency, and that such request was denied.

(h) Upon receipt of a petition which is made pursuant to subsection (g) of this section, the court shall send a notice and a copy of the petition to the law-enforcement agency holding the deadly weapon or ammunition and to all other owners and/or lienholders of said property identified in the petition. Such notice shall include:

(1) A statement that a petition has been made with the court;

(2) A statement that the owner or other person has a legal right to a hearing in the courts and that if a hearing is desired then the owner or other person shall file with the court an answer to the petition;

(3) A statement that if an answer is filed a hearing will be promptly scheduled and the owners or other interested persons may appear to contest the claim;

(4) A statement that the court will enter a judgment in favor of the petitioner unless an answer is filed within 20 days after the date on which the notice was mailed;

(5) A statement that the person may be liable for costs if a judgment is entered in favor of the petitioner.

(i) If the court receives an answer described in paragraph (h)(3) of this section, the court shall notify the petitioner and all parties of the hearing date to determine ownership of the deadly weapon or ammunition. If no answer is filed pursuant to paragraph (h)(3) of this section, then the court shall issue an order declaring that the petitioner has full right, title and interest to the said deadly weapon or ammunition.

Code 1935, § 5343-GG; 48 Del. Laws, c. 303; 11 Del. C. 1953, § 2311; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 106, § 2; 76 Del. Laws, c. 99, § 2; 78 Del. Laws, c. 135, §§ 1-5, 10.;






Subchapter II Vehicles

§ 2321. Definitions

As used in this subchapter:

"Vehicle'' includes all motor-propelled vehicles, wagons, carts, carriages, bicycles, vessels and aircraft.

42 Del. Laws, c. 144, § 1; 11 Del. C. 1953, § 2321; 58 Del. Laws, c. 424, § 3.;



§ 2322. Grounds for seizure

Whenever any vehicle, as defined in this subchapter, has been used in, or in connection with, the commission of any felony or in connection with the flight or escape of any person who has committed any felony or in the transporting of cigarettes in violation of Chapter 53 of Title 30, or in a violation of § 1343 of this title, it shall forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use.

42 Del. Laws, c. 144, § 2; 11 Del. C. 1953, § 2322; 55 Del. Laws, c. 277, § 5; 58 Del. Laws, c. 424, § 4; 69 Del. Laws, c. 23, § 3.;



§ 2323. Transportation of controlled substances as grounds for seizure

Whenever any vehicle, as defined in this subchapter, is used or intended for use to transport or in any manner to facilitate the transportation of any controlled substance in violation of subchapter IV of Chapter 47 of Title 16, it shall forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use, but:

(1) No vehicle used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the vehicle is a consenting party or privy to a violation of the Controlled Substances Act;

(2) No vehicle is subject to forfeiture under this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the owner's knowledge or consent;

(3) A vehicle is not subject to forfeiture for a violation of §§ 4761(a) or (b), 4763, 4764 of Title 16; and

(4) A forfeiture of a vehicle encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the act or omission.

11 Del. C. 1953, § 2322A; 58 Del. Laws, c. 424, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 13, § 7.;



§ 2324. Condemnation proceedings; rule-making power of Superior Court

The vehicle seized under this subchapter shall be proceeded against by the Attorney General on behalf of this State, by libel in the Superior Court for the condemnation and forfeiture of the vehicle to this State. The Superior Court may by rule provide for the practice and procedure under this subchapter, including the giving of notice of the pendency of the libel of condemnation to all parties in interest, and in any event notice by registered United States mail to the last known post-office address of the party in interest, or by publication in a newspaper of general circulation in this State as the Court by rule or order prescribes shall be sufficient.

42 Del. Laws, c. 144, § 3; 11 Del. C. 1953, § 2323.;



§ 2325. Disposition of seized vehicles

Upon the judgment of the Superior Court, the vehicle so seized and all of the rights, title and interest therein, or any right, title or interest in and to any such motor vehicle, as the Court determines, shall be forfeited to the State and the vehicle shall be committed to the custody of the Department of Safety and Homeland Security, Division of State Police for its use. If the Department of Safety and Homeland Security, Division of State Police determines that such seized vehicle is not suitable for its purposes, custody will be transferred to the State Treasurer, who may allocate the same to and for the use of any other state bureau, department, agency or officer or may sell the same and deposit the proceeds into the Special Law Enforcement Assistance Fund.

42 Del. Laws, c. 144, § 4; 11 Del. C. 1953, § 2324; 63 Del. Laws, c. 140, § 2; 65 Del. Laws, c. 87, § 172; 74 Del. Laws, c. 110, § 138.;



§ 2326. Application of subchapter

This subchapter with respect to condemnation and forfeiture shall not apply to or against the owner of a vehicle who has not knowingly used or permitted the vehicle to be used in, or in connection with, the commission of a felony, or who has not knowingly and voluntarily used or permitted the vehicle to be used in, or in connection with, the flight or escape of any person who has committed any such felony or in the transporting of cigarettes in violation of Chapter 53 of Title 30, or in a violation of § 1343 of this title. Nothing in this subchapter shall be construed as authorizing the condemnation and forfeiture of the interest of any bona fide mortgagee or lienholder with respect to the vehicle but the burden in all such cases shall be upon such mortgagee or lienholder to show that it did not know or have cause to know, at the time its interest accrued, of a contemplated unlawful use of such vehicle.

42 Del. Laws, c. 144, § 5; 11 Del. C. 1953, § 2325; 55 Del. Laws, c. 277, § 6; 58 Del. Laws, c. 424, § 5; 69 Del. Laws, c. 23, § 4; 70 Del. Laws, c. 186, § 1.;









CHAPTER 24. WIRETAPPING, ELECTRONIC SURVEILLANCE AND INTERCEPTION OF COMMUNICATIONS

Subchapter I Electronic Surveillance and Interception of Communications

§ 2401. Definitions

When used in this chapter:

(1) "Aggrieved person'' means a person who was a party to any intercepted wire, oral or electronic communication or a person against whom the interception was directed.

(2) "Aural transfer'' means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(3) "Communication common carrier'' means any person engaged as a common carrier for hire in the transmission of wire or electronic communications.

(4) "Contents,'' when used with respect to any wire, oral or electronic communication, includes any information concerning the identity of the parties to the communication or the existence or substance of that communication.

(5) "Electronic communication'' means any transfer of signs, signals, writing, images, sounds, data or intelligence of any electromagnetic, photoelectronic or photooptical system. However, "electronic communication'' does not include:

a. Any wire or oral communication;

b. Any communication made through a tone-only paging device; or

c. Any communication from a tracking device.

(6) "Electronic communication service'' means any service that provides to users of the service the ability to send or receive wire, oral or electronic communications.

(7) "Electronic communications system'' means any wire, oral, radio, electromagnetic, photooptical or photoelectronic facilities for the transmission of wire, oral or electronic communications, and any computer facilities or related electronic equipment for the wire, oral or electronic storage of electronic communications.

(8) "Electronic, mechanical, or other device'' means any device or electronic communication instrument other than:

a. Any telephone or telegraph instrument, equipment or other facility for the transmission of electronic communications, or any component thereof, which is furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and is being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of the service and used in the ordinary course of its business or which is being used by a communications common carrier in the ordinary course of its business or which is being used by an investigative or law-enforcement officer in the ordinary course of that officer's duties; or,

b. A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(9) "Electronic storage'' means any temporary, intermediate storage of a wire, oral or electronic communication incidental to the electronic transmission of the communication. "Electronic storage'' includes any storage of a wire, oral or electronic communication by an electronic communication service for purposes of backup protection of the communication.

(10) "Intercept'' means the aural or other acquisition of the contents of any wire, oral or electronic communication through the use of any electronic, mechanical or other device.

(11) "Investigative or law-enforcement officer'' means any officer of this State or a political subdivision of this State, who is empowered by law to conduct investigations or to make arrests for offenses enumerated in this title, any sworn law-enforcement officer of the federal government or of any other state or a political subdivision of another state working with and under the direction of an investigative or law-enforcement officer of this State or a political subdivision of this State, or any attorney authorized by law to prosecute or participate in the prosecution of such offenses.

(12) "Judge,'' when referring to a judge authorized to receive applications for and to enter orders authorizing interception of wire, oral or electronic communications, means 1 or more of the several Judges of the Superior Court to be designated from time to time by the President Judge of the Superior Court to receive applications for and to enter orders authorizing interception of wire, oral or electronic communications pursuant to this chapter.

(13) "Oral communication'' means any oral communication uttered by a person made while exhibiting an expectation that such communication is not subject to interception and under circumstances justifying such expectation, but such term does not include any electronic communication.

(14) "Pen register'' means a device that records and decodes electronic or other impulses that identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached. "Pen register'' does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by the provider or any device used by a provider or customer of a wire communication service for cost accounting or other similar purposes in the ordinary course of its business.

(15) "Person'' means any employee or agent of this State or a political subdivision thereof, or any individual, partnership, association, joint stock company, trust or corporation.

(16) "Readily accessible to the general public'' means, with respect to a radio communication, that the communication is not:

a. Scrambled or encrypted;

b. Transmitted using modulation techniques the essential parameters of which have been withheld from the public with the intention of preserving the privacy of the communication; or

c. Except for tone-only paging device communications, transmitted over frequencies reserved for private use and licensed for private use under federal or State law.

(17) "Remote computing service'' means the provision to the public of computer storage or processing services by means of an electronic communications system.

(18) "Trap and trace device'' means a device that captures the incoming electronic or other impulses that identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

(19) "User'' means any person or entity that uses an electronic communication service and is duly authorized by the provider of the service to engage in that use.

(20) "Wire communication'' means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception (including the use of a connection in a switching station) furnished or operated by any person licensed to engage in providing or operating such facilities for the transmission of communications.

72 Del. Laws, c. 232, § 1.;



§ 2402. Interception of communications generally; divulging contents of communications, violations of chapter

(a) Prohibited acts. — Except as specifically provided in this chapter or elsewhere in this Code no person shall:

(1) Intentionally intercept, endeavor to intercept, or procure any other person to intercept or endeavor to intercept any wire, oral or electronic communication;

(2) Intentionally disclose or endeavor to disclose to any other person the contents of any wire, oral or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral or electronic communication in violation of this chapter; or

(3) Intentionally use or endeavor to use the contents of any wire, oral or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral or electronic communication in violation of this chapter.

(b) Penalties for violation of subsection (a) of this section. — Any person who violates subsection (a) of this section shall be guilty of a class E felony and be fined not more than $10,000.

(c) Lawful acts. — It is lawful:

(1) For an operator of a switchboard or an officer, employee or agent of a provider of wire or electronic communication service whose facilities are used in the transmission of wire or electronic communication to intercept, disclose or use such communication in the normal course of employment while engaged in any activity that is necessarily incident to the rendition of such person's service or to the protection of the rights or property of the provider of that service, except that a provider of wire communications service to the public may not utilize service observing or random monitoring except for mechanical or service quality control checks.

(2) For a provider of wire or electronic communication service, its officers, employees and agents, landlords, custodians or other persons to provide information, facilities or technical assistance to persons authorized by federal or State law to intercept wire, oral, or electronic communications or to conduct electronic surveillance, if the provider, its officers, employees or agents, landlord, custodian or other specified person has been provided with a court order signed by an authorizing judge directing the provision of information, facilities or technical assistance.

a. An order as prescribed by this paragraph shall set forth the period of time during which the provision of the information, facilities or technical assistance is authorized and specify the information, facilities or technical assistance required.

b. A provider of wire or electronic communication service, its officers, employees or agents, or landlord, custodian or other specified person may not disclose the existence of any interception or surveillance or the device used to accomplish the interception or surveillance with respect to which the person has been furnished an order under this paragraph, except as may otherwise be required by legal process and then only after prior notification to the judge who granted the order, if appropriate, or the Attorney General of this State or the Attorney General's designee. Any unauthorized disclosure shall render the person liable for compensatory damages.

c. No cause of action shall lie in any court against any provider of wire or electronic communication service, its officers, employees or agents, or landlord, custodian or other specified person for providing information, facilities, or assistance in accordance with the terms of a court order issued pursuant to this chapter.

(3) For an investigative or law-enforcement officer acting in a criminal investigation or any other person acting at the prior direction and under the supervision of an investigative or law-enforcement officer in such investigation pursuant to a court order issued by the Superior Court pursuant to § 2407 of this title to intercept a wire, oral or electronic communication in order to provide evidence of the commission of the offenses including racketeering, murder, kidnaping, gambling, robbery, bribery, extortion, dealing in narcotic drugs or dangerous drugs, dealing in central nervous system depressant or stimulant drugs, controlled substances or counterfeit controlled substances, prison escape, jury tampering, stalking, any felony involving risk of physical injury to a victim or any conspiracy or solicitation to commit any of the foregoing offenses or which may provide evidence aiding in the apprehension of the perpetrator of any of the foregoing offenses.

(4) For a person to intercept a wire, oral or electronic communication where the person is a party to the communication or where one of the parties to the communication has given prior consent to the interception, unless the communication is intercepted for the purpose of committing any criminal or tortious act in violation of the constitutions or laws of the United States, this State or any other state or any political subdivision of the United States or this or any other state.

(5) For a law-enforcement officer in the course of the officer's regular duty to intercept an oral communication, if:

a. The law-enforcement officer initially detained 1 of the parties and overhears a conversation;

b. The law-enforcement officer is a party to the oral communication;

c. Both parties to the oral communication are present in a law-enforcement facility where there is notice to occupants that such communications are monitored;

d. The law-enforcement officer has been identified as a law-enforcement officer to the other party to the oral communication prior to any interception; or

e. The oral interception is being made as part of a video tape recording.

(6) For an officer, employee or agent of a government emergency communications center to intercept a wire, oral or electronic communication where the officer, agent or employee is a party to a conversation concerning an emergency.

(7) For law-enforcement personnel or those acting under their direction to utilize body wires to intercept oral communications in the course of a criminal investigation when the law-enforcement personnel or a person acting under their direction is a party to the communication. Communications intercepted by such means may be recorded and may be used against the defendant in a criminal proceeding.

(8) For a person:

a. To intercept or access an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public;

b. To intercept any radio communication that is transmitted:

1. By any station for the use of the general public or that relates to ships, aircraft, vehicles or persons in distress;

2. By any governmental, law enforcement, civil defense, private land mobile or public safety communications system, including police and fire, readily accessible to the general public;

3. By a station operating on an authorized frequency within the bands allocated to the amateur, citizens band or general mobile radio services; or

4. By any marine or aeronautical communications system;

c. To intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station or consumer electronic equipment to the extent necessary to identify the source of the interference; or,

d. For other users of the same frequency to intercept any radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of the system, if the communication is not scrambled or encrypted.

(9) To use a pen register or trap and trace device.

(10) For a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider or another provider furnishing service toward the completion of the wire or electronic communication or a user of that service, from fraudulent, unlawful or abusive use of the service.

(11) For a person acting under color of law and employed for such purpose by the Department of Correction to intercept an electronic or oral communication of any individual confined to a State correctional facility. At the direction of the Commissioner of Correction or the Commissioner's designee, a person performing an official investigation into suspected criminal activity may monitor and intercept the incoming and outgoing electronic communication of any individual incarcerated in a State correctional facility. The Department may also employ devices to monitor any incarcerated individual's incoming and outgoing electronic communication for words or phrases that would justify further investigation. The Department shall not monitor or intercept any communication between an individual confined in a State correctional facility and that individual's attorney.

(d) Divulging contents of communications. — Except as provided in this subsection, a person or entity providing an electronic communication service to the public may not intentionally divulge the contents of any communication (other than one to the person or entity providing the service, or an agent of the person or entity) while in transmission on that service to any person or entity other than an addressee or intended recipient of the communication or an agent of the addressee or intended recipient.

(1) A person or entity providing electronic communication service to the public may divulge the contents of a communication:

a. As otherwise authorized by federal or State law;

b. To a person employed or authorized, or whose facilities are used, to forward the communication to its destination; or

c. That were inadvertently obtained by the service provider and that appear to pertain to the commission of a crime, if the divulgence is made to a law-enforcement agency.

(2) Unless the conduct is for the purpose of direct or indirect commercial advantage or private financial gain, conduct that would otherwise be an offense under this subsection is not an offense if the conduct consists of or relates to the interception of a satellite transmission that is not encrypted or scrambled and that is transmitted:

a. To a broadcasting station for purposes of retransmission to the general public; or

b. As an audio subcarrier intended for redistribution to facilities open to the public, but not including data transmissions or telephone calls.

(e) Penalties for divulging contents of communications. — Whoever violates subsection (d) of this section shall:

(1) Except as otherwise provided in this subsection, be guilty of a class F felony and fined not more than $10,000.

(2) For any offense that is a first offense:

a. Which was not for a tortious or illegal purpose or for purposes of direct or indirect commercial advantage or private commercial gain; and

b. Which involved a wire or electronic communication that was a radio communication that was not scrambled or encrypted; and

c. Which involved a communication that was not the radio portion of a cellular telephone communication, a public land mobile radio service communication or a paging service communication;

be guilty of a class A misdemeanor.

(3) For any offense that is a first offense:

a. Which was not for a tortious or illegal purpose or for purposes of direct or indirect commercial advantage or private commercial gain; and

b. Which involved a wire or electronic communication that was a radio communication that was not scrambled or encrypted; and

c. Which involved a communication that was the radio portion of a cellular telephone communication, a public land mobile radio service communication or a paging service communication;

be guilty of an unclassified misdemeanor.

(f) Civil liability for violations of § 2402 or § 2403 of this title. — A person who engages in conduct in violation of § 2402 or § 2403 of this title is subject to suit by the federal government or by the State in a court of competent jurisdiction, if the communication is:

(1) A private satellite video communication that is not scrambled or encrypted and the conduct in violation of § 2402 or § 2403 of this title is the private viewing of that communication and is not for a tortious or illegal purpose or for purposes of direct or indirect commercial advantage or private commercial gain; or

(2) A radio communication that is transmitted on frequencies allocated under Subpart D of Part 74 [47 C.F.R. § 74.401 et seq.] of the Rules of the Federal Communications Commission that is not scrambled or encrypted and the conduct in violation of § 2402 or § 2403 of this title is not for a tortious or illegal purpose or for purpose of direct or indirect commercial advantage or private commercial gain.

(g) Injunctive relief — Civil penalties. — The State is entitled to appropriate injunctive relief in an action under this subsection if the violation is the person's first offense under paragraph (e)(1) of this section and the person has not been found liable in a prior civil action under § 2409 of this title. However, in any action under this subsection, if the violation is a second or subsequent offense under paragraph (e)(1) of this section or if the person has been found liable in a prior civil action under § 2409 of this title, the person is subject to a mandatory civil fine of not less than $400. The Court may use any means within its authority to enforce an injunction issued under this subsection and shall impose a civil fine of not less than $500 for each violation of an injunction issued under this subsection.

72 Del. Laws, c. 232, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2403. Manufacture, possession or sale of intercepting device

(a) Prohibited acts. — Except as otherwise specifically provided by this chapter, any person who manufactures, assembles, possesses or sells any electronic, mechanical or other device knowing or having reason to know that the design of the device is primarily for the purpose of the surreptitious interception of wire, oral or electronic communications, shall be guilty of a Class F felony and be fined not more than $10,000.

(b) Lawful acts. — It is lawful under this section for:

(1) A provider of wire or electronic communication service or an officer, agent, employee of, or person under contract with a service provider, in the normal course of the business of providing that wire or electronic communication service, to manufacture, assemble, possess or sell any electronic, mechanical or other device knowing or having reason to know that the design of the device is primarily for the purpose of the surreptitious interception of wire, oral or electronic communications.

(2) A person under contract with the United States, a state, a political subdivision of a state or the District of Columbia, in the normal course of the duties of the United States, a state, a political subdivision thereof or the District of Columbia to manufacture, assemble, possess or sell any electronic, mechanical or other device knowing or having reason to know that the design of the device is primarily for the purpose of the surreptitious interception of wire, oral or electronic communications.

(3) An officer, agent or employee of the United States in the normal course of that individual's lawful duties to manufacture, assemble, possess or sell any electronic, mechanical or other device knowing or having reason to know that the design of the device is primarily for the purpose of the surreptitious interception of wire, oral or electronic communications. However, any sale made under the authority of this paragraph may only be for the purpose of disposing of obsolete or surplus devices.

(4) An officer, agent or employee of a law-enforcement agency of this State or a political subdivision of this State in the normal course of that individual's lawful duties to manufacture, assemble, possess or sell any electronic, mechanical or other device knowing or having reason to know that the design of the device is primarily for the purpose of the surreptitious interception of wire, oral or electronic communications; provided, however, that the particular officer, agent or employee is specifically authorized by the chief administrator of such law-enforcement agency to manufacture, assemble or possess the device for a particular law-enforcement purpose. However, any sale made under the authority of this paragraph may only be for the purpose of disposing of obsolete or surplus devices.

72 Del. Laws, c. 232, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2404. Admissibility of evidence

Whenever any wire or oral communication has been intercepted, no part of the contents of the communication and no evidence derived therefrom may be received in evidence in any trial, hearing or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee or other authority of this State or a political subdivision thereof if the disclosure of that information would be in violation of this chapter.

72 Del. Laws, c. 232, § 1.;



§ 2405. Authorities permitted to apply for order authorizing interception

The Attorney General, Chief Deputy Attorney General, State Prosecutor or Chief Prosecutor of any county may apply to a judge authorized to receive intercept applications and the judge, in accordance with § 2407 of this title, may grant an order authorizing the interception by investigative or law-enforcement officers of wire, oral or electronic communications when the interception may provide evidence:

(1) Of the commission of the offense of racketeering, murder, kidnaping, gambling, robbery, bribery, extortion, dealing in narcotic drugs or dangerous drugs, dealing in central nervous system depressant or stimulant drugs, dealing in controlled substances or counterfeit controlled substances, prison escape, jury tampering, or stalking;

(2) Of the commission of any felony creating a risk of physical injury to a person;

(3) Of any conspiracy or solicitation to commit any of the offenses set forth in paragraph (1) or (2) of this section; or

(4) Aiding in the apprehension of the perpetrator of any of the offenses set forth in this section.

No application or order shall be required if the interception is lawful under the provisions of § 2406(c) of this title.

72 Del. Laws, c. 232, § 1.;



§ 2406. Lawful disclosure or use of contents of communication

(a) Disclosure by investigative or law-enforcement officer. — Any investigative or law-enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, oral or electronic communication or evidence derived therefrom may disclose the contents to another investigative or law-enforcement officer of any state, any political subdivision of a state, the United States or any territory, protectorate or possession of the United States, including the District of Columbia, to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(b) Use of contents by officer. — Any investigative or law-enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, oral or electronic communication or evidence derived therefrom or an investigative or law-enforcement officer of any state or any political subdivision of a state, the United States or any territory, protectorate or possession of the United States, including the District of Columbia, who obtains such knowledge by lawful disclosure may use the contents to the extent that the use is appropriate to the proper performance of the officer's official duties.

(c) Disclosure while giving testimony. — Any person who has received, by any means authorized by this chapter, any information concerning a wire, oral or electronic communication, or evidence derived therefrom intercepted in accordance with the provisions of this chapter may disclose the contents of that communication or the derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of any state or any political subdivision of a state, the United States or any territory, protectorate or possession of the United States, including the District of Columbia.

(d) Privileged character of communication not lost. — Any contents of wire, oral or electronic communication intercepted in accordance with or in violation of the provisions of this chapter that would otherwise be considered privileged under the law do not lose their privileged character through such interception.

(e) Communications relating to offenses not specified in order. — When an investigative or law-enforcement officer, while engaged in intercepting wire, oral or electronic communications in the manner authorized herein, intercepts wire, oral or electronic communications relating to offenses other than those specified in the order of authorization, the contents thereof and evidence derived therefrom may be disclosed or used consistent with subsection (a), (b) or (c) of this section. The contents and any evidence derived therefrom may be used under subsection (c) of this section when authorized or approved by a judge authorized to receive intercept applications where the judge finds on subsequent application that the contents were otherwise intercepted in accordance with this chapter. Such application should be made forthwith.

(f) Disclosure by law-enforcement officers of other jurisdictions. — Any investigative or law-enforcement officer of any state or political subdivision of a state, the United States, or any territory, protectorate or possession of the United States, including the District of Columbia, who has lawfully received any information concerning a wire, oral or electronic communication or evidence lawfully derived therefrom that would have been lawful for a law-enforcement officer of this State to receive pursuant to this chapter may disclose the contents of that communication or the derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of this State or any political subdivision of this State.

72 Del. Laws, c. 232, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2407. Ex parte order authorizing interception

(a) Application. — Any application for an order authorizing the interception of a wire, oral or electronic communication shall be made in writing upon oath or affirmation to a judge of competent jurisdiction and shall state the applicant's authority to make the application. Each application shall include the following information:

(1) The identity of the investigative or law-enforcement officer making the application and the officer authorizing the application;

(2) A full and complete statement of the facts and circumstances relied upon by the applicant to justify the applicant's belief that an order should be issued, including:

a. Details as to the particular offense that has been, is being, or is about to be committed;

b. A description of the nature and location of the facilities from which or the place where the communication is to be intercepted;

c. A description of the type of communication sought to be intercepted; and

d. The identity of the person, if known, committing the offense and whose communications are to be intercepted;

(3) A full and complete statement as to whether or not other investigative procedures have been tried and failed, why such procedures reasonably appear to be unlikely to succeed if tried, or why such procedures would be too dangerous if tried;

(4) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a description of facts establishing probable cause to believe additional communications of the same type will occur thereafter;

(5) A full and complete statement of the facts concerning all previous applications known to the individual authorizing and making the application that have been made to a judge for authorization to intercept wire, oral or electronic communications involving any of the same persons, facilities or places specified in the application and the action taken on each application; and

(6) When the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain the results.

(b) Additional evidence in support of applications. — The judge may require the applicant to furnish additional testimony or documentary evidence in support of an application.

(c) Issuance of order. —

(1) Upon the application a judge may enter an ex parte order, as requested or as modified, authorizing interception of wire, oral or electronic communications within the territorial jurisdiction permitted under paragraph (2) or (3) of this subsection, if the judge determines on the basis of the facts submitted by the applicant that:

a. There is probable cause for belief that an individual is committing, has committed, or is about to commit an offense enumerated in § 2405 of this title;

b. There is probable cause for belief that particular communications concerning that offense will be obtained through the interception;

c. Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous; and

d. There is probable cause for belief that the facilities from which or the place where the wire, oral or electronic communications are to be intercepted are being used or are about to be used in connection with the commission of the offense or are leased to, listed in the name of, or commonly used by an individual engaged in criminal activity described.

(2) Except as provided in paragraph (3) of this subsection, an ex parte order issued under paragraph (1) of this subsection may authorize the interception of wire, oral or electronic communications only within the territorial jurisdiction of the court in which the application was filed.

(3) If an application for an ex parte order is made by the Attorney General or other designee, an order issued under paragraph (1) of this subsection may authorize the interception of communications sent or received by a mobile telephone anywhere within the State so as to permit the interception of the communications regardless of whether the mobile telephone is physically located within the jurisdiction of the court in which the application was filed at the time of the interception; however, the application must allege that the offense being investigated may transpire in the jurisdiction of the court in which the application is filed.

(d) Contents of order. —

(1) Each order authorizing the interception of any wire, oral or electronic communication shall specify:

a. The identity of the person, if known, whose communications are to be intercepted;

b. The nature and location of the communications facilities as to which or the place where authority to intercept is granted;

c. A description of the type of communication sought to be intercepted and a statement of the offense to which it relates;

d. The identity of the agency authorized to intercept the communications and of the person authorizing the application; and

e. The period of time during which the interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(2) An order authorizing the interception of a wire, oral or electronic communication, upon request of the applicant, shall direct that a provider of wire or electronic communication service, landlord, custodian or other person furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider, landlord, custodian or person ordered by the court accords the person whose communications are to be intercepted. Any provider of wire or electronic communication service, landlord, custodian or other person furnishing the facilities or technical assistance shall be compensated by the applicant for reasonable expenses incurred in providing facilities or assistance.

(e) Extensions. —

(1) An order entered under this section may not authorize the interception of any wire, oral or electronic communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than 30 days. The 30-day period begins on the earlier of the day on which the investigative or law-enforcement officer first begins to conduct an interception under the order or 10 days after the order is entered.

(2) Extensions of an order may be granted, but only upon application for an extension made in accordance with subsection (a) of this section and upon the court making the findings required by subsection (c) of this section. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than 30 days.

(3) Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this chapter, and must terminate upon attainment of the authorized objective, or in any event in 30 days.

(4) In the event the intercepted communication is in a code or foreign language and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after the interception. An interception under this chapter may be conducted in whole or in part by federal, State or local government personnel, or by an individual operating under a contract with the State or a political subdivision of the State acting under the supervision of an investigative or law-enforcement officer authorized to conduct the interception.

(5) Notwithstanding any other provision of this chapter, any investigative or law-enforcement officer specially designated by the Attorney General or designee who reasonably determines that:

a. An emergency situation exists that involves:

1. Immediate danger of death or serious physical injury to any person;

2. Activities related to escape or attempted escape from custody;

3. Conspiratorial activities threatening the national security interest; or

4. Conspiratorial activities characteristic of organized crime;

that requires a wire, oral or electronic communication to be intercepted before an order authorizing such interception can, with due diligence, be obtained; and

b. There are grounds upon which an order could be entered under this chapter to authorize such interception;

may intercept such wire, oral or electronic communication if an application for an order approving the interception is made in accordance with this section within 48 hours after the interception has occurred or begins to occur. In the absence of an order, such interception shall immediately terminate when the communication sought is obtained or when the application for the order is denied, whichever is earlier. In the event such application for approval is denied, the contents of any wire, oral or electronic communication intercepted shall be treated as having been obtained in violation of this chapter, and an inventory shall be served as provided for in subsection (g) of this section on the person named in the application.

(f) Reports to issuing judge. — Whenever an order authorizing interception is entered pursuant to this section, the order shall require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports shall be made at the time and place required by the issuing judge.

(g) Recordings of contents of intercepted communications; sealing applications and orders; notice to parties. —

(1) The contents of any wire, oral or electronic communication intercepted by any means authorized by this section, if possible, shall be recorded on tape or wire or other comparable device. The recording of the contents of any wire, oral or electronic communication under this subsection shall be done in a way as will protect the recording from editing or other alterations as may be practicable. Upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under the judge's directions. Custody of the recordings shall be wherever ordered by the issuing judge. The recordings may not be destroyed except upon an order of the issuing or denying judge and in any event shall be kept for 10 years. Duplicate recordings may be made for lawful use or disclosure pursuant to this chapter. The presence of the seal provided by this subsection or a satisfactory explanation for the absence thereof shall be a prerequisite for the use of disclosure of the contents of any wire, oral or electronic communication or evidence derived therefrom under this chapter.

(2) Applications made and orders granted under this subsection shall be sealed by the issuing or denying judge. Custody of the applications and orders shall be as ordered by that judge. The applications and orders shall be disclosed only upon a showing of good cause before that judge and shall not be destroyed except on order of the issuing or denying judge, and in any event shall be kept for 10 years.

(3) Any violation of the provisions of this subsection may be punished as criminal contempt in violation of § 1271 of this title by the issuing or denying judge.

(4) Within a reasonable time but not later than 90 days after the termination of the period of an order or extensions thereof, the issuing judge shall cause to be served, on the persons named in the order and the other parties to intercepted communications as the judge may determine in that judge's discretion that is in the interest of justice, an inventory that shall include notice of:

a. The fact of the entry of the order;

b. The date of the entry of the order and the period of authorized interception; and,

c. The fact that during the period, wire, oral or electronic communications were or were not intercepted.

The judge, upon the filing of a motion, shall make available to the person or the person's counsel for inspection, portions of the intercepted communications, applications and orders pertaining to that person and the alleged crime.

(5) Upon an ex parte motion showing of good cause to the judge, the serving of any inventory required by this section may be delayed. The periods of delay may not be longer than the authorizing judge deems necessary to achieve the purposes for which such delay was granted and in no event for longer than 30 days. No more than 3 periods of delay may be granted. Any order issued extending the time in which the inventory notice is to be served must be under seal of the court and treated in the same manner as the order authorizing interception.

(h) Prerequisites to use of contents of communication as evidence. — The contents of any intercepted wire, oral or electronic communication or evidence derived therefrom may not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in the courts of this State unless each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the court order and accompanying application under which the interception was authorized. Where no application or order was required for the interception under the provisions of this chapter, each party, not less than 10 days before the trial, hearing or proceeding, shall be furnished with information concerning when, where and how the interception took place and why no application or order was required. This 10-day period may be waived by the judge if that judge finds that it was not possible to furnish the party with the above information 10 days before the trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving the information.

(i) Suppression of contents of communication; appeal from denial of application for order of approval. —

(1) Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of this State or a political subdivision thereof may move to suppress the contents of any intercepted wire, oral or electronic communication or evidence derived therefrom on the grounds that:

a. The communication was unlawfully intercepted;

b. The order of authorization under which it was intercepted is insufficient under this chapter; or

c. The interception was not made in conformity with the order of authorization granted under this chapter.

(2) This motion shall be made at least 10 days before the trial, hearing or proceeding except upon good cause shown. If the motion is granted, the contents of the intercepted wire, oral or electronic communication or evidence derived therefrom shall be treated as having been obtained in violation of this chapter. The judge, upon the filing of the motion by the aggrieved person, in that judge's discretion may make available to the aggrieved person or such person's counsel for inspection such portions of the intercepted communication or evidence derived therefrom as the judge determines to be in the interests of justice.

(3) In addition to any other right to appeal, the State shall have the right to appeal from the denial of an application for an order of approval if the Attorney General or Deputy Attorney General shall certify to the judge denying the application that the appeal is not taken for the purposes of delay. The appeal shall be taken within 30 days after the date the order was entered.

72 Del. Laws, c. 232, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2408. Reports to President Judge

(a) Report by Judge. — Within 30 days after the expiration of an order or an extension or renewal thereof entered under this chapter or the denial of an order confirming verbal approval of interception, the issuing or denying Judge shall make a report to the President Judge of the Superior Court stating:

(1) That an order, extension or renewal for which application was made;

(2) The type of order for which application was made;

(3) That the order was granted as applied for, was modified or was denied;

(4) The period of the interceptions authorized by the order and the number and duration of any extensions or renewals of the order;

(5) The offense specified in the order or extension or renewal of an order;

(6) The identity of the person authorizing the application and of the investigative or law-enforcement officer and agency for whom it was made; and

(7) The character of the facilities from which or the place where the communications were to be intercepted.

(b) Reports by Attorney General. — The Attorney General or Deputy Attorney General specifically designated by the Attorney General shall make and file all reports required by federal law.

72 Del. Laws, c. 232, § 1.;



§ 2409. Civil liability; defense to civil or criminal action

(a) Civil liability. — Any person whose wire, oral or electronic communication is intercepted, disclosed or used in violation of this chapter shall have a civil cause of action against any person who intercepts, discloses, uses, or procures any other person to intercept, disclose or use the communications and be entitled to recover from any person:

(1) Actual damages, but not less than liquidated damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is higher;

(2) Punitive damages; and,

(3) A reasonable attorney's fee and other litigation costs reasonably incurred.

(b) Defense. — A good faith reliance on a court order or legislative authorization shall constitute a complete defense to any civil or criminal action brought under this chapter or under any other law.

72 Del. Laws, c. 232, § 1.;



§ 2410. Breaking and entering, etc., to place or remove equipment

Any person who breaks and enters, enters under false pretenses, or trespasses upon any premises with the intent to place, adjust or remove wiretapping or electronic surveillance or eavesdropping equipment without a court order shall be guilty of a class C felony.

72 Del. Laws, c. 232, § 1.;



§ 2411. Hostage and barricade situations

(a) The Superintendent of the Delaware State Police or the commander of the law-enforcement agency of any political subdivision of this State may designate 1 or more law-enforcement officers as hostage and barricade communications specialists.

(b) Each communication common carrier providing service to Delaware residents shall designate 1 or more individuals to provide liaison with law-enforcement agencies for the purposes of this section.

(c) The supervising law-enforcement officer, who has jurisdiction in any situation in which there is probable cause to believe that a criminal enterprise involving hostage holding is occurring or that a person has barricaded himself or herself within a structure and poses an immediate threat of physical injury to others, may order a communication common carrier, or a communication common carrier's employee, officer or director, or a hostage and barricade communications specialist to interrupt, reroute, divert or otherwise control any wire, oral or electronic communications service involved in the hostage or barricade situation for the purpose of preventing wire, oral or electronic communication by a hostage holder or barricaded person with any person other than a law-enforcement officer or a person authorized by the officer or for the purpose of otherwise monitoring communications in the hostage or barricade situation.

(d) A hostage and barricade communications specialist shall be ordered to act under subsection (c) of this section only if the communication common carrier providing service in the area has been contacted and requested to act under subsection (c) of this section and:

(1) Declines to respond to the officer's request because of a threat of physical injury to its employees; or

(2) Indicates when contacted that it will be unable to respond appropriately to the officer's request within a reasonable time from the receipt of the request.

(e) The supervising law-enforcement officer may give an order under subsection (c) of this section only after that supervising law-enforcement officer has given written or oral representation of the hostage or barricade situation to the communication common carrier providing service to the area in which it is occurring. If an order is given based on an oral representation, the oral representation shall be followed by a written confirmation of that representation within 48 hours of the order.

(f) Good faith reliance on an order by a supervising law-enforcement officer who has the real or apparent authority to issue an order under this section shall constitute a complete defense to any action against a communication common carrier or a communication common carrier's employee, officer or director that arises out of attempts by the communication common carrier or the employee, officer or director of the communication common carrier to comply with such an order.

(g) For the purposes of this section, "supervising law-enforcement officer'' means an officer having a rank equivalent to or greater than a lieutenant of any law-enforcement agency of the State or any political subdivision of the State.

72 Del. Laws, c. 232, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2412. Obstruction, impediment or prevention of interception

(a) Giving notice of interception. — A person who has knowledge that an investigative or law-enforcement officer has been authorized or has applied for authorization under this chapter to intercept wire, oral or electronic communications may not give notice or attempt to give notice of an authorized interception or pending application for authorization for interception to any other person in order to obstruct, impede or prevent such interception.

(b) Penalties. — A person who violates the provisions of subsection (a) of this section shall be guilty of a class F felony and be fined not more than $10,000.

72 Del. Laws, c. 232, § 1.;






Subchapter II Stored Wire and Electronic Communications and Transactional Records Access

§ 2421. Obtaining, altering or preventing authorized access

(a) General provisions. — Except as provided in subsection (c) of this section, a person may not obtain, alter or prevent authorized access to a wire or electronic communication while it is in electronic storage in an electronic communications system by:

(1) Intentionally accessing with authorization a facility through which an electronic communication service is provided; or

(2) Intentionally exceeding an authorization to access a facility through which an electronic communication service is provided.

(b) Penalties. — A person who violates the provisions of subsection (a) of this section is subject to the following penalties:

(1) If the offense is committed for purposes of commercial advantage, malicious destruction or damage, or private commercial gain:

a. For a first offense, the person shall be guilty of a class B misdemeanor and be fined not more than $250,000; and

b. For a second or subsequent offense, the person shall be guilty of a Class A misdemeanor and be fined not more than $250,000.

(2) In all other circumstances, the person shall be guilty of a class B misdemeanor and be fined not more than $5,000.

(c) Applicability of section. — Subsection (a) of this section does not apply to conduct authorized:

(1) By the person or entity providing a wire or electronic communications service;

(2) By a user of a wire or electronic communications service with respect to a communication of or intended for that user; or

(3) Under the provisions of this chapter.

72 Del. Laws, c. 232, § 1.;



§ 2422. Divulging contents of communications generally

(a) Prohibited acts. —

(1) Except as provided in subsection (b) of this section, a person or entity providing an electronic communications service to the public may not knowingly divulge to any other person or entity the contents of a communication while the communication is in electronic storage by that service.

(2) Except as provided in subsection (b) of this section, a person or entity providing remote computing service to the public may not knowingly divulge to any other person or entity the contents of any communication which is carried or maintained on that service which it has received:

a. On behalf of and by means of computer processing of communication or by means of electronic transmission from a subscriber or customer of the service; and

b. Solely for the purpose of providing storage or computer processing services to a subscriber or customer if the provider is not authorized to access the contents of any communications for purposes of providing any services other than storage or computer processing.

(b) Lawful acts. — A person or entity may divulge the contents of a communication:

(1) To an addressee or intended recipient of the communication or an agent of the addressee or intended recipient;

(2) With the lawful consent of the originator or an addressee or intended recipient of the communication, or the subscriber, in the case of remote computing service;

(3) To a person employed or authorized by facilities or services used to forward the communication to its destination;

(4) If necessarily incident to the rendition of the service or to the protection of the rights or property of the provider of that service;

(5) To a law-enforcement agency if the contents were inadvertently obtained by the service provider and appear to pertain to the commission of a crime; or

(6) If otherwise authorized under the provisions of this chapter.

72 Del. Laws, c. 232, § 1.;



§ 2423. Disclosure of information

(a) Disclosure of contents of communications to investigative or law-enforcement officers by electronic communication service or remote computing service. —

(1) An investigative or law-enforcement officer may require a provider of electronic communication service or remote computing service to disclose the contents of an electronic communication that is in electronic storage in an electronic communications system or remote computing service for 180 days or less only in accordance with a search warrant issued by a court of competent jurisdiction.

(2) An investigative or law-enforcement officer may require a provider of electronic communication service or remote computing service to disclose the contents of an electronic communication that is in electronic storage in an electronic communications system or remote computing service for more than 180 days in accordance with the procedures provided under subsection (b) of this section.

(b) Procedures. —

(1) An investigative or law-enforcement officer may require a provider of remote computing service to disclose the contents of an electronic communication to which this section applies:

a. Without notice to the subscriber or customer if the officer obtains a search warrant issued by a court of competent jurisdiction; or

b. With prior notice to the subscriber or customer if the officer:

1. Obtains a subpoena issued by a court of competent jurisdiction, a grand jury, or as authorized by Chapter 25 of Title 29; or

2. Obtains a court order requiring the disclosure under subsection (d) of this section.

(2) The procedures set forth in this subsection apply to any electronic communication that is held or maintained on a remote computer service that it has received:

a. On behalf of and by means of electronic transmission from or created by means of computer processing of communications received by means of electronic transmission from a subscriber or customer of the remote computing service; and

b. Solely for the purpose of providing storage or computer processing services to the subscriber or customer if the provider is not authorized to access the contents of any communication for purposes of providing any services other than storage or computer processing.

(c) Definition of "record or other information.'' —

(1) For the purposes of this subsection, "record or other information'' does not include the contents of communications to which subsections (a) and (b) of this section apply.

(2) Except as provided in this subdivision, a provider of electronic communications service or remote computing service may not disclose a record or other information pertaining to a subscriber or customer of the service to any person other than an investigative or law-enforcement officer.

A provider of electronic communications service or remote computing service shall disclose a record or other information pertaining to a subscriber to or a customer of the service to an investigative or law-enforcement officer only if the officer:

a. Obtains a subpoena issued by a court of competent jurisdiction, a grand jury, or as authorized by Chapter 25 of Title 29;

b. Obtains a search warrant from a court of competent jurisdiction;

c. Obtains a court order requiring the disclosure under subsection (d) of this section; or

d. Has the consent of the subscriber or customer to the disclosure.

(3) An investigative or law-enforcement officer receiving records or information under this subsection is not required to provide notice to a subscriber or customer.

(d) Court orders. —

(1) A court of competent jurisdiction may issue an order requiring disclosure under subsection (b) or (c) of this section only if the investigative or law-enforcement officer shows that there is reason to believe the contents of an electronic communication that is in an electronic communications system or remote computing service or the record or other information sought is relevant to a legitimate law-enforcement inquiry.

(2) A court issuing an order under this section may quash or modify the order on a motion made promptly by the service provider if the information or records requested are unusually voluminous in nature or if compliance with the order otherwise would cause an undue burden on the provider.

(e) Causes of action. — Nothing in this chapter may be construed as creating a cause of action against any provider of electronic communication service or remote computing service, such service's officers, employees, or agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order, warrant, subpoena or certification under this chapter.

72 Del. Laws, c. 232, § 1.;



§ 2424. Backup copies of communications

(a) Required by subpoena or court order; creation; notice to subscriber; destruction —

(1) A subpoena or court order issued under § 2423 of this title may include a requirement that the service provider to whom the request is directed create a backup copy of the contents of the electronic communications sought in order to preserve those communications. Without notifying the subscriber or customer of the subpoena or court order, the service provider shall create a backup copy as soon as practicable consistent with the provider's regular business practices and shall confirm to the investigative or law-enforcement agency that the backup copy has been made. The service provider shall create a backup copy under this subsection within 2 business days after the day on which the service provider received the subpoena or court order.

(2) Except as provided in § 2425 of this title, the investigative or law-enforcement officer shall give notice to the subscriber or customer within 3 days after the day on which the governmental entity receives confirmation that a backup copy has been made under paragraph (1) of this subsection.

(3) The service provider may not destroy the backup copy until the later of:

a. The date of delivery of the information; or

b. The resolution of any proceedings based upon the information provided, including appeals, or any proceedings concerning a subpoena or court order issued under § 2423 of this title.

(4) The service provider shall release the backup copy to the requesting investigative or law-enforcement officer no sooner than 14 days after the day on which the officer gives notice to the subscriber or customer, if the service provider:

a. Has not received notice from the subscriber or customer that the subscriber or customer has challenged the officer's request; or,

b. Has not initiated proceedings to challenge the officer's request.

(5) An investigative or law-enforcement officer may seek to require the creation of a backup copy under paragraph (a)(1) of this section if the officer determines that there is reason to believe that notification to the subscriber or customer under § 2423 of this title of the existence of the subpoena or court order will result in destruction of or tampering with evidence. Such a determination under this paragraph is not subject to challenge by the subscriber or customer or service provider.

(b) Quashing subpoena; vacating court order. —

(1) Within 14 days after a subscriber or customer receives notice from an investigative or law-enforcement officer under paragraph (a)(2) of this section, the subscriber or customer may file a motion to quash the subpoena or vacate the court order. The subscriber or customer shall serve a copy of the motion on the investigative or law-enforcement officer and give written notice of the challenge to the service provider. A motion to vacate a court order shall be filed in the court that issued the order. Any motion to quash a subpoena shall be filed in the Superior Court. Any motion or application under this subsection shall contain an affidavit or sworn statement averring:

a. That the applicant is a customer of or subscriber to the service from which the contents of electronic communications maintained for the applicant have been sought; and

b. The applicant's reasons for believing that the records sought are not relevant to a legitimate law-enforcement inquiry or that there has not been substantial compliance with this chapter in some other respect.

(2) The applicant shall serve a copy of the motion or application on the investigative or law-enforcement officer in accordance with the Rules of the Superior Court.

(3) If the court finds that the applicant has complied with paragraphs (1) and (2) of this subsection, the court shall order the investigative or law-enforcement officer to file a sworn response, which may be filed in camera if the investigative or law-enforcement officer includes in the response the reasons which make an in camera review appropriate.

a. If the court is unable to determine the motion or application on the basis of the parties" initial allegations and response, the court may conduct additional proceedings as it deems appropriate.

b. All such proceedings shall be completed and the motion or application decided as soon as practicable after the filing of the investigative or law-enforcement officer's response.

(c) Findings of the court on application to quash. —

(1) If the court finds that the applicant is not the subscriber or customer for whom the communications sought by the investigative or law-enforcement officer are maintained or that there is a reason to believe that the law-enforcement inquiry is legitimate and that the communications sought are relevant to that inquiry, the court shall deny the motion or application and order the subpoena or court order to be enforced.

(2) If the court finds that the applicant is the subscriber or customer for whom the communications sought by the investigative or law-enforcement officer are maintained and that there is no reason to believe that the communications sought are relevant to a legitimate law-enforcement inquiry or that there has not been substantial compliance with this chapter, the court shall order the subpoena to be quashed or the court order to be vacated.

(d) Nature of order; no interlocutory appeal. — A court order denying a motion or application under this subsection is not a final order and no interlocutory appeal may be taken by the customer.

72 Del. Laws, c. 232, § 1.;



§ 2425. Delay in giving notices

(a) Definitions. — When used in this section:

(1) "Supervisory official'' means:

a. The Superintendent or Deputy Superintendent of the Delaware State Police;

b. The chief of police, deputy chief of police or equivalent official of a law-enforcement agency of any political subdivision of the state; or

c. The Attorney General of the State, Chief Deputy Attorney General, State Prosecutor, Chief Prosecutor of any County or a Deputy Attorney General.

(2) "Adverse result'' means:

a. Endangering the life or physical safety of an individual;

b. Flight from prosecution;

c. Destruction of or tampering with evidence;

d. Intimidation of potential witnesses; or

e. Otherwise seriously jeopardizing an investigation or unduly delaying a trial.

(b) Delaying required notices. — An investigative or law-enforcement officer acting under § 2423 of this title may:

(1) If a court order is sought, include in the application a request for an order delaying the notification required under § 2424 of this title for a period not to exceed 90 days, which the court shall grant if the court determines that there is reason to believe that notification of the existence of the court order may have an adverse result; or

(2) If a subpoena issued by a court of competent jurisdiction or a grand jury or the Attorney General is obtained, delay the notification required under § 2424 of this title for a period not to exceed 90 days, upon the execution of a written certification to a court of competent jurisdiction by a supervisory official that there is reason to believe that notification of the existence of the subpoena may have an adverse result.

(c) The investigative or law-enforcement officer shall maintain a true copy of a certification executed under paragraph (b)(2) of this section.

(d) Extensions of a delay in notification may be granted by the court upon application or by certification by a supervisory official under the same procedures prescribed in subsection (b) of this section. An extension may not exceed 90 days.

(e) Upon expiration of the period of a delay of notification under subsection (b) or (d) of this section, the investigative or law-enforcement officer shall serve upon by hand or deliver by registered or first class mail to the customer or subscriber a copy of the process or request together with a notice that:

(1) States with reasonable specificity the nature of the law-enforcement inquiry; and

(2) Informs the customer or subscriber:

a. That information maintained for the customer or subscriber by the service provider named in the process or request was supplied to or requested by that investigative or law-enforcement officer and the date on which the information was supplied or the request was made;

b. That notification of the customer or subscriber was delayed;

c. Of the identity of the investigative or law-enforcement officer or court that made the certification or determination authorizing the delay; and

d. Of the statutory authority for the delay.

(f) Notices not required or previously delayed. — If notice to the subscriber is not required under § 2423(b)(1) of this title or if notice is delayed under subsection (b) or (d) of this section, an investigative or law enforcement officer acting under § 2423 of this title may apply to a court for an order requiring a provider of electronic communications service or remote computing service to whom a warrant, subpoena or court order is directed, for such period as the court deems appropriate, not to notify any other person of the existence of the warrant, subpoena or court order. The court shall enter an order under this subsection if the court determines that there is reason to believe that notification of the existence of the warrant, subpoena or court order will have an adverse result.

72 Del. Laws, c. 232, § 1.;



§ 2426. Reimbursement of costs

(a) General provision. — Except as otherwise provided in subsection (c) of this section, an investigative or law-enforcement officer obtaining the contents of communications, records or other information under § 2422, § 2423 or § 2424 of this title shall pay to the person or entity assembling or providing the information a fee for reimbursement for costs that are reasonably necessary and that have been directly incurred in searching for, assembling, reproducing or otherwise providing the information. Reimbursable costs shall include any costs due to necessary disruption of normal operations of an electronic communications service or remote computing service in which the information may be stored.

(b) Amount of fee. — The amount of the fee authorized under subsection (a) of this section shall be mutually agreed upon by the investigative or law-enforcement officer and the person or entity providing the information, or in the absence of agreement, shall be determined by the court which issued the order for production of the information or the court in which a criminal prosecution relating to the information would be brought, if no court order was issued for production of the information.

(c) Exceptions. — The requirement of subsection (a) of this section does not apply with respect to records or other information maintained by a communications common carrier that relate to telephone toll records and telephone listings obtained under § 2423 of this title. The court may, however, order a payment described in subsection (a) of this section if the court determines the information required is unusually voluminous in nature or otherwise caused an undue burden on the provider.

72 Del. Laws, c. 232, § 1.;



§ 2427. Civil actions

(a) Right to relief. — Except as provided in subsection (e) of this section, a provider of electronic communication service, a subscriber or customer aggrieved by a knowing or intentional violation of §§ 2421-2425 of this title may recover appropriate relief in a civil action against the person or entity that engaged in the violation.

(b) Appropriate relief. — In a civil action under this section, appropriate relief includes:

(1) Appropriate preliminary and other equitable or declaratory relief;

(2) Damages under subsection (c) of this section; and

(3) A reasonable attorney's fee and other litigation costs reasonably incurred.

(c) Damages. — The court may assess as damages in a civil action under this section the sum of the actual damages suffered by the plaintiff and any profits made by the violator as a result of the violation, but in no case shall a person entitled to recover receive less than $1,000.

(d) Defenses. — A good faith reliance on any of the following is a complete defense to any civil or criminal action brought under this section or any other law of this state:

(1) A court warrant or order, a grand jury or Attorney General's subpoena, a legislative authorization or a statutory authorization; or

(2) A good faith determination that § 2403 or § 2423 of this title permitted the conduct that is the subject of the action.

(e) Limitations period. — A civil action under this section shall be filed within 2 years after the day on which the claimant first discovered or had a reasonable opportunity to discover the violation.

72 Del. Laws, c. 232, § 1.;






Subchapter III Pen Traces and Trap and Trace Devices

§ 2430. Definition of "court of competent jurisdiction''

When used in § 2431, § 2432, § 2433 or § 2434, "court of competent jurisdiction'' means the Superior Court of this State.

72 Del. Laws, c. 232, § 1.;



§ 2431. Installation and use generally

(a) Court order required. — Except as provided in subsection (b) of this section, a person may not install or use a pen register or a trap and trace device without first obtaining a court order under § 2433 of this title.

(b) Exceptions. — Subsection (a) of this section does not apply to the use of a pen register or a trap and trace device by a provider of wire or electronic communication service:

(1) Relating to the operation, maintenance and testing of a wire or electronic service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service; or

(2) To record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire communication, or a user of that service from fraudulent, unlawful or abusive use of this service, or with the consent of the user of that service.

(c) Penalties. — A person who violates subsection (a) of this section shall be guilty of a class A misdemeanor and be fined not more than $5,000.

72 Del. Laws, c. 232, § 1.;



§ 2432. Application for order to install and use

(a) General provisions. — An investigative or law-enforcement officer may make application for an order or an extension of an order under § 2433 of this title authorizing or approving the installation and use of a pen register or a trap and trace device, in writing, under oath or equivalent affirmation, to a court of competent jurisdiction of this State.

(b) Contents of application. — An application under subsection (a) of this section shall include:

(1) The identity of the law-enforcement or investigative officer making the application and the identity of the law-enforcement agency conducting the investigation; and

(2) A statement under oath by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

72 Del. Laws, c. 232, § 1.;



§ 2433. Order authorizing installation and use

(a) General provisions. — Upon an application made under § 2432 of this title, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the information likely to be obtained by the installation and use is relevant to an ongoing criminal investigation.

(b) Contents of order. — An order issued under this section shall:

(1) Specify the identity, if known, of the person to whom is leased or in whose name is listed the electronic communication service to which the pen register or trap and trace device is to be attached;

(2) Specify the identity, if known, of the person who is the subject of the criminal investigation;

(3) Specify the number and, if known, physical location of the electronic communication service to which the pen register or trap and trace device is to be attached and in the case of a trap and trace device, the geographic limits of the trap and trace order;

(4) Contain a description of the offense to which the information likely to be obtained by the pen register or trap and trace device relates; and

(5) Direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under § 2434 of this title.

(c) Duration. —

(1) An order issued under this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed 60 days.

(2) Extensions of an order issued under this section may be granted upon an application for an order as prescribed by § 2432 of this title and upon the judicial finding required under subsection (a) of this section. An extension may not exceed 60 days.

(d) Restrictions. — An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(1) The order be sealed until further order of the court; and

(2) The person owning or leasing the line to which the pen register or a trap and trace device is attached or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber or to any other person, unless or until otherwise ordered by the court.

72 Del. Laws, c. 232, § 1.;



§ 2434. Assistance to investigative or law-enforcement officer or agency

(a) Installation and use. — Upon the request of an investigative or law-enforcement officer authorized to install and use a pen register under this chapter, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish the investigative or law-enforcement officer with all information, facilities and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by a court order under § 2433 of this title.

(b) Receipt of results. — Upon the request of an officer of law-enforcement agency authorized to receive the results of a trap and trace device under this chapter, a provider of a wire or electronic communication service, landlord, custodian or other person shall install the device on the appropriate line and shall furnish the investigative or law-enforcement officer all additional information, facilities and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person ordered by the court accords the party with respect to whom the installation and use is to take place, if the installation and assistance is directed by a court order under § 2433 of this title. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the officer of a law-enforcement agency, designated in the court order, at reasonable intervals during regular business hours for the duration of the order.

(c) Compensation. — A provider of a wire or electronic communication service, landlord, custodian or other person who furnishes facilities or technical assistance under this section shall be compensated for reasonable expenses incurred in providing the facilities and assistance.

(d) Causes of action. — Nothing in this chapter may be construed as creating a cause of action against any provider of a wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under § 2430, § 2431, § 2432 or § 2433 of this title.

(e) Defenses. — A good faith reliance on a court order, a legislative authorization or a statutory authorization is a complete defense against any civil or criminal action brought under § 2430, § 2431, § 2432 or § 2433 of this title or under any other law.

72 Del. Laws, c. 232, § 1.;









CHAPTER 25. EXTRADITION AND DETAINERS

Subchapter I Extradition; Uniform Criminal Extradition Law

§ 2501. Definitions

As used in this subchapter, unless the context indicates a different intent:

(1) "Executive authority'' includes the governor and any person performing the functions of governor in a state other than this State.

(2) "Governor'' includes any person performing the functions of Governor by authority of the law of this State.

(3) "State,'' referring to a state other than this State, includes any other state or territory, organized or unorganized, of the United States of America.

41 Del. Laws, c. 213, § 1; 11 Del. C. 1953, § 2501.;



§ 2502. Fugitives from justice; duty of Governor

Subject to this subchapter, the provisions of the Constitution of the United States and any and all acts of Congress enacted in pursuance thereof, the Governor of this State shall have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this State.

41 Del. Laws, c. 213, § 2; 11 Del. C. 1953, § 2502.;



§ 2503. Form of demand

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under § 2506 of this title, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter the accused fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of bail, probation or parole. The indictment, information or affidavit made before the magistrate shall substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence shall be authenticated by the executive authority making the demand.

41 Del. Laws, c. 213, § 3; 11 Del. C. 1953, § 2503; 70 Del. Laws, c. 186, § 1.;



§ 2504. Investigation by Governor

When a demand is made upon the Governor of this State by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this State to investigate or assist in investigating the demand, and to report to the Governor the situation and circumstances of the person so demanded, and whether the person ought to be surrendered.

41 Del. Laws, c. 213, § 4; 11 Del. C. 1953, § 2504; 70 Del. Laws, c. 186, § 1.;



§ 2505. Persons imprisoned or awaiting trial; involuntary departure

(a) When it is desired to have returned to this State a person charged in this State with a crime, and such person is imprisoned or is held under criminal proceedings then pending in another state, the Governor of this State may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or the person's term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this State as soon as the prosecution in this State is terminated.

(b) The Governor of this State may surrender, on demand of the executive authority of any other state, any person in this State who is charged in the manner provided in § 2523 of this title with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

41 Del. Laws, c. 213, § 5; 11 Del. C. 1953, § 2505; 70 Del. Laws, c. 186, § 1.;



§ 2506. Persons absent at time of commission of crime

The Governor of this State may surrender, on demand of the executive authority of any other state, any person in this State charged in such other state in the manner provided in § 2503 of this title with committing an act in this State, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this chapter not otherwise inconsistent shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

41 Del. Laws, c. 213, § 6; 11 Del. C. 1953, § 2506.;



§ 2507. Governor's warrant of arrest; issuance

If the Governor decides that the demand should be complied with, the Governor shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom the Governor thinks fit to entrust with the execution thereof. The warrant shall substantially recite the facts necessary to the validity of its issuance.

41 Del. Laws, c. 213, § 7; 11 Del. C. 1953, § 2507; 70 Del. Laws, c. 186, § 1.;



§ 2508. Contents of warrant

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where the accused may be found within the State and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to this subchapter, to the duly authorized agent of the demanding state.

41 Del. Laws, c. 213, § 8; 11 Del. C. 1953, § 2508; 70 Del. Laws, c. 186, § 1.;



§ 2509. Authority of arresting officer to command assistance

Every peace officer or other person empowered to make the arrest under this subchapter shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

41 Del. Laws, c. 213, § 9; 11 Del. C. 1953, § 2509.;



§ 2510. Rights of accused; habeas corpus

No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding the person has appointed to receive the person unless the person is first taken forthwith before a judge of a court of record or a justice of the peace in this State, who shall inform the person of the demand made for the person's surrender and of the crime with which the person is charged, and that the person has the right to demand and procure legal counsel. If the prisoner or the prisoner's counsel states that the person or they desire to test the legality of the prisoner's arrest, the judge or justice of the peace shall fix a reasonable time to be allowed within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the Deputy Attorney General of the county in which the arrest is made and in which the accused is in custody, or to the Attorney General or the Chief Deputy Attorney General, and to the agent of the demanding state.

41 Del. Laws, c. 213, § 10; 11 Del. C. 1953, § 2510; 70 Del. Laws, c. 186, § 1.;



§ 2511. Denial of rights of accused; penalty

Whoever, being an officer, delivers to the agent for extradition of the demanding state a person in the officer's custody under the Governor's warrant, in wilful disobedience of § 2510 of this title, shall be fined not more than $1,000 or imprisoned not more than 6 months, or both.

41 Del. Laws, c. 213, § 11; 11 Del. C. 1953, § 2511; 70 Del. Laws, c. 186, § 1.;



§ 2512. Confinement in jail

(a) The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner has been delivered, may, when necessary, confine the prisoner in the jail of any county, town or city through which the officer passes; and the keeper of such jail shall receive and safely keep the prisoner until the officer or person having charge of the prisoner is ready to proceed on the officer's route, such officer or person being chargeable with the expense of keeping.

(b) The officer or agent of a demanding state to whom a prisoner has been delivered following extradition proceedings in another state, or to whom a prisoner has been delivered after waiving extradition in such other state, and who is passing through this State with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county, town or city through which the officer passes; and the keeper of such jail shall receive and safely keep the prisoner until the officer or agent having charge of the prisoner is ready to proceed on the officer's route, such officer or agent, however, being chargeable with the expense of keeping. Such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that the officer is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this State.

41 Del. Laws, c. 213, § 12; 11 Del. C. 1953, § 2512; 70 Del. Laws, c. 186, § 1.;



§ 2513. Arrest prior to requisition

Whenever any person within this State shall be charged on the oath of any credible person before any judge or justice of the peace of this State with the commission of any crime in any other state and, except in cases arising under § 2506 of this title, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of bail, probation or parole, or whenever complaint has been made before any judge or justice of the peace in this State setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under § 2506 of this title, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of bail, probation or parole, and is believed to be in this State, the judge or justice of the peace shall issue a warrant directed to any peace officer commanding the officer to apprehend the person named therein, wherever the person so named is found in this State, and to bring the accused before the same or any other judge, justice of the peace or court who or which is available in or convenient of access to the place where the arrest is made, to answer the charge or complaint and affidavit.

41 Del. Laws, c. 213, § 13; 11 Del. C. 1953, § 2513; 70 Del. Laws, c. 186, § 1.;



§ 2514. Arrest without warrant

The arrest of a person may be lawfully made by any peace officer or a private person, without a warrant, upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding 1 year, but when so arrested the accused shall be taken before a judge or justice of the peace with all practicable speed and complaint shall be made against the accused under oath setting forth the ground for the arrest as in § 2513 of this title, and thereafter the accused's answer shall be heard as if the accused had been arrested on a warrant.

41 Del. Laws, c. 213, § 14; 11 Del. C. 1953, § 2514; 70 Del. Laws, c. 186, § 1.;



§ 2515. Commitment awaiting requisition; bail

If from the examination before the judge or justice of the peace it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under § 2506 of this title, that the person has fled from justice, the judge or justice of the peace shall, by a warrant reciting the accusation, commit the person to jail for such a time not exceeding 30 days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in § 2516 of this title, or until the accused is legally discharged.

41 Del. Laws, c. 213, § 15; 11 Del. C. 1953, § 2515; 70 Del. Laws, c. 186, § 1.;



§ 2516. Admission to bail; conditions of bond

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or justice of the peace in this State may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as the judge or justice deems proper, conditioned for the prisoner's appearance before the judge or justice at a time specified in such bond, and for the prisoner's surrender, to be arrested upon the warrant of the Governor of this State.

41 Del. Laws, c. 213, § 16; 11 Del. C. 1953, § 2516; 70 Del. Laws, c. 186, § 1.;



§ 2517. Extension of time of commitment

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or justice of the peace may discharge the accused or may recommit the accused for a further period not to exceed 60 days, or a judge or justice of the peace may again take bail for the accused's appearance and surrender, as provided in § 2516 of this title, but within a period not to exceed 60 days after the date of such new bond.

41 Del. Laws, c. 213, § 17; 11 Del. C. 1953, § 2517; 70 Del. Laws, c. 186, § 1.;



§ 2518. Forfeiture of bail

If the prisoner is admitted to bail, and fails to appear and surrender according to the conditions of the bond, the judge or justice of the peace by proper order shall declare the bond forfeited and order the accused's immediate arrest, without warrant if the accused is within this State. Recovery may be had on such bond in the name of the State as in the case of other bonds given by the accused in criminal proceedings within this State.

41 Del. Laws, c. 213, § 18; 11 Del. C. 1953, § 2518; 70 Del. Laws, c. 186, § 1.;



§ 2519. Persons under criminal prosecution

If a criminal prosecution has been instituted against such person under the laws of this State and is still pending, the Governor, in the Governor's discretion, either may surrender the accused on demand of the executive authority of another state or hold the accused until the accused has been tried and discharged or convicted and punished in this State.

41 Del. Laws, c. 213, § 19; 11 Del. C. 1953, § 2519; 70 Del. Laws, c. 186, § 1.;



§ 2520. Inquiry into guilt of accused

The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided in this subchapter has been presented to the Governor, except as it is involved in identifying the person held as the person charged with the crime.

41 Del. Laws, c. 213, § 20; 11 Del. C. 1953, § 2520; 70 Del. Laws, c. 186, § 1.;



§ 2521. Recall of warrant; issuance of alias

The Governor may recall the Governor's own warrant of arrest or may issue another warrant whenever the Governor deems proper.

41 Del. Laws, c. 213, § 21; 11 Del. C. 1953, § 2521; 70 Del. Laws, c. 186, § 1.;



§ 2522. Warrant to receive fugitive from State

Whenever the Governor of this State demands a person charged with crime or with escaping from confinement or breaking the terms of bail, probation or parole in this State, from the executive authority of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, the Governor shall issue a warrant under the seal of this State, to some agent, commanding the agent to receive the person so charged if delivered to the agent and convey the accused to the proper officer of the county in this State in which the offense was committed.

41 Del. Laws, c. 213, § 22; 11 Del. C. 1953, § 2522; 70 Del. Laws, c. 186, § 1.;



§ 2523. Application for issuance of requisition

(a) When the return to this State of a person charged with crime in this State is required, the Attorney General or any Deputy Attorney General shall present to the Governor a written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged, the approximate time and place of its commission, the state in which the accused is believed to be, including the location of the accused therein, at the time the application is made and certifying that, in the opinion of the Attorney General or Deputy Attorney General the ends of justice require the arrest and return of the accused to this State for trial and that the proceeding is not instituted to enforce a private claim.

(b) When the return to this State is required of a person who has been convicted of a crime in this State and has escaped from confinement or broken the terms of bail, probation or parole, the Attorney General or any Deputy Attorney General, the parole board, or any agent thereof, probation or court officer, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which the person was convicted, the circumstances of the person's escape from confinement or of the breach of the terms of bail, probation or parole, the state in which the person is believed to be, including the location of the person therein, at the time application is made.

(c) The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by 2 certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or justice of the peace, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The Attorney General or any Deputy Attorney General, parole board, or any agent thereof, probation or court officer, warden or sheriff may also attach such further affidavits and other documents in duplicate as deemed proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and 1 of the certified copies of the indictment, complaint, information, affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.

41 Del. Laws, c. 213, § 23; 11 Del. C. 1953, § 2523; 70 Del. Laws, c. 186, § 1.;



§ 2524. Costs and expenses

(a) The actual expenses of agents appointed by the Governor to serve requisition papers may be paid indirectly, by having the agent pay the agent's own expenses and then later seek reimbursement by submitting receipts to the State Treasurer; or they may be paid directly, by having the agent pay for the expenses with a credit card registered in the name of the Department of Justice.

(1) When the indirect method is chosen, the agent shall be reimbursed only for reasonable, authorized, extradition-related expenses. Further, the State Treasurer shall reimburse the agent only for receipts that have been approved by the Attorney General or 1 of the Attorney General's deputies.

(2) Similarly, when the direct method is chosen, the credit card may be used only for reasonable, authorized, extradition-related expenses; the agent shall be personally liable for any unauthorized excesses or abuses of the credit card.

(b) Upon the conviction of any individual returned to this State by requisition proceedings, the court shall assess the costs of requisition in the same manner as other costs of the case.

(c) All money received by the State in payment of the costs of requisition shall be credited by the State Treasurer to a fund to be known as the "Extradition Fund.''

(d) The Extradition Fund shall be a revolving fund and shall consist of funds transferred to it pursuant to recovery of the costs of requisitions.

(e) If, at the end of any fiscal year, the balance in the Extradition Fund exceeds $40,000, the excess shall be withdrawn from the Extradition Fund and deposited in the General Fund.

(f) The Attorney General is authorized to expend from the Extradition Fund such funds as are necessary for the payment of operating costs, expenses and charges incurred in connection with the requisition proceedings necessary to return individuals to this State.

41 Del. Laws, c. 213, § 24; 11 Del. C. 1953, § 2524; 64 Del. Laws, c. 122, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 296, § 1.;



§ 2525. Immunity from process in civil actions

A person brought into this State by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which the person is being or has been returned, until the person has been convicted in the criminal proceeding, or, if acquitted, until the person has had reasonable opportunity to return to the state from which the person was extradited.

41 Del. Laws, c. 213, § 25; 11 Del. C. 1953, § 2525; 70 Del. Laws, c. 186, § 1.;



§ 2526. Waiver of requisition

Any person arrested or detained for the commission of a crime in a foreign jurisdiction, may, after the rights to demand requisition papers have been fully explained, waive requisition and consent to return to the jurisdiction in which the person is wanted. The waiver of requisition shall be in writing, and shall set forth that the person voluntarily waives requisition and that the person's rights have been fully explained and are understood, which shall be signed by the prisoner and 3 other witnesses in the prisoner's presence. The proper signing of such a waiver of requisition shall constitute ample authority for the sheriff, or other officer having the prisoner in custody, to deliver the prisoner to the duly authorized agent commissioned to receive the prisoner. The sheriff, or other officer having the prisoner in charge, before the officer surrenders the prisoner shall be satisfied that the agent is duly authorized and commissioned to receive the prisoner, and shall, unless the agent is a known peace officer, demand and retain the agent's warrant of authority, which the officer shall file and preserve together with the prisoner's waiver of requisition.

41 Del. Laws, c. 213, § 25a; 11 Del. C. 1953, § 2526; 70 Del. Laws, c. 186, § 1.;



§ 2527. Preservation of rights of State

Nothing in this subchapter shall be deemed to constitute a waiver by this State of its right, power or privilege to try such demanded person for crime committed within this State, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this State, nor shall any proceedings had under this subchapter which result in, or fail to result in, extradition be deemed a waiver by this State of any of its rights, privileges or jurisdiction in any way whatsoever.

41 Del. Laws, c. 213, § 25b; 11 Del. C. 1953, § 2527.;



§ 2528. Prosecution for other crimes after extradition

After a person has been brought back to this State by or after waiver of extradition proceedings, the person may be tried in this State for other crimes which the person may be charged with having committed here as well as that specified in the requisition for extradition.

41 Del. Laws, c. 213, § 26; 11 Del. C. 1953, § 2528; 70 Del. Laws, c. 186, § 1.;



§ 2529. Construction

The provisions of this subchapter shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

41 Del. Laws, c. 213, § 27; 11 Del. C. 1953, § 2529.;



§ 2530. Short title

This subchapter may be cited as the "Uniform Criminal Extradition Law.''

41 Del. Laws, c. 213, § 30; 11 Del. C. 1953, § 2530.;






Subchapter II Detainers; Uniform Agreement on Detainers

§ 2540. Preamble; purpose

The Agreement on Detainers is enacted into law and entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows:

The contracting states solemnly agree that the party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

11 Del. C. 1953, § 2540; 57 Del. Laws, c. 223, § 1.;



§ 2541. Definitions

As used in this agreement:

(1) "Receiving state'' shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to § 2542 or § 2543 of this title.

(2) "Sending state'' shall mean a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition pursuant to § 2542 of this title or at the time that a request for custody or availability is initiated pursuant to § 2543 of this title.

(3) "State'' shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

11 Del. C. 1953, § 2541; 57 Del. Laws, c. 223, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2542. Written notice requesting disposition, trial within 180 days; waiver of extradition

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the prisoner shall be brought to trial within 180 days after the prisoner shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of imprisonment and the request for a final disposition to be made of the indictment, information or complaint; provided, that for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in subsection (a) of this section shall be given or sent by the prisoner to the Commissioner of Correction or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The Commissioner of Correction, the Commissioner's delegated agent or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against the prisoner and shall also inform the prisoner of the right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to subsection (a) of this section shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The Commissioner of Correction or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this subsection shall be accompanied by copies of the prisoner's written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated by this section prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to subsection (a) of this section shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of subsection (d) of this section, and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner, after completion of the term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of the prisoner's body in any court where the prisoner's presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with this agreement. Nothing in this subsection shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to execution of the request for final disposition referred to in subsection (a) of this section shall void the request.

(g) Written notice shall not be deemed to have been caused to be delivered to the prosecuting officer and the appropriate court of this State in accordance with subsection (a) of this section until such notice or notification has actually been received by the appropriate court and by the appropriate prosecuting attorney of this State, the prosecuting attorney's deputy, an assistant or any other person empowered to receive mail on behalf of said attorney.

11 Del. C. 1953, § 2542; 57 Del. Laws, c. 223, § 1; 63 Del. Laws, c. 32, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2543. Approval of court; disapproval of governor, trial; dismissal

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with § 2544(a) of this title, upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further, that there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the governor's own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in subsection (a) of this section, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner. The authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this section, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this section shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the prisoner's delivery as provided in subsection (a) of this section, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated by this section prior to the prisoner's being returned to the original place of imprisonment pursuant to § 2544(e) of this title, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

11 Del. C. 1953, § 2543; 57 Del. Laws, c. 223, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2544. Delivery of temporary custody; refusal; return; responsibility

(a) In response to a request made under § 2542 or § 2543 of this title, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in § 2542 of this title. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of the officer's authority to act for the state into whose temporary custody the prisoner is to be given;

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of the person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in § 2542 or § 2543 of this title, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in 1 or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for attendance at court and while being transported to or from any place where the prisoner's presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the 1 or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. This subsection shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing contained in this subsection shall be construed to alter or affect any internal relationship among the department, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

11 Del. C. 1953, § 2544; 57 Del. Laws, c. 223, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2545. Time periods; determination; tolling

(a) In determining the duration and expiration dates of the time periods provided in §§ 2542 and 2543 of this title, the running of the time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

11 Del. C. 1953, § 2545; 57 Del. Laws, c. 223, § 1.;



§ 2546. Commissioner of Correction designated enforcing officer

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement; for purposes of this section in this State the Commissioner of the Department of Correction of this State is so designated.

11 Del. C. 1953, § 2546; 57 Del. Laws, c. 223, § 1.;



§ 2547. Effect of agreement; repeal; preservation of rights

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

11 Del. C. 1953, § 2547; 57 Del. Laws, c. 223, § 1.;



§ 2548. Construction; severability

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability to any government, agency, person or circumstance shall not be affected. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

11 Del. C. 1953, § 2548; 57 Del. Laws, c. 223, § 1.;



§ 2549. Habitual offenders law; application

Nothing in this agreement shall be construed to require the application of the habitual offenders law to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of the agreement.

11 Del. C. 1953, § 2549; 57 Del. Laws, c. 223, § 1.;



§ 2550. Power of Commissioner of Correction; transfer of inmate

It shall be lawful and mandatory upon the Commissioner of Correction or other official in charge of a penal or correctional institution in this State to give over the person of any inmate whenever so required by the operation of the Agreement on Detainers.

11 Del. C. 1953, § 2550; 57 Del. Laws, c. 223, § 1.;









CHAPTER 27. JURISDICTION AND VENUE

Subchapter I General Provisions

§ 2701. Original jurisdiction

(a) The justices of the peace shall have original jurisdiction to hear, try and finally determine all violations alleged to have been committed. They shall have such jurisdiction over misdemeanors alleged to have been committed only when it is expressly conferred by law. Such jurisdiction, unless otherwise expressly provided by law, shall be throughout the State.

(b) The Court of Common Pleas for the State shall have original jurisdiction to hear, try and finally determine all misdemeanors and violations alleged to have been committed within the State, except where jurisdiction over such offenses is vested exclusively in another court.

The Court of Common Pleas shall have original jurisdiction to hear, try and finally determine all offenses committed within the City of Wilmington against any of the laws, ordinances, regulations or charter of the City.

The jurisdiction conferred by this subsection includes concurrent jurisdiction with the justices of the peace in all cases in which the justices of the peace have jurisdiction.

(c) The Superior Court shall have jurisdiction, original and concurrent, over all crimes, except where jurisdiction is exclusively vested in another court.

(d) The Family Court of the State shall have such criminal jurisdiction, exclusive or concurrent, as is expressly conferred upon it by law.

(e) The jurisdiction conferred by this section to hear, try and finally determine prosecutions of a crime or offense includes the power to issue all process and to conduct such proceedings as may be necessary or appropriate for the complete exercise of such jurisdiction.

11 Del. C. 1953, § 2701; 58 Del. Laws, c. 497, § 2; 59 Del. Laws, c. 133, § 2; 59 Del. Laws, c. 547, § 16; 71 Del. Laws, c. 176, § 17.;



§ 2702. Jurisdiction of the Justice of the Peace Court of offenses contained in Chapter 5 of this title

(a) The Justice of the Peace Court shall have original jurisdiction to hear, try and finally determine all misdemeanors created in Chapter 5 of this title, and any attempt, conspiracy or solicitation to commit such misdemeanors unless such jurisdiction is excluded by subsection (b) of this section or is otherwise excluded by law.

(b) The Justice of the Peace Court shall not have jurisdiction over the following misdemeanors created in Chapter 5 of this title:

(1) Section 601(a)(2) of this title (offensive touching with bodily fluid).

(2) Section 614 of this title (assault on a sports official);

(3) Section 625 of this title (unlawfully administering drugs);

(4) Section 627 of this title (prohibited acts as to substances releasing vapors or fumes);

(5) Section 628A of this title (vehicular assault in the second degree);

(6) Section 652 of this title (self-abortion);

(7) Section 653 of this title (issuing abortional articles);

(8) Section 763 of this title (sexual harassment);

(9) Section 764 of this title (indecent exposure 2nd degree);

(10) Section 765 of this title (indecent exposure 1st degree);

(11) Section 766 of this title (incest);

(12) Section 767 of this title (unlawful sexual contact 3rd degree);

(13) Section 785 of this Title (interference with custody);

(14) Section 805 of this title (cross or religious symbol burning);

(15) Section 850 of this title (use, possession, manufacture, distribution and sale of unlawful telecommunication and access devices);

(16) Section 871 of this title (falsifying business records);

(17) Section 873 of this title (tampering with public records);

(18) Section 877 of this title (offering a false instrument for filing);

(19) Section 881 of this title (bribery);

(20) Section 882 of this title (bribe receiving);

(21) Section 892 of this title (fraud in insolvency);

(22) Section 906 of this title (deceptive business practices);

(23) Section 910 of this title (debt adjusting);

(24) Section 916 of this title (home improvement fraud);

(25) Section 917 of this title (new home construction fraud);

(26) Section 918 of this title (ticket scalping)

(27) Section 921 of this title (sale of transferred recorded sounds);

(28) Section 932 of this title (unauthorized access to computer system);

(29) Section 933 of this title (theft of computer services);

(30) Section 934 of this title (interruption of computer services);

(31) Section 935 of this title (misuse of computer system information);

(32) Section 936 of this title (destruction of computer equipment);

(33) Section 937 of this title (unrequested or unauthorized electronic mail);

(34) Section 938 of this title (failure to promptly cease electronic communication upon request);

(35) Section 1101 of this title (abandonment of a child);

(36) Section 1103 of this title (child abuse in the third degree);

(37) Section 1102 of this title (endangering the welfare of a child).

(38) Section 1105 of this title (crime against a vulnerable adult);

(39) Section 1106 of this title (unlawfully dealing with a child);

(40) Section 1113 of this title (criminal nonsupport);

(41) Section 1114 of this title (body-piercing; tattooing or branding);

(42) Section 1205 of this title (giving unlawful gratuities);

(43) Section 1206 of this title (receiving unlawful gratuities);

(44) Section 1207 of this title (improper influence);

(45) Section 1211 of this title (official misconduct);

(46) Section 1212 of this title (profiteering);

(47) Section 1246 of this title (compounding a crime);

(48) Section 1249 of this title (abetting the violation of driver's license restrictions);

(49) Section 1250 of this title (offenses against law-enforcement animals);

(50) Section 1256 of this title (promoting prison contraband);

(51) Section 1260 of this title (misuse of prisoner mail);

(52) Section 1266 of this title (tampering with a juror);

(53) Section 1267 of this title (misconduct by a juror);

(54) Section 1271A of this title (criminal contempt of a domestic violence protective order);

(55) Section 1273 of this title (unlawful grand jury disclosure);

(56) Section 1304 of this title (hate crimes);

(57) Section 1327 of this title (maintaining a dangerous animal);

(58) Section 1332 of this title (abusing a corpse);

(59) Section 1333 of this title (trading in human remains and associated funerary objects);

(60) Section 1335 of this title (violation of privacy);

(61) Section 1365 of this title (obscene literature harmful to minors);

(62) Section 1366 of this title (outdoor motion picture theatres);

(63) Section 1411 of this title (unlawfully disseminating gambling information);

(64) Section 1428 of this title (maintaining an obstruction of gambling location);

(65) Section 1448A of this title (offenses related to criminal history record checks for sale of firearms);

(66) Section 1456 of this title (unlawfully permitting a minor access to a firearm);

(67) Section 1457 of this title (possession of a weapon in a safe school zone).

11 Del. C. 1953, § 2702; 58 Del. Laws, c. 497, § 2; 59 Del. Laws, c. 203, § 33; 59 Del. Laws, c. 547, §§ 17, 18; 63 Del. Laws, c. 327, § 1; 66 Del. Laws, c. 141, § 1; 69 Del. Laws, c. 301, § 1; 71 Del. Laws, c. 240, § 2; 72 Del. Laws, c. 83, § 1; 72 Del. Laws, c. 147, § 1; 72 Del. Laws, c. 391, § 2; 73 Del. Laws, c. 31, §§ 2, 3; 73 Del. Laws, c. 36, § 1; 73 Del. Laws, c. 255, §§ 3, 4; 74 Del. Laws, c. 155, § 1; 74 Del. Laws, c. 322, §§ 2, 3; 77 Del. Laws, c. 416, § 1; 78 Del. Laws, c. 168, § 7; 78 Del. Laws, c. 406, § 4.;






Subchapter II Venue

§ 2731. Bigamy

In any case of bigamy, prosecution may be had in the county where the bigamous marriage was contracted, where the offender resides or where the offender is apprehended.

11 Del. C. 1953, § 2731; 58 Del. Laws, c. 497, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2732. Homicide

In every case of murder and of manslaughter, if a person is poisoned or wounded in 1 county and dies thereof in another county, prosecution shall be had in the county wherein such person was poisoned or wounded. Whenever the cause producing the death of a person happens in a county and the death out of it, the offense shall be deemed complete in the county wherein the cause happens and shall there be inquired of, heard and determined.

Code 1852, § 2947; Code 1915, § 4818; Code 1935, § 5306; 11 Del. C. 1953, § 2732.;



§ 2733. Offenses involving the conduct of another

Any prosecution involving liability for the conduct of another may be heard and determined in the county in which the principal crime was committed or in the county where the offense charged was committed.

11 Del. C. 1953, § 2733; 58 Del. Laws, c. 497, § 2.;



§ 2734. Receiving stolen property

A person charged with receiving stolen property may be prosecuted either in the county wherein the theft was committed or in the county where property was received.

11 Del. C. 1953, § 2734; 58 Del. Laws, c. 497, § 2.;



§ 2735. Transportation of stolen property by thief

If property is stolen in 1 county of this State and carried into another by the thief, the thief may be prosecuted in either county.

11 Del. C. 1953, § 2735; 58 Del. Laws, c. 497, § 2.;



§ 2736. Offenses begun in this State

If any criminal offense is begun in this State and completed elsewhere, it shall be deemed to have been committed in this State, and may be dealt with, inquired of, tried, determined and punished in this State in the same manner as if it had been actually and wholly committed in this State.

21 Del. Laws, c. 307; Code 1915, § 4818; Code 1935, § 5306; 11 Del. C. 1953, § 2736.;



§ 2737. Kidnapping

In any case of kidnapping, the prosecution may be had in the county where the crime was commenced or in any county through which the person kidnapped was transported.

11 Del. C. 1953, § 2737; 58 Del. Laws, c. 497, § 2.;



§ 2738. Computer fraud or misuse

A person charged with computer fraud or misuse may be prosecuted in the county where the act was committed, in the county where the violator had possession of any proceeds or materials used in such violation or in the county where the principal place of business of the owner or lessee of the computer or computer system is located.

63 Del. Laws, c. 422, § 2.;









CHAPTER 31. INDICTMENT AND INFORMATION

§ 3101. Degrees of murder

The different degrees of murder shall be distinguished in indictments.

Code 1852, § 2960; Code 1915, § 4828; Code 1935, § 5317; 11 Del. C. 1953, § 3102.;



§ 3102. Forgery

In an indictment for forgery, it is sufficient to set forth the substance of the instrument whereof the forgery is alleged.

Code 1852, § 2961; Code 1915, § 4829; Code 1935, § 5320; 11 Del. C. 1953, § 3103.;



§ 3103. Perjury

In an indictment for perjury, it is sufficient to set forth the substance of the offense charged, stating before whom or in what court the oath or affirmation was administered or taken, the general nature of the cause or proceedings, with the names of the parties and proper averments to falsify the matter wherein the perjury is assigned, without setting forth the complaint, answer, indictment, information, declaration or any part of any record, either in law or in equity and without setting forth the commission or authority of the court or person, before whom the perjury was committed.

Code 1852, § 2964; Code 1915, § 4833; Code 1935, § 5324; 11 Del. C. 1953, § 3104.;



§ 3104. Ownership or possession of property by more than 1 person

Whenever it may be necessary, in any indictment or information, to state ownership of any property, real or personal, belonging to, or in the possession of more than 1 person, whether such persons be partners in trade, joint tenants, parceners or tenants in common, trustees or members of a joint stock company, it shall be sufficient to name 1 person only, and the property may be described as belonging to the person so named, and another or others, as the case may be.

Code 1852, § 2962; Code 1915, § 4830; Code 1935, § 5321; 11 Del. C. 1953, § 3105.;



§ 3105. Description of money

When money, whether coins or paper money, is the subject of larceny, it shall be sufficient to describe the same in the indictment or information as "money of the aggregate value of.... dollars.''

In any indictment or information the words "money,'' "dollars'' or "cents'' shall be construed to mean lawful money of the United States.

19 Del. Laws, c. 268; Code 1915, § 4831; 29 Del. Laws, c. 265, § 1; Code 1935, § 5322; 11 Del. C. 1953, § 3106.;



§ 3106. Allegation of intent to defraud

Whenever it may be necessary, in any indictment or information, to allege an intent to injure or defraud, it shall be sufficient to allege an intent to injure or defraud without naming the particular person or body corporate intended to be injured or defrauded, and on the trial of the action it shall not be deemed a variance, but be deemed sufficient, if there appear to be an intent to injure or defraud the United States, or any state, territory, county, town or other municipal or public corporation, or any public officer in an official capacity, or any private corporation, copartnership or member thereof, or any particular person or persons.

11 Del. C. 1953, § 3107; 50 Del. Laws, c. 403, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3107. DNA

(a) In any indictment for a crime in which the identity of the accused is unknown, it is sufficient to describe the accused as a person whose name is unknown but who has a particular DNA profile.

(b) Definitions — In this section the following words have the meanings indicated.

(1) "Deoxyribonucleic acid (DNA)'' means the molecules in all cellular forms that contain genetic information in a patterned chemical structure of each individual.

(2) "DNA profile'' means an analysis that utilizes the restriction fragment length polymorphism analysis or polymerase chain reaction analysis of DNA resulting in the identification of an individual's patterned chemical structure of genetic information.

73 Del. Laws, c. 160, § 1.;






CHAPTER 33. TRIAL JURORS

§ 3301. Examination upon voir dire in capital cases

When a juror is called in a capital case, the juror shall be first sworn or affirmed upon the voir dire and then asked, under the direction of the court, if the juror has formed or expressed any opinion in regard to the guilt or innocence of the prisoner at the bar. If the answer is in the negative, the juror shall be sworn as a juror in the case, unless the juror has conscientious scruples against finding a verdict of guilty in a case where the punishment is death, even if the evidence should so warrant, or unless the juror shall be peremptorily challenged, challenged for cause or excused by consent of counsel on both sides. If the juror's answer to the question be in the affirmative, the juror shall be disqualified to sit in the case, unless the juror shall say, upon oath or affirmation, to the satisfaction of the court, that the juror feels able, notwithstanding such an opinion, to render an impartial verdict upon the law and the evidence, in which event the juror shall be a competent juror, if not otherwise disqualified, challenged or excused.

17 Del. Laws, c. 221; Code 1915, § 4823; Code 1935, § 5312; 11 Del. C. 1953, § 3301; 70 Del. Laws, c. 186, § 1.;






CHAPTER 35. WITNESSES AND EVIDENCE

Subchapter I General Provisions

§ 3501. Testimony of accused persons

Every person who is accused of any crime whatsoever, punishable by the laws of this State, may upon trial before any tribunal established by the Constitution or laws of this State, testify in the person's own behalf, and may testify for or against any other person jointly tried with the person. A refusal or failure to testify shall not be construed or commented upon as an indication of guilt.

19 Del. Laws, c. 777; Code 1915, § 4215; Code 1935, § 4690; 11 Del. C. 1953, § 3501; 70 Del. Laws, c. 186, § 1.;



§ 3502. Testimonial immunity

(a) A party to an offense under Chapter 15 of this title may be required to furnish evidence, or to testify concerning the offense.

(b) No evidence or testimony required to be furnished under this section, nor any information directly or indirectly derived from such evidence or testimony, may be used against the witness in any criminal case, except in a prosecution for perjury or contempt.

(c) If a witness or other person is or may be called to produce evidence at a hearing or trial under Chapter 15 of this title, or at an investigation brought by the Attorney General under § 1509 of this title, the Superior Court for the county in which the hearing, trial or investigation is or may be held shall, upon certification in writing of such request by the Attorney General, require such person to produce the evidence, notwithstanding the person's refusal to do so on the basis of the privilege against self-incrimination.

65 Del. Laws, c. 493, § 3; 70 Del. Laws, c. 186, § 1.;



§ 3503. Prima facie evidence of bank incorporation

In criminal proceedings it shall be prima facie evidence of the incorporation of a bank that it has been reputed to be an incorporated bank or has issued notes as a bank.

Code 1852, § 2350; Code 1915, § 4227; Code 1935, § 4702; 11 Del. C. 1953, § 3503.;



§ 3504. Proof of possession of property

In the prosecution of any offense committed upon, in relation to or in any way affecting any real estate, or personal property, chose in action or thing, it is sufficient if it is proved in the trial that, at the time when the offense was committed, either the actual or constructive possession, or the general or special property, in the whole, or any part thereof, was in the person or community, alleged in the indictment or information to be the owner thereof.

Code 1852, § 2967; Code 1915, § 4834; Code 1935, § 5325; 11 Del. C. 1953, § 3505.;



§ 3505. Evidence of alcohol in blood of one operating motor vehicle under influence of liquor

Repealed by 69 Del. Laws, c. 325, § 1, effective July 8, 1994.;



§ 3506. Obtaining of testimony under court order; witness immunity

(a) In any criminal action or in any investigation carried on by the grand jury, if a person refuses to answer any question or to produce evidence of any kind solely on the ground that the person may thereby be incriminated, the Superior Court, upon motion of the Attorney General, may order such person to answer the question or produce the evidence after notice to the witness and a hearing; provided, however, the Court shall not enter such order if the Court finds:

(1) That such person may be subjected to criminal prosecution relating to the same transaction or occurrence under the laws of the United States or any other state and that any such evidence so compelled could be used against the person in any such prosecution; or

(2) Such order would otherwise be clearly contrary to the public interest.

Such person, so ordered by the Court, shall comply with the Court order. After complying, such person shall not be prosecuted or subjected to penalty or forfeiture for or on account of any transaction, matter or thing concerning which, in accordance with the order, the person gave answer or produced evidence; provided that, but for this section, such person would have been privileged to withhold the answer given or the evidence produced. In no event, however, shall such person, acting pursuant to such order, be exempt from prosecution or penalty or forfeiture for any perjury, false statement or contempt committed in answering or failing to answer, or in producing or failing to produce evidence in accordance with the order, and any testimony or evidence so given or produced shall not by virtue of this section be rendered inadmissible in evidence upon any criminal action, investigation or proceeding concerning such perjury, false statement or contempt.

(b) No statement or other evidence obtained from any person who shall have been compelled to make such statement or produce such evidence by any court of competent jurisdiction of the United States or of any other state pursuant to a claim of privilege and court order under a statute substantially equivalent to subsection (a) of this section shall be admissible in evidence in any criminal prosecution in this State against such person arising out of the same transaction or occurrence.

11 Del. C. 1953, § 3508; 56 Del. Laws, c. 151; 70 Del. Laws, c. 186, § 1.;



§ 3507. Use of prior statements as affirmative evidence

(a) In a criminal prosecution, the voluntary out-of-court prior statement of a witness who is present and subject to cross-examination may be used as affirmative evidence with substantive independent testimonial value.

(b) The rule in subsection (a) of this section shall apply regardless of whether the witness' in-court testimony is consistent with the prior statement or not. The rule shall likewise apply with or without a showing of surprise by the introducing party.

(c) This section shall not be construed to affect the rules concerning the admission of statements of defendants or of those who are codefendants in the same trial. This section shall also not apply to the statements of those whom to cross-examine would be to subject to possible self-incrimination.

11 Del. C. 1953, § 3509; 57 Del. Laws, c. 525.;



§ 3508. Rape — Sufficiency of evidence; proceedings in camera

(a) In any prosecution for the crime of any degree of rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact; an attempt to commit any degree of rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact, if such attempt conforms to § 531 of this title; solicitation for the crime of any degree of rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact, if such offense conforms to § 502 of this title; or conspiracy to commit any degree of rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact, if such offense conforms to § 512 of this title, if evidence of the sexual conduct of the complaining witness is offered to attack the credibility of the complaining witness the following procedure shall be followed:

(1) The defendant shall make a written motion to the court and prosecutor stating that the defense has an offer of proof concerning the relevancy of evidence of the sexual conduct of the complaining witness which the defendant proposes to present, and the relevancy of such evidence in attacking the credibility of the complaining witness.

(2) The written motion shall be accompanied by an affidavit in which the offer of proof shall be stated.

(3) If the court finds that the offer of proof is sufficient, the court shall order a hearing out of the presence of the jury, if any, and at such hearing allow the questioning of the complaining witness regarding the offer of proof made by the defendant.

(4) At the conclusion of the hearing, if the court finds that evidence proposed to be offered by the defendant regarding the sexual conduct of the complaining witness is relevant, and is not inadmissible, the court may issue an order stating what evidence may be introduced by the defendant, and the nature of the questions to be permitted. The defendant may then offer evidence pursuant to the order of the court.

(b) As used in this section, "complaining witness'' shall mean the alleged victim of any degree of rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact, any degree of attempted rape, attempted unlawful sexual intercourse, attempted unlawful sexual penetration or attempted unlawful sexual contact, conspiracy or assault.

60 Del. Laws, c. 257, § 1; 66 Del. Laws, c. 269, §§ 3-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 285, § 2.;



§ 3509. Rape — Admissibility of certain evidence

(a) Notwithstanding any other provision of this Code to the contrary, and except as provided in this section, in any prosecution for any degree of rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact, any opinion evidence, reputation evidence and evidence of specific instances of the complaining witness' sexual conduct, or any of such evidence, is not admissible by the defendant in order to prove consent by the complaining witness.

(b) This section, however, shall not be applicable to evidence of the complaining witness' sexual conduct with the defendant.

(c) If the prosecutor introduces evidence, including testimony of a witness, or the complaining witness as a witness gives testimony, and such evidence or testimony relates to the complaining witness' sexual conduct, the defendant may cross-examine the witness who gives such testimony and offer relevant evidence limited specifically to the rebuttal of such evidence introduced by the prosecutor or given by the complaining witness.

(d) Nothing in this section shall be construed to make inadmissible any evidence offered to attack the credibility of the complaining witness as provided in § 3508 of this title.

(e) As used in this section, "complaining witness'' shall mean the alleged victim of the crime charged, the prosecution of which is subject to this section.

60 Del. Laws, c. 257, § 1; 66 Del. Laws, c. 269, § 6; 71 Del. Laws, c. 285, § 2.;



§ 3510. Admissibility of certificate of title in criminal proceedings involving motor vehicles

In any criminal proceeding in which ownership, possession or use of a motor vehicle is an issue, a certified copy of the certificate of title on file with the Division of Motor Vehicles shall be admissible as proof of ownership of the motor vehicle.

64 Del. Laws, c. 276, § 1.;



§ 3511. Videotaped deposition and procedures for child witnesses

(a) In any criminal case or hearing on delinquency, upon motion of the Deputy Attorney General prior to trial and with notice to the defense, the court may order all questioning of any witnesses under the age of 12 years to be videotaped in a location designated by the court. Persons present during the videotaping shall include the witness, the Deputy Attorney General, the defendant's attorney and any person whose presence would contribute to the welfare and well-being of the witness, and if the court permits, the person necessary for operating the equipment. Only the attorneys or a defendant acting pro se may question the child. The court shall permit the defendant to observe and hear the videotaping of the witness in person or, upon motion by the State, the court may exclude the defendant providing the defendant is able to observe and hear the witness and communicate with the defense attorney. The court shall ensure that:

(1) The recording is both visual and oral and is recorded on film or videotape or by other electronic means;

(2) The recording equipment was capable of making an accurate recording, the operator was competent to operate such equipment and the recording is accurate and is not altered;

(3) Each voice on the recording is identified;

(4) Each party is afforded an opportunity to view the recording before it is shown in the courtroom.

(b) If the court orders testimony of a witness taken under this section, the witness may not be compelled to testify in court at the trial or upon any hearing for which the testimony was taken. At the trial or upon any hearing, a part or all of the videotaped deposition, so far as otherwise admissible under the rules of evidence, may be used as substantive evidence. If only a part of a deposition is offered in evidence by a party, an adverse party may require the party to offer all of it which is relevant to the part offered and any party may offer other parts. Objections to deposition testimony or evidence or parts thereof and the grounds for the objection shall be stated at the time of the taking of the deposition.

(c) The witness need not be physically present in the courtroom when the videotape is admitted into evidence.

(d) The cost of such videotaping shall be paid by the court.

(e) Videotapes which are part of the court record are subject to a protective order of the court for the purpose of protecting the privacy of the witness.

65 Del. Laws, c. 109, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3512. Presence of victims

Any victim or the victim's immediate family shall have the right to be present during all stages of a criminal proceeding even if called upon to testify therein, unless good cause can be shown by the defendant to exclude them.

67 Del. Laws, c. 232, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3513. Hearsay exception for child victim's or witness's out-of-court statement of abuse

(a) An out-of-court statement made by a child victim or witness who is under 11 years of age at the time of the proceeding concerning an act that is a material element of the offense relating to sexual abuse, physical injury, serious physical injury, death, abuse or neglect as described in any felony delineated in subpart A, B or D of subchapter II of Chapter 5 of this title, or in any of the felonies delineated in § 782, § 783, § 783A, § 1102, § 1108, § 1109, § 1111 or § 1112A of this title or in any attempt to commit any felony delineated in this paragraph that is not otherwise admissible in evidence is admissible in any judicial proceeding if the requirements of subsections (b)-(f) of this section are met.

(b) An out-of-court statement may be admitted as provided in subsection (a) of this section if:

(1) The child is present and the child's testimony touches upon the event and is subject to cross-examination rendering such prior statement admissible under § 3507 of this title; or

(2)a. The child is found by the court to be unavailable to testify on any of these grounds:

1. The child's death;

2. The child's absence from the jurisdiction;

3. The child's total failure of memory;

4. The child's persistent refusal to testify despite judicial requests to do so;

5. The child's physical or mental disability;

6. The existence of a privilege involving the child;

7. The child's incompetency, including the child's inability to communicate about the offense because of fear or a similar reason; or

8. Substantial likelihood that the child would suffer severe emotional trauma from testifying at the proceeding or by means of a videotaped deposition or closed-circuit television; and

b. The child's out-of-court statement is shown to possess particularized guarantees of trustworthiness.

(c) A finding of unavailability under paragraph (b)(2)a.8. of this section must be supported by expert testimony.

(d) The proponent of the statement must inform the adverse party of the proponent's intention to offer the statement and the content of the statement sufficiently in advance of the proceeding to provide the adverse party with a fair opportunity to prepare a response to the statement before the proceeding at which it is offered.

(e) In determining whether a statement possesses particularized guarantees of trustworthiness under paragraph (b)(2) of this section, the court may consider, but is not limited to, the following factors:

(1) The child's personal knowledge of the event;

(2) The age and maturity of the child;

(3) Certainty that the statement was made, including the credibility of the person testifying about the statement;

(4) Any apparent motive the child may have to falsify or distort the event, including bias, corruption or coercion;

(5) The timing of the child's statement;

(6) Whether more than 1 person heard the statement;

(7) Whether the child was suffering pain or distress when making the statement;

(8) The nature and duration of any alleged abuse;

(9) Whether the child's young age makes it unlikely that the child fabricated a statement that represents a graphic, detailed account beyond the child's knowledge and experience;

(10) Whether the statement has a "ring of verity,'' has internal consistency or coherence and uses terminology appropriate to the child's age;

(11) Whether the statement is spontaneous or directly responsive to questions;

(12) Whether the statement is suggestive due to improperly leading questions;

(13) Whether extrinsic evidence exists to show the defendant's opportunity to commit the act complained of in the child's statement.

(f) The court shall support with findings on the record any rulings pertaining to the child's unavailability and the trustworthiness of the out-of-court statement.

68 Del. Laws, c. 362, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 467, § 9; 72 Del. Laws, c. 212, §§ 1-3.;



§ 3514. Testimony of victim or witness in child abuse case by means of closed circuit television

(a)(1) In any prosecution involving any offense set forth in § 3513(a) of this title, a court may order that the testimony of a child victim or witness less than 11 years of age be taken outside the courtroom and shown in the courtroom by means of closed circuit television if:

a. The testimony is taken during the proceeding; and

b. The judge determines that testimony by the child victim or witness in the courtroom will result in the child suffering serious emotional distress such that the child cannot reasonably communicate.

(2) Only the prosecuting attorney, the attorney for the defendant, and the judge may question the child.

(3) The operators of the closed circuit television shall make every effort to be unobtrusive.

(b)(1) Only the following persons may be in the room with the child when the child testifies by closed circuit television:

a. The prosecuting attorney;

b. The attorney for the defendant;

c. The operators of the closed circuit television equipment; and

d. Any person whose presence, in the opinion of the court, contributes to the well-being of the child, including a person who has dealt with the child in a therapeutic setting concerning the abuse.

(2) During the child's testimony by closed circuit television, the judge and the defendant shall be in the courtroom.

(3) The judge and the defendant shall be allowed to communicate with the persons in the room where the child is testifying by any appropriate electronic method.

(c) The provisions of this section do not apply if the defendant is an attorney pro se.

(d) This section may not be interpreted to preclude, for purposes of identification of a defendant, the presence of both the victim and the defendant in the courtroom at the same time.

68 Del. Laws, c. 407, § 1; 72 Del. Laws, c. 212, §§ 4, 5.;



§ 3515. Admissibility of DNA profiles

(a) Definitions — In this section the following words have the meanings indicated.

(1) "Deoxyribonucleic acid (DNA)'' means the molecules in all cellular forms that contain genetic information in a patterned chemical structure of each individual.

(2) "DNA profile'' means an analysis that utilizes the restriction fragment length polymorphism analysis of DNA resulting in the identification of an individual's patterned chemical structure of genetic information.

(b) Purposes — In any criminal proceeding, the evidence of a DNA profile is admissible to prove or disprove the identity of any person, if the party seeking to introduce the evidence of a DNA profile:

(1) Notifies in writing the other party or parties by mail at least 45 days before any criminal proceeding; and

(2) Provides, if requested in writing, the other party or parties at least 30 days before any criminal proceeding with:

a. Duplicates of the actual autoradiographs generated;

b. The laboratory protocols and procedures;

c. The identification of each probe utilized;

d. A statement describing the methodology of measuring fragment size and match criteria; and

e. A statement setting forth the allele frequency and genotype data for the appropriate database utilized.

(c) Prerequisites — If a party is unable to provide the information required under subsection (b) of this section at least 30 days prior to the criminal proceeding, the court may grant a continuance to permit such timely disclosures as justice may require.

69 Del. Laws, c. 249, § 2.;



§ 3516. Hearsay exception for an adult who is impaired or patient or resident victim's out-of-court statement of abuse

(a) An out-of-court statement made by an adult who is impaired, as defined in § 3902 of Title 31, or by a patient or resident of a state facility, as defined in § 1131 of Title 16, at the time of the proceeding concerning an act that is a material element of any of the following offenses:

(1) Abuse, neglect, exploitation or mistreatment of an adult who is impaired or a patient/resident, as set forth in § 3913 of Title 31 and § 1136 of Title 16 respectively; or

(2) Any felony set forth in this title which is defined as a violent felony pursuant to § 4201 of this title; or

(3) Any felony set forth in subparts D, E, H or I of subchapter III of Chapter 5 of this title, that is not otherwise admissible in evidence, is admissible in any judicial proceeding if the requirements of subsections (b) through (f) of this section are met.

(b) An out-of-court statement may be admitted as provided in subsection (a) of this section if:

(1) The victim is present and the victim's testimony touches upon the event and is subject to cross-examination rendering such prior statement admissible under § 3507 of this title; or

(2)a. The victim is found by the court to be unavailable to testify on any of these grounds and there is corroborative evidence to support the out-of-court statement:

1. The victim's death;

2. The victim's absence from the jurisdiction;

3. The victim's total failure of memory due to age or other infirmity;

4. The victim's physical or mental disability including the inability to communicate about the offense because of fear or a similar reason; or

5. Substantial likelihood that the victim would suffer severe medical or emotional trauma from testifying at the proceeding or by means of a videotaped deposition or closed-circuit television; and

b. The victim's out-of-court statement is shown to possess particularized guarantees of trustworthiness.

(c) A finding of unavailability under paragraph (b)(2)a.5. of this section must be supported by expert testimony.

(d) The proponent of the statement must inform the adverse party of the proponent's intention to offer the statement and the content of the statement sufficiently in advance of the proceeding to provide the adverse party with a fair opportunity to prepare a response to the statement before the proceeding at which it is offered.

(e) In determining whether a statement possesses particularized guarantees of trustworthiness under paragraph (b)(2)b. of this section, the court may consider, but is not limited to, the following factors:

(1) The victim's personal knowledge of the event;

(2) The victim's communicative and cognitive abilities at the time the statement is made;

(3) Certainty that the statement was made, including the credibility of the person testifying about the statement;

(4) Any apparent motive the victim may have to falsify or distort the event, including bias, corruption, coercion or a history of false reporting;

(5) The timing of the victim's statement;

(6) Whether more than 1 person heard the statement;

(7) Whether the victim was suffering pain or distress when making the statement;

(8) The nature and duration of any alleged abuse, neglect, exploitation or mistreatment;

(9) Whether the statement has a "ring of verity,'' has internal consistency or coherence and uses terminology appropriate to the victim's mental abilities;

(10) Whether the statement is spontaneous or directly responsive to questions;

(11) Whether the statement is suggestive due to improperly leading questions; or

(12) Whether extrinsic evidence exists to show the defendant's opportunity to commit the act complained of in the victim's statement.

(f) The court shall support with findings on the record any rulings pertaining to the victim's unavailability and the trustworthiness of the out-of-court statement.

71 Del. Laws, c. 334, § 1; 78 Del. Laws, c. 179, § 371; 78 Del. Laws, c. 224, §§ 16, 17.;






Subchapter II Uniform Law to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings

§ 3521. Definitions

As used in this subchapter:

(1) "State'' includes any territory of the United States and District of Columbia.

(2) "Summons'' includes a subpoena, order or other notice requiring the appearance of a witness.

(3) "Witness'' includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in any criminal proceeding.

41 Del. Laws, c. 214, § 1; 11 Del. C. 1953, § 3521.;



§ 3522. Testimony in another state

(a) If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this State certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this State is a material witness in such prosecution or grand jury investigation, and that the person's presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

(b) If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

(c) If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before the judge for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

(d) If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 10 cents a mile for each mile by the ordinarily traveled route to and from the court where the prosecution is pending and $5 for each day that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.

41 Del. Laws, c. 214, § 2; 11 Del. C. 1953, § 3522; 70 Del. Laws, c. 186, § 1.;



§ 3523. Testimony in this State

(a) If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this State, is a material witness in a prosecution pending in a court of record in this State or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this State to assure attendance in this State. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

(b) If the witness is summoned to attend and testify in this State the witness shall be tendered the sum of 10 cents a mile for each mile by the ordinarily traveled route to and from the court where the prosecution is pending and $5 for each day that the witness is required to travel and attend as a witness. A witness who has appeared in accordance with the summons shall not be required to remain within this State a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this State, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.

41 Del. Laws, c. 214, § 3; 11 Del. C. 1953, § 3523; 70 Del. Laws, c. 186, § 1.;



§ 3524. Immunity from arrest and service of process

(a) If a person comes into this State in obedience to a summons directing the person to attend and testify in this State the person shall not, while in this State pursuant to such summons, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the person's entrance into this State under the summons.

(b) If a person passes through this State while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, the person shall not while so passing through this State be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the person's entrance into this State under the summons.

41 Del. Laws, c. 214, § 4; 11 Del. C. 1953, § 3524; 70 Del. Laws, c. 186, § 1.;



§ 3525. Uniformity of interpretation

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

41 Del. Laws, c. 214, § 5; 11 Del. C. 1953, § 3525.;



§ 3526. Short title

This subchapter may be cited as "Uniform Law to Secure the Attendance of Witnesses From Without a State in Criminal Proceedings.''

41 Del. Laws, c. 214, § 6; 11 Del. C. 1953, § 3526.;






Subchapter III Intimidation of Witnesses and Victims

§ 3531. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Malice'' shall mean an intent to vex, annoy, harm or injure in any way another person, or to thwart or interfere in any manner with the orderly administration of justice.

(2) "Victim'' shall mean any natural person against whom any crime (as defined under the laws of this State, of any other state or of the United States) has been attempted, is being perpetrated or has been perpetrated.

(3) "Witness'' shall mean any natural person:

a. Having knowledge of the existence or nonexistence of facts relating to any crime; or

b. Whose declaration under oath is received, or has been received, as evidence for any purpose; or

c. Who has reported any crime to any peace officer, prosecuting agency, law-enforcement officer, probation officer, parole officer, correctional officer or judicial officer; or

d. Who has been served with a subpoena issued under the authority of any court of this State, of any other state or of the United States; or

e. Who would be believed by any reasonable person to be an individual described in any paragraph of this subdivision.

63 Del. Laws, c. 275, § 3.;



§ 3532. Act of intimidation; class E felony

Except as provided in § 3533 of this title, every person who knowingly and with malice prevents or dissuades (or who attempts to prevent or dissuade) any witness or victim from attending or giving testimony at any trial, proceeding or inquiry authorized by law is committing an act of intimidation and is guilty of a class E felony. A person who knowingly and with malice retaliates against any victim or witness who has attended or given testimony at any trial proceeding or inquiry authorized by law by committing any crime as defined by the laws of this State against such victim or witness is committing an act of intimidation and is guilty of a class E felony. A person who knowingly and with malice attempts to prevent another person who has been the victim of a crime, or a witness to a crime (or any person acting on behalf of a victim or witness) from:

(1) Making any report of such crime or victimization to any peace officer, law-enforcement officer, prosecuting agency, probation officer, parole officer, correctional officer or judicial officer;

(2) Causing a complaint, indictment, information, probation or parole violation to be sought or prosecuted, or from assisting in the prosecution thereof; or

(3) Arresting, causing or seeking the arrest of any person in connection with such crime or victimization;

Is guilty of a class E felony.

63 Del. Laws, c. 275, § 3; 71 Del. Laws, c. 430, § 1.;



§ 3533. Aggravated act of intimidation; class D felony

Every person doing any of the acts set forth in § 3532, of this title, knowingly and with malice under 1 or more of the following circumstances, shall be guilty of a class D felony if, in addition, such act:

(1) Is accompanied by an express or implied threat of force or violence, upon a victim, a witness or any third person (or upon the property of a victim, witness or third person);

(2) Is in furtherance of a conspiracy;

(3) Is committed by any person who has been convicted of any violation of this subchapter, any predecessor law hereto, the statute of any other state or any federal statute which would be a violation of this subchapter if committed in this State; or

(4) Committed, for pecuniary gain or for any other consideration, by any person acting upon the request of another person.

63 Del. Laws, c. 275, § 3.;



§ 3534. Attempt to intimidate

Every person attempting the commission of any act described in §§ 3532 and 3533 of this title is guilty of the offense attempted, without regard to the success or failure of such attempt. The fact that no person was actually physically injured, or actually intimidated, shall be no defense against any prosecution under this subchapter.

63 Del. Laws, c. 275, § 3.;



§ 3535. Protective orders — Issuance

Any court with jurisdiction over any criminal matter may in its discretion and upon good cause (which may include, but is not limited to, such matters as credible hearsay, the declaration of the prosecutor or the declaration of the defense attorney) find that intimidation or dissuasion of a victim or witness has occurred (or is reasonably likely to occur) and may issue orders including, but not limited to, the following:

(1) An order that a defendant not violate any provision of this subchapter;

(2) An order that a person before the court other than a defendant (including, but not limited to, a subpoenaed witness) not violate any provision of this subchapter;

(3) An order that a designated person maintain a prescribed geographic distance from any other person specified by the court;

(4) An order that any designated person have no communication whatsoever with any person specified by the court, except through an attorney, and under such reasonable restrictions as the court may impose;

(5) An order for a hearing to determine if any order under this section should be issued;

(6) An order that a particular law-enforcement agency within the jurisdiction of the court provide protection for a person specified by the court.

63 Del. Laws, c. 275, § 3.;



§ 3536. Protective orders — Violations

(a) A person who violates an order made pursuant to this subchapter may be punished for any substantive offense set forth in this subchapter.

(b) A person who violates an order made pursuant to this subchapter may be punished as a contempt of the court making such order. No finding of contempt shall be a bar to prosecution for a substantive offense under this subchapter, but:

(1) Any person so held in contempt shall be entitled to credit for any punishment imposed therein, against any sentence imposed upon conviction for that offense; and

(2) Any conviction or acquittal for any substantive offense under this subchapter shall be a bar to subsequent punishment for contempt arising out of the same act.

(c) A person who violates an order made pursuant to this subchapter may be punished by revocation of any form of pretrial release, by the forfeiture of bail and/or by the issuance of a bench warrant which requires the defendant's arrest or which remands the defendant into custody. Said revocation may, after a hearing, and upon a showing by a clear and convincing evidence in the sound discretion of the court, be made either where the violation complained of has been committed by the defendant personally, or has in any way been caused indirectly or through the encouragement of the defendant.

63 Del. Laws, c. 275, § 3.;



§ 3537. Pretrial release

(a) Any pretrial release of any defendant (whether on bail or under any other form of recognizance) shall be deemed, as a matter of law, to include a condition that the defendant neither do, nor cause to be done, nor knowingly permit to be done on the defendant's behalf, any act proscribed by this subchapter hereof and any willful violation of said condition is subject to sanction as prescribed in § 3536 of this title whether or not the defendant was the subject of an order under § 3535 of this title.

(b) From and after June 22, 1982, any receipt or any bail or bond given by the clerk of any court, by any surety or bondsperson and/or any other form of conditional release shall contain, in a conspicuous location, notice that such bail bond, or other release, is conditioned upon strict adherence to the requirements and prohibitions of this subchapter.

63 Del. Laws, c. 275, § 3; 70 Del. Laws, c. 186, § 1.;









CHAPTER 39. SENTENCE, JUDGMENT, EXECUTION AND MANDATORY TESTING

Subchapter I Sentence, Judgment and Execution

§ 3901. Fixing term of imprisonment; credits

(a) When imprisonment is a part of the sentence, the term shall be fixed, and the time of its commencement and ending specified. An act to be done at the expiration of a term of imprisonment shall be done on the last day thereof, unless it be Sunday, and in that case, the day previous. Months shall be reckoned as calendar months.

(b) All sentences for criminal offenses of persons who at the time sentence is imposed are held in custody in default of bail, or otherwise, shall begin to run and be computed from the date of incarceration for the offense for which said sentence shall be imposed, unless the person sentenced shall then be undergoing imprisonment under a sentence imposed for any other offense or offenses, in which case the said sentence shall begin to run and be computed, either from the date of imposition thereof or from the expiration of such other sentence or sentences, as the court shall, in its discretion, direct.

(c) Any period of actual incarceration of a person awaiting trial, who thereafter before trial or sentence succeeds in securing provisional liberty on bail, shall be credited to the person in determining the termination date of sentence. Where a prisoner is hospitalized, the time spent in an institution under involuntary restraint is to be credited to the person when calculating the sentence under this subsection.

(d) No sentence of confinement of any criminal defendant by any court of this State shall be made to run concurrently with any other sentence of confinement imposed on such criminal defendant.

Code 1852, §§ 2931, 2932; Code 1915, § 4813; Code 1935, § 5301; 11 Del. C. 1953, § 3902; 49 Del. Laws, c. 244; 60 Del. Laws, c. 308, §§ 1, 2; 61 Del. Laws, c. 158, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3902. Solitary confinement

In every case of sentence to imprisonment for a term exceeding 3 months, the court may by the sentence direct that a certain portion of the term of imprisonment, not exceeding 3 months, shall be in solitary confinement; and any person so sentenced shall not be allowed to work during that portion of the term of imprisonment.

Code 1852, §§ 2927, 2929; 21 Del. Laws, c. 247, § 4; 27 Del. Laws, c. 271; Code 1915, §§ 4810, 4811; Code 1935, § 5299; 11 Del. C. 1953, § 3203.;



§ 3903. Delivery of copy of sentence to warden

The Prothonotary shall deliver to the warden of the workhouse or jail in which the convicted person is to be confined a duly certified copy of the sentence in every criminal case.

Code 1852, § 2930; Code 1915, § 4812; 40 Del. Laws, c. 226, § 5; Code 1935, § 5300; 11 Del. C. 1953, § 3904.;



§ 3905. Instructions on separate issues of guilt and insanity; instructions on verdicts

At the conclusion of a trial under this title, where warranted by the evidence, the charge to the jury shall contain instructions that shall consider separately the issues of guilt and the presence or absence of insanity, and shall also contain instructions as to the verdicts of "guilty''; "guilty, but mentally ill''; "not guilty by reason of insanity''; and "not guilty'' with regard to the offense or offenses charged and, as required by law, any lesser included offenses.

63 Del. Laws, c. 328, § 3.;



§ 3906. Domestic violence offenses

The sentence for a second conviction for any crime or attempt to commit any crime hereinafter specifically named when such crime is committed by a member of the victim's family as defined by § 901(12) of Title 10, regardless of the state of residence of the parties; by a former spouse of the victim; by a person who cohabited with the victim at the time of the offense; or by a person with a child in common with the victim shall include completion of a psychocial assessment. Such crimes shall be:

(1) Any offense set forth in subchapter II of Chapter 5 of this title;

(2) Any offense set forth in subparts A and B of subchapter III of Chapter 5 of this title;

(3) Any offense set forth in subpart A of subchapter V of Chapter 5 of this title;

(4) Any offense set forth in § 1301, § 1311, § 1312 or § 1312A of this title, administered by any agency or batterer's intervention treatment provider certified by the Domestic Violence Coordinating Council, and adherence to all recommendations made in the completed assessment. The court shall impose any other appropriate legal sanction, including fines or incarceration, along with the required completion of the assessment.

Nothing in this section shall be construed to preclude a court from mandating this treatment in any first offense situation.

72 Del. Laws, c. 62, § 1.;






Subchapter II Voluntary and Mandatory Testing of Offenders Charged with Certain Sex Crimes

§ 3910. Definitions

For purposes of this subchapter, the following words, terms and phrases shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

"Human immunodeficiency virus test'' means a test or tests of an individual for presence of human immunodeficiency virus, or for antibodies or antigens that result from human immunodeficiency virus infection, or for any other substance specifically indicating human immunodeficiency virus infection, and includes preliminary screening tests.

69 Del. Laws, c. 231, § 1.;



§ 3911. Human immunodeficiency virus (HIV) testing at the request of the victim

At the request of the victim and/or by order of the court, a defendant who has been arrested for a crime which has sexual intercourse, deviant sexual intercourse, or sexual contact as an element must submit to testing for HIV not later than 48 hours after the victim has requested, and/or the court has ordered, such testing.

69 Del. Laws, c. 231, § 1; 76 Del. Laws, c. 365, § 1.;



§ 3912. Test result not a public record

The result of any human immunodeficiency virus test conducted pursuant to this subchapter shall not be a public record for purposes of Chapter 100 of Title 29.

69 Del. Laws, c. 231, § 1; 76 Del. Laws, c. 365, § 2.;



§ 3913. Test results; notification to Department of Correction; counseling; cost; notice of appeal not to automatically stay order for HIV testing

(a) The result of any human immunodeficiency virus testing conducted pursuant to this subchapter shall only be made available by the Division of Public Health to the victim, or the parent or guardian of the victim who is a minor or has an intellectual disability or a mental incapacity, the defendant, the court issuing the order for testing, and any other person or agency pursuant to Chapters 12 and 12A of Title 16.

(b) In addition, the Division of Public Health shall provide to the Department of Correction the result of any human immunodeficiency virus test conducted pursuant to this subchapter which indicates that the defendant is infected with the human immunodeficiency virus. The Department of Correction shall use this information solely for the purpose of providing medical treatment to the defendant while incarcerated in any correctional institution.

(c) If the human immunodeficiency virus test indicates the presence of human immunodeficiency virus infection, the Division of Public Health shall provide counseling to the victim and the defendant regarding human immunodeficiency virus disease, and referral for appropriate health care and support services.

(d) The cost of testing under this subchapter shall be paid by the defendant tested, unless the court has determined that the defendant is an indigent person.

(e) Filing of a notice of appeal shall not automatically stay an order that the defendant submit to a human immunodeficiency virus test.

(f) A defendant must submit to follow-up tests for HIV as may be medically appropriate.

69 Del. Laws, c. 231, § 1; 76 Del. Laws, c. 365, §§ 2, 3; 78 Del. Laws, c. 224, § 18.;






Subchapter III Mandatory Testing of Offenders Charged With Assault or Related Offenses Against Law-Enforcement Officers

§ 3915. Scope

A person who is charged with any criminal offense in which it is alleged that the person interfered with the official duties of a law-enforcement officer by biting, scratching, spitting or transferring blood or other bodily fluids on or through the skin or membranes of a law-enforcement officer is subject to a court order requiring testing for the human immunodeficiency virus, any antibody to human immunodeficiency virus or hepatitis.

72 Del. Laws, c. 22, § 1.;



§ 3916. Petition and hearing

(a) The law-enforcement officer or the employing agency or entity may petition the Superior Court for an order authorizing testing for the human immunodeficiency virus, any antibody to human immunodeficiency virus, or hepatitis. The Superior Court shall hear the petition promptly.

(b) If the Court finds that probable cause exists to believe that a possible transfer of blood or other bodily fluid occurred between the person charged and the law-enforcement officer, the Court shall order that the person charged provide 2 specimens of blood for testing.

72 Del. Laws, c. 22, § 1.;



§ 3917. Notice provided

(a) Notice of the test results shall be provided as prescribed by the Division of Public Health to the person tested, as well as to the law-enforcement officer named in the petition and to the officer's employing agency or entity, who shall otherwise maintain the confidentiality of that information.

(b) The result of any test conducted pursuant to this subchapter shall not be a public record for purposes of Chapter 100 of Title 29.

72 Del. Laws, c. 22, § 1.;



§ 3918. Positive results; counseling; costs

(a) If the test indicates the presence of human immunodeficiency virus infection, the Division of Public Health shall provide counseling to the law-enforcement officer and the person charged with the criminal offense regarding human immunodeficiency virus disease, and referral for appropriate health care and support services.

(b) The cost of testing under this subchapter shall be paid by the person tested, unless the court has determined that person is indigent.

72 Del. Laws, c. 22, § 1.;









CHAPTER 41. FINES, COSTS, PENALTIES AND FORFEITURES

Subchapter I General Provisions

§ 4101. Payment of fines, costs and restitution upon conviction

(a) On conviction upon indictment or information for any crime or offense, all the costs shall be paid by the party convicted.

(b) Immediately upon imposition by a court, including a justice of the peace, of any sentence to pay a fine, costs, restitution or all 3, the same shall be a judgment against the convicted person for the full amount of the fine, costs, restitution or all 3, assessed by the sentence. Such judgment shall be immediately executable, enforceable and/or transferable by the State or by the victim to whom such restitution is ordered in the same manner as other judgments of the court. If not paid promptly upon its imposition or in accordance with the terms of the order of the court, or immediately if so requested by the State, the clerk or Prothonotary shall cause the judgment to be entered upon the civil judgment docket of the court; provided, however, that where a stay of execution is otherwise permitted by law such a stay shall not be granted as a matter of right but only within the discretion of the court. If the court imposing any sentence to pay a fine, costs, restitution or all 3 has no civil docket for the entry of a judgment, then such court may immediately transfer such judgment to the civil judgment docket of an appropriate court, as shall be determined by the court imposing such sentence. Judgments docketed pursuant to this subsection shall be exempt from the provisions of § 4711 of Title 10 which mandate the expiration of judgments, and which require the renewal of such judgments.

(c) The provisions of this section are cumulative and shall not impair any judgment given upon any conviction.

(d) In addition to, and at the same time as, any fine, penalty or forfeiture is assessed to any criminal defendant or any child adjudicated delinquent, there shall be levied an additional penalty of $1.00 imposed and collected by the courts for crimes or offenses as defined in § 233 of this title. When a fine, penalty or forfeiture is suspended, in whole or in part, the penalty assessment shall not be suspended.

(1) Upon collection of the penalty assessment, the same shall be paid over to the Prothonotary or clerk of courts, as the case may be, who shall collect the same and transmit it to the State Treasury to be deposited in a separate account for the administration of this subsection, which account shall be designated the "Videophone Fund,'' which is hereby created. This fund is to be administered by the Criminal Justice Council. Funds shall be utilized to cover line charges, maintenance costs and purchase and upgrade of videophone systems used by state and local agencies in the criminal justice system.

(2) For each fiscal year, if the balance in the Videophone Fund exceeds $250,000, said funds shall be transferred to the General Fund of the State of Delaware on June 30. The Criminal Justice Council shall submit a detailed spending plan for the use of the videophone funds to the Director of the Office of Management and Budget and Controller General no later than September 30 of each fiscal year. No funds shall be expended until the plan is approved by the Director of the Office of Management and Budget and the Controller General.

(3) The courts may expunge the record of any videophone assessment which remains uncollected for a period in excess of 3 years.

(e)(1) If any school teacher or administrator who holds a license or certificate under Title 14 or who is a teacher or administrator in a charter school but is exempt from licensing under § 507(c) of Title 14 or is a teacher or administrator employed by any state agency or under contract to a state agency is convicted of a violation of § 904(c) of Title 4 as a felony offense in this title, any offense in Chapter 47 of Title 16, and/or any offense in the Delaware Code that is a crime against a child, or a similar statute of another state, commonwealth or the District of Columbia, the court shall forward a copy of the conviction data to the employing school district's superintendent, school person-in-charge or state agency head.

(2) If the arrest and conviction occurs outside the State of Delaware, the teacher or administrator shall notify the superintendent, school person-in-charge or state agency head by providing copies of the conviction documents and sentence.

A teacher or administrator who fails to comply with paragraph (e)(2) of this section shall be guilty of a violation.

(f) In addition to, and at the same time as, any fine, penalty or forfeiture is assessed to any criminal or traffic defendant or any child adjudicated delinquent, there shall be levied an additional penalty of $1.00 imposed and collected by the courts for crimes or offenses as defined in § 233 of this title. When a fine, penalty or forfeiture is suspended, in whole or in part, the penalty assessment shall not be suspended.

(1) Upon collection of the penalty assessment, the same shall be paid over to the prothonotary or Clerk of Courts, as the case may be, who shall collect the same and transmit it to the State Treasury to be deposited in a separate account for the administration of this subsection, which account shall be designated the "DELJIS Fund'', which is hereby created. The Fund is to be administered by the DELJIS Director. Funds shall be utilized to cover line charges, maintenance costs and upgrading of software and hardware that comprise the system known as the Criminal Justice Information System (CJIS) utilized by state and local law-enforcement agencies in addition to all agencies designated as "Criminal Justice Agencies''.

(2) For each fiscal year, if the balance in the DELJIS Fund exceeds $250,000, said funds shall be transferred to the General Fund of the State on June 30. The DELJIS Director shall submit a detailed spending plan for the use of the DELJIS funds to the Director of the Office of Management and Budget and Controller General no later than September 30 of each fiscal year. No funds shall be expended until the plan is approved by the Director of the Office of Management and Budget and the Controller General.

(g)(1) In addition to, and at the same time as any fine, penalty or forfeiture is assessed to a criminal defendant, recipient of a civil offense, or any child adjudicated delinquent, there shall be levied an additional surcharge of 50% of the fine for the Transportation Trust Fund imposed and collected for any violations of Title 21.

(2) For fiscal years ending prior to July 1, 2008, no more than $1.5 million of the surcharge collected under this Section shall be deposited into the Transportation Trust Fund. Any amount in excess of $1.5 million collected prior to July 1, 2008, shall be deposited into the General Fund.

(3) If a fine or penalty is waived in whole or in part, the court may, in its discretion, waive up to the same percentage of the assessment.

(h) In addition to, and at the same time as, any fine or other penalty is assessed to any criminal or traffic defendant or any child adjudicated delinquent, there shall be levied an additional penalty of $15 imposed and collected by the courts for each crime and offense as defined in § 233 of this title. When a fine or other penalty is suspended in whole or in part, the penalty assessment may not be suspended.

(1) Upon collection of the penalty assessment, the assessment must be paid over to the prothonotary or clerk of courts, as the case may be, who shall collect the same and transmit it to the State Treasury to be deposited in a separate account for the administration of this subsection, which account shall be designated the "Fund to Combat Violent Crimes'', which is hereby created.

(2) One-half of the Fund, but no more than $2,125,000 per year, shall be distributed to the Department of Safety and Homeland Security for use in connection with initiatives to combat violent crime. Funds distributed to the Department of Safety and Homeland Security hereunder may be used to cover salaries, overtime and other salary costs, expenses, equipment, and supplies for state troopers and other personnel.

(3) One-half of the Fund, but no more than $2,125,000 per year, shall be distributed to local law-enforcement agencies for use in connection with initiatives to combat violent crime. Funds may be used to cover overtime, expenses, equipment and supplies, and as otherwise set forth in paragraph (h)(6) of this section.

(4) The Fund to Combat Violent Crimes Committee shall administer the moneys distributable to local law-enforcement agencies hereunder. The Committee shall be comprised of 5 members, namely the Secretary of the Department of Safety and Homeland Security, the Superintendent of the Delaware State Police, the Attorney General, the President of the Delaware Police Chiefs Council and the President of the Delaware State Lodge of the Fraternal Order of Police, or the respective designees of such members. The Secretary of the Department of Safety and Homeland Security shall be the chairperson of the Committee.

a. All local law-enforcement agencies seeking funds hereunder shall submit a yearly request for funding to the Committee. Such request shall include, without limitation:

1. A detailed description of how the requested funds will be used by the local law-enforcement agency to combat violent crime;

2. The amount of any and all funds received by said local law-enforcement agency from the Fund during the previous 5 fiscal years; and

3. The name of the local law-enforcement agency requesting said funds and the name of the individual in such agency who shall be responsible for keeping accurate records as to the use of said funds.

b. In addition, prior to receiving any funds hereunder in any fiscal year, all local law-enforcement agencies shall certify in writing to the Committee that:

1. Funds received from the Fund to Combat Violent Crimes will supplement, not supplant, any non-state funding to local law-enforcement agencies that would otherwise be available for activities funded under this paragraph;

2. The award of any funds hereunder shall not guarantee that funding shall be available to the same extent in future fiscal years;

3. The responsibility for any future decrease in funding shall be borne by the local law-enforcement agency, not the State.

c. The Committee may require such additional information from local law-enforcement agencies, and may otherwise adopt such procedures and forms, as shall be necessary for the effective administration of this paragraph.

(5) If a majority of the Committee determines that all of the funds requested by a local law-enforcement agency will be used for purposes permitted hereunder, the Committee shall authorize payment to each local law-enforcement agency as follows:

a. Each full-time local law-enforcement agency shall receive $15,000 per year and each part-time local law-enforcement agency shall receive $7,500 per year.

b. All funds in excess of the amounts set forth above shall be distributed to local law-enforcement agencies on a pro rata basis, based upon the local law-enforcement agency's actual strength of full-time sworn officers.

(6) Local law-enforcement agencies shall not be permitted to use moneys hereunder to cover salaries or other salary costs, except overtime, unless the Committee:

a. Determines that sufficient funding is available from the Fund to Combat Violent Crimes to support such expenditures on a long-term basis; and

b. Issues a written opinion to that effect, signed by all of the members of the Committee and provided to the Governor and the chair and co-chair of the Joint Finance Committee, no earlier than June 30, 2012.

(7) Any funds granted to a local law-enforcement agency pursuant to paragraphs (h)(5) and (6) of this section that are not fully expended within 12 months of receipt thereof must be returned by the agency to the Fund to Combat Violent Crimes within 60 days, unless the agency has requested and has received an authorization in writing for an extension of up to 120 days by the Committee.

(8) Notwithstanding anything to the contrary herein, no more than $4.25 million of the funds collected under this paragraph in each fiscal year shall be deposited into the Fund to Combat Violent Crimes. Any amount in excess of $4.25 million in each fiscal year shall be deposited into the General Fund.

(9) For purposes of this section:

a. "Full-time local law-enforcement agency'' shall mean any local law-enforcement agency providing continuous, 24-hour coverage to a county or municipality.

b. "Fund'' shall mean the Fund to Combat Violent Crimes.

c. "Initiative to combat violent crime'' means any initiative, plan, proposal, operation or strategy designed to reduce the prevalence of 1 more offenses classified as a "violent felonies'' pursuant to § 4201(c) of this title.

d. "Local law-enforcement agency'' means any county or municipal police department within this State, but does not include any county sheriff's office.

e. "Part-time local law-enforcement agency'' shall mean any local law-enforcement agency providing less than continuous, 24-hour coverage to a county or municipality.

(i) Prior to any fine, penalty or forfeiture being assessed a criminal defendant or any child adjudicated delinquent, the Attorney General or other prosecuting agency shall notify the court if the victim was 62 years of age or older. In addition to, and at the same time as, any fine, penalty or forfeiture is assessed to any criminal defendant or any child adjudicated delinquent, there shall be levied an additional penalty of $100 imposed and collected by the courts for crimes or offenses in Chapter 5 of Title 11 where the victim was 62 years of age or older. When a fine, penalty or forfeiture is suspended, in whole or in part, the penalty assessment under this subsection shall not be suspended.

(1) Upon collection of the penalty assessment, the same shall be paid over to the prothonotary or clerk of courts, as the case may be, who shall collect the same and transmit it to the State Treasury to be deposited in a separate account for the administration of this subsection, which account shall be designated the "Senior Trust Fund'', which is hereby created. The Fund is to be administered by the Director of the Division of Services for Aging and Adults with Physical Disabilities. The Fund shall be utilized in providing assistance for new or expanded programs on or after October 1, 2012, for the senior population. The Senior Trust Fund must be used to support the direct provision of aging services by community based service organizations.

(2) The Director of the Division of Services for Aging and Adults with Physical Disabilities shall submit a spending plan for providing assistance for new or expanded programs for the senior population to the Director of the Office of Management and Budget and Controller General no later than September 30 of each fiscal year. No funds shall be expended until the plan is approved by the Director of the Office of Management and Budget and the Controller General.

Code 1852, §§ 2939-2941; Code 1915, § 4816; Code 1935, § 5304; 11 Del. C. 1953, § 4101; 57 Del. Laws, c. 508, §§ 1, 2; 63 Del. Laws, c. 140, § 1; 63 Del. Laws, c. 141, § 6; 70 Del. Laws, c. 461, § 1; 71 Del. Laws, c. 43, § 2; 71 Del. Laws, c. 387, § 1; 74 Del. Laws, c. 27, §§ 7, 8; 74 Del. Laws, c. 68, § 70; 75 Del. Laws, c. 88, § 21(6); 75 Del. Laws, c. 424, § 1; 76 Del. Laws, c. 77, § 1; 76 Del. Laws, c. 133, § 1; 78 Del. Laws, c. 160, § 1; 78 Del. Laws, c. 239, § 1.;



§ 4102. Payment of costs upon acquittal

(a) If, upon indictment or information, the defendant is acquitted, the costs shall be paid by the county.

(b) In cases of surety of the peace (which are herein deemed to be cases of a criminal nature) the court may order that the costs shall be paid by the defendant or by the prosecutor or by the county, as it deems just.

Code 1852, §§ 2942, 2943; 20 Del. Laws, c. 596; Code 1915, § 4817; Code 1935, § 5305; 11 Del. C. 1953, § 4102; 63 Del. Laws, c. 140, § 1.;



§ 4103. Refund of fines upon reversal of conviction

(a) The State Treasurer shall remit to each person, or to the attorney of such person, who has paid a fine upon a conviction which was later set aside by a court of higher jurisdiction upon a certiorari or appeal from the lower court.

(b) The State Treasurer shall pay the refund upon proper voucher drawn by the person, or by the attorney of such person, upon whom the fine was originally imposed when the voucher is accompanied by a certificate of the Prothonotary of any of the several counties showing that the conviction of the lower court upon which the fine was imposed has been set aside by a higher court.

(c) The State Treasurer shall remit the amount of any fine or costs to each person, or the attorney of such person, who has paid a fine upon conviction before a justice of the peace, which conviction was later set aside by the same Justice of the Peace Court. The State Treasurer shall pay such refund upon proper voucher drawn by such person, or by the attorney of such person, upon whom the fine was originally imposed when the voucher is accompanied by a certified copy of the docket entries of the case in the Justice of the Peace Court showing the setting aside of the conviction, together with the certificate of the Clerk of the Justice of the Peace Court, verifying the final disposition of the case, and stating that the remittance of the fine or costs to such person is proper.

(d) The State Treasurer shall remit the amount of any fine or costs to each person, or the attorney of such person, who has paid a fine upon conviction in the Court of Common Pleas, which conviction was later set aside by the Court of Common Pleas. The State Treasurer shall pay such refund upon proper voucher drawn by such person, or by the attorney of such person, upon whom the fine was originally imposed when the voucher is accompanied by a certified copy of the docket entries of the case in the Court of Common Pleas showing the setting aside of the conviction together with the certificate of the Clerk of the Court of Common Pleas verifying the final disposition of the case and stating that the remittance of the fine or costs to such person is proper.

48 Del. Laws, c. 278, §§ 1, 2; 11 Del. C. 1953, § 4104; 56 Del. Laws, c. 394; 58 Del. Laws, c. 210; 63 Del. Laws, c. 140, § 1; 78 Del. Laws, c. 243, § 1.;



§ 4104. Fines, costs or restitution; how collected; holding operator's license as security for payment

(a) When a court imposes a fine, costs or restitution upon a defendant, the court or justice of the peace may direct as follows:

(1) That the defendant pay the entire amount at the time sentence is imposed;

(2) That the defendant pay a specified portion of the fine, costs or restitution at designated periodic intervals, and in such case may direct that the fine, costs or restitution be remitted to a probation officer who shall report to the court, at such periods as the court may direct, any failure to comply with the orders; or

(3) Where the defendant is sentenced to a period of probation as well as fine, costs or restitution that payment of the fines, costs or restitution shall be a condition of the probation.

(b) Any court, including a justice of the peace, may, in its discretion, permit any person sentenced to pay a fine upon conviction of crime, in lieu of the payment of the fine ordered, to execute a bond acknowledging the amount of the fine imposed upon the person as a debt due and owing to this State and binding the person unto this State in an amount equal to 10 times the fine imposed. The bond shall be so conditioned that, should the amount of the fine imposed be paid to this State on or before the tenth day next following the day on which the fine is imposed, then in that event the bond shall be null and void. The bond shall contain a warrant of attorney authorizing the Prothonotary or any attorney of record in this State or elsewhere to appear in any court, including a justice of the peace, and confess judgment against the person so bound. Upon execution of the bond the convicted person shall be required to list on the reverse thereof all motor vehicles and real property owned by the person or in which the person has any title or interest with a description and the location thereof.

(c) Any court may, in its discretion, direct any person sentenced to pay a fine or restitution upon conviction of a crime, who is employed within this State or by a Delaware resident or employer, to execute an assignment of a specified periodic sum not to exceed 1/3 of the person's total earnings, which assignment shall direct the person's employer to withhold and remit that amount to this State up to the total of the fine, costs and restitution imposed.

An assignment of earnings executed in accordance with this subsection shall be binding upon an employer in the same manner as an attachment of wages pursuant to Title 10, except that an assignment need be filed only once with the employer who shall make the withholding and remittances until the full amount is paid. An amount of total earnings consistent with federal law may be assigned. An employer shall take no action against an employee who has executed an assignment, and the penalty imposed upon an employee solely because of an assignment under this subsection shall be in accordance with the manner set forth for attachments.

(d) For purposes of ensuring the payment of fines, restitution and the enforcement of any orders imposed under this section, the court shall retain jurisdiction over the convicted person until any fine or restitution imposed shall have been paid in full. The court may write off the fines, costs and restitution of any convicted person when the court receives evidence that such person is deceased.

(e) Whenever any person lawfully possessed of an operator's license theretofore issued to the person by the Division of Motor Vehicles of the Department of Transportation of the State, or under the laws of any other state or territory, or of the District of Columbia, shall be arrested and charged with any violation of the traffic or criminal laws of this State, or of any political subdivision thereof, a court, as a condition of sentencing, may take and hold, as security for the payment of any fine, costs, restitution or Victims Compensation Fund assessment, the operator's license so issued to the defendant.

(f) Any person whose operator's license has been deposited with a court, pursuant to subsection (e) of this section above, shall be issued a receipt by the court taking said license upon a form substantially as set forth in this subsection, and thereafter said person shall be permitted to operate a motor vehicle upon the highways of the State during the pendency of the case in which the license was taken, unless the person's license or privilege to operate a motor vehicle is otherwise revoked, suspended or cancelled.

The operator's license of....., license number..... is held by the..... Court, State of Delaware, as security for the payment of a fine, costs, restitution or Victims Compensation Fund assessment in Case No...... Please accept this receipt as a substitute for that license as provided by Title 11, § 4104(e), Delaware Code, as amended. Payment is due by..... This receipt is not valid after said date. Failure to appear will result in license suspension. An attempt to secure, or the securing of, a duplicate operator's license during the period in which this court holds an operator's license shall be considered as a contempt of court under 11 Del. C., § 1271(3).

Judge

(g) The clerk of the court in which the sentence was imposed and for which a person's license was taken as security, pursuant to subsection (e) of this section, shall immediately forward to the Division of Motor Vehicles of the State the license if the person fails to pay by the date indicated in the receipt as prescribed by subsection (f) of this section above. The Director of the Division of Motor Vehicles shall, upon receipt of a license so forwarded by the clerk, suspend the operator's license and driving privileges of the defaulting driver until notified by the court that payment of the fine, costs, restitution or Victims Compensation Fund assessment has been made. If the person be from another state or territory or the District of Columbia of the United States, the Director of the Division of Motor Vehicles shall further advise the motor vehicle administrator of the state, territory or the District of Columbia of this State's suspension and request that said person's license to drive be suspended until the fine, costs, restitution or Victims Compensation Fund assessment have been paid.

(h) The clerk of the court in which the sentence was imposed and for which a person's operator's license was taken as security, pursuant to subsection (e) of this section, shall immediately return the person's operator's license upon payment of the fine, costs, restitution or Victims Compensation Fund assessment within the period as prescribed by the sentencing judge and as reflected in the form set forth in subsection (f) of this section.

11 Del. C. 1953 § 4105; 57 Del. Laws, c. 198, § 2; 57 Del. Laws, c. 513, §§ 2, 3; 59 Del. Laws, c. 194, § 1; 59 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 140, § 1; 63 Del. Laws, c. 141, §§ 7, 8; 63 Del. Laws, c. 223, §§ 1-4; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 5.;



§ 4105. Default in payment of fine; inability to pay

(a) No person sentenced to pay a fine, costs or restitution upon conviction of a crime shall be ordered to be imprisoned in default of the payment of such fine, costs or restitution.

(b) Where a person sentenced to pay a fine, costs, restitution or all 3, on conviction of a crime is unable or fails to pay such fine, costs, restitution or all 3, at the time of imposition of sentence or in accordance with the terms of payment set by the court, the court may order the person to report at any time to the Commissioner of the Department of Correction, or a person designated by the Commissioner, for work for a number and schedule of hours necessary to discharge the fine, costs or restitution imposed. For purposes of this section, the hourly rate shall be established in accordance with the then prevailing federal minimum wage, and shall be used in computing the amount credited to any person discharging fines, costs and restitution. In cases involving Justices of the Peace Courts, the Chief Magistrate thereof shall establish guidelines for the number of hours of work which may be assigned and the Courts shall adhere to said guidelines. The Department may approve public work assignments for convicted persons in accordance with subsection (c) of this section, whereupon the Commissioner, or a person designated by the Commissioner, may assign the convicted person to work under the supervision of any state, county or municipal agency on any project or assignment specifically certified for that purpose. The Department of Correction shall not compensate any convicted person assigned to work under the supervision of any state, county or municipal agency but shall credit such person with the number of hours of satisfactory service. When the number of such hours equals the number of hours imposed by the court, the Department shall certify this fact to the appropriate court, and the court shall proceed as if the fines, costs and restitution had been paid in cash. Fines, costs and restitution successfully worked off in the above manner shall not be considered as receivables of the court, but the records shall show the hours worked. Failure to comply with an order of the court made pursuant to this section shall be punishable as civil contempt and all courts shall have the power to punish as a civil contempt any convicted person who fails to comply with such an order. In the event a person serves all or part of a sentence of incarceration for contempt of court in accordance with this subsection, the length of the sentence being in the court's discretion and based upon the amount of the outstanding fines and costs, the court shall cancel all or part of the fines and costs. The amount of fines and costs cancelled shall be commensurate with the amount of the time served.

(c) Any agency of the State, county or any municipality or any nonprofit organization approved by the court may submit public work projects or proposed assignments to the Department of Correction for certification as approved public work projects under this section. Upon certification the agency will be notified and the Commissioner of the Department of Correction will be authorized to begin to assign convicted persons to the certified project or assignment.

(d) Notwithstanding subsection (a) of this section, where a defendant sentenced to be imprisoned is ordered to pay a fine, costs, restitution or all 3, the court may order an additional sentence of imprisonment in lieu of requiring the payment of the fine, costs, restitution or all 3; provided, however, that this additional sentence of imprisonment may not exceed 30 days, to be served concurrently or consecutively with the sentence originally imposed, as the court may order.

(e) A court having probationary powers may, in its discretion, treat any failure to comply with a court order in respect to fines, costs, restitution or all 3 either as a civil contempt or as if the defendant had been placed on probation and the probation violated; provided, however, that any sentence for violation of probation may not exceed 30 days.

11 Del. C. 1953, § 4106; 57 Del. Laws, c. 198, § 3; 57 Del. Laws, c. 509; 57 Del. Laws, c. 513, § 4; 59 Del. Laws, c. 145, § 1; 59 Del. Laws, c. 270, § 1; 60 Del. Laws, c. 465, § 1; 62 Del. Laws, c. 220, § 1; 63 Del. Laws, c. 140, § 1; 63 Del. Laws, c. 141, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 19, § 1.;



§ 4106. Restitution for property damage or loss

(a) Any person convicted of stealing, taking, receiving, converting, defacing or destroying property, shall be liable to each victim of the offense for the value of the property or property rights lost to the victim and for the value of any property which has diminished in worth as a result of the actions of such convicted offender and shall be ordered by the court to make restitution. If the court does not require that restitution be paid to a victim, the court shall state its reason on the record. The convicted offender shall also be liable for direct out-of-pocket losses, loss of earnings and other expenses and inconveniences incurred by victim as a direct result of the crime. For each criminal offense resulting in arrest in which property is alleged to have been unlawfully taken, damaged or otherwise diminished in value, a loss statement shall be prepared, by the police or by the victim when there is no police involvement, documenting for the court the value of the property lost or diminished as a direct result of the crime.

(b) In accordance with the evidence presented to the court, the court shall determine the nature and amount of restitution, if any, to be made to each victim of the crime of each convicted offender. The offender shall be ordered to pay a fixed sum of restitution or shall be ordered to work a fixed number of hours under the work referral program administered by the Department of Correction, or both.

(c) In the event a convicted offender is ordered by the court to pay fines, costs or other financial obligations along with restitution, payments shall first be applied to Victim Compensation Fund, next to pay restitution and then to the other payments ordered to be made.

(d) Each court shall establish procedures for the collection and disbursement of funds ordered under this section, including notification of the victim that restitution has been ordered. Such procedures shall at minimum include the following:

(1) All restitution payments shall be disbursed to victims within 90 days of receipt or whenever the accumulated amount of the restitution payments received is $50 or more, whichever event first occurs.

(2) Where there are multiple victims, disbursements shall be in proportion to the amounts owed to each victim, with individuals to receive disbursements in full before insurance companies receive any disbursements.

(3) Any and all interest earned on deposited restitution payments shall be set aside and deposited on at least a quarterly basis to the Victim Compensation Fund.

Any and all principal amounts received as restitution payments which are unclaimed after 5 years from date of receipt shall be deposited in the Victim Compensation Fund.

If, at any time in the future, the victim owed restitution requests the transferred funds, and makes application to the Victim Compensation Fund Board, said moneys will be refunded, following verification by the transferring Court.

(e) An order of restitution may not preclude the victim from proceeding in a civil action to recover damages from the offender. A civil verdict shall be reduced by the amount of restitution paid under the criminal restitution order.

63 Del. Laws, c. 141, § 1; 66 Del. Laws, c. 174, § 1; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 220, § 1.;






Subchapter II Special Law Enforcement Assistance Fund

§ 4110. Purpose; created

The General Assembly hereby declares that in order to provide funds to enhance the suppression, investigation and prosecution of criminal activity, promote officer safety, facilitate the training of law-enforcement personnel, further public safety, public education, and community awareness and improve victim services, it is necessary to establish a fund for the use of law-enforcement agencies in the State. This special fund is hereby created and shall be known as the "Special Law Enforcement Assistance Fund.''

63 Del. Laws, c. 140, § 1; 79 Del. Laws, c. 107, § 1.;



§ 4111. Use

(a) The use of money from the Special Law Enforcement Assistance Fund [SLEAF] must be for the purposes declared in § 4110 of this title. The Attorney General shall allocate resources and approve expenditures in respect of permitted uses in accordance with this subchapter, including any disbursement guidelines established under § 4113(a) of this title, and shall consider the recommendations of the SLEAF Committee, as defined below, in connection with any such allocation or approval.

(b), (c) [Repealed.]

63 Del. Laws, c. 140, § 1; 77 Del. Laws, c. 176, § 1; 79 Del. Laws, c. 107, § 1.;



§ 4112. Source of funds

(a) Upon the forfeiture of any money in a criminal case in any court of this State, the same shall be paid over to the Prothonotary or clerk of the court, as the case may be, who shall collect the same and transmit it to the State Treasurer to be held as special funds for the purposes referred to in §§ 4110 and 4111 of this title. The Special Law Enforcement Assistance Fund shall not include fines, court costs or restitution ordered by the court in any criminal case, nor shall it include bail forfeitures. It shall, however, include any money or the proceeds obtained from the sale or other disposition of any property which is forfeited to the State by determination of the court that the property was:

(1) Used for criminal purposes; or

(2) Obtained as the fruits of a criminal enterprise.

(b) Upon the signing of any forfeiture order pursuant to this section, the clerk of the court or the Prothonotary in which the order was signed shall transmit a copy of said order to the State Treasurer. If the forfeited money is not in the possession of the court clerk or Prothonotary, the money shall be transmitted to the State Treasurer, for deposit into the Special Law Enforcement Assistance Fund directly by the law-enforcement agency which is in possession of the money.

63 Del. Laws, c. 140, § 1; 63 Del. Laws, c. 356, § 1; 67 Del. Laws, c. 260, § 1.;



§ 4113. Disbursement of funds

(a) The disbursement of funds from this account shall be made by the State Treasurer to a law-enforcement agency only upon written application by the agency and upon authorization by the Attorney General, the Director of the Office of Management and Budget and the Controller General on a form designed for such purpose by the Attorney General and the State Treasurer. Guidelines for appropriate uses of the fund shall be established by the Attorney General with the concurrence of the Director of the Office of Management and Budget and the Controller General.

(b) This application and authorization form must include the following information:

(1) The amount of funds requested;

(2) The anticipated purpose for which such funds are requested;

(3) The amount of any and all funds received by said agency from the Special Law Enforcement Assistance Fund during the previous 5 fiscal years; and

(4) The name of the agency requesting said funds and the name of the individual in that agency who shall be responsible for keeping accurate records as to the use of said funds.

(c) The Attorney General shall determine whether or not the expressed purposes for expenditures requested are:

(1) Included within those purposes allowed under this subchapter;

(2) Consistent with the disbursement guidelines; and

(3) In the best interests of law enforcement.

In determining whether proposed expenditures meet these criteria, the Attorney General shall periodically meet and confer with and consider the recommendations of a special advisory committee with respect to all such proposed expenditures, which special advisory committee is hereby created and shall be known as the "Special Law Enforcement Assistance Fund Committee'' or "SLEAF Committee.'' Thereafter, the Attorney General, with the concurrence of the Director of the Office of Management and Budget and the Controller General, may authorize the expenditures in whole or in part and only then shall the funds be paid to the appropriate law-enforcement agencies. The recommendations of the Special Law Enforcement Assistance Fund Committee shall not be binding on the Attorney General, the Director of the Office of Management and Budget or the Controller General.

(d) The methods and procedures established for the application and expenditure of this Fund are not subject to the normal accounting practices set forth in Chapter 65 of Title 29.

(e) All records, applications, approvals, authorizations and reports required by this subchapter shall be exempt from disclosure under Chapter 100 of Title 29. In addition, the SLEAF Committee shall not be deemed a public body as defined in or otherwise subject to the open meeting provisions of Chapter 100 of Title 29.

(f) For purposes of this subchapter, the SLEAF Committee shall mean an advisory body comprised initially of the following 8 members:

(1) The State Prosecutor, acting on behalf of the Department of Justice, who shall serve as the Chairperson of the SLEAF Committee;

(2) The chief law-enforcement officer or other representative of the Delaware State Police;

(3) The chief law-enforcement officer or other representative of the New Castle County Police Department;

(4) The chief law-enforcement officer or other representative of the Wilmington City Police Department;

(5) The chief law-enforcement officer or other representative of the Dover City Police Department;

(6) An at-large representative of county, municipal and other local law-enforcement agencies located within New Castle County, as designated by the local chiefs' association;

(7) An at-large representative of county, municipal and other local law-enforcement agencies located within Kent County, as designated by the local chiefs' association; and

(8) An at-large representative of county, municipal and other local law-enforcement agencies located within Sussex County, as designated by the local chiefs' association.

The SLEAF Committee shall meet quarterly, at times and locations specified by the Chairperson, to review applications and make recommendations to the Attorney General with respect to applications and the allocation of funds. The SLEAF Committee may adopt such advisory committee bylaws or other rules or procedures governing the SLEAF Committee and the conduct of its affairs as the SLEAF Committee deems appropriate or necessary to carry out its duties under this subchapter.

63 Del. Laws, c. 140, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 94, §§ 19, 20; 75 Del. Laws, c. 88, § 21(6); 79 Del. Laws, c. 107, § 1.;



§ 4114. Accounting of funds; permissible types of investigative activities

(a) Each agency receiving funding from the Special Law Enforcement Assistance Fund during any fiscal year shall render on or before June 30 of each year a full and complete accounting for the use of such funds to the Attorney General, who shall attain such accountings for inspection by the State Auditor. Any funding received from the Special Law Enforcement Assistance Fund during any fiscal year that remains in the hands of any agency at the end of the fiscal year and that has not been earmarked for or allocated to expenditures that were authorized under this subchapter prior to the end of the fiscal year must be returned by the agency to the Special Law Enforcement Assistance Fund unless the agency has requested and received an authorization in writing for an extension of up to 120 days by the Attorney General.

(b) [Repealed.]

63 Del. Laws, c. 140, § 1; 74 Del. Laws, c. 57, § 2; 78 Del. Laws, c. 28, § 1; 79 Del. Laws, c. 107, § 1.;



§ 4115. Review

Any agency receiving funds from the Special Law Enforcement Assistance Fund shall, on or before July 15, submit a detailed and complete accounting of the disbursement for all such funds from the prior fiscal year to the Auditor of Accounts and the Attorney General. The Auditor and Attorney General shall review said accounting and shall maintain them as confidential files. The Attorney General shall submit on or before October 1 of each year a confidential report to the Chairperson and Vice-Chairperson of the Joint Finance Committee summarizing the expenditures from this Fund during the preceding fiscal year.

63 Del. Laws, c. 140, § 1.;



§ 4116. Excess funds

If at any time the amount of funds segregated in the Special Law Enforcement Assistance Fund exceeds $500,000, the excess shall be deposited in the General Fund.

63 Del. Laws, c. 140, § 1; 74 Del. Laws, c. 111, § 33.;






Subchapter III Sex Offender Management and Public Safety

§ 4120. Registration of sex offenders

(a) Unless otherwise indicated, the definitions set forth in § 4121(a) of this title shall apply to this section. In addition, when used in this section, the phrase "custodial institution'' includes any Level IV or V facility operated by or for the Department of Correction, the Division of Youth Rehabilitative Services or the Delaware Psychiatric Center, or any like institution, and the phrase "temporary resident'' shall include any person who is for more than 7 days or for more than an aggregate of 30 days in any 12-month period, employed or works in Delaware, or who is a full- or part-time student in Delaware. A student is any person who attends or enrolls in any public or private educational facility, including, but not limited to, colleges or universities.

(b)(1) Any sex offender who is released, discharged or paroled from any Level IV or Level V facility or other custodial institution after that sex offender has completed a sentence imposed following a conviction for any offense specified in § 4121(a)(4) of this title shall be required to register as a sex offender, unless pursuant to § 4123 of this title, the Family Court has not required a juvenile adjudicated delinquent of a sex offense to register. The registration shall be completed during the Level IV or V sentence, but not more than 90 days, nor less than 45 days, prior to the offender's release, discharge or parole. The registration information shall be collected from the sex offender by the agency having custody over the sex offender at the time specified herein for registration. This subsection shall apply to any sex offender who is sentenced to serve any portion of the sex offender's sentence at Level IV or V, unless such sentence is suspended in its entirety, in which case subsection (c) of this section shall apply. The registration required by this subsection shall be required whenever the sex offender is released from any Level V facility to any Level IV facility, and again when the offender is released from the Level IV facility.

(2) If an offender is released to a treatment program by the Division of Youth Rehabilitative Services and the date of release could not have been determined 45 days prior to release, registration shall be completed within 48 hours of determining the release date, or upon release, whichever is earlier, unless pursuant to § 4123 of this title, the Family Court has not required a juvenile adjudicated delinquent of a sex offense to register.

(3) If an offender is attending school, the offender shall inform the principal of the school upon enrollment of the offender's registration, unless pursuant to § 4123 of this title, the Family Court has not required a juvenile adjudicated delinquent of a sex offense to register.

(c) Any sex offender who is sentenced to Level IV home confinement, or to a period of probation at Level III or below, or who is required to pay a fine of any amount following a conviction for any offense specified in § 4121(a)(4) of this title shall be required to register as a sex offender, unless pursuant to § 4123 of this title, the Family Court has not required a juvenile adjudicated delinquent of a sex offense to register. The registration information shall be collected from the sex offender by the sentencing court following the conviction, but no later than the time of sentencing.

(d)(1) Registration information shall be collected by the agency or court specified in subsections (b) and (c) of this section on registration forms provided by the Superintendent of the Delaware State Police. The original copy of the completed and executed registration form shall be forwarded by the registering agency or court to the Superintendent of the Delaware State Police within 3 business days following the completion of the form. The completed registration form shall be signed by the sex offender and by a witness to the signature representing the registering agency or court. The Superintendent of the Delaware State Police shall notify the chief law-enforcement officer having jurisdiction over the sex offender's residence, place of employment, and/or study. The notice shall include, but is not limited to, all available registration information pertaining to the sex offender as set forth herein. The registration information shall be immediately entered into DELJIS by the registering agency or court, unless such agency or court does not have access to DELJIS in which case the completed registration form shall be immediately forwarded to the Superintendent of the Delaware State Police who shall immediately enter the registration information into DELJIS. Registration information entered into DELJIS pursuant to this subsection shall be entered into a database of registered sex offenders which shall be developed and maintained by DELJIS. Nothing herein shall prevent the use of the registered sex offender database for any lawful purpose. The Superintendent of the Delaware State Police shall have the authority to audit the registration forms and information, and shall have the authority to require the sex offender to provide revised or additional information, photographs, fingerprints or exemplars if those submitted are deemed to be insufficient, and the sex offender may be required to appear at a Delaware State Police facility for such purposes.

(2) The registration forms shall include, but are not limited to, the following information: the sex offender's legal name, any previously used names, aliases or nicknames, Social Security number, e-mail address or addresses, Internet identifiers, and the age, gender, race and physical description of the sex offender. The registration form shall also include all other known identifying factors, the offense history and the sex offender's current residences or anticipated place of future residences, places of study and/or places of employment, and the registration plate numbers and descriptions of any vehicles owned or operated by the offender, including any watercraft or aircraft with the locations where such vehicles are docked, parked or otherwise stored, copies of that offender's passport, any licenses to engage in an occupation or to carry out a trade or business, and the offender's home telephone number and any cellular telephone numbers. The forms shall also include a statement of any relevant conditions of release, discharge, parole or probation applicable to the sex offender. Additionally, the form shall identify the age of the victim or victims of the offense or offenses and describe the victim's relationship to the offender. The form shall also indicate on its face that false statements therein are punishable by law. A photograph of the offender taken at the time of registration shall be appended to the registration form. Notwithstanding any provision to the contrary, a DNA sample will also be taken from the offender. The resulting DNA profile will be submitted for entry into the Combined DNA Index System (CODIS). All information collected pursuant to this paragraph shall be kept in digitized form in an electronic database maintained by the designated Delaware Police facility responsible for registration.

(e)(1) Any person convicted of any offense specified in the laws of another state, commonwealth, territory, or other jurisdiction of the United States or any foreign government, which is the same as, or equivalent to, any of the offenses set forth in § 4121(a)(4) of this title; or any person convicted of any federal or military offense enumerated in 42 U.S.C. § 16911(5)(A)(iii) and (iv), who is a permanent or temporary resident of the State on the date of that person's conviction shall register as a sex offender within 3 business days of conviction, unless the person is confined in a penal institution located outside the State at the time of conviction, in which case the person shall register as a sex offender within 3 business days of that person's first return to the State of Delaware after release from custody. Any such person shall register at a designated Delaware State Police facility, and the Delaware State Police shall be deemed to be the registering agency.

(2) Any person convicted of any offense specified in the laws of another state, the United States or any territory of the United States, or any foreign government, which is the same as, or equivalent to, any of the offenses set forth in § 4121(a)(4) of this title; or any person convicted of any federal or military offense enumerated in 42 U.S.C. § 16911(5)(A)(iii) and (iv), who is not a permanent or temporary resident of the State on the date of that person's conviction, and who thereafter becomes a permanent or temporary resident of the State shall register as a sex offender within 3 business days of establishing permanent or temporary residency within the State. Any such person shall register at a designated Delaware State Police facility, and the Delaware State Police shall be deemed to be the registering agency.

(3) Any person convicted as described in paragraph (1) or paragraph (2) of this subsection, who is thereafter released on probation, parole or any form of early release which is supervised or monitored by the Department of Correction or the Division of Youth Rehabilitative Services shall be registered pursuant to this subsection. The Department of Correction or the Division of Rehabilitative Services shall ensure and verify such registration.

(f)(1) Any sex offender who is required to register pursuant to this section who thereafter changes the sex offender's own name, residence address or place of employment and/or study shall reregister with the Delaware State Police by appearing in person within 3 business days of the change. The sex offender shall be required to provide adequate verification of residence at the stated address. The Superintendent of the Delaware State Police shall be deemed to be the registering agency and shall comply with the requirements of subsection (d) of this section.

(2) Within 3 business days of receiving a re-registration as provided in paragraph (1) of this subsection, the Superintendent of the Delaware State Police shall notify the chief law enforcement officer having jurisdiction over the sex offender's prior residence, place of employment or study and the chief law enforcement officer having jurisdiction over the offender's new residence, or place of employment or study. The notice shall include, but is not limited to, all available registration information pertaining to the sex offender as set forth in subsection (d) of this section.

(3) Whenever a sex offender who is required to register re-registers pursuant to this subsection, notification shall be provided pursuant to the requirements of § 4121 of this title.

(4) Any agency or court which collects information from a sex offender pursuant to this section shall, at the time of registration, provide written notice to the sex offender of the offender's duty to re-register pursuant to this section. The written notice shall also inform the offender that if the offender changes residence to another State, such new address must be registered with the Delaware State Police, with the law-enforcement agency having jurisdiction over the offender's new residence, and that the offender must comply with any sex offender registration requirement in the new state of residence. The written notice shall also inform the offender that the offender must also comply with any sex offender registration requirement in any state where the offender is employed, carries on a vocation, or is a student. The written notice shall be provided on forms provided by the Superintendent of the Delaware State Police. Receipt of this written notice shall be acknowledged by the sex offender, who shall sign the original copy of the written notice. The original copy of the written notice shall be forwarded to the Superintendent of the Delaware State Police along with the registration form. Failure of the registering agency to provide such written notice shall not constitute a defense to any prosecution based upon a violation of this section.

(5) The requirements of this subsection shall apply regardless of whether the sex offender's new residence is located within or without the State.

(6) Any sex offender who is required to re-register pursuant to this subsection, who is serving a sentence at Level II, III or IV at the time of such re-registration, may re-register with the agency supervising that sex offender's sentence within 3 business days of the change of address.

(7) For purposes of this subchapter, "residence'' shall be defined as the real property the person owns as a place of abode, the real property the person leases as a place of abode, the real property the person uses as a place of abode, the real property where the person vacations for a period greater than 2 weeks within a 1-year period, and the real property where the person is an overnight guest for a period greater than 2 weeks within a 1-year period. A sex offender may have more than 1 address that meets this definition of residence at the same time. If the sex offender has more than 1 residence address at the same time, the offender must register each of those addresses. In any prosecution for the offense of failing to re-register as a sex offender, the prosecution shall not be required to prove that the sex offender abandoned one residence in order to establish that the offender established another residence.

(g) Any person required to register as a sex offender pursuant to this section shall be required periodically to verify that the person continues to reside at the address provided at the time of registration. The frequency of periodic address verification shall be:

(1) Every 90 days for life following the date of completion of the initial registration form if the person is designated to Risk Assessment Tier III pursuant to § 4121 of this title. A Tier III offender shall appear in person at locations designated by the Superintendent of the Delaware State Police to verify all registry information every 90 days for life; or

(2) Every 6 months after the completion of the initial registration form, if the person is designated to Risk Assessment Tier II pursuant to § 4121 of this title. A Tier II offender shall appear in person at locations designated by the Superintendent of the Delaware State Police to verify all registry information every 6 months unless relieved of registration obligations.

(3) Every year after the completion of the initial registration form, if the person is designated to Risk Assessment Tier I pursuant to § 4121 of this title. A Tier I offender shall appear in person at locations designated by the Superintendent of the Delaware State Police to verify all registry information every 12 months unless relieved of registration obligations.

There shall be assessed an annual administrative fee in the amount of $30 collected from the offender by January 31 of each year payable at the time of verification.

(h) Any sex offender required to register pursuant to this section who seeks relief or redesignation must petition the Superior Court for release from the registration requirements as set forth in § 4121(e)(2) of this title.

(i) Any agency responsible for complying with this section may promulgate reasonable regulations, policies and procedures for the purpose of implementing this section. Such rules, regulations, policies and procedures shall be effective and enforceable upon their adoption by the agency, and shall not be subject to Chapter 11 or Chapter 101 of Title 29.

(j) All elected and appointed public officials, public employees or public agencies including but not limited to the members of the Sex Offender Management Board, are immune from civil liability for any discretionary decision to release relevant information, unless it is shown that the official, employee or agency acted with gross negligence or in bad faith. The immunity provided under this section applies to the release of relevant information to other employees or officials or to the general public. There shall be no civil legal remedies available as a cause of action against any public official, public employee or public agency for failing to release information as authorized in this section.

(k) A warrant shall issue for any sex offender required to register who knowingly or recklessly fails to register or re-register or provide verification on the date on which it is required pursuant to this section or § 4121 of this title or to otherwise comply with any of the provisions of this section or § 4121 of this title, and any sex offender doing so shall be guilty of a class G felony.

(l) Any registration or re-registration information collected by the Superintendent of the Delaware State Police pursuant to this section shall be promptly forwarded to the Federal Bureau of Investigation for use pursuant to 42 U.S.C. § 14072.

(m) Notwithstanding any law, rule or regulation to the contrary, any law enforcement agency may release relevant information collected pursuant to this section where it is necessary to protect the public concerning a sex offender required to register pursuant to this section, except that the identity of a victim of the offense, any arrests not resulting in conviction, the offender's social security number and travel and/or immigration document numbers shall not be released.

69 Del. Laws, c. 282, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 397, §§ 1-19, 23[24], 24[25], 25[26], 23[27]; 71 Del. Laws, c. 203, §§ 1-5; 71 Del. Laws, c. 429; 73 Del. Laws, c. 122, §§ 2, 3; 73 Del. Laws, c. 245, §§ 1-3; 73 Del. Laws, c. 418, §§ 1, 2; 76 Del. Laws, c. 25, §§ 1-8; 76 Del. Laws, c. 88, § 4; 76 Del. Laws, c. 374, §§ 1-3; 77 Del. Laws, c. 148, §§ 1-11; 78 Del. Laws, c. 367, § 1; 79 Del. Laws, c. 123, § 3.;

§ 4120A Sex Offender Management Board.

(a) The General Assembly hereby declares that the comprehensive evaluation, identification, classification, treatment, and continued monitoring of sex offenders who are subject to the supervision of the criminal justice system is necessary in order to work toward the reduction of recidivism by such offenders. Therefore, the General Assembly hereby creates a Board which shall develop and standardize the evaluation, identification, classification, treatment, and continued monitoring of sex offenders at each stage of the criminal justice system so that such offenders will curtail recidivistic behavior and the protection of victims and potential victims will be enhanced. The General Assembly hereby recognizes that some sex offenders cannot or will not respond to treatment and that, in creating the Board described in this section, the General Assembly does not intend to imply that all sex offenders can be successful in treatment. Further, the General Assembly mandates that each member agency as outlined below must act in accordance with the standards established by the Board.

(b) Definitions. — As used in this section, unless the context otherwise requires, the following words and phrases shall have the meaning ascribed to them in this section:

(1) "Board'' means the Sex Offender Management Board created in this § 4120A.

(2) "Sex offender'' or "offender'' means any person who has ever been convicted or adjudicated of an offense as defined in Title 11, §§ 761 and 4121(a)(4) of this title.

(3) "Treatment'' means therapy, monitoring, and supervision of any sex offender which conforms to the standards created by the State's Sex Offender Management Board.

(c) Creation of the Sex Offender Management Board. —

(1) There is hereby created, in the Delaware Department of Safety and Homeland Security, a Sex Offender Management Board which shall consist of the following members:

a. The President Judge of the Delaware Superior Court, or the President Judge's designee;

b. The Commissioner of the Delaware Department of Correction, or the Commissioner's designee;

c. A representative from the Office of Probation and Parole appointed by the Commissioner of the Delaware Department of Correction;

d. The Chairperson of the Board of Parole or the Chairperson's designee;

e. A representative from the Division of Prevention and Behavioral Health Services appointed by the Secretary for the Delaware Department of Children, Youth and Their Families;

f. One licensed mental health professional with experience in treatment of adult sex offenders appointed by the Governor, and who shall serve on the Board for a term of 4 years;

g. One member at-large who can represent sex abuse victims, victims' rights organizations, and/or the community at large appointed by the Governor, and who shall serve on the Board for a term of 4 years;

h. The Secretary for the Delaware Department of Health and Social Services, or the Secretary's designee;

i. The Superintendent of the Delaware State Police, or the Superintendent's designee;

j. One member who is a recognized expert in the treatment of juvenile sex offenders, appointed by the Governor, and who shall serve on the Board for a term of 4 years;

k. The Attorney General for the State, or the Attorney General's designee;

l. The Public Defender of the State of Delaware, or the Public Defender's designee;

m. The Chairperson of the Police Chief's Council of Delaware, or the Chairperson's designee;

n. Two members appointed by the Governor who are recognized experts in the field of sexual abuse and who can represent sexual abuse victims and victims' rights organizations, and who shall serve on the Board for a term of 4 years;

o. A member of the Delaware State Police Sex Offender Registry appointed by the Superintendent of the Delaware State Police;

p. The Executive Director of Delaware Criminal Justice Information System (DELJIS), or the Executive Director's designee;

q. A representative from Youth Rehabilitative Services appointed by the Secretary for the Delaware Department of Children, Youth and Their Families;

r. One member from the Delaware Department of Education who has experience in dealing with juvenile sex offenders in the public school system appointed by the Secretary for the Delaware Department of Education;

s. The Chief Judge of Family Court or the Chief Judge's designee; and,

t. The Secretary for the Delaware Department of Safety and Homeland Security, or the Secretary's designee.

(2) Members shall serve without compensation.

(3) The Secretary of the Delaware Department of Safety and Homeland Security shall preside as Chairperson of the Board or shall appoint a presiding officer for the Board from among the members appointed in paragraph (c)(1) of this section who shall preside over the Board as Chairperson for a period not to exceed 2 years.

(4) The Board shall elect from amongst its membership, a Vice Chair, who shall become the Chairperson of the Board upon the expiration of the Chairperson's term.

(5) The Board shall meet on a regular basis. Meetings shall be subject to all relevant open-meeting laws and regulations.

(6) The Sex Offender Management Board shall adopt bylaws, within 6 months from the enactment of this section, to govern itself. Such bylaws shall include, at a minimum, the factors outlined within this section.

(7) The Board may, as needed and appropriate, create subcommittees, task forces, or working groups to explore specific issues or opportunities or to provide subject matter expertise in the promulgation of the rules and regulations and the development of standards and programs as they relate to the evaluation, identification, classification, treatment and continued monitoring of sex offenders within the criminal justice system.

(8) The Board shall adopt rules and regulations to effectuate compliance by all affected agencies.

(d) The duties and authority of the Sex Offender Management Board shall be as follows:

(1) Prior to January 1, 2011, the Board shall develop and prescribe a standardized procedure for the evaluation, identification, and classification of adult and juvenile sex offenders. Such procedure shall provide for an evaluation, identification, and classification of the offender and recommend behavior management, monitoring, and treatment based upon the knowledge that some sex offenders are extremely habituated and that there is no known cure for the propensity to commit sexual abuse. The Board shall develop and implement measures of success based upon a no-cure policy for intervention. The Board shall develop and implement methods of intervention for sex offenders which have as a priority the physical and psychological safety of victims and potential victims and which are appropriate to the needs of the particular offender, so long as there is no reduction of the safety of victims and potential victims.

(2) Prior to January 1, 2011, the Board shall develop guidelines and standards for a system of programs for the treatment of sex offenders which can be utilized by offenders who are incarcerated or under the supervision of the Department of Correction or the Board of Parole. The programs developed pursuant to this subsection shall be as flexible as possible so that such programs may be utilized by each offender to prevent the offender from harming victims and potential victims. Such programs shall be structured in such a manner that the programs provide a continuing monitoring process as well as a continuum of treatment programs for each offender as that offender proceeds through the criminal justice system and may include, but shall not be limited to, group counseling, individual counseling, outpatient treatment, inpatient treatment, or treatment in a therapeutic community. Also, such programs shall be developed in such a manner that, to the extent possible, the programs continue to be accessible by all offenders in the criminal justice system.

(3) On or before January 1, 2011, the Board shall consult on and approve the risk assessment screening instrument to assist any sentencing authority in determining the likelihood that an offender would commit 1 or more sex offenses. In carrying out this duty, the Board shall consider sex offender risk assessment research and shall consider as 1 element the risk posed by a sex offender who suffers from a mental abnormality, psychosis, or personality disorder that makes the person more likely to engage in sexually violent predatory offenses.

(4) The Board shall develop criteria for measuring a sex offender's progress in treatment. The criteria shall be designed to assist the Courts and the State Board of Parole in determining whether a sex offender would pose an undue public safety threat to the community if that sex offender were released from incarceration, released to a reduced level of supervision, or discharged from probation or parole. The criteria shall not limit the decision-making authority of the courts or the State Board of Parole.

(5) The Board shall research and analyze the effectiveness of the monitoring and tracking, evaluation, identification, classification, and treatment procedures and programs developed pursuant to this section. The Board shall also develop and prescribe a system for implementation of the guidelines and standards developed pursuant to this § 4120A and for tracking offenders who have been subjected to evaluation, identification, classification, and treatment pursuant to this section. The Board shall implement the guidelines and standards so developed in this § 4120A by no later than January 1, 2012.

(6) The Board shall research and analyze the safety issues raised by living arrangements for and the location of sex offenders within the community, including but not limited to shared or structured living arrangements. At a minimum, the Board shall consider the issues raised by the location of sex offender residences, especially in proximity to public or private schools and child care facilities, and public notification of the location of sex offender residences. On or before July 15, 2010, the Board shall prepare and submit a report concerning the research and analysis conducted pursuant to this paragraph and any related legislative recommendations. The Board shall submit the report to the Public Safety, Judiciary and Corrections Committees of the House of Representatives and the Senate. On or before January 1, 2012, the Board shall adopt such guidelines as it may deem appropriate regarding the living arrangements and location of sex offenders. The Board shall accomplish the requirements specified in this paragraph within existing appropriations.

(7) Prior to January 1, 2012, the Board, in collaboration with law-enforcement agencies, victim advocacy organizations, the Department of Education, and the Department of Safety and Homeland Security, shall develop, for use by schools, educational materials regarding general information about sex offenders, safety concerns related to sex offenders, and other relevant material. The Board shall provide these materials to the Department of Education, and the Department of Education shall make these materials available to schools in the State.

(8) The Board and the individual members thereof shall be immune from any liability, whether civil or criminal, for the good faith performance of the duties of the Board as specified in this section except when such performance constitutes wilful or wanton conduct or gross negligence.

(e) Each sex offender sentenced by a court for an offense committed on or after January 1, 2010, shall be required, as a part of any sentence to probation, community corrections, or incarceration with the Department of Correction, to undergo treatment to the extent appropriate to such offender based upon the recommendations of the evaluation and identification.

(f) Each sex offender placed on parole by the State Board of Parole on or after January 1, 2010, shall be required, as a condition of such parole, to undergo treatment based upon the recommendations of the evaluation and identification regarding such offender during the offender's incarceration or any period of parole.

(g) The Board shall require any person who applies for placement, including any person who applies for continued placement, on the list of persons who may provide sex offender treatment and sex offender services pursuant to this section, to submit fingerprints and other necessary information in order to obtain the following:

(1) A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person.

(2) A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for the purposes of this section and the Board shall be the screening point for the receipt of said federal criminal history records.

(3) The Board may obtain such other information and recommendations from third parties which may be relevant to the applicant's fitness to provide sex offender treatment and sex offender services pursuant to this section.

(h) The Board shall use the information obtained from the State and national criminal history record check and the current background investigation in determining whether to place or continue the placement of the person on the approved provider list.

76 Del. Laws, c. 88, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 148, §§ 30-32; 77 Del. Laws, c. 327, § 210; 79 Del. Laws, c. 123, § 4.;



§ 4120A. Sex Offender Management Board

(a) The General Assembly hereby declares that the comprehensive evaluation, identification, classification, treatment, and continued monitoring of sex offenders who are subject to the supervision of the criminal justice system is necessary in order to work toward the reduction of recidivism by such offenders. Therefore, the General Assembly hereby creates a Board which shall develop and standardize the evaluation, identification, classification, treatment, and continued monitoring of sex offenders at each stage of the criminal justice system so that such offenders will curtail recidivistic behavior and the protection of victims and potential victims will be enhanced. The General Assembly hereby recognizes that some sex offenders cannot or will not respond to treatment and that, in creating the Board described in this section, the General Assembly does not intend to imply that all sex offenders can be successful in treatment. Further, the General Assembly mandates that each member agency as outlined below must act in accordance with the standards established by the Board.

(b) Definitions. — As used in this section, unless the context otherwise requires, the following words and phrases shall have the meaning ascribed to them in this section:

(1) "Board'' means the Sex Offender Management Board created in this § 4120A.

(2) "Sex offender'' or "offender'' means any person who has ever been convicted or adjudicated of an offense as defined in Title 11, §§ 761 and 4121(a)(4) of this title.

(3) "Treatment'' means therapy, monitoring, and supervision of any sex offender which conforms to the standards created by the State's Sex Offender Management Board.

(c) Creation of the Sex Offender Management Board. —

(1) There is hereby created, in the Delaware Department of Safety and Homeland Security, a Sex Offender Management Board which shall consist of the following members:

a. The President Judge of the Delaware Superior Court, or the President Judge's designee;

b. The Commissioner of the Delaware Department of Correction, or the Commissioner's designee;

c. A representative from the Office of Probation and Parole appointed by the Commissioner of the Delaware Department of Correction;

d. The Chairperson of the Board of Parole or the Chairperson's designee;

e. A representative from the Division of Prevention and Behavioral Health Services appointed by the Secretary for the Delaware Department of Children, Youth and Their Families;

f. One licensed mental health professional with experience in treatment of adult sex offenders appointed by the Governor, and who shall serve on the Board for a term of 4 years;

g. One member at-large who can represent sex abuse victims, victims' rights organizations, and/or the community at large appointed by the Governor, and who shall serve on the Board for a term of 4 years;

h. The Secretary for the Delaware Department of Health and Social Services, or the Secretary's designee;

i. The Superintendent of the Delaware State Police, or the Superintendent's designee;

j. One member who is a recognized expert in the treatment of juvenile sex offenders, appointed by the Governor, and who shall serve on the Board for a term of 4 years;

k. The Attorney General for the State, or the Attorney General's designee;

l. The Public Defender of the State of Delaware, or the Public Defender's designee;

m. The Chairperson of the Police Chief's Council of Delaware, or the Chairperson's designee;

n. Two members appointed by the Governor who are recognized experts in the field of sexual abuse and who can represent sexual abuse victims and victims' rights organizations, and who shall serve on the Board for a term of 4 years;

o. A member of the Delaware State Police Sex Offender Registry appointed by the Superintendent of the Delaware State Police;

p. The Executive Director of Delaware Criminal Justice Information System (DELJIS), or the Executive Director's designee;

q. A representative from Youth Rehabilitative Services appointed by the Secretary for the Delaware Department of Children, Youth and Their Families;

r. One member from the Delaware Department of Education who has experience in dealing with juvenile sex offenders in the public school system appointed by the Secretary for the Delaware Department of Education;

s. The Chief Judge of Family Court or the Chief Judge's designee; and,

t. The Secretary for the Delaware Department of Safety and Homeland Security, or the Secretary's designee.

(2) Members shall serve without compensation.

(3) The Secretary of the Delaware Department of Safety and Homeland Security shall preside as Chairperson of the Board or shall appoint a presiding officer for the Board from among the members appointed in paragraph (c)(1) of this section who shall preside over the Board as Chairperson for a period not to exceed 2 years.

(4) The Board shall elect from amongst its membership, a Vice Chair, who shall become the Chairperson of the Board upon the expiration of the Chairperson's term.

(5) The Board shall meet on a regular basis. Meetings shall be subject to all relevant open-meeting laws and regulations.

(6) The Sex Offender Management Board shall adopt bylaws, within 6 months from the enactment of this section, to govern itself. Such bylaws shall include, at a minimum, the factors outlined within this section.

(7) The Board may, as needed and appropriate, create subcommittees, task forces, or working groups to explore specific issues or opportunities or to provide subject matter expertise in the promulgation of the rules and regulations and the development of standards and programs as they relate to the evaluation, identification, classification, treatment and continued monitoring of sex offenders within the criminal justice system.

(8) The Board shall adopt rules and regulations to effectuate compliance by all affected agencies.

(d) The duties and authority of the Sex Offender Management Board shall be as follows:

(1) Prior to January 1, 2011, the Board shall develop and prescribe a standardized procedure for the evaluation, identification, and classification of adult and juvenile sex offenders. Such procedure shall provide for an evaluation, identification, and classification of the offender and recommend behavior management, monitoring, and treatment based upon the knowledge that some sex offenders are extremely habituated and that there is no known cure for the propensity to commit sexual abuse. The Board shall develop and implement measures of success based upon a no-cure policy for intervention. The Board shall develop and implement methods of intervention for sex offenders which have as a priority the physical and psychological safety of victims and potential victims and which are appropriate to the needs of the particular offender, so long as there is no reduction of the safety of victims and potential victims.

(2) Prior to January 1, 2011, the Board shall develop guidelines and standards for a system of programs for the treatment of sex offenders which can be utilized by offenders who are incarcerated or under the supervision of the Department of Correction or the Board of Parole. The programs developed pursuant to this subsection shall be as flexible as possible so that such programs may be utilized by each offender to prevent the offender from harming victims and potential victims. Such programs shall be structured in such a manner that the programs provide a continuing monitoring process as well as a continuum of treatment programs for each offender as that offender proceeds through the criminal justice system and may include, but shall not be limited to, group counseling, individual counseling, outpatient treatment, inpatient treatment, or treatment in a therapeutic community. Also, such programs shall be developed in such a manner that, to the extent possible, the programs continue to be accessible by all offenders in the criminal justice system.

(3) On or before January 1, 2011, the Board shall consult on and approve the risk assessment screening instrument to assist any sentencing authority in determining the likelihood that an offender would commit 1 or more sex offenses. In carrying out this duty, the Board shall consider sex offender risk assessment research and shall consider as 1 element the risk posed by a sex offender who suffers from a mental abnormality, psychosis, or personality disorder that makes the person more likely to engage in sexually violent predatory offenses.

(4) The Board shall develop criteria for measuring a sex offender's progress in treatment. The criteria shall be designed to assist the Courts and the State Board of Parole in determining whether a sex offender would pose an undue public safety threat to the community if that sex offender were released from incarceration, released to a reduced level of supervision, or discharged from probation or parole. The criteria shall not limit the decision-making authority of the courts or the State Board of Parole.

(5) The Board shall research and analyze the effectiveness of the monitoring and tracking, evaluation, identification, classification, and treatment procedures and programs developed pursuant to this section. The Board shall also develop and prescribe a system for implementation of the guidelines and standards developed pursuant to this § 4120A and for tracking offenders who have been subjected to evaluation, identification, classification, and treatment pursuant to this section. The Board shall implement the guidelines and standards so developed in this § 4120A by no later than January 1, 2012.

(6) The Board shall research and analyze the safety issues raised by living arrangements for and the location of sex offenders within the community, including but not limited to shared or structured living arrangements. At a minimum, the Board shall consider the issues raised by the location of sex offender residences, especially in proximity to public or private schools and child care facilities, and public notification of the location of sex offender residences. On or before July 15, 2010, the Board shall prepare and submit a report concerning the research and analysis conducted pursuant to this paragraph and any related legislative recommendations. The Board shall submit the report to the Public Safety, Judiciary and Corrections Committees of the House of Representatives and the Senate. On or before January 1, 2012, the Board shall adopt such guidelines as it may deem appropriate regarding the living arrangements and location of sex offenders. The Board shall accomplish the requirements specified in this paragraph within existing appropriations.

(7) Prior to January 1, 2012, the Board, in collaboration with law-enforcement agencies, victim advocacy organizations, the Department of Education, and the Department of Safety and Homeland Security, shall develop, for use by schools, educational materials regarding general information about sex offenders, safety concerns related to sex offenders, and other relevant material. The Board shall provide these materials to the Department of Education, and the Department of Education shall make these materials available to schools in the State.

(8) The Board and the individual members thereof shall be immune from any liability, whether civil or criminal, for the good faith performance of the duties of the Board as specified in this section except when such performance constitutes wilful or wanton conduct or gross negligence.

(e) Each sex offender sentenced by a court for an offense committed on or after January 1, 2010, shall be required, as a part of any sentence to probation, community corrections, or incarceration with the Department of Correction, to undergo treatment to the extent appropriate to such offender based upon the recommendations of the evaluation and identification.

(f) Each sex offender placed on parole by the State Board of Parole on or after January 1, 2010, shall be required, as a condition of such parole, to undergo treatment based upon the recommendations of the evaluation and identification regarding such offender during the offender's incarceration or any period of parole.

(g) The Board shall require any person who applies for placement, including any person who applies for continued placement, on the list of persons who may provide sex offender treatment and sex offender services pursuant to this section, to submit fingerprints and other necessary information in order to obtain the following:

(1) A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person.

(2) A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for the purposes of this section and the Board shall be the screening point for the receipt of said federal criminal history records.

(3) The Board may obtain such other information and recommendations from third parties which may be relevant to the applicant's fitness to provide sex offender treatment and sex offender services pursuant to this section.

(h) The Board shall use the information obtained from the State and national criminal history record check and the current background investigation in determining whether to place or continue the placement of the person on the approved provider list.

76 Del. Laws, c. 88, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 148, §§ 30-32; 77 Del. Laws, c. 327, § 210; 79 Del. Laws, c. 123, § 4.;



§ 4121. Community notification of sex offenders on probation, parole, conditional release or release from confinement

(a) When used in this subchapter:

(1) "Community notification'' means notice which is provided by any method devised specifically to notify members of the public who are likely to encounter a sex offender. Methods of notification may include, but not be limited to, door-to-door appearances, mail, electronic mail, telephone, fax, newspapers or notices, or any combination thereof, to schools, licensed day care facilities, public libraries, any other organization, company or individual upon request, and other accessible public facilities within the community. "Community notification'' also includes notice provided through an alert system added to the Delaware State Police Sex Offender Registry Internet Web Site that allows governmental agencies, public officials (such as county or municipal Executives, Mayors, Commissioners, or Council Members), and members of the general public to register to receive updates by geographical region whenever a sex offender is added to, deleted from, or has any change in status on the registry created pursuant to § 4120 of this title. Community notification shall include where possible all information required to be included in the searchable records pursuant to paragraph (3) of this subsection.

(2) "Conviction'' and "convicted'' shall include, in addition to their ordinary meanings, adjudications of delinquency and persons who enter a plea of guilty, or are found guilty but mentally ill or not guilty by reason of insanity, as provided in § 401 of this title.

(3) "Searchable records available to the public'' means records regarding every sex offender who has been convicted and who is thereafter designated to Risk Assessment Tier II or III pursuant to this section. Such records shall also include the last verified addresses for the offender, and shall identify the specific sex offense or offenses for which the offender was convicted, the date or dates of the convictions and all information required for registration pursuant to § 4120(d)(2) of this title as is practicable given the method of community notification, except that relationship to the victim shall not be a searchable record and age of victim shall be searchable only by age ranges birth to 11 years, 12 to 15 years, 16 to 17 years, and 18 and above. The records may also include other information designated for public access by the Superintendent of the Delaware State Police. Exempt from the records are the identity of the victims, the Social Security number of the offender, and arrests that did not result in conviction. The public access records shall include a warning that information should not be used to unlawfully injure, harass, or commit a crime against any individual named in the registry or residing or working at any reported address. The warning shall note that any such action could result in civil or criminal penalties. These records shall be searchable by the name of the sex offender, by suitable geographic criteria, and by as many other required data elements as is technically feasible. These records shall be made available upon request through police agencies, public libraries, public schools and the Internet. The records shall be maintained by the Superintendent of the Delaware State Police, as set forth in § 4120 of this title, and elsewhere in this section. They shall be updated as often as practicable, but not less than every 3 months.

(4) "Sex offender'' means any person who is, or has been:

a. Convicted of any of the offenses specified in §§ 765 through 780, § 787(b)(2), § 1100A, §§ 1108 through 1112A, § 1335(a)(6), § 1335(a)(7), § 1352(2), § 1353(2) or § 1361(b) of this title, or of any attempt or conspiracy to commit any of the aforementioned offenses; or

b. Any juvenile who is adjudicated delinquent of any offense which would constitute any of the offenses set forth in paragraph (a)(4)a. of this section if that juvenile delinquent had been charged as an adult; or

c. Convicted of any offense specified in the laws of another state, commonwealth, territory, or other jurisdiction of the United States requiring registration in that jurisdiction, or a conviction in any foreign government, which is the same as, or equivalent to, any of the offenses set forth in paragraph (a)(4)a., (a)(4)b. or (a)(4)d. of this section; or convicted of any federal or military offense enumerated in 42 U.S.C. § 16911(5)(A)(iii) and (iv); or

d. Convicted of a violation of § 783(4) or § 783(6) or § 783A(4) or § 783A(6) of this title; or

e. Charged by complaint, petition, information or indictment with any of the offenses set forth in paragraph (a)(4)a., (a)(4)b., (a)(4)c. or (a)(4)d. of this section, and who thereafter pleads guilty to any offense included in the originally charged offense, as provided in § 206 of this title, if the person is thereafter designated as a sex offender by the sentencing judge pursuant to subsection (e) of this section; or

f. Convicted of any of the offenses set forth in paragraph (a)(4)a., (a)(4)b., (a)(4)c. or (a)(4)d. of this section, or of any offense which is the same as or equivalent to such offenses as the same existed and were defined under the laws of this State existing at the time of such conviction; or

g. Any person convicted after June 27, 1994, of a violation of § 764 of this title if the person had previously been convicted of the same offense or any other offense set forth in this paragraph, and the previous conviction occurred within 5 years of the date of the conviction for the current offense.

(b) Upon a person's conviction or adjudication of delinquency or at the time of sentencing for any offense set forth in paragraph (a)(4)a., (a)(4)b., (a)(4)d., (a)(4)e., (a)(4)f., or (a)(4)g. of this section, the court shall inform the person that the person shall be designated as a sex offender and that a Risk Assessment Tier will be assigned to that person by the court, unless pursuant to § 4123 of this title, the Family Court has not required a juvenile adjudicated delinquent of a sex offense to register.

(c) Following the sentencing of a person convicted or adjudicated delinquent for any offense described in paragraph (a)(4)e. of this section, or following a finding by the sentencing court that the person has violated the terms of that person's own probation or parole as set forth in paragraph (a)(4)f. of this section, the sentencing court shall assign the defendant to the Risk Assessment Tier applicable for the originally charged offense, unless pursuant to § 4123 of this title, the Family Court has not required a juvenile adjudicated delinquent of a sex offense to register.

(d) Sex offenders shall be assigned to a Risk Assessment Tier as follows, unless pursuant to § 4123 of this title, the Family Court has not required a juvenile adjudicated delinquent of a sex offense to register:

(1) Risk Assessment Tier III. — Any sex offender convicted or adjudicated delinquent of any of the following offenses shall be designated by the court to Risk Assessment Tier III:

a. Rape in the first degree, rape in the second degree, rape in the third degree if the offense involved a child under the age of 13 or the offense involved force or threat of physical violence, or was without consent, unlawful sexual contact in the first degree, unlawful sexual intercourse in the first or second degree, unlawful sexual penetration in the first or second degree, unlawful sexual contact in the first degree, sexual abuse of a child by a person in a position of trust, authority or supervision in the first degree, sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree if the offense involved a child under the age of 13, continuous sexual abuse of a child, sexual exploitation of a child, trafficking in persons where the victim is under the age of 13 or the offense involved sexual servitude of a minor through force or threat of force, sexual extortion if the offense involved force or threat of force, dangerous crime against a child if the offense involved force or the threat of force; or

b. Kidnapping in the first or second degree, if the purpose of the crime was to facilitate the commission of any offense set forth in paragraph (a)(4) or (a)(6) [sic] of this section, where the defendant is not a parent, step parent or guardian of the victim; or

c. Federal offenses found at 18 U.S.C. § 2241, § 2242, § 2244, or any comparable military offense specified by the Secretary of Defense under § 115(a)(8)(C)(i) of Public Law 105-119 (10 U.S.C. § 951 note); or

d. Any attempt or conspiracy to commit any of the offenses set forth in paragraph (d)(1)a. or (d)(1)b. of this section; or

e. Any offense specified in the laws of another state, any territory of the United States or any foreign government, which is the same as, or equivalent to, any offense set forth in paragraphs (d)(1)a. through (d)(1)e. of this section; or

f. Upon motion of the State, any person convicted of any felony set forth in §§ 761 through 777 or §§ 1108 through 1112A of this title which is not otherwise set forth in paragraphs (d)(1)a. through (d)(1)c. of this section, if the victim of the offense had not yet reached that victim's sixteenth birthday at the time of the crime, and if the sentencing court determines by a preponderance of the evidence, after it weighs all relevant evidence which bears upon the particular facts and circumstances of the offense and the character and propensities of the offender, that public safety will be enhanced by assigning the offender to Risk Assessment Tier III.

(2) Risk Assessment Tier II. — Risk Assessment Tier II. Any sex offender convicted or adjudicated delinquent of any of the following offenses shall be designated by the court to Risk Assessment Tier II:

a. Rape in the third degree unless the offense involved a child under 12 or the offense involved force or the threat of physical violence, rape in the fourth degree, sexual abuse of a child by a person in a position of trust, authority or supervision in the second degree unless the offense involved a child under 12, unlawful sexual contact in the second degree, unlawful sexual intercourse in the third degree, unlawful sexual penetration in the third degree, sexual extortion unless the offense involved force or the threat of force, bestiality, dangerous crime against a child unless the offense involved force or the threat of force, unlawfully dealing in child pornography, possession of child pornography, providing obscene materials to a person under the age of 18, sexual solicitation of a child, trafficking in persons where the offense involved sexual servitude of a minor aged 13 to 17 years old unless the offense involved force or threat of force, promoting prostitution in the second degree, promoting prostitution in the first degree; or

b. Federal offenses found at 18 U.S.C. § 2243, § 2244, § 2251, § 2251A, § 2252, § 2252A, § 2260, § 2421, § 2422(b), § 2423(a); or

c. Any comparable military offense specified by the Secretary of Defense under § 115(a)(8)(C)(i) of Public Law 105-119 (10 U.S.C. § 951 note); or

d. Any attempt or conspiracy to commit any of the offenses set forth in paragraph (d)(2)a. of this section; or

e. Any offense specified in the laws of another state, the United States, any territory of the United States or any foreign government, which is the same as, or equivalent to, any of the offenses set forth in paragraph (d)(2)a. and b. of this section; or

f. Upon motion of the State, any person convicted of any offense set forth in §§ 761 through 767 or §§ 1108 through 1111 or § 1321(5) or § 1352(2) or § 1353(2) of this title which is not otherwise specified in this paragraph, or in paragraph (d)(1) of this section, if the sentencing court determines by a preponderance of the evidence after it weighs all relevant evidence which bears upon the particular facts and circumstances or details of the commission of the offense and the character and propensities of the offender, that public safety will be enhanced by assigning the offender to Risk Assessment Tier II; or

g. Any person described in paragraph (a)(4)f. of this section.

(3) Risk Assessment Tier I. — Risk Assessment Tier I. Any sex offender not otherwise designated to Risk Assessment Tier II or III in accord with paragraphs (d)(1) and (2) of this section shall be designated by the court to Risk Assessment Tier I. Moreover, offenders convicted of the following federal offenses shall register under Tier I: 18 U.S.C. § 1591; § 1801; § 2252(CP) [sic]; § 2252B; § 2252C; § 2422(a); § 2423(b), (c); § 2424; § 2425; or any comparable military offense specified by the Secretary of Defense under § 115(a)(8)(C)(i) of Public Law 105-119 (10 U.S.C. § 951 note).

(4) Notwithstanding any provision of this section to the contrary, any sex offender who has previously been convicted of any offense set forth in paragraph (d)(1) or paragraph (d)(2) of this section and who is thereafter convicted of any second or subsequent offense set forth in paragraph (d)(1) or paragraph (d)(2) of this section shall be designated to Risk Assessment Tier III.

(5) Notwithstanding any provision in this section to the contrary, any sex offender who has previously been convicted of any offense set forth in paragraph (d)(3) of this section and who is thereafter convicted of an offense which would otherwise result in a designation to Risk Assessment Tier I shall be designated to Risk Assessment Tier II if the conviction for the subsequent offense occurred within 5 years of the previous conviction.

(6) Notwithstanding any provision in this section or in § 4120 of this title to the contrary, any person who would otherwise be designated as a sex offender pursuant to this section and to § 4120 of this title may petition the sentencing court for relief from such designation, and from all obligations imposed by this section and § 4120 of this title if:

a. The Tier II or Tier III offense for which the person was convicted was a misdemeanor and the victim was not a child under 13 years of age; and

b. The person has not previously been convicted of a violent felony, or any other offense set forth in paragraph (a)(4) of this section, or of any offense specified in the laws of another state, the United States or any territory of the United States, or any offense in a foreign jurisdiction which is the same as, or equivalent to, such offenses; and

c. The sentencing court determines by a preponderance of the evidence that such person is not likely to pose a threat to public safety if released from the obligations imposed by this section, and by § 4120 of this title.

Notwithstanding anything in this paragraph to the contrary, no person designated as a Tier II or Tier III sex offender shall be afforded relief from designation as a sex offender if the victim of any of the offenses for which the person was convicted were less than 12 years old at the time of the crime, unless the person was also less than 18 years old at the time of the crime in which case the prohibition set forth in this sentence shall not apply. Any person seeking relief from designation as a sex offender under this paragraph shall file a petition with the sentencing court prior to sentencing requesting such relief. The petition shall be granted or denied by the sentencing court after it weighs all relevant evidence which bears upon the particular facts and circumstances of the offense, and the character and propensities of the offender.

(7) In any case in which the State seeks to have the offender designated to a Risk Assessment Tier higher than the presumptive tier, the motion required by this subsection shall be filed by the State before sentencing, provided that such a motion shall be unnecessary if any written plea agreement relating to the conviction clearly informs the defendant of the State's intention to request a higher Tier designation.

(e)(1) Any person designated as a sex offender who is required to register pursuant to this section shall comply with the registration provisions of § 4120 of this title as follows:

a. For life, if the sex offender is designated to Risk Assessment Tier III, or if the person is designated to Risk Assessment Tier I or II, and has previously been convicted of any of the offenses specified in paragraph (a)(4)a., (a)(4)c. or (a)(4)d. of this section;

b. For 25 years following the sex offender's release from Level V custody, or for 25 years following the effective date of any sentence to be served at Level IV or below, if the person is designated to Risk Assessment Tier II, and is not otherwise required to register for life pursuant to this subsection, except that any time spent at any subsequent period of Level V custody shall not be counted against such 25-year period; or

c. For 15 years following the sex offender's release from Level V custody, or for 15 years following the effective date of any sentence to be served at Level IV or below, if the person is designated to Risk Assessment Tier I, and is not otherwise required to register for life pursuant to this subsection, except that any time spent at any subsequent period of Level V custody shall not be counted against such 15-year period.

(2) Notwithstanding any provision in this section to the contrary:

a. Any sex offender designated to Risk Assessment Tier III may petition to the Superior Court for redesignation to Risk Assessment Tier II if 25 years have elapsed from the last day of any Level IV or V sentence imposed at the time of the original conviction, or from the date of sentencing if no Level IV or V sentence was imposed, and the offender has successfully completed an appropriate sex offender treatment program certified by the State, has not been convicted of any crime (other than a motor vehicle offense) during such time. If the offender has been convicted of any subsequent offense (other than a motor vehicle offense) or has been otherwise found to have violated the terms of any probation, parole or conditional release relating to the sentence originally imposed following the conviction for the underlying sex offense, no petition or redesignation shall be permitted until 25 years have elapsed from the date of the subsequent conviction or finding of a violation, during which time no additional convictions or findings of violation can have occurred. Notwithstanding any provision of this section or § 4120 of this title to the contrary, any sex offender who is redesignated from Risk Assessment Tier III to Risk Assessment Tier II shall continue to comply with the registration and re-registration requirements imposed by § 4120(g) upon Tier III offenders for life. Any re-designation from Risk Assessment Tier III to Risk Assessment Tier II shall not release the offender from the requirement of lifetime registration or address verification every 90 days pursuant to § 4120(g)(1)(a) of this title and paragraph (e)(1) of this section.

b. Any sex offender designated to Risk Assessment Tier II may petition the Superior Court for redesignation to Risk Assessment Tier I if the victim was not a child under 18 years of age and 10 years have elapsed from the last day of any Level IV or V sentence imposed at the time of the original conviction, or from the date of sentencing if no Level IV or V sentence was imposed, and the offender has successfully completed an appropriate sex offender treatment program certified by the State and has not been convicted of any crime (other than a motor vehicle offense) during such time. If the offender has been convicted of any subsequent offense (other than a motor vehicle offense) or has been otherwise found to have violated the terms of any probation, parole or conditional release relating to the sentence originally imposed following the conviction for the underlying sex offense, no petition or redesignation shall be permitted until 10 years have elapsed from the date of the subsequent conviction or finding of violation, during which time no additional convictions or findings of violation can have occurred.

c. Any sex offender designated to Risk Assessment Tier I may petition the Superior Court for relief from designation as a sex offender, and from all obligations imposed pursuant to this section and § 4120 of this title, if 10 years have elapsed from the last day of any Level IV or V sentence imposed at the time of the original conviction, or from the date of sentencing if no Level IV or V sentence was imposed, and if the offender has successfully completed an appropriate sex offender treatment program certified by the State and has not been convicted of any crime (other than a motor vehicle offense) during such time. If the offender has been convicted of any subsequent offense (other than a motor vehicle offense) or has been otherwise found to have violated the terms of any probation, parole or conditional release relating to the sentence originally imposed following the conviction for the underlying sex offense, no petition or redesignation shall be permitted until 10 years have elapsed from the date of the subsequent conviction or finding of violation, during which time no additional convictions or findings of violation can have occurred.

d. The Superior Court shall not grant a petition for redesignation or relief filed pursuant to this subsection unless:

1. The sex offender establishes, by a preponderance of the evidence, that the public safety no longer requires preservation of the original designation; and

2. The Court provides the Attorney General with notice of the petition and with a reasonable period of time to be heard upon the matter.

e. When considering a petition for redesignation, the Court shall weigh all the relevant evidence which bears upon the character and propensities of the offender, and the facts and circumstances of that offender's prior offenses. The Court may in its discretion hold a hearing on the petition. If the Court grants the petition, it shall promptly notify the Sex Offender registry.

(f) Whenever a sex offender is released, discharged or paroled from any Level IV or V or other custodial institution after that sex offender has completed a Level IV or V sentence imposed following a conviction for any offense specified in paragraph (a)(4) of this section, the agency having custody over the sex offender at the time of the release, discharge or parole shall provide written notice of the release, discharge or parole to the Superintendent of the Delaware State Police, to the chief law-enforcement officer having jurisdiction over the offender's intended residence, to the original arresting law-enforcement agency and to the Attorney General. Such notice shall be provided not more than 90 days, and not less than 45 days, prior to the offender's release, discharge or parole. The notice shall include, but is not limited to, the sex offender's legal name, and any previously used names, aliases or nicknames, and the age, gender, race and physical characteristics of the sex offender, a photograph of the offender taken within 90 days of that offender's release, along with any other known identifying factors, the person's offense history and that person's place of anticipated future residence, school and/or employment. The notice shall also include a statement of any relevant conditions of release, discharge, parole or probation applicable to the offender. Additionally, the form shall identify or describe that offender's relationship to the victim. Notwithstanding any law, rule or regulation to the contrary, no person shall be released from any Level V facility unless and until that person has made a good faith effort to cooperate with the appropriate authorities pursuant to this section except that no such person shall be held at Level V pursuant to this subsection beyond the maximum period of such custody originally ordered by the sentencing court. The notice required by this subsection shall be required whenever the offender is released from any Level V facility to any Level IV facility, and again when such offender is released from the Level IV facility.

(g) Whenever a sex offender is sentenced to a period of probation at Level III or below, or is required to pay a fine in any amount following a conviction for any offense specified in paragraph (a)(4) of this section, the sentencing court shall provide the notice specified in subsection (f) of this section to the entities specified therein. This subsection shall not apply whenever a sex offender is sentenced to serve a portion of that sex offender's sentence at Level IV or Level V, unless such sentence is suspended in its entirety. Notice pursuant to this subsection shall be provided within 3 business days of sentencing.

(h) Upon receipt of the notice specified in subsections (f) and (g) of this section, the Attorney General shall use any reasonable means to notify the victim or victims of the crime or crimes for which the sex offender was convicted of the release or sentencing unless the victim has requested not to be notified. Such notice may include any information provided pursuant to subsections (f) and (g) of this section.

(i) When a sex offender assigned to Risk Assessment Tier II or III provides registration information as provided by § 4120 of this title, the chief law-enforcement officer of the local jurisdiction where the offender intends to reside, or the Superintendent of the State Police if no local police agency exists, shall provide public notification as follows:

(1) For sex offenders assigned to Risk Assessment Tier II, notification shall consist of searchable records available to the public, and may also consist of community notification pursuant to paragraph (l)(3) of this section; or

(2) For sex offenders assigned to Risk Assessment Tier III, notification shall consist of searchable records available to the public as well as community notification.

(3) For sex offenders assigned to Tier II or III, notice shall be given to any school the offender plans to attend and/or to the chief law-enforcement officer of the local jurisdiction where the offender plans to study or be employed.

(j) A complete register of all persons convicted of any of the offenses specified in paragraph (a)(4) of this section, who are thereafter designated sex offenders pursuant to this section, shall be created, maintained and routinely updated and audited by the Delaware State Police. The register shall be immediately accessible by the use of DELJIS computer by all law-enforcement agencies. The register shall be searchable by the name of the sex offender and by suitable geographic criteria.

(k) Notwithstanding any law, rule or regulation to the contrary, if after the exercise of due diligence by the sex offender, the offender is unable to secure an anticipated place of future residence, for the purposes of this subsection the offender shall be designated as "homeless.'' "Homeless persons'' must report their habitual locale, park or locations during the day and night, public buildings, restaurants, and libraries frequented. The term "homeless'' shall also include any person who anticipates a future place of residence in or at any temporary homeless shelter or other similar place of temporary residence for 7 or more days. The fact that a sex offender has secured an anticipated place of future residence at a homeless shelter or other similar place of temporary residence shall be reported by the court or agency having custody of the offender, along with the name and address of the shelter or residence as required by subsections (h) and (i) of this section, but such information shall not be included in any public notification required or permitted by subsection (i) or subsection (j) of this section, except that such information shall be provided to the agency, organization or entity having supervisory or operational authority over such shelter or similar place of temporary residence. Notwithstanding any law, rule or regulation to the contrary, any sex offender who is designated as "homeless'' pursuant to this section shall verify the sex offender's own registration information as follows:

(1) A Tier III sex offender designated as "homeless'' shall appear in person at locations designated by the Superintendent of the Delaware State Police to verify all registration information every week following the date of completion of the initial registration form;

(2) A Tier II sex offender designated as "homeless'' shall appear in person at locations designated by the Superintendent of the Delaware State Police to verify all registration information every 30 days following the date of completion of the initial registration form;

(3) A Tier I sex offender designated as "homeless'' shall appear in person at locations designated by the Superintendent of the Delaware State Police to verify all registration information every 90 days following the date of completion of the initial registration form.

(l)(1) All elected public officials, public employees and public agencies are immune from civil liability for any discretionary decision to release relevant information unless it is shown that the official, employee or agency acted with gross negligence or in bad faith. The immunity provided under this section applies to the release of relevant information to other employees, officials or public agencies as well as to the general public.

(2) There shall be no civil legal remedies available as a cause of action against any public official, public employee or public agency for failing to release information as authorized in this section.

(3) Any information contained in searchable records available to the public may be used in any manner by any person or by any public, governmental or private entity, organization or official, or any agent thereof, for any purpose consistent with the enhancement of public safety.

(m) Notwithstanding any law, rule or regulation to the contrary, upon a finding of probable cause that a sex offender has failed to comply with any provision of § 4120 of this title, the sex offender may be designated to Risk Assessment Tier III until such time as the agency or court to which the sex offender is obligated to provide notice determines that the sex offender is again in compliance with § 4120 of this title. In such cases, the agency or court which investigates the alleged noncompliance shall, upon a finding of probable cause that a violation has occurred, immediately notify the Superintendent of the Delaware State Police that a violation of the provisions of § 4120 of this title has occurred and that, as a result, the sex offender is redesignated to Risk Assessment Tier III until such time as the offender complies fully with § 4120 of this title. The agency or court shall also immediately notify the Superintendent of the Delaware State Police when the sex offender is again in compliance with § 4120 of this title, at which time the sex offender will be returned to that sex offender's originally designated Risk Assessment Tier.

(n) Notwithstanding any provision of this section to the contrary, any sex offender convicted of any offense specified in paragraph (a)(4)c. of this section shall be designated to a Risk Assessment Tier by the court. The designation shall be in accord with the provisions of subsection (d) of this section.

(o) When a sex offender is designated to a Risk Assessment Tier pursuant to this section, that fact shall be made a part of any written or electronic sentencing order produced by the sentencing court, and shall be entered into the DELJIS system by the sentencing court. The agency responsible for registering the offender shall have the information entered into the DELJIS system for any offender designated pursuant to subsection (n) of this section.

(p) Any agency responsible for complying with this section shall be permitted to promulgate reasonable regulations, policies and procedures to implement this statute. Such rules, regulations, policies and procedures shall be effective and enforceable upon their adoption by the agency, and shall not be subject to Chapter 11 or Chapter 101 of Title 29.

(q) This section shall be effective notwithstanding any law, rule or regulation to the contrary.

(r) Any sex offender who knowingly or recklessly fails to comply with any provision of this section shall be guilty of a class G felony.

(s) Subject to § 4122 of this title, this section shall apply to all persons convicted.

(t)(1) If a school, school district or licensed child care provider receives community notification, the community notification must be placed in a binder and kept in the administrative office available to view upon request by adults and juveniles with adult supervision. No community notification may be removed from the binder unless the school or child care provider is notified of an address change informing them that the offender has moved from the community. The school, school district or licensed child care provider shall notify parents and staff frequently through their regular communications of the availability and location of the community notification binder.

(2) The physical posting of community notifications in public school buildings and licensed child care facilities is prohibited.

(3) Schools shall ensure that students are taught personal safety and awareness skills in an age-appropriate manner consistent with the Delaware Health Education Curriculum Framework.

(u) Notwithstanding any provision of this section or title to the contrary, any Tier III sex offender being monitored at Level IV, III, II or I, shall as a condition of their probation, wear a GPS locator ankle bracelet paid for by the probationer. The obligation to pay for the GPS locator ankle bracelet shall not apply to any juvenile who is adjudicated delinquent and designated a Tier III sex offender pursuant to this title.

(v) If any provision of this subchapter or any amendment hereto, or the application thereof to any person, thing or circumstances is held invalid, such invalidity shall not affect the provisions or application of this subchapter or such amendments that can be given effect without the invalid provisions or application, and to this end the provisions of this subchapter and such amendments are declared to be severable.

71 Del. Laws, c. 429, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 410, §§ 1-3; 72 Del. Laws, c. 480, § 16; 73 Del. Laws, c. 122, §§ 1, 4, 5, 6, 7, 8, 9, 10, 11; 73 Del. Laws, c. 172, § 4; 73 Del. Laws, c. 177, § 1; 73 Del. Laws, c. 230, § 2; 73 Del. Laws, c. 245, §§ 4-8; 74 Del. Laws, c. 26, § 1; 76 Del. Laws, c. 25, §§ 9-51; 76 Del. Laws, c. 123, § 1; 76 Del. Laws, c. 374, §§ 4-24; 77 Del. Laws, c. 148, §§ 12-29; 77 Del. Laws, c. 318, §§ 6, 11, 12; 78 Del. Laws, c. 406, § 1; 79 Del. Laws, c. 58, § 1; 79 Del. Laws, c. 123, § 5.;



§ 4122. Transition provisions

(a) Section 4121 of this title shall be retroactively applicable to any person convicted of a registering offense.

(b) Notwithstanding any law, rule or regulation to the contrary, as soon after March 1, 1999, as is practicable, the Attorney General shall apply § 4121 of this title to those persons identified by subsection (a) of this section, and will redesignate those persons to a Risk Assessment Tier pursuant to § 4121 of this title. Upon the redesignation, the Attorney General will provide notice of such redesignation by registered or certified mail to the person's last registered address, or by any other means which creates a reliable record of the receipt by the offender of such notice or of the attempts to provide the offender with the notice. The notice shall advise the person as to the duties and consequences imposed by law upon persons designated to the particular Risk Assessment Tier, and of the person's right to elect a hearing on the issue of the new Risk Assessment Tier designation. The Attorney General shall have the authority to promulgate reasonable regulations to implement this subsection. Such regulations shall be effective and enforceable upon their adoption, and shall not be subject to Chapters 11 and 101 of Title 29.

(c) Any sex offender redesignated to a Risk Assessment Tier pursuant to this section shall have the right to request that the Board of Parole review and finally determine such designation. The request shall be made in writing and delivered to the Board of Parole within 10 days of the receipt by the offender of the notice described in subsection (b) of this section. The Board of Parole shall promptly forward a copy of the request to the Attorney General. Failure of the offender to deliver the request to the Board of Parole within the time limits specified shall constitute a waiver of the offender's right to review.

(d) Following receipt of timely notice by the Board of Parole, it shall hold a hearing to determine the appropriateness of the Attorney General's new Risk Assessment Tier designation. The person and the Attorney General shall have the right to be heard at the hearing. The Board of Parole shall have the authority to promulgate reasonable regulations to implement this subsection and subsection (c) of this section. Such regulations shall be effective and enforceable upon their adoption, and shall not be subject to Chapters 11 and 101 of Title 29.

(e) Whenever an offender fails to elect a hearing in a timely fashion, the Attorney General shall forward notice of the redesignated Risk Assessment Tier to the Superintendent of the Delaware State Police and to the chief law enforcement officer of the jurisdiction where the person is residing at the time of the redesignation. In the event the person requests a hearing, at the conclusion of the hearing and upon rendering its decision in the matter, the Board of Parole shall forward a notice of the redesignated Risk Assessment Tier to the Superintendent of the Delaware State Police and to the chief law enforcement officer of the jurisdiction where the person is residing at the time of the redesignation. The Superintendent of the Delaware State Police shall enter information pertaining to any redesignation pursuant to this section into the DELJIS computer system.

(f) Upon Risk Assessment Tier redesignation pursuant to this section, §§ 4120 and 4121 of this title shall apply. Until redesignation, §§ 4120 and 4336 of this title shall remain in full force and effect.

71 Del. Laws, c. 429, § 2; 76 Del. Laws, c. 374, § 25.;



§ 4123. Juveniles adjudicated delinquent of sex offenses

(a) Notwithstanding any law, rule or regulation to the contrary, this section shall apply to any sex offender who was a juvenile on the date of the offense and adjudicated delinquent by the Family Court.

(b) Prior to sentencing any juvenile adjudicated delinquent of a sex offense, Family Court shall order and receive a comprehensive evaluation, risk assessment and treatment recommendations for said juvenile by a certified mental health professional who specializes in the evaluation and/or treatment of juvenile sex offenders. If said juvenile is already in treatment at the time of adjudication, the current treatment provider may provide the evaluation, risk assessment and treatment recommendations required above.

(c) Following receipt by Family Court and the parties of the comprehensive evaluation, risk assessment and treatment recommendations required by subsection (b) of this section, Family Court shall conduct a sentencing hearing in which the Court shall address appropriate treatment for the juvenile, and the registration and community notification requirements for the juvenile as follows:

(1) If the juvenile was at least 14 years old on the date of the sex offense, and was adjudicated delinquent of any of the offenses enumerated in § 770(a)(3)a. of this title where "without the victim's consent'' has the definition specified in § 761(j) of this title, §§ 771-778, § 780, § 783 or § 783A of this title if the purpose of the crime was to violate or abuse the victim sexually, § 787(b)(2), or § 1100A of this title, or if the victim of the felony level offense was 5 years old or younger, or of conspiracy, under §§ 512 and 513 of this title, or attempt, under § 531 of this title, to commit any of those enumerated offenses, the juvenile shall be immediately registered as a sex offender as prescribed by § 4120 of this title, and the community shall be provided notification as prescribed by § 4121 of this title. The Family Court shall have no discretion to modify these registration or community notification requirements.

(2) If the juvenile does not fit the criteria set forth in paragraph (c)(1) of this section above, the Family Court shall have the discretion to relieve the juvenile of registration and community notification requirements or to assign such juvenile to a lower tier than that prescribed by § 4121 of this title if the Court determines by a preponderance of the evidence that such juvenile is not likely to pose a threat to public safety if relieved of the requirements or assigned to a lower tier. In making this determination, the Family Court shall consider all relevant factors, including:

a. The risk the juvenile poses to the victim, the community and to other potential victims;

b. The nature and circumstances of the offense;

c. The impact on the victim, including the effects of registration and community notification;

d. The comprehensive evaluation, risk assessment and treatment recommendations or outcomes for the juvenile required by subsection (b) of this section;

e. The likelihood of successful rehabilitation, if known; and

f. The adverse impact of public registration on the juvenile and the rehabilitative process.

(d) Any juvenile who does not fit the criteria set forth in paragraph (c)(1) of this section above and has been registered as a sex offender, may through his or her parent or guardian, or upon becoming an adult, petition Family Court for a registry review hearing as set forth below. Provided, however, that the prohibition involving offenses where the victim was 5 years old or younger shall not apply to this section. The Family Court shall hold the hearing at either the conclusion of treatment or 2 years from date of adjudication, whichever comes first. Family Court may maintain the current tier designation for the adjudicated offense pursuant to § 4121 of this title, or where it appears by a preponderance of the evidence after consideration of the factors set forth in paragraph (c)(2) of this section above that modification will not pose a threat to public safety, the Court may relieve the person of all registration and notification requirements or assign the person to a lower tier. All such petitions shall be filed in the Family Court in the county in which such case was adjudicated. The provisions of this paragraph shall be applicable whether the sex offender registration occurred prior to or after October 16, 2013, and in the case of adjudication occurring before October 16, 2011, the Family Court shall hold the review hearing as soon as practicable after receiving a petition.

(e) If a juvenile does not fit the criteria of paragraph (c)(1) of this section, the decision of the Family Court with regard to registration may be appealed by the State or the juvenile.

79 Del. Laws, c. 123, § 6; 70 Del. Laws, c. 186, § 1.;









CHAPTER 42. CLASSIFICATION OF OFFENSES; SENTENCES

§ 4201. Transition provisions

(a) Felonies are classified, for the purpose of sentence, into 7 categories:

(1) Class A felonies;

(2) Class B felonies;

(3) Class C felonies;

(4) Class D felonies;

(5) Class E felonies;

(6) Class F felonies;

(7) Class G felonies.

(b) Any crime or offense which is designated as a felony but which is not specifically given a class shall be a class G felony and shall carry the sentence provided for said class felony.

(c) The following felonies shall be designated as violent felonies:

Title 11, Section              Crime

513  Conspiracy First Degree

602  Aggravated Menacing

604 Reckless Endangering First Degree

605  Abuse of a Pregnant Female in the Second Degree

606   Abuse of a Pregnant Female in the First Degree

612  Assault in the Second Degree

613  Assault in the First Degree

614   Assault on a Sports Official

[Former] 615  Assault by Abuse

617  Criminal Youth Gangs

629  Vehicular Assault in the First Degree

630  Vehicular Homicide in the Second Degree

630A  Vehicular Homicide in the First Degree

631  Criminally Negligent Homicide

632  Manslaughter

633  Murder by Abuse or Neglect in the Second Degree

634  Murder by Abuse or Neglect in the First Degree

635  Murder in the Second Degree

636  Murder in the First Degree

645  Promoting Suicide

768  Unlawful Sexual Contact in the Second Degree

769  Unlawful Sexual Contact in the First Degree

770  Former Unlawful Sexual Penetration in the Third Degree or Rape in the Fourth Degree

771  Former Unlawful Sexual Penetration in the Second Degree or Rape in the Third Degree

772  Former Unlawful Sexual Penetration in the First Degree or Rape in the Second Degree

773  Former Unlawful Sexual Intercourse in the Third Degree or Rape in the First Degree

774  Sexual Extortion

775  Bestiality

776  Continuous Sexual Abuse of Child

777  Dangerous Crime Against a Child

777A  Sex Offender Unlawful Sexual Conduct Against a Child

778  Sexual Abuse of a Child by a Person in a Position of Trust, Authority or Supervision in the First Degree

778A  Sexual Abuse of a Child by a Person in a Position of Trust, Authority or Supervision in the Second Degree

782  Unlawful Imprisonment in the First Degree

783  Kidnapping in the Second Degree

783A   Kidnapping in the First Degree

802  Arson in the Second Degree

803  Arson in the First Degree

825  Burglary in the Second Degree

826   Burglary in the First Degree

826A   Home Invasion

831  Robbery in the Second Degree

832   Robbery in the First Degree

835  Carjacking in the Second Degree

836   Carjacking in the First Degree

846  Extortion

1108   Sexual Exploitation of a Child

1109   Unlawfully Dealing in Child Pornography

1112A  Sexual Solicitation of a Child

1250   Assault in the First Degree Against a Law-Enforcement Animal

1253   Escape After Conviction

1254   Assault in a Detention Facility

1256   Promoting Prison Contraband (Deadly Weapon)

1302  Riot

1304   Hate Crimes

1312   Stalking

1338   Bombs, Incendiary Devices, Molotov Cocktails and Explosive Devices

1339   Adulteration (Causing Injury or Death)

1353   Promoting Prostitution in the First Degree

1442  Carrying a Concealed Deadly Weapon (Firearm Offense)

1444  Possessing a Destructive Weapon

1445   Unlawfully Dealing With a Dangerous Weapon

1447  Possessing a Deadly Weapon During the Commission of a Felony

1447A  Possessing a Firearm during the Commission of a Felony

1448(e)  Possession of a Deadly Weapon by Persons Prohibited (Firearm or Destructive Weapon Purchased, Owned, Possessed or Controlled by a Violent Felon).

1455  Engaging in a Firearms Transaction on Behalf of Another (Subsequent Offense)

1449  Wearing Body Armor During the Commission of a Felony

1503  Racketeering

3533   Aggravated Act of Intimidation

Title 16, Section              Crime

1136   Abuse/Mistreatment/Neglect of a Patient

4751   Former Manufacture/Delivery/Possession With Intent to Deliver a Controlled or Counterfeit Controlled Substance, Manufacture or Delivery Causing Death

4752   Former Manufacture/Delivery/Possession With Intent to Deliver a Controlled or Counterfeit Controlled Substance

4752A  Former Unlawful Delivery of a Noncontrolled Substance

4753A   Former Trafficking in Marijuana, Cocaine, Illegal Drugs, Methamphetamine, LSD, Designer Drugs or MDMA

4752  Drug Dealing — Aggravated Possession; Class B Felony

4753  Drug Dealing — Aggravated Possession; Class C Felony

4754  Drug Dealing — Aggravated Possession; Class D Felony

4755  Aggravated Possession; Class E Felony

4756  Aggravated Possession; Class F Felony

4761  Former Distribution to Minors

4761(c) and (d)  Illegal Delivery of Prescription Drugs

4774  Delivery of Drug Paraphernalia to a Minor

Title 31, Section              Crime

3913  Abuse/Neglect/Exploit/Mistreat an Adult who is Impaired

Any attempt to commit any felony designated in this subsection as a violent felony shall also be designated as a violent felony.

67 Del. Laws, c. 130, § 6; 70 Del. Laws, c. 477, § 1; 71 Del. Laws, c. 285, § 14; 71 Del. Laws, c. 467, § 10; 72 Del. Laws, c. 34, § 5; 72 Del. Laws, c. 43, § 6; 72 Del. Laws, c. 197, § 7; 72 Del. Laws, c. 480, § 17; 74 Del. Laws, c. 106, § 8; 75 Del. Laws, c. 421, § 3[2]; 76 Del. Laws, c. 66, § 3; 76 Del. Laws, c. 343, § 5; 77 Del. Laws, c. 313, § 2; 77 Del. Laws, c. 318, § 13; 78 Del. Laws, c. 13, §§ 8-10; 78 Del. Laws, c. 224, § 19; 78 Del. Laws, c. 252, § 9; 78 Del. Laws, c. 406, § 3.;



§ 4202. Classification of misdemeanors

(a) Misdemeanors are classified for the purpose of sentence into 2 categories:

(1) Class A misdemeanors;

(2) Class B misdemeanors.

(b) Any offense defined by statute which is not specifically designated a felony, a class A misdemeanor, a class B misdemeanor or a violation shall be an unclassified misdemeanor or an environmental misdemeanor.

67 Del. Laws, c. 130, § 6; 70 Del. Laws, c. 436, § 10.;



§ 4203. Violations

There shall be a class of offenses denominated violations. No offense is a violation unless expressly declared to be a violation in this Criminal Code or in the statute defining the offense.

11 Del. C. 1953, § 4203; 58 Del. Laws, c. 497, § 2.;



§ 4204. Authorized disposition of convicted offenders

(a) Every person convicted of an offense shall be sentenced in accordance with this Criminal Code, with the exception of an environmental misdemeanor as defined in § 1304 of Title 7. This section applies to all judgments of conviction, whether entered after a trial or upon a plea of guilty or nolo contendere.

(b) A person convicted of a class A felony may be sentenced to life imprisonment in accordance with § 4205 of this title, unless the conviction is for first-degree murder, in which event § 4209 of this title shall apply. Notwithstanding any other statute, a sentence under § 4209 of this title may not be suspended or reduced by the court.

(c) When a person is convicted of any offense other than a class A felony the court may take the following action:

(1) Impose a sentence involving an Accountability Level I sanction. — Such sanctions include imposition of a fine as provided by law for the offense or placement of the offender upon unsupervised probation with or without special conditions, or with or without the imposition of a fine as provided by law for the offense;

(2) Impose a sentence involving an Accountability Level II sanction. — Such a sanction includes a placement of the offender upon supervised probation amounting to field supervision rather than intensive supervision, with or without special conditions, or with or without the imposition of a fine as provided by law for the offense;

(3) Impose a sentence involving an Accountability Level III sanction. — Such sanctions include placement of the offender upon intensive supervision or placement of the offender upon community service, with or without special conditions, or with or without the imposition of a fine as provided by law for the offense. Such intensive supervision shall entail at least the equivalent of 1 hour of supervision per day and no more than 56 hours of supervision per week;

(4) Impose a sentence involving an Accountability Level IV sanction. — Such sanctions include placement of the offender upon partial confinement under house arrest under the supervision of the Department of Correction or commitment of the offender to the Department of Correction under partial confinement to a half-way house or restitution center or placement of the offender in a residential treatment facility, all with or without special conditions, and all with or without the imposition of a fine as provided by law for the offense;

(5) Impose a sentence involving an Accountability Level V sanction. — Such a sentence consists of the commitment of the offender to the Department of Correction for a period of incarceration, with or without the imposition of a fine provided by law for the offense;

(6) Impose a period of incarceration, with or without the imposition of a fine provided by law for the offense, and placement of the offender in a less restrictive sanction, with or without special conditions, to commence when the offender is released from incarceration;

(7) Suspend the imposition or execution of sentence, or suspend a portion thereof;

(8) Impose any sentence as authorized in this subsection to include any special condition such as the payment of restitution to the victim or victims of the crime for which the offender is being sentenced and/or participation in a drug/alcohol outpatient treatment program, job training program, mental health treatment program, education program, community service program or other like programs. With regard to any such programs, the offender may be ordered to pay a fee covering, in whole or in part, the costs of such program and such fees shall be based upon the offender's ability to pay therefor;

(9) Wherever a victim of crime suffers a monetary loss as a result of the defendant's criminal conduct, the sentencing court shall impose as a special condition of the sentence that the defendant make payment of restitution to the victim in such amount as to make the victim whole, insofar as possible, for the loss sustained. Notwithstanding any law, rule or regulation to the contrary, for the purposes of ensuring the payment of restitution the court shall retain jurisdiction over the offender until the amount of restitution ordered has been paid in full;

(10) Whenever restitution is ordered pursuant to paragraph (9) of this subsection or any other applicable statute or rule, and if deemed appropriate to ensure or facilitate the collection of restitution from the defendant or if otherwise required by statute, the court may impose a sentence involving an Accountability Level I—Restitution Only sanction. Such a sanction shall be limited to the placement of the offender upon unsupervised probation, and the conditions of such probation shall be limited to those that are necessary to ensure or facilitate the collection of restitution. No offender shall be found to be in violation of the conditions of such a sanction unless the offender is found to be in violation of an applicable restitution order.

(d) Notwithstanding anything in this Criminal Code to the contrary, probation or a suspended sentence shall not be substituted for imprisonment where the statute specifically indicates that a prison sentence is a mandatory sentence, a minimum sentence, a minimum mandatory sentence or a mandatory minimum sentence, or may not otherwise be suspended.

(e) The court may authorize the payment of a fine in installments. When imposing probation the court shall direct that the offender be subject to the supervision of the Department of Correction and the court order shall specify those conditions under which the offender may remain at liberty on probation.

(f) In committing an offender to the Department of Correction the court shall fix the maximum term of incarceration.

(g) Where modification of judgment is not provided by rule of court, the court may modify a judgment within 90 days after it is ordered. Dispositions other than commitment to the Department of Correction, and such commitments which are revoked, shall not entail the loss by the offender of any civil rights, except as provided in the state Constitution.

(h) The court may direct that a person placed on probation be released on entering into a recognizance, with or without surety, during such period as the court directs, to appear and receive sentence when called upon, and, in the meantime, to keep the peace and be of good behavior.

(i) The court may, if it thinks proper, direct that the offender pay the costs of the prosecution or some portion thereof, and may further impose terms and conditions to be complied with by the offender during any period which it deems proper.

(j) At any time within the period mentioned in the recognizance, but not afterwards, the court may, upon being satisfied by information on oath that the offender has failed to observe any of the conditions of recognizance, or any of the terms or conditions of probation, issue an order for the offender's apprehension and thereupon, after proper hearing, impose sentence upon the offender.

(k)(1) Except as provided in this subsection, notwithstanding any statute, rule, regulation or guideline to the contrary, the court may direct as a condition to a sentence of imprisonment to be served at Level V or otherwise that all or a specified portion of said sentence shall be served without benefit of any form of early release, good time, furlough, work release, supervised custody or any other form of reduction or diminution of sentence.

(2) For the purposes of this subsection, statutes which authorize early release, good time, furlough, work release, supervised custody, or reduction or diminution of sentence include but are not limited to §§ 4205(h) and (i), 4206(g) and (h), 4217, 4381, 6533, 6533A [repealed] and 6537-6539 of this title.

(3) The provisions of this subsection shall be applicable only to sentences of imprisonment at Level V for 1 year or less, or to sentences of imprisonment at Level V which are equal to the statutory maximum Level V sentence available for the crime or offense.

(l) Except when the court imposes a life sentence or sentence of death, whenever a court imposes a period of incarceration at Level V custody for 1 or more offenses that totals 1 year or more, then that court must include as part of its sentence a period of custodial supervision at either Level IV, III or II for a period of not less than 6 months to facilitate the transition of the individual back into society. The 6-month transition period required by this subsection may, at the discretion of the court, be in addition to the maximum sentence of imprisonment established by the statute.

(m) As a condition of any sentence, and regardless of whether such sentence includes a period of probation or suspension of sentence, the court may order the offender to engage in a specified act or acts, or to refrain from engaging in a specified act or acts, as deemed necessary by the court to ensure the public peace, the safety of the victim or the public, the rehabilitation of the offender, the satisfaction of the offender's restitution obligation to the victim or the offender's financial obligations to the State, or for any other purpose consistent with the interests of justice. The duration of any order entered pursuant to this subsection shall not exceed the maximum term of commitment provided by law for the offense or 1 year, whichever is greater; provided that in all cases where no commitment is provided by law the duration of such order shall not exceed 1 year. A violation of any order issued pursuant to this subsection shall be prosecuted pursuant to § 1271 of this title. Any such prosecution pursuant to § 1271 of this title shall not preclude prosecution under any other provision of this Code.

(n) Whenever a court imposes a sentence inconsistent with the presumptive sentences adopted by the Sentencing Accountability Commission, such court shall set forth on the record its reasons for imposing such penalty.

11 Del. C. 1953, § 4204; 58 Del. Laws, c. 497, § 2; 62 Del. Laws, c. 259, § 2; 66 Del. Laws, c. 134, §§ 1, 2; 67 Del. Laws, c. 130, §§ 6, 17, 18; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 350, §§ 1, 33; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 436, § 11; 71 Del. Laws, c. 32, § 1; 71 Del. Laws, c. 98, § 5; 71 Del. Laws, c. 154, § 1; 74 Del. Laws, c. 27, §§ 1-3.;

§ 4204A Confinement of youth convicted in Superior Court.

(a) When a child who has reached that child's 16th birthday is sentenced in Superior Court such sentence shall be served with the Department of Correction.

(b) When a child who has not reached that child's 16th birthday is sentenced in Superior Court to a period of incarceration, such sentence shall initially be served in a juvenile facility upon imposition of the sentence and such child shall remain in the custody of or be transferred forthwith to the Division of Youth Rehabilitative Services until the child's 16th birthday, at which time such child shall be transferred forthwith to the Department of Correction to serve the remaining portion of said sentence.

(c) When a child (youth) has been lawfully sentenced in Superior Court or has been lawfully transferred to the Department of Correction (DOC), DOC shall be exclusively responsible for all aspects of the child's (youth's) care, custody and control, including services associated with those responsibilities. The Department of Correction, and not the Department of Services for Children, Youth and Their Families shall have authority or jurisdiction of such child (youth).

(d)(1) Notwithstanding any provision of this title to the contrary, any offender sentenced to an aggregate term of incarceration in excess of 20 years for any offense or offenses other than murder first degree that were committed prior to the offender's eighteenth birthday shall be eligible to petition the Superior Court for sentence modification after the offender has served 20 years of the originally imposed Level V sentence.

(2) Notwithstanding any provision of this title to the contrary, any offender sentenced to a term of incarceration for murder first degree when said offense was committed prior to the offender's eighteenth birthday shall be eligible to petition the Superior Court for sentence modification after the offender has served 30 years of the originally imposed Level V sentence.

(3) Notwithstanding any provision of this subsection or title to the contrary, any offender who has petitioned the Superior Court for sentence modification pursuant to this subsection shall not be eligible to submit a second or subsequent petition until at least 5 years have elapsed since the date on which the Court ruled upon the offender's most recent petition. Further, the Superior Court shall have the discretion at the time of each sentence modification hearing to prohibit a subsequent sentence modification petition for a period of time in excess of 5 years if the Superior Court finds there to be no reasonable likelihood that the interests of justice will require another hearing within 5 years.

(4) Notwithstanding the provisions of § 4205 or § 4217 of this title, any court rule or any other provision of law to the contrary, a Superior Court Judge upon consideration of a petition filed pursuant to this subsection (d), may modify, reduce or suspend such petitioner's sentence, including any minimum or mandatory sentence, or a portion thereof, in the discretion of the Court. Nothing in this section, however, shall require the Court to grant such a petitioner a sentence modification pursuant to this section.

(5) The Superior Court shall have the authority to promulgate appropriate rules to regulate the filing and litigation of sentence modification petitions pursuant to this paragraph.

69 Del. Laws, c. 353, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 597, § 2; 71 Del. Laws, c. 5, §§ 2-4; 72 Del. Laws, c. 149, § 2; 79 Del. Laws, c. 37, § 4.;



§ 4204A. Confinement of youth convicted in Superior Court

(a) When a child who has reached that child's 16th birthday is sentenced in Superior Court such sentence shall be served with the Department of Correction.

(b) When a child who has not reached that child's 16th birthday is sentenced in Superior Court to a period of incarceration, such sentence shall initially be served in a juvenile facility upon imposition of the sentence and such child shall remain in the custody of or be transferred forthwith to the Division of Youth Rehabilitative Services until the child's 16th birthday, at which time such child shall be transferred forthwith to the Department of Correction to serve the remaining portion of said sentence.

(c) When a child (youth) has been lawfully sentenced in Superior Court or has been lawfully transferred to the Department of Correction (DOC), DOC shall be exclusively responsible for all aspects of the child's (youth's) care, custody and control, including services associated with those responsibilities. The Department of Correction, and not the Department of Services for Children, Youth and Their Families shall have authority or jurisdiction of such child (youth).

(d)(1) Notwithstanding any provision of this title to the contrary, any offender sentenced to an aggregate term of incarceration in excess of 20 years for any offense or offenses other than murder first degree that were committed prior to the offender's eighteenth birthday shall be eligible to petition the Superior Court for sentence modification after the offender has served 20 years of the originally imposed Level V sentence.

(2) Notwithstanding any provision of this title to the contrary, any offender sentenced to a term of incarceration for murder first degree when said offense was committed prior to the offender's eighteenth birthday shall be eligible to petition the Superior Court for sentence modification after the offender has served 30 years of the originally imposed Level V sentence.

(3) Notwithstanding any provision of this subsection or title to the contrary, any offender who has petitioned the Superior Court for sentence modification pursuant to this subsection shall not be eligible to submit a second or subsequent petition until at least 5 years have elapsed since the date on which the Court ruled upon the offender's most recent petition. Further, the Superior Court shall have the discretion at the time of each sentence modification hearing to prohibit a subsequent sentence modification petition for a period of time in excess of 5 years if the Superior Court finds there to be no reasonable likelihood that the interests of justice will require another hearing within 5 years.

(4) Notwithstanding the provisions of § 4205 or § 4217 of this title, any court rule or any other provision of law to the contrary, a Superior Court Judge upon consideration of a petition filed pursuant to this subsection (d), may modify, reduce or suspend such petitioner's sentence, including any minimum or mandatory sentence, or a portion thereof, in the discretion of the Court. Nothing in this section, however, shall require the Court to grant such a petitioner a sentence modification pursuant to this section.

(5) The Superior Court shall have the authority to promulgate appropriate rules to regulate the filing and litigation of sentence modification petitions pursuant to this paragraph.

69 Del. Laws, c. 353, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 597, § 2; 71 Del. Laws, c. 5, §§ 2-4; 72 Del. Laws, c. 149, § 2; 79 Del. Laws, c. 37, § 4.;



§ 4205. Sentence for felonies

(a) A sentence of incarceration for a felony shall be a definite sentence.

(b) The term of incarceration which the court may impose for a felony is fixed as follows:

(1) For a class A felony not less than 15 years up to life imprisonment to be served at Level V except for conviction of first-degree murder in which event § 4209 of this title shall apply.

(2) For a class B felony not less than 2 years up to 25 years to be served at Level V.

(3) For a class C felony up to 15 years to be served at Level V.

(4) For a class D felony up to 8 years to be served at Level V.

(5) For a class E felony up to 5 years to be served at Level V.

(6) For a class F felony up to 3 years to be served at Level V.

(7) For a class G felony up to 2 years to be served at Level V.

(c) In the case of the conviction of any felony, the court shall impose a sentence of Level V incarceration where a minimum sentence is required by subsection (b) of this section and may impose a sentence of Level V incarceration up to the maximum stated in subsection (b) of this section for each class of felony.

(d) Where a minimum, mandatory, mandatory minimum or minimum mandatory sentence is required by subsection (b) of this section, such sentence shall not be subject to suspension by the court.

(e) Where no minimum sentence is required by subsection (b) of this section, or with regard to any sentence in excess of the minimum required sentence, the court may suspend that part of the sentence for probation or any other punishment set forth in § 4204 of this title.

(f) Any term of Level V incarceration imposed under this section must be served in its entirety at Level V, reduced only for earned "good time'' as set forth in § 4381 of this title.

(g) No term of Level V incarceration imposed under this section shall be served in other than a full custodial Level V institutional setting unless such term is suspended by the court for such other level sanction.

(h) The Department of Correction, the remainder of this section notwithstanding, may house Level V inmates at a Level IV work release center or halfway house during the last 180 days of their sentence; provided, however, that the first 5 days of any sentence to Level V, not suspended by the court, must be served at Level V.

(i) The Department of Correction, the remainder of this section notwithstanding, may grant Level V inmates 48-hour furloughs during the last 120 days of their sentence to assist in their adjustment to the community.

(j) No sentence to Level V incarceration imposed pursuant to this section is subject to parole.

(k) In addition to the penalties set forth above, the court may impose such fines and penalties as it deems appropriate.

(l) In all sentences for less than 1 year the court may order that more than 5 days be served in Level V custodial setting before the Department may place the offender in Level IV custody.

67 Del. Laws, c. 130, § 6; 67 Del. Laws, c. 260, § 1; 71 Del. Laws, c. 98, § 6; 74 Del. Laws, c. 106, §§ 9, 10.;

§ 4205A Additional penalty for serious sex offenders or pedophile offenders.

(a) Notwithstanding any provision of this chapter or any other laws to the contrary, a defendant convicted of any crime set forth in § 771(a)(2), § 772, § 773, § 777, § 777A, § 778(1) or (2) of this title shall be sentenced to not less than 25 years up to life imprisonment to be served at Level V if:

(1) The defendant has previously been convicted or adjudicated delinquent of any sex offense set forth in this title and classified as a class A or B felony, or any similar offense under the laws of another state, the United States or any territory thereof; or

(2) The victim of the instant offense is a child less than 14 years of age.

(b) A fiscal report on the financial impact of this legislation shall be submitted by the Criminal Justice Coordinator or designee to the Controller General and Chairpersons of the Joint Finance Committee no later than March 15, 2008, after consultation with the Chief Judge of Superior Court, the Commissioner of Corrections, the Attorney General and Chief Public Defender or their designee.

75 Del. Laws, c. 438, § 1; 77 Del. Laws, c. 318, § 14.;



§ 4205A. Additional penalty for serious sex offenders or pedophile offenders

(a) Notwithstanding any provision of this chapter or any other laws to the contrary, a defendant convicted of any crime set forth in § 771(a)(2), § 772, § 773, § 777, § 777A, § 778(1) or (2) of this title shall be sentenced to not less than 25 years up to life imprisonment to be served at Level V if:

(1) The defendant has previously been convicted or adjudicated delinquent of any sex offense set forth in this title and classified as a class A or B felony, or any similar offense under the laws of another state, the United States or any territory thereof; or

(2) The victim of the instant offense is a child less than 14 years of age.

(b) A fiscal report on the financial impact of this legislation shall be submitted by the Criminal Justice Coordinator or designee to the Controller General and Chairpersons of the Joint Finance Committee no later than March 15, 2008, after consultation with the Chief Judge of Superior Court, the Commissioner of Corrections, the Attorney General and Chief Public Defender or their designee.

75 Del. Laws, c. 438, § 1; 77 Del. Laws, c. 318, § 14.;



§ 4206. Sentence for misdemeanors

(a) The sentence for a class A misdemeanor may include up to 1 year incarceration at Level V and such fine up to $2,300, restitution or other conditions as the court deems appropriate.

(b) The sentence for a class B misdemeanor may include up to 6 months incarceration at Level V and such fine up to $1,150, restitution or other conditions as the court deems appropriate.

(c) The sentence for an unclassified misdemeanor shall be a definite sentence fixed by the court in accordance with the sentence specified in the law defining the offense. If no sentence is specified in such law, the sentence may include up to 30 days incarceration at Level V and such fine up to $575, restitution or other conditions as the court deems appropriate. Notwithstanding the foregoing, in any municipality with a population greater than 50,000 people, any offense under the building, housing, health or sanitation code which is classified therein as a misdemeanor, the sentence for any person convicted of such a misdemeanor offense shall include the following fines and may include restitution or such other conditions as the court deems appropriate:

(1) For the 1st conviction: no less than $250, nor more than $1,000;

(2) For the 2nd conviction for the same offense; no less than $500, nor more than $2,500; and

(3) For all subsequent convictions for the same offense: no less than $1,000 nor more than $5,000.

In any municipality with a population greater than 50,000 people, a conviction for a misdemeanor offense, which is defined as a "continuing'' or "ongoing'' violation, shall be considered a single conviction for the purposes of paragraphs (1)-(3) of this subsection. For all convictions subsequent to the 2nd, the minimum fines required herein shall not be suspended, but such amounts imposed over the minimum may be suspended or subject to such other conditions as the court deems appropriate. The provisions of this subsection relating to municipalities with a population greater than 50,000 people shall not apply to offenses or convictions involving single family residences that are occupied by an owner of the property.

(d) The court may suspend any sentence imposed under this section for probation or any of the other sanctions set forth in § 4204 of this title.

(e) Any term of Level V incarceration imposed under this section must be served in its entirety at Level V, reduced only for earned "good time'' as set forth in § 4381 of this title.

(f) No term of Level V incarceration imposed under this section shall be served in other than a full custodial Level V institutional setting unless such term is suspended by the court for such other level sanction.

(g) The Department of Correction, the remainder of this section notwithstanding, may house Level V inmates at a Level IV work release center or halfway house during the last 180 days of their sentence; provided, however, that the first 5 days of any sentence to Level V, not suspended by the court, must be served at Level V.

(h) The Department of Correction, the remainder of this section notwithstanding, may grant Level V inmates 48-hour furloughs during the last 120 days of their sentence to assist in their adjustment to the community.

(i) Any sentence for issuing a worthless check pursuant to § 900 of this title shall require restitution to the person to whom the check was given. For the purposes of this subsection, restitution shall mean the amount for which the check was written plus a service fee of $30 for processing a worthless check, or a fee of $50 if more than 1 check by same person was processed.

(j) In all sentences for less than 1 year the court may order that more than 5 days be served in Level V custodial setting before the Department may place the offender in Level IV custody.

66 Del. Laws, c. 253, § 1; 67 Del. Laws, c. 130, § 6; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 350, § 2; 68 Del. Laws, c. 9, § 5; 74 Del. Laws, c. 153, § 1.;



§ 4207. Sentences for violations

(a) The Court may impose a fine of up to $345 for the first offense of any violation, up to $690 for the second offense of that same violation and up to $1,150 for the third offense of the same violation; provided, that only violations which occurred within 5 years of the violation for which sentence is imposed shall be considered in determining sentence.

(b) The Court may impose a period of Level I probation up to 1 year for any violation.

67 Del. Laws, c. 130, § 6; 67 Del. Laws, c. 260, § 1.;



§ 4208. Fines for organizations

A sentence to pay a fine, when imposed on an organization, shall be the amount specified in the law setting forth the offense if a penalty is specified in that law, or, if there is no specific penalty defined in the law setting forth the offense, a sentence to pay a fine when imposed on an organization shall be as follows:

(1) For a felony or a misdemeanor resulting in death or serious physical injury, such fine as the court deems reasonable and appropriate;

(2) For a felony that does not result in death or serious physical injury, not more than $500,000;

(3) For a class A misdemeanor that results in physical injury, not more than $250,000;

(4) For a class A misdemeanor that does not result in physical injury, not more than $100,000;

(5) For a class B misdemeanor, class C or unclassified misdemeanor that results in physical injury, not more than $75,000;

(6) For a class B misdemeanor, class C or unclassified misdemeanor that does not result in physical injury, not more than $50,000; or

(7) For a violation, not more than $10,000.

If the defendant derives pecuniary gain from the offense, or if the offense results in pecuniary loss or damage to a person or organization other than the defendant, the defendant may be fined an amount equal to 3 times the amount of the pecuniary gain or 3 times the value of the pecuniary loss or damage incurred in lieu of the penalties set forth in paragraphs (1) — (7) of this section.

11 Del. C. 1953, § 4208; 58 Del. Laws, c. 497, § 2; 68 Del. Laws, c. 9, §§ 3, 4; 74 Del. Laws, c. 71, § 6.;



§ 4209. Punishment, procedure for determining punishment, review of punishment and method of punishment for first-degree murder committed by adult offenders

(a) Punishment for first-degree murder. — Any person who is convicted of first-degree murder for an offense that was committed after the person had reached the person's eighteenth birthday shall be punished by death or by imprisonment for the remainder of the person's natural life without benefit of probation or parole or any other reduction, said penalty to be determined in accordance with this section.

(b) Separate hearing on issue of punishment for first-degree murder. —

(1) Upon a conviction of guilt of a defendant of first-degree murder, the Superior Court shall conduct a separate hearing to determine whether the defendant should be sentenced to death or to life imprisonment without benefit of probation or parole as authorized by subsection (a) of this section. If the defendant was convicted of first-degree murder by a jury, this hearing shall be conducted by the trial judge before that jury as soon as practicable after the return of the verdict of guilty. Alternate jurors shall not be excused from the case prior to submission of the issue of guilt to the trial jury and may, but need not be, separately sequestered until a verdict on guilt is entered. If the verdict of the trial jury is guilty of first-degree murder said alternates shall sit as alternate jurors on the issue of punishment. If, for any reason satisfactory to the Court, any member of the trial jury is excused from participation in the hearing on punishment, the trial judge shall replace such juror or jurors with alternate juror or jurors. If a jury of 12 jurors cannot participate in the hearing a separate and new jury, plus alternates, shall be selected for the hearing in accordance with the applicable rules of the Superior Court and laws of Delaware, unless the defendant or defendants and the State stipulate to the use of a lesser number of jurors.

(2) If the defendant was convicted of first-degree murder by the Court, after a trial and waiver of a jury trial or after a plea of guilty or nolo contendere, the hearing shall be conducted by the trial judge before a jury, plus alternates, empaneled for that purpose and selected in accordance with the applicable rules of the Superior Court and laws of Delaware, unless said jury is waived by the State and the defendant in which case the hearing shall be conducted, if possible, by and before the trial judge who entered the finding of guilty or accepted the plea of guilty or nolo contendere.

(c) Procedure at punishment hearing. —

(1) The sole determination for the jury or judge at the hearing provided for by this section shall be the penalty to be imposed upon the defendant for the conviction of first-degree murder. At the hearing, evidence may be presented as to any matter that the Court deems relevant and admissible to the penalty to be imposed. The evidence shall include matters relating to any mitigating circumstance and to any aggravating circumstance, including, but not limited to, those aggravating circumstances enumerated in subsection (e) of this section. Notice in writing of any aggravating circumstances and any mitigating circumstances shall be given to the other side by the party seeking to introduce evidence of such circumstances prior to the punishment hearing, and after the verdict on guilt, unless in the discretion of the Court such advance notice is dispensed with as impracticable. The record of any prior criminal convictions and pleas of guilty or pleas of nolo contendere of the defendant or the absence of any such prior criminal convictions and pleas shall also be admissible in evidence.

(2) At the hearing the Court shall permit argument by the State, the defendant and/or the defendant's counsel, on the punishment to be imposed. Such argument shall consist of opening statements by each, unless waived, opening summation by the State, rebuttal summation by the defendant and/or the defendant's counsel and closing summation by the State.

(3)a. Upon the conclusion of the evidence and arguments the judge shall give the jury appropriate instructions and the jury shall retire to deliberate and report to the Court an answer to the following questions:

1. Whether the evidence shows beyond a reasonable doubt the existence of at least 1 aggravating circumstance as enumerated in subsection (e) of this section; and

2. Whether, by a preponderance of the evidence, after weighing all relevant evidence in aggravation or mitigation which bear upon the particular circumstances or details of the commission of the offense and the character and propensities of the offender, the aggravating circumstances found to exist outweigh the mitigating circumstances found to exist.

b.1. The jury shall report to the Court its finding on the question of the existence of statutory aggravating circumstances as enumerated in subsection (e) of this section. In order to find the existence of a statutory aggravating circumstance as enumerated in subsection (e) of this section beyond a reasonable doubt, the jury must be unanimous as to the existence of that statutory aggravating circumstance. As to any statutory aggravating circumstances enumerated in subsection (e) of this section which were alleged but for which the jury is not unanimous, the jury shall report the number of the affirmative and negative votes on each such circumstance.

2. The jury shall report to the Court by the number of the affirmative and negative votes its recommendation on the question as to whether, by a preponderance of the evidence, after weighing all relevant evidence in aggravation or mitigation which bear upon the particular circumstances or details of the commission of the offense and the character and propensities of the offender, the aggravating circumstances found to exist outweigh the mitigating circumstances found to exist.

(4) In the instructions to the jury the Court shall include instructions for it to weigh and consider any mitigating circumstances or aggravating circumstances and any of the statutory aggravating circumstances set forth in subsection (e) of this section which may be raised by the evidence. The jury shall be instructed to weigh any mitigating factors against the aggravating factors.

(d) Determination of sentence. —

(1) If a jury is impaneled, the Court shall discharge that jury after it has reported its findings and recommendation to the Court. A sentence of death shall not be imposed unless the jury, if a jury is impaneled, first finds unanimously and beyond a reasonable doubt the existence of at least 1 statutory aggravating circumstance as enumerated in subsection (e) of this section. If a jury is not impaneled, a sentence of death shall not be imposed unless the Court finds beyond a reasonable doubt the existence of at least 1 statutory aggravating circumstance as enumerated in subsection (e) of this section. If a jury has been impaneled and if the existence of at least 1 statutory aggravating circumstance as enumerated in subsection (e) of this section has been found beyond a reasonable doubt by the jury, the Court, after considering the findings and recommendation of the jury and without hearing or reviewing any additional evidence, shall impose a sentence of death if the Court finds by a preponderance of the evidence, after weighing all relevant evidence in aggravation or mitigation which bears upon the particular circumstances or details of the commission of the offense and the character and propensities of the offender, that the aggravating circumstances found by the Court to exist outweigh the mitigating circumstances found by the Court to exist. The jury's recommendation concerning whether the aggravating circumstances found to exist outweigh the mitigating circumstances found to exist shall be given such consideration as deemed appropriate by the Court in light of the particular circumstances or details of the commission of the offense and the character and propensities of the offender as found to exist by the Court. The jury's recommendation shall not be binding upon the Court. If a jury has not been impaneled and if the existence of at least 1 statutory aggravating circumstance as enumerated in subsection (e) of this section has been found beyond a reasonable doubt by the Court, it shall impose a sentence of death if the Court finds by a preponderance of the evidence, after weighing all relevant evidence in aggravation or mitigation which bears upon the particular circumstances or details of the commission of the offense and the character and propensities of the offender, that the aggravating circumstances found by the Court to exist outweigh the mitigating circumstances found by the Court to exist.

(2) Otherwise, the Court shall impose a sentence of imprisonment for the remainder of the defendant's natural life without benefit of probation or parole or any other reduction.

(3)a. Not later than 90 days before trial the defendant may file a motion with the Court alleging that the defendant had a serious intellectual developmental disorder at the time the crime was committed. Upon the filing of the motion, the Court shall order an evaluation of the defendant for the purpose of providing evidence of the following:

1. Whether the defendant has a significantly subaverage level of intellectual functioning;

2. Whether the defendant's adaptive behavior is substantially impaired; and

3. Whether the conditions described in paragraphs (d)(1) and (d)(2) of this section existed before the defendant became 18 years of age.

b. During the hearing authorized by subsections (b) and (c) of this section, the defendant and the State may present relevant and admissible evidence on the issue of the defendant's alleged serious intellectual developmental disorder, or in rebuttal thereof. The defendant shall have the burden of proof to demonstrate by clear and convincing evidence that the defendant had a serious intellectual developmental disorder at the time of the offense. Evidence presented during the hearing shall be considered by the jury in making its recommendation to the Court pursuant to paragraph (c)(3) of this section as to whether the aggravating circumstances found to exist outweigh the mitigating circumstances found to exist. The jury shall not make any recommendation to the Court on the question of whether the defendant had a serious intellectual developmental disorder at the time the crime was committed.

c. If the defendant files a motion pursuant to this paragraph claiming he or she had a serious intellectual developmental disorder at the time the crime was committed, the Court, in determining the sentence to be imposed, shall make specific findings as to the existence of a serious intellectual developmental disorder at the time the crime was committed. If the Court finds that the defendant has established by clear and convincing evidence that the defendant had a serious intellectual developmental disorder at the time the crime was committed, notwithstanding any other provision of this section to the contrary, the Court shall impose a sentence of imprisonment for the remainder of the defendant's natural life without benefit of probation or parole or any other reduction. If the Court determines that the defendant has failed to establish by clear and convincing evidence that the defendant had a serious intellectual developmental disorder at the time the crime was committed, the Court shall proceed to determine the sentence to be imposed pursuant to the provisions of this subsection. Evidence on the question of the defendant's alleged serious intellectual developmental disorder presented during the hearing shall be considered by the Court in its determination pursuant to this section as to whether the aggravating circumstances found to exist outweigh the mitigating circumstances found to exist.

d. When used in this paragraph:

1. "Adaptive behavior'' means the effectiveness or degree to which the individual meets the standards of personal independence expected of the individual's age group, sociocultural background and community setting, as evidenced by significant limitations in not less than 2 of the following adaptive skill areas: communication, self-care, home living, social skills, use of community resources, self-direction, functional academic skills, work, leisure, health or safety;

2. "Serious intellectual developmental disorder'' means that an individual has significantly subaverage intellectual functioning that exists concurrently with substantial deficits in adaptive behavior and both the significantly subaverage intellectual functioning and the deficits in adaptive behavior were manifested before the individual became 18 years of age; and

3. "Significantly subaverage intellectual functioning'' means an intelligent quotient of 70 or below obtained by assessment with 1 or more of the standardized, individually administered general intelligence tests developed for the purpose of assessing intellectual functioning.

(4) After the Court determines the sentence to be imposed, it shall set forth in writing the findings upon which its sentence is based. If a jury is impaneled, and if the Court's decision as to whether the aggravating circumstances found to exist outweigh the mitigating circumstances found to exist differs from the jury's recommended finding, the Court shall also state with specificity the reasons for its decision not to accept the jury's recommendation.

(e) Aggravating circumstances. —

(1) In order for a sentence of death to be imposed, the jury, unanimously, or the judge where applicable, must find that the evidence established beyond a reasonable doubt the existence of at least 1 of the following aggravating circumstances which shall apply with equal force to accomplices convicted of such murder:

a. The murder was committed by a person in, or who has escaped from, the custody of a law-enforcement officer or place of confinement.

b. The murder was committed for the purpose of avoiding or preventing an arrest or for the purpose of effecting an escape from custody.

c. The murder was committed against any law-enforcement officer, corrections employee, firefighter, paramedic, emergency medical technician, fire marshal or fire police officer while such victim was engaged in the performance of official duties.

d. The murder was committed against a judicial officer, a former judicial officer, Attorney General, former Attorney General, Assistant or Deputy Attorney General or former Assistant or Deputy Attorney General, State Detective or former State Detective, Special Investigator or former Special Investigator, during, or because of, the exercise of an official duty.

e. The murder was committed against a person who was held or otherwise detained as a shield or hostage.

f. The murder was committed against a person who was held or detained by the defendant for ransom or reward.

g. The murder was committed against a person who was a witness to a crime and who was killed for the purpose of preventing the witness's appearance or testimony in any grand jury, criminal or civil proceeding involving such crime, or in retaliation for the witness's appearance or testimony in any grand jury, criminal or civil proceeding involving such crime.

h. The defendant paid or was paid by another person or had agreed to pay or be paid by another person or had conspired to pay or be paid by another person for the killing of the victim.

i. The defendant was previously convicted of another murder or manslaughter or of a felony involving the use of, or threat of, force or violence upon another person.

j. The murder was committed while the defendant was engaged in the commission of, or attempt to commit, or flight after committing or attempting to commit any degree of rape, unlawful sexual intercourse, arson, kidnapping, robbery, sodomy, burglary, or home invasion.

k. The defendant's course of conduct resulted in the deaths of 2 or more persons where the deaths are a probable consequence of the defendant's conduct.

l. The murder was outrageously or wantonly vile, horrible or inhuman in that it involved torture, depravity of mind, use of an explosive device or poison or the defendant used such means on the victim prior to murdering the victim.

m. The defendant caused or directed another to commit murder or committed murder as an agent or employee of another person.

n. The defendant was under a sentence of life imprisonment, whether for natural life or otherwise, at the time of the commission of the murder.

o. The murder was committed for pecuniary gain.

p. The victim was pregnant.

q. The victim was particularly vulnerable due to a severe intellectual, mental or physical disability.

r. The victim was 62 years of age or older.

s. The victim was a child 14 years of age or younger, and the murder was committed by an individual who is at least 4 years older than the victim.

t. At the time of the killing, the victim was or had been a nongovernmental informant or had otherwise provided any investigative, law enforcement or police agency with information concerning criminal activity, and the killing was in retaliation for the victim's activities as a nongovernmental informant or in providing information concerning criminal activity to an investigative, law enforcement or police agency.

u. The murder was premeditated and the result of substantial planning. Such planning must be as to the commission of the murder itself and not simply as to the commission or attempted commission of any underlying felony.

v. The murder was committed for the purpose of interfering with the victim's free exercise or enjoyment of any right, privilege or immunity protected by the First Amendment to the United States Constitution, or because the victim has exercised or enjoyed said rights, or because of the victim's race, religion, color, disability, national origin or ancestry.

(2) In any case where the defendant has been convicted of murder in the first degree in violation of any provision of § 636(a)(2)-(6) of this title, that conviction shall establish the existence of a statutory aggravating circumstance and the jury, or judge where appropriate, shall be so instructed. This provision shall not preclude the jury, or judge where applicable, from considering and finding the statutory aggravating circumstances listed in this subsection and any other aggravating circumstances established by the evidence.

(f) Method and imposition of sentence of death. — The imposition of a sentence of death shall be upon such terms and conditions as the trial court may impose in its sentence, including the place, the number of witnesses which shall not exceed 10, and conditions of privacy, and shall occur between the hours of 12:01 a.m. and 3:00 a.m. on the date set by the trial court. The trial court shall permit one adult member of the immediate family of the victim, as defined in § 4350(e) of this title, or the victim's designee, to witness the execution of a sentence of death pursuant to the rules of the court, if the family provides reasonable notice of its desire to be so represented. Punishment of death shall, in all cases, be inflicted by intravenous injection of a substance or substances in a lethal quantity sufficient to cause death and until such person sentenced to death is dead, and such execution procedure shall be determined and supervised by the Commissioner of the Department of Correction. The administration of the required lethal substance or substances required by this section shall not be construed to be the practice of medicine and any pharmacist or pharmaceutical supplier is authorized to dispense drugs to the Commissioner or the Commissioner's designee, without prescription, for carrying out the provisions of this section, notwithstanding any other provision of law. Such sentence may not be carried out until final review thereof is had by the Delaware Supreme Court as provided for in subsection (g) of this section. The Court or the Governor may suspend the execution of the sentence until a later date to be specified, solely to permit completion of the process of judicial review of the conviction.

If the execution of the sentence of death as provided above is held unconstitutional by a court of competent jurisdiction, then punishment of death shall, in all cases, be inflicted by hanging by the neck. The imposition of a sentence of death shall be upon such terms and conditions as the trial court may impose in its sentence, including the place, the number of witnesses and conditions of privacy. Such sentence may not be carried out until final review thereof is had by the Delaware Supreme Court as provided in subsection (g) of this section. The Court or the Governor may suspend the execution of the sentence until a later date to be specified, solely to permit completion of the process of judicial review of the conviction.

(g) Automatic review of death penalty by Delaware Supreme Court. —

(1) Whenever the death penalty is imposed, and upon the judgment becoming final in the trial court, the recommendation on and imposition of that penalty shall be reviewed on the record by the Delaware Supreme Court. Absent an appeal having been taken by the defendant upon the expiration of 30 days after the sentence of death has been imposed, the Clerk of the Superior Court shall require a complete transcript of the punishment hearing to be prepared promptly and within 10 days after receipt of that transcript the clerk shall transmit the transcript, together with a notice prepared by the clerk, to the Delaware Supreme Court. The notice shall set forth the title and docket number of the case, the name of the defendant, the name and address of any attorney and a narrative statement of the judgment, the offense and the punishment prescribed. The Court shall, if necessary, appoint counsel to respond to the State's positions in the review proceedings.

(2) The Supreme Court shall limit its review under this section to the recommendation on and imposition of the penalty of death and shall determine:

a. Whether, considering the totality of evidence in aggravation and mitigation which bears upon the particular circumstances or details of the offense and the character and propensities of the offender, the death penalty was either arbitrarily or capriciously imposed or recommended, or disproportionate to the penalty recommended or imposed in similar cases arising under this section.

b. Whether the evidence supports the jury's or the judge's finding of a statutory aggravating circumstance as enumerated in subsection (e) of this section and, where applicable, § 636(a)(2)-(6) of this title.

(3) The Supreme Court shall permit the defendant and the State to submit briefs within the time provided by the Court, and permit them to present oral argument to the Court.

(4) With regard to review of the sentence in accordance with this subsection, the Court shall:

a. Affirm the sentence of death.

b. Set aside the sentence of death and remand for correction of any errors occurring during the hearing and for imposition of the appropriate penalty. Such errors shall not affect the determination of guilt and shall not preclude the reimposition of death where appropriately determined after a new hearing on punishment.

c. Set forth its findings as to the reasons for its actions.

(h) Ordinary review not affected by section. — Any error in the guilt phase of the trial may be raised as provided by law and rules of court and shall be in addition to the review of punishment provided by this section.

This act shall apply to all defendants tried, retried, sentenced or re-sentenced after July 15, 2003.

11 Del. C. 1953, § 4209; 58 Del. Laws, c. 497, § 2; 59 Del. Laws, c. 284, § 2; 61 Del. Laws, c. 41, § 1; 63 Del. Laws, c. 357, § 1; 65 Del. Laws, c. 281, § 1; 65 Del. Laws, c. 494, § 4; 66 Del. Laws, c. 269, § 29; 68 Del. Laws, c. 189, §§ 1-4; 69 Del. Laws, c. 206, § 1; 69 Del. Laws, c. 439, § 1; 70 Del. Laws, c. 33, § 1; 70 Del. Laws, c. 137, § 1; 70 Del. Laws, c. 182, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 430, § 2; 73 Del. Laws, c. 423, §§ 1, 2, 3, 4, 5; 73 Del. Laws, c. 424, § 1; 74 Del. Laws, c. 174, §§ 1, 2; 75 Del. Laws, c. 166, § 1; 77 Del. Laws, c. 191, § 2; 78 Del. Laws, c. 224, §§ 20, 21; 78 Del. Laws, c. 252, § 10; 79 Del. Laws, c. 37, § 2.;

§ 4209A Punishment for first-degree murder committed by juvenile offenders.

Any person who is convicted of first-degree murder for an offense that was committed before the person had reached the person's eighteenth birthday shall be sentenced to term of incarceration not less than 25 years to be served at Level V up to a term of imprisonment for the remainder of the person's natural life to be served at Level V without benefit of probation or parole or any other reduction.

79 Del. Laws, c. 37, § 3.;



§ 4209A. Punishment for first-degree murder committed by juvenile offenders

Any person who is convicted of first-degree murder for an offense that was committed before the person had reached the person's eighteenth birthday shall be sentenced to term of incarceration not less than 25 years to be served at Level V up to a term of imprisonment for the remainder of the person's natural life to be served at Level V without benefit of probation or parole or any other reduction.

79 Del. Laws, c. 37, § 3.;



§ 4210. Arrest and disposition of intoxicated persons

(a) Any intoxicated person taken into custody for a violation of § 1315 of this title shall immediately be taken to a detoxification center where the person shall be admitted as a patient.

(1) The arresting officer shall leave a summons for such intoxicated person with the chief medical officer of the detoxification center ordering such intoxicated person to appear before a justice of the peace at a date not to exceed a period of 5 days from the date of admission to the center.

(2) The intoxicated person shall be given a physical examination to determine the possible existence of any disease or ailment which threatens the health or safety of such individual; and upon a finding of any such disease or ailment, the medical staff of the detoxification center shall give such treatment as it deems necessary and practicable.

(b) Upon regaining sobriety and being informed of the person's physical condition, the person in custody shall inform the chief medical officer of the detoxification center as to whether, until such time as the person is to appear for trial, the person wishes to remain a patient or be released from custody.

(c) Should the person in custody validly consent to remain as a patient and to undergo testing procedures, the person shall be tested to determine if the person is a chronic alcoholic. A diagnosis of chronic alcoholism shall serve as an affirmative defense to violations of § 1315 of this title.

(d) Should it be shown to the satisfaction of the court that the person accused of intoxication suffers from chronic alcoholism, the person shall be acquitted of the charge of drunkenness and:

(1) Released from custody; or

(2) Temporarily released from custody under such conditions of treatment as the court may prescribe; such period of temporary release shall not exceed 1 year after which defendant shall be unconditionally released.

11 Del. C. 1953, § 4210; 58 Del. Laws, c. 497, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4211. Payment of expenses

Any person treated under § 4210 of this title shall, any law to the contrary notwithstanding, be responsible for the incurred expenses, and shall be billed for same by the Department of Mental Health.

11 Del. C. 1953, § 4211; 58 Del. Laws, c. 497, § 2.;



§ 4212. Definitions relating to §§ 4210 and 4211

For the purposes of §§ 4210 and 4211 of this title, the following words and phrases shall have the meanings respectively ascribed to them:

(1) "Chronic alcoholic'' shall mean a person who compulsively and habitually uses alcoholic beverages to the extent that they injure the person's health and interfere with the person's social and economic functioning.

(2) "Detoxification center'' shall mean a medical facility, approved by the Department of Health and Social Services, or its successor, which shall provide appropriate medical services for intoxicated persons, including initial examination, diagnosis and temporary treatment.

(3) "Intoxicated person'' shall mean a person whose powers of self-control have been substantially impaired because of the consumption of alcohol.

(4) "Sobriety'' shall mean an individual's state of being when not under the influence of alcohol.

(5) "Valid consent'' shall mean the voluntary giving of assent to testing procedures by a legally competent person; in the case of a minor or incompetent, such assent shall be obtained from a parent or guardian of the individual or in the absence of either, a person in loco parentis, to undergo testing.

11 Del. C. 1953, § 4212; 58 Del. Laws, c. 497, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4213. Arrest of persons under the influence of drugs; drug detoxification centers

(a) For purposes of this section only, the following phrases shall have meanings respectively ascribed to them:

(1) "A person under the influence of drugs'' shall mean a person whose powers of self-control have been substantially impaired because of the consumption of a drug described in Chapter 47 of Title 16.

(2) "Drug abuser'' shall mean any person who compulsively and habitually uses drugs to the extent that they injure the person's health and interfere with the person's social and economic functioning.

(b) The Director of the Division of Drug Abuse Control shall designate certain hospital, clinic or other treatment facilities as "drug detoxification centers.'' The Director shall so designate such a facility only when the Director is satisfied that the facility has the medical and other staff, as well as the equipment, to diagnose and treat drug abusers as provided for in this section.

(c) Upon arrest for any crime which is not a felony under this title or Title 16, an arrestee who believes that the arrestee is under the influence of drugs as defined in subsection (a) of this section shall have the right to request immediate admission to a drug detoxification center. Upon such request, the arresting officer shall, as soon as transportation is available and as soon as conditions at the scene of the arrest permit, arrange to have the arrestee transported to the nearest available drug detoxification center.

(1) No expression of a desire to be admitted to a drug detoxification center shall be admissible in evidence in any criminal prosecution against the arrestee.

(2) Notwithstanding any provision of this Code to the contrary, no arrestee shall be heard to object in any court to failure to arraign the arrestee before a magistrate during the period of transportation to or stay in a drug detoxification center, or for a reasonable time not to exceed 24 hours after release.

(3) An arresting officer shall, when the officer suspects an arrestee of being under the influence of drugs, inform the arrestee of the rights under this section.

(4) No arrestee may revoke a request to be taken to a drug detoxification center after having made that request, and any drug detoxification center to which an arrestee is brought must consent to admission and testing of the arrestee, subject to limitations of facilities and staff.

(d) A drug detoxification center shall initially test admittees under this section to determine if they are under the influence of drugs or are drug abusers. If tests prove negative, the admittee shall be released forthwith to the custody of the arresting authorities. Any arrestee requesting admission to a drug detoxification center is deemed to consent to all medical and psychiatric tests considered necessary by the center to carry out its function under this section. The results of tests taken at a drug detoxification center or statements made by admittees under this section to drug detoxification center staff shall not be admissible as evidence in a criminal prosecution against the admittee.

(e) Admittees under this section whom the drug detoxification center determines to be drug abusers shall be asked if they wish to receive further treatment. Those consenting to further treatment shall remain until discharged by the drug detoxification center or until they wish to leave. No one admitted under this section shall be permitted to leave the drug detoxification center until the arresting police agency is notified.

(f) Upon a satisfactory showing to the court that a person is a drug abuser as defined in subsection (a) of this section and has completed treatment under this section in a manner satisfactory to the chairperson of the drug diagnostic team at the drug detoxification center to which the person was admitted, the charge of consumption or use of the drug, under Chapter 47 of Title 16, shall be dismissed.

(g) Whenever a police officer sees a person whom the officer believes to have taken drugs and needs medical treatment, the police officer may take that person into custody and arrange to have the person taken to a drug detoxification center or arrange to secure other medical help. This subsection shall apply whether or not the officer may under the circumstances lawfully arrest the person whom the officer believes to have taken drugs. No officer acting in good faith shall be subject to criminal or civil liability for any action under this subsection.

(h) To further the implementation of this section, the Director of the Division of Drug Abuse Control may prescribe regulations for the operation of drug detoxification centers and may assist such drug detoxification centers by distributing to them such funds as the General Assembly may from time to time appropriate to the Director for expenditure on their behalf.

11 Del. C. 1953, § 4212A; 58 Del. Laws, c. 250, § 1; 58 Del. Laws, c. 497, § 3; 58 Del. Laws, c. 543; 70 Del. Laws, c. 186, § 1.;



§ 4214. Habitual criminal; life sentence

(a) Any person who has been 3 times convicted of a felony, other than those which are specifically mentioned in subsection (b) of this section, under the laws of this State, and/or any other state, United States or any territory of the United States, and who shall thereafter be convicted of a subsequent felony of this State is declared to be an habitual criminal, and the court in which such 4th or subsequent conviction is had, in imposing sentence, may in its discretion, impose a sentence of up to life imprisonment upon the person so convicted. Notwithstanding any provision of this title to the contrary, any person sentenced pursuant to this subsection shall receive a minimum sentence which shall not be less than the statutory maximum penalty provided elsewhere in this title for the 4th or subsequent felony which forms the basis of the State's petition to have the person declared to be an habitual criminal except that this minimum provision shall apply only when the 4th or subsequent felony is a Title 11 violent felony, as defined in § 4201(c) of this title. Notwithstanding any provision of this title to the contrary, any sentence of life imprisonment imposed pursuant to this subsection shall not be subject to suspension by the court, and shall be served in its entirety at a full custodial Level V institutional setting without the benefit of probation, parole, earned good time or any other reduction. Notwithstanding any provision of this title to the contrary, any sentence of less than life imprisonment imposed pursuant to this subsection shall not be subject to suspension by the court, and shall be served in its entirety at a full custodial Level V institutional setting without the benefit of probation or parole, except that any such sentence shall be subject to the provisions of §§ 4205(h), 4217, 4381 and 4382 of this title.

(b) Any person who has been 2 times convicted of a felony or an attempt to commit a felony hereinafter specifically named, under the laws of this State, and/or any other state, United States or any territory of the United States, and who shall thereafter be convicted of a subsequent felony hereinafter specifically named, or an attempt to commit such specific felony, is declared to be an habitual criminal, and the court in which such third or subsequent conviction is had, in imposing sentence, shall impose a life sentence upon the person so convicted unless the subsequent felony conviction requires or allows and results in the imposition of capital punishment. Such sentence shall not be subject to the probation or parole provisions of Chapter 43 of this title.

Such felonies shall be:

Section     Crime

803     Arson in the first degree

826     Burglary in the first degree

825     Burglary in the second degree

826A     Home Invasion

636    Murder in the first degree

635    Murder in the second degree

632   Manslaughter

783   Kidnapping in the second degree

783A   Kidnapping in the first degree

606    Abuse of a pregnant female in the first degree

613    Assault in the first degree

[Former] 615   Assault by abuse

Former 763   Rape in the second degree

Former 764  Rape in the first degree

Former 766    Sodomy in the first degree

832    Robbery in the first degree

836    Carjacking in the first degree

Former 771   Unlawful sexual penetration in the second degree

Former 772    Unlawful sexual penetration in the first degree

Former 773    Sexual intercourse in the third degree

Former 774    Unlawful sexual intercourse in the second degree

Former 775    Unlawful sexual intercourse in the first degree

771    Rape in the third degree

772   Rape in the second degree

773     Rape in the first degree

778(1), (2) or (3)   Sexual Abuse of a Child by a Person in a Position of Trust, Authority or Supervision in the First Degree

1447A    Possession of a firearm during the commission of a felony

Title 16, Section          Crime

Former 4751    Manufacture, delivery or possession with intent to manufacture or deliver a narcotic drug

Former 4752   Manufacture, delivery or possession with intent to manufacture or deliver nonnarcotic, controlled substance

Former 4752A   Unlawful delivery or attempt to deliver noncontrolled substance

Former 4753A   Trafficking in marijuana, cocaine, illegal drugs or methamphetamine.

4752  Drug dealing—aggravated possession; class B felony

4753   Drug dealing—aggravated possession; class C felony

4754  Drug dealing—aggravated possession; class D felony

4755  Aggravated possession; class E felony

Notwithstanding any provision of this title to the contrary, any sentence imposed pursuant to this subsection shall not be subject to suspension by the court, and shall be served in its entirety at a full custodial Level V institutional setting without benefit of probation, parole, earned good time or any other reduction.

(c) Any person who has been convicted for an offense which occurred within this State prior to July 1, 1973, of any of the hereinafter enumerated crimes shall be considered as having been convicted previously of the crimes specified in subsection (b) of this section for purposes of the operation of this section and § 4215 of this title. Any person convicted under the laws of another state, the United States or any territory of the United States of any felony the same as or equivalent to any of the above or hereinafter named felonies is an habitual offender for the purposes of this section and § 4215 of this title.

Such felonies include:

Arson in the first degree,

Burglary in the first degree,

Burglary in the second degree,

Murder in the first degree,

Murder in the second degree,

Manslaughter except involuntary,

Manslaughter by motor vehicle,

Assault with intent to murder,

Poisoning with intent to murder,

Kidnapping,

Abducting child under 12 years,

Kidnapping child under 15 years,

Maiming by lying in wait,

Maiming without lying in wait,

Rape,

Assault with intent to commit rape,

Robbery,

Assault with intent to commit robbery.

(d) A conviction of rape or kidnapping under either § 763 or § 783 of this title, as the same existed and were defined prior to the amendment of this section, shall be considered a prior conviction for the purpose of the effectiveness and applicability of this subsection, this section and § 4215 of this title.

11 Del. C. 1953, § 4213; 58 Del. Laws, c. 497, § 2; 59 Del. Laws, c. 547, §§ 19-21; 65 Del. Laws, c. 159, § 1; 66 Del. Laws, c. 269, § 7; 67 Del. Laws, c. 350, § 37; 70 Del. Laws, c. 477, § 2; 71 Del. Laws, c. 285, §§ 15, 16; 72 Del. Laws, c. 34, § 4; 72 Del. Laws, c. 43, § 7; 72 Del. Laws, c. 197, § 8; 74 Del. Laws, c. 346, § 1; 77 Del. Laws, c. 318, § 15; 78 Del. Laws, c. 13, §§ 11, 12; 78 Del. Laws, c. 252, § 11; 78 Del. Laws, c. 406, § 3; 79 Del. Laws, c. 89, § 1.;



§ 4215. Sentence of greater punishment because of previous conviction

(a) If at the time of sentence, it appears to the court that the conviction of a defendant constitutes a second or other conviction making the defendant liable to a punishment greater than the maximum which may be imposed upon a person not so previously convicted, the court shall fully inform the defendant as to such previous conviction or convictions and shall call upon the defendant to admit or deny such previous conviction or convictions. If the defendant shall admit the previous conviction or convictions, the court may impose the greater punishment. If the defendant shall stand silent or if the defendant shall deny the prior conviction or convictions, the defendant shall be tried upon the issue of previous conviction; provided, however, that the foregoing procedure shall not apply in cases of fourth offenders liable to sentence of life imprisonment under § 4214 of this title.

(b) If, at any time after conviction and before sentence, it shall appear to the Attorney General or to the Superior Court that, by reason of such conviction and prior convictions, a defendant should be subjected to § 4214 of this title, the Attorney General shall file a motion to have the defendant declared an habitual criminal under § 4214 of this title. If it shall appear to the satisfaction of the Court at a hearing on the motion that the defendant falls within § 4214 of this title, the Court shall enter an order declaring the defendant an habitual criminal and shall impose sentence accordingly.

11 Del. C. 1953, § 4214; 58 Del. Laws, c. 497, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4215A Sentence of greater punishment because of previous conviction under prior law or the laws of other jurisdictions.

(a) Notwithstanding any provision of law to the contrary, if a previous conviction for a specified offense would make the defendant liable to a punishment greater than that which may be imposed upon a person not so convicted, that previous conviction shall make the defendant liable to the greater punishment if that previous conviction was:

(1) For an offense specified in the laws of this State or for an offense which is the same as, or equivalent to, such offense as the same existed and was defined under the laws of this State existing at the time of such conviction; or

(2) For an offense specified in the laws of any other state, local jurisdiction, the United States, any territory of the United States, any federal or military reservation, or the District of Columbia which is the same as, or equivalent to, an offense specified in the laws of this State.

(b) This section shall apply to any offense or sentencing provision defined in this Code unless the statute defining such offense or sentencing provision or a statute directly related thereto expressly provides that this section is not applicable to such offense or sentencing provision.

74 Del. Laws, c. 62, § 1.;



§ 4215A. Sentence of greater punishment because of previous conviction under prior law or the laws of other jurisdictions

(a) Notwithstanding any provision of law to the contrary, if a previous conviction for a specified offense would make the defendant liable to a punishment greater than that which may be imposed upon a person not so convicted, that previous conviction shall make the defendant liable to the greater punishment if that previous conviction was:

(1) For an offense specified in the laws of this State or for an offense which is the same as, or equivalent to, such offense as the same existed and was defined under the laws of this State existing at the time of such conviction; or

(2) For an offense specified in the laws of any other state, local jurisdiction, the United States, any territory of the United States, any federal or military reservation, or the District of Columbia which is the same as, or equivalent to, an offense specified in the laws of this State.

(b) This section shall apply to any offense or sentencing provision defined in this Code unless the statute defining such offense or sentencing provision or a statute directly related thereto expressly provides that this section is not applicable to such offense or sentencing provision.

74 Del. Laws, c. 62, § 1.;



§ 4216. Transition provisions

(a) Where an inmate is serving a sentence to Level V (incarceration) imposed not under the Truth in Sentencing Act of 1989 and receives a subsequent sentence to Level V under the provisions of the Truth in Sentencing Act, serving of the earlier sentence shall be suspended and the inmate shall serve the new Level V sentence until it is completed and then resume serving the original sentence.

(b) Where an inmate is serving a "nonmandatory'' Level V (incarceration) sentence and is subsequently sentenced to a mandatory term of incarceration, serving of the earlier sentence shall be suspended and the inmate shall serve the new mandatory Level V sentence until it is completed and then resume serving the earlier sentence.

(c) Where an inmate is serving Level V (incarceration) sentence or sentences imposed not under the Truth in Sentencing Act of 1989, and is subsequently sentenced to Level V under the provisions of the Truth in Sentencing Act and had less than an aggregate 3 years remaining on the prior sentence or sentences, the court at the time of sentencing under the Truth in Sentencing Act may in its discretion suspend the remainder of the prior non-Truth in Sentencing Level V sentence or sentences, unless such sentence was a statutory mandatory term.

(d) Any individual convicted of a crime on or after January 1, 1990, which crime occurred prior to June 30, 1990, may elect to be sentenced under the provisions of the Truth in Sentencing Act of 1989 rather than under the prior provisions of this title.

67 Del. Laws, c. 130, § 14; 67 Del. Laws, c. 350, §§ 3, 28.;



§ 4217. Jurisdiction over sentence retained

(a) In any case where the trial court has imposed an aggregate sentence of incarceration at Level V in excess of 1 year, the court shall retain jurisdiction to modify the sentence to reduce the level of custody or time to be served under the provisions of this section.

(b) The court may modify the sentence solely on the basis of an application filed by the Department of Correction for good cause shown which certifies that the release of the defendant shall not constitute a substantial risk to the community or the defendant's ownself.

(c) Good cause under this section shall include, but not be limited to, rehabilitation of the offender, serious medical illness or infirmity of the offender and prison overcrowding.

(d)(1) Any application filed by the Department of Correction under this section shall be filed with the Board of Parole. The Board of Parole shall have the authority to promulgate reasonable regulations concerning the form and content of said applications. The Board of Parole may require the Department of Correction to provide it with any information in the possession of the Department reasonably necessary for the Board to assess such applications.

(2) Following the receipt of any application for modification filed by the Department of Corrections which conforms with any regulations and requirements of the Board of Parole promulgated pursuant to paragraph (1) of this subsection, the Board of Parole shall hold a hearing under the provisions of § 4350(a) of this title for the purpose of making a recommendation to the trial court as to the approval or disapproval of the application. This hearing shall not be held unless written notice of the hearing is provided to the Attorney General's office at least 30 days prior to scheduled hearing date. A copy of the Department of Correction's application for modification shall be provided to the Attorney General's office along with written notice of the hearing date.

(3) Following the hearing described in paragraph (2) of this subsection, the Board of Parole may reject an application for modification if it determines that the defendant constitutes a substantial risk to the community, or if it determines that the application is not based on good cause. Notwithstanding any provisions of this section to the contrary, any application rejected pursuant to this paragraph shall not be forwarded to the Superior Court, and any offender who is the subject of such rejected application shall not be the subject of a subsequent application for modification for at least 1 year, except in the case of serious medical illness or infirmity of said offender.

(4) Only in those cases where the Board by a majority vote recommends a modification of the sentence shall the application be submitted to the Court for consideration.

(e) Upon receipt of the recommendation of the Board of Parole, the court may in its discretion grant or deny the application for modification of sentence. The court may request additional information, but need not hold further hearings on the application. The Court shall not act upon the application without first providing the Attorney General's office with a reasonable period of time to be heard on the matter. Should the Court deny the application because of a determination that the defendant constitutes a substantial risk to the community, or because it determines that the application lacks good cause, the defendant who is the subject of the denied application shall not be the subject of a subsequent application for modification for at least 1 year, except in the case of serious medical illness or infirmity of the defendant.

(f) Notwithstanding any provision of this section to the contrary, in the case of any offender who is serving a sentence of incarceration at Level V imposed pursuant to a conviction for any crime, the Court may order that said offender shall be ineligible for sentence modification pursuant to this section until a specified portion of said Level V sentence has been served, except that no offender who is serving a sentence of incarceration at Level V imposed pursuant to a conviction for a violent felony in Title 11 shall be eligible for sentence modification pursuant to this section until the offender has served at least one-half of the originally imposed Level V sentence, and no offender who is serving a statutory mandatory term of incarceration at Level V imposed pursuant to a conviction for any offense set forth in Title 11 shall be eligible for sentence modification pursuant to this section during the mandatory portion of said sentence. Nothing in this paragraph shall preclude a sentence modification pursuant to this section which is based solely upon serious medical illness or infirmity of the offender.

(g) Nothing contained in this section shall be construed to limit the court's ability to modify a sentence within the scope of the trial court's duly promulgated rules.

(h) For purposes of this section, "rehabilitation'' is defined as the process of restoring an individual to a useful and constructive place in society especially through some form of vocational, correctional, or therapeutic retraining.

67 Del. Laws, c. 130, § 14; 67 Del. Laws, c. 350, §§ 4-6; 69 Del. Laws, c. 311, §§ 1-3; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 362, §§ 1, 2.;



§ 4218. Probation before judgment

(a) Subject to the limitations set forth in this section, for a violation or misdemeanor offense under Title 4, 7, or 11, or for any violation or misdemeanor offense under Title 21 which is designated as a motor vehicle offense subject to voluntary assessment by § 709 of Title 21, or a violation of § 2702 of Title 14, or for violations of § 4166(d) of Title 21, or for violations of § 4172 of Title 21, a court exercising criminal jurisdiction after accepting a guilty plea or nolo contendere plea may, with the consent of the defendant and the State, stay the entry of judgment, defer further proceedings, and place the defendant on "probation before judgment'' subject to such reasonable terms and conditions as may be appropriate. The terms and conditions of any probation before judgment shall include the following requirements: (i) the defendant shall provide the court with that defendant's current address; (ii) the defendant shall promptly provide the court with written notice of any change of address; and (iii) the defendant shall appear if summoned at any hearing convened for the purpose of determining whether the defendant has violated or fulfilled the terms and conditions of probation before judgment. The terms and conditions may include any or all of the following:

(1) Ordering the defendant to pay a pecuniary penalty;

(2) Ordering the defendant to pay court costs to the State;

(3) Ordering the defendant to pay restitution;

(4) Ordering the defendant to perform community service;

(5) Ordering the defendant to refrain from contact with certain persons; and

(6) Ordering the defendant to conduct themselves in a specified manner.

The length of the period of probation before judgment shall be fixed by the court, but in no event shall the total period of probation before judgment exceed the maximum term of commitment provided by law for the offense or 1 year, whichever is greater.

(b) This section may not be substituted for:

(1) Section 1024 of Title 10. First offenders domestic violence diversion program;

(2) Section 900A of Title 11. Conditional discharge for issuing a bad check as first offense;

(3) Section 4767 of Title 16. First Offenders Controlled Substances Diversion Program; or

(4) Section 4177B of Title 21. First offenders; election in lieu of trial.

(c)(1) Notwithstanding any provision of this section to the contrary, no person shall be admitted to probation before judgment if:

a. The person is currently serving a sentence of incarceration, probation, parole or early release of any type imposed for another offense;

b. The person is charged with any offense set forth in this title, and has previously been convicted of any violent felony;

c. The person is charged with any offense set forth in this title, and has previously been convicted of any nonviolent felony within 10 years of the date of the commission of the alleged offense;

d. The person is charged with any offense set forth in this title, and has previously been convicted of any misdemeanor offense within 5 years of the date of the commission of the alleged offense;

e. The person is charged with any offense set forth in Title 4 or 7, and has been previously convicted of any offense set forth in Titles 4 or 7 within 5 years of the date of the commission of the alleged offense; or

f. The person is currently charged with any offense set forth in § 709 of Title 21, and has been previously convicted of any offense set forth in Title 21 within 5 years of the date of the commission of the alleged offense.

g. The person is currently charged with a violation of § 2702 of Title 14 and has been previously convicted of a violation of § 2702 within 5 years of the date of the alleged offense.

h. The person is charged with an offense involving a motor vehicle and holds a commercial driver license (CDL).

(2) For the purposes of this subsection, the following shall also constitute a previous conviction:

a. A conviction under the laws of another state, the United States, or any territory of the United States of any offense which is the same as, or equivalent to, any offense specified in paragraph (1) of this subsection;

b. An adjudication of delinquency; or

c. Any adjudication, resolution, disposition or program set forth in § 4177B(e)(1) of Title 21.

(d) This section shall not be available to any person who has previously been admitted to probation before judgment for any offense within 5 years of the current offense.

(e) Upon a violation of a term or condition of the Court's order of probation before judgment, the Court may enter judgment and proceed with disposition of the person as if the person had not been placed on probation before judgment.

(f) Upon fulfillment of the terms and conditions of probation before judgment, the Court shall enter an order discharging the person from probation. The burden shall be upon the defendant to demonstrate that the terms and conditions of probation have been fulfilled. The discharge is the final disposition of the matter. Discharge of a person under this section shall be without judgment of conviction and is not a conviction for purposes of any disqualification or disability imposed by law because of conviction of a crime.

(g) Notwithstanding any provision of this section to the contrary, the court shall not admit a defendant to probation before judgment nor otherwise apply any provision of this section unless the defendant first gives written consent to the court permitting any hearing or proceeding pursuant to this section to occur in the defendant's absence if:

(1) Timely notice of the hearing or proceeding is sent or delivered to the address provided by the defendant pursuant to subsection (a) of this section; and

(2) The defendant fails to appear at said proceeding.

In the event that a defendant fails to appear at any hearing or proceeding pursuant to this section, the court may proceed in the defendant's absence if it first finds that timely notice of the hearing or proceeding was sent or delivered to the address provided by the defendant pursuant to subsection (a) of this section. Nothing in this subsection shall limit the power of the Court to hold a hearing to determine whether a defendant is in violation of the terms of that defendant's probation.

(h) Notwithstanding the provisions of subsection (a) of this section to the contrary, in any case in which the Delaware Department of Justice does not intend to enter its appearance, the consent of the State shall not be required prior to placing a defendant on "probation before judgment.'' Notwithstanding the foregoing, except for the offenses under Title 21 to which this section applies, the Attorney General or other prosecuting authority may advise the court of aggravating circumstances in opposition to placing a defendant on "probation before judgment.''

72 Del. Laws, c. 126, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 453, §§ 1-8; 73 Del. Laws, c. 301, §§ 3, 4; 75 Del. Laws, c. 184, § 1; 75 Del. Laws, c. 364, § 2; 76 Del. Laws, c. 251, § 2; 78 Del. Laws, c. 13, § 13; 78 Del. Laws, c. 230, § 2.;



§ 4219. Continuous Remote Alcohol Monitoring Program

(a) There is hereby established for sentencing and probation purposes a Continuous Remote Alcohol Monitoring Program which shall use technology to monitor offenders for alcohol use. The program shall be administered by the Department of Correction which shall have the sole authority to determine which offenders are accepted into the program.

(b) The Board of Parole or any Court of competent jurisdiction may request and recommend, as part of conditions of release or the sentence of any person convicted under § 4177(a) of Title 21 for a first offense where the first offender election is not available, or for a subsequent offense involving a blood alcohol content of .20 or higher, a period of continuous remote alcohol monitoring not to exceed 90 days for a first offense and 120 days for a second offense.

(c) Any inmate incarcerated for violations of § 4177 of Title 21 and selected for participation in the program shall be released on Level IV status, subject to the conditions of the program, and those conditions imposed by the sentencing judge. The remainder of the participant's sentence of incarceration shall be suspended upon completion of the program requirements. Participants failing to satisfactorily complete the program shall be returned to the Board of Parole or the sentencing authority for resentencing.

(d) Any offender considered for participation must agree to adhere to the conditions established for participation before being accepted into the program.

(e) The Department of Correction shall report annually on the use of the program, and its effectiveness as a supervision mechanism.

75 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 381, §§ 1, 2; 76 Del. Laws, c. 134, § 1; 76 Del. Laws, c. 366, § 1.;



§ 4220. Modification, suspension or reduction of sentence for substantial assistance

(a) The Attorney General may move the sentencing court to modify, reduce or suspend the sentence of any person who is convicted of any crime or offense specified in this Code, and who provides substantial assistance in the identification, arrest or prosecution of any other person for a crime or offense specified in this Code, in the laws of the United States, or any other state or territory of the United States.

(b) Upon good cause shown, any motion made pursuant to subsection (a) of this section may be filed and heard in camera.

(c) The provisions of § 4204(d) or § 4217 of this title, any court rule or any other provision of law to the contrary notwithstanding, a judge of the court that is imposing or that has imposed a sentence, upon hearing a motion filed pursuant to subsection (a) of this section, may modify, reduce or suspend that sentence, including any minimum or mandatory sentence, or a portion thereof, if the court finds that the person rendered such substantial assistance.

77 Del. Laws, c. 46, § 1.;



§ 4221. Modification, deferral, suspension or reduction of sentence for serious physical illness, injury or infirmity

Notwithstanding any provision of law to the contrary, a court may modify, defer, suspend or reduce a minimum or mandatory sentence of 1 year or less, or a portion thereof, where the court finds by clear and convincing evidence, or by stipulation of the State, that the person to be sentenced suffers from a serious physical illness, injury or infirmity with continuing treatment needs which make incarceration inappropriate and that such person does not constitute a substantial risk to the community.

77 Del. Laws, c. 304, § 1.;






CHAPTER 43. SENTENCING, PROBATION, PAROLE AND PARDONS

Subchapter I Purposes, Construction and Definitions

§ 4301. Purposes and construction

This chapter shall be construed to the end that the treatment of persons convicted of crime shall take into consideration their individual characteristics, circumstances, needs and potentialities as revealed by a case study, and that whenever it appears desirable in the light of the needs of public safety and their own welfare, such person shall be dealt with, at restricted liberty in the community, by a uniformly organized system of constructive rehabilitation, under probation or parole supervision instead of in a correctional institution.

11 Del. C. 1953, § 4301; 54 Del. Laws, c. 349, § 7.;



§ 4302. Definitions

As used in this chapter:

(1) "Board of Pardons'' means that Board as established by the Constitution and laws.

(2) "Commissioner'' or "Commissioner of the Department'' means Commissioner of the Department of Correction.

(3) "Community service'' means the performance of work or service for a nonprofit or other tax-supported entity by an offender without pay for a specified period of time. Such service is intended as a symbolic form of restitution meant to serve as an appropriate means of punishment and rehabilitation of the offender and as a means of addressing the community's need to be made whole.

(4) "Conditional release'' means the release of an offender from incarceration to the community by reason of diminution of the period of confinement through merit and good behavior credits. A person so released shall be known as a releasee.

(5) "Court'' means Superior Court, Family Court, Court of Common Pleas, or Justices of the Peace Courts.

(6) "Department'' means the Department of Correction.

(7) "Judge'' means any judge of any court as herein defined.

(8) "Law'' means the laws of this State, including any ordinance of any subdivision or municipality.

(9) "Merit and good behavior credits'' means that diminution of the period of confinement, as provided by law, by reason of industrious and cooperative conduct.

(10) "Offender'' means any person who has been brought within the jurisdiction of the Superior Court, Family Court, or Court of Common Pleas or within the scope of duties of the Board of Parole or the Board of Pardons.

(11) "Parole'' means the release by the Parole Board of an offender from incarceration to the community prior to the expiration of the offender's term, subject to the supervision and guidance of the Department. A person placed upon parole shall be known as a parolee.

(12) "Parole Board'' means the duly established Board of Parole as the paroling authority of the State.

(13) "Presentence investigation'' means the procedure by which the court, subsequent to conviction but prior to sentencing, obtains information concerning the offender sufficient to evaluate the offender's conduct and to determine the offender's potentialities for rehabilitation, with appropriate recommendations for judicial disposition. Said presentence investigation shall be embodied in a written report.

(14) "Probation'' means the sentencing without imprisonment of an offender by judgment of the court following establishment of guilt, subject to the conditions imposed by the court, including the supervision and guidance of the Department's field services. A person placed upon probation or under suspended sentence under supervision shall be known as a probationer.

(15) "Probation and parole officer'' means an employee of the Department with the qualifications, and having powers and responsibilities pertaining to investigation, supervision and otherwise, provided by law or determined by the Department within the scope of this chapter.

11 Del. C. 1953, § 4302; 54 Del. Laws, c. 349, § 7; 57 Del. Laws, c. 591, §§ 44-46; 59 Del. Laws, c. 370, § 1; 60 Del. Laws, c. 251, §§ 7-9; 66 Del. Laws, c. 233, § 2; 67 Del. Laws, c. 316, § 1; 67 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 176, §§ 18, 19; 78 Del. Laws, c. 305, § 1.;






Subchapter II Probation and Parole Services

§ 4321. Probation and parole officers

(a) The Department and its probation and parole officers shall conduct such preparole investigations or perform such other duties under this chapter as may be ordered by the court, Parole Board or Department; provided, however, that all presentence investigations and reports for the Superior Court and the Court of Common Pleas shall be prepared as provided in § 4335 of this title.

(b)(1) The Department shall furnish to each person released under the supervision of the Department a written statement of the conditions of the person's probation or parole and shall instruct the person regarding these conditions.

(2) The officers, under the supervision of the Department, shall evaluate each person in their charge under Supervision Accountability Level II, III or IV, using an objective risk and needs assessment instrument and shall create a case plan for those persons assessed to be moderate- to high-risk that targets the need factors identified by the assessment. The Department shall make efforts to provide treatment and services responsive to the person's needs and characteristics. Use of the objective risk assessment instrument and associated case plans shall commence by December 31, 2013.

(3) The officers shall keep informed of the conduct and condition of persons in their charge, shall aid them to secure employment, shall exercise supervision over them, shall see that they are in compliance with and fulfill the conditions of their release and shall use all suitable methods to aid and encourage them to bring about improvement in their conduct and conditions and to meet their probation or parole obligations.

(4)a. A special condition of supervision may be set by orders of the court, Board of Parole or the probation and parole officer acting under the authority of the court or Board of Parole.

b. Special conditions of supervision imposed by the probation and parole officer shall be in accordance with Department procedures and may be enforced in the interim period of final review by the court or Board of Parole.

(c) The officer shall keep detailed records of their work, shall assist in the collection and dispersal of all moneys in accordance with the orders of the court and Department and shall make such reports in writing and perform such other duties which the rules and regulations of the Department require, or which the court, the Board of Parole or the Commissioner may require.

(d) Probation and parole officers shall exercise the same powers as constables under the laws of this State and may conduct searches of individuals under probation and parole supervision in accordance with Department procedures while in the performance of the lawful duties of their employment and shall execute lawful orders, warrants and other process as directed to the officer by any court, judge or Board of Parole of this State; however, a probation and parole officer shall only have such power and duties if the officer participates in and/or meets the minimum requirements of such training and education deemed necessary by the Department and Board of Examiners.

(e) Probation and parole officers may be tasked to participate in joint operations with federal authorities while in the performance of the lawful duties of their employment. Any contraband, property and/or money seized in the course of such joint operations shall be apportioned in accordance with federal distribution guidelines. Any distribution to probation and parole shall become the property of the Department of Correction, Bureau of Community Corrections. Any proceeds from the disposal of such property shall be used for the purchase of security equipment and technology necessary for the support of the employees of the Bureau.

(f) Specialized juvenile probation and parole officers, assigned to the Division of Youth Rehabilitative Services and as designated and sworn by the Secretary of the Department of Services for Children, Youth and Their Families, shall exercise the same powers as constables exercise under the laws of this State, and may conduct searches of individuals under the supervision of the Department of Services for Children, Youth and Their Families' Division of Youth Rehabilitative Services in accordance with agency procedure, while in the performance of the lawful duties of their employment, and shall execute lawful orders, warrants and other process as directed to such officer by any court or judge; however, a specialized juvenile probation and parole officer shall have such above-enumerated powers and duties only if the officer has met the minimum requirements of training and education deemed necessary by the Department of Services for Children, Youth and Their Families and the Council on Police Training.

(g) The Department shall undertake an assessment of the availability of community resources to meet the treatment and rehabilitation needs of the supervised population every 3 years and endeavor to develop and support programs in accordance with identified needs. The first 3-year report shall be completed by December 31, 2013.

11 Del. C. 1953, § 4321; 54 Del. Laws, c. 349, § 7; 67 Del. Laws, c. 442, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 108, § 1; 73 Del. Laws, c. 60, § 1; 77 Del. Laws, c. 443, § 1; 78 Del. Laws, c. 392, §§ 2, 3.;



§ 4322. Protection of records

(a) The presentence report (other than a presentence report prepared for the Superior Court or the Court of Common Pleas), the preparole report, the supervision history and all other case records obtained in the discharge of official duty by any member or employee of the Department shall be privileged and shall not be disclosed directly or indirectly to anyone other than the courts as defined in § 4302 of this title, the Board of Parole, the Board of Pardons, the Attorney General and the Deputies Attorney General or others entitled by this chapter to receive such information; except that the court or Board of Pardons may, in its discretion, permit the inspection of the report or parts thereof by the offender or the offender's attorney or other persons who in the judgment of the court or Board of Pardons have a proper interest therein, whenever the best interest of the State or welfare of a particular defendant or person makes such action desirable or helpful. No person committed to the Department shall have access to any of said records. The presentence reports prepared for the Superior Court and the Court of Common Pleas shall be under the control of those Courts respectively.

(b) The Commissioner or the Commissioner's designees may receive and use, for the purpose of aiding in the treatment of rehabilitation of offenders, the preparole report, the supervision history and other Department of Correction case records, provided that such information or reports remain privileged for any other purpose.

This subsection shall not apply to the presentence reports of the Superior Court and the Court of Common Pleas which reports shall remain under the control of such Courts.

(c) No inmate shall be provided a copy of the Department of Correction Policy and Procedures Manuals, The Bureau of Prisons Policy and Procedures Manuals, nor any of the Department of Correction Facilities Operational Procedures, Administrative Regulations and Post Orders.

(d) The Department of Correction Policies and Procedures, including any Policy, Procedure, Post Order, Facility Operational Procedure or Administrative Regulation adopted by a Bureau, facility or department of the Department of Correction shall be confidential, and not subject to disclosure except upon the written authority of the Commissioner.

(e) The Department of Services for Children, Youth and Their Families may receive and use, for the purposes of investigating child abuse, neglect and dependency, providing services to prevent further child abuse, neglect and dependency or in aiding in reunification of families, information contained in Department records concerning offenders, providing that such information or reports remain privileged for any other purpose. This information may contain, but is not limited to, information concerning program participation in level IV and level V institutions, special conditions of probation or parole, compliance with those conditions and general supervision in the community.

(f) Any subpoena issued for any record of the Department of Correction, or for any record of its employees maintained in the course of their duties, shall comply with the following procedure:

(1) The subpoena shall be issued at least 30 days in advance of the date on which production of the records is due.

(2) A copy of the subpoena shall be served on the State Solicitor.

Any subpoena issued without compliance with the requirements of this section shall be deemed void ab initio. Any such subpoena shall be reasonably limited in quantity with regard to the purpose for production and the issuer of the subpoena shall tender payment for the cost of the photocopying as established by the Department.

(g) Any subpoena issued for any record of the Department of Correction, or for any record of its employees maintained in the course of their duties, in a civil action between private parties shall comply with the following procedure:

(1) Where the information sought may reasonably be expected to be in the possession of 1 of the parties to the litigation, as well as in the possession of the Department, the information shall first be sought from the party to the litigation having possession of the information.

(2) Prior to seeking criminal history records from the Department, the party seeking the information shall first attempt to obtain criminal history information through proper procedures at the State Bureau of Identification, pursuant to § 8513 of this title.

(3) Any subpoena issued under this subsection shall meet the requirements of subsection (f) of this section above.

(h)(1) Any subpoena or summons issued for testimony of any official or employee of the Department of Correction shall be issued at least 30 days in advance of the date on which the testimony is due, and a copy of the subpoena or summons shall be served on the State Solicitor.

(2) Any subpoena or summons issued for testimony of any official or employee of the Department of Correction, where the substance of the testimony would involve information contained in the records of the Department, shall comply with the requirements of subsection (f) of this section above, and the subpoena or summons shall be deemed a subpoena for the Department's records. The Department or its Deputy Attorney General shall notify the issuer when a subpoena or summons for testimony is deemed a subpoena for records and subsection (f) of this section applies.

(3) The requirements of this subsection apply to both criminal and civil actions and in all courts.

(i) Notwithstanding any language in this section or elsewhere to the contrary, the time requirements in this section regarding the issuance of subpoenas shall not apply to any subpoena issued in:

(1) Any criminal proceeding in which the penalty of death is sought by the prosecution;

(2) Any civil or criminal case where the issuing party has less than 45 days notice of the trial date; or

(3) If the party issuing the subpoena can show that the late subpoena was issued as a result of information provided by the State less than 45 days prior to the trial date.

11 Del. C. 1953, § 4322; 54 Del. Laws, c. 349, § 7; 56 Del. Laws, c. 149; 66 Del. Laws, c. 233, § 3; 69 Del. Laws, c. 226, § 1; 71 Del. Laws, c. 324, § 1; 72 Del. Laws, c. 17, § 1; 75 Del. Laws, c. 368, §§ 1-4.;






Subchapter III Probation and Sentencing Procedures

§ 4331. Presentence investigation; victim impact statement

(a) Upon conviction of any person for any crime and before sentencing, the court may, before fixing punishment or imposing sentence, direct an Investigative Services officer to thoroughly investigate and report upon the history of the accused and any and all other relevant facts, to the end that the court may be fully advised as to the appropriate and just sentence to be imposed; provided, however, that if the court orders such investigation for an offender convicted of murder in the first or second degree, rape in the first, second or third degree, unlawful sexual intercourse in the first or second degree, the manufacture, delivery or possession with intent to manufacture a narcotic drug, or trafficking under § 4753A of Title 16, with respect to a narcotic drug, the offender shall immediately be remanded to the James T. Vaughn Correctional Center during the time such investigation is being conducted. All time spent by the offender in custody prior to completion of the presentence investigation and all other sentencing procedures shall be credited against the amount of time which the offender is sentenced to serve.

(b) Whenever an investigation by the Investigative Services Office is ordered by the court, the Investigative Services Office should inquire promptly into such things as the circumstances of the offense, the motivation of the offender, the criminal record, social history, behavior pattern and present condition of the offender. The presentence investigation should include administration of an objective risk and needs assessment instrument, and should note wherein the judicial alternatives of the court and appropriate conditions of supervision may play a role in the rehabilitation of the offender as a law-abiding citizen. All local and state agencies shall make available to the Investigative Services Office such records as the Investigative Services Office may request. The investigation should include physical and mental examination of the offender, when, in the opinion of the court, it is desirable. As soon as practicable or as ordered by the court, the presentence report shall be forwarded to the sentencing judge of the court in each case.

(c) The Investigative Services Office may conduct any additional investigations or perform any other investigative tasks, with the preparation of appropriate reports, as may be desirable to facilitate the appropriate sentencing of an offender or other court proceedings. In order to facilitate the appropriate sentencing of any offender or for any other court proceedings, the Investigative Services Office may be ordered by the court to administer an objective risk and needs assessment instrument and prepare an appropriate report thereof for the court.

(d) Except for those offenses where no victim can be ascertained, a victim impact statement shall be presented to the court prior to the sentencing of a convicted person, where such person has been convicted of:

(1) A felony;

(2) An offense under subchapter V, Chapter 5 of this title or subpart D, subchapter II, Chapter 5 of this title; or

(3) A misdemeanor which resulted in physical injury or death.

The victim impact statement shall not be required where an immediate sentence is rendered, except in cases of conviction by plea or where the defendant has been convicted under § 4209A of this title [repealed].

(e) A victim impact statement shall:

(1) Identify, to such extent as can be reasonably ascertained, those victims (except persons involved in the commission of the offense) who received physical, psychological or economic injury as a result of the offense;

(2) Describe, to the extent possible, such physical, psychological or economic injury;

(3) Identify any physical injury suffered by the victim, together with a description of the seriousness and permanence of such injury;

(4) Contain a description of any change in the victim's personal welfare or familial relationships which can reasonably be attributed to the offense;

(5) Identify any request for psychological services or counselling services initiated by any person identified under paragraph (1) of this subsection, if such request or need for such services can reasonably be determined to have resulted from the offense;

(6) Determine any fees or costs for psychological or counselling services; and

(7) Any other information relating to the impact of the offense upon the victim or other person.

(f) If a victim or other person identified in subsection (e) of this section is deceased; is a child; is under a mental, physical or legal disability; or is otherwise unable to provide the information required under this section, such information may be obtained from the personal representative, guardian, committee, family member, treatment professional, child protection agency or such other involved state agency as the presentence officer may deem necessary.

(g) The provisions of this section relating to victim impact statements shall apply only to those victims who have cooperated with the court and with Investigative Services officers. The provisions of this section relating to victim impact statements shall apply to all courts having original jurisdiction to hear, try and finally determine criminal offenses; provided, however, that such provisions shall not apply to Justices of the Peace Courts.

(h) Notwithstanding any statute, rule or regulation to the contrary, upon conviction of any person for any sexual offense, as defined in § 761 of this title, and upon request of either party, the court shall direct that a presentence report be prepared by a presentence officer.

(i) In any case involving a felony conviction for which a presentence investigation is being conducted, the person conducting the investigation shall (1) provide the convicted felon with a copy of § 1448 of this title and (2) attempt to determine if the convicted felon is in possession of any firearms in violation of § 1448 of this title. This attempt shall include reasonable efforts to contact other persons in the convicted felon's household and the victim, and shall also include a check of the Superior Court's list of persons holding concealed weapons permits. If the person conducting the investigation believes that the convicted felon is in possession of any firearms in violation of § 1448 of this title, the Attorney General shall be notified for appropriate enforcement action."

11 Del. C. 1953, § 4331; 54 Del. Laws, c. 349, § 7; 59 Del. Laws, c. 94, § 1; 59 Del. Laws, c. 316, § 1; 60 Del. Laws, c. 114, § 1; 63 Del. Laws, c. 358, § 1; 64 Del. Laws, c. 352, §§ 1, 2; 66 Del. Laws, c. 269, § 8; 71 Del. Laws, c. 176, § 20; 71 Del. Laws, c. 285, §§ 17, 18; 73 Del. Laws, c. 60, §§ 2, 3, 4, 5; 73 Del. Laws, c. 151, § 1; 76 Del. Laws, c. 232, § 2; 78 Del. Laws, c. 392, §§ 4, 18.;



§ 4332. Conditions of probation or suspension of sentence; house arrest for nonviolent offenders

(a) The Department may adopt standards concerning the conditions of probation or suspension of sentence which the court may use in a given case. The standard conditions shall apply in the absence of any other specific or inconsistent conditions imposed by the court. The presentence report may recommend conditions to be imposed by the court. However, nothing in this chapter shall limit the authority of the court to impose or modify any general or specific conditions of probation or suspension of sentence. The Department may recommend and, by order duly entered, the court may impose and may at any time order modification of any conditions of probation or suspension of sentence. Before any such conditions are modified, a report by the Department shall be presented to and considered by the court. The court shall cause a copy of any such order to be delivered to the Department and to the probationer.

(b) The Department may adopt standards governing any program of house arrest for nonviolent offenders. The presentence report may recommend conditions to be imposed by the court. In addition to any conditions imposed by the Department or by the court, each program involving house arrest for nonviolent offenders, regardless of the official or unofficial name of the program, shall include a reasonable monthly payment by each offender participating in the program, clear and consistent sanctions when a participant in the program violates any of the conditions, and the ownership or leasing of all equipment by the Department of Correction.

(c) The Department is authorized to use offender electronic monitoring systems and any new or emerging offender monitoring technology that will assist in the supervision of offenders placed on house arrest.

(d) The Department is authorized to supervise offenders on house arrest without the use of any specific electronic equipment, so long as sufficient and reasonable methods for ensuring compliance with the terms of house arrest are employed.

11 Del. C. 1953, § 4333; 54 Del. Laws, c. 349, § 7; 66 Del. Laws, c. 29, § 1; 76 Del. Laws, c. 399, § 1.;

§ 4332A Imposition of community service.

(a) A court may impose a period of community service, as defined in this chapter, either as a condition of probation or as the sole sanction imposed at sentencing.

(b) The specified number of hours of community service shall be fixed by the court, but in no case shall the total number of hours imposed exceed the maximum term of incarceration provided by law for the instant offense. In cases where no incarceration is provided by law, the number of hours of community service fixed by the court shall not exceed 100.

(c) In the event that community service is imposed by the court as a condition of probation, noncompliance with the community service order shall constitute a violation of the conditions of probation.

(d) In the event that community service is imposed as the sole sanction by the court, noncompliance with the community service order shall constitute criminal contempt.

(e) The Department shall, by the promulgation of regulations or other appropriate standards, administer and enforce the terms of all court orders involving the imposition of community service.

67 Del. Laws, c. 316, § 2.;



§ 4332A. Imposition of community service

(a) A court may impose a period of community service, as defined in this chapter, either as a condition of probation or as the sole sanction imposed at sentencing.

(b) The specified number of hours of community service shall be fixed by the court, but in no case shall the total number of hours imposed exceed the maximum term of incarceration provided by law for the instant offense. In cases where no incarceration is provided by law, the number of hours of community service fixed by the court shall not exceed 100.

(c) In the event that community service is imposed by the court as a condition of probation, noncompliance with the community service order shall constitute a violation of the conditions of probation.

(d) In the event that community service is imposed as the sole sanction by the court, noncompliance with the community service order shall constitute criminal contempt.

(e) The Department shall, by the promulgation of regulations or other appropriate standards, administer and enforce the terms of all court orders involving the imposition of community service.

67 Del. Laws, c. 316, § 2.;



§ 4333. Period of probation or suspension of sentence; termination

(a) The period of probation or suspension of sentence shall be fixed by the court subject to the provisions of this section. Any probation or suspension of sentence may be terminated by the court at any time and upon such termination or upon termination by expiration of the term, an order to this effect shall be entered by the court.

(b) The length of any period of probation or suspension of sentence shall be limited to:

(1) Two years, for any violent felony in this title as designated in § 4201(c) of this title;

(2) Eighteen months, for any offense set forth in Title 16 of this Code; or

(3) One year, for any offense not otherwise specified in paragraph (1) or (2) of this subsection.

(c) Any offender who is serving more than 1 sentence imposed following convictions in more than 1 case shall not serve a consecutive period of probation or suspension of sentence that is in excess of the limitations imposed by subsection (b) of this section. Any sentence of probation or suspension of sentence (or any portion thereof) which, if served consecutively to another such sentence, would result in an aggregate sentence of probation or suspension of sentence in excess of the limitations imposed by subsection (b) of this section shall be deemed to be concurrent to such other sentence. The provisions of this subsection shall not apply to a sentence imposed for a conviction involving an offense committed while the offender was serving a period of probation or suspension of sentence.

(d) The limitations set forth in subsections (b) and (c) of this section shall not apply:

(1) To any sentence imposed for a conviction of any sex offense as defined in § 761 of this title if the sentencing court determines on the record that a longer period of probation or suspension of sentence will reduce the likelihood that the offender will commit a sex offense or other violent offense in the future;

(2) To any sentence imposed for any violent felony in this title as designated by § 4201(c) of this title if the sentencing court determines on the record that public safety will be enhanced by a longer period of probation or suspension of sentence; or

(3) To any sentence imposed for any offense set forth in the Delaware Code if the sentencing court determines on the record that a longer period of probation or suspension of sentence is necessary to ensure the collection of any restitution ordered, except that any period of probation ordered pursuant to this paragraph that is in excess of the limitations set forth in subsections (b) and (c) of this section shall be served at Accountability Level I — Restitution Only pursuant to the terms of § 4204(c)(10) of this title.

(e) The limitations set forth in subsection (b) and (c) of this section may be exceeded by up to 90 days by the sentencing court if it determines that the defendant has not yet completed a substance abuse treatment program ordered by the court, provided, that each extension of sentence ordered pursuant to this subsection shall be preceded by a hearing, and by a finding on the record, that such extension of sentence is necessary to facilitate the completion of the substance abuse treatment program.

(f) Except as provided by subsection (g) of this section, in no event shall the total period of probation or suspension of sentence exceed the maximum term of commitment provided by law for the offense or 1 year, whichever is greater; provided, that in all cases where no commitment is provided by law the period of probation or suspension of sentence shall not be more than 1 year.

(g)(1) Any period of custodial supervision imposed pursuant to § 4204(l) of this title shall not be subject to the limitations set forth by this section.

(2) As used in this section, the phrase "period of probation or suspension of sentence'' shall not include any period of a sentence that is designated by the sentencing court to be served at Supervision Accountability Level IV as defined in § 4204(c)(4) of this title.

(h) Notwithstanding any provision of this Code or court rule to the contrary, any superior court judge who is presiding over any proceeding at which an offender is sentenced or found to have violated any condition or term of an imposed period of probation or suspension of sentence shall be deemed to have jurisdiction over any sentence to a period of probation or suspension of sentence currently being served by the offender regardless of the court or county in which such sentence was originally imposed, and may modify, revoke or terminate any such period of probation or suspension of sentence.

(i) The Department shall have the authority without leave of the court to reclassify any offender sentenced to probation at Accountability Levels I, II or III, provided that the Department shall first evaluate the offender using an objective classification tool designed to assist in the determination of the appropriate level of probation. Offenders shall be reevaluated and reclassified periodically as the Department deems necessary and appropriate.

(j) Notwithstanding any other provision to the contrary, the provisions of subsections (b), (c), (d) and (e) of this section shall be applicable to sentences imposed prior to June 1, 2003, only upon an order of the Court entered for good cause shown after its consideration of an application for sentence modification filed by the Department of Correction.

11 Del. C. 1953, § 4334; 54 Del. Laws, c. 349, § 7; 74 Del. Laws, c. 27, § 4; 74 Del. Laws, c. 88, §§ 1-4; 74 Del. Laws, c. 345, § 1; 78 Del. Laws, c. 392, § 5.;



§ 4334. Arrest for violation of conditions; subsequent disposition

(a) The court may issue a warrant for the arrest of a probationer for violation of any of the conditions of probation or suspension of sentence, or a notice to appear to answer to a charge of violation. Such notice shall be personally served upon the probationer. The warrant shall authorize officers to return the probationer to the custody of the court or to the Department.

(b) The Commissioner, or any probation officer, when in the Commissioner's or probation officer's judgment there has been a violation of any condition of probation or suspension of sentence, may arrest such probationer without a warrant, or may deputize any other officer with power of arrest to do so by giving that officer a written statement setting forth that the probationer has, in the judgment of the Commissioner or probation officer, violated the conditions of probation or suspended sentence. The written statement delivered with the probationer by the arresting officer to the official in charge of the place of detention shall be sufficient warrant for the detention of the probationer. When an arrest is made by a probation officer, the Department shall present to the detaining authority a written statement of the circumstances of violation. Provisions regarding release on bail of persons charged with crime shall be applicable to the probationers arrested under these provisions.

(c) Upon such arrest and detention, the Department shall immediately notify the court and shall submit in writing a report showing in what manner the probationer has violated the conditions of probation or suspension of sentence. Thereupon, or upon arrest by warrant as provided in subsection (b) of this section, the court shall cause the probationer to be brought before it without unnecessary delay, for a hearing on the violation charge. The hearing may be informal or summary. If the violation is established, the court may continue or revoke the probation or suspension of sentence, and may require the probation violator to serve the sentence imposed, or any lesser sentence, and, if imposition of sentence was suspended, may impose any sentence which might originally have been imposed.

(d) Notwithstanding any provision of subsection (c) of this section or any other law, rule or regulation to the contrary, the Department is authorized to administratively resolve technical and minor violations of the conditions of probation or supervision at Accountability Levels I, II, III or IV when a sanction less restrictive than Level V is being sought by the Department as a result of the violation, and is further authorized to administratively resolve technical and minor violations of conditions of probation at Accountability Levels I, II, III, or IV by placing the probationer at Accountability Level IV for a period of not more than 5 days consecutively, and not more than 10 days in any 1 calendar year, or on home confinement for a period of not more than 10 days consecutively, and not more than 20 days per calendar year. The Department shall adopt written procedures providing for administrative review for all cases in which an offender is placed at Level IV or home confinement pursuant to this subsection. All administrative dispositions imposed pursuant to this subsection shall be documented in the offender's record and shall be made available to the court in the event of a subsequent violation which is considered by the court. For the purposes of this subsection, the term "technical and minor violations of the conditions of probation or supervision'' shall not include arrests or convictions for new criminal offenses. Under this section, the purpose of home confinement is to reduce the number of persons held at Level V and Level IV facilities by substituting home confinement when appropriate. The Department shall develop guidelines for probation officers to assist them in providing consistent and appropriate responses to compliance and violations of the conditions of probation or supervision.

(e) A probationer for whose return a warrant cannot be served, shall be deemed a fugitive from justice or to have fled from justice. If it shall appear that probationer has violated probation or suspended sentence, the court shall determine whether the time from issuing of the warrant to the date of the probationer's arrest, or any part of it, shall be counted as time served on probation or suspended sentence.

(f) The Justice of the Peace Court shall have jurisdiction over violations of probation where such probation or suspension of sentence was pursuant to an order of the Justice of the Peace Court.

11 Del. C. 1953, § 4335; 54 Del. Laws, c. 349, § 7; 66 Del. Laws, c. 133, § 1; 67 Del. Laws, c. 442, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 27, § 5; 74 Del. Laws, c. 322, § 4; 78 Del. Laws, c. 392, § 6.;



§ 4335. Presentence investigations; Superior Court; Court of Common Pleas; Investigative Services Officers

(a)(1) Chief Investigative Services Officer — The Superior Court and the Court of Common Pleas may appoint a suitable person in each of the counties of the State to conduct such presentence investigations and to perform such other duties, within or without the county of the person's residence, as the Court may direct. Each person so appointed shall be a resident of this State and shall hold office at the pleasure of the Court. Each of such persons shall be the Chief Investigative Services Officer and shall be an officer of the Court.

(2) Investigative Services Officer — The Superior Court and the Court of Common Pleas may also appoint an appropriate number of Investigative Services Officers in each county who shall have powers and responsibilities to conduct presentence investigations, as well as other types of investigations and investigative tasks, as directed by the Court and under the supervision of the Chief Investigative Services Officer.

(3) Support Staff — The Court may also appoint appropriate support staff in each county to ensure the proper functioning of each Investigative Services Office.

(b) Badges and identification — Each Chief Investigative Services Officer and Investigative Services Officer shall be provided by the Court with an appropriate badge and identification.

(c) Presentence Investigations for Superior Court — Each Investigative Services Officer shall conduct such presentence investigations for the Superior Court as it shall direct, including an inquiry into such things as the circumstances of the offense, the motivation of the offender, and the criminal record, social history, behavior pattern and present condition of the offender. The report thereof shall be in such form and over such subjects as the Superior Court shall direct.

(d) Presentence Investigations for the Court of Common Pleas — Each Investigative Services Officer for the Court of Common Pleas shall conduct such presentence investigations for the Court of Common Pleas as it shall direct, including inquiring into such things as the circumstances of the offense, the motivations of the offender, and the criminal record, social history, behavior pattern and the present condition of the offender. The report thereof shall be in such form and cover such subjects as the Court of Common Pleas shall direct. In any county where a Court of Common Pleas Investigative Services Office does not exist, each Superior Court Investigative Services Officer shall, with the approval of the Superior Court, conduct such presentence investigations for the Court of Common Pleas as said Court shall order. The report thereof shall be in such form and cover such subjects as the Court of Common Pleas shall direct.

(e) "Investigative Services Officer'' definition. — An "Investigative Services Officer'' is a person selected by the Court through such person's training and experience to produce reports as identified above to assist the Court in determining restitution, costs and recommendations for sentences for a person convicted of an offense under the Delaware Code.

11 Del. C. 1953, § 4336; 54 Del. Laws, c. 349, § 7; 57 Del. Laws, c. 184; 57 Del. Laws, c. 228, §§ 11-35; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 60, § 6; 78 Del. Laws, c. 227, § 1.;



§ 4336. Community notice of offenders on probation, parole, conditional release, or release from confinement

(a) Notwithstanding any other provision of law to the contrary, the Department of Correction or the Department of Services to Children, Youth and Their Families (DSCYF) as the case may be, shall provide written notice to the Attorney General, to the chief law-enforcement officer of the jurisdiction which made the original arrest, to the chief law-enforcement officer where the prisoner intends to reside and to the Superintendent of State Police, of the release from incarceration of any person who has been convicted of:

(1)a. Any of the offenses specified in §§ 764 through 777 of this title;

b. Any of the offenses specified in §§ 1108 through 1111 of this title; or

c. Attempt to commit any of the foregoing offenses, or of the release of any juvenile adjudicated delinquent on the basis of an offense which, if committed by an adult, would constitute:

(2)a. Any of the offenses specified in §§ 764 through 777 of this title;

b. Any of the offenses specified in §§ 1108 through 1111 of this title; or

c. Attempt to commit any of the foregoing offenses.

(b) Notwithstanding any other provision of law to the contrary, the official in charge of any other institution where an inmate is confined because of the commission or attempt to commit any of the offenses specified subsection (a) of this section, or the official in charge of a state hospital to which a person is committed as a result of having been convicted or adjudged guilty but mentally ill or adjudged not guilty by reason of insanity of 1 of the offenses specified in subsection (a) of this section, shall provide written notice to the Attorney General, to the chief law enforcement officer of the jurisdiction which made the original arrest, to the chief law enforcement officer where the prisoner intends to reside and to the Superintendent of State Police of the release from such institution or state hospital of any such inmate or person.

(c) Any notice required pursuant to subsection (a) or subsection (b) of this section shall be given no more than 90 days, and no less than 45 days, prior to such person's release. The notice shall include, without limitation, the legal name, any alias or nicknames, age, sex, race, fingerprints, all known identifying factors, offense history, anticipated future residence and a photo of the released person supplied by the Department of Correction or the DSCYF, as the case may be, and taken not more than 90 days prior to release. No person shall be released from incarceration or confinement unless and until the person cooperates with the appropriate authorities pursuant to this section.

(d) Notwithstanding any other provision of law to the contrary, the court, where a person convicted of any of the offenses specified in subsection (a) of this section is released by a state court on probation or discharged by a state court upon payment of a fine, shall provide written notice to the Attorney General, to the chief law enforcement officer of the jurisdiction which made the original arrest, to the chief law enforcement officer where the convicted person intends to reside and to the Superintendent of State Police of the release from such court.

(e) Any notice pursuant to subsection (d) of this section shall be given no more than 5 working days after the person's release. The notice shall include, without limitation, the following information as it is available to the court or notation as to the repository for said information: the legal name, any alias or nicknames, age, sex, race, fingerprints, all known identifying factors, offense history, anticipated future residence and a photo taken not more than 90 days prior to release.

(f) The Attorney General shall use any reasonable means to notify the victim of the anticipated release unless the victim has requested not to be notified.

(g) The Attorney General shall, within 10 days after receiving notification of a pending release pursuant to subsection (a) or subsection (b) of this section, or notification of release pursuant to subsection (d) of this section, assess the offender in accordance with the Registrant Risk Assessment Scale, the form of which and a manual for which are attached hereto as Exhibit A. The Attorney General shall notify the Delaware State Police and the chief law enforcement officer of the jurisdiction where the offender intends to reside as to the resulting score on the Registrant Risk Assessment Scale, and shall forward a copy of the completed Registrant Risk Assessment Scale to the Superintendent of the Delaware State Police and to the chief law enforcement officer of the jurisdiction where the registrant offender intends to reside.

(h) The chief law enforcement officer of the jurisdiction where the inmate intends to reside, or the Superintendent of State Police if no local agency exists, shall provide notification of the convicted sex offender's release in accordance with the following guidelines:

(1) Those persons receiving a "Low Risk'' score on the Registrant Risk Assessment Scale shall be considered a Tier One offender. The release of Tier One offenders will require notification to all law enforcement agencies with jurisdiction over the area where the offender intends to reside.

(2) Those persons receiving a "Moderate Risk'' score on the Registrant Risk Assessment Scale shall be considered a Tier Two offender. In addition to law enforcement notification, the release of a Tier Two offender shall require a Community Organization Alert pursuant to this paragraph. Such Community Organization Alert may include a photograph of the offender if deemed appropriate by the notifying agency. In order to be a community organization entitled to Tier Two notification, such organizations must register with the local law enforcement agency, or where the community has no local law enforcement agency, with the Superintendent of State Police. Organizations may only be included on the notification list if they operate an establishment where children gather under their care or where women are cared for. The State Board of Education shall provide all law enforcement agencies within the State a list of all educational institutions within the Board's administration. Every law enforcement agency shall automatically register each institution on the Board's list located within its jurisdiction. Notification will go to those organizations which, at any specific time, are likely to encounter the released offender. "Likely to encounter'' for the purposes of this section means that the location of any organization is such that they are in close geographic proximity to a location where the released offender resides or visits or can be presumed to visit on a regular basis.

(3) Those persons receiving a "High Risk'' score on the Registrant Risk Assessment Scale shall be considered a Tier Three offender. In addition to law enforcement notification and a Community Organization Alert, the release of a Tier Three offender shall require community notification pursuant to this paragraph. Community notification shall be conducted by door-to-door appearances or by mail or by other methods devised specifically to notify members of the public likely to encounter the offender. Community notification should be targeted to a defined community. Such community notification may include a photograph of the offender if deemed appropriate by the notifying agency.

(i) A complete register of all persons convicted after June 27, 1994, of any of the offenses specified in subsection (a) of this section, or of attempt to commit any of such offenses shall be created, maintained and routinely updated by the Delaware State Police for immediate accessibility by the Delaware Justice Information System (DelJIS) computer to all law enforcement agencies. Such register shall be accessible by the name of each offender or by county of residence of each offender. The register required by this subsection shall be established by the Delaware State Police no later than 6 months after June 21, 1996.

(j) All elected public officials, public employees and public agencies are immune from civil liability for any discretionary decision to release relevant information unless it is shown that the official, employee or agency acted with gross negligence or in bad faith. The immunity provided under this section applies to the release of relevant information to other employees or officials or to the general public.

(k) There shall be no civil legal remedies available as a cause of action against any public official, public employee or public agency for failing to release information as authorized in this section.

(l) In addition to those circumstances enumerated in this section, law enforcement agencies shall notify any member of the public of the release of a person described in subsection (a), subsection (b) or subsection (d) of this section where such released person may pose a particular threat or danger to a member of the public.

(m) The Court in which any person described in subsection (a) of this section is sentenced shall designate for the Department of Correction or the DSCYF, as the case may be, at the time of sentencing that notice in accordance with this section shall be required.

(n) The Court in which any person described in subsection (b) of this section is sentenced shall designate for the official in charge of the institution of confinement or state hospital at the time of sentencing that notice in accordance with this section shall be required.

(o) The Court in which any person described in subsection (d) of this section is sentenced shall determine, at the time of sentencing, that notice in accordance with this section shall be required.

(p) The Department of Technology and Information shall provide public notification of the name of every person designated by the Attorney General as a Tier Three sex offender pursuant to paragraph (h)(3) of this section (including any known alias), the last verified address of the offender, the title of any sex offense for which the offender has been convicted and the date of conviction. Such information shall be searchable by the name of the sex offender and by geographic criteria, and shall be made available to the public by the Internet, and by printed copy that shall be available on request at any state or local police agency and all public libraries within the State. Such information shall be updated as often as practicable, but not less than every 3 months, and shall be maintained by the Superintendent of the Delaware State Police, as set forth in § 4120 of this title, and elsewhere in this section.

(q) This section shall apply with respect to persons convicted after June 21, 1996, but before March 1, 1999.

69 Del. Laws, c. 469, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 428, § 1; 71 Del. Laws, c. 429, § 3; 74 Del. Laws, c. 128, § 1; 77 Del. Laws, c. 318, § 6.;






Subchapter IV Parole

§ 4341. Selection, appointment and removal of Board of Parole

(a) The Board of Parole shall consist of 4 members, 1 from each county plus 1 additional member from the City of Wilmington, who have a demonstrated interest in correctional treatment or social welfare, each of whom shall serve for a term of 4 years, and a Chairperson who shall serve at the pleasure of the Governor, all to be appointed by the Governor and confirmed by a majority of the members elected to the Senate.

(b) The Chairperson shall be paid a salary which shall be fixed by the Governor.

(c) The Chairperson shall be experienced in the area or areas of probation, parole and/or other related areas of corrections.

(d) One of the initial 4 members shall be appointed for a term of 1 year, 1 for a term of 2 years, 1 for a term of 3 years and the fourth for a full 4-year term. Members appointed thereafter, unless to fill a vacancy, shall be for full 4-year terms. A vacancy shall be filled by the Governor within 60 days, the appointee to serve the balance of the unexpired term. A member shall hold office until a successor has been appointed and qualified.

(e) The present Chairperson and members of the Board of Parole shall continue to serve as voting members of the Board until the expiration date of their present terms, unless they shall sooner resign.

(f) The Governor may remove a member of the Board only for disability, inefficiency, neglect of duty or malfeasance in office. Before such removal the Governor shall give the member a written copy of the charges against such member and shall fix the time when such member can be heard in such member's defense, which shall not be less than 10 days thereafter.

11 Del. C. 1953, § 4341; 54 Del. Laws, c. 349, § 7; 57 Del. Laws, c. 597, § 1; 59 Del. Laws, c. 172, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 299, § 1.;



§ 4342. Adequate quarters; personnel; seal

(a) The Board shall obtain and maintain suitable and adequate quarters and shall employ those persons necessary to carry out its functions.

(b) The Board shall adopt an official seal of which the courts shall take judicial notice.

11 Del. C. 1953, § 4342; 54 Del. Laws, c. 349, § 7; 57 Del. Laws, c. 591, § 52; 57 Del. Laws, c. 597, § 2.;



§ 4343. Duties

The Board shall:

(1) Be the paroling authority for the State;

(2) Establish rules and regulations for the conduct of its own proceedings, and rules of procedure for the effective enforcement of this chapter. Copies of said rules and regulations shall be published and may be obtained upon request;

(3) Determine the salary of any employee within the total appropriation in addition to proper expenses;

(4) Meet at least once a month, for the transaction of business, and a sufficient other number of times as shall be necessary adequately to perform its duties under this chapter;

(5) Keep a record of its acts and notify each applicant for parole, and the Department of its decisions;

(6) Consult with the Department in the formulation and establishment of policies and procedures, fully to carry out the objectives of parole and correctional treatment in the best interests of the public;

(7) Cooperate with the Department in preparing the annual report of the Board to be submitted to the Governor and make available and submit to the Department all statistical and other data of its work and compilation and analysis of dispositions as it shall require. The Board may make a separate statement or include such statement in the report of the Department to the Governor;

(8) Act as advisory board to the Board of Pardons. When a person in legal custody of the Department of Correction applies to the Board of Pardons for recommendation for a pardon or commutation of sentence, the Parole Board, upon request, shall furnish to each member of the Board of Pardons and to the Governor a report of the record of such person, which shall include its opinion as to the state of rehabilitation of such person.

11 Del. C. 1953, § 4343; 54 Del. Laws, c. 349, § 7; 57 Del. Laws, c. 597, § 3; 60 Del. Laws, c. 251, § 10; 78 Del. Laws, c. 305, § 1.;



§ 4344. Compensation and expenses

(a) Each member of the Board except the Chairperson shall receive $300 per day, for services when attending a meeting of the Board. The meetings of the Board shall not exceed 50 in any year; however, the Governor may, in the Governor's discretion, give written authorization to the Board to hold as many meetings in excess of 50 in any year as the business of the Board may require.

(b) In addition, each member shall receive mileage incurred attending such meetings and performing such duties.

11 Del. C. 1953, § 4344; 54 Del. Laws, c. 349, § 7; 57 Del. Laws, c. 597, § 4; 58 Del. Laws, c. 145; 59 Del. Laws, c. 172, § 3; 62 Del. Laws, c. 68, § 138; 62 Del. Laws, c. 86, § 40; 65 Del. Laws, c. 348, § 89; 69 Del. Laws, c. 459, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 329, § 1.;



§ 4345. Information on applications for parole and review to be provided by Chairperson

At least 14 days before any meeting of the Board, the Chairperson shall provide all the members of the Board with copies of all pertinent information and materials at the Chairperson's disposal concerning all applications for parole coming before the Board at that meeting, or concerning any reviews which shall be undertaken at that meeting.

11 Del. C. 1953, § 4345; 57 Del. Laws, c. 597, § 5; 70 Del. Laws, c. 186, § 1.;



§ 4346. Eligibility for parole

(a) A person confined to any correctional facility administered by the Department may be released on parole by the Board if the person has served 1/3 of the term imposed by the court, such term to be reduced by such merit and good behavior credits as have been earned, or 120 days, whichever is greater. For the purpose of this subchapter, "court'' shall include any court committing an offender to the Department.

(b) Consistent with law, the Board, upon written recommendation of the court which imposed the sentence, or the Department, may reduce the minimum term of eligibility when the Board is satisfied that the best interest of the public and the welfare of the person will be served by such reduction. Such reduction in the minimum term of eligibility for parole shall be by order of the Board stating the specific date when said person shall become eligible for parole; but such reduction of the minimum term of eligibility for parole shall have no effect on the maximum limits of the sentence. The order of reduction by the Board shall be made in open hearing.

(c) The Board shall have authority to act where the maximum term has been commuted by the Governor. For all purposes of this section, a person sentenced to imprisonment for life shall be considered as having been sentenced to a fixed term of 45 years.

(d) Consistent with law, the Board may adopt such other rules as it deems proper or necessary with respect to the eligibility of persons for parole, the conduct of parole hearings or conditions to be imposed upon parolees.

(e) Whenever the physical or mental condition of any person confined in any institution demands treatment which the Department cannot furnish, the Department may, if such action seems necessary for the well-being of such person, recommend the case be considered by the Board of Parole at a regular or special meeting. When such case is so considered, the Board of Parole, if satisfied that removal from the institution is necessary for the well-being of such person, may order the release of such person on parole without regard to the time already served by such person. The Board of Parole shall parole in such case only when arrangements have been made for the treatment of the person in some institution. The Board of Parole may impose any conditions of parole in such case, may revoke such parole without hearing at any time and for any cause, and order the return of the person to the Department.

11 Del. C. 1953, § 4346; 54 Del. Laws, c. 349, § 7.;



§ 4347. Parole authority and procedure

(a) A person committed to the custody of the Department who will be eligible for parole within 180 days may apply for a parole hearing on forms promulgated by the Board. Upon receipt of such application, the Board shall notify the Bureau Chief of Prisons of said application and request verification of parole eligibility and the information required in subsection (d) of this section which shall be provided the Board within 30 days. Upon receipt of the foregoing information, the Board shall determine within 30 days if a parole hearing will be scheduled. If the hearing is denied or if the hearing is held and the parole denied the applicant and the Department shall be advised in writing by the Board of the earliest date, not sooner than 6 months for an applicant with a good-time release date of 3 years or less and not sooner than 1 year for an applicant with a good-time release date of more than 3 years, upon which the applicant shall be eligible to again apply for a parole hearing in accordance within this section.

(b) If any person eligible for parole fails to make an application as specified in subsection (a) of this section, the Department shall have no duty to such person to provide the Board with the information otherwise required by this chapter and the Board shall have no duty to such person to consider such person for parole. Notwithstanding the failure of a person to apply for parole, the Department is permitted to provide the Board with the information otherwise required by this chapter and the Board may, in turn, consider such person for parole.

(c) A parole may be granted when in the opinion of the Board there is reasonable probability that the person can be released without detriment to the community or to person, and where, in the Board's opinion, parole supervision would be in the best interest of society and an aid to rehabilitation of the offender as a law-abiding citizen. A parole shall be ordered only in the best interest of society, not as an award of clemency, and shall not be considered as a reduction of sentence or a pardon. A person shall be placed on parole only when the Board believes that the person is able and willing to fulfill the obligations of a law-abiding citizen. Among the factors the Board shall consider when determining if a defendant shall be placed on parole are as follows: job skills, progress towards or achievement of a general equivalency diploma, substance abuse treatment and anger management and conflict resolution.

(d) Within 1 month prior to the time an offender is scheduled for a parole hearing, the Department shall submit a progress report with parole recommendations to the Parole Board, and the Department shall submit a carefully evaluated parole plan with recommendations. At the same time a copy of the progress report and the parole plan and recommendations shall also be submitted to the Delaware State Police and to the arresting public police organization, along with the date and location of the scheduled parole hearing. Moreover, whenever possible and feasible, the Department shall notify the aggrieved party of the crime or crimes for which the offender was sentenced and the date and location of the scheduled parole hearing.

(e) The Board shall have no obligation to allow a person eligible for parole to appear before it, and the Board may deny a parole application without having interviewed the applicant. In no case, however, shall the Board grant a parole without having first had the applicant personally appear before the Board and be interviewed by it.

(f) All paroles shall issue upon order of the Board duly adopted by a majority of those present and voting; provided, however, no person who has been convicted of and imprisoned for murder in the first or second degree, rape in the first, second or third degree, unlawful sexual intercourse in the first or second degree, kidnapping or any offense relating to the sale, attempt to sell, delivery or possession with intent to sell or deliver a narcotic drug shall be granted a parole except by order of the Board duly adopted by at least 4 of the 5 members of the Board. A quorum shall be a minimum of 3 members.

No parole shall be issued to any prisoner who has been convicted in a court of law and sentenced for committing or attempting to commit the offense of "escape after conviction'' as set forth in § 1253 of this title until such time as that prisoner has served the amount of time equivalent to and commensurate with that imposed in the sentence set forth by the court for said escape or attempt to escape.

No parole shall be issued to any prisoner who has been convicted and sentenced in a court of law for the offense of "conspiracy in the second degree'' as defined in § 512 of this title with respect to directly and actively aiding or abetting an escape as defined in § 1253 of this title until such time as an equivalent amount of time commensurate with that which has been imposed under the sentence set forth by the court for said conspiracy has been served.

(g) Every person while on parole shall remain in the legal custody of the Department but shall be subject to the orders of the Board of Parole.

(h) Where civil rights would otherwise be forfeited, they shall be forfeited only during any period of incarceration.

(i) The period served on parole or conditional release shall be deemed service of the term of imprisonment, and subject to the provisions contained in § 4352 of this title, relating to a person who is a fugitive from or has fled from justice, the total time served may not exceed the maximum term or sentence. When a person on parole or conditional release has performed the obligations of that person's release for such time as shall satisfy the Board that the person's final release is not incompatible with the best interest of society and the welfare of the individual, the Board may make a final order of discharge and issue a certificate of discharge to the person; but no such order of discharge shall be made within 1 year after the date of release except where the sentence expires earlier thereto. Such discharge, and the discharge of a person who has served person's term of imprisonment, shall have the effect of restoring all civil rights lost by operation of law upon commitment. Except when discharged herein a person on parole or conditional release shall be on parole until the expiration of the maximum term for which the person is sentenced.

(j) Each person who is eligible for parole or conditional release under this subchapter is eligible to be a candidate for appointment to the house arrest program for nonviolent offenders. A person shall be eligible for consideration to participate in the house arrest program if such person meets all of the requirements of subsection (c) of this section and in addition:

(1) Makes regular payments, per month, toward the costs incurred by the State in maintaining the program;

(2) Performs such stipulated number of hours of public service work as are directed by the court or by the Department;

(3) Makes restitution to any victim or victims in such amounts as the court shall determine. Full or partial restitution, in such manner as the court determines, is a requirement for participation, or continued participation, in the program.

(k) Notification of parole eligibility —

(1) At least 30 days prior to a scheduled parole hearing for an inmate convicted of a felony offense, the Board shall notify the victim or the immediate family of the victim of the date, time and place of the scheduled hearing. A copy of any rules developed pursuant to § 4350(a) of this title shall be included with the notice. However, at any time, the victim or the victim's immediate family can request that no notification be sent.

(2) At least 30 days prior to a scheduled parole hearing for an inmate convicted of a felony offense, the Board shall send a notice of the date, time and place of the scheduled hearing to the attorney general.

(3) At least 30 days prior to a scheduled parole hearing for an inmate convicted of a felony offense, the Board shall cause notice of the date, time and place of the scheduled hearing to be published in a newspaper with an average daily statewide circulation of at least 15,000 copies, of which at least 5,000 copies shall be in the county in which the offense occurred.

(l) Notification of Parole Decision —

(1) At the same time as the Board sends notice of its decision to the inmate, the Board shall send notice of its decision to those who received notice under paragraphs (k)(1) and/or (2) of this section.

(2) No later than 10 days after a parole hearing resulting in parole of an applicant, the Board shall cause notice of its decision to be published in the same newspaper in which the notice of the hearing was published.

(m) Prior to a parole hearing, a party to whom the Board failed to notify as required in paragraphs (k)(1) or (2) of this section may request that the Board postpone the scheduled hearing in order to provide a reasonable opportunity for the party to attend the hearing, and/or submit a written statement. However, in no event shall the hearing be postponed more than 45 days from the original scheduled date.

(n) Any notice required to be provided to the victim or to the victim's immediate family shall be mailed to the last known address of the victim or family member. It is the responsibility of the victim or the victim's immediate family to provide the Board with a current mailing address.

11 Del. C. 1953, § 4347; 54 Del. Laws, c. 349, § 7; 57 Del. Laws, c. 584; 59 Del. Laws, c. 125, § 1; 60 Del. Laws, c. 707, § 1; 63 Del. Laws, c. 331, § 1; 64 Del. Laws, c. 22, §§ 1-5; 64 Del. Laws, c. 188, § 1; 66 Del. Laws, c. 29, § 2; 66 Del. Laws, c. 269, § 31; 67 Del. Laws, c. 355, § 1; 68 Del. Laws, c. 373, §§ 1, 2; 70 Del. Laws, c. 168, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 285, § 17; 75 Del. Laws, c. 102, § 1; 78 Del. Laws, c. 305, § 1.;



§ 4348. Release upon merit and good behavior credits

A person released on or after August 8, 2012, having served that person's term or terms in incarceration, less such merit and good behavior credits as have been earned, shall, upon release, be deemed as released on probation until the expiration of the maximum term or terms for which the person is sentenced. A person may waive the right to conditional release, in which case the person shall serve the remainder of the term or terms in prison. Such waiver shall be in writing.

11 Del. C. 1953, § 4348; 54 Del. Laws, c. 349, § 7; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 392, § 7; 79 Del. Laws, c. 187, § 3.;



§ 4349. Information from the Department and others

The Department shall grant to the Board or its representatives access to any person over whom the Board has jurisdiction under this chapter, and shall provide facilities for communicating with and observing such person, and make available to the Board such reports as the Board shall require concerning the conduct and character of any person in the custody of the Department, the institutional plan of treatment for such person or any other facts deemed by the Board pertinent in determining whether the person shall be paroled. The Department shall furnish to the Board such reports as the Board shall require concerning casework performed in the community with relatives or others connected with the person, investigations of parole plans or other reports or facts deemed by the Board pertinent in determining whether or not the person shall be paroled. All police agencies of this State, upon request, shall furnish the Board with any information at their disposal in regard to any person to be considered for parole.

11 Del. C. 1953, § 4349; 54 Del. Laws, c. 349, § 7.;



§ 4350. Conduct of hearings on applications for parole

(a) The Board shall adopt rules for hearing oral statements or arguments by persons not connected with the Department of Correction when hearing applications for parole. In developing those rules, the Board shall reserve for itself the right to:

(1) Limit the length of each statement;

(2) Restrict the number of individuals allowed to attend parole hearings in accordance with physical limitations or security requirements of the hearing facilities; and

(3) Deny admission or continued attendance to individuals who threaten or present a danger to the attendees or participants or who disrupt the hearing.

The Board shall also accept written statements.

(b) The Board may take formal action to close their proceedings upon a majority vote of members present for the following reasons:

(1) To protect ongoing law enforcement investigations, upon written request of the attorney general or law enforcement agency;

(2) To deliberate upon oral or written arguments received;

(3) To provide opportunity for applicants to challenge confidential information which they believe is detrimental to their applications; or

(4) At the request of the victim or, in the case of first-degree murder, the immediate family of the victim.

(c) The Department of Correction may appear personally before the Board to advise and be heard by the Board with respect to any application for parole being considered.

(d) When the Board is hearing an application for parole made by an offender, the victim or immediate family of the victim of such crime or their duly appointed representatives may make oral statements or arguments before the Board with respect to the application for parole being considered. Victims or their representatives shall have priority in making statements before the Board.

(e) As used in this section, the phrase "immediate family'' shall mean widow, widower, parents, children, brothers and sisters of the victim.

11 Del. C. 1953, § 4350; 54 Del. Laws, c. 349, § 7; 60 Del. Laws, c. 64, § 1; 70 Del. Laws, c. 168, § 1.;



§ 4351. Witnesses; production of records

The Board may issue subpoenas requiring the attendance of such witnesses and the production of such records, books, papers and documents necessary for investigation of the case of any person before it. Subpoenas may be signed and oaths administered by any member of the Board. Subpoenas so issued may be served by Department employees or by any person authorized to serve subpoenas by the Rules of Civil Procedure of the Superior Court and shall be served and returned as provided by said Rules. The fees of witnesses shall be the same as allowed in the Superior Court and shall be paid by the State Treasurer from any moneys in the Treasury of the State not otherwise appropriated, upon a warrant signed by a member of the Board and its Secretary. Any person who testifies falsely or fails to appear when subpoenaed, or refuses to produce such material pursuant to the subpoena, shall be subject to the same orders and penalties to which a person before said Court is subject. The Superior Court, upon application of the Board, may in its discretion compel the attendance of witnesses, the production of such material and the giving of testimony before the Board, by an attachment for contempt or otherwise in the same manner as production of evidence may be compelled before such Superior Court.

11 Del. C. 1953, § 4351; 54 Del. Laws, c. 349, § 7.;



§ 4352. Return of violator of parole; procedure and action on violation

(a) At any time during release on parole the Board or any member thereof may issue a warrant for the arrest of a released person for violation of any of the conditions of release, or a notice to appear to answer to a charge of violation. Such notice shall be served personally upon the person. The warrant shall authorize any officer authorized to serve process in this State to return the person to the actual custody of the correctional facility from which the person was released, or to any other suitable detention facility designated by the Board or Department. When, in the judgment of the Commissioner or of any probation and parole officer, there has been a violation of the conditions of release, the Commissioner or the probation and parole officer may arrest such parolee without a warrant, or the Commissioner or the probation and parole officer may deputize any other officer with power of arrest to do so by giving officer a written statement setting forth that the parolee has, in the judgment of the Commissioner or probation and parole officer, violated the conditions of parolee's release. The written statement delivered with the person by the arresting officers to the official in charge of the facility to which the person is brought for detention shall be sufficient warrant for detaining the parolee.

(b) After making an arrest the Department shall present to the detaining authorities a statement of the circumstances of violation. Pending hearing, as hereinafter provided, upon any charge of violation, the person shall remain incarcerated in the institution.

(c) Upon such arrest and detention, the Department shall immediately notify the Board and shall submit a report showing in what manner the person had violated the conditions of release. The Board shall cause the person to be brought promptly before it for a hearing on the violation charge, under such rules and regulations as the Board may adopt.

(d) If the violation is established by the hearing, the Board may continue or revoke the parole, or enter such other order as it may see fit.

(e) A person for whose return a warrant has been issued by the Board shall, if it is found that the warrant cannot be served, be deemed to be a fugitive from justice or to have fled from justice.

(f) If it shall appear that the person has violated the provisions of the person's release, the Board shall determine whether the time from the issuing of the warrant to the date of the person's arrest, or any part of it, shall be counted as time under the sentence.

(g) Any person who commits a crime while at large on parole and is convicted and sentenced therefor shall serve the unexpired portion of the term under which the person was released consecutively after any new sentence for the new offense.

11 Del. C. 1953, § 4352; 54 Del. Laws, c. 349, § 7; 59 Del. Laws, c. 546, § 1; 67 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 392, § 8.;



§ 4353. Mental health evaluations required prior to parole

(a) No person who has been convicted of and imprisoned for any class A felony, felony sex offense or any felony wherein death or assault to a victim occurred shall be released from incarceration by the Parole Board until the Parole Board has considered a mental health evaluation of such person. The Parole Board, in its discretion, may request mental health evaluations on persons convicted and imprisoned for any offense not enumerated above.

(b) The Department of Correction shall ensure that mental health evaluations required by subsection (a) of this section are available to the Parole Board at the time of the hearing in those cases wherein a favorable recommendation is made by the Department to the Board.

In cases wherein a favorable recommendation is not made by the Department but the Parole Board has determined that the person is otherwise suitable for release on parole, the Parole Board must request a mental health evaluation, pursuant to this section.

(c) The Parole Board may consider any mental health evaluation conducted within 12 months prior to the person's parole hearing in lieu of requesting a new mental health evaluation. However, for persons convicted and imprisoned for any of the offenses listed in subsection (a) of this section, the Parole Board may determine that it requires additional information. In such case as additional information is required, no person shall be released from incarceration until such additional information has been considered by the Parole Board.

(d) Mental health evaluations conducted pursuant to this section will be administered by a person with professional education and training. The mental health evaluation to the Parole Board shall consist of:

(1) Background information or historical information about the person's mental health;

(2) Information about the person's functioning in the prison or institutional setting;

(3) A description of the person's current mental health; and

(4) A summary with a prognosis of expected behavior if the person were paroled, including any specific recommendations for mental health care.

(e) Any mental health evaluations prepared pursuant to this section will be provided to each member of the Parole Board for their consideration in determining whether the person should be released from prison.

(f) Nothing in this section shall preclude the parole of a person for treatment to another institution because of a physical or mental condition, as provided in § 4346 of this title.

11 Del. C. 1953, § 4353; 57 Del. Laws, c. 596, § 1; 66 Del. Laws, c. 269, § 9; 67 Del. Laws, c. 315, § 1; 68 Del. Laws, c. 372, § 1; 69 Del. Laws, c. 336, § 1.;



§ 4354. Applicability to sentences imposed pursuant to truth in sentencing

No sentence imposed pursuant to the provisions of the Truth in Sentencing Act of 1989 shall be subject to parole under the provisions of this subchapter.

67 Del. Laws, c. 130, § 7.;






Subchapter V Interstate Compact For The Supervision Of Adult Offenders

§ 4358. Terms of the compact between the states

The Governor shall execute a compact on behalf of the State with any of the United States legally joining therein in the form substantially as follows:

* WHEREAS, the interstate compact for the supervision of Parolees and Probationers was established in 1937, it is the earliest corrections "compact'' established among the states and has not been amended since its adoption over 62 years ago; and

* WHEREAS, this compact is the only vehicle for the controlled movement of adult parolees and probationers across state lines, and it currently has jurisdiction over more than a quarter of a million offenders; and

* WHEREAS, the complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements and sex offender registration; and

* WHEREAS, after hearings, national surveys, and a detailed study by a task force appointed by the National Institute of Corrections, the overwhelming recommendation has been to amend the document to bring about an effective management capacity that addresses public safety concerns and offender accountability; and

* WHEREAS, upon the adoption of this Interstate Compact for Adult Offender Supervision, it is the intention of the legislature to repeal the previous Interstate Compact for the Supervision of Parolees and Probationers on the effective date of this Compact.

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the Bylaws and Rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states. In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of Compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

The compacting states recognize that there is no "right'' of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and Bylaws and Rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

As used in this compact, unless the context clearly requires a different construction:

* "Adult'' means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

* "By-laws'' mean those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct;

* "Compact Administrator'' means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact;

* "Compacting State'' means any state, which has enacted the enabling legislation for this compact;

* "Commissioner'' means the voting representative of each compacting state appointed pursuant to Article III of this compact;

* "Interstate Commission'' means the Interstate Commission for Adult Offender Supervision established by this compact;

* "Member'' means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner;

* "Non-Compacting State'' means any state, which has not enacted the enabling legislation for this compact;

* "Offender'' means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

* "Person'' means any individual, corporation, business enterprise, or other legal entity, either public or private;

* "Rules'' means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states;

* "State'' means a state of the United States, the District of Columbia and any other territorial possessions of the United States; and

* "State Council'' means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

The compacting states hereby create the "Interstate Commission for Adult Offender Supervision''. The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The Interstate Commission shall consist of Commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional, ex-officio, non-voting members, as it deems necessary.

Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The Interstate Commission shall establish an Executive Committee which shall include commission officers, members and others as shall be determined by the By-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by Commission or set forth in the By-laws.

Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each compacting state retains the right to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to, development of policy concerning operations and procedures of the compact within that state.

The Interstate Commission shall have the following powers:

* To adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission;

* To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

* To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission;

* To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process;

* To establish and maintain offices;

* To purchase and maintain insurance and bonds;

* To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

* To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

* To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

* To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

* To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed;

* To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

* To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

* To sue and be sued;

* To provide for dispute resolution among Compacting States;

* To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

* To report annually to the legislatures, governors, judiciaries, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

* To co-ordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

* To establish uniform standards for the reporting, collecting, and exchanging of data.

A. By-laws.

The Interstate Commission shall, by a majority of the Members, within twelve months of the first Interstate Commission meeting, adopt By-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

Establishing the fiscal year of the Interstate Commission;

Establishing an executive committee and such other committees as may be necessary;

Providing reasonable standards and procedures:

(i) For the establishment of committees; and

(ii) Governing any general or specific delegation of any authority or function of the Interstate Commission;

Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

Establishing the titles and responsibilities of the officers of the Interstate Commission;

Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the By-laws shall exclusively govern the personnel policies and programs of the Interstate Commission; and

Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

Providing transition rules for "start-up'' administration of the compact;

Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

B. Officers and Staff.

The Interstate Commission shall, by a majority of the Members, elect from among its Members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the By-laws. The chairperson or, in his or her absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The Officers so elected shall serve without compensation or remuneration from the Interstate Commission; PROVIDED THAT, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

C. Corporate Records of the Interstate Commission.

The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws;

D. Qualified Immunity, Defense and Indemnification.

The Members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

The Interstate Commission shall defend the Commissioner of a Compacting State, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

The Interstate Commission shall indemnify and hold the Commissioner of a Compacting State, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

The Interstate Commission shall meet and take such actions as are consistent with the provisions of this Compact.

Except as otherwise provided in this Compact and unless a greater percentage is required by the By-laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

Each Member of the Interstate Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Interstate Commission. A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The By-laws may provide for Members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the Members, shall call additional meetings.

The Interstate Commission's By-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official record to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such Rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission shall promulgate Rules consistent with the principles contained in the "Government in Sunshine Act'', 5 U.S.C. § 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

* Relate solely to the Interstate Commission's internal personnel practices and procedures;

* Disclose matters specifically exempted from disclosure by statute;

* Disclosure trade secrets or commercial or financial information which is privileged or confidential;

* Involve accusing any person of a crime, or formally censuring any person;

* Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

* Disclose investigatory records compiled for law enforcement purposes;

* Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

* Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

* Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll-call vote (reflected in the vote of each Member on the question). All documents considered in connection with any action shall be identified in such minutes.

The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its By-laws and Rules which shall specify the data to be collected, the means of collection and data exchange and report requirements.

The Interstate Commission shall promulgate Rules in order to effectively and efficiently achieve the purposes of the Compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states;

Rulemaking shall occur pursuant to the criteria set forth in this Article and the By-laws and Rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Federal Administrative Procedure Act, 5 U.S.C. § 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. app. 2, § 1 et seq., as may be amended (hereinafter "APA''). All Rules and amendments shall become binding as of the date specified in each Rule or amendment.

If a majority of the legislatures of the Compacting States rejects a Rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such Rule shall have no further force and effect in any Compacting State.

When promulgating a Rule, the Interstate Commission shall:

* Publish the proposed Rule stating with particularity the text of the Rule which is proposed and the reason for the proposed Rule;

* Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

* Provide an opportunity for an informal hearing; and

* Promulgate a final Rule and its effective date, if appropriate, based on the rulemaking record.

Not later than 60 days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such Rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the Rule unlawful and set it aside.

Subjects to be addressed within 12 months after the first meeting must at a minimum include:

* Notice to victims and opportunity to be heard;

* Offender registration and compliance;

* Violations/returns;

* Transfer procedures and forms;

* Eligibility for transfer;

* Collection of restitution and fees from offenders;

* Data collection and reporting;

* The level of supervision to be provided by the receiving state;

* Transition rules governing the operation of the Compact and the Interstate Commission during all or part of the period between the effective date of the Compact and the date on which the last eligible state adopts the Compact;

* Mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous Compact superceded by this Act shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

A. Oversight.

The Interstate Commission shall oversee the interstate movement of adult offenders in the Compacting States and shall monitor such activities being administered in Non-Compacting States which may significantly affect Compacting States.

The courts and executive agencies in each Compacting State shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. In any judicial or administrative proceeding in a Compacting State pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

B. Dispute Resolution.

The Compacting States shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the Compact and which may arise among Compacting States and Non-Compacting States.

The Interstate Commission shall enact a By-law or promulgate a Rule providing for both mediation and binding dispute resolution for disputes among the Compacting States.

C. Enforcement.

The Interstate Commission, in the reasonable exercise of its' discretion, shall enforce the provisions of this Compact using any or all means set forth in Article XII, Section B, of this Compact.

The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

The Interstate Commission shall levy on and collect an annual assessment from each Compacting State to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each Compacting State and shall promulgate a Rule binding upon all Compacting States which governs said assessment.

The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the Compacting States, except by and with the authority of the Compacting State.

The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its By-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Any state, as defined in Article II of this compact, is eligible to become a Compacting State. The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than 35 of the States. The initial effective date shall be the later of July 1, 2001, or upon enactment into law of the Compact into law by that State. The governors of Non-Member states or their designees will be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the Compact may be proposed by the Interstate Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Interstate Commission and the Compacting States unless and until it is enacted into law by unanimous consent of the Compacting States.

A. Withdrawal.

Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; PROVIDED, that a Compacting State may withdraw from the Compact ("Withdrawing State'') by enacting a statute specifically repealing the statute which enacted the Compact into law.

The effective date of withdrawal is the effective date of the repeal.

The Withdrawing State shall immediately notify the Chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the Withdrawing State. The Interstate Commission shall notify the other Compacting States of the Withdrawing State's intent to withdraw within sixty days of its receipt thereof.

The Withdrawing State is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any Compacting State shall occur upon the Withdrawing State re-enacting the Compact or upon such later date as determined by the Interstate Commission.

B. Default.

If the Interstate Commission determines that any Compacting State has at any time defaulted ("Defaulting State'') in the performance of any of its obligations or responsibilities under this Compact, the By-laws or any duly promulgated Rules the Interstate Commission may impose any or all of the following penalties:

* Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

* Remedial training and technical assistance as directed by the Interstate Commission;

* Suspension and termination of membership in the compact;

* Suspension shall be imposed only after all other reasonable means of securing compliance under the By-laws and Rules have been exhausted.

Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council.

The grounds for default include, but are not limited to, failure of a Compacting State to perform such obligations or responsibilities imposed upon it by this Compact, Interstate Commission By-laws, or duly promulgated Rules. The Interstate Commission shall immediately notify the Defaulting State in writing of the penalty imposed by the Interstate Commission on the Defaulting State pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the Defaulting State may be terminated from the Compact upon an affirmative vote of a majority of the Compacting States and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of suspension. Within 60 days of the effective date of termination of a Defaulting State, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the Defaulting State's legislature and the state council of such termination.

The Defaulting State is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the Defaulting State unless otherwise mutually agreed upon between the Interstate Commission and the Defaulting State. Reinstatement following termination of any Compacting State requires both a re-enactment of the Compact by the Defaulting State and the approval of the Interstate Commission pursuant to the Rules.

C. Judicial Enforcement.

The Interstate Commission may, by majority vote of the Members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact, its duly promulgated Rules and By-laws, against any Compacting State in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

D. Dissolution of Compact.

The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the By-laws.

The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

The provisions of this Compact shall be liberally constructed to effectuate its purposes.

A. Other Laws.

Nothing herein prevents the enforcement of any other law of a Compacting State that is not inconsistent with this Compact.

All Compacting States' laws conflicting with this Compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact.

All lawful actions of the Interstate Commission, including all Rules and By-laws promulgated by the Interstate Commission, are binding upon the Compacting States.

All agreements between the Interstate Commission and the Compacting States are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the Compacting States, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

11 Del. C. 1953, § 4358; 54 Del. Laws, c. 349, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 91, § 1.;



§ 4359. Short title; Service fee

This subchapter may be cited as the Interstate Compact for Adult Offender Supervision. Any probationee who applies under this Compact for interstate transfer into or from the State of Delaware shall pay to the Department of Correction a service fee of $50 to defray costs under the Compact.

11 Del. C. 1953, § 4359; 54 Del. Laws, c. 349, § 7; 74 Del. Laws, c. 91, § 1.;

§ 4359A State Council for Interstate Adult Offender Supervision.

(a) The State Council for Interstate Adult Offender Supervision is hereby established and shall consist of 7 members as follows:

(1) The Commissioner of Correction, or the Commissioner's designee.

(2) The Director of Probation and Parole, or the Director's designee.

(3) A member of the Delaware Senate appointed by the President Pro Tempore of the Senate to serve at the pleasure of the President Pro Tempore.

(4) A member of the Delaware House of Representatives appointed by the Speaker of the House to serve at the pleasure of the Speaker of the House.

(5) A member of the state judiciary appointed by the Chief Justice of the Delaware Supreme Court to serve at the pleasure of the Chief Justice.

(6) Two members appointed by the Governor who shall serve at the pleasure of the Governor. At least 1 of these appointments must be a representative of a victims' assistance or advocacy organization.

(b) By majority vote of the members, the State Council for Interstate Adult Offender Supervision shall select a chairperson who shall serve as the Compact Commissioner and Administrator to the Interstate Commission for Adult Offender Supervision.

(c) The State Council shall exercise oversight and advocacy concerning the State's participation in Interstate Commission activities and other duties including, but not limited to, the development of policy concerning operations and procedures of the Compact within the State.

(d) The State Council shall meet at least twice each year.

77 Del. Laws, c. 178, § 1.;



§ 4359A. State Council for Interstate Adult Offender Supervision

(a) The State Council for Interstate Adult Offender Supervision is hereby established and shall consist of 7 members as follows:

(1) The Commissioner of Correction, or the Commissioner's designee.

(2) The Director of Probation and Parole, or the Director's designee.

(3) A member of the Delaware Senate appointed by the President Pro Tempore of the Senate to serve at the pleasure of the President Pro Tempore.

(4) A member of the Delaware House of Representatives appointed by the Speaker of the House to serve at the pleasure of the Speaker of the House.

(5) A member of the state judiciary appointed by the Chief Justice of the Delaware Supreme Court to serve at the pleasure of the Chief Justice.

(6) Two members appointed by the Governor who shall serve at the pleasure of the Governor. At least 1 of these appointments must be a representative of a victims' assistance or advocacy organization.

(b) By majority vote of the members, the State Council for Interstate Adult Offender Supervision shall select a chairperson who shall serve as the Compact Commissioner and Administrator to the Interstate Commission for Adult Offender Supervision.

(c) The State Council shall exercise oversight and advocacy concerning the State's participation in Interstate Commission activities and other duties including, but not limited to, the development of policy concerning operations and procedures of the Compact within the State.

(d) The State Council shall meet at least twice each year.

77 Del. Laws, c. 178, § 1.;






Subchapter VI Clemency

§ 4361. Board of Pardons; attendance of victims and witnesses

(a) The Board of Pardons as constituted by article VII of the Constitution of this State shall have power to issue subpoenas requiring the attendance of such witnesses and the production of such records, books, papers and documents necessary for investigation of the case of any person before it. Subpoenas may be signed and oaths administered by any member of the Board. Subpoenas so issued may be served by Department employees or by any person authorized to serve subpoenas by the Rules of Civil Procedure of the Superior Court and shall be served and returned as provided by said Rules.

(b) The fees of witnesses shall be the same as allowed in the Superior Court and shall be paid by the State Treasurer from any moneys in the Treasury of the State not otherwise appropriated, upon a warrant signed by a member of the Board and its secretary.

(c) Any person who testifies falsely or fails to appear when subpoenaed, or refuses to produce such material pursuant to the subpoena, shall be subject to the same orders and penalties to which a person before the Superior Court is subject.

(d) Upon the application of any convicted felon for a pardon, the Board shall notify the Superior Court and the Attorney General of such application. The Attorney General in cooperation with the Superior Court shall send notice of such application to each person who was a victim or witness of the offense for which the felon was convicted, that the felon has applied for a pardon. Such notice shall contain the time, date and place where the matter shall be heard by the Board. Where a victim or witness is known to be deceased, a good faith effort shall be made to send notice to a member of the immediate family of such person. Where the victim or witness is known to be under 18 years of age or is incompetent, a good faith effort shall be made to send the notice to the parent, guardian or custodian of such person. Notification for the purpose of this section shall be by certified mail (return receipt requested) to the last known address of such victim or witness. Each such victim or witness shall be permitted to testify at the pardons hearing. A victim or witness may, in lieu of appearing before the Board, submit a written statement to the Board at any time prior to the hearing. For purposes of this subsection, the word "witness'' shall mean a person who testified for the prosecution at the trial in which the felon was convicted of the crime from which the felon seeks to be pardoned; provided, however, that the word "witness'' shall not include any law enforcement officer, any person who testified merely as an expert witness, nor any person who was merely a custodian of the evidence, with no knowledge of the circumstances of the offense.

(e) The Superior Court, upon application of the Board, may in its discretion compel the attendance of witnesses, the production of such material and the giving of testimony before the Board, by an attachment for contempt or otherwise in the same manner as production of evidence may be compelled before the Superior Court.

(f) Upon the request of the Board of Pardons, the Department, to the extent authorized by the Commissioner, shall make investigations and recommendations and report thereon with respect to any application before the Board of Pardons.

11 Del. C. 1953, § 4361; 54 Del. Laws, c. 349, § 7; 67 Del. Laws, c. 242, §§ 1-3; 70 Del. Laws, c. 186, § 1.;



§ 4362. Psychiatric examinations

(a) When the Board of Pardons considers for recommendation to the Governor, for pardon or commutation of sentence, any person who has been convicted of an act causing death (subpart B of subchapter II of Chapter 5 of this title); sexual offenses (subpart D of subchapter II of Chapter 5 of this title); kidnapping and related offenses (subpart E of subchapter II of Chapter 5 of this title); arson and related offenses (subpart A of subchapter III of Chapter 5 of this title); home invasion; burglary in the first degree; burglary in the second degree; robbery (subpart C of subchapter III of Chapter 5 of this title); offenses relating to children and vulnerable adults (subchapter V of Chapter 5 of this title); cruelty to animals; abusing a corpse; unlawful use of an incendiary device, bomb or other explosive device; abuse of children (Chapter 9 of Title 16); and distribution of a controlled substance to a person under age 18 (former § 4761 of Title 16 (repealed)); or for an attempt as provided by statute to commit any of these crimes, there shall be furnished to each member of the Board of Pardons and to the Governor, in case recommendation for a pardon or commutation of sentence be made, a copy of the report of the psychiatrist and/or psychologist who have examined such person, as provided in subsection (b) of this section.

(b) Prior to consideration by the Board of Pardons of any application for a pardon or a commutation of sentence made by any person who has been incarcerated for any of the crimes stated in subsection (a) of this section, such person shall be examined by a psychiatrist or by a psychologist within a 12-month period immediately preceding consideration of such person's case by the Board of Pardons. The Commissioner of the Department of Correction or the Commissioner's designee may request the Director of the Delaware Psychiatric Center to cause examination and studies to be made.

(c) Any psychiatrist or psychologist who, pursuant to subsection (b) of this section, examines any applicant for a pardon or a commutation of sentence shall furnish to each member of the Board of Pardons a report containing their respective findings, opinions as to the mental and emotional health of the applicant, and opinions as to the probability of the applicant again committing any crime if released. If the Board of Pardons recommends a pardon or a commutation of sentence, a copy of any report submitted to the Board by any psychiatrist or psychologist shall be provided to the Governor.

(d) If examination and clinical studies as provided in this section cannot be made at the correctional institution, the prisoner may be transferred, under adequate security safeguards, to the Delaware Psychiatric Center for such examination and studies.

11 Del. C. 1953, § 4362; 57 Del. Laws, c. 594, § 1; 59 Del. Laws, c. 528, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 72 Del. Laws, c. 429, §§ 1-3; 76 Del. Laws, c. 344, §§ 1, 2; 78 Del. Laws, c. 224, § 14; 78 Del. Laws, c. 252, § 12.;



§ 4363. Request for advice from Board of Parole

Whenever the Board of Pardons receives an application for recommendation of pardon or commutation of sentence from a person who is in legal custody of the Department of Health and Social Services, the Board shall request from the Board of Parole a report summarizing the complete record of such person, which shall include an opinion as to the state of rehabilitation of such person. The report shall be furnished by the Parole Board as provided in § 4343(8) of this title.

11 Del. C. 1953, § 4363; 57 Del. Laws, c. 595, § 1.;



§ 4364. Effect of pardon; restoration of civil rights

Except as otherwise provided by the Delaware Constitution, or expressly by any provision of the Delaware Code or any court rule, the granting of an unconditional pardon by the Governor shall have the effect of fully restoring all civil rights to the person pardoned. Such civil rights include, but are not limited to, the right to vote, the right to serve on a jury if selected, the right to purchase or possess deadly weapons and the right to seek and hold public office provided however, that this section shall not limit or affect the Governor's authority to place lawful conditions upon the granting of a pardon. Notwithstanding the granting of a pardon or any provision of this section, no person who shall be convicted of embezzlement of the public money, bribery, perjury or other infamous crime, shall be eligible to a seat in either House of the General Assembly, or capable of holding any office of trust, honor or profit under this State.

74 Del. Laws, c. 156, § 1.;






Subchapter VII Expungement of Criminal Records

§ 4371. Statement of policy

The General Assembly finds that arrest records can be a hindrance to an innocent citizen's ability to obtain employment, obtain an education or to obtain credit. This subchapter is intended to protect innocent persons from unwarranted damage which may occur as the result of arrest and other criminal proceedings which are unfounded or unproven.

62 Del. Laws, c. 317, § 2.;



§ 4372. Termination of criminal action in favor of accused

(a) If a person is charged with the commission of a crime or crimes and the case is terminated in favor of the accused, the person may request the expungement of the police records and the court records relating to the case pursuant to the provisions of this subchapter.

(b) For the purposes of this subchapter, a case shall be deemed to be "terminated in favor of the accused'' only if:

(1) The accused is acquitted of all charges related to the case;

(2) A nolle prosequi is entered on all charges related to the case;

(3) The accused is placed on probation before judgment, fulfills the terms and conditions of probation, and the court enters an order discharging the person from probation; or

(4) All charges related to the case are otherwise dismissed.

(c) For the purposes of this subchapter, "case'' means a charge or set of charges related to a complaint or incident that are or could be properly joined for prosecution.

62 Del. Laws, c. 317, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 150, § 5; 76 Del. Laws, c. 392, § 1; 79 Del. Laws, c. 211, § 2.;



§ 4373. Mandatory expungement

(a) If a person is charged with the commission of a crime which is designated as a misdemeanor or violation in Title 4, 7, 11, 16 or 23, or a county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any Title 4, 7, 11, 16 or 23 offense, excepting those crimes specifically exempted in subsection (c) of this section, and the case is terminated in favor of the accused, and the person has not previously been convicted of another criminal offense, upon an appropriate request to the State Bureau of Identification by such person the police records and court records, including any electronic records, relating to the charge or charges shall be expunged if the person has not been convicted of any crime since the date upon which the case was terminated in favor of the accused.

(b) If the State Bureau of Identification determines that expungement is mandated pursuant to the terms of this section it shall promptly so notify the courts and police agencies where records pertaining to the case are located or maintained, and any court where the case was terminated, disposed of or concluded. All records appropriately specified in the expungement request shall, within 60 days of the determination that such request is mandated pursuant to the terms of this section, be removed from the files, and placed in the control of the Supervisor of the State Bureau of Identification who shall be designated to retain control over all expunged records, and who shall insure that the records or the information contained therein is not released for any reason except as specified in this subchapter. A court and/or police agency which receives a notice of expungement from the State Bureau Identification shall provide the Bureau with written confirmation of the completion of the expungement. In response to requests from nonlaw-enforcement officers for information or records on the person who was arrested, the law-enforcement officers and departments shall reply, with respect to the arrest and proceedings which are the subject of the order, that there is no record.

(c) Mandatory expungement pursuant to this section shall not be applicable to the records of any case in which the defendant was charged with 1 or more of the following crimes, or any county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any crime specified herein:

(1) Any misdemeanor designated as a sex offense pursuant to § 761 of this title;

(2) Any misdemeanor set forth in subpart A of subchapter II of Chapter 5 of this title;

(3) Unlawful imprisonment pursuant to § 781 of this title;

(4) Interference with custody pursuant to § 785 of this title;

(5) Coercion pursuant to § 791 of this title;

(6) Trespassing with intent to peer or peep, pursuant to § 820 of this title;

(7) Endangering the welfare of a child, pursuant to § 1102 of this title;

(8) Crime against a vulnerable adult, pursuant to § 1105 of this title;

(9) Any misdemeanor set forth in subparts A, B, C or F of subchapter VI of Chapter 5 of this title;

(10) Any misdemeanor or violation set forth in Chapter 85 of this title;

(11) Patient abuse, pursuant to § 1136 of Title 16;

(12) Operation of a vessel or boat while under the influence, pursuant to § 2302 of Title 23.

(d) At the time the application requesting expungement is filed with the State Bureau of Identification the applicant shall pay a reasonable fee to the State Bureau of Identification. The applicant shall attach a copy of that applicant's criminal history as maintained by the State Bureau of Identification to any application requesting expungement filed pursuant to this section. The State Bureau of Identification shall summarily reject any application for expungement that does not include the applicant's criminal history without further notice to the applicant.

(e) The State Bureau of Identification shall be authorized to promulgate reasonable regulations and a reasonable fee schedule to accomplish the purposes of this section.

(f) An offense for which records have been expunged pursuant to this section shall not have to be disclosed by the person as an arrest for any reason, except for disclosure to criminal justice agencies, as defined in § 8502(5) of this title, for the purposes provided in § 4376(a) of this title.

62 Del. Laws, c. 317, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 150, § 6; 76 Del. Laws, c. 392, § 2; 77 Del. Laws, c. 156, § 1; 77 Del. Laws, c. 348, § 1; 77 Del. Laws, c. 416, § 1; 78 Del. Laws, c. 256, §§ 1, 2.;



§ 4374. Discretionary expungement

(a) Notwithstanding any provision of § 4373 of this title to the contrary, if a person is charged with the commission of a crime, or a violation of any county or municipal code, ordinance, or regulation, and the case is terminated in favor of the accused, the person may file a petition in the Superior Court in the county where the case was terminated, disposed of or concluded setting forth the relevant facts and requesting expungement of the police records and the court records, or includes any electronic records, relating to the charge or charges. Discretionary expungement pursuant to this section shall not be applicable to the records of any case that may be expunged pursuant to the provisions of § 4373 of this title; provided, however, where a person was charged with a criminal offense where discretionary expungement pursuant to this section applies, but also was charged, within the same case, with a criminal offense where mandatory expungement pursuant to § 4373 of this title applies, such person must file a petition in Superior Court pursuit to this section.

(b) After the petition requesting expungement is filed with the Superior Court the petitioner shall cause a copy of the petition to be served upon the Attorney General, who may file an objection or answer to the petition within 30 days after it is served on the Attorney General. The petitioner shall attach a copy of that petitioner's criminal history as maintained by the State Bureau of Identification to any petition requesting expungement filed pursuant to this section. The Court shall summarily reject any petition for expungement that does not include the petitioner's criminal history.

(c) Unless the Court believes a hearing is necessary, petitions shall be disposed of without a hearing. If the Court finds that the continued existence and possible dissemination of information relating to the arrest of the petitioner causes, or may cause, circumstances which constitute a manifest injustice to the petitioner, it shall enter an order requiring the expungement of the police and court records relating to the charge or case. Otherwise, it shall deny the petition. The burden shall be on the petitioner to allege specific facts in support of that petitioner's allegation of manifest injustice, and the burden shall be on the petitioner to prove such manifest injustice by a preponderance of the evidence. The fact that the petitioner has previously been convicted of a criminal offense, other than that referred to in the petition, shall be considered by the Court as prima facie evidence that the continued existence and possible dissemination of information relating to the arrest in question does not constitute a manifest injustice to the petitioner. A petition filed by the Attorney General or the Attorney General's designee pursuant to subsection (e) of this section shall be granted by the Court.

(d) The State shall be made party defendant to the proceeding. Any party aggrieved by the decision of the Court may appeal, as provided by law in civil cases.

(e) Notwithstanding any provision of this subchapter or any other statute or rule to the contrary, the Attorney General or the Attorney General's designee responsible for prosecuting a criminal action may petition the Court to expunge the instant arrest record of a defendant if at the time of a state motion to dismiss or entry a nolle prosequi in the case, the prosecutor has determined that the continued existence and possible dissemination of information relating to the arrest of the defendant for the matter dismissed or for which a nolle prosequi was entered may cause circumstances which constitute a manifest injustice to the defendant.

(f) If an order expunging the records is granted by the Court, all the criminal records specified in the order shall, within 60 days of the order, be removed from the files, and placed in the control of the Supervisor of the State Bureau of Identification who shall be designated to retain control over all expunged records, and who shall insure that the records or the information contained therein is not released for any reason except as specified in this subchapter. A court and/or police agency which receives a notice of expungement from the State Bureau Identification shall provide the Bureau with written confirmation of the completion of the expungement. The State Bureau of Identification shall provide the Court which entered the order with written confirmation of the execution of the order. In response to requests from nonlaw-enforcement officers for information or records on the person who was arrested, the law-enforcement officers and departments shall reply, with respect to the arrest and proceedings which are the subject of the order, that there is no record. No order requiring an expungement of any record shall be entered or enforced if such order is contrary to the provisions of this subchapter. The State Bureau of Identification shall promptly notify the Court if it is unable to comply with any order issued pursuant to this subchapter.

(g)(1) Notwithstanding any provision of this subchapter or any other statute or rule to the contrary, the police records and the court records relating to any charge set forth in Title 21, or in any county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any Title 21 offense, shall not be expunged pursuant to this subchapter unless the charge or charges is one of those specifically enumerated in paragraph (g)(2) of this section.

(2) Discretionary expungement pursuant to this section shall be applicable when otherwise appropriate for the following Title 21 offenses, or any county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any Title 21 offense specified herein:

a. Driving after judgment prohibited, pursuant to § 2810 of Title 21;

b. Reckless driving, pursuant to § 4175 of Title 21;

c. Operation of a motor vehicle causing death, pursuant to § 4176A of Title 21;

d. Driving under the influence, pursuant to § 4177 of Title 21; or

e. Operating a commercial vehicle with a prohibited blood alcohol concentration or while impaired by drugs, pursuant to § 4177M of Title 21.

(h) The Superior Court shall establish a reasonable fee schedule for the filing of a petition of expungement pursuant to this section.

(i) An offense for which records have been expunged pursuant to this section shall not have to be disclosed by the person as an arrest for any reason, except for disclosure to criminal justice agencies, as defined in § 8502(5) of this title, for the purposes provided in § 4376(a) of this title.

76 Del. Laws, c. 392, § 3; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 348, § 2; 78 Del. Laws, c. 256, §§ 3-5.;



§ 4375. Discretionary expungement following a pardon

(a) Notwithstanding any provision of this subchapter or any other law to the contrary, a person who was convicted of a misdemeanor or violation excepting those crimes specifically exempted in subsection (b) of this section who is thereafter unconditionally pardoned by the Governor may request a discretionary expungement pursuant to the procedures set forth in § 4374 of this title. The burden shall be on the petitioner to allege specific facts in support of that petitioner's allegation of manifest injustice, and the burden shall be on the petitioner to prove such manifest injustice by a preponderance of the evidence. The fact that the petitioner was convicted of the criminal offense that is the subject of that petitioner's expungement application shall be considered by the Court as prima facie evidence that the continued existence and possible dissemination of information relating to the arrest in question does not constitute a manifest injustice to the petitioner.

(b) Discretionary expungement following a pardon pursuant to this section shall not be applicable to the records of any case in which the defendant was charged with 1 or more of the following crimes, or any county or municipal code, ordinance, or regulation which is the same as, or equivalent to, any crime specified herein:

(1) Any misdemeanor or violation involving embezzlement of public money, bribery or perjury;

(2) Any misdemeanor designated as a sex offense pursuant to § 761 of this title;

(3) Any misdemeanor set forth in subparts A, B, C or F of subchapter VI of Chapter 5 of this title;

(4) Unlawful imprisonment pursuant to § 781 of this title;

(5) Interference with custody pursuant to § 785 of this title; or

(6) Coercion pursuant to § 791 of this title.

76 Del. Laws, c. 392, § 3; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 156, § 2; 78 Del. Laws, c. 256, § 6.;



§ 4376. Disclosure of expunged records

(a) Except for disclosure to law-enforcement officers acting in the lawful performance of their duties in investigating criminal activity or for the purpose of an employment application as an employee of a law-enforcement agency, it shall be unlawful for any person having or acquiring access to an expunged court or police record to open or review it or to disclose to another person any information from it without an order from the court which ordered the record expunged. In addition to such other lawful purposes as may be prescribed by statute or otherwise, criminal justice agencies shall have access to records of expunged probations before judgment and past participation in the First Offenders Controlled Substance Diversion Program or a court-supervised drug diversion program for the purpose of determining whether a person is eligible for a probation before judgment, as set forth in § 4218 of this title, or for participation in the First Offenders Controlled Substance Diversion Program, as set forth in § 4767 of Title 16 or for participation in a court-supervised drug diversion program.

(b) Where disclosure to law-enforcement officers in the lawful performance of their duties in investigating criminal activity is permitted by subsection (a) of this section, such disclosure shall apply for the purpose of investigating particular criminal activity in which the person, whose records have been expunged, is considered a suspect and the crime being investigated is a felony or pursuant to an investigation of an employment application as an employee of a law-enforcement agency.

(c) Nothing contained in this subchapter shall require the destruction of photographs or fingerprints taken in connection with any felony arrest and which are utilized solely by law-enforcement officers in the lawful performance of their duties in investigating criminal activity.

(d) Nothing herein shall require the destruction of court records or records of the Department of Justice. However, all such records, including docket books, relating to a charge which has been the subject of a destruction order shall be so handled to ensure that they are not open to public inspection or disclosure.

(e) An offense for which records have been expunged pursuant to this subchapter shall not have to be disclosed by the person as an arrest for any reason.

(f) Any person who violates subsection (a) of this section shall be guilty of a class B misdemeanor, and shall be punished accordingly.

(g) The State Bureau of Identification shall make available to criminal justice agencies such electronic records as will enable criminal justice agencies to determine whether a person who seeks to participate in the First Offenders Controlled Substance Diversion Program or to obtain a probation before judgment disposition or to participate in a court-supervised drug diversion program has done so before and had the record expunged.

62 Del. Laws, c. 317, § 2; 76 Del. Laws, c. 392, § 3; 77 Del. Laws, c. 348, §§ 3-6; 78 Del. Laws, c. 13, § 14; 78 Del. Laws, c. 256, §§ 7-12.;



§ 4377. Notification to federal government

Upon the granting by the court for an order for the expungement of records in accordance with this subchapter, a copy of such order shall be forwarded to the federal Department of Justice.

62 Del. Laws, c. 317, § 2; 76 Del. Laws, c. 392, § 3.;



§ 4378. Expungement of offenses resolved by probation before judgment and the first offenders controlled substances diversion program

Repealed by 77 Del. Laws, c. 348, § 7, effective Oct. 10, 2010.;






Subchapter VIII Diminution of Confinement

§ 4381. Earned good time

(a) Subject to the limitations set forth in subsection (b) of this section, all sentences, other than a life sentence, imposed for any offense pursuant to any provision of this title, Title 16 and/or Title 21 may be reduced by good time credit under the provisions of this subchapter and rules and regulations adopted by the Commissioner of Corrections. This provision will apply regardless of any previously imposed statutory limitations set forth in this title, Title 16 or Title 21.

(b) The awarding of good time credit set forth in subsection (a) of this section above will not apply to sentences imposed pursuant to § 4214 or § 4204(k) of this title or sentences imposed prior to the enactment of this statute.

(c) "Good time'' may be earned for good behavior while in the custody of the Department of Correction when the person has not been guilty of any violation of discipline, rules of the Department or any criminal activity and has labored with diligence toward rehabilitation according to the following conditions:

(1) During the first year of any sentence, good time may be awarded at the rate of 2 days per month beginning on the first day of confinement.

(2) After completing 365 days of any sentence, good time may be awarded at the rate of 3 days per month.

(3) No person shall be awarded more than 36 days of good time under this subsection for good behavior in any 1 year consisting of 365 calendar days actually served.

(d) "Good time'' may be earned by participation in education, rehabilitation, work, or other programs as designated by the Commissioner. Good time may be awarded for satisfactory participation in approved programs at a rate of up to 5 days per calendar month. For offenders sentenced on or after August 8, 2012, up to 60 days of additional good time may be awarded for successful completion of an approved program designed to reduce recidivism.

(e) No more than a total of 160 days of "good time'' may be earned in any 1 year consisting of 365 days actually served. Good time credits shall be applied such that the resulting release date is not prior to the effective completion date of the offender's approved program. For offenders serving multiple sentences, good time shall be credited to the consolidated time being served, rather than individually to each sentence.

67 Del. Laws, c. 130, § 5; 74 Del. Laws, c. 346, § 2; 76 Del. Laws, c. 351, §§ 1-3; 77 Del. Laws, c. 406, § 1; 78 Del. Laws, c. 392, §§ 9, 10; 79 Del. Laws, c. 187, § 1.;



§ 4382. Forfeiture of good time

(a) Any person subject to the custody of the Department at Level IV or V shall, upon the conviction of any crime during the term of the sentence, forfeit all good time accumulated to the date of the criminal act; this forfeiture is not subject to suspension.

(b) Any person subject to the custody of the Department of Correction at Level IV or V who is determined to have violated the rules of the Department of Correction shall under the rules and procedures of the Department forfeit all or part of the good time accrued to the date of such offense. Forfeiture under this subsection may be suspended by the Department for the purposes of encouraging rehabilitation or compliance with discipline.

(c) Any person subject to the custody of the Department who is determined to have physically assaulted any correctional officer or employee of the Department shall, in addition to any criminal or civil penalties which may be imposed, forfeit all good time accumulated to date of the assault; this forfeiture is not subject to suspension.

(d) When good time is actually ordered forfeit, it may not be recovered by the incarcerated person.

(e) Any person subject to the custody of the Department at Level IV or Level V, who is found by a court or a federal court to have filed a factually frivolous claim, malicious claim or legally frivolous claim and sanctioned by the court or federal court pursuant to § 8805(a) or (b) of Title 10, shall be deemed to have failed to earn behavior good time credits within the meaning of § 4381(c) of this title and shall have a portion of that person's good time credits accumulated pursuant to § 4381(c) of this title forfeited to the extent and in accordance with the order issued pursuant to § 8805 of Title 10.

67 Del. Laws, c. 130, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 411, § 3; 70 Del. Laws, c. 581, § 1; 77 Del. Laws, c. 406, § 1.;



§ 4383. Earned compliance credit for probation

(a) Any periods of probation sentenced to or released to probation on or after August 8, 2012, may be reduced by earned compliance credit under the provisions of this chapter and rules and regulations adopted by the Department of Correction.

(b) Persons under supervision may earn up to 30 days of credit for 30 days of compliance with conditions of supervision, not to exceed half of their probationary period.

Earned compliance credit will be forfeited upon conviction of a new crime and may be forfeited upon revocation of probation.

(c) For any offender released on or after August 8, 2012, a period of conditional release shall be served concurrently with the probationary period.

(d) Earned compliance credit shall not be available to reduce any period of probation:

(1) Imposed for any sexual offense as defined in § 761 of this title; or

(2) Imposed for any violent felony in this title as designated by § 4201(c) of this title; or

(3) Imposed for any offense set forth in the Delaware Code if the period of probation is imposed to ensure the collection of any restitution ordered and the individual is sentenced to Accountability Level I—Restitution Only; or

(4) Imposed for such other categories of offenses as set forth in the rules and regulations adopted by the Department of Correction.

78 Del. Laws, c. 392, § 11; 79 Del. Laws, c. 187, § 2.;






Subchapter IX House Arrest

§ 4391. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Crime of violence'' shall mean any crime which involves the use or threat of physical force or violence against any individual. For purposes of this subchapter, no motor vehicle offense is a crime of violence where it is not a part of an additional crime.

(2) "Good standing'' shall mean that an offender participating in the house arrest program has, at the time such person entered the program and continuously thereafter, met the following qualifications:

a. No pending warrants or charges;

b. No major violations during the immediately preceding 45 days;

c. Adherence to all conditions of probation, work-release and case plans.

(3) "House arrest'' or "house arrest program'' shall mean a form of intensive supervised custody in the community, including surveillance on weekends, administered by intensive supervision officers. The house arrest program shall be limited to nonviolent offenders and shall be an individual program in which the freedom of the offender is restricted within the stable, approved place of residence of the nonviolent offender or within the stable, approved place of residence of a parent, sibling or child of the nonviolent offender and in which specific sanctions are imposed and enforced.

(4) "Nonviolent offender'' shall mean a person who is an applicant for the house arrest program and who has been convicted of an offense which is not a crime of violence.

(5) "Public service'' shall mean that work which is required of an offender participating in the house arrest program and shall include work which such offender is ordered to perform, without payment, for the benefit of the community, separate and apart from any paid employment which such offender may be permitted to obtain. All public service work shall be performed for designated tax-supported or tax-exempt entities which have entered into an informal agreement with the Department to administer the work performed by such offender. The words "public service'' shall include, but are not limited to, any of the following:

a. Work on any property or building owned or leased by the State, by any county or by a municipality or by any nonprofit organization or agency or work for any program under the control or sponsorship of a charitable enterprise;

b. Work on a state, county or municipally-owned road or highway;

c. Landscaping, maintenance or service work in any state, county or municipal park or recreation areas;

d. Work in a state, county or municipal hospital or for any nonprofit health or medical center or facility.

66 Del. Laws, c. 29, § 3.;



§ 4392. Identification and selection of participants

(a) An offender sentenced to supervision Level I, II or III is not eligible for house arrest placement unless specifically ordered by the sentencing judge, or as a result of administrative detention under § 4334(d) of this title.

(b) Any person committed to the corrections center to serve a short-term sentence for a nonviolent crime shall be identified by the classification officer before or upon arrival at the corrections center if such person has not already been identified prior to transportation to the corrections center.

(c) The sentencing judge, in sentencing an offender, may impose a house arrest sentence as an alternative to imprisonment.

66 Del. Laws, c. 29, § 3; 76 Del. Laws, c. 399, § 2; 78 Del. Laws, c. 392, § 13.;



§ 4393. Requirements for participation

(a) No person shall be eligible for the house arrest program unless such person meets the following requirements:

(1) Participation shall be voluntary;

(2) Participation shall be limited to the following types of offenders:

a. Individuals found guilty of nonviolent crimes and who, due to the characteristics of the crime and/or the offender's background, would not be placed on regular probation;

b. Probation violators charged with technical or misdemeanor violations;

c. Parole violators charged with technical or misdemeanor violations.

(b) The supervision of offenders assigned to home confinement and the use of the electronic monitoring devices shall be restricted to the area within the geographical boundaries of the State unless otherwise determined by the Commissioner of the Department of Correction.

66 Del. Laws, c. 29, § 3; 73 Del. Laws, c. 320, § 3.;



§ 4394. Requirements for continued participation

No person shall remain in the house arrest program if such person fails to meet any of the following conditions:

(1) Each participant shall perform whatever community service work is assigned by the court or by the Department;

(2) Each participant shall remain confined to the residence approved by the program, except for approved employment, public service work or other special activities approved by the program;

(3) Each participant shall make such regular restitution payments to each victim or victims of the crime as are determined by the court;

(4) Each participant shall have an approved, stable residence;

(5) Each participant shall have stable employment as defined by Department rules and regulations;

(6) Each participant shall remain in good standing as a condition of continued participation in the program;

(7) Each person in a house arrest program shall participate in all counselling activities and requirements, including such group programs and meetings as are directed by the court or by the Department;

(8) Each participant shall report to a designated officer as directed by the court or by the Department.

66 Del. Laws, c. 29, § 3; 67 Del. Laws, c. 442, § 2.;









CHAPTER 45. APPEAL; STAY OF EXECUTION; POSTCONVICTION REMEDY

§ 4501. Formal defects and clerical errors

In a criminal case, judgment shall not be reversed for any clerical misprision or formal defect, if the record contains substantial ground for judgment.

The omission of the words "with force and arms'' shall be deemed a defect in form merely.

Code 1852, § 2968; Code 1915, § 4835; Code 1935, § 5326; 11 Del. C. 1953, § 4501.;



§ 4502. Stay of execution on writ of error or certiorari; requirements

No writ of error or writ of certiorari issuing from the Supreme Court in any criminal cause shall operate as a stay of execution of the sentence of the trial court unless such writ of error or writ of certiorari be sued out within 30 days from the date of final judgment in the court below, and unless the plaintiff in error obtains from the trial court (or, if the trial court refuses, then from 1 of the Justices of the Supreme Court) a certificate that there is reasonable ground to believe that there is error in the record which might require a reversal of the judgment below, or that the record presents an important question of substantive law which ought to be decided by the Supreme Court, and unless the plaintiff in error furnishes bond to the State, with surety to be approved and in an amount to be fixed by 1 of the Justices of the Supreme Court, conditioned as prescribed by rule of court. In cases where sentence of life imprisonment has been imposed, there shall be no stay of execution, and no supersedeas bond taken or allowed. In cases where sentence of death has been imposed, the trial court, if the certificate provided for in this section has been granted, may stay the execution of the death penalty pending the determination of the cause by the Supreme Court, but the defendant below shall not be released from custody.

Code 1915, § 4847B; 35 Del. Laws, c. 231; Code 1935, § 5327; 11 Del. C. 1953, § 4502.;



§ 4503. Convictions before alderman or mayor; advising accused of right to trial by Court of Common Pleas

(a) Excepting those cases in which the sentence for the conviction of a crime was imprisonment not exceeding 1 month, or a fine not exceeding $100, any person convicted before any alderman or mayor of any incorporated city or town in this State for the violation of any city or town ordinance may appeal from such conviction to the Court of Common Pleas of the county in which the person has been so convicted, upon giving bond to the State with surety satisfactory to the alderman or mayor before whom such person was convicted, binding the person taking the appeal to appear before the Court. Notice of such an appeal shall be given to such alderman or mayor within 15 days from the time of conviction, counting the date of conviction as 1, and the bond with surety shall be filed within 15 days. Such appeal shall be prosecuted and the proceedings therein shall be had as in an appeal from a conviction before a justice of the peace in the case of a violation of the laws relating to the operation of motor vehicles.

(b) In all criminal cases in all incorporated cities or towns where a mayor or alderman has jurisdiction to hear and determine the matter and the accused has the right to elect to have the case tried by the Court of Common Pleas, every mayor or alderman shall advise such accused of the right to so elect, before the mayor or alderman shall have jurisdiction to try the case.

46 Del. Laws, c. 107; 11 Del. C. 1953, § 4503; 58 Del. Laws, c. 62; 61 Del. Laws, c. 206, § 1; 69 Del. Laws, c. 423, § 15; 70 Del. Laws, c. 186, § 1.;



§ 4504. Postconviction remedy

(a) Except at a time when direct appellate review is available, and subject to the time limitations set forth in this subsection, a person convicted of a crime may file in the court that entered the judgment of conviction a motion requesting the performance of forensic DNA testing to demonstrate the person's actual innocence. Any such motion may not be filed more than 3 years after the judgment of conviction is final. The motion may be granted if:

(1) The testing is to be performed on evidence secured in relation to the trial which resulted in the conviction;

(2) The evidence was not previously subject to testing because the technology for testing was not available at the time of the trial;

(3) The movant presents a prima facie case that identity was an issue in the trial;

(4) The movant presents a prima facie case that the evidence to be tested has been subject to a chain of custody sufficient to establish that the evidence has not been substituted, tampered with, degraded, contaminated, altered or replaced in any material aspect;

(5) The requested testing has the scientific potential to produce new, noncumulative evidence materially relevant to the person's assertion of actual innocence; and

(6) The requested testing employs a scientific method which is generally accepted within the relevant scientific community, and which satisfies the pertinent Delaware Rules of Evidence concerning the admission of scientific testimony or evidence.

(b) Except at a time when direct appellate review is available, a person convicted of a crime who claims that DNA evidence not available at trial establishes the petitioner's actual innocence may commence a proceeding to secure relief by filing a motion for a new trial in the court that entered the judgment of conviction. The court may grant a new trial if the person establishes by clear and convincing evidence that no reasonable trier of fact, considering the evidence presented at trial, evidence that was available at trial but was not presented or was excluded, and the evidence obtained pursuant to subsection (a) of this section would have convicted the person.

(c) The court shall impose reasonable conditions on the testing designed to protect the state's interests in the integrity of the evidence and the testing process.

(d) Any motion filed pursuant to this section shall be served upon the State. The State shall have an absolute right to appeal to an appellate court any order granting a motion for a new trial pursuant to this section.

(e) The cost of DNA testing ordered under subsection (a) of this section shall be borne by the State or the applicant, as the court may order in the interests of justice, if it is shown that the applicant is not indigent and possesses the means to pay.

72 Del. Laws, c. 320, § 3.;






CHAPTER 51. SUPERIOR COURT

Subchapter I General Provisions

§ 5101. Writs or precepts to take persons indicted

The Superior Court may issue writs or precepts, under the seal of the Court, to any sheriff, or other officer, of any county in the State, to take any person indicted.

Code 1852, § 1931; Code 1915, § 3800; Code 1935, § 4312; 11 Del. C. 1953, § 5101.;



§ 5102. Subpoenas and warrants generally; enforcement

The Superior Court, in the exercise of its criminal jurisdiction, may issue subpoenas and other warrants into any county in the State, for summoning or bringing any person to give evidence in any matter triable before it and may enforce obedience by fine or imprisonment. Such subpoenas and warrants shall be in such form as may be prescribed by the Rules of the Court.

Code 1852, § 1931; Code 1915, § 3800; Code 1935, § 4312; 11 Del. C. 1953, § 5102.;



§ 5103. Assignment of counsel

(a) The Superior Court shall assign counsel to any person on trial for murder, manslaughter or any offense punishable by death, or the offense of being an accomplice or accessory to any such crime, if such person is unable to obtain counsel.

(b) The Court may assign counsel to any person in any criminal prosecution as provided by the Rules of Criminal Procedure for the Superior Court.

Code 1852, §§ 1925, 1926, 1929; 11 Del. Laws, c. 225, § 1; Code 1915, §§ 3793, 3794, 3798; Code 1935, §§ 4305, 4306, 4310; 11 Del. C. 1953, § 5103.;



§ 5104. Composition of Court in cases tried without jury; concurrence of all Judges sitting

In a criminal case tried without a jury, the Superior Court shall consist of either 1, 2 or 3 Judges, as the Court shall determine; but if more than 1 Judge shall try such case, the concurrence of all the Judges sitting shall be required for a verdict.

Code 1915, § 4847C; 35 Del. Laws, c. 233; Code 1935, § 5310; 11 Del. C. 1953, § 5104.;



§ 5105. Legal counsel for public officers and employees

Any public officer or employee, in any criminal action against such officer or employee arising from the officer's or employee's state employment, shall be entitled to petition the Court for a Court-appointed attorney to represent the officer's or employee's interests in the matter. If the Judge, after consideration of the petition, examination of the petitioner and receipt of such further evidence as the Judge may require, determines that the petition has merit, the Judge shall appoint an attorney to represent the interests of such public officer or employee. The Court-appointed attorney shall continue such representation until the final determination of the matter, even if the case is transferred to another court, unless such attorney is earlier released by such person or by the Court. This section shall also apply to all federal courts within this State.

60 Del. Laws, c. 474, § 2; 60 Del. Laws, c. 676, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5106. Plea negotiations by the State

(a) In every criminal case in the Superior Court involving a felony wherein the Department of Justice agrees to accept a plea of guilty to less than the original most serious charge indicted by the county grand jury or originally filed by information, the prosecuting attorney shall state on the record:

(1) That the prosecuting attorney notified and discussed the plea agreement with the victim prior to its entry; or

(2) If notification was not reasonably possible, what steps were taken to give such information to the victim.

(b) In any case where the victim is deceased, the information required by subsection (a) of this section shall be given to any known next of kin. If the victim is an organization, such information shall be given to a responsible officer. If the victim is a minor child, such information shall be given to the parent or guardian of said child.

(c) For purposes of this section, "victim'' is one who was injured or killed as the result of a criminal offense or who suffered monetary loss as a result of such an offense.

(d) No violation of this section shall be considered as a basis for setting aside a guilty plea entered by a defendant or for any other relief.

67 Del. Laws, c. 317, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 71, § 2.;






Subchapter II Rules of Criminal Procedure

§ 5121. Adoption; scope

(a) The Superior Court may, from time to time, adopt and promulgate general rules which prescribe and regulate the form and manner of process, pleading, practice and procedure governing criminal proceedings in the Superior Court from their inception to their termination, including such proceedings before inferior courts and justices of the peace as are preliminary to indictment or information filed in the Superior Court.

(b) Such rules shall not abridge, enlarge or modify the substantive rights of any person, and shall preserve the right of trial by jury as at common law and as declared by the statutes and Constitution of this State.

(c) The Rules of Criminal Procedure for the Superior Court adopted and promulgated by the Supreme Court prior to the enactment of this Code shall take effect upon the enactment of this Code. Any amendments of or supplements to such Rules which the Superior Court may hereafter adopt and promulgate shall take effect upon such date as the Superior Court shall fix in its order adopting and promulgating such amendments or supplements. After the effective date of any rule adopted and promulgated under this section, all laws inconsistent or in conflict therewith shall be of no further force or effect.

(d) Nothing in this title, anything therein to the contrary notwithstanding, shall in any way limit, supersede or repeal any such rules heretofore prescribed under authority of law.

48 Del. Laws, c. 209; 11 Del. C. 1953, § 5121.;



§ 5122. Conflict between rules and statutes

Any inconsistency or conflict between any rule of court promulgated under the authority of § 5121 of this title, or prior law, and any of the provisions of this Code or other statute of this State, dealing with practice and procedure in criminal actions in the Superior Court, shall be resolved in favor of such rule of court.

11 Del. C. 1953, § 5122.;






Subchapter III Child Victims and Witnesses

§ 5131. Legislative intent

The General Assembly finds that it is necessary to provide child victims and witnesses with additional consideration and different treatment than that usually required for adults. It is therefore the intent of the General Assembly to provide each child who is involved in a criminal proceeding within the Superior Court with certain fundamental rights and protections.

65 Del. Laws, c. 158, § 1.;



§ 5132. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Child'' shall mean a person who has not yet reached their 18th birthday.

(2) "Victim'' or "witness'' shall not include any child accused of committing a felony; provided, however, that the word "victim'' or "witness'' may, in the Court's discretion, include:

a. A child where such child's participation in a felony appears to have been induced, coerced or unwilling; or

b. A child who has participated in the felony, but who has subsequently and voluntarily agreed to testify on behalf of the State.

65 Del. Laws, c. 158, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5133. Expedited proceedings

In all criminal proceedings in the Superior Court involving a child victim or witness, the Court and the prosecution shall take appropriate action to ensure a prompt trial in order to minimize the length of time a child victim or witness must endure the stress of the victim's or witness' involvement in the proceedings. In ruling on any motion or other request for a delay or continuance of proceedings, the Court shall consider and give weight to any adverse impact such delay or continuance might have on the well-being of any child victim or witness.

65 Del. Laws, c. 158, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5134. Additional rights and services

(a) A child victim or witness is entitled to an explanation, in language understood by the child, of all legal proceedings in which the child is to be involved.

(b) A child victim or witness is entitled to be accompanied, in all proceedings, by a "friend'' or other person in whom the child trusts, which person shall be permitted to advise the judge, when appropriate and as a friend of the Court, regarding the child's ability to understand proceedings and questions.

(c) A child victim or witness is entitled to information about, and referrals to, appropriate social services and programs to assist such child, and the child's family, in coping with the emotional impact of the crime, and the subsequent Court proceedings in which the child is to become involved.

65 Del. Laws, c. 158, § 1.;









CHAPTER 53. COURT OF COMMON PLEAS

§ 5301. General provisions

(a) The accused shall have the right to trial by petit jury in all criminal cases except as otherwise provided by statute.

(b) The Court shall have the power to receive pleas of guilty from persons charged with misdemeanors and to impose sentence or probation according to law, as fully as is now done by the Superior Court.

(c) From any order, rule, decision, judgment or sentence of the Court in a criminal action, the accused shall have the right of appeal to the Superior Court in and for the county wherein the information was filed as provided in § 28, article IV of the Constitution of the State. Such appeal to the Superior Court shall be reviewed on the record and shall not be tried de novo.

11 Del. C. 1953, § 5301; 59 Del. Laws, c. 133, § 3; 69 Del. Laws, c. 421, § 1.;



§ 5302. Rules of criminal procedure

The Judges of the Court, or a majority of them, may, from time to time, adopt and promulgate general rules which prescribe and regulate the form and manner of process, pleading, practice and procedure governing criminal proceedings in the Court from inception to termination.

11 Del. C. 1953, § 5302; 59 Del. Laws, c. 133, § 3.;



§ 5303. Election by accused to have case tried by Court when proceeding brought before justice of the peace

The accused in all criminal cases in which there is a possibility that a period of incarceration may be imposed or the maximum fine is $100 or more where a justice of the peace or alderman or mayor of any incorporated city or town, except the City of Newark, in the county where the charge is brought has jurisdiction and power to hear and finally determine the matter, may elect at any time prior to day of trial to have the case tried by the Court. If an offense or criminal case within the exclusive jurisdiction of a justice of the peace or alderman or mayor of any incorporated city or town, except the City of Newark, is or may be joined properly with a criminal case or other offense that is within the jurisdiction of the Court and has been transferred upon the accused's election pursuant to this section, such criminal case shall be within the jurisdiction of the Court.

11 Del. C. 1953, § 5303; 59 Del. Laws, c. 133, § 3; 61 Del. Laws, c. 207, § 1; 63 Del. Laws, c. 398, § 1; 78 Del. Laws, c. 207, §§ 1, 2.;



§ 5304. Contempt; issuance of process in aid of jurisdiction

(a) The Court may punish contempt and may issue all process necessary for the exercise of its criminal jurisdiction, which process may be executed in any part of the State.

(b) The Court, in the exercise of its criminal jurisdiction, may issue subpoenas and other warrants into any county in the State for summoning or bringing any person to give evidence in any matter triable before it and may enforce obedience by fine or imprisonment. Such subpoenas and warrants shall be in such form as may be prescribed by the Rules of the Court.

11 Del. C. 1953, § 5304; 59 Del. Laws, c. 133, § 3; 73 Del. Laws, c. 130, § 1.;



§ 5305. Bail and commitment upon election to trial by Court

(a) In all those cases where, by § 5303 of this title, the accused may elect to be tried by the Court, if the accused elects to be tried by the Court, the justice of the peace shall hold such accused under sufficient bail for a hearing or for accused's appearance at the Court where the matter shall proceed as though originating in the Court by information filed.

(b) In default of bail, the person accused shall be committed to the custody of the Department of Health and Social Services to await the session of the Court.

11 Del. C. 1953, § 5305; 59 Del. Laws, c. 133, § 3; 70 Del. Laws, c. 186, § 1.;



§ 5306. Witness fees

(a) The witnesses attending the Court in criminal cases shall receive the same fees as in the Superior Court.

(b) In criminal cases witness fees shall be taxed as part of the costs of such proceeding.

11 Del. C. 1953, § 5306; 59 Del. Laws, c. 133, § 3.;



§ 5307. Legal counsel for public officers and employees

Any public officer or employee, in any criminal action against such officer or employee arising from the officer's or employee's state employment, shall be entitled to petition the Court for a Court-appointed attorney to represent the officer's or employee's interests in the matter. If the Judge, after consideration of the petition, examination of the petitioner and receipt of such further evidence as the Judge may require, determines that the petition has merit, the Judge shall appoint an attorney to represent the interests of such public officer or employee. The Court-appointed attorney shall represent such person at all stages, trial and appellate, until the final determination of the matter, unless the attorney is earlier released by such person or by the Court. In any action where the Court-appointed attorney has been appointed in the Court of Common Pleas, such attorney shall remain the Court-appointed attorney of said public official or employee even when the case is transferred for any reason to another court of this State. This section shall also apply to all federal courts within this State.

60 Del. Laws, c. 474, § 3; 60 Del. Laws, c. 676, § 3; 70 Del. Laws, c. 186, § 1.;



§ 5308. Preliminary hearing

A Court of Common Pleas Judge shall conduct a preliminary hearing in accordance with the rules of criminal procedure promulgated by the Court of Common Pleas.

61 Del. Laws, c. 348, § 1.;






CHAPTER 59. JUSTICES OF THE PEACE

§ 5901. Advising accused of right to trial by Court of Common Pleas

In all criminal cases in all counties where a justice of the peace has jurisdiction to hear and determine the matter and the accused has the right to elect to have the case tried by the Court of Common Pleas, every justice of the peace shall advise such accused of the accused's right to so elect, before the justice shall have jurisdiction to try the case.

Code 1915, § 3763E; 29 Del. Laws, c. 250; 37 Del. Laws, c. 262, §§ 17, 19, 20; 38 Del. Laws, c. 199, §§ 1, 2; 40 Del. Laws, c. 235, §§ 1, 2; 40 Del. Laws, c. 236; Code 1935, §§ 5811, 5839; 42 Del. Laws, c. 184; 46 Del. Laws, c. 176; 11 Del. C. 1953, § 5901; 50 Del. Laws, c. 58, § 1; 58 Del. Laws, c. 432; 70 Del. Laws, c. 186, § 1.;



§ 5902. Assault; trial procedure

In every case of assault in which the defendant elects to be tried in the Justice of the Peace Court, the prosecution shall proceed consistent with the Justice of the Peace Court Criminal Rules.

Code 1852, § 2016; Code 1915, § 3958; Code 1935, § 4458; 11 Del. C. 1953, § 5905; 75 Del. Laws, c. 278, § 3.;



§ 5903. Arrest upon complaint; escaped persons

Every justice of the peace shall cause to be arrested, on proper complaint, all persons found within the justice's county charged with any offense and all persons who, after committing any offense in such county, shall escape out of the same.

Code 1852, § 2035; Code 1915, § 3976; Code 1935, § 4476; 11 Del. C. 1953, § 5906; 70 Del. Laws, c. 186, § 1.;



§ 5904. , 5905. Arrest of drunkards and profane swearers; Sunday hearing of motor vehicle, motorboat, fish and game and Criminal Code violations

Repealed by 75 Del. Laws, c. 278, § 2, effective June 13, 2006.;



§ 5906. Examination of complainants; warrant of arrest; form

(a) When complaint is made in due form to a justice of the peace, alleging that an offense has been committed, the justice shall carefully examine the complainant on oath or affirmation and if the justice considers there is probable ground for the accusation, the justice shall issue the law enforcement officer a warrant.

(b) A warrant of arrest may be in the form prescribed by the Justice of the Peace Court Criminal Rules.

(c) The warrant shall ordinarily be directed to any law enforcement officer in the county in which the alleged offense was committed, but in case of an emergency the warrant may be directed to any law enforcement officer in the State.

(d) A copy of the complaint shall be attached to the warrant.

Code 1852, §§ 2023-2025; Code 1915, § 3968; Code 1935, § 4468; 11 Del. C. 1953, § 5910; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 278, §§ 4-6.;



§ 5907. Disposition of complaint by third person of an assault and battery

Repealed by 75 Del. Laws, c. 278, § 2, effective June 13, 2006.;



§ 5908. Execution of warrant of arrest

A warrant of arrest, issued by a justice of the peace in 1 county, may be executed in any county of the State. The constable or officer having it in hand may command aid as in the constable's or officer's own county.

Code 1852, § 2036; Code 1915, § 3977; Code 1935, § 4477; 11 Del. C. 1953, § 5912; 70 Del. Laws, c. 186, § 1.;



§ 5909. Proceedings on arrest

(a) Upon the arrest of any person according to this chapter, the person arrested shall be brought before a Justice of the Peace Court in the county in which the offense was alleged to have occurred unless a Justice of the Peace Court in another county is closer to the place where the offense was alleged to have occurred, in which case the prosecution may be before said Court.

(b) The Justice of the Peace Court before which the person is brought shall try the case so far as to determine whether the defendant ought to be discharged, or bound for the defendant's appearance at court or held to answer finally before the Justice of the Peace Court. In which last case, the justice shall proceed to hear fully and to determine the case. But if the matter is not properly cognizable before the justice for final decision, the justice shall commit, or bind, the party for the party's appearance at the court having cognizance of the case.

Code 1852, § 2026; Code 1915, § 3970; Code 1935, § 4470; 11 Del. C. 1953, § 5913; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 342, §§ 1, 2.;



§ 5910. Use of audiovisual devices

Anything else in this or any other chapter or title notwithstanding, those proceedings specified by court rule may be conducted by audiovisual device. Audiovisual monitors shall be situated in the courtroom and at the location where the defendant is physically located so as to provide the public, the court and the defendant with a view of the proceedings. Such court proceedings may be conducted by a Justice of the Peace Court in the same or another county from that in which the defendant is physically located.

71 Del. Laws, c. 43, § 1.;



§ 5911. Procedure where probable ground for accusation is found

(a) If a justice of the peace considers there is probable ground for an accusation, the justice shall, in case of a capital crime, commit the accused for trial, and in any other case bind the accused, with sufficient surety, for the accused's appearance at such court having jurisdiction of the offense for the county where the offense is alleged to have been committed, and, if the accused does not give such surety, shall commit the accused for trial.

(b) The justice shall also bind material witnesses for their appearance, without surety, unless the justice believes the witness will not appear, and that the loss of the witness' testimony ought not to be risked. In which case, justice may require surety and may commit the witness if it is not given.

(c) Such binding of the accused and of the witnesses shall be as provided in Chapter 21 of this title.

Code 1852, §§ 2030-2032; Code 1915, § 3972; Code 1935, § 4472; 11 Del. C. 1953, § 5915; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 278, § 7.;



§ 5912. Subpoenas and warrants in criminal cases; enforcement

Any justice of the peace, in the exercise of that justice's criminal jurisdiction, may issue subpoenas and other warrants into any county in the State for summoning or bringing any person to give evidence in any matter triable before the justice and may enforce obedience by fine or imprisonment. Such subpoenas and warrants shall be in such form as may be prescribed by the Rules of the Court.

Code 1852, §§ 2033, 2034; Code 1915, §§ 3973, 3974; Code 1935, §§ 4473, 4474; 11 Del. C. 1953, § 5916; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 130, § 2.;



§ 5913. Endorsing names of witnesses on commitments and recognizances

(a) Justices of the peace and other officers of this State, who give persons charged with the commission of any crime, preliminary hearings, shall endorse on the back of such commitments and recognizances, the names of state's witnesses, and their place of residence. The Prothonotaries of the respective counties shall insert the place of residence of such witnesses after their names in the subpoenas.

(b) Whoever violates this section shall be fined not more than $10.

18 Del. Laws, c. 239; Code 1915, § 3975; Code 1935, § 4475; 11 Del. C. 1953, § 5917.;



§ 5914. Transcripts of docket entries

(a) The Justice of the Peace Court, upon request and payment or tender of the legal fee, shall make and certify under seal a true transcript of all the docket entries in any cause before the court, or upon any record in the court's possession, or if specially required, a full and true copy of all the records, entries, process and papers in or touching in such cause. Such transcript or copy shall be received in evidence in any court.

(b) Upon an appeal, a transcript shall be sufficient, unless a full copy be specially requested. Upon a certiorari, the Justice of the Peace Court shall make a full copy of the entire record and proceedings.

(c) Whoever, being authorized to prepare or issue a transcript or record of the proceedings, upon such request and payment or tender of the lawful fees:

(1) Refuses or neglects to perform the duty required by this section; or

(2) Falsely certifies any such transcript or full copy; or

(3) Uses any fraud, falsehood or deceit in making the same,

shall be fined not more than $100, and shall be liable to the party aggrieved in double damages.

(d) Any court reviewing the record on appeal or on application for a writ may, in a proper case, supported by affidavit, require the production of the original record.

Code 1852, §§ 2053-2056; Code 1915, § 3987; Code 1935, § 4486; 11 Del. C. 1953, § 5918; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 278, § 8.;



§ 5915. Fines, costs and restitution; collection and disposition

(a) All fines, costs, restitution, penalties, charges and emoluments imposed or levied by the Justice of the Peace Court, including those costs now levied for constables, shall be for such amounts as are provided by law, and all such amounts imposed or levied shall be collected by the Justice of the Peace Court imposing the same for which a proper receipt shall be given to the person paying the same. Every and all amounts so collected shall be recorded showing the purpose for which the amounts were collected, the name of the person paying same and such other information as the Justice of the Peace Court may require. The information so maintained shall be open to inspection by the State Treasurer and the State Auditor or their authorized agents at all times. All fines and penalties collected for each calendar month shall be paid over by the Justice of the Peace Court to the State Treasurer within 15 days after the first day of the succeeding calendar month, provided that any such fines or forfeitures which, by the laws of this State, are due and payable to a county or municipality thereof shall be paid by the Justice of the Peace Court to the county or municipality entitled thereto.

(b) All fines collected for the violation of any of this title, in the limits of any county, incorporated city or town in this State where arrests are procured by the authorized representatives of that county, incorporated city or town, shall be paid to that county, incorporated city or town within which such offense was committed for the use of that county, incorporated city or town. Nothing in this subsection shall be construed to entitle any county to fines, penalties or forfeitures arising from an arrest made under this title by an authorized representative of that county for a violation committed within any incorporated city or town. All the fines, penalties and forfeitures imposed and collected in any county of this State for violation of any of the laws of this title, where the arrests are procured by the authorized representatives of the Department of Safety and Homeland Security, shall inure and be paid to the State Treasurer for the General Fund. Such fines, penalties and forfeitures shall be collected as other fines, penalties and forfeitures are collected under the laws of this State, and the officers collecting them shall make a monthly report thereof to the State Treasurer on blanks to be furnished for that purpose by the Department of Safety and Homeland Security. All costs collected for the violation of any of this title shall be paid to the jurisdiction whose court imposed said costs.

Code 1852, § 2017; Code 1915, § 3959; Code 1935, § 4459; 43 Del. Laws, c. 229, § 1; 11 Del. C. 1953, § 5919; 55 Del. Laws, c. 85, § 33D; 55 Del. Laws, c. 359; 57 Del. Laws, c. 123; 63 Del. Laws, c. 141, § 2; 65 Del. Laws, c. 218, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138; 75 Del. Laws, c. 278, §§ 9, 10.;



§ 5916. Collecting costs according to statute; acting as collecting agent; penalties

Repealed by 75 Del. Laws, c. 278, § 2, effective June 13, 2006.;



§ 5917. Jurisdiction over violations of ordinances, codes and regulations of the governments of the several counties and municipalities; penalty; appeal; disposition of fines

(a) Justices of the peace shall have jurisdiction throughout the State to hear, try and finally determine any violation or violations of any ordinance, code or regulation of the governments of their respective counties and municipalities, including those classified in such ordinance, code or regulation as misdemeanors. Any person convicted of such violations may be fined not more than $1,000 for each violation.

Notwithstanding the foregoing, in any municipality with a population greater than 50,000 people, and in New Castle County, any offense under the building, housing, health or sanitation code which is classified therein as a misdemeanor, the sentence for any person convicted of such a misdemeanor offense shall include the following fines and may include restitution or such other conditions as the court deems appropriate:

(1) For the 1st conviction: no less than $250, nor more than $1,000;

(2) For the 2nd conviction for the same offense: no less than $500, nor more than $2,500; and

(3) For all subsequent convictions for the same offense: no less than $1,000 nor more than $5,000.

In any municipality with a population greater than 50,000 people, a conviction for a misdemeanor offense, which is defined as a "continuing'' or "ongoing'' violation, shall be considered a single conviction for the purposes of paragraphs (1)-(3) of this subsection. For all convictions subsequent to the 2nd, the minimum fines required herein shall not be suspended, but such amounts imposed over the minimum may be suspended or subject to such other conditions as the court deems appropriate. The provisions of this subsection relating to municipalities with a population greater than 50,000 people shall not apply to offenses or convictions involving single family residences that are occupied by an owner of the property.

(b) Every person convicted under this section shall have the right to appeal to the Court of Common Pleas of this State. No such conviction or sentence shall be stayed pending appeal unless the person convicted shall give bond in an amount and with surety to be fixed by the justice of the peace before whom such person was convicted, at the time such appeal was taken. Such appeal shall be taken and bond given within 5 days from the time of conviction.

(c) Election to have a case tried by the Court of Common Pleas pursuant to § 5303 of this title shall not be applicable to violations under this section, except that any violation under this section accompanied in the same case by an additional charge or charges over which the Court of Common Pleas has jurisdiction is eligible to be transferred under such election.

(d) All fines collected for the violation of any ordinance, code or regulation of any county or municipality of this State where a summons was issued or where an arrest was procured by the authorized representatives of that county or municipality shall be paid to that county or municipality within which such violation occurred for the use of that county or municipality; otherwise such fines shall inure and be paid to the State Treasurer for the General Fund. Nothing in this subsection shall be construed to entitle any county to fines, penalties or forfeitures arising from a summons issued or an arrest made under this section by an authorized representative of that county for a violation committed within any incorporated city or town. Fines, penalties and forfeitures collected under this section shall be collected and disbursed as other fines, penalties and forfeitures are collected and disbursed under the laws of this State, and the officers collecting them shall make a monthly report thereof to the State Treasurer on blanks to be furnished for that purpose by the Department of Safety and Homeland Security. All costs collected for the violation of any county or municipal ordinance, code or regulation shall be paid to the jurisdiction whose court imposed said costs.

11 Del. C. 1953, § 5921; 58 Del. Laws, c. 38; 59 Del. Laws, c. 263, § 1; 65 Del. Laws, c. 218, § 3; 67 Del. Laws, c. 358, § 1; 69 Del. Laws, c. 423, § 17; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 153, § 2; 74 Del. Laws, c. 322, § 5; 75 Del. Laws, c. 212, § 2; 78 Del. Laws, c. 133, § 1.;



§ 5918. Records of warrants and bonds

All traffic and criminal warrants and bonds shall be retained of record in the Justice of the Peace Court that issued same. A justice of the peace shall certify transcripts of such records to be a true copy of the original.

27 Del. Laws, c. 275; Code 1915, § 3963; 28 Del. Laws, c. 239; 34 Del. Laws, c. 218; Code 1935, § 4463; 11 Del. C. 1953, § 5924; 59 Del. Laws, c. 315, § 1; 75 Del. Laws, c. 278, § 11.;



§ 5919. Legal counsel for public officers and employees

Repealed by 75 Del. Laws, c. 278, § 2, effective June 13, 2006.;



§ 5920. Appeals

From any order, ruling, decision, judgment or sentence of the Court entered in a Justice of the Peace Court in a criminal action pursuant to this title in which the sentence shall be imprisonment exceeding 1 month or a fine exceeding $100, the accused shall have the right of appeal to the Court of Common Pleas in and for the county wherein the offense was committed. Such appeal to the Court of Common Pleas shall be tried de novo.

70 Del. Laws, c. 89, § 1.;






CHAPTER 65. DEPARTMENT OF CORRECTION

Subchapter I Purposes, Definitions and Powers

§ 6501. Establishment

There is established a Department of Correction. Said Department shall be a continuation of and successor to the State Board of Corrections existing prior to July 8, 1964.

11 Del. C. 1953, § 6504; 54 Del. Laws, c. 349, § 1.;



§ 6502. Purposes and construction; custody of inmates

(a) A Department of Correction is established to provide for the treatment, rehabilitation and restoration of offenders as useful, law-abiding citizens within the community. To achieve these purposes more effectively in a coordinated and united manner, the Department shall be completely responsible for the maintenance, supervision and administration of adult detention and correctional services and facilities of the State, which include institutional facilities and probation and parole services. These institutions and services shall be diversified in program, construction and staff to provide effectively and efficiently for the maximum study, care, custody, training and supervision and treatment of those persons committed to the institutional facilities or on probation or parole, so that they may be prepared for release, aftercare, discharge or supervision in the community. This chapter shall be liberally construed so as to effectuate its purposes.

(b) The Department shall accept custody of all persons committed to it by courts of competent jurisdiction. Persons committed to the custody of the Department shall not be released from custody except in accordance with this title or by order of a court of competent jurisdiction.

(c) Nothing in this title shall be construed to require the release of persons committed to the custody of the Department, nor shall anything in this title be construed as a limitation on the inmate population at any of the facilities maintained by the Department.

Nothing in any regulation promulgated by the Department shall be construed as a limitation on the inmate population at any of the facilities maintained by the Department.

(d) In the event that: (1) The number of persons housed by the Department at any of its facilities exceeds the design capacity of that facility; and (2) because the inmate population at that facility exceeds the design capacity of that facility the Department is unable to provide conditions of confinement as may otherwise be required by this title or by the regulations promulgated by the Department, then the Department shall not be required to provide said conditions of confinement to the extent it is unable to do so because of the inmate population at that facility. The Commissioner shall determine the design capacity of each of the facilities maintained by the Department.

(e) For purposes of this section, the term "inmate population'' shall include both convicted and pretrial detentioners.

11 Del. C. 1953, § 6501; 54 Del. Laws, c. 349, § 1; 62 Del. Laws, c. 61, §§ 1, 2.;



§ 6503. Definitions

As used in this chapter:

(1) "Commissioner'' or "Commissioner of Correction'' means the Commissioner of the Department of Correction.

(2) "Department'' means the Department of Correction. References in other statutes to the State Board of Corrections or Board of Trustees or workhouse or jail shall be deemed to mean the Department.

(3) "Law'' includes the laws and ordinances of this State, political subdivisions and municipalities thereof.

(4) "Offender'' includes any person convicted of a crime or offense as defined in § 101 of this title or the ordinances of any incorporated municipality of this State, including a person committed for civil or criminal contempt, except,

a. A person not yet 18 years old when adjudged by a Family or Juvenile Court of this State except when committed to the Department in accordance with law, and

b. A person who has been determined to be mentally ill or criminally inclined and has been committed to another appropriate authority.

11 Del. C. 1953, § 6502; 54 Del. Laws, c. 349, § 1; 57 Del. Laws, c. 591, § 47; 58 Del. Laws, c. 172, § 2; 60 Del. Laws, c. 251, §§ 11-13; 64 Del. Laws, c. 108, § 15; 78 Del. Laws, c. 305, § 2.;



§ 6504. General powers and duties of the Department

The Department, subject only to powers vested in the judicial and certain executive departments and officers of the State, shall have the duties set forth in this chapter and the exclusive jurisdiction over the care, charge, custody, control, management, administration and supervision of:

(1) All offenders and persons under the custody of the Department;

(2) All institutions for the custody, correction and rehabilitation of persons committed to its care;

(3) Such other facilities as may be established by the Department for the safekeeping, correction or rehabilitation of offenders and persons;

(4) Probation services for courts having jurisdiction of offenders;

(5) Parole services for persons within the institutions and facilities of the Department or on parole;

(6) Furnishing the Board of Parole adequate office facilities and supplies to properly perform its duties;

(7) Providing consultation services and establishing standards on the design and construction of buildings, programs, administration of detention, jail or other facilities, operated by any county or municipality, and to provide a course of training for the personnel of same and establish standards for the same, with annual inspections, publishing the results of such inspections, as well as statistical and other data on persons held in the same;

(8) Operating classification committees, diagnostic and treatment programs and such other programs as may be desirable to fulfill the purposes of this chapter;

(9) Employing such officers, employees and agents and securing offices and quarters as deemed necessary to discharge the functions of the Department;

(10) Receiving all offenders committed to the Department;

(11) Executing the orders of the court as to sentences of corporal and capital punishment;

(12) Selling the products of its institutions and farms to other institutions supported in all or part by taxes levied within the State, prices to be set as provided by rules of the Department. All funds received from such sales shall be deposited in the General Fund. In the event that there is a surplus of the products of the Department's institutions and farms which cannot be sold to the other institutions supported in whole or part by taxes levied within the State, the Department may sell such surplus products on the open market. All funds received from such sales shall be deposited in the General Fund;

(13) To agree with the proper authorities of the United States for payment to the General Fund of the State of such sums as shall be fixed by the Department for the maintenance and support of offenders committed to the Department by authority of the United States;

(14) Collecting a fee as a condition of probation supervision. An offender sentenced to probation shall be charged a fixed fee of $200 for each period of probation. If an offender is serving multiple sentences of probation simultaneously, the sentences shall be treated as 1 period of probation for the purposes of assessing and collecting the supervision fee. The Bureau Chief of Community Corrections shall develop policies and procedures with regard to determining an offender's ability to pay the fee. Such policies and procedures shall be applied on a consistent basis to all offenders, and shall be subject to approval by the Commissioner of Correction. In the event the Department determines an offender is unable to pay the fee due to lack of employment or other significant extenuating circumstances, such as an offender's responsibility to remit payment for victim compensation, restitution or child support, said inability shall not constitute a violation of supervision. The offender shall remain liable to pay the fee at such time as the Department determines offender is able to do so.

11 Del. C. 1953, § 6505; 54 Del. Laws, c. 349, § 1; 64 Del. Laws, c. 108, § 15; 66 Del. Laws, c. 233, § 1; 68 Del. Laws, c. 289, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 27, § 6; 78 Del. Laws, c. 305, § 2.;



§ 6505. Powers of the Board

11 Del. C. 1953, § 6513; 54 Del. Laws, c. 349, § 1; repealed by 78 Del. Laws, c. 305, § 7, eff. July 5, 2012.;



§ 6506. Employment of personnel

(a) The Department shall be the hiring agency for all correctional officers employed by the Department. Any applicant for employment by the Department shall take such physical, mental and intelligence tests as the Department shall prescribe, and shall provide the Department with such information as it may need for its employment decisions.

(b) Prior to making an employment decision on an applicant for employment by the Department, the Department shall obtain the applicant's entire criminal history record from both the State and the Federal Bureau of Investigation. Prior to employing the applicant, the Department shall complete a computerized name search of the National Crime Information Center (NCIC) and the Criminal Justice Information System (CJIS) maintained by the Delaware Criminal Justice Information System (DELJIS) to determine if the applicant has any criminal history record information. Based on the results of the computerized name searches for criminal history records, the Department may not employ any individual who has ever been convicted of a felony offense in this or any other state or jurisdiction, or who has ever been convicted of an offense in another state or jurisdiction that would be a felony offense in the State of Delaware. Upon receiving the results of the fingerprint bases searches for criminal history record information, the Department shall immediately terminate the employment of any individual employed by the Department who has ever been convicted of a felony offense in this or any other state or jurisdiction, or who has ever been convicted of an offense in another state or jurisdiction that would be a felony offense in the State of Delaware.

(c) The initial employment of any person by the Department shall be on a probationary basis for the first 6 months or in accordance with the union contract during which time the probationary employee shall not be eligible for merit system status. Upon the successful completion of the probationary period, the employee shall be covered by the classified service as defined under Chapter 59 of Title 29.

60 Del. Laws, c. 654, § 1; 73 Del. Laws, c. 66, § 1; 78 Del. Laws, c. 305, § 7.;






Subchapter II Commissioner of Correction

§ 6516. Commissioner in charge

The Commissioner shall assume full and active charge of the Department, its facilities and services, and is the chief executive and administrative officer of the Department.

11 Del. C. 1953, § 6516; 54 Del. Laws, c. 349, § 1.;



§ 6517. Duties and responsibilities of the Commissioner

The Commissioner shall carry out and provide for:

(1) Promulgating rules and regulations to carry out the Commissioner's duties and operate the Department;

(2) The organization, maintenance, control and operation of the Department;

(3) The custody, study, training, treatment, correction and rehabilitation of persons committed to the Department;

(4) Regulating the nature and limitations of authorized punishments for violations of the rules established for the government of any institution or facility under the jurisdiction of the Department, but corporal punishment shall not be inflicted therefor; providing by general rule for a merit system for reduction of confinement;

(5) The administration, supervision, operation, management and control of state correction institutions, farms or any other institution or facility under the jurisdiction of the Department;

(6) The management and control of institutional labor and industry;

(7) The operation of probation and parole field services;

(8) The employment of such officers, employees and agents as may be deemed necessary to discharge the functions of the Department, together with establishing their qualifications and the establishment of a merit system and training programs;

(9) Developing a suitable administrative structure providing for divisions, bureaus and services within the Department;

(10) Governing the transportation and transfer of offenders and persons between the various institutions and facilities under its jurisdiction or elsewhere as provided in this chapter, transfers to be made by issued orders, the reasons thereof to be made a matter of record, in each case. No female offender or person shall be transferred unless accompanied by at least 1 female officer or guard;

(11) Managing and supervising the Department and doing any and all things necessary to carry out and to fulfill the purposes of this chapter; and

(12) Administering the medical/treatment services contract, or appointing a designee to administer the medical/treatment contract.

11 Del. C. 1953, § 6517; 54 Del. Laws, c. 349, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 320, § 1; 78 Del. Laws, c. 305, § 7.;



§ 6518. Adult Correction Healthcare Review Committee

(a) The Adult Correction Healthcare Review Committee (Committee) is hereby established. The Committee consists of 7 members with at least 1 representative appointed by each of the following organizations: the Medical Society of Delaware, the Delaware Psychiatric Society, the Delaware Psychological Association, the Delaware Nurses Association, the Delaware State Bar Association, an expert in the field of substance abuse treatment, and the Bureau Chief of Correctional Healthcare Services; the chair of the Committee shall be selected by majority vote of the Committee.

(b) The Committee serves in an advisory capacity to the Commissioner of the Department of Correction on all matters in Delaware's adult correction system relating to the provision of inmate healthcare services, the review of all inmate deaths and autopsies relating to those deaths, the construction of healthcare contracts that provide inmate healthcare services, and the review of all statistics relating to inmate healthcare. The Committee shall not be considered a public body as defined at § 10002 of Title 29.

(c) The Committee shall:

(1) Perform advisory reviews of medical records of inmates who have died while incarcerated;

(2) Review and monitor the quality and appropriateness of healthcare services rendered in Delaware's adult correctional facilities;

(3) Review critical incident and mortality and morbidity review reports;

(4) Receive and review monthly summaries of inmate, staff, public, and other grievances and the resolutions of these grievances in order to be fully appraised of the state of healthcare services in Delaware's adult correction facilities;

(5) Receive and review monthly reports of inmate hospital admissions and infectious disease diagnoses, such as hepatitis C, tuberculosis, human immunodeficiency virus (HIV), methicillin resistant staphylococcus aureus (MRSA), and meningitis, from all adult correction facilities;

(6) Have access to any and all otherwise protected healthcare information relating to current and former inmates supervised by the Department of Correction notwithstanding any other statute to the contrary; and

(7) Review and advise on any other matters relating to adult inmate healthcare that the Committee considers reasonable and worthwhile including, but not limited to, the following:

a. Assurance that all inmates receive appropriate and timely services in a safe environment;

b. Systematic monitoring of the treatment environment;

c. Assisting in the reduction of professional and general liability risks;

d. Enhancing efficient utilization of resources;

e. Assisting in credential review;

f. Enhancing the identification of continuing educational needs;

g. Facilitating the identification of strengths, weaknesses, and opportunities for improvement;

h. Facilitating the coordination and integration of information systems; and

i. Assuring the resolution of identified problems.

(d) The Committee shall refer to the appropriate licensing board grievance cases in which there is a serious deviation from the community standard of care by a healthcare worker or other employee of a prison healthcare contractor, if the healthcare worker or other employee's profession or occupation is governed under Title 24.

(e) The Department of Correction shall forward copies of National Commission of Correctional Health Care (NCCHC) and American Correctional Association (ACA) surveys, reports, and evaluations to the Committee upon their request. Whenever a survey, evaluation, or similar act is conducted by or on behalf of NCCHC or ACA, the Committee may be contacted and be allowed to contribute to the survey, evaluation, or other activity. The transmission of documents in the possession of the Department of Correction to the Committee shall not be considered a waiver of any statutory or common law privilege.

(f) Members of the Committee shall be appointed by the Governor and confirmed by the state Senate. The Committee member shall serve no more than 2 consecutive 3-year terms.

(g) Any document received or generated by the Committee is hereby specifically excluded from the definition of public record as set forth at § 10002 of Title 29.

(h) This section is intended only to provide ongoing independent review, monitoring, advice, and critique of the provision of healthcare to inmates within the custody of the Department of Correction. Accordingly, nothing in this chapter shall give rise to any right, entitlement or a private cause of action for civil damages or injunctive relief for any public or private party.

(i) The Committee shall submit a report by December 31 of each year to the Governor and the General Assembly on the state of inmate healthcare in Delaware's adult correction system.

76 Del. Laws, c. 388, § 1; 78 Del. Laws, c. 382, § 1.;






Subchapter III Divisions of the Department

§ 6520. Establishment of Bureaus

There shall be within the Department a Bureau of Management Services, Bureau of Correctional Healthcare Services, Bureau of Prisons and Bureau of Community Corrections, and such other bureaus, divisions and subdivisions, with such personnel as the Commissioner shall deem desirable.

11 Del. C. 1953, § 6520; 54 Del. Laws, c. 349, § 1; 78 Del. Laws, c. 305, § 7.;






Subchapter IV Division of Field Services

§ 6521. Division of Field Services

11 Del. C. 1953, § 6521; 54 Del. Laws, c. 349, § 1; 57 Del. Laws, c. 233, § 1; 75 Del. Laws, c. 88, § 20(1); repealed by 78 Del. Laws, c. 305, § 7, eff. July 5, 2012;






Subchapter V Diagnostic Services and Special Groups

§ 6523. Rehabilitation services

(a) The Department shall make social, medical, psychological and other appropriate studies and investigations of persons committed to its care for the purpose of rehabilitation of said persons. At the request of any sentencing court, the Department shall, to the extent possible, receive for study and report to the court concerning any person who has been convicted, is before the court for sentencing and is subject to commitment to the Department.

(b) The Department shall take steps to ensure that infectious diseases are not disseminated among the persons committed to the Department's care and staff. In performing the function, the Department is empowered to review medical histories, to complete medical histories, to complete appropriate medical examinations, to perform laboratory tests as are deemed appropriate, and to begin a course of treatment on persons committed to its care.

11 Del. C. 1953, § 6523; 54 Del. Laws, c. 349, § 1; 65 Del. Laws, c. 424, § 1; 78 Del. Laws, c. 305, § 7.;



§ 6524. Special problem groups

The Department may establish facilities for the treatment of alcoholics, prostitutes, drug addicts and other such groups as the Department shall determine. The Department shall coordinate its work with any other state agency to reduce overlapping or duplication of functions and services.

11 Del. C. 1953, § 6524; 54 Del. Laws, c. 349, § 1.;



§ 6525. Treatment of inmates with mental illnesses and serious mental disorders; transfer

(a) The Department shall establish resources and programs for the treatment of persons with mental illnesses and serious mental disorders, either in a separate facility or as part of other institutions or facilities of the Department. The Department shall coordinate its work with any other state agency to reduce overlapping or duplication of functions and services.

(b) The Commissioner is empowered to transfer to other appropriate state institutions for care and treatment inmates who have been determined to have mental illnesses. Transfer may also be made to such facilities in other jurisdictions, or to municipal or private facilities, upon the consent of responsible administrators of such facilities. Such transfers shall occur only as set forth at § 5153 of Title 16. Inmates to be transferred as contemplated herein who have not reached the age of 18 years and have been found nonamenable to the processes of Family Court shall not be transferred to the Delaware Psychiatric Center. Nonamenable inmates under the age of 18 years shall be transferred to appropriate residential treatment facilities within the State of Delaware or in other states.

(c) When, in the judgment of the administrator of the institution to which an inmate has been transferred, the inmate has recovered from the condition which occasioned the transfer, the inmate shall be returned to the Department.

11 Del. C. 1953, § 6525; 54 Del. Laws, c. 349, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 322, §§ 4-6; 78 Del. Laws, c. 224, § 22.;



§ 6526. Special facilities for witnesses and those awaiting trial

Special facilities shall be provided for witnesses detained for inability to give bail and those awaiting trial, as the Department deems fit and necessary.

11 Del. C. 1953, § 6526; 54 Del. Laws, c. 349, § 1; 58 Del. Laws, c. 172, § 1; 64 Del. Laws, c. 108, § 33.;



§ 6527. Creation and responsibility of classification boards

(a) The Department shall classify persons in the several institutions and facilities by the use of 2 separate and distinct classification boards to be known as The Institutional Classification Board and The Institutional Release Classification Board with powers and responsibilities delineated in subchapter VI of this chapter.

(b) The Institutional Classification Board shall be responsible for the classification of all inmates residing and remaining in the several institutions and facilities.

(c) The Institutional Release Classification Board shall be responsible for the classification of all inmates that are being considered for release from the several institutions and facilities under the jurisdiction of the Department.

60 Del. Laws, c. 703, § 1.;






Subchapter VI Classification and Employment

§ 6529. Institutional Classification Board; discretion of Department in adopting classification systems

(a) The Institutional Classification Board shall classify persons in the several institutions and facilities and shall promulgate regulations in accordance with which 1 or more classification committees shall be organized and operated not inconsistent with § 6527(b) of this title.

(b) The Institutional Classification Board's purpose is the organization and harmony of inmate life.

(c) The Institutional Classification Board shall consist of an equal number of individuals from both the custodial staff and the treatment staff.

(d) The warden shall maintain the power to veto decisions of the Board.

(e) Nothing in this chapter shall be construed to require the Department to institute or maintain any system of classification of convicted persons for the purpose of assignment to institutions or housing units within institutions. However, the Department may, at its discretion, institute or maintain any such system at any or all of its institutions.

(f) Nothing in this chapter shall be construed to require the Department to reduce the inmate population of any of its institutions below the capacity for which that institution was designed in order to accommodate any system of classification of convicted persons for purposes of assignment to institutions or housing units within an institution which the Department institutes or maintains.

(g) Nothing in this chapter requiring or permitting the Department to institute or maintain a program or programs for the custody, rehabilitation or care of persons coming under the jurisdiction of the Department, including but not limited to such programs as may be required or permitted by §§ 6530 and 6531 of this title, shall be construed to require the Department to reduce the inmate population at any of its institutions below the capacity for which that institution was designed.

11 Del. C. 1953, § 6529; 54 Del. Laws, c. 349, § 1; 60 Del. Laws, c. 703, § 2; 61 Del. Laws, c. 193, §§ 1, 2.;

§ 6529A Institutional Release Classification Board.

(a) The Institutional Release Classification Board shall classify any and all inmates seeking release from an institution for whatever reason.

(b) The Institutional Release Classification Board shall consist of 7 members: Two members each from the custodial staff and treatment staff as well as 3 individuals to be appointed by the Criminal Justice Council and whose terms shall run for a period of 4 years from the date of appointment.

(c) The 3 individuals to be appointed by the Criminal Justice Council shall receive compensation in the amount of $90 per meeting. However, no member so appointed shall receive compensation in excess of $4,000 per annum.

(d) The warden of the institution shall possess veto power over decisions of the Board and also shall possess discretionary authority to grant a furlough in the event of the sudden death of a member in an inmate's immediate family.

60 Del. Laws, c. 703, § 2; 66 Del. Laws, c. 349, § 1; 78 Del. Laws, c. 305, § 7.;



§ 6529A. Institutional Release Classification Board

(a) The Institutional Release Classification Board shall classify any and all inmates seeking release from an institution for whatever reason.

(b) The Institutional Release Classification Board shall consist of 7 members: Two members each from the custodial staff and treatment staff as well as 3 individuals to be appointed by the Criminal Justice Council and whose terms shall run for a period of 4 years from the date of appointment.

(c) The 3 individuals to be appointed by the Criminal Justice Council shall receive compensation in the amount of $90 per meeting. However, no member so appointed shall receive compensation in excess of $4,000 per annum.

(d) The warden of the institution shall possess veto power over decisions of the Board and also shall possess discretionary authority to grant a furlough in the event of the sudden death of a member in an inmate's immediate family.

60 Del. Laws, c. 703, § 2; 66 Del. Laws, c. 349, § 1; 78 Del. Laws, c. 305, § 7.;



§ 6530. Classification committee; information

Immediately after a person who has been sentenced to 90 days or more of imprisonment is received at any institution under the jurisdiction of the Department, a classification committee shall obtain and file complete information with regard to such person. Similar records may be compiled on persons sentenced to less than 90 days, in accordance with rules and regulations of the Department. When all such existing available records have been assembled, each such classification committee shall determine whether or not any further investigation is necessary, and, if so, it shall make such additional investigation. Each classification committee shall determine and prescribe the custodial and rehabilitation program and the care for each person coming under its jurisdiction. The classification committee shall determine the persons who shall work and labor and shall assign persons to jobs, studies and programs according to their abilities and in the manner best calculated to effectuate their training and rehabilitation. Review for reclassification shall occur periodically in accordance with the Department's regulations, or whenever the committee shall deem it advisable.

11 Del. C. 1953, § 6530; 54 Del. Laws, c. 349, § 1.;



§ 6531. Treatment and rehabilitation programs

(a) Persons committed to the institutional care of the Department shall be dealt with humanely, with effort directed to their rehabilitation. To the maximum extent possible, the Department shall evaluate each person using an objective risk and needs assessment instrument and shall create a case plan for those persons assessed to be moderate- to high-risk that targets the need factors identified by the assessment. The Department shall prioritize the provision of such evaluations according to the length of sentence and the severity of the conduct giving rise to the sentence of incarceration. The Department shall make efforts to provide treatment and services responsive to the person's needs and characteristics. Use of the objective risk assessment instrument shall commence by December 31, 2013.

(b) The Department shall establish alcohol and drug counseling and treatment programs for inmates. The Department may further establish a program of mandatory drug testing for inmates. In establishing such programs, the Department shall also establish rules and regulations regarding the order in which inmates shall be eligible to participate in such courses. Such regulations shall accord priority to inmates testing positive for illegal drugs, and inmates serving sentences imposed for drug-related offenses.

(c) When the Department shall make programs of counseling and treatment available to inmates at a correctional facility, inmates at such facility who are eligible in accordance with the rules and regulations of the Department established under subsection (b) of this section, shall be required to enroll in and participate in such programs.

(d) The costs of providing such counseling and treatment programs established pursuant to subsections (b) and (c) of this section shall, in accordance with a schedule to be established by the Department, be assessed against those inmates required under subsection (c) of this section to be enrolled, and may be deducted from said inmate's account in accordance with the provisions of § 6532(f) of this title.

(e) Inmates required to participate in compulsory programs of drug or alcohol counseling or treatment established by the Department pursuant to this section shall not be eligible for parole nor shall the Department apply for modification of sentence until successfully completing such programs. Inmates refusing to participate in such programs shall further be subject to such other disciplinary measures as the Commissioner shall establish by regulation.

(f) The Department shall establish programs of work, case work counseling and psychotherapy, library and religious services and commissary, and shall further establish procedures for the classification of inmates for those purposes.

(g) The Department shall undertake an assessment of its ability to meet treatment and rehabilitation needs of the confined population every 3 years and endeavor to provide programs in accordance with identified needs. The first report shall be completed by December 31, 2012.

11 Del. C. 1953, § 6531; 54 Del. Laws, c. 349, § 1; 67 Del. Laws, c. 396, § 7; 78 Del. Laws, c. 392, §§ 14, 15.;

§ 6531A Education programs.

(a) The Department of Education and the Department of Correction shall be jointly responsible for the administration of a prison education program. The Department of Correction and the Department of Education shall work collaboratively through designated agency contracts to accomplish this task.

(b) The Department of Education and the Department of Correction shall be responsible for the oversight and management of the prison education program, including academic courses leading towards a high school diploma, life skills, special education, media resource services and vocational technical courses. The Department of Education shall be responsible for the establishment of rules and regulations regarding the administration of academic and vocational programs within the prison education program. The Department of Education shall be responsible for hiring teachers to provide instruction in these programs. The Department of Education shall further supervise these employees, who shall be considered employees of the Department of Education and are subject to all rules and regulations of the Department. Employees who are assigned to the prison education program as teachers that have remained Department of Correction employees shall be supervised by the Department of Education. Teachers who were employees at the time this legislation is enacted, that work for the Department of Correction, shall have the right to transfer to the Department of Education each year upon notification to the Department of Education by April 15 and such transfer shall become effective July 1 of that year. Any position transfer made pursuant to this section shall become permanent. If a remaining Department of Correction teacher position becomes vacant, the position and the associated funding shall be transferred to the Department of Education. Any Department of Education employee working in the prison education program and whose permanent work assignment location resides within or on the campus of a Department of Correction Level 5 or Level 4 facility must submit to the same random drug testing procedure required of Department of Correction employees.

(c) The Department of Correction through the wardens of each facility shall be responsible for classifying offenders in and out of the prison education program, providing dedicated facilities that accommodate the educational needs, and disciplining inmates who have displayed inappropriate behavior in the prison education program. The Department of Correction shall conduct security and background checks on all potential prison education personnel and notify the Department of Education as to the results of that security check.

(d) When the Department of Education shall make prison education programs available to inmates at a correctional facility, inmates at such facility who are eligible, in accordance with rules and regulations established under subsections (b) and (c) of this section, shall be required to enroll in and attend such courses.

(e) Inmates required to participate in compulsory programs of education as established under this section shall not be eligible for parole nor shall the Department of Correction apply for a modification of sentence until successfully obtaining a high school diploma or G.E.D. Inmates refusing to participate in such programs shall be subject to such disciplinary measures as the Commissioner of Correction shall establish by regulation.

(f) The Department of Education shall continue to provide funding through its discretionary federal special education funds for a portion of the education costs associated with prison inmates aged 18 to 21 years who qualify for special education.

67 Del. Laws, c. 396, § 5; 73 Del. Laws, c. 137, § 2; 73 Del. Laws, c. 320, § 4; 76 Del. Laws, c. 20, § 1.;



§ 6531A. Education programs

(a) The Department of Education and the Department of Correction shall be jointly responsible for the administration of a prison education program. The Department of Correction and the Department of Education shall work collaboratively through designated agency contracts to accomplish this task.

(b) The Department of Education and the Department of Correction shall be responsible for the oversight and management of the prison education program, including academic courses leading towards a high school diploma, life skills, special education, media resource services and vocational technical courses. The Department of Education shall be responsible for the establishment of rules and regulations regarding the administration of academic and vocational programs within the prison education program. The Department of Education shall be responsible for hiring teachers to provide instruction in these programs. The Department of Education shall further supervise these employees, who shall be considered employees of the Department of Education and are subject to all rules and regulations of the Department. Employees who are assigned to the prison education program as teachers that have remained Department of Correction employees shall be supervised by the Department of Education. Teachers who were employees at the time this legislation is enacted, that work for the Department of Correction, shall have the right to transfer to the Department of Education each year upon notification to the Department of Education by April 15 and such transfer shall become effective July 1 of that year. Any position transfer made pursuant to this section shall become permanent. If a remaining Department of Correction teacher position becomes vacant, the position and the associated funding shall be transferred to the Department of Education. Any Department of Education employee working in the prison education program and whose permanent work assignment location resides within or on the campus of a Department of Correction Level 5 or Level 4 facility must submit to the same random drug testing procedure required of Department of Correction employees.

(c) The Department of Correction through the wardens of each facility shall be responsible for classifying offenders in and out of the prison education program, providing dedicated facilities that accommodate the educational needs, and disciplining inmates who have displayed inappropriate behavior in the prison education program. The Department of Correction shall conduct security and background checks on all potential prison education personnel and notify the Department of Education as to the results of that security check.

(d) When the Department of Education shall make prison education programs available to inmates at a correctional facility, inmates at such facility who are eligible, in accordance with rules and regulations established under subsections (b) and (c) of this section, shall be required to enroll in and attend such courses.

(e) Inmates required to participate in compulsory programs of education as established under this section shall not be eligible for parole nor shall the Department of Correction apply for a modification of sentence until successfully obtaining a high school diploma or G.E.D. Inmates refusing to participate in such programs shall be subject to such disciplinary measures as the Commissioner of Correction shall establish by regulation.

(f) The Department of Education shall continue to provide funding through its discretionary federal special education funds for a portion of the education costs associated with prison inmates aged 18 to 21 years who qualify for special education.

67 Del. Laws, c. 396, § 5; 73 Del. Laws, c. 137, § 2; 73 Del. Laws, c. 320, § 4; 76 Del. Laws, c. 20, § 1.;



§ 6532. Work by inmates

(a) The Department may establish compulsory programs of employment, work experience and training for all physically able inmates. To the maximum extent practical, these programs shall approximate normal conditions of employment in free agriculture, industry and business, with respect to equipment, management practices and general procedures.

(b) The products of inmate labor and services may be sold and marketed to tax-supported departments and institutions and agencies of the State and its governmental subdivisions and such other employers or entities within or outside of the State, as the Department shall determine. The Department may make contractual arrangements for the use of inmate labor by other tax-supported units of government responsible for the conservation of natural resources or other public works. The Department may also assign inmates to community work projects including, but not limited to, litter control along state highways and on state beaches and trash removal from state facilities, as provided in subsection (c) of this section.

(c) Before entering into an agreement with any other state department seeking prisoner-workers in accordance with this section, the Department shall have established a pilot litter-control program in each of the 3 counties with the cooperation of the Department of Transportation. The Department of Transportation shall advise the Department as to the kinds of equipment and the costs thereof that will be required and will act at all times as the consultant to the Department in this program.

(d) Inmates shall be compensated, at rates fixed by the Department, for labor performed, including institutional maintenance.

(e) In the event that an inmate shall labor for more than 40 hours in 1 week, said inmate shall be compensated at 1 and 1/2 times the regular hourly rates paid to said inmates for such work time the inmate has labored in excess of 40 hours in 1 week.

(f) The Department shall cause to be placed into an account, payable to each inmate upon the inmate's discharge, income from the inmate's employment and any other income or benefits, accruing to or payable to, and for the benefit of said inmate, including but not limited to any worker's compensation or Social Security benefits. From the account of each inmate, the Department shall deduct, in order of the priority set forth herein, the following sums:

(1) Support payments for dependents of the inmate who are receiving public assistance during the period of incarceration, or to whom the inmate is under a court ordered obligation to provide support and restitution as may have been assessed against said inmate pursuant to court order;

(2) Court costs, fines, and such other items as may be assessed against said inmate pursuant to court order; and

(3) A proportionate share of the costs of incarceration of inmates in the facility in which said inmate is housed including but not limited to room, board, medical care, legal services, prison education, training, library services, counseling and treatment services, religious services and other programs and services as shall be provided together with an allocation of the overhead for operating such prison and the Department in accordance with a fee schedule to be established by the Department.

(g) In assigning inmates to employment, work experience, training and community work project programs in accordance with this section:

(1) Assignments to programs conducted or operated outside the physical boundaries of Department-run correctional facilities shall not be available to inmates serving time for any crime classified as a class A felony, or any crime classified as a class B felony which involves a sex offense, escape or assault.

(2) The Department is authorized to establish regulations or guidelines further restricting the participation of inmates in such programs so as to minimize potential danger to the community.

(h) The Department is authorized to revoke previously earned good time (whether such good time was earned pursuant to this section or other provisions of this title) from inmates who refuse to perform labor as required by the Department pursuant to this section. In addition, the Department may impose such other lawful disciplinary measures as it deems appropriate upon inmates refusing to perform labor as required by the Department pursuant to this section.

(i) No greater amount of labor shall be required of any inmate than the inmate's physical health and strength will reasonably permit, nor shall any inmate be placed at such labor as the institutional physician determines to be beyond the inmate's ability to perform.

(j) Inmates refusing to participate in compulsory programs of employment established by the Department pursuant to this program shall not be eligible for parole nor shall the Department apply for modification of sentence, and shall further be subject to such other disciplinary measures as the Commissioner may establish by regulation.

11 Del. C. 1953, § 6532; 54 Del. Laws, c. 349, § 1; 62 Del. Laws, c. 96, § 1; 62 Del. Laws, c. 350, § 1; 62 Del. Laws, c. 377, §§ 1, 2; 67 Del. Laws, c. 350, § 31; 67 Del. Laws, c. 396, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 327, § 230.;



§ 6533. Outside employment; work release

(a) The Department shall adopt rules and regulations governing the employment of trustworthy inmates outside the institutions and facilities under the jurisdiction of the Department. Said Department shall adopt policies and procedures outlining the latitude and limitations of employers who utilize the service of inmates and provide provisions for any violation by said employer.

(b) Any inmate employed under subsection (a) of this section shall continue to be in the legal custody of the Department, notwithstanding the inmate's absence from an institution by reason of such employment and any employer of any such person shall be considered the representative of, or keeper for, the Department.

(c) Whoever, being an employer or other person, through negligent control of the inmate or otherwise, permits, or whoever counsels, advises, aids, assists, abets or procures the escape from the legal control of the Department of any inmate employed under this subchapter, shall be fined, or imprisoned, or both.

(d) Notwithstanding any other provision of this section or title to the contrary, no person shall be permitted work release under this section, until such person is within 6 months from the date of such person's release from custody, as determined by the Department, if the person is:

(1) Serving a sentence imposed for a class A felony; or

(2) Serving a sentence imposed pursuant to § 4214 of this title; or

(3) Has previously been convicted of 2 or more of the following crimes set forth in this title under sections:

513 Conspiracy first degree;

531 Any attempt to commit any crime listed in

this paragraph;

604 Reckless endangering first degree;

612 Assault second degree;

613 Assault first degree;

629 Vehicular assault first degree;

630 Vehicular homicide second degree;

630A Vehicular homicide first degree;

631 Criminally negligent homicide;

632 Manslaughter;

635 Murder second degree;

768 Unlawful sexual contact second degree;

769 Unlawful sexual contact first degree;

Former 770 Unlawful sexual penetration third degree;

Former 771 Unlawful sexual penetration second degree;

Former 772 Unlawful sexual penetration first degree;

Former 773 Unlawful sexual intercourse third degree;

Former 774 Unlawful sexual intercourse second degree;

770 Rape in the fourth degree;

771 Rape in the third degree;

772 Rape in the second degree;

773 Rape in the first degree;

776 Continuous sexual abuse of a child;

782 Unlawful imprisonment first degree;

783 Kidnapping second degree;

783A Kidnapping first degree;

801 Arson third degree;

802 Arson second degree;

803 Arson first degree;

831 Robbery second degree;

832 Robbery first degree;

835 Carjacking in the second degree;

836 Carjacking in the first degree;

1108 Sexual exploitation of a child;

1254 Assault in a detention facility;

1302 Riot;

1312A Stalking;

1338 Bombs, incendiary devices, Molotov cocktails and explosive devices;

1447 Possession of a deadly weapon during the commission of a felony;

1447A Possession of a firearm during the commission of a felony;

1448 Possession of a deadly weapon by a person prohibited; or

3533 Aggravated act of intimidation.

(e) All wages, salary, or other compensation earned by or payable to an inmate employed in accordance with this section shall be placed in said inmate's account and subject to deductions in accordance with the provisions of § 6532(f) of this title.

(f) Notwithstanding any other provision of this section or title to the contrary, no person who has previously been convicted under § 1252 or § 1253 of this title or any attempt to commit such crimes under § 531 of this title shall be permitted outside employment or work release under this section.

(g) Funds collected for goods produced or services performed by offenders housed at a Community Corrections facility shall be deposited in the Bureau of Community Corrections Special Services Fund. Such funds shall be used to support the operational costs for offender re-entry and work programs in the Bureau of Community Corrections. The Bureau of Community Corrections Special Services Fund shall be appropriated and expended in conformity with the annual Appropriations Act of the State.

11 Del. C. 1953, § 6533; 54 Del. Laws, c. 349, § 1; 58 Del. Laws, c. 433; 60 Del. Laws, c. 705, § 1; 61 Del. Laws, c. 363, § 1; 67 Del. Laws, c. 396, § 3; 70 Del. Laws, c. 181, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 285, §§ 19, 20; 72 Del. Laws, c. 34, § 6; 77 Del. Laws, c. 318, § 6; 78 Del. Laws, c. 290, § 210.;

§ 6533A [Reserved.]



§ 6534. Payment of compensation

(a) The balance remaining in an inmate's account established and maintained in accordance with § 6532(f) of this title shall be paid to the inmate at the time of the inmate's release, except that the Department may from time to time, in its discretion, or upon order from a court of competent jurisdiction, pay all or part thereof to the inmate as spending money. The Department shall establish guidelines and procedures for payments to inmates in accordance with this section.

(b) The Department shall have the authority to deduct from any inmate's wages resulting from employment under the Private Sector/Prison Industries Enhancement Certification Program a portion thereof to be applied to the Victim Compensation Fund created pursuant to Chapter 90 of this title. All deductions made by the Department pursuant to this subsection shall be limited to no more than 20 percent and no less than 5 percent of an inmate's gross wages received under the Program.

11 Del. C. 1953, § 6534; 54 Del. Laws, c. 349, § 1; 67 Del. Laws, c. 396, § 4; 67 Del. Laws, c. 436, § 1; 70 Del. Laws, c. 186, § 1.;

§ 6534A Claims for costs of support; lien.

Upon the sentencing of any convicted criminal to incarceration in any state correctional facility, the Attorney General may file a claim for future maintenance and support of such inmate with the court from which said inmate was sentenced, and thereupon the court may make an order making such inmate's estate or property liable for the expenses of such future care and support by the Department as is more fully provided in § 6532(f) of this title, and such claim, upon approval by the court, shall constitute a lien upon all property, real and personal, of said prisoner.

67 Del. Laws, c. 396, § 2.;

§ 6534B Delaware Correctional Industries Special Fund.

(a) There is hereby established a Delaware Correctional Industries Special Fund which shall consist of:

(1) Moneys received from the sale of products as described in § 6532 of this title;

(2) Moneys received through the contract of service or labor as described in § 6532 of this title;

(3) Moneys received per § 6532(f)(3) of this title;

(4) Moneys received per § 6531A(c) of this title; and

(5) Moneys received per § 6531(d) of this title.

(b) Funds from the Delaware Correctional Industries Special Fund shall be expended only for the following purposes:

(1) Financing the Delaware Correctional Industries programs, including, but not limited to, all prison manufacturing, construction, contractual services and labor provided;

(2) Financing the educational programs required by § 6531A of this title;

(3) Financing the treatment and rehabilitation programs required by § 6531 of this title; and

(4) Financing any and all programs as itemized in § 6532(f)(3) of this title.

(c) The Delaware Correctional Industries Special Fund shall be appropriated and expended in conformity with the annual Appropriations Act of the State.

(d) Nothing in this subchapter shall preclude the appropriation of general funds to support the programs itemized in subsection (b) of this section.

67 Del. Laws, c. 396, § 8; 78 Del. Laws, c. 305, § 7.;



§ 6534A. Claims for costs of support; lien

Upon the sentencing of any convicted criminal to incarceration in any state correctional facility, the Attorney General may file a claim for future maintenance and support of such inmate with the court from which said inmate was sentenced, and thereupon the court may make an order making such inmate's estate or property liable for the expenses of such future care and support by the Department as is more fully provided in § 6532(f) of this title, and such claim, upon approval by the court, shall constitute a lien upon all property, real and personal, of said prisoner.

67 Del. Laws, c. 396, § 2.;

§ 6534B Delaware Correctional Industries Special Fund.

(a) There is hereby established a Delaware Correctional Industries Special Fund which shall consist of:

(1) Moneys received from the sale of products as described in § 6532 of this title;

(2) Moneys received through the contract of service or labor as described in § 6532 of this title;

(3) Moneys received per § 6532(f)(3) of this title;

(4) Moneys received per § 6531A(c) of this title; and

(5) Moneys received per § 6531(d) of this title.

(b) Funds from the Delaware Correctional Industries Special Fund shall be expended only for the following purposes:

(1) Financing the Delaware Correctional Industries programs, including, but not limited to, all prison manufacturing, construction, contractual services and labor provided;

(2) Financing the educational programs required by § 6531A of this title;

(3) Financing the treatment and rehabilitation programs required by § 6531 of this title; and

(4) Financing any and all programs as itemized in § 6532(f)(3) of this title.

(c) The Delaware Correctional Industries Special Fund shall be appropriated and expended in conformity with the annual Appropriations Act of the State.

(d) Nothing in this subchapter shall preclude the appropriation of general funds to support the programs itemized in subsection (b) of this section.

67 Del. Laws, c. 396, § 8; 78 Del. Laws, c. 305, § 7.;



§ 6534B. Delaware Correctional Industries Special Fund

(a) There is hereby established a Delaware Correctional Industries Special Fund which shall consist of:

(1) Moneys received from the sale of products as described in § 6532 of this title;

(2) Moneys received through the contract of service or labor as described in § 6532 of this title;

(3) Moneys received per § 6532(f)(3) of this title;

(4) Moneys received per § 6531A(c) of this title; and

(5) Moneys received per § 6531(d) of this title.

(b) Funds from the Delaware Correctional Industries Special Fund shall be expended only for the following purposes:

(1) Financing the Delaware Correctional Industries programs, including, but not limited to, all prison manufacturing, construction, contractual services and labor provided;

(2) Financing the educational programs required by § 6531A of this title;

(3) Financing the treatment and rehabilitation programs required by § 6531 of this title; and

(4) Financing any and all programs as itemized in § 6532(f)(3) of this title.

(c) The Delaware Correctional Industries Special Fund shall be appropriated and expended in conformity with the annual Appropriations Act of the State.

(d) Nothing in this subchapter shall preclude the appropriation of general funds to support the programs itemized in subsection (b) of this section.

67 Del. Laws, c. 396, § 8; 78 Del. Laws, c. 305, § 7.;






Subchapter VII Discipline, Medical Care and Discharge

§ 6535. Discipline

The Department shall promulgate rules and regulations for the maintenance of good order and discipline in the facilities and institutions of the Department, including procedures for dealing with violations. Prisoners of the Department shall have access to those portions of the disciplinary rules that apply to them, at places and times deemed reasonable and appropriate by the Commissioner. There shall be a record of charges of infractions by inmates, any punishments imposed and of medical inspections made.

11 Del. C. 1953, § 6535; 54 Del. Laws, c. 349, § 1; 71 Del. Laws, c. 306, § 1.;



§ 6536. Medical care

(a) The Department shall promulgate reasonable standards, and shall establish reasonable health, medical and dental services, for each institution, including preventive, diagnostic and therapeutic measures on both an out-patient and hospital basis for all types of patients. The nature and extent of such medical and dental services shall be determined by the Commissioner of Correction in consultation with the Bureau Chief of Correctional Healthcare Services. The Department may authorize, under regulations, inmates to be taken, with or without guard, to a medical institution or facility outside the institution.

(b) The Department shall charge a reasonable fee as defined by the Department for every inmate initiated visit with an institutional health care practitioner for examination and/or treatment. The Department shall not charge an inmate for medical visits initiated by medical/mental health staff, visits as a result of a reference to a physician from a physician's assistant or nurse practitioner, follow-up visits initiated by a medical professional or visits resulting from a chronic medical condition. The Department shall not be responsible for the cost of medical visits to or by outside medical consultants if the visits were not ordered by institutional medical services personnel. Notwithstanding the above, an inmate shall not be refused medical treatment for financial reasons; provided, however, that the Department shall debit an inmate's account for future payment to the Department in the event funds are deposited in said account and the Department shall retain records of an inmate's account upon the release of the inmate from the custody of the Department if such account has a negative balance. The outstanding balance of such an account shall be reinstated should that person be committed to the custody of the Department at some future time.

(c) The Department may charge a reasonable fee, not to exceed the cost to the Department, for any prescription or nonprescription medication. The Department shall not be responsible for the cost of prescriptive drugs or medications prescribed by outside medical consultants unless approved by institutional medical services personnel. Notwithstanding the above, an inmate shall not be refused medications for financial reasons; provided, however, that the Department shall debit an inmate's account for future payment to the Department in the event funds are deposited in said account and the Department shall retain account records upon the release of the inmate from the custody of the Department if such account has a negative balance. The outstanding balance of such account shall be reinstated should that person be committed to the custody of the Department in the future.

(d) Notwithstanding any provision of the Delaware Code to the contrary, there shall be established a special fund of the State to be known as the Medical Cost Recovery Fund. The Department of Correction shall, commencing upon July 1, 1996, deposit funds assessed pursuant to subsections (b) and (c) of this section into the Medical Cost Recovery Fund. The Department may use the Medical Cost Recovery Fund to defray the costs of medical services provided to inmates.

(e) The Department shall provide onsite hospice services to any terminally ill inmate or defendant confined in facilities operated by the Department at the request of a care provider with whom the Department has a contract. Hospice services provided by the Department, or its contractor, must be provided in a manner consistent with the regulations of the Department of Health and Social Services (DHSS), and shall meet all licensure standards set forth therein, governing the provision of hospice services in the State to the fullest extent possible without compromising the security and safety considerations of the institutions wherein the hospice services are being provided. The Department of Correction (DOC) may require alternate procedures for the provision of hospice services in any DOC facility where strict adherence to DHSS regulations would compromise the security and safety considerations of that facility. DOC contractors need not apply for or obtain a license from DHSS in order to provide hospice services in any DOC facility. For the purposes of this section, "hospice'' and "hospice services'' shall be as defined by DHSS regulations.

11 Del. C. 1953, § 6536; 54 Del. Laws, c. 349, § 1; 56 Del. Laws, c. 60; 70 Del. Laws, c. 410, § 1; 72 Del. Laws, c. 475, § 1; 78 Del. Laws, c. 305, § 7; 79 Del. Laws, c. 56, § 1.;



§ 6537. Inmate contacts outside institution

(a) The Department shall authorize, under reasonable conditions, visits to, and correspondence with, inmates by relatives, friends and others and temporary release of inmates for such occasions as the death of a member of the inmate's family, or interview of the inmate by a prospective employer.

(b) With the exception of the authority granted under § 4205(h) and (l) of this title, the Department shall have no authority to place any person convicted of a class A felony, during the first 10 years of said sentence, or of any class A or B felony sex offense or C felony sex offense, during the first 10 years of said sentence, or any person sentenced pursuant to § 4204(k) of this title on any program or status beyond the confines of a secured institution to which the person must be classified. In the event of the death or serious illness of an immediate family member, or a similar emergency, the Commissioner of Correction shall have the authority to permit such person an escorted visit within the State under strict security. In the event that there exists extraordinary circumstances, excluding emergency situations authorized by the Commissioner pursuant to the previous sentence of this subsection, and the Commissioner of Correction agrees, the Commissioner may petition the Superior Court, after notice to the Attorney General, for permission to exempt an individual from the limitations contained in this section.

11 Del C. 1953, § 6537; 54 Del. Laws, c. 349, § 1; 65 Del. Laws, c. 245, § 1; 67 Del. Laws, c. 350, § 32; 70 Del. Laws, c. 186, § 1.;



§ 6538. Furloughs

(a) The Department shall promulgate strict rules and regulations subject to the approval of the Institutional Release Classification Board under which inmates, as part of a program looking to their release from the custody of the Department, or their treatment, may be granted temporary furloughs from the institution to visit their families or to be interviewed by prospective employers.

(b) In the case of death, furloughs shall only be granted to an inmate for an immediate family which would include said inmate's mother, father, son, daughter, brother, sister, husband or wife. An inmate shall only be granted a furlough to attend a private viewing or wake with the inmate's immediate family. The Institutional Release Classification Board, or the warden in charge of the institution, in cases of emergency, shall set the conditions of an inmate's furlough, including the determination of whether the inmate should be handcuffed to the officer and when such action should take place.

(c) Inmates taking part in choral presentations and other legitimate programs shall be escorted by custodial officers whenever leaving the institution. Transportation and custodial costs shall be borne by the individuals or groups requesting the inmates' appearance and shall not be at the State's expense.

(d) The Department may permit inmates to participate in Community Service Projects by granting special furloughs for the period of such projects, not to exceed 14 days. Such furloughs shall not be considered personal furloughs under the Department rules and regulations. The time spent participating in a Community Service Project may be counted towards a restitution or community service component of a sentence. During a Community Service Project, the inmate need not be under the continual escort and supervision of custodial officers. All associated transportation and custodial costs shall be the responsibility of the organization which sponsors the Community Service Project.

(e) Notwithstanding any provision of this section or title to the contrary, no person serving a sentence imposed for a class A felony shall be permitted to participate in any furlough or furlough program under this section.

11 Del. C. 1953, § 6538; 54 Del. Laws, c. 349, § 1; 60 Del. Laws, c. 704, § 1; 61 Del. Laws, c. 363, § 2; 70 Del. Laws, c. 67, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6539. Supervised custody program

(a) Notwithstanding any provision of this title to the contrary, the Department may place inmates outside the institutions and facilities under the jurisdiction of the Department.

(b) The Department shall establish rules and regulations governing the eligibility of inmates for such placement and governing the conduct of inmates so placed.

(c) No inmate shall be placed in the supervised custody program established by this section unless, in addition to meeting eligibility requirements imposed by Departmental rules or regulations, the Department, in its discretion, determines that an inmate is trustworthy and does not pose a threat to the safety of the community.

(d) Any inmate released from incarceration pursuant to this section shall continue to be in the legal custody of the Department, notwithstanding the inmate's absence from a correctional institution.

(e) If any person released pursuant to this section shall violate any of the conditions of the person's release, the person shall immediately be returned to incarceration. Nothing in this section shall limit the discretion of the Department to return persons released pursuant to this section to incarceration. Placement into the supervised custody program shall be a privilege, not a right or entitlement, which may be withdrawn by the Department, in its absolute discretion. There shall be no judicial review of the refusal by the Department to place any inmate into the supervised custody program; nor shall there be any judicial review of the withdrawal of such privilege by the Department.

(f) Notwithstanding any provision of this title to the contrary, persons convicted of class A felonies, persons detained in default of bail and persons sentenced to minimum mandatory terms of incarceration shall not be eligible for the supervised custody program.

62 Del. Laws, c. 259, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6540. Discharge allowance

(a) Persons discharged upon completion of their term or released on parole or mandatory conditional release may be supplied in accordance with the Department's rules and regulations, within budget requirements, with satisfactory clothing and transportation to the point of destination within the State. If the inmate's family is financially able, or if the inmate has resources, these shall be used prior to the use of public funds.

(b) Payments to eligible inmates who upon their release from an adult correctional facility are financially unable to obtain transportation away from the facility shall be expended as follows:

(1) Upon release, a prisoner who within 30 days prior to release has $50 or more in the prisoner's inmate account or accounts shall not be eligible for such payment, but shall be paid the amount in the prisoner's inmate account or accounts.

(2) Upon release, a prisoner who has less than $50 in the prisoner's inmate account or accounts shall be paid the amount remaining in the prisoner's account or accounts and may be paid an additional sum sufficient to ensure transportation to the prisoner's place of residence. Such sum sufficient, together with the funds available in the inmate account, shall not exceed $50.

(3) Any prisoner who, after using option (1) or (2) of this subsection, has insufficient funds to provide a one-way bus ticket to the prisoner's place of residence, shall forfeit all such funds and shall be provided with a one-way bus ticket to the prisoner's place of residence, as well as sufficient funding to provide food during travel.

11 Del. C. 1953, § 6539; 54 Del. Laws, c. 349, § 1; 62 Del. Laws, c. 259, § 1; 73 Del. Laws, c. 320, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6541. Publication of names of inmates on supervised custody, work release or furloughs

(a) Upon placing an inmate on supervised custody, work release or furloughs which shall include personal special visits whether escorted or unescorted the Department shall publish the name of that inmate and the crimes for which the inmate is incarcerated. Said information shall be published in each of the 3 counties of this State in a newspaper located in that county and having a general circulation throughout the county. No inmate shall be placed on supervised custody, work release or furloughs which shall include personal special visits whether escorted or unescorted until the notice provided for herein has been released for publication to the newspaper. This section shall not apply to those inmates being released on furlough or special visit for the purpose of attending the funeral of an immediate family member as specified under § 6538(b) of this title.

(b) In cases of inmates convicted of crimes against persons, including robbery, prior to publication of names, the Department shall notify the victim at the victim's last known place of residence.

64 Del. Laws, c. 200, § 1; 65 Del. Laws, c. 396, §§ 1-4; 70 Del. Laws, c. 186, § 1.;






Subchapter VIII General Provisions

§ 6550. Seal; authentication

The Department shall adopt a seal. Copies of all records and papers in the offices of the Department, certified by an authorized agent of the Department and authenticated by the seal, shall be evidence with like effect as the original.

11 Del. C. 1953, § 6550; 54 Del. Laws, c. 349, § 1.;



§ 6551. Cooperation with other departments and agencies

The Department shall cooperate with the courts and with public and private agencies and offices to assist it in attaining its purposes. The Department may enter into agreements with other departments of federal, state and municipal government for the employment of persons committed to the charge of the Department.

11 Del. C. 1953, § 6551; 54 Del. Laws, c. 349, § 1.;



§ 6552. Discharge of employees

All discharges shall be for cause and in accordance with regulations and procedures established by the Department. Upon requesting in writing, any discharged employee shall be given a hearing before the Board.

11 Del. C. 1953, § 6552; 54 Del. Laws, c. 349, § 1.;



§ 6553. Compensation of employees

11 Del. C. 1953, § 6553; 54 Del. Laws, c. 349, § 1; repealed by 78 Del. Laws, c. 305, § 7, eff. July 5, 2012.;



§ 6554. Bond of officers and employees

11 Del. C. 1953, § 6554; 54 Del. Laws, c. 349, § 1; 70 Del. Laws, c. 186, § 1; repealed by78 Del. Laws, c. 305, § 7, eff. July 5, 2012.;



§ 6556. Facilities, equipment and supplies

The Department shall acquire, by lease, purchase or otherwise, all necessary facilities, equipment, supplies or articles for the carrying out of its duties in the safekeeping, maintenance, improvement and rehabilitation of those in its care.

11 Del. C. 1953, § 6555; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1.;



§ 6557. Offices and quarters

The Department shall secure and furnish offices and quarters sufficient for its needs.

11 Del. C. 1953, § 6556; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1.;



§ 6558. Lands and buildings

The Department may acquire, by lease, purchase or otherwise, and hold in the name of the State for the use of the Department, all necessary lands and buildings for the carrying out of its duties and functions.

11 Del. C. 1953, § 6557; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1.;



§ 6559. Contracts; limitations for interest

No officer or employee of the Department may be directly or indirectly concerned or interested in any contract, purchase or sale made by the Department or by its authority, or may accept any reward or gift, or any promise of any reward or gift, directly or indirectly from any person interested in any contract, purchase or sale made by the Department or its authority, and every officer and employee shall report to the Department all offenses coming to the officer's or employee's knowledge.

11 Del. C. 1953, § 6558; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 305, § 7.;



§ 6560. Annual reports

The Commissioner shall make a report every year on or before November 15 to the Governor, showing the financial operation of the Department for the preceding year, together with adequate statistical information concerning the persons committed to the Department, or under the supervision of the Department, with such research reports, analysis, planning, evaluation and recommendations as may appear necessary to the advancement of the interest of the Department and its objectives. A copy of said report shall be sent to each member of the General Assembly and shall be made available to other agencies and citizens, as desired.

11 Del. C. 1953, § 6559; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1; 78 Del. Laws, c. 305, § 7.;



§ 6561. Police powers of correction officers, employees and internal affairs investigators

(a) All correctional officers and employees of the Department shall have the full power of a State Police officer when:

(1) On duty at 1 of the correctional institutions; or

(2) In charge of prisoners at any place within the State and while going to or returning from such duty; or

(3) Searching for escaped prisoners.

(b) Only those correctional officers and employees who have been sworn in by the Commissioner shall have the power of a police officer under this section. The Department shall provide appropriate identification for all such correctional officers and employees.

(c) In addition to the police powers set forth in subsection (a) of this section, any internal affairs investigator in the Department who has been sworn in by the Commissioner in accordance with subsection (b) of this section shall:

(1) Exercise the full power of a State Police officer when acting in the course and scope of the investigator's duties as an internal affairs investigator on or off the premises of a correctional institution; provided, however, that before an internal affairs investigator executes a search warrant or makes an arrest off the premises of a correctional institution, the Commissioner shall notify the Superintendent of the Delaware State Police or the Attorney General or both;

(2) Have the right of access at all times to the books, papers, records and other documents of the Department or any of its bureaus, divisions, units or other administrative subdivisions; and

(3) Have the power to summon employees of the Department as witnesses pursuant to a lawful internal affairs investigation.

11 Del. C. 1953, § 6560; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1; 66 Del. Laws, c. 85, § 202; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 305, § 7.;



§ 6562. [Reserved.]

§ 6562A Furnishing contraband; penalty.

Whoever furnishes to any person committed to the jurisdiction of the Department:

(1) Any intoxicating liquor or narcotic drug of any kind except as prescribed by a physician for medical treatment; or

(2) Any money without the knowledge and consent of the Department; or

(3) Any deadly weapon or part thereof, or any instrument or article which may be used to effect an escape,

shall be punished by fine or imprisonment, or both.

11 Del. C. 1953, § 6561; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1; 71 Del. Laws, c. 100, § 1.;

§ 6562B Confiscated Contraband Interdiction Fund.

The General Assembly hereby declares that in order to provide funds to combat the unlawful trafficking of drugs, unlawful gambling activities and gang activities within secure correctional facilities, it is necessary to create a separate special fund within the Bureau of Prisons. All moneys collected as contraband or from the proceeds of the auction or sale of property confiscated from the inmate population at each of these institutions shall be set aside into a special fund. This special fund is hereby created within the Office of the Bureau Chief of Prisons and shall be known as the Confiscated Contraband Interdiction Fund.

(1) Use of funds. — Funds deposited into the Confiscated Contraband Interdiction Fund shall be expended only to procure, sustain, and maintain the adequacy of investigative and security operations within the Bureau of Prisons.

(2) Creation of fund. — Upon the confiscation of any moneys or upon the receipt of the proceeds from any auction or commercially reasonable sale of confiscated property obtained as a result of any investigation, interdiction, or prosecution of disciplinary, civil, or criminal violations at the facilities listed herein the same shall be placed in the Confiscated Contraband Interdiction Fund. All auctions or sales of confiscated property as authorized herein shall be administered and approved by the Bureau Chief of Prisons.

(3) Disbursement of fund. — The disbursement of the funds from this account shall be made only upon approval by the Bureau Chief of Prisons. All requests for funds must be by written application and on a form designed for such purpose. This application and authorization form must include the following:

a. The amount of funds requested;

b. The anticipated purpose for which such funds are requested;

c. The name of the person requesting the funds and the name of the person who shall be responsible for keeping accurate records as to the use of the funds.

The Bureau Chief of Prisons shall determine whether or not the expressed purpose for the expenditure requested is within the purposes allowed under this section and whether the proposed expenditure of funds for the expressed purpose will be in the best interests of the Bureau of Prisons. If the Bureau Chief of Prisons determines that the proposed expenditure meets those criteria, the Bureau Chief of Prisons may authorize the expenditure in whole or in part and only then shall the funds be expended as requested.

(4) Accounting of funds. — Funds obtained pursuant to this subchapter shall be used only for the purposes set out in paragraph (1) of this section. Any and all funds shall be accounted for by the support services manager on or before June 30 of each year. The Bureau Chief of Prisons shall maintain a full and complete accounting for the use of such funds.

(5) Review of records. — Any funds requested and disbursed shall be accounted for through an itemized report by the Bureau Chief of Prisons to the Commissioner of Correction due no later than July 31 of each year which details each request and expenditure from the prior fiscal year.

(6) Excess funds. — If at any time the fund aggregated in this special fund exceeds $10,000, the excess shall be deposited in the General Fund.

71 Del. Laws, c. 100, § 1; 76 Del. Laws, c. 232, § 2; 79 Del. Laws, c. 16, § 1.;



§ 6562A. Furnishing contraband; penalty

Whoever furnishes to any person committed to the jurisdiction of the Department:

(1) Any intoxicating liquor or narcotic drug of any kind except as prescribed by a physician for medical treatment; or

(2) Any money without the knowledge and consent of the Department; or

(3) Any deadly weapon or part thereof, or any instrument or article which may be used to effect an escape,

shall be punished by fine or imprisonment, or both.

11 Del. C. 1953, § 6561; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1; 71 Del. Laws, c. 100, § 1.;

§ 6562B Confiscated Contraband Interdiction Fund.

The General Assembly hereby declares that in order to provide funds to combat the unlawful trafficking of drugs, unlawful gambling activities and gang activities within secure correctional facilities, it is necessary to create a separate special fund within the Bureau of Prisons. All moneys collected as contraband or from the proceeds of the auction or sale of property confiscated from the inmate population at each of these institutions shall be set aside into a special fund. This special fund is hereby created within the Office of the Bureau Chief of Prisons and shall be known as the Confiscated Contraband Interdiction Fund.

(1) Use of funds. — Funds deposited into the Confiscated Contraband Interdiction Fund shall be expended only to procure, sustain, and maintain the adequacy of investigative and security operations within the Bureau of Prisons.

(2) Creation of fund. — Upon the confiscation of any moneys or upon the receipt of the proceeds from any auction or commercially reasonable sale of confiscated property obtained as a result of any investigation, interdiction, or prosecution of disciplinary, civil, or criminal violations at the facilities listed herein the same shall be placed in the Confiscated Contraband Interdiction Fund. All auctions or sales of confiscated property as authorized herein shall be administered and approved by the Bureau Chief of Prisons.

(3) Disbursement of fund. — The disbursement of the funds from this account shall be made only upon approval by the Bureau Chief of Prisons. All requests for funds must be by written application and on a form designed for such purpose. This application and authorization form must include the following:

a. The amount of funds requested;

b. The anticipated purpose for which such funds are requested;

c. The name of the person requesting the funds and the name of the person who shall be responsible for keeping accurate records as to the use of the funds.

The Bureau Chief of Prisons shall determine whether or not the expressed purpose for the expenditure requested is within the purposes allowed under this section and whether the proposed expenditure of funds for the expressed purpose will be in the best interests of the Bureau of Prisons. If the Bureau Chief of Prisons determines that the proposed expenditure meets those criteria, the Bureau Chief of Prisons may authorize the expenditure in whole or in part and only then shall the funds be expended as requested.

(4) Accounting of funds. — Funds obtained pursuant to this subchapter shall be used only for the purposes set out in paragraph (1) of this section. Any and all funds shall be accounted for by the support services manager on or before June 30 of each year. The Bureau Chief of Prisons shall maintain a full and complete accounting for the use of such funds.

(5) Review of records. — Any funds requested and disbursed shall be accounted for through an itemized report by the Bureau Chief of Prisons to the Commissioner of Correction due no later than July 31 of each year which details each request and expenditure from the prior fiscal year.

(6) Excess funds. — If at any time the fund aggregated in this special fund exceeds $10,000, the excess shall be deposited in the General Fund.

71 Del. Laws, c. 100, § 1; 76 Del. Laws, c. 232, § 2; 79 Del. Laws, c. 16, § 1.;



§ 6562B. Confiscated Contraband Interdiction Fund

The General Assembly hereby declares that in order to provide funds to combat the unlawful trafficking of drugs, unlawful gambling activities and gang activities within secure correctional facilities, it is necessary to create a separate special fund within the Bureau of Prisons. All moneys collected as contraband or from the proceeds of the auction or sale of property confiscated from the inmate population at each of these institutions shall be set aside into a special fund. This special fund is hereby created within the Office of the Bureau Chief of Prisons and shall be known as the Confiscated Contraband Interdiction Fund.

(1) Use of funds. — Funds deposited into the Confiscated Contraband Interdiction Fund shall be expended only to procure, sustain, and maintain the adequacy of investigative and security operations within the Bureau of Prisons.

(2) Creation of fund. — Upon the confiscation of any moneys or upon the receipt of the proceeds from any auction or commercially reasonable sale of confiscated property obtained as a result of any investigation, interdiction, or prosecution of disciplinary, civil, or criminal violations at the facilities listed herein the same shall be placed in the Confiscated Contraband Interdiction Fund. All auctions or sales of confiscated property as authorized herein shall be administered and approved by the Bureau Chief of Prisons.

(3) Disbursement of fund. — The disbursement of the funds from this account shall be made only upon approval by the Bureau Chief of Prisons. All requests for funds must be by written application and on a form designed for such purpose. This application and authorization form must include the following:

a. The amount of funds requested;

b. The anticipated purpose for which such funds are requested;

c. The name of the person requesting the funds and the name of the person who shall be responsible for keeping accurate records as to the use of the funds.

The Bureau Chief of Prisons shall determine whether or not the expressed purpose for the expenditure requested is within the purposes allowed under this section and whether the proposed expenditure of funds for the expressed purpose will be in the best interests of the Bureau of Prisons. If the Bureau Chief of Prisons determines that the proposed expenditure meets those criteria, the Bureau Chief of Prisons may authorize the expenditure in whole or in part and only then shall the funds be expended as requested.

(4) Accounting of funds. — Funds obtained pursuant to this subchapter shall be used only for the purposes set out in paragraph (1) of this section. Any and all funds shall be accounted for by the support services manager on or before June 30 of each year. The Bureau Chief of Prisons shall maintain a full and complete accounting for the use of such funds.

(5) Review of records. — Any funds requested and disbursed shall be accounted for through an itemized report by the Bureau Chief of Prisons to the Commissioner of Correction due no later than July 31 of each year which details each request and expenditure from the prior fiscal year.

(6) Excess funds. — If at any time the fund aggregated in this special fund exceeds $10,000, the excess shall be deposited in the General Fund.

71 Del. Laws, c. 100, § 1; 76 Del. Laws, c. 232, § 2; 79 Del. Laws, c. 16, § 1.;



§ 6563. Incarceration upon arrest by private detective

All persons arrested by private detectives or private detective agencies on state, county or municipal warrants, or in any other manner, shall be incarcerated only in the custody of the Department or in a place provided by the State, county or municipality for the incarceration of persons.

11 Del. C. 1953, § 6562; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1.;



§ 6564. Violation of § 6563

Whoever, being a private detective, violates § 6563 of this title shall be fined not less than $100 nor more than $500, or, in default of the payment of such fine, imprisoned not less than 6 months nor more than 1 year.

11 Del. C. 1953, § 6563; 54 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 532, § 1.;



§ 6565. Mandatory training of correctional officers; exceptions; appropriations

(a) All correctional officers of the Department shall be required to complete a basic training program as a condition of employment or continued employment.

(b) All correctional officers shall be required to complete advanced annual training after having completed the basic training program.

(c) The Department shall be responsible for administering the mandatory basic and advanced training programs for all correctional officers with responsibility and authority to obtain professional assistance from other sources to accomplish the purposes and objectives of the programs.

(d) There will be no exceptions granted to any correctional officer employed by the Department from the training provisions established by this section.

(e) The General Assembly shall appropriate each year to the Department of Correction such funds as are necessary for the purpose of carrying out this section.

60 Del. Laws, c. 617, § 1.;






Subchapter IX Interstate Corrections Compact

§ 6570. Title

This subchapter may be cited as the "Interstate Corrections Compact.''

11 Del. C. 1953, § 6570; 57 Del. Laws, c. 275.;



§ 6571. Interstate Corrections Compact

The Interstate Corrections Compact is enacted into law and entered into by this State with any other states legally joining therein in the form substantially as follows: INTERSTATE CORRECTIONS COMPACT

ARTICLE I

ARTICLE I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II Definitions

ARTICLE II Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "State'' means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state'' means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state'' means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate'' means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution'' means any penal or correctional facility, including but not limited to a facility for persons with mental illness or serious mental disorders, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III Contracts

ARTICLE III Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV Procedures and Rights

ARTICLE IV Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V Acts Not Reviewable in Receiving State; Extradition

ARTICLE V Acts Not Reviewable in Receiving State; Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI Federal Aid

ARTICLE VI Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

ARTICLE VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any 2 states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII Withdrawal and Termination

ARTICLE VIII Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawals shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX Other Arrangements Unaffected

ARTICLE IX Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a non-party state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X Construction and Severability

ARTICLE X Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

11 Del. C. 1953, § 6571; 57 Del. Laws, c. 275; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 224, § 23.;



§ 6572. Powers

The Commissioner of the Department of Correction is hereby authorized and directed to do all things necessary or incidental to the carrying out of the Compact in every particular.

11 Del. C. 1953, § 6572; 57 Del. Laws, c. 275.;



§ 6573. Execution

The Governor shall execute the Interstate Corrections Compact on behalf of this State with any of the United States legally joining therein.

11 Del. C. 1953, § 6573; 57 Del. Laws, c. 275.;






Subchapter IX-A International Transfer of Prisoners

§ 6575. Authorization

Notwithstanding any law of this State to the contrary, if a treaty in effect between the United States and a foreign country provides for the transfer of convicted offenders to the country of which they are citizens or nationals, the Governor may authorize, on behalf of the State and subject to the terms of the treaty, the Commissioner of the Department of Correction to consent to the transfer of offenders and take any other action necessary to initiate the participation of this State in the treaty.

74 Del. Laws, c. 258, § 1.;






Subchapter X Sentencing Accountability Commission

§ 6580. Established; composition; purpose

(a) The Delaware Sentencing Accountability Commission (hereinafter referred to as the "Commission'') is hereby established. The Commission shall consist of 11 members, the body of which shall be comprised as follows:

(1) Four members of the judiciary appointed by the Chief Justice, 2 of whom shall be initially appointed for a 2-year term and 2 of whom shall be appointed to a 4-year term; provided, that each succeeding term for all 4 of such members shall be 4 years;

(2) The Attorney General or the Attorney General's designee;

(3) The Public Defender or the Public Defender's designee;

(4) The Commissioner of Corrections or the Commissioner of Corrections' designee;

(5) Four other members-at-large, each of whom shall, by training or experience, possess a knowledge of Delaware sentencing practices, 2 to be appointed by the Governor, 1 by the President Pro Tempore of the Senate and 1 by the Speaker of the House. One of the members-at-large shall be appointed by the Governor for a 2-year term; the remaining members-at-large shall be appointed for 4-year terms; provided that each succeeding term following the initial term of all 4 members-at-large shall be 4 years.

The Chief Justice shall designate 1 of the members of the judiciary serving on the Commission to serve as Chairperson of the Commission.

(b) It shall be the overall purpose of this body to establish a system which emphasizes accountability of the offender to the criminal justice system and accountability of the criminal justice system to the public.

For purposes of this subchapter, the grouping of punishments consistent with the guidelines developed by the Commission shall be known as "accountability levels.''

(c) The Commission shall develop sentencing guidelines consistent with the overall goals of ensuring certainty and consistency of punishment commensurate with the seriousness of the offense and with due regard for resource availability and cost. In developing these guidelines, the Commission shall also consider the following additional goals in the priority in which they appear:

(1) Incapacitation of the violence-prone offender;

(2) Restoration of the victim as nearly as possible to the victim's preoffense status; and

(3) Rehabilitation of the offender.

64 Del. Laws, c. 402, § 1.;



§ 6581. Sentencing guidelines

(a) A computer-driven model of proposed sentencing criteria shall be created by March 1, 1985, which will be able to project the effect of alternative policy decisions on the Department of Correction resources. Sentencing guidelines will be drafted with nonbinding pilot testing by July 1, 1985.

The Commission shall submit to the Supreme Court on or before March 1, 1986, sentencing guidelines developed in accordance with § 6580(c) of this title for adoption by court rule. Such guidelines shall have no force or effect unless so adopted, and shall not in any event authorize or be construed as authorizing the exercise of any power or duty exceeding or conflicting with those heretofore or hereafter granted by act of the General Assembly or pursuant to inherent authority granted under the Delaware Constitution.

(b) The Commission, on or before July 1, 1987, shall recommend to the Governor and the General Assembly legislation necessary for the implementation of the sentencing guidelines.

(c) Consistent with the goals of this subchapter, the sentencing guidelines recommended by the Commission shall:

(1) Formulate a series of sanctions ranging from nonincarcerative to incarcerative. These sanctions may include, but not be limited to, fines, costs, restitution, unsupervised and/or supervised probation, community service, work release and community-based residential and nonresidential programs, work camps and electronic monitoring. These sanctions shall be placed in one or more accountability levels;

(2) Establish detailed objective criteria to be utilized in determining which offenders shall be assigned to each of the various accountability levels, such criteria to combine factors relating to the nature of the offense, the background and criminal history of the offender and the availability of resources;

(3) Define under what conditions of aggravation or mitigation and in what manner a sentencing judge may impose a sentence outside of the sentencing guidelines and recommend such mitigating and/or aggravating circumstances; and

(4) Define under what circumstances, by what process, and by whom offenders may be moved from 1 accountability level to another, subject to any law regulating such movement.

(d) The Commission shall estimate to what extent public and private resources are appropriate and available to meet the specifications and supervision standards necessitated by the population of offenders to be assigned to each level.

(e) The Commission shall define the roles of the various criminal justice agencies in the implementation of the proposed guidelines.

(f) The Commission shall recommend, as appropriate, mechanisms to insure that offenders are assessed a reasonable fee for their supervision and/or treatment.

(g) The Commission shall also recommend a procedure or a tribunal for appellate review by either the defendant or the State when sentences are imposed outside of the guidelines.

(h) The Commission shall have the authority to collect from any state or local governmental entity information, data, reports, statistics or such other material which is necessary to carry out the Commission's functions.

(i) The executive department shall provide staff services for the Commission which shall, for administrative purposes, be placed within that office.

(j) The Commission shall carry out such other duties consistent with its mandate as the General Assembly or the executive department shall from time to time direct.

64 Del. Laws, c. 402, § 1; 65 Del. Laws, c. 206, § 1.;

§ 6581A Additional duties of the Commission.

The Delaware Sentencing Accountability Commission (SENTAC) is hereby directed, pursuant to § 6581(j) of this title, to modify or amend its Benchbook, so that the sentencing guidelines set forth in the Benchbook recommend that, in cases in which the weight of the controlled substance significantly exceeds the Tier 2 Controlled Substances Quantity and in which there is a conviction pursuant to § 4752 of Title 16, a sentence guideline range that is commensurate with the seriousness of the offense.

78 Del. Laws, c. 13, § 20.;



§ 6581A. Additional duties of the Commission

The Delaware Sentencing Accountability Commission (SENTAC) is hereby directed, pursuant to § 6581(j) of this title, to modify or amend its Benchbook, so that the sentencing guidelines set forth in the Benchbook recommend that, in cases in which the weight of the controlled substance significantly exceeds the Tier 2 Controlled Substances Quantity and in which there is a conviction pursuant to § 4752 of Title 16, a sentence guideline range that is commensurate with the seriousness of the offense.

78 Del. Laws, c. 13, § 20.;



§ 6582. Treatment Access Committee established

(a) There is established a permanent committee of the Sentencing Accountability Commission which shall be known as the Treatment Access Committee.

(b) The Treatment Access Committee shall be comprised of 7 voting members which shall include:

(1) The Chairperson of SENTAC, ex officio, who shall serve as Chairperson of the Committee;

(2) The Secretary of Health and Social Services, ex officio;

(3) The Secretary of the Department of Youth Services, ex officio;

(4) The Commissioner of Corrections, ex officio;

(5) The Chairperson of the Board of Parole, ex officio;

(6) Two additional members, 1 of whom shall represent the President of the Senate and 1 of whom shall represent the Speaker of the House; and

(7) Such other nonvoting members as will assist the Committee in performing its functions as are appointed by the Chairperson of SENTAC.

(c) The Treatment Access Committee shall supervise the establishment of a Treatment Access Center for substance abusing offenders. The Treatment Access Center shall be designed in a manner to coordinate the provision of substance abuse evaluation and treatment by public and private providers to criminal defendants and youths adjudicated delinquent or pending such adjudication. The Committee shall have the power through its Chairperson to make and enter into any and all contracts, agreements or stipulations; and to seek, accept and receive funds, grants or donations necessary to fulfill the purposes of this section.

(d) The Treatment Access Committee shall supervise the expenditure of funds from the Substance Abuse Rehabilitation, Treatment, Education and Prevention Fund. It shall make grants to the Treatment Access Center, and to other state and local public entities or agencies for substance abuse treatment, rehabilitation, education or prevention activities, subject to the provisions of § 4803A(b) of Title 16.

(e) The Treatment Access Committee shall report annually to SENTAC and the General Assembly on its activities and the status of substance abuse problems in Delaware.

68 Del. Laws, c. 443, § 7; 70 Del. Laws, c. 186, § 1.;






Subchapter XI Institutional Planning

§ 6590. Comprehensive plan

The Department shall develop a comprehensive plan for determining the need for establishing various types of correctional facilities, for selecting the location of a correctional facility, and for determining the size of the correctional facility. The comprehensive plan shall include procedures for evaluation of environmental, social, economic, transportation, land use, property value, public and social services impacts generated by the construction of a particular facility in any proposed location within the State. The comprehensive plan shall not be implemented until the General Assembly, by concurrent resolution adopted by a majority of those elected and serving in each house thereof by a roll call vote, approves the comprehensive plan.

67 Del. Laws, c. 254, § 1.;



§ 6591. Procedure

(a) The Department shall determine the need for a correctional facility based upon the comprehensive plan developed pursuant to § 6590 of this title.

(b) Following a formal determination of need for such facility by the Department, the Department shall publish a notice in 2 newspapers of general circulation within this State that it proposes to establish a correctional facility in a particular town, city or county.

(c) In addition to the general notice specified in subsection (b) of this section, the Department shall further provide written notice within 30 days of the publishing of said general notice to the following officials:

(1) The state senator and the state representative representing the district or districts in the county and town or city where the proposed correctional facility is to be located.

(2) The chief elected official of the county and town or city in which the proposed correctional facility is to be located.

(3) Each member of the governing body of the county and town or city in which the proposed correctional facility is to be located.

(4) The president of the local school board of the school district or districts in the county and town or city in which the proposed correctional facility is to be located.

(5) The president of each state-supported college or university whose campus is located within the county, town or city where the proposed correctional facility is to be located.

(d) In addition to the notice required by paragraph (c)(3) of this section, the Department, on or before the date of the issuance of said notice, shall request the chief elected official of the county in which the proposed correctional facility is to be located to create a local advisory board to assist in the identification of potential sites for the correctional facility, to act as a liaison between the Department and the local community, and to ensure that the comprehensive plan is being followed by the Department. The advisory board shall consist of no less than 7 and no more than 11 citizens of the county, town or city in which the proposed correctional facility is to be located. The citizens appointed to the advisory committee shall be fairly representative, in terms of economic status, race, education and the like, of the population of the county, city or town where the proposed correctional facility is to be located.

(e) After the requirements of subsections (a), (b), (c) and (d) of this section are completed, and the Department has identified a potential site, the Department shall hold public hearing or hearings on at least 2 different dates in the city or town in which the potential site is located. If the potential site is in an unincorporated area, the public hearings shall be held in the county seat of the county in which the potential site is located. The Department shall participate in the hearings and shall make a reasonable effort to respond in writing to concerns and questions raised on the record at the hearings. The hearing shall not be held until the local advisory board created by subsection (d) of this section has organized or no sooner than 30 days after the notice is sent pursuant to subsection (c) of this section, whichever occurs first.

(f) The hearings to be conducted under subsection (e) of this section shall be open to the public and shall be held in a place available to the general public. Any person shall be permitted to attend a hearing except as otherwise provided herein. A person shall not be required as a condition of attendance at a hearing to register or otherwise provide the person's name or other information. A person shall be permitted to address the hearing under written procedures established by the Department. A person shall not be excluded from a hearing except for a breach of peace actually committed at the meeting.

(g) The following provisions shall apply with respect to public notice of hearings required under this section:

(1) The public notice required under this section shall always contain the name of the Department, its telephone number and address.

(2) A copy of the public notice shall always be posted at the Department's principal office and other locations considered appropriate by the Department.

(3) Public notice of the hearings required under this section shall be prominently posted in the office of the county clerk of the county in which the proposed facility is to be located at least 10 days prior to each hearing and shall state the date, time and place of the hearing. The required public notice of hearing shall also be published at least 10 days prior to the hearing in a newspaper of general circulation within the county in which the proposed facility is to be located.

(4) A public notice stating the date, time and place of the hearing shall be prominently posted at least 10 days before the hearing.

(h) Minutes of each hearing required under this section shall be kept by the Department showing the date, time, place, members of the local advisory board present, members of the local advisory board absent, and a summary of the discussions at the hearing. The minutes shall be public record open to public inspection and shall be available at the address designated on the posted public notices. Copies of the minutes shall be available from the Department to the public at the reasonable estimated cost for printing and copying.

(i) On the basis of the information developed by the Department during the course of the site selection process and after community concerns have been responded to by the Department pursuant to subsection (e) of this section, a final site determination shall be made by the Department for the proposed correctional facility. The Department shall make a finding that the site determination was made in compliance with this section.

67 Del. Laws, c. 254, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6592. Action for noncompliance with site selection process

(a) Any person who resides in the city, town or county in which the Department has determined a need for a correctional facility may bring an action in a court of proper jurisdiction if the Department has not followed the site selection process set forth in this subchapter.

(b) An action brought under this section shall not be maintained if it is filed more than 60 days after the Department formally announces its final site selection.

67 Del. Laws, c. 254, § 1.;









CHAPTER 66. RESTRAINT OF PREGNANT PRISONERS

§ 6601. Findings and purposes

The General Assembly hereby finds that restraining a pregnant woman can pose undue health risks to the woman and her unborn fetus. Freedom from physical restraints is especially critical during labor, delivery, and postpartum recovery after delivery. Women often need to move around during labor and recovery, including moving their legs as part of the birthing process. Restraints on a pregnant woman can interfere with the medical staff's ability to appropriately assist in childbirth or to conduct sudden emergency procedures. Shackling is unnecessary and dangerous to a woman's well-being.

78 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6602. Definitions

As used in this chapter:

(1) "Correctional institution'' means any entity under the authority of any state, county, or municipal law-enforcement division that has the power to detain and/or restrain a person under the laws of the State.

(2) "Corrections official'' means the official responsible for oversight of a correctional institution, or his or her designee.

(3) "Extraordinary circumstances'' means a substantial flight risk or some other extraordinary medical or security circumstance that dictates restraints be used to ensure the safety and security of the prisoner or detainee, the staff of the correctional institution or medical facility, other prisoners or detainees, or the public.

(4) "Labor'' means the period of time before a birth during which contractions are of sufficient frequency, intensity, and duration to bring about effacement and progressive dilation of the cervix.

(5) "Postpartum recovery'' means, as determined by a woman's physician, the period immediately following delivery, including the entire period she is in the hospital or infirmary after birth.

(6) "Prisoner or detainee'' means any person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of a criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary program. Included is any person detained under the immigration laws of the United States at any correctional facility.

(7) "Restraints'' means any physical restraint or mechanical device used to control the movement of a prisoner or detainee's body and/or limbs, including, but not limited to, flex cuffs, soft restraints, hard metal handcuffs, a black box, Chubb cuffs, leg irons, belly chains, a security (tether) chain, or a convex shield.

78 Del. Laws, c. 330, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6603. Use of restraints on pregnant prisoners

(a) A correctional institution shall not use restraints on a pregnant prisoner or detainee during labor, delivery, or postpartum recovery, unless the corrections official makes an individualized determination that the prisoner or detainee presents an extraordinary circumstance, except that:

(1) If the doctor, nurse or other health professional treating the prisoner requests that restraints not be used, the corrections officer accompanying the prisoner or detainee shall immediately remove all restraints; and

(2) Under no circumstances shall leg or waist restraints be used on any prisoner or detainee who is in labor or delivery.

(b) If restraints are used on a prisoner or detainee pursuant to subsection (a) of this section:

(1) The type of restraint applied and the application of the restraint must be done in the least restrictive manner necessary; and

(2) The corrections official shall make written findings within 10 days as to the extraordinary circumstances that dictated the use of the restraints. These findings shall be kept on file by the correctional institution for at least 5 years.

78 Del. Laws, c. 330, § 1.;



§ 6604. Enforcement

(a) By August 11, 2012, all affected correctional institutions in Delaware shall adopt policies and procedures, pursuant to this chapter as contemplated by § 4322(d) of this title.

(b) Correctional institutions shall inform pregnant prisoners and detainees of the rules developed pursuant to subsection (a) of this section upon determination of the pregnancy.

(c) Notwithstanding any other provisions to the contrary or § 4322(c) and (d) of this title, by September 10, 2012, correctional institutions shall inform all staff contractors, medical providers, prisoners and detainees in the custody of the affected correctional institutions about the policies and procedures developed pursuant to subsection (a) of this section.

78 Del. Laws, c. 330, § 1.;



§ 6605. Annual report

No later than 30 days before the end of each fiscal year, the Commissioner of the Department of Correction shall submit a written report to the Office of the Governor that certifies compliance with this chapter and includes, when appropriate, an account of every instance of shackling. The written report shall not contain any individually identifying information of any prisoner or detainee. Such reports shall be made available for public inspection.

78 Del. Laws, c. 330, § 1.;






CHAPTER 67. BOOT CAMP INTENSIVE INCARCERATION

§ 6701. Findings and purposes

(a) The General Assembly hereby finds that certain offenders, especially young adults, respond positively to a short term military-type program which would provide for the restructuring of behavior through a highly-regimented routine of physical exercise, hard work, continued education, and substance abuse therapy. The General Assembly also finds that the cost of incarcerating the increasing number of criminal offenders in conventional prison facilities has been increasing annually, and there is an urgent need to develop and implement innovative and cost-effective options to alleviate prison overcrowding.

(b) This chapter has the following purposes:

(1) Deterrence. — To include a "shock'' component to give certain offenders, especially young first offenders, an advance warning of the unpleasant consequences of conventional imprisonment, in an attempt to discourage future criminal behavior;

(2) Cost effectiveness. — To reduce future corrections expenses by utilizing cost avoidance as an effective strategy of cost savings and capital savings due to implementation of this chapter.

(3) Rehabilitation. — To develop a foundation on which a participant in the program can develop the self-control needed to meet daily stresses and challenges;

(4) Behavior modification. — To instill more positive attitudes and behavior within each participant, which will be reflected, upon release, in less negative behavior and no subsequent arrests for violent crimes.

70 Del. Laws, c. 244, § 1.;



§ 6702. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them herein, except where the context clearly indicates a different meaning:

(1) "Bureau'' shall mean the Bureau of Prisons.

(2) "Department'' shall mean the Department of Correction.

70 Del. Laws, c. 244, § 1.;



§ 6703. "Violent crime'' defined

For purposes of this chapter, the words "violent crime'' shall mean: abuse of an adult who is impaired; abuse of a patient in a nursing facility; abuse of a patient causing injury; abuse of a patient causing death; adulteration causing death; adulteration causing injury; aggravated intimidation; arson in the first degree; arson in the second degree; assault in the first degree; assault in the second degree; assault in the third degree; assault in the first degree on K-9 dog causing, injury or death to the dog; assault on a K-9 dog with risk of injury to the dog; assault in a detention facility which causes injury; assault in a detention facility; assault on a sports official; bestiality; home invasion; burglary in the first degree; carjacking; carrying a concealed deadly weapon (firearm offense); continuous sexual abuse of child; criminally negligent homicide; dealing with child pornography, second offense; possession of a destructive weapon; reckless endangering; escape after conviction; escape in the second degree; extortion; possession of an explosive device; unlawful imprisonment; incest; kidnapping in the first degree; kidnapping in the second degree; manslaughter; manufacture or use or possession of explosives or an incendiary device; murder in the first degree, murder in the second degree; organized crime and racketeering; possession of a deadly weapon during the commission of a felony; possession of a destructive weapon; possession of a firearm during the commission of a felony; promoting prison contraband (weapon); promoting prostitution in the first degree; racketeering; reckless endangering first degree; reckless endangering in the second degree; riot; robbery in the first degree; robbery in the second degree; continued sexual abuse of child; unlawful sexual contact in the first degree; unlawful sexual contact in the second degree; unlawful sexual contact in the third degree; sexual exploitation of a child; sexual extortion; rape in the first degree; rape in the second degree; rape in the third degree; rape in the fourth degree; unlawful sexual intercourse in the first degree; unlawful sexual intercourse in the second degree; unlawful sexual intercourse in the third degree; unlawful sexual penetration in the first degree; unlawful sexual penetration in the second degree; unlawful sexual penetration in the third degree; stalking; terroristic threatening; unlawful firearm transactions (second or subsequent offense); unlawful imprisonment in the first degree; unlawful transportation of a firearm to commit a felony; vehicular assault in the first degree; vehicular assault in the second degree; vehicular homicide in the first degree; vehicular homicide in the second degree; wearing body armor during felony.

70 Del. Laws, c. 244, § 1; 71 Del. Laws, c. 7, § 1; 71 Del. Laws, c. 285, § 21; 77 Del. Laws, c. 313, § 3; 78 Del. Laws, c. 13, §§ 15, 16; 78 Del. Laws, c. 224, § 24; 78 Del. Laws, c. 252, § 13.;



§ 6704. Establishment of boot camp programs

(a) The Bureau of Prisons may establish one or more regimented boot camp inmate training programs. Subject to appropriations therefor, each such program shall include, but not be limited to:

(1) A military-style intensive physical training and discipline component;

(2) An educational and vocational component, emphasizing job-seeking skills;

(3) A health education component; and

(4) A substance abuse education and treatment component, which shall be structured as an integral part of the boot camp program.

(5) Such other activities as may be deemed appropriate and effective by the Bureau.

(b) The Bureau may establish and enforce standards for the boot camp program, and each component set forth in paragraphs (a)(1) through (a)(5) of this section.

(c) The boot camp facilities and all boot camp participants should be effectively separated from the general inmate population, and shall be supervised by a specially-trained staff.

(d) The boot camp program shall be 6 months in duration; provided however, that any participant who is assigned to the program shall remain in the program at least 1 month, unless the camp commander, in the commander's discretion, determines otherwise. In exceptional cases, a participant may be retained in the program in order to join the next following class if the additional time spent in the program is, in the opinion of the Bureau, needed to allow such person to complete the program successfully after illness or other circumstance has delayed such person's normal progress through the program.

(e) Selection for participation in a boot camp program is a privilege, and not a right. No person has the right to participate in a boot camp program.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 244, § 1.;



§ 6705. Sentencing; boot camp designation

(a) Each participant in the boot camp program shall have first been convicted of a criminal offense. The selection of boot camp participants shall be made by the Bureau from those offenders not otherwise excluded under this section. However, satisfying the statutory or regulatory qualifications for admission to the boot camp program shall not mean that an offender shall automatically be permitted to participate in the program.

(b) Notwithstanding the provisions of subsection (a) of this section, the following offenders shall not be classified or otherwise permitted to participate in the boot camp program:

(1) Any person declared to be an habitual offender under § 4214 of this title;

(2) Any person who is serving a sentence of Level V incarceration for a violent crime.

(3) Any person who is serving a sentence for a violation of probation or parole where the crime for which the offender was originally convicted is any class A, B or C Title 11 violent felony, or any sexual offense as set forth in subpart D of subchapter II of Chapter 5 of this title or any of the following offenses: Vehicular homicide first and second degree, criminally negligent homicide, promoting prison contraband felony or stalking;

(4) Any person designated by the sentencing court or the Attorney General pursuant to subsection (c) of this section as not being eligible for the boot camp program.

(c) The sentencing court or the Attorney General shall have the authority to designate any person as bootcamp ineligible at the time of sentencing. Such designation shall be specifically and clearly set forth in the sentencing order.

(d) Subject to the provisions of subsections (a), (b)(1) and (b)(3) of this section, any person serving a sentence for a violation of probation or parole shall be eligible for the boot camp program.

70 Del. Laws, c. 244, § 1; 71 Del. Laws, c. 7, § 2; 71 Del. Laws, c. 174, §§ 1-3; 71 Del. Laws, c. 484, § 1.;



§ 6706. Criteria for selection and classification by the Bureau

In order for a person to be eligible for selection by the Bureau for the boot camp program, such person shall:

(1) Not be subject to any of the exclusionary criteria under § 6705(b) or (c) of this title;

(2) Be at least 18 years of age at the time of sentencing;

(3) Have been sentenced to a period of incarceration of 5 years or less;

(4) In accordance with the Bureau's assessment and determination, be physically and mentally capable of successfully completing the rigorous boot camp program; provided, however, no such assessment and/or determination shall be deemed as a waiver of any of the various immunity defenses or otherwise trigger a duty, obligation and/or liability on the Department or Bureau not presently provided under applicable law;

(5) Be a resident of the State; and

(6) Have a term of not less than 9 months, nor have more than 18 months remaining in Level V incarceration.

70 Del. Laws, c. 244, § 1; 71 Del. Laws, c. 7, § 3.;



§ 6707. Contract; admission into the program

No offender may participate in the boot camp program unless such individual voluntarily enrolls by agreeing to be bound by a written contract with the Bureau, which contract shall clearly set forth the obligations, duties, responsibilities and expectations with which such offender must comply. A representative of the Bureau shall also explain to the offender the intended benefits of the program, and the consequences of failing the program. The time served as a boot camp participant shall begin the 1st day such person is physically within the camp.

70 Del. Laws, c. 244, § 1.;



§ 6708. Evaluation of program participants

Each participant shall be evaluated by members of the boot camp staff on a continual basis throughout the period of such person's participation in the program. Such evaluation shall include the participant's performance within the program, the likelihood of successful adjustment after release, and such other matters which the boot camp staff deems relevant or important.

70 Del. Laws, c. 244, § 1.;



§ 6709. Conduct and administration of boot camp program

(a) The program shall be a rigorous military-type program which, among other features, shall include mandatory physical training; hard labor which has a rational goal or objective; military formations, drills and courtesy; regimentation of all activities, except those which are specifically exempted by the camp commander; control which is strict, but not capricious; uniformity and cleanliness in dress and appearance; education and counseling; and drug treatment, counseling and education where appropriate.

(b) The Bureau and the camp commander shall establish rules and regulations for the conduct and administration of each boot camp program. Such rules and regulations shall reflect the goals and objectives of this chapter, and shall include a system of rewards for individuals and groups based upon achievements and progress in achieving camp standards and requirements; and shall include sanctions, administered by the staff within the confines and authority of the camp, to punish those individuals whose demeanor, behavior or attitude do not comply with camp standards and requirements. The rules and regulations shall also include the supervision and the structure to be used in each program offered by the camp.

(c) The camp commander and staff shall be responsible for the day-to-day functions and decisions affecting the operations of the boot camp. Each full-time employee employed inside the boot camp shall, to the extent possible, be a volunteer regardless of job description or function. All boot camp employees shall receive appropriate specialized boot camp training. Each drill instructor shall receive specialized drill instructor training, preferably military training, from an agency which specializes in such training. Boot camp employees shall receive, for the same general responsibilities, the same salaries as prison employees not employed in a boot camp. Job bidding shall not be used in the selection of the camp staff.

(d) Participants may be formed into work squads by boot camp staff to perform labor-intensive projects outside the perimeters of the camp. No wages shall be paid to individual participants working outside the camp, but the camp commander may from time to time receive funds or gifts for the general use or benefit of the camp or for all participants. Work squads may be utilized to work on state, county, municipal or town projects; for disaster relief, civil or community emergencies; and for specific projects for non-profit organizations, if the Bureau determines that the project is of direct benefit to a community or a large number of people, and not for the organization itself. No work squad is permitted to do any labor for the benefit of any individual or commercial entity. Approved projects may include, but not limited to, highway clean-up and trash removal; timber clearing on state forestry lands; preparing and stacking sandbags in the event of a flood; and beach and state park clean-up. Participants are not employees for purpose of workers' compensation. Notwithstanding any provision of this title to contrary, any boot camp participant who is otherwise appropriately classified to the boot camp program may participate in work squads pursuant to this section.

70 Del. Laws, c. 244, § 1; 71 Del. Laws, c. 7, § 4.;



§ 6710. Sanctions; removal from the program

(a) A participant who is accepted into the boot camp program shall not receive any credit for time spent in the program, except for actual time served, unless such participant completes the full program. Before any participant is deemed to have completed the full boot camp program, such participant must have been graduated from the program with a written certification of successful completion.

(b) A participant who fails to complete the boot camp program, who is administratively terminated from the program, or who violates any conditions of the program, shall be re-classified to serve the full unexpired term of the original sentence.

(c) Upon the successful completion of the boot camp program as determined by the Department in its sole discretion, and having served at least 6 months of incarceration, the participant shall be allowed to serve the remaining part of the participant's Level V sentence at either Level IV or Level III, in the discretion of the Department. Should a boot camp graduate violate the Level IV or Level III conditions of supervision, such person shall upon conviction of a violation of probation, be returned to Level V custody to serve the full term of the original Level V sentence, less the 6 months served in boot camp.

70 Del. Laws, c. 244, § 1.;



§ 6711. Aftercare; intensive parole supervision

A person who has successfully completed the boot camp program shall be placed under parole supervision (Level IV or Level III supervision). During this period, such person shall participate in an aftercare program which emphasizes completion of GED requirements where appropriate, drug and alcohol education and treatment; the development of job placement skills and opportunities; and the learning of successful employment habits and attitudes.

70 Del. Laws, c. 244, § 1.;



§ 6712. First offender boot camp diversion program

(a) Subject to the provisions of this section and notwithstanding any other law, rule or regulation to the contrary, any person convicted upon a plea of guilty or otherwise convicted of any of the offenses set forth in subsection (b) of this section may petition the court to defer further sentencing proceedings, and to divert the offender to the boot camp program. In addition, the Department of Correction may petition the court on behalf of any person in its custody who has been convicted of an offense set forth in subsection (b) of this section, for a sentence modification suspending the remainder of the offender's Level V sentence, and diverting such person to the boot camp diversion program ("modify and divert''). The Attorney General shall receive prior notice of all such applications and be provided an opportunity to be heard. Any offender diverted pursuant to this subsection shall be subject to the terms and conditions of this section. No person shall be eligible for boot camp pursuant to this section if the Attorney General's Office, upon written motion, opposes such boot camp diversion pursuant to paragraph (c)(2) of this section.

(b) Subject to the provisions of this section, certain persons convicted of the following offenses shall be potentially eligible for diversion to the boot camp inmate training program:

(1) Any offense in Title 16 relating to manufacture, delivery, or possession of controlled substances or prescription drugs, but not including §§ 4752-4756 of Title 16, except as set forth below; or

(2) Drug dealing or aggravated possession as set forth in §§ 4752-4756 of Title 16, but only if the weight of the illegal substance possessed is less than the minimum required for a Tier 3 Controlled Substances Quantity, as defined in § 4751C(3) of Title 16; or

(3) Burglary in the second degree, as set forth in § 825 of this title, but only if the defendant has not previously been convicted of burglary in the second degree or burglary in the first degree, as set forth in § 826 of this title.

(c) Notwithstanding any other provision of this section, no person shall be diverted to the boot camp program pursuant to this section or to otherwise utilize the provisions of this section, if:

(1) Such person has previously been incarcerated as an adult pursuant to a sentence imposed for a criminal conviction for any offenses set forth in Title 11 or 16, or any equivalent offense set forth under the laws of this State, any other state, or the United States or any territory thereof, and was previously sentenced to a term of more than 1 year of Level V incarceration, which was not suspended.

(2) The Attorney General's Office, upon written motion, opposes the Diversion. Such motion shall clearly articulate the specific reasons for such opposition.

(3) The Attorney General's Office offers the Boot Camp Diversion Program as part of a proposed plea agreement, the appellant rejects the offer, and the appellant is subsequently convicted after trial.

(d) Subject to the provisions of this section, and notwithstanding any other law, rule or regulation to the contrary, if the sentencing court chooses to grant the petition to defer or to modify and divert, as set forth in subsection (a) of this section, the sentencing court shall enter a judgment of conviction; and shall then defer sentencing, or modify the imposition of the remainder of any Level V sentence, including any Level V sentence otherwise required by § 4752 of Title 16, or by § 825, § 826 or § 4205 of this title or by any other law. The court shall then remand the offender to the custody of the Department of Correction upon the condition that the offender shall complete a program of supervision which shall include:

(1) Placement in a boot camp facility with a substance abuse treatment program for a period of not less than 6 months, to be followed by supervision at Level IV or III, or both, for a period of 1 and 1/2 years;

(2) A requirement that, while at supervision Level IV or III, the offender comply with the terms of a curfew, said terms to be imposed by either the sentencing court or the Department of Correction. The terms of said curfew may include mandated compliance with certain geographical limitations, prohibitions or restrictions;

(3) A requirement that, while at supervision Level IV or III, the offender participate in substance abuse treatment which shall include periodic, random urine surveillance during the entire period of supervision at Level IV or III, or both;

(4) Payment of the costs of prosecution, and payment of a $500 civil penalty to the Substance Abuse Rehabilitation, Education and Prevention Fund; and

(5) any other terms or provisions deemed appropriate by the sentencing court or the Department of Correction.

(e) Whenever the court defers or modifies a sentence pursuant to this section, it shall inform the offender of the sentence to be imposed or reinstated in the event that the offender fails to comply with any of the terms of supervision or probation imposed pursuant to this section. Such term of imprisonment shall not be less than any applicable sentence mandated for the offense or offenses of which the offender was convicted, as set forth in § 4752 of Title 16, or § 825, § 826 or § 4205 of this title. Failure of the court to comply with this subsection shall not preclude the sentencing court from complying with any of the other provisions of this section.

(f) Whenever the court defers further sentencing proceedings pursuant to this section, it shall have the authority to remand the offender to the custody of the Department of Correction at Accountability Level III, IV or V until such offender is placed in a boot camp facility.

(g) The Department of Correction shall closely monitor all participants in this program, and shall ensure that those program participants at supervision Level IV or III shall be monitored by officers specifically assigned to such duties. The Department of Correction shall at all times have on duty no fewer than 8 probation officers (2 for each county and 2 for the City of Wilmington) who shall promptly respond to police agencies as requested for the purpose of taking custody of any person who is believed to have violated the terms or conditions of that person's program of supervision or probation at the boot camp, or at Level IV or III. Pursuant to Chapter 43 of this title such probation officer shall promptly file a probation violation report setting forth the nature and circumstances of the alleged violation with the appropriate court.

(h) Upon receipt of an allegation that an offender has violated the terms of that offender's supervision, the sentencing court shall cause the offender to be brought before it without unnecessary delay. Upon a finding that the offender has violated any of the terms or conditions of supervision or probation at the boot camp or at Level IV or Level III, the court shall proceed to sentencing on all charges for which sentencing was originally deferred pursuant to this section, and shall impose not less than the full applicable Level V sentence mandated for the offense or offenses of which the offender was convicted, as set forth in § 4752 of Title 16, or § 825, § 826 or § 4205 of this title. If the offender had already been sentenced and the sentence was modified pursuant to this section, the offender shall serve the remainder of that original sentence. No credit time shall be given for any time spent in boot camp, Level IV or Level III. Failure of the sentencing court to comply with the sentencing provisions of this subsection shall constitute an illegal sentence within the meaning of Chapter 99 of Title 10.

(i) Upon conclusion of the period of supervision and probation imposed pursuant to this section, the court may find that the offender has successfully completed the program, and, if it does, it shall discharge the offender from probation.

(j) Prior to the release of any offender from the boot camp to supervision Level IV or III, the Department of Correction shall enter into the DELJIS criminal history system information identifying the offender as a first offender drug felon.

71 Del. Laws, c. 174, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 484, §§ 2-7; 74 Del. Laws, c. 106, §§ 11, 12; 75 Del. Laws, c. 167, § 1; 78 Del. Laws, c. 13, §§ 17-19.;






CHAPTER 82. CAPITOL POLICE

§ 8201. Appointment and classification; primary duty

The Department of Safety and Homeland Security, hereinafter in this chapter referred to as "Department,'' may appoint police officers whose primary duty shall be to compel the enforcement of all laws within the State. They shall be officially known and referred to as "Capitol Police.''

75 Del. Laws, c. 322, § 4.;



§ 8202. Powers and duties of Capitol Police; local police officers assisting Capitol Police

Capitol Police shall have police powers similar to those of constables and other police officers, and shall be conservators of the peace throughout the State, and they shall suppress all acts of violence, and enforce all laws relating to the safety of persons and property. In addition to the foregoing, Capitol Police shall be authorized to develop, implement, maintain, exercise and update Comprehensive School Safety Plans (CSSPs) pursuant to § 8237 of Title 29 and such regulations adopted in connection therewith, as directed by the Secretary of Safety and Homeland Security.

75 Del. Laws, c. 322, § 4; 78 Del. Laws, c. 405, § 2.;



§ 8203. Salaries

Each of the Capitol Police shall receive a salary in accordance with the current annual State Budget Act.

75 Del. Laws, c. 322, § 4.;



§ 8204. Uniforms

The Chief of Capitol Police shall, subject to the approval of the Department, prescribe the specifications for the standard uniforms to be used by the Capitol Police.

75 Del. Laws, c. 322, § 4.;



§ 8205. Capitol Police stations; location, staff and equipment

The Department shall establish and maintain at least 3 Capitol Police offices in the State, 1 of which shall be located at New Castle County Courthouse, New Castle County, 1 of which shall be located in Kent County, and 1 of which shall be located in Sussex County, and such other offices as the Department deems necessary for the proper policing of, and for the enforcement of the laws of the State. Such Capitol Police stations as are herein directed to be established and maintained shall each be staffed with members of the Capitol Police, and shall each be equipped with radio equipment to aid in the police work of the Department.

75 Del. Laws, c. 322, § 4.;






CHAPTER 83. STATE POLICE

Subchapter I General Provisions

§ 8301. Appointment and classification; primary duty

The Department of Safety and Homeland Security, hereinafter in this chapter referred to as "Department,'' may appoint police officers whose primary duty shall be to compel the enforcement of all laws relating to the weight, speed and operation of vehicles on the public highways of the State. They shall be officially known and referred to as State Police. The Department may classify such State Police according to such rank as the Department determines, and according to the duties assigned to them from time to time by the Department. The Superintendent of the State Police shall hold the rank of Colonel and shall be so classified by the Department. There may not be less than 660 authorized police officers. Calculations for determining the number of such positions shall include any appropriated (ASF) and nonappropriated (NSF) special funded positions.

34 Del. Laws, c. 84, §§ 1, 2; 37 Del. Laws, c. 73; Code 1935, § 5747; 45 Del. Laws, c. 276; 47 Del. Laws, c. 1; 11 Del. C. 1953, § 8301; 53 Del. Laws, c. 235, § 1; 56 Del. Laws, c. 438, § 1; 57 Del. Laws, c. 670, § 3A; 58 Del. Laws, c. 495; 66 Del. Laws, c. 241, § 1; 67 Del. Laws, c. 47, § 209; 69 Del. Laws, c. 291, § 244; 69 Del. Laws, c. 461, § 1; 72 Del. Laws, c. 98, § 1; 74 Del. Laws, c. 110, § 138; 75 Del. Laws, c. 354, § 3.;



§ 8302. Powers and duties of State Police; local police officers assisting State Police

(a) State Police shall have police powers similar to those of constables and other police officers, and shall be conservators of the peace throughout the State, and they shall suppress all acts of violence, and enforce all laws relating to the safety of persons and property. The State Police shall be the primary law-enforcement agency within the State. The State Police shall have exclusive jurisdiction, excluding the incorporated limits of any municipality maintaining an established police department, for police investigations of the following:

(1) Homicide;

(2) Suicide;

(3) All other deaths requiring medical examiner's investigation;

(4) Kidnapping;

(5) Rape and unlawful sexual intercourse; and

(6) All attempts thereof.

(b) When police officers who are certified by the Delaware Council on Police Training are acting outside their respective jurisdiction as conservators of the peace in response to a request for assistance from the State Police, those officers shall be considered to be acting as State Police Officers and shall have the powers of arrest thereof.

(c) State Police shall have all powers and jurisdiction to enforce all county noise ordinances duly enacted in the unincorporated areas of Kent County and Sussex County.

34 Del. Laws, c. 84, § 4; Code 1935, § 5747; 45 Del. Laws, c. 276; 11 Del. C. 1953, § 8302; 58 Del. Laws, c. 204; 60 Del. Laws, c. 103, § 1; 61 Del. Laws, c. 7, § 1; 66 Del. Laws, c. 269, § 10; 72 Del. Laws, c. 131, § 1; 74 Del. Laws, c. 45, § 1; 76 Del. Laws, c. 111, § 1.;



§ 8303. Salaries

Each of the State Police shall receive a salary in accordance with the current State Police compensation schedule. Years of service commence as of anniversary date of hire. The Superintendent of State Police shall receive a salary that is 9 percent greater than the Assistant Superintendent of State Police. The Assistant Superintendent of State Police shall receive a salary that is 9 percent greater than the average salary of the State Police majors.

34 Del. Laws, c. 84, § 3; 35 Del. Laws, c. 64; 37 Del. Laws, c. 76; Code 1935, § 5747; 45 Del. Laws, c. 276, § 1; 11 Del. C. 1953, § 8303; 56 Del. Laws, c. 353, § 1; 57 Del. Laws, c. 331, § 1; 58 Del. Laws, c. 332, § 1; 59 Del. Laws, c. 379, § 1; 60 Del. Laws, c. 696, § 1; 71 Del. Laws, c. 132, § 246; 76 Del. Laws, c. 280, § 288.;



§ 8304. Uniforms

The Superintendent of State Police shall, subject to the approval of the Department, prescribe the specifications for the standard uniforms to be used by the State Police.

34 Del. Laws, c. 84; 37 Del. Laws, c. 73; Code 1935, § 5748; 43 Del. Laws, c. 263, § 1; 11 Del. C. 1953, § 8304.;



§ 8305. State Police stations; location, staff and equipment

The Department shall establish and maintain at least 5 State Police stations in the State, 1 of which shall be located at Penny Hill, New Castle County, 1 of which shall be located at or near the intersection of Routes 40 and 896, New Castle County, 1 of which shall be located at or near the City of Dover, Kent County, 1 of which shall be located at or near Bridgeville, Sussex County and 1 of which shall be located at or near Georgetown, Sussex County, and such other stations as the Department deems necessary for the proper policing of the highways of the State and for the enforcement of the laws of the State. Such State Police stations as are herein directed to be established and maintained shall each be staffed with members of the State Police, and shall each be equipped with radio equipment to aid in the police work of the Department.

Code 1935, § 5747A; 46 Del. Laws, c. 49, § 1; 11 Del. C. 1953, § 8305; 72 Del. Laws, c. 340, § 1.;



§ 8306. Work week

The regular work week of all members of the State Police appointed by the Department shall consist of a 5-day, 40-hour week, except at such times as the Department, acting upon the specific recommendation of the Superintendent of State Police, may declare a longer regular work week during periods of special need.

11 Del. C. 1953, § 8306; 49 Del. Laws, c. 101, § 1; 57 Del. Laws, c. 331, § 2; 57 Del. Laws, c. 670, § 3B; 58 Del. Laws, c. 332, § 2.;



§ 8307. Disposition of lost or stolen property or money

(a) Whenever any personal property of any kind, except money, comes into the custody of the State Police and the person entitled to possession of the same cannot be located and fails to claim the same for a period of 1 year, the Superintendent of the State Police may dispose of the same at public sale at some place which shall be convenient and accessible to the public, provided that the time, place and terms of said sale, together with a description of said personal property, shall be inserted in 1 or more daily newspapers published in the State at least once each week for 2 successive weeks prior to said sale. The Superintendent shall in the Superintendent's discretion fix the terms of sale and may employ an auctioneer to make the sale. If the personal property be of the kind for which a certificate of title or registration shall or should have been issued by any commissioner, commission or department, whether state or federal, the Superintendent shall cause notice by registered mail to be sent at least 10 days prior to the sale to the owner and lien holder, if any, shown on the records of such commissioner, commission or department, or to the person entitled to the possession thereof, if an address be known or if it can be ascertained by the exercise of reasonable diligence; and if said address cannot be so ascertained, then such notice shall not be required to be given.

(b) After deducting from the proceeds of the sale the expense of making the same and the amount of storage and any other repair or tow charges incurred during the period in which the same was in custody, and after the payment of all liens to which said property was subject in the order of their priority, the balance remaining, if any, shall be paid into the Police Retirement Fund of the State Police. If the owner or the person entitled to the possession of personal property, sold as aforesaid, shall present to the Superintendent a claim, duly sworn to, at any time within 3 years from the date of such sale, for the balance remaining from the proceeds of such sale, the Superintendent shall cause to be paid from said Police Retirement Fund the amount of such balance, without interest, to such claimant. If no claim for such balance is made within 3 years from the date of such sale, such balance shall become the property of said Police Retirement Fund in the same manner as other sums contributed thereto.

(c) Whenever any lost, abandoned or stolen money comes into the custody of the State Police, the Superintendent of the State Police shall make a reasonable effort to locate the owner thereof. If the owner of any stolen money cannot be located or fails to claim such stolen money within 1 year from the date that it came into the custody of the State Police, such money shall become the property of the State Police Retirement Fund in the same manner as other sums contributed thereto. If the owner of any lost or abandoned money cannot be located or fails to claim such lost or abandoned money within 1 year from the date that it came into the custody of the State Police, such money shall become the property of the person who delivered custody of such money to the State Police and shall be returned by the Superintendent to such person as soon as is practicable.

(d) No action for the recovery of personal property, money or damages arising under this section shall be brought after the expiration of 3 years from the accruing of the cause of such action; provided, however, that this subsection shall not be deemed to constitute a waiver of any immunity from suit to which the Superintendent of State Police may otherwise by law be entitled.

(e) The certificate of the Superintendent that any such personal property has been sold to a purchaser as provided in this section shall constitute sufficient evidence of title to any property so sold in order to enable any such purchaser to obtain a certificate of title and registration from the appropriate commissioner, commission or department, which shall recognize such certificate of the Superintendent as sufficient authority for the issuance of a certificate of title and registration.

(f) This section shall not apply to any property the disposition of which is provided for elsewhere in this title.

11 Del. C. 1953, § 8307; 50 Del. Laws, c. 239, § 1; 61 Del. Laws, c. 95, §§ 1-3; 70 Del. Laws, c. 186, § 1.;



§ 8308. Crime Reduction Fund

(a) The Superintendent of the State Police is authorized to administer a fund to be known as the "Crime Reduction Fund.''

(b) Expenses for the administration of this Fund shall be paid by the State Treasurer out of funds of the General Fund, not otherwise appropriated, not to exceed $10,000 in any fiscal year.

11 Del. C. 1953, § 8308; 57 Del. Laws, c. 493.;






Subchapter II Pensions; Disability and Death Benefits

§ 8322. Police Retirement Fund

The Police Retirement Fund, hereafter in this subchapter referred to as "Fund,'' shall be created in the following manner:

All rewards offered for any particular service, when otherwise payable to any member of the State Police, shall be paid to the Secretary of Finance and shall be credited by the Secretary to the account of the Fund. Also there shall be deducted each month from the monthly payroll of each member of the State Police 5 percent of the amount of the member's salary and such amount shall be paid to the Secretary of Finance and shall be credited by the Secretary to the account of the Fund; provided, however, that for any member of the State Police who has completed 20 years of credited service and who was hired before July 1, 1980, and for any member of the State Police who has completed 25 years of credited service and who was hired after July 1, 1980, as defined in this chapter, there shall be deducted from the monthly payroll of each such member of the State Police 2 percent of the amount of the member's salary and such amount shall be paid to the Secretary of Finance and shall be credited by the Secretary to the account of the Fund. At the same time, the Secretary of Finance shall transfer from the funds of the Department of Safety and Homeland Security and credit to the Fund, each month, a sum equivalent to 5 percent of the amount of the monthly payroll of all of the members of the State Police. If at any time there shall be insufficient money in the Fund for the purposes of this subchapter, the Secretary of Finance shall transfer from the funds of the Department of Safety and Homeland Security sufficient money to make up any such deficiency. No money shall be paid out of the Fund thus created, except for the purposes of this subchapter and on warrants of the Board of Pension Trustees. The assets of the Fund will be commingled in the Delaware Public Employees' Retirement System as provided for by § 8308 of Title 29. Effective July 1, 1997, employee pension contributions made pursuant to this section shall not be subject to adjustment or recovery after the expiration of 3 full calendar years from December 31 of the year in which the contributions were made unless no contributions were paid during that calendar year.

41 Del. Laws, c. 262, § 2; 11 Del. C. 1953, § 8322; 57 Del. Laws, c. 741, §§ 41B, 41C; 60 Del. Laws, c. 695, § 1; 66 Del. Laws, c. 295, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 121, § 4; 71 Del. Laws, c. 165, § 6; 74 Del. Laws, c. 110, § 138.;



§ 8323. Eligibility for pensions; employment of pension beneficiaries by the State; exceptions

(a) Any member of the State Police who has served as such for a period of 20 years may retire, or any member who has reached the age of 55 years shall be retired; in either event, the retired member shall thereupon receive monthly, from the Fund, an amount equal to one half of the monthly salary received by such member at the time of retirement; provided, however, that members of the State Police retired prior to January 1, 1972, shall as of that date receive an amount equal to one half of the monthly salary provided under this chapter for an active-duty officer of equivalent rank. Thereafter, pensions of retired State Police shall not be recomputed based on the salaries of active-duty State Police; provided further, however, that as of July 1, 1974, the monthly amount payable to retirees shall increase on July 1 of each year by any cumulative percentage increase in the national consumer price index average of the previous calendar year, plus the aggregated cumulative percentage change in the national consumer price index average of the previous consecutive years in which an increase was not granted. A cumulative percentage decrease in any calendar year shall not result in any reduction in the pension rates.

(b) Any former or present member of the State Highway Police, State Police, or any successor or substitute therefor, who shall have been a member of the County Police of New Castle County, shall receive full credit for the time served in such County Police in computing the number of years' service required to receive pension benefits provided in subsection (a) of this section.

(c) An individual shall not receive a pension under this subchapter for any month which the individual is an employee, as defined in § 8301 of this title or § 5501 of Title 29, unless the individual is:

(1) An official elected by popular vote at a regular or special election; or

(2) An official appointed by the Governor; or

(3) A registration or election official or a juror; or

(4) Receiving an ordinary service, disability or survivor's pension.

The employment, except employment as an elected official, may not be used for further retirement benefits.

(d) Nothing in this section shall prevent the employment by the State as a registration or election official or as a juror of any person receiving a state pension. Persons so employed may receive the compensation provided by law without deduction from their state pension.

(e) Any former or present member of the State Highway Police, State Police, or any successor or substitute therefor, who shall have been a member of the Delaware Memorial Bridge Police before the establishment of the Delaware River and Bay Authority, shall receive full credit for the time served in such Delaware Memorial Bridge Police in computing the number of years' service required to receive pension benefits provided in subsection (a) of this section.

(f) Nothing in this section shall prevent the employment by the State as a registration or election official or as a juror any person receiving a state pension. Persons so employed may receive the compensation provided by law without deduction from their state pension.

(g) Nothing in this section shall prevent the employment by the Superior Court, Court of Chancery, Court of Common Pleas or Family Court in or of any county of any person receiving a State Police pension. Persons so employed may receive compensation for such services without deduction from their State Police pension.

(h) No retired member of the Uniformed Division, State Police, entitled to receive a pension under subsection (a) of this section, shall receive a monthly pension less than any retiree on the retired rolls from the immediately prior retiring class, and of the same active-duty rank, if such difference is solely the result of a cost-of-living increase granted to such retiree.

(i) A member of the State Police hired prior to July 1, 1980, and who has 20 years of credited service shall have a vested right to a service pension as provided for in this subsection at a rate not less than the pension payment due upon completing 20 years of credited service; payments of said pension benefit shall increase pursuant to this section based upon increased annual salary adjustments and/or promotional increases that may occur subsequent to the 20th year of credited service. A member's vested pension under this subsection shall be payable upon the effective date of termination of employment as a member of the State Police.

(j) Any reduction in a member's salary, mandated as part of the FY 2010 Annual Appropriations Act [77 Del. Laws, c. 84] and implemented during FY 2010, shall not be used when computing a member's final monthly salary. Rather, the member's base salary as of June 30, 2009, shall be used in calculating the member's monthly salary as defined in subsection (a) of this section.

41 Del. Laws, c. 263, § 3; 46 Del. Laws, c. 271, § 1; 11 Del. C. 1953, § 8323; 50 Del. Laws, c. 57, § 1; 54 Del. Laws, c. 55; 54 Del. Laws, c. 89, § 1; 54 Del. Laws, c. 158; 55 Del. Laws, c. 26; 55 Del. Laws, c. 189, § 2; 56 Del. Laws, c. 304; 57 Del. Laws, c. 100, § 1; 57 Del. Laws, c. 228, § 12; 57 Del. Laws, c. 654; 57 Del. Laws, c. 741, § 41C; 58 Del. Laws, c. 332, § 3; 60 Del. Laws, c. 694, § 1; 61 Del. Laws, c. 456, § 1; 66 Del. Laws, c. 192, § 1; 66 Del. Laws, c. 277, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 142, § 3; 72 Del. Laws, c. 384, §§ 1, 2; 77 Del. Laws, c. 84, § 86.;



§ 8324. Eligibility of permanently injured; retirement for injury or disease

Any former, present or future member of the State Highway Police or the State Police, who has heretofore received or who may hereafter receive permanent injuries in the performance of the member's duties, shall upon certification of a physician selected by the Board of Pension Trustees or by the injured person, be entitled to receive a pension equal to one half of the member's salary at the time the injury was received; but no such pension shall be paid as long as such person is regularly employed as a State Police Officer. When, however, a member of the State Police shall desire to retire by reason of injury or disease, the member shall make application in writing to the Board of Pension Trustees for such retirement. Whereupon, the Board of Pension Trustees shall call to its assistance the aid of a physician or surgeon representing the Board of Pension Trustees, and the member may also call to the member's aid a physician or surgeon. Any member of the Board of Pension Trustees may administer oaths to such physician or surgeon or to any other person called as a witness with respect to the matter before the Board of Pension Trustees, and the Board of Pension Trustees shall determine by resolution passed by at least a majority of the members of the Board of Pension Trustees, whether such member is entitled to the benefits of this subchapter, and if so determined, such member shall be retired upon a pension equal to three fourths of the member's salary at the time of retirement, together with cost of medical attention, if such medical attention be made necessary by reason of such injury or disease; provided, however, that members of the State Police who by reason of permanent injuries received in the performance of their duties and who for that reason have retired prior to January 1, 1972, shall as of that date receive an amount equal to three fourths of the monthly salary provided under this chapter for an active duty officer of an equivalent rank in accordance with § 8326 of this title. Thereafter, pensions of State Police retired by reason of permanent injuries received in the performance of their duties shall not be recomputed based on the salaries of active duty State Police; provided further, however, that members of the State Police retired by reason of injury not received in the performance of their duties or disease prior to January 1, 1972, shall as of that date receive an amount equal to one half of the monthly salary provided under this chapter for an active duty officer of equivalent rank in accordance with § 8326 of this title. Thereafter, pensions of State Police members retired by reason of injury or disease shall not be recomputed based on the salaries of active duty State Police; provided further, however, that as of July 1, 1974, the monthly amount payable to State Police retired by reason of permanent injuries received in the performance of their duties and by State Police retired by reason of other injury or disease shall increase on July 1 of each year by any cumulative percentage increase in the national consumer price index average of the previous calendar year, plus the aggregated cumulative percentage change in the national consumer price index average of the previous consecutive years in which an increase was not granted. A cumulative percentage decrease in any calendar year shall not result in any reduction in the pension rates.

Any member who is entitled to a pension equal to three fourths of the member's salary pursuant to this section shall be examined by at least 2 competent physicians employed by the Department of Health and Social Services every 6 months in order to determine the continuing eligibility of said member. Should such pensioner reside without the territorial limits of the State, the pensioner shall submit certificates of examination by 2 competent physicians approved by the Department of Health and Human Services or comparable agency of the state of residence for the foregoing purpose.

41 Del. Laws, c. 262, § 4; 11 Del. C. 1953, § 8324; 54 Del. Laws, c. 89, § 2; 54 Del. Laws, c. 230; 57 Del. Laws, c. 741, § 41C; 58 Del. Laws, c. 332, § 4; 70 Del. Laws, c. 149, § 7; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 384, §§ 3, 4.;



§ 8325. Eligibility of dependents

The surviving spouse or minor children or sole dependent parent of any member of the State Police, who shall have heretofore or shall hereafter die after having been retired or after having been eligible to retire under this subchapter, or who shall have heretofore or shall hereafter lose life in the performance of the member's duties, or when death results from injury received in the performance of the member's duties, shall receive a pension equal to three fourths of the salary of such member at the time of death. Such pension to such minor children shall be discontinued when the youngest dependent child shall cease to be a dependent as defined by § 8351(4) of this title; provided, however, that anyone entitled to receive a pension under this section prior to January 1, 1972, shall as of that date receive an amount equal to three fourths of the monthly payment to which the decedent would have been entitled under this chapter had the death occurred on or after January 1, 1972. Thereafter, pensions of those eligible under this section shall not be recomputed based on the salaries of active duty State Police; provided further, however, that as of July 1, 1974, the monthly amount payable to those eligible under this section shall increase on July 1 of each year by any cumulative percentage increase in the national consumer price index average of the previous calendar year, plus the aggregated cumulative percentage change in the national consumer price index average of the previous consecutive years in which an increase was not granted. A cumulative percentage decrease in any calendar year shall not result in any reduction in the pension rates. Any pension to a surviving spouse that has been discontinued as a result of remarriage shall be reinstated as of July 1, 2002, at the rate that the surviving spouse would have been receiving if the surviving spouse's pension had not been discontinued.

41 Del. Laws, c. 262, § 5; 11 Del. C. 1953, § 8325; 50 Del. Laws, c. 491, § 1; 54 Del. Laws, c. 89, § 3; 54 Del. Laws, c. 129; 58 Del. Laws, c. 332, § 5; 67 Del. Laws, c. 20, §§ 1, 2; 69 Del. Laws, c. 154, §§ 1, 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 384, §§ 5, 6; 73 Del. Laws, c. 396, § 1.;



§ 8326. Nonoccupational disability pension; eligibility

Any present or future member of the State Police who shall become disabled due to any nonoccupational injury or disease, or who shall die while an active member of the State Police and after having served as an active member of the State Police for at least one third of the required number of years for regular pension, shall be eligible for a nonoccupational disability pension. When a member of the State Police shall desire to retire by reason of a nonoccupational injury or disease that causes the member to become disabled, the member shall make application in writing, and, in the case of death, the surviving spouse, minor children or dependent parent shall make application in writing to the Board of Pension Trustees for such pension. Whereupon, the Board of Pension Trustees shall call to its assistance the aid of a physician or surgeon representing the Board of Pension Trustees, and the member may also call to the member's aid a physician or surgeon. The Board of Pension Trustees shall determine by resolution, passed by at least a majority of the members of the Board of Pension Trustees, whether such member is entitled to the benefits of this subchapter, and if so determined, such member shall be retired upon a pension equal to one half of the member's salary at the time of retirement, and in the case of death, the following persons shall receive a pension equal to one half of the salary of the member in the following order of preference: surviving spouse, children, dependent parent. Such pension to such children shall be discontinued when the youngest living dependent child shall cease to be a dependent as defined by § 8351(4) of this title. Nothing in this section shall be construed as to conflict with any other section contained within this subchapter; provided, however, that any retired police member entitled to receive a pension under this section prior to January 1, 1972, shall, as of that date, receive an amount equal to one half the monthly salary provided under this chapter for an active duty officer of the same rank as that held by the retired State Police member. Thereafter, pensions of retired State Police members eligible to receive such pensions under this section shall not be recomputed based on the salaries of active duty member of the State Police. A dependent entitled to receive a payment under this section prior to January 1, 1972, shall as of that date receive an amount equal to one half the monthly salary provided under this chapter to an active duty officer of the same rank as the decedent through whom the dependent claims. Thereafter, pensions of dependents eligible to receive payments under this section shall not be recomputed based on the salaries of active duty State Police members. Provided further, that as of July 1, 1974, the monthly amount payable to those eligible to receive payments under this section shall increase on July 1 of each year by any cumulative percentage increase in the national consumer price index average of the previous calendar year, plus the aggregated cumulative percentage change in the national consumer price index average of the previous consecutive years in which an increase was not granted. A cumulative percentage decrease in any calendar year shall not result in any reduction in the pension rates.

11 Del. C. 1953, § 8326; 52 Del. Laws, c. 128; 54 Del. Laws, c. 89, § 4; 57 Del. Laws, c. 741, § 41C; 58 Del. Laws, c. 332, § 6; 67 Del. Laws, c. 20, § 3; 69 Del. Laws, c. 154, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 384, §§ 7, 8.;



§ 8327. Limitations on pension benefits

Sections 8323, 8324 and 8326 of this title shall apply to and be for the benefit of any member of the State Police retired as of June 28, 1963, or at any time thereafter, or to the surviving spouse, minor children or sole dependent parent, as the case may be, and such pension payments, as adjusted from time to time as provided in this subchapter, shall continue so long as any person is entitled thereto by virtue of this subchapter.

11 Del. C. 1953, § 8327; 54 Del. Laws, c. 89, § 5; 56 Del. Laws, c. 115; 69 Del. Laws, c. 154, § 3; 70 Del. Laws, c. 186, § 1.;



§ 8328. Adjustment of benefits

(a) On and after July 1, 1972, no pension which has been in effect for 3 years shall be subject to adjustment. This provision shall not apply to adjustments of pensions required to implement subsection (b) of this section.

(b) Effective September 1, 1972, the amount of any pension in effect on July 1, 1969, shall be the greater of: (1) The monthly pension rate paid in July, 1969, or (2) the recalculated amount determined as a result of audits made between May, 1971, and June 30, 1972, inclusive of any increases provided between July 1, 1969, and June 30, 1972, provided that the minimum pension payable for any month after July, 1969, shall be the monthly pension rate paid in July, 1969.

(c) Any pension overpayments discovered as a result of audits made between May, 1971, and June 30, 1972, shall not be subject to recovery.

11 Del. C. 1953, § 8328; 58 Del. Laws, c. 527, § 2.;



§ 8329. Withdrawal of pension contributions

Upon the withdrawal from service of a member who is not eligible for a service or disability pension, the accumulated contributions with interest shall be paid to the member. This section shall be applied retrospectively to members who withdrew from service on or after July 1, 1976.

62 Del. Laws, c. 397, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8330. Employer pickup of employee contributions

(a) Each participating employer, pursuant to the provisions of § 414(h)(2) of the United States Internal Revenue Code [26 U.S.C. § 414(h)(2)], shall pick up and pay the contributions which would otherwise be payable by the members under § 8322 of this title. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(b) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer. This deduction, however, shall not reduce the member's compensation for purposes of computing benefits under the retirement system pursuant to this chapter.

(c) Member contributions shall be credited to a separate account within the member's individual account so that the amount contributed prior to the effective date for the pickup of member contributions may be distinguished from the amounts contributed on or after the effective date.

(d) The contributions, although designated as employee contributions, are being paid by the employer in lieu of the contributions by the employee. The employee will not be given the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system.

68 Del. Laws, c. 358, § 4.;



§ 8331. Burial benefits

(a) Upon the death of an individual receiving a pension under this subchapter, a benefit will be paid from the Fund in the same manner as benefits provided under § 5546 of Title 29.

(b) The benefit granted under this section shall not be construed as a contractual obligation of the State or of the Pension Fund and may be revised or terminated by an Act of the General Assembly.

70 Del. Laws, c. 77, § 1; 76 Del. Laws, c. 80, § 90.;



§ 8332. Payment of benefits

Benefits shall be due and payable under this chapter only to the extent provided in this chapter, and neither the State nor the Closed State Police Retirement Fund shall be liable for any amount in excess of such sums.

71 Del. Laws, c. 132, § 85.;



§ 8333. Attachment and assignment of benefits

Except for orders of the Delaware Family Court for a sum certain payable on a periodic basis, the benefits provided by this chapter shall not be subject to attachment or execution and shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.

71 Del. Laws, c. 337, § 6.;



§ 8334. Establishment of Fund

There shall be established a State Police Retirement Fund, hereinafter referred to as "Fund,'' to which state appropriations and other employer contributions shall be deposited monthly and to which employee contributions shall be deposited upon deduction from the employee's paycheck and to which earnings on investments, any other contributions, gifts, donations, grants, refunds and reimbursements shall be deposited upon receipt and from which benefits shall be paid and fees and expenses authorized by the Board shall be paid. Subject to Internal Revenue Code § 401(a)(24) [26 U.S.C. § 401(a)(24)], the assets of the Fund will be commingled in the Delaware Public Employees' Retirement System as provided for by § 8308 of this title. The assets of the Fund are held in trust and may not be used for or diverted to any purpose other than for the exclusive benefit of the employees and their beneficiaries.

76 Del. Laws, c. 279, § 9.;






Subchapter III Service, Disability and Survivor's Pensions

§ 8351. Definitions

As used in this subchapter:

(1) "Board'' shall mean the Board of Pension Trustees established by § 8308 of Title 29.

(2) "Compensation'' shall mean all salary or wages, excluding overtime payments and special payments for extra duties, payable to a member for service.

(3) "Credited service'' shall mean, for any member:

a. Service as an employee; and

b. Equalized state service if the member elects a unified pension.

(4) "Dependent'' shall mean a dependent child or dependent parent. A dependent child is a person who is unmarried and either:

a. Has not attained age 18; or

b. Has attained age 18 but not age 22 and is attending school on a full-time basis; or

c. Has attained age 18 and is permanently disabled as the result of a disability which began before the child attained age 18.

A dependent parent is the parent of a member who was receiving at least one half of the parent's support from the member at the time of the member's death.

(5) "Employee'' shall mean an individual who is first employed by the State on or after July 1, 1980, on a full-time basis pursuant to an appointment as a State Police officer, as provided in § 8301 of this title.

(6) "Equalized state service'' shall mean:

a. Years of service as an "employee'' as defined in § 5501(e)(1) and (3) of Title 29, multiplied by 25/30, provided that the individual is not accruing nor collecting benefits under Chapter 55 of Title 29. It shall not include service for which the employee has received the withdrawal benefit provided by § 5530 of Title 29, or the refund provided by § 5523(b) of Title 29, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

b. Years of service as an "employee'' as defined in § 5501(e)(1) and (3) of Title 29, multiplied by 25/30, provided that the individual is not accruing nor collecting benefits under Chapter 55 of Title 29. It shall not include service for which the employee has received the withdrawal benefit provided by § 5530 of Title 29, or the refund provided by § 5523(b) of Title 29, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

c. Years of service as an "employee'' as defined in § 8801(5) of this title multiplied by 25/25, provided that the individual is not accruing nor collecting benefits under Chapter 88 of this title. It shall not include service for which the employee has received the withdrawal benefit provided by § 8824 of this title, or the refund provided by § 8814(d) of this title, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

(7) "Final average compensation'' shall mean 1/36 of the compensation paid to an employee during any period of 36 consecutive months or any 36 months comprised of 3 periods of 12 consecutive months in the years of credited service in which the compensation was highest.

(8) "Fund'' shall mean the Fund established by § 8393 of this title.

(9) "Inactive member'' shall mean a member who:

a. Has terminated service;

b. Is not eligible to begin receiving a service or disability pension; and

c. Has neither applied for nor received a refund of the contributions.

(10) "Member'' shall mean a person who is first hired as an employee on or after July 1, 1980, and whose compensation is not subject to the federal old-age, survivors and disability insurance tax.

(11) "Normal retirement date'' shall mean the date at which a member is eligible for a service pension pursuant to § 8363(a) of this title. For a member who has received a disability benefit, the period of disability plus credited service, not to exceed 25 years, shall be used in determining normal retirement date.

(12) "Partial disability'' shall mean a medically determined physical or mental impairment which renders the member unable to function as a State Police officer and which is reasonably expected to last at least 12 months.

(13) "Primary survivor'' shall mean a person in the following order of priority, unless the priority is changed by the member on a form prescribed by the Board and filed with the Board at the time of the member's death:

a. The surviving spouse; or

b. If there is no eligible surviving spouse, a dependent child (or with the survivor's pension divided among them in equal shares, all such children, including any resulting from a pregnancy prior to the member's death); or

c. If there is no eligible surviving spouse, or eligible dependent child, a dependent parent (or, with the survivor's pension divided between them in equal shares, both such parents).

(14) "Retired member'' shall mean a member who has terminated service, other than an inactive member, who is eligible to receive a service or disability pension under this subchapter.

(15) "Total disability'' shall mean a medically determined physical or mental impairment which renders the member totally unable to work in any occupation for which the member is reasonably suited by training or experience, which is reasonably expected to last at least 12 months.

62 Del. Laws, c. 361, § 1; 67 Del. Laws, c. 86, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 167, § 1; 79 Del. Laws, c. 140, § 1.;



§ 8352. Employment of pensioners

An individual shall not receive a pension under this subchapter for any month during which the individual is an employee, as defined in § 8351(5) of this title or § 5501 of Title 29, unless the individual is:

(1) An official elected by popular vote at a regular or special election; or

(2) An official appointed by the Governor; or

(3) A registration or election official, or a juror; or

(4) Receiving an ordinary service, disability or survivor's pension.

The employment, except employment as an elected official, may not be used for further retirement benefits.

62 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 142, §§ 1, 2.;



§ 8353. Attachment and assignment of benefits

Except for orders of the Delaware Family Court for a sum certain payable on a periodic basis, the benefits provided by this chapter shall not be subject to attachment or execution and shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.

62 Del. Laws, c. 361, § 1; 71 Del. Laws, c. 337, § 1.;



§ 8361. Mandatory retirement

A member may retire after accumulating 20 years of credited service as defined in § 8351(3)a. of this title, or shall be retired upon reaching the age of 55 years.

62 Del. Laws, c. 361, § 1; 66 Del. Laws, c. 192, § 2; 72 Del. Laws, c. 483, § 2.;



§ 8362. Retirement option

When the member applies for a pension, the member shall choose either a unified pension or an ordinary pension.

62 Del. Laws, c. 361, § 1; 67 Del. Laws, c. 86, § 9; 70 Del. Laws, c. 186, § 1.;



§ 8363. Eligibility for service pension

(a) A member shall become eligible to receive a service pension, after the member has terminated employment, beginning with the month when:

(1) The member has 10 years of credited service, and has attained age 62; or

(2) The member's age plus credited service (but not less than 10 years) equals 75; or

(3) The member has 10 years of service and is retired due to age, pursuant to § 8361 of this title; or

(4) The member has 20 years of credited service.

(b) An inactive member with a vested right to a service pension shall become eligible to receive such pension, computed in accordance with this subchapter in effect when the member ceased to be an employee, beginning with the 1st month after attainment of age 62.

(c) For purposes of this section, credited service shall include any period during which a member is receiving a disability pension as provided by this subchapter.

(d) Any member of the Delaware River and Bay Authority Police Department, the University of Delaware Police Department or a municipal police department not covered under § 8351(6) of this title who is subsequently employed by the Delaware State Police may receive credit for such previous service upon payment to the Fund, on or before the date of issuance of the individual's first benefit check, of a single lump sum payment equal to the actuarial value of the pension benefits to be derived from such service credits compiled on the basis of actuarial assumptions approved by the Board and the individual's attained age and final average compensation.

62 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 483, § 1; 73 Del. Laws, c. 373, § 1; 74 Del. Laws, c. 412, § 1.;



§ 8364. Vested rights; cancellation of service credits

(a) A member who has 10 years of credited service shall have a vested right to a service pension.

(b) If a member who has less than 10 years of credited service ceases to be an employee, the member's service credits to the date of termination shall be cancelled unless:

(1) The member again becomes an employee within 4 months after such cessation of employment; or

(2) The member subsequently acquires 5 years of credited service; or

(3) The member has joined the state employees' pension system; and provided that if the member has withdrawn contributions the member repays with interest at a rate determined by the Board.

(c) For purposes of this section, credited service shall include any period during which a member is receiving a disability pension as provided by this subchapter.

(d) A former employee's vested right shall be forfeited upon application for a refund of accumulated contributions.

62 Del. Laws, c. 361, § 1; 67 Del. Laws, c. 86, § 12; 70 Del. Laws, c. 186, § 1.;



§ 8365. Eligibility for disability pension

(a) A member who suffers a partial or total disability resulting from an individual and specific act the type of which would normally occur only while employed as a police officer shall be eligible for a duty-connected disability pension. If such act involves a traumatic event which directly causes an immediate cardiovascular condition which results in partial or total disability, the member shall be eligible for a partial or total duty-connected disability pension.

(b) A member with 5 years of credited service who suffers a partial or total disability and who is not eligible for a duty-connected disability pension shall be eligible for an ordinary partial or total disability pension.

(c) The determination of disability and its cause shall be made by the Board after receiving the recommendation of its medical committee.

(d) For the purposes of this section, whether a member is employed as an on-duty state trooper, as a municipal officer pursuant to a contract with the State, or on an authorized special duty function, the following duties shall be presumed to occur only while employed as a police officer, without limiting the scope of acts embraced by subsection (a) of this section:

(1) Engaging in a high-speed chase;

(2) Effecting an arrest (criminal or traffic);

(3) Pursuing a suspect (criminal or traffic);

(4) Patrolling (criminal or traffic);

(5) Directing traffic or removing traffic hazards;

(6) Assisting a civilian, for example, a motorist alongside of the highway or rendering aid in a life-threatening situation (fire, drowning);

(7) In-service training other than physical fitness;

(8) Performing police functions at a crime scene or in connection with the investigation thereof; or

(9) Being assaulted whether by a suspect, detainee, arrestee, prisoner or mental patient.

62 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 374, § 1.;



§ 8366. Payment of service pension

Service pension payments shall be made to a retired member for each month beginning with the month in which the member becomes eligible to receive such pension and ending with the month in which the member dies.

62 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8367. Payment of disability pension

(a) Disability pension payments shall be made to a member for each month beginning with the month in which the member becomes eligible to receive such pension and ending with the month in which the member ceases to be eligible or dies.

(b) Any member receiving a disability pension who has not reached normal retirement date shall report to the Board annually, in a form prescribed by the Board, total earnings from any gainful occupation or business and worker's compensation benefits in the preceding calendar year. The excess of such earnings and/or such benefits over the current base pay of the rank held at the time of disability shall be deducted from the disability pension beginning 90 days following the day the report is due, in a manner determined by the Board. If any member received a disability pension for less than 12 months in the calendar year for which earnings are reported, the deduction, if any, shall be determined on a pro rata basis.

(c) If a member who is initially determined to be totally disabled recovers, yet is still partially disabled, the total disability pension shall be reduced to a partial disability pension for as long as the member shall remain partially disabled.

(d) If a member who is disabled recovers and is no longer totally or partially disabled, the disability pension shall be discontinued unless:

(1) The member has reached normal retirement date; or

(2) In the case of a duty-connected disability, the member is not offered employment by the State in a position for which the member is suited by training and experience.

(e) A member aggrieved by the reclassification or termination of disability pension pursuant to subsection (c) or (d) of this section may appeal such decision to the Superior Court within 30 days of the day the decision is mailed. The appeal shall be on the record, without a trial de novo. The Court may remand the case to the Board for further proceedings on the record if the Court determines that the record is insufficient for review. When factual determinations are at issue, the Court's review, in the absence of actual fraud, shall be limited to a determination of whether the Board's decision is supported by substantial evidence in the record.

62 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8368. Amount of ordinary service pension

The amount of the monthly ordinary service pension payable to a retired member shall be the sum of 2.5% of final average compensation multiplied by years of service up to 20 years inclusive, plus 3.5% of final average compensation multiplied by years of service above 20 years.

62 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 483, § 4.;



§ 8369. Amount of unified service, disability or survivor pension

The amount of the unified pension payable to an employee, former employee or survivor shall be the sum of:

(1) The amount computed according to subchapter III of this chapter, exclusive of service credited under § 8351(6) of this title; plus

(2) The sum of the amounts computed, based on credited service as an employee, according to subchapter II of Chapter 55 of Title 29; subchapter II of Chapter 55A of Title 29; and Chapter 88 of this title.

62 Del. Laws, c. 361, § 1; 67 Del. Laws, c. 86, § 7.;



§ 8370. Amount of duty-connected disability pension

(a) The duty-connected total disability pension shall be 75% of compensation plus 10% of compensation for each dependent during the period of dependency, not to exceed a total of 25% of compensation for all dependents.

(b) The duty-connected partial disability pension shall be computed in the same manner as the service pension based on credited service accrued to the date of disability, subject to a minimum of 50% of compensation.

(c) Medical costs made necessary by reason of duty-connected disability shall be paid by the Fund.

62 Del. Laws, c. 361, § 1.;



§ 8371. Amount of ordinary disability pension

The ordinary disability pension shall be computed in the same manner as the service pension based on credited service accrued to the date of disability, subject to the following:

(1) In the case of total disability, the minimum pension shall be 50% of compensation plus 5% of compensation for each dependent during the period of dependency, not to exceed a total of 20% of compensation for all dependents; and

(2) In the case of partial disability, the minimum pension shall be 30% of compensation.

62 Del. Laws, c. 361, § 1.;



§ 8372. Ordinary survivor's pension

(a) Upon the death of a member in service, a monthly survivor's pension shall be payable to the primary survivor equal to one half of the member's compensation.

(b) Upon the death of a member in service, whose death occurred in the line of duty, a monthly survivor's pension shall be payable to the primary survivor equal to three-quarters of the member's compensation.

(c) Upon the death of a retired member, a monthly survivor's pension shall be payable to the primary survivor and surviving dependents equal to one half of such service or disability pension. If the primary survivor is the surviving spouse, such person must have been married to the deceased member:

(1) Prior to retirement; or

(2) For at least 1 year before the date of death, unless the death was the result of an accident.

(d) A survivor's pension shall begin with the month following the month in which the member or retired member dies. If payable to a surviving spouse who dies, it shall become payable in the following month to the next primary survivor as defined in § 8351(13) of this title or cease with that month in the absence of eligible dependents. If payable to a child who dies or fails to meet the conditions of eligibility in § 8351(4) of this title it shall become payable in the following month to a dependent parent or cease with that month in the absence of eligible parents. If payable to a parent, it shall cease with the month in which the parent dies.

62 Del. Laws, c. 361, § 1; 67 Del. Laws, c. 86, § 16; 69 Del. Laws, c. 154, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 100, §§ 1, 2.;



§ 8373. Death benefit

Upon the death of a member, inactive member, retired member or individual receiving a survivor's pension, there shall be paid to the designated beneficiary or beneficiaries or, in the absence of a designated beneficiary, to the estate of the member, inactive member, retired member or survivor, a lump sum equal to the excess, if any, of the accumulated member contributions with interest over the aggregate of all pension payments made.

62 Del. Laws, c. 361, § 1.;



§ 8374. Withdrawal benefit

(a) The accumulated contributions with interest of a member who is neither eligible for a service nor disability pension, nor has a vested right to a service pension, shall be refunded upon withdrawal from service. There shall be a rebuttable presumption that a former member who fails to apply for a withdrawal benefit within 5 years after the date of withdrawal has waived the right to such benefit.

(b) If a member has a vested right to a service pension and withdraws from service and is not immediately eligible for a service or disability benefit, the member may request refund of accumulated contributions with interest. Refund of such contributions shall extinguish all rights to benefits under this subchapter.

62 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8375. Adjustment of benefits

(a) A pension payable under this subchapter shall be adjusted no less liberally than adjustments made for pensions payable under the State Employees' Pension Plan, taking into account adjustments to social security benefits payable to state employees.

(b) Any reduction in a member's salary, mandated as part of the FY 2010 Annual Appropriations Act [77 Del. Laws, c. 84] and implemented during FY 2010, shall not be used when computing an employee's final average compensation. Rather, the member's base salary as of June 30, 2009, shall be used in calculating the employee's final average compensation as defined in § 8351(7) of this title.

(c) If the final average compensation of an employee has been reduced because of a leave of absence resulting from presidential determinations to augment active forces, such employee shall have their final average compensation adjusted by their amount of military compensation. This adjustment will be no greater then what the employee would have received had they remained in employment for the period of leave. The employee will contribute 7% of the amount that was adjusted.

62 Del. Laws, c. 361, § 1; 77 Del. Laws, c. 84, § 87; 77 Del. Laws, c. 167, § 2.;



§ 8376. Application for benefits

(a) A service pension, disability pension, survivor's pension, death benefit or withdrawal benefit shall be paid only upon the filing of an application in a form prescribed by the Board. A monthly benefit shall not be payable for any month earlier than the second month preceding the date on which the application for such benefit is filed.

(b) The Board may require any member, inactive member, retired member or eligible survivor to furnish such information as may be required for the determination of benefits under this subchapter, or to authorize the Board to procure such information. The Board may withhold payment of any pension under this subchapter, whenever the determination of such pension is dependent upon such information and the member, inactive member, retired member or eligible survivor does not cooperate in the furnishing or procuring thereof.

(c) A service pension, disability pension, or survivor's pension applied for under this act may be paid into a Miller Trust Bank account, pursuant to the creation of an irrevocable income assignment trust ("Miller Trust''), established on behalf of an eligible pensioner or survivor covered under this chapter who is a person with disabilities, so long as the Miller Trust is established consistent with the laws of the State of Delaware, the laws of the United States and in accordance with the rules and regulations of the local and federal agencies responsible for administering assistance programs for persons with disabilities.

62 Del. Laws, c. 361, § 1; 77 Del. Laws, c. 408, § 5.;



§ 8377. Dual membership prohibited

No member covered by this subchapter may be covered by subchapter II of this chapter.

62 Del. Laws, c. 361, § 1.;



§ 8391. Member contributions

Effective January 1, 2001, member contributions to the Fund shall be 7% of monthly compensation. Effective July 1, 1997, employee pension contributions made pursuant to this section shall not be subject to adjustment or recovery after the expiration of 3 full calendar years from December 31 of the year in which the contributions were made unless no contributions were paid during that calendar year.

62 Del. Laws, c. 361, § 1; 71 Del. Laws, c. 165, § 7; 72 Del. Laws, c. 483, § 3.;



§ 8392. Actuarial valuations and appropriations

(a) The actuary shall prepare an actuarial valuation of the assets and liabilities of the funds as of June 30, each year. On the basis of reasonable actuarial assumptions and tables approved by the Board, the actuary shall determine the normal cost required to meet the actuarial cost of current service and the unfunded actuarial accrued liability.

(b) The State's appropriation to the funds for fiscal year 2008, and for each fiscal year thereafter, shall be the percentage of covered payroll approved by the Board on the basis of the most recent actuarial valuation, and shall equal the sum of the normal cost plus the payment required to implement the provisions of subsection (c) of this section plus the payment required to amortize the unfunded actuarial accrued liability using an open amortization period of 20 years. The amortization payment shall be an amount computed as a level percentage of the prospective total covered payroll over the remainder of the amortization periods, with such prospective total covered payroll to be determined on the basis of a growth rate, as determined by the Board, compounded annually. Except as provided in subsection (c) of this section, all funds appropriated pursuant to this subsection shall be deposited into the Fund established by § 8393 of this title.

(c) In order to provide a fund for post retirement increases, the State shall include in its annual appropriation payments equal to 2.33% of covered payroll, subject to the limitations contained in § 5548(a)(2) of Title 29. Beginning with the fiscal year 94 budget, .70% of covered payroll shall be appropriated; in fiscal year 95, 1.11% of covered payroll shall be appropriated; in fiscal year 96, 1.52% of covered payroll shall be appropriated; in fiscal year 97, 1.93% of covered payroll shall be appropriated; in fiscal year 98 and each fiscal year thereafter 2.33% of covered payroll shall be appropriated. Funds appropriated to implement this subsection shall be deposited into the Post Retirement Fund established by § 5548 of Title 29.

69 Del. Laws, c. 104, § 3; 76 Del. Laws, c. 80, § 68; 78 Del. Laws, c. 116, § 6.;



§ 8393. Establishment of Fund

There shall be established a State Police Retirement Fund, hereinafter referred to as the "Fund,'' separate and distinct from the Fund established under subchapter II of this chapter, to which state appropriations and other employer contributions shall be deposited monthly, and to which member contributions shall be deposited upon deduction from the member's paycheck, and to which earnings on investments, refunds and reimbursements shall be deposited upon receipt, and from which benefits shall be paid and fees and expenses authorized by the Board shall be paid. Subject to Internal Revenue Code § 401(a)(24) [26 U.S.C. § 401(a)(24)], the assets of the Fund will be commingled in the Delaware Public Employees' Retirement System as provided for by § 8308 of this title. The assets of the Fund are held in trust and may not be used for or diverted to any purpose other than for the exclusive benefit of the employees and their beneficiaries.

62 Del. Laws, c. 361, § 1; 71 Del. Laws, c. 121, § 5; 76 Del. Laws, c. 279, § 10.;



§ 8394. Employer pickup of member contributions

(a) Each participating employer, pursuant to the provisions of § 414(h)(2) of the United States Internal Revenue Code [26 U.S.C. § 414(h)(2)], shall pick up and pay the contributions which would otherwise be payable by the members under § 8391 of this title. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(b) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer. This deduction, however, shall not reduce the member's compensation for purposes of computing benefits under the retirement system pursuant to this chapter.

(c) Member contributions shall be credited to a separate account within the member's individual account so that the amount contributed prior to the effective date for the pickup of member contributions may be distinguished from the amounts contributed on or after the effective date.

(d) The contributions, although designated as employee contributions, are being paid by the employer in lieu of the contributions by the employee. The employee will not be given the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system.

68 Del. Laws, c. 358, § 5.;



§ 8395. Burial benefits

(a) Upon the death of an individual receiving a pension under this subchapter, a benefit will be paid from the Fund in the same manner as benefits provided under § 5546 of Title 29.

(b) The benefit granted under this section shall not be construed as a contractual obligation of the State or of the Pension Fund and may be revised or terminated by an act of the General Assembly.

70 Del. Laws, c. 77, § 2; 76 Del. Laws, c. 80, § 91.;



§ 8396. Payment of benefits

Benefits shall be due and payable under this chapter only to the extent provided in this chapter, and neither the State nor the New State Police Retirement Fund shall be liable for any amount in excess of such sums.

71 Del. Laws, c. 132, § 86.;



§ 8397. Other post-employment benefits appropriations

Funds appropriated to implement this section shall be deposited into the OPEB Fund as established by § 5281 of Title 29.

76 Del. Laws, c. 70, § 9.;









CHAPTER 84. DELAWARE POLICE TRAINING PROGRAM

§ 8401. Definitions

As used in this chapter:

(1) "Approved school'' means a school authorized by the Council to provide a mandatory training and education for police officers as prescribed in this chapter.

(2) "Articulation agreement'' means a written agreement for the transfer of academic credit.

(3) "Council'' means the Council on Police Training.

(4) "Permanent appointment'' means appointment by the authority of any municipality or governmental unit in or of this State or the University of Delaware to permanent status as a police officer.

(5) "Police officer'' means a sworn member of a police force or other law-enforcement agency of this State or of any county or municipality who is responsible for the prevention and the detection of crime and the enforcement of laws of this State or other governmental units within the State.

a. For purposes of this chapter this term shall include permanent full-time law-enforcement officers of the Department of Natural Resources and Environmental Control, state fire marshals, municipal fire marshals who are graduates of a Delaware Police Academy which is accredited/authorized by the Council on Police Training, sworn members of the City of Wilmington Fire Department who have graduated from a Delaware Police Academy which is authorized/accredited by the Council on Police Training, environmental protection officers, enforcement agents of the Department of Natural Resources and Environmental Control, agents of the State Division of Alcohol and Tobacco Enforcement, officers or agents of the State Police Drug Diversion Unit, officers or agents of the Delaware Police Sex Offender Task Force, agents employed by a state, county or municipal law-enforcement agency engaged in monitoring sex offenders, state detective or special investigator of the Department of Justice and officers of the University of Delaware Police Division, Delaware State University Police Department.

b. For purposes of this chapter this term shall not include the following:

1. A sheriff, regular deputy sheriff or constable;

2. A security force for a state agency or other governmental unit; or, a seasonal, temporary or part-time law-enforcement officer of the Department of Natural Resources and Environmental Control;

3. A person holding police power by virtue of occupying any other position or office.

(6) "Seasonal appointment'' means appointment for less than 6 months each year but more than 4 weeks for police duties necessitated by seasonal demands.

11 Del. C. 1953, § 8401; 57 Del. Laws, c. 261; 57 Del. Laws, c. 670, § 1A; 63 Del. Laws, c. 31, § 1; 68 Del. Laws, c. 172, §§ 1, 2; 68 Del. Laws, c. 330, § 1; 72 Del. Laws, c. 367, § 2; 72 Del. Laws, c. 371, § 2; 72 Del. Laws, c. 379, § 3; 73 Del. Laws, c. 195, § 3[2]; 73 Del. Laws, c. 249, § 2; 74 Del. Laws, c. 250, § 2; 74 Del. Laws, c. 331, § 1; 76 Del. Laws, c. 43, § 2; 76 Del. Laws, c. 163, § 1; 78 Del. Laws, c. 155, § 4; 79 Del. Laws, c. 200, § 1.;



§ 8402. Members of Council

(a) The Council shall be composed of 12 members.

(b) The Council shall be composed of: a chairperson to be appointed by and to serve at the pleasure of the Governor; the Attorney General; the Superintendent of the Delaware State Police; the Chief of the City of Wilmington Police; the Chief of the New Castle County Police Department; the Chief of the City of Dover Police Department; the Chief of the City of Newark Police Department; the Secretary of Education; the President of the Delaware League of Local Governments; the mayor or police commissioner of an incorporated municipality in Kent County, to be appointed by the Governor; the mayor or police commissioner of an incorporated municipality in Sussex County, to be appointed by the Governor; the Chairperson of the Delaware Police Chiefs' Council, Inc. The Chairperson shall have had substantial practical experience in the field of law enforcement.

11 Del. C. 1953, § 8403; 57 Del. Laws, c. 261; 57 Del. Laws, c. 670, §§ 1B, 1C; 63 Del. Laws, c. 31, § 1; 65 Del. Laws, c. 492, §§ 1, 2; 68 Del. Laws, c. 49, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 65, § 9.;



§ 8403. Organization of Council

(a) A Vice-Chairperson and a Secretary shall be elected from among the members of the Council. The Council shall hold no less than 2 regular meetings each year and may meet at such other times as it may determine. The Chairperson shall fix the time and place of such meetings in the Commissioner's discretion, but upon written request of any 3 members, the Chairperson shall call a meeting pursuant to the terms of such request. Seven members shall constitute a quorum. Each member of the Council may have a proxy to represent the member at Council meetings.

(b) Notwithstanding any provision of law, Council membership shall not disqualify any member from holding any other public or private employment or constitute a forfeit of such office.

(c) Council members shall receive no compensation for their services but shall be allowed their actual and necessary expenses incurred in the performance of their duties.

11 Del. C. 1953, § 8404; 57 Del. Laws, c. 261; 57 Del. Laws, c. 670, § 1C; 63 Del. Laws, c. 31, § 1; 65 Del. Laws, c. 492, § 3; 68 Del. Laws, c. 49, § 3; 70 Del. Laws, c. 186, § 1.;



§ 8404. Powers and duties

(a) The Council may:

(1) Establish minimum qualifications for applicants as police officers;

(2) Establish minimum educational and training qualifications requisite to permanent appointment as a police officer;

(3) Issue certification of completion of police officer training prescribed under this chapter;

(4) Suspend or revoke certification in the event that an individual:

a. Obtained a certificate by fraud or deceit;

b. Has failed to successfully complete any in-service or advanced training required by the Council;

c. Has been convicted of a felony, or of a misdemeanor involving moral turpitude, or of any local, state or federal criminal offense involving, but not limited to, theft, fraud, or violation of the public trust, or of any drug law;

d. Has been found, after examination by a licensed psychologist or psychiatrist, to be psychologically or emotionally unfit to perform the duties or exercise the powers and authority of a police officer;

e. Has received a hearing pursuant to the Police Officer's Bill of Rights, or who has knowingly and voluntarily waived that individual's right to such a hearing and:

1. Has been discharged from employment with a law enforcement agency for a breach of internal discipline; or

2. Has retired or resigned prior to the entry of findings of fact concerning an alleged breach of internal discipline for which the individual could have been legitimately discharged had the individual not retired from or resigned that individual's position prior to the imposition of discipline by the employing agency.

(5) Prescribe standards for in-service or continued training of police officers;

(6) Establish minimum educational and training qualifications for seasonal employment as a police officer;

(7) Establish certification and recertification requirements for police officer applicants who have previously been employed with permanent appointment as a police officer but have not been so employed within the 12 months prior to application;

(8) Prescribe equipment and facility standards for schools at which police training courses shall be conducted, including but not limited to existing county or municipal schools;

(9) Establish minimum training requirements, attendance requirements and standards of operations for police training schools;

(10) Prescribe minimum qualifications for instructors at such schools and certify, as qualified, or decertify such instructors to their particular courses of study;

(11) Approve and issue certificates of approval to such police training schools, to inspect such schools from time to time and to revoke for cause any approval or certificate issued to such schools;

(12) Consult and cooperate with all agencies of government, state and local, concerning the development and administration of the training and standard program and to contract with such agencies as it deems necessary to the performance of its powers and duties;

(13) Accept or receive grants or donations from any source, public or private, for the purposes of this chapter;

(14) Make such rules and regulations as may be necessary to carry out the purposes and objectives of this chapter;

(15) Provide a modification from the application of any provision of this chapter or the rules and regulations promulgated thereunder, for any police officer of a municipality if:

a. The police officer is employed on a seasonal basis; and

b. The municipality makes application for such modification and establishes that it will suffer a hardship if the modification is not granted;

(16) Establish an approved training program for seasonal police officers which shall be required prior to active police duty, and in addition, if the officer is to be armed, that the police officer be certified in the use of firearms at an approved police training school;

(17) Authorize articulation agreements between an approved school and an accredited institution of higher education located in the State for the provision of police officer training prescribed under this chapter;

(18) Establish the criteria to afford reciprocity to police officers certified in other states by an agency like the Council or by the federal government by waiving some or all of the minimum education and training qualifications for police officers under this chapter if they have satisfied substantially equivalent education and training;

(19) Mandate training for all persons seeking permanent or seasonal appointment as a police officer in the detection, prosecution and prevention of child sexual and physical abuse, exploitation and domestic violence, and the obligations imposed by Delaware law, including § 903 of Title 16, and federal law in the prompt reporting thereof. Such training shall be coordinated under §§ 911 and 912(b)(4) of Title 16 to ensure consistent trainings across disciplines.

(b) The Director of the Delaware State Police Training Division shall be responsible for administering the mandatory training and education for police officers program with responsibility and authority to obtain professional assistance from other police and professional organizations to accomplish the purposes and objectives of the program.

11 Del. C. 1953, § 8405; 57 Del. Laws, c. 261; 57 Del. Laws, c. 670, § 1D; 63 Del. Laws, c. 31, § 1; 67 Del. Laws, c. 313, § 1; 68 Del. Laws, c. 330, §§ 2-4; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 331, §§ 2-4; 77 Del. Laws, c. 323, § 3.;

§ 8404A Hearings.

In all situations where the provisions of § 8404(a)(4) or § 8410(b) of this title are to be applied to or invoked against any agency or individual, that agency or individual shall be entitled to a hearing in the manner prescribed herein:

(1) The Chairperson shall select 3 members of the Council to comprise a board which will hear evidence on the allegation (hereinafter "board'').

(2) Upon conclusion of the hearing provided for in this section, the board shall submit its findings and recommendation to the full Council in writing for consideration and vote.

(3) The ultimate findings of the Council shall be final, except that any ruling adverse to any party participating in the hearing may be appealed to the Superior Court within 15 days of receipt of written notification of said finding. Absent an appeal, all findings of the Council shall become final upon expiration of said appeal deadline.

(4) All hearings shall be conducted in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

67 Del. Laws, c. 313, § 2; 70 Del. Laws, c. 186, § 1.;



§ 8404A. Hearings

In all situations where the provisions of § 8404(a)(4) or § 8410(b) of this title are to be applied to or invoked against any agency or individual, that agency or individual shall be entitled to a hearing in the manner prescribed herein:

(1) The Chairperson shall select 3 members of the Council to comprise a board which will hear evidence on the allegation (hereinafter "board'').

(2) Upon conclusion of the hearing provided for in this section, the board shall submit its findings and recommendation to the full Council in writing for consideration and vote.

(3) The ultimate findings of the Council shall be final, except that any ruling adverse to any party participating in the hearing may be appealed to the Superior Court within 15 days of receipt of written notification of said finding. Absent an appeal, all findings of the Council shall become final upon expiration of said appeal deadline.

(4) All hearings shall be conducted in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

67 Del. Laws, c. 313, § 2; 70 Del. Laws, c. 186, § 1.;



§ 8405. Mandatory training; exceptions

(a) Except as provided in subsection (d) of this section, every municipality or other governmental unit of this State employing or intending to employ police officers shall require their attendance at an approved school. Every such municipality, other governmental unit or the University of Delaware or Delaware State University shall require that no person be given or accept an appointment as a police officer unless such person has successfully completed the required police training and education course at an approved school.

(b) Police officers already serving under permanent appointment on July 11, 1969, shall not be compelled to meet this requirement as a condition of:

(1) Tenure;

(2) Continuing employment;

(3) Reemployment; or

(4) Employment by another police agency, provided that the period of suspended services under paragraph (3) or (4) of this subsection does not exceed 12 months.

Failure of any such police officer to fulfill such requirements as the Council may hereafter establish by regulation shall not make the officer ineligible for promotion to which the officer might otherwise be eligible. The exemptions granted under this subsection shall not be construed to include in-service or continued training requirements which may be established by Council.

(c) All police officers and all persons seeking permanent appointment as a police officer shall undergo training to assist them in identifying symptoms of mental illness, mental disability, and/or physical disability and in responding appropriately to situations involving persons having a mental illness, mental disability, and/or physical disability. The training must include instruction concerning the interaction between police officers and minors that have a mental illness, mental disability and/or physical disability. Additionally, all police officers serving under permanent appointment as of January 1, 2007, must undertake this training by January 1, 2008.

(d) Nothing contained in this chapter shall limit the authority, power or duties of the Secretary of Public Safety as set forth in § 8203 of Title 29.

11 Del. C. 1953, § 8406; 57 Del. Laws, c. 261; 57 Del. Laws, c. 670, § 1D; 63 Del. Laws, c. 31, § 1; 67 Del. Laws, c. 230, §§ 1, 2; 68 Del. Laws, c. 330, § 5; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 367, § 3; 75 Del. Laws, c. 292, § 1.;



§ 8407. Compensation

During any training program, the compensation or wages of any trainee police officer shall be the responsibility of the employing authority. The responsibility for providing all other costs, including but not limited to tuition, living expenses, books and equipment excluding transportation costs of any trainee police officer shall be that of the Council.

11 Del. C. 1953, § 8408; 57 Del. Laws, c. 261; 57 Del. Laws, c. 670, § 1D; 63 Del. Laws, c. 31, § 1.;



§ 8408. Appropriations

The General Assembly shall appropriate each year to the Council through the Department of Safety and Homeland Security such funds as are necessary for the purpose of carrying out this chapter.

11 Del. C. 1953, § 8410; 57 Del. Laws, c. 261; 57 Del. Laws, c. 670, § 1E; 63 Del. Laws, c. 31, § 1; 74 Del. Laws, c. 110, § 138.;



§ 8409. Reimbursement

Every municipality or other governmental unit of this State or the University of Delaware or Delaware State University intending to employ on a permanent basis police officers who have satisfactorily completed the mandatory training as required under this chapter and who have completed their training while in the employ of another municipality or another governmental unit of this State or the University of Delaware or Delaware State University within 2 years from the date of satisfactory completion of such mandatory training, shall reimburse the municipality or other governmental unit or the University of Delaware or Delaware State University with whom the police officer was employed at the time of attending the mandatory training program for the cost of training such officer, which shall include the salary, uniforms and equipment and other training expenses incurred while the officer was attending the mandatory training program. During the first year after completion of the mandatory training program the municipality or other governmental unit or the University of Delaware or Delaware State University by whom the police officer was employed at the time of attending the mandatory training program shall be reimbursed for 100 percent for those expenses. During the second year the municipality or other governmental unit shall be reimbursed for 50 percent of those expenses.

11 Del. C. 1953, § 8411; 59 Del. Laws, c. 102, § 1; 63 Del. Laws, c. 31, § 1; 72 Del. Laws, c. 367, § 4.;



§ 8410. Uncertified police officers

(a) Police officers of the State or any county or municipality or the University of Delaware or Delaware State University which do not meet the requirements of this chapter and the criteria as established by the Council shall not have the authority to enforce the laws of the State.

(b) A police force of any county or municipality which does not meet the requirements of this chapter and the criteria established by the Council will be ineligible to apply for or receive state aid to local law-enforcement funds.

63 Del. Laws, c. 31, § 1; 72 Del. Laws, c. 367, § 5.;






CHAPTER 85. STATE BUREAU OF IDENTIFICATION

Subchapter I General Provisions

§ 8501. Purpose of subchapter

(a) The purpose of this subchapter is to create and maintain an accurate and efficient criminal justice information system in Delaware consistent with this chapter and applicable federal law and regulations, the need of criminal justice agencies and courts of the State for accurate and current criminal history record information, and the right of individuals to be free from improper and unwarranted intrusions into their privacy.

(b) In order to achieve this result, the General Assembly finds that there is a need:

(1) To designate the State Bureau of Identification as the central state repository for criminal history record information;

(2) To require the rapid identification, classification and filing of fingerprints;

(3) To require the reporting of accurate, relevant and current information to the central repository by all criminal justice agencies;

(4) To insure that criminal history record information is kept accurate and current; and

(5) To prohibit the improper dissemination of such information.

(c) This subchapter is intended to provide a basic statutory framework within which these objectives can be attained.

63 Del. Laws, c. 188, § 1.;



§ 8502. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Administration of criminal justice'' shall mean performance of any of the following activities: Detection, apprehension, detention, pretrial release, posttrial release, prosecution, adjudication, correction supervision, or rehabilitation of accused persons or criminal offenders, criminal identification activities, and the collection, storage and dissemination of criminal history record information.

(2) "Conviction data'' means any criminal history record information relating to an arrest which has led to a conviction or other disposition adverse to the subject. "Conviction or other disposition adverse to the subject'' means any disposition of charges, except a decision not to prosecute, a dismissal or acquittal; provided, however, that a dismissal entered after a period of probation, suspension or deferral of sentence shall be considered a disposition adverse to the subject.

(3) "Criminal history background check'' means the acquisition of state or federal criminal history record information for an individual.

(4) "Criminal history record information'' shall mean information collected by state or federal criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, informations or other formal criminal charges and any disposition arising therefrom, sentencing, correctional supervision and release. "Criminal history record information'' shall include the names and identification numbers of police, probation, and parole officers, and such information shall not be within the definition of a "public record'' for purposes of the Freedom of Information Act, Chapter 100 of Title 29. Pursuant to the provisions of this subchapter, upon application the State Bureau of Investigation shall release to members of the news media, and to individuals and agencies as defined by this subchapter, a random number that is unique and permanent to each arresting officer as a surrogate for the officer's agency or department-issued identification number. The term does not include identification information such as fingerprint records to the extent that such information does not indicate involvement of the individual in the criminal justice system. Nor shall the term include information contained in:

a. Posters, announcements or lists for identifying or apprehending fugitives or wanted persons;

b. Original records of entry such as police blotters maintained by criminal justice agencies which are compiled chronologically and required by law with long-standing custom to be made public, if such records are organized on a chronological basis;

c. Court records of public judicial proceedings;

d. Published court or administrative opinions or public judicial, administrative or legislative proceedings;

e. Records of traffic offenses maintained by the Division of Motor Vehicles for the purpose of regulating the issuance, supervision, revocation or renewal of driver's, pilot's or other operator's licenses;

f. Announcements of executive clemency.

(5) "Criminal justice agency'' shall mean:

a. Every court of this State and of every political subdivision thereof;

b. A government agency or any sub-unit thereof which performs the administration of criminal justice pursuant to statute or executive order, and which allocates a substantial part of its annual budget to the administration of criminal justice. Such agencies shall include, but not be limited to, the following:

1. The Delaware State Police;

2. All law-enforcement agencies and police departments of any political subdivision of this State;

3. The State Department of Justice;

4. The Office of the Solicitor of the City of Wilmington;

5. The Delaware Criminal Justice Information System, Office of the Director;

6. The Department of Correction;

7. The Division of Youth Rehabilitative Services;

8. The Division of Family Services;

9. The Division of Alcohol and Tobacco Enforcement;

10. The Federal Bureau of Investigation; and

11. The Division of Professional Regulation.

(6) "Criminal Justice Information System'' shall mean the computer hardware, software and communications network managed, operated and/or maintained for the Delaware Criminal Justice Information System.

(7) "Disposition'' shall include, but not be limited to, trial verdicts of guilty or not guilty, nolle prosequis, Attorney General probations, pleas of guilty or nolo contendere, dismissals, incompetence to stand trial, findings of delinquency or nondelinquency and initiation and completion of appellate proceeding.

(8) "Dissemination'' shall mean the transmission of criminal history record information, or the confirmation of the existence or nonexistence of such information. The term shall not include:

a. Internal use of information by an officer or employee of the agency which maintains such information;

b. Transmission of information to the State Bureau of Identification;

c. Transmission of information to another criminal justice agency in order to permit the initiation of subsequent criminal justice proceedings;

d. Transmission of information in response to inquiries from criminal justice agencies via authorized system terminals, which agencies provide and/or maintain the information through those terminals.

(9) "Governmental agency'' shall mean any agency of the government of the United States or the State of Delaware or any political subdivision thereof. It does not include a private individual, any private corporate entity or other nongovernmental entity.

(10) "Law-enforcement officer'' shall include police officers, special investigators pursuant to § 9016 of Title 29, the Attorney General and the Attorney General's deputies, state fire marshals, municipal fire marshals that are graduates of a Delaware Police Academy which is accredited/authorized by the Council on Police Training, sworn members of the City of Wilmington Fire Department who have graduated from a Delaware Police Academy which is authorized/accredited by the Council on Police Training, environmental protection officers, enforcement agents of the Department of Natural Resources and Environmental Control, environmental protection officers, enforcement agents of the Department of Natural Resources and Environmental Control, sheriffs and their regular deputies, agents of the State Division of Alcohol and Tobacco Enforcement correctional officers and constables. For purposes of this subchapter, sheriffs and their regular deputies shall not have any arrest authority.

(11) "Nonconviction data'' means arrest information without disposition if an interval of 1 year has elapsed from the date of arrest and no active prosecution of the charge is pending, or information disclosing that the police have elected not to refer a matter to a prosecutor, or that a prosecutor has elected not to commence criminal proceedings, or that proceedings have been indefinitely postponed, as well as all acquittals and all dismissals.

(12) "Recipient agency'' means any government agency which is directed or authorized by law to conduct a criminal history background check for the purposes of employing or licensing any individual in this State.

(13) "Release status'' shall mean information concerning whether or not an individual is incarcerated and the reason therefor, which shall include but is not limited to information concerning releases on bail, or on own recognizance, commitments in default of bail, referrals to other agencies, decision of prosecutors not to commence or to postpone criminal proceedings, release from institutions and any conditions imposed concerning those released.

63 Del. Laws, c. 188, § 1; 65 Del. Laws, c. 452, §§ 1-3; 68 Del. Laws, c. 101, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 199, §§ 12, 13; 71 Del. Laws, c. 205, § 1; 72 Del. Laws, c. 50, § 1; 72 Del. Laws, c. 371, § 3; 72 Del. Laws, c. 379, §§ 4, 5; 73 Del. Laws, c. 249, § 3; 73 Del. Laws, c. 252, §§ 1-5; 74 Del. Laws, c. 224, § 1; 74 Del. Laws, c. 250, § 2; 77 Del. Laws, c. 326, § 1; 78 Del. Laws, c. 266, § 5.;



§ 8503. Function; administration; appointment of Director

(a) The State Bureau of Identification, hereinafter referred to as the "Bureau,'' is continued within the Division of State Police. The Bureau shall be the central state repository for criminal history record information (CHRI) and such additional information as specified in this subchapter.

(b) Subject to this subchapter, the Bureau shall be administered by the Superintendent of State Police. It shall be equipped and maintained by the State Police as a separate budget unit within the Department of Safety and Homeland Security.

(c) The Superintendent of State Police shall appoint, subject to the approval of the Department of Safety and Homeland Security, a Director of the Bureau. The Director shall be a regularly appointed member of State Police, who shall be trained and experienced in the classification and filing of fingerprints, and the Director and all other employees of the Bureau shall be subject to the same rules and regulations governing the State Police.

(d) A representative of the Bureau to be designated by the Superintendent shall be a member of any board or regulatory body established for the collection, retention and dissemination of criminal history information.

42 Del. Laws, c. 181, § 1; 11 Del. C. 1953, § 8501; 57 Del. Laws, c. 670, §§ 4A, 4B; 63 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138.;



§ 8504. Personnel

The Bureau personnel shall consist of regular appointed members of the State Police, and such other personnel as may be deemed necessary to carry out this chapter. The personnel so appointed shall each be experienced in the work to be performed by them.

42 Del. Laws, c. 181, § 2; 11 Del. C. 1953, § 8502; 63 Del. Laws, c. 188, § 1.;



§ 8505. Duty to provide security of criminal history record information and security investigations

(a) The Director shall provide security of criminal history record information contained in the facilities of the Bureau.

(b) The Director shall establish procedures to assure that Bureau records, under the control or custody of any authorized agency, shall be protected from unauthorized access, disclosure or dissemination.

(c) Each employee of the Bureau working with or having access to criminal history record information shall be made familiar with the substance and intent of this chapter.

(d) Direct access to criminal history record information from the Bureau shall be available only to authorized officers or employees of a criminal justice agency, and, as necessary, to other authorized personnel essential to the proper operation of the criminal history record information system.

(e) The Director shall be responsible for investigations of violations of this chapter.

63 Del. Laws, c. 188, § 1; 68 Del. Laws, c. 101, § 2.;



§ 8506. Duty to maintain complete and accurate records; performance of annual audit

(a) The Bureau shall maintain in a complete and accurate manner information received pursuant to this subchapter to the maximum extent feasible.

(b) Any and all criminal history records and other information which is transmitted directly by computer terminal by a criminal justice agency shall be deemed to have been transmitted to the Bureau within the meaning of this subchapter.

(c) The Bureau shall file all information received by it and shall make a systematic record and index thereof, to the end of providing a method of convenient reference and consultation. No information identifying a person received by the Bureau may be destroyed by it until 10 years after the person identified is known or reasonably believed to be dead, or until that person reaches age 80 or reaches age 75 with no criminal activity listed on the person's record in the past 40 years, whichever shall first occur, except as otherwise provided by statute.

(d) A criminal justice agency shall, upon finding inaccurate criminal history record information of a material nature, notify all criminal justice agencies, and all other persons and agencies, known to have received such information.

(e) When a criminal justice agency receives notification that an inaccuracy appears in criminal history record information having originated with that agency, such agency shall take appropriate steps to correct the inaccuracy.

(f) The Bureau shall assure that an annual audit is conducted of a representative sample of agencies accessing or maintaining data files as provided in this subchapter. This audit shall encompass both manual and computerized data systems, and shall be conducted at such time and according to procedures as the Bureau shall prescribe. A full report of the findings of each audit made pursuant to this subsection shall be communicated to the individual agency so audited.

42 Del. Laws, c. 181, § 9; 11 Del. C. 1953, § 8509; 63 Del. Laws, c. 188, § 1; 67 Del. Laws, c. 379, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8507. Information to be supplied by law-enforcement officers

(a) Every law-enforcement officer of the State and of any political subdivision thereof shall transmit to the Bureau:

(1) Within 48 hours after the arrest of any individual, the names, fingerprints if taken and such other data as the Director may from time to time prescribe of all individuals arrested for a criminal offense, including, but not limited to:

a. An indictable offense, or such nonindictable offense as is, or may hereafter be, included in the compilations of the United States Department of Justice;

b. Being a fugitive from justice;

(2) The fingerprints, photographs and other data prescribed by the Director concerning unidentified dead persons;

(3) The fingerprints, photographs and other data prescribed by the Director of all individuals making application for a permit to buy or possess illegal weapons or firearms or to carry concealed a deadly weapon;

(4) A record of the indictable offenses and such nonindictable offenses as are committed within the jurisdiction of the reporting officer, including a statement of the facts of the offense and a description of the offender, so far as known, the offender's method of operation, changes in release status and such other information as the Director may require;

(5) Copies of such reports as are required by law to be made, and as shall be prescribed by the Director, to be made by pawnshops, second-hand dealers and dealers in weapons.

(b) All photographs submitted of individuals described in this section shall be of a recent date, taken while such individuals are attired in civilian clothes.

42 Del. Laws, c. 181, §§ 3, 6; 11 Del. C. 1953, §§ 8503, 8506; 61 Del. Laws, c. 321, § 1; 63 Del. Laws, c. 188, § 1.;



§ 8508. Information to be supplied by court officials

Every court of this State or of any political subdivision thereof having original or appellate jurisdiction over indictable offenses, or over such nonindictable offenses as are herein mentioned, shall transmit to the Bureau in such manner as the Director shall designate such information regarding every indictment, information, petitions or complaints of delinquency, or other formal criminal charge, and every change in release status, disposition and sentencing made thereof within 90 days of said action.

42 Del. Laws, c. 181, § 4; 11 Del. C. 1953, § 8504; 63 Del. Laws, c. 188, § 1; 68 Del. Laws, c. 101, § 3.;



§ 8509. Information to be supplied by heads of institutions

Every person in responsible charge of an institution to which there are committed individuals convicted of crime, or persons declared to be not guilty by reason of mental illness, or declared incompetent to stand trial for criminal offenses or involuntarily committed for mental illness pursuant to Chapter 50 of Title 16, shall:

(1) Transmit to the Bureau the names, dates of birth and social security numbers of all adults so committed and shall report any subsequent change in release status. Every person in responsible charge of such institutions shall also forward to the Bureau the names and photographs of all individuals who are to be discharged from such institutions, after having been confined in such institutions. Such photographs shall be taken immediately before release of such individuals, and the individual shall be attired in civilian clothes.

(2) Pursuant to § 1448A of this title, cause to be transmitted to the Federal Bureau of Investigation, National Instant Criminal Background Check System, such information as may be required to comply with federal laws and regulations relating to background checks for the purchase or transfer of firearms.

42 Del. Laws, c. 181, § 5; 11 Del. C. 1953, § 8505; 63 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 224, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 137, §§ 3, 4.;



§ 8510. Information to be supplied by Department of Correction and Division of Youth Rehabilitative Services

The Department of Correction and the Division of Youth Rehabilitative Services shall, within 48 hours, transmit to the Bureau:

(1) The names, fingerprints, photographs and other data prescribed by the Director, concerning all persons who are received or committed to such penal institution, or who are placed on parole or probation for any offense. Such photographs shall be of a recent date, and taken while such individuals are attired in civilian clothes;

(2) The names and photographs of all prisoners who are to be released or discharged from such institutions, after having been confined in such institutions. Such photographs shall be taken immediately before release of such persons, and the person shall be attired in civilian clothes;

(3) Notice of all paroles granted, revoked or completed, changes in release status, conditional releases, commutations of sentence, pardons and deaths of all persons described in paragraphs (1) and (2) of this section.

63 Del. Laws, c. 188, § 1; 65 Del. Laws, c. 452, § 4; 70 Del. Laws, c. 186, § 1.;

§ 8510A Information to be supplied by Division of Professional Regulation.

The Division of Professional Regulation shall transmit to the Bureau, in such manner as the Director shall designate, certain information regarding the Division's investigations, civil enforcement actions or complaints, and changes in license status when such information is related to alleged criminal conduct. By December 27, 2010, the Division, in cooperation with the Executive Director of the Delaware Criminal Justice Information System, shall promulgate regulations governing what information the Division must supply to the Bureau, and the time period in which it must do so.

77 Del. Laws, c. 326, § 2.;



§ 8510A. Information to be supplied by Division of Professional Regulation

The Division of Professional Regulation shall transmit to the Bureau, in such manner as the Director shall designate, certain information regarding the Division's investigations, civil enforcement actions or complaints, and changes in license status when such information is related to alleged criminal conduct. By December 27, 2010, the Division, in cooperation with the Executive Director of the Delaware Criminal Justice Information System, shall promulgate regulations governing what information the Division must supply to the Bureau, and the time period in which it must do so.

77 Del. Laws, c. 326, § 2.;



§ 8511. Time period for submission of required information

If no time period is prescribed in this subchapter for the submission of information to the Bureau, the information required shall be submitted within such time period and in such manner as the Director shall designate.

42 Del. Laws, c. 181, § 7; 11 Del. C. 1953, § 8507; 63 Del. Laws, c. 188, § 1.;



§ 8512. Access to institutions and public records

Any employee of the Bureau, upon written authorization by the Director, may enter any correctional center or mental institution to take or cause to be taken fingerprints or photographs or to conduct investigations relative to any person confined therein, for the purpose of obtaining information which may lead to the identification of criminals; and every person who has charge or custody of public records or documents from which it may reasonably be supposed that information described in this subchapter can be obtained, shall grant access thereto to any employee of the Bureau upon written authorization by the Director or shall produce such records or documents for the inspection and examination of such employee.

42 Del. Laws, c. 181, § 8; 11 Del. C. 1953, § 8508; 63 Del. Laws, c. 188, § 1.;



§ 8513. Dissemination of criminal history record information

(a) Upon application, the Bureau shall furnish a copy of all information available pertaining to the identification and criminal history of any person or persons of whom the Bureau has a record to:

(1) Criminal justice agencies and/or courts of the State or of any political subdivision thereof or to any similar agency and/or court in any State or of the United States or of any foreign country for purposes of the administration of criminal justice and/or criminal justice employment;

(2) Any person or the person's attorney of record who requests a copy of the person's own Delaware criminal history record, provided that such person:

a. Submits to a reasonable procedure established by standards set forth by the Superintendent of the State Police to identify one's self as the person whose record this individual seeks; and

b. Pays a reasonable fee as set by the Superintendent, payable to the Delaware State Police;

(3) The State Public Defender when requesting information about an individual for whom the State Public Defender is attorney of record.

(b) Upon application, the Bureau shall, based on the availability of resources and priorities set by the Superintendent of State Police, furnish information pertaining to the identification and criminal history of any person or persons of whom the Bureau has a record, provided that the requesting agency or individual submits to a reasonable procedure established by standards set forth by the Superintendent of the State Police to identify the person whose record is sought. These provisions shall apply to the dissemination of criminal history record information to:

(1) Individuals and public bodies for any purpose authorized by Delaware state statute or executive order, court rule or decision or order;

(2) Individuals and agencies pursuant to a specific agreement with a criminal justice agency to provide services required for the administration of criminal justice pursuant to that agreement. Said agreement shall embody a user agreement as prescribed in § 8514 of this title;

(3) Individuals and agencies for the express purpose of research, evaluative or statistical activities pursuant to a specific agreement with a criminal justice agency. Said agency shall embody a user agreement as prescribed in § 8514 of this title;

(4) Individuals and agencies for purposes of international travel;

(5) Individuals and agencies required to provide a security clearance for matters of national security.

(c) Upon application the Bureau may, based upon the availability of resources and priorities set by the Superintendent of State Police, furnish information pertaining to the identification and conviction data of any person or persons of whom the Bureau has record, provided that the requesting agency or individual submits to a reasonable procedure established by standard set forth by the Superintendent of State Police to identify the person whose record is sought. These provisions shall apply to the dissemination of conviction data to:

(1) Individuals and agencies for the purpose of employment of the person whose record is sought, provided:

a. The requesting individual or agency pays a reasonable fee as set by the Superintendent, payable to the Delaware State Police; and

b. The use of the conviction data shall be limited to the purpose for which it was given;

(2) Members of the news media, provided that the use of conviction data shall be limited to the purpose for which it was given, and the requesting media or news agency pays a reasonable fee as set by the Superintendent, payable to the Delaware State Police.

(d) Dissemination of criminal history record information by any person or agency other than the Bureau or its designee is prohibited. This provision shall not prohibit dissemination by any criminal justice agency in those cases in which time is of the essence and the Bureau is technologically incapable of responding within the necessary time period. Under such circumstances the foregoing rules concerning dissemination are to be adhered to.

(e) Appropriate records of dissemination shall be retained by the Bureau and criminal justice agencies storing, collecting and disseminating criminal history record information to facilitate audits. Such records shall include, but not be limited to, the names of persons and agencies to whom information is disseminated and the date upon which such information is disseminated.

(f) Unless otherwise specified by the court order directing that a record be sealed, such sealing shall not preclude dissemination of the arrest or conviction information concerning the subject of the court order, nor shall it preclude dissemination of the fact a sealed record exists, providing any dissemination made is pursuant to this chapter and Chapter 43 of this title.

(g) Notwithstanding any law or court rule to the contrary, the dissemination to the defendant or defense attorney in a criminal case of criminal history record information pertaining to any juror in such case is prohibited. For the purposes of this subsection, "juror'' includes any person who has received notice or summons to appear for jury service. This subsection shall not prohibit the disclosure of such information as may be necessary to investigate misconduct by any juror.

(h) [Repealed.]

42 Del. Laws, c. 181, § 11; 11 Del. C. 1953, § 8511; 59 Del. Laws, c. 551; 63 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 385, § 1; 76 Del. Laws, c. 392, § 5; 77 Del. Laws, c. 348, § 8.;

§ 8513A Governmental agency access to the Criminal Justice Information System (CJIS)

Access to the Criminal Justice Information System, including computerized criminal history, shall be available to governmental agencies (as defined by this statute); provided, that the requesting agency meets the following conditions:

(1) In order to be eligible to obtain information from CJIS, an agency must offer written evidence that the public interest in dissemination or access outweighs the security and privacy interests of the person or persons upon whom access is sought, and that access is germane to the mission of the agency.

(2) The agency shall submit to an application procedure as established by the Board of Managers. Said procedure shall identify the specific information being sought.

(3) Approval of the agency's application, which may be in whole, in part, or as modified by the Board, shall require a two-thirds majority of the entire Board of Managers.

(4) Upon approval of the agency's application, the agency shall enter into a user's agreement as prescribed in § 8514 of this title.

(5) The agency shall bear all costs associated with CJIS access, once granted. This section does not pertain to access to police complaint information contained in CJIS collected as a result of the requirements as specified in § 8507(a)(4) of this title. Such access shall remain within the discretion of the Director of the State Bureau of Identification.

71 Del. Laws, c. 205, § 2.;



§ 8513A. Governmental agency access to the Criminal Justice Information System (CJIS)

Access to the Criminal Justice Information System, including computerized criminal history, shall be available to governmental agencies (as defined by this statute); provided, that the requesting agency meets the following conditions:

(1) In order to be eligible to obtain information from CJIS, an agency must offer written evidence that the public interest in dissemination or access outweighs the security and privacy interests of the person or persons upon whom access is sought, and that access is germane to the mission of the agency.

(2) The agency shall submit to an application procedure as established by the Board of Managers. Said procedure shall identify the specific information being sought.

(3) Approval of the agency's application, which may be in whole, in part, or as modified by the Board, shall require a two-thirds majority of the entire Board of Managers.

(4) Upon approval of the agency's application, the agency shall enter into a user's agreement as prescribed in § 8514 of this title.

(5) The agency shall bear all costs associated with CJIS access, once granted. This section does not pertain to access to police complaint information contained in CJIS collected as a result of the requirements as specified in § 8507(a)(4) of this title. Such access shall remain within the discretion of the Director of the State Bureau of Identification.

71 Del. Laws, c. 205, § 2.;



§ 8514. User agreements

(a) Use of criminal history record information disseminated to noncriminal justice agencies shall be restricted to the purpose for which it was given.

(b) No criminal justice agency shall disseminate criminal history record information to any person or agency pursuant to § 8513(a)(3) and (b)(1), (2) and (3) of this title unless said person or agency enters into a user agreement with the Bureau, which agreement shall:

(1) Specifically authorize access to the data or information;

(2) Limit the use of the data or information to purpose for which it was given;

(3) Ensure the security and confidentiality of the data or information consistent with this chapter.

(c) An individual or agency which has entered into a user agreement as prescribed by subsection (b) of this section, and which knowingly or recklessly violates the terms of that agreement, shall be guilty of a class A misdemeanor and shall be punished according to Chapter 42 of this title. Upon such violation, the user agreement shall be terminable at the option of the Bureau.

63 Del. Laws, c. 188, § 1.;



§ 8515. Furnishing information of injured or deceased persons

If a law-enforcement officer or the Office of the Chief Medical Examiner transmits to the Bureau the identification data of any unidentified deceased or injured person or any person suffering from loss of memory, the Bureau shall furnish to such officer or Office any information available pertaining to the identification of such person.

42 Del. Laws, c. 181, § 12; 11 Del. C. 1953, § 8512; 63 Del. Laws, c. 188, § 1.;



§ 8516. Furnishing information without application

Although no application for information has been made to the Bureau as provided in § 8513 of this title, the Bureau may transmit such information as the Director, in the Director's discretion, designates to such persons as are authorized by § 8513 of this title to make application for it and as are designated by the Director.

42 Del. Laws, c. 181, § 13; 11 Del. C. 1953, § 8513; 63 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8517. Local assistance

(a) At the request of any officer or official described in §§ 8507, 8509 and 8510 of this title, the Superintendent of State Police may direct the Director to assist such officer:

(1) In the establishment of local identification and record system;

(2) In investigating the circumstances of any crime and in the identification, apprehension and conviction of the perpetrator or perpetrators thereof, and for this purpose may detail such employee or employees of the Bureau, for such length of time as the Director deems fit; and

(3) Without such request the Director shall, at the direction of the Governor, detail such employee or employees, for such time as the Governor deems fit, to investigate any crime within this State, for the purpose of identifying, apprehending and convicting the perpetrator or perpetrators thereof.

(b) The Governor may, in the Governor's discretion, delegate to the Secretary of Public Safety the powers, duties or functions set forth in this section.

42 Del. Laws, c. 181, § 14; 11 Del. C. 1953, § 8514; 57 Del. Laws, c. 670, § 4C; 63 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8518. Scientific crime detection laboratory

To the end that the Bureau may be able to furnish the assistance and aid specified in § 8517 of this title, the Superintendent of the State Police may direct the Director to organize in the Bureau and maintain therein scientific crime detection laboratory facilities.

42 Del. Laws, c. 181, § 15; 11 Del. C. 1953, § 8515; 63 Del. Laws, c. 188, § 1.;



§ 8519. Certified copies of records

Any copy of a record, picture, photograph, fingerprint or other paper or document in the files of the Bureau certified by the Director or the Director's designee to be a true copy of the original shall be admissible in evidence in any court of this State in the same manner as the original might be.

42 Del. Laws, c. 181, § 16; 11 Del. C. 1953, § 8516; 63 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8520. Annual report

The Director shall submit to the Superintendent of State Police an annual report of the conduct of the office. This report shall present summary statistics of the information collected by the Bureau.

42 Del. Laws, c. 181, § 17; 11 Del. C. 1953, § 8517; 63 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8521. Access to files

Only employees of the Bureau and persons specifically authorized by the Director shall have access to the files or records of the Bureau. No such file or record or information shall be disclosed by any person so authorized except to officials as in this subchapter provided.

42 Del. Laws, c. 181, § 18; 11 Del. C. 1953, § 8518; 63 Del. Laws, c. 188, § 1.;



§ 8522. Authority to take fingerprints, photographs and other data

(a) To the end that the officers and officials described in §§ 8507, 8509, 8510 and 8525 of this title may be enabled to transmit the reports required of them, such officers and officials shall have the authority and duty to take, or cause to be taken, fingerprints, photographs and other data of persons described in such section. A like authority shall be had by employees of the Bureau who are authorized to enter any institution under § 8512 of this title, as to persons confined in such institutions.

(b) Every person arrested for a crime or crimes enumerated in § 8507 of this title shall submit to being fingerprinted, photographed and shall supply such information as required by the Superintendent. Whoever shall fail to comply with this section shall be guilty of a class A misdemeanor and shall be punished according to Chapter 42 of this title. The Justice of the Peace Court shall have jurisdiction over violations of this section.

42 Del. Laws, c. 181, § 19; 11 Del. C. 1953, § 8519; 63 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 322, § 6.;



§ 8523. Penalties

(a) Whoever intentionally neglects or refuses to make any report lawfully required of the person under this subchapter, or to do or perform any other act so required to be done or performed by the person, or hinders or prevents another from doing an act so required to be done by such person, shall be guilty of a class A misdemeanor and shall be punished according to Chapter 42 of this title.

(b) Any person who knowingly and wrongfully destroys or falsifies by addition or deletion any computerized or manual record of the Bureau or of a criminal justice agency, which contains criminal history record information, or who knowingly permits another to do so, shall be guilty of a class E felony and shall be punished according to Chapter 42 of this title.

(c) Any person who knowingly provides CHRI to another for profit is guilty of a class E felony and shall be punished according to Chapter 42 of this title.

(d) Any person who knowingly provides criminal history record information to a person or agency not authorized by this subchapter to receive such information or who knowingly and wrongfully obtains or uses such information shall be guilty of a class A misdemeanor and shall be punished according to Chapter 42 of this title.

(e) Conviction of a violation of this section shall be prima facie grounds for removal from employment by the State or any political subdivision thereof, in addition to any fine or other sentence imposed.

42 Del. Laws, c. 181, §§ 20, 21; 11 Del. C. 1953, §§ 8520, 8521; 63 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8524. Admissible evidence

Nothing in this subchapter, or amendments adopted pursuant thereto, shall provide the basis for exclusion or suppression of otherwise admissible evidence in any proceeding before a court, or other official body empowered to subpoena such evidence.

63 Del. Laws, c. 188, § 1.;



§ 8525. Information voluntarily supplied by individuals

Whenever a person appears before any of the officers mentioned in § 8507 of this title, and requests an impression of the person's fingerprints, such mentioned officer shall comply with the request, and make at least 2 copies of the impressions on forms supplied by the Bureau. One copy shall be forwarded to the Federal Bureau of Investigation at Washington, D.C., and 1 copy shall be forwarded promptly to the Bureau, subject to § 8513 of this title, together with any personal identification data obtainable. The Bureau shall accept and file such fingerprints and personal identification data submitted voluntarily by such resident in a separate filing system, for the purpose of securing a more certain and easy identification in case of death, injury, loss of memory or change of appearance.

42 Del. Laws, c. 181, § 10; 11 Del. C. 1953, § 8510; 63 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8526. Voluntary fingerprinting of certain school children

(a) The Superintendent of State Police shall provide for the training on a time-available basis of volunteers who are nominated by the board of education of each reorganized school district or board of trustees of each private school from parent teacher associations, parent teacher organizations, citizens' advisory councils or other involved groups such as the Girls' Clubs of Delaware, Incorporated, who are involved in student activities or pilot programs dealing with the subject at hand, or as individuals for the purpose of voluntary fingerprinting of pupils in any grades from kindergarten through grade 9. Upon completion of such training prescribed by the Superintendent of State Police, such volunteers may take fingerprints pursuant to this section.

(b) Public and private school officials shall cooperate with the aforesaid organizations in the nomination of volunteers and in setting dates for fingerprinting pupils pursuant to this section and providing school facilities and personnel to assist the volunteers in the fingerprinting process; provided, however, unless otherwise approved by the local board of education that fingerprinting of a pupil shall not occur during school hours for said pupil.

(c) Each school shall provide a form authorizing a pupil's participation in the fingerprinting program upon the signature of the pupil's parent or guardian. No pupil shall be fingerprinted unless a signed authorization form is in the possession of school officials or person conducting the fingerprinting.

(d) School officials shall notify the parents or guardians of eligible pupils of the date set for the fingerprinting program at least 2 weeks prior thereto. For purposes of this subsection, "eligible pupils'' means pupils who have not been fingerprinted previously pursuant to this section.

(e) Fingerprinting pursuant to this section shall be done on a fingerprint card provided by the school with the form thereof approved by the Superintendent of State Police. In addition to fingerprints the card shall contain the following information: Name, address, race, sex, date of birth, birthplace, height, weight, color of hair, color of eyes, complexion, scars and the name of the parent or guardian of the pupil.

(f) The completed fingerprint card and any duplicate shall be given to the pupil's parent or guardian. Only upon the request of the pupil's parent or guardian may a duplicate fingerprint card be made.

64 Del. Laws, c. 201, § 1.;



§ 8527. Criminal history background checks; state and/or federal CHRI reports; receipt by government agencies; procedures

(a) Notwithstanding any other provision of the law to the contrary, any recipient agency seeking a criminal history background check for the purposes of employing or licensing any individual in this State pursuant to a statutory mandate or authorization shall submit to the Bureau, in the manner and form designated by the Superintendent of State Police, fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire state criminal history record information from the Bureau or a statement from the Bureau that the State Bureau of Identification Central Repository contains no such information relating to that person (state CHRI report); and

(2) A report of the individual's entire federal criminal history record information from the Federal Bureau of Investigation (federal CHRI report).

(b) Unless otherwise specified by statute, the recipient agency shall pay to the Bureau all fees associated with the acquisition of state and federal CHRI reports.

(c) All CHRI reports obtained pursuant this section shall be forwarded to the recipient agency for review associated with the employment and/or licensing of the individual for whom the CHRI reports are sought. For the purposes of this section the Bureau shall be the intermediary and the recipient agency shall be the screening point for the receipt of CHRI reports.

(d) All CHRI reports obtained pursuant to this section are confidential and may only be disclosed to the chief officer of the recipient agency, or his or her designee, or to the individual employed by the recipient agency who has been designated by statute to receive CHRI reports. If disclosed to a designee of the chief officer of the recipient agency, then prior to processing any state or federal CHRI reports, said designee shall receive training in confidentiality and shall sign an agreement to keep such information confidential. Notwithstanding the foregoing and unless otherwise specified by statute, any recipient agency to whom a CHRI report has been disclosed pursuant to this section shall review such CHRI report with the individual for whom it was sought upon the individual's request.

(e) The State Bureau of Identification may release any subsequent CHRI reports to a recipient agency when properly requested. No federal CHRI report shall be disclosed to any private entity at any time except as expressly authorized by the Federal Bureau of Investigation.

(f) Information provided to the recipient agency pursuant this section by the individual for whom any CHRI report is being sought shall be accompanied by an oath or affirmation provided by the recipient agency and signed by the individual under penalty of perjury:

(1) Indicating that said information is true and complete to the best of the individual's knowledge; and

(2) Acknowledging that knowingly and intentionally providing false, incomplete or inaccurate information is a felony.

(g) Any person for whom a CHRI report is being sought pursuant to this section who knowingly and intentionally provides a recipient agency or the Bureau with false, incomplete or inaccurate information shall be guilty of a class F felony and shall be punished according to Chapter 42 of this title. Conviction pursuant to this subsection shall not preclude prosecution for perjury in the second degree pursuant to Chapter 5 of this title.

(h) This section shall apply to any recipient agency seeking a state or federal CHRI report for the purposes of employing or licensing any individual in this State.

73 Del. Laws, c. 252, § 6; 70 Del. Laws, c. 186, § 1.;






Subchapter II Missing Persons

§ 8531. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Complaint'' shall mean any report, notification or information given to a law-enforcement officer that a person is missing or cannot, with reasonable care, be located;

(2) "Missing person'' shall mean a person who is missing, and who also meets 1 of the following characteristics:

a. Such person is physically or mentally disabled;

b. Such person was, or is, in the company of another person under circumstances indicating that the missing person's safety may be in danger;

c. Such person is missing under circumstances indicating that the disappearance was not voluntary;

d. Such person is an unemancipated minor.

(3) "Unemancipated minor'' shall mean a minor who has not married, and who resides with a parent or other legal guardian.

(4) "Verified location'' shall mean the location where it has been confirmed that the missing person was last seen. Such confirmation may include credible witness identification and or video surveillance or similar technology verification.

65 Del. Laws, c. 48, § 2; 78 Del. Laws, c. 327, § 1.;



§ 8532. Original complaint

A missing person complaint may be made to any county, town, city or state law-enforcement agency or any other appropriate state agency. The law-enforcement agency having primary jurisdiction over the verified location where a missing person was last seen shall be responsible for receiving a missing person complaint and initiating the investigation. If the location where the missing person was last seen cannot be verified, the law-enforcement agency having primary jurisdiction over the missing person's last known place of residence shall be responsible for receiving a missing person complaint and initiating the investigation. Such complaint shall state the age of the missing person. When an agency has received a missing person complaint, such agency shall immediately disseminate all known facts concerning the missing person to all county and state law-enforcement agencies, and to any other law-enforcement agency which may be appropriate. A new missing person complaint shall have high priority.

65 Del. Laws, c. 48, § 2; 78 Del. Laws, c. 327, § 1.;



§ 8533. Law-enforcement reports

The law-enforcement agency which has primary jurisdiction in the area from which a missing person complaint has been filed shall prepare, as soon as practicable, a report on the missing person. Such report shall include, but is not limited to, the following:

(1) All information contained in the original complaint;

(2) All information or evidence gathered by the preliminary investigation, if one was made;

(3) A statement, by the law-enforcement officer in charge, setting forth that officer's assessment of the case, based upon all evidence and information received;

(4) Any additional, supplemental or unusual information which the agency feels may be of importance in locating the missing person.

65 Del. Laws, c. 48, § 2.;



§ 8534. Dissemination of missing person report

Upon completion of the missing person report, the law-enforcement agency shall send a copy of the report to:

(1) Each law-enforcement officer having jurisdiction over the location in which the missing person was last seen, or the missing person's last known place of residence;

(2) Each state agency which the reporting law-enforcement agency considers to be potentially involved, and each private agency known to the law-enforcement agency which has, as a part of its functions, the searching for or location of missing persons;

(3) Each state agency to which the nearest relative to the missing person, or the complaint if no relative is located, requests that the report be sent; provided, however, that the forwarding of any report under this section shall be at the discretion of the law-enforcement agency;

(4) Each law-enforcement agency which requests a copy of the missing person report.

65 Del. Laws, c. 48, § 2; 78 Del. Laws, c. 327, § 2.;



§ 8535. Unemancipated minors

(a) If a report of a missing person involves an unemancipated minor, the law-enforcement agency shall immediately transmit all proper information for inclusion into the National Crime Information Center (N.C.I.C.) computer.

(b) If a report of a missing person involves an unemancipated minor, the law-enforcement agency shall not prevent an immediate active investigation on the basis of any agency rule which specifies an automatic time limitation for a missing person investigation.

65 Del. Laws, c. 48, § 2.;



§ 8536. Dental records

Each law-enforcement agency shall be provided with dental authorization forms, promulgated by the Attorney General, which when signed by a parent or guardian of a minor shall permit release of dental records to law-enforcement authorities. Where the missing person complaint indicates that the missing person is under 18 years of age, a properly executed dental authorization shall be taken to the family dentist and any other dentist who has records which would assist in identification of the missing person. Such dental identification shall be disseminated to the Medical Examiner and all other appropriate state agencies.

65 Del. Laws, c. 48, § 2.;



§ 8537. Unidentified deceased persons — Duties of law-enforcement agency

It shall be the duty of every law-enforcement agency to:

(1) Acquire, collect, classify and preserve any information which would assist in the identification of any deceased individual who has not been identified after the discovery of such deceased individual;

(2) Acquire, collect, classify and preserve immediately any information which would assist in the location of any missing person, including any minor, and provide confirmation as to any entry to the parent, legal guardian or next of kin of such person; and the agency shall acquire, collect, classify and preserve such information as it deems necessary from each such parent, guardian or next of kin; and

(3) Exchange such records and information as are provided for in this section with other law-enforcement agencies of this State, of any other state, or of the United States. With respect to missing minors, such information shall be transmitted immediately to other law-enforcement agencies.

65 Del. Laws, c. 48, § 2.;



§ 8538. Unidentified deceased persons — Fingerprints

The Medical Examiner shall promptly furnish the Department of Safety and Homeland Security with copies of the fingerprints of each unidentified deceased person. The copies of such fingerprints shall be on standardized cards, and shall be accompanied by descriptions and other identifying data, including any available information concerning the date and place of death. In any instance where it is not physically possible to furnish prints of all 10 fingers, the prints or partial prints of any fingers, together with identifying data, shall be forwarded by the Medical Examiner to the Department.

65 Del. Laws, c. 48, § 2; 74 Del. Laws, c. 110, § 138.;






Subchapter III Missing Children Information Clearinghouse

§ 8541. Established

The Missing Children Information Clearinghouse, hereinafter referred to as "Clearinghouse,'' is created within the State Bureau of Identification. The Clearinghouse is established as a central repository of information regarding missing children. Such information shall be collected and disseminated to assist in the location of missing children. The Director of the State Bureau of Identification shall establish services deemed appropriate by the Superintendent of State Police to aid in the location of missing children.

64 Del. Laws, c. 388, § 1; 65 Del. Laws, c. 48, § 1.;



§ 8542. Definitions

As used in this subchapter:

(1) "Missing child'' means any person who is under the age of 18 years, whose temporary or permanent residence is in Delaware, or is believed to be in Delaware, whose location has not been determined, and who has been reported as missing to a law-enforcement agency.

(2) "Missing child report'' is a report prepared on a form designed by the Clearinghouse for use by private citizens and law-enforcement agencies to report missing children information to the Clearinghouse.

64 Del. Laws, c. 388, § 1; 65 Del. Laws, c. 48, § 1.;



§ 8543. Duties

The Clearinghouse shall:

(1) Provide a form of missing child report for use by private citizens and law-enforcement agencies;

(2) Establish a system of interstate communication of information relating to children determined to be missing by the parent, guardian or legal custodian of the child, or by a law-enforcement agency;

(3) Provide a centralized file for the exchange of information of missing children within the State;

(4) Interface with the National Crime Information Center for the exchange of information on a missing child suspected of interstate travel;

(5) Collect, process, maintain and disseminate information on missing children and strive to maintain or disseminate only accurate and complete information.

64 Del. Laws, c. 388, § 1; 65 Del. Laws, c. 48, § 1.;



§ 8544. Filing missing child reports; notification upon location; purging information; return of fingerprints

(a) Every constable, chief police officer, officer in charge, member of the State Police and other law-enforcement agency and officer of the State and of any local governmental unit shall immediately accept and act upon information on any missing child by police radio broadcasts and by causing missing child entries into DELJIS and NCIC and shall transmit information to the Clearinghouse, so far as available, on a missing child report concerning a missing child within 24 hours after receipt thereof. The investigating law-enforcement agency shall also notify the Delaware Information Analysis Center (DIAC) who shall assist the investigating law-enforcement agency in regard to the search and location of the missing child.

(b) Any parent, guardian or legal custodian may submit a missing child report to a local law-enforcement agency having jurisdiction for investigation and referral of the missing child report to the Clearinghouse on any child whose whereabouts is unknown, regardless of the circumstances, which shall be included in the Clearinghouse data base.

(c) The parent, guardian or legal custodian responsible for notifying the Clearinghouse or a law-enforcement agency of a missing child shall immediately notify such agency or the Clearinghouse of any child whose location has been determined.

(d) Information received pursuant to this section shall be purged by the appropriate law-enforcement agency and the Clearinghouse immediately upon location of a missing child who has been included in the Clearinghouse database. Any fingerprints of a missing child provided to a law-enforcement agency or the Clearinghouse by a parent, guardian or legal custodian shall be returned to the person providing them upon location of a missing child.

(e) The Delaware State Police shall adopt rules and regulations for the utilization of the DIAC to assist investigative law-enforcement agencies during their investigation as a resource for the receipt, analysis and dissemination of information to those entities that have a need and right to know about the missing child.

64 Del. Laws, c. 388, § 1; 65 Del. Laws, c. 48, § 1; 76 Del. Laws, c. 385, §§ 1, 2; 78 Del. Laws, c. 266, § 6.;






Subchapter IV Child Sex Abuse Information Repository

§ 8550. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Child'' shall mean any person who is less than 18 years old;

(2) "Child sexual abuse'' means any of the following crimes committed against a child:

a. Any sexual offense or child exploitation in violation of any offense within subchapter II, Subpart D, and subchapter V of Chapter 5 of this title committed by an adult;

b. Notwithstanding § 1009 of Title 10, any adjudication of delinquency which, if the person had been charged as an adult, would constitute an offense in violation of any offense within subchapter II, Subpart D, and subchapter V of Chapter 5 of this title committed by a juvenile; or

c. Any conviction, plea or adjudication of delinquency under the laws of another state, territory or jurisdiction which is the same as or equivalent to the preceding specified offenses.

(3) The term "child sex abuser information'' means the following information concerning a person who has been convicted of a violation of the criminal child sex abuse laws of this State:

a. Name, social security number, age, race, sex, date of birth, height, weight, hair and eye color, address of legal residence and a brief description of the crime or crimes committed by the offender;

b. A copy of the fingerprints of the offender; and

c. Any information that the State Bureau of Identification, the Federal Bureau of Investigation or the National Crime Information Center determines may be useful in identifying child sex abusers;

(4) The term "criminal child sex abuse laws of this State'' means those sections of the Delaware Criminal Code which establish criminal penalties for the commission of child sex abuse by a parent or other family member of a child or by any other person;

(5) "National Crime Information Center'' means the division of the Federal Bureau of Investigation that serves as a computerized information source on wanted criminals, persons named in arrest warrants, runaways, missing children and stolen property for use by federal, state and local law enforcement authorities.

68 Del. Laws, c. 441, § 1; 73 Del. Laws, c. 45, § 1.;



§ 8551. Establishment of Child Sex Abuse Information Repository

The Child Sex Abuse Information Repository is hereby created within the State Bureau of Identification. The Child Sex Abuse Information Repository is established as a central repository of child sex abuser information.

68 Del. Laws, c. 441, § 1.;



§ 8552. Guidelines

(a) The Director of the State Bureau of Identification shall coordinate the reporting of child sex abuser information to the Child Sex Abuse Information Repository and shall issue guidelines to all law enforcement agencies in the State to ensure reporting accuracy.

(b) The guidelines established under subsection (a) of this section shall require that all convictions under the criminal child sex abuse laws of this State are reported to the Child Sex Abuse Information Repository.

68 Del. Laws, c. 441, § 1.;



§ 8553. Duties

The Director of the State Bureau of Identification shall ensure that:

(1) Reports of all convictions under the criminal child sex abuse laws of this State are maintained by the Child Sex Abuse Information Repository;

(2) The Child Sex Abuse Information Repository works closely with schools, daycare centers and the Department of Services for Children, Youth and Their Families in providing child sex abuser information;

(3) The Child Sex Abuse Information Repository reports child sex abuser information to the National Crime Information Center; and

(4) The Child Sex Abuse Information Repository maintains close liaison with the National Center on Child Abuse and Neglect and the National Center for Missing and Exploited Children for exchange of information.

68 Del. Laws, c. 441, § 1.;






Subchapter V Criminal Background Check for Child Care Providers

§ 8560. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Child care provider'' means any child care facility which by law is required to be licensed or any facility registered and eligible for Federal Child Care Development Block Grant funds;

(2) "Children'' means persons who are less than 18 years old;

(3) "Child sex abuser information'' shall have the meaning prescribed by § 8550(3) of this title;

(4) "Person seeking employment with a child care provider'' means any person seeking employment for compensation with a child care provider or any person who for any reason has regular direct access to children at any facility referred to in paragraph (2) of this section.

68 Del. Laws, c. 441, § 1; 69 Del. Laws, c. 144, §§ 1, 2; 70 Del. Laws, c. 577, §§ 5, 6.;



§ 8561. Information to be provided to child care providers

(a) Anything contained in subchapter I of this chapter to the contrary notwithstanding, the State Bureau of Identification, hereinafter referred to as the "Bureau'' shall furnish information pertaining to the identification and criminal history record of any person seeking employment with a child care provider, provided that the person seeking employment with a child care provider submits to a reasonable procedure established by standards set forth by the Superintendent of State Police to identify the person whose record is sought. Such procedure shall include the fingerprinting of the person seeking employment with a child care provider, and the provision of such other information as may be necessary to obtain a report of the person's entire criminal history record from the State Bureau of Identification and a report of the person's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544.

(b) Subsection (a) of this section shall apply to the dissemination of the identification and the entire criminal history record to:

(1) Any person seeking employment with a child care provider; and/or

(2) Child care providers for the purpose of obtaining such background information relating to the employment requirements for the person whose record is sought; and/or

(3) The Department of Services for Children, Youth and Their Families for the purpose of determining the suitability for child care facility licensing.

(c) Any person seeking employment with a child care provider shall as a condition of employment provide to such child care provider prior to employment, the person's identification and criminal history record, if any, as the same appears on file with the State Bureau of Identification.

(d) Notwithstanding any provision to the contrary, the information to be furnished by the Bureau shall include child sex abuser information. The Division of State Police shall be the intermediary for purposes of this section.

(e) Costs associated with obtaining said information and child sex abuser information shall be borne by the State.

(f) No person seeking employment with a child care provider shall be hired by the child care provider if such person seeking employment has been convicted of having committed a crime of child sex abuse as defined in § 8550(2) of this title.

(1) Child care providers which are subject to this subchapter may provisionally hire a person seeking employment, pending the furnishing by the Bureau of the information required by this subchapter.

(2) A person who is employed in a health care facility or child care facility or public school has an affirmative duty to inform, and shall inform, that person's own employer of any criminal conviction or of any entry on the Child Protection Registry established pursuant to Chapter 9 of Title 16.

(g) Any person or organization whose primary concern is that of child welfare and care, including any nonpublic school, and which is not otherwise required to do so under the provisions of this subchapter may voluntarily submit to the provisions of this subchapter at such person's or organization's expense pursuant to procedures established by the Superintendent of State Police. The provisions of § 8562 of this title shall not apply to such persons or organizations.

(h) No person who has been convicted of having committed a crime of child sexual abuse as defined in § 8550(2) of this title shall have direct access to a child care facility.

68 Del. Laws, c. 441, § 1; 69 Del. Laws, c. 144, § 3; 69 Del. Laws, c. 316, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 577, §§ 1-4; 73 Del. Laws, c. 45, § 2; 73 Del. Laws, c. 412, §§ 8, 9.;



§ 8562. Penalties

(a) Any child care provider or designated agent for a child care provider who fails to obtain the information required by § 8561 of this title from a person seeking employment with such child care provider or otherwise violates the provisions of § 8561 of this title, shall be guilty of a class A misdemeanor and shall be punished according to Chapter 42 of this title.

(b) Any person seeking employment with a child care provider who knowingly provides false, incomplete or inaccurate child sex abuser information shall be guilty of a class G felony and shall be punished according to Chapter 42 of this title.

(c) The Superior Court shall have exclusive jurisdiction of offenses under this subchapter.

68 Del. Laws, c. 441, § 1.;



§ 8563. Child Protection Registry check

(a) Definitions. —

(1) "Child care facility'' means any child care facility which is required to be licensed by the Department of Services for Children, Youth and Their Families.

(2) "Direct access'' means the opportunity to have personal contact with persons receiving care during the course of one's assigned duties.

(3) "Health care facility'' means any custodial or residential facility where health, nutritional or personal care is provided for persons, including nursing homes, hospitals, home health care facilities and adult day care facilities.

(4) "Person seeking employment'' means any person applying for employment in a public school or a public school district, any person applying for employment in a health care facility or child care facility, or any person applying for a license to operate a child care facility.

(5) "Person seeking employment with a public school'' means any person seeking employment for compensation with a public school or with an agency that supplies contracted services to students of a public school or any other person who for any reason has regular direct access to children at any public school, as that term is defined in this section, including substitute teachers.

(6) "Public school'' means any public school and includes any board of education, school district, reorganized school district, special school district, or charter school, and any person acting as an agent thereof.

(b) No employer who operates a health care facility or child care facility and no public school may hire any person seeking employment without requesting and receiving a Child Protection Registry check for the person. Notwithstanding any provision to the contrary, no person seeking employment with such an employer may be hired if the person seeking employment is currently on the Child Protection Registry at Child Protection Level III or IV as provided in subchapter II of Chapter 9 of Title 16, or has been convicted of any offense contained in Child Protection Level IV, or for 7 years after the conviction date if the person has been convicted of any Level III offense in which a child was the victim. A person who is employed in a health care facility or child care facility or public school has an affirmative duty to inform, and shall inform, that person's own employer of any criminal conviction or of any entry on the Child Protection Registry.

(c) Any employer who is required to request a Child Protection Registry check under this section shall obtain a statement signed by the person seeking employment wherein the person authorizes a full release for the employer to obtain the information provided pursuant to such a check.

(d) Notwithstanding the provisions of this section, when exigent circumstances exist which require an employer to fill a position in order to maintain the required or desired level of service, the employer may hire a person seeking employment on a conditional basis after the employer has requested a Child Protection Registry check. The employment of the person pursuant to this subsection shall be conditional and contingent upon the receipt of the Child Protection Registry check by the employer. Any person hired pursuant to this subsection shall be informed in writing, and shall acknowledge in writing, that the person's own employment is conditional, and contingent upon receipt of the Child Protection Registry check.

(e) The Department of Services for Children, Youth and Their Families shall promulgate regulations giving guidance for a procedure to notify employers of any relevant matters indicated in the Child Protection Registry check.

(f) Costs associated with providing a Child Protection Registry check shall be borne by the State.

(g) Any employer who hires a person seeking employment without requesting and receiving a Child Protection Registry check for such person shall be subject to a civil penalty or not less than $1,000 nor more than $5,000 for each violation.

(h) Any person or organization whose primary concern is that of child welfare and care, including any nonpublic school, and which is not otherwise required to do so under the provisions of this section may voluntarily submit to the provisions of this section at such person's or organization's expense pursuant to procedures established by the Department of Services for Children, Youth and Their Families. The provisions of § 8562 of this title do not apply to such persons or organizations.

71 Del. Laws, c. 199, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 200, § 2; 73 Del. Laws, c. 412, §§ 10-19.;



§ 8564. Adult Abuse Registry check

(a) Definitions. — As used in this section:

(1) "Adult abuse'' means:

a. Physical abuse by unnecessarily inflicting pain or injury to an adult who is impaired. This includes, but is not limited to, hitting, kicking, pinching, slapping, pulling hair or any sexual molestation. When any act constituting physical abuse has been proven, the infliction of pain shall be assumed.

b. Emotional abuse which includes, but is not limited to, ridiculing or demeaning an adult who is impaired, making derogatory remarks to an adult who is impaired or cursing directed towards an adult who is impaired, or threatening to inflict physical or emotional harm on an adult who is impaired.

(2) "Adult who is impaired'' means any person 18 years of age or older who, because of physical or mental disability, is substantially impaired in the ability to provide adequately for the person's own care and custody or any person who is a patient or resident of a nursing facility and similar facility.

(3) "Child care facility'' means any child care facility that is required to be licensed by the Department of Services for Children, Youth and Their Families.

(4) "Direct access'' means the opportunity to have personal contact with persons receiving care during the course of one's assigned duties.

(5) "Financial exploitation'' means the illegal or improper use or abuse by another person, whether for profit or other advantage, of the resources or financial rights of an adult who is impaired.

(6) "Health care service provider'' means any person or entity that provides services in a custodial or residential setting where health, nutritional or personal care is provided for persons receiving care, including, but not limited to, hospitals, home health care agencies, adult care facilities, temporary employment agencies and contractors that place employees or otherwise provide services in custodial or residential settings for persons receiving care, and hospice agencies. "Health care services provider'' does not include any private individual who is seeking to hire a self-employed health caregiver in a private home.

(7) "Mistreatment'' includes the inappropriate use of medications, isolation, or physical or chemical restraints on or of an adult who is impaired.

(8) "Neglect'' means:

a. Lack of attention to physical needs of the adult who is impaired including, but not limited to, toileting, bathing, meals and safety;

b. Failure to report the health problems or changes in health problems or changes in health condition of an adult who is impaired to an immediate supervisor or nurse;

c. Failure to carry out a prescribed treatment plan for an adult who is impaired; or

d. A knowing failure to provide adequate staffing which results in a medical emergency to any adult who is impaired where there has been documented history of at least 2 prior cited instances of such inadequate staffing levels in violation of staffing levels required by statute or regulations promulgated by the Department of Health and Social Services, all so as to evidence a wilful pattern of such neglect.

(9) "Nursing facility'' and "similar facility'' means any facility required to be licensed under Chapter 11 of Title 16. This includes, but is not limited to, facilities commonly called nursing homes, assisted living facilities, intermediate care facilities for persons with intellectual disabilities, neighborhood group homes, family care homes and rest residential care facilities. Also included are the Stockley Center, the Delaware Psychiatric Center and hospitals certified by the Department of Health and Social Services pursuant to § 5001 or § 5136 of Title 16.

(10) "Person receiving care'' means a person who, because of that person's physical or mental condition, requires a level of care and services suitable to that person's needs to contribute to that person's health, comfort and welfare.

(11) "Person seeking employment'' means any person applying for employment with or in a health care service provider, nursing facility or similar facility or child care facility where the employment may afford direct access, or a person applying for licensure to operate a child care facility. It shall also include a self-employed health caregiver who has direct access in any private home.

(b) The name of any person found, after investigation by the Department of Health and Social Services, to have committed adult abuse, neglect, mistreatment or financial exploitation shall be entered on the Adult Abuse Registry; provided, however, that such person may request an administrative hearing pursuant to Department of Health and Social Services regulations before such entry becomes final. The hearing officer for the administrative hearing shall have the power to compel the attendance of witnesses and the production of evidence. The finding by the hearing officer shall constitute the final decision of the Department of Health and Social Services and shall be appealable, on the record, by either party to Superior Court.

(c) No health care service provider, nursing home or similar facility, or child care facility shall hire any person seeking employment without first checking the Adult Abuse Registry. For purposes of this subsection, the Adult Abuse Registry shall be the central registry of information maintained pursuant to Chapter 79 of Title 29 relating to the individuals against whom a charge of patient abuse, neglect, mistreatment or financial exploitation has been substantiated.

(d) Notwithstanding the provisions of this section, when exigent circumstances exist which require an employer subject to this section to fill a position in order to maintain the required or desired level of service, the employer may hire a person seeking employment on a conditional basis after the employer has requested an Adult Abuse Registry check. Any person hired pursuant to this subsection shall be informed in writing, and shall acknowledge in writing, that the person's employment is conditional and contingent upon receipt of the Adult Abuse Registry check.

(e) Records relating to the Adult Abuse Registry are not public records and are not subject to disclosure under Chapter 100 of Title 29. Regulations promulgated by the Department of Health and Social Services may authorize online access to the names of those actively listed on the Adult Abuse Registry and whether the listing is due to a substantiated finding of abuse, neglect, mistreatment or financial exploitation.

(f) The Delaware Department of Health and Social Services shall promulgate regulations to implement this section. Such regulations may include regulations for Adult Abuse Registry checks of contractors providing services in a custodial or residential setting for persons receiving care, regulations for the disclosure of Adult Abuse Registry records, regulations to establish hearing procedures and length of time on the Adult Abuse Registry, and regulations for the removal of a person from the Adult Abuse Registry before the expiration of the person's registration period where the Delaware Department of Health and Social Services deems that the person no longer poses a threat to any person receiving care.

(g) Costs associated with providing an Adult Abuse Registry check shall be borne by the State.

(h) Any employer who is required to request and receive an Adult Abuse Registry check and fails to do so shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. The Justice of the Peace Courts shall have jurisdiction over this offense.

71 Del. Laws, c. 201, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 476, § 1; 75 Del. Laws, c. 147, § 1; 77 Del. Laws, c. 89, §§ 1-3, 5; 78 Del. Laws, c. 224, § 25.;






Subchapter VI Criminal Background Check for Public School Related Employment

§ 8570. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Children'' means persons who are enrolled in public schools in this State.

(2) "Child sex abuse'' shall have the meaning prescribed by § 8550(2) of this title.

(3) "Person seeking employment with a public school'' means any person seeking employment for compensation with a public school or agency that supplies contracted services directly to students of a public school or any person who for any reason has regular direct access to children at any facility referred to in paragraph (4) of this section, including substitute teachers; provided, however, that any person who has been continuously employed in a public school district or by an agency that supplies contracted services directly to students in Delaware shall be exempt from the screening provisions of § 8571 of this title while employed in the same district.

a. The phrase "any person who for any reason has regular direct access to children'' in paragraph (3) above applies only to persons who are employed, either directly or through a contract, to work at any facility referred to in paragraph (4) of this section, except that it shall apply to any person who fills an Extra Pay for Extra Responsibility ("EPER'') or extra duty position, whether the person receives compensation or not.

b. This definition shall not apply to substitute food service workers, directly supervised professional artists sponsored by the Division of the Arts, Arts in Education Program; Very Special Arts; and/or the Delaware Institute for the Arts in Education, instructors in prison programs, Apprenticeship/Trade Extension programs or avocational general interest Adult Education programs or instructors in Adult Basic Education or GED programs who do not serve students under age 18.

(4) "Public school'' means any public school and includes any board of education, school district, reorganized school district, special school district, and any person acting as an agent thereof. For the purposes of subchapter VI of this chapter only, the phrase, "person seeking employment with a public school'' shall include employees of the Department of Education.

69 Del. Laws, c. 144, § 4; 70 Del. Laws, c. 170, §§ 1, 2; 73 Del. Laws, c. 65, § 10.;



§ 8571. Screening procedure required

(a) Any person seeking employment with a public school shall be required to submit fingerprints and other necessary information in order to obtain the following:

(1) Report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 [28 U.S.C. § 534]. The State Bureau of Identification shall be the intermediary for the purposes of this section and the public school shall be the screening point for the receipt of said federal criminal history records.

(b) All information obtained pursuant to subsection (a) of this section shall be forwarded to the public school which will assess the information and make a determination of suitability for employment. The person seeking employment shall be provided with a copy of all information forwarded to the public school pursuant to this subsection. Information obtained under this subsection is confidential and may only be disclosed to the chief school officer and the chief personnel officer of the public school, and one person in each public school, as defined in § 8570(4) of this title, who shall be designated to assist in the processing of criminal background checks, receive training in confidentiality and be required to sign an agreement to keep such information confidential. The State Bureau of Identification may release any subsequent criminal history to the public school.

(c) Costs associated with obtaining criminal history information and child sex abuse repository information shall be paid by the person seeking employment; provided, however, that subject to a specific annual appropriation in the Annual Appropriations Act, costs associated with obtaining criminal history information and child sex abuse repository information may be paid by the State. Notwithstanding the foregoing, public schools may use funds other than state funds to pay for criminal background check costs and may enter into consortia of school districts to pay such costs for persons covered by this act who work in more than 1 school district during the course of a year.

(d) A person seeking employment shall have an opportunity to respond to the public school regarding any information obtained pursuant to subsection (b) of this section prior to a determination of suitability for employment being made. The determination of suitability for employment shall be based upon the type of offenses, if any; the length of time since any offenses; record since any offenses; and responsibilities of the position which the person is seeking; provided that a person seeking employment with a public school may be disqualified from employment for any of the following reasons:

(1) Conviction of manufacture, delivery or possession, or possession with intent to deliver a controlled substance, or a counterfeit controlled substance classified in Chapter 47 of Title 16 or in similar laws of any other jurisdiction;

(2) Conviction of any felony in this State or any other jurisdiction in the last 5 years; or

(3) Conviction of any crime against a child in this State or any other jurisdiction.

(e) Upon making its determination of suitability, the public school shall forward the determination to the person seeking employment. If a determination is made to deny the person from employment based upon the criminal history of the person, the person shall have an opportunity to appeal to the chief school officer or designee for reconsideration.

(f) A public school may conditionally hire a person seeking employment, pending the determination of suitability for employment. If the information obtained from the criminal background check reveals that the person is disqualified from employment pursuant to subsection (d) of this section, the person may not continue in employment and is subject to termination.

(g) A person who is employed in a health care facility or child care facility or public school has an affirmative duty to inform, and shall inform, that person's own employer of any criminal conviction or of any entry on the Child Protection Registry established pursuant to Chapter 9 of Title 16.

(h) The State Department of Education shall, in the manner provided by law, promulgate regulations necessary to implement this subchapter. These regulations shall include:

(1) Establishment, in conjunction with the State Bureau of Identification, of a procedure for fingerprinting persons seeking employment with a public school and providing the reports and certificate obtained pursuant to subsection (a) of this section;

(2) Establishment of a procedure for reconsideration of a determination to deny employment based upon a person's criminal history; and

(3) Establishment of a procedure to provide confidentiality of information obtained pursuant to subsection (a) of this section and of the determination of suitability for employment.

69 Del. Laws, c. 144, § 4; 70 Del. Laws, c. 170, §§ 3-5; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 65, § 11; 73 Del. Laws, c. 412, § 20.;



§ 8572. Penalties

Any person seeking a license under Chapter 12 of Title 14 or employment with a public school who knowingly provides false, incomplete or inaccurate criminal history information or who otherwise knowingly violates the provisions of § 8571 of this title shall be guilty of a class G felony and shall be punished according to Chapter 42 of this title.

69 Del. Laws, c. 144, § 4; 72 Del. Laws, c. 294, § 5.;






Subchapter VII Gold Alert Program for Certain Missing Persons

§ 8580. Definitions

The following words, terms, and phrases when used in this subchapter have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "ACIM Alert Program'' or "ACIM'' means "A Child is Missing Alert Program''. The ACIM Alert Program is a national rapid-response communication network that offers free assistance to law-enforcement agencies to aid in the recovery, identity, or apprehension of missing persons through the use of immediate public notification and dissemination of information via telephone in a targeted community.

(2) "Gold Alert Program'' or "Program'' means the procedures used to aid in the identification and location of a missing person as defined under paragraphs (4), (5), and (6) of this section. Gold Alerts may be local, regional, or statewide. The initial decision to issue a local Gold Alert is at the discretion of the investigating law-enforcement agency.

(3) "Investigating law-enforcement agency'' means the law-enforcement agency which has primary jurisdiction in the area in which a missing person complaint has been filed.

(4) "Missing person with a disability'' means a person:

a. Whose whereabouts are unknown;

b. Whose domicile at the time that the person is reported missing is Delaware;

c. Who has a disability; and,

d. Whose disappearance poses a credible threat to the health or safety of the person, as determined by the investigating law-enforcement agency.

(5) "Missing senior citizen'' means a person:

a. Whose whereabouts are unknown;

b. Whose domicile at the time that the person is reported is missing is Delaware;

c. Whose age at the time that the person is first reported missing is 60 years of age or older; and

d. Whose disappearance poses a credible threat to the health or safety of the person, as determined by the investigating law-enforcement agency.

(6) "Missing suicidal person'' means a person:

a. Whose whereabouts are unknown;

b. Whose domicile at the time that the person is reported missing is Delaware;

c. Whose disappearance is voluntary; and

d. Whose statements, actions, or conduct indicate that the missing person may voluntarily cause or inflict harm on himself or herself, and whose disappearance poses a credible threat to the health or safety of the person, as determined by the investigating law-enforcement agency.

76 Del. Laws, c. 379, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8581. Establishment of the Delaware Gold Alert Program

(a) Each investigating law-enforcement agency shall implement an alert program, consistent with the ACIM Alert Program, for missing senior citizens, missing suicidal persons, and missing persons with disabilities, and may promulgate necessary rules and regulations for the program. The rules and regulations shall include the following:

(1) Procedures for the use of the Delaware Information Analysis Center (DIAC) to provide support to the investigating law-enforcement agency as a resource for the receipt, analysis, and dissemination of information regarding the missing person and the missing person's whereabouts;

(2) Procedures for the investigating law-enforcement agency to use to verify whether a senior citizen, a suicidal person, or a person with a disability is missing and the circumstances under which the agency must enter descriptive information of the missing person into the Delaware Criminal Justice Information System (DELJIS) and the National Crime Information Center (NCIC) system. The investigating law-enforcement agency shall further notify the Delaware Information Analysis Center (DIAC), who shall make all the necessary notifications and assist the investigating law-enforcement agency; and

(3) The process for reporting the information to designated media outlets in Delaware.

(b) The Delaware State Police shall adopt rules and regulations for the use of the DIAC to assist investigating law-enforcement agencies during their investigations as a resource for the receipt, analysis, and dissemination of information to those agencies that have a need and right to know about the missing person.

76 Del. Laws, c. 379, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8582. Activation of the Gold Alert Program

(a) When a law-enforcement agency receives notice that a senior citizen, a suicidal person, or a person with a disability is missing, the agency shall solicit information from the missing person's family or legal guardian to provide information regarding the missing person's physical or mental condition, or both. When the investigating law-enforcement agency verifies that the person is missing, the investigating law-enforcement agency shall enter the descriptive information of the missing person into the Delaware Criminal Justice Information System (DELJIS) and the National Crime Information Center (NCIC) system. The investigating law-enforcement agency shall further notify the Delaware Information Analysis Center (DIAC), who shall make all the necessary notifications and assist the investigating law-enforcement agency.

(b) When an investigating law-enforcement agency has verified that a senior citizen, a suicidal person, or a person with a disability is missing, the investigating law-enforcement agency shall send an alert to designated media outlets in Delaware. The alert must include all appropriate information that may assist in the safe return of the missing senior citizen, suicidal person, or person with a disability, along with a statement instructing anyone with information relating to the missing person to contact the investigating law-enforcement agency or a law-enforcement agency within their jurisdiction. Additionally, when an investigating law-enforcement agency has verified that a senior citizen, a suicidal person, or a person with a disability is missing, the investigating law-enforcement agency shall contact the Department of Transportation. The Department of Transportation shall adopt rules and regulations for the display on its variable message signs of appropriate information that may assist in the safe return of the missing senior citizen, suicidal person, or person with a disability consistent with the Manual on Uniform Traffic Control Devices and federal requirements.

76 Del. Laws, c. 379, § 1; 78 Del. Laws, c. 16, § 1.;



§ 8583. Cancellation of a Gold Alert

(a) The investigating law-enforcement agency shall notify the designated media outlets when a Gold Alert has been cancelled.

(b) A law-enforcement agency that locates a missing person who is the subject of a Gold Alert shall notify DELJIS, NCIC, and the DIAC as soon as possible that the missing person has been located.

76 Del. Laws, c. 379, § 1.;






Subchapter VIII Blue Alert Program for Apprehension of Persons Suspected of Killing or Injuring Law-Enforcement Officers [Effective Jan. 1, 2011]

§ 8584. Definitions

(a) "ACIM Alert Program'' means the "A Child Is Missing Alert Program'', a national rapid-response communication network that offers free assistance to law-enforcement agencies to aid in the recovery, identity, or apprehension of missing persons through the use of immediate public notification and dissemination of information via telephone in a targeted community.

(b) "Gold Alert Program'' means the program established in subchapter VII of this chapter to aid in the identification and location of certain missing persons.

(c) "Investigating law-enforcement agency'' means the law-enforcement agency that has primary jurisdiction over the area in which a law-enforcement officer has been injured or killed.

(d) "Law-enforcement agency'' means a government agency or any subunit thereof which performs the administration of criminal justice pursuant to statute or executive order, and which allocates a substantial part of its annual budget to the administration of criminal justice. For the purposes of this subchapter, such agencies shall include, but are not limited to, the following:

(1) The Delaware State Police;

(2) All law-enforcement agencies and police departments of any political subdivision of this State;

(3) The Department of Correction; and

(4) The Department of Justice.

(e) "Law-enforcement officer'' includes police officers, the Attorney General and the Attorney General's deputies, sheriffs and their regular deputies, agents of the State Division of Alcohol and Tobacco Enforcement, correctional officers, state fire marshals, municipal fire marshals that are graduates of a Delaware Police Academy which is accredited/authorized by the Council on Police Training, sworn members of the City of Wilmington Fire Department who have graduated from a Delaware Police Academy which is authorized/accredited by the Council on Police Training, environmental protection officers, enforcement agents of the Department of Natural Resources and Environmental Control, and constables. For purposes of this subchapter, "law-enforcement officer'' also includes an employee of a federal governmental agency who is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and who has statutory powers of arrest. For purposes of this subchapter, sheriffs and their regular deputies shall not have any arrest authority.

77 Del. Laws, c. 469, § 1; 78 Del. Laws, c. 266, § 7.;



§ 8585. Establishment of the Delaware Blue Alert Program

Each investigating law-enforcement agency shall implement an alert program, consistent with the ACIM Alert Program and the Gold Alert Program, for the apprehension of persons suspected of killing or seriously injuring law-enforcement officers, and may promulgate necessary rules and regulations for implementing the program. The rules and regulations shall include the following:

(1) Procedures for the use of the Delaware Information Analysis Center to provide support to the investigating law-enforcement agency as a resource for the receipt, analysis, and dissemination of information regarding the suspect and the suspect's whereabouts and/or method of escape;

(2) The process for reporting the information to designated media outlets in Delaware; and

(3) Procedures for the investigating law-enforcement agency to determine quickly whether an officer has been "seriously injured or killed'' and a Blue Alert therefore needs to be activated.

77 Del. Laws, c. 469, § 1.;



§ 8586. Activation of the Blue Alert Program

(a) The Blue Alert Program shall be activated when a suspect for a crime involving the death or serious injury of a law-enforcement officer has not been apprehended and may be a serious threat to the public. Upon notification by an investigating law-enforcement agency that a suspect in a case involving the death or serious injury of a peace officer has not been apprehended and may be a serious threat to the public, the investigating law-enforcement agency shall activate the Blue Alert system and shall notify appropriate participants in the Blue Alert system, as established by regulations promulgated pursuant to this subchapter, when the investigating law-enforcement agency believes that:

(1) A suspect has not been apprehended;

(2) A suspect may be a serious threat to the public; and

(3) Sufficient information is available to disseminate to the public that could assist in locating and apprehending the suspect.

(b) When a Blue Alert is activated pursuant to subsection (a) of this section, the investigating law-enforcement agency shall provide the descriptive information to the Delaware Criminal Justice Information System and the National Crime Information Center system. The investigating law-enforcement agency shall also notify the Delaware Information Analysis Center, which shall make all necessary notifications and provide appropriate assistance to the investigating law-enforcement agency.

(c) When an investigating law-enforcement agency receives notice that a law-enforcement officer has been seriously injured or killed, the agency shall send an alert to designated media outlets in Delaware. The alert must include all appropriate information that may assist in the speedy apprehension of the suspect, including a statement instructing any person with information relating to the incident causing the serious injury or death of the law-enforcement officer to contact the investigating law-enforcement agency.

(d) The investigating law-enforcement agency shall assess the appropriate boundaries of the Blue Alert based on the nature of the suspect and the circumstances surrounding the crime. The Blue Alert area may be less than statewide if the investigating law-enforcement agency determines that the nature of the event makes it probable that the suspect did not leave a designated geographic location.

77 Del. Laws, c. 469, § 1.;



§ 8587. Termination of a Blue Alert

(a) The investigating law-enforcement agency shall terminate the Blue Alert with respect to a particular suspect when the suspect is located or the incident is otherwise resolved, or when the investigating law-enforcement agency determines that the Blue Alert system is no longer an effective tool for locating and apprehending the suspect.

(b) The investigating law-enforcement agency shall notify other law-enforcement agencies, Delaware Criminal Justice Information System, National Crime Information Center, the Delaware Information Analysis Center, and other appropriate participants in the Blue Alert system, when a Blue Alert for a particular suspect has been terminated. The investigating law-enforcement agency shall also notify the designated media outlets when a Blue Alert for a particular suspect has been terminated.

77 Del. Laws, c. 469, § 1.;






Subchapter IX Criminal Background Check for Student Teachers [Effective Jan. 1, 2011]

§ 8590. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Administrator of educator preparation program'' means the individual identified by the higher education institution responsible for any duty so designated under this subchapter.

(2) "Higher education institution'' means a Delaware college or university that has a teacher preparation program that places candidates into student teaching placements in a Delaware public school district or charter school.

(3) "Public school'' means any public school and includes any board of education, school district, reorganized school district, special school district, charter school and any person acting as an agent thereof.

(4) "Student teacher'' means an individual participating in a classroom teaching, internship, clinical or field experience who, as part of the a program for the initial or advanced preparation of professional educators, performs classroom teaching or assists in the education program in a public school under the supervision of teacher education program faculty.

(5) "Student teaching placement'' means a structured, supervised classroom teaching, internship, clinical or field experience in a teacher education program in which the student teacher practices the skills being learned in the teacher education program and gradually assumes increased responsibility for instruction, classroom management, and other related duties for a class of students in a local school district or charter school. These skills are practiced under the direct supervision of the certified teacher who has official responsibility for the class. Successful completion of a student teaching placement may be used to meet the requirements for an initial license set forth in § 1210 of Title 14.

77 Del. Laws, c. 373, § 1.;



§ 8591. Screening procedures

(a) Any person seeking a student teaching placement shall be required to submit fingerprints and other necessary information in order to obtain the following:

(1) Report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for the purposes of this section and the higher education institution shall be the screening point for the receipt of said federal criminal history records.

(b) All information obtained pursuant to subsection (a) of this section shall be forwarded to the individual and to the higher education institution identified by the individual. The higher education institution shall make the initial determination of suitability for student teaching placement and shall send a copy of the complete criminal background check to the district superintendent or charter school director of the Delaware school district or charter school considering the person as a candidate for a student teaching position. Each school district and charter school shall make the final determination of suitability for placement of a candidate in a student teaching position in its school.

(c) A candidate for a student teaching placement may not participate in any classroom teaching internship, clinical or field experience if:

(1) The public school's policies and procedures would prohibit an employee or prospective employee from being employed under those circumstances; or

(2) The candidate is currently on the Child Protection Registry at Child Protection Level III or IV as provided in § 923 of Title 16; or

(3) The candidate has been convicted of any offense contained in Child Protection Level IV as provided in § 923 of Title 16; or

(4) The candidate was convicted within the last seven years of any Child Protection Level III offense in which a child was the victim.

(d) A student teacher or a person seeking a student teaching placement has an affirmative duty to inform, and shall inform, the person's higher education institution and public school placement of any criminal conviction or of any entry on the Child Protection Registry established pursuant to Chapter 9 of Title 16.

(e) Costs associated with obtaining criminal history information shall be paid by the person seeking a student teaching placement.

(f) The State Department of Education shall, in the manner provided by law, promulgate regulations necessary to implement this subchapter. The regulations shall provide for confidentiality of criminal history record information obtained pursuant to this subchapter.

77 Del. Laws, c. 373, § 1.;



§ 8592. Penalties

(a) Any higher education institution, or administrator, or other person responsible for placing student teachers in a public school who places an individual in a student teaching placement without receiving the candidate's criminal record information, or who knowingly violates the provisions of § 8591 of this title shall be subject to a civil penalty of not less than $1000 nor more than $5,000 for each violation. The Justice of the Peace Courts shall have jurisdiction over this offense.

(b) Any person seeking a student teaching placement who knowingly provides false, incomplete or inaccurate criminal history information or who otherwise knowingly violates the provisions of § 8591 of this title shall be guilty of a class G felony and shall be punished according to Chapter 42 of this title.

77 Del. Laws, c. 373, § 1.;









CHAPTER 86. DELAWARE CRIMINAL JUSTICE INFORMATION SYSTEM

§ 8601. Purpose

The purpose of this chapter is to maintain an accurate and efficient criminal justice information system in Delaware consistent with Chapter 85 of this title and applicable federal law and regulations, the need of criminal justice agencies and courts of the State for accurate and current criminal history record information, and the right of individuals to be free from improper and unwarranted intrusions into their privacy.

63 Del. Laws, c. 352, § 1.;



§ 8602. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Administration of criminal justice'' shall mean performance of any of the following activities: Detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correction supervision or rehabilitation of accused persons or criminal offenders, criminal identification activities, and the collection, storage and dissemination of criminal history record information.

(2) "Criminal history record information'' shall mean information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, informations or other formal criminal charges, and any disposition arising therefrom, sentencing, correctional supervision and release. "Criminal history record information'' shall include the names and identification numbers of police, probation, and parole officers, and such information shall not be within the definition of a "public record'' for purposes of the Freedom of Information Act, Chapter 100 of Title 29. Pursuant to the provisions of this subchapter, upon application the State Bureau of Investigation shall release to members of the news media, and to individuals and agencies as defined by this subchapter, a random number that is unique and permanent to each arresting officer as a surrogate for the officer's agency or department-issued identification number. The term does not include identification information such as fingerprint records to the extent that such information does not indicate involvement of the individual in the criminal justice system. Nor shall the term include information contained in:

a. Posters, announcements or lists for identifying or apprehending fugitives or wanted persons;

b. Original records of entry such as police blotters maintained by criminal justice agencies which are compiled chronologically and required by law with long-standing custom to be made public, if such records are organized on a chronological basis;

c. Court records of public judicial proceedings;

d. Published court or administrative opinions or public judicial, administrative or legislative proceedings;

e. Records of traffic offenses maintained by the Division of Motor Vehicles for the purpose of regulating the issuance, supervision, revocation or renewal of driver's, pilot's or other operator's licenses;

f. Announcements of executive clemency.

(3) "Criminal justice agency'' shall mean:

a. Every court of this State and of every political subdivision thereof;

b. A government agency or any subunit thereof which performs the administration of criminal justice pursuant to statute or executive order, and which allocates a substantial part of its annual budget to the administration of criminal justice. Such agencies shall include, but not be limited to, the following:

1. The Delaware State Police;

2. All law-enforcement agencies and police departments of any political subdivision of this State;

3. The State Department of Justice;

4. The Office of the Solicitor of the City of Wilmington;

5. The Department of Correction;

6. The Division of Youth Rehabilitative Services;

7. The Delaware Criminal Justice Information System, Office of the Director;

8. The Division of Professional Regulation.

(4) "Criminal Justice Information System'' shall mean the computer hardware, software and communication network managed, operated and maintained by the Delaware Criminal Justice Information System.

(5) "Disposition'' shall include, but not be limited to, trial verdicts of guilty or not guilty, nolle prosequis, Attorney General probations, pleas of guilty or nolo contendere, dismissals, incompetence to stand trial, findings of delinquency or nondelinquency and initiation and completion of appellate proceeding.

(6) "Dissemination'' shall mean the transmission of criminal history record information, or the confirmation of the existence or nonexistence of such information. The term shall not include:

a. Internal use of information by an officer or employee of the agency which maintains such information;

b. Transmission of information to the State Bureau of Identification;

c. Transmission of information to another criminal justice agency in order to permit the initiation of subsequent criminal justice proceedings;

d. Transmission of information in response to inquiries from criminal justice agencies via authorized system terminals, which agencies provide and/or maintain the information through those terminals.

(7) A "governmental agency'' shall mean any agency of the government of the United States or the State of Delaware or any political subdivision thereof. It does not include a private individual, corporation or other nongovernmental entity.

63 Del. Laws, c. 352, § 1; 65 Del. Laws, c. 451, §§ 1-3; 68 Del. Laws, c. 103, §§ 1, 2; 71 Del. Laws, c. 204, § 1; 74 Del. Laws, c. 224, § 2; 77 Del. Laws, c. 326, § 3.;



§ 8603. Board of Managers — Established; purpose; composition; term of office; staff; powers

(a) The Delaware Criminal Justice Information System Board of Managers, hereinafter referred to as the "Board,'' is hereby established.

(b) The Board shall establish policy for the development, implementation and operation of comprehensive data systems in support of the agencies and courts of the criminal justice system of the State. Said data systems shall include, but not be limited to, criminal history record information with respect to individuals who are arrested, or against whom formal criminal charges are preferred within this State, or against whom proceedings relating to the adjudication of a juvenile as delinquent are instituted.

(c) The Board shall be composed of 16 members, 11 of whom shall be voting members as follows:

(1) One member of the Delaware State Police, to be designated by the Superintendent of the Delaware State Police;

(2) One member of a municipal police department, to be designated by the Chairperson of the Delaware Police Chiefs' Council;

(3) One member of the Department of Correction, to be designated by the Commissioner of Correction;

(4) One member of the Division of Youth Rehabilitative Services, to be designated by the Director of the Division of Youth Rehabilitative Services;

(5) Three members to be designated by the Chief Justice of the Supreme Court, 1 of whom shall represent the Family Court, and 1 to represent all other courts of the State;

(6) One member of the Department of Justice, to be designated by the Attorney General;

(7) One member of the Office of the Public Defender, to be designated by the Public Defender;

(8) One member-at-large to be designated by the Governor; and

(9) One member of the New Castle County Police Department as designated by the Colonel of the New Castle County Police.

(d) In addition, there shall be 5 nonvoting members:

(1) Two members of the General Assembly, 1 Senator to be designated by the President Pro Tempore of the Senate, and 1 Representative to be designated by the Speaker of the House of Representatives;

(2) One member of the Delaware State Bureau of Identification, to be designated by the Superintendent of the Delaware State Police;

(3) One member of the department (or agency) within the State with overall responsibility for providing information resource management, to be designated by the director or chief official of that agency; and

(4) One member of the Delaware Criminal Justice Council, to be designated by the Chairperson of that Council.

(e) Each Board member shall serve at the pleasure of, and for the term prescribed by, the officer or individual by whom such member was appointed.

(f) The agencies represented on the Board shall provide the Board with adequate staff support to assure that applicable provisions of this chapter are effectively carried out, not inconsistent with state law.

(g) The Board shall have the power and authority to:

(1) Designate an Executive Committee which may act between meetings of the Board, subject to confirmation of its decisions by a quorum of the Board, which Executive Committee shall consist of not less than 3 members of the Board and shall be chaired by the Board Chairperson.

(2) Appoint, supervise and evaluate an Executive Director to implement and administer this chapter.

(3) Approve the Executive Director's annual budget request and other applications for funds from any sources.

(4) Recommend any legislation necessary for the implementation, operation and maintenance of the criminal justice information system.

(5) Establish and implement policy for providing management and administrative statistics and for coordinating technical assistance to serve the information needs of criminal justice agencies, planners, administrators, legislators and the general public.

(6) Perform all functions necessary to carry out the duties of this chapter.

63 Del. Laws, c. 352, § 1; 65 Del. Laws, c. 451, §§ 4-6; 68 Del. Laws, c. 103, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 307, §§ 1-4.;



§ 8604. Board of Managers — Duty to insure compliance with statute

The Board shall insure that the State Bureau of Identification and all other criminal justice agencies collecting, storing or disseminating criminal history record information and other information concerning crimes and offenders comply with this chapter and Chapter 85 of this title.

63 Del. Laws, c. 352, § 1.;



§ 8605. Rules and regulations

The Board shall have the power and authority to promulgate rules and regulations to insure compliance with this chapter not inconsistent with Chapter 85 of this title.

63 Del. Laws, c. 352, § 1; 68 Del. Laws, c. 103, § 5.;



§ 8606. Office of the Director; function and duties

(a) Appointment and duties of Executive Director. — The Executive Director shall be appointed by and serve at the pleasure of the Board. The duties of the Executive Director shall include, but not be limited to:

(1) The employment and supervision of required employees.

(2) The preparation and management of an annual budget, and such other funds as are designated for the development and operation of the Criminal Justice Information System.

(3) Provide such administrative support to the Board as may be necessary.

(4) The preparation of policy, procedure and directives as may be required to implement this chapter and Chapter 85 of this title, or as the Board may require.

(5) Be the Chief Operational Officer of the Criminal Justice Information System, as per this title and established Board policy.

(6) The preparation of an annual report on the status of the Criminal Justice Information System.

(b) Primary functions. — The primary function of the Office of the Director shall be the assurance of the efficient and reliable development and operation of the hardware, software and database which comprise the Criminal Justice Information System; thereby, effectively collecting, storing and disseminating through the automated system, for all authorized users, criminal justice information, including criminal history record information.

(c) Duty to provide security. — The Office of the Director shall provide for automated security as follows:

(1) Provide for secure system access for all criminal justice information system users through the administration of the Delaware Criminal Justice Information System security programs;

(2) Employ effective and technologically adequate software and hardware designs to prevent unauthorized access or modifications to any information contained within the Criminal Justice Information System;

(3) Insure that access to computer facilities, systems operating environments, data file contents and system documentation whether in use or stored in a media library, shall be restricted to specifically authorized organizations and/or personnel;

(4) Procedures shall be instituted to assure that all Delaware Justice Information System facilities provide safe and secure record storage;

(5) Procedures shall be instituted to assure that any agency or individual authorized access to the information system shall be responsible for the physical security of criminal history record information, or other such sensitive information, under its control or in its custody, and such information shall be protected from unauthorized access, disclosure or dissemination;

(6) Direct access to criminal history record information, or other such sensitive information, shall be available only to other authorized personnel essential to the proper operation of the Criminal Justice Information System;

(7) Each employee, office or contracted employee, working with, or having access to the Criminal Justice Information System shall be made familiar with the substance and intent of this chapter and Chapter 85 of this title.

(d) Duty to maintain complete and accurate records; performance of an audit. — The Office of the Director, or such contracted firms as may be employed, shall conduct an audit of the Criminal Justice Information System files and of the agencies accessing the system. The audit will be conducted according to established systems auditing procedures, and other such procedures as the State Bureau of Identification may prescribe. An audit will be conducted upon concurrence of the Board.

(e) Duty to provide training. — The Office of the Director shall assure that training programs are established for all automated systems within the scope of the Criminal Justice Information System and provide for adequate documentation and manuals for the use of such systems.

(f) Duty to assure system operations. — The Office of the Director shall provide for the continued operation of the Criminal Justice Information System, including such maintenance as required.

(g) Duty to provide information resource management. — The Office of the Director shall provide the management of the Criminal Justice Information System data, assuring the effective use of the information resource.

(h) Duty to assure compliance with state criminal justice system; duty to provide effective management. — The Office of the Director shall have the duty to assure that all Criminal Justice Information System developments shall meet the requirements of the state criminal justice system and its member agencies and courts, and provide for the effective management of the development process.

(i) Duties pursuant to cooperative agreement or express policy. — The Office of the Director shall perform such duties as the Board deems necessary within the bounds of the Criminal Justice Information System, its management and maintenance, as established through cooperative agreement or express Board policy.

68 Del. Laws, c. 103, § 5.;



§ 8607. Violations and investigations

All suspected or reported violations of Chapter 85 or subchapter III, subpart K of Chapter 5 of this title shall be reported to the Director of the State Bureau of Investigation, with said agency having responsibility for the investigation of the reported violation.

68 Del. Laws, c. 103, § 6.;



§ 8608. Personnel

(a) No person shall be appointed, promoted or transferred to any position with an agency which has or allows access to criminal history record information facilities, systems operating environments or data file contents, whether while in use or stored in a media library, without a criminal history record check by the employing agency. No person shall be appointed, promoted or transferred to such a position by an agency if promotion or transfer could endanger the security, privacy or integrity of such information.

(b) The Board shall initiate or cause to be initiated administrative action leading to the transfer or removal of personnel authorized to have access to such information, where such personnel violated Chapter 85 of this title.

(c) The Board shall provide for the establishment of a plan for resolving employee grievances, complaints and appeals.

63 Del. Laws, c. 352, § 1; 68 Del. Laws, c. 103, § 5.;



§ 8609. Denial of appointment, etc., to position allowing access to criminal history record information

(a) Nothing in this chapter or in any rule promulgated hereunder shall limit the authority of a criminal justice agency or of the Board under § 8605 of this title to deny the appointment, promotion or transfer of any person to any position which has or allows access to criminal history record information.

(b) The Board shall have authority under the rules to initiate or cause to be initiated administrative action leading to the transfer or removal of personnel of a criminal justice agency who are authorized to have or allow access to criminal history record information where such personnel violate Chapter 85 of this title.

(c) Any person who is otherwise qualified for a position under this chapter who is denied appointment, promotion or transfer to such position or who is transferred or removed from such position under § 8605 of this title shall be given a written statement of the reason or reasons therefor by the agency responsible for such action, and the agency shall promptly give written notice of its action to the Board.

63 Del. Laws, c. 352, § 1; 68 Del. Laws, c. 103, § 5.;



§ 8610. Access; conditions

Access to the Criminal Justice Information System, including computerized criminal history, shall be available to governmental agencies (as defined by this statute) provided that the requesting agency meets the following conditions:

(1) In order to be eligible to obtain information from CJIS, an agency must offer written evidence that the public interest in dissemination or access outweighs the security and privacy interests of the person or persons upon whom access is sought, and that access is germane to the mission of the agency.

(2) The agency shall submit to an application procedure as established by the Board of Managers. Said procedure shall identify the specific information being sought.

(3) Approval of the agency's application, which may be in whole, in part, or as modified by the Board, shall require a two-thirds majority of the entire Board of Managers.

(4) Upon approval of the agency's application, the agency shall enter into a user's agreement as prescribed in § 8514 of this title.

(5) The agency shall bear all costs associated with CJIS access, once granted.

This section does not pertain to access to police complaint information contained in CJIS collected as a result of the requirements as specified in § 8507(a)(4) of this title. Such access shall remain within the discretion of the Director of the State Bureau of Identification.

71 Del. Laws, c. 204, § 2.;






CHAPTER 87. CRIMINAL JUSTICE COUNCIL

§ 8700. Mission statement

The Delaware Criminal Justice Council is an independent body committed to leading the criminal justice system through a collaborative approach that calls upon the experience and creativity of the Council, all components of the system, and the community. The Council shall continually strive for an effective system that is fair, efficient, and accountable.

75 Del. Laws, c. 193, § 1.;



§ 8701. Created; composition; compensation

(a) There is hereby created the Criminal Justice Council.

(b) The Council shall consist of 29 members as follows:

(1) The Chief Justice of the Supreme Court, or the Chief Justice's designee;

(2) The President Judge of Superior Court, or the President Judge's designee;

(3) The Chief Judge of Family Court, or the Chief Judge's designee;

(4) The Chief Magistrate of the Justice of the Peace Courts, or the Chief Magistrate's designee;

(5) The Attorney General, or the Attorney General's designee;

(6) The Public Defender, or the Public Defender's designee;

(7) The Commissioner of the Department of Correction, or the Commissioner's designee;

(8) The Chief of the Bureau of Prisons of the Department of Correction, or the Bureau Chief's designee;

(9) The Director of the Division of Youth Rehabilitation, or the Director's designee;

(10) The Chairperson of the Board of Parole, or the Chairperson's designee;

(11) The Superintendent of the State Police, or the Superintendent's designee;

(12) The Chief of the New Castle County Police Department, or the Chief's designee;

(13) The Chief of the Wilmington Police Department, or the Chief's designee;

(14) The Chairperson of the Delaware Police Chiefs' Council, or the Chairperson's designee;

(15) The Chief Medical Examiner, or the Chief Medical Examiner's designee;

(16) The Secretary of Health and Social Services, or the Secretary's designee;

(17) The Secretary of Labor, or the Secretary's designee;

(18) The United States Attorney for the District of Delaware, or the United States Attorney's designee;

(19) The Secretary of Education, or the Secretary's designee;

(20) Five at-large members who shall serve at the pleasure of the Governor for a term of 5 years each;

(21) The Secretary of the Department of Technology and Information, or the Secretary's designee;

(22) The Chief Judge of the Court of Common Pleas, or the Chief Judge's designee;

(23) The Secretary of the Department of Services for Children, Youth and their Families, or the Secretary's designee;

(24) The Secretary of Public Safety, or the Secretary's designee; and

(25) A sitting judge of the United States District Court for the District of Delaware as designated by the Chief Judge of the United States District Court for the District of Delaware.

(c) The terms of those members who serve by virtue of the office they hold shall be concurrent with service in the office from which they derive their membership.

(d) Commission members shall serve without salary, but shall be entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties.

61 Del. Laws, c. 495, § 2; 63 Del. Laws, c. 170, § 1; 63 Del. Laws, c. 191, § 4; 64 Del. Laws, c. 407, § 2; 67 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 45, §§ 1-3; 72 Del. Laws, c. 290, §§ 1-3; 75 Del. Laws, c. 193, §§ 4-7; 78 Del. Laws, c. 293, § 1; 78 Del. Laws, c. 305, § 3.;



§ 8702. Meetings; quorum; committees; procedure

(a) The Council shall meet at least 8 times per year. At least 1 meeting each calendar year shall be held in each county. Ten members shall constitute a quorum.

(b) The Council may establish committees as it deems advisable, but only the Council itself may set policy or take other official action.

(c) The Council may promulgate rules of procedure governing its operations, provided that they are in accordance with Chapters 100 and 101 of Title 29, and provided that no rule shall permit proxy voting at more than 2 meetings per calendar year.

61 Del. Laws, c. 495, § 2; 63 Del. Laws, c. 170, §§ 2, 3; 64 Del. Laws, c. 407, § 2.;



§ 8703. Officers

(a) In December of each year, the Council shall elect a Chairperson and a Vice-Chairperson who shall serve terms of office coinciding with the following calendar year. Officers may be reelected.

(b) If the Chairperson resigns or ceases to be a member of the Council, the Vice-Chairperson shall become the Chairperson and there shall be an election to fill the unexpired term of the Vice-Chairperson at the next Council meeting.

(c) If the Vice-Chairperson resigns or ceases to be a member of the Council, there shall be an election to fill the unexpired term of the Vice-Chairperson at the next Council meeting.

(d) It shall be the duty of the Chairperson to convene and preside over meetings of the Council and prepare an agenda for meetings, except for the initial meeting of the Council, which shall be convened and presided over by the Chief Justice of the Supreme Court.

(e) It shall be the duty of the Vice-Chairperson to act as Chairperson in the absence of the Chairperson.

64 Del. Laws, c. 407, § 2.;



§ 8704. Powers and duties

The Council shall:

(1) Continuously study the administration of justice in this State and develop and implement policies and programs for improving the effectiveness of the criminal justice system in this State;

(2) Receive, consider and, at its discretion, investigate criticisms and suggestions pertaining to the administration of justice in the State;

(3) Submit to the General Assembly each January a program of recommended legislation to improve the criminal justice system;

(4) Recommend to the Governor and criminal justice agencies and courts of the State or political subdivisions thereof, either upon request or upon the Council's own motion, such changes in rules, organization or methods of operation as it may deem advisable;

(5) Review any application for federal funds by any criminal justice agency or court of the State or political subdivision thereof, prior to the submission of said application or request to the Delaware State Clearinghouse Committee, and provide the Clearinghouse Committee with any comments the Council deems appropriate;

(6) Allocate among the criminal justice agencies and courts of the State or political subdivisions thereof all federal funds for the improvement of the state criminal justice system if such funds are provided by the federal government in the form of a block or categorical grant;

(7) Have the authority to collect from any state or local governmental entity information, reports, statistics or other such material which is necessary to carry out the Council's function;

(8) Provide training and technical assistance to criminal justice agencies;

(9) Perform such other duties as may be necessary to carry out this chapter; and

(10) Allocate funds resulting from the certified copy fees for marriage license/certificates, pursuant to § 3132(b) of Title 16. Moneys resulting from the copy fees shall constitute The Domestic Violence Fund. The Fund shall be administered by the Criminal Justice Council and shall be used to make grants to programs providing direct services to victims of domestic violence and submit an annual report each fiscal year to the General Assembly delineating how and where the funds collected were spent. The Criminal Justice Council shall publish a Domestic Violence Fund, Request for Proposals, once a year and provide annual grants to eligible programs. The Domestic Violence Coordinating Council will participate in the review of grant applications. To be eligible to receive funds under this section, a domestic violence program must meet the following requirements:

a. It shall have been in operation on the preceding July 1 and shall continue to be in service;

b. It shall offer direct victim services; and

c. It must be a nonprofit corporation.

61 Del. Laws, c. 495, § 2; 64 Del. Laws, c. 407, § 2; 76 Del. Laws, c. 375, § 4.;



§ 8705. Officials to furnish information

It shall be the duty of all officials of the State or any political subdivision thereof to furnish any information and compile any report which may be requested by the Council.

64 Del. Laws, c. 407, § 2.;



§ 8706. Criminal justice agencies and courts to provide assistance

It shall be the duty of all criminal justice agencies and courts of the State or any political subdivision thereof to provide such staff or other assistance as may reasonably be requested by the Council to carry out its functions under this chapter.

64 Del. Laws, c. 407, § 2.;



§ 8707. Annual report; quarterly reports

(a) The Council shall compile the recommendations made pursuant to § 8704(4) of this title and such other information as it deems appropriate into an annual report, which shall be made available to the Governor, the criminal justice agencies and courts of the State and political subdivisions thereof, and upon request to members of the General Assembly and the public.

(b) The Council shall compile a record of all funding distributions made by the Council during each fiscal quarter into a quarterly report which shall be made available to the General Assembly at the close of the quarter.

61 Del. Laws, c. 495, § 2; 64 Del. Laws, c. 407, § 2; 75 Del. Laws, c. 193, §§ 2, 3.;



§ 8708. Public hearings

The Council shall hold public hearings annually in each county for the purpose of carrying out its duties under § 8704(1), (2) and (4) of this title.

64 Del. Laws, c. 407, § 2.;



§ 8709. Executive Director; staff

The Executive Director of the Criminal Justice Council shall be appointed by and serve at the pleasure of a majority of the members of the Council. The Executive Director shall act as secretary to the Council. The Executive Director shall be paid such compensation as shall be determined by the General Assembly. The Executive Director may employ such personnel as are necessary to carry out the functions of this chapter, subject to the approval of the Council and within the limits of any appropriation made by the General Assembly.

61 Del. Laws, c. 495, § 2; 63 Del. Laws, c. 170, § 1; 63 Del. Laws, c. 191, § 4; 64 Del. Laws, c. 407, § 2.;






CHAPTER 88. DELAWARE COUNTY AND MUNICIPAL POLICE/FIREFIGHTER PENSION PLAN

§ 8801. Definitions

As used in this chapter:

(1) "Board'' shall mean the Board of Pension Trustees established by § 8308 of Title 29.

(2) "Compensation'' shall mean all salary or wages, excluding overtime payments and special payments for extra duties, payable to a member for service.

(3) "Credited service'' shall mean, for any member:

a. Service as an employee;

b. Equalized state service if the member elects a unified pension;

c. Service as an employee before the date of affiliation with the Fund by the employer, provided the actuarially-determined past service cost associated with such service is paid into the Fund on a schedule approved by the Board of Pension Trustees; and

d. Service with a police department not covered under paragraph (6) of this section by someone who is subsequently employed as a police officer by a county or municipality in Delaware, which has affiliated with the Fund established by this chapter may receive credit for such previous service upon payment to the Fund, on or before the date of issuance of the individual's first benefit check, of a single lump sum payment equal to the actuarial value of the pension benefits to be derived from such service credits compiled on the basis of actuarial assumption approved by the board and the individual's attained age and final average compensation.

(4) "Dependent'' shall mean a dependent child or dependent parent. A dependent child is a person who is unmarried and either has not attained age 18, or has attained age 18 but not age 22 and is attending school on a full-time basis, or has attained age 18 and is permanently disabled as the result of a disability which began before the dependent attained age 18. A dependent parent is the parent of a member who was receiving at least one half of the support from the member at the time of the member's death.

(5) "Employee'' shall mean:

a. An individual who is employed on a full-time basis as a police officer by a county or municipality in Delaware which has affiliated with the Fund established by this chapter; or

b. An individual who is employed on a full-time basis as a uniformed firefighter by the City of Wilmington after affiliation by the City of Wilmington with the Fund established by this chapter.

(6) "Equalized state service'' shall mean:

a. Years of service as an "employee'' as defined in § 5501(e)(1) and (3) of Title 29, multiplied by 25/30, provided that the individual is not accruing nor collecting benefits under Chapter 55 of Title 29. It shall not include service for which the employee has received the withdrawal benefit provided by § 5530 of Title 29, or the refund provided by § 5523(b) of Title 29, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

b. Years of service as an "employee'' as defined in § 5551(5) of Title 29, multiplied by 25/30, provided that the individual is not accruing nor collecting benefits under Chapter 55A of Title 29. It shall not include service for which the employee has received the withdrawal benefit provided by § 5580 of Title 29, or the refund provided by § 5573(b) of Title 29, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

c. Years of service as an "employee'' as defined in § 8351(5) of this title, multiplied by 25/25, provided that the individual is not accruing nor collecting benefits under subchapter III of Chapter 83 of this title. It shall not include service for which the employee has received the withdrawal benefit provided by § 8374 of this title, or the refund provided by § 8364(d) of this title, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

(7) "Final average compensation'' shall mean 1/36 of the compensation paid to an employee during any period of 36 consecutive months for services rendered during those 36 months, in the years of credited service in which the compensation was highest.

(8) The clause "for which the member is eligible under the Federal Social Security Act'' shall mean the old age insurance benefit or the disability insurance benefit for which an individual is or will be eligible by virtue of age and the wage credits under the Federal Social Security Act (42 U.S.C. § 301 et seq.), based on the final average compensation and the Federal Social Security Act (42 U.S.C. § 301 et seq.) in effect when the individual ceased to be an employee under this chapter and computed in accordance with rules and regulations approved by the Board, regardless of any other factors such as, without limitation, whether the employee has made application for Social Security benefits or is subsequently employed.

(9) "Fund'' shall mean the Fund established by § 8843 of this title.

(10) "Inactive member'' shall mean a member who is an employee on or after the member:

a. Has terminated service;

b. Is not eligible to begin receiving a service or disability pension; and

c. Has neither applied for nor received a refund of contributions.

(11) "Member'' shall mean a person who is an employee on or after the date the employer affiliates with the Fund.

(12) "Normal retirement date'' shall mean the date at which a member is eligible for a service pension pursuant to § 8813(a) of this title. For a member who has received a disability benefit, the period of disability plus credited service, not to exceed 25 years, shall be used in determining normal retirement date.

(13) "Partial disability'' shall mean a medically determined physical or mental impairment which renders the member unable to function as a police officer and which is reasonably expected to last at least 12 months.

(14) "Primary survivor'' shall mean a person in the following order of priority, unless the priority is changed by the member on a form prescribed by the Board on file with the Board at the time of the member's death:

a. The surviving spouse, or

b. If there is no eligible surviving spouse, a dependent child (or with the survivor's pension divided among them in equal shares, all such children, including and resulting from a pregnancy prior to the member's death), or

c. If there is no eligible surviving spouse, or eligible dependent child, a dependent parent (or, with the survivor's pension divided between them in equal shares, both such parents).

(15) "Retired member'' shall mean a member who has terminated service, other than an inactive member, who is eligible to receive a service or disability pension under this chapter.

(16) "Total disability'' shall mean a medically determined physical or mental impairment which renders the member totally unable to work in any occupation for which the member is reasonably suited by training or experience, which is reasonably expected to last at least 12 months.

64 Del. Laws, c. 445, § 1; 65 Del. Laws, c. 91, § 1; 67 Del. Laws, c. 86, § 2; 67 Del. Laws, c. 327, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 43, § 1; 79 Del. Laws, c. 140, § 1.;



§ 8802. Employment of pensioners

An individual shall not receive a service or disability pension under this chapter for any month during which the individual is an employee as defined in § 8801 of this title, unless:

(1) The individual is a police officer who has retired from 1 county or municipal employer and has been appointed by the executive branch and confirmed by the legislative branch of a different county or municipal employer participating in the County Municipal Police/Firefighter Pension Plan; or

(2) The individual is a temporary employee whose earnings from such employment do not exceed the maximum allowed by Social Security without affecting Social Security benefits; and

(3) The individual's employment under paragraphs (1) and (2) of this section is not pension creditable service time and may not be used to earn any retirement benefits in the Delaware County and Municipal Police/Firefighter Pension Plan.

64 Del. Laws, c. 445, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 407, § 1.;



§ 8803. Garnishment and assignment of benefits prohibited

Except for orders of the Delaware Family Court for a sum certain payable on a periodic basis, the benefits provided by this chapter shall not be subject to attachment or execution and shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.

64 Del. Laws, c. 445, § 1; 71 Del. Laws, c. 337, § 2.;



§ 8804. Waiver of benefits

Any individual entitled to any benefits under this chapter may decline to accept all or any part of such benefits by a waiver signed and filed with the Board. Such waiver may be revoked in writing at any time, but no payment of the benefits waived shall be made covering the period during which such waiver was in effect.

64 Del. Laws, c. 445, § 1.;



§ 8805. Optional participation of counties and municipalities

Any county or municipality may elect to participate in the County and Municipal Police/Firefighter Pension Plan beginning July 1 of any year on or after July 1, 1984. Application to participate shall be by resolution approved by the governing body of the county or municipality and shall be submitted to the Board in such form as the Board shall determine not later than 90 days prior to the date participation is to begin, except such time limit may be reduced by the Board. Any such application, upon approval by the Board, shall be irrevocable. Each participating county and municipality shall provide such information to the Board as it may require for the administration of this chapter.

64 Del. Laws, c. 445, § 1; 67 Del. Laws, c. 327, § 3.;



§ 8811. Mandatory retirement

A member shall retire on the member's mandatory retirement date as established by the employer.

64 Del. Laws, c. 445, § 1; 75 Del. Laws, c. 133, § 8.;



§ 8812. Retirement option

When the member applies for a pension, the member shall choose either a unified pension or an ordinary pension.

64 Del. Laws, c. 445, § 1; 67 Del. Laws, c. 86, § 10; 70 Del. Laws, c. 186, § 1.;



§ 8813. Eligibility for service pension

(a) A member shall become eligible to receive a service pension, after the member has terminated employment, beginning with the month when:

(1) The member has 5 years of credited service and has attained age 62; or

(2) The member's age plus credited service (but not less than 10 years) equals 75; or

(3) The member has 5 years of credited service, and has retired under the provisions of § 8811 of this title; or

(4) The member has 20 years of credited service.

(b) An inactive member with a vested right to a service pension shall become eligible to receive such pension, computed in accordance with the provisions of this chapter in effect when the member ceased to be an employee, beginning with the first month after attainment of age 62.

(c) For purposes of this section, credited service shall include any period during which a member is receiving a disability pension as provided by this chapter.

64 Del. Laws, c. 445, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 143, § 1; 75 Del. Laws, c. 133, § 9; 76 Del. Laws, c. 214, § 1.;



§ 8814. Vesting rights; return to service

(a) A member who has 5 years of credited service shall have a vested right to a service pension.

(b) If a member who has less than 5 years of credited service ceases to be an employee, the service credits to the date of termination shall be cancelled unless:

(1) The member again becomes an employee within 4 months after such cessation of employment; or

(2) The member subsequently acquires 5 years of credited service; or

(3) The member has joined a state pension plan which provides for a unified state service pension and subsequently acquires 5 years of credited service; and provided that, if the member has withdrawn that member's own contributions, the member repays them with interest at a rate determined by the Board.

(c) For purposes of this section, credited service shall include any period during which a member is receiving a disability pension as provided by this chapter.

(d) A former employee's vested right shall be forfeited upon application for a refund of accumulated contribution.

64 Del. Laws, c. 445, § 1; 67 Del. Laws, c. 86, § 11; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 133, § 7; 76 Del. Laws, c. 214, § 1.;



§ 8815. Eligibility for disability pension

(a) A member who suffers a partial or total disability resulting from an individual and specific act, the type of which would normally occur only while employed as a police officer/firefighter, shall be eligible for a duty-connected disability pension. If such act involves a traumatic event which directly causes an immediate cardiovascular condition which results in partial or total disability, the member shall be eligible for a partial or total duty-connected disability pension.

(b) A member with 5 years of credited service who suffers a partial or total disability and who is not eligible for a duty-connected disability pension shall be eligible for an ordinary partial or total disability pension.

(c) The determination of disability and its cause shall be made by the Board after receiving the recommendation of its medical committee.

(d) For the purposes of this section, whether a member is employed as an on-duty police officer or on an authorized special duty function, the following duties shall be presumed to occur only while employed as a police officer without limiting the scope of acts embraced by subsection (a) of this section:

(1) Engaging in a high-speed chase;

(2) Effecting an arrest (criminal or traffic);

(3) Pursuing a suspect (criminal or traffic);

(4) Patrolling (criminal or traffic);

(5) Directing traffic or removing traffic hazards;

(6) Assisting a civilian, for example, a motorist alongside of the highway or rendering aid in a life-threatening situation (fire, drowning);

(7) In-service training other than physical fitness;

(8) Performing police functions at a crime scene or in connection with the investigation thereof; or

(9) Being assaulted whether by a suspect, detainee, arrestee, prisoner or mental patient.

64 Del. Laws, c. 445, § 1; 67 Del. Laws, c. 327, § 4; 70 Del. Laws, c. 389, § 1.;



§ 8816. Payment of service pension

Service pension payments shall be made to a retired member for each month beginning with the month in which the member becomes eligible to receive such pension and ending with the month in which the member dies.

64 Del. Laws, c. 445, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8817. Payment of disability pension

(a) Disability pension payments shall be made to a member for each month beginning with the month in which the member becomes eligible to receive such pension and ending with the month in which the member ceases to be eligible or dies.

(b) Any member receiving a disability pension who has not reached normal retirement date shall report to the Board annually, in a form prescribed by the Board, total earnings from any gainful occupation or business and Worker's Compensation benefits in the preceding calendar year. The excess of such earnings and/or such benefits over the current base pay of the rank held at the time of disability shall be deducted from the disability pension beginning 90 days following the day the report is due, in a manner determined by the Board. If any member received a disability pension for less than 12 months in the calendar year for which earnings are reported, the deduction, if any, shall be determined on a pro rata basis.

(c) If a member who is initially determined to be totally disabled recovers, yet is still partially disabled, the total disability pension shall be reduced to a partial disability pension for as long as the member shall remain partially disabled.

(d) If a member who is disabled recovers and is no longer totally or partially disabled, the disability pension shall be discontinued unless:

(1) The member has reached normal retirement date, or

(2) In the case of a duty-connected disability, the member is not offered employment by the council or municipality in a position for which the member is suited by training and experience.

(e) A member aggrieved by the reclassification or termination of disability pension pursuant to subsection (c) or (d) of this section may appeal such decision to the Superior Court within 30 days of the day the decision is mailed. The appeal shall be on the record, without a trial de novo. The Court may remand the case to the Board for further proceedings on the record if the Court determines that the record is insufficient for review. When factual determinations are at issue, the Court's review, in the absence of actual fraud, shall be limited to a determination of whether the Board's decision is supported by substantial evidence in the record.

64 Del. Laws, c. 445, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8818. Amount of ordinary service pension

The amount of the monthly ordinary service pension payable to a retired member shall be the sum of 2.5% of final average compensation multiplied by years of service up to 20 years inclusive, plus 3.5% of final average compensation multiplied by years of service above 20 years.

64 Del. Laws, c. 445, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 133, § 1.;



§ 8819. Amount of unified service, disability or survivor pension

The amount of the unified pension payable to an employee, former employee or survivor shall be the sum of the following:

(1) The amount computed according to this chapter, exclusive of service credited under § 8801(6) of this title; plus

(2) The sum of the amounts computed, based on credited service as an employee, according to subchapter II of Chapter 55 of Title 29; subchapter II of Chapter 55A of Title 29; and subchapter III of Chapter 83 of this title.

64 Del. Laws, c. 445, § 1; 67 Del. Laws, c. 86, § 8.;



§ 8820. Amount of duty-connected disability pension

(a) The duty-connected total disability pension shall by 75% of final average compensation plus 10% of final average compensation for each dependent during the period of dependency, not to exceed a total of 25% of final average compensation for all dependents.

(b) The duty-connected partial disability pension shall be computed in the same manner as the service pension based on credited service accrued to the date of disability, subject to a minimum of 50% of final average compensation.

(c) Medical costs made necessary by reason of duty-connected disability which are in excess of those amounts paid by any health care coverage or worker's compensation shall be paid by the Fund. Payments under this subsection will be paid upon the filing of a claim in a form prescribed by the Board.

64 Del. Laws, c. 445, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 133, §§ 2, 3.;



§ 8821. Amount of ordinary disability pension

The ordinary disability pension shall be computed in the same manner as the service pension based on credited service accrued to the date of disability, subject to the following:

(1) In the case of total disability, the minimum pension shall be 50% of final coverage compensation plus 5% of final average compensation for each dependent during the period of dependency, not to exceed a total of 20% of final average compensation for all dependents; and

(2) In the case of partial disability, the minimum pension shall be 30% of final average compensation.

64 Del. Laws, c. 445, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 133, § 4.;

§ 8821A Amount of ordinary service or disability pensions.

Notwithstanding provisions of this chapter to the contrary, an employee may elect to have his or her service or disability pension computed under this chapter reduced by 3% thereby providing a survivor's pension equal to 75% of such reduced amount to the employee's eligible survivor or survivors at the time of the employee's death. This election must be made in a form approved by the Board, filed prior to the issuance of the employee's first benefit check and shall be irrevocable.

78 Del. Laws, c. 374, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8821A. Amount of ordinary service or disability pensions

Notwithstanding provisions of this chapter to the contrary, an employee may elect to have his or her service or disability pension computed under this chapter reduced by 3% thereby providing a survivor's pension equal to 75% of such reduced amount to the employee's eligible survivor or survivors at the time of the employee's death. This election must be made in a form approved by the Board, filed prior to the issuance of the employee's first benefit check and shall be irrevocable.

78 Del. Laws, c. 374, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8822. Ordinary survivor's pension

(a) Upon the death of a member in service, a monthly survivor's pension shall be payable to his or her eligible survivor or survivors equal to 3/4 of the service pension the employee would have been eligible to receive had he or she elected the option provided under § 8821A of this title.

(b) Upon the death of an employee in service, whose death occurred in the line of duty, a monthly survivor's pension shall be payable to the primary survivor equal to 3/4 of the member's compensation.

(c) Upon the death of an individual receiving a service or disability pension at the time of his or her death, a monthly survivor's pension shall be payable to the primary survivor and surviving dependents equal to the greater of (i) 50% of such service or disability pension, or (ii) if such pension was computed under the provisions of § 8821A of this title, 75% of such service or disability pension. If the primary survivor is the surviving spouse, such person must have been married to the deceased member:

(1) Prior to retirement; or

(2) For at least 1 year before the date of death, unless the death was the result of an accident.

(d) A survivor's pension shall begin with the month following the month in which the member or retired member dies. If payable to a surviving spouse who dies or marries, it shall become payable in the following month to the next primary survivor as defined in § 8801 of this title or cease with that month in the absence of the eligible dependents. If payable to a child who dies or fails to meet the conditions of eligibility in § 8801(4) of this title, it shall become payable in the following month to a dependent parent or cease with that month in the absence of eligible parents. If payable to a parent, it shall cease with the month in which the parent dies.

64 Del. Laws, c. 445, § 1; 67 Del. Laws, c. 86, § 16; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 374, § 2; 78 Del. Laws, c. 375, § 1.;



§ 8823. Death benefit

Upon the death of a member, inactive member, retired member or individual receiving a survivor's pension, there shall be paid to the designated beneficiary or beneficiaries or, in the absence of a designated beneficiary, to the estate of the member, inactive member, retired member or survivor, a lump sum equal to the excess, if any, of the accumulated member contributions with interest over the aggregate of all pension payments made.

64 Del. Laws, c. 445, § 1.;



§ 8824. Withdrawal benefit

(a) The accumulated contributions with interest of a member who is neither eligible for a service nor disability pension, nor has a vested right to a service pension, shall be refunded upon withdrawal from service.

(b) If a member has a vested right to a service pension and withdraws from service and is not immediately eligible for a service or disability benefit, the member may request a refund of accumulated contributions with interest. Refund of such contributions shall extinguish all rights to benefits under this chapter.

64 Del. Laws, c. 445, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8825. Adjustment of benefits [Subsection (c) effective upon meeting requirements of 77 Del. Laws, c. 232, § 2.]

(a) A pension payable under this chapter shall be adjusted no less liberally than adjustments made for pensions payable under the State Employees' Pension Plan, taking into account adjustments to Social Security benefits payable to state employees.

(b) Any monthly service pension, disability pension or survivor pension based on a former service or disability pension which is payable on July 7, 2005, shall be increased effective July 1, 2005, by the amount of difference between the pensioner's computed benefit under this chapter of this title, as effective July 1, 2005, less the benefit previously awarded under this chapter of this title.

(c) [Subsection (c) effective upon meeting requirements of 77 Del. Laws, c. 232, § 2.] The value of lost compensation as a result of mandatory leave without pay not associated with disciplinary action may be added to an employee's final average compensation for the period in time the employee would have been paid. The employer will pay to the Fund, on or before the date of issuance of the individual's first benefit check, a single lump sum payment equal to the sum of the employee and employer contributions that would have been paid into the fund based on the value of lost compensation.

64 Del. Laws, c. 445, § 1; 75 Del. Laws, c. 133, § 6; 77 Del. Laws, c. 232, § 1.;



§ 8826. Application for benefits

(a) A service pension, disability pension, survivor's pension, death benefit or withdrawal benefit shall be paid only upon the filing of an application in a form prescribed by the Board. A monthly benefit shall not be payable for any month earlier than the second month preceding the date on which the application for such benefit is filed.

(b) The Board may require any member, inactive member, retired member or eligible survivor to furnish such information as may be required for the determination of benefits under this chapter or to authorize the Board to procure such information. The Board may withhold payment of any pension under this chapter, whenever the determination of such pension is dependent upon such information and the member, inactive member, retired member or eligible survivor does not cooperate in the furnishing or procuring thereof.

(c) A service pension, disability pension, or survivor's pension applied for under this act may be paid into a Miller Trust Bank account, pursuant to the creation of an irrevocable income assignment trust ("Miller Trust''), established on behalf of an eligible pensioner or survivor covered under this chapter who is a person with disabilities, so long as the Miller Trust is established consistent with the laws of the State of Delaware, the laws of the United States and in accordance with the rules and regulations of the local and federal agencies responsible for administering assistance programs for persons with disabilities.

64 Del. Laws, c. 445, § 1; 77 Del. Laws, c. 408, § 4.;



§ 8841. Member contributions

(a) Effective January 1, 2006, member contributions to the fund shall be 7% of monthly compensation.

(b) An employee can repay a withdrawal benefit using a rollover distribution from:

(1) A direct rollover of an eligible rollover distribution from:

a. A qualified plan described in § 401(a) of the United States Internal Revenue Code [26 U.S.C. § 401(a)];

b. An annuity contract described in § 403(b) of the United States Internal Revenue Code [26 U.S.C. § 403(b)]; or

c. An eligible plan under § 457(b) of the United States Internal Revenue Code [26 U.S.C. § 457(b)].

(2) A participant contribution of an eligible rollover distribution from:

a. A qualified plan described in § 401(a) of the United States Internal Revenue Code [26 U.S.C. § 401(a)];

b. An annuity contract described in § 403(b) of the United States Internal Revenue Code [26 U.S.C. § 403(b)]; or

c. An eligible plan under § 457(b) of the United States Internal Revenue Code [26 U.S.C. § 457(b)].

(3) A participant rollover contribution of the portion of a distribution from an individual retirement account or annuity described in § 408 of the United States Internal Revenue Code [26 U.S.C. § 408] that is eligible to be rolled over and would otherwise be includible in gross income.

64 Del. Laws, c. 445, § 1; 72 Del. Laws, c. 143, § 2; 73 Del. Laws, c. 419, §§ 4, 5; 75 Del. Laws, c. 133, § 5.;



§ 8842. Employer contributions

The contribution of the county or municipality for each fiscal year shall be the percentage of covered payroll approved by the Board on the basis of the most recent actuarial valuation and shall equal (i) the normal cost; plus (ii) adjustments for actuarial gains and losses or increases in benefits adopted on or subsequent to participation; plus (iii) administrative costs.

64 Del. Laws, c. 445, § 1.;



§ 8843. Fund established

There shall be established a County and Municipal Police/Firefighter Retirement Fund, hereinafter referred to as the "Fund,'' separate and distinct from the fund established under subchapters II and III of Chapter 83 of this title, to which county or municipal appropriations and other employer contributions shall be deposited monthly, and to which member contributions shall be deposited upon deduction from the member's paycheck, and to which earnings on investments, refunds and reimbursements shall be deposited upon receipt, and from which benefits shall be paid and fees and expenses authorized by the Board shall be paid. Subject to Internal Revenue Code § 401(a)(24 [26 U.S.C. § 401(a)(24)], the assets of the Fund will be commingled in the Delaware Public Employees' Retirement System as provided for by § 8308 of this title. The assets of the Fund are held in trust and may not be used for or diverted to any purpose other than for the exclusive benefit of the employees and their beneficiaries.

64 Del. Laws, c. 445, § 1; 67 Del. Laws, c. 327, § 5; 71 Del. Laws, c. 121, § 9; 76 Del. Laws, c. 279, § 11.;



§ 8844. Employer pickup of member contributions

(a) Each participating employer, pursuant to the provisions of § 414(h)(2) of the United States Internal Revenue Code [26 U.S.C. § 414(h)(2)], shall pick up and pay the contributions which would otherwise be payable by the members under § 8841 of this title. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(b) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer. This deduction, however, shall not reduce the member's compensation for purposes of computing benefits under the retirement system pursuant to this chapter.

(c) Member contributions shall be credited to a separate account within the member's individual account so that the amount contributed prior to the effective date for the pickup of member contributions may be distinguished from the amounts contributed on or after the effective date.

(d) The contributions, although designated as employee contributions, are being paid by the employer in lieu of the contributions by the employee. The employee will not be given the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system.

68 Del. Laws, c. 358, § 6.;



§ 8845. Payment of benefits

Benefits shall be due and payable under this chapter only to the extent provided in this chapter, and neither the State nor the County and Municipal Police/Firefighter Retirement Fund shall be liable for any amount in excess of such sums.

71 Del. Laws, c. 132, § 88.;






CHAPTER 89. STATISTICAL ANALYSIS CENTER

§ 8901. Established; employees

(a) The Statistical Analysis Center is hereby located within the Criminal Justice Council. The Director of the Statistical Analysis Center shall be qualified by education or experience to carry out the mission of the Statistical Analysis Center and shall report to the Director of the Criminal Justice Council.

(b) The Director of the Statistical Analysis Center may employ such personnel as are necessary to carry out the functions of this chapter, subject to the approval of the Director of the Criminal Justice Council and within the limits of any appropriation made by the General Assembly. The staff of the Statistical Analysis Center is hereby placed under the authority of and is subject to the oversight and supervision of the Director of the Criminal Justice Council.

72 Del. Laws, c. 395, § 100; 75 Del. Laws, c. 88, § 21(6); 78 Del. Laws, c. 78, § 73.;



§ 8902. Mission

The Statistical Analysis Center shall provide the State with a professional capability for objective, interpretive analysis of data relating to crime and criminal justice issues in order to improve the effectiveness of policy-making, program development, planning and reporting.

72 Del. Laws, c. 395, § 100.;



§ 8903. General powers and duties

In pursuit of its mission, the Statistical Analysis Center shall have the following powers, duties and functions:

(1) Generate statistical and analytical products concerning crime and the criminal justice system in the State;

(2) Provide statistical and analytical services from available information upon request;

(3) Provide technical assistance in the identification of sources, collection, analysis, interpretation and dissemination of criminal justice statistics to state and local governmental agencies;

(4) Identify, collect, analyze and disseminate statistics regarding the resources expended on criminal justice in the State;

(5) Promote the orderly development of criminal justice information and statistical systems within the State;

(6) Maintain a state-level capability for providing state and local governments with access to federal resources in criminal justice statistical information in cooperation with the U.S. Department of Justice,

(7) Serve as the clearinghouse and point of contact for the U.S. Department of Justice and for state agencies, local government agencies, the courts, and appropriate nongovernmental organizations;

(8) Direct or participate in the research design for the analysis of crime or criminal justice issues for the State;

(9) Conduct research and provide analyses as required to determine the impact proposed policy changes may have on the criminal justice system; and

(10) Submit annually to the Governor, Chief Justice, President Pro Tem of the Senate, and the Speaker of the House a report examining 1-year, 2-year, and 3-year rates of re-arrest, reconviction, and recommitment of released offender cohorts. The first report shall be submitted by July 31, 2013.

72 Del. Laws, c. 395, § 100; 78 Del. Laws, c. 392, § 16.;



§ 8904. Access to information and data

The Statistical Analysis Center shall have full access to all information and data in any form, including computerized files and official records, to accomplish its research and analysis. All data referencing individuals shall be used only for research purposes and shall not in any way be shared or portrayed as to identify any individual so as to meet both state and federal security and privacy laws. It shall be the duty of all officials of the State or any political subdivision thereof to furnish any information and compile any report that may be requested by the Statistical Analysis Center.

72 Del. Laws, c. 395, § 100.;



§ 8905. Criminal justice agencies and courts to provide assistance

It shall be the duty of all criminal justice agencies and courts of the State or any political subdivision thereof to provide such assistance as may reasonably be requested by the Statistical Analysis Center to carry out its mission under this chapter.

72 Del. Laws, c. 395, § 100.;






CHAPTER 89A. DELAWARE COUNTY AND MUNICIPAL POLICE/FIREFIGHTERS' RETIREE PENSION PLAN

§ 8901A. -8906A. Definitions; optional participation of counties and municipalities; payment of pension; adjustment of benefits; employer contributions; fund established

Repealed by 76 Del. Laws, c. 279, § 12, effective July 1, 2008.;






CHAPTER 90. COMPENSATION FOR INNOCENT VICTIMS OF CRIME

§ 9001. Declaration of purpose

The General Assembly hereby declares that it serves a purpose, and is of benefit to the State, to indemnify those persons who are victims of crimes committed within the State or Delaware victims of terrorist acts, and it is therefore the declared purpose of this chapter to promote the public welfare by establishing a means of meeting the additional hardships imposed upon the innocent victims of certain crimes, and the families and dependents of those victims.

59 Del. Laws, c. 519, § 1; 60 Del. Laws, c. 436, § 1; 73 Del. Laws, c. 250, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9002. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Agency'' shall mean the Victims' Compensation Assistance Program.

(2) "Appeals Board'' shall mean the Victims' Compensation Assistance Program Appeals Board.

(3) "Child'' shall mean an unmarried person who is under 18 years of age, and shall include the stepchild, foster child, or adopted child of the victim, or child conceived prior to, but born after, the personal injury or death of the victim.

(4) "Council'' shall mean the Victims' Compensation Assistance Program Advisory Council.

(5) "Crime'' for purposes of this chapter shall mean:

a. Any specific offense set forth in Chapter 5 of this title, if the offense was committed after July 1, 1973, and contains the characteristics of murder, rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact, manslaughter, assault, kidnapping, arson, burglary, riot, robbery, unlawful use of explosives, unlawful use of firearms, stalking or endangering the welfare of a child;

b. Any specific offense set forth in former Chapter 3 of this title, if such offense was committed prior to July 1, 1973, and contains the characteristics of murder, rape or any other sexual assault or sexual abuse, manslaughter, assault, kidnapping, arson, burglary, robbery, riot, unlawful use of explosives or unlawful use of firearms;

c. Any specific offense occurring in another state, possession or territory of the United States or in violation of the United States Criminal Code, in which a person whose domicile is in Delaware is a victim, if the offense contains the characteristics of murder, rape or any other sexual assault or sexual abuse, manslaughter, assault, kidnapping, arson, burglary, riot, robbery, unlawful use of explosives or unlawful use of firearms as set forth in Chapter 5 of this title;

d. Any specific act of delinquency by a child, which if committed by an adult would constitute a specific offense set forth in Chapter 5 of this title, and contains the characteristics of murder, rape, unlawful sexual intercourse, unlawful sexual penetration or unlawful sexual contact, manslaughter, assault, kidnapping, arson, burglary, robbery, riot, unlawful use of explosives or unlawful use of firearms;

e. An act of terrorism, as defined in 18 U.S.C. § 2331, committed outside, or inside, the United States against a resident or domiciliary of this State;

f. Any offense under the Criminal Code or the Motor Vehicle Code containing as an element the act of driving under the influence of alcohol or any drug or driving with a prohibited blood alcohol concentration, vehicular homicide in any degree, vehicular assault in any degree, operation of a motor vehicle causing death, or leaving the scene of an accident involving personal injury; or

g. Any act of domestic violence or abuse.

(6) "Dependent'' shall mean a person wholly or substantially dependent upon the income of the victim at the time of victim's death, or would have been so dependent but for the incompetency of the victim due to the injury from which the death resulted, and shall include a child born after the death of the victim.

(7) "Guardian'' shall mean any person, governmental instrumentality or private organization who is entitled by law or legal appointment to care for and manage the person or property, or both, of a child or incompetent.

(8) "Incompetent'' shall mean a person who is incapable of managing the person's own affairs, as determined by the Agency or by a court of competent jurisdiction.

(9) "Pecuniary loss'' in instances of personal injury shall include medical expenses, including psychiatric care and mental health counseling of the victim or secondary victims; nonmedical remedial care and treatment rendered in accordance with a religious method of healing; hospital expenses; loss of past or future earnings (including, but not limited to, reimbursement for vacation, sick and compensatory time) because of a disability resulting from such personal injury. "Pecuniary loss'' in instances of death of the victim shall include funeral and burial expenses, loss of support to the dependents of the victim and mental health counseling to secondary victims. "Pecuniary loss'' includes any other expenses actually and necessarily incurred as a result of the personal injury or death, but it does not include property damage. "Pecuniary loss'' includes, but is not limited to, the following:

a. Crime scene cleanup not to exceed $1,000;

b. Temporary housing not to exceed $1,500;

c. Moving expenses not to exceed $1,000;

d. Essential personal safety property not to exceed $1,500;

e. Lost wages of parents or others charged with the care, custody or guardianship of a child victim while providing care to a child victim;

f. Reasonable expenses, other than counseling of secondary victims where the victim has been killed by the act of a person during the commission of a crime, as defined in this chapter, not to exceed $1,000;

g. The deductible under a policy of automobile insurance where a motor vehicle is stolen in connection with a crime, as defined in this chapter, not to exceed the amount of the deductible;

h. Housing-related expenses, including, but not limited to, mortgage, rent, security deposit, or other housing costs and furniture not to exceed 3 times the victim's monthly prospective housing cost;

i. Loss of support for victims of violence, not to exceed $3,000, when it is established that:

1. The offender was gainfully employed or had other legal income at the time the crime as defined by the chapter was committed against the victim;

2. The victim is fully or partially dependent on the income of the offender; and

3. The victim no longer has that income from the offender;

j. Compensation for towing and impoundment expenses incurred as a direct result of a crime as defined in this chapter;

k. The cost to change locks and replace items seized as evidence;

l. Child care not to exceed the deposit plus 2 months of care by a state-approved or licensed day care provider; or

m. Reimbursement for reasonable expenses incurred due to attendance at criminal proceedings as a witness for the prosecution;

(10) "Personal injury'' shall mean bodily harm; or mental, emotional or psychological harm, or shall include pregnancy resulting from the crime.

(11) "Secondary victims'' shall mean any parent, stepparent, grandparent, son, daughter, spouse, sibling, half-sibling, fiancé, caretaker of the victim, any child who resides on a regular or semi-regular basis with any adult who is the victim of, or convicted of, any crime involving an act of domestic violence, the parents of a victim's spouse or any other person who resided in the victim's household at the time of the crime or at the time of the discovery of the crime.

(12) "Victim'' shall mean a person who is injured or killed by the act of any other person during the commission of a crime as defined in this chapter.

59 Del. Laws, c. 519, § 1; 60 Del. Laws, c. 436, § 2; 66 Del. Laws, c. 262, § 1; 66 Del. Laws, c. 269, § 11; 67 Del. Laws, c. 71, § 1; 69 Del. Laws, c. 156, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 11, §§ 1, 2; 71 Del. Laws, c. 424, §§ 4, 6; 72 Del. Laws, c. 460, §§ 1-5, 19; 73 Del. Laws, c. 250, §§ 2, 3; 74 Del. Laws, c. 296, §§ 1-6; 76 Del. Laws, c. 360, § 1; 77 Del. Laws, c. 193, § 1; 78 Del. Laws, c. 103, §§ 6, 7.;



§ 9003. Advisory Council

(a) This hereby establishes within the Department of Justice the Victim's Compensation Assistance Program Advisory Council, hereafter "the Council,'' consisting of 11 members with at-large members appointed by the Governor. The following shall be members of the Council:

(1) The Attorney General or the Attorney General's designee;

(2) The Chairperson of the Victim's Rights Task Force or the Chairperson's designee;

(3) The Chairperson of the Domestic Violence Task Force or the Chairperson's designee;

(4) The Chairperson of the Sexual Assault Network of Delaware or the Chairperson's designee;

(5) Seven at-large members with 1 member from the medical profession, 1 member from the mental health profession, law-enforcement police based advocate, and one member of the public each from the City of Wilmington, New Castle County, Kent County, and Sussex County.

(b) The term of Council members appointed by the Governor shall be 3 years and shall terminate upon the Governor's appointment of a new member to the Council. A member shall continue to serve until that member's successor is duly appointed but a holdover under this provision does not affect the expiration date of a succeeding term.

(c) In case of a vacancy on the Council before the expiration of member's term, a successor shall be appointed by the Governor within 30 days of the vacancy for the remainder of the unexpired term.

(d) The Council shall elect 1 of its members as Chairperson to serve for a 1-year term and shall be eligible for reelection.

(e) The Council shall meet at the call of the Chair but no fewer than 4 times a year.

59 Del. Laws, c. 519, § 1; 60 Del. Laws, c. 436, § 3; 61 Del. Laws, c. 409, § 68; 65 Del. Laws, c. 268, § 2; 66 Del. Laws, c. 85, § 49; 67 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 460, § 21; 77 Del. Laws, c. 193, § 1.;



§ 9004. Functions of the Council

The Council shall have the following functions, powers and duties:

(1) To review and comment on such rules and regulations as are proposed by the Agency.

(2) To serve in an advisory capacity to the Agency and Appeals Board.

(3) Recommend adoption, amendment, or rescission of rules, regulations and policies implementing this chapter.

(4) In its discretion, prepare an independent annual report describing the Council's activities.

59 Del. Laws, c. 519, § 1; 66 Del. Laws, c. 261, § 1; 67 Del. Laws, c. 208, § 2; 77 Del. Laws, c. 193, § 1; 79 Del. Laws, c. 125, § 2.;



§ 9005. Victim Compensation Assistance Program

(a) This hereby establishes the Victim Compensation Assistance Program, hereafter the "Agency,'' which shall function under the authority of the Department of Justice and which shall have the sole jurisdiction over the awarding of compensation for victims of crime.

(b) Executive Director. — The Executive Director shall be appointed by and report to the Attorney General. The Executive Director shall manage the Agency staff and supervise the claims review process and payment of compensation to victims.

(c) The Executive Director and staff shall support the Advisory Council and the Appeals Board.

(d) Staff. — The Executive Director may employ staff and contract for services as necessary and authorized to carry out the purpose of the Victim Compensation Assistance Program, Advisory Council and Appeals Board. The total number of employees of the Agency shall not exceed 8 at any given time.

77 Del. Laws, c. 193, § 1.;



§ 9006. Function of the Agency

The Agency, subject to the approval of the Department of Justice, shall have the following functions, powers and duties:

(1) To meet and function at any place within the State;

(2) To obtain the services of other governmental agencies upon request and to utilize those services when necessary;

(3) To receive, investigate, and determine awards, and to process for claims payment for emergency and indemnification applications filed pursuant to this chapter as follows:

a. The Agency shall determine the award for claims for less than $12,500, except for emergency claims, in which case an Appeals Board member shall be contacted and, if available, shall be part of the determination;

b. The Agency and one Appeals Board member shall determine the award for any claim exceeding $12,500; and

c. When an Appeals Board member has been involved in the initial determination of a claim pursuant to paragraph (3)a. or b. of this section, that Appeals Board member shall be recused from any further consideration of that claim.

(4) To publish reports, information and other data collected by the Agency;

(5) To annually render to the Governor and General Assembly a written report of the Agency's activities and recommendations;

(6) To provide indemnification claim forms for purposes of this chapter and to specify the information to be included in such forms;

(7) To adopt, promulgate, amend, and rescind such rules and regulations as are required to carry out this chapter; and

(8) To reimburse other governmental agencies pursuant to this chapter for emergency awards to victims, secondary victims, or claimants.

77 Del. Laws, c. 193, § 1; 79 Del. Laws, c. 125, § 2.;



§ 9007. Victims' Compensation Assistance Program Appeals Board

(a) There is hereby established the Victims' Compensation Assistance Program Appeals Board, hereafter "Appeals Board'', which shall be composed of 5 members to be appointed by the Governor and confirmed by the Senate. No more than 3 members shall be of 1 major political party. Appeals Board representation shall reflect representation from all counties of the State.

(b) Members of the Violent Crimes Compensation Board serving on July 31, 2009, will become the members of the Victims Compensation Appeals Board. They will serve the balance of their terms in accordance with the provisions of the statute in existence at the time of their last reappointment. Upon expiration of the current terms of the Appeals Board members, their compensation will be $100 per meeting. The compensation of all other Appeals Board members shall be $100 per meeting.

(c) The term of Appeals Board members shall be 3 years. A member shall continue to serve until that member's successor is duly appointed but a holdover under this provision does not affect the expiration date of the succeeding term.

77 Del. Laws, c. 193, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9008. Function of the Appeals Board

(a) The Appeals Board shall have the power and authority to meet and function in any place within the State.

(b) The Appeals Board shall have the power and authority to affirm, reverse or modify the Agency's claims decisions subject to the provisions of § 9009 of this title.

77 Del. Laws, c. 193, § 1.;



§ 9009. Administrative provisions; compensation

In any instance in which a person sustains personal injury or is killed by any crime as the same is defined in this chapter, then the person or estate may file a claim with the Victims' Compensation Assistance Program, hereafter the "Agency,'' for indemnification of all pecuniary loss which is a direct result of such crime:

(1) If a claim is approved as filed, the award shall be the amount of pecuniary loss actually and reasonably sustained by reason of the personal injury in question minus the amount the claimant has or will receive as indemnification from any other source, including any applicable insurance.

(2) In the event of a death caused by a crime of violence, any person who legally or voluntarily assumes the obligation to pay the medical or burial expenses incurred as a direct result of such injury and death shall be eligible to file a claim with the Agency. This provision for payment in case of death shall not apply to any insurer or public entity.

(3) The Agency is not compelled to provide compensation in any case, nor is it compelled to award the full amount claimed. The Agency may make its award of compensation dependent upon such condition or conditions as it deems desirable.

(4) If the claimant is dissatisfied with the Agency's decision, the claimant may, within 15 days after the date the decision is mailed, file a request for reconsideration of the claim. The request should include additional information from the claimant that supports the claim request. The agency's final decision will be mailed to the claimant.

(5) If the claimant is dissatisfied with the Agency's final decision, the claimant may, within 15 days after the date the decision is mailed, request a hearing before the Appeals Board.

(6) Any claimant who is dissatisfied by the Appeals Board's decision concerning compensation or any conditions attached to the award of such compensation may appeal to the Superior Court within 30 days following the date the decision of the Appeals Board is mailed to the claimant. Any appeal to Superior Court shall not be de novo.

(7) Payment may be made in accordance with this chapter, whether or not the alleged perpetrator of the criminal act is prosecuted or convicted, in the discretion of the Agency. Payment may be made even though the person committing the crime is legally deemed to not have intended the act by reason of age, insanity, drunkenness or is otherwise deemed legally incapable of mens rea.

(8) Upon determination of the Agency of the amount of compensation due, the Agency shall issue to the Delaware State Treasurer a statement certifying such amount. Upon receipt of such certification by the Agency, the Treasurer shall pay to the person named therein such amounts as are specified and under the conditions specified therein. The Treasurer shall make no payments until the time for appeal of the certification has passed unless the claimant has waived the right to appeal in writing. If an appeal is made, there shall be no payment until there has been a binding legal adjudication of the matter.

(9) A person whose domicile is in Delaware and who is the victim or secondary victim of a violent crime which occurs in another state, possession or territory of the United States may make an application for compensation if:

a. The crimes would be compensable had they occurred in Delaware; and

b. The placement or placements of the crime or crimes occurred in states, possessions or territories of the United States not having eligible crime victim compensation programs that provide benefits equal to the benefits provided pursuant to this chapter.

(10) Where compensation has been paid to a claimant, the Agency shall not reopen or reinvestigate a case after 2 years from the date of the last payment by the Agency, except where the Agency in its discretion determines that the circumstances render this requirement unreasonable. Where compensation has been denied to a claimant, reopening and reinvestigation shall be limited to the circumstances set forth in Superior Court Civil Rule 60.

(11) Notwithstanding the provision of paragraph (10) of this section and § 9010(a)(3), (4) and (5) of this title to the contrary, the Agency may make an award for the payment of mental health counseling services pursuant to this chapter upon a claim made by the victim of any crime which occurred prior to the victim's eighteenth birthday so long as the occurrence of the crime is appropriately documented, and such claim is filed prior to the victim's twentieth birthday. The Agency may also, upon good cause shown, permit a victim whose claim had previously been decided by the Agency to request that such claim be reopened for the purpose of making an award for the payment for mental health counseling services, and the Agency may reopen or reinvestigate the case and award such compensation, if such victim had not yet reached that victim's eighteenth birthday by the date of the Agency's original decision, and provided that the request for reopening is filed prior to the victim's twentieth birthday. However, the foregoing limitations in this paragraph (11) regarding the victim's twentieth birthday shall not apply in cases of crimes involving sexual assault or abuse.

(12) Notwithstanding any provision to the contrary, the Agency shall not limit acceptance or consideration of any applications arising from sexual assault or abuse of a child which may have otherwise been barred from consideration by a statute of limitations.

(13)a. Notwithstanding the provisions of paragraph (10) of this section or any other provisions of this chapter to the contrary, where:

1. Further investigation into a previously reported crime is initiated by a law-enforcement agency;

2. An offender appears in any judicial or administrative proceeding regarding a criminal charge, conviction, or sentence, including but not limited to a trial, appeal, postconviction relief, mediation, penalty, parole or pardon hearing;

3. The offender is released from incarceration; or

4. The death penalty is imposed pursuant to § 4209 of this title;

any victim or secondary victim of such crime committed by such offender may apply for reimbursement as set forth in paragraph (13)b. of this section.

b. A victim or secondary victim may apply for reimbursement under the circumstances set forth in paragraph (13)a. of this section for the following:

1. The cost of mental health counseling services, not to exceed 50 sessions;

2. Reasonable expenses incurred due to attendance at criminal proceedings;

3. Expenses for essential personal safety property, not to exceed $1,500;

provided that such costs are incurred within 1 year prior to, or within 2 years after, the opening of such investigation, the date of such judicial or administrative proceeding or the release or execution date of the offender.

c. Any payments made pursuant to this subsection are subject to the provisions of § 9010 of this title with regard to denial and reduction of claims, and to § 9011 of this title with regard to payment.

59 Del. Laws, c. 519, § 1; 60 Del. Laws, c. 436, §§ 4, 5; 65 Del. Laws, c. 268, § 1; 66 Del. Laws, c. 262, § 2; 68 Del. Laws, c. 35, § 1; 68 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 424, § 5; 72 Del. Laws, c. 460, §§ 6-8, 15; 74 Del. Laws, c. 296, §§ 7, 8; 76 Del. Laws, c. 360, §§ 2, 3; 77 Del. Laws, c. 193, § 1; 77 Del. Laws, c. 204, § 1; 78 Del. Laws, c. 103, §§ 1, 2.;



§ 9010. Denial of claim; reduction

(a) The Agency shall deny payment of a claim for the following reasons:

(1) Where the claimant was the perpetrator of the crime on which the claim is based, or was a principal involved in the commission of a crime at the time when the personal injury upon which the claim is based was incurred;

(2) Where the claimant incurred the personal injury on which the claim is based through collusion with the perpetrator of the crime;

(3) Where the claimant refused to give reasonable cooperation to state or local law-enforcement agencies in their efforts to apprehend or convict the perpetrator of the crime in question;

(4) Where the claim has not been filed within 1 year after the personal injury on which the claim in based, unless an extension is granted by the Agency or the Agency in its discretion determines that the circumstances render this requirement unreasonable;

(5) Where the claimant has failed to report the crime to a law-enforcement agency within 72 hours of its occurrence. This requirement shall be waived where:

a. The crime has been reported to an appropriate governmental agency, such as child and/or adult protective services or the Family Court;

b. The claimant can provide a protection from abuse order;

c. The claimant has cooperated with law enforcement or an appropriate government agency in cases of crimes involving domestic violence, sexual assault or abuse; or

d. Where the Agency in its discretion determines that the circumstances of the crime render this requirement unreasonable.

(6) Where the victim is injured as a result of that victim's own suicide or attempted suicide, unless the suicide or attempted suicide is directly related to a prior criminal victimization for which compensation is eligible pursuant to this chapter;

(7) Where the victim has sustained injuries during a drug-related crime in which the victim was an illegal participant;

(8) Where the victim is delinquent in the payment of any penalty assessment levied pursuant to § 9016 of this title, or in the payment of an order of restitution payable to the Victim Compensation Fund; provided, however, that the Agency may condition payment of a claim upon the satisfaction of such delinquencies. In addition, the Agency may, for hardship or other good cause, waive the provisions of this paragraph in their entirety.

(b) In determining whether or not to make an award under this chapter, or in determining the amount of any award, the Agency may consider any circumstances it deems to be relevant, including the behavior of the victim which directly or indirectly contributed to injury or death, unless such injury or death resulted from the victim's lawful attempt to prevent the commission of a crime or to apprehend an offender.

(c) If the victim bears any share of responsibility that caused injury or death, the Agency shall reduce the amount of compensation in accordance with its assessment of the degree of such responsibility attributable to the victim. A claim may be denied or reduced if the victim of the personal injury in question, either through negligence or through wilful and unlawful conduct, substantially provoked or aggravated the incident giving rise to the injury.

(d) In no event shall the Agency deny any claim solely because the applicant was a child victim of sexual assault or abuse, and said applicant either delayed reporting the abuse or assault to authorities or said applicant delayed an application for services to mitigate the effects of the impact of sexual assault or abuse.

59 Del. Laws, c. 519, § 1; 65 Del. Laws, c. 268, § 3; 68 Del. Laws, c. 35, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 18, §§ 1, 2; 72 Del. Laws, c. 460, §§ 9, 20; 74 Del. Laws, c. 296, §§ 9-12; 76 Del. Laws, c. 360, § 4; 77 Del. Laws, c. 193, § 1; 78 Del. Laws, c. 103, §§ 3-5.;



§ 9011. Payment of compensation

(a) Any person, regardless of age or mental condition, is entitled to make application for compensation under this chapter if the person is a victim as defined herein. In any instance in which the person entitled to make application is deemed by law to be incompetent the person may nevertheless appear in person or the application may be made on the person's behalf by any person acting as a relative, guardian or attorney. Every victim making application shall be entitled to appear and be heard by the Agency in accordance with § 9012(b), (c), and (d) of this title.

(b) Except in cases of dire hardship, as determined by the Agency, there shall be no payment of compensation where the claim is for less than $25. Awards may be paid in a lump sum, or in periodic payments as determined by the Agency. Each and every payment shall be exempt from attachment, garnishment or any other remedy available to creditors for the collection of a debt.

(c) The Agency may require any injured person filing a claim pursuant to this chapter to submit to a physical or mental examination by a physician or physicians selected by the Agency.

(d) No compensation shall be awarded under the chapter to any individual victim (or in case of the death of the victim, to dependent relatives, or to the victim's legal representative) in a total amount in excess of $25,000; provided, however, that the Agency may award compensation to victims who sustain a permanent injury, or are totally disabled in an amount not to exceed $50,000. The Agency shall deduct any payments received by the victim or by any of the victim's dependents from the offender or from any person on behalf of the offender, from any insurer, except life insurance proceeds, or from the United States, the State of Delaware or any state, or any of its political subdivisions from its award of compensation if such payments were in any manner made to compensate such person for personal injury or death arising from the same incident.

(e) Although a person otherwise incompetent may appear and press a claim before the Agency, payment of compensation shall not be made directly to any person legally incompetent to receive same but shall be made to a third person for the benefit of such incompetent. In the case of any payment for the benefit of a child or incompetent, the Agency shall order the payee to file an accounting with the Agency no later than January 31 of each year for the previous calendar year, and to take such other action as the Agency shall determine to be necessary and appropriate for the benefit of the child or incompetent.

59 Del. Laws, c. 519, § 1; 60 Del. Laws, c. 436, § 6; 64 Del. Laws, c. 273, § 1; 67 Del. Laws, c. 84, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 460, §§ 10-12; 77 Del. Laws, c. 193, § 1; 78 Del. Laws, c. 103, § 8.;



§ 9012. Form of claim; investigation—hearing

(a) All claims filed with the Agency shall be written and shall accurately describe the crime and circumstances which brought about the injury, damage or death, shall state the time and place the injury occurred, state the names of all persons involved if known and shall contain the amount claimed by the applicant. The Agency shall initiate an investigation of the claim within 30 days of the filing of the claim. After this investigation, the Agency shall render a decision on whether or not to award compensation to the claimant, and if an award is made, the amount of that award. The Agency shall immediately mail a copy of its decision to the claimant, together with written notice of the claimants' options for redress if dissatisfied with the Agency decision.

(b) If the claimant is dissatisfied with the Agency's decision, the claimant may, within 15 days after the date the Agency decision is mailed, request either a reconsideration of the decision by the Executive Director or a review of the Agency's decision by the Appeals Board. If such request is not timely made, then the Agency decision shall be final and not appealable to the Appeals Board or the Superior Court, notwithstanding § 9009(4), (5) and (6) of this title.

(c) If a reconsideration is timely requested, the Executive Director shall review the claimants' information and render a final decision. This decision will immediately be mailed to the claimant, together with written notice of the claimant's right to request an appeal.

(d) If an appeal is timely requested, the Appeals Board shall fix the time and place for hearing the appeal. The Agency shall, at least 20 days before the time set for the hearing, mail notices of the time and place of such hearing to all interested persons and agencies. At the appeal hearing, the claimant may present evidence to the Appeals Board to show why the Agency's decision should be reversed or modified. Within 90 days of the conclusion of any and all hearings on the matter, the Appeals Board shall mail to the claimant a statement of its final decision to award or deny the claim and a statement of any conditions under which the claim shall be awarded. The Appeals Board may affirm, reverse or modify the Agency's decision.

59 Del. Laws, c. 519, § 1; 60 Del. Laws, c. 436, §§ 7, 8; 68 Del. Laws, c. 239, §§ 1, 2; 72 Del. Laws, c. 460, §§ 13, 14, 16; 77 Del. Laws, c. 193, § 1.;



§ 9013. Attorney fees

A claimant need not be represented by an attorney before the Appeals Board, but if such person is represented the Appeals Board may award an amount for services rendered. Such fees shall not exceed $1,000 or 15% of the amount awarded, whichever sum is less, and shall be in addition to the amount of compensation awarded to the claimant. An attorney shall not charge, demand, receive or collect for services rendered in connection with any proceedings under this chapter any amount other than awarded as attorney's fees under this section.

59 Del. Laws, c. 519, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9014. Recovery from the criminal

(a) Whenever any person is convicted of an offense and a payment of compensation is, or has been, made under this chapter for a personal injury or death resulting from the act constituting such offense, the State may institute an action against such person for the recovery of the whole or any specified part of the compensation in any Superior Court within the State, or in any other court, either state or federal, if such court has custody or control of funds of the criminal or which may be awarded to the criminal. Any amounts recovered under this section shall be deposited to the fund which finances the administration of this chapter.

(b) Any payment of compensation under this chapter shall not affect any right of any person to recover damages in a civil action from the person or persons convicted of the offense giving rise to the claim for compensation.

59 Del. Laws, c. 519, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9015. Assignment and subrogation

(a) Awards and recoveries granted under this chapter shall not be transferable or assignable, at law or in equity, and none of the money paid or payable under this chapter shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.

(b) There shall be no substitution or subrogation, whether conventional or legal, of any indebtedness or right of action by virtue of any claim of guarantee or surety, agency, lien, payments or advances made, or any claim made by the person convicted of the act giving rise to any compensation awarded under this chapter.

59 Del. Laws, c. 519, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9016. Penalty assessment

(a) In addition to, and at the same time as, any fine is assessed to any criminal defendant or any child adjudicated delinquent, there shall be levied an additional penalty of 18% of every fine, penalty and forfeiture imposed and collected by the courts for crimes or offenses as defined in § 233 of this title, or $10 per offense of conviction, whichever is greater. Where multiple offenses are involved, the penalty assessment shall be based upon the total fine for all offenses. When a fine, penalty or forfeiture is suspended, in whole or in part, the penalty assessment shall not be suspended; provided, however, that if the penalty assessment herein imposed remains uncollected for a period in excess of 3 years, the courts may expunge the record of such assessment.

(b) Upon collection of the penalty assessment, the same shall be paid over to the prothonotary or clerk of court as the case may be, who shall collect the same and transmit it to the State Treasury to be deposited in a separate account for the administration of this chapter, which account shall be designated the "Victim Compensation Fund,'' which is hereby created. Beginning with the fiscal year ending June 30, 2002, the unencumbered balances on June 30 of each fiscal year in excess of $6,000,000 shall be deposited in the General Fund.

59 Del. Laws, c. 519, § 1; 60 Del. Laws, c. 436, § 9; 63 Del. Laws, c. 227, § 1; 67 Del. Laws, c. 71, § 2; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 213, § 2; 68 Del. Laws, c. 223, § 1; 73 Del. Laws, c. 312, § 36; 77 Del. Laws, c. 193, § 1; 79 Del. Laws, c. 125, § 3.;



§ 9017. Annual reports

The Department of Justice shall transmit to the Governor, State Auditor and the General Assembly an annual report of the activity of the Victim's Compensation Assistance Program under this chapter, including the claim number of each applicant for compensation, the amount claimed and the amount of compensation awarded.

59 Del. Laws, c. 519, § 1; 60 Del. Laws, c. 436, § 10; 69 Del. Laws, c. 250, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9018. Compensating fine

In any court of the State upon the conviction of any person or the adjudication of delinquency of any child for a crime resulting in the personal injury or death of another person, the court may, in addition to any other penalty, order such person to pay a compensating fine, in lieu of, but greater than, the penalty set forth in § 9016 of this title. The amount of such fine shall be in the discretion of the court and shall be commensurate with the malice shown and the injury done to the victim. All fines paid in accordance with this section shall be deposited into the Victim Compensation Fund.

59 Del. Laws, c. 519, § 1; 67 Del. Laws, c. 71, § 3; 67 Del. Laws, c. 260, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9019. Oaths; production of witnesses and records

The Executive Director and each member of the Appeals Board shall have the power to administer oaths, subpoena witnesses and compel the production of books, papers and records relevant to any investigation or hearing authorized by this chapter. Any person who shall fail to appear in response to a subpoena or to answer any question, or produce any books, papers and records relevant to any such investigation or hearing may be compelled to do so by order of the Superior Court.

60 Del. Laws, c. 436, § 11; 77 Del. Laws, c. 193, § 1.;



§ 9020. Filing false claim

(a) Any claim under this chapter which is false in part or in whole shall constitute a false written statement in violation of § 1233 of this title.

(b) Any person who files a false claim under this chapter shall forfeit any compensation and shall reimburse and repay the Victims Compensation Assistance Program for any compensation received pursuant to this chapter.

60 Del. Laws, c. 436, § 12; 77 Del. Laws, c. 193, § 1.;



§ 9021. Persons to whom chapter applicable

This chapter shall apply to:

(1) All persons, including nonresidents of Delaware, who are victims of crimes committed on January 1, 1975, or thereafter within this State; and

(2) All Delaware residents and domiciliaries who are victims of terrorist acts.

60 Del. Laws, c. 436, § 13; 72 Del. Laws, c. 460, § 17; 73 Del. Laws, c. 250, § 4; 77 Del. Laws, c. 193, § 1.;



§ 9022. Conflict of interest

Any member of the Victims' Compensation Assistance Program, Advisory Council or Appeals Board with a direct or indirect interest in a matter in question shall disqualify himself or herself from any consideration of that matter.

65 Del. Laws, c. 64, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9023. Payment for forensic medical examinations for victims of sexual offense

(a) The cost of a forensic medical examination done for the purpose of gathering evidence that can be used in the prosecution of a sexual offense may be paid from the Victim Compensation Fund.

(b) "Forensic medical examination'' shall be defined as medical diagnostic procedures examining for physical trauma, and determining penetration, force or lack of consent. The cost of the examination shall include collecting all evidence as called for in the sexual offense evidence collection kits and may include any of the following, if done as part of the forensic medical examination:

(1) Physician's fees for the collection of the patient history, physical, collection of specimens and treatment for the prevention of venereal disease, including 1 return follow-up visit;

(2) Emergency department expenses, including emergency room fees and cost of pelvic tray; and

(3) Laboratory expenses for wet mount for sperm, swabs for acid phosphates and ABH antigen; blood typing, serology for syphilis and Hepatitis B; cultures for gonorrhea, chlamydia, trichomonas and other sexually transmitted diseases; pregnancy testing; urinalysis; and any other laboratory test needed to collect evidence that could be used in the prosecution of the offense.

(c) Hospitals and health care professions shall provide forensic medical examinations free of charge to the victims of sexual offenses. Any hospital or health care professional performing a forensic medical examination shall seek reimbursement for the examination from the patient's insurance carrier, including Medicaid and Medicare, if available. If insurance is unavailable, or does not cover the full costs of the forensic medical examination, the service provider may seek reimbursement from the Compensation Fund. The Agency shall authorize the repayment for reasonable expenses incurred during the forensic medical examination. Such reimbursement shall not exceed a maximum amount to be determined by the Agency. If the hospital or health care professional has recovered from insurance, the Agency shall only provide compensation sufficient to total the maximum amount provided for in the Agency's rules and regulations.

(d) The victim of the sexual offense shall not pay any out-of-pocket costs associated with the forensic medical examination and shall not be required to file an application with the Agency. Notwithstanding other language in this chapter, all forensic medical examinations of victims of a sexual offense not covered by insurance shall be paid for through the Victim Compensation Fund and such payment shall be considered full compensation to the hospital or health care professional providing such services.

(e) In addition to, and at the same time as, any other fine or penalty assessed on any criminal defendant, all defendants convicted of a sexual offense as defined in § 761 of this title shall be assessed an additional fine that shall be used to reimburse the Victim Compensation Fund for forensic medical examination payments. All defendants convicted of sexual offenses shall pay $50 for each misdemeanor level count for which they are convicted and $100 for each felony level count for which they are convicted. All fines paid in accordance with this section shall be deposited into the Victims' Compensation Fund.

(f) Nothing in this section shall preclude victims from applying to the Agency for other costs incurred.

70 Del. Laws, c. 40, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9024. Payment for child psychological assessments and short-term counseling

(a) The costs of a psychological assessment done for the purposes of evaluating the mental health needs of a child victim may be paid from the Victims' Compensation Fund.

(b) The costs of short-term counseling, as defined by the Agency, for the purposes of meeting the mental health needs of a child victim may be paid from the Victims' Compensation Fund.

(c) Any psychological assessment or counseling provided pursuant to this section shall be provided by a qualified mental health practitioner as determined by the Agency. The Agency shall authorize the repayment of reasonable expenses for a psychological assessment and/or short-term counseling. Such reimbursement shall not exceed a maximum amount to be determined by the Agency. Any mental health practitioner performing a psychological assessment and/or short-term counseling pursuant to this section shall seek reimbursement for such services from the patient's insurance carrier, including Medicaid and Medicare, if available. If the mental health practitioner has recovered from insurance, the Agency shall only provide compensation sufficient to total the maximum amount provided for in the Board's rules and regulations. Funding for psychological assessments and/or short-term counseling shall be available to the victim regardless of other health insurance resources which may exist.

(d) A parent or guardian acting on behalf of a child victim shall not pay any out-of-pocket costs associated with a psychological assessment or short-term counseling, and shall not be required to file an application with the Agency. Notwithstanding other language in this chapter, all psychological assessments and short-term counseling expenses of child victims shall be paid for through the Victims' Compensation Fund and such payment shall be considered full compensation to the mental health practitioner providing such services.

(e) Nothing in this section shall preclude a victim from applying to the Agency for other costs incurred.

(f) For the purpose of this section, "child victim'' or "child'' means any victim or person who had not yet reached that victim's or person's eighteenth birthday on the date of the commission of the crime.

71 Del. Laws, c. 424, § 7; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 193, § 1.;



§ 9025. Enactment

(a) To the extent that they may be under the administrative control of the Administrative Office of the Courts, as of July 1, 2009, the Executive Director and staff of the Violent Crime Compensation Board are transferred to the Department of Justice for budgetary and administrative purposes. Such employees shall be deemed to be employees of the Department of Justice with all benefits they may have accrued in the classified service as of July 1, 2009.

(b) The Advisory Council shall be established on July 1, 2009, and allow for the appointment of the 7 Advisory Council members by the Governor.

(c) The effective date for new process and procedures under the Victims' Compensation Assistance Program shall be August 30, 2009.

(d) The effective date for all new and pending claims to be processed through the newly established Victims' Compensation Assistance Program shall be August 30, 2009.

77 Del. Laws, c. 193, § 1.;






CHAPTER 91. DISTRIBUTION OF MONEYS RECEIVED AS RESULT OF COMMISSION OF CRIME

§ 9101. Findings

The General Assembly finds that it is against public policy and the welfare of the citizens of Delaware to allow a person accused or convicted of a crime to benefit financially from a published reenactment of said crime or any incidents involved therein. The General Assembly further finds that a system is required to provide for the distribution of moneys received as a result of the commission of a crime in order that victims of crime may be adequately compensated.

64 Del. Laws, c. 169, § 1.;



§ 9102. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "Board'' shall mean the Violent Crimes Compensation Board, as established by this title.

(2) "Person convicted of a crime'' shall mean any person convicted of a crime in this State either by entry of a plea of guilty, a plea of nolo contendere, a "Robinson plea'' or by conviction after trial as well as a person found not guilty as a result of the defense of mental disease or defect pursuant to this title.

(3) "Victim'' shall mean a person who suffers personal, physical, mental or emotional injury, or pecuniary loss, as a direct result of the commission of a crime enumerated in Chapter 5 of this title.

64 Del. Laws, c. 169, § 1; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 394, § 1.;



§ 9103. Distribution of moneys

(a) Every person, firm, corporation, partnership, association or other legal entity contracting with any person or the representative or assignee of any person convicted of a crime in this State, with respect to the reenactment of such crime, by way of a movie, book, magazine article, tape recording, phonograph record, radio or television presentation, live entertainment of any kind, or from the expression of such convicted person's thoughts, feelings, opinions or emotions regarding such crime if such expression represents the primary contents of a movie, book, magazine article, tape recording, phonograph record, radio or television presentation, or live entertainment of any kind, shall submit a copy of such contract to the Board and pay over to the Board any moneys which would otherwise, by terms of such contract, be owing to the person convicted or the person's representatives. The Board shall deposit such moneys in an escrow account for the benefit of and payable to any victim or the legal representative of any victim of crimes committed by such convicted person, provided that such victim, or the legal representative of any such victim, within 5 years from the establishment of such escrow account, brings a civil action in a court of competent jurisdiction and recovers a money judgment for damages against such person or the person's representatives.

(b) The Board, at least once every 6 months for 5 years from the date it receives such moneys, shall cause to have published a legal notice in a newspaper or newspapers of general circulation in the county wherein the crime was committed, and in the county contiguous to such county, advising such victims that such escrow accounts are available to satisfy money judgments pursuant to this chapter. The Board may, in its discretion, provide for such additional notice as it deems necessary.

(c) Upon a showing by any convicted person that 5 years have elapsed from the date of establishment of such escrow account, and further that no actions are pending against such convicted person pursuant to this chapter, the Board shall immediately pay over any moneys in such escrow account to such person or the person's legal representatives.

(d) Notwithstanding the foregoing provision of this chapter, the Board shall make payments from an escrow account to any person convicted of crime upon order of any court of competent jurisdiction after a showing by such person that such moneys shall be used for the exclusive purpose of retaining legal representation at any stage of the criminal proceeding against such person, including the appeals process. The Board may in its discretion and after notice to victims of the crime make payments from the escrow account to a representative of any person convicted of a crime for the necessary fees and expenses incident to the generation and procurement of the moneys paid into the escrow account, provided the Board finds that such payments would be in the best interest of the victims of the crime and would not be contrary to public policy. The total of all payments made from the escrow account under this subsection shall not exceed one fifth of the total moneys paid into the escrow account and available to satisfy civil money judgments obtained by victims of the crime.

(e) Any action taken by any person convicted of a crime, whether by way of execution of a power of attorney, creation of corporate entities or otherwise, to defeat the purpose of this chapter, shall be null and void as against the public policy of this State.

(f) For purposes of this chapter, notwithstanding any other provision of the Delaware Code, claims on moneys in the escrow account shall have the following priorities:

(1) Payments ordered by the Board or a court pursuant to subsection (d) of this section.

(2) Judgments obtained by the Division of Revenue, State of Delaware, against the convicted person pursuant to Chapter 5 of Title 30.

(3) Subrogation claims of the State in an amount not to exceed one third of the net amount of the civil judgment obtained by a victim which is payable directly to the victim from the escrow account.

(4) Civil judgments of the crime victims.

(5) Other judgment creditors or persons claiming moneys through the person convicted of a crime who present lawful claims, including local government tax authorities.

(6) The person convicted of the crime.

(g) The Board may bring an action in a court of competent jurisdiction for a declaratory judgment where it cannot determine the priority of claims and the proper distribution of any escrow account.

(h) Moneys in an escrow account shall not be subject to execution, levy, attachment or lien except in accordance with the priority of claims established in this chapter.

64 Del. Laws, c. 169, § 1; 68 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1.;



§ 9104. Board as exclusive escrow agent

Notwithstanding any other provisions of law, the Board shall have exclusive jurisdiction and control, as escrow agent, over any moneys subject to this chapter. No distribution of moneys in such escrow accounts shall be made except by determination and order of the Board.

64 Del. Laws, c. 169, § 1.;



§ 9105. Judicial review

Any party aggrieved by a final determination and order of the Board may appeal such final determination and order to the Superior Court.

64 Del. Laws, c. 169, § 1.;



§ 9106. Penalties

Any person convicted of a violation of this chapter shall be guilty of a class A misdemeanor.

64 Del. Laws, c. 169, § 1.;






CHAPTER 92. LAW-ENFORCEMENT OFFICERS' BILL OF RIGHTS

§ 9200. Limitations on political activity; "law-enforcement officer'' defined; rights of officers under investigation

(a) A law-enforcement officer within a jurisdiction in this State has the same rights to engage in political activity as are afforded to any other person. The right to engage in political activity shall not apply to any law-enforcement officer while on duty or when acting in an official capacity or while in uniform.

(b) For purposes of this chapter a "law-enforcement officer'' is defined as a police officer who is a sworn member of the Delaware State Police, of the Wilmington City Police Department, of the New Castle County Police, of the University of Delaware Police Division, the Delaware State University Police Department, of the police force established by the Delaware River and Bay Authority, or of the police department, bureau of police or police force of any incorporated municipality, city or town within this State or who is a sworn uniformed police or enforcement officer of the Department of Natural Resources and Environmental Control or of the Delaware State Capital Police, or a Probation and Parole Officer of the Department of Correction or a State Fire Marshall Deputy or a state detective or special investigator of the Department of Justice, an agent of the State Police Drug Diversion Unit or an agent of the State Division of Alcohol and Tobacco Enforcement; provided, however, that this chapter shall not apply to the Superintendent or Deputy Superintendent of the Delaware State Police, or to any officer above the rank of Captain in the Delaware State Police, or to the chief of police of any police force in this State, or to any other officer who is the highest ranking officer in the law-enforcement agency. Furthermore, no law-enforcement officer not a member of 1 of the above agencies shall be covered by this chapter.

(c) Whenever a law-enforcement officer is under investigation or is subjected to questioning for any reason which could lead to disciplinary action, demotion or dismissal, the investigation or questioning shall be conducted under the following conditions:

(1) The questioning shall be conducted at a reasonable hour, preferably at a time when the officer is on duty unless the gravity of the investigation in the opinion of the investigator is of such degree that immediate questioning is required.

(2) The questioning shall take place at the agency headquarters or at the office of the local troop or police unit in which the incident allegedly occurred as designated by the investigating officer or unless otherwise waived in writing by the officer being investigated.

(3) The law-enforcement officer under investigation shall be informed of the name, rank and command of the officer in charge of the investigation. All questions directed to the officer shall be asked by and through no more than 2 investigators. No formal complaint against a law-enforcement officer seeking dismissal or suspension or other formal disciplinary action shall be prosecuted under departmental rule or regulation unless the complaint is supported by substantial evidence derived from an investigation by an authorized member of the department.

(4) The law-enforcement officer under investigation shall be informed in writing of the nature of the investigation prior to being questioned.

(5) Interview sessions shall be for reasonable periods of time. There shall be times provided for the officer to allow for such personal necessities and rest periods as are reasonably necessary.

(6) Except upon refusal to answer questions pursued in a valid investigation, no officer shall be threatened with transfer, dismissal or other disciplinary action.

(7) A complete record, either written, taped or, if taped, transcribed as soon as practicable, shall be kept of all interviews held in connection with the administrative investigation upon notification that substantial evidence exists for seeking an administrative sanction of the law-enforcement officer. A copy of the record shall be provided to the officer or the officer's counsel at the officer's expense upon request.

(8) If the law-enforcement officer under interrogation is under arrest or may reasonably be placed under arrest as a result of the investigation, the officer shall be informed of the officer's rights, including the reasonable possibility of the officer's arrest prior to the commencement of the interrogation.

(9) Upon request, any officer under questioning shall have the right to be represented by counsel or other representative of the officer's choice, who shall be present at all times during the questioning unless waived in writing by the investigated officer. The questioning shall be suspended for a period of time if the officer requests representation until such time as the officer can obtain the representative requested if reasonably available.

(10) An officer who is charged with violating any departmental rules or regulations, or the officer's representative, will be provided access to transcripts, records, written statements, written reports, analyses and video tapes pertinent to the case if they are exculpatory, intended to support any disciplinary action or are to be introduced in the departmental hearing on the charges involved. Upon demand by the officer or counsel, they shall be produced within 48 hours of the written notification of the charges.

(11) At the conclusion of the administrative investigation, the investigator shall inform in writing the officer of the investigative findings and any recommendation for further action.

(12) All records compiled as a result of any investigation subject to the provisions of this chapter and/or a contractual disciplinary grievance procedure shall be and remain confidential and shall not be released to the public.

(d) Unless otherwise required by this chapter, no law-enforcement agency shall be required to disclose in any civil proceeding, other than those brought by a citizen against a law-enforcement officer alleging that the officer breached the officer's official duties and that such breach resulted in injury or other damage to the citizen, any:

(1) Personnel file; or

(2) Internal affairs investigatory file compiled in connection with a law-enforcement officer under investigation or subjected to questioning for any reason which could lead to disciplinary action, demotion, or dismissal.

65 Del. Laws, c. 12, § 1; 65 Del. Laws, c. 139, §§ 1, 2; 67 Del. Laws, c. 237, § 1; 69 Del. Laws, c. 298, § 1; 70 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 467, § 1; 71 Del. Laws, c. 456, § 1; 72 Del. Laws, c. 367, § 6; 76 Del. Laws, c. 43, § 3; 76 Del. Laws, c. 303, §§ 1, 2; 77 Del. Laws, c. 158, § 1; 78 Del. Laws, c. 155, § 5.;



§ 9201. Insertion of adverse material in officer's file

No law-enforcement agency shall insert any adverse material into the file of any officer except the file of the internal investigation or the intelligence division unless the officer has had an opportunity to review, sign, receive a copy of and comment in writing on the adverse material.

65 Del. Laws, c. 12, § 1.;



§ 9202. Disclosure of personal assets

No officer shall be required or requested to disclose any item of personal property, income, assets, sources of income, debts, personal or domestic expenditures (including those of any member of the officer's household), unless such information is necessary in investigating a violation of any federal, state or local ordinance with respect to the performance of official duties or unless such disclosure is required by state or federal law.

65 Del. Laws, c. 12, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9203. Hearing — Required on suspension or other disciplinary action

If a law-enforcement officer is (1) suspended for any reason, or (2) charged with conduct alleged to violate the rules or regulations or general orders of the agency that employs the officer, or (3) charged with a breach of discipline of any kind, which charge could lead to any form of disciplinary action (other than a reprimand) which may become part of the officer's permanent personnel record, then that officer shall be entitled to a hearing which shall be conducted in accordance with this chapter unless a contractual disciplinary grievance procedure executed by and between the agency and the bargaining unit of that officer is in effect, in which case the terms of that disciplinary grievance procedure shall take precedence and govern the conduct of the hearing.

65 Del. Laws, c. 12, § 1; 65 Del. Laws, c. 139, § 3; 70 Del. Laws, c. 186, § 1.;



§ 9204. Hearing — Scheduling; notice

In the event an officer is entitled to a hearing, a hearing shall be scheduled within a reasonable period of time from the alleged incident, but in no event more than 30 days following the conclusion of the internal investigation, unless waived in writing by the charged officer. The officer shall be given written notice of the time and place of the hearing and the issues involved, including a specification of the actual facts that the officer is charged with having committed; a statement of the rule, regulation or order that those facts are alleged to violate; and a copy of the rule, regulation or order. The charge against the law-enforcement officer shall advise the officer of the alleged facts and that the violation of the rule constituted a basis for discipline, and shall specify the range of applicable penalties that could be imposed.

65 Del. Laws, c. 12, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9205. Hearing — Procedure

(a) An official record including testimony and exhibits shall be kept of the hearing.

(b) The hearing shall be conducted within the department by an impartial board of officers. The prosecuting party and the officer and/or the officer's representative shall be given an opportunity to present evidence and argument with respect to the issues involved. Both the department and the officer may be represented by legal counsel. In the event an impartial board cannot be convened, then a board of 3 officers or more shall be convened under the auspices of the Delaware Criminal Justice Council. Any officer appointed under this subsection, either within the department or under the auspices of the Criminal Justice Council, shall not be liable for civil damages from any acts or omissions arising out of such officer's service on the board as long as the member of the board of officers acted in good faith and without malice in carrying out that member's responsibilities or duties. A member of the board of officers is presumed to have acted in good faith and without malice unless proven otherwise.

(c) Evidence which possesses probative value commonly accepted by reasonable and prudent persons in the conduct of their affairs shall be admissible in evidence and given probative effect. The tribunal conducting the hearing shall give effect to the rules of privilege recognized by law and may exclude incompetent, irrelevant, immaterial and unduly repetitious evidence. All records and documents which any party desires to use shall be offered and made a part of the record. Documentary evidence may be received in the form of copies of excerpts or by incorporation by reference.

(d) Every party shall have the right of cross-examination of witnesses who testify and may submit rebuttal evidence.

(e) The tribunal may take notice of judicially cognizable facts and in addition may take notice of general, technical or scientific facts within its specialized knowledge. Parties shall be notified beforehand of the materials so noticed by the trial board. No law-enforcement officer may be adjudged guilty of any offense unless the hearing tribunal is satisfied that guilt has been established by substantial evidence.

65 Del. Laws, c. 12, § 1; 65 Del. Laws, c. 139, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 166, § 1.;



§ 9206. Hearing — Evidence obtained in violation of officer's rights

No evidence may be obtained, received or admitted into evidence in any proceeding of any disciplinary action which violates any of the rights established by the United States Constitution or Delaware Constitution or by this chapter. The tribunal may not enter any judgment or sustain any disciplinary action based on any evidence obtained in violation of the officer's rights as contained in this chapter.

65 Del. Laws, c. 12, § 1.;



§ 9207. Hearing — Written decision and findings of fact to be delivered to officer

Any decision, order or action taken following the hearing shall be in writing and shall be accompanied by findings of fact. The findings shall consist of a concise statement upon each issue in the case. A copy of the decision or order accompanying findings and conclusions along with the written action and right of appeal, if any, shall be delivered or mailed promptly to the law-enforcement officer or to the officer's attorney or representative of record.

65 Del. Laws, c. 12, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9208. Extra work as punishment prohibited

No law-enforcement officer shall be compelled to work extra duty without compensation as a penalty for a disciplinary infraction. No suspension for any period of time provided in departmental rules and regulations shall affect the law-enforcement officer's eligibility for pension, hospitalization, medical and life insurance coverage or other benefits specifically protected under the contract of employment. Suspension may affect time of pension eligibility by contractual provision or other statutory provision. Nothing herein shall prevent any law-enforcement agency from requiring reimbursement by a suspended law-enforcement officer of the officer's employee contribution to benefits during the officer's time of suspension.

65 Del. Laws, c. 12, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9209. Application of chapter

The chapter shall apply to all law-enforcement disciplinary proceedings throughout the State, conducted by the law-enforcement agencies specified in § 9200(b) of this title.

65 Del. Laws, c. 12, § 1; 65 Del. Laws, c. 139, § 5.;






CHAPTER 93. POLICE CHIEF DUE PROCESS

§ 9301. Police chief removal; right to hearing; appeal

(a) No colonel, chief of police or any officer who is the highest ranking officer of a legislatively authorized police department within this State, except the Police Chief of the City of Wilmington, Chief of New Castle County Police, and any colonel, chief of police or highest ranking officer of a police agency that is a division of the Department of Safety and Homeland Security, shall be dismissed, demoted or otherwise removed from office unless there is a showing of just cause and such person has been given notice in writing of the specific grounds for such action and an opportunity to be heard in the person's own defense, personally and/or by counsel, at a hearing, which may be public at the request of the person, before a panel appointed under the auspices of the Delaware Criminal Justice Council, such panel to consist of 3 persons, 1 to be appointed by the Chair of the Delaware Police Chiefs' Council, 1 by the President of the Delaware League of Local Governments, and 1 by the Chair of the Delaware Criminal Justice Council, provided that the Delaware Criminal Justice Council appointee shall not be an actively-serving law-enforcement officer. Such hearing shall be held on not less than 5 days written notice and not more than 30 days after such notice, unless the parties agree otherwise, in writing. The hearing panel's decision shall be by majority vote and based upon the evidence presented at the hearing. The hearing panel shall issue a written decision as to whether the charges against the colonel, chief or highest ranking officer were substantiated or unsubstantiated within 20 days of the conclusion of the hearing.

(b) If the hearing panel determines that the charges against the colonel, chief or highest ranking officer were unsubstantiated, it may award the colonel, chief or highest ranking officer his or her reasonable attorneys' fees.

(c) Any appeals from the process described in subsection (a) of this section shall be on the record to the Superior Court from the county in which the hearing was held. All such appeals shall be undertaken by filing a notice of appeal with the Court within 90 days of receipt of the hearing panel's written decision.

(d) By September 30, 2013, the Delaware Criminal Justice Council, the Delaware Police Chiefs' Council, and the Delaware League of Local Governments shall each appoint 2 representatives to a Rules Committee. One representative from the Delaware Criminal Justice Council shall chair the committee.

(e) By March 30, 2014, the Rules Committee created pursuant to subsection (d) of this section shall adopt rules and procedures to govern proceedings brought under this section. Thereafter, the Rules Committee shall meet at the call of the Chair to amend the rules and procedures as deemed necessary or appropriate.

66 Del. Laws, c. 343, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 317, §§ 1-4; 79 Del. Laws, c. 68, § 1.;






CHAPTER 94. VICTIMS' BILL OF RIGHTS

Subchapter I Victims Generally

§ 9401. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Court'' means the Superior Court, Family Court, Court of Common Pleas and the Justice of the Peace Court.

(2) "Crime'' means an act or omission committed by a person, whether or not competent or an adult, which, if committed by a competent adult, is punishable by incarceration and which violates 1 or more of the following sections of this title:

601. Offensive touching; unclassified misdemeanor.

602. Menacing; unclassified misdemeanor.

603. Reckless endangering in the second degree; class A misdemeanor.

604. Reckless endangering in the first degree; class E felony.

611. Assault in the third degree; class A misdemeanor.

612. Assault in the second degree; class D felony.

613. Assault in the first degree; class C felony.

621. Terroristic threatening.

628A. Vehicular assault in the second degree; class B misdemeanor.

629. Vehicular assault in the first degree; class A misdemeanor.

630. Vehicular homicide in the second degree; class F felony; minimum sentence; juvenile offenders.

631. Criminally negligent homicide; class E felony.

631A. Vehicular homicide in the first degree; class E felony; minimum sentence; juvenile offenders.

632. Manslaughter; class C felony.

635. Murder in the second degree; class B felony.

636. Murder in the first degree; class A felony.

645. Promoting suicide; class F felony.

764. Indecent exposure in the second degree; unclassified misdemeanor.

765. Indecent exposure in the first degree; class A misdemeanor.

766. Incest; class A misdemeanor.

767. Unlawful sexual contact in the third degree; class A misdemeanor.

768. Unlawful sexual contact in the second degree; class G felony.

769. Unlawful sexual contact in the first degree; class F felony.

Former 770. Unlawful sexual penetration in the third degree; class E felony.

Former 771. Unlawful sexual penetration in the second degree; class D felony.

Former 772. Unlawful sexual penetration in the first degree; separate charges; class C felony.

Former 773. Unlawful sexual intercourse in the third degree; class C felony.

Former 774. Unlawful sexual intercourse in the second degree; class B felony.

Former 775. Unlawful sexual intercourse in the first degree; class A felony.

770. Rape in the fourth degree; class C felony.

771. Rape in the third degree; class B felony.

772. Rape in the second degree; class B felony.

773. Rape in the first degree; class A felony.

781. Unlawful imprisonment in the second degree; class A misdemeanor.

782. Unlawful imprisonment in the first degree; class G felony.

783. Kidnapping in the second degree; class C felony.

783A. Kidnapping in the first degree; class B felony.

785. Interference with custody; class G felony; class A misdemeanor.

801. Arson in the third degree; affirmative defense; class G felony.

802. Arson in the second degree; affirmative defense; class D felony.

803. Arson in the first degree; class C felony.

811. Criminal mischief; felony.

823. Criminal trespass in the first degree; class A misdemeanor.

824. Burglary in the third degree; class F felony.

825. Burglary in the second degree; class D felony.

826. Burglary in the first degree; class C felony.

826A. Home invasion; class B felony.

831. Robbery in the second degree; class E felony.

832. Robbery in the first degree.

835. Carjacking in the second degree; class E felony, class D felony.

836. Carjacking in the first degree, class C felony; class B felony.

840. Shoplifting; class G felony; class A misdemeanor.

841. Theft; class G felony; class A misdemeanor.

846. Extortion; class E felony.

848. Misapplication of property; class G felony; class A misdemeanor.

851. Receiving stolen property; class G felony; class A misdemeanor.

854. Identity theft; class E felony; class D felony.

861. Forgery; class F felony; class G felony; class A misdemeanor; restitution required.

900. Issuing a bad check; class A misdemeanor; class G felony.

903. Unlawful use of credit card; class G felony; class A misdemeanor.

1101. Abandonment of child; class A misdemeanor.

1102. Endangering the welfare of a child; class A misdemeanor.

1105. Crime against a vulnerable adult; class A misdemeanor or higher.

1108. Sexual exploitation of a child; class B felony.

1112A. Sexual Solicitation of a Child; class C felony.

1261. Bribing a witness; class E felony.

1263. Tampering with a witness; class E felony.

1263A. Interfering with child witness.

1264. Bribing a juror; class E felony.

1312. Aggravated harassment; class B misdemeanor.

1312A. Stalking; class F felony.

1339. Adulteration; class G felony; class E felony; class A felony.

2113. Penalties for noncompliance with conditions of recognizance; bond or conditions.

3532. Act of intimidation; class E felony.

3533. Aggravated act of intimidation; class D felony.

(3) "Member of the victim's family'' means the spouse, a child by birth or adoption, a stepchild, a parent, a stepparent, a sibling or an individual designated by the victim or by a court in which the crime is being or could be prosecuted, but does not include an individual who is accountable for the crime or a crime arising from the same conduct, criminal episode or plan.

(4) "Person'' means an individual, corporation, statutory trust, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(5) "Prosecutor'' means a representative of the office of the Attorney General.

(6) "Representative of the victim'' means a member of the victim's family or an individual designated by the victim or by a court in which the crime is being or could be prosecuted.

(7) "Victim'' means the person, organization, partnership, business, corporation, agency or governmental entity identified as the victim of a crime in a police report, a criminal complaint or warrant, an indictment or information or other charging instrument. "Victim'' includes a parent, guardian or custodian of a victim who is unable to meaningfully understand or participate in the legal process due to physical, psychological or mental impairment. "Victim'' includes the following relations of a deceased victim if the relation is not the defendant, codefendant or conspirator:

a. The spouse;

b. An adult child or stepchild;

c. A parent; or

d. A sibling.

e. "Victim'' includes qualifying neighborhood or homeowners associations as defined by § 9419 of this title.

(8) "Witness'' means any person other than a law-enforcement officer or probation officer who has knowledge of the existence or nonexistence of any fact related to any crime, or any person who has reported any crime to any law-enforcement officer or probation officer, or any person other than a law-enforcement officer or probation officer who has been designated for service with a subpoena issued by any court or by the Attorney General, or any person other than a law-enforcement officer or probation officer who would be believed by any reasonable person to be an individual described by this subsection.

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 101, § 1; 71 Del. Laws, c. 176, § 22; 71 Del. Laws, c. 285, §§ 22, 23; 71 Del. Laws, c. 467, § 11; 72 Del. Laws, c. 34, § 7; 72 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 297, § 3; 73 Del. Laws, c. 255, § 5; 73 Del. Laws, c. 329, § 53; 77 Del. Laws, c. 416, § 1; 78 Del. Laws, c. 168, § 8; 78 Del. Laws, c. 252, § 14.;



§ 9402. Compliance with chapter

(a) This chapter shall apply to the victims of the crimes defined in § 9401(2) of this title, and to witnesses to such crimes, as specified in § 9403 of this title, and to qualifying neighborhood or homeowners associations where illegal drug activity occurs as defined in § 9419 of this title. Consistent with the duty to represent the interests of the public as a whole, the Attorney General shall enforce compliance with this chapter on behalf of victims, witnesses and members of their families.

(b) Failure to comply with this chapter does not create a claim for damages against a government employee, official or entity.

(c) Failure to provide a right, privilege or notice to a victim under this chapter shall not be grounds for the defendant to seek to have a conviction or sentence set aside.

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 101, § 3; 72 Del. Laws, c. 211, § 2.;



§ 9403. Nondisclosure of information about victim

(a) Unless a victim or witness waives confidentiality in writing, neither a law-enforcement agency, the prosecutor, nor the corrections department may disclose, except among themselves or as authorized by law, the residential address, telephone number or place of employment of the victim or a member of the victim's family, or the identity, residential address, telephone number or place of employment of a witness or a member of the witness's family, except to the extent that disclosure is of the site of the crime, is required by law or the Rules of Criminal Procedure, is necessary for law-enforcement purposes, or is permitted by the court for good cause.

(b) A court may not compel a victim or witness or a member of the victim's or witness's family testifying in a criminal justice proceeding to disclose a residential address or place of employment on the record unless the court finds that disclosure of the information is necessary.

(c) The victim's address, place of employment and telephone number and any witness's identity, address, place of employment and telephone number, maintained by a court, prosecutor or law-enforcement agency pursuant to this chapter is exempt from disclosure under the Freedom of Information Act [Chapter 100 of Title 29].

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1; 72 Del. Laws, c. 211, §§ 3-5.;



§ 9404. Victim's interest in speedy prosecution; child victim or witness

(a) The court shall consider the interest of the victim in a speedy prosecution.

(b) Proceedings shall be expedited in cases involving a child victim or witness particularly in child abuse and sexual abuse cases.

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1.;



§ 9405. Prosecutor to confer with victim

Consistent with the duty to represent the interests of the public as a whole, the prosecutor shall confer with a victim before amending or dismissing a charge or agreeing to a negotiated plea or pretrial diversion. Failure of the Attorney General to confer with the victim does not affect the validity of an agreement between the State and the defendant or of an amendment, dismissal, plea, pretrial diversion or other disposition of the case.

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 318, § 1.;



§ 9406. Safety of victim

(a) The court shall provide a waiting area for victims separate from the defendant, defendant's relatives and defense witnesses if such an area is available and the use of the area is practicable. If a separate waiting area is not available or practical, the court shall provide other available safeguards to minimize the victim's contact with the defendant, defendant's relatives and defense witnesses during court proceedings.

(b) At the initial contact, the victim shall be provided written information by the investigating law-enforcement agency to whom the victim can contact to ascertain if the defendant is released from custody, and the procedures that the victim may follow if threatened, intimidated or if conditions of bail or custody are not complied with.

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1.;



§ 9407. Presence at court proceedings; notice

(a) A victim or an individual designated by the victim may be present whenever a defendant has a right to be present during a court proceeding concerning the crime charged other than a grand jury proceeding, unless good cause can be shown by the defendant to exclude the victim. If the victim is present, the court, at the victim's request, shall permit the presence of an individual to provide support to the victim, unless the court determines that exclusion of the individual is necessary to protect the defendant's right to a fair trial.

(b) The victim shall promptly be informed of the date, time and place of each court proceeding relative to the disposition of the case at which the victim has a right to be present, unless a victim requests that notice of proceedings not be provided under this chapter.

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 318, § 3.;



§ 9408. Prompt return of property

The agency holding the property shall promptly return the property to the victim when it is no longer needed for evidentiary purposes unless it is contraband or subject to forfeiture.

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1.;



§ 9409. Limitations on employer

An employer may not discharge or discipline a victim or a representative of the victim for:

(1) Participation at the prosecutor's request in preparation for a criminal justice proceeding;

(2) Attendance at a criminal justice proceeding if the attendance is reasonably necessary to protect the interests of the victim; or

(3) Attendance at a criminal justice proceeding in response to a subpoena.

68 Del. Laws, c. 445, § 1; 69 Del. Laws, c. 167, § 1.;



§ 9410. Information from law-enforcement agency

At the initial contact between the victim of a reported crime and the law-enforcement agency having responsibility for investigating that crime, that agency shall promptly give in writing to the victim:

(1) An explanation of the victim's rights under this chapter;

(2) Information concerning the availability of social service and other assistance to victims;

(3) A copy of the initial incident report;

(4) Notice of the availability of a victim service unit within the Department or, in the absence of a unit within that law-enforcement agency, the availability of the Statewide Victim Center;

(5) Notice of the Violent Crimes Compensation Program;

(6) Notice of availability of information concerning pretrial release; and

(7) Source of information at the investigating law-enforcement agency where the victim may check the status of any arrest.

69 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 318, §§ 1, 4.;



§ 9411. Information concerning pretrial and trial matters

(a) After a prosecution is commenced by the Attorney General in the Superior Court, the Attorney General shall promptly inform a victim of:

(1) A statement of the procedural steps in the processing of a criminal case;

(2) Rights under this chapter;

(3) Procedures if the victim is threatened or harassed;

(4) Victim compensation information when appropriate;

(5) The right of the victim to confer with the prosecutor prior to trial;

(6) The right of the victim to consult with the prosecutor about the disposition of the case, including the victim's views on dismissal, plea negotiations or diversion programs;

(7) The right of the victim to be present at trial and sentencing;

(8) Notice of the scheduling of court proceedings and changes including trial date, case review and sentencing hearings;

(9) Notice of the crime or crimes of which the defendant is convicted;

(10) Notice of the specifics of any sentencing order;

(11) Notice of sentence reduction or modification order; and

(12) Notice of a reversal upon appeal of a conviction.

(b) In all other courts, the Attorney General shall give the victim:

(1) Notice of the scheduling of the court proceedings and changes, including trial date, case review and sentencing hearings;

(2) Notice of the crime or crimes of which the defendant is convicted;

(3) Notice of the specifics of any sentencing order; and

(4) Notice of sentence reduction or modification order.

In the Municipal Court the notice required by this section shall be provided by the Court.

69 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 318, §§ 1, 5, 8, 9; 71 Del. Laws, c. 176, § 23.;



§ 9412. Information concerning appeal or post-conviction remedies

If the defendant appeals or pursues a post-conviction remedy from any court, the Attorney General shall promptly inform any victim of the date, time and place of any hearing and of the decision.

69 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 318, §§ 6, 10; 71 Del. Laws, c. 176, § 24.;



§ 9413. Information concerning confinement

(a) The Department of Correction and the Department of Services for Children, Youth and Their Families shall notify in writing those victims of the following regarding defendants in their custody:

(1) Projected release date;

(2) Release or release to a community-based program; and

(3) Parole Board hearing date.

(b) In the event of an escape of the defendant, the Department of Correction and the Department of Services for Children, Youth and Their Families, shall notify immediately, by telephone or in person, any victim of the escape of the defendant.

(c) Notwithstanding any provision to the contrary, upon the request of the victim, the Department of Correction and the Department of Services for Children, Youth and Their Families shall provide the victim with information concerning the terms of probation, parole or other condition of release and the defendant's compliance or noncompliance with the sentence, probation, parole or other conditions imposed on the defendant. The Department of Correction shall have the authority to promulgate rules and regulations to implement this subsection.

69 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 318, §§ 1, 7; 72 Del. Laws, c. 345, § 1.;



§ 9414. General requirements for information

(a) Unless the form of notice is expressly set forth by this chapter, information required to be furnished under this chapter may be furnished orally or in written form.

(b) A person responsible for furnishing information may rely upon the most recent name, address and telephone number furnished by the victim.

69 Del. Laws, c. 167, § 1.;



§ 9415. Presentence report

In preparing a presentence report, the Investigative Services Officer shall make a reasonable effort to confer with the victim. If the victim is not available or declines to confer, the Investigative Services Officer shall record that information in the report. The victim shall have the right to present a victim-impact statement pursuant to § 4331 of this title.

69 Del. Laws, c. 167, § 1; 73 Del. Laws, c. 60, § 7.;



§ 9416. Consideration of victim-impact statement at Board of Parole hearing or Board of Pardons hearing

(a) The Board of Parole shall inform the victim in writing of:

(1) The right of the victim to address the Parole Board in writing or in person; and

(2) The decision of the Parole Board.

(b) The Board of Pardons shall inform the victim in writing of:

(1) The right of the victim to address the Board of Pardons in writing or in person;

(2) Any commutation of sentence that is recommended by the Board; and

(3) Any pardon or commutation that is granted.

69 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 318, § 1.;



§ 9417. Requirement of state agencies to file annual reports

All agencies given duties by this chapter shall submit an annual report with related statistics outlining compliance with this chapter. The annual report shall be submitted at the end of each calendar year to the Governor and to the Criminal Justice Council. Unless prevented by the failure of a victim to cooperate by furnishing a current address and telephone number, an agency shall make all reasonable efforts to provide notification and participation rights to victims. If the requirements stated in this chapter cannot be achieved by an agency for any reason, the agency shall so state in the annual report and shall explain in detail the nature of the obstacles to comply with this chapter or other causes for the inability to achieve the objectives. The Governor shall advise state agencies of any statutory changes that require an amendment to this chapter.

69 Del. Laws, c. 167, § 1; 69 Del. Laws, c. 318, § 2.;



§ 9418. Victims' Rights Fund

All fines collected under Chapter 48 of Title 21 shall be deposited into a Victims' Rights Fund established within the State Treasurer's Office. Proceeds of this Fund are to be used for the establishment of necessary infrastructure and systems development in support of victim notification initiatives.

69 Del. Laws, c. 169, § 2.;



§ 9419. Rights of qualifying neighborhood or home owners' associations

(a) Residents of neighborhoods where illegal drug activity occurs shall collectively be entitled to all of the rights, privileges and notice requirements otherwise provided to victims under this chapter, provided that:

(1) There exists within the residents' neighborhood a neighborhood or homeowners' association, which shall serve as the residents' designated agent for all purposes under this chapter;

(2) The neighborhood or homeowners' association has been legally incorporated in accordance with Delaware's General Corporation Law;

(3) The neighborhood or homeowners' association has been recognized by its local government jurisdiction, through actual practice or by specific designation, as duly representative of the residents of its surrounding neighborhood; and

(4) The neighborhood or homeowners' association has given prior written notice to all state and local police authorities whose jurisdiction encompasses all or any portion of the geographical area represented by the association, specifying its election to prevail itself of the rights, privileges and notice requirements provided under this chapter and the name, address and telephone number of the representative of the neighborhood or homeowners' association to whom all notices or other communications required under this chapter shall be given. Any police authority so notified shall thereafter identify the neighborhood or homeowners' association as a victim for purposes of this chapter in any police report, criminal complaint, warrant, indictment, information or other charging document in which any person is subsequently charged with violating any provision of subchapter IV of Chapter 47 of Title 16 or any successor law within the geographical area represented by the association.

(b) For purposes of this section, "illegal drug activity'' means the unlawful selling, serving, storing, giving away or manufacturing of (which includes production, preparation, compounding, conversion, processing, packaging or repackaging) of any drug, which includes all narcotic or psychoactive drugs, cannabis, cocaine and all controlled substances as defined in the Delaware Uniform Controlled Substances Act [Chapter 47 of Title 16].

70 Del. Laws, c. 101, § 2.;



§ 9420. Polygraph testing of a victim

(a) A law-enforcement officer, prosecuting officer or other government official shall not ask or require an adult, youth or child victim of an alleged sex offense as defined in Chapter 5, subchapter II, subpart D of this title, to submit to a polygraph examination or truth telling device as a condition for proceeding with the investigation.

(b) In any event, the refusal of a victim to submit to a polygraph examination or other truth telling device shall not prevent the investigation, charging or prosecution of an alleged sex offense, defined in Chapter 5, subchapter II, subpart D of this title, against the victim.

76 Del. Laws, c. 294, § 1.;






Subchapter II Victims and Witnesses with Cognitive Disabilities

§ 9421. Legislative intent

The General Assembly finds that it is necessary to provide every victim and witness with a cognitive disability, particularly those whose disability renders them the emotional or mental equivalent of a child, with additional consideration and different treatment than that usually required for adult victims and witnesses who are not cognitively disabled. It is therefore the intent of the General Assembly to provide each victim and witness with a cognitive disability who is involved in a criminal proceeding with certain fundamental rights and protections.

74 Del. Laws, c. 44, § 1.;



§ 9422. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Cognitive disability'' means a developmental disability that substantially impairs an individual's cognitive abilities including, but not limited to, delirium, dementia and other organic brain disorders for which there is an identifiable pathologic condition, as well as nonorganic brain disorders commonly called functional disorders. "Cognitive disability'' also includes conditions of mental retardation, severe cerebral palsy, and any other condition found to be closely related to mental retardation because such condition results in the impairment of general intellectual functioning or adaptive behavior similar to that of persons who have been diagnosed with mental retardation, or such condition requires treatment and services similar to those required for persons who have been diagnosed with mental retardation.

(2) "Victim'' or "witness'' shall not include any person with a cognitive disability accused of committing a felony; provided however, that the word "victim'' or "witness'' may, in the court's discretion, include:

a. A person with a cognitive disability where such person's participation in a felony appears to have been induced, coerced or unwilling; or

b. A person with a cognitive disability who has participated in the felony, but who has subsequently and voluntarily agreed to testify on behalf of the State.

74 Del. Laws, c. 44, § 1.;



§ 9423. Expedited proceedings

In all criminal proceedings involving a victim or witness with a cognitive disability, the court and the prosecution shall take appropriate action to ensure a prompt trial in order to minimize the length of time the victim or witness must endure the stress of the victim's or witness's involvement in the proceedings. In ruling on any motion or other request for a delay or continuance of proceedings, the court shall consider and give weight to any adverse impact such delay or continuance might have on the well-being of any victim or witness with a cognitive disability.

74 Del. Laws, c. 44, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9424. Additional rights and services

(a) A victim or witness with a cognitive disability is entitled to an explanation, in language the victim or witness understands, of all legal proceedings in which the victim or witness is to be involved.

(b) A victim or witness with a cognitive disability is entitled to be accompanied, in all proceedings, by a "friend'' or other person in whom the victim or witness trusts, which person shall be permitted to advise the judge, when appropriate and as a friend of the court, regarding the cognitively disabled person's ability to understand proceedings and questions.

(c) A victim or witness with a cognitive disability is entitled to information about, and referrals to, appropriate social services and programs to assist the victim or witness, and the victim's or witness's family, in coping with the emotional impact of the crime, and the subsequent court proceedings in which the victim or witness is to become involved.

74 Del. Laws, c. 44, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 95. VICTIM-OFFENDER MEDIATION

§ 9501. Purpose

(a) The General Assembly finds and declares that:

(1) The resolution of felony, misdemeanor and juvenile delinquent disputes can be costly and complex in a judicial setting where the parties involved are necessarily in an adversary posture and subject to formalized procedures; and

(2) Victim-offender mediation programs can meet the needs of Delaware's citizens by providing forums in which persons may voluntarily participate in the resolution of certain criminal offenses in an informal and less adversarial atmosphere.

(b) It is the intent of the General Assembly that each program established pursuant to this chapter:

(1) Stimulate the establishment and use of victim-offender mediation programs to help meet the need for alternatives to the courts for the resolution of certain criminal offenses, whether before or after adjudication;

(2) Encourage continuing community participation in the development, administration and oversight of local victim-offender mediation programs;

(3) Offer structures for victim-offender mediation which may serve as models for programs in other communities; and

(4) Serve a specific community or locale and resolve certain criminal offenses that arise within that community or locale.

70 Del. Laws, c. 444, § 1.;



§ 9502. Program funding; operation; supervision

(a) There is hereby established a Victim-Offender Mediation Committee to be composed of the Attorney General, Public Defender, Chief Magistrate, Chair of the Criminal Justice Council, State Court Administrator and the Chief Judge of Family Court or their designees to administer this chapter. No funds shall be awarded or program approved without the approval of the Victim-Offender Mediation Committee.

(b) To be eligible for state funds, a program must do the following:

(1) Be operated by a 501(c)(3) [26 U.S.C. § 501(c)(3)] organization in Delaware;

(2) Provide neutral mediators who have received training in conflict resolution techniques;

(3) Comply with this chapter and the rules adopted by the Victim-Offender Mediation Committee;

(4) Provide victim-offender mediation in felony, misdemeanor and juvenile delinquency cases without cost to the participants; and

(5) At the conclusion of the mediation process provide a written agreement or decision to the referral source setting forth the settlement of the issues and future responsibilities of each participant.

(c) Each program that receives funds under this chapter must be operated under a contract with the Victim-Offender Mediation Committee and must comply with this chapter.

(d) An organization applying to the Victim-Offender Mediation Committee for funding is to include the following information in its application:

(1) Cost of operating the victim-offender mediation program, including the compensation of employees;

(2) Description of the proposed area of service and number of participants expected to be served;

(3) Proof of nonprofit status; and

(4) Charter of incorporation.

(e) The Chair of the Victim-Offender Mediation Committee or the Chair's designee may inspect, examine and audit the fiscal affairs of victim-offender mediation programs.

(f) A program operated under this chapter is not a state agency or an instrumentality of the State. Employees and volunteers of a program are not employees of the State.

(g) A program that receives funds from the Victim-Offender Mediation Committee under this chapter must annually provide the Victim-Offender Mediation Committee with statistical data regarding the following:

(1) The operating budget;

(2) The number of case referrals, categories, or types of cases referred;

(3) The number of parties serviced;

(4) The number of cases resolved;

(5) The nature of the resolution, amount, and type of restitution to the victim and/or community;

(6) The rate of compliance;

(7) The length of total case processing time by the victim-offender mediation program;

(8) Community service hours agreed to, if applicable; and

(9) Community service hours completed, if applicable.

The data shall maintain the confidentiality and anonymity of all mediation participants.

70 Del. Laws, c. 444, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 190, § 3.;



§ 9503. Confidentiality

All memoranda, work notes or products, or case files or programs established under this chapter are confidential and privileged and are not subject to disclosure in any judicial or administrative proceeding unless the court or administrative tribunal determines that the materials were submitted by a participant to the program for the purpose of avoiding discovery of the material in a subsequent proceeding. Any communication relating to the subject matter of the resolution made during the mediation process by any participant, mediator or any other person is a privileged communication and is not subject to disclosure in any judicial or administrative proceeding unless all parties to the communication waive the privilege. The foregoing privilege and limitation of evidentiary use does not apply to any communication of a threat that injury or damage may be inflicted on any person or on the property of a party to the dispute, to the extent the communication may be relevant evidence in a criminal matter. Nothing in this section shall prevent the Victim-Offender Mediation Committee from obtaining access to any information it deems necessary to administer this chapter.

70 Del. Laws, c. 444, § 1.;



§ 9504. Eligibility

No offender shall be admitted to the program unless the Attorney General certifies that the offender is appropriate to the program, regardless of any criteria established under any program or this chapter.

Any person who voluntarily enters a mediation process at a victim-offender mediation program established under this chapter may revoke that person's consent, withdraw from mediation and seek judicial or administrative redress prior to reaching a written agreement. No legal penalty, sanction or restraint may be imposed upon the person for such withdrawal.

70 Del. Laws, c. 444, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9505. Immunity

(a) Members of the Victim-Offender Mediation Committee or board of directors of an organization with a victim-offender mediation program are immune from suit in any civil action based upon any proceedings or other official acts performed in good faith as members of the board.

(b) State employees and employees and volunteers of a victim-offender mediation program are immune from suit in any civil action based on any proceedings or other official act performed in their capacity as employees or volunteers, except in cases of wilful or wanton misconduct.

(c) A victim-offender mediation program is immune from suit in any civil action based on any of its proceedings or other official acts performed by its employees, volunteers or members of its board of directors, except (1) in cases of wilful or wanton misconduct by its employees or volunteers, and (2) in cases of official acts performed in bad faith by members of its board.

70 Del. Laws, c. 444, § 1.;






CHAPTER 96. PROTECTION OF WITNESSES

Subchapter I Protection of Witnesses

§ 9601. Witness relocation and services

(a) The Attorney General may provide for the health, safety, security and welfare of a witness or a potential witness for the State government in an official proceeding concerning criminal activity or other serious offense, if the Attorney General determines that an offense involving a crime of violence directed at the witness with respect to that proceeding or an offense set forth in subchapter III of Chapter 35 of this title directed at the witness or a potential witness is likely to be committed. The Attorney General may also provide for the health, safety, security and welfare of the immediate family of, or a person otherwise closely associated with, such witness or potential witness if the family or person may also be endangered on account of the participation of the witness in the judicial proceeding.

(1) The Attorney General shall issue guidelines defining the types of cases for which the exercise of the authority of the Attorney General as set forth in this subchapter would be appropriate.

(2) The State and its officers and employees shall not be subject to any civil liability on account of any decision to provide or not to provide services under this subchapter.

(b) In connection with the provision of services under this subchapter to a witness, a potential witness, or an immediate family member or close associate of a witness or potential witness, the Attorney General shall take such action as the Attorney General determines to be necessary to protect the person involved from bodily injury or otherwise to assure the health, safety, security and welfare of that person, including the psychological well-being and social adjustment of that person, for as long as, in the judgment of the Attorney General, the danger to that person exists. The Attorney General may provide some or all of the following services by regulation:

(1) Provide suitable documents to enable the person to establish a new identity or otherwise protect the person;

(2) Provide housing for the person;

(3) Provide for the transportation of household furniture and other personal property to a new residence of the person;

(4) Provide to the person a payment to meet basic living expenses, in a sum established in accordance with regulations issued by the Attorney General, for such time as the Attorney General determines to be warranted;

(5) Assist the person in obtaining employment;

(6) Provide other services necessary to assist the person in becoming self-sustaining;

(7) Disclose or refuse to disclose the identity or location of the person relocated or protected, or any other matter concerning the person or the program after weighing the danger such a disclosure would pose to the person, the detriment it would cause to the general effectiveness of the program, and the benefit it would afford to the public or to the person seeking the disclosure, except that the Attorney General shall, upon the request of law-enforcement officials or pursuant to a court order, without undue delay, disclose to such officials the identity, location, criminal records and fingerprints relating to the person relocated or protected when the Attorney General knows or the request indicates that the person is under investigation for or has been arrested for or charged with an offense that is punishable by more than one year in prison or that is a crime of violence;

(8) Exempt procurement for services, materials, and supplies, and the renovation and construction of safe sites within existing buildings from other provisions of law as may be required to maintain the security of protective witnesses and the integrity of the witness security program established pursuant to this subchapter;

(9) Authorize expenditures to provide to law-enforcement protection to ensure the safety and security of the person and/or the person's dwelling and/or the person's place of business; and

(10) Authorize other expenditures and/or provide other services reasonably intended to provide for the health, safety, security and welfare of the person.

The Attorney General shall establish an accurate, efficient and effective system of records concerning the criminal history of persons provided services under this subchapter in order to provide the information described in paragraph (b)(7) of this section.

(c) Deductions shall be made from any payment made to a person pursuant to paragraph (b)(4) of this section hereof to satisfy obligations of that person for family support payments pursuant to a state court order.

(d) Any person who, without the authorization of the Attorney General, knowingly discloses any information received from the Attorney General under paragraph (b)(7) of this section shall be fined $5,000 or imprisoned for 5 years, or both. The Superior Court shall have exclusive jurisdiction of any violation of this subsection.

(e)(1) Before providing services to any person under this subchapter, the Attorney General shall, to the extent practicable, obtain information relating to the suitability of the person for inclusion in the program, including the criminal history, if any, and a psychological evaluation of, the person. A psychological evaluation shall only be required if the Attorney General intends to establish a new identity and/or a new permanent place of residence for the person. The Attorney General shall also make a written assessment in each case of the seriousness of the investigation or case in which the person's information or testimony has been or will be provided and the possible risk of danger to other persons and property which could be created by providing services to a person and shall determine whether the need for that person's testimony outweighs the risk of danger to the public. In assessing whether services should be provided to a person under this subchapter, the Attorney General shall consider the person's criminal record, alternatives to providing services under this subchapter, the possibility of securing similar testimony from other sources, the need for protecting the person, the relative importance of the person's testimony, the results of psychological examinations, whether providing such services will substantially infringe upon the relationship between a child who would be relocated in connection with such services and that child's parent who would not be so relocated, and such other factors as the Attorney General considers appropriate. The Attorney General shall not provide services to any person under this subchapter if the risk of danger to the public created by the provision of such services, including the potential harm to innocent victims, outweighs the need for that person's testimony. This subsection shall not be construed to authorize the disclosure of the written assessment made pursuant to this subsection.

(2) In addition to the requirements set forth in paragraph (e)(1) of this section, before providing services under this subchapter which are intended to establish a new identity and/or a new permanent place of residence for the person, the Attorney General shall secure a psychological evaluation of the person which shall assess the risk of danger to the public, including the potential harm to innocent victims, potentially created by the provision of such services.

(f) Before providing services to any person under this subchapter, the Attorney General shall enter into a memorandum of understanding with that person. Each such memorandum of understanding shall set forth the responsibilities of that person, including:

(1) The agreement of the person, if a witness or potential witness, to testify and provide information to all appropriate law-enforcement officials concerning all appropriate proceedings;

(2) The agreement of the person not to commit any crime;

(3) The agreement of the person to take all necessary steps to avoid detection by others of the facts concerning the services provided to that person under this subchapter;

(4) The agreement of the person to comply with legal obligations and civil judgments against that person;

(5) The agreement of the person to cooperate with all reasonable requests of officers and employees of the state and other law-enforcement officers who are providing services under this subchapter;

(6) The agreement of the person to designate another person to act as agent for the service of process;

(7) The agreement of the person to make a sworn statement of all outstanding legal obligations, including obligations concerning child custody and visitation;

(8) The agreement of the person to disclose any probation or parole responsibilities, and if the person is on probation or parole under the laws of another State, to consent to supervision by the State of Delaware; and

(9) The agreement of the person to regularly inform the appropriate program official of the activities and current address of such person. Each such memorandum of understanding shall also set forth the services which the Attorney General has determined will be provided to the person under this subchapter, and the procedures to be followed in the case of a breach of the memorandum of understanding, as such procedures are established by the Attorney General. Such procedures shall include a procedure for filing and resolution of grievances of persons provided services under this subchapter regarding the administration of the program. This procedure shall include the opportunity for resolution of a grievance by a person who was not involved in the case.

(g)(1) The attorney General shall enter into a separate memorandum of understanding pursuant to this subsection with each person to whom services are provided under this subchapter who is 18 years of age or older. The memorandum of understanding shall be signed by the Attorney General and the person to whom services are provided.

(2) The Attorney General may delegate the responsibility initially to authorize services under this subchapter only to the Chief Deputy Attorney General or the State Prosecutor.

(h) If the Attorney General determines that harm to the person for whom services may be provided under this subchapter is imminent or that failure to provide immediate services would otherwise seriously jeopardize an ongoing investigation, the Attorney General may provide temporary services to such person under this subchapter before making the written assessment and determination required by subsection (e) of this section or entering into the memorandum of understanding required by subsection (f) of this section. In such a case the Attorney General shall make such assessment and determination and enter into such memorandum of understanding without undue delay after the services are initiated.

(i) The Attorney General may terminate the services provided under this subchapter to any person who substantially breaches the memorandum of understanding entered into between the Attorney General and that person pursuant to subsection (f) of this section, or who provides false information concerning the memorandum of understanding or the circumstances pursuant to which the person was provided services under this subchapter, including information with respect to the nature and circumstances concerning child custody and visitation. Before terminating such services, the Attorney General shall send notice to the person involved of the termination of the services provided under this subchapter and the reasons for the termination. The decision of the Attorney General to terminate such services shall not be subject to judicial review.

74 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 28, § 1.;



§ 9602. Civil judgments

(a) If a person provided services which include the establishment of a new identity and/or new place of permanent residence under this subchapter is named as a defendant in a civil cause of action arising prior to or during the period in which the services are provided, process in the civil proceeding may be served upon that person or an agent designated by that person for that purpose. The Attorney General shall make reasonable efforts to serve a copy of the process upon the person protected at the person's last known address. The Attorney General shall notify the plaintiff in the action whether such process has been served. If a judgment in such action is entered against that person, the Attorney General shall determine whether the person has made reasonable efforts to comply with the judgment. The Attorney General shall take appropriate steps to urge the person to comply with the judgment. If the Attorney General determines that the person has not made reasonable efforts to comply with the judgment, the Attorney General may, after considering the danger to the person and upon the request of the person holding the judgment, disclose the identity and location of the person to the plaintiff entitled to recovery pursuant to the judgment. Any such disclosure of the identity and location of the person shall be made upon the express condition that further disclosure by the plaintiff of such identity or location may be made only if essential to the plaintiff's efforts to recover under the judgment, and only to such additional persons as is necessary to effect the recovery.

Any such disclosure or nondisclosure by the Attorney General shall not subject the State and its officers or employees to any civil liability.

(b)(1) Any person who holds a judgment entered by a federal or state court in that person's favor against a person provided services which include the establishment of a new identity and/or a new place of employment under this subchapter may, upon a decision by the Attorney General to deny disclosure of the current identity and location of such person, bring an action against the person in the Superior Court. Such action shall be brought within 120 days after the petitioner requested the Attorney General to disclose the identity and location of the person to whom services have been provided under this subchapter. The complaint in such action shall contain statements that the petitioner holds a valid judgment of a federal or state court against a person provided services under this subchapter and that the petitioner sought to enforce the judgment by requesting the Attorney General to disclose the identity and location of such person.

(2) The petitioner in an action described in paragraph (b)(1) of this section shall notify the Attorney General of the action at the same time the action is brought. The Attorney General shall appear in the action and shall affirm or deny the statements in the complaint that the person against whom the judgment is allegedly held is provided services under this subchapter and that the petitioner requested the Attorney General to disclose the identity and location of such person for the purpose of enforcing the judgment.

(3) Upon a determination; (i) that the petitioner holds a judgment entered by a federal or state court; and (ii) that the Attorney General has declined to disclose to the petitioner the current identify and location of the person against whom the judgment was entered, the court shall appoint a guardian to act on behalf of the petitioner to enforce the judgment. The clerk of the court shall forthwith furnish the guardian with a copy of the order of appointment. The Attorney General shall disclose to the guardian the current identity and location of the person to whom services have been provided and any other information necessary to enable the guardian to carry out that guardian's duties under this subsection.

(4) It is the duty of the guardian to proceed with all reasonable diligence and dispatch to enforce the rights of the petitioner under the judgment. The guardian shall, however, endeavor to carry out such enforcement duties in a manner that maximizes, to the extent practicable, the safety and security of the person to whom services have been provided under this subchapter. In no event shall the guardian disclose the new identity or location of such person without the permission of the Attorney General, except that such disclosure may be made to a federal or state court in order to enforce the judgment. Any good faith disclosure made by the guardian in the performance of the guardian's duties under this subsection shall not create any civil liability against the State or any of its officers or employees, or the guardian.

(5) Upon appointment, the guardian shall have the power to perform any act with respect to the judgment which the petitioner could perform, including the initiation of judicial enforcement actions in any federal or state court or the assignment of such enforcement actions to a third party under applicable federal or state law. The Superior Court Rules of Civil Procedure shall apply in any action brought under this subsection to enforce a federal or state court judgment.

(6) The cost of any action brought under this subsection with respect to a judgment, including any enforcement action described herein, and the compensation to be allowed to a guardian appointed in any such action shall be fixed by the court and shall be apportioned among the parties as follows: (i) the petitioner shall be assessed the amount the petitioner would have paid to collect on the judgment in an action not arising under the provisions of this subsection; and (ii) the protected person shall be assessed the costs which are normally charged to debtors in similar actions and any other costs which are incurred as a result of an action brought under this subsection. In the event that the costs and compensation to the guardian are not met by the petitioner or by the protected person, the court may, in its discretion, enter judgment against the state for costs and fees reasonably incurred as a result of the action brought under this subsection.

(7) No officer or employee of the Department of Justice shall in any way impede the efforts of a guardian appointed under this subsection to enforce the judgment with respect to which the guardian was appointed.

(c) The provisions of this section shall not apply to a court order to which § 9603 of this title applies.

74 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 28, § 1.;



§ 9603. Child custody arrangement

(a) The Attorney General may not relocate any child in connection with services provided to a person under this subchapter if it appears that a person other than that protected person has legal custody of that child.

(b) Before services which include the establishment of a new identity and/or new place of permanent residence are provided under this subchapter to any person:

(1) Who is a parent of a child of whom that person has custody; and

(2) Who has obligations to another parent of that child with respect to custody or visitation of that child under a court order,

the Attorney General shall obtain and examine a copy of such order for the purpose of assuring that compliance with the order can be achieved. If compliance with a visitation order cannot be achieved, the Attorney General may provide services under this subchapter to the person only if the parent being relocated initiates legal action to modify the existing court order under paragraph (e)(1) of this section. The parent being relocated must agree in writing before being provided such services to abide by any ensuing court orders issued as a result of an action to modify.

(c) With respect to any person provided services which include the establishment of a new identity and/or new place of permanent residence under this subchapter:

(1) Who is the parent of a child who is relocated in connection with such services; and

(2) Who has obligations to another parent of that child with respect to custody or visitation of that child under a state court order,

the Attorney General shall, as soon as practicable after the person and child are so relocated, notify in writing the child's parent who is not so relocated that a child has been provided services under this subchapter. The notification shall also include statements that the rights of the parent not so relocated to visitation or custody, or both, under the court order shall not be infringed by the relocation of the child and the Department of Justice responsibility with respect thereto. The Department of Justice will pay all reasonable costs of transportation and security incurred in insuring that visitation can occur at a secure location, but in no event shall it be obligated to pay such costs for visitation in excess of 30 days a year. Additional visitation may be paid for, in the discretion of the Attorney General, by the Department of Justice in extraordinary circumstances. In the event that the unrelocated parent pays visitation costs, the Department of Justice may, in the discretion of the Attorney General, extend security arrangements associated with such visitation.

(d)(1) With respect to any person provided services which include the establishment of a new identity and/or new place of permanent residence under this subchapter: (i) who is the parent of a child who is relocated in connection with such services; and (ii) who has obligations to another parent of that child with respect to custody or visitation of that child under a court order, an action to modify that court order may be brought by any party to the court order in the Family Court in the county in which the child's parent resides who has not been relocated in connection with such services.

(2) With respect to actions brought under paragraph (1) of this subsection, the Family Court shall establish a procedure to provide a reasonable opportunity for the parties to the court order to mediate their dispute with respect to the order. The court shall provide a mediator for this purpose. If the dispute is mediated, the court shall issue an order in accordance with the resolution of the dispute.

(3) If, within 60 days after an action is brought under paragraph (1) of this subsection hereof to modify a court order, the dispute has not been mediated, any party to the court order may request arbitration of the dispute. In the case of such a request, the court shall appoint a commissioner to act as arbitrator, who shall be experienced in domestic relations matters. The court and the commissioner shall, in determining the dispute, give substantial deference to the need for maintaining parent-child relationships, and any order issued by the court shall be in the best interests of the child. In actions to modify a court order brought under this subsection, the court and the commissioner shall apply the law of the State in which the court order was issued. The costs to the state of carrying out a court order may be considered in an action brought under this subsection to modify that court order but shall not outweigh the relative interests of the parties themselves and the child.

(4) Until a court order is modified under this subsection, all parties to that court order shall comply with their obligations under that court order subject to the limitations set forth in this section.

(5) With respect to any person provided services which include the establishment of a new identity and/or new place of permanent residence under this subchapter who is the parent of a child who is relocated in connection with such services, the parent not relocated in connection with such services may bring an action in the Family Court for violation by that protected person of a court order with respect to custody or visitation of that child. If the court finds that such a violation has occurred, the court may hold the person to whom services have been provided in contempt.

Once held in contempt, the person to whom such services have been provided shall have a maximum of 60 days, in the discretion of the Attorney General, to comply with the court order. If the person fails to comply with the order within the time specified by the Attorney General, the Attorney General shall disclose the new identity and address of the protected person to the other parent and terminate any financial assistance to such person unless otherwise directed by the court.

(6) The State shall pay litigation costs, including reasonable attorney's fees, incurred by a parent who prevails in enforcing a custody or visitation order, but shall retain the right to recover such costs from the person to whom services have been provided under this subchapter.

(e)(1) In any case in which the Attorney General determines that, as a result of the relocation of a person and a child of whom that person is a parent in connection with the provision of services under this subchapter, the implementation of a court order with respect to custody or visitation of that child would be substantially impossible, the Attorney General may bring, on behalf of the person provided services under this subchapter, an action to modify the court order. Such action may be brought in the county in which the parent resides who would not be or was not relocated in connection with the services provided under this subchapter. In an action brought under this paragraph, if the Attorney General establishes, by clear and convincing evidence, that implementation of the court order involved would be substantially impossible, the court may modify the court order but shall, subject to appropriate security considerations, provide an alternative as substantially equivalent to the original rights of the nonrelocating parent as feasible under the circumstances.

(2) With respect to any state court order in effect to which this section applies, if the parent who is not relocated in connection with the services provided under this subchapter intentionally violates a reasonable security requirement imposed by the Attorney General with respect to the implementation of that court order, the Attorney General may bring an action in the county in which that parent resides to modify the court order. The court may modify the court order if the court finds such an intentional violation. The procedures for mediation and arbitration provided herein shall not apply to actions for modification brought under this subsection.

(f) In any case in which a person provided services which include the establishment of a new identity and/or new place of permanent residence under this subchapter is the parent of a child of whom that person has custody and has obligations to another parent of that child concerning custody and visitation of that child which are not imposed by court order, that person, or the parent not relocated in connection with such services may bring an action in the county in which the parent not relocated resides to obtain an order providing for custody or visitation, or both, of that child. In any such action, all the provisions of subsection (d) of this section shall apply.

(g) In any case in which an action under this section involves court orders from different States with respect to custody or visitation of the same child, the court shall resolve any conflicts by applying the rules of conflict of laws of the state in which the court is sitting.

(h)(1) Subject to paragraph (2) of this subsection, the costs of any action described in subsection (d), (e) or (f) of this section shall be paid by the State.

(2) The Attorney General shall insure that any state court order in effect to which this section applies is carried out. The Department of Justice shall pay all costs and fees described in subsections (c) and (d) of this section.

(i) As used in this section, the term "parent'' includes any person who stands in the place of a parent by law.

74 Del. Laws, c. 57, § 1; 78 Del. Laws, c. 28, § 1.;



§ 9604. Cooperation of other state agencies and governments; reimbursement of expenses

Each state agency shall cooperate with the Attorney General in carrying out the provisions of this subchapter and may provide, on a reimbursable basis, such personnel and services as the Attorney General may request in carrying out those provisions.

74 Del. Laws, c. 57, § 1; 78 Del. Laws, c. 28, § 1.;



§ 9605. Additional authority of Attorney General

The Attorney General may enter into such contracts or other agreements as may be necessary to carry out this subchapter. Any such contract or agreement which would result in the State being obligated to make outlays may be entered into only to the extent and in such amount as may be provided in advance in an Appropriation Act.

74 Del. Laws, c. 57, § 1; 78 Del. Laws, c. 28, § 1.;



§ 9606. Source of funding

All expenses incurred by the Attorney General to provide any service pursuant to this subchapter shall be paid from the Special Law Enforcement Assistance Fund established by § 4110 of this title.

74 Del. Laws, c. 57, § 1; 78 Del. Laws, c. 28, § 1.;






Subchapter II Address Confidentiality Act [Effective Oct. 3, 2011]

§ 9611. Definitions

When used in this subchapter, the following words and phrases shall have the meanings ascribed to them in this section except where the context clearly indicates a different meaning:

(1) "Actual address'' shall mean a residential address, school address or work address of an individual.

(2) "Law-enforcement agency'' means the police department of any political subdivision of this State, the Delaware State Police, the Capitol Police, and the Delaware Department of Justice.

(3) "Program'' means the Address Confidentiality Program of the Department of Justice.

(4) "Program participant'' means any person certified by the Department of Justice as eligible to participate in the address confidentiality program established by this subchapter.

(5) "Protected witnesses'' means any person to whom the Department of Justice is providing witness protection services pursuant to this chapter.

(6) "Substitute address'' means the official address or confidential address designated by the Attorney General.

(7) "Victim of domestic violence'' means a person who is a victim of domestic violence as that term is defined by § 1041 of Title 10, or any equivalent provision in the laws of any other state, the United States, or any territory, District or subdivision thereof or any other foreign jurisdiction.

(8) "Victim of sexual assault'' means a victim of an offense set forth in §§ 768 through 780, and 787 of this title, or any equivalent provision in the laws of any other state, the United States, or any territory, District or subdivision thereof or any other foreign jurisdiction.

(9) "Victim of stalking'' means a victim of an offense set forth in §§ 1312 and 1312A of this title, or any equivalent provision in the laws of any other state, the United States, or any territory, District or subdivision thereof or any other foreign jurisdiction.

78 Del. Laws, c. 28, § 1.;



§ 9612. Address Confidentiality Program

(a) The Department of Justice shall establish a program to be known as the Address Confidentiality Program. Upon application and certification, persons eligible pursuant to this subchapter shall be provided a substitute address by the Program.

(b) The Program shall forward all correspondence sent by first class, express, registered and certified mail at no expense to a program participant and may arrange to receive and forward other classes or kinds of mail at the program participant's expense.

(c) Upon a person's certification for participation in the Program, the Department of Justice will provide notice of that fact and the program participant's substitute address to the appropriate officials and parties involved in an ongoing civil or criminal case in which a program participant is a victim, witness, or party.

(d) All records relating to applicants and program participants are the property of the Department of Justice. These records, including but not limited to program applications, a participants' actual addresses and waiver proceedings, shall be deemed to be confidential, and shall also not be subject to the provisions of Chapter 100 of Title 29.

78 Del. Laws, c. 28, § 1.;



§ 9613. Persons eligible to apply

The following persons shall be eligible to apply to become program participants:

(1) A victim of domestic violence, sexual assault, or stalking who has filed for a protection from abuse order or who is or was named as a victim in any criminal or delinquency proceeding brought for the purpose of determining liability for the commission of any crime or offense as those terms are defined in § 233 of this title, and who further states that he or she fears future violent acts by the perpetrator of the abuse; or

(2) A person who has a valid agreement with the Department of Justice as set out in § 9601(f) of this title; or

(3) A person who is a member of the same household as a program participant. A parent or guardian may apply to the program on behalf of a minor; or in the case of an adult individual who is incapacitated, application may be made by the person holding power of attorney;

(4) A person who has obtained or is seeking relief from a domestic violence program or service, as certified by the director of that program or his or her designee.

78 Del. Laws, c. 28, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9614. Application, certification and termination process

A person shall file an application with the Program in a manner prescribed by the Program. The Department of Justice shall have the authority to promulgate appropriate policies and procedures regarding certification and termination. Certification shall be valid for a period of 3 years following the date of certification unless the certification is withdrawn or canceled before the expiration of that period, or a person's participation in the program is otherwise terminated.

78 Del. Laws, c. 28, § 1.;



§ 9615. Agency use of designated address

Federal, state and local government agencies shall accept the substitute address designated on a valid program participation card issued to the program participant by the Program as the program participant's address except as follows:

(1) When the federal, state or local government agency has been granted a waiver pursuant to § 9617 of this title; or

(2) When the program participant is any of the following:

a. A released offender complying with pretrial supervision, probation or parole or similar requirements imposed by any other jurisdiction; or

b. A convicted sexual offender who has fulfilled the offender's sentence but must register the offender's community residence as required under §§ 4120-4121 of this title or any similar registration requirement imposed by any other jurisdiction.

78 Del. Laws, c. 28, § 1.;



§ 9616. Disclosure of actual address

The Department of Justice shall not disclose the actual address of a program participant except when:

(1) A federal, state or local government agency has been granted a waiver by the Program and the disclosure is made pursuant to § 9617 of this title; or

(2) The Program determines that disclosure is required due to an emergency and the disclosure is made pursuant to § 9618 of this title; or

(3) A court of competent jurisdiction orders the Program to disclose the program participant's actual address and disclosure is made pursuant to the court order.

78 Del. Laws, c. 28, § 1.;



§ 9617. Waiver process

(a) A federal, state or local government agency may request disclosure of a program participant's actual address pursuant to this section. The Department of Justice shall have the authority to promulgate appropriate policies and procedures regarding the waiver process.

(b) The Department of Justice shall promptly conduct a review of all requests received pursuant to this section. In conducting a review, the Program shall notify the program participant of the request and consider all information received and any other appropriate information that the Program may require to make a determination.

(c) Any government agency granted a waiver by the Program pursuant to this section shall be permitted to use the actual address in the manner authorized by the Department of Justice.

(d) Upon denial of a federal, state or local government agency's request for waiver, the Program shall provide prompt written notification to the agency stating that the agency's request has been denied and setting forth the specific reasons for the denial.

(e) Within 15 days after notification that the Program has denied the federal, state or local government agency's request for waiver, the agency may file a request for review of the decision by the Attorney General.

(f) Nothing in this section shall be construed to prevent the Program from granting a waiver to a federal, state or local government agency pursuant to this section upon receipt of a program participant's written consent to do so.

78 Del. Laws, c. 28, § 1.;



§ 9618. Emergency disclosure

The Program shall establish a system to promptly respond to requests for emergency disclosures if the disclosure:

(1) Will prevent physical harm or significant economic loss to a program participant or to a program participant's family member; or

(2) Is made to a law-enforcement agency for law-enforcement purposes and the circumstances warrant immediate disclosure.

78 Del. Laws, c. 28, § 1.;



§ 9619. Penalties

(a) Any person who knowingly provides false information in regard to a material fact contained in any application made pursuant to this subchapter shall be subject to termination from the program and to criminal penalties under § 1233 of this title, or any other applicable provision of this Code.

(b) Any person who intentionally, knowingly or recklessly attempts to gain access to or gains access to a program participant's actual address by fraud or misrepresentation may be subject to criminal penalties under §§ 873, 876, and 932 of this title, or any other applicable provision of this Code.

(c) A person who lawfully obtains a program participant's actual address and who subsequently discloses or uses the actual address in a manner not authorized by this subchapter may be subject to criminal penalties under §§ 873, 876, and 932 of this title, or any other applicable provision of this Code.

78 Del. Laws, c. 28, § 1.;









CHAPTER 97. ESTABLISHMENT OF THE DELAWARE POLICE ACCREDITATION COMMISSION

§ 9701. Legislative intent

WHEREAS, the safety of all Delawareans is of paramount importance; and

WHEREAS, municipal, county, university, and Delaware River and Bay Authority police departments, in addition to the Delaware State Police and other State agency police departments, provide a critical role in protecting the lives and property of the citizens of Delaware; and

WHEREAS, many smaller police departments within the State do not have the resources or manpower to complete the rigorous standards issued by the Commission on Accreditation of Law Enforcement Agencies, Inc.; and

WHEREAS, the effectiveness of public safety departments would be better served by a statewide accreditation council and standards achievable by a majority of the departments; and

WHEREAS, the citizens who reside in those jurisdictions would benefit by those departments achieving State accreditation and maintaining those standards; and

WHEREAS, the establishment of Delaware standards for a State accreditation program requires statewide coordination and leadership.

76 Del. Laws, c. 231, § 1.;



§ 9702. Establishment of the Delaware Police Accreditation Commission

(a) The Delaware Police Accreditation Commission (hereinafter "the DPAC'') is hereby created.

(b) The members of the DPAC shall be appointed by the Governor. The DPAC shall consist of the following members:

(1) The Attorney General;

(2) The President Pro Tem of the State Senate or designee;

(3) The Speaker of the House of Representatives or designee;

(4) The Chairman, Delaware Council on Police Training;

(5) The Chairman, Delaware Police Chiefs' Council;

(6) The Superintendent, Delaware State Police;

(7) The Colonel of the New Castle County Police;

(8) The Chairman, Sussex County Chiefs organization;

(9) The Chairman, Kent County Chiefs organization;

(10) The Chairman, Accreditation Committee, Delaware Police Chiefs' Council;

(11) The Chief of Police, City of Dover;

(12) The Chief, New Castle City Police Department;

(13) The Executive Director, Delaware League of Local Governments;

(14) The Executive Director, Delaware Police Chiefs' Council;

(15) A representative of the Office of the Governor who shall serve as Chair; and

(16) The Chief of the Wilmington Police Department.

(c) All members of the DPAC shall serve at the pleasure of the Governor.

(d) The Chairman of the DPAC may form subcommittees consistent with the needs of the DPAC to address police accreditation issues included, but not limited to technical support, operations support, and training support. The subcommittees may include individuals who are not members of the DPAC, but who have an interest or expertise in police accreditation issues. Each subcommittee shall be chaired by a member of the DPAC.

76 Del. Laws, c. 231, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9703. Specific functions, bylaws

The purpose of the DPAC shall be to provide policy level direction and draft and implement state level police accreditation standards for matters related to accreditation. To that end, it shall:

(1) Develop a statewide police accreditation program.

(2) Develop standards for the police accreditation program to ensure consistency of police operations statewide.

(3) Promote cooperation among state, municipal, university, and Delaware River and Bay Authority police agencies in addressing statewide accreditation needs in Delaware.

(4) Provide recommendations to the Governor and the Delaware General Assembly, when appropriate, concerning issues related to state level police accreditation standards in Delaware.

(5) The DPAC shall operate in accordance with bylaws that it adopts. These bylaws may be amended, supplemented, or repealed by the DPAC in accordance with the Freedom of Information Act, Chapter 100 of Title 29.

76 Del. Laws, c. 231, § 1.;









Title 12 - Decedents' Estates and Fiduciary Relations

CHAPTER 1. DEFINITIONS

§ 101. Definitions

For the purpose of wills, intestate succession and for all other purposes under this title, the following definitions shall apply:

(1) "Child" includes any individual entitled to take as a child under this title by intestate succession from the parent whose relationship is involved and excludes any person who is only a stepchild, a foster child, a grandchild or any more remote descendant.

(2) "Heir" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent and shall include kin and kindred.

(3) "Issue" of a person means all of the person's lineal descendants of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent contained in this title.

(4) "Parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this title by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent or grandparent.

(5) "Personal representative" includes executor, administrator, successor administrator and administrator with will annexed, and persons who perform substantially the same function under the law governing their status.

(6) The definitions of "child," "issue" or "parent" contained in this section shall not limit the right of a testator to provide by will for a definition different from those contained in this section.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 2. GENERAL PROVISIONS

Subchapter I Tenets and Principles

§ 201. Who may make a will

Any person of the age of 18 years, or upwards, of sound and disposing mind and memory, may make a will of real and personal estate. No person under the age of 18 years shall be capable of making a will either of real or personal estate.

Code 1852, § 1644; 14 Del. Laws, c. 550, § 5; 15 Del. Laws, c. 165, § 5; Code 1915, § 3240; Code 1935, § 3704; 45 Del. Laws, c. 233, § 1; 12 Del. C. 1953, § 101; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 202. Requisites and execution of will

(a) Every will, whether of personal or real estate, must be:

(1) In writing and signed by the testator or by some person subscribing the testator's name in the testator's presence and by the testator's express direction; and

(2) Subject to § 1306 of this title, attested and subscribed in testator's presence by 2 or more credible witnesses.

(b) Any will not complying with subsection (a) of this section shall be void.

Code 1852, § 1645; Code 1915, § 3241; Code 1935, § 3705; 12 Del. C. 1953, § 102; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 203. Witnesses; persons competent

(a) Any person generally competent to be a witness may act as a witness to a will.

(b) A will or any provision thereof is not invalid because the will is signed by an interested person.

Code 1852, § 1646; Code 1915, § 3242; Code 1935, § 3706; 12 Del. C. 1953, § 103; 59 Del. Laws, c. 384, § 1.;



§ 204. Devise of real estate generally

Lands, tenements and hereditaments are devisable by last will and testament.

Code 1852, § 1643; Code 1915, § 3239; Code 1935, § 3703; 12 Del. C. 1953, § 105; 59 Del. Laws, c. 384, § 1.;



§ 205. Devise of real estate without limitation

A devise of real estate, without words of limitation, shall be construed to pass the fee simple, or other whole estate, or interest, which the testator could lawfully devise in such real estate, unless a contrary intention appears by the will.

Code 1852, § 1667; Code 1915, § 3243; Code 1935, § 3707; 12 Del. C. 1953, § 106; 59 Del. Laws, c. 384, § 1.;



§ 206. After-acquired real estate

Any estate, right or interest in lands, acquired by a testator after the making of a will, shall pass thereby in manner as if possessed at the making of the will, unless a contrary intention appears by the will.

Code 1852, § 1668; 18 Del. Laws, c. 671, § 1; Code 1915, § 3244; Code 1935, § 3708; 12 Del. C. 1953, § 107; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 207. Power of sale of executor or trustee; liability of purchaser

(a) Where, by the terms of a will or trust instrument, an express power to sell real property is granted to a trustee, such trustee may sell or exchange such real property as is not specifically required to be distributed in kind to any beneficiary, and it shall not be necessary for any beneficiary of the trust to join in the instrument transferring or conveying such property.

(b) Where, by the terms of a will, an executor is expressly directed to sell real property, such executor may sell or exchange such real property and it shall not be necessary for any beneficiary of the estate to join in the instrument transferring or conveying such property.

(c) Where, by the terms of a will, an express power to sell real property is granted to an executor, such executor may sell or exchange such real property as is not specifically devised and as the executor reasonably believes, at the time of such sale or exchange, is necessary to be sold in order to pay the debts of the decedent or the expenses of administration (including estate and inheritance taxes and taxes imposed upon the income of the estate) of the estate, and it shall not be necessary for any beneficiary of the estate to join in the instrument transferring or conveying such property. In any sale of real estate authorized by this subsection (c) of this section, it shall not be necessary for the executor to obtain an Order from the Court of Chancery authorizing the sale pursuant to Chapter 27 of this title.

(d) In any sale made by an executor, administrator or other personal representative or by a trustee pursuant to this section, there shall be no liability upon the purchaser to see to the application of the purchase money, unless the will or trust expressly imposes such liability, and the purchaser shall be entitled to rely without liability therefor upon the representation by the executor in the deed of conveyance that any sale of real property is for the purposes set forth in subsection (c) of this section.

(e) No conveyance by an executor, prior to January 1, 1985, of real property not specifically devised shall be invalid or ineffective solely because 1 or more devisees of such property failed to join in the instrument of conveyance.

(f) For purposes of this section, the term "executor" shall include any personal representative of a testate estate.

Code 1915, § 3244-A; 30 Del. Laws, c. 208, § 1; Code 1935, § 3709; 12 Del. C. 1953, § 108; 59 Del. Laws, c. 384, § 1; 64 Del. Laws, c. 252, § 1; 74 Del. Laws, c. 272, §§ 1-3.;



§ 208. Revocation of wills generally

A last will and testament, or any clause thereof, shall not be altered, or revoked, except by canceling by the testator, or by some person in the testator's presence and by the testator's express direction, or by a valid last will and testament, or by a writing signed by the testator, or by some person subscribing the testator's name in the testator's presence and by the testator's express direction, and attested and subscribed in the testator's presence by 2 or more credible witnesses; but this clause shall not preclude nor extend to an implied revocation.

Code 1852, § 1652; Code 1915, § 3250; Code 1935, § 3715; 12 Del. C. 1953, § 109; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 209. Revocation by divorce; no revocation by other changes or circumstances

If after executing a will, the testator is divorced or the testator's marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse and any nomination of the former spouse, as executor, trustee, guardian or other fiduciary, unless the will expressly provides otherwise. Property prevented from passing to a former spouse because of revocation by divorce or annulment passes as if the former spouse failed to survive the decedent, and other provisions conferring some power or office on the former spouse are interpreted as if the spouse failed to survive the decedent. If provisions are revoked solely by this section, they are revived by testator's remarriage to the former spouse. A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section. No changes or circumstances other than as described in this section revokes a will or any part thereof.

59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 210. Alteration, theft or destruction of will; class E felony

Whoever wilfully adds to, alters, defaces, erases, obliterates, mutilates, blots, blurs, hides, conceals, destroys, misplaces with intent to conceal or commits an act of theft of any instrument of writing purporting to be or in the nature of a last will and testament and intended to take effect upon the death of the testator, whether the person shall have been given custody or possession thereof by the testator, or shall have obtained custody or possession of the purported last will and testament in any other manner whatsoever, shall be guilty of a class E felony.

27 Del. Laws, c. 268, § 1; Code 1915, § 3264; Code 1935, § 3728; 12 Del. C. 1953, § 110; 59 Del. Laws, c. 384, § 1.;



§ 211. Testamentary additions to trusts

(a) A will may validly devise or bequeath property to the trustee of a trust established or to be established (i) during the testator's lifetime by the testator, by the testator and some other person or by some other person including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts, or (ii) at the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set forth in a written instrument other than a will executed before, concurrently with or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size or character of the corpus of the trust. The devise or bequest is not invalid because the trust is amendable or revocable or because the trust was amended after the execution of the will or the testator's death.

(b) Unless the testator's will provides otherwise, property devised or bequeathed to a trust described in subsection (a) of this section is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised or bequeathed and must be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(c) Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise or bequest to lapse.

66 Del. Laws, c. 278, § 1; 71 Del. Laws, c. 76, § 1.;



§ 212. Bequest of tangible personal property by separate writing

A will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, and securities, and property used in trade or business. To be admissible under this section as evidence of the intended disposition, the writing:

(1) Must either be in the handwriting of the testator or be signed by the testator and must identify the items and the legatees with reasonable certainty;

(2) Must not be inconsistent with the terms of the will; and

(3) Must not be inconsistent with any other writing permitted by this section unless the writing is dated in which case the writing with the latest date will control.

Notwithstanding the foregoing, in the case of a writing that includes both provisions for dispositions that are consistent with the terms of the will or any other writing permitted by this section and provisions for dispositions that are inconsistent with the terms of the will or any other writing permitted by this section, such writing shall be admissible under this section as evidence of the intended disposition of those items of tangible personal property that would be disposed of by the provisions of the writing that are not inconsistent with the terms of the will or any other writing permitted by this section. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing which has no significance apart from its effect upon the dispositions made by the will.

59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1; 77 Del. Laws, c. 98, § 1.;



§ 213. Rules for construction or interpretation of will or trust

In the construction or interpretation of any will or trust, the following rules shall apply in the absence of any contrary expression of intent in such will or trust:

(1) The period of time during which an interest in trust is revocable pursuant to the uncontrolled volition of the person having such a power of revocation shall not be included in determining whether the trust is invalid under the rule against perpetuities.

(2) There shall be no presumption that a testator or trustor did or did not intend that any law apply to a will or trust which was not in effect on the date of execution of such will or trust instrument.

(3) Except where the will or trust instrument expressly provides to the contrary, the determination of a class shall be governed by the law in effect on the date the will or trust instrument becomes irrevocable.

64 Del. Laws, c. 253, § 1; 65 Del. Laws, c. 422, § 2.;



§ 214. Devolution of property; administration of decedents' estates

Solely for the purposes of determining the rights of any person to property of a decedent, it shall be presumed that tangible personal property acquired

(1) By a decedent through gift or inheritance, or

(2) Solely with the funds of the decedent, or

(3) Acquired by the decedent before marriage to the surviving spouse,

is the sole property of the decedent notwithstanding that such property consists of household goods or that any such property was subject to joint possession and use by a decedent and the surviving spouse.

66 Del. Laws, c. 372, § 1; 70 Del Laws, c. 186, § 1.;






Subchapter II Delaware Uniform International Wills Act

§ 251. Definitions

In this subchapter:

(1) "Authorized person" and "person authorized to act in connection with international wills" means a person who is empowered by § 259 of this title or by the laws of the United States, including a member of the diplomatic and consular service of the United States designated by foreign service regulations, to supervise the execution of international wills.

(2) "International will" means a will executed in conformity with §§ 252 through 255 of this title.

71 Del. Laws, c. 81, § 2.;



§ 252. International will; validity

(a) A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile or residence of the testator, if it is made in the form of an international will complying with the requirements of this subchapter.

(b) The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

(c) This subchapter does not apply to the form of testamentary dispositions made by 2 or more persons in 1 instrument.

(d) This subchapter deals only with the form of execution of an international will. Delaware law regarding the scope of testamentary power, revocation of wills, competency of witnesses, regulation of probate, interpretation and construction of wills, and the administration of decedents' estates remains applicable to an international will.

71 Del. Laws, c. 81, § 2.;



§ 253. International will; requirements

(a) The will must be made in writing. It need not be written by the testator himself or herself. It may be written in any language, by hand or by any other means.

(b) The testator shall declare in the presence of 2 credible witnesses and of a person authorized to act in connection with international wills that the document is the testator's will and that the testator knows the contents thereof. The testator need not inform the witnesses or the authorized person of the contents of the will.

(c) In the presence of the witnesses and of the authorized person, the testator shall sign the will or, if the testator has previously signed it, shall acknowledge the signature.

(d) If the testator is unable to sign, the absence of the testator's signature does not affect the validity of the international will if the testator indicates the reason for the inability to sign and the authorized person makes note thereof on the will. In that case, it is permissible for any other person present, including the authorized person or 1 of the witnesses, at the direction of the testator, to sign the testator's name for the testator if the authorized person makes note of this on the will, but it is not required that any person sign the testator's name.

(e) The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

71 Del. Laws, c. 81, § 2; 70 Del. Laws, c. 186, § 1.;



§ 254. International wills; other points of form

(a) The signatures must be placed at the end of the will. If the will consists of several sheets, each sheet must be signed by the testator or, if the testator is unable to sign, by the person signing on the testator's behalf or, if there is no such person, by the authorized person. In addition, each sheet must be numbered.

(b) The date of the will must be the date of its signature by the authorized person. That date must be noted at the end of the will by the authorized person.

(c) The authorized person shall ask the testator whether the testator wishes to make a declaration concerning the safekeeping of the will. If so, and at the express request of the testator, the place where the testator intends to have the will kept must be mentioned in the certificate provided for in § 255 of this title.

(d) A will executed in compliance with § 253 of this title is not invalid merely because it does not comply with this section.

71 Del. Laws, c. 81, § 2; 70 Del. Laws, c. 186, § 1.;



§ 255. International will; certificate

The authorized person shall attach to the will a certificate to be signed by the authorized person establishing that the requirements of this subchapter for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate must be substantially in the following form:

I, _______ (name, address and capacity), a person authorized to act in connection with international wills, certify that on __________ (date) at ___________ (place) (testator) _________________________ (name, address, date and place of birth) in my presence and that of the witness (a) _________________ (name, address, date and place of birth) and

(b) _________________ (name, address, date and place of birth)

has declared that the attached document is his or her will and that he or she knows the contents thereof.

I furthermore certify that:

(a) In my presence and in that of the witnesses:

(1) The testator has signed the will or has acknowledged his or her signature previously affixed.

(2) * Following a declaration of the testator stating that he or she was unable to sign the will for the following reason _____, I have mentioned this declaration on the will, * and the signature has been affixed by ____________ (name and address);

(b) The witnesses and I have signed the will;

(c) * Each page of the will has been signed by _______________ and numbered;

(d) I have satisfied myself as to the identity of the testator and of the witnesses as designated above;

(e) The witnesses met the conditions requisite to act as such according to the law under which I am acting;

(f) * The testator has requested me to include the following statement concerning the safekeeping of the will:

______________________________

DATE

SIGNATURE and, if necessary, SEAL

* to be completed if appropriate

71 Del. Laws, c. 81, § 2; 70 Del. Laws, c. 186, § 1.;



§ 256. International will; effect of certificate

In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under this subchapter. The absence or irregularity of a certificate does not affect the formal validity of a will under this subchapter.

71 Del. Laws, c. 81, § 2.;



§ 257. International will; revocation

An international will is subject to the rules of revocation of wills appearing at §§ 208 and 209 of this title.

71 Del. Laws, c. 81, § 2.;



§ 258. Source and construction

Sections 251 through 257 of this title derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying this subchapter, regard shall be had to its international origin and to the need for uniformity in its interpretation.

71 Del. Laws, c. 81, § 2.;



§ 259. Persons authorized to act in relation to international will; eligibility; recognition by authorizing agency

Individuals who have been admitted to practice law before the courts of this State and who are in good standing as active law practitioners in this State, are hereby declared to be authorized persons in relation to international wills.

71 Del. Laws, c. 81, § 2.;






Subchapter III Disposition of a Person's Last Remains

§ 260. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) "Adult'' means a natural person 18 years of age or older.

(2) "Declarant'' means a competent adult who signs a declaration pursuant to the provisions of this article.

(3) "Declaration instrument'' means a written instrument, signed by a declarant, governing the disposition of the declarant's last remains and the ceremonies planned after a declarant's death, including a document governing the disposition of last remains under this title or a United States Department of Defense Record of Emergency Data Form (DD Form 93) or any successor form executed by the declarant. Such a declaration may be made within a prepaid funeral, burial, or cremation contract with a mortuary or crematorium.

(4) "Interested person'' means the deceased's spouse, parent, adult child, sibling, grandchild, and other person designated in a declaration instrument.

(5) "Last remains'' means the deceased's body or cremains after death.

(6) "Reasonable under the circumstances'', applied to the declarant's instructions, means appropriate in relation to the declarant's finances, cultural or family customs, and religious or spiritual beliefs. "Reasonable under the circumstances'' implies consideration of factors that include, but are not limited to, a prepaid funeral, burial or cremation plan of the declarant; the size of the declarant's estate; the declarant's cultural or family customs; the declarant's religious or spiritual beliefs; and the known or reasonably ascertainable creditors of the declarant.

(7)a. "Third party'' means a person:

1. Who is requested by a declaration instrument to act in good faith in reliance upon such instrument;

2. Who is delegated discretion over ceremonial or dispositional arrangements in a declaration instrument under § 264 of this title; or

3. Who is delegated discretion over ceremonial or dispositional arrangements in a declaration instrument.

b. "Third party'' includes, but is not limited to, a funeral director, mortician, mortuary, crematorium, or cemetery.

(8) "Unreasonable'' means an act that is clearly unreasonable, pursuant to the definition of "reasonable under the circumstances'' under paragraph (6) of this section.

74 Del. Laws, c. 295, § 1; 77 Del. Laws, c. 296, § 1.;



§ 261. Limitations

This subchapter shall not be construed to:

(1) Invalidate a declaration instrument or will, codicil, trust, power of appointment or power of attorney;

(2) Invalidate any act of an agent, guardian, or conservator;

(3) Affect any claim, right or remedy that accrued prior to June 30, 2004;

(4) Authorize or encourage acts that violate the constitution, statutes, rules, case law or public policy of Delaware or the United States;

(5) Abridge contracts;

(6) Modify the standards, ethics or protocols of the practice of medicine;

(7) Compel or authorize a health care provider or health care facility, to administer medical treatment that is medically inappropriate or contrary to federal or other Delaware law; or

(8) Permit or authorize euthanasia or an affirmative or deliberate act to end a person's life.

74 Del. Laws, c. 295, § 1.;



§ 262. Declaration of Disposition of Last Remains

The declarant may specify, in a declaration instrument, any 1 or more of the following:

(1) The disposition to be made of the declarant's last remains;

(2) Who may direct the disposition of the declarant's last remains;

(3) The ceremonial arrangements to be performed after the declarant's death;

(4) Who may direct the ceremonial arrangement after the declarant's death; or

(5) The rights, limitations, immunities, and other terms of third parties dealing with the declaration instrument.

74 Del. Laws, c. 295, § 1.;



§ 263. Reliance upon Declaration instruments

(a) A third party who acts in good faith reliance on a declaration instrument that is legally executed shall not be subject to civil liability to any greater extent than if the third party were dealing directly with the declarant as a fully competent and living person. Such third party shall not be subject to criminal liability or regulatory sanction for such reliance.

(b) A third party who deals with a declaration instrument may presume in the absence of actual knowledge to the contrary:

(1) That the declaration instrument was validly executed; and

(2) That the declarant was competent at the time the instrument was executed.

(c) A third party who reasonably relies on a declaration instrument shall not be civilly or criminally liable for the proper application of property delivered or surrendered to comply with the declarant's instructions in the declaration instrument.

(d) The directions of a declarant expressed in a declaration instrument shall be binding on all persons as if the declarant were alive and competent.

(e) A third party who has reasonable cause to question the authenticity or validity of a declaration instrument may promptly and reasonably seek additional information from the person proffering such declaration or from other involved persons. A third party may require exhibition of the original declaration instrument or a notarized copy.

(f) A third party seeking to fulfill a declarant's intent regarding disposition of last remains or ceremonial arrangements may disregard such intent if such intent is unreasonable under the circumstances.

74 Del. Laws, c. 295, § 1.;



§ 264. Right to dispose of remains

(a) The right to control disposition of the last remains or ceremonial arrangements of a decedent vests in and devolves upon the following persons, at the time of the decedent's death, in the following order:

(1) The decedent if acting through a declaration instrument;

(2) The surviving spouse of the decedent, if not legally separated from the decedent;

(3) Either the appointed personal representative or administrator of the decedent's estate if such person has been appointed; or the nominee for appointment as personal representative under the decedent's will if a personal representative or administrator has not been appointed;

(4) A majority of the surviving adult children of the decedent whose whereabouts are reasonably ascertainable;

(5) The surviving parents or legal guardians of the decent whose whereabouts are reasonably ascertainable;

(6) A majority of the surviving adult siblings of the decedent whose whereabouts are reasonably ascertainable;

(7) The person in the classes of the next degree of kinship, in descending order, under the laws of descent and distribution to inherit the estate of the decedent. If there is more than 1 person of the same degree, any person of that degree may exercise the right of disposition;

(8) In the absence of any person under paragraphs (a)(1) through (a)(6) of this section, any other person willing to assume the responsibilities to act and arrange the final disposition of the decedent's remains, including the personal representative of the decedent's estate or the funeral director with the custody of the body, after attesting in writing that a good faith effort has been made to no avail to contact the individuals under paragraphs (a)(1) through (a)(6) of this section;

(9) The public administrator for the decedent's estate.

(b) To exercise the right to control final disposition pursuant to paragraph (a)(5) of this section, the majority of parents and guardians shall act in writing.

(c) If the assent of multiple persons under paragraphs (a)(4), (a)(5), or (a)(6) of this section cannot be obtained, a final judgment of the Chancery Court of the county of the decedent's residence shall be required to exercise the right to control final disposition. Such final judgment shall be consistent with the decedent's last wishes to the extent they are reasonable under the circumstances.

(d) Notwithstanding any provision of this subchapter to the contrary, a United States Department of Defense Record of Emergency Data Form (DD Form 93) executed by a declarant who thereafter dies while serving in any branch of in the United States Military, as defined 10 U.S.C. § 1481, shall constitute a valid form of declaration instrument and shall govern the disposition of such declarant's last remains, unless a subsequent declaration instrument has been executed by the declarant.

74 Del. Laws, c. 295, § 1; 76 Del. Laws, c. 112, § 1; 77 Del. Laws, c. 296, § 2.;



§ 265. Declaration of Disposition of Last Remains; form

The following declaration of disposition of last remains must be substantially in the following form:

I, ____________ (Name of Declarant), being of sound mind and lawful age, hereby revoke all prior declarations, wills, codicils, trusts, powers of appointment, and powers of attorney regarding the disposition of my last remains, and I declare and direct that after my death the following provisions be taken:

1. If permitted by law, my body shall be (Initial ONE choice):

__ Buried. I direct that my body be buried at .

__ Cremated. I direct that my cremated remains be disposed of as follows:

.

__ Entombed. I direct that my body be entombed at .

__ Other. I direct that my body be disposed of as follows:

.

__ Disposed of as ____________ (Name of Designee) shall decide in writing. If

2. I request that the following ceremonial arrangements be made (initial desired choice or choices):

__ I request ____________ (Name of designee) make all arrangements for any ceremonies, consistent with my directions set forth in this declaration. If

__ Funeral. I request the following arrangements for my funeral:

.

__ Memorial Service. I request the following arrangements for my memorial service:

.

3. Special Instructions. In addition to the instructions above, I request (on the following lines you may make special requests regarding ceremonies or lack of ceremonies):

.

Note: Those persons or entities asked to carry out a declarant's intent regarding disposition of last remains and ceremonial arrangements need do so only if the declarant's intent is reasonable under the circumstances. "Reasonable under the Circumstances'' may take into consideration factors such as a known prepaid funeral, burial, or cremation plan of the declarant, the size of the declarant's estate, cultural or family customs, the declarant's religious or spiritual beliefs, the known or reasonably ascertainable creditors of the declarant, and the declarant's financial situation prior to death.

I may revoke or amend this declaration in writing at any time. I agree that a third party who receives a copy of this declaration may act according to it. Revocation of this declaration is not effective as to a third party until the third party learns of my revocation. My estate shall indemnify any third party for costs incurred as a result of claims that arise against the third party because of good-faith reliance on this declaration.

I execute this declaration as my free and voluntary act, on .

(Declarant) .

The following section regarding organ and tissue donation is optional. To make a donation, initial the option you select and sign below.

In the hope that I might help others, I hereby make an anatomical gift, to be effective upon my death, of:

A. __ Any needed organs/tissues.

B. __ The following organs/tissues:

.

Donor signature: .

Notarization Optional:

State of Delaware

County of ______ :

Acknowledged before me by ______________, Declarant, on ______, __. My commission expires:

*(Seal)                          Notary Public .

74 Del. Laws, c. 295, § 1.;



§ 266. Declaration; other points of form

(a) The form set forth in § 265 of this title is not exclusive, and a person may use another form of declaration instrument if the wording of the form complies substantially with § 265 of this title, the form is properly completed, and the form is in writing, dated, and signed by the declarant.

(b) A declaration instrument may be acknowledged, but lack of acknowledgment shall not render the declaration ineffective.

(c) This subchapter shall apply to declaration instruments executed or exercised in Delaware and to declaration instruments signed or exercised by a person who is a resident of Delaware when such instrument is signed or exercised.

(d) The provisions of the most recent declaration instrument shall control over any other document regarding the disposition of the last remains.

74 Del. Laws, c. 295, § 1.;



§ 267. Declaration; revocation generally

A declaration may be revoked by the declarant in writing or by burning, tearing, canceling, obliterating, or destroying the declaration instrument with the intent to revoke such instrument.

74 Del. Laws, c. 295, § 1.;



§ 268. Declaration; revocation by divorce

Unless otherwise expressly provided in a declaration instrument, a subsequent divorce, dissolution of marriage, annulment of marriage, or legal separation between the declarant and spouse automatically revokes a delegation to the declarant's spouse to direct the disposition of the declarant's last remains or ceremonies after the declarant's death. This section shall not be construed to revoke the remaining provisions of the declaration instrument.

74 Del. Laws, c. 295, § 1.;



§ 269. Declaration; revocation of designee

Unless otherwise specified in the declaration instrument, if a declarant revokes a delegation to a person to direct the disposition of the declarant's last remains or ceremonies after the declarant's death, or if such person is unable or unwilling to serve, the nomination of such person shall be ineffective as to such person. If an alternate designee is not nominated by the declarant, § 264 of this title shall govern. This section shall not be construed to revoke the remaining provisions of the declaration instruments.

74 Del. Laws, c. 295, § 1.;



§ 270. Interstate effect of declaration

(a) Unless otherwise stated in a declaration instrument, it shall be presumed that the declarant intends to have that declarant's own declaration instrument executed pursuant to this subchapter and recognized to the fullest extent possible by other states.

(b) Unless otherwise provided in the declaration instrument, a declaration instrument or similar instrument executed in another state that complies with the requirements of this subchapter may, in good faith, be relied upon by a third party in this State if an action requested by such declarant does not violate any law of the federal government, Delaware, or a political subdivision.

74 Del. Laws, c. 295, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 3. AFTER-BORN CHILDREN; MARRIAGE AFTER WILL

Subchapter I After-Born Children

§ 301. Shares of after-born children

A child born after its parent has made a last will and testament and for which such parent made no provision, vested or contingent, specifically or as member of a class, by will or otherwise, shall take the same portion of its parent's estate, both real and personal, that the child would have been entitled to if such parent had died intestate. This section shall not apply and no intestacy shall be created as to any child or children born after the date of the execution of a will in any case where the testator has provided in the last will and testament that the birth of any child or children subsequently shall not affect the will.

Code 1852, § 1654; Code 1915, § 3252; Code 1935, § 3716; 46 Del. Laws, c. 204, § 1; 12 Del. C. 1953, § 301; 70 Del Laws, c. 186, § 1.;



§ 302. Raising share of after-born child

Towards the raising of the portion of an after-born child, any intestate estate of the deceased, real or personal, shall be first applied and the residue of such portion, if there be a deficiency of such intestate estate to make up the same, or the whole of the portion if there be no such intestate estate, shall be contributed proportionable by the devisees and legatees, taking under the last will and testament, out of the estate or parts devised or bequeathed to them respectively.

Code 1852, § 1655; Code 1915, § 3253; Code 1935, § 3717; 12 Del. C. 1953, § 302.;



§ 303. Appraisal and assignment of intestate real estate; appointment and duties of freeholders

(a) The Court of Chancery, upon the petition of any after-born child (which petition in the case of infancy shall be preferred by a guardian) setting forth the facts of the case and specifying any real or personal estate of which the deceased parent died intestate, may, by an order, appoint 5 judicious and impartial freeholders, taken from the county of the parent's last residence or from any county where intestate real estate of the parent may be situated or from different counties, who shall go to all the lands, tenements and hereditaments, both testate and intestate, of which the deceased parent died seised and with the assistance of a skillful and impartial surveyor, by them to be nominated, if deemed necessary, shall appraise the same at the true value thereof in money and also shall ascertain and estimate the amount and value of the decedent's clear personal estate, whether bequeathed or intestate.

(b) If the intestate real estate of the deceased parent be sufficient for that purpose (subject to the rights of the surviving spouse, if there is a surviving spouse), then they shall appraise at the true value thereof in money and lay off and allot to the after-born child so much of the intestate real estate as will, in their judgment, be equal in value to what would have been such after-born child's share of both the real and personal estate (subject as aforesaid) of the deceased parent, if such parent had died intestate; and if all the intestate real estate shall not, in the judgment of the freeholders, be equal in value (subject as aforesaid) to what would have been the after-born child's share of the real and personal estate of the deceased parent if the parent had died intestate, then the freeholders shall appraise all the intestate real estate at the true value thereof in money and, at such appraisement, allot the same to the after-born child towards such child's share of the deceased parent's estate. The allotment of intestate real estate under the foregoing provisions to after-born children, where there are more than 1, shall not be made to them in severalty, but as parceners. If there shall be a surviving spouse entitled to dower or thirds in or to any portion of the deceased parent's estate, real or personal, testate or intestate, the value of the whole estate and of the share of the after-born child shall be ascertained as aforesaid with reference to the rights and interests of such surviving spouse, in such manner as to do justice to the parties concerned and unless dower shall have been previously assigned to or released by the surviving spouse the real estate allotted to such after-born child shall be so allotted subject to such surviving spouse's interest therein.

(c) The Court of Chancery, in making the order, may add such further instructions as it deems necessary to give full effect to the foregoing provisions.

Code 1852, §§ 1656-1658; Code 1915, §§ 3254, 3255; Code 1935, §§ 3718, 3719; 12 Del. C. 1953, § 303; 57 Del. Laws, c. 402, § 3; 70 Del Laws, c. 186, § 1.;



§ 304. Oath of freeholders and surveyor; action by majority

The freeholders and surveyor and all persons employed in the premises shall, before entering upon their respective duties under the order of the Court of Chancery, be severally sworn or affirmed faithfully and impartially according to the best of their skill and judgment to perform the duties assigned them by the order under which they act. A majority of the freeholders may act in the premises.

Code 1852, § 1659; Code 1915, § 3256; Code 1935, § 3720; 12 Del. C. 1953, § 304; 57 Del. Laws, c. 402, § 3.;



§ 305. Vacancies among freeholders

The Court of Chancery may fill any vacancy occurring among the freeholders.

Code 1852, § 1661; Code 1915, § 3258; Code 1935, § 3722; 12 Del. C. 1953, § 305; 57 Del. Laws, c. 402, § 3.;



§ 306. Return of freeholders; conclusiveness

The freeholders shall return their proceedings in the premises, under their hands, to the Court of Chancery at the next stated term thereof and the same, being confirmed by the Court, shall be conclusive.

Code 1852, § 1660; Code 1915, § 3257; Code 1935, § 3721; 12 Del. C. 1953, § 306; 57 Del. Laws, c. 402, § 3.;



§ 307. Contribution from devisees or legatees

If the intestate real estate, allotted under the foregoing provisions, shall not, at the appraisement thereof, be equal in value to what would have been the share of the after-born child or children of the entire estate of the deceased parent, had such parent died intestate, the deficiency shall be made up from the intestate personal estate, if any, of such parent. If there shall be no intestate personal estate or not sufficient to make up such deficiency the devisees and legatees, taking under the will of the deceased parent, shall proportionately contribute such sum or sums of money as, added to the intestate estate, will be sufficient to raise the portion of such after-born child or children.

Code 1852, § 1662; Code 1915, § 3259; Code 1935, § 3723; 12 Del. C. 1953, § 307.;



§ 308. Disposition of residue of intestate real or personal estate

Any residue of intestate estate, real or personal, remaining after an allotment is made to an after-born child or children, under the foregoing provisions, shall belong to the person as by law would have been entitled to the same if no child had been born after the making of the parent's will.

Code 1852, § 1663; Code 1915, § 3260; Code 1935, § 3724; 12 Del. C. 1953, § 308.;



§ 309. Application of intestacy laws to lands allotted after-born children

Lands and tenements allotted to after-born children under the foregoing provisions shall be subject to all the provisions of law respecting intestate estates, as fully in all respects, as if the deceased parent had died intestate leaving no other real estate and no other issue but the children to whom the same shall be allotted.

Code 1852, § 1664; Code 1915, § 3261; Code 1935, § 3725; 12 Del. C. 1953, § 309.;



§ 310. Posthumous children

Posthumous children or children in the mother's womb, if born alive, are within the foregoing provisions respecting after-born children. Such children shall take any estate or property, real or personal, by descent, transmission, gift, devise, limitation or otherwise in the same manner as if absolutely born at the decease of its parent. If such child is not born alive, the effect shall be the same, to all intents and purposes, as if no such child had ever existed.

Code 1852, § 1665; Code 1915, § 3262; Code 1935, § 3726; 12 Del. C. 1953, § 310; 70 Del. Laws, c. 186, § 1.;






Subchapter II Marriage After Will

§ 321. Share of surviving spouse

The descent or devolution of the estate, real or personal, of a married person who, before the marriage, has made a last will and testament and has not made provision for the married person's spouse by will or otherwise, shall be subject to the following rights of the surviving husband or widow:

(1) If the testator leaves a widow, she shall have the same part of his estate, real and personal, as she would have been entitled to if he had died intestate;

(2) If the testatrix leaves a husband, he shall have the same part of her estate, real and personal, as he would have been entitled to if she had died intestate.

Code 1852, § 1666; Code 1915, § 3263; 38 Del. Laws, c. 178, § 1; Code 1935, § 3727; 12 Del. C. 1953, § 321; 70 Del Laws, c. 186, § 1.;



§ 322. Assignment of share to surviving spouse

The part to which the surviving spouse shall be entitled under § 321 of this title shall be assigned and distributed in the same manner as if the deceased spouse had died intestate. When there are several devisees of such real estate or several legatees of such personal estate, such assignment and distribution to the surviving spouse shall be so made that each devisee or legatee shall contribute a just portion thereof.

Code 1852, § 1666; Code 1915, § 3263; 38 Del. Laws, c. 178, § 1; Code 1935, § 3727; 12 Del. C. 1953, § 322.;



§ 323. Revocation of will by subsequent marriage

Subsequent marriage shall not revoke the last will and testament of a person who, by such last will and testament or otherwise, shall have made provision for a surviving spouse.

Code 1852, § 1666; Code 1915, § 3263; 38 Del. Laws, c. 178, § 1; Code 1935, § 3727; 12 Del. C. 1953, § 323; 70 Del. Laws, c. 186, § 1.;









CHAPTER 5. INTESTATE SUCCESSION

§ 501. Intestate estate

Any part of the real or personal estate of a decedent not effectively disposed of by will passes to the decedent's heirs as prescribed in the following sections of this chapter.

59 Del. Laws, c. 384, § 1.;



§ 502. Share of spouse

The intestate share of the surviving spouse is:

(1) If there is no surviving issue or parents of the decedent, the entire intestate estate;

(2) If there is no surviving issue but the decedent is survived by a parent or parents, the first $50,000 of the intestate personal estate, plus one half of the balance of the intestate personal estate, plus a life estate in the intestate real estate;

(3) If there are surviving issue all of whom are issue of the surviving spouse also, the first $50,000 of the intestate personal estate, plus one half of the balance of the intestate personal estate, plus a life estate in the intestate real estate;

(4) If there are surviving issue, one or more of whom are not issue of the surviving spouse, one half of the intestate personal estate, plus a life estate in the intestate real estate.

59 Del. Laws, c. 384, § 1; 60 Del. Laws, c. 199, § 6.;



§ 503. Share of heirs other than surviving spouse

The part of the intestate estate not passing to the surviving spouse under § 502 of this title, or the entire intestate estate if there is no surviving spouse, passes as follows:

(1) To the issue of the decedent, per stirpes;

(2) If there is no surviving issue, to the decedent's parent or parents equally;

(3) If there is no surviving issue or parent, to the brothers and sisters and the issue of each deceased brother or sister, per stirpes;

(4) If there is no surviving issue, parent or issue of a parent, then to the next of kin of the decedent, and to the issue of a deceased next of kin, per stirpes;

(5) Any property passing under this section to 2 or more persons passes to such persons as tenants in common.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 504. Requirement that heir survive decedent for 120 hours

Any person who fails to survive the decedent by 120 hours is deemed to have predeceased the decedent for purposes of intestate succession, and the decedent's heirs are determined accordingly. If the time of death of the decedent or of the person who would otherwise be an heir, or the times of death of both, cannot be determined, and it cannot be established that the person who would otherwise be an heir has survived the decedent by 120 hours, it is deemed that the person failed to survive for the required period. This section is not to be applied where its application would result in a taking of intestate estate by the State under this title.

59 Del. Laws, c. 384, § 1.;



§ 505. Posthumous children

Posthumous children, born alive, shall be considered as though living at the death of their parent.

59 Del. Laws, c. 384, § 1.;



§ 506. Kindred of half blood

Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.

59 Del. Laws, c. 384, § 1.;



§ 507. Alienage

No person is disqualified to take as an heir because the person or a person through whom the person claims is or has been an alien.

59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 508. Meaning of "child'' and related terms [For application of this section, see 79 Del. Laws, c. 172, § 6]

If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person:

(1) An adopted person is the child of an adopting parent and not of the natural parent except that adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and that natural parent.

(2) In cases not covered by paragraph (1) of this section, a person born out of wedlock is a child of the mother. That person is also a child of the father, if legitimated pursuant to Chapter 13 of Title 13 or, notwithstanding any contrary provision of Chapter 13 of Title 13, if:

a. The natural parents participated in a marriage ceremony before or after the birth of the child, even though the attempted marriage is void; or

b. The paternity is established by an adjudication before the death of the father or is established thereafter by preponderance of the evidence; except, that the paternity established under this paragraph is ineffective to qualify the father or his kindred to inherit from or through the child unless the father has openly treated the child as his, and has not refused to support the child.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 172, § 1.;



§ 509. Advancements

If a person dies intestate as to all the estate, property which the person gave in the person's lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose, the property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever first occurs. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue, unless the declaration or acknowledgement provides otherwise.

59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 510. Debts owed to decedent

A debt owed to the decedent is charged against the intestate share of the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's issue.

59 Del. Laws, c. 384, § 1.;



§ 511. Dower and curtesy abolished

The estates of dower and curtesy are abolished.

59 Del. Laws, c. 384, § 1.;






CHAPTER 6. DISCLAIMER

§ 601. Short title

This chapter may be cited as the "Delaware Disclaimer Act.''

63 Del. Laws, c. 448, § 1; 75 Del. Laws, c. 302, § 1.;



§ 602. Definitions

In this chapter, unless the context otherwise requires:

(1) "Beneficiary designation'' means a testamentary or nontestamentary instrument or contract, other than an instrument creating a trust, naming the beneficiary of:

a. An annuity or insurance policy;

b. An account with a designation for payment on death;

c. A security registered in beneficiary form;

d. A pension, profit-sharing, retirement, or other employment-related benefit plan; or

e. Any other non-probate interest in property with a designation for transfer on death.

(2) "Code'' means the Internal Revenue Code of 1986, as amended (26 U.S.C. § 1 et seq.), or the comparable provisions of any later law.

(3) "Disclaimant'' means the person to whom a disclaimed interest in property would have passed had the disclaimer not been made, or the person who would have had a power over property or with respect to property, including a power of appointment, had the disclaimer not been made.

(4) "Disclaimed interest'' means the interest that would have passed to the disclaimant had the disclaimer not been made.

(5) "Disclaimed power'' means the power that the disclaimant would have had over property in the nature of a power of appointment with respect to an interest in property or any other power that a disclaimant could have exercised with respect to property had the disclaimer not been made.

(6) "Disclaimer'' means the refusal to accept an interest in or power over property.

(7) "Fiduciary'' means a personal representative, trustee of a trust, agent acting under a power of attorney, conservator, custodian under a Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any jurisdiction, guardian, or other person authorized to act as a fiduciary with respect to the property or power of another person.

(8) "Holder'' means the person holding a power of appointment over an interest in property held in a trust, or holding a power over a trust, who is granted the right or authority to exercise the power of appointment over an interest in property held in a trust or of a power over a trust under the terms of the instrument governing the trust.

(9) "Jointly held property'' means property held in the name of 2 or more persons under an arrangement in which all owners have concurrent interests and under which the last surviving owner is entitled to the whole of the property. The term "jointly held property'' specifically includes a tenancy by the entirety, and an "owner'' shall include a tenant by the entirety.

(10) "Person'' means an individual, living, deceased or unborn, ascertained or unascertained, corporation, business trust, statutory trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or any governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(11) "This State'' means the State of Delaware, and "State'' means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, recognized by federal law or formally acknowledged by a State.

(12) "Trust'' means:

a. An express trust, charitable or noncharitable, with additions thereto, whenever and however created; and

b. A trust created pursuant to a statute, judgment, or decree which requires the trust to be administered in the manner of an express trust.

75 Del. Laws, c. 302, § 1.;



§ 603. Scope; property subject to disclaimer

This chapter applies to disclaimers of any interest in or power over property, whenever created, and whether any interest in or power over property is disclaimed at the time of the creation of the interest in or power over property, or at any time thereafter as provided hereafter in this chapter.

63 Del. Laws, c. 448, § 1; 75 Del. Laws, c. 302, § 1.;



§ 604. Chapter supplemented by other law; chapter not exclusive

(a) Unless displaced by a provision of this chapter, the principles of law and equity supplement this chapter.

(b) This chapter does not limit any right of a person to waive, release, disclaim, or renounce property, an interest in property or a power over property under a law other than this chapter.

63 Del. Laws, c. 448, § 1; 75 Del. Laws, c. 302, § 1.;



§ 605. Power to disclaim; requisites and execution; when irrevocable

(a) A person may disclaim, in whole or part, any interest in or power over property, including a power of appointment. A person may disclaim the interest or power notwithstanding any limitation under the terms of the instrument creating the interest in property or granting a power to the holder in the nature of a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim.

(b) Except to the extent that a fiduciary's right to disclaim is expressly restricted or limited by another statute of this State or by the instrument creating the fiduciary relationship a fiduciary may disclaim, in whole or part, any interest in or power over property, including a power of appointment, whether acting in a personal or in a fiduciary capacity. A fiduciary may disclaim an interest in property or power notwithstanding any limitation on the interest or power of the disclaimant in the nature of a spendthrift provision or similar restriction on transfer or a restriction or limitation on the disclaimant's right to disclaim under the instrument creating the interest or power in the disclaimant (which is distinct from the instrument creating the fiduciary relationship).

(c) To be effective, the disclaimer shall:

(1) Be in a writing;

(2) Declare the disclaimer and the extent thereof;

(3) Describe the interest or power disclaimed;

(4) Be signed either by:

a. The person making the disclaimer; or

b. Some person subscribing the name of the person making the disclaimer, in the person's presence and by such person's express direction in the presence of 2 or more witnesses competent to witness a will under Chapter 2 of this title; and

(5) Be delivered in the form and in the manner provided in § 612 of this title.

(d) A disclaimer may be of a part of an interest in property or power over property and may be expressed as a fractional share, a percentage, a term of years, a limitation of a power, an interest or estate in property, or any lesser included interest or estate in property, including a lesser included interest or estate having a specific monetary value.

(e) A disclaimer becomes irrevocable when it is delivered pursuant to § 612 of this title or when it becomes effective as provided in §§ 606-611 of this title, whichever occurs later.

(f) A disclaimer made under this chapter is not a transfer, assignment or release by the disclaimant.

63 Del. Laws, c. 448, § 1; 75 Del. Laws, c. 302, § 1.;



§ 606. Disclaimer of interest in property

(a) Except for a disclaimer governed by § 607 or § 608 of this title, the following rules apply to a disclaimer of an interest in property:

(1) If the interest was created by an instrument, the disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable, and the disclaimed interest passes as follows:

a. If the instrument creating the interest includes a provision providing for the disposition of the interest, if the interest is disclaimed, or of disclaimed interests in general, the interest passes according to the provisions in the instrument governing the disposition of the disclaimed interest.

b. If the instrument creating the interest does not include a provision described in paragraph (a)(1)a. of this section, if the disclaimant is an individual, the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution, and if the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist at the time of distribution.

c. If the disclaimant is an individual, and if, by law or under the provisions of the instrument creating the interest, the descendants of the disclaimant, or the descendants of any other individual, if applicable, would share in the disclaimed interest by any method of representation had the disclaimant died immediately before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant, or the descendants of the other applicable individual, who survive the time of distribution.

(2) If the interest in property being disclaimed arose under the law of intestate succession, the disclaimer takes effect as of the time of the intestate's death.

(3) If a disclaimant disclaims an interest in property preceding the future interest or interests of any person or persons in such property:

a. A future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution.

b. A future interest in the property held by the disclaimant that the disclaimant retained when disclaiming the preceding interest will not accelerate the disclaimant's possession or enjoyment of the future interest retained by the disclaimant.

(b) For the purposes of this section:

(1) "Future interest'' means an interest that takes effect in possession or enjoyment, if at all, later than the time of the creation of the interest.

(2) "Time of distribution'' means the time when a disclaimed interest would have taken effect in possession or enjoyment.

63 Del. Laws, c. 448, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 302, § 1.;



§ 607. Disclaimer of rights of survivorship in jointly held property

(a) Upon the death of an owner of jointly held property:

(1) If, during the deceased owner's lifetime, the deceased owner could have unilaterally reacquired a portion of the property attributable to the deceased owner's contributions without the consent of the other owner or owners, a surviving owner may disclaim, in whole or in part, a fractional share of that portion of the property attributable to the deceased owner's contribution determined by dividing the number 1 by the number of joint owners alive immediately after the death of the owner to whose death the disclaimer relates.

(2) For all other jointly held property, an owner who survives a deceased owner may disclaim, in whole or part, a fraction of the whole of the property the numerator of which is 1 and the denominator of which is the product of:

a. The number of joint owners alive immediately before the death of the owner to whose death the disclaimer relates;

b. Multiplied by the number of joint owners alive immediately after the death of the owner to whose death the disclaimer relates.

(b) A disclaimer under subsection (a) of this section takes effect as of the death of the owner of jointly held property to whose death the disclaimer relates.

(c) An interest in jointly held property disclaimed by a surviving owner of the property passes as if the disclaimant predeceased the owner to whose death the disclaimer relates.

(d) Disclaimers of interests in property not governed by this section are governed by § 606 of this title.

63 Del. Laws, c. 448, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 302, § 1.;



§ 608. Disclaimer of interest by trustee

Except as limited by § 3324(a) of this title, if a trustee disclaims an interest in property, as authorized under § 3325(1) of this title, that otherwise would have become trust property, the interest does not become trust property.

63 Del. Laws, c. 448, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 302, § 1.;



§ 609. Disclaimer of power held in fiduciary capacity

If a holder who is a fiduciary disclaims a power held in a fiduciary capacity, the following rules apply:

(1) If the fiduciary holder has not previously exercised the power held in a fiduciary capacity the disclaimer of the power takes effect as of the time the instrument creating the power becomes irrevocable.

(2) If the fiduciary holder has previously exercised the power held in a fiduciary capacity the disclaimer of the power takes effect immediately after the last exercise of the power.

(3) A disclaimer under this section is effective as to another fiduciary and is binding upon the estate, trust or other person for whom the fiduciary is acting as limited by Delaware law unless otherwise stated within the instrument.

63 Del. Laws, c. 448, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 302, § 1.;



§ 610. Disclaimer of power of appointment or other power not held in fiduciary capacity

If a holder that is not a fiduciary disclaims a power of appointment, whether such power is a general power of appointment or a power that is not a general power of appointment, or other power over a trust, granted to the nonfiduciary holder under the terms of an instrument, the following rules apply:

(1) If the holder has not previously exercised the power of appointment or the power over a trust, the disclaimer of a power of appointment or a power over a trust by a holder takes effect as of the time the instrument granting the power to the holder became or becomes irrevocable.

(2) If the holder has previously exercised a general power of appointment and the disclaimer is of the right to exercise such general power of appointment, whether or not the holder presently has the power to exercise such general power of appointment, the disclaimer of such power of appointment takes effect immediately after the last time the holder exercised such general power of appointment.

(3) If the holder has previously exercised a power of appointment and the disclaimer is of a power of appointment that is not a general power of appointment, whether or not the holder presently has the power to exercise such power of appointment, the disclaimer of such power of appointment takes effect immediately after the last time the holder exercised such power of appointment.

(4) If the holder has previously exercised a power over a trust and the disclaimer is of a power over a trust, whether or not the holder presently has the power to exercise such power over the trust, the disclaimer of the power over a trust takes effect immediately after the last time the holder exercised such power over the trust.

(5) The instrument granting the power of appointment or power over the trust to the holder shall be construed as if the power of the holder ceased to exist with respect to the power of appointment or power over the trust when the disclaimer became effective.

63 Del. Laws, c. 448, § 1; 75 Del. Laws, c. 302, § 1.;



§ 611. Disclaimer by appointee, permissible appointee, or taker in default of exercise of power of appointment

(a) A disclaimer of an interest in property by an appointee of such interest in property as a result of an exercise of a power of appointment by a holder takes effect as of the time the instrument by which the holder exercised the power becomes irrevocable.

(b) A disclaimer of an interest in property by a permissible appointee of an interest in property or by a taker of an interest in property as a result of a holder's failure to effectively exercise a power of appointment granted to such holder (a taker in default) takes effect as of the time the instrument creating the power of appointment becomes irrevocable.

63 Del. Laws, c. 448, § 1; 75 Del. Laws, c. 302, § 1.;



§ 612. Delivery and recording requirements

(a) Subject to subsections (b) through (k) of this section, delivery of a disclaimer may be effected by personal delivery, first class mail, or any other method likely to result in its receipt, subject to the following:

(1) A disclaimer is considered as delivered to the person to whom such disclaimer is required to be delivered, if the method of delivery of the disclaimer would be considered delivered on the date by which it would be considered a timely mailing and treated as a timely filing if the disclaimer were a return or other document required to be filed within a prescribed period or on or before a prescribed date under the Code and would be considered to be timely filed under the provisions of § 7502 of the Code [26 U.S.C. § 7502], or the comparable provisions of any later law, and the regulations promulgated thereunder.

(2) If 2 or more persons or fiduciaries are acting as a person or fiduciary to whom a disclaimer is required to be delivered under subsections (b) through (k) of this section, delivery of such disclaimer shall be made on all such persons or fiduciaries.

(b) In the case of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

(1) A disclaimer must be delivered to the personal representative of the decedent's estate, if one is then serving; and

(2) It must also be delivered to the court in the county in which proceedings for administration of the estate of a deceased transferor of the property or interest or a deceased donee of the power have been commenced or could be commenced.

(c) In the case of an interest in a testamentary trust:

(1) A disclaimer must be delivered to the trustee then serving, or if no trustee is then serving, to the personal representative of the decedent's estate; and

(2) It must also be delivered to the court in the county in which proceedings for administration of the estate of a deceased transferor of the property or interest or a deceased donee of the power have been commenced or could be commenced.

(d) In the case of an interest in an inter vivos trust:

(1) A disclaimer must be delivered to the trustee then serving; or

(2) If no trustee is then serving, it must be delivered to the court having jurisdiction to enforce the trust.

(3) If the disclaimer is made before the time the instrument creating the trust becomes irrevocable, it must be delivered to the settlor of a revocable trust or the transferor of the interest.

(e) In the case of an interest created by a beneficiary designation made before the time the designation becomes irrevocable, a disclaimer must be delivered to the person making the beneficiary designation.

(f) In the case of an interest created by a beneficiary designation made after the time the designation becomes irrevocable, a disclaimer must be delivered to the person obligated to distribute the interest.

(g) In the case of a disclaimer by a surviving owner of jointly held property the disclaimer must be delivered to the person or persons to whom the disclaimed interest passes.

(h) In the case of a disclaimer by a permissible appointee or a taker in default of the exercise of a power of appointment at any time after the power was created:

(1) The disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

(2) If no fiduciary is then serving, it must be delivered to a court having jurisdiction to appoint the fiduciary.

(i) In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

(1) The disclaimer must be delivered to the holder, the personal representative of the holder's estate or to the fiduciary under the instrument that created the power; or

(2) If no fiduciary is then serving, it must be delivered to a court having jurisdiction to appoint the fiduciary.

(j) In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in subsection (b), (c), or (d) of this section, as if the power disclaimed were an interest in property.

(k) In the case of a disclaimer of a power by an agent or attorney-in-fact, the disclaimer must be delivered to the principal or the principal's representative.

(l) No fiduciary, person or entity having custody of the disclaimed interest shall be liable for any otherwise proper distribution made without actual notice of the disclaimer, or, if the disclaimer is barred under § 614 of this title, for any otherwise proper distribution made in reliance of the disclaimer, if the distribution is made without actual knowledge of the facts constituting the bar of the right to disclaim.

(m) For purposes of this section, when delivery of a disclaimer to a court is referenced, the disclaimant may fulfill this requirement by filing the disclaimer with the register of wills or the register in chancery for the county in which proceedings for administration of the estate of a deceased transferor of the property or interest, a deceased donee of the power or a deceased joint tenant has been commenced.

(n) A copy of the disclaimer may also be delivered to the person or persons entitled to the property or interest in the event of disclaimer; however, failure to make such delivery shall not affect the validity of the disclaimer. Such delivery is in addition to and not in lieu of the delivery and recording otherwise required under this section.

63 Del. Laws, c. 448, § 1; 70 Del Laws, c. 186, § 1; 75 Del. Laws, c. 302, § 1.;



§ 613. Disclaimers affecting real property

If the property interest being disclaimed is an interest in real property, the disclaimer shall be acknowledged in the manner provided for deeds of real property. The disclaimer shall not be valid as against any person, except the beneficiary, the heirs and devisees of the beneficiary, and any other person having actual notice of the disclaimer, unless an original thereof, or an attested copy thereof if the original is required to be filed elsewhere, is recorded in the office for recording of deeds for the county or district in which the real property is located.

63 Del. Laws, c. 448, § 1; 70 Del Laws, c. 186, § 1; 75 Del. Laws, c. 302, § 1.;



§ 614. When disclaimer barred or limited

(a) A disclaimer is barred by a written waiver of the right to disclaim.

(b) A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:

(1) The disclaimant accepts the interest sought to be disclaimed;

(2) The disclaimant voluntarily assigns, conveys, encumbers, pledges, or transfers the interest sought to be disclaimed or contracts to do so;

(3) A judicial sale of the interest sought to be disclaimed occurs.

(c) A disclaimer is barred or limited if so provided by law other than this chapter.

(d) A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by its previous exercise.

(e) A disclaimer of a power over property which is barred by this section is ineffective. A disclaimer of an interest in property which is barred by this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under this chapter had the disclaimer not been barred.

63 Del. Laws, c. 448, § 1; 75 Del. Laws, c. 302, § 1.;



§ 615. Tax qualified disclaimer

Notwithstanding any other provision of this chapter, if as a result of a disclaimer or transfer the disclaimed or transferred interest is treated pursuant to the provisions of the Code, and the regulations promulgated thereunder, as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer under this chapter.

75 Del. Laws, c. 302, § 1.;



§ 616. Application to existing and expired relationships

(a) Except as otherwise provided in § 614 of this title, an interest in or power over property existing on June 27, 2006, as to which the 9 months for receipt or filing a disclaimer under Delaware law superseded by this chapter has not expired may be disclaimed after June 27, 2006.

(b) Any interest in or power over property that has expired under Delaware law superseded by this chapter prior to June 27, 2006, shall remain expired.

63 Del. Laws, c. 448, § 1; 75 Del. Laws, c. 302, § 1.;



§ 617. Severability clause

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given affect without the invalid provision or application, and to this end the provisions of this chapter are severable.

75 Del. Laws, c. 302, § 1.;






CHAPTER 7. SIMULTANEOUS DEATH

§ 701. Insufficient evidence of survivorship

Where the title to property or the devolution thereof depends upon priority of death and there is not sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if each person had survived, except as otherwise provided in this chapter.

45 Del. Laws, c. 234, § 1; 12 Del. C. 1953, § 701; 70 Del Laws, c. 186, § 1.;



§ 702. Beneficiaries of another person's disposition of property

Where 2 or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.

45 Del. Laws, c. 234, § 2; 12 Del. C. 1953, § 702.;



§ 703. Joint tenants or tenants by the entirety

Where there is no sufficient evidence that 2 joint tenants or tenants by the entirety have died otherwise than simultaneously, the property so held shall be distributed one half as if 1 had survived and one half as if the other had survived. If there are more than 2 joint tenants and all of them have so died, the property thus distributed shall be in the proportion that 1 bears to the whole number of joint tenants.

45 Del. Laws, c. 234, § 3; 12 Del. C. 1953, § 703.;



§ 704. Insurance policies

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.

45 Del. Laws, c. 234, § 4; 12 Del. C. 1953, § 704.;



§ 705. Retroactive effect of chapter

This chapter shall not apply to the distribution of the property of a person who died before April 18, 1945.

45 Del. Laws, c. 234, § 5; 12 Del. C. 1953, § 705.;



§ 706. Application of chapter

This chapter shall not apply in the case of wills, living trusts, deeds or contracts of insurance wherein provision has been made for distribution of property different from the provisions of this chapter.

45 Del. Laws, c. 234, § 6; 12 Del. C. 1953, § 706.;



§ 707. Uniformity of interpretation

This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.

45 Del. Laws, c. 234, § 7; 12 Del. C. 1953, § 707.;






CHAPTER 8. UNIFORM TOD SECURITY REGISTRATION ACT

§ 801. Definitions

In this chapter, unless the context otherwise requires:

(1) "Beneficiary form'' means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) "Devisee'' means any person designated in a will to receive a disposition of real or personal property.

(3) "Heirs'' means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(4) "Person'' means an individual, a corporation, an organization or other legal entity.

(5) "Personal representative'' includes executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status.

(6) "Property'' includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(7) "Register,'' including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(8) "Registering entity'' means a person who originates or transfers a security title by registration and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(9) "Security'' means a share, participation or other interest in property, in a business or in an obligation of an enterprise or other issuer and includes a certificated security, an uncertificated security and a security account.

(10) "Security account'' means:

a. A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death, or

b. A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

(11) "State'' includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

70 Del. Laws, c. 394, § 1.;



§ 802. Registration in beneficiary form; sole or joint tenancy ownership

Only individuals whose registration of a security shows sole ownership by 1 individual or multiple ownership by 2 or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties or as owners of community property held in survivorship form and not as tenants in common.

70 Del. Laws, c. 394, § 1.;



§ 803. Registration in beneficiary form; applicable law

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

70 Del. Laws, c. 394, § 1.;



§ 804. Origination of registration in beneficiary form

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

70 Del. Laws, c. 394, § 1.;



§ 805. Form of registration in beneficiary form

Registration in beneficiary form may be shown by the words "transfer on death'' or the abbreviation "TOD'' or by the words "pay on death'' or the abbreviation "POD'' after the name of the registered owner and before the name of a beneficiary.

70 Del. Laws, c. 394, § 1.;



§ 806. Effect of registration in beneficiary form

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.

70 Del. Laws, c. 394, § 1.;



§ 807. Ownership on death of owner

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

70 Del. Laws, c. 394, § 1.;



§ 808. Protection of registering entity

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on the death of the deceased owner as provided in this chapter.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with § 807 of this title and does so in good faith reliance (i) on the registration, (ii) on this chapter, and (iii) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives or other information available to the registering entity. The protections of this chapter do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this chapter.

(d) The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

70 Del. Laws, c. 394, § 1.;



§ 809. Nontestamentary transfer on death

(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.

(b) This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this State.

70 Del. Laws, c. 394, § 1.;



§ 810. Terms, conditions, and forms for registration

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (i) for registrations in beneficiary form, and (ii) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes.'' This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on 1 or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown, Jr.

(2) Multiple owners-sole beneficiary: John S. Brown, Mary B. Brown, JT TEN TOD John S. Brown, Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown, Mary B. Brown, JT TEN TOD John S. Brown, Jr. SUB BENE Peter Q. Brown or John S. Brown, Mary B. Brown JT TEN TOD John S. Brown, Jr. LDPS.

70 Del. Laws, c. 394, § 1.;



§ 811. Short title

This chapter shall be known as and may be cited as the "Uniform TOD Security Registration Act.''

70 Del. Laws, c. 394, § 1.;



§ 812. Application of chapter

This chapter applies to registrations of securities in beneficiary form made before or after June 26, 1996, by decedents dying on or after June 26, 1996.

70 Del. Laws, c. 394, § 1.;






CHAPTER 9. ELECTIVE SHARE

§ 901. Right to elective share

(a) If a married person domiciled in this State dies, the surviving spouse has a right of election to take an elective share of an amount equal to one third of the elective estate, less the amount of all transfers to the surviving spouse by the decedent, under the limitations and conditions hereinafter stated. The elective share may be satisfied in cash or in kind, or partly in each. Assets distributed in satisfaction of the elective share shall be valued at date of distribution.

(b) In determining the elective share under subsection (a) of this section or in the case of the death of a married person not domiciled in this State, the right, if any, of the surviving spouse to take an elective share in real or tangible personal property shall be governed by the law of the situs of such property.

59 Del. Laws, c. 384, § 1; 65 Del. Laws, c. 428, § 1; 67 Del. Laws, c. 240, § 1; 74 Del. Laws, c. 271, § 1.;



§ 902. Elective estate defined

(a) The elective estate means the amount of the decedent's gross estate for federal estate tax purposes, regardless of whether or not a federal estate tax return is filed for the decedent, modified as follows:

(1) Less those deductions allowable under §§ 2053 and 2054 of the Internal Revenue Code of 1986, as amended [26 U.S.C. §§ 2053 and 2054], or the comparable provisions of any later law ("the Code''); and

(2) The extent of the inclusion in the decedent's gross estate for federal estate tax purposes of certain joint interests of the decedent and the surviving spouse under § 2040(b) of the Code [26 U.S.C. § 2040(b)] shall be modified as follows: the decedent's gross estate for federal estate tax purposes shall include one half of any interest in property created at any time, including interests created before January 1, 1977, held by the decedent and the surviving spouse as:

a. Tenants by the entirety, or

b. Joint tenants with right of survivorship, but only if the decedent and the surviving spouse are the only joint tenants.

(b) For purposes of this chapter, if the federal estate tax is not applicable, because of its permanent or temporary repeal, to the estates of persons dying on the date of the decedent's death, any reference in this chapter to "the Code'' as defined in paragraph (a)(1) of this section, "federal estate tax purposes'', and to other terms dependent upon the federal estate tax provisions of the Code shall be deemed to refer to the provisions of the Code in effect on the last date on which the federal estate tax was applicable to the estates of persons dying before the date of the decedent's death.

(c) In every case where an elective share petition has been filed, the personal representative of the estate shall prepare a Form 706 (United States Estate Tax Return) for the estate, regardless of whether such form is required to be filed. If such form is not required to be filed because of the permanent or temporary repeal of the federal estate tax, the personal representative shall use in such preparation the Form 706, or its equivalent form, last authorized by the Internal Revenue Service before the repeal became effective. A copy of the form must be provided to the surviving spouse by the latest of the following dates:

(1) The due date for the Form 706, as extended;

(2) If a Form 706 or an equivalent form is not required to be filed, whether or not because of the permanent or temporary repeal of the federal estate tax, 15 months from the date of the decedent's death; or

(3) Three months after the elective share petition has been timely filed.

59 Del. Laws, c. 384, § 1; 67 Del. Laws, c. 240, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 353, § 3; 76 Del. Laws, c. 150, §§ 1-3.;



§ 903. Transfers to surviving spouse by decedent

The value of the property transferred to the surviving spouse by the decedent for purposes of § 901(a) of this title is an amount which equals the value of the property derived from the decedent by virtue of death. For purposes of this section:

(1) Property derived from the decedent by virtue of death shall be:

a. Property which is a part of the decedent's estate which passes to the surviving spouse by testate or intestate succession;

b. Any property transferred to the surviving spouse by the decedent during the decedent's lifetime and includable in the decedent's gross estate under § 2036 of the Code [26 U.S.C. § 2036];

c. One half of any interest in property created at any time, including interests created before January 1, 1977, held by the decedent and the surviving spouse as:

1. Tenants by the entirety, or

2. Joint tenants with right of survivorship, but only if the decedent and the surviving spouse are the only joint tenants;

d. Any beneficial interest of the surviving spouse in a trust created by the decedent during the decedent's lifetime or under the decedent's will;

e. Any property appointed to the spouse by the decedent's exercise of a general or special power of appointment;

f. Any lump sum immediately payable to the surviving spouse and the present value of amounts payable to the surviving spouse in the future, under any trust, contract or other arrangement, which are attributable to proceeds of insurance, including accidental death benefits, on the life of the decedent and includible in the decedent's gross estate for federal estate tax purposes;

g. Any lump sum immediately payable to the surviving spouse and the present value of amounts payable to the surviving spouse in the future under annuity contracts under which the decedent was the primary annuitant; under any public or private plan or arrangement for the payment of pension or other retirement benefits, disability compensation, death benefits, salary continuation, or deferred compensation; and under any individual retirement account, but not including payments to the surviving spouse under the federal Social Security system or any other similar state or federal retirement system providing an individual right to a surviving spouse to receive payments as a result of the decedent's death;

h. Any lump sum immediately payable to the surviving spouse and the present value of amounts payable to the surviving spouse in the future, under any trust, contract or other arrangement, which are attributable to property transferred by the decedent during the decedent's lifetime; and

i. The value of the share of the surviving spouse resulting from rights in community property owned by the decedent in this or any other state.

(2) Property owned by the spouse at the decedent's death is valued as of the date it is valued for purposes of computing the elective estate. Income earned by included property prior to the decedent's death is not treated as property derived from the decedent.

(3) For purposes of this section, property or an interest in property considered derived from the decedent by virtue of death which has been disclaimed or renounced by the surviving spouse shall be deemed not to have been disclaimed or renounced for the purpose of computing the value of the property transferred to the surviving spouse under this chapter, subject to the following:

a. If the surviving spouse is the primary beneficiary of an interest in a trust that:

1. Does not qualify for the marital deduction for federal estate tax purposes, whether or not an election is made to qualify the trust for a marital deduction for federal estate tax purposes under the Code, and

2. Does not provide the surviving spouse with amounts payable in the future for which a present value can be determined as of the date of the decedent's death,

any interest in the trust that the surviving spouse disclaims or renounces shall not be considered derived by the surviving spouse from the decedent under paragraph (1) of this section.

b. The surviving spouse shall be considered the primary beneficiary of a trust if:

1. The surviving spouse is designated as the primary beneficiary in the trust's governing instrument;

2. There are no other beneficiaries of the trust entitled to distributions from the trust during the surviving spouse's lifetime; or

3. There are other beneficiaries of the trust entitled to discretionary distributions from the trust during the surviving spouse's lifetime, but the discretionary distributions can be made only after taking into consideration the interest of the surviving spouse, and if the discretionary distributions are based on an ascertainable standard.

59 Del. Laws, c. 384, § 1; 67 Del. Laws, c. 240, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 150, §§ 4-11.;



§ 904. Right of election personal to surviving spouse

The right of election of the surviving spouse may be exercised only during the spouse's lifetime; provided the personal representative of the spouse's estate shall succeed to the surviving spouse's rights under a right of election exercised by the spouse. In the case of a protected person, the right of election may be exercised only by order of the court in which protective proceedings as to the protected person's property are pending, after finding that exercise is necessary to provide adequate support for the protected person during a probable life expectancy. For purposes of this section a "protected person'' is a minor or other person for whom a guardian or trustee has been appointed or other protective order has been made.

59 Del. Laws, c. 384, § 1; 67 Del. Laws, c. 240, § 4; 70 Del. Laws, c. 186, § 1.;



§ 905. Waiver of right to elect and of other rights

The right of election of a surviving spouse may be waived, wholly or partially, before or after marriage, by a written contract, agreement or waiver signed by the party waiving. Unless it provides to the contrary, a waiver of "all rights'' (or equivalent language) in the property or estate of a present or prospective spouse or a complete property settlement entered into, after or in anticipation of separation or divorce is a waiver of all rights to the elective share by each spouse in the property of the other and a renunciation by each of all benefits which would otherwise pass to each from the other by intestate succession or by virtue of any will executed before the waiver or property settlement.

59 Del. Laws, c. 384, § 1; 67 Del. Laws, c. 240, § 5; 70 Del. Laws, c. 186, § 1.;



§ 906. Proceeding for elective share; time limit

(a) The surviving spouse may elect to take an elective share in the elective estate by filing in the Court of Chancery and mailing or delivering to the personal representative a petition for the elective share within 6 months after the grant of letters testamentary or of administration. The Court, upon petition, may extend the time for election as it sees fit for cause shown by the surviving spouse before the time for election has expired.

(b) The surviving spouse shall give at least 10 days' notice by certified mail of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the elective estate whose interests will be adversely affected by the taking of the elective share.

(c) The surviving spouse may withdraw demand for an elective share at any time before entry of a final determination by the Court of Chancery.

(d) After notice and hearing, the Court of Chancery shall determine the amount of the elective share and shall enter a judgment and order apportioning the liability for the amount of the elective share among the recipients of the contributing estate and directing payment of such liability as provided in § 908(a) of this title. If it appears that a fund or property included in the elective estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the Court nevertheless shall fix the liability of any person who has any interest in the property or who has possession thereof, whether as trustee or otherwise.

(e) The order or judgment of the Court of Chancery may be enforced as necessary in suit for contribution or payment in other courts of this State or other jurisdictions.

(f) The Court of Chancery on petition of a surviving spouse may restrain any person from making a payment or transfer of property which constitutes part of the contributing estate, either before or after a petition for an elective share is filed.

(g) No transferee of, or holder of a lien against, real property comprising part of the contributing estate shall be liable to a surviving spouse if the transferee or lienholder has given bona fide consideration to the recipient of such real property from the decedent unless a certified copy of the judgment, order or decree of the Court of Chancery providing to the contrary with respect to such real property has been recorded in the office for the recording of deeds in the county where the real property is located prior to the recordation of the deed, mortgage or other instrument transferring, or creating the lien against, such real property. The recording of any such judgment, order or decree shall be indexed in the grantor's index under the names of the decedent and the recipient of such real property from the decedent.

59 Del. Laws, c. 384, § 1; 67 Del. Laws, c. 240, § 6; 70 Del. Laws, c. 186, § 1.;



§ 907. Effect of election on benefits derived from decedent

(a) The surviving spouse's election of an elective share does not affect the share of the surviving spouse under any provisions made for the surviving spouse under the decedent's will, any trust established by the decedent, or the intestate succession laws unless the surviving spouse also either expressly disclaims the benefit of all or any of the provisions in accordance with Chapter 6 of this title, or expressly renounces in the petition for an elective share the benefit of all or any of the provisions. If any provision is so disclaimed or renounced, the property or other benefit which would otherwise have passed to the surviving spouse thereunder is treated, subject to contribution under § 908(a) of this title, as if the surviving spouse had predeceased the decedent for all purposes, except that such property or other benefit disclaimed or renounced by the surviving spouse shall nonetheless be deemed to be property transferred to the surviving spouse by the decedent to the extent specified in §§ 903 and 901(a) of this title.

(b) A surviving spouse is entitled to the surviving spouse's allowance whether or not the surviving spouse elects to take an elective share.

59 Del. Laws, c. 384, § 1; 67 Del. Laws, c. 240, § 7; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 98, § 2.;



§ 908. Liability for elective share

(a) The liability for the amount of the elective share shall be apportioned among the recipients of "the decedent's contributing estate'' (as defined in subsection (b) of this section). Such apportionment shall be made in the proportion, as near as may be, that the value of the property of each such recipient bears to the total value of the property received by all such recipients interested in the contributing estate, provided that in any case where a person is given an interest in income or an estate for years, or for life, or other temporary interest in any property, the liability for the elective share on both such temporary interest and on the remainder thereafter shall not be apportioned between or among the recipients of such interest but shall be charged in rem against and paid out of the corpus of such property without apportionment between remainders and temporary estates. Until it is paid or satisfied the surviving spouse's elective share shall be a proportionate charge against the properties constituting the decedent's contributing estate based upon the values of all such property for purposes of determining the elective estate. No person or property shall be liable for contribution in any greater amount than the person or such property would have been if relief had been secured against all persons and property subject to contribution.

(b) For purposes of this section, the decedent's contributing estate consists of only that portion of the elective estate of which the decedent was the sole owner at death and which was not transferred or deemed transferred to a surviving spouse by the decedent as described in § 903(1) of this title. The decedent's contributing estate does not include any jointly owned property with the right of survivorship of which the decedent was a joint owner, any insurance proceeds which are payable to a beneficiary other than to the estate, or any property held in trust.

(c) A recipient of property comprising part of the contributing estate may pay a proportionate elective share liability with respect to such property or may choose to give up such property, thereby relieving personal liability. If a recipient elects to give up such property the recipient shall be entitled to any value realized upon the sale or other disposition of such property in excess of the recipient's proportionate elective share liability.

59 Del. Laws, c. 384, § 1; 67 Del. Laws, c. 240, § 8; 70 Del. Laws, c. 186, § 1.;






CHAPTER 11. ESCHEATS

Subchapter I Intestate Property

§ 1101. Escheat of estates

If any person, being at the time of death seized or possessed of any real or personal estate within this State, dies intestate, without heirs or any known kindred who can inherit and hold the intestate's estate, such estate is escheat to the State, subject to all legal demands on the same.

Code 1852, § 1587; Code 1915, § 123; Code 1935, § 112; 42 Del. Laws, c. 57, § 1; 12 Del. C. 1953, § 1101; 49 Del. Laws, c. 51; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1102. Escheator of the State

There shall be an Escheator of the State, who shall be the Secretary of Finance or the Secretary's delegate. The administration and enforcement of this subchapter are vested in the Secretary of Finance or the Secretary's delegate.

Code 1852, § 1588; Code 1915, § 124; Code 1935, § 113; 42 Del. Laws, c. 57, § 1; 12 Del. C. 1953, § 1102; 57 Del. Laws, c. 741, § 48A; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1103. Suit to determine escheat

(a) Filing suit. — The Escheator, upon personal knowledge or upon receipt of information of any person dying intestate and without heirs or any known kindred who can inherit and hold the intestate property within this State, of which at the time of death such person was seized or possessed, and which has not previously been escheated to the State by order of the Probate Court, shall cause to be filed a suit in the Court of Chancery of the State in the county wherein such property is located (or if located in more than 1 county in any such county) to inquire whether, as shall be alleged, the person has died without heirs or any known kindred who can inherit and hold the estate, and whether such person was, at the time of death, seized or possessed of any and what estate, real or personal, in the county or counties, and also in whose possession the same shall be.

(b) Notice of Court action. — Upon filing suit in the Court of Chancery, the Escheator shall cause to be published at least once a week for 3 consecutive weeks in a newspaper of general circulation in the county or counties wherein such property is located, notice that the State has filed suit in the Court of Chancery to secure an order that the decedent's property has escheated to the State due to failure of heirs or next of kin qualified to inherit such property.

Said notice shall invite any person having a valid claim to the intestate property of the decedent to file written notice of such claim with the Court of Chancery within 30 days of the date of the third and final publication notice. The Escheator shall also cause similar notice to be posted at the site of any real property the decedent may have owned, and give similar notice by registered mail to all persons known to the Escheator to be in actual possession of the decedent's property.

Code 1852, § 1590; Code 1915, § 126; Code 1935, § 115; 42 Del. Laws, c. 57, § 1; 12 Del. C. 1953, § 1103; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1104. Final hearing and order

After the required notice has been given, a hearing shall be scheduled by the Court of Chancery at which all claimants may present evidence in support of their respective claims. If the Court finds that the conditions for escheat have been met, the Court shall issue an order that the decedent's property escheated to the State as of the date of death. If the Court finds that the conditions for escheat have not been met, the State's petition shall be dismissed and the decedent's property shall be disposed of as otherwise provided by law.

Code 1852, § 1591; Code 1915, § 127; Code 1935, § 116; 12 Del. C. 1953, § 1104; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1105. Presumption of death

If any person is absent from the State for 7 consecutive years, and no evident proof is made of the person's life in any hearing held under the foregoing provisions of this subchapter, the person shall be accounted dead.

Code 1852, § 1592; Code 1915, § 128; Code 1935, § 117; 12 Del. C. 1953, § 1105; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1106. Seizure of escheated personalty

If, after hearing as provided herein, the Court finds that goods and chattels have escheated to the State and that said goods and chattels are not in the possession of the Court or the Escheator, the Escheator shall issue a writ, directed to the sheriff of the county, commanding the sheriff to seize, attach and secure such escheated goods and chattels, in whose hands the same are found, or if it is found at the aforesaid hearing that the goods and chattels or any part thereof have been eloigned, then to seize and attach so much of the goods and chattels of the person who has eloigned the same as shall be equal in value to the goods and chattels which the person eloigned.

Code 1852, § 1593; Code 1915, § 129; Code 1935, § 118; 12 Del. C. 1953, § 1106; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1107. Sale of seized property by sheriff

The sheriff shall sell the goods and chattels seized and attached in accordance with this subchapter at public auction, after notice as in the case of sale of goods and chattels under execution process and shall, without delay, pay over the proceeds, thence arising to the Escheator for deposit in the General Fund. The sheriff shall be accountable, as in other cases, to the Escheator for money which by virtue of this section, shall come into the sheriff's hands.

Code 1852, § 1594; Code 1915, § 130; Code 1935, § 119; 12 Del. C. 1953, § 1107; 57 Del. Laws, c. 741, § 48B; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1108. Return of writ of seizure

(a) The writ prescribed in § 1106 of this title shall be duly returned to the Escheator, with an inventory and appraisement of the goods and chattels seized and attached by virtue thereof, and an account of the sale.

(b) The Escheator shall immediately upon receiving the writ transmit a duly certified copy thereof, and of the return, inventory and appraisement and account of sale to the Secretary of Finance and the State Treasurer.

Code 1852, §§ 1595, 1596; Code 1915, §§ 131, 132; Code 1935, §§ 120, 121; 12 Del. C. 1953, §§ 1108, 1109; 60 Del. Laws, c. 292, § 1.;



§ 1109. Lease, retention or sale of real property

If, after hearing under this subchapter, the Court finds that real property has escheated to the State, the Escheator, subject to the approval of the Governor, may lease such property upon a reasonable rent therefor, or retain such property for the benefit and use of the State. If the real property is not leased or retained, the Escheator shall sell such property, at public auction, upon like public notice as required by law for the sale of lands under execution process.

Code 1852, § 1597; Code 1915, § 133; Code 1935, § 122; 12 Del. C. 1953, § 1110; 60 Del. Laws, c. 292, § 1.;



§ 1110. Conveyance of realty to purchaser after sale

Immediately after sale under § 1109 of this title, the Escheator shall certify the same to the Governor, who, on filing such certificate in the office of the Secretary of State, together with a receipt from the State Treasurer for the price of the lands, shall, by and under the great seal, grant the lands and tenements to the purchaser thereof, to hold to the purchaser, the purchaser's heirs and assigns forever.

Code 1852, § 1602; Code 1915, § 138; Code 1935, § 127; 12 Del. C. 1953, § 1115; 57 Del. Laws, c. 741, § 48B; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1111. Nature of title of purchaser of realty

The title conveyed by virtue of a deed under § 1110 of this title shall be subject to any reversion, remainder, lease, rent, mortgage or encumbrance of the lands to which they were respectively subject prior to escheat as determined by the Court of Chancery at the hearing; in default of presentment at the hearing, such claims shall forever be barred.

Code 1852, § 1603; Code 1915, § 139; Code 1935, § 128; 12 Del. C. 1953, § 1116; 60 Del. Laws, c. 292, § 1.;



§ 1112. Proceeds of sale

The Escheator shall pay over the proceeds received from the sale or disposition of all escheated intestate property, real or personal, to the State Treasurer for deposit in the General Fund.

60 Del. Laws, c. 292, § 1.;



§ 1113. Claims to proceeds of sale

Any person who did not participate in or receive actual notice of the hearing provided by § 1104 of this title shall have the right within 2 years of the date of sale of any property under this subchapter to file a claim by way of petition in the Court of Chancery, to all or any portion of the escheated property. If such claim is established and allowed by the Court, such person shall be entitled to receive from the State Treasurer, under a warrant for the same signed by the Secretary of Finance, all such proceeds as the State shall have received on the sale of such property or portion thereof, after all charges thereon are deducted, or all escheated property, real or personal, still held by the State, subject to paying all costs of the escheat.

Code 1852, §§ 1604, 1605; Code 1915, §§ 140, 141; Code 1935, §§ 129, 130; 12 Del. C. 1953, § 1117; 49 Del. Laws, c. 57, § 1; 57 Del. Laws, c. 741, § 48B; 60 Del. Laws, c. 292, § 1.;



§ 1114. Recovery of credits or property of the intestate not included in the Court's initial escheat order

If any person, at the death of any intestate, shall be indebted to the intestate, or if any part of such estate, real or personal, was not mentioned and included in the Court's initial escheat order, be in the possession of any person, the same shall be recovered to the use of the State by such action as the case may require, in which proceedings the initial escheat order touching the estate of such intestate shall be admissible evidence to prove that the intestate died without heirs or known kindred.

Code 1852, § 1606; Code 1915, § 142; Code 1935, § 131; 12 Del. C. 1953, § 1118; 60 Del. Laws, c. 292, § 1.;



§ 1115. Expenses of Escheator

The Escheator may, from time to time, draw a warrant upon the State Treasurer for sums necessary to pay the expenses of the enforcement of this subchapter, which warrants, when approved by the Secretary of Finance, shall be paid by the Treasurer out of the General Fund of the State.

Code 1935, § 133; 42 Del. Laws, c. 57, § 1; 12 Del. C. 1953, § 1120; 57 Del. Laws, c. 741, § 48B; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1116. Conveyance of certain escheated real property previously owned by a religious body

The Secretary of State shall convey to a properly organized corporation of this State whatever title the State may have in any real property which was formerly held by or for a religious body and which has or may have escheated provided that:

(1) The Secretary is satisfied that the grantee corporation is the proper successor to the body previously holding equitable or legal title to the property;

(2) A certified copy of the recorded certificate of incorporation of the grantee corporation is provided;

(3) Prior notice of any such proposed conveyance is given by registered mail to the record title holders where known; and

(4) Notice of such proposed conveyance is published in a newspaper of general circulation in the county where the property is situated each week for 3 weeks prior to the execution of the conveyance.

All expenses of such conveyance and notices shall be paid by the grantee corporation.

Code 1852, § 1587; Code 1915, § 123; Code 1935, § 112; 42 Del. Laws, c. 57, § 1; 12 Del. C. 1953, § 1101; 49 Del. Laws, c. 51; 60 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Abandoned or Unclaimed Property

§ 1130. Definitions

As used in this subchapter:

"Banking organization'' includes any organization, corporation or association organized and existing under Chapter 7, 15 or 17 of Title 5 or the corresponding provisions of statutes in effect prior to February 12, 1953, or any bank or credit union created under the laws of the United States or any state.

12 Del. C. 1953, § 1130; 50 Del. Laws, c. 507, § 1; 67 Del. Laws, c. 267, § 3; 70 Del. Laws, c. 298, § 1; 70 Del. Laws, c. 327, § 49.;



§ 1131. Deposit to General Fund

(a) Subject to limitations contained in § 6102(s) of Title 29, the State Escheator shall deposit into the General Fund all moneys or proceeds of property received pursuant to this subchapter.

(b) The payment of all claims, the right to which is established pursuant to this subchapter, shall be made from the General Fund upon voucher signed by the State Escheator.

12 Del. C. 1953, § 1131; 50 Del. Laws, c. 507, § 1; 57 Del. Laws, c. 741, § 48B; 60 Del. Laws, c. 598, § 2; 79 Del. Laws, c. 79, § 29.;



§ 1140. Statutes of limitations not a bar

The expiration of any period of time specified by law during which an action or proceeding may be commenced or enforced to secure payment of a claim for money or recovery of property shall not prevent any money or property from being deemed abandoned property as defined in this subchapter, nor affect any duty to file a report required by this subchapter or to pay or deliver to the State Escheator any such abandoned property, and shall not serve as a defense in any action or proceeding by or on behalf of the State Escheator to compel the filing of any report or the payment or delivery of any abandoned property required by this subchapter or to enforce or collect any penalty provided by this subchapter.

12 Del. C. 1953, § 1140; 50 Del. Laws, c. 507, § 1.;



§ 1141. Escheator to maintain public record

The State Escheator shall maintain a public record of all names and last known addresses of the person or persons appearing to be entitled to abandoned property paid or delivered to the State Escheator pursuant to this chapter. Other identifying information set forth in any report or record made or delivered to the State Escheator shall be retained by the State Escheator but shall be considered confidential and may be disclosed only in the discretion of the State Escheator. The State Escheator shall not reveal the amount of any abandoned property, except to a person who has presented satisfactory proof of an interest in or title to such property or except for purposes directly connected with the administration of this chapter.

12 Del. C. 1953, § 1141; 50 Del. Laws, c. 507, § 1; 79 Del. Laws, c. 2, § 1.;



§ 1142. Publication of abandoned property by State Escheator

(a) In the month of October of each year the State Escheator shall publish in a daily newspaper of this State a statement of abandoned or unclaimed property or funds paid to the Escheator during the 12 months ending July 1 next preceding such publication which shall not have been paid to claimants and which shall not have been previously advertised under the provisions of § 1161, § 1172 or § 1183 of this title.

(b) Such statement shall be in such form and classified in such manner as the State Escheator shall determine, except that names of persons appearing to be entitled to any such abandoned property shall be listed in alphabetical order within each such classification.

(c) Such statement shall set forth:

(1) The names and last known addresses of all persons appearing from the records in the State Escheator's office to be entitled to receive such abandoned property consisting of money not less than $10 in amount;

(2) The names and last known addresses of all persons appearing from the records in the State Escheator's office to be entitled to receive such abandoned property consisting of personal property other than money and which the State Escheator shall not have determined, as provided in § 1143 of this title, to be valueless or of such little value that a sale thereof would cost in excess of the probable proceeds therefrom;

(3) Where any such abandoned property consisted of personal property other than money and was converted into money pursuant to § 1143 of this title and such money amounts to $10 or more, the names and last known addresses of the persons appearing from the records in the State Escheator's office to be entitled to receive the same;

(4) Such other information as the State Escheator may determine; and

(5) A statement:

a. That a public record is maintained in the office of the State Escheator of all abandoned property in accordance with § 1141 of this title; and

b. That a claim for any such abandoned property should be filed with the State Escheator at the Escheator's office in the City of Wilmington.

(d) Notwithstanding the foregoing provisions of this section, the State Escheator may omit from such statement the name and last known address of any person where special circumstances make it desirable that such information be withheld.

12 Del. C. 1953, § 1142; 50 Del. Laws, c. 507, § 1; 68 Del. Laws, c. 122, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 298, § 4.;



§ 1143. Sale of personal property by State Escheator

(a) All abandoned property, other than money, delivered to the State Escheator pursuant to this subchapter may be sold or disposed of at public auction to the highest bidder or in such manner and at such times as the State Escheator, in the Escheator's discretion, shall determine to be in the best interest of the State. In the case of stocks, bonds or other securities, disposition may be made by sale through a registered broker on a recognized securities exchange or over the counter market or, if there is no ready market for such security, by negotiation or public auction.

(b) The proceeds from the sale of any such abandoned property, less all costs incurred in connection with such sale, shall be held in the place of such property and any claimant for abandoned property shall be entitled only to the money so received, less lawful service charges.

(c) The State Escheator shall not be liable in any action for any act made in good faith pursuant to this section.

12 Del. C. 1953, § 1143; 50 Del. Laws, c. 507, § 1; 59 Del. Laws, c. 16, § 1; 67 Del. Laws, c. 245, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1144. Assumption of liability by the State; return of property erroneously paid to the State Escheator

(a) The care and custody, subject only to the duty of conversion prescribed in § 1143 of this title, of all abandoned property paid to the State Escheator is assumed for the benefit of those entitled to receive the same and the State shall hold itself responsible for the payment of all claims established thereto pursuant to law, less any lawful deductions, which cannot be paid from the General Fund.

(b) Any person, court, copartnership, unincorporated association or corporation making a payment of abandoned property to the State Escheator shall immediately and thereafter be relieved and held harmless from any or all liability for the property so paid and no action shall be maintained against them or it for:

(1) The recovery of abandoned property paid to the State Escheator pursuant to this subchapter or for interest thereon subsequent to the date of the report of such abandoned property to the State Escheator pursuant to this subchapter; and

(2) Damages alleged to have resulted from any such payment.

(c) Nothing in this section shall be construed to relieve any person, court, copartnership, unincorporated association or corporation from liability for:

(1) Any property not paid to the State Escheator;

(2) Damages for negligence or the mishandling of funds or property prior to the time such funds or property are paid to the State Escheator.

(d) Whenever it appears to the satisfaction of the State Escheator that because of some mistake of fact, error in calculation or erroneous interpretation of a statute any person has paid or delivered to the State Escheator, pursuant to any provision of this subchapter, any moneys or other property not required by this subchapter to be so paid or delivered, the Escheator shall have power, during the 6 years immediately succeeding such erroneous payment or delivery, to refund or redeliver such moneys or other property to such person; provided that such moneys or property shall not have been paid or delivered to a claimant or otherwise disposed of in accordance with this subchapter. Any such cash refund shall be paid from the General Fund without the deduction of any service charge. The State Escheator shall not be liable for any interest or other charge for the money or property so refunded or redelivered.

(e) Whenever, because of some mistake of fact, error in calculation or erroneous interpretation of a statute, any person pays or delivers to the State Escheator any moneys or other property not required by this subchapter to be so paid or delivered, such moneys or other property shall, for the purposes of this subchapter, be deemed to be abandoned property, unless and until refunded or redelivered by the State Escheator to the person who paid or delivered the same.

12 Del. C. 1953, § 1144; 50 Del. Laws, c. 507, § 1; 60 Del. Laws, c. 598, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1145. Interest not to run after report of abandoned property

Notwithstanding any other provision of law, no person entitled to or owner of abandoned property shall be entitled to receive interest on account of such abandoned property from and after the date a report of such abandoned property is made to the State Escheator pursuant to this subchapter whether or not the person was entitled to interest on such property prior to such date.

12 Del. C. 1953, § 1145; 50 Del. Laws, c. 507, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1146. Claims for abandoned property paid to the State; procedure for determination of claims; appeals

(a) Claim may be filed with the State Escheator for any abandoned property amounting to over $3 paid to the State Escheator pursuant to this subchapter.

(b) The State Escheator shall possess full and complete authority to determine all such claims and shall forthwith send written notice of such determination to the claimant. At any time within 4 months thereafter such claimant may apply for a hearing and determination of claim by the Tax Appeal Board. The procedure before the Tax Appeal Board for such hearings shall be the same as that provided for by § 329 of Title 30 and the Board shall have the same power to compel the attendance of witnesses and the production of evidence as is provided in § 330 of Title 30.

(c) Within 30 days after notice of a decision upon such hearing, the State Escheator or any claimant may appeal such decision to the Court of Chancery upon notice to all parties to the proceeding before the Tax Appeal Board and upon such other notice as the Court of Chancery may order.

(d) The Court of Chancery may make such rules as it may deem proper for the perfection, hearing and determination of such appeals.

12 Del. C. 1953, § 1146; 50 Del. Laws, c. 507, § 1; 57 Del. Laws, c. 718, § 18; 57 Del. Laws, c. 741, § 48C; 70 Del. Laws, c. 186, § 1.;



§ 1147. Payment by State Escheator

Any claim which is allowed by, or ordered to be paid by, the State Escheator pursuant to § 1146 of this title, together with such costs and disbursements as may be allowed by the Court or the Tax Appeal Board, shall be paid out of the General Fund and the State Escheator shall not be liable in any action for any claim paid in good faith.

12 Del. C. 1953, § 1147; 50 Del. Laws, c. 507, § 1; 57 Del. Laws, c. 741, § 48C; 60 Del. Laws, c. 598, §§ 4, 6; 70 Del. Laws, c. 186, § 1.;



§ 1148. Verification

Any report required to be verified by this subchapter shall be verified if made by a person, by such person, if made by a partnership, by 1 of the members thereof, if made by an unincorporated association or private corporation, by 1 principal officer thereof if made by a public corporation, by the chief fiscal officer thereof and if made by a court, by a judge or the clerk of such court.

12 Del. C. 1953, § 1148; 50 Del. Laws, c. 507, § 1.;



§ 1149. Payment for publication

Any amount paid by a person to a newspaper or newspapers for any publication of names as required by this subchapter may be charged equally against all abandoned property held or owing by such person at the time of such publication, except abandoned property of individual amounts of less than $25.

12 Del. C. 1953, § 1149; 50 Del. Laws, c. 507, § 1.;



§ 1150. Designation of newspapers

Any notice required by this subchapter shall be published in such newspapers as shall be designated by the State Escheator.

12 Del. C. 1953, § 1150; 50 Del. Laws, c. 507, § 1.;



§ 1151. Waiver of publication

The State Escheator may waive the publication of any notice required by this subchapter, except a notice required by § 1142 of this title, whenever in the Escheator's opinion the cost of publishing such notice would be unreasonable in relation to the amount of abandoned property.

12 Del. C. 1953, § 1151; 50 Del. Laws, c. 507, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1152. Penalties and interest

Repealed by 73 Del. Laws, c. 417, § 3, effective July 22, 2002, and effective for reports filed or required to be filed on or after July 22, 2002.;



§ 1153. Penalty for false oath

The making of a wilful false oath in any report required under this subchapter shall be perjury and punishable as such according to law.

12 Del. C. 1953, § 1153; 50 Del. Laws, c. 507, § 1.;



§ 1154. State Escheator to make regulations

The State Escheator may make such rules and regulations as the Escheator may deem necessary to enforce this subchapter.

12 Del. C. 1953, § 1154; 50 Del. Laws, c. 507, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1155. Examination of records

The State Escheator may at reasonable times and upon reasonable notice examine the records of any person or business association or organization to determine whether the person has complied with any provision of this chapter and may by summons require the attendance of any person having knowledge in the premises, and may take testimony and require proof material for the investigation, with the power to administer oaths to such person or persons; provided, however, that the State Bank Commissioner shall act on behalf of the State Escheator with regard to examinations of banking organizations. The State Escheator is authorized to reimburse the State Bank Commissioner for the cost of examinations undertaken on the Commissioner's behalf and may pay for such reimbursement out of custodian accounts held for the State Escheator. The State Escheator may disclose such information as the Escheator possesses to the State Bank Commissioner as may aid in the Commissioner's examination of any banking organization and may disclose any information received from the State Bank Commissioner as may be required:

(1) In conjunction with enforcement proceedings; or

(2) In summary form to the extent necessary for the proper disposition of the property.

Where the records of the holder available for the periods subject to this chapter are insufficient to permit the preparation of a report, the State Escheator may require the holder to report and pay to the State the amount of abandoned or unclaimed property that should have been but was not reported that the State Escheator reasonably estimates to be due and owing on the basis of any available records of the holder or by any other reasonable method of estimation.

67 Del. Laws, c. 267, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 417, § 4.;



§ 1156. Internal review procedure; Court of Chancery — Jurisdiction

(a) If, after examining any report required by this chapter and filed by or on behalf of a holder (as defined in § 1198 of this title) or after the conclusion of an examination of a holder, the Abandoned Property Audit Manager (hereinafter the "Audit Manager'') determines that a holder has underreported abandoned or unclaimed property due and owing under this chapter, the Audit Manager shall mail a statement of findings and request for payment to the holder that filed, or on whose behalf the report was filed, or that was the subject of an examination. Sixty days after the date on which the Audit Manager mails a statement of findings and request for payment, it shall constitute the Audit Manager's final determination of the amount of the holder's liability, including interest and penalties, if any, for the abandoned or unclaimed property specified in the statement of findings and request for payment, excepting only the property types and amounts included in the statement of findings and request for payment as to which the holder files a timely protest with the Audit Manager pursuant to subsection (b) of this section. The State Escheator may thereafter enforce any final determination in accordance with subsection (k) of this section.

(b) Within 60 days after the date of the mailing of a statement of findings and request for payment under subsection (a) of this section the holder may file with the Audit Manager a written protest of the statement of findings and request for payment in which the holder shall set forth the property type or types and amount of abandoned or unclaimed property protested, and the specific grounds upon which the protest is based. The protest is intended to allow the holder to have its objections to the final request for payment reconsidered in the first instance internally within the Department of Finance by the Audit Manager as a means of expediting resolution of any dispute. If the holder elects to file a protest and to have its objections to the final request for payment reconsidered internally within the Department of Finance, as provided by subsections (b) through (k) of this section, the holder shall exhaust these administrative remedies before initiating any proceeding in any Delaware court of competent jurisdiction.

(c) The only matters that the Audit Manager shall reconsider on a protest are those property types, amounts and issues related to the examination that are set out in the written protest of the holder. The holder shall remit with the protest any abandoned or unclaimed property liability attributable to property types for which payment is requested in the statement of findings and request for payment that are not protested and shall also remit with the protest the amount of abandoned or unclaimed property liability, if any, that the holder believes to be due and owing with respect to the property types or liability that are the subject of the protest. The pendency of a protest shall not prevent the accrual of interest on any protested amount finally found to be due and owing. Holders may remit the entire amount in the statement of findings and request for payment in order to prevent the accrual of additional interest without waiving any rights for reconsideration or review of protested amounts under subsections (a) through (j) of this section, and such remittance shall be subject to refund, without interest, to the extent not finally determined to be due and owing. Failure to remit amounts required by this subsection shall result in termination of the protest and the State Escheator may thereafter enforce any final determination in accordance with subsection (k) of this section.

(d) The holder may submit additional documentation and written submissions to the Audit Manager in support of the protest, provided, however, that such additional documentation and written submissions shall be made no later than 30 days following receipt of the holder's protest. The Audit Manager may convene meetings with the holder to facilitate review of the statement of findings and request for payment and the protest thereof.

(e) The Audit Manager shall, within 60 days of the receipt of the holder's protest, or if additional documentation is submitted, no later than 90 days after the receipt of the holder's protest, make a written determination on the protest setting forth the Audit Manager's basis of any determination that is adverse, in whole or in part, to the holder, provided, however, that the time periods set forth in this subsection shall be subject to extension by the Audit Manager for good cause, but in no event shall any extension hereunder exceed 540 days from the day the Audit Manager received the holder's protest. The Audit Manager shall mail the written determination on the protest to the holder by certified or registered mail at the address set forth in the holder's protest.

(f) Thirty days after the date on which it is mailed, the determination by the Audit Manager of a holder's protest shall be final, unless within that time a holder files a notice of appeal with the Secretary of Finance. If the holder does not file a timely notice of appeal with the Secretary of Finance, the State Escheator may enforce any final determination in accordance with subsection (k) of this section. The notice of appeal shall set forth the holder's name, mailing address, telephone number, the name of the person or persons representing the holder, the mailing address and telephone number of such persons and the matters in which the holder asserts that the Audit Manager erred in the determination on the protest of the holder.

(g) After receipt of a holder's written notice of appeal, the Secretary of Finance shall as soon as practicable, but in no event later than 90 days after receipt, appoint a person who is not otherwise currently employed by the Department of Finance to act as an independent reviewer to consider the appeal of the Audit Manager's findings and make a written report to the Secretary of Finance. The independent reviewer shall be a former member of the Delaware judiciary, an individual who has been previously appointed and served as a master of any Delaware court, or an attorney licensed in the State who is qualified by experience or training to serve.

(h) The appeal to the independent reviewer is de novo on the record. The record on the appeal to the independent reviewer shall be based solely upon documents submitted during the course of the examination to the Audit Manager or a person who conducted an examination on the Audit Manager's behalf, other nonprivileged materials prepared by or for the Audit Manager during the conduct of an examination, expert reports submitted to the Audit Manager by the person filing a protest, other nonprivileged materials and expert reports prepared by or for the Audit Manager during the consideration of a protest.

(i) The independent reviewer shall hold an oral hearing on the appeal, which shall be held, absent agreement of the parties, within 90 days after the date on which the Secretary of Finance appoints the independent reviewer pursuant to subsection (g) of this section. At least 5 days prior to the oral hearing date, or at such other time ordered by the independent reviewer, the holder and Audit Manager shall each submit to the independent reviewer and each other a brief containing argument and referencing supporting documentation from the record before the Audit Manager or an explanation as to why such supporting documentation is not available. A decision in writing by the independent reviewer setting forth findings of fact and conclusions of law shall be submitted by the independent reviewer to the Secretary of Finance within 90 days from the date of the conclusion of the oral hearing or the completion of any post-hearing briefing requested by the independent reviewer, whichever is later. The independent reviewer shall assess costs, including the independent reviewer's fee, against a party or between the parties in the independent reviewer's discretion.

(j) The Secretary of Finance may adopt or reject the independent reviewer's determination in whole or in part. If the Secretary of Finance modifies or rejects, in whole or in part, the determination of the independent reviewer, the Secretary of Finance shall issue a decision in writing setting forth the basis of any rejection or modification of the determination of the independent reviewer. Within 60 days of the receipt by the Secretary of Finance of the independent reviewer's decision, a copy of the Secretary of Finance's determination, if any along with, the independent reviewer's written decision shall be sent to the holder by certified or registered mail at the address set forth in the holder's notice of appeal. The determination of the Secretary of Finance as to those liabilities that are the subject of the appeal shall be final as to the Department of Finance, and amounts determined to be due and owing shall be subject to collection by the State Escheator under subsection (k) of this section below if unpaid after the review. The holder may, within 30 days after the Secretary's written decision was mailed, appeal the Secretary's determination to the Court of Chancery. The Court's review shall be limited to whether the Secretary's determination was supported by substantial evidence on the record. If the Court determines that the record is insufficient for its review, it shall remand the case to the agency for further proceedings on the record.

(k) If any person refuses to pay or deliver property, including penalty or interest thereon, to the State Escheator as required by this chapter, the State Escheator may bring an action in the Court of Chancery in the county wherein the holder resides or has a principal place of business (or if none such exists, in New Castle County) to enforce such payment or delivery.

(l) Whenever a holder disputes whether reasonable cause exists for abating penalty or interest determined by the State Escheator to be due under this chapter, such holder may bring an action in the Court of Chancery for the purpose of showing an abuse of discretion by the State Escheator in making the determination that penalty or interest was due.

68 Del. Laws, c. 122, § 7; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 417, § 1.;



§ 1157. Presumption of abandonment of personal property held by federal government

(a) All tangible personal property or intangible personal property, including choses in action in amounts certain, and all debts owed or entrusted funds or other property held by the federal government, or any federal agency, or any officer or appointee thereof, shall be presumed abandoned in this State if the last known address of the owner of the property is in this State and the property has remained unclaimed for 5 years.

(b) This section shall apply to all abandoned property held by the federal government, or any federal agency, or any officer or any appointee thereof, as of July 8, 1991, or at any time thereafter, regardless of when such property became presumptively abandoned.

68 Del. Laws, c. 122, § 14.;



§ 1158. Limitations

(a) The State Escheator, as soon as is practicable after receipt of any report required by this chapter, shall examine it to determine if it is correct. If the Escheator finds that the report is not correct, the Escheator shall notify the holder in writing by certified or registered mail of the amount of any underreported abandoned or unclaimed property due and owing. Notice of the proposed deficiency in payment shall be mailed to the holder within 3 years from the date the report was filed. A report filed before the due date shall be deemed to have been filed on the due date for purposes of this section. No suit to enforce the payment of a deficiency in payment of abandoned or unclaimed property shall be brought under § 1156 of this title against a holder unless the notice of deficiency in payment is mailed to the holder within the 3-year period provided in this subsection. In the case of an omission of abandoned or unclaimed property from a report having a value in excess of 25% of the amount of abandoned or unclaimed property disclosed in a report, a notice of deficiency in payment may be mailed to the holder within 6 years from the date the report was filed.

(b) If no report is filed, or if a false or fraudulent report is filed with the intent to evade the obligation to pay over abandoned property, a notice of deficiency in payment may be mailed to the holder at any time.

(c) If the holder shall file an amended report changing or correcting the amount of any abandoned or unclaimed property previously reported, a notice of deficiency in payment may be mailed to the holder at any time within 2 years from the date the amended report is filed.

(d) Where, before the expiration of time prescribed in this section for the mailing of a notice of deficiency in payment, both the Escheator and the holder have consented in writing to the extension of the time within which a notice of deficiency in payment may be mailed, a notice of deficiency may be mailed at any time prior to the expiration of the time agreed upon. The time agreed upon may be extended by subsequent agreements in writing made before the expiration of the time previously agreed upon.

(e) The running of the period of limitations provided for in this section for the mailing of a notice of deficiency in payment shall, in a case under Title 11 of the United States Code, be suspended for the period during which the Escheator is prohibited by reason of such case from mailing a deficiency in payment plus 60 days.

73 Del. Laws, c. 417, § 1.;



§ 1159. Penalties

(a) In the case of the failure to file any report required by this chapter on or before the due date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not wilful neglect, there shall be added to the amount of abandoned or unclaimed property required to be shown on the report 5% of the amount thereof if the failure is not for more than 1 month, with an additional 5% for each additional month or fraction thereof during which such failure continues, not to exceed 50% in the aggregate. For purposes of this section the amount of abandoned or unclaimed property required to be shown on any report shall be reduced by the amount of property which is paid on or before the date prescribed for payment of the abandoned or unclaimed property.

(b) In the case of the failure to pay the amount of abandoned or unclaimed property required to be shown on any report required by this chapter on or before the due date prescribed for the payment of such property (determined with regard to any extension of time for payment), unless it is shown that such failure is due to reasonable cause and not wilful neglect, there shall be added to the amount of such property required to be shown on any report 0.5% of the amount of such property if the failure is for not more than 1 month, with an additional 0.5% for each additional month or fraction thereof during which such failure continues, not to exceed 25% in the aggregate. For purposes of this subsection, the amount of property shown on any report shall be reduced by the amount of any property which is paid on or before the beginning of the month for which a calculation is made under this subsection.

(c) If any part of a deficiency in payment of abandoned or unclaimed property required to be shown on any report is due to fraud, there shall be added to the property required to be shown on the report an amount equal to 75% of the portion of the deficiency in payment which is attributable to fraud. The penalty prescribed by this section shall apply only in cases where a report of abandoned or unclaimed property is filed and only to that part of the deficiency in payment the Escheator establishes is attributable to fraud.

(d) Interest at .5% per month on outstanding unpaid amounts, including penalty shall accrue from the date the amounts or property were due under this subchapter until paid. Interest due in accordance with this subsection shall in no event exceed 50% of the amount required to be paid; provided, however, that penalties under subsection (a), (b) or (c) of this section shall not be deemed to be interest for purposes of this subsection.

12 Del. C. 1953, § 1207; 58 Del. Laws, c. 426, § 12; 63 Del. Laws, c. 311, § 3; 68 Del. Laws, c. 122, § 6; 73 Del. Laws, c. 417, § 2.;



§ 1160. Abandoned property defined

(a) The following property shall be deemed abandoned property:

(1) Any legacy, residue of intestate personal estate, distributive share or trust fund paid into the Court of Chancery by any executor, administrator or trustee because the person entitled thereto was absent from the State, unknown or incompetent to receive the same or because the shares of the persons entitled to receive the same were unknown and as to which no action has been taken in any proceeding in the Court of Chancery to recover the same within a period of 5 years; provided, however, that if the Chancellor or Vice-Chancellor shall be of the opinion that the person entitled to any funds deposited in or held by the Court of Chancery is living and intends to claim such funds when able, but is prevented from doing so by reasons beyond the person's control, the Chancellor or Vice-Chancellor shall so certify to the State Escheator in lieu of the report otherwise required by this subchapter and such funds shall not be deemed abandoned in any year in which such certification is made;

(2) Any money or other property held by the Court of Chancery, on account of the receivership or creditors' composition of any person or organization, for distribution to a creditor, owner or shareholder and as to which no claim or request for payment has been made by the person appearing to be entitled thereto within 5 years after any order discharging the receiver or trustee; provided, however, that if the Chancellor or Vice-Chancellor shall be of the opinion that the person entitled to any funds deposited in or held by the Court of Chancery is living and intends to claim such funds when able, but is prevented from doing so by reasons beyond the person's control, the Chancellor or Vice-Chancellor shall so certify to the State Escheator in lieu of the report otherwise required by this subchapter and such funds shall not be deemed abandoned in any year in which such certification is made.

(b) Any abandoned property held or owing by any court or by the clerk of any court to which or to whom the right to receive the same is established to the satisfaction of such court or clerk shall cease to be abandoned.

(c) Any abandoned property defined by this section which, under this section, would have become abandoned prior to January 1, 1956, shall be deemed abandoned on January 1, 1956.

12 Del. C. 1953, § 1160; 50 Del. Laws, c. 507, § 1; 68 Del. Laws, c. 122, §§ 8, 9; 70 Del. Laws, c. 186, § 1.;



§ 1161. Publication of list of abandoned property

(a) On or before February 1 in each year, any court or any clerk of a court having abandoned property in the court's or the clerk's possession shall cause to be published a notice entitled:

"NOTICE OF NAMES OF PERSONS APPEARING AS OWNERS OF CERTAIN UNCLAIMED PROPERTY HELD BY (name of court or title of officer).''

(b) As to all abandoned property payable in New Castle County, such notice shall be published at least once in a daily newspaper published in said County. As to all abandoned property payable in Kent County or Sussex County, such notice shall be published at least once in a newspaper published at least weekly in the County in which said abandoned property is payable.

(c) Such notice shall be classified as the State Escheator shall prescribe and shall set forth:

(1) The names and last known addresses, in alphabetical order, of all persons appearing to be entitled to any such abandoned property as of January 1 next preceding amounting to $25 or more, except the names of persons appearing to be the owners of abandoned property which since such date has ceased to be abandoned. With the consent of the State Escheator, the name and last known address of any person may be omitted from such notice where special circumstances make it desirable that such information be withheld;

(2) Such other information as the State Escheator may require; and

(3) A statement:

a. That a list of the names contained in such notice is on file and open to public inspection at a place designated therein;

b. That such unclaimed moneys or other property will be paid or delivered by the court or officer on or before March 31 to persons establishing to the court's or officer's satisfaction their right to receive the same; and

c. That in the succeeding month of April and on or before April 10, such unclaimed moneys or other property still remaining will be paid or delivered to the State Escheator and that the court or officer shall thereupon cease to be liable therefor.

12 Del. C. 1953, § 1161; 50 Del. Laws, c. 507, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1162. Payment of abandoned property; presumption as to last known address

(a) In such succeeding month of April, and on or before April 10, the Court of Chancery shall pay or deliver to the State Escheator all property held by it and which was abandoned as specified in § 1160(a)(1) of this title, as of January 1 next preceding.

(b) In such succeeding month of April, and on or before April 10, the Court of Chancery shall pay or deliver to the State Escheator all abandoned property specified in § 1160(a)(2) of this title, which was so abandoned as of January 1 next preceding.

(c) With respect to items of property of a value of less than $25 deemed abandoned under § 1160 of this title, the last known address of any person appearing to be entitled to such property shall be presumed to be an address within this State. This presumption may be rebutted by filing a claim with the State Escheator pursuant to § 1146 of this title.

12 Del. C. 1953, § 1162; 50 Del. Laws, c. 507, § 1; 58 Del. Laws, c. 451, § 1.;



§ 1163. Report to accompany payment

Each such payment of abandoned property, pursuant to § 1162 of this title, shall be accompanied by a verified written report classified as the State Escheator shall prescribe, setting forth:

(1) The names and last known addresses, if any, of the persons appearing to be entitled to receive any such abandoned property of the value of $25 or more;

(2) The title of any proceeding relating to such abandoned property; and

(3) Such other identifying information as the State Escheator may require.

12 Del. C. 1953, § 1163; 50 Del. Laws, c. 507, § 1; 58 Del. Laws, c. 451, § 2.;



§ 1170. Abandoned property defined

(a) The following unclaimed property held or owing by banking organizations shall be deemed abandoned property:

(1) Any amounts due on deposits or any amounts to which a shareholder of a savings and loan association, building and loan association or credit union is entitled held or owing by a banking organization which shall have remained unclaimed for 5 years by the person or persons appearing to be entitled thereto, including any interest or dividends credited thereon, excepting:

a. Any such amount which has been reduced or increased, exclusive of dividend or interest payment, within 5 years; or

b. Any such amount which is represented by a passbook not in the possession of the banking organization which has been presented for entry of dividend or interest credit within 5 years; or

c. Any such amount with respect to which the banking organization has on file written evidence received within 5 years that the person or persons appearing to be entitled to such amounts had knowledge thereof; or

d. Any such amount payable only at or by a branch office located in a foreign country or payable in currency other than United States currency; or

e. Any amount held or owing by the banking organization as agent or as trustee of an express trust (active or passive) for the purpose of making payment to holders of or in respect of stocks, bonds or other securities of a governmental or other public issuer or of a corporation, association or joint stock company, other than a corporation, association or joint stock company which shall have discontinued the conduct of its business or the corporate existence of which shall have terminated, without the right to receive such amount having passed to a successor or successors.

(2) Any amount held or owing by a banking organization for the payment of a negotiable instrument or a certified check whether negotiable or not on which such organization is directly liable, which instrument shall have been outstanding for more than 5 years from the date it was payable or from the date of its issuance, if payable on demand; provided, however, that this paragraph shall not apply:

a. To any negotiable instrument payable outside the continental limits of the United States; or

b. To any instrument payable in currency other than United States currency; or

c. To any negotiable instrument issued to pay out any amount held or owing by the banking organization as agent or as trustee of an express trust (active or passive) for the purpose of making payment to holders of or in respect of stocks, bonds or other securities of a governmental or other public issuer or of a corporation, association or joint stock company which shall have discontinued the conduct of its business or the corporate existence of which shall have terminated without the right to receive such amount having passed to a successor or successors.

(3) Any surplus amounts arising from a sale by a banking organization of the contents of a safe or box, pursuant to law.

(4) Any amount representing a dividend or other payment received by a banking organization or its nominee as the record holder of any stock, bond or other security of any corporation, association or joint stock company to which amount an unknown person (except a person entitled to such dividend or other payment upon the surrender of other outstanding securities) is entitled and which shall have remained unclaimed by the person entitled thereto for 5 years after receipt thereof by such banking organization or its nominee.

(5) Any amount which shall have become payable by a banking organization (other than a foreign banking corporation) to a holder or owner of its capital stock and which shall have remained unclaimed for 5 years by the person or persons appearing to be entitled thereto.

(b) Any abandoned property held or owing by a banking organization to which the right to receive the same is established to the satisfaction of such banking organization shall cease to be deemed abandoned.

(c) Any abandoned property defined by this section which, under this section, would have become abandoned prior to June 30, 1956, shall be deemed abandoned on June 30, 1956.

12 Del. C. 1953, § 1170; 50 Del. Laws, c. 507, § 1; 65 Del. Laws, c. 140, § 1; 66 Del. Laws, c. 379, § 1.;



§ 1171. Annual report of abandoned property

(a) On or before November 10 in each year every banking organization shall make a verified written report to the State Escheator which shall contain a true and accurate statement, as of June 30 next preceding, of all abandoned property specified in § 1170 of this title, held owing by it.

(b) Such report shall, with respect to amounts specified in § 1170(a)(1) of this title which are abandoned property, set forth:

(1) The name and last known address, if any, of the person or persons appearing from the records of such banking organization to be the owner of any such abandoned property;

(2) The amount appearing from such records to be due such person or persons;

(3) The date of the last transaction with respect to such abandoned property if such date is subsequent to December 31, 1909;

(4) The nature and identifying number, if any, of such abandoned property; and

(5) Such other identifying information as the State Escheator may require.

(c) Such report shall, with respect to amounts specified in § 1170(a)(2) of this title which are abandoned property, set forth:

(1) The name and last known address, if any, of the person or persons appearing from the records of such banking organization to be entitled to receive such abandoned property;

(2) A description of such abandoned property including identifying numbers, if any, and the amount appearing from such records to be due or payable;

(3) The amount of any interest or other increment due thereon;

(4) The date such abandoned property was payable or demandable;

(5) The amount and identifying number of any such instrument where the payee thereof is unknown to the banking organization; and

(6) Such other identifying information as the State Escheator may require.

(d) Such report shall, with respect to amounts specified in § 1170(a)(3) of this title which are abandoned property, set forth:

(1) The name and last known address, if any, of the person or persons appearing from the records of such banking organization to be the owner of any such abandoned property;

(2) The articles sold and price obtained therefor;

(3) Such other information as the State Escheator may require.

(e) Such report shall, with respect to amounts specified in § 1170(a)(4) of this title which are abandoned property, set forth:

(1) The name and last known address, if any, of the person or persons appearing from the records of such banking organization to be the owner of any such abandoned property;

(2) The amount appearing from such records to be due such person or persons;

(3) The date when such property was received by the banking organization and the date when it became payable to the owner;

(4) A description of the stock or security on account of which such property was received;

(5) Such other identifying information as the State Escheator may require.

(f) Such report shall, with respect to amounts specified in § 1170(a)(5) of this title which are abandoned property, set forth:

(1) The name and last known address, if any, of the person or persons appearing from the records of such banking organization to be the owner of any such abandoned property;

(2) The amount appearing from such records to be due such person or persons;

(3) The date when such property became payable to the said owner;

(4) A description of the capital stock on account of which the said property is payable; and

(5) Such other identifying information as the State Escheator may require.

(g) Such report shall be in such form as the State Escheator may prescribe. All names of persons appearing in the section of such report relating to deposits, appearing to be the owners thereof, shall be listed in alphabetical order. Abandoned property other than deposits listed in such report shall be classified in such manner as the State Escheator may prescribe and names of persons appearing to be entitled to such abandoned property appearing in such report shall be listed alphabetically within each such classification.

(h) In case any banking organization shall on June 30 in any year neither hold nor owe any abandoned property specified in § 1170 of this title, it shall on or before November 10 next succeeding make a verified written report to the State Escheator so stating.

12 Del. C. 1953, § 1171; 50 Del. Laws, c. 507, § 1; 50 Del. Laws, c. 628, § 1; 77 Del. Laws, c. 417, § 5.;



§ 1172. Publication of list of abandoned property

(a) A minimum of 60 days prior to making a report of abandoned property and remitting payment pursuant to §§ 1171 and 1173 of this title, such banking organization shall cause to be published a notice entitled:

"NOTICE OF NAMES OF PERSONS APPEARING AS OWNERS OF CERTAIN UNCLAIMED PROPERTY HELD BY (name of banking organization).''

(b) For all abandoned property payable in New Castle County, such notice shall be published at least twice in a daily newspaper published in said County. For all abandoned property payable in Kent County or Sussex County, such notice shall be published at least once in a newspaper published at least weekly in the County in which said abandoned property is payable.

(c) Such notice shall, in accordance with the classification prescribed by the State Escheator for the report pursuant to § 1171 of this title, set forth:

(1) The names and last known addresses, which were in such report, of all persons appearing to be entitled to any such abandoned property amounting to $25 or more; provided, however, that with the consent of the State Escheator the name and last known address of any person may be omitted from such notice where special circumstances make it desirable that such information be withheld. Such names shall be listed in alphabetical order. If, however, such banking organization has reported abandoned property payable in more than 1 county, the names shall be listed alphabetically for each such county and such notice shall include only the names of the persons appearing to be entitled to abandoned property payable in such county;

(2) Such other information as the State Escheator may require; and

(3) A statement:

a. That such unclaimed moneys or other property will be paid or delivered by it on or before the succeeding October 31 to persons establishing to its satisfaction their right to receive the same; and

b. That in the succeeding month of November, and on or before November 10, such unclaimed moneys or other property still remaining will be paid or delivered to the State Escheator and that it shall thereupon cease to be liable therefor.

12 Del. C. 1953, § 1172; 50 Del. Laws, c. 507, § 1; 77 Del. Laws, c. 417, §§ 6, 7.;



§ 1173. Payment of abandoned property

(a) In such succeeding month of November, and on or before November 10, every banking organization shall pay or deliver to the State Escheator all abandoned property specified in such report, excepting such abandoned property as since the date of such report shall have ceased to be abandoned.

(b) Such payment shall be accompanied by a statement setting forth such information as the State Escheator may require relative to such abandoned property as shall have ceased to be abandoned.

12 Del. C. 1953, § 1173; 50 Del. Laws, c. 507, § 1.;



§ 1174. Abandoned property held by the State Bank Commissioner after receivership

(a) All amounts held by the State Bank Commissioner as receiver of a banking organization, pursuant to § 131 of Title 5, which shall be payable to depositors of such banking organization and which shall not have been claimed and paid within 4 years after receipt by the State Bank Commissioner, shall be deemed abandoned property.

(b) Any such abandoned property held by the State Bank Commissioner to which the right to receive the same is established while in the Commissioner's hands shall cease to be deemed abandoned.

12 Del. C. 1953, § 1174; 50 Del. Laws, c. 507, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1175. Payment of abandoned property after receivership

(a) Not later than February 1 in each year the State Bank Commissioner shall pay to the State Escheator all such abandoned property held by the Commissioner which shall have become abandoned property at any time prior to the July 1 next preceding, excepting such abandoned property as since such July 1 shall have ceased to be abandoned.

(b) Such payment shall be accompanied by a statement signed by the State Bank Commissioner setting forth the name and last known address of and the amount owing to each person appearing to be the owner of any such abandoned property or, if the name is unknown, the nature and identifying number of the indebtedness and the name of the banking organization or foreign banking corporation from which such abandoned property was received together with such other identifying information as the State Escheator may require.

12 Del. C. 1953, § 1175; 50 Del. Laws, c. 507, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1176. Reimbursement for instruments paid

Any banking organization which has paid to the State Escheator abandoned property held or owing for the payment of a negotiable instrument or a certified check may make payment to the person entitled thereto, upon presentation of the instrument by such person, and shall thereby be entitled to reimbursement of the amount paid to the State Escheator. Any issuer of money orders and traveler's checks who has paid to the State Escheator abandoned property held or owing for the payment of a money order or traveler's check may make payment to the person entitled thereto and shall thereby be entitled to reimbursement of the amount paid to the State Escheator upon proof of such payment in the form of the paid instrument, or in the absence of the paid instrument, the agreement of the issuer to hold harmless and indemnify the State and its State Escheator from any and all claims with regard to such instrument. Such reimbursement shall be made by the State Escheator after audit of a claim of the banking organization without the deduction of any service or other charge.

12 Del. C. 1953, § 1176; 50 Del. Laws, c. 507, § 1; 58 Del. Laws, c. 275, § 2.;



§ 1177. Abandoned property reporting outreach program [Sunsets on July 1, 2015, by operation of 78 Del. Laws, c. 317, § 3]

(a) Notwithstanding any other provision of this title or Chapter 23 of Title 29, the Secretary of State is authorized to resolve and compromise claims for abandoned property otherwise owing to the State Escheator pursuant to this chapter, provided that such holders must voluntarily disclose to the Secretary of State such abandoned property on or before the dates provided in this section. The Secretary of State shall possess full and complete authority to determine and resolve all such claims consistent with this chapter and exercise such authorities as are granted to the State Escheator pursuant to this chapter except that any unclaimed property disclosure agreement accepted by the Secretary of State shall be deemed as waiving the right of the Secretary of State and the State Escheator to seek payment of any amounts of property pursuant to § 1156 or § 1158 of this title with respect to the abandoned property voluntarily disclosed by the holder in the agreement, except in circumstances where there is evidence of fraud or wilful misrepresentation as to any such voluntary disclosure by the holder or those acting on the holder's behalf. In the event the Secretary is unable to resolve such claims by agreement, the Secretary of State may refer the resolution of such claims to the State Escheator at any time. The care and custody of all property paid pursuant to this section is assumed for the benefit of those entitled to receive the same and the State shall have all the responsibilities, duties, and obligations as if such property were recovered by the State Escheator. The Secretary of State may make such rules and regulations as deemed necessary to enforce this section.

(b) The Secretary of State may not initiate an examination of records or an investigation pursuant to § 1155 of this title, or seek payment of any amounts of property pursuant to § 1156 or § 1158 of this title, as to any calendar year prior to:

(1) 1996, with respect to any holder that has indicated in writing its intent to enter into an unclaimed property voluntary disclosure agreement by completing, executing and delivering, on or before June 30, 2013, to the Secretary of State such form as is acceptable to the Secretary of State, and who enters an unclaimed property voluntary disclosure agreement and makes payment in full or enters into a payment plan no later than June 30, 2015; or

(2) 1993, with respect to any holder that has indicated in writing its intent to enter into an unclaimed property voluntary disclosure agreement by completing, executing and delivering, after June 30, 2013, and on or before June 30, 2014, to the Secretary of State such form as is acceptable to the Secretary of State, and who enters an unclaimed property voluntary disclosure agreement and makes payment in full or enters into a payment plan on or before June 30, 2015.

(c) The Secretary of State shall have no authority to accept a notice in writing of intent to enter into an unclaimed property voluntary disclosure agreement after June 30, 2014, and shall have no authority to enter an unclaimed property voluntary self-disclosure agreement with a holder or otherwise receive or seek payment of any amounts of abandoned property after June 30, 2015.

(d) Notwithstanding any other provision of this section or of this chapter, the Secretary of State shall have no authority to enter an unclaimed property voluntary self-disclosure agreement with or otherwise receive or seek payment of any amounts of abandoned property from:

(1) Those holders that have indicated in writing their intent to enter into an unclaimed property voluntary disclosure agreement by completing, executing and delivering, on or before June 30, 2012, the appropriate form promulgated by the State Escheator;

(2) Those holders that have entered a voluntary self-disclosure agreement with the State Escheator on or before June 30, 2012, provided that the Secretary of State shall be permitted to enter an unclaimed property voluntary disclosure agreement with any holder with respect to property types or periods or both property types and periods that were not included in a voluntary self-disclosure agreement executed prior to June 30, 2012, or with respect to the holder, its subsidiaries or related entities that were not included in a voluntary self-disclosure agreement executed prior to June 30, 2012;

(3) Those holders to which a notice of examination has been mailed by the State Escheator; and

(4) Those holders that the Secretary of State has previously referred to the State Escheator.

(e) Each of the holders described in paragraph (d)(1) or (d)(2) of this section shall be accorded the benefit of the same deadlines established in subsection (b) of this section, but the State Escheator shall retain authority over all voluntary self-disclosure agreements so described.

(f) Unless referred by the Secretary of State pursuant to subsection (a) of this section, the State Escheator shall not conduct, prior to July 1, 2015, any examination of records or an investigation pursuant to § 1155 of this title of any holder who has indicated in writing its intent to enter into an unclaimed property voluntary disclosure agreement by completing, executing and delivering to the Secretary of State, on or before June 30, 2014, such form as is acceptable to the Secretary of State, unless such holder's participation is prohibited by subsection (d) of this section.

78 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 2, §§ 2, 3.;






Subchapter III Unclaimed Life Insurance Funds

§ 1180. Scope

(a) This subchapter shall apply to unclaimed funds, as defined in § 1181 of this title, of any life insurance company doing business in this State where the last known address, according to the records of such company, of the person entitled to such funds is within this State; provided that, if a person other than the insured or annuitant be entitled to such funds and no address of such person be known to such company or if it be not definite and certain from the records of such company what person is entitled to such funds, then in either event it shall be presumed for the purposes of this subchapter that the last known address of the person entitled to such funds is the same as the last known address of the insured or annuitant according to the records of such company.

(b) This subchapter shall also apply to unclaimed funds, as defined in § 1181 of this title, of any life insurance company doing business in this State where the last person entitled to any such fund is or was a Delaware corporation and such corporation abandoned, disclaimed or otherwise relinquished all right, title and interest to such funds. This subchapter shall also apply where such corporation terminated or cancelled any life or endowment insurance policy or annuity contract, or permitted any life or endowment insurance policy or annuity contract to be terminated or cancelled, and such funds resulting from any policy or contract to which the corporation would otherwise have been entitled accrued or became due and payable after such cancellation or termination.

12 Del. C. 1953, § 1180; 50 Del. Laws, c. 568, § 1; 59 Del. Laws, c. 278, §§ 1, 2.;



§ 1181. Definitions

The term "unclaimed funds'' as used in this subchapter means and includes all moneys held and owing by any life insurance company doing business in this State which shall have remained unclaimed and unpaid for 5 years or more after it is established from the records of such company that such moneys became due and payable under any life or endowment insurance policy or annuity contract which has matured or terminated. A life insurance policy not matured by actual proof of the prior death of the insured shall be deemed to be matured and the proceeds thereof shall be deemed to be "due and payable'' within the meaning of this subchapter if such policy is in force when the insured shall have attained the limiting age under the mortality table on which the reserve is based. Moneys otherwise admittedly due and payable shall be deemed to be "held and owing'' within the meaning of this subchapter although the policy or contract shall not have been surrendered as required.

12 Del. C. 1953, § 1181; 50 Del. Laws, c. 568, § 1; 66 Del. Laws, c. 379, § 2.;



§ 1182. Annual report of unclaimed funds

(a) Every such life insurance company shall on or before December 20 of each year make a report in writing to the State Escheator of all unclaimed funds, as defined in § 1181 of this title, held and owing by it on December 31 next preceding; provided, however, such report shall not be required to include amounts of less than $5.00 which on February 29, 1956, shall have been unclaimed and unpaid for more than 10 years or amounts which have been paid to another state or jurisdiction prior to said date.

(b) Such report shall be signed and sworn to by an officer of such company and shall set forth:

(1) In alphabetical order the full name of the insured or annuitant, the last known address according to the company's records and the policy or contract number;

(2) The amount appearing from the company's records to be due on such policy or contract, except that amounts under $50 each may be reported in the aggregate;

(3) The date such unclaimed funds became payable;

(4) The name and last known address of each beneficiary or other person who, according to the company's records, may have an interest in such unclaimed funds; and

(5) Such other identifying information as the State Escheator may require.

12 Del. C. 1953, § 1182; 50 Del. Laws, c. 568, § 1; 59 Del. Laws, c. 20, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 417, § 8.;



§ 1183. Publication of list of unclaimed funds

(a) On or before the first day of September prior to the making of such reports under § 1182 of this title, every such life insurance company shall cause to be published notices based on the information contained in such reports and entitled:

"NOTICE OF CERTAIN UNCLAIMED FUNDS HELD AND OWING BY LIFE INSURANCE COMPANIES.''

(b) For all unclaimed funds payable to a person appearing to be entitled to such funds whose last known address is located in New Castle County, such notice shall be published at least twice in a daily newspaper published in that County. For all unclaimed funds payable where such last known address is located in Kent County or Sussex County, such notice shall be published at least once in a newspaper published at least weekly in the County in which unclaimed funds are payable. For all unclaimed funds payable to corporations as provided in § 1180(b) of this title, notice shall be published in the county of the last known address of the corporation's registered agent in the manner provided in this section.

(c) Each such notice shall set forth in alphabetical order the names of the insureds or annuitants under policies or contracts where the last known address of the person appearing to be entitled to such funds is in the county of publication, together with:

(1) The amount reported due and the date it became payable;

(2) The name and last known address of each beneficiary or other person who, according to the company's reports, may have an interest in such unclaimed funds; and

(3) The name and address of the company.

The notice shall also state that such unclaimed funds will be paid by the company to persons establishing to its satisfaction before the following December 1 their right to receive the same and that not later than the following December 20 such unclaimed funds still remaining will be paid to the State Escheator who shall thereafter be liable for the payment thereof.

(d) Publication as required by this section may be waived in the discretion of the State Escheator where the amount involved in a particular policy or contract does not exceed $50.

12 Del. C. 1953, § 1183; 50 Del. Laws, c. 568, § 1; 59 Del. Laws, c. 278, § 3; 77 Del. Laws, c. 417, § 9.;



§ 1184. Payment for publication

Any amounts paid by a life insurance company to newspapers for any publication of names as required by this subchapter may be charged against all unclaimed funds held or owing by such life insurance company at the time of such publication.

12 Del. C. 1953, § 1184; 50 Del. Laws, c. 568, § 1.;



§ 1185. Payment to State Escheator

(a) All unclaimed funds contained in the report required to be filed by § 1182 of this title, excepting those which have ceased to be unclaimed funds, less the amount paid for publication under § 1184 of this title, shall be paid over to the State Escheator with the annual report on or before December 20.

(b) The State Escheator shall have the power, for cause shown, to extend for a period of not more than 1 year the time within which a life insurance company shall file any report and in such event the time for publication and payment required by this subchapter shall be extended for a like period.

12 Del. C. 1953, § 1185; 50 Del. Laws, c. 568, § 1; 77 Del. Laws, c. 417, § 10.;



§ 1186. Custody of unclaimed funds in State; insurers indemnified

Upon the payment of such unclaimed funds to the State Escheator, the State shall assume, for the benefit of those entitled to receive the same and for the safety of the money so paid, the custody of such unclaimed funds, and the life insurance company making such payment shall immediately and thereafter be relieved of and held harmless by the State from any and all liability for any claim or claims which exist at such time with reference to such unclaimed funds or which thereafter may be made or may come into existence on account of or in respect to any such unclaimed funds.

12 Del. C. 1953, § 1186; 50 Del. Laws, c. 568, § 1.;



§ 1187. Reimbursement for claims paid by insurers

Any life insurance company which has paid moneys to the State Escheator pursuant to this subchapter may make payment to any person appearing to such company, in accordance with its customary rules and regulations governing the payment of claims, to be entitled thereto and upon proof of such payment the State Escheator shall forthwith reimburse such company for such payment out of the General Fund of the State.

12 Del. C. 1953, § 1187; 50 Del. Laws, c. 568, § 1; 59 Del. Laws, c. 148, § 1.;



§ 1188. Determination and review of claims

(a) Any person claiming to be entitled to unclaimed funds paid to the State Escheator may file a claim at any time with such official. The State Escheator shall possess full and complete authority to accept or reject any such claim. If the Escheator rejects such claim or fails to act thereon within 90 days after receipt of such claim, the claimant may within 4 months thereafter apply for a hearing and determination of the claim by the Tax Appeal Board. The procedure before the Tax Appeal Board for such hearing shall be the same as that provided for by § 329 of Title 30 and the Board shall have the same power to compel the attendance of witnesses and the production of evidence as is provided in § 330 of Title 30.

(b) Within 30 days after notice of a decision upon such hearing, the State Escheator or any claimant may appeal such decision to the Court of Chancery, upon notice to all parties to the proceedings before the Tax Appeal Board, and upon such other notice as the Court of Chancery may order.

(c) The Court of Chancery may make such rules as it may deem proper for the perfection, hearing and determination of such appeals.

12 Del. C. 1953, § 1189; 50 Del. Laws, c. 568, § 1; 57 Del. Laws, c. 718, § 19; 57 Del. Laws, c. 741, § 48C; 70 Del. Laws, c. 186, § 1.;



§ 1189. Payment of allowed claims

Any claim which is accepted by the State Escheator or ordered to be paid by the Escheator by the Tax Appeal Board or the Court of Chancery shall be paid out of the General Fund.

12 Del. C. 1953, § 1190; 50 Del. Laws, c. 568, § 1; 57 Del. Laws, c. 741, § 48C; 59 Del. Laws, c. 148, § 3; 70 Del. Laws, c. 186, § 1.;



§ 1190. Records required

The State Escheator shall keep in the office a public record of each payment of unclaimed funds received by the Escheator from any life insurance company. Such record shall show in alphabetical order the name and last known address of each insured or annuitant and of each beneficiary or other person who, according to the company's reports, may have an interest in such unclaimed funds and with respect to each policy or contract its number, the name of the company and the amount due.

12 Del. C. 1953, § 1191; 50 Del. Laws, c. 568, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1191. Other acts not applicable

No other provisions of this Code relating to escheat or abandoned or unclaimed funds shall apply to life insurance companies nor shall any statute enacted after February 29, 1956, so apply unless specifically made applicable by its terms.

12 Del. C. 1953, § 1192; 50 Del. Laws, c. 568, § 1.;



§ 1192. Penalties and interest

Repealed by 73 Del. Laws, c. 417, § 3, effective July 22, 2002, and effective for reports filed or required to be filed on or after July 22, 2002.;



§ 1193. Penalty for false oath

The making of a wilful false oath in any report required under this subchapter shall be perjury and punishable as such according to law.

12 Del. C. 1953, § 1194; 50 Del. Laws, c. 568, § 1.;



§ 1194. Effect of failure to report

Nothing in this subchapter shall prevent the State Escheator from making claim to any fund, to which the State would otherwise be entitled, because it has not been reported in accordance with this subchapter.

59 Del. Laws, c. 278, § 4.;






Subchapter IV Other Unclaimed Property

§ 1197. Other property escheated

Except as otherwise provided elsewhere in the Delaware Code all property, as hereinafter defined and not otherwise subject to escheat in accordance with this chapter, the title to which has failed and the power of alienation suspended by reason of: (1) The death of the owner thereof, intestate, leaving no known heirs-at-law; (2) the owner thereof having disappeared or being missing from the owner's last known place of residence for a continuous period of 5 years or more, leaving no known heirs-at-law; or (3) the same having been abandoned by the owner thereof, as hereinafter defined, shall descend to the State as an escheat in accordance with the Constitution, the general laws of this State or this subchapter.

12 Del. C. 1953, § 1197; 58 Del. Laws, c. 275, § 1; 63 Del. Laws, c. 299, § 1; 66 Del. Laws, c. 379, § 5; 70 Del. Laws, c. 186, § 1.;



§ 1198. Definitions

For purposes of this subchapter, the following definitions shall apply:

(1) "Abandoned property'' means property against which a full period of dormancy has run.

(2) "Appropriation'' means the act of the State, through its duly constituted officers or agencies, in taking or accepting possession or custody of abandoned, unprotected, unclaimed or lost property as conservator thereof for later disposition by descent to the State as an escheat or redemption by the owner as provided in this subchapter.

(3) "Distributions held by financial intermediaries for unknown owners'' means property as generally defined in paragraph (11) of this section, which consists of dividends, interest, stock and other distributions made by issuers of securities which are held by financial intermediaries (including, by way of example and not limitation, banks, transfer agents, brokers and other depositories) for beneficial owners whose identities are unknown.

(4) "Escheat'' means the descent or devolution of property to the State under and by virtue of the Constitution of the State, the general laws of this State or this subchapter.

(5) "Escheatable property'' means property which is subject to escheat to the State under and by virtue of the Constitution of the State, the general laws of this State or this subchapter.

(6) "Escheated property'' means property which has descended to the State as an escheat.

(7) "Holder'' means any person having possession, custody or control of the property of another person and includes a post office, a depository, a bailee, a trustee, a receiver or other liquidating officer, a fiduciary, a governmental department, institution or agency, a municipal corporation and the fiscal officers thereof, a public utility, service corporation and every other legal entity incorporated or created under the laws of this State or doing business in this State. For purposes of this subchapter, the issuer of any intangible ownership interest in a corporation, whether or not represented by a stock certificate, which is registered on stock transfer or other like books of the issuer or its agent, shall be deemed a holder of such property. This definition shall be construed as distinguishing the term "holder'' of property from the term "owner'' of property as hereinbefore defined and as excluding from the term "holder'' any person holding or possessing property by virtue of title or ownership.

(8) "Owner,'' in addition to its commonly accepted meaning, shall be construed to particularly mean and include any person, as hereinbefore defined, having the legal or equitable title to property coming within the purview of this subchapter.

(9)a. "Period of dormancy'' means the full and continuous period of 5 years, except a period of 15 years for traveler's checks, during which an owner has ceased, failed or neglected to exercise dominion or control over property or to assert a right of ownership or possession or to make presentment and demand for payment and satisfaction or to do any other act in relation to or concerning such property. Notwithstanding the foregoing, "period of dormancy'' means the full and continuous period of 3 years with respect to intangible ownership or indebtedness in a corporation or other entity whether or not represented by a stock certificate or other certificate of membership, bonds and other securities including fractional shares, interest, dividends, cash, coupon interest, liquidation value of stocks and bonds, funds to redeem stocks and bonds, and distributions held by financial intermediaries.

b. A full period of dormancy shall be deemed to have run with respect to any dividends or other distributions held for or owing to an owner at the time a period of dormancy shall have run with respect to the intangible ownership interest in a corporation partnership, statutory or common law trust, limited liability company, or other entity to which such dividend or other distribution attaches. For good cause shown, and upon notice to the State Escheator, the Court of Chancery may, with respect to property over which the Court has otherwise assumed jurisdiction, extend the period of dormancy to a specific date by which an owner may exercise a right, make a demand or file a claim, provided each extension is set forth in a separate order of the court referring specifically to this section, and each extension is no longer than 3 years, provided further there shall be no more than 2 extensions under this subsection. Except as provided in § 1210 of this title, the period of dormancy shall not commence to run with respect to which claims, demands or other property held by a holder pursuant to a written agreement which contemplates that there shall be a specific period of inactivity, until the expiration of the contemplated period of inactivity. This definition shall be construed as excluding any act or doing of a holder of abandoned property not done at the express request or authorization of the owner. Notwithstanding the foregoing, the "period of dormancy'' with regard to gift certificates shall be the shorter of:

1. 5 years, or

2. The expiration period, if any, of the gift certificate less 1 day. In the event the period of dormancy is determined by reference to the expiration period of the gift certificate, the rights of the Escheator shall attach at the time provided in this paragraph (9)b.2. of this section, but the issuer may continue to hold the property and may report and pay over such property as if the period of dormancy were 5 years.

A full period of dormancy shall be deemed to have run with respect to any property that is otherwise reportable and payable to this State that a holder in accordance with the laws of the jurisdiction wherein the holder is located, is obligated or required to report and pay over such property to the other jurisdiction because of a shorter period of dormancy or reporting period.

c. Notwithstanding the foregoing, "period of dormancy'' means the full and continuous period of 1 year following the last day of the meet with respect to sums held for the payment of outstanding pari-mutuel tickets from the meet.

(10) "Person'' includes a natural person, a corporation organized or created under the laws of this State or a corporation doing business or which has been engaged in business in this State, a copartnership, a voluntary association and every or any other association or organization of individuals, but excludes banking organizations and any life insurance company.

(11) "Property'' means personal property, including "distributions held by financial intermediaries for unknown owners'' as that phrase is defined in paragraph (3) of this section, of every kind or description, tangible or intangible, in the possession or under the control of a holder, as hereinafter defined, and includes, but not by way of limitation, (i) money; (ii) bills of exchange; (iii) intangible ownership interests in corporations, whether or not represented by a stock certificate, bonds and other securities; (iv) credits, including wages and other allowances for services earned or accrued on or after January 1, 1958, money orders and traveler's checks, also amounts received in consideration for gift certificates which are unredeemed, or, in lieu of which the State Escheator may in the Escheator's discretion and upon the specific request of the issuer, accept: (1) Gift certificates reissued at face value on the date on which they are tendered to the Escheator; or (2) where the gift certificates provide that they are redeemable for merchandise only, an amount in money representing the maximum cost to the issuer of merchandise represented by the certificate. The burden of proof as to the cost of merchandise shall be on the issuer of the certificate; (v) dividends, cash or stock; (vi) certificates of membership in a corporation or association; (vii) security deposits; (viii) funds deposited by holder with fiscal agents of fiduciaries for payment to owner of dividends, coupon interest and liquidation value of stocks and bonds; (ix) funds to redeem stocks and bonds; (x) amounts refundable from excess or increased rates or charges heretofore or hereafter collected by a corporation for utility services lawfully furnished by it which have been or shall hereafter lawfully be ordered refunded to consumers or other persons entitled thereto and any interest due thereon and which have remained unclaimed by the persons entitled thereto for 5 years from the date they became payable in accordance with the final determination or order providing for the refunds; (xi) amounts refundable from customer deposits heretofore or hereafter collected by a public utility and any interest due thereon, and which have remained unclaimed by the persons entitled thereto for 5 years from the date they become payable; (xii) sums held for the payment of outstanding pari-mutuel tickets; and (xiii) all other liquidated choses in action of whatsoever kind or character. For purposes of this subsection, the phrase "amounts received in consideration for gift certificates'' shall not include amounts received in consideration for gift certificates having a face value of $5.00 or less and which are issued by a holder whose business is described in § 2906 of Title 30 whether or not such holder conducts such business within this State. The word "property'' does not include:

a. Credits or deposits evidenced by cash balances on unclaimed or refused personal property nor any property, except the items specifically enumerated above in paragraph (11) of this section including specifically and without limitation consideration received for unredeemed gift certificates, the right to recover which in a proceeding brought by the owner would be barred by any statute of limitations, state or federal; or

b. Non-escheat capital credits as defined in § 909 of Title 26.

12 Del. C. 1953, § 1198; 58 Del. Laws, c. 275, § 1; 58 Del. Laws, c. 426, §§ 1-3; 59 Del. Laws, c. 320, §§ 1, 2; 63 Del. Laws, c. 311, § 4; 65 Del. Laws, c. 351, §§ 1-3; 66 Del. Laws, c. 379, §§ 3, 4; 67 Del. Laws, c. 264, §§ 1-3; 68 Del. Laws, c. 122, § 10; 69 Del. Laws, c. 180, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 298, § 2; 71 Del. Laws, c. 448, § 1; 72 Del. Laws, c. 45, § 2; 75 Del. Laws, c. 19, § 3; 76 Del. Laws, c. 276, §§ 1, 2; 76 Del. Laws, c. 277, §§ 1, 2; 77 Del. Laws, c. 417, § 11.;



§ 1199. Report by holders of abandoned property

(a) Every holder of funds or other property, tangible or intangible, deemed abandoned under this subchapter shall file with the State Escheator, on or before March 1 of each year, as of December 31 next preceding, a report with respect to such property. The report shall be verified and shall include:

(1) The name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of any property deemed abandoned under this subchapter;

(2) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, except that items of value under $50 each may be reported in aggregate;

(3) The date when the property became payable, demandable or returnable and the date of the last transaction with the owner with respect to the property; and

(4) Other information which the State Escheator may prescribe.

(b) Upon written request the State Escheator may grant an extension of time with respect to the date for filing the report.

(c) The requirements of this section for filing an annual report shall not apply to municipal corporations or counties and the fiscal officers thereof.

(d) Verification, if made by a partnership, shall be executed by a partner, if made by an unincorporated association or private corporation, by an officer and if made by a public corporation, by its chief fiscal officer.

(e) If the person holding property deemed abandoned is a successor to other persons who previously held the property for the owner or if the holder has changed name while holding the property, the person holding the property shall file with the report all prior known names and addresses of each holder of the property.

(f)(1) With respect to any stock or other certificate of ownership or any dividend, profit, distribution, interest, payment on principal or other sum held owing by a corporation or other business association for or to a shareholder, certificate holder, member, bondholder or other security holder, the initial report filed under this section shall include all such items of property deemed abandoned under this subchapter without limitation as to time.

(2) Except as provided in paragraph (1) of this subsection, the initial report shall include all such items of property which, under this subchapter, would have been deemed abandoned on the effective date of this subchapter had this subchapter been in effect on January 1, 1964.

(g) No reporting shall be required solely by virtue of holding property constituting consideration paid for unredeemed gift certificates which, in the aggregate, for the reporting period have a face value of less than $5,000 or for gift certificates having a face value of $5 or under issued by a holder whose business is described in § 2906 of Title 30 whether or not such firm conducts business in this State.

12 Del. C. 1953, § 1199; 58 Del. Laws, c. 275, § 1; 58 Del. Laws, c. 426, § 4; 66 Del. Laws, c. 379, § 6; 67 Del. Laws, c. 264, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 298, § 3; 72 Del. Laws, c. 45, § 1.;



§ 1201. Payment or delivery of abandoned property

(a) On or before the date required for the filing of the report pursuant to § 1199 of this title, every holder of abandoned property shall pay or deliver to the State Escheator all abandoned property specified in the report, except that if it appears the reported abandonment is erroneous, the holder need not pay or deliver the property, which will no longer be deemed abandoned, to the State Escheator, but in lieu thereof shall file a verified written explanation of the proof of claim or other reason. The holder of any intangible ownership interest in a corporation deemed abandoned under this subchapter shall, when making the delivery contemplated by this section:

(1) If such interest is a certificated security as defined in § 8-102(a) of Title 6 deliver either the original stock certificate evidencing the abandoned property, if such is in its possession or a duly issued replacement certificate evidencing such property in a form suitable for transfer; or

(2) If such interest is an uncertificated security as defined in § 8-102(a) of Title 6 cause such uncertificated security to be registered in the name of the State Escheator.

(b) [Deleted.]

12 Del. C. 1953, § 1201; 58 Del. Laws, c. 275, § 1; 58 Del. Laws, c. 426, § 6; 65 Del. Laws, c. 351, § 4; 68 Del. Laws, c. 122, § 3; 69 Del. Laws, c. 180, §§ 3, 4; 75 Del. Laws, c. 19, §§ 1, 2.;



§ 1202. Periods of limitation not a bar

The expiration of any period of time specified by statute or court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property, shall not prevent the money or property from being deemed abandoned property nor affect any duty to file a report required by this subchapter or to pay or deliver abandoned property to the State Escheator.

12 Del. C. 1953, § 1202; 58 Del. Laws, c. 275, § 1; 58 Del. Laws, c. 426, § 7.;



§ 1203. Effect of payment and delivery

(a) Unless otherwise addressed in subsection (b) of this section, the payment or delivery of property to the State Escheator by any holder shall terminate any legal relationship between the holder and the owner and shall release and discharge such holder from any and all liability to the owner, the owner's heirs, personal representatives, successors and assigns by reason of such delivery or payment, regardless of whether such property is in fact and in law abandoned property and such delivery and payment may be pleaded as a bar to recovery and shall be a conclusive defense in any suit or action brought by such owner, the owner's heirs, personal representatives, successors and assigns or any claimant against the holder by reason of such delivery or payment. Application of this subsection (a) is mutually exclusive of subsection (b) of this section and, accordingly, shall not be applied in conjunction with subsection (b) of this section.

(b) Upon the delivery in good faith of a duplicate certificated security to the State Escheator or the registration of an uncertificated security to the State Escheator pursuant to § 1201 of this title, the holder and any transfer agent, registrar or other person acting for or on behalf of the holder in executing or delivering such duplicate certificate or effectuating such registration, is relieved of all liability of every kind to every person, including any person acquiring the original of a certificated security or the duplicate of a certificated security issued to the State Escheator, for any losses or damages resulting to any person by issuance and delivery to the State Escheator of the duplicate certificated security or the registration to the holder's name of an uncertificated security.

(c) If the holder pays or delivers property to the State Escheator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the State Escheator acting on behalf of the State, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

(d) For the purposes of this section, "good faith'' means that:

(1) Payment or delivery was made in a reasonable attempt to comply with this subchapter;

(2) The person delivering the property was not a fiduciary then in breach of trust in respect to the property and had a reasonable basis for believing, based on the facts then known to the person, that the property was abandoned for the purposes of this subchapter; and

(3) There is no showing that the records pursuant to which the delivery was made did not meet reasonable commercial standards of practice in the industry.

(e) The State Escheator at the request of a holder and in the State Escheator's sole discretion, may allow a holder to pay over or deliver property otherwise properly payable to the State but against which a full period of dormancy has not yet run. In the event the State Escheator acquiesces to the request and accepts such property, the holder shall be entitled to the protections of this section and the property shall be treated generally as if it had been paid over after a full period of dormancy had run. The provisions of §§ 1145 and 1206(c) of this title shall not apply to property accepted by the State Escheator under this subsection until a full period of dormancy has run against the property.

12 Del. C. 1953, § 1203; 58 Del. Laws, c. 426, § 8; 65 Del. Laws, c. 351, § 5; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 19, § 4; 78 Del. Laws, c. 81, §§ 1, 2.;



§ 1204. Sale of abandoned property

(a) All abandoned property, other than money, delivered to the State Escheator under this subchapter shall be sold or disposed of in accordance with § 1143 of this title.

(b) All sales of property made by the State Escheator under this subchapter shall pass absolute title to the purchaser. The State Escheator or the Secretary of State shall execute all documents necessary to complete the transfer of title.

12 Del. C. 1953, § 1204; 58 Del. Laws, c. 426, § 9.;



§ 1205. Deposit and disbursement of funds

(a) All funds received by the State Escheator under this subchapter, including the proceeds of sale under § 1204 of this title, shall forthwith be paid and deposited into the General Fund of the State.

(b) All disbursements for expenses, claims, storage, etc., made or authorized by the State Escheator in connection with the administration of this subchapter shall be paid by the Secretary of Finance upon presentation of a signed voucher by the State Escheator.

12 Del. C. 1953, § 1205; 58 Del. Laws, c. 426, § 10.;



§ 1206. Claims for abandoned property paid or delivered; determination of claims; appeals

(a) Any person claiming an interest in any property paid or delivered to the State Escheator under this subchapter may file a claim thereto or to the proceeds from the sale thereof with the State Escheator.

(b) The determination of claims and rights of appeal shall be accomplished as prescribed in § 1146(b) of this title.

(c) When property is paid or delivered to the State Escheator under this subchapter, the owner is not entitled to receive income or other increments accruing thereafter.

12 Del. C. 1953, § 1206; 58 Del. Laws, c. 426, § 11.;



§ 1207. Penalties and interest

Transferred by 73 Del. Laws, c. 417, § 4, effective July 22, 2002, and effective for reports filed or required to be filed on or after July 22, 2002.



§ 1208. Rules and regulations

The State Escheator may make such rules and regulations as the Escheator may deem necessary to administer and enforce this subchapter.

12 Del. C. 1953, § 1208; 58 Del. Laws, c. 426, § 13; 70 Del. Laws, c. 186, § 1.;



§ 1210. No private escheats

Any provision in a certificate of incorporation, by law, trust agreement, contract or any other writing regulating the relationships between an owner and a holder, relating to property with the exception of non-escheat capital credits as defined in § 909 of Title 26, which is or may be subject to the provisions of this chapter, which provides that upon the owner's failure to act or make a claim regarding property in possession of the holder, that such property reverts to or becomes the property of the holder, in contravention of this chapter, shall be void and unenforceable.

68 Del. Laws, c. 122, § 13; 71 Del. Laws, c. 448, § 2.;



§ 1211. Limited exception, uninvoiced payables not reportable

(a) Property as defined in § 1198 of this title shall be deemed to exclude uninvoiced payables as more particularly defined in this section.

(b) "Uninvoiced payables'' are amounts due between merchants as defined in the Delaware Uniform Commercial Code, §§ 1-101 et seq. of Title 6, from a holder who is a buyer to a creditor who is the seller of goods ordered by a holder in the ordinary course of business when the goods were received and accepted by the holder, but which for any reason were never invoiced by the seller.

(c) Uninvoiced payables include the value of goods received by a holder from a seller from out of balance transactions where the holder's purchase order for goods and the amount of goods received by the holder do not match.

(d) Uninvoiced payables include unsolicited goods received by a holder from a seller that fall within § 2505 of Title 6.

(e) Uninvoiced payables specifically do not include accounts payable, accounts receivable, or any other type of credit or amount due to the creditor, including uncashed checks of any kind whatsoever whether relating to inventory, goods, or services, and all of these types of property are still reportable as abandoned or unclaimed property.

(f) Nothing in this section shall be construed to create a business-to-business exemption of any kind regardless of whether a current business relationship exists between the holder and the creditor.

77 Del. Laws, c. 417, § 2.;



§ 1212. No private escheat of gift certificates

Any provision on or relating to any gift certificate the amount paid in consideration of which is defined as "property'' for purposes of this chapter, which provides that, upon the owner's failure to act or make a claim pursuant to such gift certificate within a certain period of time, the owner of the gift certificate shall lose rights with respect to the gift certificate against the issuer, which provision, if applied as against the State Escheator, would have the effect of defeating the escheat of any amount with regard to such gift certificate, shall be unenforceable as against the State Escheator.

67 Del. Laws, c. 264, § 4.;






Subchapter V Escheat of Postal Savings System Accounts

§ 1220. Declaration of escheat

All postal savings system accounts created by the deposits of persons whose last known addresses are in this State which have not been claimed by the persons entitled thereto before June 1, 1971, are presumed to have been abandoned by their owners and are declared to escheat and become the property of the State.

12 Del. C. 1953, § 1220; 58 Del. Laws, c. 329; 58 Del. Laws, c. 426, § 18.;



§ 1221. Obtaining information on accounts

The Secretary of State shall request from the Bureau of Accounts of the United States Treasury Department records providing the following information:

(1) The names of depositors at the post offices of this State whose accounts are unclaimed;

(2) The last known addresses of such persons, as shown by the records of the Post Office Department; and

(3) The balance remaining in each account, as shown by the records of the Post Office Department.

The Secretary of State shall agree to return to the Bureau of Accounts, promptly, all account cards showing last addresses in another state.

12 Del. C. 1953, § 1221; 58 Del. Laws, c. 329; 58 Del. Laws, c. 426, § 18.;



§ 1222. Proceeding to adjudicate escheat

The Secretary of State may bring proceedings in the United States District Court to escheat unclaimed postal savings system accounts held by the United States Treasury Department. A single proceeding may be used to escheat as many accounts as may be available for escheat at 1 time.

12 Del. C. 1953, § 1222; 58 Del. Laws, c. 329; 58 Del. Laws, c. 426, § 18.;



§ 1223. Notice

The Secretary of State shall notify depositors whose accounts are to be escheated, as follows:

(1) A letter advising that a postal savings system account in the name of the addressee is about to be escheated and setting forth the procedure by which a deposit may be claimed shall be mailed by first-class mail to the named depositor at the last address shown on the account records for each account to be escheated having an unpaid principal balance of more than $25;

(2) General notice of intention to escheat postal savings system accounts shall be published once in each of 3 successive weeks in 1 or more newspapers which combine to provide general circulation throughout the State;

(3) Special notice of intention to escheat the unclaimed postal savings system accounts originally deposited in each post office must be published once in each of 3 successive weeks in a newspaper published in the county in which the post office is located. Such notice must list the names of the owners of each unclaimed account to be escheated if the account has a principal balance of $3 or more.

12 Del. C. 1953, § 1223; 58 Del. Laws, c. 329; 58 Del. Laws, c. 426, § 18.;



§ 1224. Collection and deposit of funds; indemnification of United States

(a) The Secretary of State shall present a copy of each final judgment of escheat to the United States Treasury Department for payment of the principal due and the interest computed under regulations of the United States Treasury Department. The payment received shall be deposited in the General Fund in the State Treasury.

(b) This State shall indemnify the United States for any losses suffered as a result of the escheat of unclaimed postal savings system accounts. The burden of the indemnification falls upon the fund into which the proceeds of the escheated accounts have been paid.

12 Del. C. 1953, § 1224; 58 Del. Laws, c. 329; 58 Del. Laws, c. 426, § 18.;









CHAPTER 13. GENERAL PROVISIONS

§ 1301. Production of will; liability

(a) Any person, having the custody or possession of any instrument of writing purporting to be a last will and testament and intended to take effect upon the death of the testator therein named, shall produce and deliver the same to the Register of Wills for the county in which the person resides, within 10 days from the time the person receives information of the death of the testator.

(b) Any person who wilfully fails to deliver a will is liable to any person aggrieved for the damages which may be sustained by the failure. Also, any person who wilfully fails to deliver a will after being ordered by the Court of Chancery in a proceeding brought for the purpose of compelling delivery is subject to penalty for civil contempt of Court.

27 Del. Laws, c. 268, § 2; Code 1915, § 3265; Code 1935, § 3729; 12 Del. C. 1953, § 1301; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1302. Proving will

(a) A will shall be proved before the Register of Wills of the county in which the testator was domiciled at the time of death. If the testator was not domiciled in this State, it may be proved before the Register of any county in this State wherein there are any goods or chattels, rights or credits, or lands or tenements of the deceased.

(b) To be effective to prove a transfer of any property or to nominate an executor, a will must be declared to be valid by admission to probate.

Code 1852, §§ 1767, 1768; 18 Del. Laws, c. 674; Code 1915, § 3334; 35 Del. Laws, c. 203, § 1; Code 1935, § 3799; 12 Del. C. 1953, § 1303; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1303. Notice and subpoena to persons interested

Proof of a will may be taken without notice to persons interested, unless such a person requests it by petition filed with the Court of Chancery. Upon receiving such petition, the Court shall, and in any case it may, appoint a time for taking the proof, and issue subpoena, requiring any person to be present at the taking of such proof. In respect to persons not within the State it may order such service or publication of notice as it deems proper.

Code 1852, §§ 1767, 1768; 18 Del. Laws, c. 674; Code 1915, § 3334; 35 Del. Laws, c. 203, § 1; Code 1935, § 3799; 12 Del. C. 1953, § 1304; 59 Del. Laws, c. 384, § 1.;



§ 1304. Unavailability of witnesses

(a) In case any attesting and subscribing witness to a will, at the time the will is presented for probate, is dead, is serving in the armed forces of the United States or is a merchant sailor, or is mentally or physically incapable of testifying or is not within the State, or is otherwise unavailable, proof of the signature of such witness shall be sufficient. Such proof shall be the testimony in person or by deposition of a credible disinterested person that the signature of the witness on the will is in the handwriting of the person whose signature it purports to be, or other sufficient proof of such handwriting.

(b) If a will cannot be proven because the signature of 1 or more of the attesting and subscribing witnesses to it cannot be proven, then proof of the signature of the testator shall be sufficient. Where the signature of 1 witness can be proven, the proof of the signature of the testator shall be the testimony in person or by deposition of a credible disinterested person that the signature of the testator on the will is in the handwriting of the person whose will it purports to be, or other sufficient proof of such handwriting. Where none of the signatures of the witnesses can be proven, the proof of the signature of the testator shall be the testimony in person or by deposition of 2 credible disinterested persons that the signature of the testator on the will is in the handwriting of the person whose will it purports to be, or other sufficient proof of such handwriting.

(c) The foregoing provisions of this section shall not preclude the Register of Wills from requiring, in addition, the testimony in person or by deposition of any subscribing witness, or proof of such other pertinent facts and circumstances as the Register deems necessary to admit the will to probate.

Code 1852, §§ 1767, 1768; 18 Del. Laws, c. 674; Code 1915, § 3334; 35 Del. Laws, c. 203, § 1; Code 1935, § 3799; 45 Del. Laws, c. 232, § 1; 12 Del. C. 1953, § 1305; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1305. Self-proved will

An attested will may at the time of its execution or at any subsequent date be made self-proved, by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of this State, and evidenced by the officer's certificate, under official seal, attached or annexed to the will in form and content substantially as follows:

STATE OF

SS

COUNTY OF

Before me, the subscriber, on this day personally appeared, ______________ and

Testator

Witness

Witness

Subscribed, sworn and acknowledged before me by ______ , the testator, subscribed and sworn before me by ________ and ____________ witnesses, this......... day of _____________ , A.D., ____________.

(SEAL)

(SIGNED)

(OFFICIAL CAPACITY OF OFFICER)

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1306. Choice of law as to execution of wills

A written will signed by the testator, or by some person subscribing the testator's name in the testator's presence and at the testator's express direction, is valid if executed in compliance with § 202 of this title or if its execution complies with the law at the time of execution of the place where the will is executed, or of the law of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode or is a national.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1307. Will of nondomiciliary; admission, recording and evidence

(a) The written will of a testator who died domiciled outside this State, but who owned real estate or personal property located in this State, may be admitted to probate and recorded in this State. If such will has been admitted to probate in the domiciliary jurisdiction, such admission and recording shall be accomplished by filing a verified copy of the will and a verified copy of the record admitting the same to probate as hereinafter provided. If such will has not been admitted to probate in the domiciliary jurisdiction, but has not been rejected from probate in the domiciliary jurisdiction except for a cause which is not grounds for rejection of a will of a testator who died domiciled in this State, and is valid under the laws of this State, such admission and recording shall be accomplished by proving such will in accordance with §§ 1302-1305 of this title. In either case, such will shall then have the same force and effect as if originally proved and allowed in this State.

(b) A copy, to be duly verified, must be certified by the proper officer under the officer's hand and seal of office, if there be a seal of office, and there must also be a certificate, either under the great seal of such state, territory or country or under the hand of the presiding judge of a court of record of the state, territory or country, that such copy is certified in due form and by the proper officer; and in case of a certificate under the hand of the presiding judge, there must be an attestation of the officer keeping the seal of the court, under the hand of the office and the seal, that the certificate is under the hand of the presiding judge entitled to full faith and credit. If the will shall have been proved in a foreign country, the certificate under the hand of a presiding judge, as hereinbefore required, may be attested by the resident United States Consul-General, or Consul-General's deputy, under the seal of the United States Consulate General.

(c) The will or a verified copy of it, and any verified copy of the record admitting the will to probate, shall be recorded in the office of the Register of Wills of any county where real estate or personal property of the testator is located, and the record, or an office copy thereof, shall be sufficient evidence. When the will or a verified copy of it, or any verified copy of the record admitting the will to probate is given in evidence, the Court of Chancery, on the application of the adverse party, may order it to be deposited and retained in the office of the Register of the county, and in that case an office copy thereof shall be sufficient evidence.

Code 1852, §§ 1648, 1649, 1767, 1768; 18 Del. Laws, c. 674; 24 Del. Laws, c. 234; Code 1915, §§ 3246, 3247, 3334; 28 Del. Laws, c. 224, § 1; 35 Del. Laws, c. 203, § 1; Code 1935, §§ 3711, 3712, 3799; 12 Del. C. 1953, § 1307; 59 Del. Laws, c. 384, § 1; 65 Del. Laws, c. 422, § 3; 70 Del. Laws, c. 186, § 1.;



§ 1308. Caveat against allowance of instrument as will; procedure

(a) A caveat against the allowance of an instrument as a will shall be received by the Court of Chancery at any time prior to the entry of an order of probate. The caveat having been received, the Court shall appoint a time for hearing and award citations for the parties interested, and order service or publication of notice to the parties not within the State in accordance with § 1303 of this title. If, when a caveat is received, a time be appointed and process issued, it shall not be necessary to adjourn the taking of the proof and hearing; but an adjournment may be decreed, and other process awarded, or order made.

(b) The Court of Chancery may determine the costs occasioned by such caveat and decree the payment thereof.

38 Del. Laws, c. 177, § 1; Code 1935, § 3800; 12 Del. C. 1953, § 1309; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 66 Del. Laws, c. 373, § 1; 75 Del. Laws, c. 97, § 19; 76 Del. Laws, c. 90, § 18.;



§ 1309. Review of proof of will; procedure

(a) Any person interested who shall not voluntarily appear at the time of taking the proof of a will, or be served with citation or notice as provided in § 1303 of this title, shall, at any time within 6 months after the entry of the order of probate, have a right of review which shall on the person's petition be ordered by the Court of Chancery. Upon such review, there shall be the same proceedings as upon a caveat, and the allowance of the will and granting of letters may be affirmed or the will rejected and the letters revoked.

(b) The Court of Chancery may determine the costs occasioned by such review and decree the payment thereof.

Code 1852, §§ 1770, 1771; Code 1915, § 3336; 38 Del. Laws, c. 179, § 1; Code 1935, § 3801; 12 Del. C. 1953, § 1310; 49 Del. Laws, c. 117; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 97, § 1.;



§ 1310. Formal testacy proceedings; contested cases; testimony of attesting witnesses

If the will is self-proved, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and affidavits annexed or attached thereto, and, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit, the will shall be admitted to probate subject to all other provisions of this title.

59 Del. Laws, c. 384, § 1.;






CHAPTER 15. LETTERS TESTAMENTARY AND LETTERS OF ADMINISTRATION

Subchapter I General Provisions

§ 1501. Necessity for letters testamentary or of administration

No one shall act as the executor or administrator of a domiciliary decedent's estate within this State without letters testamentary or of administration being granted in accordance with this title.

Code 1852, § 1775; Code 1915, § 3340; Code 1935, § 3805; 12 Del. C. 1953, § 1502; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1502. Grant of letters testamentary

(a) If a will of a domiciliary or nondomiciliary decedent is admitted to probate in accordance with this title, letters testamentary shall be granted by the Register of Wills of the county in which the decedent was domiciled, or in the case of a nondomiciliary in which the decedent owned real or personal property, to the executor or executors thereof, upon their giving bond in accordance with this title.

(b) If several are named as executors, and any are deceased, or fail to give the necessary bond, or renounce or are incapacitated, letters testamentary shall be granted to the others so named. If all of them, or a sole executor, is deceased, or fails to give the necessary bond, or renounces or is incapacitated, administration with the will annexed, shall be granted in accordance with this title.

Code 1852, §§ 1773, 1774; Code 1915, § 3339; Code 1935, § 3804; 12 Del. C. 1953, § 1501; 59 Del. Laws, c. 384, § 1; 65 Del. Laws, c. 422, § 4.;



§ 1503. Grant of letters to one under an incapacity

If a person named executor shall be under an incapacity, either by reason of minority, physical disability or mental disability, letters testamentary shall be granted upon the removal of the incapacity and upon the giving of bond in accordance with this title. In the meantime, letters testamentary shall be granted to the coexecutor or coexecutors of the person under a disability, if there is 1 or more named who qualify in accordance with this title, but if there is none, or if the coexecutor or coexecutors all fail to qualify, letters of administration, with the will annexed, shall be granted in accordance with this title.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1504. Grant of letters of administration

(a) Letters of administration, with the will annexed, of the estate of a domiciliary decedent for whom a will has been admitted to probate in accordance with this title, and letters of administration of the estate of a domiciliary decedent for whom no will shall have been admitted to probate in accordance with this title, shall be granted by the Register of Wills of the county in which the decedent was domiciled.

(b) Letters of ancillary administration, with the will annexed, of a nondomiciliary decedent for whom a will has been admitted to probate in accordance with this title, and letters of ancillary administration of the estate of a nondomiciliary decedent for whom no will has been admitted to probate in accordance with this title, shall be granted by the Register of Wills for any county. The administration which shall first be lawfully granted in either case shall extend to all the estate of the decedent within Delaware, and shall exclude the jurisdiction of the Register for any other county.

Code 1852, §§ 1777, 1778; Code 1915, § 3342; Code 1935, § 3807; 12 Del. C. 1953, § 1504; 59 Del. Laws, c. 384, § 1.;



§ 1505. Persons entitled to letters of administration

(a) Letters of administration with the will annexed, letters of administration, letters of ancillary administration with the will annexed and letters of ancillary administration shall be granted by a Register of Wills to such person or persons as shall be entitled to such letters under this section upon their giving bond in accordance with this title.

(b)(1) The persons entitled to letters of administration shall be those in the first of the following classes of persons which shall have a member of that class living and not under an incapacity: Spouse of the decedent; children of the decedent; parents of the decedent; siblings of the whole blood and half blood of the decedent.

(2) If there shall be more than 1 person living in the first qualifying class mentioned in paragraph (1) of this subsection, letters of administration shall be granted to all of those persons in the class who give the necessary bond, do not renounce or who are not incapacitated.

(3) If all of the persons in the first qualifying class mentioned in paragraph (1) of this subsection shall fail to give the necessary bond, renounce or are incapacitated, a Register of Wills shall grant letters of administration to such person or persons as all of them in that class who are not under an incapacity shall have agreed to in writing.

(c) If all of the persons specified in the first class in paragraph (b)(1) of this section which shall have a member of that class living and not under an incapacity shall fail to give the necessary bond, renounce or are incapacitated, and if all of them who are not under an incapacity fail to agree in writing on a person or persons to whom letters of administration shall be granted as provided in paragraph (b)(3) of this section, then any or all of those who fail to agree may petition the Court of Chancery for the grant of letters of administration to their nominee or nominees, and the Court shall grant letters of administration to such person or persons as it, in its discretion, shall determine.

(d) If there shall be no person living in any of the classes specified in paragraph (b)(1) of this section who is not under an incapacity, or if no petition for administration is filed within 60 days from the date of death, then the Register of Wills shall grant letters of administration to such person or persons as the Register, in the Register's discretion, shall determine.

(e) Any interested person may petition the Register of Wills of a proper county for the appointment of an administrator.

Code 1852, § 1779; Code 1915, § 3343; Code 1935, § 3808; 47 Del. Laws, c. 352, § 1; 12 Del. C. 1953, § 1505; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1506. Power of attorney by nondomiciliary executor or administrator

In case of the grant of letters testamentary or of administration, the person designated as an executor or administrator, if a nondomiciliary, or if a corporation not incorporated under the laws of Delaware, shall file in the office of the Register of Wills granting such letters, before the issuance of the letters, an irrevocable power of attorney designating that Register and the Register's successors in office as the person upon whom all notices and process issued by any court in this State may be served, with like effect as personal service in relation to any suit, matter, cause or thing affecting or pertinent to the estate in which the letters are issued. The Register shall forward forthwith, by certified mail, return receipt requested, to the address of such executor or administrator, which shall be stated in the power of attorney, any notices or process served upon the Register.

Code 1915, § 3343(a); 38 Del. Laws, c. 180, § 1; Code 1935, § 3808; 12 Del. C. 1953, § 1506; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1507. Successor administrator; personal representative of executor or administrator; administration during pendency of litigation

(a) Upon the removal or resignation from office, or upon the death or incapacity of a sole executor or administrator, or if there are more than 1, all of them, administration shall be granted to a successor administrator or administrators in accordance with this title as though such administration were an original administration.

(b) A personal representative of a deceased executor or administrator shall not represent (unless expressly appointed) and shall have no personal liability or responsibility with respect to the estate being executed or administered by such decedent, other than to notify the Register of Wills of the death of the decedent's executor or administrator.

(c) Administration during the pendency of litigation concerning proof of a will or the right to administer, or during the absence of a personal representative appointed in accordance with the foregoing provisions of this title, may be granted by the Register of Wills of the county in which the decedent was domiciled, in the case of a domiciliary decedent, or by the Register of any county, in the case of a nondomiciliary decedent, as such Register, in the Register 's discretion, may deem appropriate. In the case of a nondomiciliary decedent, the administration which shall first be lawfully granted shall extend to all the estate of the decedent within Delaware, and shall exclude the jurisdiction of the Register for any other county during the pendency of such litigation or during the absence of such a personal representative.

Code 1852, §§ 1780-1782; Code 1915, § 3344; Code 1935, § 3809; 12 Del. C. 1953, § 1507; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1508. Persons not qualified to receive letters testamentary or of administration

Letters testamentary, or of administration, shall not be granted to a minor, to a person who is mentally incapacitated or to a person convicted of a crime disqualifying the person from taking an oath.

Code 1852, § 1783; Code 1915, § 3345; Code 1935, § 3810; 12 Del. C. 1953, § 1508; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1509. Oath of executor or administrator

Every executor or administrator shall take and subscribe an oath, to be affixed to the bond, to perform the duties of office with fidelity.

Code 1852, § 1791; Code 1915, § 3347; Code 1935, § 3812; 12 Del. C. 1953, § 1509; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1510. Personal representatives of deceased guardians

Upon appointment, every executor or administrator of the estate of a guardian who dies in office shall notify the Court of Chancery of the guardian's death, and thereafter perform the duties of the guardian as specified in § 3941 of this title.

69 Del. Laws, c. 109, § 3.;






Subchapter II Bond

§ 1521. Requirement

Prior to receiving letters, a personal representative shall qualify by filing with the Register of Wills any required bond.

Code 1852, §§ 1792-1798; Code 1915, § 3348; Code 1935, § 3813; 42 Del. Laws, c. 139, § 1; 12 Del. C. 1953, § 1521; 59 Del. Laws, c. 384, § 1; 63 Del. Laws, c. 282, § 1.;



§ 1522. Exception to bond requirement

No bond shall be required of a personal representative prior to receiving letters, except:

(1) When an executor or other personal representative is appointed to administer an estate under a will containing an express requirement of bond; or

(2) When bond is required by order of the Court of Chancery under § 1524 of this title.

A bond otherwise required by any will may be dispensed with upon determination by the Court of Chancery that it is not necessary or desirable.

63 Del. Laws, c. 282, § 1.;



§ 1523. Amount; security; execution; excusing requirement

If bond is required and the provisions of the will or court order do not specify the amount, the amount of the bond shall be fixed by the Register of Wills in an amount which shall not be less than the best estimate that can be made of the decedent's personal estate. The personal representative shall execute and file with the Register a bond with surety, or with other suitable security in an amount not less than the bond. The Register shall determine that the bond is duly executed by a corporate surety, or 1 or more individual sureties whose performance is secured by pledge of personal property, mortgage on real estate or other adequate security. On petition of the personal representative or other interested persons, the Court of Chancery may excuse a requirement of bond, increase or reduce the amount of the bond, release sureties or permit the substitution of another bond with the same or different sureties. In increasing or decreasing the amount of the bond the Court shall take into account, inter alia, whether the will excuses the requirement of bond.

Code 1852, §§ 1792-1798, 1800; 15 Del. Laws, c. 468; Code 1915, §§ 3348, 3350, 3352; Code 1935, §§ 3813, 3815, 3817; 42 Del. Laws, c. 139, § 1; 12 Del. C. 1953, §§ 1521, 1525, 1527; 59 Del. Laws, c. 384, § 1; 60 Del. Laws, c. 199, §§ 4, 5; 63 Del. Laws, c. 282, § 1.;



§ 1524. Demand that representative be bonded

Any person apparently having an interest in the estate worth in excess of $2,000, or any creditor having a claim in excess of $2,000, may make a written demand that a personal representative give bond. The demand must be filed with the Court of Chancery and a copy mailed to the personal representative, if appointment and qualification have occurred. Upon finding that bond is necessary or desirable the Court may order bond but the requirement ceases without order of Court if the person demanding bond ceases to be interested in the estate, or if bond is excused as provided in this section or § 1523 of this title. After bond has been ordered and until the filing of the bond or cessation of the requirement of bond, the personal representative shall refrain from exercising any powers of office except as necessary to preserve the estate. Failure of the personal representative to meet the requirement of bond by giving suitable bond within 10 days from notice is cause for removal and appointment of a successor personal representative.

63 Del. Laws, c. 282, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1525. Conditions

(a) The following requirements and provisions apply to any bond required by this subchapter:

(1) Bonds shall name the State as obligee for the benefit of the persons interested in the estate including without limitation the legatees, devisees and other beneficiaries thereof, and shall be conditioned upon the faithful discharge by the fiduciary of all duties according to law;

(2) Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond;

(3) By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the Court of Chancery in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party. Notice of any proceedings shall be delivered to the surety or mailed to the surety by registered or certified mail at the surety's address as listed with the Register of Wills where the bond is filed;

(4) On petition of a successor personal representative, any other personal representative of the same decedent or any interested person, a proceeding in the Court may be initiated by a surety for breach of the obligation of the bond of the personal representative;

(5) The bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

(b) No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligator is barred by adjudication or limitation.

63 Del. Laws, c. 282, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1526. Objection to amount or condition

If any interested person objects to the amount of the bond as provided in § 1523 of this title or the condition of the bond as provided in § 1525 of this title, such person may petition the Court of Chancery and the Court shall fix the amount and condition of the bond.

59 Del. Laws, c. 384, § 1; 63 Del. Laws, c. 282, § 1.;



§ 1527. Liability for estate taxes and duties related thereto

The bond of a personal representative shall be liable for all money received for taxes of this State or the United States or for any penalty assessed against the personal representative for failure to file a tax return of this State or the United States within the period prescribed by law.

25 Del. Laws, c. 225, § 4; Code 1915, § 149; 37 Del. Laws, c. 8, § 1; 40 Del. Laws, c. 10, § 1; Code 1935, § 140; 42 Del. Laws, c. 58, § 2; 12 Del. C. 1953, § 1523; 59 Del. Laws, c. 384, § 1; 63 Del. Laws, c. 282, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 353, § 4.;



§ 1528. Certificate of approval; preservation

(a) The execution of the required bond shall be sufficient without any certificate of approval by the Register of Wills.

(b) The Register shall provide safekeeping for every bond.

Code 1852, §§ 1801, 1802; Code 1915, § 3351; Code 1935, § 3816; 12 Del. C. 1953, § 1526; 59 Del. Laws, c. 384, § 1; 63 Del. Laws, c. 282, § 1.;






Subchapter III Death, Removal or Discharge of Executor or Administrator'

§ 1541. Removal for neglect of duties

(a) If an executor or administrator neglects official duties, the Court of Chancery may remove the executor or administrator from office.

(b) If any executor or administrator fails to perform any of the duties imposed upon the executor or administrator under Chapter 15 of Title 30, the Court of Chancery may, upon petition of the Division of Revenue, revoke the same, and the executor's or administrator's bond shall be liable, and the same proceedings shall be had as if the executor's or administrator's administration had been revoked for other cause.

Code 1852, § 1784; 25 Del. Laws, c. 225, § 4; Code 1915, §§ 149, 3346; 37 Del. Laws, c. 8, § 1; 40 Del. Laws, c. 10, § 1; Code 1935, §§ 140, 3811; 12 Del. C. 1953, § 1541; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 353, § 5.;



§ 1542. Removal of executor or administrator upon subsequent probate of will

If, after the grant of letters testamentary or the grant of letters of administration, a will of the deceased is admitted to probate and letters testamentary or of administration with the will annexed are thereupon granted, the prior executor or administrator shall by such grant be removed from office. All the previous lawful acts of the removed executor or administrator shall be valid as provided in § 1545 of this title.

Code 1852, § 1785; Code 1915, § 3346; Code 1935, § 3811; 12 Del. C. 1953, § 1542; 59 Del. Laws, c. 384, § 1.;



§ 1543. Rights of coexecutor, coadministrator or successor upon death or removal

Whenever an executor or administrator is removed or dies before the estate of the deceased is closed, a coexecutor or coadministrator, or if there be none such, a successor, shall be entitled to receive all the unadministered effects, including books and papers, which, at the time of such removal or death, shall be in the executor's or administrator's hands, or for which the executor or administrator is answerable, just allowances being made.

Code 1852, § 1786; Code 1915, § 3346; Code 1935, § 3811; 12 Del. C. 1953, § 1543; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1544. Commissions; allowance and apportionment

When part of the effects of the deceased passes from 1 executor or administrator to another under § 1543 of this title, commissions shall not be twice allowed, but may be apportioned or the whole may be allowed to the one who, according to the circumstances, ought to have the same. When commissions have been once allowed, there shall be no more allowed upon the same subject matter, except in cases of apportionment, unless the first allowance is annulled.

Code 1852, § 1787; Code 1915, § 3346; Code 1935, § 3811; 12 Del. C. 1953, § 1544; 59 Del. Laws, c. 384, § 1.;



§ 1545. Validity of acts of removed or deceased executor or administrator

Any act done by an executor or administrator in the due course of administration, and any payment made by the executor or administrator on account of a legacy or distributive share shall be valid, until it appears to have been erroneously or unlawfully done or made although the executor or administrator shall be removed from office or shall die before closing the estate.

Code 1852, § 1788; Code 1915, § 3346; Code 1935, § 3811; 12 Del. C. 1953, § 1545; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1546. Refusal to deliver unadministered assets

(a) If any executor or administrator who has been removed refuses to deliver to a coexecutor or coadministrator, if there be such, and if not, to a successor, all the unadministered effects belonging to the deceased, which shall be in the executor's or administrator's hands, the Court of Chancery may, in a summary proceeding, upon the petition of such coexecutor, administrator or successor, hear the parties, and make an order for such delivery, and enforce the same by attachment, sequestration or any other process.

(b) The Court of Chancery may also proceed, in like manner, against the personal representative of a deceased executor or administrator, refusing to deliver, according to law, any such effects belonging to the estate of the first testator or intestate which shall come to personal representative's hands.

Code 1852, §§ 1789, 1790; Code 1915, § 3346; Code 1935, § 3811; 12 Del. C. 1953, § 1546; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1547. Discharge of executor or administrator upon petition; procedure; appeal

(a) An executor or administrator may, by petition to the Court of Chancery, apply to be discharged from the office of executor or administrator. Upon such petition and upon it appearing to the Court that the discharge of the executor or administrator will be for the benefit of the parties interested in the estate of the deceased, the Court may grant such discharge and revoke the letters testamentary or of administration, upon such terms and conditions as the Court deems necessary for the security of the estate of the decedent. Notice of such application and of the time and place of hearing the same shall be given to parties interested, by citation served on such as reside within this State, and as to nonresident parties by such publication as the Court directs.

(b) The provisions of law relating to the acts of a removed executor or administrator, the delivery of unadministered effects, books and papers, the remedies for enforcing such delivery and the apportionment of commissions and the fees of the Register of Wills in the proceedings for the removal of an executor or administrator, shall apply to the case of an executor or administrator discharged under this section.

(c) The Court of Chancery may make any order upon a discharged executor or administrator which may be necessary to carry into effect this section, and may enforce such order by attachment, sequestration or any other process.

12 Del. Laws, c. 304, §§ 1-4; Code 1915, § 3403; Code 1935, § 3866; 12 Del. C. 1953, § 1547; 49 Del. Laws, c. 220, § 10; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Life Interest in Personalty Where Will Appoints No Trustee to Administer

§ 1551. Appointment of trustee upon petition of executor or administrator; bond, duties and release of trustee

(a) When any person, other than the person who during life shall be entitled under the will of any deceased testator to the income on the personal estate of such deceased testator or any part thereof, shall be the executor or administrator with the will annexed of the estate of such deceased testator, such executor or administrator with the will annexed may, if no trustee is named in such will, after having passed a final account of administration on the estate before the Register of Wills, petition the Court of Chancery for the appointment of a trustee to receive from such executor or administrator with the will annexed, the fund to which the person named in the will is entitled during the person's life.

(b) The Court of Chancery, upon petition being presented to it as provided in subsection (a) of this section, shall appoint a trustee to receive, manage and invest the fund, and the trustee shall give bond as the Court may order and direct.

(c) The trustee shall manage and invest the fund, and pay over to the person entitled for life to the fund the profits and income arising thereout; and after the death of the person entitled for life, shall pay the fund to the person entitled absolutely.

(d) The trust shall terminate upon the death of the person entitled during life to the fund, and the release of the person entitled absolutely to the fund shall discharge and release the trustee from all liability for or concerning the same.

21 Del. Laws, c. 295, § 1; Code 1915, §§ 3357, 3358; Code 1935, §§ 3822, 3823; 12 Del. C. 1953, § 1551; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1552. Receipt of trustee

The receipt of the trustee, appointed under § 1551 of this title, to the executor or administrator with the will annexed for the fund shall release and discharge the executor or administrator with the will annexed of and from all liability for or concerning the fund.

21 Del. Laws, c. 295, § 1; Code 1915, § 3359; Code 1935, § 3824; 12 Del. C. 1953, § 1552; 59 Del. Laws, c. 384, § 1.;



§ 1553. Personalty in possession of life tenant; discharge of executor or administrator with will annexed; liability of life tenant

When the executor or administrator with the will annexed, in cases where the will so provides, leaves in the possession of the person entitled for life, perishable personal property, livestock, household goods, family stores and farming implements, together with the crops saved for the maintenance of such stock, the receipt of such person entitled for life to such executor or administrator with the will annexed shall discharge the executor or administrator with the will annexed of and from all liability for or concerning the goods and chattels and crops so devised and the appraised value thereof. The Register of Wills shall allow the amount of the appraisement of the goods and chattels in the account of the executor or administrator as a credit upon the production, at the time of passing the account, of the receipt; but such release shall not discharge the person so entitled for life, the person's executor or administrator from liability to the person entitled to such personal property absolutely, after the death of the person entitled thereto for life, or prevent such action at law or in equity as is necessary to secure the delivery of such personal property or payment therefor, at its appraised value, to the person entitled thereto absolutely, after the death of the person entitled to such property for life.

21 Del. Laws, c. 295, § 1; Code 1915, § 3360; Code 1935, § 3825; 12 Del. C. 1953, § 1553; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter V Foreign Representatives

§ 1561. Definitions

As used in this subchapter, the following definitions shall apply:

(1) "Local administration'' means administration by a personal representative appointed in this State pursuant to appointment proceedings described in this title.

(2) "Local personal representative'' includes any personal representative appointed in this State pursuant to appointment proceedings described in this title and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to § 1566 of this title.

(3) "Personal representative'' includes executor, administrator, administrator with the will annexed and successor personal representatives and persons who perform substantially the same function under the law governing their status.

(4) "Resident creditor'' means a person domiciled in, or doing business in this State, who is, or could be, a claimant against an estate of a nonresident decedent.

59 Del. Laws, c. 384, § 1.;



§ 1562. Payment of debt and delivery of property to domiciliary foreign personal representative without local administration

At any time after the expiration of 60 days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of property of such nonresident decedent or having possession or control of an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the property or the instrument evidencing the debt, obligation, stock or chose in action to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of appointment and an affidavit made by or on behalf of the representative stating:

(1) The date of the death of the nonresident decedent;

(2) That no local ancillary administration, or application or petition therefor, is pending in this State;

(3) That the domiciliary foreign personal representative is entitled to payment or delivery.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1563. Payment or delivery discharges

Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative.

59 Del. Laws, c. 384, § 1.;



§ 1564. Resident creditor notice

Payment or delivery under § 1562 of this title may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.

59 Del. Laws, c. 384, § 1.;



§ 1565. Proof of authority and bond

If no local ancillary administration or application or petition therefor is pending in this State, a domiciliary foreign personal representative may file with the Register of Wills in this State in a county in which property belonging to the decedent is located exemplified copies of the domiciliary foreign personal representative's appointment and of any official bond given.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1566. Powers

A domiciliary foreign personal representative who has complied with § 1565 of this title may exercise as to assets in this State all powers of a local personal representative and may maintain actions and proceedings in this State subject to any conditions imposed upon nonresident parties generally and provided that such domiciliary foreign personal representative complies with § 1905 of this title governing the filing of an inventory and appraisal of estate assets consisting of tangible personal property and real estate actually situated within this State.

59 Del. Laws, c. 384, § 1; 75 Del. Laws, c. 97, § 2.;



§ 1567. Power of representatives in transition

The power of a domiciliary foreign personal representative under § 1562 or § 1565 of this title shall be exercised only if there is no administration or application therefor pending in this State. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under § 1566 of this title, but the Court of Chancery may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for the foreign personal representative in any action or proceeding in this State.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1568. Ancillary and other local administrations; provisions governing

In respect to the local administration of the estate of a nonresident decedent, the provisions of this title govern:

(1) Proceedings, if any, before a Register of Wills or the Court of Chancery in this State, for probate of the will, appointment, removal, supervision and discharge of the local personal representative, and any other order concerning the estate; and

(2) The status, powers, duties and liabilities of any local personal representative and the rights of claimants, purchasers, distributors and others in regard to a local administration.

59 Del. Laws, c. 384, § 1.;



§ 1569. Jurisdiction by act of foreign personal representative

A foreign personal representative submits to the jurisdiction of the courts of this State by:

(1) Filing exemplified copies of appointment as provided in § 1565 of this title,

(2) Receiving payment of money or taking delivery of personal property under § 1562 of this title, or

(3) Doing any act as a personal representative in this State which would have given the State jurisdiction over the person as an individual.

Jurisdiction under paragraph (2) of this section is limited to the money or value of personal property collected.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1570. Jurisdiction by act of decedent

In addition to jurisdiction conferred by § 1569 of this title, a foreign personal representative is subject to the jurisdiction of the courts of this State to the same extent that the decedent was subject to jurisdiction immediately prior to death.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1571. Service on foreign personal representative

(a) Service of process may be made upon the foreign personal representative by certified mail, addressed to the last reasonably ascertainable address, requesting a return receipt signed by the addressee only. Notice by ordinary first-class mail is sufficient if certified mail service to the addressee is unavailable. Service may be made upon a foreign personal representative in the manner in which service could have been made under other laws of this State on either the foreign personal representative or the decedent immediately prior to death.

(b) If service is made upon a foreign personal representative as provided in subsection (a) of this section, the foreign personal representative shall be allowed at least 30 days within which to appear or respond.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1572. Effect of adjudication for or against personal representative

In the absence of fraud or collusion, an adjudication rendered in the domiciliary jurisdiction or any ancillary jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if the representative were a party to the adjudication.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1573. Authentication and recognition of acknowledge ments

The authentication and recognition of the acknowledgement of a foreign notary public or other officer on an instrument necessary under this chapter shall be in accordance with subchapter II of Chapter 43 of Title 29.

63 Del. Laws, c. 61, § 1.;









CHAPTER 17. ABSENTEES; PRESUMED DECEDENTS

§ 1701. Presumption of death

(a) When the death of a person or the date thereof is in issue, the unexplained absence from the last known place of residence and the fact that the person has been unheard of for 7 years may be a sufficient ground for finding that the person died 7 years after the person was last heard of.

(b) The fact that a person was exposed to a specific peril of death may be sufficient ground for finding that the person died less than 7 years after the person was last heard of.

(c) A written finding of missing in action or presumed death made by the Secretary of the Army, the Secretary of the Navy or other officer or employee of the United States authorized to make such finding pursuant to the Federal Missing Persons Act (37 U.S.C. § 551 et seq.), as now or hereafter amended, or a duly certified copy of such finding shall be received in any court, office or other place in this State as prima facie evidence of the death of the person therein found to be missing in action or dead, and the date, circumstances and place of disappearance.

59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1702. Petition for adjudication of presumed death; notice of hearing

(a) Whenever any person is presumed to be dead on account of absence for 7 years or more, exposure to specific peril or pursuant to a finding under Federal Missing Persons Act (37 U.S.C. § 551 et seq.), whether such person was domiciled within this State or in some other state, territory or possession of the United States or in any foreign country, any person entitled under the last will and testament of such presumed decedent or under the intestate laws to any share of the estate within this State, or under any deed, will or other instrument in writing or in any other way, method or manner to any share or interest in any estate held by or for such presumed decedent for years or for the term of natural life, or the Escheator for the State or any creditor of the presumed decedent, may present a petition to the Court of Chancery, setting forth the facts which raise the presumption and praying for an adjudication thereon declaring such person to be presumed to be deceased.

(b) The Court of Chancery, if satisfied as to the interest of the petitioner, shall cause to be advertised in a newspaper of general circulation in the county of the principal residence of the presumed decedent (or if nonresident then in such county as the Court shall direct), once a week for 3 consecutive weeks, together with such other advertisement as the Court, according to the circumstances of the case, deems expedient or advisable, the fact of such application, together with notice that on a day certain, which shall be at least 2 weeks after the last appearance of the advertisement, the Court shall hear evidence concerning the alleged absence of the presumed decedent and the circumstances and duration thereof.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1701; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1703. Petition for ancillary letters on estate of nondomiciliary presumed decedent; notice of hearing

(a) Whenever letters of administration or letters testamentary have been granted in any other state, territory or possession of the United States, or in any foreign country, on the estate of a domiciliary thereof, presumed to be dead, the person to whom such letters have been granted may present a petition to the Court of Chancery, accompanied by a complete exemplification of the record of the grant of such letters, praying for the grant of ancillary letters testamentary or of administration upon the estate of such presumed decedent, situate, owing or belonging to the decedent within this State.

(b) The Court of Chancery, if satisfied that the person proposed in such petition would be a fit person to whom such letters might be issued, shall cause publication to be made, in the manner and for the period as provided in § 1702 of this title, of the fact of such application, together with notice that on a day certain, which shall be at least 2 weeks after the last appearance of the advertisement, the Court of Chancery shall hear evidence concerning the alleged absence of the presumed decedent and the circumstances and duration thereof.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1702; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1704. Hearing; competency of witnesses

At the hearing in either of the cases provided for in §§ 1702 and 1703 of this title, the Court of Chancery shall take such legal evidence as shall be offered, for the purpose of ascertaining whether the presumption of death is established; or it may appoint a master to take such testimony, and report the findings thereon. No person shall be disqualified to testify by reason of relationship as husband or wife to the presumed decedent, or of interest in the estate of the presumed decedent.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1703; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1705. Search for absentee

The Court of Chancery, on its own motion or upon the application of any party in interest, may appoint a master, investigator or appropriate agency to search for the presumed decedent in any manner which the Court shall deem appropriate, and the expenses of such search shall be paid out of the property of the absentee.

59 Del. Laws, c. 384, § 1.;



§ 1706. Decree of presumed death; admission of will to probate and grant of letters

(a) If satisfied, upon the hearing, or upon the report of a master, that the death of the presumed decedent has been established, the Court of Chancery shall so decree, and the Court shall determine in such decree the date of such death.

(b) The Register of Wills shall issue letters of administration to the person thereto entitled, or receive for probate the last will and testament of such presumed decedent, and, if duly proved, admit the same to probate and issue letters testamentary thereunder. The letters, until revoked, and all acts done in pursuance thereof and in reliance thereon shall be as valid as if the presumed decedent were actually dead.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, §§ 1704, 1705; 59 Del. Laws, c. 384, § 1.;



§ 1707. Title to real estate of presumed decedent; recording of decree

(a) Whenever the Court of Chancery enters a decree that the presumption of death of any person has been established, the real estate of the presumed decedent shall pass and devolve as in the case of actual death, and the person entitled by will or under the intestate laws may enter and take possession. In case the presumption of death is thereafter rebutted by adequate proof that the presumed decedent is in fact alive, and the decree is vacated, the real estate shall revert to the person erroneously presumed decedent as fully as though such decree had never been entered, subject, however, to subsection (b) of this section and to payment of the costs and expenses of the proceedings and advertisement.

(b) The decree may be recorded in the office of the Recorder of Deeds of the proper county, in the deed book, and shall be indexed by the Recorder in the grantors' index under the names of the persons taking the real estate; and if so recorded, and the persons taking the real estate sell or mortgage the same, the purchaser or mortgagee shall take a good title or security interest, free and discharged of any interest or claim of the presumed decedent.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1706; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1708. Duties of executor or administrator

The executor or administrator to whom letters have been issued upon the estate of a presumed decedent shall administer the estate in the same manner and with the same effect as the same would be administered under existing laws of this State if the presumed decedent were in fact dead.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1707; 59 Del. Laws, c. 384, § 1.;



§ 1709. Security given by beneficiaries

(a) Before any distribution is made of the assets of the estate of the presumed decedent or before the decree is recorded in the office of the Recorder of Deeds as provided in § 1707(b) of this title, the persons, other than creditors, entitled to receive the same, shall, respectively give sufficient real or personal security, to be approved by the Court of Chancery, in such sum and form as the Court directs, with condition that, if the presumed decedent shall in fact be at the time alive, they will respectively refund the assets received by each, on demand.

(b) If any person entitled to receive assets refuses or neglects, or is unable to enter such security, the Court of Chancery may, upon petition of any person interested, and upon due notice to all persons interested, so far as such notice can reasonably be given, appoint a suitable person or corporation as trustee to receive and hold the share of the distributee refusing or neglecting, or being unable to enter security until further order of the Court. Such trustee shall not be an insurer of the trust fund, and shall be liable to the person interested therein only for such care, prudence and diligence in the execution of the trust as trustees are liable for.

(c) If the Court of Chancery shall be satisfied, from the evidence at the hearing to ascertain whether the presumption of death is established, or from the report of the master, that there is no likelihood of the presumed decedent's being still alive, then the Court may accept refunding bonds from the distributees of the presumed decedent's estate without requiring sureties thereon.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1708; 59 Del. Laws, c. 384, § 1.;



§ 1710. Revocation of letters and vacation of decree of presumed death — Effect generally

The Court of Chancery may revoke the letters and vacate the decree that the presumption of death has been established, at any time, on due and satisfactory proof that the presumed decedent is in fact alive. After such revocation all the powers of the executor or administrator shall cease, but all receipts or disbursements of assets, and other acts previously done by the executor or administrator, shall remain as valid as if the letters were unrevoked. The executor or administrator shall settle an account of administration down to the time of such revocation, and shall transfer all assets remaining to the person as whose executor or administrator the executor or administrator acted, or to a duly authorized agent or attorney. Nothing contained in this chapter shall validate the title of any person to any money or property received as surviving spouse, next of kin, heir, legatee or devisee of such presumed decedent, but the same may be recovered from such person in all cases in which such recovery would be had if this chapter had not been passed.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1709; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1711. Revocation of letters and vacation of decree of presumed death — Effect upon pending actions and upon judgments rendered

After revocation of the letters, and vacation of the decree that the presumption of death has been established, the person erroneously presumed to be dead may, on the suggestion filed of record of the proper facts, be substituted as plaintiff or petitioner in all actions or proceedings at law or in equity brought by the executor or administrator, whether prosecuted to judgment or decree, or otherwise; the person erroneously presumed to be dead may, in all actions or proceedings previously brought against the executor or administrator, be substituted as defendant or respondent, on proper suggestion filed by the person erroneously presumed to be dead, or by proper service of writ or other process, but shall not be compelled to go to trial in less than 3 months from the time of such suggestion filed or process served. Judgments or decrees recovered against the executor or administrator before revocation and vacation of the letters and decree may be opened on application by the presumed decedent, made within 3 months from the revocation, and supported by affidavit denying specifically, on the knowledge of the affiant, the cause of action, or specifically alleging the existence of facts which would be a valid defense; but, if within 3 months, such application shall not be made, or being made the facts exhibited shall be adjudged an insufficient defense, the judgment or decree shall be conclusive to all intents, saving the defendant's right to have it reviewed as in other cases on appeal. Notwithstanding the substitution of the presumed decedent as defendant in any judgment or decree, it shall continue as a lien upon the presumed decedent's real estate in the county, as other judgments.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1710; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1712. Probate of will produced after issuance of letters; effect upon prior administration

(a) Whenever letters testamentary or of administration shall be issued upon the estate of any person presumed to be dead, in accordance with this chapter, the person having custody of any will which may have been left by such presumed decedent, in case letters of administration have been issued, or of any later will, in case letters testamentary have been issued, or any creditor of any person interested in the estate, may file a petition with the Court of Chancery in which the proceedings to establish the death by presumption have been held, setting forth the facts of the case, a copy of the will or later will, or an averment that such will exists, and the names of all persons interested in the estate of the presumed decedent.

(b) Upon the filing of such petition the Court of Chancery shall issue a citation to the person to whom letters of administration or letters testamentary have been issued, and to all persons interested in the estate of the presumed decedent, to appear upon a day fixed, and to show cause why the alleged will or later will should not be admitted to probate.

(c) Upon the return of the citation, if the Court of Chancery shall be satisfied from all the evidence that may be adduced that the proposed will was, in fact, the last will and testament made by the presumed decedent before the departure or disappearance from the residence, the will shall be admitted to probate as if the testator were in fact dead. If, upon such probate, it appears that an executor is named in the will, the letters of administration previously granted shall be revoked, and letters testamentary shall be issued to the executor, in the same manner and form as if the testator were in fact dead; but, if no executor shall be named in such will, then a certified copy of the will shall be attached to the letters of administration theretofore issued, or to a certified copy of such letters. Thereafter the executor or administrator shall execute the will according to its terms, and all property of the decedent shall be distributed and passed as provided by the will to the several legatees and devisees named therein. In case an earlier will shall have been admitted to probate, the letters testamentary issued thereunder shall be revoked, and letters shall be issued under the last will, or if no executor shall be named in the last will, then letters of administration with the will annexed shall be issued to the person entitled thereto. All the previous lawful acts of the removed executor or administrator shall be valid as provided in § 1545 of this title.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1711; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1713. Costs

The costs attending the issuance or revocation of letters shall be paid out of the estate of the presumed decedent, and costs arising upon an application for letters which shall not be granted shall be paid by the applicant.

16 Del. Laws, c. 132, §§ 1, 2; Code 1915, § 3361; Code 1935, § 3826; 42 Del. Laws, c. 140, § 1; 12 Del. C. 1953, § 1712; 59 Del. Laws, c. 384, § 1.;






CHAPTER 19. ASSETS OF ESTATES; INVENTORY AND APPRAISAL

§ 1901. Personal property constituting assets of estate; exceptions; employee death benefit plans and insurance policies

(a) Estates in lands, tenements and hereditaments held by the decedent for the life of another shall be chattels; and such estates, estates by elegit or for years, the crop of the decedent growing or begun (except on lands devised by the decedent), bank and other stock, money (whether in hand or deposited), and all goods and chattels shall be assets and included in the inventory.

(b) The following articles shall not be included in the inventory: The family Bible; clothes of the decedent; and the family stores laid in before the death of the decedent.

(c) If, under the terms of any insurance policy or contract, pension, bonus, stock option or other employee benefit or incentive plan, a person, trust or corporation, other than the decedent or the decedent's estate's personal representative, is designated to receive, upon or after the death of the decedent, any property or other death benefit, such property or death benefit shall not be included in the inventory of the decedent as chargeable to the decedent's personal representative; and such person, trust or corporation shall be entitled to such property or death benefits as against the claim of any personal representative, creditor, legatee or next of kin of the decedent.

(d) Subsection (c) of this section shall apply to designations whether made prior to or subsequent to the enactment of this section with respect to decedents dying after June 30, 1969. This section shall have no effect on the validity of other designations, nor shall it affect the calculations of estate taxes with respect to any decedent.

Code 1852, § 1804; Code 1915, § 3363; Code 1935, § 3828; 12 Del. C. 1953, § 1901; 57 Del. Laws, c. 76; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 353, § 6.;



§ 1902. Rents and profits of deceased's real estate as estate assets; possession and repair of real estate

(a) The rents and profits of the real estate of the deceased which shall come into the hands of the executor or administrator shall be assets for the payment of debts, and the executor or administrator shall be chargeable therewith accordingly; and upon a demand of the heir or devisee for such rents and profits it shall be a sufficient answer that the same have been applied to debts against the deceased, or that there are such debts to which they are applicable.

(b) Nothing in this section shall give to the executor or administrator any right of possession of the real estate; but if in possession, the executor or administrator shall, with the rents and profits, keep the premises in tenantable repair.

Code 1852, § 1831; Code 1915, § 3375; Code 1935, § 3840; 12 Del. C. 1953, § 1902; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1903. Growing crops

When there is a crop growing or begun, the executor or administrator may finish or sell it as deemed best for the estate. If finishing the crop, the executor's or administrator's account shall comprehend the proceeds and expenses.

Code 1852, § 1814; Code 1915, § 3368; Code 1935, § 3833; 12 Del. C. 1953, § 1903; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1904. Appraisers; appointment

The personal representative may employ 1 or more qualified and disinterested appraisers to assist in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items being appraised.

Code 1852, §§ 1805, 1806; Code 1915, § 3364; Code 1935, § 3829; 12 Del. C. 1953, § 1904; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1905. Inventory and appraisal; filing requirements, form, contents and supporting affidavits; notice of action affecting title

(a) Every executor or administrator shall, within 3 months after the granting of letters testamentary or of administration, file in the office of the Register of Wills of the county in which the letters have been granted, an inventory and appraisal and shall also file a copy of said inventory and appraisal in the office of the Register of Wills of any county in which the decedent owned real estate, which shall contain an inventory of all goods and chattels of the decedent, a list of all debts and credits due or belonging to the decedent or to the decedent's estate, and a statement setting forth a general description of every parcel of real estate in this State of which the decedent died seized, which description shall include the parcel identification number assigned to said parcel, and the name of each party entitled to any estate or interest in any part of such real or personal estate and the relationship, if any, of each such party to the decedent. Each item of property included in such inventory, list and statement, shall be separately valued at its fair market value as of the date of death of the decedent and such value shall be stated in the inventory and appraisal.

(b) The inventory and appraisal shall be supported by an affidavit of each executor or administrator.

(c) The executor's or administrator's affidavit shall be as follows:

"........ makes solemn oath (or affirmation) that due inquiry concerning the goods, chattels and money of, and the debts and credits due or belonging to..........., deceased has been made, and that this inventory and list contains all the goods, chattels and money of, and debts or credits due or belonging to the said..........., which have come to the knowledge of the deponent (or affirmant) and that the information contained in the statement of real estate and the information pertaining to transfers of property, powers of appointment, entireties and jointly owned real and personal property and annuity contracts is true to the best of deponent's (or affirmant's) knowledge and belief.''

(d) Every executor or administrator shall, in the event [that] any action affecting title to real estate of the decedent in Delaware is brought in any court, whether by way of caveat, petition for review, petition for instructions or otherwise, within 10 days after such action, file a notice of the pendency of such action in the office of the Register of Wills of any county in which the decedent owned real estate other than the county in which letters had been granted. Nothing in this subsection shall affect any other notice that may be filed concerning such an action.

(e) When no letters testamentary or of administration are required for an estate and real property passes to any person by virtue of joint ownership with right of survivorship or tenancy by the entireties with the decedent, then the personal representative (as defined in § 101(5) of this title) or the surviving joint tenant shall, within 3 months after the decedent's death, shall complete and file an affidavit in the office of the Register of Wills of the county in which the real property is located with a statement setting forth a general description of the real estate and the name or names of the surviving owner or owners.

Code 1852, §§ 1807-1812; 25 Del. Laws, c. 225, § 3; 27 Del. Laws, c. 269, § 1; Code 1915, §§ 148, 3365, 3366; 37 Del. Laws, c. 8, § 1; 40 Del. Laws, c. 10, § 1; Code 1935, §§ 139, 3830, 3831; 41 Del. Laws, c. 191, §§ 1, 3; 12 Del. C. 1953, § 1905; 59 Del. Laws, c. 384, § 1; 64 Del. Laws, c. 252, §§ 2, 3; 68 Del. Laws, c. 142, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 342, § 1.;



§ 1906. Failure to file inventory; civil and criminal penalties

(a) Any executor or administrator who fails to file the inventory, list and statement with the Register of Wills within 3 months after the granting of letters testamentary or of administration shall be subject, personally and individually, to a penalty of $1 per day for each day delinquent. This penalty shall not apply until 1 month after notice by the Register of Wills of such delinquency.

(b) Any executor or administrator who fails to file the inventory, list and statement as required by § 1905 of this title, after being ordered to do so by the Court of Chancery, shall be subject to penalty for contempt of Court.

Code 1852, § 1812; 25 Del. Laws, c. 225, § 3; 27 Del. Laws, c. 269, § 1; Code 1915, §§ 148, 3366; 37 Del. Laws, c. 8, § 1; 40 Del. Laws, c. 10, § 1; Code 1935, §§ 139, 3831; 41 Del. Laws, c. 8, § 9; 41 Del. Laws, c. 191, § 3; 42 Del. Laws, c. 59, § 1; 12 Del. C. 1953, § 1906; 59 Del. Laws, c. 384, § 1; 64 Del. Laws, c. 252, § 4.;



§ 1907. Refusal of a coexecutor or coadministrator to file inventory

Where there are several executors or administrators, if either of them refuses or neglects to join in the inventory or list of debts, the Court of Chancery shall remove the person or persons from office, unless the person or persons shall cause an inventory or list to be made and delivered on the person's own behalf.

Code 1852, § 1813; Code 1915, § 3367; Code 1935, § 3832; 12 Del. C. 1953, § 1907; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1908. Affidavit of diligent inquiry

An affidavit, signed by the executor or administrator and declaring upon oath or affirmation that the executor or administrator has diligently inquired and can obtain no knowledge of any goods or chattels of the decedent, shall be a sufficient excuse for not delivering an inventory; and a like affidavit that the executor or administrator has diligently inquired and can obtain no knowledge of any debts or credits due or belonging to the decedent shall be a sufficient excuse for not delivering a list. Such affidavit shall be certified by the Register of Wills and filed with the bond.

Code 1852, § 1812; Code 1915, § 3366; Code 1935, § 3831; 41 Del. Laws, c. 191, § 3; 12 Del. C. 1953, § 1908; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1909. Executor's debt to decedent

The making of a person executor shall not extinguish any demand of the decedent against said person, but the same shall be truly inserted in the list of debts.

Code 1852, §§ 1807-1811; Code 1915, § 3365; Code 1935, § 3830; 12 Del. C. 1953, § 1910; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1910. Additional inventory; after discovered assets

If, after the return of an inventory or list of debts, personal estate or debts due the decedent, not included therein, shall come to the knowledge of the executor or administrator, the executor or administrator shall cause an additional inventory or list to be made and returned into the Register of Wills' office.

Code 1852, § 1815; Code 1915, § 3369; Code 1935, § 3834; 12 Del. C. 1953, § 1911; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1911. Power of Court to suppress, reject and order another inventory or list

The Court of Chancery may order an inventory or list of debts to be suppressed, or adjudge the same imperfect and order another to be made and filed in the office of the Register of Wills. No inventory or list of debts shall be suppressed or adjudged imperfect because of any defect in the affidavit or in any certificate of any oath or affirmation.

Code 1852, §§ 1816, 1817; Code 1915, § 3370; Code 1935, § 3835; 12 Del. C. 1953, § 1912; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;



§ 1912. Recording inventory and notation of inheritance tax status in Inheritance and Succession Docket

(a) Every inventory, list and statement filed pursuant to § 1905 of this title, shall be recorded and indexed by the Register of Wills in the "Inheritance and Succession Docket.''

(b) Whenever any parcel of real estate or any estate or interest therein described in the statement of the executor or administrator or affidavit filed pursuant to § 1905(e) of this title shall be subject to estate taxes under Title 30, the Register of Wills shall make an entry in the Inheritance and Succession Docket that the real estate is subject to tax, and in the event of an appeal to the Superior Court from a determination by the State Tax Appeal Board of the amount of estate taxes to be paid, shall further note in said docket the fact of appeal. When any estate tax due this State shall be paid and discharged, the Register shall make a note thereof in the docket, upon notice from the Division of Revenue of payment.

25 Del. Laws, c. 225, § 3; 27 Del. Laws, c. 269, § 1; Code 1915, § 148; 37 Del. Laws, c. 8, § 1; 40 Del. Laws, c. 10, § 1; Code 1935, § 139; 12 Del. C. 1953, § 1913; 59 Del. Laws, c. 384, § 1; 71 Del. Laws, c. 353, § 7; 72 Del. Laws, c. 342, § 2.;






CHAPTER 21. DEBTS OF AND CLAIMS AGAINST ESTATE

§ 2101. Notice to creditors to present claims; publication

(a) The Register of Wills shall give notice as provided in this section of the granting of letters. Said notice shall contain the date of grant of letters, the date of the decedent's death and the name and address of the personal representative and of the personal representative's counsel, if any.

(b) Such notice shall be given in all cases by advertisements to be posted within 40 days from the grant of letters on the designated county website and/or in the county courthouse in the county in which the decedent resided at the time of death, or, in the case of nonresident decedents, in the county in which letters testamentary or of administration shall have been granted; and, such notice shall also be published in any 1 or more newspapers approved by the Register of Wills published in such county at least 3 times within the same period not less frequently than once a week for 3 successive weeks; except that if the Register of Wills at the time of granting of letters shall determine from evidence satisfactory to the Register that the gross personal estate of the decedent does not exceed $30,000 and also that the gross real and personal estate of the decedent does not in the aggregate exceed $35,000, the Register may give such notice solely by the posting of advertisements as aforesaid, and not by publication in a newspaper or newspapers.

(c) The Register of Wills may require that the actual costs and expenses of such posting and publication be advanced to the Register of Wills prior to the grant of letters. The Register shall note or record in the Register's docket the giving of notice and the form of notice given.

(d) The Register of Wills shall send a copy of the notice, described in this section, to the State Treasurer within 40 days from the grant of letters. The State Treasurer, within 40 days from the receipt of notice, and at least monthly, shall send the information included therein in a convenient or summary form to each state agency which requests the information without charge.

Code 1852, §§ 1855-1858; Code 1915, § 3398; 38 Del. Laws, c. 183, § 1; Code 1935, § 3861; 42 Del. Laws, c. 142, § 1; 12 Del. C. 1953, § 2101; 57 Del. Laws, c. 173; 59 Del. Laws, c. 384, § 1; 64 Del. Laws, c. 319, § 1; 66 Del. Laws, c. 374, § 2; 70 Del. Laws, c. 114, § 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 227, § 3; 77 Del. Laws, c. 229, § 1.;



§ 2102. Limitations on claims against estate

(a) All claims against a decedent's estate which arose before the death of the decedent, including claims of the State and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort or other legal basis, except debts of which notice is presumed pursuant to § 2103 of this title, if not barred earlier by other statute of limitations, are barred against the estate, the personal representative and the heirs and devisees of the decedent unless presented as provided in § 2104 of this title within 8 months of the decedent's death whether or not the notice referred to in § 2101 of this title has been given.

(b) All claims against a decedent's estate which arise at or after the death of the decedent, including claims of the State or any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort or other legal basis, unless presented in accordance with § 2104 of this title, are barred against the estate, the personal representatives and the heirs and devisees of the decedent, as follows:

(1) A claim based on a contract with the personal representative, within 6 months after performance by the personal representative is due;

(2) Any other claim, within 6 months after it arises.

(c) Any claim not barred under subsections (a) and (b) of this section which has been rejected by an executor or administrator shall be barred forever unless an action or suit be commenced thereon within 3 months after the executor or administrator has notified the claimant of such rejection by writing delivered to the claimant in person or mailed to the claimant's last address known to the executor or administrator; provided, however, in the case of a claim which is not presently due or which is contingent or unliquidated, the executor or administrator may consent to an extension of the 3-month period, or to avoid injustice the Court of Chancery, on petition, may order an extension of the 3-month period, but in no event shall the extension run beyond the applicable statute of limitations.

(d) Subsections (a), (b) and (c) of this section shall not apply to claims for legacies or shares of an estate of a decedent.

(e)(1) No claim for a deficiency or otherwise, based on a bond which has been secured by a mortgage on real estate, may be presented against a decedent's estate, the personal representative and the heirs and devisees of a decedent after the expiration of 8 months from the date of the decedent's death.

(2) The failure to present a claim on a bond secured by a mortgage on real estate, in accordance with the foregoing provisions, shall not invalidate the bond so as to prevent the foreclosure of the mortgage on real estate at any time thereafter, but no claim may be asserted against the decedent's estate on or by reason of the bond.

(f) Nothing in this section affects or prevents, to the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which the decedent is protected by liability insurance.

(g) No claim against the estate of any decedent in which letters were granted prior to the effective date of this chapter shall be in any way affected by this section, but as to all such claims this section as it existed prior to the effective date of this chapter shall apply.

Code 1852, §§ 1855-1858; Code 1915, § 3398; 38 Del. Laws, c. 183, § 1; Code 1935, § 3861; 42 Del. Laws, c. 142, §§ 1, 3, 4; 12 Del. C. 1953, § 2102; 50 Del. Laws, c. 377, §§ 1-3; 58 Del. Laws, c. 493, § 1; 59 Del. Laws, c. 384, § 1; 66 Del. Laws, c. 374, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2103. Debts of which notice is presumed

An executor or administrator shall be deemed to have notice only to mortgages (but not of the bonds accompanying such mortgages) and of such judgments as would be liens against real estate at the date of death of the decedent, which mortgages and judgments are of record in the county of this State in which letters were granted upon the estate of the decedent, unless there has been a failure to insert them in the general indices of the office wherein it is proper that they be recorded.

Code 1852, § 1830; Code 1915, § 3374; 38 Del. Laws, c. 181, § 1; Code 1935, § 3839; 47 Del. Laws, c. 116, § 1; 12 Del. C. 1953, § 2103; 59 Del. Laws, c. 384, § 1.;



§ 2104. Manner of presentation of claims

Claims against a decedent's estate may be presented as follows:

(1) The claimant may deliver or mail to the personal representative a written statement of claim indicating its basis, the name and address of the claimant and the amount claimed, or may file a written statement of claim, in the form prescribed by rule of the Court of Chancery, with the Register of Wills. The claim is deemed presented on the first to occur of the receipt of the written statement of claim by the personal representative, or the filing of the claim with the Register of Wills. If a claim is not yet due, the date when it will become due shall be stated. If the claim is contingent or unliquidated, the nature of the uncertainty shall be stated. If the claim is secured, the security shall be described. Failure to describe correctly the security, the nature of any uncertainty and the due date of a claim not yet due does not invalidate the presentation made.

(2) The claimant may commence a proceeding against the personal representative in any court where the personal representative may be subject to jurisdiction, to obtain payment of the claim against the estate, but the commencement of the proceeding must occur within the time limited for presenting the claim. No presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of the decedent's death.

Code 1852, §§ 1832-1835, 1837; Code 1915, §§ 3376, 3377; Code 1935, §§ 3841, 3842; 48 Del. Laws, c. 232, § 1; 12 Del. C. 1953, § 2104; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2105. Order of preference of claims against estate

(a) Executors and administrators after payment of all administration expenses, fees and commissions shall pay claims against the decedent in the following order:

(1) Surviving spouse's allowance as provided in § 2308 of this title;

(2) Funeral expenses;

(3) Child support arrears or retroactive support due as of the date of the decedent's death;

(4) The reasonable bills for medicine and medical attendance during the last sickness and for nursing and necessaries for the last sickness of the decedent;

(5) Wages of servants and laborers employed in household affairs or in the cultivation of a farm; but no servant or laborer shall be allowed this preference for more than 1 year's wages;

(6) Taxes imposed by the State;

(7) Rent for not exceeding 1 year; and this, at the election of the party entitled, may be of rent in arrear or rent growing due;

(8) Judgments against the decedent, which shall include judgments before justices of the peace and decrees of a court of equity against the decedent for the payment of money;

(9) Recognizances, mortgages and other obligations of record, for the payment of money;

(10) Obligations and contracts under seal;

(11) Contracts under hand for the payment of money, or delivery of goods, wares or merchandise;

(12) Other demands.

(b) No preference shall be given in the payment of any claims over any other claims of the same class, and a claim due and payable shall not be entitled to a preference over claims not due.

Code 1852, §§ 1819-1828; 12 Del. Laws, c. 13, § 1; Code 1915, § 3372; 28 Del. Laws, c. 226, § 1; Code 1935, § 3837; 41 Del. Laws, c. 191, § 4; 12 Del. C. 1953, § 2105; 50 Del. Laws, c. 425, § 1; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1; 70 Del. Laws, c. 288, § 6.;



§ 2106. Petition to Court of Chancery to determine order of preference

Whenever an executor or administrator is unable to determine between 2 or more creditors the order of preference to be given to their respective demands, the executor or administrator may, upon petition to the Court of Chancery, have the parties in interest summoned to appear in the Court, and upon hearing duly had the Court shall determine the order of preference to be given to the respective demands of the creditors who may have been made parties to the proceeding. Upon compliance with such determination the petitioner and the petitioner's sureties shall be discharged from all further liability in respect to the preference made by the Court.

Code 1915, § 3410A; 28 Del. Laws, c. 226, § 1; Code 1935, § 3837; 41 Del. Laws, c. 191, § 4; 12 Del. C. 1953, § 2106; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2107. Payment of claims after 3 months without notice of claim of higher priority

If an executor or administrator, after the expiration of 3 months from the grant of letters, pays a claim of lower preference, before presentation pursuant to § 2104 of this title of a claim of a higher preference, such payment shall be allowed.

Code 1852, § 1829; Code 1915, § 3373; Code 1935, § 3838; 12 Del. C. 1953, § 2107; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2109. Barring of claims against estates when no letters have been granted within 10 years from death

If no letters have been granted upon the estate of any person within 10 years from the date of the person's death, all claims of creditors and persons otherwise beneficially interested in the estate, except those evidenced by mortgage or judgment which shall be controlled by the law applicable to mortgages and judgments as heretofore, shall be thereafter barred.

12 Del. C. 1953, § 2109; 52 Del. Laws, c. 333; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;






CHAPTER 23. ACCOUNTING AND DISTRIBUTION

Subchapter I General Provisions

§ 2301. Rendering of accounts; extension of time; appeal; authority of Register of Wills and Court of Chancery

(a) Every executor or administrator shall render an account of their administration to the Court of Chancery, in money, every year from the date of their letters until the estate is closed and a final account passed by the Court.

(b) If an executor or administrator fails to perform this duty, the Court of Chancery shall issue process of attachment against the executor or administrator, and may enforce compliance by imprisonment.

(c) The Register of Wills may, for sufficient cause, extend the time for accounting, not to exceed 6 months; and the Register may, upon the affidavit of an executor or administrator, and on its appearing to the Register that there are no transactions or matters for an account in any year, dispense with an account; but from the Register's determination in this respect an appeal may be taken by any interested party to the Court of Chancery.

(d) The Register of Wills shall receive all accountings filed for approval by the Court of Chancery but shall have no power to deny any debt, expense or other item for which allowance is sought. The Court may, however, refuse to allow any item indicative of fraud, illegality or negligent failure to fulfill fiduciary obligations or may further refuse to allow any item representing a debt or expense incurred solely for the purpose of avoiding any tax.

(e) The Register of Wills may forward to the Court of Chancery any estate where there are 2 consecutive years of in activity for judicial action in the Court's discretion, including but not limited to closing the estate or a sua sponte order for a rule to show cause against the executor or administrator.

Code 1852, §§ 1838, 1839; Code 1915, § 3378; Code 1935, § 3843; 12 Del. C. 1953, § 2301; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1; 74 Del. Laws, c. 227, § 4.;



§ 2302. Notice of filing of account; waiver; exceptions

(a) Every account filed by an executor or administrator shall be accompanied by a statement of the names and mailing addresses of each beneficiary entitled to share in the distribution of the estate. In addition, such statement shall indicate the name and address of any beneficiary who is subject to a legal incapacity and the name and address of the guardian or trustee for such beneficiary, if any, and if none, the name and address of a parent, natural or adoptive, of such beneficiary, and the name and address of any beneficiary who has waived the notice to beneficiary as provided in subsection (c) of this section.

(b) Upon the filing of an account with the statement of names and addresses of beneficiaries as provided in subsection (a) of this section, the Register of Wills shall forthwith mail to such beneficiaries or to the guardian, trustee or parent of any legally incapacitated beneficiary, a notice in writing of the filing of the account and that the same shall be open for inspection and exception for 3 months from the mailing of the notice. Such notice need not be mailed to any beneficiary who has waived the notice to beneficiary as provided in subsection (c) of this section. The Register shall certify on the account that the notices required by this subsection were mailed by the Register and the date of such mailing.

(c) Any beneficiary entitled to share in the distribution of an estate may waive in writing any notice of the filing of an account to which such beneficiary is entitled. The beneficiary by such waiver shall consent that the account be approved by the Court. The waiver of a beneficiary subject to a legal incapacity shall be executed by the guardian, trustee or parent, natural or adoptive, of such beneficiary.

(d) Within 3 months of the mailing of such notice, any beneficiary entitled to share in the distribution of the estate who has not waived the notice of the filing of the account pursuant to subsection (c) of this section, may file in the office of the Register of Wills exceptions in writing to the account of an executor or administrator. Exceptions not filed within such 3-month period shall not be considered by the Court. If no exception to the account is filed within such 3-month period, the account shall, subject to the power of the Court to disallow items of the account pursuant to § 2301(d) of this title, be approved.

59 Del. Laws, c. 384, § 1; 60 Del. Laws, c. 199, § 1; 70 Del Laws, c. 186, § 1.;



§ 2303. Recording of account; fees; evidence

(a) All accounts and settlements of executors and administrators as the same shall be passed by the Court of Chancery shall be recorded by the Register of Wills of the several counties in uniform books. The Register shall also maintain an alphabetical index of all such settlements and accounts.

(b) The cost of recording and indexing the settlements and accounts shall be paid out of the funds of the estate to which they relate. The Register shall receive for recording and indexing the accounts and settlements the fees provided by this title.

(c) A certified copy of such record of settlement and accounts of executors and administrators shall be received as evidence in the several courts of the State.

Code 1915, § 3379; Code 1935, § 3844; 12 Del. C. 1953, § 2302; 59 Del. Laws, c. 384, § 1.;



§ 2304. Estate tax returns or affidavits

(a) Whenever a return required under Chapter 15 of Title 30 has been filed and the correct tax and additions to tax, if any, have been paid, a certificate to that effect shall be filed by the Director of Revenue with the Register of Wills of the counties in which the letters have been granted and in which the decedent owned real property.

(b) When no return is required under Chapter 15 of Title 30, and

(1) Real property passed to any person by virtue of joint ownership with right of survivorship or tenancy by the entireties with the decedent, or

(2) Letters have been granted by the Register of Wills in any county and the decedent owned real property,

then an affidavit in a form approved by the Director of Revenue shall be filed by the personal representative (as defined in § 1501 of Title 30) with the Register of Wills of the counties in which the real property is located. The Director of Revenue may require a copy of said affidavit be filed with the Division of Revenue.

(c) [Repealed.]

25 Del. Laws, c. 225, § 4; Code 1915, § 149; 37 Del. Laws, c. 8, § 1; 40 Del. Laws, c. 10, § 1; Code 1935, § 140; 12 Del. C. 1953, § 2303; 59 Del. Laws, c. 384, § 1; 60 Del. Laws, c. 199, § 2; 64 Del. Laws, c. 252, § 6; 67 Del. Laws, c. 15, § 4; 70 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 353, § 9; 75 Del. Laws, c. 198, § 3; 77 Del. Laws, c. 85, § 7; 79 Del. Laws, c. 11, § 1.;



§ 2305. Allowance of commissions and attorneys' fees

(a) Commissions and attorneys' fees shall be allowed as provided by rule of the Court of Chancery.

(b) No commission shall be allowed by the Court of Chancery to any executor or administrator who has not complied with the requirements of Chapter 13 of Title 30. This penalty shall not apply until 1 month after notice by the Division of Revenue of such delinquency.

(c) The Court of Chancery may reduce commissions and attorneys' fees if the accounts required to be filed by this chapter are not filed within the required time period.

25 Del. Laws, c. 225, § 4; Code 1915, § 149; 37 Del. Laws, c. 8, § 1; 40 Del. Laws, c. 10, § 1; Code 1935, § 140; 41 Del. Laws, c. 8, § 10; 12 Del. C. 1953, § 2304; 59 Del. Laws, c. 384, § 1.;



§ 2306. Distribution of decedent's property without grant of letters where estate assets do not exceed $30,000

(a) The spouse of a decedent or any person who is a grandparent of the decedent, a lineal descendant of a grandparent of the decedent, the personal representative of any of the foregoing who may be deceased, or the guardian or trustee of any of the foregoing who may be incapacitated, or the trustee of a trust created by the decedent, a funeral director licensed in the State, or the named executor or executors in the decedent's will if the named executor or executors satisfies all qualifications set forth in § 1508 of this title, shall be entitled to the personal estate of the decedent for the purpose of making distribution thereof in accordance with the decedent's will or, if there be no will, with Chapter 5 of this title without awaiting the appointment of a personal representative or probate of a will upon executing an affidavit attesting under oath that:

(1) No petition for the appointment of a personal representative is pending or has been granted;

(2) Thirty days have elapsed since the death of the decedent;

(3) The value of the personal estate of the decedent other than property described in § 1901(b) and (c) of this title and other than jointly owned property, does not exceed $30,000;

(4) All known debts of the decedent are paid or provided for;

(5) The surviving spouse's allowance, pursuant to § 2308 of this title, has been paid, provided for, waived or has expired by lapse of time pursuant to § 2308(b) of this title;

(6) Decedent did not own solely owned real estate located in Delaware; and

(7) There is furnished to any person owing any money, having custody of any property or acting as registrar or transfer agent of any evidence of interest, indebtedness, property or right of the decedent an affidavit showing the existence of the foregoing conditions and the right of the affiant to receive such money or property or to have such evidence transferred for the purpose set forth in this subsection.

(b) Preference for receiving the personal estate of the decedent under this section for the purpose of making distribution thereof shall be given to the named executor in the decedent's will who is not disqualified by the provisions set forth in § 1508 of this title, the spouse, any child, any parent, any sibling, any grandchild or any grandparent of the decedent, or to a funeral director licensed in the State, in that order. There shall be no order of preference among the remaining persons or entities entitled to receive the personal estate pursuant to subsection (a) of this section.

(c) The named executor in the decedent's will who is not disqualified by the provisions set forth in § 1508 of this title and next of kin of a decedent shall have the right upon the death of the decedent:

(1) To take possession of the decedent's motor vehicle or vehicles; and

(2) To enter any premises for the sole and exclusive purpose of removing from the premises clothing belonging to the decedent to be used for the burial or viewing of the decedent; and

(3) To enter the residential rental unit of the decedent, when the decedent is the sole tenant of a residential rental unit for the purpose of removing therefrom and taking possession, but not ownership, of all of the decedent's belongings in that unit. Access and removal shall take place during business hours at mutually agreeable times to the parties with standing unless otherwise agreed to and must be completed within 30 days of the death of the decedent or else the rights granted under this subsection shall expire.

The executor shall have preference over the next of kin to carry out the actions set forth in this subsection. If the decedent did not leave a will that names a qualified executor and no next of kin is available, a funeral director may have access to enter the premises for the aforementioned purpose of securing clothes only. The register of wills shall provide a form limited to facilitating action taken pursuant to this subsection. Such a form must be obtained prior to any person acting pursuant to this subsection.

(d) Nothing in subsection (a) of this section shall preclude the Register of Wills from issuing an affidavit when and where appropriate.

26 Del. Laws, c. 259, § 1; Code 1915, § 3380; Code 1935, § 3845; 46 Del. Laws, c. 165, § 1; 12 Del. C. 1953, § 2305; 53 Del. Laws, c. 370; 56 Del. Laws, c. 295; 59 Del. Laws, c. 68, § 1; 59 Del. Laws, c. 384, § 1; 63 Del. Laws, c. 281, § 1; 64 Del. Laws, c. 252, § 5; 66 Del. Laws, c. 350, §§ 1, 2; 70 Del. Laws, c. 114, §§ 1, 2; 74 Del. Laws, c. 227, §§ 1, 2; 75 Del. Laws, c. 189, § 1; 77 Del. Laws, c. 302, § 1; 78 Del. Laws, c. 151, §§ 1, 2; 79 Del. Laws, c. 65, § 1.;



§ 2307. Effect of distribution without letters

(a) The person making payment, delivery, transfer or issuance pursuant to the affidavit described in § 2306 of this title shall be released to the same extent as if made to the personal representative of the decedent and the person shall not be required to see to the application thereof or to inquire into the truth of any statement in the affidavit, but the distributees to whom payment, delivery, transfer or issuance is made shall be answerable therefor to any person having a prior right and be accountable to any intestate distributee or to any personal representative thereafter appointed.

(b) If the person to whom an affidavit is delivered pursuant to § 2306 of this title refuses to pay, deliver, transfer or issue the property, it may be recovered or compelled in an action brought in the Court of Chancery for such purposes by or on behalf of the distributees entitled thereto, upon proof of the facts required to be stated in the affidavit.

26 Del. Laws, c. 259, § 2; Code 1915, § 3381; 30 Del. Laws, c. 209, § 1; Code 1935, § 3846; 46 Del. Laws, c. 165, § 1; 12 Del. C. 1953, § 2306; 59 Del. Laws, c. 68, § 2; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2308. Surviving spouse's allowance

(a) The surviving spouse of any decedent shall be entitled to receive and the executor or administrator shall pay to such spouse as soon as convenient, in the manner provided in this section, cash up to the amount of $7,500 out of the estate of the decedent, which payment shall be made in the order of preference of claims against the estate in § 2105 of this title, as amended. The foregoing provision shall not affect any other rights to which such spouse may be entitled, either under the will of the decedent or the intestacy laws of this State.

(b) The allowance to the surviving spouse of a decedent provided for in subsection (a) of this section shall be of no effect unless and until such spouse shall, within 9 months from the date of death or 6 months from the date of the granting of letters, testamentary or of administration, whichever shall be the shorter period, notify in writing the Register of Wills of the county wherein the letters were granted and the executor or administrator of such spouse's demand that a specific sum, not exceeding $7,500, be so set aside out of the proceeds of the estate of the decedent.

(c) The allowance provided for in subsection (a) of this section shall be considered to be a debt of the estate, and the executor or administrator may sell so much of the property of the decedent as will enable the executor or administrator to pay the allowance in the same manner as the executor or administrator may be enabled to do by law for the payment of other debts of the decedent or of the estate.

Code 1915, § 3415; 38 Del. Laws, c. 185, § 1; Code 1935, § 3876; 43 Del. Laws, c. 211, § 1; 12 Del. C. 1953, § 2307; 50 Del. Laws, c. 16, § 1; 50 Del. Laws, c. 378, §§ 1-3; 59 Del. Laws, c. 384, § 1; 63 Del. Laws, c. 281, § 2; 70 Del Laws, c. 186, § 1; 75 Del. Laws, c. 189, § 2.;



§ 2309. Recordation of death certificates

In all cases where there is an interest in real property owned by the decedent at the time of death, a certified copy of the death certificate of the decedent shall be filed in the office of the Registrar of Wills in and for the county wherein the interest in the real property is situated.

66 Del. Laws, c. 368, § 1.;






Subchapter II Payment of Legacies or Distributive Shares

§ 2311. Time for settling estate; accounting for interest or earnings pending settlement

Except where circumstances justify a longer period, an executor or administrator shall have 1 year from the date of letters for settling the estate of the decedent; and until the expiration of that time, the executor or administrator shall not be required to make distribution, nor be chargeable with interest upon the assets in the executor's or administrator's hands; but if any part of the estate carry interest or be productive the executor or administrator shall account for the interest or produce.

Code 1852, § 1844; Code 1915, § 3387; Code 1935, § 3852; 12 Del. C. 1953, § 2311; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2312. Payment of legacies; refusal to pay or deliver; bond; interest

(a) Any legacy, if no time is appointed, shall be payable 1 year from the date of the first appointment of a personal representative.

(b) Payment or delivery of any legacy may be refused if it is apparent that there are not assets for the purpose; and a personal representative, if the representative knows of any demand, whether outstanding or potential, shall not be obliged to pay or deliver a legacy or distributive share unless the person entitled shall, with sufficient security, become bound to the executor or administrator by a joint and several obligation, in a penalty double the value of the legacy or share, with condition to be void if the person receiving the legacy or share, or the person's executors or administrators, in case of a deficiency of assets of the decedent for the payment of all the just demands and charges against the decedent's estate and all legacies by the decedent duly given, without such share or legacy or part thereof, shall refund and pay to the executor or administrator, or the person's executors, administrators or assigns, the sum or value of the legacy or distributive share, with interest, or such portion thereof as justly and lawfully ought to be contributed on occasion of such deficiency.

(c) Except where circumstances justify a longer period, pecuniary legacies shall bear interest at the rate of 4 percent per annum payable from the estate beginning 13 months after the first appointment of a personal representative until payment unless a contrary intent is indicated by the will.

(d) If a legacy is to be paid before the expiration of the first year from the date of the first appointment of a personal representative, security may be required, although no claim against the estate is known.

Code 1852, §§ 1845, 1846; Code 1915, § 3388; Code 1935, § 3853; 12 Del. C. 1953, § 2312; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1; 75 Del. Laws, c. 299, § 5.;



§ 2313. Anti-lapse; deceased devisee; class gifts

(a)(1) If a devisee or legatee who is a grandparent or lineal descendant of a grandparent of the testator is dead at the time of the execution of the will, fails to survive the testator or is treated as if the devisee or legatee predeceased the testator, the issue of the deceased devisee or legatee who survived the testator by 120 hours take in place of the deceased devisee or legatee, per stirpes.

(2) One who would have been a devisee or legatee under a class gift if that person had survived the testator is treated as a devisee or legatee for purposes of this section whether death occurred before or after the execution of the will.

(b) This section shall not apply in the case of wills wherein provisions have been made for distribution of property different from this section.

36 Del. Laws, c. 259, § 1; Code 1935, § 3854; 12 Del. C. 1953, § 2313; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;

§ 2313A Failure of share of residuary.

(a) Except as provided in § 2313 of this title, if the residue is given to 2 or more persons and if a share of a residuary beneficiary fails for any reason, such share shall pass to the other residuary beneficiary or beneficiaries in proportion to the interest of each beneficiary in the remaining part of the residue.

(b) This section shall not apply in the case of wills wherein provisions have been made for distribution of property different from this section.

75 Del. Laws, c. 303, § 1.;



§ 2313A. Failure of share of residuary

(a) Except as provided in § 2313 of this title, if the residue is given to 2 or more persons and if a share of a residuary beneficiary fails for any reason, such share shall pass to the other residuary beneficiary or beneficiaries in proportion to the interest of each beneficiary in the remaining part of the residue.

(b) This section shall not apply in the case of wills wherein provisions have been made for distribution of property different from this section.

75 Del. Laws, c. 303, § 1.;



§ 2314. Legacy to creditor of testator

A legacy shall not be deemed to be in satisfaction of a debt due from the testator to the legatee, unless the intention of the testator that it shall be so accepted shall appear upon the will expressly or by manifest implication.

Code 1852, § 1847; Code 1915, § 3390; Code 1935, § 3855; 12 Del. C. 1953, § 2314; 59 Del. Laws, c. 384, § 1.;



§ 2315. Payment of legacies or distributive shares to minors or persons absent from the State

(a) If an executor or administrator cannot pay over money in the executor's or administrator's hands as such because of the infancy or absence from the State of a person entitled to a legacy or distributive share of personal estate, or any part thereof, the executor or administrator may deposit the same in any state or national bank with its principal office in the State to the credit of the person so entitled; and the executor or administrator shall take from the cashier a certificate of deposit, and deliver the same to the Register of Wills for the county where the deposit is made, to be by the Register of Wills recorded in accordance with § 2320 of this title; and the record of the certificate, or a certified copy thereof, shall be evidence.

(b) Whenever the party entitled to any deposit under subsection (a) of this section is a minor, the executor or administrator shall, in respect to the minor, make a report to the Court of Chancery in the county where the deposit is made of the executor's or administrator's proceedings under subsection (a) of this section, and shall exhibit to and file in the Court, the original certificate of deposit, which shall be recorded in the Court.

(c) A deposit under this section and a compliance with its provisions shall be a sufficient discharge of the executor or administrator, and of the executor's or administrator's sureties, for the money so deposited.

Code 1852, §§ 1848-1851; Code 1915, § 3391; Code 1935, § 3856; 12 Del. C. 1953, § 2315; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 63 Del. Laws, c. 142, § 29; 70 Del Laws, c. 186, § 1.;



§ 2316. Payment of legacy, distributive share or trust fund where person entitled is out of State, unknown, etc.; proceedings

(a) If an executor, administrator or trustee cannot pay over a legacy, residue of intestate personal estate, distributive share or trust fund in the executor's, administrator's or trustee's hands, because the person entitled to the same, or any part thereof, is absent from the State, unknown or incompetent to receive the same or because the shares of the persons entitled to the same are unknown, such executor, administrator or trustee may present to the Court of Chancery a petition setting forth the facts and praying relief. The Court, upon being satisfied that it is a proper case for relief, shall order the petitioner to pay into the Court of Chancery the amount in the petitioner's hands, with the interest which may have accrued thereon, less such costs, expenses and counsel fees as may be allowed by the Court. Upon compliance with such order the petitioner and the petitioner's sureties shall be discharged from all further liability in respect to the money so paid.

(b) Any money so paid into Court may, by order of the Court, be deposited, in the name of the Court, in any state or national bank having its principal office in the State, or in any savings bank in this State, or invested in the name of the State in the funded debt of this State or of the United States, or upon bond or mortgage or both for the benefit of the parties entitled to the same. The costs of such investment shall be payable out of the fund.

(c) The Court may direct such proceedings, issue such writs and make such orders as it deems expedient for ascertaining the parties entitled to the money paid into Court, and for the payment and distribution of the same; and for this purpose the Court may cause notice to parties interested, residing out of this State or whose residences are unknown, to be given by publication or otherwise as it directs and may appoint an auditor to investigate and report to the Court as to any matter necessary to be determined in the premises. Any proceeding, writ or order authorized by this section may be taken, directed, issued, returned or made as well in vacation at chambers as at term time.

(d) Any payment or distribution of money paid into Court and made by order of the Court under this section shall be final and conclusive as to the right of the parties interested therein.

16 Del. Laws, c. 523, §§ 1-4; Code 1915, § 3392; Code 1935, § 3857; 12 Del. C. 1953, § 2316; 50 Del. Laws, c. 209, §§ 1, 2; 59 Del. Laws, c. 384, § 1; 63 Del. Laws, c. 142, § 30; 70 Del Laws, c. 186, § 1.;



§ 2317. Abatement

(a) Except as provided in subsection (b) of this section and except as provided in connection with the elective share of the surviving spouse who elects to take an elective share, shares of distributees abate, with personal property to be abated prior to real property within each class, in the following order:

(1) Property not disposed of by the will;

(2) Residuary bequests and devises;

(3) General bequests and devises;

(4) Specific bequests and devises.

For purposes of abatement, a general bequest or devise charged on any specific property or fund is a specific bequest or devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general bequest or devise to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

(b) If the will expresses an order of abatement, or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a) of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

(c) If the subject of a preferred bequest or devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.

Code 1852, § 2594; Code 1915, § 4522; Code 1935, § 4976; 12 Del. C. 1953, § 2317; 59 Del. Laws, c. 384, § 1; 64 Del. Laws, c. 252, § 7.;



§ 2318. Proportional contribution of legatees

If there are several legacies, and a return of part of a legacy which has been paid becomes necessary, the legatee shall only be required to return a proportional part of the legatee's legacy towards making up the whole sum wanting.

Code 1852, § 2600; Code 1915, § 4528; Code 1935, § 4982; 12 Del. C. 1953, § 2318; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2319. Transfer of investments or other property to guardian or trustee in payment of specific legacy or distributive share; receipt

Whenever an executor or administrator makes an assignment of any investment or transfers or delivers any personal property of any testator or intestate to a guardian or trustee as payment in whole or in part of a specific legacy or of a distributive share, such guardian or trustee shall give to the executor or administrator, for the purpose of accounting by the executor or administrator in the settlement of the estate only, a receipt therefor at the valuation fixed in the appraisement of the estate of such testator or intestate. The receipt, when filed with the Court of Chancery, shall be a sufficient discharge of such executor or administrator and of the executor's or administrator's sureties for any property so transferred or delivered, and such guardian or trustee may take over such property and may, without liability for any loss or depreciation therein, continue to hold the same, until in the exercise of due care it shall become no longer wise so to do. Nothing herein contained shall permit or require a guardian or trustee to take over in settlement of a distributive share of an estate property at a value less than the distributive portion of the estate to which such guardian or trustee would otherwise be entitled. In case a guardian or trustee is acting under authority of an instrument or a court order, the terms and provisions of such instrument or court order shall be controlling as to the powers and duties of such guardian or trustee.

20 Del. Laws, c. 114, § 3; 20 Del. Laws, c. 115, § 2; Code 1915, § 3394; 37 Del. Laws, c. 245, § 2; Code 1935, § 3858; 42 Del. Laws, c. 141, § 1; 12 Del. C. 1953, § 2319; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2320. Release, acquittance or receipt to executor or administrator; form, execution, recording and evidence

Any release, acquittance or receipt, being executed under hand and seal by any legatee, next of kin or interested person, of full age, to an executor or administrator, for any property or sum of money due by virtue of a will or upon a testamentary or administration account passed before the Register of Wills, and acknowledged before any justice or judge, Register of Wills, justice of the peace, notary public of any state or territory of the United States or of the District of Columbia, or before any consul general, consul, vice-consul, consular agent or commercial agent of the United States duly appointed in any foreign country, and certified under the hand of such officer and the seal of such office, shall, upon being filed with the Court of Chancery in and for the county in which such will or account is recorded or filed, be recorded in a book for that purpose, which shall have direct and reversed alphabetical indices. Such record or a duly certified copy thereof under the hand and official seal of the Register of Wills shall be competent evidence in all cases.

(b) The following form of acknowledgment shall be sufficient in all cases:

"State of........................   ss.

County of.......................

Acknowledged by................................. to be a voluntary act and deed, before me (here state the official character of the person before whom the acknowledgment is made) this................. day of.......................,........

Witness my hand and seal.''

Justices of the peace of this State need only sign their name, there being no seal of office.

Code 1852, §§ 1870-1873; 12 Del. Laws, c. 325, §§ 1, 2; 24 Del. Laws, c. 246, § 3; 24 Del. Laws, c. 247, §§ 1, 2; 25 Del. Laws, c. 224, § 1; 26 Del. Laws, c. 257, § 1; Code 1915, §§ 3408, 3410; Code 1935, §§ 3872, 3874; 43 Del. Laws, c. 210, § 1; 12 Del. C. 1953, § 2320; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2321. Distributions by fiduciaries in satisfaction of pecuniary bequests

(a) Where a will or a trust agreement authorizes the executor or trustee (hereinafter called the "fiduciary'') to satisfy wholly or partly in kind a pecuniary bequest or transfer in trust of a pecuniary amount, unless the will or trust agreement otherwise expressly provides, the assets selected by the fiduciary for that purpose shall be valued at their respective values on the date or dates of their distribution.

(b) Where a will or a trust agreement authorizes the fiduciary to satisfy wholly or partly in kind a pecuniary bequest or a transfer in trust of a pecuniary amount, and the will or trust agreement requires the fiduciary to value the assets selected for such distribution by a formula using a date other than the date or dates of their distribution, unless the will or trust agreement otherwise expressly provides, the assets selected by the fiduciary for distribution, together with any cash to be distributed, shall have an aggregate value on the date or dates of their distribution equal to the amount of such bequest or transfer in trust as determined by the formula stated in the will or trust agreement.

12 Del. C. 1953, § 2321; 56 Del. Laws, c. 225, § 1; 59 Del. Laws, c. 384, § 1.;



§ 2322. Effect of manslaughter or murder on intestate succession, wills, joint assets, life insurance and beneficiary designations

(a) Definitions. —

(1) "Decedent'' shall mean any person whose life is taken by a slayer.

(2) "Property'' shall include any real or personal property, tangible or intangible, and any right or interest therein.

(3) "Slayer'' shall mean any person who pleads guilty or nolo contendere to or is convicted of the offenses described in § 632, § 635, or § 636 of Title 11, as the same may be amended from time to time, excluding, however, those persons who plead guilty or nolo contendere or are convicted of manslaughter under § 632 of Title 11 as a result of the mitigating circumstances of extreme emotional distress as described in § 641 of Title 11. "Slayer'' shall also mean:

a. Any person who pleads guilty or nolo contendere to or is convicted in a court of competent jurisdiction under the laws of the United States, any state, commonwealth, possession, or territory thereof, or any foreign country that requires that guilt be proven beyond a reasonable doubt of any act that would constitute an offense described in the preceding sentence; or

b. Any person, excluding a person who has been acquitted, found not guilty, or against whom a charge of having committed a homicide against a decedent has been found by a court of competent jurisdiction to be not proved, who is determined beyond a reasonable doubt by a court of competent jurisdiction to have committed a homicide against a decedent.

(b) Statutory descent and rights. — The slayer shall be deemed to have predeceased the decedent as to property which would have passed from the estate of the decedent to the slayer under the statutes of descent and distribution or have been acquired by statutory right as surviving spouse.

(c) Wills and trusts. — The slayer shall be deemed to have predeceased the decedent as to property which would have passed to the slayer by devise or legacy from the decedent, and as to property which would have passed to the slayer from a trust to the extent that the decedent was the grantor of the trust or was the beneficiary of the trust immediately before the death of the decedent.

(d) Tenancy by entirety. — Any property held by the slayer and the decedent as tenants by the entirety shall, upon the death of the decedent, be converted to property held as tenants in common, and 1/2 of the property shall pass to the decedent's heirs, legatees and devisees, and the other half shall pass to the slayer, unless the slayer or the decedent's estate effects a partition of the property.

(e) Joint tenancy with rights of survivorship. —

(1) Any property held solely by the slayer and the decedent as joint tenants, joint owners or joint obligees shall, upon the death of the decedent, be converted to property held as tenants in common and 1/2 of the property shall pass to the decedent's heirs, legatees or devisees, and the other half shall pass to the slayer, unless the slayer or the decedent's estate effects a partition of the property.

(2) As to property held jointly by 3 or more persons as joint tenants with right of survivorship, including the slayer and the decedent, the decedent's interest shall be converted to that of a proportional tenant in common, and the decedent's interest shall pass to the decedent's heirs, legatees and devisees, unless the decedent's estate or a surviving joint tenant effects a partition of the property. The interest of the other tenants remains unaffected.

(3) The provisions of this section shall not affect any enforceable agreement between the parties or any trust arising because a greater proportion of the property has been contributed by 1 party than by the other.

(f) Vested remainder. — Property in which the slayer holds a reversion or vested remainder and would have obtained the right of present possession upon the death of the decedent shall pass to the heirs, legatees or devisees of the decedent, and be redistributed in accordance with the decedent's will or the laws of intestate distribution, excluding the slayer, during the period of what would have been the life expectancy of the decedent if the decedent had not been slain. If the particular estate is held by a third person, it shall remain in the third person's hands for such period.

(g) Contingent remainder. — As to any contingent remainder or executory or other future interest held by the slayer, subject to become vested in the slayer or increased in any way for the slayer upon the condition of the death of the decedent:

(1) If the interest would not have become vested or increased if the slayer had predeceased the decedent, the slayer shall be deemed to have so predeceased the decedent.

(2) In any other case, the interest of the slayer shall be extinguished.

(h) Proceeds passing by designation. —

(1) Except when there are conflicting provisions in a contract governing any policy or certificate of insurance on the life of the decedent, or of a joint life policy on the life of the decedent and the slayer, or governing the designee of any other property, the proceeds of such property shall be paid according to the terms of the contract as though the slayer had predeceased the decedent. If the contract does not provide for a beneficiary in the event that the slayer predeceased the decedent, the property shall be paid to the estate of the decedent.

(2) If the decedent is beneficiary or assignee of any policy or certificate of insurance on the life of the slayer, or the designee of any other property, the proceeds shall be paid to the estate of the decedent upon the death of the slayer, unless the policy or certificate names some person other than the slayer or the slayer's estate as secondary beneficiary, or unless the slayer, by naming a new beneficiary or assigning the policy, performs an act which would have deprived the decedent of the interest in the policy if the decedent had been living.

(3) Any insurance or other company making payment according to the terms of its policy or any bank or other person performing an obligation for the slayer as one of several joint obligees shall not be subjected to additional liability by the terms of this section if such payment or performance is made without written notice of the conviction of the slayer.

(i) Purchasers for value without notice. — The provisions of this section shall not affect the rights of any person who, before the slayer has been convicted, purchases or has agreed to purchase, from the slayer for value and without notice, property which the slayer would have acquired except for the terms of this section, but all proceeds received by the slayer from such sale shall be held by the slayer in trust for the persons entitled to the property under the provisions of this section, and the slayer shall also be liable both for any portion of such proceeds which the slayer may have dissipated and for any difference between the actual value of the property and the amount of such proceeds.

(j) Record of conviction admissible in civil actions. — The record of the slayer's conviction for participating in or causing the death of the decedent shall be admissible in evidence against a claimant of property in any civil action arising as a consequence of this section.

(k) Construction. — This section shall not be considered penal in nature, but shall be construed broadly in order to effect the policy of this State that a person shall not be permitted to profit by that person's own wrong.

69 Del. Laws, c. 162, § 1; 70 Del. Laws, c. 139, §§ 1-7; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 254, § 1.;






Subchapter III Decree of Distribution

§ 2331. Jurisdiction of Court of Chancery

The jurisdiction of the Court of Chancery shall extend to and embrace the distribution of the assets and surplusage of the estates of decedents among the persons entitled thereto in all cases where such jurisdiction is invoked as provided in this subchapter.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2331; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;



§ 2332. Petition for decree of distribution; notice required by Constitution

(a) An executor or administrator or any person claiming to have an interest in the estate to be distributed may, at any time after any account has been filed by an executor or administrator, apply to the Court of Chancery in the county in which letters testamentary or of administration were granted upon the estate to be distributed, by a written petition filed in the Court for a decree of distribution of the estate among the persons entitled thereto. Such petition shall have attached to it a certified copy of all accounts that have been theretofore filed by the executor or administrator in the office of the Register of Wills for the county. The petition shall contain the names of all persons known to the petitioner who claim or may claim an interest in the estate to be distributed, together with their post-office addresses so far as known, and shall state whether the executor or administrator of the estate has given the notice required to be given by § 32, article IV of the Constitution of this State, and shall be duly verified.

(b) If at the time the petition is filed the executor or administrator of the estate shall not have given the notice required to be given by § 32, article IV of the state Constitution, the Court shall forthwith order such notice to be given by such executor or administrator within such time as shall be fixed by the Court.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2332; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;



§ 2333. Order fixing hearing date and providing for notice

(a) Upon the filing of the petition provided for under § 2332 of this title, the Court of Chancery, after having satisfied itself of the sufficiency of the petition, shall make an order:

(1) Taking jurisdiction of the proceeding;

(2) Setting the application for a decree of distribution down for a hearing before the Court, at a time fixed in such order;

(3) Providing for written notice and delivery of a copy of the petition by certified mail to each person who is named in the petition as a person who claims or may claim an interest in the estate to be distributed, and each such person of whom the Court otherwise has knowledge, and also to the personal representative of the decedent, if the personal representative is not the petitioner in the proceeding;

(4) Providing for the publication of the notice in a newspaper published in the county, at least once a week for at least 4 weeks before the date of such hearing.

(b) The notice shall be mailed and published by and in the name of the Register of Wills of the county in which the proceeding is pending, and shall be in substantially the following form:

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE IN AND FOR __________________________ COUNTY

TO ALL PERSONS CLAIMING TO HAVE AN INTEREST IN THE DISTRIBUTION OF THE ESTATE OF ________________________________, DECEASED, INCLUDING PERSONS CLAIMING TO BE HEIRS, LEGATEES, BENEFICIARIES OR OTHER DISTRIBUTEES OF SAID ESTATE.

YOU ARE HEREBY NOTIFIED that an application has been made to the Court of Chancery of the State of Delaware, in and for ______________________ County, for a decree of distribution of the estate of said decedent and that the application has been set down for a hearing before the Court on the ________________ day of __________________________________ A.D. __________, at ________________ M., in the courtroom of the Court of Chancery in the County Courthouse in the City of _______________________________, Delaware.

You are further notified that if you desire to make any claim to an interest in the distribution of the estate, or to all or any part of the distributable amount of the estate, you must appear before the Court at the time and place aforesaid and present such claim together with any evidence you desire to present to sustain such claim.

Your failure to appear and present your evidence at the time and place aforesaid will be at your peril.

.

Register of Wills of

County.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2333; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2334. Hearing and evidence

At the hearing of the application or any adjournment thereof, the Court of Chancery shall consider the sworn petition of the applicant and any sworn answer or answers that have been filed in the proceeding and shall take and receive any and all pertinent evidence that may be offered by the petitioner or by the personal representative of the decedent or by any person appearing and claiming to have an interest in the estate to be distributed. The evidence so taken shall be recorded stenographically and, if required by the Court, or if an appeal is taken from any decree of distribution that may be made on the application, shall be transcribed.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2334; 59 Del. Laws, c. 384, § 1.;



§ 2335. Decree of distribution; reservation for contingent liabilities

If, upon the hearing, the Court of Chancery shall be satisfied that the estate or any part thereof may then be distributed, the Court shall make a decree determining the distribution of the estate then available for distribution to the person or persons who are by law entitled to the same. If it appears that a portion of the estate may then be distributed and the balance of the estate should be reserved for contingent liabilities against the estate, such decree may, if the Court deems proper, determine the distribution of such balance if and to the extent that the same may thereafter become available for distribution.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2335; 59 Del. Laws, c. 384, § 1.;



§ 2336. Distribution of assets in kind

Whenever it appears in any proceeding under this subchapter that the balance of the estate, after the payment of debts, includes stocks, bonds or other securities, the Court may direct distribution of such assets in kind to and among those lawfully entitled thereto, including fiduciaries. Such distribution in kind shall specify what stocks, bonds or other securities shall be distributed to each distributee separately. Any fiduciary to whom such a distribution in kind has been made may accept the stocks, bonds or other securities so distributed, but, with respect to the retention thereof after such distribution, such fiduciary shall be governed by the general law applicable thereto.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2336; 59 Del. Laws, c. 384, § 1.;



§ 2337. Appointment of master; exceptions to master's report

The Court of Chancery, instead of hearing in the first instance an application for a decree of distribution under this subchapter, may appoint a master to hear the same who shall thereafter proceed in accordance with this subchapter, and thereupon the master shall make a report to the Court recommending the decree to be entered in the proceeding. Such report shall be subject to exceptions by the personal representative of the estate or any person claiming to have an interest therein and such exceptions shall be heard by the Court and thereafter a decree shall be entered by the Court in the proceeding.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2337; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2338. Finality of decree; appeal to Supreme Court; record on appeal

(a) Every decree of distribution made by the Court of Chancery in a proceeding initiated under this subchapter shall be a final decree, but the personal representative of the decedent or any person claiming to have an interest in the estate thereby decreed to be distributed shall have the right, at any time within 30 days after the making and entry of such decree, to take an appeal therefrom to the Supreme Court. After the expiration of the period of 30 days such decree of distribution, with respect to all matters contained therein, if no appeal has been taken therefrom, shall become and be conclusive and binding upon the executor or administrator of the estate of the decedent and upon every person claiming to have an interest in the estate thereby distributed.

(b) If an appeal is taken from any such decree, the decree or judgment made and entered by the Supreme Court on such appeal shall likewise be conclusive and binding upon the executor or administrator and every person claiming as aforesaid, from the date of the making and entry of the decree or judgment by the Supreme Court.

(c) Any appeal taken to the Supreme Court shall be heard by that Court upon the record of the proceeding in the Court of Chancery and the procedure on such appeal shall be in accordance with the rules of the Supreme Court.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2338; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;



§ 2339. Rule-making power of Court of Chancery

The Court of Chancery may make all necessary rules of procedure before the master and other rules governing the proceeding not inconsistent with this subchapter.

Code 1915, § 3403(a); 38 Del. Laws, c. 184, § 1; Code 1935, § 3867; 42 Del. Laws, c. 143, § 1; 12 Del. C. 1953, § 2339; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;






Subchapter IV Nondomiciliary Decedents' Estates

§ 2351. Definitions

As used in this subchapter:

(1) "Death tax'' and "death taxes'' include inheritance and estate taxes and any taxes levied against the estate of a decedent upon the occasion of the decedent's death.

(2) "Domiciliary state'' means the jurisdiction in which the decedent was domiciled at the time of the decedent's death.

42 Del. Laws, c. 138, § 1; 12 Del. C. 1953, § 2351; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2352. Proof of payment of domiciliary death taxes

At any time before the expiration of 18 months after the qualification before any Register of Wills in this State of any executor of the will or administrator of the estate of any nondomiciliary decedent, such executor or administrator shall file with such Register proof that all death taxes, together with interest or penalties thereon, which are due to the domiciliary state of such decedent, or to any political subdivision thereof, have been paid or secured, or that no such taxes, interest or penalties are due, as the case may be, unless it appears that letters testamentary or of administration have been issued on the estate of such decedent in the domiciliary state. The proof may be in the form of a certificate issued by the official or body charged with the administration of the death tax laws of the domiciliary state.

42 Del. Laws, c. 138, § 1; 12 Del. C. 1953, § 2352; 59 Del. Laws, c. 384, § 1.;



§ 2353. Notice to domiciliary state

If the proof required by § 2352 of this title has not been filed within the time prescribed by that section, and if within such time it does not appear that letters testamentary or of administration have been issued in the domiciliary state, the Register of Wills shall forthwith upon the expiration of such time notify by mail the official or body of the domiciliary state charged with the administration of the death tax laws thereof with respect to such estate, and shall state in such notice so far as is known to the Register:

(1) The name, date of death and last domicile of such decedent,

(2) The name and address of each executor or administrator,

(3) A summary of the values of the real estate, tangible personalty and intangible personalty, wherever situated, belonging to such decedent at the time of the decedent's death and

(4) The fact that such executor or administrator has not filed theretofore the proof required by § 2352 of this title.

The Register shall attach to such notice a plain copy of the will and codicils of such decedent, if the decedent died testate, or, if the decedent died intestate, a list of heirs and next of kin so far as is known to such Register.

42 Del. Laws, c. 138, § 1; 12 Del. C. 1953, § 2353; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2354. Accounting and decree of Court of Chancery upon petition of domiciliary state

Within 60 days after the mailing of the notice required by § 2353 of this title, the official or body charged with the administration of the death tax laws of the domiciliary state may file with the Court of Chancery in this State a petition for an accounting in such estate, and such official or body of the domiciliary state shall, for the purposes of this section, be a party interested for the purpose of petitioning the Court for such accounting. If such petition be filed within said period of 60 days, the Court shall decree such accounting and, upon such accounting being filed and approved, shall decree either the payment of any such tax found to be due to the domiciliary state or subdivision thereof or the remission to a fiduciary appointed or to be appointed by the probate court, or other court charged with the administration of estates of decedents, of the domiciliary state, of the balance of the intangible personalty after the payment of creditors and expenses of administration in this State.

42 Del. Laws, c. 138, § 1; 12 Del. C. 1953, § 2354; 59 Del. Laws, c. 384, § 1.;



§ 2355. Prerequisites of approval of final account

No final account of an executor or administrator of a nondomiciliary decedent shall be approved unless either:

(1) Proof has been filed as required by § 2352 of this title, or

(2) Notice under § 2353 of this title has been given to the official or body charged with the administration of the death tax laws of the domiciliary state, and such official or body has not petitioned for an accounting under § 2354 of this title within 60 days after the mailing of such notice, or

(3) An accounting has been had under § 2354 of this title, a decree has been made upon such accounting and it appears that the executor or administrator has paid such sums and remitted such securities, if any, as the executor or administrator was required to pay or remit by such decree, or

(4) It appears that letters testamentary or of administration have been issued by the domiciliary state and that no notice has been given under § 2353 of this title.

42 Del. Laws, c. 138, § 1; 12 Del. C. 1953, § 2355; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2356. Applicability of subchapter

This subchapter shall apply to the estate of a nondomiciliary decedent only in case the laws of the domiciliary state contain a provision, of any nature or however expressed, whereby this State is given reasonable assurance, as finally determined by the Division of Revenue, of the collection of its death taxes, interest and penalties from the estates of decedents dying domiciled in this State, when such estates are administered in whole or in part by a probate court, or other court charged with the administration of estates of decedents, in such other state.

42 Del. Laws, c. 138, § 1; 12 Del. C. 1953, § 2356; 59 Del. Laws, c. 384, § 1.;



§ 2357. Construction of subchapter

This subchapter shall be liberally construed in order to ensure that the domiciliary state of any nondomiciliary decedent whose estate is administered in this State shall receive any death taxes, together with interest and penalties thereon, due to it from the estate of such decedent.

42 Del. Laws, c. 138, § 1; 12 Del. C. 1953, § 2357; 59 Del. Laws, c. 384, § 1.;









CHAPTER 25. REGISTER OF WILLS

§ 2501. Register of Wills is a Clerk of Court of Chancery

In performing the functions of the office, the Register of Wills of each county shall act only as a Clerk of the Court of Chancery.

59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2502. Powers

(a) The Register of Wills shall have power to take acknowledgements, administer oaths, issue notices, certify and authenticate copies of instruments, documents and records of the Court and perform the usual functions of the Register's office.

(b) If a matter is one with respect to which no notice is required by statute or rule of court to be given to any person then, except as otherwise provided in this title or by rule of court, the Register of Wills may hear and determine it and make all orders, adjudgments and decrees in connection therewith which the Court of Chancery could make, subject to being set aside or modified by the Court at any time within 30 days thereafter; and if not so set aside or modified such orders, adjudgments and decrees shall have the same effect as if made by the Court.

(c) All actions commenced in the Court of Chancery shall be filed with the Register in Chancery, who shall have custody of the records thereof, as provided by the Rules of the Court of Chancery, notwithstanding that such action may be brought upon a cause of action previously within the cognizance of the Register of Wills.

(d) Without limiting the generality of the foregoing, the Register of Wills shall have such further powers and duties as may be specifically conferred upon the Register by statute or by rule of the Court of Chancery.

59 Del. Laws, c. 384, § 1; 64 Del. Laws, c. 252, § 8; 70 Del Laws, c. 186, § 1.;



§ 2503. Commission to take deposition

(a) If the attendance of a witness to a will cannot be procured because of the witness' sickness, age, infirmity, imminent departure from the State, being beyond the reach of process or any other reason deemed satisfactory to the Register of Wills, the Register may award a commission to take the deposition of such witness.

(b) The commission may be issued on interrogatories filed, or the Register may make any order deemed proper concerning the issuance or execution of the commission.

Code 1852, § 1818; Code 1915, § 3371; Code 1935, § 3836; 12 Del. C. 1953, § 2503; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2504. Compensation

The Registers of Wills in respective counties shall receive the following annual salaries:

(1) New Castle County, as fixed by the New Castle County government.

(2) In Kent County the Register of Wills of Kent County shall receive a salary in an amount to be set by ordinance of the Kent County Levy Court.

(3) In Sussex County the Register of Wills of Sussex Council shall receive a salary in an amount to be set by ordinance of the Sussex County Council.

23 Del. Laws, c. 60, § 7; 24 Del. Laws, c. 84, § 1; 24 Del. Laws, c. 87, § 1; 24 Del. Laws, c. 94, § 1; Code 1915, § 1438; 40 Del. Laws, c. 139, § 1; Code 1935, § 1597; 44 Del. Laws, c. 98, § 1; 45 Del. Laws, c. 138, § 1; 46 Del. Laws, c. 298, § 1; 12 Del. C. 1953, § 2505; 49 Del. Laws, c. 283; 49 Del. Laws, c. 292; 50 Del. Laws, c. 488, § 1; 52 Del. Laws, c. 52, § 1; 52 Del. Laws, c. 174, § 1; 53 Del. Laws, c. 222, § 8; 54 Del. Laws, c. 23, § 11; 54 Del. Laws, c. 215, § 8; 56 Del. Laws, c. 204, § 2; 57 Del. Laws, c. 692, § 10; 59 Del. Laws, c. 384, § 1; 59 Del. Laws, c. 514, § 4; 61 Del. Laws, c. 506, § 9; 65 Del. Laws, c. 163, § 9; 65 Del. Laws, c. 216, § 6; 67 Del. Laws, c. 255, § 7; 68 Del. Laws, c. 234, § 5.;



§ 2505. Bond

The official bond of every Register of Wills of this State shall embrace and include the faithful performance by the Register of all the duties imposed upon the Register by law.

25 Del. Laws, c. 225, § 7; Code 1915, § 152; 37 Del. Laws, c. 8, § 1; 40 Del. Laws, c. 10, § 1; Code 1935, § 141; 12 Del. C. 1953, § 2504; 59 Del. Laws, c. 384, § 1.;



§ 2506. Deputy register — Powers; recording appointment

In all cases where, in the administration of the affairs of the office of Register of Wills in the several counties of the State, it is necessary or proper to administer an oath of affirmation, such oath of affirmation may be administered by a deputy register; and, where the Register might have done so, such deputy register may probate wills and grant letters testamentary and of administration. The appointment of each deputy shall be recorded in the office of the Recorder of Deeds of the county for which the deputy shall be appointed.

24 Del. Laws, c. 77, § 1; Code 1915, § 3338; Code 1935, § 3803; 12 Del. C. 1953, § 2506; 59 Del. Laws, c. 384, § 1.;



§ 2507. Deputy Register — Chief deputy; employment of deputies and clerks

(a) The Chancellor shall name a chief deputy register of wills for each county who shall perform such duties as shall from time to time be assigned by the Court of Chancery. The annual compensation of such chief deputy shall be as fixed by the New Castle County government, the Sussex County government or the Levy Court of Kent County. A Chief Deputy Register of Wills when appointed and qualified shall not be removed from office except for good and sufficient cause.

(b) The Register of Wills in each county may employ such number of deputies and clerks at such salaries as shall be fixed by the government body of such county. In Kent County, minimum qualifications may be established by the county government for each position, and said minimum qualifications and compensation and any subsequent adjustments thereto shall have the concurrence of the register of wills.

23 Del. Laws, c. 60, § 8; 24 Del. Laws, c. 83, § 1; 24 Del. Laws, c. 86, § 2; 26 Del. Laws, c. 61, § 1; 27 Del. Laws, c. 73, § 1; 27 Del. Laws, c. 83, § 1; Code 1915, § 1439; 29 Del. Laws, c. 91, § 1; 29 Del. Laws, c. 92, § 1; 31 Del. Laws, c. 13, § 1; 32 Del. Laws, c. 67, § 1; 35 Del. Laws, c. 79, § 1; 40 Del. Laws, c. 139, § 2; Code 1935, §§ 1191, 1598; 43 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 99, § 1; 44 Del. Laws, c. 100, §§ 1, 2; 44 Del. Laws, c. 101, § 1; 45 Del. Laws, c. 109, §§ 1, 2; 45 Del. Laws, c. 140, § 1; 46 Del. Laws, c. 139, § 1; 46 Del. Laws, c. 298, §§ 1, 2; 47 Del. Laws, c. 192; 48 Del. Laws, c. 111, § 1; 12 Del. C. 1953, § 2507; 53 Del. Laws, c. 245; 59 Del. Laws, c. 384, § 1; 60 Del. Laws, c. 218, § 1; 61 Del. Laws, c. 486, § 1; 74 Del. Laws, c. 45, § 6.;



§ 2508. Report of real estate transfers to Board of Assessment

Each Register of Wills shall furnish to the Board of Assessment of each county a description of each parcel of real estate devised or descending by virtue of will or by operation of law insofar as the records of the Register's office will enable. The Register shall also furnish the date of the transfer, the name of the deceased and the name and the address of the transferee. The Register shall furnish such information promptly after the filing in the Register's office of an inventory and appraisement.

19 Del. Laws, c. 26, § 27; 19 Del. Laws, c. 562, § 11; 20 Del. Laws, c. 389, § 1; Code 1915, §§ 1126A, 1178; 28 Del. Laws, c. 82, § 28; 29 Del. Laws, c. 72, § 20; 30 Del. Laws, c. 77, § 19; 30 Del. Laws, c. 78, § 7; 31 Del. Laws, c. 14, § 24; 33 Del. Laws, c. 79, § 1; 33 Del. Laws, c. 84, § 23; Code 1935, §§ 1272, 1309, 1328, 1420, 1453; 46 Del. Laws, c. 299, § 1; 12 Del. C. 1953, § 2508; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2509. Delivery of records; photocopies; evidence

(a) Each Register of Wills upon the advice and approval of the Court of Chancery may deliver to the Delaware Public Archives any volume of probate records in the Register's official custody, the age and condition of which render its continued use by the public inadvisable, and the Register shall take a receipt for the same and the receipt shall be recorded in the office from which such volume or record is taken.

(b) Within a reasonable time after any such volume or record has been delivered to the Delaware Public Archives, the State Archivist and Records Administrator shall make a photocopy of its contents and shall certify that such contents are complete and correct, and such certificate shall be included in such photocopy. Such photocopy shall be delivered to the Register of Wills from whom the original volume was received, and the Register may issue certified copies of any records photocopied under the provisions of this section, and any such certified copy shall be admissible as evidence in any judicial or administrative proceeding in the same manner and entitled to the same weight and have the same effect as certified copies made from the original volume.

37 Del. Laws, c. 110, § 1; Code 1935, § 1563; 12 Del. C. 1953, § 2509; 54 Del. Laws, c. 206; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1; 72 Del. Laws, c. 91, §§ 6-8.;



§ 2510. Fees

The governing body of each county shall determine the fees which shall be charged by the Register of Wills of that county.

Code 1852, § 2833; Code 1893, c. 125, § 14; 24 Del. Laws, c. 246, § 3; 24 Del. Laws, c. 247, §§ 1, 2; Code 1915, §§ 4859, 4859A, 4860, 4886; 30 Del. Laws, c. 241, § 2; 36 Del. Laws, c. 275, § 1; Code 1935, §§ 5353, 5354, 5355, 5374; 46 Del. Laws, c. 300, § 1; 12 Del. C. 1953, §§ 2321, 2322, 2323; 52 Del. Laws, c. 156; 53 Del. Laws, c. 229, §§ 1, 2; 57 Del. Laws, c. 704; 59 Del. Laws, c. 384, § 1; 60 Del. Laws, c. 199, § 3; 62 Del. Laws, c. 19, § 1; 63 Del. Laws, c. 131, §§ 1, 2; 64 Del. Laws, c. 76, § 1.;



§ 2511. Posting of fee list

Every Register of Wills shall keep for public inspection in the Register's office a printed or written list of the fees then in effect.

Code 1852, § 2834; Code 1915, § 4887; Code 1935, § 5375; 12 Del. C. 1953, § 2524; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2512. Refusal to pay fees; penalty

Whoever neglects or refuses to pay the fees provided for in this chapter, for any service performed, within 30 days after written demand from the Register of Wills to whom such fees are due, shall be fined $20 besides costs of suit unless the Court of Chancery, upon application within such 30-day period for good cause shown, grants an extension of time for payment of such fees.

24 Del. Laws, c. 246, § 6; 24 Del. Laws, c. 247, § 4; Code 1915, § 4890; Code 1935, § 5378; 12 Del. C. 1953, § 2526; 59 Del. Laws, c. 384, § 1.;



§ 2513. Deposit of original wills with Register in New Castle County

(a) An original will may be deposited by any testator, testatrix, attorney-in-fact or attorney-at-law for safekeeping in the office of the Register of Wills for New Castle County upon payment of a fee of $5.

(b) Upon receipt of said will, the Register shall:

(1) Give to such testator, testatrix, attorney-in-fact or attorney-at-law a receipt for such deposit;

(2) Place the will in an envelope and seal it securely in the presence of the testator, testatrix, attorney-in-fact or attorney-at-law;

(3) Number the envelope and indicate thereon the name of the testator or testatrix;

(4) Record the date on which it is lodged;

(5) List the name of the person or persons whom the testator or testatrix wishes to serve as personal representative upon testator's or testatrix's death; and

(6) Index the same alphabetically in a permanent index kept for that purpose.

(c) The Register shall carefully preserve the envelope containing the will unopened unless it is returned to the testator, testatrix, attorney-in-fact or attorney-at-law during the lifetime of the testator or testatrix. The testator or testatrix may examine the contents of the envelope in the Register of Wills' office and return the same for a fee of $1. Should such will be returned to the testator or testatrix during testator's or testatrix's lifetime, removed from the office and then redeposited with the Register, it shall be considered as a new lodging under the provisions of this section.

(d) Upon receipt of notice of the death of the testator or testatrix or by order of the court, the Register shall open the will and place the will in its pending file to await probate. While awaiting probate the will may be reviewed by any person entitled to offer it for probate, authorized by court order or named in the will as a beneficiary, trustee or guardian. Copies of the will shall be given to the executor, executrix, beneficiary, trustee, guardian, at their request or upon court order. The person or party making the request shall be responsible for reasonable copying charges. Except as provided herein, no other person is permitted to receive a copy of a will.

(e) The Register, upon receipt of notice of death and an affidavit of the proposed personal representative which alleges that the decedent was not a resident of New Castle County at the time of the decedent's death, shall deliver the will to the probate officer or Register of Wills for the county or state where the decedent is alleged to have resided at the decedent's death.

(f) Any attorney-at-law, bank or trust company, upon holding a will lodged with the attorney-at-law, bank or trust company for safekeeping by a client for 7 years or more and having no knowledge of whether the said client is alive or dead after such time, may lodge such will with the Register as provided in subsections (a)-(e) of this section for which the Register shall be paid a fee of $5 for such lodging, indexing and preserving.

(g) The filing of a will with the Register shall not create any presumption as to the authenticity of the document, the signatures on the will or its admissibility to probate.

(h) The fee to be paid the Register may be increased or reduced by the New Castle County Council at its election.

(i) The Register of Wills shall not be liable for the loss of any document.

64 Del. Laws, c. 401, § 1; 70 Del Laws, c. 186, § 1.;






CHAPTER 27. SALE OF LANDS BY EXECUTORS AND ADMINISTRATORS

§ 2701. Petition for sale of realty to pay decedent's debts; notice

(a) When the personal estate of a decedent is not sufficient to pay the decedent's debts, the decedent's executor or administrator may present to the Court of Chancery of the county in which there is any real estate of the decedent a petition outlining such facts, and praying for an order for sale of the whole, or such part thereof, if the personal estate is not sufficient for that purpose.

(b) Written notice of intention to present such petition, and of the day and place of doing so, shall be given by the executor or administrator at least 10 days in advance to the parties interested or, if any of the parties be minors and have guardians, to such guardians if such parties and guardians reside in the State, and also to the tenants in possession of the premises intended to be sold. If any of the parties or guardians do not reside in the State, there shall, in such case, be such publication or service of notice in respect to them as shall be prescribed by the Court of Chancery, by general rule, or specially directed in any case.

(c) Where the decedent has real estate in more than 1 of the counties of this State the petition may be presented to the Court of Chancery of any of the counties wherein such real estate is located. The Court may, in such action, make an order in relation to any real estate of the decedent located within this State. The Court shall order the part of the proceedings which relates to real estate in a county, other than that where the petition is presented, to be certified and recorded in the Court of Chancery in that county; and the record shall have all the effect of an original record. The sale of any such real estate shall be conducted only in the county wherein such real estate is located.

Code 1852, §§ 1877, 1878; Code 1915, § 3417; Code 1935, § 3877; 12 Del. C. 1953, § 2701; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2702. Application by creditor to compel sale of realty; procedure

A creditor of the decedent may apply to the Court of Chancery of the county wherein the letters were granted to issue a citation to an executor or administrator to appear before it, on a day to be therein mentioned, to show cause why the creditor shall not present a petition to the Court for the purpose mentioned in § 2701 of this title. The citation shall be served at least 10 days before its return. If upon a hearing it appears that there is a deficiency of assets for the payment of the decedent's debts, and that the creditor will be remediless without the sale of the real estate, or part thereof, then the Court may order the executor or administrator to present such petition to it on or before such date to be fixed by the Court as will enable the notice required by § 2701 of this title to be given.

Code 1852, §§ 1812, 1879, 1880; Code 1915, §§ 3366, 3418; Code 1935, §§ 3831, 3878; 12 Del. C. 1953, § 2702; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2703. Proof in action to compel sale of realty

In cases of a petition for an order for sale of realty, the executor or administrator shall exhibit to the Court of Chancery, on oath, a true account of all the personal estate of the decedent, and of all debts outstanding against the estate of the decedent which shall have come to the executor's or administrator's knowledge, stating therein the amount of the inventory and appraisal, the amount of the debts due to the decedent and all other property, rights and credits belonging to the decedent's personal estate of which the executor or administrator has knowledge; and the executor or administrator shall also exhibit the inventory, list and statement filed pursuant to § 1905 of this title, or certified copies thereof.

Code 1852, §§ 1881, 1882; Code 1915, § 3419; Code 1935, § 3879; 12 Del. C. 1953, § 2703; 59 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2704. Order of sale; realty to be sold

The Court of Chancery may, if it appears that there is a deficiency of personal estate for the payment of the decedent's debts, order that the executor or administrator shall sell the real estate, or a part thereof to be specified in the order, for the purpose of supplying the deficiency. No more shall be sold than the Court deems sufficient for that purpose, unless the Court considers that the condition of any premises is such that a part thereof, merely sufficient, could not be laid off and sold without injury to the whole, in which case the Court may order the whole or any part of such premises to be sold, as may be deemed best for the parties interested.

Code 1852, §§ 1881, 1882; Code 1915, § 3419; Code 1935, § 3879; 12 Del. C. 1953, § 2704; 59 Del. Laws, c. 384, § 1.;



§ 2705. Partition no bar to sale

The fact that partition has been made of the real estate shall be no bar to an order for sale.

Code 1852, §§ 1881, 1882; Code 1915, § 3419; Code 1935, § 3879; 12 Del. C. 1953, § 2705; 59 Del. Laws, c. 384, § 1.;



§ 2706. Manner of sale; notice and adjournment in case of public auction

Every sale under this chapter shall be by public auction or by private sale with the approval of the Court of Chancery. If the sale is by public auction, the Court shall direct the executor or administrator to give notice thereof by advertisements made and signed by the Clerk, describing the land to be sold and appointing the day, hour and place of such sale, posted, at least 10 days before the day of sale, at such places in the county as the order specifies, and also in such other manner as may be deemed proper in a particular case. The executor or administrator may adjourn the sale.

Code 1852, § 1885; 19 Del. Laws, c. 252, § 1; Code 1915, § 3423; Code 1935, § 3883; 12 Del. C. 1953, § 2711; 59 Del. Laws, c. 384, § 1.;



§ 2707. Effect of contribution in advance of sale to payment of debts; contribution to equalize burden after sale

If any devisee, or person holding any part of the real estate, contributes so much as the Court of Chancery adjudges to be devisee's or other person's proportionable part towards payment of the outstanding debts, no order shall be made for the sale of the premises owned or held by the devisee or other person. A devisee or other owner of premises which shall be sold pursuant to an order under this chapter may compel contribution to equalize the burden from any other owner if more than devisee's or other person's proportionate share towards payment of the debts is raised by the sale.

Code 1852, § 1886; Code 1915, § 3424; Code 1935, § 3884; 12 Del. C. 1953, § 2712; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2708. Return of sale; deed

(a) An executor or administrator shall return the proceedings to any adjourned or regular term of the Court of Chancery after the making or renewing of an order of sale; and if the return is approved, the executor or administrator shall make a deed to the purchaser for the premises sold.

(b) If an order is made to several executors or administrators, upon the death of any, it shall survive.

(c) A successor administrator may return a sale made by a former executor or administrator and make a deed to the purchaser, if the Court of Chancery approves the sale and orders the successor to make a deed. The successor may, under order of the Court, make a deed pursuant to a sale returned by such former executor or administrator and duly approved.

(d) A deed may also be made, by order of the Court of Chancery, to the heirs or to the assigns of a deceased purchaser.

(e) The Court of Chancery shall not order a deed to be made in any case, unless the purchase money is first paid.

Code 1915, § 3425; Code 1935, § 3885; 12 Del. C. 1953, § 2713; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2709. Title of purchaser

The grantee in any deed made in pursuance of this chapter shall take all the estate, title and claim which the decedent, at the time of the decedent's death, had to the real estate thereby conveyed, either at law or in equity, with the benefit of all acts and matters done after the decedent's death for perfecting or securing the title, and shall hold the same paramount to all encumbrances created or suffered by, and all right and title of the devisees or heirs of the decedent, and all persons claiming through them, and also discharged from the lien of all judgments against decedent, or the decedent's executors or administrators, and also of all the mortgages and recognizances entered into or executed by the decedent for the payment of money or interest, absolutely and not dependent on a contingency. But neither the sale nor the deed shall impair or affect the lien of any recognizance or obligation entered into or executed by the decedent with condition for the performance of any official duties, or of any recognizance or mortgage entered into or executed by the decedent with any other condition than for the absolute payment of money, or interest.

Code 1852, § 1892; Code 1915, § 3426; Code 1935, § 3886; 12 Del. C. 1953, § 2714; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2710. Application of proceeds of sale; order of payment of debts

The purchase money of a sale, made by authority of this chapter (all just charges to be allowed by the Court of Chancery, being first deducted), shall be applied to outstanding debts against the decedent in the following order:

(1) First Class. — To judgments against the decedent, which, before the sale, were liens on the premises sold, and to recognizances and mortgages entered into or executed by the decedent with condition for the payment of money or interest, absolutely, and not dependent on a contingency, and which, before the sale, were liens on the premises sold; such judgments, recognizances and mortgages shall be of equal grade, but shall be preferred in payment according to the legal priority of their lien respectively; and if in an action or proceeding upon a recognizance, obligation or mortgage entered into or executed by the decedent with other condition than for the absolute payment of money or interest (but which was by its own force or legal effect, without judgment thereon, a lien on the premises sold), a sum shall have been assessed or ascertained as payable or recoverable by virtue thereof, and judgment or decree, at the time of the sale, has been thereupon given or pronounced, the sum so assessed or ascertained with the costs shall stand in priority, according to the date of the obligation or recognizance, or of the depositing of the mortgage duly acknowledged or proved in the proper recorder's office to be recorded, and shall be preferred in payment according to such priority; but in no other case shall the proceeds of such sale be applied or retained for the purpose of being applied to any recognizance, obligation or mortgage entered into or executed by the decedent with other condition than for the absolute payment of money or interest, in preference to, or to the postponement of, any debt outstanding against the decedent.

But no debt shall be regarded as within this class unless it was before the sale a lien on the premises sold; a sum assessed or ascertained, as mentioned, under this class, being here understood to be demandable by virtue of the mortgage, recognizance or obligation upon which the action or proceeding was instituted.

(2) Second Class. — To other debts outstanding against the decedent, observing the same rule of priority as prescribed by § 2105 of this title.

Code 1852, §§ 1893-1897; Code 1915, § 3427; 35 Del. Laws, c. 204, § 1; Code 1935, § 3887; 12 Del. C. 1953, § 2715; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;



§ 2711. Disposition of surplus after paying debts

If there is any surplus of the sale, after paying all the debts, it shall belong to the person to whom the premises sold belonged at the time of the sale, who shall have the same proportion, quantity and manner of interest in the surplus, as the person had in the premises sold; and an executor or administrator shall not detain the surplus, or any part of it, on account of any mortgage, obligation or recognizance entered into or executed by the decedent with other condition than for the absolute payment of money or interest and which was a lien on the premises sold.

Code 1852, § 1898; Code 1915, § 3428; Code 1935, § 3888; 12 Del. C. 1953, § 2716; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2712. Order for disposition of surplus

The Court of Chancery, upon the petition of an executor or administrator, shall give direction for the payment or disposal of the surplus.

Code 1852, § 1899; Code 1915, § 3429; Code 1935, § 3889; 12 Del. C. 1953, § 2717; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;



§ 2713. Bond to be given by executor or administrator before executing order of sale

Every executor or administrator before proceeding to execute an order of sale shall, in the Court of Chancery, with 1 or more sufficient sureties to be approved by the Court, enter into bond to the State in a penal sum to be determined by the Court, with condition, in substance to account truly for all money to arise from the sale, and (the just charges to be allowed by the Court being first deducted) to apply all the balance thereof to the payment of the outstanding debts against the decedent, according to their legal priority, and to pay the surplus, if any, according to law, and to perform the executor's or administrator's duty in the premises with fidelity.

Code 1852, § 1900; Code 1915, § 3430; Code 1935, § 3890; 12 Del. C. 1953, § 2718; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2714. Purchase money payable to a successor administrator

If a sale, made by an executor or former administrator, shall be returned by a successor administrator, the purchase money shall be payable to the latter, but such payment shall not be made nor the sale approved until the successor administrator gives bond in the Court of Chancery as prescribed in § 2713 of this title; and in that case, the Court may discharge the bond of the executor or former administrator upon such terms as may be deemed proper.

Code 1852, § 1901; Code 1915, § 3431; Code 1935, § 3891; 12 Del. C. 1953, § 2719; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2715. Refund of purchase money when sale not returned or not approved

If the purchase money arising from any sale under this chapter shall be paid to the executor or administrator before the sale is approved, the executor or administrator shall refund the same without delay if such sale is not returned or shall not be approved. If the executor or administrator does not refund the money, it shall be a breach of the condition of the bond prescribed in § 2713 of this title, although the executor or administrator shall have died before the time for returning such sale, for such death shall not excuse the executor or administrator from the strict performance of the executor's or administrator's duty.

Code 1852, § 1902; Code 1915, § 3431; Code 1935, § 3891; 12 Del. C. 1953, § 2720; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;



§ 2716. Charges of sale; taxing and payment

All the charges of any sale under this chapter, whether under the name of commissions or otherwise, shall be taxed by the Court of Chancery and paid to the Clerk before approving the sale; and no other charges shall be allowed on account of the sale, or of receiving or paying the purchase money, but the account shall be passed before the Register of Wills, as other accounts.

Code 1852, § 1903; 19 Del. Laws, c. 252, § 3; Code 1915, § 3432; Code 1935, § 3892; 12 Del. C. 1953, § 2721; 57 Del. Laws, c. 402, §§ 3, 5; 59 Del. Laws, c. 384, § 1.;



§ 2717. Power to refuse order for sale or to approve a sale

The Court of Chancery may refuse an order for sale of real estate or may refuse to approve a sale, if under the circumstances it is considered improper that such sale should be made, although it should sufficiently appear that the personal estate is not sufficient for the payment of the debts, or that the sale was regularly conducted.

Code 1852, § 1904; Code 1915, § 3433; Code 1935, § 3893; 12 Del. C. 1953, § 2722; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;



§ 2718. Appeal to Supreme Court

Any person aggrieved by an order or decree of the Court of Chancery made in any proceeding under this chapter may appeal therefrom to the Supreme Court, and no such order or decree shall be drawn in question except upon appeal.

Code 1852, § 1905; Code 1915, § 3434; Code 1935, § 3894; 12 Del. C. 1953, § 2723; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 384, § 1.;



§ 2719. Power of sale in will; execution; liability of purchaser for application of purchase money

(a) If, by any will, authority is given to several executors, or other persons, to sell real estate, and, if 1 or more of them die before the complete execution of the authority, such authority shall survive.

(b) If, by any will, real estate is devised to be sold, and no person is authorized to make the sale, the person, or persons, having the execution of the will, or the survivor or survivors of them, if several, may sell the real estate in execution of the devise.

(c) If, by any will, real estate is devised to a person or persons for life and after the death of such life tenant or life tenants to be sold, and no person is authorized to make the sale, the person or persons who have the execution of said will at the period when such sale is directed to be made, or the survivor or survivors of them, if several, may sell the real estate in execution of the devise.

(d) If, by any will, authority is given to an executor to sell real estate, and the person so named as executor therein dies, or is removed or discharged from the office of executor before the execution of the authority, or refuses or neglects to give bond, or renounces, or is incapable, the person or persons having the execution of the will, or the survivor or survivors of them, if several, may sell the real estate in execution of the devise.

(e) Whenever real estate is sold and conveyed in any such case as mentioned and provided for in this section, the purchaser or purchasers thereof shall take the same free and discharged from any liability as to the application, misapplication or nonapplication of the purchase money or any part thereof. Nothing in this section shall contravene any express direction contained in any will.

Code 1852, § 1906; 14 Del. Laws, c. 79, § 1; 24 Del. Laws, c. 235, § 1; Code 1915, § 3435; 30 Del. Laws, c. 211, § 1; Code 1935, § 3895; 12 Del. C. 1953, § 2724; 59 Del. Laws, c. 384, § 1; 70 Del Laws, c. 186, § 1.;






CHAPTER 29. APPORTIONMENT OF ESTATE TAXES

§ 2901. Proration of state and federal estate taxes; method [Effective until Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) Whenever it appears upon any accounting or in any appropriate action or proceeding that an executor, administrator, temporary administrator, trustee or other person acting in a fiduciary capacity (or individually) has, after April 2, 1947, paid an estate tax levied or assessed under Chapter 15 of Title 30 providing for a tax known as "Delaware Estate Tax'' or under any law amendatory thereof or supplemental thereto or under any other law hereafter enacted providing for the same or a different estate tax or under any estate tax law of the United States, upon or with respect to any property required to be included in the gross estate of a decedent under any such law, the amount of the tax so paid shall be equitably prorated among the persons interested in the estate to whom such property is or may be transferred or to whom any benefit accrues.

(b) Such proration shall be made in the proportion, as near as may be, that the value of the property, interest or benefit of each such person bears to the total value of the property, interests and benefits received by all such persons interested in the estate except that in making such proration allowances shall be made for any exemptions granted by the law imposing the tax and for any deductions allowed by such law for the purpose of arriving at the value of the net estate and except that in cases where a trust is created or other provision made whereby any person is given an interest in income or an estate for years or for life or other temporary interest in any property or fund, the tax on both such temporary interest and on the remainder thereafter shall be charged against and be paid out of the corpus of such property or fund without apportionment between remainders and temporary estates.

(c) For the purposes of this chapter the term "persons interested in the estate'' shall with respect to both state and federal taxes include all persons who may be entitled to receive or who have received any property or interest which is required to be included in the gross estate of a decedent or any benefit whatsoever with respect to any such property or interest, whether under a will or intestacy or by reason of any transfer, trust, estate, interest, right, power or relinquishment of power taxable under any of the aforementioned laws providing for the levy or assessment of estate taxes.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2901.;



§ 2902. Duty of executor, administrator or other fiduciary to pay tax before distribution [Effective until Jan. 1, 2014, but see § 2914 of this title for future applicability]

The tax shall be paid by the executor, administrator or other fiduciary out of the estate before its distribution.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2902.;



§ 2903. Recovery of proportionate tax from persons receiving taxable property which did not come into possession of executor or administrator; jurisdiction of Court of Chancery [Effective until Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) Where any property required to be included in the gross estate does not come into the possession of the executor, administrator or other fiduciary, the executor, administrator or other fiduciary shall recover from whoever is in possession or from the persons interested in the estate the proportionate amount of such tax payable by the persons interested in the estate with which such persons are chargeable under this chapter.

(b) The Court of Chancery of the county in which any such accounting has been made or in which any such appropriate action or proceeding is pending may, by order, direct the payment of such amount of tax by such persons to the executor, administrator or other fiduciary, in accordance with subsection (a) of this section.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2903; 57 Del. Laws, c. 402, § 3; 70 Del Laws, c. 186, § 1.;



§ 2904. Executor's or administrator's obligation to distribute property before person entitled has paid pro rata tax or furnished security [Effective until Jan. 1, 2014, but see § 2914 of this title for future applicability]

No executor, administrator or other person acting in a fiduciary capacity shall be required to transfer, pay over or distribute any fund or property which may have either a federal or a state tax imposed upon it or which may be liable for the payment of any federal or state tax, until the amount of such tax or taxes due from the devisee, legatee, distributee or other person to whom such property is transferred, is paid or, if the apportionment of tax has not been determined, adequate security is furnished by the transferee for such payment.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2904.;



§ 2905. Jurisdiction of and proceedings in the Court of Chancery; petition, order, parties, hearings; appointment of guardians [Effective until Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) The Court of Chancery has jurisdiction and all power necessary to make the prorations and the orders directing the payment of amounts of tax contemplated by this chapter.

(b) Such jurisdiction may be invoked by petition filed in the Court of Chancery by an executor, administrator, temporary administrator, trustee or other person acting in a fiduciary capacity or any other person having such an interest as may in the judgment of the Court entitle such person to file such a petition.

(c) The Court of Chancery, upon making a determination as provided in § 2901 of this title, shall make a decree or order directing the executor, administrator or other fiduciary to charge the prorated amounts against the persons against whom the tax has been so prorated, insofar as such person is in possession of property or interests of such persons against whom such charge has been made, and summarily directing all other persons against whom the tax has been so prorated or who are in possession of property or interests of such persons to make payment of such prorated amounts to such executor, administrator or other fiduciary or to another person who has paid such tax.

(d) Every petition under subsection (b) of this section shall make all living interested persons parties defendant to the proceeding and they shall be summoned or otherwise notified as provided by the rules of the Court of Chancery relating to partition causes.

(e) The Court may appoint a guardian or guardians ad litem to represent the interests of persons who by reason of their minority or other cause are incompetent or of unborn or unascertainable persons who may have an interest in the estate.

(f) The Court may hear the cause upon oral testimony of witnesses or otherwise.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2905; 57 Del. Laws, c. 402, § 3; 70 Del Laws, c. 186, § 1.;



§ 2906. Limitation on application of chapter [Effective until Jan. 1, 2014, but see § 2914 of this title for future applicability]

The foregoing provisions of this chapter shall not apply where and to the extent that a testator provides in the testator's will for another method of apportionment or allocation of the taxes referred to in § 2901 of this title or where and to the extent that the written terms of an inter vivos transfer provide for another method of apportionment or allocation of such taxes which may be imposed with respect to the specific fund so transferred. Such provision in a will or in the terms of an inter vivos transfer may be in the form of a direction or of a grant of discretion to an executor or trustee to apportion or allocate such taxes or to pay such taxes out of the residuary estate under a will or from any other portion or portions of the estate passing under the will or out of the property transferred inter vivos.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2906; 70 Del Laws, c. 186, § 1.;



§ 2901. Short title [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) Whenever it appears upon any accounting or in any appropriate action or proceeding that an executor, administrator, temporary administrator, trustee or other person acting in a fiduciary capacity (or individually) has, after April 2, 1947, paid an estate tax levied or assessed under Chapter 15 of Title 30 providing for a tax known as "Delaware Estate Tax'' or under any law amendatory thereof or supplemental thereto or under any other law hereafter enacted providing for the same or a different estate tax or under any estate tax law of the United States, upon or with respect to any property required to be included in the gross estate of a decedent under any such law, the amount of the tax so paid shall be equitably prorated among the persons interested in the estate to whom such property is or may be transferred or to whom any benefit accrues.

(b) Such proration shall be made in the proportion, as near as may be, that the value of the property, interest or benefit of each such person bears to the total value of the property, interests and benefits received by all such persons interested in the estate except that in making such proration allowances shall be made for any exemptions granted by the law imposing the tax and for any deductions allowed by such law for the purpose of arriving at the value of the net estate and except that in cases where a trust is created or other provision made whereby any person is given an interest in income or an estate for years or for life or other temporary interest in any property or fund, the tax on both such temporary interest and on the remainder thereafter shall be charged against and be paid out of the corpus of such property or fund without apportionment between remainders and temporary estates.

(c) For the purposes of this chapter the term "persons interested in the estate'' shall with respect to both state and federal taxes include all persons who may be entitled to receive or who have received any property or interest which is required to be included in the gross estate of a decedent or any benefit whatsoever with respect to any such property or interest, whether under a will or intestacy or by reason of any transfer, trust, estate, interest, right, power or relinquishment of power taxable under any of the aforementioned laws providing for the levy or assessment of estate taxes.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2901.;



§ 2902. Definitions [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

The tax shall be paid by the executor, administrator or other fiduciary out of the estate before its distribution.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2902.;



§ 2903. Apportionment by will or other dispositive instrument [Effective Jan. 1, 2017, but see § 2914 of this title for future applicability]

(a) Where any property required to be included in the gross estate does not come into the possession of the executor, administrator or other fiduciary, the executor, administrator or other fiduciary shall recover from whoever is in possession or from the persons interested in the estate the proportionate amount of such tax payable by the persons interested in the estate with which such persons are chargeable under this chapter.

(b) The Court of Chancery of the county in which any such accounting has been made or in which any such appropriate action or proceeding is pending may, by order, direct the payment of such amount of tax by such persons to the executor, administrator or other fiduciary, in accordance with subsection (a) of this section.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2903; 57 Del. Laws, c. 402, § 3; 70 Del Laws, c. 186, § 1.;



§ 2904. Statutory apportionment of estate taxes [Effective Jan. 1, 2017, but see § 2914 of this title for future applicability]

No executor, administrator or other person acting in a fiduciary capacity shall be required to transfer, pay over or distribute any fund or property which may have either a federal or a state tax imposed upon it or which may be liable for the payment of any federal or state tax, until the amount of such tax or taxes due from the devisee, legatee, distributee or other person to whom such property is transferred, is paid or, if the apportionment of tax has not been determined, adequate security is furnished by the transferee for such payment.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2904.;



§ 2905. Credits and deferrals [Effective Jan. 1, 2017, but see § 2914 of this title for future applicability]

(a) The Court of Chancery has jurisdiction and all power necessary to make the prorations and the orders directing the payment of amounts of tax contemplated by this chapter.

(b) Such jurisdiction may be invoked by petition filed in the Court of Chancery by an executor, administrator, temporary administrator, trustee or other person acting in a fiduciary capacity or any other person having such an interest as may in the judgment of the Court entitle such person to file such a petition.

(c) The Court of Chancery, upon making a determination as provided in § 2901 of this title, shall make a decree or order directing the executor, administrator or other fiduciary to charge the prorated amounts against the persons against whom the tax has been so prorated, insofar as such person is in possession of property or interests of such persons against whom such charge has been made, and summarily directing all other persons against whom the tax has been so prorated or who are in possession of property or interests of such persons to make payment of such prorated amounts to such executor, administrator or other fiduciary or to another person who has paid such tax.

(d) Every petition under subsection (b) of this section shall make all living interested persons parties defendant to the proceeding and they shall be summoned or otherwise notified as provided by the rules of the Court of Chancery relating to partition causes.

(e) The Court may appoint a guardian or guardians ad litem to represent the interests of persons who by reason of their minority or other cause are incompetent or of unborn or unascertainable persons who may have an interest in the estate.

(f) The Court may hear the cause upon oral testimony of witnesses or otherwise.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2905; 57 Del. Laws, c. 402, § 3; 70 Del Laws, c. 186, § 1.;



§ 2906. Insulated property: advancement of tax [Effective Jan. 1, 2017, but see § 2914 of this title for future applicability]

The foregoing provisions of this chapter shall not apply where and to the extent that a testator provides in the testator's will for another method of apportionment or allocation of the taxes referred to in § 2901 of this title or where and to the extent that the written terms of an inter vivos transfer provide for another method of apportionment or allocation of such taxes which may be imposed with respect to the specific fund so transferred. Such provision in a will or in the terms of an inter vivos transfer may be in the form of a direction or of a grant of discretion to an executor or trustee to apportion or allocate such taxes or to pay such taxes out of the residuary estate under a will or from any other portion or portions of the estate passing under the will or out of the property transferred inter vivos.

46 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 405, § 1; 12 Del. C. 1953, § 2906; 70 Del Laws, c. 186, § 1.;



§ 2907. Apportionment and recapture of special elective benefits [Effective Jan. 1, 2017, but see § 2914 of this title for future applicability]

(a) In this section:

(1) "Special elective benefit'' means a reduction in an estate tax obtained by an election for:

a. A reduced valuation of specified property that is included in the gross estate;

b. A deduction from the gross estate, other than a marital or charitable deduction, allowed for specified property; or

c. An exclusion from the gross estate of specified property.

(2) "Specified property'' means property for which an election has been made for a special elective benefit.

(b) If an election is made for 1 or more special elective benefits, an initial apportionment of a hypothetical estate tax must be computed as if no election for any of those benefits had been made. The aggregate reduction in estate tax resulting from all elections made must be allocated among holders of interests in the specified property in the proportion that the amount of deduction, reduced valuation, or exclusion attributable to each holder's interest bears to the aggregate amount of deductions, reduced valuations, and exclusions obtained by the decedent's estate from the elections. If the estate tax initially apportioned to the holder of an interest in specified property is reduced to zero, any excess amount of reduction reduces ratably the estate tax apportioned to other persons that receive interests in the apportionable estate.

(c) An additional estate tax imposed to recapture all or part of a special elective benefit must be charged to the persons that are liable for the additional tax under the law providing for the recapture.

79 Del. Laws, c. 159, § 1.;



§ 2908. Securing payment of estate tax from property in possession of fiduciary [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) A fiduciary may defer a distribution of property until the fiduciary is satisfied that adequate provision for payment of the estate tax has been made.

(b) A fiduciary may withhold from a distributee an amount equal to the amount of estate tax apportioned to an interest of the distributee and the estate tax required to be advanced by the distributee.

(c) As a condition to a distribution, a fiduciary may require the distributee to provide a bond or other security for the portion of the estate tax apportioned to the distributee and also for the estate tax required to be advanced by the distributee.

79 Del. Laws, c. 159, § 1.;



§ 2909. Collection of estate tax by fiduciary [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) A fiduciary responsible for payment of an estate tax may collect from any person the tax apportioned to and the tax required to be advanced by the person.

(b) Except as otherwise provided in § 2906 of this title, any estate tax due from a person that cannot be collected from the person may be collected by the fiduciary from other persons in the following order of priority:

(1) Any person having an interest in the apportionable estate which is not exonerated from the tax;

(2) Any other person having an interest in the apportionable estate;

(3) Any person having an interest in the gross estate.

(c) A domiciliary fiduciary may recover from an ancillary personal representative the estate tax apportioned to the property controlled by the ancillary personal representative.

(d) The total tax collected from a person pursuant to this chapter may not exceed the value of the person's interest.

79 Del. Laws, c. 159, § 1.;



§ 2910. Right of reimbursement [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) A person required under § 2909 of this title to pay an estate tax greater than the amount due from the person under § 2903 or § 2904 of this title has a right to reimbursement from another person to the extent that the other person has not paid the tax required by § 2903 or § 2904 of this title and a right to reimbursement ratably from other persons to the extent that each has not contributed a portion of the amount collected under § 2909(b) of this title.

(b) A fiduciary may enforce the right of reimbursement under subsection (a) of this section on behalf of the person that is entitled to the reimbursement and shall take reasonable steps to do so if requested by the person.

79 Del. Laws, c. 159, § 1.;



§ 2911. Jurisdiction of Court of Chancery; action to determine or enforce chapter [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) The Court of Chancery has jurisdiction and all power necessary to make the prorations and the orders directing the payment of amounts of tax contemplated by this chapter.

(b) Such jurisdiction may be invoked by petition filed in the Court of Chancery by an executor, administrator, temporary administrator, trustee or other person acting in a fiduciary capacity, transferee, beneficiary of the gross estate, or any other person having such an interest as may in the judgment of the Court entitle such person to file such a petition.

(c) The Court of Chancery, upon making a determination as provided in this chapter, shall make a decree or order directing the executor, administrator or other fiduciary to charge the prorated amounts against the persons against whom the tax has been so prorated, insofar as such person is in possession of property or interests of such persons against whom such charge has been made, and summarily directing all other persons against whom the tax has been so prorated or who are in possession of property or interests of such persons to make payment of such prorated amounts to such executor, administrator or other fiduciary or to another person who has paid such tax.

79 Del. Laws, c. 159, § 1.;



§ 2912. Uniformity of application and construction [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact similar legislation.

79 Del. Laws, c. 159, § 1.;



§ 2913. Severability [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

79 Del. Laws, c. 159, § 1.;



§ 2914. Delayed application [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

(a) Sections 2903 through 2907 of this title do not apply to the estate of a decedent who dies on or within 3 years after the effective date of this chapter, nor to the estate of a decedent who dies more than 3 years after the effective date of this chapter if the decedent continuously lacked testamentary capacity from the expiration of the 3-year period until the date of death.

(b) For the estate of a decedent who dies on or after January 1, 2014, to which §§ 2903-2907 do not apply, estate taxes must be apportioned pursuant to the law in effect immediately before January 1, 2014.

79 Del. Laws, c. 159, § 1.;



§ 2915. Effective date [Effective Jan. 1, 2014, but see § 2914 of this title for future applicability]

This chapter takes effect for decedents dying on or after January 1, 2014.

79 Del. Laws, c. 159, § 1.;






CHAPTER 31. SUITS AGAINST EXECUTORS AND ADMINISTRATORS

Subchapter I Suit for Legacy or Distributive Share

§ 3101. Action at law

(a) An action at law may be maintained against an executor or administrator for a legacy or distributive share that is due. Assets in the executor's or administrator's hands to pay a legacy shall create a legal liability and raise a consequent promise to pay it. If there are not sufficient assets to pay the whole legacy, a part may be recovered. If the delivery of a specific legacy has been refused, the value of it may be recovered by an action at law. There shall be a legal liability to pay a distributive share and a consequent implied promise.

(b) An action at law shall not lie for a legacy which is either directly or by implication the subject of a trust.

Code 1852, §§ 1852-1854, 2591, 2592; Code 1915, §§ 3397, 4520; Code 1935, §§ 3860, 4974; 12 Del. C. 1953, § 3101.;



§ 3102. Action by infant legatee

An infant legatee may sue for the legacy by guardian or next friend, as in other cases.

Code 1852, § 2593; Code 1915, § 4521; Code 1935, § 4975; 12 Del. C. 1953, § 3102; 70 Del Laws, c. 186, § 1.;



§ 3103. Appointment of auditors; duties

If the defense to an action for a legacy is insufficient assets to pay all the debts and legacies, the court shall appoint auditors to examine the accounts of the executor or administrator with the will annexed. The auditors, after full hearing of the parties upon notice to them respectively of the times and places of such hearing, shall report the condition of the accounts, what assets will remain after payment of the debts and what proportion of such residue is properly applicable to the plaintiff's legacy, having regard to all such settlements of the accounts as may have been made before any court or officer having authority to settle the same.

Code 1852, § 2595; Code 1915, § 4523; Code 1935, § 4977; 12 Del. C. 1953, § 3103.;



§ 3104. Exceptions to auditors' report

Exceptions may be taken by either of the parties to the report of auditors and thereupon the court, upon hearing the exceptions, may correct any errors in such report.

Code 1852, § 2596; Code 1915, § 4524; Code 1935, § 4978; 12 Del. C. 1953, § 3104.;



§ 3105. Judgment and execution

If, upon proceedings under this subchapter, the assets are found insufficient to pay all the debts and legacies of the testator, execution shall be awarded only for such proportion of the assets as may be properly applicable to the plaintiff's legacy, but judgment for the whole legacy shall be entered and shall stand as a security for the payment of the residue of the legacy, when sufficient assets for such payment shall come to the hands of the executor or administrator. A scire facias shall lie for further execution, suggesting that other assets have come to the hands of the executor or administrator.

Code 1852, § 2597; Code 1915, § 4525; Code 1935, § 4979; 12 Del. C. 1953, § 3105.;



§ 3106. Costs; liability of personal representative therefor

The court shall exercise equitable powers in respect to costs. In case of inexcusable neglect or delay on the part of the executor or administrator to pay the legacy demanded or a proportional part thereof the court may order that the costs be paid by the executor or administrator. No costs shall be recovered in an action brought for a legacy without a reasonable demand for the same first made upon the executor or administrator who ought to pay the same.

Code 1852, § 2598; Code 1915, § 4526; Code 1935, § 4980; 12 Del. C. 1953, § 3106; 70 Del Laws, c. 186, § 1.;



§ 3107. Security to refund legacy

The court shall exercise equitable powers in requiring the plaintiff to give security to refund the legacy or any part thereof and also in respect to the delivery and acceptance of a specific legacy.

Code 1852, § 2599; Code 1915, § 4527; Code 1935, § 4981; 12 Del. C. 1953, § 3107.;






Subchapter II General

§ 3121. Consequences of instituting suit without presenting claim

If in an action against an executor or administrator for a debt against the decedent the affidavit required by § 2104 of this title is not produced by the plaintiff, the action shall, upon motion, be dismissed and if such action has been brought, without previously exhibiting to the defendant an affidavit in due form, the plaintiff shall not recover any costs, unless the action has been controverted. The question of disallowance of costs shall be decided by the court on a rule to show cause, which shall not be granted unless the exhibiting of an affidavit be denied on oath or affirmation.

Code 1852, § 1836; Code 1915, § 3376; Code 1935, § 3841; 12 Del. C. 1953, § 3121.;



§ 3122. Process; default judgment and proceedings thereon

In an action against an executor or administrator the first process shall be a summons. If the defendant, being summoned, does not appear, judgment by default shall be entered against the defendant and upon such judgment the Superior Court may, upon motion, order the Prothonotary to ascertain the amount in which case, at least 5 days' written notice shall be given to the defendant of the time when the Prothonotary will consider the case and execution may be issued as soon as the amount is ascertained or, upon such judgment by default, a rule of reference may be entered as prescribed in Chapter 47 of Title 10 or a writ of inquiry awarded if it be a case proper for the writ.

Code 1852, § 1863; Code 1915, § 3400; Code 1935, § 3863; 12 Del. C. 1953, § 3122; 70 Del Laws, c. 186, § 1.;



§ 3123. Effect of judgment against executor or administrator

(a) The effect of judgments against executors or administrators, on the report of referees, as to the question of assets and the lien of such judgments on the real estate of the deceased shall be as provided by Chapter 47 of Title 10.

(b) Judgments before justices of the peace against executors and administrators shall be judgments of assets. Writs of scire facias upon a suggestion of waste may be sued out and tried. Judgment and execution shall be awarded, as provided by § 9542 of Title 10.

Code 1852, § 1864; Code 1915, § 3401; Code 1935, § 3864; 12 Del. C. 1953, § 3123.;



§ 3124. Costs; allowance in account

Costs shall be awarded to and against executors and administrators in like manner as other parties, but costs awarded against them shall not be allowed in their accounts, unless the court shall certify the propriety of such allowance or there is other good evidence that they were properly incurred.

Code 1852, § 1865; Code 1915, § 3402; Code 1935, § 3865; 12 Del. C. 1953, § 3124.;



§ 3125. Suit for specific performance of decedent's contract for sale of real estate; proof and recording of contract; effect of deed

(a) Before suit shall be brought against an executor or administrator upon a written contract of the decedent under seal or under hand and attested by 1 or more witnesses for the conveyance of any real estate within the State, the person with whom such contract was made or who is entitled to the benefit thereof, either as heir, devisee, assignee or otherwise, shall cause the contract to be proved in the Court of Chancery in the county where the premises are situated and recorded in the recorder's office therein and shall thereupon apply to the executor or administrator for the fulfillment of the contract. Thereupon, the executor or administrator, if the consideration of the premises has been paid or upon payment thereof, may exhibit to such Court a petition stating the facts and praying authority to convey the premises in execution of the contract. The Court may inquire into the case and order specific performance of the contract, according to equity and good conscience. A deed made pursuant to such order shall be as effectual as if executed by the decedent in the decedent's lifetime.

(b) If the premises lie partly in 2 counties, the proof may be taken and the order made in either, but the contract must be recorded in each.

(c) If it is evident that the executor or administrator cannot fulfill the contract specifically or if it is a case in which a specific execution ought not to be accepted, proceedings under this section shall not be necessary.

(d) If a suit is brought against the true intent of this section, the Court may dismiss the action.

Code 1852, §§ 1859-1862; Code 1915, § 3399; Code 1935, § 3862; 12 Del. C. 1953, § 3125; 70 Del Laws, c. 186, § 1.;









CHAPTER 33. ADMINISTRATIVE PROVISIONS

§ 3301. Application of chapter; definitions [For application of this section, see 79 Del. Laws, c. 172, § 6]

(a) This chapter shall govern fiduciaries, as well as agents in certain instances, now or hereafter acting under governing instruments.

(b) The term "agents'' shall mean custodians (other than those acting under the Uniform Transfers to Minors Act, Chapter 45 of this title), escrow agents, managing agents and other persons holding, other than in the capacity of a fiduciary as defined in this section, property belonging to another person whether that other person is a fiduciary or a nonfiduciary.

(c) The term "clearing corporation'' shall refer to a "clearing corporation'' as defined in § 8-102 of Title 6.

(d) The term "fiduciary'' shall mean trustees, personal representatives, guardians, custodians under the Uniform Transfers to Minors Act (Chapter 45 of this title) agents to the extent delegated duties by another fiduciary and other fiduciaries.

(e) The term "governing instrument'' shall mean a will, trust agreement or declaration, court order or other instrument that creates or defines the duties and powers of a fiduciary and shall include any instrument that modifies a governing instrument or, in effect, alters the duties and powers of a fiduciary or other terms of a governing instrument.

(f) The terms "legal investment'' or "authorized investment'' or words of similar import, as used in any governing instrument, shall mean any investment which is permitted by the terms of § 3302 of this title.

(g) The term "wilful misconduct'' shall mean intentional wrongdoing, not mere negligence, gross negligence or recklessness and "wrongdoing'' means malicious conduct or conduct designed to defraud or seek an unconscionable advantage.

(h) For purposes of construing a governing instrument, unless a contrary statement appears in such governing instrument:

(1) The term "fiduciary fund'' means the trust, estate, guardianship account, or account established under a Uniform Transfers to Minors Act [Chapter 45 of this title] that is being administered by a fiduciary.

(2) The term "interested person'' means any living person who:

a. Is an income beneficiary or remainder beneficiary of a trust;

b. Has a vested interest in a decedent's estate;

c. Receives benefits as a ward from a guardianship account; or

d. Is the minor with respect to an account established under a Uniform Transfers to Minors Act [Chapter 45 of this title].

(3) The term "issue'' shall denote a distribution per stirpes, such that the children of the person whose issue is referred to shall be taken to be the heads of the respective stocks of issue and a person legally adopted, whether under or over the age of 18 years at adoption, shall thereafter be considered to be a child and issue of the adopting person and an issue of the ascendants of the adopting person, and the issue of the person so adopted shall be considered to be issue of the adopting person and the adopting person's ascendants.

(4) The term "wilful misconduct'' means intentional wrongdoing, not mere negligence, gross negligence or recklessness and "wrongdoing'' means malicious conduct or conduct designed to defraud or seek an unconscionable advantage.

25 Del. Laws, c. 226, § 3; Code 1915, § 3875; 37 Del. Laws, c. 259, § 1; 40 Del. Laws, c. 230, § 1; Code 1935, § 4401; 43 Del. Laws, c. 224, § 1; 44 Del. Laws, c. 171, § 1; 12 Del. C. 1953, § 3301; 59 Del. Laws, c. 271, § 2; 76 Del. Laws, c. 254, § 2; 77 Del. Laws, c. 98, §§ 3-5; 77 Del. Laws, c. 330, §§ 1, 2; 78 Del. Laws, c. 117, § 2; 79 Del. Laws, c. 172, § 2.;



§ 3302. Degree of care; authorized investments [For application of this section, see 79 Del. Laws, c. 172, § 6]

(a) When investing, reinvesting, purchasing, acquiring, exchanging, retaining, selling and managing property for the benefit of another, a fiduciary shall act with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use to attain the purposes of the account. In making investment decisions, a fiduciary may consider the general economic conditions, the anticipated tax consequences of the investment and the anticipated duration of the account and the needs of its beneficiaries.

(b) Within the limitations of the foregoing standard and considering individual investments as part of an overall investment strategy, a fiduciary is authorized to acquire every kind of property, real, personal or mixed, and every kind of investment, wherever located, whether within or without the United States, including, but not by way of limitation, bonds, debentures and other corporate obligations, stocks, preferred or common, shares or interests in common funds or common trust funds, securities of any open-end or closed-end management type investment company or investment trust registered under the Federal Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.), options, futures, warrants, limited partnership interests and life insurance. No investment made by a fiduciary shall be deemed imprudent solely because the investment is not specifically mentioned in this subsection.

(c) The propriety of an investment decision is to be determined by what the fiduciary knew or should have known at the time of the decision about:

(1) The inherent nature and expected performance of the investment portfolio;

(2) The limitations of the standard set forth in subsection (a) of this section; and

(3) The nature and extent of other investments and resources, whether held in trust or otherwise, available to the beneficiaries as they existed at the time of the decision; provided however, that the fiduciary shall have no duty to inquire as to the nature and extent of any such other investments and resources not held by the fiduciary or held by the fiduciary in a trust or trust account subject to the direction of an adviser authorized to direct the fiduciary with respect to investment decisions, within the meaning of § 3313(d) of this title, concerning the assets held in the trust or trust account.

Any determination of liability for investment performance shall consider the performance of the entire portfolio and such other factors as the fiduciary considered when the investment decision was made.

(d) Notwithstanding the foregoing provisions of this section, a trustee who discloses the application of this subsection and the limitation of the trustee's duties thereunder either in the governing instrument or in a separate writing delivered to each insured at the inception of a contract of life insurance or thereafter if prior to an event giving rise to a claim thereunder, may acquire or retain a contract of life insurance upon the life of the trustor or the trustor's spouse, or both, without liability for a loss arising from the trustee's failure to:

(1) Determine whether the contract is or remains a proper investment;

(2) Investigate the financial strength or changes in the financial strength of the life insurance company;

(3) Make a determination of whether to exercise any policy option available under the contract;

(4) Make a determination of whether to diversify such contracts relative to 1 another or to other assets, if any, administered by the trustee; or

(5) Inquire about changes in the health or financial condition of the insured or insureds relative to any such contract.

(e) Any fiduciary acting under a governing instrument shall not be liable to anyone whose interests arise from that instrument for breach of fiduciary duty for the fiduciary's good faith reliance on the express provisions of such instrument. The standards set forth in this section may be expanded, restricted or eliminated by express provisions in a governing instrument.

(f) Where a bank or trust company acting in a fiduciary capacity invests trust funds in, or otherwise acquires an interest in, a common trust fund which it or 1 of its affiliates manages, as defined in § 23A of the Federal Reserve Act (12 U.S.C. § 371c), the plan for such common trust fund shall be filed and recorded in the office of the Register in Chancery of the county in which is located the main office in Delaware of the bank or trust company which is the fiduciary for such trust funds.

(g) Fees may be charged for making an investment through a computerized or automated process, such as sweeping otherwise uninvested cash into a cash management vehicle, provided that the amount of such fees is disclosed on a continuing basis as a separate item on the regular periodic statements furnished to the beneficiaries of the account.

(h) A fiduciary is authorized, in the absence of an express provision to the contrary, whenever a law, regulation, governing instrument or order directs, requires, authorizes or permits investment in United States government obligations, to invest in those obligations, either directly or in the form of securities of, or other interests in, any open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940 (54 Stat. 847, 15 U.S.C. § 80a-1 et seq.), if the portfolio of that investment company or investment trust is limited to United States government obligations and to repurchase agreements fully collateralized by United States government obligations, which collateral shall be delivered to or held by the investment company or investment trust, either directly or through an authorized custodian.

(i) Except in the case of United States government obligations, which are treated in subsection (h) of this section above, the authority to invest in specified types of investments includes authorization to invest in any open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940 (54 Stat. 847, 15 U.S.C. § 80a-1 et seq.), or in any common or collective trust fund established and maintained by a corporate fiduciary, if the portfolio of the investment company or investment trust, or of the common or collective trust fund, consists substantially of the specified types of investments and is otherwise in conformity with the laws of the State.

25 Del. Laws, c. 226, § 3; Code 1915, § 3875; 37 Del. Laws, c. 259, § 1; 40 Del. Laws, c. 230, § 1; Code 1935, § 4401; 44 Del. Laws, c. 171, § 1; 12 Del. C. 1953, § 3302; 64 Del. Laws, c. 141, § 3; 65 Del. Laws, c. 422, § 5; 72 Del. Laws, c. 55; 74 Del. Laws, c. 81, §§ 1, 2; 75 Del. Laws, c. 97, § 18; 79 Del. Laws, c. 172, § 2.;



§ 3303. Effect of provisions of instrument [For application of this section, see 79 Del. Laws, c. 172, § 6]

(a) Notwithstanding any other provision of this Code or other law, the terms of a governing instrument may expand, restrict, eliminate, or otherwise vary:

(1) The rights and interests of beneficiaries, including, but not limited to, the right to be informed of the beneficiary's interest for a period of time;

(2) The grounds for removal of a fiduciary;

(3) The circumstances, if any, in which the fiduciary must diversify investments;

(4) A fiduciary's powers, duties, standard of care, rights of indemnification and liability to persons whose interests arise from that instrument; and

(5) Provisions of general application to trusts and trust administration;

provided, however, that nothing contained in this section shall be construed to permit the exculpation or indemnification of a fiduciary for the fiduciary's own wilful misconduct or preclude a court of competent jurisdiction from removing a fiduciary on account of the fiduciary's wilful misconduct. The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this section. It is the policy of this section to give maximum effect to the principle of freedom of disposition and to the enforceability of governing instruments.

(b) In furtherance of and not in limitation of the provisions of subsection (a) of this section, the terms of a governing instrument of a trust established and existing for religious, charitable, scientific, literary, or educational purposes or for noncharitable purposes shall not be modified by the court to change the trust's purposes unless the purposes of the trust have become unlawful under the Constitution of this State or the United States or the trust would otherwise no longer serve any religious, charitable, scientific, literary, educational, or noncharitable purpose, in which case the court shall proceed in the manner directed by § 3541 of this title. A settlor may maintain an action to enforce a charitable or noncharitable trust under this section and may designate a person or persons, whether or not born at the time of such designation, to enforce a charitable or noncharitable trust under this section. For purposes of this subsection, a "noncharitable purpose'' is a purpose within the meaning of § 3555 or § 3556 of this title.

25 Del. Laws, c. 226, § 3; Code 1915, § 3875; 37 Del. Laws, c. 259, § 1; 40 Del. Laws, c. 230, § 1; Code 1935, § 4401; 44 Del. Laws, c. 171, § 1; 47 Del. Laws, c. 19, § 1; 48 Del. Laws, c. 41, § 1; 12 Del. C. 1953, § 3303; 59 Del. Laws, c. 271, § 3; 72 Del. Laws, c. 388, § 9; 74 Del. Laws, c. 82, § 1; 75 Del. Laws, c. 97, § 3; 76 Del. Laws, c. 90, § 1; 76 Del. Laws, c. 254, § 3; 79 Del. Laws, c. 172, § 2.;



§ 3304. Retention by fiduciary of decedent's or settlor's investments

Unless expressly provided otherwise in any instrument specified in § 3303 of this title, any provisions in any such instrument prescribing, defining or limiting the kind of property in which the funds of the trust to which such instrument relates shall be invested shall not apply to any property owned by a testator at the time of the testator's death and delivered to the fiduciary by the personal representative of such testator who has created a trust by the testator's will or delivered by the settlor to the fiduciary of a trust created in a trust agreement or delivered to the fiduciary pursuant to a court order or other instrument creating or defining the fiduciary's duties and powers and such fiduciary may retain all such property so acquired, subject to the limitations of the standards set forth in § 3302 of this title. Furthermore, a provision in any such instrument directing the retention of any such property as a trust investment shall be deemed to waive any duty of diversification otherwise applicable to the fiduciary with respect to such property and shall exonerate the fiduciary from liability for retaining the property except in the case of wilful misconduct proven by clear and convincing evidence in the Court of Chancery.

25 Del. Laws, c. 226, § 3; Code 1915, § 3875; 37 Del. Laws, c. 259, § 1; 40 Del. Laws, c. 230, § 1; Code 1935, § 4401; 44 Del. Laws, c. 171, § 1; 48 Del. Laws, c. 41, § 1; 12 Del. C. 1953, § 3304; 70 Del Laws, c. 186, § 1; 77 Del. Laws, c. 330, § 3.;



§ 3305. Retention by bank or trust company acting as a fiduciary of its own stock

Unless expressly provided otherwise in any instrument specified in § 3303 of this title, a bank or trust company acting as a fiduciary and authorized so to act may retain in a trust estate shares of its own capital stock acquired in any manner referred to in § 3304 of this title, as effectively as though the instrument creating or defining the fiduciary's duties and powers expressly so provided, subject to the limitations of the standards set forth in § 3302 of this title.

25 Del. Laws, c. 226, § 3; Code 1915, § 3875; 37 Del. Laws, c. 259, § 1; 40 Del. Laws, c. 230, § 1; Code 1935, § 4401; 44 Del. Laws, c. 171, § 1; 47 Del. Laws, c. 19, § 1; 48 Del. Laws, c. 41, § 1; 12 Del. C. 1953, § 3305.;



§ 3306. Deviation from terms of instrument

Subject to the provisions of § 3303 of this title, nothing contained in this chapter shall be construed as restricting the power of a court of proper jurisdiction to permit fiduciaries to deviate from the terms of any will, agreement or other instrument relating to the acquisition, investment, reinvestment, exchange, retention, sale or management of fiduciary property.

25 Del. Laws, c. 226, § 3; Code 1915, § 3875; 37 Del. Laws, c. 259, § 1; 40 Del. Laws, c. 230, § 1; Code 1935, § 4401; 44 Del. Laws, c. 171, § 1; 12 Del. C. 1953, § 3306; 76 Del. Laws, c. 254, § 4.;



§ 3307. Common fund investments by bank or trust company; regulations

(a) A bank or trust company authorized to act in a fiduciary capacity or in the capacity of agent with investment discretion, and acting in such capacity, may invest funds held by it for investment in fractional undivided interests in a common fund composed exclusively of property permitted for investment by the terms of § 3302 of this title and of cash, if such common fund shall have been created and is managed by any bank or trust company authorized to act in a fiduciary capacity, as trustee under a written plan, an original copy of which, executed by such bank or trust company, has been filed and is recorded in the Office of the Register in Chancery of the county in which the main office of such bank or trust company is located. Under such plan it shall not be permitted that any such fractional interests shall at any time be owned by other than a bank or trust company as fiduciary under will, under agreement or for a person with a mental condition or as guardian of a minor or of the property of a person who is elderly or impaired or a person with a mental condition or physical disability or as executor or administrator or as custodian pursuant to Chapter 45 of this title or as agent with investment discretion.

(b) At least once each 3 months, as of a predetermined date, a bank or trust company administering a common fund shall determine the fair value of the assets in the common fund. No fractional interest in the common fund shall be acquired or redeemed except on the basis of such valuation and as of such valuation date. A fractional interest in such common fund may only be acquired by payment:

(1) In cash; or

(2) In property other than cash, provided that such property other than cash is a permissible investment under the terms of § 3302 of this title and under the terms of the plan of a common fund.

If a fractional interest is acquired with property other than cash, such property shall be valued for the purposes of the acquisition in the same manner as assets are valued when held in the common fund and the purchaser shall bear all costs of the transfer to the common fund of title to such property. A fractional interest in such common fund may be redeemed by payment of an amount in cash, or ratably in kind, or partly in cash and partly in kind, equal to its proportionate part of the fair value of the common fund.

A reasonable period following each such predetermined date may be used to make the computations necessary to determine the value of the common fund and of the participations therein.

(c) Unless a bank or trust company making an investment for an account in a common fund shall find that the investments of the common fund as a whole are ones in which the funds of such account might not properly be invested at the time, the investment in such common fund shall not be improper.

(d) The bank or trust company may charge a fee or commission to the common fund for its management and receive fees or commissions from participating accounts which may be invested in a common fund in addition to those it would be entitled to receive if such accounts were otherwise invested.

25 Del. Laws, c. 226, § 3; Code 1915, § 3875; 37 Del. Laws, c. 259, § 1; 40 Del. Laws, c. 230, § 1; Code 1935, § 4401; 43 Del. Laws, c. 224, § 1; 44 Del. Laws, c. 171, § 1; 46 Del. Laws, c. 268, § 1; 12 Del. C. 1953, § 3307; 55 Del. Laws, c. 209; 63 Del. Laws, c. 207, § 1; 63 Del. Laws, c. 280, § 1; 78 Del. Laws, c. 179, §§ 78, 79.;



§ 3308. Power of bank or trust company acting as a fiduciary to purchase property held by its commercial or banking department

(a) A bank or trust company shall not purchase, with funds held by it as a fiduciary, any property held by its commercial or banking department, but this prohibition shall not apply to mortgages and their accompanying bonds designated by its commercial or banking department for future trust investment at the time of acquisition by the commercial or banking department and purchased within 1 year from such time of acquisition with funds held by it in its trust department; provided the interest and taxes are current at the time of purchase by the trust department and an appraisal certificate on the real estate covered by the mortgages being purchased from at least 1 person competent and qualified to appraise real estate is obtained by the trust department at any time within 10 days prior to the purchase by and transfer to the trust department. This exception shall apply to all types of mortgages held by the commercial or banking department, including mortgages covering properties constructed during the 1-year period from the time the mortgages were acquired by the commercial or banking department; provided, with respect to the latter type of mortgages, that an appraisal certificate on the completed property from at least 1 person competent and qualified to appraise such property and a certificate from the owner of the property and/or the registered architect who planned the construction of the property certifying that the construction is complete and satisfactory in every respect, are obtained by the trust department at any time within 10 days prior to the purchase by and transfer to said department.

(b) The commercial or banking department shall make a report monthly to the board of directors of the bank or trust company listing all mortgages designated for trust investment and covering all transactions relating thereto and such report shall be noted in the minutes of the meeting of the board.

(c) The purchase of mortgages and their accompanying bonds permitted by this section shall be made subject to the limitations of the standard set forth in § 3302 of this title.

25 Del. Laws, c. 226, § 3; Code 1915, § 3875; 37 Del. Laws, c. 259, § 1; 40 Del. Laws, c. 230, § 1; Code 1935, § 4401; 48 Del. Laws, c. 226, § 1; 12 Del. C. 1953, § 3308.;



§ 3309. Identification of securities

(a) Except as otherwise provided by the terms of the governing instrument, all securities in a fiduciary estate, whether held by the fiduciary or an agent for the fiduciary, shall be held in such manner that the fiduciary's name and the fiduciary capacity in which the securities are held are fully disclosed, except as provided hereafter in this section or in § 3311 of this title.

(b) A bank or trust company acting as fiduciary or as agent for a fiduciary or nonfiduciary may hold securities in the name of its nominee without disclosing the capacity in which they are held, provided the records maintained with respect to those securities disclose the capacity in which they are held and provided there is no written objection from either a cofiduciary or the person for whom it is acting as agent.

59 Del. Laws, c. 271, § 4.;



§ 3310. Storage of securities

(a) Except as otherwise provided by the terms of the governing instrument, all securities in a fiduciary estate, whether held by the fiduciary or an agent for the fiduciary, shall be stored separately from any other securities, except as provided hereafter in this section or in § 3311 of this title.

(b) A bank or trust company may store together securities of the same class of the same issuer held by it as fiduciary or as agent for a fiduciary or nonfiduciary (but not its own securities) and may combine the securities so stored together into 1 or more securities of the same class of the same issuer, provided the records maintained with respect to those securities disclose the capacity in which they are held and provided there is no written objection from either a cofiduciary or the person for whom it is acting as agent.

59 Del. Laws, c. 271, § 5.;



§ 3311. Deposit of securities in clearing corporation

(a) Except as otherwise provided by the terms of the governing instrument, a bank or trust company may deposit or arrange for the deposit of in a clearing corporation securities held by it as fiduciary or as agent for a fiduciary or nonfiduciary, provided the records maintained with respect to those securities by such bank or trust company disclose the capacity in which they are held and provided there is no written objection from either a cofiduciary or the person for whom it is acting as agent.

(b) Securities deposited in a clearing corporation may be registered in the name of either the clearing corporation or its nominee without disclosing the capacity in which they are held.

(c) Securities deposited in a clearing corporation may be stored together with other securities of the same class of the same issuer also stored in the clearing corporation (but not the securities of the clearing corporation) and may be combined with such other securities into 1 or more securities of the same class of the same issuer.

59 Del. Laws, c. 271, § 6; 61 Del. Laws, c. 489, § 1.;



§ 3312. Investments in affiliated investments; transactions with affiliates

(a) As used in this section:

(1) "Affiliate'' means any corporation or other entity that directly or indirectly through 1 or more intermediaries controls, is controlled by or is under common control with the fiduciary.

(2) "Affiliated investment'' means an investment for which the fiduciary or an affiliate of the fiduciary acts as adviser, administrator, distributor, placement agent, underwriter, broker or in any other capacity for which it receives or has received a fee or commission from such investment or an investment acquired or disposed of in a transaction for which the fiduciary or an affiliate of the fiduciary receives or has received a fee or commission.

(3) "Fee or commission'' means compensation paid to a fiduciary or an affiliate thereof on account of its services to or on behalf of an investment.

(4) "Fiduciary'' means any person, including a bank or trust company, acting as a fiduciary as defined in § 3301(d) of this title, and includes an agent with investment discretion.

(5) "Investment'' shall mean any security as defined in § 2(a)(1) of the Securities Act of 1933, any contract of sale of a commodity for future delivery within the meaning of § 2(i) of the Commodity Exchange Act, or any other asset permitted for fiduciary accounts pursuant to the terms of § 3302 of this title or by the terms of the governing instrument, including by way of illustration and not limitation, shares or interests in a private investment fund (including a private investment fund organized as a limited partnership, limited liability company, a statutory or common law business trust, or a real estate investment trust), joint venture or other general or limited partnership, or an open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940.

(b) Subject to the investment standards stated in § 3302 of this title, a fiduciary may purchase, sell, hold or otherwise deal with an affiliate or an interest in an affiliated investment and, upon satisfaction of the conditions stated in subsection (c) of this section, such fiduciary may receive fiduciary compensation from such account at the same rate as the fiduciary would otherwise be entitled to be compensated.

(c) A fiduciary seeking compensation pursuant to subsection (b) of this section shall disclose to each principal in an agency relationship, and to all current recipients of account statements of any other fiduciary account, all fees or commissions paid or to be paid by the account, or received or to be received by an affiliate arising from such affiliated investment or such other dealing with an affiliate. The disclosure required under this subsection may be given either in a copy of the prospectus or any other disclosure document prepared for the affiliated investment under federal or state securities laws or in a written summary that includes all fees or commissions received or to be received by the fiduciary or any affiliate of the fiduciary and an explanation of the manner in which such fees or commissions are calculated (either as a percentage of the assets invested or by some other method). Such disclosure shall be made at least annually unless there has been no increase in the rate at which such fees or commissions are calculated since the most recent disclosure. Notwithstanding the foregoing provisions of this subsection, no such disclosure is required if the governing instrument or a court order expressly authorizes the fiduciary to invest the fiduciary account in affiliated investments or otherwise deal with an affiliate or an interest in an affiliated investment.

(d) A fiduciary that has complied with subsection (c) of this section (whether by making the applicable disclosure or by relying on the terms of a governing instrument or court order) shall have full authority to administer an affiliated investment (including the authority to vote proxies thereon) without regard to the affiliation between the fiduciary and the investment.

65 Del. Laws, c. 422, § 5; 72 Del. Laws, c. 33, § 1; 73 Del. Laws, c. 329, § 54; 74 Del. Laws, c. 82, § 2; 74 Del. Laws, c. 268, §§ 1, 2, 3, 4, 5; 77 Del. Laws, c. 330, § 4.;



§ 3313. Advisers [For application of this section, see 79 Del. Laws, c. 197, § 3]

(a) Where 1 or more persons are given authority by the terms of a governing instrument to direct, consent to or disapprove a fiduciary's actual or proposed investment decisions, distribution decisions or other decision of the fiduciary, such persons shall be considered to be advisers and fiduciaries when exercising such authority provided, however, that the governing instrument may provide that any such adviser (including a protector) shall act in a nonfiduciary capacity.

(b) If a governing instrument provides that a fiduciary is to follow the direction of an adviser, and the fiduciary acts in accordance with such a direction, then except in cases of wilful misconduct on the part of the fiduciary so directed, the fiduciary shall not be liable for any loss resulting directly or indirectly from any such act.

(c) If a governing instrument provides that a fiduciary is to make decisions with the consent of an adviser, then except in cases of wilful misconduct or gross negligence on the part of the fiduciary, the fiduciary shall not be liable for any loss resulting directly or indirectly from any act taken or omitted as a result of such adviser's failure to provide such consent after having been requested to do so by the fiduciary.

(d) For purposes of this section, "investment decision'' means with respect to any investment, the retention, purchase, sale, exchange, tender or other transaction affecting the ownership thereof or rights therein and with respect to nonpublicly traded investments, the valuation thereof, and an adviser with authority with respect to such decisions is an investment adviser.

(e) Whenever a governing instrument provides that a fiduciary is to follow the direction of an adviser with respect to investment decisions, distribution decisions, or other decisions of the fiduciary, then, except to the extent that the governing instrument provides otherwise, the fiduciary shall have no duty to:

(1) Monitor the conduct of the adviser;

(2) Provide advice to the adviser or consult with the adviser; or

(3) Communicate with or warn or apprise any beneficiary or third party concerning instances in which the fiduciary would or might have exercised the fiduciary's own discretion in a manner different from the manner directed by the adviser.

Absent clear and convincing evidence to the contrary, the actions of the fiduciary pertaining to matters within the scope of the adviser's authority (such as confirming that the adviser's directions have been carried out and recording and reporting actions taken at the adviser's direction), shall be presumed to be administrative actions taken by the fiduciary solely to allow the fiduciary to perform those duties assigned to the fiduciary under the governing instrument and such administrative actions shall not be deemed to constitute an undertaking by the fiduciary to monitor the adviser or otherwise participate in actions within the scope of the adviser's authority.

(f) For purposes of this section, the term "adviser'' shall include a "protector'' who shall have all of the power and authority granted to the protector by the terms of the governing instrument, which may include but shall not be limited to:

(1) The power to remove and appoint trustees, advisers, trust committee members, and other protectors;

(2) The power to modify or amend the governing instrument to achieve favorable tax status or to facilitate the efficient administration of the trust; and

(3) The power to modify, expand, or restrict the terms of a power of appointment granted to a beneficiary by the governing instrument.

65 Del. Laws, c. 422, § 5; 69 Del. Laws, c. 279, § 1; 74 Del. Laws, c. 82, § 3; 76 Del. Laws, c. 90, § 2; 76 Del. Laws, c. 254, § 5; 78 Del. Laws, c. 117, § 3; 79 Del. Laws, c. 197, § 1.;



§ 3314. Limitation on certain fiduciary powers

(a) This section shall apply to:

(1) Any trust created under a governing instrument that, but for this section, would permit any of the powers described in subsection (c) of this section to be exercised by the fiduciary unless the governing instrument expressly provides that this section does not apply.

(2) For purposes of this section, the term "fiduciary'' means any trustee or trust adviser or the personal representative of an estate except to the extent the governing instrument expressly states that such person is not serving in a fiduciary capacity.

(b) This section shall not apply to:

(1) Any trust during the time that the trust is revocable or amendable by its trustor.

(2) A spouse of a decedent or trustor where the spouse is a fiduciary of a testamentary or inter vivos trust for which a marital deduction has been allowed.

(3) A fiduciary who possesses in such fiduciary's individual, nonfiduciary, capacity an unlimited right to appoint all or part of the property held in trust to the fiduciary, the fiduciary's estate, the fiduciary's creditors, or the creditors of the fiduciary's estate.

(4) A trust under a governing instrument that by specific reference expressly rejects the application of this section.

(5) A trust created under a governing instrument executed on or before August 1, 2008, if, in the case of a fiduciary's possessing a power described in subsection (c) of this section and dying at any time on or after August 1, 2008, no part of the property of the trust would be included in the gross estate of the fiduciary for federal estate-tax purposes or, notwithstanding that all or some part of the property held in trust would be so included, no federal estate tax would be payable by such estate.

(6) A trust created under a governing instrument executed on or before August 1, 2008, if, in the case of a beneficiary's possessing a power to appoint a trustee and dying at any time on or after August 1, 2008, no part of the property of the trust would be included in the gross estate of the beneficiary for federal estate-tax purposes or, notwithstanding that all or some part of the property held in trust would be so included, no federal estate tax would be payable by such estate.

(c) The following powers conferred by a governing instrument upon a fiduciary in that fiduciary's capacity as a fiduciary shall not be exercised by that fiduciary:

(1) The power to make discretionary distributions of either principal or income to or for the benefit of the fiduciary, the fiduciary's estate, the creditors of the fiduciary, or the creditors of the fiduciary's estate unless the power is either:

a. Limited by an ascertainable standard relating to the fiduciary's health, education, support, or maintenance within the meaning of 26 U.S.C. §§ 2041 (relating to powers of appointment) and 2514 (relating to powers of appointment); or

b. Exercisable by the fiduciary only in conjunction with another person having a substantial interest in the property subject to the power which is adverse to the interest of the fiduciary within the meaning of 26 U.S.C. § 2041(b)(1)(C)(ii).

(2) The power to make discretionary distributions of either principal or income to satisfy any of the fiduciary's personal legal obligations for support or other purposes.

(3) The power to make discretionary allocations in the fiduciary's personal favor of receipts or expenses as between income and principal unless the fiduciary has no power to enlarge or shift any beneficial interest except as an incidental consequence of the discharge of the fiduciary's duties.

(4) The power to exercise any of the powers proscribed in this subsection with regard to an individual other than the fiduciary to the extent that the individual could exercise a similar prohibited power in connection with a trust that benefits the fiduciary.

(5) The power to make an election, other than an election under 26 U.S.C. §§ 2056(b)(7) and 2523(f) (relating to the federal estate-tax and gift-tax marital deductions), in a fiduciary capacity that would cause the property over which the election could be made to be included in the gross estate of the fiduciary for federal estate-tax purposes.

(d) Notwithstanding the foregoing provisions:

(1) If a fiduciary is prohibited by this section from exercising a power conferred upon the fiduciary, the fiduciary nevertheless may exercise that power but shall be limited to distributions for the fiduciary's health, education, support, or maintenance to the extent otherwise permitted by the terms of the trust.

(2) Unless otherwise prohibited by the provisions of this section, a fiduciary may exercise a power described herein in favor of someone other than the fiduciary, the fiduciary's estate, the creditors of the fiduciary, or the creditors of the fiduciary's estate.

(3) Subject to the preceding paragraphs of this subsection, any purported exercise of a power proscribed by subsection (c) of this section shall be void and of no effect.

(e) If a governing instrument creates a power proscribed by this section:

(1) If the power is conferred on 2 or more fiduciaries, it may be exercised by the fiduciary or fiduciaries who are not so prohibited as if they were the only fiduciary or fiduciaries.

(2) If there is no fiduciary in office who can exercise the power as provided in paragraph (e)(1) of this section, the court, upon petition and hearing after such notice as it may direct, shall appoint a fiduciary who is not disqualified and whose term in office shall be as the court directs for the sole purpose of exercising the power that the other fiduciary or fiduciaries cannot exercise.

(3) The court may, upon petition by any fiduciary or beneficiary of the trust subject to the power, appoint an additional fiduciary or fiduciaries.

(f) No beneficiary of a trust in an individual, fiduciary, or other capacity may appoint, or remove and appoint, a fiduciary who is related or subordinate to the beneficiary within the meaning of 26 U.S.C. § 672(c) unless:

(1) The fiduciary's discretionary power to make distributions to or for the beneficiary is limited by an ascertainable standard relating to the beneficiary's health, education, support, or maintenance within the meaning of 26 U.S.C. §§ 2041 and 2514;

(2) The fiduciary's discretionary power may not be exercised to satisfy any of the beneficiary's legal obligations for support or other purposes; and

(3) The fiduciary's discretionary power may not be exercised to grant to the beneficiary a general power to appoint property of the trust to the beneficiary, the beneficiary's estate, or the creditors thereof within the meaning of 26 U.S.C. § 2041.

(4) This subsection shall not apply if the appointment of the fiduciary by the beneficiary may be made only in conjunction with another person having a substantial interest in the property of the trust subject to the power which is adverse to the exercise of the power in favor of the beneficiary within the meaning of 26 U.S.C. § 2041(b)(1)(C)(ii).

76 Del. Laws, c. 254, § 6; 70 Del. Laws, c. 186, § 1.;



§ 3315. Trustee's exercise of discretion; review by court; discretionary interests

(a) Where discretion is conferred upon the fiduciary with respect to the exercise of a power, its exercise by the fiduciary shall be considered to be proper unless the court determines that the discretion has been abused within the meaning of § 187 of the Restatement (Second) of Trusts, not §§ 50 and 60 of the Restatement (Third) of Trusts.

(b) A beneficiary eligible to receive distributions from a trust in the trustee's discretion has a discretionary interest in the trust. A creditor may not directly or indirectly compel the distribution of a discretionary interest except to the extent expressly granted by the terms of a governing instrument in accordance with § 3536(a) of this title.

76 Del. Laws, c. 254, § 7.;



§ 3316. Substituted property; equivalent value; fiduciary duty [For application of this section, see 79 Del. Laws, c. 197, § 3]

Except as otherwise expressly provided by the terms of a governing instrument, if a trustor has a power to substitute property of equivalent value, the fiduciary responsible for investment decisions has a fiduciary duty to determine that the substituted property is of equivalent value prior to allowing the substitution.

77 Del. Laws, c. 330, § 5; 79 Del. Laws, c. 197, § 1.;



§ 3317. Co-fiduciaries; duty to keep informed

Except as otherwise provided in a governing instrument, each trust fiduciary (including trustees, advisers, protectors, and other fiduciaries) has a fiduciary duty upon request to keep all of the other fiduciaries for the trust reasonably informed about the administration of the trust with respect to any specific duty or function being performed by such fiduciary to the extent that providing such information to the other fiduciaries is reasonably necessary for the other fiduciaries to perform their duties; provided, however, that a fiduciary requesting and receiving any such information shall have no duty to: monitor the conduct of the fiduciary providing the information; provide advice to or consult with the fiduciary providing the information; or communicate with or warn or apprise any beneficiary or third party concerning instances in which the fiduciary receiving the information would or might have exercised the fiduciary's own discretion in a manner different from the manner in which such discretion was actually exercised by the fiduciary providing the information.

77 Del. Laws, c. 330, § 6.;



§ 3321. Applicability of chapter; definitions

Repealed 76 Del. Laws, c. 254, § 8.



§ 3322. Fiduciary agency contracts; delegation

(a) A fiduciary acting under a governing instrument which neither affirmatively permits the fiduciary to hire agents, nor expressly prohibits the fiduciary from hiring agents, may employ agents and pay them from the fiduciary fund in accordance with this section. Such agents may be hired to assist in the performance of such fiduciary's administrative duties, whether discretionary or ministerial, or to render investment advice, if the fiduciary reasonably believes in the exercise of its discretion that such an arrangement is in the best interests of all interested persons and will improve the investment performance or the efficiency of the administration of the fiduciary fund. The agent must observe the same standard of care required of the fiduciary with respect to each responsibility so delegated, and neither the establishment of such agency relationship nor the performance of such agent shall diminish, increase or otherwise affect the standard by which the performance of the fiduciary is governed. In any suit or proceeding involving an evaluation of fiduciary performance, the fiduciary shall be liable for abusing its discretion in hiring such agent, for negligently hiring such agent, or for negligently continuing the agency relationship, but shall not otherwise be liable for the conduct of such agent.

(b) A fiduciary may delegate investment functions to any person including a cofiduciary subject to the standard of care required of the fiduciary in making investment decisions of the type so delegated with respect to the fiduciary fund. A fiduciary may delegate management functions to any person including a cofiduciary subject to the standard of care required of the fiduciary in making management decisions of the type so delegated with respect to the fiduciary fund.

(c) A fiduciary shall not be responsible for the decisions or actions of any agent to which functions are delegated pursuant to this section if the fiduciary exercises the standard of care required of the fiduciary in making such decisions when selecting the agent, when establishing the scope and specific terms of the delegation and when reviewing periodically the agent's actions in order to monitor the agent's performance and compliance with the scope and specific terms of the delegation.

(d) The agent shall comply with the scope and terms of the delegation and shall exercise the delegated function subject to the standard of care required of the fiduciary and shall be liable to the trust for failure to do so.

(e) An agent who accepts the delegation of a fiduciary's function from a fiduciary who is subject to the jurisdiction of a court of this State shall be deemed to have submitted to the jurisdiction of that court even if the delegation agreement provides for a different jurisdiction or venue.

65 Del. Laws, c. 422, § 6; 73 Del. Laws, c. 47, § 1; 74 Del. Laws, c. 82, § 7; 75 Del. Laws, c. 300, § 1.;



§ 3323. Cofiduciaries

(a) Unless provided otherwise by the governing instrument, any power vested in 3 or more fiduciaries may be exercised by a majority of such fiduciaries and a majority of fiduciaries named in a governing instrument may designate 1 of such fiduciaries to perform ministerial functions on behalf of all such fiduciaries. A fiduciary who dissents from the action of the majority is not liable to anyone having an interest in the fiduciary fund, or to the other fiduciaries, if such dissent is evidenced by a writing delivered to the majority of the fiduciaries.

(b) This section does not excuse a cofiduciary from liability for failure to participate in the administration of the fiduciary fund or for failure to attempt to prevent a breach of trust, or for failure to seek advice and guidance from the court in a recurring situation, unless otherwise expressly provided by the governing instrument.

65 Del. Laws, c. 422, § 6; 74 Del. Laws, c. 82, § 7.;



§ 3324. General powers of trustee

(a) A trustee, without authorization by the court, may exercise:

(1) Powers conferred by the terms of the trust; and

(2) Except as limited by the terms of the trust, any other powers conferred by this chapter.

(b) Except as modified by the terms of a trust, the exercise of a power is subject to the fiduciary duties otherwise prescribed by law.

72 Del. Laws, c. 388, § 4; 74 Del. Laws, c. 82, § 7.;



§ 3325. Specific powers of trustee [For application of this section, see 79 Del. Laws, c. 172, § 6]

Without limiting the authority conferred by § 3324 of this title, a trustee may:

(1) Collect trust property and accept or decline additions to the trust property from a trustor or any other person;

(2) Acquire or sell property, for cash or on credit, at public or private sale;

(3) Exchange, partition or otherwise change the character of trust property;

(4) Deposit trust funds in an account in a regulated financial services institution, including an institution operated by or affiliated with the trustee;

(5) Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6) Advance money for the protection of the trust, where the trustee has a lien on the trust property as against a beneficiary for reimbursement of those advances, with reasonable interest;

(7) With respect to an interest in a proprietorship, partnership, limited liability company, statutory trust, business trust, corporation or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members or property owners, including merging, dissolving or otherwise changing the form of business organization or contributing additional capital;

(8) With respect to stocks or other securities, to exercise the rights of an absolute owner, including the right to:

a. Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

b. Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

c. Pay calls, assessments and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

d. Deposit the securities with a securities depository or other regulated financial services institution;

(9) With respect to an interest in real property, construct, make ordinary or extraordinary repairs, alterations or improvements in buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

(10) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within the duration of the trust;

(11) Grant an option involving a sale, lease or other disposition of trust property or take an option for the acquisition of property, excluding an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(12) Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents and beneficiaries against liability arising from the administration of the trust;

(13) Abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(14) With respect to possible liability for environmental conditions:

a. Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an entity in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

b. Take action to prevent, abate or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the initiation of a claim or governmental enforcement action;

c. Decline to accept property into trust or to disclaim any power with respect to property that has or may have environmental liability attached;

d. Compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

e. Pay the expense of any inspection, review, abatement or remedial action to comply with environmental law;

(15) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust:

(16) Pay taxes, assessments and compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

(17) Exercise elections with respect to federal, state and local taxes;

(18) Select a mode of payment under any employee benefit or retirement plan, annuity or life insurance payable to the trustee, exercise rights thereunder, and take appropriate action to collect the proceeds, including exercise of the right to indemnification against expenses and liabilities;

(19) Make loans out of or guarantees based on trust property, including loans to or guarantees for the benefit of a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and subject to § 3536 of this title, the trustee has a lien on future distributions for repayment of those loans and for the repayment of an amount equal to any payment made or that might be made on account of such guarantee; provided further that any such loans or guarantees shall be permitted to the extent the same are either:

a. Made for investment purposes;

b. Made in lieu of a distribution amount that could have been made currently to or for such beneficiary under the terms of the governing instrument, not made in excess of such amount, and the fiduciary creates a reserve for the potential liability; or

c. Made to or for the benefit of another trust of which such beneficiary is also a beneficiary, provided the requirements of paragraph (19)b. of this section are satisfied.

(20) Appoint a trustee to act in another state or country as to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21) Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

a. Paying it to the beneficiary's guardian;

b. Paying it to the beneficiary's custodian under the Uniform Transfers to Minors Act [Chapter 45 of this title], and for such purpose, to create a custodianship;

c. If there is no custodian paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf;

d. Depositing it in a regulated financial services institution in an interest bearing account or certificate in the sole name of the beneficiary and by giving notice of the deposit to the beneficiary; or

e. The trustee managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution.

(22) On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation;

(23) Decide, in accordance with § 61-103(b) of this title, how and in what proportions any receipts or disbursements are credited, charged or apportioned as between principal and income, including the ability to create reserves out of income for depreciation, depletion, amortization or obsolescence;

(24) If all interested beneficiaries also consent, consent to the resolution of a dispute concerning the interpretation of the trust or its administration by mediation, arbitration or other procedure for alternative dispute resolution;

(25) Prosecute or defend an action, claim or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(26) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers;

(27) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it;

(28) Sever any trust estate on a fractional basis into 2 or more separate trusts for any reason; and segregate by allocation to a separate account or trust a specific amount or specific assets included in the trust property or gift made from any trust to reflect a partial disclaimer, to reflect or result in differences in federal tax attributes, to satisfy any federal tax requirement or election, to reduce potential generation-skipping transfer tax liability, or for any other reason, in a manner consistent with the rules governing disclaimers, such federal tax attributes, such requirements or elections, or any applicable tax rules or regulations, and income earned on a segregated amount, specific assets, or gift after segregation occurs shall pass to the designated taker of such amount, specific assets, or gift. In managing, investing, administering, and distributing the trust property of any separate account or trust and in making applicable tax elections, the trustee may consider the differences in federal tax attributes and all other factors the trustee believes pertinent and may make disproportionate distributions from the separate trusts created. A separate account or trust created by severance or segregation shall be treated as a separate trust for all purposes from and after the date on which the severance or segregation is effective, and shall be held on terms and conditions that are substantially equivalent to the terms of the trust from which it was severed or segregated so that the aggregate interests of each beneficiary in the several trusts are substantially equivalent to the beneficiary's interests in the trust before severance or segregation; provided, however, that any terms of the trust before severance or segregation that, if altered, would adversely affect qualification of the trust for any federal tax deduction, exclusion, election, exemption, or other special federal tax status must remain identical in each of the separate trusts created;

(29) Merge any 2 or more trusts, whether or not created by the same trustor, to be held and administered as a single trust if such a merger would not result in a material change in the beneficial interests of the trust beneficiaries, or any of them, in the trust; and

(30) Take such actions as are necessary to cause gains from the sale or exchange of trust assets, as determined for federal income-tax purposes, to be taxed for federal income-tax purposes as part of a distribution of income (including income which has been increased by an adjustment from principal to income under § 61-104 of this title), a unitrust distribution, or a distribution of principal to a beneficiary.

72 Del. Laws, c. 388, § 5; 73 Del. Laws, c. 329, § 55; 74 Del. Laws, c. 82, § 7; 75 Del. Laws, c. 97, § 4; 76 Del. Laws, c. 90, § 13; 77 Del. Laws, c. 98, § 6; 77 Del. Laws, c. 330, §§ 7, 8; 79 Del. Laws, c. 172, § 2.;



§ 3326. Resignation of trustee

(a) A trustee may resign:

(1) If the trust instrument expressly permits the trustee to resign, in accordance with the terms of the trust instrument;

(2) If the trust instrument neither expressly permits nor prohibits the trustee's resignation, but establishes a procedure for the appointment of a successor trustee who shall be willing and able to serve as such, upon 30 days written notice to the beneficiaries and any co-trustees; or

(3) In all other cases, with the approval of the Court of Chancery.

(b) A beneficiary or co-trustee may waive the notice otherwise required by this section.

(c) In approving a resignation, the Court of Chancery may impose orders and conditions reasonably necessary for the protection of the trust property, including the appointment of a special fiduciary.

(d) Any liability of a resigning trustee or of any sureties on the trustee's bond, if any, for acts or omissions of a resigning trustee is not discharged or affected by the trustee's resignation.

72 Del. Laws, c. 388, § 6; 74 Del. Laws, c. 82, § 7.;



§ 3327. Removal of trustee

A trustee may be removed by the Court of Chancery on its own initiative or on petition of a trustor, co-trustee, or beneficiary if:

(1) The trustee has committed a breach of trust; or

(2) A lack of cooperation among co-trustees substantially impairs the administration of the trust; or

(3) The court, having due regard for the expressed intention of the trustor and the best interests of the beneficiaries, determines that notwithstanding the absence of a breach of trust, there exists:

a. A substantial change in circumstances;

b. Unfitness, unwillingness or inability of the trustee to administer the trust properly; or

c. Hostility between the trustee and beneficiaries that threatens the efficient administration of the trust.

72 Del. Laws, c. 388, § 6; 74 Del. Laws, c. 82, § 7.;



§ 3328. Limitation on personal liability of fiduciary

(a) Except as otherwise provided in the contract, a fiduciary is not personally liable on a contract properly entered into in a fiduciary capacity if the fiduciary in the contract discloses the fiduciary capacity.

(b) The debts, obligations and liabilities incurred by a fiduciary by reason of the ownership or control of property held in a fiduciary capacity, including but not limited to liability incurred as a general or limited partner or for violation of environmental law, shall be enforceable solely against the fiduciary fund and no fiduciary shall be obligated personally for any such debt, obligation or liability solely by reason of owning or controlling the fiduciary fund.

(c) A fiduciary is personally liable for torts committed in the course of administering a fiduciary fund only if the fiduciary is personally at fault on account of the fiduciary's own wilful misconduct proven by clear and convincing evidence in the court then having primary jurisdiction over the fiduciary.

(d) A claim based on a contract entered into by a fiduciary in the fiduciary's fiduciary capacity on an obligation arising from ownership or control of the fiduciary fund or on a tort committed in the course of administering a fiduciary fund may be asserted in a judicial proceeding against the fiduciary in the fiduciary's fiduciary capacity whether or not the fiduciary is personally liable on the claim.

(e) This section shall have no application to any action brought by or on behalf of a beneficiary for violation of a fiduciary's fiduciary duties.

(f) Notwithstanding the provisions of this chapter or any other Delaware law, the term "fiduciary'' shall mean a fiduciary as defined in § 3301 of this title and an adviser, including but not limited to an investment adviser or distribution adviser serving in conjunction with such a fiduciary.

73 Del. Laws, c. 409, § 1; 74 Del. Laws, c. 82, § 7; 77 Del. Laws, c. 98, § 7.;



§ 3329. Effect of no-contest provision

(a) A provision of a will or trust that if given effect would reduce or eliminate the interest of any beneficiary of such will or trust who initiates or participates in an action to contest the validity of such will or trust or to set aside or vary the terms of such will or trust shall be enforceable.

(b) The provisions of subsection (a) of this section shall have no application to:

(1) Any action brought by the trustee of a trust or the personal representative under a will;

(2) Any action in which the beneficiary is determined by the court to have prevailed substantially;

(3) Any agreement among beneficiaries of the will or trust in settlement of a dispute relating to such will or trust;

(4) Any action to determine whether a proposed or pending motion, petition, or other proceeding constitutes a contest within the meaning of a no-contest provision described in subsection (a) of this section; or

(5) Any action brought by a beneficiary under a will or trust instrument for a construction or interpretation of such will or trust instrument.''

74 Del. Laws, c. 82, §§ 4, 7.;



§ 3330. Effect of survivorship requirement

If, in the construction or interpretation of any will or trust instrument, the vesting in ownership, possession, or enjoyment of an interest in property of any person is dependent, whether as a matter of expression, implication or inference, in whole or in part upon:

(1) That person's survival of or for a period of time after the life of some other person, including but not limited to the transferor, who has interest in such property, whether vested or contingent, and

(2) That person fails to so survive the life of such other person or for a period of time thereafter,

Then the probable or perceived intention of the transferor with respect to any person who would otherwise be entitled to the interest because of a gift, bequest, or devise made by the person who failed to so survive shall not be considered and shall not be admissible in any proceeding involving the construction or interpretation of such will or trust.

74 Del. Laws, c. 82, §§ 5, 7.;



§ 3331. Preference for early vesting

In the construction or interpretation of any will or trust instrument, if a determination is to be made whether the beneficiaries entitled to receive a distribution from an estate or trust are to be determined at an earlier or later time, such beneficiaries are to be determined at the earlier time unless the will or trust instrument expressly provides that the determination shall be made at the later time.

74 Del. Laws, c. 82, §§ 6, 7.;



§ 3332. Governing law; change of situs

(a) The duration of a trust and time of vesting of interests in the trust property shall not change merely because the place of administration of the trust is changed from some other jurisdiction to this State.

(b) Except as otherwise expressly provided by the terms of a governing instrument or by court order, the laws of this State shall govern the administration of a trust while the trust is administered in this State.

75 Del. Laws, c. 300, § 3.;



§ 3333. Retention of counsel by fiduciary [For application of this section, see 79 Del. Laws, c. 172, § 6]

Except as provided in the governing instrument, a fiduciary may retain counsel in connection with any claim that has been or might be asserted against the fiduciary, and the payment of counsel fees and related expenses from the fund with respect to which the fiduciary acts as such shall not cause the fiduciary to waive or to be deemed to have waived any right or privilege including, without limitation, the attorney-client privilege. However, in the event that the fiduciary is found to have breached some fiduciary duty, the court may, in its discretion, deny such fiduciary the right to have some part or all of such fees and expenses paid from such fund and may require the fiduciary to reimburse any such fees and expenses that have previously been paid.

76 Del. Laws, c. 90, § 19; 79 Del. Laws, c. 172, § 2.;



§ 3334. Contributions to revocable trusts [For application of this section, see 79 Del. Laws, c. 172, § 6]

Where spouses make a contribution of property to 1 or more trusts, each of which is revocable by either or both of them, and, immediately before such contribution, such property or any part thereof or any accumulation thereto was, pursuant to applicable law, owned by them as tenants by the entireties, in any action concerning whether a creditor of either or both spouses may recover the debt from the trust, the sole remedy available to the creditor with respect to such trust property shall be an order directing the trustee to transfer the property to both spouses as tenants by the entireties.

77 Del. Laws, c. 330, § 9; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 117, § 4; 79 Del. Laws, c. 172, § 2.;



§ 3335. Effect of formula clauses in certain wills and trusts

(a) A governing instrument, such as a will or trust of a decedent, who dies after December 31, 2009, and before January 1, 2011, that contains a formula referring to the "unified credit,'' "estate tax exemption,'' "applicable exemption amount,'' "applicable credit amount,'' "applicable exclusion amount,'' "generation-skipping transfer tax exemption,'' "GST exemption,'' "marital deduction,'' "maximum marital deduction,'' or "unlimited marital deduction,'' or that measures a share of an estate or trust based on the amount that can pass free of federal estate taxes or the amount that can pass free of federal generation-skipping transfer taxes, or that is otherwise based on a similar provision of federal estate tax or generation-skipping transfer tax law, shall be presumed to refer to the federal estate tax and generation-skipping transfer tax laws as they applied to estates of decedents dying on December 31, 2009. This provision shall not apply to a will or trust that is executed or amended after December 31, 2009, or that manifests an intent that a contrary rule shall apply. Furthermore, this provision shall not apply in cases where the application of this provision would cause: (i) a decrease in the amount passing to 1 trust and a substantially equal increase in the amount passing to another trust if the terms of both trusts concerning beneficial interests are substantially similar; (ii) a decrease in the amount passing to a trust and a substantially equal increase in the amount passing to an individual if the individual is eligible to receive unlimited discretionary principal distributions from the trust or (iii) a decrease in the amount passing to 1 trust and a substantially equal combined total increase in the amount passing to another trust or trusts and individuals described in clauses (i) and (ii). For purposes of determining whether the terms of 2 trusts concerning beneficial interests are substantially the same:

(1) Any provision of the will or trust requiring, or expressing a preference for, distributions from 1 trust rather than from the other trust shall be disregarded;

(2)a. A trust intended to be a general power of appointment marital trust under § 2056(b)(5) of the Internal Revenue Code [26 U.S.C. § 2056(b)(5)]; or

b. Which, would, if an election could have been made under § 2056(b)(7) of the Internal Revenue Code [26 U.S.C. § 2056(b)(7)] as in effect for decedents dying on December 31, 2009, qualify as qualified terminable interest property under § 2056(b)(7) [26 U.S.C. § 2056(b)(7)],

shall be considered to be substantially the same as any other trust which requires that all income be distributed currently to the surviving spouse, regardless of whether the other trust may have current beneficiaries of principal who are persons other than the surviving spouse; and

(3) Any provision of the will or trust which may have different provisions concerning the identity, selection or nomination of current or future trustees shall be disregarded.

(b) This section shall apply only to a governing instrument of a decedent whose executor elects to apply the Internal Revenue Code as though subtitle A and E of title V of the Economic Growth and Tax Relief Reconciliation Act of 2001 [P.L. 107-16] applies with respect to Chapter 11 of the Internal Revenue Code [26 U.S.C. Chapter 11].

(c) Any person interested under a will or trust may bring a proceeding under § 6504 of Title 10 to determine whether the decedent intended that the references under subsection (a) of this section be construed with respect to the law as it existed after December 31, 2009. Such a proceeding must be commenced prior to January 1, 2012.

(d) The presumption described in subsection (a) of this section shall not apply if fiduciaries such as personal representatives or trustees serving under the governing instrument, who are not interested fiduciaries, elect to opt out of the application of subsection (a) of this section as to all or any part of the governing instrument and no beneficiary under the governing instrument objects to the election within 30 days following receipt of written notice of the election. A fiduciary is interested if: (i) the fiduciary is a beneficiary under the governing instrument whose beneficial interest would or might change in value by reason of the election; (ii) the fiduciary may be removed and replaced by a beneficiary described in clause (i) of this subsection above; or (iii) the fiduciary is an individual legally obligated to support a beneficiary described in clause (i) of this subsection above. If all of the fiduciaries are interested, this subsection shall have no application.

(e) Whenever the term "pass'' or "passing'' is used in this section, the term shall relate to an amount distributable or allocable under the governing instrument as result of the decedent's death.

77 Del. Laws, c. 379, § 1; 78 Del. Laws, c. 117, § 5.;



§ 3336. Appointment of successor trustee [For application of this section, see 79 Del. Laws, c. 172, § 6]

If a trust has no serving trustee because of the death, incapacity or resignation of the last serving trustee of the trust, and if the provisions of the governing instrument do not include any provisions which can be effectively used to appoint a successor trustee, and if the only remaining dispositive provisions of the trust then require distribution of the remaining property of the trust to 1 or more beneficiaries (whether outright, or to 1 or more other trusts which do have a serving trustee), then the taking beneficiaries of the trust, by unanimous vote, may name a successor trustee of the trust without the approval of the Court of Chancery. For purposes of the preceding sentence, the person entitled to vote with respect to a beneficiary which is another trust which has a serving trustee is the trustee or trustees of such trust.

79 Del. Laws, c. 172, § 2.;



§ 3337. Claims against revocable trusts [For application of this section, see 79 Del. Laws, c. 172, § 6]

Following the death of the trustor of a trust that was revocable immediately prior to the trustor's death, all claims against the trust that, but for any applicable period of limitations, could have been brought against the trustor's estate, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort or other legal basis, if not barred earlier by other statute of limitations, are barred against the trust when and to the same extent barred against the trustor's estate by any applicable statute of limitations or statute of repose on claims against the estate including any such statute of limitations or repose enacted by jurisdictions other than this State.

79 Del. Laws, c. 172, § 2.;



§ 3338. Nonjudicial settlements agreements [For application of this section, see 79 Del. Laws, c. 172, § 6]

(a) For purposes of this section, "interested persons'' means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the Court of Chancery.

(b) Except as otherwise provided in subsection (c) of this section, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust (other than a trust described in § 3541 of this title).

(c) A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the Court of Chancery under this title or other applicable law.

(d) Matters that may be resolved by a nonjudicial settlement agreement include:

(1) The interpretation or construction of the terms of the trust;

(2) The approval of a trustee's report or accounting;

(3) The direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4) The resignation or appointment of a trustee and the determination of a trustee's compensation;

(5) The transfer of a trust's principal place of administration; and

(6) The liability of a trustee for an action relating to the trust.

(e) Any interested person may bring a proceeding in the Court of Chancery to interpret, apply, enforce, or determine the validity of a nonjudicial settlement agreement adopted under this section, including but not limited to determining whether the representation as provided in § 3547 of this title was adequate.

79 Del. Laws, c. 172, § 2.;






CHAPTER 34. ADMINISTRATIVE PROVISIONS

§ 3401. -3411. Applicability of chapter; definitions; fiduciary agency contracts; cofiduciaries; general powers of trustee; specific powers of trustee; resignation of trustee; removal of trustee; limitation on personal liability of fiduciary; effect of no-contest provision; effect of survivorship requirement; preference for early vesting

Transferred to §§ 3321 through 3331 of this title by 74 Del. Laws, c. 82, § 7, effective June 30, 2003.






CHAPTER 35. TRUSTS

Subchapter I Appointment of Trustee by Court; Title of Appointee to Trust Property

§ 3501. Appointment authorized; effect of execution of power by appointee

When any person or persons or any of such persons as may be the donee or donees of any power or powers under any trust are out of the jurisdiction of or not amenable to the process of the Court of Chancery or are mentally ill or it is uncertain whether such person or persons or any of such persons are living or dead, the Court of Chancery may, when in its discretion it may deem the objects and purposes of any such trust are in danger of not being performed or effectuated, appoint a person or persons to execute the power or powers under any such trust and such execution shall be made, by such person or persons so appointed, in the same manner and by the same method as shall be pointed out by the trust, whereby such power or powers were created. Such execution of any such power or powers by any person or persons so appointed shall be as effectual, to all intents and purposes, and with the same force and effect as if the same had been executed by such donee or donees. The Court of Chancery shall be satisfied that the beneficial interests of the donees or other beneficiaries under such trust are not by such action impaired.

21 Del. Laws, c. 122, § 1; Code 1915, § 3863; Code 1935, § 4387; 12 Del. C. 1953, § 3501; 49 Del. Laws, c. 57, § 1.;



§ 3502. Procedure for appointment of trustee

The Court of Chancery may make any appointment or direction under § 3501 of this title, by an order made in any cause pending in that Court or upon petition of 1 or more of those interested in the trust or by the remaining or surviving donee or donees of any such power or powers. The Court of Chancery may, upon presentation of any such petition, take such testimony as it deems necessary to satisfy the Court that the granting of such petition will not impair the beneficial interest of any of the donees and other beneficiaries under such trust. Such testimony may be taken orally, at the bar of the Court, or by depositions.

21 Del. Laws, c. 122, § 2; Code 1915, § 3864; Code 1935, § 4388; 12 Del. C. 1953, § 3502.;



§ 3503. Appointment of trustee to convey realty; effect of conveyance by appointee

When any person seised of lands, tenements or hereditaments upon any trust is out of the jurisdiction of or not amenable to the process of the Court of Chancery or is mentally ill or it is uncertain where there were several trustees which of them was the survivor or it is uncertain whether the trustee last known to have been seised as aforesaid is living or dead or, if known to be dead, it is not known who are the trustee's heirs at law or if any trustee seised as aforesaid or the heirs at law of any such trustee neglect or refuse to convey such lands, tenements or hereditaments to the person entitled to receive such conveyance, for 20 days next after a proper deed for making such conveyance has been tendered for such person or their execution, by the person so entitled or the person's agent or attorney, the Court of Chancery for the county wherein such lands, tenements or hereditaments are situated may appoint a person to convey the same to such person and in such manner as the Court directs. Any conveyance so made shall be as effectual, to all intents and purposes, as if the same had been executed by the trustee or the trustee's heirs at law.

11 Del. Laws, c. 90, § 1; Code 1915, § 3865; Code 1935, § 4389; 12 Del. C. 1953, § 3503; 49 Del. Laws, c. 57, § 1; 70 Del Laws, c. 186, § 1.;



§ 3504. Appointment of trustee to assign term of years; effect of assignment by appointee

When any person possessed of lands, tenements or hereditaments for a term of years upon trust is out of the jurisdiction or not amenable to the process of the Court of Chancery or it is uncertain whether the trustee last known to have possessed as aforesaid is living or dead or if any trustee or the executor of any such trustee neglects or refuses to assign such term to the person entitled to receive such assignment, for 20 days next after a proper legal instrument for making such assignment has been tendered for such person's execution by the person so entitled or such person's agent or attorney, the Court of Chancery for the county wherein such lands, tenements or hereditaments are situated may appoint a person to make such assignment to such person and in such manner as the Court directs. Any assignment so made shall be as effectual to all intents and purposes as if the same had been made by the trustee or the trustee's executor.

11 Del. Laws, c. 90, § 2; Code 1915, § 3866; Code 1935, § 4390; 12 Del. C. 1953, § 3504; 70 Del Laws, c. 186, § 1.;



§ 3505. Appointment of trustee to transfer stock or collect and pay over dividends; effect of appointee's acts

When any person in whose name as trustee or executor (either alone or together with the name of any other person) or in the name of whose testator (whether as trustee or beneficiary) any stock shall be standing or any other person who otherwise has power to transfer or join with any person in transferring any stock to which some other person is beneficially entitled is out of the jurisdiction or not amenable to the process of the Court of Chancery or it is uncertain whether such person is living or dead or if any such trustee or executor or other person neglects or refuses to transfer such stock or receive and pay over the dividends thereof to the person entitled to such stock or dividends, for 20 days next after request in writing by such person so entitled, the Court of Chancery may appoint a person to transfer such stock or to receive and pay over such dividends to the person entitled to the same. Such transfer, receipt or payment shall be as effectual to all intents and purposes as if made by such trustee, executor or other person.

11 Del. Laws, c. 90, § 3; Code 1915, § 3867; Code 1935, § 4391; 12 Del. C. 1953, § 3505.;



§ 3506. Appointment of trustee to convey, assign or transfer trust property from discharged or removed trustee to successor

When any person who, having been discharged or removed from any trust by an order or decree of the Court of Chancery, neglects or refuses to convey, assign or transfer the subject matter of such trust to the person who has been appointed by such Court to be the trustee in lieu of the person so discharged or removed, the Court may, upon petition of the person appointed, order a conveyance, assignment or transfer of the subject matter of such trust to be made by a person by such order appointed for that purpose. Any conveyance, assignment or transfer so made shall be as effectual, to all intents and purposes, as if the same were made by the trustee so discharged or the trustee's heirs or executors.

11 Del. Laws, c. 90, § 5; Code 1915, § 3869; Code 1935, § 4393; 12 Del. C. 1953, § 3506; 70 Del Laws, c. 186, § 1.;



§ 3507. Order of appointment

The Court of Chancery shall make any appointment or direction under §§ 3503-3506 of this title by an order made in any case pending in that Court or upon petition of the person entitled to such conveyance, assignment, transfer or payment. When the title of the person claiming such conveyance, assignment, transfer or payment may require investigation or it otherwise appears improper to make an order for the same on petition, the Court may direct a complaint to be filed to establish the right.

11 Del. Laws, c. 90, § 4; Code 1915, § 3868; Code 1935, § 4392; 12 Del. C. 1953, § 3507.;



§ 3508. Appointment of fiduciary to receive benefits payable by the United States

(a) Whenever any military or administrative body or agency of the government of the United States of America is authorized or directed to pay monetary benefits to any person and the said body or agency requires that a trustee or guardian be appointed by a court to receive such benefits, the Court of Chancery, upon the presentation of a petition drawn and executed in conformity with the rules of the Court, upon evidence satisfactory to the Court, shall appoint a trustee or guardian with authority to receive said moneys and all other property, and to disburse and account for the same in accordance with the rules and orders of the Court.

(b) There shall be no charge made by any public officer nor any costs taxed or allowed by the Court in any proceeding brought under this section or in subsequent proceedings brought by a fiduciary appointed under this section.

(c) A trustee or guardian appointed under this section shall be entitled to such reasonable expenses and compensation as the Court allows.

Code 1915, § 3869A; 31 Del. Laws, c. 64, § 1; 34 Del. Laws, c. 217, § 1; Code 1935, § 4394; 12 Del. C. 1953, § 3508; 54 Del. Laws, c. 245.;



§ 3509. Vesting of title to trust property in successor trustee

Whenever the sole or surviving trustee dies or is removed or a trustee renounces a trust or a trust is created and no person is appointed by name or description to execute the same and whenever in such or any case a trustee shall be appointed by the Court of Chancery, then upon the giving by said trustee of the security required to be given by the trustee, all the trust property, estate and effects, of every kind whatsoever and wheresoever situate and being, shall forthwith and without any act or deed pass to and be vested in such new or succeeding trustee.

23 Del. Laws, c. 197, § 1; Code 1915, § 3870; Code 1935, § 4395; 12 Del. C. 1953, § 3509; 70 Del Laws, c. 186, § 1.;



§ 3510. Vesting of title to trust realty in successor trustee appointed pursuant to trust instrument; deed of appointment

Whenever any trust of real estate has been or shall hereafter be created by deed or will duly recorded or proved within this State and such deed or will contains provisions for the appointment by deed or instrument of writing of new trustees, either by a surviving trustee or trustees or by any other person or persons designated in and by such deed or will, upon the due execution and acknowledgment of a deed of appointment by the proper party or parties, and its being filed for record in the office of the recorder of deeds in and for the county in which the land which is the subject of the trust is situated, the legal title to the lands so held in trust shall thereupon vest in such new trustee or trustees in the same manner and with the same effect, to all intents and purposes, as if such trustees had been originally appointed by the deed or will creating the trust and no conveyance shall be necessary to vest such title.

19 Del. Laws, c. 250, § 1; Code 1915, § 3871; Code 1935, § 4396; 12 Del. C. 1953, § 3510.;






Subchapter II Accounting and Distribution of Trust Funds

§ 3521. Trustees' accounts; filing; contents; approval [For application of this section, see 79 Del. Laws, c. 197, § 3]

(a) Except as provided in §§ 3522 and 3523 of this title or otherwise validly waived by the beneficiaries pursuant to subsection (b) of this section below, all trustees named in wills, as well as trustees appointed by the Court of Chancery, shall file with the Register in Chancery in the county in which such wills are probated or in which such appointments are made and submit for the approval of the Court of Chancery just and true accounts, showing all receipts and disbursements of their trusts, as the Court requires, but not oftener than once in 2 years, unless there is special occasion. Such accounts shall also show the manner in which the principal of the trust is invested. Upon the request of the trustee or of any party in interest the Court shall, and upon its own motion may, proceed to approve or disapprove the investments, but otherwise the Court shall approve or disapprove the remainder of the account without passing upon the manner in which the principal of the trust is invested. Notwithstanding the foregoing provisions of this section, the trustee of an inter vivos trust, regardless of whether the trust is one to which property shall have been bequeathed or devised by a will, shall not be required to file any accounts with respect to such property so bequeathed or devised, except upon an order of the Court of Chancery, for cause shown, expressly requiring an accounting by such trustee nor shall a successor trustee of an inter vivos trust appointed by the Court of Chancery be required to file any accounts with respect to the property held in such trust, except as may be otherwise provided in the order of the Court of Chancery appointing such successor trustee or upon an order of the Court of Chancery, for cause shown, expressly requiring an accounting by such successor trustee.

(b) Without the approval of the Court of Chancery, a trustee or trustees (in either case hereafter referred to as "trustee'') who would otherwise be required under subsection (a) of this section to file with the Register in Chancery just and true accounts for the approval of the Court of Chancery may be released from such obligation by the interested parties of the trust if the trustee sends a written notice and request for waiver and consent or non-objection to the interested parties, which notice shall:

(1) Describe the obligation of the trustee under subsection (a) of this section and identify the alternative means by which the trustee will provide the beneficiaries with the information formerly set forth in the account;

(2) Request the interested person waive the obligations under subsection (a) of this section with respect to the trust and consent, or signify such person's non-objection, to the alternative means described in the notice for the dissemination of trust information; and

(3) Request that a waiver and consent or nonobjection be executed by:

a. The interested party personally;

b. The interested party's attorney ad litem;

c. A person authorized to represent the interested party under § 3547 of this title or any successor statute; or

d. A person authorized by applicable law to represent the interested party in transactions involving the trust (such as, but not limited to, the interested party's attorney-in-fact or the Attorney General in the case of certain charitable beneficiaries);

In addition, such waiver and consent or nonobjection shall: (i) be acknowledged by a person authorized to notarize documents (or a similar official if a document is signed in a foreign jurisdiction) or witnessed by a person who is not an interested party; and (ii) Affirm that the party executing the waiver and consent or nonobjection has read, understood, and been provided with an opportunity to consult with counsel regarding the waiver and consent or nonobjection and the information provided therein.

(c) For purposes of subsection (b) of this section, the "interested parties'' means:

(1) The trustor of the trust, if living;

(2) All living persons who are currently receiving or eligible to receive distributions of income of the trust;

(3) Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (c)(2) of this section were to terminate at the time of the giving of such notice; and

(4) All persons acting as adviser or protector of the trust.

(d) Any release of the obligations under subsection (a) of this section obtained in accordance with subsection (b) of this section shall release the trustee from the reporting obligations of subsection (a) of this section for the duration of the trust, unless a shorter period of time is specified in the written notice provided to the interested parties or an order of a court of competent jurisdiction provides otherwise.

(e) Upon being released from the obligations under subsection (a) of this section in accordance with provisions of subsection (b) of this section, the trustee shall provide notice of such release to the Register in Chancery in the county in which the trustee would otherwise have filed the accountings required under subsection (a) of this section, which notice shall include as exhibits copies of the requisite executed notices and requests for waiver and consent or nonobjection of the interested parties.

25 Del. Laws, c. 226, § 2; 26 Del. Laws, c. 258, § 1; Code 1915, § 3874; 40 Del. Laws, c. 232, § 1; Code 1935, § 4400; 12 Del. C. 1953, § 3521; 51 Del. Laws, c. 326; 79 Del. Laws, c. 197, § 2.;



§ 3522. Waiver of filing of accounts in will

Trustees named in wills and trustees appointed by the Court shall be required to file accounts as described in § 3521 of this title only in accordance with the express terms, if any, of any such trust or upon order of the Court with respect to any such trust. A trustee who, pursuant to this section, is not required to file an account for a trust shall not be required to file an inventory with respect to such trust.

25 Del. Laws, c. 226, § 2; 26 Del. Laws, c. 258, § 1; Code 1915, § 3874; 40 Del. Laws, c. 232, § 1; Code 1935, § 4400; 12 Del. C. 1953, § 3522; 75 Del. Laws, c. 97, § 5; 76 Del. Laws, c. 90, § 20.;



§ 3523. Trustees' accounts in wills probated prior to April 5, 1909

Trustees named in wills probated prior to April 5, 1909, may file and submit accounts of their trusts at such times as they deem necessary and they shall be required to file and submit accounts only upon a rule of the Register in Chancery issued upon them pursuant to the written request of any one beneficially interested in their trusts or upon the order of the Court of Chancery.

25 Del. Laws, c. 226, § 2; 26 Del. Laws, c. 258, § 1; Code 1915, § 3874; 40 Del. Laws, c. 232, § 1; Code 1935, § 4400; 12 Del. C. 1953, § 3523.;



§ 3525. Interest in lieu of other income on testamentary trusts pending payment or delivery to trustee of trust corpus

Repealed by 77 Del. Laws, c. 99, § 2, effective Aug. 1, 2009.;



§ 3527. , 3527A. Total return unitrusts; express total return unitrusts

Transferred by 77 Del. Laws, c. 330, § 10, effective Aug. 1, 2010, to §§ 61-106 and 61-107 of this title.



§ 3528. Trustee's authority to invade principal in trust [For application of this section, see 79 Del. Laws, c. 172, § 6]

(a) Unless the terms of the instrument expressly provide otherwise, a trustee who has authority (whether acting at such trustee's discretion or at the direction or with the consent of an adviser), under the terms of a testamentary instrument or irrevocable inter vivos trust agreement, to invade the principal of a trust (the "first trust'') to make distributions to, or for the benefit of, 1 or more proper objects of the exercise of the power, may instead exercise such authority by appointing all or part of the principal subject to the power in favor of a trustee of a trust (the "second trust'') under an instrument other than that under which the power to invade is created or under the same instrument, provided, however, that, except as otherwise provided in this subsection (a):

(1) The exercise of such authority is in favor of a second trust having only beneficiaries who are proper objects of the exercise of the power;

(2) In the case of any trust, contributions to which have been treated as gifts qualifying for the exclusion from gift tax described in § 2503(b) (26 U.S.C. § 2503(b)) of the Internal Revenue Code of 1986 (26 U.S.C. § 1 et seq.) (hereinafter referred to in this section as the "I.R.C.''), by reason of the application of I.R.C. § 2503(c) (26 U.S.C. § 2503(c)), the governing instrument for the second trust shall provide that the beneficiary's remainder interest shall vest and become distributable no later than the date upon which such interest would have vested and become distributable under the terms of the governing instrument for the first trust;

(3) The exercise of such authority does not reduce any income or unitrust interest of any beneficiary of a trust for which a marital deduction has been taken for federal tax purposes under I.R.C. § 2056 or § 2523 (26 U.S.C. § 2056 or § 2523) or for state tax purposes under any comparable provision of applicable state law; and

(4) The exercise of such authority does not apply to trust property subject to a presently exercisable power of withdrawal held by a trust beneficiary who is the only trust beneficiary to whom, or for the benefit of whom, the trustee has authority to make distributions.

Notwithstanding the foregoing provisions of this subsection (a) of this section, the governing instrument for the second trust may grant a power of appointment (including a power to appoint trust property to the powerholder, the powerholder's creditors, the powerholder's estate, the creditors of the powerholder's estate or any other person, whether or not such person is a trust beneficiary) to 1 or more of the trust beneficiaries who are proper objects of the exercise of the power in the first trust. Furthermore, notwithstanding the foregoing provisions of this subsection (a), the governing instrument of the second trust may provide that, at a time or upon an event specified in the governing instrument, the remaining trust assets shall thereafter be held for the benefit of the beneficiaries of the first trust upon terms and conditions concerning the nature and extent of each such beneficiary's interest that are substantially identical to the first trust's terms and conditions concerning such beneficial interests. The exercise of a trustee's authority granted under this subsection (a) shall in all respects comply with any standard that limits the trustee's authority to make distributions from the first trust but may be exercised whether or not the trustee would have been permitted to exercise the power to make a current outright distribution of all of the trust assets in compliance with any such standard. For purposes of this subsection (a), an open class of beneficiaries identified in the governing instrument for the first trust (such as, but not limited to, a class comprised of the descendants of a person who is living or who has living descendants) is a proper object of the exercise of a power to make distributions and the exercise of such a power in favor of a second trust having only beneficiaries, including unborn future beneficiaries, who are among the members of the open class satisfies the requirement of paragraph (a)(1) of this section provided that the governing instrument for the second trust permits distributions to or among members of the class only when and to the extent permitted by the governing instrument for the first trust. A trustee's power, pursuant to this subsection (a), to appoint principal in favor of the trustee of a second trust shall include the power to create the second trust.

(b) The exercise of the power to invade the principal of the trust under subsection (a) of this section shall be by an instrument in writing, signed and acknowledged by the trustee and filed with the records of the trust.

(c) The exercise of the power to invade the principal of the trust under subsection (a) of this section shall be considered the exercise of a power of appointment (other than a power to appoint to the trustee, the trustee's creditors, the trustee's estate, or the creditors of the trustee's estate) and shall be subject to the provisions of Chapter 5 of Title 25 covering the time at which the permissible period of the rule against perpetuities begins and the law which determines the permissible period of the rule against perpetuities.

(d) The provisions of this section shall not be construed to abridge the right of any trustee who has a power of invasion to appoint property in further trust which arises under any other section of this chapter or under another statute or under common law.

(e) When exercising the authority granted under subsection (a) of this section, the trustee and any adviser directing or consenting to the trustee's exercise of such authority shall be held to the standard of care and the standard of liability applicable to the trustee and any such adviser when making outright distributions, free from trust, to or for the benefit of 1 or more permissible distributees. No trustee or adviser shall have a duty to exercise such authority nor, absent wilful misconduct, any liability to any person for failure to exercise such authority or failure to consider whether to exercise such authority.

(f) This section shall be available to any trust that is administered in this State.

74 Del. Laws, c. 81, § 3; 74 Del. Laws, c. 271, § 2; 75 Del. Laws, c. 300, § 2; 76 Del. Laws, c. 90, § 3; 77 Del. Laws, c. 98, § 13; 78 Del. Laws, c. 117, §§ 6, 7; 79 Del. Laws, c. 172, § 3.;






Subchapter III General Provisions

§ 3531. Renunciation by trustee named in trust instrument; filing and recording

Whenever, by any will, deed or other instrument, a trustee is named and before the acceptance of the trust the person named as such trustee renounces and declines to perform the duties imposed thereby, the trustee may make and file in the office of the Register in Chancery of the county where such will, deed or instrument may be probated or recorded a written renunciation setting forth in general terms the instrument of appointment and that trustee has not accepted the trust or exercised any powers or performed any duties thereunder and trustee declines to act under such appointment. The Register in Chancery shall record and index such renunciation in the Chancery docket.

Code 1915, § 3871; 33 Del. Laws, c. 230, § 1; Code 1935, § 4397; 12 Del. C. 1953, § 3531; 70 Del Laws, c. 186, § 1; 77 Del. Laws, c. 98, § 14.;



§ 3532. Transfer of stocks, bonds or other corporate securities by trustee; certificate of Register in Chancery

Upon the transfer by trustees of the stocks, bonds or other securities of any corporation, the certificate of the Register of the Court of Chancery in which such trustee was appointed or other proper public official, according to the form and provisions of § 1572 of this title, shall be sufficient authority to the officers of such corporation to transfer or reissue such stocks, bonds or other securities to such person as such trustee in writing directs.

20 Del. Laws, c. 115, § 5; Code 1915, § 3878; Code 1935, § 4402; 12 Del. C. 1953, § 3532.;



§ 3533. Sale of trust property free from trust; procedure

Upon petition of any trustee having the legal title to any property, real, personal or mixed, setting forth that the sale and conversion thereof would be for the best interests of the trust estate and the persons beneficially interested in the trust, the Court of Chancery may, by order made thereon in its discretion, except where such sale or conversion has been prohibited by the instrument creating the trust, authorize and direct such trustee to sell the whole or so much as may be proper of such trust property and to transfer and convey the same to the purchaser thereof, absolutely and in fee simple, freed from any trust and without liability on the part of such purchaser as to the application of the purchase money. In cases where the sale or conversion of trust property has not been expressly prohibited by the instrument creating the trust, but the instrument provides that the trustee shall sell or convert only with the consent of 1 or more persons or makes the trustee's power of sale contingent on 1 or more persons joining in its exercise, the Court of Chancery may confer upon the trustee power to make the sale or conversion without such consent or without any 1 or more of such persons joining in the exercise of such power of sale if any 1 or more of the persons required to consent or to join in such exercise of the trustee's power of sale shall be a minor, non compos mentis, have died, unreasonably withhold consent or be absent and unheard of and in the opinion of the Court the sale or conversion is for the best interests of the trust estate and the persons beneficially interested therein. The proceeds of all sales made under the authority of this section shall be held under and subject to the same trusts as those to which the property sold was subject and, in cases where real property is to be sold, the trustee thereof shall first give sufficient bond, with surety to be approved by the Court, for the preservation and protection of the proceeds of such sales for the purposes of the trust and subject to the orders and decrees of the Court in the premises.

20 Del. Laws, c. 115, § 4; Code 1915, § 3879; Code 1935, § 4403; 47 Del. Laws, c. 382, § 1; 12 Del. C. 1953, § 3533.;



§ 3534. Notice procedure

Except as may be expressly provided in the trust instrument to the contrary, the following shall apply to any trust the administration of which is governed by this title:

(1) Except for service or notice pursuant to a judicial proceeding whereby such matters are covered by an applicable court rule, any notice of, or communication pertaining to, a trust by a fiduciary of such trust to a beneficiary, other fiduciary or other person having an interest in the trust pursuant to the express terms of the trust instrument or by any such person to a fiduciary, including without limitation notice required under § 3312 of this title, may be given to such person or such person's representative under § 3547 of this title:

a. By regular U.S. mail or commercial carrier to the mailing address reasonably determined to be such person's address;

b. By facsimile telecommunication to a number at which such person last consented to receive notice;

c. By electronic mail to an electronic mail address at which such person last consented to receive notice;

d. By a posting on an electronic network, provided notice of such posting is delivered to such person;

e. By any other form of electronic transmission as to which such person last consented to receive notice;

f. By regular U.S. mail or commercial carrier to the address at which such person last consented to receive notice; or

g. By such other manner reasonably suitable under the circumstances and likely to result in receipt.

(2) Notwithstanding any other provision of this Code or other law, a trustee shall have no duty to confirm the reliability of an approved address, and, without creating such a duty, a trustee may withhold notice, including to an approved address, while it exercises reasonable diligence to obtain confirmation that it has a reliable address for such person.

(3) Any person may waive in writing the right to receive notice of a trust or other communications pertaining to a trust, and may thereafter rescind such waiver in writing delivered to the trustee. A trustee without actual notice to the contrary may rely on the representation of a predecessor trustee or a co-trustee pertaining to a waiver or rescission.

(4) For purposes of this section:

a. A "commercial carrier'' shall mean a carrier authorized by the United States Department of the Treasury to deliver notices or returns for purposes of satisfying delivery under the Internal Revenue Code.

b. The term "electronic transmission'' shall mean any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

78 Del. Laws, c. 117, § 8.;



§ 3535. Powers of appointment, rule against perpetuities and restraints on alienation

The validity of an estate or interest in property created through the exercise of a power of appointment shall, for the purposes of any rule or law against perpetuities, remoteness of vesting, restraint upon the power of alienation or accumulations, be governed by Chapter 5 of Title 25.

12 Del. C. 1953, § 3535; 77 Del. Laws, c. 330, § 11.;



§ 3536. Rights of creditors and assignees of beneficiary of trust [For application of this section, see 79 Del. Laws, c. 172, § 6]

(a) Except as expressly provided in subsections (c) and (d) of this section, a creditor of a beneficiary of a trust shall have only such rights against or with respect to such beneficiary's interest in the trust or the property of the trust as shall be expressly granted to such creditor by the terms of the instrument that creates or defines the trust or by the laws of this State. The provisions of this subsection shall be effective regardless of the nature or extent of the beneficiary's interest, whether or not such interest is subject to an exercise of discretion by the trustee or other fiduciary, and shall be effective regardless of any action taken or that might be taken by the beneficiary. Every interest in a trust or in trust property or the income therefrom that shall not be subject to the rights of creditors of such beneficiary as expressly provided in this section shall be exempt from execution, attachment, distress for rent, foreclosure, garnishment and from all other legal or equitable process or remedies instituted by or on behalf of any creditor, including, without limitation, actions at law or in equity against a trustee or beneficiary that seeks a remedy that directly or indirectly affects a beneficiary's interest such as, by way of illustration and not of limitation, an order, whether such order be at the request of a creditor or on the court's own motion or other action, that would:

(1) Compel the trustee or any other fiduciary or any beneficiary to notify the creditor of a distribution made or to be made from the trust;

(2) Compel the trustee or beneficiary to make a distribution from the trust whether or not distributions from the trust are subject to the exercise of discretion by a trustee or other fiduciary;

(3) Prohibit a trustee from making a distribution from the trust to or for the benefit of the beneficiary whether or not distributions from the trust are subject to the exercise of discretion by a trustee or other fiduciary; or

(4) Compel the beneficiary to exercise a power of appointment or power of revocation over the trust.

Every direct or indirect assignment, or act having the effect of an assignment, whether voluntary or involuntary, by a beneficiary of a trust of the beneficiary's interest in the trust or the trust property or the income or other distribution therefrom that is unassignable by the terms of the instrument that creates or defines the trust is void. No beneficiary may waive the application of this subsection (a). For purposes of this subsection (a), the creditors of a beneficiary shall include, but not be limited to, any person that has a claim against the beneficiary, the beneficiary's estate, or the beneficiary's property by reason of any forced heirship, legitime, marital elective share, or similar rights. The provisions of this subsection shall apply to the interest of a trust beneficiary until the actual distribution of trust property to the beneficiary. Regardless of whether a beneficiary has any outstanding creditor, a trustee may make direct payment of any expense on behalf of such beneficiary to the extent permitted by the instrument that creates or defines the trust and may exhaust the income and principal of the trust for the benefit of such beneficiary. A trustee shall not be liable to any creditor of a beneficiary for paying the expenses of a beneficiary.

(b) Notwithstanding subsection (a) of this section, a beneficiary entitled to receive all or a part of the income of a trust shall have the right to assign gratuitously in writing, at any time or from time to time, a stated fraction or percentage of the beneficiary's entire remaining income interest in such trust to the State or to any corporation, church, community chest, fund, or foundation authorized as a deduction pursuant to §§ 1107, 1108, and 1109 of Title 30 and such assignment shall be valid and binding on all parties irrespective of any restrictions on assignment contained in the instrument creating or defining the trust; provided, however, that this subsection shall not authorize a beneficiary of such a trust to reduce any part of the beneficiary's income interest which is subject to such restrictions on assignment below 50% of what such interest would be if no assignments were made under this subsection. Any interest assigned under this subsection, together with a corresponding portion of the corpus of the trust, shall be treated as a separate share and thereafter no provision of the trust permitting invasion of corpus for the benefit of the assignor shall be exercisable with respect to such share.

(c)(1) Except as provided in subchapter VI of this Chapter 35 of this title, if the trustor is also a beneficiary of a trust, a provision that restrains the voluntary or involuntary transfer of the trustor's beneficial interest shall not prevent such trustor's creditors from satisfying their respective claims from the trustor's interest in the trust to the extent that such interest is attributable to the trustor's contributions to the trust. The preceding sentence shall have no application to a trustor if such trustor's sole retained beneficial interest is a right to receive discretionary distributions to reimburse the trustor's income tax liability attributable to the trust. Further, a beneficiary of a trust shall not be considered a trustor of a trust merely because of a lapse, waiver, or release of the beneficiary's right to withdraw a part of the trust property if the value of the property that could have been withdrawn by exercising the right of withdrawal in any calendar year does not exceed at the time of the lapse, waiver, or release the greater of the amount specified in:

a. Section 2041(b)(2) or § 2514(e) of the Internal Revenue Code of 1986 (26 U.S.C. § 2041(b)(2) or § 2514(e)), or any successor provision thereto; or

b. Section 2503(b) of the Internal Revenue Code of 1986 (26 U.S.C. § 2503(b)), or any successor provision thereto.

(2) For the purposes of this section, property contributed to an inter vivos marital trust that is treated as qualified terminable interest property under § 2523(f) of the Internal Revenue Code of 1986 [26 U.S.C. § 2523(f)], as amended, or to an inter vivos marital trust that is treated as a general power of appointment trust for which a marital deduction would be allowed under § 2523(a) and (e) of the Internal Revenue Code of 1986 [26 U.S.C. § 2523(a) and (e)], as amended, over which the settlor's spouse holds either a general power of appointment exercisable in favor of the settlor's spouse's estate or a limited power of appointment, or both, shall not be deemed to have been contributed by the settlor even if the settlor would be a beneficiary of the trust subsequent to the death of the settlor's spouse.

(d) For purposes of subsection (a) of this section, a creditor shall have no right against the interest of a beneficiary of a trust or against the beneficiary or trustee of the trust with respect to such interest unless:

(1) The beneficiary has a power to appoint all or part of the trust property to the beneficiary, the beneficiary's estate, the beneficiary's creditors, or the creditors of the beneficiary's estate by will or other instrument such that the appointment would take effect only upon the beneficiary's death and the beneficiary actually exercises such power in favor of the beneficiary, the beneficiary's creditors, the beneficiary's estate, or the creditors of the beneficiary's estate but then only to the extent of such exercise.

(2) The beneficiary has a power to appoint all or part of the trust property to the beneficiary, the beneficiary's creditors, the beneficiary's estate, or the creditors of the beneficiary's estate during the beneficiary's lifetime and the beneficiary actually exercises such power in favor of the beneficiary, the beneficiary's creditors, the beneficiary's estate, or the creditors of the beneficiary's estate but then only to the extent of such exercise.

(3) The beneficiary has the power to revoke the trust in whole or in part during the beneficiary's lifetime and, upon such revocation, the trust or the part thereof so revoked would be possessed by the beneficiary. This paragraph shall have no application to any part of the trust that may not be so revoked by the beneficiary.

(e) Notwithstanding subsection (a) of this section, a beneficiary of a charitable-remainder unitrust or charitable-remainder annuity trust as such terms are defined in § 664 of the Internal Revenue Code of 1986 (26 U.S.C. § 664) and any successor provision thereto, shall have the right, at any time and from time to time, by written instrument delivered to trustee, to release such beneficiary's retained interest in such a trust, in whole or in part, to a charitable organization that has or charitable organizations that have a succeeding beneficial interest in such trust. Notwithstanding subsection (a) of this section, a beneficiary may also disclaim an interest in a trust pursuant to Chapter 6 of this title.

Code 1915, § 3907(b); 38 Del. Laws, c. 186, § 1; Code 1935, § 4415; 12 Del. C. 1953, § 3536; 52 Del. Laws, c. 199, § 1; 70 Del Laws, c. 186, § 1; 73 Del. Laws, c. 71, § 1; 74 Del. Laws, c. 81, § 4; 75 Del. Laws, c. 97, § 6; 75 Del. Laws, c. 301, § 7; 76 Del. Laws, c. 90, §§ 4, 5; 76 Del. Laws, c. 254, § 9; 77 Del. Laws, c. 98, §§ 15, 16; 77 Del. Laws, c. 330, § 12; 79 Del. Laws, c. 172, § 3.;



§ 3537. Conveyance of realty by infant trustee

Any person under the age of 18 years, having real estate in trust for others, may, by direction of the Court of Chancery given upon hearing all parties concerned on the petition of those for whom such infant is trustee or of the guardian of such infant, convey and assure such real estate, in such manner as the Court directs, to any other person. Such conveyance shall be as good and effectual in law as if the infant was of full age. Such infant may be compelled to execute such order, in like manner as trustees of full age are compellable to convey or assure trust estates.

Code 1852, § 1947; Code 1915, § 3862; Code 1935, § 4386; 12 Del. C. 1953, § 3537; 58 Del. Laws, c. 511, § 16.;



§ 3538. Testamentary trusts; certification of by Register of Wills to Register in Chancery; record

(a) When a will that has been probated before the Register of Wills for any of the counties of the State contains a bequest or devise in trust to pay the income arising from any part of the estate of the testator to or for the benefit of a person other than the person named as trustee and the will requires the filing of accounts with 1 of the Registers in Chancery, the Register of Wills before whom the probate is made shall, within 10 days after the closing of the estate, deliver to the Register in Chancery for that county a certificate setting forth the name and last address of the testator, the date of the probate of the testator's will, the name and address of the trustee appointed thereby and the provisions of the will relating to said trust or trusts. This section shall apply only in those instances:

(1) Where the documents closing the estate show a balance in the hands of the personal representative that can be distributed to the trust in order to fund it; and

(2) That terms exist, as stated in the will, for the creation of the trust.

In those instances where it is clear that no notice of the trust need be given to the Register in Chancery, the Register of Wills shall note on its files that no notice of the trust was given to it and state why.

(b) The Register in Chancery for the several counties shall keep a record in which shall be entered the names of the testators, the names and post-office addresses of the trustees, the dates of their appointment or the dates upon which their trusts become operative and the dates on which their accounts are passed and shall file the certificates delivered to them by the Register of Wills among the records of their offices.

25 Del. Laws, c. 226, § 1; Code 1915, § 3873; Code 1935, § 4399; 12 Del. C. 1953, § 3538; 70 Del Laws, c. 186, § 1; 75 Del. Laws, c. 189, § 3; 77 Del. Laws, c. 98, § 17.;



§ 3539. Charitable trust; sale of timber on lands; application of proceeds

The Court of Chancery may, when in its judgment the exercise thereof will promote the interests of the charity, direct wood or timber growing on land conveyed or devised for charitable uses to be cut and sold and the proceeds applied to repairs or the purchase of lime or other manures and making other improvements of such real estate. This section shall apply only to cases where the whole interest in the land is the subject of charitable uses.

Code 1852, § 1948; Code 1915, § 3881; Code 1935, § 4405; 12 Del. C. 1953, § 3539.;



§ 3540. Powers and duties of certain trustees

All trustees of any trust governed by the laws of this State whose governing instrument or instruments do not expressly provide that this section shall not apply to such trust are required to act or to refrain from acting so as not to subject the trust to the taxes imposed by §§ 4941 (relating to taxes on self-dealing), 4942 (relating to taxes on failure to distribute income), 4943 (relating to taxes on excess business holdings), 4944 (relating to taxes on investments which jeopardize charitable purpose) or 4945 (relating to taxable expenditures) of the Internal Revenue Code of 1954 [26 U.S.C. §§ 4941-4945], or corresponding provisions of any subsequent United States internal revenue law.

12 Del. C. 1953, § 3540; 58 Del. Laws, c. 88.;



§ 3541. Administration of charitable trusts or noncharitable purpose trusts; cy pres rule

(a) Subject to subsection (b) of this section, if a particular charitable purpose or noncharitable purpose becomes unlawful under the Constitution of this State or the United States or the trust would otherwise no longer serve any religious, charitable, scientific, literary, educational, or noncharitable purpose:

(1) The trust does not fail in whole or in part;

(2) The trust property does not revert to the trustor or the trustor's successors in interest; and

(3) The Court of Chancery shall modify or terminate the trust and direct that the trust property be applied or distributed, in whole or in part, in a manner consistent with the trustor's charitable or noncharitable purposes, whether or not such purposes be specific or general.

(b) The power of the Court of Chancery to modify or terminate a charitable or noncharitable purpose trust, as provided in subsection (a) of this section, is in all cases subject to a contrary provision in the terms of the trust instrument, whether such contrary provision directs that the trust property be distributed to a charitable or noncharitable beneficiary.

(c) For purposes of this section, a "noncharitable purpose'' is a purpose within the meaning of § 3555 or § 3556 of this title.

62 Del. Laws, c. 131, § 1; 70 Del Laws, c. 186, § 1; 72 Del. Laws, c. 388, § 8; 76 Del. Laws, c. 90, § 6; 76 Del. Laws, c. 254, § 10.;



§ 3542. Termination of small trusts

(a) Unless otherwise provided by the terms of the trust instrument, and subject to the other subsections of this section, a corporate trustee of a trust who finds that the costs of administration thereof are such that the continuance of the trust would defeat or substantially impair the purpose of the trust, may, after written notice to all interested persons, or their legal or natural guardians, terminate the trust and distribute the trust property to 1 or more of the beneficiaries in the trustee's discretion. No court proceedings or approval is required to effect such a termination.

(b) Any interested person shall have 30 days after receiving written notice in accordance with this section to object to the termination or plan of distribution in writing to such trustee. If the trustee has received no written objection to the proposed termination or plan of distribution within such 30-day period, it may proceed to terminate the trust.

(c) A trustee which receives a written objection to the proposed plan of distribution of a trust within 30 days of the last day on which any interested person received written notice may reformulate the proposed plan of distribution and renotify all interested persons of its intentions. Such renotification shall begin again the 30-day period referred to in subsection (b) of this section.

(d) A trustee which receives a written objection to the termination or plan of distribution of a trust within 30 days of the last day on which any interested person received written notice may proceed to terminate the trust in accordance with the plan of distribution, without court proceeding or approval, notwithstanding the objection, provided that all interested persons have been further notified in writing of such objection, of the trustee's intention to proceed to terminate such trust notwithstanding such objection, and of their right to petition the Court to prevent the termination or modify the plan of distribution within 6 months from the mailing of such further notice, and provided that at least 6 months have elapsed since such further notice was sent by the trustee, or the trustee has received a written waiver of the right to petition the Court from all interested persons.

(e) Any interested person, within 6 months of the mailing of such further notice of the trustee's intention to proceed with termination, notwithstanding an objection, may petition the Court to prevent such termination or modify the plan of distribution, or may send to the trustee a written waiver of such right to petition.

(f) The written notice required by this section shall state:

(1) That the trustee intends to terminate the trust in accordance with this section;

(2) The plan of distribution;

(3) That any interested person may object to such termination or plan of distribution in a writing received by the trustee within 30 days of receipt of such notice by such interested person; and

(4) That the trustee may proceed to terminate the trust, notwithstanding any objection to such termination or plan of distribution, 6 months after the trustee further notifies all interested persons of such objection and its intention to proceed with the termination notwithstanding such objection;

provided, that such notice shall inform interested persons that application may be made to the Court of Chancery to prevent the proposed termination.

(g) For purposes of this section, the term "interested person'' means any living person or existing organization who is a current income beneficiary, or who would be a vested remainderman of the trust if the trust were to terminate at the time of the notification, and the Delaware Attorney General in the case of a charitable trust.

(h) The existence of spendthrift or similar protective provisions in a trust shall not make this section inapplicable.

65 Del. Laws, c. 422, § 7; 70 Del. Laws, c. 186, § 1.;



§ 3543. Distribution of estate or trust assets without creation of trust

If the terms of a will or a writing creating a trust, including, but not limited to an inter vivos trust agreement, provide for the establishment of a trust all the assets of which, due to the circumstances existing at the time the trust is to be established, are required to be distributed to the trust's beneficiary or beneficiaries immediately, the executor, trustee, or other party having possession of the property with which such trust will be established, is authorized to make direct distribution to the beneficiary or beneficiaries of the trust, rather than to the trustee, without the necessity of a Court petition. The receipts of such beneficiaries shall protect the executor, trustee, or other party having possession of the property with which such trust would be established, to the same extent as the receipt of the trustee.

65 Del. Laws, c. 422, § 7; 76 Del. Laws, c. 90, § 7.;



§ 3544. Successor trustee

Unless provided otherwise by the terms of the governing instrument or by order of Court, in the absence of actual knowledge of a breach of trust, or information concerning a possible breach of trust that would cause a reasonable person to inquire, a successor trustee appointed in accordance with the terms of the governing instrument or by the Court is under no duty to examine the accounts and records of its predecessor trustee or to inquire into the acts or omissions of its predecessor, is not liable for any failure to seek redress for any act or omission of any predecessor trustee, shall have responsibility only for property which is actually delivered to it by its predecessor and shall have all of the powers and discretions conferred in the governing instrument upon the original trustee.

65 Del. Laws, c. 422, § 7; 66 Del. Laws, c. 376, § 1.;



§ 3545. Limitations on oral trusts; execution requirements for written trusts

(a) Except as otherwise required by this Code, the creation, modification or revocation of a trust whereby a person other than the trustor acquires or is divested of an interest in the trust the possession or enjoyment of which is contingent upon surviving the trustor shall be void unless such creation, modification or revocation be:

(1) In a writing executed by the trustor and witnessed by at least 1 disinterested person or 2 credible persons, or

(2) In a writing executed by a trustee who is a disinterested person.

For purposes of this section, a disinterested person is one who has no beneficial interest in the trust that would be materially increased or decreased as a result of the creation, modification or revocation of the trust.

(b) A trust created by a writing shall not be void merely because of the application of subsection (a) of this section if such writing was validly executed in compliance with the law, at the time of execution, of the place which serves as the initial place of administration of the trust, or, if the trust is not yet actively administered, the initial situs of the trust.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, a trust instrument that by its express terms is revocable by the trustor during the trustor's lifetime may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the trust instrument, other than money, evidences of indebtedness, documents of title, and securities, and property used in trade or business. To be enforceable under this section, as though part of the trust, the writing:

(1) Must either be in the handwriting of the trustor or be signed by the trustor and must identify the items and the legatees with reasonable certainty;

(2) Must not be inconsistent with the terms of the trust instrument; and

(3) Must not be inconsistent with any other writing permitted by this subsection unless the writing is dated in which case the writing with the latest date will control.

Notwithstanding the foregoing, in the case of a writing that includes both provisions for dispositions that are consistent with the terms of the trust or any other writing permitted by this section and provisions for dispositions that are inconsistent with the terms of the trust or any other writing permitted by this section, such writing shall be admissible under this section as evidence of the intended disposition of those items of tangible personal property that would be disposed of by the provisions of the writing that are not inconsistent with the terms of the trust or any other writing permitted by this section. The writing may be referred to as one in existence at the time of the trustor's death; it may be prepared before or after the execution of the trust instrument; it may be altered by the trustor after its preparation; and it may be a writing which has no significance apart from its effect upon the dispositions made by the trust instrument. This subsection (c) shall apply only with respect to dispositions intended to take effect upon the death of the trustor, although such a writing may direct that an item or items of tangible personal property shall be administered as part of a trust or trusts created under the trust pursuant to terms of the trust instrument that were executed pursuant to the provisions of subsections (a) and (b) of this section.

72 Del. Laws, c. 388, § 1; 74 Del. Laws, c. 271, § 3; 77 Del. Laws, c. 98, § 18.;



§ 3546. Limitation on action contesting validity of trusts [For application of this section, see 79 Del. Laws, c. 197, § 3]

(a) A judicial proceeding to contest whether a revocable trust or any amendment thereto, or an irrevocable trust was validly created may not be initiated later than the first to occur of:

(1) One hundred twenty days after the date that the trustee notified in writing the person who is contesting the trust of the trust's existence, of the trustee's name and address, of whether such person is a beneficiary, and of the time allowed under this section for initiating a judicial proceeding to contest the trust provided, however, that no trustee shall have any liability under the governing instrument or to any third party or otherwise for failure to provide any such written notice. For purposes of this paragraph, notice shall have been given when received by the person to whom the notice was given and, absent evidence to the contrary, it shall be presumed that delivery to the last known address of such person constitutes receipt by such person.

(2) Two years after the trustor's death;

(3) If the trust was revocable at the trustor's death and the trust was specifically referred to in the trustor's last will, the time in which a petition for review of a will could be filed under this title; or

(4) The date the person's right to contest was precluded by adjudication, consent or other limitation.

(b) Upon the death of the trustor of a trust that was revocable at the time of the trustor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. This distribution may be made without liability unless the trustee has actual knowledge of a pending judicial proceeding to contest the validity of the trust, or is notified by a potential contestant of a possible contest, followed by its initiation within 30 days of such notice.

(c) Until a contest is barred under subsection (a) of this section, a beneficiary of what later turns out to have been an invalid trust is liable to return any distribution received.

(d) For purposes of paragraph (a)(1) of this section, a person is deemed to have been given any notice that has been given to any other person who under § 3547 of this title may represent and bind such person.

72 Del. Laws, c. 388, § 2; 74 Del. Laws, c. 81, § 5; 75 Del. Laws, c. 97, § 7; 78 Del. Laws, c. 117, § 9; 79 Del. Laws, c. 197, § 2.;



§ 3547. Representation by person with a substantially identical interest [For application of this section, see 79 Del. Laws, c. 172, § 6]

(a) Unless otherwise represented, a minor, person who is incapacitated, or unborn person, or a person whose identity or location is unknown and not reasonably ascertainable (hereinafter referred to as an "unascertainable person''), may for all purposes be represented by and bound by another who has a substantially identical interest with respect to the particular question or dispute but only to the extent that there is no material conflict of interest between the representative and the person represented with respect to the particular question or dispute.

(b) A presumptive remainder beneficiary or the person or persons authorized to represent the presumptive remainder beneficiary under any other subsection of this section may represent and bind contingent successor remainder beneficiaries for the same purposes, in the same circumstances, and to the same extent as an ascertainable competent beneficiary may represent and bind a minor or person who is incapacitated, unborn or unascertainable. As used in this subsection (b), a "presumptive remainder beneficiary'' means as of any date, a beneficiary who, as of any date and but for the exercise of any power of appointment, would receive income or principal of the trust if the trust were to terminate as of that date (without regard to the exercise of any power of appointment) or, if the trust does not provide for its termination, a beneficiary who would receive or be eligible to receive distributions of income or principal of the trust if all of the beneficiaries currently receiving or eligible to receive distributions of income or principal were deceased.

(c) In the case of a trust having a beneficiary who is a minor or incapacitated who may not be represented by another pursuant to subsection (a) or subsection (b) of this section, the surviving and competent parent or parents or custodial parent (in cases where 1 parent has sole custody of the beneficiary), or guardian of the property of the beneficiary may represent and bind the beneficiary for purposes of any judicial proceeding or nonjudicial matter pertaining to the trust; provided that, in the case of a beneficiary represented by 1 or both parents, there is no material conflict of interest between the beneficiary who is a minor or incapacitated and either of such beneficiary's parents with respect to the particular question or dispute. Furthermore, such representative may, for all purposes, represent and bind an unborn person or unascertainable person who has an interest, with respect to the particular question or dispute, that is substantially identical to the interest of the beneficiary who is a minor or incapacitated represented by the representative, but only to the extent that there is no material conflict of interest between the beneficiary who is a minor or incapacitated represented by the representative and the unborn or unascertainable person with respect to the particular question or dispute.

(d) Unless otherwise provided in the governing instrument, the provisions of this section shall apply for purposes of any judicial proceeding and for purposes of any nonjudicial matter. For purposes of this section, judicial proceedings shall include any proceeding before a court or administrative tribunal of this State, including a proceeding that involves a trust whether or not the administration of the trust is governed by the laws of this State, and nonjudicial matters include, but are not limited to, the grant of consents, releases or ratifications pursuant to § 3588 of this title and the measurement of the limitation period described in § 3585 of this title.

(e) For purposes of this section, there is a presumption that a material conflict of interest exists between the representative and each trust beneficiary in any judicial proceeding or nonjudicial matter:

(1) In which the representative would, as a result of the judicial proceeding or nonjudicial matter, be appointed to a fiduciary or nonfiduciary office or role relating to the trust unless the representative presently serves in a fiduciary or nonfiduciary office or role relating to the trust and will not receive greater authority, broader discretion, or increased protection by reason of the new appointment;

(2) In which the representative currently holds a fiduciary or nonfiduciary office or role relating to the trust and, as a result of the judicial proceeding or nonjudicial matter, will receive greater authority, broader discretion, or increased protection, including but not limited to any limitation on exculpation from, or indemnification for any existing or potential future liability; or

(3) In which the representative has any other actual or potential conflict of interest with the represented beneficiaries with respect to the particular question or dispute, including but not limited to a conflict resulting from a differing investment horizon or an interest in present income over capital growth.

72 Del. Laws, c. 388, § 3; 76 Del. Laws, c. 90, § 8; 77 Del. Laws, c. 98, § 19; 78 Del. Laws, c. 117, § 10; 78 Del. Laws, c. 179, §§ 80-82; 79 Del. Laws, c. 172, § 3.;



§ 3548. Limited purpose trust companies; general powers of appointment

(a) Any power conferred upon a limited purpose trust company formed under Chapter 7 of Title 5 in its capacity as a fiduciary which would, except for this section, constitute in whole or in part a general power of appointment if such power were held by any officer, director or shareholder of the limited purpose trust company may only be exercised in the manner provided in subsection (b) of this section.

(b) A power described in subsection (a) of this section may, to the extent permissible under such power, be exercised as follows:

(1) The limited purpose trust company may exercise the power in favor of a person other than any officer, director or shareholder of the limited purpose trust company.

(2) The limited purpose trust company may only exercise the power in favor of, or for the benefit of (including in discharge of a support obligation), an officer, director or shareholder of the limited purpose trust company to provide for that person's health, education, support or maintenance as described under Internal Revenue Code §§ 2041 and 2514 [26 U.S.C. § 2041 or § 2514].

(3) If the power described in subsection (a) of this section is conferred upon 2 or more fiduciaries, it may be exercised by the fiduciary or fiduciaries who are not disqualified from exercising the power as if such fiduciary or fiduciaries were the only fiduciary or fiduciaries.

(4) If all of the serving fiduciaries are disqualified from exercising a power, the court that would have jurisdiction to appoint a fiduciary under the instrument if there were no fiduciary currently serving may appoint a special fiduciary whose only power is to exercise the power that cannot be exercised by the other fiduciaries by reason of subsection (a) of this section.

(5) Subsection (a) of this section shall not apply to any power to the extent that it is exercisable in favor of:

a. The settlor of a trust that is revocable or amendable by the settlor;

b. A decedent's or settlor's spouse who is a beneficiary of a trust for which a marital deduction has been allowed; or

c. The settlor of a trust holding property that is the subject of a qualified disposition within the meaning of § 3570(7) of this title, unless the settlor has retained a special power of appointment described in § 3570(11)b.2. of this title.

(c) Any power conferred upon a limited purpose trust company in its capacity as a fiduciary to allocate receipts and expenses as between income and principal in favor of an officer, director or shareholder of the limited purpose trust company must be exercised in accordance with Chapter 61 of this title.

(d) "General power of appointment'' means any power that would cause income to be taxed to a taxpayer in that taxpayer's individual capacity under § 678 [26 U.S.C. § 678] of the Internal Revenue Code, and any power that would be a general power of appointment, in whole or in part, under § 2041(b)(1) or § 2514(c) of the Internal Revenue Code [26 U.S.C. § 2041(b)(1) or § 2514(c)].

(e) "Internal Revenue Code'' means the Internal Revenue Code of 1986 [26 U.S.C. § 1, et seq.], as amended.

(f) "Fiduciary'' has the meaning set forth in § 3301 of Title 12.

(g) This section applies to all fiduciary relationships in existence on May 14, 2001 and to all other fiduciary relationships that come into existence after that date. The provisions of this section are declaratory of existing law, and neither modify nor amend existing fiduciary relationships.

73 Del. Laws, c. 37, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3549. Marital deduction gift; compliance with Internal Revenue Code; fiduciary powers

(a) If a governing instrument contains a marital deduction gift, the governing instrument shall be construed to comply with the marital deduction provisions of the Internal Revenue Code in every respect.

(b) If a governing instrument contains a marital deduction gift, any fiduciary operating under the governing instrument has all the powers, duties, and discretionary authority necessary to comply with the marital deduction provisions of the Internal Revenue Code. The fiduciary shall not take any action or have any power that may impair that deduction, but this does not require the fiduciary to make the election under § 2056(b)(7) or § 2523(f) of the Internal Revenue Code [26 U.S.C. § 2056(b)(7) or § 2523(f)].

(c) For purposes of this section, "marital deduction gift'' means a gift intended to qualify for the marital deduction as indicated by a preponderance of the evidence including the governing instrument and extrinsic evidence whether or not the governing instrument is found to be ambiguous.

(d) For purposes of this section, "Internal Revenue Code'' means the Internal Revenue Code of 1986 (26 U.S.C. § 1 et seq.), as amended, or any corresponding federal tax statute enacted hereafter.

76 Del. Laws, c. 90, § 9.;






Subchapter IV Trusts for Cemeteries and Other Noncharitable Purposes

§ 3551. Burial lots; perpetuities

(a) Any owner of any burial lot or plot in any cemetery in this State, whether or not there shall then have been an interment in the lot or plot, may convey it in trust to the corporation owning or maintaining the cemetery or to any trust company, bank or banking company of this State or to any bank or banking company organized under the laws of the United States and doing business in this State and such corporation, trust company, bank or banking company may hold the title thereto in perpetuity or for any shorter time for the use and benefit of the owner of the lot or plot and for the protection of the bodies theretofore interred therein or which may thereafter be interred therein, pursuant to the terms of the deed of trust. Before any such conveyance shall be made the corporation owning or conducting the cemetery in which the lot or plot is located shall, by a resolution of its board of directors or managers passed at a regular meeting of the board, authorize the conveyance.

(b) A trust for the care and maintenance of any burial lot or cemetery plot, or for the construction or maintenance of any monument, marker or other additions thereto, is valid.

40 Del. Laws, c. 223, § 1; Code 1935, § 3964; 12 Del. C. 1953, § 3551; 75 Del. Laws, c. 301, § 2.;



§ 3552. Powers of cemetery corporation as to trust funds

Any corporation created and existing under the laws of this State and owning 1 or more cemeteries in this State may take and hold, in perpetuity or for any shorter time, any real or personal property which shall be given, granted, devised or bequeathed to the corporation upon the trust to invest and reinvest the property and to use and apply the income thereof for:

(1) The care, improvement or embellishment of such cemetery or cemeteries or of any 1 or more lot or lots therein; or

(2) The erection or preservation of any buildings, structures or fences erected or to be erected upon any 1 or more of the lot or lots in the cemetery or cemeteries; or

(3) The erection, repair, preservation or renewal of any tomb, tombstone, monument, gravestone, mausoleum, fence, railing or other erection in, on or around any lot or lots; or

(4) Planting and cultivating trees, shrubs, flowers or plants in, on or around any such lot or lots; or

(5) Any and all of such purposes, in accordance with the terms and provisions of such gift, grant, devise or bequest, which terms and provisions may restrict the use and application of the income of the trust fund to any 1 lot whether owned by the donor of the trust fund or by any other person or persons.

40 Del. Laws, c. 222, § 1; Code 1935, § 3964; 12 Del. C. 1953, § 3552.;



§ 3553. Sale of real estate and proceeds

Any real estate given, granted or devised to a cemetery corporation in trust, in accordance with § 3552 of this title, other than a lot or lots in the cemetery or cemeteries, may be sold and conveyed by the cemetery corporation at its discretion and the proceeds thereof shall be held under the same uses and trusts and subject to the same limitations as applied to the real estate before the sale thereof, but the donor of the real estate may provide otherwise in the trust instrument.

40 Del. Laws, c. 222, § 2; Code 1935, § 3964; 12 Del. C. 1953, § 3553.;



§ 3554. Perpetual care burial lots

(a) Whenever a person, partnership or corporation engaged in the business of selling burial lots with perpetual care for profit shall sell any burial lot with perpetual care, it shall deposit in a bank and trust company, trust company or national banking association having fiduciary powers, a sum equal to at least one tenth of the gross sales price of such lot as a permanent lot care fund for the maintenance of burial lots sold with perpetual care and shall designate such banking institution as trustee of such fund. The permanent lot care fund so established shall be invested in compliance with Chapter 33 of this title and the trustee shall pay at least semiannually the net income from the fund to the person, partnership or corporation for the perpetual care and preservation of the burial lots sold with perpetual care.

(b) Any person, partnership or corporation engaged in the business of selling burial lots shall keep a record of all sales of burial lots showing the name of the purchaser or lessee, whether such lot was sold with perpetual care and the gross sales price. Such records shall be made available to the Attorney General of this State for inspection.

12 Del. C. 1953, § 3554; 55 Del. Laws, c. 397; 65 Del. Laws, c. 341, § 1.;



§ 3555. Trust for care of an animal

(a) A trust for the care of 1 or more specific animals living at the trustor's death is valid. The trust terminates upon the death of all animals living at the trustor's death and covered by the terms of the trust.

(b) A trust authorized by subsection (a) of this section shall not be invalid because it lacks an identifiable person as beneficiary.

(c) A trust authorized by subsection (a) of this section may be enforced by a person appointed in the terms of the trust or, if there is no such person or if the last such person no longer is willing and able to serve, by a person appointed by the Court of Chancery. A person who has an interest in the welfare of the animal or animals other than a general public interest may petition the Court of Chancery for an order that appoints a person to enforce the terms of the trust or to remove that person.

(d) Property of a trust authorized by this section may be applied only to its intended use. Upon the termination of the trust, any property of the trust remaining shall be distributed in accordance with the terms of the trust or, in the absence of such terms, as provided in § 3592 of this title.

(e) In the case of a trust created in accordance with subsection (a) of this section, a trustor or other owner of an animal for whose benefit the trust was created may transfer ownership of the animal to the trustee at or subsequent to the creation of the trust. Subject to any contrary provision in the trust or other instrument by which ownership of the animal is given or bequeathed, if the person to whom ownership of the animal is given or bequeathed disclaims or releases such ownership, ownership of the animal shall pass to the trustee upon such disclaimer or release.

(f) The trustee of a trust created in accordance with subsection (a) of this section shall provide care for the benefit of the animal in accordance with the terms of the trust or, in the absence of any such terms, shall provide care that is reasonable under the circumstances. The trustee may employ agents or contractors to provide any such care and pay for such care from the assets of the trust.

(g) For purposes of this section, the term "animal'' shall include any nonhuman member of the animal kingdom but shall exclude plants and inanimate objects.

75 Del. Laws, c. 301, § 3; 76 Del. Laws, c. 254, § 11.;



§ 3556. Trust for other noncharitable purposes

(a) In addition to the provisions of § 3555 of this title, a trust for a declared purpose that is not impossible of attainment is valid notwithstanding that the trust might not be deemed to be for charitable purposes.

(b) A trust authorized by subsection (a) of this section shall not be invalid because it lacks an identifiable person as beneficiary.

(c) A trust authorized by subsection (a) of this section may be enforced by a person appointed in the terms of the trust or, if there is no such person or if the last such person no longer is willing and able to serve, by a person appointed by the Court of Chancery. A person who has an interest in the declared purpose of the trust other than a general public interest may petition the Court of Chancery for an order that appoints a person to enforce the terms of the trust or to remove that person.

(d) Property of a trust authorized by this section may be applied only to its intended use. Upon the termination of the trust, any property of the trust remaining shall be distributed in accordance with the terms of the trust or, in the absence of such terms, as provided in § 3592 of this title.

76 Del. Laws, c. 254, § 12.;






Subchapter V Compensation of Trustees

§ 3560. Trustees entitled to compensation in accordance with instrument

(a) Trustees under wills, trustees under inter vivos deeds of trust, both revocable and irrevocable, and successors to such trustees, are entitled to reasonable compensation for their services in accordance with the instrument creating the trust. Subject to other provisions of this subsection, if a trust instrument fixes the reasonable compensation of a trustee, the trustee is entitled to compensation as so determined. Upon proper showing, the Court of Chancery may fix or allow greater or lesser compensation than could be allowed under the terms of such trust in any of the following circumstances:

(1) Where the duties of the trustee are substantially different from those contemplated when the trust was created;

(2) Where the compensation in accordance with the terms of the trust would be unreasonably low or high;

(3) In extraordinary circumstances calling for equitable relief.

(b) An order under this section allowing greater or lesser compensation applies to such actions taken in the administration of a trust as the order shall specify.

67 Del. Laws, c. 56, § 2.;



§ 3561. Reasonable compensation when trust instrument does not determine

(a) As used in this section, the term "qualified trustee'' means any person authorized by the law of this State or of the United States to act as a trustee whose activities are subject to supervision by the Bank Commissioner of the State, the Federal Deposit Insurance Corporation or the Comptroller of the Currency of the United States.

(b) Unless a trust instrument specifically provides that the trustee shall serve without compensation, when a trust instrument does not fix the compensation of the trustee, reasonable compensation shall be allowed. Subject to the provisions of § 3562 of this title, such compensation shall be determined as follows:

(1) For qualified trustees:

a. Each qualified trustee shall file with the Register in Chancery for every county in this State, a copy of a schedule or formula by which its allowance as compensation shall be computed. Such schedule or formula may be based upon or reflect the following factors:

1. The time spent or likely to be spent in administering a trust of the type contemplated;

2. The risks and responsibilities involved;

3. The novelty and difficulty of the tasks required of the trustee;

4. The skill and experience of the trustee;

5. Comparable charges for similar services;

6. The character of the trust assets;

7. The time constraints imposed upon the trustee in administering the trust;

b. Each qualified trustee shall provide a copy of its current trustee fee schedule or formula as filed upon any filing pursuant to paragraph (b)(1)a. of this section to the settlor of any revocable trust and to each current income beneficiary of every other trust from which it will seek to be allowed compensation to be calculated in accordance with such schedule or formula;

c. Each qualified trustee shall be allowed as reasonable compensation for services with respect to each trust from which it is entitled to compensation under this section, an amount determined by application of the schedule or formula so filed to trusts of that size and type.

(2) For other trustees, the Court of Chancery shall from time to time promulgate a rule fixing the method by which trustees other than qualified trustees may be allowed compensation for their services.

(3) There shall be no presumption that a fee schedule filed under paragraph (b)(1) of this section is any more or less reasonable than the schedule promulgated under paragraph (b)(2) of this section.

67 Del. Laws, c. 56, § 2.;



§ 3562. Judicial review of trustees' allowances

(a) The provisions of § 3561(b)(1)c. of this title notwithstanding, the settlor or any current income beneficiary of a trust, or any other person having an equitable interest in a trust from which a fee for trustee compensation is taken or is proposed to be taken pursuant to § 3561(b) of this title, who objects to a schedule or formula filed thereunder as being unreasonable, or who objects to the fee fixed by such schedule or formula as being unreasonable in the particular circumstances, may petition the Court of Chancery for judicial review of the reasonableness of the schedule or formula, or of its application, as the case may be.

(b) Upon the filing of any such petition, the Court of Chancery may appoint a disinterested third person to act as master to hear and determine the matters raised by such petition and any answer thereto. Proceedings before such master shall be in conformance with the Rules of the Court of Chancery. The final report of the master shall be in the form of findings of fact, conclusions of law and recommended decree, and shall be filed with the Register in Chancery. Findings of fact made by the master, if supported by substantial evidence, shall be conclusive. The Court of Chancery shall thereafter enter its decree determining the matter in issue. Costs of the proceeding, including the reasonable fee of the master, shall be assessed against the trust in question if the petition is denied in its entirety and shall be assessed against the trustee in its individual capacity if it is granted in whole. In other instances, costs shall be apportioned equitably.

67 Del. Laws, c. 56, § 2.;






Subchapter VI Qualified Dispositions in Trust

§ 3570. Definitions [For application of this section, see 79 Del. Laws, c. 198, § 2]

As used in this subchapter:

(1) "Claim'' means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

(2) "Creditor'' means, with respect to a transferor, a person who has a claim.

(3) "Debt'' means liability on a claim.

(4) "Disposition'' means a transfer, conveyance or assignment of property (including a change in the legal ownership of property occurring upon the substitution of 1 trustee for another or the addition of 1 or more new trustees), or the exercise of a power so as to cause a transfer of property, to a trustee or trustees, but shall not include the release or relinquishment of an interest in property that theretofore was the subject of a qualified disposition.

(5) "Person'' has the meaning ascribed to it in § 302(15) of Title 1.

(6) "Property'' includes real property, personal property, and interests in real or personal property.

(7) "Qualified disposition'' means a disposition by or from a transferor (or multiple transferors in the case of property in which each such transferor owns an undivided interest) to 1 or more trustees, at least 1 of which is a qualified trustee, with or without consideration, by means of a trust instrument.

(8) "Qualified trustee'' means a person who meets the requirements of the following paragraphs (8)a. and b. of this section:

a. In the case of a natural person, is a resident of this State other than the transferor or, in all other cases, is authorized by the law of this State to act as a trustee and whose activities are subject to supervision by the Bank Commissioner of the State, the Federal Deposit Insurance Corporation, the Comptroller of the Currency, or the Office of Thrift Supervision or any successor thereto; and

b. Maintains or arranges for custody in this State of some or all of the property that is the subject of the qualified disposition, maintains records for the trust on an exclusive or nonexclusive basis, prepares or arranges for the preparation of fiduciary income tax returns for the trust, or otherwise materially participates in the administration of the trust.

c. For purposes of this subchapter, neither the transferor nor any other natural person who is a nonresident of this State nor an entity that is not authorized by the law of this State to act as a trustee or whose activities are not subject to supervision as provided in paragraph (8)a. of this section shall be considered a qualified trustee; however, nothing in this subchapter shall preclude a transferor from appointing one or more advisers, including but not limited to:

1. Advisers who have authority under the terms of the trust instrument to remove and appoint qualified trustees or trust advisers;

2. Advisers who have authority under the terms of the trust instrument to direct, consent to or disapprove distributions from the trust; and

3. Advisers described in § 3313 of this title, whether or not such advisers would meet the requirements imposed by paragraphs a. and b. of this subsection.

For purposes of this subsection, the term "adviser'' includes a trust "protector'' or any other person who, in addition to a qualified trustee, holds 1 or more trust powers.

d. A person may serve as an investment adviser described in § 3313 of this title, notwithstanding that such person is the transferor of the qualified disposition, but such a person may not serve as trustee or otherwise serve as adviser of a trust that is a qualified disposition although such person may retain any of the powers and rights described in paragraph (11)b. of this section.

e. In the event that a qualified trustee of a trust ceases to meet the requirements of paragraph (8)a. of this section, and there remains no trustee that meets such requirements, such qualified trustee shall be deemed to have resigned as of the time of such cessation, and thereupon the successor qualified trustee provided for in the trust instrument shall become a qualified trustee of the trust, or in the absence of any successor qualified trustee provided for in the trust instrument, the Court of Chancery shall, upon application of any interested party, appoint a successor qualified trustee.

f. In the case of a disposition to more than 1 trustee, a disposition that is otherwise a qualified disposition shall not be treated as other than a qualified disposition solely because not all of the trustees are qualified trustees.

(9) "Spouse'' and "former spouse'' means only persons to whom the transferor was married at, or before, the time the qualified disposition is made.

(10) "Transferor'' means a person who, as an owner of property, as a holder of a power of appointment which authorizes the holder to appoint in favor of the holder, the holder's creditors, the holder's estate or the creditors of the holder's estate, or as a trustee, directly or indirectly makes a disposition or causes a disposition to be made.

(11) "Trust instrument'' means an instrument appointing a qualified trustee or qualified trustees for the property that is the subject of a disposition, which instrument:

a. Expressly incorporates the law of this State to govern the validity, construction and administration of the trust;

b. Is irrevocable, but a trust instrument shall not be deemed revocable on account of its inclusion of 1 or more of the following:

1. A transferor's power to veto a distribution from the trust;

2. Except as otherwise provided in paragraph (11)b.9. or 10. of this section, a lifetime or testamentary power of appointment (other than a lifetime or testamentary power to appoint to the transferor, the transferor's creditors, the transferor's estate or the creditors of the transferor's estate) exercisable by will or other written instrument of the transferor;

3. The transferor's potential or actual receipt of income, including rights to such income retained in the trust instrument;

4. The transferor's potential or actual receipt of income or principal from a charitable remainder unitrust or charitable remainder annuity trust as such terms are defined in § 664 of the Internal Revenue Code of 1986 [26 U.S.C. § 664] and any successor provision thereto; and the transferor's right, at any time and from time to time by written instrument delivered to the trustee, to release such transferor's retained interest in such a trust, in whole or in part, in favor of a charitable organization that has or charitable organizations that have a succeeding beneficial interest in such trust;

5. The transferor's potential or actual receipt of income or principal from a grantor-retained annuity trust or grantor-retained unitrust as such terms are defined in § 2702 of the Internal Revenue Code of 1986 (26 U.S.C. § 2702) and any successor provision thereto or the transferor's receipt each year of a percentage (not to exceed 5 percent) specified in the governing instrument of the initial value of the trust assets (which may be described either as a percentage or a fixed amount) or their value determined from time to time pursuant to the governing instrument.

6. The transferor's potential or actual receipt or use of principal (including real property or tangible personal property) if such potential or actual receipt or use of principal would be the result of a trustee acting:

A. In such trustee's discretion;

B. Pursuant to a standard that governs the distribution of principal and does not confer upon the transferor a substantially unfettered right to the receipt or use of the principal; or

C. At the direction of an adviser described in paragraph (8)c. of this section who is acting: I. In such adviser's discretion; or II. Pursuant to a standard that governs the distribution of principal and does not confer upon the transferor a substantially unfettered right to the receipt of or use of principal;

For purposes of this paragraph, a trustee is presumed to have discretion with respect to the distribution of principal unless such discretion is expressly denied to such trustee by the terms of the trust instrument.

7. The transferor's right to remove a trustee or adviser and to appoint a new or additional trustee or adviser;

8. The transferor's possession and enjoyment of an interest in a qualified personal residence trust within the meaning of such term as described in Treasury Regulation § 25.2702-5(c) (26 C.F.R. 25.2702-5(c) ) and any successor provision thereto or the transferor's possession and enjoyment of a qualified annuity interest within the meaning of such term as described in Treasury Regulation § 25.2702-5(c)(8) (26 C.F.R. 25.2702-5(c)(8)) and any successor provision thereto;

9. The transferor's potential or actual receipt of income or principal to pay, in whole or in part, income taxes due on income of the trust if such potential or actual receipt of income or principal is pursuant to a provision in the trust instrument that expressly provides for the payment of such taxes and if such potential or actual receipt of income or principal would be the result of a qualified trustee's or qualified trustees' acting:

A. In such qualified trustee's or qualified trustees' discretion or pursuant to a mandatory direction in the trust instrument; or

B. Pursuant to the transferor's exercise of a lifetime power of appointment or at the direction of an adviser described in paragraph (8)c. of this section who is acting in such adviser's discretion; and

10. The ability, whether pursuant to discretion, direction or the grantor's exercise of a testamentary power of appointment, of a qualified trustee to pay, after the death of the transferor, all or any part of the debts of the transferor outstanding at the time of the transferor's death, the expenses of administering the transferor's estate, or any estate or inheritance tax imposed on or with respect to the transferor's estate; and

c. Provides that the interest of the transferor or other beneficiary in the trust property or the income therefrom may not be transferred, assigned, pledged or mortgaged, whether voluntarily or involuntarily, before the trustee or trustees actually distribute the property or income therefrom to the beneficiary, and such provision of the trust instrument shall be deemed to be a restriction on the transfer of the transferor's beneficial interest in the trust that is enforceable under applicable nonbankruptcy law within the meaning of § 541(c)(2) of the Bankruptcy Code (11 U.S.C. § 541(c)(2)) or any successor provision thereto.

d. [Repealed.]

A disposition by a trustee that is not a qualified trustee to a trustee that is a qualified trustee shall not be treated as other than a qualified disposition solely because the trust instrument fails to meet the requirements of paragraph (11)a. of this section. Distributions to pay income taxes made under a discretionary or mandatory provision included in a governing instrument pursuant to paragraph (11)b.3., paragraph (11)b.6., or paragraph (11)b.9. of this section may be made by direct payment to the taxing authorities.

71 Del. Laws, c. 159, § 1; 71 Del. Laws, c. 343, §§ 1-5; 72 Del. Laws, c. 59, §§ 1, 2; 72 Del. Laws, c. 341, §§ 1-4; 73 Del. Laws, c. 378, §§ 1-3; 74 Del. Laws, c. 100, §§ 2, 4; 75 Del. Laws, c. 97, §§ 10-12; 75 Del. Laws, c. 301, § 6; 76 Del. Laws, c. 90, § 14; 76 Del. Laws, c. 254, §§ 13, 14; 77 Del. Laws, c. 98, § 20; 77 Del. Laws, c. 330, §§ 13-16; 78 Del. Laws, c. 117, § 11; 78 Del. Laws, c. 179, § 1; 79 Del. Laws, c. 198, § 1.;



§ 3571. Retained interests of transferor

A qualified disposition shall be subject to § 3572 of this title notwithstanding a transferor's retention of any or all of the powers and rights described in § 3570(11)b. of this title and the transferor's service as investment adviser pursuant to § 3570(8)d. of this title. The transferor shall have only such powers and rights as are conferred by the trust instrument. Except as permitted by §§ 3570(8)d. and 3570(11)b. of this title, a transferor shall have no rights or authority with respect to the property that is the subject of a qualified disposition or the income therefrom, and any agreement or understanding purporting to grant or permit the retention of any greater rights or authority shall be void.

71 Del. Laws, c. 159, § 1; 71 Del. Laws, c. 343, § 6; 72 Del. Laws, c. 59, § 2; 72 Del. Laws, c. 341, § 5.;



§ 3572. Avoidance of qualified dispositions

(a) Notwithstanding any other provision of this Code, no action of any kind, including, without limitation, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity for an attachment or other provisional remedy against property that is the subject of a qualified disposition or for avoidance of a qualified disposition unless such action shall be brought pursuant to the provisions of § 1304 or § 1305 of Title 6 and, in the case of a creditor whose claim arose after a qualified disposition, unless the qualified disposition was made with actual intent to defraud such creditor. The Court of Chancery shall have exclusive jurisdiction over any action brought with respect to a qualified disposition.

(b) A creditor's claim under subsection (a) of this section shall be extinguished unless:

(1) The creditor's claim arose before the qualified disposition was made, and the action is brought within the limitations of § 1309 of Title 6 in effect on the later of the date of the qualified disposition or August 1, 2000; or

(2) Notwithstanding the provisions of § 1309 of Title 6, the creditor's claim arose concurrent with or subsequent to the qualified disposition and the action is brought within 4 years after the qualified disposition is made.

In any action described in subsection (a) of this section, the burden to prove the matter by clear and convincing evidence shall be upon the creditor.

(c) For purposes of this subchapter, a qualified disposition that is made by means of a disposition by a transferor who is a trustee shall be deemed to have been made as of the time (whether before, on or after July 1, 1997) the property that is the subject of the qualified disposition was originally transferred to the transferor (or any predecessor trustee) making the qualified disposition in a form that meets the requirements of § 3570(11)b. and c. of this title. If a trustee of an existing trust proposes to make a qualified disposition pursuant to the provisions of this subsection (c) of this section but the trust would not conform to the requirements of § 3570(11)b.2. of this title as a result of the original transferor's nonconforming powers of appointment, then, upon the trustee's delivery to the qualified trustee of an irrevocable written election to have this subsection apply to the trust, the nonconforming powers of appointment shall be deemed modified to the extent necessary to conform with § 3570(11)b.2. of this title. For purposes of this subchapter, the irrevocable written election shall include a description of the original transferor's powers of appointment as modified together with the original transferor's written consent thereto, but no such consent of the original transferor shall be considered a disposition within the meaning of § 3570(4) of this title.

(d) Notwithstanding any law to the contrary, a creditor, including a creditor whose claim arose before or after a qualified disposition, or any other person shall have only such rights with respect to a qualified disposition as are provided in this section and §§ 3573 and 3574 of this title, and no such creditor nor any other person shall have any claim or cause of action against the trustee, or advisor described in § 3570(8)c. of this title, of a trust that is the subject of a qualified disposition, or against any person involved in the counseling, drafting, preparation, execution or funding of a trust that is the subject of a qualified disposition.

(e) Notwithstanding any other provision of law, no action of any kind, including, without limitation, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity against the trustee, or advisor described in § 3570(8)c. of this title, of a trust that is the subject of a qualified disposition, or against any person involved in the counseling, drafting, preparation, execution or funding of a trust that is the subject of a qualified disposition, if, as of the date such action is brought, an action by a creditor with respect to such qualified disposition would be barred under this section.

(f) In circumstances where more than 1 qualified disposition is made by means of the same trust instrument, then:

(1) The making of a subsequent qualified disposition shall be disregarded in determining whether a creditor's claim with respect to a prior qualified disposition is extinguished as provided in subsection (b) of this section; and

(2) Any distribution to a beneficiary shall be deemed to have been made from the latest such qualified disposition.

(g) If, in any action brought against a trustee of a trust that is the result of a qualified disposition, a court takes any action whereby such court declines to apply the law of this State in determining the validity, construction or administration of such trust, or the effect of a spendthrift provision thereof, such trustee shall immediately upon such court's action and without the further order of any court, cease in all respects to be trustee of such trust and a successor trustee shall thereupon succeed as trustee in accordance with the terms of the trust instrument or, if the trust instrument does not provide for a successor trustee and the trust would otherwise be without a trustee, the Court of Chancery, upon the application of any beneficiary of such trust, shall appoint a successor trustee upon such terms and conditions as it determines to be consistent with the purposes of such trust and this statute. Upon such trustee's ceasing to be trustee, such trustee shall have no power or authority other than to convey the trust property to the successor trustee named in the trust instrument or appointed by the Court of Chancery in accordance with this section.

71 Del. Laws, c. 159, § 1; 71 Del. Laws, c. 343, § 7; 72 Del. Laws, c. 59, § 2; 72 Del. Laws, c. 195, § 1; 72 Del. Laws, c. 341, §§ 6-8; 73 Del. Laws, c. 378, § 4; 74 Del. Laws, c. 100, §§ 3, 5; 75 Del. Laws, c. 97, §§ 13, 14; 76 Del. Laws, c. 90, § 10.;



§ 3573. Limitations on qualified dispositions [For application of this section, see 79 Del. Laws, c. 198, § 2]

With respect to the limitations imposed by § 3572 of this title, those limitations on actions by creditors to avoid a qualified disposition shall not apply:

(1) To any person to whom the transferor is indebted on account of an agreement or order of court for the payment of support or alimony in favor of such transferor's spouse, former spouse or children, or for a division or distribution of property incident to a judicial proceeding with respect to a separation or divorce in favor of such transferor's spouse or former spouse, but only to the extent of such debt; or

(2) To any person who suffers death, personal injury or property damage on or before the date of a qualified disposition by a transferor, which death, personal injury or property damage is at any time determined to have been caused in whole or in part by the tortious act or omission of either such transferor or by another person for whom such transferor is or was vicariously liable but only to the extent of such claim against such transferor or other person for whom such transferor is or was vicariously liable.

Paragraph (1) of this section shall not apply to any claim for forced heirship, legitime or elective share.

71 Del. Laws, c. 159, § 1; 71 Del. Laws, c. 254, § 36; 71 Del. Laws, c. 343, § 8; 72 Del. Laws, c. 341, § 9; 74 Del. Laws, c. 100, § 1; 75 Del. Laws, c. 97, § 15; 78 Del. Laws, c. 117, § 12; 79 Del. Laws, c. 198, § 1.;



§ 3574. Effect of avoidance of qualified dispositions [For application of this section, see 79 Del. Laws, c. 198, § 2]

(a) After making any payments from the trust required under subsection (b) of this section, a qualified disposition shall be avoided only to the extent necessary to satisfy the transferor's debt to the creditor at whose instance the disposition had been avoided, together with such costs, including attorneys' fees, as the court may allow.

(b) In the event any qualified disposition shall be avoided as provided in subsection (a) of this section, then:

(1) If the court is satisfied that a trustee has not acted in bad faith in accepting or administering the property that is the subject of the qualified disposition:

a. Such trustee shall have a first and paramount lien against the property that is the subject of the qualified disposition in an amount equal to the entire cost, including attorneys' fees, properly incurred by such trustee in the defense of the action or proceedings to avoid the qualified disposition;

b. The qualified disposition shall be avoided subject to the proper fees, costs, preexisting rights, claims and interests of such trustee (and of any predecessor trustee that has not acted in bad faith); and

c. For purposes of this paragraph (1) of this subsection, it shall be presumed that such trustee did not act in bad faith merely by accepting such property; and

(2) If the court is satisfied that a beneficiary of a trust has not acted in bad faith, the avoidance of the qualified disposition shall be subject to the right of such beneficiary to retain any distribution made prior to the creditor's commencement of an action to avoid the qualified disposition. For purposes of this subdivision, it shall be presumed that the beneficiary, including a beneficiary who is also a transferor of the trust, did not act in bad faith merely by creating the trust or by accepting a distribution made in accordance with the terms of the trust.

(c) A creditor shall have the burden of proving that a trustee or beneficiary acted in bad faith as required under subsection (b) of this section by clear and convincing evidence except that, in the case of a beneficiary who is also the transferor, the burden on the creditor shall be to prove that the transferor-beneficiary acted in bad faith by a preponderance of the evidence. The preceding sentence provides substantive not procedural rights under Delaware law.

(d) For purposes of this subchapter, attachment, garnishment, sequestration, or other legal or equitable process shall be permitted only in those circumstances permitted by the express terms of this subchapter.

(e) Notwithstanding any other provision of this subchapter, a creditor shall have no right against the interest of a beneficiary in a trust solely because such beneficiary has the right to authorize or direct the trustee to pay all or part of the trust property in satisfaction of estate or inheritance taxes imposed upon or with respect to the beneficiary's estate, or the debts of the beneficiary's estate, or the expenses of administering the beneficiary's estate unless such beneficiary actually directs the payment of such taxes, debts or expenses and then only to the extent of such direction.

(f) Where spouses make a qualified disposition of property to 1 or more trusts and, immediately before such qualified disposition, such property or any part thereof or any accumulation thereto was, pursuant to applicable law, owned by them as tenants by the entireties, in any action concerning whether a creditor of either or both spouses may recover the debt from the trust, upon avoidance of the qualified disposition, the sole remedy available to the creditor with respect to such trust property shall be an order directing the trustee to transfer the property to both spouses as tenants by the entireties.

(g) Subject to all of the foregoing provisions of this section, and except as otherwise expressly provided in subsection (f) of this section, upon avoidance of a qualified disposition to the extent permitted under subsection (a) of this section, the sole remedy available to the creditor shall be an order directing the trustee to transfer to the transferor such amount as is necessary to satisfy the transferor's debt to the creditor at whose instance the disposition has been avoided.

71 Del. Laws, c. 159, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 343, § 9; 72 Del. Laws, c. 195, § 2; 75 Del. Laws, c. 97, § 16; 76 Del. Laws, c. 90, § 15; 77 Del. Laws, c. 330, § 17; 78 Del. Laws, c. 117, § 13; 79 Del. Laws, c. 198, § 1.;



§ 3575. Application of subchapter

This subchapter shall apply to qualified dispositions and dispositions by transferors who are trustees made on or after July 1, 1997.

71 Del. Laws, c. 159, § 1; 71 Del. Laws, c. 343, § 10.;



§ 3576. Short title

This subchapter may be cited as the "Qualified Dispositions in Trust Act.''

71 Del. Laws, c. 159, § 1.;






Subchapter VII Liability of Trustees and Rights of Persons Dealing With Trustee

§ 3580. Definition [For application of this section, see 79 Del. Laws, c. 172, § 6]

In this title, "good faith'' means honesty in fact and the observance of reasonable standards of fair dealing.

72 Del. Laws, c. 388, § 7; 79 Del. Laws, c. 172, § 3.;



§ 3581. Breach of trust; equitable remedies

(a) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b) To remedy a breach of trust that has occurred or may occur, the court may order any equitable remedy, including:

(1) Compelling the trustee to perform the trustee's duties;

(2) Enjoining the trustee from committing a breach of trust;

(3) Compelling the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) Ordering a trustee to account;

(5) Appointing a special fiduciary to take possession of the trust property and administer the trust;

(6) Suspending or removing the trustee;

(7) Reducing or denying compensation to the trustee;

(8) Subject to § 3590 of this title, voiding an act of the trustee, imposing a lien or a constructive trust on trust property or tracing trust property wrongfully disposed of and recover the property or its proceeds; or

(9) Granting any other appropriate relief.

72 Del. Laws, c. 388, § 7; 73 Del. Laws, c. 409, § 4.;



§ 3582. Damages against trustee for breach of trust

A beneficiary may charge a trustee who commits a breach of trust with:

(1) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred;

(2) The profit that the trustee made by reason of the breach; or

(3) Such other relief as may be fashioned by the court.

72 Del. Laws, c. 388, § 7.;



§ 3583. Liability of trustee in absence of breach

(a) Except to the extent a trustee realizes a profit from conduct expressly permitted by law or the terms of the trust, a trustee is accountable to a beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust.

(b) Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for the failure to make a profit.

72 Del. Laws, c. 388, § 7; 77 Del. Laws, c. 330, § 18.;



§ 3584. Attorneys' fees and costs

In a judicial proceeding involving a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorneys' fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.

72 Del. Laws, c. 388, § 7.;



§ 3585. Limitation of action against trustee following trustee's report

(a) A beneficiary may initiate a proceeding against a trustee for breach of trust until the first to occur of:

(1) Two years after the date the beneficiary was sent a report that adequately disclosed the facts constituting a claim; or

(2) The date the proceeding was otherwise precluded by adjudication, release, consent or limitation.

(b) A report adequately discloses the facts constituting a claim if it provides sufficient information so that the beneficiary knows of the claim or reasonably should have inquired into its existence.

(c) For the purpose of subsection (a) of this section, a beneficiary is deemed to have been sent a report if:

(1) In the case of a beneficiary having capacity, it is sent to the beneficiary; or

(2) In the case of a beneficiary who under § 3547 of this title may be represented and bound by another person, it is sent to the other person.

(d) If subsection (a) of this section does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within 5 years after the first to occur of:

(1) The removal, resignation, or death of the trustee;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(e) This section does not preclude an action to recover for fraud or misrepresentation related to the report.

72 Del. Laws, c. 388, § 7; 76 Del. Laws, c. 254, § 15.;



§ 3586. Reliance on trust instrument

A trustee who acted in good faith reliance on the terms of a written trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.

72 Del. Laws, c. 388, § 7.;



§ 3587. Events affecting administration or distribution

Whenever the happening of an event, including marriage, divorce, performance of education requirements or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.

72 Del. Laws, c. 388, § 7.;



§ 3588. Beneficiary's consent, release, or ratification

Whether or not the consent, release, or ratification is supported by consideration, a beneficiary may not hold a trustee liable for a breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) The consent, release or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) At the time of the consent, release or ratification, the beneficiary did not know of:

a. The beneficiary's rights; or

b. Material facts the trustee knew or should have known with the exercise of reasonable inquiry.

72 Del. Laws, c. 388, § 7; 75 Del. Laws, c. 300, § 4; 78 Del. Laws, c. 117, § 14.;



§ 3589. Limitation on personal liability of trustee

Repealed by 73 Del. Laws, c. 409, § 3, effective July 10, 2002.;



§ 3590. Protection of person dealing with trustee

(a) A person other than a beneficiary who in good faith assists a trustee or who in good faith and for value deals with a trustee without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

(b) A person other than a beneficiary who in good faith deals with another person knowing that the other person is a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c) A person who in good faith delivers assets to a trustee need not ensure their proper application.

(d) A person other than a beneficiary who in good faith assists a former trustee or who for value and in good faith deals with a former trustee without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e) The protection provided by this section to persons assisting or dealing with a trustee is superseded by comparable protective provisions of other laws relating to commercial transactions or to the transfer of securities by fiduciaries.

72 Del. Laws, c. 388, § 7; 73 Del. Laws, c. 409, § 3.;



§ 3591. Certification of trust

(a) Instead of providing a person other than a beneficiary with a copy of the trust instrument, a trustee may provide the person with a certification of trust containing statements concerning, but not limited to, the following matters:

(1) The existence of the trust and the date of execution of the trust instrument;

(2) The identity of the trustor or trustors and of the currently acting trustee or trustees of the trust;

(3) The powers of the trustee;

(4) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(5) The authority of co-trustees to sign and whether all or less than all are required to sign in order to exercise powers of the trustee;

(6) The trust's taxpayer identification number; and

(7) The manner in which title to trust property may be taken.

(b) A certification of trust must be in the form of an acknowledged writing and may be signed by any trustee.

(c) A certification of trust must contain a statement that the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(d) A certification of trust need not contain the dispositive terms of a trust.

(e) A recipient of a certification of trust may require the trustee to provide copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.

(f) A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

(g) A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

(h) A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages, including attorney's fees, if the court determines that the person did not act in good faith in requesting the trust instrument.

(i) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

72 Del. Laws, c. 388, § 7; 73 Del. Laws, c. 409, § 3.;



§ 3592. Failure of trust to dispose of all assets [For application of this section, see 79 Del. Laws, c. 198, § 2]

In the event that the terms of an inter vivos trust do not effectively dispose of a portion of or all of the principal and income of such inter vivos trust:

(1) If such failure occurs simultaneously with the death of the trustor, the trust principal not effectively disposed of shall be treated as though it were an additional part of the trustor's estate, and shall be disposed of in accordance with the provisions of the trustor's will, or if the trustor has no valid will, then the provisions of § 501 et seq. of this title shall govern the disposition of such principal; provided, however, that if any disposition to the trust would be treated as a qualified disposition, within the meaning of § 3570(7) of this title, if paragraph (2) of this section, rather than this paragraph (1), were applicable to the trust, then the principal of the trust shall be disposed of in accordance with paragraph (2) of this section.

(2) If such failure occurs at any time other than simultaneously with the death of the trustor, the trust income and principal not effectively disposed of shall be distributed as though the trustor had died on the date on which such failure occurred, a resident of the state of Delaware, owning the property so distributable, as though the provisions of § 501 et seq. of this title applied, but provided that if the provisions of § 502(2) or (3) of this title would apply for purposes of determining the share of a surviving spouse, the share of such surviving spouse shall be half of the personal property of the trust plus a life estate in the real estate of the trust.

75 Del. Laws, c. 299, § 1; 76 Del. Laws, c. 90, § 17; 79 Del. Laws, c. 198, § 1.;



§ 3593. Interest on pecuniary gifts in trust [For application of this section, see 79 Del. Laws, c. 172, § 6]

Except where circumstances justify a longer period, pecuniary gifts from an inter vivos trust which are payable as of the death of the trustor or another person, shall bear interest at the rate of 4 percent per annum payable from the trust beginning 13 months after such death, or, if there is a change of trustee as a result of such death, 13 months after the trustee first takes office as trustee following such death, until payment, unless a contrary intent is indicated by the governing instrument.

75 Del. Laws, c. 299, § 2; 79 Del. Laws, c. 172, § 3.;



§ 3594. Legacy to creditor of trustor

A gift to a beneficiary of an inter vivos trust which is made effective as of the death of the trustor shall not be deemed to be in satisfaction of a debt due from the trustor to the donee, unless the intention of the trustor that it shall be so accepted shall appear in the trust expressly or by manifest implication.

75 Del. Laws, c. 299, § 3.;



§ 3595. Abatement of gifts in trust

(a) Except as provided in subsection (b) of this section, shares of distributees of an inter vivos trust, who are entitled to distributions from the trust as of the date of the death of the trustor, abate, with personal property to be abated prior to real property within each class, in the following order:

(1) Property owned by the trust not disposed of by the trust instrument.

(2) Residuary gifts under the trust instrument.

(3) General gifts under the trust instrument.

(4) Specific gifts under the trust instrument.

For purposes of abatement, a general gift charged on any specific property or fund is a specific gift to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general gift to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the amounts of property that each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the trust instrument.

(b) If the trust instrument expresses an order of abatement, or if the overall plan of distribution at the trustor's death or the express or implied purpose of the gift would be defeated by the order of abatement stated in subsection (a) of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the trustor.

(c) If the subject of a preferred gift is sold or used incident to administration of the trust, abatement shall be achieved by appropriate adjustments in, or contributions from, other interests in the remaining assets.

75 Del. Laws, c. 299, § 4.;









CHAPTER 38. TREATMENT OF DELAWARE STATUTORY TRUSTS

Subchapter I Domestic Statutory Trusts

§ 3801. Definitions

(a) "Beneficial owner'' means any owner of a beneficial interest in a statutory trust, the fact of ownership to be determined and evidenced (whether by means of registration, the issuance of certificates or otherwise) in conformity to the applicable provisions of the governing instrument of the statutory trust.

(b) "Foreign statutory trust'' means a business trust or statutory trust formed under the laws of any state or under the laws of any foreign country or other foreign jurisdiction and denominated as such under the laws of such state or foreign country or other foreign jurisdiction.

(c) "Governing instrument'' means any written instrument (whether referred to as a trust agreement, declaration of trust or otherwise) which creates a statutory trust or provides for the governance of the affairs of the statutory trust and the conduct of its business. A governing instrument:

(1) May provide that a person shall become a beneficial owner or a trustee if such person (or, in the case of a beneficial owner, a representative authorized by such person orally, in writing or by other action such as payment for a beneficial interest) complies with the conditions for becoming a beneficial owner or a trustee set forth in the governing instrument or any other writing and, in the case of a beneficial owner, acquires a beneficial interest;

(2) May consist of 1 or more agreements, instruments or other writings and may include or incorporate bylaws containing provisions relating to the business of the statutory trust, the conduct of its affairs and its rights or powers or the rights or powers of its trustees, beneficial owners, agents or employees; and

(3) May contain any provision that is not inconsistent with law or with the information contained in the certificate of trust.

A statutory trust is not required to execute its governing instrument. A statutory trust is bound by its governing instrument whether or not the statutory trust executes the governing instrument. A beneficial owner or a trustee is bound by the governing instrument whether or not such beneficial owner or trustee executes the governing instrument. A governing instrument is not subject to any statute of frauds (including § 2714 of Title 6).

(d) "Independent trustee'' means, solely with respect to a statutory trust that is registered as an investment company under the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1 et seq.), or any successor statute thereto (the "1940 Act''), any trustee who is not an "interested person'' (as such term is defined below) of the statutory trust; provided that the receipt of compensation for service as an independent trustee of the statutory trust and also for service as an independent trustee of 1 or more other investment companies managed by a single investment adviser (or an "affiliated person'' (as such term is defined below) of such investment adviser) shall not affect the status of a trustee as an independent trustee under this chapter. An independent trustee as defined hereunder shall be deemed to be independent and disinterested for all purposes. For purposes of this definition, the terms "affiliated person'' and "interested person'' have the meanings set forth in the 1940 Act or any rule adopted thereunder.

(e) "Other business entity'' means a corporation, a partnership (whether general or limited), a limited liability company, a common-law trust, a foreign statutory trust or any other unincorporated business or entity, excluding a statutory trust.

(f) "Person'' means a natural person, partnership (whether general or limited), limited liability company, trust, (including a common law trust, business trust, statutory trust, voting trust or any other form of trust) estate, association (including any group, organization, co-tenancy, plan, board, council or committee), corporation, government (including a country, state, county or any other governmental subdivision, agency or instrumentality), custodian, nominee or any other individual or entity (or series thereof) in its own or any representative capacity, in each case, whether domestic or foreign, and a statutory trust or foreign statutory trust.

(g) "Statutory trust'' means an unincorporated association which:

(1) Is created by a governing instrument under which property is or will be held, managed, administered, controlled, invested, reinvested and/or operated, or business or professional activities for profit are carried on or will be carried on, by a trustee or trustees or as otherwise provided in the governing instrument for the benefit of such person or persons as are or may become beneficial owners or as otherwise provided in the governing instrument, including but not limited to a trust of the type known at common law as a "business trust,'' or "Massachusetts trust,'' or a trust qualifying as a real estate investment trust under § 856 et seq. of the United States Internal Revenue Code of 1986 [26 U.S.C. § 856 et seq.], as amended, or under any successor provision, or a trust qualifying as a real estate mortgage investment conduit under § 860D of the United States Internal Revenue Code of 1986 [26 U.S.C. § 860D], as amended, or under any successor provision; and

(2) Files a certificate of trust pursuant to § 3810 of this title.

Any such association heretofore or hereafter organized shall be a statutory trust and a separate legal entity. The term "statutory trust'' shall be deemed to include each trust formed under this chapter prior to September 1, 2002, as a "business trust'' (as such term was then defined in this subsection). A statutory trust may be organized to carry on any lawful business or activity, whether or not conducted for profit, and/or for any of the purposes referred to in paragraph (g)(1) of this section (including, without limitation, for the purpose of holding or otherwise taking title to property, whether in an active or custodial capacity). Unless otherwise provided in a governing instrument, a statutory trust has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney. Neither use of the designation "business trust'' nor a statement in a certificate of trust or governing instrument executed prior to September 1, 2002, to the effect that the trust formed thereby is or will qualify as a Delaware business trust within the meaning of or pursuant to this chapter, shall create a presumption or an inference that the trust so formed is a "business trust'' for purposes of Title 11 of the United States Code.

(h) "Trustee'' means the person or persons appointed as a trustee in accordance with the governing instrument of a statutory trust, and may include the beneficial owners or any of them.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, §§ 3, 9, 16; 68 Del. Laws, c. 106, § 1; 68 Del. Laws, c. 404, §§ 2, 3; 70 Del. Laws, c. 548, §§ 1, 2; 71 Del. Laws, c. 335, § 1; 72 Del. Laws, c. 387, §§ 1-3; 73 Del. Laws, c. 328, §§ 1, 2, 3, 4, 5; 73 Del. Laws, c. 329, §§ 1, 2; 75 Del. Laws, c. 418, §§ 1-3; 77 Del. Laws, c. 403, §§ 1, 2; 78 Del. Laws, c. 280, §§ 1, 2.;



§ 3802. Contributions by beneficial owners

(a) A contribution of a beneficial owner to the statutory trust may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services; provided however, that a person may become a beneficial owner of a statutory trust and may receive a beneficial interest in a statutory trust without making a contribution or being obligated to make a contribution to the statutory trust.

(b) Except as provided in the governing instrument, a beneficial owner is obligated to the statutory trust to perform any promise to contribute cash, property or to perform services, even if the beneficial owner is unable to perform because of death, disability or any other reason. If a beneficial owner does not make the required contribution of property or services, the beneficial owner is obligated at the option of the statutory trust to contribute cash equal to that portion of the agreed value (as stated in the records of the statutory trust) of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the statutory trust may have against such beneficial owner under the governing instrument of applicable law.

(c) A governing instrument may provide that the interest of any beneficial owner who fails to make any contribution that the beneficial owner is obligated to make shall be subject to specific penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting beneficial owner's proportionate interest in the statutory trust, subordinating the beneficial interest to that of nondefaulting beneficial owners, a forced sale of the beneficial interest, forfeiture of the beneficial interest, the lending by other beneficial owners of the amount necessary to meet the beneficiary's commitment, a fixing of the value of the defaulting beneficial owner's beneficial interest by appraisal or by formula and redemption or sale of the beneficial interest at such value, or any other penalty or consequence.

68 Del. Laws, c. 404, § 4; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 1.;



§ 3803. Liability of beneficial owners and trustees

(a) Except to the extent otherwise provided in the governing instrument of the statutory trust, the beneficial owners shall be entitled to the same limitation of personal liability extended to stockholders of private corporations for profit organized under the general corporation law of the State.

(b) Except to the extent otherwise provided in the governing instrument of a statutory trust, a trustee, when acting in such capacity, shall not be personally liable to any person other than the statutory trust or a beneficial owner for any act, omission or obligation of the statutory trust or any trustee thereof.

(c) Except to the extent otherwise provided in the governing instrument of a statutory trust, an officer, employee, manager or other person acting pursuant to § 3806(b)(7) of this title, when acting in such capacity, shall not be personally liable to any person other than the statutory trust or a beneficial owner for any act, omission or obligation of the statutory trust or any trustee thereof.

(d) No obligation of a beneficial owner or trustee of a statutory trust to the statutory trust arising under the governing instrument or a separate agreement in writing, and no note, instrument or other writing evidencing any such obligation of a beneficial owner or trustee, shall be subject to the defense of usury, and no beneficial owner or trustee shall interpose the defense of usury with respect to any such obligation in any action.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, §§ 1, 2; 68 Del. Laws, c. 404, § 5; 69 Del. Laws, c. 265, § 1; 70 Del. Laws, c. 548, § 3; 73 Del. Laws, c. 329, § 1.;



§ 3804. Legal proceedings

(a) A statutory trust may sue and be sued, and service of process upon 1 of the trustees shall be sufficient. In furtherance of the foregoing, a statutory trust may be sued for debts and other obligations or liabilities contracted or incurred by the trustees or other authorized persons, or by the duly authorized agents of such trustees or other authorized persons, in the performance of their respective duties under the governing instrument of the statutory trust. The property of a statutory trust shall be subject to attachment and execution as if it were a corporation, subject to § 3502 of Title 10. Notwithstanding the foregoing provisions of this § 3804, in the event that the governing instrument of a statutory trust, including a statutory trust which is a registered investment company under the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1 et seq.), creates 1 or more series as provided in § 3806(b)(2) of this title, and if separate and distinct records are maintained for any such series and the assets associated with any such series are held in such separate and distinct records (directly or indirectly, including through a nominee or otherwise) and accounted for in such separate and distinct records separately from the other assets of the statutory trust, or any other series thereof, and if the governing instrument so provides, and notice of the limitation on liabilities of a series as referenced in this sentence is set forth in the certificate of trust of the statutory trust, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the statutory trust generally or any other series thereof, and, unless otherwise provided in the governing instrument, none of the debts, liabilities, obligations and expenses incurred, contracted for otherwise existing with respect to the statutory trust generally or any other series thereof shall be enforceable against the assets of such series.

(b) A trustee of a statutory trust may be served with process in the manner prescribed in subsection (c) of this section in all civil actions or proceedings brought in the State involving or relating to the activities of the statutory trust or a violation by a trustee of a duty to the statutory trust, or any beneficial owner, whether or not the trustee is a trustee at the time suit is commenced. Every resident or nonresident of the State who accepts election or appointment or serves as a trustee of a statutory trust shall, by such acceptance or service, be deemed thereby to have consented to the appointment of the Delaware trustee or registered agent of such statutory trust required by § 3807 of this title (or, if there is none, the Secretary of State) as such person's agent upon whom service of process may be made as provided in this section. Such acceptance or service shall signify the consent of such trustee that any process when so served shall be of the same legal force and validity as if served upon such trustee within the State and such appointment of such Delaware trustee or registered agent (or, if there is none, the Secretary of State) shall be irrevocable.

(c) Service of process shall be effected by serving the Delaware trustee or registered agent of such statutory trust required by § 3807 of this title (or, if there is none, the Secretary of State) with 1 copy of such process in the manner provided by law for service of writs of summons. In the event service is made under this subsection upon the Secretary of State, the plaintiff shall pay to the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the costs of the proceeding if the plaintiff shall prevail therein. In addition, the Prothonotary or the Register in Chancery of the court in which the civil action or proceeding is pending shall, within 7 days of such service, deposit in the United States mails, by registered mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to the defendant at the defendant's address last known to and furnished by the party desiring to make such service.

(d) In any action in which any such trustee has been served with process as hereinafter provided, the time in which a defendant shall be required to appear and file a responsive pleading shall be computed from the date of mailing by the Prothonotary or the Register in Chancery as provided in subsection (c) of this section; provided however, the court in which such action has been commenced may order such continuance or continuances as may be necessary to afford such trustee reasonable opportunity to defend the action.

(e) In the governing instrument of the statutory trust or other writing, a trustee or beneficial owner or other person may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of the State, or the exclusivity of arbitration in a specified jurisdiction or the State, and to be served with legal process in the manner prescribed in such governing instrument of the statutory trust or other writing. Except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in the State, a beneficial owner who is not a trustee may not waive its right to maintain a legal action or proceeding in the courts of the State with respect to matters relating to the organization or internal affairs of a statutory trust.

(f) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

(g) The Court of Chancery and the Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section. The Court of Chancery shall have jurisdiction over statutory trusts to the same extent as it has jurisdiction over common law trusts formed under the laws of the State.

(h) [Repealed.]

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 18; 68 Del. Laws, c. 106, § 2; 68 Del. Laws, c. 404, § 6; 69 Del. Laws, c. 265, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 548, § 4; 71 Del. Laws, c. 335, §§ 2, 3; 73 Del. Laws, c. 328, § 6; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, § 1; 75 Del. Laws, c. 418, § 4; 78 Del. Laws, c. 280, § 3.;



§ 3805. Rights of beneficial owners and trustees in trust property

(a) Except to the extent otherwise provided in the governing instrument of the statutory trust, a beneficial owner shall have an undivided beneficial interest in the property of the statutory trust and shall share in the profits and losses of the statutory trust in the proportion (expressed as a percentage) of the entire undivided beneficial interest in the statutory trust owned by such beneficial owner. The governing instrument of a statutory trust may provide that the statutory trust or the trustees, acting for and on behalf of the statutory trust, shall be deemed to hold beneficial ownership of any income earned on securities of the statutory trust issued by any business entities formed, organized, or existing under the laws of any jurisdiction, including the laws of any foreign country.

(b) No creditor of the beneficial owner shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the statutory trust.

(c) A beneficial owner's beneficial interest in the statutory trust is personal property notwithstanding the nature of the property of the trust. Except to the extent otherwise provided in the governing instrument of a statutory trust, a beneficial owner has no interest in specific statutory trust property.

(d) A beneficial owner's beneficial interest in the statutory trust is freely transferable except to the extent otherwise provided in the governing instrument of the statutory trust.

(e) Except to the extent otherwise provided in the governing instrument of a statutory trust, at the time a beneficial owner becomes entitled to receive a distribution, the beneficial owner has the status of, and is entitled to all remedies available to, a creditor of the statutory trust with respect to the distribution. A governing instrument may provide for the establishment of record dates with respect to allocations and distributions by a statutory trust.

(f) Except to the extent otherwise provided in the governing instrument of the statutory trust, legal title to the property of the statutory trust or any part thereof may be held in the name of any trustee of the statutory trust, in its capacity as such, with the same effect as if such property were held in the name of the statutory trust.

(g) No creditor of the trustee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the statutory trust with respect to any claim against, or obligation of, such trustee in its individual capacity and not related to the statutory trust.

(h) Except to the extent otherwise provided in the governing instrument of the statutory trust, where the statutory trust is a registered investment company under the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1 et seq.), any class, group or series of beneficial interests established by the governing instrument with respect to such statutory trust shall be a class, group or series preferred as to distribution of assets or payment of dividends over all other classes, groups or series in respect to assets specifically allocated to the class, group or series as contemplated by § 18 (or any amendment or successor provision) of the Investment Company Act of 1940 [15 U.S.C. § 80a-18], as amended, and any regulations issued thereunder, provided that this section is not intended to affect in any respect the provisions of § 3804(a) of this title.

(i) Unless otherwise provided in the governing instrument of a statutory trust or another agreement, a beneficial owner shall have no preemptive right to subscribe to any additional issue of beneficial interests or another interest in a statutory trust.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, §§ 6, 10, 17; 68 Del. Laws, c. 404, §§ 7, 8; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 387, § 4; 73 Del. Laws, c. 328, §§ 7, 8; 73 Del. Laws, c. 329, § 1.;



§ 3806. Management of statutory trust

(a) Except to the extent otherwise provided in the governing instrument of a statutory trust, the business and affairs of a statutory trust shall be managed by or under the direction of its trustees. To the extent provided in the governing instrument of a statutory trust, any person (including a beneficial owner) shall be entitled to direct the trustees or other persons in the management of the statutory trust. Except to the extent otherwise provided in the governing instrument of a statutory trust, neither the power to give direction to a trustee or other persons nor the exercise thereof by any person (including a beneficial owner) shall cause such person to be a trustee. To the extent provided in the governing instrument of a statutory trust, neither the power to give direction to a trustee or other persons nor the exercise thereof by any person (including a beneficial owner) shall cause such person to have duties (including fiduciary duties) or liabilities relating thereto to the statutory trust or to a beneficial owner thereof.

(b) A governing instrument may contain any provision relating to the management of the business and affairs of the statutory trust, and the rights, duties and obligations of the trustees, beneficial owners and other persons, which is not contrary to any provision or requirement of this subchapter and, without limitation:

(1) May provide for classes, groups or series of trustees or beneficial owners, or classes, groups or series of beneficial interests, having such relative rights, powers and duties as the governing instrument may provide, and may make provision for the future creation in the manner provided in the governing instrument of additional classes, groups or series of trustees, beneficial owners or beneficial interests, having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior or subordinate to existing classes, groups or series of trustees, beneficial owners or beneficial interests;

(2) May establish or provide for the establishment of designated series of trustees, beneficial owners, assets or beneficial interests having separate rights, powers or duties with respect to specified property or obligations of the statutory trust or profits and losses associated with specified property or obligations, and, to the extent provided in the governing instrument, any such series may have a separate business purpose or investment objective;

(3) May provide for the taking of any action, including the amendment of the governing instrument, the accomplishment of a merger, conversion or consolidation, the appointment of one or more trustees, the sale, lease, exchange, transfer, pledge or other disposition of all or any part of the assets of the statutory trust or the assets of any series, or the dissolution of the statutory trust, or may provide for the taking of any action to create under the provisions of the governing instrument a class, group or series of beneficial interests that was not previously outstanding, in any such case without the vote or approval of any particular trustee or beneficial owner, or class, group or series of trustees or beneficial owners;

(4) May grant to (or withhold from) all or certain trustees or beneficial owners, or a specified class, group or series of trustees or beneficial owners, the right to vote, separately or with any or all other classes, groups or series of the trustees or beneficial owners, on any matter, such voting being on a per capita, number, financial interest, class, group, series or any other basis;

(5) May, if and to the extent that voting rights are granted under the governing instrument, set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on, waiver of any such notice, action by consent without a meeting, the establishment of record dates, quorum requirements, voting in person, by proxy or in any other manner, or any other matter with respect to the exercise of any such right to vote;

(6) May provide for the present or future creation of more than 1 statutory trust, including the creation of a future statutory trust to which all or any part of the assets, liabilities, profits or losses of any existing statutory trust will be transferred, and for the conversion of beneficial interests in an existing statutory trust, or series thereof, into beneficial interests in the separate statutory trust, or series thereof;

(7) May provide for the appointment, election or engagement, either as agents or independent contractors of the statutory trust or as delegatees of the trustees, of officers, employees, managers or other persons who may manage the business and affairs of the statutory trust and may have such titles and such relative rights, powers and duties as the governing instrument shall provide. Except to the extent otherwise provided in the governing instrument of a statutory trust, the trustees shall choose and supervise such officers, managers, employees and other persons;

(8) May provide rights to any person, including a person who is not a party to the governing instrument, to the extent set forth therein; or

(9) May provide for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the governing instrument or the satisfaction of conditions, and to the extent the governing instrument provides for the manner in which it may be amended such governing instrument may be amended only in that manner or as otherwise permitted by law, including as permitted by § 3815(f) of this title (provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended). Unless otherwise provided in a governing instrument, a supermajority amendment provision shall only apply to provisions of the governing instrument that are expressly included in the governing instrument. As used in this section, "supermajority amendment provision'' means any amendment provision set forth in a governing instrument requiring that an amendment to a provision of the governing instrument be adopted by no less than the vote or consent required to take action under such latter provision. If a governing instrument does not provide for the manner in which it may be amended, the governing instrument may be amended with the approval of all of the beneficial owners and trustees or as otherwise permitted by law, including as permitted by § 3815(f) of this title.

(c) To the extent that, at law or in equity, a trustee or beneficial owner or other person has duties (including fiduciary duties) to a statutory trust or to another trustee or beneficial owner or to another person that is a party to or is otherwise bound by a governing instrument, the trustee's or beneficial owner's or other person's duties may be expanded or restricted or eliminated by provisions in the governing instrument; provided, that the governing instrument may not eliminate the implied contractual covenant of good faith and fair dealing.

(d) Unless otherwise provided in a governing instrument, a trustee or beneficial owner or other person shall not be liable to a statutory trust or to another trustee or beneficial owner or to another person that is a party to or is otherwise bound by a governing instrument for breach of fiduciary duty for the trustee's or beneficial owner's or other person's good faith reliance on the provisions of the governing instrument.

(e) A governing instrument may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties (including fiduciary duties) of a trustee, beneficial owner or other person to a statutory trust or to another trustee or beneficial owner or to another person that is a party to or is otherwise bound by a governing instrument; provided, that a governing instrument may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

(f) Unless otherwise provided in the governing instrument of a statutory trust, meetings of beneficial owners may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in the governing instrument of a statutory trust, on any matter that is to be voted on by the beneficial owners:

(1) The beneficial owners may take such action without a meeting, without a prior notice and without a vote if consented to, in writing, or by electronic transmission by beneficial owners having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all interests in the statutory trust entitled to vote thereon were present and voted; and

(2) The beneficial owners may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission; or as otherwise permitted by applicable law.

Unless otherwise provided in a governing instrument, a consent transmitted by electronic transmission by a beneficial owner or by a person or persons authorized to act for a beneficial owner shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(g) Unless otherwise provided in the governing instrument of a statutory trust, meetings of trustees may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in the governing instrument of a statutory trust, on any matter that is to be voted on by the trustees:

(1) The trustees may take such action without a meeting, without a prior notice and without a vote if consented to, in writing, or by electronic transmission, by trustees having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all trustees entitled to vote thereon were present and voted; and

(2) The trustee may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission, or as otherwise permitted by applicable law.

Unless otherwise provided in a governing instrument, a consent transmitted by electronic transmission by a trustee or by a person or persons authorized to act for a trustee shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission'' means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(h) Except to the extent otherwise provided in the governing instrument of a statutory trust, a beneficial owner, trustee, officer, employee or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume 1 or more obligations of, provide collateral for, and transact other business with a statutory trust and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a beneficial owner, trustee, officer, employee or manager.

(i) Except to the extent otherwise provided in the governing instrument of a statutory trust, a trustee of a statutory trust has the power and authority to delegate to 1 or more other persons the trustee's rights and powers to manage and control the business and affairs of the statutory trust, including to delegate to agents, officers and employees of the trustee or the statutory trust, and to delegate by management agreement or other agreement with, or otherwise to, other persons. Except to the extent otherwise provided in the governing instrument of a statutory trust, such delegation by a trustee of a statutory trust shall not cause the trustee to cease to be a trustee of the statutory trust or cause the person to whom any such rights and powers have been delegated to be a trustee of the statutory trust.

(j) The governing instrument of a statutory trust may provide that:

(1) A beneficial owner who fails to perform in accordance with, or to comply with the terms and conditions of, the governing instrument shall be subject to specified penalties or specified consequences;

(2) At the time or upon the happening of events specified in the governing instrument, a beneficial owner shall be subject to specified penalties or specified consequences; and

(3) The specified penalties or specified consequences under paragraphs (j)(1) and (j)(2) of this section may include and take the form of any penalty or consequence set forth in § 3802(c) of this title.

(k) A trustee, beneficial owner or an officer, employee, manager or other person designated in accordance with paragraph (b)(7) of this section shall be fully protected in relying in good faith upon the records of the statutory trust and upon information, opinions, reports or statements presented by another trustee, beneficial owner or officer, employee, manager or other person designated in accordance with paragraph (b)(7) of this section, or by any other person as to matters the trustee, beneficial owner or officer, employee, manager or other person designated in accordance with paragraph (b)(7) of this section reasonably believes are within such other person's professional or expert competence, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the statutory trust, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the statutory trust or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to beneficial owners or creditors might properly be paid.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 4; 68 Del. Laws, c. 404, § 9; 69 Del. Laws, c. 265, §§ 3-5; 71 Del. Laws, c. 335, § 5; 72 Del. Laws, c. 387, § 5; 73 Del. Laws, c. 328, §§ 9-12; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, §§ 2-4; 75 Del. Laws, c. 418, §§ 5-10; 77 Del. Laws, c. 403, §§ 3, 4; 78 Del. Laws, c. 280, §§ 4-6.;



§ 3807. Trustee in State; registered agent

(a) Every statutory trust shall at all times have at least 1 trustee which, in the case of a natural person, shall be a person who is a resident of this State or which, in all other cases, has its principal place of business in this State.

(b) Notwithstanding the provisions of subsection (a) of this section, if a statutory trust is, becomes, or will become prior to or within 180 days following the first issuance of beneficial interests, a registered investment company under the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1 et seq.), such statutory trust shall not be required to have a trustee who is a resident of this State or who has a principal place of business in this State if notice that the statutory trust is or will become an investment company as referenced in this sentence is set forth in the certificate of trust of the statutory trust and if and for so long as such statutory trust shall have and maintain in this State:

(1) A registered office, which may but need not be a place of business in this State; and

(2) A registered agent for service of process on the statutory trust, which agent may be either an individual resident in this State whose business office is identical with such statutory trust's registered office, or a domestic corporation, limited partnership, limited liability company or statutory trust, or a foreign corporation, limited partnership, limited liability company or statutory trust authorized to transact business in this State, having a business office identical with such registered office.

(c) Any statutory trust maintaining a registered office and registered agent in this State under subsection (b) of this section may change the location of its registered office in this State to any other place in this State, or may change the registered agent to any other person or corporation (meeting the requirements contained in subsection (b) of this section), by filing an amendment to its certificate of trust in accordance with the applicable provisions of this subchapter. If a statutory trust which is an investment company registered as aforesaid maintains a registered office and registered agent in this State as herein provided, then the reference in § 3810(a)(1)b. of this title to the "name and the business address of at least 1 of the trustees meeting the requirements of § 3807 of this title'' shall be deemed a reference to the name and the business address of the registered agent and registered office maintained under this section, and the certificate of trust filed under § 3810 of this title shall reflect such information in lieu of the information otherwise required by § 3810(a)(1)b. of this title.

(d) Service of process upon a registered agent maintained by a statutory trust pursuant to subsection (b) of this section shall be as effective as if served upon one of the trustees of the statutory trust pursuant to § 3804 of this title.

(e) A trustee or registered agent of a statutory trust whose address, as set forth in a certificate of trust pursuant to § 3810(a)(1)b. of this title, has changed may change such address in the certificates of trust of all statutory trusts for which such trustee or registered agent is appointed to another address in the State by paying a fee as set forth in § 3813(a)(5) of this title and filing with the Secretary of State a certificate, executed by such trustee or registered agent, setting forth the address of such trustee or registered agent before it was changed, and further certifying as to the new address of such trustee or registered agent for each of the statutory trusts for which it is trustee or registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the trustee or registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the address of such trustee or registered agent in the State for each of the statutory trusts for which it is trustee or registered agent shall be located at the new address of the trustee or registered agent thereof as given in the certificate. A trustee or registered agent of a statutory trust whose name, as set forth in a certificate of trust pursuant to § 3810(a)(1)b. of this title, has changed may change such name in the certificates of trust of all statutory trusts for which such trustee or registered agent is appointed to its new name by paying a fee as set forth in § 3813(a)(5) of this title and filing with the Secretary of State a certificate, executed by such trustee or registered agent, setting forth the name of such trustee or registered agent before it was changed and further certifying as to the new name of such trustee or registered agent for each of the statutory trusts for which it is a trustee or registered agent. Upon the filing of such certificate and payment of such fee, the Secretary of State shall furnish to the trustee or registered agent a certified copy of the certificate under the Secretary's hand and seal of office. A change of name of any person acting as a trustee or registered agent of a statutory trust as a result of a merger or consolidation of the trustee or registered agent with another person who succeeds to its assets and liabilities by operation of law shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the certificate of trust of each statutory trust affected thereby, and no further action with respect thereto to amend its certificate of trust under § 3810 of this title shall be required. Any trustee or registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each statutory trust affected thereby.

(f) The registered agent of 1 or more statutory trusts may resign and appoint a successor registered agent by paying a fee as set forth in § 3813(a)(5) of this title and filing a certificate with the Secretary of State stating that it resigns and providing the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected statutory trust ratifying and approving such change of registered agent. Upon such filing, or upon the future effective date or time of such certificate if it is not to be effective upon filing, the successor registered agent shall become the registered agent of such statutory trusts as have ratified and approved such succession, and the successor registered agent's address, as stated in such certificate, shall become the address of each such statutory trust's registered office in the State of Delaware. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the statutory trusts so ratifying and approving such change and setting out the names of such statutory trusts. Filing of such certificate of resignation shall be deemed to be an amendment to the certificate of trust of each statutory trust affected thereby, and no further action with respect thereto to amend its certificate of trust under § 3810 of this title shall be required.

(g) The registered agent of 1 or more statutory trusts may resign without appointing a successor registered agent by paying a fee as set forth in § 3813(a)(5) of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected statutory trust at least 30 days prior to the filing of the certificate by mailing or delivering such notice to each statutory trust at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, each statutory trust for which such registered agent was maintaining a registered office and registered agent in this State under subsection (b) of this section shall obtain and designate a new registered agent, to take the place of the registered agent so resigning, or shall appoint a trustee meeting the requirements of subsection (a) of this section. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against each statutory trust for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 3804 of this title.

(h) As contained in any certificate of trust, application for registration as a foreign statutory trust, or other document filed in the office of the Secretary of State under this chapter, the address of a trustee and a registered agent or registered office shall include the street, number, city and postal code.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 5; 68 Del. Laws, c. 106, § 3; 68 Del. Laws, c. 404, § 10; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 335, § 6; 72 Del. Laws, c. 387, § 6; 73 Del. Laws, c. 328, § 13; 73 Del. Laws, c. 329, § 1; 75 Del. Laws, c. 418, § 11; 78 Del. Laws, c. 114, § 1.;



§ 3808. Existence of statutory trust

(a) Except to the extent otherwise provided in the governing instrument of the statutory trust, a statutory trust shall have perpetual existence, and a statutory trust may not be terminated or revoked by a beneficial owner or other person except in accordance with the terms of its governing instrument.

(b) Except to the extent otherwise provided in the governing instrument of a statutory trust, the death, incapacity, dissolution, termination or bankruptcy of a beneficial owner or a trustee shall not result in the termination or dissolution of a statutory trust.

(c) In the event that a statutory trust does not have perpetual existence, a statutory trust is dissolved and its affairs shall be wound up at the time or upon the happening of events specified in the governing instrument. Notwithstanding the happening of events specified in the governing instrument, the statutory trust shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation as provided in § 3810 of this title, the statutory trust is continued, effective as of the happening of such event, pursuant to the affirmative vote or written consent of all remaining beneficial owners of the statutory trust (and any other person whose approval is required under the governing instrument to revoke a dissolution pursuant to this section), provided, however, if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each beneficial owner and other person (or their respective personal representatives) who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the statutory trust.

(d) Upon dissolution of a statutory trust and until the filing of a certificate of cancellation as provided in § 3810 of this title, the persons who, under the governing instrument of the statutory trust, are responsible for winding up the statutory trust's affairs may, in the name of and for and on behalf of the statutory trust, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the statutory trust business, dispose of and convey the statutory trust property, discharge or make reasonable provision for the statutory trust liabilities and distribute to the beneficial owners any remaining assets of the statutory trust.

(e) A statutory trust which has dissolved shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured claims and obligations, known to the statutory trust and all claims and obligations which are known to the statutory trust but for which the identity of the claimant is unknown and claims and obligations that have not been made known to the statutory trust or that have not arisen but that, based on the facts known to the statutory trust, are likely to arise or to become known to the statutory trust within 10 years after the date of dissolution. If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims and obligations of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the governing instrument of a statutory trust, any remaining assets shall be distributed to the beneficial owners. Any person, including any trustee, who under the governing instrument of the statutory trust is responsible for winding up a statutory trust's affairs who has complied with this subsection shall not be personally liable to the claimants of the dissolved statutory trust by reason of such person's actions in winding up the statutory trust.

(f) Except to the extent otherwise provided in the governing instrument of the statutory trust, a series established in accordance with § 3804(a) of this title may be dissolved and its affairs wound up without causing the dissolution of the statutory trust or any other series thereof. Unless otherwise provided in the governing instrument of the statutory trust, the dissolution, winding up, liquidation or termination of the statutory trust or any series thereof shall not affect the limitation of liability with respect to a series established in accordance with § 3804(a) of this title. A series established in accordance with § 3804(a) of this title is dissolved and its affairs shall be wound up at the time or upon the happening of events specified in the governing instrument of the statutory trust. Except to the extent otherwise provided in the governing instrument of a statutory trust, the death, incapacity, dissolution, termination or bankruptcy of a beneficial owner or a trustee of such series shall not result in the termination or dissolution of such series and such series may not be terminated or revoked by a beneficial owner of such series or other person except in accordance with the terms of the governing instrument of the statutory trust.

(g) Upon dissolution of a series of a statutory trust, the persons who under the governing instrument of the statutory trust are responsible for winding up such series" affairs may, in the name of the statutory trust and for and on behalf of the statutory trust and such series, take all actions with respect to the series as are permitted under subsection (d) of this section and shall provide for the claims and obligations of the series and distribute the assets of the series as provided under subsection (e) of this section. Any person, including any trustee, who under the governing instrument is responsible for winding up such series'' affairs who has complied with subsection (e) of this section shall not be personally liable to the claimants of the dissolved series by reason of such person's actions in winding up the series.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 7; 69 Del. Laws, c. 265, § 6; 70 Del. Laws, c. 548, § 5; 71 Del. Laws, c. 335, § 7; 73 Del. Laws, c. 329, § 1; 75 Del. Laws, c. 418, §§ 12, 13; 77 Del. Laws, c. 403, § 5; 78 Del. Laws, c. 280, § 7.;



§ 3809. Applicability of trust law

Except to the extent otherwise provided in the governing instrument of a statutory trust or in this subchapter, the laws of this State pertaining to trusts are hereby made applicable to statutory trusts; provided however, that for purposes of any tax imposed by this State or any instrumentality, agency or political subdivision of this State a statutory trust shall be classified as a corporation, an association, a partnership, a trust or otherwise, as shall be determined under the United States Internal Revenue Code of 1986 [26 U.S. Code § 1 et seq.], as amended, or under any successor provision.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 11; 70 Del. Laws, c. 548, § 7; 73 Del. Laws, c. 329, § 1.;



§ 3810. Certificate of trust; amendment; restatement; cancellation

(a)(1) Every statutory trust shall file a certificate of trust in the office of the Secretary of State. The certificate of trust shall set forth:

a. The name of the statutory trust;

b. The name and address in this State of at least 1 of the trustees meeting the requirements of § 3807 of this title;

c. The future effective date or time (which shall be a date or time certain) of effectiveness of the certificate if it is not to be effective upon the filing of the certificate; and

d. Any other information the trustees determine to include therein.

(2) A statutory trust is formed at the time of the filing of the initial certificate of trust in the office of the Secretary of State or at any later date or time specified in the certificate of trust if, in either case, there has been substantial compliance with the requirements of this section. A statutory trust formed under this chapter shall be a separate legal entity, the existence of which as a separate legal entity shall continue until cancellation of the statutory trust's certificate of trust.

(3) The filing of a certificate of trust in the office of the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of Title 6.

(b)(1) A certificate of trust may be amended by filing a certificate of amendment thereto in the office of the Secretary of State. The certificate of amendment shall set forth:

a. The name of the statutory trust;

b. The amendment to the certificate; and

c. The future effective date or time (which shall be a date or time certain) of effectiveness of the certificate if it is not to be effective upon the filing of the certificate.

(2) Except to the extent otherwise provided in the certificate of trust or in the governing instrument of a statutory trust, a certificate of trust may be amended at any time for any purpose as the trustees may determine. A trustee who becomes aware that any statement in a certificate of trust was false when made or that any matter described has changed making the certificate false in any material respect shall promptly file a certificate of amendment.

(c)(1) A certificate of trust may be restated by integrating into a single instrument all of the provisions of the certificate of trust which are then in effect and operative as a result of there having been theretofore filed 1 or more certificates of amendment pursuant to subsection (b) of this section, and the certificate of trust may be amended or further amended by the filing of a restated certificate of trust. The restated certificate of trust shall be specifically designated as such in its heading and shall set forth:

a. The present name of the statutory trust, and if it has been changed, the name under which the statutory trust was originally formed;

b. The date of filing of the original certificate of trust with the Secretary of State;

c. The information required to be included pursuant to subsection (a) of this section; and

d. Any other information the trustees determine to include therein.

(2) A certificate of trust may be restated at any time for any purpose as the trustees may determine. A trustee who becomes aware that any statement in a restated certificate of trust was false when made or that any matter described has changed making the restated certificate false in any material respect shall promptly file a certificate of amendment or a restated certificate of trust.

(d) A certificate of trust shall be cancelled upon the dissolution and the completion of winding up of a statutory trust, or upon the filing of a certificate of merger or consolidation if the statutory trust is not the surviving or resulting entity in a merger or consolidation, or upon the future effective date or time of a certificate of merger or consolidation if the trust is not the surviving or resulting entity in a merger or consolidation, or upon the filing of a certificate of transfer, or upon the future effective date or time of a certificate of transfer, or upon the filing of a certificate of conversion to non-Delaware other business entity or upon the future effective date or time of a certificate of conversion to non-Delaware entity. A certificate of cancellation shall be filed in the office of the Secretary of State and set forth:

(1) The name of the statutory trust;

(2) The date of filing of its certificate of trust;

(3) The future effective date or time (which shall be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(4) Any other information the trustee determines to include therein.

A certificate of cancellation that is filed in the office of the Secretary of State prior to the dissolution or the completion of winding up of a statutory trust may be corrected as an erroneously executed certificate of cancellation by filing with the office of the Secretary of State a certificate of correction of such certificate of cancellation in accordance with subsection (e) of this section. The Secretary of State shall not issue a certificate of good standing with respect to a statutory trust if its certificate of trust is cancelled.

(e) Whenever any certificate authorized to be filed with the office of the Secretary of State under this subchapter has been so filed and is an inaccurate record of the action therein referred to or was defectively or erroneously executed, such certificate may be corrected by filing with the office of the Secretary of State a certificate of correction of such certificate. The certificate of correction shall specify the inaccuracy or defect to be corrected, shall set forth the portion of the certificate in corrected form and shall be executed and filed as required by this subchapter. The certificate of correction shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the certificate of correction shall be effective from the filing date. In lieu of filing a certificate of correction, the certificate may be corrected by filing with the office of the Secretary of State a corrected certificate which shall be executed and filed in accordance with this subchapter. The corrected certificate shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected and shall set forth the entire certificate in corrected form. The corrected certificate shall be effective as of the date the original certificate was filed, except as to those persons who are substantially and adversely affected by the corrections, and as to those persons the corrected certificate shall be effective from the filing date.

(f) If any certificate filed in accordance with this subchapter provides for a future effective date or time and if the transaction is terminated or amended to change the future effective date or time prior to the future effective date or time, the certificate shall be terminated or amended by the filing, prior to the future effective date or time set forth in such original certificate, of a certificate of termination or amendment of the original certificate, executed and filed in accordance with this subchapter, which shall identify the original certificate which has been terminated or amended and shall state that the original certificate has been terminated or amended.

(g) When the certificate of trust of any statutory trust formed under this chapter shall be cancelled by the filing of a certificate of cancellation pursuant to this section, the Court of Chancery, on application of any creditor, beneficial owner or trustee of the statutory trust, or any other person who shows good cause therefor, at any time, may either appoint 1 or more persons to be trustees, or appoint 1 or more persons to be receivers, of and for the statutory trust, to take charge of the statutory trust's property, and to collect the debts and property due and belonging to the statutory trust, with the power to prosecute and defend, in the name of the statutory trust, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the statutory trust, if in being, that may be necessary for the final settlement of the unfinished business of the statutory trust. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 12; 69 Del. Laws, c. 265, §§ 7, 8; 70 Del. Laws, c. 548, §§ 6, 8, 9; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, § 5; 75 Del. Laws, c. 418, § 14; 77 Del. Laws, c. 403, §§ 6-8; 78 Del. Laws, c. 280, §§ 8, 9.;



§ 3811. Execution

(a) Each certificate required by this subchapter to be filed in the office of the Secretary of State shall be executed in the following manner:

(1) A certificate of trust must be signed by all of the trustees;

(2) A certificate of amendment, a certificate of correction, a corrected certificate, a certificate of termination or amendment, and a restated certificate of trust must be signed by at least one of the trustees;

(3) A certificate of cancellation must be signed by all of the trustees or as otherwise provided in the governing instrument of the statutory trust; and

(4) If a statutory trust is filing a certificate of merger or consolidation, certificate of conversion, certificate of transfer, certificate of transfer and continuance, certificate of statutory trust domestication or certificate of termination or amendment to any such certificate, the certificate of merger or consolidation, certificate of conversion, certificate of transfer, certificate of transfer and continuance, certificate of statutory trust domestication or certificate of termination or amendment to any such certificate must be signed by all of the trustees or as otherwise provided in the governing instrument of the statutory trust, or if the certificate of merger or consolidation, certificate of conversion, certificate of statutory trust domestication or certificate of termination or amendment to any such certificate is being filed by an other business entity or non-United States entity (as such term is defined in § 3822 of this title thereof), the certificate of merger or consolidation, certificate of conversion, certificate of statutory trust domestication or certificate of termination or amendment to any such certificate must be signed by a person authorized to execute the certificate on behalf of the other business entity or non-United States entity (as such term is defined in § 3822 of this title hereof).

(b) Unless otherwise provided in the governing instrument, any person may sign any certificate or amendment thereof or enter into a governing instrument or amendment thereof by any agent, including any attorney-in-fact. An authorization, including a power of attorney, to sign any certificate or amendment thereof or to enter into a governing instrument or amendment thereof need not be in writing, need not be sworn to, verified or acknowledged and need not be filed in the office of the Secretary of State, but if in writing, must be retained by the statutory trust or a trustee or other person authorized to manage the business and affairs of the statutory trust.

(c) The execution of a certificate by a trustee, or other person authorized pursuant to subsection (a) of this section above, constitutes an oath or affirmation, under the penalties of perjury in the third degree, that, to the best of the trustee's, or other person authorized pursuant to subsection (a) of this section above, knowledge and belief, the facts stated therein are true.

(d) For all purposes of the laws of the State of Delaware, a power of attorney with respect to matters relating to the organization, internal affairs or termination of a statutory trust or granted by a person as a beneficial owner or by a person seeking to become a beneficial owner shall be irrevocable if it states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a statutory trust or granted by a person as a beneficial owner or by a person seeking to become a beneficial owner and, in either case, granted to the statutory trust, a trustee or beneficial owner thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 13; 70 Del. Laws, c. 548, §§ 10-12; 71 Del. Laws, c. 335, § 8; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, §§ 6-8; 77 Del. Laws, c. 403, §§ 9, 10; 78 Del. Laws, c. 280, §§ 10, 11.;



§ 3812. Filing of certificate

(a) Any certificate authorized to be filed with the office of the Secretary of State under this subchapter (or any judicial decree of amendment or cancellation) shall be delivered to the office of the Secretary of State for filing. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of the person's authority as a prerequisite to filing. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall:

(1) Certify that the certificate (or any judicial decree of amendment or cancellation) has been filed in the Secretary of State's office by endorsing upon the filed certificate (or judicial decree) the word "filed,'' and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed certificate (or judicial decree);

(3) Prepare and return to the person who filed it or the person's representative a copy of the filed certificate (or judicial decree), similarly endorsed, and shall certify such copy as a true copy of the filed certificate (or judicial decree); and

(4) Enter such information from the certificate as the Secretary of State deems appropriate into the Delaware Corporation Information System or any system which is a successor thereto in the office of the Secretary of State, and such information shall be permanently maintained as a public record. A copy of each certificate shall be permanently maintained on optical disk or by other suitable medium.

(b) Notwithstanding any other provision of this chapter, any certificate filed in the office of the Secretary of State under this chapter shall be effective at the time of its filing with the Secretary of State or at any later date or time (not later than a time on the one hundred and eightieth day after the date of its filing if such date of filing is on or after January 1, 2012) specified in the certificate. Upon the effective time of a certificate of amendment (or judicial decree of amendment), certificate of correction, corrected certificate, or restated certificate, the certificate of trust shall be amended or restated as set forth therein. Upon the effective time of a certificate of cancellation (or a judicial decree thereof) or a certificate of merger or consolidation which acts as a certificate of cancellation or a certificate of transfer or a certificate of conversion to a non-Delaware entity, as provided for therein, the certificate of trust shall be canceled. Upon the effective time of a certificate of termination or amendment, the original certificate identified in the certificate of termination or amendment shall be terminated or amended, as the case may be.

(c) A fee as set forth in § 3813(a)(2) of this title shall be paid at the time of the filing of a certificate of trust, a certificate of amendment, a certificate of correction, a corrected certificate, a certificate of termination or amendment, a certificate of cancellation, a certificate of merger or consolidation, a certificate of conversion, a certificate of transfer, a certificate of transfer and continuance, a certificate of statutory trust domestication or a restated certificate.

(d) A fee as set forth in § 3813(a)(3) of this title shall be paid for a certified copy of any certificate on file as provided for by this subchapter and a fee as set forth in § 3813(a)(4) of this title shall be paid for each page copied.

(e) Any signature on any certificate authorized to be filed with the Secretary of State under any provision of this subchapter may be a facsimile, a conformed signature or an electronically transmitted signature. Any such certificate may be filed by telecopy, fax or similar electronic transmission; provided, however, that the Secretary of State shall have no obligation to accept such filing if such certificate is illegible or otherwise unsuitable for processing.

(f) The fact that a certificate of trust is on file in the office of the Secretary of State is notice that the entity formed in connection with the filing of the certificate of trust is a statutory trust formed under the laws of the State and is notice of all other facts set forth therein which are required to be set forth in a certificate of trust by § 3810(a)(1) of this title and is notice of the limitation on liability of a series of a statutory trust which is permitted to be set forth in a certificate of trust by § 3804(a) of this title.

(g) Notwithstanding any other provision of this chapter, it shall not be necessary for any statutory trust or foreign statutory trust to amend its certificate of trust, its application for registration as a foreign statutory trust, or any other document that has been filed in the office of the Secretary of State prior to August 1, 2011, to comply with § 3807(h) of this title; notwithstanding the foregoing, any certificate or other document filed under this chapter on or after August 1, 2011, and changing the address of a trustee or registered agent or registered office shall comply with § 3807(h) of this title.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 14; 68 Del. Laws, c. 404, § 11; 70 Del Laws, c. 186, § 1; 70 Del. Laws, c. 548, § 13; 73 Del. Laws, c. 328, § 14; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, §§ 9, 10; 78 Del. Laws, c. 114, §§ 2, 3.;



§ 3813. Fees

(a) No documents required to be filed under this subchapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of this State:

(1) Upon the receipt for filing of an application for reservation of name, and application for renewal of reservation, or notice of transfer or cancellation of reservation pursuant to § 3814 of this title, a fee in the amount of $75.

(2) Upon the receipt for filing of a certificate of trust, a certificate of amendment, a certificate of cancellation or a certificate of merger or consolidation, a certificate of correction, a corrected certificate, a certificate of conversion, a certificate of transfer, a certificate of transfer and continuance, a certificate of statutory trust domestication, a certificate of termination or amendment or a restated certificate, a fee in the amount of up to $300.

(3) For certifying copies of any paper on file as provided for by this subchapter, a fee in the amount of $50 for each copy certified.

(4) For issuing further copies of instruments on file, whether certified or not, a fee in the amount of $10 for the first page and $2 for each additional page.

(5) Upon the receipt for filing of a certificate under § 3807(e) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 3807(f) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 3807(g) of this title, a fee in the amount of $2.00 for each statutory trust whose registered agent has resigned by such certificate.

(6) For issuing any certificate of the Secretary of State, including but not limited to a certificate of good standing, other than a certification of a copy under paragraph (a)(3) of this section, a fee in the amount of $50, except that for issuing any certificate of the Secretary of State that recites all of a statutory trust's filings with the Secretary of State, a fee of $175 shall be paid for each such certificate.

(b) In addition to those fees charged under subsection (a) of this section, there shall be collected by and paid to the Secretary of State the following:

(1) For all services described in subsection (a) of this section that are requested to be completed within 30 minutes on the same day as the day of the request, an additional sum of up to $7,500 and for all services described in subsection (a) of this section that are requested to completed within 1 hour on the same day as the day of the request, an additional sum of up to $1,000 and for all services described in subsection (a) of this section that are requested to be completed within 2 hours on the same day as the day of the request, an additional sum of up to $500; and

(2) For all services described in subsection (a) of this section that are requested to be completed within the same day as the day of the request, an additional sum of up to $300; and

(3) For all services described in subsection (a) of this section that are requested to be completed within a 24-hour period from the time of the request, an additional sum of up to $150.

The Secretary of State shall establish (and may from time to time alter or amend) a schedule of specific fees payable pursuant to this subsection.

(c) Except as provided by this section, all other fees for the Secretary of State shall be as provided for in § 2315 of Title 29.

66 Del. Laws, c. 279, § 1; 67 Del. Laws, c. 297, § 15; 68 Del. Laws, c. 246, § 6; 70 Del. Laws, c. 548, § 14; 72 Del. Laws, c. 387, § 7; 74 Del. Laws, c. 52, §§ 32-37; 74 Del. Laws, c. 353, § 11; 75 Del. Laws, c. 218, § 2; 77 Del. Laws, c. 78, §§ 59-64; 78 Del. Laws, c. 114, § 4.;



§ 3814. Use of names regulated

(a) The name of each statutory trust as set forth in its certificate of trust must be such as to distinguish it upon the records of the office of the Secretary of State from the name of any corporation, partnership, limited partnership, statutory trust or limited liability company reserved, registered, formed or organized under the laws of this State or qualified to do business or registered as a foreign corporation, foreign partnership, foreign limited partnership, foreign statutory trust or foreign limited liability company in this State; provided however, that a statutory trust may register under any name which is not such as to distinguish it upon the records of the office of the Secretary of State from the name of any domestic or foreign corporation, partnership, limited partnership, or foreign statutory trust or limited liability company reserved, registered, formed or organized under the laws of this State with the written consent of the other corporation, partnership, limited partnership, foreign statutory trust or limited liability company, which written consent shall be filed with the Secretary of State; provided further, that, if on July 31, 2011, a statutory trust is registered (with the consent of another statutory trust) under a name which is not such as to distinguish it upon the records in the office of the Secretary of State from the name on such records of such other domestic statutory trust, it shall not be necessary for any such statutory trust to amend its certificate of trust to comply with this subsection.

(b) The name of each statutory trust as set forth in its certificate of trust may contain the name of a beneficial owner, a trustee or any other person.

(c) The name of each statutory trust, as set forth in its certificate of trust, may contain the following words: "company,'' "association,'' "club,'' "foundation,'' "fund,'' "institute,'' "society,'' "union,'' "syndicate,'' "limited'' or "trust'' (or abbreviations of like import).

(d) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to form a statutory trust and to adopt that name; and

(2) Any statutory trust registered in this State which proposes to change its name.

(e) The reservation of a specified name shall be made by filing with the Secretary of State an application, executed by the applicant, together with a duplicate copy, which may either be a signed or conformed copy, specifying the name to be reserved and the name and address of the applicant. If the Secretary of State finds that the name is available for use by a statutory trust, the Secretary shall reserve the name for the exclusive use of the applicant for a period of 120 days. Once having so reserved a name, the same applicant may again reserve the same name for successive 120-day periods. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the Secretary of State a notice of the transfer, executed by the applicant for whom the name was reserved, together with a duplicate copy, which may be either a signed or conformed copy, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be cancelled by filing with the Secretary of State a notice of cancellation, executed by the applicant or transferee, together with a duplicate copy, which may be either a signed or conformed copy, specifying the name reservation to be cancelled and the name and address of the applicant or transferee. Any duplicate copy filed with the Secretary of State, as required by this subsection, shall be returned by the Secretary of State to the person who filed it or that person's representative with a notation thereon of the action taken with respect to the original copy thereof by the Secretary of State.

(f) Fees as set forth in § 3813 of this title shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

66 Del. Laws, c. 279, § 1; 69 Del. Laws, c. 265, § 9; 70 Del Laws, c. 186, § 1; 71 Del. Laws, c. 335, § 9; 73 Del. Laws, c. 328, § 15; 73 Del. Laws, c. 329, § 1; 78 Del. Laws, c. 114, § 5.;



§ 3815. Merger and consolidation

(a) Pursuant to an agreement of merger or consolidation, a statutory trust may merge or consolidate with or into 1 or more statutory trusts or other business entities formed or organized or existing under the laws of the State of Delaware or any other state or the United States or any foreign country or other foreign jurisdiction, with such statutory trust or other business entity as the agreement shall provide being the surviving or resulting statutory trust or other business entity. Unless otherwise provided in the governing instrument of a statutory trust, an agreement of merger or consolidation shall be approved by each statutory trust which is to merge or consolidate by all of the trustees and the beneficial owners of such statutory trust. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a statutory trust or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting statutory trust or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a statutory trust or other business entity which is not the surviving or resulting statutory trust or other business entity in the merger or consolidation or may be cancelled. Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

(b) If a statutory trust is merging or consolidating under this section, the statutory trust or other business entity surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation in the office of the Secretary of State. The certificate of merger or consolidation shall state:

(1) The name, jurisdiction of formation or organization and type of entity of each of the statutory trusts or other business entities which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each of the statutory trusts or other business entities which is to merge or consolidate;

(3) The name of the surviving or resulting statutory trust or other business entity;

(4) In the case of a merger in which a statutory trust is the surviving entity, such amendments, if any, to the certificate of trust of the surviving statutory trust to change its name, registered office or registered agent as are desired to be effected by the merger;

(5) The future effective date or time (which shall be a date or time certain) of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation;

(6) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or resulting statutory trust or other business entity, and shall state the address thereof;

(7) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting statutory trust or other business entity, on request and without cost, to any beneficial owner of any statutory trust or any person holding an interest in any other business entity which is to merge or consolidate; and

(8) If the surviving or resulting entity is not a statutory trust or other business entity formed or organized or existing under the laws of the State of Delaware, a statement that such surviving or resulting other business entity agrees that it may be served with process in the State in any action, suit or proceeding for the enforcement of any obligation of any statutory trust which is to merge or consolidate, irrevocably appointing the Secretary of State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service hereunder upon the Secretary of State, the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify such surviving or resulting other business entity thereof at all such addresses furnished by the plaintiff by letter. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay the Secretary of State the sum of $50 for use of the State, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceedings in which process has been served upon the Secretary, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from the Secretary's receipt of the service of process.

(c) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation which was effective prior to July 5, 1990, shall not affect the validity or effectiveness of any such merger or consolidation.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of State of a certificate of merger or consolidation.

(e) A certificate of merger or consolidation shall act as a certificate of cancellation for a statutory trust which is not the surviving or resulting entity in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with paragraph (b)(4) of this section shall be deemed to be an amendment to the certificate of trust of the statutory trust, and the statutory trust shall not be required to take any further action to amend its certificate of trust under § 3810 of this title with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(f) An agreement of merger or consolidation approved in accordance with subsection (a) of this section may:

(1) Effect any amendment to the governing instrument of the statutory trust; or

(2) Effect the adoption of a new governing instrument of the statutory trust if it is the surviving or resulting statutory trust in the merger or consolidation.

Any amendment to the governing instrument of a statutory trust or adoption of a new governing instrument of the statutory trust made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the governing instrument relating to amendment or adoption of a new governing instrument, other than a provision that by its terms applies to an amendment to the governing instrument or the adoption of a new governing instrument, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or consolidation or of any of the matters referred to herein by any other means provided for in the governing instrument of a statutory trust or other agreement or as otherwise permitted by law, including that the governing instrument of any constituent statutory trust to the merger or consolidation (including a statutory trust formed for the purpose of consummating a merger or consolidation) shall be the governing instrument of the surviving or resulting statutory trust. Unless otherwise provided in a governing instrument, a statutory trust whose original certificate of trust was filed with the Secretary of State and effective on or prior to July 31, 2010, shall continue to be governed by this subsection as in effect on July 31, 2010.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the State, all of the rights, privileges and powers of each of the statutory trusts and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of said statutory trusts and other business entities, as well as all other things and causes of action belonging to each of such statutory trusts and other business entities, shall be vested in the surviving or resulting statutory trust or other business entity, and shall thereafter be the property of the surviving or resulting statutory trust or other business entity as they were of each of the statutory trusts and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the State, in any of such statutory trusts and other business entities, shall not revert or be in any way impaired by reason of this subchapter; but all rights of creditors and all liens upon any property of any of said statutory trusts and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the said statutory trusts and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting statutory trust or other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a statutory trust, including a statutory trust which is not the surviving or resulting entity in the merger or consolidation, shall not require such statutory trust to wind up its affairs under § 3808(d) of this title or pay any of its liabilities and distribute its assets under § 3808(e) of this title, and the merger or consolidation shall not constitute the dissolution of such statutory trust.

(h) A governing instrument or an agreement of merger or consolidation may provide that contractual appraisal rights with respect to a beneficial interest or another interest in a statutory trust shall be available for any class, group or series of beneficial owners or beneficial interests in connection with any amendment of a governing instrument, any merger or consolidation in which the statutory trust is a constituent party to the merger or consolidation or the sale of all or substantially all of the statutory trust's assets. The Court of Chancery shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

(i) A governing instrument may provide that a statutory trust shall not have the power to merge or consolidate as set forth in this section.

67 Del. Laws, c. 297, § 8; 70 Del Laws, c. 186, § 1; 70 Del. Laws, c. 548, § 15; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, §§ 12-14; 77 Del. Laws, c. 403, §§ 11-16; 78 Del. Laws, c. 114, § 6; 78 Del. Laws, c. 280, §§ 12-14.;



§ 3816. Derivative actions

(a) A beneficial owner may bring an action in the Court of Chancery in the right of a statutory trust to recover a judgment in its favor if persons with authority to do so have refused to bring the action or if an effort to cause those persons to bring the action is not likely to succeed.

(b) In a derivative action, the plaintiff must be a beneficial owner at the time of bringing the action and:

(1) At the time of the transaction of which the plaintiff complains; or

(2) Plaintiff's status as a beneficial owner had devolved upon plaintiff by operation of law or pursuant to the terms of the governing instrument of the statutory trust from a person who was a beneficial owner at the time of the transaction.

(c) In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the persons with authority to do so, or the reasons for not making the effort.

(d) If a derivative action is successful, in whole or in part, or if anything is received by a statutory trust as a result of a judgment, compromise or settlement of any such action, the Court may award the plaintiff reasonable expenses, including reasonable attorney's fees. If anything is so received by the plaintiff, the Court shall make such award of plaintiff's expenses payable out of those proceeds and direct plaintiff to remit to the statutory trust the remainder thereof, and if those proceeds are insufficient to reimburse plaintiff's reasonable expenses, the Court may direct that any such award of plaintiff's expenses or a portion thereof be paid by the statutory trust.

(e) A beneficial owner's right to bring a derivative action may be subject to such additional standards and restrictions, if any, as are set forth in the governing instrument of the statutory trust, including, without limitation, the requirement that beneficial owners owning a specified beneficial interest in the statutory trust join in the bringing of the derivative action.

67 Del. Laws, c. 297, § 8; 68 Del. Laws, c. 404, §§ 12, 13, 14; 70 Del Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 1; 78 Del. Laws, c. 280, §§ 15, 16.;



§ 3817. Indemnification

(a) Subject to such standards and restrictions, if any, as are set forth in the governing instrument of a statutory trust, a statutory trust shall have the power to indemnify and hold harmless any trustee or beneficial owner or other person from and against any and all claims and demands whatsoever.

(b) The absence of a provision for indemnity in the governing instrument of a statutory trust shall not be construed to deprive any trustee or beneficial owner or other person of any right to indemnity which is otherwise available to such person under the laws of this State.

67 Del. Laws, c. 297, § 8; 73 Del. Laws, c. 329, § 1.;



§ 3818. Treasury interests

Except to the extent otherwise provided in the governing instrument of a statutory trust, a statutory trust may acquire, by purchase, redemption or otherwise, any beneficial interest in the statutory trust held by a beneficial owner of the statutory trust. Except to the extent otherwise provided in the governing instrument of a statutory trust, any such interest so acquired by a statutory trust shall be deemed canceled.

70 Del. Laws, c. 548, § 16; 73 Del. Laws, c. 329, § 1.;



§ 3819. Access to and confidentiality of information; records

(a) Except to the extent otherwise provided in the governing instrument of a statutory trust, each beneficial owner of a statutory trust has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished at what time and location and at whose expense) as may be established by the trustees or other persons who have authority to manage the business and affairs of the statutory trust, to obtain from the statutory trust from time to time upon reasonable demand for any purpose reasonably related to the beneficial owner's interest as a beneficial owner of the statutory trust:

(1) A copy of the governing instrument and certificate of trust and all amendments thereto, together with copies of any written powers of attorney pursuant to which the governing instrument and any certificate and any amendments thereto have been executed;

(2) A current list of the name and last known business, residence or mailing address of each beneficial owner and trustee;

(3) Information regarding the business and financial condition of the statutory trust; and

(4) Other information regarding the affairs of the statutory trust as is just and reasonable.

(b) Except to the extent otherwise provided in the governing instrument of a statutory trust, each trustee shall have the right to examine all the information described in subsection (a) of this section for any purpose reasonably related to the trustee's position as a trustee.

(c) Except to the extent otherwise provided in the governing instrument of a statutory trust, the trustees or other persons who have authority to manage the business and affairs of the statutory trust shall have the right to keep confidential from the beneficial owners, for such period of time as such persons deem reasonable, any information that such persons reasonably believe to be in the nature of trade secrets or other information the disclosure of which such persons in good faith believe is not in the best interest of the statutory trust or could damage the statutory trust or its business or which the statutory trust is required by law or by agreement with a third party to keep confidential.

(d) A statutory trust may maintain its records in other than a written form if such form is capable of conversion into a written form within a reasonable time.

(e) Any demand by a beneficial owner or trustee under this section shall be in writing and shall state the purpose of such demand.

70 Del. Laws, c. 548, § 16; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 1; 78 Del. Laws, c. 280, §§ 17, 18.;



§ 3820. Conversion of other business entities to a statutory trust

(a) Any other business entity formed or organized or existing under the laws of the State or any other state or the United States or any foreign country or other foreign jurisdiction may convert to a statutory trust by complying with subsection (g) of this section and filing in the Office of the Secretary of State in accordance with § 3812 of this title:

(1) A certificate of conversion to statutory trust that has been executed in accordance with § 3811 of this title; and

(2) A certificate of trust that complies with § 3810 of this title and has been executed by the trustees in accordance with § 3811 of this title.

Each of the certificates required by this subsection (a) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 3812(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 3812(b) of this title.

(b) The certificate of conversion to statutory trust shall state:

(1) The date on which and jurisdiction where the other business entity was first formed or organized or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a statutory trust;

(2) The name and type of entity of the other business entity immediately prior to the filing of the certificate of conversion to statutory trust;

(3) The name of the statutory trust as set forth in its certificate of trust filed in accordance with subsection (a) of this section; and

(4) The future effective date or time (which shall be a date or time certain) of the conversion to a statutory trust if it is not to be effective upon the filing of the certificate of conversion to statutory trust and the certificate of trust.

(c) Upon the filing in the Office of the Secretary of State of the certificate of conversion to statutory trust and the certificate of trust or upon the future effective date or time of the certificate of conversion to statutory trust and the certificate of trust, the other business entity shall be converted into a statutory trust and the statutory trust shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 3810(a)(2) of this title, the existence of the statutory trust shall be deemed to have commenced on the date the other business entity commenced its existence in the jurisdiction in which the other business entity was first formed or organized or otherwise came into being.

(d) The conversion of any other business entity into a statutory trust shall not be deemed to affect any obligations or liabilities of the other business entity incurred prior to its conversion to a statutory trust, or the personal liability of any person incurred prior to such conversion.

(e) When any conversion shall have become effective under this section, for all purposes of the laws of the State, all of the rights, privileges and powers of the other business entity that has converted, and all property, real, personal and mixed, and all debts due to such other business entity, as well as all other things and causes of action belonging to such other business entity, shall remain vested in the statutory trust to which such other business entity has converted and shall be the property of such statutory trust, and the title to any real property vested by deed or otherwise in such other business entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other business entity shall be preserved unimpaired, and all debts, liabilities and duties of the other business entity that has converted shall remain attached to the statutory trust to which such other business entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it in its capacity as a statutory trust. The rights, privileges, powers and interests in property of the other business entity, as well as the debts, liabilities and duties of the other business entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the statutory trust to which such other business entity has converted for any purpose of the laws of the State.

(f) Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the converting other business entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other business entity and shall constitute a continuation of the existence of the converting other business entity in the form of a statutory trust. When the other business entity has been converted to a statutory trust pursuant to this section, the statutory trust shall, for all purposes of the laws of the State, be deemed to be the same entity as the converting other business entity.

(g) Prior to filing a certificate of conversion to statutory trust with the Office of the Secretary of State, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other business entity and the conduct of its business or by applicable law, as appropriate, and a governing instrument shall be approved by the same authorization required to approve the conversion.

(h) This section shall not be construed to limit the accomplishment of a change in the law governing, or the domicile of, any other business entity to the State by any other means provided for in an agreement governing the internal affairs of the other business entity or as otherwise permitted by law, including by the amendment of an agreement governing the internal affairs of the other business entity.

(i) In connection with a conversion hereunder, rights or securities of or interests in the other business entity which is to be converted to a statutory trust may be exchanged for or converted into cash, property, rights or securities of, or interests in, such statutory trust or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, another statutory trust or other business entity or may be cancelled.

71 Del. Laws, c. 335, § 10; 72 Del. Laws, c. 387, § 8; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, § 15; 75 Del. Laws, c. 418, §§ 15, 16; 77 Del. Laws, c. 403, § 17; 78 Del. Laws, c. 114, § 7; 78 Del. Laws, c. 280, § 19.;



§ 3821. Conversion of a statutory trust

(a) Upon compliance with this section, a statutory trust may convert to an other business entity.

(b) If the governing instrument specifies the manner of authorizing a conversion of the statutory trust, the conversion shall be authorized as specified in the governing instrument. If the governing instrument does not specify the manner of authorizing a conversion of the statutory trust and does not prohibit a conversion of the statutory trust, the conversion shall be authorized in the same manner as is specified in the governing instrument for authorizing a merger or consolidation that involves the statutory trust as a constituent party to the merger or consolidation. If the governing instrument does not specify the manner of authorizing a conversion of the statutory trust or a merger or consolidation that involves the statutory trust as a constituent party and does not prohibit a conversion of the statutory trust, the conversion shall be authorized by the approval by all of the beneficial owners and all of the trustees.

(c) Unless otherwise agreed, the conversion of a statutory trust to an other business entity pursuant to this section shall not require such statutory trust to wind up its affairs under § 3808 of this title or pay its liabilities and distribute its assets under § 3808 of this title.

(d) In connection with a conversion of a statutory trust to an other business entity pursuant to this section, rights or securities of, or interests in, the statutory trust which is to be converted may be exchanged for or converted into cash, property, rights or securities of, or interests in, the other business entity into which the statutory trust is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, any other business entity or may be cancelled.

(e) If a statutory trust shall convert in accordance with this section to an other business entity organized, formed or created under the laws of a jurisdiction other than the State of Delaware, a certificate of conversion to a non-Delaware entity executed in accordance with § 3811 of this title, shall be filed in the Office of the Secretary of State in accordance with § 3812 of this title. The certificate of conversion to a non-Delaware entity shall state:

(1) The name of the statutory trust and, if it has been changed, the name under which its certificate of trust was originally filed;

(2) The date of filing of its original certificate of trust with the Secretary of State;

(3) The jurisdiction in which the other business entity, to which the statutory trust shall be converted, is organized, formed or created;

(4) The future effective date or time (which shall be a date or time certain) of the conversion if it is not to be effective upon the filing of the certificate of conversion to a non-Delaware entity;

(5) That the conversion has been approved in accordance with this section;

(6) The agreement of the statutory trust that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the statutory trust arising while it was a statutory trust of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address to which a copy of the process referred to in subsection (e)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (e)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service under this section upon the Secretary of State, the procedures set forth in § 3861(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the statutory trust that has converted out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 3861(c) of this title.

(f) Upon the filing in the Office of the Secretary of State of the certificate of conversion to a non-Delaware entity or upon the future effective date or time of the certificate of conversion to a non-Delaware entity and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the statutory trust has filed all documents and paid all fees required by this chapter, and thereupon the statutory trust shall cease to exist as a statutory trust of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the conversion by such statutory trust out of the State of Delaware.

(g) The conversion of a statutory trust out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a statutory trust of the State of Delaware pursuant to a certificate of conversion to a non-Delaware entity shall not be deemed to affect any obligations or liabilities of the statutory trust incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the statutory trust with respect to matters arising prior to such conversion.

(h) When a statutory trust has been converted to an other business entity pursuant to this section, the other business entity shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the statutory trust. When any conversion becomes effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the statutory trust that has converted, and all property, real, personal and mixed, and all debts due to such statutory trust, as well as all other things and causes of action belonging to such statutory trust, shall remain vested in the other business entity to which such statutory trust has converted and shall be the property of such other business entity, and the title to any real property vested by deed or otherwise in such statutory trust shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such statutory trust shall be preserved unimpaired, and all debts, liabilities and duties of the statutory trust that has converted shall remain attached to the other business entity to which such statutory trust has converted, and may been forced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other business entity. The rights, privileges, powers and interests in property of the statutory trust that has converted, as well as the debts, liabilities and duties of such statutory trust, shall not be deemed, as a consequence of the conversion, to have been transferred to the other business entity to which such statutory trust has converted for any purpose of the laws of the State of Delaware.

(i) A governing instrument may provide that a statutory trust shall not have the power to convert as set forth in this section.

71 Del. Laws, c. 335, § 10; 72 Del. Laws, c. 387, § 9; 73 Del. Laws, c. 328, § 16; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, § 16; 77 Del. Laws, c. 403, §§ 18, 19.;



§ 3822. Domestication of non-United States entities

(a) As used in this section, "non-United States entity'' means a foreign statutory trust (other than one formed under the laws of a state), or a corporation, a limited liability company, a business trust or association, a real estate investment trust, a common-law trust, or any other unincorporated business, including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), formed, incorporated, created or that otherwise came into being under the laws of any foreign country or other foreign jurisdiction (other than any state).

(b) Any non-United States entity may become domesticated as a statutory trust in the State of Delaware by complying with subsection (g) of this section and filing in the Office of the Secretary of State in accordance with § 3812 of this title:

(1) A certificate of statutory trust domestication that has been executed in accordance with § 3811 of this title; and

(2) A certificate of trust that complies with § 3810 of this title and has been executed in accordance with § 3811 of this title.

Each of the certificates required by this subsection (b) shall be filed simultaneously in the office of the Secretary of State and, if such certificates are not to become effective upon their filing as permitted by § 3812(b) of this title, then each such certificate shall provide for the same effective date or time in accordance with § 3812(b) of this title.

(c) The certificate of statutory trust domestication shall state:

(1) The date on which and jurisdiction where the non-United States entity was first formed, incorporated, created or otherwise came into being;

(2) The name of the non-United States entity immediately prior to the filing of the certificate of statutory trust domestication;

(3) The name of the statutory trust as set forth in the certificate of trust filed in accordance with subsection (b) of this section;

(4) The future effective date or time (which shall be a date or time certain) of the domestication as a statutory trust if it is not to be effective upon the filing of the certificate of statutory trust domestication and the certificate of trust; and

(5) The jurisdiction that constituted the seat, siege social, or principal place of business or central administration of the non-United States entity, or any other equivalent thereto under applicable law, immediately prior to the filing of the certificate of statutory trust domestication.

(d) Upon the filing in the Office of the Secretary of State of the certificate of statutory trust domestication and the certificate of trust or upon the future effective date or time of the certificate of statutory trust domestication and the certificate of trust, the non-United States entity shall be domesticated as a statutory trust in the State of Delaware and the statutory trust shall thereafter be subject to all of the provisions of this chapter, except that notwithstanding § 3810(a)(2) of this title, the existence of the statutory trust shall be deemed to have commenced on the date the non-United States entity commenced its existence in the jurisdiction in which the non-United States entity was first formed, incorporated, created or otherwise came into being.

(e) The domestication of any non-United States entity as a statutory trust in the State of Delaware shall not be deemed to affect any obligations or liabilities of the non-United States entity incurred prior to its domestication as a statutory trust in the State of Delaware, or the personal liability of any person therefor.

(f) The filing of a certificate of statutory trust domestication shall not affect the choice of law applicable to the non-United States entity, except that from the effective date or time of the domestication, the law of the State of Delaware, including the provisions of this chapter, shall apply to the non-United States entity to the same extent as if the non-United States entity had been formed as a statutory trust on that date.

(g) Prior to filing a certificate of statutory trust domestication with the Office of the Secretary of State, the domestication shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the non-United States entity and the conduct of its business or by applicable non-Delaware law, as appropriate, and a governing instrument shall be approved by the same authorization required to approve the domestication.

(h) When any domestication shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the non-United States entity that has been domesticated, and all property, real, personal and mixed, and all debts due to such non-United States entity, as well as all other things and causes of action belonging to such non-United States entity, shall remain vested in the domestic statutory trust to which such non-United States entity has been domesticated and shall be the property of such domestic statutory trust, and the title to any real property vested by deed or otherwise in such non-United States entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such non-United States entity shall be preserved unimpaired, and all debts, liabilities and duties of the non-United States entity that has been domesticated shall remain attached to the domestic statutory trust to which such non-United States entity has been domesticated, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a domestic statutory trust. The rights, privileges, powers and interests in property of the non-United States entity, as well as the debts, liabilities and duties of the non-United States entity, shall not be deemed, as a consequence of the domestication, to have been transferred to the domestic statutory trust to which such non-United States entity has domesticated for any purpose of the laws of the State of Delaware.

(i) When a non-United States entity has become domesticated as a statutory trust pursuant to this section, the statutory trust shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the domesticating non-United States entity. Unless otherwise agreed, for all purposes of the laws of the State of Delaware, the domesticating non-United States entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the domestication shall not be deemed to constitute a dissolution of such non-United States entity and shall constitute a continuation of the existence of the domesticating non-United States entity in the form of a domestic statutory trust. If, following domestication, a non-United States entity that has become domesticated as a statutory trust continues its existence in the foreign country or other foreign jurisdiction in which it was existing immediately prior to domestication, the statutory trust and such non-United States entity shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(j) In connection with a domestication hereunder, rights or securities of, or interests in, the non-United States entity that is to be domesticated as a domestic statutory trust may be exchanged for or converted into cash, property, rights or securities of, or interests in, such domestic statutory trust or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, an other domestic statutory trust or other entity or may be cancelled.

74 Del. Laws, c. 353, § 17; 75 Del. Laws, c. 418, § 17; 78 Del. Laws, c. 114, § 8.;



§ 3823. Transfer or continuance of domestic statutory trusts

(a) Upon compliance with the provisions of this section, any statutory trust may transfer to or domesticate in any jurisdiction, other than any state, and, in connection therewith, may elect to continue its existence as a statutory trust in the State of Delaware.

(b) If the governing instrument specifies the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section, the transfer or domestication or continuance shall be authorized as specified in the governing instrument. If the governing instrument does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized in the same manner as is specified in the governing instrument for authorizing a merger or consolidation that involves the statutory trust as a constituent party to the merger or consolidation. If the governing instrument does not specify the manner of authorizing a transfer or domestication or continuance described in subsection (a) of this section or a merger or consolidation that involves the statutory trust as a constituent party and does not prohibit such a transfer or domestication or continuance, the transfer or domestication or continuance shall be authorized by the approval by all of the beneficial owners and all of the trustees. If a transfer or domestication or continuance described in subsection (a) of this section shall be approved as provided in this subsection (b) of this section, a certificate of transfer if the statutory trust's existence as a statutory trust of the State of Delaware is to cease, or a certificate of transfer and continuance if the statutory trust's existence as a statutory trust in the State of Delaware is to continue, executed in accordance with § 3811 of this title, shall be filed in the Office of the Secretary of State in accordance with § 3812 of this title. The certificate of transfer or the certificate of transfer and continuance shall state:

(1) The name of the statutory trust and, if it has been changed, the name under which its certificate of trust was originally filed;

(2) The date of the filing of its original certificate of trust with the Secretary of State;

(3) The jurisdiction to which the statutory trust shall be transferred or in which it shall be domesticated;

(4) The future effective date or time (which shall be a date or time certain) of the transfer or domestication to the jurisdiction specified in paragraph (b)(3) of this section if it is not to be effective upon the filing of the certificate of transfer or the certificate of transfer and continuance;

(5) That the transfer or domestication or continuance of the statutory trust has been approved in accordance with the provisions of this section;

(6) In the case of a certificate of transfer:

a. That the existence of the statutory trust as a statutory trust of the State of Delaware shall cease when the certificate of transfer becomes effective; and

b. The agreement of the statutory trust that it may be served with process in the State of Delaware in any action, suit or proceeding for enforcement of any obligation of the statutory trust arising while it was a statutory trust of the State of Delaware, and that it irrevocably appoints the Secretary of State as its agent to accept service of process in any such action, suit or proceeding;

(7) The address (which may not be that of the statutory trust's registered agent, as applicable, without the written consent of the statutory trust's registered agent, such consent to be filed with the certificate of transfer) to which a copy of the process referred to in paragraph (b)(6) of this section shall be mailed to it by the Secretary of State. Process may be served upon the Secretary of State under paragraph (b)(6) of this section by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event of service under this section upon the Secretary of State, the procedures set forth in § 3861(c) of this title shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the Secretary of State with the address specified in this subsection and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of State, and the Secretary of State shall notify the statutory trust that has transferred or domesticated out of the State of Delaware at all such addresses furnished by the plaintiff in accordance with the procedures set forth in § 3861(c) of this title; and

(8) In the case of a certificate of transfer and continuance, that the statutory trust will continue to exist as a statutory trust of the State of Delaware after the certificate of transfer and continuance becomes effective.

(c) Upon the filing in the Office of the Secretary of State of the certificate of transfer or upon the future effective date or time of the certificate of transfer and payment to the Secretary of State of all fees prescribed in this chapter, the Secretary of State shall certify that the statutory trust has filed all documents and paid all fees required by this chapter, and thereupon the statutory trust shall cease to exist as a statutory trust of the State of Delaware. Such certificate of the Secretary of State shall be prima facie evidence of the transfer or domestication by such statutory trust out of the State of Delaware.

(d) The transfer or domestication of a statutory trust out of the State of Delaware in accordance with this section and the resulting cessation of its existence as a statutory trust of the State of Delaware pursuant to a certificate of transfer shall not be deemed to affect any obligations or liabilities of the statutory trust incurred prior to such transfer or domestication or the personal liability of any person incurred prior to such transfer or domestication, nor shall it be deemed to affect the choice of law applicable to the statutory trust with respect to matters arising prior to such transfer or domestication. Unless otherwise agreed, the transfer or domestication of a statutory trust out of the State of Delaware in accordance with this section shall not require such statutory trust to wind up its affairs or pay its liabilities and distribute its assets under § 3808 of this title.

(e) If a statutory trust files a certificate of transfer and continuance, after the time the certificate of transfer and continuance becomes effective, the statutory trust shall continue to exist as a statutory trust of the State of Delaware, and the laws of the State of Delaware, including the provisions of this chapter, shall apply to the statutory trust, to the same extent as prior to such time. So long as a statutory trust continues to exist as a statutory trust of the State of Delaware following the filing of a certificate of transfer and continuance, the continuing statutory trust and the other business entity formed, incorporated, created or that otherwise came into being as a consequence of the transfer of the statutory trust to, or its domestication in, a foreign country or other foreign jurisdiction shall, for all purposes of the laws of the State of Delaware, constitute a single entity formed, incorporated, created or otherwise having come into being, as applicable, and existing under the laws of the State of Delaware and the laws of such foreign country or other foreign jurisdiction.

(f) In connection with a transfer or domestication of a statutory trust to or in another jurisdiction pursuant to subsection (a) of this section, rights or securities of, or interests in, such statutory trust may be exchanged for or converted into cash, property, rights or securities of, or interests in, the other business entity in which the statutory trust will exist in such other jurisdiction as a consequence of the transfer or domestication or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, any other business entity or may be cancelled.

(g) When a statutory trust has transferred or domesticated out of the State of Delaware pursuant to this section, the transferred or domesticated other business entity shall, for all purposes of the laws of the State of Delaware, be deemed to be the same entity as the statutory trust. When any transfer or domestication of a statutory trust out of the State of Delaware shall have become effective under this section, for all purposes of the laws of the State of Delaware, all of the rights, privileges and powers of the statutory trust that has transferred or domesticated, and all property, real, personal and mixed, and all debts due to such statutory trust, as well as all other things and causes of action belonging to such statutory trust, shall remain vested in the transferred or domesticated other business entity and shall be the property of such transferred or domesticated other business entity, and the title to any real property vested by deed or otherwise in such statutory trust shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such statutory trust shall be preserved unimpaired, and all debts, liabilities and duties of the statutory trust that has transferred or domesticated shall remain attached to the transferred or domesticated other business entity, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as the transferred or domesticated other business entity. The rights, privileges, powers and interests in property of the statutory trust that has transferred or domesticated, as well as the debts, liabilities and duties of such statutory trust, shall not be deemed, as a consequence of the transfer or domestication out of the State of Delaware, to have been transferred to the transferred or domesticated other business entity for any purpose of the laws of the State of Delaware.

(h) A governing instrument may provide that a statutory trust shall not have the power to transfer, domesticate or continue as set forth in this section.

74 Del. Laws, c. 353, § 17; 75 Del. Laws, c. 418, § 18; 77 Del. Laws, c. 403, §§ 20, 21; 78 Del. Laws, c. 280, § 20.;



§ 3824. Reserved power of State to amend or repeal chapter

All provisions of this subchapter may be altered from time to time or repealed and all rights of statutory trusts, trustees, beneficial owners and other persons are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to statutory trusts, trustees, beneficial owners and other persons whether or not existing as at the time of the enactment of any such amendment.

67 Del. Laws, c. 297, § 8; 70 Del. Laws, c. 548, § 16; 71 Del. Laws, c. 335, § 10; 73 Del. Laws, c. 328, § 17; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, § 17.;



§ 3825. Construction and application of chapter and governing instrument

(a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this subchapter.

(b) It is the policy of this subchapter to give maximum effect to the principle of freedom of contract and to the enforceability of governing instruments.

(c) Action validly taken pursuant to 1 provision of this chapter shall not be deemed invalid solely because it is identical or similar in substance to an action that could have been taken pursuant to some other provision of this chapter but fails to satisfy 1 or more requirements prescribed by such other provision.

(d) A governing instrument that provides for the application of Delaware law shall be governed by and construed under the laws of the State of Delaware in accordance with its terms.

68 Del. Laws, c. 404, § 15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 548, § 16; 71 Del. Laws, c. 335, § 10; 74 Del. Laws, c. 353, § 17; 77 Del. Laws, c. 403, § 22; 78 Del. Laws, c. 280, § 21.;



§ 3826. Short title

This subchapter may be cited as the "Delaware Statutory Trust Act.''

67 Del. Laws, c. 297, § 8; 68 Del. Laws, c. 404, § 15; 70 Del. Laws, c. 548, § 16; 71 Del. Laws, c. 335, § 10; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 353, § 17.;






Subchapter II Foreign Statutory Trusts

§ 3851. Law governing

Subject to the Constitution of the State:

(1) The laws of the state, territory, possession or other jurisdiction or country under which a foreign statutory trust is organized govern its organization and internal affairs and the liability of its beneficial owners and trustees; and

(2) A foreign statutory trust may not be denied registration by reason of any difference between those laws and the laws of the State.

71 Del. Laws, c. 335, § 11; 73 Del. Laws, c. 329, § 1.;



§ 3852. Registration required; application

(a) Before doing business in the State, a foreign statutory trust shall register with the Secretary of State. In order to register, a foreign statutory trust shall submit to the Secretary of State:

(1) A copy executed by a trustee or other authorized person of an application for registration as a foreign statutory trust, setting forth:

a. The name of the foreign statutory trust and, if different, the name under which it proposes to register and do business in the State;

b. The state, territory, possession or other jurisdiction or country where formed, the date of its formation and a statement from a trustee or other authorized person that, as of the date of filing, the foreign statutory trust validly exists as a statutory trust under the laws of the jurisdiction of its formation;

c. The nature of the business or purposes to be conducted or promoted in the State;

d. The address of the registered office and the name and address of the registered agent for service of process required to be maintained by § 3854(b) of this title;

e. A statement that the Secretary of State is appointed the agent of the trust for service of process under the circumstances set forth in § 3860(b) of this title; and

f. The date on which the foreign statutory trust first did, or intends to do, business in the State.

(2) A certificate, as of a date not earlier than 6 months prior to the filing date, issued by an authorized officer of the jurisdiction of its formation evidencing its existence. If such certificate is in a foreign language, a translation thereof, under oath of the translator, shall be attached thereto.

(3) A fee as set forth in § 3862 of this title shall be paid.

(b) If a foreign statutory trust that is registering to do business in the State of Delaware in accordance with subsection (a) of this section is governed by a governing instrument that establishes or provides for the establishment of designated series of trustees, beneficial owners, beneficial interests or assets having separate rights, powers or duties with respect to specified property or obligations of the foreign statutory trust or profits and losses associated with specified property or obligations, that fact shall be so stated on the application for registration as a foreign statutory trust. In addition, the foreign statutory trust shall state on such application whether the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series, if any, shall be enforceable against the assets of such series only, and not against the assets of the foreign statutory trust generally or any other series thereof, and whether any of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the foreign statutory trust generally or any series thereof shall be enforceable against the assets of such series.

71 Del. Laws, c. 335, § 11; 73 Del. Laws, c. 329, § 1; 75 Del. Laws, c. 418, § 19; 77 Del. Laws, c. 403, §§ 23, 24.;



§ 3853. Issuance of registration

(a) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary of State shall:

(1) Certify that the application has been filed in the Secretary of State's office by endorsing upon the original application the word "Filed,'' and the date and hour of the filing. This endorsement is conclusive of the date and time of its filing in the absence of actual fraud;

(2) File and index the endorsed application.

(b) The Secretary of State shall prepare and return to the person who filed the application or the person's representative a copy of the original signed application, similarly endorsed, and shall certify such copy as a true copy of the original signed application.

(c) The filing of the application with the Secretary of State shall make it unnecessary to file any other documents under Chapter 31 of Title 6.

71 Del. Laws, c. 335, § 11; 70 Del. Laws, c. 186, § 1.;



§ 3854. Name; registered office; registered agent

(a) A foreign statutory trust may register with the Secretary of State under any name (whether or not it is the name under which it is registered in the jurisdiction of its formation) that could be registered by a domestic statutory trust; provided however, that a foreign statutory trust may register under any name which is not such as to distinguish it upon the records in the Office of the Secretary of State from the name on such records of any domestic or foreign corporation, partnership, statutory trust, limited liability company or limited partnership reserved, registered, formed or organized under the laws of the State with the written consent of the other corporation, partnership, statutory trust, limited liability company or limited partnership, which written consent shall be filed with the Secretary of State.

(b) Each foreign statutory trust shall have and maintain in the State:

(1) A registered office which may but need not be a place of its business in the State; and

(2) A registered agent for service of process on the foreign statutory trust, having a business office identical with such registered office which agent may be any of:

a. An individual resident of the State of Delaware;

b. A domestic limited liability company, a domestic corporation, a domestic partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a domestic statutory trust; or

c. A foreign corporation, a foreign partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), a foreign limited liability company or a foreign statutory trust (other than the foreign statutory trust itself).

(c) A registered agent may change the address of the registered office of the foreign statutory trust or trusts for which the agent is registered agent to another address in the State by paying a fee as set forth in § 3862 of this title and filing with the Secretary of State a certificate, executed by such registered agent, setting forth the address at which such registered agent has maintained the registered office for each of the foreign statutory trusts for which it is a registered agent and further certifying to the new address to which each such registered office will be changed on a given day and at which new address such registered agent will thereafter maintain the registered office for each of the foreign statutory trusts for which it is registered agent. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office, and thereafter, or until further change of address, as authorized by law the registered offices in the State each of the foreign statutory trusts for which the agent is registered agent shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a foreign statutory trust, such registered agent shall file with the Secretary of State a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed, and the address at which such registered agent has maintained the registered office for each of the foreign statutory trusts for which it is registered agent, and shall pay a fee as set forth in § 3862 of this title. Upon the filing of such certificate, the Secretary of State shall furnish to the registered agent a certified copy of the same under the Secretary's hand and seal of office. A change of name of any person acting as a registered agent of a foreign statutory trust as a result of the merger or consolidation of the registered agent, with or into another person which succeeds to its assets and liabilities by operation of law, shall be deemed a change of name for purposes of this section. Filing a certificate under this section shall be deemed to be an amendment of the application of each foreign statutory trust affected thereby, and each foreign statutory trust shall not be required to take any further action with respect thereto to amend its application under § 3855 of this title. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each foreign statutory trust affected thereby.

(d) The registered agent of 1 or more foreign statutory trusts may resign and appoint a successor registered agent by paying a fee as set forth in § 3862 of this title and filing a certificate with the Secretary of State stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement of each affected foreign statutory trust ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign statutory trust as has ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such foreign statutory trust's registered office in the State. The Secretary of State shall then issue a certificate that the successor registered agent has become the registered agent of the foreign statutory trusts so ratifying and approving such change and setting out the names of such foreign statutory trusts. Filing of such certificate of resignation shall be deemed to be an amendment of the application of each foreign statutory trust affected thereby, and each such foreign statutory trust shall not be required to take any further action with respect thereto to amend its application under § 3855 of this title.

(e) The registered agent of 1 or more foreign statutory trusts may resign without appointing a successor registered agent by paying a fee as set forth in § 3862 of this title and filing a certificate of resignation with the Secretary of State, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall contain a statement that written notice of resignation was given to each affected foreign statutory trust at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the foreign statutory trust at its address last known to the registered agent and shall set forth the date of such notice. After receipt of the notice of the resignation of its registered agent, the foreign statutory trust for which such registered agent was acting shall obtain and designate a new registered agent to take the place of the registered agent so resigning. If such foreign statutory trust fails to obtain and designate a new registered agent as aforesaid prior to the expiration of the period of 30 days after the filing by the registered agent of the certificate of resignation, such foreign statutory trust shall not be permitted to do business in the State and its registration shall be canceled. After the resignation of the registered agent shall have become effective as provided in this section and if no new registered agent shall have been obtained and designated in the time and manner aforesaid, service of legal process against the foreign statutory trust for which the resigned registered agent had been acting shall thereafter be upon the Secretary of State in accordance with § 3861 of this title.

71 Del. Laws, c. 335, § 11; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 328, §§ 18, 19; 73 Del. Laws, c. 329, § 1; 77 Del. Laws, c. 403, §§ 25-27.;



§ 3855. Amendments to application

If any statement in the application for registration of a foreign statutory trust was false when made or any arrangements or other facts described have changed, making the application false in any respect, the foreign statutory trust shall promptly file in the Office of the Secretary of State a certificate, executed by a trustee or other authorized person, correcting such statement, together with a fee as set forth in § 3862 of this title.

71 Del. Laws, c. 335, § 11; 73 Del. Laws, c. 329, § 1.;



§ 3856. Cancellation of registration

A foreign statutory trust may cancel its registration by filing with the Secretary of State a certificate of cancellation, executed by a trustee or other authorized person, together with a fee as set forth in § 3862 of this title. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign statutory trust with respect to causes of action arising out of the doing of business in the State.

71 Del. Laws, c. 335, § 11; 73 Del. Laws, c. 329, § 1.;



§ 3857. Doing business without registration

(a) A foreign statutory trust doing business in the State may not maintain any action, suit or proceeding in the State until it has registered in the State, and has paid to the State all fees and penalties for the years or parts thereof, during which it did business in the State without having registered.

(b) The failure of a foreign statutory trust to register in the State does not:

(1) Impair the validity of any contract or act of the foreign statutory trust;

(2) Impair the right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) Prevent the foreign statutory trust from defending any action, suit or proceeding in any court of the State.

(c) A beneficial owner or a trustee of a foreign statutory trust is not liable for the obligations of the foreign statutory trust solely by reason of the statutory trust's having done business in the State without registration.

(d) Any foreign statutory trust doing business in the State without first having registered shall be fined and shall pay to the Secretary of State $200 for each year or part thereof during which the foreign statutory trust failed to register in the State.

71 Del. Laws, c. 335, § 11; 73 Del. Laws, c. 329, § 1.;



§ 3858. Foreign statutory trusts doing business without having qualified; injunctions

The Court of Chancery shall have jurisdiction to enjoin any foreign statutory trust, or any agent thereof, from doing any business in the State if such foreign statutory trust has failed to register under this subchapter or if such foreign statutory trust has secured a certificate of the Secretary of State under § 3853 of this title on the basis of false or misleading representations. The Attorney General shall, upon the Attorney General's own motion or upon the relation of proper parties, proceed for this purpose by complaint in any county in which such foreign statutory trust is doing or has done business.

71 Del. Laws, c. 335, § 11; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 1.;



§ 3859. Execution — liability

Section 3811(c) of this title shall be applicable to foreign statutory trusts as if they were domestic statutory trusts.

71 Del. Laws, c. 335, § 11; 73 Del. Laws, c. 329, § 1.;



§ 3860. Service of process on registered foreign statutory trusts

(a) Service of legal process upon any foreign statutory trust shall be made by delivering a copy personally to any trustee of the foreign statutory trust in the State or the registered agent of the foreign statutory trust in the State, or by leaving it at the dwelling house or usual place of abode in the State of any such trustee or registered agent (if the registered agent be an individual), or at the registered office or other place of business of the foreign statutory trust in the State. If the registered agent be a corporation, service of process upon it as such may be made by serving, in the State, a copy thereof on the president, vice-president, secretary, assistant secretary or any director of the corporate registered agent. Service by copy left at the dwelling house or usual place of abode of any trustee or registered agent, or at the registered office or other place of business of the foreign statutory trust in the State, to be effective must be delivered thereat at least 6 days before the return date of the process, and in the presence of an adult person, and the officer serving the process shall distinctly state the manner of service in the officer's return thereto. Process returnable forthwith must be delivered personally to the trustee or registered agent.

(b) In case the officer whose duty it is to serve legal process cannot by due diligence serve the process in any manner provided for by subsection (a) of this section, it shall be lawful to serve the process against the foreign statutory trust upon the Secretary of State, and such service shall be as effectual for all intents and purposes as if made in any of the ways provided for in subsection (a) of this section. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate. In the event that service is effected through the Secretary of State in accordance with this subsection, the Secretary of State shall forthwith notify the foreign statutory trust by letter, directed to the foreign statutory trust at its last registered office. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the Secretary of State pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being effected pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the fact that service has been effected pursuant to this subsection, the return date thereof and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

71 Del. Laws, c. 335, § 11; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 1; 77 Del. Laws, c. 403, § 28.;



§ 3861. Service of process on unregistered foreign statutory trusts

(a) Any foreign statutory trust which shall do business in the State without having registered under § 3852 of this title shall be deemed to have thereby appointed and constituted the Secretary of State of the State its agent for the acceptance of legal process in any civil action, suit or proceeding against it in any state or federal court in the State arising or growing out of any business done by it within the State. The doing of business in the State by such foreign statutory trust shall be a signification of the agreement of such foreign statutory trust that any such process when so served shall be of the same legal force and validity as if served upon an authorized manager or agent personally within the State. Process may be served upon the Secretary of State under this subsection by means of electronic transmission but only as prescribed by the Secretary of State. The Secretary of State is authorized to issue such rules and regulations with respect to such service as the Secretary of State deems necessary or appropriate.

(b) Whenever the words "doing business,'' "the doing of business'' or "business done in this State'' by any such foreign statutory trust are used in this section, they shall mean the course or practice of carrying on any business activities in the State, including, without limiting the generality of the foregoing, the solicitation of business or orders in the State; provided, however such words shall be deemed to have the same meaning as similar words of like import in § 371 of Title 8, but the requirement of such foreign statutory trust to register under § 3852 of this title shall be subject to the same exceptions as are set forth in § 373 of Title 8.

(c) In the event of service upon the Secretary of State in accordance with subsection (a) of this section, the Secretary of State shall forthwith notify the foreign statutory trust thereof by letter, directed to the foreign statutory trust at the address furnished to the Secretary of State by the plaintiff in such action, suit or proceeding. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of State that service is being made pursuant to this subsection, and to pay to the Secretary of State the sum of $50 for the use of the State, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceeding in which process has been served upon the Secretary of State, the return date thereof, and the day and hour when the service was made. The Secretary of State shall not be required to retain such information for a period longer than 5 years from receipt of the service of process.

71 Del. Laws, c. 335, § 11; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 1; 77 Del. Laws, c. 403, §§ 29, 30.;



§ 3862. Fees

No document required to be filed under this subchapter shall be effective until the applicable fee required by this section is paid. The following fees shall be paid to and collected by the Secretary of State for the use of the State:

(1) Upon receipt for filing of an application for registration as a foreign statutory trust under § 3852 of this title, a certificate under § 3855 of this title or a certificate of cancellation under § 3856 of this title, a fee in amount of up to $300 together with such fees for services as may be authorized pursuant to § 3813(b) of this title.

(2) Upon the receipt for filing of a certificate under § 3854(c) of this title, a fee in the amount of $200, upon the receipt for filing of a certificate under § 3854(d) of this title, a fee in the amount of $200, and upon the receipt for filing of a certificate under § 3854(e) of this title, a fee in the amount of $2.00 for each statutory trust whose registered agent has resigned by such certificate.

71 Del. Laws, c. 335, § 11; 73 Del. Laws, c. 329, § 1; 74 Del. Laws, c. 52, § 38; 75 Del. Laws, c. 218, § 3; 78 Del. Laws, c. 114, § 9.;



§ 3863. Activities not constituting doing business

(a) Activities of a foreign statutory trust in the State of Delaware that do not constitute doing business for the purpose of this chapter include:

(1) Maintaining, defending or settling an action or proceeding;

(2) Holding meetings of its beneficial owners or trustees or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange or registration of the statutory trust's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside the State of Delaware before they become contracts;

(7) Selling, by contract consummated outside the State of Delaware, and agreeing, by the contract, to deliver into the State of Delaware, machinery, plants or equipment, the construction, erection or installation of which within the State of Delaware requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) Creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) Conducting an isolated transaction that is not one in the course of similar transactions;

(11) Doing business in interstate commerce; and

(12) Doing business in the State of Delaware as an insurance company.

(b) A person shall not be deemed to be doing business in the State of Delaware solely by reason of being a beneficial owner or trustee of a domestic statutory trust or a foreign statutory trust.

(c) This section does not apply in determining whether a foreign statutory trust is subject to service or process, taxation or regulation under any other law of the State of Delaware.

75 Del. Laws, c. 418, § 20.;









CHAPTER 39. GUARDIANSHIP

Subchapter I Appointment, Bond and Tenure of Guardian

§ 3901. Appointment of guardians for persons with disabilities

(a) The Court of Chancery shall have the power to appoint guardians for the person or property, or both, of any person with a disability pursuant to this chapter and Chapter 39A of this title. "Person with a disability'' means any person who:

(1) By reason of being under the age of 18 is legally unable to manage their own property or make decisions concerning the care of their own person; or

(2) By reason of mental or physical incapacity is unable properly to manage or care for their own person or property, or both, and, in consequence thereof, is in danger of dissipating or losing such property or of becoming the victim of designing persons or, in the case where a guardian of the person is sought, such person is in danger of substantially endangering person's own health, or of becoming subject to abuse by other persons or of becoming the victim of designing persons; or

(3) By reason of § 5703(1) or (2) of Title 16 is deemed legally incapable of giving informed consent to sterilization.

(b) The Court of Chancery shall establish rules concerning the filing of petitions for appointment of guardians.

(c) Upon the filing of such petition, the Court shall enter an order fixing a time and place for a hearing thereon. The Court shall by rule provide for reasonable notice to the person with an alleged disability and to such others, if any, as the Court may deem desirable; provided that, in all cases where a guardian of the person or guardian of the property of an adult with a disability is sought, the person with an alleged disability shall be entitled to representation by counsel.

(d) If, upon the filing of a petition, the Court finds the person with an alleged disability is in danger of incurring imminent serious physical harm or substantial economic loss or expense the Court may without notice and hearing appoint an interim guardian of the person or property to serve for a period of up to 30 days; provided, that a hearing shall be held within 30 days of such appointment in accordance with subsection (c) of this section. The guardian so appointed shall have all of the powers and duties granted to guardians in subchapter II of this chapter.

(e) After determining at a hearing (or, for a period of up to 30 days, after determining without a hearing in the case of a person with a disability who is in danger of incurring imminent serious economic loss or expense) that an individual is a person with a disability within the meaning of this section, the Court shall have the same powers of control over the estate of the person with a disability which the person with a disability could exercise, if not incapacitated, except the power to make a will. In exercising these powers the Court shall substitute its judgment for that of the person with a disability to order relief from the incapacity or incapacities which the Court has found. In substituting its judgment, the Court shall act toward the property of the person with a disability as it believes to be in the best interest of the person with a disability and the estate of the person with a disability. The powers of the Court over the property of the person with a disability are plenary and include, but are not limited to, powers to make gifts and charitable contributions; to convey or release any contingent or expectant interest in property including marital property rights and any right of survivorship incident to joint tenancy or tenants by the entirety; to exercise or release the power of the person with a disability as trustee, personal representative, custodian for minor, conservator or as donee of a power of appointment; to enter into contracts; to create revocable or irrevocable trusts of property of the estate, which may extend beyond the incapacity or life of the person with a disability; to exercise or grant options of the person who is incapacitated to purchase securities or other property; to exercise right of the person who is incapacitated to select options; to cause estate of the person who is incapacitated to become the beneficiary under insurance and annuity policies or to surrender such policies for their cash value; to exercise right of the person who is incapacitated to an elective share in the estate of deceased spouse of the person who is incapacitated and to renounce or disclaim any interest receivable by testate or intestate succession or by inter vivos transfer.

(f) After hearing or, for a period of up to 30 days, after determining without a hearing in the case of a person with a disability who is in danger of incurring imminent serious physical harm and upon determining that a basis for appointment of a guardian of the person exists, the Court shall have the same powers, rights and duties respecting the person with a disability that parents have respecting their child, including the right to approve or reject medical treatment. In exercising these powers, the Court shall act in the best interest of the person with a disability.

(g) The Court shall have the power to grant certificates of guardianship of the property and certified copies of orders terminating the guardianship, both of which may be filed or recorded to give record notice of the authority of the guardian, subject to general statutory requirements governing the filing or recording of documents of title to land or other property.

(h) From the time of the Court's decree appointing a guardian of the property, the person with a disability shall be under disability to contract with regard to the property forming the subject matter of the guardianship during the pendency thereof.

(i) Whenever there is no Chancellor or Vice Chancellor available to exercise the powers conferred by subsection (d) of this section, any judge of the Superior Court may exercise such powers.

(j) Nothing in this section shall be construed to mean an adult is infirm or incapacitated or in need of a guardian for the sole reason an adult relies upon, or is being furnished with, treatment by spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination, nor shall anything in this section be construed to authorize or require any medical care or treatment over the implied or express objections of said person.

(k) The Superior Court or the Court of Common Pleas shall have the power to appoint guardians for the person or property, or both, and approve settlement in connection with a single-transaction matter arising out of a tort claim for a person with a disability. Upon entry of an order appointing a guardian and approving a settlement, jurisdiction of the matter shall be transferred to the Court of Chancery for administration pursuant to this chapter.

Code 1852, §§ 1959, 1960; 15 Del. Laws, c. 470, § 1; 19 Del. Laws, c. 257, § 1; 22 Del. Laws, c. 451, § 1; Code 1915, §§ 3914, 3915; Code 1935, §§ 4422, 4423; 43 Del. Laws, c. 228, § 1; 48 Del. Laws, c. 234, § 1; 12 Del. C. 1953, § 3901; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del. Laws, c. 83, § 1; 70 Del Laws, c. 186, § 1; 72 Del. Laws, c. 117, § 1; 76 Del. Laws, c. 380, §§ 1, 2; 78 Del. Laws, c. 179, §§ 83-91.;



§ 3902. Appointment of guardian; choice by minor over 14 years of age; guardian ad litem

(a) Except in accordance with § 925(15) of Title 10 and § 3904 of this title, no person shall have any right or authority as guardian of a person with a disability unless the person has been duly appointed by the Court of Chancery or admitted by a court of law or equity to defend a suit as guardian ad litem.

(b) The sole surviving parent of a minor child may, by written declaration or last will, name a guardian of the person or property or both of the parent's child, who shall be appointed if there is no just cause to the contrary. Any parent may by written declaration or will name a guardian as to the property which the parent's child may inherit from any person, who shall be appointed if there is no just cause to the contrary.

(c) When there is no designation of guardian by written declaration or last will of the minor's sole surviving parent, or there is just cause for not appointing the guardian so designated, a minor 14 years of age or over and resident in this State may choose a guardian and the Court, if there is no just cause to the contrary, shall appoint the person chosen.

(d) When there is no designation of guardian by written declaration or last will of the minor's sole surviving parent, or there is just cause for not appointing the guardian so designated, and a minor is under the age of 14 years, or is resident out of the State or neglects to choose a proper guardian, the Court may appoint a guardian according to its discretion.

(e) When a guardian is appointed for a minor under 14 years of age, unless such appointment is according to a written declaration or the last will of a minor's sole surviving parent, if the minor, after arriving at the age of 14 years, chooses another person for a guardian, the Court shall appoint the person so chosen, if there is no just cause to the contrary and the preceding guardianship shall be thereby superseded.

Code 1852, §§ 1489-1491, 1959-1963; 19 Del. Laws, c. 257, § 1; 22 Del. Laws, c. 452, § 1; Code 1915, §§ 3089, 3914, 3916; 33 Del. Laws, c. 231, § 1; Code 1935, §§ 3579, 4422, 4422B, 4424; 48 Del. Laws, c. 222, § 1; 48 Del. Laws, c. 365, § 1; 12 Del. C. 1953, §§ 3902, 3914; 50 Del. Laws, c. 191, § 1; 51 Del. Laws, c. 179, § 1; 57 Del. Laws, c. 402, § 3; 59 Del. Laws, c. 579, §§ 1-8; 60 Del. Laws, c. 570, §§ 1-8; 63 Del. Laws, c. 89, § 1; 64 Del. Laws, c. 245, § 1; 64 Del. Laws, c. 351, § 1; 66 Del. Laws, c. 112; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 92.;



§ 3903. Separate guardian of the person and property

The Court of Chancery may appoint 2 or more persons as guardians of the person with a disability, 1 or more to have the care of the person of the person with a disability and the other or others to have possession and management of the property of the person with a disability with all the rights and powers and subject to all the duties respecting the property of the person with a disability, or the Court may appoint 1 person guardian with all the rights and powers and subject to all the duties respecting both the person and property of the person with a disability.

Code 1852, §§ 1492-1494; Code 1915, § 3090; 30 Del. Laws, c. 202, § 1; Code 1935, § 3580; 43 Del. Laws, c. 208, § 1; 12 Del. C. 1953, § 3903; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 179, § 93.;



§ 3904. Foreign guardians of nonresidents

(a) A guardian, conservator, committee or other similar fiduciary, appointed by an appropriate court of another jurisdiction to manage the property of a person with a disability may, subject to the provisions of subsection (c) of this section, exercise in this State all powers of office, including the power to sell, purchase or mortgage real estate in the State; collect, receipt for and take possession of money due, tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action located in this State and remove it to the other jurisdiction.

(b) A guardian of the person, or other like fiduciary, appointed by an appropriate court of another jurisdiction to care for the person of a person with a disability, whenever such person with a disability is brought into the State for care and maintenance, such foreign fiduciary may, subject to the provisions of subsection (c) of this section, exercise all powers granted by the other jurisdiction for the care and protection of the person of such nonresident person with a disability.

(c) A foreign guardian shall not be entitled to exercise the powers set forth in subsections (a) and (b) of this section until the foreign guardian has filed for record in the Office of the Register in Chancery in any county of this State a certificate of the guardian's appointment from the other jurisdiction. Upon filing the certificate of appointment, the guardian will be authorized to petition the Court of Chancery of this State pursuant to court Rule 178 to exercise powers not granted by subchapter II of this chapter upon the giving of such security as the Court of Chancery of this State may order. Upon authorization, such foreign fiduciary shall account to the Court at such times as would a fiduciary for a resident of this State appointed under this chapter, and in the case of guardians of the property shall be issued a certificate in accordance with § 3901 of this title.

(d) Whenever it appears to the satisfaction of the Court of Chancery of this State that the person with a disability is then a nonresident and the property in this State belonging to any such nonresident person with a disability has been removed to the state wherein such fiduciary was duly appointed and has been accounted for by the fiduciary according to the laws of the state wherein such fiduciary was duly appointed, the Court of Chancery may relieve such fiduciary from further accounting before the Court.

Code 1852, §§ 1489-1491; Code 1915, § 3089; Code 1935, § 3579; 48 Del. Laws, c. 222, § 1; 12 Del. C. 1953, § 3912; 57 Del. Laws, c. 402, §§ 3, 5; 69 Del. Laws, c. 109, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 380, §§ 3, 4; 78 Del. Laws, c. 179, § 94.;



§ 3905. Guardian's bond; requirement; form and entry

(a) Every person appointed guardian shall, unless bond and/or surety is dispensed with by the Court, become bound, with surety, to the person with a disability in a penal sum to be fixed by the Court, by a joint and several obligation, to be, with the security, approved by the Court, with condition that if the guardian or the guardian's executors or administrators duly renders according to law just and true accounts of the guardianship and if the guardian, or the guardian's executors or administrators, upon the termination of the guardianship, shall deliver and pay to the person with a disability, or the executors or administrators of the person with a disability all the property belonging to the person with a disability in the possession of the guardian and all that shall be due to the person with a disability from the guardian and, if the guardian shall have in all things faithfully performed and fulfilled the guardian's duties as guardian, then the obligation shall be void.

(b) Unless bond shall be dispensed with by the Court, no certificate of guardianship shall be issued by the Register in Chancery until such bond conforming to the order of court is given and added to the guardianship docket.

(c) The Court may, at any time for good cause, waive the requirements of bond and/or surety, or reduce surety in any case where bond is required.

(d) In all cases where a public agency is the petitioner and where, in the opinion of the Court of Chancery, the resources and estate of the person for whose property a guardian is sought are insufficient to warrant the payment of costs and fees, the Court of Chancery may by order provide that the guardian so appointed need not give bond either with or without surety as otherwise required by law and may further provide that in such cases all costs and fees shall be waived.

Code 1852, §§ 1964, 1965; Code 1915, § 3917; Code 1935, § 4425; 43 Del. Laws, c. 228, § 2; 12 Del. C. 1953, § 3907; 57 Del. Laws, c. 402, § 5; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 95.;



§ 3906. Guardian's bond; additional security; removal for noncompliance

If it appears in any case that the guardian's bond is insufficient, the Court of Chancery shall order the guardian to give further security and, if such order is not complied with, shall remove the guardian from office. Further security shall be taken in the same form as original security.

Code 1852, §§ 1966, 1967; Code 1915, § 3918; Code 1935, § 4426; 12 Del. C. 1953, § 3908; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1.;



§ 3907. Counter security upon petition of surety

The Court of Chancery shall, on the petition of the surety of an executor, administrator or guardian, and proof that the executor, administrator or guardian is in danger of suffering injury or loss from such suretyship, order such executor, administrator or guardian to give the petitioner sufficient counter security to be approved by the Court and if neglecting to obey such order, the Court may remove the executor, administrator or guardian from office and order the executor, administrator or guardian to pay and deliver all the money, effects and estate in the executor's, administrator's, or guardian's hands as such executor, administrator or guardian to another guardian or to a receiver appointed by the Court and may enforce obedience to such order.

Code 1852, § 1969; Code 1915, § 3920; Code 1935, § 4428; 12 Del. C. 1953, § 3909; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1.;



§ 3908. Removal, resignation or death of guardian

(a) The Court of Chancery may remove a guardian for any sufficient cause. A guardian may, on petition, be allowed to resign when it appears to the Court proper to allow the same. On every such removal or resignation and also on the death of any guardian the Court may appoint a successor guardian.

(b) The Court shall direct the guardian so resigning or removed to render a full account of the guardianship before the Court and may order the guardian to pay and deliver all the money, effects and estate in the guardian's hands as such guardian to the guardian's successor or to a receiver appointed by the Court, to the former person with a disability, or to the guardian's personal representative and may enforce such orders. The Court may also order suit to be brought on the guardian's bond, which suit may be prosecuted in the name of the person with a disability by next friend or guardian and it shall in no way affect or impair the right of excepting to the guardian's accounts.

Code 1852, § 1968; 22 Del. Laws, c. 451, § 2; Code 1915, § 3919; Code 1935, § 4427; 12 Del. C. 1953, § 3910; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 179, §§ 96, 97.;



§ 3909. Term of guardianship

(a) If the only allegation of disability in the petition for appointment of a guardian was that the person was a minor, unless terminated earlier by the Court upon application of the guardian, the minor or other interested party, or by the death of the minor, the guardianship of such minor shall terminate automatically when the minor attains the age of 18 years.

(b) The automatic termination of the guardianship of the property of any minor shall not relieve the guardian of any duty to account. The guardian may be released by the Court of Chancery upon application of the guardian or the former minor.

(c) The guardianship of the person or property, or both, of any person with a disability for reasons other than minority shall continue until the death of the person with a disability or until terminated by the Court of Chancery upon application of the guardian, the person with a disability, or any other interested party.

Code 1852, §§ 1959, 1960; 19 Del. Laws, c. 257, § 1; 22 Del. Laws, c. 451, § 1; Code 1915, § 3914; Code 1935, § 4422; 12 Del. C. 1953, § 3911; 58 Del. Laws, c. 511, § 67; 64 Del. Laws, c. 185, § 1; 65 Del. Laws, c. 337, § 1; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 179, §§ 98, 99.;



§ 3910. Receiver for property of minor; appointment, powers, accounting and bond

(a) If a minor has real or personal property and no guardian, the Court of Chancery may appoint a receiver to take charge of such property during its pleasure and may make such regulations touching this matter, as are deemed proper. The Court may enforce any order made upon a receiver.

(b) The receiver shall be required to account annually or oftener and shall deposit any balance, appearing in the receiver's hands, to be invested or otherwise disposed of for the minor's benefit.

(c) A receiver, appointed under this section, shall become bound, with sufficient surety, to the State in a joint and several obligation, to be approved by the Court, with condition, in substance, to account for all money, effects and estate which shall come to the receiver's hands pursuant to the receiver's appointment and to pay and deliver the same as the Court orders and to well and faithfully execute the trusts and duties of the office of receiver.

Code 1852, §§ 1970, 1986, 1987; Code 1915, §§ 3921, 3933; Code 1935, §§ 4429, 4440; 12 Del. C. 1953, § 3913; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1.;

.






Subchapter II Powers and Duties of Guardian

§ 3921. Powers and duties of guardian; general

(a) A guardian shall have either the care of the person or the possession and management of all the property of the person with a disability or both the care of the person and the possession and management of the property, except to the extent the Court of Chancery may otherwise direct.

(b) Every guardian of the property shall file with the Court within 30 days after appointment a verified inventory of the property of the person with a disability with respect to which the guardian acts. Said inventory shall include the fair market value of all property of which the guardian has knowledge after diligent inquiry. If, after filing an inventory, a guardian shall acquire or discover other such property not described therein, except property received from the executor to be paid by a trustee pursuant to § 3525 [repealed] of this title, the guardian shall file a verified supplemental inventory describing such property within 30 days after acquiring or discovering such property.

(c) The guardian of the property shall, in the name of the person with a disability, do whatever is necessary for the care, preservation and increase of the property of the person with a disability, and shall invest the property in accordance with Chapter 33 of this title, unless investments are restricted by the Court.

(d) The guardian may petition the Court for instructions concerning the guardian's fiduciary responsibility.

(e) The guardian may employ, retain or consult accountants, investment counsel, attorneys-at-law and other professional advisers and pay their reasonable fees and expenses.

Code 1852, §§ 1492-1494; Code 1915, § 3090; 30 Del. Laws, c. 202, § 1; Code 1935, § 80; 43 Del. Laws, c. 208, § 1; 12 Del. C. 1953, § 3921; 56 Del. Laws, c. 321; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 100.;



§ 3922. General powers and duties of the guardian of the person

(a) The Court shall grant to the guardian of the person such powers, rights and duties which are necessary to protect, manage and care for the disabled person. The Court may at any time change the powers of the guardian of the person.

(b) The guardian of the person may exercise the same powers, rights and duties respecting the care, maintenance and treatment of the disabled person that a parent has respecting the parent's own unemancipated minor child, except that the guardian of the person is not liable to third persons for acts of the disabled person solely by reason of the guardianship relationship. Except as modified by the order of guardianship and without qualifying the foregoing, a guardian of the person has the following powers and duties:

(1) To the extent that it is consistent with the terms of any order by a court of competent jurisdiction relating to detention or commitment of the disabled person, the guardian is entitled to custody of the disabled person and may establish the disabled person's place of abode within or without this State. The guardian may not waive any right of the disabled person respecting involuntary commitment to any facility for the treatment of mental illness or deficiency.

(2) If entitled to custody of the disabled person, the guardian shall make provision for the care, comfort and maintenance of the disabled person and, if appropriate, arrange for the disabled person's training and education. Without regard to custodial rights of the disabled person, the guardian shall take reasonable care of the disabled person's clothing, furniture, vehicle and other personal effects in the immediate possession of the disabled person and commence guardianship of the property proceedings if other property of the disabled person is in need of protection.

(3) The guardian may give such consent or approval as may be necessary to enable the disabled person to receive medical or other professional care, counsel, treatment or service and shall have power to authorize release of medical records. The guardian shall not unreasonably withhold such consent or approval nor withhold such consent or approval on account of personal beliefs held by the guardian or the disabled person, but shall take such action as the guardian objectively believes to be in the best interest of the disabled person.

(c) A guardian of the person of a disabled person for whom a guardian of the property also has been appointed shall control the custody and care of the disabled person and is entitled to receive reasonable compensation for the guardian's services and for room and board furnished to the disabled person as approved by the Court. Compensation of the public guardian shall be governed by § 3984 of this title. The guardian of the person may request the guardian of the property to make payment to third parties or institutions for the disabled person's care and maintenance.

(d) The guardian of the person shall not be required to expend the guardian's own money for the support or care of the disabled person.

69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 40, § 1.;



§ 3923. Powers of the guardian of the property

(a) The Court may limit the power of the guardian of the property as conferred on the guardian herein, or may confer any additional power which the Court itself could exercise under § 3901 of this title.

(b) The Court may, at the time of the appointment of the guardian of the property, or later, transfer custodial control over all the estate of the person with a disability to such guardian or the Court may transfer only certain specified assets of the estate of the person with a disability to the guardian of the property for protection.

(c) Unless restricted by the Court, a guardian of the property has power without Court authority or confirmation to invest and reinvest personal property of the estate as provided by Chapter 33 of this title governing fiduciary relationships.

(d) Except as modified by the order of guardianship, the guardian of the property may act without Court authorization or confirmation to reasonably accomplish the purpose for which the guardian is appointed to:

(1) Collect, hold and retain assets in the estate until, in the guardian's judgment, disposition of the assets should be made. Assets may be retained even though they include an asset in which the guardian is personally interested;

(2) Receive additions to the estate;

(3) Invest and reinvest estate assets in accordance with subsection (c) of this section;

(4) Deposit estate funds in a bank, including a bank operated by the guardian of the property;

(5) Sell or exercise stock, subscription or conversion rights or consent directly or through a committee or other agent to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise;

(6) Vote directly or by proxy in any election or stockholder's meeting any share of stock in the estate including power to vote shares issued by the guardian of the property;

(7) Insure the assets of the estate against damage or loss and the guardian against liability with respect to third persons;

(8) Pay taxes, assessments, compensation of the guardian and other expenses incurred in the collection, care, administration and protection of the estate;

(9) Make payment for ordinary repairs to a dwelling owned by the person with a disability and to the furniture and appliances therein;

(10) Allocate items of income or expenses to either estate income or principal as provided by law;

(11) Prosecute, defend, compromise or settle actions, claims or proceedings in any jurisdiction for the protection of estate assets;

(12) Execute and deliver all instruments which will accomplish or facilitate the exercise of powers vested in the guardian; and

(13) Hold a security in the name of the nominee or other forms without disclosure of guardianships so that title to the security may pass by delivery, but the guardian is liable for any acts of the nominee in connection with the stock so held.

(e) The guardian of the property may, without court authorization or confirmation, pay or apply income or principal from the estate as needed for the clothing, support, care, protection, welfare and rehabilitation of the person with a disability, as requested by the person with a disability or the guardian of the person, if any. In exercising this power, the guardian of the property shall consider the cost of support and care of the person with a disability for the expected life of the person with a disability and the needs of any persons dependent upon the person with a disability as may be reasonably anticipated.

(f) The guardian of the property shall not be required to expend the guardian's own money for the support or care of the property or person.

Code 1852, §§ 1499, 1500, 1976, 1977; Code 1915, §§ 3099, 3100, 3925; Code 1935, §§ 3589, 3590, 4433; 45 Del. Laws, c. 243, § 1; 12 Del. C. 1953, §§ 3923, 3927, 3928; 56 Del. Laws, c. 320; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 101.;



§ 3924. Estoppel to dispute the right to property of a person with a disability

Neither a guardian nor the representatives of the guardian shall dispute the right to property of a person with a disability which comes to the guardian's possession, unless such property has been recovered from the guardian or there is a personal action pending on account of it.

Code 1852, §§ 1492-1494; Code 1915, § 3090; 30 Del. Laws, c. 202, § 1; Code 1935, § 3580; 43 Del. Laws, c. 208, § 1; 12 Del. C. 1953, § 3922; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 102, 103.;



§ 3925. Transfer by guardian of corporate securities

Upon the transfer by a guardian of a person with a disability of the stocks, bonds or other securities of any corporation, the certificate of the Register in Chancery in which such guardian was appointed, or other proper public official, shall be sufficient authority to the officers of such corporation to transfer or reissue such stocks, bonds or other securities to such person as such guardian may in writing direct.

20 Del. Laws, c. 115, § 5; Code 1915, § 3098; Code 1935, § 3588; 12 Del. C. 1953, § 3926; 57 Del. Laws, c. 402, § 5; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 179, § 104.;



§ 3926. Exercise of rights belonging to a person with a disability

No person dealing with the receiver of a minor or with a guardian of a person with a disability shall be entitled to rely on the authority of such receiver or guardian to:

(1) Release claims;

(2) Settle tort claims; or

(3) Convey title to real property without prior court approval of such act.

69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 179, §§ 105, 106.;



§ 3927. Compensation of guardian of the property

(a) As used in this section, the term "qualified guardian'' means any person who is a "qualified trustee'' as defined in § 3561 of this title.

(b) All persons who serve as guardian of the property of a person with a disability shall be entitled to reasonable compensation for their services.

(c) Each qualified guardian shall file with the Register in Chancery for every county in this State, a copy of a schedule or a formula by which its allowance as compensation for serving as guardian of the property of a person with a disability shall be computed. Such schedule or formula may be based upon or reflect the following factors:

(1) The time spent or likely to be spent in administering a guardianship of the property.

(2) The risks and responsibilities involved.

(3) The novelty and difficulty of the tasks required of the guardian.

(4) The skill and experience of the guardian.

(5) Comparable charges for similar services.

(6) The character of the guardianship assets.

(7) The time constraints imposed upon the guardian in administering the trust.

The schedule or formula pursuant to this subsection (c) shall result in a fee no greater than that filed by the qualified guardian pursuant to § 3561 of this title with respect to its fees as trustee, for a trust of comparable size.

(d) Each qualified guardian shall provide a copy of its current guardianship fee schedule or formula as filed or upon any filing pursuant to subsection (c) of this section to such persons as the Court of Chancery may require by rule of the court or by the order of the Court of Chancery appointing the qualified guardian.

(e) For other persons serving as guardian of the property of a person with a disability, the Court of Chancery shall from time to time promulgate a rule fixing the method by which guardians of the property other than qualified guardians may be allowed compensation for their services.

(f) Upon proper showing, the Court of Chancery may fix or allow greater compensation than that set forth in the fee schedule of a qualified guardian or that allowed by rule of the Court of Chancery, whichever is applicable, where the compensation provided in the fee schedule of a qualified guardian or that allowed by rule of the Court of Chancery, whichever is applicable, is inadequate because the duties of the guardianship are substantially greater than those for a typical guardianship of its size or under extraordinary circumstances.

76 Del. Laws, c. 90, § 11; 78 Del. Laws, c. 179, § 107.;



§ 3928.

.






Subchapter III Accounting and Settlement

§ 3941. Guardian's duty to account

(a) A guardian of the property shall fully account, in accordance with this subchapter, for all the money, effects and property of the person with a disability which the guardian has received, but a guardian of the person shall have no duty to account or otherwise report to the Court, except as provided by order of the Court.

(b) The personal representative of a guardian who dies in office shall, upon appointment as personal representative, advise the Court of Chancery and the next of kin of the person with a disability of the death of the guardian and thereafter assume the duties of the guardian until a successor guardian is appointed. The personal representative shall file a petition for the appointment of an appropriate successor guardian within 60 days of being appointed personal representative if no other interested party has filed such a petition. The personal representative shall render to the Court an account of the decedent's guardianship (including such period of time the personal representative performed the duties of the guardian prior to appointment of a successor guardian) within 3 months of the grant of letters testamentary or letters of administration.

Code 1852, § 1496; 21 Del. Laws, c. 293, §§ 1-3; Code 1915, § 3092; Code 1935, § 3582; 12 Del. C. 1953, § 3941; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 108.;



§ 3942. Filing, adjusting and settling guardian's accounts

All guardians' accounts shall be filed with and be adjusted and settled by the Court of Chancery by which such guardians were appointed.

22 Del. Laws, c. 444, § 1; Code 1915, § 3091; Code 1935, § 3581; 12 Del. C. 1953, § 3942; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2.;



§ 3943. Time of filing guardian's accounts

Every guardian of the property shall render an account of the guardianship at the end of 1 year from the guardian's appointment and afterwards as the Court of Chancery in which such guardian was appointed requires, but not more often than once in 2 years, unless there is a special occasion.

Code 1852, § 1495; 21 Del. Laws, c. 293, §§ 1-3; Code 1915, § 3092; Code 1935, § 3582; 12 Del. C. 1953, § 3943; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2.; 70 Del Laws, c. 186, § 1;



§ 3944. Failure to file account; extension of time for filing

(a) The Court may excuse the filing of an account or accounts required under § 3941 of this title for cause shown or if waived by:

(1) If the person with a disability has a will, all of those persons who would be entitled to the residue of the estate of the person with a disability if the person with a disability died at the time any such accounting would otherwise be required or was required to be filed; or

(2) If the person with a disability has no will, all of those persons who would be entitled to the real and personal property of the person with a disability if the person with a disability died at the time any such accounting would otherwise be required or was required to be filed, intestate and a resident of the State.

The Court may also, for cause shown, extend the time for the guardian to file an account or accounts. If no account is required of the guardian pursuant to this subsection, no inventory of the guardianship estate need be filed by the guardian.

(b) If a guardian fails to account when due, the Court shall cite such guardian therefore and may compel the filing of the account by process of attachment or by imprisonment.

Code 1852, §§ 1497, 1498; 21 Del. Laws, c. 293, §§ 1-3; Code 1915, § 3092; Code 1935, § 3582; 12 Del. C. 1953, § 3944; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 76 Del. Laws, c. 90, § 16; 78 Del. Laws, c. 179, § 109.;



§ 3945. Appeals from orders adjusting and settling guardian's accounts

Appeals from orders of the Court of Chancery adjusting or settling guardian's accounts shall be received, heard and determined by the Supreme Court.

22 Del. Laws, c. 441, § 4; Code 1915, § 3095; Code 1935, § 3585; 12 Del. C. 1953, § 3945; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2.;



§ 3946. Settlement with ward at termination of guardianship

The Court of Chancery may order that any property in the guardian's possession, as such, at the close of the guardianship, shall be delivered to the former person with a disability or the representatives of the person with a disability and enforce obedience to such order.

Code 1852, § 1975; Code 1915, § 3924; Code 1935, § 4432; 12 Del. C. 1953, § 3946; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 110-112.;



§ 3947. Absence of person with a disability from State; settlement of account

(a) If in any case a guardian of the property shall not be able to settle with and pay to the person with a disability, on the termination of the guardianship, the money due from the guardian to the person with a disability, in consequence of the absence of the person with a disability from this State and the place of residence of the person with a disability being unknown to the guardian, the guardian may settle and pay the money into the Court of Chancery for the county in which the guardian was appointed.

(b) The Court in which such settlement and payment shall be made shall invest the money for the use and benefit of the person with a disability.

(c) Upon payment of the money into Court the guardian and the guardian's surety or sureties shall be discharged from all liability for or on account of the money so paid into Court and of any interest thereon from the date of the payment into Court.

11 Del. Laws, c. 200, § 1; Code 1915, § 3927; Code 1935, § 4434; 12 Del. C. 1953, § 3947; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 113.;






Subchapter IV Sale of Disabled Person's Real Estate

§ 3951. Sale of real estate of person with a disability

(a) If it appears to the Court of Chancery that it is proper to sell any real estate of a person with a disability, whether the real estate is held in severalty, joint tenancy, coparcenary or in common or in possession, reversion or remainder or any part of it, the Court may order it to be sold by the guardian of the property or by a trustee to be appointed for that purpose.

(b) Whenever application for such a sale is made by a guardian, the Court shall appoint an appraiser of real estate, licensed and certified pursuant to Delaware law, to perform an appraisal of the real property to be sold. The appraiser appointed shall be independent of the parties to the sale and disinterested in the transaction. The appraised value shall be used by the Court as a guideline, in a manner set forth more fully in the rules of the Court, when considering an application for the sale of real estate by a guardian of a person with a disability and the Court shall determine in its discretion, based on the appraisal and all other relevant circumstances, whether the requested sale is in the best interest of the person with a disability.

(c) Upon any such sale, the guardian or trustee shall make a deed to the purchaser which shall convey as full a title to the land as the person with a disability had at the time of sale.

(d) The Court may order that the real estate be sold clear and discharged of any lien or incumbrance thereon at the time of sale created by or recovered against the person with a disability and in such case the Court shall direct in the order of sale that reasonable notice of the sale be given to the holders of such lien or incumbrance by newspaper advertisement or otherwise. The lien or incumbrance shall, without change of priority, be transferred to the proceeds of sale.

Code 1852, §§ 1988-1992; Code 1915, § 3934; Code 1935, § 4441; 12 Del. C. 1953, § 3951; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 74 Del. Laws, c. 410, § 1; 78 Del. Laws, c. 119, § 1; 78 Del. Laws, c. 179, §§ 115, 116.;



§ 3952. Trustee's bond

If a trustee is appointed to sell real estate of the person with a disability, the trustee may be required to give security in such sum as the Court directs.

Code 1852, § 1995; Code 1915, § 3937; Code 1935, § 4444; 12 Del. C. 1953, § 3952; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 179, § 117.;



§ 3953. Sale on credit; security for purchase price

In any order granted by the Court of Chancery for the sale of real estate owned by a person with a disability, the Court may direct such sale to be made upon credit, either as to the whole or part of the purchase money, the payment of the purchase money to be at such time or times and to be secured in such manner as the Court by the order of sale or otherwise prescribes. The Court may order and direct all such acts and proceedings touching the premises as it deems necessary to better effectuate the object of this section.

13 Del. Laws, c. 458, § 1; Code 1915, § 3935; Code 1935, § 4442; 12 Del. C. 1953, § 3953; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 179, § 118.;



§ 3954. Proceeds of sale; payment

The proceeds of the sale shall be personal property. Such proceeds, after deducting all expenses allowed by the Court, may be ordered to be paid to the guardian of the property to be accounted for as personal property of the person with a disability in the regular course of the guardianship or such proceeds may be ordered to be deposited in a bank to the credit of the person with a disability, to be invested, loaned or disposed of for the benefit of the person with a disability.

Code 1852, §§ 1988-1992; Code 1915, § 3934; Code 1935, § 4441; 12 Del. C. 1953, § 3955; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 179, § 119.;



§ 3955. Guardian's bond

(a) When the proceeds shall be ordered to be paid to or shall otherwise come to the hands of a guardian they shall be within the condition of the guardian's bond and the guardian and the guardian's sureties, both in the original bond and in any additional bond which may be taken, shall be liable for the proceeds in the same manner as for other property of the person with a disability.

(b) In every case of the sale of the real estate of a person with a disability and in every case where the guardian's liability is or may be increased, the Court of Chancery may require the guardian to give such additional security as may be deemed necessary, by obligation, with surety or sureties, in the same manner and form as original security.

Code 1852, §§ 1988-1993; Code 1915, §§ 3934-3936; Code 1935, §§ 4441, 4443; 12 Del. C. 1953, § 3956; 57 Del. Laws, c. 402, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 120.;

.






Subchapter V Investment by Court of Chancery of Fund of Minors

§ 3971. Investment power of Court of Chancery; general requirements

(a) The Court of Chancery shall have control of money paid into the Court to the credit of any minor who cannot be located, and may invest such money in bank deposits as the Court shall approve, and may change, renew, extend, call in or collect any such investment.

(b) The investment shall be in the name of the minor or minors entitled to the money, either personally or by designation as children, legatees, heirs or representatives of another and the Court may, at any time, apportion and divide the same among them.

(c) At such time as the minor for whom money is held or invested under this subchapter is located, the Court may direct the evidence of such investments to be delivered to the former minor, the guardian of the property of the minor, or in case of death of the minor, to the minor's executors or administrators and may by order direct the bank to pay to the person entitled or to the person's agent or representative the evidences of ownership of the money. Such order shall vest in such person full power over such investment or all unpaid interest which may have accrued thereon.

Code 1852, §§ 1980-1984; 16 Del. Laws, c. 136, § 1; Code 1915, § 3928; Code 1935, § 4435; 12 Del. C. 1953, § 3971; 57 Del. Laws, c. 402, §§ 3, 5; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1.;

.






Subchapter VI Public Guardian

§ 3981. Office established; appointment

There is established an Office of the Public Guardian, with a Public Guardian who shall serve as the guardian of last resort for the citizens of Delaware who have been determined to lack capacity to make decisions regarding their persons, their property, or both.

The Public Guardian shall advocate and provide guardianship services for individuals who are incapacitated, work with advocacy groups and state agencies to promote systemic reform and recommend changes in the law, procedure and policy necessary to enhance the provision of guardianship services, and act as an informational resource for the public. The Public Guardian shall serve as Executive Director of the Delaware Guardianship Commission and promote the purposes of the Commission, and shall represent the Office of the Public Guardian in matters in which the appointment of the Public Guardian is sought.

To bring about these goals, the Public Guardian must be an attorney duly licensed to practice law in Delaware, selected by the Governor, and shall serve for a term of 6 years from the date of appointment.

59 Del. Laws, c. 579, § 9; 60 Del. Laws, c. 511, § 50; 60 Del. Laws, c. 570, § 9; 60 Del. Laws, c. 722, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 40, § 1; 78 Del. Laws, c. 179, §§ 121-123.;



§ 3982. Definitions

For the purposes of this chapter:

(1) "Court'' means the Court of Chancery or the court which has jurisdiction for the appointment of guardians for the person, or property, or both, pursuant to this chapter.

(2) "Guardian'' means a court-appointed guardian.

(3) "Guardianship Commission'' means the Delaware Guardianship Commission.

(4) The term "last resort'' includes:

a. Circumstances in which there is no other suitable person related to the individual willing or able to serve as surrogate decision maker or guardian; or

b. Circumstances in which a person willing or able to serve, or already serving, as a validly appointed agent of a durable power of attorney, a surrogate decision maker, or a guardian, is available but sufficient cause has been found by the court that the individual available or so acting is not suitable to serve and that the appointment of the Public Guardian is in the best interest of the person who is incapacitated.

c. Exceptional circumstances have been found by the court to establish that appointment of the Public Guardian is in the best interest of the person who is incapacitated.

(5) "Person who is incapacitated'' shall mean a "person with a disability'' as that term is defined in § 3901(a)(2) of this title.

78 Del. Laws, c. 40, § 1; 78 Del. Laws, c. 179, §§ 121-123.;



§ 3983. Duties of the Public Guardian

The Public Guardian:

(1) Shall establish case acceptance priorities and other administrative policies and procedures in consultation with the Guardianship Commission.

(2) Shall receive referrals and recommendations regarding individuals who may be in need of a guardian and independently evaluate the referral to make a determination as to the physical, social, and financial conditions of the individual, whether there are alternatives to public guardianship, and whether the individual is at risk of abuse, neglect, or exploitation.

(3) After evaluation of the conditions of the individual and in consideration of the established case acceptance priorities, may:

a. Make a recommendation as to a suitable individual who is available and willing to serve as guardian or surrogate decision maker or refer to an appropriate private, nonprofit, or other entity willing to serve as guardian; or

b. File a petition for its own appointment, or file for the appointment of any other individual as guardian where it is determined that the filing of a petition on behalf of another may avoid the need for public guardianship; or

c. Consent to serve as guardian where another entity or individual files a petition for the appointment of the Public Guardian.

(4) When appointed as guardian by court order, shall serve as guardian of last resort, either plenary or limited; temporary guardian; or successor guardian; of the person or property, or both, of persons who are determined to be incapacitated for reasons other than minority. The Public Guardian shall have the same powers and duties as a private guardian as set out by this chapter and as defined by the court upon appointment.

(5) Shall acquire recognized certification as a guardian where available in a timely manner upon appointment and maintain certification while acting as Public Guardian, and promote and act in accordance with nationally recognized standards of guardianship and those developed in cooperation with the Delaware Guardianship Commission.

(6) May offer advice and guidance, without court appointment as guardian, to persons who request assistance or to those on whose behalf such assistance is requested for the purpose of encouraging maximum self-reliance and independence and avoiding the need for appointment of a guardian.

May take all necessary action, including programs of public education and legislative advocacy, to secure and ensure the legal, civil, and special rights of those determined by the court to be incapacitated.

(7) Shall submit an annual report on the efforts of the office that shall be provided to the Guardianship Commission and included in the annual report of the Guardianship Commission.

(8) May coordinate volunteer legal representation for wards of the office to assist with needed representation before administrative agencies and courts to pursue the legal rights and remedies of the ward and a volunteer legal community outreach program to assist the Office of the Public Guardian in educating the community about guardianship and alternatives to guardianship.

(9) May apply for and accept grants, gifts and bequests of funds from other state, federal and interstate agencies, as well as private firms, individuals and foundations, for the purpose of carrying out the lawful responsibilities of the Office of the Public Guardian and the Guardianship Commission. The funds must be deposited with the State Treasurer in a restricted receipt account established to permit funds to be expended in accordance with the provision of the grant, gift, or bequest.

(10) Shall take whatever actions are necessary to help the Guardianship Commission accomplish its goals.

59 Del. Laws, c. 579, § 9; 60 Del. Laws, c. 511, § 50; 60 Del. Laws, c. 570, § 9; 60 Del. Laws, c. 722, § 3; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 40, § 1.;



§ 3984. Staff; budgeting; finance

The Public Guardian may appoint subordinates and delegate the appointed authority to subordinates to assist in carrying out the purposes of this subchapter. Subordinates may include such nonprofit organizations as the Public Guardian shall deem to be qualified in carrying out the duties as a subordinate guardian. The Public Guardian shall prepare an annual fiscal budget for the operation of the Office of the Public Guardian.

The General Assembly may annually appropriate such sums as it may deem necessary for the payment of the salary of the Public Guardian, the staff, and for the payment of actual expenses incurred by the Office of the Public Guardian. The Office of the Public Guardian shall be operated within limitation of the annual appropriation and any other funds appropriated by the General Assembly or designated for that purpose from the estate of the person with a disability by the court.

Special funds may be used in accordance with approved programs, grants, and appropriations.

59 Del. Laws, c. 579, § 9; 60 Del. Laws, c. 511, § 50; 60 Del. Laws, c. 570, § 9; 60 Del. Laws, c. 722, § 3; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 40, § 1; 78 Del. Laws, c. 179, §§ 121-123.;



§ 3985. Court costs and allocation of costs

In any proceeding for appointment of the Office of the Public Guardian, or in any proceeding involving the estate of a person with a disability for whom the Public Guardian has been appointed guardian of the person or of the property, the court may waive any court costs or filing fees.

If the Public Guardian has been appointed guardian of the person or of the property, administrative costs and all costs incurred in the appointment procedure shall not be charged against the income or estate of the person. If at any time the court determines that the income or the estate of the person can support the payment of any part of these costs, the court may enter an order charging that part of the payment of cost against the income or estate.

59 Del. Laws, c. 579, § 9; 60 Del. Laws, c. 511, § 50; 60 Del. Laws, c. 570, § 9; 60 Del. Laws, c. 722, § 3; 69 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 40, § 1; 78 Del. Laws, c. 179, §§ 121-123.;



§ 3987. Indemnification from liability

No attorney, director, investigator, social worker, or other person employed by, contracted by, or volunteering for the Office of the Public Guardian shall be subject to suit directly, derivatively, or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her appointment or employment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

78 Del. Laws, c. 40, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3988. Bond

The Public Guardian shall post bond as required by the court upon the appointment of the office. The Office of the Public Guardian shall apply for and maintain bond sufficient to insure the assets managed by the office.

59 Del. Laws, c. 579, § 9; 60 Del. Laws, c. 511, § 50; 60 Del. Laws, c. 570, § 9; 60 Del. Laws, c. 722, § 3; 69 Del. Laws, c. 109, § 2; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 40, § 1.;






Subchapter VII Delaware Guardianship Commission

§ 3991. The Guardianship Commission

(a) The Delaware Guardianship Commission is hereby established, and shall be known as the "Guardianship Commission.'' The Commission shall consist of 12 members and shall be staffed by the Office of the Public Guardian. The Guardianship Commission shall be comprised of the following:

(1) One member from the Court of Chancery, designated by the Chancellor;

(2) A representative from the Department of Justice, designated by the Attorney General;

(3) The Director of the Guardianship Monitoring Program, or the Director's designee;

(4) One member of the House of Representatives, designated by the Speaker of the House;

(5) One member of the Senate, designated by the President Pro Tempore of the Senate;

(6) The Director of the Division of Services for Aging and Adults with Physical Disabilities, or the Director's designee,

(7) The Director of the Division of Substance Abuse and Mental Health, or the Director's designee;

(8) The Director of the Division of Developmental Disabilities Services, or the Director's designee;

(9) The Secretary of the Department of Health and Social Services, or the Secretary's designee.

(10) A representative from the Disability Community, designated by the Secretary of Health and Social Services;

(11) A representative from the Senior Citizen Community, designated by the Secretary of Health and Social Services;

(12) A representative from the hospital community, designated by the Delaware Healthcare Association.

(b) The Public Guardian shall serve as the Executive Director of the Commission to effectuate its purposes. The Public Guardian may, with the concurrence of the members, invite other individuals to participate in the Commission to advance its work.

78 Del. Laws, c. 40, § 2.;



§ 3992. Duties of the Commission

The Commission shall advocate for the welfare of individuals who are incapacitated; shall work with advocacy groups and state agencies to promote systemic reform; recommend changes in the law, procedure and policy necessary to enhance the provision of guardianship services and the protection of those unable to protect themselves; and act as an informational resource for the public. To that end, the Commission shall meet on a quarterly basis and shall:

(1) Act in an advisory capacity to the Office of the Public Guardian, providing assistance to the Public Guardian in establishing administrative policies and procedures in the Office of the Public Guardian, and assistance in developing case acceptance priorities for the Office of the Public Guardian;

(2) Examine and evaluate the policies, procedures and effectiveness of the guardianship system, and make recommendations for changes therein, including establishing statewide standards and regulation of public and private guardianships;

(3) Conduct an annual statewide needs assessment relating to the number of individuals currently and predicted to be in need of a decision maker due to incapacity, the resources available or needed to meet that need, and to the processes utilized to meet the need;

(4) Advocate for legislation and make legislative recommendations to the Governor and the General Assembly;

(5) Develop public and professional education programs on issues relating to guardianship, alternatives to guardianship, and concerns relating to the abuse, neglect, and exploitation of individuals who are incapacitated; and

(6) Provide an annual summary of the work and recommendations of the Guardianship Commission, including the work of the Office of the Public Guardian to the Governor, the General Assembly, and the court.

78 Del. Laws, c. 40, § 2; 78 Del. Laws, c. 179, §§ 121-123.;



§ 3993. Compensation

Members of the Commission shall serve without compensation; however, they may be reimbursed, upon request, for reasonable and necessary expenses incident to their duties as members of the Commission to the extent funds are available through the Office of the Public Guardian. Members may be removed at the discretion of their appointing authority.

78 Del. Laws, c. 40, § 2.;









CHAPTER 39A. UNIFORM ADULT GUARDIANSHIP AND PROTECTIVE PROCEEDINGS JURISDICTION ACT

§ 39A-101. Definitions

For purposes of this chapter:

(1) "Adult'' means an individual who has attained 18 years of age.

(2) "Conservator'' is a "guardian of the property'' as that term is used in this title.

(3) "Court'' means the Court of Chancery.

(4) "Emergency'' means the respondent is in danger of incurring imminent serious physical harm or substantial economic loss or expense.

(5) "Guardian'' is a "guardian of the person'' as that term is used in this title.

(6) "Guardianship order'' means an order appointing a guardian.

(7) "Guardianship proceeding'' means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(8) "Home state'' means the state in which the respondent was physically present, including any period of temporary absence, for at least 6 consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least 6 consecutive months ending within the 6 months prior to the filing of the petition.

(9) "Party'' means the respondent, petitioner, guardian, conservator, or any other person allowed by the Court to participate in a guardianship or protective proceeding.

(10) "Person,'' except in the term "person who is incapacitated'' or "protected person,'' means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(11) "Person who is incapacitated'' shall mean a "person with a disability'' as that term is defined in § 3901(a)(2) of this title.

(12) "Protected person'' means an adult for whom a protective order has been issued.

(13) "Protective order'' means an order appointing a "guardian of the property'' as that term is used in this title.

(14) "Protective proceeding'' means a judicial proceeding in which a protective order is sought or has been issued.

(15) "Record'' means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(16) "Respondent'' means an adult for whom a protective order or the appointment of a guardian is sought.

(17) "Significant-connection state'' means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available. In determining under §§ 39A-201 and 39A-301(e) of this title whether a respondent has a significant connection with a particular state, the Court shall consider:

a. The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

b. The length of time the respondent at any time was physically present in the state and the duration of any absence;

c. The location of the respondent's property; and

d. The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.

(18) "State'' means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 124, 125.;

§ 39A-102 International application of Act.

The Court may treat a foreign country as if it were a state for the purpose of applying this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-103 Communication between courts.

(a) The Court may communicate with a court in another state concerning a proceeding arising under this chapter. The Court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b) of this section, the Court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

76 Del. Laws, c. 380, § 5.;

§ 39A-104 Cooperation between courts.

(a) In a guardianship or protective proceeding in this State, the Court may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the Court a certified copy of the transcript or other record of a hearing under paragraph (a)(1) of this section or any other proceeding, any evidence otherwise produced under paragraph (a)(2) of this section, and any evaluation or assessment prepared in compliance with an order under paragraph (a)(3) or (a)(4) of this section;

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the Court to make a determination, including the respondent or the person who is incapacitated or a protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R. § 164.504.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a) of this section, the Court has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 126.;

§ 39A-105 Taking testimony in another state.

(a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this State for testimony taken in another state. The Court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this State may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. The Court shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

76 Del. Laws, c. 380, § 5.;

§ 39A-201 Jurisdiction.

The Court has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

1. This State is the respondent's home state;

2. On the date the petition is filed, this State is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the Court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the Court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The Court concludes that it is an appropriate forum under the factors set forth in § 39A-204 of this title;

3. This State does not have jurisdiction under either paragraph 1. or 2. of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum, and jurisdiction in this State is consistent with the constitutions of this State and the United States; or

4. The requirements for special jurisdiction under § 39A-202 of this title are met.

76 Del. Laws, c. 380, § 5.;

§ 39A-202 Special jurisdiction.

(a) The Court lacking jurisdiction under § 39A-201 of this title has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency pursuant to § 3901 of this title for a term not exceeding 30 days for a respondent who is physically present in this State;

(2) Issue a protective order with respect to real or tangible personal property located in this State;

(3) Appoint a guardian or conservator for a person who is incapacitated or a protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 39A-301 of this title.

(b) If a petition for the appointment of a guardian in an emergency is brought in this State pursuant to § 3901 of this title and this State was not the respondent's home state on the date the petition was filed, the Court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 127.;

§ 39A-203 Exclusive and continuing jurisdiction.

Except as otherwise provided in § 39A-202 of this title, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the Court or the appointment or order expires by its own terms.

76 Del. Laws, c. 380, § 5.;

§ 39A-204 Appropriate forum.

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-102. International application of Act

The Court may treat a foreign country as if it were a state for the purpose of applying this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-103 Communication between courts.

(a) The Court may communicate with a court in another state concerning a proceeding arising under this chapter. The Court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b) of this section, the Court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

76 Del. Laws, c. 380, § 5.;

§ 39A-104 Cooperation between courts.

(a) In a guardianship or protective proceeding in this State, the Court may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the Court a certified copy of the transcript or other record of a hearing under paragraph (a)(1) of this section or any other proceeding, any evidence otherwise produced under paragraph (a)(2) of this section, and any evaluation or assessment prepared in compliance with an order under paragraph (a)(3) or (a)(4) of this section;

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the Court to make a determination, including the respondent or the person who is incapacitated or a protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R. § 164.504.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a) of this section, the Court has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 126.;

§ 39A-105 Taking testimony in another state.

(a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this State for testimony taken in another state. The Court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this State may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. The Court shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

76 Del. Laws, c. 380, § 5.;

§ 39A-201 Jurisdiction.

The Court has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

1. This State is the respondent's home state;

2. On the date the petition is filed, this State is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the Court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the Court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The Court concludes that it is an appropriate forum under the factors set forth in § 39A-204 of this title;

3. This State does not have jurisdiction under either paragraph 1. or 2. of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum, and jurisdiction in this State is consistent with the constitutions of this State and the United States; or

4. The requirements for special jurisdiction under § 39A-202 of this title are met.

76 Del. Laws, c. 380, § 5.;

§ 39A-202 Special jurisdiction.

(a) The Court lacking jurisdiction under § 39A-201 of this title has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency pursuant to § 3901 of this title for a term not exceeding 30 days for a respondent who is physically present in this State;

(2) Issue a protective order with respect to real or tangible personal property located in this State;

(3) Appoint a guardian or conservator for a person who is incapacitated or a protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 39A-301 of this title.

(b) If a petition for the appointment of a guardian in an emergency is brought in this State pursuant to § 3901 of this title and this State was not the respondent's home state on the date the petition was filed, the Court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 127.;

§ 39A-203 Exclusive and continuing jurisdiction.

Except as otherwise provided in § 39A-202 of this title, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the Court or the appointment or order expires by its own terms.

76 Del. Laws, c. 380, § 5.;

§ 39A-204 Appropriate forum.

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-103. Communication between courts

(a) The Court may communicate with a court in another state concerning a proceeding arising under this chapter. The Court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b) of this section, the Court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

76 Del. Laws, c. 380, § 5.;

§ 39A-104 Cooperation between courts.

(a) In a guardianship or protective proceeding in this State, the Court may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the Court a certified copy of the transcript or other record of a hearing under paragraph (a)(1) of this section or any other proceeding, any evidence otherwise produced under paragraph (a)(2) of this section, and any evaluation or assessment prepared in compliance with an order under paragraph (a)(3) or (a)(4) of this section;

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the Court to make a determination, including the respondent or the person who is incapacitated or a protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R. § 164.504.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a) of this section, the Court has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 126.;

§ 39A-105 Taking testimony in another state.

(a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this State for testimony taken in another state. The Court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this State may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. The Court shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

76 Del. Laws, c. 380, § 5.;

§ 39A-201 Jurisdiction.

The Court has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

1. This State is the respondent's home state;

2. On the date the petition is filed, this State is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the Court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the Court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The Court concludes that it is an appropriate forum under the factors set forth in § 39A-204 of this title;

3. This State does not have jurisdiction under either paragraph 1. or 2. of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum, and jurisdiction in this State is consistent with the constitutions of this State and the United States; or

4. The requirements for special jurisdiction under § 39A-202 of this title are met.

76 Del. Laws, c. 380, § 5.;

§ 39A-202 Special jurisdiction.

(a) The Court lacking jurisdiction under § 39A-201 of this title has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency pursuant to § 3901 of this title for a term not exceeding 30 days for a respondent who is physically present in this State;

(2) Issue a protective order with respect to real or tangible personal property located in this State;

(3) Appoint a guardian or conservator for a person who is incapacitated or a protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 39A-301 of this title.

(b) If a petition for the appointment of a guardian in an emergency is brought in this State pursuant to § 3901 of this title and this State was not the respondent's home state on the date the petition was filed, the Court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 127.;

§ 39A-203 Exclusive and continuing jurisdiction.

Except as otherwise provided in § 39A-202 of this title, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the Court or the appointment or order expires by its own terms.

76 Del. Laws, c. 380, § 5.;

§ 39A-204 Appropriate forum.

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-104. Cooperation between courts

(a) In a guardianship or protective proceeding in this State, the Court may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the Court a certified copy of the transcript or other record of a hearing under paragraph (a)(1) of this section or any other proceeding, any evidence otherwise produced under paragraph (a)(2) of this section, and any evaluation or assessment prepared in compliance with an order under paragraph (a)(3) or (a)(4) of this section;

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the Court to make a determination, including the respondent or the person who is incapacitated or a protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R. § 164.504.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a) of this section, the Court has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 126.;

§ 39A-105 Taking testimony in another state.

(a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this State for testimony taken in another state. The Court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this State may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. The Court shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

76 Del. Laws, c. 380, § 5.;

§ 39A-201 Jurisdiction.

The Court has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

1. This State is the respondent's home state;

2. On the date the petition is filed, this State is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the Court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the Court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The Court concludes that it is an appropriate forum under the factors set forth in § 39A-204 of this title;

3. This State does not have jurisdiction under either paragraph 1. or 2. of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum, and jurisdiction in this State is consistent with the constitutions of this State and the United States; or

4. The requirements for special jurisdiction under § 39A-202 of this title are met.

76 Del. Laws, c. 380, § 5.;

§ 39A-202 Special jurisdiction.

(a) The Court lacking jurisdiction under § 39A-201 of this title has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency pursuant to § 3901 of this title for a term not exceeding 30 days for a respondent who is physically present in this State;

(2) Issue a protective order with respect to real or tangible personal property located in this State;

(3) Appoint a guardian or conservator for a person who is incapacitated or a protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 39A-301 of this title.

(b) If a petition for the appointment of a guardian in an emergency is brought in this State pursuant to § 3901 of this title and this State was not the respondent's home state on the date the petition was filed, the Court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 127.;

§ 39A-203 Exclusive and continuing jurisdiction.

Except as otherwise provided in § 39A-202 of this title, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the Court or the appointment or order expires by its own terms.

76 Del. Laws, c. 380, § 5.;

§ 39A-204 Appropriate forum.

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-105. Taking testimony in another state

(a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this State for testimony taken in another state. The Court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this State may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. The Court shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

76 Del. Laws, c. 380, § 5.;

§ 39A-201 Jurisdiction.

The Court has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

1. This State is the respondent's home state;

2. On the date the petition is filed, this State is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the Court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the Court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The Court concludes that it is an appropriate forum under the factors set forth in § 39A-204 of this title;

3. This State does not have jurisdiction under either paragraph 1. or 2. of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum, and jurisdiction in this State is consistent with the constitutions of this State and the United States; or

4. The requirements for special jurisdiction under § 39A-202 of this title are met.

76 Del. Laws, c. 380, § 5.;

§ 39A-202 Special jurisdiction.

(a) The Court lacking jurisdiction under § 39A-201 of this title has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency pursuant to § 3901 of this title for a term not exceeding 30 days for a respondent who is physically present in this State;

(2) Issue a protective order with respect to real or tangible personal property located in this State;

(3) Appoint a guardian or conservator for a person who is incapacitated or a protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 39A-301 of this title.

(b) If a petition for the appointment of a guardian in an emergency is brought in this State pursuant to § 3901 of this title and this State was not the respondent's home state on the date the petition was filed, the Court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 127.;

§ 39A-203 Exclusive and continuing jurisdiction.

Except as otherwise provided in § 39A-202 of this title, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the Court or the appointment or order expires by its own terms.

76 Del. Laws, c. 380, § 5.;

§ 39A-204 Appropriate forum.

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-201. Jurisdiction

The Court has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

1. This State is the respondent's home state;

2. On the date the petition is filed, this State is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the Court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the Court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The Court concludes that it is an appropriate forum under the factors set forth in § 39A-204 of this title;

3. This State does not have jurisdiction under either paragraph 1. or 2. of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum, and jurisdiction in this State is consistent with the constitutions of this State and the United States; or

4. The requirements for special jurisdiction under § 39A-202 of this title are met.

76 Del. Laws, c. 380, § 5.;

§ 39A-202 Special jurisdiction.

(a) The Court lacking jurisdiction under § 39A-201 of this title has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency pursuant to § 3901 of this title for a term not exceeding 30 days for a respondent who is physically present in this State;

(2) Issue a protective order with respect to real or tangible personal property located in this State;

(3) Appoint a guardian or conservator for a person who is incapacitated or a protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 39A-301 of this title.

(b) If a petition for the appointment of a guardian in an emergency is brought in this State pursuant to § 3901 of this title and this State was not the respondent's home state on the date the petition was filed, the Court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 127.;

§ 39A-203 Exclusive and continuing jurisdiction.

Except as otherwise provided in § 39A-202 of this title, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the Court or the appointment or order expires by its own terms.

76 Del. Laws, c. 380, § 5.;

§ 39A-204 Appropriate forum.

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-202. Special jurisdiction

(a) The Court lacking jurisdiction under § 39A-201 of this title has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency pursuant to § 3901 of this title for a term not exceeding 30 days for a respondent who is physically present in this State;

(2) Issue a protective order with respect to real or tangible personal property located in this State;

(3) Appoint a guardian or conservator for a person who is incapacitated or a protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 39A-301 of this title.

(b) If a petition for the appointment of a guardian in an emergency is brought in this State pursuant to § 3901 of this title and this State was not the respondent's home state on the date the petition was filed, the Court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 127.;

§ 39A-203 Exclusive and continuing jurisdiction.

Except as otherwise provided in § 39A-202 of this title, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the Court or the appointment or order expires by its own terms.

76 Del. Laws, c. 380, § 5.;

§ 39A-204 Appropriate forum.

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-203. Exclusive and continuing jurisdiction

Except as otherwise provided in § 39A-202 of this title, a court that has appointed a guardian or issued a protective order consistent with this Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the Court or the appointment or order expires by its own terms.

76 Del. Laws, c. 380, § 5.;

§ 39A-204 Appropriate forum.

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-204. Appropriate forum

(a) The Court having jurisdiction under § 39A-201 of this title to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If the Court declines to exercise its jurisdiction under subsection (a) of this section, it shall either dismiss or stay the proceeding. The Court may impose any condition the Court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the Court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

76 Del. Laws, c. 380, § 5.;

§ 39A-205 Jurisdiction declined by reason of conduct.

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-205. Jurisdiction declined by reason of conduct

(a) If at any time the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the Court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

A. The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the Court's jurisdiction;

B. Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 39A-204(c) of this title; and

C. Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 39A-202 of this title.

(b) If the Court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorneys' fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The Court may not assess fees, costs, or expenses of any kind against this State or a governmental subdivision, agency, or instrumentality of this State unless authorized by law other than this chapter.

76 Del. Laws, c. 380, § 5.;

§ 39A-206 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-206. Notice of proceeding

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State.

76 Del. Laws, c. 380, § 5.;

§ 39A-207 Proceedings in more than 1 state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-207. Proceedings in more than 1 state

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under § 39A-202(a)(1) or (a)(2) of this title, if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the Court has jurisdiction under § 39A-201 of this title, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 39A-201 of this title before the appointment or issuance of the order.

(2) If the Court does not have jurisdiction under § 39A-201 of this title, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the Court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

76 Del. Laws, c. 380, § 5.;

§ 39A-301 Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-301. Transfer of guardianship or conservatorship to another state

(a) A guardian or conservator appointed in this State may petition the Court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this section must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the petition, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the Court is satisfied that the guardianship will be accepted by the court in the other state and the Court finds that:

(1) The person who is incapacitated is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the person who is incapacitated; and

(3) Plans for care and services for the person who is incapacitated in the other state are reasonable and sufficient.

(e) The Court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the Court is satisfied that the conservatorship will be accepted by the court of the other state and the Court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in § 39A-201(b) of this title;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The Court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 39A-302 of this title; and

(2) The documents required to terminate a guardianship or conservatorship in this State.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, §§ 128, 129.;

§ 39A-302 Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-302. Accepting guardianship or conservatorship transferred from another state

(a) To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to § 39A-301 of this title, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

(c) On the Court's own motion or on request of the guardian or conservator, the person who is incapacitated or a protected person, or other person required to be notified of the proceeding, the Court shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The Court shall issue an order provisionally granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the person who is incapacitated or a protected person; or

(2) The guardian or conservator is ineligible for appointment in this State.

(e) The Court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 39A-301 of this title transferring the proceeding to this State.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the Court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this State.

(g) In granting a petition under this section, the Court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacity of the person who is incapacitated or protected and the appointment of the guardian or conservator.

(h) The denial by the Court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Chapters 39 and 41 of this title if the Court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

76 Del. Laws, c. 380, § 5; 78 Del. Laws, c. 179, § 130.;

§ 39A-401 Foreign guardians.

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-401. Foreign guardians

The authority of a guardian or conservator appointed in another state to act in this state is governed by § 3904 of this title.

76 Del. Laws, c. 380, § 5.;

§ 39A-402 Effective date.

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;



§ 39A-402. Effective date

This chapter applies to guardianship and protective proceedings begun on or after January 1, 2009.

76 Del. Laws, c. 380, § 5.;






CHAPTER 40. DELAWARE CAREPLAN TRUST ACT

§ 4001. Definitions

In this chapter:

(1) "Comprehensive care plan'' means those services offered by the Delaware CarePlan Trust that are designed to ensure that the needs of each participant are being met for as long as may be required and may include periodic visits to the participant and to the places where the participant receives services, participation in the development of individualized plans for the participant, and other similar services consistent with the purposes of this chapter.

(2) "Delaware CarePlan Trust'' means a nonprofit nongovernmental organization that offers the following services:

a. Administration of trust funds for persons with disabilities;

b. Comprehensive care planning;

c. Guardianship for persons with disabilities who are incompetent; and

d. Advice and counsel to persons who have been appointed as individual guardians of the person or property of persons with disabilities.

(3) "Participant'' shall mean any person with a disability who is accepted as a participant in and has the right to receive services from the Delaware CarePlan Trust.

(4) "Person with a disability'' means a person with a physical or mental impairment with a long-term need for specialized health, social or other services.

(5) "Surplus trust funds'' means funds accumulated in the trust from contributions made by or on behalf of a participant which, after the participant's death or withdrawal from the plan, are determined by the Board to be in excess of the actual cost of providing services during the participant's lifetime, including the participant's share of administrative costs.

(6) "Trustee'' means the Board formed for the purpose of managing the community trust.

71 Del. Laws, c. 360, § 1.;



§ 4002. Purpose, scope and organization

(a) The Delaware CarePlan Trust is intended to encourage supplementation and augmentation of those services provided by local, state and federal government agencies for persons with disabilities. It will provide a method to assure ongoing individualized support for a person with a disability. Assets contributed by or on behalf of a person with a disability will be available for the use and benefit of such participant. Assets of participants may be pooled to provide efficient management.

(b) This chapter shall be liberally construed and applied to promote its underlying purposes and policies, including, but not limited, to:

(1) Encourage the orderly establishment of the Delaware CarePlan Trust for the benefit of persons with disabilities;

(2) Ensure that the Delaware CarePlan Trust is administered properly and that its Board is free from conflicts of interest;

(3) Facilitate the sound administration of contributions on behalf of persons with disabilities by allowing family members and other interested persons to obtain professional investment management, which may entail pooling of contributions;

(4) Provide families and other interested persons peace of mind in knowing that a means exists to support and assist persons with disabilities and provide efficient management of assets;

(5) Make guardians available for persons with disabilities as needed;

(6) Encourage the availability of resources for the supplemental needs of persons with disabilities that are not available through any governmental or charitable program;

(7) Encourage the inclusion of indigent persons with disabilities as beneficiaries of the Delaware CarePlan Trust if and when funds are available for such persons; and

(8) Encourage families and other interested persons to set aside funds for the future protection of persons with disabilities by ensuring that the interest of persons with disabilities in the Delaware CarePlan Trust are not considered assets or income that would disqualify them from any governmental program with an economic means test.

(c) The Delaware CarePlan Trust shall be organized as a nongovernmental nonprofit organization pursuant to Delaware law.

71 Del. Laws, c. 360, § 1.;



§ 4003. Administration; powers and duties

(a) The Delaware CarePlan Trust shall be administered by a Board, the members of which shall include, but shall not be limited to, family members, interested persons, public representatives, persons with disabilities who are not participants, legal advisers, trust advisers, financial advisers and professionals in the disabilities field. No Board member with voting power shall be a provider of nonincidental habilitative, health, social or education services to persons with disabilities or an employee of such a service provider. The Board may allow service providers to serve on a separate advisory board. Board members shall be selected from the geographic areas served by the Delaware CarePlan Trust.

(b) Notwithstanding any other provision of law to the contrary, no member of the Board may receive fees or commissions for services provided as a member of the Board.

(c) The Delaware CarePlan Trust shall be considered the trustee of any funds administered by it. No individual Board member shall be considered to be a trustee.

(d) The Board shall adopt appropriate policies and bylaws in accordance with this chapter.

(e) The Board may retain paid staff as it considers necessary to provide comprehensive care plan services to the extent required by each participant. The Delaware CarePlan Trust may authorize the expenditure of funds for any goods or services which, in its sole discretion, it determines will promote the well-being of any participant, including recreational services. The Delaware CarePlan Trust may pay for the burial of any participant. The Delaware CarePlan Trust, however, may not expend funds for any goods or services available to any particular participant through any governmental or charitable program, insurance or other sources available to the participant. The Delaware CarePlan Trust may expend funds to meet the reasonable costs of administration.

(f) The Delaware CarePlan Trust may accept appointment as guardian of the person, guardian of the property or guardian of both on behalf of any participant. If the Delaware CarePlan Trust accepts appointment as guardian, it shall assign a staff member to carry out its responsibilities as guardian. The Delaware CarePlan Trust may, on request, offer consultative and professional assistance to the guardian of any of its participants.

71 Del. Laws, c. 360, § 1.;



§ 4004. Eligibility for participation and services

(a) A person with a disability may be eligible to be a participant in the Delaware CarePlan Trust:

(1) Upon a contribution of assets into the Delaware CarePlan Trust, or the Board's waiver of such contribution, by or on behalf of the person; and

(2) Acceptance into the Delaware CarePlan Trust by the Board.

(b) The Board is directed to develop standards of eligibility for participants.

(1) The extent and character of the services and acceptance of participants are at the discretion of the Delaware CarePlan Trust.

(2) The Delaware CarePlan Trust may accept contributions, bequests, payee services and/or property passing by beneficiary designation by or on behalf of persons with disabilities.

(c) Upon the acceptance of a person with a disability as a participant, the Delaware CarePlan Trust shall develop a comprehensive care plan for the participant, and shall provide such plan to the donor and to the participant or the participant's representative. The comprehensive care plan shall include:

(1) A starting date for the delivery of services or the condition for commencing delivery of services;

(2) The nature and duration of the services to be provided; and

(3) The criteria or procedures for modifying the program of services from time to time.

(d) The Delaware CarePlan Trust is not required to provide services to a participant who is a competent adult and who has refused to accept services, or who, in the Board's determination in accordance with this chapter, is no longer eligible to be a participant. Further, the Delaware CarePlan Trust shall not provide services of a nature or in a manner that would be contrary to the public policy of the State at the time such services are to be provided. In either case, the Delaware CarePlan Trust may offer alternate services that are consistent with the purposes of this chapter and in keeping with the best interest of the participant.

71 Del. Laws, c. 360, § 1.;



§ 4005. Special requests on behalf of participant

(a) The Delaware CarePlan Trust may agree to fulfill any special requests made by or on behalf of a participant as long as the requests are consistent with this chapter and provided that adequate funds are available for such purpose.

(b) The Delaware CarePlan Trust may agree to serve as trustee or as trust advisor for any individual trust created by or on behalf of a participant, regardless of whether the trust is revocable or irrevocable, has one or more remaindermen or contingent beneficiaries, or any other condition, so long as the individual trust is consistent with the purposes of this chapter.

71 Del. Laws, c. 360, § 1.;



§ 4006. Accountability

(a) The Delaware CarePlan Trust shall prepare a report annually itemizing all funds collected for the year, income earned, salaries, other expenses incurred and the opening and final trust balances. Such report shall be available to the public.

(b) The Delaware CarePlan Trust shall, upon request, provide a copy of the report required under subsection (a) of this section to the participant or the participant's representative.

(c) Each year, the Delaware CarePlan Trust shall prepare on behalf of each participant:

(1) A detailed individual statement of the services provided to each participant during the previous 12 months, and the services planned for such participant during the following 12 months; and

(2) An accounting of expenditures made on behalf of the participant and the investments remaining in such participant's account.

(d) The Delaware CarePlan Trust shall provide the statement required under subsection (c) of this section to the participant or the participant's representative, and, consistent with standards adopted by the Board to protect the participant's privacy rights, shall upon request provide such statement to each donor for the participant.

(e) The Delaware CarePlan Trust shall provide the statement required under subsection (c) of this section as a final statement upon the withdrawal of a participant.

71 Del. Laws, c. 360, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4007. Withdrawal of a participant; surplus trust funds

(a) The Board is directed to develop standards and procedures for the withdrawal of a participant from the Delaware CarePlan Trust.

(1) A participant may withdraw from the Delaware CarePlan Trust. The death of a participant shall constitute a withdrawal from the Delaware CarePlan Trust.

(2) The Board may determine that a participant must withdraw from the Delaware CarePlan Trust.

(b) Upon the withdrawal of a participant from the Delaware CarePlan Trust, the Board may release from the Delaware CarePlan Trust all or any portion of the participant's surplus trust assets.

(c) The Delaware CarePlan Trust may use surplus trust funds for purposes including, but not limited to, qualifying a person with a disability as a participant, reducing the charges for the cost of administration and for any other purpose that is consistent with this chapter.

(d) The Delaware CarePlan Trust may not use a participant's surplus trust funds to make any charitable contribution on behalf of any participant or class of participants.

71 Del. Laws, c. 360, § 1.;



§ 4008. Charitable contributions

The Delaware CarePlan Trust may accept contributions not designated for a particular participant, and use such contributions, in its discretion, for purposes including, but not limited to, qualifying a person with a disability as a participant, meeting start-up costs, reducing the charges to the trust for the cost of administration, and for any other purpose that is consistent with this chapter.

71 Del. Laws, c. 360, § 1.;



§ 4009. Effect on participation in government programs

Notwithstanding any other provision of law, a participant's interest in the Delaware CarePlan Trust shall be disregarded in assessing financial eligibility and liability under any program of government benefits or assistance. No government agency shall reduce the benefits or services available to any individual because that person is a participant.

71 Del. Laws, c. 360, § 1.;



§ 4010. Exemption from creditors

No participant shall have the power to assign, convey, alienate, or otherwise encumber any interest in the Delaware CarePlan Trust; nor shall such interest or any trust disbursement be subject to any creditor's claim, attachment, encumbrance or execution under any writ or proceeding in law or equity.

71 Del. Laws, c. 360, § 1.;



§ 4011. Trust not subject to law against perpetuities, restraints on alienation

The Delaware CarePlan Trust shall not be subject to or held to be in violation of any principle of law against perpetuities or restraints on alienation or perpetual accumulations of trusts.

71 Del. Laws, c. 360, § 1.;



§ 4012. Short title

This chapter may be cited as the "Delaware CarePlan Trust Act.''

71 Del. Laws, c. 360, § 1.;






CHAPTER 41. CONSERVATOR OF PROPERTY FOR PERSONS REPORTED MISSING OR CAPTURED WHILE SERVING IN ARMED FORCES OR AS A MERCHANT SAILOR

§ 4101. Appointment of conservator

Whenever a person, hereinafter referred to as an absentee, serving in or with the armed forces of the United States or a person serving as a merchant sailor has been reported or listed as missing or missing in action or interned in a neutral country or beleaguered, besieged or captured by an enemy has an interest in any form of property in this State or is a legal resident of this State and has not provided an adequate power of attorney authorizing another to act in the person's behalf in regard to such property or interest, then, the Register of Wills of the county of such absentee's legal domicile or of the county where such property is situated, upon petition alleging the foregoing facts and showing the necessity for providing care of the property of such absentee, made by any person who would have an interest in the property of the absentee were such absentee deceased, or on the Register's own motion, after notice to or on receipt of proper waivers from the heirs and next of kin of the absentee as provided by law for the administration of an estate and upon good cause being shown, may, after finding the facts to be as aforesaid, appoint a conservator to take charge of the absentee's estate, under the supervision and subject to the further orders of the Register.

45 Del. Laws, c. 231, § 1; 12 Del. C. 1953, § 4101; 70 Del Laws, c. 186, § 1.;



§ 4102. Bond and powers of conservator

The Register of Wills may appoint any suitable person as conservator and may require such conservator to post an adequate surety bond and to make such reports as the Register deems necessary. The conservator shall have the same powers and authority as the guardian of the property of an infant or incompetent and shall be considered as an officer or arm of the court.

45 Del. Laws, c. 231, § 2; 12 Del. C. 1953, § 4102.;



§ 4103. Termination of conservatorship

At any time upon petition signed by the absentee or on petition of an attorney-in-fact acting under an adequate power of attorney granted by the absentee the Register shall direct the termination of the conservatorship and the transfer of all property held thereunder to the absentee or to the designated attorney-in-fact. Likewise, if at any time subsequent to the appointment of a conservator it appears that the absentee has died and an executor or administrator has been appointed for the absentee's estate, the Register shall direct the termination of the conservatorship and the transfer of all property of the deceased absentee held thereunder to such executor or administrator.

45 Del. Laws, c. 231, § 3; 12 Del. C. 1953, § 4103; 70 Del Laws, c. 186, § 1.;






CHAPTER 43. UNIFORM ACT FOR SIMPLIFICATION OF FIDUCIARY SECURITY TRANSFERS

§ 4301. Definitions

In this chapter, unless the context otherwise requires:

(1) "Assignment'' includes any written stock power, bond power, bill of sale, deed, declaration of trust or other instrument of transfer.

(2) "Claim of beneficial interest'' includes a claim of any interest by a decedent's legatee, distributee, heirs or creditor, a beneficiary under a trust, a ward, a beneficial owner of a security registered in the name of a nominee or a minor owner of a security registered in the name of a custodian or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on the claimant's behalf and includes a claim that the transfer would be in breach of fiduciary duties.

(3) "Corporation'' means a private or public corporation, association or trust issuing a security.

(4) "Fiduciary'' means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian or nominee.

(5) "Person'' includes an individual, a corporation, government or governmental subdivision or agency, statutory trust, business trust, estate, trust, partnership or association, 2 or more persons having a joint or common interest or any other legal or commercial entity.

(6) "Security'' includes any share of stock, bond, debenture, note or other security issued by a corporation which is registered as to ownership on the books of the corporation.

(7) "Transfer'' means a change on the books of a corporation in the registered ownership of a security.

(8) "Transfer agent'' means a person employed or authorized by a corporation to transfer securities issued by the corporation.

12 Del. C. 1953, § 4301; 54 Del. Laws, c. 141; 70 Del Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 56.;



§ 4302. Registration in the name of a fiduciary

A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent or correct description of the fiduciary relationship and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

12 Del. C. 1953, § 4302; 54 Del. Laws, c. 141.;



§ 4303. Assignment by a fiduciary

Except as otherwise provided in this chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:

(1) May assume without inquiry that the assignment, even though to the fiduciary or to the fiduciary's nominee, is within the fiduciary's authority and capacity and is not in breach of the fiduciary duties;

(2) May assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and

(3) Is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

12 Del. C. 1953, § 4303; 54 Del. Laws, c. 141; 70 Del Laws, c. 186, § 1.;



§ 4304. Evidence of appointment or incumbency

A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

(1) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within 60 days before the transfer; or

(2) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate. Corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this subdivision provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this subsection except to the extent that the contents relate directly to the appointment or incumbency.

12 Del. C. 1953, § 4304; 54 Del. Laws, c. 141.;



§ 4305. Adverse claims

(a) A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in this chapter relieves making or refusing to make the transfer after it is so put on notice, unless it proceeds in the manner authorized in subsection (b) of this section.

(b) As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by the claimant. If the corporation or transfer agent so mails such a notice, it shall withhold the transfer for 30 days after the mailing and shall then make the transfer unless restrained by a court order.

12 Del. C. 1953, § 4305; 54 Del. Laws, c. 141; 70 Del Laws, c. 186, § 1.;



§ 4306. Nonliability of corporation and transfer agent

A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this chapter.

12 Del. C. 1953, § 4306; 54 Del. Laws, c. 141.;



§ 4307. Nonliability of third persons

(a) No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary including a person who guarantees the signature of the fiduciary is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves such a breach unless it is shown that the person acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.

(b) If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of this chapter incurs no liability.

(c) This section does not impose any liability upon the corporation or its transfer agent.

12 Del. C. 1953, § 4307; 54 Del. Laws, c. 141.;



§ 4308. Territorial application

(a) The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

(b) This chapter applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this State in connection with the acquisition, disposition, assignment or transfer of a security by or to a fiduciary and of a person who guarantees in this State the signature of a fiduciary in connection with such a transaction.

12 Del. C. 1953, § 4308; 54 Del. Laws, c. 141.;



§ 4309. Tax obligations

This chapter does not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession or other taxes imposed by the laws of this State.

12 Del. C. 1953, § 4309; 54 Del. Laws, c. 141.;



§ 4310. Uniformity of interpretation

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

12 Del. C. 1953, § 4310; 54 Del. Laws, c. 141.;



§ 4311. Short title

This chapter may be cited as the "Uniform Act for Simplification of Fiduciary Security Transfers.''

12 Del. C. 1953, § 4311; 54 Del. Laws, c. 141.;






CHAPTER 45. DELAWARE UNIFORM TRANSFERS TO MINORS ACT

§ 4501. Definitions

In this chapter:

(1) "Adult'' means an individual who has attained the age of 21 years.

(2) "Benefit plan'' means an employer's plan for the benefit of an employee or partner.

(3) "Broker'' means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Court'' means Court of Chancery.

(5) "Custodial property'' means (i) any interest in property transferred to a custodian under this chapter and (ii) the income from and proceeds of that interest in property.

(6) "Custodian'' means a person so designated under § 4509 of this title or a successor or substitute custodian designated under § 4518 of this title.

(7) "Financial institution'' means a bank, trust company, savings institution or credit union, chartered and supervised under state or federal law.

(8) "Guardian'' means a person appointed or qualified by a court to act as general, limited or temporary guardian or conservator of a minor's property.

(9) "Legal representative'' means an individual's personal representative or conservator.

(10) "Member of the minor's family'' means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of whole or half-blood or by adoption.

(11) "Minor'' means an individual who has not attained the age of 21 years.

(12) "Person'' means an individual, corporation, organization or other legal entity.

(13) "Personal representative'' means an executor, administrator, successor personal representative or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

(14) "State'' includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

(15) "Transfer'' means a transaction that creates custodial property under § 4509 of this title.

(16) "Transferor'' means a person who makes a transfer under this chapter.

(17) "Trust company'' means a financial institution, corporation or other legal entity authorized to exercise general trust powers.

70 Del. Laws, c. 393, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 196, § 1; 74 Del. Laws, c. 269, § 1.;



§ 4502. Scope and jurisdiction

(a) This chapter applies to a transfer that refers to this chapter in the designation under § 4509(a) of this title by which the transfer is made if at the time of the transfer, the transferor, the minor or the custodian is a resident of this State or the custodial property is located in this State. The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor or the custodian or the removal of custodial property from this State.

(b) A person designated as custodian under this chapter is subject to personal jurisdiction in this State with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this State if at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

70 Del. Laws, c. 393, § 1.;



§ 4503. Nomination of custodian

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act.'' The nomination may name 1 or more persons as substitute custodians to whom the property must be transferred, in the order named, if the 1st nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment or in writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under § 4509(a) of this title.

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under § 4509 of this title. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to § 4509 of this title.

70 Del. Laws, c. 393, § 1.;



§ 4504. Transfer by gift or exercise of power of appointment

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to § 4509 of this title.

70 Del. Laws, c. 393, § 1.;



§ 4505. Transfer authorized by will or trust

(a) A personal representative or trustee may make an irrevocable transfer pursuant to § 4509 of this title to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under § 4503 of this title to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian under § 4503 of this title, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under § 4509(a) of this title.

70 Del. Laws, c. 393, § 1; 71 Del. Laws, c. 196, § 2.;



§ 4506. Other transfer by fiduciary

(a) Subject to subsection (c) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to § 4509 of this title in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c) of this section, a guardian may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to § 4509 of this title.

(c) A transfer under subsection (a) or (b) of this section may be made if:

(1) The personal representative, trustee or guardian considers the transfer to be in the best interest of the minor, which shall be presumed in the absence of contrary facts actually known to the personal representative, trustee or guardian;

(2) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and

(3) If the property exceeds $50,000 in value, the custodian designated by the personal representative, trustee or guardian is approved by the Court.

(d) If a transfer is made in conformity with the preceding provisions of this section and § 4509 of this title, the personal representative, trustee or guardian making the transfer shall have no liability to the minor therefor, including any obligation to see to the application of the proceeds of such transfer.

70 Del. Laws, c. 393, § 1; 71 Del. Laws, c. 196, §§ 3-5.;



§ 4507. Transfer by obligor

(a) Subject to subsections (b) and (c) of this section, a person not subject to § 4505 or § 4506 of this title who holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to § 4509 of this title.

(b) If a person having the right to do so under § 4503 of this title has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c) If no custodian has been nominated under § 4503 of this title, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $50,000 in value or, if the property exceeds $50,000 in value, the custodian designated by the transferor is approved by the Court.

(d) A transfer under subsection (a) may be made:

(1) If the transferor considers the transfer to be in the best interest of the minor, which shall be presumed in the absence of contrary facts actually known to the transferor; and

(2) If the property exceeds $50,000 in value, the custodian designated by the transferor is approved by the Court.

If a transfer is made in conformity with the preceding provisions of this section and § 4509 of this title, the transferor shall have no liability to the minor therefor, including any obligation to see to the application of the proceeds of such transfer.

70 Del. Laws, c. 393, § 1; 71 Del. Laws, c. 196, §§ 6-8; 74 Del. Laws, c. 269, § 2.;



§ 4508. Receipt for custodial property

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter.

70 Del. Laws, c. 393, § 1.;



§ 4509. Manner of creating custodial property and effecting transfer; designation of initial custodian; control

(a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

a. Registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act''; or

b. Delivered if in certificated form or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b) of this section;

(2) Money is paid or delivered or a security held in the name of a broker, financial institution or its nominee is transferred to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act'';

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

a. Registered with the issuer in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act''; or

b. Assigned in writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act'';

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor or a trust company, whose name in the notification is followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act'';

(5) An interest in real property is recorded in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act'';

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

a. Issued in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act''; or

b. Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act''; or

(7) An interest in any property not described in paragraphs (1) through (6) of this subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b) of this section.

(b) An instrument in the following form satisfies the requirements of paragraphs (a)(1)b. and (a)(7) of this section:

I, _________ (name of transferor or name and representative capacity if a fiduciary), hereby transfer to _________ (name of custodian), as custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Date: ____________

_____________________

(Signature)

_________ (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Delaware Uniform Transfers to Minors Act.

Dated: ____________

_____________________

(Signature of Custodian)''

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.

70 Del. Laws, c. 393, § 1.;



§ 4510. Single custodianship

A transfer may be made only for 1 minor and only 1 person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.

70 Del. Laws, c. 393, § 1.;



§ 4511. Validity and effect of transfer

(a) The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1) Failure of the transferor to comply with § 4509(c) of this title concerning possession and control;

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under § 4509(a) of this title; or

(3) Death or incapacity of a person nominated under § 4503 of this title or designated under § 4509 of this title as custodian or the disclaimer of the office by that person.

(b) A transfer made pursuant to § 4509 of this title is irrevocable and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty or authority with respect to the custodial property except as provided in this chapter.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian and to any third person dealing with a person designated as custodian the respective powers, rights and immunities provided in this chapter.

70 Del. Laws, c. 393, § 1.;



§ 4512. Care of custodial property

(a) A custodian shall:

(1) Take control of custodial property;

(2) Register or record title to custodial property if appropriate; and

(3) Collect, hold, manage, invest and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another in accordance with the standard of care set forth in § 3302 of this title and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1) The life of the minor only if the minor or the minor's estate is the sole beneficiary, or

(2) The life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate or the custodian in the capacity of custodian is the irrevocable beneficiary.

(d) A custodian at all times, shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded and custodial property subject to registration is so identified if it is either registered or held in an account designated in the name of the custodian, followed in substance by the words: "as a custodian for _________ (name of minor) under the Delaware Uniform Transfers to Minors Act.''

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.

70 Del. Laws, c. 393, § 1.;



§ 4513. Powers of custodian

(a) A custodian acting in a custodial capacity has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of § 4512 of this title.

70 Del. Laws, c. 393, § 1.;



§ 4514. Use of custodial property

(a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(1) The duty or ability of the custodian personally or of any other person to support the minor, or

(2) Any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor, if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

70 Del. Laws, c. 393, § 1.;



§ 4515. Custodian's expenses, compensation and bond

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under § 4504 of this title, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in § 4518(f) of this title, a custodian need not give a bond.

70 Del. Laws, c. 393, § 1.;



§ 4516. Exemption of third person from liability

A third person, in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) The propriety of or the authority under this chapter for any act of the purported custodian;

(3) The validity of propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.

70 Del. Laws, c. 393, § 1.;



§ 4517. Liability to third persons

(a) A claim based on:

(1) A contract entered into by a custodian acting in a custodial capacity;

(2) An obligation arising from the ownership or control of custodial property; or

(3) A tort committed during the custodianship

may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity, unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship, unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship, unless the minor is personally at fault.

70 Del. Laws, c. 393, § 1.;



§ 4518. Renunciation, resignation, death or removal of custodian; designation of successor custodian

(a) A person nominated under § 4503 of this title or designated under § 4509 of this title as custodian may decline to serve by delivering a written disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under § 4503 of this title, the person who made the nomination may nominate a substitute custodian under § 4503 of this title; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under § 4509(a) of this title. The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under § 4504 of this title as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection (b) of this section, an adult member of the minor's family, a guardian of the minor or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) of this section or resigns under subsection (c) of this section or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the guardian of the minor or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under § 4504 of this title or to require the custodian to give appropriate bond.

70 Del. Laws, c. 393, § 1; 71 Del. Laws, c. 196, §§ 9, 10.;



§ 4519. Accounting by and determination of liability of custodian

(a) A minor who has attained the age of 14 years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor or a transferor's legal representative may petition the Court:

(1) For an accounting by the custodian or the custodian's legal representative; or

(2) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under § 4517 of this title to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The Court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under § 4518(f) of this title, the Court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

70 Del. Laws, c. 393, § 1.;



§ 4520. Termination of custodianship

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of 21 years of age with respect to custodial property transferred under § 4504 or § 4505 of this title;

(2) The minor's attainment of 18 years of age with respect to custodial property transferred under § 4506 or § 4507 of this title; or

(3) The minor's death.

70 Del. Laws, c. 393, § 1.;



§ 4521. Applicability

This chapter applies to a transfer within the scope of § 4502 of this title made after June 26, 1996, if:

(1) The transfer purports to have been made under the Delaware Uniform Gifts to Minors Act; or

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act'' or "as custodian under the Uniform Transfers to Minors Act'' of any other state, and the application of this chapter is necessary to validate the transfer.

70 Del. Laws, c. 393, § 1.;



§ 4522. Effect on existing custodianships

(a) Any transfer of custodial property, as now defined in this chapter, made before June 26, 1996, is validated notwithstanding that there was no specific authority in the Delaware Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This chapter applies to all transfers made before June 26, 1996, in a manner and form prescribed in the Delaware Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on June 26, 1996.

(c) Sections 4501 and 4520 of this title with respect to the age of a minor for whom custodial property is held under this chapter do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of 18 after January 1, 1975, and before June 26, 1996.

70 Del. Laws, c. 393, § 1.;



§ 4523. Short title

This chapter may be cited as the "Delaware Uniform Transfers to Minors Act.''

70 Del. Laws, c. 393, § 1.;






CHAPTER 47. UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

§ 4701. Short title

This chapter may be cited as the "Uniform Prudent Management of Institutional Funds Act.''

59 Del. Laws, c. 572, § 1; 76 Del. Laws, c. 159, § 1.;



§ 4702. Definitions

In this chapter:

(1) "Charitable purpose'' means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund'' means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument'' means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution'' means:

a. A person, other than an individual, organized and operated exclusively for charitable purposes;

b. A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

c. A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund'' means a fund held by an institution exclusively for charitable purposes. The term does not include:

a. Program-related assets;

b. A fund held for an institution by a trustee that is not an institution; or

c. A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person'' means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Program-related asset'' means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record'' means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

59 Del. Laws, c. 572, § 1; 76 Del. Laws, c. 159, § 1.;



§ 4703. Standard of conduct in managing and investing institutional fund

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

a. An institution may pool 2 or more institutional funds for purposes of management and investment.

b. Except as otherwise provided by a gift instrument, the following rules apply:

1. In managing and investing an institutional fund, the following factors, if relevant, must be considered:

A. General economic conditions;

B. The possible effect of inflation or deflation;

C. Expected tax consequences, if any, of investment decisions or strategies;

D. The role that each investment or course of action plays within the overall investment portfolio of the fund;

E. The expected total return from income and the appreciation of investments;

F. Other resources of the institution;

G. The needs of the institution and the fund to make distributions and to preserve capital; and

H. An asset's special relationship or special value, if any, to the charitable purposes of the institution.

2. Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

3. Except as otherwise provided by law other than this chapter, an institution may invest in any kind of property or type of investment consistent with this section.

4. An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

5. Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this Chapter.

6. A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

59 Del. Laws, c. 572, § 1; 76 Del. Laws, c. 159, § 1.;



§ 4704. Appropriation for expenditure or accumulation of endowment fund; rules of construction

(a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income'', "interest'', "dividends'', or "rents, issues, or profits'', or "to preserve the principal intact'', or words of similar import:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section.

59 Del. Laws, c. 572, § 1; 76 Del. Laws, c. 159, § 1.;



§ 4705. Delegation of management and investment functions

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) of this section is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this State other than this chapter.

59 Del. Laws, c. 572, § 1; 76 Del. Laws, c. 159, § 1.;



§ 4706. Release or modification of restrictions on management, investment, or purpose

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, 60 days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than $25,000;

(2) More than 20 years have elapsed since the fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

59 Del. Laws, c. 572, § 1; 76 Del. Laws, c. 159, § 1.;



§ 4707. Reviewing compliance

Compliance with this chapter is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

59 Del. Laws, c. 572, § 1; 70 Del Laws, c. 186, § 1; 76 Del. Laws, c. 159, § 1.;



§ 4708. Application to existing institutional funds

This chapter applies to institutional funds existing on or established after July 31, 2007. As applied to institutional funds existing on July 31, 2007, this chapter governs only decisions made or actions taken on or after that date.

76 Del. Laws, c. 159, § 1.;



§ 4709. Relation to Electronic Signatures In Global and National Commerce Act

This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede Section 101 of that act, 15 U.S.C. § 7001(a), or authorize electronic delivery of any of the notices described in § 103 of that act, 15 U.S.C. § 7003(b).

76 Del. Laws, c. 159, § 1.;



§ 4710. Applicability and construction

This chapter shall apply solely to trusts and estates included within the meaning of the terms "institution'', "institutional fund'' and "person'' as used under this chapter and no part of this chapter shall apply to, or affect, the validity, construction, interpretation, effect, administration or management of any other trust or estate or the governing instrument thereof.

76 Del. Laws, c. 159, § 1.;






CHAPTER 49. DURABLE POWERS OF ATTORNEY

§ 4901. Defined

A durable power of attorney is a power of attorney by which a principal designates another agent in writing, and the writing contains the words: "This power of attorney shall not be affected by subsequent disability or incapacity of the principal,'' or "This power of attorney shall become effective upon the disability or incapacity of the principal,'' or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent disability or incapacity.

63 Del. Laws, c. 267, § 1; 77 Del. Laws, c. 467, § 1.;



§ 4902. Power not affected by disability

All acts done by an agent pursuant to a durable power of attorney during any period of disability or incapacity of the principal have the same effect and inure to the benefit of and by the principal, and the principal's successors in interest, as if the principal did not have a disability or incapacity.

63 Del. Laws, c. 267, § 1; 70 Del Laws, c. 186, § 1; 77 Del. Laws, c. 467, § 1; 78 Del. Laws, c. 179, § 131.;



§ 4903. Relation of agent to court-appointed fiduciary

(a) The appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all powers of attorney created pursuant to this chapter to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted to the guardian or other fiduciary.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to principal as to any powers which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

63 Del. Laws, c. 267, § 1; 70 Del Laws, c. 186, § 1; 77 Del. Laws, c. 467, § 1.;



§ 4904. Death, disability or incapacity of principal

(a) The death of a principal who has executed a written power of attorney, durable or otherwise, does not revoke nor terminate the agency as to the agent, or other person who, without actual knowledge of the death of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds the successors in interest of the principal.

(b) The disability or incapacity of a principal who has previously executed a written power of attorney that is not a durable power does not revoke nor terminate the agency as to the agent, or other person who, without actual knowledge of the disability or incapacity of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

63 Del. Laws, c. 267, § 1; 70 Del Laws, c. 186, § 1; 77 Del. Laws, c. 467, § 1.;



§ 4905. Exercise of power after revocation

As to acts undertaken in good faith reliance thereon, an affidavit executed by the agent under a power of attorney, durable or otherwise, stating that the agent did not have at the time of exercise of the power actual knowledge of the termination of the power by revocation or of the principal's death, disability or incapacity is conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power of attorney requires execution and delivery of any instrument that is recordable, the affidavit when authenticated for record is likewise recordable. This section does not affect any provision in a power of attorney for its termination by expiration of time, the occurrence of an event other than an expressed revocation or a change in the principal's capacity.

63 Del. Laws, c. 267, § 1; 70 Del Laws, c. 186, § 1; 77 Del. Laws, c. 467, § 1.;



§ 4906. Relation of this chapter to Chapter 49A of this title

The provisions of this chapter shall not apply to any personal power of attorney governed by Chapter 49A of this title.

77 Del. Laws, c. 467, § 3.;






CHAPTER 49A. DURABLE PERSONAL POWERS OF ATTORNEY ACT

Subchapter I General Provisions

§ 49A-101. Short title

This chapter may be cited as the "Durable Personal Powers of Attorney Act''.

77 Del. Laws, c. 467, § 4.;

§ 49A-102 Definitions.

In this chapter:

(1) "Agent'' means a person granted authority to act for the benefit of a principal under a durable power of attorney, whether denominated an agent, attorney-in-fact, or otherwise. The term includes an original agent, concurrent agent, joint agent, successor agent, and a person to which an agent's authority is delegated.

(2) "Durable,'' with respect to a power of attorney, means not terminated by the principal's incapacity, and satisfying the requirements set forth in § 49A-104 of this title.

(3) "Durable power of attorney'' means a power of attorney that is durable, meeting the requirements of § 49A-104 of this title.

(4) "Electronic'' means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(5) "Good faith'' means honesty in fact.

(6) "Incapacity'' means inability of an individual to manage his or her property or business affairs.

(7) "Internal Revenue Code'' refers to the Internal Revenue Code of 1986, as amended, or any corresponding federal tax statute enacted after October 1, 2010.

(8) "Person'' means an individual, corporation, statutory trust, estate, trust, partnership (general or limited), limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity or association.

(9) "Personal power of attorney'' means any durable power of attorney executed in this State or, if executed other than in this State, specifying that the laws of this State shall govern such power of attorney, other than those powers of attorney to which this chapter is not applicable as set forth in § 49A-103(a) of this title.

(10) "Power of attorney'' means a grant of authority to an agent to act in the place of the principal, whether or not the term power of attorney is used, authorizing the agent to convey rights in property of the principal to the agent or any other person.

(11) "Presently exercisable general power of appointment,'' with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors, or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity, only by will, or only by an instrument determining the disposition of property upon the death of the principal.

(12) "Principal'' means an individual who grants authority to an agent in a power of attorney acting for himself or herself and not as a fiduciary, officer, employee, representative, agent or official of any legal, governmental, or commercial entity or association,.

(13) "Property'' means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

(14) "Record'' means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Sign'' means, with present intent to authenticate or adopt a record:

a. To execute or adopt a tangible symbol; or

b. To attach to or logically associate with the record an electronic sound, symbol, or process.

(16) "State'' means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(17) "Stocks and bonds'' means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1.;

§ 49A-103 Applicability.

(a) This chapter shall not apply to any of the following powers of attorney which, if durable, shall be governed by Chapter 49 of this title, to the extent applicable, or by another applicable chapter or by the common law of this State:

(1) A power of attorney given primarily for a business or commercial purpose;

(2) A power of attorney to the extent it is coupled with an interest in the subject of the power;

(3) A power of attorney given to or for the benefit of a creditor in connection with a loan or other credit transaction or a secured party in connection with a secured transaction;

(4) A power of attorney to make health-care decisions;

(5) A proxy or other delegation to exercise voting rights or management rights with respect to a corporation, partnership (general or limited), limited liability company, condominium or other legal or commercial entity or association;

(6) A power of attorney created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose;

(7) A power of attorney given to facilitate a specified transfer or disposition of one or more identified stocks, bonds or other assets, whether real, personal, tangible or intangible;

(8) A power of attorney authorizing a third party to prepare, execute, deliver, submit and/or file a document or instrument with a government or governmental subdivision, agency or instrumentality or other third party;

(9) A power of attorney authorizing a financial institution or employee of a financial institution to take action relating to an account in which the financial institution holds cash, securities, commodities or other financial assets on behalf of the person giving the power;

(10) A power of attorney given by an individual who is, or is seeking to become, a director, officer, stockholder, employee, partner (general or limited), member, unit owner, equity owner, trustee, manager or agent of a corporation, partnership (general or limited), limited liability company, condominium or other legal or commercial entity or association, in that individual's capacity as such, including a power of attorney contained in a subscription agreement;

(11) A power of attorney contained in a certificate of incorporation, bylaws, general or limited partnership agreement, limited liability company agreement, declaration of trust, declaration of condominium, condominium bylaws or offering plan or other agreement or instrument governing the internal affairs of an entity or association, authorizing a director, officer, shareholder, employee, partner (general or limited), member, unit owner, equity owner, trustee, manager or other person to take lawful action relating to such entity or association;

(12) A power of attorney given to a condominium managing agent to take action in connection with the use, management and operation of a condominium unit;

(13) A power of attorney given to an agent within the scope of the agent's business to the extent such business is subject to the regulatory authority of any Delaware governmental agency, including, without limitation, a power of attorney given to a licensed real estate broker to take action in connection with a listing of real property, mortgage loan, lease or management agreement;

(14) A power of attorney authorizing acceptance of service of process on behalf of the principal; and

(15) A power of attorney created pursuant to authorization provided by a federal or state statute, other than this chapter, that specifically contemplates creation of the power.

(b) If for any reason a durable personal power of attorney given in compliance with the requirements of this chapter and referencing this chapter is determined to be given primarily for a business or commercial purpose or otherwise excepted from this chapter under subsection (a) of this section, such power of attorney shall be valid if it complies with Chapter 49 of this title, to the extent applicable, or with another applicable chapter of this Code or with the common law of this State.

(c) A power of attorney excepted from this chapter pursuant to subsection (a) of this section that was granted in compliance with the laws of the jurisdiction governing such power of attorney will be recognized and enforceable under the laws of the State of Delaware in accordance with its terms.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1.;

§ 49A-104 Power of attorney is durable.

A power of attorney is durable if it contains the words: "This power of attorney shall not be affected by the subsequent incapacity of the principal,'' or "This power of attorney shall become effective upon the incapacity of the principal,'' or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent incapacity.

77 Del. Laws, c. 467, § 4.;

§ 49A-105 Execution of personal power of attorney.

(a) A personal power of attorney must be:

(1) In writing;

(2) Signed by the principal or by another person subscribing the principal's name in the principal's presence and at the principal's express direction;

(3) Dated;

(4) Signed in the presence of a notarial officer; and

(5) Signed in the presence of one adult witness who is neither:

a. Related to the principal by blood, marriage, or adoption; nor

b. Entitled to any portion of the estate of the principal under the principal's then existing will or codicil or amendment thereto or trust instrument.

(b) A personal power of attorney may be accompanied by a notice in the following form, signed by the principal and placed at the beginning of the personal power of attorney. In the absence of a signed notice, upon a challenge to the authority of an agent to act under the personal power of attorney, the agent shall have the burden of demonstrating that the personal power of attorney is valid.

"NOTICE

As the person signing this durable power of attorney you are the Principal.

The purpose of this power of attorney is to give the person you designate (your "Agent'') broad powers to handle your property, which may include powers to sell, dispose of, or encumber any real or personal property without advance notice to you or approval by you.

This power of attorney does not authorize your Agent to make health-care decisions for you.

Unless you specify otherwise, your Agent's authority will continue even if you become incapacitated, or until you die or revoke the power of attorney, or until your Agent resigns or is unable to act for you. You should select someone you trust to serve as your Agent.

This power of attorney does not impose a duty on your Agent to exercise granted powers, but when powers are exercised, your Agent must use due care to act for your benefit and in accordance with this power of attorney.

Your Agent must keep your funds and other property separate from your Agent's funds and other property.

A court can take away the powers of your Agent if it finds your Agent is not acting properly.

The powers and duties of an Agent under a durable power of attorney are explained more fully in Delaware Code, Title 12, Chapter 49A, § 49A-114 and §§ 49A-201 through 49A-217.

If there is anything about this form that you do not understand, you should ask a lawyer of your own choosing to explain it to you.

I have read or had explained to me this notice and I understand its contents.

__________                    __________

Principal                     Date''

(c) Regardless of the method by which a person accepts appointment as an agent under a personal power of attorney (pursuant to § 49A-113 of this title), such agent shall have no authority to act as agent under the personal power of attorney unless the agent has first executed and affixed to the personal power of attorney a certification in substantially the following form:

AGENT'S CERTIFICATION

I, (Name of Agent), have read the attached durable personal power of attorney and I am the person identified as the Agent or identified as the Agent for the Principal. To the best of my knowledge this power has not been revoked. I hereby acknowledge that, when I act as Agent, I shall:

Act in accordance with the principal's reasonable expectations to the extent actually known to me and, otherwise, in the Principal's best interest;

Act in good faith;

Act only within the scope of authority granted in the personal power of attorney; and

To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

In addition, in the absence of a specific provision to the contrary in the durable personal power of attorney, when I act as Agent, I shall:

Keep the assets of the Principal separate from my assets;

Exercise reasonable caution and prudence; and

Keep a full and accurate record of all actions, receipts and disbursements on behalf of the Principal.

__________                    __________

Agent                     Date

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 1, 2.;

§ 49A-106 Execution of personal power of attorney.

(a) A personal power of attorney executed on or after October 1, 2010, is validly executed if it complies with § 49A-105 of this title, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complies with the laws of such other jurisdiction.

(b) A personal power of attorney executed before October 1, 2010, is validly executed if it complied with the laws of this State as they existed at the time of execution, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complied with the laws of such other jurisdiction.

(c) A durable power of attorney (other than a personal power of attorney) will be deemed to be validly executed under the laws of this State if, when the power of attorney was executed, the execution complied with:

(1) The law of the jurisdiction that determines the meaning and effect of the power of attorney; or

(2) The requirements for a military power of attorney pursuant to 10 U.S.C. § 1044b, as amended.

(d) Except as otherwise provided by statute other than this chapter, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

77 Del. Laws, c. 467, § 4.;

§ 49A-107 [Reserved.]

§ 49A-108 Nomination of guardian of person or property; relation of agent to court-appointed fiduciary.

(a) The appointment by a court of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all personal powers of attorney to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted by such court to the guardian or other fiduciary. The person serving as an agent of the principal pursuant to this chapter shall, upon the request of the agent and absent cause to the contrary, be appointed the guardian or other fiduciary in a proceeding under Chapter 39 of this title.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to the principal as to any personal powers of attorney which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

77 Del. Laws, c. 467, § 4.;

§ 49A-109 When personal power of attorney effective.

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-102. Definitions

In this chapter:

(1) "Agent'' means a person granted authority to act for the benefit of a principal under a durable power of attorney, whether denominated an agent, attorney-in-fact, or otherwise. The term includes an original agent, concurrent agent, joint agent, successor agent, and a person to which an agent's authority is delegated.

(2) "Durable,'' with respect to a power of attorney, means not terminated by the principal's incapacity, and satisfying the requirements set forth in § 49A-104 of this title.

(3) "Durable power of attorney'' means a power of attorney that is durable, meeting the requirements of § 49A-104 of this title.

(4) "Electronic'' means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(5) "Good faith'' means honesty in fact.

(6) "Incapacity'' means inability of an individual to manage his or her property or business affairs.

(7) "Internal Revenue Code'' refers to the Internal Revenue Code of 1986, as amended, or any corresponding federal tax statute enacted after October 1, 2010.

(8) "Person'' means an individual, corporation, statutory trust, estate, trust, partnership (general or limited), limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity or association.

(9) "Personal power of attorney'' means any durable power of attorney executed in this State or, if executed other than in this State, specifying that the laws of this State shall govern such power of attorney, other than those powers of attorney to which this chapter is not applicable as set forth in § 49A-103(a) of this title.

(10) "Power of attorney'' means a grant of authority to an agent to act in the place of the principal, whether or not the term power of attorney is used, authorizing the agent to convey rights in property of the principal to the agent or any other person.

(11) "Presently exercisable general power of appointment,'' with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors, or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity, only by will, or only by an instrument determining the disposition of property upon the death of the principal.

(12) "Principal'' means an individual who grants authority to an agent in a power of attorney acting for himself or herself and not as a fiduciary, officer, employee, representative, agent or official of any legal, governmental, or commercial entity or association,.

(13) "Property'' means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

(14) "Record'' means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Sign'' means, with present intent to authenticate or adopt a record:

a. To execute or adopt a tangible symbol; or

b. To attach to or logically associate with the record an electronic sound, symbol, or process.

(16) "State'' means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(17) "Stocks and bonds'' means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1.;

§ 49A-103 Applicability.

(a) This chapter shall not apply to any of the following powers of attorney which, if durable, shall be governed by Chapter 49 of this title, to the extent applicable, or by another applicable chapter or by the common law of this State:

(1) A power of attorney given primarily for a business or commercial purpose;

(2) A power of attorney to the extent it is coupled with an interest in the subject of the power;

(3) A power of attorney given to or for the benefit of a creditor in connection with a loan or other credit transaction or a secured party in connection with a secured transaction;

(4) A power of attorney to make health-care decisions;

(5) A proxy or other delegation to exercise voting rights or management rights with respect to a corporation, partnership (general or limited), limited liability company, condominium or other legal or commercial entity or association;

(6) A power of attorney created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose;

(7) A power of attorney given to facilitate a specified transfer or disposition of one or more identified stocks, bonds or other assets, whether real, personal, tangible or intangible;

(8) A power of attorney authorizing a third party to prepare, execute, deliver, submit and/or file a document or instrument with a government or governmental subdivision, agency or instrumentality or other third party;

(9) A power of attorney authorizing a financial institution or employee of a financial institution to take action relating to an account in which the financial institution holds cash, securities, commodities or other financial assets on behalf of the person giving the power;

(10) A power of attorney given by an individual who is, or is seeking to become, a director, officer, stockholder, employee, partner (general or limited), member, unit owner, equity owner, trustee, manager or agent of a corporation, partnership (general or limited), limited liability company, condominium or other legal or commercial entity or association, in that individual's capacity as such, including a power of attorney contained in a subscription agreement;

(11) A power of attorney contained in a certificate of incorporation, bylaws, general or limited partnership agreement, limited liability company agreement, declaration of trust, declaration of condominium, condominium bylaws or offering plan or other agreement or instrument governing the internal affairs of an entity or association, authorizing a director, officer, shareholder, employee, partner (general or limited), member, unit owner, equity owner, trustee, manager or other person to take lawful action relating to such entity or association;

(12) A power of attorney given to a condominium managing agent to take action in connection with the use, management and operation of a condominium unit;

(13) A power of attorney given to an agent within the scope of the agent's business to the extent such business is subject to the regulatory authority of any Delaware governmental agency, including, without limitation, a power of attorney given to a licensed real estate broker to take action in connection with a listing of real property, mortgage loan, lease or management agreement;

(14) A power of attorney authorizing acceptance of service of process on behalf of the principal; and

(15) A power of attorney created pursuant to authorization provided by a federal or state statute, other than this chapter, that specifically contemplates creation of the power.

(b) If for any reason a durable personal power of attorney given in compliance with the requirements of this chapter and referencing this chapter is determined to be given primarily for a business or commercial purpose or otherwise excepted from this chapter under subsection (a) of this section, such power of attorney shall be valid if it complies with Chapter 49 of this title, to the extent applicable, or with another applicable chapter of this Code or with the common law of this State.

(c) A power of attorney excepted from this chapter pursuant to subsection (a) of this section that was granted in compliance with the laws of the jurisdiction governing such power of attorney will be recognized and enforceable under the laws of the State of Delaware in accordance with its terms.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1.;

§ 49A-104 Power of attorney is durable.

A power of attorney is durable if it contains the words: "This power of attorney shall not be affected by the subsequent incapacity of the principal,'' or "This power of attorney shall become effective upon the incapacity of the principal,'' or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent incapacity.

77 Del. Laws, c. 467, § 4.;

§ 49A-105 Execution of personal power of attorney.

(a) A personal power of attorney must be:

(1) In writing;

(2) Signed by the principal or by another person subscribing the principal's name in the principal's presence and at the principal's express direction;

(3) Dated;

(4) Signed in the presence of a notarial officer; and

(5) Signed in the presence of one adult witness who is neither:

a. Related to the principal by blood, marriage, or adoption; nor

b. Entitled to any portion of the estate of the principal under the principal's then existing will or codicil or amendment thereto or trust instrument.

(b) A personal power of attorney may be accompanied by a notice in the following form, signed by the principal and placed at the beginning of the personal power of attorney. In the absence of a signed notice, upon a challenge to the authority of an agent to act under the personal power of attorney, the agent shall have the burden of demonstrating that the personal power of attorney is valid.

"NOTICE

As the person signing this durable power of attorney you are the Principal.

The purpose of this power of attorney is to give the person you designate (your "Agent'') broad powers to handle your property, which may include powers to sell, dispose of, or encumber any real or personal property without advance notice to you or approval by you.

This power of attorney does not authorize your Agent to make health-care decisions for you.

Unless you specify otherwise, your Agent's authority will continue even if you become incapacitated, or until you die or revoke the power of attorney, or until your Agent resigns or is unable to act for you. You should select someone you trust to serve as your Agent.

This power of attorney does not impose a duty on your Agent to exercise granted powers, but when powers are exercised, your Agent must use due care to act for your benefit and in accordance with this power of attorney.

Your Agent must keep your funds and other property separate from your Agent's funds and other property.

A court can take away the powers of your Agent if it finds your Agent is not acting properly.

The powers and duties of an Agent under a durable power of attorney are explained more fully in Delaware Code, Title 12, Chapter 49A, § 49A-114 and §§ 49A-201 through 49A-217.

If there is anything about this form that you do not understand, you should ask a lawyer of your own choosing to explain it to you.

I have read or had explained to me this notice and I understand its contents.

__________                    __________

Principal                     Date''

(c) Regardless of the method by which a person accepts appointment as an agent under a personal power of attorney (pursuant to § 49A-113 of this title), such agent shall have no authority to act as agent under the personal power of attorney unless the agent has first executed and affixed to the personal power of attorney a certification in substantially the following form:

AGENT'S CERTIFICATION

I, (Name of Agent), have read the attached durable personal power of attorney and I am the person identified as the Agent or identified as the Agent for the Principal. To the best of my knowledge this power has not been revoked. I hereby acknowledge that, when I act as Agent, I shall:

Act in accordance with the principal's reasonable expectations to the extent actually known to me and, otherwise, in the Principal's best interest;

Act in good faith;

Act only within the scope of authority granted in the personal power of attorney; and

To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

In addition, in the absence of a specific provision to the contrary in the durable personal power of attorney, when I act as Agent, I shall:

Keep the assets of the Principal separate from my assets;

Exercise reasonable caution and prudence; and

Keep a full and accurate record of all actions, receipts and disbursements on behalf of the Principal.

__________                    __________

Agent                     Date

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 1, 2.;

§ 49A-106 Execution of personal power of attorney.

(a) A personal power of attorney executed on or after October 1, 2010, is validly executed if it complies with § 49A-105 of this title, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complies with the laws of such other jurisdiction.

(b) A personal power of attorney executed before October 1, 2010, is validly executed if it complied with the laws of this State as they existed at the time of execution, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complied with the laws of such other jurisdiction.

(c) A durable power of attorney (other than a personal power of attorney) will be deemed to be validly executed under the laws of this State if, when the power of attorney was executed, the execution complied with:

(1) The law of the jurisdiction that determines the meaning and effect of the power of attorney; or

(2) The requirements for a military power of attorney pursuant to 10 U.S.C. § 1044b, as amended.

(d) Except as otherwise provided by statute other than this chapter, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

77 Del. Laws, c. 467, § 4.;

§ 49A-107 [Reserved.]

§ 49A-108 Nomination of guardian of person or property; relation of agent to court-appointed fiduciary.

(a) The appointment by a court of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all personal powers of attorney to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted by such court to the guardian or other fiduciary. The person serving as an agent of the principal pursuant to this chapter shall, upon the request of the agent and absent cause to the contrary, be appointed the guardian or other fiduciary in a proceeding under Chapter 39 of this title.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to the principal as to any personal powers of attorney which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

77 Del. Laws, c. 467, § 4.;

§ 49A-109 When personal power of attorney effective.

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-103. Applicability

(a) This chapter shall not apply to any of the following powers of attorney which, if durable, shall be governed by Chapter 49 of this title, to the extent applicable, or by another applicable chapter or by the common law of this State:

(1) A power of attorney given primarily for a business or commercial purpose;

(2) A power of attorney to the extent it is coupled with an interest in the subject of the power;

(3) A power of attorney given to or for the benefit of a creditor in connection with a loan or other credit transaction or a secured party in connection with a secured transaction;

(4) A power of attorney to make health-care decisions;

(5) A proxy or other delegation to exercise voting rights or management rights with respect to a corporation, partnership (general or limited), limited liability company, condominium or other legal or commercial entity or association;

(6) A power of attorney created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose;

(7) A power of attorney given to facilitate a specified transfer or disposition of one or more identified stocks, bonds or other assets, whether real, personal, tangible or intangible;

(8) A power of attorney authorizing a third party to prepare, execute, deliver, submit and/or file a document or instrument with a government or governmental subdivision, agency or instrumentality or other third party;

(9) A power of attorney authorizing a financial institution or employee of a financial institution to take action relating to an account in which the financial institution holds cash, securities, commodities or other financial assets on behalf of the person giving the power;

(10) A power of attorney given by an individual who is, or is seeking to become, a director, officer, stockholder, employee, partner (general or limited), member, unit owner, equity owner, trustee, manager or agent of a corporation, partnership (general or limited), limited liability company, condominium or other legal or commercial entity or association, in that individual's capacity as such, including a power of attorney contained in a subscription agreement;

(11) A power of attorney contained in a certificate of incorporation, bylaws, general or limited partnership agreement, limited liability company agreement, declaration of trust, declaration of condominium, condominium bylaws or offering plan or other agreement or instrument governing the internal affairs of an entity or association, authorizing a director, officer, shareholder, employee, partner (general or limited), member, unit owner, equity owner, trustee, manager or other person to take lawful action relating to such entity or association;

(12) A power of attorney given to a condominium managing agent to take action in connection with the use, management and operation of a condominium unit;

(13) A power of attorney given to an agent within the scope of the agent's business to the extent such business is subject to the regulatory authority of any Delaware governmental agency, including, without limitation, a power of attorney given to a licensed real estate broker to take action in connection with a listing of real property, mortgage loan, lease or management agreement;

(14) A power of attorney authorizing acceptance of service of process on behalf of the principal; and

(15) A power of attorney created pursuant to authorization provided by a federal or state statute, other than this chapter, that specifically contemplates creation of the power.

(b) If for any reason a durable personal power of attorney given in compliance with the requirements of this chapter and referencing this chapter is determined to be given primarily for a business or commercial purpose or otherwise excepted from this chapter under subsection (a) of this section, such power of attorney shall be valid if it complies with Chapter 49 of this title, to the extent applicable, or with another applicable chapter of this Code or with the common law of this State.

(c) A power of attorney excepted from this chapter pursuant to subsection (a) of this section that was granted in compliance with the laws of the jurisdiction governing such power of attorney will be recognized and enforceable under the laws of the State of Delaware in accordance with its terms.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1.;

§ 49A-104 Power of attorney is durable.

A power of attorney is durable if it contains the words: "This power of attorney shall not be affected by the subsequent incapacity of the principal,'' or "This power of attorney shall become effective upon the incapacity of the principal,'' or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent incapacity.

77 Del. Laws, c. 467, § 4.;

§ 49A-105 Execution of personal power of attorney.

(a) A personal power of attorney must be:

(1) In writing;

(2) Signed by the principal or by another person subscribing the principal's name in the principal's presence and at the principal's express direction;

(3) Dated;

(4) Signed in the presence of a notarial officer; and

(5) Signed in the presence of one adult witness who is neither:

a. Related to the principal by blood, marriage, or adoption; nor

b. Entitled to any portion of the estate of the principal under the principal's then existing will or codicil or amendment thereto or trust instrument.

(b) A personal power of attorney may be accompanied by a notice in the following form, signed by the principal and placed at the beginning of the personal power of attorney. In the absence of a signed notice, upon a challenge to the authority of an agent to act under the personal power of attorney, the agent shall have the burden of demonstrating that the personal power of attorney is valid.

"NOTICE

As the person signing this durable power of attorney you are the Principal.

The purpose of this power of attorney is to give the person you designate (your "Agent'') broad powers to handle your property, which may include powers to sell, dispose of, or encumber any real or personal property without advance notice to you or approval by you.

This power of attorney does not authorize your Agent to make health-care decisions for you.

Unless you specify otherwise, your Agent's authority will continue even if you become incapacitated, or until you die or revoke the power of attorney, or until your Agent resigns or is unable to act for you. You should select someone you trust to serve as your Agent.

This power of attorney does not impose a duty on your Agent to exercise granted powers, but when powers are exercised, your Agent must use due care to act for your benefit and in accordance with this power of attorney.

Your Agent must keep your funds and other property separate from your Agent's funds and other property.

A court can take away the powers of your Agent if it finds your Agent is not acting properly.

The powers and duties of an Agent under a durable power of attorney are explained more fully in Delaware Code, Title 12, Chapter 49A, § 49A-114 and §§ 49A-201 through 49A-217.

If there is anything about this form that you do not understand, you should ask a lawyer of your own choosing to explain it to you.

I have read or had explained to me this notice and I understand its contents.

__________                    __________

Principal                     Date''

(c) Regardless of the method by which a person accepts appointment as an agent under a personal power of attorney (pursuant to § 49A-113 of this title), such agent shall have no authority to act as agent under the personal power of attorney unless the agent has first executed and affixed to the personal power of attorney a certification in substantially the following form:

AGENT'S CERTIFICATION

I, (Name of Agent), have read the attached durable personal power of attorney and I am the person identified as the Agent or identified as the Agent for the Principal. To the best of my knowledge this power has not been revoked. I hereby acknowledge that, when I act as Agent, I shall:

Act in accordance with the principal's reasonable expectations to the extent actually known to me and, otherwise, in the Principal's best interest;

Act in good faith;

Act only within the scope of authority granted in the personal power of attorney; and

To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

In addition, in the absence of a specific provision to the contrary in the durable personal power of attorney, when I act as Agent, I shall:

Keep the assets of the Principal separate from my assets;

Exercise reasonable caution and prudence; and

Keep a full and accurate record of all actions, receipts and disbursements on behalf of the Principal.

__________                    __________

Agent                     Date

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 1, 2.;

§ 49A-106 Execution of personal power of attorney.

(a) A personal power of attorney executed on or after October 1, 2010, is validly executed if it complies with § 49A-105 of this title, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complies with the laws of such other jurisdiction.

(b) A personal power of attorney executed before October 1, 2010, is validly executed if it complied with the laws of this State as they existed at the time of execution, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complied with the laws of such other jurisdiction.

(c) A durable power of attorney (other than a personal power of attorney) will be deemed to be validly executed under the laws of this State if, when the power of attorney was executed, the execution complied with:

(1) The law of the jurisdiction that determines the meaning and effect of the power of attorney; or

(2) The requirements for a military power of attorney pursuant to 10 U.S.C. § 1044b, as amended.

(d) Except as otherwise provided by statute other than this chapter, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

77 Del. Laws, c. 467, § 4.;

§ 49A-107 [Reserved.]

§ 49A-108 Nomination of guardian of person or property; relation of agent to court-appointed fiduciary.

(a) The appointment by a court of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all personal powers of attorney to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted by such court to the guardian or other fiduciary. The person serving as an agent of the principal pursuant to this chapter shall, upon the request of the agent and absent cause to the contrary, be appointed the guardian or other fiduciary in a proceeding under Chapter 39 of this title.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to the principal as to any personal powers of attorney which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

77 Del. Laws, c. 467, § 4.;

§ 49A-109 When personal power of attorney effective.

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-104. Power of attorney is durable

A power of attorney is durable if it contains the words: "This power of attorney shall not be affected by the subsequent incapacity of the principal,'' or "This power of attorney shall become effective upon the incapacity of the principal,'' or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent incapacity.

77 Del. Laws, c. 467, § 4.;

§ 49A-105 Execution of personal power of attorney.

(a) A personal power of attorney must be:

(1) In writing;

(2) Signed by the principal or by another person subscribing the principal's name in the principal's presence and at the principal's express direction;

(3) Dated;

(4) Signed in the presence of a notarial officer; and

(5) Signed in the presence of one adult witness who is neither:

a. Related to the principal by blood, marriage, or adoption; nor

b. Entitled to any portion of the estate of the principal under the principal's then existing will or codicil or amendment thereto or trust instrument.

(b) A personal power of attorney may be accompanied by a notice in the following form, signed by the principal and placed at the beginning of the personal power of attorney. In the absence of a signed notice, upon a challenge to the authority of an agent to act under the personal power of attorney, the agent shall have the burden of demonstrating that the personal power of attorney is valid.

"NOTICE

As the person signing this durable power of attorney you are the Principal.

The purpose of this power of attorney is to give the person you designate (your "Agent'') broad powers to handle your property, which may include powers to sell, dispose of, or encumber any real or personal property without advance notice to you or approval by you.

This power of attorney does not authorize your Agent to make health-care decisions for you.

Unless you specify otherwise, your Agent's authority will continue even if you become incapacitated, or until you die or revoke the power of attorney, or until your Agent resigns or is unable to act for you. You should select someone you trust to serve as your Agent.

This power of attorney does not impose a duty on your Agent to exercise granted powers, but when powers are exercised, your Agent must use due care to act for your benefit and in accordance with this power of attorney.

Your Agent must keep your funds and other property separate from your Agent's funds and other property.

A court can take away the powers of your Agent if it finds your Agent is not acting properly.

The powers and duties of an Agent under a durable power of attorney are explained more fully in Delaware Code, Title 12, Chapter 49A, § 49A-114 and §§ 49A-201 through 49A-217.

If there is anything about this form that you do not understand, you should ask a lawyer of your own choosing to explain it to you.

I have read or had explained to me this notice and I understand its contents.

__________                    __________

Principal                     Date''

(c) Regardless of the method by which a person accepts appointment as an agent under a personal power of attorney (pursuant to § 49A-113 of this title), such agent shall have no authority to act as agent under the personal power of attorney unless the agent has first executed and affixed to the personal power of attorney a certification in substantially the following form:

AGENT'S CERTIFICATION

I, (Name of Agent), have read the attached durable personal power of attorney and I am the person identified as the Agent or identified as the Agent for the Principal. To the best of my knowledge this power has not been revoked. I hereby acknowledge that, when I act as Agent, I shall:

Act in accordance with the principal's reasonable expectations to the extent actually known to me and, otherwise, in the Principal's best interest;

Act in good faith;

Act only within the scope of authority granted in the personal power of attorney; and

To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

In addition, in the absence of a specific provision to the contrary in the durable personal power of attorney, when I act as Agent, I shall:

Keep the assets of the Principal separate from my assets;

Exercise reasonable caution and prudence; and

Keep a full and accurate record of all actions, receipts and disbursements on behalf of the Principal.

__________                    __________

Agent                     Date

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 1, 2.;

§ 49A-106 Execution of personal power of attorney.

(a) A personal power of attorney executed on or after October 1, 2010, is validly executed if it complies with § 49A-105 of this title, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complies with the laws of such other jurisdiction.

(b) A personal power of attorney executed before October 1, 2010, is validly executed if it complied with the laws of this State as they existed at the time of execution, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complied with the laws of such other jurisdiction.

(c) A durable power of attorney (other than a personal power of attorney) will be deemed to be validly executed under the laws of this State if, when the power of attorney was executed, the execution complied with:

(1) The law of the jurisdiction that determines the meaning and effect of the power of attorney; or

(2) The requirements for a military power of attorney pursuant to 10 U.S.C. § 1044b, as amended.

(d) Except as otherwise provided by statute other than this chapter, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

77 Del. Laws, c. 467, § 4.;

§ 49A-107 [Reserved.]

§ 49A-108 Nomination of guardian of person or property; relation of agent to court-appointed fiduciary.

(a) The appointment by a court of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all personal powers of attorney to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted by such court to the guardian or other fiduciary. The person serving as an agent of the principal pursuant to this chapter shall, upon the request of the agent and absent cause to the contrary, be appointed the guardian or other fiduciary in a proceeding under Chapter 39 of this title.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to the principal as to any personal powers of attorney which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

77 Del. Laws, c. 467, § 4.;

§ 49A-109 When personal power of attorney effective.

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-105. Execution of personal power of attorney

(a) A personal power of attorney must be:

(1) In writing;

(2) Signed by the principal or by another person subscribing the principal's name in the principal's presence and at the principal's express direction;

(3) Dated;

(4) Signed in the presence of a notarial officer; and

(5) Signed in the presence of one adult witness who is neither:

a. Related to the principal by blood, marriage, or adoption; nor

b. Entitled to any portion of the estate of the principal under the principal's then existing will or codicil or amendment thereto or trust instrument.

(b) A personal power of attorney may be accompanied by a notice in the following form, signed by the principal and placed at the beginning of the personal power of attorney. In the absence of a signed notice, upon a challenge to the authority of an agent to act under the personal power of attorney, the agent shall have the burden of demonstrating that the personal power of attorney is valid.

"NOTICE

As the person signing this durable power of attorney you are the Principal.

The purpose of this power of attorney is to give the person you designate (your "Agent'') broad powers to handle your property, which may include powers to sell, dispose of, or encumber any real or personal property without advance notice to you or approval by you.

This power of attorney does not authorize your Agent to make health-care decisions for you.

Unless you specify otherwise, your Agent's authority will continue even if you become incapacitated, or until you die or revoke the power of attorney, or until your Agent resigns or is unable to act for you. You should select someone you trust to serve as your Agent.

This power of attorney does not impose a duty on your Agent to exercise granted powers, but when powers are exercised, your Agent must use due care to act for your benefit and in accordance with this power of attorney.

Your Agent must keep your funds and other property separate from your Agent's funds and other property.

A court can take away the powers of your Agent if it finds your Agent is not acting properly.

The powers and duties of an Agent under a durable power of attorney are explained more fully in Delaware Code, Title 12, Chapter 49A, § 49A-114 and §§ 49A-201 through 49A-217.

If there is anything about this form that you do not understand, you should ask a lawyer of your own choosing to explain it to you.

I have read or had explained to me this notice and I understand its contents.

__________                    __________

Principal                     Date''

(c) Regardless of the method by which a person accepts appointment as an agent under a personal power of attorney (pursuant to § 49A-113 of this title), such agent shall have no authority to act as agent under the personal power of attorney unless the agent has first executed and affixed to the personal power of attorney a certification in substantially the following form:

AGENT'S CERTIFICATION

I, (Name of Agent), have read the attached durable personal power of attorney and I am the person identified as the Agent or identified as the Agent for the Principal. To the best of my knowledge this power has not been revoked. I hereby acknowledge that, when I act as Agent, I shall:

Act in accordance with the principal's reasonable expectations to the extent actually known to me and, otherwise, in the Principal's best interest;

Act in good faith;

Act only within the scope of authority granted in the personal power of attorney; and

To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

In addition, in the absence of a specific provision to the contrary in the durable personal power of attorney, when I act as Agent, I shall:

Keep the assets of the Principal separate from my assets;

Exercise reasonable caution and prudence; and

Keep a full and accurate record of all actions, receipts and disbursements on behalf of the Principal.

__________                    __________

Agent                     Date

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 1, 2.;

§ 49A-106 Execution of personal power of attorney.

(a) A personal power of attorney executed on or after October 1, 2010, is validly executed if it complies with § 49A-105 of this title, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complies with the laws of such other jurisdiction.

(b) A personal power of attorney executed before October 1, 2010, is validly executed if it complied with the laws of this State as they existed at the time of execution, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complied with the laws of such other jurisdiction.

(c) A durable power of attorney (other than a personal power of attorney) will be deemed to be validly executed under the laws of this State if, when the power of attorney was executed, the execution complied with:

(1) The law of the jurisdiction that determines the meaning and effect of the power of attorney; or

(2) The requirements for a military power of attorney pursuant to 10 U.S.C. § 1044b, as amended.

(d) Except as otherwise provided by statute other than this chapter, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

77 Del. Laws, c. 467, § 4.;

§ 49A-107 [Reserved.]

§ 49A-108 Nomination of guardian of person or property; relation of agent to court-appointed fiduciary.

(a) The appointment by a court of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all personal powers of attorney to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted by such court to the guardian or other fiduciary. The person serving as an agent of the principal pursuant to this chapter shall, upon the request of the agent and absent cause to the contrary, be appointed the guardian or other fiduciary in a proceeding under Chapter 39 of this title.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to the principal as to any personal powers of attorney which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

77 Del. Laws, c. 467, § 4.;

§ 49A-109 When personal power of attorney effective.

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-106. Execution of personal power of attorney

(a) A personal power of attorney executed on or after October 1, 2010, is validly executed if it complies with § 49A-105 of this title, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complies with the laws of such other jurisdiction.

(b) A personal power of attorney executed before October 1, 2010, is validly executed if it complied with the laws of this State as they existed at the time of execution, unless such personal power of attorney provides that it is governed by the laws of another jurisdiction, in which case, such personal power of attorney is validly executed if such execution complied with the laws of such other jurisdiction.

(c) A durable power of attorney (other than a personal power of attorney) will be deemed to be validly executed under the laws of this State if, when the power of attorney was executed, the execution complied with:

(1) The law of the jurisdiction that determines the meaning and effect of the power of attorney; or

(2) The requirements for a military power of attorney pursuant to 10 U.S.C. § 1044b, as amended.

(d) Except as otherwise provided by statute other than this chapter, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

77 Del. Laws, c. 467, § 4.;

§ 49A-107 [Reserved.]

§ 49A-108 Nomination of guardian of person or property; relation of agent to court-appointed fiduciary.

(a) The appointment by a court of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all personal powers of attorney to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted by such court to the guardian or other fiduciary. The person serving as an agent of the principal pursuant to this chapter shall, upon the request of the agent and absent cause to the contrary, be appointed the guardian or other fiduciary in a proceeding under Chapter 39 of this title.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to the principal as to any personal powers of attorney which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

77 Del. Laws, c. 467, § 4.;

§ 49A-109 When personal power of attorney effective.

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-107. [Reserved.]

§ 49A-108 Nomination of guardian of person or property; relation of agent to court-appointed fiduciary.

(a) The appointment by a court of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all personal powers of attorney to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted by such court to the guardian or other fiduciary. The person serving as an agent of the principal pursuant to this chapter shall, upon the request of the agent and absent cause to the contrary, be appointed the guardian or other fiduciary in a proceeding under Chapter 39 of this title.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to the principal as to any personal powers of attorney which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

77 Del. Laws, c. 467, § 4.;

§ 49A-109 When personal power of attorney effective.

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-108. Nomination of guardian of person or property; relation of agent to court-appointed fiduciary

(a) The appointment by a court of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person shall terminate all personal powers of attorney to the extent the powers held by the agent prior to the appointment of a guardian or other fiduciary are granted by such court to the guardian or other fiduciary. The person serving as an agent of the principal pursuant to this chapter shall, upon the request of the agent and absent cause to the contrary, be appointed the guardian or other fiduciary in a proceeding under Chapter 39 of this title.

(b) After the appointment of a guardian or other fiduciary charged with the management of the principal's property or the care of the principal's person, the agent is accountable to such guardian or other fiduciary as well as to the principal as to any personal powers of attorney which the agent continues to hold. A guardian or other fiduciary shall only have such powers to revoke or amend the powers of the agent as shall be given to such guardian or other fiduciary by the court.

77 Del. Laws, c. 467, § 4.;

§ 49A-109 When personal power of attorney effective.

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-109. When personal power of attorney effective

(a) A personal power of attorney is effective when executed unless the principal provides in the personal power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a personal power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the personal power of attorney, may authorize 1 or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a personal power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person or persons to determine whether the principal is incapacitated, or the person or persons authorized is or are unable or unwilling to make the determination, the personal power of attorney becomes effective upon a determination in a writing or other record by a physician or by the Court of Chancery or other court of competent jurisdiction that the principal is incapacitated.

(d) A person authorized by the principal in the personal power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

77 Del. Laws, c. 467, § 4.;

§ 49A-110 Termination of personal power of attorney or agent's authority.

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-110. Termination of personal power of attorney or agent's authority

(a) A personal power of attorney terminates when:

(1) The principal dies;

(2) The principal revokes the personal power of attorney;

(3) A terminating event set forth in the personal power of attorney occurs;

(4) The purpose of the personal power of attorney is accomplished;

(5) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the personal power of attorney does not provide for another agent to act; or

(6) The personal power of attorney is revoked by order of the Court of Chancery pursuant to § 49A-116 of this title or otherwise.

(b) An agent's authority terminates when:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the dissolution or annulment of the agent's marriage to the principal, unless the personal power of attorney otherwise provides; or

(4) The personal power of attorney terminates.

(c) Unless the personal power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the personal power of attorney.

(d) Termination of an agent's authority or of a personal power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the personal power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) The execution of a personal power of attorney does not revoke a personal power of attorney previously executed by the principal unless the subsequent personal power of attorney provides that the previous personal power of attorney is revoked or that all other personal powers of attorney are revoked.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 3.;

§ 49A-111 Concurrent agents, joint agents, and successor agents.

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-111. Concurrent agents, joint agents, and successor agents

(a) A principal may designate 2 or more persons to act as concurrent agents. Each concurrent agent may exercise its authority independently.

(b) A principal may designate 2 or more persons to act as joint agents. No joint agent shall have the power to act without the agreement of all other joint agents and shall have no power to act independent of the other agent.

(c) If the principal designates more than 1 agent and does not specify that they are concurrent agents or joint agents, such agents shall be considered concurrent agents.

(d) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. Unless the personal power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(e) A principal may give an appointed agent or another person designated by name, office or function the authority to designate by a writing executed by such person, 1 or more concurrent, joint, or successor agents in addition to those designated in the personal power of attorney. Unless the personal power of attorney authorizing the appointment of such further agents otherwise provides, a concurrent, joint, or successor agent appointed by this method:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until the predecessor designee has resigned, died, become incapacitated, is no longer qualified to serve, or has declined to serve.

(f) Except as otherwise provided in the personal power of attorney and subsection (g) of this section, an acting agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(g) An acting agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

77 Del. Laws, c. 467, § 4.;

§ 49A-112 Reimbursement and compensation of agent.

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-112. Reimbursement and compensation of agent

(a) An agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(b) An agent shall not be entitled to compensation unless:

(1) The personal power of attorney so provides; and

(2) The compensation is reasonable under the circumstances.

77 Del. Laws, c. 467, § 4.;

§ 49A-113 Agent's acceptance.

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-113. Agent's acceptance

Except as otherwise provided in the personal power of attorney, a person accepts appointment as an agent under a personal power of attorney by signing the agent's certification (pursuant to § 49A-105(c) of this title) or by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

77 Del. Laws, c. 467, § 4.;

§ 49A-114 Agent's duties.

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-114. Agent's duties

(a) Notwithstanding provisions in the personal power of attorney, an agent that has accepted appointment pursuant to a personal power of attorney shall, in connection with exercising the authority granted to such agent therein:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the personal power of attorney; and

(4) To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

(b) Except as otherwise provided in the personal power of attorney, an agent that has accepted appointment shall:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if not known, to act in the principal's best interest; and

(6) Not act in a manner inconsistent with the principal's testamentary plan.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's testamentary plan for failure to act in a manner consistent with the testamentary plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent has special skills or expertise the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) An agent that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(g) Except as otherwise provided in the personal power of attorney and by § 49A-108(b) of this title, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested the agent shall comply with the request within a reasonable period of time.

77 Del. Laws, c. 467, § 4.;

§ 49A-115 Exoneration of agent.

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-115. Exoneration of agent

A provision in a personal power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed in bad faith or with reckless indifference to the purposes of the personal power of attorney or the best interest of the principal; or

(2) Was inserted as a result of undue influence upon the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-116 Judicial relief.

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-116. Judicial relief

(a) A person designated in subsection (b) of this section may petition the Court of Chancery requesting that the Court:

(1) Determine whether the personal power of attorney or the authority of an agent is in effect or has terminated pursuant to § 49A-110 of this title or otherwise;

(2) Compel the agent to exercise or refrain from exercising authority in a particular manner or for a particular purpose;

(3) Compel the agent to account for transactions conducted on the principal's behalf pursuant to § 49A-114(g) of this title;

(4) Modify, suspend, or revoke the powers of the agent to act under a personal power of attorney, and, if the principal has not designated another agent or successor agent in the personal power of attorney, appoint another agent to act in place of the agent whose powers are modified, suspended, or revoked;

(5) Determine an agent's liability for violation of his or her duties pursuant to § 49A-114 of this title; or

(6) Compel a person to accept a personal power of attorney if required to by § 49A-120 of this title.

(b) Any of the following persons may file a petition seeking appropriate relief under this section:

(1) The principal or the agent;

(2) The spouse, child, or parent of the principal;

(2) A guardian, trustee, or other fiduciary acting for the principal;

(3) The personal representative, trustee, or a beneficiary of the principal's estate;

(4) Any other interested person, as long as the person demonstrates to the Court's satisfaction that the person is interested in the welfare of the principal and has a good faith belief that:

a. The Court's intervention is necessary; and

b. The principal is incapacitated at the time of filing the petition or otherwise unable to protect that principal's own interests; or

(5) A person asked to accept a personal power of attorney.

(c) Upon motion by the principal, who shall be presumed to have legal capacity, the Court shall dismiss a petition filed under this section, unless the Court finds that the principal lacks capacity to revoke the agent's authority or the personal power of attorney.

(d) Nothing in this section shall preclude or diminish the Court's authority to appoint a guardian or other fiduciary pursuant to Chapter 39 of this title, or to order other judicial relief, in order to grant appropriate relief upon review of a personal power of attorney or an agent's conduct with respect to a personal power of attorney.

(e) Nothing in this section shall preclude the Department of Health and Social Services, the Public Guardian, or other governmental agency having authority to protect the welfare of the principal from petitioning the Court for access to the principal or to records necessary to determine, or terminate, possible abuse, neglect, exploitation or abandonment of the principal.

77 Del. Laws, c. 467, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 369, § 4.;

§ 49A-117 [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-117. [Reserved.]

§ 49A-118 Agent's resignation; notice.

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-118. Agent's resignation; notice

Unless the personal power of attorney provides a different method for an agent's resignation, an agent may resign by giving written notice to the principal and, if the principal is incapacitated:

(1) To the guardian, if one has been appointed for the principal, and a concurrent agent or successor agent; or

(2) If there is no person described in paragraph (1) of this section, to:

a. The principal's primary caregiver;

b. Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

c. A governmental agency having authority to protect the welfare of the principal.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 5.;

§ 49A-119 Acceptance of and reliance upon acknowledged personal power of attorney.

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-119. Acceptance of and reliance upon acknowledged personal power of attorney

(a) For purposes of this section and § 49A-120 of this title, "acknowledged'' means purportedly verified before a notarial officer.

(b) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the signature is not genuine may rely upon a presumption that the signature is genuine.

(c) A person that in good faith accepts an acknowledged personal power of attorney without actual knowledge that the personal power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the personal power of attorney as if the personal power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged personal power of attorney may request, and rely upon, without further investigation, an English translation, under oath of the translator, of the personal power of attorney if it contains, in whole or in part, language other than English.

(e) For purposes of this section and § 49A-120 of this title, a person that conducts activities through employees is without actual knowledge of a fact relating to a personal power of attorney, a principal, or an agent if the employee conducting the transaction involving the personal power of attorney is without actual knowledge of the fact. Notification of revocation of a personal power of attorney by a principal or agent to an officer of a bank or other financial institution shall constitute actual notice to all employees.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, §§ 6, 7.;

§ 49A-120 Liability for refusal to accept acknowledged personal power of attorney.

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;



§ 49A-120. Liability for refusal to accept acknowledged personal power of attorney

(a) Except as otherwise provided in subsection (b) of this section:

(1) A person shall accept an acknowledged personal power of attorney that is originally written in English or is translated into English, under oath of the translator;

(2) A person may not require an additional or different form of personal power of attorney for authority granted in the personal power of attorney presented; and

(3) A person may not refuse to accept an acknowledged personal power of attorney solely upon the basis that the form of such acknowledged personal power of attorney varies from the form set forth in § 49A-301 of this title.

(b) A person is not required to accept an acknowledged personal power of attorney if:

(1) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent's authority or of the personal power of attorney before exercise of the power;

(4) The person has actual knowledge that the personal power of attorney has been terminated or revoked, or is void or invalid, or that the agent does not have the authority to perform the act requested; or

(5) The person promptly makes, has made, or has actual knowledge that another person has made, a report to the appropriate law-enforcement or social service agency stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged personal power of attorney is subject to:

(1) A court order compelling acceptance of the personal power of attorney; and

(2) Liability for damages, including reasonable attorney's fees and costs, incurred in any action or proceeding that confirms the validity of the personal power of attorney or authority of the agent to act, or compels acceptance of the personal power of attorney.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 8; 79 Del. Laws, c. 152, § 1.;






Subchapter II Authority

§ 49A-201. Grant of general authority; authority that requires specific grant

(a) Subject to subsections (b), (c), and (d) of this section, if a personal power of attorney grants to an agent authority to do all acts that a principal could do, and refers to general authority with respect to the descriptive term for the subjects stated in §§ 49A-204 through 49A-217 of this title or cites the section in which the authority is described, the agent has that general authority.

(b) An agent under a personal power of attorney may do the following on behalf of the principal or with the principal's property only if the personal power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(1) Create, amend, revoke, or terminate an inter vivos trust, to the extent the principal has the authority to do so;

(2) Make a gift;

(3) Create or change rights of survivorship;

(4) Create or change a beneficiary designation;

(5) Delegate authority granted under the personal power of attorney when all successor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve;

(6) Exercise fiduciary powers that the principal has authority to delegate; or

(7) Reject, renounce, disclaim, release, or consent to a reduction in or modification of a share in or payment from an estate, trust, or other beneficial interest.

(c) Unless the personal power of attorney otherwise provides, a grant of authority to make a gift is subject to § 49A-217 of this title.

(d) Subject to subsections (b) and (c) of this section, if the subjects over which authority is granted in a personal power of attorney are similar or overlap, the broadest authority controls.

(e) Authority granted in a personal power of attorney is exercisable with respect to property that the principal has when the personal power of attorney is executed or is acquired later, whether or not the property is located in this State and whether or not the authority is exercised or the personal power of attorney is executed in this State.

(f) An act performed by an agent pursuant to a personal power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.

77 Del. Laws, c. 467, § 4.;

§ 49A-202 Incorporation of authority.

(a) A reference in a personal power of attorney to the short descriptive term used for a subject in §§ 49A-204 through 49A-217 of this title or a citation to a section of §§ 49A-204 through 49A-217 of this title granting general authority over that subject incorporates the entire section as if it were set out in full in the personal power of attorney.

(b) A principal may modify authority incorporated by reference.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 9.;

§ 49A-203 Construction of authority generally.

Except as otherwise provided in the personal power of attorney, by executing a personal power of attorney that incorporates by reference a subject described in §§ 49A-204 through 49A-217 of this title or that grants to an agent authority to do all acts that a principal could do pursuant to § 49A-201(a) of this title, a principal authorizes the agent, with respect to that subject, to:

(1) Demand, receive, and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received or obtained for the purposes intended;

(2) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal;

(3) Execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal, or intervene in litigation relating to the claim;

(5) Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the personal power of attorney;

(6) Engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, advisor, service provider, or other professional;

(7) Prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute or regulation;

(8) Communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality, on behalf of the principal;

(9) Access communications intended for, and communicate on behalf of the principal, whether by mail, electronic transmission, telephone, or other means; and

(10) Do any lawful act with respect to the subject and all property related to the subject.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 10.;

§ 49A-204 Real property.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to real property authorizes the agent to:

(1) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(3) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property which exists or is asserted;

(5) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

d. Purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(6) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(7) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

a. Selling or otherwise disposing of them;

b. Exercising or selling an option, right of conversion, or similar right with respect to them; and

c. Exercising any voting rights in person or by proxy;

(8) Change the form of title of an interest in or right incident to real property; and

(9) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

77 Del. Laws, c. 467, § 4.;

§ 49A-205 Tangible personal property.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or, otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

d. Moving the property from place to place;

e. Storing the property for hire or on a gratuitous bailment; and

f. Using and making repairs, alterations, or improvements to the property; and

(6) Change the form of title of an interest in tangible personal property.

77 Del. Laws, c. 467, § 4.;

§ 49A-206 Stocks and bonds.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) Buy, sell, and exchange stocks and bonds;

(2) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

77 Del. Laws, c. 467, § 4.;

§ 49A-207 Commodities and options.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify, and terminate option accounts.

77 Del. Laws, c. 467, § 4.;

§ 49A-208 Banks and other financial institutions.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

77 Del. Laws, c. 467, § 4.;

§ 49A-209 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-202. Incorporation of authority

(a) A reference in a personal power of attorney to the short descriptive term used for a subject in §§ 49A-204 through 49A-217 of this title or a citation to a section of §§ 49A-204 through 49A-217 of this title granting general authority over that subject incorporates the entire section as if it were set out in full in the personal power of attorney.

(b) A principal may modify authority incorporated by reference.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 9.;

§ 49A-203 Construction of authority generally.

Except as otherwise provided in the personal power of attorney, by executing a personal power of attorney that incorporates by reference a subject described in §§ 49A-204 through 49A-217 of this title or that grants to an agent authority to do all acts that a principal could do pursuant to § 49A-201(a) of this title, a principal authorizes the agent, with respect to that subject, to:

(1) Demand, receive, and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received or obtained for the purposes intended;

(2) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal;

(3) Execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal, or intervene in litigation relating to the claim;

(5) Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the personal power of attorney;

(6) Engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, advisor, service provider, or other professional;

(7) Prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute or regulation;

(8) Communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality, on behalf of the principal;

(9) Access communications intended for, and communicate on behalf of the principal, whether by mail, electronic transmission, telephone, or other means; and

(10) Do any lawful act with respect to the subject and all property related to the subject.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 10.;

§ 49A-204 Real property.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to real property authorizes the agent to:

(1) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(3) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property which exists or is asserted;

(5) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

d. Purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(6) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(7) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

a. Selling or otherwise disposing of them;

b. Exercising or selling an option, right of conversion, or similar right with respect to them; and

c. Exercising any voting rights in person or by proxy;

(8) Change the form of title of an interest in or right incident to real property; and

(9) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

77 Del. Laws, c. 467, § 4.;

§ 49A-205 Tangible personal property.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or, otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

d. Moving the property from place to place;

e. Storing the property for hire or on a gratuitous bailment; and

f. Using and making repairs, alterations, or improvements to the property; and

(6) Change the form of title of an interest in tangible personal property.

77 Del. Laws, c. 467, § 4.;

§ 49A-206 Stocks and bonds.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) Buy, sell, and exchange stocks and bonds;

(2) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

77 Del. Laws, c. 467, § 4.;

§ 49A-207 Commodities and options.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify, and terminate option accounts.

77 Del. Laws, c. 467, § 4.;

§ 49A-208 Banks and other financial institutions.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

77 Del. Laws, c. 467, § 4.;

§ 49A-209 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-203. Construction of authority generally

Except as otherwise provided in the personal power of attorney, by executing a personal power of attorney that incorporates by reference a subject described in §§ 49A-204 through 49A-217 of this title or that grants to an agent authority to do all acts that a principal could do pursuant to § 49A-201(a) of this title, a principal authorizes the agent, with respect to that subject, to:

(1) Demand, receive, and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received or obtained for the purposes intended;

(2) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal;

(3) Execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal, or intervene in litigation relating to the claim;

(5) Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the personal power of attorney;

(6) Engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, advisor, service provider, or other professional;

(7) Prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute or regulation;

(8) Communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality, on behalf of the principal;

(9) Access communications intended for, and communicate on behalf of the principal, whether by mail, electronic transmission, telephone, or other means; and

(10) Do any lawful act with respect to the subject and all property related to the subject.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 10.;

§ 49A-204 Real property.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to real property authorizes the agent to:

(1) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(3) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property which exists or is asserted;

(5) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

d. Purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(6) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(7) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

a. Selling or otherwise disposing of them;

b. Exercising or selling an option, right of conversion, or similar right with respect to them; and

c. Exercising any voting rights in person or by proxy;

(8) Change the form of title of an interest in or right incident to real property; and

(9) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

77 Del. Laws, c. 467, § 4.;

§ 49A-205 Tangible personal property.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or, otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

d. Moving the property from place to place;

e. Storing the property for hire or on a gratuitous bailment; and

f. Using and making repairs, alterations, or improvements to the property; and

(6) Change the form of title of an interest in tangible personal property.

77 Del. Laws, c. 467, § 4.;

§ 49A-206 Stocks and bonds.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) Buy, sell, and exchange stocks and bonds;

(2) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

77 Del. Laws, c. 467, § 4.;

§ 49A-207 Commodities and options.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify, and terminate option accounts.

77 Del. Laws, c. 467, § 4.;

§ 49A-208 Banks and other financial institutions.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

77 Del. Laws, c. 467, § 4.;

§ 49A-209 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-204. Real property

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to real property authorizes the agent to:

(1) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(3) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property which exists or is asserted;

(5) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

d. Purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(6) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(7) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

a. Selling or otherwise disposing of them;

b. Exercising or selling an option, right of conversion, or similar right with respect to them; and

c. Exercising any voting rights in person or by proxy;

(8) Change the form of title of an interest in or right incident to real property; and

(9) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

77 Del. Laws, c. 467, § 4.;

§ 49A-205 Tangible personal property.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or, otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

d. Moving the property from place to place;

e. Storing the property for hire or on a gratuitous bailment; and

f. Using and making repairs, alterations, or improvements to the property; and

(6) Change the form of title of an interest in tangible personal property.

77 Del. Laws, c. 467, § 4.;

§ 49A-206 Stocks and bonds.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) Buy, sell, and exchange stocks and bonds;

(2) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

77 Del. Laws, c. 467, § 4.;

§ 49A-207 Commodities and options.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify, and terminate option accounts.

77 Del. Laws, c. 467, § 4.;

§ 49A-208 Banks and other financial institutions.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

77 Del. Laws, c. 467, § 4.;

§ 49A-209 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-205. Tangible personal property

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or, otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

a. Insuring against liability or casualty or other loss;

b. Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

c. Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

d. Moving the property from place to place;

e. Storing the property for hire or on a gratuitous bailment; and

f. Using and making repairs, alterations, or improvements to the property; and

(6) Change the form of title of an interest in tangible personal property.

77 Del. Laws, c. 467, § 4.;

§ 49A-206 Stocks and bonds.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) Buy, sell, and exchange stocks and bonds;

(2) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

77 Del. Laws, c. 467, § 4.;

§ 49A-207 Commodities and options.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify, and terminate option accounts.

77 Del. Laws, c. 467, § 4.;

§ 49A-208 Banks and other financial institutions.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

77 Del. Laws, c. 467, § 4.;

§ 49A-209 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-206. Stocks and bonds

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) Buy, sell, and exchange stocks and bonds;

(2) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

77 Del. Laws, c. 467, § 4.;

§ 49A-207 Commodities and options.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify, and terminate option accounts.

77 Del. Laws, c. 467, § 4.;

§ 49A-208 Banks and other financial institutions.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

77 Del. Laws, c. 467, § 4.;

§ 49A-209 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-207. Commodities and options

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify, and terminate option accounts.

77 Del. Laws, c. 467, § 4.;

§ 49A-208 Banks and other financial institutions.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

77 Del. Laws, c. 467, § 4.;

§ 49A-209 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-208. Banks and other financial institutions

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

77 Del. Laws, c. 467, § 4.;

§ 49A-209 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-209. Operation of entity or business

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest (a "governing document'') and to applicable laws governing such entity or entity ownership interest, and unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of, and exercise rights of the principal pursuant to, the governing document;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds or other entity ownership interests;

(7) With respect to an entity or business owned solely by the principal:

a. Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the personal power of attorney;

b. Determine:

1. The location of its operation;

2. The nature and extent of its business;

3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

4. The amount and types of insurance carried; and

5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

c. Change the name or form of organization under which the entity or business is operated and enter into a governing document with other persons to take over all or part of the operation of the entity or business; and

d. Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the personal power of attorney.

77 Del. Laws, c. 467, § 4.;

§ 49A-210 Insurance and annuities.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-210. Insurance and annuities

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

77 Del. Laws, c. 467, § 4.;

§ 49A-211 Estates, trusts, and other beneficial interests.

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-211. Estates, trusts, and other beneficial interests

(a) In this section, "estate, trust, or other beneficial interest'' means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of an existing trust created by the principal as settlor for the benefit of the principal; and

(8) Renounce or resign from any fiduciary position held by the principal.

77 Del. Laws, c. 467, § 4.;

§ 49A-212 Claims and litigation.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-212. Claims and litigation

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

77 Del. Laws, c. 467, § 4.;

§ 49A-213 Personal and family maintenance.

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-213. Personal and family maintenance

(a) Unless the personal power of attorney otherwise provides, and after taking into consideration the principal's resources, language in a personal power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the usual and customary standard of living of the principal, the principal's spouse, minor children, disabled adult children, children who are full time students under the age of 25, and dependents as defined under Internal Revenue Code § 152 [26 U.S.C. § 152];

(2) Provide living quarters for the individuals described in paragraph (a)(1) of this section by:

a. Purchase, lease, or other contract; or

b. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(3) Provide funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (a)(1) of this section;

(4) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a)(1) of this section;

(5) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act [P.L. 104-191], §§ 1171 through 1179 of the Social Security Act, 42 U.S.C. § 1320d et seq., as amended, and applicable regulations, to obtain information to make decisions relating to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

(6) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a)(1) of this section;

(7) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a)(1) of this section and open new accounts;

(8) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations; and

(9) Continue usual and existing payments for domestic help, usual vacations and travel expenses.

(b) The agent shall make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

(c) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 11.;

§ 49A-214 Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-214. Benefits from governmental programs or civil or military service

(a) In this section, "benefits from governmental programs or civil or military service'' means any benefit, program or assistance provided under a statute or regulation of the United States or any state or territory thereof (including the District of Columbia)(hereinafter collectively referred to as a "statute or regulation'') including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in § 49A-213(a)(1) of this title, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) Receive the financial proceeds of a claim described in paragraph (b)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 12.;

§ 49A-215 Retirement plans.

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-215. Retirement plans

(a) In this section, "retirement plan'' means a plan or account created by an employer, the principal, or another individual to provide qualified or nonqualified retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including, but not limited to, a plan or account under the following sections of the Internal Revenue Code:

(1) An individual retirement account under Internal Revenue Code § 408, 26 U.S.C. § 408, as amended;

(2) A Roth individual retirement account under Internal Revenue Code § 408A, 26 U.S.C. § 408A, as amended;

(3) A deemed individual retirement account under Internal Revenue Code § 408(q), 26 U.S.C. § 408(q), as amended;

(4) An annuity or mutual fund custodial account under Internal Revenue Code § 403(b), 26 U.S.C. § 403(b), as amended;

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code § 401(a), 26 U.S.C. § 401(a), as amended;

(6) A plan under Internal Revenue Code § 457(b), 26 U.S.C. § 457(b), as amended;

(7) A nonqualified deferred compensation plan under Internal Revenue Code § 409A, 26 U.S.C. § 409A, as amended; and

(8) A plan under an Internal Revenue Code section which did not exist at the time the personal power of attorney was executed.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

77 Del. Laws, c. 467, § 4.;

§ 49A-216 Taxes.

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-216. Taxes

Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, generation skipping transfer, payroll, property, Federal Insurance Contributions Act [26 U.S.C. § 3101 et seq.], and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code § 2032A, 26 U.S.C. § 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

77 Del. Laws, c. 467, § 4.;

§ 49A-217 Gifts.

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;



§ 49A-217. Gifts

(a) In this section, a gift "for the benefit of'' a person includes a gift to a trust, an account or an interest in property held under the Delaware Uniform Transfers to Minors Act [Chapter 45 of this title] or similar statute of any other state or jurisdiction, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code § 529, 26 U.S.C. § 529, as amended, or similar plan.

(b) Unless the personal power of attorney otherwise provides, language in a personal power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code§ 2503(b), 26 U.S.C. § 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to Internal Revenue Code § 2513, 26 U.S.C. § 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) The principal's personal history of making or joining in making gifts.

77 Del. Laws, c. 467, § 4.;






Subchapter III Statutory Forms

§ 49A-301. Statutory form durable personal power of attorney; agent's certification

DURABLE PERSONAL POWER OF ATTORNEY FORM NOTICE

DURABLE PERSONAL POWER OF ATTORNEY FORM NOTICE

As the person signing this durable power of attorney you are the Principal.

The purpose of this power of attorney is to give the person you designate (your "Agent'') broad powers to handle your property, which may include powers to sell, dispose of, or encumber any real or personal property without advance notice to you or approval by you.

This power of attorney does notauthorize your Agent to make health-care decisions for you.

Unless you specify otherwise, your Agent's authority will continue even if you become incapacitated, or until you die or revoke the power of attorney, or until your Agent resigns or is unable to act for you. You should select someone you trust to serve as your Agent.

This power of attorney does not impose a duty on your Agent to exercise granted powers, but when powers are exercised, your Agent must use due care to act for your benefit and in accordance with this power of attorney.

Your Agent must keep your funds and other property separate from your Agent's funds and other property.

A court can take away the powers of your Agent if it finds your Agent is not acting properly.

The powers and duties of an Agent under a durable power of attorney are explained more fully in Delaware Code, Title 12, Chapter 49A, Section 49A-114 and Sections 49A-201 through 49A-217.

If there is anything about this form that you do not understand, you should ask a lawyer of your own choosing to explain it to you.

I have read or had explained to me this notice and I understand its contents.

____________              ________

Principal                 Date

As the person completing this form, you are the Principal. This form gives another person the power to act on your behalf. The other person is your Agent.

This form allows you to designate: (1) one Agent at a time and up to two Agents in succession; (2) two or more Agents who may act independently of each other (Concurrent Agents); or (3) two or more Agents who must act together (Joint Agents).

If your Agent is unable or unwilling to act for you, your power of attorney will end unless you have named a successor Agent(s).

IF YOU HAVE QUESTIONS ABOUT THIS POWER OF ATTORNEY OR THE AUTHORITY YOU ARE GRANTING TO YOUR AGENT(S), YOU SHOULD SEEK LEGAL ADVICE BEFORE COMPLETING AND SIGNING THIS FORM.

The following form may, but need not, be used to create a durable personal power of attorney. The other sections of this chapter govern the effect of this or any other writing used to create a durable personal power of attorney. A durable personal power of attorney that varies from the following form shall not be deemed to be invalid based solely upon such variance.

I, ____________, name the following person(s) as my

(Name of Principal)

Agent(s):

Name of Agent:

Agent's Address:

Agent's Telephone Number:

Name of Agent:

Agent's Address:

Agent's Telephone Number:

Name of Agent:

Agent's Address:

Agent's Telephone Number:

If I have named more than one Agent above, I intend for those Agents to:

____ Act successively, one after the other

____ Act concurrently, independent of each other

____ Act jointly, not independent of each other

You must sign ONE of these two choices:

_______________ This power of attorney

(Sign here if this is your choice)

is effective immediately, and shall not be effected by my subsequent incapacity.

_______________ This power of attorney

(Sign here if this is your choice)

is effective only if and while I am incapacitated as determined under 12 Del. C. § 49A-109(c).

I grant my Agent and any successor Agent general authority to act for me with respect to the following powers described in more detail as defined in the Durable Personal Power of Attorney Act, Delaware Code, Title 12, Chapter 49A.

You should READ the terms of each category of power or authority before granting any of them to your Agent. A full explanation of each power or authority is in the Delaware Code. The Delaware Code is available online. Search: Delaware Code, Title 12, Chapter 49A, and then go to the number next to the category. Example: Real Property, Section (§ ) 49A-204. The Delaware Code may also be available at your local library.

INITIAL each category you want to include in the Agent's general authority.

CROSS OUT each category you do not want to include in the Agent's general authority.

If you do not initial a category listed below, powers associated with that category will NOT be included as part of your Agent's general authority.

__    Real Property § 49A-204

__    Tangible Personal Property § 49A-205

__    Stocks and Bonds § 49A-206

__    Commodities and Options § 49A-207

__    Banks and Other Financial Institutions § 49A-208

__    Operation of Entity or Business § 49A-209

__    Insurance and Annuities § 49A-210

__    Estates, Trusts, and Other Beneficial Interests § 49A-211

__    Claims and Litigation § 49A-212

__    Personal and Family Maintenance § 49A-213

__    Benefits from Governmental Programs or Civil or Military Service § 49A-214

__    Retirement Plans § 49A-215

__    Taxes § 49A-216

Giving your Agent any of the following powers will give your Agent the authority to take actions that could significantly reduce your property or change how and to whom your property is distributed at your death.

You should READ the terms describing each power before granting any of them to your Agent.

INITIAL each power you want to include in the Agent's authority.

CROSS OUT each power you do not want to include in the Agent's authority.

If you do not initial a power listed below, it will NOT be included as part of your Agent's specific authority.

__    Create, amend, revoke, or terminate an inter vivos trust

__    Make a gift in excess of the limitations in the Durable Personal Power of Attorney Act, 12 Del. C. § 49A-217

__    Create or change rights of survivorship

__    Create or change a beneficiary designation

__    Delegate authority granted under the power of attorney when all successor Agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve

__    Exercise fiduciary powers that the Principal has authority to delegate

__    Reject, renounce, disclaim, release, or consent to a reduction in or modification of a share in or payment from estate, trust, or other beneficial interest

Any person, including my Agent, may rely upon this power of attorney or a copy of it unless that person knows it has terminated or is invalid.

IF YOU HAVE QUESTIONS ABOUT THIS POWER OF ATTORNEY OR THE AUTHORITY YOU ARE GRANTING TO YOUR AGENT(S), YOU SHOULD SEEK LEGAL ADVICE BEFORE SIGNING THIS FORM.

IN WITNESS WHEREOF, I have hereunto set my Hand and Seal this __ day of ______, 20__ .

_____________                  _____________ (SEAL)

Witness Signature                   Your Signature

_______________                  _______________

Print Your Name                   Print Your Name

I, the witness, swear that I am not related to the Principal by blood, marriage, or adoption; and that I am not entitled to any portion of the estate of the Principal under the Principal's current will or codicil, or under any current trust instrument of the Principal

STATE OF DELAWARE         :

: SS.

COUNTY OF ______           :

This Durable Power of Attorney was acknowledged before me by ______ this

_______________

Notarial Office

Agent's Duties

When you accept the authority granted under this power of attorney, a special legal relationship is created between you and the Principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. You must:

(1)   do what you know the Principal reasonably expects you to do with the Principal's property or, if you do not know the Principal's expectations, act in the Principal's best interest;

(2)   act in good faith;

(3)   do nothing beyond the authority granted in this power of attorney; and

(4)   disclose your identity as an Agent whenever you act for the Principal by writing or printing the name of the Principal and signing your own name as "Agent'' in the following manner:

_______________                    _______________

(Principal's Name)                   by                     (Your Signature) as Agent

Except as otherwise provided in the power of attorney, you must also:

(1) not act for your own benefit;

(2) avoid conflicts that would impair your ability to act in the Principal's best interest;

(3) act with care, competence, and diligence;

(4) keep a record of all receipts, disbursements, and transactions made on behalf of the Principal;

(5) cooperate with any person who has authority to make health-care decisions for the Principal; and

(6) not act in a manner inconsistent with the Principal's testamentary plan.

Termination of Agent's Authority

You must stop acting on behalf of the Principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events that terminate this power of attorney or your authority to act under it include:

(1) death of the Principal;

(2) the Principal's revocation of the power of attorney or your authority;

(3) the occurrence of a termination event stated in the power of attorney;

(4) the purpose of the power of attorney is fully accomplished; or

(5) an action is filed with a court for your separation, annulment, or divorce from the Principal, unless the Principal otherwise provided in the power of attorney that such action will not terminate your authority.

Liability of Agent

The meaning of the authority granted to you is defined in the Durable Personal Power of Attorney Act, Delaware Code, Title 12, Chapter 49A. If you violate the Durable Personal Power of Attorney Act, Delaware Code, Title 12, Chapter 49A, or act outside the authority granted, you may be liable for any damages caused by your violation.

If there is anything about this document or your powers, authority, or duties as Agent that you do not understand, you should seek legal advice.

I, (Name of Agent), have read the attached durable personal power of attorney and I am the person identified as the Agent or identified as the Agent for the Principal. To the best of my knowledge this power has not been revoked. I hereby acknowledge that, when I act as Agent, I shall:

Act in accordance with the principal's reasonable expectations to the extent actually known to me and, otherwise, in the Principal's best interest;

Act in good faith;

Act only within the scope of authority granted in the personal power of attorney; and

To the extent reasonably practicable under the circumstances, keep in regular contact with the principal and communicate with the principal.

In addition, in the absence of a specific provision to the contrary in the durable personal power of attorney, when I act as Agent, I shall:

Keep the assets of the Principal separate from my assets;

Exercise reasonable caution and prudence; and

Keep a full and accurate record of all actions, receipts and disbursements on behalf of the Principal.

_______________                  _______________

Agent                         Date

77 Del. Laws, c. 467, § 4; 78 Del. Laws, c. 369, § 13; 79 Del. Laws, c. 152, § 1.;









CHAPTER 61. GENERAL PROVISIONS

Subchapter I Definitions and General Principles [Effective Aug. 1, 2009]

§ 61-101. Short title

Subchapters I through VI of this chapter may be cited as the "Delaware Uniform Principal and Income Act.''

77 Del. Laws, c. 99, § 1.;

§ 61-102 Definitions.

In this chapter:

(1) "Accounting period'' means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

(2) "Beneficiary'' includes, in the case of a decedent's estate, an heir, a next of kin, a legatee and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) "Fiduciary'' means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) "Income'' means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in subchapter IV of this chapter.

(5) "Income beneficiary'' means a person to whom net income of a trust is or may be payable.

(6) "Income interest'' means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) "Mandatory income interest'' means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) "Net income'' means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

(9) "Person'' means an individual, corporation, statutory trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(10) "Principal'' means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) "Remainder beneficiary'' means a person entitled to receive principal when an income interest ends.

(12) "Terms of a trust'' means the manifestation of the intent of a settlor with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct. The term "settlor'' may include a decedent.

(13) "Trustee'' includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court, and an adviser described in § 3313 of this title.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 19.;

§ 61-103 Fiduciary duties; general principles.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of subchapters II and III of this chapter, a fiduciary:

(1) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2) May administer a trust or estate by the exercise of a discretionary power of administration, which shall include a power to allocate between principal and income, given to the fiduciary by the terms of the trust or the will or by local law including, but not limited to, § 3325(23) of this title, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(3) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under § 61-104(a) of this title or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor 1 or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 20.;

§ 61-104 Trustee's power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in § 61-103(a) of this title, that the trustee is otherwise unable to comply with § 61-103(b) of this title.

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under the other sections of this chapter, and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) If the adjustment is from any amount that is permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If paragraph (c)(5), (6), (7), or (8) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraph (c)(1) through (6) or (c)(8) of this section or if the trustee determines that possessing or exercising the power will or might deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a) of this section.

(g) This section shall have no application to trusts governed by §§ 61-106 and 61-107 of this title. This section shall be construed as pertaining to the administration of a trust.

(h) Following the exercise of the power conferred by subsection (a) of this section to adjust principal to income, the trustee:

(1) Shall consider as ordinary income the amount so adjusted that is not capital gain net income described in paragraph (h)(2) of this section as paid from trust accounting income;

(2) After calculating the trust's capital gain net income described in § 1222(9) (26 U.S.C. § 1222(9)) of the Internal Revenue Code of 1986, as amended, may consider the amount so adjusted as paid from net short-term capital gain described in § 1222(5) (26 U.S. C. § 1222(5)) of the Internal Revenue Code of 1986, as amended, and then from net long-term capital gain described in § 1222(7) (26 U.S.C. § 1222(7)) of the Internal Revenue Code of 1986, as amended; and

(3) Shall then consider any remaining amount so adjusted as paid from the principal of the trust.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 21.;

§ 61-105 Judicial control of discretionary power.

(a) In any proceeding that involves a fiduciary's decision to exercise or refrain from the exercise of a discretionary power conferred upon the fiduciary by this chapter, the fiduciary's decision shall be changed by the court only if the court determines that the decision was an abuse of the fiduciary's discretion. A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

(b) The decisions to which subsection (a) of this section applies include:

(1) A decision under § 61-104(a) of this title as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

(2) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant, and the weight, if any, to be given to those factors, in deciding whether and to what extent to exercise the discretionary power conferred by § 61-104(a) of this title.

(c) If the court determines that a fiduciary has abused the fiduciary's discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

(3) To the extent that the court is unable, after applying paragraphs (c)(1) and (2) of this section, to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to 1 or more of the beneficiaries or the trust or both.

(d) In a proceeding brought by a fiduciary under this section, the court is to determine in accordance with the provisions of this section whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciary's discretion. If the petition or other pleading to the court describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

77 Del. Laws, c. 99, § 1.;

§ 61-106 Total return unitrusts.

(a) In this section:

(1) "Disinterested person'' means a person who is not a "related or subordinate party'' (as defined in § 672(c) of the Internal Revenue Code [26 U.S.C. § 672(c)] or any successor provision thereof (hereinafter referred to in this section as the "I.R.C.'')) with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee.

(2) "Income trust'' means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to 1 or more persons, either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to 1 or more such persons.

(3) "Interested distributee'' means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party'' (as defined in I.R.C. § 672(c) [26 U.S.C. § 672(c)]) with respect to such distributee.

(4) "Interested trustee'' means :

a. An individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed,

b. Any trustee who may be removed and replaced by an interested distributee and/or

c. An individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(5) "Total return unitrust'' means an income trust that has been converted under this section or the laws of any other jurisdiction that permits an income trust to be converted to a trust in which a unitrust amount is treated as the net income of the trust.

(6) "Trustee'' means all persons acting as trustee of the trust (except where expressly noted otherwise), whether acting in their discretion or on the direction of 1 or more persons acting in a fiduciary capacity.

(7) "Trustor'' means an individual who created an inter vivos or a testamentary trust.

(8) "Unitrust amount'' means an amount computed as a percentage of the fair market value of the trust.

(b) A trustee, other than an interested trustee, or where 2 or more persons are acting as trustee, a majority of the trustees who are not an interested trustee (in either case hereafter "trustee''), may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, reconvert a total return unitrust to an income trust; or

(3) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (b)(3)b.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

c. At least 1 person receiving notice under each of paragraphs (b)(3)b.2. and (b)(3)b.3. of this section above is legally competent; and

d. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within 30 days of receipt of such notice.

(c) If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two or more persons are acting as trustee and are interested trustees, a majority of such interested trustees may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) Reconvert a total return unitrust to an income trust; or

(3) Change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

1. The percentage to be used to calculate the unitrust amount;

2. The method to be used in determining the fair market value of the trust; and

3. Which assets, if any, are to be excluded in determining the unitrust amount;

c. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, and the determinations of the disinterested person to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (c)(3)c.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

d. At least 1 person receiving notice under each of paragraphs (c)(3)c.2. and (c)(3)c.3. of this section is legally competent; and

e. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action or the determinations of the disinterested person within 30 days of receipt of such notice.

(d) If any trustee desires to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under the provisions of subsection (b) or (c) of this section above, the trustee may petition the Court of Chancery for such order as the trustee deems appropriate. In the event, however, there is only 1 trustee of such trust and such trustee is an interested trustee or in the event there are 2 or more trustees of such trust and a majority of them are interested trustees, the Court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the Court as shall be necessary to enable the Court to make its determinations hereunder.

(e) The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from fair market value for computing the unitrust amount.

(f) The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than 3 percent nor more than 5 percent, taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(g) A trustee may act pursuant to subsection (b) or subsection (c) of this section with respect to a trust for which both income and principal have been permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, provided, that:

(1) Instead of sending written notice to the persons described in paragraphs (b)(3)b.2. and (b)(3)b.3. of this section or paragraphs (c)(3)c.2. and (c)(3)c.3. of this section, as the case may be, the trustee shall send such written notice to the named charity or charities then entitled to receive income of the trust and, if no named charity or charities are entitled to receive all of such income, to the Attorney General of this State;

(2) Paragraph (b)(3)c. of this section or paragraph (c)(3)d. of this section, as the case may be, shall not apply to such action; and

(3) In each taxable year, the trustee shall distribute the greater of the unitrust amount and the amount required by I.R.C. § 4942 [26 U.S.C. § 4942].

(h) Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2) Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income described in I.R.C. § 1222(9) [26 U.S.C. § 1222(9)], may consider the unitrust amount as paid from net short-term capital gain described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) Shall then consider the unitrust amount as coming from the principal of the trust.

(i) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions (including provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases);

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(j) Conversion to a total return unitrust under the provisions of this section shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(k) In the case of a trust for which a marital deduction has been taken for federal tax purposes under I.R.C. § 2056 or § 2523 [26 U.S.C. § 2056 or § 2523], the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this section to the contrary.

(l) This section shall be construed as pertaining to the administration of a trust and shall be available to any trust including a trust initially converted to a total return unitrust under the laws of another jurisdiction that is administered in Delaware under Delaware law or to any trust, regardless of its place of administration, whose governing instrument provides that Delaware law governs matters of construction or administration unless:

(1) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(2) The trust is a pooled income fund described in I.R.C. § 642(c)(5) (26 U.S.C. § 642(c)(5)) or a charitable-remainder trust described in I.R.C. § 664(d) (26 U.S.C. § 664(d));

(3) The governing instrument expressly prohibits use of this section by specific reference to the section or expressly states the trustor's intent that net income not be calculated as a unitrust amount. A provision in the governing instrument that "The provisions of 12 Del. C. § 61-106, as amended, or any corresponding provision of future law, shall not be used in the administration of this trust.'' or "My trustee shall not determine the distributions to the income beneficiary as a unitrust amount.'' or similar words reflecting such intent shall be sufficient to preclude the use of this section.

(4) [Deleted.]

(m) Any trustee or disinterested person who in good faith takes or fails to take any action under this section shall not be liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the Court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

(n) This section shall be effective June 21, 2001, and shall be available to trusts in existence June 21, 2001, or created thereafter.

73 Del. Laws, c. 48, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 270, §§ 1-12; 75 Del. Laws, c. 97, § 17; 77 Del. Laws, c. 98, §§ 8-11; 77 Del. Laws, c. 330, § 10.;

§ 61-107 Express total return unitrusts.

(a) The following provisions shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than 3 nor more than 5 percent per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust.''

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in 1 year or more than 1 year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 61-106 of this title, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 61-106 of this title.

(e) If an express total return unitrust does not specifically or by reference to § 61-106 of this title deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a ''total return unitrust" within the meaning of § 61-106 of this title for purposes of applying § 61-106 of this title to the trust.

(f) The distribution of a fixed percentage of not less than 3 percent nor more than 5 percent reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in Internal Revenue Code ("I.R.C.'') § 1222(9) [26 U.S.C. § 1222(9)], from net realized short-term capital gain as described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net realized long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) From the principal of the trust.

(i) The trust instrument may provide that:

(1) Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

74 Del. Laws, c. 270, § 13; 77 Del. Laws, c. 98, § 12; 77 Del. Laws, c. 330, § 10.;



§ 61-102. Definitions

In this chapter:

(1) "Accounting period'' means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

(2) "Beneficiary'' includes, in the case of a decedent's estate, an heir, a next of kin, a legatee and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) "Fiduciary'' means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) "Income'' means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in subchapter IV of this chapter.

(5) "Income beneficiary'' means a person to whom net income of a trust is or may be payable.

(6) "Income interest'' means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) "Mandatory income interest'' means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) "Net income'' means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

(9) "Person'' means an individual, corporation, statutory trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(10) "Principal'' means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) "Remainder beneficiary'' means a person entitled to receive principal when an income interest ends.

(12) "Terms of a trust'' means the manifestation of the intent of a settlor with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct. The term "settlor'' may include a decedent.

(13) "Trustee'' includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court, and an adviser described in § 3313 of this title.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 19.;

§ 61-103 Fiduciary duties; general principles.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of subchapters II and III of this chapter, a fiduciary:

(1) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2) May administer a trust or estate by the exercise of a discretionary power of administration, which shall include a power to allocate between principal and income, given to the fiduciary by the terms of the trust or the will or by local law including, but not limited to, § 3325(23) of this title, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(3) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under § 61-104(a) of this title or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor 1 or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 20.;

§ 61-104 Trustee's power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in § 61-103(a) of this title, that the trustee is otherwise unable to comply with § 61-103(b) of this title.

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under the other sections of this chapter, and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) If the adjustment is from any amount that is permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If paragraph (c)(5), (6), (7), or (8) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraph (c)(1) through (6) or (c)(8) of this section or if the trustee determines that possessing or exercising the power will or might deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a) of this section.

(g) This section shall have no application to trusts governed by §§ 61-106 and 61-107 of this title. This section shall be construed as pertaining to the administration of a trust.

(h) Following the exercise of the power conferred by subsection (a) of this section to adjust principal to income, the trustee:

(1) Shall consider as ordinary income the amount so adjusted that is not capital gain net income described in paragraph (h)(2) of this section as paid from trust accounting income;

(2) After calculating the trust's capital gain net income described in § 1222(9) (26 U.S.C. § 1222(9)) of the Internal Revenue Code of 1986, as amended, may consider the amount so adjusted as paid from net short-term capital gain described in § 1222(5) (26 U.S. C. § 1222(5)) of the Internal Revenue Code of 1986, as amended, and then from net long-term capital gain described in § 1222(7) (26 U.S.C. § 1222(7)) of the Internal Revenue Code of 1986, as amended; and

(3) Shall then consider any remaining amount so adjusted as paid from the principal of the trust.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 21.;

§ 61-105 Judicial control of discretionary power.

(a) In any proceeding that involves a fiduciary's decision to exercise or refrain from the exercise of a discretionary power conferred upon the fiduciary by this chapter, the fiduciary's decision shall be changed by the court only if the court determines that the decision was an abuse of the fiduciary's discretion. A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

(b) The decisions to which subsection (a) of this section applies include:

(1) A decision under § 61-104(a) of this title as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

(2) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant, and the weight, if any, to be given to those factors, in deciding whether and to what extent to exercise the discretionary power conferred by § 61-104(a) of this title.

(c) If the court determines that a fiduciary has abused the fiduciary's discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

(3) To the extent that the court is unable, after applying paragraphs (c)(1) and (2) of this section, to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to 1 or more of the beneficiaries or the trust or both.

(d) In a proceeding brought by a fiduciary under this section, the court is to determine in accordance with the provisions of this section whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciary's discretion. If the petition or other pleading to the court describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

77 Del. Laws, c. 99, § 1.;

§ 61-106 Total return unitrusts.

(a) In this section:

(1) "Disinterested person'' means a person who is not a "related or subordinate party'' (as defined in § 672(c) of the Internal Revenue Code [26 U.S.C. § 672(c)] or any successor provision thereof (hereinafter referred to in this section as the "I.R.C.'')) with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee.

(2) "Income trust'' means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to 1 or more persons, either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to 1 or more such persons.

(3) "Interested distributee'' means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party'' (as defined in I.R.C. § 672(c) [26 U.S.C. § 672(c)]) with respect to such distributee.

(4) "Interested trustee'' means :

a. An individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed,

b. Any trustee who may be removed and replaced by an interested distributee and/or

c. An individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(5) "Total return unitrust'' means an income trust that has been converted under this section or the laws of any other jurisdiction that permits an income trust to be converted to a trust in which a unitrust amount is treated as the net income of the trust.

(6) "Trustee'' means all persons acting as trustee of the trust (except where expressly noted otherwise), whether acting in their discretion or on the direction of 1 or more persons acting in a fiduciary capacity.

(7) "Trustor'' means an individual who created an inter vivos or a testamentary trust.

(8) "Unitrust amount'' means an amount computed as a percentage of the fair market value of the trust.

(b) A trustee, other than an interested trustee, or where 2 or more persons are acting as trustee, a majority of the trustees who are not an interested trustee (in either case hereafter "trustee''), may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, reconvert a total return unitrust to an income trust; or

(3) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (b)(3)b.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

c. At least 1 person receiving notice under each of paragraphs (b)(3)b.2. and (b)(3)b.3. of this section above is legally competent; and

d. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within 30 days of receipt of such notice.

(c) If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two or more persons are acting as trustee and are interested trustees, a majority of such interested trustees may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) Reconvert a total return unitrust to an income trust; or

(3) Change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

1. The percentage to be used to calculate the unitrust amount;

2. The method to be used in determining the fair market value of the trust; and

3. Which assets, if any, are to be excluded in determining the unitrust amount;

c. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, and the determinations of the disinterested person to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (c)(3)c.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

d. At least 1 person receiving notice under each of paragraphs (c)(3)c.2. and (c)(3)c.3. of this section is legally competent; and

e. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action or the determinations of the disinterested person within 30 days of receipt of such notice.

(d) If any trustee desires to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under the provisions of subsection (b) or (c) of this section above, the trustee may petition the Court of Chancery for such order as the trustee deems appropriate. In the event, however, there is only 1 trustee of such trust and such trustee is an interested trustee or in the event there are 2 or more trustees of such trust and a majority of them are interested trustees, the Court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the Court as shall be necessary to enable the Court to make its determinations hereunder.

(e) The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from fair market value for computing the unitrust amount.

(f) The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than 3 percent nor more than 5 percent, taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(g) A trustee may act pursuant to subsection (b) or subsection (c) of this section with respect to a trust for which both income and principal have been permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, provided, that:

(1) Instead of sending written notice to the persons described in paragraphs (b)(3)b.2. and (b)(3)b.3. of this section or paragraphs (c)(3)c.2. and (c)(3)c.3. of this section, as the case may be, the trustee shall send such written notice to the named charity or charities then entitled to receive income of the trust and, if no named charity or charities are entitled to receive all of such income, to the Attorney General of this State;

(2) Paragraph (b)(3)c. of this section or paragraph (c)(3)d. of this section, as the case may be, shall not apply to such action; and

(3) In each taxable year, the trustee shall distribute the greater of the unitrust amount and the amount required by I.R.C. § 4942 [26 U.S.C. § 4942].

(h) Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2) Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income described in I.R.C. § 1222(9) [26 U.S.C. § 1222(9)], may consider the unitrust amount as paid from net short-term capital gain described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) Shall then consider the unitrust amount as coming from the principal of the trust.

(i) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions (including provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases);

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(j) Conversion to a total return unitrust under the provisions of this section shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(k) In the case of a trust for which a marital deduction has been taken for federal tax purposes under I.R.C. § 2056 or § 2523 [26 U.S.C. § 2056 or § 2523], the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this section to the contrary.

(l) This section shall be construed as pertaining to the administration of a trust and shall be available to any trust including a trust initially converted to a total return unitrust under the laws of another jurisdiction that is administered in Delaware under Delaware law or to any trust, regardless of its place of administration, whose governing instrument provides that Delaware law governs matters of construction or administration unless:

(1) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(2) The trust is a pooled income fund described in I.R.C. § 642(c)(5) (26 U.S.C. § 642(c)(5)) or a charitable-remainder trust described in I.R.C. § 664(d) (26 U.S.C. § 664(d));

(3) The governing instrument expressly prohibits use of this section by specific reference to the section or expressly states the trustor's intent that net income not be calculated as a unitrust amount. A provision in the governing instrument that "The provisions of 12 Del. C. § 61-106, as amended, or any corresponding provision of future law, shall not be used in the administration of this trust.'' or "My trustee shall not determine the distributions to the income beneficiary as a unitrust amount.'' or similar words reflecting such intent shall be sufficient to preclude the use of this section.

(4) [Deleted.]

(m) Any trustee or disinterested person who in good faith takes or fails to take any action under this section shall not be liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the Court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

(n) This section shall be effective June 21, 2001, and shall be available to trusts in existence June 21, 2001, or created thereafter.

73 Del. Laws, c. 48, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 270, §§ 1-12; 75 Del. Laws, c. 97, § 17; 77 Del. Laws, c. 98, §§ 8-11; 77 Del. Laws, c. 330, § 10.;

§ 61-107 Express total return unitrusts.

(a) The following provisions shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than 3 nor more than 5 percent per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust.''

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in 1 year or more than 1 year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 61-106 of this title, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 61-106 of this title.

(e) If an express total return unitrust does not specifically or by reference to § 61-106 of this title deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a ''total return unitrust" within the meaning of § 61-106 of this title for purposes of applying § 61-106 of this title to the trust.

(f) The distribution of a fixed percentage of not less than 3 percent nor more than 5 percent reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in Internal Revenue Code ("I.R.C.'') § 1222(9) [26 U.S.C. § 1222(9)], from net realized short-term capital gain as described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net realized long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) From the principal of the trust.

(i) The trust instrument may provide that:

(1) Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

74 Del. Laws, c. 270, § 13; 77 Del. Laws, c. 98, § 12; 77 Del. Laws, c. 330, § 10.;



§ 61-103. Fiduciary duties; general principles

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of subchapters II and III of this chapter, a fiduciary:

(1) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2) May administer a trust or estate by the exercise of a discretionary power of administration, which shall include a power to allocate between principal and income, given to the fiduciary by the terms of the trust or the will or by local law including, but not limited to, § 3325(23) of this title, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(3) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under § 61-104(a) of this title or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor 1 or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 20.;

§ 61-104 Trustee's power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in § 61-103(a) of this title, that the trustee is otherwise unable to comply with § 61-103(b) of this title.

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under the other sections of this chapter, and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) If the adjustment is from any amount that is permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If paragraph (c)(5), (6), (7), or (8) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraph (c)(1) through (6) or (c)(8) of this section or if the trustee determines that possessing or exercising the power will or might deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a) of this section.

(g) This section shall have no application to trusts governed by §§ 61-106 and 61-107 of this title. This section shall be construed as pertaining to the administration of a trust.

(h) Following the exercise of the power conferred by subsection (a) of this section to adjust principal to income, the trustee:

(1) Shall consider as ordinary income the amount so adjusted that is not capital gain net income described in paragraph (h)(2) of this section as paid from trust accounting income;

(2) After calculating the trust's capital gain net income described in § 1222(9) (26 U.S.C. § 1222(9)) of the Internal Revenue Code of 1986, as amended, may consider the amount so adjusted as paid from net short-term capital gain described in § 1222(5) (26 U.S. C. § 1222(5)) of the Internal Revenue Code of 1986, as amended, and then from net long-term capital gain described in § 1222(7) (26 U.S.C. § 1222(7)) of the Internal Revenue Code of 1986, as amended; and

(3) Shall then consider any remaining amount so adjusted as paid from the principal of the trust.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 21.;

§ 61-105 Judicial control of discretionary power.

(a) In any proceeding that involves a fiduciary's decision to exercise or refrain from the exercise of a discretionary power conferred upon the fiduciary by this chapter, the fiduciary's decision shall be changed by the court only if the court determines that the decision was an abuse of the fiduciary's discretion. A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

(b) The decisions to which subsection (a) of this section applies include:

(1) A decision under § 61-104(a) of this title as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

(2) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant, and the weight, if any, to be given to those factors, in deciding whether and to what extent to exercise the discretionary power conferred by § 61-104(a) of this title.

(c) If the court determines that a fiduciary has abused the fiduciary's discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

(3) To the extent that the court is unable, after applying paragraphs (c)(1) and (2) of this section, to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to 1 or more of the beneficiaries or the trust or both.

(d) In a proceeding brought by a fiduciary under this section, the court is to determine in accordance with the provisions of this section whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciary's discretion. If the petition or other pleading to the court describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

77 Del. Laws, c. 99, § 1.;

§ 61-106 Total return unitrusts.

(a) In this section:

(1) "Disinterested person'' means a person who is not a "related or subordinate party'' (as defined in § 672(c) of the Internal Revenue Code [26 U.S.C. § 672(c)] or any successor provision thereof (hereinafter referred to in this section as the "I.R.C.'')) with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee.

(2) "Income trust'' means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to 1 or more persons, either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to 1 or more such persons.

(3) "Interested distributee'' means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party'' (as defined in I.R.C. § 672(c) [26 U.S.C. § 672(c)]) with respect to such distributee.

(4) "Interested trustee'' means :

a. An individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed,

b. Any trustee who may be removed and replaced by an interested distributee and/or

c. An individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(5) "Total return unitrust'' means an income trust that has been converted under this section or the laws of any other jurisdiction that permits an income trust to be converted to a trust in which a unitrust amount is treated as the net income of the trust.

(6) "Trustee'' means all persons acting as trustee of the trust (except where expressly noted otherwise), whether acting in their discretion or on the direction of 1 or more persons acting in a fiduciary capacity.

(7) "Trustor'' means an individual who created an inter vivos or a testamentary trust.

(8) "Unitrust amount'' means an amount computed as a percentage of the fair market value of the trust.

(b) A trustee, other than an interested trustee, or where 2 or more persons are acting as trustee, a majority of the trustees who are not an interested trustee (in either case hereafter "trustee''), may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, reconvert a total return unitrust to an income trust; or

(3) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (b)(3)b.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

c. At least 1 person receiving notice under each of paragraphs (b)(3)b.2. and (b)(3)b.3. of this section above is legally competent; and

d. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within 30 days of receipt of such notice.

(c) If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two or more persons are acting as trustee and are interested trustees, a majority of such interested trustees may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) Reconvert a total return unitrust to an income trust; or

(3) Change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

1. The percentage to be used to calculate the unitrust amount;

2. The method to be used in determining the fair market value of the trust; and

3. Which assets, if any, are to be excluded in determining the unitrust amount;

c. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, and the determinations of the disinterested person to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (c)(3)c.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

d. At least 1 person receiving notice under each of paragraphs (c)(3)c.2. and (c)(3)c.3. of this section is legally competent; and

e. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action or the determinations of the disinterested person within 30 days of receipt of such notice.

(d) If any trustee desires to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under the provisions of subsection (b) or (c) of this section above, the trustee may petition the Court of Chancery for such order as the trustee deems appropriate. In the event, however, there is only 1 trustee of such trust and such trustee is an interested trustee or in the event there are 2 or more trustees of such trust and a majority of them are interested trustees, the Court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the Court as shall be necessary to enable the Court to make its determinations hereunder.

(e) The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from fair market value for computing the unitrust amount.

(f) The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than 3 percent nor more than 5 percent, taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(g) A trustee may act pursuant to subsection (b) or subsection (c) of this section with respect to a trust for which both income and principal have been permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, provided, that:

(1) Instead of sending written notice to the persons described in paragraphs (b)(3)b.2. and (b)(3)b.3. of this section or paragraphs (c)(3)c.2. and (c)(3)c.3. of this section, as the case may be, the trustee shall send such written notice to the named charity or charities then entitled to receive income of the trust and, if no named charity or charities are entitled to receive all of such income, to the Attorney General of this State;

(2) Paragraph (b)(3)c. of this section or paragraph (c)(3)d. of this section, as the case may be, shall not apply to such action; and

(3) In each taxable year, the trustee shall distribute the greater of the unitrust amount and the amount required by I.R.C. § 4942 [26 U.S.C. § 4942].

(h) Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2) Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income described in I.R.C. § 1222(9) [26 U.S.C. § 1222(9)], may consider the unitrust amount as paid from net short-term capital gain described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) Shall then consider the unitrust amount as coming from the principal of the trust.

(i) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions (including provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases);

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(j) Conversion to a total return unitrust under the provisions of this section shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(k) In the case of a trust for which a marital deduction has been taken for federal tax purposes under I.R.C. § 2056 or § 2523 [26 U.S.C. § 2056 or § 2523], the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this section to the contrary.

(l) This section shall be construed as pertaining to the administration of a trust and shall be available to any trust including a trust initially converted to a total return unitrust under the laws of another jurisdiction that is administered in Delaware under Delaware law or to any trust, regardless of its place of administration, whose governing instrument provides that Delaware law governs matters of construction or administration unless:

(1) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(2) The trust is a pooled income fund described in I.R.C. § 642(c)(5) (26 U.S.C. § 642(c)(5)) or a charitable-remainder trust described in I.R.C. § 664(d) (26 U.S.C. § 664(d));

(3) The governing instrument expressly prohibits use of this section by specific reference to the section or expressly states the trustor's intent that net income not be calculated as a unitrust amount. A provision in the governing instrument that "The provisions of 12 Del. C. § 61-106, as amended, or any corresponding provision of future law, shall not be used in the administration of this trust.'' or "My trustee shall not determine the distributions to the income beneficiary as a unitrust amount.'' or similar words reflecting such intent shall be sufficient to preclude the use of this section.

(4) [Deleted.]

(m) Any trustee or disinterested person who in good faith takes or fails to take any action under this section shall not be liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the Court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

(n) This section shall be effective June 21, 2001, and shall be available to trusts in existence June 21, 2001, or created thereafter.

73 Del. Laws, c. 48, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 270, §§ 1-12; 75 Del. Laws, c. 97, § 17; 77 Del. Laws, c. 98, §§ 8-11; 77 Del. Laws, c. 330, § 10.;

§ 61-107 Express total return unitrusts.

(a) The following provisions shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than 3 nor more than 5 percent per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust.''

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in 1 year or more than 1 year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 61-106 of this title, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 61-106 of this title.

(e) If an express total return unitrust does not specifically or by reference to § 61-106 of this title deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a ''total return unitrust" within the meaning of § 61-106 of this title for purposes of applying § 61-106 of this title to the trust.

(f) The distribution of a fixed percentage of not less than 3 percent nor more than 5 percent reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in Internal Revenue Code ("I.R.C.'') § 1222(9) [26 U.S.C. § 1222(9)], from net realized short-term capital gain as described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net realized long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) From the principal of the trust.

(i) The trust instrument may provide that:

(1) Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

74 Del. Laws, c. 270, § 13; 77 Del. Laws, c. 98, § 12; 77 Del. Laws, c. 330, § 10.;



§ 61-104. Trustee's power to adjust

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in § 61-103(a) of this title, that the trustee is otherwise unable to comply with § 61-103(b) of this title.

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under the other sections of this chapter, and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) If the adjustment is from any amount that is permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If paragraph (c)(5), (6), (7), or (8) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraph (c)(1) through (6) or (c)(8) of this section or if the trustee determines that possessing or exercising the power will or might deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a) of this section.

(g) This section shall have no application to trusts governed by §§ 61-106 and 61-107 of this title. This section shall be construed as pertaining to the administration of a trust.

(h) Following the exercise of the power conferred by subsection (a) of this section to adjust principal to income, the trustee:

(1) Shall consider as ordinary income the amount so adjusted that is not capital gain net income described in paragraph (h)(2) of this section as paid from trust accounting income;

(2) After calculating the trust's capital gain net income described in § 1222(9) (26 U.S.C. § 1222(9)) of the Internal Revenue Code of 1986, as amended, may consider the amount so adjusted as paid from net short-term capital gain described in § 1222(5) (26 U.S. C. § 1222(5)) of the Internal Revenue Code of 1986, as amended, and then from net long-term capital gain described in § 1222(7) (26 U.S.C. § 1222(7)) of the Internal Revenue Code of 1986, as amended; and

(3) Shall then consider any remaining amount so adjusted as paid from the principal of the trust.

77 Del. Laws, c. 99, § 1; 77 Del. Laws, c. 330, § 21.;

§ 61-105 Judicial control of discretionary power.

(a) In any proceeding that involves a fiduciary's decision to exercise or refrain from the exercise of a discretionary power conferred upon the fiduciary by this chapter, the fiduciary's decision shall be changed by the court only if the court determines that the decision was an abuse of the fiduciary's discretion. A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

(b) The decisions to which subsection (a) of this section applies include:

(1) A decision under § 61-104(a) of this title as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

(2) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant, and the weight, if any, to be given to those factors, in deciding whether and to what extent to exercise the discretionary power conferred by § 61-104(a) of this title.

(c) If the court determines that a fiduciary has abused the fiduciary's discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

(3) To the extent that the court is unable, after applying paragraphs (c)(1) and (2) of this section, to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to 1 or more of the beneficiaries or the trust or both.

(d) In a proceeding brought by a fiduciary under this section, the court is to determine in accordance with the provisions of this section whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciary's discretion. If the petition or other pleading to the court describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

77 Del. Laws, c. 99, § 1.;

§ 61-106 Total return unitrusts.

(a) In this section:

(1) "Disinterested person'' means a person who is not a "related or subordinate party'' (as defined in § 672(c) of the Internal Revenue Code [26 U.S.C. § 672(c)] or any successor provision thereof (hereinafter referred to in this section as the "I.R.C.'')) with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee.

(2) "Income trust'' means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to 1 or more persons, either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to 1 or more such persons.

(3) "Interested distributee'' means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party'' (as defined in I.R.C. § 672(c) [26 U.S.C. § 672(c)]) with respect to such distributee.

(4) "Interested trustee'' means :

a. An individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed,

b. Any trustee who may be removed and replaced by an interested distributee and/or

c. An individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(5) "Total return unitrust'' means an income trust that has been converted under this section or the laws of any other jurisdiction that permits an income trust to be converted to a trust in which a unitrust amount is treated as the net income of the trust.

(6) "Trustee'' means all persons acting as trustee of the trust (except where expressly noted otherwise), whether acting in their discretion or on the direction of 1 or more persons acting in a fiduciary capacity.

(7) "Trustor'' means an individual who created an inter vivos or a testamentary trust.

(8) "Unitrust amount'' means an amount computed as a percentage of the fair market value of the trust.

(b) A trustee, other than an interested trustee, or where 2 or more persons are acting as trustee, a majority of the trustees who are not an interested trustee (in either case hereafter "trustee''), may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, reconvert a total return unitrust to an income trust; or

(3) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (b)(3)b.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

c. At least 1 person receiving notice under each of paragraphs (b)(3)b.2. and (b)(3)b.3. of this section above is legally competent; and

d. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within 30 days of receipt of such notice.

(c) If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two or more persons are acting as trustee and are interested trustees, a majority of such interested trustees may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) Reconvert a total return unitrust to an income trust; or

(3) Change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

1. The percentage to be used to calculate the unitrust amount;

2. The method to be used in determining the fair market value of the trust; and

3. Which assets, if any, are to be excluded in determining the unitrust amount;

c. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, and the determinations of the disinterested person to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (c)(3)c.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

d. At least 1 person receiving notice under each of paragraphs (c)(3)c.2. and (c)(3)c.3. of this section is legally competent; and

e. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action or the determinations of the disinterested person within 30 days of receipt of such notice.

(d) If any trustee desires to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under the provisions of subsection (b) or (c) of this section above, the trustee may petition the Court of Chancery for such order as the trustee deems appropriate. In the event, however, there is only 1 trustee of such trust and such trustee is an interested trustee or in the event there are 2 or more trustees of such trust and a majority of them are interested trustees, the Court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the Court as shall be necessary to enable the Court to make its determinations hereunder.

(e) The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from fair market value for computing the unitrust amount.

(f) The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than 3 percent nor more than 5 percent, taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(g) A trustee may act pursuant to subsection (b) or subsection (c) of this section with respect to a trust for which both income and principal have been permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, provided, that:

(1) Instead of sending written notice to the persons described in paragraphs (b)(3)b.2. and (b)(3)b.3. of this section or paragraphs (c)(3)c.2. and (c)(3)c.3. of this section, as the case may be, the trustee shall send such written notice to the named charity or charities then entitled to receive income of the trust and, if no named charity or charities are entitled to receive all of such income, to the Attorney General of this State;

(2) Paragraph (b)(3)c. of this section or paragraph (c)(3)d. of this section, as the case may be, shall not apply to such action; and

(3) In each taxable year, the trustee shall distribute the greater of the unitrust amount and the amount required by I.R.C. § 4942 [26 U.S.C. § 4942].

(h) Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2) Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income described in I.R.C. § 1222(9) [26 U.S.C. § 1222(9)], may consider the unitrust amount as paid from net short-term capital gain described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) Shall then consider the unitrust amount as coming from the principal of the trust.

(i) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions (including provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases);

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(j) Conversion to a total return unitrust under the provisions of this section shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(k) In the case of a trust for which a marital deduction has been taken for federal tax purposes under I.R.C. § 2056 or § 2523 [26 U.S.C. § 2056 or § 2523], the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this section to the contrary.

(l) This section shall be construed as pertaining to the administration of a trust and shall be available to any trust including a trust initially converted to a total return unitrust under the laws of another jurisdiction that is administered in Delaware under Delaware law or to any trust, regardless of its place of administration, whose governing instrument provides that Delaware law governs matters of construction or administration unless:

(1) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(2) The trust is a pooled income fund described in I.R.C. § 642(c)(5) (26 U.S.C. § 642(c)(5)) or a charitable-remainder trust described in I.R.C. § 664(d) (26 U.S.C. § 664(d));

(3) The governing instrument expressly prohibits use of this section by specific reference to the section or expressly states the trustor's intent that net income not be calculated as a unitrust amount. A provision in the governing instrument that "The provisions of 12 Del. C. § 61-106, as amended, or any corresponding provision of future law, shall not be used in the administration of this trust.'' or "My trustee shall not determine the distributions to the income beneficiary as a unitrust amount.'' or similar words reflecting such intent shall be sufficient to preclude the use of this section.

(4) [Deleted.]

(m) Any trustee or disinterested person who in good faith takes or fails to take any action under this section shall not be liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the Court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

(n) This section shall be effective June 21, 2001, and shall be available to trusts in existence June 21, 2001, or created thereafter.

73 Del. Laws, c. 48, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 270, §§ 1-12; 75 Del. Laws, c. 97, § 17; 77 Del. Laws, c. 98, §§ 8-11; 77 Del. Laws, c. 330, § 10.;

§ 61-107 Express total return unitrusts.

(a) The following provisions shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than 3 nor more than 5 percent per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust.''

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in 1 year or more than 1 year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 61-106 of this title, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 61-106 of this title.

(e) If an express total return unitrust does not specifically or by reference to § 61-106 of this title deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a ''total return unitrust" within the meaning of § 61-106 of this title for purposes of applying § 61-106 of this title to the trust.

(f) The distribution of a fixed percentage of not less than 3 percent nor more than 5 percent reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in Internal Revenue Code ("I.R.C.'') § 1222(9) [26 U.S.C. § 1222(9)], from net realized short-term capital gain as described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net realized long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) From the principal of the trust.

(i) The trust instrument may provide that:

(1) Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

74 Del. Laws, c. 270, § 13; 77 Del. Laws, c. 98, § 12; 77 Del. Laws, c. 330, § 10.;



§ 61-105. Judicial control of discretionary power

(a) In any proceeding that involves a fiduciary's decision to exercise or refrain from the exercise of a discretionary power conferred upon the fiduciary by this chapter, the fiduciary's decision shall be changed by the court only if the court determines that the decision was an abuse of the fiduciary's discretion. A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

(b) The decisions to which subsection (a) of this section applies include:

(1) A decision under § 61-104(a) of this title as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

(2) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant, and the weight, if any, to be given to those factors, in deciding whether and to what extent to exercise the discretionary power conferred by § 61-104(a) of this title.

(c) If the court determines that a fiduciary has abused the fiduciary's discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

(3) To the extent that the court is unable, after applying paragraphs (c)(1) and (2) of this section, to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to 1 or more of the beneficiaries or the trust or both.

(d) In a proceeding brought by a fiduciary under this section, the court is to determine in accordance with the provisions of this section whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciary's discretion. If the petition or other pleading to the court describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

77 Del. Laws, c. 99, § 1.;

§ 61-106 Total return unitrusts.

(a) In this section:

(1) "Disinterested person'' means a person who is not a "related or subordinate party'' (as defined in § 672(c) of the Internal Revenue Code [26 U.S.C. § 672(c)] or any successor provision thereof (hereinafter referred to in this section as the "I.R.C.'')) with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee.

(2) "Income trust'' means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to 1 or more persons, either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to 1 or more such persons.

(3) "Interested distributee'' means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party'' (as defined in I.R.C. § 672(c) [26 U.S.C. § 672(c)]) with respect to such distributee.

(4) "Interested trustee'' means :

a. An individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed,

b. Any trustee who may be removed and replaced by an interested distributee and/or

c. An individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(5) "Total return unitrust'' means an income trust that has been converted under this section or the laws of any other jurisdiction that permits an income trust to be converted to a trust in which a unitrust amount is treated as the net income of the trust.

(6) "Trustee'' means all persons acting as trustee of the trust (except where expressly noted otherwise), whether acting in their discretion or on the direction of 1 or more persons acting in a fiduciary capacity.

(7) "Trustor'' means an individual who created an inter vivos or a testamentary trust.

(8) "Unitrust amount'' means an amount computed as a percentage of the fair market value of the trust.

(b) A trustee, other than an interested trustee, or where 2 or more persons are acting as trustee, a majority of the trustees who are not an interested trustee (in either case hereafter "trustee''), may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, reconvert a total return unitrust to an income trust; or

(3) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (b)(3)b.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

c. At least 1 person receiving notice under each of paragraphs (b)(3)b.2. and (b)(3)b.3. of this section above is legally competent; and

d. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within 30 days of receipt of such notice.

(c) If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two or more persons are acting as trustee and are interested trustees, a majority of such interested trustees may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) Reconvert a total return unitrust to an income trust; or

(3) Change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

1. The percentage to be used to calculate the unitrust amount;

2. The method to be used in determining the fair market value of the trust; and

3. Which assets, if any, are to be excluded in determining the unitrust amount;

c. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, and the determinations of the disinterested person to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (c)(3)c.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

d. At least 1 person receiving notice under each of paragraphs (c)(3)c.2. and (c)(3)c.3. of this section is legally competent; and

e. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action or the determinations of the disinterested person within 30 days of receipt of such notice.

(d) If any trustee desires to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under the provisions of subsection (b) or (c) of this section above, the trustee may petition the Court of Chancery for such order as the trustee deems appropriate. In the event, however, there is only 1 trustee of such trust and such trustee is an interested trustee or in the event there are 2 or more trustees of such trust and a majority of them are interested trustees, the Court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the Court as shall be necessary to enable the Court to make its determinations hereunder.

(e) The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from fair market value for computing the unitrust amount.

(f) The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than 3 percent nor more than 5 percent, taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(g) A trustee may act pursuant to subsection (b) or subsection (c) of this section with respect to a trust for which both income and principal have been permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, provided, that:

(1) Instead of sending written notice to the persons described in paragraphs (b)(3)b.2. and (b)(3)b.3. of this section or paragraphs (c)(3)c.2. and (c)(3)c.3. of this section, as the case may be, the trustee shall send such written notice to the named charity or charities then entitled to receive income of the trust and, if no named charity or charities are entitled to receive all of such income, to the Attorney General of this State;

(2) Paragraph (b)(3)c. of this section or paragraph (c)(3)d. of this section, as the case may be, shall not apply to such action; and

(3) In each taxable year, the trustee shall distribute the greater of the unitrust amount and the amount required by I.R.C. § 4942 [26 U.S.C. § 4942].

(h) Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2) Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income described in I.R.C. § 1222(9) [26 U.S.C. § 1222(9)], may consider the unitrust amount as paid from net short-term capital gain described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) Shall then consider the unitrust amount as coming from the principal of the trust.

(i) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions (including provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases);

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(j) Conversion to a total return unitrust under the provisions of this section shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(k) In the case of a trust for which a marital deduction has been taken for federal tax purposes under I.R.C. § 2056 or § 2523 [26 U.S.C. § 2056 or § 2523], the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this section to the contrary.

(l) This section shall be construed as pertaining to the administration of a trust and shall be available to any trust including a trust initially converted to a total return unitrust under the laws of another jurisdiction that is administered in Delaware under Delaware law or to any trust, regardless of its place of administration, whose governing instrument provides that Delaware law governs matters of construction or administration unless:

(1) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(2) The trust is a pooled income fund described in I.R.C. § 642(c)(5) (26 U.S.C. § 642(c)(5)) or a charitable-remainder trust described in I.R.C. § 664(d) (26 U.S.C. § 664(d));

(3) The governing instrument expressly prohibits use of this section by specific reference to the section or expressly states the trustor's intent that net income not be calculated as a unitrust amount. A provision in the governing instrument that "The provisions of 12 Del. C. § 61-106, as amended, or any corresponding provision of future law, shall not be used in the administration of this trust.'' or "My trustee shall not determine the distributions to the income beneficiary as a unitrust amount.'' or similar words reflecting such intent shall be sufficient to preclude the use of this section.

(4) [Deleted.]

(m) Any trustee or disinterested person who in good faith takes or fails to take any action under this section shall not be liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the Court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

(n) This section shall be effective June 21, 2001, and shall be available to trusts in existence June 21, 2001, or created thereafter.

73 Del. Laws, c. 48, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 270, §§ 1-12; 75 Del. Laws, c. 97, § 17; 77 Del. Laws, c. 98, §§ 8-11; 77 Del. Laws, c. 330, § 10.;

§ 61-107 Express total return unitrusts.

(a) The following provisions shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than 3 nor more than 5 percent per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust.''

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in 1 year or more than 1 year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 61-106 of this title, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 61-106 of this title.

(e) If an express total return unitrust does not specifically or by reference to § 61-106 of this title deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a ''total return unitrust" within the meaning of § 61-106 of this title for purposes of applying § 61-106 of this title to the trust.

(f) The distribution of a fixed percentage of not less than 3 percent nor more than 5 percent reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in Internal Revenue Code ("I.R.C.'') § 1222(9) [26 U.S.C. § 1222(9)], from net realized short-term capital gain as described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net realized long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) From the principal of the trust.

(i) The trust instrument may provide that:

(1) Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

74 Del. Laws, c. 270, § 13; 77 Del. Laws, c. 98, § 12; 77 Del. Laws, c. 330, § 10.;



§ 61-106. Total return unitrusts

(a) In this section:

(1) "Disinterested person'' means a person who is not a "related or subordinate party'' (as defined in § 672(c) of the Internal Revenue Code [26 U.S.C. § 672(c)] or any successor provision thereof (hereinafter referred to in this section as the "I.R.C.'')) with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee.

(2) "Income trust'' means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to 1 or more persons, either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to 1 or more such persons.

(3) "Interested distributee'' means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party'' (as defined in I.R.C. § 672(c) [26 U.S.C. § 672(c)]) with respect to such distributee.

(4) "Interested trustee'' means :

a. An individual trustee to whom the net income or principal of the trust can currently be distributed or would be distributed if the trust were then to terminate and be distributed,

b. Any trustee who may be removed and replaced by an interested distributee and/or

c. An individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(5) "Total return unitrust'' means an income trust that has been converted under this section or the laws of any other jurisdiction that permits an income trust to be converted to a trust in which a unitrust amount is treated as the net income of the trust.

(6) "Trustee'' means all persons acting as trustee of the trust (except where expressly noted otherwise), whether acting in their discretion or on the direction of 1 or more persons acting in a fiduciary capacity.

(7) "Trustor'' means an individual who created an inter vivos or a testamentary trust.

(8) "Unitrust amount'' means an amount computed as a percentage of the fair market value of the trust.

(b) A trustee, other than an interested trustee, or where 2 or more persons are acting as trustee, a majority of the trustees who are not an interested trustee (in either case hereafter "trustee''), may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, reconvert a total return unitrust to an income trust; or

(3) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (b)(3)b.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

c. At least 1 person receiving notice under each of paragraphs (b)(3)b.2. and (b)(3)b.3. of this section above is legally competent; and

d. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within 30 days of receipt of such notice.

(c) If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two or more persons are acting as trustee and are interested trustees, a majority of such interested trustees may, in its sole discretion and without the approval of the Court of Chancery:

(1) Convert an income trust to a total return unitrust;

(2) Reconvert a total return unitrust to an income trust; or

(3) Change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust if:

a. The trustee adopts a written policy for the trust providing:

1. In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

2. In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

3. That the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust will be changed as stated in the policy;

b. The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

1. The percentage to be used to calculate the unitrust amount;

2. The method to be used in determining the fair market value of the trust; and

3. Which assets, if any, are to be excluded in determining the unitrust amount;

c. The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, and the determinations of the disinterested person to:

1. The trustor of the trust, if living;

2. All living persons who are currently receiving or eligible to receive distributions of income of the trust;

3. Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under paragraph (c)(3)c.2. of this section were to terminate at the time of the giving of such notice; and

4. All persons acting as adviser or protector of the trust;

d. At least 1 person receiving notice under each of paragraphs (c)(3)c.2. and (c)(3)c.3. of this section is legally competent; and

e. No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action or the determinations of the disinterested person within 30 days of receipt of such notice.

(d) If any trustee desires to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount and/or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under the provisions of subsection (b) or (c) of this section above, the trustee may petition the Court of Chancery for such order as the trustee deems appropriate. In the event, however, there is only 1 trustee of such trust and such trustee is an interested trustee or in the event there are 2 or more trustees of such trust and a majority of them are interested trustees, the Court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the Court as shall be necessary to enable the Court to make its determinations hereunder.

(e) The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from fair market value for computing the unitrust amount.

(f) The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than 3 percent nor more than 5 percent, taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(g) A trustee may act pursuant to subsection (b) or subsection (c) of this section with respect to a trust for which both income and principal have been permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, provided, that:

(1) Instead of sending written notice to the persons described in paragraphs (b)(3)b.2. and (b)(3)b.3. of this section or paragraphs (c)(3)c.2. and (c)(3)c.3. of this section, as the case may be, the trustee shall send such written notice to the named charity or charities then entitled to receive income of the trust and, if no named charity or charities are entitled to receive all of such income, to the Attorney General of this State;

(2) Paragraph (b)(3)c. of this section or paragraph (c)(3)d. of this section, as the case may be, shall not apply to such action; and

(3) In each taxable year, the trustee shall distribute the greater of the unitrust amount and the amount required by I.R.C. § 4942 [26 U.S.C. § 4942].

(h) Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2) Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income described in I.R.C. § 1222(9) [26 U.S.C. § 1222(9)], may consider the unitrust amount as paid from net short-term capital gain described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) Shall then consider the unitrust amount as coming from the principal of the trust.

(i) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions (including provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases);

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(j) Conversion to a total return unitrust under the provisions of this section shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(k) In the case of a trust for which a marital deduction has been taken for federal tax purposes under I.R.C. § 2056 or § 2523 [26 U.S.C. § 2056 or § 2523], the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this section to the contrary.

(l) This section shall be construed as pertaining to the administration of a trust and shall be available to any trust including a trust initially converted to a total return unitrust under the laws of another jurisdiction that is administered in Delaware under Delaware law or to any trust, regardless of its place of administration, whose governing instrument provides that Delaware law governs matters of construction or administration unless:

(1) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(2) The trust is a pooled income fund described in I.R.C. § 642(c)(5) (26 U.S.C. § 642(c)(5)) or a charitable-remainder trust described in I.R.C. § 664(d) (26 U.S.C. § 664(d));

(3) The governing instrument expressly prohibits use of this section by specific reference to the section or expressly states the trustor's intent that net income not be calculated as a unitrust amount. A provision in the governing instrument that "The provisions of 12 Del. C. § 61-106, as amended, or any corresponding provision of future law, shall not be used in the administration of this trust.'' or "My trustee shall not determine the distributions to the income beneficiary as a unitrust amount.'' or similar words reflecting such intent shall be sufficient to preclude the use of this section.

(4) [Deleted.]

(m) Any trustee or disinterested person who in good faith takes or fails to take any action under this section shall not be liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the Court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

(n) This section shall be effective June 21, 2001, and shall be available to trusts in existence June 21, 2001, or created thereafter.

73 Del. Laws, c. 48, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 270, §§ 1-12; 75 Del. Laws, c. 97, § 17; 77 Del. Laws, c. 98, §§ 8-11; 77 Del. Laws, c. 330, § 10.;

§ 61-107 Express total return unitrusts.

(a) The following provisions shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than 3 nor more than 5 percent per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust.''

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in 1 year or more than 1 year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 61-106 of this title, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 61-106 of this title.

(e) If an express total return unitrust does not specifically or by reference to § 61-106 of this title deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a ''total return unitrust" within the meaning of § 61-106 of this title for purposes of applying § 61-106 of this title to the trust.

(f) The distribution of a fixed percentage of not less than 3 percent nor more than 5 percent reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in Internal Revenue Code ("I.R.C.'') § 1222(9) [26 U.S.C. § 1222(9)], from net realized short-term capital gain as described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net realized long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) From the principal of the trust.

(i) The trust instrument may provide that:

(1) Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

74 Del. Laws, c. 270, § 13; 77 Del. Laws, c. 98, § 12; 77 Del. Laws, c. 330, § 10.;



§ 61-107. Express total return unitrusts

(a) The following provisions shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than 3 nor more than 5 percent per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust.''

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in 1 year or more than 1 year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 61-106 of this title, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 61-106 of this title.

(e) If an express total return unitrust does not specifically or by reference to § 61-106 of this title deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a ''total return unitrust" within the meaning of § 61-106 of this title for purposes of applying § 61-106 of this title to the trust.

(f) The distribution of a fixed percentage of not less than 3 percent nor more than 5 percent reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in Internal Revenue Code ("I.R.C.'') § 1222(9) [26 U.S.C. § 1222(9)], from net realized short-term capital gain as described in I.R.C. § 1222(5) [26 U.S.C. § 1222(5)] and then from net realized long-term capital gain described in I.R.C. § 1222(7) [26 U.S.C. § 1222(7)]; and

(4) From the principal of the trust.

(i) The trust instrument may provide that:

(1) Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

74 Del. Laws, c. 270, § 13; 77 Del. Laws, c. 98, § 12; 77 Del. Laws, c. 330, § 10.;






Subchapter II Decedent's Estate or Terminating Income Interest [Effective Aug. 1, 2009]

§ 61-201. Determination and distribution of net income

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in subchapters III through V of this chapter which apply to trustees and the rules in paragraph (5) of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in subchapters III through V of this chapter that apply to trustees and by:

(A) Including in net income all income from property used to discharge liabilities;

(B) Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under paragraph (2) of this section or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4) A fiduciary shall distribute the net income remaining after distributions required by paragraph (3) of this section in the manner described in § 61-202 of this title to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in paragraph (1) of this section because of a payment described in § 61-501 or § 61-502 of this title to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

77 Del. Laws, c. 99, § 1.;

§ 61-202 Distribution to residuary and remainder beneficiaries.

(a) Each beneficiary described in § 61-201(4) of this title is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

77 Del. Laws, c. 99, § 1.;



§ 61-202. Distribution to residuary and remainder beneficiaries

(a) Each beneficiary described in § 61-201(4) of this title is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

77 Del. Laws, c. 99, § 1.;






Subchapter III Apportionment at Beginning and End of Income Interest [Effective Aug. 1, 2009]

§ 61-301. When right to income begins and ends

(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust:

(1) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2) On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

77 Del. Laws, c. 99, § 1.;

§ 61-302 Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a) A trustee shall allocate an income receipt or disbursement other than 1 to which § 61-201(1) of this title applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which § 61-401 of this title applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

77 Del. Laws, c. 99, § 1.;

§ 61-303 Apportionment when income interest ends.

(a) In this section, "undistributed income'' means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5 percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

77 Del. Laws, c. 99, § 1.;



§ 61-302. Apportionment of receipts and disbursements when decedent dies or income interest begins

(a) A trustee shall allocate an income receipt or disbursement other than 1 to which § 61-201(1) of this title applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which § 61-401 of this title applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

77 Del. Laws, c. 99, § 1.;

§ 61-303 Apportionment when income interest ends.

(a) In this section, "undistributed income'' means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5 percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

77 Del. Laws, c. 99, § 1.;



§ 61-303. Apportionment when income interest ends

(a) In this section, "undistributed income'' means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5 percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

77 Del. Laws, c. 99, § 1.;






Subchapter IV Allocation of Receipts During Administration of Trust [Effective Aug. 1, 2009]

§ 61-401. Character of receipts

(a) In this section, "entity'' means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, statutory trust or any other organization in which a trustee has an interest other than a trust or estate to which § 61-402 of this title applies, a business or activity to which § 61-403 of this title applies, or an asset-backed security to which § 61-415 of this title applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) Subject to subsection (f) of this section, a trustee shall allocate the following receipts from an entity to principal:

(1) Property other than money; provided that if a trustee receives an option to receive a distribution in the form of money or in the form of property and elects to receive the distribution in the form of property, such distribution shall be deemed to be a distribution of money;

(2) Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) Money received in total or partial liquidation of the entity; and

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) Subject to subsection (f) of this section, to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) If the total amount of money and property received in a distribution or series of related distributions is greater than 20 percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under paragraph (d)(2) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors or by a person authorized by such board of directors or comparable person or group of persons to make such a statement.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 15.;

§ 61-402 Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, § 61-401 or § 61-415 of this title applies to a receipt from the trust.

77 Del. Laws, c. 99, § 1.;

§ 61-403 Business and other activities conducted by an estate.

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which § 61-414 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-404 Principal receipts.

A trustee shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this subchapter;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in § 61-502(a)(7) of this title or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in subchapter III of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-405 Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

77 Del. Laws, c. 99, § 1.;

§ 61-406 Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than 1 year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within 1 year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 61-409, § 61-410, § 61-411, § 61-412, § 61-414 or § 61-415 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-407 Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 61-403 of this title, loss of profits from a business.

(c) This section does not apply to a contract to which § 61-409 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-408 Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 61-409, § 61-410, § 61-411, § 61-412 or § 61-415 of this title is insubstantial, the trustee may allocate the entire amount to principal unless 1 of the circumstances described in § 61-104(c) of this title applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 61-104(d) of this title and may be released for the reasons and in the manner described in § 61-104(e) of this title. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

77 Del. Laws, c. 99, § 1.;

§ 61-409 Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-402. Distribution from trust or estate

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, § 61-401 or § 61-415 of this title applies to a receipt from the trust.

77 Del. Laws, c. 99, § 1.;

§ 61-403 Business and other activities conducted by an estate.

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which § 61-414 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-404 Principal receipts.

A trustee shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this subchapter;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in § 61-502(a)(7) of this title or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in subchapter III of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-405 Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

77 Del. Laws, c. 99, § 1.;

§ 61-406 Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than 1 year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within 1 year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 61-409, § 61-410, § 61-411, § 61-412, § 61-414 or § 61-415 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-407 Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 61-403 of this title, loss of profits from a business.

(c) This section does not apply to a contract to which § 61-409 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-408 Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 61-409, § 61-410, § 61-411, § 61-412 or § 61-415 of this title is insubstantial, the trustee may allocate the entire amount to principal unless 1 of the circumstances described in § 61-104(c) of this title applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 61-104(d) of this title and may be released for the reasons and in the manner described in § 61-104(e) of this title. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

77 Del. Laws, c. 99, § 1.;

§ 61-409 Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-403. Business and other activities conducted by an estate

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which § 61-414 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-404 Principal receipts.

A trustee shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this subchapter;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in § 61-502(a)(7) of this title or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in subchapter III of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-405 Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

77 Del. Laws, c. 99, § 1.;

§ 61-406 Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than 1 year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within 1 year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 61-409, § 61-410, § 61-411, § 61-412, § 61-414 or § 61-415 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-407 Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 61-403 of this title, loss of profits from a business.

(c) This section does not apply to a contract to which § 61-409 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-408 Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 61-409, § 61-410, § 61-411, § 61-412 or § 61-415 of this title is insubstantial, the trustee may allocate the entire amount to principal unless 1 of the circumstances described in § 61-104(c) of this title applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 61-104(d) of this title and may be released for the reasons and in the manner described in § 61-104(e) of this title. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

77 Del. Laws, c. 99, § 1.;

§ 61-409 Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-404. Principal receipts

A trustee shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this subchapter;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in § 61-502(a)(7) of this title or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in subchapter III of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-405 Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

77 Del. Laws, c. 99, § 1.;

§ 61-406 Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than 1 year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within 1 year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 61-409, § 61-410, § 61-411, § 61-412, § 61-414 or § 61-415 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-407 Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 61-403 of this title, loss of profits from a business.

(c) This section does not apply to a contract to which § 61-409 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-408 Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 61-409, § 61-410, § 61-411, § 61-412 or § 61-415 of this title is insubstantial, the trustee may allocate the entire amount to principal unless 1 of the circumstances described in § 61-104(c) of this title applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 61-104(d) of this title and may be released for the reasons and in the manner described in § 61-104(e) of this title. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

77 Del. Laws, c. 99, § 1.;

§ 61-409 Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-405. Rental property

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

77 Del. Laws, c. 99, § 1.;

§ 61-406 Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than 1 year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within 1 year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 61-409, § 61-410, § 61-411, § 61-412, § 61-414 or § 61-415 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-407 Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 61-403 of this title, loss of profits from a business.

(c) This section does not apply to a contract to which § 61-409 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-408 Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 61-409, § 61-410, § 61-411, § 61-412 or § 61-415 of this title is insubstantial, the trustee may allocate the entire amount to principal unless 1 of the circumstances described in § 61-104(c) of this title applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 61-104(d) of this title and may be released for the reasons and in the manner described in § 61-104(e) of this title. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

77 Del. Laws, c. 99, § 1.;

§ 61-409 Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-406. Obligation to pay money

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than 1 year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within 1 year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 61-409, § 61-410, § 61-411, § 61-412, § 61-414 or § 61-415 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-407 Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 61-403 of this title, loss of profits from a business.

(c) This section does not apply to a contract to which § 61-409 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-408 Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 61-409, § 61-410, § 61-411, § 61-412 or § 61-415 of this title is insubstantial, the trustee may allocate the entire amount to principal unless 1 of the circumstances described in § 61-104(c) of this title applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 61-104(d) of this title and may be released for the reasons and in the manner described in § 61-104(e) of this title. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

77 Del. Laws, c. 99, § 1.;

§ 61-409 Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-407. Insurance policies and similar contracts

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 61-403 of this title, loss of profits from a business.

(c) This section does not apply to a contract to which § 61-409 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-408 Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 61-409, § 61-410, § 61-411, § 61-412 or § 61-415 of this title is insubstantial, the trustee may allocate the entire amount to principal unless 1 of the circumstances described in § 61-104(c) of this title applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 61-104(d) of this title and may be released for the reasons and in the manner described in § 61-104(e) of this title. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

77 Del. Laws, c. 99, § 1.;

§ 61-409 Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-408. Insubstantial allocations not required

If a trustee determines that an allocation between principal and income required by § 61-409, § 61-410, § 61-411, § 61-412 or § 61-415 of this title is insubstantial, the trustee may allocate the entire amount to principal unless 1 of the circumstances described in § 61-104(c) of this title applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 61-104(d) of this title and may be released for the reasons and in the manner described in § 61-104(e) of this title. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

77 Del. Laws, c. 99, § 1.;

§ 61-409 Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-409. Deferred compensation, annuities, and similar payments

(a) In this section:

(1) "Payment'' means a payment that a trustee may receive over a fixed number of years or during the life of 1 or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f) and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund'' includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 5 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made'' to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (c) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under § 2056(b)(7) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)], as amended, has been made, or

(2) A trust that qualifies for the marital deduction under § 2056(b)(5) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(5)], as amended.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under § 2056(b)(7)(C) of the Internal Revenue Code of 1986 [26 U.S.C. § 2056(b)(7)(C)], as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent that the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under § 7520 of the Internal Revenue Code of 1986 [26 U.S.C. § 7520], as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 61-410 of this title applies.

77 Del. Laws, c. 99, § 1.;

§ 61-410 Liquidating asset.

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-410. Liquidating asset

(a) In this section, "liquidating asset'' means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to § 61-409 of this title, resources subject to § 61-411 of this title, timber subject to § 61-412 of this title, an activity subject to § 61-414 of this title, an asset subject to § 61-415 of this title, or any asset for which the trustee establishes a reserve for depreciation under § 61-503 of this title.

(b) A trustee shall allocate to income 5 percent of the receipts from a liquidating asset and the balance to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-411 Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-411. Minerals, water and other natural resources

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 95 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in paragraph (a)(1), (2), or (3) of this section, 95 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 95 percent of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on August 1, 2009, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in minerals, water, or other natural resources after August 1, 2009, the trustee shall allocate receipts from the interest as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-412 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-412. Timber

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a)(1) and (2) of this section; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a)(1), (2), or (3) of this section.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on August 1, 2009, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before August 1, 2009. If the trust acquires an interest in timberland after August 1, 2009, the trustee shall allocate net receipts from the sale of timber and related products as provided in the provisions of this chapter.

77 Del. Laws, c. 99, § 1.;

§ 61-413 Property not productive of income.

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-413. Property not productive of income

Upon request of the income beneficiary, if the trustee determines that the assets of a trust consist substantially of property that does not provide the income beneficiary with a reasonable income from or use of the trust assets, and that the amounts that the trustee transfers from principal to income under § 61-104 of this title and distributes to the income beneficiary from principal pursuant to the terms of the trust are insufficient to provide the income beneficiary with the beneficial enjoyment of the income interest, the trustee shall make such property productive of income, convert such property within a reasonable time, or exercise the power conferred by § 61-104(a) of this title, as such action or combination of actions are deemed appropriate in the trustee's discretion.

77 Del. Laws, c. 99, § 1; 78 Del. Laws, c. 117, § 16.;

§ 61-414 Derivatives and options.

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-414. Derivatives and options

(a) In this section, "derivative'' means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 61-403 of this title for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

77 Del. Laws, c. 99, § 1.;

§ 61-415 Asset-backed securities.

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;



§ 61-415. Asset-backed securities

(a) In this section, "asset-backed security'' means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which § 61-401 or § 61-409 of this title applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives 1 or more payments in exchange for the trust's entire interest in an asset-backed security in 1 accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 5 percent of the payment to income and the balance to principal.

77 Del. Laws, c. 99, § 1.;






Subchapter V Allocation of Disbursements During Administration of Trust [Effective Aug. 1, 2009]

§ 61-501. Disbursements from income

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which § 61-201(2)(B) or (C) of this title applies:

(1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

77 Del. Laws, c. 99, § 1.;

§ 61-502 Disbursements from principal.

(a) A trustee shall make the following disbursements from principal:

(1) The remaining 1/2 of the disbursements described in § 61-501(1) and (2) of this title;

(2) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) Premiums paid on a policy of insurance not described in § 61-501(4) of this title of which the trust is the owner and beneficiary;

(6) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

77 Del. Laws, c. 99, § 1.;

§ 61-503 Transfers from income to principal for depreciation.

(a) In this section, "depreciation'' means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than 1 year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent's estate; or

(3) Under this section if the trustee is accounting under § 61-403 of this title for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.

77 Del. Laws, c. 99, § 1.;

§ 61-504 Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in 1 or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) Disbursements described in § 61-502(a)(7) of this title.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a) of this section.

77 Del. Laws, c. 99, § 1.;

§ 61-505 Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c) of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

77 Del. Laws, c. 99, § 1.;

§ 61-506 Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

77 Del. Laws, c. 99, § 1.;



§ 61-502. Disbursements from principal

(a) A trustee shall make the following disbursements from principal:

(1) The remaining 1/2 of the disbursements described in § 61-501(1) and (2) of this title;

(2) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) Premiums paid on a policy of insurance not described in § 61-501(4) of this title of which the trust is the owner and beneficiary;

(6) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

77 Del. Laws, c. 99, § 1.;

§ 61-503 Transfers from income to principal for depreciation.

(a) In this section, "depreciation'' means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than 1 year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent's estate; or

(3) Under this section if the trustee is accounting under § 61-403 of this title for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.

77 Del. Laws, c. 99, § 1.;

§ 61-504 Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in 1 or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) Disbursements described in § 61-502(a)(7) of this title.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a) of this section.

77 Del. Laws, c. 99, § 1.;

§ 61-505 Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c) of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

77 Del. Laws, c. 99, § 1.;

§ 61-506 Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

77 Del. Laws, c. 99, § 1.;



§ 61-503. Transfers from income to principal for depreciation

(a) In this section, "depreciation'' means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than 1 year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent's estate; or

(3) Under this section if the trustee is accounting under § 61-403 of this title for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.

77 Del. Laws, c. 99, § 1.;

§ 61-504 Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in 1 or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) Disbursements described in § 61-502(a)(7) of this title.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a) of this section.

77 Del. Laws, c. 99, § 1.;

§ 61-505 Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c) of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

77 Del. Laws, c. 99, § 1.;

§ 61-506 Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

77 Del. Laws, c. 99, § 1.;



§ 61-504. Transfers from income to reimburse principal

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in 1 or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) Disbursements described in § 61-502(a)(7) of this title.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a) of this section.

77 Del. Laws, c. 99, § 1.;

§ 61-505 Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c) of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

77 Del. Laws, c. 99, § 1.;

§ 61-506 Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

77 Del. Laws, c. 99, § 1.;



§ 61-505. Income taxes

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c) of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

77 Del. Laws, c. 99, § 1.;

§ 61-506 Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

77 Del. Laws, c. 99, § 1.;



§ 61-506. Adjustments between principal and income because of taxes

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

77 Del. Laws, c. 99, § 1.;






Subchapter VI Miscellaneous Provisions [Effective Aug. 1, 2009]

§ 61-601. Uniformity of application and construction

In applying and construing subchapters I through V of this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among States that enact the Uniform Principal and Income Act.

77 Del. Laws, c. 99, § 1.;

§ 61-602 Applicability of § 61-409 of this title.

Section 61-409 of this title applies to a trust described in § 61-409(d) of this title on and after the following dates:

(1) If the trust is not funded as of the effective date of this chapter, that is, August 1, 2009, the date of decedent's death.

(2) If the trust is initially funded in the calendar year beginning January 1, 2009, the date of the decedent's death.

(3) If the trust is not described in paragraph (1) or (2) of this section, January 1, 2009.

77 Del. Laws, c. 99, § 1.;

§ 61-603 Accounts with register of wills not affected.

Nothing in this chapter shall be construed to effect or change the form of accounting required under § 2301 of this title.

77 Del. Laws, c. 99, § 1.;

§ 61-604 Certain charitable remainder unitrusts.

(a) Notwithstanding any contrary provision of the chapter, if the trust instrument adopts the provisions of this section by reference, an increase in the value of the following investments owned by a charitable remainder unitrust of the type authorized in § 664(d)(3) of the Internal Revenue Code (26 U. S. C. § 664(d)(3)) or any successor provision thereof, is distributable as income when it becomes available for distribution:

(1) A zero coupon bond:

(2) An annuity contract before annuitization;

(3) A life insurance contract before the death of the insured;

(4) An interest in a common trust fund (as defined in § 584 of the Internal Revenue Code (26 U.S.C. § 584) or any successor provision thereof);

(5) An interest in partnership (as defined in § 7701 of the Internal Revenue Code (26 U.S.C § 7701) or any successor provision thereof); or

(6) Any other obligation for the payment of money that is payable at a future time in accordance with the a fixed, variable or discretionary schedule of appreciation in excess of the price at which it was issued.

(b) For purposes of this section the increase in value of an investment described in subsection (a) of this section is available for distribution only when the trustee receives cash on account of the investment. Any trust instrument executed prior to June 30, 1997, that incorporates by reference the provisions of former subsection (c) of this section, which existed prior to amendment effective June 30, 1997, shall be deemed to have incorporated by reference this subsection.

77 Del. Laws, c. 99, § 1.;

§ 61-605 Trusts governed by this act.

This chapter shall apply to any trust that is administered in Delaware under Delaware law or to any trust, wherever administered, whose governing instrument provides that the construction or administration of the trust be governed by Delaware law.

77 Del. Laws, c. 99, § 1.;



§ 61-602. Applicability of § 61-409 of this title

Section 61-409 of this title applies to a trust described in § 61-409(d) of this title on and after the following dates:

(1) If the trust is not funded as of the effective date of this chapter, that is, August 1, 2009, the date of decedent's death.

(2) If the trust is initially funded in the calendar year beginning January 1, 2009, the date of the decedent's death.

(3) If the trust is not described in paragraph (1) or (2) of this section, January 1, 2009.

77 Del. Laws, c. 99, § 1.;

§ 61-603 Accounts with register of wills not affected.

Nothing in this chapter shall be construed to effect or change the form of accounting required under § 2301 of this title.

77 Del. Laws, c. 99, § 1.;

§ 61-604 Certain charitable remainder unitrusts.

(a) Notwithstanding any contrary provision of the chapter, if the trust instrument adopts the provisions of this section by reference, an increase in the value of the following investments owned by a charitable remainder unitrust of the type authorized in § 664(d)(3) of the Internal Revenue Code (26 U. S. C. § 664(d)(3)) or any successor provision thereof, is distributable as income when it becomes available for distribution:

(1) A zero coupon bond:

(2) An annuity contract before annuitization;

(3) A life insurance contract before the death of the insured;

(4) An interest in a common trust fund (as defined in § 584 of the Internal Revenue Code (26 U.S.C. § 584) or any successor provision thereof);

(5) An interest in partnership (as defined in § 7701 of the Internal Revenue Code (26 U.S.C § 7701) or any successor provision thereof); or

(6) Any other obligation for the payment of money that is payable at a future time in accordance with the a fixed, variable or discretionary schedule of appreciation in excess of the price at which it was issued.

(b) For purposes of this section the increase in value of an investment described in subsection (a) of this section is available for distribution only when the trustee receives cash on account of the investment. Any trust instrument executed prior to June 30, 1997, that incorporates by reference the provisions of former subsection (c) of this section, which existed prior to amendment effective June 30, 1997, shall be deemed to have incorporated by reference this subsection.

77 Del. Laws, c. 99, § 1.;

§ 61-605 Trusts governed by this act.

This chapter shall apply to any trust that is administered in Delaware under Delaware law or to any trust, wherever administered, whose governing instrument provides that the construction or administration of the trust be governed by Delaware law.

77 Del. Laws, c. 99, § 1.;



§ 61-603. Accounts with register of wills not affected

Nothing in this chapter shall be construed to effect or change the form of accounting required under § 2301 of this title.

77 Del. Laws, c. 99, § 1.;

§ 61-604 Certain charitable remainder unitrusts.

(a) Notwithstanding any contrary provision of the chapter, if the trust instrument adopts the provisions of this section by reference, an increase in the value of the following investments owned by a charitable remainder unitrust of the type authorized in § 664(d)(3) of the Internal Revenue Code (26 U. S. C. § 664(d)(3)) or any successor provision thereof, is distributable as income when it becomes available for distribution:

(1) A zero coupon bond:

(2) An annuity contract before annuitization;

(3) A life insurance contract before the death of the insured;

(4) An interest in a common trust fund (as defined in § 584 of the Internal Revenue Code (26 U.S.C. § 584) or any successor provision thereof);

(5) An interest in partnership (as defined in § 7701 of the Internal Revenue Code (26 U.S.C § 7701) or any successor provision thereof); or

(6) Any other obligation for the payment of money that is payable at a future time in accordance with the a fixed, variable or discretionary schedule of appreciation in excess of the price at which it was issued.

(b) For purposes of this section the increase in value of an investment described in subsection (a) of this section is available for distribution only when the trustee receives cash on account of the investment. Any trust instrument executed prior to June 30, 1997, that incorporates by reference the provisions of former subsection (c) of this section, which existed prior to amendment effective June 30, 1997, shall be deemed to have incorporated by reference this subsection.

77 Del. Laws, c. 99, § 1.;

§ 61-605 Trusts governed by this act.

This chapter shall apply to any trust that is administered in Delaware under Delaware law or to any trust, wherever administered, whose governing instrument provides that the construction or administration of the trust be governed by Delaware law.

77 Del. Laws, c. 99, § 1.;



§ 61-604. Certain charitable remainder unitrusts

(a) Notwithstanding any contrary provision of the chapter, if the trust instrument adopts the provisions of this section by reference, an increase in the value of the following investments owned by a charitable remainder unitrust of the type authorized in § 664(d)(3) of the Internal Revenue Code (26 U. S. C. § 664(d)(3)) or any successor provision thereof, is distributable as income when it becomes available for distribution:

(1) A zero coupon bond:

(2) An annuity contract before annuitization;

(3) A life insurance contract before the death of the insured;

(4) An interest in a common trust fund (as defined in § 584 of the Internal Revenue Code (26 U.S.C. § 584) or any successor provision thereof);

(5) An interest in partnership (as defined in § 7701 of the Internal Revenue Code (26 U.S.C § 7701) or any successor provision thereof); or

(6) Any other obligation for the payment of money that is payable at a future time in accordance with the a fixed, variable or discretionary schedule of appreciation in excess of the price at which it was issued.

(b) For purposes of this section the increase in value of an investment described in subsection (a) of this section is available for distribution only when the trustee receives cash on account of the investment. Any trust instrument executed prior to June 30, 1997, that incorporates by reference the provisions of former subsection (c) of this section, which existed prior to amendment effective June 30, 1997, shall be deemed to have incorporated by reference this subsection.

77 Del. Laws, c. 99, § 1.;

§ 61-605 Trusts governed by this act.

This chapter shall apply to any trust that is administered in Delaware under Delaware law or to any trust, wherever administered, whose governing instrument provides that the construction or administration of the trust be governed by Delaware law.

77 Del. Laws, c. 99, § 1.;



§ 61-605. Trusts governed by this act

This chapter shall apply to any trust that is administered in Delaware under Delaware law or to any trust, wherever administered, whose governing instrument provides that the construction or administration of the trust be governed by Delaware law.

77 Del. Laws, c. 99, § 1.;












Title 13 - Domestic Relations

CHAPTER 1. MARRIAGE

Subchapter I General Provisions

§ 101. Void and voidable marriages

(a) A marriage is prohibited and void between a person and his or her ancestor, descendant, brother, sister, half-brother, half-sister, uncle, aunt, niece, nephew or first cousin.

(b) A marriage is prohibited, and is void from the time its nullity is declared by a court of competent jurisdiction at the instance of the innocent party, if either party thereto is:

(1)-(5) [Repealed.]

(6) Divorced, unless a certified copy of the divorce decree (last decree if such person has been divorced more than once) or a certificate of such divorce from the clerk of the court granting the divorce is inspected by the clerk of the peace to whom such person makes application for a marriage license, and unless such person may in other respects lawfully marry; and, if such decree or certificate cannot be obtained, the Resident Judge of the county where such license is desired or the person designated by the Resident Judge to grant such certificates as may be accepted under this paragraph may grant a certificate of the facts as stated by the applicant and the certificate may, for the purposes of this chapter, be accepted in lieu of a certified copy of a divorce decree;

(7) On probation or parole from any court or institution, unless such person first files with the clerk of the peace to whom such person makes application for a marriage license a written consent to such person's proposed marriage from the chief officer of such court or institution or from someone who is appointed by such officer to give such consent, and unless in other respects the applicant may lawfully marry.

(c) [Repealed.]

(d) A marriage obtained or recognized outside the State between persons prohibited by subsection (a) of this section shall not constitute a legal or valid marriage within the State.

(e) For all purposes of the laws of this State, 2 persons of the same gender who are parties to a legal union other than a marriage (whether designated as a civil union, a domestic partnership or another relationship) established in another jurisdiction shall be afforded and shall be subject to the same rights, benefits, protections, responsibilities, obligations and duties as are afforded and imposed upon married spouses (whether derived from statutes, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law, including in equity) if:

(1) Such legal union was validly entered into in such other jurisdiction;

(2) Such legal union would not be prohibited as a marriage by reason of subsection (a) of this section; and

(3) Such legal union affords and imposes on such individuals under the laws of the jurisdiction establishing such union substantially the same rights, benefits, protections, responsibilities, obligations and duties as a marriage.

Code 1852, §§ 1435-1437; 27 Del. Laws, c. 261, § 1; Code 1915, § 2992; 32 Del. Laws, c. 182, § 1; Code 1935, § 3485; 13 Del. C. 1953, § 101; 52 Del. Laws, c. 204; 54 Del. Laws, c. 34, § 1; 62 Del. Laws, c. 76, § 1; 65 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 375, §§ 1, 2; 76 Del. Laws, c. 48, § 1; 77 Del. Laws, c. 47, § 1; 79 Del. Laws, c. 19, § 1.;



§ 102. Entering into a prohibited marriage; penalty

The guilty party or parties to a marriage prohibited by § 101 of this title shall be fined $100, and in default of the payment of the fine shall be imprisoned not more than 30 days.

Code 1852, §§ 1435-1437; 27 Del. Laws, c. 261, § 1; Code 1915, § 2992; 32 Del. Laws, c. 182, § 1; Code 1935, § 3485; 13 Del. C. 1953, § 102.;



§ 103. Issuing license for or solemnizing prohibited marriage; penalty

Whoever, being authorized to issue a marriage license, knowingly or wilfully issues a license for a marriage prohibited by this chapter or, being authorized to solemnize a marriage, knowingly or wilfully assists in the contracting or solemnizing of a prohibited marriage, shall be fined $100, and in default of the payment of such fine shall be imprisoned not more than 30 days.

Code 1852, §§ 1435-1437; 27 Del. Laws, c. 261, § 1; Code 1915, § 2992; 32 Del. Laws, c. 182, § 1; Code 1935, § 3485; 13 Del. C. 1953, § 103.;



§ 104. Entering into prohibited marriage outside the State; penalty

If a marriage prohibited by this chapter is contracted or solemnized outside of the State, when the legal residence of either party to the marriage is in this State, and the parties thereto shall afterwards live and cohabit as spouses within the State, they shall be punished in the same manner as though the marriage had been contracted in this State.

27 Del. Laws, c. 261, § 1; Code 1915, § 2992; 32 Del. Laws, c. 182, § 1; Code 1935, § 3485; 13 Del. C. 1953, § 104; 70 Del. Laws, c. 186, § 1.;



§ 105. Status of children of prohibited marriages

Children of void or voidable marriages shall be deemed to be legitimate.

27 Del. Laws, c. 261, § 1; Code 1915, § 2992; 32 Del. Laws, c. 182, § 1; Code 1935, § 3485; 13 Del. C. 1953, § 105.;



§ 106. Solemnization of marriages; production of license; penalty; registration of persons authorized to solemnize marriages

(a) A clergyperson or minister of any religion, current and former Judges of this State's Supreme Court, Superior Court, Family Court, Court of Chancery, Court of Common Pleas, Justice of the Peace Court, federal Judges, federal Magistrates, clerks of the peace of various counties and current and former judges from other jurisdictions with written authorization by the clerk of the peace from the county in Delaware where the ceremony is to be performed may solemnize marriages between persons who may lawfully enter into the matrimonial relation. The Clerk of the Peace in each county for good cause being shown may:

(1) Allow by written permit within that Clerk's respective county, any duly sworn member of another state's judiciary, to solemnize marriages in the State between persons who may lawfully enter into the matrimonial relation.

(2) Allow by written permit within that Clerk's respective county, the Clerk of the Peace from another county within the State to solemnize marriages in the State between persons who may lawfully enter into the matrimonial relation.

Within the limits of any incorporated municipality, the Mayor thereof may solemnize marriages between persons who may lawfully enter into matrimonial relation. Marriages shall be solemnized in the presence of at least 2 reputable witnesses who shall sign the certificate of marriage as prescribed by this chapter. Marriages may also be solemnized or contracted according to the forms and usages of any religious society. No marriage shall be solemnized or contracted without the production of a license issued pursuant to this chapter.

(b) For purposes of this section, the words "resident of this State" shall include the son or daughter of a person who has been domiciled within the State for 1 year or more, notwithstanding the actual place of residence of the son or daughter immediately prior to the date of the marriage.

(c) In the case of absence or disability of the duly elected Clerk of the Peace, the chief deputy or, if there is no chief deputy, a deputy employed in the office of the Clerk of the Peace, shall be authorized to solemnize marriages.

(d) Whoever, not being authorized by this section, solemnizes a marriage, shall be fined $100, and in default of the payment of such fine shall be imprisoned not more than 30 days, and such marriage shall be void, unless it is in other respects lawful and is consummated with the full belief of either of the parties in its validity.

(e) Other than as provided in this subsection, nothing in this section shall be construed to require any person (including any clergyperson or minister of any religion) authorized to solemnize a marriage to solemnize any marriage, and no such authorized person who fails or refuses for any reason to solemnize a marriage shall be subject to any fine or other penalty for such failure or refusal. Notwithstanding the preceding sentence, a clerk of the peace who issues a marriage license, or a deputy thereof, shall be required to perform a solemnization of such marriage if requested by the applicants for such license.

Code 1852, §§ 1438-1440; 17 Del. Laws, c. 207, § 9; 26 Del. Laws, c. 244, § 6; 27 Del. Laws, c. 261, § 2; Code 1915, §§ 2141, 2993; 32 Del. Laws, c. 182, § 1; Code 1935, §§ 2434, 3486; 13 Del. C. 1953, § 106; 49 Del. Laws, c. 220, § 12; 54 Del. Laws, c. 126, § 1; 57 Del. Laws, c. 129, § 1; 59 Del. Laws, c. 34, § 1; 63 Del. Laws, c. 21, §§ 1, 2; 63 Del. Laws, c. 403, § 1; 70 Del. Laws, c. 30, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 307, §§ 1, 2; 71 Del. Laws, c. 289, § 2; 72 Del. Laws, c. 82, § 1; 75 Del. Laws, c. 113, § 1; 76 Del. Laws, c. 24, § 1; 77 Del. Laws, c. 272, §§ 1-3; 79 Del. Laws, c. 19, § 2.;



§ 107. Marriage licenses; obtaining and delivery

(a) Persons intending to be married within this State shall obtain a marriage license at least 24 hours prior to the time of the ceremony.

(b) The license must be delivered to the person who is to officiate before the marriage can be lawfully performed. If the marriage is to be performed by or before any religious society, the license shall be delivered to the religious society or any officer thereof who is duly qualified according to § 106 of this title.

(c) A marriage license issued pursuant to this chapter shall entitle the parties thereto, subject to the other provisions of this chapter, to marry within 30 days from the date of its issuance. In the event the marriage ceremony is not performed within 30 days, said license shall be void and the parties must reapply to the appropriate issuing officer for another license to marry. No refund or rebate shall be given for the unused license, nor shall said license be reinstated or postdated. The procedure to secure another license shall be the same as that provided for the initial application.

(d) The Clerk of the Peace in each county for good cause being shown may:

(1) Shorten the time periods specified in subsection (a) of this section; or

(2) Lengthen the time period specified in subsection (c) of this section not to exceed 180 days.

27 Del. Laws, c. 261, § 3; Code 1915, § 2994; 32 Del. Laws, c. 182, § 1; Code 1935, § 3487; 13 Del. C. 1953, § 107; 53 Del. Laws, c. 136; 63 Del. Laws, c. 21, § 3; 71 Del. Laws, c. 289, § 1; 76 Del. Laws, c. 63, § 1.;



§ 108. Fee for issuing marriage licenses; prohibition of other charges

Clerks of the peace shall issue marriage licenses for $10 each, $4 of which shall be deposited by the clerks of the peace with the Department of Health and Social Services for each license delivered to the various clerks of the peace to defray the costs of the various forms and certificates required by this chapter. No charge shall be made for investigation to establish the validity of any papers required of certain applicants for marriage licenses under this chapter, nor shall any person in this State make any charge for the execution of any papers required under this chapter, except that this shall not be construed to prohibit a charge for the execution of any affidavits that are required under this chapter, and except that a charge may be made for the marriage license as provided in this chapter.

27 Del. Laws, c. 261, § 4; Code 1915, § 2995; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 1; Code 1935, § 3488; 13 Del. C. 1953, § 108; 54 Del. Laws, c. 126, § 2; 58 Del. Laws, c. 357, § 1; 63 Del. Laws, c. 220, §§ 1, 2; 70 Del. Laws, c. 149, § 8.;



§ 109. Licenses issued by the clerk of the peace

The several clerks of the peace of the various counties or their deputies, also known as the Marriage Bureau, shall issue all marriage licenses and shall sign them and affix the county seal thereto.

27 Del. Laws, c. 261, § 4; Code 1915, § 2995; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 1; Code 1935, § 3488; 13 Del. C. 1953, § 109; 54 Del. Laws, c. 126, § 3; 77 Del. Laws, c. 100, § 1.;



§ 110. Limitations on issuance of license

No marriage license shall be issued by a clerk of the peace when either of the parties applying for license to marry, at the time of making the application, is under the influence of intoxicating liquor or a narcotic drug or if papers that are required by this chapter are not delivered or if the issuing officer believes there is any legal impediment, as defined in this chapter, to the marriage of such parties.

27 Del. Laws, c. 261, § 4; Code 1915, § 2995; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 1; Code 1935, § 3488; 13 Del. C. 1953, § 110; 54 Del. Laws, c. 126, § 4.;



§ 111. Establishing validity of papers submitted by applicants; filing and inspection

Clerks of the peace shall examine and satisfy themselves of the validity of papers submitted to them by divorced persons, past or present patients of insane asylums, persons on probation or parole and minors and shall file such papers in the office of the recorder of the appropriate county. Such papers shall constitute a part of the application for marriage license, but shall be open to inspection of the public only upon order of the Resident Judge of the proper county or such person as the Judge may appoint to give such orders.

27 Del. Laws, c. 261, § 4; Code 1915, § 2995; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 1; Code 1935, § 3488; 13 Del. C. 1953, § 111.;



§ 112. Violations by clerk of the peace; penalties

Any clerk of the peace or deputy of such who knowingly or wilfully acts in violation of this chapter shall be fined $100, and in default of payment of such fine shall be imprisoned not more than 30 days.

27 Del. Laws, c. 261, § 4; Code 1915, § 2995; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 1; Code 1935, § 3488; 13 Del. C. 1953, § 112; 54 Del. Laws, c. 126, § 5.;



§ 113. Supplies of marriage licenses, books and other forms; form

(a) Marriage licenses, and other forms and books used in connection with the issuance of marriage licenses shall be furnished by the Department of Health and Social Services on request of the clerks of the peace.

(b) Judges shall supply certificates in whatever form they see fit to such divorced persons as they believe should receive them under this chapter.

(c) Superintendents of asylums for the insane shall supply certificates in whatever form they see fit to such persons as they believe should receive them under this chapter.

(d) In the case of an adult person who is on probation or parole from any court or institution, the chief officer of such court or institution, or such person as such officer may appoint to give consent to marry, shall supply such consent in whatever form such officer deems advisable to such applicants for marriage license as such officer believes may properly marry.

(e) Marriage licenses, books and forms shall be as prescribed by the Department of Health and Social Services or in this chapter. Each page of the Marriage Record Books for the use of clerks of the peace shall be numbered serially before delivery to the clerks of the peace.

27 Del. Laws, c. 261, § 4; Code 1915, § 2995; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 1; Code 1935, § 3488; 13 Del. C. 1953, § 113; 54 Del. Laws, c. 126, § 6; 70 Del. Laws, c. 149, §§ 9, 10; 70 Del. Laws, c. 186, § 1.;



§ 114. Retention of marriage license by celebrant

The person performing the marriage ceremony shall retain the original or a copy of the marriage license, as the Department of Health and Social Services shall direct, for not less than 1 year after the ceremony.

27 Del. Laws, c. 261, § 4; Code 1915, § 2995; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 1; Code 1935, § 3488; 13 Del. C. 1953, § 114; 54 Del. Laws, c. 126, § 7; 70 Del. Laws, c. 149, § 11.;



§ 115. Forms for marriage license; certificates of marriage

(a) The Department of Health and Social Services shall prescribe a marriage license form which shall be issued by the several clerks of the peace and such other forms, books, dockets and records as may be necessary to properly record marriages and the issuance of marriage licenses. The marriage license shall contain language authorizing any minister of the gospel or other person authorized by the law of the State to solemnize marriage and shall show: The earliest and latest time the marriage may be performed pursuant to the license, the place of issuance of the license, the names of the parties, the signature of the issuing authority and such other wording as the Department of Health and Social Services may prescribe. The license shall also contain a form of certification by the person performing the ceremony that the ceremony was performed and the date and time of the ceremony.

(b) The Department of Health and Social Services shall furnish to all persons authorized by law to solemnize marriages a suitable form for evidencing the marriage and the date and the place thereof, which form shall be completed and delivered without charge to the bride by the celebrant immediately after the ceremony. Such form may, but need not, be the original or a copy of the marriage license.

27 Del. Laws, c. 261, § 5; Code 1915, § 2996; 32 Del. Laws, c. 182, § 1; 38 Del. Laws, c. 161, § 1; Code 1935, § 3489; 13 Del. C. 1953, § 115; 54 Del. Laws, c. 126, § 8; 70 Del. Laws, c. 149, § 12; 70 Del. Laws, c. 186, § 1.;



§ 116. Duties of officer issuing marriage license

(a) The number on the marriage license shall be filled in by the issuing officer unless it has been previously affixed and shall be the same number as that appearing on the application. The issuing officer shall immediately note the issuance of a license in the appropriate Marriage Record Book prescribed by the Department of Health and Social Services.

(b) The officer issuing the license shall fill in all the blanks provided on the license. The place and precise time of issue and the earliest and latest time when the holders of the license may marry shall be shown and the issuing officer shall sign the marriage license.

(c) If any clerk of the peace fails to perform the duties required by this section, such clerk shall be fined $100.

27 Del. Laws, c. 84, § 15; 27 Del. Laws, c. 261, §§ 5, 6; Code 1915, §§ 2996, 2997; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 2; 38 Del. Laws, c. 161, § 1; Code 1935, §§ 3489, 3490; 13 Del. C. 1953, § 116; 54 Del. Laws, c. 126, § 9; 70 Del. Laws, c. 149, § 13; 70 Del. Laws, c. 186, § 1.;



§ 117. Forms to be sent to clerk of the peace; duties of the clerk

(a) The person performing the marriage shall, within 4 days after the ceremony, return to the issuing clerk of the peace such forms and papers as the Department of Health and Social Services may prescribe.

(b) The clerk of the peace shall immediately enter in the Marriage Record Book, as prescribed by the Department of Health and Social Services, the date of the marriage and the name of the person performing the ceremony.

27 Del. Laws, c. 261, § 5; Code 1915, § 2996; 32 Del. Laws, c. 182, § 1; 38 Del. Laws, c. 161, § 1; Code 1935, § 3489; 13 Del. C. 1953, § 117; 54 Del. Laws, c. 126, § 10; 70 Del. Laws, c. 149, § 14.;



§ 118. Failure to return certificate of marriage to clerk of the peace for recording; penalty

(a) Any person officiating a marriage in this State who fails to return the certificate of marriage to the issuing clerk of the peace for recording within 15 days of the marriage ceremony shall be assessed a $50 late fee by the issuing clerk of the peace.

(b) Any person with an unpaid civil penalty assessed by a clerk of the peace shall have that person's authorization to solemnize marriages in the State suspended until such penalty is paid in full.

27 Del. Laws, c. 261, § 5; Code 1915, § 2996; 32 Del. Laws, c. 182, § 1; 38 Del. Laws, c. 161, § 1; Code 1935, § 3489; 13 Del. C. 1953, § 118; 54 Del. Laws, c. 126, § 11; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 140, § 1.;



§ 119. Marriage Record Books and license stubs; public records; evidence

The Marriage Record Books and such other forms and records as may be prescribed by the Department of Health and Social Services shall be kept by the issuing officer in the issuing officer's office. They shall be public records open for the inspection of the public and shall be admitted as evidence of the facts therein contained in any court of record.

27 Del. Laws, c. 261, § 5; Code 1915, § 2996; 32 Del. Laws, c. 182, § 1; 38 Del. Laws, c. 161, § 1; Code 1935, § 3489; 13 Del. C. 1953, § 119; 54 Del. Laws, c. 126, § 12; 70 Del. Laws, c. 149, § 15; 70 Del. Laws, c. 186, § 1.;



§ 120. Marriage license application; appearance of parties; exception

Before any marriage license shall be issued by the issuing officer, the parties desiring to marry shall together appear before such officer to be examined upon oath or affirmation in the presence and hearing of each other according to the form prescribed in § 122 of this title to which the parties applying for the license shall subscribe their names. The license shall be issued only after it has been made to appear that no legal impediment to the proposed marriage exists. In the case of critical illness of 1 of the parties desiring to marry, the physician attending such party may appear for the ill party and make an application for a marriage license for such party, if such physician first makes an affidavit and delivers it to the issuing officer stating that in the opinion of said physician the party for whom said physician is acting is at the point of death and that this person may lawfully marry. The application for the marriage license shall be altered in such case to show that said physician acted as proxy and the affidavit of the physician shall be filed with the application.

27 Del. Laws, c. 84, § 15; 27 Del. Laws, c. 261, § 6; Code 1915, § 2997; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 2; Code 1935, § 3490; 13 Del. C. 1953, § 120; 54 Del. Laws, c. 126, § 13; 70 Del. Laws, c. 186, § 1.;



§ 121. Identification of applicants not known to issuing officer as residents of State

In the case of applicants for a marriage license who claim to be residents of the State, if neither of them is personally known to the marriage license issuing officer as a resident of the State, at least 1 of such applicants must be identified as a resident of the State to the satisfaction of the issuing officer by a reputable guarantor, who under oath shall fill in the proper portion on the page in the Marriage Record Books and shall duly sign it.

27 Del. Laws, c. 84, § 15; 27 Del. Laws, c. 261, § 6; Code 1915, § 2997; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 2; Code 1935, § 3490; 13 Del. C. 1953, § 121; 63 Del. Laws, c. 21, § 4; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 48, § 1.;



§ 122. Marriage license application

(a) The marriage license application shall be in the form prescribed and provided by the Department of Health and Social Services and shall be permanently preserved by the issuing officer in the manner as prescribed by the Department of Health and Social Services. The marriage license application shall include the following information and such other information as prescribed by the Department of Health and Social Services: date of application, full name, sex, race, social security number, birth date and occupation of applicants, names and addresses of parents of applicants, date and place of previous marriages, civil unions, domestic partnerships or other substantially similar legal unions, and termination of previous marriages, civil unions, domestic partnerships or other substantially similar legal unions, place and court where applicants are on probation or parole, if such they be, and time of application.

(b) The application shall contain a certification by each applicant that each applicant is not of a prohibited degree of relationship.

(c) The applicants and issuing officer shall sign the application and the issuing officer shall certify as follows:

"I believe neither party is now under the influence of intoxicating liquor nor a narcotic drug. I have demanded and examined such papers as are required by law and I am satisfied that they are properly executed. I know of no legal impediment to the proposed marriage of the above applicants."

The application shall also contain an appropriate affidavit form to be signed by persons certifying that an applicant is a resident of the State, if such certification is required.

27 Del. Laws, c. 84, § 15; 27 Del. Laws, c. 261, § 6; Code 1915, § 2997; 32 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 195, § 2; Code 1935, § 3490; 13 Del. C. 1953, § 122; 54 Del. Laws, c. 126, § 14; 70 Del. Laws, c. 149, § 16; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 58; 76 Del. Laws, c. 48, § 3; 79 Del. Laws, c. 19, § 3.;



§ 123. Marriage of minors; consent forms

(a) No individual under the age of 18 shall be granted a marriage license except under the provisions of subsection (b) of this section.

(b) If an applicant for a license to marry is under the age of 18 years, the license shall not be issued unless a Judge of the Family Court sitting in the county where the minor applicant resides signs an order allowing the applicant to marry in accordance with the procedure set forth in subsection (c) of this section. The Court shall make a decision on the petition in accordance with: the best interests of the minor seeking to be married; the wishes of the minor and such minor's parents or legal guardians; the mental and physical health of the individuals to be married; the criminal history of the individuals seeking to be married; whether the proposed marriage would violate any Delaware laws; and such other information which the Court deems appropriate.

(c) A parent, legal guardian or next friend on the minor's behalf shall petition the Family Court in the county where the minor applicant resides for an order allowing said applicant to marry.

(d) If the proposed marriage involves minors who reside in different counties within Delaware, the petition shall be filed in the county where the youngest minor resides.

(e), (f) [Repealed.]

27 Del. Laws, c. 261, § 7; Code 1915, § 2998; 32 Del. Laws, c. 182, § 1; Code 1935, § 3491; 45 Del. Laws, c. 241, § 28; 13 Del. C. 1953, § 123; 54 Del. Laws, c. 126, § 15; 55 Del. Laws, c. 102; 57 Del. Laws, c. 134, §§ 1, 2; 58 Del. Laws, c. 511, §§ 20, 21; 61 Del. Laws, c. 114, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 35, §§ 2-6.;



§ 124. Administration of oaths

Every person authorized by this chapter to issue licenses may administer oaths or affirmations to the parties applying for the license.

27 Del. Laws, c. 261, § 8; Code 1915, § 2999; 32 Del. Laws, c. 182, § 1; Code 1935, § 3492; 13 Del. C. 1953, § 124.;



§ 125. Validity of marriages performed prior to March 20, 1913

All marriages performed prior to March 20, 1913, by a minister of any religion, even though not a stated and ordained minister of the gospel, if otherwise valid, shall be as valid as if the same had been performed by a stated and ordained minister of the gospel.

27 Del. Laws, c. 261, § 10; Code 1915, § 3001; Code 1935, § 3494; 13 Del. C. 1953, § 125.;



§ 126. Validity of common-law or other lawful marriages

Nothing in this chapter shall be construed to render any common-law or other marriage, otherwise lawful, invalid by reason of the failure to take out a license as provided by this chapter.

27 Del. Laws, c. 261, § 9; Code 1915, § 3000; 32 Del. Laws, c. 182, § 1; Code 1935, § 3493; 13 Del. C. 1953, § 126.;



§ 127. False statement; penalty

If any person applying for a license under this chapter knowingly makes false answers to any of the inquiries of the person issuing the license, after having been sworn or affirmed to answer truly, said person shall be guilty of perjury, and if any person executing papers under this chapter executes them falsely, said person shall be subject to such penalties as the court may impose.

27 Del. Laws, c. 261, § 8; Code 1915, § 2999; 32 Del. Laws, c. 182, § 1; Code 1935, § 3492; 13 Del. C. 1953, § 127; 70 Del. Laws, c. 186, § 1.;



§ 128. Performance of marriage ceremony in violation of chapter; false certificate of marriage; penalties

Any person or religious society having authority to solemnize marriages who performs a marriage ceremony without the presentation of a license issued pursuant to this chapter, or who performs the same prior to the expiration of 24 hours from the time of the issuance of the license or more than 30 days after the time of the issuance of the license, shall be imprisoned not more than 6 months or fined not more than $500, or both. Any person or religious society having authority to solemnize marriages who shall make any false certificate of marriage shall be fined $100.

27 Del. Laws, c. 261, § 9; Code 1915, § 3000; 32 Del. Laws, c. 182, § 1; Code 1935, § 3493; 13 Del. C. 1953, § 128; 54 Del. Laws, c. 126, § 16; 76 Del. Laws, c. 63, § 2.;



§ 129. Equal treatment of marital relationships

(a) All laws of this State applicable to marriage or married spouses or the children of married spouses, whether derived from statutes, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law, including in equity, shall apply equally to same-gender and different-gender married couples and their children.

(b) Parties to a marriage shall be included in any definition or use of terms such as "dependent," "family," "husband," "wife," "widow," "widower," "immediate family," "next of kin," "spouse," "stepparent," "tenants by the entirety" and other terms, whether or not gender specific, that denote a spousal or familial relationship, or a person in a spousal or familial relationship, as those terms are used throughout the Code, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of the laws of this State, including in equity, regardless of whether the parties to a marriage are the same gender or different genders.

(c) To the extent that provisions of the laws of this State, whether derived from statutes, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law, including in equity, adopt, refer to, or rely upon in any manner, provisions of United States federal law that would have the effect of treating differently same-gender married spouses or their children as compared to different-gender married spouses or their children, same-gender married spouses and their children shall be treated in all respects by the laws of this State as if United States federal law recognizes a marriage between persons of the same gender in the same manner as the laws of this State.

(d) The rights of same-gender married spouses, with respect to a child of whom either spouse becomes the parent during their marriage, shall be the same as the rights (including presumptions of parentage, paternity and maternity in Chapter 8 of this title) of different-gender married spouses with respect to a child of whom either spouse becomes the parent during their marriage.

(e) Notwithstanding anything to the contrary contained in, and in addition to any other rights afforded under, Chapter 31 of Title 16, if a married person is the legal parent of a child at the birth of the child, including pursuant to subsection (d) of this section, such person shall be entitled to have his or her name entered on the original certificate of birth as a parent of the child.

(f) All persons who enter into same-gender marriages that are solemnized in this State or are created by conversion from a civil union under the laws of this State consent to the nonexclusive jurisdiction of the Family Court of this State for all proceedings for divorce and annulment of such marriage, even if 1 or both parties no longer reside in this State, as set forth in § 1504 of this title.

79 Del. Laws, c. 19, § 4; 70 Del. Laws, c. 186, § 1.;






Subchapter II Premarital Physical Examination

§ 141. -151. Physician's certificate of premarital physical examination and serological test; filing; consent to examinations and tests; free examination; laboratory test and report; serological test; approved laboratory; duty of State Board of Health; laboratory report form; distribution and inspection; examinations and tests outside State; military personnel; waiver of examination and test; proceedings; certificates, laboratory reports, applications and court orders should be confidential; penalty; misrepresentations and other offenses; penalty; construction of subchapter; conflict with other laws

Repealed by 63 Del. Laws, c. 457, § 1, effective July 23, 1982.;









CHAPTER 2. CIVIL UNIONS [EFFECTIVE AT 10:00 A.M. ON JAN. 1, 2012]

§ 201. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Civil union" means a legal union between 2 individuals of the same sex established pursuant to this chapter.

(2) "Party" or "party to a civil union" means an individual who is a party to a civil union established pursuant to this chapter.

78 Del. Laws, c. 22, § 1.;



§ 202. Eligibility to enter into a civil union

Persons shall be eligible to enter into a civil union only if such persons both are:

(1) Not:

a. A party to a civil union with a different person;

b. A spouse in a marriage that is recognized as a marriage under Chapter 1 of this title; or

c. A party to a substantially similar legal relationship as a civil union such as, but not limited to, a domestic partnership, with a different person;

(2) At least 18 years of age;

(3) Of the same sex; and

(4) Not related to the other proposed party to the civil union, as provided in § 203 of this title.

78 Del. Laws, c. 22, § 1.;



§ 203. Civil unions void; when

(a) A civil union is prohibited and void between a person and his or her ancestor, descendant, brother, sister, half-brother, half-sister, uncle, aunt, niece, nephew or first cousin.

(b) A civil union is prohibited, and is void from the time its nullity is declared by a Court of competent jurisdiction at the instance of the innocent party, if either party thereto is:

(1) Divorced, unless a certified copy of the divorce decree (last decree if such person has been divorced more than once) or a certificate of such divorce from the clerk of the Court granting the divorce is inspected by the clerk of the peace to whom such person makes application for a civil union license, and unless such person may in other respects lawfully enter into a civil union; and, if such decree or certificate cannot be obtained, the resident judge of the county where such license is desired or the person designated by the resident judge to grant such certificates as may be accepted under this paragraph may grant a certificate of the facts as stated by the applicant and the certificate may, for the purposes of this chapter, be accepted in lieu of a certified copy of a divorce decree; or

(2) On probation or parole from any Court or institution, unless such person first files with the clerk of the peace to whom such person makes application for a civil union license a written consent to such person's proposed civil union from the chief officer of such Court or institution or from someone who is appointed by such officer to give such consent, and unless in other respects the applicant may lawfully enter into a civil union.

(c) A civil union obtained or recognized outside the State between persons prohibited by subsection (a) of this section shall not constitute a legal or valid civil union within this State.

(d) The guilty party or parties to a civil union prohibited by this section shall be fined $100, and in default of the payment of the fine shall be imprisoned not more than 30 days. The Superior Court shall have exclusive original jurisdiction over all proceedings for violations of this section.

78 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 186, § 1.;



§ 204. Status of children of civil unions

The rights of parties to a civil union, with respect to a child of whom either party becomes the parent during the term of the civil union, shall be the same as the rights (including presumptions of parentage) of married spouses with respect to a child of whom either spouse becomes the parent during the marriage. Children of void or voidable civil unions shall be deemed to be legitimate. Notwithstanding anything to the contrary contained in, and in addition to any other rights afforded under, Chapter 31 of Title 16, if a party to a civil union is the legal parent of a child at the birth of the child, such party shall be entitled to have his or her name entered on the original certificate of birth as a parent of the child.

78 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 186, § 1.;



§ 205. Solemnization; license to perform; refusal to join persons in a civil union

(a) A civil union entered into in this State shall become valid only upon completion of a solemnization in accordance with this section.

(b) A clergyperson or minister of any religion, current and former Judges of this State's Supreme Court, Superior Court, Family Court, Court of Chancery, Court of Common Pleas, Justice of the Peace Court, federal Judges, federal Magistrates, clerks of the peace of various counties and current and former judges from other jurisdictions with written authorization by the clerk of the peace from the county in Delaware where the civil union ceremony is to be performed may solemnize a civil union between persons who may lawfully enter into a civil union. The clerk of the peace in each county for good cause being shown may:

(1) Allow by written permit within his or her respective county, any duly sworn member of another state's judiciary, to solemnize civil unions in the State between persons who may lawfully enter into a civil union.

(2) Allow by written permit within his or her respective county, the clerk of the peace from another county within the State to solemnize civil unions in the State between persons who may lawfully enter into a civil union.

Within the limits of any incorporated municipality, the mayor thereof may solemnize civil unions between persons who may lawfully enter into a civil union. Civil unions shall be solemnized in the presence of at least 2 reputable witnesses who shall sign the certificate of civil union as prescribed by this chapter. Solemnization may be entirely secular or may be performed according to the forms and usages of any religious society. No civil union shall be solemnized without the production of a license issued pursuant to this chapter.

(c) Other than as provided in this subsection, nothing in this section shall be construed to require any person authorized to perform solemnizations of marriages or civil unions to perform a solemnization of a civil union, and no such authorized person who fails or refuses for any reason to join persons in a civil union shall be subject to any fine or other penalty for such failure or refusal. Notwithstanding the preceding sentence, a clerk of the peace or deputy thereof who issues a civil union license shall be required to perform a solemnization of such civil union if requested by the applicants for such license, and such solemnization shall be afforded the same order of priority as solemnization of marriages pursuant to Chapter 1 of this title. Clerks of the peace shall act pursuant to this chapter in the same manner as they act pursuant to Chapter 1 of this title, without discrimination as to whether the issue involves a marriage under Chapter 1 of this title or a civil union under this chapter.

(d) In the case of the absence or disability of the duly elected clerk of the peace, the chief deputy or, if there is no chief deputy, a deputy employed in the office of the clerk of the peace, shall be authorized to solemnize civil unions.

(e) Whoever, being authorized to issue a civil union license, knowingly or wilfully issues a license for a civil union prohibited by this chapter or, being authorized to solemnize a civil union, knowingly or wilfully assists in the contracting or solemnization of a prohibited civil union, shall be fined $100, and in default of the payment of such fine shall be imprisoned not more than 30 days.

(f) Whoever, not being authorized by this section, solemnizes a civil union, shall be fined $100, and in default of the payment of such fine shall be imprisoned not more than 30 days, and such civil union shall be void, unless it is in other respects lawful and is consummated with the full belief of either of the parties in its validity.

(g) Notwithstanding anything to the contrary contained in § 213 of this title [repealed], if a civil union prohibited by this chapter is contracted or solemnized outside of the State, when the legal residence of either party to the civil union is in this State, and the parties thereto shall afterwards live and cohabitate as parties to a civil union within the State, they shall be punished in the same manner as though the civil union had been contracted in this State.

(h) The Superior Court shall have exclusive original jurisdiction over all proceedings for violations of this section.

78 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 19, § 5.;



§ 206. Applicants for civil union; license required; limitations; violations by clerk of the peace; penalties

(a) No persons may be joined in a civil union in this State unless both parties to such civil union:

(1) Meet the requirements of § 202 of this title;

(2) Have complied with § 207 of this title; and

(3) Have been issued a license by a clerk of the peace at least 24 hours prior to the time of the ceremony.

(b) The Department of Health and Social Services shall prescribe a civil union license form.

(c) The several clerks of the peace of the various counties or their deputies, shall issue all civil union licenses and shall sign them and affix the county seal thereto. A civil union license, when issued by the clerk of the peace, is sufficient authority for any person authorized to perform a civil union solemnization in this State to join the parties in a civil union. A civil union license issued pursuant to this chapter shall entitle the parties thereto, subject to the other provisions of this chapter, to enter into a civil union within 30 days from the date of issuance. In the event the civil union is not solemnized within 30 days of the issuance of said license, said license shall be void and the parties must reapply to the appropriate issuing officer for another license to enter into a civil union. The procedure to secure another license shall be the same as that provided for the initial application.

(d) The clerk of the peace in each county for good cause being shown may:

(1) Shorten the time period specified in paragraph (a)(3) of this section; or

(2) Lengthen the time period specified in subsection (c) of this section not to exceed 180 days.

(e) No civil union license shall be issued by a clerk of the peace when either of the parties applying for a civil union license, at the time of making the application, is under the influence of intoxicating liquor or a narcotic drug or if papers that are required by this chapter are not delivered or if the issuing officer believes there is any legal impediment, as defined in this chapter, to the civil union of such parties.

(f) The number on the civil union license shall be filled in by the issuing clerk of the peace, unless it has been previously affixed and shall be the same number as that appearing on the application for such license. All blanks provided on the civil union license shall be filled in by the issuing clerk of the peace. The issuing clerk of the peace shall immediately note the issuance of a civil union license in the appropriate books prescribed by the Department of Health and Social Services.

(g) Any clerk of the peace or deputy of such who knowingly or wilfully acts in violation of this chapter shall be fined $100, and in default of payment of such fine, shall be imprisoned not more than 30 days. The Superior Court shall have exclusive original jurisdiction over all proceedings for violations of this section.

78 Del. Laws, c. 22, § 1.;



§ 207. Application for license for persons who wish to enter into a civil union

(a) Before any civil union license shall be issued by the issuing officer, the parties desiring to enter into a civil union shall together appear before such officer to be examined upon oath or affirmation in the presence and hearing of each other according to the form prescribed by subsections (b), (c) and (d) of this section to which the parties applying for the license shall subscribe their names. The license shall be issued only after it has been made to appear that no legal impediment to the proposed civil union exists. In the case of critical illness of 1 of the parties desiring to enter into a civil union, the physician attending such party may appear for the ill party and make an application for a civil union license for such party, if such physician first makes an affidavit and delivers it to the issuing officer stating that in the opinion of said physician the party for whom said physician is acting is at the point of death and that this person may lawfully enter into a civil union. The application for the civil union license shall be altered in such case to show that said physician acted as proxy and the affidavit of the physician shall be filed with the application.

(b) The civil union license application shall be in the form prescribed and provided by the Department of Health and Social Services and shall be permanently preserved by the issuing officer in the manner as prescribed by the Department of Health and Social Services. The civil union license application shall include the following information and such other information as prescribed by the Department of Health and Social Services; provided that such other information is also required for marriage license applications under Chapter 1 of this title: date of application; full name, sex, race, social security number, birth date and occupation of applicants; names and addresses of parents of applicants; date and place of previous civil unions, domestic partnerships or marriages and termination of previous civil unions, domestic partnerships or marriages; place and court where applicants are on probation or parole, if such they be; and time of application.

(c) The application shall contain a certification by each applicant that each applicant is not of a prohibited degree of relationship.

(d) The applicants and issuing officer shall sign the application and the issuing officer shall certify as follows:

"I believe neither party is now under the influence of intoxicating liquor nor a narcotic drug. I have demanded and examined such papers as required by law and I am satisfied that they are properly executed. I know of no legal impediment to the proposed civil union of the above applicants."

The application shall also contain an appropriate affidavit form to be signed by persons certifying that an applicant is a resident of the State, if such a certification is required.

(e) In the case of applicants for a civil union license who claim to be residents of this State, if neither of them is personally known to the civil union license issuing officer as a resident of this State, at least 1 of such applicants must be identified as a resident of this State to the satisfaction of the issuing officer by a reputable guarantor, who under oath shall fill in the proper portion on the page in the Civil Union Record Books and shall duly sign it.

(f) Every person authorized by this chapter to issue civil union licenses may administer oaths or affirmations to the parties applying for the license.

(g) Civil union licenses, and other forms and books used in connection with the issuance of civil union licenses shall be furnished by the Department of Health and Social Services on request of the clerks of the peace. Each page of the Civil Union Record Books for the use of the clerks of the peace shall be numbered serially before delivery to the clerks of the peace.

(h) Clerks of the peace shall examine and satisfy themselves of the validity of papers submitted to them by divorced persons, past or present patients of insane asylums, persons on probation or parole and shall file such papers in the office of the recorder of the appropriate county. Such papers shall constitute a part of the application for civil union license, but shall be open to inspection of the public only upon order of the resident judge of the proper county or such person as the judge may appoint to give such orders.

(i) Judges shall supply certificates in whatever form they see fit to such divorced persons as they believe should receive them under this chapter.

(j) Superintendents of asylums for the insane shall supply certificates in whatever form they see fit to such persons as they believe should receive them under this chapter.

(k) In the case of any adult person who is on probation or parole from any court or institution, the chief officer of such court or institution, or such person as such officer may appoint to give consent to enter into a civil union, shall supply such consent in whatever form such officer deems advisable to such applicants for civil union license as such officer believes may properly enter into a civil union.

78 Del. Laws, c. 22, § 1.;



§ 208. Forms for civil union license; certification of civil union

(a) The Department of Health and Social Services shall prescribe a civil union license form which shall be issued by the several clerks of the peace and such other forms, books, dockets and records as may be necessary to properly record civil unions and the issuance of civil union licenses. The civil union license shall contain language authorizing any clergy or other person authorized by the law of this State to solemnize a civil union and shall show: The earliest and latest time the solemnization of the civil union may be performed pursuant to the license, the place of issuance of the license, the names of the parties, the signature of the issuing authority and such other wording as the Department of Health and Social Services may prescribe, but not to exceed information collected for a marriage license under Chapter 1 of this title except as required to confirm eligibility under § 202 of this title. The license shall also contain a form of certification by the person performing the solemnization ceremony that the solemnization ceremony was performed and the date and time of such solemnization ceremony.

(b) The Department of Health and Social Services shall furnish to all persons authorized by law to solemnize civil unions a suitable form for evidencing a civil union and the date and the place thereof, which form shall be completed and delivered without charge to one party to the civil union by the person performing the solemnization ceremony immediately after the solemnization ceremony. Such form may, but need not be, the original or a copy of the civil union license.

78 Del. Laws, c. 22, § 1.;



§ 209. Record of solemnization; reported by whom; affidavit; evidentiary weight of certificate or affidavit; supplies of civil union licenses, books and other forms

(a) The person who solemnizes a civil union shall, within 15 days after the solemnization of the civil union, return to the issuing clerk of the peace such forms and papers as the Department of Health and Social Services may prescribe. The clerk of the peace shall immediately enter in the books prescribed by the Department of Health and Social Services to record civil unions the date of the civil union solemnization and the name of the person performing the civil union solemnization.

(b) If any person who has solemnized a civil union fails to return the certificate of civil union to the issuing clerk of the peace for recording as required under subsection (a) of this section within 15 days of the solemnization of the civil union, the parties joined in the civil union may provide the clerk of the peace with a notarized affidavit attesting to the fact that they were joined in a civil union and stating the date and place of the solemnization of the civil union and the name of the person performing such solemnization. Upon the recording of that affidavit by the clerk of the peace, the civil union of the parties shall be deemed to be valid as of the date of the solemnization of the civil union stated in the affidavit.

(c) The certificate required by subsection (a) of this section or an affidavit recorded pursuant to subsection (b) of this section shall be prima facie evidence of the facts stated therein.

(d) Any person solemnizing a civil union in this State who fails to return the certificate of civil union to the issuing clerk of the peace for recording within 15 days of the solemnization of the civil union shall be assessed a $50 late fee by the issuing clerk of the peace. Any person with an unpaid civil penalty assessed by a clerk of the peace shall have that person's authorization to solemnize civil unions in the State suspended until such penalty is paid in full.

(e) The person performing the civil union ceremony shall retain the original or a copy of the civil union license, as the Department of Health and Social Services shall direct, for not less than 1 year after the ceremony.

(f) The books, forms and records as may be prescribed by the Department of Health and Social Services for civil unions shall be kept by the issuing clerk of the peace in the issuing clerk of the peace's office. They shall be public records open for the inspection of the public and shall be admitted as evidence of the facts therein contained in any court of record.

78 Del. Laws, c. 22, § 1.;



§ 210. False statement; penalty

If any person applying for a civil union license under this chapter knowingly makes false answers to any of the inquiries of the person issuing the license, after having been sworn or affirmed to answer truly, said person shall be guilty of perjury, and if any person executing papers under this chapter executes them falsely, said person shall be subject to such penalties as the Court may impose. The Superior Court shall have exclusive original jurisdiction over all proceedings for violations of this section.

78 Del. Laws, c. 22, § 1.;



§ 211. Performance of civil union solemnization in violation of chapter; false certificate of civil union; penalties

Any person or religious society having authority to solemnize civil unions who performs a civil union solemnization without the presentation of a license issued pursuant to this chapter, or who performs the same prior to the expiration of 24 hours from the time of the issuance of the license or more than 30 days after the time of the issuance of the license, shall be imprisoned not more than 6 months or fined not more than $500, or both. Any person or religious society having authority to solemnize civil unions who shall make any false certificate of civil union shall be fined $100. The Superior Court shall have exclusive original jurisdiction over all proceedings for violations of this section.

78 Del. Laws, c. 22, § 1.;



§ 212. Rights, benefits, protections and responsibilities of parties to a civil union

(a) Parties to a civil union lawfully entered into or otherwise recognized pursuant to this chapter shall have all the same rights, protections and benefits, and shall be subject to the same responsibilities, obligations and duties under the laws of this State, whether derived from statutes, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law, including in equity, as are granted to, enjoyed by or imposed upon married spouses.

(b) Former parties to a civil union lawfully entered into or otherwise recognized pursuant to this chapter shall have the same rights, protections and benefits, and shall be subject to the same responsibilities, obligations and duties under the laws of this State, whether derived from statutes, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law, including in equity, as are granted to, enjoyed by or imposed upon former married spouses.

(c) A surviving party to a civil union lawfully entered into or otherwise recognized pursuant to this chapter, following the death of the other party to the civil union, shall have the same rights, protections and benefits, and shall be subject to the same responsibilities, obligations and duties under the laws of this State, whether derived from statutes, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law, including in equity, as are granted to, enjoyed by or imposed upon a widow or widower.

(d) To the extent that provisions of the laws of this State, whether derived from statutes, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law, including in equity, adopt, refer to, or rely upon in any manner, provisions of United States federal law that would have the effect of parties to a civil union being treated differently than married spouses, parties to a civil union shall be treated in all respects by the laws of this State as if United States federal law recognizes a civil union in the same manner as the laws of this State.

78 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 186, § 1.;



§ 213. Legal unions performed in other jurisdictions

78 Del. Laws, c. 22, § 1; repealed by 79 Del. Laws, c. 19, § 5, eff. July 1, 2013.;



§ 214. Treatment of parties to a civil union for purposes of Delaware law

(a) A party to a civil union shall be included in any definition or use of the terms "dependent", "family", "husband and wife", "immediate family", "next of kin", "spouse", "stepparent", "tenants by the entirety", and other terms, whether or not gender-specific, that denote a spousal relationship or a person in a spousal relationship, as those terms are used throughout the Code, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of the laws of this State, including in equity.

(b) To the extent that another provision of this Code (other than Chapter 1 of this title) or other laws of this State (including, without limitation, administrative rules or regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law, including in equity) utilizes a term used in Chapter 1 of this title relating to marriage, references a section of Chapter 1 of this title, or references marital status, except to the extent otherwise set forth in this chapter, such term, section or other reference shall be deemed to also utilize, include or reference the applicable corresponding term, section or other reference relating to civil unions or civil union status as established in this chapter.

78 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 186, § 1.;



§ 215. Treatment of parties to a civil union for purposes of Chapter 1 of this title

Notwithstanding Chapter 1 of this title, no person who has entered into a valid civil union pursuant to this chapter, or who has entered into a valid legal union in any other jurisdiction that is recognized as a civil union pursuant to this chapter, may be found in violation of any provision of Chapter 1 of this title.

78 Del. Laws, c. 22, § 1.;



§ 216. Dissolution of a civil union

A civil union entered into or otherwise recognized under this chapter may be dissolved in the same form and manner as marriages entered into or otherwise recognized under Chapter 1 of this title; provided, however, notwithstanding §§ 1504 and 1505(d) of this title, the Family Court of this State shall have, in addition to any other basis for jurisdiction it would otherwise have, jurisdiction over all proceedings for divorce and annulment of civil unions that are solemnized in this State under this chapter notwithstanding that the domicile or residency of the petitioner and the respondent are not in this State, if the jurisdiction of domicile or residency of the petitioner and/or the respondent does not by law affirmatively permit such a proceeding to be brought in the courts of that jurisdiction. All persons who enter into a civil union solemnized in this State consent to the nonexclusive jurisdiction of the Family Court for all proceedings for divorce and annulment of such civil union, even if 1 or both parties no longer reside in this State. If neither of the parties to a civil union solemnized in this State reside in this State, any petition for divorce or annulment of such civil union shall be filed in the county in which 1 or both of such parties last resided in this State.

78 Del. Laws, c. 22, § 1.;



§ 217. Rules of construction

(a) The rule of construction that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter. This chapter shall be broadly construed to accomplish its intended purposes.

(b) The rule of construction that specific statutory provisions should prevail over general statutory provisions shall have no application to this chapter except to the extent that the provisions of this chapter are considered specific as opposed to general provisions.

78 Del. Laws, c. 22, § 1.;



§ 218. Conversion of civil unions to marriages

(a) Notwithstanding the provisions of this chapter, no civil union licenses shall be issued, no persons shall be eligible to enter into new civil unions, and no new civil unions shall be solemnized, on or after July 1, 2013.

(b) Notwithstanding any provision of Chapter 1 of this title, on or after July 1, 2013, and prior to July 1, 2014, both parties to a civil union entered into pursuant to this chapter may apply to the clerk of the peace in the county in which their civil union license was issued, for a marriage license, in accordance with procedures established by such clerk of the peace, to have their civil union legally converted to a marriage by operation of law without requirement of solemnization, provided that such civil union has not been previously dissolved or annulled and is not subject to a pending proceeding for dissolution, annulment or legal separation. Upon application for a marriage license in accordance with such procedures, such parties shall be issued a certificate of marriage and the civil union of such parties shall be converted to a marriage by operation of law. For all purposes of the laws of this State, the effective date of such marriage shall be deemed to be the date of solemnization of such original civil union.

Alternatively, on or after July 1, 2013, and prior to July 1, 2014, both parties to a civil union entered into pursuant to this chapter may apply to the clerk of the peace, in the county in which their civil union license was issued, for a marriage license pursuant to Chapter 1 of this title and such parties may have such marriage solemnized, prior to July 1, 2014, pursuant to Chapter 1 of this title, provided that such persons are otherwise eligible to marry under § 101 of this title, such civil union has not been previously dissolved or annulled, and such civil union is not subject to a pending proceeding for dissolution, annulment or legal separation. Upon the solemnization of such marriage, the civil union of such parties shall be converted at such time to a marriage by operation of law. For all purposes of the laws of this State, the effective date of such marriage shall be deemed to be the date of solemnization of such original civil union.

(c) Subject to subsection (d) of this section, on July 1, 2014, 2 persons who are parties to a civil union entered into pursuant to this chapter, which civil union has not been converted to a marriage pursuant to subsection (b) of this section, shall be deemed married under Chapter 1 of this title and such civil union shall be automatically converted to a marriage by operation of law. Upon application by either party to the clerk of the peace of the county in which their civil union license was issued, in accordance with procedures established by such clerk of the peace, such party shall be issued a certificate of marriage, without any requirement for solemnization of such marriage. For all purposes of the laws of this State, the effective date of such marriage shall be deemed to be the date of solemnization of such original civil union.

(d) Notwithstanding subsection (c) of this section, parties to a civil union with respect to which a proceeding for dissolution, annulment or legal separation is pending on July 1, 2014, shall not be deemed to be married on such date and their civil union shall not be converted to a marriage by operation of law pursuant to subsection (c) of this section, and such civil union shall continue to be governed by the provisions of Chapter 2 of this title and the laws relating to civil unions in effect prior to July 1, 2013; provided, however, that if any such proceeding is terminated without resulting in the dissolution or annulment of the civil union and the parties remain in a civil union, such civil union shall be automatically converted to a marriage by operation of law. Upon application by either party to the clerk of the peace of the county in which their civil union license was issued, in accordance with procedures established by such clerk of the peace, such party shall be issued a certificate of marriage, without requirement of solemnization of such marriage. For all purposes of the laws of this State, the effective date of such marriage shall be deemed to be the date of solemnization of such original civil union.

(e) For purposes of determining the legal rights and responsibilities of parties to a civil union entered into in this State that has been converted to a marriage under this chapter, the date of the solemnization of the original civil union shall be the date by which the origination of legal rights and responsibilities are determined.

79 Del. Laws, c. 19, § 6; 70 Del. Laws, c. 186, § 1.;






CHAPTER 3. HUSBAND AND WIFE; CONTRACTS AND PROPERTY RIGHTS

Subchapter I Married Women

§ 311. Rights of married women

The property of a married woman, whether real, personal or mixed, and choses in action which she has acquired in any manner, and all the income, rents and profits thereof, shall be deemed to be her sole and separate property. She may sell, convey, assign, transfer, devise, bequeath, encumber or otherwise dispose of the same and she may contract jointly (including with her husband) or separately, sue and be sued and exercise all other rights and powers, including the power to make a will, which a femme sole may do under the laws of this State. Nothing in this section shall be deemed to affect the right of the husband, if he survives his wife, as tenant by the curtesy in the real estate of his wife. Acknowledgments by married women of all instruments relating to or affecting real estate shall be taken as provided in Title 25.

Code 1852, § 1469; 12 Del. Laws, c. 572, § 1; 14 Del. Laws, c. 550, §§ 4, 5; 15 Del. Laws, c. 165, § 5; 22 Del. Laws, c. 203, § 1; Code 1915, §§ 3047, 3050, 3052, 3055; 30 Del. Laws, c. 197, § 1; Code 1935, § 3541; 13 Del. C. 1953, § 311; 70 Del. Laws, c. 186, § 1.;



§ 312. Validation of certain acts completed prior to April 21, 1919

All sales or other disposition of real estate, mortgages, stocks or silver plate made by a married woman prior to April 21, 1919, and all encumbrances upon her real estate created by a married woman prior to that date, and any disposition of the rents, issues and profits thereof, and the interest upon her mortgages or dividends or other income arising from her stocks, made by a married woman prior to that date without her husband's consent, which are otherwise valid and lawful, shall not be invalid and unlawful because of the failure of such married woman to secure her husband's consent in writing thereto.

12 Del. Laws, c. 572, § 1; Code 1915, § 3055; 30 Del. Laws, c. 197, § 1; Code 1935, § 3542; 13 Del. C. 1953, § 312; 70 Del. Laws, c. 186, § 1.;



§ 313. Married woman as executrix or administratrix; participation and liability of husband

Any executrix or administratrix, being a married woman, may act in such representative capacity as though she was a femme sole, and the fact of marriage shall not give her husband any right to participate in any manner in the management, direction and settlement of the estate of the deceased, nor shall he be liable for any act or default of hers as such executrix or administratrix, unless he is a party to her bond as such.

15 Del. Laws, c. 165, § 2; Code 1915, § 3053; Code 1935, § 3546; 13 Del. C. 1953, § 313; 70 Del. Laws, c. 186, § 1.;



§ 314. Debts of married women; judgment

All debts contracted before marriage by the wife, or by her authority after marriage, shall be a charge on her real and personal property and a judgment therefor may be recovered against her in her name.

14 Del. Laws, c. 550, § 2; Code 1915, § 3060; Code 1935, § 3547; 13 Del. C. 1953, § 314; 70 Del. Laws, c. 186, § 1.;






Subchapter II Premarital Agreements

§ 321. Definitions

As used in this subchapter:

(1) "Premarital agreement" shall mean an agreement between prospective spouses made in contemplation of marriage, and which is effective upon marriage.

(2) "Property" shall mean an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

70 Del. Laws, c. 462, § 2.;



§ 322. Formalities

A premarital agreement must be in writing and signed by both parties. It is enforceable without consideration.

70 Del. Laws, c. 462, § 2.;



§ 323. Content

(a) Parties to a premarital agreement may contract with respect to:

(1) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3) The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4) The modification or elimination of spousal support or alimony;

(5) The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

(6) The ownership rights in and disposition of the death benefit from a life insurance policy;

(7) The choice of law governing the construction of the agreement; and

(8) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.

70 Del. Laws, c. 462, § 2.;



§ 324. Effect of marriage

A premarital agreement becomes effective upon marriage.

70 Del. Laws, c. 462, § 2.;



§ 325. Amendment or revocation

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. Such amended agreement or revocation is enforceable without consideration.

70 Del. Laws, c. 462, § 2.;



§ 326. Enforcement

(a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(1) Such party did not execute the agreement voluntarily; or

(2) The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

a. Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

b. Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

c. Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) Any issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

70 Del. Laws, c. 462, § 2.;



§ 327. Enforcement; void marriage

If a new marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

70 Del. Laws, c. 462, § 2.;



§ 328. Limitation of actions

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the time that the parties to the agreement are married. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

70 Del. Laws, c. 462, § 2.;









CHAPTER 4. INTERSTATE WITHHOLDING ACT

§ 401. Purpose and construction; definitions; remedies additional to existing remedies

(a) The purpose of this chapter is to enhance the enforcement of support obligations by providing a quick and effective procedure for the withholding of income derived in this jurisdiction to enforce support orders of other jurisdictions and by requiring that income withholding, to enforce the support orders of this jurisdiction, be sought in other jurisdictions. This chapter shall be construed liberally to effect that purpose.

(b) As used in this chapter:

(1) "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees and other relief.

(2) "Jurisdiction" means any state, as that term is defined in § 6-102(21) of this title, or political subdivision, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

(3) "Court" means the Family Court of this State and, when the context requires, means either the court or agency of any other jurisdiction with functions similar to those defined in this chapter, including the issuance and enforcement of support orders.

(4) "Agency" means the Bureau of Child Support Enforcement of this State and, when the context requires, means either the court or agency of any other jurisdiction with functions similar to those defined in this chapter, including the issuance and enforcement of support orders.

(5) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is alleged to be the beneficiary of a support order directed to the parent.

(6) "Obligor" means an individual, or the estate of a decedent:

a. Who owes or is alleged to owe a duty of support;

b. Who is alleged but has not been adjudicated to be a parent of a child; or

c. Who is liable under a support order.

(7) "Obligee" means:

a. An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

b. A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

c. An individual seeking a judgment determining parentage of the individual's child.

(8) "Income" means income as defined in § 513(b)(5) of this title.

(9) "Obligee-employer" means any payor of income.

(10) "Income derived in this jurisdiction" means any income, the payor of which is subject to the jurisdiction of this State for the purpose of imposing and enforcing income withholding under § 513(b) of this title.

(11) "Medical support" means health care costs incurred for and health insurance coverage that is reasonable in cost for the child of an obligor whose support order requires health insurance coverage. Health insurance is considered reasonable in cost if it is employment-related or other group health insurance regardless of service delivery mechanism.

(c) The remedy herein provided is in addition to, and not in substitution for, any other remedy otherwise available to enforce a support order of another jurisdiction. Relief under this chapter shall not be denied, delayed or otherwise affected because of the availability of other remedies, nor shall relief under any other statute be delayed or denied because of the availability of this remedy.

65 Del. Laws, c. 115, § 1; 69 Del. Laws, c. 445, §§ 1, 2; 71 Del. Laws, c. 216, §§ 13-17.;



§ 402. Initiation of income withholding; cooperation with other jurisdictions

On behalf of any client for whom the Bureau of Child Support Enforcement is already providing services, or on application of a resident of this State, an obligee or obligor of a support order issued by this State, or an agency to whom the obligee has assigned support rights, the Bureau shall promptly request the agency of another jurisdiction in which the obligor of a support order derives income to enter the order for the purpose of obtaining income withholding against such income. The Bureau shall compile and transmit promptly to the agency of the other jurisdiction all documentation required to enter a support order for this purpose. The Bureau also shall transmit immediately to the agency of the other jurisdiction a certified copy of any subsequent modifications of the support order. If the Bureau receives notice that the obligor is contesting income withholding in another jurisdiction, it shall immediately notify the individual obligee of the date, time and place of the hearings and of the obligee's right to attend.

65 Del. Laws, c. 115, § 1.;



§ 403. Entry of support order of another jurisdiction for income withholding

(a) Upon receiving a support order of another jurisdiction with the documentation specified in subsection (b) of this section from an agency of another jurisdiction, the Bureau of Child Support Enforcement shall file these documents with the Clerk of the Family Court in which withholding is being sought. The Clerk of the Court shall accept the documents filed and such acceptance shall constitute entry of the support order under this chapter.

(b) The following documentation is required for the entry of a support order of another jurisdiction:

(1) A certified copy of the support order with all modifications;

(2) A certified copy of an income withholding order, if any, still in effect;

(3) A copy of the portion of the income withholding statute of the jurisdiction which issued the support order which states the requirements for obtaining income withholding under the law of that jurisdiction;

(4) A sworn statement of the obligee or certified statement of the agency of the arrearages and the assignment of support rights, if any;

(5) A statement of:

a. The name, address and social security number of the obligor, if known;

b. The name and address of the obligor's employer or of any other source of income of the obligor derived in this State against which income withholding is sought; and

c. The name and address of the agency or person to whom support payments collected by income withholding shall be transmitted.

(c) If the documentation received by the Bureau under subsection (a) of this section does not conform to the requirements of subsection (b) of this section, the Bureau shall remedy any defect which it can without the assistance of the requesting agency. If the Bureau is unable to make such corrections, the requesting agency shall immediately be notified of the necessary additions or corrections. In neither case shall the documentation be returned. The Bureau shall accept the documentation required by subsections (a) and (b) of this section even if it is not in the usual form required by state or local rules, so long as the substantive requirements of these subsections are met.

(d) A support order entered under subsection (a) of this section shall be enforceable by income withholding against income derived in this State in the manner and with the effect as set forth in §§ 404 through 411 of this title and § 513(b) of this title. Entry of the order shall not confer jurisdiction on the courts of this State for any purpose other than income withholding.

65 Del. Laws, c. 115, § 1.;



§ 404. Notice of proposed income withholding to obligor

(a) Upon the commencement of the income withholding, the obligor shall be notified that the withholding has commenced and of the procedures to follow if the obligor desires to contest such withholding on the grounds that the withholding or the amount withheld is improper due to a mistake of fact. This notice shall be in conformity with that required under § 513(b)(2) of this title; provided, however, that the notice shall also advise the obligor that the income withholding was requested on the basis of a support order of another jurisdiction. The date of serving notice on the obligor shall be the basis for measuring time for the obligor to file an affidavit in opposition to the attachment and for holding a hearing and rendering a decision.

(b) Section 513(b)(3) of this title shall apply if the obligor seeks to contest the proposed income withholding; provided, however, that if a hearing is scheduled the Court shall immediately notify the requesting agency of the date, time and place of the hearing and of the obligee's right to attend the hearing.

65 Del. Laws, c. 115, § 1; 71 Del. Laws, c. 216, §§ 18, 19.;



§ 405. Income withholding hearing

(a) At any hearing contesting proposed income withholding based on a support order entered under § 403 of this title, the entered order, accompanying sworn or certified statement, and a certified copy of an income withholding order, if any, still in effect shall constitute prima facie proof, without further proof or foundation, that the support order is valid, that the amount of current support payments and arrearages is as stated, and that the obligee would be entitled to income withholding under the law of the jurisdiction which issued the support order.

(b) Once a prima facie case has been established, the obligor may raise only those defenses set forth in § 513(b)(3) of this title. The burden shall be on the obligor to establish these defenses.

(c) If the obligor presents evidence which constitutes a full or partial defense, the court shall, on the request of the obligee, continue the case to permit further evidence relative to the defense to be adduced by either party; provided, however, that if the obligor acknowledges liability sufficient to entitle the obligee to income withholding, the court shall require income withholding for the payment of current support payments under the support order and of so much of any arrearages as is not in dispute, while continuing the case with respect to those matters still in dispute. The court shall determine those matters still in dispute as soon as possible, and if appropriate shall modify the withholding order to conform to that resolution.

(d) In addition to other procedural devices available to a party, any party to the proceeding or a guardian ad litem or other representative of the child may adduce testimony of witnesses in another state, including the parties and any of the children, by deposition, by written discovery, by photographic discovery such as videotaped depositions or by personal appearance before the court by telephone or photographic means, or by any other device specified in § 6-316(f) of this title. The court on its own motion may direct that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony shall be taken.

(e) A court of this State may request the appropriate court or agency of another state to hold a hearing to adduce evidence, to permit a deposition to be taken before the court or agency, to order a party to produce or give evidence under other procedures of that state and to forward to the court of this State certified copies of the evidence adduced in compliance with the request.

(f) Upon request of a court or agency of another state, the courts of this State which are competent to hear support matters may order a person in this State to appear at a hearing or disposition before the court to adduce evidence or to produce or give evidence under other procedures available in this State. A certified copy of the evidence adduced, such as a transcript or videotape, shall be forwarded by the Clerk of Court to the requesting court or agency.

(g) A person within this State may voluntarily testify by statement or affidavit in this State for use in a proceeding to obtain income withholding outside this State.

65 Del. Laws, c. 115, § 1; 71 Del. Laws, c. 216, § 20.;



§ 406. Income withholding order

If the obligor does not request a hearing in the time provided, or if a hearing is held and it is determined that the obligee has or is entitled to income withholding under the local law of the jurisdiction which issued the support order, the court shall issue an income withholding order under § 513(b) of this title. The court shall notify the requesting agency of the date upon which withholding will begin. In cases brought under Title IV, Part D, of the Social Security Act (42 U.S.C. § 651 et seq.), the Division may order income withholding in accordance with § 513(b)(12) of this title, without the necessity of obtaining an order from the Court or any other administrative tribunal.

65 Del. Laws, c. 115, § 1; 71 Del. Laws, c. 216, § 21.;



§ 407. Applicable enforcement provisions

The provisions of § 513(b)(6) through (11) of this title apply to income withholding based on a support order of another jurisdiction entered under this chapter.

65 Del. Laws, c. 115, § 1.;



§ 408. Distribution of collected support payments

(a) The income withholding order shall direct payment to be made to the state disbursement unit. The state disbursement unit shall promptly transmit payments received pursuant to an income withholding order based on a support order of another jurisdiction entered under this chapter to the agency or person designated in § 403(b)(5)c. of this title.

(b) A support order entered pursuant to § 403 of this title does not nullify and is not nullified by a support order made by a court of this State pursuant to any other law or by a support order made by a court of any other state. Amounts collected by any withholding of income shall be credited against the amounts accruing or accrued for any period under any support orders issued either by this State or by a sister state.

65 Del. Laws, c. 115, § 1; 71 Del. Laws, c. 216, §§ 22, 23.;



§ 409. Changes in original order or jurisdiction

(a) The court, upon receiving a certified copy of any amendment or modification to a support order entered pursuant to § 403 of this title, shall amend or modify the income withholding order to conform to the modified support order.

(b) If the Bureau of Child Support Enforcement determines that the obligor has obtained employment in another state or has a new or additional source of income in another state, it shall notify the agency which requested the income withholding of the changes within 5 working days of receiving that information and shall forward to that agency all information it has or can obtain with respect to the obligor's new address and the name and address of the obligor's new employer or other source of income. The Bureau shall include with the notice a certified copy of the income withholding order in effect in this State.

65 Del. Laws, c. 115, § 1.;



§ 410. Voluntary income withholding

Any person who is the obligor on a support order of another jurisdiction may obtain voluntary income withholding by filing with the court a request for such withholding and a certified copy of the support order of a sister state. The court shall issue an income withholding order under § 513(b) of this title. Payment shall be made to the state disbursement unit.

65 Del. Laws, c. 115, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 24.;



§ 411. Choice of law

(a) The law of this State shall apply in all actions and proceedings concerning the issuance, enforcement and duration of income withholding orders issued by a court of this State, which is based upon a support order of another jurisdiction entered pursuant to § 403 of this title, except as provided in subsections (b), (c) and (d) of this section.

(b) The law of the jurisdiction which issued the support order shall govern the following:

(1) The interpretation of the support order entered under § 403 of this title, including amount, form of payment and the duration of support;

(2) The amount of support arrearages necessary to require the issuance of an income withholding order; and

(3) The definition of what costs, in addition to the periodic support obligation, are included as arrearages which are enforceable by income withholding, including but not limited to interest, attorney's fees, court costs and costs of paternity testing.

(c) The court shall apply the statute of limitations for maintaining an action on arrearages of support payments of either the law of this State or of the state which issued the support order entered under this chapter, whichever is longer.

(d) An employer who receives an income withholding order or notice issued by another state shall apply the income withholding law of the state of the obligor's principal place of employment in determining:

(1) The employer's fee for processing the income withholder order;

(2) The maximum amount permitted to be withheld from the obligor's income;

(3) The time periods within which the employer must implement the income withholding order and forward the child support payment;

(4) The priorities for withholding and allocating income for multiple child support obligees; and

(5) Any withholding terms or conditions not specified in the order.

65 Del. Laws, c. 115, § 1; 71 Del. Laws, c. 216, §§ 25, 26.;



§ 412. Employer liability

An employer who complies with an income withholding notice that is regular on its face shall not be subject to civil liability to any individual or agency for conduct in compliance with the notice.

71 Del. Laws, c. 216, § 27.;






CHAPTER 5. DESERTION AND SUPPORT

Subchapter I Duty to Support

§ 501. Duty to support minor child; duty to support child over 18 years of age

(a) The duty to support a child under the age of 18 years, whether born in or out of wedlock, rests primarily upon the child's parents.

(b) Where the parents are unable to provide a minor child's minimum needs, a stepparent or a person who cohabits in the relationship of husband and wife with the parent of a minor child shall be under a duty to provide those needs. Such duty shall exist only while the child makes residence with such stepparent or person and the marriage or cohabitation continues.

(c) The duty to support a child under 18 years of age, whether born in or out of wedlock, shall rest equally upon both parents.

(d) Both parents have a duty to support their child over 18 years of age if such child is a student in high school and is likely to graduate. This duty ends when the child receives a high school diploma or attains age 19, whichever event first occurs.

Code 1852, §§ 850-853, 1468, 1472; 26 Del. Laws, c. 137; 27 Del. Laws, c. 262, § 13; Code 1915, §§ 1463, 3033, 3061; 37 Del. Laws, c. 189, § 8; Code 1935, §§ 1634, 3526, 3548; 13 Del. C. 1953, § 501; 50 Del. Laws, c. 207, § 1; 59 Del. Laws, c. 567, § 1; 60 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 186, § 1.;



§ 502. Duty to support spouse

The duty to support a spouse rests upon the other spouse.

Code 1852, §§ 850-853, 1468, 1472; 26 Del. Laws, c. 137; 27 Del. Laws, c. 262, § 13; Code 1915, §§ 1463, 3033, 3061; 37 Del. Laws, c. 189, § 8; Code 1935, §§ 1634, 3526, 3548; 13 Del. C. 1953, § 501; 50 Del. Laws, c. 207, § 1; 59 Del. Laws, c. 567, § 1.;



§ 503. Duty to support a poor person

Except as expressly provided in §§ 501 and 502 of this title, the duty to support a poor person unable to support himself/herself rests upon the spouse, parents, or children, in that order, subject to § 504 of this title as to expenses described therein. If the relation prior in order shall not be able, the next in order shall be liable, and several relations of the same order shall, if able, contribute according to their means.

Code 1852, §§ 850-853, 1468, 1472; 26 Del. Laws, c. 137; 27 Del. Laws, c. 262, § 13; Code 1915, §§ 1463, 3033, 3061; 37 Del. Laws, c. 189, § 8; Code 1935, §§ 1634, 3526, 3548; 13 Del. C. 1953, § 501; 50 Del. Laws, c. 207, § 1; 59 Del. Laws, c. 567, § 1; 70 Del. Laws, c. 186, § 1.;



§ 504. Duty to support woman with child conceived out of wedlock

The duty to support a woman pregnant with child conceived out of wedlock rests first upon the person by whom she became pregnant. Such support may include her necessary prenatal and postnatal medical, hospital, and lying-in expenses incident to the pregnancy and to the birth of the child, and such other relief as to the court shall seem reasonable.

Code 1852, §§ 850-853, 1468, 1472; 26 Del. Laws, c. 137; 27 Del. Laws, c. 262, § 13; Code 1915, §§ 1463, 3033, 3061; 37 Del. Laws, c. 189, § 8; Code 1935, §§ 1634, 3526, 3548; 13 Del. C. 1953, § 501; 50 Del. Laws, c. 207, § 1; 59 Del. Laws, c. 567, § 1; 70 Del. Laws, c. 186, § 1.;



§ 505. Priority among dependents

(a) The duties of support specified in §§ 501 through 504 of this title shall be performed according to the following order of priority:

(1) Duty to support one's own minor child;

(2) Duty to support a spouse;

(3) Duty to support a woman pregnant with child conceived out of wedlock;

(4) Duty to support a stepchild or the child of a person with whom the obligor cohabits in the relationship of husband and wife;

(5) Duty to support a poor person.

(b) Where a support obligor is unable to provide support adequate to the needs of 2 or more dependents of the same order of priority, a support obligor shall apportion the amount available for support as equally as possible between or among said dependents according to their respective needs.

(c) This section shall not repeal the rights of the parties as established by § 1512 of this title.

59 Del. Laws, c. 567, § 1; 70 Del. Laws, c. 186, § 1.;



§ 506. Failure to support for just cause

No person shall be required to support another while there is just cause for failing or refusing to do so.

59 Del. Laws, c. 567, § 1; 70 Del. Laws, c. 186, § 1.;



§ 507. Jurisdiction in Family Court; termination of chancery jurisdiction

(a) The Family Court of the State shall have exclusive original jurisdiction over all actions arising under this chapter. The Court shall have exclusive jurisdiction over the construction, reformation, enforcement and rescission of agreements made between future spouses, spouses and former spouses concerning the payment of support or alimony, the payment of child support or medical support, the division and distribution of marital property and marital debts and any other matters incident to a marriage, separation or divorce. The Court shall have jurisdiction to resolve any issues resulting from the construction, reformation, enforcement or rescission of an agreement. In this regard, the Court shall apply the statutory factors set forth in Chapters 5, 6 and 15 of this title. The Court shall have and exercise all other jurisdiction and powers relating to support and separate maintenance actions heretofore possessed by the Chancellor or the Court of Chancery of the State.

(b) The jurisdiction of the Court of Chancery in civil actions for separate maintenance is hereby terminated, except for such actions for separate maintenance as have been commenced in the Court of Chancery prior to the effective date hereof. The Court of Chancery shall retain exclusive jurisdiction over such latter actions.

27 Del. Laws, c. 262, § 2; Code 1915, § 3035; Code 1935, § 3528; 13 Del. C. 1953, § 503; 57 Del. Laws, c. 250, § 2; 59 Del. Laws, c. 567, § 1; 60 Del. Laws, c. 455, § 1; 67 Del. Laws, c. 446, § 1; 69 Del. Laws, c. 445, § 3.;



§ 508. Jurisdiction in Family Court; enforcement of support orders entered by Superior Court

The Family Court of this State has the power to enforce any support order entered by the Superior Court pursuant to Chapter 15 of this title and to modify or terminate the support obligation decreed by any such order within the following limitations:

(1) Where a divorce decree has been entered by the Superior Court and, under the terms of such decree, the petitioner therein (respondent herein) has been ordered to make periodic support payments to the respondent therein (petitioner herein), a proceeding may be brought in the Family Court under this section for the enforcement of any such order and for the modification or termination of the support obligation decreed thereby;

(2) Proceedings shall be brought in the county wherein respondent resides or is found or in the county wherein petitioner resides if respondent does not reside or cannot be found in this State;

(3) Proceedings shall be instituted by petition. The petition shall be verified and shall state the name and, so far as is known to the petitioner, the address and circumstances of the respondent, shall identify the divorce decree, shall include as an exhibit thereto a certified copy of such decree and shall state any other pertinent information and the relief prayed for. A minor shall be represented by a guardian ad litem;

(4) The Family Court, after a hearing, may enter 1 or more of the following orders appropriate under the actual circumstances:

a. An order requiring respondent to comply with the support obligation specified in the Superior Court decree;

b. An order requiring respondent to comply with the support order set forth in the Superior Court decree as modified by the Family Court;

c. An order terminating the support obligation set forth in the Superior Court decree;

d. An order dismissing the petition;

e. An order cancelling or reducing support arrearages;

f. An order taxing the costs and reasonable attorneys' fees incurred in these proceedings against respondent or petitioner;

g. An order requiring respondent to furnish recognizance in the form of a cash deposit or bond of such character and in such amount as the Family Court may deem proper to assure payment of any amount required to be paid by respondent;

h. An order requiring respondent to make payments at specified intervals to the Family Court and to report personally to the Family Court at such times as may be deemed necessary; or

i. An order punishing respondent, who shall violate any order of the Family Court, to the same extent as is provided for by law for contempt of the Court in any other suit or proceeding cognizable by the Court;

(5) Participation in any proceedings under this section shall not confer upon any court jurisdiction of any of the parties thereto in any other proceeding.

60 Del. Laws, c. 335, § 1.;



§ 509. Definitions

Unless a different meaning is plainly required by the context, words and phrases used in this chapter shall have the same meaning as those defined in § 401(b) of this title. For the purposes of this chapter, the term "business day" means a day on which state offices are open for regular business.

69 Del. Laws, c. 445, § 4; 71 Del. Laws, c. 216, § 28.;






Subchapter II Civil Enforcement

§ 511. Commencement of actions; obtaining jurisdiction over respondent

(a) Proceedings may be instituted in accordance with rules adopted by the Court, or upon a petition in which the petitioner alleges that defendant owes petitioner a duty of support and has refused or failed to provide such support.

(b) Jurisdiction may be acquired over respondent in any of the following ways:

(1) By issuance of summons by the Clerk of the Family Court, and service thereof by the sheriff or other person authorized to make service of process upon respondent, by delivering a copy of the summons, petition and any affidavit to respondent personally or by delivering copies thereof to an agent authorized by appointment or by law to receive service of process;

(2) By appearance of respondent, either personally or by executing and filing an appearance document in a form approved by the Court, with or without issuance of summons;

(3) By appearance of counsel for respondent, with or without issuance of summons;

(4) Under a court rule not inconsistent with this section; or

(5) As may be otherwise provided by law.

59 Del. Laws, c. 567, § 1; 71 Del. Laws, c. 216, §§ 3, 4.;



§ 512. Interim order

(a) At any time before trial upon petition of the complainant and upon notice to the defendant, the Court shall conduct a hearing and thereafter may enter such interim order, pending final judgment, as seems just, for the support of any dependent for whom support is sought. The Court may also enter an interim or emergency order for support in accordance with its rules and procedures.

(b) Section 913 of Title 10 notwithstanding, the report and recommendations of the Master with regard to a permanent, temporary, interim or emergency order entered under Chapter 4, 5 or 6 of this title shall become effective and enforceable immediately as an order of the Family Court when announced by the Master. Said order shall remain in full force and effect unless and until a party files a petition for review de novo within 15 days of the date said order is announced and makes application for and is granted a stay by order of a judge of the Family Court.

27 Del. Laws, c. 262, § 3; Code 1915, § 3036; 35 Del. Laws, c. 189, § 1; Code 1935, § 3529; 13 Del. C. 1953, § 504; 59 Del. Laws, c. 567, § 1; 65 Del. Laws, c. 228, § 3; 67 Del. Laws, c. 158, § 4; 67 Del. Laws, c. 446, § 2.;



§ 513. Judgment; order of support; other terms

(a) Where the duty of support has been determined to exist, the court may:

(1) Order the defendant to pay a certain sum periodically into the Division of Child Support Enforcement or directly to a dependent, his or her guardian, custodian or trustee, for a dependent's support for so long as the obligation of support shall exist;

(2) Order the defendant to pay a specific total amount into the Division of Child Support Enforcement or directly to a dependent, his or her guardian, custodian or trustee, in a lump sum or in such stated periodic amounts as the court deems proper;

(3) Order the defendant to pay directly to the obligee the cost of prenatal and postnatal medical, hospital, and other lying-in expenses incident to the birth of a child;

(4) Order the defendant to elect health insurance coverage for a child available through the defendant's employment, otherwise available at reasonable cost as defined in § 401(b)(11) of this title or to pay directly the cost of health insurance coverage for a child; provided, however, that any new or modified order entered in any case brought under Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.) shall require either or both parents to provide health insurance coverage for the child or children who are the subjects of the child support; and provided, further, that in any case brought under Title IV-D of the Social Security Act [42 U.S.C. § 651 et seq.] in which a parent is ordered to provide health care coverage for a child through an employment-related group health plan, the Division of Child Support Enforcement shall issue the National Medical Support Notice required by Title IV-D of the Social Security Act [42 U.S.C. § 651 et seq.] and federal regulations promulgated pursuant thereto, and the Division shall promptly notify the employer when there is no longer a current order for medical support in effect for which the Division is responsible;

a. In any case in which a parent is required by court or administrative order to provide health insurance coverage for a child and the parent is eligible for family health coverage through an employer doing business in this State, such employer shall:

1. Permit such parent to enroll under such family coverage any such child who is otherwise eligible for such coverage (without regard to any enrollment season restrictions).

2. If such a parent is enrolled but fails to make application to obtain coverage of such child, enroll such child under such family coverage upon application by the child's other parent, the Division of Child Support Enforcement or Division of Social Services. The court or administrative order providing for enrollment of the child shall constitute the application for enrollment.

3. Not disenroll (or eliminate coverage of) any such child unless the employer is provided satisfactory written evidence that:

A. Such court or administrative order is no longer in effect; or

B. The child is or will be enrolled in comparable health coverage which will take effect not later than the effective date of such disenrollment; or

C. The employer has eliminated family health coverage for all of its employees.

4. Where an obligor has been ordered to provide health insurance coverage for a child in a case enforced pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), receipt by an employer or successive employer of a National Medical Support Notice or other notice from the court or the Division of Child Support Enforcement of an order of a court or administrative agency requiring the obligor to provide health insurance coverage shall operate to enroll the child in the obligor's health insurance plan without regard to any enrollment season restrictions. The obligor may contest the notice by filing a petition in opposition thereto in the Family Court not later than 10 days after issuance of the notice. The petition in opposition may be based only on mistake of fact. Filing of a petition in opposition shall not relieve the employer of any duties under the notice, order or National Medical Support Notice until such time as the employer receives notice that the contest has been resolved. The Court or the Division of Child Support Enforcement shall send a copy of the notice to the obligor at the same time it sends notice to the employer.

b. An order for health insurance coverage shall operate as an assignment of all benefit rights to the obligee or to the child's health services provider, and in any claim against the coverage provider or insurer, the obligee or the obligee's assignee shall be subrogated to the rights of the obligor. Notwithstanding the provisions of this paragraph regarding assignment of benefits, this paragraph shall not require a health service contractor or a health maintenance organization to deviate from their contractual provisions and restrictions regarding reimbursement for covered services. If the coverage is terminated, the employer shall mail a notice of termination to the Division of Child Support Enforcement, or the obligee at the obligee's last known address, within 30 days of the termination date.

c. If an obligor fails to pay the required portion of any deductible under the health insurance coverage or fails to pay the required portion of medical expenses incurred in excess of the coverage provided under the plan, the obligee or the Division of Child Support Enforcement in cases brought under Part D of Title IV of the federal Social Security Act [42 U.S.C. § 651 et seq.] may enforce collection of the obligor's portion of the deductible or the additional medical expenses through an appropriate order under this section, including attachment of the obligor's income. The amount of the deductible or additional medical expenses shall be added to the obligor's child support obligation and be collectible as provided by law if the obligor's share of the amount of the deductible or additional expenses is reduced to a sum certain in a court order.

d. Receipt of a National Medical Support Notice or an order for the enforcement of a medical support obligation shall require an obligor's employer to:

1. Answer the Division of Child Support Enforcement or the obligee, as directed, within 20 days and confirm that the child:

A. Has been enrolled in a health care plan, or that the employer has transferred a National Medical Support Notice to the appropriate group health plan providing any such coverage for which the child or children are eligible; or

B. Cannot be covered, stating the reasons why such coverage cannot be provided.

2. Transfer a National Medical Support Notice to the appropriate group health plan providing any such health care coverage for which the child or children are eligible within 20 business days of the date of the National Medical Support Notice.

3. Withhold any required premium from the obligor's income or wages, as provided in paragraph (b)(8) of this section.

4. If more than 1 plan is offered by the employer or health insurer, and each plan may be extended to cover the child, enroll the child in the obligor's plan. If the obligor's plan does not provide coverage which is accessible to the child, the child shall be enrolled in the least expensive plan otherwise available to the obligor. When the plan administrator reports that there is more than 1 option available under the plan, the Division of Child Support Enforcement, in consultation with the obligee, must promptly select from available plan options.

5. Provide information to the Division of Child Support Enforcement or the obligee, as directed, about the name of the health care provider or the insurer and the extent of the coverage available and make available to such party any necessary claim forms or enrollment membership cards.

e. Orders entered under this subsection may be enforced as provided in paragraphs (b)(9) and (10) of this section.

(5) Order 1 party to pay all or part of the cost to the other party of maintaining or defending any proceeding under this chapter and for attorneys' fees, including sums for legal services rendered and costs incurred prior to the commencement of the proceeding or after the entry of judgment, after considering the legal and factual basis for the action, the results obtained, the financial resources of both parties, and such other factors as the court deems just and equitable. The court may order that the amount be paid directly to the attorney, who may enforce the order in his or her name;

(6) Enforce its order by attachment of the defendant or by sequestration of property;

(7) Enter such other orders as the Court of Chancery heretofore possessed the power to enter, and as the interests of the parties may require, including but not limited to orders of custody and visitation;

(8) Order the defendant to move from the family home, even though titled in defendant's name alone or jointly with someone else, and not to live there for a reasonable period of time so that his or her spouse and/or child or children of the marriage might live there and enjoy the family home as an element of support;

(9) Enjoin the defendant from molesting or disturbing the peace of his or her spouse and/or child or children of the marriage for whom defendant is obliged to provide support;

(10) Restrain defendant from transferring, encumbering, concealing or in any way disposing of any property except in the usual course of business or for the necessities of life, and, if so restrained, requiring him or her to notify any person to whom he or she has an obligation of support, or such person's guardian, custodian or trustee, of any proposed extraordinary expenditure and to account to the court for all extraordinary expenditures made after the order is issued;

(11) Order the defendant to permit his or her spouse and/or child or children of the marriage to have the use of designated personal property and/or fixtures, even though titled in defendant's name alone or jointly with someone else, upon such terms and conditions as the court may impose, as an element of support;

(12) When a defendant fails to notify the court within 5 working days after a change of residential address hold the defendant in contempt of court and attach his or her wages;

(13) Order either party to designate a minor child or children covered under a support order as a beneficiary on any of the parties' existing life insurance policies for the duration of the support order. The designation may be exclusive or nonexclusive, as determined by the court. The court, in its discretion, may further order the obligor or obligee, whichever is applicable, to designate a trustee, if not the obligor or obligee, for the child or children until such child has reached the age of majority.

(b)(1) Where a duty to support or to provide medical support has been determined to exist and a new or modified support order is established, and regardless of whether support or medical support payments are in arrears, the court shall attach the obligor's income, if any, as of the effective date of the order, for payment of support or premiums for health insurance coverage except that such income shall not be subject to such withholding under this paragraph in any case where:

a. One of the parties demonstrates, and the court (or administrative process) finds that there is good cause not to require immediate income withholding. Any finding that there is good cause not to require immediate income withholding must be based on at least:

1. A written determination that, and explanation by the court or administrative authority of why, implementing immediate income withholding would not be in the best interests of the child; and

2. Proof of timely payment of previously ordered support in cases involving modification of support orders; or

b. A written agreement is reached between both parties which provides for an alternative arrangement. As used herein, "written agreement" means a written alternative arrangement signed by both parents, or by the obligor and a representative of the Division of Child Support Enforcement in cases brought under Part D of Title IV of the federal Social Security Act [42 U.S.C. § 651 et seq.] in which there is an assignment of support rights to the State, and reviewed and entered in the record by the court or administrative authority.

c. In any case where an order of support is not subject to immediate income withholding under paragraph (b)(1) of this section, the obligor's income shall be attached automatically upon the filing of a verified notice by the obligee of a default in payment for 7 working days, or the earliest of:

1. The date as of which the obligor requests that such withholding begin;

2. The date as of which the obligee requests that such withholding begin, and the State determines such request is appropriate; or

3. Such earlier date as the State may select.

(2)a. Where no withholding order is in effect for orders of support or medical support entered under this chapter, Chapter 6 of this title, or where the order is one of unallocated alimony and child support under Chapter 15 of this title including orders issued prior to March 5, 1986, the obligor's income shall be attached automatically upon the filing of a verified notice by the obligee of a default in payment for 7 working days, or earlier at the request of the obligor.

b. If the existing support order does not include payment on arrears, then the income attachment shall be issued in the amount of current support plus an amount payable toward arrears of up to 10 percent of the current support order or $5.00, whichever is greater. If the existing medical support order does not include an attachment for payment of health insurance coverage, payment for the obligor's share (if any) for premiums of health insurance coverage shall be added to the attachment. The verified notice shall specify the amount requested to reduce the arrears. The remedy specified for recovery of arrearages shall be in addition to and not in substitution for remedies available elsewhere in this title.

(3) Where an order for attachment is to be issued under this subsection or Chapter 4 of this title, the obligor shall be notified upon the commencement of the withholding that the withholding has commenced and of the procedures to follow if the obligor desires to contest such withholding on the grounds that the withholding or the amount withheld is improper due to a mistake of fact. The notice shall include the information provided to the obligor's employer pursuant to federal law. The obligor shall have 10 days from the date of notification to file an affidavit in opposition to the attachment based only upon an assertion of a mistake of fact concerning the identity of the parties, the delinquency of payment, or the jurisdiction of the court. Any other defenses to the amount of the obligation may be raised only in accordance with other provisions of this title. Full payment upon receipt of the notification shall not constitute grounds for contesting withholding. The court shall, upon consideration of the affidavit or affidavits, determine whether an issue of material fact or defense permissible under this section exists and shall, in accordance with that determination, schedule a hearing, order the termination of the attachment, or permit the attachment to continue. In either event, a final determination shall be made and both parties notified within 45 days of the notification.

(4)a. In all cases brought under Title IV-D of the Social Security Act (42 U.S.C. Sec. 651 et seq.), a copy of the Court's income withholding order shall be issued to the Division of Child Support Enforcement and shall be served by the Division by first class mail upon the obligor's employer, and any successive employer, and such service shall be as effectual for all purposes as if served by the court.

b. In all cases brought under Title IV-D of the Social Security Act, the Division shall be authorized to file the verified notice on behalf of said obligee.

(5) For purposes of Chapters 4, 5 and 6 of this title, "income" is defined as:

a. Any periodic form of payment due to an individual, regardless of source, including, but not limited to, wages, salary, commission, vacation pay, severance pay, bonuses, compensation as an independent contractor, workers' compensation, disability, sick pay, SUB benefits, medical benefits, unemployment compensation, railroad retirement, pensions, annuity and retirement benefits; or

b. Any lump sum payment due to an individual from an employer;

c. Provided, however, that income excludes:

1. Any amounts required by law to be withheld, other than creditor claims, including, but not limited to, federal, state and local taxes, Social Security and other mandatory retirement and disability contributions;

2 Union dues;

3 Any amounts exempted by federal law;

4. Public assistance payments; and

5. Tax refunds, which shall be governed by §§ 1205-1209 [repealed] of Title 30 and § 454 of the Social Security Act (42 U.S.C. § 654).

(6) "Employer" has the meaning given such term in § 4301(d) of the Internal Revenue Code of 1986 [repealed], and includes any governmental entity and any labor organization, as defined in § 2(5) of the National Labor Relations Act [29 U.S.C. § 152(5)], and includes an individual, partnership, association, corporation, trust, federal agency, state agency or political subdivision paying or obligated to pay income.

(7) Any attachment or execution to enforce an order for child support, medical support, or unallocated alimony and child support entered under this title shall not be subject to the exemptions or limitations set forth in § 3502 or § 4913 of Title 10 or § 5503 of Title 29. Said attachment for support shall also have priority over any other attachment, except an attachment for federal tax liens, regardless of whether such other attachment was perfected prior to the support attachment. The support and medical support attachment shall be subject to the limitations set forth in § 303(b) of the Consumer Credit Protection Act (15 U.S.C. § 1673(b)); provided, however, that an attachment of unemployment compensation shall not exceed 50 percent of the weekly payment thereof.

(8) Upon receipt of a certified copy of income withholding from the court or copy from the Division of Child Support Enforcement, the employer shall deduct the specified sum, which may include a fee, established by the State, to be paid to the employer, unless waived by the employer, from the income due the obligor-employee and shall, at or before the time the obligor-employee is paid, mail or otherwise deliver the said deduction for support to the Division of Child Support Enforcement or the obligee, as directed, and pay the health insurance premium amount deducted directly to the health insurer, and shall continue to do so for so long as the obligor remains in the employer's employ or until the court orders otherwise; provided, however, that when an employer receives an income withholding order issued by another state, the employer shall apply the law of the state of the obligor's principal place of employment in determining the factors enumerated in § 411(d) of this title. The withholding shall be effective with regard to any payment by the employer to the obligor after a reasonable time to give effect to the withholding, but in no event shall such withholding be delayed more than 7 days after the first pay-day following receipt of the wage attachment. In every case, the remittance shall be by check or money order payable as directed and the remittance shall specify the obligor-employee's name and Social Security number. In the event the employer is withholding from more than 1 employee, and the payee is the Division of Child Support Enforcement, payment for the total amount may be remitted by a single check. Upon the termination of the obligor's employment, the employer shall notify the court, or the Division of Child Support Enforcement if the order of income withholding or National Medical Support Notice was served by the Division, of said termination and shall provide the court, or the Division if the order of income withholding or National Medical Support Notice was served by the Division, with the obligor-employee's last known address, along with the name and address of the obligor's future employer, if known. If the obligor contests such withholding, the employer must initiate withholding until such time as the employer receives notice that the contest is resolved.

(9) Upon receipt of the certified copy of the order of income withholding from the court or from the Division of Child Support Enforcement by certified mail, the employer becomes primarily liable for the payment of the obligations for support and medical support set forth in such order, as well as such criminal and civil sanctions as the court may impose in the event that the employer fails to comply with the terms of such income attachment and is found to be in contempt by the court.

(10) Any employer who fails to comply with the terms of this section or who dismisses, terminates or causes the termination of an obligor's employment as a result of an attachment under this section shall be fined for the first offense not more than $1,000 or imprisoned not more than 90 days, or both, and for each subsequent offense shall be fined not more than $5,000 or imprisoned not more than 1 year, or both. Any employer who refuses to hire an obligor as a result of an attachment under this section shall be liable for a civil penalty of not more than $200 for the 1st offense and each subsequent offense. If the employer is a corporation, criminal liability shall be established pursuant to §§ 281-284 of Title 11.

(11) Withholding of income for support or medical support under this section shall remain in effect as long as the order for support or medical support upon which it is based, or any modification thereof.

(12) The Division of Child Support Enforcement is designated as the State Income Withholding Agency. The Division shall distribute all amounts received promptly in accordance with § 457 of the Social Security Act (42 U.S.C. § 657) and shall allocate amounts received when there is more than 1 obligee in accordance with rules promulgated by the federal Department of Health and Human Services.

a. In any case enforced under Title IV, Part D, of the Social Security Act (42 U.S.C. § 651 et seq.), and notwithstanding the provisions of the Administrative Procedures Act, Chapter 101 of Title 29, the Division is hereby authorized:

1. To order income withholding in accordance with this chapter, without the necessity of obtaining an order from any other judicial or administrative tribunal, and shall recognize and enforce the authority of state IV-D agencies of other states to do the same.

2. To execute an income withholding order without advance notice to the obligor, including issuing the withholding order through electronic means.

b. In cases in which support is subject to an assignment pursuant to Part A of Title XIX of the Social Security Act [42 U.S.C. § 1396 et seq.] or to a requirement to pay through the state disbursement unit, upon providing notice to the obligor and obligee, the Division may direct the obligor or other payor to change the payee to the appropriate governmental entity.

(13) Any attachment or execution to enforce an order entered under this chapter or an order for alimony, division of property or other financial relief under Chapter 6, 7, 13 or 15 of this title shall not be subject to the exemptions or limitations set forth in § 3502 or § 4913 of Title 10.

(14) An employer who complies with an income withholding notice or National Medical Support Notice that is regular on its face shall not be subject to civil liability to any individual or agency for conduct in compliance with the notice.

(c)(1) Following the entry of any order of support or medical support under this chapter, the parties must notify each other in writing of every change in circumstances which might materially affect the existing support or medical support order; and, in addition, each party shall exchange completed financial report forms every 12 months to determine how the needs of those receiving support are being met with the support paid, and whether any modification should be made to the existing support order based upon the factors set forth in § 514 of this title.

(2) Where an order for child support, including orders issued prior to March 31, 1987, has been entered under this chapter, Chapter 6 or Chapter 15 of this title, the right of each and every child support installment or payment becomes absolute and vested upon coming due with the full force, effect and attributes of a judgment of the Family Court of the State.

(3) Remedies available under this subsection are cumulative with any and all other remedies available to enforce a child support obligation.

(4) After receipt by the Division of Child Support Enforcement of a copy of an order of child support as set forth in paragraph (c)(1) of this section made payable through the Division, the Division shall promptly record all payments received and apply said payments to installment or payment amounts due and owing by the obligor in accordance with regulations promulgated by the federal Department of Health and Human Services. The Division may establish administrative procedures to make technical corrections in the Division's accounting records. With regard to any order of child support made payable through the Division, the Division's records shall be presumptive of the payment or nonpayment of each installment payment.

(d)(1) The Court shall have continuing jurisdiction to modify prospectively an order of child support entered by the Court including orders issued prior to March 31, 1987, so long as the obligated party has a duty of support under this chapter, Chapter 6 or Chapter 15 of this title and at least 1 of the parties or the child whose support is at issue resides in the State or as provided in § 6-205(a)(2) of this title.

(2) An order of child support entered by this Court or a court of competent jurisdiction in this or any other state, including orders entered prior to March 31, 1987, shall not be retroactively modified except with respect to any period during which there is pending petition for prospective modification but only from the date that notice of such petition has been given to the respondent directly or through the respondent's agent. In addition to any other manner or type, "notice" for the purposes of this paragraph shall include but not be limited to mailing by the petitioner of a copy of the modification petition by certified or registered mail, return receipt requested, to the last known address of the respondent. Said notice shall be effective on the date of delivery or first attempted delivery whichever first occurs.

(3) Whenever the Court considers a petition to modify child support, the Court shall also consider whether medical support should be ordered or modified, as provided in this chapter. When the Court considers a petition to establish or modify medical support, such petition shall also put the order for child support at issue, and the Court will determine whether the child support amount should be modified in accordance with the guidelines.

(e) The Court shall have continuing jurisdiction to enforce an order of child support entered by the Court, including orders issued prior to March 31, 1987, so long as the obligated parent has a duty to support the child or children under this chapter, Chapter 6 or Chapter 15 of this title or there are arrearages or past due amounts due and owing on such an order. Nothing in this subsection shall be construed as limiting the Court's authority under Chapter 4 of this title.

(f) Each party to a support order shall report any change in his or her current residential address, driver's license number, telephone number, employer, employer's address and employer's telephone number to the Family Court, and to the Division of Child Support Enforcement in any case enforced by the Division pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), within 5 days of when the change occurs. Notice for purposes of enforcing or modifying a child support order shall mean:

(1) Mailed notice to the last known residential address provided to the Family Court by the party; or

(2) Upon a showing of diligent efforts to locate a party, mailed notice to the last known employment address provided to the Family Court by the party; provided, however, that where the respondent is a IV-D client as defined by regulation of the Secretary of the Department of Health and Social Services, the Division of Child Support Enforcement shall be the appropriate agent for the receipt of any such notice.

(g) Upon receipt of a written request, or a request by other electronic means where available, from the Director of the Division of Child Support Enforcement in any case enforced by the Division pursuant to Title IV-D of the Social Security Act (42 U.S.C. Sec. 651, et seq.), any employer, as that term is defined in paragraph (b)(6) of this section, and any labor organization, as that term is defined in § 710 of Title 19, shall cooperate with and provide relevant employment and income information in the possession of such employer or labor organization to the Director or the Director's designee for the purpose of establishing, modifying or enforcing a child support order. Relevant employment and income information includes: Whether a named person has or has not been employed by an employer or whether a named person has or has not been employed to the knowledge of the labor organization; the full name of the employee or member; the employee's or member's last known address; the employee's or member's date of birth; the employee's or member's social security number; all income, as that term is defined in paragraph (b)(5) of this section, paid to the employee or member in the prior and current calendar year and the employee's or member's current rate of pay; and whether dependent health insurance coverage is available to the employee or member through employment or membership in the labor organization, together with information about the name of the health care insurer and the extent of the coverage available.

(1) An employer or labor organization shall be immune from any liability for providing information pursuant to this subsection.

(2) Any employer or labor organization which fails or refuses to provide the information described in this subsection within 30 days after receipt of a request from the Director of the Division of Child Support Enforcement or as otherwise provided in such request shall be punished by a fine of not less than $100 nor more than $500. For a second or subsequent offense, such employer or labor organization shall be fined not less than $500 nor more than $1,000. A fine under this section may not be suspended. If the employer or labor organization is a corporation, criminal liability shall be established pursuant to §§ 281-284 of Title 11.

(h) In every child support action filed under this chapter or under Chapter 4, 6, or 8 of this title, the Family Court shall collect and maintain a record of the name, residential address, social security number, date of birth, driver's license number, telephone number, employer, employer address and employer telephone number of each party. Unless good cause is shown, the Family Court may limit access to this information.

(i) Notwithstanding any other law, rule or regulation to the contrary, a child support payment shall not be subject to attachment, garnishment or execution.

27 Del. Laws, c. 262, § 4; Code 1915, § 3037; Code 1935, § 3530; 46 Del. Laws, c. 92, § 1; 13 Del. C. 1953, § 506; 59 Del. Laws, c. 567, § 1; 60 Del. Laws, c. 332, § 1; 63 Del. Laws, c. 273, § 1; 63 Del. Laws, c. 274, § 1; 64 Del. Laws, c. 139, §§ 1-3; 65 Del. Laws, c. 228, §§ 1, 10; 66 Del. Laws, c. 7, §§ 1, 2; 66 Del. Laws, c. 405, § 1; 66 Del. Laws, c. 406, § 1; 67 Del. Laws, c. 403, §§ 1-3; 67 Del. Laws, c. 446, §§ 3-5; 69 Del. Laws, c. 70, §§ 1, 2; 69 Del. Laws, c. 445, §§ 5-16; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 288, §§ 1-4; 71 Del. Laws, c. 216, §§ 8-11, 29-45, 51, 52; 73 Del. Laws, c. 278, § 1; 73 Del. Laws, c. 338, §§ 1-11; 75 Del. Laws, c. 236, §§ 1, 2, 3; 75 Del. Laws, c. 249, §§ 1, 2; 78 Del. Laws, c. 84, §§ 1, 2; 78 Del. Laws, c. 307, § 1; 79 Del. Laws, c. 111, § 1.;



§ 514. Determination of amount of support

In determining the amount of support due to one to whom the duty of support has been found to be owing, the court, among other things, shall consider:

(1) The health, relative economic condition, financial circumstance, income, including the wages, and earning capacity of the parties, including the children;

(2) The manner of living to which the parties have been accustomed when they were living under the same roof;

(3) The general equities inherent in the situation.

59 Del. Laws, c. 567, § 1.;



§ 515. Procedural rights of parties

(a) All parties to a civil action brought pursuant to this chapter shall possess all procedural rights which such parties would have heretofore possessed in an action for support or separate maintenance in the Court of Chancery of the State, including but not limited to the following:

(1) Right to institute and retain complete control of the suit;

(2) Right to select counsel;

(3) Right to appeal to the Supreme Court of the State, on the record, from interlocutory or final orders or judgments. Such appeal shall be in the form and manner provided by the Rules of the Supreme Court.

(b) For purposes of this section, a child born out of wedlock shall possess the same procedural rights as a child born in wedlock and the mother of a child born out of wedlock shall possess the same procedural rights as the mother of a child born in wedlock.

(c) A complete record shall be made of all proceedings in which testimony is taken under this section, by court stenographer, tape recorder, or other device, the method to be at the discretion of the Court.

(d) The Family Court shall by rule provide for expedited procedures for the determination and enforcement of support obligations established under this chapter, Chapter 4 and Chapter 6 of this title. These procedures shall include, except in appropriate cases and on a showing of good cause as herein provided, the mandatory use of such expedited process before a hearing can be held before a judge. The Court shall by rule adopt procedures to provide, in appropriate cases, for the determination that there is good cause to proceed directly to a hearing before a judge.

59 Del. Laws, c. 567, § 1; 65 Del. Laws, c. 228, § 4; 70 Del. Laws, c. 186, § 1.;



§ 516. Violation of support order for spouse or child; proceedings; contempt; assignment of income; employer's duties

(a) If the Court, after notice to defendant and a hearing on a rule to show cause, concludes that the defendant has violated the terms of an order of support for a spouse or child, it may punish such defendant for contempt and may attach the defendant's income. In any case enforced under Title IV, Part D, of the Social Security Act (42 U.S.C. § 651 et seq.), the income of a person with a support obligation imposed by a support order issued (or modified) in this State before October 1, 1996, if not otherwise subject to withholding under § 513 of this title, shall, by operation of law, become subject to withholding as provided in § 513 of this title if arrearages occur, without the need for a hearing.

(b) Order by income attachment and/or by direct payment an additional amount toward arrears in addition to any amount ordered pursuant to § 513(b) of this title.

(c) In cases where the Court deems it appropriate, it may accept a voluntary assignment of income from the defendant in lieu of an attachment of the defendant's income.

(d) The Court or the Division of Child Support Enforcement shall notify the Department of Health and Social Services of any arrearage of support payments due from a defendant in order that the Department may proceed to set off said arrearage pursuant to §§ 1205-1209 [repealed] of Title 30 against any refund of personal income taxes to which said defendant may be entitled.

(e) Upon a finding by the Court of a violation of a support order after notice to a defendant and a hearing on a rule to show cause, and in the case of a defendant who derives income from self-employment by an employer not subject to the jurisdiction of the Court, or from any other type of employment which makes the attachment of income impractical, the Court shall require the person to enter into bond or other adequate collateral security, with or without sureties, to secure payment of the obligation to the Court in the amount of the past-due support plus a sum fixed by the Court to insure the payment of support as it becomes due for a period of not less than 3 months, conditioned upon the person making payment as previously ordered. The Court may order the cancellation of the bond or other collateral security upon proof of full payment of past-due and current support pursuant to the support order, as follows:

(1) The Court may order the cancellation of a bond or other collateral security imposed for a first violation of support order after proof of full payment of past-due and current support payments;

(2) The Court may order the cancellation of a bond or other collateral security imposed for a second violation of support order 12 months after proof of full payment of past-due and current support payments; and

(3) The Court may order the cancellation of a bond or other collateral security imposed for a third violation of support order 24 months after proof of full payment of past-due and current support payments.

(f) When an arrearage has accrued for 90 days under a support order, and the existing support order does not include payment on arrears, the amount of the order shall, by operation of law, be increased by 10 percent of the current support order or $5.00, whichever is greater. The remedy specified for recovery of arrearages shall be in addition to and not in substitution for remedies available elsewhere for the enforcement of a support order.

(g) Upon a finding by the Court that an obligor owes $1,000 or more in arrears or retroactive support and is 30 or more days delinquent in payment of the child support order, in addition to any other orders, the Court may order the suspension of the obligor's license, as that term is defined in § 2216 of this title. Such an order shall also render the obligor ineligible for the issuance or renewal of any such license.

In all cases administered under Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), the Court shall forward such Order to the Director of the Division of Child Support Enforcement to be carried out pursuant to section 2216(g) of this title. In all other instances, the Court shall notify the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and/or the Director of the Division of Professional Regulation of the denial or suspension of a license pursuant to this subsection. Such notification may be made electronically, by computer or by such other means as the Court and the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and the Director of the Division of Professional Regulation may agree, and such notification shall constitute sufficient authority for the denial or suspension of any license.

The Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and/or the Director of the Division of Professional Regulation shall forthwith deny the issuance or renewal of any license, or suspend the same, and so notify the obligor. The order of the Court shall be conclusive, and the action of the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and/or the Director of the Division of Professional Regulation in compliance therewith shall be effective 4 days after the date notice of same is mailed to the obligor at the address on record at the Division of Motor Vehicles, the Division of Revenue, the Division of Fish and Wildlife or the Division of Professional Regulation.

The obligor shall remain ineligible for the issuance, renewal or reinstatement of any license until the obligor obtains from the Court written certification that the grounds for denial or suspension of a license under this subsection no longer exist. Nothing in this subsection shall be construed as limiting the denial or suspension of any license as provided in § 2216 of this title.

(h) Notwithstanding any contrary provision of this chapter or Chapter 22 of this title, the Court may, in a pending proceeding related to child support, order the removal of any or all restrictions on licensed privileges proposed or imposed related to a failure to pay child support, and without regard to whether the suspension or revocation was a result of the action of the Court or the Division of Child Support Enforcement where the removal of such restrictions is in the best interests of the child or children) and the parties as it relates to the ability of the obligor to meet the obligor's parental obligations. The Court shall establish rebuttable standards in consultation with the Division of Child Support Enforcement to insure the uniform and equitable application of the license suspension program.

(i) If the defendant has violated the terms of an order for support, and owes arrears, the Court may order the defendant to pay such support in accordance with a plan approved by the Court or the Division. If the defendant is subject to such a plan, and is not incapacitated, the Court may order an unemployed or under-employed defendant to participate in such work activities as may be available under a program operated by a state or private agency as the Court or the Division deems appropriate. In any case in which the Court orders the defendant to participate in work activities, the Court may also order the temporary decrease of support, mediation assistance, job training, peer support or any other program or intervention it deems necessary to assist the defendant in obtaining or maintaining appropriate employment.

27 Del. Laws, c. 262, § 7; Code 1915, § 3040; 34 Del. Laws, c. 196, § 1; Code 1935, § 3533; 47 Del. Laws, c. 400, § 3; 13 Del. C. 1953, § 507; 57 Del. Laws, c. 254; 59 Del. Laws, c. 567, § 1; 63 Del. Laws, c. 70, § 1; 64 Del. Laws, c. 139, §§ 4, 5; 64 Del. Laws, c. 296, § 1; 65 Del. Laws, c. 228, § 2; 67 Del. Laws, c. 403, § 4; 67 Del. Laws, c. 446, § 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 452, § 2; 71 Del. Laws, c. 216, §§ 2, 46-50, 75-79, 81; 75 Del. Laws, c. 207, §§ 1, 5.;



§ 517. Termination of child support

(a) An order of current child support entered by this Court or a court of competent jurisdiction in this State shall terminate by operation of law when all minor children subject to said order have reached 18 years; provided, however, that if a child over 18 is still enrolled in high school current support shall terminate by operation of law when the child receives a high school diploma or attains the age of 19, whichever event first occurs.

(b) An order of current child support entered by this Court or a court of competent jurisdiction in this State shall terminate if custody of all children who are the subject of said order is transferred to the obligated parent pursuant to an order of a court of competent jurisdiction or the written voluntary agreement of the parents.

(c) Notwithstanding the above, the obligation for payment of arrears or past due support shall terminate by operation of law when all arrears or past due support have been paid.

66 Del. Laws, c. 7, § 3.;



§ 518. Accounting

A person who receives funds from another person for the support of a child in his or her care is a fiduciary with respect to such funds and may be ordered by the Court to account for the expenditure and management of such funds on application by any payer of such funds for good cause shown. Any application filed for such an accounting shall state with particularity the reasons why it is being sought and the basis for believing that such an accounting is necessary. The Court may dismiss any application for an accounting if the application does not show good cause why such an accounting should be ordered, and the Court shall order that all costs and reasonable counsel fees incurred by the fiduciary in his or her defense be paid by the unsuccessful applicant. If an accounting is granted by the Court, it may equitably apportion the costs, including reasonable counsel fees, of the action among the parties to the proceeding after taking into account the legal and factual basis for the action, the results obtained, the financial resources of the parties, and such other factors as the Court deems just and equitable.

67 Del. Laws, c. 446, § 6; 70 Del. C., c. 186, § 1.;



§ 519. Child support liens

Repealed by 71 Del. Laws, c. 216, § 160, effective July 25, 1997.;



§ 520. Drivers', professional, occupational and business licenses

Transferred.






Subchapter III Criminal Enforcement

§ 521. -524. Desertion or failure to support spouse or child; penalty; probation; terms; procedure; appeal; stay of order of support

Repealed by 70 Del. Laws, c. 448, § 2, effective July 5, 1996.;









CHAPTER 6. UNIFORM INTERSTATE FAMILY SUPPORT ACT

Subchapter I General Provisions

§ 6-101. Short title

This chapter may be cited as the "Uniform Interstate Family Support Act."

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-102 Definitions.

In this chapter:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child-support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(4) "Home state" means the state in which a child lived with a parent or a person acting as parent for at least 6 consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than 6 months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the 6-month or other period.

(5) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.

(6) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by the income-withholding law of this State, to withhold support from the income of the obligor.

(7) "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this chapter or a law or procedure substantially similar to this chapter.

(8) "Initiating tribunal" means the authorized tribunal in an initiating state.

(9) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

(10) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage.

(11) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(12) "Obligee" means:

(a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(b) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

(c) An individual seeking a judgment determining parentage of the individual's child.

(13) "Obligor" means an individual, or the estate of a decedent:

(a) Who owes or is alleged to owe a duty of support;

(b) Who is alleged but has not been adjudicated to be a parent of a child; or

(c) Who is liable under a support order.

(14) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(15) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(16) "Register" means to file a support order or judgment determining parentage in the Family Court.

(17) "Registering tribunal" means a tribunal in which a support order is registered.

(18) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law or procedure substantially similar to this chapter.

(19) "Responding tribunal" means the authorized tribunal in a responding state.

(20) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.

(21) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

(a) An Indian tribe; and

(b) A foreign country or political subdivision that:

(i) Has been declared to be a foreign reciprocating country or political subdivision under federal law;

(ii) Has established a reciprocal arrangement for child support with this State as provided in § 6-308 of this title; or

(iii) Has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this chapter.

(22) "Support enforcement agency" means a public official or agency authorized to seek:

(a) Enforcement of support orders or laws relating to the duty of support;

(b) Establishment or modification of child support;

(c) Determination of parentage;

(d) Location of obligors or their assets; or

(e) Determination of the controlling child-support order.

(23) "Support order" means a judgment, decree, order, or directive, whether temporary, final, or subject to modification, issued by a tribunal for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief.

(24) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 110-112; 75 Del. Laws, c. 64, § 1.;

§ 6-103 Tribunal of State.

The Family Court of the State of Delaware is the tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 113; 75 Del. Laws, c. 64, § 1.;

§ 6-104 Remedies cumulative.

(a) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

(b) This chapter does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this State; or

(2) Grant a tribunal of this State jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-102. Definitions

In this chapter:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child-support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(4) "Home state" means the state in which a child lived with a parent or a person acting as parent for at least 6 consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than 6 months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the 6-month or other period.

(5) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.

(6) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by the income-withholding law of this State, to withhold support from the income of the obligor.

(7) "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this chapter or a law or procedure substantially similar to this chapter.

(8) "Initiating tribunal" means the authorized tribunal in an initiating state.

(9) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

(10) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage.

(11) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(12) "Obligee" means:

(a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(b) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

(c) An individual seeking a judgment determining parentage of the individual's child.

(13) "Obligor" means an individual, or the estate of a decedent:

(a) Who owes or is alleged to owe a duty of support;

(b) Who is alleged but has not been adjudicated to be a parent of a child; or

(c) Who is liable under a support order.

(14) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(15) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(16) "Register" means to file a support order or judgment determining parentage in the Family Court.

(17) "Registering tribunal" means a tribunal in which a support order is registered.

(18) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law or procedure substantially similar to this chapter.

(19) "Responding tribunal" means the authorized tribunal in a responding state.

(20) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.

(21) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

(a) An Indian tribe; and

(b) A foreign country or political subdivision that:

(i) Has been declared to be a foreign reciprocating country or political subdivision under federal law;

(ii) Has established a reciprocal arrangement for child support with this State as provided in § 6-308 of this title; or

(iii) Has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this chapter.

(22) "Support enforcement agency" means a public official or agency authorized to seek:

(a) Enforcement of support orders or laws relating to the duty of support;

(b) Establishment or modification of child support;

(c) Determination of parentage;

(d) Location of obligors or their assets; or

(e) Determination of the controlling child-support order.

(23) "Support order" means a judgment, decree, order, or directive, whether temporary, final, or subject to modification, issued by a tribunal for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief.

(24) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 110-112; 75 Del. Laws, c. 64, § 1.;

§ 6-103 Tribunal of State.

The Family Court of the State of Delaware is the tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 113; 75 Del. Laws, c. 64, § 1.;

§ 6-104 Remedies cumulative.

(a) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

(b) This chapter does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this State; or

(2) Grant a tribunal of this State jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-103. Tribunal of State

The Family Court of the State of Delaware is the tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 113; 75 Del. Laws, c. 64, § 1.;

§ 6-104 Remedies cumulative.

(a) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

(b) This chapter does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this State; or

(2) Grant a tribunal of this State jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-104. Remedies cumulative

(a) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

(b) This chapter does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this State; or

(2) Grant a tribunal of this State jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;






Subchapter II Jurisdiction

§ 6-201. Bases for jurisdiction over nonresident

(a) In a proceeding to establish or enforce a support order or to determine parentage, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this State;

(2) The individual submits to the jurisdiction of this State by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this State;

(4) The individual resided in this State and provided prenatal expenses or support for the child;

(5) The child resides in this State as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this State and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage in the registry of paternity maintained in this State by the Office of Vital Statistics; or

(8) There is any other basis consistent with the Constitutions of this State and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) of this section or in any other law of this State may not be used to acquire personal jurisdiction for a tribunal of the state to modify a child support order of another state unless the requirements of § 6-611 or § 6-615 of this title are met.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-202 Duration of personal jurisdiction.

Personal jurisdiction acquired by a tribunal of this State in a proceeding under this chapter or other law of this State relating to a support order continues as long as a tribunal of this State has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by § 6-205, § 6-206, and § 6-211 of this title.

75 Del. Laws, c. 64, § 1.;

§ 6-203 Initiating and responding tribunal of State.

Under this chapter, a tribunal of this State may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 116; 75 Del. Laws, c. 64, § 1.;

§ 6-204 Simultaneous proceedings.

(a) A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(1) The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) If relevant, this State is the home state of the child.

(b) A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2) The contesting party timely challenges the exercise of jurisdiction in this State; and

(3) If relevant, the other state is the home state of the child.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-205 Continuing, exclusive jurisdiction to modify child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction to modify its child-support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this State is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this State is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this State that has issued a child-support order consistent with the law of this State may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child-support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;

§ 6-206 Continuing jurisdiction to enforce child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 122; 75 Del. Laws, c. 64, § 1.;

§ 6-207 Determination of controlling child-support order.

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(i) An order issued by a tribunal in the current home state of the child controls; but

(ii) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to subchapter VI of this chapter, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 6-205 or § 6-206 of this title.

(f) A tribunal of this State that determines by order which is the controlling order under paragraph (b)(1) or (2) or subsection (c) of this section, or that issues a new controlling order under paragraph (b)(3) of this section, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 6-209 of this title.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 124; 75 Del. Laws, c. 64, § 1.;

§ 6-208 Child-support orders for 2 or more obligees.

In responding to registrations or petitions for enforcement of 2 or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 125, 126; 75 Del. Laws, c. 64, § 1.;

§ 6-209 Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-202. Duration of personal jurisdiction

Personal jurisdiction acquired by a tribunal of this State in a proceeding under this chapter or other law of this State relating to a support order continues as long as a tribunal of this State has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by § 6-205, § 6-206, and § 6-211 of this title.

75 Del. Laws, c. 64, § 1.;

§ 6-203 Initiating and responding tribunal of State.

Under this chapter, a tribunal of this State may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 116; 75 Del. Laws, c. 64, § 1.;

§ 6-204 Simultaneous proceedings.

(a) A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(1) The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) If relevant, this State is the home state of the child.

(b) A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2) The contesting party timely challenges the exercise of jurisdiction in this State; and

(3) If relevant, the other state is the home state of the child.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-205 Continuing, exclusive jurisdiction to modify child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction to modify its child-support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this State is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this State is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this State that has issued a child-support order consistent with the law of this State may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child-support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;

§ 6-206 Continuing jurisdiction to enforce child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 122; 75 Del. Laws, c. 64, § 1.;

§ 6-207 Determination of controlling child-support order.

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(i) An order issued by a tribunal in the current home state of the child controls; but

(ii) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to subchapter VI of this chapter, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 6-205 or § 6-206 of this title.

(f) A tribunal of this State that determines by order which is the controlling order under paragraph (b)(1) or (2) or subsection (c) of this section, or that issues a new controlling order under paragraph (b)(3) of this section, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 6-209 of this title.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 124; 75 Del. Laws, c. 64, § 1.;

§ 6-208 Child-support orders for 2 or more obligees.

In responding to registrations or petitions for enforcement of 2 or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 125, 126; 75 Del. Laws, c. 64, § 1.;

§ 6-209 Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-203. Initiating and responding tribunal of State

Under this chapter, a tribunal of this State may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 116; 75 Del. Laws, c. 64, § 1.;

§ 6-204 Simultaneous proceedings.

(a) A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(1) The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) If relevant, this State is the home state of the child.

(b) A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2) The contesting party timely challenges the exercise of jurisdiction in this State; and

(3) If relevant, the other state is the home state of the child.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-205 Continuing, exclusive jurisdiction to modify child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction to modify its child-support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this State is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this State is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this State that has issued a child-support order consistent with the law of this State may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child-support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;

§ 6-206 Continuing jurisdiction to enforce child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 122; 75 Del. Laws, c. 64, § 1.;

§ 6-207 Determination of controlling child-support order.

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(i) An order issued by a tribunal in the current home state of the child controls; but

(ii) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to subchapter VI of this chapter, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 6-205 or § 6-206 of this title.

(f) A tribunal of this State that determines by order which is the controlling order under paragraph (b)(1) or (2) or subsection (c) of this section, or that issues a new controlling order under paragraph (b)(3) of this section, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 6-209 of this title.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 124; 75 Del. Laws, c. 64, § 1.;

§ 6-208 Child-support orders for 2 or more obligees.

In responding to registrations or petitions for enforcement of 2 or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 125, 126; 75 Del. Laws, c. 64, § 1.;

§ 6-209 Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-204. Simultaneous proceedings

(a) A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(1) The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) If relevant, this State is the home state of the child.

(b) A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2) The contesting party timely challenges the exercise of jurisdiction in this State; and

(3) If relevant, the other state is the home state of the child.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-205 Continuing, exclusive jurisdiction to modify child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction to modify its child-support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this State is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this State is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this State that has issued a child-support order consistent with the law of this State may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child-support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;

§ 6-206 Continuing jurisdiction to enforce child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 122; 75 Del. Laws, c. 64, § 1.;

§ 6-207 Determination of controlling child-support order.

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(i) An order issued by a tribunal in the current home state of the child controls; but

(ii) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to subchapter VI of this chapter, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 6-205 or § 6-206 of this title.

(f) A tribunal of this State that determines by order which is the controlling order under paragraph (b)(1) or (2) or subsection (c) of this section, or that issues a new controlling order under paragraph (b)(3) of this section, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 6-209 of this title.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 124; 75 Del. Laws, c. 64, § 1.;

§ 6-208 Child-support orders for 2 or more obligees.

In responding to registrations or petitions for enforcement of 2 or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 125, 126; 75 Del. Laws, c. 64, § 1.;

§ 6-209 Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-205. Continuing, exclusive jurisdiction to modify child-support order

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State has and shall exercise continuing, exclusive jurisdiction to modify its child-support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this State is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this State is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this State that has issued a child-support order consistent with the law of this State may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child-support order of a tribunal of this State, tribunals of this State shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this State that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;

§ 6-206 Continuing jurisdiction to enforce child-support order.

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 122; 75 Del. Laws, c. 64, § 1.;

§ 6-207 Determination of controlling child-support order.

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(i) An order issued by a tribunal in the current home state of the child controls; but

(ii) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to subchapter VI of this chapter, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 6-205 or § 6-206 of this title.

(f) A tribunal of this State that determines by order which is the controlling order under paragraph (b)(1) or (2) or subsection (c) of this section, or that issues a new controlling order under paragraph (b)(3) of this section, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 6-209 of this title.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 124; 75 Del. Laws, c. 64, § 1.;

§ 6-208 Child-support orders for 2 or more obligees.

In responding to registrations or petitions for enforcement of 2 or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 125, 126; 75 Del. Laws, c. 64, § 1.;

§ 6-209 Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-206. Continuing jurisdiction to enforce child-support order

(a) A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 122; 75 Del. Laws, c. 64, § 1.;

§ 6-207 Determination of controlling child-support order.

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(i) An order issued by a tribunal in the current home state of the child controls; but

(ii) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to subchapter VI of this chapter, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 6-205 or § 6-206 of this title.

(f) A tribunal of this State that determines by order which is the controlling order under paragraph (b)(1) or (2) or subsection (c) of this section, or that issues a new controlling order under paragraph (b)(3) of this section, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 6-209 of this title.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 124; 75 Del. Laws, c. 64, § 1.;

§ 6-208 Child-support orders for 2 or more obligees.

In responding to registrations or petitions for enforcement of 2 or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 125, 126; 75 Del. Laws, c. 64, § 1.;

§ 6-209 Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-207. Determination of controlling child-support order

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(i) An order issued by a tribunal in the current home state of the child controls; but

(ii) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to subchapter VI of this chapter, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in § 6-205 or § 6-206 of this title.

(f) A tribunal of this State that determines by order which is the controlling order under paragraph (b)(1) or (2) or subsection (c) of this section, or that issues a new controlling order under paragraph (b)(3) of this section, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 6-209 of this title.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 124; 75 Del. Laws, c. 64, § 1.;

§ 6-208 Child-support orders for 2 or more obligees.

In responding to registrations or petitions for enforcement of 2 or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 125, 126; 75 Del. Laws, c. 64, § 1.;

§ 6-209 Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-208. Child-support orders for 2 or more obligees

In responding to registrations or petitions for enforcement of 2 or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 125, 126; 75 Del. Laws, c. 64, § 1.;

§ 6-209 Credit for payments.

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-209. Credit for payments

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-210 Application to nonresident subject to personal jurisdiction.

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-210. Application to nonresident subject to personal jurisdiction

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this State relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to § 6-316 of this title, communicate with a tribunal of another state pursuant to § 6-317 of this title, and obtain discovery through a tribunal of another state pursuant to § 6-318 of this title. In all other respects subchapters III-VII of this chapter do not apply and the tribunal shall apply the procedural and substantive law of this State.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-211 Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;



§ 6-211. Continuing, exclusive jurisdiction to modify spousal-support order

(a) A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

(c) A tribunal of this State that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(2) A responding tribunal to enforce or modify its own spousal-support order.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 117-121; 75 Del. Laws, c. 64, § 1.;






Subchapter III Civil Provisions of General Application

§ 6-301. Application of subchapter

(a) Except as otherwise provided in this chapter the provisions of this subchapter apply to all proceedings under this chapter.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 127-129; 75 Del. Laws, c. 64, § 1.;

§ 6-302 Proceeding by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-303 Application of law of State.

Except as otherwise provided in this chapter, a responding tribunal of this State shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 130; 75 Del. Laws, c. 64, § 1.;

§ 6-304 Duties of initiating tribunal.

(a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this State shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding state.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 131; 75 Del. Laws, c. 64, § 1.;

§ 6-305 Duties and powers of responding tribunal.

(a) When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 6-301(b) of this title, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child-support order, determine the controlling child-support order, or determine parentage;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the capias in any local and State computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 132-134; 75 Del. Laws, c. 64, § 1.;

§ 6-306 Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 135; 75 Del. Laws, c. 64, § 1.;

§ 6-307 Duties of support enforcement agency.

(a) A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this State that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this State shall issue or request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 6-319 of this title in the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 136, 137; 75 Del. Laws, c. 64, § 1.;

§ 6-308 Duty of state official or agency.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-309 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-302. Proceeding by minor parent

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-303 Application of law of State.

Except as otherwise provided in this chapter, a responding tribunal of this State shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 130; 75 Del. Laws, c. 64, § 1.;

§ 6-304 Duties of initiating tribunal.

(a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this State shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding state.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 131; 75 Del. Laws, c. 64, § 1.;

§ 6-305 Duties and powers of responding tribunal.

(a) When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 6-301(b) of this title, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child-support order, determine the controlling child-support order, or determine parentage;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the capias in any local and State computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 132-134; 75 Del. Laws, c. 64, § 1.;

§ 6-306 Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 135; 75 Del. Laws, c. 64, § 1.;

§ 6-307 Duties of support enforcement agency.

(a) A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this State that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this State shall issue or request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 6-319 of this title in the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 136, 137; 75 Del. Laws, c. 64, § 1.;

§ 6-308 Duty of state official or agency.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-309 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-303. Application of law of State

Except as otherwise provided in this chapter, a responding tribunal of this State shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 130; 75 Del. Laws, c. 64, § 1.;

§ 6-304 Duties of initiating tribunal.

(a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this State shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding state.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 131; 75 Del. Laws, c. 64, § 1.;

§ 6-305 Duties and powers of responding tribunal.

(a) When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 6-301(b) of this title, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child-support order, determine the controlling child-support order, or determine parentage;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the capias in any local and State computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 132-134; 75 Del. Laws, c. 64, § 1.;

§ 6-306 Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 135; 75 Del. Laws, c. 64, § 1.;

§ 6-307 Duties of support enforcement agency.

(a) A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this State that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this State shall issue or request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 6-319 of this title in the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 136, 137; 75 Del. Laws, c. 64, § 1.;

§ 6-308 Duty of state official or agency.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-309 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-304. Duties of initiating tribunal

(a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this State shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding state.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 131; 75 Del. Laws, c. 64, § 1.;

§ 6-305 Duties and powers of responding tribunal.

(a) When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 6-301(b) of this title, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child-support order, determine the controlling child-support order, or determine parentage;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the capias in any local and State computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 132-134; 75 Del. Laws, c. 64, § 1.;

§ 6-306 Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 135; 75 Del. Laws, c. 64, § 1.;

§ 6-307 Duties of support enforcement agency.

(a) A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this State that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this State shall issue or request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 6-319 of this title in the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 136, 137; 75 Del. Laws, c. 64, § 1.;

§ 6-308 Duty of state official or agency.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-309 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-305. Duties and powers of responding tribunal

(a) When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 6-301(b) of this title, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child-support order, determine the controlling child-support order, or determine parentage;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the capias in any local and State computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 132-134; 75 Del. Laws, c. 64, § 1.;

§ 6-306 Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 135; 75 Del. Laws, c. 64, § 1.;

§ 6-307 Duties of support enforcement agency.

(a) A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this State that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this State shall issue or request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 6-319 of this title in the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 136, 137; 75 Del. Laws, c. 64, § 1.;

§ 6-308 Duty of state official or agency.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-309 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-306. Inappropriate tribunal

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 135; 75 Del. Laws, c. 64, § 1.;

§ 6-307 Duties of support enforcement agency.

(a) A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this State that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this State shall issue or request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 6-319 of this title in the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 136, 137; 75 Del. Laws, c. 64, § 1.;

§ 6-308 Duty of state official or agency.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-309 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-307. Duties of support enforcement agency

(a) A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this State that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this State that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this State shall issue or request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 6-319 of this title in the Uniform Interstate Family Support Act.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 136, 137; 75 Del. Laws, c. 64, § 1.;

§ 6-308 Duty of state official or agency.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-309 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-308. Duty of state official or agency

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-309 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-309. Private counsel

An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-310 Duties of state information agency.

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-310. Duties of state information agency

(a) The Division of Child Support Enforcement is the state information agency under this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this State in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal and state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law-enforcement, taxation, motor vehicles, driver's licenses, and social security.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 138; 75 Del. Laws, c. 64, § 1.;

§ 6-311 Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-311. Pleadings and accompanying documents

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage, or to register and modify a support order of another state must file a petition. Unless otherwise ordered under § 6-312 of this title, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-312 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-312. Nondisclosure of information in exceptional circumstances

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-313 Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-313. Costs and fees

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under subchapter VI of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-314 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-314. Limited immunity of petitioner

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this State to participate in the proceeding.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-315 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-315. Nonparentage as defense

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-316 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-316. Special rules of evidence and procedure

(a) The physical presence of a nonresident party who is an individual in a tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

69 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 139; 75 Del. Laws, c. 64, § 1.;

§ 6-317 Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-317. Communications between tribunals

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-318 Assistance with discovery.

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-318. Assistance with discovery

A tribunal of this State may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-319 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-319. Receipt and disbursement of payments

(a) A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this State, upon request from the support enforcement agency of this State or another state, the Division of Child Support Enforcement or a tribunal of this State shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by a custodian of the record of the amount and dates of all payments.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;






Subchapter IV Establishment of Support Order

§ 6-401. Petition to establish support order

(a) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this State may issue a support order if:

(1) The individual seeking the order resides in another state; or

(2) The support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child-support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father of the child through genetic testing;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child;

(6) An acknowledged father as provided by Chapter 8 of this title;

(7) The mother of the child; or

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 6-305 of this title.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 140; 75 Del. Laws, c. 64, § 1.;






Subchapter V Enforcement of Order of Another State Without Registration

§ 6-501. Employer's receipt of income-withholding order of another state

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income-withholding law of this State without first filing a petition or comparable pleading or registering the order with a tribunal of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 142; 75 Del. Laws, c. 64, § 1.;

§ 6-502 Employer's compliance with income-withholding order of another state.

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.

(c) Except as otherwise provided in subsection (d) of this section and § 6-503 of this title, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child-support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child-support payment.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-503 Employer's compliance with 2 or more income-withholding orders.

If an obligor's employer receives 2 or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child-support obligees.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-504 Immunity from civil liability.

An employer who complies with an income-withholding order issued in another state in accordance with this subchapter is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-505 Penalties for noncompliance.

An employer who wilfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-506 Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in subchapter VI of this chapter, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order, or if no person is designated, to the obligee.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-507 Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;



§ 6-502. Employer's compliance with income-withholding order of another state

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.

(c) Except as otherwise provided in subsection (d) of this section and § 6-503 of this title, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child-support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child-support payment.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-503 Employer's compliance with 2 or more income-withholding orders.

If an obligor's employer receives 2 or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child-support obligees.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-504 Immunity from civil liability.

An employer who complies with an income-withholding order issued in another state in accordance with this subchapter is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-505 Penalties for noncompliance.

An employer who wilfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-506 Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in subchapter VI of this chapter, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order, or if no person is designated, to the obligee.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-507 Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;



§ 6-503. Employer's compliance with 2 or more income-withholding orders

If an obligor's employer receives 2 or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child-support obligees.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-504 Immunity from civil liability.

An employer who complies with an income-withholding order issued in another state in accordance with this subchapter is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-505 Penalties for noncompliance.

An employer who wilfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-506 Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in subchapter VI of this chapter, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order, or if no person is designated, to the obligee.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-507 Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;



§ 6-504. Immunity from civil liability

An employer who complies with an income-withholding order issued in another state in accordance with this subchapter is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-505 Penalties for noncompliance.

An employer who wilfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-506 Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in subchapter VI of this chapter, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order, or if no person is designated, to the obligee.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-507 Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;



§ 6-505. Penalties for noncompliance

An employer who wilfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-506 Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in subchapter VI of this chapter, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order, or if no person is designated, to the obligee.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-507 Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;



§ 6-506. Contest by obligor

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in subchapter VI of this chapter, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order, or if no person is designated, to the obligee.

71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;

§ 6-507 Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;



§ 6-507. Administrative enforcement of orders

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 143; 75 Del. Laws, c. 64, § 1.;






Subchapter VI Registration, Enforcement, and Modification of Support Order

§ 6-601. Registration of order for enforcement

A support order or income-withholding order issued by a tribunal of another state may be registered in this State for enforcement.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-602 Procedure to register order for enforcement.

(a) A support order or income-withholding order of another state may be registered in this State by sending the following records and information to the Family Court in this State:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(i) The obligor's address and social security number;

(ii) The name and address of the obligor's employer and any other source of income of the obligor;

(iii) A description and the location of property of the obligor in this State not exempt from execution; and

(5) Except as otherwise provided in § 6-312 of this title, the name and address of the oblige and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) Specify the order alleged to be the controlling order, if any; and

(3) Specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-603 Effect of registration for enforcement.

(a) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this State.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

(c) Except as otherwise provided in this subchapter, a tribunal of this State shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-604 Choice of law.

(a) Except as otherwise provided in subsection (d) of this section, the law of the issuing state governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this State or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state registered in this State.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-605 Notice of registration of order.

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 146, 147; 75 Del. Laws, c. 64, § 1.;

§ 6-606 Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 6-607 of this title.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 148, 149; 75 Del. Laws, c. 64, § 1.;

§ 6-607 Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this State to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 6-604 of this title precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-608 Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-609 Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-602. Procedure to register order for enforcement

(a) A support order or income-withholding order of another state may be registered in this State by sending the following records and information to the Family Court in this State:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(i) The obligor's address and social security number;

(ii) The name and address of the obligor's employer and any other source of income of the obligor;

(iii) A description and the location of property of the obligor in this State not exempt from execution; and

(5) Except as otherwise provided in § 6-312 of this title, the name and address of the oblige and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) Specify the order alleged to be the controlling order, if any; and

(3) Specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-603 Effect of registration for enforcement.

(a) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this State.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

(c) Except as otherwise provided in this subchapter, a tribunal of this State shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-604 Choice of law.

(a) Except as otherwise provided in subsection (d) of this section, the law of the issuing state governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this State or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state registered in this State.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-605 Notice of registration of order.

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 146, 147; 75 Del. Laws, c. 64, § 1.;

§ 6-606 Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 6-607 of this title.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 148, 149; 75 Del. Laws, c. 64, § 1.;

§ 6-607 Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this State to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 6-604 of this title precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-608 Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-609 Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-603. Effect of registration for enforcement

(a) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this State.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

(c) Except as otherwise provided in this subchapter, a tribunal of this State shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-604 Choice of law.

(a) Except as otherwise provided in subsection (d) of this section, the law of the issuing state governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this State or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state registered in this State.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-605 Notice of registration of order.

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 146, 147; 75 Del. Laws, c. 64, § 1.;

§ 6-606 Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 6-607 of this title.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 148, 149; 75 Del. Laws, c. 64, § 1.;

§ 6-607 Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this State to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 6-604 of this title precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-608 Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-609 Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-604. Choice of law

(a) Except as otherwise provided in subsection (d) of this section, the law of the issuing state governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this State or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state registered in this State.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-605 Notice of registration of order.

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 146, 147; 75 Del. Laws, c. 64, § 1.;

§ 6-606 Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 6-607 of this title.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 148, 149; 75 Del. Laws, c. 64, § 1.;

§ 6-607 Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this State to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 6-604 of this title precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-608 Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-609 Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-605. Notice of registration of order

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this State.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 146, 147; 75 Del. Laws, c. 64, § 1.;

§ 6-606 Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 6-607 of this title.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 148, 149; 75 Del. Laws, c. 64, § 1.;

§ 6-607 Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this State to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 6-604 of this title precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-608 Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-609 Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-606. Procedure to contest validity or enforcement of registered order

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 6-607 of this title.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 148, 149; 75 Del. Laws, c. 64, § 1.;

§ 6-607 Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this State to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 6-604 of this title precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-608 Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-609 Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-607. Contest of registration or enforcement

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this State to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 6-604 of this title precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-608 Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-609 Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-608. Confirmed order

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-609 Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-609. Procedure to register child-support order of another state for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in part 1 of this subchapter if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, §§ 151, 152; 75 Del. Laws, c. 64, § 1.;

§ 6-610 Effect of registration for modification.

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-610. Effect of registration for modification

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of § 6-611, § 6-613, or § 6-615 of this title have been met.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 153; 75 Del. Laws, c. 64, § 1.;

§ 6-611 Modification of child-support order of another state.

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-611. Modification of child-support order of another state

(a) If § 6-613 of this title does not apply, except as otherwise provided in § 6-615 of this title, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(i) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(ii) A petitioner who is a nonresident of this State seeks modification; and

(iii) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2) This State is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are individuals have filed consents in a record in the issuing tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State and the order may be enforced and satisfied in the same manner.

(c) Except as otherwise provided in § 6-615 of this title, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under § 6-207 of this title establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

(e) On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing, exclusive jurisdiction.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 154; 75 Del. Laws, c. 64, § 1.;

§ 6-612 Recognition of order modified in another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-612. Recognition of order modified in another state

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 155; 75 Del. Laws, c. 64, § 1.;

§ 6-613 Jurisdiction to modify child-support order of another state when individual parties reside in this State.

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-613. Jurisdiction to modify child-support order of another state when individual parties reside in this State

(a) If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this State exercising jurisdiction under this Section shall apply the provisions of subchapters I and II of this chapter, this subchapter, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Subchapters III, IV, V, VII and VIII of this chapter do not apply.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-614 Notice to issuing tribunal of modification.

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-614. Notice to issuing tribunal of modification

Within thirty (30) days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

71 Del. Laws, c. 216, § 156; 75 Del. Laws, c. 64, § 1.;

§ 6-615 Jurisdiction to modify child-support order of foreign country or political subdivision.

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;



§ 6-615. Jurisdiction to modify child-support order of foreign country or political subdivision

(a) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to § 6-611 of this title has been given or whether the individual seeking modification is a resident of this State or of the foreign country or political subdivision.

(b) An order issued pursuant to this section is the controlling order.

75 Del. Laws, c. 64, § 1.;






Subchapter VII Determination of Parentage

§ 6-701. Proceeding to determine parentage

(a) A court of this State authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage brought under this chapter or a law or procedure substantially similar to this chapter.

69 Del. Laws, c. 238, § 1; 71 Del. Laws, c. 216, § 157; 75 Del. Laws, c. 64, § 1.;






Subchapter VIII Interstate Rendition

§ 6-801. Grounds for rendition

(a) For purposes of this chapter, "Governor" includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

(b) The Governor of this State may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee; or

(2) On the demand of the governor of another state, surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-802 Conditions of rendition.

(a) Before making a demand that the governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to this chapter, the governor of another state makes a demand that the Governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;



§ 6-802. Conditions of rendition

(a) Before making a demand that the governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to this chapter, the governor of another state makes a demand that the Governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;






Subchapter IX Miscellaneous Provisions

§ 6-901. Uniformity of application and construction

In applying and construing this Uniform Act consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

69 Del. Laws, c. 238, § 1; 75 Del. Laws, c. 64, § 1.;

§ 6-902 Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

75 Del. Laws, c. 64, § 1.;

§ 6-903 Effective date.

This chapter takes effect July 1, 2006, and only in the event the Office of Child Support Enforcement of the federal Department of Health and Human Services grants an exemption from the mandatory law and procedure contained in § 466(f) of the Social Security Act [42 U.S.C. § 466(f)]. Any determination of support or non-support made under the law of this State prior to July 1, 2006 remains in force and effect.

75 Del. Laws, c. 64, § 1.;



§ 6-902. Severability clause

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

75 Del. Laws, c. 64, § 1.;

§ 6-903 Effective date.

This chapter takes effect July 1, 2006, and only in the event the Office of Child Support Enforcement of the federal Department of Health and Human Services grants an exemption from the mandatory law and procedure contained in § 466(f) of the Social Security Act [42 U.S.C. § 466(f)]. Any determination of support or non-support made under the law of this State prior to July 1, 2006 remains in force and effect.

75 Del. Laws, c. 64, § 1.;



§ 6-903. Effective date

This chapter takes effect July 1, 2006, and only in the event the Office of Child Support Enforcement of the federal Department of Health and Human Services grants an exemption from the mandatory law and procedure contained in § 466(f) of the Social Security Act [42 U.S.C. § 466(f)]. Any determination of support or non-support made under the law of this State prior to July 1, 2006 remains in force and effect.

75 Del. Laws, c. 64, § 1.;









CHAPTER 7. PARENTS AND CHILDREN

Subchapter I General Provisions

§ 701. Rights and responsibilities of parents; guardian appointment

(a) The father and mother are the joint natural guardians of their minor child and are equally charged with the child's support, care, nurture, welfare and education. Each has equal powers and duties with respect to such child, and neither has any right, or presumption of right or fitness, superior to the right of the other concerning such child's custody or any other matter affecting the child. If either parent should die, or abandon his or her family, or is incapable, for any reason, to act as guardian of such child, then, the custody of such child devolves upon the other parent. Where the parents live apart, the Court may award the custody of their minor child to either of them and neither shall benefit from any presumption of being better suited for such award.

(b) This section shall not affect the laws of this State relative to the appointment of a guardian of the property of a minor, or the appointment of a third person as a guardian of the person of the minor where the parents are unsuitable or where the child's interests would be adversely affected by remaining under the natural guardianship of his or her parents or parent.

(c) [Repealed.]

35 Del. Laws, c. 191, § 1; Code 1935, § 3576; 13 Del. C. 1953, § 701; 59 Del. Laws, c. 569, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, §§ 2, 3; 77 Del. Laws, c. 43, § 12.;



§ 702. Duty to support minor child

Repealed by 59 Del. Laws, c. 567, § 2.;



§ 703. Services and earnings of minor child

The father and mother of a minor child are equally entitled to its services and earnings, and if 1 of the parents is dead or has abandoned the child or has been deprived of its custody by court decree the other parent shall be entitled to such services and earnings.

35 Del. Laws, c. 191, § 2; Code 1935, § 3577; 13 Del. C. 1953, § 703.;



§ 704. Action for loss of wages or services of minor child

The parents jointly may maintain an action for loss of wages or services of the minor child when such loss is occasioned by injury wrongfully or negligently inflicted upon the child. If either the father or mother is dead or has abandoned the child or has been deprived of its custody by court decree or refuses to sue, the other parent may sue alone. Nothing contained in this section shall be deemed to supersede, limit, modify or affect the workers' compensation laws of this State.

35 Del. Laws, c. 191, § 3; Code 1935, § 3578; 13 Del. C. 1953, § 704; 70 Del. Laws, c. 186, § 1.;



§ 705. , 706. Charge and custody of minor child if parents are separated but not divorced; proceedings for care of children of immoral or negligent parents

Repealed by 59 Del. Laws, c. 569, § 1.;



§ 707. Consent to health care of minors

(a) Definitions. — As used in this section:

(1) "Blood testing" includes Early Periodic Screening, Diagnosis, and Treatment (EPSDT) testing and other blood testing deemed necessary by documented history or symptomatology but excludes HIV/AIDS testing and controlled substance testing or any other testing for which separate court order or informed consent as provided by law is required.

(2) "Medical treatment" means developmental screening, mental health screening and treatment, and ordinary and necessary medical and dental examination and treatment, including blood testing, preventive care including ordinary immunizations, tuberculin testing and well-child care. Medical treatment also means the examination and treatment of any laceration, fracture or other traumatic injury, or any symptom, disease or pathology which may, in the judgment of the treating health care professional, if left untreated, reasonably be expected to threaten health or life.

(3) "Relative caregiver" or "caregiver" means an adult person, who by blood, marriage or adoption, is the great grandparent, grandparent, step grandparent, great aunt, aunt, great uncle, uncle, stepparent, brother, sister, step brother, step sister, half brother, half sister, niece, nephew, first cousin or first cousin once removed of a minor and with whom the minor resides, but who is not the legal custodian or guardian of the minor.

(b) Parties authorized to give consent. — Consent to the performance upon or for any minor by any licensed medical, surgical, dental, psychological or osteopathic practitioner or any nurse practitioner/clinical nurse specialist or any hospital or public clinic or their agents or employees of any lawful medical treatment, and to the furnishing of hospitalization and other reasonably necessary care in connection therewith, may be given by:

(1) A parent or guardian of any minor for such minor;

(2) A married minor for himself or herself or, if such married minor be unable to give consent by reason of disability, then by his or her spouse;

(3) A minor of the age of 18 years or more for himself or herself;

(4) A minor parent for his or her child;

(5) A minor or by any person professing to be serving as temporary custodian of such minor at the request of a parent or guardian of such minor for the examination and treatment of (i) any laceration, fracture or other traumatic injury suffered by such minor, or (ii) any symptom, disease or pathology which may, in the judgment of the attending personnel preparing such treatment, if untreated, reasonably be expected to threaten the health or life of such minor; provided, however, that the consent given shall be effective only after reasonable efforts shall have been made to obtain the consent of the parent or guardian of said minor; or

(6) A relative caregiver acting pursuant to an Affidavit of Establishment of Power to Relative Caregivers to Consent to Medical Treatment of Minors.

(c) Effect of consent. — Any consent given by or for a minor pursuant to the authority of any provision of this chapter shall be valid and effective for all purposes, and, notwithstanding any misrepresentation as to age, status as parent, guardian or custodian or as to marital status, made to any practitioner, hospital or clinic for purposes of inducing the furnishing of health care to such minor, shall bind such minor, his or her parent, spouse, heirs, executors and administrators and shall not be subject to subsequent disaffirmance by reason of minority.

(d) Liability of persons responsible for medical care. — Nothing contained in this section shall be construed to relieve any practitioner, hospital, clinic or their agents or employees from liability for negligence in diagnosis, care and treatment or for the performance of any procedure not reasonably required for the preservation of life or health.

13 Del. C. 1953, § 707; 54 Del. Laws, c. 386; 58 Del. Laws, c. 272; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 187, §§ 1-5.;



§ 708. Affidavit of Establishment of Power to Consent to Medical Treatment of Minors

(a) There is created an Affidavit of Establishment of Power to Relative Caregivers to Consent to Medical Treatment of Minors. The affidavit shall include, at a minimum, the name and date of birth of the minor; a statement signed by the caregiver that the caregiver is 18 years of age or older and that the minor resides with the caregiver; the names and signatures of the parents, legal custodian or guardian of the minor indicating their approval of the caregiver's power or, if a parent, custodian or guardian of the minor is unavailable, a statement of reasonable effort made by the caregiver to locate the parent, custodian or guardian based on criteria set forth in the regulations; the name of the caregiver; relationship of the caregiver to the minor documented by proof as defined by regulation; and the dated signature of the caregiver. The signature of the caregiver shall be notarized.

(b) The affidavit is valid for 1 year unless the minor no longer resides in the caregiver's home or a parent, custodian or guardian revokes his or her approval. If a parent, custodian or guardian revokes approval, the caregiver shall notify any health care provider or health service plans with which the minor has been involved through the caregiver.

(c) A caregiver must present a completed Affidavit of Establishment of Power to Relative Caregivers to Consent to Medical Treatment of Minor when seeking medical treatment for a minor.

(d) The decision of a relative caregiver to consent to or to refuse medical treatment for a minor shall be superseded by a decision of a parent, legal custodian or guardian of the minor.

(e) No person who relies in good faith upon a fully executed Affidavit of Establishment of Power to Relative Caregivers to Consent to Medical Treatment of Minors in providing medical treatment shall be subject to criminal or civil liability or to professional disciplinary action because of the reliance. This immunity applies even if medical treatment is provided to a minor in contravention of a decision of a parent, legal custodian or guardian of the minor who signed the affidavit if the person providing care has no actual knowledge of the decision of the parent, or legal custodian or guardian.

(f) The decision of a relative caregiver, based upon an Affidavit of Establishment Power to Relative Caregivers to Consent to Medical Treatment of Minors, shall be honored by a health care facility or practitioner unless the health care facility or practitioner has actual knowledge that a parent, legal custodian or guardian of a minor has made a contravening decision to consent to or to refuse medical treatment for the minor.

(g) A person who knowingly makes a false statement in an affidavit under this section shall be subject to a civil penalty of $1,000 per child. Justices of the peace shall have jurisdiction of these cases.

(h) The Department of Health and Social Services is authorized to promulgate regulations to implement this section.

72 Del. Laws, c. 187, § 7.;



§ 709. Consent of a minor to donate blood voluntarily without the necessity of obtaining parental permission or authorization

(a) Anything otherwise provided in the law to the contrary notwithstanding, any person over 17 years old shall be eligible to donate blood in any voluntary and noncompensatory blood program without parental permission or authorization.

(b) The consent given by a minor under this section shall, notwithstanding his or her minority, be valid and legally effective for all purposes and shall be binding upon such minor, his or her parents, legal guardians, spouse, heirs, executors and administrators as effectively as if such minor were 18 years of age or over at the time of giving such consent. A minor giving such consent shall be deemed to have the same legal capacity to act and the same legal obligations with regard to giving such consent as if such minor were 18 years of age or over. Consent so given shall not be subject to later disaffirmance by reason of such minority and the consent of no other person or court shall be necessary for performance of the lawful procedures required to be performed in order to receive such donation.

(c) Such consent so given by a minor as described above shall be interpreted as a contract permitting penetration of tissue which is necessary to accomplish such donation.

13 Del. C. 1953, § 710; 57 Del. Laws, c. 464; 63 Del. Laws, c. 208, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 710. Minors' consent to diagnostic and lawful therapeutic procedures relating to care and treatment for pregnancy or contagious diseases

(a) A minor 12 years of age or over who professes to be either pregnant or afflicted with contagious, infectious or communicable diseases within the meaning of Chapters 5 and 7 of Title 16, or who professes to be exposed to the chance of becoming pregnant, may give written consent, except to abortion, to any licensed physician, hospital or public clinic for any diagnostic, preventive, lawful therapeutic procedures, medical or surgical care and treatment, including X rays, by any physician licensed for the practice of medicine or surgery or osteopathic medicine or surgery in this State and by any hospital or public clinic, their qualified employees or agents while acting within the scope of their employment.

(b) Consent so given by a minor 12 years of age or over shall, notwithstanding his or her minority, be valid and legally effective for all purposes, regardless of whether such minor's profession of pregnancy or contagious disease is subsequently medically confirmed, and shall be binding upon such minor, his or her parents, legal guardians, spouse, heirs, executors and administrators as effectively as if the minor were of full legal age at the time of giving of the consent. A minor giving the consent shall be deemed to have the same legal capacity to act and the same legal obligations with regard to giving consent as if the minor were of full legal age. Consent so given shall not be subject to later disaffirmance by reason of such minority; and the consent of no other person or court shall be necessary for the performance of the diagnostic and lawful therapeutic procedures, medical or surgical care and treatment rendered such minor.

(c) The physician licensed for the practice of medicine or surgery or hospital to whom such consent shall be given may, in the sole exercise of his, her or its discretion, either provide or withhold from the parents or legal guardian or spouse of such minor such information as to diagnosis, therapeutic procedures, care and treatment rendered or to be rendered the minor as such physician, surgeon or hospital deems to be advisable under the circumstances, having primary regard for the interests of the minor.

(d) The parents, legal guardian or spouse of a consenting minor shall not be liable for payment for diagnostic and lawful therapeutic procedures performed, medical or surgical care or treatment rendered or hospital confinement pursuant to this section.

(e) Notice of intention to perform any operation otherwise permitted under this section shall be given the parents or legal guardian of such minor at their last known address, if available, by telegram sent at time of diagnosis by the surgeon designated to perform such operation; provided, that such operation may proceed forthwith after diagnosis if there is reason to believe that delay would endanger the life of such minor or there is a reasonable probability of irreparable injury.

(f) Nothing contained in this section shall be construed to relieve any licensed physician, hospital or public clinic, their agents or employees, from liability for their negligence in the diagnosis, care and treatment rendered such minor.

13 Del. C. 1953, § 708; 57 Del. Laws, c. 369; 58 Del. Laws, c. 459; 59 Del. Laws, c. 441, §§ 1-3; 60 Del. Laws, c. 544, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 187, § 6.;






Subchapter II Custody Proceedings

§ 721. Commencement of proceedings; venue; notice; pleadings; attorney for child; removal from jurisdiction; considerations

(a) A child custody proceeding is commenced in the Family Court of the State, or as otherwise provided by law, by a parent filing a petition seeking custody of the child in the county where the child is permanently a resident or where he or she is found.

(b) Notice of a child custody proceeding shall be given to the child's parent, guardian and custodian, who may appear and be heard and may file a responsive pleading. The Court may, upon a showing of good cause, permit the intervention of other interested parties.

(c) The Court may, in the interest of the child, appoint an attorney to represent the child in the proceedings. A fee for an attorney so appointed shall be allowed as part of the costs of the proceeding.

(d) Upon the filing of a petition for custody or visitation, a preliminary injunction shall be issued against both parties to the action, enjoining them from removing any natural or adopted child of the parties then residing in Delaware from the jurisdiction of this Court without the prior written consent of the parties or the permission of the Court. The preliminary injunction shall be effective against the petitioner upon the filing of the petition for custody or visitation and upon the respondent upon service of a copy of the petition.

(e) A custody proceeding between parents shall be determined in accordance with §§ 722, 729 and Chapter 7A of this title, whichever shall apply.

59 Del. Laws, c. 569, § 4; 66 Del. Laws, c. 312, § 1; 67 Del. Laws, c. 236, § 1; 69 Del. Laws, c. 309, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 43, § 4.;



§ 722. Best interests of child

(a) The Court shall determine the legal custody and residential arrangements for a child in accordance with the best interests of the child. In determining the best interests of the child, the Court shall consider all relevant factors including:

(1) The wishes of the child's parent or parents as to his or her custody and residential arrangements;

(2) The wishes of the child as to his or her custodian or custodians and residential arrangements;

(3) The interaction and interrelationship of the child with his or her parents, grandparents, siblings, persons cohabiting in the relationship of husband and wife with a parent of the child, any other residents of the household or persons who may significantly affect the child's best interests;

(4) The child's adjustment to his or her home, school and community;

(5) The mental and physical health of all individuals involved;

(6) Past and present compliance by both parents with their rights and responsibilities to their child under § 701 of this title;

(7) Evidence of domestic violence as provided for in Chapter 7A of this title; and

(8) The criminal history of any party or any other resident of the household including whether the criminal history contains pleas of guilty or no contest or a conviction of a criminal offense.

(b) The Court shall not presume that a parent, because of his or her sex, is better qualified than the other parent to act as a joint or sole legal custodian for a child or as the child's primary residential parent, nor shall it consider conduct of a proposed sole or joint custodian or primary residential parent that does not affect his or her relationship with the child.

59 Del. Laws, c. 569, § 4; 67 Del. Laws, c. 236, §§ 2, 3; 69 Del. Laws, c. 309, § 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 311, § 1.;



§ 723. Temporary orders

(a) A party to a custody or visitation proceeding may move for a temporary custody or visitation order. An application for temporary custody or visitation shall be accompanied by an affidavit setting forth the factual basis for the motion or application with particularity. The Court may issue a temporary custody or visitation order without requiring notice to the other party and without a hearing only if it finds on the basis of the affidavit or other evidence that irreparable harm may result to the minor child if such an order is not issued without notice to the other interested parties or any opportunity by them to be heard. In the event such an order is entered, a copy of the order shall be served upon all other interested parties as soon as practicable and they shall have an opportunity to be heard in opposition to the application as soon as practicable.

(b) If a custody and/or visitation proceeding commenced in the absence of a petition for divorce or annulment is dismissed, any temporary custody or visitation order shall be vacated.

59 Del. Laws, c. 569, § 4; 67 Del. Laws, c. 236, § 4.;



§ 724. Interviews

(a) The Court may interview the child in chambers to ascertain the child's wishes as to his or her custodian and may permit counsel to be present at the interview. The Court shall, at the request of a party, cause a record of the interview to be made and it shall be made part of the record in the case.

(b) The Court may seek the advice of professional personnel whether or not they are employed on a regular basis by the Court. The advice given may be in writing and shall for good cause shown be made available by the Court to counsel of record, parties and other expert witnesses upon request, but shall otherwise be considered confidential and shall be sealed and shall not be open to inspection, except by order of the Court. Counsel may call for cross-examination any professional personnel consulted by the Court.

(c) The Court may, sua sponte or upon request of any party including the child, interview a child on the record regarding any factual statements pertaining to the matter before the Court. Any party may request to submit questions to the judicial officer to be asked of the child. Where all parties are represented, the Court may upon request permit counsel for the parties to observe the interview if, in the opinion of the Court, their presence will not adversely affect the welfare or well-being of the child. The Court may permit any person to be present during the interview whose presence, in the opinion of the Court, contributes to the welfare or well-being of the child. All parties to the matter shall be entitled to review the recorded interview in its entirety. Upon request, the Court may provide an oral or written summary of the interview to the parties.

(d) An out-of-court statement made by a child may be admitted into evidence by the Court if reasonable notice of the intention to offer the out-of-court statement is given to all parties and:

(1) The child is available to be interviewed pursuant to subsection (c) of this section, and the statement touches upon the matter before the Court; or

(2) The child's out-of-court statement is shown to possess particularized guarantees of trustworthiness, and the child is found by the Court to be unavailable to be interviewed on any of these grounds:

a. The child's death;

b. The child's absence from the jurisdiction;

c. The child's total failure of memory;

d. The child's refusal to comply with subsection (c) of this section;

e. The child's physical or mental disability;

f. The existence of a privilege involving the child;

g. The child's incompetence, including the child's inability to communicate about the matter before the Court due to fear or a similar reason; or

h. Substantial likelihood that the child would suffer emotional trauma from being interviewed as set forth in subsection (c) of this section.

(e) The Court shall support with findings on the record any rulings pertaining to the child's unavailability and the trustworthiness of the out-of-court statement admitted pursuant to subsection (d) of this section. In determining whether a statement possesses particularized guarantees of trustworthiness under paragraph (d)(2) of this section, the Court may consider, but is not limited to considering, the following factors:

(1) The child's personal knowledge of the event;

(2) The age and maturity of the child;

(3) Certainty that the statement was made, including the credibility of the person testifying about the statement;

(4) Any apparent motive the child may have to falsify or distort the event, including bias, corruption or coercion;

(5) The timing of the child's statement;

(6) Whether more than 1 person heard the statement;

(7) Whether the child was suffering pain or distress when making the statement;

(8) Whether the child's young age makes it unlikely that the child fabricated a statement that represents a graphic, detailed account beyond the child's knowledge and experience;

(9) Whether the statement has a "ring of verity," has internal consistency or coherence and uses terminology appropriate to the child's age;

(10) Whether the statement is spontaneous or directly responsive to questions;

(11) Whether the statement is suggestive due to improperly leading questions.

(f) This section shall in no way limit the admissibility of any statement under other Court rules or statutes governing admissibility. This section shall apply to all proceedings governed by this title as well as to all proceedings set forth in subchapter II of Chapter 9 of Title 16.

59 Del. Laws, c. 569, § 4; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 303, § 1; 77 Del. Laws, c. 43, § 5.;



§ 725. Investigations and reports

Repealed by 74 Del. Laws, c. 200, § 1, effective Jan. 28, 2004.;



§ 726. Hearings

(a) The Court without a jury shall determine questions of law and fact. All hearings and trials shall be conducted in private but the Court may admit any person who has a direct and legitimate interest in the particular case or a legitimate educational or research interest in the work of the Court.

(b) If the Court finds it necessary to protect the child's welfare, that the record of any interview, report, investigation or testimony in a custody proceeding be kept secret, the Court shall make an appropriate order sealing the record.

(c) The Court may tax as costs the payment of necessary travel and other expenses incurred by any person whose presence at the hearing the Court deems necessary to determine the best interests of the child.

59 Del. Laws, c. 569, § 4.;



§ 727. Custody

(a) Whether the parents have joint legal custody or 1 parent has sole legal custody of a child, each parent has the right to receive, on request, from the other parent, whenever practicable in advance, all material information concerning the child's progress in school, medical treatment, significant developments in the child's life, and school activities and conferences, special religious events and other activities in which parents may wish to participate and each parent and child has a right to reasonable access to the other by telephone or mail. The Court shall not restrict the rights of a child or a parent under this subsection unless it finds, after a hearing, that the exercise of such rights would endanger a child's physical health or significantly impair his or her emotional development.

(b) Any custody order entered by the Court may include the following provisions:

(1) Granting temporary joint or sole custody for a period of time not to exceed 6 months in duration to give the parents the opportunity of demonstrating to the satisfaction of the Court their ability and willingness to cooperate with the custodial arrangement ordered. Following a timely review of this temporary order by the Court either at the end of this temporary period or sooner upon the application of any party to the proceeding, the Court shall have the authority to continue or modify the temporary order on a permanent basis.

(2) Counseling of the parents, and their child if appropriate, by a public or private agency approved by the Court to help the parents develop the necessary skills to deal effectively with the major as well as daily decisions involving their child under the custodial arrangement ordered, to continue until such time as the Court is advised in writing by the agency that such counseling is no longer required. Counseling expenses may be assessed by the Court as a cost of the proceeding.

(c) Any custody order entered by the Court shall include a contact schedule by the child with both parents which shall control absent parental modification by written agreement.

(d) Any custody order entered when 1 or both parents is a member of the armed forces, including the National Guard, and is being deployed, shall be an interim order, modifiable upon the return of the Armed Forces member to the United States or termination of service.

67 Del. Laws, c. 236, § 5; 76 Del. Laws, c. 331, § 1.;



§ 728. Residence; visitation; sanctions

(a) The Court shall determine, whether the parents have joint legal custody of the child or 1 of them has sole legal custody of the child, with which parent the child shall primarily reside and a schedule of visitation with the other parent, consistent with the child's best interests and maturity, which is designed to permit and encourage the child to have frequent and meaningful contact with both parents unless the Court finds, after a hearing, that contact of the child with 1 parent would endanger the child's physical health or significantly impair his or her emotional development. The Court shall specifically state in any order denying or restricting a parent's access to a child the facts and conclusions in support of such a denial or restriction.

(b) The Court shall encourage all parents and other persons to foster the exercise of a parent's joint or sole custodial authority and the maintenance of frequent and meaningful contact, in person, by mail and by telephone, between parents and children unless an order has been entered pursuant to subsection (a) of this section denying or restricting such contact. If the Court finds, after a hearing, that a parent has violated, interfered with, impaired or impeded the rights of a parent or a child with respect to the exercise of joint or sole custodial authority, residence, visitation or other contact with the child, the Court shall order such person to pay the costs and reasonable counsel fees of the parent applying for relief under this section. The Court shall also impose 1 or more of the following remedies or sanctions:

(1) Extra visitation with the child to enable the child to make up any wrongfully denied visitation with a parent;

(2) A temporary transfer of custody or primary residence or both of the child to a parent applying for relief under this section for up to 30 days without regard to the factors set forth in § 729 of this title;

(3) A surcharge to be assessed against the parent with rights of visitation with the child or children for his or her unilateral failure, without just cause and/or without sufficient notice, to comply with the visitation schedule. Failure to comply consists of more than minimal violations, such as, but not limited to, slight alterations in the times for visitation. The amount of the surcharge shall be up to 10 percent of the visiting parent's monthly child support obligation for each violation and shall be payable to the parent with whom the child resides or children reside;

(4) A fine in the discretion of the Court; or

(5) A term of imprisonment if a person is found to be in contempt of prior orders of the Court.

In addition, the Court may impose such other sanctions or remedies as the Court deems just and proper to ensure the maintenance in the future of frequent and meaningful contact between parent and child and participation by both parents in the child's upbringing if the parents have joint legal custody.

(c) A parent of a child who believes it to be in the best interests of a child for the custodial authority, visitation or communication between a parent and a child as established by a prior Court order or written agreement of the parties to be modified may apply to the Court for such modification, and the Court may grant such an application if it finds after application of the standards set forth in subsection (a) of this section that the best interests of the child would be served by ordering such a modification. The filing of an application under this subsection by any person shall not be a defense in an action brought against any person under subsection (b) of this section unless the Court has entered an appropriate order allowing such conduct prior to the occurrence of the conduct complained of in the action brought under subsection (b) of this section.

(d) Before entering an order for visitation to be conducted in a correctional facility the Court shall in addition to other relevant factors consider the following:

(1) The parent seeking visitation in a correctional facility had a substantial and positive relationship with the child prior to incarceration;

(2) The nature of the offense for which the parent seeking visitation is incarcerated;

(3) Whether the victim of the offense is the child, a sibling of the child, stepsibling, half sibling, parent, stepparent, grandparent, guardian or custodian of the child; and,

(4) Whether the child seeks a relationship with the incarcerated parent.

(e) The Court shall not enter an order requiring visitation in a correctional facility if the person incarcerated is a sex offender unless the requirements of subchapter II of Chapter 7A of this title are met.

(f) The Court shall not enter an order requiring visitation in a correctional facility if the person incarcerated has been adjudicated of committing murder in the first or second degrees.

67 Del. Laws, c. 236, § 6; 69 Del. Laws, c. 140, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 285, § 27; 75 Del. Laws, c. 388, § 1; 76 Del. Laws, c. 174, §§ 1, 7; 77 Del. Laws, c. 43, §§ 6, 7.;



§ 729. Modification of prior orders

(a) An order concerning visitation may be modified at any time if the best interests of the child would be served thereby in accordance with the standards set forth in § 728(a) of this title.

(b) An order entered by the Court by consent of all parties, an interim order or a written agreement between the parties concerning the legal custody of a child or his or her residence may be modified at any time by the Court in accordance with the standards set forth in § 722 of this title.

(c) An order entered by the Court after a full hearing on the merits concerning the legal custody of a child or his or her primary residence may be modified only as follows:

(1) If the application for modification is filed within 2 years after the Court's most recent order concerning these matters, the Court shall not modify its prior order unless it finds, after a hearing, that continuing enforcement of the prior order may endanger the child's physical health or significantly impair his or her emotional development.

(2) If the application for modification is filed more than 2 years after the Court's most recent order concerning these matters, the Court may modify its prior order after considering:

a. Whether any harm is likely to be caused to the child by a modification of its prior order, and, if so, whether that harm is likely to be outweighed by the advantages, if any, to the child of such a modification;

b. The compliance of each parent with prior orders of the Court concerning custody and visitation and compliance with his or her duties and responsibilities under § 727 of this title including whether either parent has been subjected to sanctions by the Court under § 728(b) of this title since the prior order was entered; and

c. The factors set forth in § 722 of this title.

59 Del. Laws, c. 569, § 4; 67 Del. Laws, c. 236, § 7.;



§ 730. Petition to modify custody

A party seeking to modify a custody order shall file a verified petition setting forth facts supporting the requested modification.

59 Del. Laws, c. 569, § 4; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 378, § 1.;



§ 731. Attorneys' fees

The Court from time to time, after considering the legal and factual basis for the action, the results obtained, the financial resources of the parties, and such other factors as the Court deems just and equitable, may order a party to pay all or part of the cost to another party of maintaining or defending any proceedings under this chapter and for attorney's fees, including sums for legal services rendered and costs incurred prior to the commencement of such proceedings. The Court may order that the amount be paid directly to the attorney, who may enforce the order in his or her name.

59 Del. Laws, c. 569, § 4; 67 Del. Laws, c. 236, § 8; 70 Del. Laws, c. 186, § 1.;



§ 732. Procedural rights

Each party to a proceeding under this chapter (including the child, if counsel or a guardian ad litem for the child has been appointed by the Court) shall possess all the procedural rights which those parties would have heretofore possessed in any proceeding brought pursuant to this chapter in the Superior Court of this State, including, but not limited to, the following:

(1) Right to institute and retain complete control of the suit;

(2) Right to select counsel; and

(3) Right to appeal to the Supreme Court of this State on the record from interlocutory or final orders, such appeals to be in the form and manner provided by the Rules of the Supreme Court.

67 Del. Laws, c. 236, § 9.;



§ 733. Stepparent custody in certain circumstances

Notwithstanding that there is a surviving natural parent, upon the death or disability of the custodial or primary placement parent, the Court, at the request of the stepparent shall continue the placement of the child or children with the stepparent pending a hearing on the merits, provided the child has or children have resided with the stepparent immediately prior to the death or disability of the custodial or primary placement parent. Where the child has or children have so resided with the stepparent the Court shall apply the provisions of § 722 of this title and may grant permanent custody or primary physical placement to the stepparent. If the Court grants custody or primary placement of the child or children to the stepparent, the stepparent shall have all of the rights and obligations of a parent until such time as the stepparent no longer has custody or primary placement of the child or children.

70 Del. Laws, c. 146, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 7A. CHILD PROTECTION FROM DOMESTIC VIOLENCE AND SEX OFFENDERS ACT

Subchapter I Child Protection From Domestic Violence Act

§ 701A. Title

This subchapter shall be known as and may be cited as the "Child Protection From Domestic Violence Act".

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 702A Purpose.

The purpose of this subchapter is to protect children from domestic violence and the harm caused by experiencing domestic violence in their homes.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 703A Definitions.

(a) "Domestic violence" includes but is not limited to physical or sexual abuse or threats of physical or sexual abuse and any other offense against the person committed by 1 parent against the other parent, against any child living in either parent's home, or against any other adult living in the child's home. "Domestic violence" does not include reasonable acts of self-defense by 1 parent for self-protection or in order to protect the child from abuse or threats of abuse by the other parent or other adult living in the child's home.

(b) "Perpetrator of domestic violence" means any individual who has been convicted of committing any of the following criminal offenses in the State, or any comparable offense in another jurisdiction, against the child at issue in a custody or visitation proceeding, against the other parent of the child, or against any other adult or minor child living in the home:

(1) Any felony level offense;

(2) Assault in the third degree;

(3) Reckless endangering in the second degree;

(4) Reckless burning or exploding;

(5) Unlawful imprisonment in the second degree;

(6) Unlawful sexual contact in the third degree; or

(7) Criminal contempt of Family Court protective order based on an assault or other physical abuse, threat of assault or other physical abuse or any other actions placing the petitioner in immediate risk or fear of bodily harm.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 704A Fleeing from domestic violence.

For purposes of this title, it shall not be considered evidence of abandonment in any child custody or visitation proceeding if a parent flees from domestic violence and temporarily leaves the child behind, as long as that child is not left in immediate danger of serious physical injury.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 705A Rebuttable presumption against custody or residence of minor child to perpetrator of domestic violence.

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no perpetrator of domestic violence shall be awarded sole or joint custody of any child.

(b) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no child shall primarily reside with a perpetrator of domestic violence.

(c) The above presumptions shall be overcome if there have been no further acts of domestic violence and the perpetrator of domestic violence has:

(1) Successfully completed a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional; and

(2) Successfully completed a program of alcohol or drug abuse counseling if the Court determines that such counseling is appropriate; and

(3) Demonstrated that giving custodial or residential responsibilities to the perpetrator of domestic violence is in the best interests of the child.

The presumption may otherwise be overcome only if a judicial officer finds extraordinary circumstances that warrant the rejection of the presumption, such as evidence demonstrating that there exists no significant risk of future violence against any adult or minor child living in the home or any other family member, including any ex-spouse.

(d) In those cases in which both parents are perpetrators of domestic violence, the case shall be referred to the Division of Family Services of the Department of Services for Children, Youth and their Families for investigation and presentation of findings. Upon consideration of such presentation, and all other relevant evidence, including but not limited to, evidence about the history of abuse between the parents and evidence regarding whether 1 parent has been the primary aggressor in the household, the court shall decide custody and residence pursuant to the best interests of the child.

(e) Notwithstanding other provisions of this title, including the rebuttable presumption set forth in this section, where a court has determined by at least a preponderance of the evidence, that the perpetrator of domestic violence has subjected any child to death or near death injuries, as that term is defined in § 301 of Title 31, the court shall not award joint or sole custody to the perpetrator of domestic violence, nor permit the perpetrator of domestic violence to exercise custodial or residential responsibilities, nor permit any visitation between the perpetrator of domestic violence and any child, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined to be in the child's best interests, the court shall then apply the remaining factors set forth in subsection (c) of this section.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, §§ 3, 4.;

§ 706A Evidence of domestic violence.

(a) Any evidence of a past or present act of domestic violence, whether or not committed in the presence of the child, is a relevant factor that must be considered by the court in determining the legal custody and residential arrangements in accordance with the best interests of the child.

(b) If sole or joint custody is awarded to, or if primary residence of a child is placed with, a party notwithstanding evidence that the party has committed acts of domestic violence against the other parent, against the child or against any other person living in the child's household, the court shall make specific written findings in support of the decision to award custody or primary residence to that party.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 707A Counseling.

If the court awards sole or joint custody or primary residence to a parent who has a history of committing acts of domestic violence, that parent shall be ordered to complete a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional. That parent may also be ordered to attend alcohol or drug abuse treatment and any other counseling that may be appropriate.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 708A Visitation.

Notwithstanding the other provisions of this title, in all cases in which the court finds by a preponderance of the evidence that 1 of the child's parents has committed an act of domestic violence against the child, against the other parent or against any other person living in the child's household the court shall determine a schedule, location and conditions for visitation that best protects the child and the victim of domestic violence from further violence.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 709A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 702A. Purpose

The purpose of this subchapter is to protect children from domestic violence and the harm caused by experiencing domestic violence in their homes.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 703A Definitions.

(a) "Domestic violence" includes but is not limited to physical or sexual abuse or threats of physical or sexual abuse and any other offense against the person committed by 1 parent against the other parent, against any child living in either parent's home, or against any other adult living in the child's home. "Domestic violence" does not include reasonable acts of self-defense by 1 parent for self-protection or in order to protect the child from abuse or threats of abuse by the other parent or other adult living in the child's home.

(b) "Perpetrator of domestic violence" means any individual who has been convicted of committing any of the following criminal offenses in the State, or any comparable offense in another jurisdiction, against the child at issue in a custody or visitation proceeding, against the other parent of the child, or against any other adult or minor child living in the home:

(1) Any felony level offense;

(2) Assault in the third degree;

(3) Reckless endangering in the second degree;

(4) Reckless burning or exploding;

(5) Unlawful imprisonment in the second degree;

(6) Unlawful sexual contact in the third degree; or

(7) Criminal contempt of Family Court protective order based on an assault or other physical abuse, threat of assault or other physical abuse or any other actions placing the petitioner in immediate risk or fear of bodily harm.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 704A Fleeing from domestic violence.

For purposes of this title, it shall not be considered evidence of abandonment in any child custody or visitation proceeding if a parent flees from domestic violence and temporarily leaves the child behind, as long as that child is not left in immediate danger of serious physical injury.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 705A Rebuttable presumption against custody or residence of minor child to perpetrator of domestic violence.

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no perpetrator of domestic violence shall be awarded sole or joint custody of any child.

(b) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no child shall primarily reside with a perpetrator of domestic violence.

(c) The above presumptions shall be overcome if there have been no further acts of domestic violence and the perpetrator of domestic violence has:

(1) Successfully completed a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional; and

(2) Successfully completed a program of alcohol or drug abuse counseling if the Court determines that such counseling is appropriate; and

(3) Demonstrated that giving custodial or residential responsibilities to the perpetrator of domestic violence is in the best interests of the child.

The presumption may otherwise be overcome only if a judicial officer finds extraordinary circumstances that warrant the rejection of the presumption, such as evidence demonstrating that there exists no significant risk of future violence against any adult or minor child living in the home or any other family member, including any ex-spouse.

(d) In those cases in which both parents are perpetrators of domestic violence, the case shall be referred to the Division of Family Services of the Department of Services for Children, Youth and their Families for investigation and presentation of findings. Upon consideration of such presentation, and all other relevant evidence, including but not limited to, evidence about the history of abuse between the parents and evidence regarding whether 1 parent has been the primary aggressor in the household, the court shall decide custody and residence pursuant to the best interests of the child.

(e) Notwithstanding other provisions of this title, including the rebuttable presumption set forth in this section, where a court has determined by at least a preponderance of the evidence, that the perpetrator of domestic violence has subjected any child to death or near death injuries, as that term is defined in § 301 of Title 31, the court shall not award joint or sole custody to the perpetrator of domestic violence, nor permit the perpetrator of domestic violence to exercise custodial or residential responsibilities, nor permit any visitation between the perpetrator of domestic violence and any child, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined to be in the child's best interests, the court shall then apply the remaining factors set forth in subsection (c) of this section.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, §§ 3, 4.;

§ 706A Evidence of domestic violence.

(a) Any evidence of a past or present act of domestic violence, whether or not committed in the presence of the child, is a relevant factor that must be considered by the court in determining the legal custody and residential arrangements in accordance with the best interests of the child.

(b) If sole or joint custody is awarded to, or if primary residence of a child is placed with, a party notwithstanding evidence that the party has committed acts of domestic violence against the other parent, against the child or against any other person living in the child's household, the court shall make specific written findings in support of the decision to award custody or primary residence to that party.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 707A Counseling.

If the court awards sole or joint custody or primary residence to a parent who has a history of committing acts of domestic violence, that parent shall be ordered to complete a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional. That parent may also be ordered to attend alcohol or drug abuse treatment and any other counseling that may be appropriate.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 708A Visitation.

Notwithstanding the other provisions of this title, in all cases in which the court finds by a preponderance of the evidence that 1 of the child's parents has committed an act of domestic violence against the child, against the other parent or against any other person living in the child's household the court shall determine a schedule, location and conditions for visitation that best protects the child and the victim of domestic violence from further violence.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 709A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 703A. Definitions

(a) "Domestic violence" includes but is not limited to physical or sexual abuse or threats of physical or sexual abuse and any other offense against the person committed by 1 parent against the other parent, against any child living in either parent's home, or against any other adult living in the child's home. "Domestic violence" does not include reasonable acts of self-defense by 1 parent for self-protection or in order to protect the child from abuse or threats of abuse by the other parent or other adult living in the child's home.

(b) "Perpetrator of domestic violence" means any individual who has been convicted of committing any of the following criminal offenses in the State, or any comparable offense in another jurisdiction, against the child at issue in a custody or visitation proceeding, against the other parent of the child, or against any other adult or minor child living in the home:

(1) Any felony level offense;

(2) Assault in the third degree;

(3) Reckless endangering in the second degree;

(4) Reckless burning or exploding;

(5) Unlawful imprisonment in the second degree;

(6) Unlawful sexual contact in the third degree; or

(7) Criminal contempt of Family Court protective order based on an assault or other physical abuse, threat of assault or other physical abuse or any other actions placing the petitioner in immediate risk or fear of bodily harm.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 704A Fleeing from domestic violence.

For purposes of this title, it shall not be considered evidence of abandonment in any child custody or visitation proceeding if a parent flees from domestic violence and temporarily leaves the child behind, as long as that child is not left in immediate danger of serious physical injury.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 705A Rebuttable presumption against custody or residence of minor child to perpetrator of domestic violence.

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no perpetrator of domestic violence shall be awarded sole or joint custody of any child.

(b) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no child shall primarily reside with a perpetrator of domestic violence.

(c) The above presumptions shall be overcome if there have been no further acts of domestic violence and the perpetrator of domestic violence has:

(1) Successfully completed a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional; and

(2) Successfully completed a program of alcohol or drug abuse counseling if the Court determines that such counseling is appropriate; and

(3) Demonstrated that giving custodial or residential responsibilities to the perpetrator of domestic violence is in the best interests of the child.

The presumption may otherwise be overcome only if a judicial officer finds extraordinary circumstances that warrant the rejection of the presumption, such as evidence demonstrating that there exists no significant risk of future violence against any adult or minor child living in the home or any other family member, including any ex-spouse.

(d) In those cases in which both parents are perpetrators of domestic violence, the case shall be referred to the Division of Family Services of the Department of Services for Children, Youth and their Families for investigation and presentation of findings. Upon consideration of such presentation, and all other relevant evidence, including but not limited to, evidence about the history of abuse between the parents and evidence regarding whether 1 parent has been the primary aggressor in the household, the court shall decide custody and residence pursuant to the best interests of the child.

(e) Notwithstanding other provisions of this title, including the rebuttable presumption set forth in this section, where a court has determined by at least a preponderance of the evidence, that the perpetrator of domestic violence has subjected any child to death or near death injuries, as that term is defined in § 301 of Title 31, the court shall not award joint or sole custody to the perpetrator of domestic violence, nor permit the perpetrator of domestic violence to exercise custodial or residential responsibilities, nor permit any visitation between the perpetrator of domestic violence and any child, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined to be in the child's best interests, the court shall then apply the remaining factors set forth in subsection (c) of this section.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, §§ 3, 4.;

§ 706A Evidence of domestic violence.

(a) Any evidence of a past or present act of domestic violence, whether or not committed in the presence of the child, is a relevant factor that must be considered by the court in determining the legal custody and residential arrangements in accordance with the best interests of the child.

(b) If sole or joint custody is awarded to, or if primary residence of a child is placed with, a party notwithstanding evidence that the party has committed acts of domestic violence against the other parent, against the child or against any other person living in the child's household, the court shall make specific written findings in support of the decision to award custody or primary residence to that party.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 707A Counseling.

If the court awards sole or joint custody or primary residence to a parent who has a history of committing acts of domestic violence, that parent shall be ordered to complete a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional. That parent may also be ordered to attend alcohol or drug abuse treatment and any other counseling that may be appropriate.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 708A Visitation.

Notwithstanding the other provisions of this title, in all cases in which the court finds by a preponderance of the evidence that 1 of the child's parents has committed an act of domestic violence against the child, against the other parent or against any other person living in the child's household the court shall determine a schedule, location and conditions for visitation that best protects the child and the victim of domestic violence from further violence.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 709A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 704A. Fleeing from domestic violence

For purposes of this title, it shall not be considered evidence of abandonment in any child custody or visitation proceeding if a parent flees from domestic violence and temporarily leaves the child behind, as long as that child is not left in immediate danger of serious physical injury.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 705A Rebuttable presumption against custody or residence of minor child to perpetrator of domestic violence.

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no perpetrator of domestic violence shall be awarded sole or joint custody of any child.

(b) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no child shall primarily reside with a perpetrator of domestic violence.

(c) The above presumptions shall be overcome if there have been no further acts of domestic violence and the perpetrator of domestic violence has:

(1) Successfully completed a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional; and

(2) Successfully completed a program of alcohol or drug abuse counseling if the Court determines that such counseling is appropriate; and

(3) Demonstrated that giving custodial or residential responsibilities to the perpetrator of domestic violence is in the best interests of the child.

The presumption may otherwise be overcome only if a judicial officer finds extraordinary circumstances that warrant the rejection of the presumption, such as evidence demonstrating that there exists no significant risk of future violence against any adult or minor child living in the home or any other family member, including any ex-spouse.

(d) In those cases in which both parents are perpetrators of domestic violence, the case shall be referred to the Division of Family Services of the Department of Services for Children, Youth and their Families for investigation and presentation of findings. Upon consideration of such presentation, and all other relevant evidence, including but not limited to, evidence about the history of abuse between the parents and evidence regarding whether 1 parent has been the primary aggressor in the household, the court shall decide custody and residence pursuant to the best interests of the child.

(e) Notwithstanding other provisions of this title, including the rebuttable presumption set forth in this section, where a court has determined by at least a preponderance of the evidence, that the perpetrator of domestic violence has subjected any child to death or near death injuries, as that term is defined in § 301 of Title 31, the court shall not award joint or sole custody to the perpetrator of domestic violence, nor permit the perpetrator of domestic violence to exercise custodial or residential responsibilities, nor permit any visitation between the perpetrator of domestic violence and any child, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined to be in the child's best interests, the court shall then apply the remaining factors set forth in subsection (c) of this section.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, §§ 3, 4.;

§ 706A Evidence of domestic violence.

(a) Any evidence of a past or present act of domestic violence, whether or not committed in the presence of the child, is a relevant factor that must be considered by the court in determining the legal custody and residential arrangements in accordance with the best interests of the child.

(b) If sole or joint custody is awarded to, or if primary residence of a child is placed with, a party notwithstanding evidence that the party has committed acts of domestic violence against the other parent, against the child or against any other person living in the child's household, the court shall make specific written findings in support of the decision to award custody or primary residence to that party.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 707A Counseling.

If the court awards sole or joint custody or primary residence to a parent who has a history of committing acts of domestic violence, that parent shall be ordered to complete a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional. That parent may also be ordered to attend alcohol or drug abuse treatment and any other counseling that may be appropriate.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 708A Visitation.

Notwithstanding the other provisions of this title, in all cases in which the court finds by a preponderance of the evidence that 1 of the child's parents has committed an act of domestic violence against the child, against the other parent or against any other person living in the child's household the court shall determine a schedule, location and conditions for visitation that best protects the child and the victim of domestic violence from further violence.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 709A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 705A. Rebuttable presumption against custody or residence of minor child to perpetrator of domestic violence

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no perpetrator of domestic violence shall be awarded sole or joint custody of any child.

(b) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no child shall primarily reside with a perpetrator of domestic violence.

(c) The above presumptions shall be overcome if there have been no further acts of domestic violence and the perpetrator of domestic violence has:

(1) Successfully completed a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional; and

(2) Successfully completed a program of alcohol or drug abuse counseling if the Court determines that such counseling is appropriate; and

(3) Demonstrated that giving custodial or residential responsibilities to the perpetrator of domestic violence is in the best interests of the child.

The presumption may otherwise be overcome only if a judicial officer finds extraordinary circumstances that warrant the rejection of the presumption, such as evidence demonstrating that there exists no significant risk of future violence against any adult or minor child living in the home or any other family member, including any ex-spouse.

(d) In those cases in which both parents are perpetrators of domestic violence, the case shall be referred to the Division of Family Services of the Department of Services for Children, Youth and their Families for investigation and presentation of findings. Upon consideration of such presentation, and all other relevant evidence, including but not limited to, evidence about the history of abuse between the parents and evidence regarding whether 1 parent has been the primary aggressor in the household, the court shall decide custody and residence pursuant to the best interests of the child.

(e) Notwithstanding other provisions of this title, including the rebuttable presumption set forth in this section, where a court has determined by at least a preponderance of the evidence, that the perpetrator of domestic violence has subjected any child to death or near death injuries, as that term is defined in § 301 of Title 31, the court shall not award joint or sole custody to the perpetrator of domestic violence, nor permit the perpetrator of domestic violence to exercise custodial or residential responsibilities, nor permit any visitation between the perpetrator of domestic violence and any child, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined to be in the child's best interests, the court shall then apply the remaining factors set forth in subsection (c) of this section.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, §§ 3, 4.;

§ 706A Evidence of domestic violence.

(a) Any evidence of a past or present act of domestic violence, whether or not committed in the presence of the child, is a relevant factor that must be considered by the court in determining the legal custody and residential arrangements in accordance with the best interests of the child.

(b) If sole or joint custody is awarded to, or if primary residence of a child is placed with, a party notwithstanding evidence that the party has committed acts of domestic violence against the other parent, against the child or against any other person living in the child's household, the court shall make specific written findings in support of the decision to award custody or primary residence to that party.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 707A Counseling.

If the court awards sole or joint custody or primary residence to a parent who has a history of committing acts of domestic violence, that parent shall be ordered to complete a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional. That parent may also be ordered to attend alcohol or drug abuse treatment and any other counseling that may be appropriate.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 708A Visitation.

Notwithstanding the other provisions of this title, in all cases in which the court finds by a preponderance of the evidence that 1 of the child's parents has committed an act of domestic violence against the child, against the other parent or against any other person living in the child's household the court shall determine a schedule, location and conditions for visitation that best protects the child and the victim of domestic violence from further violence.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 709A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 706A. Evidence of domestic violence

(a) Any evidence of a past or present act of domestic violence, whether or not committed in the presence of the child, is a relevant factor that must be considered by the court in determining the legal custody and residential arrangements in accordance with the best interests of the child.

(b) If sole or joint custody is awarded to, or if primary residence of a child is placed with, a party notwithstanding evidence that the party has committed acts of domestic violence against the other parent, against the child or against any other person living in the child's household, the court shall make specific written findings in support of the decision to award custody or primary residence to that party.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 707A Counseling.

If the court awards sole or joint custody or primary residence to a parent who has a history of committing acts of domestic violence, that parent shall be ordered to complete a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional. That parent may also be ordered to attend alcohol or drug abuse treatment and any other counseling that may be appropriate.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 708A Visitation.

Notwithstanding the other provisions of this title, in all cases in which the court finds by a preponderance of the evidence that 1 of the child's parents has committed an act of domestic violence against the child, against the other parent or against any other person living in the child's household the court shall determine a schedule, location and conditions for visitation that best protects the child and the victim of domestic violence from further violence.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 709A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 707A. Counseling

If the court awards sole or joint custody or primary residence to a parent who has a history of committing acts of domestic violence, that parent shall be ordered to complete a program of evaluation and counseling designed specifically for perpetrators of family violence and conducted by a public or private agency or a certified mental health professional. That parent may also be ordered to attend alcohol or drug abuse treatment and any other counseling that may be appropriate.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 708A Visitation.

Notwithstanding the other provisions of this title, in all cases in which the court finds by a preponderance of the evidence that 1 of the child's parents has committed an act of domestic violence against the child, against the other parent or against any other person living in the child's household the court shall determine a schedule, location and conditions for visitation that best protects the child and the victim of domestic violence from further violence.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 709A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 708A. Visitation

Notwithstanding the other provisions of this title, in all cases in which the court finds by a preponderance of the evidence that 1 of the child's parents has committed an act of domestic violence against the child, against the other parent or against any other person living in the child's household the court shall determine a schedule, location and conditions for visitation that best protects the child and the victim of domestic violence from further violence.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;

§ 709A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 709A. Modification of orders

Notwithstanding other provisions of this title:

(1) An order concerning visitation may be modified at any time if necessary to protect the safety of the child or the child's parent in light of acts of domestic violence that have occurred since the entry of the most recent visitation order.

(2) A custody order may be modified at any time if a parent who has sole or joint custody has committed acts of domestic violence since the entry of the most recent custody order.

(3) In determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at self-protection or protection of the child from acts of domestic violence committed since the entry of the court's most recent custody or visitation order.

69 Del. Laws, c. 309, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 174, § 3.;

§ 710A Sexual abuse.

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 710A. Sexual abuse

Repealed by 76 Del. Laws, c. 174, § 5, effective July 31, 2007.;

§ 711A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;



§ 711A. Ordered mediation prohibited

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties has been found by a court, whether in that proceeding or in some other proceeding, to have committed an act of domestic violence against the other party or if either party has been ordered to stay away or have no contact with the other party, unless a victim of domestic violence who is represented by counsel requests such mediation.

69 Del. Laws, c. 309, § 4; 76 Del. Laws, c. 174, § 3.;






Subchapter II Child Protection From Sex Offenders Act

§ 721A. Title

This subchapter shall be known as and may be cited as the "Child Protection from Sex Offenders Act."

76 Del. Laws, c. 174, § 6.;

§ 722A Purpose.

The purpose of this subchapter is to protect children from sex offenders by presuming that it is not in the best interests of a child to be placed in a custodial, residential or unsupervised visitation arrangement with a sex offender, regardless of whether the sex offender's victim was an adult or a child.

Nothing in this subchapter shall preclude the court from denying custody, residency or visitation under other appropriate circumstances, including denying same under an ex parte or other emergency order.

76 Del. Laws, c. 174, § 6.;

§ 723A Definitions.

For the purposes of this subchapter, a "sex offender" refers to any person designated by the courts of this State as a Risk Assessment Tier II or III sex offender under § 4121 of Title 11, or a person designated and treated as such by a court or a jurisdiction outside of Delaware, regardless of whether the sex offender's victim was an adult or a child.

76 Del. Laws, c. 174, § 6.;

§ 724A Rebuttable presumption against unsupervised visitation, custody or residence of a child to a sex offender.

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no sex offender shall be awarded sole or joint custody of any child, that no child shall primarily reside with a sex offender, and that no sex offender shall have unsupervised visitation with a child.

(b) The above presumptions may be overcome if:

(1) There is not a criminal sentencing order prohibiting same; and

(2) There have been no further sexual offenses or criminal acts of violence; and

(3) The sex offender is in compliance with the terms of probation, if applicable; and

(4) The sex offender has successfully completed an intensive program of evaluation and counseling designed specifically for sex offenders and conducted by a public or private agency or a certified mental health professional, and as a result of such, does not pose a risk to children; and

(5) The sex offender has successfully completed a program of substance abuse counseling if the court determines such counseling is appropriate; and

(6) The best interests of the child would be served by giving residential or custodial responsibilities for the child or visitation with the child to the sex offender.

(c) Notwithstanding other provisions of this title, where the child who is the subject of the petition is also the victim of the sex offender, the court shall not award joint or sole custody to the sex offender, nor permit the sex offender to exercise custodial or residential responsibilities, nor permit any visitation, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined under this subsection to be in the best interests of the child, the court shall then apply the remaining factors set forth in subsection (b) of this section.

(d) In those cases in which more than 1 party is a sex offender, or where the party currently having custodial rights has permitted the sex offender to exercise residential or custodial responsibilities for the child or have visitation with the child, in violation of a criminal or civil court order, the case shall be referred by the court to the Division of Family Services of the Department of Services for Children, Youth and Their Families for investigation as to whether the child is abused, dependent or neglected as a result of these circumstances.

(e) If a child is conceived and subsequently born as the result of an act of rape of any degree or unlawful sexual intercourse, in either the first or second degree with the mother, the biological father of said child shall not be permitted visitation privileges under this section. This subsection shall apply only where the father pleads guilty or nolo contender, or is convicted of any degree of rape or unlawful sexual intercourse, in either the first or second degree.

76 Del. Laws, c. 174, § 6; 70 Del. Laws, c. 186, § 1.;

§ 725A Findings.

Should the court grant custody, residential responsibilities or visitation to a sex offender under this subchapter, the court shall make specific written findings in support of its decision, including any limitations or requirements for further counseling, services or other safeguards necessary to ensure the safety and best interests of the child continue to be served.

76 Del. Laws, c. 174, § 6.;

§ 726A Sexual abuse without a criminal conviction.

In the absence of a criminal conviction, if the court finds by a preponderance of the evidence that a parent has sexually abused a child, the court shall prohibit all visitation and contact between that parent and the child, until it considers testimony from a certified mental health professional who is the therapist for the child, as to whether such a custodial, residential or visitation arrangement is in the child's best interests. If a custodial, residential or visitation arrangement is in the child's best interests, in determining same, the court should consider all relevant factors including:

(1) Whether the abusive parent has successfully completed a treatment program of evaluation and counseling that is specifically designed for sexual abusers and is conducted by a public or private agency or a certified mental health professional, and as a result, does not pose a risk to children;

(2) Whether the abusive parent has successfully completed a program of alcohol or drug abuse counseling if the court determines such counseling is appropriate; and

(3) Any testimony by a certified mental health professional who is the therapist for the sexually abusive parent.

76 Del. Laws, c. 174, § 6.;

§ 727A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation issued under this subchapter may be modified at any time if it is in the best interests of the child and/or it is necessary to protect the safety of the child.

(2) A custody order under this subchapter may be modified as provided for in § 729 of this title; however, in determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at protection of the child from sexual abuse since the entry of the court's most recent custody or visitation order.

76 Del. Laws, c. 174, § 6.;

§ 728A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties is a sex offender.

76 Del. Laws, c. 174, § 6.;



§ 722A. Purpose

The purpose of this subchapter is to protect children from sex offenders by presuming that it is not in the best interests of a child to be placed in a custodial, residential or unsupervised visitation arrangement with a sex offender, regardless of whether the sex offender's victim was an adult or a child.

Nothing in this subchapter shall preclude the court from denying custody, residency or visitation under other appropriate circumstances, including denying same under an ex parte or other emergency order.

76 Del. Laws, c. 174, § 6.;

§ 723A Definitions.

For the purposes of this subchapter, a "sex offender" refers to any person designated by the courts of this State as a Risk Assessment Tier II or III sex offender under § 4121 of Title 11, or a person designated and treated as such by a court or a jurisdiction outside of Delaware, regardless of whether the sex offender's victim was an adult or a child.

76 Del. Laws, c. 174, § 6.;

§ 724A Rebuttable presumption against unsupervised visitation, custody or residence of a child to a sex offender.

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no sex offender shall be awarded sole or joint custody of any child, that no child shall primarily reside with a sex offender, and that no sex offender shall have unsupervised visitation with a child.

(b) The above presumptions may be overcome if:

(1) There is not a criminal sentencing order prohibiting same; and

(2) There have been no further sexual offenses or criminal acts of violence; and

(3) The sex offender is in compliance with the terms of probation, if applicable; and

(4) The sex offender has successfully completed an intensive program of evaluation and counseling designed specifically for sex offenders and conducted by a public or private agency or a certified mental health professional, and as a result of such, does not pose a risk to children; and

(5) The sex offender has successfully completed a program of substance abuse counseling if the court determines such counseling is appropriate; and

(6) The best interests of the child would be served by giving residential or custodial responsibilities for the child or visitation with the child to the sex offender.

(c) Notwithstanding other provisions of this title, where the child who is the subject of the petition is also the victim of the sex offender, the court shall not award joint or sole custody to the sex offender, nor permit the sex offender to exercise custodial or residential responsibilities, nor permit any visitation, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined under this subsection to be in the best interests of the child, the court shall then apply the remaining factors set forth in subsection (b) of this section.

(d) In those cases in which more than 1 party is a sex offender, or where the party currently having custodial rights has permitted the sex offender to exercise residential or custodial responsibilities for the child or have visitation with the child, in violation of a criminal or civil court order, the case shall be referred by the court to the Division of Family Services of the Department of Services for Children, Youth and Their Families for investigation as to whether the child is abused, dependent or neglected as a result of these circumstances.

(e) If a child is conceived and subsequently born as the result of an act of rape of any degree or unlawful sexual intercourse, in either the first or second degree with the mother, the biological father of said child shall not be permitted visitation privileges under this section. This subsection shall apply only where the father pleads guilty or nolo contender, or is convicted of any degree of rape or unlawful sexual intercourse, in either the first or second degree.

76 Del. Laws, c. 174, § 6; 70 Del. Laws, c. 186, § 1.;

§ 725A Findings.

Should the court grant custody, residential responsibilities or visitation to a sex offender under this subchapter, the court shall make specific written findings in support of its decision, including any limitations or requirements for further counseling, services or other safeguards necessary to ensure the safety and best interests of the child continue to be served.

76 Del. Laws, c. 174, § 6.;

§ 726A Sexual abuse without a criminal conviction.

In the absence of a criminal conviction, if the court finds by a preponderance of the evidence that a parent has sexually abused a child, the court shall prohibit all visitation and contact between that parent and the child, until it considers testimony from a certified mental health professional who is the therapist for the child, as to whether such a custodial, residential or visitation arrangement is in the child's best interests. If a custodial, residential or visitation arrangement is in the child's best interests, in determining same, the court should consider all relevant factors including:

(1) Whether the abusive parent has successfully completed a treatment program of evaluation and counseling that is specifically designed for sexual abusers and is conducted by a public or private agency or a certified mental health professional, and as a result, does not pose a risk to children;

(2) Whether the abusive parent has successfully completed a program of alcohol or drug abuse counseling if the court determines such counseling is appropriate; and

(3) Any testimony by a certified mental health professional who is the therapist for the sexually abusive parent.

76 Del. Laws, c. 174, § 6.;

§ 727A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation issued under this subchapter may be modified at any time if it is in the best interests of the child and/or it is necessary to protect the safety of the child.

(2) A custody order under this subchapter may be modified as provided for in § 729 of this title; however, in determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at protection of the child from sexual abuse since the entry of the court's most recent custody or visitation order.

76 Del. Laws, c. 174, § 6.;

§ 728A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties is a sex offender.

76 Del. Laws, c. 174, § 6.;



§ 723A. Definitions

For the purposes of this subchapter, a "sex offender" refers to any person designated by the courts of this State as a Risk Assessment Tier II or III sex offender under § 4121 of Title 11, or a person designated and treated as such by a court or a jurisdiction outside of Delaware, regardless of whether the sex offender's victim was an adult or a child.

76 Del. Laws, c. 174, § 6.;

§ 724A Rebuttable presumption against unsupervised visitation, custody or residence of a child to a sex offender.

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no sex offender shall be awarded sole or joint custody of any child, that no child shall primarily reside with a sex offender, and that no sex offender shall have unsupervised visitation with a child.

(b) The above presumptions may be overcome if:

(1) There is not a criminal sentencing order prohibiting same; and

(2) There have been no further sexual offenses or criminal acts of violence; and

(3) The sex offender is in compliance with the terms of probation, if applicable; and

(4) The sex offender has successfully completed an intensive program of evaluation and counseling designed specifically for sex offenders and conducted by a public or private agency or a certified mental health professional, and as a result of such, does not pose a risk to children; and

(5) The sex offender has successfully completed a program of substance abuse counseling if the court determines such counseling is appropriate; and

(6) The best interests of the child would be served by giving residential or custodial responsibilities for the child or visitation with the child to the sex offender.

(c) Notwithstanding other provisions of this title, where the child who is the subject of the petition is also the victim of the sex offender, the court shall not award joint or sole custody to the sex offender, nor permit the sex offender to exercise custodial or residential responsibilities, nor permit any visitation, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined under this subsection to be in the best interests of the child, the court shall then apply the remaining factors set forth in subsection (b) of this section.

(d) In those cases in which more than 1 party is a sex offender, or where the party currently having custodial rights has permitted the sex offender to exercise residential or custodial responsibilities for the child or have visitation with the child, in violation of a criminal or civil court order, the case shall be referred by the court to the Division of Family Services of the Department of Services for Children, Youth and Their Families for investigation as to whether the child is abused, dependent or neglected as a result of these circumstances.

(e) If a child is conceived and subsequently born as the result of an act of rape of any degree or unlawful sexual intercourse, in either the first or second degree with the mother, the biological father of said child shall not be permitted visitation privileges under this section. This subsection shall apply only where the father pleads guilty or nolo contender, or is convicted of any degree of rape or unlawful sexual intercourse, in either the first or second degree.

76 Del. Laws, c. 174, § 6; 70 Del. Laws, c. 186, § 1.;

§ 725A Findings.

Should the court grant custody, residential responsibilities or visitation to a sex offender under this subchapter, the court shall make specific written findings in support of its decision, including any limitations or requirements for further counseling, services or other safeguards necessary to ensure the safety and best interests of the child continue to be served.

76 Del. Laws, c. 174, § 6.;

§ 726A Sexual abuse without a criminal conviction.

In the absence of a criminal conviction, if the court finds by a preponderance of the evidence that a parent has sexually abused a child, the court shall prohibit all visitation and contact between that parent and the child, until it considers testimony from a certified mental health professional who is the therapist for the child, as to whether such a custodial, residential or visitation arrangement is in the child's best interests. If a custodial, residential or visitation arrangement is in the child's best interests, in determining same, the court should consider all relevant factors including:

(1) Whether the abusive parent has successfully completed a treatment program of evaluation and counseling that is specifically designed for sexual abusers and is conducted by a public or private agency or a certified mental health professional, and as a result, does not pose a risk to children;

(2) Whether the abusive parent has successfully completed a program of alcohol or drug abuse counseling if the court determines such counseling is appropriate; and

(3) Any testimony by a certified mental health professional who is the therapist for the sexually abusive parent.

76 Del. Laws, c. 174, § 6.;

§ 727A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation issued under this subchapter may be modified at any time if it is in the best interests of the child and/or it is necessary to protect the safety of the child.

(2) A custody order under this subchapter may be modified as provided for in § 729 of this title; however, in determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at protection of the child from sexual abuse since the entry of the court's most recent custody or visitation order.

76 Del. Laws, c. 174, § 6.;

§ 728A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties is a sex offender.

76 Del. Laws, c. 174, § 6.;



§ 724A. Rebuttable presumption against unsupervised visitation, custody or residence of a child to a sex offender

(a) Notwithstanding other provisions of this title, there shall be a rebuttable presumption that no sex offender shall be awarded sole or joint custody of any child, that no child shall primarily reside with a sex offender, and that no sex offender shall have unsupervised visitation with a child.

(b) The above presumptions may be overcome if:

(1) There is not a criminal sentencing order prohibiting same; and

(2) There have been no further sexual offenses or criminal acts of violence; and

(3) The sex offender is in compliance with the terms of probation, if applicable; and

(4) The sex offender has successfully completed an intensive program of evaluation and counseling designed specifically for sex offenders and conducted by a public or private agency or a certified mental health professional, and as a result of such, does not pose a risk to children; and

(5) The sex offender has successfully completed a program of substance abuse counseling if the court determines such counseling is appropriate; and

(6) The best interests of the child would be served by giving residential or custodial responsibilities for the child or visitation with the child to the sex offender.

(c) Notwithstanding other provisions of this title, where the child who is the subject of the petition is also the victim of the sex offender, the court shall not award joint or sole custody to the sex offender, nor permit the sex offender to exercise custodial or residential responsibilities, nor permit any visitation, without considering expert testimony from a certified mental health professional that such a custodial, residential or visitation arrangement is in the child's best interests. If such a custodial, residential or visitation arrangement is determined under this subsection to be in the best interests of the child, the court shall then apply the remaining factors set forth in subsection (b) of this section.

(d) In those cases in which more than 1 party is a sex offender, or where the party currently having custodial rights has permitted the sex offender to exercise residential or custodial responsibilities for the child or have visitation with the child, in violation of a criminal or civil court order, the case shall be referred by the court to the Division of Family Services of the Department of Services for Children, Youth and Their Families for investigation as to whether the child is abused, dependent or neglected as a result of these circumstances.

(e) If a child is conceived and subsequently born as the result of an act of rape of any degree or unlawful sexual intercourse, in either the first or second degree with the mother, the biological father of said child shall not be permitted visitation privileges under this section. This subsection shall apply only where the father pleads guilty or nolo contender, or is convicted of any degree of rape or unlawful sexual intercourse, in either the first or second degree.

76 Del. Laws, c. 174, § 6; 70 Del. Laws, c. 186, § 1.;

§ 725A Findings.

Should the court grant custody, residential responsibilities or visitation to a sex offender under this subchapter, the court shall make specific written findings in support of its decision, including any limitations or requirements for further counseling, services or other safeguards necessary to ensure the safety and best interests of the child continue to be served.

76 Del. Laws, c. 174, § 6.;

§ 726A Sexual abuse without a criminal conviction.

In the absence of a criminal conviction, if the court finds by a preponderance of the evidence that a parent has sexually abused a child, the court shall prohibit all visitation and contact between that parent and the child, until it considers testimony from a certified mental health professional who is the therapist for the child, as to whether such a custodial, residential or visitation arrangement is in the child's best interests. If a custodial, residential or visitation arrangement is in the child's best interests, in determining same, the court should consider all relevant factors including:

(1) Whether the abusive parent has successfully completed a treatment program of evaluation and counseling that is specifically designed for sexual abusers and is conducted by a public or private agency or a certified mental health professional, and as a result, does not pose a risk to children;

(2) Whether the abusive parent has successfully completed a program of alcohol or drug abuse counseling if the court determines such counseling is appropriate; and

(3) Any testimony by a certified mental health professional who is the therapist for the sexually abusive parent.

76 Del. Laws, c. 174, § 6.;

§ 727A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation issued under this subchapter may be modified at any time if it is in the best interests of the child and/or it is necessary to protect the safety of the child.

(2) A custody order under this subchapter may be modified as provided for in § 729 of this title; however, in determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at protection of the child from sexual abuse since the entry of the court's most recent custody or visitation order.

76 Del. Laws, c. 174, § 6.;

§ 728A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties is a sex offender.

76 Del. Laws, c. 174, § 6.;



§ 725A. Findings

Should the court grant custody, residential responsibilities or visitation to a sex offender under this subchapter, the court shall make specific written findings in support of its decision, including any limitations or requirements for further counseling, services or other safeguards necessary to ensure the safety and best interests of the child continue to be served.

76 Del. Laws, c. 174, § 6.;

§ 726A Sexual abuse without a criminal conviction.

In the absence of a criminal conviction, if the court finds by a preponderance of the evidence that a parent has sexually abused a child, the court shall prohibit all visitation and contact between that parent and the child, until it considers testimony from a certified mental health professional who is the therapist for the child, as to whether such a custodial, residential or visitation arrangement is in the child's best interests. If a custodial, residential or visitation arrangement is in the child's best interests, in determining same, the court should consider all relevant factors including:

(1) Whether the abusive parent has successfully completed a treatment program of evaluation and counseling that is specifically designed for sexual abusers and is conducted by a public or private agency or a certified mental health professional, and as a result, does not pose a risk to children;

(2) Whether the abusive parent has successfully completed a program of alcohol or drug abuse counseling if the court determines such counseling is appropriate; and

(3) Any testimony by a certified mental health professional who is the therapist for the sexually abusive parent.

76 Del. Laws, c. 174, § 6.;

§ 727A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation issued under this subchapter may be modified at any time if it is in the best interests of the child and/or it is necessary to protect the safety of the child.

(2) A custody order under this subchapter may be modified as provided for in § 729 of this title; however, in determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at protection of the child from sexual abuse since the entry of the court's most recent custody or visitation order.

76 Del. Laws, c. 174, § 6.;

§ 728A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties is a sex offender.

76 Del. Laws, c. 174, § 6.;



§ 726A. Sexual abuse without a criminal conviction

In the absence of a criminal conviction, if the court finds by a preponderance of the evidence that a parent has sexually abused a child, the court shall prohibit all visitation and contact between that parent and the child, until it considers testimony from a certified mental health professional who is the therapist for the child, as to whether such a custodial, residential or visitation arrangement is in the child's best interests. If a custodial, residential or visitation arrangement is in the child's best interests, in determining same, the court should consider all relevant factors including:

(1) Whether the abusive parent has successfully completed a treatment program of evaluation and counseling that is specifically designed for sexual abusers and is conducted by a public or private agency or a certified mental health professional, and as a result, does not pose a risk to children;

(2) Whether the abusive parent has successfully completed a program of alcohol or drug abuse counseling if the court determines such counseling is appropriate; and

(3) Any testimony by a certified mental health professional who is the therapist for the sexually abusive parent.

76 Del. Laws, c. 174, § 6.;

§ 727A Modification of orders.

Notwithstanding other provisions of this title:

(1) An order concerning visitation issued under this subchapter may be modified at any time if it is in the best interests of the child and/or it is necessary to protect the safety of the child.

(2) A custody order under this subchapter may be modified as provided for in § 729 of this title; however, in determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at protection of the child from sexual abuse since the entry of the court's most recent custody or visitation order.

76 Del. Laws, c. 174, § 6.;

§ 728A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties is a sex offender.

76 Del. Laws, c. 174, § 6.;



§ 727A. Modification of orders

Notwithstanding other provisions of this title:

(1) An order concerning visitation issued under this subchapter may be modified at any time if it is in the best interests of the child and/or it is necessary to protect the safety of the child.

(2) A custody order under this subchapter may be modified as provided for in § 729 of this title; however, in determining whether a custody award should be modified, the court shall not consider noncompliance with an existing custody or visitation order or noncompliance with the duties and responsibilities under § 727 of this title if such noncompliance was caused by the parent's attempt at protection of the child from sexual abuse since the entry of the court's most recent custody or visitation order.

76 Del. Laws, c. 174, § 6.;

§ 728A Ordered mediation prohibited.

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties is a sex offender.

76 Del. Laws, c. 174, § 6.;



§ 728A. Ordered mediation prohibited

Notwithstanding any other provision of law to the contrary, Family Court mediation conferences shall be prohibited in any child custody or visitation proceeding in which 1 of the parties is a sex offender.

76 Del. Laws, c. 174, § 6.;









CHAPTER 8. UNIFORM PARENTAGE ACT

Subchapter I General Provisions

§ 8-101. Short Title

This chapter may be cited as the "Uniform Parentage Act."

74 Del. Laws, c. 136, § 1.;

§ 8-102 Definitions.

In this chapter:

(1) "Acknowledged father" means a man who has established a father-child relationship under subchapter III of this chapter.

(2) "Adjudicated father" means a man who has been adjudicated by a court of competent jurisdiction to be the father of a child.

(3) "Alleged father" means a man who alleges himself to be, or is alleged to be, the genetic father or a possible genetic father of a child, but whose paternity has not been determined. The term does not include:

(i) A presumed father;

(ii) A man whose parental rights have been terminated or declared not to exist; or

(iii) A male donor.

(4) "Assisted reproduction" means a method of causing pregnancy other than sexual intercourse. The term includes, but is not limited to:

(i) Insemination;

(ii) Donation of eggs;

(iii) Donation of embryos;

(iv) In-vitro fertilization and transfer of embryos; and

(v) Intracytoplasmic sperm injection.

(5) "Child" means an individual of any age whose parentage may be determined under this chapter.

(6) "Commence" means to file the initial pleading seeking an adjudication of parentage in the Family Court of the State of Delaware.

(7) "Compensation" means payment of any valuable consideration for services in addition to payment for reasonable medical and ancillary costs.

(8) "Determination of parentage" means the establishment of the parent-child relationship by the signing of a valid acknowledgment of paternity under subchapter III of this chapter or adjudication by the Court.

(9) "Donor" means an individual who produces eggs or sperm, or who provides embryos used for assisted reproduction, whether or not for consideration. The term does not include:

(i) A husband who provides sperm, or a wife who provides eggs, to be used for assisted reproduction by the wife;

(ii) A woman who gives birth to a child by means of assisted reproduction, or

(iii) A parent under subchapter VII of this chapter.

(10) "Embryo transfer" means all medical and laboratory procedures that are necessary to effectuate the transfer of an embryo in the uterine cavity.

(11) "Ethnic or racial group" means, for purposes of genetic testing, a recognized group that an individual identifies as all or part of the individual's ancestry or that is so identified by other information.

(12) "Gamete" means either a human egg or sperm.

(13) "Genetic testing" means an analysis of genetic markers to exclude or identify a man as the father or a woman as the mother of a child. The term includes an analysis of 1 or a combination of the following:

(i) Deoxyribonucleic acid; and

(ii) Blood-group antigens, red-cell antigens, human-leukocyte antigens, serum enzymes, serum proteins or red-cell enzymes.

(14) "Gestational carrier" means a woman who is neither an intended parent nor a donor, who agrees to become pregnant for an intended parent by assisted reproduction with the intention of gestating and delivering the intended parent's child.

(15) "Gestational carrier agreement" means a written agreement between the gestational carrier, her spouse or partner, if any, and the intended parent, pursuant to which the intended parent agrees to become the parent of the child resulting from the assisted reproduction.

(16) "Gestational carrier arrangement" means the process by which a woman attempts to carry and give birth to a child created through assisted reproduction using the gamete(s) provided by the intended parents which may or may not be genetically related to either of the intended parents, and to which the gestational carrier has made no genetic contribution.

(17) "Health care provider" means a person who is duly licensed to provide health care, including all medical, psychological, or counseling professionals.

(18) "Intended parent" means a person or persons who enters into a gestational carrier agreement with a gestational carrier to become a parent of any resulting child. In the case of a married couple, any reference to an intended parent shall include both spouses for all purposes of this chapter. This term shall include the intended mother(s), intended father(s), or both.

(19) "In vitro fertilization" means all medical and laboratory procedures that are necessary to effectuate the extracorporeal fertilization of egg and sperm.

(20) "Man" means a male individual of any age.

(21) "Married couple" includes 2 people who are parties to a civil union.

(22) "Parent" means an individual who has established a parent-child relationship under § 8-201 of this title.

(23) "Parent-child relationship" means the legal relationship between a child and a parent of the child. The term includes the mother-child relationship and the father-child relationship.

(24) "Paternity index" means the likelihood of paternity calculated by computing the ratio between:

(i) The likelihood that the tested man is the father, based on the genetic markers of the tested man, mother, and child, conditioned on the hypothesis that the tested man is the father of the child; and

(ii) The likelihood that the tested man is not the father, based on the genetic markers of the tested man, mother, and child, conditioned on the hypothesis that the tested man is not the father of the child and that the father is of the same ethnic or racial group as the tested man.

(25) "Physician" means a person licensed to practice medicine in any or all of its branches in Delaware.

(26) "Presumed father" means a man who, by operation of law under § 8-204 of this title, is recognized as the father of a child until that status is rebutted or confirmed in a judicial proceeding.

(27) "Probability of paternity" means the measure, for the ethnic or racial group to which the alleged father belongs, of the probability that the man in question is the father of the child, compared with a random, unrelated man of the same ethnic or racial group, expressed as a percentage incorporating the paternity index and a prior probability.

(28) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(29) "Signatory" means an individual who authenticates a record and is bound by its terms.

(30) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(31) "Support-enforcement agency" means a public official or agency authorized to seek:

(i) Enforcement of support orders or laws relating to the duty of support;

(ii) Establishment or modification of child support;

(iii) Determination of parentage; or

(iv) Location of child-support obligors and their income and assets.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 1.;

§ 8-103 Scope of chapter; choice of law.

(a) This chapter applies to determinations of parentage in this State.

(b) The court shall apply the law of this State to adjudicate the parent-child relationship. The applicable law does not depend on:

(1) The place of birth of the child; or

(2) The past or present residence of the child.

(c) This chapter does not create, enlarge, or diminish parental rights or duties under other law of this State.

(d) This chapter authorizes an agreement between a woman and another person, an unmarried couple, or a married couple in which the woman relinquishes all rights as a parent of a child conceived by means of assisted reproduction, and which provides that the person or married or unmarried couple become the parents of the child. If a birth results under such an agreement and the agreement is unenforceable under the law of this State, the parent-child relationship is determined as provided in subchapter II of this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 2.;

§ 8-104 Court of this State.

The Family Court of the State of Delaware is authorized to adjudicate parentage under this chapter.

74 Del. Laws, c. 136, § 1.;

§ 8-105 Protection of participants.

(a) Notwithstanding any other law concerning public hearings and records, any hearing or trial under this chapter shall be held in closed court without admittance of any person other than those necessary to the action or proceeding, unless the court otherwise directs for good cause.

(b) Except as provided in § 8-633 of this title, all papers and records, other than the final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in the appropriate public agency or elsewhere, are subject to inspection by persons other than the parties only upon consent of the court, for good cause.

74 Del. Laws, c. 136, § 1.;

§ 8-106 Determination of maternity.

Provisions of this chapter relating to determination of paternity apply to determinations of maternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-102. Definitions

In this chapter:

(1) "Acknowledged father" means a man who has established a father-child relationship under subchapter III of this chapter.

(2) "Adjudicated father" means a man who has been adjudicated by a court of competent jurisdiction to be the father of a child.

(3) "Alleged father" means a man who alleges himself to be, or is alleged to be, the genetic father or a possible genetic father of a child, but whose paternity has not been determined. The term does not include:

(i) A presumed father;

(ii) A man whose parental rights have been terminated or declared not to exist; or

(iii) A male donor.

(4) "Assisted reproduction" means a method of causing pregnancy other than sexual intercourse. The term includes, but is not limited to:

(i) Insemination;

(ii) Donation of eggs;

(iii) Donation of embryos;

(iv) In-vitro fertilization and transfer of embryos; and

(v) Intracytoplasmic sperm injection.

(5) "Child" means an individual of any age whose parentage may be determined under this chapter.

(6) "Commence" means to file the initial pleading seeking an adjudication of parentage in the Family Court of the State of Delaware.

(7) "Compensation" means payment of any valuable consideration for services in addition to payment for reasonable medical and ancillary costs.

(8) "Determination of parentage" means the establishment of the parent-child relationship by the signing of a valid acknowledgment of paternity under subchapter III of this chapter or adjudication by the Court.

(9) "Donor" means an individual who produces eggs or sperm, or who provides embryos used for assisted reproduction, whether or not for consideration. The term does not include:

(i) A husband who provides sperm, or a wife who provides eggs, to be used for assisted reproduction by the wife;

(ii) A woman who gives birth to a child by means of assisted reproduction, or

(iii) A parent under subchapter VII of this chapter.

(10) "Embryo transfer" means all medical and laboratory procedures that are necessary to effectuate the transfer of an embryo in the uterine cavity.

(11) "Ethnic or racial group" means, for purposes of genetic testing, a recognized group that an individual identifies as all or part of the individual's ancestry or that is so identified by other information.

(12) "Gamete" means either a human egg or sperm.

(13) "Genetic testing" means an analysis of genetic markers to exclude or identify a man as the father or a woman as the mother of a child. The term includes an analysis of 1 or a combination of the following:

(i) Deoxyribonucleic acid; and

(ii) Blood-group antigens, red-cell antigens, human-leukocyte antigens, serum enzymes, serum proteins or red-cell enzymes.

(14) "Gestational carrier" means a woman who is neither an intended parent nor a donor, who agrees to become pregnant for an intended parent by assisted reproduction with the intention of gestating and delivering the intended parent's child.

(15) "Gestational carrier agreement" means a written agreement between the gestational carrier, her spouse or partner, if any, and the intended parent, pursuant to which the intended parent agrees to become the parent of the child resulting from the assisted reproduction.

(16) "Gestational carrier arrangement" means the process by which a woman attempts to carry and give birth to a child created through assisted reproduction using the gamete(s) provided by the intended parents which may or may not be genetically related to either of the intended parents, and to which the gestational carrier has made no genetic contribution.

(17) "Health care provider" means a person who is duly licensed to provide health care, including all medical, psychological, or counseling professionals.

(18) "Intended parent" means a person or persons who enters into a gestational carrier agreement with a gestational carrier to become a parent of any resulting child. In the case of a married couple, any reference to an intended parent shall include both spouses for all purposes of this chapter. This term shall include the intended mother(s), intended father(s), or both.

(19) "In vitro fertilization" means all medical and laboratory procedures that are necessary to effectuate the extracorporeal fertilization of egg and sperm.

(20) "Man" means a male individual of any age.

(21) "Married couple" includes 2 people who are parties to a civil union.

(22) "Parent" means an individual who has established a parent-child relationship under § 8-201 of this title.

(23) "Parent-child relationship" means the legal relationship between a child and a parent of the child. The term includes the mother-child relationship and the father-child relationship.

(24) "Paternity index" means the likelihood of paternity calculated by computing the ratio between:

(i) The likelihood that the tested man is the father, based on the genetic markers of the tested man, mother, and child, conditioned on the hypothesis that the tested man is the father of the child; and

(ii) The likelihood that the tested man is not the father, based on the genetic markers of the tested man, mother, and child, conditioned on the hypothesis that the tested man is not the father of the child and that the father is of the same ethnic or racial group as the tested man.

(25) "Physician" means a person licensed to practice medicine in any or all of its branches in Delaware.

(26) "Presumed father" means a man who, by operation of law under § 8-204 of this title, is recognized as the father of a child until that status is rebutted or confirmed in a judicial proceeding.

(27) "Probability of paternity" means the measure, for the ethnic or racial group to which the alleged father belongs, of the probability that the man in question is the father of the child, compared with a random, unrelated man of the same ethnic or racial group, expressed as a percentage incorporating the paternity index and a prior probability.

(28) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(29) "Signatory" means an individual who authenticates a record and is bound by its terms.

(30) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(31) "Support-enforcement agency" means a public official or agency authorized to seek:

(i) Enforcement of support orders or laws relating to the duty of support;

(ii) Establishment or modification of child support;

(iii) Determination of parentage; or

(iv) Location of child-support obligors and their income and assets.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 1.;

§ 8-103 Scope of chapter; choice of law.

(a) This chapter applies to determinations of parentage in this State.

(b) The court shall apply the law of this State to adjudicate the parent-child relationship. The applicable law does not depend on:

(1) The place of birth of the child; or

(2) The past or present residence of the child.

(c) This chapter does not create, enlarge, or diminish parental rights or duties under other law of this State.

(d) This chapter authorizes an agreement between a woman and another person, an unmarried couple, or a married couple in which the woman relinquishes all rights as a parent of a child conceived by means of assisted reproduction, and which provides that the person or married or unmarried couple become the parents of the child. If a birth results under such an agreement and the agreement is unenforceable under the law of this State, the parent-child relationship is determined as provided in subchapter II of this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 2.;

§ 8-104 Court of this State.

The Family Court of the State of Delaware is authorized to adjudicate parentage under this chapter.

74 Del. Laws, c. 136, § 1.;

§ 8-105 Protection of participants.

(a) Notwithstanding any other law concerning public hearings and records, any hearing or trial under this chapter shall be held in closed court without admittance of any person other than those necessary to the action or proceeding, unless the court otherwise directs for good cause.

(b) Except as provided in § 8-633 of this title, all papers and records, other than the final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in the appropriate public agency or elsewhere, are subject to inspection by persons other than the parties only upon consent of the court, for good cause.

74 Del. Laws, c. 136, § 1.;

§ 8-106 Determination of maternity.

Provisions of this chapter relating to determination of paternity apply to determinations of maternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-103. Scope of chapter; choice of law

(a) This chapter applies to determinations of parentage in this State.

(b) The court shall apply the law of this State to adjudicate the parent-child relationship. The applicable law does not depend on:

(1) The place of birth of the child; or

(2) The past or present residence of the child.

(c) This chapter does not create, enlarge, or diminish parental rights or duties under other law of this State.

(d) This chapter authorizes an agreement between a woman and another person, an unmarried couple, or a married couple in which the woman relinquishes all rights as a parent of a child conceived by means of assisted reproduction, and which provides that the person or married or unmarried couple become the parents of the child. If a birth results under such an agreement and the agreement is unenforceable under the law of this State, the parent-child relationship is determined as provided in subchapter II of this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 2.;

§ 8-104 Court of this State.

The Family Court of the State of Delaware is authorized to adjudicate parentage under this chapter.

74 Del. Laws, c. 136, § 1.;

§ 8-105 Protection of participants.

(a) Notwithstanding any other law concerning public hearings and records, any hearing or trial under this chapter shall be held in closed court without admittance of any person other than those necessary to the action or proceeding, unless the court otherwise directs for good cause.

(b) Except as provided in § 8-633 of this title, all papers and records, other than the final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in the appropriate public agency or elsewhere, are subject to inspection by persons other than the parties only upon consent of the court, for good cause.

74 Del. Laws, c. 136, § 1.;

§ 8-106 Determination of maternity.

Provisions of this chapter relating to determination of paternity apply to determinations of maternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-104. Court of this State

The Family Court of the State of Delaware is authorized to adjudicate parentage under this chapter.

74 Del. Laws, c. 136, § 1.;

§ 8-105 Protection of participants.

(a) Notwithstanding any other law concerning public hearings and records, any hearing or trial under this chapter shall be held in closed court without admittance of any person other than those necessary to the action or proceeding, unless the court otherwise directs for good cause.

(b) Except as provided in § 8-633 of this title, all papers and records, other than the final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in the appropriate public agency or elsewhere, are subject to inspection by persons other than the parties only upon consent of the court, for good cause.

74 Del. Laws, c. 136, § 1.;

§ 8-106 Determination of maternity.

Provisions of this chapter relating to determination of paternity apply to determinations of maternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-105. Protection of participants

(a) Notwithstanding any other law concerning public hearings and records, any hearing or trial under this chapter shall be held in closed court without admittance of any person other than those necessary to the action or proceeding, unless the court otherwise directs for good cause.

(b) Except as provided in § 8-633 of this title, all papers and records, other than the final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in the appropriate public agency or elsewhere, are subject to inspection by persons other than the parties only upon consent of the court, for good cause.

74 Del. Laws, c. 136, § 1.;

§ 8-106 Determination of maternity.

Provisions of this chapter relating to determination of paternity apply to determinations of maternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-106. Determination of maternity

Provisions of this chapter relating to determination of paternity apply to determinations of maternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Parent-Child Relationship

§ 8-201. Establishment of parent-child relationship

(a) The mother-child relationship is established between a woman and a child by:

(1) The woman's having given birth to the child, unless she is not the intended parent pursuant to a gestational carrier arrangement;

(2) An adjudication of the woman's maternity;

(3) Adoption of the child by the woman;

(4) A determination by the court that the woman is a de facto parent of the child; or

(5) The woman's intending to be the mother of a child born pursuant to a gestational carrier arrangement; or

(6) The woman's having consented to assisted reproduction by another woman under subchapter VII of this chapter which resulted in the birth of the child.

(b) The father-child relationship is established between a man and a child by:

(1) An unrebutted presumption of the man's paternity of the child under § 8-204 of this title;

(2) An effective acknowledgment of paternity by the man under subchapter III of this chapter, unless the acknowledgment has been rescinded or successfully challenged;

(3) An adjudication of the man's paternity;

(4) Adoption of the child by the man;

(5) The man's having consented to assisted reproduction by a woman under subchapter VII of this chapter which resulted in the birth of the child; or

(6) A determination by the court that the man is a de facto parent of the child

(c) De facto parent status is established if the Family Court determines that the de facto parent:

(1) Has had the support and consent of the child's parent or parents who fostered the formation and establishment of a parent-like relationship between the child and the de facto parent;

(2) Has exercised parental responsibility for the child as that term is defined in § 1101 of this title; and

(3) Has acted in a parental role for a length of time sufficient to have established a bonded and dependent relationship with the child that is parental in nature.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 97, §§ 1-3; 79 Del. Laws, c. 88, § 3.;

§ 8-202 No discrimination based on marital status.

A child born to parents who are not married to each other has the same rights under the law as a child born to parents who are married to each other.

74 Del. Laws, c. 136, § 1.;

§ 8-203 Consequences of establishment of parentage.

Unless parental rights are terminated, a parent-child relationship established under this chapter applies for all purposes, except as otherwise specifically provided by other law of this State.

74 Del. Laws, c. 136, § 1.;

§ 8-204 Presumption of paternity in context of marriage.

(a) A man is presumed to be the father of a child if:

(1) He and the mother of the child are married to each other and the child is born during the marriage;

(2) He and the mother of the child were married to each other and the child is born within 300 days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce;

(3) Before the birth of the child, he and the mother of the child married each other in apparent compliance with law, even if the attempted marriage is or could be declared invalid, and the child is born during the invalid marriage or within 300 days after its termination by death, annulment, declaration of invalidity or divorce;

(4) After the birth of the child, he and the mother of the child married each other in apparent compliance with law, whether or not the marriage is or could be declared invalid, and he voluntarily asserted his paternity of the child, and:

(i) The assertion is in a record filed with the Office of Vital Statistics;

(ii) He agreed to be and is named as the child's father on the child's birth certificate; or

(iii) He promised in a record to support the child as his own; or

(5) For the first 2 years of the child's life, he resided in the same household with the child and openly held out the child as his own.

(b) A presumption of paternity established under this section may be rebutted only by an adjudication under subchapter VI of this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-202. No discrimination based on marital status

A child born to parents who are not married to each other has the same rights under the law as a child born to parents who are married to each other.

74 Del. Laws, c. 136, § 1.;

§ 8-203 Consequences of establishment of parentage.

Unless parental rights are terminated, a parent-child relationship established under this chapter applies for all purposes, except as otherwise specifically provided by other law of this State.

74 Del. Laws, c. 136, § 1.;

§ 8-204 Presumption of paternity in context of marriage.

(a) A man is presumed to be the father of a child if:

(1) He and the mother of the child are married to each other and the child is born during the marriage;

(2) He and the mother of the child were married to each other and the child is born within 300 days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce;

(3) Before the birth of the child, he and the mother of the child married each other in apparent compliance with law, even if the attempted marriage is or could be declared invalid, and the child is born during the invalid marriage or within 300 days after its termination by death, annulment, declaration of invalidity or divorce;

(4) After the birth of the child, he and the mother of the child married each other in apparent compliance with law, whether or not the marriage is or could be declared invalid, and he voluntarily asserted his paternity of the child, and:

(i) The assertion is in a record filed with the Office of Vital Statistics;

(ii) He agreed to be and is named as the child's father on the child's birth certificate; or

(iii) He promised in a record to support the child as his own; or

(5) For the first 2 years of the child's life, he resided in the same household with the child and openly held out the child as his own.

(b) A presumption of paternity established under this section may be rebutted only by an adjudication under subchapter VI of this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-203. Consequences of establishment of parentage

Unless parental rights are terminated, a parent-child relationship established under this chapter applies for all purposes, except as otherwise specifically provided by other law of this State.

74 Del. Laws, c. 136, § 1.;

§ 8-204 Presumption of paternity in context of marriage.

(a) A man is presumed to be the father of a child if:

(1) He and the mother of the child are married to each other and the child is born during the marriage;

(2) He and the mother of the child were married to each other and the child is born within 300 days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce;

(3) Before the birth of the child, he and the mother of the child married each other in apparent compliance with law, even if the attempted marriage is or could be declared invalid, and the child is born during the invalid marriage or within 300 days after its termination by death, annulment, declaration of invalidity or divorce;

(4) After the birth of the child, he and the mother of the child married each other in apparent compliance with law, whether or not the marriage is or could be declared invalid, and he voluntarily asserted his paternity of the child, and:

(i) The assertion is in a record filed with the Office of Vital Statistics;

(ii) He agreed to be and is named as the child's father on the child's birth certificate; or

(iii) He promised in a record to support the child as his own; or

(5) For the first 2 years of the child's life, he resided in the same household with the child and openly held out the child as his own.

(b) A presumption of paternity established under this section may be rebutted only by an adjudication under subchapter VI of this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-204. Presumption of paternity in context of marriage

(a) A man is presumed to be the father of a child if:

(1) He and the mother of the child are married to each other and the child is born during the marriage;

(2) He and the mother of the child were married to each other and the child is born within 300 days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce;

(3) Before the birth of the child, he and the mother of the child married each other in apparent compliance with law, even if the attempted marriage is or could be declared invalid, and the child is born during the invalid marriage or within 300 days after its termination by death, annulment, declaration of invalidity or divorce;

(4) After the birth of the child, he and the mother of the child married each other in apparent compliance with law, whether or not the marriage is or could be declared invalid, and he voluntarily asserted his paternity of the child, and:

(i) The assertion is in a record filed with the Office of Vital Statistics;

(ii) He agreed to be and is named as the child's father on the child's birth certificate; or

(iii) He promised in a record to support the child as his own; or

(5) For the first 2 years of the child's life, he resided in the same household with the child and openly held out the child as his own.

(b) A presumption of paternity established under this section may be rebutted only by an adjudication under subchapter VI of this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Voluntary Acknowledgement of Paternity

§ 8-301. Acknowledgement of paternity

The mother of a child and a man claiming to be the genetic father of the child may sign an acknowledgment of paternity with intent to establish the man's paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-302 Execution of acknowledgment of paternity.

(a) An acknowledgment of paternity must:

(1) Be in a record;

(2) Be signed, or otherwise authenticated, under penalty of perjury by the mother and by the man seeking to establish his paternity;

(3) State that the child whose paternity is being acknowledged:

(i) Does not have a presumed father, or has a presumed father whose full name is stated; and

(ii) Does not have another acknowledged or adjudicated father.

(4) State whether there has been genetic testing and, if so, that the acknowledging man's claim of paternity is consistent with the results of the testing; and

(5) State that the signatories understand that the acknowledgement is the equivalent of a judicial adjudication of paternity of the child and that a challenge to the acknowledgement is permitted only under limited circumstances and is barred after 2 years.

(b) An acknowledgment of paternity is void if it:

(1) States that another man is a presumed father, unless a denial of paternity signed or otherwise authenticated by the presumed father is filed with the Office of Vital Statistics;

(2) States that another man is an acknowledged or adjudicated father; or

(3) Falsely denies the existence of a presumed, acknowledged or adjudicated father of the child.

(c) A presumed father may sign or otherwise authenticate an acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-303 Denial of paternity.

A presumed father may sign a denial of his paternity. The denial is valid only if:

(1) An acknowledgment of paternity signed, or otherwise authenticated, by another man is filed pursuant to § 8-305 of this title;

(2) The denial is in a record, and is signed, or otherwise authenticated, under penalty of perjury; and

(3) The presumed father has not previously:

(i) Acknowledged his paternity, unless the previous acknowledgment has been rescinded pursuant to § 8-307 of this title or successfully challenged pursuant to § 8-308 of this title; or

(ii) Been adjudicated to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-304 Rules for acknowledgement and denial of paternity.

(a) An acknowledgment of paternity and a denial of paternity may be contained in a single document or may be signed in counterparts, and may be filed separately or simultaneously. If the acknowledgment and denial are both necessary, neither is valid until both are filed.

(b) An acknowledgment of paternity or a denial of paternity may be signed before the birth of the child.

(c) Subject to subsection (a) of this section, an acknowledgment of paternity or denial of paternity takes effect on the birth of the child or the filing of the document with the Office of Vital Statistics, whichever occurs later.

(d) An acknowledgment of paternity or denial of paternity signed by a minor is valid if it is otherwise in compliance with this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-305 Effect of acknowledgement or denial of paternity.

(a) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid acknowledgment of paternity filed with the Office of Vital Statistics is equivalent to an adjudication of paternity of a child and confers upon the acknowledged father all of the rights and duties of a parent.

(b) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid denial of paternity by a presumed father filed with the Office of Vital Statistics in conjunction with a valid acknowledgment of paternity is equivalent to an adjudication of the nonpaternity of the presumed father and discharges the presumed father from all rights and duties of a parent.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-306 No filing fee.

The Office of Vital Statistics may not charge for filing an acknowledgment of paternity or denial of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-307 Proceeding for rescission.

A signatory may rescind an acknowledgment of paternity or denial of paternity by commencing a proceeding to rescind before the earlier of:

(1) Sixty days after the effective date of the acknowledgment or denial, as provided in § 8-304; or

(2) The date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-308 Challenge after expiration of period for rescission.

(a) After the period for rescission under § 8-307 of this title has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) On the basis of fraud, duress, or material mistake of fact; and

(2) Within 2 years after the acknowledgment or denial is filed with the Office of Vital Statistics.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-309 Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-302. Execution of acknowledgment of paternity

(a) An acknowledgment of paternity must:

(1) Be in a record;

(2) Be signed, or otherwise authenticated, under penalty of perjury by the mother and by the man seeking to establish his paternity;

(3) State that the child whose paternity is being acknowledged:

(i) Does not have a presumed father, or has a presumed father whose full name is stated; and

(ii) Does not have another acknowledged or adjudicated father.

(4) State whether there has been genetic testing and, if so, that the acknowledging man's claim of paternity is consistent with the results of the testing; and

(5) State that the signatories understand that the acknowledgement is the equivalent of a judicial adjudication of paternity of the child and that a challenge to the acknowledgement is permitted only under limited circumstances and is barred after 2 years.

(b) An acknowledgment of paternity is void if it:

(1) States that another man is a presumed father, unless a denial of paternity signed or otherwise authenticated by the presumed father is filed with the Office of Vital Statistics;

(2) States that another man is an acknowledged or adjudicated father; or

(3) Falsely denies the existence of a presumed, acknowledged or adjudicated father of the child.

(c) A presumed father may sign or otherwise authenticate an acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-303 Denial of paternity.

A presumed father may sign a denial of his paternity. The denial is valid only if:

(1) An acknowledgment of paternity signed, or otherwise authenticated, by another man is filed pursuant to § 8-305 of this title;

(2) The denial is in a record, and is signed, or otherwise authenticated, under penalty of perjury; and

(3) The presumed father has not previously:

(i) Acknowledged his paternity, unless the previous acknowledgment has been rescinded pursuant to § 8-307 of this title or successfully challenged pursuant to § 8-308 of this title; or

(ii) Been adjudicated to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-304 Rules for acknowledgement and denial of paternity.

(a) An acknowledgment of paternity and a denial of paternity may be contained in a single document or may be signed in counterparts, and may be filed separately or simultaneously. If the acknowledgment and denial are both necessary, neither is valid until both are filed.

(b) An acknowledgment of paternity or a denial of paternity may be signed before the birth of the child.

(c) Subject to subsection (a) of this section, an acknowledgment of paternity or denial of paternity takes effect on the birth of the child or the filing of the document with the Office of Vital Statistics, whichever occurs later.

(d) An acknowledgment of paternity or denial of paternity signed by a minor is valid if it is otherwise in compliance with this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-305 Effect of acknowledgement or denial of paternity.

(a) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid acknowledgment of paternity filed with the Office of Vital Statistics is equivalent to an adjudication of paternity of a child and confers upon the acknowledged father all of the rights and duties of a parent.

(b) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid denial of paternity by a presumed father filed with the Office of Vital Statistics in conjunction with a valid acknowledgment of paternity is equivalent to an adjudication of the nonpaternity of the presumed father and discharges the presumed father from all rights and duties of a parent.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-306 No filing fee.

The Office of Vital Statistics may not charge for filing an acknowledgment of paternity or denial of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-307 Proceeding for rescission.

A signatory may rescind an acknowledgment of paternity or denial of paternity by commencing a proceeding to rescind before the earlier of:

(1) Sixty days after the effective date of the acknowledgment or denial, as provided in § 8-304; or

(2) The date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-308 Challenge after expiration of period for rescission.

(a) After the period for rescission under § 8-307 of this title has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) On the basis of fraud, duress, or material mistake of fact; and

(2) Within 2 years after the acknowledgment or denial is filed with the Office of Vital Statistics.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-309 Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-303. Denial of paternity

A presumed father may sign a denial of his paternity. The denial is valid only if:

(1) An acknowledgment of paternity signed, or otherwise authenticated, by another man is filed pursuant to § 8-305 of this title;

(2) The denial is in a record, and is signed, or otherwise authenticated, under penalty of perjury; and

(3) The presumed father has not previously:

(i) Acknowledged his paternity, unless the previous acknowledgment has been rescinded pursuant to § 8-307 of this title or successfully challenged pursuant to § 8-308 of this title; or

(ii) Been adjudicated to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-304 Rules for acknowledgement and denial of paternity.

(a) An acknowledgment of paternity and a denial of paternity may be contained in a single document or may be signed in counterparts, and may be filed separately or simultaneously. If the acknowledgment and denial are both necessary, neither is valid until both are filed.

(b) An acknowledgment of paternity or a denial of paternity may be signed before the birth of the child.

(c) Subject to subsection (a) of this section, an acknowledgment of paternity or denial of paternity takes effect on the birth of the child or the filing of the document with the Office of Vital Statistics, whichever occurs later.

(d) An acknowledgment of paternity or denial of paternity signed by a minor is valid if it is otherwise in compliance with this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-305 Effect of acknowledgement or denial of paternity.

(a) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid acknowledgment of paternity filed with the Office of Vital Statistics is equivalent to an adjudication of paternity of a child and confers upon the acknowledged father all of the rights and duties of a parent.

(b) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid denial of paternity by a presumed father filed with the Office of Vital Statistics in conjunction with a valid acknowledgment of paternity is equivalent to an adjudication of the nonpaternity of the presumed father and discharges the presumed father from all rights and duties of a parent.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-306 No filing fee.

The Office of Vital Statistics may not charge for filing an acknowledgment of paternity or denial of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-307 Proceeding for rescission.

A signatory may rescind an acknowledgment of paternity or denial of paternity by commencing a proceeding to rescind before the earlier of:

(1) Sixty days after the effective date of the acknowledgment or denial, as provided in § 8-304; or

(2) The date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-308 Challenge after expiration of period for rescission.

(a) After the period for rescission under § 8-307 of this title has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) On the basis of fraud, duress, or material mistake of fact; and

(2) Within 2 years after the acknowledgment or denial is filed with the Office of Vital Statistics.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-309 Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-304. Rules for acknowledgement and denial of paternity

(a) An acknowledgment of paternity and a denial of paternity may be contained in a single document or may be signed in counterparts, and may be filed separately or simultaneously. If the acknowledgment and denial are both necessary, neither is valid until both are filed.

(b) An acknowledgment of paternity or a denial of paternity may be signed before the birth of the child.

(c) Subject to subsection (a) of this section, an acknowledgment of paternity or denial of paternity takes effect on the birth of the child or the filing of the document with the Office of Vital Statistics, whichever occurs later.

(d) An acknowledgment of paternity or denial of paternity signed by a minor is valid if it is otherwise in compliance with this chapter.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-305 Effect of acknowledgement or denial of paternity.

(a) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid acknowledgment of paternity filed with the Office of Vital Statistics is equivalent to an adjudication of paternity of a child and confers upon the acknowledged father all of the rights and duties of a parent.

(b) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid denial of paternity by a presumed father filed with the Office of Vital Statistics in conjunction with a valid acknowledgment of paternity is equivalent to an adjudication of the nonpaternity of the presumed father and discharges the presumed father from all rights and duties of a parent.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-306 No filing fee.

The Office of Vital Statistics may not charge for filing an acknowledgment of paternity or denial of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-307 Proceeding for rescission.

A signatory may rescind an acknowledgment of paternity or denial of paternity by commencing a proceeding to rescind before the earlier of:

(1) Sixty days after the effective date of the acknowledgment or denial, as provided in § 8-304; or

(2) The date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-308 Challenge after expiration of period for rescission.

(a) After the period for rescission under § 8-307 of this title has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) On the basis of fraud, duress, or material mistake of fact; and

(2) Within 2 years after the acknowledgment or denial is filed with the Office of Vital Statistics.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-309 Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-305. Effect of acknowledgement or denial of paternity

(a) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid acknowledgment of paternity filed with the Office of Vital Statistics is equivalent to an adjudication of paternity of a child and confers upon the acknowledged father all of the rights and duties of a parent.

(b) Except as otherwise provided in §§ 8-307 and 8-308 of this title, a valid denial of paternity by a presumed father filed with the Office of Vital Statistics in conjunction with a valid acknowledgment of paternity is equivalent to an adjudication of the nonpaternity of the presumed father and discharges the presumed father from all rights and duties of a parent.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-306 No filing fee.

The Office of Vital Statistics may not charge for filing an acknowledgment of paternity or denial of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-307 Proceeding for rescission.

A signatory may rescind an acknowledgment of paternity or denial of paternity by commencing a proceeding to rescind before the earlier of:

(1) Sixty days after the effective date of the acknowledgment or denial, as provided in § 8-304; or

(2) The date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-308 Challenge after expiration of period for rescission.

(a) After the period for rescission under § 8-307 of this title has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) On the basis of fraud, duress, or material mistake of fact; and

(2) Within 2 years after the acknowledgment or denial is filed with the Office of Vital Statistics.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-309 Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-306. No filing fee

The Office of Vital Statistics may not charge for filing an acknowledgment of paternity or denial of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-307 Proceeding for rescission.

A signatory may rescind an acknowledgment of paternity or denial of paternity by commencing a proceeding to rescind before the earlier of:

(1) Sixty days after the effective date of the acknowledgment or denial, as provided in § 8-304; or

(2) The date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-308 Challenge after expiration of period for rescission.

(a) After the period for rescission under § 8-307 of this title has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) On the basis of fraud, duress, or material mistake of fact; and

(2) Within 2 years after the acknowledgment or denial is filed with the Office of Vital Statistics.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-309 Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-307. Proceeding for rescission

A signatory may rescind an acknowledgment of paternity or denial of paternity by commencing a proceeding to rescind before the earlier of:

(1) Sixty days after the effective date of the acknowledgment or denial, as provided in § 8-304; or

(2) The date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-308 Challenge after expiration of period for rescission.

(a) After the period for rescission under § 8-307 of this title has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) On the basis of fraud, duress, or material mistake of fact; and

(2) Within 2 years after the acknowledgment or denial is filed with the Office of Vital Statistics.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-309 Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-308. Challenge after expiration of period for rescission

(a) After the period for rescission under § 8-307 of this title has expired, a signatory of an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) On the basis of fraud, duress, or material mistake of fact; and

(2) Within 2 years after the acknowledgment or denial is filed with the Office of Vital Statistics.

(b) A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-309 Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-309. Procedure for rescission or challenge

(a) Every signatory to an acknowledgment of paternity and any related denial of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity or denial of paternity, a signatory submits to personal jurisdiction of this State by signing the acknowledgment or denial, effective upon the filing of the document with the Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under subchapter VI of this chapter.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the Office of Vital Statistics to amend the birth record of the child, if appropriate.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-310 Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-310. Ratification barred

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-311 Full faith and credit.

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-311. Full faith and credit

A court of this State shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-312 Forms for acknowledgement and denial of paternity.

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-312. Forms for acknowledgement and denial of paternity

(a) To facilitate compliance with this subchapter, the Division of Child Support Enforcement shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-313 Release of information.

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-313. Release of information

The Division of Child Support Enforcement may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and agencies authorized by other law of this State or another state to receive the information of this or another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-314 Adoption of rules.

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;



§ 8-314. Adoption of rules

The Division of Child Support Enforcement may adopt rules to implement this subchapter.

74 Del. Laws, c. 136, § 1.;






Subchapter IV Registry of Paternity

§ 8-401. Establishment of registry

A registry of paternity is established in the Office of Vital Statistics.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-402 Registration for notification.

(a) Except as otherwise provided in subsection (b) of § 8-405 of this title, a man who desires to be notified of a proceeding for adoption of, or termination of parental rights regarding, a child that he may have fathered must register in the registry of paternity before the birth of the child or within 30 days after the birth of the child.

(b) A man is not required to register if:

(1) A father-child relationship between the man and the child has been established under this chapter or other law; or

(2) The man commences a proceeding to adjudicate his paternity before the court has terminated his parental rights.

(c) A registrant shall promptly notify the registry in a record of any change in the information registered. The Office of Vital Statistics shall incorporate all new information received into its records but need not affirmatively seek to obtain current information for incorporation in the registry.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-403 Notice of proceeding.

Notice of a proceeding for the adoption of, or termination of parental rights regarding, a child must be given to a registrant who has timely registered. Notice must be given in a manner prescribed for service of process in a civil action.

74 Del. Laws, c. 136, § 1.;

§ 8-404 Termination of parental rights; child under 1 year of age.

The parental rights of a man who may be the father of a child may be terminated without notice if:

(1) The child has not attained 1 year of age at the time of the termination of parental rights;

(2) The man did not register timely with the Office of Vital Statistics; and

(3) The man is not exempt from registration under § 8-402 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-405 Termination of parental rights; child at least 1 year of age.

(a) If a child has attained 1 year of age, notice of a proceeding for adoption of, or termination of parental rights regarding the child must be given to every alleged father of the child, whether or not he has registered with the Office of Vital Statistics.

(b) Notice must be given in a manner prescribed for service of process in a civil action.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-411 Required form.

The Office of Vital Statistics shall prepare a form for registering with the agency. The form must require the signature of the registrant. The form must state that the form is signed under penalty of perjury. The form must also state that:

(1) A timely registration entitles the registrant to notice of a proceeding for adoption of the child or termination of the registrant's parental rights;

(2) A timely registration does not commence a proceeding to establish paternity;

(3) The information disclosed on the form may be used against the registrant to establish paternity;

(4) Services to assist in establishing paternity are available to the registrant through the support-enforcement agency;

(5) The registrant should also register in another State if conception or birth of the child occurred in the other State;

(6) Information on registries of other States is available from the Office of Vital Statistics and the support-enforcement agency; and

(7) Procedures exist to rescind the registration of a claim of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-412 Furnishing of information; confidentiality.

(a) The Office of Vital Statistics need not seek to locate the mother of a child who is the subject of a registration, but the Office of Vital Statistics shall send a copy of the notice of registration to a mother if she has provided an address.

(b) Information contained in the registry is confidential and may be released on request only to:

(1) A court or a person designated by the court;

(2) The mother of the child who is the subject of the registration;

(3) An agency authorized by other law to receive the information;

(4) A licensed child-placing agency;

(5) A support-enforcement agency;

(6) A party or the party's attorney of record in a proceeding under this chapter or in a proceeding for adoption of, or for termination of parental rights regarding, a child who is the subject of the registration; and

(7) The registry of paternity in another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-413 Rescission of registration.

A registrant may rescind his registration at any time by sending to the registry a rescission in a record signed or otherwise authenticated by him, and witnessed or notarized.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-414 Untimely registration.

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-402. Registration for notification

(a) Except as otherwise provided in subsection (b) of § 8-405 of this title, a man who desires to be notified of a proceeding for adoption of, or termination of parental rights regarding, a child that he may have fathered must register in the registry of paternity before the birth of the child or within 30 days after the birth of the child.

(b) A man is not required to register if:

(1) A father-child relationship between the man and the child has been established under this chapter or other law; or

(2) The man commences a proceeding to adjudicate his paternity before the court has terminated his parental rights.

(c) A registrant shall promptly notify the registry in a record of any change in the information registered. The Office of Vital Statistics shall incorporate all new information received into its records but need not affirmatively seek to obtain current information for incorporation in the registry.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-403 Notice of proceeding.

Notice of a proceeding for the adoption of, or termination of parental rights regarding, a child must be given to a registrant who has timely registered. Notice must be given in a manner prescribed for service of process in a civil action.

74 Del. Laws, c. 136, § 1.;

§ 8-404 Termination of parental rights; child under 1 year of age.

The parental rights of a man who may be the father of a child may be terminated without notice if:

(1) The child has not attained 1 year of age at the time of the termination of parental rights;

(2) The man did not register timely with the Office of Vital Statistics; and

(3) The man is not exempt from registration under § 8-402 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-405 Termination of parental rights; child at least 1 year of age.

(a) If a child has attained 1 year of age, notice of a proceeding for adoption of, or termination of parental rights regarding the child must be given to every alleged father of the child, whether or not he has registered with the Office of Vital Statistics.

(b) Notice must be given in a manner prescribed for service of process in a civil action.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-411 Required form.

The Office of Vital Statistics shall prepare a form for registering with the agency. The form must require the signature of the registrant. The form must state that the form is signed under penalty of perjury. The form must also state that:

(1) A timely registration entitles the registrant to notice of a proceeding for adoption of the child or termination of the registrant's parental rights;

(2) A timely registration does not commence a proceeding to establish paternity;

(3) The information disclosed on the form may be used against the registrant to establish paternity;

(4) Services to assist in establishing paternity are available to the registrant through the support-enforcement agency;

(5) The registrant should also register in another State if conception or birth of the child occurred in the other State;

(6) Information on registries of other States is available from the Office of Vital Statistics and the support-enforcement agency; and

(7) Procedures exist to rescind the registration of a claim of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-412 Furnishing of information; confidentiality.

(a) The Office of Vital Statistics need not seek to locate the mother of a child who is the subject of a registration, but the Office of Vital Statistics shall send a copy of the notice of registration to a mother if she has provided an address.

(b) Information contained in the registry is confidential and may be released on request only to:

(1) A court or a person designated by the court;

(2) The mother of the child who is the subject of the registration;

(3) An agency authorized by other law to receive the information;

(4) A licensed child-placing agency;

(5) A support-enforcement agency;

(6) A party or the party's attorney of record in a proceeding under this chapter or in a proceeding for adoption of, or for termination of parental rights regarding, a child who is the subject of the registration; and

(7) The registry of paternity in another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-413 Rescission of registration.

A registrant may rescind his registration at any time by sending to the registry a rescission in a record signed or otherwise authenticated by him, and witnessed or notarized.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-414 Untimely registration.

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-403. Notice of proceeding

Notice of a proceeding for the adoption of, or termination of parental rights regarding, a child must be given to a registrant who has timely registered. Notice must be given in a manner prescribed for service of process in a civil action.

74 Del. Laws, c. 136, § 1.;

§ 8-404 Termination of parental rights; child under 1 year of age.

The parental rights of a man who may be the father of a child may be terminated without notice if:

(1) The child has not attained 1 year of age at the time of the termination of parental rights;

(2) The man did not register timely with the Office of Vital Statistics; and

(3) The man is not exempt from registration under § 8-402 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-405 Termination of parental rights; child at least 1 year of age.

(a) If a child has attained 1 year of age, notice of a proceeding for adoption of, or termination of parental rights regarding the child must be given to every alleged father of the child, whether or not he has registered with the Office of Vital Statistics.

(b) Notice must be given in a manner prescribed for service of process in a civil action.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-411 Required form.

The Office of Vital Statistics shall prepare a form for registering with the agency. The form must require the signature of the registrant. The form must state that the form is signed under penalty of perjury. The form must also state that:

(1) A timely registration entitles the registrant to notice of a proceeding for adoption of the child or termination of the registrant's parental rights;

(2) A timely registration does not commence a proceeding to establish paternity;

(3) The information disclosed on the form may be used against the registrant to establish paternity;

(4) Services to assist in establishing paternity are available to the registrant through the support-enforcement agency;

(5) The registrant should also register in another State if conception or birth of the child occurred in the other State;

(6) Information on registries of other States is available from the Office of Vital Statistics and the support-enforcement agency; and

(7) Procedures exist to rescind the registration of a claim of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-412 Furnishing of information; confidentiality.

(a) The Office of Vital Statistics need not seek to locate the mother of a child who is the subject of a registration, but the Office of Vital Statistics shall send a copy of the notice of registration to a mother if she has provided an address.

(b) Information contained in the registry is confidential and may be released on request only to:

(1) A court or a person designated by the court;

(2) The mother of the child who is the subject of the registration;

(3) An agency authorized by other law to receive the information;

(4) A licensed child-placing agency;

(5) A support-enforcement agency;

(6) A party or the party's attorney of record in a proceeding under this chapter or in a proceeding for adoption of, or for termination of parental rights regarding, a child who is the subject of the registration; and

(7) The registry of paternity in another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-413 Rescission of registration.

A registrant may rescind his registration at any time by sending to the registry a rescission in a record signed or otherwise authenticated by him, and witnessed or notarized.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-414 Untimely registration.

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-404. Termination of parental rights; child under 1 year of age

The parental rights of a man who may be the father of a child may be terminated without notice if:

(1) The child has not attained 1 year of age at the time of the termination of parental rights;

(2) The man did not register timely with the Office of Vital Statistics; and

(3) The man is not exempt from registration under § 8-402 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-405 Termination of parental rights; child at least 1 year of age.

(a) If a child has attained 1 year of age, notice of a proceeding for adoption of, or termination of parental rights regarding the child must be given to every alleged father of the child, whether or not he has registered with the Office of Vital Statistics.

(b) Notice must be given in a manner prescribed for service of process in a civil action.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-411 Required form.

The Office of Vital Statistics shall prepare a form for registering with the agency. The form must require the signature of the registrant. The form must state that the form is signed under penalty of perjury. The form must also state that:

(1) A timely registration entitles the registrant to notice of a proceeding for adoption of the child or termination of the registrant's parental rights;

(2) A timely registration does not commence a proceeding to establish paternity;

(3) The information disclosed on the form may be used against the registrant to establish paternity;

(4) Services to assist in establishing paternity are available to the registrant through the support-enforcement agency;

(5) The registrant should also register in another State if conception or birth of the child occurred in the other State;

(6) Information on registries of other States is available from the Office of Vital Statistics and the support-enforcement agency; and

(7) Procedures exist to rescind the registration of a claim of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-412 Furnishing of information; confidentiality.

(a) The Office of Vital Statistics need not seek to locate the mother of a child who is the subject of a registration, but the Office of Vital Statistics shall send a copy of the notice of registration to a mother if she has provided an address.

(b) Information contained in the registry is confidential and may be released on request only to:

(1) A court or a person designated by the court;

(2) The mother of the child who is the subject of the registration;

(3) An agency authorized by other law to receive the information;

(4) A licensed child-placing agency;

(5) A support-enforcement agency;

(6) A party or the party's attorney of record in a proceeding under this chapter or in a proceeding for adoption of, or for termination of parental rights regarding, a child who is the subject of the registration; and

(7) The registry of paternity in another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-413 Rescission of registration.

A registrant may rescind his registration at any time by sending to the registry a rescission in a record signed or otherwise authenticated by him, and witnessed or notarized.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-414 Untimely registration.

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-405. Termination of parental rights; child at least 1 year of age

(a) If a child has attained 1 year of age, notice of a proceeding for adoption of, or termination of parental rights regarding the child must be given to every alleged father of the child, whether or not he has registered with the Office of Vital Statistics.

(b) Notice must be given in a manner prescribed for service of process in a civil action.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-411 Required form.

The Office of Vital Statistics shall prepare a form for registering with the agency. The form must require the signature of the registrant. The form must state that the form is signed under penalty of perjury. The form must also state that:

(1) A timely registration entitles the registrant to notice of a proceeding for adoption of the child or termination of the registrant's parental rights;

(2) A timely registration does not commence a proceeding to establish paternity;

(3) The information disclosed on the form may be used against the registrant to establish paternity;

(4) Services to assist in establishing paternity are available to the registrant through the support-enforcement agency;

(5) The registrant should also register in another State if conception or birth of the child occurred in the other State;

(6) Information on registries of other States is available from the Office of Vital Statistics and the support-enforcement agency; and

(7) Procedures exist to rescind the registration of a claim of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-412 Furnishing of information; confidentiality.

(a) The Office of Vital Statistics need not seek to locate the mother of a child who is the subject of a registration, but the Office of Vital Statistics shall send a copy of the notice of registration to a mother if she has provided an address.

(b) Information contained in the registry is confidential and may be released on request only to:

(1) A court or a person designated by the court;

(2) The mother of the child who is the subject of the registration;

(3) An agency authorized by other law to receive the information;

(4) A licensed child-placing agency;

(5) A support-enforcement agency;

(6) A party or the party's attorney of record in a proceeding under this chapter or in a proceeding for adoption of, or for termination of parental rights regarding, a child who is the subject of the registration; and

(7) The registry of paternity in another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-413 Rescission of registration.

A registrant may rescind his registration at any time by sending to the registry a rescission in a record signed or otherwise authenticated by him, and witnessed or notarized.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-414 Untimely registration.

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-411. Required form

The Office of Vital Statistics shall prepare a form for registering with the agency. The form must require the signature of the registrant. The form must state that the form is signed under penalty of perjury. The form must also state that:

(1) A timely registration entitles the registrant to notice of a proceeding for adoption of the child or termination of the registrant's parental rights;

(2) A timely registration does not commence a proceeding to establish paternity;

(3) The information disclosed on the form may be used against the registrant to establish paternity;

(4) Services to assist in establishing paternity are available to the registrant through the support-enforcement agency;

(5) The registrant should also register in another State if conception or birth of the child occurred in the other State;

(6) Information on registries of other States is available from the Office of Vital Statistics and the support-enforcement agency; and

(7) Procedures exist to rescind the registration of a claim of paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-412 Furnishing of information; confidentiality.

(a) The Office of Vital Statistics need not seek to locate the mother of a child who is the subject of a registration, but the Office of Vital Statistics shall send a copy of the notice of registration to a mother if she has provided an address.

(b) Information contained in the registry is confidential and may be released on request only to:

(1) A court or a person designated by the court;

(2) The mother of the child who is the subject of the registration;

(3) An agency authorized by other law to receive the information;

(4) A licensed child-placing agency;

(5) A support-enforcement agency;

(6) A party or the party's attorney of record in a proceeding under this chapter or in a proceeding for adoption of, or for termination of parental rights regarding, a child who is the subject of the registration; and

(7) The registry of paternity in another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-413 Rescission of registration.

A registrant may rescind his registration at any time by sending to the registry a rescission in a record signed or otherwise authenticated by him, and witnessed or notarized.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-414 Untimely registration.

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-412. Furnishing of information; confidentiality

(a) The Office of Vital Statistics need not seek to locate the mother of a child who is the subject of a registration, but the Office of Vital Statistics shall send a copy of the notice of registration to a mother if she has provided an address.

(b) Information contained in the registry is confidential and may be released on request only to:

(1) A court or a person designated by the court;

(2) The mother of the child who is the subject of the registration;

(3) An agency authorized by other law to receive the information;

(4) A licensed child-placing agency;

(5) A support-enforcement agency;

(6) A party or the party's attorney of record in a proceeding under this chapter or in a proceeding for adoption of, or for termination of parental rights regarding, a child who is the subject of the registration; and

(7) The registry of paternity in another state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-413 Rescission of registration.

A registrant may rescind his registration at any time by sending to the registry a rescission in a record signed or otherwise authenticated by him, and witnessed or notarized.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-414 Untimely registration.

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-413. Rescission of registration

A registrant may rescind his registration at any time by sending to the registry a rescission in a record signed or otherwise authenticated by him, and witnessed or notarized.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-414 Untimely registration.

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-414. Untimely registration

If a man registers more than 30 days after the birth of the child, the Office of Vital Statistics shall notify the registrant that on its face his registration was not filed timely.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-415 Fees for registry.

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-415. Fees for registry

(a) A fee may not be charged for filing a registration or a rescission of registration.

(b) Except as otherwise provided in subsection (c) of this section, the Office of Vital Statistics may charge a reasonable fee for making a search of the registry and for furnishing a certificate.

(c) A support-enforcement agency and an agency of the State of Delaware are not required to pay a fee authorized by subsection (b) of this section.

74 Del. Laws, c. 136, § 1.;

§ 8-421 Search of appropriate registry.

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-421. Search of appropriate registry

(a) If a father-child relationship has not been established under this chapter for a child under 1 year of age, a petitioner for adoption of, or termination of parental rights regarding, the child must obtain a certificate of search of the registry of paternity.

(b) If a petitioner for adoption of, or termination of parental rights regarding, a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner must also obtain a certificate of search from the registry of paternity, if any, in that state.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-422 Certificate of search registry.

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-422. Certificate of search registry

(a) The Office of Vital Statistics shall furnish to the requester a certificate of search of the registry on request of an individual, court or agency identified in § 8-412 of this title.

(b) A certificate provided by the Office of Vital Statistics must be signed on behalf of the Office and State that:

(1) A search has been made of the registry; and

(2) A registration containing the information required to identify the registrant:

(i) Has been found and is attached to the certificate of search; or

(ii) Has not been found.

(c) A petitioner must file the certificate of search with the court before a proceeding for adoption of, or termination of parental rights regarding, a child may be concluded.

74 Del. Laws, c. 136, § 1.;

§ 8-423 Admissibility of registered information.

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-423. Admissibility of registered information

A certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of, or termination of parental rights regarding, a child and, if relevant, in other legal proceedings.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter V Genetic Testing

§ 8-501. Scope of article

This subchapter governs genetic testing of an individual to determine parentage, whether the individual:

(1) Voluntarily submits to testing; or

(2) Is tested pursuant to an order of the court or a support-enforcement agency.

74 Del. Laws, c. 136, § 1.;

§ 8-502 Order for testing.

(a) Except as otherwise provided in this subchapter and subchapter VII of this chapter, the court shall order the child and other designated individuals to submit to genetic testing if the request for testing is supported by the sworn statement of a party to the proceeding:

(1) Alleging paternity and stating facts establishing a reasonable probability of the requisite sexual contact between the individuals; or

(2) Denying paternity and stating facts establishing a possibility that sexual contact between the individuals, if any, did not result in the conception of the child.

(b) A support-enforcement agency may order genetic testing only if there is no presumed, acknowledged, or adjudicated father.

(c) If a request for genetic testing of a child is made before birth, the court or support-enforcement agency may not order in-utero testing.

(d) If 2 or more men are subject to court-ordered genetic testing, the testing may be ordered concurrently or sequentially.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-503 Requirements for genetic testing.

(a) Genetic testing must be of a type reasonably relied upon by experts in the field of genetic testing and performed in a testing laboratory accredited by:

(1) The American Association of Blood Banks, or a successor to its functions;

(2) The American Society for Histocompatibility and Immunogenetics, or a successor to its functions; or

(3) An accrediting body designated by the federal Secretary of Health and Human Services.

(b) A specimen used in genetic testing may consist of one or more samples, or a combination or samples, of blood, buccal cells, bone, hair or other body tissue or fluid. The specimen used in the testing need not be of the same kind for each individual undergoing genetic testing.

(c) Based on the ethnic or racial group of an individual, the testing laboratory shall determine the databases from which to select frequencies for use in calculation of the probability of paternity. If there is disagreement as to the testing laboratory's choice, the following rules apply:

(1) The individual objecting may require the testing laboratory, within 30 days after receipt of the report of the test, to recalculate the probability of paternity using an ethnic or racial group different from that used by the laboratory.

(2) The individual objecting to the testing laboratory's initial choice shall:

(i) If the frequencies are not available to the testing laboratory for the ethnic or racial group requested, provide the requested frequencies compiled in a manner recognized by accrediting bodies; or

(ii) Engage another testing laboratory to perform the calculations.

(3) The testing laboratory may use its own statistical estimate if there is a question regarding which ethnic or racial group is appropriate. If available, the testing laboratory shall calculate the frequencies using statistics for any other ethnic or racial group requested.

(d) If, after recalculation using a different ethnic or racial group, genetic testing does not rebuttably identify a man as the father of a child under § 8-505 of this title, an individual who has been tested may be required to submit to additional genetic testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-504 Report of genetic testing.

(a) A report of genetic testing must be in a record and signed under penalty of perjury by a designee of the testing laboratory. A report made under the requirements of this subchapter is self-authenticating.

(b) Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that allows the results of genetic testing to be admissible without testimony:

(1) The names and photographs of the individuals whose specimens have been taken;

(2) The names of the individuals who collected the specimens;

(3) The places and dates the specimens were collected;

(4) The names of the individuals who received the specimens in the testing laboratory; and

(5) The dates the specimens were received.

74 Del. Laws, c. 136, § 1.;

§ 8-505 Genetic testing results; rebuttal.

(a) Under this chapter, a man is rebuttably identified as the father of a child if the genetic testing complies with this subchapter and the results disclose that:

(1) The man has at least a 99 percent probability of paternity, using a prior probability of 0.50, as calculated by using the combined paternity index obtained in the testing; and

(2) A combined paternity index of at least 100 to 1.

(b) A man identified under subsection (a) of this section as the father of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this subchapter which:

(1) Excludes the man as a genetic father of the child; or

(2) Identifies another man as the possible father of the child.

(c) Except as otherwise provided in § 8-510 of this title, if more than 1 man is identified by genetic testing as the possible father of the child, the court shall order them to submit to further genetic testing to identify the genetic father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-506 Costs of genetic testing.

(a) Subject to assessment of costs under subchapter VI of this chapter, the cost of initial genetic testing must be advanced:

(1) By a support-enforcement agency in a proceeding in which the support-enforcement agency is providing services;

(2) By the individual who made the request;

(3) As agreed by the parties; or

(4) As ordered by the court.

(b) In cases in which the cost is advanced by the support-enforcement agency, the agency may seek reimbursement from a man who is rebuttably identified as the father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-507 Additional genetic testing.

The Court or the support-enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under § 8-505 of this title, the court or agency may not order additional testing unless the party provides advance payment for the testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-508 Genetic testing when specimen is not available.

(a) Subject to subsection (b) of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) The parents of the man;

(2) Brothers and sisters of the man;

(3) Other children of the man and their mothers; and

(4) Other relatives of the man necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-509 Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-502. Order for testing

(a) Except as otherwise provided in this subchapter and subchapter VII of this chapter, the court shall order the child and other designated individuals to submit to genetic testing if the request for testing is supported by the sworn statement of a party to the proceeding:

(1) Alleging paternity and stating facts establishing a reasonable probability of the requisite sexual contact between the individuals; or

(2) Denying paternity and stating facts establishing a possibility that sexual contact between the individuals, if any, did not result in the conception of the child.

(b) A support-enforcement agency may order genetic testing only if there is no presumed, acknowledged, or adjudicated father.

(c) If a request for genetic testing of a child is made before birth, the court or support-enforcement agency may not order in-utero testing.

(d) If 2 or more men are subject to court-ordered genetic testing, the testing may be ordered concurrently or sequentially.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-503 Requirements for genetic testing.

(a) Genetic testing must be of a type reasonably relied upon by experts in the field of genetic testing and performed in a testing laboratory accredited by:

(1) The American Association of Blood Banks, or a successor to its functions;

(2) The American Society for Histocompatibility and Immunogenetics, or a successor to its functions; or

(3) An accrediting body designated by the federal Secretary of Health and Human Services.

(b) A specimen used in genetic testing may consist of one or more samples, or a combination or samples, of blood, buccal cells, bone, hair or other body tissue or fluid. The specimen used in the testing need not be of the same kind for each individual undergoing genetic testing.

(c) Based on the ethnic or racial group of an individual, the testing laboratory shall determine the databases from which to select frequencies for use in calculation of the probability of paternity. If there is disagreement as to the testing laboratory's choice, the following rules apply:

(1) The individual objecting may require the testing laboratory, within 30 days after receipt of the report of the test, to recalculate the probability of paternity using an ethnic or racial group different from that used by the laboratory.

(2) The individual objecting to the testing laboratory's initial choice shall:

(i) If the frequencies are not available to the testing laboratory for the ethnic or racial group requested, provide the requested frequencies compiled in a manner recognized by accrediting bodies; or

(ii) Engage another testing laboratory to perform the calculations.

(3) The testing laboratory may use its own statistical estimate if there is a question regarding which ethnic or racial group is appropriate. If available, the testing laboratory shall calculate the frequencies using statistics for any other ethnic or racial group requested.

(d) If, after recalculation using a different ethnic or racial group, genetic testing does not rebuttably identify a man as the father of a child under § 8-505 of this title, an individual who has been tested may be required to submit to additional genetic testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-504 Report of genetic testing.

(a) A report of genetic testing must be in a record and signed under penalty of perjury by a designee of the testing laboratory. A report made under the requirements of this subchapter is self-authenticating.

(b) Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that allows the results of genetic testing to be admissible without testimony:

(1) The names and photographs of the individuals whose specimens have been taken;

(2) The names of the individuals who collected the specimens;

(3) The places and dates the specimens were collected;

(4) The names of the individuals who received the specimens in the testing laboratory; and

(5) The dates the specimens were received.

74 Del. Laws, c. 136, § 1.;

§ 8-505 Genetic testing results; rebuttal.

(a) Under this chapter, a man is rebuttably identified as the father of a child if the genetic testing complies with this subchapter and the results disclose that:

(1) The man has at least a 99 percent probability of paternity, using a prior probability of 0.50, as calculated by using the combined paternity index obtained in the testing; and

(2) A combined paternity index of at least 100 to 1.

(b) A man identified under subsection (a) of this section as the father of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this subchapter which:

(1) Excludes the man as a genetic father of the child; or

(2) Identifies another man as the possible father of the child.

(c) Except as otherwise provided in § 8-510 of this title, if more than 1 man is identified by genetic testing as the possible father of the child, the court shall order them to submit to further genetic testing to identify the genetic father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-506 Costs of genetic testing.

(a) Subject to assessment of costs under subchapter VI of this chapter, the cost of initial genetic testing must be advanced:

(1) By a support-enforcement agency in a proceeding in which the support-enforcement agency is providing services;

(2) By the individual who made the request;

(3) As agreed by the parties; or

(4) As ordered by the court.

(b) In cases in which the cost is advanced by the support-enforcement agency, the agency may seek reimbursement from a man who is rebuttably identified as the father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-507 Additional genetic testing.

The Court or the support-enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under § 8-505 of this title, the court or agency may not order additional testing unless the party provides advance payment for the testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-508 Genetic testing when specimen is not available.

(a) Subject to subsection (b) of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) The parents of the man;

(2) Brothers and sisters of the man;

(3) Other children of the man and their mothers; and

(4) Other relatives of the man necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-509 Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-503. Requirements for genetic testing

(a) Genetic testing must be of a type reasonably relied upon by experts in the field of genetic testing and performed in a testing laboratory accredited by:

(1) The American Association of Blood Banks, or a successor to its functions;

(2) The American Society for Histocompatibility and Immunogenetics, or a successor to its functions; or

(3) An accrediting body designated by the federal Secretary of Health and Human Services.

(b) A specimen used in genetic testing may consist of one or more samples, or a combination or samples, of blood, buccal cells, bone, hair or other body tissue or fluid. The specimen used in the testing need not be of the same kind for each individual undergoing genetic testing.

(c) Based on the ethnic or racial group of an individual, the testing laboratory shall determine the databases from which to select frequencies for use in calculation of the probability of paternity. If there is disagreement as to the testing laboratory's choice, the following rules apply:

(1) The individual objecting may require the testing laboratory, within 30 days after receipt of the report of the test, to recalculate the probability of paternity using an ethnic or racial group different from that used by the laboratory.

(2) The individual objecting to the testing laboratory's initial choice shall:

(i) If the frequencies are not available to the testing laboratory for the ethnic or racial group requested, provide the requested frequencies compiled in a manner recognized by accrediting bodies; or

(ii) Engage another testing laboratory to perform the calculations.

(3) The testing laboratory may use its own statistical estimate if there is a question regarding which ethnic or racial group is appropriate. If available, the testing laboratory shall calculate the frequencies using statistics for any other ethnic or racial group requested.

(d) If, after recalculation using a different ethnic or racial group, genetic testing does not rebuttably identify a man as the father of a child under § 8-505 of this title, an individual who has been tested may be required to submit to additional genetic testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-504 Report of genetic testing.

(a) A report of genetic testing must be in a record and signed under penalty of perjury by a designee of the testing laboratory. A report made under the requirements of this subchapter is self-authenticating.

(b) Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that allows the results of genetic testing to be admissible without testimony:

(1) The names and photographs of the individuals whose specimens have been taken;

(2) The names of the individuals who collected the specimens;

(3) The places and dates the specimens were collected;

(4) The names of the individuals who received the specimens in the testing laboratory; and

(5) The dates the specimens were received.

74 Del. Laws, c. 136, § 1.;

§ 8-505 Genetic testing results; rebuttal.

(a) Under this chapter, a man is rebuttably identified as the father of a child if the genetic testing complies with this subchapter and the results disclose that:

(1) The man has at least a 99 percent probability of paternity, using a prior probability of 0.50, as calculated by using the combined paternity index obtained in the testing; and

(2) A combined paternity index of at least 100 to 1.

(b) A man identified under subsection (a) of this section as the father of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this subchapter which:

(1) Excludes the man as a genetic father of the child; or

(2) Identifies another man as the possible father of the child.

(c) Except as otherwise provided in § 8-510 of this title, if more than 1 man is identified by genetic testing as the possible father of the child, the court shall order them to submit to further genetic testing to identify the genetic father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-506 Costs of genetic testing.

(a) Subject to assessment of costs under subchapter VI of this chapter, the cost of initial genetic testing must be advanced:

(1) By a support-enforcement agency in a proceeding in which the support-enforcement agency is providing services;

(2) By the individual who made the request;

(3) As agreed by the parties; or

(4) As ordered by the court.

(b) In cases in which the cost is advanced by the support-enforcement agency, the agency may seek reimbursement from a man who is rebuttably identified as the father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-507 Additional genetic testing.

The Court or the support-enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under § 8-505 of this title, the court or agency may not order additional testing unless the party provides advance payment for the testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-508 Genetic testing when specimen is not available.

(a) Subject to subsection (b) of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) The parents of the man;

(2) Brothers and sisters of the man;

(3) Other children of the man and their mothers; and

(4) Other relatives of the man necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-509 Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-504. Report of genetic testing

(a) A report of genetic testing must be in a record and signed under penalty of perjury by a designee of the testing laboratory. A report made under the requirements of this subchapter is self-authenticating.

(b) Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that allows the results of genetic testing to be admissible without testimony:

(1) The names and photographs of the individuals whose specimens have been taken;

(2) The names of the individuals who collected the specimens;

(3) The places and dates the specimens were collected;

(4) The names of the individuals who received the specimens in the testing laboratory; and

(5) The dates the specimens were received.

74 Del. Laws, c. 136, § 1.;

§ 8-505 Genetic testing results; rebuttal.

(a) Under this chapter, a man is rebuttably identified as the father of a child if the genetic testing complies with this subchapter and the results disclose that:

(1) The man has at least a 99 percent probability of paternity, using a prior probability of 0.50, as calculated by using the combined paternity index obtained in the testing; and

(2) A combined paternity index of at least 100 to 1.

(b) A man identified under subsection (a) of this section as the father of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this subchapter which:

(1) Excludes the man as a genetic father of the child; or

(2) Identifies another man as the possible father of the child.

(c) Except as otherwise provided in § 8-510 of this title, if more than 1 man is identified by genetic testing as the possible father of the child, the court shall order them to submit to further genetic testing to identify the genetic father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-506 Costs of genetic testing.

(a) Subject to assessment of costs under subchapter VI of this chapter, the cost of initial genetic testing must be advanced:

(1) By a support-enforcement agency in a proceeding in which the support-enforcement agency is providing services;

(2) By the individual who made the request;

(3) As agreed by the parties; or

(4) As ordered by the court.

(b) In cases in which the cost is advanced by the support-enforcement agency, the agency may seek reimbursement from a man who is rebuttably identified as the father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-507 Additional genetic testing.

The Court or the support-enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under § 8-505 of this title, the court or agency may not order additional testing unless the party provides advance payment for the testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-508 Genetic testing when specimen is not available.

(a) Subject to subsection (b) of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) The parents of the man;

(2) Brothers and sisters of the man;

(3) Other children of the man and their mothers; and

(4) Other relatives of the man necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-509 Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-505. Genetic testing results; rebuttal

(a) Under this chapter, a man is rebuttably identified as the father of a child if the genetic testing complies with this subchapter and the results disclose that:

(1) The man has at least a 99 percent probability of paternity, using a prior probability of 0.50, as calculated by using the combined paternity index obtained in the testing; and

(2) A combined paternity index of at least 100 to 1.

(b) A man identified under subsection (a) of this section as the father of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this subchapter which:

(1) Excludes the man as a genetic father of the child; or

(2) Identifies another man as the possible father of the child.

(c) Except as otherwise provided in § 8-510 of this title, if more than 1 man is identified by genetic testing as the possible father of the child, the court shall order them to submit to further genetic testing to identify the genetic father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-506 Costs of genetic testing.

(a) Subject to assessment of costs under subchapter VI of this chapter, the cost of initial genetic testing must be advanced:

(1) By a support-enforcement agency in a proceeding in which the support-enforcement agency is providing services;

(2) By the individual who made the request;

(3) As agreed by the parties; or

(4) As ordered by the court.

(b) In cases in which the cost is advanced by the support-enforcement agency, the agency may seek reimbursement from a man who is rebuttably identified as the father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-507 Additional genetic testing.

The Court or the support-enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under § 8-505 of this title, the court or agency may not order additional testing unless the party provides advance payment for the testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-508 Genetic testing when specimen is not available.

(a) Subject to subsection (b) of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) The parents of the man;

(2) Brothers and sisters of the man;

(3) Other children of the man and their mothers; and

(4) Other relatives of the man necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-509 Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-506. Costs of genetic testing

(a) Subject to assessment of costs under subchapter VI of this chapter, the cost of initial genetic testing must be advanced:

(1) By a support-enforcement agency in a proceeding in which the support-enforcement agency is providing services;

(2) By the individual who made the request;

(3) As agreed by the parties; or

(4) As ordered by the court.

(b) In cases in which the cost is advanced by the support-enforcement agency, the agency may seek reimbursement from a man who is rebuttably identified as the father.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-507 Additional genetic testing.

The Court or the support-enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under § 8-505 of this title, the court or agency may not order additional testing unless the party provides advance payment for the testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-508 Genetic testing when specimen is not available.

(a) Subject to subsection (b) of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) The parents of the man;

(2) Brothers and sisters of the man;

(3) Other children of the man and their mothers; and

(4) Other relatives of the man necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-509 Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-507. Additional genetic testing

The Court or the support-enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under § 8-505 of this title, the court or agency may not order additional testing unless the party provides advance payment for the testing.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-508 Genetic testing when specimen is not available.

(a) Subject to subsection (b) of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) The parents of the man;

(2) Brothers and sisters of the man;

(3) Other children of the man and their mothers; and

(4) Other relatives of the man necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-509 Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-508. Genetic testing when specimen is not available

(a) Subject to subsection (b) of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) The parents of the man;

(2) Brothers and sisters of the man;

(3) Other children of the man and their mothers; and

(4) Other relatives of the man necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the individual sought to be tested.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-509 Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-509. Deceased individual

For good cause shown, the court may order genetic testing of a deceased individual.

74 Del. Laws, c. 136, § 1.;

§ 8-510 Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8-510. Identical brothers

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under § 8-505 of this title without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter VI Proceeding to Adjudicate Parentage

§ 8-601. Proceeding authorized

A civil proceeding may be maintained to adjudicate the parentage of a child. The proceeding is governed by the Family Court Rules of Civil Procedure.

74 Del. Laws, c. 136, § 1.;

§ 8-602 Standing to maintain proceeding.

Subject to subchapter III of this chapter and §§ 8-607 and 8-609 of this title, a proceeding to adjudicate parentage may be maintained by:

(1) The child;

(2) The mother of the child;

(3) A man whose paternity of the child is to be adjudicated;

(4) The support-enforcement agency;

(5) An authorized adoption agency or licensed child-placing agency; or

(6) A representative authorized by law to act for an individual who would otherwise be entitled to maintain a proceeding but who is deceased, incapacitated, or a minor.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-603 Parties to proceeding.

The following individuals must be joined as parties in a proceeding to adjudicate parentage:

(1) The mother of the child; and

(2) A man whose paternity of the child is to be adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-604 Personal jurisdiction.

(a) An individual may not be adjudicated to be a parent unless the court has personal jurisdiction over the individual.

(b) A court of this State having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident individual, or the guardian or conservator of the individual, if the conditions prescribed in § 610 of this title are fulfilled.

(c) Lack of jurisdiction over one individual does not preclude the court from making an adjudication of parentage binding on another individual over whom the court has personal jurisdiction.

74 Del. Laws, c. 136, § 1.;

§ 8-605 Venue.

Venue for a proceeding to adjudicate parentage is in the county of this State in which:

(1) The child resides or is found;

(2) The respondent resides or is found if the child does not reside in this State; or

(3) A proceeding for probate or administration of the presumed or alleged father's estate has been commenced.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-606 Statute of limitations.

(a) Subject to the provisions of subsection (b) of this section and §§ 8-607 and 8-609 of this title, a proceeding under this subchapter may be commenced at any time until the child reaches the age of majority, except as provided in §§ 501(d) and 503 of this title.

(b) A proceeding to adjudicate the parentage of a child having no presumed, acknowledged, adjudicated or adoptive father may be commenced at any time, even after:

(1) The child becomes an adult but only if the child initiates the proceeding; or

(2) An earlier proceeding to adjudicate paternity has been dismissed based upon the application of a statute of limitation then in effect.

(c) In a proceeding under subsection (b) of this section, the court may deny a motion for genetic testing based on principles of estoppel as established in § 8-608 of this title.

(d) This section shall not extend the time within which a right of inheritance or a right to succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates, nor to the determination of heirship, or otherwise.

(e) Notwithstanding the 2-year period of limitation recited in this chapter or other affirmative defense, an action for parentage may proceed despite a prior adjudication, acknowledgement or presumption of parentage when shown by clear and convincing evidence to be in the best interest of the particular child, and where the prior adjudication, acknowledgement or presumption of parentage was based on fraud or duress or material mistake of fact.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 1.;

§ 8-607 Limitation: Child having presumed father.

(a) Except as otherwise provided in subsection (b) of this section, a proceeding brought by a presumed father, the mother or another individual to adjudicate the parentage of a child having a presumed father must be commenced not later than 2 years after the birth of the child.

(b) A proceeding seeking to disprove the father-child relationship between a child and the child's presumed father may be maintained at any time if the Court determines that:

(1)a. The presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception; and

b. The presumed father never openly held out the child as his own; or

(2) The presumed father did not commence an action within the limitation period in reliance on the mother's failure to disclose the possibility of any other alleged fathers.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 2, 7.;

§ 8-608 Authority to deny motion for genetic testing.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(1) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny or to grant a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or acknowledged father;

(5) The age of the child;

(6) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) The nature of the relationship between the child and any alleged father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child;

(9) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child; and

(10) Whether the child has a medical condition for which an accurate family history is necessary.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing must be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 3, 6.;

§ 8-609 Limitation: Child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-602. Standing to maintain proceeding

Subject to subchapter III of this chapter and §§ 8-607 and 8-609 of this title, a proceeding to adjudicate parentage may be maintained by:

(1) The child;

(2) The mother of the child;

(3) A man whose paternity of the child is to be adjudicated;

(4) The support-enforcement agency;

(5) An authorized adoption agency or licensed child-placing agency; or

(6) A representative authorized by law to act for an individual who would otherwise be entitled to maintain a proceeding but who is deceased, incapacitated, or a minor.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-603 Parties to proceeding.

The following individuals must be joined as parties in a proceeding to adjudicate parentage:

(1) The mother of the child; and

(2) A man whose paternity of the child is to be adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-604 Personal jurisdiction.

(a) An individual may not be adjudicated to be a parent unless the court has personal jurisdiction over the individual.

(b) A court of this State having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident individual, or the guardian or conservator of the individual, if the conditions prescribed in § 610 of this title are fulfilled.

(c) Lack of jurisdiction over one individual does not preclude the court from making an adjudication of parentage binding on another individual over whom the court has personal jurisdiction.

74 Del. Laws, c. 136, § 1.;

§ 8-605 Venue.

Venue for a proceeding to adjudicate parentage is in the county of this State in which:

(1) The child resides or is found;

(2) The respondent resides or is found if the child does not reside in this State; or

(3) A proceeding for probate or administration of the presumed or alleged father's estate has been commenced.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-606 Statute of limitations.

(a) Subject to the provisions of subsection (b) of this section and §§ 8-607 and 8-609 of this title, a proceeding under this subchapter may be commenced at any time until the child reaches the age of majority, except as provided in §§ 501(d) and 503 of this title.

(b) A proceeding to adjudicate the parentage of a child having no presumed, acknowledged, adjudicated or adoptive father may be commenced at any time, even after:

(1) The child becomes an adult but only if the child initiates the proceeding; or

(2) An earlier proceeding to adjudicate paternity has been dismissed based upon the application of a statute of limitation then in effect.

(c) In a proceeding under subsection (b) of this section, the court may deny a motion for genetic testing based on principles of estoppel as established in § 8-608 of this title.

(d) This section shall not extend the time within which a right of inheritance or a right to succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates, nor to the determination of heirship, or otherwise.

(e) Notwithstanding the 2-year period of limitation recited in this chapter or other affirmative defense, an action for parentage may proceed despite a prior adjudication, acknowledgement or presumption of parentage when shown by clear and convincing evidence to be in the best interest of the particular child, and where the prior adjudication, acknowledgement or presumption of parentage was based on fraud or duress or material mistake of fact.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 1.;

§ 8-607 Limitation: Child having presumed father.

(a) Except as otherwise provided in subsection (b) of this section, a proceeding brought by a presumed father, the mother or another individual to adjudicate the parentage of a child having a presumed father must be commenced not later than 2 years after the birth of the child.

(b) A proceeding seeking to disprove the father-child relationship between a child and the child's presumed father may be maintained at any time if the Court determines that:

(1)a. The presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception; and

b. The presumed father never openly held out the child as his own; or

(2) The presumed father did not commence an action within the limitation period in reliance on the mother's failure to disclose the possibility of any other alleged fathers.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 2, 7.;

§ 8-608 Authority to deny motion for genetic testing.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(1) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny or to grant a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or acknowledged father;

(5) The age of the child;

(6) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) The nature of the relationship between the child and any alleged father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child;

(9) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child; and

(10) Whether the child has a medical condition for which an accurate family history is necessary.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing must be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 3, 6.;

§ 8-609 Limitation: Child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-603. Parties to proceeding

The following individuals must be joined as parties in a proceeding to adjudicate parentage:

(1) The mother of the child; and

(2) A man whose paternity of the child is to be adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-604 Personal jurisdiction.

(a) An individual may not be adjudicated to be a parent unless the court has personal jurisdiction over the individual.

(b) A court of this State having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident individual, or the guardian or conservator of the individual, if the conditions prescribed in § 610 of this title are fulfilled.

(c) Lack of jurisdiction over one individual does not preclude the court from making an adjudication of parentage binding on another individual over whom the court has personal jurisdiction.

74 Del. Laws, c. 136, § 1.;

§ 8-605 Venue.

Venue for a proceeding to adjudicate parentage is in the county of this State in which:

(1) The child resides or is found;

(2) The respondent resides or is found if the child does not reside in this State; or

(3) A proceeding for probate or administration of the presumed or alleged father's estate has been commenced.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-606 Statute of limitations.

(a) Subject to the provisions of subsection (b) of this section and §§ 8-607 and 8-609 of this title, a proceeding under this subchapter may be commenced at any time until the child reaches the age of majority, except as provided in §§ 501(d) and 503 of this title.

(b) A proceeding to adjudicate the parentage of a child having no presumed, acknowledged, adjudicated or adoptive father may be commenced at any time, even after:

(1) The child becomes an adult but only if the child initiates the proceeding; or

(2) An earlier proceeding to adjudicate paternity has been dismissed based upon the application of a statute of limitation then in effect.

(c) In a proceeding under subsection (b) of this section, the court may deny a motion for genetic testing based on principles of estoppel as established in § 8-608 of this title.

(d) This section shall not extend the time within which a right of inheritance or a right to succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates, nor to the determination of heirship, or otherwise.

(e) Notwithstanding the 2-year period of limitation recited in this chapter or other affirmative defense, an action for parentage may proceed despite a prior adjudication, acknowledgement or presumption of parentage when shown by clear and convincing evidence to be in the best interest of the particular child, and where the prior adjudication, acknowledgement or presumption of parentage was based on fraud or duress or material mistake of fact.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 1.;

§ 8-607 Limitation: Child having presumed father.

(a) Except as otherwise provided in subsection (b) of this section, a proceeding brought by a presumed father, the mother or another individual to adjudicate the parentage of a child having a presumed father must be commenced not later than 2 years after the birth of the child.

(b) A proceeding seeking to disprove the father-child relationship between a child and the child's presumed father may be maintained at any time if the Court determines that:

(1)a. The presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception; and

b. The presumed father never openly held out the child as his own; or

(2) The presumed father did not commence an action within the limitation period in reliance on the mother's failure to disclose the possibility of any other alleged fathers.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 2, 7.;

§ 8-608 Authority to deny motion for genetic testing.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(1) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny or to grant a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or acknowledged father;

(5) The age of the child;

(6) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) The nature of the relationship between the child and any alleged father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child;

(9) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child; and

(10) Whether the child has a medical condition for which an accurate family history is necessary.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing must be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 3, 6.;

§ 8-609 Limitation: Child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-604. Personal jurisdiction

(a) An individual may not be adjudicated to be a parent unless the court has personal jurisdiction over the individual.

(b) A court of this State having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident individual, or the guardian or conservator of the individual, if the conditions prescribed in § 610 of this title are fulfilled.

(c) Lack of jurisdiction over one individual does not preclude the court from making an adjudication of parentage binding on another individual over whom the court has personal jurisdiction.

74 Del. Laws, c. 136, § 1.;

§ 8-605 Venue.

Venue for a proceeding to adjudicate parentage is in the county of this State in which:

(1) The child resides or is found;

(2) The respondent resides or is found if the child does not reside in this State; or

(3) A proceeding for probate or administration of the presumed or alleged father's estate has been commenced.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-606 Statute of limitations.

(a) Subject to the provisions of subsection (b) of this section and §§ 8-607 and 8-609 of this title, a proceeding under this subchapter may be commenced at any time until the child reaches the age of majority, except as provided in §§ 501(d) and 503 of this title.

(b) A proceeding to adjudicate the parentage of a child having no presumed, acknowledged, adjudicated or adoptive father may be commenced at any time, even after:

(1) The child becomes an adult but only if the child initiates the proceeding; or

(2) An earlier proceeding to adjudicate paternity has been dismissed based upon the application of a statute of limitation then in effect.

(c) In a proceeding under subsection (b) of this section, the court may deny a motion for genetic testing based on principles of estoppel as established in § 8-608 of this title.

(d) This section shall not extend the time within which a right of inheritance or a right to succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates, nor to the determination of heirship, or otherwise.

(e) Notwithstanding the 2-year period of limitation recited in this chapter or other affirmative defense, an action for parentage may proceed despite a prior adjudication, acknowledgement or presumption of parentage when shown by clear and convincing evidence to be in the best interest of the particular child, and where the prior adjudication, acknowledgement or presumption of parentage was based on fraud or duress or material mistake of fact.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 1.;

§ 8-607 Limitation: Child having presumed father.

(a) Except as otherwise provided in subsection (b) of this section, a proceeding brought by a presumed father, the mother or another individual to adjudicate the parentage of a child having a presumed father must be commenced not later than 2 years after the birth of the child.

(b) A proceeding seeking to disprove the father-child relationship between a child and the child's presumed father may be maintained at any time if the Court determines that:

(1)a. The presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception; and

b. The presumed father never openly held out the child as his own; or

(2) The presumed father did not commence an action within the limitation period in reliance on the mother's failure to disclose the possibility of any other alleged fathers.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 2, 7.;

§ 8-608 Authority to deny motion for genetic testing.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(1) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny or to grant a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or acknowledged father;

(5) The age of the child;

(6) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) The nature of the relationship between the child and any alleged father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child;

(9) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child; and

(10) Whether the child has a medical condition for which an accurate family history is necessary.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing must be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 3, 6.;

§ 8-609 Limitation: Child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-605. Venue

Venue for a proceeding to adjudicate parentage is in the county of this State in which:

(1) The child resides or is found;

(2) The respondent resides or is found if the child does not reside in this State; or

(3) A proceeding for probate or administration of the presumed or alleged father's estate has been commenced.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-606 Statute of limitations.

(a) Subject to the provisions of subsection (b) of this section and §§ 8-607 and 8-609 of this title, a proceeding under this subchapter may be commenced at any time until the child reaches the age of majority, except as provided in §§ 501(d) and 503 of this title.

(b) A proceeding to adjudicate the parentage of a child having no presumed, acknowledged, adjudicated or adoptive father may be commenced at any time, even after:

(1) The child becomes an adult but only if the child initiates the proceeding; or

(2) An earlier proceeding to adjudicate paternity has been dismissed based upon the application of a statute of limitation then in effect.

(c) In a proceeding under subsection (b) of this section, the court may deny a motion for genetic testing based on principles of estoppel as established in § 8-608 of this title.

(d) This section shall not extend the time within which a right of inheritance or a right to succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates, nor to the determination of heirship, or otherwise.

(e) Notwithstanding the 2-year period of limitation recited in this chapter or other affirmative defense, an action for parentage may proceed despite a prior adjudication, acknowledgement or presumption of parentage when shown by clear and convincing evidence to be in the best interest of the particular child, and where the prior adjudication, acknowledgement or presumption of parentage was based on fraud or duress or material mistake of fact.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 1.;

§ 8-607 Limitation: Child having presumed father.

(a) Except as otherwise provided in subsection (b) of this section, a proceeding brought by a presumed father, the mother or another individual to adjudicate the parentage of a child having a presumed father must be commenced not later than 2 years after the birth of the child.

(b) A proceeding seeking to disprove the father-child relationship between a child and the child's presumed father may be maintained at any time if the Court determines that:

(1)a. The presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception; and

b. The presumed father never openly held out the child as his own; or

(2) The presumed father did not commence an action within the limitation period in reliance on the mother's failure to disclose the possibility of any other alleged fathers.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 2, 7.;

§ 8-608 Authority to deny motion for genetic testing.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(1) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny or to grant a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or acknowledged father;

(5) The age of the child;

(6) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) The nature of the relationship between the child and any alleged father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child;

(9) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child; and

(10) Whether the child has a medical condition for which an accurate family history is necessary.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing must be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 3, 6.;

§ 8-609 Limitation: Child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-606. Statute of limitations

(a) Subject to the provisions of subsection (b) of this section and §§ 8-607 and 8-609 of this title, a proceeding under this subchapter may be commenced at any time until the child reaches the age of majority, except as provided in §§ 501(d) and 503 of this title.

(b) A proceeding to adjudicate the parentage of a child having no presumed, acknowledged, adjudicated or adoptive father may be commenced at any time, even after:

(1) The child becomes an adult but only if the child initiates the proceeding; or

(2) An earlier proceeding to adjudicate paternity has been dismissed based upon the application of a statute of limitation then in effect.

(c) In a proceeding under subsection (b) of this section, the court may deny a motion for genetic testing based on principles of estoppel as established in § 8-608 of this title.

(d) This section shall not extend the time within which a right of inheritance or a right to succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates, nor to the determination of heirship, or otherwise.

(e) Notwithstanding the 2-year period of limitation recited in this chapter or other affirmative defense, an action for parentage may proceed despite a prior adjudication, acknowledgement or presumption of parentage when shown by clear and convincing evidence to be in the best interest of the particular child, and where the prior adjudication, acknowledgement or presumption of parentage was based on fraud or duress or material mistake of fact.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 1.;

§ 8-607 Limitation: Child having presumed father.

(a) Except as otherwise provided in subsection (b) of this section, a proceeding brought by a presumed father, the mother or another individual to adjudicate the parentage of a child having a presumed father must be commenced not later than 2 years after the birth of the child.

(b) A proceeding seeking to disprove the father-child relationship between a child and the child's presumed father may be maintained at any time if the Court determines that:

(1)a. The presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception; and

b. The presumed father never openly held out the child as his own; or

(2) The presumed father did not commence an action within the limitation period in reliance on the mother's failure to disclose the possibility of any other alleged fathers.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 2, 7.;

§ 8-608 Authority to deny motion for genetic testing.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(1) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny or to grant a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or acknowledged father;

(5) The age of the child;

(6) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) The nature of the relationship between the child and any alleged father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child;

(9) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child; and

(10) Whether the child has a medical condition for which an accurate family history is necessary.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing must be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 3, 6.;

§ 8-609 Limitation: Child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-607. Limitation: Child having presumed father

(a) Except as otherwise provided in subsection (b) of this section, a proceeding brought by a presumed father, the mother or another individual to adjudicate the parentage of a child having a presumed father must be commenced not later than 2 years after the birth of the child.

(b) A proceeding seeking to disprove the father-child relationship between a child and the child's presumed father may be maintained at any time if the Court determines that:

(1)a. The presumed father and the mother of the child neither cohabited nor engaged in sexual intercourse with each other during the probable time of conception; and

b. The presumed father never openly held out the child as his own; or

(2) The presumed father did not commence an action within the limitation period in reliance on the mother's failure to disclose the possibility of any other alleged fathers.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 2, 7.;

§ 8-608 Authority to deny motion for genetic testing.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(1) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny or to grant a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or acknowledged father;

(5) The age of the child;

(6) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) The nature of the relationship between the child and any alleged father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child;

(9) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child; and

(10) Whether the child has a medical condition for which an accurate family history is necessary.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing must be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 3, 6.;

§ 8-609 Limitation: Child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-608. Authority to deny motion for genetic testing

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the court determines that:

(1) The conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) It would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) In determining whether to deny or to grant a motion seeking an order for genetic testing under this section, the court shall consider the best interest of the child, including the following factors:

(1) The length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) The length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) The facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) The nature of the relationship between the child and the presumed or acknowledged father;

(5) The age of the child;

(6) The harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) The nature of the relationship between the child and any alleged father;

(8) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child;

(9) Other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child; and

(10) Whether the child has a medical condition for which an accurate family history is necessary.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.

(d) Denial of a motion seeking an order for genetic testing must be based on clear and convincing evidence.

(e) If the court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, §§ 3, 6.;

§ 8-609 Limitation: Child having acknowledged or adjudicated father.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-609. Limitation: Child having acknowledged or adjudicated father

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed under §§ 8-307 or 8-308 of this title.

(b) If a child has an acknowledged father or an adjudicated father, an individual who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child must commence a proceeding not later than 2 years after the effective date of the acknowledgment or adjudication.

(c) A proceeding under this section is subject to the application of the principles of estoppel established in § 8-608 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-610 Proceedings in which parentage may be determined.

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-610. Proceedings in which parentage may be determined

(a) Except as otherwise provided in subsection (c) of this section, a determination of parentage may be made in a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other proceeding in which the parentage or nonparentage of the child is an element of the claim for relief or a defense, and such a determination is binding as provided in § 8-637 of this title. In a proceeding to establish child support, the court is deemed to have made an adjudication of parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 610 of this title and the final order provides for the support of the child by the man.

(b) Except as otherwise provided in subsection (a) of this section, a proceeding to adjudicate parentage may be joined with a proceeding for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, probate or administration of an estate, or other appropriate proceeding.

(c) A respondent may not join a proceeding described in subsection (a) of this section with a proceeding to adjudicate parentage brought under Chapter 6 of this title.

74 Del. Laws, c. 136, § 1.;

§ 8-611 Proceeding before birth.

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-611. Proceeding before birth

(a) A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child.

(b) But if a child was conceived through assisted reproduction, an order or judgment may be entered before the birth of the resulting child to establish a parent child relationship, as long as enforcement of the order or judgment shall be stayed until the birth of the child. Such an order shall be sought by filing a petition setting forth the name(s) and address(es) of the intended parent(s), the gestational carrier, if there is one, and her spouse, if there is one, and appending affidavits which:

(1) Attest that the pregnancy resulted through means other than sexual intercourse verified by the participating health care provider;

(2) Acknowledge parentage verified by the parent or parents; and

(3) In cases involving a gestational carrier only,

(i) Acknowledge nonparentage verified by the gestational carrier and her spouse, if there is one; and

(ii) Attest to the gestational carrier agreement signed by all the parties in accordance with § 8-807 of this title.

(c) Except in circumstances outlined in subsection (b) of this section, the following actions may be taken before the birth of any child:

(1) Service of process;

(2) Discovery; and

(3) Except as prohibited by § 8-502 of this title, collection of specimens for genetic testing.

74 Del. Laws, c. 136, § 1; 79 Del. Laws, c. 88, § 4.;

§ 8-612 Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-612. Child as party; representation

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this subchapter.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) Where all necessary parties to a parentage action agree to genetic testing despite the availability of affirmative defenses, they shall be presumed to be adequately representing the interests of the child subject to the court's consideration of the factors recited in § 8-608(b) of this title.

74 Del. Laws, c. 136, § 1; 77 Del. Laws, c. 456, § 4.;

§ 8-621 Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-621. Admissibility of results of genetic testing; expenses

(a) Except as otherwise provided in subsection (c) of this section, a record of a genetic testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) Voluntarily or pursuant to an order of the court or a support-enforcement agency; or

(2) Before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call 1 or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) With the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) Pursuant to an order of the court under § 8-502 of this title.

(d) Copies of bills for genetic testing and for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 10 days before the date of a hearing are admissible to establish:

(1) The amount of the charges billed; and

(2) That the charges were reasonable, necessary and customary.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-622 Consequences of declining genetic testing.

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-622. Consequences of declining genetic testing

(a) An order for genetic testing is enforceable by contempt.

(b) If an individual whose paternity is being determined declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that individual.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-623 Admission of paternity authorized.

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-623. Admission of paternity authorized

(a) A respondent in a proceeding to adjudicate parentage or in a proceeding for child support or in any other proceeding in which the parentage of the child is an element of the claim for relief or a defense may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-624 Temporary order.

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-624. Temporary order

(a) In a proceeding under this subchapter, the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father through genetic testing under § 8-505 of this title;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child; or

(6) The mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this State.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-631 Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-631. Rules for adjudication of paternity

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under § 8-505 of this title must be adjudicated the father of the child.

(3) If the court finds that genetic testing under § 8-505 of this title neither identifies nor excludes a man as the father of a child, the court may not dismiss the proceeding. In that event, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.

(5) Paternity may not be established with regard to an alleged father without the assistance of genetic testing unless the mother of the child swears or affirms on the record or by affidavit, under penalty of perjury, that she did not have sexual intercourse with any other man at or about the time the child was conceived.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 456, § 5.;

§ 8-632 Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-632. Jury prohibited

The court, without a jury, shall adjudicate paternity of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-633 Inspection of records.

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-633. Inspection of records

A final order in a proceeding under this subchapter is available for public inspection.

74 Del. Laws, c. 136, § 1.;

§ 8-634 Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-634. Order on default

The court shall issue an order adjudicating the paternity of a man who:

(1) After service of process, is in default; and

(2) Is found by the court to be the father of a child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-635 Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-635. Dismissal for want of prosecution

The court may issue an order dismissing a proceeding commenced under this subchapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

74 Del. Laws, c. 136, § 1.;

§ 8-636 Order adjudicating parentage.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-636. Order adjudicating parentage

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth except an order pursuant to § 8-611(a) of this title and health care providers shall report the person(s) determined by Family Court to be the parent(s) to the Office of Vital Statistics as required by § 3121 of Title 16, Registration of Births.

(c) Except as otherwise provided in subsection (d) of this section, the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs and necessary travel and other reasonable expenses incurred in a proceeding under this subchapter. The court may award attorney's fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs or expenses against the support-enforcement agency of this State or another state, except as provided by other law.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Office of Vital Statistics to issue an amended birth registration.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 5.;

§ 8-637 Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-637. Binding effect of determination of parentage

(a) Except as otherwise provided in subsection (b) of this section, a determination of parentage is binding on:

(1) All signatories to an acknowledgment or denial of paternity as provided in subchapter III of this chapter;

(2) All parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title;

(3) The child.

(b) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of § 6-201 of this title and the final order:

(1) Expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child; or

(2) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(c) Except as otherwise provided in subsection (b) of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(d) A party to an adjudication of paternity may challenge the adjudication only under law of this State relating to appeal, vacation of judgments or other judicial review.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-638 No right to reimbursement.

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-638. No right to reimbursement

If the court determines that an individual is not the parent of a child, the individual shall have no right to reimbursement for any child support or medical expenses paid prior to the date on which the other party or the public agency to which the payments were or are being made was served with notice of the proceeding in which the determination of nonparentage was made.

74 Del. Laws, c. 136, § 1.;

§ 8-639 Full faith and credit.

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;



§ 8-639. Full faith and credit

A court of this State shall give full faith and credit to a determination of parentage or nonparentage or denial of parentage made by a court or administrative agency of another state if the determination is made in compliance with the law of the other state.

74 Del. Laws, c. 136, § 1.;






Subchapter VII Child of Assisted Reproduction

§ 8-701. Scope of article

This subchapter does not apply to the birth of a child conceived by means of sexual intercourse.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-702 Parental status of donor.

A donor is not a parent of a child conceived by means of assisted reproduction.

74 Del. Laws, c. 136, § 1.;

§ 8-703 Paternity of a child of assisted reproduction.

(a) A man who provides sperm for, or consents to, assisted reproduction by a woman as provided in § 8-704 of this title with intent to be the parent of her child, is a parent of the resulting child;

(b) The child shall be considered the child of the intended parent or parents immediately upon the birth of the child;

(c) Parental rights shall vest in the intended parent or parents immediately upon the birth of the child;

(d) Custody of the child shall vest with the intended parent or parents immediately upon the birth of the child; and

(e) Neither the gestational carrier, if any, nor her spouse, shall be the parent of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 6.;

§ 8-704 Consent to assisted reproduction.

(a) Consent by a woman and an intended parent of a child conceived via assisted reproduction must be in a record signed by the woman and the intended parent. This requirement does not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity pursuant to § 8-201 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 7.;

§ 8-705 Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-702. Parental status of donor

A donor is not a parent of a child conceived by means of assisted reproduction.

74 Del. Laws, c. 136, § 1.;

§ 8-703 Paternity of a child of assisted reproduction.

(a) A man who provides sperm for, or consents to, assisted reproduction by a woman as provided in § 8-704 of this title with intent to be the parent of her child, is a parent of the resulting child;

(b) The child shall be considered the child of the intended parent or parents immediately upon the birth of the child;

(c) Parental rights shall vest in the intended parent or parents immediately upon the birth of the child;

(d) Custody of the child shall vest with the intended parent or parents immediately upon the birth of the child; and

(e) Neither the gestational carrier, if any, nor her spouse, shall be the parent of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 6.;

§ 8-704 Consent to assisted reproduction.

(a) Consent by a woman and an intended parent of a child conceived via assisted reproduction must be in a record signed by the woman and the intended parent. This requirement does not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity pursuant to § 8-201 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 7.;

§ 8-705 Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-703. Paternity of a child of assisted reproduction

(a) A man who provides sperm for, or consents to, assisted reproduction by a woman as provided in § 8-704 of this title with intent to be the parent of her child, is a parent of the resulting child;

(b) The child shall be considered the child of the intended parent or parents immediately upon the birth of the child;

(c) Parental rights shall vest in the intended parent or parents immediately upon the birth of the child;

(d) Custody of the child shall vest with the intended parent or parents immediately upon the birth of the child; and

(e) Neither the gestational carrier, if any, nor her spouse, shall be the parent of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 6.;

§ 8-704 Consent to assisted reproduction.

(a) Consent by a woman and an intended parent of a child conceived via assisted reproduction must be in a record signed by the woman and the intended parent. This requirement does not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity pursuant to § 8-201 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 7.;

§ 8-705 Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-704. Consent to assisted reproduction

(a) Consent by a woman and an intended parent of a child conceived via assisted reproduction must be in a record signed by the woman and the intended parent. This requirement does not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity pursuant to § 8-201 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 7.;

§ 8-705 Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-705. Limitation on husband's dispute of paternity

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-706. Effect of dissolution of marriage or withdrawal of consent

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-707. Parental status of deceased individual

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;






Subchapter VIII Gestational Carrier Agreement Act

§ 8-701. Scope of article

This subchapter does not apply to the birth of a child conceived by means of sexual intercourse.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-702 Parental status of donor.

A donor is not a parent of a child conceived by means of assisted reproduction.

74 Del. Laws, c. 136, § 1.;

§ 8-703 Paternity of a child of assisted reproduction.

(a) A man who provides sperm for, or consents to, assisted reproduction by a woman as provided in § 8-704 of this title with intent to be the parent of her child, is a parent of the resulting child;

(b) The child shall be considered the child of the intended parent or parents immediately upon the birth of the child;

(c) Parental rights shall vest in the intended parent or parents immediately upon the birth of the child;

(d) Custody of the child shall vest with the intended parent or parents immediately upon the birth of the child; and

(e) Neither the gestational carrier, if any, nor her spouse, shall be the parent of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 6.;

§ 8-704 Consent to assisted reproduction.

(a) Consent by a woman and an intended parent of a child conceived via assisted reproduction must be in a record signed by the woman and the intended parent. This requirement does not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity pursuant to § 8-201 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 7.;

§ 8-705 Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-702. Parental status of donor

A donor is not a parent of a child conceived by means of assisted reproduction.

74 Del. Laws, c. 136, § 1.;

§ 8-703 Paternity of a child of assisted reproduction.

(a) A man who provides sperm for, or consents to, assisted reproduction by a woman as provided in § 8-704 of this title with intent to be the parent of her child, is a parent of the resulting child;

(b) The child shall be considered the child of the intended parent or parents immediately upon the birth of the child;

(c) Parental rights shall vest in the intended parent or parents immediately upon the birth of the child;

(d) Custody of the child shall vest with the intended parent or parents immediately upon the birth of the child; and

(e) Neither the gestational carrier, if any, nor her spouse, shall be the parent of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 6.;

§ 8-704 Consent to assisted reproduction.

(a) Consent by a woman and an intended parent of a child conceived via assisted reproduction must be in a record signed by the woman and the intended parent. This requirement does not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity pursuant to § 8-201 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 7.;

§ 8-705 Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-703. Paternity of a child of assisted reproduction

(a) A man who provides sperm for, or consents to, assisted reproduction by a woman as provided in § 8-704 of this title with intent to be the parent of her child, is a parent of the resulting child;

(b) The child shall be considered the child of the intended parent or parents immediately upon the birth of the child;

(c) Parental rights shall vest in the intended parent or parents immediately upon the birth of the child;

(d) Custody of the child shall vest with the intended parent or parents immediately upon the birth of the child; and

(e) Neither the gestational carrier, if any, nor her spouse, shall be the parent of the child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 6.;

§ 8-704 Consent to assisted reproduction.

(a) Consent by a woman and an intended parent of a child conceived via assisted reproduction must be in a record signed by the woman and the intended parent. This requirement does not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity pursuant to § 8-201 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 7.;

§ 8-705 Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-704. Consent to assisted reproduction

(a) Consent by a woman and an intended parent of a child conceived via assisted reproduction must be in a record signed by the woman and the intended parent. This requirement does not apply to a donor.

(b) Failure to sign a consent required by subsection (a) of this section, before or after birth of the child, does not preclude a finding of paternity pursuant to § 8-201 of this title.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 88, § 7.;

§ 8-705 Limitation on husband's dispute of paternity.

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-705. Limitation on husband's dispute of paternity

(a) Except as otherwise provided in subsection (b) of this section, the husband of a wife who gives birth to a child by means of assisted reproduction may not challenge his paternity of the child unless:

(1) Within 2 years after learning of the birth of the child he commences a proceeding to adjudicate his paternity; and

(2) The court finds that he did not consent to the assisted reproduction, before or after birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at any time if the court determines that:

(1) The husband did not provide sperm for, or before or after the birth of the child consent to assisted reproduction by his wife;

(2) The husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) The husband never openly held out the child as his own.

(c) The limitation provided in this section applies to a marriage declared invalid after assisted reproduction.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-706 Effect of dissolution of marriage or withdrawal of consent.

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-706. Effect of dissolution of marriage or withdrawal of consent

(a) If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a woman or a man to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.

74 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8-707 Parental status of deceased individual.

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;



§ 8-707. Parental status of deceased individual

If an individual who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm, or embryos, the deceased individual is not a parent of the resulting child unless the deceased individual consented in a record that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.

74 Del. Laws, c. 136, § 1.;






Subchapter IX Miscellaneous Provisions

§ 8-901. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

74 Del. Laws, c. 136, § 1.;

§ 8-902 Severability clause.

If any provision of this chapter or its application to an individual or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

74 Del. Laws, c. 136, § 1.;

§ 8-903 Effective date; effect on existing parentage.

This chapter takes effect on January 1, 2004. Any determination of parentage or nonparentage made under the law of this State prior to January 1, 2004, remains in force and effect.

74 Del. Laws, c. 136, § 1.;

§ 8-904 Transitional provision.

A proceeding to adjudicate parentage which was commenced before January 1, 2004, is governed by the law in effect at the time the proceeding was commenced.

74 Del. Laws, c. 136, § 1.;



§ 8-902. Severability clause

If any provision of this chapter or its application to an individual or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

74 Del. Laws, c. 136, § 1.;

§ 8-903 Effective date; effect on existing parentage.

This chapter takes effect on January 1, 2004. Any determination of parentage or nonparentage made under the law of this State prior to January 1, 2004, remains in force and effect.

74 Del. Laws, c. 136, § 1.;

§ 8-904 Transitional provision.

A proceeding to adjudicate parentage which was commenced before January 1, 2004, is governed by the law in effect at the time the proceeding was commenced.

74 Del. Laws, c. 136, § 1.;



§ 8-903. Effective date; effect on existing parentage

This chapter takes effect on January 1, 2004. Any determination of parentage or nonparentage made under the law of this State prior to January 1, 2004, remains in force and effect.

74 Del. Laws, c. 136, § 1.;

§ 8-904 Transitional provision.

A proceeding to adjudicate parentage which was commenced before January 1, 2004, is governed by the law in effect at the time the proceeding was commenced.

74 Del. Laws, c. 136, § 1.;



§ 8-904. Transitional provision

A proceeding to adjudicate parentage which was commenced before January 1, 2004, is governed by the law in effect at the time the proceeding was commenced.

74 Del. Laws, c. 136, § 1.;









CHAPTER 9. ADOPTION

Subchapter I Minors

§ 901. Definitions

For the purposes of this chapter:

(1) "Adoptee" means a person whose birth parent's or parents' rights were terminated or who has been adopted in this State.

(2) "Adult adoptee" means an adoptee who is 18 years of age or older.

(3) "Authorized agency" means any agency duly approved, certified, recognized or licensed by the proper authority of any other state or country in which that agency is located to place children for adoption.

(4) "Birth parent" means:

a. The biological mother of a child;

b. The named father of a child who consented to the termination of his parental rights; or

c. The father whose paternity is presumed pursuant to Chapter 8 of this title.

(5) "Child" means any male or female who has not attained his or her eighteenth birthday.

(6) "Department" means the Department of Services for Children, Youth and Their Families of this State.

(7) "Identified adoption" means an adoption in which the birth parents and adoptive parents first know each other, without the services or assistance of an intermediary, and then seek placement or adoption services from the Department, a licensed agency or an authorized agency.

(8) "Identifying information" means any data, including that described in § 929 of this title, that can distinguish a party to the adoption from the general public, and shall include, for purposes of subchapter III of this chapter, the full name, full address and birth date of the birth parent or parents and birth sibling or siblings, if any, as well as any other known names and addresses used by the birth parent or parents, birth sibling or siblings or the adoptee.

(9) "Intermediary" means any person for compensation and in his or her professional capacity, firm, corporation, organization or other legal entity, except the Department or a licensed agency, which in any way acts, or offers to act, as a link between a birth parent and an adoptive family in any proposed placement of a child or any person who receives remuneration for so acting or offering to act.

(10) "Legally free" means that there has been a prior termination or transfer of parental rights by judicial order.

(11) "Legally separated" means any person or persons who, by a decree of the appropriate court of any other state of the United States, other than a decree of absolute divorce, entered in accordance with the laws of that state, has been accorded the right to reside separate and apart from his or her spouse, or is a party to a decree of divorce from bed and board or its equivalent.

(12) "Licensed agency" means any agency granted a license by the Department to provide adoption services in the State.

(13) "Original birth certificate" means the certificate issued at the time of birth of the child which contains identifying information regarding birth parents and the child's full name at birth and which may provide such details as the time and place of birth.

(14) "To place" includes any of the following activities, each of which may be performed only by the Department, a licensed agency or an authorized agency: The selection of an approved family for the child; the arrangement for the child's move into an adoptive home; or the relocation of the child with an adoptive family.

Code 1935, § 3550; 41 Del. Laws, c. 187, § 1; 43 Del. Laws, c. 207, § 1; 48 Del. Laws, c. 134, § 1; 13 Del. C. 1953, § 901; 57 Del. Laws, c. 363, § 1; 59 Del. Laws, c. 466, §§ 1, 2; 60 Del. Laws, c. 241, § 1; 62 Del. Laws, c. 420, §§ 1, 2; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1; 69 Del. Laws, c. 433, § 1; 70 Del. Laws, c. 186, § 1.;



§ 902. Jurisdiction and venue; removal of petitioner from county

(a) Family Court shall have jurisdiction of proceedings under this chapter.

(b) A petition for adoption shall be filed either in the Family Court of the county in which the licensed or authorized agency placing the child is located, or the Family Court of the county in which the petitioner resides.

(c) In any case in which, before the proposed adoption has been finally approved or disapproved, the petitioner or petitioners move into a county other than the county in which the original petition was filed, or into another jurisdiction, the Family Court of the county in which the petition was originally filed may continue to exercise jurisdiction over the proceeding until a final decision has been rendered on the petition.

(d) Whenever the Family Court shall assume jurisdiction for the purposes of terminating parental rights over a child, it shall be deemed to have retained jurisdiction for the purposes of proceeding under this chapter for the adoption.

Code 1935, § 3551; 41 Del. Laws, c. 187, § 1; 48 Del. Laws, c. 134, § 2; 13 Del. C. 1953, § 902; 57 Del. Laws, c. 363, § 2; 57 Del. Laws, c. 402, § 2; 60 Del. Laws, c. 241, § 2; 62 Del. Laws, c. 402, § 1; 68 Del. Laws, c. 259, § 1.;



§ 903. Persons eligible to petition to adopt

An unmarried person or a husband and wife jointly, who are not legally separated or who are not living apart from each other, or a divorced or legally separated person, being a resident of the State at the time of filing the petition or with whom a child has been placed for adoption under § 904 of this title, and being over 21 years of age, may petition the Family Court for an order authorizing the petitioner or petitioners to adopt a child not his, hers or theirs. Nothing herein shall in any way affect the right of any person to adopt a person who has reached age 18 as provided in subchapter II of this chapter.

Code 1935, § 3551; 41 Del. Laws, c. 187, § 1; 48 Del. Laws, c. 134, § 2; 13 Del. C. 1953, § 903; 49 Del. Laws, c. 385; 57 Del. Laws, c. 402, § 2; 59 Del. Laws, c. 466, § 3; 62 Del. Laws, c. 402, § 1; 68 Del. Laws, c. 259, § 1; 70 Del. Laws, c. 186, § 1.;



§ 904. Placement and supervision for adoption

(a) No petition for adoption shall be presented unless prior to the filing of the petition the child sought to be adopted has been placed for adoption by the Department, a licensed agency or an authorized agency, and the placement has been supervised by the Department or a licensed agency, but no such placement or supervision shall be necessary in the case of:

(1) A child sought to be adopted by a stepparent;

(2) A child sought to be adopted by a blood relative, except as provided in § 926 of this title;

(3) A child sought to be adopted by a guardian or permanent guardian so long as guardianship or permanent guardianship has been granted for at least 6 months prior to filing the adoption petition.

(b) No placement for an identified adoption in which an intermediary has been involved shall be approved or permitted by the Department or a licensed agency.

(c) No child shall be placed for adoption in this State pursuant to § 926 of this title unless the placement is approved and supervised by the Department or a licensed agency.

(d) When the prospective adoptive parents are legal residents of the State, but live elsewhere, the approval and supervision required by this section shall be provided by an authorized agency located in close proximity to the family, as will the social report required by § 912 of this title.

(e) An adoptive placement shall not be made until a preplacement evaluation that complies with the Delaware Requirements for Child Placing Agencies has been completed by the Department or licensed agency.

Code 1935, § 3551A; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 904; 57 Del. Laws, c. 363, § 3; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1; 73 Del. Laws, c. 171, § 1; 77 Del. Laws, c. 32, § 1.;



§ 905. Appeal from decision of the Department or licensed agency

In any case where the Department or a licensed agency refuses to place a child for adoption when requested by the parent of the child, or refuses the request of any person that a child be placed with him or her for adoption, or terminates any placement prior to adoption contrary to the wishes of the birth parent or prospective adoptive parent of the child, the decision of the Department or a licensed agency in so refusing or so terminating shall be final unless within 30 days after notice of refusal or termination, the birth parent or proposed adoptive parent shall appeal to the Family Court of the county in which the adoption is proposed. The Department or licensed agency shall not remove a child who is legally free for adoption from an adoptive placement prior to the adoption without good cause.

Code 1935, § 3551K; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 905; 51 Del. Laws, c. 143, § 1; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 1; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1; 70 Del. Laws, c. 186, § 1.;



§ 906. Contents of petition for adoption

The petition shall state:

(1) The name, address and marital status of the petitioner or petitioners;

(2) The sex and date of birth of the child whose adoption is sought;

(3) The relationship of the petitioner to the child;

(4) The name of the person, persons or organization legally qualified to consent to the adoption and the basis for the existence in such person, persons or organization of the right to so consent;

(5) The date of the child's placement in the adoptive home, or, in the case of a child to be adopted by a stepparent, the date of the marriage of the stepparent and the child's natural parent;

(6) The name to be assumed by the child upon adoption;

(7) If, in the case of an adoption by a stepparent or blood relative, there has not been a prior legal termination of parental rights, the petition shall also include:

a. The name and residence of the mother and natural father or any presumed father, as defined in Chapter 8 of this title, of the child whose adoption is sought. If either or both parents are deceased, a statement to that effect, with a certified copy of the death certificate or certificates attached.

b. The mother's marital status at the time of the child's conception and birth. In the event that the mother was not married at the time of the child's conception or birth, or in the event that she was married at the time of the child's conception or birth but her husband at those times is not the child's natural father, an affidavit by the mother setting forth either:

1. The name and last known address of the natural father; or

2. A statement that the mother knows the name of the natural father but is unwilling to disclose the name of the natural father; or

3. A statement that the mother does not know the name of the natural father; or

4. The name of the natural father, and a statement that the mother has never known his address.

c. In the case of a stepparent adoption where the petitioner is the wife of the alleged natural father and the child to be adopted has been born out of wedlock to the father and another woman, evidence of paternity blood testing which does not exclude the alleged natural father.

(8) In the case of a child being brought into this State from another state or country for adoption in this State, proof of compliance with all requirements of the Interstate Compact on the Placement of Children, as set out in Chapter 3 of Title 31, relating to such placement.

(9) After execution of the petition by the petitioner or petitioners, there shall be attached so as to preserve the confidential nature of the information contained therein, as required by § 923 of this title, the exhibits set out in paragraphs (7)a., b. and c. of this section; provided, however, that confidentiality is not required in the case of a petition by a stepparent or blood relative or where the birth parent or parents and adoptive parent or parents have exchanged identifying information as provided in § 929 of this title and copies of the written agreements required thereunder are attached:

a. The birth certificate of the child.

b. The legal name of the child whose adoption is being sought.

c. All required consents, or facts justifying the absence of consent, or a certified copy of the Court order terminating or transferring parental rights.

(10) All petitions for adoption filed shall have attached thereto affidavits of the petitioners stating the amount of the service fee charged by all agencies and any other expenses paid by the adopting family in the adoption process, and attesting that no intermediary assisted in locating the child.

Code 1935, § 3551B; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 906; 55 Del. Laws, c. 248, § 1; 57 Del. Laws, c. 363, § 4; 59 Del. Laws, c. 466, § 4; 60 Del. Laws, c. 241, §§ 3, 4; 68 Del. Laws, c. 259, § 1; 70 Del. Laws, c. 186, § 1.;



§ 907. Consent requirements

(a) A petition for adoption shall contain a consent to the proposed adoption. The consent shall be in writing, notarized and attached to the petition as an exhibit. If consent is obtained or given outside this State, it must be executed in accordance with this section and § 908 of this title.

(b) A written consent to adoption, duly acknowledged, must be given by any child 14 years of age or over unless the Court, upon further investigation or inquiry, deems it to be in the best interest of the child that such consent be waived. Such consent, when obtained, shall be attached to the petition as an exhibit thereto.

Code 1935, § 3551C; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 907; 57 Del. Laws, c. 363, § 5; 59 Del. Laws, c. 466, § 5; 68 Del. Laws, c. 259, § 1.;



§ 908. Right to consent

(a) Except in the case of an adoption by a stepparent or blood relative, no petition for adoption shall be filed unless the child to be adopted is legally free for adoption. The consent to the adoption shall be granted by the Department or by the licensed or authorized agency in whom the parental rights are vested.

(b) In the case of an adoption by a stepparent or blood relative, the consent to the adoption shall be granted as follows:

(1) By mother of a child; and

(2) The biological father and any presumed father of a child; provided, however, that the consent of the alleged biological father or presumed father need not contain an admission that he is the father. In the event that the named biological or presumed father disclaims paternity, an affidavit signed by him to that effect shall be attached to the petition in lieu of a consent from the natural or presumed father. It is further provided that in the event of a petition containing statements described in § 906(7)b.1., 3. or 4. of this title, after a hearing in which it is established on the record that the mother and father of the child are not living together as husband and wife openly and that they have not done so nor married since the birth of the child, the Court may, following consideration of the social report, dispense with the requirement of the father's consent in compliance with § 932 of this title.

(3) If, in the case of an adoption by a stepparent or blood relative, any person from whom consent is required is deceased, a certified copy of the death certificate of such person shall be filed with the petition in lieu of consent.

(c) If the individual in whom the right to consent exists is under the age of 18 years, this fact shall not be a bar to the giving of consent nor render the consent when given invalid.

Code 1935, § 3551C; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 908; 57 Del. Laws, c. 363, § 6; 59 Del. Laws, c. 466, § 6; 61 Del. Laws, c. 178, § 1; 68 Del. Laws, c. 259, § 1; 70 Del. Laws, c. 186, § 1.;



§ 909. Withdrawal of consent

In any case in which consent has been given in accordance with the provisions of § 907 of this title, and the person, Department, licensed agency, authorized agency or child over age 14 giving the consent desires to withdraw the consent, he or she shall file, within 60 days from the date of the filing of the adoption petition containing the consent, a petition asking the Court to revoke his or her consent and dismiss the adoption petition. The Family Court shall refer the petition to revoke and dismiss to the Department or licensed agency, and the Department or licensed agency shall, within 30 days of the reference, make a formal report thereon to the Court. Promptly upon receipt of the report, the Court shall rule upon the petition to revoke and dismiss.

Code 1935, § 3551D; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 909; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 1; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1; 70 Del. Laws, c. 186, § 1.;



§ 910. Withdrawal of petition

In any case in which the petition to adopt is withdrawn, the Court may order the removal of the child from the prospective adoptive home if, in the opinion of the Court, such removal is in the best interest of the child. If such a removal is ordered, the Court shall include in the order a grant of authority to the Department or to a licensed agency to make the removal and to provide for the future disposition of the child.

Code 1935, § 3551D; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 910; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1.;



§ 911. Religious affiliation

(a) If either natural parent, in a notarized statement made prior to the placement for adoption, specifies the religion in which he or she desires the child to be raised, the Department or licensed agency shall make placement in accordance with such statement. If the natural parents declare indifference to the religion in which the child should be reared, or if their religion is not known, or if there is none, then the Department or licensed agency shall make placement without regard to religion.

(b) If the proposed adoptive parent is a stepparent or blood relative, there shall be no restriction regarding the religious affiliation.

(c) Whenever the provisions as set forth in subsection (a) of this section appear to create a hardship for the child to be adopted in obtaining a suitable and prompt placement, the Family Court, in its discretion, may waive these requirements in the best interest of the child.

Code 1935, § 3551E; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 911; 56 Del. Laws, c. 323; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 1; 68 Del. Laws, c. 259, § 1.;



§ 912. Social study and report

(a) Upon the filing of a petition for adoption, the Judge of the Family Court in which the petition has been filed, after determining that the petition has been properly filed and that the petitioner or petitioners are eligible to adopt under this chapter, shall order a social study report by the Department or licensed agency or authorized agency unless the report was filed with the petition.

(b) The report shall include:

(1) Information regarding the child, its background, its eligibility for adoption;

(2) Information regarding the adoptive parent or parents, and the proposed adoptive home;

(3) Information regarding the physical and mental condition of the child;

(4) Information regarding the suitability of the placement;

(5) A statement as to whether all requirements of this chapter have been complied with;

(6) In stepparent/relative cases, a statement that the birth parent whose parental rights are being terminated has been advised of the right to file an affidavit as provided by subchapter III of this chapter;

(7) A recommendation.

(c) If the placement is made by the Department or licensed agency, the report shall be rendered within 60 days from the receipt of the order for the report unless the report is filed with the petition for adoption. In the case of adoption by a stepparent or blood relative, the report is to be rendered within 60 days following the completion of the social study, and shall include a statement of the cost of the study.

(d) If the Court orders any further social investigation or any supplement of the social report, any such investigation shall be conducted and a supplement shall be prepared by the Department or the licensed or authorized agency party to the proceedings.

Code 1935, § 3551F; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 912; 51 Del. Laws, c. 143, § 2; 55 Del. Laws, c. 248, § 2; 57 Del. Laws, c. 402, § 2; 59 Del. Laws, c. 466, § 7; 62 Del. Laws, c. 402, §§ 1, 8; 64 Del. Laws, c. 108, § 6; 67 Del. Laws, c. 106, § 3; 68 Del. Laws, c. 259, § 1; 69 Del. Laws, c. 433, § 9.;



§ 913. Time for filing the adoption petition

(a) A petition for adoption may be filed when the requirements of § 904 of this title have been met, the child is legally free for adoption, and the adoptive placement of the child has been supervised for a period of 6 months by the Department or licensed agency.

(b) In the case of a child to be adopted by a stepparent, guardian, permanent guardian or a blood relative, the petition for adoption shall be filed only after the child has resided in the home of the petitioner for at least 1 year; except that, on recommendation of the Department or licensed agency, a petition may be filed after 6 month's continuous residence of the child in the petitioner's home. In the case of adoption by a stepparent, guardian, permanent guardian or blood relative, it is not necessary that the child be legally free prior to the filing of the petition.

Code 1935, § 3551G; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 913; 51 Del. Laws, c. 143, § 3; 59 Del. Laws, c. 466, § 8; 60 Del. Laws, c. 241, § 5; 64 Del. Laws, c. 108, § 10; 68 Del. Laws, c. 259, § 1; 73 Del. Laws, c. 171, § 2; 77 Del. Laws, c. 32, § 2.;



§ 914. Death, divorce, annulment, separation of petitioner pending proceeding

(a) In the event of the death of a sole petitioner, or of both petitioners, the proceedings shall abate and the petition shall be dismissed.

(b) When, after a petition for adoption has been filed, 1 of 2 petitioners dies, or as a result of divorce, annulment or separation, legal or otherwise, the petitioners would no longer be qualified to petition jointly, the proceedings shall be stayed. The Family Court in which the petition was originally filed shall then decide on the basis of a report to be obtained by it from the Department or licensed agency, whether the proceedings shall continue or whether the petition should be dismissed.

Code 1935, § 3551O; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 914; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 1; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1.;



§ 915. Decree of adoption

(a) Within 60 days from the date of the receipt by the Court of the report, the Court shall render a decision upon the petition. If the Court is of the opinion that the petitioner or petitioners are qualified properly to maintain, care for and educate the child, that the child is suitable for adoption and that the best interest of the child will be promoted by the adoption, a decree of adoption shall be entered. If the Court is of the opinion that such a decree should not be entered, it shall notify the petitioner or petitioners and, if requested by any petitioner, it shall order a hearing to which all interested parties shall be duly summoned, and, based upon the report and evidence adduced at the hearing, the Court shall issue its decree granting or refusing the prayer of the petitioner.

(b) At any time after the report has been filed but prior to the Court's rendering a decision, the Court may order the removal of the child from the proposed adoptive home if, in the opinion of the Court, such removal is in the best interest of the child. If such a removal is ordered, the Court shall include in the order a grant of authority to the Department or to a licensed agency, to make the removal and to provide for the future disposition of the child.

(c) The decree of adoption shall state:

(1) The name by which the child is henceforth to be known;

(2) The sex and age of the child;

(3) The name of the child at the time the petition was filed.

(d) Upon the entry of a decree of adoption the Clerk of Court shall issue to the adopting parent or parents a certificate of adoption stating the date of the decree, the age and sex of the child, the name by which the child is henceforth to be known, and the names of the adopting parent or parents. Neither the original name of the child nor the names of the birth parents shall be included in the certificate of adoption.

Code 1935, § 3551H; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 915; 55 Del. Laws, c. 248, §§ 3, 4; 57 Del. Laws, c. 402, § 2; 60 Del. Laws, c. 241, § 7; 62 Del. Laws, c. 402, § 2; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1.;



§ 916. Court costs

The costs in all cases of adoption under this chapter shall be taxed by the Court on the person or persons filing the petition, and they shall pay the same to the Clerk of Court.

17 Del. Laws, c. 612, § 4; Code 1915, § 3066; Code 1935, § 3552; 13 Del. C. 1953, § 916; 62 Del. Laws, c. 402, § 2; 68 Del. Laws, c. 259, § 1.;



§ 917. Appeal

(a) Appeal from any order or decree entered in any adoption proceedings shall lie to the Supreme Court. No appeal shall lie from any order or decree involving proceedings for adoption unless taken within 30 days from the date of such order or decree.

(b) The Department, licensed agency or any person party to the proceedings may file such appeal.

(c) In any case in which the effect of the decision of the Supreme Court, on appeal, is to deny the petition for adoption, the Supreme Court shall remand the cause to the Family Court for a determination as to whether or not the child shall remain in the proposed adoptive home. If a removal is ordered, the Family Court shall include in the order a grant of authority to the Department or a licensed agency to make the removal and to provide for the future disposition of the child.

Code 1935, § 3551L; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 917; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 1; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1.;



§ 918. Finality of decree of adoption

Upon the expiration of 6 months from the date of the entry of the decree of adoption, any irregularities in the proceedings shall be deemed cured, and the validity of such decree shall not thereafter be subject to attack either through collateral or direct proceedings.

Code 1935, § 3551L; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 918; 68 Del. Laws, c. 259, § 1; 73 Del. Laws, c. 171, § 3.;



§ 919. General effect of adoption

(a) Upon the issuance of the decree of adoption, the adopted child shall be considered the child of the adopting parent or parents, entitled to the same rights and privileges and subject to the same duties and obligations as if he or she had been born to the adopting parent or parents.

(b) Upon the issuance of a decree of adoption, the adopted child shall no longer be considered the child of his or her birth parent or parents and shall no longer be entitled to any of the rights or privileges or subject to any of the duties or obligations of a child with respect to the birth parent or parents; but, when a child is adopted by a stepparent his or her relationship to his or her birth parent who is married to the stepparent shall in no way be altered by reason of the adoption.

Code 1935, § 3551I; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 919; 68 Del. Laws, c. 259, § 1; 70 Del. Laws, c. 186, § 1.;



§ 920. Effect of adoption on inheritance

(a) Upon the issuance of a decree of adoption, the adopted child shall lose all rights of inheritance from its natural parent or parents and from their collateral or lineal relatives. The rights of the natural parent or parents or their collateral or lineal relatives to inherit from such child shall cease upon the adoption.

(b) Upon the issuance of a decree of adoption, the adopted child shall acquire the right to inherit from its adoptive parent or parents and from the collateral or lineal relatives of such adoptive parent or parents, and the adoptive parent or parents and the collateral or lineal relatives of the adoptive parent or parents shall at the same time acquire the right to inherit from the adopted child.

(c) Nothing contained in this section shall limit in any way the right of any person to provide for the disposition of his or her property by will. The rights of a child adopted after the making of a will by the adopting parent or parents shall be the same as the rights of an after-born child, as prescribed in § 301 of Title 12. When the adopting parent is a stepparent, married to the birth or legal parent, nothing contained in this section shall affect the rights of inheritance between the child and the birth or legal parent or their collateral or lineal relatives.

Code 1935, § 3551J; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 920; 68 Del. Laws, c. 259, § 1.;



§ 921. Report of vital statistics data

(a) Upon the entry of a decree of adoption, the Clerk of the Family Court shall forward to the Department of Health and Social Services, Office of Vital Statistics, a report on the form provided for this purpose, which shall include the following information:

(1) Prior legal name of the child and his or her sex;

(2) Date and place of birth of the child;

(3) Name of the father as stated on the original birth certificate, if stated;

(4) If applicable, that father's primary address and Social Security number;

(5) Maiden name of birth mother;

(6) Birth mother's primary address and Social Security number;

(7) Child's name after adoption;

(8) Name of adoptive father, place and date of his birth, and his occupation;

(9) Maiden name of adoptive mother, place and date of her birth, and her occupation; and

(10) Address of adoptive parents.

(b) If the adoptive child was born in another state, the Clerk of the Family Court in which the order was entered shall forward the same information to the Bureau of Vital Statistics, or like agency, in the state of the child's birth.

Code 1935, § 3551M; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 921; 57 Del. Laws, c. 402, § 2; 59 Del. Laws, c. 466, § 9; 62 Del. Laws, c. 402, § 1; 68 Del. Laws, c. 259, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 481, § 4.;



§ 922. Birth certificate

(a) If a child born in this State is adopted in this State or in another state, the State Registrar shall file a new certificate of birth upon receipt of a certified copy of the decree of adoption from the proper authorities of the state in which the adoption took place.

(b) If the adopted child was born outside this State, and a certificate of birth cannot be secured from the place of birth, the State Registrar may file and issue a special birth certificate as herein provided, upon receipt from the agency responsible for the adoption of evidence of the birth, considered satisfactory by the Registrar.

Code 1935, § 3551M; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 922; 68 Del. Laws, c. 259, § 1.;



§ 923. Confidential nature of information; old and new birth certificates

(a) Except as provided in subchapter III of this chapter, all information regarding any adoption which is furnished to any State Registrar shall be confidential and not open to public inspection. The names of the biological or previous legal parent or parents or the former name of the child shall not be furnished to the adoptive parents, nor shall the name of the adoptive parents be furnished to the biological or previous legal parent or parents and, after the entry of the decree of adoption, the original record of birth shall be impounded and all birth certificates shall be issued in the adoptive name only, if a new name has been assumed, and shall contain no reference to the former name or background or the fact of adoption.

(b) Notwithstanding any other provision in the Delaware Code to the contrary, an adoptee 21 years of age or older may obtain a copy of his or her original record of birth from the State Registrar pursuant to § 3110(b) of Title 16, even if that record has been impounded. This section shall not apply if the birth parent has, within the most recent 3-year period, filed a written notarized statement with the Department of Health and Social Services Office of Vital Statistics denying the release of any identifying information.

(c) If an adoptee 21 years of age or older seeks vital records about any event occurring before January 18, 1999, the Office of Vital Statistics shall consult Family Court to determine whether there is an affidavit on file expressing a desire by either birthparent to keep information about the adoption confidential.

(1) If there is an affidavit on file with Family Court authorizing the release of information, the Office of Vital Statistics shall request a copy of the affidavit and, upon receipt of the affidavit, release the authorized records.

(2) If there is an affidavit on file with Family Court denying the release of information, or if there is no affidavit on file with Family Court, the Office of Vital Statistics shall send notice, as described below, by United States mail to the birthparent or birthparents.

a. The Office of Vital Statistics shall search a computerized telephone or address database, as well as Delaware's Division of Motor Vehicles and voter records in order to determine the most likely address of the birthparent. Such notice shall be sent to that address. If no current address is available, then notice shall be sent to the last known address for the birthparent or birthparents. Such notification shall be mailed within 30 days from when the adoptee requested release of the records.

b. The Office of Vital Statistics shall notify the birthparent or birthparents of the legal requirements for maintaining confidentiality and shall provide them with the appropriate forms. The Office of Vital Statistics shall also advise the birthparent or birthparents that in the event that a written notarized statement denying the release of information is not received within 35 days from the date of the mailing of the notification required in paragraph (c)(1)a. of this section then the Office of Vital Statistics will release the records to the adoptee.

1. If the Office of Vital Statistics receives a written notarized statement denying the release of information, then it shall not release the records.

2. If no such written statement is received within 35 days from the date of the mailing of the notification required in paragraph (c)(1)a. of this section or if the birthparent or birthparents specifically authorizes release, then the Office of Vital Statistics shall release the records to the adoptee.

Code 1935, § 3551M; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 923; 68 Del. Laws, c. 259, § 1; 69 Del. Laws, c. 433, § 3; 71 Del. Laws, c. 481, § 5; 72 Del. Laws, c. 1, § 1; 74 Del. Laws, c. 110, § 139.;



§ 924. Confidential nature of Court records

Except as provided in subchapter III of this chapter, all court records of any adoption shall be treated as strictly confidential and shall be kept by the Clerk of the Court in a sealed container which shall be opened only upon the order of the Judge of Family Court concerned. Nothing in this section shall be construed in such a way as to restrict the Department or licensed agency from releasing nonidentifying information in its records to any of the parties to the adoption. Except as otherwise provided in § 929 and subchapter III of this title, identifying information, such as names and addresses, shall not be released except by order of the Court or with the consent of all the parties involved when it is deemed by the agency to be in the adoptee's best interest, except in cases where the adopted individual's health or the health of any blood relative of the adopted individual is concerned and the adoption agency has refused to release the health information to the individual, the Court may, through petition by the adopted individual, permit the party to inspect only that part of the adoption agency or Court record containing medical information for health reasons. The Court shall order open to inspection by the individual the part of the record containing the needed medical information if the Court finds that any medical information in the Court or adoption agency record of the individual's adoption is needed for the health of the individual or of any blood relative of the individual. This section shall apply to information as to the identification and location of any biological sibling of the individual if the individual's health or the health of any blood relative of the individual depends on the sibling's participation in any medical treatment. If Family Court receives a report stating that a birth parent, another offspring of the birth parent or the adoptee has a genetically transmitted disorder or a family pattern of a disease, Family Court shall instruct the agency that was involved with the adoption or the termination of parental rights to conduct a diligent search for the adult adoptee, adoptive parents of a minor adoptee or birth parent or parents to inform them of the report.

Code 1935, § 3551N; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 924; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, §§ 1, 2; 62 Del. Laws, c. 420, § 3; 64 Del. Laws, c. 108, § 10; 64 Del. Laws, c. 387, § 1; 67 Del. Laws, c. 106, § 2; 68 Del. Laws, c. 259, § 1; 69 Del. Laws, c. 433, §§ 3, 4.;



§ 925. Inspection of Court records

Except as provided in subchapter III of this chapter, anyone wishing to inspect any of the papers filed in connection with any adoption shall petition the Judge of the Family Court concerned setting forth the reasons for the inspection. The Judge shall refer the petition to the Department or licensed agency for investigation and recommendation. If in the opinion of the Court, the information is necessary, and the interest of the adopted individual, the biological or previous legal parent or parents or of the adoptive parents will not be prejudiced by its disclosure, the Court shall issue an order permitting the release of the information and setting forth the terms under which it shall be released.

Code 1935, § 3551N; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 925; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 1; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 259, § 1; 69 Del. Laws, c. 341, § 1; 69 Del. Laws, c. 433, § 3.;



§ 926. Receiving child into State for adoption

No child shall be brought or received into the State for the purpose of adoption without the approval of the Department, pursuant to § 381 of Title 31. No petition for adoption of a child brought or received into this State in violation of this section shall be presented or granted.

Code 1935, § 3551P; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 926; 57 Del. Laws, c. 363, § 7; 60 Del. Laws, c. 241, § 6; 64 Del. Laws, c. 108, § 10; 68 Del. Laws, c. 259, § 1.;



§ 927. Foreign adoptions; validity

(a) Adoptions finalized by a Court with appropriate jurisdiction in a foreign country or in another state or territory of the United States shall be valid in this State provided that the final adoption decree was issued in full accord with the adoption laws of that foreign country or that state or territory, and that the child was not brought into this State until after the finalization of adoption.

(b) No adoption proceeding or order therein which occurs in a foreign country or in another state or territory of the United States shall be valid or recognized by any court in this State as respects persons who are residents of this State where a child is brought into this State prior to the finalization of the adoption, unless the adoption proceedings shall be in substantial compliance with the adoption laws of this State. This subsection shall not apply to any adoption proceedings or order therein initiated in a foreign country or in another state or territory of the United States as respects persons who are not residents of this State at the time of the commencement of such adoption proceedings.

(c) Adoptive parents seeking an order certifying the validity of their foreign adoption decree shall file the decree with the Family Court in the county in which they reside. An affidavit shall be filed with the decree indicating that the decree was issued in accordance with the laws of the issuing jurisdiction and that the adopted child was not brought into Delaware until the adoption was finalized. Also included in the affidavit shall be the name by which the child is henceforth to be known. The Court shall review the affidavit, decree and other documents, and if the adoption meets the requirements of this section, the Court shall issue an order certifying the validity of the adoption including the child's American name.

Code 1915, § 3063; 38 Del. Laws, c. 162, § 1; Code 1935, §§ 3549, 3551P; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 927; 68 Del. Laws, c. 259, § 1; 72 Del. Laws, c. 306, §§ 1, 2; 73 Del. Laws, c. 343, § 1.;



§ 928. Contributions and fees

(a) No biological parent of any child whose adoption is proposed shall receive any contribution, fee, subsidy or emolument of any sort from any person or organization having any connection or association with the placement of the child for adoption or with the adoption.

(b) No person or organization who is in any way connected with an adoption shall receive any remuneration in connection therewith, except for court costs and legal services; provided, however, that the Department, licensed agency or authorized agency may charge a service fee for each adoption in an amount not exceeding the cost of services rendered, to be paid by the adopting parent or parents. The amount of any such fee shall be made a part of the petition as provided in § 906(10) of this title.

(c) The Department, in its discretion in accordance with federal law and the regulations and interpretations thereof, may award subsidy moneys to the adoptive parent of a child who was in Department custody prior to the adoption petition being filed. The amount and duration of the subsidy shall be in the sole discretion of the Department.

Code 1935, § 3551Q; 48 Del. Laws, c. 134, § 3; 13 Del. C. 1953, § 928; 51 Del. Laws, c. 143, § 4; 59 Del. Laws, c. 466, § 10; 68 Del. Laws, c. 259, § 1; 77 Del. Laws, c. 43, § 8.;



§ 929. Exchange of identifying information

(a) As part of the adoption planning and placement process, the Department or licensed agency may provide, when in the best interest of the child, identifying information to the birth parent or parents and to the adoptive parent or parents as follows:

(1) In the preplacement planning of adoption for children, identifying information shall be limited to the viewing of photographs, provided that such viewing is with the consent of birth parent or parents and adoptive parent or parents and further provided that no additional identifying information is contained in the photographs;

(2) After the placement selection process has been completed, and prior to the finalization of the adoption, identifying information may include, but is not limited to, the exchange of names, addresses, photographs and face-to-face meetings, provided that:

a. The birth parent or parents and adoptive parent or parents request the exchange of identifying information in writing; and

b. Birth parent or parents and adoptive parent or parents and the Department or licensed agency agree to the exchange of identifying information as specified in writing; and

c. The birth parent or parents and adoptive parent or parents acknowledge in writing their understanding that no legal right of or assurance of continuing contact after finalization of the adoption exists; and

d. The birth parent or parents and adoptive parent or parents acknowledge in writing and under oath that there has been no violation of § 928 of this title.

(3) Written consent to the exchange of identifying information, duly acknowledged, must be given by any child 14 years of age or over unless the Department or licensed agency deems it to be in the best interest of the child that such consent be waived.

(b) The Department or licensed agency may participate in the exchange of identifying information after the finalization of the adoption only with the agreement of the parties required to consent in accordance with subchapter III of this chapter or an order of the Court.

67 Del. Laws, c. 106, § 1(b); 68 Del. Laws, c. 259, § 1; 69 Del. Laws, c. 433, § 5.;



§ 930. Advertising for adoption

No natural parent or prospective adoptive parent, nor anyone acting on behalf of such natural or prospective adoptive parent, and no person, firm, corporation, organization or other legal entity, except the Department or a licensed agency, shall advertise in this State regarding the availability of adoption services or for the placement of a child for the purpose of adoption.

68 Del. Laws, c. 259, § 1.;



§ 931. Penalties

Except as provided in this subchapter, whoever places a child in this State for the purpose of adoption, brings or receives a child from outside this State into this State for the purpose of adoption, advertises in this State regarding adoption services or for the placement of a child for the purpose of adoption, or acts as an intermediary for the purpose of adoption, shall be fined not more than $5,000, or shall be imprisoned not more than 5 years, or both.

68 Del. Laws, c. 259, § 1.;



§ 932. Interpretation

This chapter is designed to achieve without undue delay the paramount objectives of the best interest of the child, and all questions of interpretation shall be resolved with that objective in mind. Where there appears to be a conflict between the best interest of the parent or parents and the child, the best interest of the child shall prevail.

59 Del. Laws, c. 466, § 13; 62 Del. Laws, c. 420, § 4; 67 Del. Laws, c. 106, § 1(a); 68 Del. Laws, c. 259, § 1.;






Subchapter II Persons 18 Years of Age or Over

§ 951. Who may adopt

Any person, or any husband and wife jointly, desiring to adopt any person or persons upwards of 18 years of age, shall file a petition in the Family Court of the county in which the petitioner or the person to be adopted resides.

27 Del. Laws, c. 263, §§ 1-3; Code 1915, § 3067; Code 1935, § 3553; 13 Del. C. 1953, § 951; 57 Del. Laws, c. 402, § 2; 59 Del. Laws, c. 466, § 12; 62 Del. Laws, c. 402, § 1.;



§ 952. Contents of petition

The petition shall state the name, sex and date of birth of the person or persons whose adoption is sought and that the petitioner or petitioners desire to adopt such person or persons. The petition shall be signed by the petitioner or petitioners.

27 Del. Laws, c. 263, §§ 1-3; Code 1915, § 3067; Code 1935, § 3553; 13 Del. C. 1953, § 952.;



§ 953. Decree of adoption

If the petition complies with the requirements of §§ 951 and 952 of this title, and if the person or persons to be adopted appear in court and consent to the adoption, the Family Court may render a decree ordering the issuance of a certificate of adoption to the petitioner or petitioners. The decree shall state the sex, age and the name by which the person or persons adopted shall thereafter be known.

27 Del. Laws, c. 263, §§ 1-3; Code 1915, § 3067; Code 1935, § 3553; 13 Del. C. 1953, § 953; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 1.;



§ 954. Effect of adoption

Upon the issuance of the decree of adoption and forever thereafter, all the duties, rights, privileges and obligations recognized by law between parent and child shall exist between the petitioner or petitioners and the person or persons adopted, as fully and to all intents and purposes as if such person or persons were the lawful and natural offspring or issue of the petitioner or petitioners.

27 Del. Laws, c. 263, §§ 1-3; Code 1915, § 3067; Code 1935, § 3553; 13 Del. C. 1953, § 954.;



§ 955. Record of adoption

The Clerk of Court shall file the petition and all papers pertaining thereto among the records of the Court, and shall record in the record book in which the record of other adoptions is kept all the proceedings in such case, together with the decree of the Court, which record or a duly certified copy thereof shall be evidence.

27 Del. Laws, c. 263, §§ 1-3; Code 1915, § 3067; Code 1935, § 3553; 13 Del. C. 1953, § 955; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 2.;



§ 956. Costs

The costs shall be taxed by the Court on the petitioner or petitioners.

27 Del. Laws, c. 263, §§ 1-3; Code 1915, § 3067; Code 1935, § 3553; 13 Del. C. 1953, § 956.;






Subchapter III Access to Identifying Information

§ 961. Records

As of January 1, 1995, all adoption records presently maintained in the Prothonotary's Office shall be transferred to Family Court for permanent retention.

69 Del. Laws, c. 433, § 2.;



§ 962. Search and reunion services

(a) An adoptee 21 years of age or older who has obtained a copy of a vital record under § 3110 of Title 16 may request that a licensed adoption agency assist in locating any of the following:

(1) Either or both birth parents;

(2) If a birth parent is deceased, siblings (full or half) of the birth parent;

(3) Birth siblings (full or half) of the adoptee.

(b) When a licensed adoption agency locates an individual sought by an adoptee 21 years of age or older, the agency will advise the located individual of the right to make a no-contact declaration. If a no-contact declaration is made either verbally to a licensed adoption worker or in a writing filed with the agency, the agency will so advise the adoptee and no further assistance will be provided. If a no-contact declaration is not expressed, the agency shall immediately advise the searching adoptee of the located individual's current name, address, and telephone number.

(c) If requested, the agency shall provide counseling or intermediary services, or both, to the searching adoptee or the located individual, or to both.

71 Del. Laws, c. 481, § 6.;



§ 963. Immunity from liability

Any person or agency, including the State or any governmental subdivision of this State, who participated in good faith in any requirement of this subchapter, shall have immunity from any liability, civil or criminal, that results from such person's or agency's actions. In any proceeding, civil or criminal, the good faith of any person participating in the requirement of this subchapter shall be presumed.

69 Del. Laws, c. 433, § 2; 71 Del. Laws, c. 481, § 6.;



§ 964. Immunity from liability

Transferred.



§ 965. Affidavits

Repealed by 71 Del. Laws, c. 481, § 6, effective Jan. 18, 1999.;









CHAPTER 11. TERMINATION AND TRANSFER OF PARENTAL RIGHTS IN ADOPTION PROCEEDINGS

§ 1101. Definitions

(1) "Abandoned" shall be interpreted as referring to a basis for termination of parental rights as described in § 1103(a)(2) of this title.

a. A minor who has not attained 6 months of age at the time a petition for termination of parental rights has been filed, and for whom the respondent has failed to:

1. Make reasonable and consistent payments, in accordance with the respondent's financial means, for support of the minor; and

2. Visit regularly with the minor; and

3. Manifest the ability and willingness to exercise parental responsibilities if, during this time, the minor was not in the physical custody of the other parent.

b. A minor who has not attained 6 months of age at the time a petition for termination of parental rights has been filed, and for whom the respondent has manifested the unwillingness to exercise parental rights and responsibilities, as evidenced by the respondent's placing the minor in circumstances which leave the minor in substantial risk of injury or death.

c. A minor who has attained 6 months of age at the time a petition for termination of parental rights has been filed, and for whom the respondent, for a period of at least 6 consecutive months immediately preceding the filing of the petition, has failed to:

1. Make reasonable and consistent payments, in accordance with the respondent's financial means, for support of the minor; and

2. Communicate or visit regularly with the minor; and

3. Manifest the ability and willingness to exercise parental responsibilities if, during this time, the minor was not in the physical custody of the other parent.

The respondent's act of abandonment cannot be cured by subsequent conduct. No present intent to abandon the minor need be proved by the petitioner.

(2) "Authorized agency" means any agency duly approved, certified, recognized or licensed by the proper authority of any other state in which that agency is located to place children for adoption.

(3) "Child" means any male or female who has not attained his or her eighteenth birthday.

(4) "Court" shall mean the Family Court of the State.

(5) "Department" or "DSCYF" means the Department of Services for Children, Youth and Their Families of this State.

(6) "Father" means the biological or adoptive male parent of the child.

(7) "Infant" means any child who is less than 6 months of age.

(8) "Licensed agency" means any agency granted a license by the Department to place children for adoption.

(9) "Mentally incompetent" shall be interpreted as referring to a parent who is unable to discharge parental responsibilities by reason of mental illness, psychopathology, mental retardation or mental deficiency.

(10) "Parental responsibilities" means the care, support and control of the child in a manner that provides for the child's necessary physical needs, including adequate food, clothing and shelter, and that also provides for the mental and emotional health and development of such child.

(11) "Presumed father" means any man who is assumed to be the father of a child in accordance with Chapter 8 of this title.

48 Del. Laws, c. 135, § 1; 13 Del. C. 1953, § 1101; 50 Del. Laws, c. 17, § 1; 53 Del. Laws, c. 102, §§ 1, 2; 57 Del. Laws, c. 363, § 8; 58 Del. Laws, c. 511, § 22; 59 Del. Laws, c. 466, §§ 14, 15; 61 Del. Laws, c. 178, § 2; 62 Del. Laws, c. 420, §§ 5, 6; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 317, § 1; 72 Del. Laws, c. 431, § 1; 79 Del. Laws, c. 165, § 1.;



§ 1102. Jurisdiction and venue

(a) The Family Court shall have jurisdiction of proceedings under this chapter to terminate parental rights.

(b) A petition for termination of parental rights may be filed in the Family Court of any of the following counties:

(1) The county in which at least 1 parent resides;

(2) The county in which the organization having legal or physical care, custody or control of the child is located;

(3) The county in which the child is located.

(c) Whenever the Family Court shall assume jurisdiction for the purposes of this chapter, it shall be deemed to have retained jurisdiction for the purpose of proceeding under Chapter 9 of this title relating to adoption.

48 Del. Laws, c. 135, §§ 2, 5; 13 Del. C. 1953, § 1102; 50 Del. Laws, c. 17, § 1; 57 Del. Laws, c. 363, § 9; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, § 3; 68 Del. Laws, c. 276, § 1.;



§ 1103. Grounds for termination of parental rights

(a) The procedure for termination of parental rights for the purpose of adoption or, if a suitable adoption plan cannot be effected, for the purpose of providing for the care of the child by some other plan which may or may not contemplate the continued possibility of eventual adoption, may be initiated whenever it appears to be in the child's best interest and that 1 or more of the following grounds exist:

(1) The parent or parents of a child, or the person or persons or organization holding parental rights over such child, desires to relinquish such parental rights for the purpose of adoption;

(2) The child has been abandoned.

a. The Court may order a termination of parental rights based upon abandonment if the Court finds that the following occurred and that the respondent intended to abandon the child:

1. In the case of a minor who has not attained 6 months of age at the time a petition for termination of parental rights has been filed, and for whom the respondent has failed to:

A. Pay reasonable prenatal, natal and postnatal expenses in accordance with the respondent's financial means;

B. Visit regularly with the minor; and

C. Manifest an ability and willingness to assume legal and physical custody of the minor, if, during this time, the minor was not in the physical custody of the other parent;

2. In the case of a minor who has attained 6 months of age at the time a petition for termination of parental rights is filed, the respondent, for a period of at least 6 consecutive months in the year preceding the filing of the petition, has failed to:

A. Communicate or visit regularly with the minor; and

B. Manifest an ability and willingness to assume legal and physical custody of the minor, if, during this time, the minor was not in the physical custody of the other parent; or

3. In the case of a minor who has not attained 6 years of age at the time a petition for termination of parental rights has been filed, and for whom the respondent has manifested the unwillingness to exercise parental rights and responsibilities, as evidenced by the respondent's placing the minor in circumstances which leave the minor in substantial risk of injury or death.

b. In cases in which no finding of intent to abandon has been made, the Court may order a termination of parental rights based upon abandonment if the Court finds that the respondent, for a period of at least 12 consecutive months in the 18 months preceding the filing of the petition, has failed to:

1. Communicate or visit regularly with the minor;

2. File or pursue a pending petition to establish paternity or to establish a right to have contact or visitation with the minor; and

3. Manifest an ability and willingness to assume legal and physical custody of the minor, if during this time, the minor was not in the physical custody of the parent;

and if the Court finds that one of the following grounds exists:

1. If the minor is not in the legal and physical custody of the other parent, the respondent is not able or willing promptly to assume legal and physical custody of the minor, and to pay for the minor's support, in accordance with the respondent's financial means;

2. If the minor is in the legal and physical custody of the other parent and a stepparent, and the stepparent is the prospective adoptive parent, the respondent is not able or willing promptly to establish and maintain contact with the minor and to pay for the minor's support, in accordance with the respondent's financial means;

3. Placing the minor in the respondent's legal and physical custody would pose a risk of substantial harm to the physical or psychological well-being of the minor because the circumstances of the minor's conception, the respondent's behavior during the mother's pregnancy or since the minor's birth, or the respondent's behavior with respect to other minors, indicates that the respondent is unfit to maintain a relationship of parent and child with the minor; or

4. Failure to terminate would be detrimental to the minor. In determining whether a failure to termination would be detrimental to the minor, the Court shall consider any relevant factor, including the respondent's efforts to obtain or maintain legal and physical custody of the minor, the role of other persons in thwarting the respondent's efforts to assert parental rights, the respondent's ability to care for the minor, the age of the minor, the quality of any previous relationship between the respondent and the minor and between the respondent and any other minor children, the duration and suitability of the minor's present custodial environment and the effect of a change of physical custody on the minor.

c. The respondent's act of abandonment cannot be cured by subsequent conduct.

d. Abandonment of a baby as provided in § 907A of Title 16 shall be final 30 days after such abandonment, and such abandonment shall be:

1. The surrendering person's irrevocable consent to the termination of all parental rights, if any, of such person on the ground of abandonment; and

2. The surrendering person's irrevocable waiver of any right to notice of or opportunity to participate in any termination of parental rights proceeding involving such child,

unless such surrendering person has manifested an intent to exercise parental rights and responsibilities within 30 days of such abandonment.

(3) The parent or parents of the child or any person or persons holding parental rights over such child are found by the Court to be mentally incompetent and, from evidence of 2 qualified psychiatrists selected by the Court, found to be unable to discharge parental responsibilities in the foreseeable future. The Court shall appoint a licensed attorney as guardian ad litem to represent the alleged incompetent in the proceeding; or

(4) The respondent has been found by a court of competent jurisdiction to have:

a. Committed a felony level offense against the person, as described within subchapter II of Chapter 5 of Title 11, in which the victim was a child; or

b. Aided or abetted, attempted, conspired or solicited to commit an offense set forth in paragraph (a)(4)a. of this section; or

c. Committed or attempted to commit the offense of dealing in children, as set forth in § 1100A of Title 11; or

d. Committed the felony level offense of endangering the welfare of a child as set forth in § 1102 of Title 11.

(5) The parent or parents of the child, or any person or persons holding parental rights over the child, are not able, or have failed, to plan adequately for the child's physical needs or mental and emotional health and development, and 1 or more of the following conditions are met:

a. In the case of a child in the care of the Department or a licensed agency:

1. The child has been in the care of the Department or licensed agency for a period of 1 year, or for a period of 6 months in the case of a child who comes into care as an infant, or there is a history of previous placement or placements of this child; or

2. There is a history of neglect, abuse or lack of care of the child or other children by the respondent; or

3. The respondent is incapable of discharging parental responsibilities due to extended or repeated incarceration, except that the Court may consider postconviction conduct of the respondent; or

4. The respondent is not able or willing to assume promptly legal and physical custody of the child, and to pay for the child's support, in accordance with the respondent's financial means; or

5. Failure to terminate the relationship of parent and child will result in continued emotional instability or physical risk to the child. In making a determination under this paragraph, the Court shall consider all relevant factors, including:

A. Whether the conditions that led to the child's placement, or similar conditions of a harmful nature, continue to exist and there appears to be little likelihood that these conditions will be remedied at an early date which would enable the respondent to discharge parental responsibilities so that the child can be returned to the respondent in the near future;

B. The respondent's efforts to assert parental rights of the child, and the role of other persons in thwarting the respondent's efforts to assert such rights;

C. The respondent's ability to care for the child, the age of the child, the quality of any previous relationship between the respondent and the child or any other children;

D. The effect of a change of physical custody on the child; and

E. The effect of a delay in termination on the chances for a child to be placed for adoption.

b. In the case of a child in the home of a stepparent, guardian, permanent guardian or blood relative:

1. The child has resided in the home of the stepparent, guardian, permanent guardian or blood relative for a period of at least 1 year, or for a period of 6 months in the case of an infant; and

2. The Court finds the respondent is incapable of discharging parental responsibilities, and there appears to be little likelihood that the respondent will be able to discharge such parental responsibilities in the near future.

(6) The respondent's parental rights over a sibling of the child who is the subject of the petition have been involuntarily terminated in a prior proceeding.

(7) The parent has subjected a child to torture, chronic abuse, sexual abuse, and/or life-threatening abuse.

(8) A child has suffered unexplained serious physical injury, near death or death under such circumstances as would indicate that such injuries, near death or death resulted from the intentional or reckless conduct or wilful neglect of the parent.

(b) Unless adoption is contemplated, the termination of 1 parent's rights shall not be granted if the effect will be to leave only 1 parent holding parental rights, unless the Court shall find the continuation of the rights to be terminated will be harmful to the child.

(c) Nothing in this chapter shall be construed to authorize any court to terminate the rights of a parent to a child, solely because the parent, in good faith, provides for his or her child, in lieu of medical treatment, treatment by spiritual means alone through prayer in accordance with the tenets and practice of a recognized church or religious denomination. However, nothing contained herein shall prevent a court from immediately assuming custody of a child and ordering whatever action may be necessary, including medical treatment, to protect his or her health and welfare.

(d) The Department is not required to perform, but is not prohibited from performing, reunification and related services as outlined in Chapter 90 of Title 29 when the grounds for termination of parental rights are those stated in paragraph (a)(2), (4), (6), (7) or (8) of this section.

48 Del. Laws, c. 135, § 2; 13 Del. C. 1953, § 1103; 50 Del. Laws, c. 17, § 1; 50 Del. Laws, c. 534, § 2; 53 Del. Laws, c. 102, § 3; 56 Del. Laws, c. 301, § 2; 59 Del. Laws, c. 466, § 16; 60 Del. Laws, c. 241, § 9; 62 Del. Laws, c. 420, § 7; 68 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 317, §§ 2-5; 72 Del. Laws, c. 179, §§ 1, 2; 72 Del. Laws, c. 431, §§ 2-4; 73 Del. Laws, c. 171, § 4; 73 Del. Laws, c. 187, §§ 6, 8; 75 Del. Laws, c. 376, § 1; 77 Del. Laws, c. 23, §§ 1-5; 77 Del. Laws, c. 32, § 3; 78 Del. Laws, c. 406, § 1.;



§ 1104. Persons eligible to petition for termination of parental rights

A petition for the termination of parental rights may be filed by any of the following:

(1) The mother of a child;

(2) The father or presumed father of a child;

(3) Both parents of a child;

(4) A blood relative of a child;

(5) The Department or a licensed agency;

(6) A guardian or permanent guardian.

48 Del. Laws, c. 135, § 3; 13 Del. C. 1953, § 1104; 49 Del. Laws, c. 57, § 1; 50 Del. Laws, c. 17, § 1; 50 Del. Laws, c. 534, § 2; 59 Del. Laws, c. 466, § 17; 60 Del. Laws, c. 241, § 10; 62 Del. Laws, c. 420, §§ 8, 9; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 32, § 4.;



§ 1105. Contents of petition

(a) The petition for the termination of parental rights shall state:

(1) Name and place of residence of the petitioner or petitioners;

(2) Name, sex, date of birth and place of birth of the child;

(3) Relationship of the petitioner or petitioners to the child or the fact that no such relationship exists;

(4) The name and address of the mother and the address of the father or presumed father;

(5) Where the name and address of the father is not provided, a statement, with an affidavit from the mother attached to the petition, that:

a. The mother knows the name of the biological father but is unwilling to disclose his name; or

b. The mother does not know the name of the biological father; or

c. The mother knows the name of the biological father and has provided it, but that she has never known his address; and

d. The mother's husband, if she was married at the time of the child's conception or birth, is not the child's biological father.

If the mother is unavailable or refuses to provide the requisite affidavit, the petition shall set forth such information as required by this paragraph as is known to the petitioner;

(6) The name and last known address of the person or persons or organization holding parental rights and the name and address of the person or persons or organization having the care, control or custody of the child;

(7) The grounds for termination of parental rights;

(8) The name and address of the person or persons or of the Department or licensed agency to which parental rights are requested to be transferred;

(9) In addition to other pertinent information, the petition, if either the name or address of the parent or parents is not included, shall furnish detailed information concerning the efforts made to locate the parent or parents. This information shall include a statement that the petitioner has inquired to determine whether the woman who gave birth to the child was married at the probable time of conception of the child, or at a later time, and whether the woman has named any individual as the father on the birth certificate of the child.

(10) A statement that petitioner has explored the possibility of placement of the child with blood relatives, if both parents' rights are being terminated, and the results of such efforts; and

(11) A statement outlining what other placement efforts have been taken, if any.

(12) A statement that each birth parent has been advised of the birth parent's right to make a no-contact declaration pursuant to § 962 of this title.

(b) Executed consents and written certifications required by § 1106 of this title and waivers of notice as permitted by § 1106A of this title shall accompany the petition as exhibits.

(c) In any case in which a petition for the termination of parental rights has been filed pursuant to § 1103(a)(1) of this title and the Department or a licensed agency is a party to the proceeding, there shall be attached to the petition a social report. In any case in which a petition for the termination of parental rights has been filed on any other ground set forth in § 1103(a) of this title and the Department or a licensed agency is a party to the proceeding, a social report shall be filed no later than 1 week prior to the date of the hearing on the petition.

48 Del. Laws, c. 135, § 4; 13 Del. C. 1953, § 1105; 50 Del. Laws, c. 17, § 1; 59 Del. Laws, c. 466, §§ 18, 19; 60 Del. Laws, c. 241, §§ 11, 12; 62 Del. Laws, c. 402, § 9; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 276, § 1; 69 Del. Laws, c. 433, § 8; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 171, §§ 5-7; 79 Del. Laws, c. 209, § 1.;



§ 1106. Consent requirements; waiver of notice

(a) In the case of proceedings based on § 1103(a)(1) of this title consent shall be required from:

a. The mother of the child;

b. The father and any presumed father of the child; provided that:

1. The consent of an alleged biological father or presumed father need not contain an admission of paternity. In the event the alleged biological father or presumed father denies paternity, an affidavit to that effect signed by him shall be attached to the petition in lieu of a consent;

2. In the event that the mother was married at the time of the child's conception or birth but her husband at those times is not the biological father of the child, a notarized statement of the husband that he is not the biological father of the child shall be prima facie proof thereof in the absence of evidence to the contrary. If such a notarized statement of the legal husband cannot be obtained, a notice of hearing shall be sent to him as provided in § 1107 of this title;

3. In the event of a petition containing statements described in § 1105(a)(5)a., b. or c. of this title, after a hearing in which it is established on the record that the mother and father of the child are not living together as husband and wife openly and that they have not done so nor married since the birth of the child, the Court may, following consideration of the social report, dispense with the requirement of the father's consent in compliance with § 1115 of this title;

c. One parent, if the other is deceased;

d. Any other person or persons or organization holding parental rights;

e. One parent alone if the termination of the other parent's rights is being sought based on grounds as in § 1103(a)(2), (3), (4) or (5) of this title.

(b) If the person in whom the right to consent exists is under the age of 18, this fact shall not be a bar to the giving of consent nor render the consent invalid when given, provided the requirements of subsections (c) and (d) of this section are met.

(c) A mother whose consent to the termination of parental rights is required may execute a consent only after the child is born. Consent by the father or presumed father may be executed either before or after the child is born. A consent executed by a parent or guardian must be signed or confirmed in the presence of:

(1) A judge of a court of record;

(2) An individual designated by a judge to take consents;

(3) An employee designated by an agency to take consents;

(4) A lawyer other than a lawyer who is representing an adoptive parent or the agency to which parental rights will be transferred;

(5) A commissioned officer on active duty in the military service of the United States, if the individual executing the consent is in military service; or

(6) An officer of the foreign service or a consular officer of the United States in another country, if the individual executing the consent is in that country.

The Court may accept a parent or guardian's verbal consent after a verbal review on the record of the information required pursuant to § 1106A of this title.

(d) An individual before whom a consent is signed or confirmed under subsection (c) of this section shall certify in writing or orally before the Court that he or she explained the contents and consequences of the consent, and to the best of his or her knowledge or belief, the individual executing the consent:

(1) Read or was read the consent and understood it;

(2) Entered into the consent voluntarily; and

(3) If the individual executing the consent is a parent who is a minor, was advised by a lawyer who is not representing an adoptive parent or the agency to which parental rights are being transferred.

(e) Every petition shall be accompanied by a formal written consent executed by the person or persons for whom or the organization to which parental rights are requested to be transferred indicating that the person or persons or organization agrees to accept parental rights over the child.

(f) Once the requirements of subsections (c) and (d) of this section have been met, the consent to termination and transfer of parental rights is irrevocable unless the requirements of § 1106B(a) of this title have been met.

48 Del. Laws, c. 135, § 6; 13 Del. C. 1953, § 1106; 50 Del. Laws, c. 17, § 1; 59 Del. Laws, c. 466, §§ 20, 21; 61 Del. Laws, c. 178, § 3; 68 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 171, §§ 8, 9.;

§ 1106A Contents of consent to terminate and transfer parental rights.

(a) A consent required from a parent or guardian must contain:

(1) The date, place and time of the execution of the consent;

(2) The name, date of birth, and current mailing address of the individual executing the consent;

(3) The date of birth and the name or pseudonym of the child;

(4) The name, address and telephone number of the agency to which parental rights are being transferred;

(5) Information regarding the birth parent's right to file a notarized statement pursuant to § 923(b) of this title regarding access by the child to identifying information regarding the birth parent, if the child is adopted;

(6) A statement that the individual executing the consent understands that after the consent is signed and confirmed pursuant to § 1106(c) and (d) of this title, it is final and may not be revoked or set aside for any reason unless the requirements of § 1106B(a) of this title have been met;

(7) A statement that the individual executing the consent understands that the termination will extinguish all parental rights and obligations of the individual executing the consent has with respect to the child, except for arrearages of child support;

(8) A statement that the individual executing the consent has received a copy of the consent; and

(9) A statement that the individual executing the consent has not received or been promised any money or anything of value for the consent.

(b) A consent may contain a statement that:

(1) The individual who is consenting waives notice of any proceeding for termination of parental rights under § 1107A of this title; and/or

(2) The consent may be revoked if:

a. Another consent is not executed within a specified period; or

b. A court decides not to terminate another individual's parental rights in the child.

73 Del. Laws, c. 171, § 10.;

§ 1106B Revocation of consent to termination and transfer of parental rights.

(a) A consent may be revoked if:

(1) Within 14 days of executing the consent, the parent who executed the consent notifies in writing the agency or individual to which the parental rights had been transferred that the parent revokes the consent;

(2) The parent complies with any other instructions for revocation which were specifically set forth in the consent; or

(3) The individual who executed the consent and the agency or individual that accepted the consent agrees to its revocation.

(b) The Court shall set aside a consent if the individual who executed the consent establishes:

(1) By clear and convincing evidence, before a decree of adoption is issued, that the consent was obtained by fraud or duress; or

(2) By a preponderance of the evidence that a condition permitting revocation, as expressly provided for in the consent, has occurred.

(c) If consent is revoked pursuant to this section, custody of the child shall be determined as follows:

(1) If the individual who executed the consent had legal and physical custody of the child when the consent was executed, legal and physical custody of the child shall be immediately returned to the individual, unless the child is dependent or neglected;

(2) If the individual who executed the consent did not have legal and/or physical custody of the child when the consent was executed, custody of the child shall revert to the individual or organization that held custody at the time the consent was executed. If alternative grounds under § 1103 of this title for termination of parental rights exist, the petitioner may proceed on those grounds.

73 Del. Laws, c. 171, § 11.;



§ 1106A. Contents of consent to terminate and transfer parental rights

(a) A consent required from a parent or guardian must contain:

(1) The date, place and time of the execution of the consent;

(2) The name, date of birth, and current mailing address of the individual executing the consent;

(3) The date of birth and the name or pseudonym of the child;

(4) The name, address and telephone number of the agency to which parental rights are being transferred;

(5) Information regarding the birth parent's right to file a notarized statement pursuant to § 923(b) of this title regarding access by the child to identifying information regarding the birth parent, if the child is adopted;

(6) A statement that the individual executing the consent understands that after the consent is signed and confirmed pursuant to § 1106(c) and (d) of this title, it is final and may not be revoked or set aside for any reason unless the requirements of § 1106B(a) of this title have been met;

(7) A statement that the individual executing the consent understands that the termination will extinguish all parental rights and obligations of the individual executing the consent has with respect to the child, except for arrearages of child support;

(8) A statement that the individual executing the consent has received a copy of the consent; and

(9) A statement that the individual executing the consent has not received or been promised any money or anything of value for the consent.

(b) A consent may contain a statement that:

(1) The individual who is consenting waives notice of any proceeding for termination of parental rights under § 1107A of this title; and/or

(2) The consent may be revoked if:

a. Another consent is not executed within a specified period; or

b. A court decides not to terminate another individual's parental rights in the child.

73 Del. Laws, c. 171, § 10.;

§ 1106B Revocation of consent to termination and transfer of parental rights.

(a) A consent may be revoked if:

(1) Within 14 days of executing the consent, the parent who executed the consent notifies in writing the agency or individual to which the parental rights had been transferred that the parent revokes the consent;

(2) The parent complies with any other instructions for revocation which were specifically set forth in the consent; or

(3) The individual who executed the consent and the agency or individual that accepted the consent agrees to its revocation.

(b) The Court shall set aside a consent if the individual who executed the consent establishes:

(1) By clear and convincing evidence, before a decree of adoption is issued, that the consent was obtained by fraud or duress; or

(2) By a preponderance of the evidence that a condition permitting revocation, as expressly provided for in the consent, has occurred.

(c) If consent is revoked pursuant to this section, custody of the child shall be determined as follows:

(1) If the individual who executed the consent had legal and physical custody of the child when the consent was executed, legal and physical custody of the child shall be immediately returned to the individual, unless the child is dependent or neglected;

(2) If the individual who executed the consent did not have legal and/or physical custody of the child when the consent was executed, custody of the child shall revert to the individual or organization that held custody at the time the consent was executed. If alternative grounds under § 1103 of this title for termination of parental rights exist, the petitioner may proceed on those grounds.

73 Del. Laws, c. 171, § 11.;



§ 1106B. Revocation of consent to termination and transfer of parental rights

(a) A consent may be revoked if:

(1) Within 14 days of executing the consent, the parent who executed the consent notifies in writing the agency or individual to which the parental rights had been transferred that the parent revokes the consent;

(2) The parent complies with any other instructions for revocation which were specifically set forth in the consent; or

(3) The individual who executed the consent and the agency or individual that accepted the consent agrees to its revocation.

(b) The Court shall set aside a consent if the individual who executed the consent establishes:

(1) By clear and convincing evidence, before a decree of adoption is issued, that the consent was obtained by fraud or duress; or

(2) By a preponderance of the evidence that a condition permitting revocation, as expressly provided for in the consent, has occurred.

(c) If consent is revoked pursuant to this section, custody of the child shall be determined as follows:

(1) If the individual who executed the consent had legal and physical custody of the child when the consent was executed, legal and physical custody of the child shall be immediately returned to the individual, unless the child is dependent or neglected;

(2) If the individual who executed the consent did not have legal and/or physical custody of the child when the consent was executed, custody of the child shall revert to the individual or organization that held custody at the time the consent was executed. If alternative grounds under § 1103 of this title for termination of parental rights exist, the petitioner may proceed on those grounds.

73 Del. Laws, c. 171, § 11.;



§ 1107. Time for hearing; preparation of social report

(a) When a petition for the termination of parental rights is filed in which the Department or licensed agency is a party to the proceedings, the Court shall set a date for hearing thereon, and shall cause notice of the time, place and purpose of the hearing to be served as required in § 1107A of this title.

(b) When a petition for termination of parental rights is filed and the Department or licensed agency is not a party to the proceeding, the Court shall, before any hearing, order a social study and report on the petition, by the Department or a licensed agency, to be filed within 4 months, subject to such additional time as the Court shall determine is reasonably required. The Court shall set a date for a hearing to take place after the report is to be filed and notice shall be accomplished as provided in § 1107A of this title.

(c) All hearings shall be held before the Court privately, but for reasons appearing sufficient to the Court, the hearing in any particular case may be public.

48 Del. Laws, c. 135, § 6; 12 Del. C. 1953, § 1107; 50 Del. Laws, c. 17, § 1; 59 Del. Laws, c. 466, § 22; 60 Del. Laws, c. 251, § 13; 62 Del. Laws, c. 402, § 4; 64 Del. Laws, c. 108, §§ 6, 10; 66 Del. Laws, c. 356, § 1; 68 Del. Laws, c. 276, § 1; 73 Del. Laws, c. 171, §§ 12, 17.;

§ 1107A Notice of hearing to terminate and transfer parental rights.

(a) Notice of the time, place and purpose of the hearing shall be served upon the parent or parents, person or persons or organization holding parental rights at the respondent's last known address or to the address recited in the petition.

(b) No such notice of hearing shall be necessary if a waiver executed by the parent or parents, person or persons or organization holding parental rights has been filed with the petition, in accordance with § 1106A(b) of this title. The Court may require notice to be served upon any other person or organization.

(c) If, at any time in a proceeding for termination of parental rights, the Court finds that an unknown father of the child may not have received notice, the Court shall determine whether he can be identified. The determination must be based on evidence that includes a review of:

(1) The information required by § 1105(a)(9) of this title;

(2) Whether the woman has filed for or received payments or promises of support, other than from a governmental agency, with respect to the child or because of her pregnancy; and

(3) Whether any individual has formally acknowledged or claimed paternity of the child.

(d) If inquiry pursuant to subsection (c) of this section identifies as the father of the child an individual who has not received notice of the proceeding, the Court shall require notice to be served upon him pursuant to this section.

(e) If, in an inquiry pursuant to this section, the woman who gave birth to the child and who is consenting to the termination of her parental rights fails to disclose the identity of a possible father or reveal his whereabouts, she must be advised by the petitioner that the proceeding for adoption may be delayed or subject to challenge if a possible father is not given notice of the proceeding and that the lack of information about the father's medical and genetic history may be detrimental to the child.

(f) If the Court shall find that personal service within the State cannot be accomplished upon the parent or parents, person or persons or organization holding parental rights, the Court shall then cause notice of the time, place and purpose of the hearing to be published once a week, for 3 successive weeks, in such newspaper of the county, 1 or more, as the Court may judge best for giving the parent or parents, or person or persons or organization holding parental rights notice, the formal wording of said notice to be approved by the Court. Publication shall also be made in the locality in which the parent or parents, person or persons or organization holding parental rights is believed to be located if different from the county where the publication just described has been caused. The Court may, upon request by the petitioner, order that personal service and publication occur simultaneously.

(g) If any publication is ordered pursuant to subsection (f) of this section, the Court shall also order that the Clerk of the Court, at least 3 weeks prior to the hearing, send by regular and registered or certified mail to the parent or parents or person or persons or organization holding parental rights, at the address or addresses given in the petition, a copy of the same notice, or a similar notice of the time, place and purpose of the hearing.

(h) Personal service at any time prior to the hearing shall be sufficient to give jurisdiction.

(i) Notice provided pursuant to this section shall constitute conclusive evidence of service and a hearing will then proceed at the time and date set, with or without the appearance of the parent or parents, person or persons or organization so notified.

(j) The Budget Act shall provide the Department with appropriated special fund (ASF) authority in order to provide public notice of court action or actions involving minors under the Department's custody whose parents' whereabouts are unknown, per Family Court rules. Any other fees, assessments, costs or financial obligations imposed by Family Court for the issuance and service of subpoenas or summons by way of court rules, regulations or administrative procedures may not be charged to the Department. Any such costs associated with these procedures shall be the financial responsibility of Family Court.

73 Del. Laws, c. 171, § 13; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 319, § 1.;



§ 1107A. Notice of hearing to terminate and transfer parental rights

(a) Notice of the time, place and purpose of the hearing shall be served upon the parent or parents, person or persons or organization holding parental rights at the respondent's last known address or to the address recited in the petition.

(b) No such notice of hearing shall be necessary if a waiver executed by the parent or parents, person or persons or organization holding parental rights has been filed with the petition, in accordance with § 1106A(b) of this title. The Court may require notice to be served upon any other person or organization.

(c) If, at any time in a proceeding for termination of parental rights, the Court finds that an unknown father of the child may not have received notice, the Court shall determine whether he can be identified. The determination must be based on evidence that includes a review of:

(1) The information required by § 1105(a)(9) of this title;

(2) Whether the woman has filed for or received payments or promises of support, other than from a governmental agency, with respect to the child or because of her pregnancy; and

(3) Whether any individual has formally acknowledged or claimed paternity of the child.

(d) If inquiry pursuant to subsection (c) of this section identifies as the father of the child an individual who has not received notice of the proceeding, the Court shall require notice to be served upon him pursuant to this section.

(e) If, in an inquiry pursuant to this section, the woman who gave birth to the child and who is consenting to the termination of her parental rights fails to disclose the identity of a possible father or reveal his whereabouts, she must be advised by the petitioner that the proceeding for adoption may be delayed or subject to challenge if a possible father is not given notice of the proceeding and that the lack of information about the father's medical and genetic history may be detrimental to the child.

(f) If the Court shall find that personal service within the State cannot be accomplished upon the parent or parents, person or persons or organization holding parental rights, the Court shall then cause notice of the time, place and purpose of the hearing to be published once a week, for 3 successive weeks, in such newspaper of the county, 1 or more, as the Court may judge best for giving the parent or parents, or person or persons or organization holding parental rights notice, the formal wording of said notice to be approved by the Court. Publication shall also be made in the locality in which the parent or parents, person or persons or organization holding parental rights is believed to be located if different from the county where the publication just described has been caused. The Court may, upon request by the petitioner, order that personal service and publication occur simultaneously.

(g) If any publication is ordered pursuant to subsection (f) of this section, the Court shall also order that the Clerk of the Court, at least 3 weeks prior to the hearing, send by regular and registered or certified mail to the parent or parents or person or persons or organization holding parental rights, at the address or addresses given in the petition, a copy of the same notice, or a similar notice of the time, place and purpose of the hearing.

(h) Personal service at any time prior to the hearing shall be sufficient to give jurisdiction.

(i) Notice provided pursuant to this section shall constitute conclusive evidence of service and a hearing will then proceed at the time and date set, with or without the appearance of the parent or parents, person or persons or organization so notified.

(j) The Budget Act shall provide the Department with appropriated special fund (ASF) authority in order to provide public notice of court action or actions involving minors under the Department's custody whose parents' whereabouts are unknown, per Family Court rules. Any other fees, assessments, costs or financial obligations imposed by Family Court for the issuance and service of subpoenas or summons by way of court rules, regulations or administrative procedures may not be charged to the Department. Any such costs associated with these procedures shall be the financial responsibility of Family Court.

73 Del. Laws, c. 171, § 13; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 319, § 1.;



§ 1108. Order of termination and transfer of parental rights

(a) Should the Court find the termination of existing parental rights and their transfer to be in the best interest of the child, it shall make an order terminating such rights in the parent or parents, person or persons or organization in which they have existed and transferring them to some other person or persons or the Department or a licensed agency as may, in the opinion of the Court, be best qualified to receive them.

(b) In the case of proceedings based on § 1103(a)(1) of this title in which all individuals entitled to consent have waived notice of hearing and the right to appear at such hearing in accordance with § 1106(d) of this title, the Court shall issue its decision and order within 30 days after the filing of the petition and social report. In all other cases, the Court shall issue its decision and order within 30 days following the conclusion of the proceedings.

(c) If a child is abandoned by 1 parent only, the rights of such parent may be terminated without affecting the rights of the other.

(d) Upon the expiration of 6 months from the date of the entry of the order of termination of parental rights of the parent or parents, any irregularities in the proceedings shall be deemed cured, and the validity of such decree shall not thereafter be subject to attack either through collateral or direct proceedings by named parties over whom the Court had established personal jurisdiction.

48 Del. Laws, c. 135, § 7; 13 Del. C. 1953, § 1108; 50 Del. Laws, c. 17, § 1; 56 Del. Laws, c. 300; 64 Del. Laws, c. 108, § 6; 68 Del. Laws, c. 276, § 1; 75 Del. Laws, c. 345, § 1.;



§ 1109. Petition for transfer of parental rights of deceased parents

When the mother and/or the father or presumed father of a child are deceased, the Department or a licensed agency may file a petition to transfer the parental rights of the deceased parent or parents to the Department or licensed agency for the purpose of adoption planning when such appears to be in the best interest of the child. The petition shall contain:

(1) Name and place of residence of the petitioner or petitioners;

(2) Name, sex, date and place of birth of the child;

(3) The names, places of residence and dates of death of the mother and/or the father or presumed father of the child;

(4) Certified copies of the death certificates of the parents of the child; and

(5) A statement that petitioner has explored the possibility of placement of the child with blood relatives and the results of such efforts.

68 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 171, §§ 14-16.;



§ 1110. Appeals

The petitioner, if the petition is not granted, or any person or organization whose parental rights have been terminated by the order, may, at any time within 30 days after the making and entry of such decree, take an appeal therefrom to the Supreme Court.

48 Del. Laws, c. 135, § 8; 13 Del. C. 1953, § 1109; 50 Del. Laws, c. 17, § 1; 68 Del. Laws, c. 276, § 1.;



§ 1111. Court costs

All court costs including costs of giving notice and advertising shall be paid by the petitioners. Court costs do not include attorney fees of the respondent or respondents.

13 Del. C. 1953, § 1110; 50 Del. Laws, c. 17, § 1; 68 Del. Laws, c. 276, § 1.;



§ 1112. Confidential nature of court records

(a) All court records and dockets pertaining to any termination shall be confidential and shall be kept by the Clerk of the Court in a sealed container which shall be opened only by the order of a Judge of the Family Court, except as provided in subchapter III of Chapter 9 of this title.

(b) Nothing in this section shall be construed in such a way as to restrict the Department or a licensed agency from releasing nonidentifying information in its records to any of the parties to the termination.

(c) Identifying information, such as names and addresses, shall not be released by the Department or a licensed agency except:

(1) By order of the Court;

(2) According to § 929 of this title; or

(3) According to subchapter III of Chapter 9 of this title.

(d) In cases where the adopted individual's health or the health of any blood relative of the adopted individual is concerned and the agency has refused to release the health information to the adopted individual, the Court, through petition by the adopted individual, may permit the individual to inspect only that part of the agency or court record containing medical information for health reasons. The Court shall order open to inspection by the adopted individual the part of the record containing the needed medical information if the Court finds that any medical information in the court or agency record of the adopted individual is needed for the health of the adopted individual or any blood relative of the adopted individual. This section shall apply to information as to the identification and location of any biological sibling of the adopted individual if the adopted individual's health or the health of any blood relative of the adopted individual depends on the sibling's participation in any medical treatment.

(e) Anyone wishing to inspect the papers filed in connection with any termination shall petition the Family Court or the court of original jurisdiction setting forth the reasons for the inspection. The Court may refer the petition to the Department or a licensed agency for investigation and report. If, in the opinion of the Court, the information is necessary, and the interests of the adopted individual, the biological parents or the adoptive parents will not be prejudiced by its disclosure, the Court shall issue an order permitting the release of the information and setting forth the terms under which it shall be released.

13 Del. C. 1953, § 1111; 50 Del. Laws, c. 17, § 1; 57 Del. Laws, c. 402, § 2; 62 Del. Laws, c. 402, §§ 3, 4; 62 Del. Laws, c. 420, § 10; 64 Del. Laws, c. 108, §§ 4, 10; 64 Del. Laws, c. 387, § 2; 68 Del. Laws, c. 276, § 1; 69 Del. Laws, c. 433, §§ 6, 7.;



§ 1113. Effect of termination of parental rights

(a) Upon the issuance of an order terminating the existing parental rights and transferring such parental rights to another person or organization, the effect of such order shall be that all of the rights, duties, privileges and obligations recognized by law between the person or persons whose parental rights are terminated and the child shall forever thereafter cease to exist. The person or organization to whom said parental rights are transferred shall have custody and guardianship of the child but such custody and guardianship shall terminate automatically upon the entry of another order transferring parental rights or on an order of adoption.

(b) Upon the issuance of an order terminating the existing parental rights and transferring such parental rights to another person or organization, the child shall lose all rights of inheritance from the parents whose parental rights were terminated and from their collateral or lineal relatives and the parents whose parental rights were terminated and their collateral or lineal relatives shall lose all rights of inheritance from the child.

(c) Nothing contained in this section shall limit in any way the right of any person to provide for the disposition of his or her property by will.

13 Del. C. 1953, § 1112; 53 Del. Laws, c. 102, § 4; 68 Del. Laws, c. 276, § 1.;



§ 1114. Placement for adoption

After the issuance of an order terminating the existing parental rights and transferring them to the Department or a licensed agency, the agency shall attempt to promptly place the child for adoption. Every 6 months thereafter until an adoption decree is entered the agency shall advise the Court in writing of the status of the child stating the reasons for the delay in placement or adoption. The Court may, after notice, hold a hearing to determine if any further action is required in the best interest of the child.

65 Del. Laws, c. 457, § 1; 68 Del. Laws, c. 276, § 1.;



§ 1115. Interpretation

This chapter is designed to achieve without undue delay the paramount objective of the best interest of the child, and all questions of interpretation shall be resolved with that objective in mind.

59 Del. Laws, c. 466, § 23; 62 Del. Laws, c. 420, § 11; 68 Del. Laws, c. 276, § 1.;



§ 1116. Reinstatement of parental rights

(a) A petition for reinstatement of parental rights may be filed in Family Court on behalf of any child provided:

(1) The child is at least 14 years of age at the time of the petition is filed;

(2) Parental rights in the child are currently vested in DSCYF regardless of the date parental rights were terminated;

(3) The child is currently in DSCYF custody;

(4) Adoption of the child is not possible or appropriate;

(5) The child consents to the reinstatement;

(6) The parent or parents who are subject to reinstatement consent; and

(7) At least 2 years have elapsed since the final termination of parental rights order or the child is 17 years of age.

(b) The Family Court shall retain jurisdiction to reinstate parental rights in any case where the Family Court previously terminated parental rights. A petition for reinstatement shall be filed in the county in which the child's DSCYF custody case is heard.

(c) A petition for reinstatement of parental rights may be filed by the child, the child's attorney, the child's guardian ad litem, or DSCYF against one or both parents. The Court, in its discretion, may also appoint an attorney to represent the child.

(d) Notice and service of the petition shall be provided as set forth in § 3103 of Title 10 and the rules of the court.

(e) Should the elements of subsection (a) of this section be met, the Court shall hold a hearing on the petition for reinstatement of parental rights. The Court may grant the petition if it finds by clear and convincing evidence that reinstatement is in the best interests of the child.

(f) No petition granted under this section shall affect the validity of the underlying order terminating parental rights.

(g) No parent whose rights are reinstated under this section shall be liable for child support for any time period in which parental rights were terminated.

(h) No cause of action shall be created against DSCYF, the licensed agency or any other party concerning the original termination of parental rights. Upon issuance of a final order reinstating parental rights, the effect of such order shall be that all of the rights, duties, privileges and obligations recognized by law between parent and child shall be reinstated, including but not limited to rights of inheritance.

79 Del. Laws, c. 165, § 2.;






CHAPTER 13. ILLEGITIMATE CHILDREN

Subchapter I General Provisions

§ 1301. Legitimating child conceived out of wedlock

A child conceived out of wedlock shall be legitimate if the parents shall marry before the birth of the child or if they shall marry after adjudication or acknowledgment of parentage after the birth of the child, or upon acknowledgment of the paternity made in writing by the parents, if both are living or by the father if the mother is not living and filed in the Office of Vital Statistics according to § 8-302 of this title or § 3121 of Title 16.

11 Del. Laws, c. 243, § 1; 24 Del. Laws, c. 224, § 1; Code 1915, § 3087; 32 Del. Laws, c. 184, § 7; Code 1935, § 3573; 13 Del. C. 1953, § 1301; 69 Del. Laws, c. 296, § 21; 70 Del. Laws, c. 186, § 1.;



§ 1302. Inheritance from illegitimate person dying intestate

When an illegitimate person dies intestate and without lawful issue, his or her property, real and personal, if there is any, shall pass, and belong to his or her mother, if living, and, in case of her death, to her heirs, subject always to the payment of debts and demands against such illegitimate person and to expenses of administration.

11 Del. Laws, c. 243, § 1; 24 Del. Laws, c. 224, § 1; Code 1915, § 3087; 32 Del. Laws, c. 184, § 7; Code 1935, § 3573; 13 Del. C. 1953, § 1302; 70 Del. Laws, c. 186, § 1.;



§ 1303. Inheritance from mother of illegitimate person

When the mother of an illegitimate child dies intestate, such illegitimate child, or the issue of such who may be dead, shall share in her real and personal estate, in the same manner as legitimate children or their issue.

Code 1915, § 3087A; 29 Del. Laws, c. 229, § 1; 30 Del. Laws, c. 200, § 1; Code 1935, § 3574; 13 Del. C. 1953, § 1303; 70 Del. Laws, c. 186, § 1.;



§ 1304. Inheritance from father of illegitimate person

Any person legitimated as provided by § 1301 of this title shall inherit from the father under the inheritance laws of this State to the same extent as a child conceived in wedlock of that father.

11 Del. Laws, c. 243, § 1; 24 Del. Laws, c. 224, § 1; Code 1915, § 3087; 32 Del. Laws, c. 184, § 7; Code 1935, § 3573; 13 Del. C. 1953, § 1304; 55 Del. Laws, c. 179; 70 Del. Laws, c. 186, § 1.;



§ 1305. Father's liability for maintenance; payment to State Department of Health and Social Services

The father of an illegitimate child shall be bound to pay the State Department of Health and Social Services all charges it incurs, for maintenance, or otherwise, of such child while under 18 years of age, in accordance with Chapter 28 of Title 31. It may recover the same as any other debt, or by means of any bond of indemnity, given to secure it, under §§ 1326 [repealed] and 1327 [repealed] of this title.

Code 1852, § 1474; 19 Del. Laws, c. 768, § 1; Code 1915, § 3072; 32 Del. Laws, c. 184, § 1; 37 Del. Laws, c. 189, § 1; Code 1935, § 3558; 13 Del. C. 1953, § 1305; 58 Del. Laws, c. 511, § 23; 70 Del. Laws, c. 186, § 1.;






Subchapter II Illegitimacy Proceedings

§ 1321. -1335. Proceedings in illegitimacy; jurisdiction and venue; commencement; recognizance for appearance of putative father after birth of child; time of hearing; competency of mother to testify; dying declaration; deposition; competency of putative father to testify; order on putative father; payments; release of putative father on probation bond; commitment to jail for failure to give bond; discharge; approval of bond; filing and notice; appeal; bond and supersedeas; appeal; procedure; appeal; jury trial; appeal; powers of Superior Court; affirmed or amended order; certification by Prothonotary; costs

Repealed by 59 Del. Laws, c. 567, § 3.;









CHAPTER 15. DIVORCE AND ANNULMENT

§ 1501. Short title

This chapter shall be known and may be cited as the "Delaware Divorce and Annulment Act."

59 Del. Laws, c. 350, § 1.;



§ 1502. Purpose; construction

This chapter shall be liberally construed and applied to promote its underlying purposes, which are:

(1) To promote the amicable settlement of disputes that have arisen between parties to a marriage;

(2) To mitigate the potential harm to spouses and their children caused by the process of legal dissolution of marriage;

(3) To make the law of divorce more effective for dealing with the realities of matrimonial experience by making irretrievable breakdown of the marriage relationship the sole basis for divorce;

(4) To permit dissolution of a marriage where the marriage is irretrievably broken despite the objections of an unwilling spouse;

(5) To award alimony under this chapter to a dependent party but only during the continuance of such dependency;

(6) To award alimony in appropriate cases so as to encourage parties to become self-supporting;

(7) [Repealed.]

59 Del. Laws, c. 350, § 1; 61 Del. Laws, c. 204, § 1; 62 Del. Laws, c. 168, § 1.;



§ 1503. Definitions

For purposes of this chapter, unless the context indicates differently:

(1) "Actually resided" means was domiciled.

(2) "Commencement of the action" means the time of filing the petition.

(3) "Court" means Family Court of the State.

(4) "Incompatibility" means marital rift or discord that has destroyed the marriage relation, without regard to the fault of either party.

(5) "Mental illness" means mental incapacity or infirmity so destructive of the marriage relation that petitioner cannot reasonably be expected to continue in that relation.

(6) "Misconduct" means conduct so destructive of the marriage relation that petitioner cannot reasonably be expected to continue in that relation; and "misconduct" includes, as examples, adultery, bigamy, conviction of a crime the sentence for which might be incarceration for 1 or more years, repeated physical or oral abuse directed against petitioner or children living in the home, desertion, homosexuality, lesbianism, wilful refusal to perform marriage obligations, contracting venereal disease, habitual intemperance, habitual use of illegal drugs or other incapacitating substances and/or other serious offenses destructive of the marriage relation.

(7) "Separation" means living separate and apart for 6 or more months immediately preceding the ruling upon the petition for a decree of divorce, except that no period of separation is required with respect to a marriage characterized under § 1505(b)(2) of this title; and separation may commence and/or continue while the parties reside under the same roof, provided, during such period, the parties occupy separate bedrooms and do not have sexual relations with each other, except as § 1505(e) of this title may apply.

(8) "Voluntary separation" means separation by mutual consent or acquiescence; but if respondent denies that the separation was voluntary then mutual consent or acquiescence must be established either by written agreement of the parties or by proof of institution by respondent of separate judicial proceedings premised upon respondent's consent to or acquiescence in the separation.

59 Del. Laws, c. 350, § 1; 60 Del. Laws, c. 297, §§ 1, 2; 60 Del. Laws, c. 331, § 1; 60 Del. Laws, c. 333, § 1; 61 Del. Laws, c. 365, §§ 1, 2.;



§ 1504. Jurisdiction; residence; procedure

(a) The Family Court of the State has jurisdiction over all actions for divorce and annulment of marriage where either petitioner or respondent, at the time the action was commenced, actually resided in this State, or was stationed in this State as a member of the armed services of the United States, continuously for 6 or more months immediately preceding the commencement of the action. Notwithstanding the immediately preceding sentence, in addition to any other basis for jurisdiction it may otherwise have, the Family Court of this State has jurisdiction over all proceedings for divorce and annulment of same-gender marriages that are solemnized in this State or created by conversion of civil unions pursuant to the laws of this State, notwithstanding that the domicile or residency of the petitioner and the respondent are not in this State, if the jurisdiction of domicile or residency of the petitioner and/or the respondent does not by law affirmatively permit such a proceeding to be brought in the courts of that jurisdiction. If neither of the parties to a same-gender marriage solemnized in this State or created by conversion of a civil union pursuant to the laws of this State reside in this State, any petition for divorce or annulment of such marriage shall be filed in the county in which one or both of such parties last resided in this State.

(b) The procedure in divorce and annulment shall conform to the rules of the Court where the same do not contravene this title.

13 Del. C. 1953, § 1501; 58 Del. Laws, c. 349, § 1; 59 Del. Laws, c. 350, § 1; 60 Del. Laws, c. 297, § 3; 60 Del. Laws, c. 333, § 2; 79 Del. Laws, c. 19, § 7.;



§ 1505. Divorce; marriage irretrievably broken and reconciliation improbable; defenses; efforts at reconciliation

(a) The Court shall enter a decree of divorce whenever it finds that the marriage is irretrievably broken and that reconciliation is improbable.

(b) A marriage is irretrievably broken where it is characterized by:

(1) Voluntary separation; or

(2) Separation caused by respondent's misconduct; or

(3) Separation caused by respondent's mental illness; or

(4) Separation caused by incompatibility.

(c) Previously existing defenses to divorce of condonation, connivance, recrimination, insanity and lapse of time are preserved but only with respect to marriages characterized under paragraph (b)(2) of this section.

(d) The only defense to a divorce action shall be the failure to establish either:

(1) The marriage of the parties; or

(2) Jurisdictional requirements of § 1504 of this title; or

(3) That the marriage is irretrievably broken; or

(4) A defense permitted under subsection (c) of this section because of the characterization of the marriage under paragraph (b)(2) of this section.

(e) Bona fide efforts to achieve reconciliation prior to divorce, even those that include, temporarily, sleeping in the same bedroom and resumption of sexual relations, shall not interrupt any period of living separate and apart, provided that the parties have not occupied the same bedroom or had sexual relations with each other within the 30-day period immediately preceding the day the Court hears the petition for divorce.

24 Del. Laws, c. 221, § 3; 25 Del. Laws, c. 213, § 2; Code 1915, § 3006; 35 Del. Laws, c. 188, § 1; Code 1935, § 3499; 41 Del. Laws, c. 186, § 1; 43 Del. Laws, c. 206, § 1; 13 Del. C. 1953, § 1522; 49 Del. Laws, c. 57, § 1; 51 Del. Laws, c. 27; 56 Del. Laws, c. 296, §§ 1-3; 59 Del. Laws, c. 350, § 1; 60 Del. Laws, c. 333, §§ 3, 4; 61 Del. Laws, c. 365, §§ 3-5.;



§ 1506. Annulment

(a) The Court shall enter a decree of annulment of a marriage entered into under any of the following circumstances:

(1) A party lacked capacity to consent to the marriage at the time the marriage was solemnized, either because of mental incapacity or infirmity, or because of the influence of alcohol, drugs or other incapacitating substances;

(2) A party lacked the physical capacity to consummate the marriage by sexual intercourse and the other party did not, at the time the marriage was solemnized, know of the incapacity;

(3) A party was less than legal age and did not have the consent of his or her parents or guardian or judicial approval as provided by law;

(4) One party entered into the marriage in reliance upon a fraudulent act or representation of the other party, which fraudulent act or representation goes to the essence of the marriage;

(5) One or both parties entered into the marriage under duress exercised by the other party, or a third party, whether or not such other party knew of such exercise of duress;

(6) One or both parties entered into the marriage as a jest or dare; or

(7) The marriage is prohibited and void or voidable as provided in § 101 of this title.

(b) A decree of annulment may be sought by any of the following persons, and a petition therefor must be filed within the times specified below, but in no event may a decree of annulment be sought after the death of either party to the marriage, except as provided in this section:

(1) For the reasons set forth in either paragraph (a)(1), (4), (5) or (6) of this section, by either party to the marriage who was aggrieved by the condition or conditions, or by the legal representative of the party who lacked capacity to consent, no later than 90 days after petitioner obtained knowledge of the described condition.

(2) For the reason set forth in paragraph (a)(2) of this section, by either party no later than 1 year after petitioner obtained knowledge of the described condition.

(3) For the reason set forth in paragraph (a)(3) of this section, by the underaged party, his or her parent or guardian, no later than 1 year after the date the marriage was entered into.

(4) A decree of annulment for the reason set forth in paragraph (a)(7) of this section may be sought by either party, by the legal spouse in case of bigamous, polygamous or incestuous marriages, by the appropriate state official, or by a child of either party at any time prior to the death of either party or prior to the final settlement of the estate of either party and the discharge of the personal representative, executor or administrator of the estate, or prior to 6 months after an order of distribution is made under Chapter 23 of Title 12.

(c) Children born of an annulled marriage are legitimate. Marriages annulled under this section shall be so declared as of the date of the marriage.

(d) The provisions of this chapter relating to the property rights of spouses are applicable to annulment.

(e) "Separation" as defined in § 1503(7) of this title is inapplicable to annulment proceedings; and a petition may be filed whenever a circumstance exists as defined by, and within the time limit specified in, this section.

24 Del. Laws, c. 213, § 1; 25 Del. Laws, c. 221, § 1; Code 1915, § 3004; Code 1935, § 3497; 13 Del. C. 1953, § 1551; 59 Del. Laws, c. 350, § 1; 61 Del. Laws, c. 365, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1507. Petition for divorce or annulment

(a) A petition for divorce or annulment of marriage shall be captioned:

In re the Marriage of

________________________________________,

Petitioner,

AND No............., 20....

________________________________________,

Respondent.

(b) The petition shall be verified by petitioner and shall set forth:

(1) The age, occupation and residence (including county in Delaware) of each party and length of residence in the State, showing compliance with the jurisdictional requirements of subsection (a) of § 1504 of this title;

(2) Address where it is most likely that mail will be received by respondent, or that no such address can be ascertained with reasonable diligence;

(3) Under proper circumstances, that it is unlikely that jurisdiction can be acquired over respondent other than by mailing or publication of notice as provided in § 1508 of this title;

(4) If respondent is a foreign national or has resided in a foreign country within 2 years prior to the filing of the petition, the address of a representative (preferably the nearest) of such foreign country in the United States;

(5) The date of the marriage and the place at which it was registered;

(6) The date on which the parties separated;

(7) The names, ages and addresses of all living children of the marriage and whether the wife is pregnant;

(8) Whether there have been any prior matrimonial proceedings between the parties and, if so, the date, name and place of the court, and the disposition of the same;

(9) An allegation that the marriage is irretrievably broken and how it is characterized; or if the petition is for annulment, averment of the applicable circumstances specified in subsection (a) of § 1506 of this title and that the petition has been filed within the applicable time limit recited in subsection (b) of § 1506 of this title;

(10) Any other relevant facts;

(11) Relief prayed for.

(c) The petition shall be filed either in the county wherein petitioner resides or the county wherein respondent resides.

(d) The petition shall be filed with the Clerk of the Court, along with such deposit to cover costs as the Court may fix, and a praecipe instructing the Clerk how service is to be made or jurisdiction otherwise sought or acquired over respondent.

(e) A petition for divorce may be filed at any time following the separation of the parties if the requirements of § 1504(a) of this title have been satisfied although no ruling shall be made to determine whether to grant a divorce until after the parties have been separated for 6 months; provided, however, that relief under § 1509 of this title shall be available to the parties during the interim.

(f) The relief prayed for under paragraph (b)(11) of this section may include, where appropriate under the facts and law, in addition to a prayer for a decree of divorce or annulment, prayers for other relief that may be available under this chapter, including, without limitation, prayers for interim relief (§ 1509 of this title), alimony (§ 1512 of this title), property disposition (§ 1513 of this title), resumption of prior name (§ 1514 of this title), and costs and attorneys' fees (§ 1515 of this title).

(g) In any case where there are living children of the marriage, the petitioner shall submit with the petition an affidavit signed by the petitioner showing that the petitioner has read or has been advised of the following children's rights, which shall be set forth in full in said affidavit:

(1) The right to a continuing relationship with both parents.

(2) The right to be treated as an important human being, with unique feelings, ideas and desires.

(3) The right to continuing care and guidance from both parents.

(4) The right to know and appreciate what is good in each parent without 1 parent degrading the other.

(5) The right to express love, affection and respect for each parent without having to stifle that love because of fear of disapproval by the other parent.

(6) The right to know that the parents' decision to divorce was not the responsibility of the child.

(7) The right not to be a source of argument between the parents.

(8) The right to honest answers to questions about the changing family relationships.

(9) The right to be able to experience regular and consistent contact with both parents and the right to know the reason for any cancellation of time or change of plans.

(10) The right to have a relaxed, secure relationship with both parents without being placed in a position to manipulate one parent against the other.

(h) In any case where there are living children of the marriage up to the age of 17, the Court shall order that the parties pay for and participate in a "Parenting Education Course" unless the Court, upon motion, determines that participation in the course is deemed not necessary. The "Parenting Education Course" shall be a course which is certified by the Department of Services for Children, Youth and Their Families to meet the goal of educating divorce litigants on the impact on children of the restructuring of families. The course, in order to be certified by the Department of Services for Children, Youth and Their Families, shall consist of at least 4 hours of instruction and at a minimum provide instruction regarding the following items:

(1) Information on the developmental stages of children;

(2) Adjustment of children to parental separation;

(3) Dispute resolution and conflict management;

(4) Guidelines for visitation;

(5) Stress reduction in children; and

(6) Cooperative parenting.

A litigant who has a demonstrable history of domestic violence shall be ordered to participate in a separate and more intensive course which shall include, at a minimum, the topics required in paragraphs (h)(1) through (6) of this section and education regarding domestic violence, its prevention and its effect upon children.

Parties do not have to attend the same course.

13 Del. C. 1953, § 1502; 58 Del. Laws, c. 349, § 2; 59 Del. Laws, c. 350, § 1; 60 Del. Laws, c. 297, §§ 4, 5; 61 Del. Laws, c. 365, § 7; 67 Del. Laws, c. 123, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 531, § 1; 76 Del. Laws, c. 96, § 1.;



§ 1508. Obtaining jurisdiction over respondent

(a) After the filing of the petition, jurisdiction may be acquired over respondent in any of the following ways:

(1) By issuance of summons by the Clerk of the Family Court, and service thereof by the sheriff upon respondent, by delivering a copy of the summons, petition and any affidavit to respondent personally or by delivering copies thereof to an agent authorized by appointment or by law to receive service of process;

(2) By appearance of respondent, either personally or by executing and filing an appearance document in a form approved by the Court, with or without issuance of summons;

(3) By appearance of counsel for respondent, with or without issuance of summons;

(4) Under a court rule not inconsistent with this section.

(b) If the petition avers that it is unlikely that jurisdiction can be acquired over respondent except by mailing and publication, or by publication only, whether respondent is a resident or a nonresident of this State, jurisdiction may be acquired over respondent by mailing and publication, or by publication only, under subsection (d) of this section.

(c) If an effort has been made unsuccessfully to obtain jurisdiction over respondent as provided in subsection (a) of this section, then jurisdiction may be acquired over respondent by mailing and publication, or by publication only, under subsection (d) of this section.

(d) When service is to be made upon respondent by mailing and publication, the Clerk of the Family Court shall:

(1) Send a copy of the summons, petition and any affidavit to respondent by registered or certified mail, return receipt requested, to the address that petitioner had averred it is most likely that mail will be received by respondent; and

(2) Cause a notice in the form prescribed by subsection (e) of this section to be published once in a newspaper of general circulation in the county where the action is pending.

If petitioner has averred that he or she knows of no address where it is most likely that mail will be received by respondent there shall be no mailing.

No further notice shall be required unless the Court, deeming the circumstances exceptional, requires further notice.

(e) The form of notice shall be as follows:

TO: (John R. Doe), Respondent

FROM: CLERK OF THE FAMILY COURT, (NEW CASTLE) COUNTY, DELAWARE

(Mary C. Doe), petitioner, has brought suit against you for divorce (or annulment) in the Family Court of the State of Delaware in and for (New Castle) County, in Civil Action No......., 20......If you do not serve a response to the petition on petitioner's attorney (John C. Dodge, 400 Delaware Avenue, Wilmington, Delaware) within 20 days after the day of publication of this notice as required by statute, the action will be tried without further notice by the Family Court in (Wilmington).

(f) When the petition avers that respondent is a resident of this State, the summons shall be delivered to an officer for service in the county where it appears most likely that service can be effected on respondent.

(g) The expense of mailing and publication shall be taxed as part of the costs of the case.

(h) Original process, whether an original, alias or pluries writ, is returnable 20 days after the issuance of the writ, except that the Court by rule, or by order after application for cause shown, may provide that the writ be returnable sooner or later.

24 Del. Laws, c. 221, § 10; Code 1915, § 3013; Code 1935, § 3506; 43 Del. Laws, c. 205, § 1; 13 Del. C. 1953, § 1512; 58 Del. Laws, c. 349, § 10; 59 Del. Laws, c. 350, § 1; 60 Del. Laws, c. 297, §§ 6-9; 70 Del. Laws, c. 186, § 1.;



§ 1509. Preliminary injunction; interim orders pending final hearing

(a) Upon the filing of a petition for divorce or annulment, a preliminary injunction shall be issued against both parties to the action, enjoining them from:

(1) Transferring, encumbering, concealing or in any way disposing of any property except in the usual course of business or for the necessities of life, and requiring the parties to notify the other of any proposed extraordinary expenditures and to account to the Court for all extraordinary expenditures after the preliminary injunction becomes effective; provided, however, that:

a. Subject to the provisions of paragraph (a)(1) of this section, this section shall not preclude a party from taking any action which will affect the disposition of property as a result of such party's death. Such action shall be effective upon written notice (hereinafter the "Notice") to the other party to the divorce or annulment proceeding.

b. If a party dies before entry of a final decree of divorce or annulment, any action affecting the disposition of property as a result of the party's death, which was taken by the party after a preliminary injunction under this section was issued, shall be voidable, to the extent deemed appropriate, in the discretion of a court of competent jurisdiction, unless the parties have otherwise agreed in writing.

c. If any party to a divorce or annulment proceeding dies between the time of entry of the final decree of divorce or annulment and the final resolution of all pending ancillary issues, then:

1. In the case of "marital property," as that term is defined in § 1513(b) of this title, there shall be a rebuttable presumption that the interests of a former spouse in such property shall be superior to the interests of any third-party claimant, payee or beneficiary in such property; and

2. In the case of property that is not "marital property," as that term is defined in § 1513(b) of this title, there shall be a rebuttable presumption that the interests of any third-party claimant, payee or beneficiary in such property shall be superior to the interests of the former spouse in such property.

d. For purposes of this subsection:

1. The Notice shall include a description of all property that will be affected in the event of the party's death, including specific contact information for the individuals or entities who will administer any property that will be affected, including, but not limited to, any trustees, individuals, or other entities administering insurance, accounts or property interests governed by transfer on death provisions, annuities, individual retirement accounts, stock options and qualified or nonqualified employee benefit plans;

2. The Notice shall include language similar to the following: "This Notice is being given to you as required under subsection (a)(1) of Section 1509 of Title 13 of the Delaware Code"; and

3. The Notice shall be delivered to the other party in any manner, including, but not limited to, certified or registered mail, to the last known address of the other party or the other party's attorney in the divorce or annulment proceeding. Said notice shall be effective on the first to occur of the date of delivery or, in the case of delivery by certified or registered mail, the date of the first attempted delivery;

e. Notice shall be required under this subsection for the purpose of allowing the party receiving the Notice an opportunity to:

1. Protect that party's rights under paragraphs (a)(1)a. and c. of this section in the event of the death of the other party to the divorce or annulment proceeding.

2. Take action to dispose of property under such party's control as a result of his or her death as authorized under this section.

(2) Molesting or disturbing the peace of the other party;

(3) Removing any natural or adopted child of the parties then residing in Delaware from the jurisdiction of this Court without the prior written consent of the parties or the permission of the Court;

(4) Utilizing credit cards or otherwise incurring any debt for which the other party is or may be liable except in connection with the marital litigation or necessities of life for the benefit of the party or the parties' minor children.

The preliminary injunction shall be effective against the petitioner upon the filing of the petition for divorce or annulment. The preliminary injunction shall be effective against the respondent upon the first to occur of the following: service of a copy of the petition; the entry of appearance by the respondent or an attorney for the respondent; the filing of a responsive pleading in the action by the respondent or an attorney for the respondent; or any other written acknowledgment of the filing of the petition for divorce or annulment by the respondent or the respondent's attorney.

(b) Petitioner in the petition for divorce or annulment, or by motion filed simultaneously with the petition, or either party by motion filed after the filing of the petition, may move for 1 or more of the following interim orders:

(1) For temporary alimony for himself or herself;

(2) Restraining a party from transferring, encumbering, concealing, or in any way disposing of any property except in the usual course of business, for the necessities of life, or as authorized under paragraph (a)(1) of this section and, if so restrained, requiring that party to notify the moving party of any proposed extraordinary expenditures and to account to the Court for all extraordinary expenditures made after the order is issued;

(3) Enjoining a party from molesting or disturbing the peace of the other party;

(4) Excluding a party from the family home or from the home of the other party even though such party has a legal or equitable interest in the same, upon a showing that physical or emotional harm might otherwise result;

(5) Requiring a party to make available to his or her spouse designated personal property and/or fixtures, even though titled in such party's name alone or jointly with someone else, upon such terms and conditions as the Court may impose;

(6) Requiring 1 party to pay such sum to the other party as deemed necessary to defray the other party's expenses in conducting the proceedings;

(7) For support of a child under Chapter 5 of this title;

(8) For custody and/or visitation of a child under Chapter 7 of this title.

(c) A motion shall be accompanied by an affidavit setting forth the factual basis for the motion and any amounts of money requested. The Court may issue any of the above orders solely or collectively without requiring notice to the other party only if it finds on the basis of the moving affidavit or other evidence that irreparable injury would result to the moving party if an order were not issued until the time for responding has elapsed.

(d) Where appropriate under the facts and law, relief afforded a party under paragraphs (b)(1), (3), (4) and/or (5) of this section may be continued and/or included in the relief granted under § 1518(b) of this title.

Code 1915, § 3015; Code 1935, § 3508; 13 Del. C. 1953, § 1530; 59 Del. Laws, c. 350, § 1; 61 Del. Laws, c. 365, §§ 8, 9; 63 Del. Laws, c. 74, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 426, §§ 1-3.;



§ 1510. Enforcement of interim orders

Whenever there is exhibited to any duly authorized sheriff, constable or police officer a certified copy of an order issued by the Court in an action for divorce, or annulment, enjoining any person from threatening, beating, striking, assaulting any other person, or requiring the person to remove himself or herself from certain premises and to refrain from loitering, entering or remaining near the premises thereafter and the copy of the order shows under signature of the person so serving that a copy of the order has been properly served upon the person named in the order and the person named commits an apparent violation of its terms, it shall be the duty of the sheriff, constable or police officer to take him or her immediately before the Court issuing the order or if that Court is not in session then to the nearest jail until bail is fixed and provided or until the convening of its next session, to await further action for the violation.

59 Del. Laws, c. 350, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1511. Response; counterclaim; prayers; reply to counterclaim

(a) Respondent may file a verified response, move or otherwise plead in answer to the petition, and may counterclaim for divorce or annulment against petitioner, within 20 days after personal service, receipt of service by mail, appearance personally or by counsel, or the date of publication of notice.

(b) Respondent may seek an award of interim relief under § 1509 of this title, alimony where appropriate under § 1512 of this title, disposition of property, attorney's fees, resumption of former name or any other relief available to a petitioner.

(c) Petitioner may reply, move or otherwise plead in response to a counterclaim for divorce or annulment within 20 days after service of the counterclaim.

(d) For good cause shown, the Court may extend the time stipulated for responding to the petition or a counterclaim.

(e) In any case where there are living children of the marriage, the respondent shall submit with the response, or other responsive pleading, an affidavit signed by the respondent showing that the respondent has read or been advised of the children's rights set forth in § 1507(g) of this title, which rights shall be set forth in full in said affidavit.

13 Del. C. 1953, § 1504; 58 Del. Laws, c. 349, § 4; 59 Del. Laws, c. 350, § 1; 61 Del. Laws, c. 365, § 10; 67 Del. Laws, c. 123, § 2.;



§ 1512. Alimony in divorce and annulment actions; award; limitations

(a) The Court may award interim alimony to a dependent party during the pendency of an action for divorce or annulment.

(b) A party may be awarded alimony only if he or she is a dependent party after consideration of all relevant factors contained in subsection (c) of this section in that he or she:

(1) Is dependent upon the other party for support and the other party is not contractually or otherwise obligated to provide that support after the entry of a decree of divorce or annulment;

(2) Lacks sufficient property, including any award of marital property made by the Court, to provide for his or her reasonable needs; and

(3) Is unable to support himself or herself through appropriate employment or is the custodian of a child whose condition or circumstances make it appropriate that he or she not be required to seek employment.

(c) The alimony order shall be in such amount and for such time as the Court deems just, without regard to marital misconduct, after consideration of all relevant factors, including, but not limited to:

(1) The financial resources of the party seeking alimony, including the marital or separate property apportioned to him or her, and his or her ability to meet all or part of his or her reasonable needs independently;

(2) The time necessary and expense required to acquire sufficient education or training to enable the party seeking alimony to find appropriate employment;

(3) The standard of living established during the marriage;

(4) The duration of the marriage;

(5) The age, physical and emotional condition of both parties;

(6) Any financial or other contribution made by either party to the education, training, vocational skills, career or earning capacity of the other party;

(7) The ability of the other party to meet his or her needs while paying alimony;

(8) Tax consequences;

(9) Whether either party has foregone or postponed economic, education or other employment opportunities during the course of the marriage; and

(10) Any other factor which the Court expressly finds is just and appropriate to consider.

(d) A person shall be eligible for alimony for a period not to exceed 50% of the term of the marriage with the exception that if a party is married for 20 years or longer, there shall be no time limit as to his or her eligibility; however, the factors contained in subsection (c) of this section shall apply and shall be considered by the Court.

(e) Any person awarded alimony has a continuing affirmative obligation to make good faith efforts to seek appropriate vocational training, if necessary, and employment unless the Court specifically finds, after a hearing, that it would be inequitable to require a person awarded alimony to do so:

(1) At any time, due to

a. A severe and incapacitating mental or physical illness or disability or

b. His or her age, or

(2) Immediately, after consideration of the needs of a minor child or children living with him or her.

(f) A party who has in writing before, during or after the marriage waived or released his or her right to alimony shall have no remedy under this section.

(g) Unless the parties agree otherwise in writing, the obligation to pay future alimony is terminated upon the death of either party or the remarriage or cohabitation of the party receiving alimony. As used in this section, "cohabitation" means regularly residing with an adult of the same or opposite sex, if the parties hold themselves out as a couple, and regardless of whether the relationship confers a financial benefit on the party receiving alimony. Proof of sexual relations is admissible but not required to prove cohabitation. A party receiving alimony shall promptly notify the other party of his or her remarriage or cohabitation.

13 Del. C. 1953, § 1537; 57 Del. Laws, c. 540, § 2; 59 Del. Laws, c. 350, § 1; 61 Del. Laws, c. 365, § 11; 62 Del. Laws, c. 168, § 2; 66 Del. Laws, c. 414, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1513. Disposition of marital property; imposition of lien; insurance policies

(a) In a proceeding for divorce or annulment, the Court shall, upon request of either party, equitably divide, distribute and assign the marital property between the parties without regard to marital misconduct, in such proportions as the Court deems just after considering all relevant factors including:

(1) The length of the marriage;

(2) Any prior marriage of the party;

(3) The age, health, station, amount and sources of income, vocational skills, employability, estate, liabilities and needs of each of the parties;

(4) Whether the property award is in lieu of or in addition to alimony;

(5) The opportunity of each for future acquisitions of capital assets and income;

(6) The contribution or dissipation of each party in the acquisition, preservation, depreciation or appreciation of the marital property, including the contribution of a party as homemaker, husband, or wife;

(7) The value of the property set apart to each party;

(8) The economic circumstances of each party at the time the division of property is to become effective, including the desirability of awarding the family home or the right to live therein for reasonable periods to the party with whom any children of the marriage will live;

(9) Whether the property was acquired by gift, except those gifts excluded by paragraph (b)(1) of this section;

(10) The debts of the parties; and

(11) Tax consequences.

(b) For purposes of this chapter only, "marital property" means all property acquired by either party subsequent to the marriage except:

(1) Property acquired by an individual spouse by bequest, devise or descent or by gift, except gifts between spouses, provided the gifted property is titled and maintained in the sole name of the donee spouse, or a gift tax return is filed reporting the transfer of the gifted property in the sole name of the donee spouse or a notarized document, executed before or contemporaneously with the transfer, is offered demonstrating the nature of the transfer.

(2) Property acquired in exchange for property acquired prior to the marriage;

(3) Property excluded by valid agreement of the parties; and

(4) The increase in value of property acquired prior to the marriage.

(c) All property acquired by either party subsequent to the marriage is presumed to be marital property regardless of whether title is held individually or by the parties in some form of co-ownership such as joint tenancy, tenancy in common or tenancy by the entirety. The presumption of marital property is overcome by a showing that the property was acquired by a method listed in paragraphs (b)(1) through (4) of this section. Property transferred by gift from 1 spouse to the other during the marriage is marital property.

(d) The Court may also impose a lien or charge upon the marital property assigned to a party as security for the payment of alimony or other allowance or award for the other party.

(e) The Court may also direct the continued maintenance and beneficiary designations of existing policies insuring the life of either party. The Court's power under this subsection shall extend only to policies originally purchased during the marriage and owned by or within the effective control of either party.

(f) The Court may order a party to execute and deliver any deed, document or other paper necessary to effectuate an order entered under this chapter, and if the party so ordered fails to do what he or she has been ordered to do, the Court, in addition to any penalty or sanction it may decide to impose upon that party for such disobedience, may direct the Clerk of the Court to do what the party was ordered to do, and such performance by the Clerk shall be as effective as the performance of the party would have been.

24 Del. Laws, c. 221, §§ 15, 16; 25 Del. Laws, c. 213, § 4; Code 1915, §§ 3018, 3019; Code 1935, §§ 3511, 3512; 13 Del. C. 1953, § 1531; 57 Del. Laws, c. 540, § 1; 59 Del. Laws, c. 350, § 1; 61 Del. Laws, c. 365, §§ 12, 13; 66 Del. Laws, c. 246, §§ 1-4; 69 Del. Laws, c. 55, §§ 1-3; 70 Del. Laws, c. 186, § 1.;



§ 1514. Resumption of maiden or former name

The Court, upon the request of a party by pleading or motion, may order that such party resume a maiden or former name.

24 Del. Laws, c. 221, § 25; Code 1915, § 3028; Code 1935, § 3521; 13 Del. C. 1953, § 1536; 58 Del. Laws, c. 349, § 12; 59 Del. Laws, c. 350, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 254, § 2.;



§ 1515. Attorneys' fees

The Court from time to time after considering the financial resources of both parties may order a party to pay all or part of the cost to the other party of maintaining or defending any proceeding under this title and for attorneys' fees, including sums for legal services rendered and costs incurred prior to the commencement of the proceeding or after the entry of judgment. The Court may order that the amount be paid directly to the attorney, who may enforce the order in his or her name.

Code 1915, § 3015; Code 1935, § 3508; 13 Del. C. 1953, § 1530; 59 Del. Laws, c. 350, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1516. Hearings; use of masters; impoundment; assignment of counsel

(a) All hearings and trials shall be private, but for reasons appearing sufficient to the Court any hearing or trial may be opened to any person who has a direct and legitimate interest in the particular case, or a legitimate educational or research interest in the work of the Court.

(b) A judge or commissioner, sitting without a jury, shall conduct all hearings and trials where there is a contest, and in those proceedings that are uncontested.

(c) Whenever it seems appropriate, in the interest of justice, the Court may designate a disinterested attorney to defend, or otherwise participate in, a proceeding before the Court, and a fee for such attorney shall be taxed as part of the costs.

(d) No record or evidence in any case shall be impounded or access thereto refused.

13 Del. C. 1953, §§ 1505-1507; 58 Del. Laws, c. 349, §§ 5-7; 59 Del. Laws, c. 350, § 1; 60 Del. Laws, c. 333, § 5; 61 Del. Laws, c. 365, § 14; 76 Del. Laws, c. 59, § 1.;



§ 1517. Contested and noncontested petitions; opportunity for counseling; review of record; disposition of prayers for relief

(a) Whenever the petition for divorce or annulment is not contested by respondent, the allegations thereof are presumed to be accurate and true, and the Court shall rule upon the petition either after a hearing at which only petitioner need testify, or without a hearing after the submission of a request for finalization and affidavit which reaffirms the petition and verifies service of process and military status of the respondent. If petitioner's testimony or the affidavit fails to support the petition in any essential respect, the Court may deny the petition or require corroborating testimony or other evidence before ruling thereon.

(b) In contested cases, after a hearing the Court shall:

(1) Rule upon the petition; or

(2) Continue the matter with the consent of both parties for further hearing not more than 60 days later so that the parties may seek counseling, either with a qualified private counselor or an accredited counseling agency, public or private. No party who objects shall be forced to submit to counseling, and all counseling or interviews shall be confidential and privileged and only the fact that further efforts at reconciliation are impractical or not in the interest of the parties shall be reported to the Court. At the adjourned hearing the Court shall finally determine whether the marriage is irretrievably broken.

(c) Before entering a decree the Court shall review the record to determine that:

(1) The averments of the petition satisfy § 1504(a), § 1505 or § 1506, and § 1507 of this title;

(2) Jurisdiction has been acquired over respondent under § 1508 of this title;

(3) In uncontested cases, whether the time for respondent to file a responsive pleading has expired;

(4) The parties to a divorce proceeding have continued to be separated since the commencement of this action, except as § 1505(e) of this title may apply;

(5) A certified copy of the parties' marriage record has been filed; and

(6) The affidavit of nonmilitary service, wherever required by federal statute, has been filed.

(d) Where either party has requested property disposition, alimony or other relief provided for in this title, and a decree of divorce or annulment shall be entered, or if such a decree is refused and, nevertheless, the Court deems it appropriate to enter an order concerning some or all of the relief requested, the Court shall finally determine such requests for relief.

59 Del. Laws, c. 350, § 1; 61 Del. Laws, c. 365, §§ 15-17; 74 Del. Laws, c. 254, § 1.;



§ 1518. Decree in divorce or annulment proceedings; costs; notice of entry; effect on mentally incompetent spouse; effect on subsequent petitions; temporary alimony

(a) A decree granting or denying a petition for divorce or annulment is final when entered, subject to the right of appeal. An appeal that does not challenge the decree of divorce or annulment, but challenges only rulings with respect to relief awarded under other sections of this chapter, or other matters incidental or collateral to such decree, shall not delay the finality of the decree of divorce or annulment, and the parties may remarry while the appeal is pending.

(b) Whenever the Court enters a decree granting a petition for divorce or annulment, a certified copy of such decree shall be made available to the parties within 30 days after such ruling; but following a contested proceeding, such a copy of the decree shall only be made available to the parties 30 days after such ruling, and after the furnishing of such proof as the Court may require that no appeal challenging the decree of divorce or annulment is pending.

(c) In the decree granting or denying a petition for divorce or annulment, or by separate order or orders preceding or following such decree, the Court shall dispose of all other prayers for relief, where appropriate under the facts and law; but an application for such relief and a hearing thereon must be presented in the petition or response, or by motion after notice to the other party prior to the entry or denial of such decree.

(d) Court costs, including any fee for the services of an attorney allowed by the Court, shall be taxed by the Court at or about the time of the granting or denial of the decree of divorce or annulment, at the time of disposition of other prayers for relief in accordance with subsection (c) of this section, following the disposition of an appeal, or at such other time or times as the Court may deem appropriate.

(e) The Clerk of the Family Court shall give notice of the entry of a decree of divorce or annulment:

(1) If the marriage is registered in this State, to the clerk of the peace of the county where the marriage is registered and such clerk shall enter the fact of divorce or annulment in his or her records; or

(2) If the marriage is registered in another jurisdiction, to the appropriate official of that jurisdiction, with the request that he or she enter the fact of divorce or annulment in the appropriate record.

(f) No decree that may enter shall relieve a spouse from any obligation imposed by law as a result of the marriage for the support or maintenance of a spouse adjudicated to be mentally incompetent prior to the decree, unless such spouse has sufficient property or means of support.

(g) A decree denying a petition for divorce or annulment shall not foreclose a subsequent petition for such relief if the subsequent petition involves factual or legal premises not directly or by necessary implication decided by the decree on the former petition.

(h) [Repealed.]

24 Del. Laws, c. 221, §§ 22, 23; 25 Del. Laws, c. 213, § 6; Code 1915, §§ 3025, 3026; Code 1935, §§ 3518-3519A; 46 Del. Laws, c. 230, §§ 1, 2; 47 Del. Laws, c. 191, § 1; 13 Del. C. 1953, §§ 1533, 1534, 1553; 58 Del. Laws, c. 349, § 11; 59 Del. Laws, c. 350, § 1; 60 Del. Laws, c. 297, § 10; 61 Del. Laws, c. 204, § 2; 61 Del. Laws, c. 365, §§ 18-21; 62 Del. Laws, c. 168, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 54; 76 Del. Laws, c. 107, § 1.;



§ 1519. Modification or termination of decree or order; termination of alimony; enforcement of alimony order

(a) A decree or separate order entered under § 1518 of this title may be modified or terminated only as follows:

(1) Support for a child, only as provided in Chapter 5 of this title, or otherwise;

(2) Custody and/or visitation of a child, only as provided in Chapter 7 of this title, or otherwise;

(3) Property disposition, only upon a showing of circumstances that would justify the opening or vacation of a judgment under the Rules of the Superior Court of this State;

(4) Alimony or any other relief awarded, only upon a showing of real and substantial change of circumstances.

(b) Unless otherwise agreed by the parties in writing and expressly provided in the decree, the obligation to pay future alimony is terminated upon the death of either party or the remarriage of the party receiving alimony.

(c) Any alimony order entered pursuant to § 1512 of this title shall be enforced in this State exclusively by the Family Court in the county wherein the respondent resides or is found, or in the county where petitioner resides if respondent does not reside and cannot be found in this State, regardless of whether such petitioner was the petitioner or the respondent in the divorce action, and such Family Court, on proper showing of either of such petitioner or such respondent or on its own motion, may modify or terminate support obligations formerly decreed by the Superior Court.

59 Del. Laws, c. 350, § 1; 60 Del. Laws, c. 297, §§ 11, 12; 61 Del. Laws, c. 365, § 22.;



§ 1520. Independence of provisions of decree or temporary order

If a party fails to comply with a provision of a decree or temporary order, the obligation of the other party to make alimony payments is not suspended; but he or she may move the Court to grant an appropriate order.

59 Del. Laws, c. 350, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1521. Decrees of courts of other states and countries

Full faith and credit shall be given in all the courts of this State to a decree of divorce or annulment of marriage by a court of competent jurisdiction in another state, territory or possession of the United States. Nothing herein contained shall be construed to limit the power of any court of this State to give such effect to a decree of divorce or annulment by a court of a foreign country as may be justified by the rules of international comity.

24 Del. Laws, c. 221, § 28; Code 1915, § 3032; Code 1935, § 3525; 45 Del. Laws, c. 225, § 1; 13 Del. C. 1953, § 1511; 59 Del. Laws, c. 350, § 1.;



§ 1522. Procedural rights

(a) All parties to any of the proceedings brought pursuant to this chapter shall possess all the procedural rights which those parties would have heretofore possessed in any of the proceedings brought pursuant to this chapter in the Superior Court of this State including but not limited to the following:

(1) Right to institute and retain complete control of the suit;

(2) Right to select counsel;

(3) Right to appeal to the Supreme Court of this State on the record from interlocutory or final orders for judgment; such appeal shall be in the form and manner provided by the rules of the Supreme Court.

(b) A complete record shall be made of all proceedings in which testimony is taken under this section by a court stenographer, tape recorder or other device which method shall be at the discretion of the Court.

60 Del. Laws, c. 297, § 13; 67 Del. Laws, c. 151, § 1.;



§ 1523. Time for appeal

No appeal from an interim or final decree, judgment or order entered pursuant to this chapter shall be received or entertained unless the praecipe, notice of appeal or other document or documents required for the appeal is or are duly filed with the proper appellate court within 30 days after the date of the same.

61 Del. Laws, c. 365, § 23.;






CHAPTER 17. DOMICILE

§ 1701. Adult

Any person of the age of 21 years, being a citizen of this or any other state of the United States, and who has lived for 2 successive years in this State, and, for the purpose of determining domicile in any county of the State, has lived for 1 year in such county, and who has, during that time, maintained oneself and one's family, shall be held to have acquired a legal domicile therein.

40 Del. Laws, c. 209, § 1; Code 1935, § 1132; 13 Del. C. 1953, § 1701; 70 Del. Laws, c. 186, § 1.;



§ 1702. Married woman

Repealed by 63 Del. Laws, c. 439, § 1, effective July 23, 1982.;



§ 1703. , 1704. Legitimate children; illegitimate children

Repealed by 74 Del. Laws, c. 136, § 1, effective Jan. 1, 2004.;






CHAPTER 19. UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

Subchapter I General Provisions

§ 1901. Short title

This chapter may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act."

73 Del. Laws, c. 426, § 1.;



§ 1902. Definitions

As used in this chapter:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained 18 years of age.

(3) "Child custody determination" means a judgment, decree or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under subchapter III of this chapter.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means the Family Court of the State.

(7) "Home State" means the state in which a child lived with a parent or a person acting as a parent for at least 6 consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than 6 months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(8) "Initial determination" means the first child custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this chapter.

(10) "Issuing State" means the state in which a child custody determination is made.

(11) "Modification" means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation, or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

a. Has physical custody of the child or has had physical custody for a period of 6 consecutive months, including any temporary absence, within 1 year immediately before the commencement of a child custody proceeding; and

b. Has been awarded legal custody by a court or claims a right to legal custody under the law of this State.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United State Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or band, or Alaska Native village, which is recognized by federal law or formally acknowledged by a state.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

73 Del. Laws, c. 426, § 1.;



§ 1903. Proceedings governed by other law

This chapter does not govern a termination of parental rights proceeding related to an adoption proceeding brought by a licensed Delaware agency or an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

73 Del. Laws, c. 426, § 1; 74 Del. Laws, c. 94, § 1.;



§ 1904. Application to Indian tribes

(a) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of the state shall treat a tribe as if it were a state of the United States for the purpose of applying subchapters I and II of this chapter.

(c) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under subchapter III of this chapter.

73 Del. Laws, c. 426, § 1.;



§ 1905. International application

(a) A court of this State shall treat a foreign country as if it were a state of the United States for the purpose of applying subchapters I and II of this chapter.

(b) Except as otherwise provided in subsection (c) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under subchapter III of this chapter.

(c) A court of this State need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.

73 Del. Laws, c. 426, § 1.;



§ 1906. Effect of child custody determination

A child custody determination made by a court of this State that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this State or notified in accordance with § 1908 of this chapter or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

73 Del. Laws, c. 426, § 1.;



§ 1907. Priority

If a question of existence or exercise of jurisdiction under this chapter is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

73 Del. Laws, c. 426, § 1.;



§ 1908. Notice to persons outside State

(a) Notice required for the exercise of jurisdiction when a person is outside this State may be given in a manner prescribed by the law of this State for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this State or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

73 Del. Laws, c. 426, § 1.;



§ 1909. Appearance and limited immunity

(a) A party to a child custody proceeding, including a modification proceeding or a petitioner or respondent in a proceeding to enforce or register a child custody determination is not subject to personal jurisdiction in this State for another proceeding or purpose solely by reason of having participated or of having been physically present for the purpose of participating in the proceeding.

(b) A person who is subject to personal jurisdiction in this State on a basis other than physical presence is not immune from service of process in this State. A party present in this State who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this State.

73 Del. Laws, c. 426, § 1.;



§ 1910. Communication between courts

(a) A court of this State may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) The court may allow the parties to participate in the communication. If the parties do not participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c) of this section, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

73 Del. Laws, c. 426, § 1.;



§ 1911. Taking testimony in another state

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this State for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this State may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this State shall cooperate with courts of other States in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

73 Del. Laws, c. 426, § 1.;



§ 1912. Cooperation between courts; preservation of records

(a) A court of this State may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this State a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this State may hold a hearing or enter an order described in subsection (a) of this section.

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) of this section may be assessed against the parties according to the law of this State.

(d) A court of this State shall preserve the pleadings, findings, orders and decrees with respect to a child custody proceeding until the child attains 18 years of age. A record of any hearing and evidence admitted at any hearing shall be retained for 5 years. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of the records.

73 Del. Laws, c. 426, § 1.;






Subchapter II Jurisdiction

§ 1920. Initial child custody jurisdiction

(a) Except as otherwise provided in § 1923 of this title, a court of this State has jurisdiction to make an initial child custody determination only if:

(1) This State is the home state of the child on the date of the commencement of the proceeding or was the home state of the child within 6 months before the commencement of the proceeding and the child is absent from this State but a parent or person acting as a parent continues to live in this State;

(2) A court of another state does not have jurisdiction under paragraph (1) of this subsection, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this State is the more appropriate forum under § 1926 or § 1927 of this title; and

a. The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this State other than mere physical presence; and

b. Substantial evidence is available in this State concerning the child's care, protection, training, and personal relationships;

(3) All courts having jurisdiction under paragraph (1) or (2) of this subsection have declined to exercise jurisdiction on the ground that a court of this State is the more appropriate forum to determine the custody of the child under § 1926 or § 1927 of this title; or

(4) No court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2) or (3) of this subsection.

(b) Subsection (a) of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this State.

(c) Physical presence of or personal jurisdiction over a party or a child is not necessary or sufficient to make a child custody determination.

73 Del. Laws, c. 426, § 1.;



§ 1921. Exclusive, continuing jurisdiction

(a) Except as otherwise provided in § 1923 of this title, a court of this State which has made a child custody determination consistent with § 1920 or § 1922 of this title has exclusive, continuing jurisdiction over the determination until:

(1) A court of this State determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this State and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this State or a court of another state determines that the child, the child's parents and any person acting as a parent do not presently reside in this State.

(b) A court of this State which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under § 1920 of this title.

73 Del. Laws, c. 426, § 1.;



§ 1922. Jurisdiction to modify determination

Except as otherwise provided in § 1923 of this title, a court of this State may not modify a child custody determination made by a court of another state unless a court of this State has jurisdiction to make an initial determination under § 1920(a)(1) or (2) of this title and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under § 1921 of this title or that a court of this State would be a more convenient forum under § 1926 of this title; or

(2) A court of this State or a court of the other state determines that the child, the child's parents and any person acting as a parent do not presently reside in the other state.

73 Del. Laws, c. 426, § 1.;



§ 1923. Temporary emergency jurisdiction

(a) A court of this State has temporary emergency jurisdiction if the child is present in this State and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction under §§ 1920-1922 of this title a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under §§ 1920-1922 of this title. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under §§ 1920-1922 of this title, a child custody determination made under this section becomes a final determination if it so provides and this State becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this chapter, or a child custody proceeding has been commenced in a court of a state having jurisdiction under §§ 1920-1922 of this title, any order issued by a court of this State under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under §§ 1920-1922 of this title. The order issued in this State remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this State which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in or a child custody determination has been made by a court of a state having jurisdiction under §§ 1920-1922 of this title, shall immediately communicate with the other court. A court of this State which is exercising jurisdiction pursuant to §§ 1920-1922 of this title, upon being informed that a child custody proceeding has been commenced in or a child custody determination has been made by a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

73 Del. Laws, c. 426, § 1.;



§ 1924. Notice; opportunity to be heard; joinder

(a) Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of § 1908 of this title must be given to all persons entitled to notice under the law of this State as in child custody proceedings between residents of this State, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This chapter does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by the law of this State as in child custody proceedings between residents of this State.

73 Del. Laws, c. 426, § 1.;



§ 1925. Simultaneous proceedings

(a) Except as otherwise provided in § 1923 of this title, a court of this State may not exercise its jurisdiction under this subchapter if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this State is a more convenient forum under § 1926 of this title.

(b) Except as otherwise provided in § 1923 of this title, a court of this State, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to § 1928 of this title. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this State shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this State is a more appropriate forum, the court of this State shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this State shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.

73 Del. Laws, c. 426, § 1.;



§ 1926. Inconvenient forum

(a) A court of this State which has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this State shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) The length of time the child has resided outside this State;

(3) The distance between the court in this State and the court in the state that would assume jurisdiction;

(4) The relative financial circumstances of the parties;

(5) Any agreement of the parties as to which state should assume jurisdiction;

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this State determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this State may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

73 Del. Laws, c. 426, § 1.;



§ 1927. Jurisdiction declined by reason of conduct

(a) Except as otherwise provided in § 1923 of this title, if a court of this State has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under §§ 1920-1922 of this title determines that this State is a more appropriate forum under § 1926 of this title; or

(3) No court of any other state would have jurisdiction under the criteria specified in §§ 1920-1922 of this title.

(b) If a court of this State declines to exercise its jurisdiction pursuant to subsection (a) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under §§ 1920-1922 of this title.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this State unless authorized by law other than this chapter.

73 Del. Laws, c. 426, § 1.;



§ 1928. Information to be submitted to court

(a) Subject to the rules of the court, in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last 5 years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number and the date of the child custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of or visitation with the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in paragraphs (a)(1)-(3) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice.

73 Del. Laws, c. 426, § 1.;



§ 1929. Appearance of parties and child

(a) In a child custody proceeding in this State, the court may order a party to the proceeding who is in this State to appear before the court in person with or without the child. The court may order any person who is in this State and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is desired by the court is outside this State, the court may order that a notice given pursuant to § 1908 of this title include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this State is directed to appear under subsection (b) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

73 Del. Laws, c. 426, § 1.;






Subchapter III Enforcement

§ 1930. Definitions

In this subchapter:

(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

73 Del. Laws, c. 426, § 1.;



§ 1931. Enforcement under Hague Convention

Under this subchapter a court of this State may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

73 Del. Laws, c. 426, § 1.;



§ 1932. Duty to enforce

(a) A court of this State shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b) A court of this State may utilize any remedy available under other law of this State to enforce a child custody determination made by a court of another state. The remedies provided in this subchapter are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

73 Del. Laws, c. 426, § 1.;



§ 1933. Temporary visitation

(a) A court of this State which does not have jurisdiction to modify a child custody determination, may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this State makes an order under paragraph (a)(2) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in subchapter II of this chapter. The order remains in effect until an order is obtained from the other court or the period expires.

73 Del. Laws, c. 426, § 1.;



§ 1934. Registration of child custody determination

(a) A child custody determination issued by a court of another state may be registered in this State, with or without a simultaneous request for enforcement, by sending to the court:

(1) A letter or other document requesting registration;

(2) Two copies, including 1 certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided in § 1928 of this title, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a) of this section, the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named pursuant to paragraph (a)(3) of this section and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by paragraph (b)(2) of this section must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this State;

(2) A hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(3) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under subchapter II of this chapter;

(2) The child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under subchapter II of this chapter; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of § 1908 of this title, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

73 Del. Laws, c. 426, § 1.;



§ 1935. Enforcement of registered determination

(a) A court of this State may grant any relief normally available under the law of this State to enforce a registered child custody determination made by a court of another state.

(b) A court of this State shall recognize and enforce, but may not modify, except in accordance with subchapter II of this chapter, a registered child custody determination of a court of another state.

73 Del. Laws, c. 426, § 1.;



§ 1936. Simultaneous proceedings

If a proceeding for enforcement under this subchapter is commenced in a court of this State and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under subchapter II of this chapter, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

73 Del. Laws, c. 426, § 1.;



§ 1937. Expedited enforcement of child custody determination

(a) A petition under this subchapter must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known;

(5) Whether relief in addition to the immediate physical custody of the child and attorneys' fees is sought and, if so, the relief sought; and

(6) If the child custody determination has been registered and confirmed under § 1934 of this title, the date and place of registration.

(c) If the petition seeks emergency relief or expedited scheduling, the provisions of Rule 65.2 of the Family Court Civil Procedure Rules shall apply.

73 Del. Laws, c. 426, § 1.;



§ 1938. Service of petition and order

Except as otherwise provided in § 1940 of this title, the petition and order must be served, by any method authorized by law upon respondent and any person who has physical custody of the child.

73 Del. Laws, c. 426, § 1.;



§ 1939. Hearing and order

(a) Unless the court issues a temporary emergency order pursuant to § 1923 of this title, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child custody determination has not been registered and confirmed under § 1934 of this title and that:

a. The issuing court did not have jurisdiction under subchapter II of this chapter;

b. The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under subchapter II of this chapter; or

c. The respondent was entitled to notice, but notice was not given in accordance with the standards of § 1908 of this title, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under § 1934 of this title but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under subchapter II of this chapter.

(b) The court shall award the fees, costs and expenses authorized under § 1941 of this title and may grant additional relief and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this subchapter.

73 Del. Laws, c. 426, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1940. Warrant to take physical custody of child

(a) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is imminently likely to suffer serious physical harm or be removed from this State.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this State, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by § 1937(b) of this title.

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law-enforcement officers to take physical custody of the child immediately; and

(3) Provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this State.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

73 Del. Laws, c. 426, § 1.;



§ 1941. Costs, fees and expenses

(a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorneys' fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs or expenses against a state unless authorized by law other than this chapter.

73 Del. Laws, c. 426, § 1.;



§ 1942. Recognition and enforcement

A court of this State shall accord full faith and credit to an order issued by another state and consistent with this chapter which enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under subchapter II of this chapter.

73 Del. Laws, c. 426, § 1.;



§ 1943. Appeals

An appeal may be taken from a final order in a proceeding under this subchapter in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under § 1923 of this title, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

73 Del. Laws, c. 426, § 1.;









CHAPTER 20. COMMISSION ON FAMILY LAW

§ 2001. Creation

The General Assembly hereby creates a permanent Commission on Family Law.

64 Del. Laws, c. 481, § 1.;



§ 2002. Composition

The Commission shall consist of 16 citizens of the State and shall have at least 2 members from Sussex County and at least 2 members from Kent County. At least 2 of the members of the Commission shall be attorneys licensed to practice law in Delaware, at least 1 member shall be a judge of the Family Court of the State; 2 members shall be members of the House of Representatives, with 1 from each of the 2 major political parties represented in the House; 2 members shall be members of the Senate, with 1 from each of the 2 major political parties represented in the Senate; at least 1 member shall be a pediatrician licensed to practice in this State, at least 1 member shall be a board certified family-practice physician licensed to practice in this State, and at least 1 member shall be a psychologist licensed in this State specializing in the psychology of children when appointed.

64 Del. Laws, c. 481, § 1; 65 Del. Laws, c. 175, §§ 1, 2; 66 Del. Laws, c. 386, § 1; 72 Del. Laws, c. 153, § 1.;



§ 2003. Appointment; terms of office

The members of the Commission shall be appointed jointly by the President Pro Tempore of the Senate and the Speaker of the House of Representatives who shall designate 1 member of the Commission to serve as Chairperson during his or her term of office.

(1) Initial members. — Nine members of the Commission shall be appointed to take office on September 1, 1984. Three of them (including the Chairperson) shall be appointed for a term of 3 years; 3 of them for a term of 2 years and 3 of them for a term of 1 year.

(2) Additional members. — Two additional members shall be appointed to take office September 1, 1985, in order to increase the membership of the Commission from the initial 9 members to 11 members. One of the additional members shall be appointed for a term of 2 years and the other shall be appointed for a term of 3 years.

(3) Subsequent members. — After the initial appointment of members and the additional members of the Commission, the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall appoint sufficient new members of the Commission each year for a 3-year term so that the membership totals 16 citizens. They shall also jointly appoint members of the Commission to complete the remaining portion of the term of a member who has resigned or has been removed from the Commission.

(4) Term of office. — Initial members of the Commission shall serve for the term of office designated in their appointment. Subsequent members shall serve for a term of 3 years. Members of the Commission may be removed by a majority vote in the House and Senate with or without cause.

(5) Officers. — The Chairperson of the Commission shall appoint a Vice-Chairperson and Secretary of the Commission and such other officers of the Commission as the Chairperson deems necessary or desirable to assist the Commission in performing its duties, all to serve at the pleasure of the Chairperson.

(6) Compensation. — No member shall receive any compensation for his or her service on the Commission, but members may be reimbursed from time to time for their expenses in connection with the Commission's activities.

64 Del. Laws, c. 481, § 1; 65 Del. Laws, c. 175, §§ 3, 4; 66 Del. Laws, c. 386, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 153, § 2.;



§ 2004. Purpose; powers; duties

The Commission shall study and evaluate the domestic relations laws of the State and the rules and procedures of the Family Court, review legislation affecting domestic relations law introduced in the General Assembly and Family Court rules and procedures, disseminate information about family law to the citizens of Delaware and engage in such other activities as it may deem appropriate in connection with the study, analysis, review and dissemination of information concerning family law. In furtherance and not in limitation of the foregoing, the Commission may:

(1) Conduct public hearings;

(2) Invite written comments on family law from members of the public;

(3) Review and comment upon legislation affecting family law introduced in the General Assembly at the request of any member of the General Assembly or on its own initiative; and

(4) Publish and disseminate information concerning family law to the public.

The Commission shall meet at least 4 times each year and shall report to the General Assembly its activities and recommendations at least once every year on or before March 15. The Commission shall not engage in the practice of law, shall not give legal advice of any kind to individuals about their rights or responsibilities (other than publishing and disseminating comments about existing or proposed legislation or Family Court rules and procedures) and shall not intervene, directly or indirectly, in any case pending in any court.

64 Del. Laws, c. 481, § 1.;






CHAPTER 21. DOMESTIC VIOLENCE COORDINATING COUNCIL

§ 2101. Creation

The General Assembly hereby creates a permanent Domestic Violence Coordinating Council.

69 Del. Laws, c. 159, § 1.;



§ 2102. Composition

The Council shall consist of the following members:

(1) The Chief Judge of the Family Court;

(2) Two members of the House of Representatives (1 from each caucus) appointed by the Speaker of the House of Representatives.

(3) Two members of the Senate (1 from each caucus) appointed by the President Pro Tempore of the Senate.

(4) The Attorney General;

(5) The Public Defender;

(6) The Secretary of the Department of Safety and Homeland Security;

(7) A representative of the law-enforcement community appointed by the Secretary of the Department of Safety and Homeland Security;

(8) An at-large member representing victims of domestic violence elected by the Council at the first meeting of each calendar year;

(9) A representative of the health care community designated by the Board of Medical Licensure and Discipline;

(10) The President Judge of the Superior Court;

(11) The Commissioner of the Department of Correction;

(12) The Secretary of the Department of Services for Children, Youth and Their Families;

(13) Four at-large members elected by the Council at the first meeting of each calendar year;

(14) An at-large member representing victims of sexual assault elected by the Council at the first meeting of each calendar year; and

(15) A judicial officer from the Court of Common Pleas to be appointed by the Chief Judge of the Court of Common Pleas.

69 Del. Laws, c. 159, § 1; 70 Del. Laws, c. 126, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 44, §§ 1, 2; 72 Del. Laws, c. 66, § 1; 73 Del. Laws, c. 26, §§ 1, 2; 74 Del. Laws, c. 63, §§ 1, 2; 74 Del. Laws, c. 110, § 138; 75 Del. Laws, c. 274, §§ 1, 2; 76 Del. Laws, c. 211, § 1; 77 Del. Laws, c. 102, §§ 1-3; 77 Del. Laws, c. 319, § 1; 79 Del. Laws, c. 166, § 1.;



§ 2103. Purpose; powers; duties

The Council shall:

(1) Continuously study court services and procedures, law-enforcement procedures and protocol, and criminal justice data collection and analysis as it relates to domestic violence;

(2) Effectuate coordination between agencies, departments and the courts with victims of domestic violence and abuse;

(3) Promote effective prevention, intervention and treatment techniques which will be developed based upon research and data collection;

(4) Recommend standards for treatment programs for perpetrators of domestic violence to the Department of Health and Social Services, Department of Services for Children, Youth and Their Families and the Department of Correction;

(5) Review and comment upon legislation relating to domestic violence introduced in the General Assembly at the request of any member of the General Assembly or on its own initiative; and

(6) Improve the response to domestic violence and abuse so as to reduce the incidents thereof.

69 Del. Laws, c. 159, § 1.;



§ 2104. Meetings; quorum; officers; committees; procedure

(a) The Council shall meet at least 4 times per year. Seven members shall constitute a quorum.

(b) The Chairperson shall have the duty to convene and preside over meetings of the Council and prepare an agenda for meetings.

(c) The Chief Judge of the Family Court shall convene the initial meeting of the Council.

(d) At the initial meeting of the Council a Chairperson and Vice Chairperson shall be elected by the Council members. Thereafter, in December of each year, the Council shall elect a Chairperson and Vice Chairperson. The Vice Chairperson's duty shall be to act as chairperson in the absence of the Chairperson.

(e) The Council shall establish committees composed of Council members and other knowledgeable individuals, as it deems advisable, to assist in planning, policy, goal and priority recommendations and developing implementation plans to achieve the purposes of the Council.

(f) The Council shall promulgate rules of procedure governing its operations, provided that they are in accordance with Chapters 100 and 101 of Title 29. Members of the Council may appoint a proxy member only in circumstances under which they:

(1) Will be absent from the State, or

(2) Become physically disabled,

for a time period of 3 months or longer.

(g) The Council shall submit a written report of its activities and recommendations to the Governor, General Assembly and the Chief Justice of the Supreme Court at least once every year on or before September 15.

69 Del. Laws, c. 159, § 1; 70 Del. Laws, c. 126, § 3; 72 Del. Laws, c. 66, § 2; 77 Del. Laws, c. 103, § 1.;



§ 2105. Fatal incident reviews

(a) The Council shall have the power to investigate and review, through a review panel, the facts and circumstances of all deaths and near deaths that occur in Delaware as a result of domestic violence. "Near death" means a victim in serious or critical condition as certified by a physician. This review shall include both homicides and suicides resulting from domestic violence. The Office of the Chief Medical Examiner shall submit to the Council a monthly report within 30 days of the last day of the previous month, of all the homicides and suicides that occurred in Delaware. Reviews may also include cases where the victim suffered a substantial risk of serious physical injury or death. The review of deaths or near deaths involving criminal investigations will be delayed for at least 6 months, and will under no circumstances begin until authorized by the Attorney General's office. Any case involving the death of a minor (any child under the age of 18) related to domestic violence will be reviewed jointly by the appropriate regional panel of the Child Death, Near Death and Stillborn Commission and the domestic violence fatal incident review panel. The death of a minor will only be reviewed by the domestic violence fatal incident review panel where the minor's parents or guardians were involved in an abusive relationship and the minor's death is directly related to that abuse.

(b) There shall be a Fatal Incident Review Team that will be co-chaired by 3 members of the Coordinating Council to be elected by the Council. In addition to the co-chairs, the Review Team shall consist of 7 other core members: the Attorney General or the Attorney General's designee, the Director of the Division of Family Services or the Director's designee, a victim advocate appointed by the Council, the Chief Judge of the Family Court or the Chief Judge's designee, the Chief Magistrate of the Justice of the Peace Courts or the Chief Magistrate's designee, the Director of the Division of Substance Abuse and Mental Health, or the Director's designee and a law-enforcement officer to be appointed by the Delaware Chiefs of Police Council. All members of the Review Team, plus other individuals invited to participate, shall be considered part of the review panel for a particular case or incident. The Review Team shall invite other law-enforcement personnel to serve and participate as full members of a review panel in any case in which a law-enforcement agency has investigated the death or near death under review or any prior domestic violence incident involving the decedent or near death victim. The Review Team may also invite other relevant persons to serve on an ad-hoc basis and participate as full members of the review panel for a particular review. Such persons may include, but are not limited to, individuals with particular expertise that would be helpful to the review panel, representatives from those organizations or agencies that had contact with or provided services to the individual prior to that individual's own death or near death, that individual's abusive partner or family member and/or the alleged perpetrator of the death or near death.

(c) A review panel shall be convened by the co-chairs of the Review Team on an as-needed basis and may also be convened by any 2 other members of the Review Team.

(d) As part of any review, a review panel shall have the power and authority to administer oaths and to compel the attendance of witnesses whose testimony is related to the death or near death under review and the production of records related to the death or near death under review by filing a praecipe for a subpoena, through the office of the Attorney General, with the Prothonotary of any County of this State. Such a subpoena will be effective throughout the State and service of such subpoena will be made by any sheriff. Failure to obey such a subpoena will be punishable according to the Rules of the Superior Court.

(e) Each review panel shall prepare a report, to be maintained by the Review Team, including a description of the incident reviewed, and the findings and recommendations of the review panel.

(f) Findings and recommendations by the panel shall be adopted only upon a 60 percent vote of participating members of the review panel.

(g) The Review Team shall establish rules and procedures to govern each review prior to the first review to be conducted. The Review Team shall issue an annual report to the Domestic Violence Coordinating Council summarizing in an aggregate fashion all findings and recommendations made over the year by each review panel and describing any systemic changes that were effectuated as a result of the panels" work. The report shall not identify the specific case or case review that led to such findings and recommendations.

(h) The review process, and any records created therein, shall be exempt from the provisions of the Freedom of Information Act in Chapter 100 of Title 29. The records of any such review, including all original documents and documents produced in the review process with regard to the facts and circumstances of each death or near death, shall be confidential, shall be used by the Coordinating Council only in the exercise of its proper function and shall not be disclosed. The records and proceedings shall not be available through court subpoena and shall not be subject to discovery. No person who participated in the review nor any member of the Domestic Violence Coordinating Council shall be required to make any statement as to what transpired during the review or information collected during the review. Statistical data and recommendations based on the reviews, however, may be released by the Coordinating Council at its discretion.

(i) Members of the Domestic Violence Coordinating Council, members of the Review Team and members of each review panel, as well as their agents or employees, shall be immune from claims and shall not be subject to any suits, liability, damages or any other recourse, civil or criminal, arising from any act, proceeding, decision or determination undertaken or performed or recommendation made, provided such persons acted in good faith and without malice in carrying out their responsibilities; good faith is presumed until proven otherwise, with the complainant bearing the burden of proving malice or a lack of good faith. No organization, institution or person furnishing information, data, testimony, reports or records to the review panels or the Coordinating Council as part of such an investigation shall, by reason of furnishing such information, be liable in damages or subject to any other recourse, civil or criminal.

70 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 279, §§ 1, 2; 76 Del. Laws, c. 211, § 2; 77 Del. Laws, c. 136, §§ 1-4; 78 Del. Laws, c. 63, §§ 1, 2; 78 Del. Laws, c. 309, § 1.;






CHAPTER 22. DIVISION OF CHILD SUPPORT ENFORCEMENT

§ 2201. Designation of Title IV-D agency

The Division of Child Support Enforcement is hereby established within the Department of Health and Social Services. Said Division shall constitute the IV-D agency authorized under Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.). In addition to the powers and duties described in this chapter, the Division of Child Support Enforcement shall have the power to perform and be responsible for the performance of all duties and functions heretofore vested in the Division of Child Support Enforcement under § 7930 of Title 29 [repealed] and the Bureau of Child Support Enforcement pursuant to Executive Order No. 76, dated June 30, 1975.

71 Del. Laws, c. 216, § 1.;



§ 2202. Powers and duties

The Division of Child Support Enforcement may:

(1) Accept, transfer and expend funds made available by the federal or state government or by another public or private source for the purpose of carrying out this chapter;

(2) Adopt rules, regulations and procedures for the provision of child support services;

(3) Initiate legal and administrative actions necessary to implement this chapter; and

(4) Enter into contracts or agreements necessary to implement this chapter.

71 Del. Laws, c. 216, § 1.;



§ 2203. Title IV-D services

(a) The Division of Child Support Enforcement may provide all services required or authorized by Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), including parent locator services, determination of paternity, establishment of child support and medical support obligations, review and adjustment of child support orders, enforcement of child support, spousal support and medical support orders, and collection and disbursement of child support payments.

(b) The Division of Child Support Enforcement may enter into agreements or contracts with federal, state or other public or private entities or individuals for the purpose of carrying out its duties and responsibilities under federal and state law.

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2204. Support payments

(a) In compliance with federal and state law, the Division of Child Support Enforcement is authorized to receive and disburse support payments made on behalf of each obligee who is a recipient of public assistance, who signs an application to the Division for child support services pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), or who receives child support pursuant to an income withholding order issued by the Court or Division pursuant to § 513 of this title.

(b) In all cases in which the Division is authorized pursuant to subsection (a) of this section to receive and disburse support payments, the Division may administratively change the payee to the Division. Such change shall not occur until the Division has provided prior notice of the change to all parties under the support order and offered an opportunity for any party to contest the change in payee. The Division shall establish procedures for a party to challenge the administrative change in payee.

(c) A child support obligor shall have no right of reimbursement from the Division of Child Support Enforcement for any child support payment received and disbursed by the Division to an obligee who is not a recipient of public assistance.

(d) Notwithstanding any other law, rule or regulation to the contrary, a child support payment shall not be subject to attachment, garnishment or execution.

(e) In all cases in which the Division administratively changes the payee pursuant to subsection (b) of this section, the Division shall provide notice to all parties under the support order of the date of the obligor's final payment at the following times, when applicable:

(1) Six months from the date of the final payment;

(2) Three months from the date of the final payment; and

(3) Upon receipt of the final payment.

(f) The Division shall establish procedures for applying the notice requirements as listed in subsection (e) of this section.

(g) In all cases when a child support wage attachment is in place, the Division shall immediately notify the noncustodial parent's employer to immediately terminate the wage withholding when the parent's child support obligation has been satisfied.

(h) The Division may recoup payments that it has received and disbursed to a payee but which the payee was not entitled to receive under the child support order. The Division shall give prior written notice to the payee of its intent to recoup. The notice shall state the amount the Division intends to recoup and how it was determined, the manner in which the Division intends to recoup the funds, and inform the payee of that payee's right to an administrative hearing prior to any recoupment. If the payee fails to timely request a hearing, recoupment may proceed as described in the notice. The Division may recoup such payments by withholding not more than 10% of each disbursement due to the payee until the Division is reimbursed in full. Except as otherwise provided herein, all hearings and proceedings under this subsection shall be in accordance with the provisions of the Administrative Procedures Act, Chapter 101 of Title 29. Recoupment shall not apply to payments received and disbursed pursuant to the terms of a child support order that is later modified.

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 278, § 2; 73 Del. Laws, c. 342, § 1; 76 Del. Laws, c. 298, § 1.;

§ 2204A Disbursement of support payments.

(a) The Division of Child Support Enforcement may establish a process to transfer support payments electronically to an account designated by the obligee of the support order or to an alternate account that can be accessed by the obligee through an electronic access card. The electronic transfer of support payments shall begin when the Department of Health and Social Services certifies all necessary steps in the process are established and complete.

(b) When the process for electronic transfer of support payments is certified by the Department of Health and Social Services and takes effect, all payments disbursed by the Division to an obligee shall be by electronic transfer of support payments unless the Division grants a hardship exemption. Before the date on which electronic transfer of support payments takes effect, the Division shall provide a notice to each obligee to whom it disburses support payments that includes the following:

(1) That the obligee has 20 days after the date of the notice to complete an authorization for automatic deposit form and return it to the Division, and that if the obligee does not authorize direct deposit, the Division will issue an electronic access card for receipt of support payments unless the obligee claims a hardship exemption as provided herein.

(2) That a request for a hardship exemption must be in writing and include documentation that supports the request.

(3) Information on the use and restrictions associated with the use of an electronic access card.

(c) The Division may disburse a support payment by check if any of the following conditions applies:

(1) Payment by check is necessary to meet federal requirements and electronic transfer is not feasible.

(2) The obligee is involved in legal proceedings that require payments to be sent to a trustee or representative payee.

(3) The obligee has not requested automatic deposit to a designated account of the obligee and has asserted in writing that the use of an electronic access card will create an undue hardship because of a documented physical or mental disability.

(4) Payments on the support account are made so infrequently that the Division determines that disbursement of payments by electronic transfer is impracticable.

(d) The Division may adopt policies to implement the process for payment by electronic process.

(e) For the purposes of this section, "electronic access card" means a stored value card that is issued by the Division and in which support payments are deposited electronically in the same manner as automatic or direct deposit.

77 Del. Laws, c. 277, § 1.;



§ 2204A. Disbursement of support payments

(a) The Division of Child Support Enforcement may establish a process to transfer support payments electronically to an account designated by the obligee of the support order or to an alternate account that can be accessed by the obligee through an electronic access card. The electronic transfer of support payments shall begin when the Department of Health and Social Services certifies all necessary steps in the process are established and complete.

(b) When the process for electronic transfer of support payments is certified by the Department of Health and Social Services and takes effect, all payments disbursed by the Division to an obligee shall be by electronic transfer of support payments unless the Division grants a hardship exemption. Before the date on which electronic transfer of support payments takes effect, the Division shall provide a notice to each obligee to whom it disburses support payments that includes the following:

(1) That the obligee has 20 days after the date of the notice to complete an authorization for automatic deposit form and return it to the Division, and that if the obligee does not authorize direct deposit, the Division will issue an electronic access card for receipt of support payments unless the obligee claims a hardship exemption as provided herein.

(2) That a request for a hardship exemption must be in writing and include documentation that supports the request.

(3) Information on the use and restrictions associated with the use of an electronic access card.

(c) The Division may disburse a support payment by check if any of the following conditions applies:

(1) Payment by check is necessary to meet federal requirements and electronic transfer is not feasible.

(2) The obligee is involved in legal proceedings that require payments to be sent to a trustee or representative payee.

(3) The obligee has not requested automatic deposit to a designated account of the obligee and has asserted in writing that the use of an electronic access card will create an undue hardship because of a documented physical or mental disability.

(4) Payments on the support account are made so infrequently that the Division determines that disbursement of payments by electronic transfer is impracticable.

(d) The Division may adopt policies to implement the process for payment by electronic process.

(e) For the purposes of this section, "electronic access card" means a stored value card that is issued by the Division and in which support payments are deposited electronically in the same manner as automatic or direct deposit.

77 Del. Laws, c. 277, § 1.;



§ 2205. Administrative authority

(a) In all cases enforced under Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), the Division of Child Support Enforcement is authorized to take the following actions for the purpose of establishing paternity or establishing, modifying or enforcing a support order, without the necessity of obtaining a Court order:

(1) Order genetic testing for the purpose of establishing paternity;

(2) Request, and obtain access to, information on the employment, residential address, social security number, compensation and benefits of any employee or contractor of an entity in the State, including for-profit, nonprofit and governmental employers, and any member of a labor organization;

(3) Request, and obtain access to, information contained in the records of state and local government agencies regarding a putative father, an obligor or an obligee, which includes, but is not limited to, the following:

a. State income tax returns and all other state income tax information including, but not limited to, documents or records provided in support of a tax return by an employer, financial institution, or other holder or source of income;

b. Division of Motor Vehicles information including, but not limited to, proper name spelling, physical description, date of birth, location and date of last contact with the Division of Motor Vehicles, license expiration date, vehicle registration, violations and warrants;

c. Public housing authority records;

d. Vital statistics records and information including, but not limited to, birth, marriage, divorce and death records;

e. Criminal history record information including, but not limited to, arrest, conviction, incarceration, parole and employment information;

f. Credit bureau information including, but not limited to, credit history and locations and dates of credit application;

g. Deed or title registry records; and

h. Any other information deemed necessary by the Division to assist in administering the child support program;

(4) Request, and obtain access to, information contained in the records of financial institutions with respect to individuals who owe or are owed support (or against or with respect to whom a support obligation is sought);

(5) Issue an administrative subpoena to any individual, state or local government agency, private company, institution or other entity seeking financial or other information needed to establish paternity or to establish, modify or enforce a support order;

(6) Issue an administrative subpoena, pursuant to paragraph (a)(5) of this section, seeking the name, social security number, residential address, employer and employment address of any parent or custodian that appears in the customer records of a public utility or a cable television company;

(7) Order income withholding pursuant to § 513(b)(12) of this title, including income withholding against a lump sum payment to satisfy any arrears or retroactive support, where the lump sum payment is not included in the existing calculation of support; and

(8) Institute collection procedures pursuant to § 2207 of this title.

(b) Any individual, state or local government agency, private company, institution or other entity providing information in response to a request by the Division or an administrative subpoena issued by the Division shall be immune from any civil or criminal liability based on such compliance unless the individual, state or local government agency, private company, institution or other entity knowingly provided false information.

(c) If any individual, private company, institution or other entity fails to comply with an administrative subpoena issued by the Division of Child Support Enforcement, the Division may compel compliance with said subpoena by filing a motion to compel in the Family Court, which shall have jurisdiction to hear such actions. The Family Court may order costs, attorney's fees and/or a civil fine not to exceed $1,000 if the motion to compel is granted.

(d) Upon request, the Division of Child Support Enforcement shall make available information, as provided in this section, for use by federal and state agencies conducting activities pursuant to Title IV-D of the Social Security Act (42 U.S. C. § 651 et seq.).

(e) Information obtained by the Division of Child Support Enforcement under this section shall be used only for purposes related to the child support program administered pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.).

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 307, § 2.;



§ 2206. Confidentiality of records

(a) Except as provided by subsection (b) of this section, all files and records of services provided under Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), including information related to a custodial parent, noncustodial parent, child, and an alleged, putative, or presumed father, are confidential, and for purposes of the Freedom of Information Act, Chapter 100 of Title 29, these files and records are specifically exempted from public disclosure.

(b) The Division of Child Support Enforcement may use or release information from the files and records for purposes directly connected with the administration of the child support program, including the release of information to other state agencies operated pursuant to Title IV-D of the Social Security Act. The Division may also release information from its files and records to a consumer reporting agency in accordance with § 2217 of this title.

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2207. Enforcement by the Division of Child Support Enforcement

The Division of Child Support Enforcement is hereby authorized to initiate enforcement of any child or spousal support order issued by a Court or administrative agency of this or any other state or jurisdiction that is being enforced pursuant to Title IV, Part D, of the Social Security Act (42 U.S.C. § 651 et seq.). Said enforcement shall include, but not be limited to, income withholding initiated pursuant to § 513 of this title; administratively adding an amount to be paid toward arrears in addition to any current support amount ordered; demand letters; initiation of contempt proceedings; use of state and federal income tax refund intercept programs; use of attachment, levy and garnishment; use of a private collection agency or contractor; and any other civil remedy available for the enforcement of judgments or for the enforcement of support orders.

71 Del. Laws, c. 216, § 1.;



§ 2208. State Directory of New Hires

(a) General. — There is hereby established within the Division of Child Support Enforcement an automated directory (to be known as the "State Directory of New Hires") which shall contain information supplied by employers pursuant to § 1154(h) of Title 30.

(b) Entry of information into data base. — Within 5 business days of receipt of a report supplied by an employer pursuant to § 1156A of Title 30, information included in the report shall be entered into the data base maintained by the State Directory of New Hires.

(c) Information comparisons. — The State Directory of New Hires shall, directly or by contract, conduct automated comparisons of the social security numbers reported by employers pursuant to § 1156A of Title 30 and the social security numbers appearing in the records of the State case registry. When an information comparison reveals a match with respect to the social security number of an individual required to provide support under a support order, the State Directory of New Hires shall provide the Division of Child Support Enforcement with the name, address and social security number of the employee to whom the social security number is assigned, the date services for remuneration were first performed by the employee, and the name, address and identifying number assigned under § 6109 of the Internal Revenue Code of 1986 (26 U.S.C. § 6109) to the employer.

(d) Provision of information to the National Directory of New Hires. — Within 3 business days after the date information regarding a newly hired employee is entered into the State Directory of New Hires, the State Directory of New Hires shall furnish the information to the National Directory of New Hires established pursuant to § 453(i) of Title IV, Part D, of the Social Security Act (42 U.S.C. § 653(i)). On a quarterly basis, the State Directory of New Hires shall also furnish to the National Directory of New Hires extracts of the reports required under § 303(a)(6) of the Social Security Act [42 U.S.C. § 503(a)(6)] to be made to the Secretary of Labor concerning the wages and unemployment compensation paid to individuals, by such dates, in such format, and containing such information as prescribed by federal regulation.

(e) Uses of new hire information. — The State Directory of New Hires shall make the specified information available to the following entities for the purposes described below.

(1) The State Directory of New Hires shall provide information derived from the comparison conducted pursuant to subsection (c) of this section to the Division of Child Support Enforcement, which shall use the information to locate individuals for purposes of establishing paternity and establishing, modifying and enforcing child support obligations.

(2) The State Directory of New Hires shall grant access to information provided by employers pursuant to § 1156A of Title 30 to the state agency responsible for administering a program specified in 42 U.S.C. § 1320b-7(b) for purposes of verifying eligibility for the program.

(3) The State Directory of New Hires shall grant access to information provided by employers pursuant to § 1156A of Title 30 to the State Division of Unemployment Insurance for the purpose of administering the State's unemployment insurance services program and the State Division of Industrial Affairs for the purpose of administering the Workers' Compensation Program.

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 311, § 1.;



§ 2209. Notice of income withholding and National Medical Support Notice

Within 2 business days after the date information regarding a newly hired employee is entered into the State Directory of New Hires pursuant to § 2208(b) of this title, the Division shall transmit a notice to the employer of an employee whose child support obligation is subject to enforcement by the Division directing the employer to withhold from the income of the employee an amount equal to the monthly (or other periodic) child support obligation (including any past due support obligation or retroactive support) of the employee, unless the employee's income is not subject to withholding under § 513(b)(1) of this title and transfer the National Medical Support Notice to the employer.

71 Del. Laws, c. 216, § 1; 73 Del. Laws, c. 338, §§ 12, 13.;



§ 2210. Administrative enforcement in interstate cases

(a) The Division of Child Support Enforcement may request the child support agency of a state or jurisdiction outside of Delaware established pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), to enforce a child or spousal support order entered by a tribunal in Delaware or in another state or jurisdiction. Such a request shall constitute a certification by the Division of the amount of arrears and retroactive support, of the existence of a child support lien, and of compliance with all procedural due process requirements applicable to the case.

(b) The Division of Child Support Enforcement may request the child support agency of a state or jurisdiction outside of Delaware established pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.) to enforce and recognize a child support lien. Such a request shall constitute a certification by the Division of the amount of arrears, and retroactive support of the existence of a child support lien, and of compliance with all procedural due process requirements applicable to the case.

(c) The Division of Child Support Enforcement shall establish procedures to respond to a request for enforcement from a child support agency of a state or jurisdiction outside of Delaware established pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), without the necessity of registering the order or lien with the Court. Such a request shall constitute a certification by the requesting State of the amount of arrears, and retroactive support of the existence of a child support lien, and of compliance with all procedural due process requirements applicable to the case.

71 Del. Laws, c. 216, § 1.;



§ 2211. Maintenance of records

The Division of Child Support Enforcement shall maintain such records as may be required by federal and state law.

71 Del. Laws, c. 216, § 1.;



§ 2212. Financial institution data matches

(a) The Division of Child Support Enforcement shall enter into agreements with financial institutions doing business within this State to develop and operate, in coordination with such financial institutions, a data match system, using automated data exchanges to the maximum extent feasible, in which each such financial institution shall:

(1) Provide once for each calendar quarter the name, record address, social security number or other taxpayer identification number, and other identifying information for each noncustodial parent who maintains an account at such institution and who owes past-due support, as previously identified to each financial institution by the State by name and social security number or other taxpayer identification number; and

(2) In response to a notice of a lien or levy, encumber or surrender, as the case may be, once each calendar quarter, assets, less applicable fees and penalties, held by such institution in an account of any noncustodial parent who is subject to a child support lien pursuant to § 2215 of this title.

(b) The Division of Child Support Enforcement shall pay a reasonable fee to a financial institution for conducting the data match provided for in this subsection, not to exceed the actual costs incurred by such financial institution.

(c) In cases where there is a support arrearage and the noncustodial parent is subject to a child support lien pursuant to § 2215 of this title, the Division of Child Support Enforcement may, without the necessity of obtaining an order from any other judicial or administrative tribunal, secure assets in such noncustodial parent's account, less applicable fees and penalties, to satisfy the arrearage by attaching and seizing such assets of the obligor held in financial institutions. The Division shall recognize and enforce the authority of state agencies of other states whereby the Division will enforce the child support liens on behalf of such state agencies in accordance with the procedures set forth in this section.

(d) If the Division obtains a financial record of an individual from a financial institution pursuant to subsection (a) of this section, the Division may disclose such financial record only for purposes of, and to the extent necessary in, establishing, modifying or enforcing a child support obligation of such individual.

(e) For purposes of this section, "financial institution" has the meaning given such term by 42 U.S.C. § 669a(d)(1). The term "account" means a demand deposit account, checking or NOW account, savings account, time deposit account or money-market mutual fund account.

(f) Each financial institution doing business within this State shall enter into an agreement with the Division of Child Support Enforcement to develop and operate, in coordination with the Division, the financial institution data match system described in this section. Those institutions which are not automated or compatible must identify themselves to the Division of Child Support Enforcement within 180 days of passage of the legislation. The Division will work with these institutions to develop a data exchange process that is not unduly burdensome to the institution or the Division.

(g) A financial institution shall not be liable under any state law to any person or government agency for:

(1) Any disclosure of information to the Division of Child Support Enforcement under § 2212 of this title; or

(2) Encumbering or surrendering any assets held by such financial institution in response to a notice of lien or levy issued by the Division of Child Support Enforcement as provided in Title 13; or

(3) Any other action or omission taken in good faith to comply substantially with the requirements of § 2212 of this title.

71 Del. Laws, c. 216, § 1.;



§ 2213. Parent locator information from interstate networks

(a) The Division of Child Support Enforcement (the "Division") shall have access to locator information contained in data systems used by the State for purposes which include, but are not limited to, motor vehicle and law enforcement.

(b) Upon request, the Division shall make available locator information, as provided in subsection (a) of this section, for use by federal and state agencies conducting activities pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.). The Division may respond to a request for information, made under this section by any appropriate method including, but not limited to, paper, facsimile, telephone, magnetic tape or other electronic means.

(c) Locator information obtained by the Division, as provided in subsection (a) of this section, shall be used only for the purposes of, and to the extent necessary for, the administration of activities authorized by Part D of Title IV of the Social Security Act (42 U.S.C. § 651 et seq.). No entity or individual who complies with the provisions of this section shall be liable in any civil or criminal action or proceeding brought by a putative father, an obligor or an obligee on account of such compliance.

(d) The Director of the Division shall be responsible for the preparation of policy, procedures and directives as may be required to implement this section.

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2214. Collection and use of Social Security numbers

(a) The Division of Child Support Enforcement shall have access to the social security number of:

(1) Any applicant for a license as that has been defined in this section;

(2) Any applicant for a marriage license;

(3) Any individual who is subject to a divorce decree, support order or judgment, paternity order, or an acknowledgment of paternity filed in this State pursuant to § 8-302 of Title 13 or §§ 3105 and 3121 of Title 16;

(4) Any individual who has died; and

(5) Any individual who is a petitioner or respondent in a paternity or child support proceeding filed in this State or in an interstate action in which this State serves as the initiating or responding jurisdiction.

(b) Social security numbers collected pursuant to subsection (a) of this section shall be maintained in the records of the collecting agency. In the case of individuals who have died, the Social Security number also shall appear on the face of the death certificate.

(c) As used in this section, the term "license" means a commercial driver's license or license to operate a motor vehicle issued or renewed under Chapter 26 or 27 of Title 21, a hunting, fishing and trapping license issued or renewed under Chapter 5 of Title 7, and a license, permit, certificate, approval, registration or other similar form of permission or authorization to practice or engage in any profession, occupation or business issued or renewed by the Division of Revenue under Chapter 23, 25, 27 or 29 of Title 30, or by any commission, board or agency under the authority of the Division of Professional Regulation which is named in § 8735 of Title 29 (but not including any license issued on behalf of a nonprofit applicant by the Board of Charitable Gaming as set forth in Chapter 15 of Title 28).

(d) Upon request, the Division of Child Support Enforcement shall make available locator information, as provided in subsection (a) of this section, for use by federal and state agencies conducting activities pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.). The Division may respond to a request for information made under this section by any appropriate method including, but not limited to, paper, facsimile, telephone, magnetic tape or other electronic means.

(e) If a tribunal or agency also uses an identifying number other than the Social Security number, the tribunal or agency must so advise parties or applicants.

(f) The Director of the Division of Child Support Enforcement shall be responsible for the preparation of policy, procedures, and directives as may be required to implement this section.

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 6, § 1; 78 Del. Laws, c. 102, § 1.;



§ 2215. Child support liens

(a) A child support installment or payment which is past due shall, as of the date on which it was due, be a lien in favor of the obligee in an amount sufficient to satisfy the arrearage, whether the amount due is a fixed sum or is accruing periodically. Such child support lien shall arise by operation of law, without the necessity of obtaining a judicial determination of the arrearage or an order creating the lien, and such lien shall incorporate any unpaid child support which shall accrue while the lien is in effect.

(b) From the time it is perfected as provided in this section, the child support lien arising under subsection (a) of this section shall bind all real and personal property, and any interest in property, whether legal or equitable, of the obligor. An interest in property acquired by the obligor after the child support lien arises shall be subject to such lien, subject to the limitations described in subsection (l) of this section.

(c) A child support lien may be enforced as provided in this chapter or as otherwise provided by law.

(d) The remedies provided by this chapter do not affect the availability of other remedies provided by law to enforce liens and judgments.

(e) A child support lien of another state must be recognized and given full faith and credit by a tribunal in this State, without the necessity of a prior judicial notice or hearing.

(f) The IV-D agency, party or entity requesting enforcement in Delaware of a child support lien arising in another state shall certify that the obligor is delinquent under a support order. In order to perfect the child support lien against real and personal property in this State, the IV-D agency, party or entity seeking enforcement must comply with the notice requirements of this section.

(g) Where an obligor has been ordered by the Court to pay child support and owes arrears or retroactive support in a case enforced by the Division of Child Support Enforcement pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651, et seq.), the Director of the Division of Child Support Enforcement may:

(1) Cause a lien for arrears or retroactive support to be placed upon the obligor's distributive share of a decedent's estate by filing notice of a child support lien with the Register of Wills of the county in which the decedent's estate is being administered and by sending copies of the notice by certified or registered mail to the obligor and to the personal representative of the decedent. The notice shall contain the obligor's name and address, the obligor's social security number, if known, the name of the obligee and the amount of arrears or retroactive support as of a specified date. The lien shall attach to the obligor's distributive share upon the filing of the notice of the lien with the Register of Wills. Thereafter, the personal representative of the decedent shall pay to the Director the lesser of the obligor's distributive share or the amount of arrears or retroactive support. If the personal representative fails to pay the Director in accordance with the lien, the personal representative shall be liable on the personal representative's bond to the Director, as the payee of the child support obligation;

(2) Cause a lien for arrears or retroactive support to be placed upon any claim, counterclaim, cross-claim, action or suit, at law or in equity, of the obligor by filing notice of a child support lien with the Prothonotary or clerk of the court in which the claim, counterclaim, cross-claim or other action or suit is pending and by sending a copy of the notice by certified or registered mail to the obligor. The notice shall contain the obligor's name and address, the obligor's social security number, if known, the name of the obligee, and the amount of arrears or retroactive support as of a specified date. Upon the filing of the notice, the Prothonotary or clerk of the court shall mail a copy of the notice to the obligor and to all attorneys and insurance carriers of record, if known, each of whom shall be deemed to have received the notice 5 days after the Prothonotary or clerk mailed the notice. Any person, firm or corporation, including an insurance carrier, making any payment or settlement in full or partial satisfaction of any claim, counterclaim, cross-claim or other action or suit after the receipt of the notice of lien shall be liable to the Director, as payee of the child support order, in an amount equal to the lesser of the payment or settlement or the child support arrears or retroactive support; and the Director may enforce the child support lien in an action in the Family Court against any person, firm or corporation, including an insurance carrier, making the payment or settlement;

(3) Cause a lien for arrears or retroactive support to be placed upon any demand or cause of action for negligence or personal injury of the obligor by sending notice of a child support lien by certified or registered mail to the obligor, to the party or parties alleged to be liable to the obligor, if known, and to their attorneys of record, if known. The notice shall contain the obligor's names and address, the obligor's social security number, if known, the name of the obligee, and the amount of arrears or retroactive support as of a specified date. The notice shall also instruct the party to whom it is directed to deliver a copy of the notice to the party's insurance carrier, if any. The lien described in this paragraph shall attach to any payment or settlement, after deducting expenses of recovery and attorneys' fees, made more than 5 days after the notice is mailed. Any person, firm or corporation, including an insurance carrier, making any payment or settlement in full or partial satisfaction of any claim, counterclaim, cross-claim or other action or suit after the receipt of the notice of lien shall be liable to the Director, as payee of the child support order, in an amount equal to the lesser of the payment or settlement or the child support arrears or retroactive support; and the Director may enforce the child support lien in an action in the Family Court against any person, firm or corporation, including an insurance carrier, making the payment or settlement;

(4) Cause a lien for arrears or retroactive support to be placed upon any workers' compensation benefits payable to the obligor by filing notice of a child support lien with the Secretary of the Industrial Accident Board and by sending a copy of the notice by certified or registered mail to the obligor. The notice shall contain the obligor's name and address, the obligor's social security number, if known, the name of the obligee, and the amount of arrears or retroactive support as of a specified date. Upon the filing of the notice, the Secretary of the Industrial Accident Board shall mail a copy of the notice to the obligor and to all attorneys and insurance carriers of record, each of whom shall be deemed to have received the notice 5 days after the date of mailing by the Secretary. The lien described in this paragraph shall attach to any Industrial Accident Board award or any payment or settlement, after deducting expenses or recovery and attorney's fees, made more than 5 days after the Secretary of the Industrial Accident Board mailed the notice. The lien described in this paragraph shall not take priority over liens created by § 2363 of Title 19. Any person, firm or corporation, including an insurance carrier, making any payment or settlement in full or partial satisfaction of any claim, counterclaim, cross-claim or other action or suit after the receipt of the notice of lien shall be liable to the Director, as payee of the child support order, in an amount equal to the lesser of the payment or settlement or the child support arrears or retroactive support; and the Director may enforce the child support lien in an action in the Family Court against any person, firm or corporation, including an insurance carrier, making the payment or settlement. This paragraph shall not apply to periodic workers' compensation payments from which child support is paid by income attachment under § 513(b) of this title;

(5) Notwithstanding the provision of §§ 4733 and 4735 of Title 10 to the contrary, cause a lien for arrears or retroactive support to be perfected against real property by filing a child support lien notice with the Prothonotary in the county where the lien is sought to be filed. Upon the filing of the child support lien notice, the Prothonotary shall date and index the child support lien as a judgment and mail the obligor a copy of the notice by certified or registered mail. The filing of the child support lien notice shall constitute notice to all persons who are charged with notice of matters filed in such office;

(6) Cause a lien for arrears or retroactive support to be perfected against accounts held by a financial institution by serving a notice of child support lien and notice of levy on said institution. Within 20 days after the date it receives the notice, the institution shall satisfy the lien by paying the amount of the lien to the Director of the Division of Child Support Enforcement, as payee of the child support order, with any goods, chattels, rights, credits, money or effects of the obligor in the institution's custody, possession, or control; and

(7) Cause a lien for arrears or retroactive support to be perfected against designated nonexempt personal property of the obligor by filing a child support lien notice with the Prothonotary. The child support lien notice shall describe the designated personal property against which it is perfected. Personal property subject to the child support lien includes, but is not limited to, lump sum payments from a state or local agency, including, but not limited to, unemployment compensation and other benefits, and public and private retirement funds, subject to § 514 of the Retirement Income Security Act of 1974 [29 U.S.C. § 1144].

(h) For the purposes of this section, a child support lien notice must contain:

(1) The docket number or case number and identity of the court or administrative agency that entered the child support order;

(2) The name, address and, if known, the social security number of the obligor;

(3) The name and address, unless protected from disclosure by a court or administrative order or finding, of the obligee;

(4) The amount of arrears or retroactive support as of a specified date;

(5) The name, address and phone number of the public entity or individual to contact for the obligor's current payment record and past-due arrearage; and

(6) The name and address of the person or agency to whom the payment of arrears and retroactive support shall be made.

(i) The Division of Child Support Enforcement shall send timely written notice to the obligor by first-class mail of action taken to perfect a child support lien, execute a levy, or seize the property. The notice shall specify the amount due, the steps to be followed to release the property so placed under lien, levied upon or seized and the time period within which to respond to such notice, and shall include the name of the court or administrative agency which entered the child support order.

(1) The obligor may request an administrative review by filing a written request with the Division of Child Support Enforcement within 20 days from the date the notice of child support lien was mailed. If the obligor files a timely written request for an administrative review, the Division shall conduct the review within a reasonable time of such request and shall not dispose of the subject property before the review is complete. The only issues to be addressed at the review hearing are whether the obligor is the person named in the child support order from which the lien arises and whether any child support payment or installment is past due. The records of the Division of Child Support Enforcement shall be presumptive of the amount in arrears and of the obligor's payment history. Except as otherwise provided herein, all hearings under this section shall be in accordance with the provision of the Administrative Procedures Act, Chapter 101 of Title 29.

(2) The obligor may appeal a decision entered after an administrative hearing under this section to the Family Court. The appeal shall be filed within 30 days of the day the notice of decision was mailed. The appeal shall a de novo review by to the Family Court and shall be as provided in §§ 10102(4) and 10142 through 10145 of Title 29.

(j) The records of the Division of Child Support Enforcement, including records transmitted electronically, shall be presumptive evidence of the amount of any lien for arrears or retroactive support. Any person, firm or corporation, including an insurance carrier or a financial institution, who has received notice of any child support lien shall determine from the Division of Child Support Enforcement the amount of unpaid arrears or retroactive support owed by the obligor as of the date such party makes any payment to which a lien under this section attaches.

(k) The Division of Child Support Enforcement may file notice of a lien or release of a lien or may transmit accounting information regarding an obligor's arrears and retroactive support by any means, including electronic means.

(l) Except as provided in paragraph (l)(2) of this section, a child support lien shall expire upon the termination of a current child support obligation and payment in full of any arrears and retroactive support, or upon release of the lien by the Division of Child Support Enforcement in the case of an order being enforced under Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), or by the obligee in a non-IV-D case.

(1) When all arrears and retroactive child support have been paid in full, the Division of Child Support Enforcement, or the obligee in a non-IV-D case, shall enter satisfaction of such lien or judgment on the record in the office where the same is entered.

(2) The duration of a child support lien shall be 10 years from the date on which the notice of lien is properly served on the holder of property; provided, however, that such lien may be renewed for another 10 years by complying with § 4711 of Title 10. Expiration of the child support lien shall not terminate the underlying child support order or judgment or liquidate any past due support or retroactive support.

(m) In any case where there has been a refusal or neglect to pay child support, regardless of whether a levy has been made, the Division of Child Support Enforcement, in addition to any other remedies, may file a civil action to enforce the child support lien. The filing of a civil action shall not preclude the Division of Child Support Enforcement from enforcing the child support order through the use of any administrative procedures permitted by federal or state law.

(n) The remedies provided in this section shall be in addition to any other remedies for the enforcement of a support order.

(o) In the case of a motor vehicle, a child support lien does not attach until the lien is noted on the certificate of title for such vehicle.

71 Del. Laws, c. 216, § 1.;



§ 2216. Driver's, professional, occupational and business and recreational licenses

(a) As used in this section and in § 516(g) of this title, the term "license" means a commercial driver license or license to operate a motor vehicle issued or renewed under Chapter 26 or 27 of Title 21, a hunting, fishing or trapping license issued or renewed under Chapter 5 of Title 7, and a license, permit, certificate, approval, registration or other similar form of permission or authorization to practice or engage in any profession, occupation or business, issued or renewed by the Division of Revenue under Chapter 23, 25, 27 or 29 of Title 30, or by any commission, board or agency under the authority of the Division of Professional Regulation which is named in § 8735 of Title 29 (but not including any license issued on behalf of a nonprofit applicant by the Board of Charitable Gaming as set forth in Chapter 15 of Title 28).

(b) In order to provide for the denial or suspension of licenses to delinquent child support obligors, the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and the Director of the Division of Professional Regulation shall each enter into a cooperative agreement with the Director of the Division of Child Support Enforcement to make available or otherwise provide to the Director of the Division of Child Support Enforcement information regarding any person who applies for or holds a license issued or renewed by their respective divisions. The specific information and the manner and frequency with which it is made available or otherwise provided to the Division of Child Support Enforcement shall be as determined by each cooperative agreement, but such information shall be made available or otherwise provided at least once each calendar year. Each cooperative agreement shall be revised as necessary to effectuate the provisions and purposes of this section. From such information provided by the Division of Motor Vehicles, the Division of Revenue, the Division of Fish and Wildlife and the Division of Professional Regulation, the Division of Child Support Enforcement, at such intervals as it determines, may identify such applicants or licensees who are delinquent child support obligors as described in this section, and undertake enforcement action pursuant to this section.

(c) Subject to the notice and hearing provisions of this section, the Director of the Division of Child Support Enforcement may give notice that a license shall not be issued or renewed by the Division of Motor Vehicles, the Division of Revenue, the Division of Fish and Wildlife or by any commission, board or agency under the authority of the Division of Professional Regulation which is named in § 8735 of Title 29 if:

(1) The applicant is the subject of an outstanding capias or bench warrant issued by the Family Court for failure to appear at any paternity or child support proceeding in a case enforced by the Division of Child Support Enforcement pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651, et seq.); or

(2) The applicant is under an order of the Family Court to pay child support in a case enforced by the Division of Child Support Enforcement pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651, et seq.), owes $1,000.00 or more in arrears or retroactive support, and is 30 or more days delinquent in payment of the support order.

(d) Subject to the notice and hearing provisions of this section, the Director of the Division of Child Support Enforcement may give notice that a license issued by the Division of Motor Vehicles, the Division of Revenue, the Division of Fish and Wildlife or by any commission, board or agency under the authority of the Division of Professional Regulation which is named in § 8735 of Title 29 shall be suspended if:

(1) The licensee is the subject of an outstanding capias or bench warrant issued by the Family Court for failure to appear at any paternity or child support proceeding in a case enforced by the Division of Child Support Enforcement pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651, et seq.); or

(2) The licensee is under an order of the Family Court to pay child support in a case enforced by the Division of Child Support Enforcement pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), owes $1,000.00 or more in arrears or retroactive support, and is 30 or more days delinquent in payment of the support order.

(e) The Director of the Division of Child Support Enforcement shall give written notice of the proposed denial or suspension of a license to the obligor, together with the amount of arrears or retroactive support and the date of the last payment on the child support order. The denial or suspension of the license becomes effective upon final written notice to the obligor from the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and/or the Director of the Division of Professional Regulation unless, within 20 days of the date the notice of proposed denial or suspension is mailed by the Director of the Division of Child Support Enforcement, the obligor:

(1) Requests in writing an administrative hearing before the Director of the Division of Child Support Enforcement or the Director's designee;

(2) Pays the arrears or retroactive support in full;

(3) Surrenders to the Family Court on any outstanding capias or bench warrant and pays any arrears or retroactive support in full; or

(4) Consents to a payment plan acceptable to the Director of the Division of Child Support Enforcement or the Director's designee, and fully complies therewith.

(f) The Director of the Division of Child Support Enforcement or the Director's designee shall convene a hearing within 30 days after receipt of the obligor's timely written request, and shall issue a written decision within 5 working days after the hearing. The only issues to be addressed at the hearing are whether the applicant or licensee is the obligor named in the child support order; whether the obligor owes $1,000.00 or more in arrears or retroactive support; and whether the obligor is 30 or more days delinquent in payment of the child support order. No evidence of the appropriateness of the child support order or of the obligor's ability to comply shall be received or considered at the hearing. The records of the Division of Child Support Enforcement shall be presumptive of the amount of arrears or retroactive child support and of the obligor's payment history.

(g) If the obligor fails to timely request a hearing or to otherwise timely comply with the requirements of subsection (e) of this section to avoid denial or suspension of the license, upon the issuance of a written decision adverse to the obligor after a hearing, or upon order of the Family Court pursuant to § 516(g) of this title, the Director of the Division of Child Support Enforcement may notify the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and/or the Director of the Division of Professional Regulation that the provisions of this section for denial or suspension of the obligor's license have been met. Such notification may be made electronically, by computer or by such other means as the Director of the Division of Child Support Enforcement and the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and the Director of the Division of Professional Regulation may agree, and such notification shall constitute sufficient authority for the denial or suspension of any license. The Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and/or the Director of the Division of Professional Regulation shall forthwith deny the issuance or renewal of any license, or suspend the same, and so notify the applicant or licensee in writing. The notice from the Director of the Division of Child Support Enforcement shall be conclusive, and the action of the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife and/or the Director of the Division of Professional Regulation in compliance therewith shall be effective 4 days after the date notice of same is mailed to the obligor at the address on record at the Division of Motor Vehicles, the Division of Revenue, the Division of Fish and Wildlife or the Division of Professional Regulation. The obligor shall remain ineligible for the issuance, renewal or reinstatement of any license until the obligor obtains from the Director of the Division of Child Support Enforcement or his or her designee written certification that the grounds for denial or suspension of a license under this section no longer exist or by order of the Family Court pursuant to § 516(h) of this title.

(h) Except as otherwise provided herein, all hearings and proceedings under this section shall be in accordance with the provisions of the Administrative Procedures Act, Chapter 101 of Title 29.

(i) The obligor may appeal a decision entered after a hearing under this section to the Family Court. The appeal shall be filed within 30 days of the day the notice of decision is mailed by the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife or the Director of the Division of Professional Regulation. The appeal shall be on the record to the Family Court and shall be as provided in §§ 10102(4) and 10142 through 10145 of Title 29.

(j) The process described in this section shall constitute the sole remedy for contesting the denial or suspension of a license based on the grounds in this section.

(k) The remedies provided in this section shall be in addition to any other remedies for the enforcement of a support order.

(l) Nothing in this section shall be construed as limiting the Family Court's authority to order the denial or suspension of any license as provided in § 516(g) of this title. Failure of the Family Court to order denial or suspension of a license under § 516(g) of this title shall not in any way limit or affect the authority to deny or suspend a license as provided in this section except as provided in § 516(h) of this title.

(m) The Director of the Division of Child Support Enforcement may enter into such agreements with the Director of the Division of Motor Vehicles, the Director of the Division of Revenue, the Director of the Division of Fish and Wildlife, the Director of the Division of Professional Regulation and such other agencies as may be appropriate to effectuate the purposes of this section.

70 Del. Laws, c. 452, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, §§ 60-74; 75 Del. Laws, c. 207, §§ 2, 3, 4; 78 Del. Laws, c. 102, § 1.;



§ 2217. Credit bureau reporting

Information regarding the amount of arrearages owed by an obligor shall be reported by the Division of Child Support Enforcement, at such intervals as it determines, to consumer reporting agencies, as that term is defined in 15 U.S.C. § 1681a(f), or be made available by the Division of Child Support Enforcement to any consumer reporting agency upon request, subject to the following:

(1) The amount of arrearages are not less than $500.

(2) The information shall be made available only after the obligor owing the arrearages has been notified of the proposed action and given a period of 20 days to contest the accuracy of the information.

(3) A fee for furnishing the information in an amount not exceeding the actual cost thereof may be imposed on the requesting consumer reporting agency by the Division of Child Support Enforcement.

71 Del. Laws, c. 216, § 1.;



§ 2218. Requests for information

(a) Upon receipt of a written request or a request by electronic means, where available, from the Director of the Division of Child Support Enforcement in any case enforced by the Division pursuant to Title IV-D of the Social Security Act (42 U.S.C. § 651 et seq.), any employer, as that term is defined in § 513(b)(6) of this title, and any labor organization, as that term is defined in § 710 of Title 19, shall cooperate with and provide relevant employment and income information in the possession of such employer or labor organization to the Director or the Director's designee for the purpose of establishing paternity or establishing, modifying or enforcing a child support order. Relevant employment and income information includes: the address of the employer; whether the named person is a current or past employee or contractor of the employer, or whether the named person has or has not been employed or hired as a contractor to the knowledge of the labor organization; the full name of the employee, contractor or member; the last known residential address of the employee, contractor or member; the date of birth of the employee, contractor or member; the social security number of the employee, contractor or member; all income, as that term is defined in § 513(b)(5) of this title, paid to the employee, contractor or member in the prior and current calendar year and the current rate of pay and benefits provided to the employee, member or contractor; and whether dependent health insurance coverage is available to the employee or member through employment or membership in the labor organization, together with information about the name of the health care insurer and the extent of the coverage available.

(b) An employer or labor organization shall be immune from any liability for providing information pursuant to this subsection.

(c) Any employer or labor organization that fails or refuses to provide the information described in this section within 15 days after receipt of a request from the Director of the Division of Child Support Enforcement or as otherwise provided in such request shall be punished by a fine of not less than $100 nor more than $500. For a second or subsequent offense, such employer or labor organization shall be fined not less than $500 nor more than $1,000. A fine under this section may not be suspended. If the employer or labor organization is a corporation, criminal liability shall be established pursuant to §§ 281-284 of Title 11.

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2219. Obligation of parties to provide information

Each party shall receive written notice, which may be contained in the support judgment or order, that he or she is required to keep the court informed of his or her current residential address, drivers license number, telephone number, employer, employer address and employer telephone number.

71 Del. Laws, c. 216, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2220. Definitions

Unless a different meaning is plainly required by the context, words and phrases used in this chapter shall have the same meaning as those defined in § 401(b) of this title.

71 Del. Laws, c. 216, § 1.;






CHAPTER 23. GUARDIANSHIP OF A CHILD

Subchapter I Definitions and Jurisdiction

§ 2301. Intent and purpose

The General Assembly hereby declares that although the Family Court has jurisdiction to grant guardianship, there does not presently exist any statutory framework for our families, our children and our Family Court judiciary as to the proper procedures and requirements for guardianship in the Family Court.

73 Del. Laws, c. 150, § 1.;



§ 2302. Definitions

For the purposes of this chapter, unless the context indicates differently:

(1) "Abuse" or "abused child" is as defined in § 901 of Title 10.

(2) "Adult" means a person who has reached his or her 18th birthday.

(3) "Best interests" is as defined in § 722 of this title.

(4) "Child" or "children" means persons who have not reached their 18th birthday.

(5) "Court" means the Family Court.

(6) "Department" means the Department of Services for Children, Youth and Their Families.

(7) "Dependency" or "dependent child" is as defined in § 901 of Title 10.

(8) "Division" means the Division of Family Services of the Department of Services for Children, Youth and Their Families.

(9) "Foster parent" means an individual or couple who has been approved by the Department or a licensed agency to provide foster care in exchange for foster care payments provided by the Department or a licensed agency.

(10) "Guardian" means a nonparent or an agency charged with caring for a child during the child's minority.

(11) "Guardian ad litem" means an individual appointed by the Court to represent the best interests of a child, whether or not that reflects the wishes of the child, who by that individual's appointment shall be a party to the child welfare proceeding.

(12) "Neglect" or "neglected child" is as defined in § 901 of Title 10.

(13) "Parent" is as defined by § 8-201 of this title.

(14) "Parental responsibilities" means the care, support and control of the child in a manner that provides for the child's necessary physical needs, including adequate food, clothing and shelter, and that also provides for the mental and emotional health and development of such child.

(15) "Permanency" means the safe, stable, custodial environment in which a child is raised and the life-long relationship that child establishes with a nurturing caregiver.

73 Del. Laws, c. 150, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 136, §§ 9-12; 77 Del. Laws, c. 97, § 4.;



§ 2303. Jurisdiction and venue

(a) The Family Court shall have jurisdiction of proceedings under this chapter to grant, modify and/or terminate guardianship.

(b) A petition for guardianship under this chapter may be filed in the Family Court of any of the following counties:

(1) The county in which at least 1 parent resides;

(2) The county in which the organization having legal or physical care, custody or control of the child is located; or

(3) The county in which the child is located.

73 Del. Laws, c. 150, § 1.;






Subchapter II General Procedures for Appointment of Guardians

§ 2320. Persons eligible to petition for guardianship

Unless otherwise specified in this chapter, any adult person or persons may petition the Family Court for a guardianship order regarding a child not his, hers or theirs. Unless otherwise specified in this chapter, the Department, the Division, a licensed agency, the guardian ad litem or a hospital that has an interest in the health, education or welfare of a child or children may petition the Family Court for a guardianship order so long as the proposed guardian or guardians consent to the appointment.

73 Del. Laws, c. 150, § 1; 70 Del Laws, c. 186, § 1; 73 Del. Laws, c. 360, § 1.;



§ 2321. Consent by parent

Unless otherwise provided by this chapter, the parent or parents may voluntarily consent to the guardianship.

73 Del. Laws, c. 150, § 1.;



§ 2322. Contents of petition

Every petition for guardianship of a child filed under this chapter shall contain:

(1) Name and place of residence of the petitioner or petitioners;

(2) Name, sex, date of birth and place of birth of the child;

(3) Relationship of the petitioner or petitioners to the child or the fact that no such relationship exists;

(4) The name and address of the mother and the name and address of the father, alleged father or presumed father;

(5) In addition to other pertinent information, the petition, if either the name or address of the parent or parents is not included, shall furnish detailed information concerning the efforts made to locate the parent or parents;

(6) The name and last known address of the person or persons or organization holding parental rights and the name and address of the person or persons or organization having the care, control or custody of the child;

(7) The name or names and residence of the person or persons to whom guardianship shall vest, if different from the petitioner or petitioners;

(8) If the child is 14 years of age or older, an affidavit that the child consents to the guardianship or, if the child does not consent, just cause why the guardian should be appointed;

(9) A statement regarding each parent that:

a. The child is dependent and/or neglected, and the reasons therefore; or

b. The proposed guardian is a stepparent and meets the requirements of § 733 of this title; or

c. The parent consents to the guardianship and an accompanying affidavit indicating same;

(10) Certified copies of the death certificate or such other proof as the Court may require, if 1 or more parents is deceased; and

(11) A statement setting forth the reasons why the petition is in the child's best interest.

73 Del. Laws, c. 150, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 360, §§ 2, 3.;



§ 2323. Religious affiliation

(a) Under this chapter, if either natural parent, in a notarized statement made prior to the child's placement with the proposed guardian, specifies the religion in which the parent desires the child to be raised, the Department or licensed agency shall make placement in accordance with such statement. Otherwise, the Department or licensed agency shall make placement without regard to religion.

(b) If the proposed guardian is a stepparent or blood relative, there shall be no restriction regarding the religious affiliation.

(c) Whenever the provisions as set forth in subsection (a) of this section appear to create a hardship for the child in obtaining a suitable and prompt placement, the Court, in its discretion, may waive these requirements in the best interests of the child.

73 Del. Laws, c. 150, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2324. Social study and report

(a) The Court, in its discretion, may order a social study and report (hereinafter "social report") for any petition filed under this chapter. The social report, if ordered, shall be prepared by a licensed child-placing agency retained by petitioner.

(b) The social report shall include:

(1) Information regarding the child and that child's background;

(2) Information regarding the guardian or guardians and the proposed home;

(3) Information regarding the physical and mental condition of the child;

(4) Information regarding the suitability of the placement;

(5) A statement as to whether all requirements of this chapter have been met; and

(6) A recommendation.

(c) If a social report is ordered under this section, the person or persons or organization so ordered shall file the social report within 4 months, subject to such additional time as the Court shall determine is reasonably required.

73 Del. Laws, c. 150, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2325. Hearing procedure and notice requirements

(a) When a guardianship petition is filed, the Court shall set a date for a proceeding on the petition, and shall cause notice of time, place and purpose of the proceeding to be served as required in this section.

(b) Notice of the time, place and purpose of the proceeding shall be served upon the parent or parents, person or persons or organization holding parental rights at the respondent's last known address or to the address received in the petition.

(c) If the Court shall find that personal service within the State cannot be accomplished upon the parent or parents, person or persons, or organization holding parental rights, the petitioner shall cause notice to be published in a newspaper of general circulation in the county where the respondent is most likely to be residing.

(d) Personal service at any time prior to the hearing shall be sufficient to give jurisdiction.

(e) Notice provided pursuant to this section shall constitute conclusive evidence of service and a hearing will then proceed at the time and date set, with or without the appearance of the parent or parents, person or persons, or organization so notified.

73 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 95, §§ 1-3.;



§ 2326. Decision within 30 days

The Court shall issue a decision and order on a petition for guardianship under this chapter within 30 days following the conclusion of the proceedings, or if no hearing is necessary, within 30 days of the petition and social report, if applicable, being filed.

73 Del. Laws, c. 150, § 1.;



§ 2327. Confidentiality of proceedings

All proceedings under this chapter shall be held before the Court privately, but for reasons appearing sufficient to the Court, the hearing in any particular case may be public.

73 Del. Laws, c. 150, § 1.;



§ 2328. Appeals

The petitioner, if the petition is not granted, or any person or organization who does not prevail in a petition for guardianship under this chapter, may, at any time within 30 days after the entry of an order by the Court, take an appeal therefrom to the Supreme Court.

73 Del. Laws, c. 150, § 1.;






Subchapter III Guardian of the Child

§ 2330. Grounds for guardianship of the child

(a) Prior to granting an order for guardianship under this chapter, the Court shall find for each parent the following:

(1) The parent voluntarily consents to the guardianship; or

(2) After a hearing on the merits, by a preponderance of the evidence:

a. The child is dependent and/or neglected; and

b. It is in the best interests of the child for the guardianship to be granted.

(b) If the child is 14 years of age or older, the Court shall find that the child consents to the guardianship or, if the child does not consent, just cause why the guardian should be appointed.

(c) If the Court determines that the elements of subsection (a) of this section have been met, the Court shall also determine by a preponderance of evidence the nature and extent, if any, of any contact, sharing of information, and/or visitation between the parent and the child. In making such a determination, the Court shall apply the best interests of the child standard.

73 Del. Laws, c. 150, § 1; 73 Del. Laws, c. 360, §§ 2, 4.;



§ 2331. Duties and rights of parents

(a) While a guardianship is in effect, the parent shall have the following rights:

(1) Visitation, contact and information, to the extent delineated in the guardianship order issued by the Court. A parent may petition the Court for specific enforcement of provisions of the order relating to contact, visitation or information; and

(2) Inheritance by and from the child.

(b) The parent shall have the primary responsibility to support the child financially.

(c) In the event the income and assets of the parent qualify the child for governmental benefits, the benefits may be conferred upon the child with payment to be made to the guardian. The provision of necessities by the guardian shall not disqualify the child for any benefit or entitlement.

(d) If the child has been in the custody of the Department immediately prior to the creation of a guardianship, the Department shall have no further duty of support or care for the child after establishment of the guardianship unless the Department agrees in writing to that support.

73 Del. Laws, c. 150, § 1.;



§ 2332. Termination or modification of guardianship order

(a) Termination. — Except as otherwise specified in this chapter, guardianship of a child terminates:

(1) Upon the child's death;

(2) Upon the guardian's death;

(3) Upon adoption of the child;

(4) When the child reaches the age of majority; or

(5) As otherwise ordered by the Court.

(b) Modification. — Except as otherwise specified in this chapter, modification of a guardianship may be made as follows:

(1) An order concerning contact, visitation or sharing of information may be modified at any time if it is in the best interests of the child; or

(2) An order of guardianship may be modified at any time if the child is no longer dependent or neglected, and it is in the best interests of the child to modify the order.

73 Del. Laws, c. 150, § 1.;



§ 2333. Subsidies

(a) The Department, in its discretion, may award subsidy moneys to guardians of the person of a child where the Court finds:

(1) The grounds for guardianship have been met as set forth in this chapter; and

(2) The child was in the custody of the Department and/or the Division for a period of at least 1 year.

(b) The amount and duration of the subsidy shall be in the sole discretion of the Department.

73 Del. Laws, c. 150, § 1.;






Subchapter IV Powers and Duties of a Guardian

§ 2340. Powers and duties of the guardian of the child

(a) The Court shall grant to the guardian of the child such powers, rights and duties which are necessary to protect, manage and care for the child.

(b) The guardian of the child may exercise the same powers, rights and duties respecting the care, maintenance and treatment of the child as a parent would, except that the guardian of the child is not liable to third persons for acts of the child solely by reason of the guardianship relationship.

(c) Except as modified by the order of guardianship and without qualifying the foregoing, a guardian of the person has the following powers and duties:

(1) The guardian is entitled to custody of the child and may establish the child's place of abode within or without this State.

(2) The guardian shall provide the child with:

a. A physically and emotionally healthy and safe living environment and daily care;

b. Education; and

c. All necessary and appropriate medical treatment, including but not limited to medical, dental and psychiatric examinations, treatment and/or surgery.

(3) The guardian shall make decisions regarding:

a. Education;

b. Travel;

c. All necessary and appropriate medical treatment, including but not limited to medical, dental and psychiatric examinations, treatment and/or surgery;

d. The child's right to marry or enlist in the armed forces;

e. Representation of the child in legal actions; and

f. Any other matter that involves the child's welfare and upbringing.

(4) The guardian shall:

a. Be responsible for the health, education and welfare of the child;

b. Comply will all terms of any Court order to provide the child's parents with visitation, contact or information.

(d) The Court, in its discretion, may expressly limit the duties and powers of the guardian as set forth in this chapter.

(e) No bond shall be required from any guardian appointed under this chapter.

73 Del. Laws, c. 150, § 1; 73 Del. Laws, c. 360, § 5.;






Subchapter V Permanent Guardianships for Children

§ 2350. Intent

Permanent guardianship models the requirements of "legal guardianship" under the Adoption and Safe Families Act of 1997, Public Law 105-89, § 101(b), 42 U.S.C., § 675(7). Permanent guardianship is intended to create a relationship between a child and caretaker which is permanent and self-sustaining, and which creates a permanent family for the child without complete severance of the biological bond.

73 Del. Laws, c. 150, § 1.;



§ 2351. Eligibility to serve as permanent guardian; eligibility to petition for permanent guardianship

A blood relative, foster parent or parents may serve as permanent guardian of a child. A blood relative, foster parent or parents may petition the Family Court for a permanent guardianship order regarding a child not his, hers or theirs. The Department, the Division, a licensed agency or guardian ad litem may petition the Family Court for a permanent guardianship order so long as the proposed permanent guardian or guardians consent to the appointment.

73 Del. Laws, c. 150, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 360, § 6.;



§ 2352. Contents of petition for permanent guardianship

A petition for permanent guardianship shall contain all of the information required by § 2322 of this title, as well as the following information:

(1) The grounds for the granting of an order of permanent guardianship; and

(2) A statement outlining prior efforts to place the child for adoption, if applicable.

73 Del. Laws, c. 150, § 1.;



§ 2353. Standard for permanent guardianship

(a) The Court shall grant a permanent guardianship if it finds by clear and convincing evidence that:

(1) One of the statutory grounds for termination of parental rights as set forth in § 1103(a) of this title has been met;

(2) Adoption of the child is not possible or appropriate;

(3) Permanent guardianship is in the best interests of the child;

(4) The proposed permanent guardian:

a. Is emotionally, mentally, physically and financially suitable to become the permanent guardian;

b. Is a foster parent(s) who has been caring for the child for at least 6 months at the time of the filing of the petition or is a blood relative;

c. Has expressly committed to remain the permanent guardian and assume the rights and responsibilities for the child for the duration of the child's minority; and

d. Has demonstrated an understanding of the financial implications of becoming a permanent guardian;

(5) If the child is age 14 or over, the child consents to the guardianship or, if the child does not consent, just cause why the guardian should be appointed; and

(6) If the proposed permanent guardian is a foster parent or parents:

a. The child is at least 12 years of age; or

b. The proposed permanent guardian is the permanent guardian of 1 of the child's siblings; or

c. The child receives substantial governmental benefits for a serious physical and/or mental disability which would no longer be available to the child if parental rights were terminated and/or if the child was adopted.

(b) If the Court determines that the elements of subsection (a) of this section have been met, the Court shall then also determine by a preponderance of evidence, the nature and extent, if any, of any contact, sharing of information, and/or visitation between the parent and the child. In making such a determination, the Court shall apply the best interests of the child standard.

(c) The parent or parents may voluntarily consent to the permanent guardianship provided the elements of subsection (a) of this section are met.

73 Del. Laws, c. 150, § 1; 73 Del. Laws, c. 360, § 2.;



§ 2354. Social report

A social report covering the factors enumerated in § 2353 of this title shall be prepared by a licensed child-placing agency retained by the petitioner and provided to the Court no later than 1 week prior to trial.

73 Del. Laws, c. 150, § 1.;



§ 2355. Permanent guardianship hearing procedures and notice requirements

The provisions of § 1107 of this title shall apply to hearings on permanent guardianship petitions, with references to termination of parental rights being replaced by reference to permanent guardianship where appropriate.

73 Del. Laws, c. 150, § 1.;



§ 2356. Order granting permanent guardianship

(a) The Court shall issue an order regarding permanent guardianship within 30 days of:

(1) The final day of trial; or

(2) The filing of the petition and social report in cases based upon the consent of all parties.

(b) If the Court grants permanent guardianship, it shall include in that order provisions regarding visitation by the child with the child's parents, contact by the child with his or her parents, and the sharing of information to be provided to the parents about the child, all based upon the child's best interests.

(c) The order granting permanent guardianship may prohibit visitation, contact or information if such prohibition is in the child's best interests.

(d) The order granting permanent guardianship may incorporate an agreement reached by the parties.

73 Del. Laws, c. 150, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2357. Powers and duties of the permanent guardian

A permanent guardian shall have the same powers and duties as set forth in § 2340 of this title.

73 Del. Laws, c. 150, § 1.;



§ 2358. Duties and rights of parents

(a) While a permanent guardianship is in effect, the parent shall have the following rights:

(1) Visitation, contact and information, to the extent delineated in the permanent guardianship order issued by the Court. A parent may petition the Court for specific enforcement of provisions of the order granting permanent guardianship relating to contact, visitation or information;

(2) Inheritance by and from the child; and

(3) Right to consent to termination of parental rights and/or adoption of the child.

(b) The parent shall have the primary responsibility to support the child financially.

(c) In the event the income and assets of the parent qualify the child for governmental benefits, the benefits may be conferred upon the child with payment to be made to the permanent guardian. The provision of necessities by the permanent guardian shall not disqualify the child for any benefit or entitlement.

(d) If the child has been in the custody of the Department immediately prior to the entry of an order for a permanent guardianship, the Department shall have no further duty of support or care for the child after establishment of the permanent guardianship unless the Department agrees in writing to that support. However, if the permanent guardianship is terminated, and the Department held custody immediately prior to the entry of the order, custody shall revert to the Department.

73 Del. Laws, c. 150, § 1.;



§ 2359. Termination or modification of permanent guardianship order

(a) A parent may not petition the Court to modify or terminate a permanent guardianship once granted under this chapter.

(b) The Court shall modify or terminate a permanent guardianship only upon a finding:

(1) That there has been a substantial change in material circumstances; and

(2) That modification or termination is in the best interests of the child.

(c) Where the permanent guardianship is terminated by the Court, custody of the child shall not automatically revert to the parent. At any subsequent hearing, the parent shall be considered with no greater priority than any other person or agency, and the Court shall apply the best interests of the child factors in entering an order on behalf of the child.

(d) Upon a showing by affidavit of immediate harm to a child, the Court may temporarily:

(1) Stay a permanent guardianship order on an ex parte basis pending a hearing and grant temporary custody of the child to the Department or petitioner; and/or

(2) Stay the visitation, contact or information provisions of a permanent guardianship order on an ex parte basis pending a hearing.

73 Del. Laws, c. 150, § 1.;






Subchapter VI Standby Guardianships

§ 2361. Legislative intent, findings and purpose

The General Assembly hereby declares that there is a need to create an expeditious manner of establishing a guardianship known as standby guardianship, in order to enable a parent, custodian, or guardian suffering from a progressive chronic condition or a terminal illness to make plans for the permanent future care or the interim care of a child without terminating parental or legal rights.

76 Del. Laws, c. 222, § 1.;



§ 2362. Definitions

In addition to the definitions provided for in this chapter, as used in this subchapter:

(1) "Appointed standby guardian" means a person appointed pursuant to this subchapter to assume the powers and duties of guardianship of a child upon the death or determination of incapacity or debilitation of the parent, custodian, or guardian.

(2) "Attending physician" means the physician who has primary responsibility for the treatment and care of the parent, custodian or guardian. Where more than 1 physician shares such responsibility, or where a physician is acting on the attending physician's behalf, any such physician may act as the attending physician. If no physician has responsibility for the care and treatment of the parent, custodian, or guardian, any physician who is familiar with the parent's, custodian's, or guardian's medical condition may act as the attending physician.

(3) "Custodian" means a nonparent who has been awarded custody of a child by order of the Family Court, but excludes the Department of Services for Children, Youth and Their Families when it or any of its divisions have been awarded custody by order of the Family Court.

(4) "Debilitation" means a person's chronic and substantial inability, as a result of a terminal illness, disease or injury, to care for a child. "Debilitated" means a person's state of chronic and substantial inability, as a result of a terminal illness, disease or injury to care for a child.

(5) "Designated standby guardian" means a person designated pursuant to this subchapter to assume temporarily the duties of guardianship of a child upon the death or a determination of incapacity or debilitation of the parent, custodian or guardian.

(6) "Designator" means a parent, custodian or guardian who makes a designation of a standby guardian.

(7) "Determination of debilitation" means a written determination made by the attending physician which contains the physician's opinion to a reasonable degree of medical certainty regarding the nature, cause, extent and probable duration of the parent's, custodian's or guardian's debilitation.

(8) "Determination of incapacity" means a written determination made by the attending physician which contains the physician's opinion to a reasonable degree of medical certainty regarding the nature, cause, extent and probable duration of the parent's, custodian's or guardian's incapacity.

(9) "Incapacity" means a person's chronic and substantial inability, as a result of mental impairment, to understand the nature and consequences of decisions concerning the care of the child, and a consequent inability to care for the child. "'Incapacitated" means a state of chronic and substantial inability, as a result of mental impairment, to understand the nature and consequences of decisions concerning the care of the child, and a consequent inability to care for the child.

(10) "Triggering event" means an event in the designation, petition or decree which empowers the standby guardian to assume the duties of the office, which event may be the death, incapacity, or debilitation of the parent, custodian, or guardian, whichever occurs first.

76 Del. Laws, c. 222, § 1.;



§ 2363. Jurisdiction and venue

(a) The Family Court shall have jurisdiction over proceedings under this chapter to grant, modify and/or terminate standby guardianship.

(b) A petition for standby guardianship under this chapter may be filed in the Family Court of any of the following counties:

(1) The county in which 1 natural parent resides;

(2) The county in which a legal guardian of the child resides; or

(3) The county in which 1 child resides.

76 Del. Laws, c. 222, § 1.;



§ 2364. Hearing procedure and notice requirements

The procedure and notice requirements set forth in § 2325 of this title shall apply. However, upon motion and good cause shown, the parent, custodian or guardian who has become incapacitated or debilitated need not personally appear for such noticed hearings.

76 Del. Laws, c. 222, § 1.;



§ 2365. Persons eligible to petition for guardianship

Any parent, custodian or guardian may petition the Family Court for a standby guardianship order regarding a child for whom they have been given legal responsibility.

76 Del. Laws, c. 222, § 1.;



§ 2366. Contents of standby guardianship petition

A petition for standby guardianship shall contain all of the information required by § 2322 of this title, as well as the following information:

(1) Name and address of the custodian or guardian of the child, if not otherwise provided for in the petition;

(2) In addition to the name and address of the proposed standby guardian;

(3) Which triggering event or events shall cause the authority of the appointed standby guardian to become effective;

(4) That there is a significant risk that the parent, custodian or guardian will die, become incapacitated or become debilitated within 2 years of the filing of the petition, supported by documentation from the attending physician; and

(5) If applicable, the name, address, of the proposed alternate standby guardian.

76 Del. Laws, c. 222, § 1.;



§ 2367. Grounds for standby guardianship

(a) Where the parent is the person suffering from a progressive chronic condition or terminal illness, prior to granting an order for standby guardianship, the Court shall find that the standby guardianship is in the child's best interests; and:

(1) The child would be dependent, neglected or abused in the care of the other parent; or

(2) The other parent of the child is deceased; or

(3) The other parent's parental rights have been terminated; or

(4) The other parent consents to the appointment of a standby guardian.

(b) Where the legal custodian or guardian is the person suffering from a progressive chronic condition or terminal illness, prior to granting an order for standby guardianship, the Court shall find that the standby guardianship is in the child's best interests; and as to each parent:

(1) That the child remains dependent, neglected or abused in the parent's care; or

(2) The parent of the child is deceased; or

(3) The parent's parental rights have been terminated; or

(4) The parent consents to the appointment of a standby guardian.

(c) The Court must also find, prior to the granting of an order for standby guardianship that there is a significant risk that the parent, legal custodian, or guardian will die, become incapacitated, or become debilitated as a result of a chronic condition or terminal illness within 2 years of the filing of the petition as certified by an attending physician.

(d) If an order for standby guardianship is granted, the order shall determine the triggering event for the standby guardianship by specifying whether:

(1) The authority of the standby guardian is effective on the receipt of a determination of the petitioner's incapacity or debilitation, or on the receipt of the certificate of the petitioner's death; or

(2) That the authority of the standby guardian may become effective earlier on written consent of the petitioner.

If at any time before the beginning of the authority of the standby guardian the Court finds that the requirements of this subchapter are no longer satisfied, the Court may rescind the order.

76 Del. Laws, c. 222, § 1.;



§ 2368. Occurrence of event triggering appointment of standby guardian; confirmation petition

(a) Upon the occurrence of a triggering event set forth in an order appointing a standby guardian, the appointed standby guardian shall be empowered to assume the standby guardian duties immediately.

(b) If the triggering event is the incapacity or debilitation of the parent, legal custodian or guardian, the attending physician shall provide a copy of that physician's determination to the appointed standby guardian if the guardian's identity is known to the attending physician.

(c) Within 30 days following the assumption of guardianship duties, the appointed standby guardian shall petition the Court for confirmation. The confirmation petition shall include a determination of incapacity or debilitation, or a death certificate, as appropriate. If the petition is by an alternate appointed standby guardian, the petition shall include a statement that the appointed standby guardian is unable or unwilling to act, as the basis for the statement. Absent a judicial finding or determination of unfitness, the standby guardian's power and authority shall commence immediately upon the occurrence of the triggering event and shall continue unimpeded until such time as the Court may hear the standby guardian's petition for confirmation.

(d) The Court shall confirm an appointed standby guardian previously named and otherwise qualified to serve as guardian unless there is a judicial determination of unfitness with regard to the appointed standby guardian.

(e) A standby guardian may decline appointment at any time before the assumption of that standby guardian's duties by filing a written statement to that effect with the Court, with notice to be provided to the petitioner and to the minor child if the latter is 14 years of age or older.

(f) Commencement of the duties of the standby guardian shall confer upon the appointed standby guardian shared authority with the parent, legal custodian, or guardian of the minor child unless the petition states otherwise.

(g) A parent, legal custodian, or guardian may revoke a standby guardianship by executing a written revocation, filing it with the Court where the petition was filed, and promptly notifying the appointed standby guardian of the revocation.

(h) A person who is judicially appointed as a standby guardian under this subchapter may at any time renounce the appointment by:

(1) Executing a written renunciation;

(2) Filing the renunciation with the Court; and

(3) Promptly notifying in writing the parent, legal custodian, or legal guardian of the renunciation.

76 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2369. Powers and duties of the standby guardian of the child

Except as modified by order of the Court, the standby guardian shall have the same powers and duties as enumerated in § 2340 of this title.

76 Del. Laws, c. 222, § 1.;



§ 2370. Termination or modification

Except as modified by order of the Court, standby guardianship shall be terminated or modified as enumerated under § 2332 of this title.

76 Del. Laws, c. 222, § 1.;



§ 2371. Appointment of standby guardian as permanent guardian

Except as modified by order of the Court, should the standby guardian wish to be appointed as the permanent guardian of the child, permanent guardianship shall be determined under §§ 2350-2359 of this title.

76 Del. Laws, c. 222, § 1.;



§ 2372. Subsidies

Except as modified by order of the Court, the Department shall have the power and authority to award subsidy money to the standby guardian as determined under § 2333 of this title.

76 Del. Laws, c. 222, § 1.;









CHAPTER 24. THIRD PARTY VISITATION

Subchapter I General Provisions

§ 2401. Intent and purpose

(a) The General Assembly hereby declares that there is a need for a clear statutory framework for the proper procedures and requirements for visitation between children and persons other than their parents. The General Assembly further declares that, with the exception of Department of Services for Children, Youth and their Families (DSCYF), guardianship as set forth in Chapter 23 of this title is the appropriate legal authority for persons who wish to pursue legal custodial and guardianship rights over a child for which they are not the parent.

(b) This chapter shall be liberally construed so that these purposes may be realized. To that extent, modification of any orders pertaining to visitation involving persons other than parents that were entered under previous versions of the Code shall now be considered under this chapter. Modification of any orders pertaining to custody involving persons other than parents that were entered under previous versions of the Code shall now be considered under Chapter 23 of this title.

77 Del. Laws, c. 43, § 9.;



§ 2402. Definitions

For the purposes of this chapter, unless the context indicates differently:

(1) "Abuse" or "abused child" is as defined in § 901 of Title 10.

(2) "Adult" is as defined in § 901 of Title 10.

(3) "Best interests" is determined in accordance with § 722 of this title.

(4) "Child" is as defined in § 901 of Title 10.

(5) "Court" or "court" is as defined in § 901 of Title 10.

(6) "Department" or "DSCYF" is as defined in § 901 of Title 10.

(7) "Dependency" or "dependent child" is as defined in § 901 of Title 10.

(8) "Guardian" is as defined in § 2302 of this title.

(9) "Guardian ad litem" is as defined in § 2302 of this title.

(10) "Licensed agency" is as defined in § 901 of this title.

(11) "Neglect" or "neglected child" is as defined in § 901 of Title 10.

(12) "Parent" is as defined in § 2302 of this title.

(13) "Relative" is as defined in § 901 of Title 10.

77 Del. Laws, c. 43, § 9.;



§ 2403. Jurisdiction and venue

(a) The Family Court shall have jurisdiction over proceedings under this chapter to grant, modify and/or terminate third-party visitation orders.

(b) A petition for third-party visitation under this chapter may be filed in the Family Court of any of the following counties:

(1) The county in which the organization or persons, having legal or physical care, custody, or control of the child is located; or

(2) The county in which the child resides.

(c) The provisions of §§ 722, 724, 728(d)-(f) of this title and Chapter 7A of this title shall be applicable to proceedings filed under this chapter.

77 Del. Laws, c. 43, § 9.;



§ 2404. Hearing procedure and notice requirements

(a) When a petition is filed under this chapter, the Court shall set a date for a hearing on the petition, and shall cause notice of time, place and purpose of the hearing to be served as required in this section.

(b) Notice of the time, place and purpose of the hearing shall be served upon the parent or parents, guardian or guardians, person or persons, DSCYF, or licensed agency holding parental rights at the respondent's last known address or to the address received in the petition.

(c) If the Court shall find that personal service within the State cannot be accomplished upon a party, the petitioner shall cause notice to be published in a newspaper of general circulation in the county where the respondent is most likely to be residing.

(d) Personal service at any time prior to the hearing shall be sufficient to confer jurisdiction upon the Court.

(e) Notice provided pursuant to this section shall constitute conclusive evidence of service and a hearing will then proceed at the time and date set, with or without the appearance of the parent or parents, guardian or guardians, person or persons, Department, or licensed agency holding parental rights so notified.

77 Del. Laws, c. 43, § 9.;



§ 2405. Sanctions

The Court may impose such sanctions or remedies as the Court deems just and proper to ensure compliance with orders entered pursuant to this chapter, including but not limited to:

(1) Extra visitation or contact with the child when it is in the child's best interest to do so;

(2) The payment of costs and reasonable counsel fees of the person applying for relief under this section;

(3) A fine in the discretion of the Court; or

(4) A term of imprisonment if a person is found to be in contempt of prior orders of the Court.

77 Del. Laws, c. 43, § 9; 77 Del. Laws, c. 337, § 1.;



§ 2406. Confidentiality of proceedings

All proceedings under this chapter and all records of such proceedings shall be held before the Court privately, except for reasons found sufficient to the Court, a hearing in any particular case may be made open to the public.

77 Del. Laws, c. 43, § 9.;



§ 2407. Appeals

Appeal from any order or decree entered under this chapter shall lie to the state Supreme Court. No appeal shall lie from any order or decree under this chapter unless taken within 30 days from the date of such order or decree.

77 Del. Laws, c. 43, § 9.;






Subchapter II Third-Party Visitation Proceedings

§ 2410. Persons eligible to petition for third-party visitation

(a) Unless otherwise specified in this chapter, any adult person or persons may file a petition for a third-party visitation order regarding a child not his, hers, or theirs against the child's guardians, parents, or DSCYF, provided that the adult person or persons can establish that the adult person or persons petitioning for visitation:

(1) Has a substantial and positive prior relationship with the child; or

(2) Is a grandparent, aunt, uncle or adult sibling of the child.

(b) Unless otherwise specified in this chapter, a guardian ad litem may petition for a third-party visitation order on behalf of the child against the child's guardian, parent, and/or DSCYF if:

(1) The adult person with whom visitation is sought consents to visitation with the child and;

(2) The adult person with whom visitation is sought:

a. Has a substantial and positive prior relationship with the child; or

b. Is a grandparent, aunt, uncle or adult sibling of the child.

(c) Any child, through a guardian ad litem, may file a petition seeking visitation with any other child with whom they have at least 1 parent in common.

(d) Notwithstanding subsections (a) through (c) of this section, if a parent's rights have been terminated in the child with whom a parent seeks third-party visitation, the terminated parent and the terminated parent's relatives are prohibited from filing for third-party visitation unless:

(1) More than 3 years have passed since the termination of parental rights order was entered and the child has not been adopted; or

(2) The adoptive parent, if there is only 1 adoptive parent, or both adoptive parents have previously entered into a written notarized agreement or court-approved agreement for continued visitation and a copy of the agreement is attached to the petition.

77 Del. Laws, c. 43, § 9; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 337, §§ 2-5.;



§ 2411. Contents of third-party visitation petition

Every petition for third-party visitation with a child filed under this chapter shall be verified and contain:

(1) Name and place of residence of the petitioner or petitioners;

(2) Name, sex, and date of birth of the child;

(3) A statement regarding the eligibility requirements set forth in § 2410 of this title;

(4) The name and address of the mother and the name and address of the father, alleged father, and/or presumed father. If either the name and/or address of any parent is not known, the petition shall include detailed information setting forth the efforts made to locate the parent;

(5) The name and last known address of the person or persons or organization holding parental rights, custody, and/or guardianship of the child; and

(6) A statement setting forth the grounds for visitation in § 2412 of this title.

77 Del. Laws, c. 43, § 9; 70 Del. Laws, c. 186, § 1.;



§ 2412. Grounds for persons obtaining third-party visitation with a child

(a) Prior to granting a third-party visitation order the Court shall, find after a hearing on the merits, or accept the agreement of the parties that:

(1) Third-party visitation is in the child's best interests; and,

(2) One of the following as to each parent:

a. The parent consents to the third-party visitation;

b. The child is dependent, neglected or abused in the parent's care;

c. The parent is deceased; or

d. The parent objects to the visitation; however, the petitioner has demonstrated, by clear and convincing evidence, that the objection is unreasonable; and has demonstrated, by a preponderance of evidence, that the visitation will not substantially interfere with the parent/child relationship.

(b) Prior to granting an order for third-party visitation between children, the Court shall find after a hearing on the merits, or accept the agreement of the parties, that the visitation is in the best interests of all children subject to the petition.

77 Del. Laws, c. 43, § 9; 77 Del. Laws, c. 337, §§ 6, 7.;



§ 2413. Modification of orders granting third-party visitation

An order granting third-party visitation may be modified at any time if the best interests of any child subject to the order would be served by modification.

77 Del. Laws, c. 43, § 9.;









CHAPTER 25. DSCYF CUSTODY

Subchapter I General Provisions

§ 2501. Intent and purpose

(a) The General Assembly hereby declares that there is a need for a clear statutory framework for the proper procedures and requirements for when the Department of Services for Children, Youth and Their Families [DSCYF] is granted custody of a dependent, neglected or abused child.

(b) This chapter shall be liberally construed so that these purposes may be realized.

(c) For the purposes of applicable state and federal law, any dependent, neglected or abused child in DSCYF custody shall be considered a ward of the State.

77 Del. Laws, c. 43, § 10.;



§ 2502. Definitions

For the purposes of this chapter, unless the context indicates differently:

(1) "Abuse" or "abused child" is as defined in § 901 of Title 10.

(2) "Adult" is as defined in § 901 of Title 10.

(3) "Best interests" is determined in accordance with § 722 of this title.

(4) "Child" is as defined in § 901 of Title 10.

(5) "Court" or "court" is as defined in § 901 of Title 10.

(6) "Department" or "DSCYF" is as defined in § of Title 10.

(7) "Dependency" or "dependent child" is as defined in § 901 of Title 10.

(8) "Division" or "DFS" means the Division of Family Services of the Department of Services for Children, Youth and Their Families.

(9) "Foster parent" is as defined in § 2302 of this title.

(10) "Guardian" is as defined in § 2302 of this title.

(11) "Guardian ad litem" is as defined in § 2302 of this title.

(12) "Licensed agency" is as defined in § 901 of this title.

(13) "Neglect" or "neglected child" is as defined in § 901 of Title 10.

(14) "Parent" is as defined in § 2302 of this title.

(15) "Parental responsibilities" is as defined in § 1101 of this title.

(16) "Permanency" is as defined in § 2302 of this title.

(17) "Relative" is as defined in § 901 of Title 10.

(18) "School of origin" is defined as the school the child attended at the time the child was placed in the custody of DSCYF.

77 Del. Laws, c. 43, § 10.;



§ 2503. Jurisdiction and venue

(a) The Family Court shall have jurisdiction over proceedings under this chapter to grant, modify and/or terminate DSCYF custody orders.

(b) A petition for DSCYF custody under this chapter may be filed in the Family Court of any of the following counties:

(1) The county in which the organization or persons, having legal or physical care, custody, or control of the child is located; or

(2) The county in which the child resides.

(c) The provisions of §§ 722, 724, 728(d)-(f) of this title and Chapters 7A and 24 of this title shall be applicable to proceedings filed under this chapter.

77 Del. Laws, c. 43, § 10.;



§ 2504. Hearing procedure and notice requirements

(a) When a petition is filed under this chapter, the Court shall set a date for a hearing on the petition, and shall cause notice of time, place, and purpose of the hearing to be served as required in this section.

(b) Notice of the time, place, and purpose of the hearing shall be served upon the parent or parents, guardian or guardians, person or persons, DSCYF, or licensed agency holding parental rights at the respondent's last known address or to the address received in the petition.

(c) If the Court shall find that personal service within the State cannot be accomplished upon a party, the petitioner shall cause notice to be published in a newspaper of general circulation in the county where the respondent is most likely to be residing.

(d) Personal service at any time prior to the hearing shall be sufficient to confer jurisdiction upon the Court.

(e) Notice provided pursuant to this section shall constitute conclusive evidence of service and a hearing will then proceed at the time and date set, with or without the appearance of the parent or parents, guardian or guardians, person or persons, DSCYF, or licensed agency holding parental rights so notified.

(f) When a petition is filed under this chapter, the Court shall appoint an attorney authorized to practice law in this State or a Court-Appointed Special Advocate to represent the best interests of the child. The Court, in its discretion, may also appoint an attorney to represent the child's wishes. The rights, responsibilities and duties in representing the child's best interests are set forth in § 9007A of Title 29 and Chapter 36 of Title 31. When determining whether to appoint an attorney or Court-Appointed Special Advocate, the Court, in its discretion, should assign the most complex and serious cases to attorneys through the Office of the Child Advocate.

77 Del. Laws, c. 43, § 10.;



§ 2505. Sanctions

The Court may impose such sanctions or remedies as the Court deems just and proper to ensure compliance with this chapter, including but not limited to:

(1) Extra visitation or contact with the child when it is in the child's best interest to do so;

(2) The payment of costs and reasonable counsel fees of the person or agency applying for relief under this section; or

(3) A fine in the discretion of the Court.

77 Del. Laws, c. 43, § 10.;



§ 2506. Confidentiality of proceedings

All proceedings under this chapter and all records of such proceedings shall be held before the Court privately, except for reasons found sufficient to the Court, a hearing in any particular case may be made open to the public.

77 Del. Laws, c. 43, § 10.;



§ 2507. Appeals

Appeal from any order or decree entered under this chapter shall lie to the state Supreme Court. No appeal shall lie from any order or decree under this chapter unless taken within 30 days from the date of such order or decree.

77 Del. Laws, c. 43, § 10.;






Subchapter II Custody Proceedings

§ 2510. Applicability

The provisions of this subchapter shall apply exclusively to the DSCYF when seeking and/or obtaining custody of a child on the basis of dependency, neglect or abuse. This subchapter shall not be construed as preventing DSCYF from obtaining or seeking guardianship, termination of parental rights and/or adoption regarding a child as provided for in Chapters 9, 11 and 23 of this title. This subchapter shall be liberally construed such that the child's health and safety is the highest priority and of paramount concern as required by the Adoption and Safe Families Act, 42 U.S.C. § 671 et seq. and state law.

77 Del. Laws, c. 43, § 10.;



§ 2511. Contents of DSCYF petition for custody

(a) The petition for DSCYF custody shall state:

(1) Name and address of the petitioning agency;

(2) Name, sex, date of birth of the child and, if known, the child's school of origin;

(3) The name and address of the parents, alleged father or presumed father, and if applicable, the name and address of any custodian or guardian.

(4) If the name or address of any person or organization described in paragraph (a)(3) of this section is unavailable or unknown, DSCYF shall furnish detailed information concerning the efforts made to identify and locate such individual or organization;

(5) The DSCYF allegations of dependency, neglect, and/or abuse against each parent;

(6) Efforts, where practical, made by DSCYF to identify a fit and willing relative to care for the child;

(7) A statement regarding why continuing the placement of the child in the home of the parents, guardian, custodian or caretaker is contrary to the welfare of the child; and

(8) A statement why it is in the best interests of the child to be placed in DSCYF custody.

77 Del. Laws, c. 43, § 10; 70 Del. Laws, c. 186, § 1.;



§ 2512. Grounds for DSCYF custody; preliminary injunction

(a) When emergency custody or other emergency relief is sought by DSCYF, the Court may issue an ex parte order awarding emergency custody to DSCYF and order removal of a child from the home upon the establishment that:

(1) Continuation in the home is contrary to the welfare of the child; and

(2) Probable cause exists to believe that:

a. A child continues to be in actual physical, mental or emotional danger or there is a substantial imminent risk thereof or;

b. Immediate or irreparable harm may result to the child if such an order is not issued.

(b) Prior to granting an adjudicatory order for DSCYF custody, the Court shall find after a hearing on the merits, or accept the agreement of the parties, that:

(1) As to each parent, the child is dependent, neglected or abused;

(2) It is in the child's best interests to be in DSCYF custody.

(c) Should the elements of subsection (b) of this section be met, the Court shall also determine after a hearing on the merits or accept the agreement of the parties, the nature and extent, if any, of any contact, sharing of information and/or visitation between the parent and the child. In making such a determination, the Court shall apply the best interests of the child standard set forth in § 722 of this title, unless Chapter 7A or § 728(d)-(f) of this title apply.

77 Del. Laws, c. 43, § 10.;



§ 2513. Termination, modification or rescission of DSCYF custody order

(a) Termination. — Except as otherwise specified in this chapter, DSCYF custody of a child terminates:

(1) Upon the child's death;

(2) Upon adoption of the child;

(3) When the child reaches the age of majority;

(4) Upon the granting of a guardianship petition pursuant to Chapter 23 of this title; or

(5) As otherwise ordered by the Court.

(b) Modification. — Except as otherwise specified in this chapter, a DSCYF custody order may be modified at any time. In making a determination to modify the order the Court shall apply the best interests of the child standard and Chapter 7A and § 728(d)-(f) of this title, if applicable.

(c) Rescission. — Except as otherwise specified in this chapter, DSCYF custody may be rescinded upon a judicial determination that the child is no longer dependent, neglected or abused in the parent's care. The Court may rescind custody to the original custodial arrangement between the parents or an alternative custodial arrangement as determined by the Court to be in the child's best interests.

77 Del. Laws, c. 43, § 10.;






Subchapter III Powers and Duties

§ 2520. Duties and rights of parents under a DSCYF custody order

(a) Unless the parental rights have been terminated, a parent whose child is in DSCYF custody may petition for and seek enforcement of:

(1) An order for visitation, contact, and/or information regarding the child if not otherwise prohibited by law;

(2) Unless otherwise ordered by the Court or authorized by statute, an order that DSCYF is required to make reasonable efforts at reunifying the child with such parent;

(3) An order rescinding custody from DSCYF to the parent.

(b) Unless the parental rights have been terminated, a parent whose child is in DSCYF custody maintains the right, unless otherwise ordered by the Court, to:

(1) Consent to certain medical or mental health care for the child as set forth in § 2521(2) of this title.

(2) Consent to educational decisions for the child, subject to applicable state and federal law, as set forth in § 2521(4) of this title.

(3) Attend and participate in school related meetings and activities related to the child, attend extracurricular activities, attend medical/dental appointments, and access medical/dental records regarding the child.

(c) Unless parental rights have been terminated, a parent whose child is in DSCYF custody shall have the following duties:

(1) To support the child financially as provided for in Chapter 5 of this title, unless just cause exists under § 506 of this title;

(2) To engage in offered services to alleviate or mitigate the causes necessitating placement in DSCYF custody, in cases where the DSCYF is providing reunification services to the parents.

77 Del. Laws, c. 43, § 10.;



§ 2521. Powers and duties of the DSCYF as custodian of the child

Upon the Court granting custody to DSCYF, DSCYF shall be vested with the following powers and duties:

(1) To provide for appropriate placement of the child, within or outside of this State, unless otherwise ordered by Court or controlled by statute, with reasonable notice prior to any change in placement given to the guardian ad litem for the child;

(2) To consent to medical care for the child, including medical examination, medical treatment including surgical procedures and mental health treatment other than inpatient psychiatric hospitalization. DSCYF shall make reasonable efforts to obtain the consent of the parent, and to notify the guardian ad litem, prior to obtaining medical care.

(3) To continue the child in the child's school of origin, or when not feasible or not in the child's best interests, to immediately enroll the child in school pursuant to § 202 of Title 14. The Court shall determine if the school placement is in the child's best interest;

(4) To consent to educational decisions, subject to applicable state and federal law, including but not limited to, disciplinary proceedings and consequences, academic needs and extracurricular activities of the child, and to request the appointment of an educational surrogate parent when appropriate DSCYF shall make reasonable efforts to obtain the consent of the parent, and to notify the guardian ad litem, prior to making any educational decisions on behalf of the child;

(5) To request a credit report for the child annually after the child reaches the age of 16 years old and to inspect the credit report for any potential identity theft as described in § 854 of Title 11, and, from ages 18 through 21, to assist the child who was previously in DSCYF's custody and continues to receive independent living services through a DSCYF-contracted provider in reviewing and repairing the child's credit, upon request of the provider and with written consent of the child, unless otherwise prohibited by law; and

(6) To maintain any other powers and duties as conferred by statute in the Delaware Code.

77 Del. Laws, c. 43, § 10; 78 Del. Laws, c. 361, § 1.;












Title 14 - Education

CHAPTER 1. DEPARTMENT OF EDUCATION

Subchapter I Composition, Organization and Administration

§ 101. Establishment of the Department of Education

The general administration of the educational interests of the State shall be vested in a Department of Education within the Executive Branch, hereinafter in this title referred to as the "Department."

71 Del. Laws, c. 180, § 3.;



§ 102. Secretary; Deputy, Associate and Assistant Secretaries; Acting Secretary; appointment

(a) The administrator and head of the Department shall be the Secretary of Education, who shall be a graduate of an accredited college and shall have not less than 5 years' experience in teaching and administration, with experience in each such category. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Secretary shall be paid a salary as determined by the General Assembly in the annual Appropriations Act. The Secretary of Education shall become a bona fide resident of the State within 6 months after the Secretary's appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position or positions of Deputy, Associate, or Assistant Secretaries of Education as are vacant. Persons so appointed shall serve at the pleasure of the Governor and, upon the position of Secretary being filled, such persons may be removed by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of the Secretary's successor, the Governor may appoint the Deputy Secretary or an Associate Secretary of Education to serve as Acting Secretary. The Secretary may, during the Secretary's absence from the State, appoint the Deputy Secretary or an Associate Secretary to serve as Acting Secretary during such absence. In either case, the Acting Secretary shall have all the powers and perform all the duties and functions of the Secretary during the Secretary's absence or incapacity or until the Secretary's successor is duly qualified and appointed.

27 Del. Laws, c. 106; Code 1915, § 2274; 32 Del. Laws, c. 160, § 6; Code 1935, § 2627; 14 Del. C. 1953, § 107; 67 Del. Laws, c. 281, § 203; 67 Del. Laws, c. 431, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 529, § 1; 71 Del. Laws, c. 8, § 2; 71 Del. Laws, c. 180, § 3.;



§ 103. Powers, duties and functions of the Secretary

(a) The Secretary may:

(1) Supervise, direct and account for the administration and operation of the Department, its offices, functions and employees;

(2) Appoint and fix the salary, with the written approval of the Governor, of the following officers: Deputy Secretary, Associate and Assistant Secretaries, and an Executive Assistant. These officers may be removed from office by the Secretary with the written approval of the Governor, and they shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Secretary;

(3) Appoint such additional personnel as may be necessary for the administration and operations of the Department, within such limits as may be imposed by law;

(4) With the written approval of the Governor, establish, consolidate, abolish, transfer or combine the powers, duties and functions of the branches, work groups, offices or units within the Department as the Secretary may deem necessary, providing that all powers, duties and functions required by law shall be provided for and maintained;

(5) Make and enter into any and all contracts, agreements or stipulations; retain, employ and contract for the services of private and public consultants, and research and technical personnel; and procure by contract consulting, research, technical and other services and facilities whenever the same shall be deemed by the Secretary necessary or desirable in the performance of the functions of the Department or to determine and ensure the quality and effectiveness of education programs and initiatives, and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of Title 29 unless otherwise provided by law;

(6) Delegate any of the Secretary's own powers, duties or functions to the Deputy Secretary or an Associate or Assistant Secretary, except the power to remove employees of the Department or to fix employee compensation;

(7) Establish and promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State;

(8) Maintain such facilities throughout the State as may be necessary for the effective and efficient operation of the Department;

(9) Adopt an official seal or seals for the Department;

(10) In consultation with the State Board of Education, prepare a proposed annual operating and capital improvement budget for the Department and state support of the public school system to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitations of the annual appropriation and any other funds appropriated to it by the General Assembly. Special funds may be used in accordance with approved grants, programs and appropriations; and

(11) Appoint committees or advisory entities to assist the Secretary in performing the duties of the Secretary's office. When the committee or entity is formed to assist in developing policies or regulations the adoption of which must be approved by the State Board, the Secretary shall consult with the State Board regarding the composition of such committee or entity.

(b) The Secretary shall develop and implement policy for grades 1-12 that will substantially decrease the number of nonperformance-based promotions, or social promotions, which allow students who have not passed a course or courses required for promotion to the next grade to advance to the next grade, with the goal of eliminating those promotions by the year 2001.

(c) The Secretary shall calculate a Voluntary School Assessment, which applicants shall have the option of paying in lieu of any school certification required by § 2661 of Title 9 or § 842 of Title 22. Voluntary School Assessments shall be calculated on a per unit basis for each project that seeks to pay such assessments in lieu of certification as follows by:

(1) Calculating the average cost (including land or, if the school district already owned such land, the then-fair market value of such land at the time of construction), per child, for the average new public schools (one elementary school, one middle school, one high school) constructed with state assistance in New Castle County as determined by the State of Delaware School Construction Technical Assistance Manual prepared by the Delaware Department of Education (as such manual exists as of June 30, 1999, such manual to be updated for purposes of this calculation no earlier than July 1, 2005, and thereafter updated as the Department normally updates such manual);

(2) Multiplying that number by the local percentage share then required by state law of the local school district in order to receive state capital assistance;

(3) Multiplying the resulting figure by 0.50, representing the average number of school-aged children projected to be housed within each residential unit, provided that in no event shall the Voluntary School Assessment exceed 5 percent of the total cost of the residential unit.

27 Del. Laws, c. 106; Code 1915, § 2274; 32 Del. Laws, c. 160, § 6; Code 1935, § 2628; 14 Del. C. 1953, § 108; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 3; 72 Del. Laws, c. 237, § 4.;



§ 104. State Board of Education; composition; term; powers and duties; qualifications; vacancies; staggered appointments; office location; compensation

(a) The State Board of Education shall be composed of 7 members who shall be citizens of the State and shall be appointed by the Governor and confirmed by the Senate. The Governor shall name the President of the Board who shall serve at the Governor's pleasure. Each of the remaining members of the Board shall be appointed to serve for 6 years and until that member's successor qualifies.

(b) The State Board of Education shall have powers, duties and responsibilities as specified in this title. Included among the powers, duties and responsibilities are those specified in this subsection. The State Board of Education shall:

(1) Provide the Secretary of Education with advice and guidance with respect to the development of policy in those areas of education policy where rule- and regulation-making authority is entrusted jointly to the Secretary and the State Board. The State Board shall also provide guidance on new initiatives which may from time to time be proposed by the Secretary. The Secretary shall consult with the State Board regularly on such issues to ensure that policy development benefits from the breadth of viewpoint and the stability which a citizens' board can offer and to ensure that rules and regulations presented to the State Board for its approval are developed with input from the State Board. Consistent with its role in shaping critical educational policies, the State Board of Education may also recommend that the Secretary undertake certain initiatives which the State Board believes would improve public education in Delaware;

(2) Provide the Secretary of Education with advice and guidance on the Department's annual operating budget and capital budget requests;

(3) Provide the Secretary of Education with guidance in the preparation of the annual report specified in § 124 of this title, including recommendations for additional legislation and for changes to existing legislation;

(4) Provide the Secretary of Education with guidance concerning the implementation of the student achievement and statewide assessment program specified in § 122(b)(4) of this title;

(5) Decide, without expense to the parties concerned, certain types of controversies and disputes involving the administration of the public school system. The specific types of controversies and disputes appropriate for State Board resolution and the procedures for conducting hearings shall be established by rules and regulations pursuant to § 121(12) of this title;

(6) Fix and establish the boundaries of school districts which may be doubtful or in dispute, or change district boundaries as provided in §§ 1025, 1026, and 1027 of this title;

(7) Decide on all controversies involving rules and regulations of local boards of education pursuant to § 1058 of this title;

(8) Subpoena witnesses and documents, administer and examine persons under oath, and appoint hearing officers as the State Board finds appropriate to conduct investigations and hearings pursuant to paragraphs (5), (6), and (7) of this subsection;

(9) Review decisions of the Secretary of Education, upon application for review, where specific provisions of this title provide for such review. The State Board may reverse the decision of the Secretary only if it decides, after consulting with legal counsel to the Department, that the Secretary's decision was contrary to a specific state or federal law or regulation, was not supported by substantial evidence, or was arbitrary and capricious. In such cases, the State Board shall set forth in writing the legal basis for its conclusion;

(10) Approve such Department rules and regulations as require State Board approval, pursuant to specific provisions of this title, before such regulations are implemented;

(11) Approve rules and regulations governing institutions of postsecondary education that offer courses, programs of courses, or degrees within the State or by correspondence to residents of the State pursuant to § 121(16) and/or § 122(b)(8) of this title;

(12) Any provision of Chapter 5 of this title to the contrary notwithstanding, decide appeals of decisions by the board of directors of a charter school to suspend or expel a student for disciplinary reasons. In deciding such cases, the State Board shall employ the same standard of review as is set forth in § 1058 of this title; and

(13) Digitally record all regular monthly public board meetings of the State Board of Education and make the recordings available to the public on the Department of Education's website within 7 business days of each meeting. These recordings are not official board minutes, but are a means to enhance communication to the public and state legislators. The requirements of this section do not apply to meetings where recording equipment is not available, to executive sessions, or to other meetings of the Board, such as workshops, retreats, and committee meetings. A written transcript of the regular monthly public board meetings that are digitally recorded pursuant to this paragraph, or other reasonable accommodation, will be provided by the Department of Education within 7 business days upon request of a person with a hearing impairment.

(14) Pursuant to Chapter 33 of this title, serve as the State Board for Vocational-Technical Education (Career and Technical Education) and is the "eligible agency" and sole agency responsible for the supervision of administration of career and technical education for purposes of the federal Carl D. Perkins Career and Technical Education Act of 2006 (Perkins IV) [20 U.S.C. § 2301 et seq.], and any subsequent reauthorization thereof, and subject to its requirements and any implementing regulations. As used in this title, "career and technical education" shall have the same meaning as "vocational-technical education."

(c) The Department, through the Secretary, shall provide reasonable staff support to assist the State Board in performing its duties pursuant to this title and shall, upon request through the Secretary, provide the State Board with reports and data necessary to enable the State Board to perform its duties pursuant to this title. The Secretary of Education, in addition to the Secretary's other duties of office, shall serve as Executive Secretary of the State Board.

(d) The members of the Board shall be appointed solely because of their character and fitness subject to the following qualifications: at least 2 members of the Board shall have had prior experience on a local board of education; no more than 4 members of the Board shall belong to the same political party; no person shall be eligible to appointment who has not been for at least 5 years immediately preceding appointment a resident of this State; and no person shall be appointed to the Board who is in any way subject to its authority.

Any member of the Board shall be eligible for reappointment unless otherwise disqualified by this title. In constituting the Board, the President shall be appointed from the State at large, but the appointments of the remaining 6 members shall be made so that there shall be on the Board at least 1 resident of the City of Wilmington, 2 residents from New Castle County outside the City of Wilmington, 1 from Kent County, 1 from Sussex County, and 1 member at large.

(e) Vacancies on the Board for any cause shall be filled by the Governor for the unexpired term and until a successor shall qualify.

(f) The Governor may appoint members for confirmation by the Senate for terms shorter than 6 years where that is necessary to ensure that Board members' terms expire on a rotating annual basis.

(g) The Board shall meet in Dover in meeting space provided by the Department.

(h) The members of the Board shall receive $100 for each day's attendance at the meetings of the Board not to exceed 24 days' attendance in any 1 calendar year; and they shall be reimbursed for their actual travel and other necessary expenses incurred in attending meetings and transacting the business of the Board.

21 Del. Laws, c. 67, § 1; 26 Del. Laws, c. 94, §§ 1, 2; Code 1915, § 2273; 32 Del. Laws, c. 160, § 2; 37 Del. Laws, c. 193, § 1; Code 1935, § 2623; 14 Del. C. 1953, § 101; 59 Del. Laws, c. 173, §§ 1, 2; 69 Del. Laws, c. 16, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 3; 73 Del. Laws, c. 164, § 4; 73 Del. Laws, c. 188, § 7; 77 Del. Laws, c. 51, § 1; 77 Del. Laws, c. 431, §§ 13-15; 78 Del. Laws, c. 45, § 1; 79 Del. Laws, c. 83, § 1.;



§ 105. State Board procedures

(a) The Board shall hold an annual meeting each year, in Dover, during the month of July. At this meeting the Board shall each year elect 1 of its members to serve as Vice-President. Other meetings shall be held at such times and places as the duties and business of the Board require. No motion or resolution shall be declared adopted without the concurrence of a majority of the whole Board.

(b) Whenever this Code requires that the State Board approve a regulation or other action proposed by the Department, the State Board shall approve such regulation or action at a meeting held in conformity with Chapter 100 of Title 29. Provided that the Department has complied with Chapter 101 of Title 29 in proposing a regulation or other regulatory action to the extent such action is governed by said Chapter 101, the State Board shall not be subject to said Chapter 101 in approving or refusing to approve such Departmental proposal.

71 Del. Laws, c. 180, § 3.;



§ 106. Advisory Board to the Secretary of Education

There shall be formed an Advisory Board to the Secretary of Education consisting of a representative from each board of education and from each county vocational-technical district, and such additional representatives of educational stakeholder organizations as appointed by the Secretary and the State Board. This Board shall not meet less than twice in any calendar year and the State Board shall participate in such meetings. The Advisory Board shall:

(1) Review current state policies and submit recommendations to the Department of Education when appropriate for changes, modifications or deletions;

(2) Study and review planning guides for program improvement of the Delaware Public School System as submitted by the Department of Education and make appropriate recommendations to the Department of Education on legislative and policy implementation; and

(3) Meet at a time and place that shall be at the discretion of the Secretary of Education or the Deputy Secretary. The call for the meeting shall be through the office of the Secretary of Education. The members of the Advisory Board shall receive their actual expenses for 2 dinner meetings per year, but not including travel expenses. The Department of Education shall not expend more than $1,000 for such expenses during any 1 fiscal year.

14 Del. C. 1953, § 110; 57 Del. Laws, c. 90; 71 Del. Laws, c. 180, § 3.;



§ 107. P-20 Council

(a) There shall be formed a P-20 Council to coordinate educational efforts of publicly-funded programs from early care through higher education and to foster partnerships among groups concerned with public education. The P-20 Council shall make recommendations designed to ensure a more integrated, seamless education system that enables children to enter school ready to learn, receive challenging instruction throughout their school careers, graduate from high school ready for college and careers, and continue their education through postsecondary study in a way that makes them productive and successful citizens.

(b) The P-20 Council shall be co-chaired by the Secretary of Education and the President of the State Board of Education. The Council members shall include the presidents (or their designees) of the public institutions of higher education in Delaware, along with the presidents of the institutions of higher education offering degree programs in education (or their designees). Additional members shall include the Chair of the Delaware Early Care and Education Council, the Chairs of the House and Senate Education Committees, a representative of the Governor's Office, the Chair of the Business Roundtable Education Committee, the Executive director of the Delaware State Chamber of Commerce, the Secretary of the Department of Labor, the Secretary of the Department of Services for Children, Youth and their Families, the Secretary of the Department of Health and Social Services, the Secretary of the Department of Technology and Information, the Chief of the Delaware Chief School Officers Association, the President of the Delaware State Education Association, the President of the Delaware Parent-Teacher Association and the President of the Charter School Network, or their designees.

(c) The Co-Chairs may also establish such subcommittees as needed and determine the subcommittee memberships.

75 Del. Laws, c. 62, § 1; 78 Del. Laws, c. 113, §§ 1, 2; 78 Del. Laws, c. 234, § 1.;






Subchapter II Powers and Duties

§ 121. General powers of the Department of Education

(a) The Department shall exercise general control and supervision over the public schools of the State, including:

(1) Developing and executing the educational policies and laws of the State and promoting public sentiment in support of public education;

(2) Consulting, advising and cooperating with the boards of education and superintendents of reorganized school districts, and other officers, principals, teachers and interested citizens in matters relating to education and to the conduct of schools;

(3) Appointing, through the Secretary, by execution of a written contract for a term of not less than 1 year nor more than 5 years, of additional officers necessary for administering and developing the policies, rules and regulations of the Department. As used in this section, the term "additional officers" shall be defined as the team leaders and directors authorized by § 1321(a) of this title and any certificated professional employees assigned to the office of the Secretary whose positions are not covered in § 103(a)(2) of this title. The Secretary may elect not to renew the contract of any additional officer upon its expiration. However, in such a case the Secretary shall notify the officer in writing by certified mail, return receipt requested, at least 4 months prior to the expiration date of the existing contract that the Secretary does not intend to renew the contract, thereby providing official notice that the services of the officer are to be terminated. Failure to notify an additional officer covered by this subsection in writing by the required date shall result in an automatic extension of the existing contract for a period of 1 year from its expiration date;

(4) Hiring, through the Secretary, by execution of a written contract for a term of not less than 1 year and not more than 5 years, of certificated professional employees, other than those persons described in paragraph (a)(3) of this section and § 103(a)(2) of this title, necessary for carrying out the policies, rules and regulations of the Department. For the purposes of this subsection, the term "certificated professional employees" includes education associates, education specialists, field agents, technicians and other employees holding positions of similar rank. The Secretary may elect not to renew the contract of a certificated professional employee upon its expiration. However, in such a case, the Secretary shall notify the employee in writing by certified mail, return receipt requested, at least 4 months prior to the expiration date of the existing contract that the Secretary does not intend to renew the contract, thereby providing official notice that the services of the employee are to be terminated. Failure to notify a person covered under this subsection in writing by the required date shall result in an automatic extension of the existing contract for a period of 1 year from its expiration date. The written notification shall indicate that just cause exists for the Secretary's proposed action. For the purposes of this subsection, "just cause" shall be defined as including, but not limited to, reduction in force, inefficiency, or unsatisfactory performance of duties. Any employee notified of the Secretary's intention not to renew for reasons other than a reduction in force may request a formal hearing before a hearing officer appointed by the Director of the Office of Management and Budget within 15 calendar days from the date that notice of the Secretary's intention not to renew is sent by certified mail. In the event that an employee requests a hearing in a timely manner, the Office of Management and Budget shall convene a hearing no earlier than 10 days nor later than 90 days after receipt of the request for a hearing, unless both parties agree to a different schedule. The employee shall have the opportunity to present information in the employee's own defense and may have legal counsel at the hearing;

(5) Dismissing or disciplining, through the Secretary, during the contract period, for misconduct in office, incompetency, or wilful neglect of duty, any officer or certificated professional employee appointed under this title or under any special school law, except an employee whose position is covered in § 103(a)(2) of this title, giving the employee a copy of the charges against the employee. In making a determination to dismiss or to impose a lesser disciplinary action, the Secretary shall assess and take into account any mitigating or extenuating circumstances as well as the employee's work history. Any employee dismissed pursuant to this subsection may request a formal hearing before a hearing officer appointed by the Director of the Office of Management and Budget within 15 calendar days from the date that notice is sent by certified mail or the date of receipt of the written notification of dismissal from the Secretary if hand-delivered, whichever is applicable. In the event that an employee timely requests a hearing, the Office of Management and Budget shall convene a hearing no earlier than 10 days nor later than 90 days after receipt of the request for a hearing, unless both parties agree to a different schedule. The employee shall have the opportunity to present information in the employee's own defense and may have legal counsel at the hearing;

(6) Hiring, through the Secretary, any clerical assistants and other noncertificated employees necessary to provide support in carrying out the policies, rules and regulations of the Department or the State Board, or both. An employee hired pursuant to this subsection shall not enter into a written contract with the Department. Such employee shall be subject to dismissal or other disciplinary action imposed by the Secretary only for just cause. For the purposes of this subsection, "just cause" includes, but is not limited to, reduction in force, inefficiency, unsatisfactory performance of duties, misconduct, immorality, incompetency, and wilful neglect of duty;

In making a determination to dismiss or to impose a lesser disciplinary action pursuant to this subsection, the Secretary shall assess and take into account any mitigating or extenuating circumstances as well as the employee's work history. Any employee dismissed pursuant to this subsection may request a formal hearing before a hearing officer appointed by the Director of the Office of Management and Budget within 15 calendar days from the date that notice is sent by certified mail or the date of receipt of the written notification of dismissal from the Secretary if hand-delivered, whichever is applicable. In the event that an employee timely requests a hearing, the Office of Management and Budget shall convene a hearing no earlier than 10 days nor later than 90 days after receipt of the request for a hearing, unless both parties agree to a different schedule. The employee shall have the opportunity to present information in the employee's own defense and may have legal counsel at the hearing;

(7) Granting to any person employed by the Department pursuant to this section who is called to the service or voluntarily enters the Armed Forces of the United States or the National Guard of the State, when in continuous active service, a leave of absence which shall cover the period of voluntary service, not to exceed 3 years, or the term of service to which the person has been called until that term of service is terminated; and upon the completion of the leave of absence, reinstating such person in the position which the person held at the time that the leave of absence was granted, if such person has received a certificate of satisfactory completion of service;

(8) Appointing persons to replace employees on leaves of absence for active military service, as described in paragraph (a)(7) of this section, but such appointments shall be only for the period covered by said leaves of absence;

(9) Requiring boards of education of reorganized school districts to submit reports covering student achievement, discipline, expenditures, business methods, accounts, registration, attendance, and any other matter it finds necessary and advisable consistent with the State's policy, as reflected in §§ 122(d), (e) and 124A(f) of this title, to avoid duplicative or unnecessarily burdensome reporting obligations; and receiving and examining such reports and, through its staff, examining and giving advice on expenditures, business methods, and accounts of boards of education of reorganized school districts;

(10) Conducting investigations relating to the educational needs of the State and the means of improving the educational conditions including, without limitation: conducting an audit or evaluation of education programs; developing, validating, or administering predictive tests; administering student aid programs; improving instruction; conducting research and evaluation regarding federal, state or local education and training programs; or providing for the enforcement of or compliance with federal legal requirements relating to those programs; and, for such investigations, collaborating with other organizations, including, without limitation, the P-20 Council, to conduct studies for or on behalf of the Department, employing additional expert assistants and appointing special agents when deemed advisable;

(11) Causing the provisions of this title to be carried into effect, so as to provide a general and efficient system of public schools throughout the State;

(12) Deciding, without expense to the parties concerned, certain types of controversies and disputes involving the administration of the public school system. The specific types of such controversies and disputes appropriate for Department resolution and the procedures for the resolution of such controversies and disputes shall be established by rules and regulation proposed by the Secretary subject to approval by the State Board. Hearing examiners or panels, including panels of the State Board of Education, may be appointed to hear such controversies and disputes;

(13) Obtaining witnesses and documents through subpoena, administering oaths, examining under oath, and causing such examinations to be reduced to writing, when necessary to enforce any provision of this title. The Secretary and the State Board of Education, and any hearing examiner or panel duly appointed by either, may exercise the provisions of this subsection;

(14) Entering into contracts with states bordering on the State, or with agencies, political subdivisions or school districts of such states, for the establishment and operation of joint educational facilities wherever it is found by the Department that such joint facilities would be of greater educational value to the citizens of the State than separate facilities. Tuition payments required by such contracts shall be paid from funds specifically appropriated in the annual budget for this purpose, from educational contingency funds, or from both. Tuition payments received under such contracts shall be deposited in the General Fund of the State, notwithstanding any other provisions of this title;

(15) Supervising generally the design of educational facilities by:

a. Establishing and applying evaluative criteria to all stages in the design of proposed educational facilities;

b. Analyzing and researching design factors as they relate to educational effectiveness;

c. Recommending to local school districts matters dealing with educational design;

(16) Determining criteria to be met and procedures to be followed by institutions of postsecondary education that offer courses, programs of courses, or degrees within the State but that are not institutions either incorporated in Delaware or located in Delaware except for the purpose of offering the particular courses, programs of courses, or degrees referred to above. The administration of the authority herein granted shall be carried out according to rules and regulations of the Department as authorized in § 122 of this title; and

(17) Collecting, integrating and reporting longitudinal student and educator data for such purposes as implementing federal- or state-required education performance accountability measures; conducting research and evaluation regarding federal, state and local education and training programs; and conducting audits and ensuring compliance of those programs with applicable federal and state requirements.

(b) The Department shall establish a voluntary licensure and certification system for nonpublic school teachers, specialists and administrators employed in this State, and is empowered to make rules and regulations to implement the same.

(1) Said system shall consist of a 3-tiered licensure system consisting of an initial license, continuing license and an advanced license. The prerequisites required for issuance of an initial, continuing or advanced license to a nonpublic school teacher, specialist or administrator shall be consistent, to the extent possible, with those required for the issuance of an initial, continuing or advanced license to a public school educator as set forth in subchapter II of Chapter 12 of this title. The qualifications for a standard certificate and an emergency certificate shall be consistent, to the extent possible, with those required for the issuance of same to a public school educator, as set forth in subchapter III of Chapter 12 of this title.

(2) If a nonpublic school licensee intends to apply for a continuing license, the licensee shall, prior to the expiration of the licensee's initial license, complete such professional development and mentoring activities as may be required by the Department.

(3) A licensed and certified non-public school teacher, specialist or administrator must receive at least 1 performance appraisal evaluation annually. The evaluation must be in a form approved by the Department and consistent with the Delaware Professional Teaching Standards and the Delaware Administrator Standards. The performance appraisal evaluation must include an overall rating and a student improvement component rating, and must identify what constitutes satisfactory and unsatisfactory performance on the overall evaluation and each component of the evaluation. The performance appraisal evaluation must have no more than 5 components and must have a strong focus on student improvement, with 1 component dedicated exclusively to student improvement and weighted at least as high as any other component. The measure of student improvement must be approved by the Department.

(4) The Department, through the Associate Secretary, Administration and Innovation, may deny an applicant's application for a license for failure to meet the qualifications for a license. The Department may further deny a license to an applicant who otherwise meets the requirements of this subsection for any of the causes enumerated in § 1218(a) or (b) of this title. The Department shall not take action to deny a license under this subsection without providing the applicant with written notice of the reasons for denial and with an opportunity for a full and fair hearing before the Secretary of Education or the Secretary's designee. The burden of proof in a license denial action is on the applicant to show by a preponderance of the evidence that the applicant should not be denied a license because that applicant meets the qualifications for licensure pursuant to the applicable laws and regulations.

(5)a. Except as otherwise provided in paragraphs (b)(5)b. and c. of this section, the Department, through the Associate Secretary, Administration and Innovation, may suspend, revoke or limit a license issued under the provisions of this subsection for any of the causes set forth in § 1218(a) of this title.

b. The Department, through the Associate Secretary, Administration and Innovation, shall revoke a license issued under the provisions of this subsection for any of the causes set forth in § 1218(b) of this title.

c. The Department, through the Associate Secretary, Administration and Innovation, may automatically suspend any license without a prior hearing if the license holder is arrested or indicted by a grand jury for a violent felony as defined in § 4201(c) of Title 11. A suspension under this paragraph is effective on the date of the arrest or grand jury indictment. The provisions of § 1218(c) of this title shall apply to any automatic suspension under this subsection with the exception that the license holder may request an expedited hearing before the Secretary of Education within 20 calendar days from the date the notice of the Department's decision to temporarily suspend the license holder's license was mailed. In the event that the license holder requests an expedited hearing in a timely manner, the Secretary of Education or the Secretary's designee shall convene a hearing within 90 days of the receipt of such a request. An order of suspension under this subsection shall remain in effect until the final order of the Associate Secretary, Administration and Innovation or the Secretary of Education becomes effective.

d. The Department, through the Associate Secretary, Administration and Innovation, may take an action under paragraph (b)(5)a., b., or c. of this section on the basis of substantially comparable conduct occurring in a jurisdiction outside this State or occurring before a person applies for or receives any license.

e. Any license holder who has pled guilty or nolo contendere to, or has been convicted of, a crime in a court of law which would constitute grounds for revocation, suspension or limitation of license under § 1218(a) or (b) of this title or has been arrested or indicted by a grand jury for a violent felony as defined in § 4201(c) of Title 11, shall notify the Department of such action in writing within 20 days of such conviction, arrest or indictment, whether or not a sentence has been imposed. Failure to do so shall be grounds on which the Department may limit, suspend, or revoke the holder's license.

f. Any license holder who has surrendered an educator license or any professional license or certificate or who has had such a license or certificate revoked, suspended, or limited in any jurisdiction or by any agency shall notify the Department of such action in writing within 30 days of such action. Failure to do so shall be grounds on which the Department may limit, suspend or revoke the holder's license.

g. The Department may investigate any information received about a person that reasonably appears to be the basis for action under paragraphs (b)(5)a. through c. of this section. The Department shall not investigate anonymous complaints. The Department shall give written notice within a reasonable period of time to a license holder of any investigation initiated hereunder to the license holder's last known address. All information obtained during an investigation is confidential and shall not be considered public records under Delaware's Freedom of Information Act (Chapter 100 of Title 29). The Associate Secretary, Administration and Innovation, shall review the results of each investigation and shall determine whether the results warrant initiating action under paragraph (b)(5)a., b. or c. of this section.

h. Whenever the basis of for action under paragraph (b)(5)a. or b. of this section is a guilty plea, nolo contendere with respect to, or a conviction of a crime, a copy of the record of the plea, nolo contendere or conviction certified by the clerk of the court entering the plea, nolo contendere or conviction shall be conclusive evidence thereof.

i. The Department, through the Associate Secretary, Administration and Innovation, may enter a consent agreement with a person against whom action is being taken under paragraph (b)(5)a., b. or c. of this section.

j. The Associate Secretary, Administration and Innovation, shall not take action against a person under paragraph (b)(5)a. or b. of this section without providing the person with written notice of the charges and with an opportunity for a full and fair hearing before the Secretary of Education. Notice shall be sent to the person's last known address. The license holder shall have 30 calendar days from the date the notice of the charges was mailed to make a written request for a hearing. Unless otherwise provided for in this subsection, the burden of proof in a license disciplinary action shall be on the agency taking official action to establish by preponderance of the evidence that the license holder has engaged in misconduct as defined by paragraphs (b)(5)a. and b. of this section or otherwise has failed to comply with the applicable laws and regulations relating to the retention of the license. If no written request for a hearing is received by the Secretary of Education, the license holder's license shall be deemed to be revoked, suspended, or limited and the holder shall be so notified.

k. A license may be suspended for a period of time not to exceed 5 years. The license may be reinstated by the Department, upon written request, with verification that all requirements for license renewal have been satisfied. If the license expired during the period of suspension, the holder of the former license may reapply for the same tier license that was suspended but shall meet the license requirements that are in effect at the time of the application for the license.

l. If any of the causes listed in § 1218(a) or (b) of this title are determined, the Associate Secretary, Administration and Innovation or the Secretary of Education after a hearing, may put limitations on a license that may include but are not limited to:

1. Restrictions on the ages of students with whom the license holder may work;

2. Additional supervision requirements; or

3. Education, counseling, or psychiatric examination requirements.

m. If a decision of license limitation, suspension or revocation is based on § 1218(a)(4), (a)(5), or (b)(1) of this title, and if the plea or conviction is overturned and there is no subsequent proceeding leading to a plea or conviction, the individual whose license is limited, suspended or revoked may file a written request for reinstatement, including documentation of the final status of the judicial proceeding, and the license shall be reinstated.

n. An individual whose license has been revoked under paragraph (b)(5)a. of this section may petition the Department for reinstatement of the license not sooner than 5 years from the date of revocation. The individual shall submit to the Department a written petition showing credible evidence, by affidavit or otherwise, of the factors set forth in paragraph (b)(5)n.1. of this section.

1. The Department shall consider all of the following criteria in evaluating a petition for reinstatement and shall only grant such a petition if it is in the best interest of the public schools of the State:

A. The nature and circumstances of the individual's original misconduct;

B. The individual's subsequent conduct and rehabilitation;

C. The individual's present character; and

D. The individual's present qualifications and competence to engage in the practice of instruction, administration or other related professional support services.

2. A former license holder is entitled to a full and fair hearing before the Secretary of Education or designee to challenge a denial of reinstatement pursuant to this subsection.

3. A license revoked under paragraph (b)(5)b. of this section or suspended under paragraph (b)(5)c. of this section may not be reinstated under this section. A license revoked under § 1218(b)(1) of this title may only be reinstated pursuant to this paragraph (b)(5)n. and a license suspended under paragraph (b)(5)c. of this section may only be reinstated pursuant to of § 1218(c)(5) of this title or after a hearing before the Secretary of Education or the Secretary's designee.

o. All communications between a license holder and the Department provided for in this subsection shall be by certified mail, return receipt requested.

(6) The Department shall issue a continuing license to a nonpublic school teacher, specialist or administrator holding a Delaware certificate issued by an education certifying board prior to July 13, 1971, or upon the expiration of a professional status certificate or standard certificate issued by the Department.

(7) Licenses and certificates issued to nonpublic school teachers, specialists and administrators shall have the same force and effect as licenses and certificates issued pursuant to subchapters II and III of Chapter 12 of this title.

(c) The Department shall establish a licensure and certification system for public education employees in this State that applies to Department of Education employees, adult education employees, and prison education employees whose work responsibilities are directly related to curriculum and instruction, but does not apply to public school educators who shall be licensed and certified in accordance with subchapters II and III of Chapter 12 of this title. The Department shall be empowered to promulgate rules and regulations to implement such system.

(1) For purposes of this section only, "public education employee" means a public education employee whose work responsibilities are directly related to curriculum and instruction, and includes Department employees, adult education employees, and prison education employees, but does not include public school educators who shall be licensed and certified in accordance with subchapters II and III of Chapter 12 of this title.

(2) Said system shall consist of 3-tiered licensure system consisting of an initial license, continuing license and an advanced license. The prerequisites required for issuance of an initial, continuing or advanced license to a public education employee shall be consistent, to the extent possible, with those required for the issuance of an initial, continuing or advanced license to a public school educator as set forth in subchapter II of Chapter 12 of this title. The qualifications for a standard certificate and an emergency certificate shall be consistent, to the extent possible, with those required for the issuance of same to a public school educator, as set forth in subchapter III of Chapter 12 of this title.

(3) If a licensee under this section intends to apply for a continuing license, the licensee shall, prior to the expiration of the licensee's initial license, complete such professional development as may be required by the Department.

(4) A licensed and certified public education employee shall be evaluated pursuant to a performance appraisal evaluation developed by the Department.

(5) The Department, through the Associate Secretary, Administration and Innovation, may deny an applicant's application for a license for failure to meet the qualifications for a license. The Department may further deny a license to an applicant who otherwise meets the requirements of this subsection for any of the causes enumerated in § 1218(a) or (b) of this title. The Department shall not take action to deny a license under this subsection without providing the applicant with written notice of the reasons for denial and with an opportunity for a full and fair hearing before the Secretary of Education or the Secretary's designee. The burden of proof in a license denial action is on the applicant to show by a preponderance of the evidence that the applicant should not be denied a license because that applicant meets the qualifications for licensure pursuant to the applicable laws and regulations.

(6)a. Except as otherwise provided in paragraphs (c)(6)b. and c., of this section the Department, through the Associate Secretary, Administration and Innovation, may suspend, revoke or limit a license issued under the provisions of this subsection for any of the causes set forth in § 1218(a) of this title.

b. The Department, through the Associate Secretary, Administration and Innovation, shall revoke a license issued under the provisions of this subsection for any of the causes set forth in § 1218(b) of this title.

c. The Department, through the Associate Secretary, Administration and Innovation, may automatically suspend any license without a prior hearing if the license holder is arrested or indicted by a grand jury for a violent felony as defined in § 4201(c) of Title 11. A suspension under this paragraph is effective on the date of the arrest or grand jury indictment. The provisions of § 1218(c) of this title shall apply to any automatic suspension under this subsection with the exception that the license holder may request an expedited hearing before the Secretary of Education within 20 calendar days from the date the notice of the Department's decision to temporarily suspend the license holder's license was mailed. In the event that the license holder requests an expedited hearing in a timely manner, the Secretary of Education or the Secretary's designee shall convene a hearing within 90 days of the receipt of such a request. An order of suspension under this subsection shall remain in effect until the final order of the Associate Secretary, Administration and Innovation or the Secretary of Education becomes effective.

d. The Department, through the Associate Secretary, Administration and Innovation, may take an action under paragraph (c)(6)a., b., or c. of this section on the basis of substantially comparable conduct occurring in a jurisdiction outside this State or occurring before a person applies for or receives any license.

e. Any license holder who has pled guilty or nolo contendere to, or has been convicted of, a crime in a court of law which would constitute grounds for revocation, suspension or limitation of license under § 1218(a) or (b) of this title or has been arrested or indicted by a grand jury for a violent felony as defined in § 4201(c) of Title 11, shall notify the Department of such action in writing within 20 days of such conviction, arrest or indictment, whether or not a sentence has been imposed. Failure to do so shall be grounds on which the Department may limit, suspend, or revoke the holder's license.

f. Any license holder who has surrendered an educator license or any professional license or certificate or who has had such a license or certificate revoked, suspended, or limited in any jurisdiction or by any agency shall notify the Department of such action in writing within 30 days of such action. Failure to do so shall be grounds on which the Department may limit, suspend or revoke the holder's license.

g. The Department may investigate any information received about a person that reasonably appears to be the basis for action under paragraphs (c)(6)a. through c. of this section. The Department shall not investigate anonymous complaints. The Department shall give written notice within a reasonable period of time to a license holder of any investigation initiated hereunder to the license holder's last known address. All information obtained during an investigation is confidential and shall not be considered public records under Delaware's Freedom of Information Act (Chapter 100 of Title 29). The Associate Secretary, Administration and Innovation, shall review the results of each investigation and shall determine whether the results warrant initiating action under paragraph (c)(6)a., b. or c. of this section.

h. Whenever the basis of for action under paragraph (c)(6)a. or b. of this section is a guilty plea, nolo contendere with respect to, or a conviction of a crime, a copy of the record of the plea, nolo contendere or conviction certified by the clerk of the court entering the plea, nolo contendere or conviction shall be conclusive evidence thereof.

i. The Department, through the Associate Secretary, Administration and Innovation, may enter a consent agreement with a person against whom action is being taken under paragraph (c)(6)a., b. or c. of this section.

j. The Associate Secretary, Administration and Innovation, shall not take action against a person under paragraph (c)(6)a. or b. of this section without providing the person with written notice of the charges and with an opportunity for a full and fair hearing before the Secretary of Education. Notice shall be sent to the person's last known address. The license holder shall have 30 calendar days from the date the notice of the charges was mailed to make a written request for a hearing. Unless otherwise provided for in this subsection, the burden of proof in a license disciplinary action shall be on the agency taking official action to establish by preponderance of the evidence that the license holder has engaged in misconduct as defined by paragraphs (c)(6)a. and b. of this section or otherwise has failed to comply with the applicable laws and regulations relating to the retention of the license. If no written request for a hearing is received by the Secretary of Education, the license holder's license shall be deemed to be revoked, suspended, or limited and the holder shall be so notified.

k. A license may be suspended for a period of time not to exceed 5 years. The license may be reinstated by the Department, upon written request, with verification that all requirements for license renewal have been satisfied. If the license expired during the period of suspension, the holder of the former license may reapply for the same tier license that was suspended but shall meet the license requirements that are in effect at the time of the application for the license.

l. If any of the causes listed in § 1218(a) or (b) of this title are determined, the Associate Secretary, Administration and Innovation or the Secretary of Education after a hearing, may put limitations on a license that may include but are not limited to:

1. Restrictions on the ages of students with whom the license holder may work;

2. Additional supervision requirements; or

3. Education, counseling, or psychiatric examination requirements.

m. If a decision of license limitation, suspension or revocation is based on § 1218(a)(4), (a)(5), or (b)(1) of this title, and if the plea or conviction is overturned and there is no subsequent proceeding leading to a plea or conviction, the individual whose license is limited, suspended or revoked may file a written request for reinstatement, including documentation of the final status of the judicial proceeding, and the license shall be reinstated.

n. An individual whose license has been revoked under paragraph (c)(6)a. of this section may petition the Department for reinstatement of the license not sooner than 5 years from the date of revocation. The individual shall submit to the Department a written petition showing credible evidence, by affidavit or otherwise, of the factors set forth in paragraph (c)(6)n.1. of this section.

1. The Department shall consider all of the following criteria in evaluating a petition for reinstatement and shall only grant such a petition if it is in the best interest of the public schools of the State:

A. The nature and circumstances of the individual's original misconduct;

B. The individual's subsequent conduct and rehabilitation;

C. The individual's present character; and

D. The individual's present qualifications and competence to engage in the practice of instruction, administration or other related professional support services.

2. A former license holder is entitled to a full and fair hearing before the Secretary of Education or designee to challenge a denial of reinstatement pursuant to this subsection.

3. A license revoked under paragraph (c)(6)b. of this subsection or suspended under paragraph (c)(6)c. of this section may not be reinstated under this section. A license revoked under of § 1218(b)(1) of this title may only be reinstated pursuant to paragraph (c)(6)n. of this section and a license suspended under paragraph (c)(6)c. of this section may only be reinstated pursuant to § 1218(c)(5) of this title or after a hearing before the Secretary of Education or the Secretary's designee.

o. All communications between a license holder and the Department provided for in this subsection shall be by certified mail, return receipt requested.

21 Del. Laws, c. 67, § 2; 26 Del. Laws, c. 94, § 2; 27 Del. Laws, c. 106; Code 1915, § 2275; 32 Del. Laws, c. 160, § 7; Code 1935, § 2629; Code 1935, c. 71, § 146; 42 Del. Laws, c. 122, § 1; 43 Del. Laws, c. 190, § 3; 14 Del. C. 1953, § 121; 49 Del. Laws, c. 163; 57 Del. Laws, c. 113; 58 Del. Laws, c. 231; 59 Del. Laws, c. 87, § 1; 59 Del. Laws, c. 205, § 1; 62 Del. Laws, c. 118, § 1; 67 Del. Laws, c. 281, § 204; 67 Del. Laws, c. 431, § 2; 68 Del. Laws, c. 290, § 225; 69 Del. Laws, c. 64, § 275; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, §§ 343, 344; 71 Del. Laws, c. 180, § 5; 74 Del. Laws, c. 169, §§ 1, 2; 75 Del. Laws, c. 76, § 1; 75 Del. Laws, c. 77, §§ 39, 40, 45; 75 Del. Laws, c. 88, § 20(2); 77 Del. Laws, c. 114, §§ 1-4; 78 Del. Laws, c. 66, §§ 1-4; 78 Del. Laws, c. 113, §§ 3-5.;



§ 122. Rules and regulations

(a) The Department shall adopt rules and regulations, consistent with the laws of this State, for the maintenance, administration and supervision throughout the State of a general and efficient system of free public schools in accordance with this title, including the rules and regulations specified in subsection (b) of this section. Such rules and regulations, when prescribed and published, shall not extend, modify or conflict with any law of this State or the reasonable implications thereof, and shall be binding throughout the State.

(b) The Department shall prescribe rules and regulations:

(1) Governing the hygienic, sanitary and protective construction of school buildings; the selection, arrangement and maintenance of school sites and grounds; and the condemnation, for school purposes, of public school buildings that do not conform to such rules and regulations;

(2) Governing the physical inspection of and the protection of the health and physical welfare of public school students in the State;

(3) Governing the issuance of certificates and diplomas for the public schools of the State. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education;

(4) Notwithstanding any other provision, rule, regulation or law to the contrary, determining the minimum number of core classes a student must take and pass each year in order to advance to a higher level; provided however, that the regulation shall, at a minimum, require students in first through eighth grades to pass at least 50% of all classes taken for credit, excluding physical education, and further provided that no student shall be passed to a higher grade level, without passing English/language arts or its equivalent each school year. These requirements shall be in addition to any limitations on grade level promotion or any other requirements imposed upon students pursuant to subchapter III of Chapter 1 of this title. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education.

(5) Determining the minimum courses of study for all public elementary schools and all public high schools of the State, including ensuring that all elementary school students have an opportunity to attend a school where all elementary school subjects, with the exception of foreign languages, are taught in the English language and requiring that all pupils of all public elementary schools and all public high schools of the State be instructed in physiology and hygiene, with special reference to the effects of alcoholic drinks, stimulants and narcotics upon the human system. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education;

(6) Establishing recommended statewide uniform curricula for all public schools of the State. Teachers shall have a role in the curriculum alignment process. Districts shall provide evidence to the Department of Education of curriculum alignment within 12 months of the completion of the recommended curricula in each content area.

(7) Governing the attendance of teachers now employed and prospective teachers at the summer schools at the University of Delaware and Delaware State University, and, in cooperation with the Presidents of those institutions, determining the conditions by which such teachers and prospective teachers may receive from the State all or a part of the expenses incurred by such summer school attendance;

(8) Providing for the licensing of any institution of higher education, public or private, which is not incorporated in the State or which is not established according to Delaware law, whether the main office of that institution is located within the State or in any state of the United States or in any nation of the world, if that institution offers any course, program of courses, or degree at a location within the State or by correspondence to residents of the State. Regulations on this subject shall include provisions for the identification and licensing of any agent of such an institution who contacts persons within the State, in person or by correspondence, for the purpose of soliciting enrollment by a permanent or temporary resident of the State in any such course, program of courses, or degree. The Department shall also determine the minimum requirements for the presentation of any course or program of courses and for the issuing of academic, normal school, collegiate, professional or university degrees of any level by such institutions as are not otherwise authorized by Delaware law to determine such requirements. Rules and regulations pursuant to this paragraph shall be proposed by the Secretary subject to approval by the State Board of Education;

(9) Determining the days on which the schools are closed by the authority of the local board for such reasons as storms, necessary repairs, quarantine, destruction of school property by fire, or other causes. Under the above conditions, a school employee shall suffer no loss of pay, and the total number of hours required by § 1049(1) of this title may be adjusted accordingly. Any excusal of educational hour requirements set forth in § 1049(1) shall be approved by the Secretary and the State Board of Education;

(10) Providing for the enforcement of school attendance laws of this State, controlling the necessary absence of pupils enrolled in the public schools, and determining the circumstances under which such absence shall be considered necessary. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education;

(11) Requiring a uniform series of forms and blanks for the keeping and reporting of all financial accounts, the annual school budget and all educational records and providing a series of forms and blanks for the same; and determining a standardized format for district and charter school financial reports, which shall include, but not be limited to, the current budget with expenditures, encumbrances and remaining balances by budget component. District and charter school financial reports shall be posted monthly on the district or charter school website and shall be provided in writing upon request. Any reporting or posting shall be consistent with state law.

(12) Providing for the physical examination of students and for the mental examination of such students who have made no advancement in their studies for 3 successive years of regular attendance and ensuring the implementation of § 3122 of this title;

(13) Assuring the permanent maintenance for a period of not less than the number of years required by the Delaware Public Archives of the personnel records of all employees of all the school districts of the State, including those employees who terminate employment in the district. These records shall include, but not be limited to, all annual salaries and sick leave and vacation information;

(14) Providing for instruction in driver education during the summer months beyond the period usually designated as the school term. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education. Such rules and regulations shall provide for a comprehensive, quality program including at minimum that:

a. The program presented shall use dual-controlled vehicles and follow procedures provided in § 2710(c) of Title 21;

b. The program shall be available to any pupil who is a resident of the reorganized school district in which the program is offered or in which the program is offered in cooperation with other reorganized school districts, who has been enrolled in or is eligible for enrollment in the tenth grade or who is enrolled in grades 11 or 12, or who has reached that pupil's own fifteenth birthday on or before July 15;

c. Teachers shall be assigned on a ratio of 1 teacher for each 125 qualified pupils, or one-fifth of a teacher may be assigned for each 25 qualified pupils, unless these ratios are modified by other sections of this title enacted after July 1, 1967;

d. Instruction shall be available to qualified pupils without charge to said pupils;

e. Driver education teachers shall be regularly certified to teach driver education;

f. Salaries paid to teachers assigned to the program shall be paid in accordance with Chapter 13 of this title;

(15) Governing the conduct of interscholastic athletics between all public schools and such nonpublic schools as shall become member schools in the Delaware Interscholastic Association. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education. The Secretary, with the approval of the State Board, shall delegate to the Delaware Interscholastic Athletic Association the authority, with Department oversight and subject to State Board review of disputes involving such rules and regulations, to implement the Department's rules and regulations on this subject. The Department shall not approve any rule or regulation that denies a student the right to simultaneously try out for, practice with or participate in games on a team similar to the school team on which that student is a member, except that the authority for such dual membership and participation on a similar team shall be authorized only upon written consent by the parent, custodian or guardian of the student. Such written consent shall clearly state the authority to participate on a particularly specified team of a designated organization or institution;

(16) Requiring health and wellness educational programs for grades K through 12, emphasizing the health enhancement benefits of seat belt usage, exercise, proper nutrition, and the avoidance of unhealthy behaviors such as smoking and drug abuse. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education. An advisory and resource committee comprised of the Secretary of Public Safety, the Secretary of Health and Social Services, and the Secretary of Education is hereby established to assist in the development of the program;

(17) Establishing mandatory drug and alcohol educational programs in each grade, kindergarten through grade 12, in each public school in this State. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education;

(18) Providing for the operation of adult education and family literacy programs including, but not limited to, adult basic education, literacy education, adult high school, prison education, apprenticeship programs and family literacy. Rules and regulations on this subject shall be proposed by the Secretary subject to approval by the State Board of Education;

(19) Providing, in cooperation with the Family Services Cabinet Council, for the operation of state-supported early education preschool intervention and birth mandate programs that are authorized by this title and designed to enhance individual student readiness for public school, unless specific authority is vested elsewhere by this Code;

(20) Establishing and monitoring the enforcement, in cooperation with the Department of Health and Social Services and the Department of Services for Children, Youth and Their Families, of standards for state-operated residential programs associated with state-operated educational programs that are authorized by this title;

(21) Establishing mandatory research-based fire safety education in grades kindergarten through grade 6 in each public school in this State as part of the appropriate subject area curriculum. Fire safety education may be taught by professional or volunteer firefighters. The education program shall be agreed upon jointly by the Secretary of Education and the Director of the State Fire School;

(22) Relating to public school teacher preparation, recruitment and retention. Regulations promulgated pursuant to this section shall provide that no individual, public or private educational association, corporation or institution, including any institution of post-secondary education, shall offer a course, or courses, for the training of school teachers to be licensed in this State without first having procured the assent of the Department for the offering of such courses;

(23) Requiring each reorganized school district and charter school to assess the physical fitness of each student at least once at the appropriate elementary school level (kindergarten through grade 5), the middle level (grade 6 through grade 8), and the high school level (grade 9 through grade 12), with the results to be provided to the parent, guardian or relative caregiver. Provided further, the fitness assessment shall be administered at common grade levels statewide;

(24) Defining eligibility for supportive instruction for school district and charter school students. Such regulations shall identify the licensed professionals authorized to certify eligibility for supportive instruction and provide that the certification of an advanced practice nurse, who is employed by or who has a collaborative agreement with a licensed physician, be accepted on the same basis as a physician certification. For purposes of this paragraph, "supportive instruction" means an alternative educational program provided in a home, hospital, or other setting for students temporarily unable to attend their school of enrollment on a full-time basis due to sudden illness, injury, accident, episodic flare up of a chronic condition, or other basis authorized by the Department of Education through regulation;

(25) Providing for the governance of any longitudinal data system or database, and governing the collection, use, maintenance, disclosure and sharing of educational records and the information contained therein. Rules and regulations promulgated pursuant to this subparagraph shall be developed in consultation and cooperation with the P-20 Council and Interagency Resource Management Committee (IRMC) and with the consent of the State Board of Education and shall comply with state and federal privacy and confidentiality laws, including, without limitation, the Family Educational Rights and Privacy Act [20 U.S.C. § 1232g], the Protection of Pupil Rights Amendment [20 U.S.C. § 1232h] and the Individuals with Disabilities Education Act [20 U.S.C. § 1401 et seq.] each as amended from time to time; and

(26) Establishing, for purposes of student discipline, uniform definitions for student conduct which may result in alternative placement or expulsion, uniform due process procedures for alternative placement meetings and expulsion hearings, and uniform procedures for processing Attorney General's reports. Such regulations shall apply to all districts and charter schools. This paragraph shall not be interpreted to restrict the ability of district and charter schools to determine which student conduct shall result in expulsion or an alternative placement.

(c) The Department shall implement rules and regulations promulgated and adopted by the Professional Standards Board and State Board of Education pursuant to § 1203 of this title governing qualifications, licensure, and certification of educators in all public schools of this State.

(d) The Department of Education shall perform and issue a written educational impact analysis of any new proposed regulation and of any regulation that is proposed to be continued pursuant to the review required by subsection (e) of this section. Such educational impact analysis shall address the following criteria:

(1) Whether the proposed regulation or the regulation sought to be continued is justified because it will help improve student achievement as measured against state achievement standards;

(2) Whether the proposed regulation or the regulation sought to be continued is justified because it will help ensure that all students receive an equitable education, that their health and safety are adequately protected and that their legal rights are respected;

(3) Whether the proposed regulation or the regulation sought to be continued preserves the necessary authority and flexibility of decisionmakers at the local board and school level and does not place unnecessary reporting or administrative requirements or mandates upon them;

(4) Whether the proposed regulation or the regulation sought to be continued places decisionmaking authority and accountability for addressing the subject to be regulated in the same entity;

(5) Whether the proposed regulation or the regulation sought to be continued is consistent with and not an impediment to the implementation of other state educational policies, in particular to state educational policies addressing achievement in the core academic subjects of mathematics, science, language arts and social studies;

(6) Whether there is a less burdensome method for addressing the purpose of the proposed regulation or the regulation sought to be continued; and

(7) The cost to the state and local school boards of compliance with the proposed regulation or the regulation sought to be continued.

(e) For the purpose of ensuring that all regulations are current, that unnecessary or unduly burdensome regulations are repealed or modified, and that more frequent comment from affected constituencies may be obtained, the Department of Education shall establish a process whereby each of its regulations in existence as of January 1, 1997, shall be subjected to review and readoption within the 4 years succeeding such date. Such review and readoption, or modification or repeal, shall be preceded by publication pursuant to Chapter 101 of Title 29. Any such regulation that the Department of Education readopts or readopts in modified form shall be accompanied by an educational impact analysis as required by subsection (d) of this section. Any regulation adopted by the Department of Education subsequent to January 1, 1997, shall be made effective for no more than 5 years and shall be subject to the review and readoption process set forth in this subsection.

(f) For the purpose of ensuring that state regulations do not impede innovation or the improvement of student achievement, the Department of Education in conformity with subsection (g) of this section may, upon application by a local board of education established pursuant to a provision of this title, waive any rule or regulation where:

(1) Such a waiver would further the accomplishment of state educational policies, particularly those state educational policies addressing student achievement in the core academic subjects of mathematics, science, language arts and social studies;

(2) Such a waiver would not impose undue administrative burdens upon the State or harm the State's ability to ensure that public funds are properly expended and that applicable state and federal laws are followed; and

(3) The purpose of the regulation or rule to be waived can be satisfied in a less burdensome or different manner than through compliance with the rule or regulation.

The school board of the district making such waiver request shall give notice of the consideration by notices posted in at least 10 public places in the district and on the door of every school in the district at least 20 days prior to the public meeting of the board of education at which the waiver request will be presented and discussed. The public shall be provided an opportunity to present comments concerning the waiver to be requested at a meeting of the local board following posting and preceding its formal adoption.

(g) For the purposes of ensuring that state regulations do not impede innovation or the improvement of student achievement, the local board may propose, upon application of a duly established school-based committee pursuant to a provision of this title or a school principal of a school without such a committee who demonstrates significant faculty support for the waiver application, that any state rule or regulation, subject to exemption in § 505 of this title be waived where it makes written findings that: (i) such a waiver would further the accomplishment of state and local educational policies, particularly those policies addressing student achievement in the core academic subjects of mathematics, science, language arts and social studies; (ii) such a waiver would not impose undue administrative burden upon the State or harm the State's ability to ensure that public funds are properly expended and that applicable state and federal laws are followed; and (iii) the purpose of the regulation or rule to be waived can be satisfied in a less burdensome or different manner than through compliance with the rule or regulation. The board of education of the district in which the waiver is requested shall give notice of the receipt of such waiver request as follows:

(1) By notices posted in at least 10 public places in the district and on the door of every school in the district at least 20 days prior to the public meeting of the board at which the proposed waiver request will be presented and discussed. The public shall be provided an opportunity to present comments concerning the requested waiver at a meeting of the local board following posting and prior to its formal proposal; and

(2) The board of education shall transmit its written findings pursuant to subsection (g) of this section supporting the proposed waiver to the Department of Education within 5 days thereafter. Within 20 days thereof, the Department of Education may schedule, upon 20 days public notice, a hearing to consider whether to approve the proposed waiver. Absent the scheduling of such a hearing within such time period, the proposed waiver shall be considered approved by the Department of Education and shall then become effective, subject to State Board denial pursuant to this subsection. If the Department of Education schedules a hearing to consider a proposed waiver, it shall issue its decision within 30 days of the hearing. The State Board shall be advised of any waiver of a regulation it must promulgate or approve, and may deny such waiver by action taken within 30 days or by the next regularly scheduled meeting, whichever is earlier, of the waiver's approval by the Department.

21 Del. Laws, c. 67, § 2; 26 Del. Laws, c. 94, § 2; 27 Del. Laws, c. 106; Code 1915, § 2275; 32 Del. Laws, c. 160, § 8; 35 Del. Laws, c. 156, § 1; 36 Del. Laws, c. 217, § 1; Code 1935, § 2630; 46 Del. Laws, c. 202, § 1; 14 Del. C. 1953, § 122; 49 Del. Laws, c. 106; 50 Del. Laws, c. 436, § 1; 56 Del. Laws, c. 192; 56 Del. Laws, c. 281; 56 Del. Laws, c. 292, § 1; 57 Del. Laws, c. 113; 57 Del. Laws, c. 752; 59 Del. Laws, c. 85, §§ 2-4; 59 Del. Laws, c. 420, § 1; 61 Del. Laws, c. 304, § 1; 62 Del. Laws, c. 118, §§ 2, 3; 62 Del. Laws, c. 323, § 1; 63 Del. Laws, c. 16; 63 Del. Laws, c. 290, § 1; 65 Del. Laws, c. 456, § 1; 66 Del. Laws, c. 303, § 286(a); 67 Del. Laws, c. 205, § 1; 67 Del. Laws, c. 344, § 5; 67 Del. Laws, c. 395, § 1; 68 Del. Laws, c. 328, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 365, § 1; 70 Del. Laws, c. 456, § 1; 71 Del. Laws, c. 180, §§ 5, 6; 71 Del. Laws, c. 181, § 1; 71 Del. Laws, c. 416, § 1; 72 Del. Laws, c. 294, § 23; 73 Del. Laws, c. 110, § 1; 73 Del. Laws, c. 137, § 1; 73 Del. Laws, c. 167, § 1; 73 Del. Laws, c. 374, §§ 1, 2; 74 Del. Laws, c. 13, § 17; 75 Del. Laws, c. 42, § 1; 75 Del. Laws, c. 409, § 1; 76 Del. Laws, c. 6, § 1; 78 Del. Laws, c. 112, § 1; 78 Del. Laws, c. 113, § 6; 78 Del. Laws, c. 189, § 1.;



§ 123. Funds from insurance; retention and use

Any funds received by the Department from any insurance company by reason of the loss of school property insured in such company shall be paid to the Treasurer of the Department and by the Treasurer kept in a special fund. The special fund shall be used by the Department of Education to pay as far as possible or necessary for the repair or rebuilding of any building in connection with the loss sustained. Any moneys remaining in the special fund after carrying out this section shall be deposited in the General Fund of the State.

Code 1915, c. 71; 32 Del. Laws, c. 160, § 51; 34 Del. Laws, c. 172, § 1; Code 1935, § 2640; 14 Del. C. 1953, § 126; 49 Del. Laws, c. 408; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 7.;



§ 124. Annual report

The Department shall submit to the Governor, each year on or before January 1, an annual report covering the needs of the public education system as identified in the School Profiles published pursuant to § 124A of this title and other studies of the public school system conducted by the Department. The annual report shall include recommendations for additional legislation and for changes in existing legislation. The recommendations shall be accompanied by prepared bills to be laid before the Governor and the General Assembly.

The annual report shall include an assessment of the performance of Delaware's public school system using the information contained in the school profiles published pursuant to § 124A of this title and such other relevant information as is available. Such assessment shall address Delaware's progress in promoting high student achievement for all students, the success of state and local educational initiatives, and the performance of the Department of Education.

21 Del. Laws, c. 67, § 2; 26 Del. Laws, c. 94, § 2; 27 Del. Laws, c. 106; Code 1915, § 2275; 32 Del. Laws, c. 160, § 10; Code 1935, § 2642; 14 Del. C. 1953, § 127; 70 Del. Laws, c. 458, § 2; 71 Del. Laws, c. 180, § 8.;

§ 124A Education Profile reports.

(a) On or before August 15, 2003, and on or before August 1 of each subsequent year, the Department of Education shall issue Delaware Public Education Profiles on all Delaware public schools, including charter schools, reorganized and vocational - technical school districts, and the State (hereinafter in this section referred to as "Education Profiles"). Such Education Profiles shall report on the state of Delaware's public education system and the progress toward achieving the educational goals established by the General Assembly, State, and the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. § 6301 et seq.

(b) The purpose of the Education Profiles shall be to monitor progress and trends toward the achievement of the State's educational goals, to provide parents and citizens with information they can use to make good choices for their children and to hold the public educational system accountable for its performance and cost-effective use of public funds. The Education Profiles shall be in a user-friendly form that permits educationally meaningful comparisons among schools and school districts, based on accurate, reliable and normalized data. The Education Profiles shall compare data for all Delaware public schools, including charter schools, school districts, and the state to national, regional and statewide data where informative and practicable to do so.

(c) The Education Profiles shall contain, but need not be limited to, information such as the following to be reported on a state, district and school-specific basis:

(1) Information pertaining to student testing, student achievement and educational outcomes as measured against the State's standards and other relevant indicators;

(2) Information pertaining to school, and/or district, and state accountability;

(3) Information pertaining to school safety and discipline and student attendance and truancy;

(4) Information pertaining to school district administrator-student ratios, school teacher-student ratios and other staffing ratios;

(5) Information pertaining to pupil and staff population demographics;

(6) Information pertaining to school district revenues, expenditures, tax rates and wealth;

(7) Information pertaining to school curricular offerings;

(8) Information pertaining to parent and community involvement in the school and school district;

(9) Information pertaining to the school district or school supplied by the school district or school to include in the Education Profile pertaining to the criteria specified in this subsection; and

(10) Such other information as the Department, after consultation with the State Board, finds will serve the purposes set forth in subsection (b) of this section.

(d) With the goal of encouraging the replication of effective educational policies and practices, the Education Profiles shall also highlight examples of exemplary programs, successful teaching, school climate or disciplinary strategies and other developments that may be of value in improving the performance of Delaware's students and public schools.

(e) The Department shall require public school districts to file district reports containing the data necessary to prepare the Education Profiles and shall prescribe a uniform format for such district reports. To the extent that the information required for the district reports must be filed by districts with the State pursuant to a separate section of this Code or Department regulation, the Department shall not require a duplicative report.

(f) The Education Profiles will be published, subject to an annual appropriation in the annual state budget act, at the expense of the State. Said profiles will be printed by the Department of Education in sufficient quantity and supplied to local school districts in sufficient quantity for distribution to district staff, parents and the community at large.

(g) The Department of Education with the consent of the State Board of Education shall promulgate rules and regulations to implement the provisions of this section.

70 Del. Laws, c. 458, § 1; 71 Del. Laws, c. 180, § 9; 73 Del. Laws, c. 65, § 13; 74 Del. Laws, c. 28, § 1.;



§ 124A. Education Profile reports

(a) On or before August 15, 2003, and on or before August 1 of each subsequent year, the Department of Education shall issue Delaware Public Education Profiles on all Delaware public schools, including charter schools, reorganized and vocational - technical school districts, and the State (hereinafter in this section referred to as "Education Profiles"). Such Education Profiles shall report on the state of Delaware's public education system and the progress toward achieving the educational goals established by the General Assembly, State, and the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. § 6301 et seq.

(b) The purpose of the Education Profiles shall be to monitor progress and trends toward the achievement of the State's educational goals, to provide parents and citizens with information they can use to make good choices for their children and to hold the public educational system accountable for its performance and cost-effective use of public funds. The Education Profiles shall be in a user-friendly form that permits educationally meaningful comparisons among schools and school districts, based on accurate, reliable and normalized data. The Education Profiles shall compare data for all Delaware public schools, including charter schools, school districts, and the state to national, regional and statewide data where informative and practicable to do so.

(c) The Education Profiles shall contain, but need not be limited to, information such as the following to be reported on a state, district and school-specific basis:

(1) Information pertaining to student testing, student achievement and educational outcomes as measured against the State's standards and other relevant indicators;

(2) Information pertaining to school, and/or district, and state accountability;

(3) Information pertaining to school safety and discipline and student attendance and truancy;

(4) Information pertaining to school district administrator-student ratios, school teacher-student ratios and other staffing ratios;

(5) Information pertaining to pupil and staff population demographics;

(6) Information pertaining to school district revenues, expenditures, tax rates and wealth;

(7) Information pertaining to school curricular offerings;

(8) Information pertaining to parent and community involvement in the school and school district;

(9) Information pertaining to the school district or school supplied by the school district or school to include in the Education Profile pertaining to the criteria specified in this subsection; and

(10) Such other information as the Department, after consultation with the State Board, finds will serve the purposes set forth in subsection (b) of this section.

(d) With the goal of encouraging the replication of effective educational policies and practices, the Education Profiles shall also highlight examples of exemplary programs, successful teaching, school climate or disciplinary strategies and other developments that may be of value in improving the performance of Delaware's students and public schools.

(e) The Department shall require public school districts to file district reports containing the data necessary to prepare the Education Profiles and shall prescribe a uniform format for such district reports. To the extent that the information required for the district reports must be filed by districts with the State pursuant to a separate section of this Code or Department regulation, the Department shall not require a duplicative report.

(f) The Education Profiles will be published, subject to an annual appropriation in the annual state budget act, at the expense of the State. Said profiles will be printed by the Department of Education in sufficient quantity and supplied to local school districts in sufficient quantity for distribution to district staff, parents and the community at large.

(g) The Department of Education with the consent of the State Board of Education shall promulgate rules and regulations to implement the provisions of this section.

70 Del. Laws, c. 458, § 1; 71 Del. Laws, c. 180, § 9; 73 Del. Laws, c. 65, § 13; 74 Del. Laws, c. 28, § 1.;



§ 125. Penalty for false testimony

Whoever, having been sworn or affirmed under § 121(13) of this title to tell the truth, wilfully gives false testimony, is guilty of false swearing and shall be punished as perjury is punished.

32 Del. Laws, c. 160, § 7; Code 1935, § 2629; 14 Del. C. 1953, § 129; 71 Del. Laws, c. 180, § 10.;



§ 126. Leases with the federal government

The Department may enter into contracts with the government of the United States of America or its agencies for the leasing to the Department of machinery, tools, equipment, land, buildings or other items to be used in the school system of this State. The contracts so entered into may be for such terms not exceeding 20 years and on such conditions as the Department may deem advisable. The Department may sublease to reorganized school districts of the State the items so leased for such terms and on such conditions as the Department may deem advisable.

14 Del. C. 1953, § 130; 53 Del. Laws, c. 127; 57 Del. Laws, c. 113; 71 Del. Laws, c. 180, § 11.;



§ 127. Driver education instruction in nonpublic high schools

The Department of Education with the approval of the State Board of Education shall make rules and regulations concerning instruction in driver education in nonpublic high schools. Such rules and regulations shall provide for at least the following:

(1) The qualification of teachers for driver education in nonpublic high schools shall be the same as the qualification for teachers in the public high schools;

(2) The ratio of teachers to pupils for assignment of driver education teachers in nonpublic high schools shall be based upon 1 teacher for each 125 tenth grade pupils enrolled in the nonpublic high school; or one fifth of a teacher assignment for each full 25 tenth grade pupils. Those tenth grade pupils enrolled in the nonpublic high school who are not residents of the State shall be excluded from said ratio.

(3) General supervision for the program of instruction in driver education in nonpublic high schools shall be under the jurisdiction of the Department of Education or this supervision may be assigned to a local public reorganized school district;

(4) Assignment of teachers to nonpublic high schools shall be by authority of the Department of Education and the Department may require from the nonpublic high schools a statement of certified enrollment on such date and in such form as the Department may require for making the decision relative to assignment;

(5) Salary for teachers in nonpublic high schools, when paid from funds of this State, shall be in accord with the regularly adopted salary schedules set forth in Chapter 13 of this title. The salary so computed shall be divided by the appropriate factor specified in § 1305(b) of this title to account for supplements normally provided by local school districts. In addition to the above calculation, teachers and administrators qualifying for professional development clusters in accordance with § 1305(l) of this title shall receive an additional amount equal to the approved cluster percentage multiplied by the base salary amount defined in § 1305(b) of this title. This calculation shall not be increased for 11- or 12-month employment. The percentage shall only be applied to the base 10-month salary for 10-, 11- and 12-month employees. In accordance with § 1305(p) of this title, the cluster percentage is capped at 15%.

(6) For the purposes of administration and supervision, the teachers of driver education in nonpublic high schools shall be assigned to the Department of Education.

(7) Funds for the payment of the salary due to teachers of driver education in nonpublic high schools shall be appropriated to the Department of Education.

(8) A teacher of driver education may be assigned to several nonpublic, or to both nonpublic and public high schools, in accord with the ratio for assignment as set forth in this section.

14 Del. C. 1953, § 131; 56 Del. Laws, c. 439, § 1; 57 Del. Laws, c. 113; 66 Del. Laws, c. 303, § 286(b); 71 Del. Laws, c. 180, § 12; 71 Del. Laws, c. 354, § 396; 73 Del. Laws, c. 312, § 312; 75 Del. Laws, c. 89, § 334.;



§ 128. -130. Responsibility for property of former Educational Television Board; educational television; Public Educational Broadcasting Authority

Repealed by 71 Del. Laws, c. 180, § 13, effective July 31, 1997.;



§ 131. Public school enrollees' immunization program; exemptions

(a) The Department shall from time to time, with advice from the Division of Public Health, adopt and promulgate rules and regulations to establish an immunization program to protect pupils enrolled in public schools from certain diseases. Such rules and regulations shall include at least the following:

(1) The designation of a basic series of immunizations to be administered according to these rules;

(2) The requirement that all persons enrolling in the public schools at any age or level as authorized by this title shall have:

a. Been immunized according to the required program prior to the time of enrollment in the Delaware schools;

b. Begun the series of immunizations not later than the time of enrollment to be completed within a reasonable time as prescribed by the Department in relation to the particular immunization involved; or

c. Presented written documentation of any claim of prior immunization in the form of a statement from the immunizing physician or agency or such other form as may from time to time be approved by regulation of the Department;

(3) Provision that persons seeking to be enrollees of the public school who have not been immunized or do not meet the requirements for immunization within the time prescribed shall be denied further attendance in the public schools;

(4) Provision for written notification of the parent, or legal guardian of an enrollee, of a pending exclusion;

(5) Provision for exemption from any or all of the immunization program prescribed for a particular enrollee upon a written statement from a physician, i.e., medical doctor or doctor of osteopathy, stating that the enrollee should not receive the prescribed immunization or immunizations required in the basic series because of the reasonable certainty of a reaction detrimental to that person. A history of clinical illness of measles or rubella shall not be accepted as cause for exemption;

(6) Provision for exemption from the immunization program for an enrollee whose parents or legal guardian, because of individual religious beliefs, reject the concept of immunization. Such a request for exemption shall be supported by the affidavit herein set forth:

STATE OF DELAWARE

__________________ COUNTY &#125;

1. (I) (We) (am) (are) the (parent(s)) (legal guardian(s)) of

Name of Child

2. (I) (We) hereby (swear) (affirm) that (I) (we) subscribe to a belief in a relation to a Supreme Being involving duties superior to those arising from any human relation.

3. (I) (We) further (swear) (affirm) that our belief is sincere and meaningful and occupies a place in (my) (our) life parallel to that filled by the orthodox belief in God.

4. This belief is not a political, sociological or philosophical view of a merely personal moral code.

5. This belief causes (me) (us) to request an exemption from the mandatory school vaccination program for Name of Child

Signature of Parent(s) or Legal Guardian(s)

SWORN TO AND SUBSCRIBED before me, a registered Notary Public, this

(Seal)

Notary Public

My commission expires:

(7) Provision that, in the event that the Division of Public Health of the Department of Health and Social Services of the State declares that there is throughout the State or in a particular definable region of the State an epidemic of a vaccine preventable disease, any child who is enrolled in a public school and who has been exempt from the immunization program for any of the causes authorized herein shall be temporarily excluded from attendance at the public school. Rules and regulations of the Department shall provide that in the event of such temporary exclusion, it will be the responsibility of the school and the parents or legal guardian of the enrollee to assist the enrollee in keeping up with that enrollee's school work and that no academic penalty shall be suffered by the enrollee upon return to school if the student has maintained that student's relationship with the school through the assignments prescribed. An enrollee so temporarily excluded shall be authorized to return to school upon the lifting by the Division of Public Health of the epidemic declaration;

(8) Provision that in any situation where the parents or legal guardian of the enrollee states that the enrollee has been immunized, but that the record has been lost or destroyed by the provider of the immunizations, the following procedure may be carried out by that responsible person and shall be accepted by the local school district board of education or its designee in lieu of compliance with the immunization requirement:

a. The responsible person, or the school nurse, shall sign a statement that the record of the enrollee's immunization has been lost; and

b. The responsible person shall be responsible for the enrollee obtaining 1 dose of each of the vaccines prescribed in the basic series of immunization;

(9) Provision for an enrollee who has reached the statutory age of majority set by laws for the State to be responsible for that enrollee's immunization program and for execution of the request for religious exemption herein authorized;

(10) Provision that it shall be the responsibility of each Delaware public school district to administer, or prescribe a designee to administer, rules and regulations herein authorized and promulgated by the Department of Education.

(b) Appeals from the decision of the Department rendered pursuant to this section shall be to the Superior Court and shall be made in the same manner as is provided by the Superior Court Civil Rules for appeals from commissions, boards and agencies. Such appeal shall be on the record before the Department.

62 Del. Laws, c. 404, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 14; 72 Del. Laws, c. 449, § 1; 73 Del. Laws, c. 46, § 1; 74 Del. Laws, c. 76, § 2.;



§ 132. Education Science in Motion Fund; receipts; rules and regulations

(a) This section authorizes the creation of a special fund within the State Treasurer's office, designated the Education Science in Motion Fund, hereinafter referred to as the Fund. The Secretary of Education shall authorize the expenditure of moneys within the Fund.

(b) The Fund shall be expended for 2 vans equipped with science equipment, 1 for New Castle County and 1 for Kent and Sussex Counties, as well as for supplies, operating expenses and personnel.

(c) Receipts to the Fund shall include, but are not limited to:

(1) Appropriations made at the discretion of the General Assembly;

(2) Grant funds;

(3) Donations and contributions;

(4) Federal funds; and

(5) Appropriations made by local governments.

(d) The Department of Education shall solicit matching funds from organizations including, but not limited to, private foundations or alliances, public or nonpublic agencies, institutions, organizations or businesses.

(e) The Department of Education may adopt rules and regulations necessary for the implementation of this section.

70 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 180, § 15.;



§ 133. Health Advisory Council

75 Del. Laws, c. 330, § 1; expired under 75 Del. Laws, c. 330, § 3, eff. June 30, 2011.;






Subchapter III State Public Education Assessment and Accountability System

§ 151. State assessment system; rules and regulations

(a) The Department shall adopt rules and regulations consistent with the laws of this State governing the statewide assessment of student achievement and the assessment of the educational attainments of the Delaware public school system. The Secretary shall consult with the State Board and representatives of the local school districts in designing and implementing the assessment program required under this section. The assessment program shall be designed and operated to provide the General Assembly, the Governor, the Secretary, the State Board of Education, educational administrators, teachers, parents and the public with timely and accurate information on student achievement and educational attainments.

(b) Beginning with the 2010-2011 school year, the Department shall begin to administer both accountability and growth assessments of student achievement for students in grades 3 through 8, provided that additional grades may be added by the Department. One assessment shall occur within 30 school days of the beginning of the academic year, the second assessment shall occur at a time established by the Department which will allow its results to guide education of students within the current school year. In addition, the Department shall administer end of course assessments in appropriate high school grades.

(c) The assessments referred to in subsection (b) of this section shall measure achievement in reading and mathematics for students in a minimum of grades 3 through 8 and high school, provided additional grades may be added by the Department. Science and social studies shall be assessed for students at least once in the elementary grades, once in the middle grades, and once in high school.

(d) The assessments required in subsections (b) and (c) of this section shall measure:

(1) Student performance as required by any federal mandate; and

(2) For grades 3 through 8, the academic progress of individual students in reading and mathematics within a single school year.

(e) Notwithstanding any law or regulation to the contrary, matriculation and academic promotion requirements imposed by § 153 of this title shall be based upon the student's best assessment results received on 1 of the multiple assessments referred to in subsections (b) and (c) of this section.

(f) The Department shall establish alternate assessments for children with disabilities who cannot participate in the statewide assessment of student achievement even with appropriate accommodations and modifications. Alternate assessments must be developed and used in the annual statewide assessment beginning not later than the 2010-2011 school year. Each local school district, through the individual student's Individualized Education Program Team or 504 Team, shall determine what assessment the student will take, as well as the student's matriculation or promotion status and necessary remedial activities if the student's performance on the assessment is below standard, and if the statewide assessment is administered, what accommodations and/or modifications will be utilized. However, no student shall be denied the opportunity to take the state assessments administered pursuant to subsections (b) and (c) of this section.

(g) For kindergarten and first grade, all school districts are required to follow the state standards, to assess the progress of students toward meeting those standards, and to report such progress to parents.

(h) The Department shall adopt rules and regulations to implement a common statewide readiness tool that will review a child's readiness for learning when they enter kindergarten. The readiness tool shall serve as the basis for an objective readiness review conducted by the child's teacher or other members of the child's school team. The readiness tool shall review, but not be limited to, the following 5 domains:

(1) Language and literacy development;

(2) Cognition and general knowledge;

(3) Approaches toward learning;

(4) Physical well-being and motor development; and

(5) Social and emotional development.

(i) Implementation of the tool delineated in subsection (h) of this section above shall be phased in with the first identified kindergarten classes completing the readiness review in fall 2012. Thereafter the implementation of the readiness reviews shall be phased in with additional kindergarten classes participating in fall 2013 and fall 2014, with statewide implementation no later than fall 2015. The readiness reviews shall be completed within 30 school days of the start of school. A kindergarten student shall be required to be reviewed for readiness once during the student's enrollment in kindergarten. The Department regulations promulgated pursuant to this section shall address any exceptions to the requirement for implementation of the readiness tool for all students, based on factors such as a student's late enrollment in kindergarten.

(j) Rules and regulations pursuant to this subchapter shall be proposed by the Secretary subject to approval by the State Board of Education.

71 Del. Laws, c. 181, § 2; 72 Del. Laws, c. 294, § 55; 73 Del. Laws, c. 44, § 1; 74 Del. Laws, c. 220, §§ 1, 2; 75 Del. Laws, c. 25, § 2; 75 Del. Laws, c. 305, § 1; 76 Del. Laws, c. 9, § 2; 77 Del. Laws, c. 194, §§ 1-3; 78 Del. Laws, c. 53, §§ 1-4; 78 Del. Laws, c. 264, § 1.;



§ 152. State high school diploma requirements; certificate of performance

(a) The Department of Education shall award a "State of Delaware High School Diploma" to a student graduating from a Delaware public high school.

(b) The Department shall award diplomas to students who:

(1) Successfully complete the prescribed course requirements established by the State, or the district, if district credit requirements are higher than those of the State; and

(2) Achieve proficient levels of performance, relative to the State high school content standards, on the assessments administered pursuant to § 151(b) and (c) of this title in conjunction with other academic indicators as defined by Department regulations.

(c) A high school student who fails to achieve a proficient level of performance on the assessments pursuant to this section may retake the assessments each succeeding year they continue in high school. This subsection shall not apply to students taking the alternative assessment pursuant to § 151(f) of this title.

(d) The Department shall issue a Certificate of Performance to a student who has met the requirements of the student's Individualized Education Program but has not completed the high school graduation course credit requirements established by the State, or the district, if district credit requirements are higher than those of the State.

71 Del. Laws, c. 181, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 399, §§ 5, 6; 72 Del. Laws, c. 294, § 56; 73 Del. Laws, c. 44, §§ 2-4; 74 Del. Laws, c. 247, § 1; 75 Del. Laws, c. 24, § 1; 75 Del. Laws, c. 25, § 1; 76 Del. Laws, c. 9, §§ 1, 2; 78 Del. Laws, c. 53, § 5.;



§ 153. Matriculation and academic promotion requirements

(a) The Department shall identify 4 levels of individual student performance relative to the state content standards on the assessments administered pursuant to § 151(b) and (c) of this title to fulfill the following 3 important functions:

(1) Determine the level or levels of individual performance sufficient to demonstrate a proficient level of performance relative to the state content standards;

(2) Determine the level or levels of individual performance sufficient to demonstrate superior and proficient performance meriting recognition for outstanding and standards-level achievement pursuant to subsection (c) of this section; and

(3) Determine the level or levels of individual performance inadequate to demonstrate a proficient level of performance relative to the state content standards and which warrant requiring students performing at such levels to participate in academic improvement activities as specified in subsection (d) of this section.

(b) The Department may approve other individual student indicators that may be used to determine a student's performance relative to the state content standards. Such indicators shall:

(1) Provide a measure of individual student performance relative to the state content standards; and

(2) Include performance on district-administered assessments pursuant to subsection (e) of this section, performance on end-of-course assessments, student classroom work products, or classroom grades supported by evidence of student work that demonstrates a student's performance level pursuant to subsection (a) of this section.

(c) The Department, by regulation, shall establish a program to recognize superior and proficient student performance on the assessments administered pursuant to § 151(b) and (c) of this title. Such a program for superior and proficient performance shall include: the award of certificates and plaques and the endorsement of student transcripts. The program shall also include the award of funds which may be used by students who demonstrate superior performance to defray the costs of post-secondary education. Scholarships awarded pursuant to this program shall be known as the Michael C. Ferguson Achievement Awards and shall be administered by the Delaware Higher Education Office. A maximum of 600 scholarships at $1,000 each may be awarded to students annually in the following manner: the students with the 150 highest scores on assessment or assessments in the state assessment system without reference to any other indicators of performances and the students with the 150 highest scores on assessment or assessments in the state assessment system who participate in free and reduced lunch programs in grades 8 and 10. The Department of Education will promulgate rules and regulations to implement this program.

(d) The Department shall require that students whose performance on the reading and mathematics assessments administered pursuant to § 151(b) and (c) of this title is inadequate to demonstrate a proficient level of performance relative to the state content standards, benchmarked to the extent practicable to accurately reflect the point in the school year that students actually are administered the statewide assessment, participate in academic improvement activities as follows:

(1) A 3rd, 5th or 8th grade student whose performance on the reading portion of the assessments administered pursuant to § 151(b) and (c) of this title is Below the Standard, Level II on the statewide assessment, shall not advance to the next grade unless:

a. The student's parent or parents or guardian and the school district agree on an individual improvement plan (which may include but is not limited to summer school, before and/or after school instruction, Saturday school, and/or tutoring) to remediate those areas of weakness demonstrated by the state assessment. A student's parent or parents or guardian shall have the right to appeal the contents of an individual improvement plan to an academic review committee established pursuant to this section;

b. If no agreement pursuant to paragraph (d)(1)a. of this section can be reached, the student shall attend a summer school program and demonstrate a proficient level of performance on the state reading assessment prior to the commencement of the next school year. If at the end of summer school the student still does not demonstrate proficiency on the state reading assessment the student shall be retained unless an academic review committee composed of educators from the student's district determines that the student has demonstrated proficient performance relative to the state content standards using evidence from other indicators approved pursuant to subsection (b) of this section; or

c. The student has previously been retained for 2 years because of academic performance.

(2) A 3rd, 5th or 8th grade student whose performance on the reading portion of the assessments administered pursuant to § 151(b) and (c) of this title is Well Below the Standard, Level I on the statewide assessment, shall not advance to the next grade unless:

a. The student attends a summer school program and demonstrates a performance of Below the Standard, Level II, or above on the state reading assessment prior to the commencement of the next school year; and if the student's performance is at Below the Standard, Level II, the student's parent or parents or guardian and the school district agree on an individual improvement plan in accordance with paragraph (d)(1)a. of this section.

b. An academic review committee composed of educators from the student's district determines that the student has demonstrated proficient performance relative to the state content standards using evidence from other indicators approved pursuant to subsection (b) of this section. Such evidence shall only be used if the student has not demonstrated a proficient level of performance on the reading assessment after at least 1 retake of the state assessment at a grade level; or

c. The student has previously been retained for 2 years because of academic performance.

d. Notwithstanding the requirements of paragraphs (d)(2)a. and (d)(2)b. of this section, a student may advance to the next grade level without attending summer school if an academic review committee composed of educators from the student's district or charter school determines that the student has demonstrated proficient performance relative to the state content standards using evidence from other indicators approved pursuant to subsection (b) of this section.

(3) An 8th grade student whose performance on the math portion of the assessments administered pursuant to § 151(b) and (c) of this title is Below the Standard, Level II on the statewide assessment, shall not advance to the next grade unless:

a. The student's parent or parents or guardian and the school district agree on an individual improvement plan (which may include but is not limited to summer school, before and/or after school instruction, Saturday school, and/or tutoring) to remediate those areas of weakness demonstrated on the state assessment. A students parent or parents or guardian shall have the right to appeal the contents of an individual improvement plan to an academic review committee established pursuant to this section;

b. If no agreement pursuant to paragraph (d)(3)a. of this section can be reached, the student shall attend a summer school program and demonstrate a proficient level of performance on the state mathematics assessment prior to the commencement of the next school year. If at the end of summer school, the student still does not demonstrate proficiency on the state assessment, the student shall be retained unless an academic review committee composed of educators from the student's district determines that the student has demonstrated proficient performance relative to the state content standards using evidence from other indicators approved pursuant to subsection (b) of this section; or

c. The student has previously been retained for 2 years because of academic performance.

(4) An 8th grade student whose performance on the math portion of the assessments administered pursuant to § 151(b) and (c) of this title is Well Below the Standard, Level I on the statewide assessment, shall not advance to the next grade unless:

a. The student attends a summer school program and demonstrates a performance of Below the Standard, Level II, or above on the state mathematics assessment prior to the commencement of the next school year; and if the student's performance is at Below the Standard, Level II, the student's parent(s) or guardian and the school district agree on an individual improvement plan in accordance with paragraph (d)(3)a. of this section.

b. An academic review committee composed of educators from the student's district determines that the student has demonstrated proficient performance relative to the state content standards using evidence from other indicators approved pursuant to subsection (b) of this section. Such evidence shall only be used if the student has not demonstrated a proficient level of performance on the state mathematics assessment after at least 1 retake of the state assessment at a grade level; or

c. The student has previously been retained for 2 years because of academic performance.

d. Notwithstanding the requirements of paragraphs (d)(4)a. and (d)(4)b. of this section, a student may advance to the next grade level without attending summer school if an academic review committee composed of educators from the student's district or charter school determines that the student has demonstrated proficient performance relative to the state content standards using evidence from other indicators approved pursuant to subsection (b) of this section.

(5) With respect to a student whose performance continues to be deficient after completion of the retention year, the Department may not require that the student's district retain the student at grade level for another year, but shall require that the district develop an individual improvement plan pursuant to Department regulations. The Department regulations must require that each individual improvement plan identify a specific course of study for the student and the academic improvement activities the student must undertake in order to improve the student's ability to a proficient level. Academic improvement activities may include mandatory participation in summer school, extra instruction and mentoring programs.

(6) For a student whose performance on the statewide assessment pursuant to § 151(b) and (c) of this title at grade 6 or 7 in mathematics or grade 4, 6 or 7 in reading whose score assessment does not meet a proficient level of performance relative to the state content standards, the local school district shall, in consultation with the student's parent or parents or guardian, develop an individual improvement plan (which may include but is not limited to summer school, before and/or after school instruction, Saturday school and/or tutoring) to remediate those areas of weakness demonstrated by the assessment. To the extent the statewide assessment is not available, local school districts shall strive to use other means to identify students deemed in danger of failing to reach a proficient level of performance relative to the state content standards on assessments administered pursuant to § 151(b) and (c) of this title and shall develop individual improvement plans for those students to remediate identified areas of weakness.

(7) The Department may require school districts to undertake academic improvement activities with respect to students whose performance is inadequate to demonstrate a proficient level of performance relative to the state content standards on an assessment pursuant to § 151(b) and (c) of this title. Such activities may include extra instruction or mentoring programs.

(8) Any academic review committee established pursuant to this subsection shall include at least 1 teacher from the grade level to which the student may be promoted.

(9) An individual student's mandatory participation in summer school pursuant to paragraph (d)(2) or (4) of this section may not be excused on more than 2 occasions by the use of other indicators.

(e) The Department shall identify and certify alternative assessments to determine whether students have reached the same proficient level of performance as is required on the reading and mathematics assessments administered pursuant to § 151(b) and (c) of this title. Any alternative assessment shall be equally rigorous, valid and reliable as the assessments administered pursuant to § 151(b) and (c) of this title. Approval of any alternative assessment by the Department shall require the joint approval of the Secretary and the State Board of Education who shall issue written findings supporting the Department's decision to approve an alternative assessment. Nothing contained in this subsection shall prevent an individual school district, with approval of the Department, from establishing alternative assessments to determine whether students have reached the same proficient level of performance required on the reading and mathematics assessments administered pursuant to § 151(b) and (c) of this title. Any alternative assessments proposed by an individual district shall, prior to approval, be found by the Department to be equally rigorous, valid and reliable as the assessments administered pursuant to § 151(b) and (c) of this title. Approval of any alternative assessment by the Department shall require the joint approval of the Secretary and the State Board of Education, who shall issue written findings supporting the Department's decision to approve an alternative assessment. Any district that receives such approval shall provide such continuing evidence of the alternative assessment's reliability and validity as the Secretary and State Board of Education shall require to ensure compliance with this subchapter.

(f) School districts may require any student to participate in academic improvement activities specified for the student by the district in accordance with the Department rules and regulations promulgated pursuant to this section or in accordance with the district's own policies. A student who refuses to comply with a district requirement for participation in academic improvement activities shall be subject to the same disciplinary actions as for other acts of absenteeism or truancy.

(g) Those students administered alternate assessments pursuant to § 151(f) of this title shall not be subject to the provisions of subsection (d) of this section.

(h) The Department shall promulgate rules and regulations to ensure the proper administration of the assessment pursuant to § 151 of this title. Such rules and regulations shall ensure that assessments are administered in accordance with security procedures which guarantee the validity of the results of such assessments.

(i) The Department shall promulgate rules and regulations to implement this section.

71 Del. Laws, c. 399, § 1; 72 Del. Laws, c. 294, §§ 57-59; 72 Del. Laws, c. 309, § 1; 73 Del. Laws, c. 44, §§ 5-8; 73 Del. Laws, c. 257, §§ 1, 2, 3; 73 Del. Laws, c. 321, § 14; 74 Del. Laws, c. 167, §§ 1-5; 75 Del. Laws, c. 305, §§ 2-8; 77 Del. Laws, c. 431, § 16; 78 Del. Laws, c. 53, §§ 6-15.;



§ 154. School accountability for academic performance

(a) The Department shall create a program to provide the public with objective information about the academic performance of all Delaware public schools, including charter schools, through the Education Profiles required pursuant to § 124A of this title. The program shall classify schools based on the performance of their student bodies on the assessments administered pursuant to § 151(b) and (c) of this title, as well as other criteria as established by the Department of Education regulations pursuant to subsection (b) of this section. The Department shall classify schools by utilizing 3 ratings of school performance to be known as "Superior Performance," "Commendable Performance," and "Academic Watch." A public school may additionally be identified as "Under Improvement" pursuant to criteria of the Federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. § 6301 et seq.

(b) The Department shall establish criteria for the determination of whether a school is eligible for recognition, or subject to improvement and accountability activities. For the purposes of this section, a school may be defined as an aggregate of grade levels or, an actual facility. The Department regulations setting forth such criteria shall be at a minimum consistent with the requirements of the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. § 6301 et seq.

(c) The Department shall develop a program to commence during fiscal year 2004 to recognize the performance of schools designated as "Superior Performance" and "Commendable Performance." Such program shall, subject to the extent of available appropriations, include recognition of schools through the Education Profiles pursuant to § 124A of this title; special ceremonies, the award of plaques or flags.

(d) The Department shall develop a program to improve and hold accountable those schools identified as "Academic Watch." Such program shall be at a minimum consistent with any sanctions prescribed by the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. § 6301 et seq. and "Under Improvement".

(e) The Department, with the consent of the State Board of Education, shall promulgate rules and regulations to implement this section.

71 Del. Laws, c. 399, § 1; 72 Del. Laws, c. 294, §§ 51, 52; 73 Del. Laws, c. 54, §§ 1-15; 74 Del. Laws, c. 28, §§ 2-11; 74 Del. Laws, c. 68, § 291(b); 78 Del. Laws, c. 53, §§ 16, 17.;



§ 155. School district and school board accountability for academic performance

(a) The Department shall create a program to provide the public with objective information about the academic performance of all Delaware public reorganized and vocational-technical school districts, through the Education Profiles specific to each school district required pursuant to § 124A of this title. The program shall classify districts based on the assessments administered pursuant to § 151 (b) and (c) of this title, as well as other criteria established by the Department of Education regulations pursuant to subsection (b) of this section. The Department shall classify school districts by utilizing 3 ratings of district performance to be known as "Superior Performance," "Commendable Performance," and "Academic Watch." A school district may additionally be identified as "Under Improvement" pursuant to criteria of the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. § 6301 et seq.

(b) The Department shall establish the criteria for the determination of whether a school district is subject to recognition, or subject to improvement and accountability activities. The Department regulations setting forth such criteria shall be at a minimum consistent with the requirements of the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. § 6301 et seq.

(c) The Department shall develop a program to commence during Fiscal Year 2004 to recognize the performance of school districts designated as "Superior Performance" and "Commendable Performance." Such program shall, subject to the extent of available appropriations, include recognition of districts and their boards of education through the Education Profiles pursuant to § 124A of this title; special ceremonies, the award of plaques or flags.

(d) The Department shall develop a program to improve and hold accountable those school districts identified as "Academic Watch" and "Under Improvement." Such program shall be at a minimum consistent with any sanctions prescribed by the federal Elementary and Secondary Education Act (ESEA), 20 U.S.C. § 6301 et seq.

(e) The Department, with the consent of the State Board of Education, shall promulgate rules and regulations to implement this section.

71 Del. Laws, c. 399, § 1; 73 Del. Laws, c. 54, §§ 16-22; 74 Del. Laws, c. 28, §§ 12-17; 74 Del. Laws, c. 307, § 327(b); 78 Del. Laws, c. 53, §§ 18, 19, 21.;



§ 156. Department of Education accountability for academic performance

(a) An effectively functioning Department of Education should serve as a critical support structure for the entire Public Education system. In order to meet this challenge, the Department shall fully implement its leadership and service missions by committing itself to high standards of quality assurance and quality management practices. In order to ensure that the Department will remain focused on the principles of continuous quality improvement and client service and that it will do so in accordance with recognized national and/or international standards, the Secretary shall commission an independent entity to conduct and publish an annual customer satisfaction report to determine the level of satisfaction among education constituencies dependent on Department of Education services and policies. Such survey shall seek the views of local school boards, school administrators, teachers, parent organizations, the business community and other relevant constituencies. To further improve the performance of the Department of Education, the Secretary shall pursue the active involvement of the business community in reviewing management practices in the Department, such as the Department's success in deregulation, the quality of Department's strategic plan and the Department's success in meeting its strategic objectives, and the quality and cost-effectiveness of the technical assistance provided by the Department to local school districts. The report shall be submitted to the Governor 45 days before public distribution so that the Governor may take appropriate action based on its recommendations.

(b) The Department shall provide each school and school district high-quality diagnostic data analyzing the specific strengths and weaknesses of student performance within the school district, which is both user-friendly and timely in accordance with the timelines specific in this subchapter for the commencement of school and district improvement activities.

(c) Beginning in the year 2001, the Secretary of Education shall submit to the Governor and the General Assembly each year an annual education outcome report. The report must be based on the unit count taken in September of the school year immediately preceding the annual reporting date and must contain the following information:

(1) The number of students enrolled in 12th grade, based on the September unit count;

(2) The number of those students still enrolled at the close of the school year who receive a high school diploma and the type of diploma received;

(3) The number of those students still enrolled at the close of the school year who complete 12th grade, but do not receive a high school diploma;

(4) The number of those students who, by the close of the school year, have dropped out of school; and

(5) The number of those students who, by the close of the school year, transferred to other schools.

(d) Each year the Secretary shall conduct a graduate follow-up study of students who completed the 12th grade during the preceding school year to determine the educational and employment status of each student. The survey shall request information regarding the postsecondary education enrollment status and the employment status of students and shall, at a minimum, include the following questions:

(1)a. Is the student presently enrolled in a postsecondary educational institution of any type?

b. Is the student enrolled full-time or part-time?

c. What is the student's major area of study?

d. What is the name of the institution in which the student is enrolled?

(2)a. Is the student presently employed?

b. Is the student employed full-time or part-time?

c. The name and address of the student's employer?

d. In what industry is the student employed?

e. What position does the student hold?

f. What is the student's hourly/weekly/annual salary?

(3) What is the student's perception of the value of that student's own secondary education in terms of preparation for postsecondary education or employment?

(e) For the purpose of performing a comparative longitudinal analysis of the information collected for an annual educational outcome report, the Secretary shall compile similar information about students who graduated in 1998 and 1999, and shall use the 1998 information as the basis for all comparisons. The goal of educational outcome accountability is to decrease the 2.9% 1998 Delaware public school dropout rate for grade 12, as published in the Department of Education report entitled Delaware Dropouts, 1997-1998 Summary Statistics, December 1998.

(f) Nothing in this section prohibits the Department of Education from conducting a more comprehensive survey and/or evaluation for the annual educational outcome report.

71 Del. Laws, c. 399, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 430, § 1; 74 Del. Laws, c. 28, §§ 18-21.;



§ 157. Parental involvement in education, expectations of parents, expectations of schools and school personnel

(a) There is no adequate substitute for the involvement of a concerned and committed family in the education of a child. The State therefore endeavors to encourage parents and families to become involved in the education of their children and to operate a system of public schools which welcomes and fosters such positive involvement by parents and families.

(b) Among the most important elements of effective parental and family involvement in education are: communication — regular, 2-way, meaningful communications between parents and schools; effective parenting skills — the exercise by parents of good parenting skills for the benefit of their children and the fostering of such skills by public schools; parental involvement in student learning — parents play an integral role in student learning and emphasize the importance of education, and schools assist parents in these endeavors; volunteerism — parents are welcomed by schools, and commit themselves to providing support to their children's schools as volunteers; school based decisionmaking — parents involve themselves in the educational decisionmaking process at the school and district level and are welcomed in that role by schools; collaboration with the community — parents and schools work together to strengthen the connection between families, schools and community resources such as nonprofit organizations, business and religious institutions.

(c) The Department of Education shall work with the Delaware State Congress of Parents and Teachers to promulgate and maintain in current form a Parents' Declaration of Responsibilities reflecting the elements set forth in subsection (b) of this section and such other elements of effective parental and family involvement as the Department identifies. Such Declaration shall identify responsibilities for parents and families, as well as the responsibilities the public schools have to help parents meet such responsibilities.

(d) The Department of Education shall encourage local school districts and schools to adopt the Parents' Declaration of Responsibilities as local policy and to encourage parents at the beginning of each school year to execute an agreement to commit themselves to carry out, to the best of their abilities, the responsibilities outlined in the Declaration.

71 Del. Laws, c. 399, § 1.;



§ 158. Student Assessment and Accountability Committee

Repealed by 77 Del. Laws, c. 106, § 1, effective July 6, 2009.;



§ 159. State high school diploma for World War II veterans

(a) Notwithstanding any statute, rule or regulation to the contrary, the Department shall provide for the awarding of a state high school diploma to any World War II veteran who:

(1) Left a Delaware high school prior to graduation in order to serve in the armed forces of the United States;

(2) Did not receive a Delaware high school diploma, or received a G.E.D., as a consequence of such service; and

(3) Was discharged from the armed services under honorable conditions.

(b) The Department and the Delaware Commission of Veterans Affairs shall jointly promulgate rules, regulations and guidelines for the identification of eligible veterans and for the awarding of diplomas pursuant to this subsection, which shall include posthumous awards.

(c) For purposes of this section, "World War II veteran" means any veteran who performed wartime service between December 7, 1941, and December 31, 1946.

73 Del. Laws, c. 23, § 1.;






Subchapter III-A Interstate Compact on Education for Children of Military Families

§ 160A. Purpose

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or districts or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

76 Del. Laws, c. 327, § 1.;

§ 161A Definitions.

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means: Full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211.

B. "Children of military families" means: a school-aged child(ren), enrolled in kindergarten through twelfth grade, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to § 167A of this title.

D. "Deployment" means: The period 1 month prior to the service members' departure from their home station on military orders though 6 months after return to their home station.

E. "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under § 168A of this title, which is generally referred to as Interstate Commission.

H. "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Non-member state" means: a state that has not enacted this compact.

L. "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to § 171A of this title that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means: A state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. territory.

P. "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth grade.

Q. "Transition" means:

(1) The formal and physical process of transferring from school to school; or

(2) The period of time in which a student moves from 1 school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means: a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

76 Del. Laws, c. 327, § 1.;

§ 162A Applicability.

A. Except as otherwise provided in subsection B. of this section, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of 1 year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of 1 year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

(1) Inactive members of the national guard and military reserves;

(2) Members of the uniformed services now retired, except as provided in subsection A. of this section;

(3) Veterans of the uniformed services, except as provided in subsection A. of this section; and

(4) Other U.S. Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

76 Del. Laws, c. 327, § 1.;

§ 163A Educational records and enrollment.

A. Unofficial or "hand-carried" education records. — In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts. — Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. — Compacting states shall give 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and first grade entrance age. — Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

76 Del. Laws, c. 327, § 1.;

§ 164A Placement and attendance.

A. Course placement. — When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career-challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. — The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to:

(1) Gifted and talented programs; and

(2) English as a second language (ESL).

This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. —

(1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and

(2) In compliance with the requirements of § 504 of the Rehabilitation Act, 29 U.S.C. § 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing § 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. — Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. — A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 165A Eligibility.

A. Eligibility for enrollment. —

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. — State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

76 Del. Laws, c. 327, § 1.;

§ 166A Graduation.

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. — Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. — States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National norm-referenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of subsection C. of this section shall apply.

C. Transfers during senior year. — Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that 1 of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections A. and B. of this section.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 167A State coordination.

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, 1 representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

76 Del. Laws, c. 327, § 1.;

§ 168A Interstate Commission on educational opportunity for military children.

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 161A. Definitions

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means: Full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211.

B. "Children of military families" means: a school-aged child(ren), enrolled in kindergarten through twelfth grade, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to § 167A of this title.

D. "Deployment" means: The period 1 month prior to the service members' departure from their home station on military orders though 6 months after return to their home station.

E. "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under § 168A of this title, which is generally referred to as Interstate Commission.

H. "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Non-member state" means: a state that has not enacted this compact.

L. "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to § 171A of this title that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means: A state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. territory.

P. "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth grade.

Q. "Transition" means:

(1) The formal and physical process of transferring from school to school; or

(2) The period of time in which a student moves from 1 school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means: a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

76 Del. Laws, c. 327, § 1.;

§ 162A Applicability.

A. Except as otherwise provided in subsection B. of this section, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of 1 year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of 1 year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

(1) Inactive members of the national guard and military reserves;

(2) Members of the uniformed services now retired, except as provided in subsection A. of this section;

(3) Veterans of the uniformed services, except as provided in subsection A. of this section; and

(4) Other U.S. Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

76 Del. Laws, c. 327, § 1.;

§ 163A Educational records and enrollment.

A. Unofficial or "hand-carried" education records. — In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts. — Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. — Compacting states shall give 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and first grade entrance age. — Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

76 Del. Laws, c. 327, § 1.;

§ 164A Placement and attendance.

A. Course placement. — When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career-challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. — The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to:

(1) Gifted and talented programs; and

(2) English as a second language (ESL).

This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. —

(1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and

(2) In compliance with the requirements of § 504 of the Rehabilitation Act, 29 U.S.C. § 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing § 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. — Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. — A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 165A Eligibility.

A. Eligibility for enrollment. —

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. — State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

76 Del. Laws, c. 327, § 1.;

§ 166A Graduation.

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. — Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. — States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National norm-referenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of subsection C. of this section shall apply.

C. Transfers during senior year. — Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that 1 of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections A. and B. of this section.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 167A State coordination.

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, 1 representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

76 Del. Laws, c. 327, § 1.;

§ 168A Interstate Commission on educational opportunity for military children.

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 162A. Applicability

A. Except as otherwise provided in subsection B. of this section, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. §§ 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of 1 year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of 1 year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

(1) Inactive members of the national guard and military reserves;

(2) Members of the uniformed services now retired, except as provided in subsection A. of this section;

(3) Veterans of the uniformed services, except as provided in subsection A. of this section; and

(4) Other U.S. Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

76 Del. Laws, c. 327, § 1.;

§ 163A Educational records and enrollment.

A. Unofficial or "hand-carried" education records. — In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts. — Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. — Compacting states shall give 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and first grade entrance age. — Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

76 Del. Laws, c. 327, § 1.;

§ 164A Placement and attendance.

A. Course placement. — When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career-challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. — The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to:

(1) Gifted and talented programs; and

(2) English as a second language (ESL).

This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. —

(1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and

(2) In compliance with the requirements of § 504 of the Rehabilitation Act, 29 U.S.C. § 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing § 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. — Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. — A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 165A Eligibility.

A. Eligibility for enrollment. —

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. — State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

76 Del. Laws, c. 327, § 1.;

§ 166A Graduation.

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. — Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. — States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National norm-referenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of subsection C. of this section shall apply.

C. Transfers during senior year. — Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that 1 of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections A. and B. of this section.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 167A State coordination.

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, 1 representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

76 Del. Laws, c. 327, § 1.;

§ 168A Interstate Commission on educational opportunity for military children.

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 163A. Educational records and enrollment

A. Unofficial or "hand-carried" education records. — In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts. — Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. — Compacting states shall give 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and first grade entrance age. — Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

76 Del. Laws, c. 327, § 1.;

§ 164A Placement and attendance.

A. Course placement. — When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career-challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. — The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to:

(1) Gifted and talented programs; and

(2) English as a second language (ESL).

This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. —

(1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and

(2) In compliance with the requirements of § 504 of the Rehabilitation Act, 29 U.S.C. § 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing § 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. — Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. — A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 165A Eligibility.

A. Eligibility for enrollment. —

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. — State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

76 Del. Laws, c. 327, § 1.;

§ 166A Graduation.

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. — Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. — States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National norm-referenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of subsection C. of this section shall apply.

C. Transfers during senior year. — Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that 1 of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections A. and B. of this section.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 167A State coordination.

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, 1 representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

76 Del. Laws, c. 327, § 1.;

§ 168A Interstate Commission on educational opportunity for military children.

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 164A. Placement and attendance

A. Course placement. — When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career-challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. — The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to:

(1) Gifted and talented programs; and

(2) English as a second language (ESL).

This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. —

(1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and

(2) In compliance with the requirements of § 504 of the Rehabilitation Act, 29 U.S.C. § 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing § 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. — Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. — A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 165A Eligibility.

A. Eligibility for enrollment. —

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. — State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

76 Del. Laws, c. 327, § 1.;

§ 166A Graduation.

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. — Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. — States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National norm-referenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of subsection C. of this section shall apply.

C. Transfers during senior year. — Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that 1 of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections A. and B. of this section.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 167A State coordination.

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, 1 representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

76 Del. Laws, c. 327, § 1.;

§ 168A Interstate Commission on educational opportunity for military children.

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 165A. Eligibility

A. Eligibility for enrollment. —

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. — State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

76 Del. Laws, c. 327, § 1.;

§ 166A Graduation.

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. — Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. — States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National norm-referenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of subsection C. of this section shall apply.

C. Transfers during senior year. — Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that 1 of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections A. and B. of this section.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 167A State coordination.

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, 1 representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

76 Del. Laws, c. 327, § 1.;

§ 168A Interstate Commission on educational opportunity for military children.

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 166A. Graduation

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. — Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. — States shall accept:

(1) Exit or end-of-course exams required for graduation from the sending state; or

(2) National norm-referenced achievement tests; or

(3) Alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of subsection C. of this section shall apply.

C. Transfers during senior year. — Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that 1 of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections A. and B. of this section.

76 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1.;

§ 167A State coordination.

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, 1 representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

76 Del. Laws, c. 327, § 1.;

§ 168A Interstate Commission on educational opportunity for military children.

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 167A. State coordination

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, 1 representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

76 Del. Laws, c. 327, § 1.;

§ 168A Interstate Commission on educational opportunity for military children.

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 168A. Interstate Commission on educational opportunity for military children

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

(B) Consist of 1 Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(C) Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

(D) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

(E) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a 1-year term. Members of the executive committee shall be entitled to 1 vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

(F) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(G) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by federal and state statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(H) Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

(I) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as it reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

(J) Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

76 Del. Laws, c. 327, § 1.;

§ 169A Powers and duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 169A. Powers and duties of the Interstate Commission

The Interstate Commission shall have the following powers:

(A) To provide for dispute resolution among member states.

(B) To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

(D) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(E) To establish and maintain offices which shall be located within 1 or more of the member states.

(F) To purchase and maintain insurance and bonds.

(G) To borrow, accept, hire or contract for services of personnel.

(H) To establish and appoint committees including, but not limited to, an executive committee as required by § 168A, subsection (E), of this title which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(I) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

(Q) To establish uniform standards for the reporting, collecting and exchanging of data.

(R) To maintain corporate books and records in accordance with the bylaws.

(S) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(T) To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

76 Del. Laws, c. 327, § 1.;

§ 170A Organization and operation of the Interstate Commission.

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 170A. Organization and operation of the Interstate Commission

(A) The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

(7) Providing "start up" rules for initial administration of the compact.

(B) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

(C) Executive committee, officers and personnel. —

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

(D) The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

76 Del. Laws, c. 327, § 1.;

§ 171A Rulemaking functions of the Interstate Commission.

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 171A. Rulemaking functions of the Interstate Commission

(A) Rulemaking authority. — The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(B) Rulemaking procedure. — Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

(C) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

(D) If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

76 Del. Laws, c. 327, § 1.;

§ 172A Oversight, enforcement, and dispute resolution.

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 172A. Oversight, enforcement, and dispute resolution

(A) Oversight. —

(1) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

(B) Default, technical assistance, suspension and termination. — If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

(2) Provide remedial training and specific technical assistance regarding the default.

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(5) The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(C) Dispute resolution. —

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

(D) Enforcement. —

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

76 Del. Laws, c. 327, § 1.;

§ 173A Financing of the Interstate Commission.

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 173A. Financing of the Interstate Commission

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

76 Del. Laws, c. 327, § 1.;

§ 174A Member states, effective date and amendment.

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 174A. Member states, effective date and amendment

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

76 Del. Laws, c. 327, § 1.;

§ 175A Withdrawal and dissolution.

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 175A. Withdrawal and dissolution

(A) Withdrawal. —

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 1 year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(B) Dissolution of compact. —

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

76 Del. Laws, c. 327, § 1.;

§ 176A Severability and construction.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 176A. Severability and construction

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

76 Del. Laws, c. 327, § 1.;

§ 177A Binding effect of Compact and other laws.

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;



§ 177A. Binding effect of Compact and other laws

(A) Other laws. —

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact. —

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

76 Del. Laws, c. 327, § 1.;






Subchapter IV Student Testing Program Security and Violations

§ 170. Definitions

For purposes of this subchapter only, the following terms shall have the meanings indicated:

(1) "Assessment administration" means the range of activities from the initial procurement of secure assessment materials including those delivered via the computer through testing and the return of secure assessment materials to the Department or its agents;

(2) "Assessment site" means the physical location of the assessment administration, including a computer lab, classroom, or other room;

(3) "Department" means the Delaware Department of Education;

(4) "Individual" means a student, teacher, administrator, local or state school board member, or other employee, agent or contractor employed by the Delaware public school system whether local or at the state level, and including an employee, agent or contractor of a charter school;

(5) "Log-in" means the process of accessing the assessment website;

(6) "School district" means any school district, special school or charter school created pursuant to the provisions of this title;

(7) "Secure browser" means the computer browser that prevents the student from accessing functions of the computer that are not allowed during assessment;

(8) "State Assessment System" means the assessment program established pursuant to subchapter III of this chapter, including the assessments administered pursuant thereto; and

(9) "Student identification number" means the unique identification number assigned to each student in the State under which his or her student records are maintained.

73 Del. Laws, c. 81, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 53, §§ 23-25.;



§ 171. Security and data procedures

(a) The Department shall promulgate rules and regulations to ensure the security of the assessment administration, training of personnel and collection and reporting of assessment data.

(b) The Department's rules and regulations shall provide for:

(1) The security of the printed materials during assessment administration and the storage under lock and key of all secure assessment materials, including answer documents, before and after assessment administration;

(2) Procedures to safeguard computer access information and use of the secure browser, including the printing of assessment content;

(3) The proper administration of assessments and the monitoring of assessment administrations by school district personnel; and

(4) Procedures for the accurate and timely collection, storage and retrieval of state assessment system materials and data.

73 Del. Laws, c. 81, § 1; 78 Del. Laws, c. 53, §§ 26-30.;



§ 172. Assessment behavior violations

It is an assessment security violation for an individual to fail to follow state assessment system administration procedures promulgated by the Department, and no individual shall:

(1) Give any examinee access to secure assessment items or materials except in the regular course of an authorized administration of the state assessment;

(2) Give unauthorized individuals or other persons access to secure assessment items or materials;

(3) Copy, reproduce, use, or otherwise disclose in any manner inconsistent with assessment security regulations and procedures any portion of the secure assessment materials;

(4) Provide answers during the assessment administration either orally, in writing, or by any other means to an examinee;

(5) Coach any examinee during assessment administration by giving the examinee answers to secure assessment questions or otherwise directing or guiding a response or by altering or interfering with the examinee's response in any way;

(6) Fail to follow security regulations and procedures for the storage, distribution, collection and return of secure assessment materials or fail to account for all secure assessment materials before, during and after assessment administration;

(7) Fail to properly monitor assessment administration, including permitting inappropriate collaboration between or among individuals; fail to remove or cover nonallowable resources from the assessment site during the assessment administration; or fail to destroy scratch paper used by students during the assessment administration;

(8) Fail to prohibit students from accessing or using electronic equipment (e.g., cellular phones, personal digital assistant devices, iPods, electronic translators), other than those authorized for use by the Department for the assessment administration;

(9) Fail to confirm proper identification of students being administered the assessment or intentionally give a student the wrong student identification number during the log-in, causing any student to log in and take the assessment under another student's records;

(10) Fail to collect and destroy any materials bearing student identification number(s) and student name(s) used to provide student(s) with this information during the assessment administration;

(11) Produce unauthorized copies of assessment content from the computer website; fail to properly destroy authorized copies; or allow copies to be taken outside the assessment site;

(12) Allow assessment administration by unauthorized personnel or personnel who have not received assessment administration certification;

(13) Administer secure assessments on dates other than those authorized by the Department;

(14) Participate in, direct, aid, counsel, assist, encourage or fail to report any of the acts prohibited in this subchapter; or

(15) Refuse to disclose to the Department information regarding assessment security violations; or

(16) Refuse to cooperate in the investigation of a suspected breach of assessment security, whether such investigation is conducted by a school district or the Department. The investigation shall include a review of mitigating circumstances, if applicable.

73 Del. Laws, c. 81, § 1; 78 Del. Laws, c. 53, §§ 31-41.;



§ 173. Data reporting violations

School districts and individuals shall not:

(1) Fail to report assessment scores, numbers of students administered the assessments any other data element required to be reported to the Department;

(2) Report incorrect or otherwise inaccurate assessment scores, numbers of students administered the assessments or any other data element required to be reported to the Department;

(3) Exclude a student from participation in the state assessment except in accordance with the regulations of the Department;

(4) Refuse to disclose to the Department information concerning a violation of the foregoing data reporting requirements; or

(5) Refuse to cooperate in the investigation of a suspected data reporting violation, whether such investigation is conducted by a school district or the Department. The investigation shall include a review of mitigating circumstances, if applicable.

73 Del. Laws, c. 81, § 1; 78 Del. Laws, c. 53, §§ 42, 43.;



§ 174. Civil sanctions for violations

(a) A student who violates any of the provisions of § 172 of this title shall be subject to the following:

(1) At the discretion of the Department, the assessment score of such student may be invalidated and the student may be declared ineligible to retake the assessment until the next official testing opportunity; and

(2) Such disciplinary action as deemed appropriate by the student's school district.

(b) An individual other than a student who knowingly violates any of the provisions of this subchapter shall be subject to the following:

(1) Such personnel sanctions as might otherwise be imposed by the individual's employer for an act of misconduct;

(2) A hearing conducted by the Professional Standards Board to determine revocation of any license issued to such individual pursuant to the provisions of Chapter 12 of this title; and

(3) Payment of any costs incurred by the State or Department as a result of the violation.

73 Del. Laws, c. 81, § 1; 78 Del. Laws, c. 53, § 44.;






Subchapter V Delaware Higher Education Commission

§ 180. Purpose

The Delaware Higher Education Office serves as a source of higher education information and expertise for the executive and legislative departments of the State and for Delaware citizens who can benefit from higher education. It serves as a mechanism for members of the public and professional groups to address higher education issues and ensure that resources are continuously focused to meet state priorities. The Higher Education Office, with the Department of Education, will support student transition between K-12 education and postsecondary education environments, and support increased student achievement.

73 Del. Laws, c. 188, § 6; 77 Del. Laws, c. 431, § 2.;



§ 181. Responsibilities

The Office shall:

(1) Ensure that state resources for higher education are targeted on state priorities serving Delawareans;

(2) Ensure that higher education is accessible and affordable to all Delaware students who qualify for admission by providing financial assistance and guidance services;

(3) Strengthen the role and impact of higher education in elementary and secondary education reform, achievement of student performance expectations and teacher professional development;

(4) Ensure that higher education curricula and student achievement standards are aligned with Delaware's workforce development needs;

(5) Ensure that higher education and elementary and secondary education curricula and student achievement standards are aligned to facilitate student readiness to enter college;

(6) Enhance the capacity for quality data collection and reporting to meet federal mandates, regional and interstate contractual agreements, and national data sharing requirements;

(7) In cooperation with the Department of Education, identify and implement methods to ensure a seamless transition for Delaware residents from elementary and secondary education to postsecondary education;

(8) Ensure that higher education services reflect changing needs and capabilities by exploring regional and national trends, and recommending implementation as appropriate;

(9) Promote student academic preparation for higher education and facilitate families saving for college;

(10) Expand education opportunities available through interstate agreements such as the Southern Regional Education Board (SREB), the American Education Services (AES) and the State University of New York (SUNY) Maritime College, and publicize and promote their use;

(11) Expand and promote use of quality technology opportunities in higher education, including distance learning and Internet-based options;

(12) Monitor and assist in resolution of consumer complaints related to student financial assistance, academic credit and credit transfer; coordinate efforts as appropriate with the Department of Justice and private consumer protection agencies;

(13) Promote and help focus private sector giving for student financial assistance;

(14) Provide administrative support to the Delaware College Investment Plan Board of Trustees and coordinate marketing and promotion of the Delaware College Investment Plan;

(15) Administer specific programs relating to higher education and others as may be established or assigned by the General Assembly, the State Board of Education and the Department of Education;

(16) Approve Delaware colleges for Veteran's Administration programs.

73 Del. Laws, c. 188, § 6; 77 Del. Laws, c. 431, §§ 2-4.;



§ 182. Staff

The Department of Education may employ a Director of the Delaware Higher Education Office and other staff as necessary to meet its mandate and provide effective service within the limitations of and the manner prescribed by the annual Appropriations Act. Employees of the Office shall be compensated in accordance with the provisions set forth in Chapter 13 of this title.

73 Del. Laws, c. 188, § 6; 77 Del. Laws, c. 431, § 5.;



§ 183. Regulations

Acting in cooperation with the Delaware Higher Education Office, the Department of Education, with the consent of the State Board, is authorized to promulgate rules and regulations to implement the purposes of this subchapter.

73 Del. Laws, c. 188, § 6; 77 Del. Laws, c. 431, § 6.;



§ 184. Regulations

Transferred by 77 Del. Laws, c. 431, effective July 23, 2010, to § 183 of this title.









CHAPTER 2. THE PUBLIC SCHOOL SYSTEM

Subchapter I System of Free Public Schools

§ 201. System of free public schools

The system of free public schools throughout this State shall be general and efficient.

14 Del. C. 1953, § 201; 56 Del. Laws, c. 292, § 4.;



§ 202. Free schools; ages; attendance within school district; nonresidents of Delaware

(a) The public schools of this State shall be free to persons who are residents of this State and who are age 5 years through 20 years inclusive when they are attending kindergarten through grade 12.

(b) The public schools of any school district which maintains schools established under § 203 or § 204 of this title for persons below the age of 5 years shall be free to persons who are residents of such school district and who have attained the specified age below the age of 5 years for which such schools are established.

(c) Persons attending the public schools of this State shall attend the public schools in the school district within which they reside, except as provided in Chapters 4, 5 and 6 of this title and in Chapter 92, Volume 23, Laws of Delaware, as amended by Chapter 172, Volume 55, Laws of Delaware. Notwithstanding the foregoing, homeless children and unaccompanied youth, as defined by 42 U.S.C. § 11434a, shall attend school in accordance with the McKinney-Vento Homeless Education Assistance Improvement Act [42 U.S.C. §§ 11431 to 11435]; provided any person determined to be ineligible under the act may be denied enrollment. For the purpose of this section and provisions of the McKinney-Vento Homeless Education Assistance Improvement Act [42 U.S.C. §§ 11431 to 11435], the words "awaiting foster care placement" include all children in foster care.

(d) Persons who are nonresidents of this State may attend the public schools of this State under such terms and conditions as may be otherwise provided by law.

(e)(1) For purposes of this section, a student shall be considered a resident of the school district in which that student's parents or legal guardian resides. If the child's parents do not reside together and a court of appropriate jurisdiction has entered a custody order, the child's residency for school attendance purposes shall be determined as follows unless otherwise agreed in a writing signed by both parents:

a. In cases in which 1 parent is awarded sole custody, the child shall be considered a resident of the district in which the sole custodian resides.

b. In cases in which the parents are granted joint custody, the child shall be considered a resident of the district in which the primary residential parent resides.

c. In cases in which the parents are granted shared custody, the child may be considered a resident of either parent's district.

Under no circumstances shall a child be enrolled in 2 different schools at the same time.

(2) If a child seeks to be considered a resident of a particular school district based on the residence of anyone other than that child's parent or parents or legal guardian, the student must have:

a. A signed order from a court of appropriate jurisdiction granting custody to or appointing as the child's guardian the resident with whom that child is residing; or

b. Suitable documentation certifying that the child resides within the district by action of the State or approval by the school district to be considered the student's residence; or

c. A completed and notarized Establishment of Delegation of Power to Relative Caregivers to Consent for Registering Minors for School (also known as "Caregivers School Authorization") pursuant to subsection (f) of this section confirming a caregiver's ability to provide consent in those cases where the student is being cared for by an adult relative caregiver without legal custody or guardianship.

(3) Children under the care or custody of the Department of Services for Children, Youth and Their Families are exempted from the provisions of this subsection. Children in the care and custody of the Department of Services for Children, Youth and Their Families who are in foster care shall attend school in accordance with the McKinney-Vento Homeless Education Assistance Improvement Act (42 U.S.C. §§ 11431 to 11435).

(f)(1) A child may be enrolled in a particular school district based upon the submission of a Caregivers School Authorization if the following conditions are satisfied:

a. The child resides with a relative caregiver who is 18 years of age or older, is a Delaware resident, and resides in the district in which the child seeks enrollment;

b. The child resides with the relative caregiver as a result of:

1. The death, serious illness, incarceration or military assignment of a parent or legal guardian;

2. The failure or inability of the parent or legal guardian to provide substantial financial support or parental care or guidance;

3. Alleged abuse or neglect by the parent, legal guardian or others in the parent or legal guardian's residence;

4. The physical or mental condition of the parent or legal guardian which prevents necessary care and supervision of the child;

5. The loss or uninhabitability of the student's home as the result of a natural disaster; or

6. Other circumstances as deemed appropriate by the school district;

c. The child is not currently subject to an expulsion from school (as set forth in § 4130 of this title) or suspended from school for conduct that could lead to expulsion;

d. The child's residency with the caregiver is not for the purpose of:

1. Attending a particular school (although a caregiver's school district may be considered when deciding placement of the child as between 2 or more relative caregivers);

2. Circumventing the Enrollment Choice Program (Chapter 4 of this title);

3. Participating in athletics at a particular school;

4. Taking advantage of special services or programs offered at a particular school; or

5. Other similar purposes; and

e. The caregiver submits to the school district in which the child seeks enrollment a completed and notarized Caregivers School Authorization using the most recent form developed for this purpose by the Department of Health and Social Services. The Caregivers School Authorization must include the following:

1. The name and date of birth of the child;

2. The name, address and date of birth of the caregiver;

3. The names of the child's mother, father, legal custodian or guardian;

4. Relationship of the caregiver to the child, documented by proof of relationship as defined by regulation;

5. A statement that the caregiver has full-time care of the student, documented as required by regulation;

6. A statement indicating which of the circumstances described in paragraph (f)(1)b. of this section applies;

7. A statement that the caregiver will be the person responsible for enrolling the student in school, being the legal contact for the school, and making school-based medical and special education decisions;

8. The notarized and dated signatures of the caregiver, parents, legal custodians or guardians, including a sworn statement of the accuracy of the information provided and confirming that the caregiver and other signatories are aware of the penalties for falsely completing the Authorization. If after a reasonable effort the caregiver is unable to locate the parents, then as an alternative to including the parents' signatures, the Authorization shall include a statement of reasonable efforts made to locate the parents;

9. If available, any custody order in effect regarding the child. The order shall be submitted as an attachment to the Caregivers School Authorization and shall include only that portion of the order indicating to whom custody is granted.

If the documentation required to verify the information in the Caregivers School Authorization cannot be obtained by the caregiver, then the schools shall permit the child to enroll provided that a custody or guardianship petition that is date stamped to indicate that it has been filed with Family Court is provided within 10 business days of enrollment. Additional time for submission of the date stamped petition may be provided as deemed appropriate by the individual district. The petition shall permit enrollment until the end of the school year or until such time as the court enters a decision disposing of the custody or guardianship petition, whichever first occurs;

(2) A relative caregiver is an adult who by blood, marriage or adoption is the child's great grandparent, grandparent, stepgrandparent, great aunt, aunt, stepaunt, great uncle, uncle, stepuncle, stepparent, brother, sister, stepbrother, stepsister, half brother, half sister, niece, nephew, first cousin or first cousin once removed but who does not have legal custody or legal guardianship of the student.

(3) A caregiver who completes and submits a Caregivers School Authorization form to register a child in that caregiver's care for school is authorized and agrees to act in the place of the parent or parents with respect to the child's education decisions (including but not limited to special education decisions) and the person the school contacts regarding truancy, discipline and school-based medical care. Once a Caregivers School Authorization is submitted and approved, school districts are no longer responsible, for so long as the Authorization is valid, for communicating with the parent, custodian or guardian who has signed the Authorization or is listed as unable to be found.

(4) A Caregivers School Authorization that complies with the requirements of this section shall be honored by any school in any school district. The school districts shall determine whether a particular Caregivers School Authorization complies with the requirements of this section. A caregiver may appeal the school district's decision to the local board of education of the school district. Any school district that reasonably and in good faith relies on a Caregivers School Authorization has no obligation to make any further inquiry or investigation.

(5) Persons who knowingly make false statements in the Caregivers School Authorization shall be subject to a minimum civil penalty of $1000 and maximum of the average annual per student expenditure and may be required to reimburse the school district tuition costs. Further, such persons may be subject to criminal prosecution pursuant to § 1233 of Title 11. The Justices of the Peace shall have jurisdiction in these cases.

(6) Caregivers School Authorizations filed prior to January 1 shall be honored for the balance of the current school year and for the subsequent school year. Caregivers School Authorizations filed on or after January 1 shall be honored for the balance of the current school year and for the 2 subsequent school years. In either case, the Authorization shall expire on August 1 of the applicable school year unless the caregiver receives permission from the school district to extend the length of time that the Authorization will be honored. Caregivers School Authorizations may be cancelled at any time if the minor stops living with the relative caregiver or upon written revocation of the Authorization by the child's caregiver, parent, legal custodian or guardian.

(7) The Department of Health and Social Services shall be authorized to promulgate regulations to implement this law. This law shall take effect upon the promulgation of such regulations. Relationship and proof of actual full-time caregiving will be verified as stated in the regulations.

14 Del. C. 1953, § 202; 56 Del. Laws, c. 292, § 4; 64 Del. Laws, c. 315, §§ 1, 2; 69 Del. Laws, c. 28, § 1; 70 Del. Laws, c. 180, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 52, § 1; 72 Del. Laws, c. 208, §§ 1, 2; 72 Del. Laws, c. 299, §§ 1, 2; 74 Del. Laws, c. 175, § 1; 74 Del. Laws, c. 403, § 1; 75 Del. Laws, c. 125, §§ 1, 2; 76 Del. Laws, c. 136, § 13.;



§ 203. Special programs

The Department with the approval of the State Board of Education and the school board of any local reorganized school district, either separately or jointly, may establish special programs for children who are in need of education not provided for in regular classes or schools. Such special programs may include, but are not limited to, bilingual programs, programs for persons who are truant or insubordinate or programs for pregnant students.

14 Del. C. 1953, § 203; 56 Del. Laws, c. 292, § 4; 57 Del. Laws, c. 113; 63 Del. Laws, c. 177, § 1; 68 Del. Laws, c. 126, § 1; 71 Del. Laws, c. 180, § 16; 72 Del. Laws, c. 395, § 372; 75 Del. Laws, c. 155, § 1; 78 Del. Laws, c. 5, §§ 1-3.;



§ 204. Kindergartens and playgrounds and other schools

Repealed by 71 Del. Laws, c. 180, § 17, effective July 31, 1997.;



§ 205. Vocational-technical centers, or schools

The Department of Education with the approval of the State Board of Education may establish such vocational-technical centers, or schools as in its judgment will promote the educational interests of the State.

14 Del. C. 1953, § 205; 56 Del. Laws, c. 292, § 4; 71 Del. Laws, c. 180, § 18.;



§ 206. Braille literacy rights and education

(a) In developing the individualized written education program for each student who is blind the presumption shall be that proficiency in Braille reading and writing is essential for each student to achieve satisfactory educational progress. The assessment required for each student shall include a Braille skills inventory, including a statement of strengths and weaknesses. Braille instruction and its use are not mandated by this section if, in the course of developing the student's individualized educational program, all members of the team concur that the student's visual impairment does not affect reading and writing performance commensurate with ability. Nothing in this section requires exclusive use of Braille if other special education services are appropriate to the student's needs. The provision of other appropriate services shall not preclude Braille use or instruction.

(b) Instruction in Braille reading and writing shall be sufficient to enable each student who is blind to communicate effectively and efficiently with the same proficiency expected of the student's peers of comparable ability and grade level. The student's individualized educational plan shall specify:

(1) The results obtained from the inventory required in subsection (a) of this section;

(2) How Braille will be implemented as the primary mode for learning through integration with other classroom activities;

(3) The date on which Braille instruction will commence;

(4) The length of the period of instruction and the frequency and duration of each instructional session;

(5) The level of competency in Braille reading and writing to be achieved by the end of the period, and the objective assessment measures to be used; and

(6) The evidence used to determine that the student's ability to read and write effectively without special education services will not be impaired if a decision has been made under subsection (a) of this section that Braille instruction or use is not required for the student.

(c) Each publisher of textbooks purchased by Delaware School Districts must, in addition to granting copyright permission for transcription into Braille, large print or tape for visually impaired students as already established by law, must furnish to the Division for the Visually Impaired, a print copy, and when requested, with computer diskettes in the American Standard Code for Information Interchange (ASCII) from which Braille versions of the texts can be produced. The print copy is also required since the accompanying graphics must be reproduced by hand, and some subject matter, such as mathematics must still be hand transcribed.

(d) As part of the certification process, all newly certified teachers of the visually impaired, after enactment of this section shall be required to demonstrate competence in reading and writing Braille. The Department of Education which certifies teachers shall require proof of a passing score on the Library of Congress Braille Competency Test (when it is completed and validated), or any comparable, nationally recognized validated test. Until that time, the Department of Education will continue to certify teachers of the visually impaired through its existing standards. All newly hired teacher aides will be required to achieve certification as Braille transcribers through the Library of Congress within 2 years of employment.

(e) In order to meet the instructional needs of students who are blind, the Division for the Visually Impaired shall hire an itinerant teacher of the visually impaired for every 28 students (or major fraction thereof) who are registered and receiving instruction from the Agency. At least 2 of these teacher units shall be 12-month employees in order to insure competent Braille instruction during the summer months.

70 Del. Laws, c. 237, § 1; 71 Del. Laws, c. 180, § 19; 78 Del. Laws, c. 179, § 132.;



§ 207. Legislative educational impact statements

Repealed by 73 Del. Laws, c. 312, § 334, effective June 25, 2002.;






Subchapter II Neighborhood Schools

§ 220. Purpose

It is the intent and purpose of the General Assembly through this subchapter to establish and implement a plan for neighborhood schools in Northern New Castle County that is fair and equitable to all affected children in New Castle County.

72 Del. Laws, c. 287, § 2.;



§ 221. Definitions

(1) "Committee" means the Wilmington Neighborhood Schools Committee.

(2) "District" or "districts" means Brandywine School District, Colonial School District, Christina School District and/or Red Clay Consolidated School District, either jointly or severally, as context indicates.

(3) "Plan" means a Neighborhood School Plan.

72 Del. Laws, c. 287, § 2.;



§ 222. Wilmington Neighborhood Schools Committee

(a) The Wilmington Neighborhood Schools Committee shall consist of 17 members, as follows:

(1) Two members designated by the Mayor of the City of Wilmington;

(2) Three members designated by the President of City Council for the City of Wilmington;

(3) One member designated by the Governor with such member being a resident of the City of Wilmington;

(4) One member designated by the President Pro Tempore of the Senate with such member being a resident of the City of Wilmington;

(5) One member designated by the Speaker of the House of Representatives with such member being a resident of the City of Wilmington;

(6) Two members representing the Wilmington business community designated by the Mayor;

(7) One member from a community based organization designated by the Mayor;

(8) One member from a community based organization designated by the President of City Council;

(9) One member from each of the 4 school boards with such persons serving from a Wilmington nominating district; and

(10) One member residing in the City of Wilmington and representing the New Castle County Vo-Tech School District.

(b) Each member shall serve at the pleasure of the holder of the office or the entity having the authority to appoint the member to the Committee. The Chairperson of the Committee shall be designated by the Mayor from the 17 members and serve as Chairperson at the pleasure of the Mayor. The majority of the Committee shall constitute a quorum and no motion or resolution of the Committee may be adopted without the approval of a majority of its members.

(c) The Committee shall not be compensated but shall be reimbursed for reasonable and necessary travel expenses incurred in connection with the performance of its official duties. Funding for the research and analysis required by this section shall also be provided by the Department of Education.

(d) The Committee shall review and analyze current public school feeder patterns, current resource allocations among the districts, current populations of children residing in the City of Wilmington attending public schools, and population projections for children residing in the City of Wilmington likely to attend public schools in the future.

(e) Based on the information and analysis, the Committee shall submit recommendations to the Mayor of the City of Wilmington and the City Council by January 3, 2001, concerning the creation of a Wilmington School District, neighborhood schools within the current district configurations, or neighborhood schools under some alternative district configuration. The recommendations shall identify specific time lines for implementation as well as specific actions, legislative or otherwise, required to implement the recommendations. The recommendations shall also estimate the costs or savings both in terms of capital expense and/or operational expense based on existing unit count allocations and the required local match. Prior to submitting the recommendations, the Committee shall hold at least 5 public hearings to take testimony and questions from members of the public and other interested stakeholders.

(f) Upon review and consideration of the Committee's recommendations, the City Council and the Mayor of the City of Wilmington shall forward their plan on behalf of the City of Wilmington to the General Assembly by March 15, 2001. The plan shall identify specific time lines for implementation as well as specific actions, legislative or otherwise, required to implement the recommendations. The plan shall also estimate the costs or savings both in terms of capital expense and/or operational expense based on existing unit count allocations and the required local match. The General Assembly shall act on the plan by June 30, 2001.

72 Del. Laws, c. 287, § 2.;



§ 223. Neighborhood School Plans

(a) In the context of the plan submitted, or lack thereof, pursuant to § 222(f) of this title and any action taken by the General Assembly and the Governor to implement the Wilmington plan, the school boards of Brandywine School District, Colonial School District, Christina School District and Red Clay Consolidated School District shall develop a Neighborhood School Plan for their districts that assigns every student within the district to the grade-appropriate school closest to the student's residence, without regard to any consideration other than geographic distance and the natural boundaries of neighborhoods. Notwithstanding the above, the Plan may assign students to schools based on factors other than geographic distance and natural neighborhood boundaries if a substantial hardship to a school or school district, student or a student's family exists; provided, that no student shall be assigned to any school on the basis of race and school assignments shall be made without regard to the racial composition of the schools. Districts may consider as part of their neighborhood school plans, interdistrict school assignments for individual schools, with the concurrence of other districts, to the extent such assignments further the purposes of this subchapter.

(b) Neighborhood School Plans shall consist of the following grade configurations:

(1) A lower-level school, or elementary school, consisting of either grades K-5 or grades K-6;

(2) A middle-level school, or junior high school, consisting of either grade 6 or 7 to grade 8 or 9; or

(3) An upper-level school, or high school, consisting of either grades 9-12 or grades 10-12.

If a district has only 2 school configurations, the plan may contain any combination of grade levels. To the extent a district concludes that an alternative configuration would better accomplish the goals of this subchapter, the district may present an alternative neighborhood school plan in addition to the plan based on the above configurations.

(c) Each district shall hold at least 5 public hearings concerning their proposed plan prior to submission to the State Board of Education.

(d) The school board of each district shall submit its plan to the State Board of Education by November 15, 2001, for its review and approval. If approved, the State Board of Education shall notify the Director of the Office of Management and Budget and Controller General who shall, subject to an annual appropriation, release to the district a 1-time payment of $1.25 million from the General Fund for transition costs incurred by the district in implementing the plan. If the State Board of Education does not approve the plan, it shall notify the district in writing, identify the reasons why the plan was not approved, and require the district to resubmit the plan within 60 days of the notice of denial. If the district fails to resubmit the plan in accordance with this subchapter within 60 days, the State Board of Education shall refer the matter to the Attorney General's Office to bring an action in a court of competent jurisdiction to compel compliance with this subsection.

(e) Each district shall implement its Neighborhood School Plan within 18 months of receiving payment of 1-time transition costs pursuant to subsection (c) of this section.

(f) A citizen with standing may bring a private cause of action in a court of competent jurisdiction to enforce the requirements of this section.

(g) Nothing in this section is intended to deny or interfere with a student attending a special education program, an alternative school or a charter school, or electing to attend a school through the enrollment choice program.

(h) Notwithstanding any requirement of this subchapter, no district shall be required to submit or implement any Neighborhood School Plan, for grades 6-12 if the district shall, for the 2002-2003 school year, enroll 40% or more of its students through the School District Enrollment Choice Program ("Choice Program") established in Chapter 4 of this title. For any district not meeting this test in the 2002-2003 school year, that district may qualify for this exemption by demonstrating that it has enrolled 40% of its students through the Choice Program in the immediately preceding school year.

72 Del. Laws, c. 287, § 2; 74 Del. Laws, c. 335, § 1; 75 Del. Laws, c. 88, § 21(7); 76 Del. Laws, c. 280, § 403.;









CHAPTER 3. DELAWARE INTERSCHOLASTIC ATHLETIC ASSOCIATION

§ 301. Purpose

There is hereby established the Delaware Interscholastic Athletic Association. The Association is intended to preserve and promote the educational significance of interscholastic athletics; ensure that interscholastic sports remains compatible with the educational mission of the member schools; provide for fair competition between member schools; promote sportsmanship and ethical behavior; establish and enforce standards of conduct for athletes, coaches, administrators, officials and spectators; protect the physical well-being of athletes; and promote healthy adolescent lifestyles. To these ends, the General Assembly intends for the Association to work in consultation and cooperation with the Department of Education toward full implementation of this chapter.

73 Del. Laws, c. 374, § 3.;



§ 302. Definitions

The following definitions apply to this chapter:

(1) "Association" means the Delaware Interscholastic Athletic Association.

(2) "Board" means the Board of Directors of the Delaware Interscholastic Athletic Association.

(3) "Department" means the Delaware Department of Education.

(4) "Member school" means a full or associate member school of the Association.

(5) "Secretary" means the Secretary of the Delaware Department of Education.

(6) "State Board" means the State Board of Education.

73 Del. Laws, c. 374, § 3.;



§ 303. Rules and regulations

(a) The Association shall be a unit of the Department of Education. The General Assembly intends for the Association to work in consultation and cooperation with the Department of Education in the development of rules and regulations relating to member school interscholastic athletics. The Association and the Department of Education are authorized to develop all necessary policies and procedures to implement the provisions of this chapter.

(b) The Association, in consultation and cooperation with the Department, shall develop rules and regulations relating to secondary and middle school interscholastic athletics for schools in the State. Such regulations shall include the regulation of athletic programs of all public schools in the State and such nonpublic schools as may elect to become member or associate member schools as provided in regulations adopted pursuant to this chapter, eligibility of students to participate in interscholastic athletes, nonschool competitions, coaches and sports officials of interscholastic sports in the State, sanctioning of school team competitions, and other matters affecting interscholastic athletics in the State. However, the Association shall not approve any rule or regulation that denies a student the right to simultaneously try out for, practice with, or participate in games on a team similar to the school team on which that student is a member, except that such dual membership and participation on a similar team shall be authorized only upon written consent by the parent, custodian or guardian of the student. Such written consent shall clearly state the authority to participate on a particularly specified team of a designated organization or institution.

(c) The Association shall adopt rules and regulations as to which sports over which they have jurisdiction.

(d) The Association shall adopt rules and regulations applicable to member schools regarding the appropriate recognition and management of student athletes exhibiting signs or symptoms consistent with a concussion. The rules and regulations shall include, but not be limited to, the following requirements which shall be effective no later than the 2012-2013 school year:

(1) Each student athlete and the athlete's parent or guardian shall annually sign and return a concussion information sheet designed by the Association prior to the athlete initiating practice or competition.

(2) Each coach shall complete concussion training consistent with a timetable and curriculum established by the Association.

(3) A student athlete shall be promptly removed from play if the athlete is suspected of sustaining a concussion or exhibits signs or symptoms of concussion until completion of assessment by a qualified healthcare professional or medical clearance.

(4) Written clearance for return to play after a concussion shall be from a qualified physician (Doctor of Medicine or Doctor of Osteopathic Medicine) only.

73 Del. Laws, c. 374, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 192, § 1.;



§ 304. Other duties, powers and authority

The Board shall have such duties, powers and authority as may be necessary for the enforcement of this chapter and for the enforcement of the Department's rules and regulations made pursuant hereto, which shall include, but are not limited to, the following:

(1) To establish annual membership fees;

(2) To establish standing committees;

(3) To determine the existence of violations of the rights and regulations by full and associate member schools and penalize violations by official reprimand, placement on probation, fine, suspension or other action as deemed appropriate;

(4) To investigate, conduct hearings and take action on alleged violations committed by schools, athletes, coaches, administrators, officials or spectators of the Department's rules and regulations made pursuant hereto; and

(5) To interpret the Department's rules and regulations made pursuant hereto, conduct hearings and take action on requests for a waiver of the rules and regulations.

73 Del. Laws, c. 374, § 3.;



§ 305. Composition of the Delaware Interscholastic Athletic Association

(a) The Board shall consist of 19 voting members and 1 nonvoting member as follows:

(1) Two school district superintendents/assistant superintendents, who shall be residents of different counties.

(2) Three representatives of school district boards of education, who shall be residents of different counties.

(3) Three public school principals/assistant principals, 1 of which shall be from each county.

(4) Two public school athletic directors/coaches, who shall be residents of different counties.

(5) Two nonpublic school representatives, of which 1 shall be a secondary school administrator and 1 shall either be a secondary school athletic director or coach.

(6) One Department of Education representative, which may be the Secretary of Education or the Secretary's designee, who shall be the nonvoting member.

(7) One physician licensed by the Delaware Board of Medical Practices knowledgeable about sports medicine.

(8) Six public members, of which 2 shall be from each county. The public members shall be residents of Delaware for a minimum of 3 years and shall be knowledgeable about athletics, but shall not be employees of any member school or have a material financial interest in providing goods or services to the Association or any member school.

(b) Voting board members shall be appointed by the Governor with the advice and consent of the Senate. The Governor shall take into consideration geographic representation, knowledge of athletics in general, and an interest in high school athletics in deciding whether or not to appoint a nominee.

(c) All members of the Board, with the exception of the Secretary of Education or the Secretary's designee, who shall be a permanent member, and the licensed physician, who shall serve at the pleasure of the Governor shall be appointed for a 3-year term, provided, however, that the Governor may appoint members to terms less than 3 years if necessary to ensure that the Board members' terms remain appropriately staggered. The Governor shall strive to assure that, the terms of the members of the Board are staggered so that the terms of no more than 7 members shall expire in any given year. Board members shall be paid $100 per meeting.

(d) A member of the Board shall serve until that member's successor is appointed. A member appointed to fill a vacancy shall serve for the remainder of the term of the member whom that member replaces.

(e) A person who has never served on the Board may be appointed to the Board 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(f) Any act or vote by a person appointed in violation of subsection (e) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (e) of this section unless such amendment or revision amends this section to permit such an appointment.

(g) No school district or nonpublic school shall have more than 1 member on the Board.

(h) A member who fails to attend 3 consecutive meetings, unless excused for good cause by a majority of the members of the Board, or fails to attend at least half of all regular business meetings of the Board during any calendar year or who ceases to be a resident of the county in which such member resided when appointed to the Board shall automatically upon such occurrence be deemed to have resigned from office, and a replacement shall be appointed.

73 Del. Laws, c. 374, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 247, §§ 1-9.;



§ 306. Quorum and voting

A majority of the voting members of the Board shall constitute a quorum. A quorum must be present to pass any motion or resolution. No motion, resolution or other act of the Association to adopt or amend the Association's budget or rules and regulations may be adopted without agreement of the majority of the voting members of the Board. All other motions, resolutions or acts of the Association shall require a simple majority of the voting members present in order to pass.

73 Del. Laws, c. 374, § 3; 76 Del. Laws, c. 247, § 10.;



§ 307. Chairperson; administration

(a) The Board shall elect annually from its members a Chairperson, Vice Chairperson and such other officers as it may deem necessary. In the event of a vacancy in 1 of the officers, a replacement shall be elected at the next Board meeting or a meeting called for that purpose.

(b) The Association shall hire an Executive Director to work in collaboration with the Department of Education. The Executive Director shall be an employee of the Department and receive compensation commensurate with the Department salary scale at the education associate level.

(c) There shall be a secretary who is employed by the Department of Education, and who shall serve as staff for the Association and the Department of Education. The secretary shall receive compensation commensurate with the Department salary scales and shall be evaluated according to Department policies and procedures. The Secretary of Education shall employ other such employees as provided in the budget.

(d) The Executive Director shall become a bona fide resident of the State within 6 months following the Executive Director's date of hire.

73 Del. Laws, c. 374, § 3.;



§ 308. Meetings of the Association

(a) The Association shall hold regularly scheduled meetings at least once a month and at such other times as the Chairperson deems necessary or at the request of a majority of the Board members.

(b) The Board shall meet at such place within the State as it may from time to time determine. The place for each meeting shall be determined prior to giving notice of such meeting.

(c) Notice of all meetings of the Board shall be given in the manner prescribed by law.

(d) Board meetings and hearings shall be open to the public in accordance with the provisions of Chapter 100 of Title 29.

(e) Minutes of all meetings shall be recorded and copies shall be maintained by the Association at the offices of the Department of Education. At any hearing in which evidence is presented, a record from which a verbatim transcript can be prepared shall be made and the expense of preparing any transcript shall be incurred by the person requesting the transcript.

(f) Board decisions in cases involving requests for waivers will be released in writing within 20 days from the date of hearing.

73 Del. Laws, c. 374, § 3.;



§ 309. Secretary; powers and duties

The Association shall be a unit of the Department of Education. The Secretary of Education shall promulgate any rules and regulations necessary to the establishing of the Association as such a unit.

73 Del. Laws, c. 374, § 3.;



§ 310. Payment of expenses; deposits of receipt

A special fund is hereby created and shall be known as the "Secondary Interscholastic Athletic Fund." The expenses of the Association shall be paid from this special fund. Any appropriations made to the Department by the General Assembly for the Association shall be allocated to this fund. The Association shall be authorized to receive state appropriations, federal moneys, membership dues, tournament revenues, fees, fines, officials dues, merchandising and licensing revenue, and interest. The Association is authorized to establish special fund accounts for the purposes of tracking revenue, and these accounts shall be interest bearing and not subject to reversion. The Association is exempt from the state bid laws and Division of Accounting regulations. The Department of Education shall authorize and approve all Association expenditures.

73 Del. Laws, c. 374, § 3.;



§ 311. Annual report

The Association, in consultation and cooperation with the Department of Education, shall make an annual report to the Governor and the General Assembly on or before January 31 in each year.

73 Del. Laws, c. 374, § 3.;



§ 312. Appeals of decisions by the Association

The Association shall decide on all controversies involving the rules and regulations, including any waiver thereof, adopted pursuant to this chapter. Any party to such a controversy may appeal to the state Board by setting forth such grievance in a petition which shall be served upon the Executive Director of the Association by certified or registered mail within 30 days after receiving notice of the decision. The state Board shall provide by rules and regulations for adequate procedures for the hearing of any such appeal and shall decide the controversy. All such appeals shall be on the record, and the state Board shall overturn the Association's decision only if it decides that the Association's decision was not supported by substantial evidence or was arbitrary or capricious. The decision of the state Board shall be final and not subject to further appeal.

73 Del. Laws, c. 374, § 3.;






CHAPTER 4. SCHOOL DISTRICT ENROLLMENT CHOICE PROGRAM

§ 401. Establishment; statement of purpose

(a) There is hereby established an enrollment choice program within the public school system of this State.

(b) In establishing this program, it is the goal of the General Assembly to increase access to educational opportunity for all children throughout the State regardless of where they may live. It is therefore the intent of the General Assembly that this chapter be construed broadly to maximize parental choice in obtaining access to educational opportunities for their children.

(c) For the school year commencing July 1, 1996, and each succeeding school year, a parent residing within this State may enroll that parent's child in a public school in any school district in the manner provided in this chapter.

(d) The forms prescribed and policies adopted pursuant to this chapter shall be available on the websites of the school districts and the Department of Education.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 35, § 1.;



§ 402. Definitions

For the purposes of this chapter, the following terms shall have the following meanings:

(1) "District of residence" shall mean any reorganized school district in which the parent of a student resides.

(2) "Good cause" shall mean a change in a child's residence due to a change in family residence, a change in the state in which the family residence is located, a change in a child's parent's marital status, a change caused by a guardianship proceeding, placement of a child in foster care, adoption, participation by a child in a foreign exchange program, or participation by a child in a substance abuse or mental health treatment program, or a set of circumstances consistent with this definition of "good cause."

(3) "Parent" shall mean parent, relative caregiver pursuant to § 202(f) of this title or legal guardian of the person of the child.

(4) "Receiving district" shall mean any reorganized school district other than the district of residence in which a student seeks to enroll. Where the district of residence includes more than one school or more than one program within any school providing instruction at a given grade level, and a parent of a child entering such grade level applies to enroll that parent's child in a public school program within the district of residence other than the program in which the child would normally be enrolled based on the child's place of residence, the district of residence shall also be considered to be the receiving district for all purposes of this chapter, except for the purposes of § 408 of this title.

(5) "Receiving local education agency" shall mean any public authority legally constituted by the State as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions, other than the school district of residence, which administers any school or program in which a student seeks to enroll. Where the local education agency is the school district of residence that includes more than 1 school or more than 1 program within any school providing instruction at a given grade level, and a parent of a child entering such grade level applies to enroll that parent's child in a public school program within the district of residence other than the program in which the child would normally be enrolled based on the child's place of residence, the district of residence shall also be considered to be the receiving local education agency for all purposes of this chapter, except for the purposes of § 408 of this title. Notwithstanding § 505 of this title, the term "receiving local education agency" shall include charter schools.

(6) "Working days" shall mean working days as determined by a school district's administrative calendar.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 242, § 6; 75 Del. Laws, c. 48, § 1; 79 Del. Laws, c. 35, § 2.;



§ 403. Pupil application; withdrawal

(a) Any parent of a school age child may apply to enroll that parent's own child in a school or program in a receiving local education agency by submitting a written application, on a standard form provided by the Department of Education, to the Department of Education or to the receiving district and to the district of residence on or before the second Wednesday in January for enrollment during the following school year, except that a parent may apply to a receiving district until the first day of the school year for enrollment in a kindergarten program during that school year. The Department of Education shall distribute applications to the appropriate receiving local education agency no later than 10 working days after the application deadlines set forth in this subsection. Receiving districts may require the submission of information beyond that contained in the standard form provided that it requires the submission of the same information by the parents of children residing in the attendance zone for the school. Notwithstanding the requirements of this subsection, charter schools may accept applications submitted after the second Wednesday in January.

(b) If a parent of a school age child fails to file an application by the deadline established in subsection (a) of this section, and good cause exists for the failure to meet the deadline, the receiving district and the district of residence shall accept and consider the application in the same manner as if the deadline had been met.

(c) The parent of a school age child may withdraw the application at any time prior to action on the application by the board of the receiving district by giving written notice to the boards of the receiving district and the district of residence.

(d) The parent shall indicate on the standard form the schools and programs to which the parent is applying on behalf of his or her child, as well as the parent's order of preference of the schools or programs.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 387, § 1; 71 Del. Laws, c. 180, § 20; 71 Del. Laws, c. 242, §§ 4, 5; 75 Del. Laws, c. 48, § 2; 79 Del. Laws, c. 35, § 3.;



§ 404. Receiving district procedures

(a) Within 10 working days of receiving an application, the receiving district shall transmit a notice to the district of residence that it has received the application.

(b) The board of the receiving district shall take action no later than the last day of February of the school year preceding enrollment to approve or disapprove an application for admission to a program in grades 1 through 12, and no later than June 15 of the school year preceding enrollment to approve or disapprove an application for admission to a kindergarten program.

(c) With respect to any application filed in accordance with the provisions of § 403(b) of this title, the board of the receiving district shall take action to approve or disapprove the application no later than 45 days after receipt thereof.

(d) The board of the receiving district shall transmit a notice of the board's action to the parent of the child, and to the board of the district of residence within 5 working days after board action.

(e) No later than November 30 of each year, the board of each receiving district shall transmit to the Department of Education notice of the capacity of each school in the receiving district for the following academic year and the projected enrollment for the following academic year. The capacity and projected enrollment figures may be revised until January 30. For the purposes of this subsection, "capacity" shall have the same meaning as set forth in § 405(c) of this title, and "projected enrollment" shall mean the total number of returning students and new attendance zone students the receiving district anticipates will enroll for the following academic year.

(f) No later than October 31 of each year, each receiving district shall hold at least 1 public information session about choice opportunities available in schools and programs in that district for the coming academic year.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 387, § 2; 79 Del. Laws, c. 35, § 4.;



§ 405. Criteria for approval or disapproval

(a) Each receiving district shall adopt and make available a policy regarding the order in which applications for enrollment pursuant to this chapter shall be considered and the criteria by which such applications shall be evaluated.

(b) Prior to the applicable application deadline established in § 403(a) of this title, each receiving district shall adopt and make available a policy establishing criteria for acceptance or rejection of applications and setting priorities for acceptances consistent with this section. Such criteria shall be reasonably related to the nature of the program or school for which the application is submitted and may not differ from the criteria used for acceptance or rejection of applications submitted by parents of children residing in the attendance zone of the school, if applicable, except that a district shall give priority to the following categories of students in the order listed:

(1) First, to returning students who continue to meet the requirements for the program or school, including students graduating from 1 school to another within a single program;

(2) Second, to students who meet the requirements for the program or school and who seek to attend based upon the residence of the student's parent within the designated feeder pattern, if any, for the school; and

(3) Third, to the siblings of students already enrolled in the school who will be returning to the school for the following academic year, provided that any siblings seeking priority under this paragraph meet the requirements for the program or school. Priority may be given to siblings of students who live in the district over siblings of students who do not live in the district.

In addition to the above, a receiving district may next give priority to students who have designated the program or school as a first, second, or third choice; to students who live within the district; and to children of school employees; as long as they otherwise meet the criteria of the program or school. After a receiving district has admitted all qualifying students consistent with the criteria in this subsection, the receiving district shall use a lottery process to admit additional students and generate a ranked waiting list. The Department may verify the randomness of the lottery process.

Each receiving district shall accept applications, in a manner consistent with the policy adopted pursuant to this subsection, until there is a lack of capacity in each school and program within that receiving district. Students who meet the receiving district's criteria for acceptance in the policy but who are not selected due to a lack of capacity in the school or program shall be placed on a ranked waiting list maintained by the receiving district until June 30.

(c) Consistent with subsection (b) of this section, a receiving district may disapprove an application because of lack of capacity in a particular program or school. For purposes of this section, "capacity" means the maximum number of students that a program or school can contain as determined solely by considerations of physical space, physical resources, and class size for each grade level. For the purposes of this section, " lack of capacity" means that the school or program calculates projected enrollment for the following academic year to be at least 85% of its capacity.

(d) A district which is subject to a court-ordered desegregation plan may approve and disapprove applications in accordance with § 406(a) of this title.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 242, § 7; 79 Del. Laws, c. 35, § 5.;



§ 406. Racial balance

(a) If approval of all of the applications for transfer into or out of a district would result in the district being out of compliance with any applicable court-ordered desegregation plan, the district shall establish the number of majority and minority group pupils who may transfer into or out of the district.

(b) Any action by the board of the district of residence to disapprove the application pursuant to this section shall be taken no later than March 15 of the school year preceding enrollment.

(c) The board of the district of residence shall transmit a notice of the board's action pursuant to this section to the parent within 5 working days after board action.

70 Del. Laws, c. 180, § 3.;



§ 407. Duration of enrollment in receiving district

(a)(1) A pupil accepted for enrollment in a school or program pursuant to this chapter shall be entitled to remain enrolled therein until graduation from the school or completion of the program provided that the pupil continues to meet the requirements for such school or program, provided however, that upon the concurrence of the boards of both the district of residence and the receiving district, a pupil's right to remain enrolled may be terminated prior to graduation from or completion of the program where such termination is based upon the pupil's

a. Failure to continue to comply with the receiving district's requirements for attending school or class, or

b. Multiple violations of, or one or more serious violations of, the receiving district's student code of conduct.

(2) A pupil accepted for enrollment in a school or program pursuant to this chapter shall remain enrolled therein for a minimum of 2 years unless, during that 2-year period,

a. A pupil graduates from the school or completes the program;

b. The pupil's parent or parents cease to be residents of the pupil's original district of residence;

c. At the conclusion of any academic year during such 2-year period, the pupil ceases to meet the academic requirements for such school or program;

d. If daycare was indicated on the relevant choice application as a reason for seeking enrollment, or if daycare was a reason for granting priority to consideration of or granting of the relevant choice application, or the provider of daycare services to the pupil ceases doing business or relocates to a location so distant from the original location as to render the original combination of daycare and choice enrollment no longer reasonably practicable for the pupil or the parent or parents of such pupil; or

e. The board of the district of residence, the board of the receiving district, and the parent or parents of the pupil agree for any reason to terminate such enrollment;

f. The provisions of paragraphs (a)(2)a. through (a)(2)e. of this section shall apply unless the receiving district, at its sole discretion, agrees to maintain a child in a choice placement. Due to the unique educational and developmental needs of primary age children, on a case by case basis, districts may grant exceptions to allow students in grades kindergarten through grade three to remain in school choice even if they fail to meet required educational standards.

(b) Notwithstanding the provisions of subsection (a) of this section, a parent may apply to terminate that parent's own child's enrollment in the receiving district prior to the expiration of the minimum period established in subsection (a) of this section by submitting a written application, on a form provided by the Department of Education, to the child's then-existing district of enrollment no later than December 1 for enrollment during the following school year.

(c) If a parent of a child fails to file an application by the deadline of December 1 and good cause exists for the failure to meet the deadline, the child's then-existing district of enrollment shall accept and consider the application in the same manner as if the deadline had been met.

(d) The parent of a child may withdraw the application at any time prior to action on the application by the board of the child's then-existing district of enrollment.

(e) Within 10 working days of receiving an application to withdraw, the child's then-existing district of enrollment shall transmit a notice to the district of residence that it has received the application.

(f) The board of the child's then-existing district of enrollment shall take action to approve or disapprove the application no later than December 15 of the school year preceding enrollment.

(g) The board of the receiving district shall transmit a notice of the board's action to the parent of the child and to the board of the district of residence within 5 working days after board action.

(h) The action of a board in a child's then-existing district of enrollment to accept an application to terminate enrollment pursuant to this section shall be final; however, nothing in this subsection shall prohibit a board in its sole discretion from conditioning its approval of termination pursuant to this section upon acceptance of the child into another district or program pursuant to an application submitted in accordance with chapter.

(i) Unless accepted for enrollment in a school or program in another district pursuant to this chapter, a child whose enrollment in a receiving district concludes or terminates pursuant to this section shall automatically be re-enrolled in the child's district of residence for the ensuing school year. Any such student shall be enrolled by the district of residence according to the feeder pattern in which the child's parent resides unless, pursuant to the provisions of § 405(b) of this title, all available space has been filled by returning students, in which case the student shall apply and be considered for enrollment in any other school in the district of residence in which there is space available in accordance with the provisions of this chapter.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 20; 71 Del. Laws, c. 242, §§ 1, 2; 72 Del. Laws, 1st Sp. Sess., c. 258, § 138.;



§ 408. State and local education funding

(a) A pupil enrolled in a receiving district pursuant to this chapter shall be included in the unit count of the receiving district for all purposes relating to the allocation of all state and federal education funding and shall not be included in the unit count of the district of residence for any such purposes.

(b) If a parent of a pupil enrolled outside the district of residence pursuant to this chapter moves during the school year to a district different from either the district of residence or the receiving district, the child's first district of residence shall continue to be responsible for payments to the receiving district for the balance of the school year pursuant to subsection (e) of this section. The child's new district of residence shall be responsible for all such payments during succeeding years, and such payments shall be calculated as the lower local cost per pupil, as defined in subsection (d) of this section, of the new district of residence and the receiving district.

(c) The Department of Education shall annually calculate the local cost per pupil expended by each school district for each type of pupil for the school year immediately preceding and shall annually certify each district's local cost per pupil expenditure by September 1 of each year.

(d) Local cost per pupil as used in this section shall be calculated as follows:

Total Operating Expenditure in Preceding Fiscal Year

Total Division I Units minus Special School Units

Where:

Total local Operating :u1220<equalsign>Sum of all expenditures

Expenditure in               from local sources minus

Preceding FY                 local expenditures for

tuition minus local expend-

itures for debt service minus

local expenditures for Minor Capital Improvement minus local cafeteria expenditures minus any other local expenditures deemed by the Secretary of Education to be inappropriate for inclusion for the purpose of this chapter.

Division I Units for each :u1220<equalsign>Division I Units certified by

District or Special School   the Department of Education

as of September 30 of each

year

Pupils per Unit :u1220<equalsign>Number of Pupils required for

one particular unit of funding

as specified in § 1703 of this

title

(e) The district of residence shall, except as provided for in subsection (h) of this section, pay to the receiving district the lower local cost per pupil expenditure of the 2 districts, adjusted by an inflation factor specified annually in the annual appropriations act, such payment to be made by November 30 of each year. In the case of a district of residence that has a higher local cost per pupil than the receiving district, the district of residence shall pay in to a special fund to be known as the "School Choice Fund," the difference per pupil between their local cost per pupil expenditure and that of the receiving district. The Department of Education shall establish and administer the School Choice Fund as an appropriated special fund account. Deposits by districts of residence to this account shall also be completed by November 30 of each school year.

(f) Once all payments have been made pursuant to subsections (b) and (e) of this section, the full amount in the "School Choice Fund" account shall be allocated to all receiving districts that had a local cost per pupil, as defined in subsection (d) of this section, that was higher than the district of residence for pupils choosing to attend schools in districts other than their district of residence. These funds shall be provided in a pro-rata fashion so that the gap that exists in a receiving district between the local per pupil cost in the receiving district and the amount paid by the district of residence is closed by an equal percentage in each receiving district.

(g) Once all payments have been made pursuant to subsections (b), (e) and (f) of this section, the State, from the annual appropriations made for Division III Equalization and/or that portion of the Growth and Upgrade Contingency that represents actual Division III Equalization unit growth, will provide funding to all receiving districts that had a local cost per pupil, as defined in subsection (d) of this section, that was higher than the district of residence of pupils who choose to attend school in said receiving districts. This funding will be provided to each such receiving district so that the gap that exists in such receiving district between the local per pupil expenditures in the receiving district and the amount paid by the district of residence is closed by an equal percentage in each receiving district to the extent that the actual appropriations allow.

(h) Any pupil, who because of educational need, requires services that are appropriately financed pursuant to the provisions of Chapter 6 of this title, either at the outset or subsequent to a decision to enroll in a public school other than a school in the pupil's district of residence, shall remain the financial responsibility of the district of residence. The amount of the financial obligation shall be determined in accordance with the provisions of Chapter 6 of this title.

(i) Any payment received by a local school district pursuant to this section may be used for current operations, local share of minor capital improvements, local debt service payments or to make tuition payments.

(j) In the event of any mid-year termination of a pupil's enrollment under this chapter, nothing contained in this section shall prevent the district of residence and the receiving district from entering into an agreement providing for the pro-ration of student funding between or among the district of residence, the receiving district, a successor district of residence and/or a successor receiving district.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 132, §§ 362, 363; 71 Del. Laws, c. 180, § 21; 71 Del. Laws, c. 242, § 3; 71 Del. Laws, c. 354, § 384.;



§ 409. Transportation

The parent of any child enrolled in a district other than the district of residence, or enrolled in a school within the district of residence other than the school in which the child would normally be enrolled based upon the residence of the child's parent or parents, shall be responsible for transporting the child without reimbursement to and from a point on a regular bus route of the receiving district.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 132, § 369; 71 Del. Laws, c. 180, § 22; 76 Del. Laws, c. 280, § 404.;



§ 410. Interscholastic sports

A student enrolled in grades 10 through 12, inclusive, in a receiving district shall not be eligible to participate in interscholastic athletic contests or competitions during the 1st year of enrollment in any receiving district if the student was enrolled in a different receiving district during the preceding school year unless the interscholastic sport in which the student wishes to participate is not offered in the receiving district in which the student was enrolled in the previous school year.

70 Del. Laws, c. 180, § 3.;



§ 411. Pupils suspended, expelled, or truant in district of residence

If a child for whom an application has been submitted pursuant to this chapter has been suspended or expelled, or has been absent from school without a valid excuse for more than 15 school days during a school year, in the district of residence, the board of the receiving district may, in its sole discretion, refuse to consider the application or refuse to approve the application, or refuse to enroll the child in the receiving district until the child has been reinstated in the district of residence, provided, however that nothing in this section shall be construed to enlarge upon the authority of any district to accept for re-enrollment any student who has been expelled from a school district in this State, as such authority is limited by the provisions of § 4130 of this title. "Valid excuse" shall have the same meaning as in § 2721 of this title.

70 Del. Laws, c. 180, § 3; 79 Del. Laws, c. 35, § 6.;



§ 412. Credits; graduation

A pupil who has been enrolled in a receiving district and who has met that district's graduation requirements shall be granted a diploma by that district. That district shall accept credits toward graduation requirements that were awarded by another district.

70 Del. Laws, c. 180, § 3.;



§ 413. Discipline not affected

Nothing in this chapter shall be deemed to affect or alter district policies with regard to disciplining students, including suspensions or expulsions.

70 Del. Laws, c. 180, § 3.;



§ 414. Intra-district choice

Where the district of residence includes more than one school or more than one program within any school providing instruction at a given grade level, a parent of a child entering such grade level may apply to enroll that parent's own child in any public school program within the district of residence other than the program in which the child would normally be enrolled based on the child's place of residence in the manner provided in this chapter, and in such cases, the district of residence shall also be considered to be the receiving district for all purposes of this chapter, except that the provisions of § 408 of this title shall not apply to any such applications or changes in enrollment.

70 Del. Laws, c. 180, § 3; 70 Del. Laws, c. 186, § 1.;






CHAPTER 5. CHARTER SCHOOLS

§ 501. Legislative intent

The purpose of this chapter is to create an alternative to traditional public schools operated by school districts and improve public education overall by establishing a system of independent "charter" schools throughout the State.

To that end, this chapter offers members of the community a charter to organize and run independent public schools, free of most state and school district rules and regulations governing public education, as long as they meet the requirements of this chapter, and particularly the obligation to meet measurable standards of student performance. Schools established under this chapter shall be known as "charter schools."

This chapter is intended to improve student learning; encourage the use of different and innovative or proven school environments and teaching and learning methods; provide parents and students with measures of improved school and student performance and greater opportunities in choosing public schools within and outside their school districts; and to provide for a well-educated community.

There shall be no limit to the number of charter schools that may be established in the State; provided, however, that no more than 5 such schools may be established to operate in the 1996-1997 school year, and that no more than 5 additional charter schools may be established to operate in the 1997-1998 school year, and that no more than 5 additional charter schools may be established to operate in the 1998-1999 school years. If for any school year more charters are awarded than are permitted to operate by this section, the Department of Education shall hold a lottery to decide which charters are permitted to operate in such school year and charter applicants who lose such lottery shall be given a right of refusal for a charter for the subsequent school year.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 180, § 23; 73 Del. Laws, c. 164, § 23.;



§ 502. Potential charter organizers

This legislation is intended to encourage any person, university, college, or nonreligious, non-home-based, nonsectarian entity that can meet the requirements of this chapter to form a charter school. No private or religiously affiliated school may apply to become a charter school.

70 Del. Laws, c. 179, § 2.;



§ 503. Legal status

A charter school is a public school including 2 or more of grade kindergarten through 12 and having at least 200 students (provided, however, that a charter school may enroll fewer than 200 but no less than 100 students in its first 2 years of operation or for a charter school serving at-risk or special education students), managed by a board of directors, which operates independently of any school board, under a charter granted for an initial period of 4 school years of operation and renewable every 5 school years thereafter by a public school district or the State Department of Education (hereinafter in this chapter, "Department") with the approval of the State Board of Education (hereinafter in this chapter, "State Board"), pursuant to this chapter. For purposes of this chapter as it relates to the management of a charter school, the board of directors of a charter school shall be a public body subject to the requirements of Chapter 100 of Title 29 and shall have the same standing and authority as a Reorganized School District Board of Education, except the power to tax. The Department with the approval of the State Board of Education may also approve a charter school which plans to enroll fewer than 200 students in special circumstances, such as an on-site charter school proposed by a business as an extension of an on-site early learning or day care center.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 180, § 24; 73 Del. Laws, c. 164, § 1; 74 Del. Laws, c. 360, § 1.;



§ 504. Corporate status

(a) A charter school shall be organized and managed under the Delaware General Corporation Law.

(b) The board of directors of a charter school shall be deemed public agents authorized by a public school district or the Department with the approval of the State Board to control the charter school. No person shall serve as a member of a charter school board of directors who is an elected member of a local school board of education.

(c) A charter school shall be considered a public school for all purposes.

(d) A charter school may sue or be sued to the same extent and on the same conditions as a public school district, and its employees, directors and officers shall enjoy the same immunities as employees, directors and officers of public school districts and other public schools. The approving authority of a charter school shall have no liability for the actions or inaction of a charter school.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 180, § 25; 72 Del. Laws, c. 118, § 4.;

§ 504A Powers.

Consistent with its charter and the provisions of its certificate of incorporation, bylaws or membership agreements, the board of directors of a charter school or schools shall, as to each charter that the board holds, have the power to:

(1) Manage the implementation of its approved education program;

(2) Determine its own budget and operating procedures;

(3) Acquire and convey interests in real property, subject to rules and regulations established by the Department with the approval of the State Board with respect to real property acquired by charter schools using state funds;

(4) Incur debt;

(5) Accept gifts;

(6) Contract with any school district, or any other public school or private nonsectarian, nonreligious entity also empowered to enter into contracts, for any and all real property, equipment, goods, supplies and services; provided, that a school district must make unused buildings or space (defined as space no longer needed, permanently or temporarily, for non-charter school purposes) buildings or space in buildings available to a charter school, and shall bargain in good faith over the cost of rent, services and maintenance related to such space; provided further, that a charter school may, with the approval of the Secretary and the State Board for the sole purpose of determining compliance with this proviso, contract with a sectarian or religious college or university incorporated in the State and operating a program or programs for teacher education within the State empowered to enter into contracts for such property and services, so long as the property contracted for is used in a nonreligious and nonsectarian manner and the services contracted for are provided in a nonreligious and nonsectarian manner and are of a nonreligious and nonsectarian type. A charter school's continued use of school district space shall be subject to review at least on a 5-year basis, and may be terminated by the district with 1 year's notice, if the district's non-charter school capacity requirements warrant. Charter schools shall have preference over state agencies for purposes of § 1057(b) of this title except that nothing in this section shall require the displacement of any tenant either during the term of its current lease or any renewal thereof;

(7) Hire, manage, and terminate any school employee in accordance with the terms of its personnel policies or any collective bargaining agreement it negotiates with its employees;

(8) Establish reasonable academic and disciplinary standards specifically related to the missions, goals and educational objectives for the charter school as set forth in its charter for students to continue enrollment in the charter school; provided, however, that an expulsion from a charter school shall have the same effect for the purposes of § 4130 of this title as expulsion from a school district. Charter schools may refer students to the alternative programs operated pursuant to the provision of Chapter 16 of this title subject to the following conditions:

a. A student may only be referred to a program which serves that student's district of residence and only if there is space available in such program to serve the student;

b. The student otherwise meets eligibility criteria for students who may be enrolled in such program; and

c. The student's district of residence and the charter school in which the student is enrolled agree to a proration of student funding between or among the charter school and the school district in which the student resides, in which case the district of residence shall become liable for any cost associated with the placement of the student in the alternative program;

(9) Establish an application and admissions process which shall enable the charter school to provide the local districts in which its students reside with a preliminary roster of its students for the subsequent school year on or before May 1 of each year. To the extent practicable, each charter school shall make the timetable for its application and admissions process identical to any such timetable set forth by this Code for the operation of a public school choice program.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 82, §§ 1, 2; 71 Del. Laws, c. 180, § 25; 73 Del. Laws, c. 164, § 2; 78 Del. Laws, c. 187, § 1.;



§ 504A. Powers

Consistent with its charter and the provisions of its certificate of incorporation, bylaws or membership agreements, the board of directors of a charter school or schools shall, as to each charter that the board holds, have the power to:

(1) Manage the implementation of its approved education program;

(2) Determine its own budget and operating procedures;

(3) Acquire and convey interests in real property, subject to rules and regulations established by the Department with the approval of the State Board with respect to real property acquired by charter schools using state funds;

(4) Incur debt;

(5) Accept gifts;

(6) Contract with any school district, or any other public school or private nonsectarian, nonreligious entity also empowered to enter into contracts, for any and all real property, equipment, goods, supplies and services; provided, that a school district must make unused buildings or space (defined as space no longer needed, permanently or temporarily, for non-charter school purposes) buildings or space in buildings available to a charter school, and shall bargain in good faith over the cost of rent, services and maintenance related to such space; provided further, that a charter school may, with the approval of the Secretary and the State Board for the sole purpose of determining compliance with this proviso, contract with a sectarian or religious college or university incorporated in the State and operating a program or programs for teacher education within the State empowered to enter into contracts for such property and services, so long as the property contracted for is used in a nonreligious and nonsectarian manner and the services contracted for are provided in a nonreligious and nonsectarian manner and are of a nonreligious and nonsectarian type. A charter school's continued use of school district space shall be subject to review at least on a 5-year basis, and may be terminated by the district with 1 year's notice, if the district's non-charter school capacity requirements warrant. Charter schools shall have preference over state agencies for purposes of § 1057(b) of this title except that nothing in this section shall require the displacement of any tenant either during the term of its current lease or any renewal thereof;

(7) Hire, manage, and terminate any school employee in accordance with the terms of its personnel policies or any collective bargaining agreement it negotiates with its employees;

(8) Establish reasonable academic and disciplinary standards specifically related to the missions, goals and educational objectives for the charter school as set forth in its charter for students to continue enrollment in the charter school; provided, however, that an expulsion from a charter school shall have the same effect for the purposes of § 4130 of this title as expulsion from a school district. Charter schools may refer students to the alternative programs operated pursuant to the provision of Chapter 16 of this title subject to the following conditions:

a. A student may only be referred to a program which serves that student's district of residence and only if there is space available in such program to serve the student;

b. The student otherwise meets eligibility criteria for students who may be enrolled in such program; and

c. The student's district of residence and the charter school in which the student is enrolled agree to a proration of student funding between or among the charter school and the school district in which the student resides, in which case the district of residence shall become liable for any cost associated with the placement of the student in the alternative program;

(9) Establish an application and admissions process which shall enable the charter school to provide the local districts in which its students reside with a preliminary roster of its students for the subsequent school year on or before May 1 of each year. To the extent practicable, each charter school shall make the timetable for its application and admissions process identical to any such timetable set forth by this Code for the operation of a public school choice program.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 82, §§ 1, 2; 71 Del. Laws, c. 180, § 25; 73 Del. Laws, c. 164, § 2; 78 Del. Laws, c. 187, § 1.;



§ 505. Exemptions; rules and regulations

(a) Except as otherwise specified in this chapter and title, a charter school is exempt from all provisions of this title except the provisions of Chapter 31 of this title, and all regulations of any board of education of a reorganized school district, although a charter school may elect to comply with 1 or more such provisions.

(b) The Department of Education shall have the authority to promulgate rules and regulations that would further define the application, approval criteria and processes.

70 Del. Laws, c. 179, § 2; 72 Del. Laws, c. 118, § 1; 73 Del. Laws, c. 164, § 6; 73 Del. Laws, c. 313, § 3.;



§ 506. Restrictions

(a) A charter school shall not:

(1) Charge tuition, except in accordance with Chapter 6 of this title, or collect fees not permitted to be assessed by other school districts;

(2) Be home-based nor engage in any sectarian or religious practices in its educational program, admissions policies, employment policies or operations;

(3) Restrict student admissions except:

a. By age and grade;

b. By lottery in the case of over-enrollment;

c. By gender in the case of a same-gender school. Notwithstanding any provisions to the contrary, the Department of Education, with approval of the State Board of Education, shall be considered the approving authorizer of Prestige Academy, a same-gender school, and shall provide oversight to such school. The Department of Education, with the approval of the State Board, may waive any provisions in this Chapter that would limit the school from opening for the 2008-2009 school year. Any subsequent same-gender charter school shall make its application to the Department of Education and the State Board of Education.

d. Within a reasonable amount of time as determined by the Department of Education, but no longer than 2 years after commencement of operations of any same-gender charter school in the State, there shall be approved and operating a same-gender charter school of the opposite gender, substantially equal to the prior-approved, same-gender charter school, matching in grade level and marketed towards similar demographics of the prior-approved, same-gender charter school. The Department of Education shall work with the education community on a plan for recruitment and technical assistance for applicants of a same-gender charter school of the opposite gender. The Department of Education shall provide such report regarding the recruitment plan to the General Assembly on an annual basis.

e. The same-gender charter school provisions shall sunset, for any new charter applications, on June 30, 2013, unless the General Assembly has otherwise acted to extend such date prior to its expiration.

f. The Department of Education shall provide a written report to the Governor and the respective Education Committees of the state House of Representatives and Senate with a proposal for an experienced research and evaluation entity to conduct an evaluation of single-gender charter schools in the State. The study proposal shall cause to be examined factors including, but not limited to, academic results, social factors, and psychological factors. The cost of the evaluation shall be included in the Department of Education's proposal and provided to the Governor for consideration for inclusion in the FY 2010 state budget. The Department of Education is encouraged also to seek grant funding for the evaluation.

g. A single-gender charter school shall report on an annual basis, with the first report to be provided to the Department of Education and the respective Education Committee of the state House of Representatives and the Senate within 1 calendar year after commencement of operations by the charter school, and such report shall include, among other things, the efforts made by the charter school to further advancement of its students' education, as well as quantitative analysis of its efforts and results in recruiting and retaining economically-disadvantaged students, regardless of race.

(4) Discriminate against any student in the admissions process because of race, creed, color, sex (except in the case of a same-gender school), handicap, or national origin, or because the student's school district of residence has a per student local expenditure lower than another student seeking admission; or

(5) Be formed to circumvent a court-ordered desegregation plan.

(b) Preferences in student admissions may be given to:

(1) Siblings of students currently enrolled at the school;

(2) Students attending an existing public school converted to charter status. Parents of students at a school converted to charter status shall be provided with a plan the district will use to address the educational needs of students who will not be attending the charter school;

(3) Students enrolling in a new (nonconverted) charter school may be given preference under the following circumstances as long as the school has described its preferences in the school's charter:

a. Students residing within a 5-mile radius of the school;

b. Students residing within the regular school district in which the school is located;

c. Students who have a specific interest in the school's teaching methods, philosophy, or educational focus;

d. Students who are at risk of academic failure;

e. Children of persons employed on a permanent basis for at least 30.0 hours per week during the school year by the charter school.

(4) Children of a school's founders, so long as they constitute no more than 5% of the school's total student population. For the purposes of this paragraph "founder" shall not include anyone whose sole significant contribution to the school was monetary, but otherwise shall be determined by the founding Board of Directors subject to Department of Education regulations.

(c)(1) On or before April 1 of each school year, a charter school shall have enrolled, at a minimum, 80% of its total authorized number of students, and the administrator of each charter school shall, pursuant to the requirements below, provide a written certification of that enrollment to the Department of Education and to the superintendent of each public school district in which 1 or more of the charter school's students reside.

(2) The certification from the charter school's administrator shall contain an updated roster of students who are enrolled at the charter school, together with their home address and district of residence.

(3) A charter school shall obtain a written confirmation, signed by a parent or guardian of each student in that student's initial year of attendance at the charter school, that the student will remain in the charter school for at least 1 school year. That confirmation shall include a statement reading:

"I understand that my child is required to remain in this charter school, in the absence of any condition constituting good cause, for at least 1 school year"

and shall be kept on file at the school and made available for inspection to Department of Education officials or representatives from the public school district in which the student resides. After a student's initial year of enrollment, it shall be presumed for school district planning purposes only that the student will continue to attend the charter school until completion of the school's highest grade level and no further written confirmation need be obtained by the charter school.

(d) A pupil accepted for enrollment in a charter school pursuant to this chapter shall remain enrolled therein for a minimum of 1 year unless, during that 1-year period, good cause exists for the failure to meet this requirement. For purposes of this section only, "good cause" shall be defined as a change in a child's residence due to a change in family residence, a change in the state in which the family residence is located, a change in the marital status of the child's parents, a change caused by a guardianship proceeding, placement of a child in foster care, adoption, participation by a child in a foreign exchange program, participation by a child in a substance abuse or mental health treatment program, mutual agreement by the board of directors of the charter school, the board of the receiving district and the parent or parents or guardian of such child to the termination of such enrollment, or a set of circumstances consistent with this definition of "good cause."

(e) If at any time during any fiscal year of its existence, a charter school knows or reasonably should know that it has or will become unable to pay in full its projected expenses as they fall due, the school shall immediately so advise the Department of Education, and shall provide the Department with all financial information relating to revenues and expenses of the school necessary for the Department to determine the extent and cause of any potential operating deficit. If a charter school should fail to provide the notice to the Department of Education required by this subsection or shall fail to cooperate with the Department in the production of financial information pursuant to this subsection, the Department shall subject the school's charter to formal review pursuant to the provisions of § 515 of this title in order to determine whether grounds exist to take remedial measures.

(f) If a child would qualify for a no- or low-cost breakfast or lunch under a federal national school breakfast or lunch program, beginning in the 2014-2015 school year, the charter school shall provide breakfast and lunch to the child at no or low cost to the child's family. Charter schools shall not consider whether a child would qualify for no- or low-cost breakfast or lunch under a federal national school breakfast or lunch program when making enrollment decisions.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 367, § 1; 72 Del. Laws, c. 118, § 2; 72 Del. Laws, c. 312, § 1; 72 Del. Laws, c. 316, §§ 1, 2; 73 Del. Laws, c. 164, § 24; 73 Del. Laws, c. 313, §§ 2, 7, 11; 74 Del. Laws, c. 327, § 1; 76 Del. Laws, c. 202, §§ 1-6; 79 Del. Laws, c. 51, §§ 1, 2.;



§ 507. Labor relations

(a) A public school may only be converted to a charter school by approval of the board of the school district in which it is located and that the charter application received the approval of over 50% of the teachers and over 50% of the parents residing in the attendance area of the school with a child or children under the age of 18 years, who, after 30 days prior written notice to all teachers and parents eligible to vote, attend a public meeting held for the specific purpose of voting on the proposed conversion; provided, however, that such approval shall not be required where a district school board converts a choice school or program with a specific career or academic subject matter focus already approved as of the effective date of this chapter to a charter school with the same focus. The employees of a school converted to a charter school who are not employed by the charter school shall be accorded the rights available to them under the provisions of their collective bargaining agreement and shall, to the extent permissible under their collective bargaining agreement, be given preference in filling positions in the school district.

(b) The employees of a school converted to charter status and who are employed by the charter school shall not be part of any bargaining unit which represented employees of the school while it was still part of the school district. Employees of charter schools shall have the same right to organize and bargain collectively as employees of other public schools. A bargaining unit shall not be deemed inappropriate under Chapter 40 of this title, simply because said unit is comprised of professional and non-professional positions within a charter school. A teacher may be a member of a bargaining unit and serve as a director of a charter school provided; however, that any teacher who is a director of a charter school shall recuse himself or herself from any board meeting, discussion or decision relating to the bargaining unit of which such teacher is a member.

(c) Labor relations between the charter school and its employees shall be governed by Chapter 40 of this title, and a charter school and its employees may agree through the collective bargaining process to abide by other provisions of this title or Code. Except as otherwise provided in this section, all teachers working in charter schools shall hold an appropriate teaching certificate and license. Notwithstanding the foregoing, for any school year with respect to which there is no "qualified alternative certification," as hereinafter defined, in effect, a charter school may, where it deems it beneficial to the success of its educational program, hire teachers that are not fully certified and licensed so long as such teachers have at least a bachelor's degree in the content area in which they are teaching and comprise no more than 35 percent of the teachers at the school. If teaching 1 or primarily 1 specific content area, a teacher shall have a bachelor's degree in that content area.

For purposes of this section, a "qualified alternative certification program" shall be one which:

(1) Establishes alternative routes of certification available for candidates at all grade levels 7-12 inclusive, and in all disciplines (except special education);

(2) Allows a candidate, under the supervision of a mentor teacher, to commence employment as a teacher holding a limited standard certificate with:

a. A bachelor's degree from an accredited college or university appropriate to the instructional field;

b. Completion of a full-time seminar/practicum of no less than 20 days duration which takes place prior to the time the candidate takes full responsibility for a classroom; and

c. A passing score on the prescribed state certification exam applicable for the candidate seeking to teach in the field and at the grade level sought by the candidate;

(3) Requires that the candidate participate in a period of intensive, on-the-job supervision — requiring that the candidate be visited and critiqued no less than one time every 2 weeks by a certified teacher — beginning the 1st day on which the candidate assumes full responsibility for a classroom and continuing for a period of at least 10 weeks;

(4) Requires that the candidate participate in a period of continued supervision and evaluation of no less than 20 weeks duration — requiring that the candidate be visited and critiqued at least 4 times;

(5) Requires of the candidate satisfactory completion of at least 200 hours of formal instruction in the areas of curriculum, student development and learning, and classroom management; and

(6) Allows for the candidate to become fully certified upon:

a. Successful completion of 1 year of employment as a teacher holding a limited standard certificate; and

b. Receipt of a satisfactory performance evaluation from a review committee consisting of teachers and administrators within the school where such provisional teaching employment has occurred.

(d) At their request, teachers employed by any school district in the State, but not teachers employed by another charter school, shall be granted a 1-year leave of absence to teach in a charter school during the charter school's first year of operation only or such leave as is provided in the collective bargaining agreement of the school district. At the end of that period, they shall be allowed to return to the school district with the same level of seniority as when they left to take the leave of absence, provided that they have not been terminated for cause while at the charter school, that they have given the school district notice of their intent to return on or before the April 15 preceding the school year in which they intend to return, and according to the provisions of their collective bargaining agreement in effect in the school district. This level of seniority shall also be used for determination of their tenure in accordance with Chapter 14 of this title. Notwithstanding any of the foregoing to the contrary, teachers who, prior to June 20, 2002, were granted a leave of absence to teach in a charter school shall be permitted to complete the full period of leave then granted. Effective March 15, 2002, and each succeeding year thereafter, teachers desiring to return to the local school district on a valid leave of absence shall notify such district of that teacher's own intent in writing no later than March 15 of any year for the succeeding school year.

(e) A charter school may choose to be covered by the state retirement system established by Chapter 55 of Title 29 or choose another retirement system in lieu of the state retirement system. If the charter school chooses a retirement system other than the state retirement system, a memorandum of understanding must be executed as required by § 512(9) of this title.

(f) Effective March 1, 2002, and each succeeding year thereafter, charter school boards that desire to dispense with the services of any teacher on leave from a Delaware public school district shall give notice in writing to such teacher on or before March 1 of any year of its intent to terminate said teacher's services at the end of such school year.

70 Del. Laws, c. 179, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 354, § 385; 73 Del. Laws, c. 164, §§ 7, 8, 25; 73 Del. Laws, c. 292, §§ 1-3.;



§ 508. Responsibility for student transportation

The charter school may request to have the school district where the charter school is located transport students residing in that district to and from the charter school on the same basis offered to other students attending schools operated by the district, or to receive from the State a payment equal to 70% of the average cost per student of transportation within the vocational district in which the charter school is located and become responsible for the transportation of those students to and from the charter school. In the case of students not residing in the district where the charter school is located, the parents of such students shall be responsible for transporting the child without reimbursement to and from a point on a regular bus route of the charter school. In lieu of the payment from the State specified above, if a charter school utilizes a contractor for student transportation the charter school shall publicly bid the routes, and the State shall reimburse the charter school for the actual bid costs only if lower than the payment specified above. Notwithstanding the foregoing, a student at a charter school shall receive such transportation assistance as is made available to students pursuant to a public school choice program established by this Code provided that such student otherwise meets the eligibility requirements for such assistance. In the event a charter school chooses to transport students itself, it shall do so in accordance with all public school transportation safety regulations. Local school districts and charter schools shall cooperate to ensure that the implementation of this chapter does not result in inefficient use of state appropriations for public school transportation and the State Board shall exercise its authority to approve bus routes so as to avoid such waste.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 132, § 373; 73 Del. Laws, c. 312, § 314; 75 Del. Laws, c. 89, § 407; 76 Del. Laws, c. 280, § 405; 78 Del. Laws, c. 290, § 334.;



§ 509. School financing

(a) Charter schools shall be eligible for public funds under procedures established by this section. Notwithstanding that this Code may establish procedures for the funding of a public school choice program and that such program may include charter schools among those schools which students may choose, funding for charter schools shall be as provided in this section.

(b) A charter school shall receive a payment with respect to each of its students equal to:

(1) From the State on or before November 30, the funding equivalent to the Division I staffing, including fractional funding of partial units, excluding funding for a Superintendent, Division II — All Other Costs and Energy funding, minor capital improvements and school building maintenance funded generated by the annual student unit count conducted on September 30 of each year in accordance with Department of Education regulations. Minor capital improvements shall be funded in the same manner as the Vocational Technical School Districts. In the case of Division III — Equalization, a charter school shall receive from the State an amount that is determined by weighting the Division III per unit values that would have been generated by its students had they been counted in their district of residence. In addition, a charter school shall receive a prorated portion of any other funds appropriated to the Department of Education that are intended to be allocated on a student, employee or school state share. For the purposes of calculating such funding, each charter school student shall be counted in a separately reported unit count of the charter school, and not counted for any purposes in the student's district of residence. For any partially funded unit generated at a charter school, the charter school is free to negotiate the use of such unit with the chartering district, and other public school districts, in order to purchase central custodial, administrative, clerical, direct teaching or educationally related services. If such an agreement is not negotiated, a payment based on the average State cost per unit shall be payable to both the charter school and the district issuing the charter, provided that the sum of both fractions justifies an additional unit. The State shall advance 75% of the anticipated funding pursuant to this subsection at the beginning of each fiscal year, provided that the charter school has provided the Department of Education with a preliminary roster of its students on or before May 1 of such year, and does not maintain the status of formal review or probation. The status of formal review or probation shall prompt the Department of Education to advance a level of funding appropriate to pending administrative action. A final roster shall be due September 30. Notwithstanding the above, a charter school in its first year of operation shall receive 50% of the anticipated funding pursuant to this subsection at the beginning of the fiscal year, provided that the charter school has provided the Department of Education with a preliminary roster of its students on or before May 1 of such year. The charter school shall receive an additional 25% of the funding due pursuant to this subsection on October 1 of its first year in operation and shall receive the remaining 25% on February 1 of its first year in operation, provided that the school has completed and posted the required standardized financial report forms and the Department has reviewed those forms and determined that the school's finances will not at that time lead the Department to submit the school for formal review pursuant to § 515 of this title. A determination that the school will be submitted for formal review shall prompt the Department of Education to advance a level of funding appropriate to pending administrative action. The percentage of funding to be provided to charter schools on July 1 and October 1 pursuant to the above may be increased in the Secretary's discretion.

(2) From the school districts in which its students reside on or before November 30 of each year, the local cost per student (regular or special education, as the case may be), net of transportation expenses provided for pursuant to § 508 of this title. The school districts in which its students reside shall advance at least 35% of the anticipated funding pursuant to this subsection at the beginning of each fiscal year provided that the charter school has provided the school districts of residence with a preliminary roster of its students on or before May 1 of such year. This advance may be paid from Division III — Equalization funds if the district's prior fiscal year current expense local funds balance was 20% or less pursuant to § 1507 of this title. A final roster shall be due September 30. In the event of the failure of a school district to make timely payments to a charter school as required in this paragraph, the Department of Education shall have the authority to direct transfer of such funds from future State funding allocations after the school district receives reasonable notice and an opportunity to be heard, as set forth in the rules and regulations established by the Department.

(c) If a parent or legal guardian of a student enrolled outside the district pursuant to this chapter moves during the school year to a district different from the district in which that parent's or legal guardian's child resided at the time of the annual unit count, the child's first district of residence shall continue to be responsible for payments to the charter school for the balance of the school year pursuant to paragraph (b)(2) of this section. The child's new district of residence shall be responsible for all such payments during succeeding years.

(d) The Department of Education shall annually calculate the local cost per student expended by each school district for each type of student for the year immediately preceding based on the formula set forth in subsection (e) of this section, adjusted by a factor necessary to fund the charter school on a basis reasonably equivalent to the current year local cost per student, which factor shall be established in the annual Appropriations Act. The Department shall annually certify each local district's local cost per student expenditure by September 1st of each year.

(e) Local cost per student as used in this section shall be calculated as follows:

____     Total Division I Units minus Spec School Units

____     Number of Pupils per Unit

Where:

Total Local Operating :u1250<equalsign>Sum of all expenditures

Expenditure in                    from local sources minus

Preceding FY                      local expenditures for

tuition minus local expenditures for debt service minus local expenditures for Minor Capital Improvement minus local cafeteria expenditures minus any other local expenditures deemed by the Secretary of Education to be inappropriate for inclusion for the purpose of this chapter.

Division I Units :u1250<equalsign>Division I Units certified by

For each District                 the Department of Education

or Special School                 as of September 30th of each

year

Pupils per Unit :u1250<equalsign>Number of Pupils required for

particular unit of funding as

specified in § 1703 of this

title.

(f) For any student, who because of educational need requires services that are appropriately financed pursuant to the provisions of Chapter 6 of this title, either at the outset or subsequent to a decision to enroll in a charter school, the student's district of residence shall remain financially responsible for such student and the charter school shall receive from such district a payment determined in accordance with the provisions of Chapter 6 of this title.

(g) Any payment received by a charter school pursuant to this section may be used for current operations, minor capital improvements, debt service payments or tuition payments.

(h) The Department of Education, in consultation with the Office of Management and Budget, shall annually publish a list of vacant and unused buildings and vacant and unused portions of buildings that are owned by this State or by school districts in this State and that may be suitable for the operation of a charter school. The Department of Education, in consultation with the Office of Management and Budget, shall make the list available to applicants for charter schools and to existing charter schools. The list shall include the address of each building, a short description of the building and the name of the owner of the building.

(i) In return for the receipt by a charter school of state funds allocated directly to the school for extra time, professional development, driver education or disciplinary programs, the school shall provide such programs.

(j) If after September 30, a pupil ceases to be enrolled in a charter school and is thereafter enrolled in a reorganized school district for the balance of the fiscal year, nothing contained in this section shall prevent a charter school which has received any funding for the student and the school district in which the student is subsequently enrolled from entering into an agreement providing for the proration of student funding between or among the charter school and the school district in which the student is subsequently enrolled. Funding in any subsequent fiscal year shall be as otherwise provided in this Code.

(k) A charter school shall display on its website all standardized financial report forms for the current fiscal year and the final monthly standardized financial report forms for each previous fiscal year of operation. Charter schools that are required to file Internal Revenue Service Form 990 shall post the current and prior year Form 990 on the website as well.

(l) Charter schools shall have the same access to conduit bond financing as any other nonprofit organization, and no state or local government unit may impose any condition or restriction on a charter school's approval solely because the applicant is a public charter school. It is the further intent that a charter school shall apply for conduit funding to issuers within the State unless more favorable terms may be found elsewhere.

(m) The Department of Education shall administer a performance fund for charter schools, to be known as the "Charter School Performance Fund." The Department of Education shall establish threshold eligibility requirements for applicants desiring to apply for funding, which shall include but not be limited to a proven track record of success, as measured by a performance framework established by the charter school's authorizer or comparable measures as defined by the Department. The Department of Education shall also establish criteria to evaluate applications for funding, which shall include but not be limited to the availability of supplemental funding from nonstate sources at a ratio to be determined by the Department. The Department of Education shall prioritize those applications from applicants that have:

(1) Developed high-quality plans for start-up or expansion; or

(2) Serve high-need students, as defined by the Department.

The Fund shall be subject to appropriation and shall not exceed $5 million annually.

70 Del. Laws, c. 179, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 132, §§ 360, 361; 71 Del. Laws, c. 180, § 26; 71 Del. Laws, c. 354, § 383; 72 Del. Laws, c. 395, § 351; 73 Del. Laws, c. 164, §§ 9, 10; 75 Del. Laws, c. 88, § 16(2); 75 Del. Laws, c. 89, § 425; 78 Del. Laws, c. 77, § 33(b); 78 Del. Laws, c. 187, §§ 2, 3; 79 Del. Laws, c. 51, §§ 3, 4.;



§ 510. State assistance

(a) The Department of Education shall distribute information announcing the availability of the charter school program, explaining the powers and responsibilities of a charter school contained in this chapter, and describing the application process to each school district and public post-secondary educational institution, and through press releases to each major newspaper in the State.

(b) The Department of Education shall provide technical assistance to potential charter school applicants upon request.

(c) The Department of Education shall provide technical and other forms of assistance to charter schools on the same basis as to school districts.

(d) The Department of Education shall, in concert with the approving authority and the applicant, apply for available federal or foundation grants providing funding for the planning and start-up of charter schools and the Department of Education shall administer such funds as may be appropriated by the General Assembly for the purpose of assisting in the planning and start-up of charter schools.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 180, § 27.;



§ 511. Approval procedure

(a) An approved charter school application, together with such conditions imposed pursuant to subsection (l) of this section, shall be the basis for a charter granted to the charter school by the approving authority pursuant to this chapter and shall be governed by the terms of this chapter. Upon approval of a charter school application, the Department of Education shall present applicants seeking a charter from the state with a charter contract ("Charter Contract") that clearly defines the respective roles, powers, and responsibilities of the school and the approving authority and incorporates the provisions of the performance agreement entered into between the charter school and its approving authority pursuant to CDR 14-200-275. Other approving authorities may choose to present applications they approve with such a Charter Contract. Where a Charter Contract is utilized, both the school and the approving authority shall execute the Charter Contract. Notwithstanding anything in this chapter to the contrary, the initial term of a newly approved charter shall expire at the end of the fifth fiscal year following the fiscal year in which the charter was initially approved, and any subsequent charter renewal term shall expire at the end of each successive fifth fiscal year thereafter unless extended pursuant to § 514A(b) of this title. If an approved charter is modified to delay the initial opening of the school, then the expiration date of the initial term of the charter shall be adjusted accordingly.

(b)(1) Charters shall be modified by the same procedure and based on the same criteria as they are approved. When the approving authority is the Department of Education, minor modifications to a charter that are requested by the charter school only may be approved by the Secretary, subject to rules and regulations established by the Department with the approval of the State Board. Modifications associated with the provision of student transportation services as a result of changes to the Annual Appropriations Act to § 508 of this title shall be considered a minor modification.

(2) A request for modification to increase a charter school's total authorized enrollment by more than 15% shall be considered a major modification, regardless of whether the additional students will attend school at the current location or at a separate location.

(3) In addition to meeting the approval criteria established in § 512 of this title, an authorizer considering an application for a new charter school or for a modification as described in paragraph (b)(2) of this section in which the increased enrollment will occur less than 18 months from the date of application (an "expansion"), shall also consider the potential positive and negative impact of the proposed new school or expansion on the schools and the community from which the charter school's new students will likely be drawn. In reviewing the impact, the authorizer shall consider all information furnished to it during the new charter school application process and may exercise its reasonable discretion in determining whether the proposed new school or expansion is contrary to the best interests of the community to be served, including both those students likely to attend the charter school and those students likely to attend traditional public schools in the community.

(4) Information regarding impact shall be considered in conjunction with the factors in § 512 of this title but shall not alone provide the basis for disapproval of an application for a new charter application or an expansion. The information regarding impact may, however, be among the bases for disapproval of an application or expansion if at least 1 criteria in § 512 of this title is also deemed not satisfied by the authorizer. The information regarding impact may, by itself or in combination with other factors, form the basis for conditions being placed on the approval.

(c) Charter school applications shall be submitted to a local school board or the Department for approval as an approving authority. Whenever a charter school seeks a charter from the Department as approving authority, such approval shall require the assent of both the Secretary and the State Board, as shall any action pursuant to §§ 515 and 516 of this title. The approving authority shall be responsible for approval of the charter school pursuant to this section and for continuing oversight of each charter school it approves.

(d) The Department shall make an initial review of all charter school applications it receives in order to assess the completeness and viability of each such application based on the application submission criteria established in this title. Upon a finding that an application does not warrant a full review, the Department shall notify the applicant in writing of the deficiency or deficiencies and the application shall receive no further consideration. Each district that is asked by an applicant to serve as an approving authority may, in its discretion, undertake such an initial sufficiency review and make such an initial sufficiency determination.

(e) Applicants seeking a charter from the Department that have submitted an application deemed by the Department sufficient to receive a full review shall be offered an opportunity for an interview in support of the application. Such interviews will allow the Department to assess applicant capacity, allow it to clarify information provided in the application, and gather additional information. The information gained in the interview process may be among the factors considered by the approving authority in approving or denying an application.

(f) Potential charter school applicants may engage in discussions with a potential approving authority before submitting an application for approval to establish a charter school.

(g)(1) Except as noted in paragraph (g)(2) of this section, new charter school applications shall be submitted to an approving authority between November 1 and December 31 for schools to be established and prepared to admit students on or after the second August 1 thereafter.

(2) Applications by a highly successful charter school operator as described in subsection (p) of this section shall be submitted to an approving authority between November 1 and December 31 for schools to be established and prepared to admit students on or after the August 1 thereafter. The application submission dates in this subsection may be amended by agreement of the authorizer and the applicant if necessary to allow the applicant to serve students who would otherwise be displaced due to the closure of an existing charter school.

(3) Applications to renew a charter shall be submitted to the approving authority on or before September 1 of the year immediately preceding the calendar year in which the school's current charter term will expire, except that all applications to renew a charter that expires on or before December 31, 2012, shall be submitted to the approving authority on or before October 15, 2011.

(4) Charter school applications which propose the conversion of an existing public school, or a part thereof to charter school status must be submitted to an approving authority on or before October 30 if the application proposes that the newly converted charter school is to be established and prepared to admit students for the next ensuing school year.

(5) If the date for submitting an application or commencing the school's instructional program shall fall on a weekend or state holiday, the time for such shall be continued to the first working day thereafter.

(h) Any local school board may limit the number of new charter school applications it will consider in any year or the number of charters it will grant, but within 20 working days after December 31 must hold a public meeting to decide whether or not to consider it. A local school board shall not be required to accept any new charter school applications for a charter school unless, by September 1 of each year the school board shall affirmatively vote to accept such applications.

(i) If an approving authority decides to consider a charter application, the approving authority must rule on whether to approve the application at a public meeting within 90 working days after December 31.

(j) Within 5 days of deciding to consider an application, the approving authority shall form an accountability committee to review the charter school application. The accountability committee's report to the local school board shall address the approval criteria set forth in § 512 of this title. The committee shall meet with the applicant in the course of its investigation and provide the applicant the opportunity to review and comment on the committee's report 15 days before it is issued to the approving authority. The committee's final report shall be provided to the applicant and be made available to the public.

(k) After giving 15 days public notice, the approving authority shall hold public hearings to assist in its decision whether to approve a charter application. At least 1 such hearing shall be held prior to the issuance of the accountability committee's final report on that application. The approving authority shall, in advance of the 15-day public notice period, post any and all charter applications under consideration on a public website maintained by the approving authority, and during this public notice period shall accept electronically submitted and written comments from the public.

(l) Subject to any limitations imposed by the approving authority pursuant to subsection (h) of this section, if the application is found by the approving authority to meet the criteria set forth in § 512 and complying with the approval process in § 511 of this title, it shall approve the application. The approving authority may approve an application subject to such conditions as the approving authority, in its sole discretion, may deem appropriate to ensure the applicant's continuing compliance with the approval criteria.

(m) If an application is made to the Department or a local board as an approving authority and the charter application is not approved, such decision shall be final and not subject to judicial review.

(n) All applications for a charter shall contain an affirmative representation by the applicant that no later than June 15 immediately preceding the authorized opening date of the school, the applicant shall secure a certificate of occupancy, either temporary or final, for the premises in which the school is to be located, provided that any temporary certificate of occupancy must permit occupancy at the premises by school staff and students for school purposes. If the charter is approved and the charter holder shall subsequently fail to obtain the necessary certificate of occupancy as required by this section, the opening of the school shall be delayed by 1 year from the date previously authorized by the approving authority and the charter shall be placed on probation subject to the terms and conditions imposed by the Department of Education with the consent of the State Board of Education. No waivers are available for this requirement.

(o) A local school board that approves an application for a charter school may do so only on the condition that the charter school is located in and provides all educational and related services, with the exception of transportation services and other K-12 noninstructional services and activities, within the boundaries of the approving local school board's district lines. Once approved, the charter school may not subsequently change its location from the school district specified in its originally approved charter.

(p) "Highly successful charter school operator" means an entity that currently operates or whose principals currently operate 1 or more highly successful charter schools showing sustained high levels of student growth and achievement and sustained fiscal stewardship, as further defined by Department regulation. Notwithstanding the provisions of this chapter, for purposes of this definition the phrase "charter school" shall include public schools operated under a charter regardless of whether the schools are located or organized in Delaware. A highly successful charter school operator may be authorized to operate a charter school in the timeframe provided by paragraph (g)(2) of this section provided that the application is submitted for the purpose of operating a charter school at the site of and serving students currently attending a charter school whose charter has been revoked, has not been renewed, or whose charter is on formal review and whose board has agreed to abandon their charter.

(q) The charter school application shall include a disclosure of any ownership or financial interest in the charter school, including but not limited to the building and real property to be used in the operation of the charter school, by the charter school founders and the board of directors of the proposed charter school. If the building and real property to be used in operation of the charter school are not known at the time of application, disclosures pertaining to those interests shall be made once the building and real property to be used in operation of the charter school become known. In addition, the board of directors of the charter school shall have a continuing duty to disclose such interests to the approving authority pursuant to this chapter during the terms of any charter. The charter school and the Department shall promptly disclose the information required by this subsection to any member of the public upon request.

(r) Charter school board members and founders shall be required to complete the criminal background checks in the same manner as persons seeking employment with a public school pursuant to § 8571(a) of Title 11. In addition, the authorizer shall complete a check of the Child Protection Registry established by § 921 of Title 16 for charter school founders and board members. The results of said background and Child Protection Registry checks shall be provided to the authorizer for review as part of the application process and on an ongoing basis if new board members are seated or current board members are convicted of a crime or placed on the Child Protection Registry. Any person convicted of a felony offense or of any crime against a child in this State or any other jurisdiction shall not be permitted to serve as a founder or member of a charter school board of directors. No individual shall be permitted to serve as a charter school founder or board member if the individual would not be permitted to be employed in a public school pursuant to § 8563 of Title 11 regarding the Child Protection Registry. Other crimes may be considered disqualifying, in the discretion of the authorizer. The State Bureau of Identification may release any subsequent criminal history to the authorizer. Individuals currently serving as board members of a charter school must complete a criminal background check and the Department shall complete a Child Protection Registry check for such members on or before February 1, 2012.

(s) The founder or board member shall be provided with a copy of all information forwarded to the authorizer pursuant to subsection (r) of this section. Information obtained under subsection (r) of this section is confidential and may only be disclosed to the chief officer and 1 additional person in each authorizing body.

(t) Costs associated with obtaining criminal history information and child protection registry checks shall be paid by the applicant.

70 Del. Laws, c. 179, § 2; 70 Del. Laws, c. 425, § 346; 71 Del. Laws, c. 132, §§ 357-359, 371, 372; 71 Del. Laws, c. 180, § 28; 72 Del. Laws, c. 118, § 3; 72 Del. Laws, c. 473, § 1; 73 Del. Laws, c. 164, §§ 11-14; 73 Del. Laws, c. 313, §§ 1, 8; 74 Del. Laws, c. 360, §§ 2, 3, 6; 75 Del. Laws, c. 112, § 1; 76 Del. Laws, c. 79, § 140; 76 Del. Laws, c. 280, § 395; 78 Del. Laws, c. 187, §§ 4-7; 79 Del. Laws, c. 51, § 5.;



§ 512. Approval criteria

Subject to the process prescribed in § 511 of this title, charter school applications shall be in the form established by the approving authority and shall be approved if, after the exercise of due diligence and good faith, the approving authority finds that the proposed charter demonstrates that:

(1) The individuals and entities submitting the application are experienced and qualified to start and operate a charter school, and to implement the school's proposed educational program. Certified teachers, parents and members of the community in which the school is to be located must be involved in the development of the proposed charter school. At the time at which the school commences its instructional program and at all times thereafter, the board of directors must include a teacher from at least 1 of the charter schools operated by the board and at least 1 parent of a student enrolled in a charter school operated by the board;

(2) The chosen form of organization, identified in the articles of incorporation and by-laws, or the membership agreement, conforms with the Delaware General Corporation Law;

(3) The mission statement, goals and educational objectives are consistent with the description of legislative intent set forth in § 501 of this title and the restrictions on charter school operations set forth in § 506 in this title;

(4) The school has set goals for student performance and will utilize satisfactory indicators to determine whether its students meet or exceed such goals and the academic standards set by the State. The indicators shall include the assessments required for students in other public schools, although the charter school may adopt additional performance standards or assessment requirements, and shall include timelines for the achievement of student performance goals and the assessment of such performance;

(5) The school proposes a satisfactory plan for evaluating student performance and procedures for taking corrective action in the event that student performance at the charter school falls below such standards which are reasonably likely to succeed;

(6) The school's educational program, including curriculum and instructional strategies, has the potential to improve student performance; and must be aligned to meet the Delaware Content Standards and state program requirements, and in the case of a charter high school, state graduation requirements. High school programs must provide driver education. The educational program at all charter schools must include the provision by the school of extra instructional time for at-risk students, summer school and other services required to be provided by school districts pursuant to the provisions of § 153 of this title. A previously approved charter school may continue to operate in compliance with the terms of its current approval, but its charter shall not be renewed unless the school shall submit an application for renewal in full compliance with the requirements of this subsection;

(7) The school's educational program sets forth appropriate strategies to be employed to accommodate the needs of at-risk students and those needing special education services;

(8) The plan for the school is economically viable, based on a review of the school's proposed budget of projected revenues and expenditures for the first 3 years, the plan for starting the school, and the major contracts planned for equipment and services, leases, improvements, purchases of real property and insurance;

(9) The school's financial and administrative operations meet or exceed the same standards, procedures and requirements as a school district. If a charter school proposes to operate outside the State's pension and/or benefits systems, a specific memorandum of understanding shall be developed and executed by the charter school, the approving authority, the Director of the Office of Management and Budget, the Controller General and the Secretary of Finance to assure that the State's fiduciary duties and interests in the proper use of appropriated funds and as a benefits and pension trustee are fulfilled and protected, the State's financial reporting requirements are satisfied, and the interests of charter school employees are protected. All charter schools shall operate within the Delaware Financial Management System (DFMS) and be subject to all of the same policies and procedures which govern other agencies operating within such system, except that any charter school previously approved to operate outside of the DFMS may continue to so operate subject to the terms of its memorandum of understanding until such time as the school's charter is renewed pursuant to this chapter;

(10) The assessment of the school's potential legal liability, and the types and limits of insurance coverage the school plans to obtain, are adequate;

(11) The procedures the school plans to follow to discipline students and ensure its students' adherence to school attendance requirements comply with state and federal law;

(12) The procedures the school plans to follow to assure the health and safety of students, employees and guests of the school while they are on school property are adequate and that the charter school will comply with applicable provisions of local, state and federal law, including the provisions of Chapter 85 of Title 11;

(13) The school shall have a satisfactory plan for timely transferring student data and records to the Department of Education;

(14) The school's board of directors shall annually certify to the Department, on a form to be provided by the Department, that prior to the payment of any fees or other sums to any management company employed by the board, the board will insure that sufficient revenues of the school are devoted to adequately support the school's proposed educational program. Such form of certification may require documentation of all actual or proposed expenditures by the school. Failure to provide sufficient funds to adequately support the school's proposed education program shall be grounds for revocation of the school's charter.

(15) The school shall have a satisfactory plan to ensure the effectiveness of its board of trustees, including governance trainings conducted for any new board members and at a minimum of once every 3 years; and

(16) The school shall have a satisfactory plan for procedures it will follow in the case of the closure or dissolution of the school, including a plan to set aside sufficient funds to cover the salaries owed to those employees who are paid over a 12-month period. For a new applicant granted under this chapter, the application shall include a reasonable plan to establish sufficient available balances pursuant to § 516(1) of this title.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 180, § 29; 71 Del. Laws, c. 354, § 386; 73 Del. Laws, c. 164, §§ 15-21; 73 Del. Laws, c. 313, §§ 9, 10; 75 Del. Laws, c. 88, § 21(7); 78 Del. Laws, c. 187, § 8; 79 Del. Laws, c. 51, § 6.;



§ 513. Reporting and oversight

(a) On or before December 1, each charter school not seeking renewal of its charter shall produce an annual report for the school year ending the previous June, which shall:

(1) Discuss the school's progress in meeting overall student performance goals and standards;

(2) Discuss the innovation occurring at the charter school, including but not limited to the areas of curriculum development, instruction, student culture and discipline, community and parental involvement, teacher and staff development, school operations and management, and extracurricular and after-school programming; and

(3) Contain a financial statement setting forth by appropriate categories the school's revenues and expenditures and assets and liabilities.

Each charter school seeking renewal of its charter shall produce an annual report on or before September 30. The approving authority may, in its discretion and for good cause shown, elect to accept an annual report submitted subsequent to this deadline. To ensure that such reports provide parents and approving authorities with clear and comparable information about the performance of charter schools, the Department of Education shall prescribe a uniform format for such reports, which may be supplemented by requirements set by the approving authority for schools it has chartered. The charter school shall contract to have an audit of the business and financial transactions, records, and accounts after July 1 for the prior fiscal year. The results of the audit shall be shared with the Department of Education by October 1. A charter school shall display on its website the annual report including financial statement and audit required by this subsection.

(b) The annual report shall be submitted to the approving authority, the Department and the State Board. Employees of the school and parents of students attending the school shall receive a copy free of charge, upon request. The reports shall be public records pursuant to Chapter 100 of Title 29.

(c) The Department of Education, the State Board, and the approving authority may conduct financial, programmatic, or compliance audits of a charter school. In cooperation with the Department, the approving authority shall conduct such audits no less often than every 3 years. The State Auditor shall conduct an audit of all charter school funds annually on the same basis as applied to regular school districts.

(d) The Department of Education shall notify the superintendents of all reorganized and vocational-technical school districts of receipt of new charter school applications within 30 days of the close of the application deadline. The Department of Education shall also notify the superintendent of a reorganized school district of any applications for a major charter modification submitted by a charter school with a facility located within their district.

(e) Local school boards shall notify the superintendents of all reorganized and vocational-technical school districts of receipt of new charter school applications within 30 days of the close of the application deadline.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 180, § 30; 73 Del. Laws, c. 313, §§ 4, 12; 78 Del. Laws, c. 187, § 9; 79 Del. Laws, c. 51, § 7; 79 Del. Laws, c. 128, § 2.;



§ 514. State reports on the charter school program

Annually, the Department shall prepare a report for the Governor, the General Assembly, and the State Board of Education on the success or failure of charter schools and propose changes in state law necessary to improve or change the charter school program. Such report shall contain a section comparing the per student expenditures of charter schools, considering all sources of such expenditures, with those of other public schools. Such report shall also contain:

(1) The Secretary of Education's analysis of, recommendations relating to, and proposed changes relating to Delaware education laws, in light of the content of annual reports submitted pursuant to § 513 of this title; and

(2) The Secretary's assessment of specific opportunities and barriers relating to the implementation of charter schools' innovations in the broader Delaware public education school system.

70 Del. Laws, c. 179, § 2; 71 Del. Laws, c. 180, § 31; 79 Del. Laws, c. 128, § 2.;

§ 514A Renewals and nonrenewals.

(a) Four years after a charter school has commenced its instructional program pursuant to this chapter and not later than every 5 years thereafter, the approving authority shall, upon notice to the charter school, review the performance of the charter school to determine its compliance with its charter and its satisfaction of the criteria set forth in this title for the purposes of renewal or nonrenewal.

(b) A charter school may be renewed for successive 5-year terms of duration. An approving authority may grant renewal with specific conditions for necessary improvements to a charter school. Where a charter school has demonstrated an outstanding record of performance, an approving authority may grant it a renewal term of 10 years. Any charter school receiving such an extended renewal term shall, at the midpoint of the 10-year charter, be subject to an annual performance and program evaluation that includes academic, financial and operations data that looks back to all of the years of the charter up to that point. If, upon this evaluation, the approving authority determines that the charter school's level of performance is deficient by renewal standards, the approving authority may initiate the formal renewal and nonrenewal process set forth below.

(c) No later than April 30, the approving authority shall issue a charter school renewal report and charter renewal application guidance to any charter school whose charter will expire the following year. The renewal report shall summarize the charter school's performance record to date, based on the data required by 79 Del. Laws, c. 51 and the charter contract, and shall provide notice of any weaknesses or concerns perceived by the approving authority concerning the charter school that may jeopardize its position in seeking renewal if not timely rectified. The charter school shall have 10 working days to respond to the renewal report and submit any corrections or clarifications for the report.

(d) The renewal process shall, at a minimum, provide an opportunity for the charter school to:

(1) Present additional evidence, beyond the data contained in the renewal report, supporting its case for charter renewal;

(2) Describe improvements undertaken or planned for the school; and

(3) Detail the school's plans for the next charter term.

(e) The renewal application guidance shall include the criteria that will guide the approving authority's renewal decisions. Renewal determinations by the Department of Education shall be based on its performance framework, the terms set forth in the Charter Contract, and shall take account of the school's performance agreement with the approving authority, consistent with CDR 14-200-275, and with 79 Del. Laws, c. 51. Other approving authorities may choose to adopt the criteria utilized by the Department of Education. Each approving authority shall develop a rubric based on its criteria for evaluating renewal applications and shall provide this rubric to applicants as part of the renewal application guidance. The approving authority shall publish the renewal application guidance on its website and make it available in written form upon request.

(f) No later than September 30, the governing board of a charter school seeking renewal shall submit a renewal application to the approving authority pursuant to the renewal application guidance issued by the approving authority. The approving authority shall rule by resolution on the renewal application no later than 30 working days after the filing of the renewal application.

(g) In making charter renewal decisions, every approving authority shall:

(1) Ground its decisions in evidence of the school's performance over the term of the charter contract in accordance with the performance agreement set forth in the charter contract;

(2) Ensure that data used in making renewal decisions are available to the school and the public; and

(3) Provide a public report summarizing the evidence basis for each decision.

79 Del. Laws, c. 51, § 8.;



§ 514A. Renewals and nonrenewals

(a) Four years after a charter school has commenced its instructional program pursuant to this chapter and not later than every 5 years thereafter, the approving authority shall, upon notice to the charter school, review the performance of the charter school to determine its compliance with its charter and its satisfaction of the criteria set forth in this title for the purposes of renewal or nonrenewal.

(b) A charter school may be renewed for successive 5-year terms of duration. An approving authority may grant renewal with specific conditions for necessary improvements to a charter school. Where a charter school has demonstrated an outstanding record of performance, an approving authority may grant it a renewal term of 10 years. Any charter school receiving such an extended renewal term shall, at the midpoint of the 10-year charter, be subject to an annual performance and program evaluation that includes academic, financial and operations data that looks back to all of the years of the charter up to that point. If, upon this evaluation, the approving authority determines that the charter school's level of performance is deficient by renewal standards, the approving authority may initiate the formal renewal and nonrenewal process set forth below.

(c) No later than April 30, the approving authority shall issue a charter school renewal report and charter renewal application guidance to any charter school whose charter will expire the following year. The renewal report shall summarize the charter school's performance record to date, based on the data required by 79 Del. Laws, c. 51 and the charter contract, and shall provide notice of any weaknesses or concerns perceived by the approving authority concerning the charter school that may jeopardize its position in seeking renewal if not timely rectified. The charter school shall have 10 working days to respond to the renewal report and submit any corrections or clarifications for the report.

(d) The renewal process shall, at a minimum, provide an opportunity for the charter school to:

(1) Present additional evidence, beyond the data contained in the renewal report, supporting its case for charter renewal;

(2) Describe improvements undertaken or planned for the school; and

(3) Detail the school's plans for the next charter term.

(e) The renewal application guidance shall include the criteria that will guide the approving authority's renewal decisions. Renewal determinations by the Department of Education shall be based on its performance framework, the terms set forth in the Charter Contract, and shall take account of the school's performance agreement with the approving authority, consistent with CDR 14-200-275, and with 79 Del. Laws, c. 51. Other approving authorities may choose to adopt the criteria utilized by the Department of Education. Each approving authority shall develop a rubric based on its criteria for evaluating renewal applications and shall provide this rubric to applicants as part of the renewal application guidance. The approving authority shall publish the renewal application guidance on its website and make it available in written form upon request.

(f) No later than September 30, the governing board of a charter school seeking renewal shall submit a renewal application to the approving authority pursuant to the renewal application guidance issued by the approving authority. The approving authority shall rule by resolution on the renewal application no later than 30 working days after the filing of the renewal application.

(g) In making charter renewal decisions, every approving authority shall:

(1) Ground its decisions in evidence of the school's performance over the term of the charter contract in accordance with the performance agreement set forth in the charter contract;

(2) Ensure that data used in making renewal decisions are available to the school and the public; and

(3) Provide a public report summarizing the evidence basis for each decision.

79 Del. Laws, c. 51, § 8.;



§ 515. Oversight and revocation process

(a) The approving authority shall be responsible for oversight of the charter schools it approves.

(b) In addition to the review required by § 514A(a) of this title, the approving authority may notify a charter school of potential violations of its charter and submit the charter to formal review to determine whether the charter school is violating the terms of its charter and whether to order remedial measures pursuant to subsection (f) of this section.

(c) The approving authority shall issue its decision within 90 working days of giving the charter school notice pursuant to this subsection (c). An accountability committee appointed by the approving authority shall conduct the initial review pursuant to subsection (b) or (c) of this section. The accountability committee's report to the approving authority shall address the relevant criteria set forth in §§ 512 and 516 of this title. The committee shall meet with the applicant in the course of its investigation and provide the applicant the opportunity to review and comment on the committee's report 15 days before it is issued to the approving authority. The committee's final report shall be provided to the applicant and made available to the public.

(d) If the accountability committee reports probable grounds for remedial measures pursuant to subsection (g) of this section, the approving authority shall hold public hearings to assist in its decision whether the criteria set forth for remedial action in § 516 of this title have been satisfied, after giving the charter school 30 days notice. The school shall be given the opportunity to respond to the accountability committee's report at the meeting. Members of the public shall be given the opportunity to comment at the meeting.

(e) If the accountability committee reports that the school has complied with its charter and the criteria set forth in § 512 of this title, the approving authority shall approve or disapprove its report at a public meeting after giving the charter school 30 days' notice. If the approving authority disapproves the report, it shall identify the reasons for that decision with particularity. Thereafter, the approving authority shall hold a hearing, within 30 days, to decide the appropriate remedy pursuant to subsection (f) of this section.

(f) If the approving authority determines that the criteria for remedial action set forth in § 516 of this title have been satisfied, it may revoke the charter and manage the school directly until alternative arrangements can be made for students at the school or place the school on a probationary status subject to terms determined by the approving authority which are directly relevant to the violation or violations.

(g) If a local school district which is an approving authority decides to revoke the school's charter or place the school on probationary status, the applicant may file for arbitration in writing with the American Arbitration Association in Philadelphia within 20 days of the local board's decision stating the reasons why it believes the local board decision was in error. A copy of said filing shall be provided simultaneously with the approving authority. The parties shall select an arbitrator in accordance with the American Arbitration Association's procedure for voluntary labor disputes, provided, however, that such arbitration shall occur in this State. The arbitrator's fees and costs shall be borne equally by the parties. The arbitrator shall convene a hearing and determine whether the local board's decision was in error. The arbitrator shall have 30 days to render a decision following the close of the hearing. The arbitrator's decision shall be final and binding upon the parties.

(h) If the approving authority is the Department and it decides to revoke the school's charter or place the school on probationary status, its decision shall be final and not subject to arbitration or judicial review.

(i) Prior to any charter school closure decision, an approving authority shall have developed and shall utilize a charter school closure protocol to ensure timely notification to parents and employees, orderly transition of students and student records to new schools, and proper disposition of school funds, property, and assets in accordance with the requirements of 79 Del. Laws, c. 51 and other applicable laws. The protocol shall specify tasks, timelines, and responsible parties, including delineating the respective duties of the school and the approving authority. In the event of a charter school closure for any reason, the approving authority shall oversee and work with the closing school to ensure a smooth and orderly closure and transition for students, parents and employees, as guided by the closure protocol.

(j) In the event of a charter school closure for any reason, all cash and cash equivalents held by or available to the school shall be distributed first to satisfy outstanding payroll obligations for employees of the school, then to the remaining creditors of the school. Remaining State General Fund appropriations for that school year shall be returned to each district in an amount proportionate to the number of students received by each district. Additional remaining State General Fund appropriations shall be returned to the general revenue fund through the State Treasury. Remaining funds received from local school districts shall be returned to each of the districts in an amount proportionate to the number of students from each district. Any remaining funds and assets will be managed by the charter, as appropriate. In the event that a charter school files for bankruptcy, the distribution of all assets will be managed by the Bankruptcy Court or otherwise in accordance with bankruptcy laws. Nothing herein shall be construed in any way to impair or preempt a lien or security interest on any asset owned by a charter school or to prevent the school from paying the costs required to close or dissolve.

(k) In the event that all state and local funds due to a charter school are paid timely as required by § 509 of this title, a charter school authorized to operate in the State must by December 31 of that fiscal year maintain an available balance sufficient to pay the minimum costs necessary to provide students with the minimum annual instructional hours required by the Department of Education during the remainder of that fiscal year as reasonably projected by the charter school. Such costs include, but are not limited to, all employee compensation required to attain the minimum annual instructional hours during the remainder of that fiscal year. Such costs also include all fixed and variable nonpayroll expenditures incurred through the final month of that school year. A school's failure to maintain sufficient available funds by December 31 of its third year of operation shall be deemed a material violation of its charter.

70 Del. Laws, c. 179, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 31; 73 Del. Laws, c. 164, §§ 22, 26; 74 Del. Laws, c. 360, § 4; 79 Del. Laws, c. 51, § 9.;



§ 516. Revocation criteria

Approved charters shall be subject to revocation or probation, after the exercise of due diligence and good faith, only for the following reasons:

(1) The school, or its representatives, has committed a material fraud on the approving authority or misappropriated federal, state or local funds; or

(2) The school fails to comply with its charter or to satisfy, in its operation of the school, the criteria set forth in § 512 of this title.

70 Del. Laws, c. 179, § 2.;



§ 517. Charter transfer to different authorizer

Transfer of a charter, and of oversight of that public charter school, from 1 authorizer to another before the expiration of the charter term shall require a petition by the public charter school or its authorizer to the new authorizer. A petition to transfer is considered a major modification and will follow the same timelines and hearing process as a major modification.

78 Del. Laws, c. 187, § 10.;



§ 518. Oversight and revocation for multiple charter holders

For purposes of §§ 515 and 516 of this title, each charter held by a common board of directors shall be treated separately and individually.

78 Del. Laws, c. 187, § 11.;






CHAPTER 6. TUITION CHARGES

§ 601. Definitions

For the purpose of this chapter the following terms shall have the following meanings:

(1) "Receiving district" shall mean any reorganized school district which enrolls in its schools any pupil who is not a resident of such "receiving district."

(2) "Residence". — A pupil shall be considered a resident of the reorganized school district based on meeting the residency qualifications established by § 202 of this title.

(3) "Sending district" shall mean any reorganized school district which sends to the schools of a "receiving district" any pupil who is not a resident of such "receiving district."

14 Del. C. 1953, § 601; 52 Del. Laws, c. 134, § 1; 57 Del. Laws, c. 113; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 299, § 3; 78 Del. Laws, c. 5, § 4.;



§ 602. Method of computation and payment of tuition charges for nonresident pupils

(a) Except in the cases provided for in § 603(c) of this title, no pupil shall be transferred from 1 school district to another school district without the written approval of the school board of both the sending and receiving districts. A reorganized school district receiving any pupil who is a resident of another reorganized school district shall collect a tuition charge for the nonresident pupil; provided however, that the tuition charge may be waived if such waiver is granted by the board of education of both the sending and receiving districts. Such tuition charge shall be paid by the school board of the reorganized school district in which the pupil is a resident from the proceeds of a local tax which shall be levied for this specific purpose.

(b) In determining the tuition to be charged, the receiving district shall compute the tuition by adding such receiving district's share of educational related expenses as allowed by Department of Education regulations. The sum so obtained shall be divided by the total number of pupils in the authorized program and grades and attending all public schools in the receiving district as of September 30 of the current school year. The cost for the current year may be estimated cost and shall include an amount, added or subtracted from the estimate, which amount will represent the difference between the estimated and the actual costs of the tuition charges for the same purpose in the previous year. The resulting figure shall represent the amount of tuition charge per pupil in the current year. In Fiscal Year 1970 or later, the receiving district may include tuition charges for the previous year and the current year.

(c) The bill for tuition charges shall be verified by the Secretary of Education within 20 days after receipt of such bill. No bill for tuition charges shall be paid until such time as it has been certified by the Secretary of Education as being true and correct.

(d) For each pupil attending a public school of another district as of September 30, the receiving district shall bill the sending district and the sending district shall pay the tuition charges per pupil on or before January 1 of the fiscal year in which the bill is submitted to the sending district for payment. In the case of pupils attending the public schools of the receiving district for less than a full term, the tuition charge shall be prorated by reference to the period of time during which such pupils actually attended the receiving district's schools, provided that attendance for part of any month shall be counted as a full month of attendance.

(e) Any reorganized school district sending pupils to the schools of another district shall levy and collect a tax to pay any tuition charges to the receiving district, and such tuition shall be collected by local taxation within the sending district according to the provisions of taxation as set forth in Chapter 19 of this title, except that no referendum shall be required. The sending district shall estimate the amount of, determine the rate for and levy the tax upon the estimate at the time that regular tax levies are announced to the appropriate taxing authorities, and the levy shall be adjusted annually to correct errors in the estimate as provided for in subsection (b) of this section.

14 Del. C. 1953, § 602; 52 Del. Laws, c. 134, § 1; 54 Del. Laws, c. 164; 54 Del. Laws, c. 392; 57 Del. Laws, c. 113; 57 Del. Laws, c. 206, §§ 1-3; 60 Del. Laws, c. 486, § 1; 67 Del. Laws, c. 47, § 236; 67 Del. Laws, c. 233, § 1; 71 Del. Laws, c. 180, § 32; 72 Del. Laws, c. 395, §§ 374, 375.;



§ 603. Exceptions and claims

(a) This chapter shall not apply when the payment or acceptance of such tuition charge is contrary to any educational program involving the use of federal matching funds which prohibits the payment or acceptance of such tuition.

(b) Section 602(a) and (b) of this title shall not apply to children with disabilities as defined in Chapter 31 of this title. Such children shall be subject to § 604(a) and (b) of this title.

(c) When a student has transferred to a new district pursuant to the voluntary transfer provisions, the sending district shall immediately upon request of the receiving district transfer the student's records to the receiving district.

14 Del. C. 1953, § 603; 52 Del. Laws, c. 134, § 1; 53 Del. Laws, c. 95; 53 Del. Laws, c. 142, § 3; 53 Del. Laws, c. 433; 57 Del. Laws, c. 113; 60 Del. Laws, c. 486, § 2; 61 Del. Laws, c. 32, § 6; 61 Del. Laws, c. 260, §§ 5, 6; 71 Del. Laws, c. 180, § 33; 78 Del. Laws, c. 5, § 5.;



§ 604. Special programs

(a) If any pupil is counted in the preschool, intensive or complex unit and attends school in a program operated by a district other than that in which the pupil resides, by an agency of the Department of Education or is in an approved private placement pursuant to § 3124 of this title, the receiving district or the Department of Education shall collect a tuition charge for the nonresident pupil, provided approval for attendance has been granted by the sending district. Such tuition charge shall be paid by the school board of the reorganized school district in which the pupil is a resident from the proceeds of a local tax levied for this specific purpose, except that in the case of a district assigned by the Department with the approval of the State Board of Education to administer a school or program for children with disabilities, or special programs approved by the Department of Education for persons without disabilities such as programs for bilingual students or programs for pregnant students, the district so assigned shall be both the sending and receiving district in regard to that school or program and is authorized to collect tuition charges accordingly.

(b) In determining the tuition to be charged for a pupil counted in the preschool, intensive or complex units or for a person without disabilities attending approved special programs, such as bilingual programs or programs for pregnant students operated by a district other than that in which the student resides or by an agency of the State Department of Education, the receiving district or the State Department of Education shall compute the tuition by adding such receiving district's share of educational related expenses as allowed by the Department of Education regulations. The sum so obtained shall be divided by the total number of pupils in the special program as of September 30 of the current school year. The resulting figure shall represent the amount of the "tuition charge" per pupil.

(c) In determining the tuition charged to the sending district in the case of private placement for children with disabilities, tuition will be defined as in § 3124 of this title and the sending district will be charged 30 percent of the total tuition cost. The remaining 70 percent will be covered through funding provided by the State Department of Education from the annual appropriation for this purpose.

(d) Section 602(c)-(e) of this title shall apply to this section.

14 Del. C. 1953, § 604; 53 Del. Laws, c. 142, § 4; 57 Del. Laws, c. 113; 57 Del. Laws, c. 206, § 4; 62 Del. Laws, c. 191, § 1; 68 Del. Laws, c. 84, § 219; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 34-36; 72 Del. Laws, 1st Sp. Sess., c. 257, § 1; 72 Del. Laws, c. 395, §§ 373, 376, 377; 73 Del. Laws, c. 312, §§ 301, 302; 73 Del. Laws, c. 321, §§ 6, 7; 78 Del. Laws, c. 5, §§ 6-10.;



§ 605. Inmates of children's homes or institutions

(a) The school board of any reorganized school district in which there is located any orphans' home, home for the friendless, children's home, other institutions for the care of orphans or other children or any institution to which children are assigned by any court for any reason, may at the discretion of such board permit any children who are inmates of such homes or institutions but not legal residents in such district to attend the public schools in said district; and the district of residence shall be liable for the tuition of such pupils.

(b) If a charge is made by any reorganized school district for tuition for the inmates of any homes or institutions who are in attendance in such district's schools, the officers of the homes or institutions shall submit to the school board a sworn statement setting forth the names, ages and school district liable for tuition of all children who desire to attend public schools in the district, and who are inmates thereof as of September 30 of each year, together with a blank acknowledging or disclaiming residence signed by the secretary of the reorganized school district in which the home or institution declares the legal residence of the children to be. If the sending district does not return the said blank with an acknowledgment or disclaimer within 30 days from the time it was mailed, the Secretary of Education shall withhold from Division III entitlement the tuition for such inmates from the district of residence upon receipt of a sworn statement setting forth the names, ages, tuition charges and district of legal residence, such sworn statement to be furnished by the receiving district.

14 Del. C. 1953, § 605; 58 Del. Laws, c. 33; 71 Del. Laws, c. 180, § 37.;



§ 606. Out-of-state students

A child with a disability who is a resident of a state or country other than Delaware or the United States of America may be accepted, at the discretion of the receiving district, to attend a Delaware school under the following restrictions:

(1) Children with disabilities, only, as defined in § 3101 of this title, or for whom units are specified in § 1703 of this title, may be accepted for admission to a district to receive special education and related services after the receipt of certification from the Secretary of Education that provisions have been made for all eligible state students;

(2) Full tuition costs as determined annually by the Secretary of Education shall be paid in advance by semester by the out-of-state or out-of-country school district, state or national agency or parent. The tuition cost shall reflect all state, local district and federal expenditures for the education of children with disabilities counted in preschool, intensive or complex units, excluding pupil transportation costs which shall not be the responsibility of the receiving Delaware school district or the State. State costs shall be reimbursed to the General Fund of the State and local district costs shall be retained by the receiving district.

60 Del. Laws, c. 212, § 1; 71 Del. Laws, c. 180, § 37; 78 Del. Laws, c. 5, §§ 11-13.;



§ 607. Children of district employees who reside out-of-state

(a) Out-of-State children whose parent or legal guardian is employed on a full-time basis by any reorganized school district may attend school in the district where the parent or guardian is employed during the period of the parent or guardian's employment upon written approval of the receiving district and payment of tuition if charged by the district. Such children may not be included in the annual unit count for state funding purposes.

(b) Tuition charges, if imposed, shall be computed and certified by the Secretary of Education in accordance with § 602(b) and (c) of this title.

70 Del. Laws, c. 118, § 320; 71 Del. Laws, c. 180, § 37.;



§ 608. Applicability of chapter

The provisions of this chapter shall not apply to any transfers, re-assignments, or enrollment changes made with respect to any student under the provisions of Chapter 4 of this title, nor to any transfers, re-assignments, or enrollment changes made with respect to any vocational-technical centers or schools established pursuant to § 205 of this title.

70 Del. Laws, c. 180, § 2.;






CHAPTER 7. LAWFUL AUTHORITY OF TEACHERS OVER PUPILS

§ 701. Authority of teachers and administrators to control the disruptive behavior of students [Effective until July 1, 2014]

(a) "Disruptive behavior" includes conduct that is so unruly, disruptive or abusive that it seriously interferes with a school teacher's or school administrator's ability to communicate with the students in a classroom, with a student's ability to learn, or with the operation of a school or a school-sponsored activity.

(b) While a student is entrusted in their care or supervision, public school teachers and administrators have the same authority to control the behavior of the student and to discipline or punish the student as a parent, custodian, guardian or other person similarly responsible for the care and supervision of the student except as provided in § 702 of this title. The authority includes removing a student from a classroom or school-sponsored activity.

(c) When a teacher removes a student from a classroom or school-sponsored activity in an effort to control the student's disruptive behavior, an on-site school administrator may, upon a written showing of good cause, override the teacher's decision to remove the student from the classroom or school-sponsored activity. Before overriding a teacher's decision, the administrator shall strongly presume that the teacher's decision to remove the student was reasonable and necessary under the circumstances.

(d) When a student is removed from a classroom or school-sponsored activity or is disciplined or punished pursuant to this section, the principal or the principal's designee shall afford the student appropriate due process as required by the federal and State constitutions.

(e) When a student is removed from a classroom or school-sponsored activity, the principal or the principal's designee and the removing teacher shall determine if and when a student may be readmitted to the classroom or school-sponsored activity. If the teacher and principal or principal's designee cannot agree, the superintendent or the superintendent's designee shall make the determination.

(f) When a teacher or school administrator removes a student from a classroom or school-sponsored activity or disciplines or punishes a student, a rebuttable presumption exists that the teacher or administrator acted reasonably, in good faith, and in accordance with State or local board of education policy. The burden of overcoming the presumption shall be upon the student.

(g) Each local board of education shall establish, adopt, publish and distribute to students in the district and their parents or guardians policy or standards that:

(1) Specify the general circumstances under which a student may be removed from a classroom or school-sponsored activity, consistent with a teacher's ultimate authority to determine disruptive behavior and to remove a student from a classroom or school-sponsored activity; and

(2) Further define and/or provide examples of "disruptive behavior" set forth in subsection (a) of this section.

(h) A district shall not establish or adopt a policy or standards that prohibit the removal of a student from a classroom or school-sponsored activity.

(i) No teacher who purports to have acted pursuant to the teacher's rights established by this chapter shall be found liable for civil damages arising from that action unless that teacher's conduct shocks the conscience.

14 Del. C. 1953, § 701; 57 Del. Laws, c. 383; 60 Del. Laws, c. 662, § 1; 72 Del. Laws, c. 236, § 1; 73 Del. Laws, c. 75, § 1; 74 Del. Laws, c. 17, §§ 1-3; 75 Del. Laws, c. 158, § 1.;



§ 701. Authority of teachers and administrators to control the disruptive behavior of students [Effective July 1, 2014]

(a) "Disruptive behavior" includes conduct that is so unruly, disruptive or abusive that it seriously interferes with a school teacher's or school administrator's ability to communicate with the students in a classroom, with a student's ability to learn, or with the operation of a school or a school-sponsored activity.

(b) While a student is entrusted in their care or supervision, public school teachers and administrators have the same authority to control the behavior of the student and to discipline or punish the student as a parent, custodian, guardian or other person similarly responsible for the care and supervision of the student except as provided in § 702 of this title. The authority includes removing a student from a classroom or school-sponsored activity.

(c) When a teacher removes a student from a classroom or school-sponsored activity in an effort to control the student's disruptive behavior, an on-site school administrator may, upon a written showing of good cause, override the teacher's decision to remove the student from the classroom or school-sponsored activity. Before overriding a teacher's decision, the administrator shall strongly presume that the teacher's decision to remove the student was reasonable and necessary under the circumstances.

(d) When a student is removed from a classroom or school-sponsored activity or is disciplined or punished pursuant to this section, the principal or the principal's designee shall afford the student appropriate due process as required by the federal and State constitutions.

(e) When a student is removed from a classroom or school-sponsored activity, the principal or the principal's designee and the removing teacher shall determine if and when a student may be readmitted to the classroom or school-sponsored activity. If the teacher and principal or principal's designee cannot agree, the superintendent or the superintendent's designee shall make the determination.

(f) When a teacher or school administrator removes a student from a classroom or school-sponsored activity or disciplines or punishes a student, a rebuttable presumption exists that the teacher or administrator acted reasonably, in good faith, and in accordance with State or local board of education policy. The burden of overcoming the presumption shall be upon the student.

(g) Each local board of education shall establish, adopt, publish and distribute to students in the district and their parents or guardians policy or standards that:

(1) Specify the general circumstances under which a student may be removed from a classroom or school-sponsored activity, consistent with a teacher's ultimate authority to determine disruptive behavior and to remove a student from a classroom or school-sponsored activity; and

(2) Further define and/or provide examples of "disruptive behavior" set forth in subsection (a) of this section.

(h) A district shall not establish or adopt a policy or standards that prohibit the removal of a student from a classroom or school-sponsored activity.

(i) No teacher who purports to have acted pursuant to the teacher's rights established by this chapter shall be found liable for civil damages arising from that action unless that teacher's conduct shocks the conscience.

14 Del. C. 1953, § 701; 57 Del. Laws, c. 383; 60 Del. Laws, c. 662, § 1; 72 Del. Laws, c. 236, § 1; 73 Del. Laws, c. 75, § 1; 74 Del. Laws, c. 17, §§ 1-3; 75 Del. Laws, c. 158, § 1.;



§ 702. Corporal punishment [Effective until July 1, 2014]

(a) "Corporal punishment" means the intentional infliction of physical pain which is used as a means of discipline. "Corporal punishment" includes, but is not limited to, paddling and slapping, when used as a means of discipline.

(b) No public school teacher, administrator, official employee or agent of the School Board may subject a student enrolled in the school district to corporal punishment.

(c) Subsection (b) of this section does not prohibit a public school teacher, administrator, official employee or agent of a school board from:

(1) Using reasonable and necessary force to quell a disturbance or prevent an act that threatens physical injury to any person;

(2) Using reasonable and necessary force to obtain possession of a weapon, or other dangerous object within a pupil's control;

(3) Using reasonable and necessary force for the purpose of self-defense or the defense of others under §§ 464 and 465 of Title 11;

(4) Using reasonable and necessary force for the protection of property under § 466 of Title 11;

(5) Using reasonable and necessary force to prevent a pupil from inflicting harm on that pupil's own self;

(6) Using reasonable and necessary force to protect the safety of others; or

(7) Using incidental, minor or reasonable physical contact designed to maintain order and control.

(d) In determining whether or not a person was acting within the exceptions in subsection (c) of this section, deference shall be given to reasonable, good faith judgments made by the teacher, administrator, official employee or agent.

(e) Nothing in this section shall prohibit, permit or otherwise affect any action taken by the teacher, administrator, official employee or agent of the School Board with regard to a person who is not a pupil enrolled in the school district.

74 Del. Laws, c. 17, § 4; 70 Del. Laws, c. 186, § 1.;



§ 702. Corporal punishment [Effective July 1, 2014]

(a) "Corporal punishment" means the intentional infliction of physical pain which is used as a means of discipline. "Corporal punishment" includes, but is not limited to, paddling and slapping, when used as a means of discipline.

(b) No public school teacher, administrator, official employee or agent of the School Board may subject a student enrolled in the school district to corporal punishment.

(c) Subsection (b) of this section does not prohibit a public school teacher, administrator, official employee or agent of a school board from:

(1) Using reasonable and necessary force to quell a disturbance or prevent an act that threatens physical injury to any person;

(2) Using reasonable and necessary force to obtain possession of a weapon, or other dangerous object within a pupil's control;

(3) Using reasonable and necessary force for the purpose of self-defense or the defense of others under §§ 464 and 465 of Title 11;

(4) Using reasonable and necessary force for the protection of property under § 466 of Title 11;

(5) Using reasonable and necessary force to prevent a pupil from inflicting harm on that pupil's own self;

(6) Using reasonable and necessary force to protect the safety of others; or

(7) Using incidental, minor or reasonable physical contact designed to maintain order and control.

(d) In determining whether or not a person was acting within the exceptions in subsection (c) of this section, deference shall be given to reasonable, good faith judgments made by the teacher, administrator, official employee or agent.

(e) Nothing in this section shall prohibit, permit or otherwise affect any action taken by the teacher, administrator, official employee or agent of the School Board with regard to a person who is not a pupil enrolled in the school district.

74 Del. Laws, c. 17, § 4; 70 Del. Laws, c. 186, § 1.;






CHAPTER 8. SCHOOL SHARED DECISION-MAKING

§ 801. Definitions

As used in this chapter,

(1) "School community" shall mean a community comprised of the stakeholders responsible for providing and structuring a child's education; specifically, the board of education at the district level, certified and noncertified school employees, parents, community members and, as appropriate, students.

(2) "Shared decision-making" shall mean an inclusive, representative decision-making process in which members of the school community at the school and district levels participate as equals. Shared decision-making may occur at all levels of a school system.

(3) "Structured conversations and activities" shall mean ongoing opportunities for representatives of the entire school community, as defined herein, to collectively and collaboratively explore and become knowledgeable about the processes, systems and governance structures commonly associated with shared decision-making; to identify the skills, knowledge and attitudes which promote successful shared decision-making; to review the research related to the successes and shortcomings of shared decision-making in educational settings; and to determine the readiness and commitment of the various groups within the school community to proceed with shared decision-making as a means to achieve the goal of improved teaching and student learning and improved school safety and discipline. The use of professional facilitators to conduct such conversations is advisable and the Department of Education and local districts shall collaborate with other educational stakeholder groups to make such facilitators available at reasonable costs to districts and schools for such purposes.

70 Del. Laws, c. 457, § 1; 71 Del. Laws, c. 180, § 38.;



§ 802. Shared decision-making at the school district level

(a) Each board of education shall initiate with other representatives of the school community initial structured conversations and activities concerning the utilization of shared decision-making by April 1, 1998, using such funds as are appropriated for this specific purpose in the annual appropriations act and as specified under § 807(a) of this title.

(b) The local board of education shall facilitate the selection of a district shared decision-making advisory committee ("District Advisory Committee") through an inclusive process that reflects the diversity within the school community.

Representatives of employee groups recognized under Chapter 40 of this title shall be selected by the relevant exclusive representative in a manner of the exclusive representative's choosing. Employees not organized under Chapter 40 of this title shall select their representatives from the membership of their employee groups. For student (where appropriate), parent and community groups, the local board of education shall coordinate the selection of representatives with organizations for each of these groups where they exist.

(c) The structured conversations and activities of the District Advisory Committee shall result in a Report and Recommendation to the local board, through a decision-making process it developed to produce as much agreement as practicable, that:

(1) They wish to pursue shared decision-making further by developing a district transition plan to implement shared decision-making as a means of pursuing school improvement in the district, identifying the process they recommend for establishing a district transition plan, and determining the composition and roles and responsibilities of the "District Transition Team" to develop the district transition plan; or

(2) They recommend that the district not explore shared decision-making further.

(d) Each representative of a stakeholder group who participates in the structured conversations and activities of the District Advisory Committee pursuant to subsection (b) of this section shall sign the Report and Recommendation pursuant to subsection (c) of this section. Each such representative shall also indicate that they have made a good faith effort to communicate with their stakeholder group so as to ensure that the views of the membership of their stakeholder group were reflected in the Report and Recommendation.

(e) If the school community agrees to pursue shared decision-making further, the school board shall, after due consideration of the Report and Recommendation of the District Advisory Committee, officially vote to endorse the concept of shared decision-making, the process for establishing a district transition plan, the composition of the District Transition Team (whose membership shall be selected in accordance with the procedures set forth in subsection (b) of this section); and the roles and responsibilities delegated to the District Transition Team. If the board has concerns with a recommendation by the District Advisory Committee, it shall remand that recommendation to the District Advisory Committee for its proposed resolution of the concerns. The resolution shall be presented to and endorsed by the board before the board applies for a district transition planning grant.

(f) The Department of Education shall provide local school boards with assistance, guidance and strategies to initiate and plan the implementation of these structured conversations and activities.

70 Del. Laws, c. 457, § 1; 71 Del. Laws, c. 180, § 38.;



§ 803. District transition plans and grants

(a) After the local board has endorsed the district transition planning process pursuant to § 802(e) of this title, the board shall initiate the district transition plan by applying for a transition planning grant as authorized in the annual state appropriations act or through the Department of Education's allocation of federal funds.

(b) The Department of Education with the approval of the State Board of Education shall adopt guidelines for the approval of district transition grants, based upon the recommendations of a State Board advisory committee comprised of representatives of the school community, and shall promulgate such guidelines by January 1, 1997, so that districts may consider them during their activities pursuant to § 802 of this title and this section. The guidelines shall require, but not be limited to specifying, that the district demonstrate that the district has:

(1) Conducted structured conversations and activities to make the transition to shared decision-making as evidenced by local board action and the Report and Recommendation of the District Advisory Committee signed by representatives of school community as specified in § 802(d) of this title;

(2) Established a District Transition Team;

(3) Established a working procedure for the District Transition Team to reach decisions and resolve conflicts;

(4) Validated significant support from members of the school community;

(5) Established plans for communicating the results of the district transition plan to the broader school community for information and critical review;

(6) Specified within its district transition plan its policy for supporting such activities from its local budget, including the school improvement planning process set forth in § 806 of this title, and specifically identified funds to be made available to school committees for their use, such as funds for professional development and classroom materials; and

(7) Described how the various stakeholder groups will formally express their opinion regarding the district transition plan prior to its adoption by the local board of education.

(c) The Department of Education shall provide local school boards and District Transition Teams with assistance, guidance and strategies to initiate, develop and formally adopt their district transition plans.

(d) The local board of education, following public review and comments, shall be responsible for the final form and formal adoption of the district transition plan.

(e) A local board's decision not to adopt a District Transition Plan for shared-decision-making shall not limit the authority of a school principal who demonstrates significant faculty support to submit a waiver request to the local board pursuant to a provision of this title or to develop a school improvement plan; provided, however, that this subsection shall not deprive the local board of its authority to disapprove a waiver request or a school improvement plan pursuant to its authority under § 1049 of this title.

70 Del. Laws, c. 457, § 1; 71 Del. Laws, c. 180, §§ 38-40.;



§ 804. Shared decision-making at the school level

(a) Any school in a school district which has adopted a district transition plan as specified in § 803(d) of this title shall establish a school-level shared decision-making advisory committee ("School Advisory Committee"). Such school may also submit a written request to the Department of Education, via its local board of education, in order to receive funds to conduct structured conversations and activities among the school community to decide whether or not to apply to the Department of Education for a school-level shared decision-making transition grant as specified in § 807(d) of this title and as provided for in the annual appropriations act.

(b) The principal shall facilitate the selection of representatives on the School Advisory Committee through an inclusive process as established in the District Transition Plan that has the goal of ensuring a fair selection process for the representatives of constituencies within the school community such as parents, community members, teachers, administrators, other employees and students (where appropriate) which reflects the diversity within the school community. Such process shall ensure that the members of the various constituencies select their respective representatives.

(c) The structured conversations and activities, as defined in this title, shall result in a decision, accompanied by an explanatory report and recommendation, by the School Advisory Committee, through a process it developed to produce as much agreement as practicable, that:

(1) They wish to pursue share decision-making further by developing a school transition plan to implement shared decision-making for educational improvement in the school; or

(2) They choose not to explore shared decision-making further.

(d) If the School Advisory Committee decides to proceed with shared decision-making, the structured conversations and activities shall result in the development of a process to establish a school transition plan, to determine the composition of the "School Transition Team" and to develop the roles and responsibilities delegated to the School Transition Team. The School Transition Team representatives shall be selected through the same process established by subsection (b) of this section for their respective constituency groups. The decision as to these issues shall be reflected in the Report and Recommendation pursuant to subsection (c) of this section or in a supplemental Report and Recommendation, signed in accordance with subsection (e) of this section.

(e) Each representative of a stakeholder group who participates in the structured conversation and activities of the School Advisory Committee pursuant to subsection (b) of this section shall sign the Report and Recommendation pursuant to subsection (c) of this section and any supplemental Report and Recommendation pursuant to subsection (d) of this section. Each such representative shall also indicate that the representative has made a good faith effort to communicate with the representative's stakeholder group so as to ensure that the views of the membership of the representative's stakeholder group were reflected in the Report and Recommendation.

(f) The Department of Education and the relevant local district administration shall provide schools with assistance, guidance and strategies to initiate and plan the implementation of these structured conversations and activities.

70 Del. Laws, c. 457, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 38, 41.;



§ 805. School transition plans and grants

(a) A school community which chooses to begin transition to shared decision-making, as defined herein, may apply to the Department of Education via the local board of education for a school transition grant. The State shall provide funding for such grants as authorized in § 807(d) and (e) of this title.

(b) The Department of Education with the approval of the State Board of Education shall adopt guidelines for the approval of school transition grants, based upon the recommendations of an advisory committee comprised of representatives of the school community, and promulgate such guidelines by January 1, 1997. The guidelines shall require, but not be limited to, specifying that the school demonstrates that the school has:

(1) Conducted structured conversations and activities and has agreed to make the transition to shared decision-making as evidenced by the Report and Recommendation signed by representatives of the School Advisory Committee as specified in § 804(c)-(e) of this title;

(2) Established a School Transition Team;

(3) Established a working procedure for the School Transition Team to reach decisions and resolve conflicts;

(4) Validated significant support from members of the school community;

(5) Committed to develop a school improvement plan including comprehensive school improvement goals tied to state and local academic performance standards and strategies to achieve these goals and including staff development for building the necessary capacities and skills to successfully implement shared decision-making and improve parental involvement;

(6) Established plans for communicating the results of the school improvement plan to the broader school community for information and critical review; and

(7) Described how the various stakeholder groups will formally express their opinion regarding the school transition plan prior to its adoption by the local board of education.

(c) The Department of Education and the relevant local district administration shall provide school transition teams with assistance, guidance and strategies to initiate, develop and formally adopt their transition plans.

(d) The local board of education, following public review and comments, shall adopt the school transition plan unless evidence demonstrates that the school's transition plan is inconsistent with specific provisions of the adopted district transition plan and such disapproval shall extend only to such inconsistent provisions of the school transition plan.

70 Del. Laws, c. 457, § 1; 71 Del. Laws, c. 180, §§ 38, 42.;



§ 806. School improvement plans

(a) A school, which has an approved shared decision-making transition plan as specified in § 805 of this title, may apply to the Department of Education for a school improvement implementation grant. Such grants shall be awarded at the beginning of the fiscal year. A school with an approved application shall be eligible for such grant for the following 3 years as provided in the annual appropriations act. Subsequent applications may be made only after the review and evaluation of the school improvement plan required by § 808 of this title is completed and the results of such are included in the school's application. The Department of Education with the approval of the State Board of Education shall adopt guidelines for the approval of school improvements grants to be awarded beginning Fiscal Year 1999, based upon the recommendations of an advisory committee comprised of representatives of the school community, and promulgate such guidelines by January 1, 1998. The guidelines shall require that the school demonstrate that its school improvement plan has the following components:

(1) Comprehensive school improvement goals tied to state and local academic performance standards and strategies to achieve these and other goals identified by the school, including staff development and parental involvement;

(2) A description of the rationale for the proposed governance structure, stating how and why the governance process should improve decision-making and support continuous improvement in teaching and student learning;

(3) Review by the broader school community with agreement that the school improvement plan is consistent with the school district plan and evidence that the local board of education has formally adopted the school's improvement plan;

(4) A proposed budget that explains the use of resources allocated to the school to support strategies for achieving the school improvement goals;

(5) The structural changes or procedures for providing the necessary time and skill-building to support shared decision-making and continuous improvement in teaching and student learning;

(6) The assessment and evaluation process that the school will use to measure its progress toward achieving its stated goals;

(7) A proposed timeline for phasing-in its school improvement plan; and

(8) A proposed budget for the use of the school improvement grant.

(b) Without limiting the local board's authority to determine district policy pursuant to § 1049 of this title or to disapprove plans to the extent they are inconsistent with the district transition plan, each school committee may propose in its school improvement plan, policies or suggestions relating to subjects, including but not limited to: Curricular, instructional and assessment strategies to be used at the school; assignment of staff within the school; assignments of students to classes; the school's calendar; staff development; classroom materials; parental involvement; the need for extra learning time for students through longer days and years and Saturday sessions; the needs of at-risk students; discipline and school climate; teacher orientation and mentoring; and proposed waivers of regulations and district policies.

70 Del. Laws, c. 457, § 1; 71 Del. Laws, c. 180, § 43.;



§ 807. District and school grants supporting shared decision-making

(a) The amount of appropriations to fund the grants specified in this chapter shall be as determined by the annual Appropriations Act. The Department may allocate available federal funds to fund the grants specified in this chapter. School districts and schools shall not be required to provide a local match to these funds but shall be required in the process established by § 803 of this title to consider and incorporate in their district transition plan the appropriate level of local budget support for such purposes.

(b) Each school district shall be entitled to receive a grant to conduct structured conversations and activities and to design a shared decision-making transition plan. This grant may be used over a period set forth in the annual Appropriations Act. Upon written request to the Department of Education on or before April 1, 1998, a district may use and be awarded up to one third of its grant to conduct its required structured conversations and activities.

(c) Districts meeting the requirements for approval of a transition grant as specified by § 803(a) and (b) of this title and the guidelines developed by the Department of Education with the approval of the State Board of Education for such grants may be awarded the balance of their grants for development of a district transition plan; provided, that no such funding shall be available for award after June 30, 1998, and that any application for such funding shall be made to the Department on or before May 1, 1998.

(d) Each school in a district which has adopted a district transition plan for shared decision-making, as specified in § 803(d) of this title, shall be entitled to receive a grant to conduct structured conversations and activities and to develop a school transition plan which incorporates shared decision-making. The amount of such grants shall be established in the annual Appropriations Act or by allocation of available federal funds. Such grants shall be made available starting July 1, 1997, and shall not be available for award after June 30, 2000. Any application for such a grant shall be made on or before May 1, 2000. The grants awarded may be used over a period set forth in such act or determined by the Department in the case of federal funds. The local boards of such schools shall not reduce the funds otherwise allocated to such schools as a result of such grants or otherwise use such grants to supplant local board expenditures. A school may use and be awarded up to one third of its grant to conduct structured conversations and activities.

(e) Schools meeting the requirements for approval of a transition grant as specified by § 805(a) and (b) of this title and the guidelines developed by the Department of Education with the approval of the State Board of Education for such grants may, if they comply with the deadline set forth in subsection (d) of this section, be awarded the balance of their grants for development of the school's transition plan.

(f) Upon the adoption of its school transition plan by the local board of education and upon its subsequent approval every 3 years pursuant to § 808 of this title, a school shall be eligible to be awarded annually a school improvement grant to implement its school improvement plan through the application process set forth in § 806(a) of this title. The amount and duration of such grants shall be established by the annual Appropriations Act. The local boards of such schools shall not reduce the funds otherwise allocated to such schools as a result of such grants or otherwise use such grants to supplant local board expenditures.

(g) School committees for school discipline and climate, formed pursuant to Chapter 16 of this title, shall be authorized to continue to receive incentive grants, as provided in Chapter 16 of this title and authorized in the annual state Appropriations Act, until such time as a school transition plan, as defined in § 806 of this title, specifies an alternative governance structure to assume the authority and responsibilities specified in Chapter 16 of this title. Such school improvement plan shall be presented to the Department of Education as evidence upon application for such incentive grants.

70 Del. Laws, c. 457, § 1; 71 Del. Laws, c. 180, § 44.;



§ 808. Review of district and school plans

District transition plans and school improvement plans shall be reviewed and evaluated at least every 3 years or more frequently upon a schedule specified within the school's or district's plan to measure continuous progress in achieving the goals specified in the plan. Such review and evaluation shall include the school community. The results of such review and evaluation will be reported in the annual school district and school profiles as specified in this title.

70 Del. Laws, c. 457, § 1.;






CHAPTER 10. REORGANIZATION OF SCHOOL DISTRICTS

Subchapter I Reorganization

§ 1001. Purpose

(a) The purpose of this subchapter is to continue the statewide process of reorganization of school districts begun under the School District Reorganization Act of 1968; to preserve the historic concept of semiautonomous locally controlled school districts throughout the State; to provide a procedure for the effective and orderly reorganization of certain existing school districts in Delaware; and to provide a framework of a governance system for such reorganized districts.

(b) It is the further purpose and intent of the General Assembly to establish policy, procedures, standards and criteria under which the State Board of Education is authorized to determine and establish an appropriate reorganized school district or school districts and to implement the reorganization thereof. Any plan or rules and regulations duly adopted in accordance with this subchapter and § 1028(k) of this title by the State Board of Education for its implementation of such a plan shall be binding upon the parties involved in accordance with § 122(a) of this title.

14 Del. C. 1953, § 1001; 56 Del. Laws, c. 292, § 6; 61 Del. Laws, c. 210, § 1; 62 Del. Laws, c. 351, § 1.;



§ 1002. Definitions

Unless otherwise defined in this chapter:

(1) "Component former school board" means the board of education of any component former school district or component school district.

(2) "Component former school district" or "component school district" means a school district, as constituted on July 1, 1977, which comprises in whole or in part a reorganized school district on or after July 1, 1978.

(3) "Reorganized school district" or "newly reorganized school district" means a school district which is constituted and established in accordance with this chapter, provided that "reorganized school district" or "newly reorganized school district", for the purposes of this subchapter and § 1028(k) of this title, shall not include any district specifically created to administer a system of vocational and/or technical education.

(4) "School board" means the board of education of a reorganized school district consisting of members duly elected or appointed in accordance with this chapter.

(5) "School district" means a clearly defined geographic subdivision of the State organized for the purpose of administering public education in that area provided that "school district" shall not, for the purposes of this subchapter and § 1028(k) of this title, include any district specifically created to administer a system of vocational and/or technical education.

14 Del. C. 1953, § 1002; 56 Del. Laws, c. 292, § 6; 61 Del. Laws, c. 210, § 1; 62 Del. Laws, c. 351, § 4.;



§ 1003. Criteria

The State Board of Education is hereby authorized and empowered to reorganize school districts pursuant to this chapter. Any such reorganization shall meet at least the following criteria:

(1) Provide a complete instructional program for grades 1 through 12 except as may be provided for vocational and/or technical education;

(2) Be composed of whole component school districts or parts of component school districts or any combination of whole and parts of component school districts without regard to any specific provisions of this chapter which would otherwise require the preservation of the boundaries of any component school district.

14 Del. C. 1953, § 1003; 56 Del. Laws, c. 292, § 6; 61 Del. Laws, c. 210, § 1.;



§ 1004. Implementation; date of reorganization

Whenever any school district is reorganized either by consolidation of whole or parts of whole districts into a new district or districts or by division of a district or by a combination of consolidation and division of districts, the State Board of Education shall set the date upon which the implementation of the reorganized district or districts shall occur, after which date the reorganized district or districts shall be organized and administered according to this title and the school board of the former school district shall be dissolved.

14 Del. C. 1953, § 1004; 56 Del. Laws, c. 292, § 6; 57 Del. Laws, c. 56, § 1; 61 Del. Laws, c. 210, § 1; 62 Del. Laws, c. 351, § 5.;



§ 1005. Employee's right to fair dismissal; seniority

Nothing in this chapter shall be deemed to alter or affect in any way either Chapter 14 of this title or the right to terminate the employment of any school employee to whom Chapter 14 of this title does not apply, for cause or for any other reasons not inconsistent with the purpose of this section, except that, for purposes of § 1403 of this title, a teacher as defined in § 1401 of this title who is and has been continuously employed among a district created by a division under § 1028(k) of this title, the district divided under § 1028(k) of this title and 1 of its component former school districts shall be deemed to have been continuously employed by the new district to which that teacher has been assigned for the entire term of that teacher's continuous employment in the several school districts.

14 Del. C. 1953, § 1005; 56 Del. Laws, c. 292, § 6; 61 Del. Laws, c. 210, § 1; 62 Del. Laws, c. 351, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1006. Deployment of school employees in each reorganized school district

(a) The State Board of Education shall devise a fair and equitable procedure for the deployment of school employees among and within the districts reorganized pursuant to this subchapter and § 1028(k) of this title which will be consistent with the criteria for reorganization set out in § 1003 of this title.

(b) Any school district which is eligible for division pursuant to § 1028(k) of this title shall include in every employment contract into which it enters after July 8, 1980, a statement providing that the contract shall not be binding on any district created by such division.

14 Del. C. 1953, § 1008; 56 Del. Laws, c. 292, § 6; 61 Del. Laws, c. 210, § 1; 62 Del. Laws, c. 351, § 7.;



§ 1007. Interim boards; membership; authority

(a) When a reorganized school district, excluding a vocational-technical school district, is divided pursuant to this subchapter and § 1028(k) of this title, there shall be an interim board of education for each district being created. The interim board of education shall have 7 members, one of whom resides in each nominating district. Each member of the board of education of the district being divided shall become a member of the interim board of the district being created and from the nominating district in which that member resides, provided that the member's term on the interim board shall terminate on the date on which that member's term on the board of education of the district being divided terminates. Any person who succeeds a member of the board of the district being divided shall also succeed that person as a member of the interim board. Except with regard to persons appointed to fill vacancies, the remainder of the members of the interim board of education shall be chosen by election pursuant to the following procedure:

(1) Candidates for the interim board of education shall be nominated in accordance with § 1075 of this title except that a nominee must be a resident of the nominating district that nominee will represent;

(2) A nominating petition in support of any nominee may be signed by any resident of the school district qualified to vote in the election proposed;

(3) Election of members of the interim board shall be at large in the geographic area encompassed by the school district being created, provided that no person may vote for more than 1 person who resides in each nominating district;

(4) The election shall be conducted in accordance with subchapter IV of this chapter; provided, however, that:

a. The election shall be held within 130 days of the approval by the State Board of Education of the plan for division of the district pursuant to § 1028(k) of this title on a date chosen by the department of elections of the county in which the district is located after consultation with the State Board of Education or its designee; provided, however, that it shall not be held in November or December;

b. The election shall be conducted by the department of elections of the county in which the district is located. The cost of the election shall be borne by the school district being divided;

c. In the case of a tie between nominees from the same nominating district, the member shall be chosen by a run-off election to be held within 30 days.

(b) Not later than 10 calendar days after the election of the members of an interim board, the President of the State Board of Education or the President's designee shall meet the new board and swear in the members and shall on the same occasion instruct the board immediately to organize according to this chapter.

(c) Each new board so organized shall serve as an interim board of education for the reorganized district until the date set by the State Board of Education for the establishment of the new school district according to § 1004 of this title.

(d) Each interim board shall have all of the authority of a board of education as set forth in this title for the sole purpose of planning and preparing for the establishment of a reorganized school district to be established on the date set by the State Board of Education. The authority herein granted to each interim board may include but is not limited to the authority to set tax rates in accordance with this title, negotiate contracts, employ personnel for assignment as of the date of implementation of the new district and select a name for the reorganized school district.

(e) The interim board may employ personnel for immediate assignment to execute the policies of the interim board.

(f) All persons elected to the interim board or appointed to fill a vacancy shall be members of the interim board until it is dissolved on the date selected by the State Board of Education pursuant to § 1004 of this title for implementation of the reorganization. A vacancy on the interim board shall be filled by the remaining members of the interim board who shall appoint a person who resides in the nominating district in which that person's predecessor resided.

(g) Each interim board shall devise a budget to support its operation during the period from the date of its organization until the date set by the State Board of Education for implementation of the new district and present that budget to the State Board of Education for review and approval on a date set by the State Board of Education which shall be not more than 30 calendar days after the date that the interim board is organized. The State Board of Education shall approve or make modifications in and approve the budget not later than 10 days after it is presented by the interim board.

(h) If the district being divided or consolidated fails to contribute to the interim board the amount assessed against it, according to this section, within 10 calendar days of receipt of the statement of assessment delivered by certified mail, the interim board shall report the delinquency to the State Board of Education, which shall in turn verify the delinquency and certify its finding to the Secretary of Finance. Upon certification of the Secretary of Finance, the State Treasurer shall pay the assessed amount to the interim board from such funds as are available in the state and local district accounts for the delinquent district.

(i) Prior to the organization of the interim board, the State Board of Education shall engage in planning to effectuate the division of the school district. The board of education of the school district being divided shall, at the request of the State Board of Education, assign personnel to assist the State Board of Education.

(j) Nothing herein shall alter the procedure or timing of elections for membership on the board of education of the district being divided.

14 Del. C. 1953, § 1008; 56 Del. Laws, c. 292, § 6; 61 Del. Laws, c. 210, § 1; 62 Del. Laws, c. 351, §§ 8, 9; 70 Del. Laws, c. 186, § 1.;



§ 1008. Creation of interim boards

Repealed by 62 Del. Laws, c. 351, § 8, effective July 8, 1980.;



§ 1009. Transfer of property

During the period beginning on the date that an interim board is organized pursuant to § 1007 of this title and ending on the date set by the State Board of Education for the establishment of a new district, any school district being divided shall take the steps necessary to transfer and convey all property that, as determined by the State Board of Education, naturally belongs to the reorganized district and shall make and execute such deed or deeds of conveyance as are necessary to pass to the reorganized district the legal title to all such property, provided that the State Board of Education shall make no determination contrary to § 1028(f) of this title. For purposes of this section, the property upon which a vocational-technical center or school is located and the property constituting such vocational-technical center or school shall be deemed to belong to the vocational-technical school board in the county in which the vocational-technical center or school is located. The transfers herein required shall be concluded not later than 90 calendar days after the establishment of the new reorganized school district.

61 Del. Laws, c. 210, § 1; 62 Del. Laws, c. 351, §§ 8, 10.;



§ 1010. -1012. Property, indebtedness and obligation of component former school districts; property held by State Board at time of reorganization; federal funds

Repealed by 62 Del. Laws, c. 351, § 8, effective July 8, 1980.;






Subchapter II Reorganized School Districts

§ 1021. Types of reorganized school districts

After July 1, 1969, all school districts in this State shall be known as "reorganized school districts."

14 Del. C. 1953, § 1021; 56 Del. Laws, c. 292, § 6.;



§ 1022. Property; legal title

Any reorganized school district constituted and established under this chapter shall have, subject to the laws of this State, the power to purchase, receive, take, lease or otherwise acquire, own, hold, improve and otherwise use real or personal property, or any interest therein and to sell, convey, lease, exchange, transfer or otherwise dispose of all or any of its property or any interest therein. Legal title to property, real and personal, of a reorganized school district shall be held in the name of the reorganized school district.

14 Del. C. 1953, § 1022; 56 Del. Laws, c. 292, § 6.;



§ 1023. School year

Repealed by 72 Del. Laws, c. 6, § 2, effective February 8, 1999.;



§ 1024. Fiscal year

The fiscal year in each reorganized school district shall begin on July 1 and end on June 30 of the succeeding year.

14 Del. C. 1953, § 1024; 56 Del. Laws, c. 292, § 6.;



§ 1025. Fixing doubtful or disputed boundaries of reorganized school districts

(a) In case of doubt or controversy as to the correct location of the existing boundary or boundaries of any reorganized school district, the State Board of Education shall fix and establish the boundaries after examining the available records and after due hearing of the owners of the property that may be involved. This section applies where there is uncertainty as to the existing boundaries of a district. The power to change or alter deliberately the boundaries of a reorganized school district is governed by § 1026 of this title.

(b) The State Board of Education shall make and preserve a record of its decisions fixing the boundaries of a reorganized school district in a special book to be kept by it for that purpose and shall file a copy of such record with the Board of Assessment of the county in which the property involved is located.

(c) If the State Board of Education deems it necessary to employ technical assistance in fixing and establishing a doubtful or disputed boundary, it may pay the cost of such technical assistance out of any fund that it may have to its credit that is not specially designated for another purpose.

14 Del. C. 1953, § 1025; 56 Del. Laws, c. 292, § 6.;



§ 1026. Changing boundaries; vocational-technical school districts; City of Wilmington

(a) The State Board of Education may, in accordance with this section, change or alter the boundaries of any reorganized school district except the reorganized district of the City of Wilmington, the boundaries of which shall at all times be the same as the boundaries of the City of Wilmington.

(b) Before making changes in the boundaries of a reorganized school district, the State Board of Education shall consult with the school boards of the districts affected by the proposed change. Thereafter, the State Board of Education shall submit for approval or rejection the question of the change of boundary to the qualified voters of the district or districts affected at a special referendum to be held for that purpose, after 2 weeks' notice of the referendum and proposed change has been posted at the school or schools of the district or districts affected. The referendum shall be conducted in each district by the school board of the district. Any person who possesses the qualifications prescribed in § 1077 of this title may vote at the referendum. The question shall be determined by a majority of the total vote cast in each district affected. Each school board shall immediately certify to the State Board of Education the result of the referendum in the district.

(c) Subject to subsection (a) of this section, the State Board of Education may change or alter the boundaries of any reorganized school district without a referendum of the voters if the written consent of the owners of the real property to be transferred has been obtained and if also the school boards of the districts affected by such change or alteration have adopted resolutions favoring such change or alteration.

(d)(1) Notwithstanding the provisions of subsections (b) and (c) of this section, the State Board of Education may change or alter the boundaries of the Sussex County portions of the Milford and Woodbridge school districts if written requests for such changes or alterations are submitted by the respective school district boards of education. The proposed changes must result in the clarification of district boundaries using tax parcels registered in Sussex County as of January 1, 2008.

(2) The school boards of education in the effected districts shall conduct a public hearing on the proposed request prior to taking any formal action. The hearings shall be advertised at least once a week for 2 consecutive weeks in a newspaper published or circulated in Sussex County and the districts. Such advertising shall occur at least 20 days prior to the public hearing on the proposed boundary change or alteration.

(3) Furthermore, prior to ordering a change or alteration of a school district boundary under this subsection, the State Board shall conduct a public hearing on the request. The hearing shall be advertised at least once a week for 2 consecutive weeks in a newspaper published or circulated in each county of the State. Such advertising shall occur at least 20 days prior to the public hearing on the proposed boundary change or alteration.

(4) In its decision and order to change or alter a school district boundary under this subsection, the State Board of Education shall specify a transition plan, which will provide for the orderly reassignment of pupils affected by the boundary change. Such transition plan may permit pupils to continue their attendance at the school they attended prior to the boundary change, with tuition payments by the sending district as provided in Chapter 6 of this title, until such time as the pupils complete the grade levels offered in that school.

(5) The authority of the State Board of Education to act under the provisions of this subsection shall terminate on January 1, 2010.

(e) Notwithstanding subsection (b) of this section, the State Board of Education may change or alter the boundaries of any reorganized vocational-technical school district if the school boards of the districts affected by such change or alteration have adopted resolutions favoring such change or alteration.

14 Del. C. 1953, § 1026; 56 Del. Laws, c. 292, § 6; 68 Del. Laws, c. 260, § 1; 75 Del. Laws, c. 334, §§ 1-3; 76 Del. Laws, c. 142, § 1; 76 Del. Laws, c. 216, §§ 1-3.;



§ 1027. Consolidation of reorganized or vocational-technical school districts; referendum; qualified voters; list of taxable property; bonds of vocational-technical school districts; school boards of consolidated school districts

(a) The State Board of Education may, when in its judgment it is practicable and desirable, consolidate 2 or more reorganized school districts which are contiguous, in accordance with this section.

(b) In cases other than consolidation of reorganized vocational-technical school districts, the State Board of Education shall, by means of referendum conducted by the school board of the reorganized school districts affected, submit the question of consolidation to the voters of the reorganized school districts affected. The State Board of Education shall specify in advance the effective date of consolidation. The question of consolidation shall be determined by the majority of the total vote in each of the reorganized school districts affected, and the result shall be immediately certified to the State Board of Education in accordance with other provisions of this chapter. If approved by referendum in each of the reorganized school districts affected, the consolidated school district shall be constituted and established as of the effective date of consolidation.

(c) In the case of any consolidation of reorganized vocational-technical school districts, the State Board of Education shall, provided the school boards of the vocational-technical districts affected by such consolidation have adopted resolutions favoring such consolidation, constitute and establish such consolidated vocational-technical school district as of the effective date of consolidation.

(d) If consolidation is by referendum, the State Board of Education shall post a notice of the proposed referendum for consolidation at the school or schools in the reorganized districts affected and in at least 10 other prominent and conspicuous places in each of the reorganized districts affected at least 20 days prior to the date of the referendum. The notice of referendum shall distinctly state the following:

(1) That in case the consolidation is effected, the obligations evidenced by bonds of each of the consolidating districts shall become the common obligation of all of the residents of the consolidated district and the principal and interest on the outstanding bonds shall be paid according to the original terms as to principal and interest by means of a common tax levied uniformly throughout the consolidated district;

(2) That the rate of tax for current expenditures not including Division III in the consolidated district shall not be in excess of the highest rate that was authorized in any of the reorganized school districts to be consolidated, without a new referendum to authorize such taxation;

(3) That, in the event of consolidation, all obligations evidenced by bonds issued by the consolidated district after consolidation shall become the common obligation of the residents of the consolidated district.

(e) If consolidation is by referendum, every person qualified to vote under § 1077 of this title may vote, and §§ 1078, 1079 and 1085 of this title shall apply to such referendums.

(f) If consolidation is by referendum, the school board for the consolidated school district shall be responsible for preparing and maintaining the list of taxable property and capitations for each of the respective school districts in accordance with paragraph (d)(1) of this section, as each was constituted prior to consolidation and at the time the obligations evidenced by bonds were issued and shall continue to levy the taxes to pay for the principal and interest on the bonded indebtedness of each such school district, and the receiver of taxes and county treasurer or their successors shall deposit such tax moneys in the approved manner provided elsewhere in this title for the account of the consolidated district. The school board of the consolidated district shall keep such records and accounts as are necessary showing the receipts from such taxes and payments made on bonded indebtedness of each such school district as was constituted prior to consolidation.

(g) In the case of any consolidation of reorganized vocational-technical school districts where any of the school districts so consolidating have outstanding obligations evidenced by bonds, such obligations after consolidation shall become the common obligation of all the residents of the consolidated vocational-technical school district and the principal and interest on the bonds shall be paid according to the original terms as to principal and interest by means of a common tax levied uniformly throughout the consolidated vocational-technical school district.

(h) All property, real and personal, of the school districts consolidating shall upon consolidation become the property of, and vest by operation of law in, the consolidated school district, and all indebtedness and obligations of the districts consolidating shall become the indebtedness and obligations of the consolidated district. The rights of any bondholders shall not be impaired by reason of anything contained in this section.

(i) The school board of any school district consolidated under this section shall be created and constituted in accordance with § 1065 of this title.

(j) Any consolidated school district created under this section shall be operated and maintained as other school districts reorganized under this chapter and all laws in this State relating to school districts reorganized under this section shall apply to such consolidated school districts.

(k) This section shall apply only with respect to reorganized school districts constituted and established in accordance with this chapter and shall not be deemed to alter or affect in any way former § 1108 of this title with respect to school districts consolidating on or before June 30, 1969.

14 Del. C. 1953, § 1027; 56 Del. Laws, c. 292, § 6.;



§ 1028. Division of reorganized school districts; names; bonded indebtedness; levy of taxes without referendum; real property; personal property; school boards; school districts conducted and maintained as other reorganized school districts; applicability of section; division of school districts created by federal court orders

(a) A reorganized school district may be divided by the State Board of Education into 2 or more school districts in accordance with this section.

(b) A division, except in the case of the division of a reorganized vocational-technical school district, shall be by referendum, which referendum shall be conducted in the same manner as a referendum for the consolidation of reorganized school districts under § 1026 of this title. If division is by referendum, the question of division shall be determined by a majority of the total vote of the reorganized school district to be divided. A division of a reorganized vocational-technical school district shall be by resolution of the State Board of Education, and by resolution of the board of the reorganized vocational-technical school district affected. In the case of any division of any reorganized school district, the State Board of Education shall specify in advance the effective date of the division.

(c) One of the school districts resulting from a division shall retain the name of the reorganized school district being divided, unless otherwise specified by the State Board of Education. The school board of the reorganized school district being divided shall specify in advance and with the approval of the State Board of Education the proposed names for the school districts resulting from any division and the boundaries of the school districts so named. If division is by referendum, the proposed names and the boundaries of the school districts so named shall be distinctly stated in the notice of referendum.

(d) In the event any reorganized school district has, at the time of division, any outstanding obligations evidenced by bonds or bond obligations resulting from a division in a previous high school district, such obligations shall remain the obligations of the residents of the school district then obligated upon such bonds to pay the principal and interest when due until paid according to the original authorization with respect to principal and interest. The rights of any bondholder shall not be impaired by reason of a division of any reorganized school district. If division is by referendum, the notice of the referendum shall distinctly state the provisions of this subsection.

(e) Each school district resulting from a division of a reorganized school district shall levy taxes sufficient:

(1) To maintain the level of current expenditures including Division III as established in the divided reorganized school district; and

(2) To provide for payment of principal and interest on any bonded indebtedness as provided in this section.

Such taxes shall be levied by the school boards of the school districts resulting from any such division without a further referendum. If division is by referendum, the notice of referendum shall distinctly state the provisions of this subsection.

(f) All real property of the divided reorganized school district shall, by operation of law, become vested in the respective school district resulting from such division in which such real property is located.

(g) All personal property of the divided reorganized school district shall be apportioned between or among the school districts resulting from such division upon the basis of enrollments in such resulting school districts as of September 30, immediately preceding the division. In the event the school boards of the resulting school districts cannot agree as to such apportionment, the State Board of Education shall make the apportionment which shall be final.

(h) School boards for school districts resulting from any division under this section shall be created and constituted in accordance with § 1066 of this title.

(i) All school districts resulting from any division under this section shall be operated and maintained as other school districts reorganized under this chapter, and all laws in this State relating to school districts reorganized under this chapter generally and not inconsistent with this section shall apply to such school districts resulting from such division.

(j) This section shall apply only with respect to a division of a reorganized school district constituted and established in accordance with this chapter.

(k) During the period January 1, 1980, through August 31, 1981, the State Board of Education may divide any school district created by order of a federal court pursuant to this section; provided, however, that:

(1) The requirement of referendum included in subsection (b) of this section, the requirement of taxation of subsection (e) of this section and the statutory restriction of subsection (j) of this section shall not be applicable;

(2) The requirements of subsection (d) of this section shall be met by funds available pursuant to § 1057(b) of this title and by taxes collected by the county taxing authorities, which taxes shall be collected uniformly throughout the entire area being divided;

(3) The area being divided shall be permanently constituted as a school tax district as defined in § 1925 of this title;

(4) The rates for school taxes for current operating expenses and debt service on obligations evidenced by:

a. Bonds of the district being divided authorized prior to the division,

b. Bonds of the district being divided and

c. Bonds of any former school district located in the geographical area of the district being divided which are levied in the school tax district

shall be established and set according to § 1925 of this title;

(5) Obligations evidenced by bonds authorized prior to the division herein authorized shall be paid by the county taxing authorities from debt service taxes collected in the school tax district;

(6) Taxes collected in the school tax district for current operating expenses shall be distributed each year in a uniform manner, on a per unit basis according to units certified by the State Board of Education for the previous fiscal year, by the county taxing authorities, to the districts formed by the division;

(7) No tax funds herein authorized shall be distributed to a separate vocational-technical school district;

(8) Nothing herein or in § 1925 of this title shall prevent any school district created as a result of such a division from levying and collecting taxes for any purpose within the new district when such rates are set according to Chapter 19 of this title requiring a referendum of the qualified voters in the district;

(9) Nothing herein or in § 1925 of this title shall prevent any school district created as a result of such division from issuing bonds and levying and collecting taxes to provide funds for the payment of interest and annual payments on such bonds, in accordance with Chapter 21 of this title;

(10) Any school district created as a result of such division may each fiscal year determine and set tax rates for tuition and for minor capital improvements for the next fiscal year;

(11) A change in tax rates by a single district shall not alter the rate set in accordance with § 1925 of this title for the school tax district;

(12) The boundaries of school districts divided according to this subsection shall be established in accordance with § 1066A of this title.

(13) The boards of education of school districts resulting from the division authorized by this subsection shall be established in accordance with § 1066 of this title.

(l) If the division of a school district is carried out under subsection (k) of this section, then the following provisions shall apply:

(1) Any outstanding obligations of the school district for current operating expenses, on the effective date of the division, shall become the joint obligation of the newly created districts. Each new district shall be responsible for a portion of the total outstanding obligation; the liability of each new district shall be in the same proportion to the total liability of the district being divided as the number of units of pupils enrolled in schools located in the area encompassed by the new district was to the total number of units in the district being divided in the fiscal year preceding the division;

(2) Balances in the local current expense account of the school district, on the effective date of the division, shall be divided among the newly created districts. The amount of funds received by each such district shall be in the same proportion to the total balance as the number of units of pupils enrolled in schools located in the area encompassed by the new district was to the total number of units in the district being divided in the fiscal year preceding the division;

(3) Balances in the local tuition account of the school district, on the effective date of the division, shall be divided among the newly created districts. The amount of funds received by each such district shall be in the same proportion to the total balance as the number of units of pupils enrolled in the schools located in the area encompassed in the new district was to the total number of units in the district being divided in the fiscal year preceding the division;

(4) Balances in the local debt service account of the reorganized school district, on the effective date of the division, shall be retained in the debt service account of the school tax district. These funds shall be used to meet bond obligations which are due after the effective date of the division;

(5) Balances in the local minor capital improvement accounts of the district being divided, on the effective date of the division, shall be divided among the newly created districts. The funds shall be divided in a proportion which will best enable the funds to be used for the projects for which they were intended at the time of the division, as determined by the State Board of Education;

(6) Balances in the annual maintenance accounts of the reorganized district, on the effective date of the division, shall be divided among the newly created districts. The funds shall be divided in a proportion which will best enable the funds to be used for the maintenance for which they were intended at the time of the division, as determined by the State Board of Education.

14 Del. C. 1953, § 1028; 56 Del. Laws, c. 292, § 6; 62 Del. Laws, c. 351, §§ 2, 12; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 491, § 1.;



§ 1029. Vocational-technical school districts; school boards

(a) Vocational-technical school districts superimposed on other reorganized school districts shall be operated and maintained as other reorganized school districts under the control of the State through its Department of Education as provided in this Code.

(b) In each reorganized vocational-technical school district there shall be a vocational-technical school board which shall have the authority to administer and to supervise all the vocational-technical centers or schools of the vocational-technical school district and which shall have the authority to determine policy and adopt rules and regulations for the general administration and supervision of the vocational-technical centers or schools of the reorganized vocational-technical school district. Such administration, supervision and policy shall be conducted and formulated in accordance with Delaware law and the policies, rules and regulations of the State through its Department of Education as provided in this Code. All vocational-technical centers or schools shall come within the authority of the vocational-technical school board in the county in which they are located.

14 Del. C. 1953, § 1029; 56 Del. Laws, c. 292, § 6; 61 Del. Laws, c. 208, § 1; 71 Del. Laws, c. 180, § 45.;






Subchapter III School Boards of Reorganized School Districts

§ 1041. Definitions

As used in this subchapter:

(1) "Reorganized school district" as used in this subchapter means a school district constituted and established under this chapter whether by reorganization, consolidation or division.

(2) "School board" as used in this subchapter means the board of education of a school district which is constituted and established under this chapter whether by reorganization, consolidation or division.

(3) "School board member" as used in this subchapter means a person duly elected or appointed to a school board in accordance with the provisions for such election or appointment as provided elsewhere in this chapter.

14 Del. C. 1953, § 1041; 56 Del. Laws, c. 292, § 6.;



§ 1042. School boards to which this subchapter applies

This subchapter applies to school boards of all reorganized school districts in this State, except where otherwise provided in this subchapter.

14 Del. C. 1953, § 1042; 56 Del. Laws, c. 292, § 6.;



§ 1043. Authority

In each reorganized school district there shall be a school board which shall have the authority to administer and to supervise the free public schools of the reorganized school district and which shall have the authority to determine policy and adopt rules and regulations for the general administration and supervision of the free public schools of the reorganized school district. Such administration, supervision and policy shall be conducted and formulated in accordance with Delaware law and the policies, rules and regulations of the State.

14 Del. C. 1953, § 1043; 56 Del. Laws, c. 292, § 6; 71 Del. Laws, c. 180, § 46.;



§ 1044. Designation of official office

The official office of the school board shall be at the location of the office of the chief school officer, or superintendent of the reorganized school district, except as otherwise adequately provided for and publicly advertised.

14 Del. C. 1953, § 1044; 56 Del. Laws, c. 292, § 6.;



§ 1045. Annual meeting; election of officers

(a) Each school board shall hold an annual meeting at its office in July of each year.

(b) At each annual meeting the school board shall elect 1 of its members as president and another of its members as vice-president, who, in the absence or disability of the president, shall act in the president's stead.

(c) At each annual meeting, the school board shall designate the chief school officer or superintendent as the executive secretary of the school board.

14 Del. C. 1953, § 1045; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1046. Compensation of school board members

A school board member shall receive no compensation for that member's services.

14 Del. C. 1953, § 1046; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1047. Treasurer

The State Treasurer shall serve as treasurer of each reorganized school district in the State and shall receive all moneys to which the reorganized school districts are entitled by law and all those moneys collected for school purposes by the receiver of taxes and county treasurer or their successors of each county, who shall deposit all such moneys in the legal depository for State moneys in the custody of the State Treasurer.

Where any provision of this section is inconsistent with Chapter 92, Volume 23, Laws of Delaware, as amended, relating to the school district of the City of Wilmington and the Board of Public Education in Wilmington, Chapter 92, Volume 23, Laws of Delaware, as amended, shall control.

14 Del. C. 1953, § 1047; 56 Del. Laws, c. 292, § 6.;



§ 1048. Regular and special meetings; quorum; roll call vote

(a) Regular meetings of the school board shall be held each month during the year at the regular meeting place designated by the school board.

(b) Special meetings of the school board may be held whenever the duties and business of the school board may require.

(c) No business shall be transacted at any meeting of the school board without a quorum, such quorum to consist of a majority of the members of the board. No motion or resolution shall be declared adopted without the concurrence of a majority of the whole school board.

(d) A roll call vote of all board members on every motion or resolution shall be recorded as part of the minutes of such meetings and shall be considered a matter of public record except when the presiding officer determines and announces a unanimous vote on any issue which vote shall then be so recorded and considered a matter of public record.

14 Del. C. 1953, § 1048; 56 Del. Laws, c. 292, § 6; 59 Del. Laws, c. 91, § 1; 73 Del. Laws, c. 262, § 1.;



§ 1049. Policy making

(a) The school board of each reorganized school district, subject to this title and in accordance with the policies, rules and regulations of the State, shall, in addition to other duties:

(1) Determine the hours of daily school sessions, the holidays when district schools shall be closed, and the days on which teachers attend educational improvement activities. This authority is subject to the requirement that all school district calendars must provide for school attendance of at least the following number of hours:

Beginning at the start of the 2008-2009 school year

Kindergarten: 1060 hours

Grades 1-11: 1060 hours

Grade 12: 1032 hours

The waiver provisions in § 1305 of this title also apply to the district calendar.

The number of hours in a school day for grades K-12 shall be at least 3 1/2 hours exclusive of lunch, and abbreviated days shall not be scheduled on the last school day prior to a scheduled holiday. In the case of an unplanned delay, or early dismissal caused by weather or other unforeseen emergency conditions, such a delay or early dismissal shall be no more than 2 hours. All district calendars shall be adopted by April 30 for the following school year and may only be amended following a 30-day public notice.

(2) Determine the educational policies of the reorganized school district and prescribe rules and regulations for the conduct and management of the schools;

(3) Enforce the provisions of this title relating to school attendance;

(4) Grade and standardize all the public schools under its jurisdiction and may establish kindergartens and playgrounds and such other types of schools, as in its judgment will promote the educational interest of the reorganized school district;

(5) Adopt courses of study;

(6) Select, purchase, and distribute free of charge such textbooks and other materials of instruction, stationery, furniture, equipment, apparatus and supplies as are necessary to the work of the schools;

(7) Provide forms on which regular school employees shall make such reports as may be required by the school board;

(8) Make all reports required by the Secretary of Education, at such time, upon such items and in such form as may be prescribed by the Secretary of Education;

(9) Appoint personnel.

(b) Notwithstanding any provision or section of this chapter to the contrary, each school board shall provide a stand-alone, self-contained half-day kindergarten option within the district, provided there are 18 or more children signed up for a half-day kindergarten option.

14 Del. C. 1953, § 1049; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 365, § 2; 71 Del. Laws, c. 15, §§ 1, 2; 71 Del. Laws, c. 132, § 364; 71 Del. Laws, c. 180, § 47; 72 Del. Laws, c. 6, § 1; 75 Del. Laws, c. 440, §§ 2-5, 7; 78 Del. Laws, c. 290, § 311.;

§ 1049A Waiver of local regulations.

For the purpose of ensuring that local board regulations do not impede innovation or the improvement of student achievement, any school-based committee established pursuant to this title or the principal of any school without such a committee who demonstrates significant faculty support for the waiver application may apply to its local board for a waiver of any regulation, rule or policy and the local board may grant such waiver where:

(1) Such a waiver would further the accomplishment of state and local educational policies, particularly those addressing student achievement in the core academic subjects of mathematics, science, language arts and social studies;

(2) Such a waiver would not impose undue administrative burdens upon the State or the local district or harm the district's ability to ensure that public funds are properly expended and the applicable state and federal laws are followed; and

(3) The purpose of the regulation, rule, or policy to be waived can be satisfied in a less burdensome or different manner than through compliance with the rule, regulation or policy.

The school making such waiver request shall give notice of the consideration by notices posted in at least 10 public places in its district and on the door of the school at least 20 days prior to the public meeting of the board of education at which the waiver request will be presented and discussed. The public shall be provided an opportunity to present comments concerning the waiver to be requested at a meeting of the local board following posting and preceding its formal adoption.

70 Del. Laws, c. 456, § 3.;

§ 1049B Training program.

In order to best understand the educational and legal issues involved in special education due process hearings, each school board member shall receive training during that member's term on a school board concerning special education due process hearings. The Department of Education through regulations shall establish the criteria, material and method of such training program. Delivery of the training may be delegated outside the Department of Education.

77 Del. Laws, c. 314, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1049A. Waiver of local regulations

For the purpose of ensuring that local board regulations do not impede innovation or the improvement of student achievement, any school-based committee established pursuant to this title or the principal of any school without such a committee who demonstrates significant faculty support for the waiver application may apply to its local board for a waiver of any regulation, rule or policy and the local board may grant such waiver where:

(1) Such a waiver would further the accomplishment of state and local educational policies, particularly those addressing student achievement in the core academic subjects of mathematics, science, language arts and social studies;

(2) Such a waiver would not impose undue administrative burdens upon the State or the local district or harm the district's ability to ensure that public funds are properly expended and the applicable state and federal laws are followed; and

(3) The purpose of the regulation, rule, or policy to be waived can be satisfied in a less burdensome or different manner than through compliance with the rule, regulation or policy.

The school making such waiver request shall give notice of the consideration by notices posted in at least 10 public places in its district and on the door of the school at least 20 days prior to the public meeting of the board of education at which the waiver request will be presented and discussed. The public shall be provided an opportunity to present comments concerning the waiver to be requested at a meeting of the local board following posting and preceding its formal adoption.

70 Del. Laws, c. 456, § 3.;

§ 1049B Training program.

In order to best understand the educational and legal issues involved in special education due process hearings, each school board member shall receive training during that member's term on a school board concerning special education due process hearings. The Department of Education through regulations shall establish the criteria, material and method of such training program. Delivery of the training may be delegated outside the Department of Education.

77 Del. Laws, c. 314, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1049B. Training program

In order to best understand the educational and legal issues involved in special education due process hearings, each school board member shall receive training during that member's term on a school board concerning special education due process hearings. The Department of Education through regulations shall establish the criteria, material and method of such training program. Delivery of the training may be delegated outside the Department of Education.

77 Del. Laws, c. 314, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1050. Annual report

On or before August 15 of each year, the school board of each reorganized school district shall file with the Department of Education a district report as required by § 124A of this title. Such district report shall be a public document and be made available to the citizens of the school district. Each school district is also encouraged to include in such report such additional information as it believes will help its citizens better understand the current conditions, accomplishments, and policies of the school district, as well as the expenditures, revenues and business and financial transactions of the school district for the prior fiscal year, and the need for the improvement and advancement of the schools within the school district.

14 Del. C. 1953, § 1050; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 458, § 3; 71 Del. Laws, c. 180, § 48.;



§ 1051. Election of school board members; exceptions

(a) School board members shall be elected by the qualified voters of the respective reorganized school districts, except as may otherwise be provided by §§ 1061, 1062 [repealed], 1063 [repealed], 1064, 1065 and 1066 of this title.

(b) No person shall be elected or serve as a school board member who holds a paid position which is subject to the rules and regulations of such school board.

14 Del. C. 1953, § 1051; 56 Del. Laws, c. 292, § 6.;



§ 1052. Number; qualifications of members; 1 member elected each year; term of members

(a) Unless otherwise provided in this chapter, each school board shall be composed of 5 members.

(b) Each member shall be a citizen of the State and resident of the school district in which elected or appointed and shall be qualified to vote at a school election in that district at the time of such election or appointment.

(c) Unless otherwise provided in this chapter, 1 school board member shall be elected each year except where an unexpired term of a former member is also to be filled.

(d) Unless otherwise provided in this chapter each school board member shall be elected for a term of 5 years except when such election is to fill an unexpired term, said term commencing on July 1 following such member's election.

14 Del. C. 1953, § 1052; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1053. Oath of office of the school board member

(a) Each school board member shall, before entering upon the duties of the office, take and subscribe to the following oath or affirmation:

"I do solemnly swear (or affirm) that I will support the Constitution of the United States of America, the Constitution of the State of Delaware, and the laws of Delaware governing public education, and that I will faithfully discharge the duties of the office of school board member according to the best of my ability; and I do further solemnly swear (or affirm) that I have not directly or indirectly paid, offered or promised to pay, contributed, or offered to or promised to contribute, any money or other valuable thing as consideration or reward for the giving or withholding a vote at the election at which I was elected to said office, so help me God (or I so affirm)."

(b) The oath or affirmation shall be administered by the president or vice-president of the school board of the school district or in the case of a newly constituted board by a person appointed by the Secretary of Education to administer said oath.

14 Del. C. 1953, § 1053; 56 Del. Laws, c. 292, § 6; 73 Del. Laws, c. 65, § 14; 77 Del. Laws, c. 45, § 1.;



§ 1054. Vacancy on school board

(a) If any school board member ceases to be a resident of the reorganized school district, that member shall cease to be a member of its school board.

(b) Unless otherwise provided in this chapter, a vacancy on a school board, for any cause other than the expiration of term, shall be filled by the remaining members of the school board for the remainder of the fiscal year, and a new member shall be elected at the next regular school board election to serve for the unexpired term as specified below:

(1) When a vacancy occurs on a school board except for expiration of a term, the respective School District shall inform the public and the Department of Elections that conducts elections for the School District that the vacancy has occurred no later than 5 business days following the vacancy.

(2) A person appointed to fill a vacant seat shall meet the qualifications to be elected to that seat.

(3) No appointment shall be made until after public notice of the vacancy and the request for formal application from interested persons is made. Notice shall be given by posting the notice on the main door of each school in the school district and by publication for once a week for 2 consecutive weeks in a newspaper of general circulation in the school district.

(4) When a vacancy occurs on a School Board after the second Friday in February of a fiscal year, the respective Department of Elections shall establish a special filing deadline for that seat that is 20 days following receipt of notification of the vacancy. If the special filing deadline falls on a Saturday, Sunday or state holiday, the deadline shall be the first business day following that Saturday, Sunday or state holiday.

(c) In the event that a majority of or the whole membership of a school board shall become vacant at the same time for any reason whatsoever, the State Board of Education shall immediately appoint an interim school board to conduct the business of the district. If the school board is elected, the State Board of Education shall call a special school board election to be held in the reorganized school district, within 60 calendar days, to elect members to fill the unexpired terms. If the school board is appointed, the appointing authority shall appoint the required number of school board members to fill the unexpired terms. Candidate filings and elections held or appointments made pursuant to this section shall be held or made in accordance with this chapter. The interim board members shall be dismissed upon qualification of the newly elected or appointed members.

(d) In the event of vacancies under this section which are to be filled at the next regular school board election, candidates shall file for the position vacant to fill the remainder of the unexpired term in accordance with § 1075 of this title.

14 Del. C. 1953, § 1054; 56 Del. Laws, c. 292, § 6; 57 Del. Laws, c. 378, § 1; 67 Del. Laws, c. 243, § 7; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 138, §§ 1, 2.;



§ 1055. Maintenance of school property

The school board of each reorganized school district shall provide for the care of the buildings, grounds, equipment, apparatus and other school property and shall maintain the same in accordance with the standards adopted by the Department. The school board shall make all repairs to school property, purchase all necessary furniture and provide for adequate heating and proper ventilation of the buildings.

14 Del. C. 1953, § 1055; 56 Del. Laws, c. 292, § 6; 71 Del. Laws, c. 180, § 49.;



§ 1056. School property; use, control and management

(a) As used in this section:

(1) "School property or school facilities" means buildings and land.

(2) "School equipment" as used in this section shall be deemed to mean, and to include, but not be limited to: kitchen equipment, projection equipment, office machines, laboratory equipment, industrial arts equipment, art equipment, home economics equipment, playground equipment, pools and scoreboards.

(b) All property, estate, effects, money, funds, claims and state donations vested by law in the public school authorities of any public school district prior to June 3, 1968, for the benefit of the public schools of such district, shall be under the control, management and custody of the school board of such district subject to § 1047 of this title. Any real and personal estate granted, conveyed, devised or bequeathed, or which may hereafter be granted, conveyed, devised or bequeathed on or after June 3, 1968, for the use of any public school district, shall be held in trust by the school board for the benefit of the public schools of the respective district. Such grants, bequests or money invested in trust for the use of any public school district shall be exempt from all state, county and local taxes.

(c) The control, management and custody of school property and school equipment in all public school districts shall be subject to the laws of this State, the rules and regulations of the Department of Education and the rules and regulations of the school boards of the respective school districts. Each school board shall adopt a set of rules and regulations governing the use of school property and school equipment within the respective district subject to the provisions hereinafter set forth.

(d) The primary purpose for the use of school property is the education of children and youth. The use of such property for purposes other than the primary purpose shall not be permitted whenever such use would interfere with the primary purpose. Any scheduled public school activity, whether taking place during the school day or otherwise, shall have precedence over any other activity for the use of such property. However, in order to encourage the citizens of any community to participate in worthwhile community activities, a school board shall consider any written request by 10 citizens of the respective district, or a recognized community organization, for the use of school property in such district for purposes other than the primary purpose. The decision of such school board regarding the granting of such requests shall be based upon a consideration of the following conditions, paragraphs (1) through (3) of this subsection, listed in order of importance:

(1) The facility requested for use has not been scheduled for use at the time requested;

(2) The use of the facility requested will be beneficial to children and youth and consistent with the program of education of the school district;

(3) The use of the facility requested will serve a purpose that is educational, cultural, civic, political or recreational;

(e) A local school board may permit the use of school property or school equipment under its jurisdiction free of charge for any school-sponsored organization, such as parent teacher organizations, as well as specified nonprofit organizations (including any youth group designated in Title 36 of the United States Code as a patriotic society). A local school board may also permit the use of school property or school equipment under its jurisdiction free of charge for any specified governmental agency. In order to be eligible to use school property and school equipment free of charge, a school-sponsored organization, a specified nonprofit organization or a specified governmental agency must be individually designated and approved by the local school board and must comply with all other building use policies approved by the local school board. A local school board may, however, adopt a policy charging school-sponsored organizations, nonprofit organizations and governmental agencies for costs incurred in excess of normal operations. Other organizations, including for-profit organizations, which receive approval to use school property and/or school equipment, shall be charged an amount at least equal to the costs incurred in excess of normal operations. Such costs shall be determined by the local school board, and shall include custodial salaries, other employment costs, heat, lighting and other identifiable operational costs. It shall be the local school board's responsibility to calculate these costs so that all excess costs are recovered and to maintain appropriate documentation of such calculations, which shall be subject to audit. Any fee schedule developed by the local school board shall be in accordance with the provisions of this title and Title 29. All such fees collected by a local school board shall be retained by the school district to be used as local funds for any permissible educational purpose.

(f) Any school board may refuse to permit the use of any school property under its jurisdiction for any purpose which, in its discretion, would tend to interfere with the program of the public schools or would not be in harmony with the purposes of public education in such matters as character building, the development of unprejudiced social attitudes and the training of pupils for responsible citizenship. Any dispute which may arise because of the refusal of any school board to permit the use of any school property under its jurisdiction to any organization or group of citizens shall be reviewed by appeal, in writing, to the State Board of Education.

(g) Any group of citizens permitted to use school property shall be responsible for any damages done to such property over and above the ordinary wear. The extent of such damage shall be determined by the school board having control over such property.

(h) Any school board which permits the use of public school property for any use other than for public school use shall not be liable in tort for any damages by reason of negligence in the construction or maintenance of such property.

(i) All public schools receiving an appropriation of state funds shall be governed by this section as a condition for the receipt of such state funds.

14 Del. C. 1953, § 1056; 56 Del. Laws, c. 292, § 6; 62 Del. Laws, c. 365, § 1; 64 Del. Laws, c. 50, § 2; 66 Del. Laws, c. 303, § 303; 71 Del. Laws, c. 6, §§ 1, 2; 71 Del. Laws, c. 180, § 50; 73 Del. Laws, c. 380, §§ 1-7.;



§ 1057. Sale or lease of property; disposition of proceeds

(a) When any real property, title to which is held by a reorganized school district, is no longer needed for school purposes, it may be sold by the school district subject to the following:

(1) The board of education of the school district shall receive documented recommendations from the superintendent of schools of the district showing why the property is no longer needed for school district purposes;

(2) The board shall take action to consider such recommendations;

(3) The board shall release the recommendations for public review and shall announce by 10 days' notice in a news release to print and electronic media covering the district the time and place of a public hearing on the recommendation to dispose of the property in question;

(4) The board shall conduct the public hearing as announced;

(5) The board shall within 60 days of said hearing take action to accept, reject or modify the recommendation and proceed according to the terms of the recommendation in its current status. If the recommendation was rejected, no further action is required pending any future recommendation;

(6) Except for property acquired or constructed with 100% state funds upon affirmative decision to sell a property the board shall retain the services of 1 or more licensed real estate brokers or realtors who are not associated with any member of the board of education of that district and who shall determine a minimum price at which the property is to be offered for sale. In the event the property was acquired or constructed with 100% state funding, then this paragraph shall not apply;

(7) The property for sale shall be offered to other state agencies at the price determined in paragraph (6) of this subsection. Such offer to other state agencies shall be made through the Director of the Office of Management and Budget who shall in turn confer with the Department of Education. Together, they shall approve a purchase or release the district to proceed with another sale within 30 days of the offer by the board of education to the Director of the Office of Management and Budget;

(8) A state agency may negotiate to the extent feasible and practical to assume the state share in such property by transfer of the debt service obligation to the account of that agency without payment of cash for that share of the price set;

(9) If no other agency of state government declares its intent to purchase the property, the Board of Education shall proceed to offer said property to the local government in whose jurisdiction the property is located. Such an offer shall be made to the chief elected official of that local government. If the offer is not accepted within 30 days, the Board may proceed to sell the property on the open market;

(10) A public hearing for the sale of the property on the open market must be advertised at least once a week for 2 consecutive weeks in a newspaper published or circulated in each county of the State. Any proposal to purchase the property shall be delivered to the office of the Executive Secretary of the Board, or to such other place as shall be specified in the advertisement, no later than 5:00 p.m. on the last working day preceding the day fixed for the hearing, and the Board shall not consider any proposal submitted subsequent to that time. The Board shall act upon the proposals no sooner than 7 days and no more than 14 days following the hearing, during which period residents of the district may review the proposals at the office of the district during regular business hours and submit comments on the proposals. The Board shall consider such comments in acting upon the proposals. In its discretion, the Board may reject all proposals or accept a proposal subject to such modifications, except as to price, as the Board determines are appropriate;

(11) A sale on the open market may be conducted by the board and administrative staff of the district or through a licensed realtor or agency who is not associated with the appraiser or any member of the board of education of that district. Any final contract for such sale shall be approved within a period of 60 days by the Director of the Office of Management and Budget, who shall confer with the Department of Education. Approval will not be withheld unless the contract is found by the Director to be unreasonable, in which event the Director shall disapprove the sale and make specific written findings for such disapproval;

(12) When an offer to purchase the property at a price not less than fixed pursuant to paragraph (6) of this subsection is accepted by the board, the Facilities Management of the Office of Management and Budget shall direct that an appraisal be prepared by 2 independent appraisers licensed in Delaware who are from different firms. The amount of this confirmatory appraisal will be the average of the 2 appraisals. Any offer to purchase the property, including offers from state agencies or local governments, at a price not less than that fixed pursuant to paragraph (6) of this subsection may be accepted by the board provided that the purchase price specified in the offer is either not less than the amount established by the confirmatory appraisal or is amended to increase to the amount established by the confirmatory appraisal;

(13) The rights of bond holders shall not be jeopardized through such sale. This section shall be construed so as not to impair the rights of any bondholder, and all bonds outstanding shall remain in full force and effect according to the terms thereof;

(14) No sales agreement shall be entered into until it can be demonstrated that the purchaser of the property will use the property for purposes authorized according to the zoning requirements, if any, for the area in which the property is located. If any modification of zoning requirements is necessary, those modifications must be certified to by the appropriate zoning authority prior to the conclusion of the sale;

(15)a. The proceeds of sale of school district property financed, in whole or in part, with the proceeds of bonds issued by the State shall be paid to the State less costs incurred in selling the property after such costs have been met or provision for their payment has been made. The proceeds of sale attributable to the State financing of the property shall be deposited in the School Bond Reversion Account of the State in an amount that bears the same proportion to total net sale proceeds as the State's contribution to meet the cost of the property bears to the total cost of the property.

b. The remaining proceeds shall be deposited in a special fund of the State for the benefit of the selling school district. The money in those special funds shall be invested by and subject to the guidelines established by the Cash Management Policy Board separate and apart from other money invested by the Board. Interest earned, but not profit realized, from the investment of such proceeds shall be paid by the State Treasurer, not less than once nor more than 4 times in each fiscal year of the State, to the school district for which the proceeds are held, for any lawful school purpose, or reinvested pursuant to a written request to the State Treasurer from the school board for such school district. If the school board directs the reinvestment of the interest earnings, they shall become part of the corpus of such special fund.

c. The corpus of the special funds shall, at the direction of the appropriate school board, be applied to retire bonds issued by the school district or to meet the school district's local share of construction required by any school construction bond authorization act, as defined in Chapter 75 of Title 29, as amended.

d. Notwithstanding any other provisions of the above subparagraphs, when it can be documented that all or a part of the property was a gift to a reorganized school district, or its antecedent, the portion of the residual representing the gift shall be assigned to the school district to be used in conformance with paragraphs (a)(15)b. and c. of this section. That portion not identifiable as a gift shall be distributed and deposited in conformance with paragraphs (a)(15)a. and b. of this section.

(b)(1) Notwithstanding § 1056 of this title, when any real property or part thereof of any reorganized school district is not then deemed necessary for school purposes, temporarily or permanently, the board of education of the district may lease such property or part thereof to any person or organization. The leasing person or organization may be required to pay a rental or fee to be determined by the board and to assume sole responsibility for the complete maintenance and preservation of the property, including compliance with all applicable building and housing codes, so that there will be no cost or obligation to the school district for the continued ownership of such property.

(2)a. Any funds raised from rent or charges collected by the school district during any lease term of 10 years or less shall be retained by the school district to be used as local funds for any permissible educational purpose. Any funds raised from rent or charges collected by the school district during any lease term of more than 10 years shall be applied to the costs of maintaining and operating the leased property, if any, with the balance to be turned over to the State Treasurer to be assigned to the State and the school district according to paragraph (a)(15) of this section.

b. Notwithstanding paragraph a. of this subsection, in the event that there is any outstanding, unpaid, bonded indebtedness held by the State with respect to the building or grounds leased by a local district in accordance with this section, or any identifiable portion thereof, a pro-rated portion of the lease proceeds in excess of the cost of custodial salaries and utilities associated with the lease shall be turned over to the State Treasurer during any period of the lease that the bonded indebtedness held by the State remains outstanding and unpaid. The amount of such excess lease revenues payable to the State shall be equal to the lesser of:

1. The actual debt service payable by the State during any period covered by the lease; or

2. The amount of the excess revenues generated by the lease during any period that the bonded indebtedness held by the State remains outstanding and unpaid, multiplied by a fraction equal to the State share in the major capital project or projects for which the outstanding, unpaid, bonded indebtedness was originally issued.

In the event that the outstanding, unpaid, bonded indebtedness relates only to an identifiable portion of the leased facility, the amount payable to the State Treasurer shall be the amount calculated in accordance with the preceding sentence, multiplied by a fraction, the numerator of which shall be the gross square footage of the identifiable portion of the leased facility which is included in the lease and the denominator of which shall be the gross square footage of the entire identifiable portion of the leased facility to which the outstanding, unpaid, bonded indebtedness relates.

(3) Before leasing such property or part thereof to any person or organization for any period in excess of 12 months, and before renewing any existing lease where the original term was for 12 months or less but the original term or terms together with the proposed renewal period or periods will exceed 12 months:

a. The school district board of education shall first offer to lease the property to state agencies. If, as a result of the public hearing, sufficient objections to the use of the property by a state agency have been raised, then the school district board of education may refuse to lease to a state agency.

b. If no agency of state government declares an intent to lease the property within 30 days of the offer, or if the lease by a requesting state agency is denied, the school district board of education shall offer to lease the property to the local government in whose jurisdiction the property is located. If, as a result of the public hearing, sufficient objections to the use of the property by the local government have been raised, then the school district board of education may refuse to lease to the local government.

c. If such local government does not declare an intent to lease the property within 30 days of the offer, or if the lease by a requesting local government is denied, the school district board of education may proceed either to offer to lease the property on the open market or enter into an agreement with a lessee, the terms of which are supported by an independent appraisal. If, as a result of the public hearing, sufficient objections to the use of the property by such third party lessee have been raised, then the school district board of education may refuse leasing to such third party lessee.

(4) No lease of property pursuant to this subsection shall be negotiated until the school district board of education has complied with the procedures set forth in paragraphs (a)(1) through (5) of this section.

(5) No lease of property pursuant to this subsection shall be entered into unless the proposed use of the property is compatible with the characteristics of the neighborhood in which the property is located.

(6) Should a school district contract with any person or organization to lease a classroom building during the regular school year, and specifically during normal operating hours, the State shall not be obligated to build or construct any additional space that may be needed by the school district as a result of entering into such lease.

(c) No sales agreement, lease or donation of real property described within this section shall be negotiated when such property contains or is an integral part of recreational facilities, such as athletic fields or playgrounds, unless and until the board has made specific findings with respect to such facilities after discussion thereof in public forum as described in paragraph (a)(3) of this section. In the event the property was acquired or constructed with 100% state funding, then this subsection shall not apply. Assignment of funds to bond payment shall occur according to the priority schedule in paragraph (a)(15) of this section.

(d) Any purchases, leases or donations not finalized as of April 8, 1982, shall be subject to all the terms and conditions described herein.

(e) Notwithstanding any provision of subsection (a), (b), (c) or (d) of this section, any real property:

(1) To which title is held by a reorganized school district free of any recorded liens;

(2) Which was originally purchased and paid for by 100% local district funds;

(3) Which is no longer needed for school purposes; and

(4) From the sale of which all proceeds would be retained by the local school district

may be sold by the district without first following the procedures set forth in subsection (a), (b), (c) or (d) of this section.

(f) Notwithstanding any provisions of subsection (a), (b), (c), (d) or (e) of this section, a school district may sell timber located on the real property of the school upon an affirmative vote of a majority of the members of the Board. Sixty percent of the net proceeds (after the expenses relating to the sale and any replanting of trees determined appropriate by the Board) from the sale shall be assigned to the school district to be used in conformance with paragraphs (a)(15)b. and c. of this section. The balance of the proceeds may be utilized by the Board as part of their general fund.

(g) Notwithstanding any provision of § 1056 of this title or subsection (b) of this section, when any real property or part thereof any reorganized school district is not then deemed necessary for school purposes, the board of education of the district may lease such property or part thereof to any person or organization for agricultural use. Such a lease may be in excess of 12 months without requiring the district to first offer to lease the property to State agencies, the local government in whose jurisdiction the property is located, or on the open market. The person or organization leasing such property for agricultural purposes shall be required to pay fair rental value of the property. Any funds raised by the school district for such purpose shall be retained by the school district to be used as local funds for any permissible educational purpose.

14 Del. C. 1953, § 1057; 56 Del. Laws, c. 292, § 6; 62 Del. Laws, c. 351, § 13; 63 Del. Laws, c. 191, § 4; 63 Del. Laws, c. 209, §§ 2-5; 63 Del. Laws, c. 387, § 45; 64 Del. Laws, c. 81, § 1; 64 Del. Laws, c. 254, § 1; 66 Del. Laws, c. 155, § 1; 69 Del. Laws, c. 10, § 1; 70 Del. Laws, c. 227, § 1; 71 Del. Laws, c. 6, § 3; 71 Del. Laws, c. 180, § 51; 71 Del. Laws, c. 371, §§ 1, 2; 75 Del. Laws, c. 88, §§ 16(2), 21(7), 30, 31, 32.;



§ 1058. Controversies concerning rules and regulations of the school board

The school board of each reorganized school district shall decide on all controversies involving the rules and regulations of the school board. Any party to such controversy may appeal to the State Board of Education by setting forth such grievance in a petition which shall be served within 30 days after receiving notice of the decision upon the Secretary of Education. The State Board, shall by rules and regulations provide for adequate procedures for the hearing of any such petitions and shall decide the controversy. The State Board shall overturn the decision of a local board only if it decides, after considering the advice of the Secretary, that the local board's decision was contrary to a specific state or federal law or regulation, was not supported by substantial evidence, or was arbitrary or capricious. The decision of the State Board shall be final.

14 Del. C. 1953, § 1058; 56 Del. Laws, c. 292, § 6; 71 Del. Laws, c. 180, § 52; 74 Del. Laws, c. 233, §§ 1-4.;



§ 1059. Hearings

A school board may administer and examine persons under oath in any part of the reorganized school district.

14 Del. C. 1953, § 1059; 56 Del. Laws, c. 292, § 6.;



§ 1060. False testimony is perjury

Whoever, being a witness in any matter pertaining to the public schools of the reorganized school district and having been duly sworn or affirmed by the school board to tell the truth, wilfully gives false testimony is guilty of false swearing and shall be punished as perjury is punished.

14 Del. C. 1953, § 1060; 56 Del. Laws, c. 292, § 6.;



§ 1061. School boards upon reorganization

Previously elected or appointed school board members of component former school districts and all members of the board of a subdivided high school district board who reside within the reorganized school district, including those members elected at the regular election in May 1969, shall continue to serve out their respective terms on the school board of the reorganized school district constituted and established on July 1, 1969, notwithstanding any other provisions of this title to the contrary, except that in the case where a reorganized school district is composed of 1 or more non-1-through-12 grade component former school districts and 1 or more component former school districts previously providing grades 1 through 12, only the member elected in May 1969, in each of the non-1-through-12 grade districts will serve out that member's term as an interim member of the school board of the reorganized school district along with all of the school board members of the previously 1-through-12 grade district or districts. Subsequent elections or appointments in the reorganized school districts shall be for 1 member at large in the reorganized school districts until the school board meets the criteria of this subchapter. If it becomes necessary to fill a vacancy for any reason other than the expiration of term, the new member must be selected from the residents of the previously existing school district and in accordance with § 1054 of this title.

14 Del. C. 1953, § 1061; 56 Del. Laws, c. 292, § 6; 57 Del. Laws, c. 378, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1062. , 1063. School board for the reorganized school district which includes the former school district of Alexis I. duPont Special School District; the Board of Public Education in Wilmington

Repealed by 71 Del. Laws, c. 180, § 52A, effective July 31, 1997.;



§ 1064. Reorganized vocational-technical school districts

(a) The members of the school board of any reorganized vocational-technical school district shall be appointed by the Governor from the residents of such district. The school board shall be composed of 7 members. Annually, the Governor shall appoint 1 member for the term of 7 years to fill the vacancy caused by the expiration of the term of the member whose term expires at such time. Any vacancy in the office of any such member, caused by death, resignation, removal from the district or any other cause whatever, shall be filled by the Governor for the unexpired term. Every member, at all times, shall be a resident of the reorganized vocational-technical school district, or that member's office shall be considered vacant and a successor shall be appointed for the unexpired term as provided in this section. After the expiration of the terms of the present members, not more than 4 members of the school board shall be of the same political party, and no member shall fail to state that member's own political affiliation.

(b) In the case of any reorganized vocational-technical school district which will not have, after reorganization, at least 7 school board members serving pursuant to § 1061 of this title, the Governor shall appoint such members as are necessary to bring the total number of school board members to 7 and shall designate the terms of such appointed members so that the term of 1 member shall expire each year thereafter for the succeeding 7 years. Not more than 4 members of the school board shall be of the same political party, and no member shall fail to state that member's own political affiliation.

(c) The terms of the school board members shall begin July 1 following their appointments and shall continue until their successors qualify.

14 Del. C. 1953, § 1064; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1065. Dissolution of school boards upon consolidation of reorganized school districts; appointments by State Board of Education; members elected annually after consolidation; appointment by Governor

(a) Upon the consolidation of reorganized school districts under § 1027 of this title, the school boards of such consolidating reorganized school districts shall be dissolved as of the effective date of consolidation.

(b) Except as provided in subsection (c) of this section, the State Board of Education shall upon consolidation appoint 5 members of the previously existing school boards of the consolidating districts to the school board of the consolidated district and shall designate 1 member to serve for a term of 5 years, 4 years, 3 years, 2 years and 1 year, respectively. The qualified voters of the consolidated district shall, at each annual election after consolidation, elect 1 member for a term of 5 years who shall serve from the July 1 next succeeding that member's election and until that member's successor qualifies.

(c) In the case of any consolidation of vocational-technical school districts under § 1027 of this title, the Governor shall appoint 7 members of the previously existing school boards of the consolidating vocational-technical districts to the school board of the consolidated vocational-technical district and shall designate 1 member each to serve for a term of 7 years, 6 years, 5 years, 4 years, 3 years, 2 years and 1 year, respectively. Annually thereafter, the Governor shall appoint 1 member for a term of 7 years who shall serve from the July 1 next succeeding that member's appointment and until that member's successor qualifies.

14 Del. C. 1953, § 1065; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1066. Dissolution of school board upon division of a reorganized school district; members of school board continue to serve terms in districts resulting from division; appointments by State Board of Education and annual election thereafter; appointments by Governor in vocational-technical districts

(a) Upon the division of a reorganized school district into 2 or more school districts under § 1028 of this title, the school board of the divided reorganized school district shall be dissolved as of the effective date of division.

(b) Any member of the previously existing school board, including a vocational-technical school board, shall continue to serve out the term for which that member was elected or appointed in the divided school district as a member of the school board of the school district resulting from such division in which that member resides.

(c) Except as provided in subsection (d) of this section, the State Board of Education shall appoint such additional members of the school boards of the school districts resulting from such division as are necessary to bring the total number of school board members for each such resulting district to 5 and shall designate the terms of such appointed members so that the term of 1 member shall expire each year thereafter for the succeeding 5 years. The qualified voters of any school district resulting from such division shall, at each annual election after division, elect 1 member for a term of 5 years who shall serve from the July 1 next succeeding that member's election and until that member's successor qualifies.

(d) In the case of any division of a vocational-technical school district under § 1028 of this title, the Governor shall appoint such additional members of the school boards of the vocational-technical school districts resulting from such division as are necessary to bring the total number of school board members to 7 and shall designate the terms of such appointed members so that the term of 1 member shall expire each year thereafter for the succeeding 7 years. Annually thereafter, the Governor shall appoint 1 member for a term of 7 years who shall serve from the July 1 next succeeding that member's appointment and until that member's successor qualifies.

(e) [Deleted.]

14 Del. C. 1953, § 1066; 56 Del. Laws, c. 292, § 6; 62 Del. Laws, c. 351, § 11; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 491, § 2.;

§ 1066A Elections to the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District.

(a) Notwithstanding anything contained in this chapter to the contrary, members of the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall be elected by the procedures described herein. Elections shall be conducted in accordance with §§ 1071-1086 of this title; provided, however, that:

(1) The number of members for each of the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall be 7.

(2) The term of office for members of the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall be 5 years. All terms shall end on June 30 and the terms shall be staggered so that no more than 2 terms in any school district ends on any June 30. Any vacancy shall be filled for the remainder of the unexpired term in accordance with § 1054 of this title.

(3) The Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District (the "districts") each shall be divided into 7 nominating districts to be denominated districts A through G and to be denominated on the basis of their geographical proximity (i.e., district A shall be as contiguous as practicable with district B and so forth).

(4) Candidates for the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall file for candidacy in accordance with § 1075 of this title, except that a candidate must be a resident of the district for the seat that candidate seeks.

(5) All members of the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall be elected by the qualified voters of the respective districts. To vote in a district election, a voter must be qualified pursuant to § 1077 of this title. No voter may vote for more than 1 candidate.

(b) The nominating districts shall be drawn by the State Election Commissioner, subject to the approval of the County Board of Election and the State Board of Education. On or before January 1, 2002, the Commissioner shall draw the 7 districts for each of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District so that the nominating districts shall encompass an area in which approximately 1/7 of the total population of each district is resident. Each representative district shall, insofar as is possible: (i) be formed of contiguous territory; (ii) be nearly equal in population; (iii) be bounded by major roads, streams or other natural boundaries; and (iv) not be created so as to unduly favor any person. The data base for the determination of population in residence shall be census data from the United States Census of 2000. The Controller General's office shall provide the Election Commissioner with its assistance upon the request of the Commissioner.

(1) Not later than January 1 of the year ending in 2 in each subsequent decade (e.g., 2012), the Commissioner shall reapportion the school board nominating districts using the most recent United States census data so that the nominating districts are reapportioned in time for the elections beginning in the next year. The subsequent reapportionments shall comply, insofar as possible, with the criteria identified in subsection (b) of this section.

(2) The Commissioner shall also establish for each District the sequence in which elections held pursuant to this section shall occur. To the extent consistent with the redistricting criteria set forth in subsection (b) of this section, the Commissioner shall endeavor to designate the new nominating districts and to sequence the elections so that the elections for particular nominating district seats occur in the year of the expiration of the terms of the incumbent board member or members whose constituent population in the nominating district or districts prior to the most recent reapportionment most closely conform to the constituent population in the newly reapportioned nominating district or districts.

(3) The Commissioner shall, in addition to drawing the nominating districts, establishing the sequence for elections and reapportioning the nominating districts each decade, act as a continuing advisory resource for the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District in implementing the election system established by this section. The Commissioner may propose such recommendations as it deems necessary to ensure fair and efficient school board elections in the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District.

70 Del. Laws, c. 491, § 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 122, §§ 1, 2; 74 Del. Laws, c. 204, § 1; 76 Del. Laws, c. 138, § 3.;



§ 1066A. Elections to the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District

(a) Notwithstanding anything contained in this chapter to the contrary, members of the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall be elected by the procedures described herein. Elections shall be conducted in accordance with §§ 1071-1086 of this title; provided, however, that:

(1) The number of members for each of the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall be 7.

(2) The term of office for members of the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall be 5 years. All terms shall end on June 30 and the terms shall be staggered so that no more than 2 terms in any school district ends on any June 30. Any vacancy shall be filled for the remainder of the unexpired term in accordance with § 1054 of this title.

(3) The Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District (the "districts") each shall be divided into 7 nominating districts to be denominated districts A through G and to be denominated on the basis of their geographical proximity (i.e., district A shall be as contiguous as practicable with district B and so forth).

(4) Candidates for the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall file for candidacy in accordance with § 1075 of this title, except that a candidate must be a resident of the district for the seat that candidate seeks.

(5) All members of the school boards of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District shall be elected by the qualified voters of the respective districts. To vote in a district election, a voter must be qualified pursuant to § 1077 of this title. No voter may vote for more than 1 candidate.

(b) The nominating districts shall be drawn by the State Election Commissioner, subject to the approval of the County Board of Election and the State Board of Education. On or before January 1, 2002, the Commissioner shall draw the 7 districts for each of the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District so that the nominating districts shall encompass an area in which approximately 1/7 of the total population of each district is resident. Each representative district shall, insofar as is possible: (i) be formed of contiguous territory; (ii) be nearly equal in population; (iii) be bounded by major roads, streams or other natural boundaries; and (iv) not be created so as to unduly favor any person. The data base for the determination of population in residence shall be census data from the United States Census of 2000. The Controller General's office shall provide the Election Commissioner with its assistance upon the request of the Commissioner.

(1) Not later than January 1 of the year ending in 2 in each subsequent decade (e.g., 2012), the Commissioner shall reapportion the school board nominating districts using the most recent United States census data so that the nominating districts are reapportioned in time for the elections beginning in the next year. The subsequent reapportionments shall comply, insofar as possible, with the criteria identified in subsection (b) of this section.

(2) The Commissioner shall also establish for each District the sequence in which elections held pursuant to this section shall occur. To the extent consistent with the redistricting criteria set forth in subsection (b) of this section, the Commissioner shall endeavor to designate the new nominating districts and to sequence the elections so that the elections for particular nominating district seats occur in the year of the expiration of the terms of the incumbent board member or members whose constituent population in the nominating district or districts prior to the most recent reapportionment most closely conform to the constituent population in the newly reapportioned nominating district or districts.

(3) The Commissioner shall, in addition to drawing the nominating districts, establishing the sequence for elections and reapportioning the nominating districts each decade, act as a continuing advisory resource for the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District in implementing the election system established by this section. The Commissioner may propose such recommendations as it deems necessary to ensure fair and efficient school board elections in the Brandywine School District, the Christina School District, the Colonial School District and the Red Clay Consolidated School District.

70 Del. Laws, c. 491, § 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 122, §§ 1, 2; 74 Del. Laws, c. 204, § 1; 76 Del. Laws, c. 138, § 3.;



§ 1067. Election of Milford Special School District in 1969 for the Board of Education

On the regularly designated day for school board elections in the school districts of this State in the year 1969, the qualified voters of the entire Milford Special School District, as it is then constituted, shall elect 2 members of the Board of Education of Milford Special School District. The individual with the highest number of votes shall be elected for a term of 5 years. The individual with the second highest number of votes shall be elected for a term of 4 years and shall fill the vacancy created by the expiration of the term of the previously elected school board member. Both individuals shall be elected at large in the entire Milford Special School District and shall serve in addition to the 3 then incumbent previously elected school board members. Thereafter, school board members in the school district shall be elected in accordance with § 1051 and § 1052 of this title. No fewer than 2 members shall be residents of Kent County and no fewer than 2 members residents of Sussex County.

14 Del. C. 1953, § 1067; 56 Del. Laws, c. 292, § 6.;



§ 1068. Indian River School Board

(a) Notwithstanding anything contained in this chapter to the contrary, the School Board of Indian River School District shall be composed of 10 members.

(b) The Indian River School District is hereby divided into 5 representative districts as follows:

(1) District Number 1. — Beginning on Route 28 where Fleetwood Pond Branch crosses Route 28, east on Route 28, crossing Route 113 to the Georgetown town limits (1 mile circle); right on School Lane following the southern boundary of the Town to South Bedford Street; right and south on South Bedford Street to Route 318; left on Routes 318 and 321 to Route 47; right on Route 47 to Route 30; left and north on Route 30 to Gravel Hill; right at Gravel Hill on Route 18 to Route 5 at Harbeson; left on Route 5 to the presently established boundary between Indian River School District and Cape Henlopen School District; thence following the Indian River School District and Cape Henlopen School District boundary, westerly from Route 5 to the intersection of Routes 238 and 239; thence westerly on Route 238 to the North Fork of Gravelly Branch; thence southwesterly along Gravelly Branch and Collins Pond to Route 18; left on Route 18 to Route 527; right on Route 527 to its intersection with Route 526 and Route 516; thence southeasterly to the intersection of Route 529 and Route 46; easterly along Route 46 for a distance of approximately one tenth mile to a point where Tyndall Branch crosses Route 46; thence following Tyndall Branch, Fleetwood Pond, Fleetwood Pond Branch in a southeasterly direction to the beginning point on Route 28. The last portion of this description being the established boundary line of the Indian River School District and the Milford School District, the Woodbridge School District and Seaford School District.

(2) District Number 2. — Beginning at a point where Fleetwood Pond Branch crosses Route 28; southeasterly along said Branch to a point where it crosses Route 444 approximately seven tenths mile north of Route 20; south on Route 444 to Route 20; left on Route 20 to Jones Crossroads; thence southeasterly in a straight line between Jones Crossroads and Pusey's Crossroads to a point on Route 74 approximately 1.1 mile west of its intersection with Route 20; left on Route 74 to Route 20; right on Route 20 to Route 113 (Bob's Diner) crossing Route 113 to State Street and continuing on State Street easterly to Betts Mill Pond Bridge; thence following this stream and the south bank of the Millsboro Pond to the Mill Dam at Route 24; thence easterly along Route 24 to the Herring Creek Branch; thence following the established boundary between Indian River School District and Cape Henlopen School District westerly and northerly following a portion of the Beaverdam Creek and Route 259 to its intersection with Route 5. The remaining portion of District Number 2 shall be described by the southern boundary of District Number 1.

(3) District Number 3. — Beginning at a point 1.1 mile west of Route 20 on Route 74; thence along the established boundary line between Indian River School District and Laurel School District to Pusey's Crossroads at Route 472; left on Route 472 to a point where the Pocomoke River reaches Route 472; thence southeasterly along the Pocomoke River to Route 424; right on Route 424 to Route 24; left on Route 24 to Route 25; right on Route 25 to Route 26; left on Route 26 to Route 113; right and south for a distance of approximately .5 mile to the southern boundary of the Town of Dagsboro; thence easterly along the town boundary line to Pepper Creek; thence north and east along Pepper Creek to Indian River Bay and Rehoboth Bay to Herring Creek; thence westerly along Herring Creek to Route 24. The remaining northern boundary for District Number 3 shall coincide with the description of the southern boundary of District Number 2.

(4) District Number 4. — Beginning on Route 113 at its intersection with Route 26; south on Route 113 to Frankford; thence following the southern boundaries of Frankford and Vines Creek to the place where Vines Creek crosses Route 54; thence east along Route 54 to Route 382 (Omar); right on Route 382 through Roxana to Route 382A; right on Route 382 to Route 389; right on Route 389 to Route 396; right on Route 396 to the Delaware and Maryland state line. The remaining boundaries of this District are as follows: The southern boundary is the Delaware and Maryland state line; the eastern boundary is the Atlantic Ocean; the northern boundary is the Indian River Bay from Indian River Inlet to Pepper Creek and the southern boundary of the Town of Dagsboro as described as the southern boundary of District Number 3.

(5) District Number 5. — Beginning on Route 413B at its intersection with Route 24; south on Route 413B; thence following the established boundary line between Indian River School District and Delmar School District through Pepper Box and Whitesville to the Delaware-Maryland line; thence easterly along the Delaware-Maryland line to Route 396 at Williamsville; thence northerly to Dagsboro following the here described westerly boundary of District Number 4 and westerly through Mission following the southern boundary of District Number 3 herein described.

(c) At the regular school election in 1973 the qualified electors shall choose 1 member from Representative District No. 2 for a term of 2 years; 1 member from Representative District No. 3 for a term of 5 years; and 1 member from Representative District No. 5 for a term of 3 years.

(d) At the regular school election in 1974 the qualified electors shall choose 1 member from Representative District No. 1 for a term of 3 years; 1 member from Representative District No. 2 for a term of 4 years; 1 member from Representative District No. 4 for a term of 5 years; and 1 member from Representative District No. 5 for a term of 5 years.

(e) All subsequent school board elections shall follow the schedule herein listed:

YEAR           DISTRICT TERM

1975          District No. 1 5 Years

1975          District No. 2 5 Years

1976          District No. 3 5 Years

1976          District No. 5 5 Years

1977          District No. 4 5 Years

1977          District No. 1 5 Years

1978          District No. 2 5 Years

1978          District No. 3 5 Years

1979          District No. 4 5 Years

1979          District No. 5 5 Years

(f) Each school board member shall be elected for a term of 5 years, said term to commence on July 1 following the school board member's election, except when such election is to fill an unexpired term, as provided in this chapter, until a successor has been elected and duly qualified.

(g) All members of the Board of Education of Indian River School District shall be elected from the several representative districts in which they reside by the qualified electors of those districts. Each member of the Board of Education shall be a resident of the Indian River School District and of the representative district from which that member is elected. All qualifications to be a member of the Board of Education shall be continuing qualifications and the failure of any member of the Board of Education to have any of the qualifications required by this title during that member's term of office shall create a vacancy in the office.

14 Del. C. 1953, § 1068; 59 Del. Laws, c. 38, § 1; 65 Del. Laws, c. 312, § 1; 70 Del. Laws, c. 84, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 333, § 1.;



§ 1069. School Board for Cape Henlopen School District

(a) Notwithstanding anything contained in this chapter to the contrary, the School Board of the Cape Henlopen School District shall be composed of 7 members.

(b) The Cape Henlopen School District is hereby divided into 4 areas as follows:

(1) Area A. — Beginning at a point on the shoreline of the Delaware Bay between Broadkill Beach and Roosevelt Inlet near where the Broadkill River runs in an east-westerly direction; thence following a westerly direction through the middle of the Broadkill River to the midpoint of the confluence of Beaverdam Creek; thence in a southerly direction through the middle of Beaverdam Creek to the boundary line of Cape Henlopen School District; thence following the boundary of Cape Henlopen School District first in a westerly direction and extending to the shoreline of Delaware Bay in the vicinity of Fowlers Beach; thence in a southerly direction to the beginning point.

(2) Area B. — Beginning at a point on the shoreline of the Delaware Bay intersected by a perpendicular line running through and extended from the middle of Route 9 on Lewes Beach; thence following a westerly direction through the middle of Route 9 until the intersection of Route 261; thence in a southerly direction through the middle of Route 261 until the intersection of Route 285; thence in a southerly direction through the middle of Route 285 to the intersection of Route 5; thence southerly through the middle of Route 5 until the intersection with the District's boundary: thence following the District's boundary first in a westerly then northerly direction until the boundary connects to the same point where Area A's boundary intersects with Route 259 and Beaverdam Creek; thence following the same boundary for Area A to the Delaware Bay; thence in a southerly direction along the shoreline of Delaware Bay to the beginning point.

(3) Area C. — Beginning at the same point on the shoreline of Delaware Bay as Area B and following the same boundary of Area B in a westerly and then southerly direction until the line meets the District boundary; thence in an easterly direction along the District boundary to a point on the boundary which is directly grid south of the tip of Bald Eagle Point; thence in a northwesterly direction, off-shore of land, through the center of Love Creek to the intersection of Route 24; thence in a northeasterly direction through the center of Route 24 until the intersection of Route 1; thence for a short distance in a southerly direction through the center of Route 1 until the intersection of Route 270; thence in a northeasterly direction through the center of Route 270 until the termination of Route 270 near the sewage treatment plant; thence in a grid easterly direction to the shoreline of the Atlantic Ocean; thence in a northerly direction along the shoreline of the Atlantic Ocean and then in a westerly direction along the shoreline of the Delaware Bay to the beginning point.

(4) Area D. — Beginning at a point where the Indian River Inlet and the Atlantic Ocean converge; thence in a westerly and then northerly direction until the line meets the point of intersection for Area C and the District boundary; thence following the same boundary for Area C in a northerly and then easterly direction until the line meets the shoreline of the Atlantic Ocean; thence in a southerly direction to the beginning point.

(c) School board members shall be elected in the following manner:

(1) At the regular school election in 1997, the qualified electors in the school district shall choose 1 member who is a resident of Area D. The member shall serve a term of 1 year.

(2) At the regular school election in 1998, the qualified electors in the school district shall choose 1 member who is a resident of Area A. One member shall be elected from Area D and shall serve a term of 4 years.

(3) At the regular school election in 1999, the qualified electors in the school district shall choose 1 member who is a resident of Area C and 1 member who is a resident of the district at large.

(4) At the regular school election in 2000, the qualified electors in the school district shall choose 1 member who is a resident of Area B and 1 member who is a resident of the district at large.

(5) At the regular school election in 2001, the qualified electors in the school district shall choose 1 member who is a resident of the district at large.

(6) All subsequent school board elections shall follow a schedule with a 5 year sequence as herein listed and thereafter:

2002 — Elect 1 member who is a resident of Area D

2003 — Elect 1 member who is a resident of Area A

2004 — Elect 1 member who is a resident of Area C and 1 member who is a resident of the district at large.

2005 — Elect 1 member who is a resident of Area B and 1 member who is a resident of the district at large.

2006 — Elect 1 member who is a resident of the district at large.

(7) Except for the shortened term of Area D for 1 year from 1997 to 1998 and Area D for 4 years from 1998 to 2002, thereafter, each school board member shall be elected to a term of 5 years. An exception shall be when such election is to fill an unexpired term as provided in this chapter, until a successor has been elected and duly qualified, said term of such elected school board member to commence on July 1 following the election.

(8) The notice of candidacy filed by each candidate qualified to be a school board member shall provide a declaration of intention as to whether the candidate is to serve at large, if elected, or if the candidate is to serve from the candidate's legal place of residence whether it be Area A, B, C or D, depending upon board members to be elected in a given year. Filings in either case shall be by residents of the school district as provided elsewhere in this chapter. At the election, whether by voting machine or ballot, the names of all persons properly filed shall be listed alphabetically in appropriate groupings by area and/or "at large." If in a given year when notices of candidacy may be filed for members living in a specific area and no filings are so made, and if during that given year a notice of candidacy may also be filed for a member to serve "at large," the member "at large" living in the area receiving the highest number of votes shall be declared duly elected to the position of school board member; if the same candidate should also have received the highest number of votes of all candidates who had filed a notice of candidacy to serve "at large," then the person receiving the 2nd highest number of votes shall be declared duly elected to the position "at large" in the school district.

(9) In all school board elections, board members shall be chosen at the election by qualified electors of the entire school district thereof.

(10) Each school board member so elected shall have those qualifications prescribed by this chapter and shall meet any other requirements provided in this section.

14 Del. C. 1953, § 1069; 59 Del. Laws, c. 24, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 21, § 1; 74 Del. Laws, c. 122, §§ 3-7.;



§ 1070. School Board for Milford School District

Notwithstanding anything contained in this chapter to the contrary, the School Board of the Milford School District shall be composed of 8 members. Four members shall be elected at large from the reorganized Milford School District and 1 board member shall be elected from each of the 4 areas "A", "B", "C" and "D" described in paragraph (1) of this section.

(1) The Milford School District is hereby divided into 4 areas as follows:

a. Area A. — Beginning at the intersection of Roads 396 and 395 proceed southeast along the center of Road 396 to Route 14; east along the center of Route 14 to the intersection of Route 113; north along the center of Route 113 to the point where Route 113 intersects with Swan Creek; east along the center of Swan Creek to the Mispillion River and thence along the center of the Mispillion River to the Delaware Bay. Thence follow the shore line of Delaware Bay north to the Murderkill River; thence southwest along the common boundary between the Milford and Lake Forest School Districts to the intersection of Roads 396 and 395.

b. Area B. — Beginning at the point where Road 594 intersects the boundary between Milford and Woodbridge School Districts, proceed northeast along the center of Road 594 to the intersection of Road 42; north along the center of Road 42 to a point .2 miles south of Road 207; thence due east to the Herring Branch. Follow along Herring Branch to the point where it intersects with Route 113; thence north along the center of Route 113 to the intersection of Route 14; west along the center of Route 14 to Road 396; northwest along the center of Road 396 to the Milford-Lake Forest School District boundary. Thence follow the existing common boundary south between the Milford-Lake Forest and Woodbridge School Districts to the point where Road 594 intersects the boundary between Milford and Woodbridge School Districts.

c. Area C. — Beginning at the point where the Mispillion River enters the Delaware Bay, proceed westward along the center of the Mispillion River to Swan Creek; west along the center of Swan Creek to the point where it intersects with Route 113; south along the center of Route 113 to the point where Route 113 intersects Herring Branch (near Lincoln); proceed along the Branch northeast to the Milford city line; continue following the branch east and south to a point where the branch intersects Road 211; southeast along the center of Road 211 to Road 207; northeast along the center of Road 207 to Road 30; southeast along the center of Road 30 to the northeast corner of Cedar Creek Millpond; proceed east along the common boundary between the Milford and Cape Henlopen School Districts to the Delaware Bay; north along the Delaware Bay coastlines to the point where the Mispillion River enters the Bay.

d. Area D. — Beginning at the northeast corner of Cedar Creek Millpond proceed directly northwest along the center of Road 30 to the point where Roads 30 and 207 intersect; thence southwest along the center of Road 207 to the point where Roads 207 and 211 intersect; thence northwest along the center of Road 211 to a branch being the northeast boundary of the James Deputy property; continue northwest along this branch to the Milford city line; west along the city line to Herring Branch; follow Herring Branch southwest to a point approximately .2 miles south of Road 207; thence follow a line directly west to Road 42; south along the center of Road 42 to Road 594; southwest along the center of Road 594 to the present boundary of the reorganized Milford School District. Thence follow the existing common boundary between Milford and the Woodbridge, Indian River, and Cape Henlopen School Districts to the northeast corner of Cedar Creek Millpond.

(2) School Board members shall be elected in the following manner:

a. At the regular school election in 1974 the qualified electors in the school district shall choose 1 member who is a resident of Area A for a term of 4 years;

b. At the regular school election in 1974 the qualified electors in the school district shall choose 1 member who is a resident of Area B for a term of 5 years;

c. At the regular school election in 1974 the qualified electors in the school district shall choose 1 member who is a resident of Area C for a term of 2 years;

d. At the regular school election in 1974 the qualified electors in the school district shall choose 1 member who is a resident of Area D for a term of 3 years;

e. At large board members shall be chosen in accordance with the schedule contained in paragraph (3) of this section. No at large board members will be chosen at the regular school election in 1974. An at large board member is any resident of Milford School District who meets other qualifications for school board membership as determined elsewhere in this chapter. Area designation is not applicable to at large board members.

(3) Beginning with the regular school election in 1975, school board members shall be elected in accordance with the following schedule:

(4) The notice of candidacy filed by each candidate qualified to be a school board member shall provide a declaration of intention as whether the candidate is to serve at large, if elected, or if the candidate is to serve from that candidate's own legal place of residence whether it be Area A, B, C or D, depending upon board members to be elected in a given year. Filings in either case shall be by residents of the school district as provided elsewhere in this chapter. At the election, whether by voting machine or ballot, the names of all persons properly filed shall be listed alphabetically in appropriate groupings by area and/or at large. If in a given year when notices of candidacy may be filed for members living in a specific area and no filings are so made, and if during that given year a notice of candidacy may also be filed for a member to serve "at large," the member "at large" living in the area receiving the highest number of votes shall be declared duly elected to the position of school board member; if the same candidate should also have received the highest number of votes of all candidates who had filed a notice of candidacy to serve "at large," then the person receiving the 2nd highest number of votes shall be declared duly elected to the position "at large" in the school district.

(5) In all school board elections board members shall be chosen at the election of qualified electors of the entire school district thereof.

(6) Each school board member so elected shall have those qualifications prescribed by this chapter and shall meet any other requirements provided in this section.

59 Del. Laws, c. 286, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 122, §§ 8-12.;






Subchapter IV Elections in Reorganized School Districts

§ 1071. Applicability of this subchapter; definitions

(a) This subchapter shall apply to any election conducted in any reorganized school district by the school board of such district or by the State Board of Education. This subchapter shall be in addition to Chapters 19, 20 and 21, and to the extent that any provision of this subchapter is inconsistent with any provision contained in Chapter 19, 20 or 21, Chapters 19, 20 and 21 shall govern.

(b) As used in this subchapter:

(1) "Department of Elections conducting the election" means the Department of Elections in the county in which the office of the superintendent of a public school district is located and which is responsible for conducting elections in accordance with Chapters 10, 19, 20 and 21 of this title for that school district, except that public school elections in the Milford and Smyrna School Districts shall be conducted by the Department of Elections for Kent County and public school elections in the Woodbridge School District shall be conducted by the Department of Elections for Sussex County.

(2) "Election" shall include a referendum where applicable.

(3) "Public school election" means an election to elect 1 or more members to a board of education and any election conducted in accordance with Chapter 19, 20 or 21 of this title.

(4) "Reorganized school district" means a school district constituted and established in accordance with this chapter whether by reorganization, consolidation or division.

(5) "School board" means the board of education of a reorganized school district.

14 Del. C. 1953, § 1071; 56 Del. Laws, c. 292, § 6; 74 Del. Laws, c. 122, § 13.;



§ 1072. Time; places; annual election of school board members; dates

(a) School elections, for whatever purposes, shall be held between the hours of 10:00 a.m. and 8:00 p.m. prevailing local time during which time the polls shall remain open.

(b) The Department of Elections conducting the election shall designate and procure the buildings within the district, including buildings not owned by the school district, which shall be used as polling places for any public school election. The suitability, convenience and accessibility of a polling place to voters of the school district must be given prime consideration in its selection. Whenever possible, such polling place shall be located in public buildings which shall include suitable schools, government buildings, firehouses, community buildings, churches, financial institutions, lobbies or other gathering places. In the event that no public building is available in a conveniently located and readily accessible place, then the Department of Elections conducting the election may designate a suitable, conveniently located and readily accessible private business establishment.

(1) The reorganized school district for which an election is being conducted under this subchapter shall provide school district buildings designated as polling places and/or as election officer training sites by the Department of Elections conducting the election to that Department of Elections without charge for use or fee for custodial services.

(2) The Department of Elections conducting an election may establish one or more polling places for that election outside of the boundaries of the reorganized school district for which the election is being conducted as deemed necessary and proper by that Department of Elections.

(c) Elections for school board members shall be held annually on the second Tuesday of May; except, that when only 1 person files for election to a given vacancy the school board shall declare that person elected and shall not open the polls for an election to fill that vacancy.

(d) All public school elections other than school board elections shall be held on the date set by the local school board of the school district in which such elections are to be held and in accordance with subsections (a) and (b) of this section.

(e) All school districts are requested to consider scheduling an in-service day for the second Tuesday in May.

14 Del. C. 1953, § 1072; 56 Del. Laws, c. 292, § 6; 63 Del. Laws, c. 253, § 1; 64 Del. Laws, c. 82, § 1; 64 Del. Laws, c. 255, § 1; 70 Del. Laws, c. 515, § 23, 24; 74 Del. Laws, c. 122, § 14; 74 Del. Laws, c. 334, §§ 1, 2, 3.;



§ 1073. Election officers

The Department of Elections conducting an election under the provisions of this title shall appoint an inspector, 2 election officers for every voting machine assigned to a polling place. Two of the aforesaid election officers shall be designated as judges and the remaining election officers shall be designated as clerks. The Department of Elections conducting the election may assign additional clerks to polling places as deemed necessary.

(1) The inspector shall be the person responsible for the set up, operation and closing of the polling place and make all decisions regarding the aforesaid except for questions regarding voter eligibility.

(2) The inspector and both judges shall by majority vote decide all questions of voter eligibility.

14 Del. C. 1953, § 1073; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 515, § 25; 74 Del. Laws, c. 122, § 15.;



§ 1074. Notice of election

(a) The Department of Elections conducting a public school election for the purpose of electing members to a board of education shall give notice of such election by notices placed on each school building and by notices published in at least 1 newspaper with countywide circulation, or a combination of newspapers that cover the area or areas in the county where the school board seats are up for election. The notices shall be published at least 1 time per week during the 4 weeks prior to the date of the election. The last publication shall be not more than 5 days before the day of the election. Such notices shall plainly set forth the office or offices to be filled, the date, the time and the place or places of the election. The Department shall also post the notices on its website for 21 days prior to the election.

(b) School districts shall give notice of elections conducted in accordance with Chapters 19, 20 and 21 of this title by notices placed on each school building and by notices published in at least 1 newspaper with countywide circulation, or a combination of newspapers that cover the area or areas in the county where the school board seats are up for election. The notices shall be published at least 1 time per week during the 4 weeks prior to the date of the election. The last publication shall be not more than 5 days before the day of the election. For elections conducted under the provisions of Chapter 19 of this title, such notices shall plainly set forth the amount to be raised, the proposed rate of taxation, the purpose or purposes for the proposed additional taxes, the date, the time and the place or places of the election. For elections conducted under the provisions of Chapters 20 and 21 of this title, such notices shall plainly set forth the amount of the bonds proposed to be issued, the purposes and reasons for the bond issuance, the amount of each annual tax increase that would be imposed as a result of the proposed bond issuance, the application of any gifts or any other money on hand which are not required by law to be used for some other purpose to any major capital improvement project or project for which the bonds may be issued, and the date, time and place or places of the election. The school district shall also post the notices of elections conducted under the provisions of Chapters 19, 20 and 21 of this title on its website for 21 days prior to the election. The department conducting the elections shall also post the notice on its website for 21 days prior to the election.

(c) The notices to be placed on each school building as required by subsections (a) and (b) of this section shall be posted on or near the front door of each school building in the school district in which an election is being held at least 21 days prior to the date of the election. The notices shall remain posted until the day following the election.

(d) In the case of an election for consolidation or division of a reorganized school district or districts, as the case may be, or for the changing of the boundaries of a reorganized school district, the notice of the election shall be by the Department of Elections in accordance with this chapter.

(e) At least 40 days prior to the date of an election to be conducted under Chapter 19, 20 or 21 of this title, school districts shall provide to the Department of Elections conducting the election a certified copy of the notice required by subsection (b) of this section and an affidavit signed by the Superintendent of the school district that the notice complies with the provisions of subsection (b) of this section. The Department of Elections shall determine whether the notice contains the information required by subsection (b) of this section and shall promptly notify the school district of any omission in the notice. If, at least 30 days before the date of the election, the school district has failed to cure any omission, the Department of Elections shall be authorized to cancel the election and such cancellation, if any, shall be effective upon written notice to the superintendent of the school district.

14 Del. C. 1953, § 1074; 56 Del. Laws, c. 292, § 6; 59 Del. Laws, c. 507, §§ 1, 2; 70 Del. Laws, c. 515, §§ 26, 27; 74 Del. Laws, c. 122, § 16; 76 Del. Laws, c. 138, § 4; 77 Del. Laws, c. 226, §§ 1- 4.;



§ 1075. Filing of candidacy for school board member; withdrawal of candidacy

(a) No later than 4:30 p.m. on the first Friday in March, candidates for election to a board of education shall file a notice of candidacy on the form promulgated by the Commissioner of Elections for that purpose with the Department of Elections responsible for conducting the election. If the last day of filing is a legal holiday, the last day for a person to file shall then be the first business day next that is not a Saturday, Sunday or a legal holiday.

(b) In the event that there is only 1 candidate for the election of a school board member, the Department of Elections conducting the election shall declare the candidate elected, shall not hold an election for that seat, and shall issue a certificate of election to that candidate.

(c) A person may withdraw as a candidate by filing the form promulgated by the Commissioner of Elections for that purpose with the Department of Elections conducting the election.

(1) If the withdrawal creates a circumstance where there is no contest for a school board seat and there are no other school board seats or questions on the ballot, the Department of Elections conducting the election shall cancel the election.

(2) If there are at least 2 remaining candidates for the office and/or there are other offices or questions on the ballot, the Department of Elections conducting the election shall, time permitting, make new ballots.

(3) If time does not permit to make new ballots, the Department of Elections conducting the election shall take such action as is possible to inform the voters at the polling place of the withdrawal.

(4) If there are 2 remaining candidates for the office and there are 7 or more days prior to the date of the election, the Department of Elections conducting the election shall mail new absentee ballots to all persons who had voted by absentee ballot or had not returned absentee ballots mailed to them. If the replacement ballots are not returned by the close of the polls on the day of the election, the earlier ballot shall be counted. Votes shall not be tallied for persons who have withdrawn their candidacy.

(5) Any votes cast for a person who has withdrawn as a candidate shall be considered null and void and shall not be tallied, canvassed or reported.

(d) The county Departments of Elections shall give notice of the deadline for filing as a candidate for a seat on a board of education by notices published in at least 1 newspaper with countywide circulation or a combination of newspapers that cover the area or areas in the county where the school board seats are up for election. The notices shall be published at least 1 time per week during the 3 weeks prior to the filing deadline. The last publication of the aforesaid notice shall be not more than 3 days before the filing deadline. Such notices shall plainly set forth the office or offices to be filled, the deadline for filing a notice of candidacy, and the location at which candidates shall file their notice of candidacy.

14 Del. C. 1953, § 1075; 56 Del. Laws, c. 292, § 6; 59 Del. Laws, c. 507, § 3; 65 Del. Laws, c. 247, § 1; 70 Del. Laws, c. 515, §§ 28, 29; 74 Del. Laws, c. 122, § 17; 77 Del. Laws, c. 226, § 5.;



§ 1076. Voting machines; election supplies; cost

(a) School elections shall be conducted by the use of voting machines.

(b) The Department of Elections conducting the election shall cause to appear on the machines next to the appropriate selection device the following:

(1) For the election of school board members, the names of all filed candidates shall be listed alphabetically without political party designation.

(2) For consolidation, division or change of boundaries of reorganized school districts the voting machine shall briefly state the question and provide for voting for or against the proposal, with such words:

For the proposal

Against the proposal

(3) For elections conducted in accordance with Chapter 19, 20 or 21 of this title the appropriate selection language.

(c) The Department of Elections conducting the election shall supervise the setting for the machines to denote the choices indicated in subsection (b) of this section and shall in advance of the date of the election instruct the designated election officers in the proper use of the machines.

(d) The needed election supplies shall be provided by the Department of Elections conducting the election.

(e) The cost of necessary election supplies shall be paid by the Department of Elections conducting the election.

(f) Any reorganized school district shall use voting machines and the appropriate department of elections shall pay the transportation for the voting machines and other necessary charges for the use of such voting machines. While conducting an election or referendum for any public school district, the district may not charge rent or custodial fees associated with the use of its space. Sufficient heat, when needed to maintain a minimum 68 degree Fahrenheit temperature for such facilities, shall be provided for the conduct of an election or referendum. For the clarification of county department of elections' costs relating to public school district elections, Smyrna School District and Milford School District elections will be conducted by the Kent County Department of Elections and Woodbridge School District elections will be conducted by the Sussex County Department of Elections.

(g) In case of an election for the consolidation, division or change of boundaries of a reorganized school district, all preparation for and cost of the election shall be borne by the department of elections that conducts said election or elections.

14 Del. C. 1953, § 1076; 56 Del. Laws, c. 292, § 6; 66 Del. Laws, c. 359, § 3; 70 Del. Laws, c. 515, §§ 1-4, 7, 30; 73 Del. Laws, c. 312, § 233; 73 Del. Laws, c. 321, §§ 1, 325; 74 Del. Laws, c. 122, §§ 18-24.;



§ 1077. Qualified voters

Every citizen 18 years of age or over and a resident of the reorganized school district shall be eligible to vote at the school election in the reorganized school district in which that citizen resides, whether or not that citizen is at the time a registered voter for purposes of a general election.

14 Del. C. 1953, § 1077; 56 Del. Laws, c. 292, § 6; 58 Del. Laws, c. 411; 68 Del. Laws, c. 220, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1078. Determination of qualifications of the voter

For the purpose of determining whether a person offering to vote at a school election is in fact the person he or she claims to be and is qualified to vote, that individual shall complete an affidavit, promulgated by the Commissioner of Elections, which shall affirm that the individual offering to vote is a qualified voter of the school district pursuant to § 1077 of this title. If it can be determined by a majority opinion of the inspector and both judges assigned to that polling place that the individual offering to vote has met the qualifications for that school election pursuant § 1077 of this title, then said individual shall be permitted to vote. Otherwise, an election official shall require the person offering to vote to produce reasonable identification of himself or herself and their place of residence in the school district. The said identification may be:

(1) Delaware driver's license;

(2) Delaware ID card;

(3) Work ID card with photo and address; or

(4) U.S. postal material.

If a vote is objected to for the reason that the person offering to vote is not qualified to vote in that school election, its admission or rejection shall be determined according to the opinion of a majority of the inspector and both judges assigned to that polling place.

14 Del. C. 1953, § 1078; 56 Del. Laws, c. 292, § 6; 59 Del. Laws, c. 231, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 515, §§ 8, 9; 71 Del. Laws, c. 446, § 1; 74 Del. Laws, c. 122, §§ 25, 26.;



§ 1079. Bribery

(a) No person who receives or accepts or offers to receive or accept, or pays, transfers or delivers, or offers or promises to pay, transfer or deliver, or contributes or offers or promises to contribute to another to be paid or used, any money or other valuable thing as a compensation, inducement or reward for giving or withholding or in any manner influencing the giving or withholding a vote at any public school election, shall vote at such election unless such person being challenged for any of said causes takes and subscribes to the oath or affirmation as provided for in § 4940 of Title 15.

(b) Such oath or affirmation shall be conclusive evidence to the election officers of the truth of such oath or affirmation, but if any such oath or affirmation shall be false, the person making the same shall be guilty of perjury, and no conviction thereon shall bar any prosecution under § 8 of Article V of the Constitution of this State. Such oath or affirmation, when signed and attested as provided in this section shall be competent evidence in any proceeding against the party making the same.

74 Del. Laws, c. 122, § 27.;



§ 1080. Method of voting

(a) For the election of school board members, a voter shall not vote for more candidates than there are school board memberships to be filled in the election. If only 1 school board member is to be elected, a voter shall vote for only 1 candidate. The voter shall place a mark in the square after the name of the candidate or candidates for whom the voter desires to vote, or, in the case where a voting machine is used, take the appropriate action on the machine as described in the posted instructions for the operation of said machine.

(b) For the consolidation, division or change of boundaries of a reorganized school district, the voter shall place a mark in the square after the item that expresses that voter's choice, or, in the case where a voting machine is used, take the appropriate action on the voting machine as described in the posted instructions for the operation of said machine.

(c) The voter expresses the voter's own intent on an absentee ballot as follows:

(1) Making a distinct mark in the square provided to the right of the name of the candidate or response to a question.

(2) If the voter indicates the voter's own choice in a manner other than the manner specified in paragraph (c)(1) of this section the election officers shall attempt to determine the intent of the voter. If it is not possible to determine a voter's choice for an office or response to a question, the ballot shall not be counted for that office or question but shall be counted for all other offices and questions on the ballot where the voter's intent can be determined.

(3) If a ballot is marked for more names or responses than are permitted, it shall not be counted for that office or question but shall be counted for all other offices or questions on the ballot.

(4) If a ballot has been defaced or torn by a voter so that it is impossible to determine the voters choice for 1 or more offices or questions, it shall not be counted for such offices or questions but shall be counted for all other offices and questions on the ballot.

14 Del. C. 1953, § 1080; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 122, § 28.;



§ 1081. Official record

(a) The Commissioner of Elections, in consultation with the county Departments of Elections, shall promulgate a Voter Eligibility Affidavit for Public School Elections that all voters in public school elections shall complete before voting. The aforesaid affidavit shall be printed as a 1-part form. The Commissioner of Elections and the county Departments of Elections shall at least once every 2 years meet to review the Voter Eligibility Affidavit for Public School Elections. Upon approval of a new version of the affidavit, existing supplies of affidavits shall be used until exhausted.

(b) As soon as possible after the close of a public school election the Department of Elections conducting the election shall check for persons who voted more than once by putting the completed Voter Eligibility Affidavits for Public School Elections into alphabetic order. The department shall refer any instances of persons voting more than once in a public school election to the Attorney General.

(c) The Department of Elections conducting the election shall make the affidavits available to the respective school district upon request and at no cost. The Department may satisfy this requirement by providing a copy of the affidavits to the school district. School districts that receive affidavits from a department shall return them to the Department no later than 90 days after receiving them.

(d) The affidavits and all other records of a public school election shall be retained for 5 years and then destroyed.

74 Del. Laws, c. 122, § 29; 75 Del. Laws, c. 108, § 1; 77 Del. Laws, c. 226, § 6.;



§ 1082. Procedure at the polling place

(a) Upon arriving at a polling place, a person shall complete a Voter Eligibility Affidavit for Public School Elections attesting to the voter's eligibility to vote in the public school election and then present the aforesaid affidavit and proof of the voter's identity and address as required in § 1078 of this title to an election officer.

(b) Upon being presented an affidavit and proof of the voter's identity by a person, the election officer shall then legibly print the name of the person onto a poll list, determine whether or not the person is eligible to vote in the election, and then annotate the affidavit as to whether or not the person shall be permitted to vote. If the person does not offer reasonable proof of identity and address as required in this section, the person may be permitted to vote by majority vote of the inspector and both judges. Poll lists created as required above shall be retained by the Department of Elections that conducted the election for 1 year following the day of the election. At the end of the aforesaid year, the poll lists shall be destroyed.

(c) If the election officer determines that the person is not eligible to vote in the election, the election officer shall refer the person to the inspector and both judges. The inspector and both judges after hearing and considering evidence shall by majority vote determine whether or not to permit the person to vote. Upon making the decision, the inspector shall appropriately annotate the affidavit and poll list. If the person is not permitted to vote, the inspector shall direct the person to depart the polling place and then the inspector shall file the affidavit in the appropriate place.

(d) If a person's eligibility to vote is challenged by anyone for any reason, the inspector and both judges shall immediately hear and consider the evidence and then by majority vote decide whether or not the person is eligible to vote. Once the inspector and both judges have made their decision, there is no appeal at the polling place. The person shall either be permitted to vote, or shall not be permitted to vote and directed to depart the polling place. A person who has not been permitted to vote may appeal the decision of the inspector and both judges to the administrative director or, in the administrative director's absence, to the deputy administrative director for the Department of Elections conducting the election.

(e) Upon hearing the evidence of an appeal by a voter, the administrative director or deputy administrative director for the Department of Elections conducting the election shall rule on the appeal. A person whose appeal is successful shall be permitted to vote at the polling place or by absentee ballot at the Department of Elections conducting the election.

14 Del. C. 1953, § 1082; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 515, § 12; 74 Del. Laws, c. 122, § 30.;



§ 1083. Counting ballots; tie vote; certification of election

(a) The Department of Elections conducting an election in accordance with this title shall compile and announce the unofficial results as soon as possible after the close of the election. No later than 15 days following the close of a public school election, the Department of Elections conducting the election shall canvass the vote and certify the results of the election as provided in subsection (d) of this section. For the election of school board members, the persons receiving the highest number of votes shall be declared duly elected to the position of school board member. The Department of Elections conducting the election shall keep the certificate of the results of each public school election conducted under this title as a public record in their offices.

(b) In case of a tie:

(1) For the election of school board members, no later than the third Saturday in June following the May election, another election shall be held in accordance with this chapter to decide which of the candidates so tied shall be elected school board member;

(2) For an election pursuant to Chapter 19, 20 or 21 of this title and for elections to determine a consolidation, division or change of boundaries of a reorganized school district, another election shall be held not less than 30 days nor more than 60 days after the date of the tied election, in accordance with this chapter, in order to break the tie.

(c) The Department of Elections conducting the election shall give a certificate of election to each person elected to the office of school board member.

(d) Certification requirements. —

(1) In the case of an election pursuant to Chapter 10 or 19 of this title, the Department of Elections that conducted the election shall present certification of the results to the superintendent of the respective school district no later than the 16 days following the day of the election. If the 16th day is a Saturday, Sunday or holiday, such presentation shall be made no later than 4:30 p.m. on the next business day.

(2) In the case of an election pursuant to Chapter 20 or 21 of this title, the Department of Elections that conducted the election shall present certification of the results to the superintendent of the respective school district and to the Secretary of Education no later than 16 days following the day of the election. If the 16th day is a Saturday, Sunday or holiday, such presentation shall be made no later than 4:30 p.m. on the next business day.

(3) In the case of an election to determine a consolidation, division or change of boundaries of a reorganized school district, the Department of Elections that conducted the election shall present certification of the results to the superintendent of the respective school district and to the Secretary of Education no later than l6 days following the day of the election. If the 16th day is a Saturday, Sunday or holiday, such presentation shall be made no later than 4:30 p.m. on the next business day.

(e) Within 96 hours following the certification of a public school election, 25 or more persons who voted in the aforesaid public school election may petition the Department of Elections that conducted the election for a recompilation of the results, if the difference in the election of a school board member or in an election conducted in accordance with Chapter 19, 20 or 21 of this title was less than 10 votes or one-half of one percent of the total vote whichever is larger. The petition shall contain the printed name, signature and the voting location of each petitioner. The recompilation shall be conducted no later than 5 business days after the verification of the petition. The Department of Elections that conducted the elections shall:

(1) Examine the voting machine tape from each voting machine used in the election and determine if the results were properly reported. The department shall then correct any results that were incorrectly reported.

(2) Examine the absentee vote tally sheets and determine if errors were made in reporting the absentee vote. The department shall then correct any errors in the reporting of the absentee votes.

(3) Count or cause to be counted all absentee ballots that were cast in the election and correct any errors in the tally that had been reported.

(4) Certify or, if necessary, recertify the recompiled results as required by this title.

14 Del. C. 1953, § 1083; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 515, § 13; 71 Del. Laws, c. 180, § 53; 74 Del. Laws, c. 122, §§ 31-34.;



§ 1084. Certificate of election; type and form; preservation of records

(a) The type and form of the certificate of election and all other school election documents shall be determined by the Commissioner of Elections, in consultation with the county Departments of Elections, and shall be uniform throughout the State.

(b) The several departments of elections shall have and retain custody of all books, maps, forms, oaths of office and of removal, blanks, instructions and all other records and supplies of every kind or description pertaining to any school election conducted by the respective department for 1 year following the close of the election.

14 Del. C. 1953, § 1084; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 515, § 14-16; 74 Del. Laws, c. 122, § 35.;



§ 1085. Penalty for illegal voting in school elections

Whoever votes at any school election, including elections pursuant to Chapters 19, 20 and 21 of this title, without possessing the qualifications prescribed by this subchapter, or having once voted, votes or attempts to vote or offers to vote again, or violates any of the other provisions of this subchapter or Chapter 19, 20 or 21 of this title shall, for each offense, be fined or imprisoned, or both, in accordance with the regular elections laws of this State.

14 Del. C. 1953, § 1085; 56 Del. Laws, c. 292, § 6; 77 Del. Laws, c. 226, § 7.;



§ 1086. Absentee voting

(a) Any individual qualified to vote in a school district election who shall be unable to appear to cast their ballot at the polling place of their school district on the date of the election may cast their vote by absentee ballot provided that the voter qualifies under one of the provisions of § 5502 of Title 15 and files an affidavit of eligibility, in a form prescribed by the State Commissioner of Elections, with the appropriate county department of elections by 12:00 noon, local time of the day prior to the election.

(b) The Commissioner of Elections, in consultation with the Department of Elections for the counties, shall promulgate an absentee voting system that shall include envelopes and instructions similar to those provided for in Chapter 55 of Title 15. The Department of Elections responsible for conducting a public school election within a reorganized school district shall prepare the appropriate absentee ballots for any election conducted in accordance with this title. Upon receipt of the executed affidavit of eligibility, by at least 12:00 noon of the day prior to the election, the department of elections shall:

(1) Deliver an official ballot to the elector if the elector personally appears at the appropriate department of elections office; or

(2) Follow the instructions contained within the elector's affidavit to mail the official ballot and instructions to the elector; provided, that the affidavit is received by the department of elections by at least 12:00 noon, local time, of the fourth day prior to the election.

(3) Nothing contained in this subsection shall prevent the issuance of an absentee ballot to those lawfully entitled thereto prior to 12:00 noon, local time, of the day prior to any school election when the request is made less than 3 days prior to the day of the election.

(4) All absentee ballots must be returned to the appropriate department of elections prior to the closing of the polls on the day of the election. All absentee ballots received after the closing of the polls shall be voided and not opened. Each absentee ballot received in this manner shall be stamped with the date and time it was received and initialed by a representative of the department and retained as part of the official election record.

(c) All absentee ballots received by the Department of Elections conducting the election prior to the close of the polls on the day of the election shall remain sealed and held within that Department of Elections until such time that the absentee votes are to be counted.

(d) The Department of Elections conducting the election may appoint one or more boards of election officers to tally the absentee votes for a public school election within the offices of that Department of Elections and/or designate one or more polling places to tally the aforesaid absentee ballots. The tallying of the absentee ballots may commence no earlier than 10 a.m. on the day of the election. The absentee tally shall remain secret until after the close of the polls on the day of the election at which time the results shall be added to the election results. Anyone violating that secrecy shall be punished as provided by law.

(e) All absentee voting records, materials, and ballots shall be retained by the Department of Elections conducting the election for 1 year following the close of the elections. At the end of the said year, the ballots, materials and other absentee voting records shall be destroyed.

67 Del. Laws, c. 447, § 1; 69 Del. Laws, c. 271, §§ 1, 2; 70 Del. Laws, c. 515, §§ 16-22; 74 Del. Laws, c. 122, §§ 36, 37.;



§ 1087. Electioneering

Electioneering as described in § 4942 of Title 15 is prohibited in any public school election.

74 Del. Laws, c. 122, § 38.;



§ 1088. Persons permitted in the voting room

(a) No persons, other than members or employees of the Department of Elections conducting the election who shall be identified by a badge issued by that Department of Elections, the Commissioner of Elections and/or employees of the Office of the Commissioner of Elections who shall be identified by a badge issued by the Commissioner of Elections, appointed election officers, authorized challengers in accordance with § 1089 of this title, or persons voting or waiting to vote, shall be admitted within the voting room. Other persons necessary to the conduct of the election may be admitted within the voting room or within 50 feet of the entrance thereof upon first obtaining consent from the inspector, except as provided in subsection (b) of this section.

(b) Person or persons with other business within the building in which a polling place for a public school election is located may pass through the polling place area or by the room in which the polling place is located so as not to interfere with the conduct of the election. Such person or persons shall not loiter within 50 feet of the polling place, talk to any person or persons waiting to vote, promote any candidate or side to an issue, or in any other manner interfere with voters or disrupt the polling place. The inspector shall take those steps necessary to maintain order within the polling place as well as enforce § 1087 of this title and subsection (a) of this section.

(c) A voter may be accompanied by 1 or more children not more than 16 years of age. Any challenge to the age of any child shall be resolved by the voter signing an affidavit certifying that the child in question is not more than 16 years of age.

74 Del. Laws, c. 122, § 39.;



§ 1089. Challengers and challenges

(a) For school board member elections, each candidate on the ballot may appoint and accredit 1 or more suitable persons as challengers. One challenger from each candidate on the ballot may be present inside each polling place to observe the conduct of the election and all election records. The challengers may be changed and their places filled in like manner during the day. Each challenger shall present a challenger authorization for that particular election signed by the candidate before being permitted to sit as a challenger.

(b) For all other public school elections, 5 persons at a time may act as challengers. Persons desiring to sit as a challenger shall ask the inspector in the polling place for permission to serve as a challenger. If fewer than 5 persons are sitting as challengers, the person shall be seated after completing the challenger identification form. If 5 persons are already seated, no person shall be seated until 1 of the seated persons has left the polling place. Any challenger who leaves the polling place for any reason shall immediately surrender the challenger's own challenger badge to the inspector and shall be replaced by a person waiting to be seated as a challenger.

(c) A person serving as a challenger shall be issued a challenger badge that the challenger shall wear while in the polling place. If the person leaves the polling place the challenger shall surrender the badge to the inspector and for school board member elections retrieve the challenger authorization from the inspector.

(d) Challengers shall be peace officers with the same powers of preserving the peace as election officers and the challengers shall be protected in the discharge of their duty by the election officers; provided, however, the challengers shall not create any disturbance or obstruction and shall not unreasonably prolong any challenge or inquiry. The inspector shall have the duty to caution the challengers concerning the foregoing and, if a challenger persists in objectionable behavior, the challenger may be ejected by the inspector. Nothing in this subsection shall prevent the substitution of another challenger for 1 who has been ejected.

(e) If an inspector wilfully ejects a challenger without cause, that inspector shall be deemed to have knowingly and wilfully violated that inspector's own official duty.

(f) Anyone legally within the polling place may challenge any voter for identity, address or bribery. The inspector and both judges shall hear each challenge immediately and before the person so challenged enters a voting machine. Once the inspector and both judges vote on the challenge, the matter is decided and the challenged person will either be permitted to vote or not permitted to vote depending on the decision. A person denied permission to vote shall leave the polling place immediately. A person challenged for bribery may take and subscribe to the oath as provided in § 4940 of Title 15. Once the person has taken and subscribed to the oath, the person shall be permitted to vote.

74 Del. Laws, c. 122, § 40; 70 Del. Laws, c. 186, § 1.;






Subchapter V Staffing of Reorganized School Districts

§ 1091. Superintendent of schools

The school board of each reorganized school district shall appoint as the chief school officer for that district a superintendent of schools who shall also serve as executive secretary to the school board.

14 Del. C. 1953, § 1091; 56 Del. Laws, c. 292, § 6.;



§ 1092. Employee qualifications

Every employee of a reorganized school district must meet standards for qualification as adopted by the Professional Standards Board and the State Board of Education pursuant to § 1203 of this title, and be certified or otherwise licensed in accordance with these standards in order to be placed on the official payroll of the reorganized school district.

14 Del. C. 1953, § 1092; 56 Del. Laws, c. 292, § 6; 58 Del. Laws, c. 262, § 1; 71 Del. Laws, c. 180, § 54; 72 Del. Laws, c. 294, § 50.;



§ 1093. State salary schedules

The state salaries for the several categories of school employees shall be in accordance with salary schedules set forth in this title except that no such schedule shall prevent a school district from increasing those salaries by the amount of a supplement appropriately provided by the local school district including Division III state funds, and from funds other than those appropriated by this State.

14 Del. C. 1953, § 1093; 56 Del. Laws, c. 292, § 6.;



§ 1094. School employee contract; dismissal or suspension

(a) The contract with school employees shall be a contract drawn on a form approved by the Department of Education and shall be a state school employee contract that shall be executed by the reorganized school district board. One copy of the contract shall be delivered to the employee, and 1 copy shall be made part of the permanent file of the school district.

(b) A school employee may be dismissed or suspended from that employee's duties in accordance with Chapter 14 of this title.

14 Del. C. 1953, § 1094; 56 Del. Laws, c. 292, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 55.;






Subchapter VI Indemnity

§ 1095. Liability of local school districts for costs in actions against members of board or employees thereof

Whenever a civil action has been or shall be brought against any person for any act or omission arising out of and in the course of the performance of that person's duties as a member of a board of education, principal, assistant principal, superintendent, assistant superintendent or professional employee, including a teacher, the board of education of that school district shall defray all costs of defending such action, including reasonable counsel fees and expenses, together with costs of appeal, if any, and shall save harmless and protect such person from any financial loss resulting therefrom; provided, however, the board of education shall not be responsible for the payment of punitive damages nor damages attributable to intentional acts or the gross negligence of such person. Any board of education may arrange for and maintain appropriate insurance to cover all such damages, losses and expenses. The State shall not be liable for such financial obligation incurred by a local school district.

64 Del. Laws, c. 280, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 11. RECRUITING AND TRAINING OF PROFESSIONAL EDUCATORS FOR CRITICAL CURRICULAR AREAS

§ 1101. Purpose

It is the purpose of this chapter to provide for the establishment of a statewide program for the recruiting and training of certain professional educators who will serve the pupils in the public elementary and secondary schools of the State in critical curricular areas. The responsibilities for identifying those critical areas are assigned to the Department of Education with approval of the State Board and for the administration of the program are assigned to the Department of Education.

64 Del. Laws, c. 341, § 1; 71 Del. Laws, c. 180, § 56.;



§ 1102. Appropriation

The Department of Education may authorize, from the amount appropriated in the Budget Appropriation Bill for the purpose of enhancing professional development, an amount to be allocated for the purpose of establishing and maintaining programs to strengthen programs in those areas which the Department of Education with the approval of the State Board of Education designates as critical curriculum areas.

64 Del. Laws, c. 341, § 1; 68 Del. Laws, c. 84, § 205; 71 Del. Laws, c. 180, § 57.;



§ 1103. Rules and regulations

The Department of Education with approval of the State Board of Education shall, from time to time, adopt and promulgate such rules and regulations as will be necessary for the implementation of the programs authorized by this chapter.

64 Del. Laws, c. 341, § 1; 71 Del. Laws, c. 180, § 58.;



§ 1104. Academic year program to meet certification requirements in critical curricular area

The Department of Education with State Board approval may provide an ongoing program specifically designed to meet certification requirements for a teacher in the State in a critical curricular area and may include, but not be limited to, reimbursement for tuition, programs, textbooks or travel. The part-time program may be offered during the regular school year. The Department of Education with State Board approval shall provide rules and regulations for the conduct of the program.

64 Del. Laws, c. 341, § 1; 68 Del. Laws, c. 84, §§ 206, 207; 71 Del. Laws, c. 180, § 59.;



§ 1105. Summer inservice program

The Department of Education with State Board approval may provide for a summer program for Delaware teachers who are available to teach but who do not hold school certification in a critical curricular area. The Department of Education with State Board approval shall establish rules and regulations for the conduct of this program.

64 Del. Laws, c. 341, § 1; 68 Del. Laws, c. 84, § 208; 71 Del. Laws, c. 180, § 59.;



§ 1106. Teacher Scholarship Loan Program

The Department of Education with State Board approval may provide a Teacher Scholarship Loan Program. This Program shall be designed to help a teacher obtain certification in Delaware in a critical curriculum area by attending an institution of higher education on a full-time basis. The Department of Education with State Board approval shall establish rules and regulations for the conduct of this Program that shall include at least the following:

(1) Candidates selected must have taught in a Delaware public elementary or secondary school for at least 1 year prior to the year in which the scholarship is to be used.

(2) A teacher participating in this Loan Program shall execute a promissory note, in the amount of the loan, to the State Treasurer. This note shall be forgiven at a rate of one third of the loan for each of 3 years of teaching in a Delaware public school after completion of the study authorized. In any year that the teacher fails to meet the teaching obligation, the loan shall be due and payable for the unpaid balance.

(3) Such loan shall be interest free to persons who meet the teaching obligation.

(4) Necessary repayment procedures and interest requirements for persons who do not teach, or do not complete their teacher obligation as provided in paragraph (2) of this section, shall be established by the Department of Education with State Board approval.

(5) A teacher to whom a loan is granted shall also be paid during the year of study 1 year's salary and benefits based upon the prescribed state salary schedule for 185 teaching days as found in Chapter 13 of this title. A teacher to whom such a loan is granted may be granted a leave of absence by a school district upon agreement that the teacher will return to that district for assignment upon completion of the year of study. In the case of such leave of absence, nothing herein contained shall prevent the school district from providing local salary supplement and other district benefits.

(6) The amount of the loan will be determined by the Department of Education with State Board approval and may be applied to the cost of tuition, books and supplies for instruction at the institution in which the teacher is to be enrolled.

64 Del. Laws, c. 341, § 1; 68 Del. Laws, c. 84, § 209; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 59.;



§ 1107. Program for persons lacking teaching certification

The Department of Education with State Board approval may provide a program of training for persons who can present graduate or undergraduate degrees at or above the level of bachelor and who are interested in teaching in a field that has been declared a critical curricular area, but who lack the certificate requirements for teaching in that field. Such a program shall include reimbursement for tuition for any necessary training to obtain certification as determined by the Department of Education with State Board approval.

64 Del. Laws, c. 341, § 1; 68 Del. Laws, c. 84, § 209; 71 Del. Laws, c. 180, § 59.;



§ 1108. Student Loan Program

(a) The Department of Education with State Board approval may provide a Student Loan Program and shall make rules and regulations for the conduct of this Program to include at least the following:

(1) The candidate for a loan must have been admitted to an accredited institution of higher learning in a program that will result in training and certification in Delaware as a teacher in a critical curricular area designated by the Department of Education with State Board approval;

(2) The recipient of any such loan shall execute a promissory note in the amount of the loan to the State Treasurer;

(3) The loan will be forgiven on the basis of 2 years of teaching as a certified teacher in an actual critical curricular area in a Delaware public elementary or secondary school for each year of college training;

(4) Such loan shall be interest free to persons who meet the teaching obligation;

(5) Necessary replacement procedures and interest requirements for persons who do not teach or fulfill the teaching obligation as provided in paragraph (a)(3) of this section shall be established by the Department of Education with State Board approval;

(6) The loan may be renewed from year to year through a 4-year training program, based upon the criteria adopted by the Department of Education with State Board approval;

(7) A student selected for such a program may attend any accredited college or university in the United States where the appropriate training will result in certification as a teacher in this State.

(b) A loan made pursuant to subsection (a) of this section may be forgiven by the Secretary of Education if the Secretary determines that the recipient is unable to meet that recipient's repayment obligation because of total and permanent disability or death. The Secretary may require such documents as the Secretary considers necessary to verify a claim of disability or death, including but not limited to a sworn affidavit from a qualified physician or a death certificate. Notwithstanding any provision to the contrary in this chapter, the Department of Education may promulgate rules and regulations to implement this subsection.

64 Del. Laws, c. 341, § 1; 68 Del. Laws, c. 84, § 209; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 59; 74 Del. Laws, c. 97, § 1.;






CHAPTER 12. EDUCATOR LICENSURE, CERTIFICATION, EVALUATION, PROFESSIONAL DEVELOPMENT AND PREPARATION PROGRAMS

Subchapter I Professional Standards Board

§ 1201. Purpose

The purpose of this chapter is to establish a system of professional development, professional standards, licensure, certification and evaluation that serves to continually improve the quality of instruction for Delaware's children so that they are equipped to work and succeed in an ever-changing and increasingly complex global economy. The General Assembly finds that a rigorous system of licensure, certification, professional development and evaluation designed to support improved student achievement, together with an expansion of the salary system to include compensation for skills and knowledge, will serve to improve the quality of the Delaware educator workforce and to improve student performance. All educators must be licensed, certified and evaluated in accordance with this chapter. To develop this system and to ensure that its purposes are achieved, the General Assembly creates the Delaware Professional Standards Board to work in conjunction with the Department of Education and the State Board of Education toward the full implementation of this chapter.

72 Del. Laws, c. 294, § 2.;



§ 1202. Definitions

The following definitions apply to this chapter:

(1) "Certification" means the issuance of a certificate, which may occur regardless of a recipient's assignment or employment status.

(2) "Delaware Performance Appraisal System II" (DPAS II) means the evaluation developed and conducted pursuant to this chapter.

(3) "Department" means the Delaware Department of Education.

(4) "Educator" means a person licensed and certified by the State under this chapter to engage in the practice of instruction, administration or other related professional support services in Delaware public schools, including charter schools, pursuant to rules and regulations promulgated by the Standards Board and approved by the State Board. For purposes of this subchapter, the term "educator" does not include substitute teachers.

(5) "Emergency certificate" means a credential which may be issued if the employing district establishes that:

(a) The proposed recipient of the emergency certificate is competent; and

(b) The employing district is committed to support and assist the proposed recipient in achieving the skills and knowledge necessary to meet certification requirements.

(6) "Evaluator" means an individual or team meeting the minimum qualifications to appraise educator performance, as set forth in the rules and regulations promulgated under § 1271 of this title.

(7) "License" means a credential which authorizes the holder to engage in the practice for which the license is issued.

(8) "Paraprofessional" means a public school employee covered by § 1324 of this title.

(9) "Secretary" means the Secretary of the Delaware Department of Education.

(10) "Standard certificate" means a credential issued to certify that an educator has the prescribed knowledge, skill and/or education to practice in a particular area, teach a particular subject, or teach a category of students. An educator may be issued 1 or more certificates.

(11) "Standards Board" means the Professional Standards Board established pursuant to this chapter.

(12) "State Board" means the State Board of Education of the State pursuant to § 104 of this title.

72 Del. Laws, c. 294, § 2; 75 Del. Laws, c. 77, §§ 2, 3.;



§ 1203. Rules and regulations

Unless otherwise provided for in this chapter, rules and regulations necessary to implement this chapter must be proposed by the Standards Board subject to approval of the State Board. The Standards Board shall develop rules and regulations in consultation and cooperation with the Department. Once developed, the rules and regulations must be sent to the Executive Secretary of the State Board and must be included on the State Board's agenda no later than the second regular meeting of the State Board following the Executive Secretary's receipt of the rules and regulations. The rules and regulations must be addressed by the State Board when placed on its agenda. If approved by the State Board, rules and regulations have the force and effect of law. The Department shall adopt and publish all rules and regulations pursuant to the provisions of this section and to the provisions of the Administrative Procedures Act [Chapter 101 of Title 29]. This subsection shall not apply to rules and regulations promulgated pursuant to the provisions of subchapter VII of this chapter.

72 Del. Laws, c. 294, § 2; 74 Del. Laws, c. 13, § 1.;



§ 1205. Professional Standards Board

(a) Recognizing that well-prepared, effective educators are critical to our students' success and that those entrusted with the achievement of our students should have a voice in the development of policies that affect their profession, there is hereby established the Professional Standards Board. The intent of the General Assembly is that the Standards Board and the Department work in close coordination and collaboration to fully and effectively implement the purposes of this chapter. To this end, the Standards Board shall file reports on January 1, April 1, July 1, and October 1 of each calendar year with the General Assembly, the Governor, the State Board and the Department.

(b) The Standards Board shall develop rules and regulations relating to educators' professional development, licensure requirements, certification requirements and paraprofessional qualifications and training. The Department shall implement the rules and regulations promulgated and adopted pursuant to this chapter relating to licensure and certification of educators and certification of evaluators, and as otherwise directed by rules and regulations developed under this chapter.

72 Del. Laws, c. 294, §§ 2, 61; 74 Del. Laws, c. 13, §§ 2, 23.;



§ 1206. Composition and governance of the Professional Standards Board

(a) The Standards Board shall consist of 16 voting members as follows:

(1) Eight public school teachers, no less than 2 from each county, with 1 being a special education teacher, 1 being a teacher specialist and at least 1 teacher each from the high school, middle school and elementary school levels. The 8 teachers must be selected from a list supplied by the Delaware State Education Association in accordance with subsection (c) of this section. Each teacher appointed to the Standards Board must have demonstrated excellence in that teacher's own field by achieving honors or special recognition in that teacher's field, including, but not limited to state, district or building level Teacher of the Year, National Board for Professional Teaching Standards certification, or the Presidential Award for Excellence.

(2) Four public school administrators, with at least 1 being from each county, selected from a list supplied by the Delaware Association of School Administrators in accordance with subsection (c) of this section.

(3) One member of a local school board selected from a list supplied by the Delaware State School Board Association in accordance with subsection (c) of this section.

(4) Two parents with children in public schools, from separate counties, selected from a list supplied by the Secretary of Education. The Secretary shall solicit nominations from groups such as the Delaware Congress of Parents and Teachers, the Delaware Parent Leadership Institute, and formal advisory councils in accordance with subsection (c) of this section.

(5) One representative of higher education selected from a list supplied by the Council of Presidents in accordance with subsection (c) of this section.

(b) The Governor, by and with the consent of a majority of the members elected to the Senate, shall appoint each voting member of the Standards Board for a term of 3 years, except that initial appointments are for the following terms: 5 members for an initial term that expires 2 years following the date of appointment; 5 members for an initial term that expires 3 years following the date of appointment; and 5 members, including the chair of the Standards Board, for an initial term that expires 4 years from the date of appointment. The Governor shall designate 1 voting educator member to serve, at the pleasure of the Governor, as chair of the Standards Board. The members of the Standards Board shall elect a vice chair. A member of the Standards Board serves until that member's successor is appointed. A member appointed to fill a vacancy serves for the remainder of the term of the member whom that member replaced. A Standards Board member is eligible for reappointment. If a disciplinary proceeding is initiated against a board member, the member may not participate in Standards Board business until the charge is adjudicated or the matter is otherwise concluded.

(c) With respect to appointments pursuant to subsection (a) of this section, the designated organization or person shall provide the Governor with a list of potential appointees. The Governor may require that a specific number of potential appointees, up to 20, be included on any list submitted. The Governor may reject all potential appointees on the list and request up to 4 additional lists at the Governor's own discretion.

(d) The Standards Board shall have the following standing committees in the following subject areas:

(1) Licensure and Certification Criteria; and

(2) Professional Development and Associated Compensation.

A standing committee must consist of at least 1 member of the Standards Board and other persons as may be mutually agreeable to the chair of the Standards Board and the Secretary.

(e) The majority of the voting members of the Standards Board shall appoint an executive director of the Standards Board. The executive director must have been a resident of Delaware for a minimum of 1 year immediately prior to the executive director's appointment and must have at least 10 years' experience as a professional educator in a public school system, with at least 5 years as a classroom teacher. The executive director acts as secretary to the Standards Board and receives compensation commensurate with the Department salary schedule. The executive director shall serve at the pleasure of the majority of the voting members of the Standards Board. The executive director is excluded from "classified service" and "state service" as defined in Chapter 59 of Title 29. The Department shall provide the Standards Board with access to Department personnel who are reasonably necessary to carry out the duties of the Standards Board.

(f) The Standards Board may create any committees that it deems necessary, provided that a committee created under this subsection does not overlap or otherwise make recommendations in the subject areas governed by the standing committees designated in subsection (d) of this section; and, further provided, that, prior to creating any such committee, the Standards Board shall first specify the tasks to be addressed by the committee and the time in which the committee is to complete those tasks. The chair of the Standards Board may appoint members of the Standards Board to such committees. The Standards Board may, by mutual agreement between its chair and the Secretary, appoint educators, parents, citizens and members of the business community to a committee created under this subsection.

(g) A majority of the members of the Standards Board constitutes a quorum. No motion or resolution of the Standards Board may be adopted without the concurrence of the majority of the members of the Board plus at least 1 additional affirmative vote.

(h) A member of the Standards Board is entitled to receive $50 per meeting not to exceed $600 annually, and to be reimbursed for reasonable and necessary expenses incurred in connection with the performance of official duties. The Standards Board may hold 1 meeting per month during normal school hours, but any additional meetings in the same month shall not be held during normal school hours.

The provisions of subchapter III of Chapter 58, Title 29 shall not apply to members of the Standards Board who are employed by a public school district. Any Standards Board member employed by a public school district will be released from that member's normal duty for the purpose of attending any regular monthly meeting of the Board which is scheduled during normal school hours as provided in this section, and such member shall receive that member's normal salary from the member's employer pursuant to the provisions of Chapter 13 of this title and any applicable collective bargaining agreement. Subject to the availability of appropriated funds, the Standards Board shall reimburse the member's employing school district for such costs as the school district may incur in order to obtain the services of a substitute teacher to take the place of any teacher member of the Standards Board who is granted release time pursuant to this section. A member of the Standards Board who is granted release time pursuant to this section shall have that member's compensation, as provided in the first paragraph in this section, proportionally reduced so that such member is not compensated twice for the time spent in meeting.

(i) Upon the request of the Secretary for advice or recommendations on matters within the purview of the Standards Board, the Standards Board shall respond to the request within a time frame that is mutually agreed upon between the Secretary and the chair of the Standards Board.

(j) The initial 15 voting members of the Standards Board must be appointed no later than 90 days after the enactment of this act.

(k) The Standards Board is subject to the provisions of the Administrative Procedures Act (Chapter 101 of Title 29).

72 Del. Laws, c. 294, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 84, § 2; 74 Del. Laws, c. 13, §§ 3-7; 74 Del. Laws, c. 68, § 282; 76 Del. Laws, c. 93, §§ 1, 2.;






Subchapter II Three-Tiered Licensure System

§ 1210. Tier One — Initial licensure [Effective until July 1, 2014]

(a) An initial license is valid for 3 years unless revoked. The Department shall issue an initial license under this section if an applicant demonstrates that the applicant has received a bachelor's degree from a regionally accredited 4-year college or university, has achieved a passing score on an examination of general knowledge such as Praxis I, and has either completed a student teaching program or meets any 1 of the following alternatives to student teaching:

(1) One year of teaching experience consisting of a minimum of 91 days of long-term teaching experience in 1 assignment. Experience in the Alternative Routes to Licensure and Certification program or the Special Institute for Teacher Licensure and Certification program may not be used to meet this alternative; or

(2) The applicant is enrolled and participating in the Alternative Routes to Licensure and Certification Program pursuant to subchapter VI of this chapter of this title; or

(3) The applicant is enrolled and participating in the Special Institute for Teacher Licensure and Certification pursuant to subchapter V of this chapter of this title.

(b) Notwithstanding the requirements of subsection (a) of this section, an initial license may be issued to an applicant who meets all other requirements for initial licensure except for passage of the PRAXIS I exam, provided that the applicant must pass PRAXIS I within the period of time from the date of hire to the end of the next, consecutive fiscal year. If proof of passage of PRAXIS I has not been provided during the time period specified, the initial license will be suspended unless the superintendent of the school district submits to the Secretary of Education a written request for a 1-year extension. The request must also document the effectiveness of the applicant. Any applicant who is within 2 points of the passing score on the reading, writing, or mathematics section of PRAXIS I may use a composite score to meet the requirements of passage. An applicant teaching the secondary content area of Math or English/Language Arts must meet the passing score in that content area.

(c) If a licensee intends to apply for a continuing license, the licensee shall, prior to the expiration of that licensee's initial license, complete professional development and mentoring activities as may be required by rules and regulations promulgated and adopted pursuant to this chapter.

(d) Pursuant to rules and regulations promulgated and adopted pursuant to this chapter, the Department may issue an initial license to an applicant with less than 3 years of teaching experience who is licensed as an educator in another jurisdiction or to an applicant who previously held a valid Delaware certificate that has since expired.

(e) An initial license may not be renewed. It may, however, be extended pursuant to § 1216 of this title.

(f) Notwithstanding the provisions of subsections (a) and (c) through (e) of this section, an initial license may be issued for a period of up to 6 years for applicants in a vocational trade and industry area to complete specified college level course work required for certification. Such applicants must achieve a passing score on an examination of general knowledge such as Praxis I prior to the expiration of initial licensure.

(g) Notwithstanding the provisions of subsections (a), (b) and (d) of this section, the Department shall issue an initial license to an applicant who meets the criteria for Meritorious New Teacher candidate designation adopted pursuant to § 1203 of this title.

72 Del. Laws, c. 294, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 20, § 1; 73 Del. Laws, c. 84, § 2; 74 Del. Laws, c. 14, §§ 1-3; 75 Del. Laws, c. 77, §§ 4, 5.;



§ 1210. Tier One — Initial licensure [Effective July 1, 2014]

(a) An initial license is valid for 3 years unless revoked. The Department shall issue an initial license under this section if an applicant demonstrates that the applicant has received a bachelor's degree from a regionally accredited 4-year college or university, has achieved a passing score on an examination of general knowledge such as Praxis I, and has either completed a student teaching program or meets any 1 of the following alternatives to student teaching:

(1) One year of teaching experience consisting of a minimum of 91 days of long-term teaching experience in 1 assignment. Experience in the Alternative Routes to Licensure and Certification program or the Special Institute for Teacher Licensure and Certification program may not be used to meet this alternative; or

(2) The applicant is enrolled and participating in the Alternative Routes to Licensure and Certification Program pursuant to subchapter VI of this chapter of this title; or

(3) The applicant is enrolled and participating in the Special Institute for Teacher Licensure and Certification pursuant to subchapter V of this chapter of this title.

(b) Notwithstanding the requirements of subsection (a) of this section, an initial license may be issued to an applicant who meets all other requirements for initial licensure except for passage of the PRAXIS I exam, provided that the applicant must pass PRAXIS I within the period of time from the date of hire to the end of the next, consecutive fiscal year. If proof of passage of PRAXIS I has not been provided during the time period specified, the initial license will be suspended unless the superintendent of the school district submits to the Secretary of Education a written request for a 1-year extension. The request must also document the effectiveness of the applicant. Any applicant who is within 2 points of the passing score on the reading, writing, or mathematics section of PRAXIS I may use a composite score to meet the requirements of passage. An applicant teaching the secondary content area of Math or English/Language Arts must meet the passing score in that content area.

(c) If a licensee intends to apply for a continuing license, the licensee shall, prior to the expiration of that licensee's initial license, complete professional development and mentoring activities as may be required by rules and regulations promulgated and adopted pursuant to this chapter.

(d) Pursuant to rules and regulations promulgated and adopted pursuant to this chapter, the Department may issue an initial license to an applicant with less than 3 years of teaching experience who is licensed as an educator in another jurisdiction or to an applicant who previously held a valid Delaware certificate that has since expired.

(e) An initial license may not be renewed. It may, however, be extended pursuant to § 1216 of this title.

(f) Notwithstanding the provisions of subsections (a) and (c) through (e) of this section, an initial license may be issued for a period of up to 6 years for applicants in a vocational trade and industry area to complete specified college level course work required for certification. Such applicants must achieve a passing score on an examination of general knowledge such as Praxis I prior to the expiration of initial licensure.

(g) Notwithstanding the provisions of subsections (a), (b) and (d) of this section, the Department shall issue an initial license to an applicant who meets the criteria for Meritorious New Teacher candidate designation adopted pursuant to § 1203 of this title.

72 Del. Laws, c. 294, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 20, § 1; 73 Del. Laws, c. 84, § 2; 74 Del. Laws, c. 14, §§ 1-3; 75 Del. Laws, c. 77, §§ 4, 5.;



§ 1211. Tier Two — Continuing licensure

(a) A continuing license is valid for 5 years unless extended pursuant to § 1216 of this title or revoked.

(b) Upon application, the Department shall issue a continuing license to an educator holding an initial license if the educator has successfully completed the requirements of § 1210 of this title and has not received more than 1 unsatisfactory annual evaluation, as defined by the State-approved educator performance system, during the period of initial licensure.

(c) Pursuant to rules and regulations promulgated and adopted pursuant to this chapter, the Department may issue a continuing license to an applicant licensed as an educator in another jurisdiction or to an applicant who previously held a valid Delaware certificate that has since expired. The applicant must have completed 3 or more years of successful teaching experience.

72 Del. Laws, c. 294, § 2; 74 Del. Laws, c. 14, § 4; 75 Del. Laws, c. 77, § 6.;



§ 1212. Continuing licensure — Renewal

Upon application, the Department shall renew a continuing license for an additional 5-year term if the educator has completed 90 clock-hours of approved professional development, as well as other professional development and/or mentoring requirements as may be required by the rules and regulations promulgated and adopted pursuant to this chapter. For the purpose of this section, "clock-hour" means actual time spent in professional development, not credit hours. The Standards Board shall review the professional development requirements of this section on an ongoing basis for the purpose of proposing regulations that modify the minimum requirements of this section and that improve the effectiveness of professional development. Notwithstanding any provisions of this section to the contrary, the Standards Board may not modify the minimum clock-hour requirement of this section until January 1, 2003. The professional development required by this chapter for license renewal may be waived if the educator has successfully completed the professional development requirements pursuant to an approved local school district professional development pilot plan. The Secretary, after consultation with the Professional Standards Board, may approve one pilot local school district's professional development plan, submitted within twelve months of enactment of this Bill, if the pilot plan was developed and agreed upon by the district, ratified by the organization representing the district's teachers for collective bargaining purposes, and the pilot plan is at least as rigorous as the professional development requirements under this chapter. A pilot local professional development plan approved under this section shall be considered a 3-year pilot professional development plan. After 3 years, the local school district may seek to have the pilot professional development plan continued pursuant to § 1203 of this Chapter.

72 Del. Laws, c. 294, § 2; 72 Del. Laws, c. 295, § 1.;



§ 1213. Tier Three — Advanced licensure

An advanced license is valid for up to 10 years unless extended pursuant to § 1216 of this title or revoked. Upon application, the Department shall issue an advanced license to an educator who receives National Board for Professional Teaching Standards certification. The term of the advanced license be the same as the balance of the term of the educator's National Board for Professional Teaching Standards certification. The Department may also issue an advanced license to an educator who, upon application, demonstrates proficiency under an equivalent program that has been approved in rules and regulations promulgated and adopted under this chapter.

72 Del. Laws, c. 294, § 2; 75 Del. Laws, c. 77, §§ 7, 8.;



§ 1214. Advanced licensure — Renewal

Upon application, the Department shall renew an advanced license for an additional 10-year term, provided that the educator maintained proficiency under the program for which the advanced license was first issued.

72 Del. Laws, c. 294, § 2.;



§ 1215. Licensure of educators holding professional status certificates or other certificates

The Department shall issue a continuing license to a person holding a Delaware certificate issued by an education certifying board prior to July 13, 1971, or upon the expiration of a professional status certificate or standard certificate issued by the Department. Upon application, the Department shall issue an advanced license to a person holding current National Board for Professional Teaching Standards certification and a current Delaware certificate as of May 3, 2000.

72 Del. Laws, c. 294, § 2; 74 Del. Laws, c. 14, § 5.;



§ 1216. License extension; license freeze

(a) Upon a showing by an educator of exigent circumstances, the Department may, through rules and regulations promulgated and adopted pursuant to this chapter, issue a license extension for a period not to exceed 1 year.

(b) An educator may take an extended leave of absence for up to 3 years with no effect upon the validity or expiration of the educator's initial, continuing or advanced license.

(c) If an applicant is not employed by a public school district or charter school, the initial license shall be inactive until such time as the applicant is employed by a public school district or charter school. Once employed, the initial license shall be in effect for 3 years and all rules and regulations promulgated and adopted under this chapter shall apply.

(d) The expiration of an educator's license before the end of the school year shall be considered an exigent circumstance under subsection (a) of this section and the educator's license shall be extended until the end of that school year. Notwithstanding any extension, the effective date of any renewed license shall be the original expiration date.

72 Del. Laws, c. 294, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 14, § 6; 75 Del. Laws, c. 77, § 9.;



§ 1217. Denial of licenses

(a) Pursuant to rules and regulations promulgated and adopted pursuant to this chapter, the Department may deny an applicant's application for a license for failure to meet the qualifications for a license. The Department may further deny a license to an applicant who otherwise meets the requirements of this subchapter for any of the causes enumerated in § 1218(a) and (b) of this title.

(b) The Department shall not take action to deny a license under this section without providing the applicant with written notice of the reasons for denial and with an opportunity for a full and fair hearing before the Standards Board.

(c) In any hearing before the Standards Board to challenge action taken under this section, the Standards Board shall have the power to administer oaths, order the taking of depositions, issue subpoenas, and compel attendance of witnesses and the production of books, accounts, papers, records, documents, and testimony.

(d) The burden of proof in a license denial action is on the applicant to show by a preponderance of the evidence that the applicant should not be denied a license because that applicant meets the qualifications for licensure pursuant to the applicable laws and regulations.

72 Del. Laws, c. 294, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 268, § 1.;



§ 1218. Limitation, suspension and revocation of licenses

(a) The Secretary may suspend, revoke, or limit a license that has been issued to any person pursuant to this chapter, for the following causes:

(1) Obtaining or attempting to obtain a license or certificate by fraudulent means or through misrepresentation of material facts;

(2) Falsifying official school records, documents, statistics, or reports;

(3) Knowingly violating any of the provisions of the state assessment system set forth in § 172 of this title;

(4) Pleading guilty or nolo contendere with respect to, or is convicted of, any crime against a child constituting a misdemeanor, except for unlawful sexual contact in the third degree [§ 767 of Title 11];

(5) Pleading guilty or nolo contendere with respect to, or is convicted of, possession of a controlled substance or a counterfeit controlled substance classified as such in Schedule I, II, III, IV or V of Chapter 47 of Title 16;

(6) Being terminated or dismissed for immorality, incompetence, misconduct in office, wilful neglect of duty, disloyalty, or misconduct involving any cause for suspension or revocation of a license provided for in this section;

(7) Resigning or retiring pending dismissal for immorality, provided that clear and convincing evidence establishes the underlying misconduct occurred; or

(8) Having had a license or certificate suspended, revoked, or voluntarily surrendered in another jurisdiction for cause which would be grounds for suspension or revocation under this section.

(b) Notwithstanding the provisions of subsection (a) of this section, the Secretary shall revoke a license if the license holder:

(1) Pleads guilty or nolo contendere with respect to, or is convicted of:

a. Any crime constituting the manufacture, delivery, possession with intent to manufacture or deliver a controlled substance or a counterfeit controlled substance classified as such in Schedule I, II, III, IV or V of Chapter 47 of Title 16;

b. Any crime constituting a violent felony as defined in § 4201(c) of Title 11;

c. Any crime against a child constituting a felony, or unlawful sexual contact in the third degree [§ 767 of Title 11];

d. Any crime constituting a felony sexual offense; or

e. Any crime constituting a felony offense against public administration involving bribery, improper influence or abuse of office; or

(2) Is terminated or dismissed for a sexual offense against a child; or

(3) Resigns or retires after official notice of allegations of a sexual offense against a child, provided that clear and convincing evidence establishes the underlying misconduct occurred.

(c) The Secretary may automatically suspend any license without a prior hearing if the license holder is arrested or indicted by a grand jury for a violent felony as defined in § 4201(c) of Title 11. A suspension under this subsection is effective on the date of the arrest or grand jury indictment.

(1) For a suspension under this subsection, the Secretary shall issue a written temporary order of suspension to the license holder at that license holder's last known address.

(2) The chief school officer or head of school, on behalf of the local board of education or charter school board of directors, shall report to the Secretary the name and last known address of any license holder employed by the district or charter school who it knows to have been arrested or indicted by a grand jury for a violent felony as defined in § 4201(c) of Title 11.

(3) A license holder whose license has been suspended pursuant to this subsection may request an expedited hearing before the Standards Board within 20 calendar days from the date the notice of the Secretary's decision to temporarily suspend the license holder's license was mailed. In the event that the license holder requests an expedited hearing in a timely manner, the Standards Board shall convene a hearing within 90 days of the receipt of such a request.

(4) If the license holder pleads guilty or nolo contendere with respect to, or is convicted of, a violent felony as defined in § 4201(c) of Title 11, the Secretary shall proceed with revocation under subsection (b) of this section.

(5) If the license holder is found not guilty of the underlying criminal charges, a nolle prosequi is entered on the record by the State, or the charges are otherwise dismissed by the court, the license holder may file a written request for license reinstatement, including documentation of the final status of the judicial proceeding, and their license shall be reinstated If the license expired during the period of suspension, the holder of the former license may reapply for the same tier license that was suspended, but shall meet the license requirements that are in effect at the time of the application for license.

(6) An order of suspension under this subsection shall remain in effect until the final order of the Secretary or the Standards Board becomes effective.

(d) The Secretary may take an action under subsection (a), (b), or (c) of this section on the basis of substantially comparable conduct occurring in a jurisdiction outside this state or occurring before a person applies for or receives any license.

(e) Any license holder who has pled guilty or nolo contendere to, or has been convicted of, a crime in a court of law which would constitute grounds for revocation, suspension or limitation of license under subsection (a) or (b) of this section or has been arrested or indicted by a grand jury for a violent felony as defined in § 4201(c) of Title 11, shall notify the Secretary of such action in writing within 20 days of such conviction, arrest or indictment, whether or not a sentence has been imposed. Failure to do so shall be grounds on which the Secretary may limit, suspend, or revoke the holder's license.

(f) Any license holder who has surrendered an educator license or any professional license or certificate or who has had such a license or certificate revoked, suspended, or limited in any jurisdiction or by any agency shall notify the Secretary of such action in writing within 30 days of such action. Failure to do so shall be grounds on which the Secretary may limit, suspend or revoke the holder's license.

(g) The chief school officer or head of school, on behalf of the local board of education or charter school board of directors, shall report to the Secretary the name and last known address of any license holder who is dismissed, resigns, retires or is otherwise separated from employment with that district or charter school after having received notice of misconduct that constitutes grounds for revocation or suspension under subsection (a), (b), or (c) of this section. Such report shall be made within 15 days of the dismissal, resignation, retirement or other separation from employment and is required notwithstanding any termination agreement to the contrary that the local board of education or charter school board of directors may enter into with the license holder. The reasons for the license holder's dismissal, resignation, retirement or other separation from employment with the district or charter school shall also be provided along with all evidence that was reviewed by or is in the possession of the district or charter school relating to the dismissal, resignation, retirement, or other separation from employment. The Department shall give written notice to any license holder of any notification received under this subsection to the license holder's last known address. Such notification shall be made within 15 days of receipt of the district or charter school's report to the Department of misconduct under this subsection. The obligation to report also applies when a chief school officer or head of school acquires relevant information after a license holder's dismissal, resignation, retirement, or other separation from employment. Failure to make such reports shall be grounds on which the Secretary may limit, suspend, or revoke the chief school officer's or head of school's license. All information obtained from the chief school officer or head of school shall be confidential and shall not considered public records under Delaware's Freedom of Information Act [Chapter 100 of Title 29].

(h) The Secretary may investigate any information received about a person that reasonably appears to be the basis for action under subsections (a) through (c) of this section. The Secretary shall not investigate anonymous complaints. The Department shall give written notice within a reasonable period of time to a license holder of any investigation initiated hereunder to the license holder's last known address. All information obtained during an investigation is confidential and shall not be considered public records under Delaware's Freedom of Information Act [Chapter 100 of Title 29]. The Secretary shall review the results of each investigation and shall determine whether the results warrant initiating action under subsection (a), (b), or (c) of this section.

(i) Whenever the basis of for action under subsection (a) or (b) of this section is a guilty plea, nolo contendere with respect to, or a conviction of a crime, a copy of the record of the plea, nolo contendere or conviction certified by the clerk of the court entering the plea, nolo contendere or conviction shall be conclusive evidence thereof.

(j) The Secretary may enter a consent agreement with a person against whom action is being taken under subsection (a), (b), or (c) of this section.

(k) The Secretary shall not take action against a person under subsection (a) or (b) of this section without providing the person with written notice of the charges and with an opportunity for a full and fair hearing before the Standards Board. Notice shall be sent to the person's last known address. The license holder shall have 30 calendar days from the date the notice of the charges was mailed to make a written request for a hearing. Unless otherwise provided for in this section, the burden of proof in a license disciplinary action shall be on the agency taking official action to establish by preponderance of the evidence that the license holder has engaged in misconduct as defined by subsections (a) and (b) of this section or otherwise has failed to comply with the applicable laws and regulations relating to the retention of the license. If no written request for a hearing is received by the Standards Board, the license holder's license shall be deemed to be revoked, suspended, or limited and the holder shall be so notified.

(l) A license may be suspended for a period of time not to exceed 5 years. The license may be reinstated by the Secretary, upon written request, with verification that all requirements for license renewal have been satisfied. If the license expired during the period of suspension, the holder of the former license may reapply for the same tier license that was suspended but shall meet the license requirements that are in effect at the time of the application for the license.

(m) If any of the causes listed in subsection (a) or (b) of this section are determined, the Secretary or the Standards Board after a hearing, may put limitations on a license that may include but is not limited to:

(1) Restrictions on the ages of students with whom the license holder may work;

(2) Additional supervision requirements; or

(3) Education, counseling, or psychiatric examination requirements.

(n) If a decision of license limitation, suspension or revocation is based on paragraph (a)(4), (a)(5), or (b)(1) of this section, and if the plea or conviction is overturned and there is no subsequent proceeding leading to a plea or conviction, the individual whose license is limited, suspended or revoked may file a written request for reinstatement, including documentation of the final status of the judicial proceeding, and the license shall be reinstated.

(o) An individual whose license has been revoked under subsection (a) of this section may petition the Secretary for reinstatement of the license not sooner than 5 years from the date of revocation. The individual shall submit to the Secretary a written petition showing credible evidence, by affidavit or otherwise, of the factors set forth in paragraph (o)(1) of this section.

(1) The Secretary shall consider all of the following criteria in evaluating a petition for reinstatement and shall only grant such a petition if it is in the best interest of the public schools of the State:

a. The nature and circumstances of the individual's original misconduct;

b. The individual's subsequent conduct and rehabilitation;

c. The individual's present character; and

d. The individual's present qualifications and competence to engage in the practice of instruction, administration or other related professional support services.

(2) A former license holder is entitled to a full and fair hearing before the Standards Board to challenge a denial of reinstatement pursuant to this subsection.

(3) A license revoked under subsection (b) of this section or suspended under subsection (c) of this section may not be reinstated under this subsection. A license revoked under paragraph (b)(1) of this section may only be reinstated pursuant to subsection (n) of this section and a license suspended under subsection (c) of this section may only be reinstated pursuant to paragraph (c)(5) of this section or after a hearing before the Standards Board.

(p) In any hearing before the Standards Board to challenge action taken under this section, the Standards Board shall have the power to administer oaths, order the taking of depositions, issue subpoenas, and compel attendance of witnesses and the production of books, accounts, papers, records, documents, and testimony.

(q) Notice of the limitation, revocation, suspension or reinstatement of a license shall be made by the Secretary, or the Secretary's designee, to all chief state school officers of the other states and territories of the United States.

(r) All communications between a license holder and the Department or Standards Board provided for in this section shall be by certified mail, with a return receipt requested.

(s) For purposes of this section only, the term "license" shall include a Standard or Professional Status Certificate issued by the Department prior to August 31, 2003, an initial license issued pursuant to § 1210 of this title, a continuing license issued pursuant to § 1211 of this title, or an advanced license issued pursuant to § 1213 of this title.

72 Del. Laws, c. 294, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 77, § 10; 76 Del. Laws, c. 268, § 2; 78 Del. Laws, c. 53, § 45.;



§ 1219. Disclosure

Pursuant to the rules and regulations promulgated and adopted under this chapter, the Department shall require each applicant for a license under this chapter to disclose that applicant's own criminal conviction history. Failure to disclose a criminal conviction history pursuant to this section is grounds for denial of a license under § 1217 of this title, revocation of a license under § 1218 of this title, and/or criminal prosecution under subchapter VI (Criminal Background Check for Public School Related Employment) of Chapter 85 of Title 11.

72 Del. Laws, c. 294, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter III Educator Certification

§ 1220. Standard certificate [Effective until July 1, 2014]

(a) The Department shall issue a standard certificate to an applicant who meets the requirements for licensure and has acquired the prescribed knowledge, skill, or education to practice in a particular area, to teach a particular subject or to instruct a particular category of students. Where applicable and available, an applicant for a standard certificate must have achieved a passing score on an examination of content knowledge, such as Praxis II.

(b) Notwithstanding the provisions of subsection (a) of this section, the Department shall issue a standard certificate to an applicant who:

(1) Meets the requirements for licensure and holds a valid and current license or certificate from another state; or

(2) Meets the requirements for a Meritorious New Teacher candidate designation adopted pursuant to § 1203 of this title.

(c) The Department shall recognize a professional status certificate or standard certificate that is otherwise valid if issued prior to August 31, 2003. The Department shall also recognize a limited standard certificate or a temporary certificate issued prior to August 31, 2003, provided that the educator successfully completes the requirements set forth in the limited standard certificate or the temporary certificate.

72 Del. Laws, c. 294, § 2; 74 Del. Laws, c. 14, § 7.;



§ 1220. Standard certificate [Effective July 1, 2014]

(a) The Department shall issue a standard certificate to an applicant who meets the requirements for licensure and has acquired the prescribed knowledge, skill, or education to practice in a particular area, to teach a particular subject or to instruct a particular category of students. Where applicable and available, an applicant for a standard certificate must have achieved a passing score on an examination of content knowledge, such as Praxis II.

(b) Notwithstanding the provisions of subsection (a) of this section, the Department shall issue a standard certificate to an applicant who:

(1) Meets the requirements for licensure and holds a valid and current license or certificate from another state; or

(2) Meets the requirements for a Meritorious New Teacher candidate designation adopted pursuant to § 1203 of this title.

(c) The Department shall recognize a professional status certificate or standard certificate that is otherwise valid if issued prior to August 31, 2003. The Department shall also recognize a limited standard certificate or a temporary certificate issued prior to August 31, 2003, provided that the educator successfully completes the requirements set forth in the limited standard certificate or the temporary certificate.

72 Del. Laws, c. 294, § 2; 74 Del. Laws, c. 14, § 7.;



§ 1221. Emergency certificate

Pursuant to rules and regulations promulgated and adopted pursuant to this chapter, the Department may issue an emergency certificate if the employing district establishes that:

(1) The proposed recipient of the emergency certificate is competent, and

(2) The employing district is committed to support and assist the proposed recipient in achieving the skills and knowledge necessary to meet certification requirements.

72 Del. Laws, c. 294, § 2; 74 Del. Laws, c. 14, § 8.;



§ 1222. Revocation of standard certificate

A standard certificate must be revoked upon a finding that the certificate holder made a materially false or misleading statement in that certificate holder's certificate application or upon revocation of a license issued under this chapter. A certificate holder is entitled to a full and fair hearing before the Standards Board to challenge a revocation pursuant to this section.

72 Del. Laws, c. 294, § 2; 70 Del Laws, c. 186, § 1.;



§ 1223. Teaching assignment outside area of certification

If the employer of an educator assigns the educator to teach in an area outside the educator's certification, the employer may not reduce the salary of the educator as a result of the assignment.

72 Del. Laws, c. 294, § 2.;



§ 1224. Review by the Secretary of Education

The Secretary of Education shall have the authority to review licensure and certification credentials on an individual basis and to act upon same at the request of the local school district provided that the local school district is able to document the effectiveness of the applicant.

74 Del. Laws, c. 14, § 9.;






Subchapter IV Substitute Teachers

§ 1230. Substitute teachers

Repealed by 76 Del. Laws, c. 80, § 345, effective July 1, 2007.;






Subchapter V Special Institute for Teacher Licensure and Certification

§ 1250. Established

A special institute to be run by 1 or more of Delaware's teacher training institutions shall be established to provide a program for college graduates without a license and/or certificate to become licensed and certified to teach in Delaware public schools. The program shall be designed for such graduates, who hold a bachelor's degree, but who have no teacher training or previous teaching experience. The Professional Standards Board and the State Board of Education shall promulgate and adopt rules and regulations pursuant to this chapter that are relative to the special institute for teacher licensure and certification and the teacher training institution or institutions will set up and manage the program. There will be no tuition charged to persons participating in the special institute leading to initial licensure and certification.

65 Del. Laws, c. 473, § 1; 71 Del. Laws, c. 180, § 62; 72 Del. Laws, c. 294, §§ 7, 11.;



§ 1251. Standards for admission

Any individual seeking licensure and/or certification under this subchapter shall meet the following minimum requirements:

(1) Must have received a bachelor's degree, other than in Education, from a regionally accredited 4-year program. The major field of study must be in a content area that has been designated as a critical needs area by the Department of Education.

(2) Must have a grade point index in the major field of the bachelor's degree which is two-tenths of a point higher than the grade point index required for students entering regular teacher education programs at the teacher education institution or institutions.

(3) Must meet the state standards on the pre-professional skills tests.

(4) Must agree to teach at least 1 year in a Delaware public school for each year the individual receives funding. Such service is to be completed within 5 years of the individual's successful completion of the Special Institute for Teacher Licensure and Certification Program. For failure to meet this requirement, the individual shall agree to pay back a sum equivalent to the tuition which would have been paid for the coursework leading to licensure. An individual can meet this requirement either by actually teaching in a Delaware public school for 1 year or by providing a notarized statement that the individual has sought employment in at least 5 Delaware public school districts but has not been able to secure a teaching position in any of those districts. The notarized statement must be accompanied by evidence of unsuccessful applications for teaching positions in at least 5 Delaware public school districts.

65 Del. Laws, c. 473, § 1; 67 Del. Laws, c. 281, § 248; 71 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 294, § 8; 75 Del. Laws, c. 77, §§ 13, 14.;



§ 1252. Format of special institute program

The general format for the special institute shall include the following:

(1) For the individual seeking licensure and certification in a secondary content area which corresponds to the major field of study in the bachelor's program, it is intended that 1 summer of courses in the special institute; one-half year (1 semester) of student teaching, or 1 year of supervised, full-time teaching experience in a Delaware public school; and additional coursework as necessary constitute the program of study leading to the initial license and standard certificate. An initial license conditioned on continued enrollment in the Special Institute and an emergency certificate shall be issued to the person employed to complete the 1 year of full-time teaching experience in lieu of student teaching. Upon successful completion of the Special Institute for Teacher Licensure and Certification Program, the individual shall receive an initial license valid for the balance of 3 year term, and a standard certificate.

(2) For individuals seeking licensure and certification in elementary or special education, it is intended that 2 summers of courses in the special institute (immediately before and after a student teaching experience or 1 year full-time teaching experience); one-half year of student teaching or 1 year of supervised, full-time teaching experience in a Delaware public school; and additional coursework as necessary constitute the program of study leading to the initial license and standard certificate. An initial license conditioned on continued enrollment in the Special Institute and an emergency certificate shall be issued to the person employed to complete the 1 year of full-time teaching experience in lieu of student teaching. Upon successful completion of the Special Institute for Teacher Licensure and Certification Program, the individual shall receive an initial license valid for the balance of the 3 year term and a standard certificate.

65 Del. Laws, c. 473, § 1; 75 Del. Laws, c. 77, §§ 15-20.;






Subchapter VI Alternative Routes For Teacher Licensure and Certification

§ 1260. Requirements for the participation in alternative routes for teacher licensure and certification program [Effective until Apr. 20, 2015]

(a) Subject to § 1217 of this title and notwithstanding any other provision in this chapter to the contrary, candidates seeking participation in the alternative routes for teacher licensure and certification program shall be issued an initial license of no more than 3 years duration conditioned on continued enrollment in the Alternative Routes for Teacher Licensure and Certification Program and an emergency certificate or certificates provided they:

(1) Either:

a. Hold a bachelor's degree from a regionally accredited college or university in a coherent major or its equivalent, which shall be no less than 30 credit hours appropriate to the instructional field; or

b. Hold a bachelor's degree from a regionally accredited college or university and are enrolled in the Teach For America program or a teacher residency program and have completed all preservice requirements for such program and, where applicable and available, have achieved a passing score on an examination of content knowledge, such as Praxis II, for the area in which such individual will be teaching;

(2) Pass the state basic skills test and a state test of subject matter knowledge for fields of teaching specialization, if applicable and available. Candidates must pass the State Basic Skills Test and a state test of subject matter knowledge, if applicable and available, within the period of time from the date of hire to the end of the next consecutive fiscal year. Notwithstanding the foregoing sentence, candidates enrolled in the Teach For America Program or a teacher residency program shall, where applicable and available, have achieved a passing score on an examination of content knowledge, such as Praxis II, for the area in which such candidate will be teaching prior to taking full responsibility for teaching a classroom;

(3) Obtain an acceptable health clearance as per Department of Education regulations and an acceptable criminal background check clearance; and

(4) Obtain and accept an offer of employment in a position that requires instructional certification.

(b) Rules and regulations to implement this subchapter shall be promulgated and adopted pursuant to § 1203 of this title.

70 Del. Laws, c. 459, § 1; 71 Del. Laws, c. 180, § 62A; 72 Del. Laws, c. 294, §§ 12, 13; 75 Del. Laws, c. 77, §§ 21-25; 77 Del. Laws, c. 15, §§ 1, 2.;



§ 1260. Requirements for the participation in alternative routes for teacher licensure and certification program [Effective Apr. 20, 2015]

(a) Subject to § 1217 of this title and notwithstanding any other provision in this chapter to the contrary, candidates seeking participation in the alternative routes for teacher licensure and certification program shall be issued an initial license of no more than 3 years duration conditioned on continued enrollment in the Alternative Routes for Teacher Licensure and Certification Program and an emergency certificate or certificates provided they:

(1) Either:

a. Hold a bachelor's degree from a regionally accredited college or university in a coherent major or its equivalent, which shall be no less than 30 credit hours appropriate to the instructional field; or

b. Hold a bachelor's degree from a regionally accredited college or university and are enrolled in the Teach For America program or a teacher residency program and have completed all preservice requirements for such program and, where applicable and available, have achieved a passing score on an examination of content knowledge, such as Praxis II, for the area in which such individual will be teaching;

(2) Pass the state basic skills test and a state test of subject matter knowledge for fields of teaching specialization, if applicable and available. Candidates must pass the State Basic Skills Test and a state test of subject matter knowledge, if applicable and available, within the period of time from the date of hire to the end of the next consecutive fiscal year. Notwithstanding the foregoing sentence, candidates enrolled in the Teach For America Program or a teacher residency program shall, where applicable and available, have achieved a passing score on an examination of content knowledge, such as Praxis II, for the area in which such candidate will be teaching prior to taking full responsibility for teaching a classroom;

(3) Obtain an acceptable health clearance as per Department of Education regulations and an acceptable criminal background check clearance; and

(4) Obtain and accept an offer of employment in a position that requires instructional certification.

(b) Rules and regulations to implement this subchapter shall be promulgated and adopted pursuant to § 1203 of this title.

70 Del. Laws, c. 459, § 1; 71 Del. Laws, c. 180, § 62A; 72 Del. Laws, c. 294, §§ 12, 13; 75 Del. Laws, c. 77, §§ 21-25; 77 Del. Laws, c. 15, §§ 1, 2.;



§ 1261. Requirements for the alternative routes for teacher licensure and certification program [Effective until Apr. 20, 2015]

(a) Each school district or charter school seeking to hire a candidate for the alternative routes program must:

(1) Participate in the alternative routes for teacher licensure and certification program as established pursuant to subsection (b) or (d) of this section; and

(2) Assign a mentor to each teacher participating in the alternative routes program.

(b) There is hereby established an alternative routes for teacher licensure and certification program which is intended to provide essential knowledge and skills to teachers participating in the alternative routes for teacher licensure and certification program through the following phases of training:

(1) A seminar/practicum of no less than 120 hours' duration which takes place prior to the time at which the teacher participating in the alternative routes for teacher licensure and certification program takes full responsibility for a classroom. This seminar/practicum shall provide such formal instruction or equivalent professional development as shall be required by an alternative routes for teacher licensure and certification program established by regulation of the Standards Board and the State Board of Education under § 1203 of this title or established by law, in the essential areas for professional study listed in subsection (c) of this section. It shall introduce basic teaching skills through supervised teaching experiences with students. The seminar and practicum components of the experience shall be integrated and shall include an orientation to the policies, organization and curriculum of the employing district or charter school. A teacher entering a Delaware school through the Teach For America or a teacher residency program shall be considered in compliance with this requirement if such teacher has completed the 200-hour preservice training provided by Teach For America or the preservice training requirements provided by the teacher residency program.

(2) A period of intensive on-the-job supervision beginning the 1st day on which the teacher participating in the alternative routes for teacher licensure and certification program assumes full responsibility for a classroom and continuing for a period of at least 10 weeks. During this time, the teacher participating in the alternative routes for teacher licensure and certification program shall participate in the State-approved mentoring program, and shall be observed and formally evaluated at the end of 10 weeks by certified evaluators. At the end of the 10-week period, the teacher participating in the alternative routes for teacher licensure and certification program shall receive a formal written progress report from the certified evaluators.

(3) An additional period of continued supervision and evaluation of no less than 20 weeks duration. During this period, the teacher participating in the alternative routes for teacher licensure and certification program shall participate in the State-approved mentoring program, and shall be observed formally and evaluated by the school administration at least twice. No more than 2 months shall pass without a formal observation. Opportunities shall be provided for the teacher participating in the alternative routes for teacher licensure and certification program to observe the teaching of experienced colleagues.

(c) Approximately 200 hours of such formal instruction or equivalent professional development, as shall be required by an alternative routes for teacher licensure and certification program established by regulation of the Standards Board and the State Board of Education under § 1203 of this title or established by law, in the following topics shall be provided in all 3 phases of the program combined so as to ensure that National Council for Accreditation of Teacher Education (NCATE) teacher training standards are maintained. Credit shall be granted to a participant in any approved alternative routes to teacher licensure and certification program for hours of formal instruction or equivalent professional development successfully completed prior to entry into such program, or during the seminar/practicum prescribed in paragraph (b)(1) of this section, which courses meet the requirements of this subsection.

(1) Curriculum. — Studies designed to foster an understanding of the curriculum taught and the assessment of teaching, including topics such as the following: The organization and presentation of subject matter, the development and use of tests and other forms of assessment, the evaluation and selection of instructional materials and the appropriate use of textbooks and teacher's guides, the use and interpretation of standardized tests and teacher-developed instruments, the reading process and other language arts skill development appropriate to the field of specialization and grade level, and a knowledge of techniques and materials for fostering the development of reading and language arts skills.

(2) Student development and learning at all levels. — Studies designed to foster an understanding of students, their characteristics as individuals, and the ways in which they learn, including topics such as: Student interests, motivation, preventing classroom disruption, creating a healthy learning climate, individual and group learning, language development, individual differences, and the role of technology learning.

(3) The classroom and the school. — Studies designed to foster an understanding of the school as a social unit and classroom management, including such topics as: The organizational/social structure of public education, the making of teaching decisions, allocation of instructional time, setting of priorities, pacing of instruction, setting of goals, questioning techniques, student practice and independent work.

(d) Notwithstanding the foregoing, the Secretary, pursuant to rules and regulations promulgated and adopted pursuant to § 1203 of this title, may implement other alternative routes to teacher licensure and certification programs, provided the programs meet the minimum criteria set forth in subsection (b) of this section.

(e) Notwithstanding any other provision in this title to the contrary, candidates enrolled in the Teach For America or a teacher residency program shall not be limited to teaching in areas identified as critical curricular areas.

70 Del. Laws, c. 459, § 1; 71 Del. Laws, c. 180, § 62B; 72 Del. Laws, c. 294, §§ 14, 15; 75 Del. Laws, c. 77, §§ 26-30; 77 Del. Laws, c. 15, §§ 3, 4.;



§ 1261. Requirements for the alternative routes for teacher licensure and certification program [Effective Apr. 20, 2015]

(a) Each school district or charter school seeking to hire a candidate for the alternative routes program must:

(1) Participate in the alternative routes for teacher licensure and certification program as established pursuant to subsection (b) or (d) of this section; and

(2) Assign a mentor to each teacher participating in the alternative routes program.

(b) There is hereby established an alternative routes for teacher licensure and certification program which is intended to provide essential knowledge and skills to teachers participating in the alternative routes for teacher licensure and certification program through the following phases of training:

(1) A seminar/practicum of no less than 120 hours' duration which takes place prior to the time at which the teacher participating in the alternative routes for teacher licensure and certification program takes full responsibility for a classroom. This seminar/practicum shall provide such formal instruction or equivalent professional development as shall be required by an alternative routes for teacher licensure and certification program established by regulation of the Standards Board and the State Board of Education under § 1203 of this title or established by law, in the essential areas for professional study listed in subsection (c) of this section. It shall introduce basic teaching skills through supervised teaching experiences with students. The seminar and practicum components of the experience shall be integrated and shall include an orientation to the policies, organization and curriculum of the employing district or charter school. A teacher entering a Delaware school through the Teach For America or a teacher residency program shall be considered in compliance with this requirement if such teacher has completed the 200-hour preservice training provided by Teach For America or the preservice training requirements provided by the teacher residency program.

(2) A period of intensive on-the-job supervision beginning the 1st day on which the teacher participating in the alternative routes for teacher licensure and certification program assumes full responsibility for a classroom and continuing for a period of at least 10 weeks. During this time, the teacher participating in the alternative routes for teacher licensure and certification program shall participate in the State-approved mentoring program, and shall be observed and formally evaluated at the end of 10 weeks by certified evaluators. At the end of the 10-week period, the teacher participating in the alternative routes for teacher licensure and certification program shall receive a formal written progress report from the certified evaluators.

(3) An additional period of continued supervision and evaluation of no less than 20 weeks duration. During this period, the teacher participating in the alternative routes for teacher licensure and certification program shall participate in the State-approved mentoring program, and shall be observed formally and evaluated by the school administration at least twice. No more than 2 months shall pass without a formal observation. Opportunities shall be provided for the teacher participating in the alternative routes for teacher licensure and certification program to observe the teaching of experienced colleagues.

(c) Approximately 200 hours of such formal instruction or equivalent professional development, as shall be required by an alternative routes for teacher licensure and certification program established by regulation of the Standards Board and the State Board of Education under § 1203 of this title or established by law, in the following topics shall be provided in all 3 phases of the program combined so as to ensure that National Council for Accreditation of Teacher Education (NCATE) teacher training standards are maintained. Credit shall be granted to a participant in any approved alternative routes to teacher licensure and certification program for hours of formal instruction or equivalent professional development successfully completed prior to entry into such program, or during the seminar/practicum prescribed in paragraph (b)(1) of this section, which courses meet the requirements of this subsection.

(1) Curriculum. — Studies designed to foster an understanding of the curriculum taught and the assessment of teaching, including topics such as the following: The organization and presentation of subject matter, the development and use of tests and other forms of assessment, the evaluation and selection of instructional materials and the appropriate use of textbooks and teacher's guides, the use and interpretation of standardized tests and teacher-developed instruments, the reading process and other language arts skill development appropriate to the field of specialization and grade level, and a knowledge of techniques and materials for fostering the development of reading and language arts skills.

(2) Student development and learning at all levels. — Studies designed to foster an understanding of students, their characteristics as individuals, and the ways in which they learn, including topics such as: Student interests, motivation, preventing classroom disruption, creating a healthy learning climate, individual and group learning, language development, individual differences, and the role of technology learning.

(3) The classroom and the school. — Studies designed to foster an understanding of the school as a social unit and classroom management, including such topics as: The organizational/social structure of public education, the making of teaching decisions, allocation of instructional time, setting of priorities, pacing of instruction, setting of goals, questioning techniques, student practice and independent work.

(d) Notwithstanding the foregoing, the Secretary, pursuant to rules and regulations promulgated and adopted pursuant to § 1203 of this title, may implement other alternative routes to teacher licensure and certification programs, provided the programs meet the minimum criteria set forth in subsection (b) of this section.

(e) Notwithstanding any other provision in this title to the contrary, candidates enrolled in the Teach For America or a teacher residency program shall not be limited to teaching in areas identified as critical curricular areas.

70 Del. Laws, c. 459, § 1; 71 Del. Laws, c. 180, § 62B; 72 Del. Laws, c. 294, §§ 14, 15; 75 Del. Laws, c. 77, §§ 26-30; 77 Del. Laws, c. 15, §§ 3, 4.;



§ 1262. Requirements for the evaluation of teachers participating in the alternative routes for teacher licensure and certification program

(a) Teachers participating in the alternative routes for teacher licensure and certification program shall be observed by the assigned mentor teacher and evaluated by certified evaluators as per § 1261 of this title.

(b) Mentor teachers shall not participate in any way in decisions which might have a bearing on the licensure, certification or employment of teachers. They shall not assess or evaluate the performance of teachers unless they are appropriately certified evaluators. Interactions between teachers and experienced mentor teachers are formative in nature and considered a matter of professional privilege. Mentor teachers shall not be compelled to offer testimony on the performance of teachers.

70 Del. Laws, c. 459, § 1; 72 Del. Laws, c. 294, §§ 16, 17.;



§ 1263. Recommendation for initial licensure and certification of teacher participating in the alternative routes for teacher licensure and certification program

(a) At the conclusion of the alternative routes for teacher licensure and certification training program, the certified evaluators shall prepare a comprehensive evaluation report on the performance of the teacher participating in the alternative routes for teacher licensure and certification program. This report shall be submitted by the certified evaluators directly to the Department of Education and shall contain a recommendation as to whether or not a license should be issued to the teacher participating in the alternative routes for teacher licensure and certification program. Such license shall be an initial license valid for the balance of the 3-year term, if the participant has completed the program in less than 3 years, or a continuing license, if the 3-year term of the initial license has expired.

(b) The final comprehensive evaluation report on each teacher participating in the alternative routes for teacher licensure and certification program shall be made on standard forms developed by the Department of Education.

(c) The final evaluation report on each teacher participating in the alternative routes for teacher licensure and certification program shall include 1 of the following recommendations:

(1) Approved. — Recommends issuance of the appropriate license and standard certificate or certificates; or

(2) Disapproved. — Recommends that a license and standard certificate not be issued and that the candidate not be allowed to continue in the alternative routes for teacher licensure and certification program.

(d) The certified evaluators shall provide the teacher participating in the alternative routes for teacher licensure and licensure and certification program with a copy of the teacher's written evaluation report and licensure and certification recommendation 20 days before submitting it to the Department of Education.

(e) If the teacher participating in the alternative routes for teacher licensure and certification program disagrees with the certified evaluators' recommendation, the teacher may, within 15 days of receipt of the evaluation report and licensure and certification recommendation, submit to the certified evaluators written materials documenting the reasons that the teacher participating in the alternative routes for teacher licensure and certification program believes a license should be awarded. The certified evaluators shall forward all such documentation to the Department of Education along with the evaluation report and recommendation concerning licensure and certification. The Secretary or the Secretary's designee shall review the evaluation report, the licensure and certification recommendation, and any documentation supplied by the teacher and make a determination as to whether the teacher qualifies for licensure and certification.

(f) Teachers participating in the alternative routes for teacher licensure and certification program who receive a recommendation of "disapproved" may petition the Department for approval of additional opportunities to participate in the alternative routes for teacher licensure and certification program.

70 Del. Laws, c. 459, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 62C; 72 Del. Laws, c. 294, §§ 18-20; 75 Del. Laws, c. 77, §§ 31-36, 44.;



§ 1264. Procedure for teachers participating in the alternative routes for teacher licensure and certification program to contest certification recommendations

A teacher participating in the alternative routes for teacher licensure and certification program is entitled to a full and fair hearing before the Standards Board to challenge the Secretary's or the Secretary's designee's licensure and certification decision.

70 Del. Laws, c. 459, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 62D; 72 Del. Laws, c. 294, §§ 21, 22; 75 Del. Laws, c. 77, § 37.;



§ 1265. Report to General Assembly on alternative routes to certification, including the Teach for America program [Expires Jan. 20, 2015]

(a) On or before January 20, 2015, the Department of Education shall provide a report to the General Assembly on the effectiveness of the Teach for America Program and all Delaware alternative route for teacher licensure and certification programs under this subchapter. Such report shall be conducted by an independent entity pursuant to a request for proposal (RFP) that shall be issued by the Department of Education. The RFP committee shall be comprised of representatives of the Department of Education and from the State's local educational agencies. The committee shall determine which vendors meet the minimum requirements pursuant to selection criteria of the RFP and procedures established in §§ 6981 and 6982 of Title 29. The committee may negotiate with 1 or more vendors during the same period and may, at its discretion, terminate negotiations with any or all vendors. The committee shall make a recommendation regarding the award to the Delaware Secretary of Education, who shall have final authority, subject to the provisions of such RFP and § 6982 of Title 29, to determine the evaluator or evaluators in the best interests of the State.

(b) The report shall include, but not be limited to, a comparative analysis of student performance in statewide assessment tested subject areas in all alternative route for teacher licensure and certification programs, including Teach for America. Student performance in alternative route for teacher licensure and certification program participant classrooms in Delaware shall be compared to student performance in similar classrooms in Delaware taught by both alternative route participants and nonalternative route program educators. The report shall include overall program participant retention rates, including a report on participants who remain in original placement schools, participants who remain inside the teaching profession, and participants who remain in the education field in general to assist in the determination of programmatic efficacy. The report shall be inclusive of the academic years August 1, 2010, through July 1, 2014, as well as any other academic periods deemed relevant by program evaluators pursuant to the RFP.

78 Del. Laws, c. 259, § 1.;






Subchapter VII Educator Evaluations

§ 1270. The Delaware Performance Appraisal System II

(a) An educator must receive at least 1 Delaware Performance Appraisal System II (DPAS II) evaluation annually. For purposes of this subchapter only, the term "educator" shall also include specialists who practice in Delaware public schools, whether or not they are licensed and certified by the Department. The evaluation must be consistent with the Delaware Professional Teaching Standards and the Delaware Administrators' Standards, and must otherwise be in accordance with the criteria and requirements of this section.

(b) The Department, with the consent of the State Board of Education, shall promulgate rules and regulations to develop and implement a new system of educator evaluation to be known as the Delaware Performance Appraisal System II (DPAS II). The DPAS II must include an overall rating and a student-improvement component rating, and must identify what constitutes satisfactory performance and unsatisfactory performance on the overall evaluation and on each component of the evaluation. For the purposes of § 1273 of this title, DPAS II must also include a definition of "pattern of ineffective teaching" and define "pattern of ineffective administration" as it relates to unsatisfactory performance on the overall DPAS II evaluation. Notwithstanding subsection (a) of this section, the minimum annual evaluation requirement for educators may be waived pursuant to rules and regulations adopted under this subchapter for proficient performance on previous evaluations. However, an educator may not receive 2 consecutive evaluation waivers.

(c) DPAS II must have no more than 5 components and must have a strong focus on student improvement, with 1 component dedicated exclusively to student improvement and weighted at least as high as any other component. The measure of student improvement must include an off-grade assessment, if available, along with other measures determined by the Department and the State Board. The measure of student improvement must take into consideration student absence, student mobility, student chronic noncompliance with school rules, chronic failure by parents to abide by the Parents' Declaration of Responsibilities under § 157 of this title, and other factors that may adversely affect the evaluation. If a student has missed more than 15% of the class time, the student's performance evaluation shall not be used in evaluating a teacher under this chapter.

(d) A local school district may develop and implement other assessment tools that measure annual student improvement, including assessments in other content areas. Assessment tools developed and implemented pursuant to this subsection must be approved by the Secretary and must be funded with local funds.

(e) Nothing in this section prevents a local school district from administering other evaluations in addition to the Delaware Performance Appraisal System II, provided that administration of additional evaluations is reported to the Department.

(f) A local school district may make application to the Department for a waiver of the provisions of the DPAS II evaluation system, which shall be granted, subject to the provisions of rules and regulations promulgated pursuant to this subchapter, if the request for a waiver is based on a locally developed evaluation process that is demonstrated to be the product of the collective bargaining process pursuant to Chapter 40 of this title and community review and is as rigorous and as educationally sound as DPAS II, provides for evaluating educator performance by measuring student growth using multiple measures over the course of a curricular year, and contains a mechanism for certifying evaluators and for quality control. Locally developed evaluation systems authorized pursuant to this subsection may not be applied to educators holding an initial license.

(g) The Department shall promptly establish a pilot evaluation program in not less than 1 or more than 3 school districts. Any such program shall be conducted with the consent of the school district and the organization representing the district's teacher for collective bargaining purposes. The pilot program must be at least as rigorous as the evaluation requirements to be promulgated under the provisions of the subchapter.

72 Del. Laws, c. 294, § 2; 72 Del. Laws, c. 295, § 2; 73 Del. Laws, c. 44, §§ 10, 11; 73 Del. Laws, c. 84, § 2; 74 Del. Laws, c. 13, §§ 8-12; 75 Del. Laws, c. 77, § 38; 78 Del. Laws, c. 53, § 46.;



§ 1271. Certification of professional evaluators; monitoring evaluations

(a) The Department shall develop rules and regulations pursuant to this subchapter to credential professional evaluators for the Delaware Performance Appraisal System II, including appropriate training for evaluators. The Department shall ensure that all evaluators are properly trained and credentialed.

(b) To maintain a high standard of quality for professional evaluations, the Department shall develop recommendations for an ongoing DPAS II monitoring system to be implemented by the Department. The monitoring system must include a process by which an educator may challenge the fairness of the process used and/or the conclusions reached in an evaluation.

72 Del. Laws, c. 294, § 2; 74 Del. Laws, c. 13, §§ 13, 14.;



§ 1272. Improvement plans; professional development

(a) If the overall rating of an educator's DPAS II evaluation is unsatisfactory, the district shall develop and assign an improvement plan to the educator and provide a reasonable amount of time for the educator to complete the improvement plan. A district shall also make recommendations for improvement if an educator's performance on an individual component of the evaluation is unsatisfactory. An improvement plan must identify the deficiencies in an educator's performance and the professional development activities required to improve the deficiencies to a satisfactory level. An improvement plan pursuant to this section must be developed as part of a collaborative process between the district and the educator where possible, with the district having the final authority to develop and assign the plan. The Department shall develop guidelines for improvement plans required pursuant to this section.

(b) In an effort to promote continuous professional growth and to improve educator performance, the Department shall also develop guidelines for professional development when an educator receives a satisfactory DPAS II evaluation. The guidelines must incorporate specific professional development activities designed to enhance knowledge and skill in areas recommended by an evaluator.

72 Del. Laws, c. 294, § 2; 74 Del. Laws, c. 13, § 15.;



§ 1273. Incompetency — A pattern of ineffective teaching

A pattern of ineffective teaching shall be defined pursuant to § 1270 of this title, provided that the local school district has complied with § 1272(a) of this title. Notwithstanding any case law to the contrary, when a pattern of ineffective teaching is established, a local school district may move to terminate a teacher (as defined by § 1401 of this title) for incompetency pursuant to § 1411 or § 1420 of this title. Nothing herein shall be construed to limit a local school district's ability to terminate a teacher for incompetency under § 1411 or § 1420 of this title where supported by factors other than a pattern of ineffective teaching, and nothing herein shall be construed to require additional factors beyond a pattern of ineffective teaching to constitute incompetency for purposes of termination.

72 Del. Laws, c. 294, § 2.;



§ 1274. Disclosure

If an educator licensed under this chapter is seeking an educator position in this State, the educator shall disclose the results of that educator's most recent 3 DPAS II evaluations or alternative evaluations permitted under § 1270(f) of this title, if applicable, to a prospective employing district. Upon the request of the prospective employing district, a present or previous employing district of the educator shall confirm the results of the educator's previous DPAS II evaluations. No action in law or equity may be brought or maintained against a local school district or an employee thereof for action taken in compliance with this section.

72 Del. Laws, c. 294, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 53, § 47.;



§ 1275. DPAS II Advisory Committee

(a) The Secretary shall convene a Delaware Performance Appraisal System II Advisory Committee, which may provide advice concerning rules and regulations that are to be promulgated pursuant to this subchapter. The Committee shall consist of the following members:

(1) Two public school teachers appointed by the Delaware State Education Association;

(2) Two public school administrators appointed by the Delaware Association for School Administrators;

(3) A member of a local school board appointed by the Delaware State School Board Association;

(4) A parent with a child or children in public school selected by the Delaware Congress of Parents and Teachers;

(5) A representative of higher education appointed by the Council of Presidents;

(6) A representative from the Office of the Governor;

(7) The Chair of the Education Committee of the Delaware House of Representatives, or the Chair's designee; and

(8) The Chair of the Education Committee of the Delaware Senate, or the Chair's designee.

(b) The Delaware Performance Appraisal System II Advisory Committee shall review any proposed regulations to be promulgated pursuant to this subchapter and may submit written comments concerning the same to the Secretary and to the State Board prior to the Board's consideration of any proposed regulations.

74 Del. Laws, c. 13, § 16; 70 Del. Laws, c. 186, § 1.;






Subchapter VIII Educator Preparation Programs [Effective July 1, 2014]

§ 1280. Educator preparation program approval [Effective July 1, 2014]

(a) Consistent with § 122 of this title, no individual, public or private educational association, corporation, or institution, including any institution of post-secondary education, shall offer an educator preparation program for the training of educators to be licensed in this State without first having procured the assent of the Department for the offering of such programs. A program approval process based on standards adopted pursuant to this section must be established for educator preparation program approval, phased in according to timelines determined by the Department, and fully implemented for such programs in the State. Each program shall be approved by the Department based upon significant, objective, and quantifiable performance measures.

(b) Each educator preparation program approved by the Department shall establish rigorous entry requirements as prerequisites for admission into the program. At a minimum, each program shall require applicants to:

(1) Have a grade point average of at least a 3.0 on a 4.0 scale or a grade point average in the top fiftieth percentile for coursework completed during the most recent 2 years of the applicant's general education, whether secondary or post-secondary; or

(2) Demonstrate mastery of general knowledge, including the ability to read, write, and compute, by achieving a minimum score on a standardized test normed to the general college-bound population, such as Praxis, Scholastic Aptitude Test (SAT), or American College Test (ACT), as approved by the Department.

Each educator preparation program may waive these admissions requirements for up to 10% of the students admitted. Programs shall implement strategies to ensure that students admitted under such a waiver receive assistance to demonstrate competencies to successfully meet requirements for program completion.

(c) Each educator preparation program approved by the Department shall incorporate the following:

(1) A clinical residency component, supervised by high quality educators, as defined by the Department. The clinical residency shall consist of at least 10 weeks of full-time student teaching. Clinical experiences shall also be interwoven throughout and aligned with program curriculum.

(2) Instruction for prospective elementary school teachers on research-based strategies for childhood literacy and age-appropriate mathematics content;

(3) Ongoing evaluation of students, consisting of no less than an annual evaluation, aligned to the statewide educator evaluation system, as set forth in § 1270 of this title.

(d) Each educator preparation program approved by the Department shall establish rigorous exit requirements, which shall include but not be limited to achievement of passing scores on both a content-readiness exam and a performance assessment.

(e) Educator preparation programs shall collaborate with the Department to collect and report data on the performance and effectiveness of program graduates. At a minimum, such data shall measure performance and effectiveness of program graduates by student achievement. The effectiveness of each graduate shall be reported for a period of 5 years following graduation for each graduate who is employed as an educator in the State. Data shall be reported on an annual basis. The Department shall make such data available to the public.

(f) The Department shall promulgate rules and regulations governing educator preparation programs pursuant to this subchapter in collaboration with Delaware educators.

79 Del. Laws, c. 42, § 4.;









CHAPTER 13. SALARIES AND WORKING CONDITIONS OF SCHOOL EMPLOYEES

§ 1301. Definitions

As used in this chapter:

(1) "District" means a reorganized school district, or the school district of the City of Wilmington.

(2) "Preparation", "no degree", "bachelor's degree", "bachelor's degree plus 30 graduate credits", "master's degree", "master's degree plus 30 graduate credits", "doctor's degree", "doctor's degree or equivalent", "supervisor", "administrative assistant", "director", "assistant superintendent", "chief school officer", "principal", and any other classification shall have meaning as defined by the certifying board unless provided otherwise in this chapter.

(3) In interpreting the salary, the salary schedule set forth in § 1305(a) of this title, in the case of trades and industry teachers, "bachelor's degree" means 2 years of college or technical training, plus 6 years of trade experience; "bachelor's degree plus 15 graduate credits" means 2 1/2 years of college or technical training, plus 6 years of trade experience; "bachelor's degree plus 30 graduate credits" means 3 years of college or technical training, plus 6 years of trade experience; "master's degree" means a bachelor's degree, plus 6 years of trade experience or a bachelor's degree, plus 30 graduate credits, plus 4 years of trade experience; "master's degree plus 15 graduate credits", "master's degree plus 30 graduate credits", "master's degree plus 45 graduate credits" and "doctor's degree" shall have meaning as defined in paragraph (2) of this section.

46 Del. Laws, c. 48, § 1; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1301; 50 Del. Laws, c. 602, § 1; 52 Del. Laws, c. 344; 54 Del. Laws, c. 43, § 1; 56 Del. Laws, c. 143, § 4; 57 Del. Laws, c. 113; 61 Del. Laws, c. 409, § 121; 61 Del. Laws, c. 519, § 42; 72 Del. Laws, c. 294, § 35.;



§ 1302. Application of chapter

This chapter applies to every school district, the Department of Education and all employees who teach in state institutions pursuant to unit allocations as set forth in § 1703 of this title.

14 Del. C. 1953, § 1302; 50 Del. Laws, c. 224, § 1; 50 Del. Laws, c. 602, § 1; 52 Del. Laws, c. 344, § 2; 54 Del. Laws, c. 43, § 2; 57 Del. Laws, c. 113; 71 Del. Laws, c. 180, § 63.;



§ 1303. State supported uniform salary schedules and classifications

The salary schedules and classifications set forth in this chapter shall be permanent state-supported uniform salary schedules and classifications which shall govern, subject to § 1304 of this title and Chapter 17 of this title, the amounts of the salaries that shall be paid by each district and the Department of Education to the employees covered by the schedules.

46 Del. Laws, c. 148, §§ 1-3; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1303; 50 Del. Laws, c. 602, § 1; 56 Del. Laws, c. 292, § 7; 71 Del. Laws, c. 180, § 63A.;



§ 1304. Salaries in excess of state supported uniform salary schedules

Nothing contained in this chapter shall prevent any local board from paying an additional amount of salary to any employee when such additional amount is derived from local funds or from Division III appropriations.

46 Del. Laws, c. 48, § 10; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1304; 50 Del. Laws, c. 602; 56 Del. Laws, c. 292, § 8.;



§ 1305. Basic salary schedule for teachers, nurses, principals, superintendents, and other administrative and supervisory employees

(a) The annual salaries of employees paid under this section and who are employed on a 10-month contract, shall be based on the following indexed schedule:

In addition to the indices specified in the schedule contained in this subsection, the following shall apply to certain individuals paid in accordance with this schedule who were employed by a school board in Delaware on June 30, 1994:

(1) An employee with no degree who was paid in accordance with the 8-year step for the fiscal year ending June 30, 1994, shall be paid at an index of 1.227 for the fiscal year ending June 30, 1995, at an index of 1.264 for the fiscal year ending June 30, 1996, at an index of 1.300 for the fiscal year ending June 30, 2000, at an index rate of 1.2926 for the fiscal year ending June 30, 2005, and at an index rate of 1.3277 for the fiscal year ending June 30, 2006, and for subsequent fiscal years.

(2) An employee with no degree who was paid in accordance with the 9-year step for the fiscal year ending June 30, 1994, shall be paid at an index of 1.264 for the fiscal year ending June 30, 1995, at an index of 1.300 for the fiscal year ending June 30, 2000, at an index rate of 1.2926 for the fiscal year ending June 30, 2005, and at an index rate of 1.3277 for the fiscal year ending June 30, 2006, and for subsequent fiscal years.

(3) An employee with no degree who was paid in accordance with the 10-year step for the fiscal year ending June 30, 1994, shall be paid at an index of 1.264 for the fiscal year ending June 30, 1995, at an index of 1.300 for the fiscal year ending June 30, 2000, at an index rate of 1.2926 for the fiscal year ending June 30, 2005, and at an index rate of 1.3277 for the fiscal year ending June 30, 2006, and for subsequent fiscal years.

(4) An employee with a Bachelor's Degree who was paid in accordance with the 8-year step for the fiscal year ending June 30, 1994, shall be paid at an index of 1.264 for the fiscal year ending June 30, 1995, at an index of 1.300 for the fiscal year ending June 30, 1996, at an index of 1.336 for the fiscal year ending June 30, 2000, at an index of 1.3277 for the fiscal year ending June 30, 2005, and at an index of 1.3638 for the fiscal year ending June 30, 2006, and for subsequent fiscal years.

(5) An employee with a Bachelor's Degree who was paid in accordance with the 9-year step for the fiscal year ending June 30, 1994, shall be paid at an index of 1.300 for the fiscal year ending June 30, 1995, at an index of 1.336 for the fiscal year ending June 30, 2000, at an index rate of 1.3277 for the fiscal year ending June 30, 2005, and at an index rate of 1.3638 for the fiscal year ending June 30, 2006, and for subsequent fiscal years.

(6) An employee with a Bachelor's Degree who was paid in accordance with the 10-year step for the fiscal year ending June 30, 1994, shall be paid at an index of 1.300 for the fiscal year ending June 30, 1995, at an index of 1.336 for the fiscal year ending June 30, 2000, at an index rate of 1.3277 for the fiscal year ending June 30, 2005, and at an index rate of 1.3638 for the fiscal year ending June 30, 2006, and for subsequent fiscal years.

(7) An employee with a Bachelor's Degree plus 15 credits who was paid in accordance with the 10-year step for the fiscal year ending June 30, 1994, shall be paid at an index of 1.373 for the fiscal year ending June 30, 1995, at an index of 1.409 for the fiscal year ending June 30, 2000, at an index rate of 1.3989 for the fiscal year ending June 30, 2005, and at an index rate of 1.4340 for the fiscal year ending June 30, 2006, and for subsequent fiscal years.

(8) An employee with a Bachelor's Degree plus 15 credits who was paid in accordance with the 11-year step for the fiscal year ending June 30, 1994, shall be paid at an index of 1.373 for the fiscal year ending June 30, 1995, at an index of 1.409 for the fiscal year ending June 30, 2000, at an index of 1.3989 for the fiscal year ending June 30, 2005, and at an index rate of 1.4340 for the fiscal year ending June 30, 2006, and for subsequent fiscal years.

(b) The base salary amount for this section, from July 1, 2013, through June 30, 2014, shall be $27,781. The Bachelor's Degree, 0-year experience point on the index is defined as the base and has an index value of 1.000. This amount is intended to be the equivalent of 70 percent of a recommended average total competitive starting salary. All other salary amounts shall be determined by multiplying the base salary amount by the index value that corresponds with the appropriate training and experience cell, and then rounding to the nearest whole dollar.

(c) The index values assigned in subsection (a) of this section are intended to be constant. Future modification to this index should be linked to specifically stated policy goals.

(d) All persons who are employed for more than 10 months per year and are paid in accordance with subsections (a) and (b) of this section shall receive one tenth of the amount computed in subsection (b) of this section in salary for each additional month of employment each year.

(e) Beginning in Fiscal Year 2011 and each succeeding fiscal year, salary derived from subsections (a) and (b) of this section for 10 months' employment shall mean a total of 188 full work days to be utilized as follows:

(1) 180 days or equivalent hours devoted to actual school sessions for pupils;

(2) 2 days devoted to start-up/closing; and

(3) 6 days devoted solely to professional development.

(f) Beginning in fiscal year 2001, salary derived from subsections (a) and (b) of this section for 10 months' employment shall mean a total of 187 full workdays to be utilized as follows:

(1) 180 days devoted to actual school sessions for pupils;

(2) 2 days devoted to start-up/closing;

(3) 5 days devoted solely to professional development.

(g) Beginning in fiscal year 2002 and each succeeding fiscal year, salary derived from subsections (a) and (b) of this section for 10 months' employment shall mean a total of 188 full workdays to be utilized as follows:

(1) 180 days devoted to actual school sessions for pupils;

(2) 2 days devoted to start-up/closing;

(3) 6 days devoted solely to professional development.

(h) The Department of Education with the approval of the State Board of Education may reduce the number of hours devoted to actual school sessions for pupils and/or educators for just cause or upon showing unusual circumstances.

(i) A full workday shall be defined by the Department of Education with the approval of the State Board of Education.

(j) Beginning in fiscal year 2001, local school districts shall provide a local salary supplement for each full workday in excess of 185 workdays. This supplement must be equal to or greater than the per diem local salary supplement in effect during fiscal year 2000 for each grade and step. To the extent that a local school district is unable to provide a local salary supplement, it may make application under subsection (h) of this section.

(k) In addition to the base salary derived from subsections (a) and (b) of this section, an employee paid in accordance with this section is eligible to earn additional salary supplements for gaining skills and knowledge that lead to more effective instruction. The Professional Standards Board, with approval of the State Board of Education, shall designate through regulation the specific professional development activities and specific areas of skills and knowledge that an employee can undertake and/or obtain in order to receive a skills and knowledge salary supplement. The supplement must be in the form of an additional salary amount spread evenly across an employee's contract period similar to base salary or be paid as a single payment. The supplement must be no less than 2% of the base salary derived from subsections (a) and (b) of this section and no more than 6% of this base salary, except as provided for in subsection (m) of this section. The Professional Standards Board, with approval of the State Board of Education, shall designate the specific percentage for each specific skills and knowledge supplement through regulations promulgated to implement the provisions of this section. The percentage must be uniform across the State. Also, the Professional Standards Board shall, with approval of the State Board of Education, designate which of the supplements, if any, shall be permanent and which of the supplements, if any, shall require renewal or re-qualification on a periodic basis. The provisions of this subsection shall become effective in fiscal year 2001. The supplements described in this subsection are subject to an annual appropriation. The Department of Education shall provide for funding the supplement provisions of this subsection in its annual budget.

(l) In addition to the base salary derived from subsections (a) and (b) of this section, an employee who has achieved certification from the National Board for Professional Teaching Standards or from an equivalent program approved by the State Board shall receive a salary supplement equal to 12% of the base salary so derived. An employee shall receive a salary supplement equal to 6% of base salary so derived for receiving any of the following national certifications:

(1) Certificate of clinical competence—speech pathologists and audiologists;

(2) Nationally certified school counselor;

(3) Music therapist—Board certified;

(4) Nationally certified school psychologist; and

(5) Nationally certified school nurse.

The Professional Standards Board, with the approval of the State Board of Education, may authorize stipends pursuant to this subsection in fiscal year 2000. The supplement shall be in the form of an additional salary amount spread evenly across an employee's contract period similar to base salary. Funding for National Board certification described in this subsection is subject to an annual appropriation. The Department of Education shall provide for funding the supplement provisions of this subsection in its annual budget.

(m) An employee paid in accordance with this section may earn multiple salary supplements pursuant to subsections (l) and (m) of this section. The supplements must be computed as a percentage of the base salary derived from subsections (a) and (b) of this section; the percentages may not to be computed on a salary that includes a previously earned supplement amount.

(n) In addition to the base salary derived from subsections (a) and (b) of this section and any supplements provided pursuant to subsections (l) and (m) of this section, an employee paid in accordance with this section is eligible to earn additional salary supplements for accepting additional responsibility assignments that impact student achievement. The Professional Standards Board has the authority to review and make recommendations regarding additional responsibility supplements for administrators. The Professional Standards Board, with the approval of the State Board of Education, shall designate through regulation the specific assignments that an employee may accept in order to receive a state-funded salary supplement. The supplement must be in the form of an additional salary amount spread evenly across an employee's contract period similar to base salary or be paid as a single payment. The supplement must be no less than $750 and no more than $1,500. In addition to the state-specified assignments designated by the Professional Standards Board and State Board pursuant to Chapter 12 of this title, a local school district, with the approval of the Standards Board and the State Board, and through regulatory action of the local board, may designate specific academic assignments that an employee may accept in order to receive a state-funded salary supplement. An assignment designated pursuant to this subsection must be academic in nature and may not include extracurricular activities or non-instructional supervisory responsibilities. The provisions of this subsection become effective in fiscal year 2001, except that the Professional Standards Board, subject to State Board approval, may, pursuant to § 1203 of this title, authorize stipends for educator lead mentors in fiscal year 2000. The state-funded salary supplements described in this subsection are subject to an annual appropriation. The Department of Education shall provide for funding the supplement provisions of this subsection in its annual budget.

(o) To ensure that the professional development activities designated for remuneration in subsections (l), (m) and (o) of this section are of high quality and will lead to improvements in teacher effectiveness and improvements in student achievement, the Professional Standards Board, with the approval of the State Board of Education, shall identify activities that will permit an educator to be eligible for both skills and knowledge supplements and additional responsibility supplements. Salary supplements defined in this act must not exceed 15% of the State share for an employee covered by the provisions of this act. The Standards Board shall annually review these supplements and promulgate and adopt recommendations pursuant to § 1203 of this title as necessary.

(p) Beginning with fiscal year 2005, movement into the Bachelors Plus 15 and Bachelors Plus 30 columns on the salary schedule contained in subsection (a) of this section shall be approved only if the credits earned are matriculated graduate credits earned toward a Master's Degree. Beginning with fiscal year 2004, movement into the Masters Plus 15, Masters Plus 30 and Masters Plus 45 columns on the salary schedule contained in subsection (a) of this section shall be approved if (1) the credits earned through a graduate-level course of study are clearly related to the individual's professional responsibilities and otherwise approved pursuant to Chapter 12 of this title; (2) the credits are towards a second Master's Degree; or (3) if the credits earned are matriculated graduate credits earned towards a Doctorate Degree. No employee shall be moved leftward on the salary schedule contained in subsection (a) of this section due to the provisions contained in this subsection. Furthermore, any employee entitled to rightward movement on the salary scale on the basis of in-service or undergraduate credits approved prior to the beginning of Fiscal Year 2005 shall continue to be entitled to such movement in the event of any future application for placement submitted after the beginning of Fiscal Year 2005.

(q) For purposes of the state educator mentoring program, a retired educator engaged in mentoring activities shall be entitled to the same stipends as otherwise provided for nonretired educator mentors. Such retired educators shall be considered a casual employee under § 5502(a)(3) of Title 29 for purposes of pensions.

(r) [Repealed].

46 Del. Laws, c. 48, § 1; 47 Del. Laws, c. 195, § 1; 48 Del. Laws, Sp. Sess., c. 489, § 1; 14 Del. C. 1953, § 1305; 50 Del. Laws, c. 261, § 1; 50 Del. Laws, c. 602, § 1; 51 Del. Laws, c. 57, § 3; 52 Del. Laws, c. 344, § 3; 53 Del. Laws, c. 123; 54 Del. Laws, c. 43, § 3; 55 Del. Laws, c. 409, § 1; 56 Del. Laws, c. 143, § 1; 56 Del. Laws, c. 470, § 1; 57 Del. Laws, c. 333, § 1; 59 Del. Laws, c. 34; 60 Del. Laws, c. 31, § 1; 61 Del. Laws, c. 407, § 2; 61 Del. Laws, c. 409, § 105(a); 62 Del. Laws, c. 68, §§ 42(e), 106; 62 Del. Laws, c. 277, § 11(f); 63 Del. Laws, c. 80, § 11(f); 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(ii); 64 Del. Laws, c. 220, § 6(a); 64 Del. Laws, c. 334, § 11(j)(1); 65 Del. Laws, c. 87, § 11(k)(1); 65 Del. Laws, c. 230, § 3; 65 Del. Laws, c. 348, § 12(r)(1); 66 Del. Laws, c. 85, § 12(p)(1); 66 Del. Laws, c. 303, § 12(m)(1); 67 Del. Laws, c. 47, § 12(o)(1); 67 Del. Laws, c. 281, § 8(o)(1); 68 Del. Laws, c. 290, § 8(m)(1); 69 Del. Laws, c. 64, § 8(m)(1); 69 Del. Laws, c. 291, § 8(i)(1), (2); 70 Del. Laws, c. 118, § 8(i)(1); 70 Del. Laws, c. 425, § 8(i)(1); 71 Del. Laws, c. 132, § 8(m)(1); 71 Del. Laws, c. 180, § 64; 71 Del. Laws, c. 354, § 8(n)(1); 72 Del. Laws, c. 94, § 8(n)(1), (2); 72 Del. Laws, c. 294, §§ 27, 28, 30; 72 Del. Laws, c. 395, § 8(n)(1); 73 Del. Laws, c. 74, §§ 8(n)(1), 344, 345; 73 Del. Laws, c. 312, §§ 8(m)(1), 257; 73 Del. Laws, c. 317, §§ 1-3; 74 Del. Laws, c. 68, §§ 265, 266, 268; 74 Del. Laws, c. 307, §§ 8(m)(1), (2), 304, 308(a); 75 Del. Laws, c. 89, §§ 8(m)(1), (2), 337, 340, 341; 75 Del. Laws, c. 208, § 1; 75 Del. Laws, c. 350, § 8(m)(1); 76 Del. Laws, c. 80, § 8(m)(1); 77 Del. Laws, c. 84, § 8(m)(1); 77 Del. Laws, c. 86, § 26; 77 Del. Laws, c. 327, §§ 8(m)(1), 318(a)-(c); 78 Del. Laws, c. 78, § 8(m)(1), (6), (12), (13); 78 Del. Laws, c. 290, § 8(m)(5)(i), (ii); 79 Del. Laws, c. 78, § 8(m)(5)(i), (ii).;



§ 1306. Salary schedule for chief school officers

(a) A superintendent who is the chief school officer of a district and who holds a certificate appropriate for the position shall receive as a salary the amount for which that superintendent qualifies under § 1316 of this title and the schedule set forth in § 1305(a), (b) and (d) of this title, plus an annual amount for administrative responsibility. The amount for administrative responsibility is to be determined either in accordance with the following schedule, or by multiplying the appropriate index value specified in the 2nd schedule by the annual salary provided under § 1305(a), (b) and (d) of this title, whichever is greater:

(b) Each reorganized school district may employ 1 superintendent to be paid from state funds in accordance with subsection (a) of this section. Such superintendent shall not be charged against the allotment of any personnel provided by this chapter or Chapter 17 of this title.

(c) In the event any school district is appropriated state funds for salaries of a number of administrative or supervisory personnel in excess of that specifically required by this section and § 1307 of this title, the number of administrative assistants provided under subsection (b) of this section for such district shall be reduced by a like number, but not less than 2.

46 Del. Laws, c. 48, § 1; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1306; 49 Del. Laws, c. 339, § 1; 50 Del. Laws, c. 602, § 1; 52 Del. Laws, c. 344, § 4; 55 Del. Laws, c. 427, §§ 1, 2; 56 Del. Laws, c. 131, § 1; 56 Del. Laws, c. 292, § 9; 57 Del. Laws, c. 333, § 2; 58 Del. Laws, c. 192, § 1; 58 Del. Laws, c. 304, § 1; 59 Del. Laws, c. 34; 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 277, §§ 11(f), 131(a); 62 Del. Laws, c. 423, § 48(a); 63 Del. Laws, c. 80, §§ 11(f), 112; 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(iii); 64 Del. Laws, c. 220, § 6(b); 64 Del. Laws, c. 334, § 11(j)(2); 65 Del. Laws, c. 348, § 12(r)(2); 66 Del. Laws, c. 85, § 12(p)(2); 66 Del. Laws, c. 303, § 12(m)(2); 70 Del. Laws, c. 186, § 1.;



§ 1307. Salary schedule for principals subordinate to a chief school officer

A principal who is subordinate to a chief school officer in a district shall receive as a salary the amount for which that principal qualifies under § 1316 of this title and the schedule set forth in § 1305(a), (b) and (d) of this title plus an annual amount for administrative responsibility. The amount for administrative responsibility is to be determined either in accordance with the following schedule or by multiplying the appropriate index value specified in the 2nd schedule by the amount provided under § 1305(a), (b) and (d) of this title, whichever is greater.

(1) Full-time principals:

(2) During the fiscal year beginning July 1, 1988, and annually thereafter, a reorganized school district may employ 1 full-time principal for each administrative unit in a school building or combination of school buildings having 15 or more Division I state units of pupils who shall be paid from state funds for 12 months in accordance with this section, and in accordance with the rules and regulations of the Department with the approval of the State Board of Education. Division I state units in excess of 15 in 1 school building qualifying for a full-time principal shall not be counted toward entitlement for a principal for a combination of buildings.

(3) During the fiscal year beginning July 1, 2000, and annually thereafter, a school district may employ 1 full-time assistant principal in a school which enrolls 30 or more Division I units of pupils or 65% of a unit for schools which enrolls 25 but less than 30 Division I units of pupils; and the school district may employ a second assistant principal when the enrollment reaches 55 Division I units or 65% of a unit when enrollment reaches 50 units but less than 55 units; subsequent assistant principals may be employed on the basis of 1 assistant principal for each 20 Division I units of pupils beyond the first 55 for which the principal and the first 2 assistant principals are authorized. Any fractional units provided herein must be assigned to the school which generated the fractional unit. This section and § 1321(e)(4) of this title notwithstanding, one half the total number of assistant principals in a reorganized school district may be classified as supervisors. Assistant principals shall not be charged against the allotment of classroom teachers or other personnel provided by these units. All assistant principals shall be paid from state funds for 12 months per year the amount for which they are eligible under § 1305(a), (b) and (d) of this title, plus an annual amount for administrative responsibility. The amount for administrative responsibility is to be determined either in accordance with the following schedule or by multiplying the amount provided under § 1305(a), (b) and (d) of this title by the appropriate index value specified in the 2nd schedule, whichever is greater.

46 Del. Laws, c. 48, § 1; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1307; 50 Del. Laws, c. 602, § 1; 52 Del. Laws, c. 344, § 5; 54 Del. Laws, c. 68, §§ 1, 2; 56 Del. Laws, c. 292, § 10; 57 Del. Laws, c. 64; 57 Del. Laws, c. 333, §§ 3, 4; 57 Del. Laws, c. 576; 58 Del. Laws, c. 192, § 1; 58 Del. Laws, c. 304, § 1; 59 Del. Laws, c. 34; 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 277, §§ 11(f), 131(b), (c); 62 Del. Laws, c. 423, § 48(b), (c); 63 Del. Laws, c. 80, §§ 11(f), 112; 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(iv), (v); 64 Del. Laws, c. 220, § 6(a); 64 Del. Laws, c. 334, § 11(j)(3), (4); 65 Del. Laws, c. 348, § 12(r)(3); 66 Del. Laws, c. 85, § 12(p)(3); 66 Del. Laws, c. 303, § 12(m)(3); 67 Del. Laws, c. 47, § 12(o)(2), (3); 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 65; 72 Del. Laws, c. 395, § 387; 74 Del. Laws, c. 307, § 322; 75 Del. Laws, c. 89, § 358; 75 Del. Laws, c. 350, § 368.;



§ 1308. Salary schedules for administrative secretaries, financial secretaries, senior secretaries, secretaries and clerks

(a) Each administrative secretary, financial secretary, senior secretary, secretary and clerk who works and is paid for 12 months per year shall be paid in accordance with the following schedule:

(b) For purposes of implementing the salary schedule contained in subsection (a) of this section, the 18-year step on the salary schedule is effective for administrative secretaries on July 1, 1989; the 19-year step will be effective for the fiscal year beginning July 1, 1990; and the 20-year step will be effective for the fiscal year beginning July 1, 1991. The 17-year step is effective for clerks, secretaries, senior secretaries, and financial secretaries on July 1, 1989; the 18-year step will be effective for the fiscal year beginning July 1, 1990; the 19-year step will be effective for the fiscal year beginning July 1, 1991; and the 20-year step will be effective for the fiscal year beginning July 1, 1992.

(c) One twelfth of the salary rate set forth under subsection (a) of this section shall be deducted for each month that the employee is not employed.

(d) These same classifications and pay rates shall apply to the Department of Education, except that the Department shall be authorized to revise the schedule annually to enable the Department to pay salary supplements up to the equivalent of the average of the 3 highest salaries for like positions paid by school districts.

(e) During the fiscal year beginning July 1, 1972, a reorganized school district may employ personnel to be paid pursuant to this section in a number equal to 1 of each full 10 state units of pupils for the first 100 such full state units of pupils and 1 additional for each additional full 12 state units of pupils.

(f) The total number of secretarial employees to which a reorganized school district is entitled shall be as specified in subsection (e) of this section, but the number that may be assigned to each classification beginning July 1, 1989, shall be according to the following and in the order specified:

(1) Up to 8 percent of the total secretarial allocation in each district or a minimum of 2 positions per district, whichever is larger, may be assigned as "administrative secretary."

(2) Up to 40 percent of the total secretarial allocation in each district or a minimum of 3 per district plus 1 for each school enrolling 15 or more units of pupils, whichever is greater, may be classified as "senior secretary" or "financial secretary."

(3) Twelve percent of the total secretarial allocation in each district shall be classified as "clerk."

(4) The balance of the total clerical allocation in each district shall be classified as "secretary."

46 Del. Laws, c. 48, § 2; 47 Del. Laws, c. 195, § 1; 48 Del. Laws, Sp. Sess., c. 489, § 2; 14 Del. C. 1953, § 1308; 56 Del. Laws, c. 143, § 2; 56 Del. Laws, c. 292, § 11; 56 Del. Laws, c. 470, § 2; 57 Del. Laws, c. 333, §§ 5, 6; 58 Del. Laws, c. 189, § 2; 58 Del. Laws, c. 305, §§ 2, 6, 7; 59 Del. Laws, c. 34; 60 Del. Laws, c. 31, § 1; 61 Del. Laws, c. 407, §§ 8, 15; 61 Del. Laws, c. 409, § 102(a); 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 277, § 11(f); 63 Del. Laws, c. 80, § 11(f); 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(vi); 64 Del. Laws, c. 220, § 6(a); 64 Del. Laws, c. 334, § 11(j)(5); 65 Del. Laws, c. 87, § 11(k)(2); 65 Del. Laws, c. 348, § 12(r)(4); 66 Del. Laws, c. 85, § 12(p)(4); 66 Del. Laws, c. 303, § 12(m)(4), (5); 67 Del. Laws, c. 47, § 12(o)(4)-(7); 67 Del. Laws, c. 281, § 8(o)(2); 68 Del. Laws, c. 84, § 8(m)(1); 68 Del. Laws, c. 290, § 8(m)(2); 69 Del. Laws, c. 64, § 8(m)(2); 69 Del. Laws, c. 291, § 8(i)(3); 70 Del. Laws, c. 118, § 8(i)(2); 70 Del. Laws, c. 425, § 8(i)(2); 71 Del. Laws, c. 132, § 8(m)(2); 71 Del. Laws, c. 180, § 66; 71 Del. Laws, c. 354, § 8(n)(2); 72 Del. Laws, c. 94, § 8(n)(3); 72 Del. Laws, c. 395, § 8(n)(2); 73 Del. Laws, c. 74, § 8(n)(2); 73 Del. Laws, c. 312, § 8(m)(2); 74 Del. Laws, c. 307, § 8(m)(3); 75 Del. Laws, c. 89, § 8(m)(3); 75 Del. Laws, c. 350, § 8(m)(2); 76 Del. Laws, c. 80, § 8(m)(2); 77 Del. Laws, c. 84, § 8(m)(2); 77 Del. Laws, c. 327, § 8(m)(2); 78 Del. Laws, c. 78, § 8(m)(7), (14); 78 Del. Laws, c. 290, § 8(m)(5)(iii); 79 Del. Laws, c. 78, § 8(m)(5)(iii).;



§ 1309. Secretarial classifications and salary supplement for additional training

(a) The Department of Education shall establish rules and regulations for the assignment of a secretarial classification to personnel employed pursuant to § 1308 of this title who are not otherwise classified.

(b) An administrative secretary, financial secretary, senior secretary, secretary or clerk shall receive as a salary the amount for which the employee qualifies under § 1308(a) of this title, plus an annual amount for additional training as defined by the Department of Education as follows:

Professional Secretary Certificate  $662

(Completion of 2 years of college or successful completion of a national examination or equivalent certification program approved by the Department of Education.)

Certified Secretary Certificate  $991

(Eligibility for professional secretary certificate plus completion of 12 semester hours of college courses specified by the Department of Education and 5 years of successful experience.)

Bachelor's Degree Certificate  $1,320

(Completion of a bachelor's degree from an accredited college.)

14 Del. C. 1953, § 1309; 57 Del. Laws, c. 333, § 7; 58 Del. Laws, c. 192, § 1; 58 Del. Laws, c. 304, § 1; 59 Del. Laws, c. 34; 60 Del. Laws, c. 31, § 1; 61 Del. Laws, c. 409, § 103; 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 277, § 11(f); 63 Del. Laws, c. 80, § 11(f); 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 220, § 6(b); 64 Del. Laws, c. 334, § 11(j)(6); 65 Del. Laws, c. 348, § 12(r)(5); 66 Del. Laws, c. 85, § 12(p)(5); 69 Del. Laws, c. 291, § 8(i)(4); 71 Del. Laws, c. 180, § 67.;



§ 1310. Salary schedules for school nurses

(a) All nurses who hold appropriate certificates shall be paid in accordance with § 1305 of this title effective July 1, 1979.

(b) A reorganized school district may employ personnel to be paid for 10 months per year from state funds pursuant to this section in a number equal to 1 for each 40 state units of pupils, except that in schools for the physically handicapped within the district the allocation shall be in accordance with the rules and regulations adopted by the Department with the approval of the State Board of Education; provided further, that each reorganized school district shall ensure that it has at least 1 school nurse per facility. To the extent that the funding formula outlined above does not provide for 1 school nurse per facility, each reorganized school district shall meet this requirement out of funding provided under § 1707 or § 1716 of the title, or out of discretionary local current operating expense funds. Districts shall qualify for partial funding at the rate of 30% of the fractional part of 40 state units of pupils.

46 Del. Laws, c. 48, § 3; 47 Del. Laws, c. 195, § 1; 48 Del. Laws, Sp. Sess., c. 489, § 3; 14 Del. C. 1953, § 1310; 50 Del. Laws, c. 261, § 4; 50 Del. Laws, c. 602, § 1; 52 Del. Laws, c. 344, § 8; 54 Del. Laws, c. 43, § 6; 55 Del. Laws, c. 409, § 4; 56 Del. Laws, c. 143, § 3; 56 Del. Laws, c. 292, § 13; 56 Del. Laws, c. 470, § 3; 57 Del. Laws, c. 333, § 8; 58 Del. Laws, c. 189, § 3; 58 Del. Laws, c. 305, §§ 3, 8, 9; 58 Del. Laws, c. 553; 59 Del. Laws, c. 34; 60 Del. Laws, c. 31, § 1; 61 Del. Laws, c. 407, § 3; 61 Del. Laws, c. 409, § 106; 62 Del. Laws, c. 36, § 1; 62 Del. Laws, c. 68, §§ 42(e), 105; 62 Del. Laws, c. 86, § 39; 70 Del. Laws, c. 118, § 317; 70 Del. Laws, c. 210, § 90; 70 Del. Laws, c. 290, §§ 38, 39; 71 Del. Laws, c. 180, § 68; 75 Del. Laws, c. 350, § 382.;



§ 1311. Salary schedule for school custodians

(a) Custodians who have the qualifications required by the certifying board and who work and are paid for 12 months per year shall be paid in accordance with the following schedule:

(b) The salaries stipulated in subsection (a) of this section shall be increased for special training as defined by the certifying board by the addition of the following annual amount:

Chief Custodian  $883

Firefighter and Custodian-Firefighter  $662

Custodian  $439

(c) One twelfth of the salary rate set forth under subsection (a) of this section shall be deducted for each month that the employee is not employed.

46 Del. Laws, c. 48, § 4; 47 Del. Laws, c. 195, § 1; 48 Del. Laws, Sp. Sess., c. 489, § 4; 14 Del. C. 1953, § 1311; 50 Del. Laws, c. 261, § 5; 50 Del. Laws, c. 602, § 1; 51 Del. Laws, c. 199, § 1; 51 Del. Laws, c. 279, § 1; 52 Del. Laws, c. 344, § 9; 54 Del. Laws, c. 43, § 7; 55 Del. Laws, c. 409, § 5; 56 Del. Laws, c. 143, § 3; 56 Del. Laws, c. 292, § 13; 56 Del. Laws, c. 470, § 4; 57 Del. Laws, c. 333, §§ 9, 10; 58 Del. Laws, c. 192, § 1; 58 Del. Laws, c. 304, § 1; 59 Del. Laws, c. 34; 60 Del. Laws, c. 33, §§ 1, 2; 61 Del. Laws, c. 407, § 3; 61 Del. Laws, c. 409, § 106; 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 277, § 11(f); 63 Del. Laws, c. 80, § 11(f); 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(vii); 64 Del. Laws, c. 220, § 6(a), (b); 64 Del. Laws, c. 334, § 11(j)(7), (8); 65 Del. Laws, c. 87, § 11(k)(3); 65 Del. Laws, c. 348, § 12(r)(6), (7); 66 Del. Laws, c. 85, § 12(p)(6), (7); 66 Del. Laws, c. 303, § 12(m)(6); 67 Del. Laws, c. 47, § 12(o)(8); 67 Del. Laws, c. 281, § 8(o)(3); 68 Del. Laws, c. 84, § 8(m)(2); 68 Del. Laws, c. 290, § 8(m)(3); 69 Del. Laws, c. 64, § 8(m)(3); 69 Del. Laws, c. 291, §§ 8(i)(5), (6); 70 Del. Laws, c. 118, § 8(i)(3); 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, § 8(i)(3); 71 Del. Laws, c. 132, §§ 8(m)(3), 377; 71 Del. Laws, c. 180, § 69; 71 Del. Laws, c. 354, §§ 8(n)(3), 374, 375; 72 Del. Laws, c. 94, § 8(n)(4); 72 Del. Laws, c. 395, § 8(n)(3); 73 Del. Laws, c. 74, § 8(n)(3); 73 Del. Laws, c. 312, § 8(m)(3); 74 Del. Laws, c. 307, § 8(m)(4); 75 Del. Laws, c. 89, § 8(m)(4); 75 Del. Laws, c. 350, § 8(m)(3); 76 Del. Laws, c. 80, § 8(m)(3); 77 Del. Laws, c. 84, § 8(m)(3); 77 Del. Laws, c. 327, § 8(m)(3); 78 Del. Laws, c. 78, § 8(m)(8), (15); 78 Del. Laws, c. 290, § 8(m)(5)(iv); 79 Del. Laws, c. 78, § 8(m)(5)(iv).;



§ 1312. Experience

(a) In the case of a teacher, principal or superintendent, or other administrative employee, the term "years of experience" in determining salary in accordance with § 1305 of this title means years of service in any public school or regularly organized private school. Ninety-one days in any school year shall constitute 1 year of experience, but not more than 1 year of experience may be credited for any 1 calendar year. Years of service in the armed forces shall also be counted as years of experience in accordance with the rules and regulations adopted by the Department of Education in this respect. A graduate of a 5-year preservice program that includes an extensive clinical component in the 5th year, or a graduate of a 4-year preservice program who graduates with a grade point average (GPA) of 3.75 or higher on a 4.0 scale, or the equivalent, must be granted 1 year of experience in addition to any other experience granted in accordance with this section.

(b) In the case of a person employed as a teacher of trades and industries, or as a coordinator of distributive education, work experience shall be allowed on a year for year basis for full-time work experience in the trade of the teaching subject for those years of work experience beyond years counted toward qualification for certification under rules and regulations of the Department of Education. One hundred and thirty-one working days in any school year shall constitute 1 year of work experience but not more than 1 year of experience may be credited for any 1 calendar year.

(c) In the case of a Department of Education employee who is required to meet certification requirements as specified in the Manual for the Certification of Professional Public School Personnel but is employed in the non-instructional areas of transportation, finance/business management, human resources/personnel management, purchasing, community/public relations, administrative services, pupil services, audiology, occupational therapist, physical therapist, psychologist, speech language pathologist, human relations, nurse, social work/services, information technology or a specialized assignment comparable to these areas, work experience shall be allowed on a year for year basis for full-time work experience in a directly related position in public or private business in accordance with rules established by the Department of Education. Nothing in this section shall be construed as changing or modifying the certification requirements relating to these non-instructional positions.

(d) In the case of personnel whose salaries are based wholly or in part upon §§ 1306, 1307, 1308, 1309, 1310, 1311, 1321, 1322 and 1324 of this title, experience shall be evaluated by the Department of Education, taking into consideration the number of months and the nature of the services rendered.

(e) Beginning with the fiscal year ending June 30, 1998, experience for all public education employees shall be credited according to the provisions of subsections (a) through (d) of this section. No employee shall be entitled to retroactive payment of salary as a result of any changes in experience resulting from the provisions of subsections (a) through (d) of this section.

46 Del. Laws, c. 48, §§ 1-4; 47 Del. Laws, c. 195, § 1; 48 Del. Laws, Sp. Sess., c. 489, §§ 2-4; 14 Del. C. 1953, § 1312; 50 Del. Laws, c. 602, § 1; 52 Del. Laws, c. 344, § 10; 53 Del. Laws, c. 177; 58 Del. Laws, c. 262, §§ 4-6; 59 Del. Laws, c. 34; 71 Del. Laws, c. 132, §§ 353, 355; 71 Del. Laws, c. 180, § 69; 72 Del. Laws, c. 294, § 36; 78 Del. Laws, c. 290, § 8(m)(5)(viii).;



§ 1313. Employment requirements

A person may not be employed by a public school employer in any position requiring licensure and certification if the person does not meet licensure and certification requirements established under Chapter 12 of this title, except pursuant to a license extension and/or emergency certificate issued pursuant to Chapter 12. A person's salary may not be reduced because that person is employed under a license extension and/or emergency certificate.

46 Del. Laws, c. 48, § 5; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1313; 50 Del. Laws, c. 261, § 10; 50 Del. Laws, c. 602, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 69; 72 Del. Laws, c. 294, § 38.;



§ 1314. Limitation on salary decreases

The salary paid from state funds to any person covered by this chapter shall not be reduced by reason of the application of any salary schedule contained in this chapter, except in the case of a change to a lower classification.

46 Del. Laws, c. 48, § 5; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1314; 50 Del. Laws, c. 602, § 1; 51 Del. Laws, c. 57, § 1; 52 Del. Laws, c. 344, § 11; 53 Del. Laws, c. 422; 54 Del. Laws, c. 43, § 8; 55 Del. Laws, c. 409, § 6; 56 Del. Laws, c. 470, § 5; 57 Del. Laws, c. 333, § 11; 59 Del. Laws, c. 34.;



§ 1315. Rules and regulations

The Department of Education may make such rules and regulations as it deems appropriate to make the application of the salary schedules contained in this chapter uniform throughout the State.

46 Del. Laws, c. 48, § 9; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1315; 50 Del. Laws, c. 602, § 1; 71 Del. Laws, c. 180, § 69.;



§ 1316. Determination of number of employees and months of employment

The Department of Education shall determine the number and months of employment in a school year of the personnel employed in each district whose salaries may be paid out of state funds under any salary schedule contained in this chapter, except teachers whose salaries are paid for 10 months per year and except such numbers and months of employment of personnel otherwise specified by law.

46 Del. Laws, c. 48, § 9; 47 Del. Laws, c. 195, § 1; 14 Del. C. 1953, § 1316; 50 Del. Laws, c. 602, § 1; 56 Del. Laws, c. 292, § 14; 71 Del. Laws, c. 180, § 69.;



§ 1317. Method of salary payments

Ten month employees in public and higher education shall have the option of being paid bi-weekly payments during the contract or annual period, provided that such employees shall indicate their preference at the time of signing their contract for the ensuing school year and that the method of salary payment so designated shall not be changed during the period of the aforementioned contract.

14 Del. C. 1953, § 1317; 50 Del. Laws, c. 103, § 2; 50 Del. Laws, c. 602, § 1; 54 Del. Laws, c. 177; 71 Del. Laws, c. 354, § 32.;



§ 1318. Sick leave and absences for other reasons; accumulation of annual leave

(a) Teachers and other school employees shall be allowed 10 days of sick leave per year with full pay; those teachers and other school employees employed 11 months a year shall be allowed 11 days of sick leave per year with full pay; and those teachers and other school employees employed 12 months a year shall be allowed 12 days of sick leave per year with full pay. Any unused days of such leave shall be accumulated to the employee's credit without limit.

(b) In the case of a death in the immediate family of the employee, there shall be no reduction of salary of said employee for an absence not to exceed 5 working days. Members of the immediate family shall be defined as the employee's spouse or domestic partner; parent, stepparent or child of the employee, spouse or domestic partner; employee's grandparent or grandchild; employee's sibling; spouse of employee's child; any relative who resides in the same household; or any minor child for whom the employee has assumed and carried out parental responsibilities. This absence shall be in addition to other leaves granted the employee.

(c) In the case of a serious illness of a member of the employee's immediate family, as defined in subsection (b) of this section that requires the employee's personal attention, an employee may use accrued sick leave. An employee needing sick leave under the provisions of this title shall inform that employee's own immediate supervisor of the fact and reason in advance, when possible, or otherwise before the expiration of the first hour of absence or as soon thereafter as practicable; failure to do so may be cause for denial of pay for the period of absence. Before approving pay for sick leave, the supervisor may at that supervisor's discretion require either a doctor's certificate or a written statement signed by the employee setting forth the reason for the absence. In the case of an absence of more than 5 consecutive days, a doctor's certificate is required as a condition of approval.

(d) In case of the death of a near relative, there shall be no deduction in the salary of the employee for absence on the day of the funeral. A near relative shall be defined as: first cousin, aunt, uncle, niece, nephew, brother-in-law, sister-in-law, grandparent-in-law, or any other friend living in the employee's household.

(e) In the case of the observance of recognized religious holidays, an employee may be absent without loss of pay on no more than 3 calendar days per year. The days so lost are to be counted in the sick leave of the employee.

(f) An employee may be absent without loss of pay no more than 3 days per fiscal year for personal reasons of the employee. Such absences shall be included in the sick leave of the employee. Such absences must be approved by the chief school officers.

(g) An employee retired subsequent to June 1, 1969, after serving in covered employment under Chapter 55 of Title 29, shall, on retirement, be paid for each unused sick leave day, not to exceed 90 days. The total amount paid shall be based upon that portion of the salary computed in accordance with state schedules, regardless of the source of funding, and shall be based upon 50 percent of the per diem rate of pay in effect at the time of retirement. Effective July 1, 1986, in the event of the death of a teacher or other school employee, payment shall be made to that teacher's or other school employee's estate at the rate of 1 day's pay for each day of unused sick leave not to exceed 90 days. Effective July 1, 1991, for school employees of the Department of Education and school district boards of education the per diem rate shall be 1/185 in the fiscal year beginning July 1, 1999; 1/187 in the fiscal year beginning July 1, 2000; 1/188 for the fiscal year beginning July 1, 2001; and each succeeding fiscal year, of the annual salary based on state salary schedule for those employed 10 months; for those employed 11 months the per diem rate shall be 1/204 in the fiscal year beginning July 1, 1999; 1/206 in the fiscal year beginning July 1, 2000; 1/207 for the fiscal year beginning July 1, 2001; and each succeeding fiscal year, of the annual salary based on state salary schedule; and for those employed 12 months, the per diem rate shall be 1/222 of the annual salary based on state salary schedule. The local employing agency shall certify the number of days to which the employee shall be entitled.

(h) The maximum amount of annual leave which any employee shall be permitted to accumulate shall be 42 days. At the end of each fiscal year, the accumulated annual leave of each employee shall equal not more than 42 days. Where, prior to the end of a fiscal year, an employee has accumulated more than 42 days of annual leave, such annual leave shall be adjusted to 42 days at the end of such fiscal year.

(i) Effective September 1, 1991, the per diem rates used to pay retiring employees for accrued annual leave shall be identical to the per diem rates for sick leave contained in subsection (g) of this section.

(j) Any absence not covered in subsection (a), (b), (c), (d), (e), (f) or (g) of this section shall be considered unexcused.

(k) A duly elected president of the Delaware State Education Association, as defined in Chapter 40 of this title, who requests a leave of absence without pay from a school board shall be granted a leave of absence by said school board from service for the duration of the elected term. Said employee shall be eligible to purchase health insurance for himself or herself and eligible dependents and other state benefits at that employee's cost during said leave of absence. Other duly elected officers of the Delaware State Education Association shall be granted 45 release days by the employing board to represent the Association for education-related business. The Association shall be responsible for the costs of substitute teachers when utilized to provide coverage for the elected officer. In addition, when the Association determines the need and makes a request for the hiring of a teaching partner, the duly elected officer shall be granted no less than 60 or more than 100 release days by the employing school board to represent the Association for education-related business. The teaching partner will be hired on a full-time and annual basis to ensure continuity of instruction during periods of time when the Association officer is engaging in education-related business as a representative of the Association. Release time granted pursuant to this section shall be in addition to other leaves granted the employee by this section. The Association shall be responsible for the cost incurred related to the hiring of the teaching partner.

14 Del. C. 1953, § 1318; 50 Del. Laws, c. 436, § 1; 50 Del. Laws, c. 602, § 1; 51 Del. Laws, c. 44; 55 Del. Laws, c. 147; 56 Del. Laws, c. 39; 56 Del. Laws, c. 287; 57 Del. Laws, c. 238; 58 Del. Laws, c. 120; 58 Del. Laws, c. 306, § 5f; 58 Del. Laws, c. 549; 59 Del. Laws, c. 456, § 1; 59 Del. Laws, c. 503, § 1; 62 Del. Laws, c. 35, § 1; 62 Del. Laws, c. 154, § 1; 62 Del. Laws, c. 345, § 1; 63 Del. Laws, c. 167, § 1; 66 Del. Laws, c. 96, § 1; 67 Del. Laws, c. 117, § 1; 68 Del. Laws, c. 84, §§ 186, 187; 69 Del. Laws, c. 64, § 272; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, § 351; 71 Del. Laws, c. 136, § 1; 71 Del. Laws, c. 180, § 69; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 215, § 1; 72 Del. Laws, c. 294, § 39; 72 Del. Laws, c. 395, § 352; 73 Del. Laws, c. 74, § 346; 73 Del. Laws, c. 312, § 258; 74 Del. Laws, c. 68, § 270; 74 Del. Laws, c. 307, §§ 308(c), 309; 75 Del. Laws, c. 89, § 343; 75 Del. Laws, c. 298, § 1; 75 Del. Laws, c. 350, § 354.;

§ 1318A Donated leave program.

(a) "Donated leave program" means a program:

(1) In which 1 or more employees of a public school district may transfer accrued, unused sick leave days to 1 or more other employees of the same public school district;

(2) Is established by the public school district as a local Board of Education policy and/or pursuant to the terms of a collective bargaining agreement negotiated under the terms of Chapter 40 of Title 14; and

(3) Is consistent with the provisions set forth in subsection (b) of this section. No donated leave program shall prohibit participation by employees based on inclusion in or exclusion from a certified bargaining unit.

(b) Any donated leave shall be required to comply with the following requirements:

(1) Employees wishing to donate accrued sick leave must donate in increments of whole days. For every 2 days donated, 1 day will be made available to a recipient.

(2) Donated days shall be made available only for recipients within the school district for a catastrophic illness of a recipient or of a member of a recipient's family. For this section, "catastrophic illness" shall mean any illness or injury to an employee or to a member of an employee's family which is diagnosed by a physician and certified by the physician as rendering the employee or a member of the employee's family unable to work, or, in the case of a family member who does not work, the medical equivalent of "unable to work", to work for a period greater than 5 calendar weeks. Separate periods of disability lasting 7 consecutive work days or more each, and totaling more than 5 calendar weeks, resulting from the same or a related medical condition and occurring within any 12-month consecutive period, shall be considered the same period of disability. For this section, "family member" or "member of an employee's family" means an employee's spouse, son, daughter or parent who resides with the employee and who requires the personal attendance of the employee during the family member's catastrophic illness. Donated leave may be used by the recipient for subsequent absence because of personal medical treatments or personal illness directly related to the employee's "catastrophic illness" as certified by the physician. This provision is limited to an absence that occurs because of an employee's "catastrophic illness" not a family member's "catastrophic illness."

(3) The local school district shall convert the donated leave available for use by a recipient into cash value at the donor's rate of pay, shall re-convert the cash value to hours of leave at the recipient's rate of pay, and shall then credit the recipient's account.

(4) The recipient of the donated leave shall have been an employee with the local school district for at least 6 months before that employee is eligible for donated leave time.

(5) The recipient shall have used all of that recipient's own sick days and personal days and half of that recipient's annual leave, where applicable. However, when donated leave is for the catastrophic illness of a family member, the employee must have used all of that employee's sick days, personal days and annual leave.

(6) The recipient shall have established medical justification for such receipt, which must be renewed every 30 days during any absence.

(7) No potential donor nor any other person shall sell any accrued leave which might otherwise be donated under this section.

(8) The liability of the State under this program shall be limited to paying the state share of salary, benefits and other employment costs paid to employees for sick leave properly utilized pursuant to a donated leave program established pursuant to and in compliance with this section and § 4002 of Title 14, if applicable.

(9) Any recipient of this program is subject to a 1-work-year cap with the number of days equal to 188 days for a 10-month employee; 207 days for 11-month employees; and 222 days for a 12-month employee.

(10) If a long-term disability program is available to employees, a period of disability defined herein shall be limited to the waiting or elimination period defined in the policy.

(c) The Department of Education is authorized to operate a donated leave program. Such donated leave program shall conform, to the extent practicable, to the provisions of § 5956 of Title 29.

71 Del. Laws, c. 136, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 354, § 390; 72 Del. Laws, c. 294, § 44; 72 Del. Laws, c. 395, § 353; 72 Del. Laws, c. 440, §§ 1-5; 73 Del. Laws, c. 74, § 347; 73 Del. Laws, c. 312, § 259; 73 Del. Laws, c. 321, § 15; 74 Del. Laws, c. 68, § 269; 74 Del. Laws, c. 307, § 308(b); 74 Del. Laws, c. 402, §§ 1-3; 75 Del. Laws, c. 89, § 342.;

§ 1318B Leave for bone marrow or organ donation.

(a) Definitions. — As used in this section:

(1) "Bone marrow" means the soft material that fills the human bone cavities;

(2) "Bone marrow donor" means a person from whose body bone marrow is taken to be transferred to the body of another person;

(3) "Organ" means a human organ that is capable of being transferred from the body of a person to the body of another person;

(4) "Organ donor" means a person from whose body an organ is taken to be transferred to the body of another person.

(b) In any calendar year, a teacher or school employee is entitled to the following leave in order to serve as a bone marrow donor or organ donor:

(1) No more than 7 days of leave to serve as a bone marrow donor;

(2) No more than 30 days of leave to serve as an organ donor.

(c) A teacher or school employee may use the leave provided by this section without loss or reduction of pay, leave to which the teacher or employee is otherwise entitled, credit for time or service, or performance or efficiency rating.

(d) This section applies to teachers and school employees who are included in a collective bargaining unit, unless a collective bargaining agreement contains provisions dealing with leave for bone marrow donation and organ donation.

73 Del. Laws, c. 104, § 2.;



§ 1318A. Donated leave program

(a) "Donated leave program" means a program:

(1) In which 1 or more employees of a public school district may transfer accrued, unused sick leave days to 1 or more other employees of the same public school district;

(2) Is established by the public school district as a local Board of Education policy and/or pursuant to the terms of a collective bargaining agreement negotiated under the terms of Chapter 40 of Title 14; and

(3) Is consistent with the provisions set forth in subsection (b) of this section. No donated leave program shall prohibit participation by employees based on inclusion in or exclusion from a certified bargaining unit.

(b) Any donated leave shall be required to comply with the following requirements:

(1) Employees wishing to donate accrued sick leave must donate in increments of whole days. For every 2 days donated, 1 day will be made available to a recipient.

(2) Donated days shall be made available only for recipients within the school district for a catastrophic illness of a recipient or of a member of a recipient's family. For this section, "catastrophic illness" shall mean any illness or injury to an employee or to a member of an employee's family which is diagnosed by a physician and certified by the physician as rendering the employee or a member of the employee's family unable to work, or, in the case of a family member who does not work, the medical equivalent of "unable to work", to work for a period greater than 5 calendar weeks. Separate periods of disability lasting 7 consecutive work days or more each, and totaling more than 5 calendar weeks, resulting from the same or a related medical condition and occurring within any 12-month consecutive period, shall be considered the same period of disability. For this section, "family member" or "member of an employee's family" means an employee's spouse, son, daughter or parent who resides with the employee and who requires the personal attendance of the employee during the family member's catastrophic illness. Donated leave may be used by the recipient for subsequent absence because of personal medical treatments or personal illness directly related to the employee's "catastrophic illness" as certified by the physician. This provision is limited to an absence that occurs because of an employee's "catastrophic illness" not a family member's "catastrophic illness."

(3) The local school district shall convert the donated leave available for use by a recipient into cash value at the donor's rate of pay, shall re-convert the cash value to hours of leave at the recipient's rate of pay, and shall then credit the recipient's account.

(4) The recipient of the donated leave shall have been an employee with the local school district for at least 6 months before that employee is eligible for donated leave time.

(5) The recipient shall have used all of that recipient's own sick days and personal days and half of that recipient's annual leave, where applicable. However, when donated leave is for the catastrophic illness of a family member, the employee must have used all of that employee's sick days, personal days and annual leave.

(6) The recipient shall have established medical justification for such receipt, which must be renewed every 30 days during any absence.

(7) No potential donor nor any other person shall sell any accrued leave which might otherwise be donated under this section.

(8) The liability of the State under this program shall be limited to paying the state share of salary, benefits and other employment costs paid to employees for sick leave properly utilized pursuant to a donated leave program established pursuant to and in compliance with this section and § 4002 of Title 14, if applicable.

(9) Any recipient of this program is subject to a 1-work-year cap with the number of days equal to 188 days for a 10-month employee; 207 days for 11-month employees; and 222 days for a 12-month employee.

(10) If a long-term disability program is available to employees, a period of disability defined herein shall be limited to the waiting or elimination period defined in the policy.

(c) The Department of Education is authorized to operate a donated leave program. Such donated leave program shall conform, to the extent practicable, to the provisions of § 5956 of Title 29.

71 Del. Laws, c. 136, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 354, § 390; 72 Del. Laws, c. 294, § 44; 72 Del. Laws, c. 395, § 353; 72 Del. Laws, c. 440, §§ 1-5; 73 Del. Laws, c. 74, § 347; 73 Del. Laws, c. 312, § 259; 73 Del. Laws, c. 321, § 15; 74 Del. Laws, c. 68, § 269; 74 Del. Laws, c. 307, § 308(b); 74 Del. Laws, c. 402, §§ 1-3; 75 Del. Laws, c. 89, § 342.;

§ 1318B Leave for bone marrow or organ donation.

(a) Definitions. — As used in this section:

(1) "Bone marrow" means the soft material that fills the human bone cavities;

(2) "Bone marrow donor" means a person from whose body bone marrow is taken to be transferred to the body of another person;

(3) "Organ" means a human organ that is capable of being transferred from the body of a person to the body of another person;

(4) "Organ donor" means a person from whose body an organ is taken to be transferred to the body of another person.

(b) In any calendar year, a teacher or school employee is entitled to the following leave in order to serve as a bone marrow donor or organ donor:

(1) No more than 7 days of leave to serve as a bone marrow donor;

(2) No more than 30 days of leave to serve as an organ donor.

(c) A teacher or school employee may use the leave provided by this section without loss or reduction of pay, leave to which the teacher or employee is otherwise entitled, credit for time or service, or performance or efficiency rating.

(d) This section applies to teachers and school employees who are included in a collective bargaining unit, unless a collective bargaining agreement contains provisions dealing with leave for bone marrow donation and organ donation.

73 Del. Laws, c. 104, § 2.;



§ 1318B. Leave for bone marrow or organ donation

(a) Definitions. — As used in this section:

(1) "Bone marrow" means the soft material that fills the human bone cavities;

(2) "Bone marrow donor" means a person from whose body bone marrow is taken to be transferred to the body of another person;

(3) "Organ" means a human organ that is capable of being transferred from the body of a person to the body of another person;

(4) "Organ donor" means a person from whose body an organ is taken to be transferred to the body of another person.

(b) In any calendar year, a teacher or school employee is entitled to the following leave in order to serve as a bone marrow donor or organ donor:

(1) No more than 7 days of leave to serve as a bone marrow donor;

(2) No more than 30 days of leave to serve as an organ donor.

(c) A teacher or school employee may use the leave provided by this section without loss or reduction of pay, leave to which the teacher or employee is otherwise entitled, credit for time or service, or performance or efficiency rating.

(d) This section applies to teachers and school employees who are included in a collective bargaining unit, unless a collective bargaining agreement contains provisions dealing with leave for bone marrow donation and organ donation.

73 Del. Laws, c. 104, § 2.;



§ 1319. Records of absences; proof

Each employing board shall keep an accurate record of the absences from duty and reasons therefor of all employees for whatsoever reason, and may require a statement from the employee when absent because of illness to the effect that the employee was unable to perform that employee's own duties during the period of absence. The board may request a physician's certificate if in its judgment this is necessary.

14 Del. C. 1953, § 1319; 50 Del. Laws, c. 436, § 1; 50 Del. Laws, c. 602, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1320. Deduction for unexcused absence

For each day's absence for reasons other than those permitted under § 1318 of this title, there shall be deducted 1/185 in the fiscal year beginning July 1, 1999; 1/187 in the fiscal year beginning July 1, 2000; 1/188 for the fiscal year beginning July 1, 2001; and each succeeding fiscal year, of the annual salary; 1/204 in the fiscal year beginning July 1, 1999; 1/206 in the fiscal year beginning July 1, 2000; 1/207 for the fiscal year beginning July 1, 2001; and each succeeding fiscal year, of the annual salary; 1/222 for an employee who is employed for 12 months, for each day of unexcused absence.

14 Del. C. 1953, § 1320; 50 Del. Laws, c. 436, § 1; 50 Del. Laws, c. 602, § 1; 57 Del. Laws, c. 333, § 12; 68 Del. Laws, c. 84, § 188; 69 Del. Laws, c. 64, § 273; 72 Del. Laws, c. 294, § 40; 72 Del. Laws, c. 395, § 354; 73 Del. Laws, c. 74, § 348; 73 Del. Laws, c. 312, § 260; 74 Del. Laws, c. 68, § 271; 74 Del. Laws, c. 307, § 308(d); 75 Del. Laws, c. 89, § 344.;



§ 1321. Salary schedules for certain professional personnel employed by the Department of Education; employment formulae and salary schedules for certain professional personnel employed by the school districts

(a) A professional employee of the Department of Education having the qualifications required by the certifying board shall receive as an annual salary the amount for which that professional employee's qualifies under § 1316 of this title and the schedule set forth in § 1305(a), (b) and (d) of this title, plus an annual amount for administrative responsibility. The amount for administrative responsibility is to be determined in accordance with either the following schedule or by multiplying the amount provided under § 1305(a), (b) and (d) of this title by the index value specified in the second schedule that corresponds with the appropriate classification and experience level, whichever is greater.

The Department of Education shall be authorized to revise the salary to be paid to any of its professional personnel, which shall enable the Department to pay salary supplements up to the equivalent, but in no case to exceed the average of the 3 highest salaries for like positions paid by school districts. The Department of Education shall be authorized to designate up to 12 positions within its authorized full-time complement to function as team leaders or directors. In recognition of the administrative or management responsibility assigned to these positions, such individuals shall receive up to $7,210 more than the amount that a similarly qualified and experienced education associate would be entitled to receive in accordance with the provisions of this chapter.

The Department shall annually conduct a performance review of each of its professional employees and establish the salary to be paid to each employee which shall not be less than the amount shown in the above schedule nor shall it exceed the allowable maximum salary determined by the above method. The Department shall annually present its revised salary schedule to the State Treasurer who shall pay the additional amount required for each employee because of the application of the revised schedule for the General Fund, notwithstanding any other laws of this State.

(b) One twelfth of the additional amount set forth in the schedule in subsection (a) of this section shall be deducted for each month that the employee is not employed.

(c) Each teacher, specialist, supervisor, administrative assistant, director and assistant superintendent employed by a district and having the qualifications required by the certifying board shall receive as an annual salary the amount for which he or she qualifies under § 1305(a), (b) and (d) of this title, plus an annual amount for administrative responsibility. The amount for administrative responsibility is to be determined, either in accordance with the following schedule or by multiplying the amount provided under § 1305(a), (b) and (d) of this title by the index value specified in the 2nd schedule that corresponds with the appropriate classification and experience level, whichever is greater.

(d) One twelfth of the additional amount set forth in the schedule in subsection (c) of this section shall be deducted for each month that the employee is not employed.

(e) During the fiscal year beginning July 1, 1970, and annually thereafter a reorganized school district may employ the following personnel:

(1) Assistant superintendents for a period of 12 months per year at the rate of 1 for each full 300 state units of pupils not to exceed a total of 2 per reorganized school district;

(2) Directors for a period of 12 months per year at the rate of 1 for the first full 200 state units of pupils and 1 for each additional full 100 state units of pupils not to exceed a total of 6 per reorganized school district;

(3) Administrative assistants for a period of 12 months per year at the rate of 1 per reorganized school district;

(4) Supervisors for a period of 11 months during the fiscal year 1982 and thereafter at the rate of 1 for each full 150 state units of pupils. Those districts with less units than needed for a supervisor, the Department of Education shall provide support for the fractional part of the first supervisor;

(5) Specialist. — Visiting teachers for a period of 10 months per year at the rate of 1 for each full 250 state units of pupils;

(6) Specialist. — Driver education teachers for a period of 10 months per year at the rate of 1 for each full 125 10th grade students in the district or 1/5 of a teacher for each full 25 10th grade students in the district;

(7) Supervisors of transportation for a period of 12 months per year at the rate of 1 such supervisor per 7,000 or more transported pupils, such pupils being those in the area supervised eligible for school transportation;

(8) Supervisors of school lunch for a period of 12 months per year, such supervisors to be paid at the salary of "supervisors" as set forth in subsection (c) of this section at the rate of:

a. One such supervisor in any district having less than 500 units having 4 or more schools with school lunch programs;

b. One in any district having 500 units or more, 1 such supervisor for every 500 full units. In addition, each such school district shall employ such additional supervisors so that the total number of such supervisors equals 1 supervisor for each 300 full units to be paid out of revenue receipts from cafeteria funds.

(9) School districts are authorized to receive cash for any official administrative position that the district qualifies for under the provisions of paragraphs (e)(1), (2), (3), (4), (7) or (8) of this section. This option shall apply only if the district has not filled the position at any time during the fiscal year. The value of this cash option will be the corresponding value of doctorate plus 10 years of experience on Schedule 1305 plus the amount for state administrative supplement from Salary Schedule 1321(c), at 9 years' experience for the administrative type involved. If a position is gained as a result of unit growth and this option is utilized for that position, the district will receive 3/4 of the above funds. Districts wishing to exercise this option must make application to the Department of Education for that use, provided that the State Board may review any objection to the Department decision.

Funds received as a result of this section may be used for any Division I or Division II purpose. Funds received as a result of this section may not be used to supplement state salaries authorized in this chapter for any employee;

(10) Specialist. — Related services positions which include physical therapists, occupational therapists, speech language pathologists, school psychologists or other related services specialists as identified in department regulation will be funded for a period of 12 months per year at a rate of 1 for every group of 3.0 children who are counted as complex; and for a period of 11 months at a rate of 1 for every group of 5.5 children counted as intensive; and for a period of 10 months at a rate of 1 for every group of 57 children counted in the K-3, grades 4-12 (regular education) and the basic units;

(11) Deaf-blind program personnel. — Four related service units are assigned to the state-wide deaf-blind program for appropriate therapists and other personnel for 12 months per year.

a. Whenever the Department with the approval of the State Board of Education designates a particular school district to serve as the administrative agency for a statewide program for deaf-blind pupils that district may employ specialists as herein authorized to serve the entire statewide program. Specialists so employed shall be paid according to the salary authorized for teachers in § 1305 of this title. The school district authorized to employ such specialists and the coordinator may provide additional salary to such personnel according to § 1304 of this title and shall recover funds so expended from the school districts responsible for the day-to-day instruction of the deaf-blind persons according to Chapter 6 of this title. Salary authorized by § 1304 of this title may be provided according to Chapter 6 of this title.

b. If the option to purchase services under this section is exercised, then the dollar value of each full-time equivalent shall be the number of dollars set in the state-supported salary schedule for a teacher holding a master's degree with 10 years of experience and employed for 12 months. The calculation of this funding shall be for the current school year. Expenditures of this nature may be used for the purchase of personal services. Any school district wishing to use funds under this option shall first make application to the Department of Education for such use and proceed to exercise the option only after approval by the Department of Education; provided, that the State Board may review any objection to the Department's decision.

c. Coordinator. — Whenever the Department with the approval of the State Board of Education designates a particular school district to serve as administrator for the statewide program for deaf-blind pupils that district may employ a statewide coordinator at the principal's rank and salary;

(12) Specialists. — All related services units are earned at the district or charter school level. Preschool, basic, intensive and complex related services units earned shall be used to support related services needs of students in those units. Districts may use earned units to hire any related services staff necessary or alternatively choose to provide all or part of those services through a contractual arrangement with a public or private agency. When providing services by contract, the dollar value of the contract shall not exceed the authorized salary for a teacher at the master's level plus 10 years and employed for a period of 12 months per year as provided for in § 1305 of this title, divided by the number of months in the terms of the contract. Partial unit funding is provided based on the dollar value of the unit. Any school district wishing to use funds under the contractual option set forth in this section shall make application to the Department of Education for that use, provided that the State Board may review any objection to the Department decision;

(13) Teachers, class aides and other personnel. — For units deemed basic, intensive or complex, units must be used to hire teachers, class aides, related services personnel or for contractual services for these or other student-related services. All earned units generated by students receiving special education services shall be used to support these students;

(14) Supervisor of buildings and grounds for a period of 12 months per year at the rate of 1 per reorganized school district. — For a school district to have a building and grounds supervisor, it must have 95 or more building units as defined by the State Board of Education. Supervisors so employed shall be paid in accordance with subsection (c) of this section. This position is included in the total number of custodial personnel allowed;

(15) Beginning with the fiscal year commencing July 1, 2005, any position generated by paragraph (e)(5) of this section shall qualify the local school district to receive the state share of the Division III Equalization unit amount as defined in § 1707 of this title for each position; and

(16) Beginning with the fiscal year commencing July 1, 2011, 40% of positions generated at a rate of 1 for every group of 57 children counted in the K-3, grades 4-12 (regular education) and the basic units under for paragraph (e)(10) of this section shall qualify the local school district to receive the state share of the Division III Equalization unit amount as defined in § 1707 of this title.

The personnel employed pursuant to this subsection shall not be charged against the allotment of classroom teachers provided by these units of pupils, the provisions of § 1705 of this title notwithstanding.

(f) In school districts which contract with the federal government to operate schools, the units of pupils in such schools shall be counted for entitlement of that school district under this section.

(g) Whenever units in addition to state units are counted for entitlement under subsection (f) of this section, the salaries for such additional personnel shall be paid from state and federal funds on a prorated basis.

(h) Vocational agriculture teachers may be employed for 12 months and paid in accordance with § 1305 of this title.

(i) Allocations of personnel specified in this section shall apply, the provisions of § 1008 [repealed] of this title notwithstanding.

14 Del. C. 1953, § 1321; 50 Del. Laws, c. 632, § 1; 51 Del. Laws, c. 57, § 2; 52 Del. Laws, c. 344, § 12; 54 Del. Laws, c. 272, § 1; 56 Del. Laws, c. 131, §§ 2, 3; 56 Del. Laws, c. 177, § 1; 56 Del. Laws, c. 292, § 15; 56 Del. Laws, c. 309; 56 Del. Laws, c. 434, §§ 1, 2; 57 Del. Laws, c. 113; 57 Del. Laws, c. 333, §§ 13, 14, 16; 57 Del. Laws, c. 401; 57 Del. Laws, c. 656; 58 Del. Laws, c. 189, § 1; 58 Del. Laws, c. 305, §§ 1, 4, 5; 58 Del. Laws, c. 526; 59 Del. Laws, c. 34; 59 Del. Laws, c. 498, §§ 1, 2; 60 Del. Laws, c. 571, §§ 5, 6; 61 Del. Laws, c. 516, § 5; 61 Del. Laws, c. 546, § 1; 62 Del. Laws, c. 68, §§ 42(e), 134; 62 Del. Laws, c. 86, § 33; 62 Del. Laws, c. 143, § 1; 62 Del. Laws, c. 277, §§ 11(f), 131(d), (e); 62 Del. Laws, c. 423, § 48(d), (e); 63 Del. Laws, c. 80, § 11(f), 112; 63 Del. Laws, c. 322, §§ 130, 138, 147(a); 63 Del. Laws, c. 396, §§ 1, 2; 64 Del. Laws, c. 49, §§ 1-4; 64 Del. Laws, c. 90, § 11(d)(viii), (ix); 64 Del. Laws, c. 220, § 6(a); 64 Del. Laws, c. 334, § 11(j)(9), (10); 65 Del. Laws, c. 348, §§ 12(r)(8), 265; 65 Del. Laws, c. 381, § 3; 66 Del. Laws, c. 85, § 12(p)(8), (9); 66 Del. Laws, c. 303, §§ 12(m)(7), (8), 286(c); 68 Del. Laws, c. 27, § 1; 68 Del. Laws, c. 126, §§ 2-6; 68 Del. Laws, c. 290, §§ 224, 232; 69 Del. Laws, c. 64, §§ 276, 277; 69 Del. Laws, c. 291, § 300; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, §§ 278, 345; 71 Del. Laws, c. 132, §§ 354, 356, 367, 374; 71 Del. Laws, c. 180, §§ 69A, 70, 70A, 71-75; 71 Del. Laws, c. 354, § 373; 72 Del. Laws, c. 94, §§ 334-337, 384; 72 Del. Laws, c. 395, §§ 356, 386; 74 Del. Laws, c. 187, § 1; 75 Del. Laws, c. 89, § 376; 75 Del. Laws, c. 155, §§ 2-4; 75 Del. Laws, c. 350, § 378; 78 Del. Laws, c. 5, §§ 14-24; 78 Del. Laws, c. 78, § 315; 78 Del. Laws, c. 290, § 357.;



§ 1322. Salary schedule for school food service employees

(a) School food service managers who work on a program of at least 7 hours per day of the 10-month school year (185 days) shall receive annual salaries in accordance with the following schedule:

Salaries provided for in this schedule shall be paid to the school food service manager of a single cafeteria. A food service manager responsible for the preparation of food for more than 1 cafeteria shall receive $400 for each additional cafeteria. A manager of satellite cafeteria or cafeterias shall receive the salary provided for in this schedule less $200. A satellite cafeteria is defined as one where no basic food preparation takes place. A manager who manages more than 1 cafeteria shall receive the salary provided in this scale using the total school enrollments of all cafeterias managed. The salaries listed in this schedule for school food service managers shall be increased for additional training as defined by the State Board of Education as follows:

One Year of College               $452

Two Years of College               $682

Bachelor's Degree               $1,360

(b) In the case of a school food service manager who is employed for less than full time as defined in subsection (a) of this section, the salary shall be computed on the basis of the fractional part of the hourly assignment.

(c) School lunch cooks and school lunch general workers shall be paid no less than the minimum hourly wage in accordance with the federal statutes. School lunch cooks and school lunch general workers who work on the basis of a formula of 7 hours of labor per 100 meals (including adjusting of a la carte meals) shall receive minimum hourly wages in accordance with the following schedule:

(d) The salaries prescribed in subsections (a) and (b) of this section for school lunch manager and district managers shall be paid from state funds. The wages prescribed in subsection (c) of this section for school lunch cooks and general workers shall be paid from funds derived from local school lunch operations and deposited by the local school district with the State Treasurer and from moneys derived from the General Fund of the State. A minimum of 25% of the salary prescribed in subsection (c) of this section for school lunch cooks and general workers shall be paid by the State from funds not derived from local school lunch operations. Only those funds designated for wages are to be so deposited.

14 Del. C. 1953, § 1322; 51 Del. Laws, c. 157, § 1; 52 Del. Laws, c. 344, § 13; 54 Del. Laws, c. 43, § 9; 55 Del. Laws, c. 409, § 7; 56 Del. Laws, c. 143, § 3; 56 Del. Laws, c. 470, §§ 6, 7; 57 Del. Laws, c. 333, §§ 15, 21-23; 58 Del. Laws, c. 192, § 1; 58 Del. Laws, c. 304, § 1; 59 Del. Laws, c. 34; 59 Del. Laws, c. 473, §§ 1, 2; 60 Del. Laws, c. 31, § 1; 61 Del. Laws, c. 407, §§ 3, 4; 61 Del. Laws, c. 409, §§ 106, 107; 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 277, § 11(f); 63 Del. Laws, c. 80, § 11(f); 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(x), (xi); 64 Del. Laws, c. 220, § 6(a), (b); 64 Del. Laws, c. 334, § 11(j)(11), (12); 65 Del. Laws, c. 87, § 11(k)(4), (5); 65 Del. Laws, c. 299, § 1; 65 Del. Laws, c. 348, § 12(r)(9), (10); 66 Del. Laws, c. 85, § 12(p)(10)-(12); 66 Del. Laws, c. 303, § 12(m)(9), (10); 67 Del. Laws, c. 47, § 12(o)(9), (10); 67 Del. Laws, c. 281, §§ 8(o)(4), (5); 68 Del. Laws, c. 84, § 8(m)(3), (4); 68 Del. Laws, c. 290, §§ 8(m)(4), (5); 69 Del. Laws, c. 64, § 8(m)(4), (5); 69 Del. Laws, c. 291, § 8(i)(7), (8); 70 Del. Laws, c. 118, §§ 8(i)(4), (5); 70 Del. Laws, c. 425, §§ 8(i)(4), (5); 71 Del. Laws, c. 132, § 8(m)(4), (5); 71 Del. Laws, c. 180, § 76; 71 Del. Laws, c. 354, § 8(n)(4), (5); 72 Del. Laws, c. 94, § 8(n)(5), (6); 72 Del. Laws, c. 294, § 42; 72 Del. Laws, c. 395, § 8(n)(4), (5); 73 Del. Laws, c. 74, § 8(n)(4), (5); 73 Del. Laws, c. 312, § 8(m)(4), (5); 74 Del. Laws, c. 307, § 8(m)(5), (6); 75 Del. Laws, c. 77, § 41; 75 Del. Laws, c. 89, § 8(m)(5), (6); 75 Del. Laws, c. 350, §§ 8(m)(4), (5); 76 Del. Laws, c. 80, §§ 8(m)(4), (5); 77 Del. Laws, c. 84, § 8(m)(4), (5); 77 Del. Laws, c. 327, § 8(m)(4), (5); 78 Del. Laws, c. 78, § 8(m)(9), (10), (16) and (17); 78 Del. Laws, c. 290, § 8(m)(5)(v), (vi); 79 Del. Laws, c. 78, § 8(m)(5)(v), (vi).;



§ 1323. Maternity leave

Repealed by 71 Del. Laws, c. 180, § 77, effective July 31, 1997.;



§ 1324. Salary schedule for aides

(a) Each service and instructional aide actually working and paid 10 months per year shall receive annual salaries in accordance with the following schedule:

(b) All aides employed under [former] subsection (a) of this section [now repealed] who are employed for more than 10 months per year shall receive 1/10 of the amount specified in subsection (a) of this section in salary for each additional month of employment each year.

(c) Instructional aides, paid under this section, who have received an associate degree, completed a minimum of 60 semester credits or have successfully passed a comprehensive testing mechanism to be defined by the Department of Education, shall receive an annual salary supplement in the amount of $662.

(d) The funds received by charter schools, through the Department of Education, associated with staff members who qualify for the salary supplement described in subsection (c) of this section shall be paid to such employees in accordance with subsection (c) of this section.

(e) The following shall apply to individuals paid in accordance with this schedule who were employed by a school board in Delaware on June 30, 2012:

(1) An instructional aide who was paid in accordance with step 1 or 2 for the fiscal year ending June 30, 2012, shall be paid at step 1 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(2) An instructional aide who was paid in accordance with step 3 or 4 for the fiscal year ending June 30, 2012, shall be paid at step 2 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(3) An instructional aide who was paid in accordance with step 5 or 6 for the fiscal year ending June 30, 2012, shall be paid at step 3 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(4) An instructional aide who was paid in accordance with step 7 or 8 for the fiscal year ending June 30, 2012, shall be paid at step 4 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(5) An instructional aide who was paid in accordance with step 9, 10 or 11 for the fiscal year ending June 30, 2012, shall be paid at step 5 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(6) An instructional aide who was paid in accordance with step 12, 13 or 14 for the fiscal year ending June 30, 2012, shall be paid at step 6 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(7) An instructional aide who was paid in accordance with step 15, 16 or 17 for the fiscal year ending June 30, 2012, shall be paid at step 7 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(8) An instructional aide who was paid in accordance with step 18, 19 or 20 for the fiscal year ending June 30, 2012, shall be paid at step 8 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(9) An instructional aide who was paid in accordance with step 21, 22 or 23 for the fiscal year ending June 30, 2012, shall be paid at step 9 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(10) An instructional aide who was paid in accordance with step 24, 25 or 26 for the fiscal year ending June 30, 2012, shall be paid at step 10 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(f) The following shall apply to individuals paid in accordance with this schedule who were employed by a school board in Delaware on June 30, 2012:

(1) A service aide who was paid in accordance with step 1 or 2 for the fiscal year ending June 30, 2012, shall be paid at step 1 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(2) A service aide who was paid in accordance with step 3 or 4 for the fiscal year ending June 30, 2012, shall be paid at step 2 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(3) A service aide who was paid in accordance with step 5, 6 or 7 for the fiscal year ending June 30, 2012, shall be paid at step 3 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(4) A service aide who was paid in accordance with step 8 or 9 for the fiscal year ending June 30, 2012, shall be paid at step 4 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(5) A service aide who was paid in accordance with step 10, 11 or 12 for the fiscal year ending June 30, 2012, shall be paid at step 5 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(6) A service aide who was paid in accordance with step 13 or 14 for the fiscal year ending June 30, 2012, shall be paid at step 6 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(7) A service aide who was paid in accordance with step 15, 16 or 17 for the fiscal year ending June 30, 2012, shall be paid at step 7 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(8) A service aide who was paid in accordance with step 18, 19 or 20 for the fiscal year ending June 30, 2012, shall be paid at step 8 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(9) A service aide who was paid in accordance with step 21, 22 or 23 for the fiscal year ending June 30, 2012, shall be paid at step 9 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(10) A service aide who was paid in accordance with step 24, 25 or 26 for the fiscal year ending June 30, 2012, shall be paid at step 10 under the schedule contained herein for the fiscal year ending June 30, 2013, and shall earn an experience step in subsequent fiscal years.

(g) For all instructional and service aides beginning employment after July 1, 2012, experience credit, if any, pursuant to § 1312(d) of this title will be determined consistent with subsections (e) and (f) of this section.

14 Del. C. 1953, § 1324; 53 Del. Laws, c. 397; 55 Del. Laws, c. 276; 56 Del. Laws, c. 143, § 3; 56 Del. Laws, c. 470, § 7; 57 Del. Laws, c. 333, § 17; 58 Del. Laws, c. 192, § 1; 58 Del. Laws, c. 304, § 1; 59 Del. Laws, c. 34; 60 Del. Laws, c. 31, § 1; 60 Del. Laws, c. 571, § 3; 61 Del. Laws, c. 190, § 1; 61 Del. Laws, c. 407, § 5; 61 Del. Laws, c. 409, § 108; 61 Del. Laws, c. 516, § 4; 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 277, § 11(f); 63 Del. Laws, c. 80, §§ 11(f), 118; 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(xii); 64 Del. Laws, c. 220, § 6(a); 64 Del. Laws, c. 334, § 11(j)(13); 65 Del. Laws, c. 87, § 11(k)(6); 65 Del. Laws, c. 348, § 12(r)(11); 65 Del. Laws, c. 381, § 4; 66 Del. Laws, c. 85, § 12(p)(13); 66 Del. Laws, c. 303, § 12(m)(11); 67 Del. Laws, c. 47, § 12(o)(11); 67 Del. Laws, c. 281, § 8(o)(6); 68 Del. Laws, c. 84, § 8(m)(5); 68 Del. Laws, c. 126, § 7; 68 Del. Laws, c. 290, § 8(m)(6); 69 Del. Laws, c. 64, § 8(m)(6); 69 Del. Laws, c. 291, § 8(i)(9); 70 Del. Laws, c. 118, § 8(i)(6); 70 Del. Laws, c. 425, § 8(i)(6); 71 Del. Laws, c. 132, § 8(m)(6); 71 Del. Laws, c. 180, § 78; 71 Del. Laws, c. 354, § 8(n)(6); 72 Del. Laws, c. 94, § 8(n)(7); 72 Del. Laws, c. 395, § 8(n)(6); 73 Del. Laws, c. 74, § 8(n)(6); 73 Del. Laws, c. 312, § 8(m)(6); 74 Del. Laws, c. 307, § 8(m)(7); 75 Del. Laws, c. 89, §§ 8(m)(7), 424; 75 Del. Laws, c. 155, § 5; 75 Del. Laws, c. 350, § 8(m)(6); 76 Del. Laws, c. 80, §§ 8(m)(6), 359; 77 Del. Laws, c. 84, § 8(m)(6); 77 Del. Laws, c. 327, § 8(m)(6); 78 Del. Laws, c. 5, §§ 25, 26; 78 Del. Laws, c. 78, § 8(m)(11), (17); 78 Del. Laws, c. 290, § 8(m)(5)(vii), (ix); 79 Del. Laws, c. 78, § 8(m)(5)(vii).;



§ 1325. Sabbatical leave

Sabbatical leave may be granted to any properly certified professional employee under the following conditions and provisions:

(1) After 7 years of service as a fully certified professional employee defined as a teacher, nurse, supervisor, director, principal, superintendent, coordinator, psychologist and any other professional position in public education in this State, provided that at least 5 consecutive years of such service shall have been in the employ of the school board from which leave of absence is sought, unless such board in its discretion shall allow a shorter period of time;

(2) For purposes of professional improvement or for the recovery of health after prolonged illness;

(3) The period of leave shall not be shorter than one-half school term or longer than 1 full school term;

(4) While on leave the employee shall not be allowed to engage in full-time gainful employment, except by written agreement with the leave-granting board. However, this provision shall not preclude the employee from receiving grants such as scholarships, gifts, fellowships, part-time employment, or other grants of aid as frequently provided by colleges, universities, governmental agencies, corporations, trusts or other individuals to students or other persons engaged in study or travel for purposes of professional improvement;

(5) The professional employee shall agree in writing to return to service to the leave-granting board for a period of at least 1 full school year following the completion of the employee's leave;

(6) Request for sabbatical leave shall be presented in writing to said leave-granting board at a regular meeting of such board before April 1 for leave to begin at the opening of the next term, and before November 1 for leave to begin at the opening of the second semester of the term;

(7) At the end of any such period of leave of absence the employee shall present evidence of that employee's own professional improvement in such terms as shall have been agreed upon between said employee and said leave-granting board at the time when such leave was granted. Such evidence may consist of college transcripts, degrees earned or written reports by the recipient of the leave of absence;

(8) Said leave-granting board shall accept the employee into full-time employment upon that employee's return from leave and assign the employee to the position from which that employee left or to a similar position. In no case may assignment be made so as to invalidate the employee's certification status or to bring about a demotion in position or salary;

(9) For purposes of salary increments and pension eligibility and computation, a year of leave shall be considered a year of experience in covered employment under the provisions of local or state salary and pension programs, except that not more than 2 years of leave shall be applied toward salary increments and pension credits to any person. Failure of an employee to return to service of said leave-granting board shall be cause for forfeiture of salary increments and pension credits for the period of the leave.

(10) School boards may set a limit on the number of employees who may be granted leave each year, provided that, in any district having fewer than 20 professional employees, 1 eligible applicant may be granted leave each year;

(11) The leave-granting district shall provide to the employee granted leave, under paragraphs (1)-(10) of this section, compensation equal to 1/2 the salary to which the employee would have been entitled under full-time employment; provided, however, that in no case shall the compensation paid exceed $10,000 for a full school year leave or $5,000 for a 1/2 school year. The State shall continue to pay the state share of other employment costs as specified in § 6340 of Title 29 for the employee on sabbatical leave.

(12) Sabbatical leave authorized under this section, at state expense, shall be limited to 1 full year leave or 2 half-year leaves per local school district during a fiscal year. Nothing in this section, however, shall prevent a school district from granting additional sabbatical leaves if the district pays the salary and other employment costs for the employee who is on leave.

14 Del. C. 1953, § 1325; 53 Del. Laws, c. 227; 54 Del. Laws, c. 262; 66 Del. Laws, c. 303, § 321; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 354, § 361.;



§ 1326. Salary schedule for substitute teachers

Each substitute teacher shall be paid in accordance with the following classification schedule:

Class A. — A substitute teacher who holds or is eligible to hold a valid Delaware educator license or valid educator license from another state; or such a license that has expired shall be paid $104 per day.

Class B. — A substitute teacher who holds a bachelor's degree shall be paid $83 per day.

Class C. — A substitute teacher who does not meet the requirements for Class A or Class B classification but who is recommended to the Secretary of Education by the chief school officer of a Delaware school district shall be paid $66 per day.

14 Del. C. 1953, § 1326; 56 Del. Laws, c. 418, § 2; 59 Del. Laws, c. 34; 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 181, § 1; 62 Del. Laws, c. 277, § 11(f); 63 Del. Laws, c. 80, § 11(f); 64 Del. Laws, c. 220, § 6(b); 65 Del. Laws, c. 87, § 11(k)(7); 65 Del. Laws, c. 348, § 12(r)(12); 66 Del. Laws, c. 85, § 12(p)(14); 66 Del. Laws, c. 303, § 12(m)(12); 67 Del. Laws, c. 47, § 12(o)(12); 67 Del. Laws, c. 281, § 8(o)(7); 68 Del. Laws, c. 84, § 8(m)(6); 68 Del. Laws, c. 290, § 8(m)(7); 69 Del. Laws, c. 64, § 8(m)(7); 69 Del. Laws, c. 291, § 8(i)(10); 70 Del. Laws, c. 118, § 8(i)(7); 70 Del. Laws, c. 425, § 8(i)(7); 71 Del. Laws, c. 132, § 8(m)(7); 71 Del. Laws, c. 354, § 8(n)(7); 72 Del. Laws, c. 94, § 8(n)(8); 72 Del. Laws, c. 395, § 8(n)(7); 76 Del. Laws, c. 80, § 345; 77 Del. Laws, c. 84, § 406; 77 Del. Laws, c. 327, § 8(m); 78 Del. Laws, c. 290, § 29.;



§ 1327. Leave of absence for person in military service

(a) If a regularly appointed and employed principal, teacher or other employee of a school district is called to the service of or voluntarily enters the armed forces of the United States of America or the National Guard of this State when in continuous active service, the school board shall grant to such principal, teacher or other employee a leave of absence which shall cover the period of military service, not to exceed 3 years, or until the term of service to which he or she has been called is terminated, and upon the completion of the leave of absence reinstate such principal, teacher or other employee in the position which he or she held at the time that the leave of absence was granted. The contract with such principal, teacher or other employee shall continue in force under the same conditions as if the principal, teacher or other employee had been in the continuous service of the board during the period of the leave of absence; provided, such regularly appointed and employed principal, teacher or other employee has received a certificate of satisfactory completion of military service.

(b) Any principal, teacher or other school employee taking a leave of absence authorized by subsection (a) of this section who, as a member of the Delaware National Guard or a United States military reserve organization, has been ordered to active duty to augment active forces for any operational mission, shall continue to receive the principal's, teacher's or other school employee's state compensation during the initial period of active duty prescribed by the military, to be reduced by any military compensation received. While on such leave of absence, for a period not to exceed 2 years, the employee and the employee's dependents shall continue to receive benefits provided under any applicable group health insurance plan offered by the school district, provided that the employee continues to pay any employee-share premium for such plan. The Office of Management and Budget shall develop any rules and regulations necessary to implement the provisions of this subsection. These rules shall make it the responsibility of the employee to initiate the claim and supply the required military pay information. The State shall be responsible for collecting information relating to State compensation. Claims shall be filed within 90 days of release from active duty or passage of this legislation, whichever is later.

(c) For the purpose of subsection (b) of this section state compensation shall be limited to the state share of the base salary as calculated from the appropriate salary schedule, administrative supplements and all other stipends. Military compensation shall include base salary, basic allowance for quarters (BAQ), basic allowance for subsistence (BAS), hazardous duty pay and all other supplemental compensation multiplied by the ratio of state compensation to total compensation.

(d) The person who may be appointed to replace the principal, teacher or other employee shall be appointed only for the period covered by the leave of absence.

14 Del. C. 1953, § 1327; 56 Del. Laws, c. 292, § 18; 68 Del. Laws, c. 21, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 429, § 1; 74 Del. Laws, c. 190, § 1; 74 Del. Laws, c. 421, § 1; 75 Del. Laws, c. 88, § 20(2); 75 Del. Laws, c. 234, § 1.;



§ 1328. Teachers of grades 1-12 inclusive entitled to duty-free period

In all reorganized school districts each teacher in grades 1-12, inclusive, shall have, during each school day, a duty-free period for at least 30 consecutive minutes but this section shall not bar the allowance of a longer or additional duty-free period each day.

14 Del. C. 1953, § 1328; 59 Del. Laws, c. 93, § 1.;



§ 1329. Employment contracts

(a) The Department of Education and the boards of education of the reorganized school districts may sign individual employment contracts involving state funds only with those professional employees whose base salary is that provided for in §§ 1305 and 1310 of this title. The salary amounts in the contracts so authorized shall be for 1 fiscal year, provided that contracts for administrative personnel covered in subsection (b) of this section shall not be so limited.

(b) Nothing in this title shall be construed as prohibiting the board and any assistant principal, principal, supervisor, administrative assistant, director, assistant superintendent or superintendent from entering into an employment contract for a period of up to 5 years.

(c) Salary amounts in individual contracts provided for in subsection (a) or (b) of this section shall not be contracted for, agreed upon or effective prior to enactment of the Budget Appropriation Bill.

14 Del. C. 1953, § 1329; 57 Del. Laws, c. 263, § 2; 58 Del. Laws, c. 346; 58 Del. Laws, c. 552; 64 Del. Laws, c. 20, §§ 1, 2; 71 Del. Laws, c. 180, § 79.;



§ 1330. Work week for certain employees

The work week for the employees of the Department of Education shall be 37 1/2 hours per week.

14 Del. C. 1953, § 1330; 57 Del. Laws, c. 333, § 20; 71 Del. Laws, c. 180, § 80.;



§ 1331. Statewide Programs for the Deaf, Hard of Hearing and Deaf-Blind including the Delaware School for the Deaf; special staff

(a) In addition to staff otherwise authorized, the Delaware School for the Deaf may employ supportive staff as follows:

(1) Specialist. — Resource teacher for a period of 10 months at the rate of 1 for each 60 children enrolled in the Delaware School for the Deaf;

(2) Interpreter/tutors for a period of 10 months at the rate of 1 for each 4 pupils enrolled in the Delaware School for the Deaf and served in the regular education classroom.

(3) Specialist. — Literacy (English and American Sign Language) for a period of 10 months at the rate of 1 for every 60 children enrolled in the Delaware School for the Deaf.

(b) Interpreter/tutors are to be certified according to standards prescribed by the Department with the approval of the State Board of Education and paid according to the salary schedule contained in § 1305(a) of this title.

(c) In addition to subsection (a) of this section, the Statewide Programs for the Deaf, Hard of Hearing and Deaf-Blind may employ an early intervention teacher who will work with parents and families in New Castle, Kent and Sussex Counties.

(1) The teacher shall be a certified teacher of the deaf/hard of hearing.

(2) Provision for salary of the teacher and for expenses required for this job shall be made a part of the appropriation for the Delaware School for the Deaf.

(d) In addition to staff otherwise authorized, the Statewide Programs for the Deaf, Hard of Hearing and Deaf-Blind may employ the following:

(1) Director;

(2) Statewide coordinator;

(3) Dean of students (assistant principal rank);

(4) One elementary school leader and one secondary school leader compensated at the assistant principal rank (in lieu of a principal allocated pursuant to § 1307(2) of this title);

(5) Educational audiologist;

(6) Speech therapist (in addition to those employed pursuant to [former] paragraph (a)(1) of this section [repealed]);

(7) Residential advisors not to exceed 6;

(8) Residential monitoring aides not to exceed 4.

These shall be considered state unit positions and paid according to this title, with appropriate local supplement.

60 Del. Laws, c. 628, § 1; 61 Del. Laws, c. 407, § 3; 61 Del. Laws, c. 409, § 106; 61 Del. Laws, c. 513, § 1; 62 Del. Laws, c. 68, § 42(e); 62 Del. Laws, c. 277, § 11; 63 Del. Laws, c. 80, § 11(f); 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(xiii); 64 Del. Laws, c. 220, § 6(a); 64 Del. Laws, c. 334, § 11(j)(14); 65 Del. Laws, c. 87, § 11(k)(8); 65 Del. Laws, c. 348, § 12(r)(13); 71 Del. Laws, c. 132, § 352; 71 Del. Laws, c. 180, § 81; 73 Del. Laws, c. 74, §§ 366-368; 74 Del. Laws, c. 307, § 332; 75 Del. Laws, c. 89, §§ 369, 370; 78 Del. Laws, c. 5, §§ 27-31; 78 Del. Laws, c. 262, § 1.;



§ 1332. Program for children with autism; special staff

(a) Director-specialist. — Whenever the Department with the approval of the State Board of Education designates a particular school district to administer the statewide program for children with autism, that district may employ a statewide director-specialist for a period of 12 months per year. The director-specialist shall hold a doctorate degree in psychology or exceptional children and shall possess such other qualifications for certification as are required by the Department with the approval of the State Board of Education. "Years of experience" in determining salary shall be in accordance with rules and regulations adopted by the Department with the approval of the State Board of Education in this respect. The director-specialist shall be paid the amount for which that director-specialist qualifies under § 1305(a), (b) and (d) of this title plus an amount for administrative responsibility determined in accordance with § 1321(c) of this title.

(b) Whenever the Department with the approval of the State Board of Education designates a particular school district to administer a statewide program for children with autism that district may employ specialists as herein authorized to serve the entire statewide program. Specialists so employed shall be paid according to the salary authorized for teachers in § 1305 of this title. The school district authorized to employ such specialists and the director may provide additional salary to such personnel according to § 1304 of this title and shall recover funds so expended from the school districts of residence of the children with autism by levying a fee against those school districts, including the administering district, whether or not the child with autism is a resident of that district, that is proportional to the number of persons served from a particular district. The fees so levied may be paid by the local school districts from funds collected according to Chapter 6 of this title.

(c) The administering school district may purchase specialized services for any such categories shown in this section rather than employ a staff person to serve that function. If the option to purchase services is exercised, then the dollar value of each full-time equivalent shall be the number of dollars set in the state supported salary schedule for a teacher holding a master's degree with 10 years of experience and employed for 12 months. The calculation of this funding shall be for the current school year. Expenditures of this nature may be used for the purchase of personal services. The administering school district wishing to use funds under this option shall first make application to the Department of Education for such use and proceed to exercise the option only after approval by the Department of Education; provided, that the State Board may review any objection to the Department's decision.

(d) The Department with the approval of the State Board of Education shall adopt such rules and regulations to establish and provide for parent advisory committees, a peer review committee which, at the request of the Department of Education, may also review procedures, in accordance with the regulations of the Department of Education, for children with educational classifications other than autism, a human rights committee, and appropriate liaisons with the Department of Health and Social Services. The Department with the approval of the State Board of Education shall adopt such rules and regulations to establish and provide for an Autistic Program Monitoring Board, to be composed of no less than 7 members and which shall include 1 nonvoting public representative nominated annually by the statewide parent advisory committee. Such representative shall not have any child enrolled in the program. The statewide Autistic Monitoring Review Board shall review at least annually the education of and provision of related services to students with autism throughout Delaware to ensure best practices are being used and opportunities for continuous improvement are afforded all such students. Disputes within or between districts or agencies shall be resolved by this Board. Procedural safeguards guaranteed to children with autism, their parents or guardians and to local school districts or agencies shall not be diminished by this provision.

63 Del. Laws, c. 177, § 3; 63 Del. Laws, c. 322, § 11(f), (g); 64 Del. Laws, c. 90, § 11(d)(xiv); 64 Del. Laws, c. 220, § 6(a); 64 Del. Laws, c. 334, § 11(j)(15); 64 Del. Laws, c. 381, § 3; 65 Del. Laws, c. 87, § 11(k)(9); 65 Del. Laws, c. 230, § 4; 65 Del. Laws, c. 348, § 12(r)(14); 66 Del. Laws, c. 85, § 12(p)(15); 66 Del. Laws, c. 303, § 12(m)(13); 66 Del. Laws, c. 421, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 82-85; 73 Del. Laws, c. 265, § 1; 78 Del. Laws, c. 5, §§ 32-36.;



§ 1333. Paid leave for birth of a child or adoption of a child

For child care purposes, a full-time or part-time employee of a reorganized school district shall be entitled to utilize accumulated sick leave upon the birth of a child of the employee or the employee's spouse, or upon the adoption by the employee of a pre-kindergarten age child for maternity leave.

72 Del. Laws, c. 174, § 1.;



§ 1334. Annual work year

For any section in the Delaware Code that makes reference to the annual work year for teachers in terms of days, such reference can be converted to equivalent hours as follows:

188 Regular Days x 7.5 hours<equalsign>1,410.0 hours.

73 Del. Laws, c. 321, § 2.;



§ 1335. Hours per day and per year per salary schedule

The annual state salaries contained in this chapter are based upon the following:

Absent an existing collective bargaining agreement to the contrary, district employees who work less than the specified time shall have their annual salary adjusted accordingly. Upon ratification of a new or extension of an existing collective bargaining agreement, the local district shall establish hours and days worked that are consistent with those specified above.

73 Del. Laws, c. 321, § 3; 76 Del. Laws, c. 80, § 340.;






CHAPTER 14. PROCEDURES FOR THE TERMINATION OF SERVICES OF PROFESSIONAL EMPLOYEES

Subchapter I General Provisions

§ 1401. Definitions

As used in this chapter:

(1) "Board" means a board of education of a reorganized school district.

(2) "Teacher" means any certificated professional employee of a public school district. It shall not include a person employed as assistant principal, principal, supervisor, administrative assistant, director, assistant superintendent or superintendent; except that any such person who has completed 3 years of service in the State, 2 years of which shall have been in the employ of the same board, may at that person's own option elect to be assigned as a teacher in the employ of said board.

14 Del. C. 1953, § 1401; 50 Del. Laws, c. 39, § 1; 56 Del. Laws, c. 64; 57 Del. Laws, c. 113; 57 Del. Laws, c. 263, § 1; 66 Del. Laws, c. 255, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1402. Formal communications

All formal communications between the teacher and the terminating board provided for in this chapter shall be by certified mail, with a return receipt requested.

14 Del. C. 1953, § 1402; 50 Del. Laws, c. 39, § 1; 75 Del. Laws, c. 18, § 1.;



§ 1403. Application of chapter

(a) Except as set forth in subsection (b) of this section, the provisions set forth in §§ 1411, 1412, 1413 and 1414 of this title, covering reasons for termination, notice of termination, hearings before a board and judicial review, shall apply to all teachers:

(1) Who began teaching in a Delaware public school prior to the end of the 2009/2010 school year and have completed 3 years of service in the State, 2 years of which shall be in the employ of the terminating board; or

(2) Who began teaching in a Delaware public school after the conclusion of the 2009/2010 school year and has completed at least 3 years of service in the State, at least 2 of which are in the employ of the terminating board, provided that said teacher has received at least 2 years of "Satisfactory" ratings in the "Student Improvement" component of the teacher appraisal process (established pursuant to § 1270 of this title) within a 3-year period. The 2 "Satisfactory" ratings need not be consecutive and the requirement for "Satisfactory" ratings need only be satisfied once in order for the provisions of §§ 1411 through 1414 of this title to apply.

(b) The provisions set forth in §§ 1411, 1412, 1413 and 1414 of this title shall not apply to teachers employed temporarily to replace professional personnel on leave of absence or to teachers holding temporary certificates.

(c) Time spent in military service shall not be counted as years of service for purposes of this chapter.

14 Del. C. 1953, § 1403; 50 Del. Laws, c. 39, § 1; 55 Del. Laws, c. 80, §§ 1, 2; 57 Del. Laws, c. 529; 69 Del. Laws, c. 449, § 1; 77 Del. Laws, c. 459, §§ 1, 2.;






Subchapter II Termination of Services at the End of the School Year

§ 1410. Notice of intention to terminate services

(a) In the event that any board desires to dispense with the services of any teacher, such board shall give notice in writing to such teacher on or before May 15 of any year of its intention to terminate said teacher's services at the end of such school year. For teachers identified pursuant to § 1403(a)(1) or (2) of this title, such written notice shall state the reasons for such intended termination of services and shall be accompanied by a copy of this chapter; provided, however, that this requirement shall not apply to those teachers employed temporarily to replace professional personnel on leave of absence or those holding temporary certificates.

(b) Teachers other than those identified pursuant to § 1403(a)(1) or (2) of this title may, within 7 days of receiving notice of intention to terminate services, request in writing, the reason or reasons for such notice. The board will provide such reason or reasons in writing and a copy of this chapter no later than 5 days after receipt of such a request, provided that the stated reason or reasons must have either been contained in the teacher's performance appraisal, and the teacher was provided time to correct any deficiency through an individualized improvement plan or other documented materials properly placed in the teacher's personnel file prior to said notice. In providing the reason or reasons, the board is not limited to the reasons set forth in § 1411 of this title. Within 7 days of receiving the reason or reasons for the notice of intention to terminate services, a teacher may request in writing a conference with the board's superintendent for the purpose of discussing the reason or reasons and attempting to resolve any disputed matter. Within 10 days of receiving such a request for a conference, the superintendent shall personally provide the teacher a conference to review the matter. The conference with the superintendent is final and conclusive. The provisions of this subsection shall not apply to teachers employed temporarily to replace professional personnel on leave of absence or to teachers holding temporary certificates.

14 Del. C. 1953, § 1410; 50 Del. Laws, c. 39, § 1; 58 Del. Laws, c. 270; 69 Del. Laws, c. 449, §§ 2, 4; 77 Del. Laws, c. 459, §§ 2-5.;



§ 1411. Reasons for termination

Termination at the end of the school year shall be for 1 or more of the following reasons: Immorality, misconduct in office, incompetency, disloyalty, neglect of duty, wilful and persistent insubordination, a reduction in the number of teachers required as a result of decreased enrollment or a decrease in education services. The board shall have power to suspend any teacher pending a hearing if the situation warrants such action.

14 Del. C. 1953, § 1411; 50 Del. Laws, c. 39, § 1.;



§ 1412. Notice of termination

In the event that a teacher fails to request a hearing, as herein provided, the aforesaid notice of intent to terminate services shall be construed as a notice of termination.

14 Del. C. 1953, § 1412; 50 Del. Laws, c. 39, § 1.;



§ 1413. Hearing by terminating board

(a) In the event that a teacher so notified shall within 10 days after the receipt of written notice of intention to terminate services request in writing an opportunity to be heard by the terminating board, the board shall set a time for such hearing to be held within 21 days after the date of receipt of said written request, and the board shall give the teacher at least 15 days' notice in writing of the time and place of such hearing. The hearing shall be conducted by a majority of the members of the board and shall be confined to the aforementioned written reasons as stated in the board's written notice of the board's intention to terminate the teacher's services. The conduct of such hearings and such rules of procedure as may be found necessary shall be left entirely to the discretion of the board provided that:

(1) The teacher shall have the option to indicate whether or not that teacher wishes the hearing to be public, by so stating in that teacher's own written request for a hearing; otherwise the hearing shall be private;

(2) The teacher may be represented by counsel;

(3) The teacher and the board may subpoena witnesses. Subpoenas shall be issued by the secretary of the board upon written request, and such subpoenas shall be directed to the sheriff of the county where the witness resides or is employed within the State, and, upon service of such subpoena, the witness shall be compelled to appear subject to the same penalties for failure to appear that govern subpoena proceedings before the Superior Court of the State;

(4) The teacher and the board and counsel for each may cross-examine witnesses;

(5) Testimony before the board shall be under oath;

(6) The testimony to be heard shall be confined to the reasons stated in the written notice of intent to terminate service. Any evidence shall be admissible during the hearing which is adjudged by the board to be pertinent to the reasons contained in the written notice which the teacher received and which stated the reasons for dismissal;

(7) A stenographic record of the hearing shall be taken and prepared by a qualified court stenographer and paid for by the board, and shall be supplied to the teacher and the board within 10 days following the conclusion of the hearing;

(8) The decision of the board shall be submitted in writing to the teacher within 15 days following the conclusion of the hearing;

(9) If the decision is in favor of the teacher, the teacher shall be fully reinstated and shall receive all salary lost as a result of that teacher's temporary dismissal or suspension.

(b) Any provision of this chapter to the contrary notwithstanding, the board may designate a hearing officer to conduct the hearing prescribed by subsection (a) of this section under rules and regulations promulgated by the board. The hearing officer shall submit a report with a recommendation to the board, within 5 days of the conclusion of the hearing, which shall become part of the record. A majority of the board shall convene to review the records of the proceedings and, within 15 days of the hearing before the hearing officer, shall submit to the employee its decision in writing.

14 Del. C. 1953, § 1413; 50 Del. Laws, c. 39, § 1; 64 Del. Laws, c. 250, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1414. Judicial review

A decision of the board shall be final and conclusive unless, within 10 days after a copy thereof has been received by the teacher, the teacher appeals to the Superior Court for the county in which the teacher was employed. In case of every such appeal, the cause shall be determined by the Court from the record which shall include a certified copy of the evidence, findings and the decision of the board, without the aid of a jury. The notice of appeal and all other matters regulating the appeal shall be in the form and according to the procedure as shall be provided by the Rules of the Superior Court. The Court shall decide all relevant questions of law and all other matters involved, and shall sustain any board action, findings and conclusions supported by substantial evidence. The Court may reverse, affirm or modify the decision of the board or remand the cause to the board for a rehearing. In case any cause shall be remanded to the board for a rehearing, the procedure and the rights of all parties to such cause shall be the same as in the case of the original hearing before the board. If the decision is in favor of the teacher, the teacher shall be fully reinstated and shall receive all salary lost as a result of that teacher's temporary dismissal or suspension.

14 Del. C. 1953, § 1414; 50 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Termination of Services During the School Year

§ 1420. Reasons for termination; rights of teacher

Termination of any teacher's services during the school year shall be for 1 or more of the following reasons: Immorality, misconduct in office, incompetency, disloyalty, neglect of duty or wilful and persistent insubordination. Such teacher shall be given the same opportunity to be heard and right of appeal as provided in §§ 1412, 1413 and 1414 of this title, and the board shall give notice in writing to such teacher of its intention to terminate the services of such teacher at least 30 days prior to the effective date of termination. Such written notice shall state the reasons for such termination of services. The board shall have the power to suspend any teacher pending a hearing if the situation warrants such action.

14 Del. C. 1953, § 1420; 50 Del. Laws, c. 39, § 1.;









CHAPTER 15. FISCAL PROVISIONS

§ 1501. Support of free public schools

The free public schools of the State shall be maintained and supported by such moneys as shall be appropriated from time to time by the General Assembly, local school tax revenues generated and payments received in accordance with this title, payments received in accordance with Chapters 4, 5 and 6 of this title, and appropriated and nonappropriated special funds otherwise authorized or legally acquired. Funds appropriated or otherwise allocated to the Department of Education on behalf of the public schools of this State shall be administered by the Department in accordance with this title or other applicable state or federal laws and regulations.

32 Del. Laws, c. 160, § 58; 35 Del. Laws, c. 158, § 1; 36 Del. Laws, c. 207, § 1; Code 1935, § 2704; 14 Del. C. 1953, § 1501; 56 Del. Laws, c. 299; 57 Del. Laws, c. 113; 71 Del. Laws, c. 180, § 86.;



§ 1502. Disbursements

Such appropriations as are made by the General Assembly for the free public schools, and such money as is received from the federal government for school purposes under any law shall be paid by the State Treasurer in accordance with the items of the official state school budget and with the appropriations of the General Assembly therefor, as required by the Department of Education; but such payments shall be made only upon orders of the said Department of Education, signed by its Secretary or the Secretary's designee. For all competitive grants to public school districts and public charter schools administered by the Department of Education, the Department shall publish on its website the threshold eligibility requirements, the criteria for evaluation of applications, the names of successful applicants, the applications of successful applicants, and the amount awarded to each successful applicant.

Code 1915, § 2311; 32 Del. Laws, c. 160, § 63; Code 1935, § 2707; 14 Del. C. 1953, § 1504; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 87, 89A; 79 Del. Laws, c. 131, § 1.;



§ 1503. Limitation on terms of contracts

No contract for public school purposes that is predicated on the availability of state funds shall be made to extend beyond the fiscal year covered by the current appropriation of the General Assembly in effect at the time of the making of such contract, unless all of the funds required to satisfy the obligation are available for encumbrance, or a cancellation provision should funds not be subsequently appropriated is included in the original contract. This provision does not apply to contracts involving the expenditure of moneys raised by bond issues or advance purchase orders for instructional materials duly authorized by the Secretary of Finance.

32 Del. Laws, c. 160, § 64; 32 Del. Laws, c. 180, § 1; Code 1935, § 2708; 14 Del. C. 1953, § 1505; 71 Del. Laws, c. 180, §§ 87A, 89A.;



§ 1504. Audit

(a) The Auditor of Accounts shall each year as soon as possible after July 1 audit the business and financial transactions, records, and accounts of the Department of Education, the State Board of Education, the Delaware Center for Education Technology, the Delaware Advisory Council for Career and Vocational Education, and the boards of education of the school districts.

(b) The Auditor of Accounts shall publish the results of such audit and shall also mention the name of any person who has made within the last year a gift to said funds, with the amount or value thereof.

(c) In order to ensure that authorized position complements are not exceeded, the Auditor of Accounts is directed to incorporate an examination of the number of authorized positions versus the number of actual positions a district has employed as part of the regular, annual audit review for all public school district audits that commence on or after July 1, 1991. This position audit function shall include, in addition to formula salary positions, an examination of positions and associated "option units" authorized by the Secretary of Education under any appropriation.

(d) Any discrepancy found by the Auditor of Accounts which has resulted in a local school district expending more general funds than it was entitled to during the fiscal year being audited shall be promptly reported to the Director of the Office of Management and Budget, the Controller General and the Secretary of Education. Upon review and determination as to the status of the questioned expenditure, the Director of the Office of Management and Budget, Controller General and the local school district Board of Education shall develop and certify a written repayment plan.

(e) The local school district may choose to make the required General Fund reimbursement from its local current operating expense account or by agreeing not to utilize a current year General Fund appropriation for which it is otherwise eligible based on unit entitlements. Reimbursements required by this section shall be transacted during the fiscal year in which the over-expenditure is discovered unless the Director of the Office of Management and Budget and the Controller General agree that the timing of the discovery or the potential impact on the affected district is such that satisfying the obligation in part or in its entirety should be deferred until the next ensuing fiscal year.

(f) In order to assist the Auditor of Accounts in the performance of this function local school districts are instructed to maintain records and make them available in a format that will facilitate this review.

Code 1915, c. 71; 32 Del. Laws, c. 160, § 49; Code 1935, § 2710; 14 Del. C. 1953, § 1506; 57 Del. Laws, c. 113; 68 Del. Laws, c. 84, § 195; 71 Del. Laws, c. 180, §§ 88, 88A-88C, 89A; 75 Del. Laws, c. 88, § 21(7).;



§ 1505. Unauthorized expenditures

The Auditor of Accounts may withhold approval of any voucher or bill or order for money of a school district whenever such district shall have failed to comply with this title in the expenditure of its moneys, until such district shall make good such failure.

32 Del. Laws, c. 160, § 5; 33 Del. Laws, c. 167, § 1; Code 1935, § 2711; 14 Del. C. 1953, § 1507; 57 Del. Laws, c. 113; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 89A.;



§ 1506. Limitation on use of tax revenues

No tax revenues of the State, or of any political subdivision thereof, or of any school district, shall be used for the free public education of pupils living in the State on real property exempt from taxes levied on real property. The limitations of this section shall not apply to pupils living on real property owned by the State or any of its political subdivisions, or by the federal government where such real property is used for nonmilitary housing, or where such real estate is exempt from such taxes on account of the use of such property for charitable, educational or religious purposes.

14 Del. C. 1953, § 1508; 51 Del. Laws, c. 183; 71 Del. Laws, c. 180, § 89A.;



§ 1507. School district financial position reports

(a) Beginning with the fiscal year ending June 30, 1997, all public school districts, including vocational-technical school districts, both sometimes referred to herein as "district," are required to submit to the Secretary of Education, 3 financial position reports, 1 on or before February 1, 1 on or before May 1 and 1 on or before August 31 of each year. The format of the reports shall be as prescribed by the Secretary consistent with the provisions of this section, and also shall establish that the school district has sufficient year-end carryover balances, including any nonstate funded share, to fund at least 1 month of local payroll for the next ensuing fiscal year.

The financial position report due by February 1 shall project a school district's current fiscal year ending balance in its local current expense revenue accounts after taking into consideration all remaining local operating obligations that can be reasonably estimated. To the extent that a district has General Fund balances in their Division III Equalization Accounts, Division II—All Other Costs and Energy Accounts, or in an approved cash option account, such balances may be identified as offsets to any local obligation. If the financial position report shows a deficit occurring prior to the close of the current fiscal year, the district shall indicate what steps it will take to assure that its obligations are satisfied in the current fiscal year. If the financial position report shows a current expense deficit for the current fiscal year, or a surplus that is less than the amount required to satisfy 1 month's full local payroll and other operating obligations for the ensuing fiscal year, the district shall also indicate what steps it plans to take in the ensuing fiscal year to assure that its future year-end balance will be sufficient to cover at least this amount.

The financial position report due by May 1 shall project a school district's current fiscal year ending balance in its local current expense revenue accounts after taking into consideration all remaining local operating obligations that can be reasonably estimated. To the extent that a district has General Fund balances in their Division III Equalization Accounts, Division II—All Other Costs and Energy Accounts, or in an approved cash option account, such balances may be identified as offsets to any local obligation. If the financial position report shows a deficit occurring prior to the close of the current fiscal year, the district shall indicate what steps it will take to assure that its obligations are satisfied in the current fiscal year. If the financial position report shows a current expense deficit for the current fiscal year, or a surplus that is less than the amount required to satisfy 1 month's full local payroll and other operating obligations for the ensuing fiscal year, the district shall also indicate what steps it plans to take in the ensuing fiscal year to assure that its future year-end balance will be sufficient to cover at least this amount.

The financial position report due on or before August 31 of the ensuing fiscal year shall be focused exclusively on local district payroll obligations through and including the October 15 payroll cycle. This report shall compare the district's year-end current expense balances from the previous fiscal year, and its preliminary Division III Equalization appropriation for the current year (which amount shall be based on 90% of the Division III amount earned in the previous fiscal year), with the district's projected local salary obligations through October 15. To the extent that this report shows a deficit, the district shall report what steps it will take to meet its payroll obligations through October 15. If the August 31 report projects an October 15 surplus that is less than the amount required to cover 1 month's full local payroll cycle, the district shall also indicate what steps it plans to take to attempt to assure that such a minimum balance will be in place in the subsequent fiscal year.

Whenever the August 31 report shows that a district will be unable to meet all or some of its payroll obligations through October 15, the district may meet those obligations by requesting from the Secretary of Education with the approval of the Secretary of Finance and the Director of the Office of Management and Budget an advance of state funds in an amount sufficient to cover the district's payroll obligations through October 15. Upon such request and approval, the Secretary of Finance shall cause to have the requested funds advanced to the district, and the district shall reimburse the State for those funds no later than November 15 of the same year. In addition, the district shall pay an amount to the State for interest defined as the average rate of return on state investments during the period of the loan.

The financial position report shall have been reviewed and approved by the school board of each reorganized school district and be made a part of the public record of that school district. Three copies of each report shall be submitted to the Secretary of Education by the dates specified above. The Secretary of Education shall provide copies of the submitted reports to the Director of the Office of Management and Budget and the Controller General within 5 working days.

(b) Notwithstanding any provision in this Code to the contrary, a minimum of 25% of all projected state funding to any school district, including a vocational-technical school district shall be withheld until the submission of the financial position report required to be filed on or before August 31 pursuant to the provisions of subsection (a) of this section, and the acceptance thereof as satisfactory in the sole discretion of the Secretary of Education, and the certification of the school district's unit count in accordance with this Code and any rule or regulation promulgated in accordance therewith.

(c) If a school district materially alters its financial position after providing any report required by this section, the school district shall provide financial impact statements to the Department of Education, the Office of Management and Budget and the Office of the Controller General, specifying the nature of such change and its impact upon its previously filed financial position report.

(d) Any school district that fails to comply with this section or any provision herein shall be subject to review, including all of its books and financial records, by the Department of Education, the Office of Management and Budget and the Office of the Controller General in order to determine whether the school district is financially stable.

68 Del. Laws, c. 84, § 190; 68 Del. Laws, c. 290, § 228; 69 Del. Laws, c. 39, § 1; 69 Del. Laws, c. 291, § 293; 70 Del. Laws, c. 329, § 1; 71 Del. Laws, c. 180, §§ 89, 89A; 71 Del. Laws, c. 194, § 1; 73 Del. Laws, c. 312, § 276; 75 Del. Laws, c. 88, § 21(7); 75 Del. Laws, c. 439, § 7; 76 Del. Laws, c. 280, § 422.;

§ 1507A Christina School District financial position reports.

Repealed by 75 Del. Laws, c. 439, § 8, effective Aug. 17, 2006.;



§ 1507A. Christina School District financial position reports

Repealed by 75 Del. Laws, c. 439, § 8, effective Aug. 17, 2006.;



§ 1508. Citizen oversight of district finances

The Department of Education shall promulgate regulations by November 1, 2009, establishing procedures for appointment of citizen budget oversight committees for each of the public school districts and charter schools. These committees shall have full access either electronically or in hard-copy format to all financial documents and financial information in the possession of the school districts they are assigned to oversee, with redactions permitted only to protect confidential personal information regarding students or employees. Oversight committees shall have representation from parents, educators, and taxpayers residing in each of the public school districts, provided that in the case of charter schools membership on oversight committees shall consist of parents of students enrolled in the charter school, educators at the charter school, and representatives of the Delaware Department of Education. Where possible, oversight committees shall contain at least 2 members with formal educational or vocational backgrounds amenable to oversight of school district financial statements. The Department of Education shall provide training to committee members. The Department shall also promulgate regulations by November 1, 2009, dictating uniformity and transparency in the financial recording and bookkeeping practices of the school districts and charter schools.

77 Del. Laws, c. 197, § 1.;



§ 1509. Transparency of district finances

Each district and charter school shall post on its web site by September 1, 2009, and every 3 months thereafter a check register indicating the recipient of each check issued by the school district or charter school, the amount of the check, and identifying information regarding the check sufficient to permit members of the public to seek additional information regarding the payment in question. The only information excepted from inclusion in this database shall be records that would not constitute public records under § 10002 of Title 29, and records for which the disclosure would violate any federal or state law.

77 Del. Laws, c. 197, § 1; 78 Del. Laws, c. 382, § 1.;



§ 1510. Department oversight of district spending

By December 1, 2009, the Department of Education shall promulgate regulations that set goals for Delaware school districts and charter schools with respect to the percentage of cumulative revenues that shall be used for instruction and instruction-related expenditures, as those terms are used by the National Center for Education Statistics or its successor organization. In promulgating regulations, the Department shall consider incorporation of spending that has a direct educational impact on students but is not reflected in existing NCES categories. The Department of Education shall gather statistics reflecting schools' status with respect to the goals established under this section, and shall promulgate annual reports describing schools' status with respect to those goals.

77 Del. Laws, c. 197, § 1.;






CHAPTER 16. COMPREHENSIVE SCHOOL DISCIPLINE IMPROVEMENT PROGRAM

§ 1601. Purpose

It is the purpose of this chapter to provide for the establishment of a statewide comprehensive program to improve student discipline in the public elementary and secondary schools of the State. The program shall provide for the treatment of pupils who are exhibiting discipline problems and for the establishment of services to school pupils which will reduce the rate and severity of discipline problems in the future. The program shall operate under the supervision and direction of the Department of Education.

69 Del. Laws, c. 464, § 1; 71 Del. Laws, c. 180, § 90.;



§ 1602. Appropriation

The General Assembly shall annually provide an appropriation for the operation of the Comprehensive School Discipline Improvement Program in the budget appropriation bill. From the funds appropriated, the Department may allocate funds to the public school districts for the financial support of various components of the program.

69 Del. Laws, c. 464, § 1; 71 Del. Laws, c. 180, § 90.;



§ 1603. Rules and regulations

The Department of Education shall, from time to time, adopt and promulgate such rules and regulations as will be necessary for the implementation of the program authorized by this chapter.

69 Del. Laws, c. 464, § 1; 71 Del. Laws, c. 180, § 90.;



§ 1604. Treatment of severe discipline problems component

The Department of Education shall establish a program component which will provide alternative educational and related services for the more severe discipline problems in the public schools. This component will serve primarily secondary school students, including but not limited to: youngsters who have been expelled from regular schools, students who may be subject to expulsion, and others who have serious violations of the local school district discipline code. The Department of Education shall provide rules and regulations for the conduct of programs authorized under this section subject to the following limitations:

(1) School districts shall make application to the Department of Education for funding to implement programs authorized under this section. Preference shall be given to applications from consortia of school districts. To the extent feasible, programs offered under this component should serve eligible pupils within a county, however, multiple sites may be operated by a single consortia of school districts within a county.

(2) Any application submitted under this section shall specify the types and level of services to be provided and an estimate of the number of youngsters to be served. The application shall also include a budget of proposed expenditures during a fiscal year. That budget shall indicate, at a minimum, the funds being requested from appropriations authorized under this section and funds to be obtained from all other sources.

(3) All applications submitted to the Department of Education under this section shall indicate an agreement to fund at least 30 percent of the total cost of services provided from sources of funding other than those authorized under this section.

(4) All projects funded under this section shall submit an annual evaluation report on the effectiveness of the program to the Department of Education. Such report shall incorporate the data and information specified by the Department.

(5) School districts shall be permitted to use funds collected in accordance with the provisions of Chapter 6 of this title to make tuition payments for youngsters assigned to programs authorized under this section.

(6) Nothing in this section shall prohibit a consortia of school districts from contracting for educational or related services with public or private agencies when operating programs authorized under this section.

(7) The provisions of § 4130 of this title shall not apply to youngsters enrolled in programs authorized under this section.

(8) A student 16 years of age or less who is expelled or suspended pending expulsion by a local school district or charter school shall be presumed appropriate for placement in a Consortium Discipline Alternative Program site, provided the student is not otherwise ineligible by statute or regulation for placement in such a program. The burden of establishing that a student is not appropriate for placement in a Consortium Discipline Alternative Program shall be on the local school district or charter school. Any student not shown by preponderance of evidence to be inappropriate for placement in a Consortium Discipline Alternative Program shall be placed in such a program.

69 Del. Laws, c. 464, § 1; 71 Del. Laws, c. 180, § 91; 76 Del. Laws, c. 407, § 1.;

§ 1604A Site selection for alternative educational facilities.

(a) New alternative school programs funded on or after July 1, 2002, or alternative school programs except for those located on school property currently funded pursuant to § 1604 of this title that change locations on or after July 1, 2002, shall be subject to the following process:

(1) The school district or consortium of school districts shall notify by mail the Secretary of Education and every property owner located within 200 feet of the site's boundary lines that there is a plan to establish an alternative educational facility for children exhibiting discipline problems on the site. The notice must include the date, time and location of an informational meeting that will explain the details of the site, facility and program plans.

(2) The school district or consortium of school districts shall notify city council members and state legislators who represent residents of the school district in which the proposed site is located and the chief elected official of the county and town or city in which the proposed site is located of the time, date and location of the informational meeting. Further, the school district or consortium of school districts shall publish public notice of the time, date and location of the informational meeting once a week for 2 weeks in a newspaper in general circulation in the school district of the proposed site selection.

(3) Written comments shall be directed to the superintendent of the district in which the facility is to be located within 10 business days of the informational meeting.

a. If there are objections to the proposed site by at least 5 citizens who reside within 200 feet of the site or by at least 25 citizens who reside within the school district in which the site is located, the local school board shall hold a special public meeting to consider the concerns of the community and the responses of the school district or consortium of school districts proposing the facility site.

b. The local school board shall take action on the proposed site at its next regularly scheduled meeting after the informational meeting or special public meeting, whichever occurs last. The decision by the local school board is final and not subject to appeal.

(b) This section does not apply to a facility site that is located in a public school building or on the grounds of a public school building or on land owned by a reorganized school district, vocational-technical school district or charter school.

73 Del. Laws, c. 340, § 1.;



§ 1604A. Site selection for alternative educational facilities

(a) New alternative school programs funded on or after July 1, 2002, or alternative school programs except for those located on school property currently funded pursuant to § 1604 of this title that change locations on or after July 1, 2002, shall be subject to the following process:

(1) The school district or consortium of school districts shall notify by mail the Secretary of Education and every property owner located within 200 feet of the site's boundary lines that there is a plan to establish an alternative educational facility for children exhibiting discipline problems on the site. The notice must include the date, time and location of an informational meeting that will explain the details of the site, facility and program plans.

(2) The school district or consortium of school districts shall notify city council members and state legislators who represent residents of the school district in which the proposed site is located and the chief elected official of the county and town or city in which the proposed site is located of the time, date and location of the informational meeting. Further, the school district or consortium of school districts shall publish public notice of the time, date and location of the informational meeting once a week for 2 weeks in a newspaper in general circulation in the school district of the proposed site selection.

(3) Written comments shall be directed to the superintendent of the district in which the facility is to be located within 10 business days of the informational meeting.

a. If there are objections to the proposed site by at least 5 citizens who reside within 200 feet of the site or by at least 25 citizens who reside within the school district in which the site is located, the local school board shall hold a special public meeting to consider the concerns of the community and the responses of the school district or consortium of school districts proposing the facility site.

b. The local school board shall take action on the proposed site at its next regularly scheduled meeting after the informational meeting or special public meeting, whichever occurs last. The decision by the local school board is final and not subject to appeal.

(b) This section does not apply to a facility site that is located in a public school building or on the grounds of a public school building or on land owned by a reorganized school district, vocational-technical school district or charter school.

73 Del. Laws, c. 340, § 1.;



§ 1605. School and district level component

The Department of Education shall be authorized to approve and provide financial support for programs to provide alternative educational and related services to disruptive students in the public schools. This component will serve students, in schools enrolling pupils in grades K through 12, who are causing repeated disruptions in the regular classes to which they are assigned. Services may be delivered in a variety of modes with students assigned to the specific programs for short- or long-term assistance. Programs authorized under this section could also serve as a transition for youngsters returning from programs operated under the provisions of § 1604 of this title. The Department of Education shall provide rules and regulations for the conduct of programs authorized under this section subject to the following limitations:

(1) School districts shall be permitted to use personnel authorized by any of the provisions of this title to establish alternative educational and related service programs for disruptive students. Such personnel shall continue to be paid in accordance with salary schedules specified in Chapter 13 of this title.

(2) In the event that a school district uses personnel authorized under various sections of this title to establish and operate a program for disruptive students, the district may elect to employ 2 service aides or 2 instructional aides, paid in accordance with § 1324 of this title, in lieu of 1 staff member paid in accordance with § 1305 of this title.

(3) Any school which either enrolls pupils in at least 2 of the grades 3 through 12 or enrolls pupils solely in 1 or more of grades K through 3, and which establishes a program for disruptive students in accordance with the provisions of this section and the rules and regulations of the Department of Education may make application to the Department for an incentive grant to help defray the cost of operating such program. No school may qualify for more than 1 incentive grant per fiscal year, and all applications for such grants must have the prior approval of the board of education of the school district in which the applicant school is located. The maximum dollar value of an incentive grant shall be specified in the annual budget appropriation bill. Funds available to the Department of Education shall be allocated on a competitive basis if in any fiscal year more schools are eligible for funding than there are funds appropriated for the incentive grants.

(4) Funds provided to a school under an incentive grant provided under paragraph (3) of this section may be used for any purpose that Division I or II funds may be used, provided, however, that such funds shall not be used to pay salaries to employees beyond the state-supported salaries specified in Chapter 13 of this title.

(5) To achieve the most cost-effective impact from the incentive funds authorized by this section and to increase the coordination of services by schools and other governmental and nongovernmental social service agencies consistent with § 1607 of this title, schools and school districts shall consider contracting for educational or related goods and services with the State Departments of Services for Children, Youth and Their Families and Health and Social Services, and other governmental and nongovernmental social service agencies using funds authorized by this section. Each school filing a report pursuant to paragraph (6) of this section shall include information regarding the provisions of this paragraph (5).

(6) All schools receiving an incentive grant pursuant to paragraph (3) of this section shall submit an annual evaluation report on the effectiveness of the program to the Department of Education. The report shall be in a format and shall include the data and information specified by the Department.

(7) To receive a supplemental grant greater than the dollar amount for base grants funded in support of programs defined in this section by the annual budget act, schools shall establish a site-based committee in the school to govern discipline matters and shall meet the criteria set forth in this subdivision. Supplemental grants shall be available for grades 7, 8, 9 and 10 only. The annual budget act shall establish the dollar amount of such supplemental grants. Before issuing funding pursuant to this subdivision, the Department shall determine that the school's application meets the following criteria:

a. The grant application must certify that the majority of the members of the school level committee are members of the school professional staff, of which a majority shall be instructional staff; that the committee contains representatives of the support staff, student body (for schools enrolling students, grades 7 through 12), parents and the community; that representatives of the employee groups are chosen by members of each respective group and representatives of the nonemployee groups are appointed by the local board of education; and that the committee operates on the 1-person, 1-vote principle for reaching all decisions.

b. The grant application must certify that the committee has the authority, within established local district budgetary guidelines and at its sole discretion, to:

1. Establish a school code of conduct which defines the roles and responsibilities of all members of the school community (administrators, teachers, support staff, contracted service personnel, students, families and child/family advocates) and which is consistent with the established state and federal laws, state and federal regulations, local board policies, local district codes of conduct and local district budgetary guidelines, unless relevant waivers have been granted.

2. Hear concerns from a staff member dissatisfied with the disposition of any disciplinary matter by the school administration;

3. Refer students to programs defined in § 1604 of this title; provided, however, that any child with disabilities be referred to such programs through the child's Individualized Education Plan;

4. Design, approve and oversee the implementation of programs established in the school as defined in this chapter;

5. Establish and enforce the school's attendance policy, including mandating attendance in programs established in paragraph 7. of this subdivision;

6. Establish extended day, week or year programs, for students with discipline or attendance problems, or at risk of academic failure, that provide for the assessment of penalties for violations of school discipline or attendance policies and for academic acceleration and tutoring, mentoring and counseling services for such students and their families as an integral program component;

7. Establish staff development programs for conflict resolution for all school staff, and establish programs in classroom and behavioral management for schools staff identified as needing improvement;

8. Design student mentoring, conflict resolution and/or peer counseling programs for all students, especially for those who are identified as having chronic discipline, academic or attendance problems.

69 Del. Laws, c. 464, § 1; 70 Del. Laws, c. 214, §§ 1-4; 70 Del. Laws, c. 518, §§ 1-3; 71 Del. Laws, c. 180, § 91.;

§ 1605A Prevention component.

The Family Services Cabinet Council (Council), with the Department of Education and the Department of Services for Children, Youth and Their Families acting as lead agencies, shall administer a program to offer prevention-related student support services (prevention services) to students to prevent them from becoming discipline problems and from failing academically in our schools. Within the limits of appropriations made for this purpose, the Council shall provide rules and regulations for the award of prevention grants and the conduct of prevention programs authorized under this section, subject to the following limitations:

(1) The Council shall issue prevention funding to local school districts proposing to establish an integrated plan to deliver prevention services including, but not limited to, academic tutoring and student mentoring programs to provide at-risk students with the extra help they may need to succeed academically and with positive adult role models; outreach programs to promote parental, family and community involvement in students' academic studies and in reducing and resolving school discipline problems; school-linked support services to help students with family or health problems that may be adversely affecting their academic performance and their conduct at school; training to help students and school personnel resolve conflicts peacefully and non-disruptively; and assistance to help teachers better manage the behavior of students in their classrooms.

(2) Applications for funding pursuant to this section shall be made by school districts in accordance with procedures and standards established by the Council. Each applicant shall set forth an integrated plan to provide prevention services consistent with paragraph (1) of this section. To avoid duplication of effort, maximize the impact of limited resources, and increase the effect of efforts by state, local, community and private, nonprofit agencies through increased coordination and cooperation, the Council shall give preference to applications which:

a. Are submitted by 2 or more school districts working in concert, where appropriate;

b. Include private, nonprofit agencies and community organizations as partners in the application, and identify the roles those agencies and organizations are to play in delivering prevention services in the community;

c. Indicate how grants from the federal government and foundations will be used or sought to help deliver prevention services in the community; and

d. Identify the roles state and local agencies are to play in delivering prevention services in the community.

(3) The Council shall provide technical assistance to districts preparing applications and ongoing assistance to districts awarded funding pursuant to this section.

(4) The Council shall establish a timetable for the award of grants pursuant to this section which shall provide, at minimum, for a period of 1 month for joint planning between the Council and the applicants that the Counsel selects as finalists eligible for a funding award. During such joint planning, the Council and the applicant shall refine the applicant's prevention plan, ensure that the plan makes cost-effective use of the resources and services of state, local, community and private, nonprofit agencies, and consider the incorporation of successful elements of other districts' prevention programs into the applicant's plans. Final awards shall be made by the Council on or before January 15 of each year for the subsequent school year, contingent upon the appropriation of funds for such purpose in the annual appropriations act.

70 Del. Laws, c. 215, § 1; 71 Del. Laws, c. 180, § 92.;



§ 1605A. Prevention component

The Family Services Cabinet Council (Council), with the Department of Education and the Department of Services for Children, Youth and Their Families acting as lead agencies, shall administer a program to offer prevention-related student support services (prevention services) to students to prevent them from becoming discipline problems and from failing academically in our schools. Within the limits of appropriations made for this purpose, the Council shall provide rules and regulations for the award of prevention grants and the conduct of prevention programs authorized under this section, subject to the following limitations:

(1) The Council shall issue prevention funding to local school districts proposing to establish an integrated plan to deliver prevention services including, but not limited to, academic tutoring and student mentoring programs to provide at-risk students with the extra help they may need to succeed academically and with positive adult role models; outreach programs to promote parental, family and community involvement in students' academic studies and in reducing and resolving school discipline problems; school-linked support services to help students with family or health problems that may be adversely affecting their academic performance and their conduct at school; training to help students and school personnel resolve conflicts peacefully and non-disruptively; and assistance to help teachers better manage the behavior of students in their classrooms.

(2) Applications for funding pursuant to this section shall be made by school districts in accordance with procedures and standards established by the Council. Each applicant shall set forth an integrated plan to provide prevention services consistent with paragraph (1) of this section. To avoid duplication of effort, maximize the impact of limited resources, and increase the effect of efforts by state, local, community and private, nonprofit agencies through increased coordination and cooperation, the Council shall give preference to applications which:

a. Are submitted by 2 or more school districts working in concert, where appropriate;

b. Include private, nonprofit agencies and community organizations as partners in the application, and identify the roles those agencies and organizations are to play in delivering prevention services in the community;

c. Indicate how grants from the federal government and foundations will be used or sought to help deliver prevention services in the community; and

d. Identify the roles state and local agencies are to play in delivering prevention services in the community.

(3) The Council shall provide technical assistance to districts preparing applications and ongoing assistance to districts awarded funding pursuant to this section.

(4) The Council shall establish a timetable for the award of grants pursuant to this section which shall provide, at minimum, for a period of 1 month for joint planning between the Council and the applicants that the Counsel selects as finalists eligible for a funding award. During such joint planning, the Council and the applicant shall refine the applicant's prevention plan, ensure that the plan makes cost-effective use of the resources and services of state, local, community and private, nonprofit agencies, and consider the incorporation of successful elements of other districts' prevention programs into the applicant's plans. Final awards shall be made by the Council on or before January 15 of each year for the subsequent school year, contingent upon the appropriation of funds for such purpose in the annual appropriations act.

70 Del. Laws, c. 215, § 1; 71 Del. Laws, c. 180, § 92.;



§ 1606. State Board waiver authority

The Department of Education shall have the authority to waive or suspend provisions of the Delaware Code in the implementation of programs authorized under this chapter; provided however, that such waiver or suspension of a provision of the Code shall not result in an increased financial obligation to the State. The Department of Education is also authorized to waive or suspend its rules and regulations in order to maximize the projected impact of programs authorized under this chapter. The State Board shall be advised of any waiver of a regulation it must promulgate or approve, and may deny such waiver within 30 days or by the next regularly scheduled meeting, whichever is earlier, of the waiver's approval by the Department.

69 Del. Laws, c. 464, § 1; 71 Del. Laws, c. 180, § 93.;



§ 1607. Interagency cooperation

The Department of Education and the public school districts are to work cooperatively with other state agencies, particularly the Department of Health and Social Services and the Department of Services for Children, Youth and Their Families, in the development and implementation of programs authorized under this chapter. The intent of such cooperation is to avoid redundancy in services and to maximize the impact of resources authorized under this chapter.

69 Del. Laws, c. 464, § 1; 71 Del. Laws, c. 180, § 94.;






CHAPTER 17. STATE APPROPRIATIONS

§ 1701. Amount to be appropriated by General Assembly

The General Assembly shall make provision for the annual payment to the free public schools of the State an amount which shall amply provide for the items authorized by this title and those additional items that the General Assembly deems appropriate.

32 Del. Laws, c. 160, § 61; Code 1935, § 2706; 14 Del. C. 1953, § 1701; 71 Del. Laws, c. 180, § 94A.;



§ 1702. Divisions of school appropriations

(a) Appropriations for the support, maintenance and operation of the free public schools of the State shall be in 3 divisions: Division I shall include appropriations designated for the purpose of paying the employees of the various school districts of the State in accordance with the state-supported salary schedules contained in Chapter 13 of this title; Division II shall include the appropriations for all other school costs and energy, except those for debt service and the transportation of pupils; Division III shall include appropriations for educational advancement.

(b) The Department of Education shall in its annual budget request recommend an aggregate amount to be appropriated to the State's school districts for the purpose of educational advancement on a unit basis. The Department's annual budget request shall include funds adequate to comply with its obligation under § 1704(2) of this title.

(c) Appropriations pursuant to Division I shall be used to employ personnel authorized by Chapter 13 of this title. School districts shall not use such funding to employ administrators in addition to those funded by the State pursuant to Chapter 13 of this title.

(d) Notwithstanding any other provision of this chapter, appropriations pursuant to Division II may be used for any otherwise legal purposes.

(e) The Department of Education, Office of Management and Budget and Controller General's Office are authorized to simplify the complexity of state share accounting by consolidating school district appropriations in the Delaware Financial Management System. Such consolidation may include state funding appropriated and allocated to school districts under Divisions I, II and III, Academic Excellence, Reading Cadre, Reading Resource Teachers, and Exceptional Student Unit-Vocational. Appropriations authorized to be consolidated herein shall not alter the school funding formulas, salary schedules, and/or provision of expenditure stipulated in this title and in the Annual Appropriations Act.

47 Del. Laws, c. 364, § 1; 14 Del. C. 1953, § 1702; 56 Del. Laws, c. 292, § 20; 71 Del. Laws, c. 180, § 95; 71 Del. Laws, c. 482, § 3; 73 Del. Laws, c. 321, §§ 4, 5; 75 Del. Laws, c. 88, § 21(7); 75 Del. Laws, c. 89, § 367; 76 Del. Laws, c. 280, §§ 337, 356; 77 Del. Laws, c. 84, § 404; 77 Del. Laws, c. 197, § 2; 78 Del. Laws, c. 7, § 1; 79 Del. Laws, c. 201, § 1.;



§ 1703. Unit of pupils

As used in this chapter:

(a) "Unit" or "unit of pupils" is defined according to this schedule of numbers of pupils enrolled in schools beginning in kindergarten and through grade 12; and for children prior to entry into kindergarten who are eligible for special education services as defined in Chapter 31 of this title:

Preschool — 12.8

K-3 — 16.2

4-12 Regular Education — 20

4-12 Basic Special Education (Basic) — 8.4

Pre K-12 Intensive Special Education (Intensive) — 6

Pre K-12 Complex Special Education (Complex) — 2.6.

(b) All such units must be authorized by the Department of Education under rules and regulations promulgated by the Department. Partial unit funding is provided for all units based on the cash-in value of the unit. Only the last unit in any category may be a major fraction.

(c) In the case of kindergarten, "unit" or "unit of pupils" is defined as 32.4 pupils for half-day kindergarten and 16.2 pupils for full-day kindergarten.

(d) For funding purposes, the following conditions shall prevail for the calculations of the number of units for children with disabilities and all other children. The preschool unit shall be 1 unit for 12.8 students. The kindergarten through third grade unit (K-3) shall be 1 unit for 16.2 students, except as noted in subsection (c) of this section above. The regular education unit for grades 4 through 12 (4-12 regular education) shall be 1 unit for 20 students. The basic special education (basic) unit for grades 4 through 12 shall be 1 unit for 8.4 students. The intensive special education (intensive) unit for preschool through grade 12 shall be 1 unit for 6 students. The complex special education (complex) unit for preschool through grade 12 shall be 1 unit for 2.6 students. Grade 12 is defined as enrollment until receipt of a regular high school diploma or the end of the school year in which the student attains the age of 21, whichever occurs first, as defined in Chapter 31 of this title.

(1) Preschool unit —

a. Student shall be counted in the preschool unit if the student is identified as eligible for special education and related services and not counted in the intensive unit or complex unit described below and is:

1. Eligible for special education and related services from birth; or

2. At least 3 years of age; or

3. Eligible as described in the interagency agreement with the Department of Health and Social Services; or

4. Not yet entered kindergarten.

b. The following provisions shall apply to the preschool unit:

1. Partial unit funding is provided for between 1 and 12.8 students based on the cash-in value of the unit.

2. The cash-in value of the unit is tied to the teacher state salary schedule at the master's level plus 10 years of experience as defined in § 1305(a) of this title.

3. The units include Divisions II and III.

4. Districts must use all funds generated by preschool unit to support services for the students counted in the preschool unit. Districts are not limited to using the funds to employ teachers only. The funds may be used to hire preschool special education teachers, paraprofessionals, and speech and language pathologists, or other related services personnel as determined at the local level. The units may also be used to secure contractual services per requirements for the contractual option described in Chapter 13 of this title.

5. Districts may use tuition to pay for the local share and excess costs of special education and related services.

6. The units are considered teacher/instructional units for purposes of other unit counts.

7. A student is not required to receive a minimum number of hours in special education instruction to count in the preschool unit.

(2) K-3 unit —

a. A student shall be counted in the K-3 unit if the student is enrolled in kindergarten through grade 3 and not counted in the intensive unit or complex unit described later in this section.

b. The following provisions shall apply to the K-3 unit:

1. Partial unit funding is provided for between 1 and 16.2 students based on the cash-in value of the unit.

2. The cash-in value of the unit is tied to the teacher state salary schedule at the master's level plus 10 years of experience as defined in § 1305(a) of this title.

3. The units include Divisions II and III.

4. The units are covered under the 98% rule as defined in § 1704(4) of this title and returned to the buildings that generate them.

5. At least 20% of teachers at the K-3 building level must be certified in the area of special education. The units are considered teacher/instructional units for purposes of other unit counts.

(3) 4-12 regular education unit —

a. A student shall be counted in the grades 4-12 unit if the student is enrolled in grades 4 through 12 and not identified as eligible for special education and related services.

1. Partial unit funding is provided for between 1 and 20 students based on the cash-in value of the unit.

2. The cash-in value of the unit is tied to the teacher state salary schedule at the master's level plus 10 years of experience as defined in § 1305(a) of this title.

3. The units include Divisions II and III.

4. The units are covered under the 98% rule as defined in § 1704(4) of this title and returned to the buildings that generate them.

5. The units are considered teacher/instructional units for purposes of other unit counts.

(4) 4-12 basic special education (basic) —

a. A student shall be counted in the basic unit if the student is enrolled in grades 4 through 12; and identified as eligible for special education and related services; and not counted in the intensive unit or the complex unit described below.

b. The following provisions shall apply to the 4-12 basic special education ("basic") unit:

1. Partial unit funding is provided for between 1 and 8.4 students based on the cash-in value of the unit.

2. The cash-in value of the unit is tied to the teacher state salary schedule at the master's level plus 10 years of experience as defined in § 1305(a) of this title.

3. The units include Divisions II and III.

4. The units are covered under the 98% rule as defined in § 1704(4) of this title and returned to the buildings that generate them.

5. A student is not required to receive a minimum number of hours of instruction to count as a student in the basic unit.

6. The units are considered teacher/instructional units for purposes of other unit counts.

7. All units generated by special education students are to be used for professional staff to support students with disabilities, to include special education teachers, school psychologists, speech/language pathologists, reading specialists, educational diagnosticians, counselors, class aides and social workers.

8. Districts are authorized to use up to 5% of the units for para-professionals or to cash them in for related services.

(5) Pre-K-12 intensive special education (intensive) —

a. A student shall be counted in the intensive unit if the student is:

1. Enrolled in preschool through grade 12; and

2. Identified as a student eligible for special education; and

3. In need of a moderate level of instructional, behavioral, personal support, or health support characterized individually or in combination by the following: A. Need for adult-student ratio of 1:3 to 1:8 for a substantial portion of educational program; B. Need for staff support for mid-range or moderate-use assistive technology; C. Need for some extended school year or relatively frequent but intermittent out-of-school (e.g., hospital; homebound) services; D. Need for moderate level of related services, including interpreter, therapy, and school nurse and health services; E. Need for nonroutine or frequent accommodations or adaptations to curriculum or educational environment; and F. Such additional criteria as may be adopted by the Department with the approval of the State Board of Education through regulation.

b. The following provisions shall apply to the pre-K-12 intensive special education ("intensive") unit:

1. Partial unit funding is provided for between 1 and 6 students based on the cash-in value of the unit.

2. The cash-in value of the unit is tied to the teacher state salary schedule at the master's level plus 10 years of experience as defined in § 1305(a) of this title.

3. The units include Divisions II and III.

4. 100% of the units must support the students that generate them.

5. The student is not required to receive a minimum number of hours of special education instruction to count as a student in the intensive unit.

6. The units are considered teacher/instructional units for purposes of other unit counts.

7. Units generated by special education students are to be used for professional staff to support students with disabilities, to include special education teachers, school psychologists, speech/language pathologists, reading specialists, educational diagnosticians, counselors, class aides and social workers.

8. Units may also be used to cash-in for other related services.

9. Districts may use tuition to pay for the local share and excess costs of the program.

(6) Pre-K-12 complex special education (complex) —

a. A student shall be counted in the complex unit if the student is:

1. Enrolled in preschool through grade 12; and

2. Identified as a student eligible for special education; and

3. In need of a high level of instructional, behavioral, personal, or health support characterized individually or in combination by the following: A. Need for adult-student ratio of 1:1 to 1:2 for a substantial portion of educational program; B. Need for staff support for high-tech or extensive-use assistive technology which may include both high and low technology items; C. Need for extensive extended school year or relatively frequent but intermittent out-of-school (e.g., hospital; homebound) services; D. Need for extensive level of related services, including interpreter, therapy, and school nurse and health services; E. Need for extraordinary or extensive accommodations or adaptations to curriculum or educational environment; and F. Such additional criteria as may be adopted by the Department with the approval of the State Board of Education through regulation.

b. The following provisions shall apply for the pre-K-12 complex special education ("complex") unit:

1. Partial unit funding is provided for between 1 and 2.6 students based on the cash-in value of the unit.

2. The cash-in value of the unit is tied to the teacher state salary schedule at the master's level plus 10 years of experience as defined in § 1305(a) of this title.

3. The units include Divisions II and III.

4. One hundred percent of the units must support the students that generate them.

5. The student is not required to receive a minimum number of hours of special education instruction to count in the complex unit.

6. The units are considered teacher/instructional units for purposes of their unit counts.

7. Units generated by special education students are to be used for professional staff to support students with disabilities, to include special education teachers, school psychologists, speech/language pathologists, reading specialists, educational diagnosticians, counselors, class aides and social workers.

8. Units may also be used to cash-in for other related services.

9. Districts may use tuition to pay for the local share and excess costs of the program.

(7) Counting students in preschool, basic, intensive, or complex shall be based on the Individual Education Program (IEP) and according to rules and rubrics described in Department of Education regulations.

(8) At the completion of the IEP meeting, the team will discuss and review the needs based funding unit and assure in writing that adequate resources are available to implement the IEP.

(9) The Department shall request any financial reports or other information it deems necessary from districts and charter schools to ensure the appropriate use of all units earned. Districts and charters schools shall be required to provide reports and information as requested by the Department.

(e) Programs shall be conducted on a 12-month schedule for children who are identified with severe mental disability, trainable mental disability, autism, traumatic brain injury, deaf-blindness or orthopedic disability, limited to cerebral palsy, muscular dystrophy, spina bifida, juvenile rheumatoid arthritis, amputation, arthrogryposis, or contractures caused by fractures or burns. Such programs shall not exceed 1282 hours of school attendance and 222 teacher days in length except that in the case of programs for children identified with autism a school district may extend school attendance to 1,426 hours. Enrollment of pupils beyond 180 days per year in any such program will be on a voluntary basis upon application by the parent, guardian or other person legally responsible for the enrollee. The state share of the salary paid to teachers for the number of units authorized in accordance with the rules and regulations of the Department of Education during the eleventh and twelfth months shall be at the rate of number of days employed multiplied by the daily rate defined in subsection (j) of this section of the particular teacher's entitlement for a regular school year.

(f) The state share for programs conducted on a 12-month schedule for children identified in subsection (e) of this section shall be calculated based on 100% of complex units and 30% of intensive units earned. The state share of the salary paid to teachers for the number of units authorized in accordance with the rules and regulations of the Department of Education during the eleventh and twelfth months shall be at the rate of the number of days employed multiplied by the daily rate defined in subsection (j) of this section of the particular teacher's entitlement for a regular school year. The calculation using the count of complex and intensive units does not establish a categorical right to 12-month programs for students who are counted in those units. The calculation of 100% of complex and 30% of intensive units is used to establish the state share provided in support of 12-month programs as described in subsection (e) of this section. The determination of eligibility for extended school year services is determined by IEP teams in conformity with applicable federal and state laws and regulations independent of 12-month program eligibility of students identified in subsection (e) of this section.

(g) An occupational-vocational unit for financing purposes shall mean 27,000 pupil minutes per week; provided, however, units shall be counted on the basis of 1 unit for each 30 students for students enrolled in the New Castle County Vocational-Technical School District, the Kent County Vocational-Technical School District and the Sussex County Vocational-Technical School District. Computation of 27,000 pupil minutes per week shall be in accordance with the rules and regulations established by the Department of Education.

(h) Notwithstanding the fact that such pupils have been counted in regular units of pupils, grades 7 to 12, inclusive, in the same or another school district, pupils who are enrolled in a vocational or occupational education program which has been approved annually by the Department of Education and which is conducted by any public school district shall also be counted for entitlement to vocational units.

(i) Pupils having been counted in the occupational-vocational units of pupils shall be deducted from the regular unit entitlement of a comprehensive high school according to the following formula:

(j) Effective for fiscal year beginning July 1, 2001, each public high school may hire an occupational-vocational teacher for an additional 15 days for participation in program development and oversight of summer vocational-occupational cooperative programs. Commencing in FY 2002, these teachers shall be entitled to payment of the state share of salaries at the rate of 1/188 of their entitlement for a full school year multiplied by the number of days employed.

(k) In the case of children at the pre-kindergarten ages who are partially deaf or hard of hearing, programs of instruction may be prepared, according to rules and regulations of the Department of Education with the approval of the State Board of Education as authorized in § 203 of this title, that will provide special education and training for these children and their parents. The minimum age described in § 3101 of this title shall not be applicable to children served under this section. Units so established shall be based upon statewide needs. Time spent with each child each week may approximate the time devoted to kindergarten programs.

(l) In the case of children, infant through the end of the school year in which the child with a disability turns 21, or the receipt of a regular high school diploma, whichever occurs first, who are identified with autism, programs of instruction may be prepared, according to rules and regulations of the Department of Education with the approval of the State Board of Education as authorized in § 203 of this title, that will provide special education and training. Programs for children of the pre-kindergarten ages may include the parents of those children. The minimum age described in § 3101 of this title shall not be applicable to children served under this subsection. Enrollment of children with disabilities in programs other than those administered in the district of residence may occur with the mutual agreement of the district of residence and the district administering the specialized program. The district which accepts and enrolls the child may count that child for unit count purposes and the enrollee shall not be counted in any other school district. The district where the child is enrolled may count that child for the purposes of related services units or any other administrative unit such as director or principal.

(m) In the case of children, infant through the end of the school year in which the child with a disability turns 21 or the receipt of a regular high school diploma, whichever occurs first, who are identified as deaf-blind, programs of instruction may be prepared, according to rules and regulations of the Department of Education with the approval of the State Board of Education. Programs for children of the pre-kindergarten ages may include the parents of those children. The minimum age described in § 3101 of this title shall not be applicable to children served under this subsection.

(n)(1) The Interagency Resource Management Committee (IRMC) shall have administrative responsibility for establishing a comprehensive and coordinated early childhood system. The IRMC shall be composed of the following members (or their designee with full voting powers):

a. Secretary of Education, who shall be the chairperson of the IRMC;

b. Secretary of the Department of Health and Social Services;

c. Secretary of the Department of Services for Children, Youth and Their Families;

d. Director of the Office of Management and Budget;

e. Controller General; and

f. Chair of the Early Childhood Council as an ex officio member with no voting authority.

An affirmative vote of a majority of all voting members shall be required to take action.

(2) The IRMC shall promote interagency collaboration in the delivery of early childhood services to young children and their families including young children with disabilities. The IRMC will work to support and coordinate the implementation of the recommendations of the State early childhood plan. To accomplish these goals, the IRMC shall do the following:

a. Allocate all funds provided by the State, obtained by it, or under its control, which are designated for children eligible for services under this subsection except for unit funding for children with disabilities as described in this title.

b. Coordinate resources, federal and state and public and private, to support family-centered services for eligible children and their families, as appropriate.

c. Seek to develop collaborative approaches with the institutions of higher education for children eligible for services under this subsection. Special emphasis shall be placed on the use of existing preschool educator training and child care provider training programs.

d. Coordinate planning, policy, program and funding to establish a comprehensive and coordinated early childhood system.

(3) The IRMC may, at its discretion, apply for and allocate grant funds. Sources of such grant funds may include, but not be limited, to the federal Childcare Block Grant, Developmental Disabilities Council, federal Child and Maternal Health Grant, federal U.S.C. Title 20, and federal Head Start, where appropriate.

(4) The IRMC shall report to the Governor, President Pro Tempore of the Senate, and the Speaker of the House on April 15 of each fiscal year. Each report shall include:

a. A summary of IRMC experience in attempting to accomplish its purposes as stated above; and

b. A recommendation of the IRMC whether and how to institutionalize its activities and functions.

(5) The Director of the Office of Management and Budget and the Controller General are hereby authorized to transfer additional funds serving this population among the budgets of the departments represented on the IRMC if there is prior agreement by the Secretary of the department, as the case may be, to which the funds were previously allocated.

(6) For the purpose of facilitating the continuation of services, programs receiving an allocation under the provisions of this section may receive 20% of the prior year's allocation at the outset of each fiscal year. These programs are required to present program proposals to the IRMC as required by the IRMC. Upon IRMC approval, adjustments to the program allocations may be made.

(7) The IRMC shall be staffed by the Early Development and Learning Resources Office in the Department of Education. Such Office shall be composed of at least 2 Education Specialists and a clerical support position. Funding shall be provided by the Department of Health and Social Services and the Department of Services for Children, Youth and Their Families by no later than July of each fiscal year to support the operational costs associated with 1 Educational Specialist and clerical support positions. Funds allocated in this section are to be used to support the work of the Office and to continue the interagency coordination process for Delaware's early childhood programs.

(o) Funds appropriated for the purpose of funding the units of pupils under subsections (d), (e), (f) and (k) of this section shall not be expended for any other purpose.

47 Del. Laws, c. 364, § 2E; 14 Del. C. 1953, § 1703; 49 Del. Laws, c. 105, § 1; 51 Del. Laws, c. 287, § 4; 54 Del. Laws, c. 40, § 1; 55 Del. Laws, c. 188; 55 Del. Laws, c. 198, § 1; 56 Del. Laws, c. 280; 56 Del. Laws, c. 404, § 1; 57 Del. Laws, c. 237, §§ 1, 3; 57 Del. Laws, c. 348, § 1; 57 Del. Laws, c. 480, § 1; 57 Del. Laws, c. 590; 58 Del. Laws, c. 190; 58 Del. Laws, c. 228; 58 Del. Laws, c. 302; 58 Del. Laws, c. 569, §§ 1, 2; 59 Del. Laws, c. 219, § 1; 59 Del. Laws, c. 220, § 1; 59 Del. Laws, c. 331, §§ 1, 2; 60 Del. Laws, c. 571, §§ 1, 2; 60 Del. Laws, c. 577, § 1; 60 Del. Laws, c. 652, §§ 1-3; 61 Del. Laws, c. 190, § 2; 61 Del. Laws, c. 215, § 1; 61 Del. Laws, c. 516, §§ 1-3; 62 Del. Laws, c. 160, § 1; 63 Del. Laws, c. 80, § 116; 63 Del. Laws, c. 177, §§ 2, 4; 63 Del. Laws, c. 231, §§ 1, 2; 63 Del. Laws, c. 278, § 1; 64 Del. Laws, c. 315, § 4; 64 Del. Laws, c. 464, § 1; 65 Del. Laws, c. 381, § 1; 67 Del. Laws, c. 47, § 265; 68 Del. Laws, c. 84, § 216; 68 Del. Laws, c. 126, § 8; 69 Del. Laws, c. 320, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 96-102; 71 Del. Laws, c. 354, §§ 394, 395; 71 Del. Laws, c. 482, §§ 1, 2; 72 Del. Laws, c. 6, § 5; 72 Del. Laws, c. 294, §§ 41, 43; 72 Del. Laws, c. 395, § 365; 73 Del. Laws, c. 74, § 357; 73 Del. Laws, c. 312, § 261; 73 Del. Laws, c. 321, § 8; 74 Del. Laws, c. 68, § 272; 74 Del. Laws, c. 187, §§ 2, 3; 74 Del. Laws, c. 307, § 308(e); 75 Del. Laws, c. 88, § 21(7); 75 Del. Laws, c. 89, § 345; 75 Del. Laws, c. 155, §§ 6, 7; 77 Del. Laws, c. 363, § 1; 78 Del. Laws, c. 5, §§ 37-50, 55; 78 Del. Laws, c. 7, § 3; 79 Del. Laws, c. 201, § 1.;



§ 1704. Number of units in a school district; method of calculation; actual unit count; optional unit count

The number of units to be used in determining state financial support in each school district shall be calculated by the Department of Education each year in accordance with the procedures specified in this section.

(1) The number of units shall be calculated based upon the total enrollment of pupils in each school district as of the last school day of September. The total number of units by school district so determined shall be known as the "actual unit count." The Department of Education shall annually (after September 30) certify and report the number of units as required in § 1710 of this title.

(2) [See 78 Del. Laws, c. 7, § 6, for varying date requirements regarding compliance with this paragraph.] Each calendar year, the State shall estimate the actual unit count for each school district that will be produced in September of the same calendar year. This estimate of the September unit count shall be completed no later than April 15 of each calendar year. The total number of units by school district so determined shall be known as the "estimated unit count."

(3) With respect to state financial support described in this title that is based upon the actual unit count, Division 1 funding for teachers for each school district based upon the actual unit count derived in any calendar year shall not be less than 98% of the Division 1 funding for teachers that would have been generated by use of that calendar year's estimated unit count.

(4) Each local school board shall allocate Division I units to schools in its district such that as of the last school day of October each school receives not less than 98% of the Division I units it generates as a result of the actual unit count. A local school board may waive this subsection after voting to waive it at a public meeting noticed for that purpose. Any local school board seeking such a waiver shall do so on or before December 1 of each year. Notice for such a meeting shall be placed in the local newspaper for 2 consecutive weeks before the meeting and shall be posted on the door of any school affected for the same time period, and a copy shall be sent to the principal, teacher association building representative, and Parent Teacher Organization/Parent Teacher Association parent leader of any affected school. The notice shall include the procedures for such persons to provide oral or written comments on the proposed waiver to the local school board. Notice of any approved waiver shall be sent to the same persons.

47 Del. Laws, c. 364, § 2E; 48 Del. Laws, c. 250, § 1; 14 Del. C. 1953, § 1704; 49 Del. Laws, c. 151; 56 Del. Laws, c. 310; 63 Del. Laws, c. 120, §§ 1, 3; 65 Del. Laws, c. 348, § 274; 69 Del. Laws, c. 212, § 1; 71 Del. Laws, c. 180, § 103; 71 Del. Laws, c. 483, § 1; 76 Del. Laws, c. 280, § 355; 78 Del. Laws, c. 7, §§ 2, 3; 79 Del. Laws, c. 201, § 1.;



§ 1705. Determination of amount of appropriation

(a) The funds appropriated to each school district for salaries included in Division I shall be determined in accordance with all applicable state-supported salary schedules. No state funds from Division I shall be appropriated to any school district to provide salaries for more teachers than shall actually be employed in such school district.

(b) Any school district may employ additional teachers out of state funds appropriated in Division II or Division III as provided in § 1304 of this title.

47 Del. Laws, c. 364, § 2A; 14 Del. C. 1953, § 1705; 56 Del. Laws, c. 292, § 21; 72 Del. Laws, c. 294, § 46; 77 Del. Laws, c. 197, § 4.;

§ 1705A Maximum student-instructor ratio requirements.

(a) The ratio of students to instructors in any class in kindergarten or grades 1-3 in a Delaware public school shall not exceed 22 students as of the last school day of October. In calculating such ratio, a classroom instructional aide shall count as equal to half a teacher. This subsection shall only apply to a class within which students are instructed in the core academic subjects of English/Language Arts, mathematics, science and social studies.

(b) The Department of Education shall provide technical assistance to any school district seeking assistance in allocating its Division I, Division III, Comprehensive Discipline Program, and local operating funding in such a manner as to accomplish class sizes equal to or lower than those required by this section.

(c) A local school board may waive subsection (a) of this section after voting to waive such subsection at a public meeting noticed for that purpose. Any local school board vote on such a waiver shall occur on or before December 1 of each year. Notice for such a meeting shall be placed in the local newspaper for 2 consecutive weeks before the meeting and shall be posted on the door of any school affected for the same time period, and a copy shall be sent to the principal, teacher association building representative and Parent Teacher Organization/Parent Teacher Association parent leader of any affected school. The notice shall include the procedures for such persons to provide oral or written comments on the proposed waiver to the school board. Notice of any approved waiver shall be sent to the same persons.

(d) The State Auditor shall, in cooperation with the Department of Education, monitor compliance with this section in the audits of the boards of education of the schools district conducted pursuant to § 1504 of this title.

71 Del. Laws, c. 482, § 4; 77 Del. Laws, c. 84, § 403.;

§ 1705B Required reporting regarding maximum student-instructor ratio.

(a) The Department of Education shall collect and report data, on an annual basis, in a uniform manner regarding compliance with the student-instructor ratio set forth in § 1705A(a) of this title by local school districts and charter schools. This data shall include waivers required by the school districts and charter schools, and the disposition thereof.

(b) Local school districts and charter schools shall report the above-referenced compliance data using individual classrooms and schools as the basic units of information.

(c) The above-referenced compliance data shall be reported by December 31 of each calendar year to ensure that such data is available to be considered in the event of a proposed waiver of the maximum class size provisions required under § 1705A(a) of this title.

(d) The compliance data shall be published on the website of the Department of Education as well as that of each school district and each charter school.

76 Del. Laws, c. 362, § 1.;



§ 1705A. Maximum student-instructor ratio requirements

(a) The ratio of students to instructors in any class in kindergarten or grades 1-3 in a Delaware public school shall not exceed 22 students as of the last school day of October. In calculating such ratio, a classroom instructional aide shall count as equal to half a teacher. This subsection shall only apply to a class within which students are instructed in the core academic subjects of English/Language Arts, mathematics, science and social studies.

(b) The Department of Education shall provide technical assistance to any school district seeking assistance in allocating its Division I, Division III, Comprehensive Discipline Program, and local operating funding in such a manner as to accomplish class sizes equal to or lower than those required by this section.

(c) A local school board may waive subsection (a) of this section after voting to waive such subsection at a public meeting noticed for that purpose. Any local school board vote on such a waiver shall occur on or before December 1 of each year. Notice for such a meeting shall be placed in the local newspaper for 2 consecutive weeks before the meeting and shall be posted on the door of any school affected for the same time period, and a copy shall be sent to the principal, teacher association building representative and Parent Teacher Organization/Parent Teacher Association parent leader of any affected school. The notice shall include the procedures for such persons to provide oral or written comments on the proposed waiver to the school board. Notice of any approved waiver shall be sent to the same persons.

(d) The State Auditor shall, in cooperation with the Department of Education, monitor compliance with this section in the audits of the boards of education of the schools district conducted pursuant to § 1504 of this title.

71 Del. Laws, c. 482, § 4; 77 Del. Laws, c. 84, § 403.;

§ 1705B Required reporting regarding maximum student-instructor ratio.

(a) The Department of Education shall collect and report data, on an annual basis, in a uniform manner regarding compliance with the student-instructor ratio set forth in § 1705A(a) of this title by local school districts and charter schools. This data shall include waivers required by the school districts and charter schools, and the disposition thereof.

(b) Local school districts and charter schools shall report the above-referenced compliance data using individual classrooms and schools as the basic units of information.

(c) The above-referenced compliance data shall be reported by December 31 of each calendar year to ensure that such data is available to be considered in the event of a proposed waiver of the maximum class size provisions required under § 1705A(a) of this title.

(d) The compliance data shall be published on the website of the Department of Education as well as that of each school district and each charter school.

76 Del. Laws, c. 362, § 1.;



§ 1705B. Required reporting regarding maximum student-instructor ratio

(a) The Department of Education shall collect and report data, on an annual basis, in a uniform manner regarding compliance with the student-instructor ratio set forth in § 1705A(a) of this title by local school districts and charter schools. This data shall include waivers required by the school districts and charter schools, and the disposition thereof.

(b) Local school districts and charter schools shall report the above-referenced compliance data using individual classrooms and schools as the basic units of information.

(c) The above-referenced compliance data shall be reported by December 31 of each calendar year to ensure that such data is available to be considered in the event of a proposed waiver of the maximum class size provisions required under § 1705A(a) of this title.

(d) The compliance data shall be published on the website of the Department of Education as well as that of each school district and each charter school.

76 Del. Laws, c. 362, § 1.;



§ 1706. Determination of amount of Division II appropriation

The funds appropriated to each school district for expenses included in Division II shall be determined by providing a sum, which shall be uniform for all school districts throughout the State, for each unit of pupils in such school district provided that the sum allocated during the school year for new and additional units in a school district in which the additional units have no facilities and in which the additional units give a total number of units in excess of the maximum present at any time during the past 5 years may exceed the uniform amount appropriated for expenses included in Division II; such moneys shall be used for the purchase of textbooks, furniture and other classroom equipment.

The first paragraph of this section notwithstanding, the funds appropriated to each district for expenses included in Division II based upon each occupational-vocational unit as defined in § 1703 of this title shall be either 1, 2 or 3 times the amount determined for each non-occupational-vocational unit as designated according to rules and regulations of the Department of Education. At least 90% of the occupational-vocational unit Division II funds, with the exception of Division II-Energy funds, shall be allocated to each school that generates these funds and expended to support the State-approved occupational-vocational courses and programs at that school. Each school district shall establish line item accounts for occupational-vocational Division II funds. These funds are in addition to the regularly generated units and all other financial resources normally allocated to each school. Random audits shall be scheduled and conducted by the State Auditor. The Secretary of Education shall request an annual report from the State Auditor evidencing an audit schedule of 10% of the affected schools.

The second paragraph of this section notwithstanding, local school districts may request a waiver of the 90% requirement subject to the approval of the Executive Director of the Delaware Advisory Council on Career and Vocational Education, the Secretary of Education, and the Controller General. Such waiver requests must be submitted to the Secretary of Education by November 15 of each year. The Secretary of Education shall notify the local school districts as to the disposition of the waiver request no later than January 3 of the following year.

47 Del. Laws, c. 364, § 3B; 14 Del. C. 1953, § 1706; 49 Del. Laws, c. 406; 54 Del. Laws, c. 40, § 2; 57 Del. Laws, c. 348, § 2; 71 Del. Laws, c. 180, § 104; 72 Del. Laws, c. 393, § 1; 73 Del. Laws, c. 74, § 342.;



§ 1707. Division III equalization funding

(a) Any school district which provides funds from local taxation for current operating expenses in excess of basic state appropriations, under Divisions I and II of this chapter, shall be eligible for state funds on a matching basis in accordance with this section.

(b) In the application of the formula, the following definitions shall apply:

(1) "School district ability" means the total full valuation of all taxable real property within the school district as of July 1 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated, divided by the number of units of pupils, excluding those units in special schools administered by a school district which are supported by a tuition tax, in the public schools of the school district as of September 30 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated. In the case of a vocational-technical school district, the school district ability shall be determined by dividing the total full valuation of all taxable real property located within the vocational-technical school district by the total number of units in the public schools located in the vocational-technical school district's attendance area, excluding those units assigned to special schools as defined herein and those units assigned to the vocational-technical school district, as of September 30 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated. In the case of a school district created under the provisions of § 1028(k) of this title, 2 school district abilities shall be computed. "Tax district ability" shall be computed by dividing the total full valuation of all taxable real property located in the school tax district in the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated, by the number of units of pupils, excluding those units in special schools administered by all school districts in the school tax district, in the public schools of the school tax district as of September 30 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated. "Individual district ability" shall be computed as specified in the first sentence of this paragraph.

(2) "State average ability" means the total full valuation of all taxable real property in the State as of July 1 in the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated divided by the total number of units of pupils in the public schools of the State, excluding those units assigned to vocational-technical school districts and those assigned to special schools as defined in paragraph (1) of this subsection, as of September 30 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated.

(3) "Authorized amount" means $29,650 for fiscal year 2006 and as established in the annual State Budget Appropriation Act thereafter.

(4) "Units of pupils" means the total number of Division I units as specified in § 1703 of this title.

(5) "Total full valuation" means the total assessed valuation of taxable property divided by the average of the 3 most current assessment to sales price ratios. The Office of Management and Budget shall conduct, in accordance with nationally accepted standards and practices, an assessment to sales price study, by school district, on an annual basis in order to establish the most current ratios and such studies shall be open to public review. Each county is required to make available to the Office of Management and Budget, at the cost of reproduction only, machine-readable copies of its assessment and sales transactions files. In the event a county completes a general reassessment during the period between studies, the county's assessment to sales price ratio shall be equal to its rate of assessment, until a subsequent assessment to sales price study is completed.

(6) "Total assessed valuation" means the official total assessed value of taxable real property appearing on the assessment rolls of appropriate county governing body or bodies as the case may be.

(7) "Ability index" means the school district ability divided by the state average ability. In the case of a school district created under the provisions of § 1028(k) of this title, 2 ability indices shall be computed. "Tax district ability index" shall be computed by dividing the tax district ability by the state average ability. "Individual district ability index" shall be computed by dividing the individual district ability by the state average ability.

(8) "School district current expense revenue" means the product of the school district's current operating expense real estate tax rate times the total assessed valuation as of July 1 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated, plus the product of the school district's capitation tax for current operating expense, times the number of capitations as of July 1 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated. In the case of a school district created under the provisions of § 1028(k) of this title, two values for current expense revenues shall be computed "Tax district current expense revenue" shall be computed by multiplying the current operating expense real estate tax rate for the school tax district by the total assessed valuation of the school tax district as of July 1 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated. "Individual district current expense revenue" shall be computed as specified in the first sentence of this paragraph.

(9) "School district effort" means the school district's current expense revenue divided by the school district's total full valuation as of July 1 in the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated. In the case of a county vocational-technical school district, the school district effort means the school district's current expense revenue divided by the total number of units of pupils in the district in the year immediately preceding the fiscal year for which Division III funds are appropriated divided by the school district ability. In the case of a school district created under the provisions of § 1028(k) of this title, 2 values of school district effort shall be computed. "Tax district effort" shall be computed by dividing tax district current expense revenue by the total full valuation of taxable property in the school tax district as of July 1 of the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated. "Individual district effort" shall be computed by dividing individual district current expense revenue by the total full valuation of the school district as of July 1 in the fiscal year immediately preceding the fiscal year for which Division III funds are appropriated.

(10) "State average effort" means the authorized amount times 68.1% divided by the State average ability.

(11) "Effort index" means the school district effort divided by the state average effort. The effort index for any school district shall not be greater than 1.00. In the case of a school district created under the provisions of § 1028(k) of this title, 2 effort indices shall be computed. "Tax district effort index" shall be computed by dividing the tax district effort by the state average effort. "Individual district effort index" shall be computed by dividing the individual district effort by the state average effort.

(12) "Local district effort index" applies only to school districts created under the provisions of § 1028(k) of this title and means the lesser of 1 minus the tax district effort index or the individual district effort index, but shall be a number at least equal to zero.

(c) The formula for determining the sums to be allocated in Division III, to school districts other than those created under the provisions of § 1028(k) of this title, shall be as provided in this subsection. The State share per unit is equal to the authorized amount times the effort index times the quantity of 1 minus .75 times the ability index; provided, that in no case shall the State share be less than the equivalent of 5% of the authorized amount times the effort index. The State share per unit in any fiscal year shall not be less than 95% or more than 105% of the State share per unit in the preceding fiscal year, except as provided in subsection (e) of this section. In fiscal years 2004 through and including fiscal year 2010, the State share per unit for those districts who are entitled to the formula minimum of 5% of the authorized amount times the effort index shall be 80% of the State share per unit in the preceding fiscal year.

(d) The formula for determining the sums to be allocated in Division III, to school districts created under the provisions of § 1028(k) of this title, shall be provided in this subsection. The State share per unit is equal to the sum of the 2 amounts defined as follows. The "tax district share" is equal to the authorized amount times the tax district effort index times the quantity of 1 minus .75 times the tax district ability index; provided, that in no case shall the tax district share be less than the equivalent of 5% of the authorized amount times the tax district effort index. The "individual district share" is equal to the authorized amount times the local district effort index times the quantity of 1 minus .75 times the individual district ability index; provided, that in no case shall the individual district share be less than the equivalent of 5% of the authorized amount times the individual district ability index. The State share per unit, the sum of the tax district share and the individual district share, in any fiscal year shall not be less than 95% or more than 105% of the State share per unit in the preceding fiscal year, except as provided in subsection (e) of this section.

(e) In the case of a school district with an effort index less than 1.00, or a district created under § 1028(k) of this title where the sum of the tax district effort index and the individual district effort index is less than 1.00, that passes a current expense tax referendum to increase taxes in the fiscal year preceding the fiscal year for which Division III funds are appropriated, the State share per unit shall be determined as provided in this subsection. The State share per unit shall first be computed in accordance with the provisions of subsection (c) or subsection (d) of this section, whichever calculation is appropriate for a particular school district, excluding the 105% provision. The State share per unit shall then be calculated a second time using the appropriate formula from subsection (c) or subsection (d) except that the current expense tax rate or rates for real estate and capitation for the current fiscal year shall replace the rates for the immediately preceding fiscal year throughout the calculation. The 105% maximum provision shall also be excluded in this second calculation. The State share per unit shall be equal to the amount computed in the second calculation; provided, that in no case shall the State share per unit be greater than the State share per unit under the second calculation minus the State share per unit under the first calculation plus 105% of the State share per unit in the preceding fiscal year.

(f) The 95% provision contained in subsection (c) and subsection (d) assumes that a school district does not reduce its current expense revenue by reducing current expense tax rates on real estate or capitations. In the event that a school district does reduce its current expense tax rate or rates, the 95% minimum shall not apply and the school district shall qualify for a State share per unit based upon the formula in subsection (c) or subsection (d) only.

(g) Total State equalization shall be computed by multiplying the State share per unit times the number of units of pupils enrolled in the school district, the vocational school district, or the special school in the fiscal year for which the Division III funds are appropriated.

(h) Division III funds shall be utilized to supplement funds appropriated under Division I, including legal expenses associated with collective bargaining, and Division II for the purpose of advancing education beyond the level authorized through the basic appropriations in Divisions I and II or through any other state or federal appropriation.

(i) A committee, composed of not less than 10 or more than 15 members, shall be appointed by the Secretary of the Department of Education to annually review and make recommendations on the equalization formula. The committee shall also be empowered to analyze other issues and concerns related to equalization that impact the State's ability to achieve the basic purpose of equalization for Delaware's school districts. The committee shall include at least the following: a representative of the State Board of Education; a representative from the Governor's Office designated by the Governor; at least 1 member each from the House of Representatives and the State Senate designated by the Speaker of the House and the President Pro Tempore of the Senate, respectively; the Secretary of Finance or the Secretary's designee; the Director of the Office of Management and Budget or the Director's designee; the Controller General or the Controller General's designee; a representative of the State Education Association designated by that organization; and at least 3 representatives of the local school districts, 1 from each county.

47 Del. Laws, c. 364, §§ 2C, 2D; 14 Del. C. 1953, § 1707; 49 Del. Laws, c. 286; 56 Del. Laws, c. 292, § 22; 57 Del. Laws, c. 114, §§ 1, 2; 59 Del. Laws, c. 465, § 1; 59 Del. Laws, c. 553, § 1; 63 Del. Laws, c. 438, § 1; 64 Del. Laws, c. 314, § 1; 66 Del. Laws, c. 85, § 255; 67 Del. Laws, c. 26, § 1; 67 Del. Laws, c. 393, § 1; 69 Del. Laws, c. 64, §§ 286-289; 70 Del. Laws, c. 118, §§ 271-275; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, §§ 297, 298; 70 Del. Laws, c. 473, § 97; 71 Del. Laws, c. 132, §§ 313-316; 71 Del. Laws, c. 180, § 105; 71 Del. Laws, c. 354, §§ 332-335; 72 Del. Laws, c. 94, § 332; 72 Del. Laws, c. 395, §§ 389-391; 74 Del. Laws, c. 68, §§ 296-300; 74 Del. Laws, c. 307, §§ 333, 334; 75 Del. Laws, c. 88, § 21(7); 75 Del. Laws, c. 89, §§ 371-375; 75 Del. Laws, c. 350, §§ 379, 380; 76 Del. Laws, c. 80, §§ 364-366; 76 Del. Laws, c. 280, § 361; 77 Del. Laws, c. 84, § 348; 78 Del. Laws, c. 5, § 56.;



§ 1708. Form of appropriation

(a) Appropriations to the Department of Education on behalf of the school districts shall be in an aggregate form and shall be allocated to the districts in accordance with this title and the provisions of the annual Appropriations Act.

(b) In the event that any employee or officer receives a salary from more than 1 of the agencies receiving appropriations according to the form set forth in subsection (a) of this section, the total of such employee's or officer's salary from all such agencies shall be appropriated to the agency paying the principal portion of such salary. In no case shall a salary appropriation be made to more than one agency for the same employee or officer.

(c) The classification of employees and officers into the various categories set forth in Division I of subsection (a) of this section shall be determined by such employee's or officer's classification for salary to be paid under Chapter 13 of this title, except in the case of the Secretary and Deputy Secretary of Education.

47 Del. Laws, c. 364, § 3A; 14 Del. C. 1953, § 1708; 52 Del. Laws, c. 122; 53 Del. Laws, c. 400; 54 Del. Laws, c. 402, §§ 5, 6; 56 Del. Laws, c. 292, § 23; 57 Del. Laws, c. 113; 59 Del. Laws, c. 205, § 2; 71 Del. Laws, c. 180, §§ 106, 106A.;



§ 1709. Use of appropriation for purpose other than that designated

No part of any amount appropriated to any district shall be transferred from 1 subdivision of Division I to any other such subdivision of Division I or to Division II, or from Division II to any subdivision of Division I. But nothing contained in this matter shall prohibit the transfer of Division III funds to Division I to comply with §§ 1304, 1705 and 1712 of this title or Division II.

47 Del. Laws, c. 364, § 3B; 14 Del. C. 1953, § 1709; 56 Del. Laws, c. 292, § 24.;



§ 1710. Certification of number of units by Secretary of Education

The number of units in each school district as calculated under § 1704 of this title shall be certified by the Secretary of Education as soon as such calculations are completed.

47 Del. Laws, c. 364, § 3C; 14 Del. C. 1953, § 1710; 49 Del. Laws, c. 151, § 3; 51 Del. Laws, c. 197, § 2; 71 Del. Laws, c. 180, § 107.;



§ 1711. Salaries in excess of state supported uniform salary schedules

Nothing contained in this chapter shall prevent any local school board from paying an additional amount of salary to any employee when such additional amount is derived from local funds or from Division III appropriations.

47 Del. Laws, c. 364, § 4; 14 Del. C. 1953, § 1712; 56 Del. Laws, c. 292, § 25.;



§ 1712. Transfer of appropriation of closed and consolidated district

In the case of any closing and consolidation of a school district, the permanent Budget Commission may transfer the unexpended balance, or any part thereof of any appropriation under this chapter for the closed district or districts to the appropriation of the district or districts with which any such closed districts are consolidated.

47 Del. Laws, c. 364, § 5; 14 Del. C. 1953, § 1713.;



§ 1713. State School Fund income and General Fund

Repealed by 71 Del. Laws, c. 180, § 107A, effective July 31, 1997.;



§ 1714. Acquisition of school sites, Advanced Planning and Real Property Acquisition Fund; purchase; sale; repayment

The Advanced Planning and Real Property Acquisition Fund authorized by Title 29 and administered by the Budget Commission may be used for the acquisition of school sites in anticipation of the need for construction of new school buildings. From this Fund the Department of Education may purchase in the name of the State upon request from a school district any needed school site or option to purchase such a site. The Department shall make no payments to any school district from the Fund unless either the acquisition of a school site and the approximate cost of the proposed new construction thereon have first been approved by a referendum held among the voters in the school district concerned or, in the event that such a referendum has not been approved, upon presentation from the school district that it otherwise has available sufficient funds to meet local share requirements, as the term "local share" is defined in Chapter 75 of Title 29, of the school district concerned necessary for the school construction project. In the event land is purchased within a school district and no school construction is started thereon within 5 years of such purchase or in the event plans to use the site are abandoned, then the Department of Education may sell the land at a public sale and shall repay the Advanced Planning and Real Property Acquisition Fund and deposit any excess receipts in the General Fund of the State.

When the school district within which such a site has been purchased has sold bonds and deposited construction funds with the State Treasurer in compliance with any school construction act, or when, in the event of construction based entirely upon state funds, the Treasurer has in the Treasurer's command construction funds for such site the Board of Education of the district shall present to the appropriate authorities an invoice against such construction funds of that district payable to the Department of Education for deposit in the Fund and the funds used to purchase the site shall be returned to the Fund.

14 Del. C. 1953, § 1715; 51 Del. Laws, c. 262, § 1; 57 Del. Laws, c. 113; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 108, 108A, 108B; 72 Del. Laws, c. 237, § 3; 74 Del. Laws, c. 367, §§ 1, 2.;



§ 1715. Unit of pupils for kindergartens

Repealed by 64 Del. Laws, c. 315, § 5, effective July 1, 1984.;



§ 1716. Unit for academic excellence

(a) "Unit for academic excellence" is defined for funding purposes as 1 unit for each 250 full-time equivalent students in a school district, grades K through 12. Districts shall qualify for partial funding for a fractional part of 250 full-time equivalent pupils enrolled in grades K through 12.

(b) Each student may be counted only once, and for pupils who attend schools in more than 1 district during each school day, the pupil is to be counted in each district for the portion of the school day the pupil is in attendance there. Kindergarten pupils shall be counted as one-half time for purposes of obtaining the full-time equivalent enrollment.

(c) The unit for academic excellence may be used to provide educational services such as, but not limited to, the following: reading, communications skills, mathematics, science, social studies, elementary and secondary counseling, elementary and secondary foreign languages, elementary and secondary performing arts, elementary physical education, elementary music, elementary art, library services, career education in grades 7 and 8, paraprofessional such as service or instructional aides, programs for gifted and talented pupils, career placement counselors, programs for limited English proficient pupils, programs for children at risk as defined by the Department of Education, programs to promote improved school climate and discipline, including, but not limited to, employing intervention specialists and programs to provide additional time for students who are performing below the standard level, including, but not limited to, Saturday academies, extended day and year and summer academies, and educational technology personnel on a district-wide basis. Provided further, a unit for academic excellence may be used to hire a school employed athletic trainer licensed by the Delaware Board of Physical Therapists and Athletic Trainers in a school that is a member of the Delaware Interscholastic Athletic Association and that offers interscholastic contact or collision sports.

(d) Nothing contained in this section shall prohibit a school district from using pupil units provided under § 1703 of this title to employ personnel to provide educational services authorized under subsection (c) of this section; except that a school district shall not be permitted to use pupil units provided under § 1703 of this title to employ a licensed athletic trainer.

(e) The programs authorized under this section shall operate for the number of hours of employment as specified by § 1305 of this title, and personnel employed with funds authorized under this section shall be paid in accordance with § 1305 of this title. Units may be used to fund extended year programs using a formula of 1 unit for each individual employed for the number of hours of employment as specified by § 1305 of this title. School districts are also authorized to employ 2 service aides or 2 instructional aides for each unit in lieu of 1 person employed under § 1305 of this title, provided that such aides are paid in accordance with the salary schedule contained in § 1324 of this title.

(f) One unit of funding shall include Division I funding for 1 person funded under § 1305 of this title or 2 aides funded under § 1324 of this title, as specified in subsection (e) of this section plus 1 unit of "Division II — All Other Costs" as contained in the annual Appropriations Act. In addition, beginning with the fiscal year commencing July 1, 1997, any unit that is filled with an employee or employees as described in this subsection, and not taken as a cash option as described in subsection (g) of this section, shall also include 1 Division III Equalization unit amount as defined in § 1707 of this title.

(g) A school district may elect to take a cash option for up to 30 percent of the units to which it is entitled under this section in any fiscal year. Funds spent for extended time programs for children performing below the standard level shall not count against the cash option limit. In such case, the district may use the funds so derived for either Division I or Division II purposes; provided however, that such funds must be used for educational services specified in subsection (c) of this section and may not be used to supplement state salaries authorized in Chapter 13 of this title for any employee. The cash option shall provide $35,000 per unit.

(h) Any school district wishing to use funds under any of the options set forth in this section shall make application to the Department of Education. Such application shall specify, as a minimum, the types of services to be provided and the use that will be made of the funds authorized by this section.

61 Del. Laws, c. 546, § 2; 62 Del. Laws, c. 68, §§ 131, 132; 62 Del. Laws, c. 86, §§ 30, 31; 64 Del. Laws, c. 323, §§ 1, 2; 68 Del. Laws, c. 84, § 211; 68 Del. Laws, c. 290, § 242; 69 Del. Laws, c. 291, § 310; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, §§ 305, 307; 71 Del. Laws, c. 132, § 323; 71 Del. Laws, c. 180, § 109; 72 Del. Laws, c. 294, § 47; 78 Del. Laws, c. 50, §§ 1, 2.;

§ 1716A Related services unit and funding.

(a) "Related services unit" is defined for funding purposes as 1 funding unit for each 57 units of the K-3, 4-12 (regular education) and basic units. For the pre K-12 intensive the ratio shall be 1 funding unit for each 5.5 units. For the pre K-12 complex the ratio shall be 1 funding unit for each 3.0 units. Four related services units shall be assigned to support the state-wide deaf-blind program.

(b) Each pupil counted in establishing a unit for children with disabilities may be counted only once in a district. For pupils who attend schools in more than 1 district during each school day, the pupil is to be counted in each school district for the portion of the day that the pupil is in attendance there.

(c) For purposes of this section, children with disabilities shall include pupils meeting the definition set forth in Chapter 31 of this title, as further defined according to rules and regulations of the Department with approval of the State Board of Education.

(d) "Related services" shall be special services provided for children with disabilities and shall be defined in rules and regulations of the Department with approval of the State Board of Education. Rules and regulations may include, but are not limited to, such services as speech therapy, occupational therapy, physical therapy, early identification and assessment of disabilities, special counseling services, developmental, corrective or supportive services that may assist a child with a disability to benefit from special education. Medical services provided shall be for diagnostic or evaluation purposes only. Special transportation services provided from this funding shall be only those services unique to a particular disability and shall be services provided during the school program and shall not include transportation to and from school.

(e) Funds appropriated in support of this unit may be used for expenditures under Division I or Division II for the purchase of assistive materials or services from persons or agencies to be used in support of students with disabilities herein authorized and for no other purpose.

(f) The dollar value of this unit, when applied to the employment of a full-time certified person such as, but not limited to, a teacher, a therapist or a specialist, shall be as provided in this title, but, when applied as herein authorized for other related services, shall be the number of dollars set in the state-supported salary schedule for a teacher holding a master's degree with 10 years of experience and employed for 10 months. The calculation of this funding shall be for the current school year. Expenditures on behalf of this unit when used for the purchase of services shall be up to but not in excess of the amount herein authorized.

(g) Funding authorized by this section shall be used to supplement regular school programs for children with disabilities, and may provide for the assignment of 1060 hours of school attendance and the full work days of employment as described in § 1305 of this title to be assigned during any of the months of a 12-month fiscal year beginning July 1.

(h) Any school district wishing to use funds under any of the options set forth in this section shall make application to the Department of Education for that use; provided, that the State Board may review any objection to the Department's decision. The application shall indicate that these funds are being used to supplement programs in the school district and that their use will not supplant personnel, services, supplies or materials provided from local funding sources.

62 Del. Laws, c. 68, § 110; 62 Del. Laws, c. 120, § 2; 63 Del. Laws, c. 322, § 147(b); 68 Del. Laws, c. 126, § 9; 70 Del. Laws, c. 118, § 284; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 110; 72 Del. Laws, c. 6, § 6; 72 Del. Laws, c. 294, § 48; 75 Del. Laws, c. 155, § 8; 78 Del. Laws, c. 5, §§ 57-60.;

§§ 1716B -1716D. Gifted or talented unit and funding; disruptive pupil referral unit and funding; Education Refinement Program unit and funding.

Repealed by 68 Del. Laws, c. 84, § 204, effective July 1, 1991.;



§ 1716A. Related services unit and funding

(a) "Related services unit" is defined for funding purposes as 1 funding unit for each 57 units of the K-3, 4-12 (regular education) and basic units. For the pre K-12 intensive the ratio shall be 1 funding unit for each 5.5 units. For the pre K-12 complex the ratio shall be 1 funding unit for each 3.0 units. Four related services units shall be assigned to support the state-wide deaf-blind program.

(b) Each pupil counted in establishing a unit for children with disabilities may be counted only once in a district. For pupils who attend schools in more than 1 district during each school day, the pupil is to be counted in each school district for the portion of the day that the pupil is in attendance there.

(c) For purposes of this section, children with disabilities shall include pupils meeting the definition set forth in Chapter 31 of this title, as further defined according to rules and regulations of the Department with approval of the State Board of Education.

(d) "Related services" shall be special services provided for children with disabilities and shall be defined in rules and regulations of the Department with approval of the State Board of Education. Rules and regulations may include, but are not limited to, such services as speech therapy, occupational therapy, physical therapy, early identification and assessment of disabilities, special counseling services, developmental, corrective or supportive services that may assist a child with a disability to benefit from special education. Medical services provided shall be for diagnostic or evaluation purposes only. Special transportation services provided from this funding shall be only those services unique to a particular disability and shall be services provided during the school program and shall not include transportation to and from school.

(e) Funds appropriated in support of this unit may be used for expenditures under Division I or Division II for the purchase of assistive materials or services from persons or agencies to be used in support of students with disabilities herein authorized and for no other purpose.

(f) The dollar value of this unit, when applied to the employment of a full-time certified person such as, but not limited to, a teacher, a therapist or a specialist, shall be as provided in this title, but, when applied as herein authorized for other related services, shall be the number of dollars set in the state-supported salary schedule for a teacher holding a master's degree with 10 years of experience and employed for 10 months. The calculation of this funding shall be for the current school year. Expenditures on behalf of this unit when used for the purchase of services shall be up to but not in excess of the amount herein authorized.

(g) Funding authorized by this section shall be used to supplement regular school programs for children with disabilities, and may provide for the assignment of 1060 hours of school attendance and the full work days of employment as described in § 1305 of this title to be assigned during any of the months of a 12-month fiscal year beginning July 1.

(h) Any school district wishing to use funds under any of the options set forth in this section shall make application to the Department of Education for that use; provided, that the State Board may review any objection to the Department's decision. The application shall indicate that these funds are being used to supplement programs in the school district and that their use will not supplant personnel, services, supplies or materials provided from local funding sources.

62 Del. Laws, c. 68, § 110; 62 Del. Laws, c. 120, § 2; 63 Del. Laws, c. 322, § 147(b); 68 Del. Laws, c. 126, § 9; 70 Del. Laws, c. 118, § 284; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 110; 72 Del. Laws, c. 6, § 6; 72 Del. Laws, c. 294, § 48; 75 Del. Laws, c. 155, § 8; 78 Del. Laws, c. 5, §§ 57-60.;

§§ 1716B -1716D. Gifted or talented unit and funding; disruptive pupil referral unit and funding; Education Refinement Program unit and funding.

Repealed by 68 Del. Laws, c. 84, § 204, effective July 1, 1991.;



§ 1716B. -1716D. Gifted or talented unit and funding; disruptive pupil referral unit and funding; Education Refinement Program unit and funding

Repealed by 68 Del. Laws, c. 84, § 204, effective July 1, 1991.;



§ 1717. Employment of personnel

(a) Local school boards of education and the various school building commissions may employ personnel who are paid wholly or in part from federal and/or school construction funds provided that such personnel shall be classified and paid in accordance with the salary schedules set forth in Chapter 13 of this title. In the event any of the aforementioned boards or commissions shall have a uniform local district salary supplement to the salary schedules set forth in said Chapter 13, such board or commission may also pay employees covered by this subsection an additional amount from federal and/or school construction funds not in excess of that set forth in the uniform local district salary supplement.

(b) Personnel employed pursuant to this section shall be covered by Chapter 14 of this title, if such personnel qualify for coverage under § 1403(a). In determining length of service for the purposes of Chapter 14 of this title, employees who heretofore have been excluded from coverage under Chapter 14 of this title shall receive credit for all service to the State and to the current employing school district.

(c) None of the various school boards or school building commissions shall enter into contracts with, or pay, individuals to provide consultant educational or related services from state, federal or school construction funds when such individual is a salaried employee of the public school system of this State. This subsection shall not be construed to prohibit the employment of professional personnel to teach special classes such as night school and a third shift at a vocational school and in-service courses in the same or other districts outside of regularly scheduled school hours.

62 Del. Laws, c. 68, § 49; 69 Del. Laws, c. 449, § 3; 71 Del. Laws, c. 180, § 111.;



§ 1718. Matching federal funds

For the purpose of matching any appropriation made for such educational acts as have been or may be passed by the Congress of the United States, the Department of Education is hereby directed and empowered to prescribe to each of the local school boards of education and to the boards of trustees of the university or college supported by state funds the amount necessary to be allocated by said respective boards to comply with the purpose and intent of said educational acts which require the matching of funds.

62 Del. Laws, c. 68, § 52; 71 Del. Laws, c. 180, § 112.;



§ 1719. Adjustment of appropriations

In the event that the aggregate appropriations for Division I, II or III, or any other unit-driven appropriation, are insufficient to cover the total number of units certified pursuant to § 1710 of this title, the Department of Education shall transfer sufficient funding from its Growth and Upgrade General Contingency Fund and/or such other sources as the Director of the Office of Management and Budget may approve, to the school districts in order that all duly certified units are adequately funded. The Department retains the authority to require reimbursement of unit-driven funds from districts to the State that are caused by a district's inaccurate reporting of pupil enrollments.

62 Del. Laws, c. 68, § 53; 71 Del. Laws, c. 180, § 113; 75 Del. Laws, c. 88, § 21(7); 78 Del. Laws, c. 7, § 4; 79 Del. Laws, c. 201, § 1.;



§ 1720. Adult education

Funds authorized in the Budget Appropriation Bill and subsequently allocated by the Department of Education for James H. Groves High School or adult basic education shall be allocated by the Department to the participating school districts in amounts equal to those approved by the Department of Education in the annual program plans submitted by the participating school districts.

62 Del. Laws, c. 68, § 50; 62 Del. Laws, c. 86, § 37; 67 Del. Laws, c. 47, § 276; 68 Del. Laws, c. 84, § 202; 71 Del. Laws, c. 180, § 114.;



§ 1721. Autistic unit and funding

(a) Programs for children with autism exceeding 217 pupil days shall be according to rules and regulations of the Department as approved by the State Board of Education.

(b) For funding purposes "autistic unit" for programs in excess of 217 pupil days shall mean 8 persons with autism per unit.

63 Del. Laws, c. 177, § 5; 71 Del. Laws, c. 180, § 115; 78 Del. Laws, c. 179, §§ 133, 134.;



§ 1722. Accounting for textbooks, subject matter materials and other school property entrusted to individual students

(a) For the purposes of this section:

(1) "Costs" shall be the cost of lost or destroyed textbooks, subject matter materials, supplementary books, instructional computer software and other school property distributed to and entrusted to individual students;

(2) "Responsible person" shall include each student, the parents of each student who have a duty to support the student under § 501 of Title 13 and any guardian who has a duty to support a student.

(b) Each reorganized school district shall adopt a written policy that:

(1) At least annually requires responsible persons to refund to the district their costs;

(2) Sets forth an effective process to collect, at least annually, such costs from the responsible persons; provided however, that the process may permit a student to perform school or community service, at the district's option, in lieu of repaying book costs, if and only if each responsible person's income falls below federal poverty guidelines, as they may be amended from time to time; and further provided, that a student otherwise required to perform such service who refuses to perform such service shall be subject to disciplinary action; and

(3) Provides that local district funds shall cover the cost of all lost or destroyed books which are required to be collected from responsible persons pursuant to a written policy which conforms to this section but are not collected.

(c) [Repealed.]

70 Del. Laws, c. 571, § 1; 71 Del. Laws, c. 180, § 116; 77 Del. Laws, c. 327, § 383.;



§ 1723. Comprehensive school discipline improvement programs

In addition to the funds appropriated to school districts by other sections of this chapter, school districts shall be eligible to make application to the Department of Education for the development and implementation of school discipline improvement programs as specified in Chapter 16 of this title.

69 Del. Laws, c. 464, § 2; 71 Del. Laws, c. 180, § 117.;



§ 1724. Academic Achievement Awards Pilot Program

77 Del. Laws, c. 196, § 2; repealed, eff. Oct. 1, 2011.;



§ 1725. Tracking of school district use of unit funds

(a) All information received by the Department of Education, or any third party performing work for the Department of Education, relating to the dates on which new teachers are hired by individual school districts shall be posted on the Department of Education's web site.

(b) The Department of Education shall conduct randomized audits to ensure that information provided by school districts relating to the hiring dates of new teachers is accurate and complete.

(c) By August 12, 2011, the Department of Education shall promulgate regulations necessary to ensure that hiring information collected and reported by school districts uses uniform terminology.

(d) By December 31, 2011, the Department of Education shall report to the General Assembly and Governor on the impact of the estimated unit count upon school districts' performance in making earlier contract offers to prospective teachers. To the extent that the Department of Education determines that any districts have not taken proper advantage of the estimated unit count, the Department shall recommend additional steps that should be taken to properly incentivize those districts to make earlier contract offers.

78 Del. Laws, c. 7, §§ 5, 7; 79 Del. Laws, c. 201, § 1.;






CHAPTER 18. DISTRICT AND CHARTER SCHOOL FINANCIAL RESPONSIBILITY

Subchapter I School District Financial Oversight

§ 1801. Definitions

As used in this chapter the phrase "school district" shall include all school districts, including vocational-technical school districts.

75 Del. Laws, c. 264, § 1; 75 Del. Laws, c. 439, § 1.;



§ 1802. Financial Recovery Team

Upon the recommendation of the Secretary of Education ("Secretary") that a school district or charter school is in financial distress as provided in paragraph (1) of this section, the Director of the Office of Management and Budget ("Director"), with the consent of the Controller General, may appoint a Financial Recovery Team ("Team"), and the Department of Education is hereby authorized to secure technical assistance and other resources as necessary to ensure the effective operations of the Team.

(1) For the purposes of this section a local school district or charter school shall be considered in financial distress when 1 or more of the following criteria are met:

a. The district financial position report required to be submitted on May 1, pursuant to § 1507(a) of this title, projects less than 1 month's carryover; or

b. It is projected at any time during the course of the fiscal year that local payroll expenses will exceed projected local revenues; or

c. The charter school has been placed on formal review based, at least in part, on concerns regarding the charter school's finances; or

d. Whenever a school district or charter school projects that it cannot fund 1 or more scheduled payroll disbursements.

(2) During any period of time when it is determined that a school district or charter school is in financial distress, the Financial Recovery Team shall be empowered to exercise, subject to the approval of the Secretary, control over the expenditure of funds appropriated to a school district or charter school as deemed necessary by the members of the Team. Control shall include, without limiting the foregoing, the right to approve the school district's or charter school's annual budget and any subsequent material amendment thereto, the right to approve district tax rates, the right to request drawdown of state financial assistance if applicable, the right to approve financial reporting to the local board of education or charter school board, the right to approve accounting policies, procedures and reports, the right to require a Financial Responsibility Committee be established by the local school board or charter school comprised of 1 or more members of the said board and/or residents of the district or, in the case of a charter school, parents of students attending the school. The Committee shall examine and report on the financial status of the district or charter school and shall have the right to pre-approve any obligation or contract that would require the expenditure of funds by the school district or charter school. Notwithstanding any provision of either this Code or any applicable rule or regulation to the contrary, the authority extended under this section shall apply to the expenditure of all funds received by a school district or charter school.

(3) The Financial Recovery Team shall report at least monthly to the Governor, the General Assembly, Director and the Controller General regarding the district's or charter school's current and projected financial position.

(4) The district or charter school shall reimburse the State for all salary and related costs of the Financial Recovery Team.

(5) Upon the recommendation of the Secretary that a school district or charter school is no longer in financial distress as defined in this section, the Director, with the consent of the Controller General, may elect to remove the members of the Financial Recovery Team.

75 Del. Laws, c. 264, § 1; 75 Del. Laws, c. 439, §§ 2-5; 78 Del. Laws, c. 187, § 12.;






Subchapter II District and Charter School Board Responsibilities

§ 1803. Financial responsibility training

With the approval of the Director of the Office of Management and Budget and the Controller General, the Department of Education, hereinafter referred to as "Department," is directed and authorized to develop a program of financial responsibility training to instruct members of school boards, including vocational-technical school boards, and the boards of charter schools, in properly discharging their responsibility to insure that public funds, including both state and local funds, are appropriately managed and expended, and shall also include training on state and local funding of public education. The Department is authorized to promulgate rules and regulations to implement such a program of training and each of the members of the aforementioned boards shall be required to attend such training as may be required by the Department pursuant thereto.

75 Del. Laws, c. 264, § 1; 75 Del. Laws, c. 439, § 13.;



§ 1804. Financial responsibility committee

Repealed by 75 Del. Laws, c. 439, § 6, effective Aug. 17, 2006.;









CHAPTER 19. LOCAL SCHOOL TAXES

Subchapter I General Provisions

§ 1901. Definitions

As used in this chapter:

(1) "District" means a reorganized school district and the school district of the City of Wilmington.

(2) "School board" means a board of education of a reorganized school district and the Board of Education of the school district of the City of Wilmington.

14 Del. C. 1953, § 1901; 57 Del. Laws, c. 113.;



§ 1902. Power of district to levy taxes for school purposes

(a) Any district may, in addition to the amounts apportioned to it by the Department of Education or appropriated to it by the General Assembly, levy and collect additional taxes for school purposes upon the assessed value of all taxable real estate in such district except real estate exempt from taxation under:

(1) State law;

(2) A county ordinance adopted prior to June 26, 1995, exempting property for the purpose of attracting or expanding a for-profit business; and

(3) A county ordinance adopted on or before January 1, 1998, granting, clarifying or expanding any exemption from county taxation.

(b) In any instance except major capital improvement and new funds for educational advancement, as defined in Chapter 17 of this title, where the State shall make appropriations to school districts for any purpose and the applicable statute requires a local district contribution to the appropriation or expenditure, the local school board may levy such tax as is necessary to support the local district contribution without the necessity of a referendum in the local school district, notwithstanding § 1903 of this title. In the case of the school district of the City of Wilmington, such tax as is necessary to support its local district contribution may be levied, notwithstanding the maximum tax rate specified in § 11, Chapter 92, Volume 23, Laws of Delaware, as amended by Chapter 9, Volume 56, Laws of Delaware and, unless otherwise specifically provided, such tax rate as may be so specified on or after June 3, 1968.

32 Del. Laws, c. 160, § 54; Code 1935, § 2737; 14 Del. C. 1953, § 1902; 56 Del. Laws, c. 292, § 19; 59 Del. Laws, c. 453, § 1; 60 Del. Laws, c. 328, § 2; 70 Del. Laws, c. 106, § 1; 71 Del. Laws, c. 180, § 119; 72 Del. Laws, c. 21, § 1.;



§ 1903. Election preceding levy of tax

Before any school board levies a tax under § 1902 of this title, it shall determine whether the tax shall be on the basis of a specified amount or of a specified rate of taxation and shall call a special election to be held at the polling place or places designated by the Department of Elections conducting the election. There shall be not more than 2 such special elections held during any 12-month period.

32 Del. Laws, c. 160, § 54; Code 1935, § 2738; 47 Del. Laws, c. 303, § 1; 14 Del. C. 1953, § 1903; 55 Del. Laws, c. 86, § 1; 69 Del. Laws, c. 192, § 1; 74 Del. Laws, c. 122, § 41.;



§ 1904. Notice of election

Repealed by 74 Del. Laws, c. 122, § 42, effective July 8, 2003.;



§ 1905. Qualified voters

At an election under § 1903 of this title, every person qualified to vote under § 1077 of this title may vote, and §§ 1078 and 1085 of this title shall apply to such election.

32 Del. Laws, c. 160, § 54; Code 1935, § 2738; 47 Del. Laws, c. 303, § 1; 14 Del. C. 1953, § 1905; 56 Del. Laws, c. 292, § 27; 74 Del. Laws, c. 122, § 43.;



§ 1906. Election officers

Repealed by 74 Del. Laws, c. 122, § 44, effective July 8, 2003.;



§ 1907. Hours of election

For an election under § 1903 of this title, the polls shall open 10:00 a.m. and shall close at 8:00 p.m., prevailing local time, on the day advertised.

32 Del. Laws, c. 160, § 54; Code 1935, § 2739; 14 Del. C. 1953, § 1907; 50 Del. Laws, c. 137, § 1; 51 Del. Laws, c. 240, § 9; 64 Del. Laws, c. 255, § 2; 76 Del. Laws, c. 138, § 5.;



§ 1908. Method of voting; referendum to transfer tax funds

(a) For an election under this chapter to increase taxes, the election shall be conducted by the use of voting machines. The wording on the voting machine shall include a statement of the question which is being voted for and against.

(b) For an election under this chapter for the purpose of increasing the real estate tax under this chapter, while simultaneously decreasing the real estate tax under Chapter 21 of this title by the same amount or the transfer of tax funds for one purpose to another purpose, the election shall be conducted by the use of voting machines. The wording on the voting machine shall include a statement of the question which is being voted for and against.

(c) The Department of Elections conducting the election shall provide a sufficient number of voting machines necessary to carry out the election hereunder, and the cost of transportation of the voting machines and other necessary charges for use of the voting machines shall be borne by that Department of Elections.

32 Del. Laws, c. 160, § 54; Code 1935, § 2739; 14 Del. C. 1953, § 1908; 51 Del. Laws, c. 240, § 10; 58 Del. Laws, c. 402; 60 Del. Laws, c. 582, § 1; 62 Del. Laws, c. 25, § 1; 62 Del. Laws, c. 184, §§ 1, 2; 66 Del. Laws, c. 359, § 2; 67 Del. Laws, c. 243, §§ 4, 6, 8; 74 Del. Laws, c. 122, § 45.;



§ 1909. , 1910. Certifying and declaring result of election; recount

Repealed by 74 Del. Laws, c. 122, § 46, effective July 8, 2003.;



§ 1911. Required vote for authorization of additional tax

If the majority of the votes cast at the election, under § 1903 of this title, shall be for additional tax, the tax shall be levied and collected as provided in this chapter.

32 Del. Laws, c. 160, § 54; Code 1935, § 2740; 14 Del. C. 1953, § 1911.;



§ 1912. Assessment list; school capitation tax

The school board of the district in which an additional tax is to be levied shall use the assessment list of the county in which that district is located as a basis for any school district tax. There may also be added a school capitation tax on all persons 18 years of age and upward residing in the district of such amount as shall be determined by the board, provided that such school capitation tax is approved by the voters of the district in the same manner as required by this chapter for the levy of taxes upon the assessed value of real estate.

In the event a school capitation tax is approved by the voters of the district in New Castle County, the Department of Finance shall collect such taxes and make deposits of the moneys so collected in accordance with § 1917 of this title. Warrants or drafts on the said fund shall be drawn by the school board of the district.

Every person who would be entitled to any exemption from taxation if such person owned real estate, pursuant to subchapter II of Chapter 81 of Title 9, shall be entitled to an exemption from the school capitation tax, whether such person owns real estate or not.

32 Del. Laws, c. 160, § 54; Code 1935, § 2741; 14 Del. C. 1953, § 1912; 51 Del. Laws, c. 240, § 11; 54 Del. Laws, c. 292; 55 Del. Laws, c. 69, § 1; 56 Del. Laws, c. 109; 56 Del. Laws, c. 285; 59 Del. Laws, c. 48, § 3.;



§ 1913. Rate of tax

(a) If the additional tax was authorized on the basis of amount of tax to be collected, the school board shall, upon the completion of the assessment, fix the rate sufficient to raise the amount determined to be raised at that time with an addition of 10 percent added thereto for delinquencies and costs of collection. If the additional tax was authorized on the basis of a specified rate of taxation, the board shall add thereto 10 percent of said authorized rate for delinquencies and costs of collection.

(b) Notwithstanding any other provision of this title to the contrary, any school district which traverses county boundary lines, which has tax rates established in accordance with § 1916(c) of this title, and which subsequently receives approval through referendum to change the limit on such tax rate, shall establish a new or changed tax rate, including the 10 percent for delinquencies and costs of collection, such that the tax rate levied upon the full valuation of real estate will be uniform on all real estate in the school district regardless of the county in which it is located. For purposes of this subsection, the term "tax rate" shall mean the total tax rate levied for all school purposes. For purposes of this subsection, the term "full valuation" shall mean the assessed valuation of a real property divided by the most current assessment to sales price ratio for property within each county among the following sources of such ratios:

(1) The aggregate assessment to sales price ratio for all types of real estate in that county as presented in the 1982 Taxable Property Values and Assessments survey for Delaware, United States Bureau of Census.

(2) The assessment to sales price ratio established by the Director of the Office of Management and Budget in accordance with § 1707 of this title.

(3) The county's assessment to sales ratio used in its most recent assessment.

32 Del. Laws, c. 160, § 54; Code 1935, § 2743; 47 Del. Laws, c. 303, § 2; 14 Del. C. 1953, § 1914; 65 Del. Laws, c. 99, § 1; 75 Del. Laws, c. 88, § 21(7).;



§ 1914. Levy of annual school tax without election

The school board of any district, which has for 1 year levied a local tax under this chapter, may continue annually, without a further election or referendum, to levy such local tax not exceeding in amount the tax originally authorized by an election if said original authorization was on the basis of an amount of tax, or not to exceed the rate of tax originally authorized by an election if said original authorization was on the rate of taxation, each together with an added 10 percent for delinquencies and costs of collection as provided in § 1913 of this title.

36 Del. Laws, c. 214, § 1; Code 1935, § 2747; 47 Del. Laws, c. 303, § 3; 14 Del. C. 1953, § 1915.;



§ 1915. Demand for new election

If in any year, not less than 2 months before the date of the regular school election, a number of voters, not fewer than 25 percent of the number of qualified voters of the district, shall demand over their signatures that an election be held, the board of education shall call an election as provided in § 1903 of this title, and the result of such election shall be binding until another election.

36 Del. Laws, c. 214, § 1; Code 1935, § 2747; 14 Del. C. 1953, § 1916; 74 Del. Laws, c. 122, § 47.;



§ 1916. Tax collection warrant and assessment list; tax rate after general reassessment

(a) Based on the total value of all taxable property as shown on the county assessment list and on the amount to be raised, the board of the district shall fix the rate of taxation plus 10% for delinquencies.

(b) Whenever the qualified voters of a reorganized school district have approved a specific rate of taxation or specified amount of taxation under § 1903 of this title and a subsequent general reassessment of all real estate in the county changes the total assessed valuation of the school district, the local board of education of each such local school district shall calculate a new real estate tax rate which, at its maximum, would realize no more than 10% increase in actual revenue over the revenue derived by real estate tax levied in the fiscal year immediately preceding such reassessed real estate valuation. Any subsequent increase in rate of taxation shall be achieved only by an election of the qualified voters in such local school district according to the procedures in § 1903 of this title.

(c) Notwithstanding any other provisions of this title to the contrary, the school board of the district whose jurisdiction traverses county boundary lines and whose local school taxes are made different as a result of property reassessment shall levy real estate taxes in the following manner:

(1) In the county not reassessed, at a rate authorized by law and referendum.

(2) In the county recently reassessed, at a newly calculated rate based on the newly established assessments which at its maximum would bring in revenue equal to the amount authorized by law and by referendum, based on the previous year's assessment, plus the quarterly updates and the 10% increase as authorized by subsection (b) of this section.

(d) The board shall, no later than the second Thursday in July, deliver its warrant, with a duplicate of the assessment list, to the receiver of taxes and county treasurer of the county or counties where the district is located.

32 Del. Laws, c. 160, § 54; 36 Del. Laws, c. 215, § 1; Code 1935, § 2743; 14 Del. C. 1953, § 1917; 51 Del. Laws, c. 240, § 12; 58 Del. Laws, c. 428; 65 Del. Laws, c. 8, § 1; 72 Del. Laws, c. 274, § 1.;



§ 1917. Collection and deposit of school taxes

(a) The receiver of taxes and county treasurer shall collect school taxes in the same manner and at the same time as provided by law for the collection of taxes for other purposes, and, except as provided in subsection (c) of this section, shall allow no abatement or discount upon any taxes levied for school purposes required to be collected by them. The Receiver of Taxes and County Treasurer for New Castle County only shall, after September 1 in the year in which the tax rolls shall be delivered to them, assess a penalty of 5% to taxes which are due and owing but unpaid, and shall each month thereafter add to such unpaid taxes a penalty of 1% per month until the same shall be paid. The Receiver of Taxes of Kent and Sussex Counties only shall, after September 30 in the year in which the tax rolls shall be delivered to them, assess a penalty of 1% per month until the same shall be paid.

(b) All money so collected shall be paid to the State Treasurer and shall be deposited by the State Treasurer in a separate account in the depository for other school moneys to the credit of the district.

(c)(1) If authorized by majority vote of the whole school board of the local school district pursuant to § 6102(q) of Title 29, there shall be allowed a credit against taxation imposed pursuant to this chapter on the valuation of any qualified property. For purposes of this subsection, "qualified property" shall mean property owned and occupied as a dwelling by and as the principal residence of a qualified person. A "qualified person" is a person who, as of June 30 immediately prior to the beginning of the county fiscal year, is of the age of 65 or more. For claimants establishing legal domicile in this State after December 31, 2012, only claimants who, as of June 30 immediately prior to the beginning of the county fiscal year, have been legally domiciled within the State for a period of at least 3 consecutive years are eligible to receive a credit. Mere seasonal or temporary residence within the State, of whatever duration, shall not constitute domicile within the State for the purposes of this section. Absence from this State for a period of 12 months shall be prima facie evidence of abandonment of domicile in this State. The burden of establishing legal domicile within the State shall be upon the claimant. The maximum such credit authorized by vote of local school boards shall be the lesser of:

a. 50% of such tax remaining after taking into account any exemption pursuant to Title 9 and Title 22 and any tax reduction pursuant to § 6102 of Title 29; or

b. $500.

The receiver of taxes and county treasurer shall apply such credit after any change to the current expense tax rate pursuant to § 6102 of Title 29.

(2) No credit against taxation on the valuation of real property as provided in this subsection shall be allowed except in accordance with a form of written application prescribed by the Secretary of Finance in consultation with the receiver of taxes and county treasurer and provided by the receiver of taxes and county treasurer for use by the claimants under this subsection. Such application shall be filed with and received by the receiver of taxes or county treasurer as follows:

a. For tax years beginning on or after May 1, 2000, but before May 1, 2001, no later than February 16, 2001.

b. For all subsequent tax years, no later than April 30 immediately prior to the beginning of that tax year.

(3) The Secretary of Finance shall have the authority to waive the date of application in the case that an individual is financially disabled defined herein as unable to manage such individual financial affairs by reason of a medically determinable physical or mental impairment (excluding impairment caused by voluntary use of alcohol or unlawful use of a controlled substance as defined in Chapter 47, Title 16) which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months, but shall not include individuals for whom an individual's spouse, guardian, or any other person is authorized to act on behalf of such individual in financial matters.

(4)a. Where title to property on which a credit is claimed is held by claimant and another or others, either as tenants in common or as joint tenants, claimant shall not be allowed a credit against that claimant's interest in said property in excess of the assessed valuation of that claimant's proportionate share in said property, which proportionate share, for the purposes of this subsection, shall be deemed to be equal to that of each of the other tenants unless it is shown that the interests in question are not equal, in which event claimant's proportionate share shall be as shown.

b. Nothing in this subsection shall preclude more than 1 tenant, whether title be held in common or joint tenancy, from claiming a credit against the property so held, but no more than the equivalent of 1 full credit in regard to such property shall be allowed in any year, and in any case in which the claimants cannot agree as to the apportionment thereof, the credit shall be apportioned between or among them in proportion to their interests. Property held by husband and wife as tenants by the entirety shall be deemed wholly owned by each tenant, but not more than 1 credit in regard to such property shall be allowed in any year.

c. Right to claim a credit under this subsection shall extend to property the title to which is held by a partnership to the extent of the claimant's interest as a partner therein, or by a guardian, trustee, committee, conservator or other fiduciary for any person who would otherwise be entitled to claim a credit under this subsection, but not to property the title to which is held by a corporation.

d. Right to claim credit under this subsection shall be withdrawn for the subsequent tax year from any taxpayer who has not paid in full such taxpayer's property tax bill by the end of the tax year for which a credit was reported for that taxpayer to the Secretary of Finance by the receiver of taxes and county treasurer. Taxpayers who fail to pay in full their property tax bill by the end of the tax year for which a credit was reported for that taxpayer to the Secretary of Finance by the receiver of taxes and county treasurer may qualify for credits under this subsection in subsequent tax years upon the payment in full of property taxes and penalties owed prior to the beginning of the subsequent tax year.

(5) The Secretary of Finance may, in consultation with the receiver of taxes and county treasurer, promulgate such rules and regulations and prescribe such forms as the Secretary shall deem necessary to implement this subsection. The Secretary may require that any return or other writing required to be filed with respect to the credit allowed under authority of this subsection be signed by the maker of such return or writing under oath or affirmation, subject to the penalties of perjury.

(6) An aggrieved taxpayer may appeal from the disposition of a claim for credit under this subsection in the same manner as provided for appeals from property tax assessments generally.

(7) Whenever the Secretary of Finance shall determine that a credit has been claimed in disregard of the conditions under which such claims may be made and for the Secretary has authorized payment under § 1919(c) or (d) of this title, the Secretary may assess such claimant for the amount of the credit and, unless it is shown that such disregard is due to reasonable cause and not due to wilful neglect, with a penalty of 20% of the credit claimed along with interest at 1% for any month or fraction of a month commencing on the date on which the claim for credit was filed.

32 Del. Laws, c. 160, § 54; Code 1935, § 2743; 14 Del. C. 1953, § 1918; 51 Del. Laws, c. 240, § 13; 51 Del. Laws, c. 313; 60 Del. Laws, c. 161, § 1; 62 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 401, § 130; 72 Del. Laws, 1st Sp. Sess., c. 256, §§ 3[2], 4[3]; 73 Del. Laws, c. 9, §§ 1, 3; 78 Del. Laws, c. 284, § 1.;



§ 1918. Disbursement of school taxes; financial statement

(a) Warrants or drafts on the said fund shall be drawn by the school board of the district and applied only for the purpose for which the levy is made.

(b) The district shall prepare at the close of each fiscal year a financial report as specified in § 1507 of this title. This financial report shall have been examined and approved by the Board prior to its publication and submission to the Secretary of Education, not later than August 31 for the prior fiscal year. Copies of the financial report shall be placed on file for review by the public in each school in the district, in the district's central administrative offices and in each public library located within the school district.

(c) This section shall apply for fiscal years beginning on or after July 15, 1988.

32 Del. Laws, c. 160, § 54; Code 1935, § 2743; 14 Del. C. 1953, § 1919; 51 Del. Laws, c. 240, § 14; 66 Del. Laws, c. 399, § 1; 67 Del. Laws, c. 47, § 238; 69 Del. Laws, c. 64, § 280; 71 Del. Laws, c. 180, § 120A.;



§ 1919. Report of school tax collections and payment of collected taxes

(a) Each receiver of taxes and county treasurer shall on the first day of each month make a report to the school board of the district for which the receiver or treasurer is collecting taxes, to the State Treasurer and the Department of Education, of all taxes collected in the previous month. The forms shall show a complete breakdown of taxes collected, such as capitation, debt service and current expenses, and such other information as may be required.

(b) Each receiver of taxes and county treasurer shall, not less than once each calendar month, pay over to the State Treasurer all funds collected by him for any district.

(c)(1) For tax years beginning on or after May 1, 1999, but before May 1, 2000, each receiver of taxes and county treasurer shall, in accordance with rules and deadlines established by the Secretary of Finance, report to the Secretary of Finance the amount of credits allowed under § 1917(c) for the current tax year. Credits shall be allowed and reported to the Secretary of Finance only in the event the claimant has paid the school tax due for the tax year.

(2) The Secretary of Finance shall, after receiving the report required under paragraph (1) of this subsection, pay over to each receiver of taxes and county treasurer an amount from the Elderly Property Tax Relief and Education Expense Fund established pursuant to § 6102(q) of Title 29, Delaware Code, to offset administrative costs to each county an amount up to 5% of the value of credits claimed, but not to exceed $50,000. The Secretary of Finance may use an amount from the Elderly Property Tax Relief and Education Expense Fund established pursuant to § 6102(q) of Title 29, Delaware Code to offset administrative costs up to 5% of the value of credits claimed, but not to exceed $50,000.

(3) For tax years beginning on or after May 1, 1999 and before May 1, 2000, each receiver of taxes and county treasurer shall, no later than January 31, 2000, submit a list to the Secretary of Finance of taxpayers qualifying and approved for the credit under § 1917(c) of this Title, the amount equal of the school tax paid by said taxpayer, and the school tax that would have been due taking into account the credit under § 1917(c), along with such other information as deemed appropriate by the Secretary of Finance.

(4) For tax years beginning on or after May 1, 1999 and before May 1, 2000, the Secretary of Finance shall refund to taxpayers qualifying and approved for the credit under § 1917(c) of this Title an amount equal to the school tax paid by said taxpayer less the school tax that would have been due taking into account the credit under subsection (c) of this section.

(5) The Secretary of Finance may promulgate such rules and regulations and prescribe such forms and reports as the Secretary of Finance shall deem necessary to implement this subsection.

(d) For tax years beginning on or after May 1, 2000, each receiver of taxes and county treasurer shall report to the Secretary of Finance the amount of credits allowed under § 1917(c) of this title for that tax year within 90 days of the date of any property tax billing. Such reports shall contain such further information and be in such form as the Secretary shall prescribe. The Secretary shall pay over to the State Treasurer, no later than 30 days following receipt of such report, an amount from the Elderly Property Tax Relief and Education Expense Fund established pursuant to § 6102(q) of Title 29 equal to the allowable credits which shall be deposited into a separate account in the depository for other school moneys to the credit of the district.

36 Del. Laws, c. 215, § 2; 37 Del. Laws, c. 203, § 3; Code 1935, § 2745; 47 Del. Laws, c. 280, § 1; 14 Del. C. 1953, § 1920; 51 Del. Laws, c. 240, § 15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 121; 72 Del. Laws, 1st Sp. Sess., c. 256, §§ 5[4], 6[5]; 73 Del. Laws, c. 9, § 2.;



§ 1920. Penalty

Whoever, being a receiver of taxes and county treasurer of any county, or other person authorized to collect school taxes, or a member of any school board, fails, neglects or refuses to perform all or any of the duties imposed upon that person by this chapter shall be fined not less than $10 nor more than $100.

Justices of the peace shall have jurisdiction of offenses under this section.

36 Del. Laws, c. 215, § 3; Code 1935, § 2746; 14 Del. C. 1953, § 1921; 70 Del. Laws, c. 186, § 1.;



§ 1921. Refund of county taxes paid in error

Local county school taxes paid through error or by mistake may be refunded by the school district to which the taxes were paid as follows:

(1) The person claiming a refund of taxes shall file with the board of the school district a request for refund under oath or affirmation stating the payment of the taxes, the person, firm, corporation or association by whom the taxes were paid, and the date of payment and stating why it is believed the taxes were paid in error;

(2) The school board shall submit the request for refund to the receiver of taxes of the county for the receiver's approval of the payment of the refund and shall make no refund unless the receiver of taxes approves the refund in writing, except that capitation taxes may be refunded without such approval;

(3) The school board and the receiver of taxes shall keep a record of all refunds for at least 3 years, which record shall be open for public inspection during regular business hours.

14 Del. C. 1953, § 1922; 54 Del. Laws, c. 315; 70 Del. Laws, c. 186, § 1.;



§ 1922. Borrowing in anticipation of taxes

School districts may borrow money in anticipation of local school taxes, as imposed by this chapter, to an amount not to exceed 25% of such annual taxes, which shall be pledged for the payment of such loan or loans, and issue revenue anticipation notes or certificates, executed in accordance with § 2111 of this title. Such revenue anticipation notes or certificates shall mature and be payable within 90 days of the date such money is borrowed. They shall be redeemable at a state or national bank designated by the school district. The faith and credit of the school district is pledged for the payment of the principal and interest of the revenue anticipation notes or certificates of indebtedness which shall be exempt from taxation for any purpose by this State. All expense incident to the advertising, preparing, issuing and delivering of the revenue anticipation notes or certificates, and principals and interest thereon shall be paid by the school district. No such borrowing shall constitute an increase of bonded debt within the meaning of § 2107 of this title.

14 Del. C. 1953, § 1923; 56 Del. Laws, c. 66; 63 Del. Laws, c. 142, § 32.;



§ 1923. Payment of interest upon local school funds on deposit

(a) The State Treasurer shall credit to the account of each local school district that has funds on deposit with the State Treasurer such amount of interest as determined by this section upon such funds. The rate of interest applied shall be based upon net interest earned and calculated under guidelines established by the Cash Management Policy Board.

(b) On or before the last day of each month, the State Treasurer shall credit the operating and debt service accounts respectively of each school district's operating and debt service funds with interest on the average balances in operating and debt service funds for the preceding month. The amount of interest due shall be calculated upon the average daily account balances determined by the respective financial activity reports of the Department of Finance.

(c) On or before the last day of each month, the State Treasurer shall credit the debt service account of each local school district's construction fund with interest on the average balance of that proportion of the construction account contributed by the local school district. The amount of interest due shall be calculated upon the average daily account balances determined by the respective financial activity reports of the Department of Finance.

14 Del. C. 1953, § 1924; 57 Del. Laws, c. 284; 57 Del. Laws, c. 376; 60 Del. Laws, c. 511, § 66; 60 Del. Laws, c. 722, § 3; 63 Del. Laws, c. 142, § 33; 63 Del. Laws, c. 404, §§ 1, 2, 6; 72 Del. Laws, c. 304, § 1.;



§ 1924. Tax rates in districts resulting from consolidation pursuant to court order or created after February 1, 1978, but prior to July 30, 1978

(a) For the purpose of this section:

(1) "Consolidated area" shall refer to a contiguous geographical area in which all school districts (except vocational-technical school districts unless specifically included by the court or the consolidation) are being organized into 1 or more reorganized school districts.

(2) "Reorganized school district" shall mean any school district created by consolidation of whole existing school districts or parts of existing school districts or any combination thereof pursuant to court order or created by consolidation of whole existing school districts or parts of existing school districts or any combination thereof which occurs after February 1, 1978, but prior to July 30, 1978, except for consolidation of districts created specifically to administer a system of vocational and/or technical education.

(b) The interim board of education or board of education or other authority mandated by the court or by this title for each reorganized school district may annually set a tax rate for current operating expenses not greater than a maximum rate to be determined by the State Board of Education in accordance with the following mathematical procedure:

(1) Determine the total aggregate dollar amount of local tax funded current operating cost expenditure in the school districts (except vocational-technical school districts unless such districts are included in the consolidation) of the consolidated area in the year prior to consolidation. In determining such total amount the State Board shall take the known total aggregate dollar amount of local tax funded current operating cost expenditure in the fiscal year preceding the year prior to consolidation and shall adjust this amount to take into account historic annual percentage changes in such total dollar amounts;

(2) Calculate the average per pupil local tax funded operating cost expenditure by dividing the dollar amount determined in paragraph (b)(1) of this section by the total number of students resident in the consolidated area who attend public schools of the districts (except vocational-technical school districts unless such districts are included in the consolidation) within the consolidated area on September 30 of the year prior to consolidation;

(3) Multiply the per pupil figure determined in paragraph (b)(2) of this section by the projected number of pupils expected to attend school in the reorganized school district in the first year of consolidation, such projected number to be determined by the State Board of Education by whatever tests or standards it finds appropriate;

(4) Determine the tax rate which, when multiplied by the total assessed value of all taxable real estate in the reorganized school district at the time the maximum is calculated, except taxable real estate which is exempt from county taxation, as determined and fixed for county tax purposes, would yield tax dollars collectible equal to 110 percent of the total dollar amount determined in paragraph (b)(3) of this section.

(c) The maximum rate of tax authorized in accordance with subsection (b) of this section includes the percentage for delinquencies and costs of collection provided for in § 1913 of this title.

(d) The interim board of education or the board of education or other authority mandated by the court or by this title for each reorganized school district may at an appropriate time during each fiscal year set a tax rate for debt service for the next fiscal year that shall be adequate to make the payments for principal and interest on debts evidenced by bonds or bond obligations of the reorganized district and bonds or bond obligations in each of the whole component school districts included in the reorganized district and for that fraction of the bond obligation of each component school district partially included in the reorganized district equal to the fraction of the assessed value (except taxable real estate which is exempt from county taxation, as determined and fixed for county tax purposes) of such partially included district located in the reorganized district.

(e) The interim board of education or board of education or other authority mandated by the court or by this title for each reorganized school district may each fiscal year determine and set tax rates for tuition and for minor capital improvements for the next fiscal year.

(f) Each reorganized school district may annually levy and collect taxes at rates set in accordance with this section upon the assessed value of all taxable real estate in such district, except taxable real estate which is exempt from county taxation, as determined and fixed for county tax purposes. Whenever this section provides for a maximum rate of tax, the levy of any taxes in excess of such maximum rate of tax shall in all respects be subject to this subchapter, notwithstanding this section.

61 Del. Laws, c. 211, § 1.;



§ 1925. School tax districts

(a) If the State Board of Education divides a school district pursuant to the authority of § 1028(k) of this title, the geographical area encompassed by the district being divided shall be established as a school tax district for the collection of taxes at a uniform rate throughout the school tax district, said taxes to be distributed according to § 1028(k) of this title. Such a school tax district shall serve no other function nor shall any staff or governing board be established for such a district.

(b) The tax rate for current operating expenses shall be the rate of taxes levied for current operating expenses in the district being divided in the fiscal year in which the State Board of Education adopts the plan dividing the district.

(c) The tax rate for the meeting of bond obligations shall be set by the taxing authorities of the county wherein the school tax district is located after consultation with the Treasurer of the State and levied throughout the school tax district in order to meet the obligations of §§ 1028(k) and 2121 of this title.

(d) The official of the county wherein the school tax district is located who is authorized to collect school taxes pursuant to § 1917 of this title shall annually set the tax rate, in compliance with subsections (b) and (c) of this section, for taxes to be collected in the following year.

(e) This section shall supersede § 1924 of this title upon the effective date of the division pursuant to § 1028(k) of this title.

62 Del. Laws, c. 351, § 3.;






Subchapter II Tax on Mobile Homes

§ 1930. -1943

Transferred.









CHAPTER 20. STANDARD SCHOOL CONSTRUCTION

§ 2001. Definitions

As used in this chapter:

(1) "District" means a reorganized school district.

(2) "School board" means a board of education of a reorganized school district.

14 Del. C. 1953, § 2001; 53 Del. Laws, c. 353, § 1; 57 Del. Laws, c. 113.;



§ 2002. Establishment of standard formula

The Department of Education shall establish a standard school construction formula which shall be uniform throughout the State. The standard formula so established shall take into consideration the different educational requirements at the various grade levels and the number of pupils for whom the facilities are planned.

14 Del. C. 1953, § 2002; 53 Del. Laws, c. 353, § 1; 71 Del. Laws, c. 180, § 122.;



§ 2003. Determination of costs for state aid

The Department of Education shall use the standard school construction formula for determining the cost of school construction, either new or additions, for the various districts. Such costs shall be used as the base upon which state aid for school construction to the various districts shall be allocated.

14 Del. C. 1953, § 2003; 53 Del. Laws, c. 353, § 1; 71 Del. Laws, c. 180, § 122.;



§ 2004. Construction of facilities exceeding the standard formula

This chapter shall not prevent the Department of Education from approving school construction requests submitted by districts when such requests vary from the standard formula; provided, however, that when the costs of the facilities so approved exceed the costs determined by the standard formula, the voters in the districts so affected may authorize and limit by referendum the expenditure of funds to the amount based on the standard formula, such referendum to be held in accordance with Chapter 21 of this title. The election may be conducted by the use of printed paper ballots or by the use of voting machines. Provisions shall be made for the following form to appear on the printed paper ballots next to squares added for convenience in marking and on the voting machine:

Section I — Vote for one

A. For a bond issue at this time

B. Against a bond issue at this time

Section II — Vote for one

In the event that the majority of votes cast in Section I is for a bond issue, which bond issue would you prefer?

A. For the bond issue in the amount of $____ as recommended by the school board.

B. For the bond issue in the amount of $____ as determined from the standard formula by the Department of Education.

The amounts of the proposed bond issues shall be inserted in the appropriate spaces on the ballot. Section I of the ballot shall be counted first. If the majority is for issuance of a bond (Section I) then Section II shall be counted and in no case shall the bond issue recommended by the school board be authorized with less than a majority of the total ballots validated for count; the lack of which majority will constitute a positive bond issue authorization by the standard formula of the Department of Education.

14 Del. C. 1953, § 2004; 53 Del. Laws, c. 353, § 1; 58 Del. Laws, c. 8; 62 Del. Laws, c. 184, § 3; 71 Del. Laws, c. 180, § 122; 74 Del. Laws, c. 122, § 48.;



§ 2005. Satellite schools

(a) Reorganized school districts and charter schools authorized pursuant to Chapter 5 of this title are authorized to enter into satellite school agreements pursuant to this section. For purposes of this section, a "satellite school" is defined as a public school that operates in physical facilities leased from, donated by or located on property that is owned or leased by a private sector or governmental employer which is not the school district or charter school operating the satellite school.

(b) The Department of Education shall promulgate rules and regulations for the approval of satellite school agreements. Such rules and regulations shall ensure that the physical facilities in which satellite schools operate are sufficient to protect the health and safety of the students who attend such schools, but shall not require that those physical facilities meet the same requirements established by the Department pursuant to § 2002 of this title for schools constructed and owned by reorganized districts. The State Risk Manager shall provide assistance to the Department in establishing regulations governing the respective obligations of the school district or the charter school operating the satellite school and the employer or employers providing the physical facility for the operation of the satellite school for any liabilities that may be incurred pursuant to a separate provision of this Code or other provision of law. Satellite schools and their employees shall have the same immunities from liability as other public schools and their employees.

(c) Reorganized districts shall establish procedures for admissions to non-charter school satellite schools consistent with those established by Chapter 4 of this title and charter schools shall establish procedures for admissions to satellite schools consistent with those established by Chapter 5 of this title; provided however, that preference in admissions to satellite schools may also be given to students whose parents are residents of the State and who work at the worksite at which the satellite facility is located so long as such preference is made equally available to such students without regard to the jobs their parents hold at the worksite or without regard to whether the students" parents work for the employer who controls the worksite or a contractor of such employer. Such preference may also be extended to students whose parents work at a physical facility located within a 1-mile radius of the satellite school for an employer or the contractor of any employer, which is a party to a satellite school agreement with a reorganized district and which provides assistance pursuant to such agreement in the provision of the physical facility for the operation of the satellite school.

70 Del. Laws, c. 366, § 1; 71 Del. Laws, c. 180, § 123.;



§ 2006. Subdivision impact and permit fees

(a) Notwithstanding any law, rule, ordinance, or charter provision to the contrary, no county or municipality is permitted to assess permit fees, impact fees, or other assessments on a school district for any school construction project. This section does not prohibit a political subdivision from charging utility fees for usage of such utility provided the rate is no higher than that of other properties within the political subdivision nor shall this section prohibit the charging of a surcharge relating to building permit construction value to provide funding for volunteer fire or ambulance companies.

(b) For the purposes of this section:

(1) "Impact fees" or "other assessments" shall not include any fee assessed for maintaining or increasing water supply, wastewater transmission line capacity, or wastewater facility capacity.

(2) "Permit fees" or "other assessments" shall not include a fee or assessment to reimburse the jurisdiction for the approximate and reasonable cost to inspect and enforce applicable building, zoning, water, and wastewater codes or ordinances.

(c) Arbitration procedure. —

(1) If a school district disagrees with the reasonableness of fees imposed and subject to this section, a right to an arbitration procedure in front of a 3 member panel is hereby established. The municipality or county and the school district shall each choose a member of the panel, and the third member shall be chosen by agreement of the remaining members of the panel and shall chair the panel. The decision of this panel shall be final and binding on the parties.

(2) For the purposes of this section, it shall be reasonable to base a fee upon the actual cost incurred, and 10% administrative support costs to provide the service.

75 Del. Laws, c. 355, § 1.;






CHAPTER 21. LOCAL SCHOOL BONDS

§ 2101. Definitions

As used in this chapter:

(1) "District" means a reorganized school district.

(2) "School board" means a board of education of a reorganized school district.

14 Del. C. 1953, § 2101; 57 Del. Laws, c. 113.;



§ 2102. Power of district to issue bonds

The school board of any district may issue bonds for the purpose of carrying out any plan or program for the acquisition of lands or the acquisition or construction of buildings or for improvements to lands or buildings as may be authorized by this title when such plan or program shall have been approved by the Department of Education.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2718; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 1; 14 Del. C. 1953, § 2102; 52 Del. Laws, c. 99, § 1; 64 Del. Laws, c. 444, § 1; 71 Del. Laws, c. 180, § 124.;



§ 2103. Temporary use of funds

The school board of any district may advance funds which by law may be used only for stated purposes and which are not immediately required for the purpose or purposes for which the same were raised, or otherwise made available for the purpose or purposes for which an issue of bonds has been authorized. Suitable records shall be kept of the temporary diversion of such funds. Such funds shall be made again available to the district from the proceeds of such bonds, or from the proceeds of the sale of bond anticipation notes issued in anticipation of the sale of such bonds.

14 Del. C. 1953, § 2102A; 57 Del. Laws, c. 636, § 1.;



§ 2104. Faith and credit of district; exemption of bonds from taxation

The faith and credit of the district which issues bonds under this chapter is hereby expressly pledged for the full and complete payment of the principal of and interest on any bonds authorized to be issued under this chapter, and the said bonds shall be exempt from taxation, with respect to both principal and interest, by the State or any political subdivision thereof for any purpose.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2718; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 1; 14 Del. C. 1953, § 2103.;



§ 2105. Validity of bonds; incontestability

When any bonds shall be sold and delivered pursuant to this chapter, the certification by the Department of Elections conducting the election pursuant to § 1083(d)(2) of this title and the certification by the school board of the district issuing such bonds that the bonds have been issued in due compliance with this chapter shall be conclusive upon the district and all and every other person whatsoever of the right, power and authority for the issuance of said bonds and the legality and validity thereof and of the principal debt and interest represented thereby, and the legality and validity of such bonds shall thereafter not be subject to question in any court by the district or by any person for or on its behalf, and this provision shall be and become part of the contract and obligation represented by each such bond.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2718; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 1; 14 Del. C. 1953, § 2104; 71 Del. Laws, c. 180, § 125; 74 Del. Laws, c. 122, § 49.;



§ 2106. Procedure governing sale of bonds to State

The school board of any district, with the exception of the Board of Public Education in Wilmington, shall sell any bonds to be issued pursuant to the authority contained in this chapter or pursuant to any other provision of law to the State at private sale. The State may require that the validity of the bonds be approved by the Attorney General or the Attorney General's designate. The board shall cause a complete record of the proceedings taken in relation to the issuance of the bonds to be made and kept with the other records of the board, and shall cause a duplicate of such record to be made and filed with the Department of Education.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, §§ 2718, 2719; 47 Del. Laws, 2nd Spec. Sess., c. 1, §§ 1, 2; 14 Del. C. 1953, § 2105; 58 Del. Laws, c. 315, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 124.;



§ 2107. Limitation on amount of bonds that may be issued

A school board shall not issue bonds, except for the purpose of refunding outstanding bonds, in an amount which would cause the aggregate amount of bonded debt of the district, less the amount of sinking funds on hand for the payment of such bonded debt, to exceed 10% of the assessed value of the real property in the district or in the case of Sussex County school districts, 10% of 50% of the full market value of real estate, in Kent County school districts, 10% of 60% of the full market value of real estate; and in New Castle County school districts, 10% of 100% of the full market value of real estate, whichever is greater. For purposes of this section, the full market value of real estate shall be determined by the Assessment to Sales Ratio Study conducted annually by the Office of Management and Budget.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2719; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 2; 48 Del. Laws, c. 175, § 1; 14 Del. C. 1953, § 2106; 71 Del. Laws, c. 3, § 1; 75 Del. Laws, c. 88, § 21(7).;



§ 2108. Terms and form of bonds

The bonds shall be in such denomination or denominations, in such form and shall bear such rate of interest as shall be determined by the State pursuant to § 7506 of Title 29; provided, however, that the school board of any district shall be consulted regarding the term of such bonds. The bonds shall bear interest from and after their date, payable semiannually on the days designated in the bonds. The bonds shall consist of a single bond registered as to both principal and interest with the principal thereof payable in installments and interest thereon payable semiannually. The amounts of principal payable and the dates on which such payments are due shall be noted on the bond form. The dates on which the interest is due shall also be noted on the bond form. Such bonds shall be payable in serial installments beginning not more than 1 year after the date of the bonds and ending not more than 20 years after such date; the amount of any installment payable in any 1 year, except the last year, shall be not less than 1/20 of the aggregate principal amount of the bonds of such issue.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, §§ 2719, 2720; 47 Del. Laws, 2nd Spec. Sess., c. 1, §§ 2, 3; 14 Del. C. 1953, § 2107; 57 Del. Laws, c. 92, § 1; 58 Del. Laws, c. 315, § 2; 77 Del. Laws, c. 329, § 63.;



§ 2109. Designation, numbering and date of bonds

Any bonds issued pursuant to this chapter shall be designated by the name of the district issuing the bonds and the year in which the bonds are issued. The bonds shall be numbered consecutively and shall bear date as of the date approved by the school board of the district issuing the bonds. Each of the bonds shall be numbered consecutively and the coupons attached thereto shall bear the same number as the bond itself.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2720; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 3; 14 Del. C. 1953, § 2108.;



§ 2110. Place of payment of principal and interest

The principal of and interest on the bonds shall be payable at a state or national bank within or without the State designated by the issuing officers as that term is defined in § 7401 of Title 29.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2720; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 3; 14 Del. C. 1953, § 2109; 63 Del. Laws, c. 142, § 34.;



§ 2111. Signing and sealing bonds

The bonds shall be signed by the president or chairperson and 1 other member of the school board. The school board may adopt a seal to be used in the execution of the bonds. The school board may, in lieu of the signatures required by this section, authorize by special resolution that the signatures of the persons required to sign the bonds may be engraved or facsimiles thereof printed or otherwise transcribed upon the bonds and when such engraved or facsimile signatures shall be so authorized and engraved, printed or otherwise impressed upon said bonds they shall have the same effect as written signatures of such persons. The coupons attached to said bonds shall bear upon their face the engraved or printed signature of the president or chairperson of the school board.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2720; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 3; 14 Del. C. 1953, § 2110; 70 Del. Laws, c. 186, § 1.;



§ 2112. Temporary bonds

Until bonds in definite form can be prepared, the school board issuing the bonds may cause temporary bonds with appropriate coupons to be prepared which shall be executed and signed as provided in §§ 2108-2111 of this title, which said temporary bonds shall be exchangeable for definitive bonds at the request of the holder.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2720; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 3; 14 Del. C. 1953, § 2111.;



§ 2113. Cancellation and destruction of paid bonds and coupons

After any bonds issued under the authority of this chapter or the coupons annexed thereto shall have been paid, they shall be immediately cancelled, a record of payment shall be made and the bonds or coupons destroyed.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2721; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 4; 14 Del. C. 1953, § 2112; 52 Del. Laws, c. 64; 58 Del. Laws, c. 315, § 3; 63 Del. Laws, c. 142, § 35.;



§ 2114. Replacement of lost, destroyed or defaced bonds

The school board of any district may issue a new bond to replace an unmatured bond which has been lost, destroyed or defaced, upon the written request of the owner thereof, the owner's legal representatives, successors or assigns, and upon giving:

(1) Proof of ownership;

(2) Proof of loss or destruction, or, in the case of a defaced bond, the bond and coupons, if any;

(3) Adequate security to indemnify the district and the bank or banks at which the bond and coupons are payable against any loss that may be suffered on account of such replaced bond and coupons; and

(4) Payment of the cost of preparation of the new bond and coupons, if any.

Any new bond and coupons shall be executed by the officials (including, in the case of a school district, a member of the board of school trustees of the district) in office at the time of such replacement and shall bear the seal of the district. The coupons, if any, shall be signed by the facsimile of the signatures of the appropriate officers. There shall be endorsed on the new bond a statement in substantially the following form:

"This bond has been reissued to replace a lost, destroyed or defaced bond."

The replacement shall be authorized by a resolution of the school board which shall set forth a copy of the written request of the owner, the owner's legal representatives, successors or assigns, and the designation, date, maturity, interest rate, denomination and number of the replaced bond.

14 Del. C. 1953, § 2112A; 57 Del. Laws, c. 280; 70 Del. Laws, c. 186, § 1.;



§ 2115. Rules and regulations governing fiscal records pertaining to bonds

The Permanent Budget Commission shall promulgate and enforce rules and regulations governing the fiscal records to be maintained by the State Treasurer and the districts pertaining to bonds of such districts and school bonds of the City of Wilmington.

Code 1935, § 2721A; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 5; 14 Del. C. 1953, § 2113.;



§ 2116. Taxing power of district

The authority to issue bonds shall be construed to be authority to provide funds for the payment of the interest and annual payments on such bonds, which without further authority shall be provided for by an additional tax levy on the property subject to taxation for county purposes in the district issuing such bonds and by a poll tax on all persons 21 years of age and upward, residing in the district, of such amount as shall be determined by the school board of the district.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2722; 14 Del. C. 1953, § 2114.;



§ 2117. Assessment list; objections; posting; hearing

The school board of the district in which the tax is to be levied under § 2116 of this title shall use the assessment list of the county in which that district is located, in order to determine all the taxables of the district, the property of each taxable and the assessed value thereof. Such list shall constitute the assessment list of the district for purposes of levying a tax under § 2116 of this title.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2722; 14 Del. C. 1953, § 2115; 51 Del. Laws, c. 240, § 16; 58 Del. Laws, c. 78, § 2.;



§ 2118. Assessment, levy and collection of taxes

(a) Based on the total value of all taxable property as shown on the county assessment list and on the amount to be raised, the board of the district shall fix the rate of taxation plus 10 percent for delinquencies.

(b) The board shall execute and deliver its warrant, with a duplicate of the assessment list, to the receiver of taxes and county treasurer of the county or counties wherein the district is situated.

(c) The receiver of taxes and county treasurer shall collect such taxes in the same manner and at the same time as provided by law for the collection of taxes for other purposes.

(d) All money so collected shall be paid to the State Treasurer and shall be deposited by the State Treasurer in a separate account in the depository for other school moneys to the credit of the district.

(e) The Secretary of Finance is hereby authorized and directed to draw warrants or drafts on such fund in the amount of the principal of and interest on such bonds or other obligations as the same shall become due and payable, and to deposit such money, so drawn, to the credit of the General Fund of the State. Warrants or drafts on the said fund may also be drawn for the purpose of paying school construction costs as authorized by referenda pursuant to § 7507 [repealed] of Title 29.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; 36 Del. Laws, c. 216, §§ 1, 3; 37 Del. Laws, c. 195, § 1; Code 1935, § 2723; 14 Del. C. 1953, § 2116; 50 Del. Laws, c. 80, § 1; 51 Del. Laws, c. 240, § 17; 58 Del. Laws, c. 315, § 4; 59 Del. Laws, c. 205, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2119. Report of tax collections and payment of collected taxes

(a) Each receiver of taxes and county treasurer shall, on the first day of each month, make a report to the school board of the district for which the receiver or treasurer is collecting taxes, to the State Treasurer and the Department of Education of all taxes collected in the previous month.

(b) Each receiver of taxes and county treasurer shall, not less than once each calendar month, pay over to the State Treasurer all funds collected by that receiver of taxes or county treasurer for any district.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; 36 Del. Laws, c. 216, § 2; Code 1935, § 2724; 14 Del. C. 1953, § 2117; 51 Del. Laws, c. 240, § 18; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 124.;



§ 2120. Jurisdiction of justices of the peace

Whoever, being a receiver of taxes and county treasurer of any county, or other person authorized to collect school taxes, or a member of any school board, fails, neglects or refuses to perform all or any of the duties imposed upon that person by this chapter shall be fined not less than $10 nor more than $100.

Justices of the peace shall have jurisdiction of offenses under this section.

36 Del. Laws, c. 216, § 4; Code 1935, § 2724; 14 Del. C. 1953, § 2118; 70 Del. Laws, c. 186, § 1.;



§ 2121. Authority to tax; scope of this chapter

The board of education of any school district which has issued bonds under the authority of any former school law of this State shall levy and collect taxes to provide funds for the payment of the interest on the bonds and for the retirement of the bonds as they shall fall due. The provisions of this chapter relative to the assessment, the rate of taxation and the levy and collection of taxes, and the deposit of taxes collected, and the disbursement thereof, shall apply to the case of school districts which have issued bonds under any former law of this State which have not been paid in whole or in part both principal and interest.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2724; 14 Del. C. 1953, § 2119; 57 Del. Laws, c. 113.;



§ 2122. Election to authorize bond issue; rules governing; referendum to transfer tax funds

(a) Before any school board issues bonds under this chapter, it shall call a special election.

(b) At any such special election every person qualified to vote under § 1077 of this title may vote, and §§ 1078 and 1085 of this title shall apply to such election.

(c) The polls shall open at 10:00 a.m. and shall close at 8:00 p.m., prevailing local time, on the day advertised.

(d) An election under this chapter for the purpose of authorizing a bond issue shall be conducted by use of voting machines. The wording on the voting machine shall include a statement of the question which accurately reflects the issue being voted for and against.

(e) An election under this chapter for the purpose of increasing the real estate tax rate under Chapter 19 of this title, while simultaneously decreasing the real estate tax rate under this chapter by the same amount, shall be by the use of voting machines. The wording on the voting machine shall include a statement of the question which accurately reflects the issue being voted for and against.

(f) There shall be not more than 2 such special elections held during any 12-month period.

(g) The Department of Elections conducting the election shall provide a sufficient number of voting machines necessary to carry out the election hereunder, and the cost of transportation of the voting machines and other necessary charges for use of the voting machines shall be borne by that Department of Elections.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2725; 14 Del. C. 1953, § 2120; 50 Del. Laws, c. 284, § 1; 51 Del. Laws, c. 232; 55 Del. Laws, c. 86, § 2; 56 Del. Laws, c. 292, § 28; 60 Del. Laws, c. 582, §§ 2, 3; 62 Del. Laws, c. 25, § 2; 62 Del. Laws, c. 184, §§ 4-6; 63 Del. Laws, c. 253, § 2; 64 Del. Laws, c. 255, § 3; 66 Del. Laws, c. 359, § 4; 67 Del. Laws, c. 243, §§ 5, 9; 69 Del. Laws, c. 192, § 2; 74 Del. Laws, c. 122, §§ 50-54; 76 Del. Laws, c. 138, § 6.;



§ 2123. Election results; publication of results

(a) If at an election called under § 2122(a) of this title a majority of the vote cast shall be for the bond issue, then bonds to the amount voted upon shall be issued as provided for by this chapter, but if at such election a majority of the votes cast shall be against the bond issue, then the bond issue proposed shall not be made.

(b) Within 10 days of the certification of the results of the election in accordance with § 1083(a) of this title, the Department of Elections conducting the election shall declare the results of the election by an advertisement published on 2 consecutive days in at least 1 newspaper of the county with countywide circulation or a combination of newspapers whose circulation covers the area of the school district.

(c) The Department of Elections conducting the election shall make a certificate of the result of such vote which shall be filed and kept in the offices of that Department of Elections as a public record.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; 38 Del. Laws, c. 139, § 1; Code 1935, § 2726; 14 Del. C. 1953, § 2121; 71 Del. Laws, c. 180, § 126; 74 Del. Laws, c. 122, § 55.;



§ 2124. Purchase of land for school purposes

Nothing in this chapter shall prohibit any school board, with the prior approval of the Department of Education, from purchasing or from entering into contracts relating to the acquisition of lands for school purposes, if the school board shall have available to it funds for such purposes.

32 Del. Laws, c. 160, § 53; 34 Del. Laws, c. 173, § 1; Code 1935, § 2727; 47 Del. Laws, 2nd Spec. Sess., c. 1, § 6; 14 Del. C. 1953, § 2122; 71 Del. Laws, c. 180, § 127.;






CHAPTER 23. SCHOOL BUILDING PROGRAM

§ 2301. Definitions

As used in this chapter:

(1) "District" means a reorganized school district.

(2) "School board" means a board of education of a reorganized school district.

14 Del. C. 1953, § 2301; 57 Del. Laws, c. 113.;



§ 2302. Gifts of buildings or grounds; title

School boards may receive donations of playgrounds, school grounds and school sites, or of buildings already built suitably located and adapted to school purposes, but in no case shall any site be built upon or any building accepted until a good and sufficient title has been obtained for the same in the name of the school board.

32 Del. Laws, c. 160, § 51; 33 Del. Laws, c. 176, § 1; Code 1935, § 2715; 14 Del. C. 1953, § 2302; 56 Del. Laws, c. 292, § 29.;



§ 2303. Condemnation

(a) When lands are required for the site of a school house, or for enlarging a school house lot, or for playgrounds or other school purposes and the Department of Education or the school board shall for any cause be unable to contract with the owner or owners thereof upon what they deem to be a fair valuation thereof, the Department and the school board, or either of them, may institute condemnation proceedings in accordance with Chapter 61 of Title 10.

(b) No lot so taken or enlarged shall exceed, in the whole, including the land occupied by the school building, more than 15 acres for a school whose certified enrollment is less than 500 pupils.

(c) No lot so taken or enlarged shall exceed, in the whole, including the land occupied by the school building, more than 25 acres for schools having a certified enrollment in excess of 500 pupils.

(d) Certified enrollment, as used in this section, means the official net enrollment at the end of any school years as determined by the Department of Education, or, in the case of a proposed new school, the normal capacity of the proposed school building as approved by the Department of Education.

(e) Any proposed action pursuant to Chapter 61 of Title 10 shall be approved by appropriate resolutions of the local board of education and by the Department of Education. The Department shall, in the usual manner, review the building and site needs of the local district before deciding whether or not to adopt a resolution indicating the need for procuring the land as provided by Chapter 61 of Title 10 and the maximum number of acres involved.

32 Del. Laws, c. 160, § 52; 34 Del. Laws, c. 165; Code 1935, § 2716; 48 Del. Laws, c. 46, § 1; 14 Del. C. 1953, § 2303; 52 Del. Laws, c. 230; 57 Del. Laws, c. 113; 71 Del. Laws, c. 180, § 128.;



§ 2304. Financing and construction

The School Building Program Acts of 1951, and 1949, being Chapter 148 of Volume 48, Laws of Delaware, and Chapter 2 (Second Special Session) of Volume 47, Laws of Delaware (pages 1076 to 1090), are continued in full force and effect and shall govern the financing and construction of the school building programs and projects dealt with therein.

14 Del. C. 1953, § 2304.;



§ 2305. Sidewalks

(a) The engineering, maintenance and construction supervision for sidewalks leading to a school site shall be performed for the district by the State Highway Department except for snow removal. Such sidewalks may be located on land or rights-of-way under the control of the State Highway Department or on other land or rights-of-way provided for such purpose.

(b) Sidewalks financed by issuance of bonds by a school board may be constructed only after the need for such sidewalks is ascertained by the school board by careful examination of transportation facilities in the district and the project has been approved by the State Highway Department and the Department of Education.

(c) When considering granting approval for sidewalk construction, the local board and State Department of Education shall take into consideration the current rule governing permanent free bus transportation and shall make sure there is no overlapping. Both shall also consider frequency of exposure to traffic hazards and the possible existence of mechanical hazards. The procedure prescribed by § 2106 of this title must be fulfilled.

14 Del. C. 1953, § 2305; 52 Del. Laws, c. 99, § 2; 54 Del. Laws, c. 319, §§ 1, 2; 71 Del. Laws, c. 180, § 128.;






CHAPTER 26. VOCATIONAL SCHOOL

§ 2601. Power of county vocational high school districts and county vocational-technical school districts to levy taxes for school purposes

(a) Any county vocational-technical high school district or county vocational-technical center district may, in addition to the amounts appropriated to it by the General Assembly, levy and collect additional taxes for school purposes upon the assessed value of real estate in such district, as determined and fixed for county taxation purposes:

(1) The amount to be raised by taxation shall not exceed 20.97 cents on each $100 value of real property in Sussex County for the tax year 2008, 22.23 cents for 2009, and 23.50 cents for 2010 and all years thereafter.

(2) The amount to be raised by taxation shall not exceed 14 cents on each $100 of value of real property in Kent County for the tax year 1993 and all years thereafter.

(3) The amount to be raised by taxation shall not exceed 13 cents on each $100 of the value of real property in New Castle County for the tax year 1982 and shall not exceed 14 cents on each $100 of the value of real property in New Castle County for the tax year 1983 and all tax years thereafter.

(4) Any county vocational-technical high school district, or county vocational-technical center district, shall not charge tuition to cover the cost of vocational-technical education for nonresident pupils and shall not, in formulating admission policy, give preference to any applicant for admission based on the residence of such applicant.

(b) In the event a general reassessment of all real estate in the county changes the total assessed valuation of a county vocational-technical high school district or a county vocational-technical center, the board of education of such district shall calculate a new tax rate which, at its maximum, would realize no more than 10 percent increase in actual revenue over the revenue derived by real estate tax levied in the fiscal year immediately preceding such reassessed real estate valuation.

(c) The provisions of subsection (a) of this section to the contrary notwithstanding, a vocational-technical school district which is required to provide a local share for a school construction project may establish a countywide tax sufficient to pay the principal and interest on the bonds for the local share of the project.

14 Del. C. 1953, § 2601; 56 Del. Laws, c. 111; 60 Del. Laws, c. 429, § 1; 60 Del. Laws, c. 435, § 1; 62 Del. Laws, c. 84, §§ 1, 2, 4; 63 Del. Laws, c. 30, § 1; 63 Del. Laws, c. 172, § 1; 66 Del. Laws, c. 146, § 1; 68 Del. Laws, c. 41, § 1; 68 Del. Laws, c. 156, § 72(c); 68 Del. Laws, c. 256, § 1; 68 Del. Laws, c. 257, § 1; 69 Del. Laws, c. 11, § 1; 76 Del. Laws, c. 91, § 1.;



§ 2602. Establishment and notification of tax rate

(a) The board of education for each vocational technical high school district shall, no later than the second Thursday in July, deliver its warrant, with a duplicate of the assessment list, to the receiver of taxes and county treasurer of the county or counties where the district is located.

(b) Prior to submitting any subsequent legislation to the General Assembly for approval that proposes to increase the tax rate authorized by § 2601(a)(1) of this title, the Sussex County Vocational Technical School District Board of Education shall first submit by March 15 of that year its proposed tax rate increase and justification therefor to a Tax Rate Review Committee composed of the following members:

(1) A representative of the Department of Education designated by the Secretary;

(2) Two public members from Sussex County designated by the Governor;

(3) The Controller General;

(4) The Director of the Office of Management and Budget;

(5) The superintendent of 1 of the Sussex County school districts designated by the President Pro Tempore of the Senate.

The Tax Rate Review Committee shall, in a timely fashion, review the proposed tax rate increase taking into account the District's projected enrollment, current operating expense requirements and the county's taxable assessment, and shall file a report by April 15 of that year with the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives, indicating whether or not the proposed tax rate is sufficient to meet the District's reasonable operating requirements. Copies of this report shall also be distributed to each local board of education in the county.

14 Del. C. 1953, § 2602; 56 Del. Laws, c. 111; 57 Del. Laws, c. 113; 60 Del. Laws, c. 435, § 2; 62 Del. Laws, c. 84, §§ 3, 5; 63 Del. Laws, c. 30, § 1; 68 Del. Laws, c. 41, § 2; 71 Del. Laws, c. 180, § 129; 75 Del. Laws, c. 88, § 21(7); 76 Del. Laws, c. 80, § 424.;



§ 2603. Collection, deposit and disbursement of school taxes

(a) The Department of Finance for New Castle County and the Receiver of Taxes and County Treasurer for Kent and Sussex Counties shall collect such taxes in the same manner and at the same time as provided by law for the collection of taxes for other purposes; provided, however, that after June 30, 1981, in New Castle County the Department of Finance and the Receiver of Taxes and County Treasurer in Kent and Sussex Counties shall allow no abatement or discount upon any taxes levied for school purposes required to be collected by them; and for all tax years commencing after June 30, 1981, shall, after September 30 in the year in which the tax rolls shall be delivered to them, add to the taxes to be paid thereafter a penalty of one half of 1 percent per month until the same shall be paid.

(b) All money so collected shall be paid to the State Treasurer and shall be deposited by the State Treasurer in a separate account in the depository for other school moneys to the credit of the district. Warrants or drafts on the said fund shall be drawn by the school board of the district and shall be applied only for the purpose for which the levy is made.

14 Del. C. 1953, §§ 2603, 2604; 56 Del. Laws, c. 111; 63 Del. Laws, c. 30, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2604. Report of school tax collections and payment of collected taxes

(a) The Department of Finance for New Castle County and each Receiver of Taxes and County Treasurer for Kent and Sussex Counties shall, on the first day of each month, make a report to the school board of the district for which the Receiver or Treasurer is collecting taxes to the State Treasurer and to the Department of Education of all taxes collected in the previous month. The forms shall show a complete breakdown of taxes collected, such as capitation, debt service and current expenses, and such other information as may be required.

(b) The Departments of Finance for New Castle and Sussex Counties and the Receiver of Taxes and County Treasurer for Kent County shall, not less than once each calendar month, pay over to the State Treasurer all funds collected by him or her for any district.

14 Del. C. 1953, § 2605; 56 Del. Laws, c. 111; 63 Del. Laws, c. 30, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 130.;






CHAPTER 27. SCHOOL ATTENDANCE

Subchapter I School Attendance Requirements

§ 2701. Free public schools

Subject to other provisions of this title, all the public schools of this State shall be free to all children who are residents of the State and who are of the ages required or authorized for attendance in a public school.

21 Del. Laws, c. 67, § 22; Code 1915, § 2296; 32 Del. Laws, c. 160, § 41; Code 1935, § 2684; 14 Del. C. 1953, § 2701; 59 Del. Laws, c. 87, § 9.;



§ 2702. Compulsory attendance requirements; evaluation of readiness

(a) Except as otherwise provided, the following provisions are applicable to school attendance in this State:

(1) Every person in this State who has legal custody, guardianship of the person, or legal control of a child between 5 and 16 years of age, including any person acting as a caregiver pursuant to the provisions of § 202(f) of this title, shall enroll the child in a public school in the school district of the person's residence.

(2) Every person who has legal custody, guardianship of the person, or legal control of a student, including any person acting as a caregiver pursuant to the provisions of § 202(f) of this title, who is enrolled in a public school of this State shall send the student to the school each day of the minimum school term and to any academic improvement activities required by § 153 of this title.

(3) Every student who is enrolled in a public school of this State shall attend the school each day of the minimum school term and any academic improvement activities required by § 153 of this title. A student who has been absent from school without a valid excuse for more than 3 school days in a school year is a truant. A truant and the parent of a truant are subject to the administrative procedures and court proceedings set out in subchapter II of this chapter.

(b) For the purposes of this section, a child shall be considered 5 years of age if that child celebrates the child's fifth birthday according to the following schedule:

1993-94 school year                  Fifth birthday on or before

November 30, 1993.

1994-95 school year                  Fifth birthday on or before

October 31, 1994.

1995-96 school year                  Fifth birthday on or before

September 30, 1995.

1996-97 school year                  Fifth birthday on or before

August 31, 1996.

Subsequent school years              Fifth birthday on or before

August 31 of the respective

year.

Local school authorities may grant exceptions to the above schedule for entry into school if they determine that such exception is in the best interest of the child.

(c) The following provisions shall be applicable to the administration of subsection (a) of this section in regard to compulsory attendance in the kindergarten for a child age 5 years:

(1) If a child is a resident of the State at the time of that child's eligibility for admission to the kindergarten at age 5, the parents, guardian or legal custodian of that child may request that school authorities evaluate the child's readiness for attendance and may request a delay of 1 year in that attendance. However, admission to first grade will be authorized only after school authorities evaluate the child's readiness for attendance.

(2) If a child was not a resident of the State at the time of that child's eligibility for admission to the kindergarten at age 5, the parents, guardian or legal custodian of that child may request that school authorities evaluate the child's readiness for attendance and on the basis of that evaluation authorize admission to grade 1.

(3) The parent, guardian, legal custodian or relative care giver, as defined in § 202(f)(2) of this title, of a child who is eligible for admission to kindergarten at age 5 may opt for the child to attend kindergarten for a half-day per day, totaling 440 hours in a school year.

(d) The following provisions shall be applicable in regard to statewide minimum mandatory attendance requirements in each school year for children in grades K through 12.

(1) Following the tenth day of unexcused absence by a student, the school shall immediately notify the parent or parents or guardian and a visiting teacher for the district shall visit the student's home;

(2) Following the fifteenth day of unexcused absence by a student, the student's parent or parents or guardian shall be notified by certified mail to appear at the school within 10 days of notification for a conference and counseling;

(3) Following the twentieth day of unexcused absence by a student, the school shall refer the case for prosecution;

(4) Following the completion of prosecution of the case and the subsequent failure of the student to return to school within 5 school days thereof, the school shall immediately notify the Department of Services for Children, Youth and Their Families requesting intervention services by the Department. The Department shall contact the family within 10 business days.

(e) Following the tenth unexcused day of attendance by a student in grades 6 through 12 inclusive, the building principal shall notify a visiting teacher of such unexcused days.

(f) If contacted by the school pursuant to paragraph (d)(2) of this section, each parent or guardian of a student shall sign a contract with the district agreeing they will make every reasonable effort to:

(1) Have their child or children abide by the school code of conduct;

(2) Make certain their child attends school regularly; and

(3) Provide written documentation for the reasons for any absence.

(g) Any day of summer school, any session of after school or Saturday extra instruction, or any session of mentoring which a child is required to attend as an academic improvement activity in conformity with § 153 of this title shall be considered a school day for purposes of this chapter, and for purposes of § 901 of Title 10, § 1100 of Title 11, and § 301 of Title 31 of this Code, or wherever the term school day or its equivalent is used in a provision of this Code designed to minimize or punish truancy.

24 Del. Laws, c. 121, § 1; Code 1915, § 2313; 32 Del. Laws, c. 160, § 41; Code 1935, § 2685; 14 Del. C. 1953, § 2702; 49 Del. Laws, c. 403, §§ 1-3; 57 Del. Laws, c. 112; 60 Del. Laws, c. 449, § 3; 63 Del. Laws, c. 290, § 2; 64 Del. Laws, c. 315, §§ 6, 7; 69 Del. Laws, c. 28, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 517, § 1; 71 Del. Laws, c. 36, § 1; 71 Del. Laws, c. 399, §§ 3, 4; 72 Del. Laws, c. 6, § 3; 72 Del. Laws, c. 346, §§ 3-5; 73 Del. Laws, c. 341, §§ 1, 2; 74 Del. Laws, c. 175, §§ 2-5; 75 Del. Laws, c. 440, § 6; 78 Del. Laws, c. 290, § 311; 78 Del. Laws, c. 406, § 1; 79 Del. Laws, c. 26, §§ 1, 2.;



§ 2703. Private school attendance or other educational instruction

Section 2702 of this title shall not apply to any student enrolled in a private school who is receiving regular and thorough instruction in the subjects prescribed for the public schools of the State in a manner suitable to children of the same age and stage of advancement, provided that such private school is subject to and in compliance with § 2704 of this title. For the purposes of this section, any student who is home-schooled in any manner provided for in § 2703A of this title shall also be exempt from the provisions of § 2702 of this title. Notwithstanding the foregoing, the Justice of the Peace Court may retain jurisdiction over any case of truancy filed pursuant to § 2729 (failure to send) of this title or § 2730 (failure to attend) of this title prior to a student withdrawing from the public school bringing the charge and enrolling in a private or nonpublic school of this State.

24 Del. Laws, c. 121, § 1; Code 1915, § 2313; 32 Del. Laws, c. 160, § 41; Code 1935, § 2685; 14 Del. C. 1953, § 2703; 49 Del. Laws, c. 403, § 4; 57 Del. Laws, c. 113; 63 Del. Laws, c. 290, § 3; 71 Del. Laws, c. 180, § 131; 74 Del. Laws, c. 79, § 2; 76 Del. Laws, c. 23, § 1.;

§ 2703A Homeschools defined.

For purposes of this chapter, a "homeschool" shall be considered a non-public school and there shall be three types of homeschools defined as follows:

(1) "Multi-family homeschool" means the education of children, primarily by the parents(s) or legal guardian(s) of such children mainly in one or several residences, or other facilities, when such children are not all related to each other as brother or sister. A person shall act as a liaison to the Department of Education for reporting enrollment and attendance information for all families involved.

(2) "Single-family homeschool" means the education of one's own child(ren) primarily by the parent(s) or legal guardian(s) of such child(ren) mainly in their own residence.

(3) "Single-family homeschool coordinated with the local school district" means the education of child(ren) primarily by the parent(s) or legal guardian(s) of such child(ren) mainly in their own residence using a curriculum approved by the local superintendent or the local superintendent's designee. The local superintendent shall determine in writing that the student is or will be provided with regular and thorough instruction by the student's parent(s) or legal guardian(s) in the subjects prescribed for the public schools of the State and in a manner suitable to children of the same age and stage of advancement.

74 Del. Laws, c. 79, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2703A. Homeschools defined

For purposes of this chapter, a "homeschool" shall be considered a non-public school and there shall be three types of homeschools defined as follows:

(1) "Multi-family homeschool" means the education of children, primarily by the parents(s) or legal guardian(s) of such children mainly in one or several residences, or other facilities, when such children are not all related to each other as brother or sister. A person shall act as a liaison to the Department of Education for reporting enrollment and attendance information for all families involved.

(2) "Single-family homeschool" means the education of one's own child(ren) primarily by the parent(s) or legal guardian(s) of such child(ren) mainly in their own residence.

(3) "Single-family homeschool coordinated with the local school district" means the education of child(ren) primarily by the parent(s) or legal guardian(s) of such child(ren) mainly in their own residence using a curriculum approved by the local superintendent or the local superintendent's designee. The local superintendent shall determine in writing that the student is or will be provided with regular and thorough instruction by the student's parent(s) or legal guardian(s) in the subjects prescribed for the public schools of the State and in a manner suitable to children of the same age and stage of advancement.

74 Del. Laws, c. 79, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2704. Report of non-public schools to Department

(a) All persons conducting nonpublic schools shall report end of the year attendance information to the Department of Education annually, on or before the July 31, on such forms as shall be prescribed by the Department of Education.

(b) Such persons shall also submit annually, on or before the October 31, a statement of pupil enrollment as of the last school day in September, on such forms as prescribed by the Department of Education.

24 Del. Laws, c. 121, § 1; Code 1915, § 2313; 32 Del. Laws, c. 160, § 55; Code 1935, § 2748; 14 Del. C. 1953, § 2704; 58 Del. Laws, c. 494; 71 Del. Laws, c. 180, § 132; 72 Del. Laws, c. 81, § 1; 74 Del. Laws, c. 79, § 3.;



§ 2705. Exemption of children from compulsory attendance requirements

(a) Other provisions of this title notwithstanding, a child may be exempted from § 2702 of this title upon request of the parent, guardian or other person legally having control of that child when the request is supported by written documentation of a physician, psychiatrist, psychologist or neurologist, as the case may require. The request and documentation shall be addressed to the superintendent of schools of the district in which the child resides and, in the case of a child with a disability or disabilities, the child's Individual Education Program (IEP) team, for the development of an educational program and determination of whether a change of placement is necessary to ensure that the child receives a free and appropriate public education.

(b) Any disputed decision under this section shall be presented first to the board of education of the school district of which the child is a resident and may thereafter be appealed to the State Board of Education. The decision of the State Board of Education shall be final. In the case of a child with a disability or disabilities, all of the federal regulatory due process procedures of Part B of the Individuals with Disabilities Education Act [20 U.S.C. §§ 1411 et seq.] shall apply.

24 Del. Laws, c. 121, § 1; Code 1915, § 2313; 32 Del. Laws, c. 160, § 41; Code 1935, § 2685; 14 Del. C. 1953, § 2705; 61 Del. Laws, c. 190, § 3; 69 Del. Laws, c. 272, § 1.;



§ 2706. Contagious diseases

Any child affected with diphtheria, measles, scarlet fever or smallpox shall be excluded from the schools until permission of the proper school officer for the child to return is granted; and intercourse between pupils of the schools and the family or house, when there is any case of 1 of these contagious diseases, must be forbidden until the official permission is given to return to the school.

17 Del. Laws, c. 68, § 3; Code 1915, § 767; Code 1935, § 773; 14 Del. C. 1953, § 2707; 72 Del. Laws, c. 346, § 7.;






Subchapter II Truancy

§ 2721. Definitions

In this chapter:

(1) "Court" means a Justice of the Peace Court.

(2) "Parent" means a biological or natural parent, an adoptive parent, a person legally charged with the care or custody of a person under 18 years of age, a person who has assumed responsibility for the care of a person under 18 years of age, or a person acting as a caregiver pursuant to the provisions of § 202(f) of this title who has enrolled the pupil in grades kindergarten through 12 of a public school in this State.

(3) "Principal" means the highest administrative official of a public school and includes a person or group of persons designated by the principal to deal with school attendance.

(4) "Record" means written materials and exhibits forwarded to a court by the school with a referral under this subchapter or admitted into evidence at a court hearing.

(5) "School year" means the period of attendance determined by a pupil's local school board pursuant to § 1049 of this title, or in the case of a charter school as determined by the board of directors of the charter school consistent with the school's charter, and any additional academic improvement activities identified in § 2702(g) of this title that a pupil may be required to attend during or following such period of attendance.

(6) "Student" means a person who is enrolled in kindergarten through grade 12 of a public school of this State.

(7) "Truant" means a student who has been absent from school without valid excuse for more than 3 school days during a school year.

(8) "Valid excuse" means an excuse which is approved in the regulations of the district board of education of the school district in which the pupil is or should be enrolled pursuant to the provisions of this title, or in the case of a pupil enrolled in a charter school, by the board of directors of the charter school.

72 Del. Laws, c. 346, § 13; 74 Del. Laws, c. 175, §§ 6-8.;



§ 2722. Absences and truancy

(a) Subject to the rules and regulations of the local school board, pupils enrolled in the free public schools may be excused by the superintendent of schools or persons authorized by the superintendent. Pupils enrolled in charter schools may be excused by the principal of the school or persons authorized by the principal, subject to rules and regulations promulgated by the board of directors of the charter school.

(b) No pupil who could otherwise legally fail to attend school pursuant to § 2702(a) of this title may do so without the written consent of such person or persons having legal control of that pupil.

24 Del. Laws, c. 121, § 1; Code 1915, § 2313; 32 Del. Laws, c. 160, § 41; Code 1935, § 2685; 14 Del. C. 1953, § 2706; 57 Del. Laws, c. 113; 60 Del. Laws, c. 449, § 4; 63 Del. Laws, c. 290, § 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 231, § 1; 71 Del. Laws, c. 180, § 133; 72 Del. Laws, c. 346, § 6; 74 Del. Laws, c. 175, § 9.;



§ 2723. Responsibility of police officers

(a) Any pupil under the age of 16 identified by a police officer as being off school property without official authorization may be returned to that pupil's home school.

(b) Any pupil under the age of 16 identified by a police officer as being off school property without official authorization may be detained by the police for a period not to exceed 2 hours for the purpose of notification of parent or guardian. This detention may be within the police station but not in a criminally confined area.

63 Del. Laws, c. 290, § 6; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 346, § 12.;



§ 2724. Notification to parents and students

At the beginning of a school year each school district or public school shall notify each student and the parent of each student of the school attendance requirements of this Code, including the procedures and penalties applicable to truancy. The school district or school may determine the form of the notification.

72 Del. Laws, c. 346, § 14.;



§ 2725. Absences without excuse; truancy conferences

(a) If a student has been absent from school without a valid excuse 1 or more days, the principal of the school may take such action as the principal considers appropriate.

(b) If a student is truant, the principal may schedule a truancy conference with the student, the student's parent and the principal pursuant to § 2726 of this title. The conference may be attended by other persons as the principal may include.

(c) Following a truancy conference the school shall decide whether or not to file a charge against the parent for a violation of § 2702 of this title; provided however, that the principal shall refer the case for prosecution following the twentieth day of unexcused absence by a student during the school year, in compliance with § 2702(d) of this title, and may refer the case before the twentieth day of unexcused absence if the principal determines it is appropriate to do so.

(d) The fact that a student or student's parent may attend or has attended a truancy conference does not bar the principal filing a complaint with a court. The principal's failure to hold a truancy conference does not bar the filing of a complaint with a court and adjudication by a court.

72 Del. Laws, c. 346, § 14; 79 Del. Laws, c. 26, § 3.;



§ 2726. Procedure for truancy conferences

The provisions of § 4122 of this title shall apply to truancy conferences. The principal shall determine the date, time and place of the conference and shall give all participants notice at least 1 week prior to the conference. In conducting a truancy conference, the principal may exclude any person, including a parent or a student, from the conference or part of a conference.

72 Del. Laws, c. 346, § 14.;



§ 2727. Notice of violation and compliance

No person shall be prosecuted for violation of § 2702 of this title if that person, within 3 days from the time that the person is notified by the superintendent of schools or persons authorized by the superintendent, presents an excuse in writing satisfactory to such superintendent of schools, and complies with the requirements of such § 2702 of this title. The mailing of a notice to the usual address of the offending party shall be sufficient notification.

24 Del. Laws, c. 121, § 2; Code 1915, § 2314; 32 Del. Laws, c. 160, § 42; 33 Del. Laws, c. 175, § 1; Code 1935, § 2686; 14 Del. C. 1953, § 2708; 57 Del. Laws, c. 113; 68 Del. Laws, c. 277, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 346, § 8.;



§ 2728. Procedure for court adjudication

(a) When the school charges a parent or a student with a violation of § 2702 of this title, the school shall file a written complaint in the court. The complaint shall be on such form(s) as the court may require. The school shall be the complainant and the parent or the student shall be the defendant. The court must determine whether probable cause exists to issue a warrant or summons against the person charged. When there is probable cause to find that a student is truant, probable cause to issue a warrant or summons for a parent shall exist when the parent is named as the parent or guardian on the student's school records and the parent resides in Delaware.

(b) The school shall attach to the complaint any record relevant to the allegations of the complaint.

(c) When a complaint is filed, all sanctions imposed by the principal shall remain in effect unless suspended or terminated by the principal or stayed by the court.

(d) The school may request that the court postpone adjudication. The court in its discretion may postpone the proceedings and may impose conditions on the student or parent.

72 Del. Laws, c. 346, § 14; 75 Del. Laws, c. 107, § 1.;



§ 2729. Failure to send; affirmative defense; penalties

(a) If a charge is filed against a parent for a violation of § 2702 of this title, the court shall determine whether the evidence establishes beyond a reasonable doubt that the parent has violated the section.

(b) In the prosecution of a parent for a violation of § 2702 of this title, it shall be an affirmative defense that the parent has made substantial and reasonable efforts to comply with the compulsory attendance requirements of § 2702 but is unable to cause the child to attend school. It shall also be an affirmative defense that the parent does not have legal custody of the student. Other affirmative defenses may be permitted as required in the interests of justice. If the court determines the affirmative defense is valid it shall dismiss the complaint against the parent and the school may file a complaint against the student pursuant to § 2730 of this title.

(c) This section shall not apply to a parent whose child is receiving instruction pursuant to § 2703 of this title, to children exempted from compulsory attendance requirements pursuant to § 2705 of this title, or whose children are in compliance with school attendance requirements.

(d) A parent who is determined to have violated § 2702 of this title is guilty of an unclassified misdemeanor and shall be sentenced as follows:

(1) For a first offense, a fine of not less than $25 nor more than $300, or imprisonment for not more than 10 days or both;

(2) For a second offense, a fine of not less than $50 nor more than $500, or imprisonment for not more than 20 days or both;

(3) For a third or subsequent offense, a fine of not less than $230 nor more than $1,150, or imprisonment for not more than 30 days or both.

(e) To the extent possible the fine shall be commensurate with the number of days the student was absent from school without valid excuse.

(f) The court may order the parent to perform unpaid community service in lieu of a fine. The court may require that all or part of the service may be performed for a public school district.

(g) The court may also order as conditions of release prior to judgment or as conditions of sentence upon conviction such conditions as the court considers necessary to obtain compliance with school attendance requirements. These conditions include but are not limited to the following:

(1) Verifying the child's attendance with the school;

(2) Meeting with school officials;

(3) Taking the child to school;

(4) Taking the child to the bus stop;

(5) Attending school with the child;

(6) Undergoing medical, psychological or psychiatric evaluations and following the evaluator's recommendations;

(7) Undergoing an evaluation for drug, alcohol, or other substance abuse and following the evaluator's recommendations; and

(8) Taking the child for medical, psychological or psychiatric evaluation or for drug, alcohol or other substance abuse evaluation and following the evaluator's recommendations.

(h) Upon conviction, the name and address of the parent and a summary of the disposition of any offenses for which the parent was convicted shall be reported by the Court to the Division of Family Services of the Department of Services for Children, Youth and Their Families and to the Division of Social Services of the Department of Health and Social Services.

(i) The provisions of § 4218 of Title 11 (probation before judgment) shall apply to a parent charged with violation of § 2702 of this title.

72 Del. Laws, c. 346, § 14; 73 Del. Laws, c. 301, § 2; 75 Del. Laws, c. 107, § 2.;



§ 2730. Failure to attend; penalties

(a) The school may file a civil charge of truancy against the student in the Justice of the Peace Court if:

(1) The student is age 12 or older; and/or

(2) The Court determines that a parent who is charged with violating § 2702 of this title has a valid affirmative defense under § 2729(b) of this title.

(b) The court shall determine whether a preponderance of the evidence establishes that the student has violated § 2702 of this title.

(c) If the Court determines the student has violated § 2702 of this title, it shall adjudicate the student a truant and may order the following remedial dispositions:

(1) Community service;

(2) Counseling;

(3) Substance abuse evaluation and treatment;

(4) Mental health evaluation and treatment;

(5) A curfew with hours set by the court;

(6) Suspension or revocation of any permit held by the student, including a work permit or a driver's permit;

(7) Suspension or revocation of any license held by the student, including a driver's license or a hunting license;

(8) Prohibition of the student's participation in or attendance at any extra-curricular activity or social event which is an official school event or is sponsored by the school or held on school property;

(9) A recommendation that the student enroll in the school in alternative educational and related services in accordance with Chapter 16 of this title; and

(10) Such other action as is permitted by statute or by court rule.

The court shall not suspend or revoke a student's permit or license if the student demonstrates to the court that suspension or revocation would impose an economic hardship on the parent or on the student's family.

(d) Where the court has ordered the suspension or revocation of a student's permit or license, the student is prohibited from applying for a new permit or license without permission of the court as long as the student is under the jurisdiction of the court.

72 Del. Laws, c. 346, § 14; 73 Del. Laws, c. 301, § 1.;



§ 2731. Enforcement of court order

(a) The court shall retain jurisdiction of the matter until all terms of the court's order have been complied with regardless of any change in the student's age, marital status or choice of educational source or location.

(b) Notwithstanding any provision of this Code to the contrary, if the court determines a student has not complied with the terms of the court's order, it may charge the noncompliant student with criminal contempt pursuant to § 1271 of Title 11, and fully adjudicate the matter in the Justice of the Peace Court.

72 Del. Laws, c. 346, § 14; 76 Del. Laws, c. 12, § 1; 76 Del. Laws, c. 23, §§ 2, 3.;



§ 2732. Appeals

(a) A parent convicted of a violation of § 2702 of this title may appeal to the Court of Common Pleas in the county in which the judgment was given. The appeal shall be filed within 15 days from the date of conviction. On appeal the Court shall make a de novo determination.

(b) No stay shall be granted pending an appeal pursuant to subsection (a) of this section unless the person appealing shall, at the time the appeal is taken, gives bond in any amount with surety to be fixed by the Court.

(c) A student who has been adjudicated truant pursuant to § 2730 of this title, or has been adjudicated in contempt pursuant to § 2731 of this title, may appeal to the Family Court in the county in which the adjudication occurred. The appeal shall be filed within 15 days of the date of the adjudication. On appeal the Court shall make a de novo determination based on the record below.

(d) No appeal of the adjudication of truancy or truancy-related contempt pursuant to subsection (c) of this section shall stay execution of the remedial disposition unless a judge of the Family Court orders a stay.

72 Del. Laws, c. 346, § 14; 76 Del. Laws, c. 12, §§ 2, 3.;



§ 2733. Jurisdiction; venue

(a) The Justice of the Peace Court shall have exclusive original jurisdiction of complaints filed pursuant to this title.

(b) All complaints under this title shall be filed in a Justice of the Peace Court in the county where the school the child is required to attend is located or in the county in which the office of the school district which contains the child's school is located.

(c) In the event that a student withdraws from school for any reason other than age and does not re-enroll in another public school, the court, in its discretion, may retain jurisdiction for the purpose of ensuring that the student's alternative educational environment was not an attempt to avoid the compulsory attendance requirements of § 2702 of this title.

72 Del. Laws, c. 346, § 14; 76 Del. Laws, c. 23, § 4.;



§ 2734. Disposition and accounting of fines

The fines provided for by § 2729 of this title shall, when collected, be paid over by the officers collecting the same to the treasurer of the board of education of a reorganized school district according to the residence of the person convicted, to be accounted for by such treasurer or by the Department of Education as other moneys raised for school purposes.

24 Del. Laws, c. 121, § 2; Code 1915, § 2314; 32 Del. Laws, c. 160, § 43; Code 1935, § 2687; 14 Del. C. 1953, § 2710; 57 Del. Laws, c. 113; 71 Del. Laws, c. 180, § 134; 72 Del. Laws, c. 346, § 10.;



§ 2735. Special procedure for expungement of truancy records

(a) At the time that a case is closed because there has been compliance with all court orders issued pursuant to this subchapter, the following shall be automatically expunged:

(1) Any records of charges against or the conviction of a parent or guardian for failure to send; or

(2) Any records of the charges or adjudication of truancy against a student.

(b) In any case which was closed because there was compliance with all court orders and the automatic expungement required by subsection (a) of this section did not occur either due to error or omission on the part of the Court or the prosecuting agency or because such expungement was not authorized at the time the case was closed, the Justice of the Peace Court shall grant such expungement upon motion of a parent, guardian or student. There shall be no filing fee for such applications.

(c) Following the closing of a case for any reason other than compliance with all court orders, the records listed in subsection (a) of this section may only be expunged upon application to the Justice of the Peace Court. The Justice of the Peace Court may, in its discretion, grant or deny the request or make the granting of such request subject to such reasonable terms and conditions as may be appropriate. The civil filing fee shall apply to such applications.

(d) Upon either the automatic expungement of records or the issuance of an order expunging truancy records:

(1) The State Bureau of Identification shall take all necessary steps to ensure that the expunged records or the information contained therein is not released for any reason except as specified in this section. In response to requests from persons other than law-enforcement officers for such information or records, the State Bureau of Identification, law-enforcement officers or Truancy Court officials in the course of another truancy case involving the same parent or child and departments shall reply that there is no record.

(2) Except for the disclosure to law-enforcement officers acting in the lawful performance of their duties in investigating criminal activity or to Truancy Court officials in the course of another truancy case involving the same parent or child, it shall be unlawful for any person having or acquiring access to an expunged truancy record to open or review it or to disclose to another person any information from it without a Court order.

(3) Disclosure to law-enforcement officers shall be permitted only for the purpose of investigating particular criminal activity in which the person, whose records have been expunged, is considered a suspect and the crime being investigated is a felony or, with regard to records of parents or guardians for failure to send, pursuant to an investigation of an employment application as an employee of a law-enforcement agency.

(4) Nothing herein shall require the destruction or deletion of records of the Department of Justice, DELJIS or court records, including electronic records. However, all court DELJIS and Department of Justice records relating to a charge or case which has been expunged shall be so handled as to ensure that any information contained therein shall not be disclosed to the public.

(5) An offense for which records have been expunged pursuant to this section shall not have to be disclosed by the person for any reason.

(6) Any person who violates paragraph (d)(2) of this section shall be guilty of a class B misdemeanor, and shall be punished accordingly.

75 Del. Laws, c. 92, § 1.;



§ 2736. Payment to Woods Haven School for Girls

Repealed by 76 Del. Laws, c. 280, § 423, effective July 1, 2008.;









CHAPTER 28. UTILIZATION OF EDUCATIONAL FACILITIES

§ 2801. Purpose

It is the intent and purpose of this chapter to encourage the fuller utilization of the educational plants and staff in the school districts of the State.

14 Del. C. 1953, § 2801; 58 Del. Laws, c. 572.;



§ 2802. Local authority

Repealed by 72 Del. Laws, c. 6, § 4, effective Feb. 8, 1999.;



§ 2803. Local funds

Any local district initiating an expanded school year program must provide such program within the limits of state funding it would receive absent its decision to operate such program; provided, however, that nothing in this section shall preclude a district from using existing or additional local, federal or other nonstate funding for the provision of an expanded school year program.

71 Del. Laws, c. 180, § 136.;



§ 2804. Rules and procedures

(a) The Secretary of Education and Director of the Office of Management and Budget must approve such expanded program at least 4 months before such plan is implemented in the local district. Such approval must be based, in part, on an analysis of a 10-year student population projection for the local district.

(b) Such plan must clearly provide for teacher option for employment and must provide state compensation for days beyond the regular full work days of employment as defined in § 1305 of this title at the daily rate defined in § 1703(j) of this title.

14 Del. C. 1953, § 2804; 58 Del. Laws, c. 572; 71 Del. Laws, c. 180, §§ 137, 137A; 72 Del. Laws, c. 294, § 49; 75 Del. Laws, c. 88, § 21(7).;



§ 2805. Special provisions

Repealed by 72 Del. Laws, c. 6, § 4, effective Feb. 8, 1999.;






CHAPTER 29. TRANSPORTATION OF PUPILS

§ 2901. Regulations governing design and operation of school bus

(a) The Secretary of Education, with the advice of the Director of the Division of Motor Vehicles, shall adopt and enforce regulations not inconsistent with the motor vehicle laws of this State to govern the design and operation of all school buses used for the transportation of school children, whether such buses be owned and operated by any public school district or privately owned and operated under contract with the Department or any public school district in this State. Such regulations shall by reference be made a part of every contract entered into by the Department or any school district for the operation of a school bus. Every school district, its officers and employees, and every person employed under contract by the Department or a school district to furnish or operate a school bus shall be subject to the regulations. The Department may conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of employment or contractual employment of any school bus driver.

(b) The regulations adopted relating to the award of school transportation contracts shall provide as follows:

(1) A school transportation contract may be awarded to a party contingent upon approval of the local board and the Department of Education. Such award may be made only after notice is provided to all interested persons by means of a notice published in at least 2 Delaware newspapers of general circulation.

(2) A local board of education must approve the awarding of a transportation contract to a party based on the following criteria: financial stability, insurability, record of service in that or another school district, if applicable, and personal and/or business resumé including references. A local board may use a lottery system to select from among the qualified applicants.

(3) No contract shall be deemed effectively awarded until said award is approved by the local board of education and the Department of Education.

36 Del. Laws, c. 10, § 91B; 40 Del. Laws, c. 38, § 7; Code 1935, § 5631; 48 Del. Laws, c. 119, § 1; 14 Del. C. 1953, § 2901; 70 Del. Laws, c. 59, § 2; 71 Del. Laws, c. 180, § 139; 73 Del. Laws, c. 252, § 8; 76 Del. Laws, c. 226, §§ 1, 2, 4; 77 Del. Laws, c. 312, § 1.;



§ 2902. Violation of regulations; compliance clause in contracts; penalty

Any officer or employee of the Department of Education or of any school district who violates any of the school bus regulations or who fails to include an obligation binding a contractor to comply with such regulations in any contract executed by the officer or employee on behalf of a school district shall be guilty of misconduct and subject to removal from office or employment.

36 Del. Laws, c. 10, § 91B; 40 Del. Laws, c. 38, § 7; Code 1935, § 5631; 48 Del. Laws, c. 119, § 1; 14 Del. C. 1953, § 2902; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 140.;



§ 2903. Breach and cancellation of contract

Whoever, being the operator of a school bus under a contract with the Department of Education or any school district, fails to comply with any school bus regulation adopted by the Department shall be guilty of breach of contract and the operator's contract shall be cancelled, after notice and hearing, by the responsible officers of the school district or the Department.

36 Del. Laws, c. 10, § 91B; 40 Del. Laws, c. 38, § 7; Code 1935, § 5631; 48 Del. Laws, c. 119, § 1; 14 Del. C. 1953, § 2903; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 140.;



§ 2904. Minimum insurance coverage requirements

All buses operated by the Department of Education, by any public school district or by any person under contract with the Department of Education or a school district for the purpose of transporting school pupils either to or from school or for any other purpose under the jurisdiction of any school authority shall be covered by insurance to at least the following extent:

(1) Bodily injury coverage, including passenger hazard of:

a. $5,000 for the injury or death of any 1 person; and

b. Total coverage of either $100,000 or an amount equal to $5,000 plus $2,500 times the rated capacity of the bus for the injury or death of any number of persons in any 1 accident; and

(2) Medical payment coverage of $1,000.

Code 1935, § 5631; 48 Del. Laws, c. 119, § 1; 14 Del. C. 1953, § 2904; 71 Del. Laws, c. 180, § 140.;



§ 2905. Transportation of students of nonpublic, nonprofit elementary and high schools

The Department of Education shall make rules and regulations concerning the transportation of pupils in nonpublic, nonprofit elementary and secondary (high) schools in this State. Such rules and regulations shall provide for at least the following:

(1) All rules and regulations relative to pupil transportation to nonpublic, nonprofit schools shall be the same as those applicable to public schools;

(2) Such rules and regulations shall limit transportation of pupils in nonpublic, nonprofit schools to the elementary and secondary schools, except as provisions of this title may assign such transportation responsibility to the Department of Education on behalf of pupils enrolled at other levels in a public school system;

(3) Pupils enrolled in nonpublic, nonprofit schools shall only be entitled to transportation within the described boundaries of a public school district and not beyond those boundaries.

14 Del. C. 1953, § 2905; 56 Del. Laws, c. 270; 71 Del. Laws, c. 180, § 141; 76 Del. Laws, c. 226, § 3.;



§ 2906. Transportation of pupils to special schools

The State shall fund school districts that operate special schools for the trainable, hearing impaired, orthopedic or other special school serving students from 1 or more school districts.

62 Del. Laws, c. 68, § 46; 62 Del. Laws, c. 173, § 1.;



§ 2907. Safety requirements for public school buses

No rule or regulation made by the Department of Education under this chapter shall preclude the use of district school buses or state school buses 14 model years old, provided such buses meet safety requirements and are approved by the board of education named in the contract. There shall be no capital allowance provided for the contractor other than that provided for in the transportation formula for school bus contracts using the schedule for the model year of the bus used.

62 Del. Laws, c. 275, § 1; 71 Del. Laws, c. 180, § 142; 77 Del. Laws, c. 327, § 363.;



§ 2908. Renewal of transportation contracts; transfer; letters of commitment

(a) When a transportation contract is due to expire for a reason other than the fact that the bus described in said contract is of such vintage that it can no longer be used to transport pupils, a renewal of said contract shall be first offered to the school bus contractor who is party to the expiring contract. In the event that a contractor does not wish to renew the contract, said contract shall be opened to all other interested persons in that area by means of notice published in at least 2 Delaware newspapers of general circulation.

(b) If no parties can be found to assume the responsibilities of contracts expiring pursuant to this section, the department or agency responsible for the transportation of public school pupils shall furnish the transportation previously afforded under the expiring contract.

(c)(1) A school transportation contract may be transferred from a contractor to another party contingent upon approval of the local board of education. In the event that a transfer is proposed by the current contractor, the advertising requirement contained in subsection (a) of this section shall not apply.

(2) A local board of education may disapprove the transfer of a transportation contract to another party only for just cause. Just cause shall be limited to the following criteria: Financial stability, insurability, record of service in that or another Delaware school district, and personal and/or business resume including references.

(3) If the school board decides to reject the prospective contractor, it shall notify that contractor of its decision and provide reasons why that contractor is not acceptable to the district. This discussion may be held in a closed session and the results and reasons shall be disclosed only with the approval of the proposed contractor. In the event that the district rejects the proposed contractor, the current contractor shall have the following options:

a. Continue to operate the bus; or

b. Give up the contract at the end of the year or sooner if allowed by the district; or

c. Find a new contractor which will meet the criteria.

(4) In the event the contractor cannot reach agreement with another party which meets the criteria and is acceptable to the school district, the district may use the process identified in subsection (a) of this section to find a new contractor. In the event that the bus associated with the transportation contract is less than 7 years old and still on the depreciation schedule in the transportation formula, the district shall require that the new contractor make an offer to purchase the bus of the current contractor at least at fair market value as described in a national publication. It shall not be mandatory for the current contractor to accept this offer.

(5) No contract shall be deemed effectively transferred until said transfer is approved by the local board of education and the Department of Education.

(d)(1) The Department of Education is authorized to obtain from all contractors currently providing pupil transportation a letter of commitment to provide such service for the following school year. Such letters shall be signed by the contractor and shall legally bind the contractor to provide pupil transportation service in the following school year contingent upon the enactment into law of the succeeding fiscal year's budget appropriation act. A contractor shall not be bound by its letter of commitment should the final budget appropriation act include an inflation factor for the school transportation formula that is less than the inflation factor included in the Governor's proposed budget presented in January of that year.

(2) Failure to sign a letter of commitment shall be interpreted to mean that the contractor does not wish to continue providing pupil transportation services and that an alternative provider shall be found to assume the responsibilities of the existing contractor for the next school year.

(3) The letter of commitment shall be considered an offer of renewal as referenced in subsection (a) of this section. Subsection (b) of this section shall apply to contracts that expire due to the failure of a contractor to sign a letter of commitment.

(4) The Department of Education is hereby authorized to obtain letters of commitment on or before August 1, 1991, for the school year 1991-1992. In all subsequent years the Department of Education is authorized to obtain letters of commitment on or before May 1.

62 Del. Laws, c. 292, § 1; 63 Del. Laws, c. 184, § 1; 66 Del. Laws, c. 303, § 314; 67 Del. Laws, c. 47, § 293; 68 Del. Laws, c. 74, § 1; 70 Del. Laws, c. 59, §§ 1, 3; 71 Del. Laws, c. 180, § 142.;



§ 2909. Transportation of certain pupils

Each local board of education shall adopt and enforce rules and regulations whereby a parent or guardian may elect to waive bus transportation for that parent's or guardian's student to and from school in favor of another form of transportation. The principal of each school may issue passes for school bus transportation to certain pupils who have chosen to drive a private vehicle, for use on a temporary and emergency basis; and may also set aside a specific number of parking spaces for use on a temporary and emergency basis by pupils who originally chose transportation by school bus. Any contract between the Department of Education and a supplier of bus transportation, or between a local school board and a supplier of bus transportation, shall be based upon the number of students who elect to be transported by bus, and shall not be based upon the total number of students in the school or school district.

67 Del. Laws, c. 49, § 2; 71 Del. Laws, c. 180, § 142; 77 Del. Laws, c. 327, § 361.;



§ 2910. School bus drivers; drug and alcohol testing

(a) In order to coordinate state and federal efforts to insure the safety of school children, the Department of Education is authorized to contract for a program of drug and alcohol testing services necessary to enable public school districts, charter schools and any person or entity that contracts with a school district or charter school to provide transportation for state public school students to comply with such drug and alcohol testing requirements applicable to Delaware public school bus drivers as are now, or may hereafter be, imposed by federal law. Testing services shall be provided at no cost to the bus driver's employer. The nature and extent of testing services to be provided shall be at the discretion of the Department of Education, but shall include pre-employment, reasonable suspicion, random and post-accident testing for alcohol and controlled substances pursuant to 49 U.S.C. § 31306 and the implementing regulations issued by the Secretary of Transportation of the United States pursuant thereto, as the same may from time to time subsequently be amended. In no event shall the Department of Education be responsible for the provision of any post-testing services either to a bus driver or to the driver's employer except to cause the results of such testing to be provided to the driver and to the driver's employer.

(b) Nothing contained herein shall be deemed to impose any additional obligation upon the employer of a public school bus driver beyond those obligations otherwise imposed upon such employer by state or federal law, or pursuant to rules and regulations promulgated in accordance with subsection (d) of this section.

(c) No person shall operate a public school bus while not in compliance with the provisions of all federal drug and alcohol testing requirements relevant to the drivers of Delaware public school buses and any regulations adopted by the Department of Education pursuant to this section.

(d) The Department of Education is authorized to promulgate rules and regulations to implement the provisions of this section, including, without limitation, rules and regulations which:

(1) Require all employers of public school bus drivers in this State to participate in the testing program contracted for by the Department; and

(2) Require public school districts, charter schools and the employers of public school bus drivers to follow such procedures and to maintain such records as the Department deems necessary to insure that public school bus drivers are being tested in accordance with the provisions of federal drug and alcohol testing requirements.

69 Del. Laws, c. 371, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 143; 73 Del. Laws, c. 406, § 1.;



§ 2911. Safety standards for other vehicles

After July 1, 1998, newly purchased and newly leased vehicles with a rated capacity, as defined by the manufacturer, to carry more than 10 passengers in addition to the driver that are used to transport preprimary, primary and secondary pupils between home and school or to school-related events shall meet state and federal specifications and safety standards applicable to school buses. Contract charter buses meeting federal DOT standards may be used for field trips.

71 Del. Laws, c. 354, § 379.;






CHAPTER 30. EARLY CHILDHOOD EDUCATION PROGRAM

§ 3001. State Early Childhood Education Program

(a) The Department of Education shall be authorized to provide early childhood educational services to eligible children, which shall include preschool age children who live in poverty, using such funds as are appropriated by the General Assembly for that purpose.

(b) The Department of Education shall provide the early childhood educational services by contracting with public and private providers, including, but not limited to, providers administering federal Head Start programs within the State; provided however, that state funds paid to such contracting providers shall not be used to supplant state and/or federally funded programs or to make a federal Head Start provider ineligible for a Head Start expansion grant. All contracts may be in place for a period not to exceed 3 years; provided that there is sufficient funding contained within the annual appropriations act and the contractor adheres to the required Head Start performance standards, which include parental involvement and receipt of acceptable monitoring results which will be completed at least once during the contract period.

(c) Each contracting provider will be required to establish written agreements within the provider's respective service area with their local Head Start and/or other Early Childhood Initiative contracting provider as well as the local school district, to address issues including, but not limited to, service areas, recruitment, transition of children and families and sharing resources and information.

(d) The Department of Education shall establish Delaware Stars for Early Success, a quality rating and improvement system. Such rating system shall measure the level of quality of service provided by an early care and education program to safeguard and ensure the growth, development, and learning of the children. The rating and improvement system shall:

(1) Establish quality standards that build upon the child care licensing regulations and include quality standards in the categories of learning environment and curriculum, qualifications and professional development, family and community partnerships, and management and administration.

(2) Ensure that the standards are based on research on best practice related to early care and education and that support children in being physically and emotionally healthy and eager to learn.

(3) Inform families and other purchasers of early care and education about the level of quality in a simple and easy-to-understand manner.

(4) Develop a quality improvement plan that informs participating early care and education programs of their strengths, weaknesses and strategies to improve the quality of their programs.

(5) Target resources to support and recognize programs as they work on implementing improvement plans and increasing the quality of services to children and families.

(6) Provide professional development and technical assistance to assist programs in accomplishing targeted improvements.

(7) Establish public-private partnerships to implement and sustain the quality rating and improvement system including state agencies, higher education, adult education programs, early childhood organizations and community based agencies.

(8) Evaluate Delaware Stars for Early Success to ensure continuous improvement of the system.

(e) The Interagency Resource Management Committee (IRMC) shall have administrative responsibility for all appropriations made to the Department of Education pursuant to this section. Such administrative responsibility shall include, but not be limited to:

(1) Determining unserved and underserved areas within the State, to be addressed in any given year. Such identified areas will be specified within the Request for Proposal (RFP) issued to prospective providers;

(2) Reviewing, recommending and disbursing grant awards for contracts to qualifying providers to deliver early childhood educational services to preschool-age children who live in poverty;

(3) Reallocating unobligated or unspent appropriations made to the Department of Education pursuant to this section; and

(4) Verifying that the contracting providers use state funds paid to them for the purposes specified in their contracts.

(f) All public and private providers contracting with the Department of Education pursuant to this section shall ensure that each and every employee receives a minimum of 1 hour of training every year in the detection and reporting of child abuse. Such training, and all materials used in such training, shall be prepared by the Division of Family Services.

69 Del. Laws, c. 351, § 1; 71 Del. Laws, c. 132, § 336; 71 Del. Laws, c. 180, § 144; 72 Del. Laws, c. 94, § 355; 72 Del. Laws, c. 173, § 3; 73 Del. Laws, c. 321, §§ 9, 10; 76 Del. Laws, c. 313, §§ 1, 2.;



§ 3002. Early Childhood Council

(a) The Delaware Early Childhood Council (ECC) shall be the State Advisory Council on Early Childhood for children from birth to 8 years of age, and carry out all such functions designated in the federal Improving Head Start for School Readiness Act of 2007 [P.L. 110-134] et seq., and those functions designated herein and those assigned by the Governor, the General Assembly, and the Interagency Resource Management Committee (IRMC), provided sufficient monies are available from the annual State appropriations act, federal funding, private funding, or a combination thereof.

(b) The ECC shall be comprised primarily of private sector members but shall include all representatives as designated in the above-referenced federal legislation and shall advise the Governor and General Assembly on a continuing basis, working with the IRMC, concerning the status and improvement of services of the early childhood sector and the implementation of the State's early childhood strategic plan. In addition to any responsibilities assigned by the Governor through the IRMC, the Delaware Early Childhood Council shall make recommendations to the Governor, the General Assembly, and the IRMC that promote the appropriate coordination and effectiveness of state services and policies. The ECC shall be responsible for maintaining and expanding a statewide network of early care and education institutions that includes providers, advocates, state program officers, private and nonprofit community institutions, and others who support the development and delivery of high quality early childhood services.

69 Del. Laws, c. 351, § 1; 71 Del. Laws, c. 180, § 144; 76 Del. Laws, c. 53, § 1; 77 Del. Laws, c. 363, § 2.;



§ 3003. Organization and composition

(a) The Delaware Early Childhood Council (ECC) shall be appointed by the Governor upon recommendation by the Interagency Resource Management Committee and shall:

(1) Represent the racial, economic and geographic diversity of the State;

(2) Serve for staggered, renewable terms of 3 years, except in the case of public employees continuing in the same designated position; and

(3) Consist of the following members:

a. Two center-based early care and education providers;

b. One family-home-based early care and education provider;

c. One parent whose child participates in early childhood services;

d. One Delaware Head Start/Early Childhood Assistance Program Association representative;

e. One representative of a statewide early care and education resource and referral agency;

f. Two representatives from advocacy organizations focused on children's health and well-being;

g. One representative of the Delaware Association for the Education of Young Children;

h. One public school district superintendent;

i. One higher education representative who also serves on the P-20 Council;

j. One business community representative;

k. Two community members;

l. One representative of the General Assembly;

m. The State Director of Head Start Collaboration;

n. A representative of the Delaware Department of Health and Social Services, representing children's health, child cares subsidy, and Part C of Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq.];

o. A representative of the Delaware Department of Services to Children, Youth and Their Families, representing child mental health, child care licensing, and family services;

p. A representative of the Delaware Department of Education, representing early childhood professional development, § 619 of IDEA [20 U.S.C. § 1419], and State early learning guidelines; and

q. Ex officio, nonvoting members shall include the director of the Early Development and Learning Resource Center of the Department of Education, the chair of the Family Support Coordinating Council, and the director of the State's Institute for Excellence in Early Childhood Education. The ECC may appoint ex officio members and advisors to assist them in meeting their responsibilities.

(b) The Governor shall appoint a Chairperson from the nongovernmental members of the ECC, and who shall serve as a member of the State's P-20 Council. The Chairperson shall coordinate the activities of the ECC. The Governor shall also appoint a Vice-Chairperson from the nongovernmental members of the ECC.

76 Del. Laws, c. 53, § 2; 77 Del. Laws, c. 363, § 3.;



§ 3004. Meetings; organizational structure

The Delaware Early Childhood Council (ECC) shall convene regularly-scheduled meetings at least 6 times annually. The ECC may form an executive committee from its members and other subcommittees. The ECC may form standing subcommittees including, but not limited to: professional development, quality rating and improvement system, data, and higher education. The ECC shall fulfill all the responsibilities designated under the above-referenced federal legislation for the State's Advisory Council on Early Childhood Education and Care.

76 Del. Laws, c. 53, § 3; 77 Del. Laws, c. 363, § 4.;



§ 3005. Staffing and annual reporting

The Department of Education shall staff the Delaware Early Childhood Council (ECC) with support from the Interagency Resource Management Committee (IRMC) as needed. The ECC will report annually to the IRMC, the Governor, President Pro Tempore, Speaker of the House, and the General Assembly's committees on Education, Health and Social Services, and Health and Human Development regarding the status of its work and the progress of Council plans and proposals. A summary of the Council's work shall be included in the IRMC's annual report.

77 Del. Laws, c. 363, § 5.;






CHAPTER 31. EXCEPTIONAL PERSONS

Subchapter I Definitions

§ 3101. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them except when the context clearly indicates a different meaning:

(1) "Child" means a person of 3 years of age, or an earlier age if otherwise provided in this title, until the receipt of a regular high school diploma or the end of the school year in which the person attains the age of 21, whichever occurs first.

(2) "Child with a disability" means a child who because of mental, physical, emotional, developmental, speech or learning disability problems, as defined by the Department of Education rules and regulations approved by the State Board of Education, requires special education and related services in order to develop that person's own capabilities. A child with a disability is eligible for services beginning on the child's third birthday, or earlier if otherwise provided in this title.

(3) "Disruptive child" means a child who continually exhibits behavior that does not meet minimal standards of conduct established by the school authorities and that are required in the school and classrooms; whose behavior is in defiance of school personnel, disrupts the school instructional program and is antagonistic to other students and the purpose of the school.

(4) "Exceptional child" means a child with a disability or a gifted and talented child, as defined herein.

(5) "Free appropriate public education" means special education that is specially designed instruction including classroom instruction, instruction in physical education, home instruction and instruction in hospitals and institutions, and related services as defined by Department of Education rules and regulations approved by the State Board of Education and as may be required to assist a child with a disability to benefit from an education that:

a. Is provided at public expense, under public supervision and direction and without charge in the public school system;

b. Meets the standards of the Department of Education as set forth in this title or in the rules and regulations of the Department as approved by the State Board;

c. Includes elementary, secondary or vocational education in the State;

d. Is individualized to meet the unique needs of the child with a disability;

e. Provides significant learning to the child with a disability; and

f. Confers meaningful benefit on the child with a disability that is gauged to the child with a disability's potential.

No court, administrative tribunal, school district, or school shall use a definition of "free appropriate public education" that states or implies that the term encompasses a lesser educational program than enumerated in this definition. Courts, administrative, tribunals, and schools may use a definition of "free appropriate public education" that states or implies that the term encompasses a more enhanced educational program than described in this definition, if consistent with a decision of the United States Third Circuit Court of Appeals or the United States Supreme Court.

The related services to be provided shall be based upon a program for each child as approved by the Department; provided, that the State Board may review any objection to the Department's decision. Funds for such services are to be paid from the Educational Contingency Fund of the Department of Education.

(6) "Gifted or talented child" means a child in the chronological age group 4 through the end of the school year in which the child attains the age of 21 or until receipt of a regular high school diploma, whichever occurs first, who by virtue of certain outstanding abilities is capable of a high performance in an identified field. Such an individual, identified by professionally qualified persons, may require differentiated educational programs or services beyond those normally provided by the regular school program in order to realize that individual's full contribution to self and society. A child capable of high performance as herein defined includes one with demonstrated achievement and/or potential ability in any of the following areas, singularly or in combination:

a. General intellectual ability;

b. Specific academic aptitude;

c. Creative or productive thinking;

d. Leadership ability;

e. Visual and performing arts ability;

f. Psychomotor ability.

(7) "Parent," for purposes of this chapter, includes a child with a disability's biological or natural parent, or, as appropriate, a stepparent, guardian, educational surrogate parent, relative caregiver or custodian. With respect to a child with a disability who has reached that child's own 18th birthday, and for whom no guardian has been appointed, all rights and entitlements accorded to parents by this chapter shall be deemed accorded directly to the child with a disability.

(8) [Repealed.]

48 Del. Laws, c. 194, § 2; 14 Del. C. 1953, § 3101; 49 Del. Laws, c. 410, § 2; 51 Del. Laws, c. 287, § 2; 55 Del. Laws, c. 198, § 2; 57 Del. Laws, c. 237, § 2; 60 Del. Laws, c. 571, § 4; 61 Del. Laws, c. 190, §§ 4, 7; 62 Del. Laws, c. 411, § 1; 63 Del. Laws, c. 410, § 1; 64 Del. Laws, c. 63, § 2; 65 Del. Laws, c. 381, § 2; 68 Del. Laws, c. 84, §§ 214, 215; 68 Del. Laws, c. 126, §§ 10, 11; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 145; 77 Del. Laws, c. 301, § 1; 77 Del. Laws, c. 424, §§ 2-7.;






Subchapter II General Provisions

§ 3110. Rules and regulations

(a) The Department of Education is designated as the state agency that, with the approval of the State Board, shall make rules and regulations to carry out this and other titles relative to the identification, evaluation, education, training and transportation of exceptional children including specific definitions for the categories of units for exceptional children authorized for funding in § 1703 of this title.

(b) The rules promulgated by the Department of Education with the approval of the State Board of Education shall provide the criteria by which identified children with disabilities, as defined in § 3101 of this title, shall be assigned to a public school facility, or, if otherwise eligible for admission, to an institution of another state agency, or released for authorized placement in a private school or agency, pursuant to subchapter III of this chapter.

(c) The Department of Education, with the approval of the State Board of Education, shall establish and maintain procedures, by regulation, to assure that children with disabilities and their parents are guaranteed procedural safeguards with respect to the provision of a free, appropriate, public education.

(d) The Department of Education shall promulgate regulations that provide that when a due process hearing is requested by a parent or guardian of a child with disabilities a notice of such request shall be provided to members of the school board for the appropriate school district at the next scheduled school board meeting. Additionally, the regulations shall provide that upon notification of a due process hearing request, a school board president must sign a statement stating that the members of the board of education are aware of said due process hearing. The statement shall be sent by certified mail to the parents or guardian.

Furthermore, the regulations will provide that upon conclusion of a due process hearing a copy of the decision shall be sent to members of the school board for the appropriate district and a signed certified letter shall be sent to the parents notifying them that the members of the school board are aware of the decision. The regulations shall also provide that if the parents or guardian of the child appeal the decision of a due process hearing then the members of the school board for the appropriate school district shall be notified of the appeal at the next regularly scheduled board of education meeting. A certified letter, signed by the president of the board receiving the appeal, shall be sent to the parents notifying the parents that members of the school board are aware of the appeal. Lastly, the regulations shall provide that before a school district can appeal the decision of a due process hearing, a majority of the members of the school board for such district must by affirmative vote decide to appeal.

48 Del. Laws, c. 194, § 2; 14 Del. C. 1953, § 3102; 51 Del. Laws, c. 287, § 2; 61 Del. Laws, c. 190, § 7; 64 Del. Laws, c. 63, § 3; 68 Del. Laws, c. 84, § 217; 71 Del. Laws, c. 180, § 146; 77 Del. Laws, c. 315, § 1; 77 Del. Laws, c. 424, §§ 8, 9; 78 Del. Laws, c. 179, § 135.;



§ 3111. Advisory council for exceptional citizens

The Governor shall appoint an advisory council to act in an advisory capacity to the Department of Education, the State Board of Education and other state agencies on the needs of exceptional citizens. The General Assembly shall provide for the maintenance of the council. The council shall also serve in the capacity of the advisory panel as required by Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400, et seq..

14 Del. C. 1953, § 3108; 51 Del. Laws, c. 287, § 3; 61 Del. Laws, c. 190, § 7; 71 Del. Laws, c. 180, § 147; 77 Del. Laws, c. 424, § 10.;



§ 3112. Bill of Rights for Children Who Are Deaf or Hard of Hearing

(a) Given the unique communication needs for children who are deaf and hard of hearing there is a need to further develop the comprehensive statewide program which implements a systematic approach to service these children in areas which may include overseeing the development, delivery, and data tracking of these children across the State.

(b) The term "communication mode or language mode" means 1 or more of the following systems or methods of communication applicable to children who are deaf or hard of hearing:

(1) American Sign Language;

(2) English-based manual or sign systems;

(3) Oral, aural, speech-based training;

(4) Spoken and written English, including speech reading or lip reading; and

(5) Communication with assistive technology devices to facilitate language and learning.

(c) In developing an individualized education plan (IEP) for a child who is deaf or hard of hearing, in addition to any other requirements established by the Department of Education, the district or charter school shall consider the related services and program options that provide the child with an appropriate and equal opportunity for communication access. The school system shall consider the child's specific communication needs and address those needs as appropriate in the child's individualized education program. In considering the child's needs, the district or charter school shall expressly consider the following:

(1) The child's individual communication mode or language;

(2) The availability to the child of a sufficient number of age, cognitive, academic, and language peers of similar abilities if the parents so desires;

(3) The availability to the child of deaf or hard of hearing adult models of the child's communication mode or language;

(4) The provision of optimal, direct, and ongoing language access to teachers of the deaf and hard of hearing, interpreters, psychologists, educational audiologists, administrators, and other special education personnel who are knowledgeable due to specific training and who are proficient in the child's primary communication mode or language;

(5) The provision of communication-accessible academic instruction, school services, and direct access to all components of the educational process, including but not limited to, recess, lunch and extracurricular social and athletic activities including the equal opportunity to participate in advanced course work and/or technical vocational course work and academic classes as identified by the Individual Education Program team;

(6) Enabling a parent or guardian to make informed decisions concerning which educational options are best suited to the parent's or guardian's child, and be involved in determining the optimal services, placement and content of their individual program; and

(7) Equipping children who are deaf or hard of hearing with appropriate assistive technology across a full spectrum.

(d) No child who is deaf or hard of hearing shall be denied the opportunity for instruction in a particular communication mode or language solely because another communication mode or language was originally chosen for the child.

(e) A variety of factors may be considered when determining the optimal instruction in a communication mode, including but not limited to:

(1) Changes in the child's hearing or vision;

(2) Development in or availability of assistive technology;

(3) The physical and acoustic design of the learning environment; and

(4) The subject matter.

(f) A child may receive instruction in more than 1 communication mode or language.

77 Del. Laws, c. 474, § 1; 78 Del. Laws, c. 179, §§ 136-140.;



§ 3113. Academic excellence start-up grants

The Department of Education, through the process described herein, shall award start-up grants to public schools for the purpose of initiating new programs to offer specialized educational services to students who are capable of performing accelerated academic work, or renewing existing programs of the same description whose funding sources are expiring. The number of schools receiving such grants and the amount of such grants shall be determined based upon funds available during the relevant fiscal year. Grants shall not be awarded to supplant existing funds for current programs.

(1) Start-up grants shall be made for a single year, with the rebuttable assumption that they will be renewed for a single additional year pending available funding.

(2) Grants shall be awarded based upon the following criteria:

a. Grants shall be awarded to programs that offer educational services specifically targeted at students who are capable of performing accelerated academic work.

b. The quality of the proposed curriculum, qualifications of persons acting as instructors, integration with existing school programs, and sustainability of the program after expiration of its start-up grant shall be primary considerations in the awarding of grants.

c. Programs that contain programming of the type enumerated in § 3101(6) of this title, including but not limited to programs focused on the visual and performing arts, shall be eligible to receive grants under this section, provided that they otherwise qualify under this section.

d. Preference shall be given to programs that are offered during the traditional school day, or alternatively programs that provide a means for after-school transportation. Preference shall also be given to:

1. Programs that can demonstrate that they incorporate components of existing successful programs targeted at students who are capable of doing accelerated academic work; and

2. Programs that minimize costs that do not have a direct impact in the classroom (including professional development).

e. Preference shall be given to programs that explicitly provide for the encouragement of participation by students from diverse backgrounds, including students with disabilities.

f. All programs awarded grants must provide a means for assessing the impact of the program on participating students' academic growth.

g. The Department of Education shall also consider such other factors as may be recommended by the Gifted and Talented Student Task Force or its successor organization.

(3) The Department shall develop by regulation an explicit formula for evaluating proposals for grants under this section, and the scoring of such grant applications shall be considered public information. The Department shall also prepare an annual list of existing Delaware programs targeted at students who are capable of performing accelerated academic work for use by prospective grant applicants. The Department shall annually catalog the programs started with grants awarded under this section for the purpose of allowing replication of successful programs in additional schools and school districts.

(4) "Academic work" for purposes of this statute shall consist of work in the areas of writing, reading, science, math, or engineering, or work in other areas (including history and social studies) that specifically incorporates 1 of those academic fields.

79 Del. Laws, c. 67, § 1.;






Subchapter III Persons With Disabilities

§ 3120. Right to receive public education

The State shall provide, in the school districts and charter schools of the State, or in other state institutions and agencies or in special programs and private agencies as established or approved by the Department with the approval of the State Board, that each child with a disability as defined in this chapter shall receive a free and appropriate public education designed to meet that child with a disability's own needs. The Department of Education shall be the agency responsible for the implementation of this required provision.

61 Del. Laws, c. 190, § 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 148, 148A; 77 Del. Laws, c. 424, § 12.;



§ 3121. Special classes and facilities

Each school district, charter school and other state agencies responsible for the care of Delaware citizens shall provide and maintain, under appropriate regulations of the Department of Education approved by the State Board of Education, special classes and facilities to meet the needs of children with a disability as herein defined and recommended for special education or training who are residents of any geographical area within the State and who can be served by such special classes and facilities. This and other sections of this chapter and this title may be carried out by assigning children who are residents of 1 school district to attend classes in facilities of another school district according to Chapter 6 of this title concerning tuitions. Placement in a state agency that is not part of the public school system shall be in accordance with rules developed under § 3110 of this title.

42 Del. Laws, c. 125, § 1; 14 Del. C. 1953, § 3103; 51 Del. Laws, c. 287, § 2; 61 Del. Laws, c. 190, § 7; 71 Del. Laws, c. 180, §§ 148A, 149; 77 Del. Laws, c. 424, § 13.;



§ 3122. Identification and reporting of child with a disability

(a) Except as noted in subsection (b) of this section regarding parentally-placed private school children, each school district shall be required to identify, locate and evaluate, or reevaluate, any children with disabilities residing within the confines of that school district, including children with disabilities who are homeless children or wards of the State, regardless of the severity of the disability, and who are in need of special education and related services.

(b) Each school district, excluding vocational school districts, shall be required to identify, locate and evaluate, or reevaluate, any children with disabilities who are enrolled by their parents in private schools located within the confines of that school district, regardless of the severity of the disability, and who are in need of special education and related services.

42 Del. Laws, c. 125, § 1; 14 Del. C. 1953, § 3105; 51 Del. Laws, c. 287, § 2; 61 Del. Laws, c. 190, § 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 148A, 150; 77 Del. Laws, c. 424, § 14; 78 Del. Laws, c. 397, § 1.;



§ 3123. Supportive services and residential programs

(a) Any school district administering a program for children with autism may provide from its own personnel or contract with another state agency or a private service provider if necessary for appropriate supportive services, including, but not limited to, respite care, physical, art and music education, psychological services, language and speech therapy, physical and occupational therapy. The supportive services to be provided shall be based upon a program for each child as approved by the Department of Education; provided, that the State Board may review any objection to the Department's decision. The school district designated by the Department with State Board approval as the administering agency for a statewide program for autistic pupils shall annually submit in its budget a request for funds for such services.

(b) Community-based residential units for children with autism may be operated by a school district designated and approved by the Department with State Board approval as the administering agency for a statewide program for autistic pupils. When the school district operates a community-based residential program, that program shall meet the following minimum standards:

(1) Pre-puberty and post-puberty children shall be housed separately. In no case shall a child under age 12 be housed with a child over age 16 except as approved by the Human Rights and Peer Review committees of the statewide autistic program.

(2) Residential units shall be provided at the rate of 1 residential unit for each 4 residential pupils except that a maximum of 5 pupils may be housed in 1 residential unit. Pupils housed for the purpose of respite care, additionally defined to mean a period not to exceed 12 months, shall not be counted with respect to this provision. At no time shall the total number of pupils exceed 6 including respite placements.

(3) Residential teacher coordinators shall be provided for a period of 12 months per year at the rate of 3 full-time equivalent teacher coordinators per residential unit.

(4) Residential child care specialists shall be provided for a period of 12 months per year at the rate of 6 full-time equivalent residential child care specialists per residential unit. The Department with the approval of the State Board of Education shall determine the necessary educational requirements for the residential child care specialists.

61 Del. Laws, c. 190, §§ 5, 8; 64 Del. Laws, c. 381, §§ 1, 2; 71 Del. Laws, c. 180, § 151; 77 Del. Laws, c. 424, § 15.;



§ 3124. Private placement with financial aid

(a) Private placement with financial aid may be sought when an Individual Education Program (IEP) team finds that an eligible child with a disability cannot benefit from the regularly offered free appropriate public educational programs which include regular classes, special classes or special schools. The determination shall be made by the IEP team and by the Department of Education that no school district or other state agency has a suitable free and appropriate program of education for the particular child with a disability. Such private placement shall be in a school or institution approved by the Department of Education in keeping with its oversight responsibilities.

(b) Before the Department of Education can authorize expenditures for new placements according to this section, the case must be reviewed by the Interagency Collaborative Team (ICT).

(1) The ICT shall consist of:

a. Division Director, Division of Prevention and Behavioral Health Services of the Department of Services for Children, Youth and Their Families (DSCYF);

b. Division Director, Family Services of DSCYF;

c. Division Director, Division of Youth Rehabilitation Services of DSCYF;

d. Division Director, Division of Developmental Disabilities Services of the Department of Health and Social Services (DHSS);

e. Division Director, Division of Substance Abuse and Mental Health of DHSS;

f. Director of the Office of Management and Budget or designee;

g. The Controller General or designee;

h. Director, Exceptional Children's Group, Department of Education (DOE), who will serve as Chair; and

i. Associate Secretary, Curriculum and Instructional Improvement, DOE.

(2) A director assigned to the ICT may designate staff to represent the director on the ICT only if these designated representatives are empowered to act on behalf of the division director, including commitment of division resources for a full fiscal year.

(3) The ICT shall invite to its meetings:

a. A representative of a responsible school district for the case under consideration;

b. The parents of the child;

c. Other persons the team believes can contribute to their deliberations.

(4) The ICT shall:

a. Review existing assessments of new referrals;

b. Prescribe, if required, additional assessments for new referrals;

c. Review proposed treatment plans of new referrals;

d. Recommend alternatives for treatment plans of new referrals;

e. Coordinate interagency delivery of services;

f. Review, at least annually, current unique alternatives for the appropriateness of treatment plans and transition planning;

g. If appropriate, designate a primary case manager for the purpose of coordination of service agencies;

h. If appropriate, designate agencies to be involved in collaborative monitoring of individual cases.

(5) The ICT will ensure that state costs incurred as the result of a Team recommendation or assessment of a child currently funded from the Unique Alternatives appropriation will be covered from the existing appropriation. New referrals will be assessed in the interagency manner described above. The ICT shall accept and review cases initiated by other agencies, but in all cases the school district of residence must be involved in the review.

(6) Cases reviewed by the ICT will employ Unique Alternatives funding to cover state costs to the extent determined appropriate by the Interagency Collaborative Team. Other agencies may recognize a portion of the responsibility for the treatment of these children if determined appropriate by the Team. Cases involving individuals who are wards of the State shall be fully funded from Unique Alternatives funding. Funds may be transferred upon the approval of the Director of the Office of Management and Budget and the Controller General.

(7) The ICT shall report on its activities to the Governor, Director of the Office of Management and Budget, President Pro Tempore, Speaker of the House and the Controller General by February 15 of each year. The report shall address the status of items addressed in the previous February ICT Annual Report.

(c) Disputes concerning the private placement of a child are subject to the hearing procedures set forth in § 3135 of this title. Subject to the parties' right to appeal, the decision of the hearing panel appointed by the Secretary of Education is final and binding on all parties and the State Board of Education.

(d) Financial aid shall include tuition for special education and related services as defined in the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1400, et seq.] to include daily transportation for a private day program and room and board for a residential program. Transportation for a residential program will include, at a minimum, transportation to and from the facility at the start and end of each school term and when the school is officially closed to students. Reimbursement for other trips home or for the parents' travel costs to accompany the child or to attend conferences at the facility shall be determined on a case-by-case basis.

(e) The Department of Education is authorized to continue utilizing funds appropriated for this section to develop unique educational alternatives, in lieu of private placement, for children who have been found unable to benefit from the regularly offered free, appropriate public educational programs and students in present education programs within this State whose individual education plan requires services not presently available within the present unit funding system. Unique educational alternatives shall be defined and approved by the Department of Education and may include, but not be limited to, related and supportive services. Any placement made pursuant to this subsection shall be considered a special program placement and shall be eligible for inclusion in local school district tuition tax rate setting per § 604(c) of this title.

61 Del. Laws, c. 190, §§ 5, 8; 61 Del. Laws, c. 271, § 1; 61 Del. Laws, c. 337, §§ 1, 2; 64 Del. Laws, c. 63, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 148A, 152; 73 Del. Laws, c. 321, §§ 12, 13; 74 Del. Laws, c. 98, § 1; 75 Del. Laws, c. 88, § 21(7); 76 Del. Laws, c. 280, § 383; 77 Del. Laws, c. 327, § 210(a); 77 Del. Laws, c. 424, §§ 16-20.;






Subchapter IV Gifted or Talented Persons

§ 3126. Rules and regulations

The extent of programs and facilities provided for children determined to be gifted or talented shall be in accordance with the rules and regulations of the Department as approved by the State Board of Education.

48 Del. Laws, c. 194, § 2; 14 Del. C. 1953, § 3102; 51 Del. Laws, c. 287, § 2; 61 Del. Laws, c. 190, § 7; 71 Del. Laws, c. 180, § 153; 77 Del. Laws, c. 424, § 21.;






Subchapter V Procedural Safeguards

§ 3130. Opportunity to examine records and educational program

(a) The parents of a child with a disability, either personally or through a representative, shall be afforded an opportunity to inspect and review all relevant records with respect to:

(1) The identification, evaluation and educational program and placement of the child; and

(2) The provision of a free, appropriate, public education to the child.

(b) The parents shall have the right to obtain copies of all records, except the actual evaluation or examination instrument, described in subsection (a) of this section either without charge, or, at the discretion of the district or state agency, at a fee not to exceed actual cost. Under no circumstances shall a fee be assessed which effectively prevents parents from exercising their right to inspect, review and copy records.

(c) The parents of a child with a disability shall have the right to visit and observe, either personally or through a representative, their child's current or proposed public educational program.

64 Del. Laws, c. 63, § 1; 77 Del. Laws, c. 424, § 22.;



§ 3131. Minutes of meetings

Subject to confidentiality requirements of applicable state or federal law, minutes may be taken, by disclosed recording device or stenographer, of any meeting, review or conference concerning a child with a disability's free, appropriate, public education, at the option of the parents of the child with a disability, their authorized representative or the agency conducting the meeting, review or conference. Costs of the recording shall be borne by the person or agency exercising the option under this section.

64 Del. Laws, c. 63, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 424, § 23.;



§ 3132. Educational surrogate parents

The Department with the approval of the State Board of Education shall establish and maintain procedures to protect the rights of a child with a disability whenever the parents of the child are not known, unavailable or the child is a ward of the State, or an unaccompanied homeless youth as defined in § 725(6) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. § 11434a(6)), including the assignment of an individual, who shall not be an employee of any public agency involved in the education or care of the child, to act as an educational surrogate parent for the child. The educational surrogate parent shall exercise and be accorded all rights of a parent to assure the provision of a free, appropriate, public education to the child.

64 Del. Laws, c. 63, § 1; 71 Del. Laws, c. 180, § 154; 77 Del. Laws, c. 424, § 24.;



§ 3133. Notice required

Written notice which meets the requirements under § 3134 of this title must be given to the parents of a child with a disability a reasonable time before any school district or state agency:

(1) Proposes to initiate or change the identification, evaluation or educational placement of the child or the provision of a free and appropriate public education to the child; or

(2) Refuses to initiate or change the identification, evaluation or educational placement of the child or the provision of a free, appropriate, public education to the child.

64 Del. Laws, c. 63, § 1; 77 Del. Laws, c. 424, § 25.;



§ 3134. Contents of notice

The notice under § 3133 of this title must include:

(1) A full explanation of all of the procedural safeguards available to the parents under this subchapter;

(2) A description of the action proposed or refused by the district or agency, an explanation of why the district or agency proposes or refuses to take the action, and a description of any options the district or agency considered and the reasons why those options were rejected;

(3) A description of each evaluation procedure, test, record or report the district or agency uses as a basis for the proposal or refusal;

(4) A description of any other factors which are relevant to the district or agency's proposal or refusal;

(5) A statement that the parents of a child with a disability have protection under the procedural safeguards of this subchapter and, if this notice is not an initial referral for evaluation, the means by which a copy of a description of the procedural safeguards can be obtained; and

(6) Sources for parents to contact to obtain assistance in understanding the provisions of this subchapter.

64 Del. Laws, c. 63, § 1; 77 Del. Laws, c. 424, § 26.;



§ 3135. Administrative hearing

(a) A parent, district or state agency may initiate a hearing concerning any right or entitlement conferred by this chapter.

(b) A hearing is initiated by submission of a written request to the Secretary of Education.

(c) The Secretary of Education, upon receipt of a request for hearing, shall appoint a hearing panel whose membership shall meet the requirements of § 3137 of this title.

(d) The district or state agency shall inform the parent of any free or low-cost legal and other relevant services available in the area whenever:

(1) The parent requests the information; or

(2) A hearing is initiated pursuant to this section.

64 Del. Laws, c. 63, § 1; 71 Del. Laws, c. 180, § 155.;



§ 3136. Timeliness of administrative hearings

(a) The Secretary of Education shall ensure that, not later than 45 days after the expiration of the 30-day period in subsection (d) of this section, or the adjusted time periods in subsection (e) of this section:

(1) A hearing is conducted;

(2) A final decision is reached in the hearing; and

(3) A copy of the decision is mailed to each of the parties.

(b) The hearing panel, for good cause, may grant specific extensions of time beyond the time periods set out in subsection (a) of this section at the request of either party; provided, however, that a final decision shall be reached and a copy of the decision mailed to each of the parties within 15 days of the date of the hearing, or, where applicable, within 15 days of the completion of post-hearing argument.

(c) Within 15 days of receiving notice of the parents' complaint and prior to the opportunity for an impartial due process hearing, the district or state agency shall convene a meeting with the parents and the relevant member of the Individual Education Program (IEP) team who have specific knowledge of the facts identified in the due process complaint where the parents of the child discuss their complaint, and the facts that form the basis of the complaint, and the district or charter school is provided the opportunity to resolve the complaint, unless the parents and the district or state agency agree in writing to waive such meeting, or agree to use the mediation process. The IEP team shall include a representative of the district or state agency that has decision making authority on behalf of the district or state agency and may not include an attorney of the district or state agency unless the parent is accompanied by an attorney.

(d) If the district or state agency has not resolved the complaint to the satisfaction of the parents within 30 days of the receipt of the complaint, the due process hearing may occur.

(e) The 45-day timeline for the due process hearing in subsection (a) of this section starts the day after the occurrence of 1 of the following events:

(1) Both parties agree in writing to waive the resolution meeting; or

(2) Either the mediation or resolution meeting starts, but before the end of the 30-day period, the parties agree in writing that no agreement is possible; or

(3) Both parties agree in writing to continue the mediation at the end of the 30-day resolution period, but later, the parent, district or state agency withdraws from the mediation process.

64 Del. Laws, c. 63, § 1; 71 Del. Laws, c. 180, § 155; 77 Del. Laws, c. 424, §§ 27-29.;



§ 3137. Hearing panel

(a) A hearing panelist may not be:

(1) A person who is an employee of a district or agency which is involved in the education or care of the child; or

(2) A person having a personal or professional interest which would conflict with that person's own objectivity in the hearing.

(b) The Secretary of Education shall maintain a list of the persons who serve as hearing panelists. The list must include a statement of the qualifications of each of those persons.

(c) All hearing panelists shall have successfully completed such training as may be required by the Secretary of Education to ensure the adequate knowledge and competent performance of panelists.

(d) Each panel shall consist of 3 panelists, appointed by the Secretary of Education on a rotating basis, as follows:

(1) One attorney admitted to practice and in good standing with the bar of a state;

(2) One educator knowledgeable in the field of special education and special educational programming;

(3) One lay person with demonstrated interest in the education of children with disabilities included on an approved list compiled by the Advisory Council for Exceptional Citizens and submitted to the Secretary of Education.

(e) The Department with approval of the State Board of Education shall promulgate regulations which, consistent with this subchapter, further define hearing procedures and the conduct of hearing panelists which shall include standards of competency, expertise and training for hearing panelists.

64 Del. Laws, c. 63, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 155, 156; 77 Del. Laws, c. 424, § 30; 78 Del. Laws, c. 397, § 2.;



§ 3138. Hearing rights; procedure

(a) Any party to a hearing has the right to:

(1) Be accompanied and advised by counsel and by individuals with special knowledge or training with respect to the problems of children with disabilities;

(2) Present evidence and confront and cross-examine adverse witnesses;

(3) Compel the attendance of witnesses as authorized by § 3139 of this title;

(4) Prohibit the introduction of any evidence at the hearing that has not been disclosed to that party at least 5 business days before the hearing;

(5) Obtain a written or, at the option of the parents, electronic verbatim record of the hearing, at public expense;

(6) Obtain a written or, at the option of the parents, electronic decision which includes findings of fact and law.

(b) Parents involved in hearings must be given the right to:

(1) Have the child who is the subject of the hearing present; and

(2) Open the hearing to the public.

(c) The hearing panel shall ensure that parents who have requested a hearing have been advised of the procedural safeguards provided by this subchapter.

(d) Any hearing must be conducted at a time and place which is reasonably convenient to the parents and child involved.

(e) Any testimony presented at a hearing authorized by this section shall be under oath or affirmation.

(f) Copies of all written decisions shall be provided to the Advisory Council for Exceptional Citizens after deleting any personally identifiable information.

(g) Following any disposition under this chapter which entitles a parent to attorneys' fees under state or federal law, said parent shall also be awarded the reasonable fees of expert witnesses and the reasonable costs of any tests or evaluations necessary for the preparation of the parent's hearings. Awards made pursuant to this section shall not be made with the use of funds previously designated for the direct provision of education or services to children. Each school district and charter school shall report annually to the Department of Education, in a form to be determined by the Department, the amount of all awards made pursuant to this subsection and the source of funds for such awards.

64 Del. Laws, c. 63, § 1; 71 Del. Laws, c. 180, § 157; 74 Del. Laws, c. 98, §§ 2-4; 77 Del. Laws, c. 424, § 31; 78 Del. Laws, c. 393, § 1.;



§ 3139. Subpoenas

(a) Authority to issue subpoenas is conferred upon the Secretary of Education, or the Secretary's designee, in order to implement § 3138(a)(3) of this title.

(b) Upon the application of any party at least 12 days prior to hearing, a subpoena shall be issued requiring the attendance of the person or persons listed in the application.

(c) If a person subpoenaed to attend a hearing fails to obey without reasonable cause, or if such a person in attendance refuses, without lawful excuse, to be examined or to answer pertinent questions, an application may be filed with the Family Court for an order directing such person to show cause why that person should not appear or testify. Upon return of the rule, the Court shall examine such person under oath, and if the Court shall determine, after giving such person an opportunity to be heard, that the person refused without legal excuse to attend or testify at the hearing, despite the subpoena, the Court may order such person to comply therewith. Any failure to obey the order may be punished as a contempt of the Family Court, pursuant to the Rules of the Family Court.

64 Del. Laws, c. 63, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 157.;



§ 3140. Burden of proof

The burden of proof and persuasion in any proceeding convened pursuant to § 3135 of this title shall be on the district or state agency which is a party to the proceeding.

64 Del. Laws, c. 63, § 1.;



§ 3141. Finality of decision

A decision made by a hearing panel under this subchapter is final, unless a party to the hearing brings a civil action under § 3142 of this title.

64 Del. Laws, c. 63, § 1.;



§ 3142. Judicial review

(a) Any party aggrieved by the decision of the hearing panel may file a civil action in the Family Court. Such proceeding shall be initiated by the filing of a complaint within 90 days of the date of the decision.

(b) In any action brought under this section, the Court shall receive the records of the administrative proceedings, shall hear additional evidence at the request of a party and, basing its decision on the preponderance of the evidence, shall grant such relief as the Court determines is appropriate.

(c) The Secretary of Education, or the Secretary's designee, shall certify and file with the Court the record of the administrative hearing, which shall include all documents submitted, a transcript of all testimony, and the decision of the hearing panel.

64 Del. Laws, c. 63, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 157; 74 Del. Laws, c. 98, § 5.;



§ 3143. Child's status during proceedings

(a) During the pendency of any administrative or judicial proceedings regarding a complaint, unless the district or state agency and parents of the child agree otherwise, the child involved in the complaint shall remain in that child's present educational placement.

(b) If the complaint involves an application for initial admission to public school, the child, with the consent of the parents, shall be placed in the public school program until the completion of all proceedings.

64 Del. Laws, c. 63, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 32. VOCATIONAL YOUTH ORGANIZATIONS

§ 3201. Purpose

It is the intent and purpose of the General Assembly of this State through this chapter to encourage the youth of Delaware to pursue vocational and occupational education when such pursuit is deemed in the best interest of the student and of this State.

14 Del. C. 1953, § 3201; 57 Del. Laws, c. 490.;



§ 3202. Administration

This chapter shall be administered by the Department of Education.

14 Del. C. 1953, § 3202; 57 Del. Laws, c. 490; 71 Del. Laws, c. 180, § 158.;



§ 3203. Vocational Youth Organization Fund

The General Assembly shall each year in the budget act appropriate a sum to be known as the "Vocational Youth Organization Fund" for the purpose of carrying out this chapter.

14 Del. C. 1953, § 3203; 57 Del. Laws, c. 490.;



§ 3204. Grants

The Department is hereby authorized to award grants from the Vocational Youth Organization Fund to such vocational organizations which are an integral part of the instructional program in the following, but not limited to, occupational-vocational areas such as: agriculture, business and office occupations, distributive education, home economics and trade and industrial education.

14 Del. C. 1953, § 3204; 57 Del. Laws, c. 490; 71 Del. Laws, c. 180, § 159.;






CHAPTER 33. VOCATIONAL EDUCATION AND VOCATIONAL REHABILITATION

§ 3301. Definitions

As used in this chapter:

(1) "Person with a disability" means any person who by reason of a disability or impairment, whether congenital or acquired by accident, injury, disease or developmental circumstance, is or may be expected to be totally or partially incapacitated for remunerative occupation.

(2) "Vocational rehabilitation" means the rendering of a person with a disability fit to engage in remunerative occupation.

42 Del. Laws, c. 201, § 2; 45 Del. Laws, Spec. Sess., c. 6, § 2; 14 Del. C. 1953, § 3301; 58 Del. Laws, c. 130; 78 Del. Laws, c. 179, §§ 141-143.;



§ 3302. Vocational rehabilitation

There shall be a division of the Department of Labor which shall be responsible for the vocational rehabilitation and placement in remunerative employment of persons whose capacity to earn a living has been destroyed or impaired due to disability.

42 Del. Laws, c. 201, § 1; 45 Del. Laws, Spec. Sess., c. 6, § 1; 14 Del. C. 1953, § 3302; 57 Del. Laws, c. 669, § 13B.;



§ 3303. Eligibility for rehabilitation

To be eligible for rehabilitation a person must possess an employment disability and must be susceptible of rehabilitation.

42 Del. Laws, c. 201, § 2; 45 Del. Laws, Spec. Sess., c. 6, § 2; 14 Del. C. 1953, § 3303.;



§ 3304. Duties of Department of Labor — Rehabilitation Division

The Department of Labor shall:

(1) Make rules and regulations for the disbursing of funds provided for the vocational rehabilitation of persons with disabilities;

(2) Appoint and provide for the compensation of the personnel necessary to administer this chapter;

(3) Rehabilitate vocationally and place in remunerative occupations persons eligible for the benefits of this chapter;

(4) Make such rules and regulations necessary for the administration of this chapter;

(5) Report annually to the Governor on the administration of this chapter.

42 Del. Laws, c. 201, § 3; 14 Del. C. 1953, § 3304; 50 Del. Laws, c. 102, § 2; 57 Del. Laws, c. 669, § 13A; 78 Del. Laws, c. 179, § 144.;



§ 3305. Cooperation with Industrial Accident Board

The Department of Labor and the Industrial Accident Board shall formulate a plan of cooperation to become effective when approved by the Governor.

42 Del. Laws, c. 201, § 4; 14 Del. C. 1953, § 3305; 57 Del. Laws, c. 669, § 13A.;



§ 3306. Gifts and donations

The Department of Labor may receive such gifts and donations as may be offered unconditionally or under such conditions as in the judgment of such Department are proper and consistent with this chapter. All moneys received as gifts or donations shall be deposited in the State Treasury and shall constitute a special fund to be used by the Department in carrying out the purposes of this chapter. A report of all gifts and donations received and all disbursements made therefrom shall be submitted annually to the Governor.

42 Del. Laws, c. 201, § 5; 14 Del. C. 1953, § 3306.;



§ 3307. Acceptance of federal Vocational Rehabilitation Act; cooperation with federal agencies

The State accepts the provisions and benefits of the act of Congress popularly known as the "Vocational Rehabilitation Act," approved June 2, 1920, as amended [see now the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.]. The State Treasurer shall be the custodian of all moneys received by the State from appropriations made by the Congress of the United States for vocational rehabilitation of persons with disabilities in industry or otherwise and the State Treasurer may make disbursements therefrom upon the order of the Department of Labor. The Department shall cooperate with the Department of Health, Education, and Welfare or other federal agency authorized by Congress, in carrying out the national Vocational Rehabilitation Act and amendments thereto.

42 Del. Laws, c. 201, § 6; 45 Del. Laws, Spec. Sess., c. 6, § 3; 14 Del. C. 1953, § 3307; 49 Del. Laws, c. 220, § 14; 57 Del. Laws, c. 669, § 13A; 78 Del. Laws, c. 179, § 145.;



§ 3308. Acceptance of federal vocational education acts

The State accepts the benefits of the federal Carl D. Perkins Career and Technical Education Act of 2006 (Perkins IV) [20 U.S.C. § 2301 et seq.], and any subsequent reauthorization thereof, and subject to its requirements and any implementing regulations thereto. The State Treasurer shall be the custodian of any funds accruing to the State from the aforesaid Act and shall make disbursements therefrom upon the order of the Department of Education.

32 Del. Laws, c. 160, § 56; Code 1935, § 2750; 14 Del. C. 1953, § 3308; 50 Del. Laws, c. 102, § 3; 79 Del. Laws, c. 83, § 2.;



§ 3309. Cooperation with United States Office of Education

The Department of Labor shall cooperate with the United States Office of Education in the Department of Health, Education, and Welfare in the administration of this chapter.

32 Del. Laws, c. 160, § 56; Code 1935, § 2751; 14 Del. C. 1953, § 3309; 49 Del. Laws, c. 220, § 15; 50 Del. Laws, c. 102, § 4.;



§ 3310. Duties of State Board of Education in the area of vocational-technical education (career and technical education)

The State Board of Education is the "eligible agency" and sole agency responsible for the supervision of administration of career and technical education for purposes of the federal Carl D. Perkins Career and Technical Education Act of 2006 (Perkins IV) [20 U.S.C. § 2301 et seq.], and any subsequent reauthorization thereof, and subject to its requirements and any implementing regulations. As used in this title, "career and technical education" shall have the same meaning as "vocational-technical education."

14 Del. C. 1953, § 3310; 50 Del. Laws, c. 102, § 5; 71 Del. Laws, c. 180, § 160; 75 Del. Laws, c. 77, § 42; 79 Del. Laws, c. 83, § 2.;






CHAPTER 34. FINANCIAL ASSISTANCE FOR HIGHER EDUCATION

Subchapter I Higher Education Commission Student Assistance Programs

§ 3401. Purpose

It is the intent and purpose of the General Assembly through this chapter to standardize aspects of and streamline administration of a variety of student assistance programs administered by the Delaware Higher Education Office.

73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;



§ 3402. Administration

(a) This chapter shall be administered by the Delaware Higher Education Office, hereinafter referred to as the "Office."

(b) The Office is hereby authorized to award student financial aid from the programs described in this chapter subject to the limits of its appropriations for this purpose.

(c) The Office shall adopt such rules and regulations as it deems necessary, proper, convenient or incidental to the administration of this subchapter.

(d) The Office may establish temporary or permanent advisory groups to assist in administration of these programs.

(e) The Office shall publish annually in 2 newspapers of general circulation within the State an announcement of the application deadlines. The Office shall inform college financial aid officers and high school guidance counselors within the State of application procedures and deadlines.

(f) Unless otherwise provided, no student shall be eligible for student assistance programs authorized in this chapter who was not a resident of the State for at least 12 consecutive months immediately prior to the program application deadline. The place of residence of a student who is dependent on parental financial support shall be deemed to be the legal residence of the student's parent or guardian. The place of residence of an independent student shall be deemed to be the legal residence of the student. Whether a student is considered to be independent shall be determined on the basis of the federal government's financial aid independent student definition. No student shall be deemed to satisfy for the first time the residence requirement of these programs while the student's principal occupation is that of student in a postsecondary program. Evidence of legal residence in Delaware that is deemed satisfactory to the Office must be provided. Such evidence may include: prior year Delaware income tax return, a valid Delaware driver's license, a valid Delaware vehicle registration card or other evidence of bona fide residence in Delaware. Delaware residence shall be considered terminated 12 months after a move from the State.

(g) Unless otherwise provided, awards from the programs authorized in this chapter may be used only at regionally accredited colleges and universities. Under exceptional circumstances in the case of a person who will attend a program of graduate study, the Office may, in its discretion, grant a temporary waiver to the requirement of accreditation by one of the regional accrediting associations where the institution is in the process of becoming accredited or where other comparable evidence of academic quality is provided.

(h) Unless otherwise provided, awards from the programs authorized in this chapter are intended for full-time study. The Office may, however, in its discretion, make prorated awards to recipients enrolled less than full-time in specific programs.

(i) By applying to the programs authorized in this chapter, an applicant agrees to release that applicant's own academic and financial aid records to the Office.

(j) Disbursement of scholarship funds shall be made only to institutions, not to individual recipients, upon receipt of institutional verification that the student's academic, financial and enrollment status meet program requirements.

(k) If, at the end of the drop/add period for a term, a recipient has withdrawn from school or otherwise does not qualify for full payment, the following refund policy shall apply:

(1) A student who will not be charged tuition or will receive a full refund of tuition paid is not entitled to receive any portion of the award and the full amount shall be refunded to the Office;

(2) A student who will be charged full tuition shall receive the full amount of the award for that term; and

(3) A student who will be charged a percentage of tuition is entitled to that same percentage of the award, and the balance shall be refunded to the Office.

(l) The Office may grant leaves of absence to students under circumstances including but not limited to: severe or prolonged illness; family emergency; religious obligation or to pursue activities directly related to the student's educational program.

(m) Recipients who are enrolled in cooperative education programs may receive funds only for those terms when they are attending classes, not for terms spent in work experience.

(n) Calculation of high school grade point average shall include unweighted grades in a core curriculum defined by the Office.

(o) Calculation of cumulative grade point average in postsecondary coursework will include grades earned at all postsecondary institutions.

(p) The number and amount of awards shall be determined annually by the Office, except that awards may not exceed the cost of tuition, mandatory fees, room, board, books and other direct educational expenses.

(q) The Office shall annually report to the General Assembly of the State the number of recipients, the institutions attended by the recipients, and the total amount of expenditures made under this chapter.

(r) The Office is authorized to allocate unused funds among the various programs, with prior approval of the Secretary of Education, the Director of the Office of Management and Budget and the Controller General, to meet state priorities, achieve program objectives, and respond to student demand.

(s) Unused funds appropriated for these programs in any fiscal year shall be carried forward to the next fiscal year.

(t) The General Assembly shall each year in the Budget Act appropriate a sum to be known as Scholarships and Loans for the purpose of carrying out the provisions of this chapter.

73 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(7); 77 Del. Laws, c. 431, § 12.;






Subchapter II Scholarship Incentive Program

§ 3411. Purpose

It is the intent and purpose of the General Assembly through this subchapter to:

(1) Provide financial aid to Delaware residents with demonstrated financial need so that within the limits of the fiscal capabilities of the State they shall not be denied an opportunity for a college education because of financial need;

(2) Provide a financial incentive for higher academic achievement for students who qualify to receive such scholarships; and

(3) Encourage qualified Delaware students to pursue courses of graduate and professional education when such courses are unavailable in state-supported institutions and when such pursuit is deemed in the best interest of the State.

14 Del. C. 1953, § 3401; 54 Del. Laws, c. 208, § 1; 61 Del. Laws, c. 472, § 1; 62 Del. Laws, c. 258, § 2; 70 Del. Laws, c. 161, § 1; 73 Del. Laws, c. 188, § 1.;



§ 3412. Administration

(a) The Office shall receive and administer federal funds under the Leveraging Educational Assistance Partnership (LEAP) and Special Leveraging Educational Assistance Partnership (SLEAP) [20 U.S.C. § 1070c], state funds appropriated from the General Fund, and private sources for the purposes set forth in this subchapter.

(b) The Office may apply for and receive such funds as may be available to the State from any agency of the federal government or private sources as grants for student financial assistance programs at the postsecondary level.

14 Del. C. 1953, § 3402; 54 Del. Laws, c. 208, § 1; 61 Del. Laws, c. 472, § 1; 62 Del. Laws, c. 258, § 2; 70 Del. Laws, c. 161, § 2; 73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;



§ 3413. Scholarships

The Office is hereby authorized to award scholarships from the Scholarship Incentive Program (ScIP) subject to the limits of its appropriations and the following limitations:

(1) Scholarships shall be awarded only to persons who will enroll as full-time students in degree programs.

(2) No student may receive more than 5 annual scholarships for either undergraduate or graduate study.

(3) Scholarships shall be used only at educational institutions:

a. In Delaware for undergraduate study;

b. In states that have established scholarship reciprocity agreements with the State and the Office for undergraduate study; or

c. For undergraduate or graduate study in degree programs that are not offered by a publicly assisted institution in Delaware.

(4) Scholarships shall be awarded on the basis of financial need and academic merit. Financial need shall be determined by a federally approved need analysis system. The financial need calculation shall consider the student's expected family contribution, the expense of attending the institution selected, and the student's eligibility for Pell grants and other federal, state or private grant assistance.

(5) Students must reapply for the scholarships annually, and must continue to meet all qualifications of the program.

14 Del. C. 1953, § 3404; 54 Del. Laws, c. 208, § 1; 61 Del. Laws, c. 472, § 1; 62 Del. Laws, c. 258, § 2; 70 Del. Laws, c. 161, § 4; 73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;






Subchapter III Professional Incentive Programs

§ 3416. Purpose

It is the intent and purpose of the General Assembly through this subchapter to enable and encourage academically talented Delawareans to pursue careers in specific fields identified as areas of need and to encourage students to practice their profession in Delaware.

65 Del. Laws, c. 437, § 1; 73 Del. Laws, c. 188, § 1.;



§ 3417. Awards

(a) Awards shall be made based on academic merit using criteria established by the Office.

(b) For the purpose of this section, an award is a loan the repayment of which is forgiven when the borrower is employed in the specified profession required in each program for the specified period of time in accordance with the conditions specified in this section.

(c) Renewal of awards shall be limited to the number of years that constitute the standard full-time completion rate. To be eligible for renewal of an award, the recipient must meet the academic progress standards set by the Office and communicated in writing to the recipient at the time the initial award is granted.

(d) The Office may establish and modify interest rates to achieve purposes of the program, but in no case shall the interest rate be less than that charged to students in the Federal Family Education Loan Program (FFELP) or its successor.

(e) The interest rate charged to a recipient for his or her initial award shall be constant for subsequent awards for study toward the same degree or certification.

73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;



§ 3418. Repayment and forgiveness

(a) The Office shall determine payment amounts, length of repayment period, and the rate and type of interest to accrue on awards, within the limitations specified in this chapter.

(b) The Office shall communicate the terms of repayment and interest accrual to the recipient and secure a promissory note from the recipient attesting to the recipient's agreement to such terms at the time the award is made.

(c) Repayment or forgiveness will commence following completion of the program of study and a grace period not to exceed 12 months, or immediately after the student discontinues full-time enrollment or discontinues the specified program of study.

(d) If after 12 months following graduation the recipient is engaged in qualifying employment, no repayment of award principal or interest will be required. The recipient's awards will be forgiven in accordance with the service repayment ratios specified in this chapter and in the order in which they were made.

(e) If during the period of service repayment, the recipient terminates qualifying employment, the recipient will be required to commence repayment of the awards or portions thereof which have not been forgiven at the time qualifying employment was terminated.

(f) If after 12 months following graduation the recipient is not engaged in qualifying employment, the recipient shall be obligated to make monthly payments until the amount of the award and interest on the award from the date of disbursement is paid in full.

(g) If during the period of cash repayment the recipient begins qualifying employment, payments will be deferred and the service repayment ratio specified in this chapter will be applied. Under no circumstances will payments already made by the recipient be reimbursed as a result of obtaining qualifying employment.

(h) The Office may, in its discretion, grant deferments from repayment in cases of economic hardship, inability to secure qualifying employment, severe or prolonged illness, or other circumstances that can be documented to the satisfaction of the Office. Such deferments will be limited to periods not to exceed 1 year and only 1 deferment may be granted. The length and terms of a deferment shall be communicated in writing to the recipient.

(i) The Office may grant a deferment of repayment obligations of up to 1 year to students who have a compelling reason to interrupt coursework temporarily. Students must submit a written request for deferment and provide such documentation as the Office deems necessary. Interest on the loan will continue to accrue during deferment periods.

(j) A recipient's repayment obligation may be forgiven if the Office determines that the recipient is unable to meet repayment obligations because of permanent disability or death. The Office may require such documentation as it deems necessary to verify claims or disability or death, including but not limited to a sworn affidavit from a qualified physician or a death certificate.

65 Del. Laws, c. 437, § 1; 73 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 97, § 2; 77 Del. Laws, c. 431, § 12.;



§ 3419. Christa McAuliffe scholarship loans

(a) Purpose. —

It is the intent and purpose of this program to encourage academically talented Delawareans to pursue teaching careers in Delaware public schools.

(b) Awards. —

(1) Except where there are no equivalent programs of study offered in-state, awards shall be provided for study at Delaware institutions in undergraduate education or programs leading to teacher certification.

(2) Awards may be prorated for students who will be enrolled less than full-time in a qualifying program.

(3) Awards may be renewed to a maximum of the equivalent of 4 full-time awards.

(c) Repayment and forgiveness. —

(1) For purposes of this program, qualifying employment is employment as a teacher in a Delaware public school, whether as an employee of the State, the Department of Education, a school district or an individual school, or as an employee of a private organization providing educational services to Delaware school children under a contract with the State, the Department of Education, a school district or an individual school.

(2) Awards will be forgiven at a rate of 1 year of qualifying employment for 1 year of loan.

65 Del. Laws, c. 437, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 75, § 1.;



§ 3420. Critical need scholarships

Transferred by 77 Del. Laws, c. 431, § 10, effective July 23, 2010, to § 3461 of this title.



§ 3421. Delaware Nursing Incentive Program

(a) Purpose — It is the intent and purpose of the General Assembly through this subchapter to enable and encourage academically talented Delawareans to pursue nursing careers at State-operated hospitals.

(b) Awards —

(1) Awards shall be provided for undergraduate education at regionally accredited institutions of higher education or accredited hospital schools of nursing for the following objectives:

a. A course of study leading to a Bachelor of Science in Nursing degree, if the award recipient is a registered nurse employed by this State, and also has 5 years or more of state service; or

b. For all other recipients, a course of study leading to certification as a registered nurse or practical nurse.

(2) Notwithstanding any other provision of this chapter, awards may be made available, on a prorated basis, to employees of the State who are enrolled as part-time nursing students.

(3) The Delaware residence requirement shall not apply to any employee of the State who is enrolled as a part-time nursing student and who has 5 or more years of state service.

(c) Repayment and forgiveness —

(1) For the purposes of this program, qualifying employment shall be employment as a licensed practical nurse or a registered nurse at a State-owned hospital or clinic.

(2) Loans will be forgiven at the rate of 1 year of employment for 1 year of loan.

66 Del. Laws, c. 214, § 1; 67 Del. Laws, c. 64, §§ 1-4; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 188, § 1.;



§ 3422. Speech/language pathologist incentive loan

(a) Purpose — It is the intent and purpose of this program to encourage academically talented Delawareans to pursue careers in speech language pathology in Delaware public schools and in the Part C, Birth to Three Early Intervention System programs.

(b) Awards —

(1) Awards shall be provided for graduate education in programs that will satisfy the educational requirements for Delaware state licensure as a speech/language pathologist.

(2) Awards may be made to applicants who have received a baccalaureate degree and who plan to enroll as full-time students in qualifying programs.

(3) Awards may be made available on a prorated basis to employees either of Delaware's public schools or providers of Part C, Birth to Three Early Intervention System programs and their contractors, and who, in both cases, are enrolled as part-time students in qualifying programs.

(c) Repayment and forgiveness —

(1) For purposes of this program, qualifying employment shall be employment as a licensed speech pathologist either in a Delaware public school or by a provider for programs serving infants and toddlers under Part C, Birth to Three Early Intervention System and their contractors.

(2) Loans will be forgiven at the rate of 2 years of employment for 1 year of loan.

73 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 264, §§ 1-4.;



§ 3423. Ada Leigh Soles Memorial Professional Librarian and Archivist Incentive Program

(a) Purpose — It is the intent and purpose of this Program to enable and encourage academically talented Delawareans to pursue careers as librarians and archivists in the public libraries, public school libraries, state agencies and political subdivisions of Delaware.

(b) Awards —

(1) Awards shall be provided for graduate education in master's degree programs of library and information studies that are accredited by the American Library Association. Preference shall be given to persons currently employed by a Delaware public library, county department of libraries, public school library or state agency library or archive.

(2) Awards may also be provided for a course of study leading to a bachelor's degree prior to the master's degree and/or a doctoral degree following the master's degree. Awards shall be limited to persons who have been employed at a Delaware public library, county department of libraries, public school library or state agency library or archive for a minimum of 2 years.

(3) Selection criteria may include consideration of community service, academic achievement and financial need.

(c) Repayment and forgiveness —

(1) For purposes of this program, qualifying employment shall be employment as a librarian or archivist in a public library, public school library, state agency or political subdivision in Delaware.

(2) Loans will be forgiven at the rate of 1 year of employment for 1 year of loan for bachelor's degree students, and 2 years of employment for 1 year of loan for master's and doctoral degree students.

70 Del. Laws, c. 521, § 1; 71 Del. Laws, c. 132, §§ 381, 382; 73 Del. Laws, c. 188, § 1; 78 Del. Laws, c. 201, § 1.;



§ 3424. Optometry scholarship loan

(a) Purpose. — It is the intent of this program to encourage academically talented students to pursue careers as optometrists in Delaware. This program replaces the Optometric Institutional Aid Program, but does not change or limit the terms of contracts made to individuals under the provisions of the Optometric Institutional Aid Program.

(b) Awards. —

(1) Awards shall be made to baccalaureate degree holders who will enroll as full-time students in programs that prepare students for licensure as optometrists in Delaware.

(2) The Office may limit attendance to one or more designated institutions, or may allow loans to be used at any qualifying college of optometry.

(c) Repayment and forgiveness. —

(1) For purposes of this program, qualifying employment shall be the practice of optometry in the State.

(2) Loans will be forgiven at a rate of 1 year of employment for 1 year of loan.

60 Del. Laws, c. 591, §§ 1, 5; 61 Del. Laws, c. 472, § 3; 73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;






Subchapter IV Merit-Based Scholarship Programs

§ 3435. Diamond State Scholarship

(a) Purpose. — It is the purpose of this program to award merit-based scholarships to Delaware students who have demonstrated academic excellence. The program is intended to serve as both an incentive and a reward for serious academic achievement.

(b) Awards. —

(1) High school seniors who plan to enroll as full-time students at a degree-granting college during the academic year immediately following high school graduation and who meet application requirements established by the Office are eligible to apply.

(2) Application requirements shall be established by the Office and may include grades, standardized test scores, participation in extra-curricular activities, essay questions and other indicators of achievement.

(3) Awards may be renewed for a total of 4 years of undergraduate study, provided the recipient meets renewal requirements established by the Office and communicated in writing at the time of the original award.

(4) If a student fails to meet the renewal requirements, eligibility for the scholarship is terminated. Attainment of qualifying grades in subsequent years will not qualify the student for reinstatement to the program.

(5) Scholarships are provided for the purpose of meeting direct and indirect costs of higher education. Where such education costs are nonexistent or reduced, as in the case of U.S. military academies, the Office may designate a particular student as a Diamond State Scholar without monetary award or may reduce the value of the scholarship.

73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;






Subchapter V Memorial Scholarships

§ 3440. Purpose

It is the intent and purpose of the General Assembly through this subchapter to provide scholarships to deserving Delawareans in memory of elected officials and other distinguished citizens who served the State with distinction and for whom recognition through an education endowment is a fitting memorial. To this end, the General Assembly hereby establishes the Memorial Scholarship Fund.

73 Del. Laws, c. 188, § 1.;



§ 3441. Awards

(a) Scholarships shall be awarded to students who will enroll as first-time, full-time students in the academic year following award of the scholarship.

(b) Scholarships shall be awarded in an amount sufficient to meet the costs of tuition, required fees, room, board and books at the institution specified.

(c) Selection of scholarship recipients shall be based on criteria established by the Office that shall include the qualities of academic achievement, community service, participation in extracurricular activities and promise of academic success in college.

(d) Where several students are judged to be equally qualified for the scholarships, financial need may be considered in making scholarship awards.

(e) Awards shall be renewable within the limits of appropriations for the program, to a maximum of 4 awards, provided the student meets the academic progress standards set by the Office and communicated in writing to the recipient at the time the initial award is granted.

73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;



§ 3442. B. Bradford Barnes Memorial Scholarship

Awards:

(1) One scholarship shall be awarded each year to a graduating high school senior who will enter the University of Delaware.

(2) The Office shall award scholarships only to students who have accepted an admissions offer from the University of Delaware by a deadline date established by agreement between the University of Delaware and the Office.

66 Del. Laws, c. 280, § 1; 73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;



§ 3443. Herman M. Holloway, Sr. Memorial Scholarship

Awards:

(1) One scholarship shall be awarded each year to a student who will enter Delaware State University.

(2) The Office shall award scholarships only to students who have accepted an admissions offer from Delaware State University by a deadline date established by agreement between Delaware State University and the Office.

69 Del. Laws, c. 448, § 1; 73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;



§ 3444. Charles L. "Chuck" Hebner Memorial Scholarship

Awards:

(1) Each year, 1 scholarship shall be awarded to a qualifying student at the University of Delaware, and 1 scholarship shall be awarded to a qualifying student at Delaware State University.

(2) Scholarships will be awarded to students who will major in humanities or social sciences.

(3) Priority will be given to students who will major in political science.

(4) The Office shall award scholarships only to students who have accepted an admissions offer from the University of Delaware or Delaware State University by a deadline date established by agreement between the Office and each University respectively.

72 Del. Laws, c. 347, § 1; 73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;



§ 3445. Ivyane D.F. Davis Memorial Scholarship Fund

(a) Purpose. —

It is the intent and purpose of the General Assembly through this section to provide scholarships in memory of Ivyane D.F. Davis, who died February 7, 1989, to deserving Delaware residents who have been placed under foster care in Delaware, and to this end there hereby is established the Ivyane D.F. Davis Memorial Scholarship Fund.

(b) Administration. —

(1) Notwithstanding any other provision to the contrary, this scholarship fund shall be administered by the Child Placement Review Board.

(2) The Board shall adopt such rules and regulations as it deems necessary and proper to administer the provisions of this scholarship fund.

(3) The Board shall annually report to the General Assembly of the State the number of recipients of scholarships, the institutions attended by said recipients, the total of expenditures made under this scholarship fund, and such other information as it deems useful for members of the General Assembly.

(c) Eligibility. —

Scholarships awarded under this scholarship fund shall be available to applicants who have been residents of Delaware for at least 1 year immediately preceding the application and who were at any time under foster care in Delaware, and who have been accepted at or who are attending an institution of higher learning or trade school.

(d) Scholarship awards. —

(1) The Board shall award up to 50 Ivyane D.F. Davis Memorial Scholarships annually, subject to General Assembly appropriations and private donations to and interest earned on proceeds of the scholarship fund created herein.

(2) Scholarship awards shall not exceed the amount set by the Board.

(3) Scholarships may be renewed upon application by recipients on an annual basis if the Board is satisfied that the recipient is making satisfactory academic or vocational progress.

(4) Selection of scholarship recipients shall be based on such criteria, established by the Board, as academic achievement, community service, participation in extracurricular activities and promise of success in the institution of higher learning or vocational courses selected by applicants.

(5) In cases where more than 1 applicant are judged to be equally qualified for scholarships, financial need shall be considered in establishing priorities for the award of available scholarships.

Funds disbursed under this scholarship fund shall be disbursed on an annual or semiannual basis and shall be disbursed to the institution or school which a recipient attends, not directly to the student.

(e) Creation of Ivyane D.F. Davis Memorial Scholarship Fund. —

(1) The Ivyane D.F. Davis Memorial Scholarship Fund is hereby created.

(2) The Board is authorized to accept donations from private individuals and organizations for deposit in the Fund.

(3) A portion of the Fund, not to exceed one-half of the Fund's principle and interest, may be used to assist the Division of Family Services in obtaining Chafee Educational and Training Vouchers funding; provided, that the Board is authorized, by regulation, contract, or memorandum of understanding with the Division of Family Services, to administer the funding obtained; and further provided, that the portion of the Fund used to obtain the funding is utilized in accordance with the purpose and intent of this section.

(4) Except as provided in the preceding subsection, all appropriations from the General Assembly to the Fund shall be used solely for the award of scholarships as provided under this section.

67 Del. Laws, c. 12, § 1; 71 Del. Laws, c. 167, § 1; 72 Del. Laws, c. 338, § 5; 73 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 323, §§ 1, 2.;



§ 3446. Michael C. Ferguson Achievement Awards

Transferred by 77 Del. Laws, c. 431, § 9, effective July 23, 2010, to § 3460 of this title.






Subchapter VI Educational Benefits for Children of Deceased Veterans and Others

§ 3451. Statement of purpose

It is the purpose of this subchapter to provide educational benefits for the children of deceased veterans of the military services of the United States, military service personnel held prisoner of war, military service personnel officially declared to be missing in action, employees of the Department of Transportation as defined in § 3452(a)(1)e. of this title, and state police officers killed in the line of duty.

59 Del. Laws, c. 333, § 1; 73 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 396, § 1.;



§ 3452. Requirements to receive benefits

(a) In order to qualify for the benefits of this subchapter, an applicant shall be:

(1) The child of:

a. A member of the armed forces who was killed while on active duty or who died from disease, wounds, injuries or disabilities arising or resulting from performance of duty;

b. A member of the armed forces who is being held or who was held as a prisoner of war;

c. A member of the armed forces officially declared missing in action; or

d. A state police officer who was killed in the line of duty or who died from disease, wounds or disabilities arising or resulting from pursuit of the officer's official duties;

e. An employee of the Department of Transportation routinely employed in job-related activities upon the state highway system, such as toll operators, construction inspectors, equipment operators, bridge inspectors and maintenance staff, and survey crews, who was killed in the line of duty or who died from disease, wounds, or disabilities arising or resulting from pursuit of the employee's official duties.

(2) A person who at the time of application for benefits is at least 16 years of age, but not more than 24 years of age, and who shall have been a resident of the State for at least 3 years prior to the date of application; and

(3) Attending or admitted for attendance at an educational institution beyond the high school level in a program not to exceed 4 years in duration.

(b) No child of a member of the armed forces shall receive educational benefits in accordance with this subchapter unless such child qualifies under subsection (a) of this section, and:

(1) A parent of such child is a resident of the State and is or was missing in action or held as a prisoner of war; or

(2) A parent of such child was a resident of the State at the time such parent was killed or later died from disease, wounds, injuries or disabilities arising or resulting from performance of duty.

59 Del. Laws, c. 333, § 1; 66 Del. Laws, c. 137, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 396, § 2.;



§ 3453. Vested rights

Any person found to be qualified for the benefits of this subchapter as the child of a deceased or missing veteran shall not be divested of the benefits upon the return of the veteran who was a prisoner of war, missing in action or mistakenly listed as deceased.

59 Del. Laws, c. 333, § 1; 73 Del. Laws, c. 188, § 1.;



§ 3454. Eligible institutions

Benefits authorized in this subchapter may be utilized for attendance at:

(1) An institution financially supported by the State;

(2) If the desired major or training is not available in such an institution, then at a private institution in Delaware;

(3) If there is no institution in Delaware offering such major or training, at a public or private institution in another state; or

(4) If an eligible student chooses to attend an institution out of the sequence described herein, the value of the benefit will be reduced as described in this subchapter.

59 Del. Laws, c. 333, § 1; 67 Del. Laws, c. 401, § 1; 73 Del. Laws, c. 188, § 1.;



§ 3455. Extent of benefit

(a) The per student benefits granted under this subchapter may not exceed the amount of tuition and fees per academic year.

(b) Benefits shall be limited to 4 years of training or education.

(c) If the student attends an institution according to the priority sequence outlined above, the benefit shall be equal to the amount of tuition and fees. If the student chooses to attend a Delaware private institution when that student's major is offered at a Delaware public institution, or if the student chooses to attend an out-of-state institution when that student's major is offered at a Delaware public institution and/or a Delaware private institution, the amount of the benefit shall be equal to the tuition and fees of:

(1) The average tuition and fees of the Delaware public institutions which offer the major; or

(2) The average tuition and fees of the Delaware private institutions which offer the major, if it is not offered at a Delaware public institution.

59 Del. Laws, c. 333, § 1; 67 Del. Laws, c. 401, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 188, § 1.;






Subchapter VII Engineering and Applied Science Recruitment Fund

§ 3460. Michael C. Ferguson Achievement Awards

Michael C. Ferguson Achievement Awards shall be administered pursuant to rules and regulations adopted by the Department of Education as set forth in the provisions of § 153(c) of this title.

73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 9.;



§ 3461. Critical need reimbursement program

(a) Purpose — It is the purpose of this program to reduce the number of Delaware public school teachers who do not hold Standard Certification in their area of instruction by enabling and encouraging those teachers to pursue education that will enable them to become fully certified.

(b) Eligibility —

(1) Eligible applicants are Delaware school districts and charter schools.

(2) Eligible teachers are:

a. Full-time employees of a Delaware school district or a charter school; and

b. Teaching on a temporary, emergency or limited standard certificate; and

c. Teaching in critical need areas as defined by the Department of Education.

(3) Awards will be made on behalf of specific teachers, or if demand exceeds available funding, then allocated among the districts and charter schools on a prorated share of the applicant pool.

(4) Districts and charter schools are authorized to reimburse teachers for all or part of tuition and fees paid for coursework that will enable them to achieve standard certification upon receipt of evidence that the teacher has successfully completed coursework with a grade equivalent of a 2.0 or higher on a 4.0 scale.

(c) Benefit — Districts and charter schools will receive funding to reimburse eligible teachers (those not certified in the critical need area in which they teach) only for tuition and fees for up to 3 credits per term during the regular academic year. Recipients may attend any accredited college, but reimbursement is not to exceed the cost of 3 credits and fees at the highest-cost Delaware public college.

(d) Awards —

(1) If funding permits, districts and charter schools will receive funding sufficient to allow each eligible teacher for whom a request is made to receive full tuition and fee reimbursement, pursuant to the provisions of subsection (c) of this section, for up to 3 credits in each fall and spring semester. Districts and charter schools must verify course completion with a grade equivalent of a 2.0 or higher on a 4.0 scale before reimbursing tuition.

(2) If funding requests exceed the program's appropriation, districts and charter schools will be awarded funds in a prorated share of the applicant pool.

73 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 160, §§ 1-7; 77 Del. Laws, c. 431, § 10.;



§ 3462. Fund

Repealed by 77 Del. Laws, c. 431, § 8, effective July 23, 2010.;



§ 3463. Use of Fund

Repealed by 77 Del. Laws, c. 431, § 8, effective July 23, 2010.;



§ 3464. Allocation of Fund

Repealed by 77 Del. Laws, c. 431, § 8, effective July 23, 2010.;



§ 3465. Eligible organizations

Repealed by 77 Del. Laws, c. 431, § 8, effective July 23, 2010.;






Subchapter VIII Legislative Essay Scholarship

§ 3470. Purpose

The purpose of the Legislative Essay Scholarship is to encourage high school students to learn about and appreciate the foundations of American government, and to demonstrate this understanding and writing skill through an annual essay contest.

72 Del. Laws, c. 461, § 2; 73 Del. Laws, c. 188, § 1.;



§ 3471. Eligibility

Eligible students are 12th graders who are enrolled in a public, private or charter school or a home school program.

73 Del. Laws, c. 188, § 1.;



§ 3472. Essays

(a) Essays must be original and between 500 and 2,000 words in length.

(b) The topic shall be chosen each year by a committee that consists of 1 member of the Delaware Higher Education Office designated by the Director of the Office, 1 member designated by the president of the Delaware Society Sons of the American Revolution, and 1 member designated by the regent of the Delaware State Society Daughters of the American Revolution.

(c) The topic of the essay must relate to:

(1) Events, persons, philosophies, technologies, governments or ideals in American history;

(2) The approximate 90-year period from 1770 to 1860, including events leading up to the American Revolutionary War, but excluding the Civil War; and

(3) A positive approach to the overall theme of "Building the Foundations of the Modern United States of America."

73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;



§ 3473. Awards

(a) One $1,000 nonrenewable scholarship shall be awarded to a twelfth grade student-resident from each senatorial and representative district in the State whose essay meets the standards established by the Office.

(b) Three statewide awards shall be made to the writers of the top 3 senatorial or representative district scholarship winners. These nonrenewable scholarships will be in the amounts of $10,000, $7,500 and $5,000.

73 Del. Laws, c. 188, § 1; 74 Del. Laws, c. 307, § 374; 75 Del. Laws, c. 350, § 421; 77 Del. Laws, c. 431, § 12.;






Subchapter IX Education Endowment Fund

§ 3475. Purpose

From time to time individuals, corporations and businesses desire to assist Delaware students in pursuing higher education by establishing or contributing to scholarship funds. This endowment fund is established to encourage and focus such giving.

73 Del. Laws, c. 188, § 1.;



§ 3476. Fund

The Office may receive, hold, invest, reinvest and use funds in the form of grants or gifts from private corporations, trusts, individuals, organizations, groups and other sources to support Delaware residents in postsecondary education programs.

(1) To qualify as tax deductible donations, contributions to the Fund must be made without restriction or precondition.

(2) The Office shall ensure that contributors of qualifying donations receive such documentation as may be necessary to support tax deduction of gifts to the Fund.

(3) The Office may establish such rules and regulations as it deems necessary for administration of this subchapter.

(4) The Office shall hold the Fund in an interest-bearing account, or may invest and reinvest funds to advance the purposes of this subchapter.

(5) Awards from the Fund must be based on student financial need, but may include other criteria as may be established by the Office.

73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 431, § 12.;






Subchapter X Higher Education for Senior Citizens

§ 3478. Fees

The Boards of Trustees of the University of Delaware, Delaware State University, and Delaware Technical and Community College are hereby authorized and directed to establish, by not later than the fall quarter of 1986, a program whereby citizens of this State who are 60 years of age or older, and who are formal degree candidates, may attend classes for credit or audit without payment of application, course registration or other related fees. Persons enrolled in such program shall be required to pay the cost of all books, supplies, laboratory fees and shop fees.

65 Del. Laws, c. 41, § 1; 69 Del. Laws, c. 67, § 2; 73 Del. Laws, c. 188, § 1.;



§ 3479. Limitations

The privilege authorized by this subchapter may be granted only on a space available basis if such classes are not filled as of the close of registration. The institutions listed in this subchapter may limit or deny the privilege for courses which are in programs for which a selective admissions criteria has been established.

65 Del. Laws, c. 41, § 1; 73 Del. Laws, c. 188, § 1.;






Subchapter XI Delaware National Guard Educational Benefits

§ 3480. Education benefits

(a) Any active member of a federally recognized unit of the Delaware National Guard who meets the requirements for satisfactory membership as defined by the Adjutant General of the Delaware National Guard shall be eligible for funding support by the Delaware National Guard for certain postsecondary education tuition and fees under the following conditions:

(1) The member must first apply for and utilize all other reasonably available tuition assistance programs, including scholarships, grants and civilian employer education benefit programs.

(2) The member must make application to the Adjutant General for tuition and fee assistance in advance of a class or course of instruction according to a schedule announced by the Adjutant General.

(3) Education benefits authorized by this section may be used only for attendance at a postsecondary educational institution either financially supported by the State or, if private, located in the State. If a member chooses to attend a State-supported institution, tuition and fees shall be reimbursed for the full amount expended, not to exceed the in-state resident rate. If a member chooses to attend a Delaware private institution, the amount of the benefit shall be equal to the average tuition and fees of the Delaware postsecondary institutions which offer the class or course of instruction, based on the in-state resident rate. State-supported institutions shall charge members the in-state rate for tuition and fees and treat members as an in-state applicant or student regardless of the members' state of residence.

(4) Each class or course of instruction taken by a member must be one that is required by the institution for the award of a specific certificate or of a specific associate's degree, bachelor's degree or master's degree.

(5) The per-member benefits granted under this section shall be limited to only 1 certificate or degree program at each level of study, namely, a certificate program, an associate's degree, bachelor's degree or master's degree.

(6) A member may be enrolled in a certificate or degree program full-time or part-time.

(7) A member may not receive education benefits pursuant to this section more than 10 years after the date on which the member begins the first course for which funds are granted. However, in the event that a member is called to active duty or to an activation that requires the member to discontinue that member's education benefits the 10-year limit may be extended by the amount of time the member serves on that active duty or activation.

(8) This tuition and fee assistance program will be subject to the limits of the total funding appropriated by the legislature and approved by the Governor for that purpose.

(b) In order to receive funds for tuition and fees for a postsecondary class or course of instruction authorized by this section, a member must:

(1) Agree to serve in a satisfactory manner for a period of not less than 6 years in the Delaware National Guard. The 6-year requirement may include service time before, during and after the member receives funding for education benefits pursuant to this section;

(2) Earn a grade no lower than a 2.0 on a 4.0 scale, or its equivalent, for each individual course for which tuition and fee assistance is granted. In any course for which a specific grade is not issued, the member must show documentation to verify satisfactory completion. Failure to maintain a cumulative grade point average of 2.0 or higher will be cause for forfeit of funding for all courses taken for the semester or period in which the grade point average remains below the 2.0 level; and

(3) Submit to the Adjutant General within 45 days after completing a course proof of:

a. The course title and grade received;

b. The amount of tuition and fees paid for the course;

c. The name of the postsecondary institution where the course was taken; and

d. Evidence of the member's cumulative grade point average for courses taken to date.

(c) The Adjutant General shall appoint a board to adopt rules and regulations and to provide forms as deemed necessary and proper for the efficient administration of this section.

(d) Upon approval by the Adjutant General, and subject to the availability of appropriated funds, tuition and fee assistance shall be provided by the Delaware National Guard to the member from funds appropriated to the National Guard in the annual Budget Appropriations Act or in amendments thereto for that purpose. If funding is not appropriated to fully support the program, master's degree reimbursement will be reduced prior to any reductions to members applying for funds to obtain an associate's degree or bachelor's degree.

(e) A member who has received funding pursuant to this section but who does not fulfill the service commitment required by paragraph (b)(1) of this section, or who is terminated from the National Guard for cause, or who otherwise fails to comply with any requirement of this section shall immediately become ineligible to receive education benefits pursuant to this section and shall repay the Delaware National Guard for all tuition and fee funding previously extended to the member, including interest, on a pro rata basis from the time of termination or noncompliance. The Adjutant General shall determine the amount of repayment due by the member pursuant to this subsection.

(f) If membership in the National Guard is terminated for other than cause, the member will not be required to repay previously funded tuition and fees.

(g) A member shall not receive funding for any tuition or fees not applied for prior to termination for any reason of membership in the National Guard.

(h) The Adjutant General shall report annually to the General Assembly:

(1) The number of members who participated at each Delaware postsecondary school during the year;

(2) The total amount of tuition and fee expenditures made pursuant to this section during the year;

(3) The total amount required to be repaid to the National Guard by defaulting members during the year; and

(4) The total amount of moneys actually repaid by defaulting members during the year.

62 Del. Laws, c. 258, § 3; 64 Del. Laws, c. 45, § 1; 65 Del. Laws, c. 440, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 454, § 1; 73 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 208, §§ 1-3, 5.;






Subchapter XII Delaware College Investment Plan

§ 3483. Purpose

It is the intent and purpose of the General Assembly through this subchapter to establish the Delaware College Investment Plan pursuant to § 529 of Title 26 of the United States Code [26 U.S.C. § 529] or successor section and to create the Delaware College Investment Board to implement and maintain the Plan through the adoption of rules and regulations for the administration of the Plan.

71 Del. Laws, c. 71, § 1; 72 Del. Laws, c. 300, §§ 1-3; 73 Del. Laws, c. 188, § 2.;



§ 3484. Administration; authority

(a) This subchapter shall be administered by the Delaware College Investment Board, hereinafter referred to as the Board. The State Pension Office and Delaware Higher Education Office shall provide assistance to the Board in the administration of the Plan as directed by the Board chairperson.

(b) The Board shall be composed of the following:

(1) A Board Chairperson, selected by the Governor;

(2) The Secretary of Finance or the Secretary's designee;

(3) A member of the public appointed by the Delaware Higher Education Office, subject to the approval of the Secretary of Education; and

(4) Two public members, who by reason of their education and experience are qualified to serve, appointed by the Governor.

(c) The Board shall adopt such rules and regulations as it deems necessary and proper to administer this subchapter and to ensure the Plan's compliance with § 529 of Title 26 of the United States Code [26 U.S.C. § 529] or successor section.

(d) The Board shall publish an annual report to the Governor and General Assembly detailing its activities on or before September 30 of each year.

(e) The terms of the public members shall be staggered. The first appointed public member shall serve for a term of 1 year and the second appointed public member shall serve for a term of 2 years. Thereafter, public members shall serve for a term of 3 years. Public members shall be eligible for reappointment.

(f) Members of the Board overseeing the Delaware College Investment Plan may be reimbursed for mileage expenses incident to their duties.

71 Del. Laws, c. 71, § 1; 72 Del. Laws, c. 114, § 1; 72 Del. Laws, c. 300, §§ 2, 3; 73 Del. Laws, c. 188, § 2; 74 Del. Laws, c. 68, § 19; 75 Del. Laws, c. 350, § 164; 77 Del. Laws, c. 431, §§ 11, 12.;



§ 3485. Definitions

As used in this subchapter:

(1) "Account" means an individual account, a trust account or a savings account established in accordance with this subchapter.

(2) "Account owner" means the individual, individuals, or the trustee of a trust identified at the time the account is opened as having the right to withdraw funds from the account.

(3) "Designated beneficiary" means, except as provided in § 3490 of this title, the individual designated at the time the account is opened as having the right to receive a qualified withdrawal for the payment of qualified higher education expenses or, if such designated beneficiary is replaced in accordance with § 3490 of this title, such replacement.

(4) "Financial institution" means a bank, a commercial bank, a national bank, a savings bank, a savings and loan, a thrift institution, a credit union, an insurance company, a trust company, a mutual fund, an investment firm or other similar entity authorized to do business in this State.

(5) "Higher education institution" means an eligible education institution as defined in § 135(c)(3) of Title 26 of the United States Code [26 U.S.C. § 135(c)(3)].

(6) "Member of the family" shall have the same meaning as contained in § 529(e) of Title 26 of the United States Code [26 U.S.C. § 529(e)] or successor section.

(7) "Nonqualified withdrawal" means a withdrawal from an account that is not:

a. A qualified withdrawal;

b. A withdrawal made as the result of the death or disability of the designated beneficiary;

c. A withdrawal made as the result of a scholarship (or allowance or payment described in § 135(d)(1)(B) or (C) of Title 26 of the United States Code [26 U.S.C. § 135(d)(1)(B) or (C)]) received by the designated beneficiary, but only to the extent of the amount of such scholarship, allowance or payment; or

d. A rollover or change in the designated beneficiary described in § 3490 of this title.

(8) "Plan" means the Delaware College Investment Plan established by this subchapter.

(9) "Qualified higher education expenses" means tuition and other permitted expenses as presently set forth in § 529(e) of Title 26 of the United States Code [26 U.S.C. § 529(e)] or as hereafter permitted by such successor or amended section for the enrollment or attendance of a designated beneficiary at a higher education institution.

(10) "Qualified withdrawal" means a withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary, but only if the withdrawal is made in accordance with the requirements of the Plan.

(11) "Trust" means a trust which is revocable or irrevocable and which has at least 1 individual as its current beneficiary.

71 Del. Laws, c. 71, § 1; 72 Del. Laws, c. 300, §§ 1, 2; 73 Del. Laws, c. 188, § 2; 76 Del. Laws, c. 149, §§ 1-3.;



§ 3486. Powers of the Board

The Board shall have the following powers, duties and functions:

(1) To establish, develop, implement and maintain the Plan in a manner consistent with the provisions of this subchapter and § 529 of Title 26 of the United States Code [26 U.S.C. § 529] or such successor section to obtain the benefits provided by such section for the Plan and its participants;

(2) To adopt rules and regulations for the general administration of the Plan;

(3) To maintain, invest and reinvest the funds contributed into the Plan consistent with the investment restrictions established by the Board. The investment restrictions shall be consistent with the objectives of the Plan and the Board shall exercise the judgment and care then prevailing which people of prudence, discretion and intelligence exercise in the management of their own affairs with due regard to the probable income and level of risk from investments of money belonging to the State in accordance with the policies established by the Board. The Board may consult with the Investment Subcommittee of the Board of Pension Trustees in the development of investment alternatives; and

(4) To make and enter into any and all contracts, agreements or arrangements and to retain, employ and contract for the services of private and public financial institutions, depositories, consultants, investment advisors or managers, third party plan administrators, research and technical and other services necessary or desirable for carrying out the purposes of this subchapter.

71 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 300, § 2; 73 Del. Laws, c. 188, § 2.;



§ 3487. The Program

(a) An account owner may establish an account by making an initial contribution to the Plan in the name of the designated beneficiary. Once a contribution is made it becomes part of the Plan and subject to this subchapter.

(b) Any person may make a contribution to an account once an account is opened. If the account owner is a trust, the trustee must consent to the contribution.

(c) Contributions to an account shall be made only in cash.

(d) Total contributions to all accounts shall not exceed those reasonably necessary, considering the return on contributions and the age and circumstances of the designated beneficiary, to provide for the qualified higher education expenses of the beneficiary. The Board shall establish maximum contribution limits applicable to Plan accounts and shall require such information from the account owner and the designated beneficiary to establish the limit as it relates to such account.

(e) Separate records and accounting shall be required by the Plan for each account and reports shall be made no less frequently than annually to the account owner and the designated beneficiary.

(f) The Plan shall be permitted to collect application, account or administrative fees to defray the costs of the Plan. The application, account or administrative fees must be approved by the Board.

(g) In the case of an account owner which is a trust, the Board shall require such information from the account owner as is necessary to establish compliance with the Plan.

71 Del. Laws, c. 71, § 1; 71 Del. Laws, c. 402, § 1; 72 Del. Laws, c. 300, § 2; 73 Del. Laws, c. 188, § 2; 76 Del. Laws, c. 149, §§ 4, 5.;



§ 3488. Investment direction

(a) Except as permitted in § 529 of Title 26 of the United States Code [26 U.S.C. § 529] and regulations thereunder, no person shall have the right to direct the investment of any contributions to or earnings from the Plan.

(b) Neither the Plan, the Board and each of its members nor the State shall insure any account or guarantee any rate of return or any interest rate on any contribution; nor shall they or any one of them be liable for any loss incurred by any person as a result of participating in the Plan.

(c) The Board and each of its members shall be entitled to the immunities set forth in Chapter 40 of Title 10, and in addition, no member of the Board shall be liable for any act or omission made during the member's tenure on the Board, or for any loss incurred by any person as a result of the participation by any Board member in the Plan. Further, the State shall indemnify each Board member who is a party to or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, arising by reason of such member's participation in the Plan, against any expenses (including attorney's fees if the Attorney General shall determine that such Board member is not entitled to representation by the State), judgments, fines and amounts paid in settlement actually and reasonably incurred by that member in connection with such action, suit or proceeding, if that member acted in good faith and in a manner that member reasonably believed to be in the best interest of the State, and with respect to any criminal action or proceeding, so long as that member had no reasonable cause to believe that that member's conduct was unlawful. Any expenses incurred by such Board member in defending a civil, administrative or investigative action, suit or proceeding shall be paid by the State in advance of the final disposition of such action, suit or proceeding upon authorization by a majority of the members of the Board and by the Governor of the State.

(d) The Board in the exercise of its sole discretion and without liability is specifically authorized to remove the Plan's funds from any financial institution and to reinvest the funds in a similar or different investment alternative at another financial institution at any time.

71 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 300, § 2; 73 Del. Laws, c. 188, § 2.;



§ 3489. Prohibitions

(a) No account nor any interest in an account shall be assignable or pledged or otherwise used to secure or obtain a loan or other advancement.

(b) No refund of a qualified educational expense payment may be paid by a higher education institution directly to the designated beneficiary or to the account owner. Any refund of qualified tuition expenses owed by a higher education institution on account of an overpayment of educational expenses must be refunded to the Plan for credit to the designated beneficiary's account.

(c) A qualified withdrawal that is used to pay for qualified education expenses must be paid jointly to the designated beneficiary and the higher education institution or directly to the higher education institution. A payment of qualified education expenses may not be made directly to the beneficiary.

(d) Total contributions to all accounts established on behalf of a particular beneficiary in excess of those reasonably necessary to meet the designated beneficiary's qualified higher education expenses are prohibited.

71 Del. Laws, c. 71, § 1; 72 Del. Laws, c. 300, § 2; 73 Del. Laws, c. 188, § 2.;



§ 3490. Designated beneficiary

(a) An account owner shall have the right at any time to change the designated beneficiary of an account to another individual who is a member of the family of the former designated beneficiary, and, in the case of an account owner which is a trust, to another person who is also a beneficiary of the trust.

(b) An account owner shall have the right at any time to direct that all or a portion of an account be transferred to the account of another beneficiary if the designated beneficiaries are members of the same family, and, in the case of an account owner which is a trust, to the account of another beneficiary if the designated beneficiary is also a beneficiary of the trust.

(c) The right to change the designated beneficiary or to transfer between accounts contained in subsections (a) and (b) of this section may be denied if, under regulations adopted by the Board, the exercise of the right would result in either excess contributions to an account or the exercise of impermissible investment direction by the account owner.

71 Del. Laws, c. 71, § 1; 73 Del. Laws, c. 188, § 2; 76 Del. Laws, c. 149, §§ 6, 7.;



§ 3491. Account withdrawals; penalties

(a) Withdrawal from an account may be made on 30 days' written notice to the Board or on such shorter notice as the Board may by regulation provide. A withdrawal shall be designated as a qualified withdrawal or a nonqualified withdrawal and the application shall provide such information and be made on such forms as the Board shall find are necessary to enable the Board to determine the nature of the withdrawal.

(b) An account withdrawal paid to or for the benefit of any person during any calendar year shall be reported to the person and the Internal Revenue Service. The report shall be made at the time and contain such information as required by law.

(c) The Board shall establish a more than de minimis penalty, at the minimum amount necessary to satisfy the requirements of § 529 of Title 26 of the United States Code [26 U.S.C. § 529] or successor section for a nonqualified withdrawal on the portion of the withdrawal that constitutes income under § 529 of Title 26 of the United States Code [26 U.S.C. § 529] or successor section.

(d) Penalties collected under this section may be used to defray the costs of the Plan.

71 Del. Laws, c. 71, § 1; 72 Del. Laws, c. 300, § 2; 73 Del. Laws, c. 188, § 2.;






Subchapter XIII Participation in National and Regional Higher Education Organizations

§ 3495. Southern Regional Education Board

The Governor is authorized to commit the State of Delaware to membership in the Southern Regional Education Board (SREB) and to execute the SREB compact, which the Delaware General Assembly hereby approves.

71 Del. Laws, c. 354, § 382; 73 Del. Laws, c. 188, § 3.;



§ 3496. -3498. Purpose; administration; Charles L. "Chuck" Hebner Memorial Scholarship

Repealed by 73 Del. Laws, c. 188, § 4, effective July 17, 2001. For present law, see § 3444 of this title.;






Subchapter XIV The Delaware Student Excellence Equals Degree Act

§ 3401A. Purpose

There is hereby created the Delaware Student Excellence Equals Degree, hereafter referred to as "SEED", program. Under this subchapter, qualified, college-bound state resident students are relieved of the burden of paying undergraduate tuition at Delaware Technical and Community College, or the University of Delaware, Associate in Arts Program provided that these students meet the criteria set forth in this subchapter and are pursuing studies leading to an associate degree at Delaware Technical and Community College. Students who qualify under this subchapter shall not have to repay the State because it is the intent and purpose of the General Assembly, through this subchapter, to help ensure that Delaware students stay in high school, excel academically, and have better access to higher education regardless of a family's financial circumstances and therefore payments under this program shall be grants, not loans.

75 Del. Laws, c. 222, § 1.;

§ 3402A Definitions.

The following words, terms and phrases, when used in this subchapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Academic year" shall mean the 3 consecutive academic semesters beginning with the fall semester.

(2) "Family" for a dependent applicant shall mean the applicant, the applicant's parents or legal guardian, relative caregiver, and other children under the age of 21 of the applicant's parents, legal guardian or relative caregiver. The term "family" for an independent applicant shall mean the applicant, an applicant's spouse and any dependent children.

(3) "Full-time" shall mean a minimum of 24 credit hours in each academic year.

(4) "Institution" shall mean Delaware Technical and Community College or the University of Delaware, Associate in Arts Program.

75 Del. Laws, c. 222, § 1.;

§ 3403A Administration.

(a) This subchapter shall be administered by the institution where the student is enrolled or has sought admission.

(b) Each institution shall adopt such rules and regulations as it deems necessary and proper to the administration of this subchapter. Such rules and regulations may include an appeals process to grant exceptions to the eligibility requirements set forth in § 3404A(6) of this title for applicants who are unable to attend classes in the fall semester immediately after graduation from high school due to military service or a documented medical condition. Admission deferrals of up to 1 calendar year in duration may be offered to those students who defer admission due to military service or a documented medical condition. Upon passage of 1 year, students may appeal for an admission deferral for 1 additional consecutive year.

(c) Each institution shall annually report to the General Assembly of the State the names of its own those students enrolled in the SEED program and the total amount of expenditures made under this subchapter.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 280, § 421.;

§ 3404A Eligibility.

(a) To be eligible to participate in the SEED program and to qualify for a grant to pay tuition by the State pursuant to this subchapter for the first semester or other academic unit of post-secondary enrollment at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, a student shall meet all of the following:

(1) A student who satisfies the state residency requirements set forth in the Institution's residency policy shall be eligible for such grant if that student is enrolled on a full time, degree seeking basis or is a student with a disability seeking a degree through the institution's academic accommodation policy.

(2) The student shall not have been convicted of any felony and the student's parent, legal guardian, or relative caregiver shall certify such fact.

(3) A student shall have applied for all appropriate forms of financial aid for which the student is eligible including, but not limited to, the Federal Pell Grant, financial aid programs administered by the Delaware Higher Education Office, and financial aid programs administered by Delaware Technical and Community College, and/or the University of Delaware, and shall have accepted all such financial assistance offered or awarded to the student, except for loans.

(4) A student shall have graduated from a Delaware public or nonpublic high school with a minimum cumulative average of either 80% or higher on a 100 point scale or a grade point average (G.P.A.) of 2.5 or higher on a 4.0 scale as indicated on the student's official high school transcript. For purposes of this subchapter, a student who does not meet the qualifying criteria may request the institution recalculate the point percentage or G.P.A. based on the student's official high school transcript and the following conversion table:

For purposes of this conversion chart, the numerical value assigned to a letter grade shall be the lowest value in the numerical scale.

(5) A student shall have satisfied admission standards as determined by Delaware Technical and Community College or the University of Delaware, Associate in Arts program for entering students or as determined by the University of Delaware for the Associates in Arts Program; provided, however, that no student participating in the SEED program shall be admitted into Delaware Technical and Community College by special admission standards.

(6) A student shall be admitted and attend classes at the institution no later than the fall semester immediately after the student's graduation from high school.

(7) Each institution shall create and implement its own equivalency standards for paragraphs (a)(4) and (6) of this section in establishing eligibility of Delaware home schooled students for grants under the SEED program.

(b) Notwithstanding other provisions in this subchapter, for those individuals who have lived in foster care under the jurisdiction of the Department of Services for Children and Their Families at any point in time between the ages of 16 and 18, whether placed within Delaware or outside Delaware, the provisions of paragraphs (a)(4) and (a)(6) of this section, § 3406A(a)(1), and (c) of this title do not apply. Any individual qualifying under this subsection shall make steady academic progress toward an associate's degree and shall not be eligible to receive grants if:

(1) The individual does not begin the individual's higher education before age 25, or

(2) That individual takes longer than 5 years to attain an associate's degree.

75 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 431, § 12.;

§ 3405A Grant awards/operations.

Each institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grants shall also be available for the Associates in Arts Program courses taught at Delaware Technical and Community College, and administered jointly with the University of Delaware. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2006-2007 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A grant recipient receiving no other financial assistance specifically designated for tuition and/or other regularly assessed fees with the exception of loans shall receive a grant equal to the full amount of tuition charged by the institution.

(2) A grant recipient receiving other financial assistance specifically designated for tuition and other regularly assessed fees shall receive a grant equal to the difference between the amount of tuition charged by the institution and the amount of the other financial assistance.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

75 Del. Laws, c. 222, § 1.;

§ 3406A Maintaining eligibility.

(a) To maintain continued State payment of tuition once enrolled at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, the student shall meet all of the following:

(1) Make steady academic progress toward an associate degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(b) Grants made by the SEED program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an associate degree with the exception of those courses required by the institution for program admission and courses taken pursuant to the Associates in Arts program.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 80, § 423(c).;

§ 3407A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

75 Del. Laws, c. 222, § 1.;

§ 3408A Additional responsibilities.

(a) Each Institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the SEED program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least one SEED program contact person, who shall be either a counselor or teacher, at each high school site in this State.

75 Del. Laws, c. 222, § 1.;



§ 3402A. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Academic year" shall mean the 3 consecutive academic semesters beginning with the fall semester.

(2) "Family" for a dependent applicant shall mean the applicant, the applicant's parents or legal guardian, relative caregiver, and other children under the age of 21 of the applicant's parents, legal guardian or relative caregiver. The term "family" for an independent applicant shall mean the applicant, an applicant's spouse and any dependent children.

(3) "Full-time" shall mean a minimum of 24 credit hours in each academic year.

(4) "Institution" shall mean Delaware Technical and Community College or the University of Delaware, Associate in Arts Program.

75 Del. Laws, c. 222, § 1.;

§ 3403A Administration.

(a) This subchapter shall be administered by the institution where the student is enrolled or has sought admission.

(b) Each institution shall adopt such rules and regulations as it deems necessary and proper to the administration of this subchapter. Such rules and regulations may include an appeals process to grant exceptions to the eligibility requirements set forth in § 3404A(6) of this title for applicants who are unable to attend classes in the fall semester immediately after graduation from high school due to military service or a documented medical condition. Admission deferrals of up to 1 calendar year in duration may be offered to those students who defer admission due to military service or a documented medical condition. Upon passage of 1 year, students may appeal for an admission deferral for 1 additional consecutive year.

(c) Each institution shall annually report to the General Assembly of the State the names of its own those students enrolled in the SEED program and the total amount of expenditures made under this subchapter.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 280, § 421.;

§ 3404A Eligibility.

(a) To be eligible to participate in the SEED program and to qualify for a grant to pay tuition by the State pursuant to this subchapter for the first semester or other academic unit of post-secondary enrollment at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, a student shall meet all of the following:

(1) A student who satisfies the state residency requirements set forth in the Institution's residency policy shall be eligible for such grant if that student is enrolled on a full time, degree seeking basis or is a student with a disability seeking a degree through the institution's academic accommodation policy.

(2) The student shall not have been convicted of any felony and the student's parent, legal guardian, or relative caregiver shall certify such fact.

(3) A student shall have applied for all appropriate forms of financial aid for which the student is eligible including, but not limited to, the Federal Pell Grant, financial aid programs administered by the Delaware Higher Education Office, and financial aid programs administered by Delaware Technical and Community College, and/or the University of Delaware, and shall have accepted all such financial assistance offered or awarded to the student, except for loans.

(4) A student shall have graduated from a Delaware public or nonpublic high school with a minimum cumulative average of either 80% or higher on a 100 point scale or a grade point average (G.P.A.) of 2.5 or higher on a 4.0 scale as indicated on the student's official high school transcript. For purposes of this subchapter, a student who does not meet the qualifying criteria may request the institution recalculate the point percentage or G.P.A. based on the student's official high school transcript and the following conversion table:

For purposes of this conversion chart, the numerical value assigned to a letter grade shall be the lowest value in the numerical scale.

(5) A student shall have satisfied admission standards as determined by Delaware Technical and Community College or the University of Delaware, Associate in Arts program for entering students or as determined by the University of Delaware for the Associates in Arts Program; provided, however, that no student participating in the SEED program shall be admitted into Delaware Technical and Community College by special admission standards.

(6) A student shall be admitted and attend classes at the institution no later than the fall semester immediately after the student's graduation from high school.

(7) Each institution shall create and implement its own equivalency standards for paragraphs (a)(4) and (6) of this section in establishing eligibility of Delaware home schooled students for grants under the SEED program.

(b) Notwithstanding other provisions in this subchapter, for those individuals who have lived in foster care under the jurisdiction of the Department of Services for Children and Their Families at any point in time between the ages of 16 and 18, whether placed within Delaware or outside Delaware, the provisions of paragraphs (a)(4) and (a)(6) of this section, § 3406A(a)(1), and (c) of this title do not apply. Any individual qualifying under this subsection shall make steady academic progress toward an associate's degree and shall not be eligible to receive grants if:

(1) The individual does not begin the individual's higher education before age 25, or

(2) That individual takes longer than 5 years to attain an associate's degree.

75 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 431, § 12.;

§ 3405A Grant awards/operations.

Each institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grants shall also be available for the Associates in Arts Program courses taught at Delaware Technical and Community College, and administered jointly with the University of Delaware. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2006-2007 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A grant recipient receiving no other financial assistance specifically designated for tuition and/or other regularly assessed fees with the exception of loans shall receive a grant equal to the full amount of tuition charged by the institution.

(2) A grant recipient receiving other financial assistance specifically designated for tuition and other regularly assessed fees shall receive a grant equal to the difference between the amount of tuition charged by the institution and the amount of the other financial assistance.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

75 Del. Laws, c. 222, § 1.;

§ 3406A Maintaining eligibility.

(a) To maintain continued State payment of tuition once enrolled at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, the student shall meet all of the following:

(1) Make steady academic progress toward an associate degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(b) Grants made by the SEED program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an associate degree with the exception of those courses required by the institution for program admission and courses taken pursuant to the Associates in Arts program.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 80, § 423(c).;

§ 3407A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

75 Del. Laws, c. 222, § 1.;

§ 3408A Additional responsibilities.

(a) Each Institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the SEED program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least one SEED program contact person, who shall be either a counselor or teacher, at each high school site in this State.

75 Del. Laws, c. 222, § 1.;



§ 3403A. Administration

(a) This subchapter shall be administered by the institution where the student is enrolled or has sought admission.

(b) Each institution shall adopt such rules and regulations as it deems necessary and proper to the administration of this subchapter. Such rules and regulations may include an appeals process to grant exceptions to the eligibility requirements set forth in § 3404A(6) of this title for applicants who are unable to attend classes in the fall semester immediately after graduation from high school due to military service or a documented medical condition. Admission deferrals of up to 1 calendar year in duration may be offered to those students who defer admission due to military service or a documented medical condition. Upon passage of 1 year, students may appeal for an admission deferral for 1 additional consecutive year.

(c) Each institution shall annually report to the General Assembly of the State the names of its own those students enrolled in the SEED program and the total amount of expenditures made under this subchapter.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 280, § 421.;

§ 3404A Eligibility.

(a) To be eligible to participate in the SEED program and to qualify for a grant to pay tuition by the State pursuant to this subchapter for the first semester or other academic unit of post-secondary enrollment at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, a student shall meet all of the following:

(1) A student who satisfies the state residency requirements set forth in the Institution's residency policy shall be eligible for such grant if that student is enrolled on a full time, degree seeking basis or is a student with a disability seeking a degree through the institution's academic accommodation policy.

(2) The student shall not have been convicted of any felony and the student's parent, legal guardian, or relative caregiver shall certify such fact.

(3) A student shall have applied for all appropriate forms of financial aid for which the student is eligible including, but not limited to, the Federal Pell Grant, financial aid programs administered by the Delaware Higher Education Office, and financial aid programs administered by Delaware Technical and Community College, and/or the University of Delaware, and shall have accepted all such financial assistance offered or awarded to the student, except for loans.

(4) A student shall have graduated from a Delaware public or nonpublic high school with a minimum cumulative average of either 80% or higher on a 100 point scale or a grade point average (G.P.A.) of 2.5 or higher on a 4.0 scale as indicated on the student's official high school transcript. For purposes of this subchapter, a student who does not meet the qualifying criteria may request the institution recalculate the point percentage or G.P.A. based on the student's official high school transcript and the following conversion table:

For purposes of this conversion chart, the numerical value assigned to a letter grade shall be the lowest value in the numerical scale.

(5) A student shall have satisfied admission standards as determined by Delaware Technical and Community College or the University of Delaware, Associate in Arts program for entering students or as determined by the University of Delaware for the Associates in Arts Program; provided, however, that no student participating in the SEED program shall be admitted into Delaware Technical and Community College by special admission standards.

(6) A student shall be admitted and attend classes at the institution no later than the fall semester immediately after the student's graduation from high school.

(7) Each institution shall create and implement its own equivalency standards for paragraphs (a)(4) and (6) of this section in establishing eligibility of Delaware home schooled students for grants under the SEED program.

(b) Notwithstanding other provisions in this subchapter, for those individuals who have lived in foster care under the jurisdiction of the Department of Services for Children and Their Families at any point in time between the ages of 16 and 18, whether placed within Delaware or outside Delaware, the provisions of paragraphs (a)(4) and (a)(6) of this section, § 3406A(a)(1), and (c) of this title do not apply. Any individual qualifying under this subsection shall make steady academic progress toward an associate's degree and shall not be eligible to receive grants if:

(1) The individual does not begin the individual's higher education before age 25, or

(2) That individual takes longer than 5 years to attain an associate's degree.

75 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 431, § 12.;

§ 3405A Grant awards/operations.

Each institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grants shall also be available for the Associates in Arts Program courses taught at Delaware Technical and Community College, and administered jointly with the University of Delaware. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2006-2007 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A grant recipient receiving no other financial assistance specifically designated for tuition and/or other regularly assessed fees with the exception of loans shall receive a grant equal to the full amount of tuition charged by the institution.

(2) A grant recipient receiving other financial assistance specifically designated for tuition and other regularly assessed fees shall receive a grant equal to the difference between the amount of tuition charged by the institution and the amount of the other financial assistance.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

75 Del. Laws, c. 222, § 1.;

§ 3406A Maintaining eligibility.

(a) To maintain continued State payment of tuition once enrolled at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, the student shall meet all of the following:

(1) Make steady academic progress toward an associate degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(b) Grants made by the SEED program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an associate degree with the exception of those courses required by the institution for program admission and courses taken pursuant to the Associates in Arts program.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 80, § 423(c).;

§ 3407A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

75 Del. Laws, c. 222, § 1.;

§ 3408A Additional responsibilities.

(a) Each Institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the SEED program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least one SEED program contact person, who shall be either a counselor or teacher, at each high school site in this State.

75 Del. Laws, c. 222, § 1.;



§ 3404A. Eligibility

(a) To be eligible to participate in the SEED program and to qualify for a grant to pay tuition by the State pursuant to this subchapter for the first semester or other academic unit of post-secondary enrollment at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, a student shall meet all of the following:

(1) A student who satisfies the state residency requirements set forth in the Institution's residency policy shall be eligible for such grant if that student is enrolled on a full time, degree seeking basis or is a student with a disability seeking a degree through the institution's academic accommodation policy.

(2) The student shall not have been convicted of any felony and the student's parent, legal guardian, or relative caregiver shall certify such fact.

(3) A student shall have applied for all appropriate forms of financial aid for which the student is eligible including, but not limited to, the Federal Pell Grant, financial aid programs administered by the Delaware Higher Education Office, and financial aid programs administered by Delaware Technical and Community College, and/or the University of Delaware, and shall have accepted all such financial assistance offered or awarded to the student, except for loans.

(4) A student shall have graduated from a Delaware public or nonpublic high school with a minimum cumulative average of either 80% or higher on a 100 point scale or a grade point average (G.P.A.) of 2.5 or higher on a 4.0 scale as indicated on the student's official high school transcript. For purposes of this subchapter, a student who does not meet the qualifying criteria may request the institution recalculate the point percentage or G.P.A. based on the student's official high school transcript and the following conversion table:

For purposes of this conversion chart, the numerical value assigned to a letter grade shall be the lowest value in the numerical scale.

(5) A student shall have satisfied admission standards as determined by Delaware Technical and Community College or the University of Delaware, Associate in Arts program for entering students or as determined by the University of Delaware for the Associates in Arts Program; provided, however, that no student participating in the SEED program shall be admitted into Delaware Technical and Community College by special admission standards.

(6) A student shall be admitted and attend classes at the institution no later than the fall semester immediately after the student's graduation from high school.

(7) Each institution shall create and implement its own equivalency standards for paragraphs (a)(4) and (6) of this section in establishing eligibility of Delaware home schooled students for grants under the SEED program.

(b) Notwithstanding other provisions in this subchapter, for those individuals who have lived in foster care under the jurisdiction of the Department of Services for Children and Their Families at any point in time between the ages of 16 and 18, whether placed within Delaware or outside Delaware, the provisions of paragraphs (a)(4) and (a)(6) of this section, § 3406A(a)(1), and (c) of this title do not apply. Any individual qualifying under this subsection shall make steady academic progress toward an associate's degree and shall not be eligible to receive grants if:

(1) The individual does not begin the individual's higher education before age 25, or

(2) That individual takes longer than 5 years to attain an associate's degree.

75 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 431, § 12.;

§ 3405A Grant awards/operations.

Each institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grants shall also be available for the Associates in Arts Program courses taught at Delaware Technical and Community College, and administered jointly with the University of Delaware. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2006-2007 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A grant recipient receiving no other financial assistance specifically designated for tuition and/or other regularly assessed fees with the exception of loans shall receive a grant equal to the full amount of tuition charged by the institution.

(2) A grant recipient receiving other financial assistance specifically designated for tuition and other regularly assessed fees shall receive a grant equal to the difference between the amount of tuition charged by the institution and the amount of the other financial assistance.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

75 Del. Laws, c. 222, § 1.;

§ 3406A Maintaining eligibility.

(a) To maintain continued State payment of tuition once enrolled at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, the student shall meet all of the following:

(1) Make steady academic progress toward an associate degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(b) Grants made by the SEED program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an associate degree with the exception of those courses required by the institution for program admission and courses taken pursuant to the Associates in Arts program.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 80, § 423(c).;

§ 3407A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

75 Del. Laws, c. 222, § 1.;

§ 3408A Additional responsibilities.

(a) Each Institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the SEED program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least one SEED program contact person, who shall be either a counselor or teacher, at each high school site in this State.

75 Del. Laws, c. 222, § 1.;



§ 3405A. Grant awards/operations

Each institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grants shall also be available for the Associates in Arts Program courses taught at Delaware Technical and Community College, and administered jointly with the University of Delaware. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2006-2007 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A grant recipient receiving no other financial assistance specifically designated for tuition and/or other regularly assessed fees with the exception of loans shall receive a grant equal to the full amount of tuition charged by the institution.

(2) A grant recipient receiving other financial assistance specifically designated for tuition and other regularly assessed fees shall receive a grant equal to the difference between the amount of tuition charged by the institution and the amount of the other financial assistance.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

75 Del. Laws, c. 222, § 1.;

§ 3406A Maintaining eligibility.

(a) To maintain continued State payment of tuition once enrolled at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, the student shall meet all of the following:

(1) Make steady academic progress toward an associate degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(b) Grants made by the SEED program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an associate degree with the exception of those courses required by the institution for program admission and courses taken pursuant to the Associates in Arts program.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 80, § 423(c).;

§ 3407A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

75 Del. Laws, c. 222, § 1.;

§ 3408A Additional responsibilities.

(a) Each Institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the SEED program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least one SEED program contact person, who shall be either a counselor or teacher, at each high school site in this State.

75 Del. Laws, c. 222, § 1.;



§ 3406A. Maintaining eligibility

(a) To maintain continued State payment of tuition once enrolled at Delaware Technical and Community College or the University of Delaware, Associate in Arts program, the student shall meet all of the following:

(1) Make steady academic progress toward an associate degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(b) Grants made by the SEED program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an associate degree with the exception of those courses required by the institution for program admission and courses taken pursuant to the Associates in Arts program.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

75 Del. Laws, c. 222, § 1; 76 Del. Laws, c. 80, § 423(c).;

§ 3407A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

75 Del. Laws, c. 222, § 1.;

§ 3408A Additional responsibilities.

(a) Each Institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the SEED program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least one SEED program contact person, who shall be either a counselor or teacher, at each high school site in this State.

75 Del. Laws, c. 222, § 1.;



§ 3407A. Disbursement

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

75 Del. Laws, c. 222, § 1.;

§ 3408A Additional responsibilities.

(a) Each Institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the SEED program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least one SEED program contact person, who shall be either a counselor or teacher, at each high school site in this State.

75 Del. Laws, c. 222, § 1.;



§ 3408A. Additional responsibilities

(a) Each Institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the SEED program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least one SEED program contact person, who shall be either a counselor or teacher, at each high school site in this State.

75 Del. Laws, c. 222, § 1.;






Subchapter XV The Delaware State Inspire Scholarship Act

§ 3409A. Purpose

There is hereby created the Delaware State Inspire Scholarship Program. Under this subchapter, qualified, college-bound state resident students are relieved of a substantial part of the burden of paying undergraduate tuition at Delaware State University provided that these students meet the criteria set forth in this subchapter and are pursuing studies leading to a bachelor's degree at Delaware State University. Students who qualify under this subchapter shall not have to repay the State because it is the intent and purpose of the General Assembly, through this subchapter, to help ensure that Delaware students stay in high school, excel academically, and have better access to higher education regardless of a family's financial circumstances and therefore payments under this program shall be grants, not loans.

77 Del. Laws, c. 476, § 1.;

§ 3410A Definitions.

The following words, terms and phrases, when used in this subchapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Academic year" shall mean the 2 consecutive academic semesters beginning with the fall semester.

(2) "Family" for a dependent applicant shall mean the applicant, the applicant's parents or legal guardian, relative caregiver, and other children under the age of 21 of the applicant's parents, legal guardian or relative caregiver. The term "family" for an independent applicant shall mean the applicant, an applicant's spouse and any dependent children.

(3) "Full-time" shall mean a minimum of 24 credit hours in each academic year.

(4) "Institution" shall mean Delaware State University.

77 Del. Laws, c. 476, § 1.;

§ 3411A Administration.

(a) This subchapter shall be administered by the institution.

(b) The institution shall adopt such rules and regulations as it deems necessary and proper to the administration of this subchapter. Such rules and regulations may include an appeals process to grant exceptions to the eligibility requirements set forth in § 3412A(a)(6) of this title for applicants who are unable to attend classes in the fall semester immediately after graduation from high school due to military service or a documented medical condition. Admission deferrals of up to 1 calendar year in duration may be offered to those students who defer admission due to military service or a documented medical condition. Upon passage of 1 year, students may appeal for an admission deferral for 1 additional consecutive year for the reasons stated above.

(c) The institution shall annually report to the General Assembly of the State the names of its students enrolled in the Inspire Scholarship Program and the total amount of expenditures made under this subchapter.

77 Del. Laws, c. 476, § 1.;

§ 3412A Eligibility.

(a) To be eligible to participate in the Inspire Scholarship program and to qualify for a grant towards tuition assistance by the State pursuant to this subchapter students shall meet all of the following:

(1) A student who satisfies the state residency requirements set forth in the institution's residency policy shall be eligible for such grant if that student is enrolled on a full time, degree seeking basis or is a student with a disability seeking a degree through the institution's academic accommodation policy.

(2) The student shall not have been convicted of any felony and the student's parent, legal guardian, or relative caregiver shall certify such fact.

(3) A student shall have applied for all appropriate forms of financial aid for which the student is eligible including, but not limited to, the Federal Pell Grant, financial aid programs administered by the Delaware Higher Education Commission, and financial aid programs administered by Delaware State University, and shall have accepted all such financial assistance offered or awarded to the student, except for loans.

(4) A student shall have graduated from a Delaware public or nonpublic high school with a minimum cumulative average of either 80% or higher on a 100 point scale or a grade point average (G.P.A.) of 2.75 or higher on a 4.0 scale as indicated on the student's official high school transcript. For purposes of this subchapter, a student who does not meet the qualifying criteria may request the institution recalculate the point percentage or G.P.A. based on the student's official high school transcript and the following conversion table:

For purposes of this conversion chart, the numerical value assigned to a letter grade shall be the lowest value in the numerical scale.

(5) A student shall have satisfied admission standards as determined by Delaware State University.

(6) A student shall be admitted and attend classes at the institution no later than the fall semester immediately after the student's graduation from high school.

(7) The institution shall create and implement its own equivalency standards for paragraphs (a)(4) and (6) of this section in establishing eligibility of Delaware home schooled students for grants under the Inspire Scholarship Program.

(b) Notwithstanding other provisions in this subchapter, for those individuals who have lived in foster care under the jurisdiction of the Department of Services for Children and Their Families at any point in time between the ages of 16 and 18, whether placed within Delaware or outside Delaware, the provisions of paragraphs (a)(4) and (6) of this section, and § 3414A(a)(1) and (c) of this title do not apply. Any individual qualifying under this subsection shall make steady academic progress toward a bachelor's degree and shall not be eligible to receive grants if:

(1) The individual does not begin his or her higher education before age 25; or

(2) The individual takes longer than 6 years to attain a bachelor's degree.

77 Del. Laws, c. 476, § 1; 70 Del. Laws, c. 186, § 1.;

§ 3413A Grant awards/operations.

The institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2010-2011 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A recipient shall receive a grant for tuition assistance that shall be equal to what would be received by a similar SEED scholarship recipient.

(2) Inspire grants are renewable, provided that the recipient meets eligibility requirements in § 3414A of this title, however, the entire amount of the grant over the recipient's education may not exceed the total amount of a SEED grant over a SEED recipient's education.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

77 Del. Laws, c. 476, § 1.;

§ 3414A Maintaining eligibility.

(a) To maintain continued state payment of tuition once enrolled at the institution shall meet all of the following:

(1) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.75 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(5) Complete 10 hours of community service, as defined by the institution, per semester.

(b) Grants made by the Inspire Scholarship program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an bachelor's degree with the exception of those courses required by the institution for program admission.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

77 Del. Laws, c. 476, § 1.;

§ 3415A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

77 Del. Laws, c. 476, § 1.;

§ 3416A Additional responsibilities.

(a) The institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the Inspire Scholarship program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least 1 Inspire Scholarship program contact person, who shall be either a counselor or teacher, at each high school site in this State.

77 Del. Laws, c. 476, § 1.;



§ 3410A. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Academic year" shall mean the 2 consecutive academic semesters beginning with the fall semester.

(2) "Family" for a dependent applicant shall mean the applicant, the applicant's parents or legal guardian, relative caregiver, and other children under the age of 21 of the applicant's parents, legal guardian or relative caregiver. The term "family" for an independent applicant shall mean the applicant, an applicant's spouse and any dependent children.

(3) "Full-time" shall mean a minimum of 24 credit hours in each academic year.

(4) "Institution" shall mean Delaware State University.

77 Del. Laws, c. 476, § 1.;

§ 3411A Administration.

(a) This subchapter shall be administered by the institution.

(b) The institution shall adopt such rules and regulations as it deems necessary and proper to the administration of this subchapter. Such rules and regulations may include an appeals process to grant exceptions to the eligibility requirements set forth in § 3412A(a)(6) of this title for applicants who are unable to attend classes in the fall semester immediately after graduation from high school due to military service or a documented medical condition. Admission deferrals of up to 1 calendar year in duration may be offered to those students who defer admission due to military service or a documented medical condition. Upon passage of 1 year, students may appeal for an admission deferral for 1 additional consecutive year for the reasons stated above.

(c) The institution shall annually report to the General Assembly of the State the names of its students enrolled in the Inspire Scholarship Program and the total amount of expenditures made under this subchapter.

77 Del. Laws, c. 476, § 1.;

§ 3412A Eligibility.

(a) To be eligible to participate in the Inspire Scholarship program and to qualify for a grant towards tuition assistance by the State pursuant to this subchapter students shall meet all of the following:

(1) A student who satisfies the state residency requirements set forth in the institution's residency policy shall be eligible for such grant if that student is enrolled on a full time, degree seeking basis or is a student with a disability seeking a degree through the institution's academic accommodation policy.

(2) The student shall not have been convicted of any felony and the student's parent, legal guardian, or relative caregiver shall certify such fact.

(3) A student shall have applied for all appropriate forms of financial aid for which the student is eligible including, but not limited to, the Federal Pell Grant, financial aid programs administered by the Delaware Higher Education Commission, and financial aid programs administered by Delaware State University, and shall have accepted all such financial assistance offered or awarded to the student, except for loans.

(4) A student shall have graduated from a Delaware public or nonpublic high school with a minimum cumulative average of either 80% or higher on a 100 point scale or a grade point average (G.P.A.) of 2.75 or higher on a 4.0 scale as indicated on the student's official high school transcript. For purposes of this subchapter, a student who does not meet the qualifying criteria may request the institution recalculate the point percentage or G.P.A. based on the student's official high school transcript and the following conversion table:

For purposes of this conversion chart, the numerical value assigned to a letter grade shall be the lowest value in the numerical scale.

(5) A student shall have satisfied admission standards as determined by Delaware State University.

(6) A student shall be admitted and attend classes at the institution no later than the fall semester immediately after the student's graduation from high school.

(7) The institution shall create and implement its own equivalency standards for paragraphs (a)(4) and (6) of this section in establishing eligibility of Delaware home schooled students for grants under the Inspire Scholarship Program.

(b) Notwithstanding other provisions in this subchapter, for those individuals who have lived in foster care under the jurisdiction of the Department of Services for Children and Their Families at any point in time between the ages of 16 and 18, whether placed within Delaware or outside Delaware, the provisions of paragraphs (a)(4) and (6) of this section, and § 3414A(a)(1) and (c) of this title do not apply. Any individual qualifying under this subsection shall make steady academic progress toward a bachelor's degree and shall not be eligible to receive grants if:

(1) The individual does not begin his or her higher education before age 25; or

(2) The individual takes longer than 6 years to attain a bachelor's degree.

77 Del. Laws, c. 476, § 1; 70 Del. Laws, c. 186, § 1.;

§ 3413A Grant awards/operations.

The institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2010-2011 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A recipient shall receive a grant for tuition assistance that shall be equal to what would be received by a similar SEED scholarship recipient.

(2) Inspire grants are renewable, provided that the recipient meets eligibility requirements in § 3414A of this title, however, the entire amount of the grant over the recipient's education may not exceed the total amount of a SEED grant over a SEED recipient's education.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

77 Del. Laws, c. 476, § 1.;

§ 3414A Maintaining eligibility.

(a) To maintain continued state payment of tuition once enrolled at the institution shall meet all of the following:

(1) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.75 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(5) Complete 10 hours of community service, as defined by the institution, per semester.

(b) Grants made by the Inspire Scholarship program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an bachelor's degree with the exception of those courses required by the institution for program admission.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

77 Del. Laws, c. 476, § 1.;

§ 3415A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

77 Del. Laws, c. 476, § 1.;

§ 3416A Additional responsibilities.

(a) The institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the Inspire Scholarship program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least 1 Inspire Scholarship program contact person, who shall be either a counselor or teacher, at each high school site in this State.

77 Del. Laws, c. 476, § 1.;



§ 3411A. Administration

(a) This subchapter shall be administered by the institution.

(b) The institution shall adopt such rules and regulations as it deems necessary and proper to the administration of this subchapter. Such rules and regulations may include an appeals process to grant exceptions to the eligibility requirements set forth in § 3412A(a)(6) of this title for applicants who are unable to attend classes in the fall semester immediately after graduation from high school due to military service or a documented medical condition. Admission deferrals of up to 1 calendar year in duration may be offered to those students who defer admission due to military service or a documented medical condition. Upon passage of 1 year, students may appeal for an admission deferral for 1 additional consecutive year for the reasons stated above.

(c) The institution shall annually report to the General Assembly of the State the names of its students enrolled in the Inspire Scholarship Program and the total amount of expenditures made under this subchapter.

77 Del. Laws, c. 476, § 1.;

§ 3412A Eligibility.

(a) To be eligible to participate in the Inspire Scholarship program and to qualify for a grant towards tuition assistance by the State pursuant to this subchapter students shall meet all of the following:

(1) A student who satisfies the state residency requirements set forth in the institution's residency policy shall be eligible for such grant if that student is enrolled on a full time, degree seeking basis or is a student with a disability seeking a degree through the institution's academic accommodation policy.

(2) The student shall not have been convicted of any felony and the student's parent, legal guardian, or relative caregiver shall certify such fact.

(3) A student shall have applied for all appropriate forms of financial aid for which the student is eligible including, but not limited to, the Federal Pell Grant, financial aid programs administered by the Delaware Higher Education Commission, and financial aid programs administered by Delaware State University, and shall have accepted all such financial assistance offered or awarded to the student, except for loans.

(4) A student shall have graduated from a Delaware public or nonpublic high school with a minimum cumulative average of either 80% or higher on a 100 point scale or a grade point average (G.P.A.) of 2.75 or higher on a 4.0 scale as indicated on the student's official high school transcript. For purposes of this subchapter, a student who does not meet the qualifying criteria may request the institution recalculate the point percentage or G.P.A. based on the student's official high school transcript and the following conversion table:

For purposes of this conversion chart, the numerical value assigned to a letter grade shall be the lowest value in the numerical scale.

(5) A student shall have satisfied admission standards as determined by Delaware State University.

(6) A student shall be admitted and attend classes at the institution no later than the fall semester immediately after the student's graduation from high school.

(7) The institution shall create and implement its own equivalency standards for paragraphs (a)(4) and (6) of this section in establishing eligibility of Delaware home schooled students for grants under the Inspire Scholarship Program.

(b) Notwithstanding other provisions in this subchapter, for those individuals who have lived in foster care under the jurisdiction of the Department of Services for Children and Their Families at any point in time between the ages of 16 and 18, whether placed within Delaware or outside Delaware, the provisions of paragraphs (a)(4) and (6) of this section, and § 3414A(a)(1) and (c) of this title do not apply. Any individual qualifying under this subsection shall make steady academic progress toward a bachelor's degree and shall not be eligible to receive grants if:

(1) The individual does not begin his or her higher education before age 25; or

(2) The individual takes longer than 6 years to attain a bachelor's degree.

77 Del. Laws, c. 476, § 1; 70 Del. Laws, c. 186, § 1.;

§ 3413A Grant awards/operations.

The institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2010-2011 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A recipient shall receive a grant for tuition assistance that shall be equal to what would be received by a similar SEED scholarship recipient.

(2) Inspire grants are renewable, provided that the recipient meets eligibility requirements in § 3414A of this title, however, the entire amount of the grant over the recipient's education may not exceed the total amount of a SEED grant over a SEED recipient's education.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

77 Del. Laws, c. 476, § 1.;

§ 3414A Maintaining eligibility.

(a) To maintain continued state payment of tuition once enrolled at the institution shall meet all of the following:

(1) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.75 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(5) Complete 10 hours of community service, as defined by the institution, per semester.

(b) Grants made by the Inspire Scholarship program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an bachelor's degree with the exception of those courses required by the institution for program admission.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

77 Del. Laws, c. 476, § 1.;

§ 3415A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

77 Del. Laws, c. 476, § 1.;

§ 3416A Additional responsibilities.

(a) The institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the Inspire Scholarship program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least 1 Inspire Scholarship program contact person, who shall be either a counselor or teacher, at each high school site in this State.

77 Del. Laws, c. 476, § 1.;



§ 3412A. Eligibility

(a) To be eligible to participate in the Inspire Scholarship program and to qualify for a grant towards tuition assistance by the State pursuant to this subchapter students shall meet all of the following:

(1) A student who satisfies the state residency requirements set forth in the institution's residency policy shall be eligible for such grant if that student is enrolled on a full time, degree seeking basis or is a student with a disability seeking a degree through the institution's academic accommodation policy.

(2) The student shall not have been convicted of any felony and the student's parent, legal guardian, or relative caregiver shall certify such fact.

(3) A student shall have applied for all appropriate forms of financial aid for which the student is eligible including, but not limited to, the Federal Pell Grant, financial aid programs administered by the Delaware Higher Education Commission, and financial aid programs administered by Delaware State University, and shall have accepted all such financial assistance offered or awarded to the student, except for loans.

(4) A student shall have graduated from a Delaware public or nonpublic high school with a minimum cumulative average of either 80% or higher on a 100 point scale or a grade point average (G.P.A.) of 2.75 or higher on a 4.0 scale as indicated on the student's official high school transcript. For purposes of this subchapter, a student who does not meet the qualifying criteria may request the institution recalculate the point percentage or G.P.A. based on the student's official high school transcript and the following conversion table:

For purposes of this conversion chart, the numerical value assigned to a letter grade shall be the lowest value in the numerical scale.

(5) A student shall have satisfied admission standards as determined by Delaware State University.

(6) A student shall be admitted and attend classes at the institution no later than the fall semester immediately after the student's graduation from high school.

(7) The institution shall create and implement its own equivalency standards for paragraphs (a)(4) and (6) of this section in establishing eligibility of Delaware home schooled students for grants under the Inspire Scholarship Program.

(b) Notwithstanding other provisions in this subchapter, for those individuals who have lived in foster care under the jurisdiction of the Department of Services for Children and Their Families at any point in time between the ages of 16 and 18, whether placed within Delaware or outside Delaware, the provisions of paragraphs (a)(4) and (6) of this section, and § 3414A(a)(1) and (c) of this title do not apply. Any individual qualifying under this subsection shall make steady academic progress toward a bachelor's degree and shall not be eligible to receive grants if:

(1) The individual does not begin his or her higher education before age 25; or

(2) The individual takes longer than 6 years to attain a bachelor's degree.

77 Del. Laws, c. 476, § 1; 70 Del. Laws, c. 186, § 1.;

§ 3413A Grant awards/operations.

The institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2010-2011 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A recipient shall receive a grant for tuition assistance that shall be equal to what would be received by a similar SEED scholarship recipient.

(2) Inspire grants are renewable, provided that the recipient meets eligibility requirements in § 3414A of this title, however, the entire amount of the grant over the recipient's education may not exceed the total amount of a SEED grant over a SEED recipient's education.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

77 Del. Laws, c. 476, § 1.;

§ 3414A Maintaining eligibility.

(a) To maintain continued state payment of tuition once enrolled at the institution shall meet all of the following:

(1) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.75 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(5) Complete 10 hours of community service, as defined by the institution, per semester.

(b) Grants made by the Inspire Scholarship program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an bachelor's degree with the exception of those courses required by the institution for program admission.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

77 Del. Laws, c. 476, § 1.;

§ 3415A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

77 Del. Laws, c. 476, § 1.;

§ 3416A Additional responsibilities.

(a) The institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the Inspire Scholarship program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least 1 Inspire Scholarship program contact person, who shall be either a counselor or teacher, at each high school site in this State.

77 Del. Laws, c. 476, § 1.;



§ 3413A. Grant awards/operations

The institution shall establish and implement its own procedures to award grants to eligible students subject to appropriations for such purpose, including, but not limited to, a procedure to determine priority among applicants in the event that the amount of grants requested by eligible applicants exceeds the appropriation, which may include consideration of financial need and academic achievement. Grant awards shall not exceed the available appropriation for each fiscal year. Grant awards shall be disbursed as follows:

Beginning with the 2010-2011 academic year, tuition assistance shall be provided to qualifying applicants in an amount equal to the following:

(1) A recipient shall receive a grant for tuition assistance that shall be equal to what would be received by a similar SEED scholarship recipient.

(2) Inspire grants are renewable, provided that the recipient meets eligibility requirements in § 3414A of this title, however, the entire amount of the grant over the recipient's education may not exceed the total amount of a SEED grant over a SEED recipient's education.

(3) If, as a result of applying for federal and state student financial aid, or through other means, it becomes apparent that deliberate fraud was involved in the application process, the institution may reevaluate the recipient's eligibility for grant assistance, and may withdraw a grant award. Any grant award made as the result of deliberate fraud may be recovered by the State through an action at law.

77 Del. Laws, c. 476, § 1.;

§ 3414A Maintaining eligibility.

(a) To maintain continued state payment of tuition once enrolled at the institution shall meet all of the following:

(1) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.75 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(5) Complete 10 hours of community service, as defined by the institution, per semester.

(b) Grants made by the Inspire Scholarship program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an bachelor's degree with the exception of those courses required by the institution for program admission.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

77 Del. Laws, c. 476, § 1.;

§ 3415A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

77 Del. Laws, c. 476, § 1.;

§ 3416A Additional responsibilities.

(a) The institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the Inspire Scholarship program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least 1 Inspire Scholarship program contact person, who shall be either a counselor or teacher, at each high school site in this State.

77 Del. Laws, c. 476, § 1.;



§ 3414A. Maintaining eligibility

(a) To maintain continued state payment of tuition once enrolled at the institution shall meet all of the following:

(1) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic year.

(2) Maintain continuous enrollment for not less than 2 semesters in each successive academic year, unless granted an exception for cause by the institution.

(3) Have a cumulative grade point average of at least 2.75 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average. The institution may grant exceptions upon appeal.

(4) The student and family shall certify that the student has not been convicted of any felony.

(5) Complete 10 hours of community service, as defined by the institution, per semester.

(b) Grants made by the Inspire Scholarship program shall not be allowed for courses or other post-secondary units repeated or taken in excess of the requirements for completion of an bachelor's degree with the exception of those courses required by the institution for program admission.

(c) Students are eligible to participate in this program for a period not to exceed 6 continuous semesters, not including the summer semester.

77 Del. Laws, c. 476, § 1.;

§ 3415A Disbursement.

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

77 Del. Laws, c. 476, § 1.;

§ 3416A Additional responsibilities.

(a) The institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the Inspire Scholarship program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least 1 Inspire Scholarship program contact person, who shall be either a counselor or teacher, at each high school site in this State.

77 Del. Laws, c. 476, § 1.;



§ 3415A. Disbursement

(a) Funds awarded from this program shall be disbursed on a semester by semester basis upon receipt of enrollment verification.

(b) No disbursement on behalf of an individual student, pursuant to this subchapter, shall be greater than the tuition charged by the institution.

77 Del. Laws, c. 476, § 1.;

§ 3416A Additional responsibilities.

(a) The institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the Inspire Scholarship program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least 1 Inspire Scholarship program contact person, who shall be either a counselor or teacher, at each high school site in this State.

77 Del. Laws, c. 476, § 1.;



§ 3416A. Additional responsibilities

(a) The institution shall develop, promote, and coordinate a public awareness program to inform students and parents of the Inspire Scholarship program.

(b) The Department of Education shall ensure that every school district, and each charter and nonpublic high school, designates at least 1 Inspire Scholarship program contact person, who shall be either a counselor or teacher, at each high school site in this State.

77 Del. Laws, c. 476, § 1.;









CHAPTER 35. PART-TIME SCHOOLS AND CLASSES

§ 3501. Part-time schools or classes for children having employment certificates

The board of education in every school district in this State in which there are employed or there reside 15 or more children between the ages of 12 and 16 years to whom have been granted employment certificates in accordance with the child labor and compulsory school attendance laws shall establish and maintain part-time schools and classes in general civic or vocational subjects for such employed children or for minors under 16 who have ceased to attend all-day schools. Such schools and classes shall be under the control and management of the board of education and shall be an integral part of the public school system of the city or district which maintains them. The part-time schools or classes shall be maintained each year during the full period of time when the public schools of the district are in session.

32 Del. Laws, c. 162, § 1; Code 1935, § 2691; 14 Del. C. 1953, § 3501.;



§ 3502. Financing costs

(a) Whenever any part-time schools or classes have been established in accordance with this chapter and the rules and regulations established by the Department and have been approved by the Department, the school district shall be entitled to reimbursement from federal and state funds available for the promotion of vocational education for the expenditures made for the salaries of teachers of such part-time schools or classes and such reimbursement shall be apportioned by the Department.

(b) The local board of any school district may raise and expend moneys for the support of such part-time schools or classes in a manner similar to that by which moneys are raised and expended for other school purposes. School boards may make a levy sufficient to cover expenses of such schools over and above the amount now provided for school purposes.

32 Del. Laws, c. 162, § 11; Code 1935, § 2700; 14 Del. C. 1953, § 3502; 71 Del. Laws, c. 180, § 163.;



§ 3503. Excusing nonestablishment of part-time schools or classes

Whenever any school board deems it inexpedient to organize part-time schools or classes for employed minors, it shall state the reasons for such inexpediency in a petition to the State Director for Vocational Education, and when the Secretary or Deputy Secretary of Education, upon the recommendation of the State Director, judges such reasons to be valid, the school board shall be excused from the establishment of such part-time schools or classes.

32 Del. Laws, c. 162, § 12; Code 1935, § 2701; 14 Del. C. 1953, § 3503; 71 Del. Laws, c. 180, § 164.;



§ 3504. Failure to establish part-time schools or classes

Any school district which refuses or neglects to provide adequately for part-time schools or classes as required by this chapter shall forfeit from state funds due such school district for high school purposes an amount equal to that which is estimated by the Department of Education as necessary to operate and maintain part-time classes needed by that school district.

32 Del. Laws, c. 162, § 9; Code 1935, § 2698; 14 Del. C. 1953, § 3504; 71 Del. Laws, c. 180, § 165.;



§ 3505. Employment certificates, permits, badges and records

The Secretary of Education and superintendents of schools in school districts, or persons designated by such superintendents, shall issue employment certificates, permits and badges and the principal or the head teacher of the several free public schools shall make out and sign such records as are required by the laws regulating child labor.

32 Del. Laws, c. 160, § 46; Code 1935, § 2690; 14 Del. C. 1953, § 3505; 57 Del. Laws, c. 113; 71 Del. Laws, c. 180, § 166.;



§ 3506. Private schools; child labor law records

Private teachers and the principal or head teacher of private schools or educational institutions shall make out and sign such records as are required by the laws regulating child labor.

32 Del. Laws, c. 160, § 55; Code 1935, § 2749; 14 Del. C. 1953, § 3506.;



§ 3507. School attendance requirements for employed children

All minors under the age of 16 years must attend an all-day school, as that term is used in this title, or be legally employed. Every parent, guardian or other person having custody and control of a child between the ages of 12 and 16, who has been granted a certificate to leave school to engage in a legal employment shall cause such a child to attend a part-time school or class for a period the equivalent of at least 4 hours each week for at least 36 weeks in each year while so employed. When such minor is temporarily unemployed, the hours of attendance upon such part-time school or class shall be at least 20 hours per week.

32 Del. Laws, c. 162, § 2; Code 1935, § 2692; 14 Del. C. 1953, § 3507.;



§ 3508. District and hours of school attendance

Attendance at part-time schools or classes shall be in the school district where the minor resides or is employed and shall be during the hours of 8:00 a.m. and 5:00 p.m., except on Saturday, when the hours shall be from 8:00 a.m. until noon.

32 Del. Laws, c. 162, § 3; Code 1935, § 2693; 14 Del. C. 1953, § 3508.;



§ 3509. Time spent in school as hours of legal employment

The time spent in a part-time school or class by a minor under the age of 16 years shall be counted as a part of the time or number of hours the minor is permitted by law to work.

32 Del. Laws, c. 162, § 5; Code 1935, § 2694; 14 Del. C. 1953, § 3509.;



§ 3510. Employment on farm, in home or domestic service

A minor employed on the farm, in the home or in domestic service shall be considered as a minor legally employed in some occupation or service.

32 Del. Laws, c. 162, § 5; Code 1935, § 2694; 14 Del. C. 1953, § 3510.;



§ 3511. Revocation of employment certificate

Any minor subject to this chapter who fails to attend the part-time school or class may have that minor's employment and school leaving certificate revoked.

32 Del. Laws, c. 162, § 6; Code 1935, § 2695; 14 Del. C. 1953, § 3511; 70 Del. Laws, c. 186, § 1.;



§ 3512. Penalty for failure to attend

All of the penalties provided in Chapter 27 of this title are made applicable in requiring the attendance of minors under the age of 16 years subject to this chapter upon a part-time school or class.

32 Del. Laws, c. 162, § 7; Code 1935, § 2696; 14 Del. C. 1953, § 3512.;



§ 3513. Child Labor Law penalties applicable to employer

All of the penalties provided in the Delaware Child Labor Law, Chapter 5 of Title 19, are made applicable for any violation of this chapter by any person employing a minor subject to this chapter. The employer shall permit the attendance upon part-time schools or classes of all minors in that employer's employ who are subject to this chapter.

32 Del. Laws, c. 162, § 8; Code 1935, § 2697; 14 Del. C. 1953, § 3513; 70 Del. Laws, c. 186, § 1.;



§ 3514. Enforcement of part-time school attendance

The school officials charged with the responsibility of enforcing the compulsory attendance laws of this State shall also be responsible for the enforcement of the attendance upon part-time schools or classes in accordance with the terms of this chapter.

32 Del. Laws, c. 162, § 10; Code 1935, § 2699; 14 Del. C. 1953, § 3514.;



§ 3515. Americanization of foreign born non-English speaking residents

In any school district within this State, including the City of Wilmington, where there are 10 or more persons over 16 years of age who do not speak the English language and who desire to attend a class or classes in which they may receive instruction in speaking English, the body having control of the public schools of such district or of such City may establish a class or classes, to be held in the evening or at such other time as may be convenient for such persons, for the instruction of such persons in the English language and in the institutions and forms of government of the United States and this State. The teachers for such classes shall be employed by the body having control of the public schools and need not be holders of certificates under this title.

32 Del. Laws, c. 165, § 1; 14 Del. C. 1953, § 3515.;






CHAPTER 36. EDUCATIONAL BENEFITS FOR CHILDREN OF DECEASED VETERANS AND OTHERS

§ 3601. -3606. Statement of purpose; requirements to receive benefits; vested rights; eligible institutions; extent of benefit; administration of chapter

Repealed by 73 Del. Laws, c. 188, § 5, effective July 17, 2001.;






CHAPTER 37. REPLACEMENT OF PROPERTY DESTROYED BY CASUALTY

§ 3701. Report on destruction of school property

Wherever a public school building or the equipment thereof is damaged or destroyed by fire or other casualty, the local school district in which the school building is located shall, as soon as may be practicable, send to the Secretary of Education, with a copy to the State Risk Manager, a written communication giving detailed information respecting the fire or other casualty stating, among other things, the name of the school building and local school district where the fire or other casualty occurred and a description of the building and equipment with the cost or approximate value thereof.

36 Del. Laws, c. 210, § 1; Code 1935, § 2729; 14 Del. C. 1953, § 3701; 71 Del. Laws, c. 180, § 167.;



§ 3702. Governor's allocation of General Fund

Upon receipt of a written communication from the Secretary of Education and the State Risk Manager, the Governor may authorize, if there is a sufficient surplus available in the General Fund to meet the obligation, the allocation of an amount which, in the sole judgment and discretion of the Governor, is appropriate for such rebuilding and replacement.

36 Del. Laws, c. 210, § 2; Code 1935, § 2730; 14 Del. C. 1953, § 3702; 63 Del. Laws, c. 142, § 36; 71 Del. Laws, c. 180, § 167A.;



§ 3703. Replacement of property; disbursements

The Director of the Office of Management and Budget and State Risk Manager shall authorize the transfer and expenditure of funds allocated pursuant to § 3702 of this title.

71 Del. Laws, c. 180, § 167B; 75 Del. Laws, c. 88, § 21(7).;



§ 3704. Cost records

The State Risk Manager shall keep accurate detailed accounts of the cost of each rebuilding of school buildings and replacement of school equipment under this chapter and of all moneys expended by the State therefor.

36 Del. Laws, c. 210, §§ 4, 5; Code 1935, §§ 2733, 2735; 14 Del. C. 1953, § 3706; 71 Del. Laws, c. 180, § 167D.;



§ 3705. Prompt replacement of property

The Department of Education and local school districts shall see that the rebuilding of school buildings and the replacement of school equipment, destroyed in whole or in part by fire or other casualty within their respective jurisdictions under this chapter, are carried out with all reasonable dispatch.

36 Del. Laws, c. 210, § 6; Code 1935, § 2736; 14 Del. C. 1953, § 3707; 71 Del. Laws, c. 180, § 167E.;






CHAPTER 38. CONTROLLED SUBSTANCES

§ 3801. Declaration of purpose

The General Assembly finds and declares that a substantial drug and alcohol trafficking and abuse problem exists in this State among school age children, in schools and on school campuses, parks and playgrounds. It is the purpose of this chapter to support increased efforts by local law enforcement agencies, working in conjunction with school districts and with state and local drug and alcohol prevention agencies, to suppress trafficking, and to prevent drug and alcohol abuse among school-age children in schools and on school campuses, through the development of innovative and model programs jointly undertaken by local law enforcement agencies and school districts. Further, it is the intent of the General Assembly to establish a program of financial and technical assistance for local law enforcement and school districts, and to formulate a joint policy of pursuing both demand reduction (through education and prevention programs), and supply reduction (through law enforcement).

67 Del. Laws, c. 244, § 1.;



§ 3802. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Division" shall mean the Division of Substance Abuse and Mental Health.

(2) "Enhanced apprehension, prevention and education efforts" shall mean projects and programs which do not compete with, but which supplement and improve currently existing substance abuse prevention and education programs.

(3) "Entity" shall mean any committee, agency or group approved by the Division; any law enforcement committee, agency or group approved by the Department of Safety and Homeland Security; or any committee, agency or group composed of public school teachers and/or administrators.

67 Del. Laws, c. 244, § 1; 73 Del. Laws, c. 41, § 1; 74 Del. Laws, c. 110, § 138.;



§ 3803. Division of Substance Abuse and Mental Health

(a) The Division of Substance Abuse and Mental Health shall allocate and award all funds appropriated for any purposes set forth in § 3801 and elsewhere in this chapter. Such funds shall be awarded only to programs or projects, undertaken jointly by a law enforcement entity and a local school district or other public school entity, to prevent and/or suppress substance abuse and the trafficking of prohibited or controlled substances in the public schools. All applications for such funds shall be applications made jointly by the school and law enforcement entities involved in the proposed project.

(b) In the allocation and awarding of funds to joint law enforcement and public school recipients, the Division shall obtain the comments and recommendations of the State Drug-free School Advisory Committee. All allocation and awarding of funds by the Division shall be in accordance with the Administrative Procedures Act, and with those guidelines promulgated by the State Drug-free School Advisory Committee which do not conflict with existing state laws.

(c) Each application shall be accompanied by a fiscal note, prepared by the joint applicants, which sets forth all anticipated first-year costs and the anticipated total costs of the project or program. The Division may return any application to the applicant with a request that any or all expenses be more fully set out, together with the applicant's explanations or reasons for each projected cost or expense.

67 Del. Laws, c. 244, § 1; 73 Del. Laws, c. 41, § 1.;



§ 3804. State Drug-free School Advisory Committee

(a) All criteria for the rating of applications for funds under this chapter shall be developed by the State Drug-free School Advisory Committee. The State Drug-free School Advisory Committee shall be composed of 16 members appointed by the Governor: 1 police chief; 1 sheriff; 1 prosecutor from the State Department of Justice who specializes in drug and/or alcohol cases; 1 attorney primarily engaged in criminal defense; 1 person from each county appointed by an active parent group or community-based group concerned primarily with drug and/or alcohol problems; 1 representative of the Division of Substance Abuse and Mental Health; 1 county drug and/or alcohol program administrator; and a permanent, full-time member of a drug treatment clinic or office, public or private. In addition, membership shall include the Attorney General or the Attorney General's designee; 4 members who are professional employees of the Department of Education, 1 of whom shall be the Secretary of Education; and a drug and/or alcohol prevention professional employed by the Department of Education. The Committee shall review applications made to the Division for those funds which are awarded pursuant to this chapter, and shall recommend approval for those applications which the Committee deems appropriate, and which it deems are consistent with the guidelines and procedures established pursuant to this chapter. The Division shall not approve nor release any funds until approval under § 3805(b) of this title is first obtained.

(b) The State Drug-free School Advisory Committee shall develop specific guidelines and procedures which shall set forth the terms and conditions upon which grants of funds are made. Funds disbursed under this chapter shall not be used for the acquisition of equipment.

(c) Funds disbursed under this chapter shall not be used to pay informants for information on drug and/or alcohol offenders. Not more than 10 percent of the total amount of funds disbursed under this chapter shall be used for administrative costs.

67 Del. Laws, c. 244, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 168; 73 Del. Laws, c. 41, § 1.;



§ 3805. Local drug-free school advisory committees

(a) A local drug-free school advisory committee may be established and appointed by each local board of education. Such committee may be either a newly created committee, or an existing local drug and alcohol abuse committee formerly established by the county, municipality or school district. Although the committee may have additional members, its basic membership shall be composed of the following residents of the district or area affected:

(1) One local law enforcement officer;

(2) An administrator or teacher, employed by the local school district, who has expertise in drug and alcohol programs;

(3) One administrator and 1 teacher from the school or school district which has direct involvement in the program;

(4) One parent who has a son or daughter enrolled in the school;

(5) Three high school students;

(6) One person who is a permanent full-time employee of the state, county or municipality, and whose duties primarily involve drug education or treatment;

(7) Any other person who is involved, by employment or as a volunteer, in any drug and/or alcohol prevention program.

(b) No project or program, financed in whole or in part with funds under this chapter, shall begin in any school until such project or program has first received the approval of the local drug-free school advisory committee.

67 Del. Laws, c. 244, § 1.;



§ 3806. Utilization of funds

(a) Funds shall be awarded primarily for projects undertaken jointly by the school district or other public school entity, and a law enforcement entity. In participating in any joint application for the funds, the public school entity shall consult with the superintendent of each affected school. Any funds disbursed under this chapter are supplemental to and shall not supplant local funds which would, in the absence of this chapter, be otherwise available to suppress and prevent drug and alcohol abuse among school age children, or which otherwise would be used to curtail drug and alcohol trafficking in and around schools, parks and playgrounds.

(b) When applying for funds under this chapter, the local law enforcement entity and the public school entity may jointly enter into those agreements between themselves which would allow and facilitate the administrative, fiscal and operational responsibilities created by their joint project or program.

(c) Funds disbursed under the provisions of this chapter shall be utilized primarily for enhanced apprehension, prevention, and education efforts, and for obtaining material and information resources relating to drug and alcohol abuse and drug trafficking in and around schools, parks and playgrounds. Enhanced apprehension, prevention and education efforts shall include, but are not limited to:

(1) Drug and alcohol trafficking intervention programs;

(2) School and classroom oriented programs, each of which shall utilize a tested drug and alcohol education curriculum that provides in-depth and accurate information on drugs and alcohol. Such programs may include the participation of local law enforcement agencies and/or qualified drug and alcohol use prevention specialists. Each such program shall be designed to increase, in both teachers and students, an awareness of the dangers of drugs and alcohol;

(3) Family-oriented programs aimed at preventing drug and alcohol abuse, which programs may include the participation of any community-based organization which is experienced in the successful operation of a family-oriented program;

(4) Development and distribution of appropriate written and audio-visual aids for the training of persons not otherwise trained or experienced in the handling of drug and alcohol-related problems and offenses within the public schools;

(5) Development of prevention and intervention programs for elementary school teachers and students, including utilization of existing prevention and intervention programs, where appropriate;

(6) Development of a coordinated intervention system that identifies "at-risk" students, and students with chronic drug and alcohol abuse problems.

67 Del. Laws, c. 244, § 1.;



§ 3807. State Board of Education; Department of Public Safety

The Department of Safety and Homeland Security and the Department of Education shall both have the power to monitor and evaluate the projects and programs under this chapter, and to make comments and suggestions to the Division.

67 Del. Laws, c. 244, § 1; 71 Del. Laws, c. 180, § 169; 74 Del. Laws, c. 110, § 138.;






CHAPTER 39. TEACHERS' RETIREMENT AND DISABILITY PENSIONS

§ 3901. Fund for retired and disabled teachers

There shall continue to be a fund for the purpose of paying pensions or allowances to retired and disabled teachers who have taught in public schools within this State.

45 Del. Laws, c. 240, § 1; 47 Del. Laws, c. 240, § 1; 14 Del. C. 1953, § 3901.;



§ 3902. Retirement benefits

Teachers who were inactive in their profession on April 23, 1945, who, prior to that date, taught in the public schools of this State for 25 years or more and are no longer capable of teaching, and teachers who were inactive in their profession on April 23, 1945, who, prior to that date, taught in the public schools of this State for 15 years or more and who attain the age of 65, shall be entitled to receive a pension out of the fund continued by § 3901 of this title for the duration of their respective lives. The amount of such pension shall be determined by the number of years of teaching service, as follows:

15 years of service, $185 per month;

16 to 20 years of service, $190 per month;

21 to 25 years of service, $200 per month;

26 or more years of service, $210 per month.

45 Del. Laws, c. 106, § 2; 47 Del. Laws, c. 240, § 2; 48 Del. Laws, c. 191, § 1; 14 Del. C. 1953, § 3902; 53 Del. Laws, c. 336, § 2; 54 Del. Laws, c. 326, § 1; 58 Del. Laws, c. 180, § 4A.;



§ 3903. Disability benefits

Teachers who, prior to April 23, 1945, because of failing or lost eyesight, loss of limb or other physical disability, were required to abandon the teaching profession, and, by reason of such disability, are incapable of securing employment producing a living wage, and who taught as many as 3 school years in this State, shall be entitled to receive, out of the fund continued by § 3901 of this title, the sum of $185 per month for the duration of their respective disabilities.

45 Del. Laws, c. 106, § 2; 47 Del. Laws, c. 240, § 2; 48 Del. Laws, c. 191, § 1; 14 Del. C. 1953, § 3903; 50 Del. Laws, c. 516, § 2; 53 Del. Laws, c. 336; 54 Del. Laws, c. 326, § 2; 58 Del. Laws, c. 180, § 4B.;



§ 3904. Application for benefits

Persons qualified to receive any nondisability retirement benefits under this chapter shall make application therefor to the Department of Finance.

Persons qualified to receive any disability pension benefits under this chapter shall make application therefor to the Board of Pension Trustees.

45 Del. Laws, c. 106, § 2; 48 Del. Laws, c. 191, § 1; 14 Del. C. 1953, § 3904; 57 Del. Laws, c. 741, § 40A.;



§ 3905. Investigation of application and eligibility

The Department of Finance and the Board of Pension Trustees shall make investigations in order to determine the eligibility of the applicants or persons entitled to receive benefits under this chapter, as provided by law.

45 Del. Laws, c. 106, § 3; 14 Del. C. 1953, § 3905; 57 Del. Laws, c. 741, § 40B.;



§ 3906. Payment of benefits

The Secretary of Finance shall pay monthly to persons designated by the Department of Finance and Board of Pension Trustees as being entitled to the benefits of this chapter.

45 Del. Laws, c. 106, § 4; 14 Del. C. 1953, § 3906; 57 Del. Laws, c. 741, § 40C.;



§ 3907. Unexpended appropriations

All moneys appropriated for the purposes of this chapter and not expended during any fiscal year shall revert to the General Fund of the State Treasury.

45 Del. Laws, c. 106, § 5; 14 Del. C. 1953, § 3907.;



§ 3908. Adjustment of benefits

(a) On and after July 1, 1972, no pension which has been in effect for 3 years shall be subject to adjustment. This provision shall not apply to adjustments of pensions required to implement subsection (b) of this section.

(b) Effective September 1, 1972, the amount of any pension in effect on July 1, 1969, shall be the greater of: (1) The monthly pension rate paid in July, 1969, or (2) the recalculated amount determined as a result of audits made between May, 1971, and June 30, 1972, inclusive of any increases provided between July 1, 1969, and June 30, 1972, provided that the minimum pension payable for any month after July, 1969 shall be the monthly pension rate paid in July, 1969.

(c) Any pension overpayments discovered as a result of audits made between May, 1971, and June 30, 1972, shall not be subject to recovery.

14 Del. C. 1953, § 3908; 58 Del. Laws, c. 527, § 3.;



§ 3909. Increases in pensions

(a) Effective January 1, 1976, any pension being paid under this chapter to an individual 60 years of age or older shall be increased by either (1) $30 per month if such individual is also receiving or is eligible for benefits under the Federal Social Security Act, or (2) $50 per month if such individual is not also receiving or eligible for benefits under the Federal Social Security Act; provided that such increase shall be applied to the correct amount determined as a result of audits made between May 1971 and June 1972, and shall only be paid to an individual if such correct amount, inclusive of such increase, exceeds the amount of any pension being paid in accordance with § 3908(b) of this title.

(b) Any pension under this chapter that is payable on February 15, 1980, shall be increased effective January 1, 1979, by $20 per month.

(c) Any pension under this chapter that is payable on April 24, 1984, shall be increased effective July 1, 1984, by $30 per month.

(d) Any pension under this chapter that is payable on the date this subsection is enacted into law shall be increased effective July 1, 1986, by $30 a month.

(e) Any pension under this chapter that is payable on July 13, 1988, shall be increased effective July 1, 1988, by $105 a month.

(f) Any pension under this chapter that is payable on the date this subsection is enacted into law shall be increased effective July 1, 1990, by $60 a month.

60 Del. Laws, c. 483, § 30; 62 Del. Laws, c. 200, §§ 1, 2; 64 Del. Laws, c. 249, § 2; 65 Del. Laws, c. 489, § 2; 66 Del. Laws, c. 363, § 2; 67 Del. Laws, c. 422, § 2.;



§ 3910. Death benefits

Upon the death of an individual receiving a pension under this chapter, the sum of $5,000 shall be paid to the designated beneficiary or, in the absence of a designated beneficiary, the amount of this benefit shall be paid to the deceased pensioner's estate.

64 Del. Laws, c. 446, § 1; 68 Del. Laws, c. 150, § 2; 69 Del. Laws, c. 451, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 40. PUBLIC SCHOOL EMPLOYMENT RELATIONS ACT

§ 4001. Statement of policy

It is the declared policy of the State and the purpose of this chapter to promote harmonious and cooperative relationships between reorganized public school districts and their employees and to protect the public by assuring the orderly and uninterrupted operations and functions of the public school system. These policies are best effectuated by:

(1) Granting to school employees the right of organization and representation;

(2) Obligating boards of education and school employee organizations which have been certified as representing their school employees to enter into collective bargaining negotiations with the willingness to resolve disputes relating to terms and conditions of employment and to reduce to writing any agreements reached through such negotiations; and

(3) Establishing a public employment relations board to assist in resolving disputes between school employees and boards of education and to administer this chapter.

14 Del. C. 1953, § 4002; 57 Del. Laws, c. 298; 63 Del. Laws, c. 333, § 1.;



§ 4002. Definitions

(a) "Appropriate bargaining unit" or "bargaining unit" means a group of school employees designated by the Public Employment Relations Board as appropriate for representation by an employee organization for purposes of collective bargaining.

(b) "Arbitration" means the procedure whereby the parties involved in a labor dispute over the interpretation or application of an existing collective bargaining agreement submit their differences to a third party for a final and binding decision.

(c) "Board" means the Public Employment Relations Board established by § 4006 of this title.

(d) "Certification" means official recognition by the Board, following a secret-ballot election, that an employee organization is the exclusive representative for all employees in an appropriate bargaining unit.

(e) "Collective bargaining" means the performance of the mutual obligation of a school employer through its designated representatives and the exclusive bargaining representative to confer and negotiate in good faith with respect to terms and conditions of employment, and to execute a written contract incorporating any agreements reached. However, this obligation does not compel either party to agree to a proposal or require the making of a concession.

(f) "Confidential employee" means any employee whose essential job function and advanced knowledge about the issues involved in collective bargaining would make it unduly burdensome for the employer to negotiate effectively if the employee were a member of an appropriate bargaining unit.

(g) "Decertification" means the withdrawal by the Board of an employee organization's official designation as exclusive representative following a decertification election which shows that the exclusive representative no longer has the support of a majority of the members in an appropriate bargaining unit.

(h) "Employee organization" means any organization which admits to membership employees of a public school employer and which has as a purpose the representation of such employees in collective bargaining, and includes any person acting as an officer, representative or agent of said organization.

(i) "Exclusive bargaining representative" or "exclusive representative" means the employee organization which as a result of certification by the Board has the right and responsibility to be the collective bargaining agent of all employees in that bargaining unit.

(j) "Binding interest arbitration" means the procedure by which the Public Employment Relations Board shall make written findings of fact and a decision for final and binding resolution of an impasse arising out of collective bargaining.

(k) "Fair share fee" means a fee that a nonmember shall be required to pay to the exclusive representative to offset the nonmember's per capita share of the exclusive representative's expenditures. Such fee shall be equal in amount to regular membership dues that a member of the exclusive representative is required to pay, including payments to the exclusive representative's affiliated organizations, or such lesser amount as is prescribed by the exclusive representative in compliance with the procedures contained herein.

(l) "Impasse" means the failure of a public school employer and the exclusive bargaining representative to reach agreement in the course of collective bargaining.

(m) "Mediation" means an effort by an impartial third party confidentially to assist in reconciling an impasse between the public school employer and the exclusive bargaining representative regarding terms and conditions of employment.

(n) "Nonmember" means an employee of a public school employer who is not a member of the exclusive representative, but who is represented in a collective bargaining unit by the exclusive representative for purposes of collective bargaining.

(o) "Public school administrator" means and includes all public school employees performing primarily administrative functions and employed under an administrative contract by a public school district.

(p) "Public school employee" or "employee" means any employee of a public school employer except public school administrators and confidential employees of a public school employer; provided the exclusive representative of designated appropriate bargaining units certified under Title 19 informs the Secretary of Labor, the Executive Director of the Board and the public school employer in writing, by certified mail, that it elects coverage under the provisions of this chapter; or provided that an employee organization has submitted a petition on behalf of public school employees pursuant to § 4010 or § 4011 of this chapter which includes a request to be covered under the provisions of this chapter prior to the submission of a similar petition pursuant to § 1304 or § 1305 of Title 19.

(q) "Public school employer" or "employer" means any board of education, school district, reorganized school district, special school district, and any person acting as an agent thereof.

(r) "Strike" means a public school employee's failure, in concerted action with others, to report for duty, or that employee's wilful absence from that employee's position, or that employee's stoppage or deliberate slowing down of work, or that employee's withholding in whole or in part from the full, faithful and proper performance of that employee's duties of employment, or that employee's involvement in a concerted interruption of operations of a public school employer for the purpose of inducing, influencing or coercing a change in the conditions, compensation rights, privileges or obligations of public school employment; however, nothing shall limit or impair the right of any public school employee to lawfully express or communicate a complaint or opinion on any matter related to terms and conditions of employment.

(s) "Supervisory employee" means any employee of a public school employer who has the authority, in the interest of the public school employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection with the foregoing, the exercise of such authority is not merely routine or clerical in nature, but requires the use of independent judgment.

(t) "Terms and conditions of employment" means matters concerning or related to wages, salaries, donated leave program or programs in compliance with Chapter 13 of this title, hours, grievance procedures and working conditions; provided, however, that such term shall not include those matters determined by this chapter or any other law of the State to be within the exclusive prerogative of the public school employer.

14 Del. C. 1953, § 4001; 57 Del. Laws, c. 298; 63 Del. Laws, c. 333, § 1; 67 Del. Laws, c. 404, §§ 1-3; 68 Del. Laws, c. 449, § 1; 69 Del. Laws, c. 199, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 136, § 4; 76 Del. Laws, c. 196, § 1.;



§ 4003. School employee rights

School employees shall have the right to:

(1) Organize, form, join or assist any employee organization, provided that membership in, or an obligation resulting from collective bargaining negotiations to pay any dues, fees, assessments or other charges to an employee organization shall not be required as a condition of employment for certified professional school employees.

(2) Negotiate collectively or grieve through representatives of their own choosing.

(3) Engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection insofar as any such activity is not prohibited by this chapter or any other law of the State.

(4) Be represented by their exclusive representative, if any, without discrimination.

14 Del. C. 1953, § 4003; 57 Del. Laws, c. 298; 63 Del. Laws, c. 333, § 1; 67 Del. Laws, c. 404, § 4.;



§ 4004. Employee organization as exclusive representative

(a) The employee organization designated or selected for the purpose of collective bargaining by the majority of the employees in an appropriate collective bargaining unit shall be the exclusive representative of all the employees in the unit for such purpose and shall have the duty to represent all unit employees without discrimination. Where an exclusive representative has been certified, a public school employer shall not bargain in regard to matters covered by this chapter with any employee, group of employees or other employee organization.

(b) Nothing contained in this section shall prevent employees individually, or as a group, from presenting complaints to a public school employer and from having such complaints adjusted without the intervention of the exclusive representative for the bargaining unit of which they are a part, as long as the representative is given an opportunity to be present at such adjustment and to make its view known, and as long as the adjustment is not inconsistent with the terms of an agreement between the public school employer and the exclusive representative which is then in effect. The right of the exclusive representative shall not apply where the complaint involves matters of personal, embarrassing and confidential nature, and the complainant specifically requests, in writing, that the exclusive representative not be present.

(c) Any employee organization which has been certified as an exclusive representative shall have the right to have its dues deducted and collected by the employer from the salaries of those employees, within the bargaining unit, who authorize, in writing, the deduction of said dues. Such authorization is revocable at the employee's written request, provided that said revocation shall not be effective until the next ensuing August 31 after the employer's receipt of the written notice. Said deductions shall commence upon the exclusive representative's written request to the employer. Such right to deduction shall be in force for so long as the employee organization remains the exclusive bargaining representative for the employees in the unit. The public school employer is expressly prohibited from any involvement in the collection of fines, penalties or special assessments levied on members by the exclusive representative.

14 Del. C. 1953, § 4006; 57 Del. Laws, c. 298; 63 Del. Laws, c. 333, § 1; 69 Del. Laws, c. 200, § 1.;



§ 4005. School employer rights

A public school employer is not required to engage in collective bargaining on matters of inherent managerial policy, which include, but are not limited to, such areas of discretion or policy as the functions and programs of the public school employer, its standards of services, overall budget, utilization of technology, the organizational structure, curriculum, discipline and the selection and direction of personnel.

63 Del. Laws, c. 333, § 1.;



§ 4006. Public Employment Relations Board

(a) There is hereby established a board to be known as the "Public Employment Relations Board," the purpose of which shall be to administer this chapter under rules and regulations which it shall adopt and publish. The Board shall be organizationally located within the Department of State; however, in the performance of its powers and duties under this chapter, the Board shall not be subject to control, supervision or direction by the Department of State or by an officer thereof.

(b) The Board shall consist of 3 members to be appointed by the Governor, subject to confirmation by the Senate, from persons representative of the public. One member shall be designated by the Governor as Chair, and the Chair shall serve a fixed term. Not more than 2 members of the Board shall be members of the same political party. Each member shall be appointed for a term of 6 years, except that the initial appointments shall be: 1 member shall be appointed for a term that shall expire 2 years following the effective date of this chapter, 1 member for a term that shall expire 4 years following the effective date of this chapter, and the Chair for a term that shall expire 6 years following the effective date of this chapter. A member appointed to fill a vacancy shall be appointed for the unexpired term of the member whom the appointed member is to succeed. Any member of the Board may be removed by the Governor for misfeasance, malfeasance or nonfeasance in office, after a hearing before an impartial designee of the Governor. A vacancy in the Board shall not impair the right of the remaining members to exercise all the powers of the Board. Two members of the Board shall, at all times, constitute a quorum, but official orders shall require concurrence of a majority of the Board. Board members shall be eligible for reappointment.

(c) Members of the Board shall be knowledgeable in the area of labor relations and shall possess the reputation for integrity and impartiality necessary to protect the public interest.

(d) Members shall hold no other public office or employment by the State or other public agency or public employer, or be an officer or employee of any public employee labor organization or any of its affiliates, or represent any public employer or public employee organization or its affiliates; however, this restriction shall not be interpreted to exclude persons who are knowledgeable in employment relations, public administration or labor law so long as they are not actively engaged, other than as a member, in any management or employee organization.

(e) The Chair of the Board shall receive a per diem stipend of $110, and each of the other members shall receive a per diem stipend of $100. Each member of the Board shall be reimbursed for actual and necessary travel and subsistence expenses when performing Board business away from that member's place of residence.

(f) The Board shall appoint an Executive Director who shall be the chief administrative officer. The Executive Director shall be a person familiar with employer-employee relations. In addition to the performance of administrative duties, the Board may delegate to the Executive Director authority with respect to, but not limited to, bargaining unit determination and representation proceedings, unfair labor practice proceedings, mediation of labor disputes, and binding interest arbitration proceedings. Such delegation shall not limit a party's right to appeal to the Board. The Executive Director, with such assistance as may be provided by the Attorney General and such additional legal assistance which, from time to time, may be necessary, shall have authority on behalf of the Board, when necessary, to carry out or enforce any action or decision of the Board, to petition any court of competent jurisdiction for any order requiring compliance with the action or decision.

(g) The Board may employ such other persons as it may, from time to time, find necessary for the proper performance of its functions within the amounts made available through appropriations therefor, and may prescribe their duties and fix their compensation.

(h) To accomplish the objectives and to carry out the duties prescribed in this chapter, the Board shall have the following powers:

(1) To issue, amend and rescind such rules and regulations as it deems necessary to carry out this chapter and to prevent any person from engaging in conduct in violation of this chapter. Such rules and regulations shall be adopted in accordance with Chapter 101 of Title 29.

(2) To hold hearings, subpoena witnesses, administer oaths and take the testimony or deposition of any person under oath, and in connection therewith, to issue subpoenas requiring the production and examination of any books or papers, including those of the State and/or a board of education relating to any matter pending before it, and to take such other action, including the granting of interim or other relief as may be necessary to discharge its powers and duties. In no case, however, should it be empowered, either directly or through a fact-finder, to mandate to the public school employer action which involves an economic cost to the public school employer.

(3) To conduct in any part of this State any proceeding, hearing, investigation, inquiry or election necessary to the performance of its functions. In carrying out the purposes of this chapter, the Board may designate 1 of its members or an agent or agents as hearing examiner or examiners.

(4) To provide by rule a procedure for the filing and prompt disposition of petitions for a declaratory statement as to the applicability of any provision of this chapter or any rule or order of the Board. Such procedures shall provide for, but not be limited to, an expeditious determination of questions relating to potential unfair labor practices and to questions relating to whether a matter in dispute is within the scope of collective bargaining.

(5) To request from any public agency such assistance, services and data as will enable the Board to properly carry out its functions and powers.

(6) At the end of each year, to make a report in writing to the Governor and the General Assembly and detail the work it has done in hearing and deciding cases.

(7) To adopt an official seal and prescribe the purposes for which it shall be used.

63 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 13; 76 Del. Laws, c. 196, § 2.;



§ 4007. Unfair labor practices — Enumerated

(a) It is an unfair labor practice for a public school employer or its designated representative to do any of the following:

(1) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under this chapter.

(2) Dominate, interfere with or assist in the formation, existence or administration of any labor organization.

(3) Encourage or discourage membership in any employee organization by discrimination in regard to hiring, tenure or other terms and conditions of employment.

(4) Discharge or otherwise discriminate against an employee because the employee has signed or filed an affidavit, petition or complaint, or has given information or testimony under this chapter.

(5) Refuse to bargain collectively in good faith with an employee representative which is the exclusive representative of employees in an appropriate unit.

(6) Refuse or fail to comply with any provision of this chapter or with rules and regulations established by the Board pursuant to its responsibility to regulate the conduct of collective bargaining under this chapter.

(7) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

(8) Refuse to disclose any public record as defined by Chapter 100 of Title 29.

(b) It is unfair labor practice for a public school employee or for an employee organization or its designated representative to do any of the following:

(1) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under this chapter.

(2) Refuse to bargain collectively in good faith with the public employer or its designated representative if the employee organization is an exclusive representative.

(3) Refuse or fail to comply with any provision of this chapter or with rules and regulations established by the Board pursuant to its responsibility to regulate the conduct of collective bargaining under this chapter.

(4) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

(5) Distribute organizational literature or otherwise solicit public school employees during working hours in areas where the actual work of public school employees is being performed in such a way as to hinder or interfere with the operation of the public school employer. This paragraph shall not be construed to prohibit the distribution of literature during the employee's lunch hour or duty-free lunch period or in such areas not specifically devoted to the performance of the employee's official duties.

(6) Hinder or prevent (by threats, intimidation, force or coercion of any kind) the pursuit of any lawful work or employment by any person, or unreasonably interfere with the entrance to or egress from any place of employment.

(7) Instigate or advocate support, in any positive manner, for an employee organization's activities from students on school property.

63 Del. Laws, c. 333, § 1.;



§ 4008. Unfair labor practices — Disposition of complaints

(a) The Board is empowered and directed to prevent any unfair labor practice and to issue appropriate remedial orders. Whenever it is charged that anyone has engaged or is engaging in any unfair practice as described in § 4007(a) and (b) of this title, the Board or any designated agent thereof shall have authority to issue and cause to be served upon such party a complaint stating the specific unfair practice charge and including a notice of hearing containing the date and place of hearing before the Board or any designated agent thereof. Evidence shall be taken and filed with the Board; provided, that no complaint shall issue based on any unfair labor practice occurring more than 180 days prior to the filing of the charge with the Board.

(b) If, upon all the evidence taken, the Board shall determine that any party charged has engaged or is engaging in any such unfair practice, the Board shall state its findings of fact and conclusions of law and issue and cause to be served on such party an order requiring such party to cease and desist from such unfair practice, and to take such reasonable affirmative action as will effectuate the policies of this chapter, such as payment of damages and/or the reinstatement of employee. If, upon the evidence taken, the Board shall determine that any party charged has not engaged or is not engaging in any such unfair practice, the Board shall state, in writing, its findings of fact and conclusions of law and issues and dismiss the complaint.

(c) In addition to the powers granted by this section, the Board shall have the power, at any time during proceedings authorized by this section, to issue orders providing such temporary or preliminary relief as the Board deems just and proper.

63 Del. Laws, c. 333, § 1; 72 Del. Laws, c. 146, § 1.;



§ 4009. Unfair labor practices — Appeals; petitions for enforcement

(a) Any person adversely affected by a decision of the Board under § 4008 or § 4015 of this title may appeal that decision to the Chancery Court of this State. Such an appeal must be filed within 15 days of the date upon which the decision was rendered and shall not automatically act as a stay.

(b) The Board may petition the Chancery Court of this State for enforcement of any order issued under § 4008 or § 4015 of this title.

63 Del. Laws, c. 333, § 1; 76 Del. Laws, c. 196, §§ 6, 7.;



§ 4010. Bargaining unit determination

(a) An employee organization desiring to be certified as the exclusive representative shall file a petition with the Board, accompanied by the uncoerced signatures of at least 30 percent of the public school employees in the unit claimed to be appropriate, indicating a desire to be represented for the purpose of bargaining collectively with the public employer.

(b) If the Board or its duly authorized designee determines that a petition is properly filed and is accompanied by the requisite number of valid signatures, the Board or its designee shall proceed toward defining the appropriate bargaining unit by setting a date for hearing on the matter. If a petition is not properly filed and/or if it is not accompanied by the requisite number of valid signatures, the Board or its designee shall dismiss the petition.

(c) After holding such hearings as it deems necessary the Board shall determine the appropriate bargaining unit. The Board may, by rule, delegate its unit definition authority to 1 or more of its members or to its Executive Director, provided that a unit definition order may be subject to review by the Board at the request of any party or upon the Board's own motion in accordance with rules and procedures established by the Board.

(d) In making its determination as to the appropriate bargaining unit, the Board or its designee shall consider such factors as the similarity of duties, skills and working conditions of the employees involved; the history and extent of the employee organization; the recommendations of the parties involved; the effect of overfragmentation of bargaining units on the efficient administration of government; and such other factors as the Board may deem appropriate. The Board or its designee shall separate supervisory and nonsupervisory employees into separate appropriate bargaining units for all units created subsequent to July 18, 1990. The Board shall include positions commonly referred to as positions for extra-pay-for-extra-responsibility in the professional bargaining unit for the sole purpose of bargaining the salary for these positions and any other provision mutually agreed to by the parties.

(e) Procedures for redefining or modifying a unit shall be set forth in the rules and procedures established by the Board.

(f) Any bargaining unit designated as appropriate prior to the effective date of this chapter, for which an exclusive representative has been certified, shall so continue without the requirement of a review and possible redesignation until such time as a question concerning appropriateness is properly raised under this chapter. The appropriateness of the unit may be challenged by the public school employer, 30 percent of the members of the unit, an employee organization, or the Board not more than 180 days nor less than 120 days prior to the expiration of any collective bargaining agreement in effect on the date of the passage of this chapter. The continued appropriateness of any bargaining unit designated as appropriate prior to the effective date of this chapter, for which an exclusive representative is not certified, may be challenged by the public school employer, 30 percent of the members of the unit, an employee organization, or the Board at any time up until 30 days prior to the holding of an election to determine representation.

63 Del. Laws, c. 333, § 1; 67 Del. Laws, c. 404, § 5; 70 Del. Laws, c. 425, § 352.;



§ 4011. Determination and certification of exclusive representative

(a) Any employee organization seeking certification as exclusive representative in a designated appropriate bargaining unit shall file a petition with the Board. The petition must contain the uncoerced signatures of at least 30 percent of the employees within the designated appropriate bargaining unit. If the designated appropriate bargaining unit is sufficiently similar to the bargaining unit claimed to be appropriate in the petition filed pursuant to § 4010(a) of this title, such that the signatures submitted at that time represent at least 30 percent of the employees within the designated appropriate bargaining unit, those signatures shall be deemed sufficient for the purpose of this subsection. If the designated bargaining unit is not sufficiently similar to the bargaining unit claimed to be appropriate, the employee organization may continue to rely on the previously submitted uncoerced signatures of the employees who are in the designated bargaining unit and must supplement these signatures with uncoerced signatures of other employees within the designated appropriate bargaining unit, such that the signatures submitted represent at least 30 percent of the employees within the designated appropriate bargaining unit. No signature shall be considered valid if it was signed more than 12 months prior to the date on which the petition is filed.

(b) Where an employee organization has been certified as the exclusive representative, a group of employees within the bargaining unit may file a petition with the Board for decertification of the exclusive bargaining representative. The petition must contain the uncoerced signatures of at least 30 percent of the employees within the bargaining unit and allege that the employee organization presently certified is no longer the choice of the majority of the employees in the bargaining unit. If a lawful collective bargaining agreement of no more than 3 years' duration is in effect, no petition shall be entertained unless filed not more than 180 days nor less than 120 days prior to the expiration of such agreement. A decertification petition also may be filed if more than 1 year has elapsed from the date of certification of an exclusive bargaining representative and no collective bargaining agreement has been executed.

(c) If the Board determines that a petition is properly supported, timely filed and covers the designated appropriate bargaining unit, the Board shall cause an election of all eligible employees to be held within a reasonable time after the unit determination has been made, in accordance with procedures adopted by the Board, to determine if and by whom the employees wish to be represented. The election ballot shall contain, as choices to be made by the voter, the name of the petitioning or certified employee organization, the name or names of any other employee organization showing written proof of at least 10 percent representation of the public school employees within the designated appropriate bargaining unit, in accordance with rules and procedures adopted by the Board, and a choice that the public school employee does not desire to be represented by any of the named employee organization or organizations.

(d) The employee organization, if any, which receives the majority of the votes cast in an election shall be certified by the Board as the exclusive representative. In any election where there are more than 2 choices on the ballot and none of the choices receives a majority of the votes cast, a run-off election shall be conducted. The ballot in the run-off election shall contain the 2 choices on the original ballot that received the largest number of votes.

(e) No election shall be held pursuant to this section within 12 months from the date of a preceding valid election.

14 Del. C. 1953, § 4004; 57 Del. Laws, c. 298; 63 Del. Laws, c. 333, § 1.;



§ 4012. Employee organizations required to register and submit annual reports

Every employee organization which has or seeks recognition as a representative of public school employees under this chapter shall file with the Board a registration report, signed by its president or other appropriate officer. Such report shall be updated on an annual basis by any organization which continues to have or seeks recognition, shall be in a form prescribed by the Board and shall be accompanied by 2 copies of the employee organization's constitution and bylaws. All changes or amendments to such constitutions and bylaws shall be promptly reported to the Board.

63 Del. Laws, c. 333, § 1.;



§ 4013. Collective bargaining agreements

(a) Collective bargaining shall commence at least 90 days prior to the expiration date of any current collective bargaining agreement or, in the case of a newly certified exclusive representative, within a reasonable time after certification.

(b) Negotiating sessions, including strategy meetings of public school employers, mediation and the deliberative process of binding interest arbitrators and arbitrators, shall be exempt from Chapter 100 of Title 29. Hearings conducted by binding interest arbitrators shall be open to the public.

(c) For those terms and conditions that are negotiated pursuant to state law, the public school employer and the exclusive bargaining representative shall negotiate written grievance procedures ending in binding arbitration by means of which bargaining unit employees, through their collective bargaining representatives, may appeal the interpretation or application of any term or terms of an existing collective bargaining agreement. The written grievance procedures shall be included in any agreement entered into between the public school employer and the exclusive bargaining representative, and shall include:

(1) A provision to limit binding arbitration to claims that the terms of the collective bargaining agreement have been violated, misinterpreted or misapplied;

(2) A provision to prohibit claims relating to the following matters from being processed through binding arbitration:

a. Dismissal or nonrenewal of employees covered by Chapter 14 of this title;

b. Dismissal or nonrenewal of employees not covered by Chapter 14 of this title, unless the controlling collective bargaining agreement provides that such matters are subject to binding arbitration;

c. Delaware law;

d. Rules and regulations of the Delaware Department of Education or State Board of Education;

e. The content of or conclusions reached in employee observations and evaluations unless the controlling collective bargaining agreement for employees not covered by Chapter 14 of this title provides that such matters are subject to binding arbitration;

f. Federal law;

g. Rules and regulations of the United States Department of Education;

h. Policies of the local school board; and

i. Matters beyond the scope of the public school employer's authority;

(3) A provision to select arbitrators by lottery from a panel of qualified arbitrators designated by the Public Employment Relations Board. In designating the panel, the Public Employment Relations Board shall prefer former judges who served on a Delaware constitutional court or on the United States District Court for the District of Delaware, and shall supplement the panel by adding qualified labor arbitrators;

(4) A provision to empower the Public Employment Relations Board to administer arbitrations pursuant to regulations adopted by the Public Employment Relations Board;

(5) A provision to require that disputes relating to whether a matter is arbitrable be ruled upon by the arbitrator prior to hearing the merits of the dispute, and, if the arbitrator determines that the dispute is arbitrable, a provision to require that the same arbitrator schedule a second hearing to hear the merits of the dispute;

(6) A provision to assess against the losing party the arbitrator's fees and expenses incurred in determining whether a dispute is arbitrable; and

(7) A provision to require that the arbitrator's fees and expenses incurred in deciding the merits of a dispute be evenly divided between the parties.

(d) Any contract or agreement reached between a public school district and any exclusive representative organization shall be for a minimum period of 2 years from the effective date of such contract or agreement, unless otherwise mutually agreed upon by the public school employer and the exclusive representative.

(e) No collective bargaining agreement shall be valid or enforceable if its implementation would be inconsistent with any statutory limitation on the public school employer's funds, spending or budget, or would otherwise be contrary to law.

(f) Public school employers shall file with the Board a copy of any agreements that have been negotiated with public school employee representatives following the consummation of negotiations. The Board shall maintain a current file of all such agreements.

63 Del. Laws, c. 333, § 1; 74 Del. Laws, c. 55, § 1; 76 Del. Laws, c. 196, § 3.;



§ 4014. Mediation

(a) If, after a reasonable period of negotiations over the terms of an agreement or after a reasonable time following certification of an exclusive representative, no agreement has been signed, the parties may voluntarily submit to mediation. If, however, no agreement is reached between the parties by 60 days prior to the expiration date of an existing collective bargaining agreement, or, in the case of a newly certified exclusive representative, within 60 days after negotiations have commenced, both parties shall immediately notify the Board of the status of negotiations.

(b) If the parties have not voluntarily agreed to enlist the services of a mediator and less than 30 days remain before the expiration date of the existing collective bargaining agreement, or, in the case of a newly certified exclusive representative, more than 90 days have elapsed since negotiations began, the Board must appoint a mediator if so requested by the public school employer or the exclusive bargaining representative. The mediator shall be chosen from a list of qualified persons maintained by the Board and shall be representative of the public.

(c) If the labor dispute has not been settled after a reasonable period of mediation, during which both parties have made a good faith effort to settle their differences, the parties jointly or individually may petition the Board in writing to initiate binding interest arbitration. In lieu of a petition, the mediator may inform the Board that further negotiations between the parties, at that time, are unlikely to be productive and recommend that binding interest arbitration be initiated. The public school employer and the exclusive bargaining representative may initiate binding interest arbitration at any time, by mutual agreement.

(d) Any costs involved in retaining a mediator to assist the parties in reaching a negotiated agreement shall be paid by the Board.

14 Del. C. 1953, § 4010; 57 Del. Laws, c. 298; 63 Del. Laws, c. 333, § 1; 76 Del. Laws, c. 196, § 4.;



§ 4015. Binding interest arbitration

(a) Within 7 working days of receipt of a petition or recommendation to initiate binding interest arbitration, the Board shall make a determination, with or without a formal hearing, as to whether a good faith effort has been made by both parties to resolve their labor dispute through negotiations and mediation and as to whether the initiation of binding interest arbitration would be appropriate and in the public interest.

(b) Pursuant to § 4006(f) of this title, the Board shall appoint the Executive Director or the Executive Director's designee to act as binding interest arbitrator. Such delegation shall not limit a party's right to appeal to the Board.

(c) The binding interest arbitrator shall hold hearings in order to define the area or areas of dispute, to determine facts relating to the dispute and to render a decision on unresolved contract issues. The hearings shall be held at times, dates and places to be established by the binding interest arbitrator in accordance with rules promulgated by the Board. The binding interest arbitrator shall be empowered to administer oaths and issue subpoenas on behalf of the parties to the dispute or on the binding interest arbitrators' own behalf.

(d) The binding interest arbitrator shall make written findings of facts a decision for the resolution of the dispute; provided however, that the decision shall be limited to a determination of which of the parties' last, best, final offers shall be accepted in its entirety. In arriving at a determination, the binding interest arbitrator shall specify the basis for the binding interest arbitrator's findings, taking into consideration, in addition to any other relevant factors, the following:

(1) The interests and welfare of the public.

(2) Comparison of the wages, salaries, benefits, hours and conditions of employment of the employees involved in the binding interest arbitration proceedings with the wages, salaries, benefits, hours and conditions of employment of other employees performing the same or similar services or requiring similar skills under similar working conditions in the same community and in comparable communities and with other employees generally in the same community and in comparable communities.

(3) The overall compensation presently received by the employees inclusive of direct wages, salary, vacations, holidays, excused leaves, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment and all other benefits received.

(4) Stipulations of the parties.

(5) The lawful authority of the public school employer.

(6) The financial ability of the public school employer based on existing revenues, to meet the costs of any proposed settlements; provided that, any enhancement to such financial ability derived from savings experienced by such public school employer as a result of a strike shall not be considered by the binding interest arbitrator.

(7) Such other factors not confined to the foregoing which are normally or traditionally taken into consideration in the determination of wages, hours and conditions of employment through voluntary collective bargaining, mediation, binding interest arbitration or otherwise between parties, in public service or in private employment. In making determinations, the binding interest arbitrator shall give due weight to each relevant factor. All of the above factors shall be presumed relevant. If any factor is found not to be relevant, the binding interest arbitrator shall detail in the binding interest arbitrator's findings the specific reason why that factor is not judged relevant in arriving at the binding interest arbitrator's determination. With the exception of paragraph (d)(6) of this section, no single factor in subsection, shall be dispositive.

(e) Within 30 days after the conclusion of the hearings but not later than 120 days from the day of appointment, the binding interest arbitrator shall serve the binding interest arbitrator's written determination for resolution of the dispute on the public school employer, the certified exclusive representative and the Board. The decision of the binding interest arbitrator shall become an order of the Board within 5 business days after it has been served on the parties.

(f) The cost of binding interest arbitration shall be borne equally by the parties involved in the dispute.

(g) Nothing in this chapter shall be construed to prohibit or otherwise impede a public school employer and certified exclusive representative from continuing to bargain in good faith over terms and conditions of employment or from using the services of a mediator at any time during the conduct of collective bargaining. If, at any point in the impasse proceedings invoked under this chapter, the parties are able to conclude their labor dispute with a voluntarily reached agreement, the Board shall be so notified, and all impasse resolution proceedings shall be forthwith terminated.

63 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 196, § 5.;



§ 4016. Strikes prohibited

(a) No public school employee shall strike while in the performance of that public school employee's official duties.

(b) No public school employee shall be entitled to any daily pay, wages, reimbursement of expenses, benefits or any consideration in lieu thereof, for the days on which the employee engaged in a strike.

(c) Where a public school employee has lost entitlement to any daily pay or other consideration pursuant to subsection (b) of this section, any agreement between such public school employee or employee organization bargaining on such employee's behalf and a public school employer which provided for the direct or indirect restoration of such entitlement shall be void as against public policy.

14 Del. C. 1953, § 4011; 57 Del. Laws, c. 298; 63 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4017. Injunctions

(a) Chancery Court is vested with the authority to hear and determine all actions alleging violation of § 4016 of this title. Suits to enjoin violations of § 4016 of this title will have priority over all matters on the Court's docket except other emergency matters.

(b) Where it appears that any public school employee, group of employees, employee organizations or any officer or agent thereof, threaten or are about to do, or are doing, any act in violation of § 4016 of this title, the public school employer may forthwith apply to the Court of Chancery for an injunction against such violation.

(c) If an order of the Court enjoining or restraining a violation of § 4016 of this title does not receive immediate compliance, the public school employer shall apply to the Court for appropriate contempt sanctions against any party in violation of such order. Upon a proper showing that any person or organization has failed to comply with such an order, the Court shall, in addition to any other remedy it deems appropriate, fine such violating party an amount on a daily, weekly or monthly basis without limitation as determined by the Court.

(d) In determining an appropriate amount for fines imposed pursuant to subsection (c) of this section, the Court shall consider and receive evidence of:

(1) The extent and value of services lost due to the violation of § 4016 of this title.

(2) Any unfair labor practices committed by either party during the collective bargaining process.

(3) The extent of the wilful defiance or resistance to the Court's order.

(4) The impact of the strike on the health, safety and welfare of the public.

63 Del. Laws, c. 333, § 1.;



§ 4018. Status of existing exclusive representative

An employee organization that has been certified as the exclusive representative of a bargaining unit deemed to be appropriate prior to the effective date of this chapter shall so continue without the requirement of an election and certification until such time as a question concerning representation is appropriately raised under this chapter in accordance with § 4011(b) of this title, or until the Board would find the unit not to be appropriate in accordance with § 4010(f) of this title.

63 Del. Laws, c. 333, § 1.;



§ 4019. Fair share fees

(a) If the provisions of a collective bargaining agreement so provide, each nonmember of a bargaining unit shall be required to pay the exclusive representative a fair share fee.

(b) To implement fair share fee agreements in accordance with subsection (a), the exclusive representative shall provide the public school employer with the name of each nonmember who is obligated to pay a fair share fee, the amount of the fee that the nonmember is obligated to pay and a reasonable and lawful schedule for deducting said amount from the salary or wages of such nonmember. The public school employer shall deduct the fee in accordance with said schedule and promptly transmit the amount deducted to the exclusive representative.

(c) As a precondition to the collection of fair share fees, the exclusive representative shall establish and maintain a procedure that:

(1) Provides nonmembers with an adequate explanation of the basis for the fee;

(2) Provides nonmembers with a reasonably prompt opportunity to challenge the amount of the fee before an impartial decision maker; and

(3) Provides an escrow for the amounts reasonably in dispute while such challenges are pending.

A public school employer shall not refuse to carry out its obligations under subsection (b) on the grounds that the exclusive representative has not satisfied its responsibilities under this subsection.

(d) Since fair share fees are collected each school year, in order to avoid undue delays in the receipt of, and determination of the validity of, fair share fees, any suit challenging a fair share fee must be filed within 6 months after receipt of the notice described in subsection (c), or within 6 months after the nonmember exhausts the procedure described in subsection (c), whichever is later.

69 Del. Laws, c. 199, § 3; 70 Del. Laws, c. 186, § 1.;






CHAPTER 41. GENERAL REGULATORY PROVISIONS

§ 4101. Reading of First Amendment of the United States Constitution

At the commencement of the first period of study on the first day of school of each school year in all public schools of the State, the First Amendment of the Constitution of the United States of America shall be read or recited by the teacher in charge of such period to the students therein assembled.

33 Del. Laws, c. 182, § 1; 34 Del. Laws, c. 179, § 1; Code 1935, § 2758; 14 Del. C. 1953, § 4101; 58 Del. Laws, c. 162, § 1; 60 Del. Laws, c. 50, § 1; 61 Del. Laws, c. 547, § 1; 65 Del. Laws, c. 130, § 1; 70 Del. Laws, c. 251, §§ 1, 2.;

§ 4101A Use of schools for First Amendment purposes.

(a) As used in this section:

(1) "Student-delivered" refers to any message spoken by a student of the public school at which the message is delivered.

(2) "Student-initiated" refers to any action that is taken only after students have asked that such an action be taken;

(b) During the initial period of study on each school day all students in the public schools in Delaware may be granted a brief period of silence, not to exceed 2 minutes in duration, to be used according to the dictates of the individual conscience of each student. During that period of silence no other activities shall take place.

(c) Notwithstanding any other provision or provisions of the Code, on public school property or other public property, student-delivered, voluntary messages may be permitted by schools during graduation or commencement ceremonies where appropriate in the context of the event. The content of any message authorized by this section shall be determined by the student delivering the message. No school district, school administrator, teacher or other school employee shall exclude, include or otherwise discriminate for or against any student on the basis of the political, philosophical, religious or other content of the message that the student intends to deliver or does deliver.

(d) A school shall be deemed to offer a fair opportunity to students who wish to deliver voluntary messages during graduation or commencement ceremonies under the provisions of this section if such school uniformly provides that the delivery of such messages occur in a manner which does not substantially interfere with the orderly conduct of the ceremony.

(e) Nothing in this section shall be construed to limit the authority of the school district, school administrators, teachers or other school employees to maintain order and discipline on school premises, to protect the well-being of students and school administrators, teachers and other school employees, and to assure that the content of student-delivered voluntary messages is consistent with federal and state law.

(f) Each school district shall establish rules and regulations for the implementation of this section within the district. The Department of Justice shall provide each school district an annual set of model rules and regulations on or before January 1 of each year commencing in 1996 which, if adopted by a school district, will ensure that this section is implemented consistently with federal and state law. Any school district which complies with the model rules and regulations provided pursuant to this subsection shall be entitled to representation by the Department of Justice, upon request, in the event that the school district is sued as a result of activity related to this section. The State shall, if the school district complies with the rules and regulations provided pursuant to this subsection, reimburse the school district for any monetary award related to compliance with this section.

70 Del. Laws, c. 251, § 3.;



§ 4101A. Use of schools for First Amendment purposes

(a) As used in this section:

(1) "Student-delivered" refers to any message spoken by a student of the public school at which the message is delivered.

(2) "Student-initiated" refers to any action that is taken only after students have asked that such an action be taken;

(b) During the initial period of study on each school day all students in the public schools in Delaware may be granted a brief period of silence, not to exceed 2 minutes in duration, to be used according to the dictates of the individual conscience of each student. During that period of silence no other activities shall take place.

(c) Notwithstanding any other provision or provisions of the Code, on public school property or other public property, student-delivered, voluntary messages may be permitted by schools during graduation or commencement ceremonies where appropriate in the context of the event. The content of any message authorized by this section shall be determined by the student delivering the message. No school district, school administrator, teacher or other school employee shall exclude, include or otherwise discriminate for or against any student on the basis of the political, philosophical, religious or other content of the message that the student intends to deliver or does deliver.

(d) A school shall be deemed to offer a fair opportunity to students who wish to deliver voluntary messages during graduation or commencement ceremonies under the provisions of this section if such school uniformly provides that the delivery of such messages occur in a manner which does not substantially interfere with the orderly conduct of the ceremony.

(e) Nothing in this section shall be construed to limit the authority of the school district, school administrators, teachers or other school employees to maintain order and discipline on school premises, to protect the well-being of students and school administrators, teachers and other school employees, and to assure that the content of student-delivered voluntary messages is consistent with federal and state law.

(f) Each school district shall establish rules and regulations for the implementation of this section within the district. The Department of Justice shall provide each school district an annual set of model rules and regulations on or before January 1 of each year commencing in 1996 which, if adopted by a school district, will ensure that this section is implemented consistently with federal and state law. Any school district which complies with the model rules and regulations provided pursuant to this subsection shall be entitled to representation by the Department of Justice, upon request, in the event that the school district is sued as a result of activity related to this section. The State shall, if the school district complies with the rules and regulations provided pursuant to this subsection, reimburse the school district for any monetary award related to compliance with this section.

70 Del. Laws, c. 251, § 3.;



§ 4102. Penalties for violation of § 4101

Any teacher or principal who refuses to comply with § 4101 of this title shall be subject to a penalty of $5 for the first violation and $25 for any violation thereafter.

14 Del. C. 1953, § 4102; 58 Del. Laws, c. 162, § 2.;



§ 4103. Teaching Constitution of the United States, Constitution and government of Delaware and the free enterprise system

(a) In all public and private schools located within this State, there shall be given regular courses of instruction in the Constitution of the United States, Constitution and government of Delaware and the free enterprise system.

(b) The instruction in the Constitution of the United States, Constitution and government of Delaware and the free enterprise system shall begin not later than the opening of the 8th grade and shall continue in the high school courses and in courses in state colleges, universities and the educational departments of state and municipal institutions. The extent and content of such courses below the college level shall be determined by the Department of Education with the approval of the State Board of Education. In institutions of higher learning the trustees or other governing body of such institutions shall determine the extent and content of such courses.

(c) In addition to the general requirements required by subsections (a) and (b) of this section, 1 calendar day per school year may be specifically and solely devoted to the study of the United States Constitution and the Declaration of Independence in every grade consistent with state content standards starting in first grade and continuing through 12th grade. The program of instruction for each grade shall be determined by each individual school district.

33 Del. Laws, c. 183, §§ 1, 2; Code 1935, § 2759; 14 Del. C. 1953, § 4104; 49 Del. Laws, c. 379; 50 Del. Laws, c. 247, § 1; 60 Del. Laws, c. 246, § 1; 71 Del. Laws, c. 180, § 170; 71 Del. Laws, c. 411, § 1.;



§ 4104. Display of American flag

(a) Every board of education in this State shall procure the American flag and cause the same to be displayed out-of-doors (weather permitting) on the school grounds of every school house in this State during school hours.

(b) The Department of Education shall procure American flags for every free public school in this State and cause the same to be displayed in every school house in this State during school hours.

(c) The Department shall make drafts, by warrants upon the State Treasurer from funds not otherwise appropriated, of such sums as are necessary to carry into full effect subsection (b) of this section.

33 Del. Laws, c. 184; 34 Del. Laws, c. 180, §§ 1, 4; Code 1935, §§ 2760, 2761; 14 Del. C. 1953, § 4105; 57 Del. Laws, c. 113; 71 Del. Laws, c. 180, § 171.;



§ 4105. Salute to flag and pledge of allegiance

In the opening exercises of every free public school each morning, the teachers and pupils assembled shall salute and pledge allegiance to the American flag as follows:

"I pledge allegiance to the flag of the United States of America and to the Republic for which it stands, one Nation, under God, indivisible, with liberty and justice for all."

34 Del. Laws, c. 180, § 2; Code 1935, § 2761; 14 Del. C. 1953, § 4106; 51 Del. Laws, c. 51.;



§ 4106. Failure to require salute and pledge; penalty

When the Department of Education has procured and distributed American flags in each free public school, any principal or teacher of such free public school who fails to require the salute and pledge as set out in § 4105 of this title shall be fined not more than $50 or imprisoned not more than 10 days.

34 Del. Laws, c. 180, § 3; Code 1935, § 2761; 14 Del. C. 1953, § 4107; 71 Del. Laws, c. 180, § 171.;



§ 4107. General election day; closing of schools

(a) Every day on which a general election is held in this State shall be a legal holiday for all school purposes and all schools, colleges and other institutions of learning shall be closed during the whole of such day.

(b) Whoever, having the control of any school, college or other institution of learning, causes or permits the same to be open and instruction given on such day shall be fined not less than $10 nor more than $100.

33 Del. Laws, c. 198, §§ 1, 2; Code 1935, § 2762; 14 Del. C. 1953, § 4108.;



§ 4108. American Education Week

The Governor may issue a proclamation calling upon all teachers of schools to arrange special programs at some time during American Education Week and calling upon the people of the entire State to observe it in some fitting manner.

42 Del. Laws, c. 127; 14 Del. C. 1953, § 4111.;



§ 4109. School property; health and safety requirements

(a) Every public school shall be equipped with an adequate number of fire extinguishers and shall hold a fire drill at least once every month while the school is in session.

(b) Each board of education shall see that the requirements of subsection (a) of this section are complied with in the schools under their respective jurisdictions.

(c) Where an area of real property which is owned or administered by a school district is bounded by a wall, fence or other structure which has gates or other lockable entrances, the local board of education shall notify the nearest providers of ambulance, fire and police services of the location of such gates and entrances. The local board of education shall provide to the ambulance service, fire company or police department a key of each such enclosed area with the board's jurisdiction. For purposes of this subsection, the words "real property" shall include all unimproved land only and shall not include buildings.

41 Del. Laws, c. 173, § 1; 14 Del. C. 1953, § 4112; 57 Del. Laws, c. 113; 63 Del. Laws, c. 166, §§ 3, 4.;



§ 4110. Disturbing schools or destroying school property; penalty

Whoever disturbs a public school in session or wilfully destroys any public school property shall be fined $20, to be collected as other fines, and paid to the board of education of the school district for the benefit of the respective district, or imprisoned not more than 30 days, or both.

32 Del. Laws, c. 160, § 57; Code 1935, § 2752; 14 Del. C. 1953, § 4113; 57 Del. Laws, c. 113.;



§ 4111. Disclosure of pupils' school records

(a) Educational records of students in all public and private schools in this State are deemed to be confidential. Educational records may be released, and personally identifiable information contained therein disclosed, only in accordance with rules and regulations of the Department of Education. Such rules and regulations shall authorize the release of educational records upon written consent and shall establish the other terms and conditions on which educational records may and must be released.

(b) The provisions of subsection (a) of this section notwithstanding, educational institutions and programs operating in this State, including postsecondary institutions and programs regulated by a state agency, shall disclose to the Department such education records, and personally identifiable information contained therein, necessary for the audit or evaluation of state and federal education programs in accordance with the terms and conditions of a written agreement negotiated between the Department and each educational institution or program from which education records are sought. Such agreements shall:

(1) State the term of the agreement;

(2) Comply with the requirements of the Family Educational Rights and Privacy Act Regulations set forth in 34 CFR Part 99 regarding the Department's use, compilation, maintenance, protection, distribution, re-disclosure and return/destruction of education records obtained hereunder;

(3) Specify the data elements to be disclosed by the educational institution or program;

(4) State the purpose for which the information will be used;

(5) Prohibit any disclosure of education records or personally identifiable information contained therein by an educational institution or program in violation of applicable state or federal privacy laws;

(6) Prohibit any modification or amendment except by written agreement duly executed by the parties; and

(7) Contain such additional provisions as agreed upon.

All disclosures required by this section shall be for the purpose of ensuring the effectiveness of publicly-funded programs by connecting pre-kindergarten through grade 12 and post-secondary data, and sharing information to improve early childhood and workforce programs as set forth in Delaware's State Fiscal Stabilization Plan and Delaware's Race to the Top Plan, or as otherwise approved by the P-20 Council.

(c) All public and private schools in this State shall allow parents and eligible students to inspect and review the education records of their children or themselves who are, or have been, in attendance at the school. The right to inspect and review educational records shall be in accordance with rules and regulations of the Department of Education.

(d) No cause of action or claim for relief, civil or criminal, shall lie or damages be recoverable against any school officer or employee by reason of such officer's or employee's participation in the formulation of such records or any statements made or of judgments expressed therein concerning a student's academic performance, personal conduct, health, habits, school related activities or potential; nor by reason of the disclosure of the records or personally identifiable information from the records, nor lack of access thereto, in accordance with subsections (a) through (c) of this section.

14 Del. C. 1953, § 4114; 57 Del. Laws, c. 548, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 172; 74 Del. Laws, c. 40, §§ 1-3; 78 Del. Laws, c. 113, §§ 7-9.;



§ 4112. Reporting school crimes

(a) Definitions. — The following words, terms and phrases, when used in this section, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Crime" includes a felony, misdemeanor or violation defined in the Delaware Code, as well as behavior by a person under 18 years of age which would be considered a felony, misdemeanor or violation if it had been committed by an adult.

(2) "Non-instructional designee" means a school employee whose primary job duty does not include teaching students.

(3) "Notification" means direct contact by telephone, facsimile, electronic mail, Department of Education electronic filings, in person, or by certified mail, unless otherwise designated.

(4) "Parent" includes natural parent, adoptive parent, or any person, agency, or institution that has temporary or permanent custody or guardianship over a student.

(5) "Parent conference" includes a meeting by telephone or in person, unless otherwise designated.

(6) "Principal" means the building principal, or the equivalent of the building principal, of any public school or charter school, or the building principal's designee.

(7) "School employee" includes all persons by a school district, attendance zone or charter school; subcontractors such as bus drivers or security guards; substitute employees; and persons hired by or subcontracted by other state agencies to work on school property.

(8) "School function" includes any field trip or any officially sponsored public or charter school event.

(9) "School property" means any building, structure, athletic field, sports stadium or real property that is owned, operated, leased or rented by any public school district or charter school including, but not limited to, any kindergarten, elementary, secondary, or vocational-technical school or charter school, or any motor vehicle owned, operated, leased, rented or subcontracted by any public school or charter school.

(10) "School volunteer" means a person 18 years of age or older who, without compensation, renders service to a public or charter school. "School volunteer" includes parents who assist in school activities or chaperone school functions.

(11) "Superintendent" means the superintendent of any public school district or charter school, or the equivalent of a superintendent, or the superintendent's designee.

(12) "Suspension" means either an external or an internal removal of a student from the general school population.

(13) "Violent felony" means a crime designated in § 4201(c) of Title 11.

(14) "Written report" includes printed paper filings and electronic filings that can be printed.

(b) Criminal violation; mandatory reports. —

(1) Whenever a school employee has reliable information that would lead a reasonable person to believe that:

a. A student, school volunteer, or a school employee, has been the victim of:

1. A violent felony,

2. An assault III, or

3. An unlawful sexual contact III,

which occurred on school property or at a school function; or

b. A student has been the victim of:

1. A violent felony

2. An assault III, or

3. Any sexual offense, as defined in § 761(h) of Title 11,

and the offense was committed by another school employee regardless of whether the offense occurred on school property or at a school function; then the school employee who has reliable information that would lead a reasonable person to believe that a crime has been committed shall immediately report the incident to the principal.

(2) The principal must immediately make reasonable efforts to notify the parents of any juvenile victim and must send written notification of the incident to the parents within 3 business days. This paragraph does not apply if the parent is alleged to be the offender.

(3) The principal shall immediately report the incident to the appropriate police agency. The report shall be made by telephone or in person immediately and shall be followed by a written report of the school's investigation within 3 business days.

(4) If the police agency determines that probable cause exists to believe that a crime has been committed, or if the principal later learns that a suspect has been arrested for the offense, then the principal must file a written report of the incident to the Department of Education within 5 days.

(5) Nothing in this section shall preclude a school employee who has reliable information that would lead a reasonable person to believe a crime has been committed from reporting the incident to the principal within a reasonable amount of time. In such instances where a report is made, the school officials shall follow the procedure set forth in paragraphs (b)(2) through (6) of this section. Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in § 903 et seq. of Title 16.

(6) Offenders under the age of 12. — When a misdemeanor offense listed in this subsection has allegedly been committed by a child under the age of 12, the principal is not required to notify the appropriate police agency but must file a written report of the incident with the Department of Education within 5 working days. When the alleged offense is a violent felony, the appropriate police agency must be notified by the principal of the incident even when the suspect is under the age of 12.

(7) Sexual harassment. — Whenever a school employee has reliable information that would lead a reasonable person to believe that a student has been the victim of sexual harassment, as defined in Title 11, which occurred on school property or at a school function, the harassment must be reported to the principal, who, immediately after conducting a preliminary investigation to determine if good reason exists to believe that harassment has occurred, must notify the victim's parent of that determination, if the parent is not alleged to be the offender. The principal is not required to notify the appropriate police agency, but must file a written report with the Department of Education.

(8) Under no circumstances shall any person who has supervisory authority over the principal or any school board member exercise any control of, hinder or delay the lodging of any oral or written report required to be made pursuant to this subsection or the forwarding of such report to the Department of Education or the police. A principal (or acting principal if the principal is absent) may not delegate to or rely upon any other person except an assistant principal to make the immediate report to the police. A person with supervisory authority over the principal or any school board member who has knowledge of an incident which is required to be reported under this section, and who has information that would lead a reasonable person to believe that it has not been reported to the police, has an affirmative duty to report the incident to the police immediately. This includes, but is not limited to, incidents in which a school employee is a possible suspect and when an administrative review is ongoing.

(c) Student possession of weapons and unlawful drugs. — Whenever a school employee has reliable information that would lead a reasonable person to believe that a person on school property or at a school function has on his or her person, concealed in that person's possessions, or placed elsewhere on school property:

(1) Any controlled substance prohibited by Title 16, or

(2) Any deadly weapon, destructive weapon, dangerous instrument or incendiary or explosive device as prohibited by Title 11,

the school employee shall immediately report the incident to the principal, who shall conduct a thorough investigation. If the investigation verifies that good reason exists to believe that a crime has been committed, the principal shall immediately notify the appropriate police agency of the incident. If the police agency determines that probable cause exists to believe that a crime has been committed, then the principal shall file a written report of the incident with the Department of Education within 5 working days.

(d) School officials who report a crime committed by a child with a disability, as defined by § 3101(2) of this title, shall comply with 20 U.S.C. § 1415(k)(6)(B) by ensuring that copies of the special education and disciplinary records of the child are transmitted for consideration by the appropriate authorities to whom the crime is reported. An agency reporting a crime under this section may transmit copies of the child's special education and disciplinary records only to the extent that the transmission is permitted by the Family Educational Rights and Privacy Act [20 U.S.C. § 1232g].

(e) Penalties. — Any school employee who fails to report an incident as required by subsection (b) or subsection (c) of this section shall be guilty of a violation and shall be fined not more than $250 for a first offense and not more than $500 for a subsequent offense. Any person with supervisory authority over the principal or any school board member who exercises any control of, hinders or delays the lodging of any report required to be made pursuant to this subsection or the forwarding of such report to the Department of Education or the police shall be guilty of a class B misdemeanor.

(f) Immunity from civil liability; review of criminal complaint. — (1) Any school employee who in good faith provides information to a police agency, a principal, a superintendent, or to the Department of Education under subsection (b) or subsection (c) of this section shall not be held civilly liable for providing such information.

(2) Prior to lodging any criminal charge against a school employee for providing information pursuant to subsection (b) or subsection (c) of this section to a police agency, a principal, a superintendent, or to the Department of Education, the Attorney General's office shall be consulted to determine the appropriateness of the charge.

(3) Any report of an actual or suspected crime made by a school employee or principal pursuant to subsection (b) of this section shall be exempt from public disclosure pursuant to the Freedom of Information Act as set forth in Chapter 100 of Title 29.

(g) Confidential list of young student offenders. — Following the start of each school year, the Department of Education shall, upon request, provide to the principal of any school a list of the students enrolled in that school for the coming year who committed offenses during the previous year which were reported to the Department of Education pursuant to this section. The list shall remain confidential and shall be used by the principal only for the purpose of identifying students who may be in need of beneficial programs such as mentoring.

(h) A copy of any report required by this section to go to a principal shall be immediately submitted to the superintendent by the principal.

(i) If any report required by this section alleges any wrongdoing involving the principal, the report shall be given to the superintendent and the duties required of the principal by this section shall be the duties of the superintendent.

62 Del. Laws, c. 63, § 1; 62 Del. Laws, c. 409, §§ 1-3; 63 Del. Laws, c. 121, §§ 1, 2; 66 Del. Laws, c. 188, § 1; 69 Del. Laws, c. 120, §§ 1-3; 70 Del. Laws, c. 58, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 199, § 1; 70 Del. Laws, c. 312, § 1; 70 Del. Laws, c. 519, §§ 1, 2; 71 Del. Laws, c. 180, § 173; 71 Del. Laws, c. 218, § 2; 73 Del. Laws, c. 109, §§ 1-6; 77 Del. Laws, c. 468, §§ 1-7; 78 Del. Laws, c. 404, §§ 1-6.;

§ 4112A Office of School Criminal Offense Om buds person.

(a) There is hereby established within the State Department of Justice, the Office of School Criminal Offense Ombudsperson.

(b) The purpose of the Ombudsperson is to ensure the proper administration of the school criminal offense reporting law contained in § 4112 of this title.

(c) The Ombudsperson shall have the power to:

(1) Investigate and seek to resolve complaints made by and concerns of members of the public, school officials, and pupils regarding criminal offenses committed on school property;

(2) Investigate complaints regarding the alleged failure of school officials to report criminal offenses as required under § 4112 of this title;

(3) Establish policies and procedures for eliciting, receiving, investigating, verifying, and resolving complaints; and

(4) Perform such other acts as are necessary to carry out the purpose set forth in subsection (b) of this section.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112B Ombudsperson access.

(a) The Ombudsperson shall have access to any school record or pupil file which is relevant to the performance of the Ombudsperson's duties, including any record otherwise considered confidential under Delaware law.

(b) The Ombudsperson may initiate an investigation of any criminal offense committed on school property independent of the receipt of a specific complaint.

(c) The Ombudsperson shall protect the confidentiality of pupils' records and files as required under Delaware law.

(d) Notwithstanding any other provision of law, the Ombudsperson shall not disclose the identity of any complainant unless a court orders such disclosure or the complainant consents in writing to the disclosure of the complainant's identity.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112C Good faith immunity.

Persons and agencies participating in an investigation of the Ombudsperson shall be immune from civil liability which may result from their good faith participation in such investigation.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112D School bullying prevention.

(a) Definition of bullying. — As used in this section, "bullying" means any intentional written, electronic, verbal or physical act or actions against another student, school volunteer or school employee that a reasonable person under the circumstances should know will have the effect of:

(1) Placing a student, school volunteer or school employee in reasonable fear of substantial harm to his or her emotional or physical well-being or substantial damages to his or her property; or

(2) Creating a hostile, threatening, humiliating or abusive educational environment due to the pervasiveness or persistence of actions or due to a power differential between the bully and the target; or

(3) Interfering with a student having a safe school environment that is necessary to facilitate educational performance, opportunities or benefits; or

(4) Perpetuating bullying by inciting, soliciting or coercing an individual or group to demean, dehumanize, embarrass or cause emotional, psychological or physical harm to another student, school volunteer or school employee.

(b) Prohibition of bullying. —

(1) Each school district and charter school shall prohibit bullying and reprisal, retaliation or false accusation against a target, witness or one with reliable information about an act of bullying.

(2) Each school district and charter school shall establish a policy which, at a minimum, includes the following components:

a. A statement prohibiting bullying of any person on school property or at school functions or by use of data or computer software that is accessed through a computer, computer system, computer network or other electronic technology of a school district or charter school from kindergarten through grade 12. For purposes of this section, "school property" and "school functions" have the same definition as in § 4112 of this title.

b. A definition of bullying no less inclusive than that in subsection (a) of this section.

c. Direction to develop a school-wide bullying prevention program.

d. A requirement that each school establish a site-based committee that is responsible for coordinating the school's bully prevention program including the design, approval and monitoring of the program. A majority of the members of the site-based committee shall be members of the school professional staff, of which a majority shall be instructional staff. The committee also shall contain representatives of the administrative staff, support staff, student body (for school enrolling students in grades 7 through 12), parents and staff from the before- or after-school program or programs. These representatives shall be chosen by members of each respective group except that representatives of the nonemployee groups shall be appointed by the school principal. The committee shall operate on a 1-person, 1-vote principle. In the event a site-based school discipline committee has been established pursuant to § 1605(7)a. and b. of this title, that committee shall vote whether or not to accept the aforementioned responsibilities.

e. A requirement that any school employee that has reliable information that would lead a reasonable person to suspect that a person is a target of bullying shall immediately report it to the administration.

f. A requirement that each school have a procedure for the administration to promptly investigate in a timely manner and determine whether bullying has occurred, and that such procedure include investigation of such instances, including a determination of whether the target of the bullying was targeted or reports being targeted wholly or in part due to the target's race, age, marital status, creed, religion, color, sex, disability, sexual orientation, gender identity or expression, or national origin. This subsection does not preclude schools from identifying other reasons or criteria why a person is a target of bullying.

g. A requirement that, to the extent that funding is available, each school develop a plan for a system of supervision in nonclassroom areas. The plan shall provide for the review and exchange of information regarding nonclassroom areas.

h. An identification of an appropriate range of consequences for bullying.

i. A procedure for a student and parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian to provide information on bullying activity. However, this paragraph does not permit formal disciplinary action solely based on an anonymous report.

j. A requirement that a parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian of any target of bullying or person who bullies another as defined herein, be notified.

k. A requirement that all reported incidents of bullying, regardless of whether the school could substantiate the incident be reported to the Department of Education within 5 working days pursuant to Department of Education regulations.

l. A statement prohibiting retaliation following a report of bullying.

m. A procedure for communication between school staff members and medical professionals who are involved in treating students for bullying issues.

n. A requirement that the school bullying prevention program be implemented throughout the year, and integrated with the school's discipline policies and § 4112 of this title.

(c) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt the policy consistent with subsection (b) of this section and submit a copy to the Delaware Department of Education by January 1, 2008, or by January 1 of a newly approved charter school's first year of operation.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy will be distributed annually to all students, parents, faculty and staff. The telephone number of the Department of Justice School Ombudsman shall be provided in writing to parents, students, faculty and staff; and shall be on the website of each school and school district. The contact information shall also be prominently displayed in each school.

(3) The policy shall be submitted to the Delaware Department of Education by January 1 of each subsequent year. Access to the policy via the district or charter school's website will meet the criteria as being submitted. Revision or revisions to an existing district or charter school policy shall be submitted to the Department within 30 days of a district's school board or charter school's board of directors approval of the revision or revisions. The Department shall review such policy or revision or revisions to policy for compliance with state and federal law and regulations promulgated by the Department of Education.

(4) The Delaware Department of Education shall prepare an annual report, which shall include a summary of all reported and all substantiated incidences of bullying, and shall include a summary of the information gathered pursuant to paragraph (b)(2)f. of this section and the results of audits conducted pursuant to paragraph (d)(4) of this section. This report shall be posted on the Delaware Department of Education's website.

(d) Duties of the Department of Education. —

(1) The Delaware Department of Education shall collaborate with the Delaware Department of Justice to develop a model policy, that may change from time to time, that is applicable to kindergarten through grade 12, and post this policy, along with the contact information for the School Ombudsman, on their websites in order to assist the school districts and charter schools. In addition, the Department of Education shall promulgate a uniform cyberbullying policy, which shall be based upon a model prepared by the Department of Justice and public comment upon that model. This uniform cyberbullying policy shall be formally adopted as written by each charter school and school district within 90 days of becoming final.

(2) Distribution of the Comprehensive School Discipline Improvement Program funds to a school district and charter school provided in the General Appropriations Act starting in fiscal year 2009 and thereafter is contingent upon Department of Education approval of the school district's or charter school's bullying prevention policy.

(3) To the extent that funding is available the State Department of Education will provide for an award system for schools with exemplary programs based on criteria promulgated by the Delaware Department of Education.

(4) The Department of Education shall conduct random audits of schools to insure compliance with paragraphs (b)(2)i. and (b)(2)k. of this section. The Department shall report the results of these audits annually.

(e) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting bullying in good faith and to the appropriate person or persons using the procedures specified in the school district and charter school's bullying prevention policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(f) Other defenses. —

(1) The physical location or time of access of a technology-related incident is not a valid defense in any disciplinary action by the school district or charter school initiated under this section provided there is sufficient school nexus.

(2) This section does not apply to any person who uses data or computer software that is accessed through a computer, computer system, computer network or other electronic technology when acting within the scope of that person's lawful employment or investigation of a violation of this section in accordance with school district or charter school policy.

(g) Relationship to school crime reporting law. — An incident may meet the definition of bullying and also the definition of a particular crime under state or federal law. Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section. Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(h) Rules and regulations. — Notwithstanding any provision to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

76 Del. Laws, c. 14, § 2; 78 Del. Laws, c. 378, § 1; 78 Del. Laws, c. 379, § 1.;

§ 4112E School Teen Dating Violence and Sexual Assault Act.

(a) Definitions. — The following words, terms and phrases when used in this section shall have the meaning ascribed to them except where the context clearly indicates a different meaning;

(1) "Sexual assault". — As used in this section, "sexual assault" means any unwanted sexual behavior committed by a perpetrator who is a stranger to the victim or by a perpetrator who is known by the victim or related to the victim by blood, marriage or civil union. Behaviors that fall under this definition include but are not limited to: sexual harassment as defined in § 763 of Title 11; sexual contact as defined in § 761 Title 11; sexual intercourse as defined in § 761 of Title 11; sexual penetration as defined in § 761 of Title 11; and child sexual abuse as defined in § 901 of Title 10.

(2) "Teen dating violence". — As used in this section, "teen dating violence" means assaultive, threatening or controlling behavior, including stalking as defined in § 1312 of Title 11, that 1 person uses against another person in order to gain or maintain power or control in a current or past relationship. The behavior can occur in both heterosexual and same sex relationships, and in serious or casual relationships.

(b) Teen dating violence and sexual assault policies. — Each school district and charter school serving any grades 7 through 12 shall establish a policy for responding to teen dating violence and sexual assault, which at a minimum, shall include the following components:

(1) Definitions of teen dating violence and sexual assault, the behaviors which constitute each and the consequences for committing offenses;

(2) Guidelines on mandatory reporting and confidentiality as required by statute, district policy, and charter school policy;

(3) A protocol for responding to incidents of teen dating violence and sexual assault which shall include, but is not limited to:

a. Procedures regarding initial response;

b. Procedures for reporting incidents of teen dating violence and sexual assault when a report is required;

c. Procedures for the documentation of incidents;

d. Procedures for working with victims;

e. Procedures for working with perpetrators.

(c) Each school district and charter school shall ensure that its administrator(s), school nurses(s) and school counselor(s) in schools serving any grade 7 through 12 receive teen dating violence and sexual assault policies and protocol training during their first year of assignment as an administrator, school nurse or school counselor in 1 of those schools and at least once in every 3-year period thereafter. The training materials and trainings shall be developed and provided by the Delaware Domestic Violence Coordinating Council. Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

(d) Each school district and charter school shall ensure existing health standard programming related to comprehensive healthy relationships, based on the Health Standards adopted by the Delaware Department of Education as approved by the State Board of Education, is provided in health education programs or related classes. The Domestic Violence Coordinating Council shall have the authority to review and advise on the implementation of school district policies and charter school policies related to teen dating violence and sexual assault.

(e) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt a policy consistent with subsection (b) of this section. Following review by the Domestic Violence Coordinating Council, each school district and charter school shall submit a copy to the Delaware Department of Education by January 5, 2015.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy shall be distributed annually to all students, parents, faculty and staff.

(3) The Delaware Department of Education shall prepare an annual report, which shall include a summary of reported incidences of teen dating violence and sexual assault. The report shall be submitted to the Domestic Violence Coordinating Council by August 1 each year.

(f) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting teen dating violence and/or sexual assault in good faith and to the appropriate person or persons using the procedures specified in the school district or charter school's teen dating violence and sexual assault policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(g) Relationship to school crime reporting. — Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section.

(h) Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(i) Rules and regulations. — Notwithstanding any provisions to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

(j) Short title. — This section shall be known and may be cited as the "Liane Sorenson Act".

78 Del. Laws, c. 357, § 1.;

§ 4112F Limitations on use of seclusion and restraint [Effective July 1, 2014]

(a) Definitions. — The following words, terms, and phrases when used in this section, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Chemical restraint" means a drug or medication used on a student to control behavior or restrict freedom of movement that is either not medically prescribed for the standard treatment of a student's medical or psychiatric condition or not administered as prescribed.

(2) "Mechanical restraint" means the application of any device or object that restricts a student's freedom of movement or normal access to a portion of the body that the student cannot easily remove. "Mechanical restraint" does not include devices or objects used by trained school personnel, or used by a student, for the specific and approved therapeutic or safety purposes for which they were designed and, if applicable, prescribed, including the following:

a. Restraints for medical immobilization;

b. Adaptive devices or mechanical supports used to allow greater freedom of movement stability than would be possible without use of such devices or mechanical supports;

c. Vehicle safety restraints when used as intended during the transport of a student in a moving vehicle;

d. Instruction and use of restraints as part of a criminal justice or other course; or

e. Notwithstanding their design for other purposes, adaptive use of benign devices or objects, including mittens and caps, to deter self-injury.

(3) "Physical restraint" means a restriction imposed by a person that immobilizes or reduces the ability of a student to freely move arms, legs, body, or head. "Physical restraint" does not include physical contact that:

a. Helps a student respond or complete a task;

b. Is needed to administer an authorized health-related service or procedure; or

c. Is needed to physically escort a student when the student does not resist or the student's resistance is minimal.

(4) "Public school personnel" means an employee or contractor of a public school district or charter school. "Public school personnel" does not include the following:

a. A law-enforcement officer as defined in § 9200(b) of Title 11; or

b. An employee or contractor providing educational services within a Department of Correction or Division of Youth Rehabilitative Services facility.

(5) "Seclusion" means the involuntary confinement of a student alone in a room, enclosure, or space that is either locked or, while unlocked, physically disallows egress. The use of a "timeout" procedure during which a staff member remains accessible to the student shall not be considered "seclusion."

(6) "Timeout" means a behavior management technique in which, to provide a student with the opportunity to reflect or regain self-control, a student is separated from others for a limited period in a setting that is not locked and the exit is not physically blocked by furniture, closed door held shut from outside, or other inanimate object.

(b) Prohibition and restriction on use. —

(1) Public school personnel are prohibited from imposing on any student the following:

a. Chemical restraint; and

b. Subject to waiver authorized pursuant to paragraph (c)(4) of this section, mechanical restraint and seclusion.

(2) Public school personnel may impose physical restraint only in conformity with all of the following standards:

a. The student's behavior presents a significant and imminent risk of bodily harm to self or others;

b. The physical restraint does not interfere with the student's ability to communicate in the student's primary language or mode of communication;

c. The physical restraint does not interfere with the student's ability to breathe or place weight or pressure on the student's head, throat, or neck;

d. The physical restraint does not recklessly exacerbate a medical or physical condition of the student;

e. Less restrictive interventions have been ineffective in stopping the imminent risk of bodily harm to the student or others, except in case of a rare and clearly unavoidable emergency circumstance posing imminent risk of bodily harm, including, without limitation, intervening in a student initiated physical assault or altercation;

f. For a student with a disability as defined in Chapter 31 of this title or 34 C.F.R. Part 104, the physical restraint does not contravene provisions in an individualized education program (IEP), behavior intervention plan, accommodation plan, or any other planning document for the individual student;

g. Personnel use only the amount of force necessary to protect the student or others from the threatened harm;

h. The physical restraint ends when a medical condition occurs putting the student at risk of harm or the student's behavior no longer presents an imminent risk of bodily harm to the student or others;

i. The physical restraint is within the scope of force authorized by § 468 of Title 11; and

j. The physical restraint conforms to applicable regulations promulgated by the Department of Education.

(c) Department of Education role; regulations. —

(1) The Department of Education shall promulgate regulations implementing this section. Such regulations shall include, but not be limited to, the following:

a. Requirement of uniform public school data collection on each use of physical restraint, by school, which includes demographic information on affected students such as age, gender, race, ethnicity, and disability category, if any;

b. Requirement of timely parental notice in event of use of physical restraint;

c. Special procedures and safeguards applicable to use of physical restraint for students with disabilities as defined in Chapter 31 of this title or 34 C.F.R. Part 104; and

d. Recommended or required training of public school personnel in implementing this section.

(2) To facilitate data collection and analysis, the Department of Education may adopt a uniform reporting document and may require reporting of data in a standardized electronic or nonelectronic format.

(3) The Department of Education shall issue an annual report on use of physical restraint which includes rates of usage by school and by subcategories identified in paragraph (c)(1)a. of this section, identifies trends, and analyzes significant results.

(4) Unless proscribed by federal law, the Secretary of Education may issue a waiver of the prohibition on mechanical restraint and seclusion for an individual student based on compelling justification and subject to specific conditions and safeguards which must include a requirement of continuous visual staff monitoring and parental notice of each use of mechanical restraint or seclusion.

(d) Effect on other laws. — The limitations and prohibitions described in this section are in addition to, and not in derogation of, any other constitutional, statutory, or regulatory rights otherwise conferred by federal or state law or regulation.

79 Del. Laws, c. 54, § 2.;



§ 4112A. Office of School Criminal Offense Om buds person

(a) There is hereby established within the State Department of Justice, the Office of School Criminal Offense Ombudsperson.

(b) The purpose of the Ombudsperson is to ensure the proper administration of the school criminal offense reporting law contained in § 4112 of this title.

(c) The Ombudsperson shall have the power to:

(1) Investigate and seek to resolve complaints made by and concerns of members of the public, school officials, and pupils regarding criminal offenses committed on school property;

(2) Investigate complaints regarding the alleged failure of school officials to report criminal offenses as required under § 4112 of this title;

(3) Establish policies and procedures for eliciting, receiving, investigating, verifying, and resolving complaints; and

(4) Perform such other acts as are necessary to carry out the purpose set forth in subsection (b) of this section.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112B Ombudsperson access.

(a) The Ombudsperson shall have access to any school record or pupil file which is relevant to the performance of the Ombudsperson's duties, including any record otherwise considered confidential under Delaware law.

(b) The Ombudsperson may initiate an investigation of any criminal offense committed on school property independent of the receipt of a specific complaint.

(c) The Ombudsperson shall protect the confidentiality of pupils' records and files as required under Delaware law.

(d) Notwithstanding any other provision of law, the Ombudsperson shall not disclose the identity of any complainant unless a court orders such disclosure or the complainant consents in writing to the disclosure of the complainant's identity.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112C Good faith immunity.

Persons and agencies participating in an investigation of the Ombudsperson shall be immune from civil liability which may result from their good faith participation in such investigation.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112D School bullying prevention.

(a) Definition of bullying. — As used in this section, "bullying" means any intentional written, electronic, verbal or physical act or actions against another student, school volunteer or school employee that a reasonable person under the circumstances should know will have the effect of:

(1) Placing a student, school volunteer or school employee in reasonable fear of substantial harm to his or her emotional or physical well-being or substantial damages to his or her property; or

(2) Creating a hostile, threatening, humiliating or abusive educational environment due to the pervasiveness or persistence of actions or due to a power differential between the bully and the target; or

(3) Interfering with a student having a safe school environment that is necessary to facilitate educational performance, opportunities or benefits; or

(4) Perpetuating bullying by inciting, soliciting or coercing an individual or group to demean, dehumanize, embarrass or cause emotional, psychological or physical harm to another student, school volunteer or school employee.

(b) Prohibition of bullying. —

(1) Each school district and charter school shall prohibit bullying and reprisal, retaliation or false accusation against a target, witness or one with reliable information about an act of bullying.

(2) Each school district and charter school shall establish a policy which, at a minimum, includes the following components:

a. A statement prohibiting bullying of any person on school property or at school functions or by use of data or computer software that is accessed through a computer, computer system, computer network or other electronic technology of a school district or charter school from kindergarten through grade 12. For purposes of this section, "school property" and "school functions" have the same definition as in § 4112 of this title.

b. A definition of bullying no less inclusive than that in subsection (a) of this section.

c. Direction to develop a school-wide bullying prevention program.

d. A requirement that each school establish a site-based committee that is responsible for coordinating the school's bully prevention program including the design, approval and monitoring of the program. A majority of the members of the site-based committee shall be members of the school professional staff, of which a majority shall be instructional staff. The committee also shall contain representatives of the administrative staff, support staff, student body (for school enrolling students in grades 7 through 12), parents and staff from the before- or after-school program or programs. These representatives shall be chosen by members of each respective group except that representatives of the nonemployee groups shall be appointed by the school principal. The committee shall operate on a 1-person, 1-vote principle. In the event a site-based school discipline committee has been established pursuant to § 1605(7)a. and b. of this title, that committee shall vote whether or not to accept the aforementioned responsibilities.

e. A requirement that any school employee that has reliable information that would lead a reasonable person to suspect that a person is a target of bullying shall immediately report it to the administration.

f. A requirement that each school have a procedure for the administration to promptly investigate in a timely manner and determine whether bullying has occurred, and that such procedure include investigation of such instances, including a determination of whether the target of the bullying was targeted or reports being targeted wholly or in part due to the target's race, age, marital status, creed, religion, color, sex, disability, sexual orientation, gender identity or expression, or national origin. This subsection does not preclude schools from identifying other reasons or criteria why a person is a target of bullying.

g. A requirement that, to the extent that funding is available, each school develop a plan for a system of supervision in nonclassroom areas. The plan shall provide for the review and exchange of information regarding nonclassroom areas.

h. An identification of an appropriate range of consequences for bullying.

i. A procedure for a student and parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian to provide information on bullying activity. However, this paragraph does not permit formal disciplinary action solely based on an anonymous report.

j. A requirement that a parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian of any target of bullying or person who bullies another as defined herein, be notified.

k. A requirement that all reported incidents of bullying, regardless of whether the school could substantiate the incident be reported to the Department of Education within 5 working days pursuant to Department of Education regulations.

l. A statement prohibiting retaliation following a report of bullying.

m. A procedure for communication between school staff members and medical professionals who are involved in treating students for bullying issues.

n. A requirement that the school bullying prevention program be implemented throughout the year, and integrated with the school's discipline policies and § 4112 of this title.

(c) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt the policy consistent with subsection (b) of this section and submit a copy to the Delaware Department of Education by January 1, 2008, or by January 1 of a newly approved charter school's first year of operation.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy will be distributed annually to all students, parents, faculty and staff. The telephone number of the Department of Justice School Ombudsman shall be provided in writing to parents, students, faculty and staff; and shall be on the website of each school and school district. The contact information shall also be prominently displayed in each school.

(3) The policy shall be submitted to the Delaware Department of Education by January 1 of each subsequent year. Access to the policy via the district or charter school's website will meet the criteria as being submitted. Revision or revisions to an existing district or charter school policy shall be submitted to the Department within 30 days of a district's school board or charter school's board of directors approval of the revision or revisions. The Department shall review such policy or revision or revisions to policy for compliance with state and federal law and regulations promulgated by the Department of Education.

(4) The Delaware Department of Education shall prepare an annual report, which shall include a summary of all reported and all substantiated incidences of bullying, and shall include a summary of the information gathered pursuant to paragraph (b)(2)f. of this section and the results of audits conducted pursuant to paragraph (d)(4) of this section. This report shall be posted on the Delaware Department of Education's website.

(d) Duties of the Department of Education. —

(1) The Delaware Department of Education shall collaborate with the Delaware Department of Justice to develop a model policy, that may change from time to time, that is applicable to kindergarten through grade 12, and post this policy, along with the contact information for the School Ombudsman, on their websites in order to assist the school districts and charter schools. In addition, the Department of Education shall promulgate a uniform cyberbullying policy, which shall be based upon a model prepared by the Department of Justice and public comment upon that model. This uniform cyberbullying policy shall be formally adopted as written by each charter school and school district within 90 days of becoming final.

(2) Distribution of the Comprehensive School Discipline Improvement Program funds to a school district and charter school provided in the General Appropriations Act starting in fiscal year 2009 and thereafter is contingent upon Department of Education approval of the school district's or charter school's bullying prevention policy.

(3) To the extent that funding is available the State Department of Education will provide for an award system for schools with exemplary programs based on criteria promulgated by the Delaware Department of Education.

(4) The Department of Education shall conduct random audits of schools to insure compliance with paragraphs (b)(2)i. and (b)(2)k. of this section. The Department shall report the results of these audits annually.

(e) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting bullying in good faith and to the appropriate person or persons using the procedures specified in the school district and charter school's bullying prevention policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(f) Other defenses. —

(1) The physical location or time of access of a technology-related incident is not a valid defense in any disciplinary action by the school district or charter school initiated under this section provided there is sufficient school nexus.

(2) This section does not apply to any person who uses data or computer software that is accessed through a computer, computer system, computer network or other electronic technology when acting within the scope of that person's lawful employment or investigation of a violation of this section in accordance with school district or charter school policy.

(g) Relationship to school crime reporting law. — An incident may meet the definition of bullying and also the definition of a particular crime under state or federal law. Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section. Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(h) Rules and regulations. — Notwithstanding any provision to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

76 Del. Laws, c. 14, § 2; 78 Del. Laws, c. 378, § 1; 78 Del. Laws, c. 379, § 1.;

§ 4112E School Teen Dating Violence and Sexual Assault Act.

(a) Definitions. — The following words, terms and phrases when used in this section shall have the meaning ascribed to them except where the context clearly indicates a different meaning;

(1) "Sexual assault". — As used in this section, "sexual assault" means any unwanted sexual behavior committed by a perpetrator who is a stranger to the victim or by a perpetrator who is known by the victim or related to the victim by blood, marriage or civil union. Behaviors that fall under this definition include but are not limited to: sexual harassment as defined in § 763 of Title 11; sexual contact as defined in § 761 Title 11; sexual intercourse as defined in § 761 of Title 11; sexual penetration as defined in § 761 of Title 11; and child sexual abuse as defined in § 901 of Title 10.

(2) "Teen dating violence". — As used in this section, "teen dating violence" means assaultive, threatening or controlling behavior, including stalking as defined in § 1312 of Title 11, that 1 person uses against another person in order to gain or maintain power or control in a current or past relationship. The behavior can occur in both heterosexual and same sex relationships, and in serious or casual relationships.

(b) Teen dating violence and sexual assault policies. — Each school district and charter school serving any grades 7 through 12 shall establish a policy for responding to teen dating violence and sexual assault, which at a minimum, shall include the following components:

(1) Definitions of teen dating violence and sexual assault, the behaviors which constitute each and the consequences for committing offenses;

(2) Guidelines on mandatory reporting and confidentiality as required by statute, district policy, and charter school policy;

(3) A protocol for responding to incidents of teen dating violence and sexual assault which shall include, but is not limited to:

a. Procedures regarding initial response;

b. Procedures for reporting incidents of teen dating violence and sexual assault when a report is required;

c. Procedures for the documentation of incidents;

d. Procedures for working with victims;

e. Procedures for working with perpetrators.

(c) Each school district and charter school shall ensure that its administrator(s), school nurses(s) and school counselor(s) in schools serving any grade 7 through 12 receive teen dating violence and sexual assault policies and protocol training during their first year of assignment as an administrator, school nurse or school counselor in 1 of those schools and at least once in every 3-year period thereafter. The training materials and trainings shall be developed and provided by the Delaware Domestic Violence Coordinating Council. Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

(d) Each school district and charter school shall ensure existing health standard programming related to comprehensive healthy relationships, based on the Health Standards adopted by the Delaware Department of Education as approved by the State Board of Education, is provided in health education programs or related classes. The Domestic Violence Coordinating Council shall have the authority to review and advise on the implementation of school district policies and charter school policies related to teen dating violence and sexual assault.

(e) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt a policy consistent with subsection (b) of this section. Following review by the Domestic Violence Coordinating Council, each school district and charter school shall submit a copy to the Delaware Department of Education by January 5, 2015.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy shall be distributed annually to all students, parents, faculty and staff.

(3) The Delaware Department of Education shall prepare an annual report, which shall include a summary of reported incidences of teen dating violence and sexual assault. The report shall be submitted to the Domestic Violence Coordinating Council by August 1 each year.

(f) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting teen dating violence and/or sexual assault in good faith and to the appropriate person or persons using the procedures specified in the school district or charter school's teen dating violence and sexual assault policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(g) Relationship to school crime reporting. — Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section.

(h) Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(i) Rules and regulations. — Notwithstanding any provisions to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

(j) Short title. — This section shall be known and may be cited as the "Liane Sorenson Act".

78 Del. Laws, c. 357, § 1.;

§ 4112F Limitations on use of seclusion and restraint [Effective July 1, 2014]

(a) Definitions. — The following words, terms, and phrases when used in this section, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Chemical restraint" means a drug or medication used on a student to control behavior or restrict freedom of movement that is either not medically prescribed for the standard treatment of a student's medical or psychiatric condition or not administered as prescribed.

(2) "Mechanical restraint" means the application of any device or object that restricts a student's freedom of movement or normal access to a portion of the body that the student cannot easily remove. "Mechanical restraint" does not include devices or objects used by trained school personnel, or used by a student, for the specific and approved therapeutic or safety purposes for which they were designed and, if applicable, prescribed, including the following:

a. Restraints for medical immobilization;

b. Adaptive devices or mechanical supports used to allow greater freedom of movement stability than would be possible without use of such devices or mechanical supports;

c. Vehicle safety restraints when used as intended during the transport of a student in a moving vehicle;

d. Instruction and use of restraints as part of a criminal justice or other course; or

e. Notwithstanding their design for other purposes, adaptive use of benign devices or objects, including mittens and caps, to deter self-injury.

(3) "Physical restraint" means a restriction imposed by a person that immobilizes or reduces the ability of a student to freely move arms, legs, body, or head. "Physical restraint" does not include physical contact that:

a. Helps a student respond or complete a task;

b. Is needed to administer an authorized health-related service or procedure; or

c. Is needed to physically escort a student when the student does not resist or the student's resistance is minimal.

(4) "Public school personnel" means an employee or contractor of a public school district or charter school. "Public school personnel" does not include the following:

a. A law-enforcement officer as defined in § 9200(b) of Title 11; or

b. An employee or contractor providing educational services within a Department of Correction or Division of Youth Rehabilitative Services facility.

(5) "Seclusion" means the involuntary confinement of a student alone in a room, enclosure, or space that is either locked or, while unlocked, physically disallows egress. The use of a "timeout" procedure during which a staff member remains accessible to the student shall not be considered "seclusion."

(6) "Timeout" means a behavior management technique in which, to provide a student with the opportunity to reflect or regain self-control, a student is separated from others for a limited period in a setting that is not locked and the exit is not physically blocked by furniture, closed door held shut from outside, or other inanimate object.

(b) Prohibition and restriction on use. —

(1) Public school personnel are prohibited from imposing on any student the following:

a. Chemical restraint; and

b. Subject to waiver authorized pursuant to paragraph (c)(4) of this section, mechanical restraint and seclusion.

(2) Public school personnel may impose physical restraint only in conformity with all of the following standards:

a. The student's behavior presents a significant and imminent risk of bodily harm to self or others;

b. The physical restraint does not interfere with the student's ability to communicate in the student's primary language or mode of communication;

c. The physical restraint does not interfere with the student's ability to breathe or place weight or pressure on the student's head, throat, or neck;

d. The physical restraint does not recklessly exacerbate a medical or physical condition of the student;

e. Less restrictive interventions have been ineffective in stopping the imminent risk of bodily harm to the student or others, except in case of a rare and clearly unavoidable emergency circumstance posing imminent risk of bodily harm, including, without limitation, intervening in a student initiated physical assault or altercation;

f. For a student with a disability as defined in Chapter 31 of this title or 34 C.F.R. Part 104, the physical restraint does not contravene provisions in an individualized education program (IEP), behavior intervention plan, accommodation plan, or any other planning document for the individual student;

g. Personnel use only the amount of force necessary to protect the student or others from the threatened harm;

h. The physical restraint ends when a medical condition occurs putting the student at risk of harm or the student's behavior no longer presents an imminent risk of bodily harm to the student or others;

i. The physical restraint is within the scope of force authorized by § 468 of Title 11; and

j. The physical restraint conforms to applicable regulations promulgated by the Department of Education.

(c) Department of Education role; regulations. —

(1) The Department of Education shall promulgate regulations implementing this section. Such regulations shall include, but not be limited to, the following:

a. Requirement of uniform public school data collection on each use of physical restraint, by school, which includes demographic information on affected students such as age, gender, race, ethnicity, and disability category, if any;

b. Requirement of timely parental notice in event of use of physical restraint;

c. Special procedures and safeguards applicable to use of physical restraint for students with disabilities as defined in Chapter 31 of this title or 34 C.F.R. Part 104; and

d. Recommended or required training of public school personnel in implementing this section.

(2) To facilitate data collection and analysis, the Department of Education may adopt a uniform reporting document and may require reporting of data in a standardized electronic or nonelectronic format.

(3) The Department of Education shall issue an annual report on use of physical restraint which includes rates of usage by school and by subcategories identified in paragraph (c)(1)a. of this section, identifies trends, and analyzes significant results.

(4) Unless proscribed by federal law, the Secretary of Education may issue a waiver of the prohibition on mechanical restraint and seclusion for an individual student based on compelling justification and subject to specific conditions and safeguards which must include a requirement of continuous visual staff monitoring and parental notice of each use of mechanical restraint or seclusion.

(d) Effect on other laws. — The limitations and prohibitions described in this section are in addition to, and not in derogation of, any other constitutional, statutory, or regulatory rights otherwise conferred by federal or state law or regulation.

79 Del. Laws, c. 54, § 2.;



§ 4112B. Ombudsperson access

(a) The Ombudsperson shall have access to any school record or pupil file which is relevant to the performance of the Ombudsperson's duties, including any record otherwise considered confidential under Delaware law.

(b) The Ombudsperson may initiate an investigation of any criminal offense committed on school property independent of the receipt of a specific complaint.

(c) The Ombudsperson shall protect the confidentiality of pupils' records and files as required under Delaware law.

(d) Notwithstanding any other provision of law, the Ombudsperson shall not disclose the identity of any complainant unless a court orders such disclosure or the complainant consents in writing to the disclosure of the complainant's identity.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112C Good faith immunity.

Persons and agencies participating in an investigation of the Ombudsperson shall be immune from civil liability which may result from their good faith participation in such investigation.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112D School bullying prevention.

(a) Definition of bullying. — As used in this section, "bullying" means any intentional written, electronic, verbal or physical act or actions against another student, school volunteer or school employee that a reasonable person under the circumstances should know will have the effect of:

(1) Placing a student, school volunteer or school employee in reasonable fear of substantial harm to his or her emotional or physical well-being or substantial damages to his or her property; or

(2) Creating a hostile, threatening, humiliating or abusive educational environment due to the pervasiveness or persistence of actions or due to a power differential between the bully and the target; or

(3) Interfering with a student having a safe school environment that is necessary to facilitate educational performance, opportunities or benefits; or

(4) Perpetuating bullying by inciting, soliciting or coercing an individual or group to demean, dehumanize, embarrass or cause emotional, psychological or physical harm to another student, school volunteer or school employee.

(b) Prohibition of bullying. —

(1) Each school district and charter school shall prohibit bullying and reprisal, retaliation or false accusation against a target, witness or one with reliable information about an act of bullying.

(2) Each school district and charter school shall establish a policy which, at a minimum, includes the following components:

a. A statement prohibiting bullying of any person on school property or at school functions or by use of data or computer software that is accessed through a computer, computer system, computer network or other electronic technology of a school district or charter school from kindergarten through grade 12. For purposes of this section, "school property" and "school functions" have the same definition as in § 4112 of this title.

b. A definition of bullying no less inclusive than that in subsection (a) of this section.

c. Direction to develop a school-wide bullying prevention program.

d. A requirement that each school establish a site-based committee that is responsible for coordinating the school's bully prevention program including the design, approval and monitoring of the program. A majority of the members of the site-based committee shall be members of the school professional staff, of which a majority shall be instructional staff. The committee also shall contain representatives of the administrative staff, support staff, student body (for school enrolling students in grades 7 through 12), parents and staff from the before- or after-school program or programs. These representatives shall be chosen by members of each respective group except that representatives of the nonemployee groups shall be appointed by the school principal. The committee shall operate on a 1-person, 1-vote principle. In the event a site-based school discipline committee has been established pursuant to § 1605(7)a. and b. of this title, that committee shall vote whether or not to accept the aforementioned responsibilities.

e. A requirement that any school employee that has reliable information that would lead a reasonable person to suspect that a person is a target of bullying shall immediately report it to the administration.

f. A requirement that each school have a procedure for the administration to promptly investigate in a timely manner and determine whether bullying has occurred, and that such procedure include investigation of such instances, including a determination of whether the target of the bullying was targeted or reports being targeted wholly or in part due to the target's race, age, marital status, creed, religion, color, sex, disability, sexual orientation, gender identity or expression, or national origin. This subsection does not preclude schools from identifying other reasons or criteria why a person is a target of bullying.

g. A requirement that, to the extent that funding is available, each school develop a plan for a system of supervision in nonclassroom areas. The plan shall provide for the review and exchange of information regarding nonclassroom areas.

h. An identification of an appropriate range of consequences for bullying.

i. A procedure for a student and parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian to provide information on bullying activity. However, this paragraph does not permit formal disciplinary action solely based on an anonymous report.

j. A requirement that a parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian of any target of bullying or person who bullies another as defined herein, be notified.

k. A requirement that all reported incidents of bullying, regardless of whether the school could substantiate the incident be reported to the Department of Education within 5 working days pursuant to Department of Education regulations.

l. A statement prohibiting retaliation following a report of bullying.

m. A procedure for communication between school staff members and medical professionals who are involved in treating students for bullying issues.

n. A requirement that the school bullying prevention program be implemented throughout the year, and integrated with the school's discipline policies and § 4112 of this title.

(c) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt the policy consistent with subsection (b) of this section and submit a copy to the Delaware Department of Education by January 1, 2008, or by January 1 of a newly approved charter school's first year of operation.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy will be distributed annually to all students, parents, faculty and staff. The telephone number of the Department of Justice School Ombudsman shall be provided in writing to parents, students, faculty and staff; and shall be on the website of each school and school district. The contact information shall also be prominently displayed in each school.

(3) The policy shall be submitted to the Delaware Department of Education by January 1 of each subsequent year. Access to the policy via the district or charter school's website will meet the criteria as being submitted. Revision or revisions to an existing district or charter school policy shall be submitted to the Department within 30 days of a district's school board or charter school's board of directors approval of the revision or revisions. The Department shall review such policy or revision or revisions to policy for compliance with state and federal law and regulations promulgated by the Department of Education.

(4) The Delaware Department of Education shall prepare an annual report, which shall include a summary of all reported and all substantiated incidences of bullying, and shall include a summary of the information gathered pursuant to paragraph (b)(2)f. of this section and the results of audits conducted pursuant to paragraph (d)(4) of this section. This report shall be posted on the Delaware Department of Education's website.

(d) Duties of the Department of Education. —

(1) The Delaware Department of Education shall collaborate with the Delaware Department of Justice to develop a model policy, that may change from time to time, that is applicable to kindergarten through grade 12, and post this policy, along with the contact information for the School Ombudsman, on their websites in order to assist the school districts and charter schools. In addition, the Department of Education shall promulgate a uniform cyberbullying policy, which shall be based upon a model prepared by the Department of Justice and public comment upon that model. This uniform cyberbullying policy shall be formally adopted as written by each charter school and school district within 90 days of becoming final.

(2) Distribution of the Comprehensive School Discipline Improvement Program funds to a school district and charter school provided in the General Appropriations Act starting in fiscal year 2009 and thereafter is contingent upon Department of Education approval of the school district's or charter school's bullying prevention policy.

(3) To the extent that funding is available the State Department of Education will provide for an award system for schools with exemplary programs based on criteria promulgated by the Delaware Department of Education.

(4) The Department of Education shall conduct random audits of schools to insure compliance with paragraphs (b)(2)i. and (b)(2)k. of this section. The Department shall report the results of these audits annually.

(e) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting bullying in good faith and to the appropriate person or persons using the procedures specified in the school district and charter school's bullying prevention policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(f) Other defenses. —

(1) The physical location or time of access of a technology-related incident is not a valid defense in any disciplinary action by the school district or charter school initiated under this section provided there is sufficient school nexus.

(2) This section does not apply to any person who uses data or computer software that is accessed through a computer, computer system, computer network or other electronic technology when acting within the scope of that person's lawful employment or investigation of a violation of this section in accordance with school district or charter school policy.

(g) Relationship to school crime reporting law. — An incident may meet the definition of bullying and also the definition of a particular crime under state or federal law. Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section. Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(h) Rules and regulations. — Notwithstanding any provision to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

76 Del. Laws, c. 14, § 2; 78 Del. Laws, c. 378, § 1; 78 Del. Laws, c. 379, § 1.;

§ 4112E School Teen Dating Violence and Sexual Assault Act.

(a) Definitions. — The following words, terms and phrases when used in this section shall have the meaning ascribed to them except where the context clearly indicates a different meaning;

(1) "Sexual assault". — As used in this section, "sexual assault" means any unwanted sexual behavior committed by a perpetrator who is a stranger to the victim or by a perpetrator who is known by the victim or related to the victim by blood, marriage or civil union. Behaviors that fall under this definition include but are not limited to: sexual harassment as defined in § 763 of Title 11; sexual contact as defined in § 761 Title 11; sexual intercourse as defined in § 761 of Title 11; sexual penetration as defined in § 761 of Title 11; and child sexual abuse as defined in § 901 of Title 10.

(2) "Teen dating violence". — As used in this section, "teen dating violence" means assaultive, threatening or controlling behavior, including stalking as defined in § 1312 of Title 11, that 1 person uses against another person in order to gain or maintain power or control in a current or past relationship. The behavior can occur in both heterosexual and same sex relationships, and in serious or casual relationships.

(b) Teen dating violence and sexual assault policies. — Each school district and charter school serving any grades 7 through 12 shall establish a policy for responding to teen dating violence and sexual assault, which at a minimum, shall include the following components:

(1) Definitions of teen dating violence and sexual assault, the behaviors which constitute each and the consequences for committing offenses;

(2) Guidelines on mandatory reporting and confidentiality as required by statute, district policy, and charter school policy;

(3) A protocol for responding to incidents of teen dating violence and sexual assault which shall include, but is not limited to:

a. Procedures regarding initial response;

b. Procedures for reporting incidents of teen dating violence and sexual assault when a report is required;

c. Procedures for the documentation of incidents;

d. Procedures for working with victims;

e. Procedures for working with perpetrators.

(c) Each school district and charter school shall ensure that its administrator(s), school nurses(s) and school counselor(s) in schools serving any grade 7 through 12 receive teen dating violence and sexual assault policies and protocol training during their first year of assignment as an administrator, school nurse or school counselor in 1 of those schools and at least once in every 3-year period thereafter. The training materials and trainings shall be developed and provided by the Delaware Domestic Violence Coordinating Council. Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

(d) Each school district and charter school shall ensure existing health standard programming related to comprehensive healthy relationships, based on the Health Standards adopted by the Delaware Department of Education as approved by the State Board of Education, is provided in health education programs or related classes. The Domestic Violence Coordinating Council shall have the authority to review and advise on the implementation of school district policies and charter school policies related to teen dating violence and sexual assault.

(e) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt a policy consistent with subsection (b) of this section. Following review by the Domestic Violence Coordinating Council, each school district and charter school shall submit a copy to the Delaware Department of Education by January 5, 2015.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy shall be distributed annually to all students, parents, faculty and staff.

(3) The Delaware Department of Education shall prepare an annual report, which shall include a summary of reported incidences of teen dating violence and sexual assault. The report shall be submitted to the Domestic Violence Coordinating Council by August 1 each year.

(f) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting teen dating violence and/or sexual assault in good faith and to the appropriate person or persons using the procedures specified in the school district or charter school's teen dating violence and sexual assault policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(g) Relationship to school crime reporting. — Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section.

(h) Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(i) Rules and regulations. — Notwithstanding any provisions to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

(j) Short title. — This section shall be known and may be cited as the "Liane Sorenson Act".

78 Del. Laws, c. 357, § 1.;

§ 4112F Limitations on use of seclusion and restraint [Effective July 1, 2014]

(a) Definitions. — The following words, terms, and phrases when used in this section, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Chemical restraint" means a drug or medication used on a student to control behavior or restrict freedom of movement that is either not medically prescribed for the standard treatment of a student's medical or psychiatric condition or not administered as prescribed.

(2) "Mechanical restraint" means the application of any device or object that restricts a student's freedom of movement or normal access to a portion of the body that the student cannot easily remove. "Mechanical restraint" does not include devices or objects used by trained school personnel, or used by a student, for the specific and approved therapeutic or safety purposes for which they were designed and, if applicable, prescribed, including the following:

a. Restraints for medical immobilization;

b. Adaptive devices or mechanical supports used to allow greater freedom of movement stability than would be possible without use of such devices or mechanical supports;

c. Vehicle safety restraints when used as intended during the transport of a student in a moving vehicle;

d. Instruction and use of restraints as part of a criminal justice or other course; or

e. Notwithstanding their design for other purposes, adaptive use of benign devices or objects, including mittens and caps, to deter self-injury.

(3) "Physical restraint" means a restriction imposed by a person that immobilizes or reduces the ability of a student to freely move arms, legs, body, or head. "Physical restraint" does not include physical contact that:

a. Helps a student respond or complete a task;

b. Is needed to administer an authorized health-related service or procedure; or

c. Is needed to physically escort a student when the student does not resist or the student's resistance is minimal.

(4) "Public school personnel" means an employee or contractor of a public school district or charter school. "Public school personnel" does not include the following:

a. A law-enforcement officer as defined in § 9200(b) of Title 11; or

b. An employee or contractor providing educational services within a Department of Correction or Division of Youth Rehabilitative Services facility.

(5) "Seclusion" means the involuntary confinement of a student alone in a room, enclosure, or space that is either locked or, while unlocked, physically disallows egress. The use of a "timeout" procedure during which a staff member remains accessible to the student shall not be considered "seclusion."

(6) "Timeout" means a behavior management technique in which, to provide a student with the opportunity to reflect or regain self-control, a student is separated from others for a limited period in a setting that is not locked and the exit is not physically blocked by furniture, closed door held shut from outside, or other inanimate object.

(b) Prohibition and restriction on use. —

(1) Public school personnel are prohibited from imposing on any student the following:

a. Chemical restraint; and

b. Subject to waiver authorized pursuant to paragraph (c)(4) of this section, mechanical restraint and seclusion.

(2) Public school personnel may impose physical restraint only in conformity with all of the following standards:

a. The student's behavior presents a significant and imminent risk of bodily harm to self or others;

b. The physical restraint does not interfere with the student's ability to communicate in the student's primary language or mode of communication;

c. The physical restraint does not interfere with the student's ability to breathe or place weight or pressure on the student's head, throat, or neck;

d. The physical restraint does not recklessly exacerbate a medical or physical condition of the student;

e. Less restrictive interventions have been ineffective in stopping the imminent risk of bodily harm to the student or others, except in case of a rare and clearly unavoidable emergency circumstance posing imminent risk of bodily harm, including, without limitation, intervening in a student initiated physical assault or altercation;

f. For a student with a disability as defined in Chapter 31 of this title or 34 C.F.R. Part 104, the physical restraint does not contravene provisions in an individualized education program (IEP), behavior intervention plan, accommodation plan, or any other planning document for the individual student;

g. Personnel use only the amount of force necessary to protect the student or others from the threatened harm;

h. The physical restraint ends when a medical condition occurs putting the student at risk of harm or the student's behavior no longer presents an imminent risk of bodily harm to the student or others;

i. The physical restraint is within the scope of force authorized by § 468 of Title 11; and

j. The physical restraint conforms to applicable regulations promulgated by the Department of Education.

(c) Department of Education role; regulations. —

(1) The Department of Education shall promulgate regulations implementing this section. Such regulations shall include, but not be limited to, the following:

a. Requirement of uniform public school data collection on each use of physical restraint, by school, which includes demographic information on affected students such as age, gender, race, ethnicity, and disability category, if any;

b. Requirement of timely parental notice in event of use of physical restraint;

c. Special procedures and safeguards applicable to use of physical restraint for students with disabilities as defined in Chapter 31 of this title or 34 C.F.R. Part 104; and

d. Recommended or required training of public school personnel in implementing this section.

(2) To facilitate data collection and analysis, the Department of Education may adopt a uniform reporting document and may require reporting of data in a standardized electronic or nonelectronic format.

(3) The Department of Education shall issue an annual report on use of physical restraint which includes rates of usage by school and by subcategories identified in paragraph (c)(1)a. of this section, identifies trends, and analyzes significant results.

(4) Unless proscribed by federal law, the Secretary of Education may issue a waiver of the prohibition on mechanical restraint and seclusion for an individual student based on compelling justification and subject to specific conditions and safeguards which must include a requirement of continuous visual staff monitoring and parental notice of each use of mechanical restraint or seclusion.

(d) Effect on other laws. — The limitations and prohibitions described in this section are in addition to, and not in derogation of, any other constitutional, statutory, or regulatory rights otherwise conferred by federal or state law or regulation.

79 Del. Laws, c. 54, § 2.;



§ 4112C. Good faith immunity

Persons and agencies participating in an investigation of the Ombudsperson shall be immune from civil liability which may result from their good faith participation in such investigation.

70 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4112D School bullying prevention.

(a) Definition of bullying. — As used in this section, "bullying" means any intentional written, electronic, verbal or physical act or actions against another student, school volunteer or school employee that a reasonable person under the circumstances should know will have the effect of:

(1) Placing a student, school volunteer or school employee in reasonable fear of substantial harm to his or her emotional or physical well-being or substantial damages to his or her property; or

(2) Creating a hostile, threatening, humiliating or abusive educational environment due to the pervasiveness or persistence of actions or due to a power differential between the bully and the target; or

(3) Interfering with a student having a safe school environment that is necessary to facilitate educational performance, opportunities or benefits; or

(4) Perpetuating bullying by inciting, soliciting or coercing an individual or group to demean, dehumanize, embarrass or cause emotional, psychological or physical harm to another student, school volunteer or school employee.

(b) Prohibition of bullying. —

(1) Each school district and charter school shall prohibit bullying and reprisal, retaliation or false accusation against a target, witness or one with reliable information about an act of bullying.

(2) Each school district and charter school shall establish a policy which, at a minimum, includes the following components:

a. A statement prohibiting bullying of any person on school property or at school functions or by use of data or computer software that is accessed through a computer, computer system, computer network or other electronic technology of a school district or charter school from kindergarten through grade 12. For purposes of this section, "school property" and "school functions" have the same definition as in § 4112 of this title.

b. A definition of bullying no less inclusive than that in subsection (a) of this section.

c. Direction to develop a school-wide bullying prevention program.

d. A requirement that each school establish a site-based committee that is responsible for coordinating the school's bully prevention program including the design, approval and monitoring of the program. A majority of the members of the site-based committee shall be members of the school professional staff, of which a majority shall be instructional staff. The committee also shall contain representatives of the administrative staff, support staff, student body (for school enrolling students in grades 7 through 12), parents and staff from the before- or after-school program or programs. These representatives shall be chosen by members of each respective group except that representatives of the nonemployee groups shall be appointed by the school principal. The committee shall operate on a 1-person, 1-vote principle. In the event a site-based school discipline committee has been established pursuant to § 1605(7)a. and b. of this title, that committee shall vote whether or not to accept the aforementioned responsibilities.

e. A requirement that any school employee that has reliable information that would lead a reasonable person to suspect that a person is a target of bullying shall immediately report it to the administration.

f. A requirement that each school have a procedure for the administration to promptly investigate in a timely manner and determine whether bullying has occurred, and that such procedure include investigation of such instances, including a determination of whether the target of the bullying was targeted or reports being targeted wholly or in part due to the target's race, age, marital status, creed, religion, color, sex, disability, sexual orientation, gender identity or expression, or national origin. This subsection does not preclude schools from identifying other reasons or criteria why a person is a target of bullying.

g. A requirement that, to the extent that funding is available, each school develop a plan for a system of supervision in nonclassroom areas. The plan shall provide for the review and exchange of information regarding nonclassroom areas.

h. An identification of an appropriate range of consequences for bullying.

i. A procedure for a student and parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian to provide information on bullying activity. However, this paragraph does not permit formal disciplinary action solely based on an anonymous report.

j. A requirement that a parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian of any target of bullying or person who bullies another as defined herein, be notified.

k. A requirement that all reported incidents of bullying, regardless of whether the school could substantiate the incident be reported to the Department of Education within 5 working days pursuant to Department of Education regulations.

l. A statement prohibiting retaliation following a report of bullying.

m. A procedure for communication between school staff members and medical professionals who are involved in treating students for bullying issues.

n. A requirement that the school bullying prevention program be implemented throughout the year, and integrated with the school's discipline policies and § 4112 of this title.

(c) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt the policy consistent with subsection (b) of this section and submit a copy to the Delaware Department of Education by January 1, 2008, or by January 1 of a newly approved charter school's first year of operation.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy will be distributed annually to all students, parents, faculty and staff. The telephone number of the Department of Justice School Ombudsman shall be provided in writing to parents, students, faculty and staff; and shall be on the website of each school and school district. The contact information shall also be prominently displayed in each school.

(3) The policy shall be submitted to the Delaware Department of Education by January 1 of each subsequent year. Access to the policy via the district or charter school's website will meet the criteria as being submitted. Revision or revisions to an existing district or charter school policy shall be submitted to the Department within 30 days of a district's school board or charter school's board of directors approval of the revision or revisions. The Department shall review such policy or revision or revisions to policy for compliance with state and federal law and regulations promulgated by the Department of Education.

(4) The Delaware Department of Education shall prepare an annual report, which shall include a summary of all reported and all substantiated incidences of bullying, and shall include a summary of the information gathered pursuant to paragraph (b)(2)f. of this section and the results of audits conducted pursuant to paragraph (d)(4) of this section. This report shall be posted on the Delaware Department of Education's website.

(d) Duties of the Department of Education. —

(1) The Delaware Department of Education shall collaborate with the Delaware Department of Justice to develop a model policy, that may change from time to time, that is applicable to kindergarten through grade 12, and post this policy, along with the contact information for the School Ombudsman, on their websites in order to assist the school districts and charter schools. In addition, the Department of Education shall promulgate a uniform cyberbullying policy, which shall be based upon a model prepared by the Department of Justice and public comment upon that model. This uniform cyberbullying policy shall be formally adopted as written by each charter school and school district within 90 days of becoming final.

(2) Distribution of the Comprehensive School Discipline Improvement Program funds to a school district and charter school provided in the General Appropriations Act starting in fiscal year 2009 and thereafter is contingent upon Department of Education approval of the school district's or charter school's bullying prevention policy.

(3) To the extent that funding is available the State Department of Education will provide for an award system for schools with exemplary programs based on criteria promulgated by the Delaware Department of Education.

(4) The Department of Education shall conduct random audits of schools to insure compliance with paragraphs (b)(2)i. and (b)(2)k. of this section. The Department shall report the results of these audits annually.

(e) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting bullying in good faith and to the appropriate person or persons using the procedures specified in the school district and charter school's bullying prevention policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(f) Other defenses. —

(1) The physical location or time of access of a technology-related incident is not a valid defense in any disciplinary action by the school district or charter school initiated under this section provided there is sufficient school nexus.

(2) This section does not apply to any person who uses data or computer software that is accessed through a computer, computer system, computer network or other electronic technology when acting within the scope of that person's lawful employment or investigation of a violation of this section in accordance with school district or charter school policy.

(g) Relationship to school crime reporting law. — An incident may meet the definition of bullying and also the definition of a particular crime under state or federal law. Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section. Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(h) Rules and regulations. — Notwithstanding any provision to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

76 Del. Laws, c. 14, § 2; 78 Del. Laws, c. 378, § 1; 78 Del. Laws, c. 379, § 1.;

§ 4112E School Teen Dating Violence and Sexual Assault Act.

(a) Definitions. — The following words, terms and phrases when used in this section shall have the meaning ascribed to them except where the context clearly indicates a different meaning;

(1) "Sexual assault". — As used in this section, "sexual assault" means any unwanted sexual behavior committed by a perpetrator who is a stranger to the victim or by a perpetrator who is known by the victim or related to the victim by blood, marriage or civil union. Behaviors that fall under this definition include but are not limited to: sexual harassment as defined in § 763 of Title 11; sexual contact as defined in § 761 Title 11; sexual intercourse as defined in § 761 of Title 11; sexual penetration as defined in § 761 of Title 11; and child sexual abuse as defined in § 901 of Title 10.

(2) "Teen dating violence". — As used in this section, "teen dating violence" means assaultive, threatening or controlling behavior, including stalking as defined in § 1312 of Title 11, that 1 person uses against another person in order to gain or maintain power or control in a current or past relationship. The behavior can occur in both heterosexual and same sex relationships, and in serious or casual relationships.

(b) Teen dating violence and sexual assault policies. — Each school district and charter school serving any grades 7 through 12 shall establish a policy for responding to teen dating violence and sexual assault, which at a minimum, shall include the following components:

(1) Definitions of teen dating violence and sexual assault, the behaviors which constitute each and the consequences for committing offenses;

(2) Guidelines on mandatory reporting and confidentiality as required by statute, district policy, and charter school policy;

(3) A protocol for responding to incidents of teen dating violence and sexual assault which shall include, but is not limited to:

a. Procedures regarding initial response;

b. Procedures for reporting incidents of teen dating violence and sexual assault when a report is required;

c. Procedures for the documentation of incidents;

d. Procedures for working with victims;

e. Procedures for working with perpetrators.

(c) Each school district and charter school shall ensure that its administrator(s), school nurses(s) and school counselor(s) in schools serving any grade 7 through 12 receive teen dating violence and sexual assault policies and protocol training during their first year of assignment as an administrator, school nurse or school counselor in 1 of those schools and at least once in every 3-year period thereafter. The training materials and trainings shall be developed and provided by the Delaware Domestic Violence Coordinating Council. Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

(d) Each school district and charter school shall ensure existing health standard programming related to comprehensive healthy relationships, based on the Health Standards adopted by the Delaware Department of Education as approved by the State Board of Education, is provided in health education programs or related classes. The Domestic Violence Coordinating Council shall have the authority to review and advise on the implementation of school district policies and charter school policies related to teen dating violence and sexual assault.

(e) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt a policy consistent with subsection (b) of this section. Following review by the Domestic Violence Coordinating Council, each school district and charter school shall submit a copy to the Delaware Department of Education by January 5, 2015.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy shall be distributed annually to all students, parents, faculty and staff.

(3) The Delaware Department of Education shall prepare an annual report, which shall include a summary of reported incidences of teen dating violence and sexual assault. The report shall be submitted to the Domestic Violence Coordinating Council by August 1 each year.

(f) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting teen dating violence and/or sexual assault in good faith and to the appropriate person or persons using the procedures specified in the school district or charter school's teen dating violence and sexual assault policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(g) Relationship to school crime reporting. — Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section.

(h) Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(i) Rules and regulations. — Notwithstanding any provisions to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

(j) Short title. — This section shall be known and may be cited as the "Liane Sorenson Act".

78 Del. Laws, c. 357, § 1.;

§ 4112F Limitations on use of seclusion and restraint [Effective July 1, 2014]

(a) Definitions. — The following words, terms, and phrases when used in this section, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Chemical restraint" means a drug or medication used on a student to control behavior or restrict freedom of movement that is either not medically prescribed for the standard treatment of a student's medical or psychiatric condition or not administered as prescribed.

(2) "Mechanical restraint" means the application of any device or object that restricts a student's freedom of movement or normal access to a portion of the body that the student cannot easily remove. "Mechanical restraint" does not include devices or objects used by trained school personnel, or used by a student, for the specific and approved therapeutic or safety purposes for which they were designed and, if applicable, prescribed, including the following:

a. Restraints for medical immobilization;

b. Adaptive devices or mechanical supports used to allow greater freedom of movement stability than would be possible without use of such devices or mechanical supports;

c. Vehicle safety restraints when used as intended during the transport of a student in a moving vehicle;

d. Instruction and use of restraints as part of a criminal justice or other course; or

e. Notwithstanding their design for other purposes, adaptive use of benign devices or objects, including mittens and caps, to deter self-injury.

(3) "Physical restraint" means a restriction imposed by a person that immobilizes or reduces the ability of a student to freely move arms, legs, body, or head. "Physical restraint" does not include physical contact that:

a. Helps a student respond or complete a task;

b. Is needed to administer an authorized health-related service or procedure; or

c. Is needed to physically escort a student when the student does not resist or the student's resistance is minimal.

(4) "Public school personnel" means an employee or contractor of a public school district or charter school. "Public school personnel" does not include the following:

a. A law-enforcement officer as defined in § 9200(b) of Title 11; or

b. An employee or contractor providing educational services within a Department of Correction or Division of Youth Rehabilitative Services facility.

(5) "Seclusion" means the involuntary confinement of a student alone in a room, enclosure, or space that is either locked or, while unlocked, physically disallows egress. The use of a "timeout" procedure during which a staff member remains accessible to the student shall not be considered "seclusion."

(6) "Timeout" means a behavior management technique in which, to provide a student with the opportunity to reflect or regain self-control, a student is separated from others for a limited period in a setting that is not locked and the exit is not physically blocked by furniture, closed door held shut from outside, or other inanimate object.

(b) Prohibition and restriction on use. —

(1) Public school personnel are prohibited from imposing on any student the following:

a. Chemical restraint; and

b. Subject to waiver authorized pursuant to paragraph (c)(4) of this section, mechanical restraint and seclusion.

(2) Public school personnel may impose physical restraint only in conformity with all of the following standards:

a. The student's behavior presents a significant and imminent risk of bodily harm to self or others;

b. The physical restraint does not interfere with the student's ability to communicate in the student's primary language or mode of communication;

c. The physical restraint does not interfere with the student's ability to breathe or place weight or pressure on the student's head, throat, or neck;

d. The physical restraint does not recklessly exacerbate a medical or physical condition of the student;

e. Less restrictive interventions have been ineffective in stopping the imminent risk of bodily harm to the student or others, except in case of a rare and clearly unavoidable emergency circumstance posing imminent risk of bodily harm, including, without limitation, intervening in a student initiated physical assault or altercation;

f. For a student with a disability as defined in Chapter 31 of this title or 34 C.F.R. Part 104, the physical restraint does not contravene provisions in an individualized education program (IEP), behavior intervention plan, accommodation plan, or any other planning document for the individual student;

g. Personnel use only the amount of force necessary to protect the student or others from the threatened harm;

h. The physical restraint ends when a medical condition occurs putting the student at risk of harm or the student's behavior no longer presents an imminent risk of bodily harm to the student or others;

i. The physical restraint is within the scope of force authorized by § 468 of Title 11; and

j. The physical restraint conforms to applicable regulations promulgated by the Department of Education.

(c) Department of Education role; regulations. —

(1) The Department of Education shall promulgate regulations implementing this section. Such regulations shall include, but not be limited to, the following:

a. Requirement of uniform public school data collection on each use of physical restraint, by school, which includes demographic information on affected students such as age, gender, race, ethnicity, and disability category, if any;

b. Requirement of timely parental notice in event of use of physical restraint;

c. Special procedures and safeguards applicable to use of physical restraint for students with disabilities as defined in Chapter 31 of this title or 34 C.F.R. Part 104; and

d. Recommended or required training of public school personnel in implementing this section.

(2) To facilitate data collection and analysis, the Department of Education may adopt a uniform reporting document and may require reporting of data in a standardized electronic or nonelectronic format.

(3) The Department of Education shall issue an annual report on use of physical restraint which includes rates of usage by school and by subcategories identified in paragraph (c)(1)a. of this section, identifies trends, and analyzes significant results.

(4) Unless proscribed by federal law, the Secretary of Education may issue a waiver of the prohibition on mechanical restraint and seclusion for an individual student based on compelling justification and subject to specific conditions and safeguards which must include a requirement of continuous visual staff monitoring and parental notice of each use of mechanical restraint or seclusion.

(d) Effect on other laws. — The limitations and prohibitions described in this section are in addition to, and not in derogation of, any other constitutional, statutory, or regulatory rights otherwise conferred by federal or state law or regulation.

79 Del. Laws, c. 54, § 2.;



§ 4112D. School bullying prevention

(a) Definition of bullying. — As used in this section, "bullying" means any intentional written, electronic, verbal or physical act or actions against another student, school volunteer or school employee that a reasonable person under the circumstances should know will have the effect of:

(1) Placing a student, school volunteer or school employee in reasonable fear of substantial harm to his or her emotional or physical well-being or substantial damages to his or her property; or

(2) Creating a hostile, threatening, humiliating or abusive educational environment due to the pervasiveness or persistence of actions or due to a power differential between the bully and the target; or

(3) Interfering with a student having a safe school environment that is necessary to facilitate educational performance, opportunities or benefits; or

(4) Perpetuating bullying by inciting, soliciting or coercing an individual or group to demean, dehumanize, embarrass or cause emotional, psychological or physical harm to another student, school volunteer or school employee.

(b) Prohibition of bullying. —

(1) Each school district and charter school shall prohibit bullying and reprisal, retaliation or false accusation against a target, witness or one with reliable information about an act of bullying.

(2) Each school district and charter school shall establish a policy which, at a minimum, includes the following components:

a. A statement prohibiting bullying of any person on school property or at school functions or by use of data or computer software that is accessed through a computer, computer system, computer network or other electronic technology of a school district or charter school from kindergarten through grade 12. For purposes of this section, "school property" and "school functions" have the same definition as in § 4112 of this title.

b. A definition of bullying no less inclusive than that in subsection (a) of this section.

c. Direction to develop a school-wide bullying prevention program.

d. A requirement that each school establish a site-based committee that is responsible for coordinating the school's bully prevention program including the design, approval and monitoring of the program. A majority of the members of the site-based committee shall be members of the school professional staff, of which a majority shall be instructional staff. The committee also shall contain representatives of the administrative staff, support staff, student body (for school enrolling students in grades 7 through 12), parents and staff from the before- or after-school program or programs. These representatives shall be chosen by members of each respective group except that representatives of the nonemployee groups shall be appointed by the school principal. The committee shall operate on a 1-person, 1-vote principle. In the event a site-based school discipline committee has been established pursuant to § 1605(7)a. and b. of this title, that committee shall vote whether or not to accept the aforementioned responsibilities.

e. A requirement that any school employee that has reliable information that would lead a reasonable person to suspect that a person is a target of bullying shall immediately report it to the administration.

f. A requirement that each school have a procedure for the administration to promptly investigate in a timely manner and determine whether bullying has occurred, and that such procedure include investigation of such instances, including a determination of whether the target of the bullying was targeted or reports being targeted wholly or in part due to the target's race, age, marital status, creed, religion, color, sex, disability, sexual orientation, gender identity or expression, or national origin. This subsection does not preclude schools from identifying other reasons or criteria why a person is a target of bullying.

g. A requirement that, to the extent that funding is available, each school develop a plan for a system of supervision in nonclassroom areas. The plan shall provide for the review and exchange of information regarding nonclassroom areas.

h. An identification of an appropriate range of consequences for bullying.

i. A procedure for a student and parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian to provide information on bullying activity. However, this paragraph does not permit formal disciplinary action solely based on an anonymous report.

j. A requirement that a parent, guardian or relative caregiver pursuant to § 202(f) of this title or legal guardian of any target of bullying or person who bullies another as defined herein, be notified.

k. A requirement that all reported incidents of bullying, regardless of whether the school could substantiate the incident be reported to the Department of Education within 5 working days pursuant to Department of Education regulations.

l. A statement prohibiting retaliation following a report of bullying.

m. A procedure for communication between school staff members and medical professionals who are involved in treating students for bullying issues.

n. A requirement that the school bullying prevention program be implemented throughout the year, and integrated with the school's discipline policies and § 4112 of this title.

(c) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt the policy consistent with subsection (b) of this section and submit a copy to the Delaware Department of Education by January 1, 2008, or by January 1 of a newly approved charter school's first year of operation.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy will be distributed annually to all students, parents, faculty and staff. The telephone number of the Department of Justice School Ombudsman shall be provided in writing to parents, students, faculty and staff; and shall be on the website of each school and school district. The contact information shall also be prominently displayed in each school.

(3) The policy shall be submitted to the Delaware Department of Education by January 1 of each subsequent year. Access to the policy via the district or charter school's website will meet the criteria as being submitted. Revision or revisions to an existing district or charter school policy shall be submitted to the Department within 30 days of a district's school board or charter school's board of directors approval of the revision or revisions. The Department shall review such policy or revision or revisions to policy for compliance with state and federal law and regulations promulgated by the Department of Education.

(4) The Delaware Department of Education shall prepare an annual report, which shall include a summary of all reported and all substantiated incidences of bullying, and shall include a summary of the information gathered pursuant to paragraph (b)(2)f. of this section and the results of audits conducted pursuant to paragraph (d)(4) of this section. This report shall be posted on the Delaware Department of Education's website.

(d) Duties of the Department of Education. —

(1) The Delaware Department of Education shall collaborate with the Delaware Department of Justice to develop a model policy, that may change from time to time, that is applicable to kindergarten through grade 12, and post this policy, along with the contact information for the School Ombudsman, on their websites in order to assist the school districts and charter schools. In addition, the Department of Education shall promulgate a uniform cyberbullying policy, which shall be based upon a model prepared by the Department of Justice and public comment upon that model. This uniform cyberbullying policy shall be formally adopted as written by each charter school and school district within 90 days of becoming final.

(2) Distribution of the Comprehensive School Discipline Improvement Program funds to a school district and charter school provided in the General Appropriations Act starting in fiscal year 2009 and thereafter is contingent upon Department of Education approval of the school district's or charter school's bullying prevention policy.

(3) To the extent that funding is available the State Department of Education will provide for an award system for schools with exemplary programs based on criteria promulgated by the Delaware Department of Education.

(4) The Department of Education shall conduct random audits of schools to insure compliance with paragraphs (b)(2)i. and (b)(2)k. of this section. The Department shall report the results of these audits annually.

(e) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting bullying in good faith and to the appropriate person or persons using the procedures specified in the school district and charter school's bullying prevention policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(f) Other defenses. —

(1) The physical location or time of access of a technology-related incident is not a valid defense in any disciplinary action by the school district or charter school initiated under this section provided there is sufficient school nexus.

(2) This section does not apply to any person who uses data or computer software that is accessed through a computer, computer system, computer network or other electronic technology when acting within the scope of that person's lawful employment or investigation of a violation of this section in accordance with school district or charter school policy.

(g) Relationship to school crime reporting law. — An incident may meet the definition of bullying and also the definition of a particular crime under state or federal law. Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section. Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(h) Rules and regulations. — Notwithstanding any provision to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

76 Del. Laws, c. 14, § 2; 78 Del. Laws, c. 378, § 1; 78 Del. Laws, c. 379, § 1.;

§ 4112E School Teen Dating Violence and Sexual Assault Act.

(a) Definitions. — The following words, terms and phrases when used in this section shall have the meaning ascribed to them except where the context clearly indicates a different meaning;

(1) "Sexual assault". — As used in this section, "sexual assault" means any unwanted sexual behavior committed by a perpetrator who is a stranger to the victim or by a perpetrator who is known by the victim or related to the victim by blood, marriage or civil union. Behaviors that fall under this definition include but are not limited to: sexual harassment as defined in § 763 of Title 11; sexual contact as defined in § 761 Title 11; sexual intercourse as defined in § 761 of Title 11; sexual penetration as defined in § 761 of Title 11; and child sexual abuse as defined in § 901 of Title 10.

(2) "Teen dating violence". — As used in this section, "teen dating violence" means assaultive, threatening or controlling behavior, including stalking as defined in § 1312 of Title 11, that 1 person uses against another person in order to gain or maintain power or control in a current or past relationship. The behavior can occur in both heterosexual and same sex relationships, and in serious or casual relationships.

(b) Teen dating violence and sexual assault policies. — Each school district and charter school serving any grades 7 through 12 shall establish a policy for responding to teen dating violence and sexual assault, which at a minimum, shall include the following components:

(1) Definitions of teen dating violence and sexual assault, the behaviors which constitute each and the consequences for committing offenses;

(2) Guidelines on mandatory reporting and confidentiality as required by statute, district policy, and charter school policy;

(3) A protocol for responding to incidents of teen dating violence and sexual assault which shall include, but is not limited to:

a. Procedures regarding initial response;

b. Procedures for reporting incidents of teen dating violence and sexual assault when a report is required;

c. Procedures for the documentation of incidents;

d. Procedures for working with victims;

e. Procedures for working with perpetrators.

(c) Each school district and charter school shall ensure that its administrator(s), school nurses(s) and school counselor(s) in schools serving any grade 7 through 12 receive teen dating violence and sexual assault policies and protocol training during their first year of assignment as an administrator, school nurse or school counselor in 1 of those schools and at least once in every 3-year period thereafter. The training materials and trainings shall be developed and provided by the Delaware Domestic Violence Coordinating Council. Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

(d) Each school district and charter school shall ensure existing health standard programming related to comprehensive healthy relationships, based on the Health Standards adopted by the Delaware Department of Education as approved by the State Board of Education, is provided in health education programs or related classes. The Domestic Violence Coordinating Council shall have the authority to review and advise on the implementation of school district policies and charter school policies related to teen dating violence and sexual assault.

(e) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt a policy consistent with subsection (b) of this section. Following review by the Domestic Violence Coordinating Council, each school district and charter school shall submit a copy to the Delaware Department of Education by January 5, 2015.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy shall be distributed annually to all students, parents, faculty and staff.

(3) The Delaware Department of Education shall prepare an annual report, which shall include a summary of reported incidences of teen dating violence and sexual assault. The report shall be submitted to the Domestic Violence Coordinating Council by August 1 each year.

(f) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting teen dating violence and/or sexual assault in good faith and to the appropriate person or persons using the procedures specified in the school district or charter school's teen dating violence and sexual assault policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(g) Relationship to school crime reporting. — Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section.

(h) Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(i) Rules and regulations. — Notwithstanding any provisions to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

(j) Short title. — This section shall be known and may be cited as the "Liane Sorenson Act".

78 Del. Laws, c. 357, § 1.;

§ 4112F Limitations on use of seclusion and restraint [Effective July 1, 2014]

(a) Definitions. — The following words, terms, and phrases when used in this section, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Chemical restraint" means a drug or medication used on a student to control behavior or restrict freedom of movement that is either not medically prescribed for the standard treatment of a student's medical or psychiatric condition or not administered as prescribed.

(2) "Mechanical restraint" means the application of any device or object that restricts a student's freedom of movement or normal access to a portion of the body that the student cannot easily remove. "Mechanical restraint" does not include devices or objects used by trained school personnel, or used by a student, for the specific and approved therapeutic or safety purposes for which they were designed and, if applicable, prescribed, including the following:

a. Restraints for medical immobilization;

b. Adaptive devices or mechanical supports used to allow greater freedom of movement stability than would be possible without use of such devices or mechanical supports;

c. Vehicle safety restraints when used as intended during the transport of a student in a moving vehicle;

d. Instruction and use of restraints as part of a criminal justice or other course; or

e. Notwithstanding their design for other purposes, adaptive use of benign devices or objects, including mittens and caps, to deter self-injury.

(3) "Physical restraint" means a restriction imposed by a person that immobilizes or reduces the ability of a student to freely move arms, legs, body, or head. "Physical restraint" does not include physical contact that:

a. Helps a student respond or complete a task;

b. Is needed to administer an authorized health-related service or procedure; or

c. Is needed to physically escort a student when the student does not resist or the student's resistance is minimal.

(4) "Public school personnel" means an employee or contractor of a public school district or charter school. "Public school personnel" does not include the following:

a. A law-enforcement officer as defined in § 9200(b) of Title 11; or

b. An employee or contractor providing educational services within a Department of Correction or Division of Youth Rehabilitative Services facility.

(5) "Seclusion" means the involuntary confinement of a student alone in a room, enclosure, or space that is either locked or, while unlocked, physically disallows egress. The use of a "timeout" procedure during which a staff member remains accessible to the student shall not be considered "seclusion."

(6) "Timeout" means a behavior management technique in which, to provide a student with the opportunity to reflect or regain self-control, a student is separated from others for a limited period in a setting that is not locked and the exit is not physically blocked by furniture, closed door held shut from outside, or other inanimate object.

(b) Prohibition and restriction on use. —

(1) Public school personnel are prohibited from imposing on any student the following:

a. Chemical restraint; and

b. Subject to waiver authorized pursuant to paragraph (c)(4) of this section, mechanical restraint and seclusion.

(2) Public school personnel may impose physical restraint only in conformity with all of the following standards:

a. The student's behavior presents a significant and imminent risk of bodily harm to self or others;

b. The physical restraint does not interfere with the student's ability to communicate in the student's primary language or mode of communication;

c. The physical restraint does not interfere with the student's ability to breathe or place weight or pressure on the student's head, throat, or neck;

d. The physical restraint does not recklessly exacerbate a medical or physical condition of the student;

e. Less restrictive interventions have been ineffective in stopping the imminent risk of bodily harm to the student or others, except in case of a rare and clearly unavoidable emergency circumstance posing imminent risk of bodily harm, including, without limitation, intervening in a student initiated physical assault or altercation;

f. For a student with a disability as defined in Chapter 31 of this title or 34 C.F.R. Part 104, the physical restraint does not contravene provisions in an individualized education program (IEP), behavior intervention plan, accommodation plan, or any other planning document for the individual student;

g. Personnel use only the amount of force necessary to protect the student or others from the threatened harm;

h. The physical restraint ends when a medical condition occurs putting the student at risk of harm or the student's behavior no longer presents an imminent risk of bodily harm to the student or others;

i. The physical restraint is within the scope of force authorized by § 468 of Title 11; and

j. The physical restraint conforms to applicable regulations promulgated by the Department of Education.

(c) Department of Education role; regulations. —

(1) The Department of Education shall promulgate regulations implementing this section. Such regulations shall include, but not be limited to, the following:

a. Requirement of uniform public school data collection on each use of physical restraint, by school, which includes demographic information on affected students such as age, gender, race, ethnicity, and disability category, if any;

b. Requirement of timely parental notice in event of use of physical restraint;

c. Special procedures and safeguards applicable to use of physical restraint for students with disabilities as defined in Chapter 31 of this title or 34 C.F.R. Part 104; and

d. Recommended or required training of public school personnel in implementing this section.

(2) To facilitate data collection and analysis, the Department of Education may adopt a uniform reporting document and may require reporting of data in a standardized electronic or nonelectronic format.

(3) The Department of Education shall issue an annual report on use of physical restraint which includes rates of usage by school and by subcategories identified in paragraph (c)(1)a. of this section, identifies trends, and analyzes significant results.

(4) Unless proscribed by federal law, the Secretary of Education may issue a waiver of the prohibition on mechanical restraint and seclusion for an individual student based on compelling justification and subject to specific conditions and safeguards which must include a requirement of continuous visual staff monitoring and parental notice of each use of mechanical restraint or seclusion.

(d) Effect on other laws. — The limitations and prohibitions described in this section are in addition to, and not in derogation of, any other constitutional, statutory, or regulatory rights otherwise conferred by federal or state law or regulation.

79 Del. Laws, c. 54, § 2.;



§ 4112E. School Teen Dating Violence and Sexual Assault Act

(a) Definitions. — The following words, terms and phrases when used in this section shall have the meaning ascribed to them except where the context clearly indicates a different meaning;

(1) "Sexual assault". — As used in this section, "sexual assault" means any unwanted sexual behavior committed by a perpetrator who is a stranger to the victim or by a perpetrator who is known by the victim or related to the victim by blood, marriage or civil union. Behaviors that fall under this definition include but are not limited to: sexual harassment as defined in § 763 of Title 11; sexual contact as defined in § 761 Title 11; sexual intercourse as defined in § 761 of Title 11; sexual penetration as defined in § 761 of Title 11; and child sexual abuse as defined in § 901 of Title 10.

(2) "Teen dating violence". — As used in this section, "teen dating violence" means assaultive, threatening or controlling behavior, including stalking as defined in § 1312 of Title 11, that 1 person uses against another person in order to gain or maintain power or control in a current or past relationship. The behavior can occur in both heterosexual and same sex relationships, and in serious or casual relationships.

(b) Teen dating violence and sexual assault policies. — Each school district and charter school serving any grades 7 through 12 shall establish a policy for responding to teen dating violence and sexual assault, which at a minimum, shall include the following components:

(1) Definitions of teen dating violence and sexual assault, the behaviors which constitute each and the consequences for committing offenses;

(2) Guidelines on mandatory reporting and confidentiality as required by statute, district policy, and charter school policy;

(3) A protocol for responding to incidents of teen dating violence and sexual assault which shall include, but is not limited to:

a. Procedures regarding initial response;

b. Procedures for reporting incidents of teen dating violence and sexual assault when a report is required;

c. Procedures for the documentation of incidents;

d. Procedures for working with victims;

e. Procedures for working with perpetrators.

(c) Each school district and charter school shall ensure that its administrator(s), school nurses(s) and school counselor(s) in schools serving any grade 7 through 12 receive teen dating violence and sexual assault policies and protocol training during their first year of assignment as an administrator, school nurse or school counselor in 1 of those schools and at least once in every 3-year period thereafter. The training materials and trainings shall be developed and provided by the Delaware Domestic Violence Coordinating Council. Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

(d) Each school district and charter school shall ensure existing health standard programming related to comprehensive healthy relationships, based on the Health Standards adopted by the Delaware Department of Education as approved by the State Board of Education, is provided in health education programs or related classes. The Domestic Violence Coordinating Council shall have the authority to review and advise on the implementation of school district policies and charter school policies related to teen dating violence and sexual assault.

(e) Dissemination of policy and accountability. —

(1) Each school district and charter school shall adopt a policy consistent with subsection (b) of this section. Following review by the Domestic Violence Coordinating Council, each school district and charter school shall submit a copy to the Delaware Department of Education by January 5, 2015.

(2) The policy shall appear in the student and staff handbook and if no handbook is available, or it is not practical to reprint new handbooks, a copy of the policy shall be distributed annually to all students, parents, faculty and staff.

(3) The Delaware Department of Education shall prepare an annual report, which shall include a summary of reported incidences of teen dating violence and sexual assault. The report shall be submitted to the Domestic Violence Coordinating Council by August 1 each year.

(f) Immunity. — A school employee, school volunteer or student is individually immune from a cause of action for damages arising from reporting teen dating violence and/or sexual assault in good faith and to the appropriate person or persons using the procedures specified in the school district or charter school's teen dating violence and sexual assault policy, but there shall be no such immunity if the act of reporting constituted gross negligence and/or reckless, wilful or intentional conduct.

(g) Relationship to school crime reporting. — Nothing in this section or in the policies promulgated as a result thereof shall prevent school officials from fulfilling all of the reporting requirements of § 4112 of this title, or from reporting probable crimes that occur on school property or at a school function which are not required to be reported under that section.

(h) Nothing in this section shall abrogate the reporting requirements for child abuse or sexual abuse set forth in Chapter 9 of Title 16, or any other reporting requirement under state or federal law.

(i) Rules and regulations. — Notwithstanding any provisions to the contrary, the Delaware Department of Education may promulgate rules and regulations necessary to implement this section.

(j) Short title. — This section shall be known and may be cited as the "Liane Sorenson Act".

78 Del. Laws, c. 357, § 1.;

§ 4112F Limitations on use of seclusion and restraint [Effective July 1, 2014]

(a) Definitions. — The following words, terms, and phrases when used in this section, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Chemical restraint" means a drug or medication used on a student to control behavior or restrict freedom of movement that is either not medically prescribed for the standard treatment of a student's medical or psychiatric condition or not administered as prescribed.

(2) "Mechanical restraint" means the application of any device or object that restricts a student's freedom of movement or normal access to a portion of the body that the student cannot easily remove. "Mechanical restraint" does not include devices or objects used by trained school personnel, or used by a student, for the specific and approved therapeutic or safety purposes for which they were designed and, if applicable, prescribed, including the following:

a. Restraints for medical immobilization;

b. Adaptive devices or mechanical supports used to allow greater freedom of movement stability than would be possible without use of such devices or mechanical supports;

c. Vehicle safety restraints when used as intended during the transport of a student in a moving vehicle;

d. Instruction and use of restraints as part of a criminal justice or other course; or

e. Notwithstanding their design for other purposes, adaptive use of benign devices or objects, including mittens and caps, to deter self-injury.

(3) "Physical restraint" means a restriction imposed by a person that immobilizes or reduces the ability of a student to freely move arms, legs, body, or head. "Physical restraint" does not include physical contact that:

a. Helps a student respond or complete a task;

b. Is needed to administer an authorized health-related service or procedure; or

c. Is needed to physically escort a student when the student does not resist or the student's resistance is minimal.

(4) "Public school personnel" means an employee or contractor of a public school district or charter school. "Public school personnel" does not include the following:

a. A law-enforcement officer as defined in § 9200(b) of Title 11; or

b. An employee or contractor providing educational services within a Department of Correction or Division of Youth Rehabilitative Services facility.

(5) "Seclusion" means the involuntary confinement of a student alone in a room, enclosure, or space that is either locked or, while unlocked, physically disallows egress. The use of a "timeout" procedure during which a staff member remains accessible to the student shall not be considered "seclusion."

(6) "Timeout" means a behavior management technique in which, to provide a student with the opportunity to reflect or regain self-control, a student is separated from others for a limited period in a setting that is not locked and the exit is not physically blocked by furniture, closed door held shut from outside, or other inanimate object.

(b) Prohibition and restriction on use. —

(1) Public school personnel are prohibited from imposing on any student the following:

a. Chemical restraint; and

b. Subject to waiver authorized pursuant to paragraph (c)(4) of this section, mechanical restraint and seclusion.

(2) Public school personnel may impose physical restraint only in conformity with all of the following standards:

a. The student's behavior presents a significant and imminent risk of bodily harm to self or others;

b. The physical restraint does not interfere with the student's ability to communicate in the student's primary language or mode of communication;

c. The physical restraint does not interfere with the student's ability to breathe or place weight or pressure on the student's head, throat, or neck;

d. The physical restraint does not recklessly exacerbate a medical or physical condition of the student;

e. Less restrictive interventions have been ineffective in stopping the imminent risk of bodily harm to the student or others, except in case of a rare and clearly unavoidable emergency circumstance posing imminent risk of bodily harm, including, without limitation, intervening in a student initiated physical assault or altercation;

f. For a student with a disability as defined in Chapter 31 of this title or 34 C.F.R. Part 104, the physical restraint does not contravene provisions in an individualized education program (IEP), behavior intervention plan, accommodation plan, or any other planning document for the individual student;

g. Personnel use only the amount of force necessary to protect the student or others from the threatened harm;

h. The physical restraint ends when a medical condition occurs putting the student at risk of harm or the student's behavior no longer presents an imminent risk of bodily harm to the student or others;

i. The physical restraint is within the scope of force authorized by § 468 of Title 11; and

j. The physical restraint conforms to applicable regulations promulgated by the Department of Education.

(c) Department of Education role; regulations. —

(1) The Department of Education shall promulgate regulations implementing this section. Such regulations shall include, but not be limited to, the following:

a. Requirement of uniform public school data collection on each use of physical restraint, by school, which includes demographic information on affected students such as age, gender, race, ethnicity, and disability category, if any;

b. Requirement of timely parental notice in event of use of physical restraint;

c. Special procedures and safeguards applicable to use of physical restraint for students with disabilities as defined in Chapter 31 of this title or 34 C.F.R. Part 104; and

d. Recommended or required training of public school personnel in implementing this section.

(2) To facilitate data collection and analysis, the Department of Education may adopt a uniform reporting document and may require reporting of data in a standardized electronic or nonelectronic format.

(3) The Department of Education shall issue an annual report on use of physical restraint which includes rates of usage by school and by subcategories identified in paragraph (c)(1)a. of this section, identifies trends, and analyzes significant results.

(4) Unless proscribed by federal law, the Secretary of Education may issue a waiver of the prohibition on mechanical restraint and seclusion for an individual student based on compelling justification and subject to specific conditions and safeguards which must include a requirement of continuous visual staff monitoring and parental notice of each use of mechanical restraint or seclusion.

(d) Effect on other laws. — The limitations and prohibitions described in this section are in addition to, and not in derogation of, any other constitutional, statutory, or regulatory rights otherwise conferred by federal or state law or regulation.

79 Del. Laws, c. 54, § 2.;



§ 4112F. Limitations on use of seclusion and restraint [Effective July 1, 2014]

(a) Definitions. — The following words, terms, and phrases when used in this section, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Chemical restraint" means a drug or medication used on a student to control behavior or restrict freedom of movement that is either not medically prescribed for the standard treatment of a student's medical or psychiatric condition or not administered as prescribed.

(2) "Mechanical restraint" means the application of any device or object that restricts a student's freedom of movement or normal access to a portion of the body that the student cannot easily remove. "Mechanical restraint" does not include devices or objects used by trained school personnel, or used by a student, for the specific and approved therapeutic or safety purposes for which they were designed and, if applicable, prescribed, including the following:

a. Restraints for medical immobilization;

b. Adaptive devices or mechanical supports used to allow greater freedom of movement stability than would be possible without use of such devices or mechanical supports;

c. Vehicle safety restraints when used as intended during the transport of a student in a moving vehicle;

d. Instruction and use of restraints as part of a criminal justice or other course; or

e. Notwithstanding their design for other purposes, adaptive use of benign devices or objects, including mittens and caps, to deter self-injury.

(3) "Physical restraint" means a restriction imposed by a person that immobilizes or reduces the ability of a student to freely move arms, legs, body, or head. "Physical restraint" does not include physical contact that:

a. Helps a student respond or complete a task;

b. Is needed to administer an authorized health-related service or procedure; or

c. Is needed to physically escort a student when the student does not resist or the student's resistance is minimal.

(4) "Public school personnel" means an employee or contractor of a public school district or charter school. "Public school personnel" does not include the following:

a. A law-enforcement officer as defined in § 9200(b) of Title 11; or

b. An employee or contractor providing educational services within a Department of Correction or Division of Youth Rehabilitative Services facility.

(5) "Seclusion" means the involuntary confinement of a student alone in a room, enclosure, or space that is either locked or, while unlocked, physically disallows egress. The use of a "timeout" procedure during which a staff member remains accessible to the student shall not be considered "seclusion."

(6) "Timeout" means a behavior management technique in which, to provide a student with the opportunity to reflect or regain self-control, a student is separated from others for a limited period in a setting that is not locked and the exit is not physically blocked by furniture, closed door held shut from outside, or other inanimate object.

(b) Prohibition and restriction on use. —

(1) Public school personnel are prohibited from imposing on any student the following:

a. Chemical restraint; and

b. Subject to waiver authorized pursuant to paragraph (c)(4) of this section, mechanical restraint and seclusion.

(2) Public school personnel may impose physical restraint only in conformity with all of the following standards:

a. The student's behavior presents a significant and imminent risk of bodily harm to self or others;

b. The physical restraint does not interfere with the student's ability to communicate in the student's primary language or mode of communication;

c. The physical restraint does not interfere with the student's ability to breathe or place weight or pressure on the student's head, throat, or neck;

d. The physical restraint does not recklessly exacerbate a medical or physical condition of the student;

e. Less restrictive interventions have been ineffective in stopping the imminent risk of bodily harm to the student or others, except in case of a rare and clearly unavoidable emergency circumstance posing imminent risk of bodily harm, including, without limitation, intervening in a student initiated physical assault or altercation;

f. For a student with a disability as defined in Chapter 31 of this title or 34 C.F.R. Part 104, the physical restraint does not contravene provisions in an individualized education program (IEP), behavior intervention plan, accommodation plan, or any other planning document for the individual student;

g. Personnel use only the amount of force necessary to protect the student or others from the threatened harm;

h. The physical restraint ends when a medical condition occurs putting the student at risk of harm or the student's behavior no longer presents an imminent risk of bodily harm to the student or others;

i. The physical restraint is within the scope of force authorized by § 468 of Title 11; and

j. The physical restraint conforms to applicable regulations promulgated by the Department of Education.

(c) Department of Education role; regulations. —

(1) The Department of Education shall promulgate regulations implementing this section. Such regulations shall include, but not be limited to, the following:

a. Requirement of uniform public school data collection on each use of physical restraint, by school, which includes demographic information on affected students such as age, gender, race, ethnicity, and disability category, if any;

b. Requirement of timely parental notice in event of use of physical restraint;

c. Special procedures and safeguards applicable to use of physical restraint for students with disabilities as defined in Chapter 31 of this title or 34 C.F.R. Part 104; and

d. Recommended or required training of public school personnel in implementing this section.

(2) To facilitate data collection and analysis, the Department of Education may adopt a uniform reporting document and may require reporting of data in a standardized electronic or nonelectronic format.

(3) The Department of Education shall issue an annual report on use of physical restraint which includes rates of usage by school and by subcategories identified in paragraph (c)(1)a. of this section, identifies trends, and analyzes significant results.

(4) Unless proscribed by federal law, the Secretary of Education may issue a waiver of the prohibition on mechanical restraint and seclusion for an individual student based on compelling justification and subject to specific conditions and safeguards which must include a requirement of continuous visual staff monitoring and parental notice of each use of mechanical restraint or seclusion.

(d) Effect on other laws. — The limitations and prohibitions described in this section are in addition to, and not in derogation of, any other constitutional, statutory, or regulatory rights otherwise conferred by federal or state law or regulation.

79 Del. Laws, c. 54, § 2.;



§ 4113. Authority of school crossing guards to ensure safety of pupils

Where school crossing guards are employed by a school district, the guards shall have the right to stop, control and guide vehicular traffic near any pedestrian crosswalk in order to permit children to cross streets or highways safely. In instances where the driver of a motor vehicle fails to comply with the lawful directions or signals of a school crossing guard, or otherwise violates a lawful ordinance or statute, the school crossing guard may report such driver to the appropriate police authorities. If the identity of the driver is not otherwise apparent, it shall be a rebuttable presumption that the person in whose name the vehicle is registered, to whom a rental vehicle is leased or whose name appears on a company's records as driving a company car is responsible for the violation.

63 Del. Laws, c. 402, § 2.;



§ 4114. Right of State to transcribe and reproduce instructional material in braille and other media for handicapped minors

Each contract executed for the procurement of instructional materials shall include the right of the State to transcribe and reproduce the material in braille, large print, recordings or other media for the use of handicapped minors, including the visually handicapped, unable to use the book in conventional print and form. Such right shall include those corrections, revisions and other modifications as may be necessary.

64 Del. Laws, c. 298, § 1.;



§ 4115. Choice of transportation

The school board of each school district shall offer, to each parent or guardian of a student within that district who is licensed to drive a motor vehicle, a choice between driving a private vehicle to the school and transportation to the school by the school bus; provided, however, that those who choose to drive a private vehicle shall not be transported by a school bus, and those who choose to be transported by a school bus shall not be permitted to park on school grounds. The principal of each school may issue passes for school bus transportation to certain pupils who have chosen to drive a private vehicle, for use on a temporary and emergency basis; and may also set aside a specific number of parking spaces for use on a temporary and emergency basis by pupils who originally chose transportation by school bus.

67 Del. Laws, c. 49, § 1; 77 Del. Laws, c. 327, § 362.;



§ 4116. Drug/alcohol educational programs

(a) The Department of Education with approval of the State Board of Education shall establish and implement statewide alcohol/substance abuse educational programs to be provided in each grade, kindergarten through grade 12, in each public school in this State. The programs required by this section shall consist of no fewer than 10 hours per school year in grades kindergarten through 4 and 15 hours per school year in grades 5 through 12. Each program shall be taught by appropriately trained certified teachers and the instruction shall be comprehensive, age-appropriate and sequential in nature.

(b) Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305 of this title.

67 Del. Laws, c. 205, § 2; 71 Del. Laws, c. 180, § 174; 72 Del. Laws, c. 294, § 45.;



§ 4117. Substance abuse

(a) Each school district shall designate an administrator in every school as the person responsible for reporting, to parents and/or law enforcement agencies, any violation and/or problems relating to the abuse of controlled substances. Such administrator shall not be liable under the laws of this State for any act or omission committed by the administrator in the performance of that administrator's duties and responsibilities under this section.

(b) No administrator having reporting responsibilities under this section shall be required to report any substance abuse violation and/or problem to a parent if such person, being the principal of the school, reasonably believes that a parent or parents are a cause of or are involved in the violation and/or problem; nor shall any other administrator, having reporting responsibilities under this section, be required to report any substance abuse violation and/or problem to a parent, if such administrator and the principal of the school both believe that a parent or parents are a cause of or are involved in the violation or problem.

67 Del. Laws, c. 219, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4118. Parents as Teachers Program

(a) The General Assembly finds and declares as follows:

(1) The home environment and parental attitudes about the value of education can have a significant effect on a child's ability or desire to learn.

(2) A well-substantiated body of research on how children learn and grow clearly indicates that a child's most productive and influential years of learning occur before the age of 5.

(3) Experts in child development generally agree that 50 percent of intelligence, and the great majority of language skills, are developed by age 4, and that these, along with the establishment of curiosity and social skills, lay the foundation for all further learning.

(4) Failure in the early years to develop adequately in these areas has been shown to lead directly to underachievement and failure in the elementary grades and beyond.

(5) Most of the children headed for academic difficulty at age 6 and beyond are, by age 3, already significantly behind their peers.

(6) The potential dropout often comes from a home in which well-intentioned but untrained parents have not gained, or do not use effectively, their personal resources to adequately nurture in their child the intellectual and social skills required for success in the early grades.

(7) Parents are the first and most influential teachers in their child's life and a free developmental resource for their child.

(8) Neither public nor private institutions are systematically providing a meaningful number of Delaware parents with research-based, up-to-date instructions in giving their children the best possible beginning.

(9) Delaware's current Parents as Teachers Program was first initiated approximately 15 years ago by Joe Cobb, an elementary school principal and long-time Delaware educator, who recognized such in-home early education efforts as investments in our children's futures.

(10) The family is the proper and most influential first educational delivery system for the child.

(11) Evidence exists that a child's early experiences can significantly enhance or inhibit development and learning. It is both educationally sound and most cost-effective for schools to work cooperatively with the home during the crucial first years.

(12) High quality parenting can be one of this country's greatest national resources. It is a learned skill that can be improved for the benefit of the individual family and for our society.

(b) The Parents as Teachers Program is hereby established under the auspices of the Department of Education and shall be coordinated through 1 or more local school boards. The Department of Education shall establish programs to train parents as teachers. The Program shall address the educational needs of targeted parents of children and shall contain the following elements:

(1) The use of individuals who are professionally trained in child development and parenting.

(2) The provision by participating school systems of instruction in child development and parenting, on a voluntary enrollment basis, to targeted parents of children from infancy through age 3. The Program shall be provided in homes and other appropriate community settings in a cost-effective, accessible and convenient manner.

(3) The Program shall include all of the following:

a. Timely and practical information and guidance on development in language, cognitive and social skills.

b. Instruction in the effective use of community parenting resources, including developmental and medical screening and, as needed, early intervention for children through the first 3 years of life, contingent on the availability of resources and the level of voluntary parental participation.

c. Regular visits to the home of each participating parent, as part of that course of instruction by 1 or more of the qualified educators administering the course.

d. Services shall be focused and targeted, to the extent possible, to parents of at-risk children.

e. Coordination, where appropriate, with other programs in other state agencies, which serve this population.

(c) At least every 3 years, the Department of Education shall solicit proposals and shall select participants for the Program. The request for proposals shall require participants to demonstrate all of the following:

(1) Ability to provide training for the Parents as Teachers Program.

(2) Evidence of significant local support for the project from school system administrators and local school boards and local parent and children advocacy organizations.

(3) Evidence that services will be provided to a racially, culturally, geographically and economically diverse targeted population.

(d) The Department of Education shall evaluate proposals to insure that the development of parenting skills provided by the program increases:

(1) Intellectual and language development.

(2) Knowledge level of child development and child rearing practices by parents.

(3) Positive feelings about the usefulness of the Program.

(4) Positive attitudes toward the school system.

(e) The Department of Education shall require applicants selected for the grant program, as a condition for the receipt of grant proceeds, to participate in in-service training programs.

(f) The implementation of the Parents as Teachers Program shall be subject to specific annual appropriation in the annual appropriations act.

69 Del. Laws, c. 41, § 1; 70 Del. Laws, c. 425, § 342; 71 Del. Laws, c. 180, § 175.;



§ 4119. Metal detectors

The school board of each school district shall have authority to employ the use of metal detectors, or any other similar security devices, to prevent pupils from bringing dangerous instruments, deadly weapons or any other contraband into the schools. Any school board exercising its authority under this section shall promulgate rules and regulations governing the implementation and use of such security devices.

69 Del. Laws, c. 120, § 4.;



§ 4120. School dress codes and uniforms

(a) The school board of each public school district shall have authority to establish and enforce a dress code program, which may include school uniforms, for students within the district to promote an orderly, disciplined school environment and to encourage uniformity of student dress. Any school board exercising its authority under this section shall promulgate rules and regulations governing the establishment and enforcement of its dress code program.

(b) In establishing a dress code that adopts school uniforms, the rules and regulations of the school board shall ensure that any uniform required is available at an affordable price, and shall include provision to assist economically disadvantaged students in obtaining school uniforms.

70 Del. Laws, c. 69, § 1.;



§ 4121. Video cameras on public school property

The school board of each school district shall have authority to establish and implement programs to use video cameras for surveillance on public school property, including, but not limited to, classrooms, halls, auditoriums, cafeterias, gymnasiums and parking areas, for the purpose of monitoring student behavior to help ensure the safety of students and teachers. However, no video camera shall be used for classroom surveillance, pursuant to this section, unless the principal of the school and the teacher of the classroom consent to the surveillance.

Before exercising its authority under this section, a school board shall promulgate rules and regulations governing the implementation and use of video cameras in classrooms. However, in no event shall video cameras be used at any time or at any location which would violate a student's reasonable expectation of privacy including, but not limited to, locker rooms, areas where students may disrobe and lavatories.

70 Del. Laws, c. 377, § 1.;



§ 4122. Parent's failure to attend school conference with superintendent; subpoena to compel attendance

(a) "Parent" as used in this section means natural parent, adoptive parent, any person legally charged with the care or custody of a student under 18 years of age, or any person who has assumed responsibility for the care of a student under 18 years of age including any person acting as a caregiver pursuant to the provisions of § 202(f) of this title.

(b) When a parent fails to attend, participate or respond to a public school or charter school superintendent's request for a conference to discuss matters involving alleged violations of school rules or regulations by the parent's child, the public school or charter school superintendent or the superintendent's designee may request that the Justice of the Peace Court issue a subpoena to compel the presence of the parent at a conference with the superintendent.

(c) Prior to the issuance of a subpoena to compel the presence of a parent, the superintendent or a designee must provide evidence that the superintendent or a designee has:

(1) Made a reasonable attempt to schedule the conference at a time that does not conflict with the employment hours of the parent; and

(2) Sent written notice of the conference by regular United States mail to the address of record of the parent, which notice shall include the reason for the conference and a statement that failure to schedule or attend the conference may result in the issuance of a subpoena.

(d) After verifying that the superintendent or a designee has sent the required notice, the Justice of the Peace Court may, in its discretion, issue a subpoena pursuant to Justice of the Peace Civil Rule 18 which shall compel the presence of the parent at a conference with the superintendent.

(e) If a parent fails to obey a subpoena properly served under this section, the superintendent may file a motion for an order holding the parent in contempt of court. The Justice of the Peace Court shall have jurisdiction over this matter. A parent found guilty of contempt for failure to appear at a conference after receiving a subpoena may be ordered by the Court to attend school with the student, attend family counseling, and/or comply with such other conditions as the Court may order.

(f) Proceedings against a parent of a suspended or expelled child may also be filed pursuant to subchapter II of Chapter 27 of this title for each day that the child is absent beyond the period of suspension or expulsion without a valid excuse as a result of the parent's failure to attend or schedule a conference after having received notification of the suspension or expulsion.

71 Del. Laws, c. 218, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 175, §§ 10, 11.;



§ 4123. Child abuse detection; reporting training

(a) Each public school shall ensure that each full-time teacher receives 1 hour of training every year in detection and reporting of child abuse. This training, and all materials used in such training, shall be prepared by the Division of Family Services.

(b) Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

72 Del. Laws, c. 173, § 4.;

§ 4123A School bullying prevention and criminal youth gang detection training.

(a) Each school district and charter school shall ensure that its public school employees receive combined training each year totaling 1 hour in the identification and reporting of criminal youth gang activity pursuant to § 617 of Title 11 and bullying prevention pursuant to § 4112D of this title. The training materials shall be prepared by the Department of Justice and the Department of Education in collaboration with law enforcement agencies, the Delaware State Education Association, the Delaware School Boards Association and the Delaware Association of School Administrators.

(b) Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

76 Del. Laws, c. 14, § 1.;



§ 4123A. School bullying prevention and criminal youth gang detection training

(a) Each school district and charter school shall ensure that its public school employees receive combined training each year totaling 1 hour in the identification and reporting of criminal youth gang activity pursuant to § 617 of Title 11 and bullying prevention pursuant to § 4112D of this title. The training materials shall be prepared by the Department of Justice and the Department of Education in collaboration with law enforcement agencies, the Delaware State Education Association, the Delaware School Boards Association and the Delaware Association of School Administrators.

(b) Any in-service training required by this section shall be provided within the contracted school year as provided in § 1305(e) of this title.

76 Del. Laws, c. 14, § 1.;



§ 4125. Driver education certification

(a) A driver education teacher shall not certify that a student enrolled in a State-approved driver education course during the regular school year is qualified to be issued a Driver Education Learner's Permit or a Level One Learner's Permit by the Division of Motor Vehicles unless the student has:

(1) Fulfilled the requirements of the driver education program;

(2) Met the minimum credit requirements to qualify as a 10th grader as of September 30 of the school year that the student enrolled in the driver education course; and

(3) Earned passing grades in 5 credits at the time of certification, with at least 2 of those credits in separate areas of English, mathematics, science or social studies.

(b) A student who is receiving special education services under an active student's individualized education plan (IEP) will be authorized until age 21 to complete his or her driver education certification through a State-approved driver education course. Pursuant to Department of Education regulation, the student may be authorized to subsequently enroll in another driver education course if the student fails the driver education course during the regular school year.

(c) A student who is receiving special education services and is precluded from meeting the academic requirements of subsection (a) of this section due to modifications in the grading procedure or course of study for the student shall be eligible for certification if the student's school principal determines that the student is making satisfactory progress in accordance with the requirements of that student's IEP.

(d) A local school board may establish requirements higher than the minimum academic eligibility requirements set forth in this section.

(e) A student who does not meet the certification requirements of this section upon completion of a driver education course may meet the requirements during the subsequent marking period. If the student fails to meet the requirements at the end of the subsequent marking period, the student will be ineligible for certification.

(f) Any permit issued in violation of the provisions of this section shall be cancelled, all fees forfeited and the applicant must reapply as if they were a new applicant.

72 Del. Laws, c. 158, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 228, § 1.;



§ 4130. Expulsion of students; re-enrollment; loss of driver's license

(a) In any case where a public school student is expelled from a school district or a charter school, the expelled student shall not be permitted to reenroll in any other school district or charter school in this State until after the full period of expulsion from the school district or charter school where the student was expelled shall have expired.

(b) Prior to enrolling any student who attempts to transfer to a school district or charter school in this State, the superintendent of that school district, or the superintendent's designee, the head of a charter school or such head's designee shall first contact the last school district or charter school where the student was last enrolled, if in this State, to determine if that student is under a current expulsion order in that district or charter school. If it is determined that the student is under a current expulsion order, that student shall not be permitted to enroll until the expulsion order has expired as set forth in subsection (a) of this section.

(c) Any student who has been expelled from a public school in this State or in any other state shall, prior to enrollment in any public school in this State, completely fulfill the terms of that expulsion.

(d) The provisions of subsections (a), (b) and (c) of this section shall not apply to any case in which a student is seeking to enroll in the James H. Grove High School or in any alternative educational or other related program developed to provide educational services to children who have discipline problems.

(e)(1) In any case where a person is expelled from a public school, the superintendent of schools for the school district in which such school is located shall send written notice of such expulsion to the Division of Motor Vehicles. Such notice shall be sufficient authority for the Division to suspend, or refuse to renew, any driver's license already issued to such person; or to refuse to issue a license to anyone reported by a superintendent to have been expelled from school. Such expelled person shall remain ineligible for the issuance of a new license, or for the renewal or reinstatement of a present or former license until the Division receives such proof as it may require that such person is again eligible for a driver's license.

(2) An expelled person whose license has been suspended may have such license reinstated, or a new license issued, if any of the following requirements are met:

a. The length of the expulsion is complete;

b. Such person is 19 years of age or older; or

c. Two years have elapsed since the date of expulsion.

(3) To have a driver's license reinstated, or to obtain a new license, an expelled student must meet one of the requirements set forth in paragraph (2) of this subsection; must apply in person to the Division of Motor Vehicles; and must provide the Division with verification from the school, or such proof as the Division may require.

(4) Where a person does not have a driver's license because the Division has suspended or refused to renew a license to such person in accordance with this section, such person may apply to the Division for a conditional license. The Division shall not issue any conditional license under this section unless such person's application:

a. Is made upon a form prescribed by the Division, and sworn to by the applicant;

b. Contains a statement setting forth those hardships which would occur if a conditional license were not granted; and

c. Contains a sworn statement that the applicant shall comply with all conditions placed upon such conditional license.

69 Del. Laws, c. 214, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 236, §§ 1-5; 71 Del. Laws, c. 272, §§ 1, 2; 73 Del. Laws, c. 164, §§ 3, 5.;



§ 4131. Notification of provisions pertaining to school crimes

At the commencement of each school year, the school board of each school district shall ensure that each student enrolled in the district and the parent of each student shall receive notice of the following:

(1) The provisions of § 621 of title 11 which prohibit making a false statement which causes evacuation of a school or other place of assembly and the penalties for such an offense;

(2) The provisions of § 4110 of this title, which prohibit disturbing schools or destroying school property and the penalties for such offenses;

(3) The provisions of § 4112 of this title, which require the reporting of school crimes.

As used in this section, "parent" means natural parent, adoptive parent, any person legally charged with the care or custody of a student under 18 years of age, or any person who has assumed responsibility for the care of a student under 18 years of age.

72 Del. Laws, c. 368, § 1.;



§ 4132. Student grades; teacher evaluation restriction

(a) When a teacher assigns an alphabetical symbol or numerical rating as a grade that assesses a student's performance on an individual project, such as a grade for a test or for homework, or that assesses a student's collective performance, such as a grade for a marking period or semester, only the assessing teacher or the superintendent of the school district in which the grade was assigned or, in the case of a charter school, the highest ranking administrative officer of the charter school may alter the student's assigned grade.

(b) If a superintendent or the highest ranking administrative officer alters a student's assigned grade pursuant to subsection (a) of this section, the superintendent or administrative officer shall give written notice of the alteration to the teacher who assigned the grade and to the Secretary of Education. The notice must include the name of the student, the name of the teacher, the title of the course for which the grade was altered, the reason or reasons for the grade alteration, and the extracurricular activities in which the student has participated and intends to participate during the school year. Notice of grade alteration pursuant to this subsection is not subject to the provisions of the Freedom of Information Act, Chapter 100 of Title 29.

(c) Review of grades issued by a teacher shall not be the sole criteria for the determination to not retain a teacher.

74 Del. Laws, c. 377, § 1.;



§ 4133. Physical Education/Physical Activity Pilot Program

(a) For the 2006-07 school year there is established a Physical Education/Physical Activity Pilot Program in at least 6 of Delaware's public elementary, middle or high schools to determine the potential for future expanded use to all of Delaware's public schools. Each school in the pilot shall be required to provide at least 150 minutes per week of a combination of physical education and physical activity for each student. A pilot school shall not be penalized in any manner if a reasonable attempt has been made to provide the program to each student.

(b) Each potential pilot school shall be required to provide a proposed plan that outlines how the school shall meet the requirements as specified in subsection (a) of this section and the application form developed by the Department of Education. This application shall include the delineation of any unmet funding needs related to, but not limited to, additional program and personnel costs to conduct the planned activities. To the extent funds are available, the Department shall provide for such unmet funding needs.

(c) The Department of Education shall work with the selected pilot schools to develop and implement programs, following the Connections to Learning core principles, that meet the requirement that the school provide at least a 150-minute minimum in the combination of physical education and physical activity which may include physical education classes, recess, planned classroom breaks, and other identified activities. Training shall be provided by the Department of Education upon request.

(d) The Department of Education shall conduct an evaluation of the pilot program which may be done in collaboration with an outside entity and shall report preliminary findings by May 15, 2007, and a final report by July 15, 2007, to the Secretary of Education, President Pro Tempore of the Senate, Speaker of the House of Representatives, Office of Management and Budget, Controller General's Office and Chairpersons for the Joint Finance Committee.

75 Del. Laws, c. 420, § 1.;



§ 4134. Mandatory reporting of Delaware Healthy Children Program [CHIP] and Medicaid information

(a) Each school district shall be required to report to the Department of Health and Social Services [DHSS] on or before November 1 of each calendar year beginning in 2008 the name, eligibility status, family income level, address, and telephone number of each child eligible for free and reduced price meals through programs subsidized by the National School Lunch Program, the School Breakfast Program, or the Special Milk Program for Children.

(b) The information required by subsection (a) of this section shall be provided to the Department on a form and in a manner prescribed by the Department of Health and Social Services.

(c) On or before August 1, 2008, and during each subsequent application or renewal period for free or reduced price meals, each school district shall notify in writing each parent/guardian whose child receives or seeks to receive free or reduced price meals that:

(1) The child's free or reduced price meal or free milk eligibility information will be disclosed to DHSS unless the parent or guardian elects not to have the information disclosed;

(2) The parent/guardian is not required to consent to the disclosure, and the information, if disclosed, will be used solely to identify children eligible for and seek to enroll children in a free or reduced price health insurance program; and

(3) The parent/guardian's decision regarding disclosure will not affect the child's eligibility for free or reduced price meals or free milk.

(d) In connection with the disclosures required by subsection (c) of this section, the school district shall give the parent/guardian an opportunity to elect not to have information disclosed to DHSS.

(e) Prior to August 1, 2008, each school district shall enter into a written, signed agreement with DHSS stating that:

(1) DHSS will be receiving from the school district the names, eligibility status, family income level, address, and telephone number of each child eligible for free and reduced price meals through programs subsidized by the National School Lunch Program, the School Breakfast Program, or the Special Milk Program for Children;

(2) DHSS will use the information received only to seek to enroll children in the State's CHIP and Medicaid programs;

(3) The information disclosed by the school district will be protected from unauthorized uses and disclosures (with specific steps to protect the information described); and

(4) There are federal criminal penalties associated with unauthorized use or disclosure of the information disclosed by the school district (along with a description of the specific criminal sanctions).

(f) The school districts shall cooperate with DHSS and the Office of the Insurance Commissioner in negotiating the agreements required by subsection (e) of this section, and may seek the assistance of the Insurance Commissioner in developing the form required by subsection (b) of this section.

(g) "School district" as used in this section shall mean school district as defined at § 1002(5) of this title, along with vocational and technical school districts.

76 Del. Laws, c. 241, § 1.;



§ 4135. American Sign Language

American Sign Language shall be recognized as and considered a world language for purposes of school curriculum and any course of instruction, involving any school district or public school in the State.

77 Del. Laws, c. 285, § 1.;



§ 4136. Limitation of trans fats in food and beverage available or served to students in public schools [See 78 Del. Laws, c. 48, § 2, for applicability to certain contracts]

(a) Public schools, including charter schools, and school districts, through a vending machine, school cafeteria or school food service establishment during school hours, shall not make available to students enrolled in kindergarten through grade 12 any food or beverage containing industrially produced trans fat, as defined in subsection (c) of this section, or use food containing industrially produced trans fat in the preparation of a food item served to those students.

(b) This section shall apply to all food and beverages sold on school grounds during regular school hours and the extended school day. The extended school day includes activities such as clubs, yearbook, band and choir practice, student government, drama, and childcare/latchkey programs. The extended school day does not include school-based events where parents, families, and the wider community constitute a significant portion of the attendees such as interscholastic sports, school plays and dramatic performances, or other similar school functions.

(c) For purposes of this section, a food contains industrially produced trans fat if a food contains vegetable shortening, margarine, or any kind of partially hydrogenated vegetable oil, unless the manufacturer's documentation or the label required on the food, pursuant to United States Food and Drug Administration standards, lists the trans fat content as zero grams of trans fat per serving.

78 Del. Laws, c. 48, § 1.;






CHAPTER 42. DELAWARE CENTER FOR EDUCATIONAL TECHNOLOGY

§ 4201. Legislative intent

The Delaware Center for Educational Technology is intended to create a modern educational technology infrastructure in Delaware's public schools for the purpose of enabling students, through the use of technology, to meet the academic achievement standards set by the State of Delaware through the Department of Education and its State Board of Education and to develop the skills needed by a world-class workforce. To these ends, the General Assembly intends for the Delaware Center for Educational Technology to concentrate on the deployment of technology at the school level in a way that will be of maximum effect in improving teaching and learning in Delaware schools. The General Assembly expressly desires to avoid the creation of bureaucracies that duplicate functions of the Department of Education and local school districts and intends that the Delaware Center for Educational Technology operate as an efficient organization making maximum use of existing staff and expertise of state agencies and school districts.

70 Del. Laws, c. 111, § 1; 71 Del. Laws, c. 180, §§ 176, 177.;



§ 4202. Delaware Center for Educational Technology

There is hereby established the Delaware Center for Educational Technology (Center). The Center shall be a public education agency, created for the purpose of coordinating the use of technology by Delaware's several school districts, the Department of Education and any other organization, public body or other entity specifically designated by the General Assembly for the purpose of carrying out the public education of the citizens of Delaware. The Center shall be established, for budgetary purposes, in Public Education as a separate internal program unit.

70 Del. Laws, c. 111, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 176; 74 Del. Laws, c. 68, §§ 338-340; 75 Del. Laws, c. 88, § 21(7); 77 Del. Laws, c. 84, § 386.;



§ 4203. Duties and authorities

To achieve the purposes set forth in § 4201 of this title:

(1) The Center shall be responsible for deploying and/or assisting in the deployment of educational technology to enable students, through the use of technology, to meet the academic achievement standards set by the State of Delaware through the Department of Education and its State Board of Education and to develop the skills needed by a world-class workforce.

(2) The Center shall be responsible for providing support to the several school districts and to the Department of Education for the acquisition, implementation and operation of: telecommunications systems and networks; computers; audio and video equipment; transmission equipment and such other equipment and processes necessary to provide modern telecommunications and computing resources. The Center shall also provide support for the training of public education employees in the use, operation and maintenance of such equipment and processes.

(3) The Center shall have the capacity to sue and be sued, and the Center and its employees shall be entitled to the same privileges and immunities of any political subdivision of the State pursuant to the Tort Claims Act, Chapter 40 of Title 10.

(4) The Center shall consult with and coordinate its activities with the Government Support Services Section of the Office of Management and Budget. Notwithstanding the previous sentence, the Center shall be subject to the same procurement and purchasing policies as required by Title 29 of Chapter 69.

(5) The Center shall be subject to the provisions of subchapter IV of Chapter 63 of Title 29 [see now the Department of Technology and Information in Chapter 90C of Title 29], as directed by the Office of Information Systems. The Center shall ensure the ability of public school districts to transmit and receive information in formats acceptable to parties that require access to administrative or educational information as determined by the Governor, the General Assembly or the Department of Education.

(6) The Center, in partnership with the Department of Education and the Office of Information Systems, is authorized to establish statewide policies and procedures for the access of state-provided computer networks. This includes, but is not limited to, acceptable use and copyright policies. Statewide policies will be developed through a collaborative process involving major education constituencies. School districts may develop more restrictive policies and procedures, but school districts may not modify their procedures to bypass state requirements.

70 Del. Laws, c. 111, § 1; 71 Del. Laws, c. 180, §§ 176-178; 73 Del. Laws, c. 143, § 3; 74 Del. Laws, c. 68, § 342; 75 Del. Laws, c. 88, §§ 16(2), 22(2); 77 Del. Laws, c. 84, § 386.;



§ 4204. Finances of the Center

(a) The Center shall be authorized to receive state appropriations, federal moneys, and local school district funding and shall follow state and federal policies and procedures for the investment of such funds.

(b) The Center shall be authorized to establish special fund accounts for the purpose of receiving donations, grants, gifts and such other contributions that may be presented to it for use in the conduct of its business, subject to approval of the State Clearinghouse Committee. These accounts shall be interest-earning. The Center may accept such restrictions as the grantor or grantors may impose; provided, however, that no such restrictions contravene the laws of the State. These accounts shall be subject to audit by the State Auditor.

(c) The General Assembly intends that any funding provided to the Center shall augment, rather than replace, funding for existing programs. Toward this end, any funds provided to local education agencies by the Center shall not be used to reduce expenditures from funds received by districts from other funding sources, including but not limited to: State appropriations, federal grants, local district funding and other nonpublic funding sources.

70 Del. Laws, c. 111, § 1.;



§ 4205. Reporting requirements

(a) No later than 6 months after the establishment of the Center, the Center shall provide the Governor, the General Assembly, the Department of Education and the State Board of Education with the Center's initial strategic plan. The strategic plan shall include suggested performance measures and shall identify with specificity a strategy to deploy educational technology to meet the duties set forth in § 4203 of this title.

(b) On or before September 1 of each year subsequent to 1995, the Center shall report to the Governor, the General Assembly, the Department of Education and the State Board of Education on its progress toward meeting the objectives set forth in its strategic plan, on any update to its strategic plan, on the status of any of its other activities and on the disbursement of moneys for the purposes specified in this chapter. Included in this report shall be plans for future activities, with a detailed implementation schedule, cost estimates and grant/contribution projections.

(c) The Center shall provide the Joint Finance Committee with reports from time to time regarding the Center's activities and coordination with other state agencies and related organizations including, but not limited to, the Office of Information Systems, the Department of Education and local school districts. On or after 3 years from June 27, 1995, the Joint Finance Committee shall review the Center's activities and progress in meeting the objectives of this chapter.

70 Del. Laws, c. 111, § 1; 71 Del. Laws, c. 180, §§ 176, 179; 77 Del. Laws, c. 84, § 386.;



§ 4206. Technology block grants

This act creates a Technology Block Grant to be administered by the Delaware Center for Educational Technology (DCET) and the Department of Education (DOE). DCET shall administer a noncompetitive application process to determine grant awards to local school districts and charter schools. Funds provided by this act shall be used for the purpose of supporting the maintenance, replacement, personnel and/or contractual requirements to maintain a system of technology within the school districts. Such funding distribution shall be calculated using a funding formula based on a per pupil cost of technology maintenance. Notwithstanding the formula, each district shall be guaranteed a minimum level of block grant support. The formula developed shall be approved by the co-chairs of the Joint Finance Committee. It shall be the responsibility of the Department of Education, in consultation with DCET, to receive and disburse the block grant funds. The Department shall also be charged with the authority to verify the use of the funds and shall require each school district to annually report on expenditures of the funds.

72 Del. Laws, c. 450, § 1.;






CHAPTER 51. CHARTER

§ 5101. Corporate status, membership and perpetuity

(a) The University of Delaware, hereinafter referred to as "the University," is continued as a corporation and, as such, shall have perpetual succession and existence.

(b) The members of the Board of Trustees of the University shall constitute the membership of the corporation.

Code 1852, §§ 775, 781; 13 Del. Laws, c. 513, §§ l, 6; 18 Del. Laws, c. 625; 25 Del. Laws, c. 108; 26 Del. Laws, c. 122; 27 Del. Laws, c. 117, § 1; Code 1915, §§ 2327, 2339; 32 Del. Laws, c. 166, § 1; Code 1935, §§ 2768, 2781; 14 Del. C. 1953, § 5101.;



§ 5102. Purpose

The leading object of the University shall be to promote the liberal and practical education of persons of all classes in the several pursuits and professions in life through the teaching of classical, scientific and agricultural subjects, the mechanical arts, military tactics and such other subjects as are related to and will contribute to the achievement of the objectives of a land-grant state University.

Code 1852, § 781; 13 Del. Laws, c. 513, § 2; 27 Del. Laws, c. 117, §§ 1, 2; Code 1915, § 2328; 28 Del. Laws, c. 186, § 1; 32 Del. Laws, c. 166, § 1; Code 1935, § 2769; 14 Del. C. 1953, § 5102.;



§ 5103. Nonsectarian, nonpartisan institution

The University shall never be managed or conducted in the interest of any party, sect or denomination.

13 Del. Laws, c. 513, § 9; Code 1915, § 2342; 32 Del. Laws, c. 166, § 1; Code 1935, § 2784; 14 Del. C. 1953, § 5103.;



§ 5104. Powers of University — University Police

(a) The University shall have all the powers and franchises incident to a corporation, including the power to take and hold real and personal estate by deed, devise, bequest, gift, grant or otherwise, and the same to alien, sell, transfer and dispose of as occasion may require, and the proceeds thereof to reinvest in other property, funds or securities for the benefit of the University, and in accordance with the spirit and purpose of its charter.

(b)(1) The University may appoint such number of police officers as are necessary to preserve the peace and good order of the University, and such officers shall be known as the "University Police" and shall be supervised by a Director. They shall have jurisdiction on the University campuses.

(2) The University Police shall be law-enforcement officers of the State and conservators of the peace with the right to investigate and arrest, in accordance with the laws of the State, any person for violation of federal or state laws or applicable county or city ordinances when such violations occur on any property or facilities which are under the supervision, regulation or control of the University of Delaware or on contiguous streets and highways.

(3) The provisions of this section shall neither reduce nor restrict the jurisdiction of other duly appointed peace officers who are empowered to enforce federal or state laws or applicable county or city ordinances on the property of the University of Delaware.

Code 1852, § 781; 13 Del. Laws, c. 513, § 6; Code 1915, § 2339; Code 1935, § 2781; 14 Del. C. 1953, § 5104; 66 Del. Laws, c. 307, § 1.;



§ 5105. Board of Trustees — Composition, selection, term and vacancies

(a) The Board of Trustees of the University shall consist of 28 members, together with the Governor of the State, the President of the University, the Master of the State Grange and the President of the State Board of Education, all of whom shall be members of the Board, ex officio.

(b) Eight of the trustees shall be appointed by the Governor, by and with the consent of a majority of the members elected to the Senate. At least 1 of the members to be appointed by the Governor shall be a person skilled in the mechanical arts.

(c) Twenty of the trustees shall be elected by a majority of the whole Board, as constituted, not less than 5 of whom shall reside in each county in the State, and the election shall not be final until reported to the Senate at its next regular session and confirmed by a majority of all of the members elected thereto.

(d) No trustee shall be chosen, elected or appointed for a longer term than 6 years.

(e) Any vacancy in the Board caused by the expiration of term, death, resignation or otherwise, of a trustee who was appointed by the Governor, shall be filled by the Governor, so that there shall at all times be 8 members of the Board appointed by the Governor. All other vacancies shall be filled by election by the Board.

Code 1852, § 776; 13 Del. Laws, c. 513, § 3; 27 Del. Laws, c. 117, §§ 3, 4; Code 1915, § 2334; 32 Del. Laws, c. 166, §§ 1, 2; Code 1935, § 2776; 14 Del. C. 1953, § 5105.;



§ 5106. Board of Trustees — Powers

(a) The Board of Trustees shall have the entire control and management of the affairs of the University. The Board may exercise all the powers and franchises of the University, appoint and remove all subordinate officers and agents, and make bylaws as well for their own government as that of the University.

(b) Notwithstanding any provisions appearing elsewhere in the laws of this State which might suggest or provide the contrary, the entire control and management of the affairs of the University, which is conferred upon the Board of Trustees by the foregoing paragraph, shall be construed, in the area of fiscal and revenue matters, as including, but not as being limited to, the following powers and duties:

(1) All authority with respect to salaries and compensatory payments or benefits, as well as other terms of employment, of any and all University personnel, and individual salaries or salary increases or other benefits do not have to be reported or justified to any official or agency of the State (except to comply with applicable laws and regulations providing for preference in employment of laborers, workers and mechanics who reside in the State and the applicable minimum wage requirements for public construction projects, and to cooperate in the ordinary way with the appropriate officials with respect to income tax and other tax matters);

(2) The management of all of the remaining fiscal affairs of the University, including the establishment of fees and charges, the collection thereof and the adoption of the University's budget, the establishment of all accounting and auditing procedures (subject to the duty to obtain independent certified audits as provided in § 5109 of this title), the authorization, issuance and repayment of bonds or other obligations of the University;

(3) The selection of means and procedures for the deposit, investment and control of all moneys, funds and securities which are now held or which may at any time be received by the University, as well as the allocation, use and reinvestment of the proceeds and earnings of any such deposits and investments and the right to commingle funds appropriated by the State with other funds of the University;

(4) The right to elect whether and to what extent to participate in programs of which all or a part of the costs are provided by the United States of America or by the State or any subdivision or municipality thereof;

(5) Control of all matters having to do with the formulation of the terms of contracts for the construction of buildings or other University facilities, as well as the manner of awarding contracts or purchasing supplies and equipment;

(6) In respect to the purchase of supplies and equipment, regulations established by the State for bulk or central purchasing are not to apply to the University of Delaware unless the General Assembly expressly so provides, and in that case are to be understood as applying only to transactions involving the expenditures of moneys which have been appropriated from the General Fund of the State;

(7) The planning for buildings and improvements and the extension or diminution of the campus or other land holdings are matters wholly under the control of the Trustees except where inspection or regulations may be provided for by law in respects involving the health or safety of the occupants of the buildings;

(8) Where moneys are appropriated by the General Assembly to the University, unless the General Assembly should expressly provide otherwise, they are intended to be paid to the University in equal monthly installments and are not in any event to be cumbered by any procedures calling for preaudit or other administrative control exercised by the Director of the Office of Management and Budget or other agency or official of the State.

Code 1852, §§ 776, 781; 13 Del. Laws, c. 513, §§ 3, 6; Code 1915, §§ 2334, 2339; 32 Del. Laws, c. 166, § 1; Code 1935, §§ 2776, 2781; 14 Del. C. 1953, § 5106; 54 Del. Laws, c. 256, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(7).;



§ 5107. Board of Trustees — Meetings

(a) There shall be 2 stated meetings of the Board of Trustees every year at such time and place as may be fixed by the bylaws, and occasional meetings may be held on the call of the President, which the President may make at the President's own discretion, and shall make, on the written request of any 2 or more members of the Board.

(b) The Secretary of the Board shall give 2 weeks' written notice of all meetings, and the time, place and purpose of occasional meetings shall be stated in the notice thereof, and the proceedings of such meetings shall be confined strictly to the purpose stated therein.

Code 1852, § 777; 13 Del. Laws, c. 513, § 4; Code 1915, § 2335; Code 1935, § 2777; 14 Del. C. 1953, § 5107; 70 Del. Laws, c. 186, § 1.;



§ 5108. Board of Trustees — Quorum and failure to attend meetings or accept appointment

(a) Nine members of the Board of Trustees shall constitute a quorum to do business, but a less number may adjourn. Officers may be appointed for the occasion in the absence of the regular officers.

(b) The place of a trustee, who shall be absent from 3 successive stated meetings, shall be vacated unless the Board shall otherwise specially direct, and a vacancy thus created shall be filled as in other cases. A trustee appointed and not accepting at or before the next stated meeting shall be considered as declining and a new appointment shall be made.

Code 1852, §§ 778, 779; 13 Del. Laws, c. 513, § 5; Code 1915, § 2336; Code 1935, § 2778; 14 Del. C. 1953, § 5108.;



§ 5109. Audit of accounts

The accounting records of the University may be audited by the Auditor of Accounts of the State or such other auditing official as the General Assembly may from time to time appoint. Neither this nor any other law of this State, however, shall hereafter be construed as imposing any duty upon, or creating the occasion for, any state official (with the exception of such state officials as may from time to time also be Trustees of the University) to audit, question or inquire into the receipt, handling or expenditure of any funds coming to the University from any source other than a state appropriation, provided, however, that if the University should hereafter commingle funds which came from a state appropriation with other funds, the audit of state appropriated funds may be made complete even if in the process of doing so, because of such commingling, nonstate funds have to be audited as well.

The University shall continue the practice, which has heretofore been followed on a voluntary basis, of obtaining an annual certified audit of all its financial transactions and making the audit report available to the Board of Trustees.

27 Del. Laws, c. 117, § 5; Code 1915, § 2337; 32 Del. Laws, c. 166, § 1; Code 1935, § 2779; 14 Del. C. 1953, § 5109; 54 Del. Laws, c. 256, § 2.;



§ 5110. President's report

The President of the University shall each year, not later than December 1, make a report of all the activities of the University, instructional, administrative and financial, for the preceding scholastic and fiscal year, to the Board of Trustees, who shall transmit the same to the Governor to be presented by him or her to the General Assembly at its next regular session.

27 Del. Laws, c. 117, § 6; Code 1915, § 2338; 32 Del. Laws, c. 166, § 1; Code 1935, § 2780; 14 Del. C. 1953, § 5110; 70 Del. Laws, c. 186, § 1.;



§ 5111. Faculty; powers

The faculty, consisting of the professors, instructors and others employed by the Board of Trustees, 1 of whom shall be President of the University, shall have the care, control, government and instruction of the students, subject, however, to the bylaws. They shall have authority, with the approbation of the Board, to confer degrees and grant diplomas.

Code 1852, §§ 782, 783; 13 Del. Laws, c. 513, § 7; Code 1915, § 2340; 32 Del. Laws, c. 166, § 1; Code 1935, § 2782; 14 Del. C. 1953, § 5111.;



§ 5112. Endowment fund

The college fund, created by resolution of the General Assembly of January 28, 1824, and transferred by Act of February 5, 1833, to "The Trustees of Newark College," and all other funds, stock, money or property belonging to or appropriated for, or raised, paid or payable to the University of Delaware, by that or any other name, or to any of its predecessors, shall be a part of the endowment of the University, and shall be held, appropriated and used as such by the University.

Code 1852, § 789; 13 Del. Laws, c. 513, § 8; Code 1915, § 2341; 32 Del. Laws, c. 166, § 1; Code 1935, § 2783; 14 Del. C. 1953, § 5112.;



§ 5113. Donations; misnomer

Devises, bequests, gifts and grants to the University shall not be avoided by any misnomer if the description can be understood with reasonable certainty.

Code 1852, § 788; 13 Del. Laws, c. 513, § 9; Code 1915, § 2342; 32 Del. Laws, c. 166, § 1; Code 1935, § 2784; 14 Del. C. 1953, § 5113.;



§ 5114. Eminent domain; condemnation

Whenever the Board of Trustees of the University cannot agree with the owner or owners for the purchase of any land, with the improvements thereon, in New Castle County, deemed by the Board necessary for the purpose of erecting any building or buildings to be used by and in connection with the University, or for the enlargement of its grounds or for any other purpose in connection with the University or the agricultural experiment station connected therewith, to better carry out the purposes of the University and agricultural experiment station, the University, in the exercise of the power of eminent domain, may acquire the land and improvements by condemnation by proceedings in accordance with Chapter 61 of Title 10.

27 Del. Laws, c. 117, § 9; Code 1915, § 2343; 32 Del. Laws, c. 166, § 1; Code 1935, § 2785; 14 Del. C. 1953, § 5114.;



§ 5115. Authority to issue bonds

(a) The Board of Trustees may provide by resolution, from time to time, for the issuance in the name of the University of Delaware of revenue bonds of the University, for the purpose of paying all or any part of the costs, including financing costs and necessary reserves for debt service, maintenance and the like, of 1 or more income producing capital improvements, including constructing and equipping income producing buildings and facilities together with incidental acquisition of land therefor, landscaping, walks, drives and utility installations deemed necessary by said Board for the sound expansion and development of the University and for the purpose of refunding outstanding issues of such revenue bonds.

(b) The principal of such bonds shall be payable solely from University funds (other than state appropriated funds) specifically pledged in each case by said Board by resolution, and the adoption of such resolution shall fully perfect such pledge for all purposes. No part of the revenues or funds of the University from other sources shall in any manner be expended for the purpose of paying such principal and interest.

(c) The bonds of each issue shall be dated, shall bear interest at such rate or rates per annum, payable semiannually, shall mature at such time or times and may be made redeemable before maturity at such price or prices and under such terms and conditions as may be fixed by the Board of Trustees prior to the issuance of the bonds. The principal and interest of such bonds may be made payable in any lawful medium. The Board of Trustees shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof which may be at any bank or trust company within or without the State.

(d) The bonds shall be signed by the President of the Board of Trustees, or shall bear the facsimile signature of the President of the Board of Trustees, in which latter event such bonds shall be authenticated by the manual signature of an officer of a bank or trust company appointed by resolution of the Board of Trustees as fiscal agent in connection with the bond issue, and the seal of the University, or facsimile thereof, shall be affixed to the bonds and shall be attested by the Secretary of the Board of Trustees, which attestation may, if the bonds are authenticated as above provided, be by facsimile signature of the Secretary of the Board of Trustees; and any coupons attached to the bonds shall bear the facsimile signature of the President of the Board of Trustees. In case any officer whose signature or a facsimile thereof shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(e) All revenue bonds issued under this chapter shall have, and are declared to have, as between successive holders, all the qualities and incidents of negotiable instruments under the law of this State.

(f) Such bonds and the income therefrom shall be exempt from all taxation by the State or by any political subdivision, agency or authority thereof.

(g) The bonds may be issued in coupon or in registered form or both as the Board of Trustees may determine and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest, and for the reconversion of any bonds registered both as to principal and interest into coupon bonds.

(h) The Board of Trustees may sell such bonds either at public or private sale in such manner and for such price as it may determine to be for the best interests of the University.

(i) The proceeds of such bonds shall be used solely for the payment of the cost of the specified capital improvements and shall be disbursed in the same manner as other University funds. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds are issued, the surplus shall be held for application to the payment of principal and interest of such bonds.

(j) Prior to the preparation of definitive bonds, the Board of Trustees may, under like restrictions, issue temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. The Board of Trustees may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost.

(k) Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specified and required by this chapter.

14 Del. C. 1953, § 5115; 50 Del. Laws, c. 521, § 1; 54 Del. Laws, c. 223, §§ 1-3; 57 Del. Laws, c. 381, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 5116. Bonds as legal investments for institutions and fiduciaries

Bonds issued under this chapter are made securities in which all state and municipal officers and administrative departments, boards and commissions of the State, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control; and such bonds are made securities which may properly and legally be deposited with and received by any state, county or municipal officer or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is authorized by law.

14 Del. C. 1953, § 5116; 50 Del. Laws, c. 521, § 1.;



§ 5117. Credit of State not pledged

Revenue bonds issued under this chapter shall be payable exclusively from specified funds of the University. All such bonds shall contain a statement on their face that the State is not obligated to pay the same or the interest thereon and that the faith and credit of the State are not pledged to the payment of the principal or interest of such bonds. The issuance of revenue bonds under this chapter shall not directly or indirectly or contingently obligate the State to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

14 Del. C. 1953, § 5117; 50 Del. Laws, c. 521, § 1.;






CHAPTER 53. ACADEMIC PROGRAM; EXTENSION SERVICES AND FACILITIES

§ 5301. School of Education

The University may maintain a School of Education which shall have for its object the education of teachers for the public schools of this State.

27 Del. Laws, c. 117, § 8; Code 1915, § 2328; 28 Del. Laws, c. 186, § 1; 32 Del. Laws, c. 166, § 1; Code 1935, § 2769; 14 Del. C. 1953, § 5301.;



§ 5302. Summer school for teachers and instructional aides [Operation suspended pending appropriations; see 79 Del. Laws, c. 78, § 289]

The University shall maintain at the University, for a period of not less than 6 weeks during the summer of each year, a school for teachers and instructional aides in which shall be given courses in pedagogy and such other subjects as will give increased efficiency to those who are now teaching or providing instructional assistance or wish to prepare to teach in the free public schools of this State. The courses given in the school shall be arranged by the University. All persons who are now teaching, or providing instructional assistance or who will give satisfactory assurance to the Department of Education that they intend to teach in the free public schools of this State shall be admitted into the school, so long as class space is available and provided their applications are approved by the Department. Tuition shall be free to all Delaware teachers and instructional aides who meet University requirements.

27 Del. Laws, c. 122, § 1; Code 1915, § 2328; 28 Del. Laws, c. 186, § 1; 32 Del. Laws, c. 166, § 1; 32 Del. Laws, c. 168, § 1; Code 1935, § 2769; 14 Del. C. 1953, § 5302; 68 Del. Laws, c. 92, § 1; 71 Del. Laws, c. 180, § 180; 78 Del. Laws, c. 78, § 294; 78 Del. Laws, c. 290, § 292; 79 Del. Laws, c. 78, § 289.;



§ 5303. Course on Delaware history and government

The University shall provide a course on Delaware history and government that shall be elective by undergraduates, required for social studies teachers, and offered as an in-service program for teachers coming to this State from other schools or colleges.

26 Del. Laws, c. 124, § 2; Code 1915, § 2346; 32 Del. Laws, c. 26, § 16; 32 Del. Laws, c. 166, § 1; Code 1935, § 2788; 14 Del. C. 1953, § 5303; 59 Del. Laws, c. 47, § 1.;



§ 5304. School of Agriculture — General scope and objects

(a) The University shall maintain a School of Agriculture which shall include a Division of Instruction, a Division of Short Courses, a Division of Research and a Division of Agricultural Extension.

(b) The objectives of the School of Agriculture shall be to:

(1) Develop and implement a comprehensive on-campus program of instruction;

(2) Develop and implement a comprehensive on-campus or off-campus program of instruction in practical agriculture through a short course program;

(3) Conduct research, both fundamental and applied, in all phases of agriculture and rural life through the Agricultural Experiment Station; and

(4) Diffuse among the people of the State useful and practical information on subjects relating to agriculture and home economics, and to encourage the application of the same through the Agriculture Extension Service.

14 Del. C. 1953, § 5304.;



§ 5305. School of Agriculture — Division of Instruction

The University shall determine the courses of study in which instruction shall be offered by the Division of Instruction of the School of Agriculture.

14 Del. C. 1953, § 5305.;



§ 5306. School of Agriculture — Division of Short Courses

There shall be given at the University a short course of instruction in agriculture. The course shall be arranged by the University and shall offer to on-campus or off-campus groups instruction in practical agriculture, horticulture, home economics and related subjects. Tuition for such short courses of instruction shall be free to all persons engaged in agricultural or horticultural pursuits in the State.

30 Del. Laws, c. 171, § 1; 32 Del. Laws, c. 26, § 16; 32 Del. Laws, c. 166, § 1; Code 1935, § 2770; 14 Del. C. 1953, § 5306.;



§ 5307. School of Agriculture — Division of Research, Agricultural Experiment Station

(a) The University shall maintain the Agricultural Experiment Station. The function of the Experiment Station shall be to conduct research, both fundamental and applied, in all phases of agriculture and rural life, for the purpose of increasing the efficiency of farming and elevating the standards of rural living to the end that consumers may be assured an adequate supply of food and fibre and that farming itself will continue to be a satisfactory and profitable way of life. The work of the station shall be in conformity with the act of Congress entitled "An Act to Establish Agricultural Experiment Stations, etc.," being the Act of March 2, 1887, Chapter 314, 24 Stat. 440 [7 U.S.C. §§ 361a, 361b].

(b) The Agricultural Experiment Station shall maintain, manage and operate a farm on the campus for experimental purposes in providing instruction in agriculture and in conducting investigations and original research. It shall also operate and maintain the Agricultural Research Substation for Lower Delaware for the benefit of the citizens of the State in the development and improvement of poultry, horticulture and vegetables. The receipts from sales and otherwise of the farm and substation shall be retained by the Agricultural Experiment Station for their continuous operation and for experimental purposes thereat.

24 Del. Laws, c. 50, § 6; 43 Del. Laws, c. 228, §§ 2, 4; 14 Del. C. 1953, § 5307.;



§ 5308. School of Agriculture — Division of Agricultural Extension

The function of the Division of Agricultural Extension shall be to aid in diffusing among the people of the State useful and practical information on subjects relating to agriculture and home economics and to encourage the application of the same.

26 Del. Laws, c. 127, §§ 1, 2; Code 1915, § 2345; 32 Del. Laws, c. 166, § 1; Code 1935, § 2787; 14 Del. C. 1953, § 5308.;



§ 5309. Department of Physical Education

The University shall maintain a Department of Physical Education. The objects and purposes of the Department shall be the teaching of physical education and other allied subjects.

37 Del. Laws, c. 208, § 1; Code 1935, § 2789; 14 Del. C. 1953, § 5309.;



§ 5310. Copies of public documents for University library

The Secretary of State shall transmit to the University library a copy of all public documents of which the Secretary of State may receive duplicates, whenever the same shall not have been already appropriated.

Code 1852, § 791; 13 Del. Laws, c. 513, § 9; Code 1915, § 2342; 32 Del. Laws, c. 166, § 1; Code 1935, § 2784; 14 Del. C. 1953, § 5310; 70 Del. Laws, c. 186, § 1.;






CHAPTER 55. SCHOLARSHIPS

Subchapter I General

§ 5501. Scholarships

(a) There is appropriated the sum of $100,000 annually to the Delaware College, University of Delaware for the purpose of establishing scholarships at Delaware College, University of Delaware.

(b) The minimum number of scholarships to be awarded in each and every year shall be 60.

(c) The committee to award such scholarships shall be 3 in number, and shall be composed of 1 member of the faculty at Delaware College, 1 member of the Athletic Council at Delaware College and 1 member of the Alumni Association of Delaware College. The said committee shall be appointed by the Board of Trustees of the University of Delaware for such term or terms as the said Board may deem advisable.

(d) The State Treasurer is authorized and directed to pay to the University of Delaware for Delaware College the sum of $100,000 in each and every year upon warrant or warrants signed by the chair and secretary of the committee.

42 Del. Laws, c. 19, §§ 1-4; 47 Del. Laws, c. 186, § 1; 14 Del. C. 1953, § 5501; 50 Del. Laws, c. 435, § 1; 53 Del. Laws, c. 281, § 1; 56 Del. Laws, c. 342, §§ 1-3; 70 Del. Laws, c. 186, § 1.;



§ 5502. Prospective teachers' scholarships

(a) The General Assembly shall at each biennial session appropriate $20,000, of which $10,000 shall be paid annually to the University for the purpose of establishing scholarships at the University, which shall be awarded to students who desire, upon completion of their studies, to enter the teaching profession and who agree in writing with the scholarships committee provided in subsection (c) of this section to make themselves available as teachers in the public schools of Delaware for a period of at least 1 year after graduation.

(b) The minimum number of such scholarships to be awarded in each year shall be 20.

(c) The committee to award such scholarships shall be 5 in number and shall be composed of 2 members to be selected from the faculty of the University (other than from the School of Education of the University), 1 member to be selected from the Alumni Association of the University and 2 members to be selected from the faculty of the School of Education of the University. The committee shall be appointed by the Board of Trustees of the University. Such appointment shall originally be as follows: Two members shall be appointed for the term of 1 year, 1 member for the term of 2 years, another for the term of 3 years and another for the term of 4 years. Thereafter, as the terms of office of members expire, by death, resignation, removal from the State or otherwise, appointments shall be made for terms of 4 years each.

48 Del. Laws, c. 188, §§ 1-3; 14 Del. C. 1953, § 5502.;



§ 5503. 4-H Boys' and Girls' Clubs

The sum of $750 shall be appropriated annually to the School of Agriculture, University of Delaware, for the purpose of payment of scholarships to 4-H Boys' and Girls' Clubs and for maintenance of the Junior Short Course at the University.

37 Del. Laws, c. 210, § 1; Code 1935, § 2790; 14 Del. C. 1953, § 5503.;






Subchapter II Aid to Needy Delaware Students

§ 5520. Establishment of aid program; purpose

There is established a program to provide financial aid to needy Delaware residents who are enrolled or selected as undergraduate students at the University of Delaware to the end that no resident of this State shall be denied an opportunity for a college education because of financial need.

14 Del. C. 1953, § 5520; 51 Del. Laws, c. 86, § 1; 59 Del. Laws, c. 325, § 1.;



§ 5521. Administration of program

The aid program shall be administered by the officer of the University of Delaware who is designated by the President as responsible for the total University financial aid program.

14 Del. C. 1953, § 5521; 51 Del. Laws, c. 86, § 1.;



§ 5522. Application; grants; duration

Each applicant for aid shall provide on forms supplied by the University, biographical information, a financial budget and a parents' financial statement. Financial grants shall not be for any fixed amount per student and grants shall be made available to students who are qualified to matriculate or to continue their courses of study solely upon the basis of economic need. All grants shall be for 1 year or for 1 semester and may be renewed if a qualified student reapplies in the same manner required for an initial request for assistance.

14 Del. C. 1953, § 5522; 51 Del. Laws, c. 86, § 1.;



§ 5523. Principles governing administration

In the administration of §§ 5520-5524 of this title no discrimination shall be made on the basis of field of study, county residence, sex, campus residence or commutation. As long as funds are available to meet the needs of all qualified students, no preference shall be given to 1 student over another because of superior ability or academic accomplishment.

14 Del. C. 1953, § 5523; 51 Del. Laws, c. 86, § 1.;



§ 5524. Annual reports to General Assembly

Within a reasonable time after the end of each fiscal year the University officer responsible for the administration of §§ 5520-5524 of this title shall submit through the appropriate University channels a written report to the General Assembly in which shall be outlined the number of grants given, the amount received by each student and an analysis of whether the aim of §§ 5520-5524 of this title to eliminate economic need as a bar to an education at the University of Delaware has been accomplished.

14 Del. C. 1953, § 5524; 51 Del. Laws, c. 86, § 1.;






Subchapter III Optometric Institutional Aid

§ 5530. , 5531. Administration of program; advisory committee

Repealed by 73 Del. Laws, c. 188, § 8, effective July 17, 2001. For present law, see § 3424 of this title.;









CHAPTER 57. LAND-GRANT COLLEGE

§ 5701. Designation of University as land-grant college

The University of Delaware is the institution provided by the State in accordance with an act of Congress entitled "An Act donating public lands to the several States and Territories which may provide Colleges for the benefit of Agriculture and the Mechanical Arts," being the Act of July 2, 1862, Chapter 130, 12 Stat. 503 [7 U.S.C. § 301 et seq.].

13 Del. Laws, c. 137, § 1; Code 1915, § 2329; 32 Del. Laws, c. 166, § 1; Code 1935, § 2771; 14 Del. C. 1953, § 5701.;



§ 5702. Annual report

The University shall, annually, on or before February 1 in each year make up and distribute the reports required by paragraph 4 of § 5 of the Act of Congress of July 2, 1862, Chapter 130, 12 Stat. 504 [7 U.S.C. § 305].

13 Del. Laws, c. 137, § 7; Code 1915, § 2330; 32 Del. Laws, c. 166, § 1; Code 1935, § 2772; 14 Del. C. 1953, § 5702.;



§ 5703. Proceeds of sale of land scrip; investment

The $83,000 received by the University from the sale of land scrip pursuant to the Act of July 2, 1862, Chapter 130 [7 U.S.C. § 301 et seq.], shall be invested in securities selected by the Governor and State Treasurer, which securities shall conform in all respects to the requirements of an Act of Congress of April 13, 1926, Chapter 130, 44 Stat. 247 [7 U.S.C. § 304], and shall yield a net return of not less than 2 percent per annum. The principal sum of the proceeds of sale of land scrip shall forever remain unimpaired and the income shall be inviolably appropriated to the University.

37 Del. Laws, c. 207, § 2; 41 Del. Laws, c. 176, § 1; 14 Del. C. 1953, § 5703.;



§ 5704. Separate fund

The securities purchased under § 5703 of this title shall be held by the State Treasurer in a separate fund, as investments of the State are held, and the income shall be collected and disbursed as provided in this chapter.

37 Del. Laws, c. 207, § 3; 14 Del. C. 1953, § 5704.;



§ 5705. Disbursement of income

The State Treasurer shall pay semiannually to the Treasurer of the University the income accrued upon the securities invested pursuant to § 5703 of this title.

13 Del. Laws, c. 137, § 5; 15 Del. Laws, c. 373; Code 1915, § 2331; 32 Del. Laws, c. 166, § 1; 37 Del. Laws, c. 207, § 2; Code 1935, § 2773; 14 Del. C. 1953, § 5705.;



§ 5706. Expending income

The income referred to in § 5704 of this title shall be devoted to the maintenance of such course or courses in the University as shall carry out the intent of the Act of Congress of July 2, 1862, Chapter 130 [7 U.S.C. § 301 et seq.].

13 Del. Laws, c. 137, § 6; 13 Del. Laws, c. 420, § 1; 14 Del. Laws, c. 54, § 1; Code 1915, § 2332; 32 Del. Laws, c. 166, § 1; Code 1935, § 2774; 14 Del. C. 1953, § 5706.;






CHAPTER 65. ORGANIZATION, ADMINISTRATION AND FUNCTIONS

§ 6501. Corporate status and membership

(a) Delaware State University, hereafter in this part referred to as "the University," is and shall be a corporation.

(b) The members of the Board of Trustees of the University shall constitute the membership of the corporation.

19 Del. Laws, c. 119, § 2; 19 Del. Laws, c. 635; 26 Del. Laws, c. 130; Code 1915, § 2350; Code 1935, § 2794; 46 Del. Laws, c. 202, § 2; 14 Del. C. 1953, § 6501; 69 Del. Laws, c. 67, § 1.;



§ 6502. Purpose and object

The purpose and object of the University shall be to impart instruction in agriculture, the mechanical arts, the English language, the various branches of mathematical, physical, natural and economic science, with special reference to their application in the industries of life, and to the facilities for such instruction, in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions in life, but other scientific and classical studies may be taught, and a normal school for the preparation of teachers may be connected with the University under such rules and regulations as the Trustees may adopt.

19 Del. Laws, c. 119, § 3; Code 1915, § 2351; Code 1935, § 2795; 14 Del. C. 1953, § 6502; 69 Del. Laws, c. 67, § 1.;



§ 6503. Powers

(a) The University shall have all the powers and franchises incident to a corporation, including the power to take and hold real and personal estate by deed, devise, bequest, gift, grant or otherwise, and the same to alien, sell, transfer and dispose of as occasion may require, and the proceeds thereof to reinvest in other property, funds or securities for the benefit of the University and in accordance with the spirit and purpose of its charter.

(b)(1) The University may appoint such number of police officers as are necessary to preserve the peace and good order of the University, and such officers shall be known as the "University Police" and shall be supervised by a Director. They shall have jurisdiction on the University campuses.

(2) The University police shall be law-enforcement officers of the State and conservators of the peace with the right to investigate and arrest, in accordance with the laws of the State, any person for violation of federal or state laws or applicable county or city ordinances when such violations occur on any properties or facilities which are under the supervision, regulation and control of the Delaware State University or on contiguous streets and highways.

(3) The provisions of this section shall neither reduce nor restrict the jurisdiction of other duly appointed peace officers who are empowered to enforce federal or state laws or applicable county or city ordinances on the property of the Delaware State University.

19 Del. Laws, c. 119, § 2; 19 Del. Laws, c. 635; 26 Del. Laws, c. 130; Code 1915, § 2350; Code 1935, § 2794; 46 Del. Laws, c. 202, § 2; 14 Del. C. 1953, § 6503; 69 Del. Laws, c. 67, § 1; 72 Del. Laws, c. 395, § 343.;



§ 6504. Board of Trustees — Composition, appointment or election, term and vacancies

(a) The Board of Trustees of the University shall consist of 15 members whose appointment or election is provided for in subsections (b) and (c) hereof and the Governor of the State and the President of the University, both of whom shall be members of the Board, ex officio.

(b) Eight of the trustees shall be appointed and commissioned by the Governor for a term of 6 years each, to begin upon the expiration of the term of the trustee whom each is to succeed. Two such trustees shall reside in each county of the State.

(c) Seven of the trustees shall be elected by a majority of the whole Board as constituted. One such trustee shall reside in each county of the State. They shall be elected for a term of 6 years each beginning September 1 in the year of election. The election of these trustees shall be held on the date and in the manner established in the bylaws. The first set of trustees elected under this subsection shall be elected as follows:

In 1957, 1 member shall be elected for a 4-year term and 1 member for a 5-year term. In 1958, 1 member shall be elected for a 6-year term and 1 member for a 5-year term and in 1959, 1 member shall be elected for a 6-year term.

(d) The Governor shall fill any vacancies that occur as to appointments made by the Governor, and the Board shall fill any vacancies that occur as to elections made by the Board. All vacancies occurring for reasons other than the expiration of the term shall be filled for the unexpired term.

19 Del. Laws, c. 119, § 1; 19 Del. Laws, c. 635; Code 1915, § 2349; Code 1935, § 2793; 45 Del. Laws, c. 201, § 1; 46 Del. Laws, c. 202, § 2; 14 Del. C. 1953, § 6504; 51 Del. Laws, c. 98, § 1; 69 Del. Laws, c. 67, § 1; 75 Del. Laws, c. 82, §§ 1-3.;



§ 6505. Board of Trustees — Powers; meetings; quorum; bylaws

The Board of Trustees shall have the superintendence of the University, with power to appoint and remove the faculty and other officers and agents of the University and of its own body; to fill vacancies and to make bylaws as well for the government of the University as its own government; and to conduct all the concerns of the institution. A majority of all those members appointed by the Governor and those members elected by the Board shall constitute a quorum. Meetings of the Board shall be held as the bylaws prescribe.

19 Del. Laws, c. 119, § 4; 19 Del. Laws, c. 635; Code 1915, § 2352; Code 1935, § 2796; 14 Del. C. 1953, § 6505; 50 Del. Laws, c. 406, § 2; 51 Del. Laws, c. 98, § 1; 69 Del. Laws, c. 67, § 1.;



§ 6506. Faculty; powers

The faculty of the University, composed of the teachers whom the trustees shall employ, 1 of whom shall be President of the University and, ex officio, a member of the Board of Trustees, shall have the care, government and instruction of the students, subject, however, to the bylaws. They shall have authority, with the approbation of the Board, to confer degrees and grant diplomas.

19 Del. Laws, c. 119, § 5; Code 1915, § 2353; Code 1935, § 2797; 14 Del. C. 1953, § 6506; 69 Del. Laws, c. 67, § 1.;



§ 6507. Donations; misnomer

Devises, bequests, grants and gifts to the University shall not be avoided by any misnomer if the description can be understood with reasonable certainty.

19 Del. Laws, c. 119, § 6; Code 1915, § 2354; Code 1935, § 2798; 14 Del. C. 1953, § 6507; 69 Del. Laws, c. 67, § 1.;



§ 6508. Annual payment from State Treasurer

The State Treasurer shall pay annually to the treasurer of the University, 20 percent or one-fifth part of the sum of money which the State Treasurer shall receive annually by virtue of an act of Congress, entitled "An Act to Apply a Portion of the Proceeds of the Public Lands to the More Complete Endowment and Support of the Colleges for the Benefit of Agriculture and the Mechanic Arts, Established under the Provisions of an Act of Congress, Approved July 2, 1862," being the Act of August 30, 1890, Chapter 841, 26 Stat. 417 [7 U.S.C. §§ 321-328].

19 Del. Laws, c. 119, § 8; Code 1915, § 2355; Code 1935, § 2799; 46 Del. Laws, c. 202, § 2; 14 Del. C. 1953, § 6508; 69 Del. Laws, c. 67, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6509. Use of annual payments

The moneys received by the University as provided in § 6508 of this title shall be used by the University for the support and maintenance of the University.

19 Del. Laws, c. 119, § 9; Code 1915, § 2356; Code 1935, § 2800; 14 Del. C. 1953, § 6509; 69 Del. Laws, c. 67, § 1.;



§ 6510. Scholarships

(a) The General Assembly shall at each biennial session appropriate $50,000 of which $25,000 shall be paid annually to the University for the purpose of establishing scholarships at the University.

(b) The minimum number of scholarships to be awarded in each year shall be 50.

(c) A committee to award such scholarships shall be selected by the President of the University.

(d) The State Treasurer shall pay to the University the sum of $25,000 in each year upon warrants signed by the President of the University and the secretary of its Board of Trustees.

47 Del. Laws, c. 179, §§ 1-4; 14 Del. C. 1953, § 6510; 51 Del. Laws, c. 98, § 4; 51 Del. Laws, c. 200, § 1; 69 Del. Laws, c. 67, § 1.;



§ 6511. Summer school for teachers and instructional aides [Operation suspended pending appropriations; see 79 Del. Laws, c. 78, § 289]

The University shall maintain at the University, for a period of not less than 6 weeks during the summer of each year, a school for teachers and instructional aides in which shall be given courses in pedagogy and such other subjects as will give increased efficiency to those who are now teaching or providing instructional assistance or wish to prepare to teach in the free public schools in this State. The courses given in the school shall be arranged by the University. All persons who are now teaching, or providing instructional assistance or who will give satisfactory assurance to the Department of Education that they intend to teach in the free public schools of this State shall be admitted into the school, so long as class space is available and provided their applications are approved by the Department. Tuition shall be free to all Delaware teachers and instructional aides who meet University requirements.

64 Del. Laws, c. 90, § 141; 68 Del. Laws, c. 92, § 2; 69 Del. Laws, c. 67, § 1; 71 Del. Laws, c. 180, § 180; 78 Del. Laws, c. 78, § 294; 78 Del. Laws, c. 290, § 292; 79 Del. Laws, c. 78, § 289.;



§ 6512. Authority to issue bonds

(a) The Board of Trustees of Delaware State University may provide by resolution, from time to time, for the issuance, in the name of Delaware State University, of revenue bonds of the University, for the purpose of paying all or any part of the costs, including financing costs and necessary reserves for debt service, maintenance and the like, of 1 or more income-producing capital improvements, including constructing and equipping income-producing buildings and facilities to include dormitories/student residences, cafeteria facilities, parking facilities, together with incidental acquisition of land therefor, landscaping, walks, drives and utility installations deemed necessary by said Board for the sound expansion and development of the University and for the purpose of refunding outstanding issues of such revenue bonds.

(b) The principal of such bonds shall be payable solely from University funds (other than state-appropriated funds) specifically pledged in each case by said Board by resolution, and the adoption of such resolution shall fully perfect such pledge for all purposes. No part of the revenues or funds of the University from other sources shall in any manner be expended for the purpose of paying such principal and interest.

(c) The bonds of each issue shall be dated, shall bear interest at such rate or rates per annum, payable semiannually, shall mature at such time or times and may be made redeemable before maturity at such price or prices and under such terms and conditions as may be fixed by the Board of Trustees prior to the issuance of the bonds. The principal and interest of such bonds may be made payable in any lawful medium. The Board of Trustees shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof which may be at any bank or trust company within or without the State.

(d) The bonds shall be signed by the President of the Board of Trustees, or shall bear the facsimile signature of the President of the Board of Trustees, in which latter event such bonds shall be authenticated by the manual signature of an officer of a bank or trust company appointed by resolution of the Board of Trustees as fiscal agent in connection with the bond issue, and the seal of the University, or facsimile thereof, shall be affixed to the bonds and shall be attested by the Secretary of the Board of Trustees, which attestation may, if the bonds are authenticated as above provided, be by facsimile signature of the Secretary of the Board of Trustees; and any coupons attached to the bonds shall bear the facsimile signature of the President of the Board of Trustees. In case any officer whose signature or a facsimile thereof shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(e) All revenue bonds issued under this chapter shall have, and are declared to have, as between successive holders, all the qualities and incidents of negotiable instruments under the law of this State.

(f) Such bonds and the income therefrom shall be exempt from all taxation by the State or by any political subdivision, agency or authority thereof.

(g) The bonds may be issued in coupon or in registered form or both as the Board of Trustees may determine and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest, and for the reconversion of any bonds registered both as to principal and interest into coupon bonds.

(h) The Board of Trustees may sell such bonds either at public or private sale in such manner and for such price as it may determine to be for the best interests of the University.

(i) The proceeds of such bonds shall be used solely for the payment of the cost of the specified capital improvements and shall be disbursed in the same manner as other University funds. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds are issued, the surplus shall be held for application to the payment of principal and interest of such bonds.

(j) Prior to the preparation of definitive bonds, the Board of Trustees may, under like restrictions, issue temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issue of the latter. The Board of Trustees may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost.

(k) Any contracts or classes of contracts with firms or individuals entered into by Delaware State University in connection with the issuance and sale of any revenue bonds authorized by this section must be approved by the majority of the State's bond issuing officers (as defined for the purposes of Title 29, Chapter 74), or authorized designees.

(l) Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specified and required by this chapter.

68 Del. Laws, c. 97, § 1; 69 Del. Laws, c. 67, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6513. Bonds as legal investments for institutions and fiduciaries

Bonds issued under this chapter are made securities in which all state and municipal officers and administrative departments, boards and commissions of the State, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control; and such bonds are made securities which may properly and legally be deposited with and received by any state, county or municipal officer or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is authorized by law.

68 Del. Laws, c. 97, § 1.;



§ 6514. Credit of State not pledged

Revenue bonds issued under this chapter shall be payable exclusively from specified funds of the University. All such bonds shall contain a statement on their face that the State is not obligated to pay the same or the interest thereon and that the faith and credit of the State are not pledged to the payment of the principal or interest of such bonds. The issuance of revenue bonds under this chapter shall not directly or indirectly or contingently obligate the State to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

68 Del. Laws, c. 97, § 1; 69 Del. Laws, c. 67, § 1.;






CHAPTER 71. DISTRICT LIBRARIES

§ 7101. District library commissions requesting exemption

Any district library commission, heretofore established to administer and supervise a free public library established by a school district pursuant to this chapter that requests and qualifies for exemption from § 6(a) and (b), Chapter 480, Volume 59, Laws of Delaware, on or before August 31, 1975, shall continue in existence and subject to this chapter shall be empowered to administer and supervise the free public library in its district; provided, however, that the Lewes Public Library may request exemption as provided herein after August 31, 1975.

60 Del. Laws, c. 285, § 1; 69 Del. Laws, c. 29, § 1.;



§ 7102. Appointment, term, etc., of district library commission

Each district library commission shall be composed of 5 members who are residents of the school district in which the public library is established. The 5 members serving on any such district library commission as of July 1, 1975, shall continue in office until the expiration of the terms for which they were appointed. Upon the expiration of the term of any member, such member's successor shall be appointed by the Resident Judge of the Superior Court of the State for the county in which the school district is located for a term of 5 years. In case a district is located partly in each of 2 counties, the appointments to fill vacancies caused by expiration of a term shall be made alternately from the 2 counties by the Resident Judge of the county in which the greater number of residents of the school district reside. Appointment to fill an unexpired term is not to be considered a complete term. Each member shall hold office until the member's successor is appointed and qualified. Any vacancy in the membership of the commission shall be filled by the Resident Judge for the unexpired portion of the 5 year term.

60 Del. Laws, c. 285, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7103. Election of officers; meetings; failure to hold or attend meetings

A district library commission shall annually, from its members, elect a president, secretary and treasurer. The secretary and treasurer may be one and the same person. The district library commission shall meet at least quarterly in each year. Failure to hold 4 formal meetings shall, at the option of the county library advisory board, necessitate the appointment of a new district library commission as provided in § 7102 of this title. The district library commission may adopt a rule that the failure of any member to attend a specified number of meetings of the district library commission shall create a vacancy in the office of such member.

60 Del. Laws, c. 285, § 1.;



§ 7104. Librarian and other employees

The district library commission shall select a librarian and other employees necessary for the proper conduct of the library. The district library commission may fix the compensation of its employees.

60 Del. Laws, c. 285, § 1.;



§ 7105. Powers of district library commission

(a) The district library commission shall have the custody and management of the library and all property owned or leased, or donated, relating thereto. All money, from whatever source, shall be placed in the care and custody of the commission to be expended or retained by the commission for and in behalf of the library.

(b) The district library commission may procure and maintain suitable quarters for the library; purchase or accept donations or gifts of printed matter; employ employees; and shall have such further and additional powers as may be necessary for the foundation and establishment, and the support and maintenance of a library.

(c) The district library commission shall have the power to take and hold in the name of the district library commission real and personal property by deed, devise, bequest, gift, grant or otherwise, except by eminent domain, and to alien, sell, transfer and dispose thereof as an occasion may require, and the proceeds realized therefrom may be reinvested in other property, funds or securities for the benefit of the district library.

(d) The district library commission shall have the power to enter into contracts for any library service with any other library, business or with any governmental unit.

(e) All deeds of real estate and bills of sale and contracts shall be executed on behalf of the district library commission by the president and secretary of the district library commission.

60 Del. Laws, c. 285, § 1.;



§ 7106. Reports

(a) The district library commission shall make a detailed report to the county library advisory board annually of all its receipts and expenditures, and of all the property of the district in its care and custody, including a statement of any unexpended balance of money and of any bequests or donations in behalf of the district, and of any sum or sums received from the county or other governmental unit, with such recommendations as are deemed desirable.

(b) The district library commission shall also make such reports as may be requested by other governmental units.

60 Del. Laws, c. 285, § 1.;



§ 7107. Rules and regulations

The district library commission may make such rules and regulations for the conduct of the persons employed by it, and for the care and use of the books, newspapers, magazines, reviews and other media in the library by the persons using the library, and also concerning the conduct and deportment of all persons while in or about the library or reading room, as the commission shall or may from time to time deem proper and advisable. The use of the library and reading rooms or the contents thereof for library purposes shall be free to any citizen of the State. The rules and regulations made by the commission may be enforced by a suitable penalty including fines as may be set by the commission.

60 Del. Laws, c. 285, § 1.;



§ 7108. Consolidated districts

A district library commission located in a consolidated school district and responsible for the operation of more than 1 library may request the Resident Judge to appoint separate library commissions for each library in that district. Upon written request from the consolidated district library commission, the Resident Judge will make the number of appointments necessary to establish individual commissions for those libraries hitherto served by a consolidated commission, using those members currently serving on the consolidated commission as representatives of their library as nuclei for the new commissions. Upon such appointment of separate district library commissions the consolidated district library commissions shall cease to exist.

60 Del. Laws, c. 285, § 1.;






CHAPTER 81. EDUCATION PRIVACY ACT

§ 8101. Short title

This chapter may be known and cited as the "Education Privacy Act."

78 Del. Laws, c. 354, § 1.;



§ 8102. Definitions

(a) "Academic institution" means public or nonpublic institution of higher education or institution of postsecondary education.

(b) "Applicant" means a prospective student applying for admission into the subject academic institution.

(c) "Electronic communication device" means a cell telephone, personal digital assistant, electronic device with mobile data access, laptop computer, pager, broadband personal communication device whether mobile or desktop, 2-way messaging device, electronic game, or portable computing device.

(d) "Social networking site" means an Internet-based, personalized, privacy-protected website or application whether free or commercial that allows users to construct a private or semi-private profile site within a bounded system, create a list of other system users who are granted reciprocal access to the individual's profile site, send and receive email, and share personal content, communications, and contacts.

(e) "Student" means a person which at all relevant times is admitted into the academic institution.

78 Del. Laws, c. 354, § 1.;



§ 8103. Academic institution; prohibited acts

(a) An academic institution shall not request or require that a student or applicant disclose any password or other related account information in order to gain access to the student's or applicant's social networking site profile or account by way of an electronic communication device.

(b) An academic institution shall not require or request that a student or applicant log onto a social networking site, mail account, or any other internet site or application by way of an electronic communication device in the presence of an agent of the institution so as to provide the institution access.

(c) No public or nonpublic academic institution shall monitor or track a student's or applicant's personal electronic communication device by installation of software upon the device, or by remotely tracking the device by using intercept technology.

(d) An academic institution shall not request or require a student or applicant to add the employer or its representative to their personal social networking site profile or account.

(e) An academic institution is prohibited from accessing a student's or applicant's social networking site profile or account indirectly through any other person who is a social networking contact of the student or applicant.

78 Del. Laws, c. 354, § 1.;



§ 8104. Academic institution; wrongful dismissal or refusal to admit

An academic institution may not discipline, dismiss or otherwise penalize or threaten to discipline, dismiss or otherwise penalize a student for refusing to disclose any information specified in § 8103(a) or (b) of this title. It shall also be unlawful for a public or nonpublic academic institution to fail or refuse to admit any applicant as a result of the applicant's refusal to disclose any information specified in § 8103(a) or (b) of this title.

78 Del. Laws, c. 354, § 1.;



§ 8105. Health and safety exceptions

This chapter shall not apply to investigations conducted by an academic institution's public safety department or police agency who have a reasonable articulable suspicion of criminal activity, or to an investigation, inquiry or determination conducted pursuant to an academic institution's threat assessment policy or protocol.

78 Del. Laws, c. 354, § 1.;






CHAPTER 82. EDUCATIONAL COMPACTS

Subchapter I Compact for Education

§ 8201. Compact for Education; Delaware Educational Council

(a) The Compact for Education is entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

Whereas, the proper education of all citizens is one of the most important responsibilities of the States to preserve a free and open society in the United States; and

Whereas, the increasing demands of our whole national life for improving and expanding educational services require a broad exchange of research data and information concerning the problems and practices of education; and

Whereas, there is a vital need for strengthening the voices of the States in the formulation of alternative nationwide educational policies,

The States affirm the need for close and continuing consultation among our several States on all matters of education, and do hereby establish this Compact for Education.

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the State and local levels;

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education;

3. Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the Nation, so that the executive and legislative branches of State Government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education;

4. Facilitate the improvement of State and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this Compact to encourage and promote local and State initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and States.

C. The party States recognize that each of them has an interest in the quality and quantity of education furnished in each of the other States, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the Nation, and because the products and services contributing to the health, welfare and economic advancement of each State are supplied in significant part by persons educated in other States.

As used in this Compact, "State" means a State, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

A. The Education Commission of the States, hereinafter called "the Commission," is established. The Commission shall consist of 7 members representing each party State. One of such members shall be the Governor; 2 shall be members of the State legislature selected by its respective houses and serving in such manner as the legislature may determine; and 4 shall be appointed by and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. If the laws of a State prevent legislators from serving on the Commission, 6 members shall be appointed by and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. In addition to any other principles or requirements which a State may establish for the appointment and service of its members of the Commission, the guiding principle for the composition of the membership on the Commission from each party State shall be that the members representing such State shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the State Government, higher education, the State education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the Governor, having responsibility for one or more programs of public education. In addition to the members of the Commission representing the party States, there may be not to exceed 10 nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the Commission shall be entitled to one vote each on the Commission. No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof. Action of the Commission shall be only at a meeting at which a majority of the Commissioners are present. The Commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the Commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to paragraph J. of this Article.

C. The Commission shall have a seal.

D. The Commission shall elect annually, from among its members, a chair, who shall be a Governor, a vice chair and a treasurer. The Commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the Commission, and together with the treasurer and such other personnel as the Commission may deem appropriate, shall be bonded in such amount as the Commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party States, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Commission, and shall fix the duties and compensation of such personnel. The Commission in its bylaws shall provide for the personnel policies and programs of the Commission.

F. The Commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of 2 or more of the party jurisdictions or their subdivisions.

G. The Commission may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any State, the United States, or any other governmental agency or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Commission pursuant to this paragraph or services borrowed pursuant to paragraph F. of this Article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

I. The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States.

J. The Commission annually shall make to the Governor and legislature of each party State a report covering the activities of the Commission for the preceding year. The Commission may make such additional reports as it may deem desirable.

In addition to authority conferred on the Commission by other provisions of the Compact, the Commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources;

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems;

3. Develop proposals for adequate financing of education as a whole and at each of its many levels;

4. Conduct or participate in research of the types referred to in this Article in any instance where the Commission finds that such research is necessary for the advancement of the purposes and policies of this Compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private;

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials;

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this Compact.

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the Commission but not to exceed 10 representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to Federal law, and may be drawn from any one or more branches of the Federal Government, but no such representative shall have a vote on the Commission.

B. The Commission may provide information and make recommendations to any executive or legislative agency or officer of the Federal Government concerning the common educational policies of the States, and may advise with any such agencies or officers concerning any matter of mutual interest.

A. To assist in the expeditious conduct of its business when the full Commission is not meeting, the Commission shall elect a Steering Committee of 32 members which, subject to the provisions of this Compact and consistent with the policies of the Commission, shall be constituted and function as provided in the bylaws of the Commission. One-fourth of the voting membership of the Steering Committee shall consist of Governors, one-fourth shall consist of Legislators, and the remainder shall consist of other members of the Commission. A Federal representative on the Commission may serve with the Steering Committee, but without vote. The voting members of the Steering Committee shall serve for terms of 2 years, except that members elected to the first Steering Committee of the Commission shall be elected as follows: 16 for one year and 16 for 2 years. The chair, vice chair, and treasurer of the Commission shall be members of the Steering Committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the Steering Committee shall not affect its authority to act, but the Commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than 2 terms as a member of the Steering Committee; provided that service for a partial term of one year or less shall not be counted toward the 2 term limitation.

B. The Commission may establish advisory and technical committees composed of State, local, and Federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the States concerned, be established to consider any matter of special concern to 2 or more of the party States.

C. The Commission may establish such additional committees as its bylaws may provide.

A. The Commission shall advise the Governor or designated officer or officers of each party State of its budget and estimated expenditures for such period as may be required by the laws of that party State. Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States.

B. The total amount of appropriation requests under any budget shall be apportioned among the party States. In making such apportionment, the Commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party States.

C. The Commission shall not pledge the credit of any party States. The Commission may meet any of its obligations in whole or in part with funds available to it pursuant to paragraph G. of Article III of this Compact, provided that the Commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it pursuant to paragraph G. of Article III of this Compact, the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

D. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the Commission.

E. The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.

F. Nothing contained in this Compact shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

A. This Compact shall have as eligible parties all States, Territories, and Possessions of the United States, the District of Columbia and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a Governor, the term "Governor," as used in this Compact shall mean the closest equivalent official of such jurisdiction.

B. Any State or other eligible jurisdiction may enter into this Compact and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least 10 eligible party jurisdictions shall be required.

C. Adoption of the Compact may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make his or her State a party only until December 31, 1967. During any period when a State is participating in this Compact through gubernatorial action, the Governor shall appoint those persons who, in addition to the Governor, shall serve as the members of the Commission from the Governor's State, and shall provide to the Commission an equitable share of the financial support of the Commission from any source available to him or her.

D. Except for a withdrawal effective on December 31, 1967 in accordance with paragraph C. of this Article, any party State may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

(a) This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the Constitution of any State or of the United States, or the applicability thereof to any Government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any Government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the Constitution of any State participating therein, the Compact shall remain in full force and effect as to the State affected as to all severable matters.

(b) There shall be a Delaware Educational Council to consist of:

(1) The Governor or the Governor's designated alternate;

(2) The Chair of the Senate Committee on Education;

(3) The Chair of the House of Representatives Committee on Education; and

(4) Four members to be appointed by the Governor and to serve at the Governor's pleasure.

(c) The members of the Delaware Educational Council shall also be the Delaware members of the Educational Commission of the States as provided for in Article III of the Compact for Education.

(d) Pursuant to paragraph I. of Article III of the Compact, the Commission shall file a copy of its bylaws and any amendment thereto with the Secretary of State.

14 Del. C. 1953, § 8201; 55 Del. Laws, c. 373; 56 Del. Laws, c. 12, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;






Subchapter II Interstate Agreement on Qualification of Educational Personnel

§ 8211. Authorization for interstate agreements

In accordance with the terms set forth in § 8213 of this title, this State may enter into interstate agreements on educational personnel. Such agreements, properly entered into by the designated state officials, shall be considered as a contract between this State and such other states legally joining therein in the form set forth in § 8213 of this title.

14 Del. C. 1953, § 8211; 57 Del. Laws, c. 155, § 4.;



§ 8212. Designated state official and official copies of contract

The "designated state official" for the State shall be the Secretary of Education. The Secretary of Education shall enter into contracts pursuant to this subchapter only with the approval of the State Board of Education. True copies of all contracts made on behalf of this State pursuant to the agreement set forth in § 8213 of this title shall be placed on file in the office of the Secretary of Education, in the office of the Secretary of State and in the office of the chief state school officer in such other state as is party to the contract. Reference to the existence of such contracts, including at least a list of states involved and the teaching fields or certificates referred to in each state, shall be published regularly in such certification manuals as may from time to time be published by the Department of Education.

14 Del. C. 1953, § 8212; 57 Del. Laws, c. 155, § 4; 71 Del. Laws, c. 180, § 182.;



§ 8213. Interstate Agreement

(A) The States party to this Agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the States party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

(B) The party States find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from State to State in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this agreement can increase the availability of educational resources.

As used in this Agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. "Educational personnel" means persons who must meet requirements pursuant to State law as a condition of employment in educational programs.

2. "Designated State Officials" means the education official of a State selected to negotiate and enter into, on behalf of such official's State, contracts pursuant to this Agreement.

3. "Accept," or any variant thereof, means to recognize and give effect to 1 or more determinations of another State relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving State.

4. "State" means a State, territory, or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

5. "Originating State" means a State (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III of this Agreement.

6. "Receiving State" means a State (and the subdivisions thereof) which accepts educational personnel in accordance with the terms of a contract made pursuant to Article III of this Agreement.

A. The designated State official of a party State may make 1 or more contracts on behalf of such official's State with 1 or more other party States providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the States, and the subdivisions of those States, whose designated state officials enter into it with the same force and effect as if incorporated in this Agreement. A designated State official may enter into a contract pursuant to this Article only with States in which such official finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical, to that prevailing in the official's own State.

B. Any such contract shall provide for:

1. Its duration.

2. The criteria to be applied by an originating State in qualifying educational personnel for acceptance by a receiving State.

3. Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

4. Any other necessary matters.

C. No contract made pursuant to this Agreement shall be for a term longer than 5 years but any such contract may be renewed for like or lesser periods.

D. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this Agreement shall require acceptance by a receiving State of any persons qualified because of successful completion of a program prior to January 1, 1954.

E. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving State.

F. A contract committee composed of the designated State officials of the contracting States or their representatives shall keep the contract under continuous review, study means of improving its administration, and report at least once a year to the heads of the appropriate education agencies of the contracting States.

A. Nothing in this Agreement shall be construed to repeal or otherwise modify any law or regulation of a party State relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that State.

B. To the extent that contracts made pursuant to this Agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

The party States agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article III of this Agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

The designated State officials of any party States may meet from time to time as a group to evaluate progress under the Agreement, and to formulate recommendations for changes.

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party State or States to facilitate the interchange of educational personnel.

A. This Agreement shall become effective when enacted into law by 2 States. Thereafter it shall become effective as to any State upon its enactment of this Agreement.

B. Any party State may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until 1 year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States.

C. No withdrawal shall relieve the withdrawing State of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

This Agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Agreement shall be severable and if any phrase, clause, sentence, or provision of this Agreement is declared to be contrary to the constitution of any State or of the United States, or the application thereof to any Government, agency, person or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any Government, agency, person, or circumstance shall not be affected thereby. If this Agreement shall be held contrary to the constitution of any State participating therein, the Agreement shall remain in full force and effect as to the State affected as to all severable matters.

14 Del. C. 1953, § 8213; 57 Del. Laws, c. 155, § 4; 70 Del. Laws, c. 186, § 1.;









CHAPTER 83. EYE PROTECTION DEVICES

§ 8301. Definitions

As used in this chapter:

"Eye protection areas" mean vocational or industrial art shops, science or other school laboratories, or school or institutional facilities in which activities take place involving:

(1) Hot molten metals;

(2) Milling, sawing, turning, shaping, cutting, grinding or stamping of any solid materials;

(3) Heat treatment, tampering or kiln firing of any metal or other materials;

(4) Gas or electric arc welding;

(5) Repair or servicing of any vehicle or mechanical equipment;

(6) Corrosive or explosive materials;

(7) Custodial or other service activity potentially hazardous to the eye; or

(8) Any other activity or operation involving mechanical or manual work in any area that is potentially hazardous to the eye.

14 Del. C. 1953, § 8301; 55 Del. Laws, c. 450.;



§ 8302. Eye protection devices required in schools

Every person shall wear eye protection devices when entering, participating in, observing or performing any function in connection with any courses or activities taking place in eye protection areas of any school, college, university or other public or private educational institution in this State. Persons covered in this section include, without limitation, any student or teacher in, staff member or other employee of, or visitor to, any of the foregoing educational institutions.

14 Del. C. 1953, § 8302; 55 Del. Laws, c. 450.;



§ 8303. Eye protection devices standards

Eye protection devices, which shall include safety spectacles, plastic face shields or goggles, shall comply with the American Standards Association Safety Code for Head, Eye and Respiratory Protection.

14 Del. C. 1953, § 8303; 55 Del. Laws, c. 450.;



§ 8304. Instructions for compliance

The State Department of Education shall prepare and circulate to each public or private educational institution in this State, a manual containing instructions and recommendations for the guidance of such institution in implementing the eye safety provision of this chapter.

14 Del. C. 1953, § 8304; 55 Del. Laws, c. 450; 71 Del. Laws, c. 180, § 183.;






CHAPTER 84. DELAWARE INSTITUTE OF MEDICAL EDUCATION AND RESEARCH

§ 8401. -8409. Definitions; creation of Board; composition; appointment; term; compensation; vacancies; quorum; purposes; fiscal and property; education; research; register; organizational and general

Repealed by 70 Del. Laws, c. 516, § 1, effective July 17, 1996.;






CHAPTER 85. PRIVATE BUSINESS AND TRADE SCHOOLS

§ 8501. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Agent" means a person employed by a school as defined herein, whether such school is located within or outside Delaware, to act as an agent, solicitor, broker or independent contractor to directly procure students or enrollees for such school by solicitation in any form made at any place in this State other than the office or place of business of the school.

(2) "Board" means the State Board of Education.

(3) "Private business school," "private trade school," "trade school" or "school" means an educational institution privately owned and operated for profit or nonprofit by an owner, partnership or corporation, offering business or trade and industrial courses for which tuition may or may not be charged, and which may include those courses usually associated with business training schools, trade schools, specialized skill training schools or institutes, and other related subjects of a similar character or subjects of general education when they contribute values to the objectives of the course of study. Classes or courses may be identified by reference to Vocational Education and Occupations published by the United States Office of Education, or The Dictionary of Occupational Titles published by the United States Department of Labor; or lists prepared and promulgated from time to time by the Delaware State Department of Education, and in every case by evaluation of the information presented in the application required by § 8504, § 8507 and other applicable sections of this title. Classes in any of the subjects herein referred to which are taught or coached in homes or elsewhere are included in the term "school."

(4) "Secretary" means the Secretary of Education.

14 Del. C. 1953, § 8501; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 184; 73 Del. Laws, c. 65, § 15.;



§ 8502. Advisory committee on private business and trade schools

(a) The Secretary of Education shall appoint an advisory committee of 5 persons whose function it shall be to advise the Secretary relative to the administration of this chapter in regard to policies concerning the conduct of private business schools serving clients in the State.

(b) One of the members of the committee shall be an executive or managerial person in a private business school in the State; 1 shall be a person occupied in commerce or industry in this State in an executive or managerial position; 1 shall be an executive or managerial person in a private trade school in the State; 1 shall be the president of the Delaware Technical and Community College system; and 1 shall have, for at least 5 years, occupied managerial positions concerned primarily with the use of computers.

(c) Members of the advisory committee, except the president of the Delaware Technical and Community College, shall serve for rotating terms of 4 years. At the initial meeting of the committee, members shall draw lots to determine the length of terms for 1, 2, 3 or 4 years. The Secretary of Education shall appoint a person from the staff of the State Department of Education to serve as chairperson and secretary to the committee and shall provide the necessary clerical services to the committee from within the State Department of Education.

(d) Members of the advisory committee shall receive no salary or compensation for the performance of committee duties but shall be entitled to reimbursement for expenses incurred in carrying out the assignments of the committee. The rate of such expenses shall be in accordance with any statutes from time to time promulgated by the State or according to rules and regulations adopted by the Department of Education.

14 Del. C. 1953, § 8502; 58 Del. Laws, c. 544; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 185-187.;



§ 8503. Necessity for certificate of approval; person eligible; nontransferability; display; approved list

(a) No person, partnership or corporation, whether its main office be located within or outside the State, shall conduct a private school or classes as herein defined, or instruct individuals in business or trade subjects in this State, without having been issued a certificate of approval by the Department. A person, partnership or corporation shall be qualified to receive a certificate of approval who complies with every standard, rule and regulation of the Department pertaining to this chapter, who pays the fee for a certificate of approval, and whose school, after an examination conducted under the direction of the Department, is approved by the Department. Such certificates of approval are not transferable.

(b) The certificate of approval shall be prominently displayed at some place on the premises of the school open to the inspection of all interested persons.

(c) The Department shall maintain open to public inspection a list of schools approved under this chapter and may annually publish such list.

14 Del. C. 1953, § 8503; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 188.;



§ 8504. Application for certificate; contents

Every person, partnership or corporation desiring to obtain a certificate of approval shall make a verified application to the Department setting forth the following information:

(1) The title or name of a school, together with ownership and controlling officers thereof;

(2) The specific fields and courses of instruction which will be offered;

(3) The place or places where such instruction will be given and a description of the physical and sanitary facilities thereof;

(4) A specific listing of the equipment available for instruction in each field and course;

(5) The educational and teaching qualifications of instructors and supervisors;

(6) The financial resources available to equip and maintain the school;

(7) The entrance requirements for admission to each program offered by the school, and a copy or example of the instrument or instruments used to test for admission to each program.

a. If an institution admits as a regular student a person who does not have a high school diploma or its equivalent, the institution shall determine, at the time of admission, whether that person has the ability to benefit from the education or training the institution offers.

b. An institution shall determine whether a person described in sub-subdivision a of this subdivision has the requisite ability by administering to the person a nationally recognized, standardized or industry developed test approved by the Secretary of the United States Department of Education and shall include the test and results in the student's record; or by providing evidence that an assessment of the person's basic skills and aptitudes has been conducted and that the assessment indicates that the person has the ability to benefit from the education or training the institution offers and shall include the method used and results in the student's record.

14 Del. C. 1953, § 8504; 58 Del. Laws, c. 544; 65 Del. Laws, c. 63, § 1; 68 Del. Laws, c. 111, § 1; 71 Del. Laws, c. 180, §§ 189, 190; 74 Del. Laws, c. 255, § 5.;



§ 8505. Application commitments

(a) Each application for a certificate of approval shall also contain the following commitments:

(1) To conduct the school in accordance with standards, rules and regulations from time to time established by the Department;

(2) To agree to provide a surety company bond for the protection of the contractual rights of students in such form and amount as will meet the approval of the Department and written by a company authorized to do business in this State. Such bonds shall be deposited with the Secretary of State. The amount of the surety bond shall be determined in accordance with subsection (b) of this section, except that in no case shall the surety bond of a business and trade school covered by this chapter be for less than $25,000 per calendar year;

(3)a. As a condition for granting certification, each school must maintain a cancellation and settlement policy which must provide a full refund of all moneys paid by a student if:

1. The student cancels the enrollment agreement or contract within 72 hours (until midnight of the 3rd day excluding Saturdays, Sundays and legal holidays) after the enrollment contract is signed by the prospective student;

2. The enrollment of the student was procured as the result of any misrepresentation in advertising, promotional materials of the school or representations by the owner or representative of the school.

b. As a condition for granting certification, each school must maintain a policy for the refund of the unused portion of tuition, fees and other charges in the event the student, after expiration of the 72-hour cancellation privilege, fails to enter the course, or withdraws or is discontinued therefrom at any time prior to completion, and such policy must provide:

1. Refunds for private business and trade school courses will be based on the period of enrollment computed on the basis of course time expressed in clock hours;

2. The effective date of the termination for refund purposes in private business and trade schools will be the earliest of the following:

A. The last date of attendance, if the student is terminated by the school;

B. The date of receipt of written notice from the student;

C. Ten school days following the last date of attendance;

3. If tuition is collected in advance of entrance, and if, after expiration of the 72-hour cancellation privilege, the student does not enter the private business and trade school, not more than $100 shall be retained by the school;

4. For the student who enters a private business and trade school course of not more than 12 months in length terminates or withdraws, the school may retain $100 of tuition and fees and the minimum refund of the remaining tuition will be:

A. After 0.01 percent enrollment time of the course, 80 percent of the remaining tuition;

B. After 5 percent to 9.9 percent enrollment time of the course, 70 percent of the remaining tuition;

C. After 10 percent to 14.9 percent enrollment time of the course, 60 percent of the remaining tuition;

D. After 15 percent to 24.9 percent enrollment time of the course, 55 percent of the remaining tuition;

E. After 25 percent to 49.9 percent enrollment time of the course, 30 percent of the remaining tuition;

F. After 50 percent or more enrollment time of the course, the student may be considered obligated for the full tuition;

Enrollment time is the time elapsed between the actual starting date and the date of the student's last day of physical attendance in the school;

5. For private business and trade courses more than 12 months in length, the refund shall be applied to each 12-month period, or part thereof, separately;

6. Refunds of items of extra expense to the student, such as instructional supplies, books, student activities, laboratory fees and service charges, where these items are separately stated and shown in the data furnished the student before enrollment, will be made in a reasonable manner acceptable to the administrator;

7. Refunds based on enrollment in private business and trade schools will be totally consummated within 30 days after the effective date of termination;

8. Refunds for correspondence courses will be computed on the basis of the number of lessons in the course;

9. The effective date of the termination for refund purposes in correspondence courses will be the earliest of the following:

A. The date of notification to the student if the student is terminated;

B. The date of receipt of written notice from the student;

C. The end of the 3rd calendar month following the month in which the student's last lesson assignment was received unless notification has been received from the student that the student wishes to remain enrolled;

10. If tuition is collected before any lessons have been completed, and if, after expiration of the 72-hour cancellation privilege, the student fails to begin the course, not more than $50 shall be retained by the school;

11. In cases of termination or withdrawal after the student has begun the correspondence course, the school may retain $50 of tuition and fees, and the minimum refund policy must provide that the student will be refunded the pro rata portion of the remaining tuition fees and other charges that the number of lessons completed and serviced by the school bears to the total number of lessons in the course;

12. Refunds based on enrollment in correspondence schools will be totally consummated within 30 days after the effective date of termination.

c. In lieu of the refund policy herein set forth, for programs of instruction not regularly offered to the general public, the Department of Education may, for good cause shown, amend, modify, substitute and/or alter the terms of such policy due to the specialized nature and objective of the subject school's course of instruction.

d. If a course of instruction is discontinued by the school and this prevents the student from completing the course, all tuition and fees paid are then due and refundable;

(4) Agree that within the 72-hour grace period reserved for cancellation as provided in paragraph (3) of this subsection, the school will not discount any evidence of indebtedness given by a student applicant, or on an applicant's behalf, or in any other way place such evidence of indebtedness into the hands of a holder in due course;

(5) To permit the Department to inspect the school or classes thereof from time to time; and to make available to the Department, at any time when required to do so, information pertaining to the activities of the school required for the administration of this chapter;

(6) That all advertising and solicitation will be free from misrepresentation, deception or fraud, and that no fraudulent or deceptive statements shall be made as to possible future employment opportunities or wage expectations.

(b) The amount of the surety bond required of a private business or trade school shall be determined as follows:

(1) The following private business and trade schools shall only be required to post a bond in the amount of $25,000:

a. Schools which only solicit students in the State and which do not receive any revenues for services provided within the State; and

b. Schools which do not receive revenue directly from their students for tuition or any other services. Revenue received by such schools cannot be generated by guaranteed student loans and/or state or federal student grants.

(2) All other private business and trade schools which operate in or from the State, or who render services to students within the State, shall provide a bond in an amount equal to the highest anticipated gross prepaid tuition for students enrolled on any given day in the calendar year for which a certificate of approval is requested. This amount shall include moneys paid by all students regardless of their state of residence.

(3) Surety bonds may only be cancelled during or at the end of any annual term by the bonding agency by giving 45 days' prior notice in writing by certified mail, return receipt requested, to the Administrator, Private Business and Trade Schools, Vocational Division, State Department of Education, State of Delaware, P.O. Box 1402, Dover, Delaware 19903.

14 Del. C. 1953, § 8505; 58 Del. Laws, c. 544; 65 Del. Laws, c. 63, § 2; 67 Del. Laws, c. 374, §§ 1-3; 68 Del. Laws, c. 111, §§ 2-4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, §§ 186, 190; 76 Del. Laws, c. 114, §§ 1, 2.;



§ 8506. Signing of application

Each application for a certificate of approval shall be signed by the applicant. If the applicant is a partnership, it shall be signed by each member thereof. If the applicant is a corporation, it shall be signed by any officer thereof.

14 Del. C. 1953, § 8506; 58 Del. Laws, c. 544.;



§ 8507. Restriction of certificate to fields indicated in application; supplementary applications

Any certificate of approval issued shall be restricted to the fields or courses specifically indicated in the application for a certificate of approval. The holder of a certificate shall present a supplementary application, as may be directed by the Department for approval of additional fields or courses, in which it is desired to offer instruction during the effective period of the certificate of approval.

14 Del. C. 1953, § 8507; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8508. Filing fees; renewal fees

Each original application for a certificate of approval shall be accompanied by a filing fee to be determined by the Department, which fee shall include the cost of investigation and issuance of the original certificate of approval, if the application is approved. There shall be an annual renewal fee to be determined by the Department. No fee shall be charged for a supplementary application for the approval of additional fields or courses of instruction. Fees, charges or fines within this chapter shall be deposited to the General Fund of the State.

14 Del. C. 1953, § 8508; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8509. Business or trade school agent permits; application; contents; fees; separate permits

Every agent representing a school as herein defined, whether located in the State or without, shall make application for an agent's permit to the Department, in writing, upon forms prepared and furnished by the Department. Each application shall state the name of the school which the applicant will represent, contain evidence of the honesty, truthfulness and integrity of the applicant, shall be verified under oath by the applicant, and shall be accompanied by the recommendation of 2 reputable persons, certifying that the applicant is truthful, honest and of good reputation, and recommending that a permit, as an agent, be granted to the applicant. The fee for an original permit, as an agent, shall be determined by the Department, and there shall be an annual renewal fee determined by the Department. A separate permit shall be obtained for each school represented by an agent.

14 Del. C. 1953, § 8509; 58 Del. Laws, c. 544; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 190.;



§ 8510. Issuance of pocket cards upon approval of application; contents

The Department, upon approval of an application for or renewal of a permit, shall prepare and deliver to each agent a pocket card which, among other things, shall contain the name and address of the agent and of the employing school and shall certify that the person whose name appears thereon is an authorized agent of the school.

14 Del. C. 1953, § 8510; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8511. Annual renewal of certificates

Each school and each agent that continues as such shall annually renew the school's or agent's certificate of approval and pay the required annual renewal fees. Every certificate of approval which has not been renewed by its expiration date shall expire on the expiration date.

14 Del. C. 1953, § 8511; 58 Del. Laws, c. 544; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 122, § 1.;



§ 8512. Issuance, revocation, renewal or restoration of certificates upon action and report of Department

Repealed by 75 Del. Laws, c. 122, § 2, effective July 7, 2005.;



§ 8513. Rules and regulations

In addition to standards provided for hereunder, the Department shall make and enforce reasonable rules and regulations as shall be necessary for the proper administration and enforcement of this chapter.

14 Del. C. 1953, § 8513; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8514. Prohibition against advertising school or soliciting students without Department authorization

Prior to the establishment of a private business or trade school and the issuance of a certificate of approval therefor, no person shall advertise such a school or solicit prospective students for such a school unless such person has applied for and received from the Department authorization to conduct such activity.

14 Del. C. 1953, § 8514; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8515. Procedure for approval of applications and programs

The Department shall provide such rules and regulations as are necessary to direct applicants for a certificate of approval in the preparation of a statement of the existing or planned educational programs and managerial organization and financial status of the applicant school. Upon receipt of any application, prepared in accordance with the provisions of this chapter, the Department shall provide for the review of that application and shall, within 90 days of its receipt, notify the applicant that the application is approved or disapproved or that further negotiation will be afforded toward the goal of approval.

14 Del. C. 1953, § 8515; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8516. Grounds for refusal to issue, renew or for revoking certificates or permits

In addition to any other cause herein set forth, the Department may refuse to issue or to renew, or may revoke any certificate of approval or permit for any 1 or combination of the following causes:

(1) Violation of this chapter or any rule or regulation made by the Department;

(2) Furnishing of false, misleading or incomplete information to the Department or failure to furnish information requested by the Department;

(3) If any person, who signed an application, has entered a plea of nolo contendere or been found guilty of any crime involving moral turpitude;

(4) If any person, who signed an application, is found by competent medical authority to be addicted to the use of any narcotic drug, other than a drug currently prescribed for treatment or who has been found mentally incompetent;

(5) Violation of any commitment made in an application for a certificate of approval;

(6) Presenting to prospective students information relating to the school, or to employment opportunities or opportunities for enrollment in institutions of higher learning after entering into or completing courses offered by the school, which is false, misleading or fraudulent;

(7) Failure to provide or maintain premises or equipment in a safe and sanitary condition as required by laws, regulations or ordinances applicable at the location of the school;

(8) Refusal by an agent to display that agent's own permit upon demand of a prospective student, the Department or its representative, or any other interested person;

(9) Failure to maintain financial resources adequate for the satisfactory conduct of the courses of instruction offered or to retain a sufficient and qualified instructional and administrative staff;

(10) Conduct of instruction in a course or field which has not been approved by the Department for the particular school;

(11) Refusal to admit applicants solely on account of race, color, creed, age or sex.

14 Del. C. 1953, § 8516; 58 Del. Laws, c. 544; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 190; 75 Del. Laws, c. 122, § 3.;



§ 8517. Investigations by Department upon its own motion or upon verified complaint; opportunity for correction

The Department may, upon its own motion, and shall, upon the verified complaint in writing of any person setting forth facts which, if proved, would constitute grounds for refusal or revocation under this chapter, investigate the actions of any applicant or any person or persons holding or claiming to hold a certificate or permit.

However, before proceeding to a hearing on the question of whether a certificate of approval shall be refused or revoked for any cause enumerated in § 8516 of this title, exclusive of those causes enumerated in paragraphs (3) and (4) of that section, the Department may grant a reasonable time to the holder of or applicant for a certificate of approval to correct the situation. If within such time, the situation is corrected, no further action leading to refusal or revocation shall be taken.

14 Del. C. 1953, § 8517; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8518. Hearings

(a) Any applicant for a certificate of approval or agency permit or for the renewal of a certificate of approval or agency permit who is refused issue of that certificate or permit or its renewal may request a hearing before the Secretary. In addition, any certificate or permit holder is entitled to a hearing before the Secretary to challenge a revocation for cause pursuant to § 8516 of this title.

(b) Whenever the Department proposes to refuse to issue or renew a certificate or permit, or to revoke a certificate or permit, it shall first give notice to the applicant or certificate or permit holder of the intended action and the reasons therefore. The applicant or certificate or permit holder shall be afforded at least 20 calendar days to request a hearing.

(c) Hearings shall be held within 90 calendar days of the date the Secretary receives a request for hearing. Notice of the hearing shall be given at least 20 calendar days before the day it is held.

(d) All hearings shall be conducted by the Secretary or the Secretary's designee who shall prepare a proposed order for the Secretary's consideration. In connection with such hearings, the Secretary or the Secretary's designee shall be empowered to:

(1) Issue subpoenas for witnesses and the production of relevant books and papers, either on the Secretary's or the Secretary's designee's own initiative or at the request of any party; failure of any person without adequate excuse to obey a subpoena shall be punishable according to the rules of the Superior Court;

(2) Administer oaths to witnesses;

(3) Exclude plainly irrelevant, immaterial, insubstantial, cumulative and privileged evidence; and

(4) Limit unduly repetitive proof, rebuttal and cross-examination.

(e) Burden of proof shall be upon the applicant or proponent.

(f) A record from which a verbatim transcript can be prepared shall be made of all hearings in all contested cases. Transcripts shall be made at the request and expense of the requesting party. With respect to each case, all notices, correspondence between the Department and the parties, all exhibits, documents and testimony admitted into evidence and all recommended orders, summaries of evidence and findings and all interlocutory and final orders shall be included in the record of the proceedings.

(g) The Secretary's decision shall include:

(1) A brief summary of the evidence before the Secretary and the Secretary' findings of fact;

(2) The Secretary's conclusions of law; and

(3) The Secretary's decision and a brief statement of the reasons therefore.

(h) Upon the revocation of a certificate or permit, the holder shall be required to surrender such certificate or permit to the Department and upon failure or refusal to do so, the Department shall have the right to seize such certificate or permit.

14 Del. C. 1953, § 8518; 58 Del. Laws, c. 544; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 190; 75 Del. Laws, c. 122, § 4.;



§ 8519. Power to subpoena and administer oaths

The Department, over the signature of any member thereof, is authorized to subpoena and bring before the Department any person or persons in this State and to take testimony, either orally or by deposition or by exhibit, with the same fees and mileage and in the same manner as prescribed by law in judicial procedure in civil cases in Superior Courts of this State.

14 Del. C. 1953, § 8519; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190; 75 Del. Laws, c. 122, § 5.;



§ 8520. -8522. Powers of the Department; Department to provide stenographer; record of proceedings; transcript costs; Service of Department's report upon respondent; motion for rehearing; time; surrender of certificate

Repealed by 75 Del. Laws., c. 122, § 5, effective July 7, 2005.;



§ 8523. Forfeiture of bond

If any school certified, pursuant to this chapter, should fail to provide the services called for in a contract or agreement with a student, as determined by the Superior Court of the State, the bond prescribed by § 8505(a)(2) of this title, or any part thereof, shall be forfeited, and the proceeds distributed by the Department in such manner as justice and the circumstances require.

14 Del. C. 1953, § 8523; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8524. Appeal to Superior Court; certification of record

(a) Any person affected by a final administrative decision of the Department may have such decision reviewed judicially by the Superior Court of the county wherein such person resides, or in the case of a corporation, wherein the registered office is located. If the plaintiff in the review proceeding is not a resident of this State, the venue shall be in any county of this State. The review shall be on the record without a trial de novo.

(b) Service of summons issued in such review proceedings may be had upon any member of the Department. The Department shall not be required to certify the record of the proceeding unless the plaintiff in the review proceedings shall first pay to the Department a sum to be determined by the Department for every page of such record. Exhibits shall be certified without cost.

14 Del. C. 1953, § 8524; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190; 75 Del. Laws, c. 122, § 7.;



§ 8525. Unlawful acts of school employees not ground for revocation of certificate; exception

Any unlawful act or violation of any of the provisions of this chapter upon the part of any agent or employee of a business or trade school shall not be cause for the revocation of the certificate of approval unless it shall appear to the satisfaction of the Department that any 1 or more of the controlling officers, members or managing employees had guilty knowledge thereof.

14 Del. C. 1953, § 8525; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8526. Penalty

(a) Any person or corporation violating this chapter shall, if a person, be punished by a fine not to exceed $500, or by imprisonment for a period not to exceed 1 year, or both such fine and imprisonment; and, if a corporation, shall be punished by a fine not to exceed $1,000. Any officer or agent of a corporation or member or agent of a copartnership or association, shall be subject to the penalties herein prescribed for individuals; and the State's attorney for the county where such offense is committed shall prosecute all persons violating this chapter upon proper complaint being made.

(b) The Superior Court shall have exclusive jurisdiction of violations of this chapter.

14 Del. C. 1953, § 8526; 58 Del. Laws, c. 544.;



§ 8527. Incorporated institution

Any applicant seeking incorporation under Title 8 in order to conduct a private business or trade school within the State shall first seek approval as an applicant to conduct a business or trade school in accordance with this chapter. Upon approval of such applicant and the issuance of a certificate to conduct a private business or trade school, the Department of Education shall notify the Secretary of State of such approval. At any time that a certificate of approval is denied or revoked by the Department of Education, the applicant for that certificate shall no longer be authorized to conduct classes as a private business or trade school in the State, other provisions of a corporate charter notwithstanding.

14 Del. C. 1953, § 8527; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8528. Previously existing schools; temporary authorization

Repealed effective July 13, 2002, by § 190 of 71 Del. Laws, c. 180, as affected by 72 Del. Laws, c. 433, § 1.



§ 8529. Certain schools exempt

Any institution whose main facilities are located in the State and which was approved by the Department of Education in compliance with § 125 of Title 8, prior to July 18, 1972, shall be exempt from this chapter. Apprenticeship and training programs offered or conducted by persons, partnerships, joint ventures, corporations, political subdivisions, employers or employer associations for their employees or prospective employees or by labor organizations or associations of employees for their members or apprentices shall be exempt from this chapter.

14 Del. C. 1953, § 8529; 58 Del. Laws, c. 544; 71 Del. Laws, c. 180, § 190.;



§ 8530. Disposition of student records by postsecondary institutions

(a) Notwithstanding any exemptions to the contrary in this chapter, all postsecondary institutions authorized, approved or licensed by the Department of Education to operate in the State under this chapter or under § 125 of Title 8 prior to discontinuing operation shall perform the following duties:

(1) Notify in writing the Department of Education and all currently enrolled students of the decision to cease operation;

(2) Notify in writing all currently enrolled students, and students enrolled during the 5 prior years, that information concerning student records may be obtained from the Department of Education;

(3) Convey all student records to the Department of Education, or to another location designated by the Department, for safekeeping and for reproduction as requested by the students.

(b) As used in this section, "student records" shall mean all those documents that are necessary to provide a meaningful record of student performance and financial aid and shall include, but not be limited to, the following:

(1) Academic records, including written evaluations, competency assessments, etc.;

(2) Catalogues;

(3) Change of grade forms;

(4) Class lists, including original grade sheets;

(5) Commencement programs/graduation lists;

(6) Schedules of classes;

(7) Financial aid transcripts and supporting documents.

65 Del. Laws, c. 103, § 1; 71 Del. Laws, c. 180, § 190; 74 Del. Laws, c. 255, §§ 1-4.;






CHAPTER 86. DELAWARE ADVISORY COUNCIL ON CAREER AND TECHNICAL EDUCATION

§ 8601. Purpose

(a) It is the purpose of the General Assembly of the State, through this chapter, to establish and maintain the Delaware Advisory Council on Career and Technical Education (DACCTE). DACCTE is established to advise the Governor, General Assembly, Secretary of Education and the State Board of Education on all matters pertaining to career and technical education with emphasis on recommending policies and initiatives that should be pursued to strengthen and modernize the career and technical education delivery system.

(b) Further, it is the intent and purpose of the General Assembly to provide an objective agency to conduct evaluations, program reviews and serve as a clearinghouse for state and national information on career and technical education, so that citizens have access to the experience and judgment of lay and professional groups from the fields of employment and education in the formation of public policies.

14 Del. C. 1953, § 8601; 59 Del. Laws, c. 204, § 1; 75 Del. Laws, c. 44, § 1.;



§ 8602. Membership

(a) Members of the Delaware Advisory Council on Career and Technical Education (DACCTE) shall be appointed by the Governor and shall serve at the Governor's pleasure. Such membership shall include:

(1) A person or persons knowledgeable about the vocational needs and the problems of management and labor in the State;

(2) A person or persons representative of industrial and economic development agencies;

(3) A person or persons representative of institutions of higher education;

(4) A person or persons representative of institutions which provide programs of career and technical education and training;

(5) A person or persons knowledgeable about programs in technical and career education;

(6) A person or persons representative of school boards;

(7) A person or persons knowledgeable about students with special needs;

(8) A person or persons representative of business and industry familiar with current and projected employment opportunities;

(9) A person or persons representative of career and technical student organizations;

(10) A person or persons representative of the Delaware National Guard; and

(11) A person or persons representative of the general public, interest in public education.

(b) The Chairperson of DACCTE shall be a representative of the private sector and shall be selected by the members of the Council.

14 Del. C. 1953, § 8602; 59 Del. Laws, c. 204, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 44, § 1.;



§ 8603. Duties and responsibilities

The Advisory Council on Career and Technical Education shall:

(1) Advise policymakers on the development of the State Plan for Career and Technical Education and any amendments to the State Plan.

(2) Recommend policies that the State should pursue to strengthen career and technical education and related initiatives.

(3) Evaluate career and technical education programs, services, activities and career initiatives throughout the State.

(4) Provide technical assistance to local school districts, agencies and other organizations to enhance and improve the career and technical education delivery system.

(5) Analyze and report on the distribution of funds for career and technical education and on the availability of career and technical education activities and services within the State.

(6) Promote coordination, collaboration and effective partnerships among business, industry, labor, education and employment and training programs to help meet the economic needs of the State.

(7) Disseminate relevant career information to teachers, counselors, students and the general public.

(8) Schedule and conduct at least 4 regular meetings each year at which the public is given opportunity to express views concerning career and technical education. The time, place and manner of meeting shall be determined by the Council.

14 Del. C. 1953, § 8603; 59 Del. Laws, c. 204, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 191; 75 Del. Laws, c. 44, § 1.;



§ 8604. Acceptance of and compliance with federal and state legislation and regulations

(a) The Delaware Advisory Council on Career and Technical Education shall comply with the provisions of the federal Carl D. Perkins Career and Technical Education Act of 2006 (Perkins IV) [20 U.S.C. § 2301 et seq.], and any subsequent reauthorization thereof, and subject to its requirements and any implementing regulations thereto, and any state laws or regulations related to career and technical education. As used in this title, "career and technical education" shall have the same meaning as "vocational-technical education."

(b) The State Treasurer shall be the fiscal agent for the Delaware Advisory Council on Career and Technical Education and shall make disbursements upon the order of the Council to carry out its functions.

14 Del. C. 1953, § 8604; 59 Del. Laws, c. 204, § 1; 75 Del. Laws, c. 44, § 1; 79 Del. Laws, c. 83, § 3.;



§ 8605. Member reimbursement

Members shall serve without pay and may be reimbursed for travel in connection with their responsibilities.

14 Del. C. 1953, § 8605; 59 Del. Laws, c. 204, § 1; 75 Del. Laws, c. 44, § 1.;



§ 8606. Staff

The Council is authorized to obtain the services of such professional, technical and clerical personnel and to contract for such services as may be necessary to enable it to carry out the duties and responsibilities of this chapter.

14 Del. C. 1953, § 8606; 59 Del. Laws, c. 204, § 1; 75 Del. Laws, c. 44, § 1.;






CHAPTER 87. DELAWARE INSTITUTE OF VETERINARY MEDICAL EDUCATION

§ 8701. Purposes

The purpose of this chapter shall be to initiate, encourage and promote:

(1) A satisfactory alternative to a state-supported veterinary medical school until such time as it appears feasible to establish a state-supported veterinary medical school.

(2) Creation of opportunities for Delaware residents to obtain veterinary training.

(3) A strengthening of the factors favoring the decision of qualified veterinary personnel to practice in Delaware.

60 Del. Laws, c. 137, § 1.;



§ 8702. Definition

As used in this chapter:

"Board" means the Board of Trustees of the Delaware Institute of Veterinary Medical Education.

60 Del. Laws, c. 137, § 1.;



§ 8703. Board — Creation

There shall be a Board of Trustees of the Delaware Institute of Veterinary Medical Education which shall be a state agency.

60 Del. Laws, c. 137, § 1.;



§ 8704. Board — Composition; appointment; term; compensation; vacancies; quorum

(a) The Board shall consist of 5 trustees as follows:

(1) One shall be a veterinary practitioner appointed by the Governor.

(2) One shall be a member of the State Board of Veterinary Examiners and appointed by the Governor.

(3) One shall be a member of the faculty of the University of Delaware and be appointed by the Dean of the College of Agricultural Sciences.

(4) One shall be a faculty member of Delaware State University and be appointed by the Head of the Department of Agriculture and Natural Resources.

(5) One shall be a member of the Delaware Veterinary Medical Association and be appointed by that organization's Executive Board.

(b) All members shall be appointed for terms of 3 years subject to 1 consecutive reappointment. Any member appointed to fill a vacancy shall be appointed only for the unexpired term.

(c) Three members of the Board shall constitute a quorum. A majority of the members present at any meeting at which a quorum is present shall be sufficient for any action by the Board.

60 Del. Laws, c. 137, § 1; 69 Del. Laws, c. 67, § 2.;



§ 8705. Board — Fiscal and property powers

(a) The Board may provide financial contributions to cooperating veterinary schools to secure positions for qualified residents of Delaware, and may pay or contribute financially to the cost of veterinary medical education of qualified residents of Delaware at any such veterinary school which would benefit the State and/or veterinary medicine students financially, but in no case shall the amount of tuition paid by Delaware residents be less than that which in-state veterinary students pay at the cooperating veterinary school or schools; and may make such other payments as are required for the furtherance of the purposes of the Institute and the performance of the duties of the Board. The Board may not pay or contribute to the normal student costs of veterinary medical education, including, but not limited to, tuition, books, room and board.

(b) The Board may receive, hold, invest, reinvest and use on behalf of the Institute and for any of its purposes, real property, personal property and moneys, or any interest therein, and income therefrom, either absolutely or in trust. The Board may acquire such property or moneys for such purposes by the acceptance of gifts, grants, appropriations, bequests and devises from any sources, either public or private.

60 Del. Laws, c. 137, § 1; 66 Del. Laws, c. 219, § 1.;



§ 8706. Board — Powers generally

For the effectuation of the purposes of this chapter, the Board, in addition to such other powers expressly granted to it by this chapter, shall have the following powers:

(1) To select such officers, including a Chair, as it may deem desirable from among its own membership;

(2) To adopt and use a seal;

(3) To sue and be sued;

(4) To adopt bylaws and to make and promulgate such rules and regulations as are necessary and proper for the conduct of the business of the Board;

(5) To exercise all other powers not inconsistent with this chapter which may be reasonably necessary or incidental to effectuate the purposes of the Institute.

60 Del. Laws, c. 137, § 1.;






CHAPTER 88. DELAWARE INSTITUTE OF DENTAL EDUCATION AND RESEARCH

§ 8801. -8807. Purposes; definition; board established; composition; appointment; term; vacancies; quorum; compensation; fiscal and property powers; education and research responsibilities; powers generally

Repealed by 73 Del. Laws, c. 4, § 1, effective Jan. 31, 2001.;






CHAPTER 89. TEACHER OF THE YEAR AWARD

§ 8901. Established

There is hereby established a series of teacher of the year awards the purpose of which is to reward outstanding teachers throughout the State.

67 Del. Laws, c. 165, § 1.;



§ 8902. Procedure

Each year every school district throughout this State shall conduct a study within each school building to determine those certified employees (teachers) who are deserving of the title "teacher of the year" from that building. One teacher of the year may be selected to represent all of the charter schools in the State. The selection process will follow the guidelines developed by the Department of Education which includes input from teachers, administrators and Department of Education staff. After the buildings make their individual selections, the district-wide teacher of the year shall be selected from each district, following the current guidelines. The final step will be the selection of the state "teacher of the year."

67 Del. Laws, c. 165, § 1; 71 Del. Laws, c. 180, § 192; 73 Del. Laws, c. 74, § 352.;



§ 8903. Range of awards

(a) Those individuals who are chosen teacher of the year in their respective school buildings shall be nominated for the district teacher of the year award.

(b) Those individuals who are chosen teacher of the year for their respective school districts will be awarded $2,000.

(c) The individual who is chosen state teacher of the year shall be awarded $3,000 in addition to the district level award.

67 Del. Laws, c. 165, § 1.;



§ 8904. Fund established

(a) A special fund of $5,000 shall be set aside within the budget of the Department of Education, which fund shall be known and referred to as the "Teacher of the Year Award."

(b) Each annual recipient of the teacher of the year award pursuant to this chapter shall have set aside from the Teacher of the Year Award Fund, for that recipient's exclusive assignment and disbursement, an amount equal to $5,000. The award recipient shall not directly receive the funds so set aside, but may make such withdrawals as are necessary for that recipient's educational purposes and objectives as herein authorized.

(c) The Fund established by this section, and the guidelines established therefore in § 8905 of this title shall be distinct from, and in addition to, the money directly given to the individual teachers as specified in § 8903 of this title.

63 Del. Laws, c. 406, § 1; 67 Del. Laws, c. 281, § 199; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 193.;



§ 8905. Use of funds

(a) The Department of Education shall adopt and promulgate rules and regulations concerning the use to which teacher of the year award funds may be assigned by the designated recipient.

(b) The amount set aside for designation by an award recipient shall be expended solely to accomplish educational purposes or objectives for pupils. No amount or portion of such award shall be used for the personal benefit of the award recipient; provided, however, that in the use of such funds for educational purposes the recipient may be an indirect or incidental beneficiary as teacher of the benefited pupils. In the event that all funds set aside for an award recipient have not been completely expended by that recipient at the time when a subsequent award is granted, the remainder of the former recipient's award shall not revert, but shall remain set aside in the name of such former recipient until such time as it is totally expended or the recipient dies or leaves the State.

(c) The recipient shall present to the superintendent of the school district in which that recipient is employed a plan for utilization of the award. Such submission shall not waive the right of the recipient to judge and choose but shall be in order to avoid wasteful duplication of materials or violation of school district policy regarding students, materials or activities. The principal criteria for use of the Fund shall be that of educational benefit to pupils. The Fund may be designated for, but not limited to, such items as:

(1) Purchase of nonconsumable materials and supplies; e.g., library books, audio visual equipment, computer equipment and programs, musical instruments, specialized furniture.

(2) Purchase of otherwise consumable materials that are used in the production of a student designed item; e.g., artist's or draftperson's paper, canvas, paints, instruments, wood and metal.

(3) Payment for student travel; e.g., prepared visits to museums, theaters, historic sites, laboratories when these are related to classroom study.

(4) Employment of performers and consultants; e.g., touring companies of a dramatic or musical group, visiting artist, poet, author, musician or historian.

(5) Reimbursements to the recipient, not to exceed $500, for personal expenses.

(d) Where the recipient has purchased materials, equipment or any other durable item with award funds, such item shall be the property of the Delaware school district in which the recipient is employed at the time of the expenditure. Each invoice, purchase order and personal reimbursement form related to withdrawals from teacher of the year award funds shall be retained by the school district, and shall be available for inspection as public records and subject to regular audit by the State Auditor of Accounts.

63 Del. Laws, c. 406, § 1; 65 Del. Laws, c. 87, § 225; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 180, § 194.;



§ 8906. Pension modifications

Each teacher of the year, on every level, shall have added to that teacher's final year of salary the dollar amount of that teacher's Teacher of the Year Award or Awards as enumerated in § 8903 of this title solely for computing the final average compensation for pension purposes.

67 Del. Laws, c. 165, § 1; 67 Del. Laws, c. 281, § 200; 70 Del. Laws, c. 186, § 1.;






CHAPTER 89A. DELAWARE VOLUNTEERISM ACT

§ 8901A. Purpose

The active participation of young adults in volunteer activities is necessary to achieve a truly healthy community. It is especially rewarding to instill the spirit of volunteerism in young people who may display that spirit repeatedly in their future years. Thus, it is deemed beneficial to encourage volunteerism among high school students.

69 Del. Laws, c. 246, § 1.;

§ 8902A Provisions.

(a) The Delaware Office of Volunteerism, and the Department of Education, having knowledge of bona fide volunteer opportunities, shall make those opportunities known to high school students through the schools' guidance counseling program and shall update their information regularly.

(b) High schools, through guidance counselors, shall promote known opportunities to students by stressing the desirability of giving back to one's community, helping people and of the benefits of such experience in the process of finding employment and applying for acceptance in institutions of secondary education.

(c)(1) A student in grades 9-12 who performs voluntary community service for at least 45 hours per semester for 2 semesters shall receive 1 Delaware Volunteer credit. The credit may count as an elective for graduation requirements if approved by, and conducted under the supervision of, the school principal. This credit shall appear prominently on the student's high school transcript. The Department of Education shall prepare a statement of explanation of the Delaware Volunteer credit and attach the statement to or include it on its response to any official transcript request for a student transcript that contains the credit. Voluntary community service performed during the summer or other recess periods shall count toward the fulfillment of required hours.

(2) To qualify for Delaware Volunteer credit:

a. Volunteer community service shall not be performed during the hours that the student is required to be in attendance at school;

b. Volunteer community service shall be performed only with an organization or project whose name has been submitted to a school guidance counselor by the Delaware Office of Volunteerism or the Department of Education; and

c. Volunteer community service shall not be of a political or advocacy nature.

(3) A student's volunteer community service time shall be verified by a director or supervisor of the organization or project on forms developed by the Department of Education and the Delaware Office of Volunteerism, and certified by the student's guidance counselor or principal, or by the principal's designee.

(4) A student who earns a Delaware Volunteer credit pursuant to this section shall also receive a certificate of recognition, developed by the Department of Education and the Office of Volunteerism, to document the student's volunteer community service.

(5) No more than 1 Delaware Volunteer credit shall be awarded to any student.

69 Del. Laws, c. 246, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 415, § 1; 73 Del. Laws, c. 65, § 17.;



§ 8902A. Provisions

(a) The Delaware Office of Volunteerism, and the Department of Education, having knowledge of bona fide volunteer opportunities, shall make those opportunities known to high school students through the schools' guidance counseling program and shall update their information regularly.

(b) High schools, through guidance counselors, shall promote known opportunities to students by stressing the desirability of giving back to one's community, helping people and of the benefits of such experience in the process of finding employment and applying for acceptance in institutions of secondary education.

(c)(1) A student in grades 9-12 who performs voluntary community service for at least 45 hours per semester for 2 semesters shall receive 1 Delaware Volunteer credit. The credit may count as an elective for graduation requirements if approved by, and conducted under the supervision of, the school principal. This credit shall appear prominently on the student's high school transcript. The Department of Education shall prepare a statement of explanation of the Delaware Volunteer credit and attach the statement to or include it on its response to any official transcript request for a student transcript that contains the credit. Voluntary community service performed during the summer or other recess periods shall count toward the fulfillment of required hours.

(2) To qualify for Delaware Volunteer credit:

a. Volunteer community service shall not be performed during the hours that the student is required to be in attendance at school;

b. Volunteer community service shall be performed only with an organization or project whose name has been submitted to a school guidance counselor by the Delaware Office of Volunteerism or the Department of Education; and

c. Volunteer community service shall not be of a political or advocacy nature.

(3) A student's volunteer community service time shall be verified by a director or supervisor of the organization or project on forms developed by the Department of Education and the Delaware Office of Volunteerism, and certified by the student's guidance counselor or principal, or by the principal's designee.

(4) A student who earns a Delaware Volunteer credit pursuant to this section shall also receive a certificate of recognition, developed by the Department of Education and the Office of Volunteerism, to document the student's volunteer community service.

(5) No more than 1 Delaware Volunteer credit shall be awarded to any student.

69 Del. Laws, c. 246, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 415, § 1; 73 Del. Laws, c. 65, § 17.;






CHAPTER 89B. SPEECH/LANGUAGE PATHOLOGIST INCENTIVE PROGRAM

§ 8901B. -8905B. Purpose; administration; scholarship loans; disbursement; repayment and forgiveness

Repealed by 73 Del. Laws, c. 188, § 9, effective July 17, 2001. For present law, see § 3422 of this title.;






CHAPTER 89C. PROFESSIONAL LIBRARIAN AND ARCHIVIST INCENTIVE PROGRAM

§ 8901C. -8905C. Purpose; administration; scholarship loans; disbursement; payment and forgiveness

Repealed by 73 Del. Laws, c. 188, § 10, effective July 17, 2001. For present law, see § 3423 of this title.;






CHAPTER 90. COLLEGE AND UNIVERSITY SECURITY INFORMATION ACT

§ 9001. Short title

This chapter shall be known and may be cited as the "College and University Security Information Act."

67 Del. Laws, c. 329, § 1; 69 Del. Laws, c. 90, § 1.;



§ 9002. Participating institutions

All educational institutions and branch campuses required to comply with the federal "Student Right-To-Know and Campus Security Act" (P.L. 101-542 as amended) are subject to the requirements promulgated herein.

69 Del. Laws, c. 90, § 1.;



§ 9003. Crime statistics

(a) Each participating institution shall prepare a report, on at least a monthly basis, of the numbers and types of reported criminal offenses occurring on property owned or controlled by the institution within the same contiguous geographic area and used by the institution in direct support of, or related to its educational purposes; or any building or property owned or controlled by student organizations recognized by the institution. Such report shall be public record and shall be provided to any person upon request. Reports prepared pursuant to this subsection shall be consistent with the crime reporting format mandated by 34 CFR Part 668, Section 668.48 "Institutional Security Policies and Crime Statistics."

(b) The crime statistics as reported under subsection (a) of this section shall also be published on an annual basis for the most recent 3-year period, where available, in a campus newspaper or other suitable ways prescribed by the institution's chief executive officer for the information of all students and employees. Institutions with more than one campus shall provide the required information on a campus-by-campus basis.

67 Del. Laws, c. 329, § 1; 69 Del. Laws, c. 90, § 1.;



§ 9004. Disclosure of campus security policy

(a) Each participating institution shall publish, in conjunction with the annual report of campus crime statistics specified under § 9003(b) of this title, information with regard to campus security policies as required for compliance with Title II of the federal Student Right-To-Know and Campus Security Act (P.L. 101-542 as amended). This information shall be provided to any person upon request.

(b) Each institution shall also develop and adopt written security rules, regulations and procedures. Such rules, regulations and procedures shall include, but need not be limited to, the following information:

(1) Procedures for responding to emergencies or criminal actions.

(2) Procedures for securing campus buildings and residence halls.

(3) Procedures for investigating violations of criminal statutes and university regulations.

(4) Procedures related to campus police and other security personnel activity within student housing facilities which are owned or leased by the institution.

(5) Rules and regulations governing the possession and use of firearms by campus police and other security personnel.

(6) Rules and regulations governing the possession and use of firearms on campus by employees, students and visitors.

(7) Security considerations used in the construction, maintenance, groundskeeping and lighting of campus buildings and grounds.

(8) Methods used to inform the campus community about public safety matters.

69 Del. Laws, c. 90, § 1.;



§ 9005. Rules and regulations

The Office of the Attorney General shall be responsible for oversight and implementation of this chapter.

67 Del. Laws, c. 329, § 1; 69 Del. Laws, c. 90, § 1.;



§ 9006. Enforcement

(a) Whenever the Attorney General has reason to believe that an institution of higher education is violating or has violated the provisions of this chapter, the Attorney General may bring an action in the name of the State against the institution to compel compliance.

(b) In any action brought by the Attorney General to compel compliance with this chapter, if the court finds that an institution of higher education is wilfully violating this chapter, or if any institution of higher education fails to promptly comply with an order of the court to comply with this chapter, the Attorney General, acting in the name of the State, may recover on behalf of the State a civil penalty not to exceed $10,000.

67 Del. Laws, c. 329, § 1; 69 Del. Laws, c. 90, § 1.;



§ 9007. Effective dates

The first monthly report required under § 9003(a) of this title shall be published within 60 days of enactment. Annual reports required under § 9003(b) of this title shall be published no later than September 1.

69 Del. Laws, c. 90, § 1.;






CHAPTER 91. ADMINISTRATIVE PROVISIONS

§ 9101. Definitions

As used in this chapter:

(1) "Board" means the Board of Trustees of the Delaware Technical and Community College.

(2) "Institution" means such institutions of higher learning as may be from time to time established by the Board.

(3) "The College" means the Delaware Technical and Community College.

14 Del. C. 1953, § 9101; 55 Del. Laws, c. 374, § 1; 58 Del. Laws, c. 19, §§ 1, 2.;



§ 9102. Board of Trustees — Creation

There shall be a Board of Trustees of the Delaware Technical and Community College which shall be a state agency.

14 Del. C. 1953, § 9102; 55 Del. Laws, c. 374, § 1; 58 Del. Laws, c. 19, § 1.;



§ 9103. Board of Trustees — Composition; qualifications; chair; appointment; term; compensation; vacancy; quorum

(a) The Board shall consist of 7 trustees.

(b) The trustees shall be appointed by the Governor by and with the consent of a majority of the members elected to the Senate.

(c) Six trustees shall be appointed for terms of 3 years each, commencing, in each case, from the date of appointment. The 6 trustees appointed for a term of 3 years shall reside: 1 in the City of Wilmington, 1 in the remainder of New Castle County, 1 in Kent County and 1 in Sussex County. The other 2 members may reside anywhere in the State. The 7th member may reside anywhere in the State; shall serve at the pleasure of the Governor and shall be chair of the Board. The chair may be removed at any time by the Governor and shall serve until removed by the Governor.

(d) No more than 4 trustees shall be members of the same political party.

(e) Each trustee shall be a citizen of the United States, a qualified voter of this State and a resident of this State for at least 3 years preceding that trustee's appointment.

(f) A trustee shall continue to reside in the political subdivision of which the trustee was a resident at the time of that trustee's appointment.

(g) In case of a vacancy on the Board for any reason other than expiration of the term of office, the Governor shall fill such vacancy for the unexpired term by and with the consent of a majority of the members elected to the Senate.

(h) No member of the Board shall receive any compensation for that member's duties except that the member may receive actual travel expenses.

(i) Four members of the Board shall constitute a quorum. A majority of the members present at any meeting and constituting a quorum shall be sufficient for any action by the Board.

14 Del. C. 1953, § 9103; 55 Del. Laws, c. 374, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9104. Purpose and object

The purpose of the College shall be to operate or make available public institutions of learning for persons who have graduated from high school or who are unable to attend public high schools.

14 Del. C. 1953, § 9104; 55 Del. Laws, c. 374, § 1; 56 Del. Laws, c. 35; 58 Del. Laws, c. 19, § 2.;



§ 9105. Powers and duties of Board

(a) The Board may establish such institutions of learning throughout the State as may be necessary to effectuate the purposes of this chapter.

(b) The Board may contract with the University of Delaware, or with any other institution or organization, so that the University or other institution or organization shall establish or offer a 2-year college parallel program or associate degree program, and the Board shall provide necessary funds to meet the entire cost of the establishment or operation of such program, and shall furnish facilities, equipment and supplies therefor. If the Board shall enter into such a contract with the University of Delaware, the Board of Trustees of the University of Delaware shall have, with respect to such 2-year college parallel program or associate degree program, the same powers which it has with respect to the affairs of the University of Delaware by virtue of its charter or the statutes of this State.

(c) The Board shall have custody of and be responsible for the property of the institutions and shall be responsible for the management and control of said institutions.

(d) For the effectuation of the purposes of this chapter the Board, in addition to such other powers expressly granted to it by this chapter, shall have the following powers:

(1) To select such officers, except the chair, as it may deem desirable, from among its own membership;

(2) To adopt or change the name of the institutions established by it;

(3) To adopt and use a seal;

(4) To sue and be sued;

(5) To determine the educational program of the institutions;

(6) To appoint members of the administrative and teaching staffs of the institutions and to fix their compensation and terms of employment;

(7) To appoint or employ such other officers of the institutions, agents and employees as may be required to carry out this chapter and to fix and determine their qualifications, duties, compensation, terms of office or employment and all other terms and conditions of employment;

(8) To fix schedules of tuition rates and fees for educational services at the institutions;

(9) To grant diplomas, certificates or degrees;

(10) To enter into contracts;

(11) To accept from any government or governmental agency, or from any other public or private body, or from any other source, grants or contributions of money or property (conditional or otherwise) which the Board may use for or in aid of any of its purposes;

(12) To acquire (by gift, purchase, condemnation or otherwise), own, lease, use and operate property, whether real, personal or mixed, or any interest therein, which is necessary or desirable for educational purposes;

(13) To determine that any property owned by the College is no longer necessary for educational purposes and to dispose of the same in such manner and upon such terms and conditions as shall be established by it;

(14) To make and promulgate such rules and regulations, not inconsistent with this chapter, that are necessary and proper for the administration and operation of the institutions and for the conduct of the business of the Board;

(15) To exercise all other powers not inconsistent with this chapter, which may be reasonably necessary or incidental to the establishment, maintenance and operation of higher learning institutions;

(16) To employ such persons as deemed desirable.

14 Del. C. 1953, § 9105; 55 Del. Laws, c. 374, § 1; 56 Del. Laws, c. 35, § 2; 58 Del. Laws, c. 19, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 307, § 298.;



§ 9106. Transfer of property

Within applicable provisions of law, any department or agency of the state government, and any subdivision of the State may sell, give, lease, or otherwise make available any of its property to, or for use by, the Board.

14 Del. C. 1953, § 9106; 55 Del. Laws, c. 374, § 1.;



§ 9107. Donations; misnomer

Devises, bequests, grants and gifts to the College or any of its institutions shall not be avoided by any misnomer, if the description can be understood with reasonable certainty.

14 Del. C. 1953, § 9107; 55 Del. Laws, c. 374, § 1; 58 Del. Laws, c. 19, § 2.;



§ 9108. Treasurer's bond

The treasurer of the Board shall give bond with good and sufficient security to the State in the sum of $10,000, conditioned for the faithful application of all the moneys received. The bond shall be approved by the trustees and shall be deposited in the office of the Secretary of State.

14 Del. C. 1953, § 9108; 55 Del. Laws, c. 374, § 1.;



§ 9109. Aid to needy Delaware students

(a) There is established a program to provide financial aid to needy Delaware residents who are enrolled or selected as students of the Delaware Technical and Community College to the end that all students from all economic levels should have an opportunity to obtain the technical training needed and that the State should not be denied the benefit of persons who are highly trained in technical areas.

(b) The aid program shall be administered by an officer of the Delaware Technical and Community College who is designated by the president as responsible for the institution's financial aid program.

(c) Each applicant for aid shall provide, on forms supplied by the college, all biographical and financial information needed, together with a parents' financial statement. Financial grants shall not be for any fixed amount per student and grants shall be made available to students who have qualified to matriculate or to continue their courses of study solely upon the basis of economic need. All grants shall be for 1 year or for 1 semester and may be renewed if a qualified student reapplies in the same manner required for an initial request for assistance.

59 Del. Laws, c. 495, § 1.;



§ 9110. Name of campus in Kent County

The Kent County campus of the Delaware Technical and Community College shall be named "Charles L. Terry, Jr. Campus."

60 Del. Laws, c. 367, § 1.;



§ 9111. Name of campus in Sussex County

The Sussex County campus of the Delaware Technical and Community College shall be named "Jack F. Owens Campus."

70 Del. Laws, c. 41, § 1.;






CHAPTER 92. DELAWARE HIGHER EDUCATION SUPPLEMENTAL LOAN AUTHORITY

§ 9201. Legislative findings; declaration of purpose; construction of chapter

(a) The General Assembly makes the following findings:

(1) For the benefit of the people of the State, the conduct and increase of their commerce, the protection and enhancement of their welfare, the development of continued prosperity and the improvement of their health and living conditions, it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities and skills;

(2) To achieve these ends it is of the utmost importance that students attending institutions of higher education located in the State have reasonable financial alternatives to enhance their access to such institutions;

(3) Reasonable financial access to institutions of higher education will assist such youth in achieving the optimum levels of learning and development of their intellectual and mental capacities and skills;

(4) There exists a serious problem in this State regarding the ability of students to obtain financing for the cost of education beyond the high school level;

(5) Escalating costs of securing such an education have contributed to the difficulties faced by students in attempting to finance an education;

(6) Without the public action contemplated by this chapter, many students will be forced to postpone or abandon plans for obtaining additional education;

(7) It is in the interests and welfare of the citizens of the State to provide a means for assisting students to continue their education; and

(8) It is necessary to create a Higher Education Supplemental Loan Authority to encourage the investment of private capital in the provision of funds for the financing of student loans.

(b) The General Assembly declares its legislative purpose to:

(1) Provide a measure of assistance and an alternative method to enable students and the families of students attending institutions of higher education located in the State appropriately and prudently to finance the cost or a portion of the cost of such higher education;

(2) To supplement federal guaranteed higher education loan programs, other student loan programs and grant or scholarship programs to provide the needed additional options for the financing of a student's higher education in execution of the public policy recited herein; and

(3) Cause the establishment of the Authority for the benefit of the people of the State, for the improvement of their education, health and welfare, and for the promotion of the economy.

(c) The Authority will be performing an essential governmental function in the exercise of the powers and duties conferred upon it and this chapter shall be liberally construed to effect its purposes.

63 Del. Laws, c. 378, § 1.;



§ 9202. Definitions

Unless the context clearly requires otherwise, in this chapter the following words have the meanings indicated:

(1) "Authority" means the Delaware Higher Education Supplemental Loan Authority.

(2) "Authority loans" means loans by the Authority to institutions of higher education for the purpose of funding education loans.

(3) "Bond resolution" means the resolution or resolutions of the Authority and the trust agreement, if any, authorizing the issuance of and providing for the terms and conditions applicable to bonds.

(4) "Bonds" means bonds, notes or other evidences of obligation of the Authority issued under this chapter including, without limitation, bond or revenue anticipation notes, notes in the nature of commercial paper and refunding bonds.

(5) "Borrower" means a student who has received an education loan or any parent who has received or agreed to pay an education loan.

(6) "Costs of attendance" means the tuition and fees applicable to a student, together with the institution's estimate of other expenses reasonably related to cost of attendance at that institution including, without limitation, the cost of room and board, transportation, books and supplies.

(7) "Default insurance" means insurance insuring education loans, Authority loans or bonds against default.

(8) "Default reserve fund" means a fund established under a bond resolution for the purpose of securing education loans, Authority loans or bonds.

(9) "Education loan" means a loan which is made by an institution to a student or to parents of a student, or both, in amounts not in excess of the maximum amounts specified by the Authority to finance a part or all of the cost of the student's attendance at that institution.

(10) "Education loan series portfolio" means all education loans made by a specific institution which are funded from the proceeds of an Authority loan to the institution of higher education out of the proceeds of a related specific bond issue through the Authority.

(11) "Institution" means any public or private nonprofit educational institution situated within this State which:

a. Provides a program of education beyond the high school level;

b. Awards an associate's, bachelor's or advanced degree;

c. Is accredited by the Commission on Higher Education of the Middle States Association of Colleges and Schools or by a national accrediting association or group recognized by the Council on Postsecondary Accreditation.

(12) "Loan funding deposit" means moneys or other property deposited by an institution with the Authority or a trustee, in amounts the Authority determines necessary as a condition for an institution's participation in the Authority's programs to:

a. Provide security for bonds;

b. Fund a default reserve fund;

c. Acquire default insurance; or

d. Defray costs of the Authority.

(13) "Parent" means any parent or guardian of a student at an institution of higher education.

63 Del. Laws, c. 378, § 1.;



§ 9203. Established; composition; term of office; vacancies; officers; compensation

(a) There is hereby established the Delaware Higher Education Supplemental Loan Authority. The Authority is constituted a public instrumentality and the exercise by the Authority of the powers conferred by this chapter is the performance of an essential public function. The Authority shall consist of 9 members appointed by the Governor. Each member shall be a resident of the State.

(1) Two members shall be trustees, directors, officers or employees of institutions of higher education, at least 1 of whom is from an institution not owned or operated by the State.

(2) Two members shall have had the experience in the field of state and municipal finance, either as a partner, officer or employee of an investment banking firm which originates and purchases state and municipal securities, or as an officer or employee of an insurance company or bank whose duties relate to the purchase of state and municipal securities as an investment and to the management and control of a state and municipal securities portfolio, and who are not trustees, directors, officers or employees of an institution of higher education.

(3) One member shall have had experience in higher education finance.

(4) Two members shall have had experience with student financial aid.

(5) One member shall be the State Treasurer, ex officio, or the state designee.

(6) One member shall be the Secretary of Finance, ex officio, or the Secretary of Finance's designee.

(7) Two members shall be appointed from the public at large.

(b)(1) Of the members of the Authority first appointed, 3 shall serve for terms expiring on June 30, 1983, 1984 and 1985, respectively, and until a successor is appointed and qualifies. On the expiration of the term of any member a successor shall be appointed for a term of 3 years and serve until a successor is appointed and qualifies.

(2) The Governor shall appoint a qualified person to fill any vacancy.

(3) A member appointed to fill a vacancy in an unexpired term serves only for the remainder of that term and until a successor is appointed and qualifies.

(4) Any member may be removed by the Governor for misfeasance, malfeasance or wilful neglect of duty or other cause after notice.

(c)(1) Each year the Authority shall elect from among its members:

a. A Chair;

b. A Vice-Chair; and

c. Any other officers it requires.

(2) Each member of the Authority:

a. Serves without compensation; and

b. Is entitled to reimbursement for expenses in accordance with the standard state travel regulations.

63 Del. Laws, c. 378, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9204. Executive Director; General Counsel; quorum; power to issue bonds

(a)(1) The Authority may appoint an Executive Director and a General Counsel, and any other officers, none of whom may be members of the Authority.

(2) The Executive Director shall:

a. Serve at the pleasure of the Authority; and

b. Receive compensation as fixed by the Authority.

(3) The Executive Director or other person designated by resolution of the Authority:

a. Shall keep a record of the proceedings of the Authority;

b. Shall be custodian of all books, documents and papers filed with the Authority, the minute book or journal of the Authority and its official seal; and

c. May cause copies to be made of all minutes and other records and documents of the Authority and may give certificates under the official seal of the Authority to the effect that the copies are true copies, and all persons dealing with the Authority may rely upon the certificates.

(b)(1) Six members of the Authority shall constitute a quorum.

(2) The affirmative vote of a majority of the members present, and not less than 5 votes, is necessary for any action taken by the Authority.

(c)(1) A vacancy in the membership of the Authority may not impair the right of a quorum to exercise all the rights and perform all the duties of the Authority.

(2) Any action taken by the Authority under this chapter may be authorized by resolution at any regular or special meeting and may take effect immediately and need not be published.

(d)(1) The Authority may issue bonds for the purpose of making Authority loans to institutions participating in a program of the Authority for the purpose of providing education loans.

(2) Bonds issued under this section shall be obligations of the Delaware Higher Education Supplemental Loan Authority only, and not of the State. The Authority may not offer bonds for sale, nor issue any bonds, to which it has pledged the moral obligation of the State.

(e)(1) Bonds issued under this chapter shall state on the face of each bond that they represent and constitute an obligation of the Authority only, and do not constitute either a debt of the State within the meaning of the Constitution or laws of the State or a pledge of the faith and credit of the State.

(2) The bonds may not grant to the owners or holders any right to have the Authority or the General Assembly levy any taxes or appropriate any funds for the payment of principal or interest.

63 Del. Laws, c. 378, § 1.;



§ 9205. Powers and duties

(a)(1) In addition to any other powers granted or duties imposed upon it, the Authority has the powers and duties set forth in this section.

(2) The Authority shall adopt any rule or regulation necessary to carry out its powers and duties.

(b) The Authority may:

(1) Adopt an official seal;

(2) Maintain an office at the place or places it may designate;

(3) Participate in legal proceedings in the name of the Authority; and

(4) Sue and be sued in its own name, plead and be impleaded.

(c) The Authority, in consultation with the institutions, shall establish criteria for and guidelines encompassing the types of and qualifications for education loan financing programs which shall include those eligibility standards for borrowers that the Authority determines may be necessary or desirable to effectuate the purposes of this chapter and which shall include provisions that each student have a certificate of admission or enrollment at a specific participating institution, that each student or student's parents satisfy the financial qualifications that the Authority establishes and that each student and each student's parent submit to the participating institution information that may be required by the Authority.

(d) The Authority shall contract with financial institutions and other qualified loan origination and servicing organizations to provide assistance in prequalifying borrowers for education loans and for servicing and administering education loans and any participating institution's respective loan series portfolio. Any education loan fee may include a portion to cover the cost of any servicing organization's assistance prorated on a basis deemed fair by the Authority.

(e) To insure the marketability of its bonds and the adequacy of the security for the payment of the principal of and interest on its bonds, the Authority shall establish criteria governing:

(1) The eligibility of institutions to participate in its program;

(2) The making of Authority loans and education loans;

(3) Provisions for default;

(4) The establishment of default reserve funds;

(5) The purchase of default insurance; and

(6) Provision for the establishment of prudent debt service reserves and for the furnishing by participating institutions of such additional guarantees of or other security for education loans, Authority loans or the Authority's bonds.

(f) The Authority shall establish limitations on the principal amounts and the terms of education loans, criteria regarding the qualifications and characteristics of borrowers and procedures for allocating Authority loans among participating institutions.

(g) The Authority may:

(1) Issue bonds for any of its corporate purposes and borrow funds as working capital for its operations;

(2) Fix, revise, charge and collect rates, fees and charges for the services furnished or to be furnished by the Authority and contract with any person, including financial institutions, loan originators, servicers, administrators, issuers of letters of credit and insurers;

(3) Employ consultants, attorneys, accountants, financial experts, loan processors, bankers, managers and other employees and agents as may be necessary in its judgment, and fix their compensation;

(4) Establish regulations, criteria or guidelines with respect to Authority loans, education loans and education loan series portfolios;

(5) Receive and accept from any source and in any form, loans, appropriations, contributions, gifts or grants for or in aid of any Authority purpose or education loan financing program and, when required, use the funds, property or labor only for the purposes for which it was provided;

(6) Make Authority loans to institutions and require that the proceeds of the loans be used for making education loans and paying related loan costs and fees;

(7) Charge to and apportion among participating institutions its administrative and operating costs and expenses incurred in the exercise of its powers and duties; and

(8) Do all acts and things necessary or convenient to carry out its corporate purposes and in such manner and upon such procedure as the Authority may in its discretion from time to time determine or prescribe.

(h) Notwithstanding any other provision contained in this chapter, the Authority may commingle and pledge as security for a series or issue of bonds, with the consent of all of the institutions which are participating in the series or issue:

(1) The education loan series portfolios and some or all future education loan series portfolios of the institutions; and

(2) The loan funding deposits of the institutions if education loan series portfolios and other security and moneys set aside in any fund or funds pledged for any series or issue of bonds are held for the sole benefit of the series or issue separate and apart from education loan series portfolios and other security and moneys pledged for any other series or issue of bonds of the Authority.

(i) The Authority shall:

(1) Examine records and financial reports of participating institutions; and

(2) Examine records and financial reports of any contractor organization or financial institution retained by the Authority.

(j) The Authority shall require that:

(1) Authority loans be used solely to make education loans;

(2) Institutions require each borrower under an education loan use the proceeds solely for the cost of attendance; and

(3) Each borrower certify that proceeds shall be used solely for the cost of attendance.

63 Del. Laws, c. 378, § 1.;



§ 9206. Use of refunding bond proceeds

(a) Whenever refunding bonds are issued to refund bonds, the proceeds of which were used to make Authority loans, the Authority may reduce the amount it is owed by the institutions which had received Authority loans from the proceeds of the refunded bonds.

(b) The institutions may use this reduced amount to reduce the amount of interest being paid on education loans which the institutions had made pursuant to the Authority loans from the proceeds of the refunded bonds.

(c) All expenses incurred in carrying out this section shall be payable solely from funds provided under the authority of this section and, except as otherwise provided, no liability shall be incurred by the Authority beyond the extent to which moneys shall have been provided under this section.

63 Del. Laws, c. 378, § 1.;



§ 9207. Loan funding deposits

(a)(1) The Authority shall establish guidelines relating to:

a. The deposits of certain moneys, endowments or properties by institutions so as to provide reasonable security for education loan funding programs, Authority loans, education loans or for bonds; and

b. Guarantees of or contracts to purchase education loans or bonds by the institutions or by financial institutions or others.

(2) A default reserve fund may be established for any series or issue of bonds.

(b)(1) The Authority may receive moneys, endowments, properties and guarantees as it determines appropriate and, if necessary, take title in the name of the Authority or in the name of a participating institution or a trustee.

(2) When the principal of and interest on bonds of the Authority issued to finance the cost of any education loan financing program or programs, including any refunding bonds issued to refund or refinance any bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the bonds, and all other conditions of the bond resolution authorizing the bonds have been satisfied and the lien created by the bond resolution has been released, the Authority shall promptly do the things and execute the deeds and conveyances necessary and required to convey any remaining moneys, properties and other assets comprising loan funding deposits to the participating institutions in proportion to the amounts furnished by the respective institutions.

63 Del. Laws, c. 378, § 1.;



§ 9208. Bonds

(a)(1) The Authority shall at any time and from time to time issue bonds for any corporate purpose.

(2) The bonds of each issue shall be payable solely out of revenues of the Authority, including, without limitation:

a. Principal and interest on Authority loans and education loans;

b. Payments by institutions, banks, insurance companies or others pursuant to letters of credit or purchase agreements;

c. Investment earnings from funds or accounts maintained pursuant to a bond resolution or trust agreement;

d. Insurance proceeds;

e. Loan funding deposits;

f. Proceeds of sales of education loans;

g. Proceeds of refunding bonds; and

h. Other fees, charges or revenues of the Authority.

(3) Bonds shall be authorized by a bond resolution of the Authority and shall:

a. Bear the date or dates, and mature at a time or times, whether as serial bonds or as term bonds or both, not exceeding the year following the last year in which the final payments in an education loan series portfolio are due, or 30 years from their respective dates of issue, whichever is sooner;

b. Bear interest at a rate or rates determined by the Authority;

c. Be payable at a time or times, in the denominations and form, either coupon or registered or both, and carry the registration and privileges as to conversion and for the replacement of mutilated, lost or destroyed bonds as the Authority may establish;

d. Be deemed a "security" within the meaning of § 8-102 of the Uniform Commercial Code, whether or not it is either one of a class or series or by its terms is divisible into a class or series of instruments and negotiable for all purposes although payable from a limited source, notwithstanding any other law;

e. Be payable in lawful money of the United States at a designated place;

f. Be subject to the terms of redemption that the bond resolution provides;

g. Be executed by the manual or facsimile signatures of the officers of the Authority designated by the Authority; and

h. Be sold in the manner and upon the terms determined by the Authority including private (negotiated) sale.

(4) Pending preparation of the definitive bonds, the Authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(b) Any bond resolution may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to:

(1) Pledging or assigning the revenues derived from the Authority loans and education loans with respect to which such bonds are to be issued;

(2) The fees and other charges to be collected and the sums to be raised in each year thereby, and the use, investment and disposition of such sums;

(3) The setting aside of loan funding deposits, debt service reserves, capitalized interest accounts, cost of issuance accounts and sinking funds, and the regulation, investment and disposition thereof;

(4) Limitations on the use of the education loans;

(5) Limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied;

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;

(7) The refunding or refinancing of outstanding bonds;

(8) The procedure, if any, by which the terms of any contract with bondholders may be altered or amended and the amount of bonds the holders of which must consent thereto, and the manner in which consent shall be given;

(9) Defining the acts or omissions which shall constitute a default in the duties of the Authority to holders of its obligations and providing the rights or remedies of such holders in the event of a default;

(10) Providing for guarantees, pledges of endowments, letters of credit, property or other security, or insurance for the benefit of the holders of the bonds; and

(11) Any other matter relating to the bonds which the Authority determines appropriate.

(c) No member of the Authority nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability by reason of the issuance of the bonds.

(d)(1) The Authority may purchase its bonds out of any available funds and may hold, pledge, cancel or resell the bonds subject to and in accordance with agreements with bondholders.

(2) The Authority may refund or refinance any of its bonds.

63 Del. Laws, c. 378, § 1.;



§ 9209. Trust agreement

(a) Any bonds issued under this chapter may be secured by a trust agreement by and between the Authority, a participating institution and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the State.

(b) Any trust agreement or bond resolution may:

(1) Pledge or assign any revenues to be received by the Authority or proceeds or benefits of any contract and may serve to convey or mortgage or otherwise secure any property or property rights;

(2) Contain provisions for protecting and enforcing the rights and remedies of bondholders;

(3) Restrict the individual right of action by bondholders; and

(4) Contain such other provisions as the Authority deems appropriate.

(c) Any expense incurred in carrying out the trust agreement may be treated as a part of the cost of the operation of an education loan program.

63 Del. Laws, c. 378, § 1.;



§ 9210. Fees for services; pledge of revenues as security

(a)(1) The Authority shall fix, revise, charge and collect fees and charges for its services and operations and may contract with any person in connection therewith without supervision or regulation by any unit of state government.

(2) Any agreement entered into by the Authority with an institution shall provide that the fees and other amounts payable by the institution with respect to any program of the Authority shall be sufficient at all times:

a. To pay its share of the administrative costs and expenses of the Authority;

b. To pay when due the principal of and the interest on its share of outstanding bonds of the Authority issued in respect of the program and the redemption price or purchase price of any bonds to be retired by call or purchase, to the extent that other revenues of the Authority pledged for the payment of the bonds may not be sufficient for that purpose;

c. To create and maintain reserves which may, but need not, be required or provided for in a bond resolution; and

d. To establish and maintain whatever education loan servicing, control or audit procedures are appropriate to the prudent operations of the Authority.

(b)(1) A pledge by the Authority of revenues as security for an issue of bonds shall be valid and binding from the time when the pledge is made.

(2) The revenues pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding against any person having any claim of any kind in tort, contract or otherwise against the Authority or any participating institution, irrespective of whether the person has notice.

(3) No bond resolution, trust agreement or financing statement, continuation statement or other instrument adopted or entered into by the Authority need be filed or recorded in any public record other than the records of the Authority in order to perfect the lien against third persons, regardless of any contrary provision of public law.

(c)(1) All moneys received by or on behalf of the Authority under this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter.

(2) Any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as trustee of the moneys and shall hold and apply them for the purposes provided in the chapter and any applicable bond resolution or trust agreement.

63 Del. Laws, c. 378, § 1.;



§ 9211. Enforcement of rights and duties by bondholder

Except to the extent that their rights are restricted by any applicable bond resolution or trust agreement, any holder of bonds issued under this chapter or a trustee under a trust agreement entered into under this chapter may, by any suitable form of legal proceedings, protect and enforce any rights granted under the laws of Delaware or by any applicable bond resolution or trust agreement.

63 Del. Laws, c. 378, § 1.;



§ 9212. Refunding bonds

(a)(1) The Authority may issue bonds to refund any bonds of the Authority then outstanding, including the payment of any redemption premium and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of the bonds. Refunding bonds may be issued for the public purposes of realizing savings in the effective costs of debt service, directly or through a debt restructuring, for alleviating impending or actual default and may be issued in 1 or more series in an amount in excess of that of the bonds to be refunded.

(2) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may be applied to the purchase or retirement at maturity or redemption of outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on a date determined by the Authority.

(b)(1) Any escrowed proceeds, pending use, may be invested and reinvested in direct obligations of the United States of America, maturing at a time or times appropriate to assure the prompt payment of the principal of and interest and redemption premium, if any, on the outstanding bonds to be refunded.

(2) The interest, income and profits, if any, earned or realized on any investment may also be applied to the payment of the outstanding bonds to be refunded.

(3) After the terms of the escrow have been fully satisfied and carried out, any balance of proceeds and interest, income and profits, if any, earned or realized on the investments shall be returned to the institution for use by it in any lawful manner.

(c) Refunding bonds shall be subject to this chapter in the same manner and to the same extent as other bonds issued under this chapter.

63 Del. Laws, c. 378, § 1.;



§ 9213. Permissible investments

(a) Except as otherwise provided in this chapter, the Authority may invest funds in:

(1) Direct obligations of the United States;

(2) Obligations as to which the timely payment of principal and interest is fully guaranteed by the United States;

(3) Obligations of the federal intermediate credit banks, federal banks for cooperatives, federal land banks, federal home loan banks, federal national mortgage association and the government national mortgage association;

(4) Certificates of deposit or time deposits constituting direct obligations of any bank as defined by the laws of this State. However, investments may be made only in those certificates of deposit or time deposits in banks which are insured by the Federal Deposit Insurance Corporation or its successor if then in existence; and

(5) Withdrawable capital accounts or deposits of state or federal chartered savings and loan associations which are insured by the Federal Savings and Loan Insurance Corporation.

(b) Securities may be purchased at such time and at such prices as the Authority determines.

63 Del. Laws, c. 378, § 1.;



§ 9214. Legal investments in bonds

All banks, bankers, trust companies, savings banks and institutions, building, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued under this chapter.

63 Del. Laws, c. 378, § 1.;



§ 9215. Accounts; annual report; audit

(a) The Authority shall keep full and accurate accounts of its activities and operations and shall annually in the month of January make a report to the Governor, the Controller General, the Speaker of the House of Representatives, the President Pro Tempore of the Senate and the Secretary of Finance.

(b) The report shall cover the preceding fiscal year and shall include a complete operating and financial statement for that year and a summary of the residences of the recipients of education loans. The Authority shall cause an audit of its books and accounts to be made at least once each year by independent certified public accountants, and the cost thereof shall be paid by the Authority from funds available to it pursuant to this chapter.

63 Del. Laws, c. 378, § 1.;



§ 9216. Chapter additional and supplemental to other laws; permissible rate of interest

(a) This chapter provides a complete, additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to, and the limitations imposed by this chapter do not limit or otherwise affect powers or rights conferred by, other laws, and the issuance of bonds and refunding bonds under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds.

(b)(1) Notwithstanding any other provision of law or charter, institutions may borrow money from the Authority, make education loans and take all other actions and do those things necessary or convenient to consummate the transactions contemplated under this chapter.

(2) The Authority may establish, contract for, charge and collect any amount or rate of interest or compensation with respect to Authority loans and participating institutions may contract for, charge and collect any amount or rate of interest or compensation with respect to education loans.

63 Del. Laws, c. 378, § 1.;



§ 9217. Tax exemption

The Authority shall not be required to pay any taxes or assessments of any kind whatsoever and its bond, their transfer, the interest payable on them, and any income derived from them, including any profit realized in their sale or exchange, shall be exempt at all times from every kind and nature of taxation by this State or by any of its political subdivisions, municipal corporations or public agencies of any kind.

63 Del. Laws, c. 378, § 1.;



§ 9218. Termination of Authority

The Authority in its corporate existence shall continue until terminated by law but no law terminating its existence shall take effect as long as any bonds of the Authority are outstanding and unpaid without adequate provision for payment having been made. Upon termination of its existence, all rights, privileges and property of the Authority shall pass to and be vested in the State.

63 Del. Laws, c. 378, § 1.;



§ 9219. Basic salary schedule for Plan A employees

(a) Salaries paid to Delaware Technical and Community College Salary Plan A employees shall, upon full implementation, be based on the following index schedule:

INDEX DERIVATION Base<equalsign>1.00

The base salary for 10-month employees shall be calculated by taking the salary derived at Bachelor's degree, 0 years from § 1305(b) of this title, and dividing by 0.665 to account for 100 percent state funding.

(b) Twelve-month salaries shall be determined by multiplying the appropriate 10-month salaries by 1.2.

(c) The salary paid to any Salary Plan A employee shall be determined as follows:

(1) Placement on the index for any Salary Plan A employee shall be based on the employee's actual degree, additional credits, and years of relevant experience as certified by the college on July 1 of the current fiscal year. Advancement for additional degrees and credits completed on and after that date and through December 31 will become effective on January 1. Advancement in any of these areas after January 1 will become effective for salary purposes on July 1 of the following fiscal year.

(2) For Fiscal Year 1995, the minimum increase for a Plan A employee shall be 1.5 percent of the employee's Fiscal Year 1994 salary.

(d) The Board of Trustees of the College may certify that specific instructional positions are in scarce supply and shall report that determination to the Director of the Office of Management and Budget and Controller General. After such certification, new hires on the Salary Plan A schedule who are to be engaged in positions of scarce supply may be offered a salary by the Board of Trustees that exceeds the scheduled salary by up to 15%.

(e) During fiscal year 1989, new hires in Salary Plan A shall not receive salaries in excess of the lowest paid employee occupying a cell with the same or higher index value, unless the provisions of subsection (d) of this section have been duly invoked.

(f) The salary paid to any Plan B employee shall be paid in accordance with a merit system comparable pay system. Such a system shall be subject to the following provisions:

(1) For salary purposes, the 37.5 hour merit salary schedule shall be the pay plan for Plan B employees. Salary adjustments shall be granted under the same conditions as listed in Section 8(d)(1)(ii) of 70 Del. Laws, c. 118.

(2)a. The class specifications for positions occupied by Delaware Technical and Community College Plan B employees shall be assigned paygrades comparable to the Merit System pay plan using the same criteria authorized by the Office of Management and Budget for Merit System positions.

b. Periodic classification maintenance reviews shall be processed under the normal Office of Management and Budget maintenance review processes. Critical reclassifications shall be processed under the same general system as the Merit System, subject to final approval of a committee composed of the President of the College, Director of the Office of Management and Budget and Controller General.

(3) The College is authorized to hire at up to 100% of the midpoint of an assigned paygrade upon the signature of the appropriate Vice President and Campus Director; hiring beyond the 100% of midpoint shall require the signatures of the Director of the Office of Management and Budget and Controller General.

(4) Selective market variation and any other special considerations relative to standard compensation exceptions shall be handled in accordance with hiring/compensation procedures outlined in the Merit System.

(5) Vacation and sick leave policies shall remain at the discretion of the College.

(6) Part-time employees' salaries shall not exceed the hourly rate of the grade assigned to comparable full-time employees.

(7) The College may compensate Plan B employees for additional degrees earned. This compensation shall be in the form of a 1-time bonus not added to the employee's base rate, and not paid out of state funds. The College may also provide such additional compensation to Plan B employees as authorized by the Board of Trustees. This compensation shall not be added to the employee's base rate, and shall not be paid out of state funds. This supplement and any 1-time bonus shall not be considered within the pension definitions stated in § 5501(c) through (e) of Title 29, § 5600(3) of Title 29, and § 8351(2) of Title 11.

(8) The College shall retain the ability to underfill any position and to advance any employee in an underfilled position, upon determination of satisfactory performance, to the paygrade to which the position is assigned.

(9) Employee benefits paid by a college plan in addition to state benefits shall remain at the discretion of the College.

(g) The salary plan for administration shall cover full-time employees of Delaware Technical and Community Colleges not covered by Salary Plan A or Salary Plan B. The compensation of an employee on the Administrative Salary Plan (Plan D) shall be computed as follows:

(1) The base salary shall be determined by placement on the same index and in the same manner as Salary Plan A under this section.

(2) In addition to the salary received under this section an employee shall receive an annual amount for administrative responsibility. That amount shall be computed by multiplying the amount provided under this section, by the index volume specified in the schedule below that corresponds with the appropriate classification level and experience level. The experience level shall be determined by the employee's actual years of experience in the assigned level while in the Administrative Pay Plan at Delaware Technical and Community College.

(3) The new salary for any employee shall not be effective until the presentation by the employee of proof of credentials to support claimed degrees, additional credits, and relevant work experience.

(4) Any changes in the allocation of jobs to grade level shall be approved by the Board of Trustees and filed with the Director of the Office of Management and Budget and the Controller General.

(5) The Board of Trustees may provide additional compensation and benefits with non-state funds to employees in the Administrative Salary Plan.

(h) For each fiscal year, the minimum increase for a Plan A or Plan D employee shall be one-half of the general increase for all eligible merit and merit comparable state employees of the employee's Fiscal Year 1995 salary.

66 Del. Laws, c. 85, § 12(t); 66 Del. Laws, c. 303, § 12(t); 67 Del. Laws, c. 47, § 12(t); 67 Del. Laws, c. 281, § 8(t); 68 Del. Laws, c. 84, § 8(r); 68 Del. Laws, c. 290, § 8(r); 69 Del. Laws, c. 64, § 8(r); 69 Del. Laws, c. 291, § 8(n); 70 Del. Laws, c. 118, §§ 8(n), (o); 72 Del. Laws, c. 94, § 8(o)(2); 72 Del. Laws, c. 294, § 31; 73 Del. Laws, c. 74, § 336; 74 Del. Laws, c. 307, §§ 8(n)(2), 299; 75 Del. Laws, c. 88, §§ 20, 21(2); 75 Del. Laws, c. 89, § 8(n)(2).;






CHAPTER 93. ANTI-HAZING LAW

§ 9301. Short title

This chapter shall be known and may be cited as the "Anti-Hazing Law."

68 Del. Laws, c. 400, § 1.;



§ 9302. Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Hazing" means any action or situation which recklessly or intentionally endangers the mental or physical health or safety of a student or which wilfully destroys or removes public or private property for the purpose of initiation or admission into or affiliation with, or as a condition for continued membership in, any organization operating under the sanction of or recognized as an organization by an institution of higher learning. The term shall include, but not be limited to, any brutality of a physical nature, such as whipping, beating, branding, forced calisthenics, exposure to the elements, forced consumption of any food, liquor, drug or other substance, or any other forced physical activity which could adversely affect the physical health and safety of the individual, and shall include any activity which would subject the individual to extreme mental stress, such as sleep deprivation, forced exclusion from social contact, forced conduct which could result in embarrassment, or any other forced activity which could adversely affect the mental health or dignity of the individual, or any wilful destruction or removal of public or private property. For purposes of this definition, any activity as described in this definition upon which the admission or initiation into or affiliation with or continued membership in an organization is directly or indirectly conditioned shall be presumed to be "forced" activity, the willingness of an individual to participate in such activity notwithstanding.

68 Del. Laws, c. 400, § 1.;



§ 9303. Hazing prohibited

Any person who causes or participates in hazing commits a class B misdemeanor.

68 Del. Laws, c. 400, § 1.;



§ 9304. Enforcement by institution

(a) Anti-hazing policy. — Each institution shall adopt a written anti-hazing policy and, pursuant to that policy, shall adopt rules prohibiting students or other persons associated with any organization operating under the sanction of or recognized as an organization by the institution from engaging in any activity which can be described as hazing.

(b) Enforcement and penalties. —

(1) Each institution shall provide a program for the enforcement of such rules and shall adopt appropriate penalties for violations of such rules to be administered by the person or agency at the institution responsible for the sanctioning or recognition of such organizations.

(2) Such penalties may include the imposition of fines, the withholding of diplomas or transcripts pending compliance with the rules or pending payment of fines and the imposition of probation, suspension or dismissal.

(3) In the case of an organization which authorizes hazing in blatant disregard of such rules, penalties may also include recision of permission for that organization to operate on campus property or to otherwise operate under the sanction or recognition of the institution.

(4) All penalties imposed under the authority of this section shall be in addition to any penalty imposed for violation of paragraph (3) of this subsection or any of the criminal laws of this State or for violation of any other institutional rule to which the violator may be subject.

(5) Rules adopted pursuant hereto shall apply to acts conducted on or off campus whenever such acts are deemed to constitute hazing.

68 Del. Laws, c. 400, § 1.;









Title 15 - Elections

CHAPTER 1. PURPOSE AND MEANING OF ELECTION LAWS

§ 101. Definitions

As used in this title:

(1) "Ballot" means those portions of cardboard, paper or other material to be placed within the ballot frames of a voting machine or to be used for absentee voting in order to list the names of the offices to be voted for, the name of each candidate and the designation of the party by which the candidate is nominated, a space for the voter to write in the name of any candidate of that voter's choice for any office, and the statement of any question submitted with provision for a "yes" or "no" vote.

(2) "Board of elections" or "board" in each of the 3 counties of the State means that body of individuals appointed by the Governor and confirmed by the Senate to serve as a board of elections for their respective counties, and are, as such, vested with the responsibility and power to see to the administration of the election laws of this State in their respective counties as more particularly defined in this title.

(3) "Clerk" means clerk of election.

(4) "Commissioner" means the State Election Commissioner.

(5) "County committee" means the regularly organized and constituted county committee or governing authority of a political party.

(6) "Department" means the department of elections in each county of this State, consisting of the board of elections and such staff as the board shall appoint under this title. The department in each county, under the direction of the board of elections, shall administer the election laws of this State as defined in this title.

(7) "Election District Record" shall no longer mean the binders which contain, among other information, voter registration record (sometimes referred to as "Blues"), and shall hereafter mean the electronic records or the print out reflecting said electronic records as designated by the respective county department of elections.

(8) "Election Management System" refers to the computer programs and databases managed by the State Election Commissioner and used by the State Election Commissioner and the departments of elections to maintain voter registration records, to manage absentee voting, maintain election officer information, maintain polling place information, structure elections and for other purposes.

(9) "Election officers" means the inspector of election, the 2 judges of election and the clerks of election who are appointed for each election district under § 4701 of this title.

(10) "Independent," "decline" or words equivalent thereto means any person who at the time of registration does not choose to be affiliated with a political party as defined in this section.

(11) "Inspector" means inspector of elections.

(12) "Judge" means judge of elections.

(13) "Local office" means any political district smaller than the State, including municipal, county, state representative or state senatorial.

(14) "Mobile registration" means any voter registration sponsored or conducted by a department of elections outside of that department's office.

(15) "Party" or "political party" means any political organization which elects a state committee and officers of a state committee, by a state convention composed of delegates elected from each representative district in which the party has registered members, and which nominates candidates for electors of President and Vice-President, or nominates candidates for offices to be decided at the general election. All political parties shall be divided into 2 classes:

a. "Major political party" means any political party which, as of December 31 of the year immediately preceding any general election year, has registered in the name of that party voters equal to at least 5 percent of the total number of voters registered in the State.

b. "Minor political party" means any political party which does not qualify as a major political party.

(16) "Primary ballots" means paper ballots used with ballot boxes or ballots used in voting machines.

(17) "Primary election" means an election at which voters registered as members of a major political party may vote to determine the nominees of that political party for the general election.

(18) "Principal political parties" or words equivalent thereto will be the 2 political parties which have the highest total voter registration in this State.

(19) "Protective counter" means a separate counter built into the voting machine, which cannot be reset, which records the total number of movements of the operating lever.

(20) "Question" means any proposition or other question to be submitted to the voters.

(21) "Registration officers" means the registrar, assistant registrar and alternate registrars appointed by the departments as defined in this section.

(22) "Registration record" means a voter's registration record maintained in the State's Election Management System, the list or file of registered voters sent to each election district for use by election officers on the day of the election, and until determined obsolete, it also applies to a voter's record maintained in the county master file.

(23) "Signature" means both a written signature conforming to § 302(23) of Title 1 and a digital or electronic signature that is an electronic sound, symbol or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document as specified by the State Election Commissioner.

(24) "State chair" means the highest executive officer of a political party of this State.

(25) "State committee" means the regularly organized and constituted statewide governing authority of a political party in this State.

(26) "Unaffiliated candidate" means any individual who files a declaration as a candidate for any office to be decided at the general election and who is not affiliated with any political party and has not been thus affiliated for at least 3 months prior to the filing of that individual's declaration.

15 Del. C. 1953, § 101; 49 Del. Laws, c. 4, § 5; 57 Del. Laws, c. 181, § 1; 57 Del. Laws, c. 567, §§ 1, 1A, 2; 57 Del. Laws, c. 695, § 1; 58 Del. Laws, c. 148, §§ 1, 2; 60 Del. Laws, c. 414, § 1; 60 Del. Laws, c. 446, §§ 1, 2; 61 Del. Laws, c. 418, §§ 3-5; 61 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 505, § 1; 75 Del. Laws, c. 232, §§ 1, 2; 77 Del. Laws, c. 227, § 2; 78 Del. Laws, c. 304, § 1.;

§ 101A Purpose.

The purpose of this title is to assure the people's right to free and equal elections, as guaranteed by our state Constitution. To that end, the full exercise of that right demands that the people be afforded the means to form political parties, nominate candidates and cast ballots for whomever they choose. At the same time, however, lengthy ballots which list a profusion of political parties and unaffiliated candidates, many of which are not serious contenders and lack even a modicum of community support, tend to create voter confusion and to clog the election machinery.

To secure the right to free and equal elections and to preserve the integrity of the democratic political process, it is essential that an orderly system be established:

(1) For the registration of voters and the preservation of voter registration records;

(2) To encourage public participation in political parties and to demonstrate sufficient community support of these parties by permitting voters to affiliate with the party of their choice, if they so desire, on their voter registration records;

(3) To provide a means by which political parties and unaffiliated candidates, which have demonstrated a meaningful level of community support, may qualify for listing on the general election ballot;

(4) For the orderly and fair selection of party nominees by primary election or political party convention, and for the filling of vacancies among such nominees;

(5) To provide for the free exercise of the write-in vote for both politically affiliated and unaffiliated candidates who may not qualify for listing on the general election ballot;

(6) For the conduct of primary and general elections;

(7) For the certification of election results and the resolution of election contests;

(8) To provide criminal penalties and civil liability for violation of the laws set forth in this title;

(9) To provide for all such other matters, related to the electoral process, as may be set forth herein.

61 Del. Laws, c. 418, § 2.;



§ 101A. Purpose

The purpose of this title is to assure the people's right to free and equal elections, as guaranteed by our state Constitution. To that end, the full exercise of that right demands that the people be afforded the means to form political parties, nominate candidates and cast ballots for whomever they choose. At the same time, however, lengthy ballots which list a profusion of political parties and unaffiliated candidates, many of which are not serious contenders and lack even a modicum of community support, tend to create voter confusion and to clog the election machinery.

To secure the right to free and equal elections and to preserve the integrity of the democratic political process, it is essential that an orderly system be established:

(1) For the registration of voters and the preservation of voter registration records;

(2) To encourage public participation in political parties and to demonstrate sufficient community support of these parties by permitting voters to affiliate with the party of their choice, if they so desire, on their voter registration records;

(3) To provide a means by which political parties and unaffiliated candidates, which have demonstrated a meaningful level of community support, may qualify for listing on the general election ballot;

(4) For the orderly and fair selection of party nominees by primary election or political party convention, and for the filling of vacancies among such nominees;

(5) To provide for the free exercise of the write-in vote for both politically affiliated and unaffiliated candidates who may not qualify for listing on the general election ballot;

(6) For the conduct of primary and general elections;

(7) For the certification of election results and the resolution of election contests;

(8) To provide criminal penalties and civil liability for violation of the laws set forth in this title;

(9) To provide for all such other matters, related to the electoral process, as may be set forth herein.

61 Del. Laws, c. 418, § 2.;



§ 102. Deadline interpretation in this title

Except for deadlines that are specifically set on a Saturday, Sunday or a holiday, all deadlines in this title that fall on a Saturday, Sunday or holiday shall be the next official business day at 4:30 p.m.

76 Del. Laws, c. 197, § 1.;



§ 103. -120

Transferred.






CHAPTER 2. DEPARTMENT OF ELECTIONS

§ 201. Department of Elections

There shall be a Department of Elections for New Castle County, Kent County and Sussex County.

19 Del. Laws, c. 39, § 2; 21 Del. Laws, c. 40, § 1; 22 Del. Laws, c. 70, § 5; Code 1915, § 1658; Code 1935, §§ 1745, 1745A; 42 Del. Laws, c. 115, §§ 1, 2; 45 Del. Laws, c. 148, § 1; 45 Del. Laws, c. 149, § 1; 15 Del. C. 1953, § 102; 50 Del. Laws, c. 357, § 1; 50 Del. Laws, c. 429, § 1; 50 Del. Laws, c. 546, § 2; 50 Del. Laws, c. 549, § 2; 61 Del. Laws, c. 418, § 1.;



§ 202. Board of Elections for New Castle County; composition; appointment; term

(a) The Board of Elections for New Castle County shall consist of 10 members and each of the 2 principal political parties shall be represented at all times by not fewer than 5 members and at all times both principal political parties shall have equal representation.

(b) In carrying out this section, the Governor shall appoint 10 members. The Governor shall appoint 5 members, with at least 2 from each of the 2 principal political parties, for a term of 2 years each, and 5 members, with at least 2 from each of the 2 principal political parties, for a term of 4 years each.

(c) Upon the expiration of the term of any member of the Board, such member's successor shall be appointed by the Governor for a period of 4 years; provided, however, that such member shall hold office until that member's successor shall be duly qualified and provided, further, that the term of such successor shall commence on the date the successor is duly qualified. In the event a vacancy occurs in the Board from any cause, other than expiration of the term of a member, the Governor shall fill the vacancy for the residue of the term.

(d) The 10 members required to be appointed by the Governor from the 2 principal political parties under subsections (b) and (c) of this section shall be appointed from a list of not fewer than 3 nominees for each member to be appointed, which list shall be submitted by the state chair of the political party from which the appointment must be made. Seven of the members to be appointed must reside in a different senatorial district in rural New Castle County and 3 of the members to be appointed must reside in a separate senatorial district of the City of Wilmington. Such lists shall be submitted to the Governor within 30 days of the expiration or vacancy of any term herein when such expiration or vacancy leaves fewer than 5 members of the principal political party. The Governor shall submit the Governor's own appointments from the names on the lists within 30 days of the date the Governor receives the lists. If a state chair does not submit a list to the Governor as provided in this subsection, then the Governor shall submit the Governor's own appointments for any vacancy.

(e) All members shall be appointed by and with the consent of the majority of the members elected to the Senate.

(f) In the event that a vacancy exists on the Board of Elections, the Board of Elections can still meet to canvass any election it shall be prescribed to canvass provided that a quorum of its members are present and § 209 of this title shall be met.

19 Del. Laws, c. 39, § 2; 21 Del. Laws, c. 40, §§ 1, 2; 22 Del. Laws, c. 70, §§ 1, 3; Code 1915, §§ 1658, 1659; 40 Del. Laws, c. 141, § 1; Code 1935, §§ 1745, 1745A, 1746; 42 Del. Laws, c. 115, §§ 1-3; 45 Del. Laws, c. 147, § 1; 15 Del. C. 1953, § 103; 54 Del. Laws, c. 163, § 1; 55 Del. Laws, c. 334, § 1; 57 Del. Laws, c. 181, § 2; 58 Del. Laws, c. 148, §§ 3, 4; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 391, § 1.;



§ 203. Boards of Elections for Kent and Sussex Counties; composition; appointment; term

(a) The Board of Elections for Kent County and the Board of Elections for Sussex County shall each consist of 6 members appointed as provided in this section. Each of the 2 principal political parties shall at all times be represented by not fewer than 3 members of each board.

(b) In carrying out this section, the Governor shall initially appoint for the Board of Elections of Kent County 2 members for a term of 2 years each and 2 members for a term of 4 years each, and for the Board of Elections of Sussex County, 3 members for a term of 2 years each and 3 members for a term of 4 years each.

(c) Upon the expiration of the term of any member from either board such member's successor shall be appointed by the Governor for a term of 4 years; provided, however, that such member shall hold office until that member's successor shall be duly qualified and provided, further, that the term of such successor shall commence on the date the successor is duly qualified. In the event that a vacancy occurs in either board from any cause, other than expiration of the term of a member, the Governor shall fill the vacancy for the residue of the term.

(d) The members to be appointed by the Governor under subsections (c) and (d) of this section shall be appointed from a list of not fewer than 3 nominees for each member to be appointed, which list shall be submitted by the state chair of the political party from which the appointment must be made. Each senatorial district in Kent and Sussex Counties must be represented by 1 member and no senatorial district may be represented by more than 2 members. Such lists shall be submitted to the Governor within 30 days of June 25, 1969, and within 30 days of the expiration or vacancy of any term herein when such expiration or vacancy leaves fewer than 3 members of the principal political party. The Governor shall submit the Governor's own appointments from the names on the lists within 30 days of the date the Governor receives the lists.

(e) All members shall be appointed by and with the consent of the majority of the members elected to the Senate.

(f) In the event that a vacancy exists on the Board of Elections, the Board of Elections can still meet to canvass any election it shall be prescribed to canvass provided that a quorum of its members are present and § 209 of this title shall be met.

45 Del. Laws, c. 148, §§ 1, 2, 4, 5; 45 Del. Laws, c. 149, §§ 1, 2, 4, 5; 15 Del. C. 1953, § 104; 54 Del. Laws, c. 163, § 1; 55 Del. Laws, c. 334, § 2; 57 Del. Laws, c. 181, § 3; 58 Del. Laws, c. 148, § 5; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 391, § 1.;



§ 204. Qualifications of members of all boards

No person shall be appointed as a member of any board of elections who is not a citizen of the United States and a resident of the county for which that person is appointed and who has not resided therein for 1 year next preceding that person's appointment. No member of any board shall hold or be a candidate for any:

(1) Federal, state, county, city or incorporated municipality elective office;

(2) Elective office or appointed position of a political party, nor shall a member be an appointed official to any federal, state, county, city or incorporated municipality commission or administrative body.

19 Del. Laws, c. 39, § 2; 21 Del. Laws, c. 40, § 2; Code 1915, § 1659; 40 Del. Laws, c. 141, § 1; Code 1935, § 1746; 42 Del. Laws, c. 115, § 3; 45 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 148, § 5; 45 Del. Laws, c. 149, § 5; 15 Del. C. 1953, § 105; 50 Del. Laws, c. 82, § 1; 55 Del. Laws, c. 280; 57 Del. Laws, c. 181, § 4; 58 Del. Laws, c. 148, § 6; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1.;



§ 205. Confirmation or rejection of appointments

The Senate shall either confirm or reject any appointment under § 202 or 203 of this title within 10 legislative days of its receipt or said appointment is deemed confirmed.

19 Del. Laws, c. 39, § 2; 21 Del. Laws, c. 40, § 2; Code 1915, § 1659; 40 Del. Laws, c. 141, § 1; Code 1935, § 1746; 42 Del. Laws, c. 115, § 3; 45 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 148, § 2; 45 Del. Laws, c. 149, § 2; 15 Del. C. 1953, § 106; 50 Del. Laws, c. 357, § 1; 50 Del. Laws, c. 429, § 1; 50 Del. Laws, c. 546, § 2; 50 Del. Laws, c. 549, § 2; 52 Del. Laws, c. 130, § 3; 54 Del. Laws, c. 163, § 1; 57 Del. Laws, c. 181, § 5; 61 Del. Laws, c. 418, § 1.;



§ 206. Oath

Each member of each board, before entering upon that member's duties and within 10 days from the time of that member's appointment, shall take and subscribe to the oath or affirmation prescribed by the Constitution and shall record the same in the office of the recorder of the county of the member's residence.

19 Del. Laws, c. 39, § 2; 21 Del. Laws, c. 40, § 2; 22 Del. Laws, c. 70, § 6; Code 1915, § 1659; 40 Del. Laws, c. 140, § 1; Code 1935, § 1746; 42 Del. Laws, c. 115, § 3; 45 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 148, § 5; 45 Del. Laws, c. 149, § 5; 15 Del. C. 1953, § 107; 58 Del. Laws, c. 148, § 7; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1.;



§ 207. Compensation of members

The compensation of board members shall be as provided in the Budget Act.

19 Del. Laws, c. 39, § 2; 21 Del. Laws, c. 40, § 2; Code 1915, § 1659; 40 Del. Laws, c. 141, § 1; Code 1935, § 1746; 42 Del. Laws, c. 115, § 3; 45 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 148, § 5; 45 Del. Laws, c. 149, § 5; 15 Del. C. 1953, § 108; 50 Del. Laws, c. 357, § 4; 50 Del. Laws, c. 429, § 6; 50 Del. Laws, c. 546, § 1; 50 Del. Laws, c. 549, § 1; 54 Del. Laws, c. 364, § 1; 58 Del. Laws, c. 148, § 8; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 3.;



§ 208. Organization meeting; officers

(a) The board of elections for each county shall establish a schedule of meetings for the following calendar year at a regularly scheduled meeting of the board held between October 1 and December 31. Once established, the aforesaid schedule shall be subject to change by the respective board.

(b) The schedule shall include an organizational meeting that shall be held between February 1 and June 30 of each year at which time the members of the board of elections for a county shall meet and organize by electing 1 member to be president and 1 member to be secretary, whose function other than that of a member shall be to record the minutes of the meetings of the board. The terms of office for each officer shall be until the organizational meeting held in the following year or until a successor is elected.

19 Del. Laws, c. 39, § 2; 21 Del. Laws, c. 40, § 2; 22 Del. Laws, c. 70, § 6; Code 1915, § 1659; 40 Del. Laws, c. 141, § 1; Code 1935, § 1746; 42 Del. Laws, c. 115, § 3; 45 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 148, § 5; 45 Del. Laws, c. 149, § 5; 15 Del. C. 1953, § 109; 50 Del. Laws, c. 545, § 4; 50 Del. Laws, c. 557, § 1; 57 Del. Laws, c. 181, § 6; 58 Del. Laws, c. 148, § 9; 61 Del. Laws, c. 418, § 1; 72 Del. Laws, c. 275, § 9; 77 Del. Laws, c. 227, § 4.;



§ 209. Necessary votes for transaction of business

(a) The affirmative vote of 6 members shall be required for the transaction of any business for the Board of Elections for New Castle County.

(b) The affirmative vote of 4 members shall be required for the transaction of any business for the Board of Elections for Kent and Sussex Counties respectively.

22 Del. Laws, c. 70, § 6; Code 1915, § 1659; 40 Del. Laws, c. 141, § 1; Code 1935, § 1746; 42 Del. Laws, c. 115, § 3; 45 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 148, § 5; 45 Del. Laws, c. 149, § 5; 15 Del. C. 1953, § 110; 57 Del. Laws, c. 181, § 7; 58 Del. Laws, c. 148, § 10; 61 Del. Laws, c. 418, § 1.;



§ 210. Rules

Each board may make rules for its government not inconsistent with the Constitution or any law of this State and subject to the approval of the State Election Commissioner.

22 Del. Laws, c. 70, § 6; Code 1915, § 1659; 40 Del. Laws, c. 141, § 1; Code 1935, § 1746; 42 Del. Laws, c. 115, § 3; 45 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 148, § 5; 45 Del. Laws, c. 149, § 5; 15 Del. C. 1953, § 111; 57 Del. Laws, c. 181, § 8; 58 Del. Laws, c. 148, § 11; 61 Del. Laws, c. 418, § 1.;



§ 211. Director; deputy director; powers, duties, qualifications, compensation

(a) The board of elections of each county shall appoint:

(1) An director who shall be a member of the same political party as the State Election Commissioner and who shall serve at the pleasure of the board;

(2) A deputy director who shall be nominated and elected by the members of the board of elections of the opposite political party of the State Election Commissioner and who shall serve at the pleasure of same. In the nomination and election of a deputy director, § 209 of this title shall not be applicable.

(b) The director shall assist the department of elections of the director's county in carrying out its duties and responsibilities and, subject to the policies and directives of the board, shall have general supervision over the employees of the department and shall see to it that the work of the department is performed in a proper and nonpartisan manner.

(c) The deputy director shall assist the director.

(d) The director and the deputy director of each department of elections shall be citizens of the United States and qualified electors of the county employing them.

(e) The salary of the director and deputy director shall be as provided in the Budget Act.

(f) The director and deputy director, if in agreement, may authorize a person to vote whose application to register to vote at the Division of Motor Vehicles was never completed as required elsewhere in this title. The person shall follow the procedures set forth by the State Election Commissioner prior to being permitted to vote.

19 Del. Laws, c. 39, § 2; 21 Del. Laws, c. 40, § 2; Code 1915, § 1659; 40 Del. Laws, c. 141, § 1; Code 1935, § 1746; 42 Del. Laws, c. 115, § 3; 45 Del. Laws, c. 147, § 1; 45 Del. Laws, c. 148, § 5; 45 Del. Laws, c. 149, § 5; 15 Del. C. 1953, § 112; 50 Del. Laws, c. 630, § 1; 57 Del. Laws, c. 181, § 9; 58 Del. Laws, c. 148, §§ 12-14; 58 Del. Laws, c. 571; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, §§ 1, 5, 6.;



§ 212. Office; equipment and supplies

Each department shall occupy a suitable and convenient office in the courthouse or public building of the county, or elsewhere in the county seat, and shall obtain whatever furniture, equipment and supplies that may be necessary to properly carry out its duties.

21 Del. Laws, c. 40, § 5; Code 1915, § 1660; Code 1935, § 1747; 42 Del. Laws, c. 115, § 4; 45 Del. Laws, c. 147, § 2; 45 Del. Laws, c. 148, § 7; 45 Del. Laws, c. 149, § 7; 15 Del. C. 1953, § 113; 61 Del. Laws, c. 418, § 1; 61 Del. Laws, c. 480, § 2.;



§ 213. Employees; duties and compensation

(a) Each department may hire such employees as it may deem necessary for the performance by the department of its duties.

(b) The duties of such employees shall be prescribed and the compensation fixed by the Director of the Office of Management and Budget.

(c) The employees of each department shall be placed under the state merit system but subject to all provisions of this title.

21 Del. Laws, c. 40, § 3; Code 1915, § 1664; 40 Del. Laws, c. 141, § 3; Code 1935, § 1751; 45 Del. Laws, c. 147, § 4; 45 Del. Laws, c. 148, § 7; 45 Del. Laws, c. 149, § 7; 15 Del. C. 1953, § 114; 57 Del. Laws, c. 181, § 10; 61 Del. Laws, c. 418, § 1; 75 Del. Laws, c. 88, § 20(3); 77 Del. Laws, c. 227, §§ 7, 8.;



§ 214. Maps

Repealed by 77 Del. Laws, c. 227, § 9, effective Feb. 1, 2010.;



§ 215. Expenses and compensation

All expenses of each department, including the compensation of the members and employees shall be paid by the State.

21 Del. Laws, c. 40, §§ 3, 5, 6; Code 1915, §§ 1659, 1660, 1664; 40 Del. Laws, c. 141, §§ 1, 3; Code 1935, §§ 1746, 1747, 1751; 42 Del. Laws, c. 115, §§ 3, 4; 45 Del. Laws, c. 147, §§ 1, 2, 4; 45 Del. Laws, c. 148, §§ 5, 7, 10; 45 Del. Laws, c. 149, §§ 5, 7, 10; 15 Del. C. 1953, § 116; 51 Del. Laws, c. 149, § 8; 61 Del. Laws, c. 418, § 1; 77 Del. Laws, c. 227, § 10.;



§ 216. Notaries public

(a) In addition to the notaries public for the respective counties authorized to be appointed by any other law, the Governor shall appoint as notaries public:

(1) Three employees of the Department of Elections for New Castle County; and

(2) One employee and the Director of the Departments of Elections for Kent and Sussex Counties.

(b) Whenever any person so appointed ceases to be employed by or as director of the department, such person's term as notary public shall terminate and the Governor shall appoint either another employee or such person's successor as a notary public.

Code 1935, § 1755; 45 Del. Laws, c. 147, § 8; 45 Del. Laws, c. 148, § 33; 45 Del. Laws, c. 149, § 33; 15 Del. C. 1953, § 117; 57 Del. Laws, c. 181, § 11; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 1.;



§ 217. Director and deputy director of departments of elections; limitations

No director or deputy director of any department of elections shall hold or be a candidate for any:

(1) Federal, state, county, city or incorporated municipality elective office; or

(2) Elective office or position of a political party nor shall the director or deputy director be an appointed official to any federal, state, county, city or incorporated municipality commission or administrative body. This limitation shall not apply to persons selected to serve on or appointed to the Election Assistance Commission's Standards Board or Board of Advisors established by P.L. 107-252 (The Help America Vote Act of 2002) [42 U.S.C. § 15301 et seq.].

15 Del. C. 1953, § 118; 50 Del. Laws, c. 82, § 2; 57 Del. Laws, c. 181, § 12; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 126, § 1; 77 Del. Laws, c. 227, § 1.;



§ 218. Timing and dating

It shall be the duty of each department to time and date each application for a ballot or other communication received by the department.

15 Del. C. 1953, § 119; 52 Del. Laws, c. 221, § 2; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 11.;



§ 219. Political activity limited; penalty

(a) No person, member, director or deputy director or employee of the department shall directly or indirectly use or seek to use his or her authority or official influence to control or modify the political action of another person or at any time actively participate in any political activities or campaigns.

(b) Any person who shall violate this section shall be fined not more than $500 and shall forfeit that person's position or employment.

15 Del. C. 1953, § 120; 57 Del. Laws, c. 181, § 13; 58 Del. Laws, c. 215, § 1; 61 Del. Laws, c. 418, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 1.;






CHAPTER 3. STATE ELECTION COMMISSIONER

§ 301. Appointment; term and compensation

(a) The State Election Commissioner shall be appointed by the Governor for a term of 4 years and confirmed by a majority of the members elected to the Senate. Until such appointment and confirmation the State Auditor shall serve as the State Election Commissioner without additional compensation. In the event of a vacancy in the office, the Governor shall appoint a successor to fulfill the unexpired term and said successor shall be confirmed by a majority of the members elected to the Senate.

(b) The salary of the State Election Commissioner shall be as provided in the Budget Act.

(c) The State Election Commissioner shall serve in this capacity on a full-time basis and the State Election Commissioner's powers and duties prescribed by this title shall remain with the Election Commissioner and shall not be delegated to any other individual or group.

(d) The State Election Commissioner shall not hold or be a candidate for any:

(1) Federal, state, county, city or incorporated municipality elective office; or

(2) Elective office or position of a political party nor shall the State Election Commissioner be an appointed official to any federal, state, county, city or incorporated municipality, commission or administrative body. This limitation shall not apply to persons selected to serve on or appointed to the Election Assistance Commission's Standards Board or Board of Advisors established by P.L. 107-252 (The Help America Vote Act of 2002 [42 U.S.C. § 15301 et seq.]).

(e) The State Election Commissioner shall not directly or indirectly use or seek to use the State Election Commissioner's authority or official influence to control or modify the political action of another person or at any time participate in any political activities or campaigns.

15 Del. C. 1953, § 302; 50 Del. Laws, c. 168, § 1; 57 Del. Laws, c. 181, § 15; 58 Del. Laws, c. 215, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 115, § 1; 77 Del. Laws, c. 227, § 12.;



§ 302. General powers and duties of Commissioner

The Commissioner shall have the following powers and duties:

(1) To furnish, by purchase, lease, or otherwise, such equipment, supplies and services that may be required in order to conduct the Commissioner's own powers and duties prescribed in this title;

(2) To order any department, board, commission or agency of this State to transfer to the Commissioner any equipment or supplies to the Commissioner's custody that are owned by the State and not in use by the department, board, commission or agency concerned, which may be used by the Commissioner in conducting the functions of the Commissioner's office;

(3) To select and maintain in the City of Dover, preferably in a building owned by the State, suitable office space;

(4) To make reasonable rules and regulations with respect to the functions of the Commissioner's office and with respect to the manner of making entries in registration and election records to be followed by each department and all registration and election officers;

(5) To have the sole responsibility for the security of the records in the Commissioner's office which shall not be delegated to anyone;

(6) To prescribe the form of the registration and election records which under this title are to be uniform throughout this State so long as they are not in conflict with this title;

(7) To supply necessary instruction and assistance to each department and all registration and election officers in order to insure uniform operation of this title throughout the State. In addition, the Commissioner may develop standards and operating procedures for the purpose of having a statewide uniform election system. These standards shall be directed toward ensuring consistency in the redistricting process, the use of technology and the conduct of general, primary special and school elections. The Commissioner shall collaborate with the departments of elections in developing these standards;

(8) Such other powers and duties as may be necessary in order for the Commissioner to carry out the Commissioner's own functions under this title;

(9) To be an ex officio member of each county department of elections;

(10) To attend each county department of elections meeting at which time the Commissioner may do the following:

a. Participate in any and all discussions; and

b. Cast a vote only in the event of a tie; and

(11) To collect unofficial results for each primary, special and general election for each election district used in the said election and to tabulate, report and disseminate the results of the election as soon as possible to the public.

15 Del. C. 1953, § 303; 50 Del. Laws, c. 168, § 1; 57 Del. Laws, c. 181, § 16; 57 Del. Laws, c. 384; 57 Del. Laws, c. 567, § 4; 58 Del. Laws, c. 215, § 3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 306, § 2; 77 Del. Laws, c. 227, §§ 13, 14.;



§ 303. Duties upon receipt of a registration application

(a) Upon receipt of a registration application from a department of elections, the State Election Commissioner shall have the registration application verified for completeness and accuracy. If the Commissioner's staff identifies a discrepancy with the application, the respective department of elections shall be notified and then correct the discrepancy.

(b) The State Election Commissioner shall use appropriate technology to maintain a permanent record of each registration application. Paper applications shall be retained for a minimum of 24 months and then maintained in accordance with the appropriate document retention schedule. A permanent copy of each electronic transaction shall be retained.

(c) The State Election Commissioner, in collaboration with the departments of elections, may establish a program where the departments create and archive an image of each paper registration application.

15 Del. C. 1953, § 304; 50 Del. Laws, c. 168, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 3; 77 Del. Laws, c. 227, § 2.;



§ 304. Lists and files of registered voters

(a) The State Election Commissioner shall deliver or cause to be delivered to each major political party in the State without charge the following:

(1) A file of all registered voters in the State once per month.

(2) A file of all registered voters in the State current as of the registration deadline before a primary or general election no later than 7 working days following the registration deadline for a primary or general election.

(3) Upon request, up to 8 copies of the list of registered voters for each election district in the State current as of the registration deadline before a primary or general election no later than 7 working days following the registration deadline for a primary or general election. These lists shall contain, as a minimum, the name, address, political party affiliation, and election district of each registered voter in each election district.

(b) The state chair of each major political party, or county chairs if there is no state chair, may designate in writing other persons, not exceeding 2 in each county, to whom all or specified portions of the party's lists are to be made available from the Commissioner.

(c) Upon request but no more than once per month, the State Election Commissioner shall provide without charge a file of all registered voters in the State to any minor political party eligible to place candidates on the ballot.

(d) The State Election Commissioner, in collaboration with the departments of elections, shall prepare supplemental poll lists for each election district in the State that contain corrections and names of registered voters who have updated their registration records between the registration deadline and a date or dates selected by each department of elections. The departments of elections shall make available 2 copies of the supplemental poll lists for the election districts within their jurisdiction to the principal political parties on the Saturday before a primary or general election.

(e) The State Election Commissioner shall, upon request, provide free of charge to any candidate for election who has qualified to appear on an upcoming primary or general election ballot a file and/or list of registered voters for the jurisdiction for which that person has qualified as a candidate.

(1) The request for a file and/or lists may be made by the candidate or by a member of the candidate's committee listed on the appropriate form filed in accordance with Chapter 80 of this title.

(2) The State Election Commissioner shall designate the file and lists that shall be provided free of charge.

(3) Requests for files or lists in accordance with this section shall be made no later than the last day of registration for an upcoming primary or general election. Requests made after this deadline will be produced as soon as possible, but so as not to interfere with production of files or products required by this title for the conduct of the election or those requested prior to the deadline stated above.

(f) The State Election Commissioner shall, upon request, but no more frequently than once per month, provide files of registered voters in the State to any State agency, county or local government for use in conducting State, county or local government business.

(g) The State Election Commissioner, in collaboration with the departments of elections, shall establish a reasonable cost for files and lists of registered voters requested by persons or organizations not eligible to receive lists in accordance with this section. These costs shall be reviewed at least once every 2 years and updated as appropriate.

(h) Files and lists provided to members of the General Assembly and state agencies or county or local governments pursuant to subsection (f) of this section shall include voter names, addresses, political party affiliation, voting history, telephone numbers and dates of birth. Files and lists provided to major and minor political parties pursuant to subsections (a) through (d) of this section and to candidates for elective office pursuant to subsection (e) of this section shall be limited to voter names, addresses, political party affiliations, voting history, legislative district information, telephone numbers and years of birth. Files and lists provided to the public shall be limited to voter names, addresses, political party affiliations, voting history, legislative district information, and years of birth. The Delaware Freedom of Information Act, Chapter 100 of Title 29, shall not apply to information contained in voter lists and files created and maintained pursuant to this title.

(i) The State Election Commissioner, in collaboration with the departments of elections, shall develop and implement policies and procedures for protecting the information about persons in the State's election management system, and on records and electronic media in the possession of the State Election Commissioner's office and the departments of elections.

15 Del. C. 1953, § 305; 50 Del. Laws, c. 168, § 1; 52 Del. Laws, c. 221, § 1; 57 Del. Laws, c. 181, § 17; 57 Del. Laws, c. 567, §§ 5, 6; 58 Del. Laws, c. 215, § 4; 58 Del. Laws, c. 397, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 4; 77 Del. Laws, c. 227, §§ 2, 15-17.;



§ 305. Duplicate registrations

At least monthly and within 10 days following the last registration day for each primary and general election, the Commissioner shall notify each department of elections of suspected duplicate registrations within such department's county. Each department of elections shall review the list of suspected duplicate registrations for their county and correct the registration records as appropriate.

15 Del. C. 1953, § 306; 50 Del. Laws, c. 168, § 1; 75 Del. Laws, c. 232, § 5.;



§ 306. Coordination with state agencies

The State Election Commissioner, in collaboration with the departments of elections, shall implement as soon as practical automated transfers or exchanges of voter registration information and information necessary to maintain an accurate list of registered voters between the State's election management system and other state databases.

75 Del. Laws, c. 232, § 6; 77 Del. Laws, c. 227, § 2.;



§ 307. Supplying lists to political party chairs and other persons

Repealed by 77 Del. Laws, c. 227, § 18, effective Feb. 1, 2010.;



§ 308. Political activity limited; penalty

(a) No employee of the Office of the State Election Commissioner shall directly or indirectly use or seek to use that employee's own authority or official influence to control or modify the political action of another person or at any time actively participate in any political activities or campaigns.

(b) Any person who shall violate this section shall be fined not more than $500 and shall forfeit that employee's position or employment.

74 Del. Laws, c. 229, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 11. GENERAL PROVISIONS

§ 1101. Permanent registration system

(a) Persons who have registered to vote in accordance with the provisions of this title shall not be removed from the voting rolls so long as their permanent place of residence is within this State, they have not been disenfranchised for any cause prescribed in the laws of this State or their registration has not been canceled as provided elsewhere in this title.

(b) Registered voters who change their permanent place of residence within this State or legally change their name should update their voter registration record as elsewhere provided in this title.

21 Del. Laws, c. 36, § 1; Code 1915, § 1630; 34 Del. Laws, c. 106, § 1; 37 Del. Laws, c. 117, § 7; Code 1935, § 1717; 43 Del. Laws, c. 121, § 6; 44 Del. Laws, c. 106, § 1; 45 Del. Laws, c. 145, § 6; 15 Del. C. 1953, § 1102; 49 Del. Laws, c. 17, § 1; 50 Del. Laws, c. 169, § 1; 70 Del. Laws, c. 188, § 1; 77 Del. Laws, c. 227, §§ 19, 20.;



§ 1102. Voter registration drive standards

(a) Persons and entities registering people to vote within the State of Delaware shall keep a log of all voter registration applications solicited, deliver all applications for Delaware citizens and a copy of the log covering those applications to the State Election Commissioner or a department of elections within 10 days of soliciting the applications, deliver the applications for citizens of other states to the chief election official of those states, and list the person or group conducting the voter registration drive along with the name of the solicitor on each application.

(b) Each voter registration application solicited during a voter registration drive shall include a sequential application number for tracking purposes.

(c) The log required above shall include the name of the person or organization conducting the drive, the inclusive dates that the applications listed thereon were collected, and a list of the full name of the applicant and associated application number for each application collected.

(d) Persons and groups conducting voter registration drives within the State should register with the State Election Commissioner or a department of elections using a form promulgated by the State Election Commissioner.

(e) Persons collecting voter registration applications should have each applicant initial their party affiliation selection.

(f) Persons collecting voter registration applications in order for a political party to obtain ballot status shall clearly communicate to each applicant that by completing the voter registration application they may be changing their political party affiliation.

75 Del. Laws, c. 232, § 7; 77 Del. Laws, c. 227, § 2.;



§ 1103. Disaster recovery and continuity of operations

(a) If paper registration records are lost, destroyed, mutilated or defaced, the affected department or departments shall not replace the records but shall use the State's Election Management System database as the source of voter registration data for the persons whose records were so affected.

(b) The State Election Commissioner, in collaboration with the Department of Technology and Information, shall establish and maintain a disaster recovery program that would provide the State Election Commissioner and the departments of elections immediate access to a duplicate version of the Election Management System and associated databases in event of a disaster that makes the production system unavailable.

(c) The State Election Commissioner and the departments of elections shall no later than January 1, 2008, implement a continuity of operations plan that would permit any of the agencies to continue operations if any of the agencies are denied access to its offices during critical periods.

Code 1915, § 1630; 34 Del. Laws, c. 106, § 1; 37 Del. Laws, c. 117, § 7; Code 1935, § 1717; 43 Del. Laws, c. 121, § 6; 44 Del. Laws, c. 106, § 1; 45 Del. Laws, c. 145, § 6; 15 Del. C. 1953, § 1104; 49 Del. Laws, c. 17, § 3; 50 Del. Laws, c. 169, § 1; 75 Del. Laws, c. 232, § 8; 77 Del. Laws, c. 227, § 2.;



§ 1104. , 1105. Registration dates and hours in election districts; notice of registration

Repealed by 64 Del. Laws, c. 424, § 2, effective Jan. 1, 1985.;






CHAPTER 13. REGISTRATION BOOKS, SUPPLIES AND PLACES

§ 1301. Registration records — Furnished by the Commissioner

Repealed by 60 Del. Laws, c. 414, § 2, effective May 22, 1976.;



§ 1302. Voter registration application

(a) The State Election Commissioner, in consultation with the Departments of Elections for the counties, shall promulgate the voter registration application and shall set the effective date of each new version. The application shall be updated as necessary to comply with state and federal law and/or to facilitate administration of the State's voter registration program. The application shall be uniform throughout the State and shall be used for all voter registration transactions within the State.

(b) The application shall be in 2 parts. The Departments of Elections for the counties shall send the original part of each application that was accepted and processed to the State Election Commissioner office. The Departments of Elections for the counties shall maintain the second copy in the County Master Record. The records contained in the County Master Record shall remain in the office of each department and not be removed for any reason except as provided by law.

(c) The voter registration application shall include a question asking whether or not the applicant is a citizen of the United States. The Departments of Elections for the counties shall reject the applications of new registrants who indicate that they are not citizens of the United States or who fail to answer the question. The departments shall notify such persons by first-class mail that their application has been rejected and the reason or reasons thereto. Persons already registered to vote who indicate that they are not citizens of the United States shall be notified by first-class mail that their voter registration shall be cancelled at the expiration of 15 days if they do not affirm in writing that they are citizens of the United States. The departments shall cancel the voter registration of any persons who fail to affirm in writing that they are United States citizens after the expiration of the aforesaid 15-day period. Persons who subsequently affirm in writing to a department that they are United States citizens shall be reinstated by the department as a registered voter.

(d) The voter registration application shall include a place for the applicant's home telephone number; provided however, that the provision of a telephone number shall be annotated on the form as being optional, and no application shall be rejected for lack thereof. Any registered voter may have that registered voter's own telephone number removed from the electronic voter registration files by making a request of the department of elections for the county in which they are registered either by telephone or in writing.

(e) The applicant's signature may be a digitized signature obtained by a state agency as part of a process that includes registering a person to vote or updating the applicant's voter registration information.

(f) The State Election Commissioner, in collaboration with the Departments of Elections for the counties, may examine methods to streamline the voter registration process through the application of technology. The State Election Commissioner, in consultation with the Departments of Elections for the counties, may adopt and implement such technology. In the event that the process adopted conflicts with subsection (b) of this section, that subsection shall be considered null and void. These innovations may include adoption of a paperless or semi-paperless registration process.

(g) The State Election Commissioner shall make the State's Voter Registration Application available on the internet by January 1, 2006.

19 Del. Laws, c. 38, § 5; 19 Del. Laws, c. 39, §§ 3, 4; 21 Del. Laws, c. 35, § 3; 22 Del. Laws, c. 64, §§ 1, 2; 24 Del. Laws, c. 66; Code 1915, § 1621; 34 Del. Laws, c. 106, § 1; 37 Del. Laws, c. 117, § 2; Code 1935, § 1708; 43 Del. Laws, c. 121, § 2; 15 Del. C. 1953, § 1302; 50 Del. Laws, c. 169, § 2; 51 Del. Laws, c. 106; 55 Del. Laws, c. 152; 57 Del. Laws, c. 567, § 9; 60 Del. Laws, c. 414, §§ 3-5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, §§ 3-6; 70 Del. Laws, c. 505, § 2; 72 Del. Laws, c. 71, § 1; 74 Del. Laws, c. 168, § 1; 77 Del. Laws, c. 227, § 2.;



§ 1303. Confidentiality of addresses

(a) A person may petition the Superior Court for an order to have that person's own address, which is required to be placed on voter application, registration or transfer records, kept confidential upon a showing of a legitimate need and lawful purpose. A person's participation in Department of Justice's Address Confidentiality Program shall constitute a legitimate need and lawful purpose for the purposes of this section. Upon submission to the State Election Commissioner and department of elections for the county in which the voter seeks to register of a certified copy of the court order granting confidentiality, the person's address shall be removed from all voter records available for public inspection, as long as the submission is not 21 days prior to an election, in which case the person's address shall be removed from the voter records within 7 days after the election.

(b) Following submission of the court order, the person's address may not be made available for public inspection or copying, except under the following circumstances:

(1) If requested, to a law enforcement agency; or

(2) If directed by a court order, to a person identified in the order.

Within 3 days of the date of any disclosure of a confidential address under paragraph (b)(2) of this section, the State Election Commissioner shall give to the person whose address was disclosed written notification of the disclosure, the name of the person to whom the information was disclosed and the reason for the disclosure. The Commissioner may attach a copy of the court order to satisfy these requirements. A person to whom disclosure is made under paragraph (b)(2) of this section shall sign a statement agreeing to keep such information confidential.

(c) Any address rendered confidential pursuant to this section shall remain confidential for as long as the Court shall order.

(d) Unlawful acts and penalties. —

(1) Procurement for unlawful purposes. — It shall be unlawful for any person knowingly to obtain or disclose any address from voter records that is rendered confidential for any use not permitted under this section.

(2) False representation. — It shall be unlawful for any person to make false representation to obtain from voter records a person's address that has been rendered confidential under this section.

(3) Penalties. — Any person requesting the disclosure of personal information from voter registration records who misrepresents the person's identity or knowingly makes a false statement in order to obtain restricted information or who knowingly violates any other provision of this chapter shall be guilty of a class A misdemeanor.

(e) The State's election officials shall use e-mail addresses obtained through registration and absentee voting activities for official business only; these addresses shall not be subject to Freedom of Information requests and shall not be disseminated outside of the Departments of Elections on lists of registered voters or in any other manner.

70 Del. Laws, c. 512, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2; 77 Del. Laws, c. 269, § 1; 78 Del. Laws, c. 28, § 2.;



§ 1304. Update of records when election district divided; procedure

Upon splitting of an election district in accordance with this title, the department having jurisdiction shall update the records of the affected voters in the State's Election Management System. The department having jurisdiction shall then determine whether or not to update the affected voters registration records in the county master file. The registration of any voter shall not be invalidated nor shall the right of any registered voter be prejudiced due to any error that occurred during this process.

19 Del. Laws, c. 38, § 5; 21 Del. Laws, c. 35, § 3; 22 Del. Laws, c. 64, §§ 1, 2; 24 Del. Laws, c. 66; Code 1915, § 1621; 34 Del. Laws, c. 106, § 1; 37 Del. Laws, c. 117, § 2; 40 Del. Laws, c. 140, § 2; Code 1935, § 1708; 43 Del. Laws, c. 121, § 2; 15 Del. C. 1953, § 1303; 50 Del. Laws, c. 169, § 2; 55 Del. Laws, c. 267; 56 Del. Laws, c. 366, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 512, § 1; 75 Del. Laws, c. 232, § 9.;



§ 1305. Custody of registration records; public inspection

(a) All registration records, when not in the custody of the registrars, shall be and remain in the custody of the department except as otherwise provided. The registration records shall, during normal business hours of each department, be open to the inspection of anyone desiring to examine the same, without fee or reward, provided, however, that Social Security number, date of birth, driver's license number and telephone number shall not be subject to such inspection. Anyone desiring to do so may be permitted to make copies or partial copies thereof.

(b) Any registered voter may have that registered voter's telephone number removed from the electronic voter registration files by making the request of that registered voter's local department of elections, either by telephone or in writing.

Code 1915, § 1630; 34 Del. Laws, c. 106, § 1; 37 Del. Laws, c. 117, § 7; Code 1935, § 1717; 43 Del. Laws, c. 121, § 6; 44 Del. Laws, c. 106, § 1; 45 Del. Laws, c. 145, § 6; 15 Del. C. 1953, § 1304; 49 Del. Laws, c. 17, § 6; 50 Del. Laws, c. 169, § 2; 55 Del. Laws, c. 452; 58 Del. Laws, c. 401, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 512, § 1; 72 Del. Laws, c. 71, § 2; 75 Del. Laws, c. 232, §§ 10, 11; 76 Del. Laws, c. 115, § 2.;



§ 1306. Registration supplies

Repealed by 75 Del. Laws, c. 232, § 12, effective Feb. 1, 2006.;



§ 1307. Expenses

Repealed by 70 Del. Laws, c. 188, § 8, effective Oct. 1, 1995.;






CHAPTER 15. REGISTRATION OFFICERS

§ 1501. -1518. Appointment; qualifications; recommendations of political parties; terms of office; certificate of appointment; alternate registrars — appointment; powers and duties; oath of office for registration and election officers; appearance of registration and election officers for taking of oath and instruction; removal; vacancies; compensation; payment procedure; source of pay; quorum; majority action; equal representation; duties; exemptions from military duty and service as registration officer; refusal to qualify or act; penalty; vacation of office; registration officers not to be candidates; special powers of registrars during registration; duties of assistant registrars; registrar to file affidavits

Repealed by 67 Del. Laws, c. 354, § 3, effective July 16, 1990.;






CHAPTER 17. REMOVAL PROCEDURES FOR REGISTRATION RECORDS

§ 1701. Qualifications for registration as qualified voter

(a) Every applicant for registration shall be a qualified voter if such applicant is a citizen of this State of the age of 18 years and upwards, or who will be 18 years old on or before the day of the general election next succeeding the applicant's registration, and is a bona fide resident of this State. No person in the military, naval or marine service of the United States shall become a resident of this State by being stationed in any garrison, barrack or military or naval place or station within this State; and no person adjudged mentally incompetent, person convicted of a crime deemed by law a felony, or person who shall have been rendered incapable of voting by reason of violating § 7 of Article V of the Constitution of this State for 10 years next following that person's conviction and sentence thereunder, shall be a qualified voter. For purposes of this chapter, the term "adjudged mentally incompetent" refers to a specific finding in a judicial guardianship or equivalent proceeding, based on clear and convincing evidence that the individual has a severe cognitive impairment which precludes exercise of basic voting judgment.

(b) The Department shall permit registration of any citizen and bona fide resident of this State 16 years of age or older through the Division of Motor Vehicles as set forth in § 2050(a) of this title, provided that such applicant shall not be a qualified voter unless the person will be 18 years of age or older on or before the day of the general election next succeeding the applicant's registration.

19 Del. Laws, c. 38, § 8; 21 Del. Laws, c. 36, § 4; 22 Del. Laws, c. 64, §§ 1, 2; 24 Del. Laws, c. 66; Code 1915, § 1627; 37 Del. Laws, c. 117, § 6; 40 Del. Laws, c. 140, § 5; Code 1935, § 1714; 44 Del. Laws, c. 105, § 1; 15 Del. C. 1953, § 1701; 52 Del. Laws, c. 197, § 1; 58 Del. Laws, c. 502, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 34, §§ 2, 5; 77 Del. Laws, c. 473, § 1.;



§ 1702. Removal of names by board of elections

(a) At any duly called meeting of the board of elections for each county, the board may sit to consider the removal of names from the County Master Record in cases where there is a valid reason to believe a person is no longer a duly qualified elector in the election district in which that person is registered.

(b) The board shall afford the affected voter the full right to be heard at such meeting with the right of appeal in all cases, first giving notice as required by § 1711 of this title [repealed].

Code 1935, § 1744; 45 Del. Laws, c. 145, § 15; 15 Del. C. 1953, § 1702; 49 Del. Laws, c. 4, § 5; 49 Del. Laws, c. 17, § 10; 50 Del. Laws, c. 169, § 7; 58 Del. Laws, c. 148, § 25; 70 Del. Laws, c. 186, § 1.;



§ 1703. Duty of officers to notify departments of facts suggesting voter disqualification

The clerk or Prothonotary of any court in this State having jurisdiction of felonies shall, when a person is convicted of a crime deemed by law a felony, notify immediately the department of the county in which the person is a resident and the State Election Commissioner. Such notification shall include a full, complete and accurate copy of the record of the name, present residence and last previous residence, date of birth, and Social Security number if available of each individual of voting age who has been convicted of a felony.

Code 1935, § 1744; 45 Del. Laws, c. 145, § 15; 15 Del. C. 1953, § 1703; 49 Del. Laws, c. 4, § 5; 49 Del. Laws, c. 17, § 11; 50 Del. Laws, c. 169, § 8; 57 Del. Laws, c. 181, § 25; 67 Del. Laws, c. 354, § 5; 73 Del. Laws, c. 34, § 1.;



§ 1704. Identification of persons who are no longer eligible to vote, establishment of an "inactive status," cancellation of registration and provision for reregistration

(a) The State Election Commissioner on or before April 1 of each year shall compile a list of registered voters who no longer reside at the address at which they are registered to vote. The Commissioner shall accomplish this by:

(1) Contracting with a U.S. Postal Service licensed vendor to compare the list of registered voters against the list of persons who have filed a permanent change of address with the U.S. Postal Service and obtain from the vendor a list of registered voters who have changed their address both within and without this State.

(2) Obtaining from the Division of Motor Vehicles a list of all persons who have surrendered their Delaware driver's license while obtaining a driver's license from another state. The Commissioner shall compare this list against the list of registered voters and compile a list of registered voters who have surrendered their Delaware driver's license.

(b) The State Election Commissioner or the Commissioner's designated representative shall merge the 2 lists compiled in accordance with subsection (a) of this section and remove duplicate names.

(c) The State Election Commissioner or the Commissioner's designated agent shall then send an address verification request via forwardable first class mail to each person on the list. The State Election Commissioner shall mail the request to the address at which the person is registered to vote unless the U.S. Postal Service vendor provides an updated address. The request shall ask the person to sign the return card and:

(1) Authorize cancellation of their Delaware voter registration because they are no longer permanent residents of the State;

(2) Provide the address of their permanent place of residence if they still reside within Delaware; or

(3) Certify that the address at which they are currently registered to vote is their correct address and place of permanent residence.

(d) The address verification request shall include a postage-paid return card or envelope preaddressed to the department of elections in the county in which the person is registered to vote.

(e) The respective department of elections, upon receipt of the return card in accordance with the response, shall:

(1) Upon authorization by the board of elections at a meeting of the board of elections of the county, remove the voter from the records of the State Election Commissioner and the county department of elections;

(2) Update the person's voter registration record with the new address if it is within the department's jurisdiction;

(3) Send the returned card and the person's voter registration record to the department of elections that has jurisdiction over the new address; or

(4) Update the person's voter registration record showing that the person has certified that the address on the permanent voter registration record is their permanent place of residence.

(f) On June 1 of each year following an address verification mailing in accordance with this section, the State Election Commissioner shall place all persons who did not reply to the address verification request mailed in accordance with this section into "inactive status."

(g) A person shall be returned to active status if the person subsequently returns the return card with a new Delaware address or certification that the person has not changed their address, by completing any other voter registration transaction permitted by this title or by voting in any election conducted in accordance with this title.

(h) On or before June 1 of each year following a general election, the State Election Commissioner shall remove from the voting rolls any person who has been in "inactive status" for 2 consecutive general elections.

(i) Persons classified as "inactive" shall remain eligible to vote in any election conducted in accordance with this title. Upon presenting themselves at their polling place they shall affirm in writing under penalty of perjury on the form promulgated by the State Election Commissioner the address of their permanent place of residence. If the person's permanent place of residence is different than the permanent place of residence shown on the person's permanent voter registration record, the person shall be permitted to vote in accordance with § 2047 of this title.

(j) A person properly removed from the voting rolls in accordance with this chapter must reregister in order to vote in any election conducted in accordance with this title. A person removed in error through the process described in this chapter, however, may be restored to the voting rolls upon the concurrence of the respective Department of Elections director and deputy director.

70 Del. Laws, c. 188, § 9; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 13; 77 Del. Laws, c. 227, §§ 1, 2.;



§ 1705. Cancellation of registration of persons reported as deceased

(a) The State's Office of Vital Statistics shall send each month to the departments of elections and to the State Election Commissioner a complete and accurate file or list of each person 16 years of age or older who has been reported to have died within the State since the previous report. The file or list shall contain, as a minimum: the decedent's name, social security number, residence at time of death, date of birth, date of death, and death certificate number.

(b) The State's Office of Vital Statistics shall in January and July of each year send a file or list to the departments of elections and the State Election Commissioner containing the name, social security number, residence at time of death, state where died, date of birth, date of death, and death certificate number for each Delaware citizen 16 years or age or older reported to that office as having died in another state or country. Where complete data about a decedent is not available, the Office of Vital Statistics shall provide as much information as is available in the file or on the list.

(c) Upon receipt of a file or list from the Office of Vital Statistics, each department of elections shall cancel the registration of each registered voter from their county whose name is on the list.

(d) The departments of elections may cancel the registration of a person upon receipt of a copy of a death certificate or a written notice from the decedent's spouse, adult child, sibling or parent.

(e) The departments of elections may use an obituary from a Delaware newspaper as authority to cancel the registration of a registered voter who died in another state or country.

45 Del. Laws, c. 144, § 31; 45 Del. Laws, c. 148, § 34; 45 Del. Laws, c. 149, § 34; 15 Del. C. 1953, § 1705; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 169, § 10; 52 Del. Laws, c. 221, § 3; 57 Del. Laws, c. 181, § 26; 58 Del. Laws, c. 148, § 26; 67 Del. Laws, c. 354, § 6; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 14; 77 Del. Laws, c. 227, §§ 2, 21.;



§ 1706. Motion to remove a name from registration records; procedure; entries in records as to such motion

Repealed by 75 Del Laws, c. 232, § 15, effective Feb. 1, 2006.;



§ 1707. Cancellation of registration due to a registrant having moved to another state

(a) The departments of elections shall consider notification from another state, election jurisdiction or election official that a person registered to vote in Delaware has applied to register to vote or who has registered to vote in another state as permission from that person to cancel that person's Delaware voter registration.

(b) The departments of elections shall consider a written notice from a spouse, adult child, sibling or parent that a registered voter has moved out of state as permission from that person to cancel that person's voter registration. The notice shall be signed and the relationship to the previously mentioned voter stated.

(c) The board of elections for a county may cancel the voter registrations for any person who has moved out of state and given permission in writing or as otherwise provided in this section.

(d) Upon registration of a person in Delaware who is registered to vote in another state, the respective department of elections or State Election Commissioner shall notify the other state that the person has registered to vote in the State of Delaware.

15 Del. C. 1953, § 1707; 57 Del. Laws, c. 181, § 29; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 16; 77 Del. Laws, c. 227, §§ 2, 22.;



§ 1708. Correction of errors

(a) Departments of elections personnel, upon approval of the appropriate supervisor, may correct errors on a person's voter registration record as necessary to maintain a complete and accurate voter registration list.

(b) The boards of elections shall approve any change in the year of birth of a registrant where there is a difference between the year submitted on a previous registration application and the year submitted on the most current registration application. A board of elections may, if deemed appropriate, refer such discrepancies to the Attorney General for investigation.

15 Del. C. 1953, § 1708; 51 Del. Laws, c. 139, § 1; 57 Del. Laws, c. 181, § 28; 75 Del. Laws, c. 232, § 17.;



§ 1709. Reregistration unnecessary upon change in election district boundary

Any elector whose name appears as a registered voter in an election district affected by a change of boundary shall not be required to reregister because of the change in election districts arising from the change of boundaries.

45 Del. Laws, c. 144, § 10; 45 Del. Laws, c. 148, § 10; 45 Del. Laws, c. 149, § 10; 15 Del. C. 1953, § 1709; 57 Del. Laws, c. 181, § 30.;



§ 1710. Notice of change of election district boundary

When the boundaries of any election district have been changed, the department of the county in which the district is located shall notify each of the affected voters by mail.

15 Del. C. 1953, § 1710; 57 Del. Laws, c. 181, § 31; 58 Del. Laws, c. 215, § 13.;



§ 1711. Notice by registered or certified mail

Repealed by 75 Del Laws, c. 232, § 18, effective Feb. 1, 2006.;






CHAPTER 19. REGISTRATION OF MEMBERS OF THE ARMED FORCES, RELATED ORGANIZATIONS AND CITIZENS RESIDING OUTSIDE OF THE TERRITORIAL LIMITS OF THE UNITED STATES

§ 1901. Eligibility

(a) A Delaware citizen absent from the State, not registered to vote in another state and eligible to vote in accordance with the federal Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA) [42 U.S.C. § 1973ff et seq.] as amended shall be permitted to register to vote under the provisions of this chapter if that person is a citizen and permanent resident of the State of Delaware. For purposes of this section, this includes:

(1) A citizen and permanent resident of the State of Delaware who became ill or who was injured while a member of a uniformed service;

(2) A citizen and permanent resident of the State of Delaware who is a member of a service organization such as the American Red Cross attached to and serving with a uniformed service; or

(3) A spouse or dependent of a person meeting the criteria in this section.

(b) Persons registering to vote in accordance with this chapter shall:

(1) Register to vote at the address of that person's own permanent residence in the State of Delaware;

(2) Register to vote at the address of that person's own last place of permanent residence in the State of Delaware prior to joining a uniformed service or moving overseas; or

(3) In the case of persons who are permanently living outside of the United States, be registered to vote at the address of the department of elections for the county in which they last resided before moving overseas. These persons shall be permitted to vote for federal offices only.

(c) Citizens listed in subsection (a) of this section above do not lose their domicile in the State of Delaware unless they establish a domicile or register to vote in another state.

75 Del. Laws, c. 232, § 19.;



§ 1902. Application by persons eligible to register to vote under the provisions of this chapter

(a) A citizen and permanent resident of the State of Delaware who maintains a residence in the State may submit a State of Delaware Voter Registration Application or any registration application promulgated by the federal government.

(b) A citizen eligible to vote under the provisions of this chapter who does not maintain a residence within the State of Delaware may register to vote by submitting a federal Post Card Application, federal Write-in Absentee Ballot, or any other registration application promulgated by the federal government under the provisions of the UOCAVA [42 U.S.C. § 1973ff et seq.] as amended.

(c) The deadline for the department to receive an application to register to vote under the provisions of this chapter is the third Monday prior to a primary or general election. Applications received after a deadline shall be held and processed on the first business day following that election.

(d) The departments of elections shall accept electronic transmissions of signed registration applications specified in this section.

(e) The departments of elections shall immediately notify any person whose application to register to vote was rejected and provide such person the reason or reasons for rejection and information on how to appeal the rejection.

75 Del. Laws, c. 232, § 19.;



§ 1903. Late registration procedures for military and overseas citizens

A citizen who has been discharged or separated from a uniformed service, the Merchant Marine or from employment outside of the territorial limits of the United States too late to register to vote for a primary or general election but within 60 days of the date of a primary or general election, shall be entitled to register to vote for the purpose of voting in that and ensuing primary or general elections after presenting documentation of that individual's discharge, separation or termination of employment to the department of elections for the county in which that individual resides up to and including the date of the election. This also applies to any accompanying family members who are otherwise eligible to register to vote.

75 Del. Laws, c. 232, § 19.;



§ 1904. Special registration and other election services to uniformed service members

(a) The departments of elections shall upon request from the appropriate authority assist members of the State's National Guard and members of reserve units headquartered in the State of Delaware to register to vote and to apply for absentee ballots. The departments shall also, where possible, assist any other member of a uniformed service present in the State of Delaware to register to vote and to apply for an absentee ballot from their home state.

(b) Services to a person not eligible to register to vote in the State of Delaware shall be limited to providing the appropriate application, assisting in the completion of that application and advising the person on deadlines, that person's rights, and points of contact in the state in which that person is domiciled.

(c) Notwithstanding any other provision in this title, citizens of the State of Delaware who are scheduled to be deployed within 7 days of the day of a primary or general election and who are registered voters in the State of Delaware shall upon presentation of military orders be issued an absentee ballot and be permitted to vote by absentee ballot at any department of elections prior to closing of the polls on the day of the election. If it is not possible to issue the person the ballot for that person's election district, a special ballot containing federal and statewide offices only shall be issued.

75 Del. Laws, c. 232, § 19.;



§ 1905. Law applicable

All the provisions in this title relating to registration of voters in general, as provided by law, shall apply as far as pertinent to this chapter.

75 Del. Laws, c. 232, § 19.;






CHAPTER 20. REGISTRATION OFFICERS AND MOBILE REGISTRATION; REGISTRATION BY MAIL

Subchapter I Registration Officers

§ 2001. Appointment of registration officers; conduct of registration

(a) The department of elections for each county shall train and appoint such department employees and such other persons as deemed necessary to serve as registration officers. These persons shall serve at the pleasure of the department that appointed them.

(b) Compensation of registration officers shall be set by the department appointing them.

(c) Each department of elections shall conduct voter registration at its office each regular business day except during periods during which registration is closed in accordance with this title. Departments may schedule additional periods for office registration as deemed necessary.

67 Del. Laws, c. 354, § 19; 74 Del. Laws, c. 411, § 2.;



§ 2002. Appearance of registration officers for taking of oath and instruction

Each person appointed under § 2001 of this title shall appear before the department to qualify by taking and subscribing to the prescribed oath (or affirmation) and to receive suitable instruction after due notice from the department, which shall be given at least 7 days before the times appointed for the appearance of the registration officers. No person shall be excused from the obligation unless that person shall have become disqualified by sickness, disability or otherwise.

67 Del. Laws, c. 354, § 19; 70 Del. Laws, c. 186, § 1.;



§ 2003. Oath of office for registration officers

(a) Each person appointed under § 2001 of this title shall take and subscribe before the department before beginning such person's duties the following oath (or affirmation):

I, ______________, residing in _____ election district of the representative district in __________ county, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Delaware, and that I will faithfully discharge the duties of registration officer in __________ county, according to the best of my ability.

(b) Any board of elections member, director, deputy director or other authorized agent of the department may administer this oath (or affirmation).

67 Del. Laws, c. 354, § 19; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 1.;



§ 2004. Certificate of appointment

Each department shall deliver a certificate of appointment to whomsoever it shall appoint and who shall be sworn into office as a registration officer. Such certificate shall be in such form as shall be prescribed by the department and shall include the date of the expiration of such person's term of office.

67 Del. Laws, c. 354, § 19; 70 Del. Laws, c. 186, § 1.;



§ 2005. Request for a voter registration application

(a) Any citizen may apply in writing, in person or by telephone on any regular business day, except during the period beginning 20 days before each general election through election day, to the department for the county in which the voter resides, for a voter registration application to be provided by the department to the requestor or to a member of the citizens immediate family.

(b) The department to whom the request was made shall:

(1) Permit the person to complete the application for that person's own self in the office or mail the application for that individual to that individual within 3 business days of the request.

(2) Mail the voter registration application to a member of the requestor's immediate family within 3 business days of the request.

(c) Applications requested in accordance with this section may be for the purposes of registering to vote, transferring the voter's address, changing the voter's name on the voter's voter registration record and/or changing a voter's political party affiliation.

74 Del. Laws, c. 411, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2006. Special powers of registration officers during registration

Each of the registration officers shall, in addition to the other powers conferred upon such officer by law, have, during the respective times of the appointed sittings for registration, the power to:

(1) Preserve order and enforce obedience to that officer's lawful commands at or around the place of registration;

(2) Keep access to such place open and unobstructed;

(3) Protect and keep safe registration applications in their custody and possession;

(4) Administer oaths or affirmations.

67 Del. Laws, c. 354, § 19; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 411, § 4.;






Subchapter II Procedure at Registration Place

§ 2011. Entries by registration officers

(a) When a person appears at a registration place for the purpose of applying to register as a voter, a registration officer shall obtain from such person the necessary information to complete an application for registration.

(b) After the application for registration has been fully completed, a registration officer shall inspect the application for completeness, eligibility and legibility and such additions or corrections as may be necessary shall be made in the presence of the applicant. The applicant shall then submit for inspection by the aforesaid registration officer proof as to identity and residence as shown on the application. If the registration officer is satisfied that the applicant is eligible and has established the applicant's identity and that the application is complete and legible, the applicant shall sign the application and the registration officer shall sign the registration officer's name in the space on the application provided for that purpose.

(c) If unable to sign, the applicant shall make that applicant's own mark on the application. If the applicant is unable to sign or make that applicant's own mark because of physical disability, the registration officer shall indicate the fact in the space provided for the signature of the applicant. In either case, the registration officer shall write the phrase "Witnessed by" followed by the registered officer's initials in the space provided for the signature of the applicant.

(d) The registration officers, except where registration is conducted in the offices of the departments of election, shall record the name and address of each applicant upon a separate list of registered voters in the order in which they appear at the registration place to be registered.

(e) At the end of the registration day, the registration officer shall deliver to the department all of the sets of registration records supplied by the department along with the list of all transactions.

19 Del. Laws, c. 38, § 8; 21 Del. Laws, c. 36, § 4; 22 Del. Laws, c. 64, §§ 1, 2; 24 Del. Laws, c. 66; Code 1915, § 1627; 34 Del. Laws, c. 106, § 1; 37 Del. Laws, c. 117, § 6; 40 Del. Laws, c. 140, § 5; Code 1935, § 1714; 44 Del. Laws, c. 105, § 1; 15 Del. C. 1953, § 1722; 50 Del. Laws, c. 169, § 15; 57 Del. Laws, c. 181, § 35; 67 Del. Laws, c. 354, §§ 7, 12; 69 Del. Laws, c. 191, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, § 13; 72 Del. Laws, c. 275, § 2; 74 Del. Laws, c. 411, §§ 5-8; 77 Del. Laws, c. 227, § 23.;



§ 2012. Challenge for bribery; oath; effect of oath; refusal to take oath

If upon the personal application of anyone to be registered, the applicant shall be challenged for having received or accepted, or for having offered to receive or accept, or for having paid, transferred or delivered, or for having offered or promised to pay, transfer or deliver, or for having contributed or offered or promised to contribute to another to be paid or used, any money or other valuable thing as a compensation, inducement or reward for the registering or abstaining from registering of anyone qualified to register, the registration officer shall administer to the person so challenged an oath or affirmation, as follows:

"You do solemnly swear upon the Holy Evangels of Almighty God (or "You do solemnly, sincerely and truly declare and affirm") that you have not received or accepted or offered to receive or accept, or paid, transferred or delivered, or offered or promised to pay, transfer or deliver, or contributed or offered or promised to contribute to another, to be paid or used, any money or other valuable thing as a compensation, inducement or reward for the registering or abstaining from registering of anyone qualified to register at the registration for this present year, so help you God" (or "so you do solemnly, sincerely and truly declare and affirm").

Such oaths or affirmations shall be conclusive evidence to the registration officers of the truth of such oath or affirmation, but if any such oath or affirmation is false, the person making the same shall be guilty of perjury, and no conviction thereof shall bar any prosecution under § 8 of Article V of the State Constitution. If any person so challenged refuses to make the oath or affirmation prescribed in this section, the registration officers shall enter the words "refused to make oath concerning bribery" in the appropriate space in the applicant's application for registration and the department shall place the original permanent registration record of the applicant in the special file or binder known as the "list of disqualified voters."

21 Del. Laws, c. 36, § 5; Code 1915, § 1628; 34 Del. Laws, c. 106, § 1; 35 Del. Laws, c. 82, § 1; Code 1935, § 1715; 15 Del. C. 1953, § 1725; 50 Del. Laws, c. 169, § 17; 67 Del. Laws, c. 354, §§ 11, 12; 70 Del. Laws, c. 186, § 1.;



§ 2013. Duties of department following registration

(a) After the registration officer delivers the registration records to the department following each registration day, the department shall first check the record by the registration number of the registration records to ascertain whether all the records supplied have been returned to the department. If the department is satisfied that all records have been returned, it shall file and retain the records for not less than 1 year. If all the records have not been returned, the department shall notify the Attorney General, who may take appropriate action.

(b) The department shall then take the applications for registration which have been completed, and signed or marked by the applicant and the registration officers, and examine them for completeness, legibility and eligibility. If the department is satisfied that the application is complete and legible and that the applicant's name does not appear on the list of disqualified voters and that the applicant is qualified to be registered, the department shall take the necessary steps to add the person to the list of registered voters.

(c) [Repealed.]

15 Del. C. 1953, § 1729; 50 Del. Laws, c. 169, § 19; 57 Del. Laws, c. 181, § 36; 67 Del. Laws, c. 354, §§ 8-12; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 411, §§ 9-12; 77 Del. Laws, c. 227, § 24.;



§ 2014. Notification of disposition of a person's voter registration application and procedure for handling returned mail

(a) A department of elections following receipt of a voter registration application for a person who is not registered to vote shall, upon determination that the applicant is eligible to register to vote, create a pending registration record. The department shall then within 5 business days mail a nonforwardable notice by first-class mail that confirms the voter's address to the voter.

(1) If this notice is returned to the department as undeliverable by the U. S. Postal Service within 10 days of having been mailed, the department shall not add the person's name to the list of registered voters.

(2) The department shall post the name and address of every person whose confirmation notice was returned as undeliverable on its website for a period of 2 years.

(3) If the notice is not returned within 10 days after being mailed, the applicant's pending registration record shall be added to the State's list of registered voters and the department shall mail a nonforwardable notice by first-class mail that informs the registrant of the location of the registrant's polling place.

(4) A person not added to the list of registered voters in accordance with paragraph (a)(1) of this section above shall be permitted to vote at the polling place for that person's address upon presentation of proof of identity and address at the polling place, completion of a voter registration application at the polling place and the approval of the respective department's director and deputy director. The forms of identification may include:

a. A Delaware drivers license;

b. A Delaware identification card;

c. Work identification, provided it has a photograph and address; or

d. U.S. postal material.

(5) The State Election Commissioner may suspend the provisions of this subsection (a) during the 60 days prior to any primary, general or special election in order to facilitate the processing of voter registration applications, distribution of polling place cards and the production of poll lists and signature cards.

(b) Each county Department of Elections shall promptly notify in writing each person whose voter registration application has been rejected and shall state in such notice the specific reason or reasons for such rejection.

(c) A department of elections upon completing a transfer of address, change of name and/or change of political party affiliation for a registered voter shall mail a notice informing the registrant of that registrant's polling place by nonforwardable first class mail. If this notice or any correspondence sent by a state agency or state official using voter registration address data is returned as undeliverable, the department shall send an address verification request by forwardable first-class mail to the person at the address on their permanent registration record or to the address indicated by the U.S. Postal Service on the returned undeliverable notice or correspondence. The address verification request shall include a postage-paid preaddressed return card. The person shall be asked to sign the return card and:

(1) Authorize cancellation of their Delaware voter registration because they are no longer permanent residents of the State;

(2) Provide the address of their permanent place of residence if they still reside within Delaware; or

(3) Certify that the address at which they are currently registered to vote is their correct address and place of permanent residence.

(d) The respective department of elections, upon receipt of the return card in accordance with the response shall:

(1) Upon authorization by the board of elections at a meeting of the board of elections of the county, remove the voter from the records of the State Election Commissioner and the county department of elections;

(2) Update the person's voter registration record with the new address if it is within the department's jurisdiction;

(3) Send the returned card and the person's voter registration record to the department of elections that has jurisdiction over the new address; or

(4) Update the person's voter registration record showing that the person has certified that the address on the permanent voter registration record is their permanent place of residence.

(e) If the person does not return the return card within 60 days of mailing or if the address verification request is returned as undeliverable, the person shall be transferred to "inactive status."

(f) Persons classified as "inactive" shall remain eligible to vote in any election conducted in accordance with this title. Upon presenting themselves at their polling place they shall affirm in writing under penalty of perjury on the form promulgated by the State Election Commissioner the address of their permanent place of residence. If the person's permanent place of residence is different than the permanent place of residence shown on the voter's permanent record, the person shall be permitted to vote in accordance with § 2047 of this title.

(g) A person properly removed from the voting rolls in accordance with this chapter must reregister in order to vote in any election conducted in accordance with this title. A person removed in error through the process described in this chapter, however, may be restored to the voting rolls upon the concurrence of the respective department of elections director and deputy director.

(h) On or before June 1 of each year following a general election, the State Election Commissioner shall remove from the voting rolls any person who has been in "inactive status" for 2 consecutive general elections.

70 Del. Laws, c. 188, § 14; 75 Del. Laws, c. 232, §§ 20-22; 77 Del. Laws, c. 227, §§ 1, 2, 25.;



§ 2015. Late registration procedures for military and overseas citizens

Repealed by 75 Del Laws, c. 232, § 23 effective Feb. 1, 2006.;



§ 2016. Enfranchisement of citizens who have never resided in the United States

If a United States citizen outside of the United States who has never lived in the United States has a parent who is a qualified elector of the State, then that person is eligible to register and vote where that citizen's parent is a qualified elector.

74 Del. Laws, c. 168, § 3; 70 Del. Laws, c. 186, § 1.;






Subchapter III Mobile Registration

§ 2021. Conduct of mobile registration

(a) The department of elections for each county may consider applications to conduct voter registration at locations in the county from individuals or groups so as not to exceed the annual appropriation for this purpose. The aforesaid departments may expend funds appropriated for the purposes of conducting primary, general and special elections for such voter registration activities during the period prior to the aforesaid elections.

(b) Registration officers appointed in accordance with § 2001 of this title shall conduct mobile registration as directed by the department that appointed them. Each mobile registration team shall consist of at least 2 registration officers, with at least 1 registration officer being from each of the 2 principal political parties.

(c) After July 1 in the year of a general election, the department of elections for each county shall conduct at least 1 countywide program of voter registration at locations reasonably convenient and accessible to the citizens.

(d) In allocating resources to registration activities, the department shall give first priority to countywide programs planned and scheduled in accordance with subsection (c) of this section.

(e) The respective department of elections shall publicize registration activities planned and scheduled by the department. Publicizing registration activities requested by individuals and groups is the responsibility of the respective individual or group.

15 Del. C. 1953, § 2002; 58 Del. Laws, c. 215, § 16; 60 Del. Laws, c. 396, § 2; 64 Del. Laws, c. 424, § 1; 67 Del. Laws, c. 354, § 17; 72 Del. Laws, c. 275, § 3; 74 Del. Laws, c. 411, § 13.;



§ 2022. -2024. Traveling registration officers; duties; qualifications; compensation; term of office; performance of duties by traveling registration officers; appointment of traveling registration officers

Repealed by 74 Del. Laws, c. 411, § 14, effective Aug. 5, 2004.;



§ 2025. Intercounty registration

Persons qualified to register to vote may do so at the department of elections in any county, or at any mobile registration site, regardless of the county of their actual residence. If a person applies for registration outside the county of that person's own residence, the department for the county in which the application is made shall forward the application to the department for the county in which the applicant resides for approval. Registration under this section shall not be deemed valid until approved by the department of elections in the county in which the applicant resides.

64 Del. Laws, c. 332, § 2; 67 Del. Laws, c. 354, § 17; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Registration by Mail

§ 2031. Procedure for registration by mail

(a) Every qualified elector who is a resident of this State and who is not registered may, as an alternative to other methods of registration, apply to the department of elections for the county in which the qualified elector resides by mail, telephone or in person, for registration forms. Within 3 days, the department shall mail the required forms and a set of instructions to the applicant.

(b) If a person applies for registration by mail for someone other than himself or herself, that person shall give the name and address of such person and shall sign an appropriate form declaring that the person is requesting such registration forms be mailed to the applicant.

(c) The department shall perform the same duties in regard to these registration forms as it is required to do with other applications for voter registration.

(d) The departments of elections shall accept any voter registration application, application for an absentee ballot, or any federal write-in absentee ballot promulgated in accordance with federal law as an application to register to vote. The Departments shall process these applications as they would any other application submitted in accordance with this title.

60 Del. Laws, c. 392, § 2; 67 Del. Laws, c. 354, § 18; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, §§ 15, 16; 74 Del. Laws, c. 411, § 15; 75 Del. Laws, c. 232, §§ 24, 25.;



§ 2032. Duties of department following receipt of mail registration forms

(a) Upon receipt, all mail registration forms shall be date-stamped by the department.

(b) A verification inquiry shall be conducted where:

(1) The applicant has neglected to sign the form;

(2) Information given on the form is incomplete;

(3) Information appears unclear or inconsistent; or

(4) The application appears to be a duplicate.

(c) If the information on the mail registration form appears to be a transfer of address, change of name by marriage or otherwise, or party affiliation change, the change shall be made by the department and the applicant shall be notified such change was made.

(d) [Repealed.]

60 Del. Laws, c. 392, § 2; 67 Del. Laws, c. 354, § 18; 74 Del. Laws, c. 411, § 16; 77 Del. Laws, c. 227, § 26.;



§ 2033. Special procedures for persons who register to vote by mail and have not voted in the State in an election for federal office

(a) A person who registers to vote by mail on or after January 1, 2003, shall submit with that person's application a copy of a current and valid photo identification or a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter. Should the person not include a copy of the required identification with the voter registration application, the voter shall provide a valid photo identification or a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter prior to voting for the first time at a polling place in the State. If the person fails to show required identification at the polling place, that person shall be permitted to vote by provisional ballot. The poll lists and signature cards for each polling place shall identify those persons who must show proper identification before being permitted to vote.

(b) A registrant may satisfy the requirement to submit identification by subsequently submitting a voter registration application through a source not subject to the provisions of this section (e.g. through the Division of Motor Vehicles).

(c) A person who votes by absentee ballot and who registered to vote for the first time by mail and did not submit a copy of any of the required identification documents shall submit a copy of one or more of the documents listed in subsection (a) of this section showing the person's name and address with the absentee ballot. The absentee ballot from a person who is required to submit identification, and who does not, shall not be counted.

(d) This section does not apply to persons listed in § 1901(a) of this title or to persons identified in subsection (a) of this section who submitted their driver's license number (includes State ID card number) or social security number that the Department of Elections for a county is able to use to verify an existing state identification record bearing the same number, the name and date of birth as provided by the applicant.

74 Del. Laws, c. 168, § 4; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 26.;



§ 2034. Rejection of mail registration

Repealed by 70 Del. Laws, c. 188, § 18, effective Oct. 1, 1995.;






Subchapter V Registration Deadlines

§ 2036. Deadline to register to vote: primary and general elections

The last date to register to vote for any presidential primary, primary and general election shall be the fourth Saturday prior to the date of the election.

(1) Mail applications postmarked on or before the deadline shall be considered to be on-time and shall be immediately processed by the departments of elections; and

(2) Applications taken by agencies in accordance with subchapter VII of this chapter on or before the deadline shall be considered on-time and shall be processed by the departments of elections immediately upon receipt.

75 Del. Laws, c. 232, § 27.;



§ 2037. Deadline to register to vote: special elections

The last day to register to vote for any special election shall be 10 days prior to the date of the special election.

75 Del. Laws, c. 232, § 27.;



§ 2038. Registration applications received after a deadline

Registration applications received after a deadline and on or before the date of a primary or general election shall be held and processed following that election.

75 Del. Laws, c. 232, § 27.;



§ 2039. Registration applications that update a registrant's record

Notwithstanding any other provision in this title, the departments of elections may process registration applications that change a registrant's address or name until the day prior to a primary or general election.

75 Del. Laws, c. 232, § 27.;






Subchapter VI Transfer of Registration Between Districts; Change of Address or Name

§ 2041. Transfer of registration

(a) Any duly registered voter in the State who has moved to a new residence within the State may apply to transfer that registered voter's voter registration to the new address by completing a voter registration application and submitting it to the department of elections in the county where the registered voter's new residence is located.

(b) Upon receipt of a properly completed and duly signed application, the department shall complete the transfer in the accordance with department procedures.

(c) If it shall be determined that the applicant had not previously registered, that applicant's application shall be treated as an application for registration.

(d) If the applicant is registered to vote in another county in the State, the department of elections for the county in which the applicant resides shall request that the department of elections in which the applicant formerly resided send the applicant's registration record to the department of elections for the county in which the applicant currently resides. The request and sending of the record shall be accomplished as expeditiously as possible.

19 Del. Laws, c. 38, § 11; 21 Del. Laws, c. 36, § 8; Code 1915, § 1632; 34 Del. Laws, c. 106, § 1; 37 Del. Laws, c. 117, § 9; Code 1935, § 1719; 46 Del. Laws, c. 152, § 1; 15 Del. C. 1953, § 1741; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 169, § 21; 51 Del. Laws, c. 139, § 2; 52 Del. Laws, c. 10, § 3; 55 Del. Laws, c. 78, § 1; 57 Del. Laws, c. 567, § 18A; 58 Del. Laws, c. 148, § 31; 67 Del. Laws, c. 231, §§ 2, 15; 69 Del. Laws, c. 191, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, § 19; 74 Del. Laws, c. 411, § 17.;



§ 2042. Transfer of registration upon moving from 1 county to another

Repealed by 74 Del. Laws, c. 411, § 17, effective Aug. 5, 2004.;



§ 2043. , 2044. No transfer to be made without an application; examination under oath and registration

Repealed by 77 Del. Laws, c. 227, § 29, effective Feb. 1, 2010.;



§ 2045. Removal of voter's records of district where voter formerly resided; notice of action taken

Repealed by 74 Del. Laws, c. 411, § 18, effective Aug. 5, 2004.;



§ 2046. Notice by first-class mail sufficient

In all cases where this subchapter requires written notice to be given to any person, such notice shall be deemed sufficient if sent by first-class mail addressed to the person to be notified at the post office address named by the person at the time of that person's application for registration.

Code 1935, § 1719; 46 Del. Laws, c. 152, § 1; 15 Del. C. 1953, § 1748; 67 Del. Laws, c. 354, § 15; 70 Del. Laws, c. 186, § 1.;



§ 2047. Change of address within the State

Change of address or residence within Delaware shall not disqualify any person as a voter. A person who has changed the person's permanent place of residence within Delaware but who has not transferred the person's voter registration shall be permitted to vote at the polling place for the person's place of permanent residence on the day of the election.

(1) If the person who has changed the person's permanent place of residence appears at the polling place for the person's previous permanent place of residence, the election officers at that polling place shall complete the eligibility affidavit promulgated by the State Election Commissioner and obtain the location of the person's correct polling place from the Department of Elections. The election officer shall place the completed eligibility affidavit in an envelope annotated with the location and address of the correct polling place, give the envelope to the person, direct the person to go to the polling place for the person's new permanent place of residence and annotate the poll list to show that the person has been sent to another polling place.

(2) A person appearing at the correct polling place with an eligibility affidavit shall be permitted to vote upon showing proof of identity and address to the election officers and signing a blank signature card. The election officer shall complete the appropriate section of the eligibility affidavit, and place the eligibility affidavit in the special envelope provided by the Department of Elections. If the person has also legally changed that person's name, the election officer shall also place a properly completed voter registration application for the person in the special envelope.

(3) A person registered to vote at another location within Delaware who appears at the polling place for their new permanent place of residence without having gone to the polling place of their former place of permanent residence shall affirm in writing the new address by completing and signing the eligibility affidavit promulgated by the State Election Commissioner. The election officers shall obtain authorization for the person to vote from the Department of Elections, complete the election officer section of the eligibility affidavit and place the eligibility affidavit in the special envelope provided by the Department of Elections. If the person has also legally changed that person's name, the election officer shall also place a properly completed voter registration application for the person in the special envelope.

(4) Election officers shall enter the name, address and voter registration number for persons authorized to vote under the provisions of this section on the poll list after the last name listed and on a blank signature card. The person shall sign the signature card and be permitted to vote. A person who has legally changed their name as well as their permanent place of residence shall sign both their old and new names.

(5) The Department of Elections upon receipt of the eligibility affidavit and the voter registration application following an election shall transfer the person's address in accordance with the transfer procedures elsewhere within this chapter.

(6) The State Election Commissioner shall promulgate rules and procedures by which the departments of election may accept transfers of address from registered voters between the closing of registration and the day of a primary, presidential primary and general election both within their offices and at other locations within their respective counties. Such rules and procedures shall contain a provision by which a person so transferring that person's own address in accordance with those rules and procedures may appear at that person's own proper polling place and vote without completing the eligibility affidavit or envelope at the polling place as required in paragraph (1), (2) or (3) of this section. The departments of elections in receipt of such transfers shall process them as soon as practical.

Code 1915, § 1632; 40 Del. Laws, c. 140, § 6; Code 1935, § 1719; 46 Del. Laws, c. 152, § 1; 15 Del. C. 1953, § 1749; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 169, § 29; 67 Del. Laws, c. 354, § 15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, § 20; 72 Del. Laws, c. 275, § 4; 77 Del. Laws, c. 227, § 2.;



§ 2048. Change of name

(a) A registered voter who has legally changed such voter's own name by marriage or other legal means should apply to update such voter's voter registration record with the new information.

(b) Such registered voter may apply to update such voter's record on the day of a primary, general or special election at the polling place for the election district where such voter is registered or at the polling place for the election district for such voter's new address in accordance with procedures as set forth by the State Election Commissioner.

(c) The State Election Commissioner shall set forth the procedures to implement subsection (b) of this section above in collaboration with the departments of elections for the counties.

(d) Deadlines for registering to vote shall not apply to changes of name.

Code 1935, § 1719; 46 Del. Laws, c. 152, § 1; 15 Del. C. 1953, § 1750; 65 Del. Laws, c. 471, § 1; 67 Del. Laws, c. 354, § 15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, § 21; 72 Del. Laws, c. 275, § 5; 77 Del. Laws, c. 227, §§ 2, 30.;



§ 2049. Change of party designation; procedure

(a) Any duly registered voter may apply to change that registered voter's political affiliation by completing and submitting a voter registration application to the department of elections in the county in which the registered voter resides except in the year of a general election during the period from the last Saturday in May through the day of the primary election. The application shall be upon a form provided by the Commissioner and shall be signed by the registrant and returned by mail or delivered to the office of the department. An appropriately addressed envelope shall be supplied by the department for return of the executed application. Upon receipt of the executed application, the department shall cause the signature to be compared with the original registration record of such applicant, and if such signature appears to be the same, such change of affiliation shall be made on the original and duplicate records and the applicant shall be immediately notified by mail of the change so made. If the department is not satisfied as to the signature on the application, the applicant shall be notified by mail to appear at the office of the department to answer under oath such questions as may be deemed necessary. If the applicant fails to appear as notified, no such change of affiliation shall be made. If the application is made to the registration officers, they shall forward the completed application to the department at the same time as they forward other registration records at the close of registration, and the department shall cause appropriate notations thereof to be made upon the applicant's registration record in the County Master File and the applicant's record in the Election System data base.

(b) Applications received that change a person's political party affiliation during a period in which a person may not change that person's own political party affiliation in accordance with provisions of this title shall be held by the department of elections receiving the application and processed when the period to change a person's political party affiliation reopens.

(c) Notwithstanding subsection (a) of this section a person may change his or her party affiliation in the year of a general election during the period from March 31 through September 1 if:

(1) The statewide and county chair of a political party provide a written affidavit to the department of elections stating that such person has asked or agreed to be a candidate for office of that political party and the statewide and county chair of a political party want the person to be a candidate for office representing the political party; and

(2) The person provides an affidavit to the department of elections stating that such person is changing political parties to be a candidate for office of the political party providing the affidavit described in paragraph (c)(1) of this section.

15 Del. C. 1953, § 1751; 50 Del. Laws, c. 169, § 42; 52 Del. Laws, c. 59; 55 Del. Laws, c. 78, § 4; 57 Del. Laws, c. 181, § 38; 57 Del. Laws, c. 567, § 16; 58 Del. Laws, c. 148, § 32; 58 Del. Laws, c. 215, § 41; 61 Del. Laws, c. 418, § 6; 67 Del. Laws, c. 354, § 15; 69 Del. Laws, c. 191, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 245, § 15; 72 Del. Laws, c. 275, § 6; 73 Del. Laws, c. 251, § 1; 74 Del. Laws, c. 411, § 19; 75 Del. Laws, c. 232, §§ 28, 29; 78 Del. Laws, c. 36, § 3; 78 Del. Laws, c. 154, § 6.;






Subchapter VII Agency Based Registration

§ 2050. Registration through state agencies

(a) Registration through the Division of Motor Vehicles.

(1) In addition to registration as provided for elsewhere in this chapter, each application for a motor vehicle driver's license under the laws of Delaware (including any renewal application) shall serve as an application for voter registration.

(2) An application for voter registration submitted under paragraph (1) of this section shall be considered as updating any previous voter registration by the applicant.

(3) An applicant for a motor vehicle license may decline in writing to be registered to vote by way of the application for a motor vehicle driver's license. The fact that an applicant has declined to be registered through the motor vehicle application process shall not be used for any purpose other than voter registration.

(4) Applications for a motor vehicle license shall include as a part of the application a voter registration component. The voter registration component may not require any information which duplicates information required in the motor vehicle license component other than a second signature or information listed in paragraph (a)(5)a. of this section. If the applicant desires not to register to vote, the transmission of an electronic record will notify the Department of Elections of the applicant's intention.

(5) The voter registration component of the motor vehicle license application shall contain:

a. The minimum amount of information necessary to ensure the prevention of duplicate voter registrations and preserve the ability of election officials to determine eligibility of the applicant and otherwise administer voter registration and the election process;

b. A statement setting forth voting eligibility requirements and an attestation that the applicant meets the requirements;

c. The signature of the applicant under penalty of perjury; and

d. No requirement or notarization or other formal authorization.

(6) Any change of address form submitted to the Division of Motor Vehicles shall serve as notification of change of address for voter registration purposes unless the registrant states on the form that the change of address is not for voter registration purposes.

(b) Registration through other state agencies.

(1) The Secretary or Chief Administrative Officer of each of the state agencies listed in paragraph (b)(2) of this section shall provide the voter registration services listed in paragraph (b)(3) of this section for its employees and the public it serves.

(2) In addition to the manner of voter registration provided for under subsection (a) of this section, a person who is qualified to register to vote may complete a voter registration application or apply to change a previous voter registration at the following divisions of state agencies:

a. Department of Health and Social Services, Division of Economic Services;

b. Department of Labor, Division of Training and Division of Vocational Rehabilitation; and

c. The Secretary or Chief Administrative Officer of each state agency not enumerated under paragraph (b)(2)a. or b. of this section may provide voter registration services for its employees and the public it serves.

(3) At each voter registration agency, the following services shall be made available:

a. Distribution of mail voter registration application forms as required by subchapter IV of this chapter in conjunction with the agency's own application for the service it provides to the public, and with each of the agency's application for recertification, renewal or change of address form relating to the services the agency provides, unless the applicant, in writing, declines to register to vote; to the greatest extent practicable, the registration agencies' forms shall incorporate a means by which a person who completes the forms may decline, in writing, to register to vote.

b. Employees of the registration agencies who are trained to provide nonpartisan voter registration assistance, and who shall routinely inquire of members of the public served by the agency whether they wish to register to vote and, if requested, assist such members of the public in completing the registration forms. Any such agency employee shall provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms. An agency employee who provides such assistance shall not:

1. Seek to influence an applicant's political preference or party registration;

2. Display any such political preference or party allegiance; or

3. Make any statement to an applicant to take any action, the purpose or effect of which is to discourage the applicant from registering to vote.

c. Acceptance of completed voter registration applications for transmittal to the appropriate office of the Department of Elections;

1. No information relating to a declination to register to vote in connection with an application made at a registering agency may be used for any purpose other than voter registration.

2. Registering agencies shall:

(i) Inform all applicants for voter registration of voter eligibility requirements;

(ii) Inform all applicants for voter registration of the penalties provided under law for submission of a false voter registration application; and

(iii) Ensure that the identity of the voter registration agency through which any particular voter is registered is not disclosed to the public.

(4) Notwithstanding the provisions of paragraph (b)(3) of this section, a voter registration agency may use an electronic tool developed by the State Election Commissioner to register clients to vote and to update their voter registration records.

69 Del. Laws, c. 76, § 1; 72 Del. Laws, c. 275, § 7; 77 Del. Laws, c. 227, §§ 31, 32.;



§ 2051. Appointment of voter registration coordinator — Coordination among voter registration agencies, Department of Elections and Department of Technology and Information

(a) The State Election Commissioner shall be the statewide coordinator for agency based registration.

(b) Each of the voter registration agencies identified in this subchapter shall appoint an existing employee to implement and oversee the training necessary to provide nonpartisan voter registration, and to collect and enter on each registration application all information required to properly identify the applicant, including a complete location of residence. The employee designated to assist registrants at each voter registration agency shall further ensure that each voter registration application to be transmitted to the appropriate Department of Elections contains both the correct identification of the voter registration agency office, the origin and signature of the employee of the voter registration agency office who prepared or assisted in preparing the application and who witnessed the applicant's signature.

(c) The statewide coordinator shall ensure that all applicable intake and application forms used by each agency shall be the same forms used by the Department of Elections in the respective counties.

(d) The statewide coordinator shall provide properly trained personnel to transmit a sufficient number of appropriate applications to each voter registration agency and to transmit completed voter registration applications to the Department of Elections within 3 business days after completion to the Department of Elections located in the applicant's county of residence. This requirement may be satisfied by putting the completed applications into the State mail within 3 business days.

(e) The statewide coordinator shall provide procedural assistance to each registration agency for appropriate training of the employee designated to assist in voter registration.

(f) The statewide coordinator shall institute appropriate procedures to facilitate implementation of the provisions of this subchapter and to ensure coordination of those procedures among the Department of Elections located in each county, the Department of Technology and Information and the voter registration agencies.

69 Del. Laws, c. 76, § 1; 70 Del. Laws, c. 274, § 5; 74 Del. Laws, c. 128, §§ 2, 3.;



§ 2052. Statistical compilations

The Department of Elections in each county shall collect, maintain and publish statistical data reflecting the number of electors enfranchised pursuant to this subchapter by each of the voter registration agencies created herein.

69 Del. Laws, c. 76, § 1.;



§ 2053. Effective date; title

The provisions of this subchapter VII shall take effect on January 30, 1994, and shall be known as the "Agency Based Registration Act."

69 Del. Laws, c. 76, § 1.;






Subchapter VIII Registration by Governmental and Private Entities

§ 2060. Application

Governmental and private entities may apply to the State Election Commissioner to register people to vote on a continuing basis or during an organized voter registration drive. Such entities must apply at least 30 days prior to the start of the voter registration activity or the drive. Voter registration under the provision of this subchapter may not be conducted during the period that voter registration is closed prior to a general election. The State Election Commissioner shall promulgate the application form that such entities shall use in applying for permission to register voters on a continuing basis or to conduct an organized voter registration drive. The application shall include as a minimum:

(1) Name and address of the governmental or private entity. In the case of a continuing activity the location or locations where the voter registration activity will take place.

(2) The name, address and telephone number of the chief official of the entity.

(3) The target audience and/or scope of the drive or continuing voter registration activity.

(4) The name, address and telephone number of the person responsible for the voter registration activity or drive.

(5) Attestations by the chief official of the entity that it has authorized the voter registration activity or drive, assumes responsibility for the voter registration activity or drive, shall insure that only individuals trained as prescribed by the State Election Commissioner shall serve as temporary registrars, and shall insure that all individuals involved in planning, organizing and conducting the voter registration drive shall adhere to this title and such regulations promulgated by the State Election Commissioner.

(6) The number of applications requested.

70 Del. Laws, c. 188, § 22; 77 Del. Laws, c. 227, §§ 2, 33.;



§ 2061. Training

The State Election Commissioner shall develop a program for training individuals as temporary registrars as well as those persons responsible for planning, organizing and operating a voter registration activity or drive. Training shall be conducted by personnel from the office of the State Election Commissioner. Individuals who complete the training required by the Commissioner shall be certified as a temporary registrar for a period of 2 years or for the duration of the proposed voter registration drive whichever is shorter.

70 Del. Laws, c. 188, § 22; 77 Del. Laws, c. 227, §§ 2, 34-36.;



§ 2062. Approval

The Commissioner shall approve all applications, under § 2060 of this title, provided:

(1) The requested training date is prior to the start of the proposed voter registration activity or drive.

(2) The applying entity has not violated the provisions of this subchapter, title or regulations promulgated by the State Election Commissioner for conducting voter registration on a continuing basis or during a previous organized voter registration drive.

70 Del. Laws, c. 188, § 22; 77 Del. Laws, c. 227, §§ 2, 37.;



§ 2063. Pickup and return of materials

(a) The entity shall pick-up the voter registration applications, forms and other required materials as directed by the State Election Commissioner.

(b) An entity conducting a voter registration drive shall deliver all completed applications, unused applications, voided or damaged applications, completed forms and all excess materials to the location directed by the State Election Commissioner within 5 days of the completion of the drive except as required elsewhere in this section.

(c) An entity operating a continuing voter registration activity shall deliver all completed applications and any voided or damaged applications at least once every 5 working days to the location directed by the State Election Commissioner except as required elsewhere in this section.

(d) The entity shall return any application completed prior to the close of eligibility for a primary election or prior to the close of voter registration before a general election no later than 4:30 p.m. on those respective days to the location or locations directed by the State Election Commissioner.

(e) The Commissioner may fine any entity that fails to comply with the requirements of this section up to $1,000 and deny them permission to conduct an organized voter registration drive or otherwise be involved in the voter registration process for a period of up to 5 years.

70 Del. Laws, c. 188, § 22; 77 Del. Laws, c. 227, § 2.;



§ 2064. Procedures

(a) Entities conducting voter registration shall account for the disposition of every application provided by the respective Department of Elections or the office of the State Election Commissioner by application number. The State Election Commissioner shall promulgate procedures that entities shall use to document the disposition of voter registration applications.

(b) The temporary registrar shall sign each application the temporary registrar completes in the "agency representative" block.

(c) Application date shall be left blank. The application date shall be the date the applications are received in the respective Department of Elections or the office of the State Election Commissioner as required in this chapter.

(d) All applications completed or issued by the organization shall be annotated by the temporary registrar with the code provided by the State Election Commissioner.

(e) All applications shall be completed in block letters in blue or black ink.

(f) Unsigned applications shall be rejected as incomplete.

(g) The person applying to register to vote shall show the temporary registrar proof of address and identity as required by the State Election Commissioner.

(h) An entity, temporary registrar or other person involved in a voter registration activity or drive shall not:

(1) Seek to influence an applicant's political preference or party registration;

(2) Make any statement to an applicant or take any action, the purpose or effect of which is to discourage the applicant from registering to vote;

(3) Offer, promise or pay any money or other valuable thing as compensation, inducement or reward to anyone eligible to register to vote for registering or abstaining from registering to vote;

(4) Deny anyone who is eligible to register to vote but refuses to register to vote any services available through the entity.

(i) The entity conducting the voter registration activity or drive must inform each person who applies to register to vote through their activity or drive that they are not registered to vote until the respective Department of Elections has verified and accepted the application.

70 Del. Laws, c. 188, § 22; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2.;



§ 2065. Application date

Upon receipt of the applications at a county Department of Elections or at the office of the State Election Commissioner, the applications shall be stamped by the agency's time stamp. The date the applications are received in the office of the State Election Commissioner or at a county Department of Elections is the date of the application.

70 Del. Laws, c. 188, § 22; 77 Del. Laws, c. 227, § 2.;









CHAPTER 21. REGISTRATION APPEALS

§ 2101. Right to appeals; persons entitled

(a) From the decision of any of the departments or the registration officers granting or refusing registration or removing or refusing to remove names from the registration records, any person interested or any member of such department or any registration officer may appeal to the court.

(b) The word "court" as used in this chapter shall mean either the Resident Judge of the county, or, in case of such judge's disability or absence from the county, any judge entitled to sit in the Supreme Court.

21 Del. Laws, c. 36, § 16; Code 1915, § 1637; 34 Del. Laws, c. 106, § 1; Code 1935, §§ 1724, 1744; 45 Del. Laws, c. 145, § 15; 15 Del. C. 1953, § 2101; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 171, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 38.;



§ 2102. Notice of appeal

(a) In order to prosecute an appeal, the person taking the same shall notify the department or registration officers of the decision from which the appeal is taken and also the person affected by the appeal, stating in the notice the time when the appeal will be presented.

(b) To take an appeal from a decision of the registration officers it shall not be necessary for the appellant to declare that appellant's own intention so to do to the registration officers other than by the notice to the department and the registration officers as provided in subsection (a) of this section.

(c) No entry in the registration records with respect to an appeal shall affect the right to appeal.

21 Del. Laws, c. 36, § 11; Code 1915, § 1636; 34 Del. Laws, c. 106, § 1; Code 1935, §§ 1723, 1744; 45 Del. Laws, c. 145, § 15; 15 Del. C. 1953, § 2102; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 171, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2103. Notice of appeal to correct name; correction by judge

Any person applying to the court to have any name appearing in any manner incorrectly in the Election District Record for such person's election district to be corrected shall give notice as provided in this chapter to the department of that person's intention to make application for the correction thereof, so that the department or its duly authorized representatives shall and may be present with the appropriate registration records to make such corrections therein as the court shall order and direct, and shall also give notice of that person's intention to the person affected, as provided in this chapter.

21 Del. Laws, c. 36, § 16; Code 1915, § 1637; 34 Del. Laws, c. 106, § 1; Code 1935, § 1724; 15 Del. C. 1953, § 2103; 50 Del. Laws, c. 171, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2104. Manner of giving notice; time; proof

(a) All notices required to be served upon any person by this chapter shall be in writing and shall be served personally or by registered mail, return receipt requested, addressed to the person's address that appears in the County Master Record.

(b) All required notices shall be served at least 5 days prior to the day on which the appeal or application is made to the court. The date of personal service or the date of mailing shall be considered as the first day in computing the 5 days' period.

(c) In all cases where service is made by registered mail, proof of such service shall be by affidavit showing the date of mailing and by the return receipt which shall be annexed to the affidavit showing that the person sought to be served received or refused the notice by registered mail or that the person sought to be served was unknown at the address appearing in the County Master Record.

(d) No appeal shall be considered by the court unless it is satisfied that notice has been given as required by this section.

21 Del. Laws, c. 36, § 16; Code 1915, § 1637; 34 Del. Laws, c. 106, § 1; Code 1935, § 1724; 44 Del. Laws, c. 108, § 1; 15 Del. C. 1953, § 2104; 50 Del. Laws, c. 171, § 1.;



§ 2105. Affidavit of appellant

No appeal shall be received and acted upon by the court unless the appellant shall at the time of presenting that appellant's appeal also make and file therewith an affidavit that notice of that appellant's intention to present the appeal on the day was given to the department or registration officers or both, and to the person affected by the appeal, and that such appeal is made in good faith and based upon facts within the knowledge of the person making and filing such affidavit.

Code 1935, § 1744; 45 Del. Laws, c. 145, § 15; 15 Del. C. 1953, § 2105; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 171, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2106. Disposition of appeals

In the event any appeal is taken or any appeal remains undetermined within the period of 30 days before the date of the general election, the court shall give priority to any such appeal over any other business before the court, and the court shall hear and determine the appeal and enter an order as provided in § 2110 of this title, on or before the tenth calendar day preceding the last registration day.

21 Del. Laws, c. 36, § 16; 23 Del. Laws, c. 56, § 1; Code 1915, § 1637; 34 Del. Laws, c. 106, § 1; Code 1935, §§ 1724, 1744; 45 Del. Laws, c. 145, § 15; 15 Del. C. 1953, § 2106; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 171, § 1; 57 Del. Laws, c. 181, § 40.;



§ 2107. Limit on appeals presenting the same issue

Once an appeal has been determined, no appeal shall thereafter be heard or allowed by the court which presents the same or substantially the same issue as has already been determined in a prior appeal.

45 Del. Laws, c. 148, § 35; 45 Del. Laws, c. 149, § 35; 15 Del. C. 1953, § 2107; 50 Del. Laws, c. 171, § 1.;



§ 2108. Duty of registration officers to attend appeals

The registration officers of an election district shall attend and be present at all hearings of which they had notice, before the court sitting for that purpose, of appeals which have been taken from their decision.

21 Del. Laws, c. 36, § 17; Code 1915, § 1638; 34 Del. Laws, c. 106, § 1; Code 1935, § 1725; 15 Del. C. 1953, § 2108; 50 Del. Laws, c. 171, § 1.;



§ 2109. Alternate registrars

All the powers and duties conferred or enjoined upon registration officers by this chapter are expressly made the powers and duties of all alternate registration officers in the absence of any registration officer from that registration alternate officer's election district or the registrar's disability to perform the duties imposed upon such registration officer by this chapter.

21 Del. Laws, c. 36, § 18; Code 1915, § 1639; 34 Del. Laws, c. 106, § 1; Code 1935, § 1726; 15 Del. C. 1953, § 2109; 49 Del. Laws, c. 4, § 4; 49 Del. Laws, c. 17, § 16; 50 Del. Laws, c. 171, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2110. Order by court

The court hearing any appeal shall order and direct the department to make such entries in the registration records as the law and the facts shall warrant.

21 Del. Laws, c. 36, § 16; Code 1915, § 1637; 34 Del. Laws, c. 106, § 1; Code 1935, § 1724; 15 Del. C. 1953, § 2110; 50 Del. Laws, c. 171, § 1.;



§ 2111. Finality of decisions

The decision of the court on any appeal provided for in this chapter shall be final.

Code 1935, § 1744; 45 Del. Laws, c. 145, § 15; 15 Del. C. 1953, § 2111; 50 Del. Laws, c. 171, § 1.;



§ 2112. Costs

The person who makes the affidavit taking such appeal shall pay all the costs of the appeal if the appeal is finally dismissed. The costs shall be fixed by the court and taxed upon the appellant at the time of such dismissal.

Code 1915, § 1637; 37 Del. Laws, c. 117, § 9A; Code 1935, § 1724; 15 Del. C. 1953, § 2112; 50 Del. Laws, c. 171, § 1.;



§ 2113. Registration appeal dockets

(a) The department for each county shall provide books of permanent record to be known as "registration appeal dockets," in which a permanent record shall be made and preserved of all registration appeals made to, and acted upon by, the court hearing registration appeals. The dockets shall contain the following information in respect to each appeal:

(1) Date of the appeal;

(2) Name of the appellee;

(3) The ground or grounds of each appeal;

(4) The name of the person or persons making the affidavit or affidavits on each appeal;

(5) The determination of the court on each of the grounds of appeal asserted in each such appeal.

(b) The docket may contain such other information or data as may be required to make a complete record of each appeal acted upon. All entries in the dockets shall be under the supervision and direction of the court and the record of each appeal shall be approved by the court hearing the appeal. The record of each appeal shall fully disclose each and every ground upon which the appeal is filed. The registration appeal dockets shall remain in the care and custody of the department having jurisdiction and shall be produced before the court by the department whenever required by the court sitting for the purpose of hearing appeals.

45 Del. Laws, c. 148, § 35; 45 Del. Laws, c. 149, § 35; 15 Del. C. 1953, § 2113; 50 Del. Laws, c. 171, § 1.;



§ 2114. Timing of appeal

Notwithstanding the sections of this chapter, any person who asserts that he or she properly registered but has been denied the right to vote may appeal such denial to the court up to and including the day of the election.

73 Del. Laws, c. 34, § 6; 70 Del. Laws, c. 186, § 1.;






CHAPTER 23. PENAL AND ENFORCEMENT PROVISIONS

§ 2301. Neglect of duty; corrupt or fraudulent conduct; penalty

Whoever, being a member of a department, is guilty of any wilful neglect of any duty imposed by this title or of any corrupt or fraudulent conduct or practice in the execution of such duty shall be fined not more than $200 or imprisoned not more than 2 years or both.

45 Del. Laws, c. 144, § 8; 45 Del. Laws, c. 148, § 8; 45 Del. Laws, c. 149, § 8; 15 Del. C. 1953, § 2301.;



§ 2302. Wrongful registration; assault; riot; breach of peace; penalty

Whoever causes or attempts to cause himself or herself to be registered in: (1) the name of any other person living or dead or under any fictitious name; or (2) any election district in this State, knowing that he or she has not the right to be registered; or (3) whoever, knowing himself or herself to be registered in any election district in this State, causes or attempts to cause himself or herself to be registered in any other election district in this State without having first caused that person's own record to be removed from the Election District Record in which that person's original permanent registration record may have been previously entered; or (4) whoever, knowing himself or herself to be disqualified as a voter at the next following general election, causes or attempts to cause himself or herself to be entered in the Election District Record in any election district in this State as a registered voter therein or unlawfully interferes with any registrar, alternate registrar or assistant registrar in the discharge of his or her duties under this title; or (5) whoever makes any assault or commits any assault and battery or incites or creates any riot or breach of the peace at or near to any place of registration in this State during the sitting of any registration officers; shall be fined not less than $50 or more than $200 or imprisoned not less than 30 days or more than 2 years or both.

19 Del. Laws, c. 38, § 21; 21 Del. Laws, c. 36, § 24; Code 1915, § 1645; 34 Del. Laws, c. 106, § 1; Code 1935, § 1732; 15 Del. C. 1953, § 2302; 50 Del. Laws, c. 170, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2303. Registration records; fraudulent entries; alterations, obliterations or omissions; loss; destruction; mutilation; secretion; false copies; penalty

(a) Whoever, being a registrar, alternate registrar or assistant registrar:

(1) Fraudulently enters or permits to be entered in any registration record the name of any person as a registered voter who is not entitled to be entered therein as a registered voter; or

(2) Fraudulently refuses or omits to register or fraudulently misspells in any registration record in his or her charge the name of any person entitled under this title to have his or her name entered in such registration records; or

(3) Fraudulently removes from any Election District Record in his or her charge the original permanent registration record of any person entered therein; or

(4) Makes any entry in any registration record, except at the time and in the manner in this title provided; or

(5) Does anything which is by this title forbidden to do; or

(6) Whoever, being a registrar, alternate registrar or assistant registrar, inspector or judge of election:

a. Loses any registration records which may be in his or her charge or custody; or

b. Wilfully destroys, mutilates, defaces, falsifies or fraudulently removes or secretes any registration record; or

c. Knowingly makes any false entry in or false copy of any registration record or any part thereof; or

d. Fraudulently makes any entry, erasure or alteration in any registration record;

shall be deemed to have knowingly and wilfully violated his or her official duty and shall be fined in such amount or imprisoned for such term or both as the court in its discretion may determine.

(b) Whoever, other than the officials referred to in subsection (a) of this section, makes, alters or obliterates any entry in any registration record, or wilfully destroys, mutilates, defaces, falsifies or removes or secretes any registration record, shall be fined in such amount or imprisoned for such term, or both, as the court in its discretion may determine.

19 Del. Laws, c. 38, §§ 20, 22; 21 Del. Laws, c. 36, § 25; Code 1915, § 1644; 34 Del. Laws, c. 106, § 1; Code 1935, § 1731; 15 Del. C. 1953, § 2303; 50 Del. Laws, c. 170, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2304. Alcoholic liquor in registration places; penalty

Whoever, during the sitting of the registration officers in any election district in this State, brings, takes, orders or sends into, or attempts to bring, take or send into, any place of registration any alcoholic liquor, or, at any such time or place, drinks or partakes of any such liquor, shall be fined not more than $100 or imprisoned not more than 90 days, or both.

19 Del. Laws, c. 39, § 32; 21 Del. Laws, c. 36, § 22; Code 1915, § 1643; 34 Del. Laws, c. 106, § 1; Code 1935, § 1730; 15 Del. C. 1953, § 2304.;



§ 2305. Intimidation of registration officers; penalty

If any person, firm, corporation or employer existing or doing business in this State hinders, coerces or intimidates or attempts to hinder, coerce or intimidate any person who has been appointed a registration officer under the laws of this State from qualifying and performing such person's duties as such by threats of depriving such person of employment or occupation, absolutely or contingently, directly or indirectly, shall be liable to a penalty of $500, recoverable by the Attorney General by civil action in any court of competent jurisdiction in the name of the State, and for the use and benefit of this State.

In any trial under this section the acts of any officer of a corporation, so far as they affect an employee or servant of such corporation, shall be taken and held to be the acts of the corporation, whether special or general authority as to such acts from the corporation is shown or not.

Nothing contained in this section shall be construed to relieve any officer of a corporation from individual liability under this section.

45 Del. Laws, c. 144, § 24; 45 Del. Laws, c. 148, § 24; 45 Del. Laws, c. 149, § 24; 15 Del. C. 1953, § 2305; 70 Del. Laws, c. 186, § 1.;



§ 2306. Notice to Attorney General of violations of registration laws

Each department shall notify the Attorney General of all violations of the registration laws.

45 Del. Laws, c. 144, § 9; 45 Del. Laws, c. 148, § 9; 45 Del. Laws, c. 149, § 9; 15 Del. C. 1953, § 2306; 49 Del. Laws, c. 4, § 5.;



§ 2307. Unauthorized entering of registration area; interference with registration; penalty

(a) Whoever, not being a registration officer or other department of elections personnel, enters the prohibited registration area, as stipulated in § 2011 of this title, during the hours of registration other than to register to vote shall be fined not less than $100 nor more than $1,000 or imprisoned not less than 30 days nor more than 2 years, or both.

(b) Whoever enters the prohibited registration area, as stipulated in § 2011 of this title, during the hours of registration for the purpose of interfering with the registration officers in the discharge of their duties or whoever attempts to molest, disturb or prevent the registration officers or any of those seeking to register from proceeding regularly with registration, shall be fined not less than $500 nor more than $1,000 or imprisoned not less than 90 days nor more than 3 years, or both.

15 Del. C. 1953, § 2307; 58 Del. Laws, c. 401, § 3.;






CHAPTER 30. BALLOT QUALIFICATIONS

§ 3001. Political parties

No political party shall be listed on any general election ballot unless, 21 days prior to the date of the primary election, there shall be registered in the name of that party a number of voters equal to at least 1 0/100 of 1 percent of the total number of voters registered in the State as of December 31 of the year immediately preceding the general election year.

77 Del. Laws, c. 429, § 2.;



§ 3002. Unaffiliated candidates

(a) No person shall qualify to appear on the general election ballot of this State as a candidate unaffiliated with a political party unless such person fulfills the requirements of this chapter and is so certified by the State Election Commissioner, if a statewide candidate, or the appropriate county department of elections, if not a statewide candidate.

(b) No individual shall be listed as an unaffiliated candidate on any general election ballot unless such individual shall have filed, on or before the close of the official business day on September 1 of the general election year, a sworn declaration with the State Election Commissioner, if a statewide candidate, or the appropriate county department of elections, if a nonstatewide candidate, stating that the nonstatewide candidate is an unaffiliated candidate and has not been affiliated with any political party for at least 3 months prior to the filing of the declaration, as required by this title, and shall have filed nominating petitions, as prescribed in this chapter, and signed by not less than 1 percent of the total number of voters registered, as of December 31 of the year immediately preceding the general election year in the State, or if a nonstatewide candidate, of those voters eligible to vote for that office which such individual seeks.

(c) The nominating petition shall contain such information and be on a form as prescribed by the State Election Commission. The following information shall, however, be contained in the petition:

(1) Name of the unaffiliated candidate and the office for which the candidate is filing;

(2) Signature, printed name, address at which registered, social security number and date on which signed by signer;

(3) A statement that the signer understands that by intentionally entering false information on the petition the signer may be subject to prosecution for perjury;

(4) A sworn notarized statement of the person circulating the petition that he or she witnessed the placing of each signature on the petition.

(d) Such petition shall be circulated and executed between January 1 and July 15 of the year in which the general election is held. Each registered voter signing shall do so upon a petition prepared for the county in which that registered voter is registered, and the petition shall be filed with the department of elections for the county in which the petitioners reside. The signatures and other information thereon shall be verified by the department receiving the petition.

(e) Signatures may be rejected for the following reasons:

(1) The signer was not a registered voter on the date the signer signed the petition;

(2) The signer's place of residence or the signer's social security number do not match those appearing in the permanent registration record;

(3) The signer did not list that signer's own social security number;

(4) It appears that the signature is a forgery;

(5) The signer's identity cannot be verified because the information and/or signature submitted is illegible, incomplete or obscured.

(f) Where a petition or a part thereof is rejected, the individual submitting same shall have the right to learn the reason or reasons for such rejection and an opportunity to examine the signatures rejected.

61 Del. Laws, c. 418, § 7; 67 Del. Laws, c. 354, § 20; 70 Del. Laws, c. 186, § 1.;



§ 3003. County ballots

A county department of elections shall not list a political party on any ballot within the county unless at least 1 candidate for that political party qualifies to appear on at least 1 ballot in the county.

74 Del. Laws, c. 411, § 20.;






CHAPTER 31. PRIMARY ELECTIONS

Subchapter I General Provisions

§ 3101. Nomination, withdrawal and primary election dates

The following schedule shall apply for all candidates:

(1) Notification of candidacy shall be on or before 12:00 noon of the second Tuesday in July.

(2) Such notification of candidacy may be withdrawn on or before 4:30 p.m. on the first Friday after the second Tuesday in July. In the event the first Friday after the second Tuesday in July is a legal holiday, then the final day to withdraw shall be the next day which is not a Saturday, Sunday or a legal holiday.

(3) Primary elections for all political parties shall be conducted on the second Tuesday after the first Monday in September.

(4) After the deadline for notification of candidacy set forth in paragraph (1) of this section and before the deadline for withdrawal set forth in paragraph (2) of this section, a candidate may change that candidate's own candidacy and become a candidate for a different office in the coming election. Such change of candidacy shall be deemed to be irrevocable withdrawal from candidacy for the first announced office.

20 Del. Laws, c. 393, § 18; 22 Del. Laws, c. 285, § 1; 27 Del. Laws, c. 66, § 1; Code 1915, § 1692; 40 Del. Laws, c. 142, § 7; Code 1935, § 1780; 45 Del. Laws, Sp. Sess., c. 3, § 1; 45 Del. Laws, c. 150, § 5; 15 Del. C. 1953, § 3102; 50 Del. Laws, c. 426, § 1; 57 Del. Laws, c. 241, § 2; 58 Del. Laws, c. 258, §§ 1, 2; 58 Del. Laws, c. 368, § 1; 60 Del. Laws, c. 712, § 2; 61 Del. Laws, c. 418, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 343, § 1; 77 Del. Laws, c. 269, §§ 2-4.;

§ 3101A Direct primary elections.

The nominations of candidates by all major political parties for all offices to be decided at a general election shall be conducted by direct primary. All such primaries shall be conducted by the county departments of election under the applicable provisions of this title.

60 Del. Laws, c. 712, § 1; 61 Del. Laws, c. 418, § 10.;



§ 3101A. Direct primary elections

The nominations of candidates by all major political parties for all offices to be decided at a general election shall be conducted by direct primary. All such primaries shall be conducted by the county departments of election under the applicable provisions of this title.

60 Del. Laws, c. 712, § 1; 61 Del. Laws, c. 418, § 10.;



§ 3102. Primary elections in all districts to be held on same day

The primary elections for major political parties shall be held in the various districts on the same day as elsewhere provided in this title.

20 Del. Laws, c. 393, § 2; 27 Del. Laws, c. 66, § 1; Code 1915, § 1679; Code 1935, § 1770; 15 Del. C. 1953, § 3103; 50 Del. Laws, c. 426, § 7; 57 Del. Laws, c. 241, § 3; 75 Del. Laws, c. 232, § 30.;



§ 3103. Filing fees

(a) Filing fees for primary election for candidates for any office of any political party shall be set in the following manner:

(1) Candidates for statewide office shall be set by the state executive committee of the respective political party;

(2) Candidates for county or countywide office and members of the General Assembly shall be set by the county executive committee of the respective political party of the county in which the contest is to be held;

(3) Candidates for municipal office for any municipality which holds its election at the time of the general election shall be set by the city executive committee of the respective political party of the city in which the contest is to be held.

(b) The filing fee shall not be greater than 1% of the total salary for the entire term of office for which the candidate is filing except for candidates who fulfill the requirements of subsections (d) and (e) of this section.

(c) The state chair, county chair and city chairs of each political party shall notify the State Election Commissioner and the respective departments of elections of the amount of the filing fee set pursuant to this section. The notification shall be no later than July 1 of each general election year.

(d) A person who establishes indigency to the Commissioner may, in lieu of the filing fee, present a nomination petition by the deadline for notification of candidacy, in a form prescribed by the State Election Commissioner, bearing the signatures, in the manner hereinafter prescribed, of 1% of the persons who, at the time such petition is presented, are registered voters in all of the election districts in which such candidate would appear on the ballot. Each person who signs a nomination petition shall sign but 1 such petition for each office to be filled, and must be a registered member of the party designated in such petition; provided however, that where there are to be elected 2 or more persons to the same office, each signer may sign petitions for as many candidates for such office, as, and no more than, the signer could vote for at the succeeding election. Each signer of such petition shall declare the signer's street address, the date of signature and that the signer is a registered voter of the county and of the party therein named. No nomination petition shall be circulated before the year in which the election is to take place, and no signature shall be counted unless it bears a date affixed not earlier than January 1 of the year in which the election is to take place. Said nomination petition may be on 1 or more sheets, and different sheets must be used for signers who reside in different counties. If more than 1 sheet is used, they shall be bound together when offered for filing, and each sheet shall be numbered consecutively. Each sheet shall bear the affidavit of the person responsible for circulating the petition that to the best of affiant's knowledge and belief, the signers are registered voters in election districts in which such candidate would appear on the ballot and members of the political party of the candidate.

(e) For purposes of this section, a person is "indigent" only if such person is receiving benefits under the Supplemental Security Income Program for Aged, Blind and Disabled under Subchapter XVI of Chapter 7 of Title 42 of the United States Code [42 U.S.C. § 1381 et seq.], or if the Commissioner determines that such person meets the income and resources tests for such benefits under 42 U.S.C. § 1382(a), as applied to Delaware residents. The Commissioner shall require any person who seeks to be treated as indigent under this section to provide such information under oath necessary to determine any claim of indigence, including copies of such person's personal income tax returns and may require the person to authorize the Commissioner to receive information from banks, the Social Security Administration, credit reporting services and any other source of information as may be necessary to make the determination under this section.

(f) When submitting filing fees, the state, county chair and city chairs of each political party shall notify the State Election Commissioner and the departments of election for their county whether filing fee checks are to be held in the office where the candidate will file or if they are to be turned over to the respective state, county or city chair of each political party.

15 Del. C. 1953, § 3104; 57 Del. Laws, c. 241, § 4; 57 Del. Laws, c. 567, § 18B; 58 Del. Laws, c. 519; 60 Del. Laws, c. 398, § 1; 60 Del. Laws, c. 712, §§ 3-5; 61 Del. Laws, c. 418, § 11; 69 Del. Laws, c. 244, §§ 1-3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 305, § 1; 77 Del. Laws, c. 227, § 2.;



§ 3104. Hours at polling places

The time for opening the polls for the purpose of conducting a primary election shall be 7:00 in the morning, and the time for closing the polls at such primary election shall be 8:00 in the evening.

20 Del. Laws, c. 393, § 18; 22 Del. Laws, c. 285, § 1; 27 Del. Laws, c. 66, § 1; Code 1915, § 1692; 40 Del. Laws, c. 142, § 7; Code 1935, § 1780; 45 Del. Laws, c. 150, § 5; 15 Del. C. 1953, § 3105; 50 Del. Laws, c. 426, § 8.;



§ 3105. Procedure when no contest

In case there be no contest for any office in any particular election district or districts the department shall be governed accordingly and shall not hold a primary election in any such election district or districts.

Code 1935, § 1780; 45 Del. Laws, c. 150, § 5; 15 Del. C. 1953, § 3106; 50 Del. Laws, c. 426, § 9.;



§ 3106. Filing of candidacy for nomination at a primary election; withdrawal

(a) Any person desiring to be a candidate shall give notice in the following manner:

(1) Candidates for statewide office:

a. Any statewide candidate shall notify the chair of the state committee of that statewide candidate's respective political party, or the chair's designee in writing, on forms prescribed by the State Election Commissioner on or before the deadline set forth in § 3101(1) of this title.

b. At the time of giving notice as required above, each candidate shall tender the required filing fee, if any, by giving a check to the State Election Commissioner, payable to the state committee of the candidate's political party, together with a copy of the notice given the party's state chair. At such time, the Commissioner shall receipt a third copy of said notice, to be provided the candidate.

(2) Candidates for all other offices:

a. All candidates for county or countywide office, members of the General Assembly and/or municipal office for any municipality holding its election at the time of the general election shall notify the county chair, or the county chair's designee, in writing (or the city chair, or the city chair's designee, if applicable for municipal candidates) of their respective political party in their county of residence on forms prescribed by the State Election Commissioner on or before the deadline set forth in § 3101(1) of this title.

b. At the time of giving notice as required above, each candidate shall tender the required filing fee, if any, by giving a check to the county department of elections, payable to the county committee of the candidate's political party (or city committee, if applicable for municipal candidates), together with a copy of the notice given to the party chair. At such time, the department shall receipt a third copy of the notice, to be provided the candidate.

(b) If any of the filing fees mentioned in subsection (a) of this section are not required, each candidate shall still give notice to the election agency having jurisdiction, as specified in paragraphs (a)(1) and (2) of this section, and shall receive a receipted copy of the prescribed form.

(c) Any candidate who has filed for nomination as required above may withdraw said filing by notifying the respective elections agency with whom that candidate filed on forms prescribed by the State Election Commissioner on or before the deadline set forth in § 3101(2) of this title. The elections agency having jurisdiction shall promptly notify the same political party chair who received the original notice of filing. The filing fee of the candidate so withdrawing shall be returned to the candidate. In the event a candidate withdraws after the deadline set forth in § 3101(2) of this title, such candidate shall forfeit the filing fee to the political party. In cases where no filing fee was required, any candidate withdrawing after the deadline shall submit to the respective elections agency a check payable to the Treasurer of the State in the amount of $50.

(d) Following the deadline for withdrawal of candidates, the State Election Commissioner shall promptly turn over any remaining filing fee checks in the possession of the Commissioner. At the same time, the Commissioner shall notify each county department of elections of all those statewide candidates who have qualified under this section. Each county department of elections shall also at this time submit to the county chair or city chair any remaining filing fee checks in the possession of the county departments and shall notify the Commissioner of all persons who have qualified as candidates.

(e) Any notice of candidacy or withdrawal of candidacy required by this section shall include the signature of each candidate, together with the candidate's proper and correct name typed or printed, and the address from which the candidate is registered to vote at the time of filing.

(f) At the time of the filing of the notice required by this section, as well as at the time of the primary election, the person filing such notice shall be a registered member of the party whose nomination such person seeks, as shown on the voter rolls of the department of elections.

20 Del. Laws, c. 393, § 39; 27 Del. Laws, c. 66, § 1; Code 1915, § 1713; Code 1935, § 1801; 45 Del. Laws, c. 150, § 10; 15 Del. C. 1953, § 3107; 57 Del. Laws, c. 241, § 5; 57 Del. Laws, c. 567, § 18C; 58 Del. Laws, c. 148, § 34; 58 Del. Laws, c. 215, § 18; 58 Del. Laws, c. 258, §§ 3-5; 58 Del. Laws, c. 368, §§ 2, 3; 60 Del. Laws, c. 398, § 2; 60 Del. Laws, c. 712, § 6; 61 Del. Laws, c. 484, § 1; 67 Del. Laws, c. 354, § 21; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 305, § 4; 78 Del. Laws, c. 36, § 1.;



§ 3107. Determination of nominee

Any candidate for party nomination to any office who receives a plurality of the votes cast in that candidate's party's primary election for that office shall be the nominee of that candidate's party for such office.

20 Del. Laws, c. 393, § 19; 22 Del. Laws, c. 285, § 2; 27 Del. Laws, c. 66, § 1; Code 1915, § 1693; 34 Del. Laws, c. 108, § 5; Code 1935, § 1781; 45 Del. Laws, c. 150, § 6; 15 Del. C. 1953, § 3108; 49 Del. Laws, c. 4, § 5; 49 Del. Laws, c. 276, § 2; 50 Del. Laws, c. 426, § 10; 57 Del. Laws, c. 241, § 6; 57 Del. Laws, c. 567, §§ 18D, 18E; 58 Del. Laws, c. 258, §§ 6, 7; 58 Del. Laws, c. 368, § 4; 60 Del. Laws, c. 712, § 7; 70 Del. Laws, c. 186, § 1.;



§ 3108. Primary election districts; conduct of primary elections

The county departments of elections shall, at least 2 weeks before a primary election, determine and establish primary election districts, each of which shall consist of 1 or more entire election districts in the same representative district.

The county departments of elections and the election officers shall conduct the primary elections in the same way that general elections are conducted and in accordance with the applicable provisions of this title, except that the voting machines shall be operated so that the only buttons open to each voter shall be the buttons for candidates of the party of the voter's party affiliation as shown by the voter's original permanent registration record.

The primary election officers and clerks shall be chosen by the department from among the election officers and clerks selected for the general election for the election district or districts contained in the primary election district, and for each such primary election district the election officers and clerks shall be divided as equally as possible between the 2 principal parties.

20 Del. Laws, c. 393, § 23; 27 Del. Laws, c. 66, § 1; Code 1915, § 1697; Code 1935, § 1785; 15 Del. C. 1953, § 3109; 50 Del. Laws, c. 426, § 11; 50 Del. Laws, c. 631, § 1; 51 Del. Laws, c. 107, § 1; 52 Del. Laws, c. 87; 57 Del. Laws, c. 567, § 17; 70 Del. Laws, c. 506, § 1.;



§ 3109. Public notice of time and place

Notice of primary elections shall at a minimum be given by publication of a notice of election in a daily newspaper of general circulation during 3 of the 10 days prior to a primary election with the last publication being the day before the aforesaid primary, or in the last issue of a weekly newspaper printed in a county before the aforesaid primary. Such notice shall also be, posted on the State's, the State Election Commissioners' and the departments of elections' websites.

20 Del. Laws, c. 393, § 2; 27 Del. Laws, c. 66, § 1; Code 1915, § 1679; Code 1935, § 1770; 15 Del. C. 1953, § 3110; 51 Del. Laws, c. 107, § 2; 58 Del. Laws, c. 215, § 19; 77 Del. Laws, c. 227, §§ 2, 39.;



§ 3110. Qualifications of voters

An elector may vote in the primary election of a political party only if the elector is a duly registered voter and if it appears upon the elector's original permanent registration record that the elector's party affiliation is the same as the party which is holding the primary election.

20 Del. Laws, c. 393, § 20; 22 Del. Laws, c. 285, § 3; 27 Del. Laws, c. 66, § 1; Code 1915, § 1694; 40 Del. Laws, c. 142, § 8; Code 1935, § 1782; 45 Del. Laws, c. 150, § 7; 15 Del. C. 1953, § 3111; 50 Del. Laws, c. 426, § 2; 57 Del. Laws, c. 181, § 42; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 40.;



§ 3111. Expenses paid by State

The expenses for holding primary elections under this chapter, including stationery, and pay of officers and clerks shall be paid by the State.

20 Del. Laws, c. 393, § 35; 27 Del. Laws, c. 66, § 1; Code 1915, § 1709; 30 Del. Laws, c. 102, § 1; Code 1935, § 1797; 45 Del. Laws, c. 150, § 9; 15 Del. C. 1953, § 3113; 51 Del. Laws, c. 149, § 3.;



§ 3112. Sale of alcoholic liquor on day of primary election

Repealed by 76 Del. Laws, c. 237, § 4, effective June 18, 2008.;



§ 3113. Nominating conventions

The method of nominating candidates for the national Electoral College, for offices within a particular political party and for formulation of the party platform may be by convention.

15 Del. C. 1953, § 3116; 57 Del. Laws, c. 241, § 8; 57 Del. Laws, c. 567, § 18F; 58 Del. Laws, c. 258, § 8; 60 Del. Laws, c. 712, § 8.;






Subchapter II Books, Ballots, Supplies and Polling Places

§ 3121. Registration records used

(a) The registration records for each election district in this State used for registration purposes for general, supplementary and additional registrations shall be used for all primary elections held under this chapter.

(b) The registration records for each election district in the City of Wilmington shall be used for primary election purposes in accordance with this chapter, and all persons, and only they, whose names appear on such registration records after the same have been added to, revised and corrected, as provided by law, shall be entitled to vote at a primary election to nominate candidates to be voted for at a subsequent municipal election in the City of Wilmington.

20 Del. Laws, c. 393, § 18; 22 Del. Laws, c. 285, § 1; 27 Del. Laws, c. 66, § 1; Code 1915, § 1692; 40 Del. Laws, c. 142, § 7; Code 1935, §§ 1776, 1780; 45 Del. Laws, c. 150, §§ 2, 5; 15 Del. C. 1953, § 3121; 50 Del. Laws, c. 426, § 4; 75 Del. Laws, c. 232, § 31.;



§ 3122. Delivery of registration records to proper inspectors; penalty

(a) The Department of Elections for New Castle County, the Department of Elections for Kent County and the Department of Elections for Sussex County, respectively, shall before 7:00 a.m. of the day on which a primary election is held in their county by any political party deliver to the proper inspector the registration records for each general election district that may be contained within each primary election district, and the inspector shall have the registration records at the place of holding the primary election at the time for opening the polls on primary election day.

(b) In each year in which a municipal election is held in the City of Wilmington the inspector for each primary election district within such City, before 7:00 a.m. of the day on which such primary election is held, shall be furnished by the Department of Elections for New Castle County with the registration records for each general election district that may be contained within such inspector's primary election district, and each inspector shall have the registration records at the place of holding the primary election in the inspector's district at the time for opening the polls on primary election day.

(c) Whoever:

(1) Being a member of the Department of Elections for New Castle County or of the Department of Elections for Kent or Sussex Counties, refuses, neglects or fails to deliver to each inspector of any primary election to be held within the member's county the registration records for each general election district that may be contained in the primary election district to which such registration records apply; or

(2) Being an inspector, refuses, neglects or fails to have such registration records at the place of holding the primary election for any general or special election or any municipal election in the City of Wilmington at the time designated in this chapter;

shall, for each such offense, be fined $100, and the person's office shall be forfeited.

(d) Each day of refusal, neglect or failure shall constitute a separate offense under this section.

(e) For the purposes of this section, the term "registration records" means poll lists and signature cards, and/or an electronic device that contains the names and addresses of the registered voters in the election district.

20 Del. Laws, c. 393, § 24; 22 Del. Laws, c. 285, § 4; 27 Del. Laws, c. 66, § 1; Code 1915, § 1698; 34 Del. Laws, c. 108, § 7; Code 1935, § 1786; 43 Del. Laws, c. 127, § 3; 45 Del. Laws, c. 150, § 8; 15 Del. C. 1953, § 3122; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 426, §§ 4, 12; 57 Del. Laws, c. 567, § 18; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, § 23; 75 Del. Laws, c. 232, § 32.;



§ 3123. Use of ballot

All primary elections shall be by ballot.

20 Del. Laws, c. 393, § 2; 27 Del. Laws, c. 66, § 1; Code 1915, § 1679; Code 1935, § 1770; 15 Del. C. 1953, § 3123.;



§ 3124. Ballots for voting machines

(a) The department of elections in any county where a primary election is to be held shall cause to be printed the ballots to be used at such election and shall cause the same to be placed in voting machines for the proper district prior to the delivery of the voting machines.

(b) The names of all candidates for nomination for the same office shall be placed under the title of such office, the surname of candidates to be placed in alphabetical order, and shall not be separated one from another by any other matter.

20 Del. Laws, c. 393, § 39; 27 Del. Laws, c. 66, § 1; Code 1915, § 1713; Code 1935, § 1801; 45 Del. Laws, c. 150, § 10; 15 Del. C. 1953, § 3124; 49 Del. Laws, c. 276, § 3; 51 Del. Laws, c. 107, § 3; 57 Del. Laws, c. 567, § 19; 58 Del. Laws, c. 148, §§ 35-37; 60 Del. Laws, c. 414, § 7; 61 Del. Laws, c. 480, § 4; 75 Del. Laws, c. 232, § 33.;



§ 3125. Departments of election to furnish voting machines, flags, supplies and instructions for polling places

For each polling place in their respective counties where primary elections are to be held, the respective departments shall furnish the following:

(1) A flag or poster of suitable size for lettering thereon in at least 3-inch letters with the words POLLING PLACE;

(2) A flag of the United States of America no smaller in size than the polling place flag above described in paragraph (1) of this section;

(3) Poll list, stationery and other such supplies customary and necessary for the use of the officers conducting such primary election;

(4) Written instructions and excerpts from those parts of this title as the department shall deem necessary and appropriate to assist the election officers in the proper performance of their duties;

(5) A proper number of voting machines of the type used in general elections, which machines shall be duly inspected, prepared and certified in the same manner as provided for under Chapter 50 of this title for general elections.

20 Del. Laws, c. 393, § 26; 27 Del. Laws, c. 66, § 1; Code 1915, § 1700; Code 1935, § 1788; 42 Del. Laws, c. 117, § 1; 43 Del. Laws, c. 127, § 4; 15 Del. C. 1953, § 3125; 49 Del. Laws, c. 276, § 4; 55 Del. Laws, c. 458, § 1; 57 Del. Laws, c. 567, § 20; 58 Del. Laws, c. 148, §§ 38, 39; 60 Del. Laws, c. 414, § 8; 61 Del. Laws, c. 480, § 5; 70 Del. Laws, c. 188, § 24; 77 Del. Laws, c. 227, § 41.;



§ 3126. Voting to be by voting machines

In every primary election district in which a primary election is to be held under this chapter, voting machines of the type used in general elections, as provided for in Chapter 50 or Chapter 50A of this title, shall be used to record the votes, and the manner of voting shall be the same as that set forth in Chapter 49 of this title.

20 Del. Laws, c. 393, § 27; 27 Del. Laws, c. 66, § 1; Code 1915, § 1701; Code 1935, § 1789; 15 Del. C. 1953, § 3126; 57 Del. Laws, c. 567, § 21; 61 Del. Laws, c. 480, § 6; 70 Del. Laws, c. 506, § 2.;



§ 3127. Designation of polling places

The department of elections shall, at least 2 weeks prior to the primary election, designate the place for holding a primary election in each primary election district in the same manner as it designates polling places for a general election. Each county department of election may require any individual polling place, that is located in a state facility, public school, or other government owned or operated facility within the county, to be closed to persons other than the voters voting on the day of the primary election if it finds that the polling place cannot or will not provide sufficient access and facilities for the purposes of the primary election without such closure. No county department shall exercise its authority to close a state facility, public school or other government-owned and operated facility without prior consultation with the authorized representative of such facility and such consultation shall include all reasonable efforts to resolve any access issues that may exist without the need to close such facility.

20 Del. Laws, c. 393, § 23; 27 Del. Laws, c. 66, § 1; Code 1915, § 1697; Code 1935, § 1785; 15 Del. C. 1953, § 3128; 50 Del. Laws, c. 426, § 15; 50 Del. Laws, c. 631, § 2; 58 Del. Laws, c. 148, § 40; 74 Del. Laws, c. 343, § 2.;






Subchapter III Election Officers

§ 3141. Form of oath

Before opening the election, the presiding officers and judges shall each take and subscribe an oath according to the following form:

"I do solemnly swear (or affirm) that in the primary election to be held on the . . . . . . . . day of . . . . . . A. D. . . . . . . I will not knowingly or willfully receive or consent to the receiving of the vote of any alien, and also that I will not receive or consent to the receiving of the vote of any person whom I shall believe not entitled to vote, unless my associates shall adjudge such person to be entitled to vote. That I will not receive or reject, nor concur in receiving or rejecting any vote through partiality or under bias, and that I will determine every matter that shall come before me and perform every act and duty by law required of me, touching the primary election, truly, faithfully and impartially, according to the best of my skill and judgment; that I will cause the ballots that shall be taken at such primary election to be fully read and ascertained, and a true statement thereof to be made, according to the best of my knowledge and ability; that I have not received, nor will I receive directly or indirectly from or through any candidate to be voted for at such primary election, or any representative of any candidate or other person, any money, pay or other valuable thing or reward; that I have not been promised, or in any manner been led to believe that I will at any time directly or indirectly receive any money, pay or other valuable thing or reward from such candidate or representative of such candidate or other person other than that provided by law and if I shall discover any partiality, unfairness or corruption in the conducting of the primary election, I shall disclose the same to the executive authority that shall have directed the holding of the primary election and to the Attorney General to the end that the subject may be investigated, so help me God (or so I solemnly affirm)."

20 Del. Laws, c. 393, § 5; 27 Del. Laws, c. 66, § 1; Code 1915, § 1682; Code 1935, § 1773; 15 Del. C. 1953, § 3143.;



§ 3142. Powers to preserve peace

Each of the election officers of any primary election shall have the same powers as provided in § 4946 of this title.

20 Del. Laws, c. 393, § 34; 27 Del. Laws, c. 66, § 1; Code 1915, § 1708; Code 1935, § 1796; 15 Del. C. 1953, § 3147; 58 Del. Laws, c. 148, § 41.;



§ 3143. Compensation

Compensation of the officers and clerks for the holding of primary elections shall be the same as the compensation for officers and clerks in general elections.

20 Del. Laws, c. 393, § 35; 27 Del. Laws, c. 66, § 1; Code 1915, § 1709; 30 Del. Laws, c. 102, § 1; Code 1935, § 1797; 45 Del. Laws, c. 150, § 9; 15 Del. C. 1953, § 3148; 50 Del. Laws, c. 555; 52 Del. Laws, c. 14.;






Subchapter IV Procedure at Polling Places

§ 3161. Voting procedure

The voting procedure at any primary election shall be the same as at any general election, except that the officers shall first determine from the voter's original permanent registration record whether the voter's party affiliation is the same as the party holding the primary election, and, if they are not the same, the voter shall not be permitted to vote in the primary election.

20 Del. Laws, c. 393, § 20; 22 Del. Laws, c. 285, § 3; 27 Del. Laws, c. 66, § 1; Code 1915, § 1694; 40 Del. Laws, c. 142, § 8; Code 1935, § 1782; 45 Del. Laws, c. 150, § 7; 15 Del. C. 1953, § 3161; 50 Del. Laws, c. 426, § 5; 51 Del. Laws, c. 107, § 5; 57 Del. Laws, c. 567, § 23.;



§ 3162. Return of registration records; failure; penalty

(a) The inspector, immediately after the close of the primary election, shall return the registration records used by that inspector at any primary election to the department from whom the inspector received the same, which shall preserve them.

(b) Whoever, being an inspector, neglects, refuses or fails to return the registration records as directed in this section shall, for each such offense, be fined in such amount or imprisoned for such term, or both, as the court in its discretion may determine.

20 Del. Laws, c. 393, § 20; 22 Del. Laws, c. 285, § 3; 27 Del. Laws, c. 66, § 1; Code 1915, § 1694; 40 Del. Laws, c. 142, § 8; Code 1935, § 1782; 45 Del. Laws, c. 150, § 7; 15 Del. C. 1953, § 3164; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 426, §§ 4, 6; 70 Del. Laws, c. 186, § 1.;



§ 3163. Receiving illegal or refusing legal votes; penalty

Whoever, at any primary election, being a presiding officer or judge, knowingly and wilfully receives, or advises or consents to the receiving of, the vote of any person not entitled to vote at such primary election; or whoever, at any primary election, being a presiding officer or judge, knowingly and wilfully refuses to receive the vote of any person entitled to vote at such primary election, shall, for every such offense, pay $100 to any person who sues for the same or be fined not less than $100, and, in either case, be imprisoned until the judgments, fines and costs are paid in full or discharged by the court.

20 Del. Laws, c. 393, § 21; 27 Del. Laws, c. 66, § 1; Code 1915, § 1695; Code 1935, § 1783; 15 Del. C. 1953, § 3165.;



§ 3164. Challengers

(a) Each candidate for nomination at any primary election may appoint and accredit some suitable person as a challenger. One challenger for each candidate whose name appears on the ballot for that election district may be present inside the polling place and shall be permitted to observe the conduct of the primary election and all the election records. The challengers may be changed and their places filled in like manner during the day.

(b) The duties, privileges and activities of these challengers shall be governed by § 4934(a) and (b) and other pertinent sections of this title, consistent with this chapter.

20 Del. Laws, c. 393, § 32; 27 Del. Laws, c. 66, § 1; Code 1915, § 1706; Code 1935, § 1794; 15 Del. C. 1953, § 3166; 50 Del. Laws, c. 426, § 16; 57 Del. Laws, c. 181, § 43; 58 Del. Laws, c. 148, § 43.;



§ 3165. Challenges; oath of voter; penalty

Repealed by 77 Del. Laws, c. 227, § 42, effective Feb. 1, 2010.;



§ 3166. Illegal election conduct; general penalties

(a) Whoever, at any primary election:

(1) Falsely personates any elector or other person and votes or attempts to vote in or upon the name of any person, whether living or dead, or in or upon any false, assumed or fictitious name, or in or upon any name not that person's own; or

(2) Knowingly, wilfully or fraudulently votes more than once for any candidate for the same office; or

(3) Votes in any other primary election district than the 1 in which that person is a bona fide resident; or

(4) Votes or attempts to vote more than 1 ballot at any primary election district; or

(5) Solicits from any candidate or from any other person or receives, directly or indirectly from such candidate or from any other person, any money, or promise of place or position, or any valuable consideration of any kind, for that person's vote or support; or

(6) Not being entitled thereto, votes or attempts or offers to vote in any primary election district; or

(7) Having once voted, attempts or offers to vote again; or

(8) Knowingly, wilfully or fraudulently does any unlawful act to secure opportunity for himself or herself or for any other person to vote; or

(9) By force, threat, menace, intimidation, bribery or reward or offer to or promise thereof, or otherwise unlawfully either directly or indirectly, influences or attempts to influence any elector in giving that person's vote; or

(10) Promises any place or position for the purpose of securing any voter's support; or

(11) Prevents or hinders or attempts to prevent or hinder any qualified voter from freely exercising the rights of suffrage; or

(12) By any such means induces or attempts to induce any such voter to refuse to exercise any such right; or

(13) By any such means or otherwise compels or induces or attempts to compel or induce any inspector of any primary election or other officer of any primary election to receive the vote of any person not legally qualified or entitled to vote at the primary election in such district; or

(14) Knowingly, wilfully or fraudulently interferes with, delays or hinders in any manner any inspector of any primary election, clerk or other officer of such election in the discharge of such officer's duty; or

(15) By any such means or other unlawful means, knowingly, wilfully or fraudulently counsels, advises, induces or attempts to induce any inspector of any primary election, clerk or other officer of any primary election, whose duty it is to ascertain, proclaim, announce or declare the result of any such primary election or to give or make any certificate, document, report, return or other evidence in relation thereto, to refuse or neglect to comply with such officer's duty or to violate any law regulating the same, or to receive the vote of any person in any primary election district not entitled to vote therein or to refuse to receive the vote of any person entitled to vote therein; or

(16) Aids, counsels or advises, procures or assists any voter, person or inspector of any primary election or other officer of such primary election to do any act by law forbidden, or in this chapter constituted an offense, or to omit to do any act by law directed to be done;

shall, when not in this chapter otherwise particularly specified, for each offense be fined not more than $200 or imprisoned not more than 2 years, or both.

(b) Whoever votes at the primary election of more than 1 political party before any 1 general election shall be punished as provided in subsection (a) of this section.

(c) Any act or deed declared an offense by the general laws of this State concerning elections and not in this section particularly mentioned shall also be an offense in all primary elections, and shall be punished in the same form and manner as is provided for the punishment of similar offenses by the general laws; and all the penalties and provisions of the general laws shall apply in such case with equal force and shall be as effective as though fully set out in this chapter.

20 Del. Laws, c. 393, § 22; 27 Del. Laws, c. 66, § 1; Code 1915, § 1696; Code 1935, § 1784; 15 Del. C. 1953, § 3168; 70 Del. Laws, c. 186, § 1.;



§ 3167. Bribery at primary elections; penalty

Whoever, either in or out of this State, receives or accepts, or offers to receive or accept, or pays, transfers or delivers, or offers, or promises to pay, transfer or deliver, or contributes or offers, or promises to contribute to another to be paid or used, any money, or other valuable thing as a compensation, inducement or reward for the giving or withholding or in any manner influencing the giving or withholding a vote at any primary election held for the purpose of selecting delegates or representatives to any political convention thereafter to be held for the purpose of selecting candidates for public office or for the purpose of selecting delegates to a national political convention thereafter to be held for the purpose of nominating candidates for the office of President and Vice President of the United States, shall be fined not less than $100 nor more than $5,000 or imprisoned not less than 1 month nor more than 3 years, or both.

Code 1915, § 1715A; 29 Del. Laws, c. 109, § 1; Code 1935, § 1803; 15 Del. C. 1953, § 3169.;



§ 3168. Stealing, destroying or falsifying registration records; penalty

(a) Whoever, being an inspector of any primary election, clerk or other officer or person having the custody of any registration records, oaths, return of votes, certificates, poll lists or any paper, document or evidence of any description in this chapter directed to be made, filed or preserved, steals, wilfully destroys, mutilates, defaces, falsifies or fraudulently removes or secretes the whole or any part thereof, or fraudulently makes any entry, erasure or alteration therein, except as allowed and directed by this chapter, or permits any other person to do so, shall, for every such offense, be fined not more than $200 or imprisoned not more than 2 years, or both.

(b) Whoever, other than an officer mentioned in subsection (a) of this section, commits any of the acts specified in such subsection (a) or advises, procures or abets the commission of the same shall, for every such offense, be fined not more than $200 or imprisoned not more than 2 years, or both.

20 Del. Laws, c. 393, §§ 16, 17; 27 Del. Laws, c. 66, § 1; Code 1915, §§ 1690, 1691; Code 1935, §§ 1778, 1779; 45 Del. Laws, c. 150, § 4; 15 Del. C. 1953, § 3170; 50 Del. Laws, c. 426, § 4.;



§ 3169. Alcoholic liquor in locale of primary election; penalty

Whoever, during the time that any primary election is in progress in any primary election district or during the time the ballots cast thereat are being counted:

(1) Brings, takes, orders or sends into, or attempts to bring, take or send into any place of holding any primary election, any alcoholic liquor whatever; or

(2) At any such time and place drinks or partakes of any alcoholic liquor;

shall, for every such offense, be fined not less than $5 nor more than $10.

20 Del. Laws, c. 393, § 25; 27 Del. Laws, c. 66, § 1; Code 1915, § 1699; Code 1935, § 1787; 15 Del. C. 1953, § 3171.;



§ 3170. Tabulation of vote

As soon as the polls are closed at a primary election, the votes shall be tabulated as set forth in Chapter 49 of this title.

20 Del. Laws, c. 393, § 28; 27 Del. Laws, c. 66, § 1; Code 1915, § 1702; Code 1935, § 1790; 15 Del. C. 1953, § 3172; 57 Del. Laws, c. 567, § 26; 58 Del. Laws, c. 148, § 44.;



§ 3171. Certification of results

The inspector and judges shall remove the paper tape containing the total vote cast for each candidate from each voting machine in the election district. Each copy of each paper tape shall then be signed by the inspector, judges and clerks and sealed in an envelope, which shall be signed across its sealed fold by each election officer. This envelope, together with other required records and supplies, shall immediately be delivered to the department of elections by the inspector.

20 Del. Laws, c. 393, § 29; 27 Del. Laws, c. 66, § 1; Code 1915, § 1703; Code 1935, § 1791; 15 Del. C. 1953, § 3173; 49 Del. Laws, c. 276, § 6; 50 Del. Laws, c. 426, § 17; 57 Del. Laws, c. 567, § 27; 58 Del. Laws, c. 148, § 144; 70 Del. Laws, c. 506, § 3.;



§ 3172. Calculation of votes; ties

(a) The department of elections shall forthwith calculate the total number of votes cast for each candidate in any contest held within its county and certify the candidate or candidates receiving the highest number of votes. In cases of statewide contests, the department shall report the results to the State Election Commissioner.

(b) In the case of any objection or dispute, the board of elections for the county involved shall convene within 48 hours of the closing of the polls to examine the matter, reviewing such records and hearing such testimony as it shall deem necessary. The board shall determine the result of the contested election and certify the name of the winning candidate or candidates. In the case of statewide contests, the State Election Commissioner shall be immediately notified of the board's determination.

(c) In all cases of a tie vote, the department shall immediately notify the chair and secretary of the county committee of the political party holding the primary election. This committee shall convene within 5 days of such notification to determine which candidate shall be entitled to the nomination.

(d) In cases where there is a tie vote in a statewide contest, the State Election Commissioner shall immediately notify the chair and secretary of the state committee of the political party involved, and that committee shall convene within 5 days, as provided above, to decide upon the nomination.

(e) In the event that the number of votes separating a candidate and the closest opposing candidate in a primary election is less than 1,000 (in the case of a statewide contest) votes or one half of 1 percent (in the case of any contest) of all votes cast for the 2 candidates, whichever is less; the department or departments of elections shall recount the absentee ballots cast in that election at State expense as part of the canvass of the vote.

20 Del. Laws, c. 393, § 38; 27 Del. Laws, c. 66, § 1; Code 1915, § 1712; Code 1935, § 1800; 15 Del. C. 1953, § 3174; 58 Del. Laws, c. 148, § 145; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 34.;



§ 3173. Vote required for nomination

In all cases the candidate receiving the highest number of votes shall be declared the nominee of the political party holding a primary election.

20 Del. Laws, c. 393, § 37; 27 Del. Laws, c. 66, § 1; Code 1915, § 1711; Code 1935, § 1799; 15 Del. C. 1953, § 3175.;



§ 3174. Death, physical, mental or other incapacity of nominee

Whenever it shall be determined that a duly nominated candidate will be unable to serve if elected because of death, physical, mental or other incapacity, the vacancy shall be filled as provided in § 3303 of this title. If the vacancy occurs subsequent to the dates specified in § 3303 of this title, it shall be filled in accordance with § 3306 of this title.

20 Del. Laws, c. 393, § 37; 27 Del. Laws, c. 66, § 1; Code 1915, § 1711; Code 1935, § 1799; 15 Del. C. 1953, § 3176; 60 Del. Laws, c. 414, § 9.;






Subchapter V Presidential Primary Election

§ 3181. Primary to be held

(a) Except as provided in subsection (b) of this section, a presidential primary election for major political parties shall be conducted on the fourth Tuesday in April in the calendar year of a presidential election.

(b) The requirements of this subchapter shall not require a presidential primary election for a political party in any year in which such a primary election would otherwise be required under the provisions of this subchapter, if the chairperson of the political party notifies the State Election Commissioner in writing that such political party elects not to be governed by the provisions of this subchapter prior to the close of business on the earlier of the first business day in the year in which a President of the United States is to be elected or 120 days before the day of the presidential primary.

68 Del. Laws, c. 365, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 245, §§ 1, 2; 74 Del. Laws, c. 74, § 1; 75 Del. Laws, c. 232, § 37; 78 Del. Laws, c. 156, § 1; 78 Del. Laws, c. 304, § 2.;



§ 3182. Conduct of election

Except as otherwise provided in this subchapter, the presidential primary election shall be conducted in accordance with the laws governing statewide office primaries.

68 Del. Laws, c. 365, § 1.;



§ 3183. Nomination; withdrawal

(a) Notification of candidacy shall be no later than the sixtieth day before the day of the presidential primary election. If the filing deadline is a Saturday, Sunday or legal holiday, the last day to give notification shall be the next day that is not a Saturday, Sunday or a legal holiday.

(b) The chairperson of each political party participating in the presidential primary shall, no later than 4:30 p.m. the Wednesday following the deadline set in accordance with subsection (a) of this section, provide the State Election Commissioner with a list of all persons affiliated with such party, not already on the ballot pursuant to subsection (a) of this section, who have become eligible by the close of business on the preceding day to receive payments from the Presidential Primary Matching Payment Account of the Internal Revenue Code and who have not previously announced their withdrawal from the national presidential race and/or who have not announced the suspension of their presidential campaign. The State Election Commissioner shall place all such persons on the presidential primary ballot for their respective party. Prior to, or concurrently with, the filing of the above-mentioned list with the State Election Commissioner, each state chairperson shall notify the candidate or the candidate's campaign, that the candidate's name has been (or will be) provided to the State Election Commissioner pursuant to this subsection. A candidate placed on the ballot pursuant to this subsection, or a candidate already on the ballot pursuant to subsection (a) of this section, may have that candidate's own name removed from the ballot provided that no later than the close of the business day the Friday following the deadline set in accordance with subsection (a) of this section, the candidate files an affidavit with the State Election Commissioner stating that the candidate is not currently and does not intend to become a candidate in any other state's presidential primary and that the candidate is not currently (or is no longer), and does not intend to become, a candidate for the presidential nomination of the candidate's party.

(c) In the event that only one candidate files for a party's nomination by the filing deadline set forth in subsection (a) of this section and no additional candidates are added to the ballot pursuant to subsection (b) of this section, that candidate shall be considered as having received 100% of the vote for that party's presidential primary election automatically upon the expiration of the filing deadline and thus declared the winner of that election. In the event no candidate files for the party's nomination, no election shall be held for that party's nomination.

68 Del. Laws, c. 365, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 245, §§ 4-8; 70 Del. Laws, c. 294, §§ 1, 2; 74 Del. Laws, c. 74, § 2; 75 Del. Laws, c. 232, §§ 35, 36; 78 Del. Laws, c. 154, §§ 1-3.;



§ 3184. Candidates for presidential election

A candidate shall be eligible for the presidential primary election if:

(1) Such candidate is affiliated with a political party appearing on the ballot of the previous general election, and has become eligible to receive payments from the Presidential Primary Matching Payment Account of the Internal Revenue Code; or

(2) Such candidate files a petition with the State Election Commissioner bearing at least 500 valid signatures of registered voters of this State of the same political party as the candidate at the time of the filing in accordance with § 3183(a) of this title.

68 Del. Laws, c. 365, § 1; 70 Del. Laws, c. 245, §§ 9, 10.;



§ 3185. Selection of delegates to national conventions; forwarding of rules to State Election Commissioner

Delegates and alternate delegates to a national convention of a political party shall be apportioned, selected and/or elected in such manner as the rules of the party may provide. The chair of any political party shall certify and forward to the State Election Commissioner a copy of the party rules at least 30 days prior to the last day on which candidates for the President of the United States must provide notification of their candidacy pursuant to this subchapter.

68 Del. Laws, c. 365, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3186. Delegate and alternate delegate commitments; authorization required; petitions

Repealed by 70 Del. Laws, c. 245, § 11, effective July 18, 1995.;



§ 3187. Filing requirements

A candidate filing in accordance with § 3183(a) of this title for the presidential primary election shall on a form prescribed by the State Election Commissioner, certify 1 individual, who is registered to vote in the State and of the same political party affiliation as the candidate, who is authorized by the candidate to act on the candidate's behalf in all election-related matters. The candidate will be held jointly responsible with the candidate's authorized representative for compliance with all of the election laws for the State.

68 Del. Laws, c. 365, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 245, § 13; 70 Del. Laws, c. 294, § 3.;



§ 3188. Nomination of delegates and alternate delegates; qualifications

Repealed by 70 Del. Laws, c. 245, § 12, effective July 18, 1995.;



§ 3189. Presidential primary election ballots, voting in presidential election; change of party affiliation

The name of each presidential candidate in the presidential primary shall appear on the primary election ballot in accordance with § 3124(b) of this title. In any presidential primary election, each voter shall be permitted to vote 1 vote for 1 presidential candidate of the party of the voter's registration as shown by the voter's original permanent registration record. The last day that a voter may change his or her political party affiliation before the presidential primary election shall be the sixtieth day before the day of the aforesaid election.

68 Del. Laws, c. 365, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 245, § 14; 75 Del. Laws, c. 232, § 38; 78 Del. Laws, c. 154, § 4.;



§ 3190. Polling places; voting machines; election officers

The departments of elections:

(1) May combine all election districts voting at a location into a single voting district;

(2) May combine other election districts as necessary for the efficient conduct of the election;

(3) Shall assign a minimum of 2 voting machines and a maximum of 5 voting machines to a voting district; and

(4) Shall assign a sufficient number of election officers to each voting district.

68 Del. Laws, c. 365, § 1; 78 Del. Laws, c. 154, § 5.;









CHAPTER 33. NOMINATIONS OF CANDIDATES BY PARTIES

§ 3301. Certificates of nomination

(a) Candidates for political parties who must file for election in accordance with § 3101 of this title, and who either receive the majority vote at the subsequent primary election or are unopposed in the party for the office for which the candidate has filed shall be considered nominated.

(b) The presiding officer and secretary of the state convention or committee of each political party eligible to place candidates on the ballot shall submit certificates of nomination for electors of President and Vice-President of the United States together with the name of the candidates for President and Vice-President to the State Election Commissioner.

(c) The presiding officer and secretary of the state convention or committee of each political party eligible to place candidates on the ballot may submit a candidate for federal and statewide offices by submitting a certificate of nomination to the State Election Commissioner:

(1) For any office for which no candidate has filed in accordance with § 3101 of this title, or

(2) For any office for which candidates are selected by the state nominating convention of a minor political party.

(d) The presiding officer and secretary of the county committee of each political party eligible to place candidates on the ballot shall submit a certificate of nomination for candidates for the General Assembly, county and municipal offices to the department of elections in the county in which the contests are to be held:

(1) For any office for which no candidate has filed in accordance with § 3101 of this title, or

(2) For any office for which candidates are selected by the state nominating convention of a minor political party.

(e) In the case of minor political parties not required to select candidates pursuant to Chapter 31 of this title, each party shall select their candidates at the party's state or county nominating convention held on or before August 1 in the year of a general election. No later than 4:30 p.m. on August 15 in the year of a general election, a minor party shall deliver a copy of each nominating resolution, which shall be certified as true and correct by the party's secretary, to the State Election Commissioner for each statewide office and to the respective department of elections for all other offices. The resolution shall include the name and address for the candidate and the office for which the candidate was nominated. When the resolution is for a legislative district whose boundaries includes territory in 2 or more counties, the resolution shall be delivered to the department of elections for the county in which the nominee is domiciled. The resolution shall be on the form specified by the State Election Commissioner. If August 15 is a Saturday, Sunday or holiday, the deadline shall be at 4:30 p.m. the first business day thereafter. This requirement is in addition to the nominating certificates required elsewhere in this title.

(f) Nominating certificates shall be in writing and, in each case, shall contain the name of each person nominated, the person's residence and the office for which the person is nominated, other than the names of the candidates for President and Vice-President for which no residence need be given. The persons making such certificates shall add to their signatures their respective places of residence and shall acknowledge such certificate before an officer duly authorized to take acknowledgments of deeds, and a certificate of such acknowledgment shall be fixed to the instrument.

(g) No such state nominating convention shall have completed its business relative to such nominations until such time as 1 nominee for each of the aforesaid offices shall have received a vote greater than 50% of the total number of eligible delegate votes at such convention, which polled vote shall be considered final.

(h) The State Election Commissioner shall verify that the nominations of candidates submitted to the State Election Commissioner and the eligibility of each political party to make such nominations conform to the requirements set forth in this title. Each department of elections shall do the same concerning certificates of nomination submitted to it.

(i) The State Election Commissioner shall forthwith send a copy of each certificate of nomination submitted to the Commissioner to each department of elections. Each department of elections shall forthwith send a copy of each certificate of nomination submitted to it to the State Election Commissioner.

(j) Notwithstanding anything else set forth herein to the contrary, a candidate for office nominated by a party under this section must be a registered member of the party nominating such candidate at the time of such nomination, as shown on the voter rolls of the department of elections (except in the case of presidential and vice-presidential nominees, who need not be registered voters in the State).

19 Del. Laws, c. 37, § 4; 27 Del. Laws, c. 65, § 4; Code 1915, § 1722; Code 1935, § 1811; 43 Del. Laws, c. 129, § 1; 44 Del. Laws, c. 119, § 1; 15 Del. C. 1953, § 3301; 57 Del. Laws, c. 241, § 9; 57 Del. Laws, c. 567, §§ 28, 29; 58 Del. Laws, c. 258, § 9; 60 Del. Laws, c. 447, §§ 1-4; 61 Del. Laws, c. 418, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 39; 77 Del. Laws, c. 227, §§ 2, 43; 78 Del. Laws, c. 36, § 2.;



§ 3302. Party title, figure or device

(a) The certificates of nomination shall designate a title for the party which the convention or committee represents, together with any simple figure or device by which its lists of candidates may be designated on the ballot. The figure or title or device selected and designated by the state conventions or committee of any party shall be used by that party throughout this State. Only 1 figure or device shall be used by a party at any election. The same title, figure or device shall not be used by more than 1 party, and the party first certifying a name, title, figure or device to the county departments of elections shall have prior right to use the same, and provided further that the Democratic Party and the Republican Party shall have exclusive use of such title and no other party shall use the word "Democratic" or "Republican" or any variation thereof in its title. Such figure or device may be the figure of a star, an eagle, a plow, or some such appropriate symbol, but the coat of arms or seal of this State or of the United States or the flag of the United States or of this State shall not be used as such figure or device.

(b) In case of a division in any party and claim by 2 or more factions to the same party name or title, figure or device, if the division occurs at a state convention or extends throughout this State, the department of election of the several counties shall, within 10 days after any one of them has received the certificates of the contending factions, assemble in Dover, with the State Election Commissioner presiding and having the right to vote in event of a tie, and determine to which faction the name, title or figure properly belongs, giving the preference to the convention held at the time and place designated in the call of the regularly constituted party authorities; if, within 5 days after, the other faction presents no other party name or title, figure or device and certifies the same to the department of election, the latter shall again immediately assemble and select some suitable title, figure or device for such faction and the name shall be placed above the list of its candidates on the ballots. If the certificate of the contending factions are not received by the department of election in time for them to assemble at Dover before publishing the device and list of candidates in the newspapers, then and in that case each department of elections shall determine for itself which faction shall be entitled to the name, title, figure or device and shall select a name, title, figure or device for the other faction. In case of division in any party extending only throughout a county, district or hundred, the department of elections of the county in which such division occurs, upon the receipt of certificates from the contending factions, shall determine which faction is entitled to the party name, figure or device, and to have their nominations printed in the proper party column, and should the other faction fail to do so, the department of elections shall select for them a name or title, figure or device.

19 Del. Laws, c. 37, § 4; 27 Del. Laws, c. 65, § 4; Code 1915, § 1722; Code 1935, § 1811; 43 Del. Laws, c. 129, § 1; 44 Del. Laws, c. 119, § 1; 15 Del. C. 1953, § 3302; 55 Del. Laws, c. 15; 60 Del. Laws, c. 447, §§ 5-7.;



§ 3303. Time of filing certificates

Certificates of nomination to be filed with the State Election Commissioner or the departments of election, as the case may be, shall be filed before the close of the official business day on or before September 1 of the year of any general election, and if September 1 is a Sunday or legal holiday, then on the next official business day. Certificates of nomination shall be on the form specified by the State Election Commissioner. However, when there is a national nominating convention, the nominees from said national nominating convention shall be named on a certificate of nomination to be filed before 12:00 noon on the earlier of:

(1) The Tuesday following said national nominating convention; or,

(2) September 15 of said election year.

19 Del. Laws, c. 37, § 6; 27 Del. Laws, c. 65, § 6; Code 1915, § 1723; Code 1935, § 1812; 43 Del. Laws, c. 129, § 2; 45 Del. Laws, Sp. Sess., c. 4, § 1; 15 Del. C. 1953, § 3303; 55 Del. Laws, c. 324; 56 Del. Laws, c. 433, § 1; 58 Del. Laws, c. 258, § 10; 60 Del. Laws, c. 412, § 1; 60 Del. Laws, c. 447, § 8; 74 Del. Laws, c. 42, § 1; 75 Del. Laws, c. 232, § 40; 77 Del. Laws, c. 227, §§ 2, 44; 78 Del. Laws, c. 304, § 3.;



§ 3304. Duties of State Election Commissioner

(a) The State Election Commissioner, upon receiving the certificates of the several party conventions or committees, or any supplemental certificate, of the respective nominations of the candidates for electors of President and Vice-President of the United States and the names of the candidates for President and Vice-President of the United States as provided in this chapter, not less than 50 days before the day fixed by law for the ensuing general election, under the Commissioner's hand and seal of office, shall certify to the department of elections in each county the names of the candidates for President and Vice-President of the United States of the political parties, together with the designated title of each party and the figure or device of each party as certified to the Commissioner.

(b) The State Election Commissioner, before the day of the ensuing general election, under the Commissioner's hand and seal of office, shall certify to the Prothonotary of the Superior Court in each county the nominations of the candidates for electors of President and Vice-President of the United States and the names of the candidates for President and Vice-President of the United States of each political party as shall have been duly certified to the Commissioner, which certificates shall be presented by the Prothonotary to the Superior Court of the county upon its convening for the performance of the duties imposed upon it by article V of the Constitution of this State.

Code 1935, § 1811; 44 Del. Laws, c. 119, § 1; 45 Del. Laws, c. 154, § 1; 15 Del. C. 1953, § 3304; 60 Del. Laws, c. 447, § 9; 70 Del. Laws, c. 186, § 1.;



§ 3305. Preservation of certificates for 6 months

The State Election Commissioner and the departments of election shall cause to be preserved in their respective offices all certificates of nomination filed under this chapter for 6 months after the date of filing thereof.

19 Del. Laws, c. 37, § 5; 27 Del. Laws, c. 65, § 5; Code 1915, § 1723; Code 1935, § 1812; 43 Del. Laws, c. 129, § 2; 45 Del. Laws, Sp. Sess., c. 4, § 1; 15 Del. C. 1953, § 3305; 60 Del. Laws, c. 447, § 10.;



§ 3306. Supplemental certificates of nomination

(a) Whenever it shall be determined, subsequent to the dates specified in § 3303 of this title, that a duly nominated candidate will be unable to serve if elected because of death, physical, mental or other incapacity, the state, county or city (if a municipality holds its election at the time of the general election) committee shall convene within 24 hours of said determination to authorize the filing of a supplemental certificate of nomination for a substitute candidate, or to decline to issue such a certificate. However, in the case of the death of a candidate, said committee may convene within a reasonable period of time sufficient to have the new candidate's name placed on the ballot, but in no case later than 5 days from the date of death.

(b) Such certificate, if issued, shall be delivered to the officer or officers to whom the original certificate was submitted no later than 12:00 noon of the day following that meeting at which the certificate was authorized. However, if said meeting shall occur within 5 days of the day of election, the certificate shall be delivered immediately.

19 Del. Laws, c. 37, § 4; 27 Del. Laws, c. 65, § 4; Code 1915, § 1722; Code 1935, § 1811; 43 Del. Laws, c. 129, § 1; 44 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 274, § 1; 15 Del. C. 1953, § 3306; 60 Del. Laws, c. 412, § 2.;



§ 3307. Publication of candidates

Repealed by 77 Del. Laws, c. 227, § 45, effective Feb. 1, 2010.;



§ 3308. Penalties

Whoever:

(1) Falsely makes or fraudulently defaces or fraudulently destroys any certificate of nomination or any part thereof; or

(2) Files any certificate of nomination, knowing the same or any part thereof to be falsely made; or

(3) Suppresses any certificate of nomination which has been duly filed or any part thereof; or

(4) Conspires with other persons, induces or attempts to induce any other person to do any of such acts, whether or not any of such acts are committed or attempted to be committed;

shall be fined not less than $100 nor more than $500 or imprisoned not more than 5 years.

19 Del. Laws, c. 37, § 30; 27 Del. Laws, c. 65, § 27; Code 1915, § 1734; Code 1935, § 1823; 15 Del. C. 1953, § 3308.;






CHAPTER 34. WRITE-IN CANDIDATES

§ 3401. Write-in candidates in general

Except as otherwise provided in this title, if the name of the person for whom a voter desires to vote does not appear on a general or special election ballot, the voter may write in the name of that person.

76 Del. Laws, c. 315, § 1.;



§ 3402. Write-in candidates for a general election

(a) Superior Court shall only count a write-in vote for a person who has declared himself or herself a write-in candidate for the office for which that person was written-in in accordance with this chapter. Superior Court shall count a write-in vote for a candidate on a general or special election ballot if the write-in vote is for the office for which the person is a candidate.

(b) Superior Court shall account for write-in votes cast for other than declared write-in candidates as "Other Write-in Votes."

(c) A person shall declare himself or herself a write-in candidate for an office by filing a Write-in Candidate Declaration with the State Election Commissioner for a statewide office or to the Department of Elections for the county in which the election is to be held for General Assembly, county or City of Wilmington offices no later than 4:30 p.m. on September 30 in the year of a general election. If September 30 is a Saturday, Sunday or holiday, the declaration shall be filed no later than 4:30 p.m. on the next day that is not a Saturday, Sunday or holiday. If the boundary of a General Assembly office includes more than 1 county, the person shall file that person's Write-in Candidate Declaration with the Department of Elections for the county in which that person is a registered voter.

(d) The State Election Commissioner or the Department of Elections for a county shall determine whether a person who has filed a Write-in Candidate Declaration is eligible to be a candidate for the office for which that person has filed the declaration.

(e) A person shall not declare himself or herself a write-in candidate if that person is a candidate on the general election ballot.

(f) A person shall not declare himself or herself a write-in candidate for more than one office. The filing of a declaration for another office prior to the declaration deadline established in this chapter shall make any previous declaration null and void.

(g) Once a person has withdrawn as a candidate or write-in candidate for an office, that person shall not declare himself or herself a write-in candidate for the same office in the same year.

(h) A declared write-in candidate shall comply with the requirements in Chapter 80 of this title.

(i) A declared write-in candidate may withdraw that candidate's candidacy by filing a withdrawal form with the office at which that candidate filed the candidate's Write-in Candidate Declaration no later than 15 days prior to the date of the election.

76 Del. Laws, c. 315, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2.;



§ 3403. Forms

The State Election Commissioner in collaboration with the Departments of Elections for the counties shall promulgate the Write-in Candidate Declaration and the withdrawal form.

76 Del. Laws, c. 315, § 1; 77 Del. Laws, c. 227, § 2.;



§ 3404. Write-in candidate lists

Each department of elections shall issue at least 2 copies of the list of declared write-in candidates for each office on a ballot in the county to the election officers at each election district in the county. The election officers shall post 1 copy of the list in a conspicuous location in the polling place.

76 Del. Laws, c. 315, § 1.;



§ 3405. Write-in candidates for a special election

Section 3402 of this title shall apply for a special election except that a person shall file that person's Write-in Candidate Declaration no later than the eighth day prior to the date of the election and may not withdraw that person's declaration.

76 Del. Laws, c. 315, § 1.;






CHAPTER 41. GENERAL PROVISIONS

§ 4101. Residency requirements for candidates

The residency requirements for candidates for elective office shall be as set forth in the municipal charter, state statute or state Constitution governing the qualifications of candidates for elective office in the city, county, area or district in which the candidate proposes to seek elective office. In instances where a court has declared a residency requirement to be unconstitutional and until such time as a new residency requirement becomes effective, no person may be a candidate for elective office unless such person has been a resident of the city, county, area or district for a period of at least 1 year prior to seeking elective office.

15 Del. C. 1953, § 4101; 58 Del. Laws, c. 520.;



§ 4102. Election districts; boundaries

The boundaries of the election districts in each county shall be established and designated by the department of elections for the county, subject to the limitations in this chapter.

Code 1935, § 1750; 46 Del. Laws, c. 315, § 1; 15 Del. C. 1953, § 4102.;



§ 4103. Division of election districts

(a) Each department may divide such of the election districts, and such only, as by the election last preceding such division shall be found to contain a greater number of voters than can conveniently vote therein. Each election district so divided shall be at all times wholly within boundaries of 1 representative district.

(b) The department shall designate each election district by an appropriate title that will distinguish it from every other election district.

(c) The division of election districts shall be made at any time after a general election is held and before March 1 of the next succeeding general election year.

Code 1935, § 1750; 45 Del. Laws, c. 148, § 10; 45 Del. Laws, c. 149, § 10; 46 Del. Laws, c. 315, § 1; 15 Del. C. 1953, § 4103; 51 Del. Laws, c. 236.;



§ 4104. Notice of change of election district boundaries in New Castle County

Repealed by 61 Del. Laws, c. 480, § 7, effective July 11, 1978.;



§ 4105. Composition of election districts

(a) Each department shall create election districts consisting of a minimum of 500 registered voters and a maximum of 3000 registered voters, except where such composition would cause a conflict with representative, senatorial or councilmemberic boundary lines.

(b) Allowance for individual exceptions may be made by the State Election Commissioner.

(c) Each department shall designate all election districts before the 1st day of March in any election year.

15 Del. C. 1953, § 4105; 55 Del. Laws, c. 259; 57 Del. Laws, c. 181, § 45; 58 Del. Laws, c. 215, § 44; 60 Del. Laws, c. 405, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 272, § 1.;



§ 4106. Voting places

Repealed by 74 Del. Laws, c. 411, § 21, effective Aug. 5, 2004.;



§ 4107. Maps at each polling place

Transferred.



§ 4108. Candidates for election

For state and/or county offices, no person shall simultaneously be a candidate for election to 2 or more different offices, nor may a person simultaneously be a candidate for election for 2 or more different political parties.

79 Del. Laws, c. 202, § 1.;






CHAPTER 43. PRESIDENTIAL ELECTORS, UNITED STATES SENATORS, REPRESENTATIVES IN CONGRESS, GOVERNOR AND LIEUTENANT GOVERNOR

§ 4301. Presidential electors; election

Electors of a President and Vice-President of the United States shall be chosen at the general election held in the year of a presidential election. The election of such electors shall be conducted in the same places, manner and form and by the same persons and officers, and under the same regulations in all respects, as the general election for the same year.

Code 1852, §§ 399, 401; 11 Del. Laws, c. 8; Code 1915, §§ 1856, 1858; Code 1935, §§ 1975, 1977; 15 Del. C. 1953, § 4301.;



§ 4302. Proclamation of number to be chosen

The Governor in October next preceding every election of presidential electors shall by proclamation make known the number of presidential electors to be chosen and the day of the election.

Code 1852, § 400; Code 1915, § 1857; Code 1935, § 1976; 15 Del. C. 1953, § 4302.;



§ 4303. Meeting and voting of electors

(a) The electors chosen or appointed in this State for the election of a President and Vice-President of the United States shall meet and give their votes at Dover on the day determined by Congress for that purpose.

(b) In all cases, the electors chosen or appointed in this State for the election of a President and Vice-President of the United States under this chapter shall be required to cast their individual votes in accordance with the plurality vote of the voters in this State.

Code 1852, § 408; Code 1915, § 1865; Code 1935, § 1984; 15 Del. C. 1953, § 4303; 68 Del. Laws, c. 436, §§ 1, 2.;



§ 4304. Substitute electors

In case of the death or inability to attend of either of the electors or if either of the electors be not present at the time and place of meeting by 12:00 noon, the electors present shall appoint an elector in the place of the elector not present.

Code 1852, § 409; Code 1915, § 1866; Code 1935, § 1985; 15 Del. C. 1953, § 4304; 70 Del. Laws, c. 186, § 1.;



§ 4305. Clerk of electors; compensation

The electors may employ a clerk, who shall receive for that clerk's own services the sum of $10.

Code 1852, § 410; Code 1915, § 1867; Code 1935, § 1986; 15 Del. C. 1953, § 4305; 70 Del. Laws, c. 186, § 1.;



§ 4306. Compensation of electors and clerk

The electors respectively shall receive for attendance and travel the same compensation as members of the General Assembly, to be paid, as also the compensation of the clerk, by the State Treasurer on a warrant signed by the electors out of any money in the treasury not otherwise appropriated.

Code 1852, § 411; Code 1915, § 1868; Code 1935, § 1987; 15 Del. C. 1953, § 4306.;



§ 4307. United States Senator

A Senator from this State in the Senate of the United States shall be chosen by election at the general elections held in 1954 and in every sixth year thereafter and in 1958 and in every sixth year thereafter. The election of a United States Senator shall be conducted in the same places, manner and form and by the same persons and officers and under the same regulations in all respects as the general election for the same year.

Code 1915, § 1888; Code 1935, § 2007; 15 Del. C. 1953, § 4307.;



§ 4308. Representative in Congress

A Representative for the people of this State in the Congress of the United States shall be chosen at the biennial general election. The election of a Representative in Congress shall be conducted in the same places, manner and form and by the same persons and officers and under the same regulations in all respects, as the election for members of the General Assembly, and the votes given for Representative in Congress shall be calculated and ascertained at the same time and place, in the same manner and by and under the same means and regulations as those for members of the General Assembly.

Code 1852, §§ 412, 413; 11 Del. Laws, c. 362, § 2; Code 1915, §§ 1877, 1878; Code 1935, §§ 1996, 1997; 15 Del. C. 1953, § 4308.;



§ 4309. Governor and Lieutenant Governor; joint election

Repealed by 61 Del. Laws, c. 480, § 9, effective July 11, 1978.;



§ 4310. Qualifications of voters

All citizens of this State having the right to vote for representatives in the General Assembly are qualified to vote for presidential electors, United States Senator and Representative in Congress.

Code 1852, § 398; Code 1915, §§ 1855, 1889; Code 1935, §§ 1974, 2008; 15 Del. C. 1953, § 4309; 57 Del. Laws, c. 169, § 2.;






CHAPTER 44. REGISTRATION AND VOTING FOR PRESIDENTIAL ELECTORS ONLY BY UNITED STATES CITIZENS WHO FAIL TO FULFILL CERTAIN RESIDENCE REQUIREMENTS

§ 4401. -4408. Registration qualifications; time of registration; place of registration; records; method of registration; place of voting; eligibility for absentee voting; voting officials; voting procedure; tallying and recording of vote

Repealed by 75 Del Laws, c. 232, § 43, effective Feb. 1, 2006.;






CHAPTER 45. BALLOTS, ELECTION SUPPLIES AND POLLING PLACES

§ 4501. Single ballot for all candidates

There shall be a single ballot for Presidential, Vice-Presidential, state, county and district candidates.

Code 1915, § 1725; Code 1935, § 1811; 43 Del. Laws, c. 129, § 1; 44 Del. Laws, c. 119, § 1; 47 Del. Laws, c. 149, § 1; 15 Del. C. 1953, § 4501.;



§ 4502. Form and designation of ballots

(a) For each election, the party emblem adopted by each political party and its name shall appear on the ballot with the names of its candidates, arranged in line with the titles of the offices for which they are contesting, along with space for the voter to write in the name of any candidate of that voter's choice, as prescribed in § 5005(b) of this title. In those years in which a President and Vice-President of the United States are to be elected the ballot shall be designated "Presidential, Vice-Presidential, State, County and District Ballot"; in other years the ballot shall be designated "State, County and District Ballot". The names of all candidates of any party shall be placed under the title and device of such party as designated in the certificate filed with the department of elections by such party's authorized agent or agents or, if none is designated, under some suitable title or device to be selected by the department of elections. When a President and Vice-President are to be elected, the names of the candidates for those offices shall be placed at the top of the list of candidates for all offices to be voted upon. The device named and chosen and the lists of candidates of the Democratic Party shall be placed in the first column on the left-hand side of the ballot, of the Republican Party in the second column, and of any other party, and the space for the voter to write in the name of any candidate of that voter's choice for any office, in such order as the department of elections shall decide. The names of unaffiliated candidates shall appear in alphabetical order, under the heading "Unaffiliated Candidates", after the listing of various political parties.

(b) All ballots for the same election shall be of uniform size, of the same quality and color of paper and sufficiently thick that the printing cannot be distinguished from the back. The arrangement of the ballots shall in general conform, as nearly as possible, to the sample ballot set forth in this section.

(c) The ballots prepared in accordance with this chapter shall conform as far as possible to the following design except that the write-in column may be placed on either side of the ballot.

(d) Absentee ballots may be laid out with candidate names under an office title. If this form is used, party logos shall not be used and the political party of each candidate shall be listed beside or below the name of each candidate. The candidates shall be listed in the order specified in subsection (a) of this section above. Except, that in a primary election the candidates shall be listed in alphabetic order and the political party shall be listed for each office.

(e) If the number of candidates, offices and/or parties to be listed on the ballot preclude the layout of a ballot as specified in this section, the Department of Elections shall obtain approval of the State Election Commissioner to lay out the ballot in a manner best suited to the number of candidates, offices and/or parties eligible to be placed on the ballot.

19 Del. Laws, c. 37, § 8; 20 Del. Laws, c. 396, § 2; 27 Del. Laws, c. 65, § 8; Code 1915, §§ 1725, 1725A; 28 Del. Laws, c. 95; Code 1935, § 1814; 43 Del. Laws, c. 129, § 4; 44 Del. Laws, c. 119, § 3; 45 Del. Laws, Sp. Sess., c. 4, § 3; 47 Del. Laws, c. 149, § 3; 15 Del. C. 1953, § 4502; 59 Del. Laws, c. 54, § 1; 61 Del. Laws, c. 418, § 14; 61 Del. Laws, c. 480, §§ 10, 11; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 506, § 4; 77 Del. Laws, c. 227, §§ 2, 46-48.;



§ 4503. Printing ballots

The departments of elections shall print or cause to be printed the ballots to be used in the voting machines and print or cause to have printed sufficient absentee ballots for any election conducted by the said departments under the provisions of this title.

19 Del. Laws, c. 37, § 11; 20 Del. Laws, c. 396, § 8; 22 Del. Laws, c. 62, § 3; 27 Del. Laws, c. 65, § 10; Code 1915, § 1728; 28 Del. Laws, c. 96; Code 1935, § 1817; 42 Del. Laws, c. 118; 43 Del. Laws, c. 129, § 5; 45 Del. Laws, Sp. Sess., c. 4, § 2; 45 Del. Laws, c. 154, § 3; 47 Del. Laws, c. 149, § 4; 48 Del. Laws, c. 375, § 1; 15 Del. C. 1953, § 4503; 49 Del. Laws, c. 294, §§ 2, 3; 54 Del. Laws, c. 69, § 1; 57 Del. Laws, c. 567, §§ 32, 33; 58 Del. Laws, c. 148, §§ 45, 46; 77 Del. Laws, c. 227, § 49.;



§ 4504. Envelopes for ballots and other election supplies; obtaining and packaging

Repealed by 77 Del. Laws, c. 227, § 50, effective Feb. 1, 2010.;



§ 4505. Substitution of candidate's name after printing of ballots

Whenever a supplemental certificate of nomination is filed naming a substitute candidate, as elsewhere provided in this title, the department of elections shall promptly provide new ballots or, if necessary, pasters. If the new ballots or pasters are received by the department too late to put them in the voting machines prior to the preparation, sealing and inspection of the machines, then the department shall deliver the necessary number of pasters to the inspectors of the appropriate election districts, who shall see to it that the pasters are placed and maintained on the voting machines and certificates of election.

19 Del. Laws, c. 37, § 9; 27 Del. Laws, c. 65, § 9; Code 1915, § 1726; Code 1935, § 1815; 15 Del. C. 1953, § 4506; 58 Del. Laws, c. 148, § 47; 61 Del. Laws, c. 480, § 12.;



§ 4506. Tally sheets

The departments of elections shall furnish 2 copies of write-in vote tally sheets for each election district.

21 Del. Laws, c. 38, § 5; Code 1915, § 1744; Code 1935, § 1833; 15 Del. C. 1953, § 4511; 49 Del. Laws, c. 294, § 9; 58 Del. Laws, c. 148, § 49; 77 Del. Laws, c. 227, § 51.;



§ 4507. Sheet containing oaths of election officers, certificate of qualification, laws

Repealed by 77 Del. Laws, c. 227, § 52, effective Feb. 1, 2010.;



§ 4508. Certificates of the vote cast in each election district

The Department shall program the voting machine to produce at least 2 copies of the paper tape showing the number of votes cast for each candidate on each voting machine.

21 Del. Laws, c. 38, § 6; Code 1915, § 1745; Code 1935, § 1834; 44 Del. Laws, c. 119, § 5; 15 Del. C. 1953, § 4514; 52 Del. Laws, c. 221, § 4; 57 Del. Laws, c. 567, § 39; 58 Del. Laws, c. 148, § 50; 59 Del. Laws, c. 54, § 2; 69 Del. Laws, c. 391, § 1; 70 Del. Laws, c. 506, § 5; 77 Del. Laws, c. 227, § 53.;



§ 4509. Materials and supplies necessary to conduct the election

Each department of elections shall furnish the necessary materials, voter information, and supplies necessary to conduct the election to each election district. This shall include a map of the representative district in which the election district is located of sufficient size to clearly show the boundaries of the election districts.

19 Del. Laws, c. 37, § 32; 21 Del. Laws, c. 38, § 3; 26 Del. Laws, c. 48, § 1; 27 Del. Laws, c. 65, § 29; Code 1915, §§ 1735, 1742; Code 1935, §§ 1824, 1831; 44 Del. Laws, c. 120, § 1; 44 Del. Laws, c. 123, § 1; 45 Del. Laws, c. 148, § 31; 45 Del. Laws, c. 149, § 31; 45 Del. Laws, c. 154, §§ 5, 7; 15 Del. C. 1953, § 4515; 49 Del. Laws, c. 294, § 11; 50 Del. Laws, c. 175, § 1; 58 Del. Laws, c. 148, §§ 51-54; 60 Del. Laws, c. 414, § 10; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 54.;



§ 4510. , 4511. Supplies for election officers; custody of records and supplies; maps and lists of election districts; reuse of election supplies

Repealed by 77 Del. Laws, c. 227, § 55, effective Feb. 1, 2010.;



§ 4512. Polling places; designation and preparation

(a) Each department shall designate and procure for each election district in its county a polling place.

(b) The departments of elections shall designate only conveniently located and readily accessible polling places for each election district. Such polling places, whenever possible, shall be located in public buildings which shall include suitable government buildings, schools, firehouses, community buildings, churches, financial institutions, lobbies or other gathering places at least 350 square feet in size or apartment buildings or complexes consisting of 50 or more units or other such similar structures; however, in the event that no such public building is available in a conveniently located and readily accessible place, then and in that event, the board of elections, by unanimous consent, may with the concurrence of the Election Commissioner, designate a suitable, conveniently located and readily accessible private business establishment, but in no event shall the department of elections designate a private residence as a polling place. If a department of election is uncertain of the accessibility of a proposed or existing polling place, or receives written notice of a deficiency from the State Council for Persons with Disabilities or a registered voter, it shall request a site assessment from the Architectural Accessibility Board and defer to the findings of the Board. No department shall issue more than 5 such requests on an annual basis without the consent of the Board.

(c) The same public building may be designated as housing the polling place for 1, 2, or 3 election districts, in the discretion of the departments, if suitable precautions are taken to separate and identify the specific polling place within the building to be used for each election district.

(d) The election officers of each election district shall fit out the room in the polling place in which the election will be conducted for their election district with the necessary number of voting machines and shall do everything else required to be done in order to prepare and furnish such election room. The room shall have a door or entrance of easy access and, if practical, a separate means of exit. The table shall occupy such a position in the room as to enable the election officers and the challengers to easily communicate with each other.

(e) Whenever the department has designated as polling places facilities owned or leased by:

(1) Agencies or subdivisions of this State; or

(2) Recipients of state funding in excess of $10,000 in the 2 years preceding such designation,

it shall be the duty of the officials of such agencies or subdivisions or said recipients of state funding to make these facilities available and to provide a suitable and acceptable location, heat, lighting and other services necessary for the conduct of the election, so long as such use is not incompatible with the primary function of the agency or subdivision or said recipient of state funding.

(f) The department of elections shall publish in a newspaper of general circulation, either as an advertisement or as a separate insert, a listing of all polling places by district, at least once during the week preceding the election.

(g) The department of elections may indemnify and hold harmless any U.S. Government entity for claims of damages arising from the State contracting with said entity for the purposes of using its facility as a polling place to conduct elections. Furthermore, the State shall purchase insurance against claims of damage to protect against such claims and indemnify the U.S. Government.

19 Del. Laws, c. 39, § 3; 19 Del. Laws, c. 37, § 1; 21 Del. Laws, c. 38, § 2; 27 Del. Laws, c. 65, § 1; Code 1915, §§ 1672, 1738; 37 Del. Laws, c. 125; Code 1935, §§ 1759, 1827; 42 Del. Laws, c. 115, § 10; 42 Del. Laws, c. 116, § 1; 43 Del. Laws, c. 124, § 1; 44 Del. Laws, c. 112, § 1; 44 Del. Laws, c. 122, § 1; 45 Del. Laws, c. 148, § 25; 45 Del. Laws, c. 149, § 25; 15 Del. C. 1953, § 4518; 57 Del. Laws, c. 181, § 47; 57 Del. Laws, c. 567, § 39A; 58 Del. Laws, c. 148, §§ 55-58; 58 Del. Laws, c. 215, § 21; 58 Del. Laws, c. 398, § 2; 61 Del. Laws, c. 480, § 13; 63 Del. Laws, c. 26, § 1; 73 Del. Laws, c. 306, § 1; 77 Del. Laws, c. 227, § 56; 77 Del. Laws, c. 446, § 1; 78 Del. Laws, c. 297, § 1.;



§ 4513. Substitute polling places

If at any time it becomes impracticable to hold an election in the public building designated by a department for any election district or districts, such department may designate another public building as near as can be conveniently obtained to the place previously selected. In such event, sufficient public notice thereof shall be given by suitable news media.

19 Del. Laws, c. 37, § 1; 21 Del. Laws, c. 38, § 2; 27 Del. Laws, c. 65, § 1; Code 1915, § 1738; 37 Del. Laws, c. 125; Code 1935, § 1827; 44 Del. Laws, c. 122, § 1; 15 Del. C. 1953, § 4519; 57 Del. Laws, c. 181, § 48; 58 Del. Laws, c. 215, § 22.;



§ 4514. Expenses of general election

Except where otherwise provided by statute, all necessary costs and expenses incurred in carrying into effect Part IV of this title shall be paid by the State.

27 Del. Laws, c. 65, § 34; Code 1915, §§ 1675, 1815; 38 Del. Laws, c. 88, § 1; Code 1935, §§ 1762, 1766, 1904; 42 Del. Laws, c. 115, § 11; 45 Del. Laws, c. 147, § 14; 45 Del. Laws, c. 148, §§ 28, 31, 32; 45 Del. Laws, c. 149, §§ 28, 31, 32; 15 Del. C. 1953, § 4520; 51 Del. Laws, c. 149, § 4; 77 Del. Laws, c. 227, § 57.;



§ 4515. Payment procedures

The departments of elections following an election conducted under this title shall ascertain the amount due to each election officer for that election officer's service and promptly pay them. The departments may combine the pay for a primary and a general election. Election officers shall be paid no later than December 15 in the year of a general election.

19 Del. Laws, c. 39, § 28; Code 1915, § 1675; Code 1935, §§ 1762, 1766; 42 Del. Laws, c. 115, § 11; 45 Del. Laws, c. 147, § 14; 45 Del. Laws, c. 148, §§ 28, 32; 45 Del. Laws, c. 149, §§ 28, 32; 15 Del. C. 1953, § 4521; 51 Del. Laws, c. 149, § 5; 58 Del. Laws, c. 148, § 59; 75 Del. Laws, c. 232, § 44.;



§ 4516. Use of prerecorded or automated voice message

(a) Every individual, party, entity, person, including a corporation, organization, political or otherwise, candidate for public office, political party, company, or otherwise that makes an automated telephone call, which includes without limitation a pre-recorded or automated voice message and is commonly referred to as a "robo call", in support of and/or against a candidate for public office and/or a political party shall fully disclose, at the start of such call and before any message is delivered:

(1) The full, legal name of the individual, party, entity, person, including a corporation, organization, political or otherwise, candidate for public office, political party, committee, company, or otherwise on whose behalf such individual, party, entity, person, including a corporation, organization, political or otherwise, candidate for public office, political party, committee, company, or otherwise is placing the automated call;

(2) The individual, party, entity, person, including a corporation, organization, political or otherwise, candidate for public office, political party, committee, company, or otherwise that has paid for the automated telephone call; and

(3) When paragraphs (a)(1) and/or (a)(2) of this section are other than an individual, disclosure of the name of the president (or other chief officer and treasurer) of the entity listed in paragraphs (a)(1) and/or (a)(2) of this section shall also be made.

(b) An automated call, as described in subsection (a) of this section, shall be received no earlier than 8 a.m. nor later then 9 p.m., as such time is determined in the State.

(c) Failure to make the disclosures mandated by subsection (a) of this section or to comply with the restrictions set forth in subsection (b) of this section shall result in a civil fine of $25 per incident, as determined by each household in the State that was called and the caller failed to make the necessary disclosures in subsection (a) of this section or a call was received in violation of the restrictions set forth in subsection (b) of this section.

77 Del. Laws, c. 280, § 1.;






CHAPTER 47. ELECTION OFFICERS

Subchapter I Appointment of Election Officers

§ 4701. Appointment; term

(a) The county executive committee of each of the 2 principal political parties shall submit to the department no later than February 1 of each general election year a list containing the names of 8 registered voters for each election district in the county. The department shall appoint all election officers, including clerks, from these lists; provided, however, that if the lists are not filed with the departments by February 1 or if the number of names submitted are not sufficient, the department shall select, notwithstanding paragraphs (b)(1) and (2) of this section, some qualified person or persons shown on its records to be registered to vote in the election district (or in the absence of such persons, the representative district), provided that no more than a bare majority of such persons are members of the same political party.

(1) The county executive committee of each of the 2 principal political parties may nominate Delaware citizens who are full-time students and who will be at least 16 years of age on or before November 1 in the year of a general election and who will be less than 18 years of age on or before the day of the general election to serve as clerks of election. Such nominations shall be accompanied by an authorization signed by the person's parent or guardian as well as the principal of the school the student attends. The authorization shall be on a form promulgated by the State Election Commissioner. The county Departments of Election may recruit United States citizens who are full-time students and who will be at least 16 years of age on or before November 1, in the year of a general election and who will be less than 18 years of age on or before the day of the general election to serve as clerks of election. Persons recruited by county Departments of Elections shall present an authorization, on the form promulgated by the State Election Commissioner, to the respective county Departments of Elections prior to being appointed. Notwithstanding any law or regulation to the contrary, the county Departments of Elections may appoint no more than 2 persons under the age of 18 as clerks in any Election District where 2 or fewer voting machines are assigned. In Election Districts where 3 or more voting machines are assigned, 1 person under the age of 18 may be appointed as a clerk for each voting machine assigned. Persons nominated by a political party on or before February 1 in the year of a general election shall be given priority over persons recruited by the Departments of Elections unless such persons demonstrate that they are unable or unwilling to perform election officer duties. The State Election Commissioner, after consultation and coordination with the county Departments of Elections, shall promulgate the nomination form for the purpose of this subsection no later than January 1, 2004.

(2) Notwithstanding any law or regulation to the contrary, the county Departments of Elections may appoint Delaware residents who are registered voters and who are enrolled as at least half-time students in colleges or universities within the respective county as election officers for that county. College or university students recruited by county Departments of Elections and who will be less than 18 years of age on or before the day of the general election shall present an authorization signed by a faculty member or dean of the school they attend, on the form promulgated by the State Election Commissioner, to the respective county Departments of Elections prior to being appointed.

(b)(1) During the month of April in each general election year, each department shall appoint for each election district in its county 1 inspector; 2 judges of election, 1 from each of the 2 principal political parties; and 2 clerks of election, 1 from each of the 2 principal political parties, provided that where the election district has fewer than 100 voters of a principal political party, the department may appoint such party's clerk or clerks of election from a different election district within the same representative district. The terms of the inspectors, judges, and clerks of election shall extend from the day of their appointment to April 1 of the next general election year.

(2) Whenever an election district is to be provided more than 1 voting machine, 2 additional clerks, 1 from each principal political party, shall be appointed for each additional voting machine. These additional appointments shall be made in April whenever the number of additional voting machines is known to the department. Subsequent additional appointments shall be made as soon as practicable after the department determines the need for additional voting machines in an election district.

19 Del. Laws, c. 39, § 3; 20 Del. Laws, c. 393, § 10; 21 Del. Laws, c. 40, § 3; 21 Del. Laws, c. 41, § 1; Code 1915, §§ 1665, 1666, 1717; 37 Del. Laws, c. 119; Code 1935, §§ 1752, 1753, 1806; 42 Del. Laws, c. 115, §§ 6, 7; 43 Del. Laws, c. 128, § 1; 45 Del. Laws, c. 147, §§ 5, 6; 45 Del. Laws, c. 148, § 30; 45 Del. Laws, c. 149, § 30; 45 Del. Laws, c. 151, § 2; 15 Del. C. 1953, § 4701; 49 Del. Laws, c. 4, § 5; 58 Del. Laws, c. 215, § 24; 67 Del. Laws, c. 354, § 22; 70 Del. Laws, c. 490, § 1; 74 Del. Laws, c. 89, § 1; 75 Del. Laws, c. 232, § 45; 77 Del. Laws, c. 227, § 2.;



§ 4702. Appointment of additional election officers

The departments of elections may appoint such additional election officers to serve as machine operators, greeters or for other purposes deemed necessary to facilitate the operation of polling places.

67 Del. Laws, c. 354, § 25; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 46.;



§ 4703. , 4704. Oath of office for election officers; certificate of appointment

Repealed by 75 Del. Laws, c. 232, § 47, effective Feb. 1, 2006.;



§ 4705. Removal from office

Each department may remove from office any inspector or judge of election or clerk appointed by it for want of requisite qualifications or for cause. Such removal, unless made while such person is actually on duty on a day of election and for improper conduct as an inspector or judge of election or clerk, shall only be made after notice which shall set forth clearly and distinctly the reasons for the removal.

21 Del. Laws, c. 40, § 3; Code 1915, §§ 1665, 1666; 37 Del. Laws, c. 119; Code 1935, §§ 1752, 1753; 45 Del. Laws, c. 147, §§ 5, 6; 45 Del. Laws, c. 148, § 30; 45 Del. Laws, c. 149, § 30; 15 Del. C. 1953, § 4705; 58 Del. Laws, c. 148, § 63; 67 Del. Laws, c. 354, § 24.;



§ 4706. Vacancies; alternates

The departments of elections shall appoint replacements for election officers who are unable to perform their duties due to illness, disability or for any other reason.

21 Del. Laws, c. 40, § 3; Code 1915, §§ 1666, 1669; 37 Del. Laws, c. 119; Code 1935, §§ 1753, 1756; 45 Del. Laws, c. 147, §§ 6, 9; 45 Del. Laws, c. 148, § 30; 45 Del. Laws, c. 149, § 30; 15 Del. C. 1953, § 4706; 49 Del. Laws, c. 294, § 12; 58 Del. Laws, c. 148, §§ 64, 65; 67 Del. Laws, c. 354, §§ 23, 24; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 48.;



§ 4707. Compensation

(a) The compensation for election officers is set at the rates in effect as of January 1, 2005. These rates may be adjusted periodically as authorized in the State's Budget Act.

(b) Election officers shall be paid $15 for each day's service in performing any duty required on a day other than a day of an election except as otherwise provided in this title.

(c) Election officers required to attend an additional training session other than that required in § 4741 of this title shall be paid $25 for that training.

26 Del. Laws, c. 42; Code 1915, § 1792; 30 Del. Laws, c. 104; Code 1935, § 1881; 45 Del. Laws, c. 154, § 15; 48 Del. Laws, c. 69, § 1; 15 Del. C. 1953, § 4707; 57 Del. Laws, c. 181, § 49; 58 Del. Laws, c. 215, § 26; 61 Del. Laws, c. 335, §§ 2-3; 64 Del. Laws, c. 408, § 1; 66 Del. Laws, c. 303, § 262(b), (c); 67 Del. Laws, c. 354, § 24; 75 Del. Laws, c. 232, § 49.;



§ 4708. Exemptions from military duty and service as inspector, judge of election or clerk

The inspector or judge of election or clerk during the time he or she holds office shall be exempt from the performance of military duty.

No person who by the laws of this State is exempt from jury duty shall be required to serve as an inspector or judge of election or clerk.

19 Del. Laws, c. 39, § 3; 24 Del. Laws, c. 244, § 1; 25 Del. Laws, c. 235, § 1; Code 1915, § 1719; Code 1935, §§ 1753, 1808; 45 Del. Laws, c. 147, § 6; 15 Del. C. 1953, § 4708; 58 Del. Laws, c. 148, § 66; 67 Del. Laws, c. 354, § 24; 70 Del. Laws, c. 186, § 1.;



§ 4709. Employment protection

(a) If an employee has vacation time accrued and available for use and is not in a critical need position, an employer shall not deprive an employee of employment, nor threaten or otherwise coerce an employee with respect thereto, because the employee is serving as an election officer on an election day or is otherwise serving in accordance with this chapter.

(b) Any employer who violates subsection (a) of this section is guilty of criminal contempt, and upon conviction may be fined not more than $500 or imprisoned not more than 6 months, or both.

(c) If an employer discharges an employee in violation of subsection (a) of this section, the employee may file a civil action in Superior Court within 90 days for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. An employee who prevails shall be allowed a reasonable attorney's fee fixed by the Court.

(d) The Superior Court shall have original and exclusive jurisdiction over any violation of this section.

(e) For purposes of this section, a "critical need position" is one in the field of public safety, corrections, transportation, health care, utilities, a small business employing 20 or less persons total or is otherwise a necessary position for the business or industry to be in service or operation on election day.

73 Del. Laws, c. 379, § 1.;






Subchapter II Instruction of Election Officers

§ 4741. Training election officers

(a) The departments of elections shall train the appointed election officers on their duties for each election conducted in accordance with this title. This training shall include instruction on applicable election law, the proper conduct of the election and operation of the voting machines.

(b) The departments of elections shall prior to the day of the election file a report with the State Election Commissioner stating the number of election officers who were trained for the election. This report shall be a public record.

15 Del. C. 1953, § 4741; 57 Del. Laws, c. 181, § 52; 58 Del. Laws, c. 148, § 73; 75 Del. Laws, c. 232, § 50; 77 Del. Laws, c. 227, § 2.;









CHAPTER 49. CONDUCT OF ELECTION

Subchapter I Procedure Prior to Opening Polls

§ 4901. Notice of election

Notice of an election shall be given by suitable news media and/or by publishing the same at least 5 days prior to any election.

21 Del. Laws, c. 38, § 8; Code 1915, § 1747; Code 1935, § 1836; 45 Del. Laws, c. 154, § 8; 15 Del. C. 1953, § 4901; 58 Del. Laws, c. 215, § 34.;



§ 4902. Absence of election officer on election day; notice to department

If on the day of holding an election any election officer authorized by law to serve at the election in any election district shall be absent from the place of election at 7:00 in the forenoon, the inspector, if present, or, in the absence of the inspector, then any judge who may be present, shall immediately notify the department of elections for that inspector's or judge's county of such absence.

21 Del. Laws, c. 38, § 9; Code 1915, § 1748; Code 1935, § 1837; 45 Del. Laws, c. 154, § 9; 15 Del. C. 1953, § 4902; 58 Del. Laws, c. 148, §§ 74, 75; 70 Del. Laws, c. 186, § 1.;



§ 4903. Reading of election law provisions to election officers

Before reading and subscribing of the oath, the inspector shall read §§ 5123, 5124 and 5125 of this title to the assembled election officers.

19 Del. Laws, c. 37, § 25; 27 Del. Laws, c. 65, §§ 22, 32; Code 1915, §§ 1761, 1763; Code 1935, §§ 1850, 1852; 15 Del. C. 1953, § 4903; 75 Del. Laws, c. 232, § 51.;



§ 4904. Oath at polling place before opening an election

Before opening the election, the inspector, judges, clerks and any other appointed election officers shall subscribe to the following oath:

"I do solemnly swear (or affirm) that in the election to be held on the ________ day of ____________ A. D. ________ I will not knowingly or willfully receive or consent to the receiving of the vote of any alien, and also that I will not receive or consent to the receiving of the vote of any person whom I shall believe not entitled to vote, unless my associates shall adjudge such person to be entitled to vote. That I will not receive or reject, nor concur in receiving or rejecting any vote through partiality or under bias, and that I will determine every matter that shall come before me and perform every act and duty by law required of me, touching the election, truly, faithfully and impartially, according to the best of my skill and judgment; that I will cause the ballots that shall be taken at such election to be fully read and ascertained, and a true statement thereof to be made, according to the best of my knowledge and ability; that I have not received, nor will I receive directly or indirectly from or through any candidate to be voted for at such election, or any other person, any money, pay or other valuable thing or reward; that I have not been promised, or in any manner been led to believe that I will at any time directly or indirectly receive any money, pay or other valuable thing or reward from such candidate or other person other than that provided by law and if I shall discover any partiality, unfairness or corruption in the conduct of the election, I shall disclose the same the Department of Elections that is conducting the election and to the Attorney General to the end that the subject may be investigated, so help me God (or so I solemnly affirm)."

21 Del. Laws, c. 38, §§ 7, 12; Code 1915, §§ 1746, 1751; Code 1935, §§ 1835, 1840; 15 Del. C. 1953, § 4904; 75 Del. Laws, c. 232, § 52.;



§ 4905. -4908. Meaning and scope of inspector's or judge's oath; oath of clerk of elections on election day; meaning and scope of clerk's oath; reading of sections declaring meaning and scope of oaths

Repealed by 75 Del. Laws, c. 232, § 53, effective Feb. 1, 2006.;



§ 4909. Administering and signing the oath

(a) The oath required in § 4904 of this title shall be administered by the inspector to the judges, clerks and other election officers appointed in the election district. A judge shall then administer the oath to the inspector.

(b) All election officers who are subscribing to the oath shall sign the oath of office. The inspector shall administer the oath to any election officer who was not present when the oath was administered to the other election officers. The election officer shall then sign the oath of office.

21 Del. Laws, c. 38, § 12; Code 1915, § 1751; Code 1935, § 1840; 15 Del. C. 1953, § 4909; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 54.;



§ 4910. Instruction sheets; sample ballots

(a) The State Election Commissioner, in collaboration with the Departments of Elections for the counties, shall design a poster or posters that will be uniform throughout the State. The poster or posters shall be publicly displayed in each polling place on the day of the election. The poster or posters shall contain the following information:

(1) Information stating the date and hours during which the polling place will be open;

(2) Instructions on how to vote, including how to cast a vote and how to cast a provisional ballot;

(3) Instructions for mail-in registrants who are first-time voters under § 303(b) of the Help America Vote Act of 2002 [42 U.S.C. § 15483(b)];

(4) General information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated; and

(5) General information on federal and state laws regarding prohibitions on acts of fraud and misrepresentation.

(b) The departments of elections shall also provide for each election district 2 sample ballots applicable to such election district, which ballots shall measure approximately 10 inches by 12 inches and shall be arranged in the form of a diagram showing such portion of the front of the voting machine as will appear after the official ballots are arranged therein for voting. Such sample ballots shall be posted in a conspicuous place in each polling place on each election day. Such sample ballots shall be delivered to the departments of elections which shall in turn deliver them with the other election supplies to the proper election officers throughout the county.

(c) The departments of elections shall deliver sample ballots free of change for each unique ballot in the county to the county chairperson or the agent for the county chairperson for each party on the ballot at least 10 days prior to the date of the election.

(1) Major political parties shall be given 15 sample ballots unless the party chairperson requests fewer or more.

(2) Minor political parties shall be sent 1 sample ballot showing each office on the ballot unless they request more. Minor parties may receive up to 15 sample ballots without charge.

(3) Each department of elections shall establish the cost for additional sample ballots beyond the number specified in paragraphs (1) and (2) of this subsection above.

(d) In addition to the sample ballots mentioned in subsections (b) and (c) of this section, the department in each county shall cause to be printed such further number of sample ballots as shall be directed by the chair of any committee of any political party in any county. However, the department of elections shall not have printed any sample ballots upon the order or request of any chair of any committee of any political party unless the request shall have been made to him or her in writing at least 65 days prior to the holding of the election at which the sample ballots are to be used, nor unless a deposit sufficient to cover the cost of the sample ballots be paid at the time they are ordered.

19 Del. Laws, c. 37, § 16; 27 Del. Laws, c. 65, § 14; Code 1915, § 1736; Code 1935, § 1825; 45 Del. Laws, c. 154, § 6; 15 Del. C. 1953, § 4910; 49 Del. Laws, c. 294, § 13; 54 Del. Laws, c. 69, § 1; 58 Del. Laws, c. 148, § 76; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 506, § 6; 74 Del. Laws, c. 168, § 6; 75 Del. Laws, c. 232, §§ 55-57; 77 Del. Laws, c. 227, § 2.;



§ 4911. Display of flags, signs and maps at polling places

(a) During the hours that a primary, general or special election is open, there shall be displayed at or near the entrance of each polling place so as to be readily visible a flag or poster bearing the words POLLING PLACE. The flag or poster shall be provided by the appropriate Department of Elections.

(b) The department of elections shall print individual, large-size wall maps for each representative district within the State. The individual maps shall also designate the boundaries of all election districts within each representative district, with every polling place therein plainly marked on the map.

(c) The representative district maps printed in compliance with this section shall be displayed in a prominent location in each polling place of such representative district during regular voting hours. Any voter shall be allowed access to said map to determine correct voting places, election districts and representative districts so long as there is no unreasonable interference with voting procedures.

Code 1935, § 1759; 42 Del. Laws, c. 116, § 1; 43 Del. Laws, c. 124, § 1; 44 Del. Laws, c. 112, § 1; 45 Del. Laws, c. 148, § 27; 45 Del. Laws, c. 149, § 27; 15 Del. C. 1953, §§ 4107, 4912; 55 Del. Laws, c. 458, § 2; 58 Del. Laws, c. 92; 58 Del. Laws, c. 148, § 78; 61 Del. Laws, c. 480, § 8; 67 Del. Laws, c. 354, § 28; 70 Del. Laws, c. 188, § 25.;



§ 4912. Procedure prior to opening of polls

(a) The election officers of each election district shall attend at the polling place three quarters of an hour before the time set for opening of the polls and shall proceed to arrange the furniture, stationery and voting machine for the conduct of the election. If not previously collected, the election officers shall collect from the department of elections a list of voters who have voted by absentee ballot and shall maintain the same at the polling place. The election officers shall cause to be posted conspicuously within the polling place an instruction poster and 2 sample ballots. They shall see that the light for the voting machine is in good order and that it is lighted, if that is necessary, in order that the names upon the ballot shall be clearly visible. They shall inspect the screen, hood or curtain of the machine to make certain that it has not been damaged or tampered with so as in any manner to lessen or endanger the secrecy of voting. They shall see to it that no mirror is placed or allowed to remain in such a position so as to permit a view of any part of the front, sides or top of the voting machine.

(b) The 2 voting machine certificates shall be delivered to the election officers at least three quarters of an hour before the time set for the opening of the polls. Section 1 of the voting machine certificates shall list the serial number, ballot number, machine case seal number, printer door number and the protective counter number for each voting machine assigned to the election district. Each election officer shall witness and verify that the numbers listed on the voting machine certificates are the same as the voting machine serial number, machine case seal number, printer door seal number, ballot number and protective counter number on the voting machine. If a number is different, the inspector shall strike through the number, enter the appropriate correction and initial the entry on each of the certificates. At the completion of this comparison, each election officer shall sign in the appropriate place in section 1 of each of the voting machine certificates.

(c) The election officers shall observe the opening of the polls procedure for each voting machine assigned to the election district. If the light in the polls ready to open box on the officer's control panel is in any other but the top position prior to the inspector pressing the open polls button, stop the procedure and contact the Department of Elections. The machine cannot be used. If, during the opening of the polls procedure, the paper tape shows "error all counters not zero," stop the procedure and contact the Department of Elections. The machine cannot be used. At the conclusion of the open polls procedure for each voting machine assigned to the election district, each election officer signs the paper tape. After the last election officer signs the paper tape, the inspector will close the write-in window.

19 Del. Laws, c. 37, § 15; 27 Del. Laws, c. 65, § 13; Code 1915, § 1764; Code 1935, § 1853; 15 Del. C. 1953, § 4913; 49 Del. Laws, c. 294, § 15; 58 Del. Laws, c. 148, § 79; 70 Del. Laws, c. 506, § 7; 75 Del. Laws, c. 149, § 2; 75 Del. Laws, c. 232, § 58; 77 Del. Laws, c. 227, § 58.;



§ 4913. Presence of party representative to aid in qualification of election officers; presence of other persons

(a) A single representative of each political party which has nominated a ticket and which is represented on the ballot then printed for any general or special election may at the opening of the election be present to aid in the proper qualification of the election officers, but as soon as the election officers shall be qualified or ready to open the election, or the proper hour therefor having arrived, such representatives of such political party shall immediately retire from the voting room or the place where the election is held.

(b) No person, other than the election officers, and the party representatives mentioned in subsection (a) of this section shall enter the room in which the voting is to take place before the opening of the polls.

21 Del. Laws, c. 38, § 16; Code 1915, § 1755; Code 1935, § 1844; 15 Del. C. 1953, § 4915.;






Subchapter II Regulations Governing Conduct of Elections During Hours of Voting

§ 4931. Time and manner of opening election

The general election shall be opened in every election district at 7:00 in the morning, by the inspector making proclamation that the election is open.

21 Del. Laws, c. 38, § 17; 23 Del. Laws, c. 57; Code 1915, § 1756; 32 Del. Laws, c. 100, § 1; Code 1935, § 1845; 44 Del. Laws, c. 124; 15 Del. C. 1953, § 4931; 50 Del. Laws, c. 22, § 1; 50 Del. Laws, c. 172, § 1.;



§ 4932. Location of election officers within voting room; location and care of voting machine

(a) The inspector, judges and clerks shall remain in the polling place at all times while the polls are open. They shall locate themselves in a place separate from all other electors.

(b) During the hours for voting, no voting machine shall be hidden, concealed or obscured in any way from the full view of the election officers, the challengers and all electors entering the voting room to cast their ballots. The election officers shall not themselves be, nor permit any other person to be, in any position which might permit one to observe how an elector has voted.

The election officer attending the machine shall inspect its face after each voter has cast a vote to make certain the ballots on the face of the machine are in proper condition and that the machine has not been harmed in any way. If it shall become necessary for a representative of the Department to open the printer door or to open the printer door and remove the ballot cover and/or ballot in order to repair a voting machine that cannot be repaired otherwise, a statement to that effect shall be entered on the reverse side of each copy of the voting machine certificate. The statement shall be signed by the inspector and the departmental representative. Upon completion of the repair, the inspector shall close and seal the printer door and record the new seal number on the reverse side of the voting machine certificate.

21 Del. Laws, c. 38, § 15; 22 Del. Laws, c. 63; 27 Del. Laws, c. 65, § 20; Code 1915, § 1754; Code 1935, § 1843; 15 Del. C. 1953, § 4932; 58 Del. Laws, c. 148, § 81; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 506, § 8.;



§ 4933. Persons permitted in the voting room

(a) The following persons shall be admitted to the voting room:

(1) Members and employees of the departments of elections identified by a badge or written authorization;

(2) The State Election Commissioner and the Commissioner's employees identified by a badge or written authorization;

(3) Persons voting and waiting to vote, or a child lawfully accompanying such a person pursuant to § 4937(e) of this title;

(4) One challenger from a political party with a candidate on the ballot as provided in § 4934 of this title;

(5) Any people accompanied by persons listed in paragraphs (a)(1) and (2) of this section above;

(6) Persons with business in the building that is not connected to the election. For example: an athletic team picking up or dropping off equipment at their school. Such persons shall remain outside of the voting room except to pass through or by the voting room in the conduct of their business;

(7) A person or persons deemed necessary to the conduct of the election by majority vote of the inspector and judges.

(b) No other person except as noted below shall be permitted within 50 feet of any entrance to the building used by voters.

(c) Media and persons conducting exit polls shall be permitted within the 50-foot exclusion zone, but may not talk to persons who have not voted while in the 50-foot exclusion zone.

21 Del. Laws, c. 38, §§ 15, 16; 22 Del. Laws, c. 63; Code 1915, §§ 1754, 1755; Code 1935, §§ 1843, 1844; 15 Del. C. 1953, § 4933; 57 Del. Laws, c. 181, § 53; 58 Del. Laws, c. 148, § 82; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 59; 77 Del. Laws, c. 227, § 2.;



§ 4934. Challengers; appointment and powers

(a) Each of the political parties, acting through their respective county committees, may appoint and accredit some suitable person as a challenger. One challenger from any political party which is represented by a candidate in that district may be present inside the polling place and shall be permitted to observe the conduct of the election and all the election records. The challengers may be changed and their places filled in like manner during the day.

(b) The challengers shall be peace officers with the same powers preserving the peace as election officers and the challengers shall be protected in the discharge of their duty by the election officers; provided, however, the challengers shall not create any disturbance or obstruction and shall not unreasonably prolong any challenge or inquiry. The inspector and judges shall each have the duty to caution the challengers concerning the foregoing and, if the challenger persists, that challenger may be ejected by a majority vote of the judges and the inspector. Provided, further, that nothing in this subsection shall be construed to prevent a substitution of another challenger for one who has been ejected.

(c) If a challenger is ejected as provided in subsection (b) of this section and the inspector or judges who voted for such ejection wilfully voted for ejection without cause, each such inspector or judge so voting shall be deemed to have knowingly and wilfully violated that inspector's or judge's official duty.

19 Del. Laws, c. 37, § 2; 19 Del. Laws, c. 39, § 14; 20 Del. Laws, c. 396, § 3; 27 Del. Laws, c. 65, § 2; Code 1915, § 1740; Code 1935, § 1829; 15 Del. C. 1953, § 4934; 57 Del. Laws, c. 181, § 54; 70 Del. Laws, c. 186, § 1.;



§ 4935. Special officers at entrance of polling place

Repealed by 75 Del. Laws, c. 232, § 60, effective Feb. 1, 2006.;



§ 4936. Order of voting; determination of challenge

Voters shall approach and enter the passage in the order in which they appear for the purpose of voting. If any person offering to vote is challenged by 1 of the challengers or by any 1 of the election officers, such person's right to vote shall be immediately determined in accordance with this title. If such person's vote is refused, that person shall be offered the right to vote by provisional ballot. If the person refuses to vote by provisional ballot, that person shall immediately stand aside, give place to the person next in line and leave the polling place.

19 Del. Laws, c. 37, § 17; 27 Del. Laws, c. 65, § 15; Code 1915, § 1757; Code 1935, § 1846; 15 Del. C. 1953, § 4937; 57 Del. Laws, c. 181, § 57; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 232, § 61.;



§ 4937. Voting procedure

(a) A voter, upon entering the room where an election is being held, shall announce that voter's own name and address and provide proof of identity, whereupon the clerks shall place a mark or make a notation of his or her name upon the election district record. In the event the voter does not have proof of identity with them, the voter shall sign an affidavit of affirmation that the voter is the person listed on the election district record.

(b) If it appears that the voter is properly registered, an election officer shall hand to the voter a voter signature card which the voter shall sign. In the event that the voter is unable to sign a voter signature card for any reason the election officer shall sign the voter's name on the voter signature card and the election officer's name and make note that the voter is unable to personally sign the card.

(c) In the event of a challenge as to the identity of the voter or residency of the voter, the voter's right to vote shall be determined by a majority vote of the inspector and the 2 judges of the election. In the event that the voter is not permitted to vote, the voter's signature card shall be marked "not permitted to vote" and signed by 2 election officers and shall be forwarded to the department at the same time and in the same manner as other voter signature cards are sent to the department.

(d) If the voter is not challenged or if a challenge is decided in the voter's favor, 1 of the election officers to be stationed at the entrance of the voting machine shall announce the name of the voter and permit the voter to pass through the entrance to the booth of the voting machine for the purpose of casting the voter's vote. No voter shall remain in the voting machine longer than 3 minutes, unless for good and sufficient reason the voter be granted a longer period of time by the election officers in charge. When the voter has cast a vote, the voter shall at once leave the room. If the voter refuses to leave after a reasonable period, they shall be removed by the election officers. No voter, after having entered and emerged from the voting machine booth shall be permitted to enter the voting machine booth. No voter shall hold any conversation or communicate with any other person than an election officer while in the voting room, except as otherwise provided in this title.

(e) The rest of this title notwithstanding, any parent, guardian or caregiver may be accompanied in the voting area and voting machine by the parent's, guardian's or caregiver's children or by children for whom they are providing care who are 17 years of age or younger. Any challenge to the age of any child shall be resolved by the voter affirming to the inspector that the child or children being challenged are 17 years of age or younger.

19 Del. Laws, c. 37, § 19; 19 Del. Laws, c. 576; 21 Del. Laws, c. 38, § 18; 22 Del. Laws, c. 62; 27 Del. Laws, c. 65, § 16; Code 1915, §§ 1767, 1772; 34 Del. Laws, c. 111, § 1; Code 1935, §§ 1856, 1861; 45 Del. Laws, c. 154, § 12; 15 Del. C. 1953, § 4939; 57 Del. Laws, c. 181, § 58; 58 Del. Laws, c. 148, § 84; 68 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 388, §§ 1, 2; 70 Del. Laws, c. 505, § 3; 72 Del. Laws, c. 470, § 1; 73 Del. Laws, c. 404, § 1; 75 Del. Laws, c. 287, § 1.;



§ 4938. Grounds for admitting a person to a voting machine

The election officers shall only admit to a voting machine a person whose name appears on the poll list, who is authorized to vote by the department of elections or who is authorized to vote by court order.

21 Del. Laws, c. 38, § 19; Code 1915, § 1773; 34 Del. Laws, c. 111, § 2; Code 1935, § 1862; 15 Del. C. 1953, § 4944; 50 Del. Laws, c. 172, § 3; 57 Del. Laws, c. 567, § 40; 58 Del. Laws, c. 148, § 85; 60 Del. Laws, c. 414, § 11; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 59.;



§ 4939. Determination of challenge based on identity of voter

If a vote is objected to for the reason that the person offering to vote is not the person whose original permanent registration record appears in the Election District Record, its admission or rejection shall be determined according to the opinion of a majority of the inspector and judges.

21 Del. Laws, c. 38, § 19; Code 1915, § 1773; 34 Del. Laws, c. 111, § 2; Code 1935, § 1862; 15 Del. C. 1953, § 4945; 50 Del. Laws, c. 172, § 4; 58 Del. Laws, c. 148, § 86.;



§ 4940. Disqualification because of bribery; determination of challenge

(a) No person who receives or accepts or offers to receive or accept, or pays, transfers or delivers, or offers or promises to pay, transfer or deliver, or contributes or offers or promises to contribute to another to be paid or used, any money or other valuable thing as a compensation, inducement or reward for the registering or abstaining from registering of any one qualified to register or for giving or withholding or in any manner influencing the giving or withholding a vote at any general election in this State, shall vote at such election unless such person being challenged for any of said causes takes and subscribes to the following oath or affirmation, which shall be administered by the inspector:

"I,........... do solemnly swear (or affirm) that I have not received or accepted, or offered to receive or accept, paid or transferred or delivered, or offered or promised to pay, transfer or deliver, or contributed or offered or promised to contribute to another to be paid or used any money or other valuable thing as compensation, inducement or reward for the registering or abstaining from registering of any one qualified to register, or for the giving or withholding a vote at this election.

Signed ______________________

Sworn and subscribed to before me this..... day of November, A. D........

(b) Such oath or affirmation shall be conclusive evidence to the election officers of the truth of such oath or affirmation, but if any such oath or affirmation shall be false, the person making the same shall be guilty of perjury, and no conviction thereof shall bar any prosecution under § 8 of Article V of the Constitution of this State. Such oath or affirmation, when signed and attested as provided in this section, shall be competent evidence in any proceeding against the party making the same.

(c) In order to enable the election officers to carry into effect this section, the department of each county shall cause to be prepared not less than 15 blank forms of the oath or affirmation provided for in this section and shall cause said oaths to be delivered to each inspector in each of the election districts of that inspector's county at the time provided in § 4509 of this title.

21 Del. Laws, c. 38, § 19; Code 1915, § 1773; 34 Del. Laws, c. 111, § 2; Code 1935, § 1862; 15 Del. C. 1953, § 4946; 55 Del. Laws, c. 67; 70 Del. Laws, c. 186, § 1.;



§ 4941. Residency of voter

If a vote is objected to for the reason that the person is not a bona fide resident of the election district in whose record that person's name appears, the following rules shall apply:

(1) If any person who has resided within this State actually moves outside this State with the intention of remaining there for an indefinite time as a place of present domicile, such person shall lose that person's own qualification of residence within the State, notwithstanding any floating intention that person may entertain to return at some future time.

(2) A person registered to vote in the State who has moved from an address or residence located within 1 election district within the State to another address or residence within another elections district within the State shall be permitted to vote at the polling place where that person is registered to vote or at the polling place for that person's new residence or address.

15 Del. C. 1953, § 4947; 58 Del. Laws, c. 215, § 35; 60 Del. Laws, c. 414, § 12; 61 Del. Laws, c. 480, § 14; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, § 26; 77 Del. Laws, c. 227, § 60.;



§ 4942. Electioneering in polling place; penalties; definitions

(a) No election officer, challenger or any other person within the polling place or within 50 feet of the entrance to the building in which the voting room is located shall electioneer during the conduct of the election. No political headquarters or gathering shall be permitted within that building during the conduct of the election.

(b) Whoever violates subsection (a) of this section shall be fined not more than $200 or imprisoned not more than 90 days, or both.

(c) Whoever, being an election officer, violates subsection (a) of this section shall be deemed to have knowingly and wilfully violated that election officer's own official duty.

(d) For the purposes of this section the following definition shall apply:

"Electioneering" includes political discussion of issues, candidates or partisan topics, the wearing of any button, banner or other object referring to issues, candidates or partisan topics, the display, distribution or other handling of literature or any writing or drawing referring to issues, candidates or partisan topics, the deliberate projection of sound referring to issues, candidates or partisan topics from loudspeakers or otherwise into the polling place or the area within 50 feet of the entrance to the building in which the voting room is located.

19 Del. Laws, c. 39, § 31; Code 1915, § 1793; Code 1935, § 1882; 45 Del. Laws, c. 154, § 16; 15 Del. C. 1953, § 4949; 57 Del. Laws, c. 181, § 63; 58 Del. Laws, c. 148, § 88; 58 Del. Laws, c. 215, § 36; 70 Del. Laws, c. 186, § 1.;



§ 4943. Voting assistance based on blindness, disability, or illiteracy; instructions for voters

(a) Any voter who requires assistance to vote by reason of blindness, disability, or inability to read or write may be given assistance by a person of the voter's choice, other than the voter's employer or agent of that employer or officer or agent of the voter's union.

(b) Any election officer may provide instruction or information for a voter through use of 1 of the sample ballots posted in the voting room.

(c) Whenever a voter requests further instructions in the manner of voting or the operation of the voting machine after having entered the voting machine booth, 2 election officers of opposite political parties shall jointly give such instructions. In doing so, the officers shall take care not to assist the voter in any manner that might influence that voter's vote. After giving instructions, both officers shall retire before the voter begins to register that voter's vote, which the voter shall do in secret at all times.

20 Del. Laws, c. 396, §§ 1, 10; 27 Del. Laws, c. 65, § 20; Code 1915, § 1739; Code 1935, § 1828; 15 Del. C. 1953, § 4950; 58 Del. Laws, c. 148, § 89; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 304, §§ 4, 5.;



§ 4944. Vote for candidates for President and Vice-President as vote for their electors

A vote for the candidates of a political party for President and Vice-President of the United States shall be a vote for all the electors of President and Vice-President of such party, the names of whom are on file with the Secretary of State, and shall be as effective as if the vote was given directly for the electors.

Code 1935, § 1814A; 44 Del. Laws, c. 119, § 4; 15 Del. C. 1953, § 4951.;



§ 4945. Majority vote of inspector and judges of election

The concurrence or assent of a majority of the inspector of election and 2 judges of election in any election district is required for the valid exercise by such persons of any power, authority or duty conferred upon or required of them by this title, unless specifically provided otherwise.

19 Del. Laws, c. 39, § 23; Code 1915, § 1790; Code 1935, § 1879; 15 Del. C. 1953, § 4952.;



§ 4946. Powers of election officers to preserve order during election; penalty

(a) The inspectors of election, from the opening of the election until all the duties and proceedings connected therewith are fully completed, may:

(1) Command the peace; and

(2) Require sureties of the peace from any person disturbing the election, or the officers thereof in the performance of their duties; and

(3) Commit to prison for refusal or neglect to find such surety.

Whoever, being an officer or other person, disobeys the lawful commands of any inspector of election, shall be fined $50.

(b) The election officers in each election district, while discharging any of the duties imposed upon them by this title, may:

(1) Preserve order and enforce obedience to their lawful commands at and around the place of election during the time of any election and counting of votes;

(2) Keep the access to such places open and unobstructed;

(3) Prevent and suppress riots, tumult, violence, disorder and all improper practices tending to the intimidation or obstruction of voters, the disturbance or interruption of the voting or counting of votes; and

(4) Protect the voters and challengers from intimidation and violence, and the registers, poll books, boxes, envelopes and ballots from violence and fraud; and

(5) Deputize, if necessary, 1 or more electors to communicate their orders and directions and to assist in the enforcement thereof.

Code 1852, § 304; 19 Del. Laws, c. 39, § 27; 21 Del. Laws, c. 36, § 20; Code 1915, § 1791; Code 1935, § 1880; 15 Del. C. 1953, § 4953.;



§ 4947. Time and manner of closing election

The election shall be continued open until 8:00 p.m. when it shall be closed. In closing the election the inspector and the judges shall, nevertheless, permit those electors to vote who have presented themselves and have offered to vote prior to 8:00 p.m., provided that at 8:00 p.m. they shall be in a line awaiting their turn to vote within the voting room itself or if the line extends outside of the voting room itself within that line; any person who has not voted or who has not presented himself or herself and offered to vote and is not waiting in line by 8:00 p.m. shall not be permitted to vote after the hour of 8:00 p.m. The inspector shall one-half hour before closing the election make proclamation that the election will be closed in that time.

21 Del. Laws, c. 38, § 20; Code 1915, § 1774; 32 Del. Laws, c. 100, § 1; Code 1935, §§ 1768, 1863; 15 Del. C. 1953, § 4954; 50 Del. Laws, c. 22, § 1; 50 Del. Laws, c. 172, § 5; 57 Del. Laws, c. 181, § 64; 70 Del. Laws, c. 186, § 1.;



§ 4948. Provisional ballots

(a) Provisional ballots shall be used in primary and general elections conducted under the provisions of this title. Provisional ballots shall not be used in public school elections or municipal elections unless specifically authorized in Title 14, Title 15 and/or the respective town or city charter.

(b) A person claiming to be properly registered in an election district, but whose eligibility to vote at that election district cannot be determined, shall be entitled to vote a provisional ballot. Election officers shall inform a person who is not being permitted to vote for whatever reason that the person may cast a provisional ballot in that election. The Inspector shall return all voted provisional ballots to the Department of Elections for the county responsible for the election district on the night of the election.

(c) Persons voting a provisional ballot shall present proof of identity and address to the election officers. The type of ID shown by the voter shall be annotated on the provisional ballot envelope. If the person does not show proof of identity or address, the person shall be permitted to vote by provisional ballot and the fact that the person did not show proof of identity and/or address shall be annotated on the provisional ballot envelope.

(d) If the Superior Court or another court of competent jurisdiction orders that some or all polling places in a county of the state be kept open beyond the normal time for closing, all persons who arrive to vote at the polling place or places ordered to be kept open after the normal time for closing shall vote by provisional ballot. The election officers shall keep such ballots separate and return them to the Department of Elections for the county responsible for the election district on the night of the election.

(e) Provisional ballots shall be as much as possible in the same form as absentee ballots except that only federal offices shall be listed and they shall be labeled as provisional ballots. For general and special elections, the departments shall provide a minimum of 10 blank provisional ballots to each election district, a minimum of 20 blank provisional ballots to election districts with 3 or more assigned voting machines, and a minimum of 30 blank provisional ballots to election district with 4 or more assigned voting machines. For a primary election, each department shall develop a standard appropriate for the respective primary. Each Department of Elections for the counties shall deliver additional provisional ballots, envelopes, instructions or voter information sheets to the polling place for an election district when notified by an election officer from the district that the supply of some or all of the provisional ballot materials is very low.

(f) Election officers shall give whatever assistance is requested by a voter who is voting by provisional ballot. When that assistance includes marking or assisting in marking the person's ballot, 2 election officers with different political party affiliations shall provide that assistance.

(g) A voter who spoils that voter's own ballot shall, upon request, be given a replacement ballot after surrendering the spoiled ballot.

(h) Tallying provisional ballots.

(1) The day following an election in which provisional ballots were used, the Department of Elections for each county shall meet to examine the provisional ballots, determine which of the ballots should be tallied in accordance with the rules stated below, and then tally those ballots.

(2) The Attorney General shall appoint a Deputy Attorney General to advise each of the Departments of Elections for the counties as requested during the provisional ballot tallying process.

(3) The county chairperson of each political party with a candidate on a provisional ballot within the county may appoint in writing 1 observer to be in the room where provisional ballots are being reviewed and tallied.

(4) The Departments of Elections for each county shall sit until the disposition of every provisional ballot has been determined. Each county Department of Elections shall establish an appropriate schedule of breaks, meals and rest periods.

(5) Where the provisional ballot affidavit is incomplete, the ballot shall be set aside, not opened and the votes not tallied. An incomplete affidavit shall be defined as one that does not include all of the following information: full name, complete address, political party affiliation (primary elections only), and date of birth.

(6) Where the person who voted by provisional ballot did not show suitable identification at the polling place, the ballot shall be set aside, not opened and the votes not tallied.

(7) Provisional ballots cast by persons who are not registered to vote in the state or who are not registered to vote in the election district in which they were cast shall be set aside, not opened and the votes not tallied.

(8) A provisional ballot cast by a person who is registered to vote and who has moved into the election district shall be counted if the person voted at the correct polling place for that person's new address.

(9) Each Department of Elections for a county shall tally the provisional ballots that meet the above criteria. After all of the Provisional Ballots determined as meeting the above criteria have been tallied, the Department of Elections for the county shall deliver 1 copy of the provisional ballot tally sheet for each Election District, all the provisional ballots cast in the election, and all affidavits, envelopes and supporting documentation to the Prothonotary.

(i) Post election processing and notification.

(1) As soon as practical, but not later than 30 days following an election in which provisional ballots were used, the Department of Elections for each county shall enter the appropriate data into a free access system so that a person who voted by Provisional Ballot may determine whether or not that person's ballot was counted, and if it was not counted, the reason or reasons for which it was not counted.

(2) The respective Department of Elections for a county shall use the provisional ballot affidavit as authority to register a person to vote who voted by provisional ballot in an election and who is not already registered to vote providing that the minimum information required to register a person to vote is provided. The provisional ballot envelope shall be used to transfer a registered voter's address and/or update the registered voter's name when the address and/or name is different than the information on the person's voter registration record.

74 Del. Laws, c. 168, § 7; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 287, § 2; 77 Del. Laws, c. 227, § 61.;






Subchapter III Counting Votes and Post-Election Regulations

§ 4971. Counting absentee votes; penalty for disclosure

Repealed by 77 Del. Laws, c. 227, § 62, effective Feb. 1, 2010.;



§ 4972. Rules regarding what constitutes a legal vote

(a) Votes cast on a direct recording electronic voting machine shall be considered legal votes once the voter has taken the necessary action or actions to cast a ballot. A voter who has cast a ballot on a direct recording electronic voting machine shall not be permitted to cast a 2nd ballot under any circumstances.

(b) Votes cast at any election on paper ballots shall be counted for whom they are intended as far as can be ascertained by the marks on the ballot. The following rules shall be observed in determining those votes on paper ballots that shall be counted:

(1) The voter shall mark the ballot for the voter's selections by placing a distinct mark in the box at the right of the name of the candidate and or response to a question for which the voter wants to vote;

(2) Where a voter indicates the voter's own selections in a manner not in accordance with paragraph (b)(1) of this section, the election officers shall attempt to determine from the marks on the ballot the candidate or response that the voter intended to select;

(3) If it is not possible to determine a voter's choice for an office or response to a question, the ballot shall not be counted for that office or question but shall be counted for all other offices and questions on the ballot where the voter's intention can be determined;

(4) A voter may only vote for 2 or more choices for any office or question when specifically instructed on the ballot that it is allowable;

(5) Where a voter is permitted to make more than 1 choice for candidates and or responses to a question, the voter may make fewer than the allowable number of choices;

(6) If a ballot is marked for more names or responses than are permitted, it shall not be counted for that office or question, but it shall be counted for all other offices or questions on the ballot in accordance with these rules;

(7) If a ballot has been defaced or torn so that it is impossible to determine the voter's choice for 1 or more offices or questions, it shall not be counted for such offices or questions but shall be counted for all other offices and questions where the voter's choice or choices can be determined;

(8) The misspelled, incomplete or minor variation of the name of a declared write-in candidate for an office shall be counted if the name as written bears a reasonable resemblance to the declared candidate's name and no other declared write-in candidate for the office has a name so similar to the name as written as to leave a reasonable doubt as to the voter's intention. Additionally, writing in the last name of a declared write-in candidate shall constitute a valid vote unless there are 2 or more candidates for that office with the same last name; and

(9) Writing in the name of either candidate for President or Vice-President shall constitute a valid vote for the slate.

21 Del. Laws, c. 38, § 21; 27 Del. Laws, c. 65, § 24; 27 Del. Laws, c. 65, § 23; Code 1915, §§ 1769, 1770; 40 Del. Laws, c. 143, § 1; Code 1935, §§ 1858, 1859; 44 Del. Laws, c. 122, § 2; 15 Del. C. 1953, § 4974; 58 Del. Laws, c. 148, §§ 92, 93; 61 Del. Laws, c. 480, § 15; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 168, § 8; 76 Del. Laws, c. 315, § 2.;



§ 4973. , 4974. Disqualified ballots; notation and preservation of disqualified or disputed ballots and envelopes

Repealed by 77 Del. Laws, c. 227, § 62, effective Feb. 1, 2010.;



§ 4975. Removing the results from the voting machine or machines and dispatching the memory cartridge or cartridges to the zone reporting station

(a) After the polls have closed and the last voter has finished voting and exited the polling place, the inspector shall verify that each voting machine has been deactivated. The election officers shall then copy the protective counter number from each voting machine assigned to the election district onto section 3 of each of the voting machine certificate or certificates.

(b) After the polls have been closed on a voting machine, the officers shall remove the paper tape containing the results and the memory cartridge from the voting machine.

(c) After the memory cartridge or cartridges have been removed from each voting machine assigned to the election district, the inspector shall place said memory cartridge or cartridges into the envelope designated for the memory cartridge or cartridges and seal the envelope. The inspector shall give the envelope to the election officer assigned to deliver the memory cartridge or cartridges to the zone reporting station. The inspector shall then enter the date and time in section 2 of each of the voting machine certificates and direct the said election officer to sign section 2 of each of the voting machine certificates. The inspector shall then dispatch the said election officer with the envelope containing the memory cartridge or cartridges to the zone reporting station listed on the envelope containing the memory cartridge or cartridges. The election officer assigned to take the memory cartridge or cartridges to the zone reporting station shall depart the polling place immediately and go directly to the zone reporting station listed on the envelope containing the memory cartridge or cartridges. Upon arriving at the said zone reporting station, the said election officer shall give the envelope to a designated representative of the State Election Commissioner.

(d) After the election officer assigned to deliver the memory cartridge or cartridges to the zone reporting station has departed the polling place, each remaining election officer shall sign each copy of every paper tape removed from a voting machine assigned to the election district.

(e) After every copy of every paper tape has been signed, the inspector will separate the copies of each tape by cutting at the "cut here" line. The first copy of each paper tape (the copy with the zero count certification) shall be placed into the Prothonotary envelope and the first extra copy of each tape shall be placed into the Department of Elections envelope.

21 Del. Laws, c. 38, § 22; Code 1915, § 1776; Code 1935, § 1865; 15 Del. C. 1953, § 4977; 49 Del. Laws, c. 294, § 19; 58 Del. Laws, c. 148, § 94; 70 Del. Laws, c. 506, § 9; 77 Del. Laws, c. 227, §§ 2, 63.;



§ 4976. Counting of write-in votes

(a) After the paper tapes have been separated and placed in envelopes, the inspector shall remove the 1st copy paper tape or tapes (with zero count certification) from the Prothonotary envelope.

(b) The inspector shall then proceed to read distinctly each office voted for, starting from the top of each paper tape, and the names of the persons for whom votes were cast. If the name of the person voted for is not clear, the inspector and 2 judges shall examine the paper roll and determine, by majority vote, if necessary, the name to be entered on the write-in vote tally sheet. The judge of the opposite political party shall stand or sit with the inspector while the inspector reads off the write-in votes to verify the votes cast.

(c) Two clerks shall account on separate Write-in Vote Tally Sheets for each write-in vote for an office for a candidate on the ballot for that office, a declared write-in candidate for the office or for all other write-in votes for the office as "Other Write-in Candidates."

(d) After the counting is completed, the clerks shall compare their tallies and add up the number of votes cast for each person in the presence of the inspector and judges. They shall then announce the names of the persons voted for and the total number of votes cast for each person. The 1st copy paper tape (with zero count certification) from each voting machine assigned to the election district shall be placed in the envelope and shall be delivered to the Prothonotary.

21 Del. Laws, c. 38, §§ 23, 24; Code 1915, §§ 1777, 1778; Code 1935, §§ 1866, 1867; 15 Del. C. 1953, § 4978; 49 Del. Laws, c. 294, § 20; 50 Del. Laws, c. 172, § 6; 57 Del. Laws, c. 567, § 43; 58 Del. Laws, c. 148, § 95; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 506, §§ 10-13; 76 Del. Laws, c. 315, § 3.;



§ 4977. Persons authorized to be present during the count and tabulation

Any candidate and any duly accredited challenger may be admitted to the voting room after the closing of the polls to observe the counting and tabulation of votes. Such persons shall be afforded the full opportunity to examine the ballot, results tapes from each voting machine, voting machine certificates and the tally sheets.

21 Del. Laws, c. 38, § 29; Code 1915, § 1783; 34 Del. Laws, c. 111, § 3; Code 1935, § 1872; 45 Del. Laws, c. 154, § 13; 46 Del. Laws, c. 153, § 2; 15 Del. C. 1953, § 4979; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 172, § 7; 55 Del. Laws, c. 92, § 3; 57 Del. Laws, c. 567, §§ 44, 45; 58 Del. Laws, c. 148, § 96; 70 Del. Laws, c. 506, § 14; 75 Del. Laws, c. 232, § 62.;



§ 4978. Securing the voting machine, voting machine certificates and tally sheets

(a) After the write-in votes have been tallied, the inspector shall close the printer door and apply a seal to the printer door for each voting machine assigned to the election district. The inspector shall record the seal number on each of the voting machine certificates.

(b) After placing the curtain, absentee entry device and any other materials designated by the respective Department of Elections in the base of the voting machine, the inspector shall fold up the voting machine and apply a seal to the voting machine case. The inspector shall record the seal number on each of the voting machine certificates. The inspector shall repeat this procedure for each voting machine assigned to the election district.

(c) The election officers present shall sign all copies of the write-in vote tally sheets and section 3 of the voting machine certificates.

(d) The inspector shall place 1 copy of the voting machine certificate and write-in vote tally sheet in the envelope to be delivered to the Prothonotary and 1 copy of each of the said documents in the envelope to be delivered to the Department of Elections immediately following the closing of the polling place.

15 Del. C. 1953, § 4980; 50 Del. Laws, c. 172, § 8; 58 Del. Laws, c. 148, § 97; 61 Del. Laws, c. 480, § 16; 69 Del. Laws, c. 391, § 2; 70 Del. Laws, c. 506, § 15; 77 Del. Laws, c. 227, §§ 64, 65.;



§ 4979. Delivery of certificates, election records and supplies, voting machines and absentee ballot boxes

(a) After the close of the election, the inspector shall deliver an envelope containing the first copy of the paper tape (with "zero count" certification) from each voting machine in the election district, 1 copy of the voting machine certificate, 1 copy of the write-in vote tally sheet, if any, to the Prothonotary of the Superior Court for that inspector's county. The Prothonotary shall, on the second day following the election at 10 a.m. present said envelope to the Court. If the inspector of any election district dies or is prevented by sickness or accident from delivering the above-mentioned items to the Prothonotary the night of election day, the Prothonotary and/or the respective department of elections shall obtain the envelope from that inspector as soon as practical. The same shall apply to all envelopes, documents, poll lists, election records and supplies that the inspector is obligated to return to the department of elections following the close of the polls.

(b) At the end of the day of election, each inspector shall deliver to the office of the department of elections of the inspector's county these items:

(1) An envelope containing 1 copy of the paper tape with results from each voting machine in the election district, 1 copy of the voting machine certificate and 1 copy of the write-in vote tally sheet;

(2) Poll list;

(3) Oaths (or affirmations) signed by the election officers;

(4) The book, or books, of original permanent registration records provided as the Election District Record;

(5) All voter signature cards provided by the department;

(6) All tally sheets;

(7) All other supplies provided by the department, including the flag of the United States of America and the polling place flag.

(c) All certificates, poll lists, oaths (or affirmations), voter signature cards, tally sheets and other records of the election shall be filed in the department of elections for not less than 1 year following the election and shall be public records and, as such, admissible in evidence.

15 Del. C. 1953, § 4981; 58 Del. Laws, c. 148, § 98; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 506, §§ 16, 17; 77 Del. Laws, c. 227, §§ 66, 67.;



§ 4980. Return and custody of voting machines and keys

(a) Immediately after the election, and within the 2 days immediately following the day of election, the voting machines and absentee ballot boxes shall be stored in some safe and secure place provided by the department of elections. While the board of canvass is conducting its canvass of the vote, the machines and ballot boxes shall be in the custody of the Prothonotary. While in the Prothonotary's custody, the voting machines and the absentee ballot boxes may be opened and examined by order of the board of canvass or any other court of competent jurisdiction.

(b) After the board of canvass has completed its canvass of the vote, the Prothonotary shall turn custody of the voting machine and absentee ballot boxes over to the department of elections. The department shall leave the ballot boxes undisturbed and locked until the following February 1. During this period, the ballot boxes may be opened for inspection by any duly authorized member or agent of the General Assembly or the Attorney General. After February 1 the department shall be free to unlock, clean out, inspect and repair any absentee ballot box.

15 Del. C. 1953, § 4982; 58 Del. Laws, c. 148, § 99; 60 Del. Laws, c. 403, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 506, § 18; 75 Del. Laws, c. 232, §§ 63, 64.;



§ 4981. Duties of department of elections and Election Commissioner following an election

(a) Immediately following an election, the State Election Commissioner shall take each voter signature card and through electronic means, note that the voter participated in the election on the election district record.

(b) Voter signature cards and all other forms and records not of a permanent nature, which are used in the conduct of an election, shall be retained by the department for not less than 1 year following the election. The Commissioner may require that the department send the voter signature cards used in the election to the Commissioner to carry out the Commissioner's own duties under this section. In such event, the Commissioner shall return the voter signature cards to the department not more than 6 months following their delivery to the Commissioner.

15 Del. C. 1953, § 4983; 58 Del. Laws, c. 148, § 100; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 505, § 6; 77 Del. Laws, c. 227, § 2.;






Subchapter IV Administrative Complaint Procedure

§ 4990. Applicability

The Administrative Complaint Process shall only apply to alleged violations of Title III of the Help America Vote Act of 2002 [42 U.S.C. § 15481, et seq.] to include an alleged violation that has occurred, is occurring or is about to occur.

74 Del. Laws, c. 168, § 5.;



§ 4991. Process

(a) The person making a complaint shall submit the complaint to the State Election Commissioner or any of the Departments of Elections for the counties. The complaint shall be in writing, notarized and signed and sworn to by the person making the complaint.

(b) If 1 of the Departments for the counties receives such a complaint, the Department shall forward it to the State Election Commissioner on the same business day that it is received.

(c) The State Election Commissioner shall notify the complainant or complainants of receipt of the complaint and provide the complainant or complainants a description of the complaint resolution process.

(d) The State Election Commissioner may consolidate similar complaints.

(e) If requested by the complainant or complainants, there shall be a hearing for the record.

(f) The State Election Commissioner shall appoint a person or persons to examine the complaint, gather information about the circumstances and then determine whether or not there was a violation of Title III of the Help American Vote Act of 2002 [42 U.S.C. § 15481, et seq.].

(g) If the person handling the complaint determines that a violation has occurred, that person shall recommend a suitable remedy to the State Election Commissioner. The Commissioner may accept, reject or modify any proposed remedy.

(h) If the person handling the complaint determines that a violation did not occur, the complaint shall be dismissed.

(i) The State Election Commissioner shall publish the results of the resolution of each complaint as the Commissioner sees fit.

(j) A final determination shall be made on each complaint as quickly as possible, but no later than 90 days following the date that the complaint was filed unless the complainant consents to a longer period for resolving the complaint.

(k) If the complaint is not resolved within 90 days and the complainant has not agreed to a longer period, the State Election Commissioner shall take such steps as necessary to resolve the complaint within the next 60 days. The original complaint and all information developed in the previous attempt or attempts to resolve the issue or issues shall be made available to the person or persons subsequently charged with resolving the complaint.

(l) The State Election Commissioner shall develop a system for tracking complaints alleging Title III of the Help America Vote Act of 2002 [42 U.S.C. § 15481, et seq.] violations.

74 Del. Laws, c. 168, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2.;









CHAPTER 50. VOTING MACHINES

§ 5001. Requirements

(a) Any voting machine may be adopted, purchased or used which shall be so constructed as to fulfill the following requirements:

(1) Each voting machine shall have a serial number permanently attached to or stamped on the machine;

(2) It shall secure to the voter secrecy in the act of voting for or against as many questions as may be submitted;

(3) It shall permit the voter to vote for the candidates of 1 or more parties, or to write in the name of any candidate of that voter's choice for any office;

(4) It shall permit the voter to vote for as many persons for an office as the voter is lawfully entitled to vote for, but no more;

(5) It shall prevent the voter from voting for the same person more than once for the same office;

(6) It shall permit the voter to vote for or against any question the voter may have the right to vote upon, but no other;

(7) If used in primary elections, it shall be so equipped that the election officials can lock out all rows except those of the voter's party by a single adjustment on the outside of the machine;

(8) It shall correctly register or record and accurately count all votes cast for any and all candidates of a political party, and for or against any and all questions, and correctly register or record the names of all candidates written in by voters;

(9) It shall be provided with a protective counter or protective device whereby any operation of the machine before or after the election will be detected;

(10) It shall be provided with a counter which will show at all times during any election the total number of persons who have voted;

(11) It shall be so equipped that it shall prevent the voter from voting for all the candidates of 1 party by the use of a single lever; however, it shall be provided with 1 device for each party, for voting for all presidential electors of that party by 1 operation.

(12) It shall permit the voter to verify (in a private and independent manner) the votes selected by the voter on the ballot before the ballot is cast and counted.

(13) It shall provide the voter the opportunity (in a private and independent manner) to change the ballot or correct any error before the ballot is cast and corrected (including the opportunity to correct the error through the issuance of a replacement ballot before the voter has cast a ballot if the voter was otherwise unable to change the ballot or correct any error).

(b) Every voting machine shall be furnished with a means of providing sufficient light to enable voters while in the voting booth to read the ballots and suitable for use by the election officers in examining the counters. All voting devices used in any election shall provide the voter the opportunity to make selections and cast a ballot in secrecy through placement of the devices in the polling place or through the use of curtains or other devices.

(c) Voting machines of different kinds may be adopted for use in different districts of the same county.

(d) Any voting device, machine or system purchased by the State shall be certified by the National Association of State Election Directors or the Election Assistance Commission as meeting or exceeding the voluntary voting systems standards or guidelines as promulgated by the Federal Election Commission or the Election Assistance Commission prior to delivery to and acceptance by the State.

15 Del. C. 1953, § 5002; 49 Del. Laws, c. 18, § 1; 57 Del. Laws, c. 181, § 65; 57 Del. Laws, c. 695, §§ 5, 6; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 168, §§ 9-11.;



§ 5002. Compliance guarantee

Before any voting machine is purchased, rented or otherwise acquired, or used, the person owning or manufacturing such machine must give an adequate guarantee in writing and post a bond accompanied by satisfactory surety with the department of elections guaranteeing and securing that such machines comply fully with the requirements contained in § 5001 of this title and will correctly, accurately and continuously register and record every vote cast and further guaranteeing such machine against defects in labor and materials for a period of 5 years from the date of acquisition thereof, or, in the case of rented machines, for the period of rental.

15 Del. C. 1953, § 5003; 49 Del. Laws, c. 18, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5003. Use of voting machines; costs in municipal elections

Voting machines shall be used throughout this State in all primary, general and special elections and in all municipal elections in all incorporated cities and towns of this State. In the event no contest exists in municipal elections voting machines shall not be required. Voting machines shall be used in elections held under Title 14. Incorporated cities or towns may use voting machines in the custody of the department of elections of the same county upon payment of all costs and expenses incident to their use.

15 Del. C. 1953, § 5004; 49 Del. Laws, c. 18, § 1; 54 Del. Laws, c. 182; 57 Del. Laws, c. 181, § 66; 57 Del. Laws, c. 353; 58 Del. Laws, c. 48; 58 Del. Laws, c. 148, § 102; 66 Del. Laws, c. 359, § 1.;



§ 5004. Number of voting machines assigned to an election district

(a) In general elections, the polling place for every election district shall be supplied with at least 1 voting machine for every 650 registered voters or majority fraction thereof.

(b) In primary and special elections, the polling place for every primary voting district or election district shall be provided with at least 1 voting machine for every 800 registered voters or majority fraction thereof.

15 Del. C. 1953, § 5005; 58 Del. Laws, c. 148, § 103; 59 Del. Laws, c. 120, § 1; 74 Del. Laws, c. 168, § 12; 74 Del. Laws, c. 411, § 22; 78 Del. Laws, c. 304, § 6.;



§ 5005. Printing of official ballots for voting machines; adjustment of machines for ballots; distribution of ballots

(a) All ballots provided for voting machines shall be printed in black ink on clear, white material of such size as will fit the ballot frame, and in as plain, clear type as the space will reasonably permit. The face of the ballot shall be completely covered with a protective covering of smooth, hard, transparent material so that it shall be impossible to alter the face of the ballot without removing or breaking such covering.

(b) The party emblem which has been duly adopted by such party in accordance with law and the party name or other designation for each political party represented on the machine shall appear on the ballot. The titles of offices may be arranged horizontally, with the names of candidates for an office arranged vertically under the title of the office or the titles of offices may be arranged vertically, with the names of candidates for an office arranged horizontally opposite the title of the office, each office to occupy as many columns or rows on the machine as the number of candidates to be elected to that office. The names of all candidates nominated by any party for an office shall always appear in the row or column containing generally the names of candidates nominated by such party for other offices, except as provided in this chapter.

(c) The machine shall be so adjusted that when 1 or more knobs or the slide mechanism for write-in voting equalling the total number of persons to be elected to the offices shall have been operated, other knobs or the slide mechanism for write-in voting used in connection with those offices shall be thereby locked. After the last candidate's name at the right in any horizontal row, or below the last candidate's name in any vertical column, the knob or knobs, if there be any, under or opposite the title or titles of office or offices shall be locked; all knobs with the exception of the slide mechanism for write-in voting shall be locked in any row or column which contains no names of candidates; and all knobs with the exception of the slide mechanism for write-in voting shall be locked in spaces, if any, which do not contain names of candidates even though the names of candidates appear in other spaces in the same row or column.

(d) Official ballots provided for voting machines shall be prepared and furnished by the department of each county in the same manner as now provided by law, and shall be delivered to the department not later than 15 days prior to the next succeeding election.

15 Del. C. 1953, § 5008; 49 Del. Laws, c. 18, § 1; 54 Del. Laws, c. 69, § 2; 57 Del. Laws, c. 695, § 7.;



§ 5006. Number of official ballots to be furnished

The department shall provide and furnish 2 sets of official ballots for each voting machine. One set thereof shall be placed in the voting machine and the other shall be retained in the custody of the department unless it becomes necessary during the course of the election to make use of the same in a voting machine.

15 Del. C. 1953, § 5009; 49 Del. Laws, c. 18, § 1; 54 Del. Laws, c. 69, § 3.;



§ 5007. Substitute ballots

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

15 Del. C. 1953, § 5010; 49 Del. Laws, c. 18, § 1; 54 Del. Laws, c. 69, § 4.;



§ 5008. Preparation of voting machines

(a) The department of elections shall cause sufficient voting machines to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The department shall make sure that each machine to be used in an election has been properly prepared and inspected.

(b) The department shall mail written notices to the chair of the county committee of each of the 2 principal political parties, stating the time and place at which the voting machines will be inspected. Each principal political party may have 1 representative present during this inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person or persons preparing the machine:

(1) To inspect each machine to make certain it is in good order and that the proper ballots have been placed in it;

(2) To test the lever beside the name of each candidate and the write-in roll slot to make certain they are operating properly; and

(3) To certify such inspections and testing upon a record provided by the department.

(d) The department shall cause all registering counters to be set at zero (000) and the paper in the write-in roll slots to be blank. The ballot frames of each machine shall be sealed with a numbered metal seal. Two representatives of the board of elections, of opposite political affiliation, shall examine each machine to make certain this has been done. They shall:

(1) Certify the numbers on the machines and the election districts for which they are designated;

(2) Certify that all registering counters and write-in slots are set at zero (000) or are blank;

(3) Certify that the ballot frames are sealed; and

(4) Record and certify the number on the protective counter, the numbered seal and the write-in paper roll.

(e) The department shall make sure each machine is properly prepared in all respects for the election, that its doors are locked and the necessary keys prepared for delivery to the election officers. Two representatives of the board of elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons entrusted with custody of the machines, either for delivery or storage before and after the election, shall insure the machines' safety and protection.

15 Del. C. 1953, § 5012; 49 Del. Laws, c. 18, § 1; 58 Del. Laws, c. 148, §§ 105, 106; 60 Del. Laws, c. 404, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5009. Instruction of voters before election

Each department shall designate suitable and adequate times and places where voting machines containing sample ballots showing titles of offices to be filled, and so far as practicable, the names of candidates to be voted for at the next election shall be exhibited for the purpose of giving instructions as to the use of voting machines to all voters who apply for the same. No voting machine which is to be assigned for use in an election shall be used for such instruction after having been prepared and sealed for the election. During public exhibition of any voting machine for the instruction of voters previous to an election, the counting mechanism thereof shall be concealed from view.

15 Del. C. 1953, § 5014; 49 Del. Laws, c. 18, § 1.;



§ 5010. Voting machine out of order; procedure

In case any voting machine used in any election district shall during the time the polls are open become injured so as to render it inoperative in whole or in part, the department shall substitute a perfect machine for the injured machine, and at the close of the polls, the record of both machines shall be taken, and the votes shown on their counters shall be added together in ascertaining and determining the results of the election. The department shall maintain and hold in readiness a reasonable number of extra voting machines to be supplied to election districts where a voting machine has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

15 Del. C. 1953, § 5015; 49 Del. Laws, c. 18, § 1; 50 Del. Laws, c. 172, § 13.;



§ 5011. Voting machine curtains

Curtains on all voting machines shall be securely sealed or fastened before being used in any election so that the clearance lever cannot be operated without opening or closing curtains.

15 Del. C. 1953, § 5019; 49 Del. Laws, c. 18, § 1.;






CHAPTER 50A. ELECTRONIC VOTING SYSTEMS

§ 5000A. Use in lieu of voting machines

In any general, special or primary elections, an electronic voting system may alternatively be used in lieu of a voting machine as required by Chapter 50 of this title so long as the voting system complies with the requirements of this chapter.

63 Del. Laws, c. 409, § 1.;

§ 5001A Requirements.

(a) Any electronic voting system may be adopted, purchased or used which shall be so constructed as to fulfill the following requirements:

(1) Each voting device shall have a serial number permanently attached to or stamped to the device;

(2) It shall secure to the voter secrecy in the act of voting for or against as many questions as may be submitted;

(3) It shall permit the voter to vote for the candidates of 1 or more parties, or to write in the name or candidate of the voter's choice for any office;

(4) It shall permit the voter to vote for as many persons for an office as the voter is lawfully entitled to vote for, and the automatic tabulating equipment used in such electronic voting systems shall reject choices recorded on any ballot card or any voting device if the number of such choices exceeds the number to which a voter is entitled;

(5) It shall prevent the voter from voting for the same person more than once for the same office;

(6) It shall permit the voter to vote for or against any question the voter may have the right to vote upon, but no other;

(7) It shall permit each voter in primary elections to vote only for the candidates of the party with which the voter has declared that voter's own affiliation, and preclude the voter from voting for any candidate seeking nomination by any other political party;

(8) It shall correctly record and accurately count all votes cast for any and all candidates of a political party, and for or against any and all questions, and correctly record the names of all candidates written in by votes;

(9) It shall be provided with means for sealing the vote recording devices to prevent its use and to prevent tampering with ballot labels, both before and after the polls are open or before the operation of the vote recording device for any election is begun and immediately after the polls are closed or after the operation of the vote recording device for an election is completed;

(10) If individual paper ballots are used, the paper ballot shall include a serialized stub number for each ballot issued to a voter to be retained by the poll worker which will show at all times during any election a total number of persons who have voted.

(11) It shall be so equipped that it shall prevent the voter from voting for all the candidates of 1 party by the use of a single mark, punch or other action; however, it shall be provided with a device or method for each party, for voting for all presidential electors of that party by 1 mark, punch or other action.

(b) Every voting device or booth shall be provided with a means of providing sufficient light to enable voters while in the voting booth to read the ballots or ballot labels. All voting devices used in any election shall be provided with side curtains and front shield to insure that no person can see or know for whom any voter has voted or is voting.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 1-4; 70 Del. Laws, c. 186, § 1.;

§ 5002A Compliance guarantee.

Before any electronic voting system is purchased, rented or otherwise acquired, or used, the person owning or manufacturing such voting device must give an adequate guarantee in writing and post a bond accompanied by satisfactory surety with the State Election Commissioner guaranteeing and securing that such voting devices comply fully with the requirements contained in § 5001A of this title and will correctly and accurately record every vote cast and further guaranteeing such voting device against defects in labor and materials for a period of 5 years from the date of acquisition thereof, or, in the case of rented voting devices, for the period of rental.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2.;

§ 5003A Use of voting devices; costs in municipal elections.

Electronic voting devices may be used throughout this State in all primary, general and special elections and in all municipal elections in all incorporated cities and towns of this State. In the event no contest exists, in municipal elections voting devices shall not be required. Voting devices may be used in elections held under Title 14. Incorporated cities or towns may use voting devices in the custody of the department of elections of the same county upon payment of all costs and expenses incident to their use.

63 Del. Laws, c. 409, § 1.;

§ 5004A Number of voting devices per election district.

(a) In general elections, the polling place for every election district shall be supplied with at least 1 voting machine for every 600 registered voters or majority fraction thereof.

(b) In primary and special elections, the polling place for every primary voting district or election district shall be provided with at least 1 voting machine for every 750 registered voters or majority fraction thereof.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 6, 7; 74 Del. Laws, c. 411, § 23.;

§ 5005A Printing of ballots; distribution of ballots.

(a) Ballots shall be printed in black ink on white material of such size as will fit the ballot frame used for all elections and shall be secured in the ballot frame to make tampering or removal difficult.

(b) The party emblem which has been duly adopted by such party in accordance with law and the party name or other designation for each political party represented on the voting device shall appear on the ballot if space and layout permits.

(c) Official ballots for voting devices shall be prepared and furnished by the department for each county in the same manner as provided by law.

(d) Nothing in this section shall preclude the use of an electronic device where the ballot is electronically generated and displayed or which has the capability to generate and display multiple ballots.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 8-11; 74 Del. Laws, c. 168, § 13; 77 Del. Laws, c. 227, § 68.;

§ 5006A Number of official ballots to be furnished.

If required by the voting system, the department shall provide and furnish 110 official ballots per 100 registered voters.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 12; 77 Del. Laws, c. 227, § 69.;

§ 5007A Substitute ballots.

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

63 Del. Laws, c. 409, § 1.;

§ 5008A Preparation of voting devices.

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5001A. Requirements

(a) Any electronic voting system may be adopted, purchased or used which shall be so constructed as to fulfill the following requirements:

(1) Each voting device shall have a serial number permanently attached to or stamped to the device;

(2) It shall secure to the voter secrecy in the act of voting for or against as many questions as may be submitted;

(3) It shall permit the voter to vote for the candidates of 1 or more parties, or to write in the name or candidate of the voter's choice for any office;

(4) It shall permit the voter to vote for as many persons for an office as the voter is lawfully entitled to vote for, and the automatic tabulating equipment used in such electronic voting systems shall reject choices recorded on any ballot card or any voting device if the number of such choices exceeds the number to which a voter is entitled;

(5) It shall prevent the voter from voting for the same person more than once for the same office;

(6) It shall permit the voter to vote for or against any question the voter may have the right to vote upon, but no other;

(7) It shall permit each voter in primary elections to vote only for the candidates of the party with which the voter has declared that voter's own affiliation, and preclude the voter from voting for any candidate seeking nomination by any other political party;

(8) It shall correctly record and accurately count all votes cast for any and all candidates of a political party, and for or against any and all questions, and correctly record the names of all candidates written in by votes;

(9) It shall be provided with means for sealing the vote recording devices to prevent its use and to prevent tampering with ballot labels, both before and after the polls are open or before the operation of the vote recording device for any election is begun and immediately after the polls are closed or after the operation of the vote recording device for an election is completed;

(10) If individual paper ballots are used, the paper ballot shall include a serialized stub number for each ballot issued to a voter to be retained by the poll worker which will show at all times during any election a total number of persons who have voted.

(11) It shall be so equipped that it shall prevent the voter from voting for all the candidates of 1 party by the use of a single mark, punch or other action; however, it shall be provided with a device or method for each party, for voting for all presidential electors of that party by 1 mark, punch or other action.

(b) Every voting device or booth shall be provided with a means of providing sufficient light to enable voters while in the voting booth to read the ballots or ballot labels. All voting devices used in any election shall be provided with side curtains and front shield to insure that no person can see or know for whom any voter has voted or is voting.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 1-4; 70 Del. Laws, c. 186, § 1.;

§ 5002A Compliance guarantee.

Before any electronic voting system is purchased, rented or otherwise acquired, or used, the person owning or manufacturing such voting device must give an adequate guarantee in writing and post a bond accompanied by satisfactory surety with the State Election Commissioner guaranteeing and securing that such voting devices comply fully with the requirements contained in § 5001A of this title and will correctly and accurately record every vote cast and further guaranteeing such voting device against defects in labor and materials for a period of 5 years from the date of acquisition thereof, or, in the case of rented voting devices, for the period of rental.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2.;

§ 5003A Use of voting devices; costs in municipal elections.

Electronic voting devices may be used throughout this State in all primary, general and special elections and in all municipal elections in all incorporated cities and towns of this State. In the event no contest exists, in municipal elections voting devices shall not be required. Voting devices may be used in elections held under Title 14. Incorporated cities or towns may use voting devices in the custody of the department of elections of the same county upon payment of all costs and expenses incident to their use.

63 Del. Laws, c. 409, § 1.;

§ 5004A Number of voting devices per election district.

(a) In general elections, the polling place for every election district shall be supplied with at least 1 voting machine for every 600 registered voters or majority fraction thereof.

(b) In primary and special elections, the polling place for every primary voting district or election district shall be provided with at least 1 voting machine for every 750 registered voters or majority fraction thereof.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 6, 7; 74 Del. Laws, c. 411, § 23.;

§ 5005A Printing of ballots; distribution of ballots.

(a) Ballots shall be printed in black ink on white material of such size as will fit the ballot frame used for all elections and shall be secured in the ballot frame to make tampering or removal difficult.

(b) The party emblem which has been duly adopted by such party in accordance with law and the party name or other designation for each political party represented on the voting device shall appear on the ballot if space and layout permits.

(c) Official ballots for voting devices shall be prepared and furnished by the department for each county in the same manner as provided by law.

(d) Nothing in this section shall preclude the use of an electronic device where the ballot is electronically generated and displayed or which has the capability to generate and display multiple ballots.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 8-11; 74 Del. Laws, c. 168, § 13; 77 Del. Laws, c. 227, § 68.;

§ 5006A Number of official ballots to be furnished.

If required by the voting system, the department shall provide and furnish 110 official ballots per 100 registered voters.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 12; 77 Del. Laws, c. 227, § 69.;

§ 5007A Substitute ballots.

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

63 Del. Laws, c. 409, § 1.;

§ 5008A Preparation of voting devices.

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5002A. Compliance guarantee

Before any electronic voting system is purchased, rented or otherwise acquired, or used, the person owning or manufacturing such voting device must give an adequate guarantee in writing and post a bond accompanied by satisfactory surety with the State Election Commissioner guaranteeing and securing that such voting devices comply fully with the requirements contained in § 5001A of this title and will correctly and accurately record every vote cast and further guaranteeing such voting device against defects in labor and materials for a period of 5 years from the date of acquisition thereof, or, in the case of rented voting devices, for the period of rental.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2.;

§ 5003A Use of voting devices; costs in municipal elections.

Electronic voting devices may be used throughout this State in all primary, general and special elections and in all municipal elections in all incorporated cities and towns of this State. In the event no contest exists, in municipal elections voting devices shall not be required. Voting devices may be used in elections held under Title 14. Incorporated cities or towns may use voting devices in the custody of the department of elections of the same county upon payment of all costs and expenses incident to their use.

63 Del. Laws, c. 409, § 1.;

§ 5004A Number of voting devices per election district.

(a) In general elections, the polling place for every election district shall be supplied with at least 1 voting machine for every 600 registered voters or majority fraction thereof.

(b) In primary and special elections, the polling place for every primary voting district or election district shall be provided with at least 1 voting machine for every 750 registered voters or majority fraction thereof.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 6, 7; 74 Del. Laws, c. 411, § 23.;

§ 5005A Printing of ballots; distribution of ballots.

(a) Ballots shall be printed in black ink on white material of such size as will fit the ballot frame used for all elections and shall be secured in the ballot frame to make tampering or removal difficult.

(b) The party emblem which has been duly adopted by such party in accordance with law and the party name or other designation for each political party represented on the voting device shall appear on the ballot if space and layout permits.

(c) Official ballots for voting devices shall be prepared and furnished by the department for each county in the same manner as provided by law.

(d) Nothing in this section shall preclude the use of an electronic device where the ballot is electronically generated and displayed or which has the capability to generate and display multiple ballots.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 8-11; 74 Del. Laws, c. 168, § 13; 77 Del. Laws, c. 227, § 68.;

§ 5006A Number of official ballots to be furnished.

If required by the voting system, the department shall provide and furnish 110 official ballots per 100 registered voters.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 12; 77 Del. Laws, c. 227, § 69.;

§ 5007A Substitute ballots.

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

63 Del. Laws, c. 409, § 1.;

§ 5008A Preparation of voting devices.

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5003A. Use of voting devices; costs in municipal elections

Electronic voting devices may be used throughout this State in all primary, general and special elections and in all municipal elections in all incorporated cities and towns of this State. In the event no contest exists, in municipal elections voting devices shall not be required. Voting devices may be used in elections held under Title 14. Incorporated cities or towns may use voting devices in the custody of the department of elections of the same county upon payment of all costs and expenses incident to their use.

63 Del. Laws, c. 409, § 1.;

§ 5004A Number of voting devices per election district.

(a) In general elections, the polling place for every election district shall be supplied with at least 1 voting machine for every 600 registered voters or majority fraction thereof.

(b) In primary and special elections, the polling place for every primary voting district or election district shall be provided with at least 1 voting machine for every 750 registered voters or majority fraction thereof.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 6, 7; 74 Del. Laws, c. 411, § 23.;

§ 5005A Printing of ballots; distribution of ballots.

(a) Ballots shall be printed in black ink on white material of such size as will fit the ballot frame used for all elections and shall be secured in the ballot frame to make tampering or removal difficult.

(b) The party emblem which has been duly adopted by such party in accordance with law and the party name or other designation for each political party represented on the voting device shall appear on the ballot if space and layout permits.

(c) Official ballots for voting devices shall be prepared and furnished by the department for each county in the same manner as provided by law.

(d) Nothing in this section shall preclude the use of an electronic device where the ballot is electronically generated and displayed or which has the capability to generate and display multiple ballots.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 8-11; 74 Del. Laws, c. 168, § 13; 77 Del. Laws, c. 227, § 68.;

§ 5006A Number of official ballots to be furnished.

If required by the voting system, the department shall provide and furnish 110 official ballots per 100 registered voters.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 12; 77 Del. Laws, c. 227, § 69.;

§ 5007A Substitute ballots.

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

63 Del. Laws, c. 409, § 1.;

§ 5008A Preparation of voting devices.

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5004A. Number of voting devices per election district

(a) In general elections, the polling place for every election district shall be supplied with at least 1 voting machine for every 600 registered voters or majority fraction thereof.

(b) In primary and special elections, the polling place for every primary voting district or election district shall be provided with at least 1 voting machine for every 750 registered voters or majority fraction thereof.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 6, 7; 74 Del. Laws, c. 411, § 23.;

§ 5005A Printing of ballots; distribution of ballots.

(a) Ballots shall be printed in black ink on white material of such size as will fit the ballot frame used for all elections and shall be secured in the ballot frame to make tampering or removal difficult.

(b) The party emblem which has been duly adopted by such party in accordance with law and the party name or other designation for each political party represented on the voting device shall appear on the ballot if space and layout permits.

(c) Official ballots for voting devices shall be prepared and furnished by the department for each county in the same manner as provided by law.

(d) Nothing in this section shall preclude the use of an electronic device where the ballot is electronically generated and displayed or which has the capability to generate and display multiple ballots.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 8-11; 74 Del. Laws, c. 168, § 13; 77 Del. Laws, c. 227, § 68.;

§ 5006A Number of official ballots to be furnished.

If required by the voting system, the department shall provide and furnish 110 official ballots per 100 registered voters.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 12; 77 Del. Laws, c. 227, § 69.;

§ 5007A Substitute ballots.

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

63 Del. Laws, c. 409, § 1.;

§ 5008A Preparation of voting devices.

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5005A. Printing of ballots; distribution of ballots

(a) Ballots shall be printed in black ink on white material of such size as will fit the ballot frame used for all elections and shall be secured in the ballot frame to make tampering or removal difficult.

(b) The party emblem which has been duly adopted by such party in accordance with law and the party name or other designation for each political party represented on the voting device shall appear on the ballot if space and layout permits.

(c) Official ballots for voting devices shall be prepared and furnished by the department for each county in the same manner as provided by law.

(d) Nothing in this section shall preclude the use of an electronic device where the ballot is electronically generated and displayed or which has the capability to generate and display multiple ballots.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 8-11; 74 Del. Laws, c. 168, § 13; 77 Del. Laws, c. 227, § 68.;

§ 5006A Number of official ballots to be furnished.

If required by the voting system, the department shall provide and furnish 110 official ballots per 100 registered voters.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 12; 77 Del. Laws, c. 227, § 69.;

§ 5007A Substitute ballots.

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

63 Del. Laws, c. 409, § 1.;

§ 5008A Preparation of voting devices.

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5006A. Number of official ballots to be furnished

If required by the voting system, the department shall provide and furnish 110 official ballots per 100 registered voters.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, § 12; 77 Del. Laws, c. 227, § 69.;

§ 5007A Substitute ballots.

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

63 Del. Laws, c. 409, § 1.;

§ 5008A Preparation of voting devices.

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5007A. Substitute ballots

If the official ballots for an election district are not delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the department shall cause other ballots to be prepared, printed or written as nearly as may be of the form and description of the official ballots, and the department shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.

63 Del. Laws, c. 409, § 1.;

§ 5008A Preparation of voting devices.

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5008A. Preparation of voting devices

(a) The department of elections shall cause sufficient voting devices to be delivered to the proper polling places prior to the time appointed for the election officers to report for duty. The Department shall certify that each device to be used in an election has been properly prepared and inspected.

(b) The Department shall mail written notices to the State Chairperson of each party with candidates listed on the ballot, stating the time and place at which the voting device will be inspected. The State Chairperson of each such political party may designate one representative to be present during the inspection.

(c) The board of elections shall designate at least 2 representatives of opposite political affiliation, other than the person preparing the devices:

(1) To inspect each device to make certain it is in good working order and that the proper ballot labels have been placed in it;

(2) To examine and/or test each voting position for proper registration;

(3) To certify such inspections and testing upon a record provided by the department.

(d) The Department shall cause all ballot cards, if used by the voting system, to be sealed in a metal transfer carrier and the seal number recorded. Two representatives of the Board of Elections, of opposite political affiliation, shall examine each voting device and insure that each voting device is sealed with the numbered seal as required. They shall:

(1) Certify the numbers on the voting devices and the election districts for which they are designated;

(2) Certify that all voting devices are in proper working condition;

(3) Certify that the voting devices are properly sealed; and

(4) Certify that the correct ballot has been properly secured in the voting device.

(e) The Department shall have the automatic tabulating equipment used in mark sense or punch mark tabulation tested to ascertain that it will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be published and a test conducted within 5 days of the election. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved. Two representatives of the Board of Elections, of opposite political affiliation, shall certify that this has been done.

(f) The certification required by this section shall be a public record in the office of the department of elections.

(g) The department shall require that all persons with custody of the voting devices, either for delivery or storage before and after the election, shall insure the voting devices' safety and protection.

63 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 154, §§ 13-17; 70 Del. Laws, c. 186, § 1.;

§ 5009A Instruction model.

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5009A. Instruction model

Repealed by 70 Del. Laws, c. 154, § 18, effective July 7, 1995.;

§ 5010A Inoperative voting devices.

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5010A. Inoperative voting devices

If during the conduct of an election a vote recording device becomes inoperative, the election officers shall seal it in such manner as to prevent further voting thereon. The department shall maintain and hold in readiness a reasonable number of extra voting devices to be supplied to election districts where a voting device has become inoperative, and the department shall take reasonable steps to insure rapid delivery in such event.

63 Del. Laws, c. 409, § 1.;

§ 5011A Voting device curtains; absentee voting.

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;



§ 5011A. Voting device curtains; absentee voting

Side curtains on all voting devices shall be securely fastened before being used in any election. An electronic voting system providing a method of voting absentee utilizing a ballot card may be used for all absentee voting providing it meets all requirements of the law.

63 Del. Laws, c. 409, § 1.;






CHAPTER 51. CRIMINAL OFFENSES

Subchapter I General Provisions

§ 5101. Jurisdiction of Court

The Superior Court shall have exclusive, original jurisdiction of offenses under this title and no prosecution for the violation of any section of this title shall be brought in any other court.

15 Del. C. 1953, § 5101.;



§ 5102. Prosecution by Attorney General; duty to report violations

(a) The Attorney General shall immediately prosecute to final judgment all complaints which may be made of a violation of this title.

(b) Each department of election and all election officers shall notify the Attorney General of all violations of this title.

19 Del. Laws, c. 39, § 53; Code 1915, § 1810; Code 1935, § 1899; 45 Del. Laws, c. 144, § 9; 45 Del. Laws, c. 148, § 9; 45 Del. Laws, c. 149, § 9; 15 Del. C. 1953, § 5102; 49 Del. Laws, c. 4, § 5.;



§ 5103. Irregularities or defects in election as a defense

Irregularities or defects in the mode of noticing, canvassing, polling or conducting any election shall not be a defense to a prosecution for any violation of this title.

19 Del. Laws, c. 39, § 51; Code 1915, § 1809; Code 1935, § 1898; 15 Del. C. 1953, § 5103.;



§ 5104. Honest belief as a defense

Upon any prosecution for procuring, offering or casting an illegal vote, the accused may give in evidence any fact tending to show that the accused honestly believed upon good reason that the vote complained of was a lawful one.

19 Del. Laws, c. 39, § 52; Code 1915, § 1809; Code 1935, § 1898; 15 Del. C. 1953, § 5104; 70 Del. Laws, c. 186, § 1.;



§ 5105. Application to school elections

The provisions of this chapter shall additionally be applicable to any local school elections held under Title 14.

67 Del. Laws, c. 243, § 10.;






Subchapter II Particular Offenses

§ 5111. Neglect of duty by department member; corrupt or fraudulent conduct; penalty

Whoever, being a member of a department, is guilty of any wilful neglect of any duty imposed by this title or of any corrupt or fraudulent conduct or practice in the execution of the same, shall be fined not more than $200 or imprisoned not more than 2 years, or both.

45 Del. Laws, c. 144, § 8; 45 Del. Laws, c. 148, § 8; 45 Del. Laws, c. 149, § 8; 15 Del. C. 1953, § 5111.;



§ 5112. Refusal of inspector or judge of election to serve; penalty

Whoever, having been appointed an inspector or judge of election in any election district, refuses to serve shall be fined $50.

21 Del. Laws, c. 38, § 11; Code 1915, § 1750; Code 1935, § 1839; 15 Del. C. 1953, § 5112.;



§ 5113. Refusal of clerk of election to qualify or serve; penalty

Whoever, having been appointed a clerk of election, refuses to qualify or having qualified fails or refuses to perform any of the duties of the clerk of election's office shall be fined not less than $50 nor more than $100.

Code 1915, § 1677A; 28 Del. Laws, c. 92; 37 Del. Laws, c. 120; Code 1935, § 1765; 42 Del. Laws, c. 115, § 13; 45 Del. Laws, c. 148, § 29; 45 Del. Laws, c. 149, § 29; 15 Del. C. 1953, § 5113; 70 Del. Laws, c. 186, § 1.;



§ 5114. Improper conduct of printer of ballots and ballot envelopes; penalty

If the printer of the ballot or envelope or any person employed in printing the same:

(1) Knowingly gives or delivers or knowingly permits to be taken any ballots or envelopes by any person other than the department of elections for whom such ballots and envelopes are being printed; or

(2) Prints or causes or permits to be printed any ballot or envelope in any other form than the one prescribed by this title or with any other names thereon than those authorized by the department of elections or with the names spelled or the names or devices thereon arranged in any other way than that authorized and directed by the department of elections,

he or she shall be fined not less than $100 nor more than $500 or imprisoned not less than 1 nor more than 5 years, or both.

19 Del. Laws, c. 37, § 10; 27 Del. Laws, c. 65; Code 1915, § 1727; Code 1935, § 1816; 15 Del. C. 1953, § 5115; 58 Del. Laws, c. 148, § 119; 70 Del. Laws, c. 186, § 1.;



§ 5115. Improper use of ballot or envelope; penalty

Whoever:

(1) Forges or falsely makes the official endorsement of any ballot or envelope; or

(2) Prints or causes to be printed any imitation ballot or envelope or circulates the same; or

(3) Conspires with other persons or induces or attempts to induce any other person to do any of such acts, whether or not any of such acts are committed or attempted to be committed,

shall be fined not less than $100 nor more than $500 or may be imprisoned not more than 5 years.

19 Del. Laws, c. 37, § 30; 27 Del. Laws, c. 65, § 27; Code 1915, § 1734; Code 1935, § 1823; 15 Del. C. 1953, § 5116.;



§ 5116. Tampering with voting machines; penalties

Whoever before the opening of the election registers any vote on a voting machine or at any time tampers with, disarranges, defaces, impairs in any manner or destroys a voting machine or any part thereof, including the ballots on its face, shall be fined not less than $300 nor more than $500 and may be imprisoned not less than 1 nor more than 2 years.

19 Del. Laws, c. 37, § 13; 27 Del. Laws, c. 65, § 11; Code 1915, § 1730; Code 1935, § 1819; 15 Del. C. 1953, § 5117; 49 Del. Laws, c. 18, § 2; 58 Del. Laws, c. 148, § 120.;



§ 5117. Unauthorized entering of voting room; penalties

(a) Whoever does not meet the qualifications of § 4933 of this title, and enters the voting room on the day of election other than to vote, shall be fined not less than $100 nor more than $1,000 or imprisoned not less than 30 days nor more than 2 years, or both.

(b) Whoever enters the voting room on the day of election for the purpose of disrupting the election shall be fined not less than $1,000 nor more than $5,000 or imprisoned not less than 1 year nor more than 5 years.

21 Del. Laws, c. 38, § 15; Code 1915, § 1754; Code 1935, § 1843; 15 Del. C. 1953, § 5118; 57 Del. Laws, c. 181, § 71.;



§ 5118. Interference with election; penalties

(a) Whoever:

(1) Enters or attempts to enter the voting room before the hour of opening the polls on the day of election or at the time of opening the election, or at any time during the day of the election and before the hour of closing the election for the purpose of interfering with the election officers in the discharge of their duties as such or for any purpose; or

(2) Attempts to molest, disturb or prevent the election officers from proceeding regularly with any general or special election; or

(3) Takes charge or attempts to take charge of any voting room or place where the election is held within the time mentioned in this subsection for the purpose of preventing or delaying an election or for any other purpose on election day;

shall be fined not less than $500 nor more than $1,000, and imprisoned not more than 3 years.

(b) Whoever, not in this title authorized so to do, enters or attempts to enter the election room or within the railing leading to the entrance of the election room, or remains within 30 feet of the polling place, contrary to this title, shall be fined not more than $200.

(c) Whoever resists a challenger appointed pursuant to §§ 3164 and 4934 of this title or a special officer appointed pursuant to § 4935 [repealed] of this title shall be fined not more than $100 or imprisoned not more than 1 year.

19 Del. Laws, c. 37, §§ 2, 17, 33; 19 Del. Laws, c. 39, § 14; 20 Del. Laws, c. 396, §§ 3, 6; 21 Del. Laws, c. 38, § 16; 26 Del. Laws, c. 49; 27 Del. Laws, c. 65, §§ 2, 15, 30; Code 1915, §§ 1740, 1741, 1755, 1757; Code 1935, §§ 1829, 1830, 1844, 1846; 15 Del. C. 1953, § 5119; 58 Del. Laws, c. 148, § 121.;



§ 5119. Feigning a physical disability to obtain assistance in voting; penalty

(a) Whoever, being an elector, feigns a physical defect or disability in order to be permitted to bring into the election room or voting booth another person, shall be fined $100 and shall be imprisoned not more than 2 years.

(b) Whoever, being an elector selected to assist any person by reason of such person's physical defects, reveals how such elector has voted or what persons were voted for by such elector on any ballot or gives any information concerning the appearance of any ballot voted, shall be fined $100 and imprisoned not less than 1 nor more than 3 years.

20 Del. Laws, c. 396, § 1; 27 Del. Laws, c. 65, § 20; Code 1915, § 1739; Code 1935, § 1828; 15 Del. C. 1953, § 5121; 70 Del. Laws, c. 186, § 1.;



§ 5120. Secreting person in election room; penalty

Whoever, other than the election officers, secretes or attempts to secrete himself or herself in any part of the polling room during the hours of the election for any purpose whatsoever, shall be fined not less than $100 and may be imprisoned not more than 1 year.

20 Del. Laws, c. 396, § 12; Code 1915, § 1758; Code 1935, § 1847; 15 Del. C. 1953, § 5122; 70 Del. Laws, c. 186, § 1.;



§ 5121. Removal or destruction of election supplies or equipment or voting machines; penalty

(a) Whoever, during the general election:

(1) Removes or destroys any of the supplies or other conveniences placed in the booths or delivered to the voter for the purpose of enabling the voter to prepare that voter's ballot; or

(2) Removes, tears down or defaces the cards printed for the instruction of the voters; or

(3) Destroys or removes any booth, railing or other conveniences provided for such election; or

(4) Tampers with, disarranges, defaces or impairs in any manner the use of or destroys any voting machine or the ballots on the face of a voting machine;

shall be imprisoned not less than 6 months nor more than 1 year.

(b) Whoever induces or attempts to induce any person to commit any of the acts described in subsection (a) of this section, whether or not any such acts are committed or attempted to be committed shall be imprisoned not less than 6 months nor more than 1 year.

19 Del. Laws, c. 37, § 36; 27 Del. Laws, c. 65, § 33; Code 1915, § 1759; Code 1935, § 1848; 15 Del. C. 1953, § 5123; 49 Del. Laws, c. 18, § 4; 70 Del. Laws, c. 186, § 1.;



§ 5122. Disclosures by election officers; penalty

Whoever, being an election officer:

(1) Reveals to any person how any elector has voted or what persons were voted for by any elector on any ballot; or

(2) Gives any information concerning the appearance of any ballot voted or envelope used;

shall be fined not more than $500 and imprisoned not less than 2 nor more than 5 years.

20 Del. Laws, c. 396, § 11; 27 Del. Laws, c. 396, § 11; Code 1915, § 1760; Code 1935, § 1849; 15 Del. C. 1953, § 5124; 70 Del. Laws, c. 186, § 1.;



§ 5123. Intimidation, persuasion or bribery by election officer; penalty

Whoever, being an election officer:

(1) In any manner attempts to influence, persuade, intimidate, bribe or coerce any voter in the marking of the voter's ballot, or in the making of the choice of the persons for whom the voter votes; or

(2) Discloses the manner in which any person has voted;

shall be deemed to have knowingly and wilfully violated the election officer's own official duty, shall be guilty of wilful and deliberate perjury, and, in addition to the penalties and disabilities annexed to such crime, be fined not more than $500 and may be imprisoned not more than 2 years.

19 Del. Laws, c. 37, § 25; 27 Del. Laws, c. 65, § 22; Code 1915, § 1761; Code 1935, § 1850; 15 Del. C. 1953, § 5125; 70 Del. Laws, c. 186, § 1.;



§ 5124. Inducing the making of distinguishing mark on ballot; penalty

Whoever induces or attempts to induce any elector to write, paste or otherwise place on that elector's own ballot the name of any person, or any sign or device of any kind, as a distinguishing mark by which to indicate to any other person how such elector has voted; or whoever enters into or attempts to form any agreement or conspiracy with any other person to induce or attempt to induce any elector to so place any distinguishing mark or name on that elector's own ballot, whether or not such act be committed or attempted to be committed; shall be imprisoned not more than 2 years.

19 Del. Laws, c. 37, § 34; 27 Del. Laws, c. 65, § 31; Code 1915, § 1762; Code 1935, § 1851; 15 Del. C. 1953, § 5126; 70 Del. Laws, c. 186, § 1.;



§ 5125. Inducing election officers to violate election laws; penalty

Whoever induces or attempts to induce any election officers to violate any of the provisions of this title whether or not such election officers violate or attempt to violate any of such provisions shall be imprisoned not more than 5 years.

27 Del. Laws, c. 65, § 32; Code 1915, § 1763; Code 1935, § 1852; 15 Del. C. 1953, § 5127.;



§ 5126. Violations by officials; penalty

Whoever, being a clerk of the peace, an official, or other individual as designated in this title, wilfully violates this title in the performance of any duty imposed upon him or her for the violation of which no other punishment is provided by law, shall be fined not less than $300 nor more than $500 and may be imprisoned not more than 3 years.

20 Del. Laws, c. 396, § 13; 27 Del. Laws, c. 65, § 28; Code 1915, § 1787; Code 1935, § 1876; 15 Del. C. 1953, § 5128; 57 Del. Laws, c. 181, § 73; 70 Del. Laws, c. 186, § 1.;



§ 5127. Bribery of person expecting to be election or registration officer; penalty

Whoever bribes or attempts to bribe anyone expecting to hold any official position under the election or registration laws of this State, either as registrar, inspector, judge or otherwise, by giving money or the promise of money, office or the promise of office or position either under the state or federal government, to perform any service for any political party in this State or to favor any candidate for political office shall be fined not more than $1,000 and may be imprisoned not more than 6 months.

19 Del. Laws, c. 575; Code 1915, § 1788; Code 1935, § 1877; 15 Del. C. 1953, § 5129.;



§ 5128. Fraudulent voting; penalty

Whoever, at any general or special election:

(1) Falsely personates any elector or other person and votes or attempts or offers to vote in or upon the name of such elector or other person; or

(2) Votes or attempts to vote in or upon the name of any other person whether living or dead or in or upon any false, assumed or fictitious name; or

(3) Knowingly, wilfully or fraudulently votes more than once for any candidate at any election for the same office; or

(4) Votes or attempts or offers to vote in any election district without having a lawful right to vote therein, or to vote more than once or to vote in more than 1 election district; or

(5) Having once voted, votes or attempts or offers to vote again; or

(6) Fraudulently delivers or offers to an election officer more than a single ballot; or

(7) Knowingly, wilfully or fraudulently does any unlawful act to secure an opportunity for himself or herself or for any other person to vote,

shall be fined not less than $50 or more than $200, or imprisoned not less than 30 days or more than 2 years, or both.

Code 1852, § 312; 19 Del. Laws, c. 39, § 34; Code 1915, § 1794; Code 1935, § 1883; 15 Del. C. 1953, § 5130; 50 Del. Laws, c. 174, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5129. False entries by clerk of election

Whoever, being a clerk of election or other election officer performing the duty of such clerk:

(1) Wilfully keeps a false poll list; or

(2) Knowingly inserts in that clerk of election's or election officer's poll list any false statement, or any name, statement, check, letter or mark, except as provided by law,

shall be deemed to have knowingly and wilfully violated that clerk of election's or election officer's official duty.

19 Del. Laws, c. 39, § 35; Code 1915, § 1795; Code 1935, § 1884; 15 Del. C. 1953, § 5131; 70 Del. Laws, c. 186, § 1.;



§ 5130. Failure of election officer to perform duties

Whoever, being an election officer, wilfully:

(1) Excludes any vote duly tendered, knowing that the person offering the same is lawfully entitled to vote at such election; or

(2) Receives a vote from any person who has been duly challenged in relation to such person's right to vote at such election without exacting from such person such oath or other proof of qualification as may be required by law; or

(3) Omits to challenge any person offering to vote whom that election officer knows or suspects not to be entitled to vote and who has not been challenged by any other person;

shall be deemed to have violated that election officer's own official duty.

19 Del. Laws, c. 39, § 36; Code 1915, § 1796; Code 1935, § 1885; 15 Del. C. 1953, § 5132; 70 Del. Laws, c. 186, § 1.;



§ 5131. False count or certification by election officer

Whoever, being an election officer, wilfully:

(1) Makes any false count of votes cast at any election, or makes, signs, publishes or delivers any false return of such election or any false certificate or statement of the result of such election, knowing the same to be false; or

(2) Defaces, destroys or conceals any statement or certificate entrusted to that election officer's care or custody

shall be deemed to have knowingly and wilfully violated that election officer's own official duty.

19 Del. Laws, c. 39, § 37; Code 1915, § 1797; Code 1935, § 1886; 15 Del. C. 1953, § 5133; 70 Del. Laws, c. 186, § 1.;



§ 5132. Fraudulent deposit or alteration of ballots or entering voting machine booth or casting vote; penalty

(a) Whoever, being an election officer, at any election:

(1) Knowingly and wilfully puts or causes to be put any ballot or ballots or other paper having the semblance thereof into any box used at such election for the reception of votes; or

(2) Knowingly and wilfully causes or permits any ballot to be in the ballot box at the opening of the polls and before voting shall have commenced; or

(3) Knowingly or wilfully or fraudulently puts any ballot or other paper having the semblance thereof into any ballot box unless the same is offered by an elector and the elector's name has been found and checked upon the Election District Record; or

(4) Fraudulently before, during or after the reading and count of the ballot, in any manner changes, substitutes or alters any ballot; or

(5) Removes any ballot or semblance thereof from, or adds any ballot or semblance thereof to, the ballots found in any such ballot box upon the closing of the polls; or

(6) Knowingly and wilfully causes or permits any vote to be registered on a voting machine, unless the vote is cast by an elector whose name has been found and checked upon the books of registered voters and who has not previously voted, or knowingly or wilfully enters or permits anyone to enter a voting machine booth, unless the person is an elector whose name has been found or checked upon the books of registered voters and who has not previously voted or is an election officer or member or employee of the department of elections whose entrance into the voting machine booth is required by the provisions of this title,

shall be deemed to have knowingly and wilfully violated that election officer's own official duty.

(b) Whoever, not being an election officer, does or causes to be done any of the acts, matters or things mentioned in subsection (a) of this section, shall be fined not more than $200 or imprisoned not more than 2 years, or both.

19 Del. Laws, c. 39, § 38; Code 1915, § 1798; Code 1935, § 1887; 15 Del. C. 1953, § 5134; 49 Del. Laws, c. 18, § 3; 50 Del. Laws, c. 174, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5133. Wilful neglect of duty by election officers

Whoever, being an election officer of whom any duty is required in this title, is guilty of any wilful neglect of such duty or of any corrupt or fraudulent conduct or practice in the execution of the same shall be deemed to have knowingly and wilfully violated that election officer's own official duty.

19 Del. Laws, c. 39, § 39; Code 1915, § 1799; Code 1935, § 1888; 15 Del. C. 1953, § 5135; 70 Del. Laws, c. 186, § 1.;



§ 5134. Stealing, destroying or secreting records; penalty

(a) Whoever, being an election officer having the custody of any registration records, or copy thereof, oath, return of votes, certificate, poll list or any paper, document, or evidence of any description, in this title directed to be made, filed or preserved:

(1) Steals, wilfully destroys, mutilates, defaces, falsifies, or fraudulently removes or secretes the whole or any part thereof; or

(2) Fraudulently makes any entry, erasure, or alteration therein, except as allowed and directed by this title; or

(3) Permits any other person to do so,

shall be deemed to have knowingly and wilfully violated that election officer's own official duty.

(b) Whoever, not being an election officer and having such custody, does or commits any of the acts, matters or things mentioned in subsection (a) of this section, or whoever, not being an election officer, advises, procures or abets the commission of any of the acts mentioned in this section shall, for each such offense, be fined not more than $200 or imprisoned not more than 2 years, or both.

19 Del. Laws, c. 39, §§ 40, 41; Code 1915, §§ 1800, 1801; Code 1935, §§ 1889, 1890; 15 Del. C. 1953, § 5136; 50 Del. Laws, c. 174, § 3; 70 Del. Laws, c. 186, § 1.;



§ 5135. Perjury; subornation of perjury

(a) Whoever is convicted of wilful false swearing or affirming in taking any oath or affirmation prescribed by or upon any examination provided for in this title is guilty of perjury.

(b) Whoever wilfully or corruptly instigates, advises, induces or procures any person to swear or affirm falsely, or attempts or offers so to do, is guilty of subornation of perjury, and shall suffer the punishment directed by law in cases of perjury.

19 Del. Laws, c. 39, §§ 42, 43; Code 1915, § 1802; Code 1935, § 1891; 15 Del. C. 1953, § 5137.;



§ 5136. Tampering with ballots or deceiving voters; penalty

Whoever:

(1) Fraudulently changes or alters the ballot of any elector, or substitutes 1 ballot for another, or fraudulently furnishes any elector with a ballot containing more than the proper number of names; or

(2) Intentionally practices any fraud upon any elector to induce the elector to deposit a ballot as that elector's own vote and to have the same thrown out and not counted, or to have the same counted for a person or candidate other than the person or candidate for whom such elector intended to vote; or

(3) Otherwise defrauds the elector of the elector's vote,

shall be fined not more than $200 or imprisoned not more than 2 years, or both.

19 Del. Laws, c. 39, § 44; Code 1915, § 1803; Code 1935, § 1892; 15 Del. C. 1953, § 5138; 70 Del. Laws, c. 186, § 1.;



§ 5137. Disobeying election officers; penalty

Whoever wilfully disobeys any lawful command of any election officer, given in the execution of such officer's duty as such at any election, shall be fined not more than $200 or imprisoned not more than 1 year, or both.

19 Del. Laws, c. 39, § 45; Code 1915, § 1804; Code 1935, § 1893; 15 Del. C. 1953, § 5139; 70 Del. Laws, c. 186, § 1.;



§ 5138. Breach of peace or violence on election day; penalty

Whoever on any day of election or during the reading and counting of the votes cast thereat causes any breach of the peace or uses any violence or threats of violence whereby any such election or reading and counting of ballots is impeded or hindered or whereby the lawful proceedings of election officers or challengers at such election are interfered with shall be fined not more than $200 or imprisoned not more than 2 years, or both.

19 Del. Laws, c. 39, § 46; Code 1915, § 1805; Code 1935, § 1894; 15 Del. C. 1953, § 5140.;



§ 5139. Interference with election officer or challenger; penalty

Whoever:

(1) Knowingly or wilfully obstructs, hinders, assaults or by bribery, solicitation or otherwise interferes with any election officer or challenger in the performance of any duty required of that election officer or challenger or which that election officer or challenger may by law be authorized or permitted to perform; or

(2) By any means before mentioned or otherwise unlawfully on the day of election hinders or prevents any election officer or challenger in that election officer's or challenger's free attendance and presence at the place of election in the election district in which that election officer or challenger is appointed to serve, or in that election officer's or challenger's full and free access and egress to and from any such place of election, or molests, interferes with, removes or ejects from any such place of election any such election officer or challenger, or unlawfully threatens or attempts or offers so to do,

shall be fined not more than $200 or imprisoned not more than 2 years, or both.

19 Del. Laws, c. 39, § 47; Code 1915, § 1806; Code 1935, § 1895; 15 Del. C. 1953, § 5141; 70 Del. Laws, c. 186, § 1.;



§ 5140. Failure of inspector to preserve order

Whoever, being an inspector of election, wilfully neglects or when called on wilfully declines to exercise the powers conferred on that inspector of election to preserve order shall be deemed to have knowingly and wilfully violated that inspector of election's official duty.

19 Del. Laws, c. 39, § 48; Code 1915, § 1807; Code 1935, § 1896; 15 Del. C. 1953, § 5142; 70 Del. Laws, c. 186, § 1.;



§ 5141. Stealing or destroying ballot box, ballot, poll list; penalty

Whoever, not being an election officer:

(1) Steals or wilfully breaks or destroys any ballot box used or intended to be used at any election; or

(2) Wilfully or fraudulently conceals, secretes or removes any ballot box from the custody of the election officers; or

(3) Alters, defaces, injures, destroys or conceals any ballot or envelope which has been deposited in any ballot box at such election or any poll list used or intended to be used at such election or any report, return, certificate or other evidence in this title required or provided for;

shall, for each such offense, be fined not more than $200 or imprisoned not more than 2 years, or both.

19 Del. Laws, c. 39, § 49; 27 Del. Laws, c. 65; Code 1915, § 1808; Code 1935, § 1897; 15 Del. C. 1953, § 5143.;



§ 5142. Requiring unauthorized oath; penalty

Whoever, being an election officer or other person, administers or causes to be administered to any legal voter any oath or affirmation not authorized by the Constitution or laws of this State for that purpose as a prerequisite or condition of voting at any election, except when such oath or affirmation is administered in order to satisfy such election officer or other person that such vote is a legal vote according to the Constitution and laws of this State, shall for each such offense be fined not less than $500 nor more than $1,000 and imprisoned 10 days.

12 Del. Laws, c. 326, § 3; Code 1915, § 1827; Code 1935, § 1916; 15 Del. C. 1953, § 5144.;



§ 5143. Candidate for General Assembly not to make written pledge; penalty

(a) No candidate for State Senator or Representative in the General Assembly shall make any written pledge to give or withhold that candidate's own vote on any proposed law or legislation, nor shall any other person seek to influence any such candidate in the candidate's attitude upon any proposed law or legislation by offer or promise of a vote or votes or of any support at any primary or election.

(b) Whoever violates subsection (a) of this section shall be fined not less than $50 nor more than $1,000, or imprisoned not less than 1 month nor more than 2 years, or both.

Code 1915, § 1876D; 29 Del. Laws, c. 112; 30 Del. Laws, c. 105; Code 1935, § 1944; 15 Del. C. 1953, § 5145; 70 Del. Laws, c. 186, § 1.;



§ 5144. Unauthorized release of absentee vote information; penalty

(a) Any person who knowingly or intentionally releases, transfers, distributes, or otherwise permits or facilitates the distribution of information relating to the number of absentee votes cast in favor or against any particular candidate or measure prior to the close of the polls on the day of an election at which absentee votes were cast and counted is guilty of the unauthorized release of absentee vote information in the first degree and shall be fined not less than $300 nor more than $500 and may be imprisoned not less than 1 nor more than 2 years.

(b) Any person who recklessly releases, transfers, distributes, or otherwise permits or facilitates the distribution of information relating to the number of absentee votes cast in favor or against any particular candidate or measure prior to the close of the polls on the day of an election at which absentee votes were cast and counted is guilty of the unauthorized release of absentee vote information in the second degree and shall be fined not more than $200 and may be imprisoned not more than 1 year.

75 Del. Laws, c. 149, § 3.;






Subchapter III Offenses Carrying Civil Liability

§ 5161. Intimidation of election officers; penalty

If any person, firm, corporation or employer existing or doing business in this State, hinders, coerces or intimidates or attempts to hinder, coerce or intimidate any person who has been appointed an election officer under the laws of this State from qualifying and performing such person's duties as such by threats of depriving such person of employment or occupation, absolutely or contingently, directly or indirectly, shall be liable to a penalty of $500, recoverable by the Attorney General by civil action in any court of competent jurisdiction in the name of the State, and for the use and benefit of this State.

45 Del. Laws, c. 144, § 24; 45 Del. Laws, c. 148, § 24; 45 Del. Laws, c. 149, § 24; 15 Del. C. 1953, § 5161; 70 Del. Laws, c. 186, § 1.;



§ 5162. Intimidation of electors; penalty

If any person, or corporation existing or doing business in this State, hinders, controls, coerces or intimidates or attempts to hinder, control, coerce or intimidate any qualified elector of this State from or in the exercise of the elector's right to vote at any general, special or municipal election held under the laws of this State, by means of bribery or by threats of depriving such elector of employment or occupation, absolutely or contingently, directly or indirectly, every elector so aggrieved may, in a civil action brought for that purpose, sue for and recover from the person or corporation so offending the sum of $500.

16 Del. Laws, c. 329, §§ 1, 2; Code 1915, § 1789; Code 1935, § 1878; 15 Del. C. 1953, § 5162; 70 Del. Laws, c. 186, § 1.;



§ 5163. Liability of corporation or officers

In any trial under § 5161 or § 5162 of this title, the acts of any officer of a corporation, insofar as they affect or concern an employee or servant of such corporation, shall be taken and held to be the acts of the corporation, whether general or special authority as to such acts from the corporation is shown or not.

Nothing contained in § 5161 or § 5162 of this title or in this section shall be construed to relieve any officer of a corporation from individual liability under such sections.

16 Del. Laws, c. 329, §§ 1, 2; Code 1915, § 1789; Code 1935, § 1878; 45 Del. Laws, c. 147, § 24; 45 Del. Laws, c. 148, § 24; 45 Del. Laws, c. 149, § 24; 15 Del. C. 1953, § 5163.;



§ 5164. Liability of stakeholder for paying election bet

If any stakeholder, or person with whom any money or thing, laid as a wager or bet on the result of any election, or on the election or defeat of any candidate or person voted for thereat, shall be deposited, shall at any time either before or after such bet shall have been decided, pay over or deliver to either or both of the persons betting the same, or to any other person by the order or for the use of them, or either of them, the money or thing so illegally betted, every such stakeholder or depository shall forfeit and pay to any person who will sue for the same, double the amount of such wager or bet or double the value of the thing betted.

Either of the persons betting shall be competent witnesses against the stakeholder.

Code 1852, §§ 314, 315; Code 1915, § 1813; Code 1935, § 1902; 15 Del. C. 1953, § 5164.;









CHAPTER 53. MILITARY OR OTHER INTERFERENCE WITH ELECTIONS

§ 5301. Bringing armed soldiers into State to interfere with elections; penalty

Whoever, being a citizen or inhabitant of this State:

(1) Sends or causes to be sent, brings or causes to be brought into this State, or aids, abets, procures, advises, counsels or in any manner assists in sending or bringing into this State any armed soldier to be present at any voting place in this State or within 5 miles thereof, on the day of any general, special or other election held in this State; or

(2) Aids, abets, procures, advises, counsels or in any manner assists the presence or attendance of any armed soldier at any such voting place, or within 5 miles thereof, on any such election day,

shall be guilty of a felony, and shall be fined not less than $1,000 nor more than $10,000, and imprisoned not less than 1 nor more than 5 years, and shall forever thereafter be incapable of exercising the right of suffrage in this State.

12 Del. Laws, c. 326, § 1; Code 1915, § 1825; Code 1935, § 1914; 15 Del. C. 1953, § 5302.;



§ 5302. Abetting or counseling military interference with elections; penalty

Whoever, being a citizen or inhabitant of this State, aids, abets, procures, advises, counsels or in any manner assists or is guilty of military interference in any manner with the freedom of any election in this State shall be guilty of felony, and shall be fined not less than $1,000 nor more than $10,000 and imprisoned not less than 1 nor more than 5 years, and shall forever thereafter be incapable of exercising the right of suffrage in this State.

12 Del. Laws, c. 326, § 2; Code 1915, § 1826; Code 1935, § 1915; 15 Del. C. 1953, § 5303.;



§ 5303. Civil remedy for interference with voting

(a) Whoever, being a duly qualified elector of this State according to the Constitution and laws thereof, is prevented from voting, or obstructed in that elector's own effort to vote at any election, by reason of any interference by any person or persons, or military power, or other power, exercising or attempting to exercise force, intimidation or threats, or requiring any qualifications or conditions unknown to such Constitution and laws, shall be deemed and taken to have suffered private damage and injury, and shall have civil remedy therefor, in the courts of this State, by civil action against every person who promoted such interference, whether by active participation, or by advising, counseling, or in anywise encouraging the same.

(b) In any trial under this section or § 5304 of this title, the court or jury, if, in their opinion the circumstances will warrant it, may give exemplary damages.

12 Del. Laws, c. 487, § 1; Code 1915, § 1828; Code 1935, § 1917; 15 Del. C. 1953, § 5304; 70 Del. Laws, c. 186, § 1.;



§ 5304. Duty to disclose information as to interference with elections

Every citizen of this State who has knowledge of any design on the part of any other citizen or citizens of this State to promote interference with elections, either by soliciting or advising the presence of a military force at or near the place or places of holding such elections or by the employment of any other organized or unorganized body of individuals, or by intimidation or threats shall forthwith make public disclosure of such knowledge, stating names, by an affidavit to be made before any one of the Superior Court Judges of this State, and shall file the same in the office of the Prothonotary of the county where the Judge resides, and if any such citizen, having such knowledge, fails to make such affidavit and cause the same to be filed, such citizen shall be treated as a promoter of the interference mentioned in § 5303 of this title and be liable as is provided in such § 5303.

12 Del. Laws, c. 487, § 2; Code 1915, § 1829; Code 1935, § 1918; 15 Del. C. 1953, § 5305; 70 Del. Laws, c. 186, § 1.;



§ 5305. Ten year limitation on civil actions for voting interference

The limitation of actions commenced under §§ 5303 and 5304 of this title shall be 10 years from the time of the accruing of the cause of action.

12 Del. Laws, c. 487, § 3; Code 1915, § 1830; Code 1935, § 1919; 15 Del. C. 1953, § 5306.;



§ 5306. Special polling place and voting procedure in case of military interference

If it happens that by reason of the presence of any military force at or near the place of holding an election in this State, electors duly qualified by the Constitution and laws of this State to vote at such place at the election shall be prevented from or interfered with by military force or by the requirement of oaths unknown to the Constitution and laws in casting their votes, any number of electors not less than 5 may withdraw from the place to any other place within the voting district where such prevention or interference shall take place, and having there, by a majority of the electors present, selected a duly qualified elector of the district, who shall be a freeholder, to act as inspector, deliver to such inspector there their respective ballots. The inspector shall receive the ballots and record the name of the voter upon a list to be kept by that inspector for that purpose and immediately write upon each ballot the name of the person who delivered the same to that inspector, the inspector having first administered to each person offering to vote an oath or affirmation in the following words: "You do solemnly swear (or affirm) that you are now a duly registered voter of this election district, that you have not voted and will not vote on this day at any other place in this or any other election district, and that you have been hindered or prevented from casting your vote at the regular place of holding the election in this district, by military interference, or by the requirement of oaths unauthorized by the Constitution and laws of this State."

12 Del. Laws, c. 491, § 1; Code 1915, § 1831; Code 1935, § 1920; 15 Del. C. 1953, § 5307; 70 Del. Laws, c. 186, § 1.;



§ 5307. Duties of inspector at special polling place

(a) The polls authorized to be held by § 5306 of this title shall be held at the place where they are opened unless it be impracticable to hold them there in which event they shall be adjourned to some other place, or places, if necessary, in the election district where they are opened, and there held, and they shall be kept open until 6:00 in the afternoon, when the inspector shall close them.

(b) As soon as such polls are closed, the inspector holding them, having first ascertained the number of ballots cast, and for whom and for what office the votes were given, and made a certificate thereof, shall seal up the ballots received by that inspector in a box or envelope, and keep them safely, together with the list of the names of the electors who have deposited their ballots with that inspector, until the time of the meeting of the Superior Court of the inspector's county, constituted as provided by § 6, article V, of the Constitution of this State, provided by the election laws, when the inspector shall appear before the Court with the ballots and list of voters and that inspector's certificate, and deliver the certificate to the Court, with an affidavit made by the inspector upon the same, that it contains a true and faithful statement of the number of ballots received by the inspector, the names of the electors who cast them, the number of votes for the different persons voted for and that at the poll held by the inspector, that the inspector did not knowingly receive the ballot of any person not a duly qualified voter within that inspector's election district according to the Constitution and laws of this State and did not refuse to receive the ballot of any person so qualified, who had been prevented from voting at the regular place of voting by military force or the requirement of an oath unauthorized by the Constitution and laws of this State, and that the inspector determined every matter that came before that inspector and performed every act and duty required of the inspector by law touching the election held by the inspector, truly, faithfully and impartially, according to the best of that inspector's skill and judgment.

12 Del. Laws, c. 491, § 2; Code 1915, § 1832; Code 1935, § 1921; 15 Del. C. 1953, § 5308; 70 Del. Laws, c. 186, § 1.;



§ 5308. Canvass of ballots from special polling place

The Superior Court, sitting as a board of canvass, shall receive the certificate, and in ascertaining and certifying the state of the election shall take into consideration the number of ballots certified by the inspector to have been received by that inspector and for whom and what office the votes were given, and give the certificate the same force and effect as a certificate of the election officers at any of the regular places of holding the election. The votes so given shall be reckoned among the number of votes given in the election district where they were received by the inspector, in the same manner as if they had been given at the regular place of voting in the district; provided always, however, that the Court shall be required to hear and determine challenges as to the right of any person, who delivered that person's own ballot to the inspector, and reject any ballot if the person who cast the same had not a right to vote under the Constitution and laws of this State, either from want of qualification, or by reason of having voted at any other place in the State where the person was entitled to vote on the same day. Such of the ballots so received by the inspector, as are not rejected by the Court and also the list of voters, and the certificate shall be deposited by the Court in the regular ballot box of the election district where they were cast, and the box shall then be immediately resealed by the Court. The Court may also open the ballot box for the purpose. The Court may also examine on oath the inspector touching any matter connected with the inspector's holding of the election, and may if it appear to it that the election was not fairly held by such inspector, reject the inspector's certificate and throw out the vote returned by that inspector.

12 Del. Laws, c. 491, § 3; Code 1915, § 1833; Code 1935, § 1922; 15 Del. C. 1953, § 5309; 70 Del. Laws, c. 186, § 1.;



§ 5309. Procedure in case of military interference with board of canvass

If it is apparent to the Court sitting as board of canvass that any interference with the performance of its duties will be attempted by military force, or if, after it has met, any such interference is attempted, it may meet at any other place within its county to perform its duties. And further, if any member of the Court, or any such inspector created by virtue of this title, or any inspector of election, is prevented, by reason of such interference from attending the meeting of the Court, or if the Court, being met, shall be prevented by such interference from performing the duties incumbent on it, the Court shall adjourn to meet at some other time and other place, if necessary, to perform its duties under the laws of this State, and so adjourn from time to time until such duties can be performed. The duty of attendance upon the Court on the part of such an inspector created by authority of this chapter, and the penalties upon such inspector for not appearing shall be the same as in the case of the inspectors regularly elected or appointed according to law.

12 Del. Laws, c. 491, § 4; Code 1915, § 1834; Code 1935, § 1923; 15 Del. C. 1953, § 5310; 70 Del. Laws, c. 186, § 1.;



§ 5310. Number of special polling places not limited

Nothing contained in §§ 5306-5312 of this title shall limit the voting places to 2 in an election district, but, the emergency contemplated in §§ 5306-5309 of this title arising, as many different polls may be held as there are numbers of voters of 5 or more, who under the circumstances withdraw from the regular place of holding the election for the purpose of casting their ballots without intimidation or interference.

12 Del. Laws, c. 491, § 5; Code 1915, § 1835; Code 1935, § 1924; 15 Del. C. 1953, § 5311.;



§ 5311. Special clerk; appointment; oath

Each inspector chosen under § 5306 of this title may appoint a clerk to aid the inspector in the discharge of such duties as are clerical and shall administer to the clerk before the clerk enters upon the discharge of the duties to be assigned to that clerk an oath or affirmation in these words:

"I do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Delaware, and that I will faithfully discharge the duties of the office of Clerk of the Election for this election in............ Election District in............. Representative District in............ County, according to the best of my ability."

12 Del. Laws, c. 491, § 6; Code 1915, § 1836; Code 1935, § 1925; 15 Del. C. 1953, § 5312; 70 Del. Laws, c. 186, § 1.;



§ 5312. Compensation of special election officers

The special inspectors and clerks elected and appointed under this chapter shall receive the same compensation as inspectors and clerks elected and appointed under the provisions of law for a general election.

12 Del. Laws, c. 491, § 6; Code 1915, § 1836; Code 1935, § 1925; 15 Del. C. 1953, § 5313.;






CHAPTER 55. ABSENTEE VOTING

§ 5501. Purpose of chapter; scope

It is the purpose and intent of the General Assembly in enacting this chapter to provide those qualified electors of this State who are unable to appear at an election to cast their ballots at the polling place of their election district with the ability to cast a ballot to be counted in the total for the election district in which the elector is registered, in compliance with article V, § 4A, Delaware Constitution. This chapter shall govern general absentee voting procedures in all primary, general, and special elections conducted in this State; provided, however, that procedures unique to a specific election or election type may be set forth elsewhere in this title.

44 Del. Laws, c. 118, § 20; 47 Del. Laws, c. 316, § 4; 15 Del. C. 1953, § 5501; 49 Del. Laws, c. 278, § 1; 58 Del. Laws, c. 148, § 122; 63 Del. Laws, c. 455, § 1; 75 Del. Laws, c. 149, § 1.;



§ 5502. Persons eligible to vote by absentee ballot

Any qualified elector, duly registered, of this State may cast the qualified elector's vote by absentee ballot in any primary election, general election, special election for statewide or local offices and in any election held under the provisions of Chapter 73 of this title. Votes cast by absentee ballot pursuant to this chapter shall be counted in the total for the election district in which the elector is registered if the elector is unable to appear at the polling place of the elector's election district due to the following reasons:

(1) Because such person is in the public service of the United States or of this State, or is a citizen of the United States temporarily residing outside the territorial limits of the United States and the District of Columbia, or such person's spouse or dependents when residing with or accompanying the person, or is absent from this State because of illness or injury received while serving in the armed forces of the United States; or

(2) Because such person is in the armed forces of the United States or the merchant marine of the United States, or attached to and serving with the armed forces of the United States in the American Red Cross or United Service Organizations; or

(3) Because of the nature of such person's business or occupation, including the business or occupation of providing care to his or her parent, spouse, or child who is living at home and requires constant care due to illness, disability, or injury; or

(4) Because such person is sick or physically disabled; or

(5) Because such person is absent from the district while on vacation; or

(6) Because such person is unable to vote at a certain time or on a certain day due to the tenets or teachings of that person's religion; or

(7) Because such person is otherwise authorized pursuant to the federal Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA) [42 U.S.C. § 1973ff et seq.] to vote by absentee ballot; or

(8) Because such person is otherwise authorized by federal law to vote by absentee ballot.

44 Del. Laws, c. 118, § 1; 47 Del. Laws, c. 316, § 1; 15 Del. C. 1953, § 5503; 49 Del. Laws, c. 278, § 3; 57 Del. Laws, c. 181, § 75; 58 Del. Laws, c. 148, § 123; 58 Del. Laws, c. 397, § 8; 61 Del. Laws, c. 252, § 1; 63 Del. Laws, c. 67, §§ 1-3; 63 Del. Laws, c. 455, § 2; 65 Del. Laws, c. 455, § 1; 68 Del. Laws, c. 301, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 149, § 1; 75 Del. Laws, c. 287, § 3; 77 Del. Laws, c. 227, §§ 70, 71; 78 Del. Laws, c. 297, § 2.;



§ 5503. Request for ballot; affidavits for absentee ballots; delivery of absentee ballots

(a) An elector desiring to vote by absentee ballot in an election for which the elector is a qualified elector may request an absentee ballot from the department of elections for the county in which the elector is domiciled (hereinafter referred to as the "department") by filing a hand written or electronically prepared affidavit with the department no later than 12:00 noon the day before the election.

(b) An affidavit may be filed pursuant to this section by:

(1) Mailing it, delivering it, or causing it to be delivered to the department of elections for the county in which the elector is domiciled; or

(2) Delivering it to a department of elections for another county, if special circumstances exist that prevent the elector from filing it pursuant to paragraph (1) of this subsection.

(c) Affidavits filed pursuant to paragraph (b)(2) of this section shall be treated as if they were filed with the department of elections for the county in which the elector is domiciled. The department of elections where the affidavit is delivered shall, for the purposes of that absentee ballot only, act as the agent of the department of elections for the county in which the elector is domiciled and may deliver and accept an absentee ballot from such elector. The State Election Commissioner, in consultation with the departments of elections for each county, shall promulgate regulations defining specific procedures for such intra-county acceptance of affidavits pursuant to this section, and subsequent delivery and acceptance of absentee ballots, and the special circumstances under which each of these events is authorized.

(d) Affidavits filed pursuant to this section shall:

(1) Indicate the election or elections for which the elector is requesting an absentee ballot;

(2) Include at least the following information:

a. The elector's name;

b. The address of the elector's domicile in the State;

c. The address to which the elector requests that the absentee ballot be mailed;

d. The elector's date of birth;

e. The elector's social security number (optional);

f. The elector's political party affiliation;

g. The elector's expected location on election day;

h. The reason that the elector cannot appear at the regular polling place for the elector's election district on the day of the election, which shall identify at least 1 of the reasons set forth in § 5502 of this title;

i. A telephone number, if available, to assist in resolving any challenge;

j. An e-mail address, if available, to assist in resolving any challenge; and

k. The elector's signature;

(3) Be subscribed and sworn to by the elector, before an officer authorized by law to administer oaths affirming that under penalty of perjury, the information on the affidavit is correct and true except that the affidavit for a person voting in person at a Department of Elections shall not be notarized but shall be accepted upon the voter presenting a form of ID acceptable by a notary;

(4) Be dated during the calendar year in which the election is to be held, provided that when a presidential primary election is scheduled and the date of the presidential primary election is less than 90 days before January 1 in the year in which a President of the United States is to be elected, the affidavit shall not be dated more than 90 days before the day of the presidential primary election, and further provided that, for special elections conducted pursuant to Chapter 71 of this title, the affidavit may be dated as of any date after a writ of election has issued; and

(5) Be promulgated by the State Election Commissioner, in consultation with the departments of elections for each county, and personally approved by the Attorney General of the State; provided however, that the Federal Post Card Application or its successor as promulgated by the Federal Voting Assistance Program or its successor shall also be considered an affidavit as used in this chapter.

(e) Notwithstanding any other provision of this section to the contrary, the affidavit of any elector desiring to receive an absentee ballot because the person qualifies under any of the reasons set forth in § 5502(1), (2), (4) or (7) of this title or because a person's business or occupation is providing care to his or her parent, spouse, or child who is living at home and requires constant care due to illness, disability, or injury, may be self-administered.

(f)(1) If the elector does not indicate the election or elections for which the elector is requesting an absentee ballot, it shall be presumed that the affidavit is for the next scheduled election in which the elector is eligible to vote; provided however, that an affidavit on which the person indicates that the reason the person is requesting to vote by absentee ballot is that the person is temporarily or permanently physically disabled or that the person qualifies under any of the reasons set forth in § 5502(1), (2), (4) or (7) of this title shall be presumed to be for all elections in a calendar year unless otherwise indicated on the affidavit.

(2) If the department is unable to determine the election and/or elections for which a person is requesting an absentee ballot, it shall attempt to contact the person in order to determine the person's intent; provided however, that if time is of the essence and the department is unable to contact the elector, the department's director and deputy director shall confer and determine the proper course of action.

(g) Affidavits filed pursuant to this section on which the elector's domicile is different than the address at which the person is registered to vote within the State shall be used to transfer the person's registration.

(h) Affidavits filed pursuant to this section on which an elector indicates that the elector has legally changed the elector's name shall be taken as authorization to transfer the elector's previous registration information, including the elector's voting record to the new name. The department shall then use the affidavit to make the change on the department's records.

(i) Affidavits filed pursuant to this section on which a person indicates a change in political party affiliation received during a period in which changes in political party affiliation are closed shall be used to change the person's political party affiliation when the period for changing political party affiliation re-opens.

(j) The department may adopt a printed or electronic affidavit form (or both), containing blanks associated with each item required by this section to be listed on an affidavit, which may be completed by any elector wishing to receive an absentee ballot pursuant to this section. An elector may submit a written or electronic request to the department for the department prepared affidavit form, which the department shall forward to the elector upon receipt of a request therefore.

(k) Notwithstanding any other provision of this title, a registered voter eligible to vote by absentee ballot for reasons stated in § 5502 (1), (2), (4), (7) or (8) of this title or because a person's business or occupation is providing care to his or her parent, spouse or child who is living at home and requires constant care due to illness, disability, or injury may apply in writing to the department of elections for the county in which the voter is registered to vote for permanent absentee status. The respective departments of elections shall automatically send an absentee ballot to each person in permanent absentee status for each election in which the person is entitled to vote.

(1) The State Election Commissioner shall promulgate instructions that people shall follow to apply for permanent absentee status.

(2) Overseas citizen and military voters may apply for permanent absentee status by writing that request in the remarks section of the federal post card application or its successor.

(3) A department of elections shall cancel a person's permanent absentee status upon the return of an absentee ballot or other correspondence sent by first-class mail as undeliverable, the person's death or disqualification, the cancellation of the person's voter registration, the receipt of a written request from the person, or receipt of written notification that the reason that the person has stated for voting by absentee ballot is no longer valid.

(4) Persons in permanent absentee status shall keep the department of elections informed of changes in address, changes in name or changes in the reason that the person has listed for voting by absentee ballot.

(5) Each department of elections shall post a list of permanent absentee voters on their web site.

(l) Upon request, a registered voter eligible to vote by absentee ballot for reasons stated in § 5502(4) of this title may be sent and may return his or her absentee ballot by electronic transmission in accordance with § 5525 of this title.

44 Del. Laws, c. 118, §§ 1, 2, 11, 19, 19A; 45 Del. Laws, Sp. Sess., c. 5, § 1, 3; 45 Del. Laws, c. 155, §§ 2, 10; 47 Del. Laws, c. 316, § 1; 15 Del. C. 1953, §§ 5504, 5505, 5514, 5521; 49 Del. Laws, c. 278, §§ 4, 5, 10; 50 Del. Laws, c. 173, §§ 1, 5; 52 Del. Laws, c. 92, § 3; 52 Del. Laws, c. 223; 57 Del. Laws, c. 567, § 49; 58 Del. Laws, c. 148, §§ 124-127; 60 Del. Laws, c. 414, §§ 13, 22; 61 Del. Laws, c. 480, § 17; 65 Del. Laws, c. 455, §§ 2, 3; 68 Del. Laws, c. 301, §§ 3, 9, 10, 15; 69 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 245, § 3; 72 Del. Laws, c. 275, § 8; 74 Del. Laws, c. 168, § 14; 75 Del. Laws, c. 149, § 1; 75 Del. Laws, c. 287, § 4; 77 Del. Laws, c. 227, § 1; 77 Del. Laws, c. 269, § 5; 78 Del. Laws, c. 297, §§ 3-5; 78 Del. Laws, c. 304, § 7.;



§ 5504. Distribution of ballots, envelopes, and instructions; envelope specifications; pre-paid postage

(a) Upon receipt of an affidavit from an elector pursuant to § 5503 of this title, the department shall process the same and confirm that the elector qualifies for an absentee ballot pursuant to § 5502 of this title.

(b) Not more than 60 nor less than 4 days prior to an election, and within 3 days after the absentee ballots, envelopes, and instructions therefore become available, the department shall mail, to each elector who requests and qualifies for an absentee ballot pursuant to § 5502 of this title, the following:

(1) An absentee ballot for the election district in which the elector resides;

(2) Instructions for completing the absentee ballot and returning it to the department, marked "INSTRUCTIONS FOR COMPLETING AND RETURNING AN ABSENTEE BALLOT"; and

(3) An envelope marked "BALLOT ENVELOPE," which shall be:

a. Of the type known as a security mailing envelope, designed to securely protect the contents thereof from tampering, removal, or substitution without detection;

b. Large enough to carry the ballot envelope containing the completed absentee ballot; and

c. Addressed for return to the department of elections for the county in which the elector is domiciled.

(c) Postage for all mailings made pursuant to this subsection shall be pre-paid by the department.

(d) Nothing contained in this section shall prevent the issuance of an absentee ballot to those lawfully entitled thereto when the request is made less than 4 days prior to the election.

44 Del. Laws, c. 118, §§ 4, 7; 45 Del. Laws, Sp. Sess., c. 5, § 2; 45 Del. Laws, c. 155, §§ 3, 6; 46 Del. Laws, c. 181, § 1; 15 Del. C. 1953, § 5506; 60 Del. Laws, c. 414, § 14; 63 Del. Laws, c. 455, § 3; 75 Del. Laws, c. 149, § 1; 75 Del. Laws, c. 427, §§ 1, 2.;



§ 5505. Requirements for ballot envelope; numbering and coding; voter identification label; affidavit of eligibility

(a) The department shall provide to each elector to whom it sends an absentee ballot an envelope which shall be:

(1) A color other than white;

(2) Large enough to hold a completed ballot; and

(3) Designed to protect its contents from tampering, removal or substitution without detection.

(b) Upon each envelope provided pursuant to this section shall appear:

(1) The words "BALLOT ENVELOPE";

(2) An alpha-numeric symbol and/or bar-code for use in accounting for the absentee ballot;

(3) Identification information for the elector receiving the absentee ballot, including: the name of the county within which the elector is domiciled, the elector's name, the elector's address, the elector's election district, the elector's representative district, and such other information as the Department may require; and

(4) The following oath:

"I do solemnly swear (affirm) that to the best of my knowledge I am eligible to vote in the State of Delaware and that my voting address is as it appears on the label on this envelope. I also do solemnly swear (affirm) under penalty of perjury that I have not received or accepted, or offered to receive or accept, any money or other item of value as compensation, inducement or reward for the giving or withholding of a vote at this election, nor that I am acting under duress or threat of duress or harm."

(5) If the voter is voting under the provisions of the Uniformed and Overseas Citizens Voting Act [42 U.S.C. § 1973ff et seq.], the oath shall be as provided by that act as amended.

(6) The voter's signature.

44 Del. Laws, c. 118, § 5; 45 Del. Laws, c. 155, § 4; 47 Del. Laws, c. 316, § 2; 15 Del. C. 1953, § 5507; 49 Del. Laws, c. 278, § 7; 50 Del. Laws, c. 173, § 10; 58 Del. Laws, c. 148, § 128; 60 Del. Laws, c. 414, § 15; 65 Del. Laws, c. 455, § 4; 68 Del. Laws, c. 301, § 4; 70 Del. Laws, c. 188, § 27; 75 Del. Laws, c. 149, § 1; 75 Del. Laws, c. 427, § 3.;



§ 5506. Instructions for completing absentee ballots

The Attorney General shall prepare a list of instructions to assist an elector voting by absentee ballot in properly marking and returning the elector's ballot pursuant to this chapter. These instructions shall be known and marked as "INSTRUCTIONS FOR COMPLETING AND RETURNING AN ABSENTEE BALLOT." Before each election the Attorney General shall deliver a copy of the instructions to each department in sufficient time for the departments to have the instructions printed and delivered to each elector who requested an absentee ballot for the ensuing election.

44 Del. Laws, c. 118, § 9; 45 Del. Laws, c. 155, § 8; 15 Del. C. 1953, § 5509; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 149, § 1.;



§ 5507. Voting procedure; execution of affidavit; return of ballot

The procedure for completing an absentee ballot and returning it to the department is as follows:

(1) An elector who receives an absentee ballot pursuant to this chapter shall complete the ballot by marking it with the elector's selections and shall place the completed ballot in the envelope marked "BALLOT ENVELOPE."

(2) The elector shall confirm that the information about that elector on the ballot envelope is correct and then sign the self-administered oath.

(3) The elector shall then seal the ballot envelope.

(4) The elector shall return the sealed ballot envelope to the department by:

a. Depositing it in a United States postal mailbox, thereby mailing it to the department of the county issuing the ballot; or

b. Delivering it, or causing it to be delivered, to the department before the polls close on the day of the election.

44 Del. Laws, c. 118, § 6; 45 Del. Laws, c. 155, § 5; 15 Del. C. 1953, § 5510; 55 Del. Laws, c. 150; 60 Del. Laws, c. 414, § 18; 65 Del. Laws, c. 455, §§ 5, 6; 68 Del. Laws, c. 301, § 5; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 149, § 1; 75 Del. Laws, c. 427, §§ 4-6.;



§ 5508. Time limit for return of ballot; late ballots

(a) Each department shall endorse the date and time of receipt on the ballot envelope of each absentee ballot received by the department.

(b) For an absentee ballot to be counted pursuant to this chapter, an elector voting by absentee ballot shall return the elector marked ballot to the department of elections of the county where the voter resides before the polls close on the day of the election.

(c) Each department shall retain unopened any ballot envelope it receives after the polls close on the day of the election until the last day of February next after the election, or longer if directed by proper authority or required to do so by federal law.

44 Del. Laws, c. 118, § 11; 45 Del. Laws, c. 155, § 10; 15 Del. C. 1953, § 5511; 49 Del. Laws, c. 278, § 8; 50 Del. Laws, c. 173, § 3; 52 Del. Laws, c. 92, §§ 1, 2; 58 Del. Laws, c. 148, § 129; 68 Del. Laws, c. 301, § 6; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 149, § 1; 75 Del. Laws, c. 427, § 7.;



§ 5509. Procedure on receipt of ballot envelope by department

(a) Upon receipt of a ballot envelope the department, or a person authorized by the department, shall:

(1) Ascertain the names of each elector as they appear on the face of each ballot envelope;

(2) Ascertain from the information on the ballot envelope the election district with whose votes the ballot within it shall be tallied; and

(3) Place the ballot envelope in a secure location until such time as it is opened and the ballot within it is counted.

(b) No member of the department (the director or any other person) shall open or attempt to open the ballot envelope, or change or alter or attempt to change or alter the ballot envelope, or any writing, printing or anything whatsoever thereon.

44 Del. Laws, c. 118, § 10; 45 Del. Laws, c. 155, § 9; 15 Del. C. 1953, § 5512; 57 Del. Laws, c. 567, § 48; 58 Del. Laws, c. 148, §§ 130, 131; 60 Del. Laws, c. 414, §§ 19, 20; 68 Del. Laws, c. 301, § 7; 75 Del. Laws, c. 149, § 1; 75 Del. Laws, c. 427, §§ 8, 9; 77 Del. Laws, c. 227, § 1.;



§ 5510. Counting procedure for absentee ballots

At any time between the Friday before the day of the election and the closing of the polls on an election day, absentee election judges within each county, selected by the administrators of the department of elections for that county, shall count absentee ballots at the department's offices in the county as follows:

(1) An absentee judge shall select the ballot envelopes in order of the election districts within the county;

(2) For each ballot envelope, the absentee judges shall ascertain whether a challenge has been made pursuant to this chapter;

(3) If a challenge has been made, the BALLOT ENVELOPE shall be marked as "CHALLENGED" and shall be set aside in a secure location for consideration at a later time as provided elsewhere in this title.

(4) If no challenge has been made, the absentee judges shall:

a. Open the ballot envelopes in such a manner as not to deface or destroy the self-administered affidavit thereon or the absentee ballot enclosed;

b. Remove the ballots from the ballot envelopes;

c. Determine whether the ballots have been properly completed and/or whether the elector's intent can be determined pursuant to § 4972 of this title;

d. Tally any absentee votes that were written-in, or that must be counted by hand pursuant to § 4972 of this title, on absentee vote tally sheets for the election district with whose votes the absentee votes are to be counted; and

e. Record the proper notations of such votes in the election records for the election district to which they apply.

f. A ballot that a team determines cannot be read by the tabulating equipment or which the tabulating equipment rejects, shall be duplicated as provided for in § 5510A of this title.

(5) Once absentee votes have been recorded, an absentee judge shall deposit the voted ballots, rejected ballots, and any absentee vote tally sheet that may have been used, in a carrier envelope for the election district with whose votes the absentee votes are counted; provided, however, that each carrier envelope shall contain absentee ballots, rejected ballots, and tally sheets for no more than one election district and only one carrier envelope shall be filled at a time.

(6) Once a carrier envelope is filled, it shall be sealed by an absentee judge. The absentee judge shall sign the absentee judge's name on each sealed carrier envelope, affirming that the absentee judge sealed the envelope and that the envelope contains ballots for the election district to which the envelope is assigned. Each sealed and signed carrier envelope shall be placed in a secure location and held there until such time as it is destroyed or moved for further legal process.

(7) The results of the absentee ballots shall not be extracted or reported before the polls have closed on the day of the election.

75 Del. Laws, c. 149, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 427, § 10; 78 Del. Laws, c. 304, § 8.;

§ 5510A Preparing absentee ballots for tabulation.

(a) Notwithstanding any other provision of this chapter or regulations adopted by the Department, a Department of Elections may open absentee ballots in public meetings beginning the Friday before the day of the election in order to prepare them for tabulation. The Department shall notify each party on the ballot that they may have challengers at the meetings during which the Department opens the absentee ballots. The challengers may challenge ballots as provided elsewhere in this title.

(b) The Department shall appoint teams composed of an equal number of Democrats and Republicans to open and duplicate ballots.

(c) The teams shall open ballots by election district, check them off against the list of absentee voters, duplicate ballots that the team determines that the tabulating equipment cannot read and then secure the opened and duplicated ballots along with the envelopes in a carrier envelope. The teams shall record the number of the carrier envelope and the election district number on a log sheet that it shall also secure in the same carrier envelope.

(d) Teams shall duplicate ballots by marking them according to the voter's intent as shown on the ballot marked by the voter. If a team cannot determine a voter's intent, they consult the director and deputy director for advice and guidance.

(e) When duplicating ballots, the teams shall assign the same unique identifier to the ballot that they duplicate and the duplicated ballot. After the team has duplicated ballots for an election district, the team shall put the ballots that the team duplicated in a separate envelope and put it in the carrier envelope for the election district and the team shall put the duplicated ballots with the ballots that the Department shall tabulate on the day of the election.

(f) The Department shall secure the carrier envelopes in locked cabinets until opened in a subsequent public meeting to insert additional ballots or to tabulate the ballots on the day of the election.

75 Del. Laws, c. 427, § 11; 77 Del. Laws, c. 227, § 1.;



§ 5510A. Preparing absentee ballots for tabulation

(a) Notwithstanding any other provision of this chapter or regulations adopted by the Department, a Department of Elections may open absentee ballots in public meetings beginning the Friday before the day of the election in order to prepare them for tabulation. The Department shall notify each party on the ballot that they may have challengers at the meetings during which the Department opens the absentee ballots. The challengers may challenge ballots as provided elsewhere in this title.

(b) The Department shall appoint teams composed of an equal number of Democrats and Republicans to open and duplicate ballots.

(c) The teams shall open ballots by election district, check them off against the list of absentee voters, duplicate ballots that the team determines that the tabulating equipment cannot read and then secure the opened and duplicated ballots along with the envelopes in a carrier envelope. The teams shall record the number of the carrier envelope and the election district number on a log sheet that it shall also secure in the same carrier envelope.

(d) Teams shall duplicate ballots by marking them according to the voter's intent as shown on the ballot marked by the voter. If a team cannot determine a voter's intent, they consult the director and deputy director for advice and guidance.

(e) When duplicating ballots, the teams shall assign the same unique identifier to the ballot that they duplicate and the duplicated ballot. After the team has duplicated ballots for an election district, the team shall put the ballots that the team duplicated in a separate envelope and put it in the carrier envelope for the election district and the team shall put the duplicated ballots with the ballots that the Department shall tabulate on the day of the election.

(f) The Department shall secure the carrier envelopes in locked cabinets until opened in a subsequent public meeting to insert additional ballots or to tabulate the ballots on the day of the election.

75 Del. Laws, c. 427, § 11; 77 Del. Laws, c. 227, § 1.;



§ 5511. Carrier envelope specifications; carrier envelopes as ballot boxes

(a) The department shall purchase envelopes to be used as carrier envelopes, which shall be security mailing envelopes, designed to securely protect the contents thereof from tampering, removal, or substitution without detection and shall be large enough to accommodate multiple absentee ballots cast in the election.

(b) Carrier envelopes shall:

(1) For all purposes of this title be considered the official ballot boxes for absentee votes cast during a given election;

(2) Contain voted absentee ballots from a single election district;

(3) Be labeled to reflect the election district whose absentee ballots are held inside; and

(4) Ensure the security of said ballots in the event they must be moved for the purposes of certifying an election or recounting votes cast in an election.

(c) A sealed carrier envelope may be reopened only when necessary to certify an election or recount votes cast in an election.

(d) In the event the department must move absentee ballots for the purposes of certifying an election, or recounting votes cast in an election, it shall select the carrier envelopes for the affected election districts and move them, in a secure fashion, to the location where the carrier envelopes will be opened and the votes inside inspected.

(e) Upon completion of any inspection of votes pursuant to this subsection, absentee ballots shall be returned to the carrier envelopes from which they were removed and the carrier envelopes shall be:

(1) Resealed in a secure manner, or shall be placed in another security envelope, for the purposes of securely protecting the contents thereof from tampering, removal, or substitution without detection; and

(2) Placed in a secure location and held there until such time as it is destroyed or moved for further legal process.

44 Del. Laws, c. 118, § 10; 45 Del. Laws, c. 155, § 9; 15 Del. C. 1953, § 5513; 49 Del. Laws, c. 278, § 9; 50 Del. Laws, c. 173, § 4; 58 Del. Laws, c. 148, § 132; 60 Del. Laws, c. 414, § 21; 68 Del. Laws, c. 301, § 8; 75 Del. Laws, c. 149, § 1.;



§ 5512. Envelopes in general; approval by Attorney General

The Attorney General shall personally approve each kind or type of envelope for use pursuant to this chapter. No department shall purchase, use, have printed upon, mail or deliver any envelope for use pursuant to this chapter unless such type or kind of such envelope has first been approved personally by the Attorney General.

44 Del. Laws, c. 118, §§ 5, 7, 8; 45 Del. Laws, c. 155, §§ 4, 6, 7; 15 Del. C. 1953, § 5508; 60 Del. Laws, c. 414, §§ 16, 17; 75 Del. Laws, c. 149, § 1.;



§ 5513. Challenges

(a) The ballot of any elector choosing to vote by absentee ballot may be challenged for the same causes and in the same manner as provided in this title for other voters.

(b) In addition, the vote of an absentee voter may be challenged:

(1) On the ground that the affidavit filed by the voter in compliance with § 5503 of this title is false; or

(2) On the ground that the self-administered affidavit in the center of the face of the ballot envelope is not signed.

(c) If a challenge is made pursuant to subsection (a) of this section, an absentee judge shall return the ballot to its ballot envelope, shall mark the ballot envelope as "CHALLENGED," and shall set the envelope aside in a secure location for consideration at a later time as provided elsewhere in this title. If a challenge is made pursuant to subsection (b) of this section, an absentee judge shall mark the ballot envelope as "CHALLENGED" and shall set it aside in a secure location for consideration at a later time as provided elsewhere in this title.

(d) All challenges to absentee ballots voted in a particular election district must be resolved before the counting of votes in that election district may be considered complete. Any challenge not resolved by the absentee judges within a reasonable time of the challenge having been made shall be referred to the director and deputy director of the department of elections for the county for resolution.

44 Del. Laws, c. 118, § 14; 15 Del. C. 1953, § 5517; 50 Del. Laws, c. 173, § 2; 58 Del. Laws, c. 148, § 135; 75 Del. Laws, c. 149, § 1; 77 Del. Laws, c. 227, § 1.;



§ 5514. Rejected ballots

(a) No vote shall be accepted or counted if:

(1) The affidavit of the absentee voter that appears on the front of the ballot envelope is found to have been altered or is not signed; or

(2) The absentee voter is not a duly registered elector in this State; or

(3) The ballot envelope is open; or

(4) It is evident that the ballot envelope has been opened and resealed;

(5) It is evident that the ballot envelope has been tampered with or altered.

(b) If the ballot envelope has not been opened at the time an absentee judge decides that the offered ballot contained therein should not be accepted or voted for any of the reasons set forth in subsection (a) of this section, it shall not be opened but shall instead be endorsed thereon as, "REJECTED," giving reason therefore.

(c) If the ballot envelope has been opened at the time an absentee judge decides that the offered ballot contained therein should not be accepted or voted for any of the reasons set forth in subsection (a) of this section, the ballot shall be returned to its ballot envelope and the absentee judge shall endorse on the ballot envelope, "REJECTED," giving reason therefore.

(d) Whenever it is made to appear by due proof to an absentee judge that any absentee voter, who has marked and forwarded the absentee voter's ballot, has died, the ballot envelope containing the ballot shall not be opened but shall be marked "REJECTED, DEAD," and shall be preserved and disposed of as other rejected ballots.

(e) Whenever a ballot has not been counted but has been rejected pursuant to this section, the appropriate notation shall be made on the absentee ballot tally and the number of ballots so rejected shall be noted on the certificates of election.

(f) Ballots rejected pursuant to this section shall be deposited in a carrier envelope for the election district to which they apply.

15 Del. C. 1953, § 5518; 50 Del. Laws, c. 173, § 8; 58 Del. Laws, c. 215, § 38; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 149, § 1.;



§ 5515. Validity of absentee voter's ballot for wrong district

If an absentee voter marks and returns an absentee ballot for an election district other than the 1 of which the absentee voter is a resident and a duly registered elector, such ballot, because thereof, shall not be adjudged invalid, but, as indicated by the marking of the ballot by the voter, shall be counted as a vote for every candidate appearing thereon who is a candidate for an office to be duly voted for in the election district.

44 Del. Laws, c. 118, § 17; 15 Del. C. 1953, § 5519; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 149, § 1.;



§ 5516. Procedure if requests or ballots sent to wrong official; absentee ballots received by election officers

If any request for an absentee ballot and accompanying envelopes or any marked ballot of any such elector are addressed to and returned to any official other than the department of the county of residence of the absentee elector, then the official shall immediately transfer such request or returned marked ballot to the department of the county of residence of such elector, to be acted upon by the department as provided by this chapter.

44 Del. Laws, c. 118, § 24; 45 Del. Laws, Sp. Sess., c. 5, § 4; 45 Del. Laws, c. 155, § 16; 15 Del. C. 1953, § 5520; 75 Del. Laws, c. 149, § 1.;



§ 5517. File of absentee voters

(a) The department of elections of each county shall maintain records providing for the prevention of fraud and to make possible the tracing and detection of any attempt to do so. Such records shall include, but shall not be limited to, the following entries:

(1) The name of elector;

(2) The address at which elector is registered;

(3) The address where ballot is to be mailed;

(4) The date the affidavit is received by the department;

(5) The elector's election and representative district;

(6) The ballot envelope identification number;

(7) The date the ballot is mailed or delivered to the elector; and

(8) The date the ballot is returned.

(b) The department shall compile from its files a list of names and addresses of all applicants for absentee ballots, and shall send current and complete copies thereof without cost to all political parties with candidates on the ballot in the forthcoming election. Such lists shall be provided no later than 2 weeks prior to the date of the election and copies of the lists must be mailed on the same date to the respective chairs of each political party involved in the election. Comparable information from the file shall also be made available to representatives of all political parties at the office of each department during the remaining 2 weeks before the election, such information to be recorded by such representatives from the daily records of the departments with the cooperation and assistance of the employees of the departments.

44 Del. Laws, c. 118, § 16; 45 Del. Laws, c. 155, § 13; 47 Del. Laws, c. 316, § 3; 15 Del. C. 1953, § 5522; 57 Del. Laws, c. 181, § 76; 58 Del. Laws, c. 148, § 136; 68 Del. Laws, c. 301, § 16; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 149, § 1.;



§ 5518. Members of the armed forces and certain other electors; 1 absentee request to cover all elections; federal post card application (FPCA); electronic transmission of balloting materials

(a) Any person who qualifies for an absentee ballot pursuant to § 5502(1), (2) or (7) of this title, and who has requested the same, shall qualify for an absentee ballot in all elections conducted under the provisions of this title during the period from receipt of the application following the last general election and through December 31 of the year following the last general election. Additionally, if a person states the duration of his or her absence from the State, their federal post card application (FPCA) shall be valid for that period.

(b) The receipt of a federal post card application from any person eligible to use the FPCA for an absentee ballot who is not registered to vote in Delaware but is eligible to register to vote in Delaware shall serve as an application to register to vote as well as a request and affidavit for an absentee ballot.

(c) A department may send and receive absentee ballot applications, FPCAs, absentee ballots and federal write-in absentee ballots by electronic transmission.

65 Del. Laws, c. 455, § 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 188, § 28; 74 Del. Laws, c. 168, § 15; 75 Del. Laws, c. 149, § 1; 77 Del. Laws, c. 134, §§ 1, 2; 77 Del. Laws, c. 269, § 6; 78 Del. Laws, c. 297, § 6.;



§ 5520. Special write-in absentee ballot; procedures; qualifications

(a) Notwithstanding any other provisions of this title, an elector who qualifies under any of the reasons set forth in § 5502(1), (2) or (7) of this title may, during the calendar year in which an election is to be held for President, United States Senator or Representative in Congress, request a special write-in absentee ballot.

(b) The request for a special write-in absentee ballot may be made on the federal post card application (FPCA) form, or on a form prescribed by the State Election Commissioner.

(c) In order to qualify for a special write-in absentee ballot, the elector must state under oath and under penalty of perjury that the elector is unable to vote by regular absentee ballot or in person due to requirements of military service or due to living in isolated or extremely remote areas of the world.

(d) Upon receipt of an application pursuant to this section, the appropriate department of elections may hold said application until 90 days prior to an election, but shall mail a ballot and the related materials to the elector as soon thereafter as possible. The special write-in absentee ballot shall be in a form prescribed and provided by the State Election Commissioner, and shall permit the elector to vote by writing in a party preference for each office, or the name of the person whom the voter prefers for each office.

65 Del. Laws, c. 455, § 7; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 149, § 1; 77 Del. Laws, c. 227, § 2.;



§ 5521. Federal write-in absentee ballot; acceptance; combined request for registration and ballot submission

(a) Notwithstanding any other provisions of this title, an elector who qualifies under any of the reasons set forth in § 5502(7) of this title may:

(1) Use the federal write-in absentee ballot (FWAB) in any election for local, state, or federal offices in this State;

(2) Write on the FWAB the name of a specific candidate for whom the elector wants to vote, the name of the political party of a candidate for a specific office for whom the elector wants to vote, or the name of the political party of all candidates for all offices for whom the elector wants to vote;

(3) Use the FWAB transmission envelope as a registration request simultaneously with the submission of the FWAB if:

a. The voter is otherwise eligible to vote by absentee ballot in this State; and

b. The completed ballot is received no later than the 3rd Monday prior to the date of the election.

(b) Any FWAB received by the wrong department of elections, or by the State Election Commissioner, shall be transferred to the correct department of elections for the county within which the elector's election district is situated.

(c) A person eligible to vote by FWAB may return the ballot, eligibility information and signed oath by electronic transmission. Any person returning the FWAB electronically is deemed to have acknowledged that there may be situations where the secrecy of that person's ballot cannot be guaranteed.

75 Del. Laws, c. 149, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 134, § 3; 77 Del. Laws, c. 227, § 2.;



§ 5522. Duties of departments of elections; political balance of absentee judges; security

(a) The department of elections for each county shall ensure that each panel of absentee judges selected to officiate the procedures set forth in this chapter within the county represent a politically balanced cross section of the major political parties participating in the election for which absentee ballots are being counted.

(b) The department of elections for each county shall promulgate regulations to ensure the security and integrity of the procedures set forth in this chapter and that the counting process for absentee ballots is not subject to improper influences.

75 Del. Laws, c. 149, § 1.;



§ 5523. Logic and accuracy testing of absentee ballot tabulating equipment; authority of the State Election Commissioner

(a) The State Election Commissioner, in consultation with the departments of elections for each county, shall promulgate rules and regulations relating to logic and accuracy testing of absentee ballot tabulating machines.

(b) Rules and regulations promulgated pursuant to this section shall ensure that:

(1) All machines are thoroughly tested immediately following maintenance and programming thereof to determine whether:

a. The voting system is properly programmed;

b. The election is correctly defined on the voting system; and

c. All of the voting system input, output, and communication devices are working properly;

(2) Any machine deemed unsatisfactory shall be recoded, repaired, or replaced and shall be retested;

(3) Machines are publicly tested prior to use to ascertain that they will correctly count votes cast for all offices and all measures in the upcoming election;

(4) Public notice of public tests is given at least 7 days prior to the tests being conducted;

(5) The resetting and sealing of each publicly tested machine is witnessed by the election officials, representatives of the political parties, and any candidates or candidate representatives who were in attendance;

(6) Each publicly tested machine is secured following the test in a state of readiness until the day of the election; and

(7) Records are kept of all pre-election testing of each absentee ballot tabulating machine which shall be present and available for inspection and reference during public pre-election testing of that machine by any person in attendance during such testing.

75 Del. Laws, c. 149, § 1.;



§ 5524. Emergency Authority for the State Election Commissioner

(a) In the event that a national or local emergency makes substantial compliance with the provisions of this title and/or the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. § 1973ff et seq.) impossible or unreasonable for some of all of the citizens covered under § 5502(1) or (2) of this title, the State Election Commissioner may direct the use of special procedures to facilitate absentee voting for those citizens directly affected who are eligible to vote in the State. Such an emergency may be a natural and/or humanitarian disaster; and/or armed conflict involving United States Armed Forces to include mobilized State National Guard and/or Reserve components.

(b) The State Election Commissioner shall consult with the Governor and the Federal Voting Assistance Program or its successor prior to directing the use of the special procedures cited in subsection (a) of this section.

(c) The State Election Commissioner, in collaboration with the departments of elections for the counties, shall promulgate special procedures to be followed in the event that such a national or local emergency occurs.

74 Del. Laws, c. 168, § 16; 75 Del. Laws, c. 149, § 1; 77 Del. Laws, c. 227, § 2.;



§ 5525. Electronic delivery of absentee ballots

(a) The provisions of this section apply to persons eligible to vote under the provisions of the federal Uniformed and Overseas Citizens Absentee Voting Act, as amended, 42 U.S.C. § 1973ff, et seq.

(b) Notwithstanding any other provisions of this title, upon receipt of a written request on a federal post card application that includes an applicant's electronic address, the Department of Elections for the county in which the applicant is domiciled (Department) shall electronically deliver to an applicant that applicant's own absentee ballot, appropriate instructions and any other information the applicant needs to vote and return that applicant's own ballot.

(c) The Department shall transmit to the applicant an absentee ballot, instructions and other necessary information within 3 business days following receipt of a request from an applicant. If ballots are not available when the Department receives this request, the Department shall transmit a ballot, instructions and other necessary information to the applicant within 5 business days after the ballots become available.

(d) An applicant who is sent a ballot electronically may return such ballot via postal mail, courier or electronic means in accordance with the instructions sent with the ballot. A voter who returns a ballot electronically is deemed to have acknowledged that there may be situations where the secrecy of that voter's ballot cannot be guaranteed.

(e) A person who returns a ballot electronically shall also return a signed oath and identification information with the ballot. The oath may be signed digitally as provided in the instructions sent by the respective department of elections to the voter.

(f) The State Election Commissioner, in collaboration with the county departments of elections, shall establish procedures for electronically delivering absentee ballots to the voters with instructions for the voters to follow in voting and electronically returning their ballots to the respective department of elections.

76 Del. Laws, c. 67, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 134, § 4.;



§ 5526. System for voters to determine status of their absentee ballots

The State Election Commissioner in collaboration with the departments of elections shall establish a free access system accessible via the internet through which a person who applied for an absentee ballot can determine whether or not the ballot application was received, when the ballot was transmitted, when the voted ballot was received by the appropriate departments of elections, and whether or not the ballot was counted.

77 Del. Laws, c. 269, § 7; 70 Del. Laws, c. 186, § 1.;



§ 5527. Authority to implement provisions of the Uniformed and Overseas Citizens Absentee Voters Act

The State Election Commissioner in collaboration with the departments of elections shall implement those provisions of the Uniformed and Overseas Citizens Absentee Voters Act [42 U.S.C. § 1973ff et seq.] not specifically mandated by this chapter.

77 Del. Laws, c. 269, § 8.;






CHAPTER 57. CANVASS OF VOTE AND PROCLAMATION OF RESULTS OF ELECTION

§ 5701. Superior Court as board of canvass; convening and composition of Court

(a) The Superior Court shall convene in each county on the 2nd day after the general election at 10 a.m., for the performance of the duties imposed upon it by § 6 of article V of the Constitution of this State and by this chapter. Thereupon the Court, with the aid of such of its officers and such sworn assistants as it shall appoint, shall publicly ascertain the state of the election throughout the county and in the respective election districts by calculating the aggregate amount of all the votes for each office that shall have been given in all of the election districts of the county for every person voted for such office. For this purpose, the Court shall utilize the voting machine recording tapes, voting machine certificates, absentee vote tally sheets and write-in vote tally sheets for each election district provided by the Prothonotary and the Department of Elections for its county, whose representatives shall sit as observers and assistants to the Court during said calculation of the vote.

(b) For the purposes of this chapter, the Superior Court shall consist in New Castle County of the President Judge and the Resident Judge; in Kent County of the Resident Judge and a Judge designated by the President Judge; and in Sussex County of the Resident Judge and a Judge designated by the President Judge. For the purpose of this chapter, the Superior Court in each county, as so constituted, shall be a board of canvass for the respective counties of this State.

Code 1852, § 402; 21 Del. Laws, c. 38, § 23; Code 1915, §§ 1777, 1859; Code 1935, §§ 1866, 1978; 15 Del. C. 1953, § 5701; 61 Del. Laws, c. 480, § 18; 72 Del. Laws, c. 434, § 1; 76 Del. Laws, c. 213, § 39; 79 Del. Laws, c. 25, § 1.;



§ 5702. Duties of Court

(a) Whenever the voting machine recording tapes, voting machine certificates, absentee vote tally sheets, write-in vote tally sheets and absentee ballot box for any election district are not produced when the Court convenes or whenever any voting machine is not available by 12:00 noon, the Court may issue summary process against the election officers of such election district or any other persons to bring such documents or objects forthwith into the Court or to make them available for inspection by the Court.

(b) Whenever the documents produced do not agree or there is a complaint under oath of fraud or mistake in any such document, or if fraud, mistake or omission is apparent on the face of such document, the Court shall:

(1) Open and examine the necessary voting machines and/or absentee ballot boxes;

(2) Make a recount of the votes contained therein;

(3) Correct any fraud, mistake or omission in any document or paper relating to the election.

(c) Any candidate for statewide office in a general election may apply to the Court for a recount of all the ballots cast and recorded for such office if the number of votes separating such candidate and the closest opposing candidate is less than 1,000 votes or less than one half of one percent of all votes cast for the two candidates, whichever amount is less. Such recount shall thereupon be conducted by the Court at state expense. The request for a recount under this subsection must be presented before the adjournment of the board of canvass for the election in question and any recount that takes place shall not extend beyond the petitioner's contest.

(d) The Court shall also receive from the department of election for its county a report of the number of absentee ballots delivered to each election district, from which it shall determine and make certain that all these ballots are recorded on the absentee vote tally sheets for each election district receiving absentee ballots, either in the total number of ballots counted or in the number of ballots rejected.

(e) In the event that the number of votes separating a candidate and the closest opposing candidate in an election for State Senator, State Representative or county office is less than 1,000 votes or one half of 1 percent of all votes cast for the 2 candidates, whichever is less, the Court shall recount the absentee ballots cast in that election at State expense.

21 Del. Laws, c. 38, § 23; Code 1915, § 1777; Code 1935, § 1866; 15 Del. C. 1953, § 5702; 58 Del. Laws, c. 215, § 39; 61 Del. Laws, c. 480, § 19; 65 Del. Laws, c. 519, § 1; 72 Del. Laws, c. 434, §§ 2, 3; 75 Del. Laws, c. 232, § 65.;



§ 5703. Vote required for election

In all elections, unless it be otherwise expressly provided, a plurality or the highest number of votes shall make a choice, except where this principle is defeated by 2 or more persons having the same and the highest number of votes for the same office.

Code 1852, § 300; Code 1915, § 1811; Code 1935, § 1900; 15 Del. C. 1953, § 5703.;



§ 5704. Votes for President and Vice-President as votes for their electors

The Court shall calculate the votes given for the candidates for President and Vice-President of a political party as votes given for each and all the electors of President and Vice-President of such party, the names of whom are on file with the State Election Commissioner and as certified to the Court by the State Election Commissioner, and the Court shall make its certificates accordingly in the form and manner provided by §§ 5705-5707 of this title.

Code 1935, § 1814A; 44 Del. Laws, c. 119, § 4; 15 Del. C. 1953, § 5704; 61 Del. Laws, c. 480, § 20.;



§ 5705. Certificates of the results of the election; number required

(a) After the state of the election has been ascertained by calculating the votes, the Court shall make, under the seal of the Court, the certificates of the results of the election as provided in this section and §§ 5706 and 5707 of this title.

(b) The number of such certificates to be prepared by the Court for each office shall be as follows:

Electors for President and Vice-President of the United States, 3;

Governor, 4;

Lieutenant Governor, 4;

Senator in the Senate of the United States, 2;

Representative in the House of Representatives of the United States, 2;

Attorney General, 4;

Insurance Commissioner, 4;

State Treasurer, 4;

Auditor of Accounts, 4;

Senator to the General Assembly, 2 for each Senator;

Representative to the General Assembly, 2 for each Representative;

Clerk of the Peace, 2;

Register of Wills, 2;

Recorder, 2;

Levy Court Commissioner, 1 for each Commissioner;

Receiver of Taxes and County Treasurer, 1;

County Comptroller, 1;

Sheriff, 2;

County Executive of New Castle County, 1;

County Council member of New Castle County, 1 for each Council member;

County Council member of Sussex County, 1 for each Council member.

21 Del. Laws, c. 38, § 25; Code 1915, § 1779; Code 1935, § 1868; 15 Del. C. 1953, § 5705; 55 Del. Laws, c. 85, § 34B; 57 Del. Laws, c. 762, § 33B; 72 Del. Laws, c. 434, § 4; 73 Del. Laws, c. 91, § 10.;



§ 5706. Form of certificates

(a) The certificates of the Court of the results of the election in its county may be according to the following form:

"The State of Delaware,................ County, ss.

Be it Remembered, that at the general election held on the Tuesday next after the first Monday in November, in the year of our Lord One Thousand Nine Hundred and................ for................ County, according to the Constitution and laws of the State of Delaware (here insert, to wit: If the certificate be of an election of electors of President and Vice-President, of Governor and Lieutenant Governor, of Senator in the Senate of the United States, of Representative in Congress, of Attorney General, of Insurance Commissioner, of State Treasurer, of Auditor of Accounts, the number in words at length of votes given for each person voted for, for such respective offices; if the certificate be of an election of Senator or Representative in the General Assembly, or, of clerk of the peace, of register of wills, of recorder, of Levy Court Commissioner or Commissioners, of receiver of taxes and county treasurer, of county comptroller, of sheriff, of county executive, of county council member, the names of the persons elected), which is manifest by calculating and ascertaining the aggregate amount of all votes given for each person voted for in all the election districts of the county, according to the provisions made by law in this behalf.

In testimony, whereof, we............. and............. constituting the Superior Court for.............. County, who have met and ascertained the state of the election throughout the said County, as the law requires, have hereunto set our hands and caused the seal of the said Superior Court to be hereunto affixed at the Court House in said County, on this............. day of November, A. D............."

(b) The manner of making the insertion may be as follows:

votes were given for....... for Elector

votes were given for....... for Elector and so on, naming each person voted for.

votes were given for....... for Governor

votes were given for....... for Governor and so on, naming each person voted for.

votes were given for....... for Lieutenant Governor

votes were given for....... for Lieutenant Governor and so on, naming each person voted for.

votes were given for....... for United States Senator

votes were given for....... for United States Senator and so on, naming each person voted for.

votes were given for....... for Representative to Congress

votes were given for....... for Representative to Congress and so on, naming each person voted for.

votes were given for....... for Attorney General

votes were given for....... for Attorney General and so on, naming each person voted for.

votes were given for....... for Insurance Commissioner

votes were given for....... for Insurance Commissioner and so on, naming each person voted for.

votes were given for....... for State Treasurer

votes were given for....... for State Treasurer and so on, naming each person voted for.

votes were given for....... for Auditor of Accounts

votes were given for....... for Auditor of Accounts and so on, naming each person voted for.

was duly elected Senator for the........ Senatorial District for said County in the General Assembly, (and so on, giving certificates for each Senator elected in the respective senatorial districts of the county) and was duly elected Senator for the....... Senatorial District for said County in lieu of....... late Senator for said Senatorial District of said County in the General Assembly (and so on, giving certificates for each Senator elected in lieu of any other Senator for any senatorial district for said county in the General Assembly).

was duly elected Representative for the....... Representative District for said County in the General Assembly (and so on, giving certificates for each Representative elected in the respective representative districts of the County).

was duly elected Clerk of the Peace for....... County.

was duly elected Register of Wills for....... County.

was duly elected Recorder for....... County.

was duly elected County Executive for New Castle County.

was duly elected County Council member for the....... Councilmemberic District in New Castle County; and so on, giving a certificate for each Council member elected in each Councilmemberic District in New Castle County.

was duly elected Council member for the....... Councilmemberic District in Sussex County; and so on, giving a certificate for each Council member elected in each Councilmemberic District in Sussex County.

was duly elected Levy Court Commissioner for....... District in said County (and so on, giving a certificate for each Levy Court Commissioner elected in each District in said County).

was duly elected Receiver of Taxes and County Treasurer for....... County.

was duly elected County Comptroller for....... County.

was duly elected Sheriff for....... County.

21 Del. Laws, c. 38, § 26; Code 1915, § 1780; Code 1935, § 1869; 15 Del. C. 1953, § 5706; 55 Del. Laws, c. 85, §§ 34C, 34D; 57 Del. Laws, c. 169, § 5; 57 Del. Laws, c. 762, § 33D; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 434, §§ 5, 6; 73 Del. Laws, c. 91, § 11.;



§ 5707. Enclosing certificates in envelopes

The Court shall enclose and seal up each certificate separately in an envelope, with an endorsement thereon describing the certificate enclosed. Upon the paper enclosing the certificates of the election of Senator or Representative in the General Assembly the name of the person chosen shall be endorsed.

21 Del. Laws, c. 38, § 25; Code 1915, § 1779; Code 1935, § 1868; 15 Del. C. 1953, § 5707.;



§ 5708. Tie vote; certificate

If, by reason of an equal number of votes having been cast for 2 or more persons for the office of Senator or Representative in the General Assembly, clerk of the peace, register of wills, recorder, levy court commissioner, receiver of taxes and county treasurer, county comptroller or sheriff, county executive or county council member, it appears to the Court that a vacancy will occur in the office, a certificate of such fact shall thereupon be made under the hands of the Court, and under its seal, which certificate shall be transmitted by the Court to the Governor, and such certificate shall be delivered as provided in § 5709 of this title.

21 Del. Laws, c. 38, § 27; Code 1915, § 1781; Code 1935, § 1870; 15 Del. C. 1953, § 5708; 55 Del. Laws, c. 85, § 34E; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 434, § 7; 73 Del. Laws, c. 91, § 12.;



§ 5709. Disposition of certificates by the Court

(a) The Court shall, within 3 days after making the certificates of the result of the election for electors of President and Vice-President, either personally or by a person deputed by it for that purpose:

(1) Transmit, deliver and lodge the certificates of the result of the election for electors of President and Vice-President, 1 to the Governor, another to the Secretary of State, and the other to the Prothonotary of the county; and

(2) Transmit, deliver and lodge the certificates of the result of the election for Governor, according to the directions of the Constitution in that behalf; and

(3) Transmit, deliver and lodge 1 of the certificates of the result of the election for Lieutenant Governor to the President of the Senate, or in case of a vacancy in the office of President of the Senate, or the President of the Senate's absence from the State, to the Secretary of State, who shall keep the same until a President of the Senate shall be chosen, to whom they shall be immediately transmitted after the President of the Senate's election, who shall open and publish the same in the presence of the members of both Houses of the General Assembly, duplicates of which certificate shall also be immediately lodged with the Prothonotary of each county; and

(4) Transmit, deliver and lodge 1 of each of the certificates of the result of the election for Senator, or Senators, from the State in the Senate of the United States, to the Governor, and lodge the other of such certificates in the office of the clerk of the peace of the county; and

(5) Transmit, deliver and lodge 1 of each certificate of the result of the election for Representative, or Representatives, in the House of Representatives of the United States, to the Governor, and lodge the other certificate in the office of the clerk of the peace of the county; and

(6) Transmit, deliver and lodge 1 certificate of the result of the election for Attorney General, for Insurance Commissioner, for State Treasurer and for Auditor of Accounts to the Governor and the other certificate in the office of the Prothonotary of the county; and

(7) Transmit and deliver 1 certificate of the result of the election of Senator and 1 certificate of the election of Representative in the General Assembly, in the office of the Prothonotary for Kent County, and further shall deliver, on the first day of the meeting of the General Assembly after the election, the other certificate of the election of Senator to the Senate, and the other certificate of the election of Representatives to the House of Representatives; and

(8) Transmit and deliver 1 certificate of the election of the clerk of the peace, of register of wills, of recorder, and of sheriff, to the Governor, and the other certificate to the clerk of the peace of the county, except the 1 for clerk of the peace, which shall be delivered to the Prothonotary; and

(9) Transmit and deliver the certificate of the election of each Levy Court Commissioner or County Council member, in New Castle, Kent and Sussex Counties, to the clerk of the peace of the respective county; and

(10) Deliver the certificate of election of the receiver of taxes and county treasurer, and of comptroller, to the clerk of the peace of the county; and

(11) Send 1 for each of such officers to the sheriff of the county to be by that sheriff delivered to the respective parties certified to have been elected.

(b) The Prothonotary of Kent County shall, on any day of the meeting of the General Assembly, deliver, if required, the certificates of election of Senators or of Representatives to the order of the House to which it belongs, or to the person named in the endorsement thereon.

(c) In addition to making the disposition of the aforesaid certificates, the Court, within 3 days after making such certificates, shall, either personally or by a person designated by it for that purpose, transmit, deliver and lodge a duly executed copy of each of the aforesaid certificates with the State Election Commissioner who shall be the master repository of all such certificates.

21 Del. Laws, c. 38, § 28; Code 1915, § 1782; 34 Del. Laws, c. 110, § 2; Code 1935, § 1871; 46 Del. Laws, c. 153, § 1; 15 Del. C. 1953, § 5709; 57 Del. Laws, c. 567, § 52; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 434, § 8; 73 Del. Laws, c. 91, § 13.;



§ 5710. Certification and proclamation by Governor of results of election of state officers

The Governor, after receiving the certificates of the results of the election in each county, under the seal of the Superior Court, for the office of Attorney General, Insurance Commissioner, State Treasurer and Auditor of Accounts, or any of whom shall have been voted for at the preceding general election, shall, without delay, examine the returns and declare the persons elected, and shall issue certificates of such election under the Governor's own hand, and the same, together with the aforesaid certificates of the results of the election in each county, shall be filed in the office of the Secretary of State, and the Governor shall by proclamation make public the state of the vote by causing the same to be published in 1 or more of the public newspapers of the respective counties of this State, and shall issue commissions to the persons.

21 Del. Laws, c. 38, § 32; Code 1915, § 1786; Code 1935, § 1875; 15 Del. C. 1953, § 5711; 70 Del. Laws, c. 186, § 1.;



§ 5711. Electors for President and Vice-President; announcements and certifications of election

The Governor, after receiving the certificates under the seal of the Superior Court, of the results of the election in each county for electors of President and Vice-President of the United States, shall without delay examine the certificates and ascertain the electors chosen, and make known the same by proclamation, and cause notice of the elector's election to be transmitted to each elector. The Governor shall also cause 3 lists of the names of the electors, duly made and certified, to be delivered to the electors, according to the Act of Congress in that behalf on or before the day appointed for their meeting.

Code 1852, §§ 402, 403; Code 1915, §§ 1859, 1860; Code 1935, §§ 1978, 1979; 15 Del. C. 1953, § 5712; 70 Del. Laws, c. 186, § 1.;



§ 5712. Representative in the Congress of the United States; announcement and certification of election

The Governor, after receiving the certificates, under the seal of the Superior Court, of the results of the election in each county for Representative in the Congress of the United States, shall without delay examine such certificates and declare the person elected, and shall issue certificates of such election, 1 of which the Governor shall transmit to the Secretary of State of the United States, and 1 to the person elected, under the Governor's own hand and the Great Seal of the State. The certificates of the result of the election in each county shall be filed in the office of the Secretary of State. The Governor shall by proclamation make public the state of the vote by causing the same to be published in 1 or more of the public newspapers of this State.

Code 1852, § 414; Code 1915, § 1879; Code 1935, § 1998; 15 Del. C. 1953, § 5713; 70 Del. Laws, c. 186, § 1.;



§ 5713. United States Senator; announcement and certification of election; form

(a) The Governor, after receiving the certificates under the seal of the Superior Court, of the results of the election in each county for Senator from this State in the Senate of the United States, shall issue certificates of such election and deliver and file the same and shall, by proclamation, make public the state of the vote, in the same manner and form, by the same persons and officers, and under the same regulations in all respects as is provided in § 5712 of this title for the election of Representative in Congress.

(b) The Governor shall certify the election or appointment of any Senator elected or appointed as provided by law, under the Great Seal of the State, to the President of the Senate of the United States. Such certificate shall be countersigned by the Secretary of State.

(c) The certificate, in case of an election, may be according to the following form:

"To the President of the Senate of the United States: Be it known that at an election, in due manner held according to the form of the Act of the General Assembly of the State of Delaware, and of the Act of Congress in such case made and provided, on the first Tuesday after the first Monday of the month of November,......,................ was elected to be a Senator from the said State in the Senate of the United States for the constitutional term to commence at noon on the third day of January A. D...........Given under our hands in obedience to the said Act of the General Assembly and of the said Act of Congress this.......... day of......... A. D........."

Code 1915, §§ 1889, 1892; Code 1935, §§ 2008, 2010; 15 Del. C. 1953, § 5714.;



§ 5714. Costs

All necessary costs and expenses incurred in carrying out the duties of this chapter including compensation of all personnel involved shall be paid by the State Treasurer from any moneys in the State Treasury not otherwise appropriated.

15 Del. C. 1953, § 5717; 57 Del. Laws, c. 567, § 53; 66 Del. Laws, c. 53, § 1.;



§ 5715. State senatorial or representative districts

(a) The Court shall calculate the total votes given for the candidates for Senator or Representative to the General Assembly where the senatorial or representative district is located in 2 or more counties as follows:

(1) For those senatorial or representative districts in which a majority of the election districts are in New Castle County, the President Judge of the Superior Court shall total together the votes cast in each county for each candidate.

(2) For those senatorial or representative districts in which a majority of the election districts are in Kent County, the Chancellor shall total together the votes cast in each county for each candidate.

(3) For those senatorial or representative districts in which a majority of the election districts are in Sussex County, the Resident Judge of Sussex County shall total together the votes cast in each county for each candidate.

(b) The total vote, as ascertained in subsection (a) of this section above shall then be inserted on the certificates of the Court as provided in § 5706 of this title.

15 Del. C. 1953, § 5718; 58 Del. Laws, c. 445; 72 Del. Laws, c. 434, § 9; 76 Del. Laws, c. 213, § 40.;






CHAPTER 59. CONTESTED ELECTIONS

Subchapter I Members of the General Assembly

§ 5901. Notice of intention to contest; specifications

Any person intending to contest the election or the eligibility of any one returned by the board of canvass as a member of either branch of the General Assembly from any of the counties of this State shall at least 20 days before the meeting of the General Assembly give written notice of such intention to the person whose seat that person intends to contest, and within 10 days after the notice shall deliver to the person a written specification of the several grounds upon which that person intends to contest the election or the eligibility of such person. If 1 of such grounds shall be that illegal votes were given at such election for the person so returned, then such specification shall particularly set forth the name of each alleged illegal voter, with the several objections to the legality of that voter's vote.

Code 1852, § 427; Code 1915, § 1893; Code 1935, § 2011; 15 Del. C. 1953, § 5901; 70 Del. Laws, c. 186, § 1.;



§ 5902. Counter specifications

The person returned by the board of canvass as having been elected shall, within 15 days after receiving the notice specified in § 5901 of this title, deliver to the person contesting the elected person's seat a like specification of objections to the right of the contestant to such seat.

Code 1852, § 428; Code 1915, § 1894; Code 1935, § 2012; 15 Del. C. 1953, § 5902; 70 Del. Laws, c. 186, § 1.;



§ 5903. Verification of specifications

Every specification shall be verified by affidavit of the party delivering the same, stating that the party verily believes that the grounds of objection set forth are substantially true, and that the voters specified as illegal voters were not entitled by law to vote at the election in question.

Code 1852, § 429; Code 1915, § 1895; Code 1935, § 2013; 15 Del. C. 1953, § 5903; 70 Del. Laws, c. 186, § 1.;



§ 5904. Delivery of notice and specification to presiding officer of Senate or House

Copies of the notice and specifications verified as provided in § 5903 of this title shall be delivered to the Speaker or President, as the case may be, of the house having cognizance of the matter. The contestant shall deliver the contestant's own notice and specifications with the contestant's petition on the first day of the session, and the sitting member shall deliver a copy of the sitting member's specifications to the Speaker or President when the sitting member delivers them to the contestant.

Code 1852, § 430; Code 1915, § 1896; Code 1935, § 2014; 15 Del. C. 1953, § 5904; 70 Del. Laws, c. 186, § 1.;



§ 5905. Inquiry restricted to grounds specified

In the trial of the case of a contested election, the parties shall be restricted to the grounds of objection in the specifications set forth and shall not examine into the illegality of any votes other than those specified as illegal nor impeach such votes for any causes other than those specified.

Code 1852, § 431; Code 1915, § 1897; Code 1935, § 2015; 15 Del. C. 1953, § 5905.;



§ 5906. Costs when sitting member unseated

If the house having cognizance of the matter determines that the sitting member is not entitled to that sitting member's own seat, it may order that the costs incurred by such contested election be paid by the State.

Code 1852, § 432; Code 1915, § 1898; Code 1935, § 2016; 15 Del. C. 1953, § 5906; 51 Del. Laws, c. 149, § 7; 70 Del. Laws, c. 186, § 1.;



§ 5907. Costs when sitting member is not unseated

The house in determining against the claim of the contestant may also decide that the proceeding on the contestant's part is frivolous and vexatious and may order that the contestant shall pay all the costs of the contested election, but without such order the contestant shall not be liable to costs and the same shall be paid by the State.

Code 1852, § 433; Code 1915, § 1899; Code 1935, § 2017; 15 Del. C. 1953, § 5907; 70 Del. Laws, c. 186, § 1.;



§ 5908. Execution when costs are to be paid by contestant

Any order for the payment of costs by the contestant shall be enforced by a writ issued by the Speaker or President, as the case may be, of the house in which such election was contested to the Sheriff of Kent County, directing the Sheriff of Kent County to levy and make the amount thereof of the goods and chattels, lands and tenements of the petitioner, under which writ the Sheriff shall sell the same, or such part thereof as may be necessary to satisfy the writ, upon 15 days notice posted as required in cases of sale on execution process, and shall pay over the amount by the Sheriff of Kent County received upon the writ to the State Treasurer for the purpose of reimbursing to the Treasury the sums drawn therefrom to pay the costs of the contested election.

Code 1852, § 434; Code 1915, § 1900; Code 1935, § 2018; 15 Del. C. 1953, § 5908; 70 Del. Laws, c. 186, § 1.;






Subchapter II Electors for President and Vice-President

§ 5921. Notice of contest; specification

Any person intending to contest the election of any one declared by the Governor to have been chosen an elector of President and Vice-President of the United States, shall, within 10 days after such declaration by proclamation of the Governor, give written notice of such intention to the person whose election the contesting person intends to contest and also to the Governor, and within 5 days after the delivery of such notice, shall deliver to the person whose election the contesting person contests and to the Governor written specification of the grounds upon which the contesting person intends to contest the election of the person so declared to have been elected. If 1 of the grounds shall be that illegal votes were given at such election for the person declared to have been elected then such specification shall particularly set forth the name of each alleged illegal voter, with the several objections to the legality of that voter's vote, and shall also distinctly set forth and state the election district at which the alleged illegal vote was cast.

18 Del. Laws, c. 22, § 1; Code 1915, § 1869; Code 1935, § 1988; 15 Del. C. 1953, § 5921; 70 Del. Laws, c. 186, § 1.;



§ 5922. Specification in answer

The person declared to have been elected and who has received notice of contest shall, within 10 days after receiving specification of the grounds of contest, deliver to the person so contesting the elected person's election, and to the Governor, a like specification of objections to the right of the contestant to be declared an elector, and in such specification may also state any other ground upon which the elected person rests the validity of the elected person's election.

18 Del. Laws, c. 22, § 2; Code 1915, § 1870; Code 1935, § 1989; 15 Del. C. 1953, § 5922; 70 Del. Laws, c. 186, § 1.;



§ 5923. Verification of specifications

Every specification shall be verified by the affidavit of the party delivering the same, stating that the party verily believes that the grounds of objection set forth are substantially true, and that the voters specified as illegal voters were not entitled by law to vote at the election in question.

18 Del. Laws, c. 22, § 3; Code 1915, § 1871; Code 1935, § 1990; 15 Del. C. 1953, § 5923; 70 Del. Laws, c. 186, § 1.;



§ 5924. Delivery of documents to special board of canvass

The notice and specification which have been delivered to the Governor shall be delivered by the Governor to the special board of canvass provided for in § 5927 of this title, together with the certificates of the votes given for each person voted for for elector as returned to the Governor by the respective boards of canvass under Chapter 57 of this title on the first day of the assembling of the special board of canvass.

18 Del. Laws, c. 22, § 4; Code 1915, § 1872; Code 1935, § 1991; 15 Del. C. 1953, § 5924; 70 Del. Laws, c. 186, § 1.;



§ 5925. Inquiry restricted to grounds of objection in specifications

In the trial of the case of a contested election, the parties shall be restricted to the grounds of objection in the specifications set forth and to the statement of the other grounds upon which the person declared to have been elected rests the validity of that person's election and shall not examine into the illegality of any other vote than those specified as illegal nor impeach such votes for any causes other than those so specified.

18 Del. Laws, c. 22, § 5; Code 1915, § 1873; Code 1935, § 1992; 15 Del. C. 1953, § 5925; 70 Del. Laws, c. 186, § 1.;



§ 5926. Subpoenas for witnesses

Where any contestant or person who has been declared elected and whose election is contested is desirous of obtaining testimony respecting a contested election, such person may apply to the Prothonotary of the Superior Court in Kent County, for a subpoena or subpoenas for summoning such witnesses as the contestant or person who has been declared elected may wish to appear before the special board of canvass at such time as shall be in the subpoenas designated. Such subpoena shall be directed to the sheriff of the county in which the witness or witnesses reside, and shall be served in the same manner as subpoenas for witnesses in civil cases are served. The sheriff to whom a subpoena may be directed shall make return of that sheriff's service thereon to the special board of canvass on the first day of its meeting to hear the contest.

18 Del. Laws, c. 22, § 6; Code 1915, § 1874; Code 1935, § 1993; 15 Del. C. 1953, § 5926; 70 Del. Laws, c. 186, § 1.;



§ 5927. Superior Court for Kent County declared a special board of canvass to hear contest

The Superior Court for Kent County is continued and declared to be a special board of canvass to hear and determine all contests of elections of electors of President and Vice-President with power to regulate and determine the mode of procedure, and all other matters pertaining thereto as may be necessary in carrying out the provision of this subchapter and the Act of Congress fixing the day of the meeting of electors. The Governor whenever a notice of contest is served upon the Governor shall immediately make proclamation convening such Superior Court in special session at the Courthouse in Dover on a day to be by the Governor named, which shall not be later than December 20, next succeeding the day of the election in the year in which the election was held.

18 Del. Laws, c. 22, § 7; Code 1915, § 1875; Code 1935, § 1994; 15 Del. C. 1953, § 5927; 70 Del. Laws, c. 186, § 1.;



§ 5928. Certification by Superior Court

The Superior Court, after hearing any contest of election of an elector or electors, shall make out and certify under the seal of the Court the ascertainment of the vote of the State for electors, and also certify the names of the persons chosen as electors, and cause such ascertainment and certificate, together with all the papers and certificates filed in the case, to be delivered to the Governor on or before January 1 next succeeding the day of the election at which electors were chosen.

18 Del. Laws, c. 22, § 8; Code 1915, § 1876; Code 1935, § 1995; 15 Del. C. 1953, § 5928.;






Subchapter III Other Offices

§ 5941. Who may contest; causes

Any person claiming to be elected to an office to be exercised in and for any county, district or hundred may contest the right of any person declared to be duly elected to such office for any of the following causes:

(1) For malconduct on the part of the election officers or clerks holding the election, or any one of them;

(2) When the person whose right to the office is contested was not at the time of the election eligible to such office;

(3) When the person whose right is contested has given to any elector or inspector, judge or clerk of election, any bribe or reward or shall have offered any bribe or reward for the purpose of procuring his or her election;

(4) On account of illegal votes.

17 Del. Laws, c. 33, § 1; Code 1915, § 1901; Code 1935, § 2019; 15 Del. C. 1953, § 5941; 70 Del. Laws, c. 186, § 1.;



§ 5942. Irregularities not invalidating election

No inequality or improper conduct in the proceedings of the election officers or clerks or any one of them, shall be construed to amount to such malconduct as to annul or set aside any election unless the inequality or improper conduct shall have been such as to procure the person whose right to the office may be contested to be declared duly elected when he or she has not received the highest number of legal votes cast at the election.

17 Del. Laws, c. 33, § 2; Code 1915, § 1902; Code 1935, § 2020; 15 Del. C. 1953, § 5942; 70 Del. Laws, c. 186, § 1.;



§ 5943. Requirements to set aside election because of illegal voting

Nothing in this chapter shall be so construed as to authorize an election to be set aside or annulled on account of illegal votes unless it shall appear that an amount of illegal votes has been given to the person whose right to the office is contested which, if taken from the person, would reduce the number of the person's legal votes below the number of votes given to some other person for the same office, after deducting therefrom the illegal votes which may be shown to have been given to such other person.

17 Del. Laws, c. 33, § 4; Code 1915, § 1903; Code 1935, § 2021; 15 Del. C. 1953, § 5943; 70 Del. Laws, c. 186, § 1.;



§ 5944. Circumstances under which contestant need not claim to have been elected

When an election is contested because of alleged malconduct of the election officers holding the election or because the person whose right to office is contested was not eligible for such office, a proceeding may be instituted under this chapter against such person by the person who received the next highest number of votes for the office at the election under which such ineligible person was declared elected, notwithstanding the person so contesting the election does not claim to have been elected.

17 Del. Laws, c. 33, § 5; Code 1915, § 1904; Code 1935, § 2022; 15 Del. C. 1953, § 5944.;



§ 5945. Statement of contestant; contents

When any person authorized to do so under this chapter desires to contest the right of any person declared duly elected to such office, that contesting person shall, within 20 days after the result of the election shall have been officially ascertained by the board of canvass, or officers legally authorized to ascertain the same, and at least 60 days before the first day of the term of court at which the contest shall be tried or called for trial, file with the Prothonotary in the county in which the contest is made a full, particular and explicit statement setting forth fully and specifically the names of any and all election officers upon the malconduct of whom the contesting persons will rely and respecting which the contesting person intends to procure evidence, and setting forth the election districts of such election officers and the particular malconduct of each, respectively, the names and residences of the witnesses and the substance of their testimony, by whom the contesting person expects to prove such malconduct. If such contest is based upon ineligibility of a person to hold the office, the statement shall specifically, fully and explicitly state the grounds and causes of the ineligibility of the person whose right to the office is contested. When such contest is based on alleged bribe or reward or the offer of a bribe or reward, the statement shall explicitly, fully and clearly state the name of any elector, election officer or other person to whom any bribe or reward shall have been offered and the time, place and amount of such bribe or reward and the name and residence of the witnesses by whom the contestant expects to prove the offering of any bribe or reward, with a brief statement of their testimony. When the contest shall be on the ground of illegal votes, the statement shall specifically, fully and explicitly set forth the names, residences and respective causes of disqualification of each person alleged to have illegally voted, the polls at which such illegal vote has been received, the names of the election officers favoring the acceptance of such vote, whether such vote was challenged by the duly accredited challenger of the party of which the contestant was the candidate, and whether all the judges or inspectors present at such polls concurred in accepting and receiving such vote. If it appears that all of such judges or inspectors concurred in accepting or receiving such vote or that the right of the voters, respectively, to deposit such votes was not at the time challenged by the duly accredited challenger of the party of which the contestant was a candidate, the legality or illegality of such vote shall not be brought into question in any such contest. The statement shall further set forth the names and residences of the witnesses who shall be produced on behalf of the contestant to prove such illegal votes and the substance of the testimony to be given by each.

17 Del. Laws, c. 33, § 6; 19 Del. Laws, c. 572, § 1; Code 1915, § 1905; Code 1935, § 2023; 15 Del. C. 1953, § 5945; 70 Del. Laws, c. 186, § 1.;



§ 5946. Verification of contestant's statement

The statement shall be verified by the oath of the contestant that the matters therein set forth are, so far as they relate to the contestant's own act and deed, true and that what relates to the act and deed of any other person the contestant believes to be true.

17 Del. Laws, c. 33, § 6; 19 Del. Laws, c. 572, § 1; Code 1915, § 1905; Code 1935, § 2023; 15 Del. C. 1953, § 5946; 70 Del. Laws, c. 186, § 1.;



§ 5947. Security for costs

Any person contesting any election under this subchapter shall be required to give security for costs in such amount and manner as the court shall order. Such security, however, shall in no case be enforced unless judgment for costs be rendered against the contestant.

17 Del. Laws, c. 33, § 17; Code 1915, § 1914; Code 1935, § 2032; 15 Del. C. 1953, § 5947.;



§ 5948. Citation; service and return

Before the statement is filed, the Prothonotary shall docket the case in the appearance docket and immediately issue a citation for the person whose right to the office is contested to appear on the first day of the second term of the Superior Court to make such defense as he or she may have, which citation shall be delivered to the sheriff or, if the sheriff be a party to the contest, to the coroner of the county, and be served by the sheriff or county coroner upon the party defendant in person or, if the party defendant cannot be found, by leaving a copy thereof at the house where the party defendant last resided at least 5 days before the day to which such citation is returnable. The original citation shall be returned to the Prothonotary on or before the first day of the next term of Court after it is issued, and the manner of service shall be endorsed thereon and signed by the officer serving the same.

17 Del. Laws, c. 33, § 9; 19 Del. Laws, c. 572, § 2; Code 1915, § 1906; Code 1935, § 2024; 15 Del. C. 1953, § 5948; 70 Del. Laws, c. 186, § 1.;



§ 5949. Dismissal of proceedings

The Court may dismiss the proceedings if the statement of the cause or causes of contest do not conform to the requirements set forth in this subchapter or for want of prosecution.

17 Del. Laws, c. 33, § 10; 19 Del. Laws, c. 572, § 3; Code 1915, § 1907; Code 1935, § 2025; 15 Del. C. 1953, § 5949.;



§ 5950. Trial

If proceedings are not dismissed, the case shall proceed upon its merits and be tried and determined by the Court by the rules of law and evidence governing the determination of questions of law and facts in the Superior Court, so far as the same are applicable.

17 Del. Laws, c. 33, § 10; 19 Del. Laws, c. 572, § 3; Code 1915, § 1907; Code 1935, § 2025; 15 Del. C. 1953, § 5950.;



§ 5951. Trial by Court; by jury

All cases of contest under this subchapter shall be fully heard and determined by the Court, without the aid or intervention of a jury, unless 1 or both of the parties to the contest shall claim a trial by jury, and the Court shall, in its judgment, determine that it is a case which, under the Constitution and laws of this State, the party or parties are entitled to a trial by jury. In such case a jury shall be empanelled and the cause proceed according to the rules and practice of the Court in jury trials.

17 Del. Laws, c. 33, § 12; Code 1915, § 1909; Code 1935, § 2027; 15 Del. C. 1953, § 5951.;



§ 5952. Proof and evidence limited by statement

At the trial of any contest under this subchapter the contestant shall be limited in that contestant's proof and in the admission of evidence to the witnesses named in the statement, and the witnesses shall be limited in their testimony to the facts set forth in the statement with respect to which it shall be stated that they will be expected to testify.

17 Del. Laws, c. 33, § 6; 19 Del. Laws, c. 572, § 1; Code 1915, § 1905; Code 1935, § 2023; 15 Del. C. 1953, § 5952; 70 Del. Laws, c. 186, § 1.;



§ 5953. Examination of ballots by Court

In the trial of any contested election under this subchapter, the Court may make an examination of the ballots given in such election, except that wherever the ballot boxes, ballots, poll lists, tally sheets or other books or records pertaining to any election, excepting the certificate of election of the officer against whom the contest may be made, duly signed by the Court constituting the board of canvass and under the seal of court, and delivered according to law, shall have come in any way, legally or illegally, into the possession, care or custody of any person, officially or otherwise, who shall have been a candidate and voted for upon the same official ballot as a candidate of the same political party as the contestant, no such ballot boxes, poll lists, tally sheets or other books or records pertaining to the said election, excepting the certificate of election, shall be offered in evidence in any contest begun or prosecuted under the provisions hereof, and the Court may make and enforce by attachment all necessary orders to obtain possession of the same.

17 Del. Laws, c. 33, § 13; 19 Del. Laws, c. 572, § 4; Code 1915, § 1910; Code 1935, § 2028; 15 Del. C. 1953, § 5953.;



§ 5954. Judgment

(a) After hearing the allegations and proofs in the cause the Court shall render judgment (in accordance with the verdict of the jury, if a jury shall have tried the cause) either confirming or annulling such election altogether.

(b) If it appear by the judgment of the Court or the verdict of the jury (if there be a jury) that any other person than the one whose election is contested received the highest number of legal votes, judgment shall be rendered declaring such person duly elected.

(c) When the person whose election is contested is proved to be ineligible to the office, judgment shall be rendered declaring the election void and the office vacant, and such proceedings shall then be had as in vacancies happening from any other cause. When it shall appear that 2 persons have received an equal number of legal votes for the same office, the provisions of law for the settlement of such cases shall prevail, if there be any such provision; if there be none, then the office shall be adjudged and declared vacant, and such proceedings shall then be had as in vacancies happening from any other cause.

17 Del. Laws, c. 33, §§ 13-15; 19 Del. Laws, c. 572, § 4; Code 1915, §§ 1910-1912; Code 1935, §§ 2028-2030; 15 Del. C. 1953, § 5954.;



§ 5955. Costs

(a) Costs in all cases under this subchapter shall be awarded against the unsuccessful party to the contest.

(b) Charges for costs shall be as near as possible to the charges for similar services in other cases tried in the Superior Court.

(c) Execution may issue to collect costs.

17 Del. Laws, c. 33, §§ 11, 16; Code 1915, §§ 1908, 1913; Code 1935, §§ 2026, 2031; 15 Del. C. 1953, § 5955.;









CHAPTER 61. REGISTRATION OF FORMER FELONS

§ 6101. Statement of purpose

The Constitution of the State provides that certain persons who previously lost voting rights because of a felony conviction shall be permitted to vote. It is the purpose of this chapter to provide a procedure whereby such persons may register to vote.

72 Del. Laws, c. 314, § 1.;



§ 6102. Definitions

(a) The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them except where the context clearly indicates a different meaning:

(1) "State Election Commissioner" shall mean the State Election Commissioner or the Commissioner's designee.

(2) "Disqualifying felony" shall mean that type of felony set forth in § 2, article V of the Constitution of this State which permanently disqualifies any person convicted of such felony from voting.

(3) "Financial obligations" includes such fees, fines, costs and restitution which a felony offender may be required to pay as part of the criminal sanctions imposed upon such offender.

(4) "Full discharge" or "fully discharged" shall mean that a person convicted of a criminal offense has served the required sentence of imprisonment, parole, work release, early release, supervised custody, probation and community supervision, and has also paid all financial obligations required by the sentence.

(b) For the purposes of § 2 of article V of the Constitution of this State and for the purposes of this chapter, no sentence shall be deemed to be expired until a person convicted of a criminal offense has served the required sentence of imprisonment, parole, work release, early release, or supervised custody and community supervision and has also paid all financial obligations and restitution required by the sentence.

72 Del. Laws, c. 314, § 1; 77 Del. Laws, c. 227, § 2.;



§ 6103. Application for registration: felony conviction reviews

(a) The county department of elections shall not register any applicant as a qualified voter until it has been determined that such applicant is lawfully eligible to vote. The county department shall, for each registration application, perform an electronic inquiry against the Criminal Justice Information System (CJIS) and other data to determine if the applicant has been convicted of a felony. If the applicant has not been convicted of a felony and is otherwise eligible to register to vote pursuant to the Delaware Constitution and this title, the applicant shall be registered.

(b) If a review by the county department of elections shows that the applicant has been convicted of a disqualifying felony, the registration application shall be denied and the applicant shall not be permitted to register.

(c) If the applicant has been convicted of a felony which is not disqualifying but the felony conviction occurred within 5 years preceding the date of the application, then the registration application shall be denied.

(d) If the results of the (CJIS) inquiry cannot determine the eligibility of the applicant, the respective county department of elections shall forward the application to the State Election Commissioner.

72 Del. Laws, c. 314, § 1; 77 Del. Laws, c. 227, § 2.;



§ 6104. Commissioner's review of application

(a) If the applicant has not been convicted of a felony within the 5 years preceding the date of the application, the State Election Commissioner shall request that both the Office of State Court Collections Enforcement (OSCCE) and the Department of Correction separately conduct a review and data search of all records relating to the applicant.

(b) Upon request by the State Election Commissioner, the OSCCE shall review its records to determine if the applicant has paid all financial obligations assessed against such applicant. Upon request by the State Election Commissioner, the Department of Correction shall review its records to determine if all sentences of imprisonment and community supervision imposed upon the applicant have been fully discharged.

(c) Where it has been determined that the applicant was convicted of a felony which is not disqualifying, has fully discharged all imposed sentences, and otherwise meets all constitutional requirements, the applicant shall be permitted to register as a qualified voter. Each stage of the review process shall be completed within a reasonable time.

(d) Where the State Election Commissioner determines from information received from OSCCE or from the Department of Correction that there are financial obligations which have not been paid; or that not all sentences have been fully discharged; or that other questions or issues relating to the applicant's eligibility are still unresolved, the Commissioner shall deny the application for registration. Upon denial of an application under this section, the applicant shall be notified by mail.

72 Del. Laws, c. 314, § 1; 77 Del. Laws, c. 227, § 2.;



§ 6105. Cooperation between agencies; waiver of fees

Notwithstanding any statute or other provision to the contrary, in any request for information or any act by the State Election Commissioner under this chapter, fees which would otherwise be assessed for criminal background or other computer searches shall be waived. Each state agency and public subdivision of this State shall cooperate with and assist the State Election Commissioner in the performance of the Commissioner's duties in implementing the provisions of this chapter, including but not limited to fingerprinting, background investigations and record reviews.

72 Del. Laws, c. 314, § 1; 77 Del. Laws, c. 227, § 2.;



§ 6106. Rules and regulations

The State Election Commissioner shall promulgate rules and regulations when information regarding an applicant is incomplete or uncertain. These guidelines and standards shall be used to determine whether or not the applicant shall be permitted to register to vote.

72 Del. Laws, c. 314, § 1; 77 Del. Laws, c. 227, § 2.;



§ 6107. Appeals

Any decision by the State Election Commissioner may be appealed to the Superior Court. No person whose registration application has been denied by the State Election Commissioner shall be permitted to register or to vote until the State Election Commissioner or the Court, in writing, approves such person's registration application.

72 Del. Laws, c. 314, § 1; 77 Del. Laws, c. 227, § 2.;






CHAPTER 71. SPECIAL ELECTION FOR GENERAL ASSEMBLY

§ 7101. Vacancies in General Assembly; writs of election

Whenever there is a vacancy in either house of the General Assembly, by reason of failure to elect, ineligibility, death, resignation or otherwise, within 10 days of the creation of the vacancy a writ of election shall be issued by the presiding officer of the house in which the vacancy exists, directed to the department or departments of the county or counties in which such vacancy exists or, in case of necessity, in such other manner as shall be provided by law. Whenever there is such vacancy in either house and the General Assembly is not in session, the Governor may issue a writ of election to fill such vacancy, which writ shall be executed as a writ issued by the presiding officer of either house in case of vacancy.

Code 1852, § 379; Code 1915, § 1816; Code 1935, § 1905; 15 Del. C. 1953, § 7101; 57 Del. Laws, c. 181, § 77; 77 Del. Laws, c. 389, § 1.;



§ 7102. Day for holding special election

(a) Except as provided under subsection (b) of this section, the officer issuing the writ shall set the day for holding the special election for the vacancy in the General Assembly, but such day shall not be less than 30 nor more than 35 days next after the day of issuing the writ.

(b) If a vacancy occurs that would require a special election to be held after June 30 but before the date of the general election pursuant to subsection (a) of this section in the year of a general election, the officer issuing the writ shall set the time for the election to fill the vacancy at the time of the general election unless the vacancy occurs after September 1 but before the general election and the office for which there is to be a special election is not on the ballot for the aforesaid general election, in which event, the officer issuing the writ shall set the time for the special election no earlier than December 12 nor later than December 20 in the year of the general election.

(c) Notwithstanding subsection (b) of this section, if a vacancy occurs that would require a special election to be held after June 30 but before the date of the general election pursuant to subsection (a) of this section in the year of a general election, the presiding officer of the house in which the vacancy occurs may determine that a special election shall be held sooner than the date of the general election, in which event the requirements of § 7101 of this title and subsection (a) of this section shall be followed.

Code 1852, § 382; Code 1915, § 1819; Code 1935, § 1908; 45 Del. Laws, c. 154, § 18; 15 Del. C. 1953, § 7104; 51 Del. Laws, c. 99, §§ 1, 2; 71 Del. Laws, c. 491, § 1; 77 Del. Laws, c. 389, § 1.;



§ 7103. Candidates

(a) The county committee for each political party eligible to place candidates on the general election ballot for the most recent past general election may nominate a candidate for the special election by submitting a nomination to the department of elections for the county in which the election is to be held no later than 25 days prior to the date of the special election. If the legislative district up for election includes the area of more than 1 county, the county committees for each county shall agree on 1 candidate and the committee for the county where the candidate resides shall submit the nomination to the department of elections.

(b) A person wishing to run as an unaffiliated candidate who is eligible to hold the office up for election must file a petition in support of that person's own candidacy containing the signatures of at least 1% of all voters who are registered in the legislative district as of the first day of the month preceding the month during which the vacancy was created. Such person must file the petition with the department of elections in the county in which that person resides no later than 25 days prior to the day of the special election.

(c) If a party eligible to place candidates on the ballot does not have a county committee in the county in which the special election is to be held, the party's state committee may make the nomination.

(d) Nominating certificates shall be in writing and, in each case, shall contain the name of each person nominated, the person's residence and the office for which the person is nominated. The chairperson for the party making such certificates shall add thereto the chairperson's own signature and place of residence and shall acknowledge such certificate before an officer duly authorized to administer oaths, and a certificate of such acknowledgment shall be fixed to the instrument.

(e) Notwithstanding any other subsection of this section, nominations or petitions for a special election to be held on the date of the general election under the provisions of § 7102(b) of this title shall be filed no later than September 1 or 5 days following the vacancy, whichever is later, if the office is on the general election ballot, or on the date set by the department of elections conducting the election if the election is to be held in December following the general election.

77 Del. Laws, c. 389, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7104. Notices

Each department conducting the election shall provide notice of the special election as follows:

(1) On the next day after receiving a writ of election, unless the same shall be a Sunday or state holiday, and then on the next business day following, each department conducting the election shall post a proclamation reciting the writ and appointing a day for holding a special election and the officer or officers to be chosen on the outside of the courthouse door of its county, the State's and the department's web site, and the state calendar; and

(2) On the fifth, third and last day prior to the special election, each department conducting the election shall publish notice of the special election in a newspaper of general circulation that covers the legislative district up for election.

Code 1852, §§ 382-384; Code 1915, §§ 1819, 1821; Code 1935, §§ 1908, 1910; 45 Del. Laws, c. 154, §§ 18, 20; 15 Del. C. 1953, §§ 7105, 7106; 49 Del. Laws, c. 4, § 5; 58 Del. Laws, c. 148, § 141; 61 Del. Laws, c. 480, § 21; 77 Del. Laws, c. 389, § 1.;



§ 7105. Election officers and polling places

Each department conducting the election, upon receiving a writ of election, shall appoint sufficient election officers to conduct the election and contract with the usual polling places for the legislative district for which the department is conducting the special election. If a polling place is not available, each department conducting the election shall combine the election district or districts in that polling place with the election district or districts in a nearby polling place or contract with another location. Each department conducting the election shall notify voters if their polling place is moved to another building.

Code 1852, §§ 385, 386; Code 1915, § 1822; Code 1935, § 1911; 15 Del. C. 1953, § 7107; 77 Del. Laws, c. 389, § 1.;



§ 7106. General election laws applicable

(a) Every special election in a representative or senatorial district shall be provided for, opened, held, conducted and closed and the result thereof ascertained and certified in the same manner, at the same places and subject to the same laws, so far as the same may be applicable, as prescribed for the general election; unless otherwise provided for in this chapter or elsewhere in this title.

(b) Each department conducting the election may consolidate election districts within the same building.

Code 1852, § 387; Code 1915, § 1823; Code 1935, § 1912; 45 Del. Laws, c. 154, § 21; 15 Del. C. 1953, § 7109; 77 Del. Laws, c. 389, § 1.;



§ 7107. Board of canvass

The Superior Court of each county in which a special election is held, as constituted under article V, § 6 of the State Constitution, shall, at 10 a.m. on the second day after such special election, convene and perform its duties, prescribed by such section, with reference to such special election, at the same place, with the same powers and in the same manner as for a general election.

Code 1852, § 388; Code 1915, § 1824; Code 1935, § 1913; 15 Del. C. 1953, § 7110; 77 Del. Laws, c. 389, § 1.;



§ 7108. Term of office of one elected to fill vacancy

The person elected to fill a vacancy in the General Assembly shall hold office for the residue of the term.

Code 1852, § 379; Code 1915, § 1816; Code 1935, § 1905; 15 Del. C. 1953, § 7111; 77 Del. Laws, c. 389, § 1.;



§ 7109. Costs of special election

All necessary costs and expenses incurred in carrying into effect a special election, unless otherwise provided by the laws of this State, including the compensation of election officers, shall be paid by funds transferred to the respective department or departments by the Office of Management and Budget.

27 Del. Laws, c. 65, § 24; Code 1915, § 1815; 38 Del. Laws, c. 88, § 1; Code 1935, § 1904; 15 Del. C. 1953, § 7112; 77 Del. Laws, c. 389, § 1.;






CHAPTER 73. VACANCY IN OFFICE OF REPRESENTATIVE IN CONGRESS, UNITED STATES SENATOR OR PRESIDENTIAL ELECTOR

Subchapter I Representative in Congress

§ 7301. Special election to fill vacancy

Whenever a vacancy shall happen by death, resignation or otherwise in the representation from this State in the House of Representatives of the United States, an election shall be held to fill such vacancy on such day as the Governor shall appoint, in the several counties at the same places which at the time shall be prescribed by law for holding the general election.

78 Del. Laws, c. 158, § 1.;



§ 7302. Time of election; general election

It shall be in the discretion of the Governor whether to appoint a day for holding elections under this chapter, before the day of holding the general election next after the happening of a vacancy, and, if the day of holding the general election shall be appointed, then the election shall be held and conducted and all the proceedings touching the same had as part of the general election.

Code 1852, § 421; Code 1915, § 1887; Code 1935, § 2006; 15 Del. C. 1953, § 7302; 78 Del. Laws, c. 158, § 1.;



§ 7303. Writs of election

The Governor shall issue writs of election to the department of elections of the several counties reciting the vacancy and commanding each department to cause an election to be held in its county on the day mentioned in the writ, at the place by law prescribed for holding the general election in its county, for choosing a Representative in place of the Representative whose seat shall so have become vacant, which writ shall be delivered to each department at least 60 days before the day therein appointed for holding the election.

Code 1852, § 416; Code 1915, § 1881; Code 1935, § 2000; 45 Del. Laws, c. 153, § 1; 15 Del. C. 1953, § 7303; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 158, § 1.;



§ 7304. Notice to the public

The State Election Commissioner shall within 10 days after issuance of the writ advertise by suitable news media or by publishing the same each day for at least 3 days in 1 or more daily newspapers printed in each county or, if no daily newspaper is published in a county, in an edition of each of 2 weekly newspapers. Such notice shall state the day and place of the election and the officer to be chosen.

Code 1852, §§ 417, 418; Code 1915, §§ 1882, 1884; Code 1935, §§ 2001, 2003; 45 Del. Laws, c. 153, §§ 2, 3; 15 Del. C. 1953, § 7304; 58 Del. Laws, c. 215, § 40; 78 Del. Laws, c. 158, § 1.;



§ 7305. Nomination of candidates

(a) Political parties with at least one tenth of 1 percent of registered voters in the State as of the last day of the month before the day the Governor issued the writ may nominate a candidate for the election.

(b) Parties nominating a candidate shall submit a certificate of nomination on the form and in the manner specified by the State Election Commissioner to the State Election Commissioner not later than 7 days following issuance of the writ.

Code 1852, §§ 417, 418; Code 1915, § 1884; Code 1935, § 2003; 45 Del. Laws, c. 153, § 3; 15 Del. C. 1953, § 7305; 49 Del. Laws, c. 4, § 5; 58 Del. Laws, c. 148, § 142; 61 Del. Laws, c. 480, § 22; 78 Del. Laws, c. 158, § 1.;



§ 7306. Conduct of special election

Notwithstanding the provisions of this subchapter, a special election for Representative in Congress shall be conducted in the same manner and form and under the same regulations in all respects as a special election to supply a vacancy in either house of the General Assembly, and the votes given in each county shall be calculated, ascertained and certified at the same time and place and in like manner and by the same method and regulation as in case of such special election.

Code 1852, §§ 419, 420; Code 1915, §§ 1885, 1886; Code 1935, §§ 2004, 2005; 15 Del. C. 1953, § 7306; 78 Del. Laws, c. 158, § 1.;



§ 7307. Polling places; voting machines; election officers

The departments of elections:

(1) May combine all election districts voting at a location into a single voting district;

(2) May combine other election districts as necessary for the efficient conduct of the election;

(3) Shall assign a minimum of 2 voting machines and a maximum of 5 voting machines to a voting district; and

(4) Shall assign a sufficient number of election officers to each voting district.

Code 1852, § 327; 17 Del. Laws, c. 29, § 7; 19 Del. Laws, c. 39, § 3; 21 Del. Laws, c. 41, § 1; Code 1915, § 1883; Code 1935, § 2002; 15 Del. C. 1953, § 7307; 78 Del. Laws, c. 158, § 1.;



§ 7308. Costs of the special election

The Office of Management and Budget shall transfer sufficient funds to cover the cost of the special election to the State Election Commissioner, the departments of elections and Superior Court not later than 5 business days following issuance of the writ.

78 Del. Laws, c. 158, § 1.;






Subchapter II United States Senator

§ 7321. Vacancy; temporary appointment; term

Whenever a vacancy shall happen by death, resignation or otherwise in the office of Senator from this State in the Senate of the United States, the Governor may make a temporary or ad interim appointment from among the qualified electors of this State of some person to fill such vacancy until the same shall be filled at the next ensuing general election in the manner prescribed by law. The office of such temporary appointee shall terminate upon the election, under this title, of a Senator from this State in the Senate of the United States to fill the vacancy.

Code 1915, § 1890; 28 Del. Laws, c. 101; Code 1935, § 2009; 15 Del. C. 1953, § 7321.;



§ 7322. Certification of appointment; form

(a) If a vacancy in the office of United States Senator is filled by temporary appointment by the Governor, the Governor shall certify the appointment of a Senator from this State in the Senate of the United States, under the Great Seal of the State, to the President of the Senate of the United States. Such certificates shall be countersigned by the Secretary of State of Delaware.

(b) The certificate, in the case of a temporary appointment by the Governor, may be in the following form, viz.:

"To the President of the Senate of the United States: Be it known that I, _________________________, Governor of the State of Delaware, according to the form of the Act of the General Assembly of said State, have appointed __________________________ to be a Senator from the said State in the Senate of the United States, to serve as such Senator until the electors of the said State shall fill the vacancy caused by the death (resignation or otherwise) of __________________________, lately Senator from said State, in the Senate of the United States. Given under our hands, in obedience to the said Act of the General Assembly and of the said Act of Congress, the ______ day of ______ A. D. _______".

Code 1915, § 1892; 28 Del. Laws, c. 101; Code 1935, § 2010; 15 Del. C. 1953, § 7322.;






Subchapter III Electors of President and Vice-President

§ 7331. Procedure in case of failure to elect electors

If upon examining the certificates of the boards of canvass it shall appear to the Governor that there has been a failure to choose 1 or more of the electors of a President and Vice-President of the United States to be appointed in this State or, if from any cause such electors shall fail to be chosen, the Governor shall immediately issue writs for convening the General Assembly, at Dover, on the fourth Monday of the same November, and the elector or electors to be appointed in this State for the election of a President and Vice-President of the United States and not chosen at the general election shall be appointed by ballot by the General Assembly so convened in joint meeting of the Senate and House of Representatives.

Code 1852, § 404; Code 1915, § 1861; Code 1935, § 1980; 15 Del. C. 1953, § 7331; 70 Del. Laws, c. 186, § 1.;



§ 7332. Mode of choosing by General Assembly

In the joint meeting provided for by § 7331 of this title there shall be a distinct balloting for each elector, and a majority of all the votes given shall be necessary to an appointment; but if upon any ballotings 2 persons only shall be voted for and each shall receive an equal number of votes, the President of the Senate shall give an additional casting vote; if upon twice balloting in succession more than 2 persons be voted for and 1 of such persons on each balloting receive one half the number of all the votes given, the President of the Senate may, on the second balloting, give an additional casting vote to the person having one half of the number of all the votes given, or, if that person decline, the Speaker of the House of Representatives may, if the Speaker think proper, give an additional casting vote to the person having one half of such vote.

Code 1852, § 405; Code 1915, § 1862; Code 1935, § 1981; 15 Del. C. 1953, § 7332; 70 Del. Laws, c. 186, § 1.;



§ 7333. Member of General Assembly ineligible

No member of the General Assembly for the time being shall be appointed an elector of President and Vice-President under § 7332 of this title.

Code 1852, § 406; Code 1915, § 1863; Code 1935, § 1982; 15 Del. C. 1953, § 7333.;



§ 7334. Certificates of appointment by General Assembly

Certificates of appointment of electors by the General Assembly shall be duly made and signed by the President of the Senate and the Speaker of the House of Representatives and attested by the clerks of the houses respectively, and shall be transmitted by the President of the Senate as follows: one to the Governor, in order that lists may be made, certified and delivered, according to the Act of Congress in that behalf and 1 to each of the electors appointed.

Code 1852, § 407; Code 1915, § 1864; Code 1935, § 1983; 15 Del. C. 1953, § 7334.;









CHAPTER 75. MUNICIPAL ELECTIONS

Subchapter I General Provisions

§ 7501. Applicability

Subchapters II and III of this chapter shall apply to the City of Wilmington and subchapter IV of this chapter shall apply to all other municipalities meeting the definition of "municipal corporation" in § 801(3) of Title 22 except those whose powers are vested in a Town Meeting or Town Assembly consisting of all eligible voters, residents, and/or leaseholders in the municipality, including Arden, Ardentown, and Ardencroft, and excepting the Board of Public Works of the City of Lewes, the New Castle Municipal Service Commission.

75 Del. Laws, c. 342, § 1.;



§ 7502. Local election when there is only 1 candidate

Repealed by 75 Del. Laws, c. 342, § 1, effective June 30, 2006.;






Subchapter II City of Wilmington

§ 7521. Elections

Registration and elections in the City of Wilmington for the Mayor, Council and other officers of the City of Wilmington shall in all respects be conducted in conformity with the provisions governing general elections as provided under this title, except that the canvass of the vote shall be conducted by the Department of Elections for New Castle County, which shall certify those candidates elected to office.

45 Del. Laws, c. 144, § 34; 15 Del. C. 1953, § 7521; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 390, § 2; 61 Del. Laws, c. 428, § 1.;



§ 7522. Definition of political party

A political party existing only within the City of Wilmington shall be qualified to nominate candidates for the municipal election if it is a bona fide organization of registered voters of the City of Wilmington who:

(1) Elect a city committee and officers of the city committee;

(2) Nominate candidates for the municipal election by a secret ballot of those enrolled for purposes of the municipal election as members of the party taken at a convention or by some other method of polling the party membership;

(3) Not later than August 15 of the year of the municipal election, file with the Department of Elections for New Castle County petitions certifying that the party exists and desires to have its candidates placed on the ballot for the forthcoming election. These petitions shall be signed by a number of registered voters of the City of Wilmington not less than 5 percent of the total number of registered voters within the City as of December 31 of the year immediately preceding the municipal election. These petitions shall be prepared between January 1 and August 15 of the year of the election. They shall include the signature, printed name, address at which registered and social security number of each qualified voter signing the petition. Each petition shall also include the following declaration subscribed to under oath by each person signing the petition:

By dating and affixing my signature to this petition, I hereby swear (or affirm) that: (1) My full name, address at which registered and social security number are as stated herein; (2) I am a duly registered voter of the State of Delaware, New Castle County and the City of Wilmington; (3) For the purposes of the municipal election only, I am a member of the __________________________________________ and I support its

name of party

efforts to have its name, party device and candidates listed on the next municipal election ballot; (4) The date entered opposite my signature is the date on which I signed this petition; and (5) I have read and understand this petition, and I understand that by intentionally entering false information hereon I shall be subject to prosecution for perjury.

The petition shall also include a sworn statement, signed by the person gathering the signatures and sworn to before a notary public, that such person witnessed the placing of each signature on the petition and, to the best of that person's knowledge or belief, all those who signed the petition were duly registered voters of the City of Wilmington. This statement shall be followed by a warning that any person who knowingly signs a statement which contains falsehoods shall be subject to prosecution for perjury.

15 Del. C. 1953, § 7522; 50 Del. Laws, c. 390, § 3; 61 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7523. Certificates of nomination

The nominations made under this subchapter for the various offices of the City of Wilmington, together with the name of the party and its device, shall be certified to the Department of Elections for New Castle County by the presiding officer and secretary of each political party on the date and in the manner prescribed for other nominations for the general election made under this title.

15 Del. C. 1953, § 7523; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 390, § 4; 61 Del. Laws, c. 428, § 3.;



§ 7524. Title and device of party

No party shall use the name of another party appearing anywhere on the ballot either in whole or in part, or any variation thereof, in its own title. The words "Independent" or "Decline," being terms employed in this title, or any variation thereof, shall not be used as the title, or part of the title, of any party. Each party shall select an appropriate figure or device to designate that party, but the coat of arms, seal or flag of the United States, this State or the City of Wilmington, or any part or variation thereof, shall not be used as such figure or device.

In case of a division in any party qualified under this subchapter and a claim by 2 or more factions to the same party name or title, figure or device, the Board of Elections for New Castle County shall determine to which faction the name and device properly belong. If, within 5 days thereafter, the other faction fails to present and certify some other party title and/or device, the Board shall select some suitable title and/or device to represent that party upon the ballot.

15 Del. C. 1953, § 7524; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 390, § 5; 61 Del. Laws, c. 428, § 4.;



§ 7525. Ballots

The names of the candidates for the Mayor, Council and other officers of the City of Wilmington shall be printed on the single ballot as prescribed by § 4501 of this title and to meet the requirements of §§ 5001-5011 of this title.

15 Del. C. 1953, § 7525; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 390, § 6.;



§ 7526. Supplemental certificates of nomination

Supplemental certificates of nomination for offices of the City of Wilmington shall be issued as prescribed in § 3306 of this title.

15 Del. C. 1953, § 7526; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 390, § 7; 58 Del. Laws, c. 148, § 143; 61 Del. Laws, c. 428, § 5.;



§ 7527. Contest of election

If any candidate for any of the offices before mentioned shall choose to contest the right of any person claiming to have been elected to said office, the causes for such contests and all of the other provisions now set out in §§ 5941-5955 of this title shall be applicable, and all such contests shall be determined pursuant to all of said sections.

15 Del. C. 1953, § 7527; 50 Del. Laws, c. 390, § 8.;



§ 7528. General provisions

All of the provisions of this title pertaining to elections, including registration of voters, Chapters 11, 13, 17, 19, 20, 21, and 23, primary elections and nomination of candidates, Chapters 31 and 33, general elections, Chapters 41, 45, 47, 49, 51, 53, 55, and 57, as well as Chapter 50 of this title, shall be applicable to the holding of elections in accordance with this subchapter.

15 Del. C. 1953, § 7528; 49 Del. Laws, c. 4, § 5; 50 Del. Laws, c. 390, § 9.;






Subchapter III Special Elections for Annexations for City of Wilmington under Title 22, § 101A

§ 7540. Date for election

(a) Upon the enactment of a county ordinance pursuant to § 101A(a)(2)c. of Title 22, for a proposed annexation of territory by the City of Wilmington, and its approval by the County Executive pursuant to § 101A(a)(2)d. of Title 22, the County Council, by resolution, shall fix a date for the special election required by § 101A(a)(2)e. of Title 22, at which all voters qualified under § 7543 of this title may vote, on the question whether the proposed annexation should be approved.

(b) The special election shall be held not less than 30 days nor more than 60 days after the date of approval of the county ordinance enacted pursuant to § 101A(a)(2)c. of Title 22.

66 Del. Laws, c. 135, § 2.;



§ 7541. Contents of notice of special election

The special election shall be held on the date fixed by County Council pursuant to § 7540 of this title and shall be previously advertised by publishing a notice in a newspaper published within the County and having a general circulation therein, once in each of 2 weeks preceding the week in which the special election is held, and by posting a notice in a prominent place in the building at which County Council meets for the conduct of legislative business. The notices shall state the time and place of the special election and further state that the purpose of the special election is to determine whether a majority of the qualified voters in each parcel of the territory are in favor of the annexation by the City of Wilmington. The posted notice shall also provide a detailed description of the territory, including, but not limited to, a map showing the territory in relation to the City of Wilmington and the area surrounding the territory.

66 Del. Laws, c. 135, § 2.;



§ 7542. Place, time and manner of voting; duties of Clerk of the Peace

(a) The special election shall be held in the building in which is situated the offices of the Clerk of the Peace. The polls shall be open from 9:00 a.m. to 6:00 p.m. on the day of the special election and voting shall be by printed ballot, which shall give the qualified voters an opportunity clearly to indicate their consent or objection to the annexation of the territory by the City of Wilmington.

(b) The Clerk of the Peace shall:

(1) Act as judge of the special election;

(2) Prepare, publish and post the notices required under § 7541 of this title;

(3) Prepare the ballots required for the special election; and

(4) Perform such other duties as provided in this subchapter for the Clerk of the Peace.

66 Del. Laws, c. 135, § 2.;



§ 7543. Qualified voters; voting list

(a) The following shall be considered qualified voters for a special election held with respect to an annexation initiated pursuant to § 101A of Title 22 for the City of Wilmington and shall be entitled to vote in such election as provided herein:

(1) Every person 18 years of age or older who at least 30 days prior to the date of the special election is a duly registered voter in the election district or districts of the County in which the territory is located, and who resides in said territory, shall be entitled to 1 vote each.

(2) Unless already qualified to vote under paragraph (1) of this subsection and subject to subsection (b) of this section each owner of a parcel of real estate located in the territory, as evidenced by the assessment records of the County, shall be entitled to 1 vote each. Corporations, limited partnerships or other entities which own real estate in the territory shall be entitled to 1 vote each under this subsection, which right to vote shall be permitted by the judge of the election at the special election upon receipt of a sealed, certified copy of a corporate resolution passed by the governing body of the corporation, or the equivalent of such resolution of the entity involved, authorizing an officer, agent or other person to vote on behalf of the entity at the special election.

(3) Unless already qualified to vote under paragraph (1) or (2) of this subsection, each holder of a then-current leasehold interest in a parcel in the territory, as evidenced by a certified copy of the lease reflecting that interest submitted to the judge of the election at the time of the special election, shall be entitled to 1 vote each, which shall be permitted in the same fashion as if carried out under the provisions of paragraph (1) or (2) of this subsection, as the case may be.

(4) Unless already qualified to vote under paragraph (1), (2) or (3) of this subsection, each person, corporation, limited partnership or other entity, who in the determination of the judge of the election is qualified to vote under the provisions of subsection (b) of this section, shall be entitled to 1 vote each, which shall be permitted in the same fashion as if carried out under the provisions of paragraph (1) or (2) of this subsection, as the case may be.

(5) In no event shall any person, corporation, limited partnership or other entity, or any holder of a leasehold interest, who or which is qualified to vote under this section, be entitled to more than 1 vote in such special election.

(b) Not less than 14 days prior to the special election, the Clerk of the Peace shall prepare from the books and records of the county Board of Assessment a list of the real estate owners of each parcel of the territory for which the special election is to be held. In addition, not less than 21 days prior to the special election the Department of Elections for the County shall provide the Clerk of the Peace with a current list of registered voters in the election district or districts in which the territory is located, who reside in the territory. From the 2 lists prepared pursuant to this subsection the Clerk of the Peace shall compile the voting list of the qualified voters for the special election. The voting list shall be evidence of the right of qualified voters to vote in the special election, except as hereinafter provided:

(1) Real estate owners who sold their property or properties in the territory prior to the date of the special election shall not be permitted to vote but the then owners of the property or properties shall be entitled to vote in their place and stead upon furnishing the judge of the election with the original or a certified copy of the deed to the property or properties, which deed shall clearly evidence that it was duly recorded; provided, however, that if the new owner is a corporation, limited partnership or other entity, the new owner must also comply with the provisions of paragraph (a)(2) of this section;

(2) Any person claiming the right to vote at the election as an heir of any real estate owner in the territory who has died since the preparation of the voting list, or as trustee or guardian under the terms of the last will and testament of such real estate owner (who has died since the preparation of the voting list) shall furnish the judge of election with the original or a certified copy of the will or other document evidencing that person's ownership of, or interest in, the property of such real estate owner, and shall thereupon be permitted to vote as if qualified under paragraph (a)(2) of this section; or

(3) Each person, corporation, limited partnership or other entity qualified to vote in the special election pursuant to paragraph (a)(3) of this section shall be permitted to vote despite their absence from the voting list prepared by the Clerk of the Peace.

66 Del. Laws, c. 135, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7544. Certification of result of special election; retention of ballots

No later than 3 days after the holding of the special election, the judge of the election shall tabulate the ballots and certify the result to the County Council and to the Wilmington City Council under that judge of election's hand and seal. The ballots shall be retained in the safekeeping of the county government for 1 year before being destroyed.

66 Del. Laws, c. 135, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7545. Alternative approval procedure when only 1 qualified voter exists

If only 1 qualified voter in the territory exists for the purpose of determining whether an annexation initiated pursuant to § 101A of Title 22 for the City of Wilmington shall be approved, notwithstanding any other provisions in this subchapter or in Title 22 the annexation shall be deemed approved if, within 7 days of the County Executive's approval of the county ordinance pursuant to § 101A(a)(2)f. of Title 22, the qualified voter files with the Clerk of the Peace a sworn affidavit approving of the annexation. If the qualified voter is a corporation, limited partnership or other entity, such affidavit must be accompanied by a suitable sealed, certified copy of a corporate resolution or its equivalent authorizing an officer, agent or other person to execute the affidavit approving the annexation on behalf of the entity. On receipt of said affidavit, together with the authorization, if any, the Clerk of the Peace shall certify the approval to the County Council and to the Wilmington City Council under that Clerk of the Peace's hand and seal. Said certification shall, for all intents and purposes, be construed as the required certificate under § 7544 of this title and § 101A(a)(2)f. of Title 22.

66 Del. Laws, c. 135, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7546. Definitions

For the purposes of this subchapter, the following terms shall have the meanings described herein:

(1) "Clerk of the Peace" shall mean the Clerk of the Peace for New Castle County.

(2) "County" shall mean New Castle County.

(3) "County Council" shall mean the New Castle County Council.

(4) "County Executive" shall mean the New Castle County Executive.

(5) "Parcel" shall have the meaning set forth in § 101A(c)(4) of Title 22.

(6) "Territory" shall have the meaning set forth in § 101A(c)(6) of Title 22.

66 Del. Laws, c. 135, § 2.;






Subchapter IV Municipal Elections Except for the City of Wilmington

§ 7550. General

(a) Subchapters IV and V of this chapter shall not apply to elections for the City of Wilmington, referenda, or annexation elections.

(b) Provisions of municipal charters or ordinances inconsistent with the provisions of subchapters IV and V of this chapter shall be considered repealed.

(c) Municipalities shall conduct all elections for local office using voting machines that the Department of Elections shall provide.

(d) Where a deadline in subchapters IV and V of this chapter is a Saturday, Sunday or a holiday in the municipality, the deadline shall be the next day that is not a Saturday, Sunday or holiday in the municipality.

(e) Deadlines shall be no earlier than 4:30 p.m., local time.

(f) Municipalities shall not adopt any ordinance that is contrary to any of the provisions of subchapters IV and V of this chapter.

(g) Section 4972 of this title applies to subchapters IV and V of this chapter.

(h) The date and time of municipal elections, the offices up for election, and the terms of those offices shall be as provided in the municipality's charter and/or ordinance, provided that, upon the request or concurrence of the municipality's board of elections, the State Election Commissioner may, unless otherwise provided in the municipality's charter and/or ordinance, cancel any municipal election the conduct of which is rendered impracticable due to severe inclement weather, acts of God or similar emergencies outside of the municipality's control. Upon such cancellation, the municipality shall reschedule the election in accordance with § 7553 of this title and the term of any existing officeholder shall continue until the results of the rescheduled election are certified pursuant to § 7558 of this title.

(i) Municipalities shall enact ordinances to implement optional provisions of subchapters IV and V of this chapter at least 60 days prior to the date of the first election to which those provisions shall apply.

(j) The State Election Commissioner, in collaboration with the Departments of Elections, shall promulgate the documents, forms and envelopes required by subchapters IV and V of this chapter.

(k) A municipality shall contract with the Department of Elections to conduct an election to elect members of the municipality's government at least 60 days prior to the date of the election.

(l) A voter may ask a person or persons of that voter's choice, who is not that voter's employer or an agent of that voter's employer or union, to assist that voter in voting.

(m) The term Department of Elections as used in subchapters IV and V of this chapter refers to the Department of Elections for the county in which a municipality is located.

(n) The State Election Commissioner in the collaboration with the departments of elections shall establish reasonable fees to cover the costs of services provided to municipalities. The initial schedule of fees shall be established and published no later than December 31, 2010. The schedule shall be reviewed, modified as necessary and published anew no later than December 31 in every odd-numbered year.

75 Del. Laws, c. 342, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2; 77 Del. Laws, c. 409, §§ 1, 2; 78 Del. Laws, c. 248, § 1.;



§ 7551. Boards of Election; appointment, authority

(a) A Board of Elections shall be appointed as provided in the municipality's charter or code and shall oversee the election of the municipality's government.

(b) Members of municipal Boards of Elections shall be qualified electors in the municipality for which they are appointed and shall not be an elected official or candidate or an immediate family member of an elected official or candidate (mother, father, son, daughter, brother, sister, including half-brothers and sisters, stepfamily members and in-laws).

(c) Members of municipal Boards of Elections shall serve terms as provided in the municipality's charter or code.

(d) Upon confirmation of a member to a municipality's Board of Elections, the municipality shall issue a Certificate of Appointment to the member and the member shall swear or affirm the following oath orally and in writing:

I, ____, do solemnly swear (or affirm) that I will support the Constitution of the United States and the Constitution of the State of Delaware, and that I will faithfully discharge the duties as a member of the Board of Elections for the city (or town) of ____ by ensuring that elections within the city (or town) are conducted fairly, impartially and in accordance with the Delaware Code and city (or town) charter and ordinances to the best of my ability.

(e) A municipal Board of Elections member shall not participate in electioneering. Electioneering includes political discussion of issues, candidates or partisan topics; the wearing of any button, banner or other object referring to issues, candidates or partisan topics; the display, distribution or other handling of literature or any writing or drawing referring to issues, candidates or partisan topics; and the deliberate projection of sound referring to issues, candidates or partisan topics from loudspeakers or otherwise. A Board of Elections member who violates this section shall be fined not more than $500 and shall forfeit that Board of Election member's position on the Board.

(f) Municipal Boards of Elections shall consist of an odd number of members as stated in the municipality's charter or code, but in no case shall there be fewer than 3 members on the Board.

(g) Unless otherwise provided in the municipality's charter or code, the municipality's Board of Elections shall oversee the absentee ballot process for elections conducted in accordance with subchapters IV and V of this chapter.

(h) The Department of Elections shall make training available for the members of the municipality's Board of Elections on their roles and responsibilities.

(i) A municipal Board of Elections may request, in writing, advice and guidance from the Department of Elections. The Department to which a Board of Elections makes a request shall provide a written response as soon as practical but no later than 7 business days following receipt of the request.

(j) Municipalities shall post the names and contact information for its Board of Elections in the city/town hall or in the building where the municipal government meets, and on the municipality's website if it has one.

(k) A municipality shall notify the State Election Commissioner and the Department of Elections of the members of its Board of Elections when such members are installed.

75 Del. Laws, c. 342, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2; 77 Del. Laws, c. 409, § 3.;



§ 7552. Complaint procedure; pre-election activity

(a) A citizen of the municipality may submit a written complaint, regarding any aspect of pre-election activity that is contrary to the provisions of subchapters IV and V of this chapter, to the municipality's Board of Elections. The complainant shall state with specificity the action or activity that is contrary to the provisions of subchapters IV and V of this chapter. The municipal Board of Elections shall meet in a special public meeting held as soon as practicable in compliance with the Delaware Freedom of Information Act (Chapter 100 of Title 29), but in no event later than 10 days following receipt of the complaint to determine if the complaint has any merit. Within 24 hours of the special public meeting, the municipal Board of Elections shall issue a written decision on whether the pre-election action or activity was legally incorrect and ordering lawful action necessary to correct such legal error in the pre-election action or activity. The Board of Elections shall immediately make its decision available to the public. If the municipality's Board of Elections fails to meet and issue a written decision within the time frames set forth herein, the citizen may file the complaint directly with the State Election Commissioner. Such complaints shall be heard in accordance with paragraph (b) of this section hereunder.

(b) Decisions and orders of a municipal Board of Elections may be appealed to the State Election Commissioner in writing within 2 business days of the Board's decision and order. The State Election Commissioner shall take testimony at a special public hearing that the Commissioner conducts within 4 business days following receipt of the appeal. The Commissioner shall hold the hearing in accordance with the Administrative Procedures Act (Chapter 101 of Title 29) except as provided in this section. The Commissioner shall give 48 hours prior notice to all parties to such special public hearing in lieu of the notice provisions of § 10122 of Title 29. Notice of the hearing shall be posted as well as published on the Commissioner's website in lieu of the notice provisions of § 10124 of Title 29. No later than 2 business days following the hearing, the Commissioner shall issue a written decision on whether the pre-election action or activity was legally incorrect and ordering lawful action necessary to correct such legal error in the pre-election action or activity. Decisions of the Commissioner may be appealed in writing to Superior Court no less than 48 hours before the date of the election.

(c) Notwithstanding the foregoing, at the option of the complainant, that complainant may elect to appeal the decision of the municipal Board of Elections in writing to the Superior Court no less than 48 hours before the date of the election.

75 Del. Laws, c. 342, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2; 77 Del. Laws, c. 409, § 4; 78 Del. Laws, c. 248, § 2.;



§ 7553. Notices; posting; publishing; deadlines, election calendar

(a) For each election of members of the municipal government, a municipality shall post a Notice of Election conspicuously within the municipality no later than 20 days prior to the date of the election. Such notice shall include the date, time and location of the election, the candidates for each office on the ballot and the qualifications to vote in the election. In municipalities that allow nonresident voting, those municipalities may notify the electorate by any appropriate means, such means to be stated in the municipality's charter or code.

(b) For each election of members of the municipal government, a municipality shall post a Notice of Solicitation of Candidates conspicuously within the municipality 20 days prior to the filing deadline for the offices up for election. Such notice shall include the term or terms of each office up for election, the deadline and procedure for declaring candidacy for an office up for election and the qualifications for holding each office.

(c) For any municipal election where subchapters IV or V of this chapter or the municipality permits absentee ballots, all notices required by this section shall include information about how to obtain an absentee ballot.

(d) A municipality shall post the notices required by this section, at minimum, in compliance with the Delaware Freedom of Information Act, Chapter 100 of Title 29.

(e) A municipality shall post all election notices on its website if the municipality has a website.

(f) Within 3 business days of posting election notices pursuant to subsections (a) and (b) of this section, a municipality shall provide a copy of each election notice to the Department of Elections. The Department of Elections may reject any election notice that is filed late or that is materially incorrect. If such rejection results in the violation of subsection (a) or (b) of this section, the municipality shall reschedule the election in accordance with this section.

75 Del. Laws, c. 342, § 2; 77 Del. Laws, c. 409, § 5; 78 Del. Laws, c. 248, § 3.;



§ 7554. Voter eligibility

(a) Voter eligibility shall be as specified within the town charter.

(b) A municipality that uses the State's Voter Registration System as the source of its list of registered voters must enter into a written agreement with the Department of Elections that specifies the responsibilities of each party registering voters, maintaining voter records and providing Election Day support.

(c) A municipality that maintains its own voter registration system shall publish and post a schedule of when eligible citizens may register to vote. The municipality shall provide eligible citizens a reasonable opportunity to register to vote.

(d) Persons appearing to vote shall present proof of identity and address. The identification shall be 1 or more of the following items that individually or together show the identity and address of the person:

(1) A current State of Delaware driver's license or ID card;

(2) A uniformed service ID card;

(3) Another current photo ID issued by the State of Delaware; U.S. Government; the voter's employer, high school or higher education institution;

(4) A current utility bill, bank statement, credit card statement, a paycheck or pay advice, or another type of bill or statement;

(5) A lease or sales agreement; and/or

(6) Any other documentation that a person can reasonably and commonly accept as proof of identity and address.

(e) Personal recognition by a majority of the Election Officers in the polling place can attest to a voter's identity and address.

75 Del. Laws, c. 342, § 2.;



§ 7555. Candidates; eligibility; declaration of candidacy

(a) Candidate eligibility shall be established in the town charter.

(b) The procedure for declaration of candidacy shall be established in the town charter or by ordinance.

(c) Unless otherwise specified in the town charter:

(1) A candidate for municipal government shall not have been convicted of a felony;

(2) A candidate for the chief executive of a municipality shall have been a qualified elector of the municipality for at least 1 year prior to the date of the election and shall be at least 21 years of age on or before the date of the election; and

(3) A candidate for a municipality's legislative body and all other elective offices shall have been a qualified elector of the municipality for at least 1 year prior to the date of the election, and shall be at least 21 years of age on or before the date of the election.

(d) A candidate for municipal office shall file a Certificate of Intention or a Statement of Organization establishing a campaign committee with the State Election Commissioner no later than 7 days after declaring that candidate's candidacy. A Certificate of Intention is submitted by a candidate when the yearly salary for the office for which that candidate has filed a Declaration of Candidacy is less than $1,000 or who does not intend to receive more than $2,000 in contributions or expend more than $2000 for campaign expenses during the campaign pursuant to § 8004 of this title. Otherwise, no later than 7 days after making expenditures or receiving contributions on behalf of the candidate or committee, the candidate shall notify the Commissioner and file a Statement of Organization.

(e) The State Election Commissioner shall notify a municipality's Board of Elections when a candidate has failed to comply with the provisions of subsection (d) of this section above.

(f) Excepting candidacies otherwise provided for in the town charter and which have complied with the provisions of subsection (d) of this section within 5 days after the election, the Board of Elections of a municipality shall declare a candidate who has failed to comply with the provisions of subsection (d) of this section ineligible to be a candidate and shall order that candidate's name removed from the ballot subject to the appeal provisions of § 7552 of this title. Administrative errors or oversights by municipal or state officials shall not be grounds for declaring a person ineligible to be a candidate.

(g) Officials receiving any document required in this section shall provide the person filing the document with a receipt showing the date and time that the document was filed and the name of the person who received the document.

(h) Officials receiving any document required in this section shall immediately notify the person submitting the document of any deficiency in the submission. The person submitting the document shall have 2 business days to correct the deficiency even if the extension extends beyond the applicable deadline. If the person does not correct the deficiency by the end of the second business day, the municipality shall reject it.

(i) All documents filed in accordance with this section are public records and a municipality shall make them available for inspection by the public in accordance with the Delaware Freedom of Information Act [Chapter 100 of Title 29].

(j) Where the number of qualified candidates for an office is equal to or less than the number of seats up for election, the Board of Elections shall declare the candidate or candidates elected.

(k) The State Election Commissioner shall prepare a package of Municipal Candidate Forms required by this section and instructions for completing and filing the forms. The Commissioner shall provide each municipality copies of the Municipal Candidate Forms package and publish the package on the State Election Commissioner's website. Municipalities and the Departments of Elections shall publish the Municipal Candidate Forms package on their websites, should such websites exist. Municipalities shall maintain a sufficient supply of Municipal Candidate Forms packages to meet demand.

(l) A municipality shall submit the names of candidates for each office up for election to the Department of Elections no later than 1 business day following the filing deadlines for the elected positions.

(m) A person may withdraw as a candidate by filing the form promulgated by the State Election Commissioner for that purpose with the municipality.

(1) If there are 2 or more candidates remaining on the ballot for the office and there are 14 or more days prior to the date of the election, the municipality shall mail new absentee ballots to all persons to whom it had issued absentee ballots. If an absentee voter does not return the replacement absentee ballot before 12 noon the day before the election, the municipality shall count the original ballot.

(2) Any votes cast for a person who has withdrawn that person's own candidacy are invalid and the municipality shall not tally, canvass nor report such votes.

75 Del. Laws, c. 342, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 227, § 2.;



§ 7556. Election Officers; appointment; responsibilities; training

Unless otherwise provided by town charter or code:

(1) The municipality shall have sufficient Election Officers to conduct the elections.

(2) The Inspector shall be the chief Election Officer in the polling place.

(3) The Inspector shall determine all challenges and all other issues involving the conduct of the election at the polling place. The Board of Elections may provide advice and guidance to the Election Officers.

(4) Election Officers individually and collectively shall conduct elections in a fair and equal manner.

(5) Election Officers who violate the provisions of subchapters IV or V of this chapter shall be removed forthwith by the Board of Elections.

75 Del. Laws, c. 342, § 2; 76 Del. Laws, c. 52, § 1; 77 Del. Laws, c. 409, § 6.;



§ 7557. Conduct of the election

(a) The Department of Elections shall make available training for Election Officers prior to each election on the operation of the voting machine and Election Day procedures, and provide each Election Officer and Board of Elections member a copy of the manuals and/or checklists for the election.

(b) Election Officers shall admit the following persons to the voting room:

(1) Board of Elections members;

(2) Election Officers;

(3) Persons voting and waiting to vote;

(4) A child or children 17 years of age or less accompanying the voter;

(5) Department of Elections administrators or employees identified by badge or other authorization;

(6) The State Election Commissioner or an employee of the State Election Commissioner's office identified by badge or other authorizations;

(7) Any person accompanying a Board of Elections member, a Department of Elections administrator, or the State Election Commissioner except for an elected official of the municipality, a candidate on the ballot, or a person associated in any way with the campaign of a candidate on the ballot;

(8) Any other person deemed necessary to the conduct of the election by the Inspector except for an elected official of the municipality, a candidate on the ballot, or a person associated in any way with the campaign of a candidate on the ballot; or

(9) A person or persons required by a voter to assist the voter in voting who is not the voter's employer, agent of that voter's employer or union, or an elected official of the municipality, a candidate on the ballot, or a person associated in any way with the campaign of a candidate on the ballot.

(c) Electioneering. —

Section 4942 of this title applies to municipal elections.

(d) Challenges and challengers. —

(1) For elections for municipal government, each candidate on the ballot may appoint and accredit 1 or more suitable persons as challengers. One challenger at a time for each candidate on the ballot at each voting location in a building may be present to observe the conduct of the election and all election records. The challengers may be changed and their places filled in like manner during the day. Each challenger shall present the Inspector a challenger authorization for that election.

(2) The Inspector shall issue each challenger a challenger badge that the challenger shall wear while in the polling place. If the person leaves the polling place, the challenger shall surrender the badge to the Inspector, and for elections for municipal government, retrieve the challenger authorization from the Inspector.

(3) Challengers may act as peace officers with the same powers of preserving the peace as Election Officers. The Election Officers shall protect them in the discharge of their duty; as long as the challengers do not create any disturbance or obstruction and do not unreasonably prolong any challenge. The Inspector shall caution challengers concerning the foregoing. If a challenger persists in objectionable behavior, the Inspector may eject the challenger. Nothing in this subsection of this section shall prevent the substitution of another challenger for 1 whom the Inspector ejected.

(4) If an Inspector wilfully ejects a challenger without cause, that Inspector shall be deemed to have knowingly and wilfully violated that Inspector's own official duty.

(5) Any person legally in the polling place may challenge any voter for identity, address or bribery. The Inspector shall hear each challenge before the person being challenged enters a voting machine. Once the Inspector decides the challenge, the matter is decided and the challenged person will be either permitted to vote or not permitted to vote depending on the decision. A person denied permission to vote shall leave the polling place immediately. A person challenged for bribery may take and subscribe to the oath as provided in § 4940 of this title. Once the person has taken and subscribed to the oath, the person shall be permitted to vote.

(e) Voting machines; election supplies; certification. —

(1) The Department of Elections shall prepare the voting machines for the election of members of a municipal government by listing the names of all certified candidates submitted by the municipality in alphabetical order by last name without political party or other designation.

(2) The Department of Elections shall:

a. Supervise the preparation of the voting machines so that the voter choices are accurately reflected on the ballot;

b. Provide the materials needed to prepare the voting machines for the election;

c. Deliver the voting machines, documents, forms, envelopes, and signs prior to the election and pick up the voting machines following the election.

d. Keep the voting machines used in an election sealed for at least 30 days following the election or until any election contest is settled, whichever is longer. If, however, these voting machines are needed for a primary or general election prior to the resolution of an election contest, the Department may print audit records, results, and ballot images from each voting machine. The Department shall seal these records in an appropriate container and retain them until the contest is resolved.

(3) Two members of the Board of Elections for a municipality conducting an election shall certify the voting machines to be used in the election prior to the voting machines being delivered to the polling place or places.

(4) Municipalities shall be responsible for providing pens, rubber bands, tape and other supplies needed at the polling place.

(f) Oath of Office. —

Before opening the election, the Inspector and any other appointed Election Officer shall subscribe to the following oath:

I do solemnly swear (or affirm) that in the election to be held on the ____ day of ____ A.D., I will not knowingly or willfully receive or consent to the receiving of the vote of any person who is not a citizen, and also that I will not receive or consent to the receiving of the vote of any person whom I shall believe not entitled to vote, unless my associates shall adjudge such person to be entitled to vote. That I will not receive or reject, nor concur in receiving or rejecting any vote through partiality or under bias, and that I will determine every matter that shall come before me and perform every act and duty by law required of me, touching the election, truly, faithfully and impartially, according to the best of my skill and judgment; that I have not received, nor will I receive directly or indirectly from or through any candidate to be voted for at such election, or any other person, any money, pay or other valuable thing or reward; that I have not been promised, or in any manner been led to believe that I will at any time directly or indirectly receive any money, pay or other valuable thing or reward from such candidate or other person other than that provided by law and if I shall discover any partiality, unfairness or corruption in the conduct of the election, I shall disclose the same to the Board of Elections that is conducting the election and to the Attorney General to the end that the subject may be investigated, so help me God (or so I solemnly affirm).

(g) Bribery. —

(1) No person who is accused of receiving or accepting or offering to receive or accept, or pays, transfers or delivers, or offers or promises to pay, transfer or deliver, or contributes or offers or promises to contribute to another to be paid or used any money or other valuable thing as a compensation, inducement or reward for giving or withholding or in any manner influencing the giving or withholding a vote at any municipal election, shall vote at such election unless such person being challenged for any of said causes takes and subscribes to the oath or affirmation as provided for in § 4940 of this title.

(2) Such oath or affirmation shall be conclusive evidence to the Election Officers of the truth of such oath or affirmation, but if any such oath or affirmation shall be false, the person making the same shall be guilty of perjury, and no conviction thereon shall bar any prosecution under § 8 of article V of the Constitution of this State. Such oath or affirmation, when signed and attested as provided in this section shall be competent evidence in any proceeding against the party making the same.

(h) Polling Places. —

Polling places shall be convenient and readily accessible to the voters.

(i) Preparing the polling place prior to the election. —

(1) The Election Officers for each polling place shall arrive at least 1 hour prior to the time set for opening of the polls and shall proceed to arrange the furniture, documents, forms, envelopes, signs, posters and voting machines for the conduct of the election. They shall inspect the ballot cover and curtain of the machine or machines to make certain that machine or machines has not been damaged or tampered with in any manner. The Election Officers shall also take reasonable steps to ensure that no mirror or camera is in a position that would permit anyone to view the ballot.

(2) The Election Officers shall post or place the following posters and signs as follows:

a. In the voting room:

1. A voter information poster that includes information on voter eligibility, the date of the election and the hours that the polling places or places are open, general information on the right to vote, instructions on how to contact the appropriate officials if these rights are alleged to have been violated, and general information on the prohibition of acts or frauds and misrepresentation;

2. A sample ballot; and

3. Instructions on how to use the voting machine.

b. At each voting machine:

1. A sample ballot; and

2. Instructions on how to use the voting machine.

c. At the entrance to the voting area:

1. A poster that indicates that the room or area is a polling place;

2. A voter information poster as described above; and

3. A sample ballot.

d. Signs marking the route between the entrance and the accessible entrance and the voting room.

e. A poster or other visible object at the entrance to the building used by voters and at the accessible entrance, if different, that marks the building as a polling place.

f. Outside of the building where the polling place is located:

1. Signs that mark that the building is a polling place;

2. Signs that mark the accessible route from parking to the accessible entrance; and

3. Signs that mark or point to the accessible entrance.

(3) The Department of Elections shall provide a Voting Machine Certificate that lists the serial number, ballot number, machine case seal number, printer door number and the protective counter number for each voting machine assigned to the district (where voting by district is permitted) or polling place. Each Election Officer shall witness and verify that the numbers listed on the Voting Machine Certificate are the same as the voting machine serial number, case seal number, printer door seal number, ballot number and protective counter number on the voting machine. If a number is different, the Inspector shall strike through the number, enter the appropriate correction and initial the entry on each of the certificates.

(4) The Election Officers shall then observe the opening of the polls procedure for each voting machine assigned to the district or polling place. If the light in the polls ready to open box on the officer's control panel is in any other but the top position prior to the Inspector pressing the open polls button, stop the procedure and contact the Board of Elections. The machine cannot be used. If, during the opening of the polls procedure, the paper tape shows "error all counters not zero," stop the procedure and contact the Board of Elections. The machine cannot be used. At the conclusion of the open polls procedure for each voting machine assigned to the district or polling place as appropriate, each Election Officer signs the paper tape. After the last Election Officer signs the paper tape, the Inspector shall close the write-in window. Each Election Officer shall then sign § 1 of the Voting Machine Certificate after any discrepancies that were observed were noted on the certificate.

(5) At the time the polls are scheduled to open, the Inspector shall admit voters and authorized challengers to the voting room.

(j) Voting procedure. —

(1) For municipalities using the State's voter registration information as the basis of permitting a person to vote: a person shall show proof of identity and address, the Election Officer shall circle the person's name on the Poll List, have that person sign the Voter Log, give the person an authorization to vote and direct that person to the voting machine.

(2) For municipalities that do not use the State's voter registration information: a person shall show proof of identity and address, the Election Officer shall then check the person's name and address against the municipality's registration list or if the municipality does not have a registration system, permit the person to vote if that person is otherwise eligible to vote, have the person sign the Voter Log, give the person an authorization to vote and direct that person to the voting machine.

(3) If the Election Officer determines that the person is not eligible to vote in the election, the Election Officer shall refer the person to the Inspector. The Inspector, after hearing and considering evidence, shall determine whether to permit the person to vote. Upon making the decision, the Inspector shall appropriately annotate the Poll List and/or Voter Log.

(4) If a person's eligibility to vote is challenged by anyone for any reason, the Inspector shall immediately hear and consider the evidence and then decide whether the person is eligible to vote. Once the Inspector has made that Inspector's decision, there is no appeal at the polling place.

(k) At the close of the polls; unofficial results. —

(1) Thirty minutes prior to the closing of the polls, the Inspector shall announce or have another Election Officer announce that the polls shall close in 30 minutes both in the voting room and outside of the entrance of the building used by voters.

(2) At the time that the polls close the Inspector shall announce or have another Election Officer announce that the polls have closed both in the voting room and outside of the entrance to the building used by voters. The Election Offices shall permit any person to vote who was in line at the time the polls closed.

(3) The Election Officers shall remove the cartridges and tapes from each voting machine, record the protective counter and seal numbers on the Voting Machine Certificate, close the voting machines, complete the Vote Tabulation for the election, and post a copy of the results tape from each voting machine on the door of the polling place.

(4) The Election Officers, as soon as possible after the polls have closed and the unofficial results announced, shall deliver all election documents, envelopes and absentee ballots to the municipality's Board of Elections.

(5) The municipality's Board of Elections shall secure the documents, envelopes and absentee ballots until such time that they need to canvass the election.

(l) A municipality shall reimburse the Department of Elections that provides the voting machines for its election such reasonable costs for services provided as established by the State Election Commissioner.

75 Del. Laws, c. 342, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 52, § 1; 77 Del. Laws, c. 227, § 2; 77 Del. Laws, c. 409, § 7.;

§ 7557A Complaint procedure; unlawful election activity altering result of election.

(a) A citizen of a municipality may submit a written complaint to the State Election Commissioner regarding any aspect of that municipality's election activity that is contrary to state or federal law which altered or is reasonably likely to have altered the result of the election. Such complaint shall be filed no later than 20 days after the result of the municipal election shall have been certified by the municipality's Board of Elections. The complaint shall state with particularity:

(1) The action or activity that is contrary to state or federal law; and

(2) The specific basis for the complainant's belief that such activity altered or is reasonably likely to have altered the result of the election.

(b) The State Election Commissioner shall review the complaint and such other materials as he or she deems necessary or appropriate. If, following such review, the Commissioner determines there is reasonable probability that conduct in violation of state or federal law altered or is reasonably likely to have altered the result of the election, then the Commissioner shall file suit in Superior Court on behalf of the complainant to invalidate the result of the election or such other relief as shall be appropriate.

78 Del. Laws, c. 248, § 4; 70 Del. Laws, c. 186, § 1.;



§ 7557A. Complaint procedure; unlawful election activity altering result of election

(a) A citizen of a municipality may submit a written complaint to the State Election Commissioner regarding any aspect of that municipality's election activity that is contrary to state or federal law which altered or is reasonably likely to have altered the result of the election. Such complaint shall be filed no later than 20 days after the result of the municipal election shall have been certified by the municipality's Board of Elections. The complaint shall state with particularity:

(1) The action or activity that is contrary to state or federal law; and

(2) The specific basis for the complainant's belief that such activity altered or is reasonably likely to have altered the result of the election.

(b) The State Election Commissioner shall review the complaint and such other materials as he or she deems necessary or appropriate. If, following such review, the Commissioner determines there is reasonable probability that conduct in violation of state or federal law altered or is reasonably likely to have altered the result of the election, then the Commissioner shall file suit in Superior Court on behalf of the complainant to invalidate the result of the election or such other relief as shall be appropriate.

78 Del. Laws, c. 248, § 4; 70 Del. Laws, c. 186, § 1.;



§ 7558. Election results; recounts; contests

(a) A person certified as being elected shall not take office before the seventh day following certification of the election.

(b) The municipal Board of Elections shall announce the results of an election as soon as possible following the close of the polls.

(c) The municipal Board of Elections shall recount the absentee ballots if the difference between the top 2 candidates is 1/2 of 1% or less than the total votes cast for the office. Where electors vote for more than 1 candidate for an office, the municipal Board of Elections shall recount absentee ballots if the difference between the last candidate elected and the next closest candidate is 1/2 of 1% or less than the total votes cast for the office.

(d) No later than 48 hours following the closing of the polls, the municipal Board of Elections shall convene within to determine the result of the election and certify the name of the winning candidates.

(e) If, following certification of the election and the resolution of any contest, there is a tie vote for a municipal office, then the State Election Commissioner shall order a new election in which only the candidates or positions tied will be on the ballot, unless the laws of the municipality otherwise provide. The municipality shall conduct the special election in accordance with this subchapter; provided, however, that the Department of Elections shall defray the cost of such election up to a cap of $2,500.

(f) The municipal Board of Elections, following certification of the election and the resolution of any contest, shall audit the election records in order to reconcile the number of voters who cast ballots as compared to the number of voters who returned absentee ballots and voted on voting machines. The results of this audit shall be reported to the municipality's chief executive and be made available for public review.

(g) Sections 5941 through 5955 of this title apply to election contests within municipalities. For purposes of this subsection, the words "county, district or hundred" as used in § 5941 of this title shall mean "municipality" and the words "board of canvass" as used throughout §§ 5941 through 5955 of this title shall mean "municipal Board of Elections."

75 Del. Laws, c. 342, § 2; 76 Del. Laws, c. 52, § 1; 78 Del. Laws, c. 248, § 5.;



§ 7559. Transition

(a) This subchapter shall apply to elections held after June 30, 2007.

(b) The State Election Commissioner shall promulgate all forms required by 75 Del. Laws, c. 342 by April 30, 2007.

75 Del. Laws, c. 342, § 2; 76 Del. Laws, c. 52, § 1; 77 Del. Laws, c. 227, § 2.;



§ 7560. Transition

Transferred to § 7559 of this title by 76 Del. Laws, c. 52, § 1, effective June 26, 2007.






Subchapter V Absentee Voting in Municipal Elections Except for the City of Wilmington

§ 7570. Purpose of subchapter; scope

It is the purpose and intent of the General Assembly in enacting this subchapter to provide those qualified electors of municipalities governed under subchapter IV of this chapter who are unable to appear at a municipal election to cast their ballots with the ability to cast a ballot to be counted in the total for the municipal election.

76 Del. Laws, c. 52, § 2.;



§ 7571. Persons eligible to vote by absentee ballot

Any person qualified under the provisions of a municipal charter to vote by absentee ballot in any municipal election held in that municipality ("elector") may vote by absentee ballot for any reason authorized by that municipality's charter or ordinances and for any of the following reasons:

(1) Because such person is in the public service of the United States or of this State, or is a citizen of the United States temporarily residing outside the territorial limits of the United States and the District of Columbia, or such person's spouse or dependents when residing with or accompanying the person, or is absent from this State because of illness or injury received while serving in the armed forces of the United States; or

(2) Because such person is in the armed forces of the United States or the Merchant Marines of the United States, or attached to and serving with the armed forces of the United States in the American Red Cross or United Service Organizations; or

(3) Because of the nature of such person's business or occupation, including the business or occupation of providing care to a parent, spouse or that person's child who is living at home and requires constant care due to illness or injury; or

(4) Because such person is sick or physically disabled; or

(5) Because such person is absent from the municipality while on vacation; or

(6) Because such person is unable to vote at a certain time or on a certain day due to the tenets or teachings of that person's religion.

76 Del. Laws, c. 52, § 2.;



§ 7572. Request for ballot; affidavits for absentee ballots; delivery of absentee ballots

(a) An elector desiring to vote by absentee ballot in an election for which the elector is a qualified elector may request an absentee ballot from the municipality where the elector is qualified to vote by filing a written affidavit with the municipality no later than 12:00 noon the day before the election.

(b) An affidavit may be filed pursuant to this section by mailing it, delivering it, or causing it to be delivered to the municipality where the elector is qualified to vote.

(c) Affidavits filed pursuant to this section shall:

(1) Indicate the election or elections for which the elector is requesting an absentee ballot;

(2) Include at least the following information:

a. The elector's name;

b. The address within the municipality at which the elector establishes eligibility to vote;

c. The address to which the elector requests that the absentee ballot be mailed;

d. The elector's date of birth;

e. The elector's expected location on election day;

f. The reason that the elector cannot appear at the regular polling place on the day of the election which reason shall be any of the reasons listed in § 7571 of this title.

g. A telephone number, if available, to assist in resolving any challenge;

h. An e-mail address, if available, to assist in resolving any challenge; and

i. The elector's signature;

(3) Be subscribed and sworn to by the elector, before an officer authorized by law to administer oaths affirming that under penalty of perjury, the information on the affidavit is correct and true except that the affidavit for a person voting in person at a municipality shall not be notarized but shall be accepted upon the voter presenting a form of ID acceptable by a notary.

(d) Notwithstanding any other provision of this section to the contrary, the affidavit of any elector desiring to receive an absentee ballot because the person qualifies under any of the reasons set forth in § 7571(1), (2), (4) of this title or who qualifies to vote by absentee ballot as a nonresident of the municipality where such voting is allowed may be self-administered.

(e) The State Election Commissioner shall create an absentee affidavit template that municipalities shall use in creating their own absentee affidavit by adding additional reasons that a person may vote by absentee ballot. The State Election Commissioner shall also designate envelopes and create a set of instructions for voters casting their votes by absentee ballot that municipalities may use to comply with the provisions of this subchapter.

(f) The municipality may adopt a printed or electronic affidavit form (or both), containing blanks associated with each item required by this section to be listed on an affidavit, which may be completed by any elector wishing to receive an absentee ballot pursuant to this section. An elector may submit a written or electronic request to the municipality for the municipality prepared affidavit form, which the municipality shall forward to the elector upon receipt of a request therefore.

76 Del. Laws, c. 52, § 2; 77 Del. Laws, c. 227, § 2.;



§ 7573. Distribution of ballots, envelopes, and instructions; envelope specifications; prepaid postage

(a) Upon receipt of an affidavit from an elector pursuant to § 7572 of this title, the municipality shall process the same and confirm that the elector qualifies for an absentee ballot pursuant to § 7571 of this title.

(b) Not more than 60 nor less than 4 days prior to an election, and within 3 days after the absentee ballots, envelopes, and instructions therefore become available, the municipality shall mail, to each elector who requests and qualifies for an absentee ballot pursuant to § 7571 of this title, the following:

(1) An absentee ballot for the municipal election in which the elector is qualified to vote;

(2) Instructions for completing the absentee ballot and returning it to the municipality, marked "INSTRUCTIONS FOR COMPLETING AND RETURNING AN ABSENTEE BALLOT"; and

(3) An envelope marked "BALLOT ENVELOPE", which shall be:

a. Of the type known as a security mailing envelope, designed to securely protect the contents thereof from tampering, removal, or substitution without detection;

b. Large enough to carry the ballot; and

c. Addressed for return to the municipality where the elector is qualified to vote.

(c) Postage for all mailings made pursuant to this subsection shall be prepaid by the municipality.

(d) Nothing contained in this section shall prevent the issuance of an absentee ballot to those lawfully entitled thereto when the request is made less than 4 days prior to the election.

76 Del. Laws, c. 52, § 2.;



§ 7574. Requirements for ballot envelope; numbering and coding; voter identification label; affidavit of eligibility

(a) The municipality shall provide to each elector to whom it sends an absentee ballot an envelope which shall be:

(1) A color other than white;

(2) Large enough to hold a completed ballot; and

(3) Designed to protect its contents from tampering, removal or substitution without detection.

(b) Upon each envelope provided pursuant to this section shall appear:

(1) The words "BALLOT ENVELOPE";

(2) An alpha-numeric symbol and/or barcode for use in accounting for the absentee ballot;

(3) Identification information for the elector receiving the absentee ballot, including: the name of the municipality where the elector is qualified to vote; the elector's name; the elector's mailing address; the address within the municipality that establishes the elector's eligibility to vote if different from the elector's mailing address; and such other information as the municipality may require; and

(4) The following oath:

"I do solemnly swear (affirm) that to the best of my knowledge I am eligible to vote in this municipal election and that the address that appears on the label on this envelope is the address at which I am qualified to vote in this municipal election. I also do solemnly swear (affirm) under penalty of perjury that I have not received or accepted, or offered to receive or accept, any money or other item of value as compensation, inducement or reward for the giving or withholding of a vote at this municipal election, nor that I am acting under duress or threat of duress or harm."

(5) The voter's signature.

76 Del. Laws, c. 52, § 2.;



§ 7575. Voting procedure; execution of affidavit; return of ballot

The procedure for completing an absentee ballot and returning it to the municipality is as follows:

(1) An elector who receives an absentee ballot pursuant to this chapter shall complete the ballot by marking it with the elector's selections and shall place the completed ballot in the envelope marked "BALLOT ENVELOPE."

(2) The elector shall confirm that the information about that elector on the ballot envelope is correct and then sign the self-administered oath.

(3) The elector shall then seal the ballot envelope.

(4) The elector shall return the sealed ballot envelope to the municipality by:

a. Depositing it in a United States postal mailbox, thereby mailing it to the municipality issuing the ballot; or

b. Delivering it, or causing it to be delivered, to the municipality before the polls close on the day of the election.

76 Del. Laws, c. 52, § 2.;



§ 7576. Time limit for return of ballot; late ballots

(a) Each municipality shall endorse the date and time of receipt on the ballot envelope of each absentee ballot received by the municipality.

(b) Notwithstanding any other provision of this chapter, for an absentee ballot to be counted pursuant to this chapter, an elector voting by absentee ballot shall return the elector marked ballot to the municipality where the elector is qualified to vote before the polls close on the day of the election.

(c) Each municipality shall retain unopened any ballot envelope it receives after the polls close on the day of the election for 60 days after the election, or longer if directed by proper authority or required to do so by federal law.

76 Del. Laws, c. 52, § 2; 77 Del. Laws, c. 152, § 1.;



§ 7577. Procedure on receipt of ballot envelope by municipality

(a) Upon receipt of a ballot envelope the municipality, or a person authorized by the municipality, shall:

(1) Ascertain the names of each elector as they appear on the face of each ballot envelope;

(2) Ascertain from the information on the ballot envelope the municipal election district with whose votes the ballot within it shall be tallied; and

(3) Place the ballot envelope in a secure location until such time as it is opened and the ballot within it is counted.

(b) No agent or employee of the municipality shall open or attempt to open the ballot envelope, or change or alter or attempt to change or alter the ballot envelope, or any writing, printing or anything whatsoever thereon.

76 Del. Laws, c. 52, § 2.;



§ 7578. Counting procedure for absentee ballots

At any time between the opening and the closing of the polls on an election day, absentee election judges selected by a municipality's board of elections, shall count absentee ballots at a properly noticed public meeting in the municipality's offices or at the place of the election, at the municipality's discretion, in accordance with the procedures set out below. Anything herein to the contrary notwithstanding, at the discretion of the municipality, the board of elections may itself act as the absentee election judges.

(1) The municipality's board of elections shall appoint a sufficient number of teams of absentee election judges, each consisting of an odd number of electors, to open and tally the absentee ballots before the close of the polls. The board of elections shall be responsible for deciding all challenges and overseeing the process.

(2) The municipality shall provide a list of persons who have returned absentee ballots for review by the public and challengers at the meeting. Challenges must be made prior to the opening of the ballot envelope for the voter being challenged.

(3) If a person has challenged an absentee voter as provided in § 7557(d)(5) of this title, an absentee election judge shall give that person's ballot envelope to the board of elections who shall then hear the evidence and decide the challenge. If the board of elections upholds the challenge, the chairperson shall write the word "CHALLENGED" on the ballot envelope, the reason for the challenge and then sign the chairperson's own name. When the challenge is denied, the ballot envelope shall be returned to the team to be opened and counted. The board of elections, after the close of the polls, shall seal the ballot envelopes for all voters who were successfully challenged in a carrier envelope along with a log sheet showing the serial number of the carrier envelope.

(4) Where absentee ballots have been prepared for counting in advance of the opening of the polls in accordance with § 7579 of this title and are in a carrier envelope, the absentee election judges, upon opening a carrier envelope, shall verify that the serial number on the log sheet is the same as the serial number on the carrier envelope. If the numbers are not the same, the judges shall report the discrepancy to the board of elections and then follow the instructions of the board regarding that carrier envelope. If there are no discrepancies or the discrepancy has been resolved, the team shall remove the ballots from the carrier envelope.

(5) Where the ballots are in the ballot envelopes, a team of absentee election judges shall:

a. Check the ballot envelopes against the list of absentee voters. The teams shall not process any ballot envelopes that the municipality has not listed as returned on the list of absentee voters until the discrepancy has been resolved to the board of election's satisfaction.

b. Reject ballot envelopes that the voter did not sign or seal, or for a voter who is known to be dead. An absentee election judge shall print the word "REJECTED" and the reason for the rejection on the front of the ballot envelope and then at least 2 of the absentee elections judges shall initial beside the entry.

c. Open each ballot envelope in such a manner as not to deface or destroy the self-administered affidavit thereon or the absentee ballot enclosed and then remove the ballot in such manner as to avoid seeing the markings thereon from the ballot envelope. If there is no ballot in the ballot envelope or if there is more than 1 ballot in a ballot envelope, an absentee election judge shall write the word "REJECTED" and the reason for the rejection on the front of the ballot envelope and then at least 2 absentee elections judges shall initial beside the entries. In the case where there was more than 1 ballot in a ballot envelope, the team shall put the ballots back into the ballot envelope.

d. Once an absentee ballot judge has removed a ballot from a ballot envelope, the judge shall put it face down on the table without examining it. The team shall open ballot envelopes until they have a sufficient number of ballots and ballot envelopes to fill a carrier envelope, create a predetermined batch, or they have opened all of the ballot envelopes for a municipal election district or the election, whichever occurs first. The team shall then shuffle the ballots and then proceed to tally the votes for that group of ballots.

(6) The team of absentee election judges shall then tally the votes for a group of ballots on absentee vote tally sheets with one 1 person reading the votes and 2 others tallying the votes on separate absentee vote tally sheets. Once the team has tallied a group of ballots, they shall verify that the results on both absentee vote tally sheet are the same. If the results are not the same, the team shall re-tally the votes until the result is the same. During the tally process, the team shall:

a. Attempt to determine the voter's intent pursuant to § 4972 of this title in the event that a voter did not mark the ballot as instructed; and

b. Tally votes for write-in candidates on the absentee vote tally sheets if the municipality's charter or code permits write-in votes.

(7) Once a team has tallied the absentee votes for a group of ballots, the members shall sign both copies of the absentee vote tally sheet and then put the voted ballots, rejected ballots, ballot envelopes, and 1 copy of the absentee vote tally sheet into a carrier envelope. The team shall then complete the log sheet showing the serial number of the carrier envelope, put the log sheet into the carrier envelope and then seal the carrier envelope. The team shall then give the carrier envelope and the second copy of the absentee vote tally sheet to the board of elections.

(8) Upon receipt of a carrier envelope and the second copy of the absentee vote tally sheet for that carrier envelope, the board of elections shall:

a. Put the carrier envelope in a secure location until such time it is needed for a recount, legal action, or is to be destroyed as provided in this chapter; and

b. Record the results from the absentee vote tally sheet onto a master absentee vote tally sheet for the election. After the board of elections has received all of the absentee vote tally sheets and has entered the results for each candidate on the master absentee vote tally sheet, the board shall total the votes for each candidate and then, after the polls have closed, enter the results on the vote tabulation for the election. The board of elections shall then seal the absentee vote tally sheet or sheets in a carrier envelope along with a log sheet showing the serial number of the carrier envelope.

(9) Ballot envelopes received after the ballots have been counted or the ballots for a specific municipal election district have been counted shall be opened and tallied in accordance with the above procedure except that they all shall be sealed in 1 or more carrier envelopes, as necessary, after the polls have closed.

(10) The teams shall repeat the above process as many times as necessary in order to count the absentee ballots.

(11) A municipality that permits absentee voting shall establish a procedure to insure that persons who voted by absentee ballot shall not be permitted to vote at a polling place on the day of the election.

(12) Anything herein to the contrary notwithstanding, when the number of absentee ballots returned to the municipality is less than 5, the municipality may develop a counting procedure protective of the secrecy of the ballot.

76 Del. Laws, c. 52, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7579. Preparing absentee ballots to be counted

Notwithstanding any other provision of this chapter, the board of election of any municipality may open absentee ballot envelopes in a public meeting in order to prepare them to be counted. Such meeting shall take place, upon proper notice, at any time between 8:00 a.m. of the day prior to the election and up to 1 hour before the polls are scheduled to open. The municipality shall notify each candidate on the ballot that they may have challengers at the meeting during which the board of election opens the absentee ballots. At such meeting, the board of elections shall act in accordance with the same procedures as set out in § 7578(1), (2), (3), and (5)(a) through (d) of this title inclusive, with the exception that the absentee ballot judges shall not proceed to tally the votes for any group of ballots but shall then secure such ballots, ballot envelopes, and any rejected ballot envelopes in a carrier envelope along with the log sheet showing the serial number of the log sheet. The absentee ballot judges shall then seal the carrier envelope or envelopes and deliver it/them to the board of elections. The board of elections shall then secure the carrier envelope or envelopes in locked cabinets until opened at a subsequent public meeting to tally the ballots on the day of the election in accordance with § 7578(4) and (6) through (10) of this title.

76 Del. Laws, c. 52, § 2.;



§ 7580. Carrier envelope specifications; carrier envelopes as ballot boxes

(a) The municipality shall purchase envelopes to be used as carrier envelopes, which shall be security mailing envelopes, designed to securely protect the contents thereof from tampering, removal, or substitution without detection and shall be large enough to accommodate multiple absentee ballots cast in the election.

(b) Carrier envelopes shall:

(1) For all purposes of this title be considered the official ballot boxes for absentee votes cast during a given election;

(2) Contain voted absentee ballots from a municipality;

(3) Be labeled to reflect the municipality whose absentee ballots are held inside; and

(4) Ensure the security of said ballots in the event they must be moved for the purposes of certifying an election or recounting votes cast in an election.

(c) A sealed carrier envelope may be reopened only when necessary to certify an election or recount votes cast in an election.

(d) In the event the municipality must move absentee ballots for the purposes of certifying an election, or recounting votes cast in an election, it shall select the carrier envelopes for the affected municipal election districts and move them, in a secure fashion, to the location where the carrier envelopes will be opened and the votes inside inspected.

(e) Upon completion of any inspection of votes pursuant to this subsection, absentee ballots shall be returned to the carrier envelopes from which they were removed and the carrier envelopes shall be:

(1) Resealed in a secure manner, or shall be placed in another security envelope, for the purposes of securely protecting the contents thereof from tampering, removal, or substitution without detection; and

(2) Put the carrier envelope in a secure location until such time it is needed for a recount, legal action, or is to be destroyed as provided in this chapter.

76 Del. Laws, c. 52, § 2.;



§ 7581. Challenges

(a) The ballot of any elector choosing to vote by absentee ballot may be challenged for the same causes and in the same manner as provided in this title for other voters.

(b) In addition, the vote of an absentee voter may be challenged:

(1) On the ground that the affidavit filed by the voter in compliance with § 7572 of this title is false; or

(2) On the ground that the self-administered affidavit on the ballot envelope is not signed.

(c) If a challenge is made pursuant to subsection (a) of this section, an absentee judge shall return the ballot to its ballot envelope, shall mark the ballot envelope as "CHALLENGED", and shall set the envelope aside in a secure location for consideration at a later time as provided elsewhere in this title. If a challenge is made pursuant to subsection (b) of this section, an absentee judge shall mark the ballot envelope as "CHALLENGED" and shall set it aside in a secure location for consideration at a later time as provided elsewhere in this title.

(d) All challenges to absentee ballots must be resolved before the counting of votes may be considered complete. Any challenge not resolved by the absentee judges within a reasonable time of the challenge having been made shall be referred to the board of elections for the municipality for resolution.

76 Del. Laws, c. 52, § 2.;



§ 7582. Rejected ballots

(a) No vote shall be accepted or counted if:

(1) The affidavit of the absentee voter that appears on the front of the ballot envelope is found to have been altered or is not signed; or

(2) The absentee voter is not a duly qualified elector entitled to vote in the municipality;

(3) The ballot envelope is open; or

(4) It is evident that the ballot envelope has been opened and resealed;

(5) It is evident that the ballot envelope has been tampered with or altered.

(b) If the ballot envelope has not been opened at the time an absentee judge decides that the offered ballot contained therein should not be accepted or voted for any of the reasons set forth in subsection (a) of this section, it shall not be opened but shall instead be endorsed thereon as, "REJECTED", giving reason therefore.

(c) If the ballot envelope has been opened at the time an absentee judge decides that the offered ballot contained therein should not be accepted or voted for any of the reasons set forth in subsection (a) of this section, the ballot shall be returned to its ballot envelope and the absentee judge shall endorse on the ballot envelope, "REJECTED", giving reason therefore.

(d) Whenever it is made to appear by due proof to an absentee judge that any absentee voter, who has marked and forwarded the absentee voter's ballot, has died, the ballot envelope containing the ballot shall not be opened but shall be marked "REJECTED, DEAD", and shall be preserved and disposed of as other rejected ballots.

(e) Whenever a ballot has not been counted but has been rejected pursuant to this section, the appropriate notation shall be made on the absentee ballot tally and the number of ballots so rejected shall be noted on the certificates of election.

(f) Ballots rejected pursuant to this section shall be deposited in a carrier envelope for the municipal election district to which they apply.

76 Del. Laws, c. 52, § 2.;



§ 7583. Validity of absentee voter's ballot for wrong municipal election district

If an absentee voter marks and returns an absentee ballot for a municipal election district other than the 1 of which the absentee voter is a duly registered elector, such ballot, because thereof, shall not be adjudged invalid, but, as indicated by the marking of the ballot by the voter, shall be counted as a vote for every candidate appearing thereon who is a candidate for an office to be duly voted for in the municipal election district.

76 Del. Laws, c. 52, § 2.;



§ 7584. Procedure if requests or ballots sent to wrong official; absentee ballots received by election officers

If any request for an absentee ballot and accompanying envelopes, or any marked ballot of any such elector are addressed to and returned to any official other than the proper official of the municipality where the elector is qualified to vote, then the official shall immediately transfer such request or returned marked ballot to the proper officer of the municipality where the elector is qualified to vote, to be acted upon by the municipality as provided by this subchapter.

76 Del. Laws, c. 52, § 2.;



§ 7585. File of absentee voters

(a) The municipality shall maintain records providing for the prevention of fraud and to make possible the tracing and detection of any attempt to do so. Such records shall include, but shall not be limited to, the following entries:

(1) The name of elector;

(2) The address at which the elector establishes eligibility to vote;

(3) The address where ballot is to be mailed;

(4) The date the affidavit is received by the municipality;

(5) The elector's municipal election district, if applicable;

(6) The ballot envelope identification number;

(7) The date the ballot is mailed or delivered to the elector; and

(8) The date the ballot is returned.

(b) The municipality shall compile from its files a list of names and addresses of all applicants for absentee ballots, and shall, upon request, send current and complete copies thereof without cost to candidates on the ballot in the forthcoming election. Such lists shall be provided no later than 2 weeks prior to the date of the election.

76 Del. Laws, c. 52, § 2.;









CHAPTER 77. CONVENTION TO ACT UPON AMENDMENTS TO FEDERAL CONSTITUTION

§ 7701. Date of election of delegates; proclamation

Whenever the Congress of the United States proposes an amendment to the Constitution of the United States and proposes that the same shall be valid when ratified by conventions in three fourths of the several States, the Governor of this State shall fix by proclamation the date of an election for the purpose of electing delegates to such convention of this State. Such election may be either at a special election or may be held at the same time as a general election or special, but shall be held at least as soon as the next general election occurring more than 3 months after the amendment has been proposed by the Congress.

38 Del. Laws, c. 5, § 1; Code 1935, § 6206; 15 Del. C. 1953, § 7701.;



§ 7702. Qualification of voters

(a) If the election of delegates is held at the same time as a general election, all persons qualified to vote at such general elections for representatives to the General Assembly of this State shall be entitled to vote.

(b) If such election is held at a time other than at the same time as a general election, all persons qualified to vote for representatives to the General Assembly of this State at the last general election next preceding such special election shall be entitled to vote.

38 Del. Laws, c. 5, § 2; Code 1935, § 6207; 15 Del. C. 1953, § 7702.;



§ 7703. Registration

(a) If the election of delegates is to be held at a date other than the date of a general election, there shall be 1 or more registration days prior to such election. The Governor shall fix the date or dates of such registration and shall include an announcement of the registration dates in the Governor's proclamation, fixing the date of the election. No registration shall be held within 10 days next prior to such special election.

(b) On the registration day or days persons whose names are not on the list of registered voters established by law for the last general election may apply for registration, and on such registration day or days applications may be made to strike from the registration list names of persons on such list who are not eligible to vote at such election.

38 Del. Laws, c. 5, § 2; Code 1935, § 6207; 15 Del. C. 1953, § 7703; 70 Del. Laws, c. 186, § 1.;



§ 7704. Election, how conducted; results, how ascertained

Except as in this chapter otherwise provided, the election of delegates shall be conducted and the results thereof ascertained and certified in the same manner as in the case of the election of electors of President and Vice-President in this State and the Governor shall, without delay, examine the certificates and ascertain the delegates to such convention chosen and make known the same by proclamation and cause notice to be given to each delegate so elected of the delegate's election as a delegate. All provisions of the laws of this State relative to elections, except as far as inconsistent with this chapter, shall be applicable to such election.

38 Del. Laws, c. 5, § 3; Code 1935, § 6208; 15 Del. C. 1953, § 7704; 70 Del. Laws, c. 186, § 1.;



§ 7705. Number and residence of delegates

The number of delegates to be chosen to such convention shall be 17, to be elected from the State at large. Seven of such delegates shall be residents of New Castle County, 5 of such delegates shall be residents of Kent County, and 5 of such delegates shall be residents of Sussex County.

38 Del. Laws, c. 5, § 4; Code 1935, § 6209; 15 Del. C. 1953, § 7705.;



§ 7706. Qualifications of delegates; nomination by petition

Candidates for the office of delegate to the convention shall be citizens and qualified voters of this State. Nominations shall be by petition and not otherwise. A single petition may nominate any number of candidates not exceeding the total number of delegates to be elected from each county, and all candidates on any such petition shall be residents of the same county and shall reside in the county which said candidates propose to represent at such convention and every such petition shall be signed by not less than 100 persons who are qualified voters of the county wherein such candidates reside. Nominating petitions shall be filed with the department of elections of the county which such candidates propose to represent. Nominations shall be without party or political designation, but the nominating petitions shall contain a statement as to each nominee to the effect that the nominee favors ratification or that the nominee opposes ratification or that the nominee remains uncommitted to either ratification or rejection of the proposed amendment to the Constitution of the United States, and no nominating petition shall contain the name of any nominee whose position as stated therein is inconsistent with that of the position of any other nominee as stated therein.

38 Del. Laws, c. 5, § 5; Code 1935, § 6210; 15 Del. C. 1953, § 7706; 61 Del. Laws, c. 480, § 23; 70 Del. Laws, c. 186, § 1.;



§ 7707. Determination of nominations

The sixteenth day before the day fixed for the holding of the election of delegates shall be the last day for the filing of nominating petitions with the respective departments of election or, if such sixteenth day falls upon a Sunday or a legal holiday, the day following shall be the last day for the filing of such nominating petitions, and thereafter nominations for the office of delegate to such convention shall be closed. After the closing of such nominations, the respective departments of election shall forthwith count and determine the number of signatures which each candidate for nomination as delegate to such convention has obtained upon the candidate's or the departments' respective nominating petition or petitions. In making such count and determination, the respective departments of election shall only count the signatures of those persons who are qualified voters of the county which the candidates propose to represent at such convention. A signature to such nominating petition shall be prima facie evidence that the person purporting to sign the same did actually sign the same and that such person is a qualified voter of the same county as the county of residence of the candidate or candidates whose names appear in such nominating petition, and all signatures to such nominating petitions shall be counted by the respective departments of election, unless, within 5 days after the closing of nominations, evidence satisfactory to the department of elections shall have been produced before him or her that a person whose name purports to have been signed to a nominating petition is either a fictitious person or not a qualified voter of the county of residence of the candidate or candidates whose nominating petition the person purports to have signed. After the closing of nominations all nominating petitions shall be open to the inspection of any qualified voter of the county in which such petitions have been filed.

38 Del. Laws, c. 5, § 6; Code 1935, § 6211; 15 Del. C. 1953, § 7707; 61 Del. Laws, c. 480, § 23; 70 Del. Laws, c. 186, § 1.;



§ 7708. What nominations shall be effective

No nominations shall be effective except those of the 7 candidates from New Castle County in favor of ratification, the 7 candidates from New Castle County against ratification and the 7 candidates from New Castle County not committed to either ratification or rejection of the proposed amendment, the 5 candidates from Kent County in favor of ratification, the 5 candidates from Kent County against ratification and the 5 candidates from Kent County not committed to either ratification or rejection of the proposed amendment, the 5 candidates from Sussex County in favor of ratification, the 5 candidates from Sussex County against ratification and the 5 candidates from Sussex County not committed to either ratification or rejection of the proposed amendment, whose nomination petitions have respectively been signed by the largest number of qualified persons, ties to be decided by lot drawn by the respective departments of election.

38 Del. Laws, c. 5, § 7; Code 1935, § 6212; 15 Del. C. 1953, § 7708; 61 Del. Laws, c. 480, § 23.;



§ 7709. Certification of nominations

After the nominees for delegates to the convention are determined by the departments of election, each department of elections shall certify to the other departments of election in this State the names of the nominees from their respective counties to such convention and shall further certify which nominees from their respective counties were nominated as in favor of ratification, which nominees from their respective counties were nominated as opposed to ratification and which nominees from their respective counties were nominated as uncommitted either to ratification or rejection of the proposed amendment.

38 Del. Laws, c. 5, § 8; Code 1935, § 6213; 15 Del. C. 1953, § 7709; 61 Del. Laws, c. 480, § 23.;



§ 7710. Alternates

Candidates for nomination not nominated as provided in §§ 7706-7709 of this title shall be deemed to be alternates to the nominees in their respective groups in the order of the number of signatures which they have respectively received upon their nominating petitions and in the event of the death, resignation or removal of any nominee, the first alternate shall take his or her place as nominee, and so on, ties to be decided by lot drawn by the respective departments of election. In the event of such death, resignation or removal, the department of elections of the county from which such nominee was nominated shall forthwith certify to the other departments of election the fact of such death, resignation or removal, together with the name of the new nominee. In the event of the death, resignation or removal of any nominee after the printing of the ballots for such election, the departments of election shall provide the election officers of each election district with a number of pasters containing only the name of such nominee, at least equal to the number of ballots provided for each election district and the clerks of election shall put 1 of such pasters in a careful and proper manner in the proper place on each ballot before they shall deliver the same to voters.

38 Del. Laws, c. 5, § 9; Code 1935, § 6214; 15 Del. C. 1953, § 7710; 61 Del. Laws, c. 480, § 23; 70 Del. Laws, c. 186, § 1.;



§ 7711. Printing of ballots; to whom delivered; additional ballots

The department of elections of each county shall cause to be printed and distributed the ballots for the election of delegates in the quantity and in the manner provided by law for general elections; provided that such ballots as are required under the election laws to be delivered to the chairs of the various political parties shall, in lieu thereof, be distributed to the various nominees as equally as possible, and provided further that the department of elections in each county, in addition to the ballots mentioned in this section, shall cause to be printed such further number of ballots as shall be directed by any nominee in any county; provided, however, that the department of elections shall not have printed any ballots upon the order or request of any nominee, unless the request shall have been made to him or her in writing at least 10 days prior to the holding of the election at which the ballots are to be used, nor unless a deposit sufficient to cover the cost of the ballots be made at the time they are ordered. The ballots so ordered by the nominees shall be delivered to the nominees or to their agents upon their request or order at least 5 days before the election at which the ballots are to be used.

38 Del. Laws, c. 5, § 10; Code 1935, § 6215; 15 Del. C. 1953, § 7711; 61 Del. Laws, c. 480, § 23; 70 Del. Laws, c. 186, § 1.;



§ 7712. Use of separate ballot; form

The election shall be by ballot, separate from any ballot to be used at the same election. Such ballot, if used at a general election, shall be enclosed in the same envelope as the ballot for use at such general election, otherwise each ballot cast shall be enclosed in a separate envelope. The ballot shall first state the substance of the proposed amendment. This shall be followed by appropriate instructions to the voter. It shall then contain perpendicular columns of equal width headed respectively in plain type "For Ratification," "Against Ratification" and "Uncommitted." In the column headed "For Ratification" shall be placed the names of the nominees nominated from the entire State as in favor of ratification, in alphabetical order. In the column headed "Against Ratification" shall be placed the names of the nominees nominated from the entire State as against ratification, in alphabetical order. In the column headed "Uncommitted" shall be placed the names of the nominees nominated from the entire State as uncommitted to either ratification or rejection, in alphabetical order. The voter shall indicate that voter's own choice by making 1 or more cross marks in the appropriate spaces provided on the ballot. No ballot shall be held void because any such cross mark is irregular in character. The ballot shall be so arranged that the voter may by making a single cross mark, vote for the entire group of nominees whose names are comprised in any column. The ballot shall be as like as possible to the form of the official ballot now used in this State and substantially in the following form:

Delegates to the Convention to Ratify the Proposed Amendment.

The Congress has proposed an amendment to the Constitution of the United States which provides (insert here the substance of the proposed amendment).

The Congress has also proposed that the amendment shall be ratified by Conventions in the States.

Do not vote for more than 17 candidates.

To vote for all candidates in favor of Ratification of the proposed amendment, or for all candidates against Ratification of the proposed amendment, or for all candidates who intend to remain uncommitted to either Ratification or Rejection of the proposed amendment, make a cross mark in the Block at the head of the list of candidates for whom you wish to vote. If you do this, make no other mark.

To vote for an individual candidate make a cross mark in the Block at the left of the name.

All ballots used at elections for ratifying conventions shall be printed as outlined in this section. However, the Governor may, if the Governor deems it expedient, in the Governor's own proclamation calling for election of delegates to a ratifying convention, direct that there be printed on the ballots additional information that will be more informative to the electorate on the subject which is being voted upon.

38 Del. Laws, c. 5, § 11; Code 1935, § 6216; 15 Del. C. 1953, § 7712; 70 Del. Laws, c. 186, § 1.;



§ 7713. Election of nominees; vacancies

The 17 nominees who receive the highest number of votes shall be the delegates to the convention. If there is a vacancy in the convention caused by the death or disability of any delegate or any other cause, the same shall be filled by appointment by the majority vote of the delegates comprising the group from which such delegate was elected and, if the convention contains no other delegate of that group, shall be filled by the Governor.

38 Del. Laws, c. 5, § 12; Code 1935, § 6217; 15 Del. C. 1953, § 7713.;



§ 7714. Meeting of delegates

The delegates to the convention shall meet in the Senate Chamber at the State House in Dover on the twenty-eighth day after their election at 12:00 noon, and shall thereupon constitute a convention to pass upon the question of whether or not the proposed amendment shall be ratified.

38 Del. Laws, c. 5, § 13; Code 1935, § 6218; 15 Del. C. 1953, § 7714.;



§ 7715. Election of officers and adoption of rules

The convention may elect its president, secretary and other officers and adopt its own rules.

38 Del. Laws, c. 5, § 14; Code 1935, § 6219; 15 Del. C. 1953, § 7715.;



§ 7716. Journal of convention

The convention shall keep a journal of its proceedings in which shall be recorded the vote of each delegate on the question of ratification of the proposed amendment.

38 Del. Laws, c. 5, § 15; Code 1935, § 6220; 15 Del. C. 1953, § 7716.;



§ 7717. Certification of results

(a) After the sense of the majority of the total number of delegates composing the convention is taken upon the question of the ratification of the proposed amendment to the Constitution of the United States, the convention shall certify a resolution of its vote over the hand of the president, attested by the secretary and signed by all of the members of the convention. Such resolution shall be so certified in duplicate originals. The duplicate originals shall then be delivered by the convention to the Secretary of State together with the journal and any other records of the convention.

(b) If it appears from the resolutions so certified to the Secretary of State that the proposed amendment to the Constitution of the United States has been ratified by the convention, the Secretary of State of Delaware shall send to the Secretary of State of the United States 1 of the duplicate originals certified under the Delaware Secretary of State's hand and the seal of the State. The remaining duplicate original shall be proclaimed by publication and shall be deposited together with the journal and any other records of the convention in the Delaware Public Archives. If it appears from the resolutions so certified to the Secretary of State that the proposed amendment to the Constitution of the United States has not been ratified, the resolution shall be proclaimed by publication and the duplicate originals of the resolution together with the journal and any other record of the convention shall be deposited in the Delaware Public Archives.

38 Del. Laws, c. 5, § 16; Code 1935, § 6221; 15 Del. C. 1953, § 7717; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, § 9.;



§ 7718. Compensation of delegates, officers and employees; expenses

Every delegate to the convention shall receive $10 for every day that delegate is in attendance at such convention, not exceeding 3, and in addition thereto, 10 cents for each mile necessarily travelled by the delegate in making 1 round trip from the place of that delegate's residence to Dover. The president, secretary and other officers shall receive such compensation as may be fixed by the convention not in excess of $25 for any such officer, in addition to their compensation as such delegates. Disbursements for the purposes mentioned in this and for other necessary expenses of the convention, when approved by the convention and signed by the president, shall be paid by the State Treasurer out of any moneys not otherwise appropriated. The expenses of holding a special election shall be borne as provided by law for the holding of a general election.

38 Del. Laws, c. 5, § 17; Code 1935, § 6222; 15 Del. C. 1953, § 7718; 70 Del. Laws, c. 186, § 1.;



§ 7719. Applicability of act of Congress

If at or about the time of submitting any such amendment, Congress shall, either in the resolution submitting the same or by a statute, prescribe the manner in which the conventions shall be constituted, and shall not except from the provisions of such statute or resolution such states as may theretofore have provided for constituting such conventions, the provisions of this chapter shall be inoperative, the convention shall be constituted and shall operate as the resolution or act of Congress shall direct, and all officers of this State who may by the resolution or statute be authorized or directed to take any action to constitute such a convention for this State shall act thereunder and in obedience thereto with the same force and effect as if acting under a statute of this State.

38 Del. Laws, c. 5, § 18; Code 1935, § 6223; 15 Del. C. 1953, § 7719.;






CHAPTER 80. CAMPAIGN CONTRIBUTIONS AND EXPENDITURES

Subchapter I General Provisions

§ 8001. Purpose

The purpose of this chapter is to protect the public interest by requiring full disclosure of the source of all funds used in political campaigns, providing reasonable limits on the amounts of contributions and providing a manner to enforce this law.

67 Del. Laws, c. 449, § 1.;



§ 8002. Definitions

As used in this chapter:

(1) "Candidate" means a person who seeks nomination for or election to public office, or who has taken action necessary under the law to qualify for nomination or election under the laws of the State, or has authorized the solicitation of any contribution or the making of any expenditure in that person's behalf.

(2) "Candidate committee" means each political committee formed on behalf of a candidate for public office.

(3) "Cash" includes currency, money orders, travelers checks and other negotiable instruments that do not disclose on their face the true name of the contributor.

(4) "Chapter" includes, in addition to the provisions of this chapter, the rules and regulations made by the Commissioner.

(5) "Clearly identified candidate" means that the name, a photograph or a drawing of the candidate appears or the identity of the candidate is otherwise apparent by unambiguous reference.

(6) "Commissioner" means the State Election Commissioner, or the designee of the Commissioner.

(7) "Communications media" means television, radio, newspaper or other periodical, sign, Internet, mail or telephone.

(8) "Contribution" means any advance, deposit, gift, expenditure or transfer, of money or any other thing of value, to or for the benefit of any candidate or political committee involved in an election, including without limitation any:

a. Gift, subscription, advance, deposit, expenditure or transfer of any thing of value;

b. Discount or rebate not available to the general public (except a party's abatement or refund of a filing fee otherwise required under § 3103 of this title);

c. Loan (except a loan of money by a national or state bank, building and loan association or licensed lender made in the ordinary course of business);

d. Purchase of tickets, goods or services sold to raise funds for a campaign, whether or not the tickets, goods or services are used by the buyer;

e. Forgiveness of indebtedness or payment of indebtedness by another person;

f. Service or use of property without full payment therefor (except the contribution of services by an individual, the use of an individual's residence, the contribution of such items as invitations, food and beverages by an individual volunteering personal services or the individual's residence, or the use of the telephone equipment of any person); or

g. Any other thing of value (except an independent expenditure).

(9) "Election" means the action by qualified voters of the State either to nominate by vote a candidate for public office or to select a candidate to fill a public office, whether in a primary, general or special election.

(10)a. "Electioneering communication" means a communication by any individual or other person (other than a candidate committee or a political party) that:

1. Refers to a clearly identified candidate; and

2. Is publicly distributed within 30 days before a primary election or special election, or 60 days before a general election to an audience that includes members of the electorate for the office sought by such candidate. For purposes of this section, the term "general election" shall include any annual election for 1 or more members of a school board pursuant to § 1072(c) of Title 14.

b. "Electioneering communication" does not include:

1. A communication distributed by a means other than by any communications media;

2. Any membership communication;

3. A communication appearing in a news article, editorial, opinion, or commentary, provided that such communication is not distributed via any communications media owned or controlled by any candidate, political committee or the person purchasing such communication;

4. A communication made in any candidate debate or forum, or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum.

(11) "Election period" means:

a. For a candidate committee:

1. For a candidate for reelection to an office to which the candidate was elected in the most recent election held therefor, the period beginning on January 1 immediately after the most recent such election, and ending on the December 31 immediately after the general election at which the candidate seeks reelection to the office.

2. For a candidate for reelection to an office which the candidate attained since the last election held therefor (whether the candidate attained the office by succession, appointment or otherwise), the period beginning on the day the candidate succeeded to or was appointed to the office, and ending on the December 31 immediately after the general election at which the candidate seeks reelection to the office.

3. For a candidate for election to an office which the candidate does not hold, the period beginning on the day on which the candidate first receives any contribution from any person (other than from the candidate or from the candidate's spouse) in support of that candidate's candidacy for the office, and ending on the December 31 immediately after the general election at which the candidate seeks election to the office.

4. Notwithstanding the foregoing, for purposes of the limitations under § 8010 of this title on contributions from persons other than political parties and political action committees, for a candidate in a general election who was nominated for such office in a primary election, the election period shall end on the day of the primary and the next election period shall begin on the day after the primary.

b. For a political party and for a political action committee, the period beginning on the January 1 immediately after a general election, and ending on the December 31 immediately after the next general election.

c. For a candidate committee for a person who does not hold public office and who has not taken action necessary under the law to qualify for nomination or election under the laws of the State, the period beginning on the date the first contribution is received or expenditure is made by the committee and ending on the fourth December 31 following such date; provided, however, that if such person takes action necessary under the law to qualify for nomination or election under the laws of the State, the period shall be determined under paragraph (11)a. of this section.

d. For a person who makes an expenditure for a third-party advertisement, the election period shall begin and end at the same time as that of the candidate identified in such advertisement, without regard to paragraph (11)a.4. of this section.

(12) "Expenditure" means any payment made or debt incurred, by or on behalf of a candidate or political committee, or to assist in the election of any candidate or in connection with any election campaign.

(13) "Independent expenditure" means any expenditure made by any individual or other person (other than a candidate committee or a political party) expressly advocating the election or defeat of a clearly identified candidate, which is made without cooperation or consultation with any candidate, or any committee or agent of such candidate, and which is not made in concert with, or at the request or suggestion of, any candidate or any committee or agent of such candidate. An expenditure shall constitute an expenditure in coordination, consultation or concert with a candidate and shall not constitute an independent expenditure where:

a. There is any arrangement, coordination or direction with respect to the expenditure between the candidate or the candidate's agent and the person (including any officer, director, employee or agent of such person) making the expenditure;

b. The person making the expenditure (including any officer, director, employee or agent of such person) has advised or counseled the candidate or the candidate's agents on the candidate's plans, projects or needs relating to the candidate's pursuit of nomination or election, in the same election period, including any advice relating to the candidate's decision to seek office; or

c. The expenditure is based on information provided to the person making the expenditure directly or indirectly by the candidate or the candidate's agents about the candidate's plans, projects or needs; provided, that the candidate or the candidate's agent is aware that the other person has made or is planning to make expenditures advocating the candidate's election.

(14) " Mailing address" means a physical mailing address, and shall not include a post office box.

(15) "Membership communication" means a newsletter or periodical, telephone call, or any other communication distributed solely to the members, shareholders, or employees of an organization or institution.

(16) "Officer" means:

a. If used with respect to a corporation, a natural person appointed or designated as an officer of such corporation by or pursuant to applicable law or the certificate of incorporation or bylaws of such corporation, or a person who performs with respect to such corporation functions usually performed by an officer of a corporation. Without limitation of the foregoing, the term "officer" shall include the president, vice president, treasurer, secretary, chief executive officer, chief operating officer or chief financial officer of such corporation, or their respective equivalents; and

b. If used with respect to an entity other than a natural person or a corporation, a natural person who performs functions usually performed by an officer of a corporation with respect to such entity.

(17) "Person" includes any individual, corporation, company, incorporated or unincorporated association, general or limited partnership, society, joint stock company, and any other organization or institution of any nature.

(18) "Political action committee" means a political committee which is neither a political party nor a candidate committee.

(19) "Political committee" means :

a. Any organization or association, whether permanent or created for the purposes of a specific political campaign, which accepts contributions from or makes expenditures to any candidate, candidate committee or political party in an aggregate amount in excess of $500 during an election period, not including independent expenditures; and

b. All political parties and candidate committees.

(20) "Political party" means an organization eligible to be listed on any general election ballot under § 3001 of this title, or any other organization which desires to be listed on any ballot on any election, and any constituent part of such party which receives contributions and makes expenditures. For purposes of the contribution limits of subchapter II of this chapter, a "political party" includes all constituent parts of such party, including the statewide, county, regional, municipal and district committees, all finance committees and all other committees, subdivisions and organizations related to the political party.

(21) "Publicly distributed" means aired, broadcast, delivered or otherwise disseminated to members of the public.

(22) "Public office" means an office of this State or any political subdivision thereof which is required by law to be determined by an election.

(23) "Responsible party" means any natural person who shares or exercises discretion or control over the activities of any entity required to file reports in accordance with this chapter, and shall include any officer, director, partner, proprietor or other natural person who exercises discretion or control over the activities of such entity.

(24) "School board" means the board of education of a reorganized school district consisting of members duly elected or appointed in accordance with Title 14.

(25) "Sign" means any outdoor billboard, panel or similar display having an area of at least 3 square feet.

(26) "Special election" means:

a. For a school board, any election for 1 or more school board members other than the annual election of members pursuant to § 1072(c) of Title 14.

b. For any other public office, an election other than a primary or general election to fill a vacancy for public office, created by reason of failure to elect, ineligibility, death, resignation or otherwise, for which there is more than one candidate.

(27) "Third-party advertisement" means an independent expenditure or an electioneering communication.

(28) "Treasurer" means the individual appointed by a candidate to assist the candidate with the duties imposed by this chapter.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 400, § 1.;



§ 8003. Duties of a candidate

(a) A candidate shall establish a candidate committee. There shall only be 1 candidate committee for any candidate, although such candidate committee may have subcommittees. The candidate committee may continue in existence for more than 1 election period, and with respect to more than 1 elective office. Each candidate committee or subcommittee shall notify the Commissioner as required under § 8005 of this title, and shall comply with all the other requirements of this chapter. A candidate shall be responsible for the lawful operation of the candidate's own candidate committee and all subcommittees thereof.

(b) Except for independent expenditures that meet the requirements of this chapter, all contributions to or on behalf of a candidate shall be placed into the candidate committee, and all expenditures to or on behalf of a candidate shall be made from the candidate committee.

(c) A candidate shall cause the candidate's own candidate committee to keep complete records of all contributions received and all expenditures made by or on behalf of the candidate's candidacy, and shall retain such records for 3 full years following the election in which that candidate was a candidate; provided, however, that the candidate need not keep records of the names and mailing addresses of persons making contributions of $100 or less in an election period.

(d) A candidate shall file or cause to be filed with the Commissioner the reports required of that candidate's campaign committee under § 8030 of this title.

(e) A candidate shall designate an individual as treasurer of that candidate's candidate committee, in order to assist with the duties under this chapter, but nothing shall relieve the candidate from the responsibility for keeping the records and filing the reports required by this chapter.

(f) A candidate for state office shall file the financial disclosure reports required by subchapter II, Chapter 58 of Title 29.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 423, § 1.;



§ 8004. School boards and offices paying under $1,000

Notwithstanding anything provided elsewhere in this chapter, no candidate for election to any school board or to any other public office that pays less than $1,000 per year shall be required to form a candidate committee if that candidate signs under penalty of perjury a statement in a form prepared by the Commissioner, certifying that such candidate does not intend nor expect that the candidate's campaign will receive nor spend, from the date of the first contribution or expenditure on behalf of such candidate's election until the end of the year in which the election for such office is held, more than $2,000. If, notwithstanding the execution of such a statement, such candidate's campaign nevertheless receives more than $2,000 in contributions or expends more than $2,000 (including any contributions or expenditures by the candidate) before the end of the year in which the election for such office is held, the candidate shall within 7 days thereafter, so notify the Commissioner, and shall cause to be filed all reports that would otherwise have been required theretofore under this chapter.

67 Del. Laws, c. 449, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 400, § 2.;



§ 8005. Duties of a political committee

A political committee shall:

(1) File a statement of organization with the Commissioner no later than 24 hours after it receives any contribution or makes any expenditure that causes the aggregate amount of contributions by or expenditures to such committee to exceed $500 during an election period. The statement of organization shall be filed under penalty of perjury, and shall include the following information:

a. The full name and mailing address of the committee;

b. The full name and mailing address of each of the officers of the committee, one of whom shall be an individual named as its treasurer;

c. A concise statement of the committee's purposes or goals;

d. The name, office sought, and party affiliation of any candidate whom the committee is supporting or opposing, to the extent such information is known as of the date of filing; and, if the committee is supporting the entire ticket of any party, the name of the party; and

e. If the committee files reports with the Federal Elections Commission or any out-of-state agency, a statement to that effect including the name of the agency.

(2) Report any change in its officers within 7 days after such change becomes effective.

(3) Keep complete records of all contributions received and all expenditures made by or on behalf of the political committee, and shall retain such records for 3 full years following the election in connection with which the contributions and expenditures were made.

(4) File with the Commissioner the reports required under this chapter.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1; 78 Del. Laws, c. 400, § 3.;



§ 8006. Prohibitions

(a) No person shall, directly or through any other person, solicit or promise any contract, any vote, any employment or other service, or any official action or lack of action, in connection with any contribution.

(b) No person shall make, and no candidate, treasurer or other person acting on behalf of a candidate or political committee shall knowingly accept a contribution made in a fictitious name or in the name of another person. No person shall make, and no candidate, treasurer or other person acting on behalf of a candidate or political committee shall knowingly accept a contribution whose donor's true name and address is not made known to the political committee that receives it.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1.;



§ 8007. -8009. Limits on expenditures; reports and sworn statements; public disclosure; certificates of election

Repealed by 67 Del. Laws, c. 449, § 1, effective Jan. 1, 1991.;






Subchapter II Contribution Limits

§ 8010. Contribution limits for candidates

(a) No person (other than a political party) shall make, and no candidate, treasurer or anyone acting on behalf of any candidate or candidate committee shall accept, any contribution which will cause the total amount of such person's contributions to or in support of such candidate to exceed, with respect to a statewide election, $1,200 during an election period, or with respect to any election that is not statewide, $600 during an election period.

(b) No political party shall make, and no candidate, treasurer or anyone acting on behalf of any candidate or candidate committee shall accept, any contribution which will cause the total amount of contributions from any political party to or in support of a candidate in an election period of such candidate to exceed, for the following offices:

(1) Governor: $75,000;

(2) All other State-wide offices: $25,000;

(3) N.C.C. Executives: $25,000;

(4) N.C.C. President: $15,000;

(5) All other county offices: $5,000;

(6) State Senate: $5,000;

(7) State House of Representatives: $3,000;

(8) All other offices: $3,000.

67 Del. Laws, c. 449, § 1.;



§ 8011. Contribution limits for parties

No person shall make any contributions which will cause the total amount of such person's contributions to a political party to exceed $20,000 during an election period. No treasurer or other person acting on behalf of any political party shall accept any contribution which such person knows will cause the total amount of the donor's contributions to a political party to exceed $20,000 during an election period. The contribution limits set forth in this chapter shall not be applicable to any contributions received by a political party from or on behalf of any national political party, any organization subordinate to such national political party or any other national political organization established for the purpose of supporting elections to national, state and local offices including, but not limited to, the Republican and Democratic Senatorial Campaign Committees, the Republican and Democratic Congressional Campaign Committees, the Republican and Democratic Victory Funds, the Republican and Democratic Governors' Associations.

67 Del. Laws, c. 449, § 1.;



§ 8012. Contribution limits generally

(a) No person shall make, and no candidate, treasurer or any other person acting on behalf of a political committee shall accept, any contribution in excess of $50 in cash to a political committee during an election period.

(b) No political party shall make any contribution to any political action committee.

(c) Any contribution by a political action committee shall be by a check which discloses the full name and address of said political action committee.

(d) No agency of the State, no political subdivision of the State, no agency of any political subdivision of the State and no agency authorized by an act of the General Assembly shall make any contribution to any political committee or candidate for any elective office. No candidate, treasurer or other person acting on behalf of a political committee shall accept any contribution from any agency of the State, any political subdivision of the State, any agency of any political subdivision of the State or any agency authorized by an act of the General Assembly. Notwithstanding the foregoing, a political subdivision of the State which has enacted an ordinance providing for public financing of elections shall be permitted to make contributions in an amount authorized by such ordinance for campaign expenditures authorized by § 8020 of this title to a candidate committee of a candidate for public office of such political subdivision and the candidate committee shall be permitted to accept such contributions.

(e) Any person other than an individual or a political committee which makes a contribution to a political committee shall notify such political committee in writing of the full names and mailing addresses of:

(1) All persons who, directly or otherwise, own a legal or equitable interest of 50% or greater (whether in the form of stock ownership, percentage of partnership interest, liability for the debts of the entity, entitlement to the profits from the other entity or other indicia of interest) in such corporation, partnership or other entity, or that no such persons exist; and

(2) A responsible party, if such contribution would cause the aggregate amount of contributions by such entity during the election period to exceed $1,200.

The political committee may rely on such notification, and should the notification provided by the representative of the entity be inaccurate or misleading, the person or persons responsible for the notification, and not the political committee which received the contribution, shall be liable therefor. A ratable portion of the contribution by the corporation, partnership or other entity shall be deemed to be a contribution under this chapter to the political committee by each such person who owns a 50% or greater interest in the entity, shall be included within the limit imposed by this section on individual contributions, and shall be so included in the reports filed by the candidate committee with the Commissioner under § 8030 of this title.

(f) Any expenditure made by any political committee on behalf of or in connection with the campaign of any candidate (except an independent expenditure that meets the requirements of this chapter) shall be deemed a contribution under this chapter, shall be included within the limit imposed by § 8010(a) of this title on individual contributions, provided, however, that such expenditures by political parties shall be included within the limit imposed by § 8010(b) of this title on contributions by political parties, and shall be so included in the reports filed by the candidate committee with the Commissioner under § 8030 of this title. Where such an expenditure by any political committee benefits more than 1 candidate, such expenditure shall be prorated among the candidates benefitted for purposes of the limits on contributions. For example, if a billboard depicts 2 candidates' names and likenesses with equal prominence, each candidate is benefitted equally by the expenditure for the billboard.

(g) For purposes of this chapter:

(1) Amounts paid by a political party to compensate individuals working on behalf of all of the candidates of the party, and amounts incurred on behalf of or in connection with 5 or more candidates shall not be deemed to be contributions to the candidates of such political party;

(2) Any reimbursement paid by 1 political committee to another political committee for costs actually incurred by the other political committee on behalf of the political committee that makes the reimbursement shall not be deemed to be a contribution to such other political committee;

(3) If two or more candidate committees share the amount of any expenditure permitted under this chapter, no contribution is made, so long as the amounts respectively paid by the respective candidate committees reasonably reflects the amount of the use made by each candidate committee of goods or services for which the expenditure was made; and

(4) Costs incurred by political parties for voter registration and get-out-the vote activities conducted by a political party shall not be considered contributions to any candidate.

67 Del. Laws, c. 449, § 1; 68 Del. Laws, c. 230, § 1; 78 Del. Laws, c. 400, § 4.;



§ 8013. Short title

Repealed by 67 Del. Laws, c. 449, § 1, effective Jan. 1, 1991.;






Subchapter III Expenditures

§ 8020. Authorized campaign expenditures

No political committee may make any expenditure except for the following purposes:

(1) Wages of full-time or part-time campaign staff (but no salary nor wage for a candidate or a candidate's spouse);

(2) Travel expenses of the candidate and campaign staff;

(3) Payment of fees or charges for placing the name of the candidate on the ballot, and for collecting the returns of the election;

(4) Costs of telephone and other communications services;

(5) Costs of postage and other delivery services;

(6) Printing and stationery;

(7) Food, refreshments and related supplies;

(8) Purchase and preparation of lists of voters;

(9) Taking polls and making canvasses of voters;

(10) Payment for election watchers;

(11) Rental of office and rental and purchase of equipment;

(12) Advertising and publicity;

(13) In the case of a candidate committee, purchase of tickets to permit the candidate's attendance at civic or political events; and in the case of a political action committee, contributions within authorized limits, to any other political committee;

(14) Holding, promoting and furnishing meetings, demonstrations, conventions, and paying musicians and others rendering services thereto;

(15) Employing attorneys, accountants and other professional advisors;

(16) In the case of a candidate committee, contributions, within the limits set forth in § 8010(a) of this title, to another candidate committee, or as otherwise provided in § 8022 of this title;

(17) In the case of a political party or a political action committee, contributions, within authorized limits, to a candidate committee;

(18) In the case of any political action committee, in addition to any other expenditure authorized by this chapter, contributions to a political party within the limits set forth in § 8011 of this title.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1.;



§ 8021. Identification of purchaser

(a) All campaign advertisements having a fair market value of $500 or more, except printed items with a surface of less than 9 square inches, shall include prominently the statement: "Paid for by [name of political committee or other person paying for such advertisement.]." For purposes of this section, "campaign advertisements" shall include any communication by a candidate committee or political party that would otherwise qualify as an independent expenditure or an electioneering communication but for the fact it was made by a candidate committee or political party.

(b) All third-party advertisements having a fair market value of $500 or more, except printed items with a surface of less than 9 square inches, shall include prominently the statement: "Paid for by [name of political committee or other person paying for such third-party advertisement. Learn more about [name of person] at [Commissioner of Elections' web address]."

(c) The Commissioner may adopt regulations regarding the size, placement and duration of the foregoing statements as the same shall apply to specific forms of campaign advertisements. In connection therewith, the Commissioner may modify or amend the foregoing statements to conform to the requirements of a particular medium (i.e., television, radio, print, Internet), and may by regulation create exemptions from the requirements hereunder where compliance is not reasonably practicable due to the small size or short duration of such advertisements. In all events, however, campaign advertisements having the same medium and duration (for example, 15-second radio advertisements or Internet advertisements having less than 200 characters) shall be subject to the same requirements.

67 Del. Laws, c. 449, § 1; 78 Del. Laws, c. 400, § 5.;



§ 8022. Leftover funds

Any funds remaining in any political committee which has completed its activities and paid all its creditors shall be paid to a successor committee or committees without being subject to the contribution limits set forth in this chapter or shall be donated to any religious, charitable, educational or scientific organization exempt from Delaware income tax under § 1902(b)(2) of Title 30 or to any volunteer fire company, and to no other person, except that an amount not in excess of the amount listed in § 8011 of this title may be given to the political party eligible to be listed on any general election ballot under § 3001 of this title. For purposes of this section, the term "successor committee" shall include any political committee, or committees, as that term is defined by § 8002(19) of this title; provided, however, that where the successor committee is one other than a candidate committee formed to promote the election of the same candidate to a different office than that for which the candidate's original candidate committee was formed, the contribution limits set forth in this chapter shall apply.

67 Del. Laws, c. 449, § 1; 78 Del. Laws, c. 400, § 1.;



§ 8023. Independent expenditures

67 Del. Laws, c. 449, § 1; repealed by 78 Del. Laws, c. 400, § 6, eff. Jan. 1, 2013.;






Subchapter IV Public Disclosure

§ 8030. Reports of political committees

(a) Each candidate (except a candidate who is excused from filing a report under § 8004 of this title) and every treasurer (except of a candidate excused from filing a report under § 8004 of this title) shall be responsible for filing with the Commissioner reports of contributions and expenditures on forms prescribed by the Commissioner for every reporting period during which a political committee is in existence. A candidate shall be jointly responsible with the treasurer for the filing of the report of a candidate committee.

(b) A reporting period shall begin on the day after the previous reporting period (except that for a newly-formed committee, the reporting period begins on the date the first contribution is received or expenditure made by or on behalf of such committee) and shall end on the following dates:

(1) December 31 of every year, before or after an election, from the time the committee receives its first contribution or makes its first expenditure, until and including the year in which contributions and expenditures are balanced and the political committee terminates;

(2) 30 days before any election (except for committees of candidates not on the ballot at such election);

(3) 8 days before any election (except for committees of candidates not on the ballot at such election).

(c)(1) Each report required by paragraph (b)(1) of this section shall either be:

a. Filed by the political committee and received by the Commissioner by 4:30 p.m. of the 20th day after the end of the reporting period which is not a state holiday under Chapter 5 of Title 1; or

b. Mailed to the Commissioner and postmarked by the political committee by the end of the 20th day after the end of the reporting period which is not a state holiday under Chapter 5 of Title 1.

(2) Each report required by paragraph (b)(2) of this section shall either be:

a. Filed by the political committee and received by the Commissioner by 4:30 p.m. of the 2nd day after the end of the reporting period which is not a state holiday under Chapter 5 of Title 1; or

b. Mailed to the Commissioner and postmarked by the political committee by the end of the 2nd day after the end of the reporting period which is not a state holiday under Chapter 5 of Title 1.

(3) Each report required by paragraph (b)(3) of this section shall be filed by the political committee and received by the Commissioner by 4:30 p.m. of the 2nd day after the end of the reporting period which is not a State holiday under Chapter 5 of Title 1.

(d) Each report under this section shall disclose all of the following information, for the entire reporting period:

(1) Amount of cash and other intangible and tangible assets on hand at the beginning of the reporting period;

(2) Full name and mailing address of each person who has made contributions to such political committee (including the purchase of tickets for events such as dinners, luncheons, rallies and similar fund-raising events, whether or not the tickets were used by the person who paid for them) during the election period in an aggregate amount or value in excess of $100, the total of all contributions from such person during the election period, and the amount and date of all contributions from such person during the reporting period. If the person who made the contribution is not an individual, and the total amount of contributions by such person during the election period exceeds $1,200, then the report shall also include the name and address of one responsible party for such person;

(3) Total of contributions made to such political committee during the reporting period and not reported under paragraph (2) of this subsection;

(4) Name and address of each political committee from which the political committee received, or to which the political committee made, any transfer of funds, together with the amounts and dates of all transfers, no matter what the amount;

(5) The amount of each debt in excess of $50, owed to or owing by such political committee at the end of the reporting period, the full names and mailing addresses of any lender, borrower and endorser of such debt, the date and the interest rate of such loan, and a description of any security given therefor;

(6) Total amount of proceeds from:

a. Sale of tickets to each reception, meal, rally or other fund-raising event;

b. Collections made at such events; and

c. Sales of items such as campaign pins, buttons, badges and similar materials; provided, however, that all payments and contributions by any person, whether as gifts, as purchases of tickets or other goods or services, or partially as gifts and partially as purchases, by any person during any election period, shall be aggregated and, if such aggregate total exceeds $50 during such election period, shall be reported under paragraph (2) of this subsection;

(7) Each contribution or other receipt in excess of $100 not otherwise listed under paragraphs (2) through (6) of this subsection;

(8) Total receipts by such political committee or candidate during the reporting period;

(9) Full name and mailing address of each person to whom any expenditure has been made by such political committee during the reporting period in an aggregate amount in excess of $100, the amount, date and purpose of each such expenditure and the name of, and office sought by, each candidate on whose behalf such expenditure was made;

(10) Total expenditures made by such political committee or candidate in connection with such campaign; and

(11) All goods and services that are contributed in kind, or at no charge or at a cost less than fair market value (except for services excluded from the definition of "contribution" under § 8002 of this title) to the extent that the fair market value, less any amount paid by the candidate or committee, exceeds $100.

(e) The reports required to be filed by this section shall be cumulative for the election period to which they relate, but where there has been no change in an item previously reported, only the amount need be carried forward.

(f) Each statement shall be accompanied by an affidavit verified by the candidate or the treasurer of the political committee, which states as follows:

"I solemnly swear [or affirm] that the foregoing statement is in every respect true and correct, and discloses all contributions received and expenditures required by me under Title 15, Chapter 80 of the Delaware Code."

(g) The report required under paragraph (b)(3) of this section may omit the information required under paragraph (d)(9) of this section; provided, however, that all such information shall be disclosed in the next report required hereunder.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1; 68 Del. Laws, c. 262, § 1; 68 Del. Laws, c. 444, §§ 1-4; 70 Del. Laws, c. 153, § 1; 78 Del. Laws, c. 400, § 7.;



§ 8031. Special reports — Third-party advertisements

(a) Any person other than a candidate committee or political party who makes an expenditure for any third-party advertisement that causes the aggregate amount of expenditures for third-party advertisements made by such person to exceed $500 during an election period shall file a third-party advertisement report with the Commissioner. The report shall be filed under penalty of perjury and shall include the following:

(1) The information required under § 8005(1) of this title with respect to the person making such expenditure;

(2) The full name and mailing address of each person to whom any expenditure has been made by such person during the reporting period in an aggregate amount in excess of $100; the amount, date and purpose of each such expenditure; and the name of, and office sought by, each candidate on whose behalf such expenditure was made;

(3) The full name and mailing address of each person who has made contributions to such person during the election period in an aggregate amount or value in excess of $100; the total of all contributions from such person during the election period, and the amount and date of all contributions from such person during the reporting period;

(4) If a person who made a contribution under paragraph (a)(3) of this section is not an individual, the full name and mailing address of:

a. Any person who, directly or otherwise, owns a legal or equitable interest of 50 percent or greater in such entity; and

b. One responsible party, if the aggregate amount of contributions made by such entity during the election period exceeds $1,200; and

(5) The aggregate amount of all contributions made to the person who made the expenditure.

(b) For purposes of this section, a reporting period shall begin on the day after the previous reporting period under § 8030 of this title or this section, whichever is later. However, if the person making the expenditure hereunder was not previously required to file any reports during the election period under § 8030 of this title or this section, then the reporting period shall begin on the date the first contribution is received or expenditure made by or on behalf of such person in the current election period. A reporting period shall end on the date of the expenditure set forth in subsection (a) of this section.

(c) Any person other than an individual that makes a contribution for which disclosure is required under paragraph (a)(3) of this section shall provide written notification in accordance with § 8012(e) of this title to the person filing the report hereunder. The person filing the report may rely on such notification, and should the notification provided by the representative of the entity be inaccurate or misleading, the person or persons responsible for the notification, and not the person filing the report, shall be liable therefor.

(d) If the expenditure is made more than 30 days before a primary or special election or 60 days before a general election, the report required under this section shall be filed within 48 hours after such expenditure is made. If the expenditure is made 30 days or less before a primary or special election or 60 days or less before an election, such report shall be filed with the Commissioner within 24 hours after such expenditure is made. For purposes of this section, an expenditure shall be deemed to be made on the date it is paid or obligated, whichever is earlier.

(e) The Commissioner shall adopt regulations exempting, to the extent possible, persons from reporting duplicative information under this chapter.

(f) Persons required to file reports under this section shall retain complete records of all expenditures made and contributions received in connection herewith for 3 years following the election for which such report was filed.

67 Del. Laws, c. 449, § 1; 78 Del. Laws, c. 400, § 8.;



§ 8032. Public disclosure

All reports made to the Commissioner and all rulings made by the Commissioner under this chapter shall be public and shall, immediately upon their filing, be made available by the office of the Commissioner for inspection and copying at reasonable cost by the public, except that the identity of the candidate or committee which requested a ruling shall not be disclosed without the candidate's or committee's consent. The Office of the Election Commissioner shall remain open beyond the ordinary close of business on the day the reports are due to be received under § 8030(c) of this title, until all persons who are present at said office at the time of the ordinary close of business have had an opportunity to make reasonable inspection and copying of said reports.

Any contributor who is a law-enforcement officer as defined by § 222 or § 2401 of Title 11, a probation and parole officer, or a federal or state judicial officer may request that the Commissioner remove that officer's mailing address from any report to the Commissioner before the report is publicly disclosed. Any other person, upon application to the board of elections for the county in which that person resides, may request that the person's mailing address be removed from any report to the Commissioner before the report is publicly disclosed. After considering the application, if the board of elections determines that good cause exists, it shall approve the removal of the person's mailing address by the Commissioner before the report is publicly disclosed.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 316, § 1.;






Subchapter V Enforcement

§ 8040. Certificates of election

No certificate of election shall be granted to any candidate until the Superior Court has certified that such candidate has caused to be filed all reports required by § 8030 of this title to be filed prior to the election.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1.;



§ 8041. Duties and powers of Commissioner

The Commissioner shall:

(1) Make and publish such rules and regulations not inconsistent with the provisions of this chapter as are necessary to implement and enforce this chapter. Upon their adoption under the provisions of the Administrative Procedures Act (Chapter 101 of Title 29), such rules and regulations shall have the force and effect of law. Without limitation of the foregoing, no later than December 31, 2012, the Commissioner shall promulgate all forms required in connection with the filing of reports under this chapter, as well as regulations:

a. Exempting, to the extent possible, persons from reporting duplicative information hereunder;

b. Promulgating standards with respect to the size, layout and timing of the statements required under § 8021 of this title;

c. Adopting any amendments or modifications to the statements required under § 8021 of this title, or exemptions from the requirements thereunder; and

d. Adopting procedures for the electronic filing of reports and the posting of said reports to the Commissioner of Elections' web site.

(2) At the request of any person, make a ruling that applies this chapter to a set of facts specified by the person. The entire such ruling shall be made in writing, and a copy thereof shall be made available to any person, except that the identity of the person that requested the ruling shall not be disclosed without the person's consent. Copies of the ruling shall be mailed immediately to the Governor, the Attorney General and the chair of each political party entitled to be listed on any general election ballot under § 3001 of this title. Within 7 days after any such ruling is made, a summary thereof shall be mailed to each candidate having a committee which has not completed its activities on file in the office of the Commissioner and shall be distributed to any person who has, within the previous 12 months, requested distribution of such summaries. Any candidate or treasurer who reasonably and in good faith acts in reliance upon any ruling requested by that candidate or treasurer pursuant to this section, shall not be liable nor subject to any penalty with respect to conduct conforming to the ruling, provided there was a full disclosure to the Commissioner of all material facts necessary for the ruling.

(3) Mail to the treasurer of every political committee, to every candidate for whom a political committee has been formed, and to every candidate who has notified the Commissioner of the candidate's candidacy under § 3101 of this title, a copy of this chapter, the rules and regulations thereunder and a concise explanation of their terms, responsibilities and penalties, not later than 15 days after such political committee has been formed or such candidate has filed for office. In January of every election year, the Commissioner shall send similar documents to the chairs of all political parties' legally recognized political party subdivisions, down to the local organizing district level.

(4) Retain and permit public inspection of all reports required to be filed under this chapter for 10 years after the end of the calendar year to which they pertain.

67 Del. Laws, c. 449, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 400, § 9.;



§ 8042. Civil remedies

For purposes of any civil remedy on behalf of any injured person, the Court of Chancery shall have jurisdiction.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1.;



§ 8043. Violations; penalties; jurisdiction in Superior Court

(a) Except as set forth in § 8044 of this title, any person who knowingly violates any provision of § 8003, § 8004 or § 8005 of this title shall be guilty of a class B misdemeanor.

(b) Any person who knowingly accepts or knowingly makes an unlawful contribution or expenditure in violation of any provision of subchapter II or III of this title shall be guilty of a class A misdemeanor.

(c) Any reporting party who knowingly files any report required under this chapter that is false in any material respect, or fails to file any such report, shall be guilty of a class A misdemeanor. For purposes of this subchapter, "reporting party" means any candidate, treasurer or other person required to file reports under this chapter.

(d) Any person who knowingly violates any provision of § 8006 of this title shall be guilty of a class G felony.

(e) A reporting party who reasonably relies upon information provided by another person which is inaccurate, false or misleading and who has no reason to know that such information was inaccurate, false or misleading, shall not be liable for any report filed by such reporting party which is inaccurate, false or misleading as a result of such information, if such reporting party, within 30 days after learning that such information was inaccurate, false or misleading, files an amended report with the Commissioner that corrects the inaccurate, false or misleading aspects of the report. Where a reporting party files an amended report later than 30 days after learning that such information was inaccurate, false or misleading, the reporting party shall not be liable if the reporting party shows good cause for filing the amended report beyond the 30-day period.

(f) The Superior Court shall have jurisdiction over all offenses under this chapter.

(g) A reporting party shall report immediately to the Commissioner and the Attorney General any attempt to make a prohibited contribution, or to demand a prohibited expenditure, where such attempt is made with intent to violate this chapter.

(h) A reporting party who receives a prohibited contribution or makes a prohibited expenditure without any intention to violate this chapter, but who returns the contribution or reimburses the political committee or other person making expenditure within 7 days after learning that the contribution or expenditure was prohibited, shall not be liable for any violation of this chapter.

(i) A reporting party who violates § 8021 of this title shall be assessed a fine by the Commissioner of $500 or 25% of the cost of the campaign advertisement subject thereto, whichever is greater.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1; 78 Del. Laws, c. 399, § 1.;



§ 8044. Tardy and incomplete reports

(a) Any reporting party who fails to file or deliver to the Commissioner any report required under this chapter shall be assessed a fine by the Commissioner of $50 for each day that such report is tardy in delivery to the Commissioner. In the event any report required under this chapter shall be incomplete, such report shall be deemed tardy for purposes of this section. Notwithstanding the foregoing, a reporting party shall be entitled to an automatic, 1-time 24-hour extension hereunder, provided such party notifies the Commissioner in writing thereof no later than 11:59 p.m. on the date such report is due.

(b) In the event a report is incomplete or otherwise tardy, the Commissioner shall immediately notify the reporting party thereof in writing. Such notice shall state that a fine is being assessed for each late day, and to the extent applicable, shall also specify why such report is incomplete. Upon receipt of such notice, the reporting party shall have 30 days to appeal such fine in writing to the Commissioner. In the event of an appeal, the reporting party shall have the opportunity to show the Commissioner that such tardiness is due to reasonable cause and not wilful neglect. If the Commissioner determines that such tardiness is not due to reasonable cause, or the reporting party fails to timely file an appeal, such fine shall constitute a debt due and owing the State, assessable by the Commissioner and recoverable against the reporting party.

(c) If a tardy report is not filed or corrected within 30 days following:

(1) A determination by the Commissioner that such tardiness is not due to reasonable cause; or

(2) The expiration of the appeal period set forth in subsection (b) of this section,

then the Commissioner shall notify the Office of the Attorney General that the reporting party has failed to file such report.

67 Del. Laws, c. 449, § 1; 78 Del. Laws, c. 399, § 2.;



§ 8045. Attorney General candidates

Whenever it shall be alleged that an offense under this chapter has been committed by a candidate for the Office of Attorney General of Delaware, if the Chancellor of the State of Delaware finds probable cause, based on sworn information, to believe this chapter has been violated, a member of the Bar of the Supreme Court of the State of Delaware shall be appointed as independent counsel by the Chancellor. Such independent counsel shall have the authority to prosecute any violation of this chapter that has been committed by any candidate for the Office of Attorney General.

59 Del. Laws, c. 580, § 1; 67 Del. Laws, c. 449, § 1.;



§ 8046. Short title

This chapter shall be known as the "Campaign Financing and Disclosure Act of 1990."

67 Del. Laws, c. 449, § 1.;












Title 16 - Health and Safety

CHAPTER 1. DEPARTMENT OF HEALTH AND SOCIAL SERVICES

Subchapter I General Provisions

§ 101. Definitions

As used in this title, unless otherwise provided or the context requires a different meaning:

(1) "County Public Health Administrator" means the Division of Public Health employee responsible for managing the operations of all public health programs within an assigned county.

(2) "Department" means the Department of Health and Social Services.

(3) "Director" means the Director of the Division of Public Health, or such persons as may be designated by the Director.

(4) "Division" means the Division of Public Health.

(5) "Peace Officer" means any public officer authorized by law to make arrests in a criminal case.

(6) "Secretary" means the Secretary of the Department of Health and Social Services or such persons as may be designated by the Secretary.

16 Del. C. 1953, § 101; 57 Del. Laws, c. 591, § 1; 70 Del. Laws, c. 149, § 17; 70 Del. Laws, c. 186, § 1.;



§ 102. Headquarters

The Department shall establish headquarters in the City of Dover and if no suitable place shall be provided in the State House or in other state property, the Department shall have authority to select some suitable place for the establishment of such headquarters.

33 Del. Laws, c. 57, § 3; 34 Del. Laws, c. 69, § 1; Code 1935, § 744; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 104; 70 Del. Laws, c. 544, § 4.;



§ 103. Deputy state health officers — Appointment; term; compensation; removal

(a) Subject to the approval of the Department, the Secretary shall appoint for each county in the State a deputy state health officer, who shall be a person trained and experienced in public health. Each deputy state health officer shall be appointed for a term of 4 years and shall devote full time to the duties of office. The deputy health officer shall receive such compensation as is fixed by the Department and necessary expenses, which shall be paid monthly out of state funds.

(b) The Department may remove deputy state health officers for cause, upon charges and after a hearing, and may appoint a suitable person to fill any unexpired term.

33 Del. Laws, c. 57, § 2; 34 Del. Laws, c. 69, § 1; Code 1935, § 744; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 107; 57 Del. Laws, c. 591, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 5.;



§ 104. Deputy state health officers — Powers and duties

The deputy state health officers for and under the direction of the Department shall enforce the laws of the State pertaining to the public health, shall enforce all rules, regulations and orders adopted or promulgated by the Department in accordance with law, shall undertake such other duties as may be assigned to them by the Department and shall supervise all public health matters within their respective counties, and in the City of Wilmington, but not in other incorporated cities or towns having duly constituted boards of health. The governing authorities of any incorporated city or town, other than the City of Wilmington, may by resolution duly adopted and approved by the Department designate a deputy state health officer to act as health officer of such incorporated city or town, and the deputy health officer shall then exercise the powers and perform the duties of the local board of health.

33 Del. Laws, c. 57, § 2; 34 Del. Laws, c. 69, § 1; Code 1935, § 744; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 108; 57 Del. Laws, c. 245; 57 Del. Laws, c. 591, § 4; 70 Del. Laws, c. 149, § 18; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 6.;



§ 105. Authorization to receive federal funds; disposition

(a) The Department may apply for and receive funds made available to the Department by any agency or department of the federal government authorized to make grants-in-aid of any of the present or future health programs undertaken, maintained or proposed by the Department, namely, maternal and child health, aid to crippled children, venereal disease control, public health work under 42 U.S.C. § 246 and other health programs that may be developed.

(b) All moneys received from any federal agency or department, as provided in this section, shall be paid into the State Treasury and shall be for the use of the Department. The moneys so received shall be used solely for the purpose or purposes for which the grant or grants shall have been made and for no other purpose.

45 Del. Laws, c. 84, §§ 1, 2; 16 Del. C. 1953, § 110; 70 Del. Laws, c. 149, § 19; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 7.;



§ 106. Prosecutions and proceedings for violations; disposition of fines

All prosecutions and proceedings instituted by the Department or Division for the violation of any law or laws to be enforced by the Department or Division, or for the violation of any order or regulation of the Department or Division shall be instituted by the Secretary or the Secretary's designated representative. All laws prescribing the modes of procedure and penalties or judgments applicable to local boards of health shall apply to the Department or Division and the violation of its laws and orders. All fines or judgments collected or received shall be paid over to the State Treasurer, and applied to the General Fund of the State.

22 Del. Laws, c. 642, § 12; 22 Del. Laws, c. 327, § 7; Code 1915, § 744; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 750; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 112; 57 Del. Laws, c. 591, § 5; 70 Del. Laws, c. 149, §§ 20, 21; 70 Del. Laws, c. 186, § 1.;



§ 107. Neglect of duty; penalty

(a) Whoever refuses, fails or neglects to perform the duties required under this chapter, or violates, neglects or fails to comply with the duly adopted regulations or orders of the Department of Health and Social Services, shall be fined not less than $100 and not more than $1000, together with costs, unless otherwise provided by law.

(b) [Deleted.]

(c)(1) [Deleted.]

(2) [Deleted.]

(3) [Deleted.]

(d)(1) Notwithstanding the foregoing, whoever refuses, fails or neglects to perform duties required of trained and certified individuals and firms under § 122(3)(t) of this title, or who violates, neglects or fails to comply with duly adopted regulations or orders of the Department regarding the standards for regulation of lead-based paint, including the training and certification of companies and workers engaged in lead-based paint activities, work practice standards and the accreditation of lead-based paint hazard training programs, shall be subject to a criminal penalty up to $10,000 per day, together with costs, for every day from and after the effective date of an order of the Department specifically directing compliance until such time compliance has been achieved. The Justice of the Peace Courts shall have jurisdiction to adjudicate offenses under this subsection.

(2) In appropriate cases, Department-issued orders concerning lead-based paint activities and duties imposed by law upon such persons engaged in lead-based paint activities governed by this code may be compelled by mandamus or injunction.

(3) At the discretion of the Department, in lieu of criminal action pursuant to paragraph (d)(1) of this section, the Secretary shall be authorized to impose an administrative penalty of up to $10,000 per violation in accordance with the Administrative Procedures Act [Chapter 101 of Title 29] against any person or entity who violates the provisions of this chapter or the regulations promulgated pursuant to it. Assessment of an administrative penalty shall be determined by the nature, circumstances, extent and gravity of the violation or violations, ability of the violator to pay, any prior history of such violations, the degree of culpability, economic benefit or savings (if any) resulting from the violation, and such other matters as justice may require. Under this paragraph, each day a violation continues constitutes a separate violation.

(4) The Department shall have the authority to collect administrative penalties. All fees and penalties assessed by the Department under this subsection are hereby appropriated to the Department to carry out the purposes of § 122(3)t. of this title.

(5) In the event of nonpayment of the administrative penalty after all legal appeals have been exhausted, a civil action may be brought by the Secretary in Superior Court for the collection of the administrative penalty, including interest, attorney fees and costs. In a civil action to collect the administrative penalty, the validity, amount and appropriateness of such administrative penalty shall not be subject to review.

(6) In the event of nonpayment of the criminal penalty after all legal appeals have been exhausted, a civil action may be brought by the Secretary in Superior Court for the collection of the criminal penalty, including interest, attorney fees and costs. In a civil action to collect the criminal penalty, the validity, amount and appropriateness of such criminal penalty shall not be subject to review.

(e) Notwithstanding the foregoing, whoever refuses, fails, or neglects to perform duties required under § 122(3)h. of this title related to non-nurse midwifery or fails to comply with the duly adopted regulations or orders of the Department regarding non-nurse midwifery shall be subject to the following:

(1) An administrative fine imposed by the Secretary of not less than $1,000 nor more than $10,000 per violation, together with costs pursuant to Department regulations and procedures;

(2) The Department may order that such person(s) cease and desist acts that violate the duly adopted regulations; and

(3) If an order issued pursuant to paragraph (e)(2) of this section is violated, such person shall be guilty of a class F felony, with a term of imprisonment not to exceed 3 years.

All fees, fines, costs, and penalties assessed by the Department pursuant to this subsection shall be retained by the Department in order to defray associated costs. Superior Court shall have original jurisdiction to adjudicate criminal offenses under this subsection. Penalties sought or imposed pursuant to this section do not prohibit charges applicable under other titles of the Code, including but not limited to criminal fees, fines, costs, and penalties.

19 Del. Laws, c. 642, § 9; Code 1915, § 743; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 749; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 113; 63 Del. Laws, c. 126, § 1; 70 Del. Laws, c. 49, § 2; 70 Del. Laws, c. 149, §§ 22, 23; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 8; 73 Del. Laws, c. 269, § 1; 74 Del. Laws, c. 78, § 1; 79 Del. Laws, c. 146, § 1; 79 Del. Laws, c. 154, § 1.;



§ 108. Jurisdiction of offenses; justices of the peace

Justices of the peace shall have jurisdiction of offenses under this part and Part II of this title, except in cases where exclusive jurisdiction of any such offense is expressly vested in another court.

16 Del. C. 1953, § 114.;



§ 109. Appeals

From the decision of a justice of the peace exercising jurisdiction conferred by § 108 of this title, an appeal shall be allowed to the Court of Common Pleas of the same county.

16 Del. C. 1953, § 115; 69 Del. Laws, c. 423, § 18.;



§ 110. Transfer of Wilmington Department of Health personnel to state service

Any former or present employee of the State Division of Public Health who was employed by the Wilmington Department of Health in the conduct of public health matters within the City of Wilmington and was so employed at the time the responsibility for the conduct of public health matters within the City of Wilmington was transferred to the State Division of Public Health (then State Board of Health) in implementation of Senate Bill No. 133 of the 125th General Assembly shall, subject to merit system maximums:

(1) Be authorized to transfer vacation leave and sick leave then accumulated;

(2) Receive full credit for the time employed by the City of Wilmington in computing seniority for merit system purposes; and

(3) Receive full credit for time so employed and compensated in computing the number of years service required to receive pension benefits and in computing the amount of such pension benefits under Chapter 55 of Title 29.

59 Del. Laws, c. 386, § 1; 70 Del. Laws, c. 186, § 1.;



§ 111. Retaliation or discrimination against complainants; immunities and other protections

Notwithstanding any law or regulation to the contrary, any psychiatric nursing or treatment facility owned by or operated by the Department shall be subject to the provisions of §§ 1117, 1135 and 1154 of this title whether or not such facility is licensed as a long term care facility.

77 Del. Laws, c. 203, § 1.;






Subchapter II Powers and Duties Generally; Regulations and Orders

§ 121. Successor to powers of abolished health and welfare agencies

All the rights, powers, duties, obligations and authority belonging to or vested in the Child Welfare Commission, the Tuberculosis Commission or the State Health and Welfare Commission, prior to May 21, 1941, are transferred to and vested in the Department as successor to those commissions. The Department is clothed with all the power and authority necessary for the competent discharge of the duties imposed upon it.

33 Del. Laws, c. 57, §§ 4, 9; 34 Del. Laws, c. 69, § 1; Code 1935, § 744; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 121; 70 Del. Laws, c. 544, § 9.;



§ 122. Powers and duties of the Department of Health and Social Services

The Department shall have the following general powers and duties:

(1) Supervision of all matters relating to the preservation of the life and health of the people of the State.

(2) Supreme authority in matters of quarantine; it may declare and enforce such quarantine, when necessary and where no quarantine exists, and may modify, relax or abolish it, where it has been established.

(3) Adopt, promulgate, amend, and repeal regulations consistent with law, which regulations shall not extend, modify or conflict with any law of this State or the reasonable implications thereof, and which shall be enforced by all state and local public health officials, to:

a. Prevent and control the spread of all diseases that are dangerous to the public health;

b. Prevent and control nuisances which are or may be detrimental to the public health;

c. Provide for the sanitary protection of all drinking water supplies which are furnished to and used by the public, including the establishment of primary maximum contaminant levels, operational requirements and public notice requirements. Primary maximum contaminant levels mean a maximum contaminant level which involves a biological, chemical or physical characteristic of drinking water that may adversely affect the health of the consumer.

A public water supplier means any person who owns or operates one or more public water systems. A public water system means a water supply system for the provision to the public of water for human consumption through pipes or other constructed conveyances either directly from the user's free flowing outlet or indirectly by the water being used to manufacture ice, foods and beverages or that supplies water for potable or domestic purposes to employees, tenants, members, guests or the public at large in commercial offices, industrial areas, multiple dwellings or semi-public buildings including, but without limitation, rooming and boarding houses, motels, tourist cabins, mobile home parks, restaurants, hospitals and other institutions, or offers any water for sale for potable domestic purposes. A dwelling unit means 1 or more rooms arranged for the use of 1 or more individuals as a single housekeeping unit, with cooking, living, sanitary and sleeping facilities. A person shall include corporations, companies, associations, firms, municipally owned water utilities, partnerships, societies and joint stock companies, as well as individuals. In addition, the following provisions shall apply:

1. No public water system shall operate without a duly licensed public water supply operator. The Department shall have the authority to exempt the owners of seasonal public water systems, restaurants, hotels and similar businesses from the requirement to operate with a licensed public water supply operator. The Department shall have the exclusive power to grant or deny any such license and shall adopt regulations setting the requirements, including any acceptable performance or an examination for obtaining and retaining any such license. The Department shall assess an annual licensure fee of $50 per operator.

2. The Department shall have the authority to monitor the water quality of public water systems for secondary drinking water quality standards. The Secretary shall have the authority to establish, after public hearing, minimum secondary drinking water quality standards for all public water suppliers serving more than 500 service connections within the state. In determining the total number of service connections, all public water systems operated, managed or owned wholly or in part by the public water supplier within the State shall be added together. Secondary drinking water quality standards involve a biological, chemical or physical characteristic of water that may adversely affect the taste, odor, color or appearance (aesthetics) which may affect public confidence or acceptance of the drinking water. These standards shall include but are not limited to chlorides, copper, iron, manganese, sulfate, total dissolved solids and other standards as determined by the Secretary. Such standards shall be at least as stringent as those adopted by the United States Environmental Protection Agency under the Safe Drinking Water Act [42 U.S.C. § 300f et seq.]. A certificate of noncompliance shall be issued to any public water supplier that serves more than 500 service connections whose public water system violates secondary drinking water quality standards as adopted by the Department. Such certificate shall require the public water supplier to report within 60 days what measures have been or will be taken to bring the public water system into compliance. Should any public water supplier serving more than 500 service connections within the State fail, without good cause, to meet secondary drinking water quality standards pursuant to this section for a period of time greater than 7 consecutive days, or should the public water supplier have a history of a recurring problem, the Secretary shall file a report with the Public Service Commission detailing such failure or such a history of a recurring problem. The Public Service Commission may utilize the report as cause to review the public water supplier's ability to provide adequate service under its present certificate of public convenience and necessity and may also use such report as a factor in considering any application by the water system supplier's for any further certificate. In addition, for public water systems operated by public utilities which are subject to the jurisdiction of the Public Service Commission under § 203C of Title 26, the Commission may utilize such report as cause to review the appropriate rates to be charged by the utility in light of the quality of service being provided.

3. The Department shall ensure that all new community and nontransient noncommunity public water systems commencing operation after October 1, 1999, demonstrate technical, managerial and financial capacity to operate in compliance with state regulations Governing Public Drinking Water Systems and the federal Safe Drinking Water Act [42 U.S.C. § 300f et seq.]. It is the purpose of this subparagraph to ensure that the Department has adequate information about the background of applicants or regulated parties for the purposes of processing permits. This includes the ability to identify applicants or regulated parties with histories of environmental violations or criminal activities and/or associations; or applicants who cannot demonstrate the required responsibility, expertise or competence which is necessary for the proper operation or activity permitted by the Department.

4. Whoever refuses, fails or neglects to perform the duties required of public water suppliers under paragraph (3)c. of this section; or who violates, neglects or fails to comply with duly adopted regulations or orders of the Department of Health and Social Services regarding the duties of public water suppliers, shall be subject to a judicially imposed penalty of up to $10,000 per day, together with costs, for every day from and after the effective date of an order of the Department of Health and Social Services, specifically directing compliance until such compliance has been achieved. Observance of orders of the Department of Health and Social Services concerning public water suppliers may also be compelled by mandamus or injunction, in appropriate cases, or by an action to compel the specific performance of the orders so made, or of the duties imposed by law upon such public water supplier. The Department of Health and Social Services may investigate the financial operations of a public water supplier to the extent necessary to enter an adequate compliance order.

5. In lieu of judicially imposed penalties, the Secretary may impose administrative penalty upon any public water supplier who refuses, fails or neglects to perform the duties required of it under paragraph (3)c. of this section. The administrative penalty shall be as follows:

A. For a system serving a population of more than 10,000 people the administrative penalty shall be not less than $1,000 nor more than $10,000 per day per violation; and

B. For any other system, the administrative penalty shall be not less than $100 nor more than $10,000 per day per violation.

Assessment of an administrative penalty shall be determined by the nature, circumstances, extent and gravity of the violation, or violations, ability of the violator to pay, any prior history of such violations, the degree of culpability, economic benefit or savings (if any) resulting from the violation and such other matters as justice may require.

In the event of nonpayment of the administrative penalty after all legal appeals have been exhausted, a civil action may be brought by the Secretary in any court of competent jurisdiction, including any Justice of the Peace Court, for collection of the administrative penalty, including interest, attorneys' fees and costs, and the validity, amount and appropriateness of such administrative penalty shall not be subject to review.

6. Drinking water contaminant notification. —

A. As used in this section, "Drinking water contaminant" means any physical chemical, biological or radiological substance or matter in drinking water, the presence of which is confirmed by 2 or more samples taken at the same location at different times, using recognized practices and procedures, which substance exceeds the minimum drinking water quality standards established in accordance with paragraph (3)c. of this section.

B. Public notification of drinking water contaminants shall be categorized as either an Immediate Notice (Tier 1), Notice as soon as possible (Tier 2) or 90-day Notice (Tier 3). A Tier 1 drinking water contaminant notification is required when there is an acute risk to human health arising from the presence of drinking water contaminants in drinking water provided by a public drinking water supplier. A Tier 2 drinking water contaminant notification is required when a public water system provides drinking water containing levels of a contaminant that exceed federal or state drinking water standards, but does not pose an acute risk to human health or the public drinking water supplier fails to monitor and report water quality information to the Department in accordance with regulations. A Tier 3 drinking water notification is required when a public drinking water system provides water which otherwise does not comply with federal or state drinking water standards, but the noncompliance does not pose a risk to human health.

C. In the event of a Tier 1, Tier 2 or Tier 3 drinking water contaminant incident, the public drinking water supplier shall immediately notify the Department. If the Department deems it necessary, the public drinking water supplier shall also notify its affected customers in accordance with paragraph (3)c.6.D. of this section and Department regulations and such notice shall include, to the maximum extent practicable, the following information: I. A description of the violation or situation, including contaminant levels, if applicable; II. When the violation or situation occurred; III. Recognized potential adverse health effects using standard health effects language as approved by the Division of Public Health; IV. The affected population; V. Whether alternative drinking water supplies should be used; VI. What action consumers should take; VII. What the public drinking water provider is doing to correct the violation or situation; VIII. When the public drinking water provider expects the system to return to compliance or the situation to be resolved; IX. The name, business address and phone number of the public drinking water system owner or operator; and X. A statement encouraging distribution of the notice to others, where applicable.

D. For Tier 1 drinking water contaminant incidents, the information listed in paragraphs (3)c.6.C.I. through X. of this section above, shall be made available to affected customers by the public drinking water supplier, if the Department deems it necessary, as soon as possible but no later than 24 hours after the contamination is reported. For Tier 2 drinking water contaminant incidents, the information listed in paragraphs (3)c.6.C.I. through X. of this section above shall be made available to affected customers by the public drinking water supplier, if the Department deems it necessary, as soon as practical but within 14 calendar days after the contamination is reported. For Tier 3 drinking water contaminant incidents, the information listed in paragraphs (3)c.6.C.I. through X. of this section above shall be made available to affected customers by the public drinking water supplier, if the Department deems it necessary, as soon as practical, but within 90 calendar days after the contamination is reported.

E. In accordance with the public notification timelines established in paragraph (3)c.7.D. of this section, the public drinking water supplier shall also provide the same notification to the elected Council or Levy Court member or members of any municipality and/or county in which the contamination occurred, the State Representative(s) and Senator(s) in whose district the contamination occurred, and any community or civic group or individual that notifies the public drinking water supplier that they desire to receive such information.

F. The public drinking water supplier is not required to report the results of tests for the presence of drinking water contaminants to the Department in cases where the Division of Public Health performs the potable water analyses.

G. In the event the public drinking water supplier is unable to provide public notification of a Tier 1, Tier 2 or Tier 3 drinking water contaminant incident, as required by this section, such public drinking water supplier shall be responsible for paying for the cost of any such advertisements and notices made on its behalf by the Department.

7. Regulatory and compliance information, public drinking water system performance and public information.

A. The Department shall develop a Safe Drinking Water Information System that will include general information about public drinking water systems under the Department's regulatory jurisdiction as defined by this title. The System shall provide the public with information that indicates when a public drinking water system has been inspected, what violations are detected, when the public drinking water system comes back into compliance, and any enforcement action that results from violations. The Department shall also publish on the Department web site all Tier 1, Tier 2 and Tier 3 drinking water contaminant public notifications as soon as possible, but within 1 business day of the release of the notification to the public.

B. Delaware public drinking water systems that are identified as a community water system by the Division of Public Health, shall prepare and issue each year, on or before July 1, an annual water quality report to customers served by their drinking water system. The water quality reports shall be provided by parcel post return receipt requested to the Department and the Division of the Public Advocate. In addition, the public drinking water supplier shall notify its customers of the availability of the annual water quality report and provide copies of the report to all individuals, health care providers or organizations requesting it. The water quality report shall include such information as may be prescribed by the Division of Public Health, including, but not limited to, any environmental violations or enforcement actions taken against the public drinking water supplier by federal, state or local regulatory authorities and the name and contact information of the public drinking water supplier representative. The reports may also include any voluntary activities undertaken by the drinking water supplier to reduce health risks from identified contaminants, including source water assessments, installation of new treatment processes, or such similar environmental improvements undertaken within the previous year or planned for the next 5 years.

C. Any records, reports or information obtained pursuant to this chapter and any permits, permit applications and related documentation shall be available to the public for inspection and copying in accordance with Chapter 100 of Title 29.

d. Provide for the sanitary control of public swimming pools except that no regulation currently existing or hereafter adopted shall require a life guard to be on duty at any pool of any motel, hotel or private campground facility;

e. Regulate plumbing in the interests of the public health;

f. Provide for the sanitary production, distribution and sale of market milk and dairy products and other foods;

g. Provide for the sanitary control of tourist camps, trailer camps and other public camps;

h. Control the practice of non-nurse midwives including the issuance of permits and protect and promote the health of all mothers and children;

i. Provide for proper sanitation, ventilation and hygiene in schools and for sanitary and health requirements for food handlers in the schools not less stringent than the requirements for food handlers in public eating places;

j. Protect and promote the public health generally in this State, and carry out all other purposes of the laws pertaining to the public health;

k. Provide the mechanism for yearly medical examination of all persons engaged in the preparation and service of food and drink for human consumption in commercial establishments or public and private educational institutions where such persons come in physical contact with the food and drink prepared or served, such examinations to include whatever tests the Director of the Division of Public Health of the State Department of Health and Social Services shall deem necessary;

l. Provide the mechanism for medical examinations of all applicants for food handling employment if such employment involves preparation of food and drink for human consumption in commercial establishments or public and private educational institutions where such persons come in physical contact with the food or drink prepared or served, such examinations to include whatever tests the Director of the Division of Public Health of the State Department of Health and Social Services shall deem necessary;

m. Establish standards for quality assurance in the operation of hospice programs, which shall include, but not be limited to establishing and implementing standardized protocol with respect to the safe disposal of unused prescription medication following the death of an in-home hospice patient, and control the practice of such programs. Upon receipt of an application for license and the application fee of $100, the Department shall issue a license if the hospice meets requirements established under this chapter. A license, unless sooner suspended or revoked, shall be renewed annually upon filing by the licensee and payment of an annual licensure fee of $50. A provisional license, as authorized by the Department, shall be issued when health requirements are not met and a licensure fee of $50 has been submitted. A hospice which has been issued a provisional license shall resubmit the application fee for reinspection prior to the issuance of an annual license;

n. Prevent and control the spread of vaccine-preventable diseases in children, including regulation of nonpublic elementary and secondary schools and daycare and other preschool facilities; provided, however, that nothing in this paragraph shall require medical treatment for the minor child of any person who is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the person's church or religious denomination, are against medical treatment for disease;

o. Establish standards for public health quality assurance in the operation of home health agency programs and regulate the public health practice of such programs.

1. A home health agency is any business entity or subdivision thereof, whether public or private, proprietary or not-for-profit, which provides home health care services.

A. Home health care services include but are not limited to the following: (i) Licensed nursing; (ii) Physical therapy; (iii) Speech therapy; (iv) Audiology; (v) Occupational therapy; (vi) Nutrition; (vii) Social Services; or (viii) Home health aides.

B. Home health agencies shall provide: (i) Two or more home health care services, 1 of which must be either licensed nursing services or home health aide services; or (ii) Home health aide services exclusively which shall include, but not be limited to:

(I) Feeding;

(II) Bathing;

(III) Dressing;

(IV) Grooming; and

(V) Incidental household services.

2. For purposes of this definition, the following shall also apply:

A. Home health agency services are provided directly through employees of the agency or through contract arrangements, including those contracts with individuals considered to be independent contractors.

B. Home health agency services are provided to individuals in their home or private residence (excluding residents of hospitals and nursing facilities).

C. All home health agency services must be supervised by a registered nurse.

D. Home health agencies shall utilize written financial agreements between the agency and the consumer. These agreements shall minimally include: (i) Description of services purchased and the associated cost; (ii) Acceptable method of payment or payments for these services; and (iii) Outline of the billing procedures.

All payments by the consumer for services rendered shall be made directly to the agency or its billing representative and no payments shall be made to or in the name of individual employees/contractors/subcontractors of the agency.

3. A home health agency does not include:

A. Any visiting nurse service or home health service conducted by and for those who rely upon spiritual means through prayer alone for healing in accordance with the tenets and practices of a registered church or religious denomination.

B. An agency which solely provides services as defined in Chapter 94 of this title.

C. An agency which provides staffing exclusively to other agencies (including but not limited to nursing facilities, home health agencies, and hospitals).

4. Upon receipt of an application for licensure and the nonrefundable application fee of $500, the Department shall issue a license if the home health agency meets the requirements established under this chapter. A license, unless sooner suspended or revoked, shall be renewed annually upon filing by the licensee and payment of an annual licensure fee of $300.

5. A provisional license, as authorized by the Department, shall be issued when health requirements are not met and a licensure fee of $300 has been submitted. A home health agency which has been issued a provisional license shall resubmit the application fee ($500) for reinspection prior to the issuance of an annual license.

6. [Repealed.]

7. The Department may request the Superior Court to impose a civil penalty of not more than $10,000 for a violation of this subsection or a regulation adopted pursuant to it. In lieu of seeking a civil penalty, the Department, in its discretion, may impose an administrative penalty of not more than $10,000 for a violation of this subsection or a regulation adopted pursuant to it. Under this subparagraph, each day a violation continues constitutes a separate violation.

8. In determining the amount of any civil or administrative penalty imposed pursuant to paragraph (3)o.7. of this section, the Court or the Department shall consider the following factors:

A. The seriousness of the violation, including the nature, circumstances, extent and gravity of the violation and the threat or potential threat to the health or safety of a consumer or consumers;

B. The history of violations committed by the person or the person's affiliate(s), employee(s), or controlling person(s);

C. The efforts made by the agency to correct the violation or violations;

D. The culpability of the person or persons who committed the violation or violations;

E. Any misrepresentation made to the Department; and

F. Any other matter that affects the health, safety or welfare of a consumer or consumers.

9. The Department shall have the authority to collect administrative penalties. Any fees or civil or administrative penalties collected by the Department under this section are hereby appropriated to the Department to carry out the purposes of this section.

10. In the event of nonpayment of the administrative penalty after all legal appeals have been exhausted, a civil action may be brought by the Secretary in Superior Court for collection of the administrative penalty, including interest, attorney fees and costs. In a civil action to collect the administrative penalty the validity, amount and appropriateness of such administrative penalty shall not be subject to review.

p. Establish standards for quality assurance in the operation of freestanding birthing centers, freestanding surgical centers and freestanding emergency centers; and to grant permits for the operation of such facilities to persons, associations or organizations meeting those standards and paying the appropriate permit fee established by the Department. Upon receipt of an application for license and the application fee of $150 for freestanding birthing centers, $250 for freestanding surgical centers and $250 for freestanding emergency centers, the Department shall issue a license if the facility meets the requirements established under this chapter. A license unless sooner suspended or revoked, shall be renewed annually upon filing by the licensee and payment of an annual licensure fee of $75 for freestanding birthing centers, $150 for freestanding surgical centers and $150 for freestanding emergency centers. A provisional license as authorized by the Department shall be issued when health requirements are not met and a licensure fee of $75 for freestanding birthing centers, $150 for freestanding surgical centers and $150 for freestanding emergency centers has been submitted. For each facility which has been issued a provisional license, there shall be resubmission of the application fee for reinspection prior to the issuance of an annual license. When appropriate, the Department should use the established standards for Medicare reimbursement in setting standards; provided, however, that nothing contained in this subparagraph shall be construed to authorize the Department to expand or limit the scope of practice afforded to professionals under other chapters of this title or other provisions of Delaware law or lawful regulations of the Department. For the purpose of this chapter, the following definitions shall apply to those facilities:

1. "Freestanding birthing center" means a public or private facility, other than a hospital, which is established for the purpose of delivering babies and providing immediate postpartum care.

2. "Freestanding emergency center" means a facility, physically separate from a hospital, which uses in its title or in its advertising, the words "emergency", "urgent care" or parts of those words or other language indicating to the public that immediate medical treatment is available to individuals suffering from a life-threatening medical condition.

3. "Freestanding surgical center" means a place other than a hospital or the office of a physician, dentist or podiatrist or professional association thereof, which is maintained and operated for the purpose of providing surgery and surgical diagnosis and treatment by persons licensed to practice medicine and surgery, dentistry or podiatry in the State, and which shall have an attending staff.

q.1. Establish standards for quality assurance in the operation of prescribed pediatric extended care facilities, and to grant permits for the operation of such facilities to persons, associations or organizations which have been approved in accordance with Chapter 93 of this title and which pay the appropriate permit fee established by the Department. The amount to be charged for the fee imposed under this subparagraph shall approximate and reasonably reflect the costs necessary to defray the expenses of the Department.

2. Upon receipt of an application for license and the application fee of $100, the Department shall issue a license if the prescribed pediatric extended care center meets the requirement established under this chapter. A license, unless sooner suspended or revoked, shall be renewed annually upon filing by the licensee and payment of an annual licensure fee of $50. A provisional license as authorized by the Department shall be issued when health requirements are not met and a licensure fee of $50 has been submitted. For each home health agency which has been issued a provisional license, there shall be resubmission of the application fee for reinspection prior to the issuance of an annual license.

r. Provide for the sanitary control, specifically addressing drinking water, human waste disposal and control of other vectors of human disease, of mobile/manufactured home parks and other housing of similar usage, which consist of more than 3 dwelling units or lots located on the same or adjacent properties served by a common water and/or sewage disposal system, and which are held out to the public for rent or lease.

s.1. Establish standards for regulation in the operation of adult day care facilities, and grant licenses for the operation of such facilities to persons, associations or organizations which have been approved in accordance with this title and which pay the appropriate permit fee established below.

2. Upon receipt of an application for a license, and the application fee of $100, the Secretary of the Department of Health and Social Services shall issue a license if the prescribed adult day care facility meets the requirements established under this title. The Secretary shall be authorized to issue restricted, provisional and other types of licenses and to revoke or suspend any license in accordance with department regulations. A license, unless sooner suspended or revoked, shall be renewed annually upon filing by the licensee and payment of an annual licensure fee of $50, provided that an applicant meets requirements as outlined in the regulations.

t.1. Establish standards for regulation of lead-based paint hazard control activities, including the training and certification of workers engaged in lead-based paint activities, the establishment of work standards for lead-based paint hazard control and the accreditation of lead-based paint hazard training programs.

2. Individuals meeting the minimum qualifications established by regulation who are engaged in lead-based paint activities shall obtain a license issued by the Department of Health and Social Services upon receipt of an application and an annual license fee of $25 for workers; $50 for supervisors, dust-wipe technicians, renovators, project designers, contractors, inspectors and risk assessors. As of the date of enactment of implementing regulations, renovators and dust-wipe technicians meeting federal certification requirements must become licensed by the Department upon expiration of their current certification period.

3. All courses offered in Delaware by training providers for individuals engaged in lead-based paint activities shall be approved by the State Department of Health and Social Services. The training provider shall pay an annual fee of $200 for each type of course for which training will be provided.

4. In general. — Not later than 120 days after the date of enactment of an opt-out provision in Federal regulations in the future, and subject to paragraph (3)t.4.A. of this section, in promulgating any regulation relating to renovation or remodeling activities in target housing in which the owner resides, the State shall include a provision that permits the owner to authorize the renovation or remodeling contractor to forego compliance with that federal regulation.

A. Restriction. — The Administrator shall only permit an owner of target housing to forgo compliance with a regulation under this paragraph if: I. No pregnant woman or child under the age of 6 resides in the target housing as of the date on which the renovation or remodeling commences; and II. The owner submits to the renovation or remodeling contractor written certification that: target housing of the owner; target housing as of the date on which the renovation or remodeling commences; and renovation or remodeling contractor will be exempt from employing the work practices required by a regulation promulgated under this paragraph.

B. Limitation of contractor liability. — A contractor that receives written certification described in paragraph (3)t.4.A.II. of this section shall be exempt from liability resulting from any misrepresentation of the owner of the target housing.

u.1. Promulgate and enforce standards to regulate food establishments which may include, but are not limited to, restaurants, caterers, temporary food vendors, grocery stores, food vending machines, ice manufacturers and cottage industries that prepare or handle food for human consumption whenever it is determined that said food represents a hazard to the public health.

2. To perform these functions, the Division of Public Health shall have the authority to collect reasonable fees necessary to defray costs of functions identified in paragraph (3)u.1. of this section.

3. For each facility required by regulations to hold a permit, the following fee shall be assessed:

4. For each facility required by regulation to have a plan review, the following fee shall be assessed:

5. Churches, schools, fire companies and other nonprofit organizations are exempt from these fees.

v. Establish standards for public health assurance in the practice of cosmetology and barbering and in the operation of beauty salons, schools of cosmetology, schools of electrology, schools of nail technology and schools of barbering, and for the investigation of complaints involving unsanitary or unsafe practices or conditions in such professions or facilities. For purposes of this chapter, the terms "cosmetology," "beauty salon," "school of cosmetology," "school of electrology," "school of nail technology" and "school of barbering" shall have the same meanings as provided in § 5101 of Title 24. Nothing contained in this subparagraph shall be construed to authorize the Department to expand or limit the scope of practice afforded to professionals under other provisions of Delaware law.

w. Establish standards for the sanitary operation of tattoo parlors and body piercing establishments. For purposes of this paragraph, "tattoo parlor" means a person or business that makes permanent marks on human skin by puncturing the skin and inserting an indelible color or by producing scarring. For purposes of this paragraph, "body piercing establishment" means a person or business that perforates any human body part or human tissue and places a foreign object in the perforation for nonmedical purposes except for a person or business that perforates only ears. Upon receipt of an application for a permit and a permit fee of $100, the Department of Health and Social Services shall issue a permit to a tattoo parlor or body piercing establishment if it meets the requirements established under Department regulations. The Secretary shall be authorized to issue restricted, provisional and other types of permits and to revoke or suspend any permit in accordance with Department regulations. A permit, unless sooner suspended or revoked, shall be renewed annually upon filing by the permittee and payment of an annual permit fee of $100, provided that an applicant meets the requirements set forth in Department regulations.

x. Establish standards for regulation of the operation of personal assistance services agencies, and grant licenses for the operation of such Agencies to persons, associations or organizations that have been approved in accordance with this title and that pay the appropriate licensure fee.

1. A "personal assistance services agency" is any business entity or subdivision thereof, whether public or private, proprietary or not-for-profit, which refers direct care workers to provide personal assistance services to individuals primarily in their home or private residence (excluding residents of hospitals and nursing facilities).

2. "Personal assistance services" means the provision of services that do not require the judgment and skills of a licensed nurse or other professional. The services are limited to individual assistance with, or supervision of, activities of daily living, homemaker services, companion services, and those other services as set out in § 1921(a)(19) of Title 24.

3. A personal assistance services agency does not include:

A. An agency providing skilled professional health care services.

B. An agency which provides services as defined in Chapter 94 of this title.

C. An agency which provides staffing exclusively to other agencies (including but not limited to, nursing facilities, home health agencies, and hospitals).

4. Upon receipt of an application for licensure and the nonrefundable application fee of $250, the Department shall issue a license if the personal assistance services agency meets the requirements established under this paragraph. The Department shall be authorized to revoke or suspend any license in accordance with Department regulations. A license is not transferable from person to person or entity to entity.

5. A license, unless sooner suspended or revoked, shall be renewed annually upon filing by the licensee and payment of an annual licensure fee of $100, provided that an applicant meets requirements as outlined in the Department's regulations.

6. The Department shall not issue a license to any applicant, nor shall it renew any previously issued license, unless, together with the proper licensure fee, application, and evidence of compliance with Department regulations, the personal assistance services agency/applicant has included:

A. Evidence that the personal assistance services agency has obtained the following information for each of the direct care workers who may enter the home or private residence of any resident of this State for the purpose of providing them with any of the services herein provided: i. In accordance with § 1145 of this title, a criminal history report from the State Bureau of Identification. The State shall cover all costs associated with obtaining the criminal history reports. ii. Certification from the Department of Health and Social Services that the direct care worker has not been named in the Central Register as a perpetrator of adult abuse. iii. Certification from the Department of Services for Children, Youth, and Their Families that the direct care worker has not been named in the Central Register as the perpetrator of child abuse.

B. Evidence that the personal assistance services agency is complying with the State's drug testing policy as set forth in § 1146 of this title.

C. Evidence that the personal assistance services agency discloses to its consumers the personal assistance services agency's and the direct care worker's status with respect to attendant tax, workers' compensation, and liability insurance obligations.

7. The Department may request the Superior Court to impose a civil penalty not to exceed $5,000 for a violation of this subsection or a regulation adopted pursuant to it. In lieu of seeking a civil penalty, the Department, in its discretion, may impose an administrative penalty not to exceed $5,000 for a violation of this subsection or a regulation adopted pursuant to it. Under this subparagraph, each day a violation continues constitutes a separate violation.

8. In determining the amount of any civil or administrative penalty imposed pursuant to paragraph (3)x.7. of this section, the Court or the Department shall consider the following factors:

A. The seriousness of the violation, including the nature, circumstances, extent and gravity of the violation and the threat or potential threat to the health and safety of a consumer or consumers;

B. The history of violations committed by the person or person's affiliate(s), employee(s), or controlling person(s);

C. The efforts made by the Personal Assistance Services Agency to correct the violation or violations;

D. The culpability of the person or persons whom committed the violation or violations;

E. Any misrepresentation made to the Department; and

F. Any other matter that affects the health, safety, or welfare of a consumer or consumers.

9. In the event of nonpayment of the administrative penalty after all legal appeals have been exhausted, a civil action may be brought by the Secretary in Superior Court for collection of the administrative penalty, including interest, attorney fees and costs. In a civil action to collect the administrative penalty the validity, amount and appropriateness of such administrative penalty shall not be subject to review.

10. The Department shall have the authority to collect licensure fees and administrative penalties. Any licensure fees or civil or administrative penalties collected by the Department under this subsection are hereby appropriated to the Department to carry out the purposes of this subsection.

11. The Department shall have the power to promulgate rules and regulations necessary to implement the provisions of this subsection.

y. Establish standards with respect to safety and sanitary conditions of any facility defined in paragraph (3)y.3.C. of this section and investigate and inspect any such facility for unsafe or unsanitary conditions upon receipt of a complaint by a patient or facility employee in accordance with this paragraph, or upon the occurrence of any adverse event in connection with any such facility. The Department may share information hereunder with the Department of State, Division of Professional Regulation in accordance with applicable law.

1. The Department may make and enforce such orders as it deems necessary to protect the health and safety of the public hereunder. Without limitation of the foregoing, if the Department determines during the course of any investigation or inspection that any facility hereunder poses a substantial risk to the health or safety of any person, the Department may order that such facility be closed until such time as it no longer poses a substantial risk.

2. No later than March 31, 2012, the Department shall adopt regulations to strengthen the oversight of facilities hereunder.

3. For purposes of this paragraph:

A. "Adverse event" means: I. The death or serious injury of any patient at a facility; II. A reasonable determination by the Department that death or serious injury may result from any unsafe or unsanitary condition at a facility; or III. The initiation of any criminal investigation arising out of or relating to any diagnosis, treatment or other medical care at a facility.

B. "Complaint" means a complaint filed by a patient or facility employee in writing, in such format as the Department shall require.

C. "Facility" means a location at which any invasive medical procedure is performed, but shall not include any hospital, as defined in § 1001(2) of this title, or any freestanding birthing center, freestanding surgical center or freestanding emergency center, as such terms are defined in paragraph (3)p. of this section.

D. "Invasive medical procedure" means any medical procedure in which the accepted standard of care requires anesthesia, major conduction anesthesia or sedation. Without limitation of the foregoing, the term "medical procedure" shall include dental and podiatric procedures.

E. "Patient" means a person who has received diagnosis, treatment or other medical care at a facility hereunder, or such person's spouse, as well as any parent, legal guardian or legal custodian of such person who is under 18 years of age or any legal guardian or legal custodian of such person who is an adult.

When deemed necessary by the Department, such regulations may provide for the issuance of permits to persons engaged in the occupations or businesses so regulated and the revocation for cause of the permits.

z. Establish standards for a facility accreditation program. —

1. To operate in this State, any facility not licensed by the Department where invasive medical procedures are performed must maintain accreditation by an accrediting organization approved by the Department. For an accrediting organization to be approved it must be entirely independent from the facility and there shall be no conflict of interest. For purposes of this section, the terms "facility" and "invasive medical procedure" shall have the meanings set forth in paragraph (3)y. of this section. All such offices or facilities must register with the Department utilizing a form created for this purpose by the Department.

2. All facilities in operation as of July 5, 2011, where invasive medical procedures are performed shall submit proof of the facility's accreditation, or application for same, to the Department within 6 months of the adoption of regulations by the Department hereunder. Any facility where invasive medical procedures are performed which shall become operational following July 5, 2011, shall submit proof of the facility's accreditation to the Department within 12 months of first day of operation of such facility.

3. After each survey of any facility hereunder by an approved accrediting organization, the facility must submit the accrediting organization's survey report to the Department within 30 days in a form satisfactory to the Department.

4. If the facility fails to maintain current accreditation or if the accreditation is revoked or is otherwise no longer valid, the facility shall immediately cease to operate.

5. The Department shall promulgate regulations pursuant to this paragraph, and shall form a stakeholder group for the purposes of advising the Department on the content of the regulations. The stakeholder group shall be chaired by the Director of Public Health or his or her designees, and shall include, but not be limited to, the following: the Director of the Division of Professional Regulations, or his or her designee; the Director of Health Facilities Licensing and Certification, or his or her designee; 4 representatives from the physician community, to be appointed by the Medical Society of Delaware, whose specialties include, but are not limited to: dermatology, plastic surgery, anesthesia and pain management; a representative from the Delaware Podiatric Medical Association; a representative from the Delaware State Dental Society; a representative from the Delaware chapter of the American College of Obstetricians and Gynecologists; a representative from the Delaware chapter of the American College of Surgeons; and 1 or more members of the public who shall represent the interests of patients.

6. No later than March 31, 2012, the Department shall adopt regulations for the accreditation program herein described.

When deemed necessary by the Department, such regulations may provide for the issuance of permits to persons engaged in the occupations or businesses so regulated and the revocation for cause of the permits.

(4) Make careful inquiry as to the cause of disease, especially when contagious, infectious, epidemic or endemic, and take prompt action to control or suppress it.

(5) Make careful study of the reports of births and deaths, the sanitary condition and effects of localities, employments, the personal and business habits of the people and the relation of the diseases of animals and man; make and execute orders necessary to protect the people against diseases of the lower animals; and collect and preserve such information in respect to such matters and kindred subjects as may be useful in the discharge of its duties, and for dissemination among the people.

(6) When requested by public authorities, or when it deems best, advise officers of the state, county or local governments in regard to drainage, and the location, drainage, ventilation and sanitary provisions of any public institution, building or public place.

(7) Promulgation and enforcement of reasonable rules and regulations relating to safety, sanitation and adequate shelter as affecting the welfare and health of railroad trainworkers, engineworkers, yardworkers, maintenance of way employees, highway crossing watches, clerical, platform, freight house and express employees. No rules and regulations shall be issued by the Department under this subdivision unless the Department has held hearings with regard thereto and both the employers and the employees affected have been given a full opportunity to present evidence as to the necessity and reasonableness of the proposed rules and regulations.

(8) Collection of fees to support the Conrad State 30/J-1 Visa Waiver Program. — Pursuant to the Department of Health and Social Services authority under this title to assess fees for services, the Bureau of Health Planning and Resources Management, Delaware Division of Public Health, Department of Health and Social Services, shall charge, collect and retain site application and physician application fees to support the Bureau of Health Planning and Resources Management in administering the Conrad State 30/J-1 Visa Waiver Program.

The Bureau of Health Planning and Resources Management within the Delaware Division of Public Health shall charge a nonrefundable processing fee of $200 to each sponsoring site submitting a site application at the time the application is submitted. A nonrefundable processing fee of $250 shall be charged to each pre-approved site to process the waiver request application for each J-1 physician that the site plans to employ.

(9) No person shall operate any health care agency or facility without a license from the Department of Health and Social Services if such health care agency or facility is required to obtain a license under this title. The Department may make and enforce such orders as it deems necessary to protect the health and safety of the public hereunder. Without limitation of the foregoing, if the Department determines that a health care agency or facility is operating without a required license, the Department may order that such agency or facility be closed.

a. Whoever refuses, fails or neglects to close after notification from the Department regarding the requirement for licensure shall be subject to an administrative penalty of $5,000 per day, together with costs, for every day that they remain open from and after the effective date of notification from the Department.

b. In the event of nonpayment of the administrative penalty after all legal appeals have been exhausted, a civil action may be brought by the Secretary in any court of competent jurisdiction, including any Justice of the Peace Court, for collection of the administrative penalty, including interest, attorneys' fees and costs, and the validity, amount and appropriateness of such administrative penalty shall not be subject to review.

(10) The powers and duties of the Department are subject to the powers and duties granted other entities in Title 20. Provisions of Title 20 which conflict with provisions of this section shall take precedence over this section.

19 Del. Laws, c. 642, § 3; 22 Del. Laws, c. 327, § 3; Code 1915, § 738; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 745; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 122; 50 Del. Laws, c. 312, § 1; 51 Del. Laws, c. 80, § 1; 52 Del. Laws, c. 103; 56 Del. Laws, c. 284; 56 Del. Laws, c. 383, § 1; 56 Del. Laws, c. 389, §§ 1, 2; 57 Del. Laws, c. 743; 57 Del. Laws, c. 751, § 2; 58 Del. Laws, c. 52, § 1; 63 Del. Laws, c. 332, § 1; 64 Del. Laws, c. 471, § 1; 65 Del. Laws, c. 69, § 1; 65 Del. Laws, c. 301, § 1; 66 Del. Laws, c. 397, § 1; 67 Del. Laws, c. 266, §§ 1, 2, 3, 4; 67 Del. Laws, c. 344, § 6; 68 Del. Laws, c. 200, § 1; 69 Del. Laws, c. 302, § 7; 69 Del. Laws, c. 452, § 1; 70 Del. Laws, c. 150, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 267, § 1; 70 Del. Laws, c. 405, § 1; 70 Del. Laws, c. 470, § 1; 70 Del. Laws, c. 536, § 1; 70 Del. Laws, c. 544, §§ 2, 3, 10-20; 71 Del. Laws, c. 85, §§ 1, 2; 71 Del. Laws, c. 322, § 1; 71 Del. Laws, c. 441, § 1; 72 Del. Laws, c. 124, § 1; 72 Del. Laws, c. 181, § 1; 72 Del. Laws, c. 402, § 4; 73 Del. Laws, c. 10, § 1; 73 Del. Laws, c. 118, §§ 1-5; 73 Del. Laws, c. 193, § 4; 73 Del. Laws, c. 347, § 1; 73 Del. Laws, c. 355, § 2; 74 Del. Laws, c. 78, §§ 2, 3; 75 Del. Laws, c. 286, § 1; 75 Del. Laws, c. 308, § 1; 78 Del. Laws, c. 15, § 1; 78 Del. Laws, c. 80, §§ 1, 2; 78 Del. Laws, c. 303, § 5; 79 Del. Laws, c. 92, § 1; 79 Del. Laws, c. 150, § 1; 79 Del. Laws, c. 153, § 1; 79 Del. Laws, c. 154, § 1.;



§ 123. Reports from public institutions, Division of Professional Regulation and resorts; penalties

(a) The Department of Health and Social Services may require reports and information from all public dispensaries, asylums, prisons and schools and from the managers, principals and officers thereof, and from all other public institutions, their officers and managers, and from the proprietors, managers, lessees and occupants of all places of public resort in the State but such reports and information shall only be required concerning matters and particulars in respect of which the Department of Health and Social Services may need information for the proper discharge of its duties.

(b) If any proprietor, manager, principal, superintendent, officer or physician in charge refuses and neglects to make a report when requested to do so by the Department of Health and Social Services, that person shall be fined not less than $5 nor more than $25, together with costs.

(c) The Delaware Division of Public Health and the Delaware Health Care Commission shall be authorized to request and receive licensing data (including, but not limited to, names, addresses, and license type) to the extent that the data is collected and electronically stored for the purpose of issuing and maintaining professional licenses by the Division of Professional Regulation. Licensing data shall only be used for the purpose of conducting official state business, which may include measuring and tracking the supply of licensed health care professionals in the State. The Delaware Division of Public Health and the Delaware Health Care Commission may share licensing data with their contractors to carry out the purpose of this subsection. The boards affected shall include but not be limited to:

(1) Delaware State Board of Medical Licensure and Discipline;

(2) Delaware State Board of Dentistry and Dental Hygiene;

(3) Delaware State Board of Nursing;

(4) Delaware State Board of Professional Counselors;

(5) Delaware State Board of Examiners of Psychologists;

(6) Delaware State Board of Clinical Social Work Examiners;

(7) Delaware State Board of Podiatry;

(8) Delaware State Board of Chiropractic;

(9) Delaware State Board of Occupational Therapy Practice;

(10) Delaware State Board of Examiners in Optometry;

(11) Delaware State Board of Pharmacy;

(12) Delaware State Examining Board of Physical Therapists and Athletic Trainers;

(13) Delaware State Board of Examiners of Speech/Language Pathologists, Audiologists and Hearing Aid Dispensers;

(14) Delaware State Board of Examiners of Nursing Home Administrators; and

(15) Delaware State Committee of Dietetics/Nutrition.

(d) All data must be submitted in a standardized electronic format as determined by the Division of Public Health in consultation with the Division of Professional Regulation and the Delaware Health Care Commission. Data must be submitted within 20 business days of a request.

(e) For the purposes of measuring, tracking and projecting supply and demand of health care professionals, the requesting entity shall provide to the Division of Professional Regulation any health workforce report developed from the data.

(f) Any individual data provided pursuant to this section shall be confidential. No public employee, commission member, or contractor acting on behalf of a state agency or employee of such a contractor may:

(1) Use any data provided pursuant to this section for any purpose other than the statistical, forecasting, and program purposes for which the data is furnished.

(2) Make public any of the data provided pursuant to this section that would allow the identity of any individual to be inferred by either direct or indirect means.

(3) Retain any personal data as provided in this section that is received by the Delaware Division of Public Health, the Delaware Health Care Commission or any contractor acting on behalf of these entities. Any personal data must be destroyed within 30 days of completion of its intended purpose as described in this section.

(g) An intentional violation of subsection (f) of this section shall result in the imposition of a fine of not less than $1,000 nor more than $20,000 or imprisonment of not less than 30 days nor more than 6 months, or both. Justices of the Peace shall have jurisdiction of offenses under this section.

19 Del. Laws, c. 642, § 3; 22 Del. Laws, c. 327, § 3; Code 1915, § 738; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 745; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 123; 70 Del. Laws, c. 149, §§ 24-26; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, §§ 21, 22; 75 Del. Laws, c. 228, §§ 1-5; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 463, § 3.;



§ 124. Fluoridation of a water supply

(a) In order to protect the dental health of all citizens, especially children, the Department of Health and Social Services shall promulgate rules to provide for the addition of fluoride to all municipal water supplies by the owners or official custodians thereof. Such rules shall provide for the addition of fluoride to the water supplies so as to maintain a fluoride content of not less than that currently specified by the Department's regulations.

(1) By November 15, 1998, each municipal water system shall provide to the Department an estimate of the total capital costs to install the required fluoridation treatment and additional operating costs for the ongoing operation for fluoridation treatment.

(2) Subsection (b) of this section shall not apply to those municipalities which are required to comply with the mandates of subsection (a) of this section.

(b) The Division of Public Health shall not require any water supply to be fluoridated which has not been fluoridated before March 26, 1974, until approval of such fluoridation is first obtained in the following manner by the users of such water supply:

(1) When the Division determines that it is in the best interest of the users of a given water supply that such supply shall be fluoridated, it shall notify the administrator, owner or person who controls the water supply and the local government which it serves. Within 60 days from the receipt of such notice, the governing body of the majority of people involved shall conduct a referendum among the people served by the water supply to determine whether or not such fluoridation shall take place. Prior to any such referendum the Division shall conduct an educational program in the community affected on the fluoridation process. The costs of the referendum shall be borne by the said governing body.

(2) Notice of the referendum shall be by the publication of a formal notice embodying the notice received from the Division. Such notice shall be published at least 3 times in a newspaper of general circulation in the area served by the water supply, the last publication to be at least 3 days before the referendum. Such notice shall also include the time and place of voting for the various voting districts involved.

(3) Eligible voters at such referendum shall be any natural person who uses the water supply daily and who is 18 years of age or older. Each such person shall be entitled to 1 vote.

(4) If the area serviced by the water supply has an established local government such government shall conduct the referendum. If 2 or more towns or municipalities are served by the water supply, the referendum shall be conducted simultaneously in each town or municipality by the governing body of that town or municipality. If the governing body is a county and not a town or municipality, the county shall be responsible for all costs of the referendum. The Department of Elections shall conduct the referendum. The referendum shall be by secret ballot and the choice for each voter shall be "For Fluoridation" and "Against Fluoridation." The water supply shall not be fluoridated if the majority of the ballots cast are against fluoridation.

(5) After a referendum is held, the matter shall be deemed to have been conclusively decided for a period of 3 years from the date of the referendum.

(6) This section shall apply to any municipality within this State that has held a referendum on the question of fluoridation within the last 3 years commencing from March 26, 1974. Those municipalities that have voted not to fluoridate shall not be required to do so, except as provided by this section.

59 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 150, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 361, § 1.;



§ 125. Preservation of public health within incorporated towns; local sanitation matters; expenses

(a) The Department of Health and Social Services, in addition to other powers possessed by it, may preserve the public health within all incorporated towns and within 1 mile of the water supply thereof.

(b) The Department of Health and Social Services may also make and enforce orders in local sanitation matters, when in the judgment of the Department of Health and Social Services such action is necessary for the protection of the public health and the local boards of health have neglected or refused to act with sufficient promptness or efficiency, or when or where such local board has not been established. All expenses so incurred shall be paid by the city, or town or county for which services are rendered upon bill presented to the treasurer of such city, town or county by the Department of Health and Social Services.

19 Del. Laws, c. 642, § 3; 22 Del. Laws, c. 327, § 3; Code 1915, § 738; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 66, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, §§ 745, 858; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 124; 57 Del. Laws, c. 591, §§ 6, 7; 59 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 149, §§ 28, 29, 30; 70 Del. Laws, c. 186, § 1.;



§ 126. Regulations and orders of Department and Secretary — Effect; distribution

(a) Regulations and orders promulgated or issued by the Department of Health and Social Services in accordance with authority conferred upon it have the force and effect of law and supersede all local ordinances and regulations which are inconsistent therewith.

(b) Municipalities and local public health officials may with the consent and approval of the Secretary of the Department of Health and Social Services or the Secretary's designee adopt such ordinances or regulations in addition to the regulations or orders of the Secretary of the Department of Health and Social Services or the Secretary's designee as are consistent with the law and the purposes set forth in this chapter.

(c) A copy of every regulation or order of the Department of Health and Social Services, giving the date that it takes effect, shall be filed with the Secretary of State, and copies of such regulations or orders shall be issued by the Department of Health and Social Services in pamphlet form for general distribution.

19 Del. Laws, c. 642, § 3; 22 Del. Laws, c. 327, § 3; Code 1915, § 738; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 745; 43 Del. Laws, c. 91, § 1; 46 Del. Laws, c. 312, § 1; 16 Del. C. 1953, § 125; 59 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 149, §§ 31, 32, 33; 70 Del. Laws, c. 186, § 1.;



§ 127. Regulations and orders of Department and Secretary — Duty of enforcement; penalty

(a) All local boards of health, health authorities and officials, officers of the State and county institutions, police officers, sheriffs, constables and all other officers and employees of the State, or of any county, city or town thereof, shall enforce such quarantine orders, and such rules, regulations and orders as are adopted by the Department of Health and Social Services.

(b) In the event of failure or refusal on the part of any member of the local boards or other official or person mentioned in this section so to act, the member shall be fined not more than $50 for the first offense and not more than $100 for the second and each succeeding offense.

19 Del. Laws, c. 642, § 3; 22 Del. Laws, c. 327, § 3; Code 1915, § 738; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 745; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 126; 59 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 149, § 34; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 23.;



§ 128. Powers as advisory board; investigations; abatement of nuisances

(a) The Department of Health and Social Services shall be an advisor to the authorities of the State in all matters pertaining to public hygiene. It may make special inspections of hospitals, prisons, asylums, almshouses and other public institutions, and may investigate the cause of any special disease or mortality in any part of the State, and may make such regulations and may adopt such measures, including quarantine, vaccination, etc., as it deems most efficient to eradicate all infectious diseases.

(b) In localities where there are no local boards of health, or where the same shall refuse or neglect to act, the Department may investigate all complaints made in writing, and if it shall find a nuisance to exist it shall order the same to be abated in a reasonable time. In such cases the Secretary of the Department of Health and Social Services or the Secretary's designee shall have all power and remedies given by law to local boards.

19 Del. Laws, c. 642, § 4; 22 Del. Laws, c. 98, § 1; Code 1915, § 739; 29 Del. Laws, c. 49, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 746; 16 Del. C. 1953, § 127; 57 Del. Laws, c. 591, §§ 8-11; 59 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 149, §§ 35-37; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 24.;



§ 129. Threatened epidemics; appointment of officers to enforce regulations and orders

With the exception of circumstances encompassed by Title 20, when any contagious or infectious disease shall become or threaten to become epidemic, and the local authorities shall neglect or refuse to enforce efficient measures for its prevention, the Secretary or the Secretary's designee may appoint a medical officer and such assistants as the Department or Division may require and authorize such medical officer to enforce such orders or regulations as the Secretary deems necessary. Provisions of Title 20 which conflict with provisions of this section shall take precedence over this section.

19 Del. Laws, c. 642, § 11; 22 Del. Laws, c. 327, § 6; Code 1915, § 742; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 748; 16 Del. C. 1953, § 128; 57 Del. Laws, c. 591, § 12; 59 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 149, §§ 38-40; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 25; 73 Del. Laws, c. 355, § 3.;



§ 130. Reporting of potential or existing public health emergencies

(a) Except as otherwise indicated in this chapter or Title 20, the Secretary of Health and Social Services or the Secretary's designee shall be responsible for implementing all measures designed to address potential contagious diseases or infectious diseases in this State.

(b) A health care provider shall report all cases of persons who harbor any illness or health condition that may be potential causes of a public health emergency. Reportable illnesses and health conditions include, but are not limited to, the diseases caused by the biological agents listed in 42 C.F.R. § 72.3 and symptoms of those diseases, and any illnesses or health conditions identified by the Division of Public Health as notifiable diseases.

(c) In addition to the foregoing requirements, a pharmacist shall report any unusual or increased prescription rates, unusual types of prescriptions, or unusual trends in pharmacy visits that may be potential causes of a public health emergency. Prescription-related events that require a report include, but are not limited to:

(1) An unusual increase in the number of prescriptions to treat fever, respiratory or gastrointestinal complaints;

(2) An unusual increase in the number of prescriptions for antibiotics; and

(3) Any prescription that treats a disease that is relatively uncommon or may be associated with bioterrorism.

(d) Reports pursuant to subsections (b) and (c) of this section shall be made electronically or in writing within 24 hours to the Division of Public Health, or within such time less than 24 hours as may be established by the Division of Public Health by regulation. The report shall include as much of the following information as is available: the patient's name, date of birth, sex and current address (including city and county); the name and address of the health care provider or medical examiner and of the reporting individual, if different; and any other information needed to locate the patient for follow-up. For cases related to animal or insect bites, the suspected locating information of the biting animal or insect and the name and address of any known owner shall be reported

(e) Every veterinarian, livestock owner, veterinary diagnostic laboratory director or other person having a vocation that primarily involves the care of animals shall report animals having or suspected of having any disease that may be potential causes of a public health emergency. The report shall be made within 24 hours to the Department of Agriculture and shall include as much of the following information as is available: the suspected locating information of the animal, the name and address of any known owner, and the name and address of the reporting individual. The Department of Agriculture shall promulgate regulations implementing this subsection. The Department of Agriculture shall provide written or electronic notice to the Division of Public Health of any reports received pursuant to this subsection within 24 hours of receipt of said report, and such notice shall contain all information provided in the report.

(f) For the purposes of this section, the definition of "health care provider" shall include out-of-state medical laboratories, provided that such laboratories have agreed to the reporting requirements of this State. Results must be reported by the laboratory that performs the test, but an in-state laboratory that sends specimens to an out-of-state laboratory is also responsible for reporting results.

(g) Definitions from § 3132 of Title 20 shall apply to this section.

73 Del. Laws, c. 355, § 5; 70 Del. Laws, c. 186, § 1.;



§ 131. Survey of hospitals and health centers — Required

(a) The Secretary or the Secretary's designee shall:

(1) Make a survey of the location, size and character of all existing public and private (proprietary as well as nonprofit) hospitals and health centers in the State;

(2) Evaluate the sufficiency of such hospitals and health centers to supply the necessary physical facilities for furnishing adequate hospital, clinical and similar services to all the people of the State; and

(3) Compile such data and conclusions, together with a statement of the additional facilities necessary, in conjunction with existing structures to supply such services.

(b) The Secretary or the Secretary's designee shall utilize, so far as practicable, any appropriate reports, surveys and plans prepared by other state agencies.

45 Del. Laws, c. 88, § 1; 16 Del. C. 1953, § 130; 59 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 149, §§ 43, 44; 70 Del. Laws, c. 186, § 1.;



§ 132. Acceptance of federal grants

The Secretary or the Secretary's designee may apply for and accept on behalf of the State, may deposit with the State Treasurer and may expend for the purposes for which granted or advanced, any grant or advance made by the United States or by any agency or officer thereof to assist in meeting the cost of carrying out the purposes of § 131 of this title.

45 Del. Laws, c. 88, § 2; 16 Del. C. 1953, § 131; 59 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 149, § 45; 70 Del. Laws, c. 186, § 1.;



§ 133. Cancer; Delaware Cancer Consortium

(a) The Division of Public Health may use any money appropriated to it for the purpose of the detection of cancer, for research in cancer and for other purposes related to cancer prevention and control.

(b) The Delaware Cancer Consortium ("Consortium") shall coordinate cancer prevention and control activities in the State of Delaware. The Consortium will:

(1) Provide advice and support to state agencies, cancer centers, cancer control organizations and health care practitioners regarding their role in reducing mortality and morbidity from cancer.

(2) Facilitate collaborative partnerships among public health agencies, cancer centers and all other interested agencies and organizations to carry out recommended cancer control strategies.

(3) On at least a biennial basis, analyze the burden of cancer in Delaware and progress toward reducing cancer incidence and mortality.

(c) The Consortium's priorities and advocacy agenda shall be dictated by the recommendations contained in "Turning Commitment Into Action — Recommendations of the Advisory Council on Cancer Incidence and Mortality," published in April, 2002.

(d) The Consortium's permanent membership shall be as follows:

(1) Two representatives of the Delaware House of Representatives and two representatives of the Delaware State Senate (1 selected by each caucus);

(2) One representative of the Governor's office;

(3) The Secretary of the Department of Health and Social Services or the Secretary's designee;

(4) One representative of the Department of Natural Resources and Environmental Control;

(5) One representative of the Medical Society of Delaware to be appointed by the Governor;

(6) One professor from Delaware State University or the University of Delaware, to be appointed by the Governor;

(7) Two physicians with relevant medical knowledge, to be appointed by the Governor;

(8) One representative of a Delaware hospital cancer center to be appointed by the Governor;

(9) Three public members with relevant professional experience and knowledge, to be appointed by the Governor.

(e) Appointees to the Consortium shall serve at the pleasure of the person or entity that appointed them.

(f) The Consortium's permanent members may enact procedures to appoint additional persons to the Consortium.

(g) The Consortium shall have a chair and a vice-chair, to be appointed from among the permanent members by the Governor and to serve at the pleasure of the Governor. Staff support for the Consortium shall be provided by the Delaware Division of Public Health.

47 Del. Laws, c. 194, §§ 1, 3; 16 Del. C. 1953, § 132; 59 Del. Laws, c. 276, § 1; 70 Del. Laws, c. 149, §§ 46, 47; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, §§ 26, 27; 74 Del. Laws, c. 191, §§ 1, 2.;



§ 134. Sanitary facilities of public eating places; permits; approval of construction; inspection; fee

(a) No person shall operate any public eating place unless the Department of Health and Social Services shall approve the sanitary facilities thereof and issue a permit therefor.

(b) Any person who proposes to erect or construct a building to be used as a public eating place or to alter, enlarge, reconstruct or convert an existing building for such purpose shall submit plans and specifications for such work, including a plot of the land detailing the sanitary facilities to be provided to the Department of Health and Social Services and no work shall be undertaken until the said Department of Health and Social Services shall approve the sanitary arrangements and facilities proposed in such plans and specifications.

(c) The Department of Health and Social Services shall initiate a procedure for the inspection of public eating places prior to the issuance of the permit required under this section. There shall be no fee required for inspection; however, in the event that re-inspection must be initiated in any given year, the Department shall establish a restaurant inspection fee, payable upon or prior to inspection, in the following manner:

(1) The sum of $50 shall be required for a 2nd inspection;

(2) The sum of $100 shall be required for a 3rd inspection;

(3) The sum of $150 shall be required for each subsequent inspection.

(d) Notwithstanding the provisions of § 6102 of Title 29, the Division shall be allowed to retain and expend the portion of these fees up to the level authorized to fund the cost of the Department of Health and Social Services in connection with its duties hereunder.

(e) The restaurant permit shall not be issued prior to the public eating place receiving a satisfactory rating in inspection as defined in the State of Delaware regulations governing public eating places.

(f) The following entities shall be exempt from the restaurant inspection fee established in subsection (c) of this section:

(1) Churches;

(2) Fire halls;

(3) Schools;

(4) Government agencies;

(5) Health care institutions; or

(6) Any nonprofit organization.

16 Del. C. 1953, § 133; 56 Del. Laws, c. 382, § 1; 59 Del. Laws, c. 276, § 1; 67 Del. Laws, c. 272, § 1; 70 Del. Laws, c. 149, §§ 48, 49, 226; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, §§ 28-30.;



§ 135. Services to public water systems

(a) The Department will provide services to public water as follows:

(1) Analyze drinking water for chemical and microbiological content.

(2) Inspect public water systems.

(3) Review plans for new systems and major improvements to existing systems.

(4) Provide technical assistance to public water system as needed.

(5) Provide a program to approve the qualifications and competency of laboratories conducting chemical and microbiological testing of potable water.

(6) Provide a program to approve the qualifications and competence of potable water distribution and treatment plant operators in charge of operating public water systems.

(b) The Department of Health and Social Services shall initiate the following fees for the above services. The fees imposed under this section reasonably and approximately reflect the costs necessary to defray the expenses of the Department:

(1) COMMUNITY WATER SUPPLIES

(2) NON-COMMUNITY SUPPLIES $25

(3) NON-TRANSIENT NON-COMMUNITY SUPPLIES $50

67 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 149, § 50; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 31.;



§ 136. Healthy Lifestyles and Tobacco-Related Disease Prevention Fund

(a) A Healthy Lifestyles and Tobacco-Related Disease Prevention Fund (hereinafter in this section, the "Fund") is established within the Division of Public Health of the Department of Health and Social Services.

(b) The Fund shall be used by the Public Health Director to encourage Delawareans to seek preventative health care, live healthy lifestyles, and to avoid unhealthy behavior, in particular, tobacco use. To that end, the Director shall: develop and implement programs to encourage healthy lifestyles and to promote avoidance of tobacco, alcohol and drug abuse; and provide Delawareans with accurate and understandable information regarding their health, including, but not limited to, information regarding the dangers of tobacco, alcohol and drug use; the preventive care Delawareans should seek to avoid and/or detect adverse health conditions, in particular cancer; and the effects of diet and physical exercise on health.

(c) The Director shall prepare an annual plan for use of the Fund, which shall be approved or modified by the Secretary of the Department.

(d) The Fund shall operate within the limits of general fund appropriations made to it. The Fund may retain any unexpended funds on a fiscal year-to-year basis; provided however, that any funds in excess of $250,000 in the Fund at the end of any fiscal year shall be reverted to the general fund absent specific legislation authorization to the contrary.

71 Del. Laws, c. 421, § 1.;



§ 137. Delaware Health Fund

(a) This section shall be referred to as the Delaware Health Act of 1999.

(b) A special fund of the State is hereby created in the Department of Finance to be known as the "The Delaware Health Fund". All annual payments received pursuant to the master settlement agreement entered into by the State and the participating tobacco manufacturers shall be deposited or transferred into the Delaware Health Fund. All other moneys, including gifts, bequests, grants or other funds from private or public sources specifically designated for the Delaware Health Fund shall be deposited or transferred to the Delaware Health Fund. Moneys in the Delaware Health Fund may be saved and deposited in an interest bearing savings or investment account. Interest or other income earned on the moneys in the Delaware Health Fund shall be deposited or transferred into the Delaware Health Fund. The Delaware Health Fund shall not lapse or revert to the General Fund.

(c) Moneys from the Delaware Health Fund shall be expended for Delaware citizens in accordance with any 1 or more of the following:

(1) Expanding access to health care and health insurance for citizens of Delaware that lack affordable health care due to being uninsured or under insured;

(2) Making long-term investments to enhance health care infrastructure which meets a public purpose;

(3) Promoting healthy lifestyles, including the prevention and cessation of the use of tobacco, alcohol and other drugs by the citizens of Delaware;

(4) Promoting preventive care for Delawareans in order to detect and avoid adverse health conditions, particularly cancer and other tobacco-related diseases;

(5) Working with the medical community by providing funding for innovative and/or cost effective testing regimens to detect and identify lesser-known but devastating and costly illnesses, such as sarcoidosis and hemochromatosis, fibromyalgia, lupus, Lyme disease and chronic fatigue immune deficiency syndrome;

(6) Promoting a payment assistance program for prescription drugs to Delaware's low income senior and disabled citizens who are ineligible for, or do not have, prescription drug benefits or coverage through federal state or private sources;

(7) Promoting a payment assistance program to Delaware's citizens who suffer from debilitating chronic illnesses, such as diabetes and kidney disease which are characterized by onerous recurring costs for equipment, tests and therapy; and/or

(8) Such other expenditures as are deemed necessary in the best interests of the citizens of Delaware provided they shall be made for health related purposes.

(d) No moneys shall be expended from the Delaware Health Fund except pursuant to an appropriation incorporated in the State's annual appropriations act.

(e) Expenditures from the Delaware Health Fund shall not be used to supplant any State expenditures appropriated in Fiscal Year 1999 for purposes consistent with those outlined in subsection (c) of this section.

(f) The transfer of funds appropriated from the Delaware Health Fund shall be administered as approved in the annual appropriation act or bond bill.

(g) There is hereby established The Delaware Health Fund Advisory Committee comprised of the Secretary of the Department of Health and Social Services, 2 members of the Senate designated by the President Pro Tem, 2 members of the House of Representatives designated by the Speaker of the House of Representatives, the Chair of the Health Care Commission or the Chair may designate a board member or staff person of the Health Care Commission, 3 members of the public to be appointed and to serve at the pleasure of the Governor, 1 member of the public appointed by the President Pro Tem of the Senate to serve at the pleasure of the President Pro Tem of the Senate, 1 member of the public appointed by the Speaker of the House of Representatives to serve at the pleasure of the Speaker of the House of Representatives and 1 member of the Technical Advisory Office of Legislative Council designated by the Director of the Division of Research of Legislative Council. No public member appointed to this Advisory Committee shall be directly associated with or represent any organization or entity that will be a recipient or beneficiary of the Delaware Health Fund. The Secretary of the Department of Health and Social Services shall serve as the Chairperson of the Committee. Each year, the Committee will make recommendations, consistent with the purposes outlined in subsection (c) of this section, to the Governor and the General Assembly by November 15th for appropriating moneys expected to be received in the next fiscal year. The Committee shall, in the process of developing these recommendations, seek input from the public and private agencies concerned with the intended purposes of the Delaware Health Fund as described in subsection (c) of this section and conduct public hearings as necessary to provide an opportunity for public comment. The Committee shall also utilize the Delaware Health Care Commission to provide research relating to future health care needs of Delaware citizens and data relating to past health care programs in Delaware.

(h) The Secretary of the Department of Health and Social Services shall report to the Governor and the General Assembly on the second Tuesday of every January concerning expenditures, savings and investment accounts under the Delaware Health Fund for the previous fiscal year and to what extent those expenditures accomplished their intended purpose.

72 Del. Laws, c. 198, § 1.;






Subchapter III Pathological and Bacteriological Laboratory

§ 141. Establishment and supervision

The Secretary or the Secretary's designee may establish and supervise a pathological and bacteriological laboratory and equip it with any appliances necessary to make it safe and reliable. It shall be used to accomplish any or all means of protecting the citizens of the State against the spread of disease.

21 Del. Laws, c. 240, §§ 1, 2; Code 1915, §§ 782, 783; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 808; 16 Del. C. 1953, § 141; 70 Del. Laws, c. 149, § 51; 70 Del. Laws, c. 186, § 1.;



§ 142. Election of Pathologist and Bacteriologist

The Pathologist and Bacteriologist shall be employed by the Department of Health and Social Services.

21 Del. Laws, c. 240, § 5; Code 1915, § 786; 29 Del. Laws, c. 49, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 811; 16 Del. C. 1953, § 142; 70 Del. Laws, c. 544, § 32.;



§ 143. Duties of Pathologist and Bacteriologist

The Pathologist and Bacteriologist shall conduct the routine work of the laboratory and shall make all examinations and analyses, etc., that may be necessary under the direction of the Secretary or the Secretary's designee for all the purposes that may be required to fully execute the intent of this chapter. This section shall not be so construed as to interrupt or limit the power of full control and management of the laboratory by the Secretary or the Secretary's designee.

21 Del. Laws, c. 240, § 3; 22 Del. Laws, c. 135, § 1; Code 1915, § 784; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 809; 16 Del. C. 1953, § 143; 70 Del. Laws, c. 149, § 52; 70 Del. Laws, c. 186, § 1.;



§ 144. Medical practitioners to report contagious diseases; use of laboratory for examination and diagnosis; other uses

(a) All physicians, dentists, veterinary surgeons or others practicing medicine or surgery or any branch thereof under the laws of this State shall be required to give prompt notice to the local or Division of Public Health of any and all cases of contagious or infectious disease that may come under their professional notice and shall have free access to the work of the laboratory for the determination of the diagnosis of any doubtful or suspicious case, by forwarding (prepaid) a sufficient sample of urine, blood, sputum or other substance of such case to the Pathologist and Bacteriologist for examination. The Pathologist and Bacteriologist shall examine the substance so sent and report to the physician, dentist or others sending the same the result of the examination without any unnecessary delay and without further charge. The physician, dentist or others shall report the result immediately as required by this subsection.

(b) The Department of Health and Social Services may also make full provisions for the free use of the laboratory for the examination of any matter or substance so as to determine the diagnosis of diseases neither contagious nor infectious, and either local or constitutional and for the examination of water or food supply for any citizen of the State.

21 Del. Laws, c. 240, § 4; Code 1915, § 785; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 810; 16 Del. C. 1953, § 144; 70 Del. Laws, c. 147, §§ 2, 3; 70 Del. Laws, c. 149, § 53; 70 Del. Laws, c. 186, § 1.;



§ 145. Examinations to determine cause of death

The Pathologist and Bacteriologist, whenever requested by the Attorney General, shall make any and all examinations of any person or persons or any organ or organs or any part or parts of any person or persons with the view of determining the cause or causes of death and make a prompt report without charge to the State or any county thereof.

22 Del. Laws, c. 135, § 3; Code 1915, § 787; Code 1935, § 812; 16 Del. C. 1953, § 145.;






Subchapter IV Emily P. Bissell Hospital

§ 151. Powers and duties of Department of Health and Social Services

The Department of Health and Social Services may:

(1) Promote a careful study of conditions regarding tuberculosis throughout the State;

(2) Educate public opinion as to the causes and prevention of tuberculosis;

(3) Arouse general interest in securing adequate provision for the proper care of tuberculosis patients in their homes and by means of sanatoria; and

(4) Send such tuberculosis patients as require treatment to Emily P. Bissell Hospital for such treatment.

25 Del. Laws, c. 74, § 4; Code 1915, § 828; 29 Del. Laws, c. 53, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 820; 16 Del. C. 1953, § 151; 51 Del. Laws, c. 136; 70 Del. Laws, c. 149, § 54; 70 Del. Laws, c. 186, § 1.;



§ 152. Payment of costs of maintenance

The Division of Public Health shall pay for the care, treatment and maintenance of all hospitalized patients who enter the Emily P. Bissell Hospital for the diagnosis, treatment and cure of tuberculosis and other chronic diseases amenable to treatment, rehabilitation, or both who, in the discretion of the Secretary of the Department of Health and Social Services need financial support. Those patients who are required to pay for such care, treatment and maintenance shall make direct payment to the Emily P. Bissell Hospital. Direct payment shall be made to the Emily P. Bissell Hospital by health insurance companies or health benefit payment plans by which any patient has health coverage.

25 Del. Laws, c. 74, § 4; Code 1915, § 828; 29 Del. Laws, c. 53, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 820; 16 Del. C. 1953, § 152; 51 Del. Laws, c. 136; 58 Del. Laws, c. 444; 70 Del. Laws, c. 150, § 3; 70 Del. Laws, c. 186, § 1.;



§ 153. County clinics

The Secretary of the Department of Health and Social Services shall establish throughout the State, at least 1 clinic in each county for the diagnosis and treatment of tuberculosis and other chronic pulmonary diseases, such as fungus disease, sarcoidosis, bronchiectasis and bronchial asthma and for the purpose of maintaining such clinics shall employ such qualified persons as may be necessary to take charge thereof and pay them such reasonable compensation as may be necessary.

25 Del. Laws, c. 74, § 5; Code 1915, § 829; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 821; 16 Del. C. 1953, § 153; 51 Del. Laws, c. 136; 70 Del. Laws, c. 149, § 55; 70 Del. Laws, c. 186, § 1.;



§ 154. Admittance to Emily P. Bissell Hospital

The Division of Public Health may admit such persons to the institution known as the Emily P. Bissell Hospital for the prevention and treatment of tuberculosis and other chronic diseases which are amenable to treatment, rehabilitation or both, as in the judgment of the Division may be proper and may provide for the care, treatment and support of such persons under such rules and regulations as may be from time to time established by the Division.

33 Del. Laws, c. 57, § 12; 34 Del. Laws, c. 67, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 823; 16 Del. C. 1953, § 154; 49 Del. Laws, c. 65, § 3; 51 Del. Laws, c. 136; 58 Del. Laws, c. 444; 70 Del. Laws, c. 150, § 4; 70 Del. Laws, c. 186, § 1.;



§ 155. Accounting of all funds received by the hospital

The Secretary of the Department of Health and Social Services, administrator of the Emily P. Bissell Hospital, shall keep or have kept true and accurate account of all moneys received for board, care and attention of patients by the hospital and all moneys arising from any source other than the annual appropriation made to the hospital by the State. All such funds shall be considered as revenue to the State and shall be paid to the State Treasurer for deposit into the General Fund, except as provided in § 6102(a) of Title 29.

16 Del. C. 1953, § 155; 51 Del. Laws, c. 136; 55 Del. Laws, c. 320; 70 Del. Laws, c. 149, § 56; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 544, § 33.;



§ 156. Annual account and report to Governor

The Secretary of the Department of Health and Social Services shall furnish annually to the Governor a full account of its expenditures and disbursements under this subchapter. It shall also at the same time report to the Governor the work of the Secretary of the Department of Health and Social Services for the year, including the number of persons treated, the results of treatment, as nearly as can be ascertained and such other information as may be of public interest and value. Such report shall at all times be open to the inspection of the citizens of the State in the office of the Secretary of State.

25 Del. Laws, c. 74, § 6; Code 1915, § 830; 29 Del. Laws, c. 53, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 822; 16 Del. C. 1953, § 156; 51 Del. Laws, c. 136; 70 Del. Laws, c. 149, § 57; 70 Del. Laws, c. 186, § 1.;



§ 157. Rights of patients

Each patient of the Hospital shall be entitled to all the patient rights set forth in subchapter II of Chapter 11 of this title, and all sections in said subchapter II shall apply to the patients of the Emily P. Bissell Hospital.

61 Del. Laws, c. 373, § 4.;






Subchapter V Child Welfare Services; Indigent Crippled Children

§ 161. Powers and duties of Department

The Department of Health and Social Services shall develop the child welfare activities conducted by the Child Welfare Commission before its abolition and maintain a traveling child health center to serve the sparsely settled sections of the State. The Department of Health and Social Services shall cooperate with state, county and local officials bodies in the development of such child welfare work as the Department of Health and Social Services may believe will materially advance the best interests of the children of the State. The Department of Health and Social Services shall make a study of the needs of children a definite part of its work and shall make recommendations for executive and legislative action in matters relating to children.

32 Del. Laws, c. 63, § 3; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 813; 16 Del. C. 1953, § 161; 70 Del. Laws, c. 149, § 58; 70 Del. Laws, c. 186, § 1.;



§ 162. Cooperation of departments and officers

Every official department and public officer in the State, excepting the members of the General Assembly and the judiciary, in possession of information relating to the purposes of this subchapter shall, upon request of the Department of Health and Social Services, cooperate with it in carrying out the purposes of this subchapter.

32 Del. Laws, c. 63, § 4; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 814; 16 Del. C. 1953, § 162; 70 Del. Laws, c. 149, § 59; 70 Del. Laws, c. 186, § 1.;



§ 163. Employment of personnel and registered trained nurse

(a) The Department of Health and Social Services may employ such agents, assistants, clerical force and specially qualified persons as it finds necessary or expedient for carrying out the purposes of this subchapter.

(b) The Department of Health and Social Services may employ a registered trained nurse to educate and supervise the midwives of the State. Such nurse shall devote the entire time, under the general direction of the Department of Health and Social Services, to an investigation of the methods employed by the midwives, to instructing the midwives so that they will not be a menace to the life and health of either mother or infant, to an investigation of deaths following midwife cases, to an investigation of all violations of the laws by midwives and to an investigation of the reports of births throughout the State.

32 Del. Laws, c. 43, § 1; 32 Del. Laws, c. 63, § 6; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 816; 16 Del. C. 1953, § 163; 70 Del. Laws, c. 149, §§ 60, 61; 70 Del. Laws, c. 186, § 1.;



§ 164. Federal aid; authority to expend appropriation

If any bill shall be enacted by the United States appropriating moneys to assist the states in protecting the health of mothers and children, and if the Department of Health and Social Services is doing such work at the time the federal aid becomes available, the Department of Health and Social Services shall designate and authorize to be spent such portion of its appropriation as may be necessary to meet the offer of the federal government, if the Department of Health and Social Services shall be recognized by the federal body administering the act as the state body with which it will cooperate. Only such an amount of the Department of Health and Social Services' appropriation may be designated and spent for the purposes described in this section as will leave at least $15,000 annually for the execution of the duties of the Department of Health and Social Services under this subchapter, other than those which conform with such a federal act which may be enacted.

32 Del. Laws, c. 63, § 5; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 815; 16 Del. C. 1953, § 164; 70 Del. Laws, c. 149, §§ 62, 63; 70 Del. Laws, c. 186, § 1.;



§ 165. Indigent children with physical disabilities program

The Department of Health and Social Services is designated as the agency for and on behalf of this State to administer a program of services for indigent children with physical disabilities or who are suffering from conditions which lead to physical disabilities, and to supervise the administration of such services included in the program not administered directly by it. The purpose of such program shall be to develop, extend and improve services for locating such children and for providing for medical, surgical, corrective and for such other services and care, and for facilities for diagnosis, hospitalization and after-care.

Code 1935, § 819A; 41 Del. Laws, c. 85, § 1; 16 Del. C. 1953, § 165; 70 Del. Laws, c. 149, § 64; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 147-149.;



§ 166. Indigent children with physical disabilities program — Powers and duties of Secretary

In carrying out § 165 of this title the Secretary or the Secretary's designee may:

(1) Formulate and administer a detailed plan or plans for the purposes specified in § 165 of this title, and make such rules and regulations as may be necessary or desirable for the administration of such plans and this subchapter. Any such plan shall make provision for:

a. Financial participation by the State subject to § 164 of this title;

b. Administration of the plan by the Secretary or the Secretary's designee may, and supervision by the Secretary or the Secretary's designee of the administration of those services included in the state program which are not administered directly by it;

c. Maintenance of records and preparation of reports of services rendered;

d. Cooperation with medical, health, nursing and welfare groups and organizations and with any agency of the State charged with the administration of laws providing for vocational rehabilitation of children with physical disabilities;

e. Carrying out the purposes specified in § 165 of this title.

(2) Receive and expend in accordance with such plans all funds made available to the Secretary or the Secretary's designee by the federal government, the State or its political subdivisions, or from other sources, for such purposes.

(3) Cooperate with the federal government, through its appropriate agency, or instrumentality, in developing, extending and improving such services, and in the administration of such plans.

(4) Cooperate with any individual or organization which may have been or shall be formed in the State for the purpose of improving services for children with physical disabilities.

(5) Expend such portions of its funds as may be necessary for carrying out the state plan in such a way as to meet the matching requirements of the federal government or any organization which may have been or shall be formed for the purpose of improving services for children with physical disabilities of the State.

Code 1935, § 819A; 41 Del. Laws, c. 85, § 1; 16 Del. C. 1953, § 166; 70 Del. Laws, c. 149, § 65; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 150-152.;



§ 167. Indigent children with physical disabilities program — Duties of State Treasurer upon receipt of federal funds

In the event of the receipt of funds from the federal government or from other sources for the purposes of § 165 or 166 of this title the State Treasurer shall:

(1) Receive such funds;

(2) Act as custodian of such funds;

(3) Keep them in a special account to be known as the "Fund for Children With Physical Disabilities"; and

(4) Disburse these funds upon orders signed by the Secretary or the Secretary's designee.

Code 1935, § 819A; 41 Del. Laws, c. 85, § 1; 16 Del. C. 1953, § 167; 70 Del. Laws, c. 149, § 66; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 153, 154.;






Subchapter VI Oral Hygienists

§ 171. Establishment of Corps of Oral Hygienists

37 Del. Laws, c. 62, § 1; Code 1935, § 827; 16 Del. C. 1953, § 171; 70 Del. Laws, c. 149, § 67; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 229, § 2, eff. Apr. 19, 2012.;



§ 172. Composition; qualifications; compensation

37 Del. Laws, c. 62, § 2; Code 1935, § 828; 16 Del. C. 1953, § 172; 70 Del. Laws, c. 149, § 68; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 229, § 2, eff. Apr. 19, 2012.;



§ 173. Duties of Corps members

37 Del. Laws, c. 62, § 3; Code 1935, § 829; 16 Del. C. 1953, § 173; 70 Del. Laws, c. 149, § 69; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 229, § 2, eff. Apr. 19, 2012.;






Subchapter VII Optometric Clinics

§ 181. Establishment of optometric clinics

The Department of Health and Social Services shall establish 1 optometric clinic in Sussex County, 1 in Kent County and 1 in New Castle County.

16 Del. C. 1953, § 181; 50 Del. Laws, c. 388, § 1; 70 Del. Laws, c. 149, § 70; 70 Del. Laws, c. 186, § 1.;



§ 182. Appointment of optometrists

Each optometric clinic shall be supervised and directed by 1 optometrist or 1 eye physician, duly licensed to practice optometry under the laws of this State, to be appointed by the Secretary or the Secretary's designee to carry out this subchapter and shall serve during the pleasure of the Secretary or the Secretary's designee and receive such compensation for services rendered as shall be determined by the Secretary or the Secretary's designee.

16 Del. C. 1953, § 182; 50 Del. Laws, c. 388, § 1; 55 Del. Laws, c. 284, § 1; 70 Del. Laws, c. 149, § 71; 70 Del. Laws, c. 186, § 1.;



§ 183. Services performed by clinics

The clinics shall render and perform, free of charge, optometric services as shall be ordered and directed by the Secretary or the Secretary's designee for those persons who upon application to the Secretary or the Secretary's designee are found to be unable to pay for such services either in whole or in part.

16 Del. C. 1953, § 183; 50 Del. Laws, c. 388, § 1; 70 Del. Laws, c. 149, § 72; 70 Del. Laws, c. 186, § 1.;






Subchapter VIII Warnings to Pregnant Women

§ 190. Required warning of possible use effects of alcohol, cocaine, marijuana, heroin or other narcotics

(a) The Director of the Division of Public Health shall require any and all persons under its jurisdiction who treat, advise or counsel pregnant women to post and give written and verbal warnings to said pregnant women as to the possible problems, complications and injuries which may result to themselves and/or to the fetus from their consumption or use of alcohol, cocaine, marijuana, heroin or other narcotics during their pregnancy.

(b) The form and content of such warnings will be as prescribed by the Division of Public Health.

68 Del. Laws, c. 78, § 1; 70 Del. Laws, c. 147, §§ 4, 5; 70 Del. Laws, c. 186, § 1.;






Subchapter IX Healthy Mothers and Children

§ 195. Division of Public Health; use of funds

The Division of Public Health may use any money appropriated to it for the purpose of improving the health of mothers, expectant mothers and infants, for related research, and for other purposes related to the prevention and improvement of the health of mothers, expectant mothers and infants.

75 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1.;



§ 196. Delaware Healthy Mother and Infant Consortium

(a) The Delaware Healthy Mother and Infant Consortium ("Consortium") is hereby established and shall coordinate efforts to prevent infant mortality and improve the health of women of childbearing age and infants in the State.

(b) The Consortium's initial priorities and agenda shall be the recommendations contained in the report entitled "Reducing Infant Mortality in Delaware — Recommendations of the Infant Mortality Task Force," released in May 2005, or its successor.

(c) The Consortium will:

(1) Provide advice and support to state agencies, hospitals and health care practitioners regarding their roles in reducing infant mortality and improving the health of women of childbearing age and infants.

(2) Facilitate collaborative partnerships among public health agencies, hospitals, health care practitioners and all other interested agencies and organizations to carry out recommended infant mortality improvement strategies.

(3) Recommend standards of care to ensure healthy women of childbearing age and infants.

(4) Coordinate efforts to address health disparities related to the health of women of childbearing age and infants.

(5) Oversee development and implementation of research activities to better understand causes of infant mortality.

(6) Coordinate efforts to prevent conditions and behaviors that lead to unhealthy women of childbearing age and infants.

(7) Meet semi-annually with the Secretary of Health and Social Services to review progress, priorities, and barriers related to the Consortium's purpose.

(8) Recommend legislation and regulations that will enhance the health of women of childbearing age and infants.

(9) On an annual basis issue a report to the Governor on the status of the health of women of childbearing age and infants and progress in implementing recommendations of the Infant Mortality Task Force.

(d) The Consortium's permanent membership shall be as follows:

(1) Two representatives of the Delaware House of Representatives and 2 representatives of the Delaware State Senate (1 selected by each caucus);

(2) One representative of the Governor's office;

(3) The Secretary of the Department of Children, Youth, and Their Families, or the Secretary's designee;

(4) The Secretary of the Department of Health and Social Services or the Secretary's designee; and

(5) Fifteen additional members approved by the Governor who shall represent the medical, social service and professional communities as well as the general public.

(e) The Consortium's permanent members may enact procedures to appoint additional persons to the Consortium. The Consortium, by rule and regulation, shall establish categories of membership, specify voting rights for each category, designate the number needed for a quorum to transact business, provide for election of officers, and adopt such procedures as are necessary to carry out the business of the Consortium.

(f) Appointees to the Consortium shall serve at the pleasure of the individual or entity that appointed them.

(g) The Consortium shall have a chair and a vice chair, to be designated from among permanent members by the Governor and who shall serve as president and vice-president at the pleasure of the Governor. Staff support for the Consortium shall be provided by the Delaware Division of Public Health.

75 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 2. CONGENITAL DISABILITIES PROGRAM AND EARLY INTERVENTION SERVICES

Subchapter I Congenital Disabilities Surveillance, Registration and Treatment Program

§ 201. Purpose

The intent of the General Assembly is to provide financial assistance for the treatment of children with congenital disabilities and to require the establishment and maintenance of a congenital disabilities surveillance system and registry for the State.

(1) Surveillance system and registry. — Responsibility for establishing and maintaining the system and registry is delegated to the Department of Health and Social Services, along with the authority to exercise certain powers to implement the system and registry. To ensure an accurate and continuing source of data concerning congenital disabilities, the General Assembly by this subchapter requires certain health care practitioners and all hospitals and clinical laboratories to make available to the Department of Health and Social Services information contained in the medical records of patients who have a suspected or confirmed congenital disability diagnosis. All confirmed congenital disabilities shall be classified and coded using the medically recognized system of International Classification of Diseases, Ninth Revision, Clinical Modification (ICD-9-CM), as well as the 6-digit modified British Pediatric Association system (BPA/ICD-9), and all subsequent revisions to these publications which are used by the Centers for Disease Control and Prevention. It is intended that the product of these efforts will be a central data bank of accurate, precise and current information regarding all congenital disabilities diagnosed or treated, or both, in this State.

(2) Treatment. — The cost of treating children for congenital disabilities can be prohibitive and impose a substantial burden upon the children's families beyond the resources of those families and beyond the resources of state, federal or private agencies. The treatment of such children is in the best interest and welfare of the people and the State. It is the intent of this subchapter to provide assistance with the cost of treatment for children so afflicted.

Treatment paid for under this Program shall be provided, insofar as possible, within the State. The Secretary of the Department of Health and Social Services shall establish rules and regulations for the eligibility of persons requesting services under this subchapter, including the ability of those persons to pay for services, and for the disbursement of funds appropriated for this Program. However, this subchapter will in no way affect the rights, liabilities or duties of the Secretary of the Department of Health and Social Services or of persons or guardians of persons requesting services under this subchapter from operation of laws or prior existing laws and, in particular, § 7940 of Title 29.

60 Del. Laws, c. 63, § 1; 71 Del. Laws, c. 86, § 1; 71 Del. Laws, c. 286, § 3; 78 Del. Laws, c. 179, § 157.;



§ 202. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the content clearly indicates a different meaning.

(1) "Department" means the Department of Health and Social Services.

(2) "Congenital disability" means any structural or biochemical abnormality, regardless of cause, diagnosed at any time before or after birth, that requires medical or surgical intervention or that interferes with normal growth or development.

(3) "Surveillance" means the process of identifying and investigating congenital disabilities in children under age 5.

(4) "Registry" means a central data bank containing collected, classified, coded and stored data relating to congenital disabilities in children under age 5.

71 Del. Laws, c. 86, § 1; 71 Del. Laws, c. 286, § 3; 78 Del. Laws, c. 179, § 158.;



§ 203. Congenital Disabilities Surveillance and Registry Program

(a) The Department may adopt, promulgate, amend and repeal any rules and regulations necessary to accomplish the purpose of this subchapter. These rules and regulations may include provisions for:

(1) The establishment and maintenance of an up-to-date registry that shall document every diagnosis or treatment, or both, of any congenital disability in any child under age 5 in this State;

(2)a. The establishment of a procedure for reporting to the Department, within 30 days of initial diagnosis or treatment, every occurrence of a congenital disability in any child under age 5 in this State. The procedure shall include the reporting of specified information, through a combined system of active and passive surveillance, on every child under age 5 with 1 or more congenital disabilities. Specified information shall be deemed necessary and appropriate to accomplish the purpose of this subchapter and in accordance with the recommendations from the Centers for Disease Control and Prevention, for the following reasons:

1. To identify risk factors for congenital disabilities;

2. To investigate the causes and prevalence of congenital disabilities;

3. To develop preventive strategies to decrease occurrences of congenital disabilities;

4. To analyze incidences, prevalence and trends of congenital disabilities through epidemiological studies; or

5. To investigate the morbidity and mortality rates resulting from congenital disabilities;

b. Those required to report to the Department occurrences of congenital disabilities shall include:

1. Any physician, surgeon, dentist, podiatrist or other health care practitioner who diagnoses or provides treatment, or both, for children under age 5 with congenital disabilities;

2. The designated representative of any hospital, dispensary or other similar public or private institution that diagnoses or provides treatment, or both, for children under age 5 with congenital disabilities; and

3. The designated representative of any clinical laboratory that performs any test which identifies children under age 5 with congenital disabilities;

(3) The establishment of a procedure for the publication and distribution of forms, instructions and notices required by this subchapter or necessary to accomplish the purpose of this subchapter; and

(4) The establishment of a procedure to obtain follow-up information from those required to report occurrences of congenital disabilities pursuant to this subchapter. Any follow-up information, including family, physician, hospital or laboratory contact deemed necessary by the Department, shall be submitted to the Department at least 1 time each year by those required to report occurrences of congenital disabilities.

(b) The provisions of this subchapter and any rules or regulations issued pursuant to this subchapter shall not apply to any person or private institution that, as an exercise of religious freedom, treats the sick or suffering by spiritual means through prayer alone.

(c) A parent, custodian or guardian of an infant having any congenital disability may refuse disclosure to the surveillance system and registry of the infant's name and identifying information on the grounds that such congenital disability identification is contrary to the religious tenets and practices of the infant's parent, custodian or guardian.

71 Del. Laws, c. 86, § 1; 71 Del. Laws, c. 286, § 3; 78 Del. Laws, c. 179, §§ 159, 160.;



§ 204. Confidentiality of reports

(a) Any report of the diagnosis or treatment, or both, of a congenital disability made pursuant to this subchapter shall not be divulged nor made public in any way that might tend to disclose the identity of the person or family of the person to whom it relates. However, patient-identifying information may be exchanged among authorized agencies as approved by the Department and upon receipt by the Department of satisfactory assurances by those agencies of the preservation of the confidentiality of such information.

(b) No individual or organization providing information to the Department in accordance with this subchapter shall be deemed to be liable for or held liable for divulging confidential information.

71 Del. Laws, c. 86, § 1; 71 Del. Laws, c. 286, § 3; 78 Del. Laws, c. 179, § 161.;



§ 205. Compulsion prohibited

Nothing in this subchapter shall be construed to compel any person to submit to any medical or public health examination, treatment or supervision.

71 Del. Laws, c. 86, § 1; 71 Del. Laws, c. 286, § 3.;



§ 206. Violations

Any person or entity who is required to report the diagnosis or treatment, or both, of any congenital disability in any child under age 5 and who violates any provision of this subchapter shall be fined up to $100 for each violation. Justices of the Peace Courts shall have jurisdiction of any offense under this subchapter.

71 Del. Laws, c. 86, § 1; 71 Del. Laws, c. 286, § 3; 78 Del. Laws, c. 179, § 162.;






Subchapter II Infants And Toddlers Early Intervention Program

§ 210. Short title

This subchapter may be cited as the Infants and Toddlers Early Intervention Act.

71 Del. Laws, c. 286, § 4.;



§ 211. Purpose

The purposes of this subchapter are as follows:

(1) To enhance the development and minimize the potential for developmental delay of infants and toddlers with disabilities;

(2) To reduce the educational costs to society by minimizing the need for special education and related services after infants and toddlers reach school age;

(3) To minimize the likelihood of institutionalization and maximize the potential for independent living of individuals with disabilities;

(4) To enhance the capacity of families to meet the special needs of infants and toddlers with disabilities; and

(5) To fully implement the infants and toddlers program established by the Individuals with Disabilities Education Act, codified at 20 U.S.C. §§ 1431-1445, or any amendment or reenactment thereof.

71 Del. Laws, c. 286, § 4.;



§ 212. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the content clearly indicates a different meaning.

(1) "Department" means the Department of Health and Social Services.

(2) "Early intervention services" means developmental services that:

a. Are provided under public supervision;

b. Are provided at no cost except where federal or State law provides for a system of payments by families, including a schedule of sliding fees;

c. Are designed to meet the developmental needs of eligible children in at least 1 of the domains identified in subdivision (3)a. of this section;

d. Meet State program standards;

e. Are provided by qualified personnel consistent with Department regulations;

f. Are provided in conformity with an individualized family service plan adopted pursuant to § 215 of this title;

g. Are provided in conformity with a strong policy promoting service provision in natural environments; and

h. Include the following:

1. Family training, counseling, and home visits;

2. Special instruction;

3. Speech language pathology and audiology services;

4. Occupational therapy;

5. Physical therapy;

6. Psychological services;

7. Service coordination services;

8. Diagnostic or evaluative medical services;

9. Early identification, screening, and assessment services;

10. Health services necessary to enable an eligible child to benefit from the other early intervention services;

11. Social work services;

12. Vision services;

13. Assistive technology devices and services;

14. Transportation and related costs that are necessary to enable an eligible child or family to receive another service described in this paragraph; and

15. Such other supportive services identified by the Department through regulation.

(3) "Eligible children" means infants and toddlers from birth through 36 months of age who need early intervention services because they are:

a. Experiencing developmental delays, as measured by appropriate diagnostic instruments and procedures, including informed clinical opinion, in one or more of the following domains:

1. Cognitive development;

2. Physical development, including vision or hearing;

3. Communication development;

4. Social or emotional development; and

5. Adaptive development; or

b. Diagnosed as having a physical or mental condition which has a high probability of resulting in developmental delay; or

c. At risk of developing substantial developmental delay in the absence of early intervention services, to the extent affirmatively authorized by regulations adopted pursuant to § 218 of this title.

(4) "Federal infants and toddlers program" means the program established by the Individuals with Disabilities Education Act, codified in pertinent part at 20 U.S.C. §§ 1431-1445, or any amendment or reenactment thereof.

71 Del. Laws, c. 286, § 4.;



§ 213. Powers and duties

In furtherance of the purposes of this subchapter, the Department shall have the following powers and duties:

(1) Develop and implement a statewide, comprehensive, coordinated, multi-disciplinary, interagency system which ensures that appropriate early intervention services are available to all eligible children and families;

(2) Clarify system eligibility consistent with § 212(3) of this title, including adoption of regulatory guidelines defining "developmental delay";

(3) Promote public awareness and ensure prompt identification and evaluation of eligible children and their families;

(4) Develop and implement individualized family service plans for eligible children and their families in accordance with § 215 of this title;

(5) Serve as a clearinghouse for information on early intervention services, resources, experts and research and demonstration projects in the State;

(6) Adopt and implement a comprehensive system of personnel development and qualifications;

(7) Serve as the State's lead agency to implement the federal infants and toddlers program, including providing a single line of responsibility to carry out the following:

a. The general administration and supervision of programs and activities receiving assistance under the Act;

b. The monitoring of programs and activities used to implement this State system;

c. The assignment of financial responsibility among applicable agencies; and

d. The development and adoption of interagency agreements that define financial responsibility for each agency, procedures to resolve disputes, and procedures to ensure timely provision of early intervention services pending resolution of disputes among public agencies or service providers; and

(8) Otherwise meet and implement funding and eligibility requirements of the federal infants and toddlers program.

71 Del. Laws, c. 286, § 4.;



§ 214. Cooperation of participating agencies

All State agencies and contractors participating in the provision of early intervention services under this subchapter shall cooperate with the Department and Interagency Coordinating Council to ensure effective system implementation, coordination and nonduplication of activities. In furtherance of this duty, the individualized family service plan shall serve as the primary comprehensive service plan for all such agencies and contractors and be accorded deference in determining the developmental, educational and medical necessity of included early intervention services.

71 Del. Laws, c. 286, § 4.;



§ 215. Individualized family service plan

The Department's system shall ensure that eligible children and their families receive the following in a timely manner:

(1) A multi-disciplinary assessment of the unique strengths and needs of each eligible child and identification of services appropriate to meet such needs;

(2) A family-directed assessment of the resources, priorities and concerns of the family and the identification of the supports and services necessary to enhance the family's capacity to meet the developmental needs of the eligible child; and

(3) A written individualized family service plan, whose format shall be specifically prescribed by regulation, developed and approved as follows:

a. The plan shall be prepared by a multi-disciplinary team which includes the child's parents;

b. The contents of the individualized family service plan shall be fully explained to the parents and informed written consent obtained prior to the provision of services described in the plan; and

c. If parental consent to a particular service is withheld, then the early intervention services to which consent is obtained shall be provided.

71 Del. Laws, c. 286, § 4.;



§ 216. Procedural safeguards

The Department's system shall include procedural safeguards which include, at a minimum, the following:

(1) Availability of mediation and an impartial, timely administrative hearing, in which hearing the burden of proof and persuasion rests with the respondent agency, to resolve parental complaints;

(2) Confidentiality of personally identifiable information;

(3) Parental option to accept or decline early intervention services without jeopardizing eligibility for other early intervention services;

(4) Parental opportunity to examine and obtain copies of relevant records either without charge, or, if authorized by departmental regulation, at a fee not to exceed actual cost;

(5) Procedures to ensure the appointment of a surrogate decision-maker if an eligible child is the ward of the State or the child's parents cannot be identified or located;

(6) Prior written parental notice whenever a participating agency or service provider proposes to initiate or change or refuses to initiate or change the identification, evaluation or placement of an eligible child or the provision of early intervention services;

(7) Procedures to ensure that notice required under subdivision (6) of this section fully and effectively informs parents of the procedural safeguards identified in this section; and

(8) Procedures to ensure, in the absence of contrary agreement, the continuation of early intervention services during the pendency of any proceeding or action involving a parental complaint or, in the context of initial application, provision of services not in dispute.

71 Del. Laws, c. 286, § 4.;



§ 217. Interagency Coordinating Council

(a) There is hereby established the Interagency Coordinating Council whose members shall be appointed by the Governor.

(b) The Council shall advise and assist the Department with implementation of this subchapter and otherwise fulfill any requirements of an advisory council under the federal infants and toddlers program. The Department shall ensure that the Council is provided with sufficient staff and other supports to effectively meet its obligations.

(c) The Council shall be composed of 23 members who shall be appointed for 3-year terms. Members shall be eligible to serve more than 1 term. Appointments shall be made to ensure that membership reasonably represents the geographical diversity of the State and meets composition requirements of the advisory council under the federal infants and toddlers program.

(d) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(e) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

71 Del. Laws, c. 286, § 4.;



§ 218. Regulations

(a) The Department shall prescribe such regulations as may be necessary to carry out this subchapter and to ensure full funding eligibility and compliance with the federal infants and toddlers program.

(b) Regulations prepared by the Department under this subchapter shall be subject to review and comment by the Council and shall otherwise be promulgated in conformity with the Administrative Procedures Act, Chapter 101 of Title 29.

71 Del. Laws, c. 286, § 4.;






Subchapter III Autism Surveillance and Registration

§ 221. Purpose

The intent of the General Assembly is to establish and maintain an autism surveillance system and registry for the State.

Responsibility for establishing and maintaining the system and registry is delegated to the Department of Health and Social Services, along with the authority to exercise certain powers to implement the system and registry. To ensure an accurate and continuing source of data concerning autism, the General Assembly by this subchapter requires certain health care practitioners and all hospitals and clinical laboratories to make available to the Department of Health and Social services information contained in the medical records of patients who have a suspected or confirmed autism diagnosis. All confirmed autism shall be classified and coded using the medically recognized system of International Classification of Diseases, Ninth Revision, Clinical Modification (ICD-9-CM), as well as the 6-digit modified British Pediatric Association system (BPA/ICD-9), and all subsequent revisions to these publications which are used by the Centers for Disease Control and Prevention. It is intended that the product of these efforts will be a central data bank of accurate, precise and current information regarding all autism diagnosed or treated, or both, in this State.

74 Del. Laws, c. 387, § 1.;



§ 222. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the content clearly indicates a different meaning:

(1) "Autism" means any structural or biochemical abnormality, regardless of cause, diagnosed at any time before or after birth, that requires medical or surgical intervention or that interferes with normal growth or development.

(2) "Department" means the Department of Health and Social Services.

(3) "Registry" means a central data bank containing collected, classified, coded and stored data relating to autism in children.

(4) "Surveillance" means the process of identifying and investigating autism in children.

74 Del. Laws, c. 387, § 1.;



§ 223. Autism Surveillance and Registry Program

(a) The Department may adopt, promulgate, amend and repeal any rules and regulations necessary to accomplish the purpose of this subchapter. These rules and regulations may include provisions for:

(1) The establishment and maintenance of an up-to-date registry that shall document every diagnosis or treatment, or both, of autism in any child in this State;

(2)a. The establishment of a procedure for reporting to the Department, within 30 days of initial diagnosis of every occurrence of autism in any child in this State. The procedure shall include the reporting of specified information, through a combined system of active and passive surveillance, on every child under 18 years of age with autism. Specified information shall be deemed necessary and appropriate to accomplish the purpose of this subchapter and in accordance with the recommendations from the Centers for Disease Control and Prevention, for the following reasons:

1. To identify risk factors for autism;

2. To investigate the causes and prevalence of autism;

3. To develop preventive strategies to decrease occurrences of autism;

4. To analyze incidences, prevalence and trends of autism through epidemiological studies; or

5. To investigate the morbidity and mortality rates resulting from autism;

b. Those required to report to the Department occurrences of autism shall include:

1. Any physician, surgeon, dentist, podiatrist or other health care practitioner who diagnoses a child with autism;

2. The designated representative of any hospital, dispensary or other similar public or private institution that diagnoses or provides treatment, or both, for children with autism;

(3) The establishment of a procedure for the publication and distribution of forms, instructions and notices required by this subchapter or necessary to accomplish the purpose of this subchapter; and

(4) The establishment of a procedure to obtain follow-up information from those required to report occurrences of autism pursuant to this subchapter. Any follow-up information, including family, physician, hospital or laboratory contact deemed necessary by the Department, shall be submitted to the Department at least 1 time each year by those required to report occurrences of autism.

(b) The provisions of this subchapter and any rules or regulations issued pursuant to this subchapter shall not apply to any person or private institution that, as an exercise of religious freedom, treats the sick or suffering by spiritual means through prayer alone.

(c) A parent, custodian or guardian of an infant having any autism may refuse disclosure to the surveillance system and registry of the infant's name and identifying information on the grounds that such autism identification is contrary to the religious tenets and practices of the infant's parent, custodian or guardian.

74 Del. Laws, c. 387, § 1.;



§ 224. Confidentiality of reports

(a) Any report of the diagnosis of autism made pursuant to this subchapter shall not be divulged nor made public in any way that might tend to disclose the identity of the person or family of the person to whom it relates. However, patient-identifying information may be exchanged among authorized agencies as approved by the Department and upon receipt by the Department of satisfactory assurances by those agencies of the preservation of the confidentiality of such information.

(b) No individual or organization providing information to the Department in accordance with this subchapter shall be deemed to be liable for or held liable for divulging confidential information.

74 Del. Laws, c. 387, § 1.;



§ 225. Compulsion prohibited

Nothing in this subchapter shall be construed to compel any person to submit to any medical or public health examination, treatment or supervision.

74 Del. Laws, c. 387, § 1.;



§ 226. Violations

Any person or entity who is required to report the diagnosis or treatment, or both, of autism in any child and who violates any provision of this subchapter shall be fined up to $100 for each violation. Justices of the Peace Courts shall have jurisdiction of any offense under this subchapter.

74 Del. Laws, c. 387, § 1.;









CHAPTER 3. LOCAL BOARDS OF HEALTH

§ 301. Appointment and membership outside Wilmington; vacancies and removal

(a) The common council of every city and the commissioners of every incorporated town in the State, except in the City of Wilmington, shall appoint in January of each year, a local board of health for such city or town to consist of not less than 3 nor more than 7 persons of whom at least 1 should be a physician duly authorized to practice medicine and who shall hold office until their successors are appointed. In case there be a port physician appointed by the Governor, the port physician shall be a member of the local board ex officio.

(b) In case the common council or the commissioners are unsuccessful in securing persons to act on the local board, then the common council or the commissioners are and shall be the local board of health for such city or town and shall perform all duties and offices the local board should perform, and be subject to all laws applicable to local boards of health.

(c) All vacancies occurring in any local board by death or otherwise shall be filled by the city council or town commissioners as the case may be. The same authorities may remove for sufficient cause any member of the local board in their respective jurisdictions.

16 Del. Laws, c. 345, §§ 1, 2, 15; Code 1915, §§ 745, 763; 29 Del. Laws, c. 49, § 1; Code 1935, §§ 753, 769; 16 Del. C. 1953, § 301; 70 Del. Laws, c. 186, § 1.;



§ 302. Officers; meetings; quorum; secretary

(a) The local boards of health shall elect annually from among their own members a president and a secretary. The local board shall meet not less than once in every 3 months. A majority of the local board shall form a quorum to do business; a less number may adjourn.

(b) The secretary of the local board shall keep the minutes of the meetings of the local board, and shall perform all such duties as shall be assigned to the Secretary by the local board, for which services he shall receive such compensation as the city council or commissioners of the respective cities or towns may determine.

16 Del. Laws, c. 345, §§ 1, 2, 14; Code 1915, §§ 745, 762; 29 Del. Laws, c. 49, § 1; Code 1935, §§ 753, 768; 16 Del. C. 1953, § 302; 70 Del. Laws, c. 186, § 1.;



§ 303. General powers; quarantine regulations

Each local board of health may make orders and regulations concerning:

(1) The place and mode of quarantine;

(2) The examination and purification of vessels, boats and other craft not under quarantine;

(3) The treatment of vessels, articles or persons thereof;

(4) The regulation of intercourse with infected places;

(5) The apprehension, separation and treatment of emigrants and other persons who shall have been exposed to any infectious or contagious disease; and

(6) Regulating and prohibiting or preventing all communication or intercourse with all houses, tenements and places and the persons occupying the same in which there shall be any person who shall have been exposed to such contagious or infectious disease.

16 Del. Laws, c. 345, § 12; Code 1915, § 754; Code 1935, § 762; 16 Del. C. 1953, § 303.;



§ 304. Public laundries and washhouses; supervision, inspection and regulation; violations and penalties

(a) The local boards of health of the respective towns and cities of this State (where such towns and cities have local boards of health) shall supervise all public laundries and public washhouses within such towns and cities and shall not permit the employment by any public laundry or public washhouse of any person suffering with an infectious or contagious disease. The local board shall not allow any person to sleep in such public laundry or public washhouse, or in any room adjoining and opening into such public laundry or public washhouse. Every room in such laundry or washhouse that is used for the purpose of washing or drying clothes shall be properly ventilated and drained and shall be used for no purposes other than those specified. The floors of all rooms in public laundries or public washhouses used for the purpose of washing clothes, shall be made of cement or other mineral substance, and shall be so arranged as to be easily drained.

(b) The local board of any town or city within the State shall upon request of any citizen in such town or city inspect or cause to be inspected any public laundry or public washhouse, and if the same is found in an unsanitary condition shall direct the owner thereof to make the same in a sanitary condition. Upon the owner's failure to do so, the local board shall cause the place to be closed and shall post a notice upon the front door thereof and the place shall not be reopened until the owner or manager thereof receives a certificate from the local board certifying that the place has been put in a sanitary condition.

(c) A public laundry or public washhouse within the meaning of this section shall be any place within any town or city of this State now or hereafter required by the laws of the State to be licensed for the conduct of its business or any branch thereof. Nothing in this section shall apply to the laundering or washing of clothes in any private residence or hotel.

(d) Whoever violates this section shall for each offense be fined not less than $50 nor more than $100. Every day during which such violation shall be persisted in after notice from the local board in any town or city of the State shall constitute a separate offense.

16 Del. Laws, c. 345, § 3; 18 Del. Laws, c. 33, § 1; 22 Del. Laws, c. 328, §§ 1, 2; Code 1915, § 746; 28 Del. Laws, c. 59, § 1; Code 1935, § 754; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 304; 70 Del. Laws, c. 186, § 1.;



§ 305. Cleansing or closing unfit dwellings; recovery of expenses

(a) Any local board of health when satisfied after an examination that any cellar, room, tenement or building within its jurisdiction occupied as a dwelling place has become, by reason of the number of occupants or want of cleanliness or other cause, unfit for such purpose, and a cause of nuisance or sickness to the occupants or the public may direct the owner or owners, or occupants thereof, to have the premises properly cleansed, or if it see fit, may require the occupants to remove or quit the premises within such time as the local board deems reasonable.

(b) If the person or persons so notified neglect or refuse to comply with the direction of the local board, it may cause the premises to be properly cleansed at the expense of the owners or may remove the occupants forcibly and close up the premises. The premises shall not again be occupied as a dwelling place without permission, in writing, of the local board. If such owner or owners refuse to pay the expenses incident to the execution of such orders, the treasurer of the local board, or the city council, or town commissioners, shall recover the same with interest and costs from the person who ought to have paid the same, as debts of like amount are recoverable.

16 Del. Laws, c. 345, § 4; Code 1915, § 747; Code 1935, § 755; 16 Del. C. 1953, § 305.;



§ 306. Cleansing diseased places; recovery of expenses

Each local board of health may in case of the prevalence or of reasonable ground to apprehend the prevalence of malignant disease within its jurisdiction direct especially the cleaning of houses, cellars, yards, docks or other such places as the local board shall consider requisite or prudent for the preservation of the public health or for the mitigation of disease. If such direction shall not be observed and fulfilled within the time prescribed, by the person or persons to whom the directions were given, the local board shall order an officer of the local board, or some other person or persons to carry the same into effect, and the expense thereof shall be paid by the person or persons to whom the direction was given unless the local board shall otherwise order. If payment of the expense shall not be made on demand, the treasurer of the local board, city council or town commissioners shall pay the same and shall recover the same with interest and costs from the person who ought to have paid the same, as debts of like amount are recoverable.

16 Del. Laws, c. 345, § 8; Code 1915, § 750; Code 1935, § 758; 16 Del. C. 1953, § 306.;



§ 307. Neglected privy well; penalty

If any owner, agent or tenant of any property in any town or city suffers the privy well thereon to be so full that any 2 members of the local board of health declare the same to be a nuisance, such owner, the owner's agent and tenant in possession or any of them shall be responsible and after notice unless such privy is cleansed within one week after such notice shall for every offense be fined not less than $1 nor more than $20, with costs of suit, and stand committed to the county jail until the same be paid or until discharged by law.

16 Del. Laws, c. 345, § 10; 18 Del. Laws, c. 33, § 3; Code 1915, § 752; Code 1935, § 760; 16 Del. C. 1953, § 307; 70 Del. Laws, c. 186, § 1.;



§ 308. Slaughterhouse; use as nuisance; penalty

Whoever uses a slaughterhouse or place belonging thereto within a city or town limits, after the local board of health has pronounced the same noisome or having used such slaughterhouse shall not on the requirement of the local board immediately and effectually cleanse the same shall be fined not less than $15 nor more than $25, with costs of suit, and stand committed to the county jail till the same be paid or until discharged by law.

16 Del. Laws, c. 345, § 11; 18 Del. Laws, c. 33, § 4; Code 1915, § 753; Code 1935, § 761; 16 Del. C. 1953, § 308.;



§ 309. Placing or maintaining offensive matters in public places; penalty

Whoever casts into any street, lane or alley or suffers to run or be washed from any slaughterhouse, stable, privy, yard or place in his or her possession into any street, lane or alley of any city or town having a local board of health any blood, garbage, carrion, dead animal, dung, filth or noisome or offensive matter, or whoever suffers any skins, rags or other matter to be in a noisome or offensive state within or upon property in the person's possession within the city or town limits or deposits in any of its lots, streets, lanes or alleys or near any dwelling house any contents of any slaughterhouse or stable or any matter in a noisome state, or having deposited or put such offensive substances in such places shall not immediately remove the same on the requirement of the local board shall be fined not less than $5 nor more than $20, with costs of suit, and stand committed to the county jail till the same be paid or until discharged by law.

16 Del. Laws, c. 345, § 9; 18 Del. Laws, c. 33, § 2; Code 1915, § 751; Code 1935, § 759; 16 Del. C. 1953, § 309; 70 Del. Laws, c. 186, § 1.;



§ 310. Abatement of nuisances

(a) Each local board of health may direct:

(1) That any noisome matter whether vegetable, animal or otherwise within the boundaries of its respective city or town or within 1 mile thereof or any vessel then having or having recently had any contagious disease on board which according to the opinion of the local board may be the occasion of sickness or ill health be removed or remedied by the person to whom the same belongs, or in whose possession, or upon whose property it is;

(2) That any place in such city or town or within 1 mile of the boundaries thereof being in such filthy or noxious state that according to the opinion of the local board it may be the occasion of sickness or ill health be cleansed by such persons to whom the same belongs, or in whose possession it is;

(3) That any reservoir of stagnant water or other nuisance or unwholesome thing in such city or town, or within 1 mile of the boundaries thereof which according to the opinion of the local board may be the occasion of sickness or ill health, be abated, removed or remedied by the person to whom the same belongs or in whose possession or on whose property it is; and

(4) It may remove any hogpens in such city or town which in the opinion of the local board it is deemed necessary or conducive to public health to remove.

(b) If it appears to the local board that any of the nuisances mentioned in this section are caused or produced by any person or persons other than those on whose premises the nuisances exist or that the nuisance or nuisances are caused or produced by water or filthy noisome or unwholesome matter flowing or running from the premises of any other person or persons or from premises which may be in that person's or those persons' occupation, the local board shall then give directions to cleanse, remove, abate or remedy the same to the person or persons causing or producing such nuisance or nuisances or to the person or persons from whose premises or from premises which may be in that person's or those persons' occupation the same shall flow or run.

(c) Where the Secretary of Health and Social Services determines, in accordance with Subchapter II of Chapter 16 of Title 24, that a public nuisance exists, the Secretary shall have all the powers granted by this chapter to local boards of health. The Secretary may also apply to a court under §§ 311, 312 and any other sections of this title to enter the premise and remove health hazards, and to do any other act permitted a local board of health, so long as such act is consonant with the provisions and intent of said Subchapter II of Chapter 16 of Title 24.

16 Del. Laws, c. 345, § 3; 18 Del. Laws, c. 33, § 1; 22 Del. Laws, c. 328, §§ 1, 2; Code 1915, § 746; 28 Del. Laws, c. 59, § 1; Code 1935, § 754; 16 Del. C. 1953, § 310; 68 Del. Laws, c. 134, § 2; 70 Del Laws, c. 186, § 1.;



§ 311. Entry for destruction or removal of nuisances

Whenever a local board of health thinks it necessary for the preservation of the lives and health of the citizens to enter a place, building or vessel within its jurisdiction for the purpose of examining into and destroying, removing or preventing any nuisance, source of filth or cause of sickness and is refused such entry, any member of the local board may make complaint, under oath, to any justice of the peace of the county, stating the facts of the case as far as the board member has knowledge thereof. Such justice of the peace shall thereupon issue a warrant directed to the sheriff or any constable of the county commanding the sheriff or constable to take sufficient aid and being accompanied by 2 or more members of the local board, between the hours of sunrise and sunset, repair to the place where such nuisance, source of filth or cause of disease may exist and destroy, remove or prevent the same, under the direction of such members of the local board.

16 Del. Laws, c. 345, § 6; Code 1915, § 748; Code 1935, § 756; 16 Del. C. 1953, § 311; 70 Del Laws, c. 186, § 1.;



§ 312. Removal of infected persons; taking possession of condemned premises

Any justice of the peace, on application under oath, showing cause therefore by a local board of health or any authorized member thereof shall issue a warrant, under the justice of the peace's own hand, directed to the sheriff or any constable of the sheriff's or constable's own county requiring the sheriff or constable, under the direction of the local board, to remove any person or persons infected with contagious disease or to take possession of condemned houses or lodgings.

16 Del. Laws, c. 345, § 7; Code 1915, § 749; Code 1935, § 757; 16 Del. C. 1953, § 312; 70 Del Laws, c. 186, § 1.;



§ 313. Care of persons having infectious or contagious disease

The local board of health may procure suitable places for the reception of persons under quarantine and persons sick with the Asiatic or malignant cholera or any other malignant of infectious or contagious disease. In all cases where sick persons cannot otherwise be provided for, the local board may procure for them proper medical and other attendance and necessaries.

16 Del. Laws, c. 345, § 13; Code 1915, § 755; Code 1935, § 763; 16 Del. C. 1953, § 313.;



§ 314. Common carriers; submission to regulations and examination of health officers; penalty for false statements

(a) Whenever quarantine is declared, all railroads, steamboats or other common carriers and the owners, consignees or assignees of any railroad, steamboat or other vehicle used for the transportation of passengers, baggage or freight, shall submit to:

(1) Any rules or regulations imposed by any board of health or health officer;

(2) Any examination required by the board of health or health officer;

(3) Any examination required by the health authorities respecting any circumstance or event touching the health of the crew, operatives or passengers, and the sanitary condition of the baggage and freight.

(b) Any owner, consignee or assignee or other person interested, who makes any unfounded statement or declaration respecting the points under examination shall be subject to the penalties provided in § 317 of this title.

16 Del. Laws, c. 345, § 19; 22 Del. Laws, c. 328, § 5; Code 1915, § 758; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 764; 16 Del. C. 1953, § 314.;



§ 315. Temporary structures for isolation purposes; disinfection of property

The State Board of Health or any local board of health may erect any temporary wooden buildings or field hospitals necessary for the isolation or protection of persons or freight supposed to be infected and may employ nurses, physicians and laborers sufficient to operate the same properly and sufficient police to guard the same. The board of health may cause the disinfection, renovation or complete destruction of bedding, clothing or other property belonging to corporations or individuals, when such action seems to the board necessary or a reasonable precaution against the spread of contagious or infectious diseases.

16 Del. Laws, c. 345, § 20; 22 Del. Laws, c. 328, § 6; Code 1915, § 759; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 765; 16 Del. C. 1953, § 315.;



§ 316. Venue; continuance of nuisance as offense

An offense charged under this chapter shall be construed and held to have been committed in any county whose inhabitants are or have been injured or aggrieved thereby. The continuance of any offense for 5 days after prosecution commenced therefor shall be deemed an additional offense.

16 Del. Laws, c. 345, § 21; 22 Del. Laws, c. 328, § 7; Code 1915, § 760; Code 1935, § 766; 16 Del. C. 1953, § 316.;



§ 317. Penalties; corporations

(a) Whoever violates this chapter, except as otherwise therein prescribed or any regulation of the board of health made in pursuance thereof, or obstructs or interferes with the execution of any such order, or wilfully or illegally omits to obey any such order, or neglects or refuses to comply with any requirements of this chapter, except as otherwise therein prescribed shall be fined not more than $100 or imprisoned not more than 30 days, or both.

(b) No person shall be imprisoned under this section for the first offense and the prosecution shall always be as for a first offense, unless the affidavit upon which the prosecution is instituted contains the allegation that the offense is a second or a repeated offense.

(c) If such violation, obstruction, interference or omission be by a corporation, the corporation shall be subject to the fine, and any officer of such corporation having authority over the matter, and permitting such violation shall be subject to fine and imprisonment or both, as heretofore provided.

16 Del. Laws, c. 345, § 3; 18 Del. Laws, c. 33, § 1; 22 Del. Laws, c. 328, §§ 1, 2; Code 1915, § 746; 28 Del. Laws, c. 59, § 1; Code 1935, § 754; 16 Del. C. 1953, § 317.;






CHAPTER 5. CONTAGIOUS DISEASES GENERALLY

Subchapter I General Guidelines

§ 501. Report of contagious diseases — To Department

(a) Local boards of health authorities and physicians in rural districts or other localities where there are no health officials shall report to the Department of Health and Social Services the existence of any case of contagious or infectious diseases which may come under their observation.

(b) Whoever violates this section shall be subject to the penalties provided in § 107 of this title.

19 Del. Laws, c. 642, § 11; 22 Del. Laws, c. 327, § 6; Code 1915, § 742; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 748; 16 Del. C. 1953, § 501; 70 Del. Laws, c. 149, § 73; 70 Del. Laws, c. 186, § 1.;



§ 502. Report of contagious diseases — To local boards

Every physician or other person having knowledge of any person who is suffering from any disease dangerous to the public health, which the Department of Health and Social Services may require to be reported shall report the same to the local health board or official nearest his place of residence, giving the name, age, sex and color of the patient and the house or place where the patient may be found.

16 Del. Laws, c. 345, § 17; 22 Del. Laws, c. 328, § 3; Code 1915, § 756; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; 37 Del. Laws, c. 60, § 1; Code 1935, § 751; 16 Del. C. 1953, § 502; 70 Del. Laws, c. 149, § 74; 70 Del Laws, c. 186, § 1.;



§ 503. Unreported contagious disease

When complaint is made or there is a reasonable belief of the existence of an infectious or contagious disease in a building or facility which has not been reported as required by § 502 of this title, the Secretary of Health and Social Services or the Secretary's designee shall inspect or cause the relevant building or facility to be inspected and, on discovering that such disease exists, shall immediately make a report as described in § 130 of this title.

16 Del. Laws, c. 345, § 17; 22 Del. Laws, c. 328, § 3; Code 1915, § 756; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; 37 Del. Laws, c. 60, § 1; Code 1935, § 751; 16 Del. C. 1953, § 503; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 355, § 6.;



§ 504. Notifiable diseases

The Division of Public Health may by regulation declare any disease to be a notifiable disease, as that term is used in § 130(b) of this title.

16 Del. Laws, c. 345, § 17; 22 Del. Laws, c. 328, § 3; Code 1915, § 756; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; 37 Del. Laws, c. 60, § 1; Code 1935, § 751; 16 Del. C. 1953, § 504; 70 Del. Laws, c. 149, § 76; 70 Del Laws, c. 186, § 1; 73 Del. Laws, c. 355, § 7.;



§ 505. Communicable diseases; regulations; quarantine

(a) From the list of notifiable diseases referred to in § 504 of this title, the Director of the Division of Public Health or the Director's designee may at any time declare certain diseases to be communicable and may by regulation lay down the procedure which is to be followed by the patient or person suffering therefrom, the parents of the patient, the householder, by the physician attending on the patient or any individual brought into contact with or responsible for the care or maintenance of the patient in order that the transference of the disease to other individual or individuals may be prevented.

(b) The regulation respecting the communicable diseases shall provide for:

(1) Quarantine or isolation of the patient, of any person or persons who have been exposed to the patient and therefore liable to have contracted the disease or of any carrier of the disease;

(2) Placarding by a suitable sign intended to be recognizable by the public, the premises, house, tenement or room in which the person ill of or exposed to the disease, may be;

(3) Any other matter relating to the care of and due to the illness of the patient from such a communicable disease while the patient is living and ill from the disease or to the disposal of his body when dead;

(4) Removal of the patient from and the patient's return to school; and

(5) Any other matter or procedure of interest in the protection of the public.

(c) The powers and duties of the Division under this section are subject to the powers and duties granted other entities in Title 20. Provisions of Title 20 which conflict with provisions of this section shall take precedence over this section.

16 Del. Laws, c. 345, § 18; 22 Del. Laws, c. 328, § 4; Code 1915, § 757; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; 37 Del. Laws, c. 60, § 2; Code 1935, § 752; 43 Del. Laws, c. 91, § 1; 16 Del. C. 1953, § 505; 70 Del. Laws, c. 147, § 6; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 355, § 8.;



§ 506. Due process rights of quarantined individuals

The Division of Public Health shall afford persons who are quarantined pursuant to § 505 of this title the same due process rights as those afforded to persons who are quarantined pursuant to § 3138 of Title 20.

73 Del. Laws, c. 355, § 9.;



§ 507. Diphtheria antitoxin and immunizing materials; distribution; regulations; penalty for false certification

(a) The State Board of Health may procure and distribute free to any physician for use in this State diphtheria antitoxin and all necessary material for immunizing persons against diphtheria. No such antitoxin shall be furnished until after certification by the physician of the name and address of the person for whom the antitoxin is desired. The name and address of all persons immunized shall be filed with the State Board by the physician who performs the immunization.

(b) The State Board may make such rules and regulations as it deems necessary for the carrying into effect of this section and such rules shall have the force of law.

(c) Whoever makes false certification in order to procure any of the antitoxin referred to in subsection (a) of this section or sells or attempts to sell such antitoxin or immunizing materials shall be fined not less than $5 nor more than $50.

(d) The Division of Public Health may contract for hepatitis B vaccinations for immunizing individuals who volunteer for ambulance companies and/or volunteer fire companies. No such vaccination shall be furnished until after certification as to the person for whom the vaccination is desired, including the individual's name, address and that the individual is a member in good standing of a volunteer fire company or of a volunteer ambulance company. The name and address of all persons immunized shall be filed with the Division of Public Health. The Division of Public Health may promulgate reasonable rules and regulations regarding the immunization of volunteer firefighters and individuals who volunteer for ambulance companies.

26 Del. Laws, c. 74; 27 Del. Laws, c. 86; Code 1915, § 769; 32 Del. Laws, c. 40, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 775; 16 Del. C. 1953, § 507; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 562, § 1.;



§ 508. Tracking of potential or existing public health emergencies

The Division of Public Health shall ascertain the existence of cases of an illness or health condition which may be potential causes of a public health emergency; shall investigate all such cases for sources of infection and shall ensure that they are subject to proper control measures; and shall define the distribution of the illness or health condition. To fulfill these duties, the Division of Public Health shall perform the following:

(a) Acting on information developed in accordance with § 130 of this title or other reliable information, the Division shall identify all individuals thought to have been exposed to an illness or health condition which may be a potential cause of a public health emergency.

(b) The Division shall counsel and interview such individuals as appropriate to assist in the positive identification of exposed individuals and develop information relating to the source and spread of the illness or health condition. Such information includes the name and address (including city and county) of any person from whom the illness or health condition may have been contracted and to whom the illness or health condition may have spread.

(c) The Division may close, evacuate or decontaminate any facility or decontaminate or destroy any material when the Division reasonably believes that it is more likely than not that such facility or material may seriously endanger the public health. However, to the extent practicable and consistent with the protection of public health, prior to the destruction of any material pursuant to this subsection, the Division shall institute appropriate civil proceedings against the material to be destroyed in accordance with the existing laws and rules of the Superior Court or any rules that may be developed by the Superior Court. Additionally, a person whose property is destroyed pursuant to this subsection is entitled to seek compensation pursuant to the procedures and restrictions of § 3145 of Title 20.

(d) An order of the Division given to effectuate the purposes of this section shall be enforceable immediately.

(e) Whenever any agency of the State learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event, it shall immediately notify the Division.

(f) Whenever the Division learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event that it reasonably believes has the potential to be caused by bioterrorism, it must immediately notify the public safety authority and federal health and public safety authorities.

(g) Definitions from § 3132 of Title 20 shall apply to this section.

73 Del. Laws, c. 355, § 10.;



§ 509. Vaccination for meningococcal disease

Beginning in January 2002, each 4-year public or private institution of higher education in this State shall provide information about meningitis to all students who have accepted admission after paying an initial deposit toward tuition, and include with that information notice of the availability and benefits of a meningitis vaccination, and develop procedures for facilitating, receiving and recording student responses to the information provided about meningitis and the meningitis vaccination, including a student's decision to receive the vaccination. Any student choosing not to receive a meningitis vaccination must notify in writing the student health office of his or her institution of higher education of his or her decision not to be vaccinated.

73 Del. Laws, c. 72, § 1.;



§ 510. Immunizations containing mercury

(a) A vaccine containing mercury may not be made available to a medical provider in this State for administration to children under 8 years of age or to pregnant women, or to both. A vaccine containing mercury may not be administered to a child who is under 8 years of age or to a pregnant woman, or to both, notwithstanding the expiration date of the vaccine.

(b) Subsection (a) of this section does not apply if:

(1) The Director is informed by a person authorized to sell or to administer a vaccine that a mercury-free vaccine against a specific disease is not available to a child under 8 years of age or to a pregnant woman, or to both, in a medically necessary period of time, and the Director determines that an FDA-approved, mercury-free vaccine is not manufactured or cannot be obtained from other medical providers, manufacturers, distributors, agencies, jurisdictions, or by any other means within the medically necessary period of time; or

(2) The Director determines that an emergency or epidemic exists necessitating the vaccination of groups of individuals within the State, including children under 8 years of age or pregnant women, or both, and an FDA-approved mercury-free vaccine is not manufactured, or the quantity is insufficient and additional mercury-free vaccine cannot be obtained from other medical providers, manufacturers, distributors, agencies, jurisdictions, or by any other means within the medically necessary period of time; or

(3) The Director determines that a shortage of vaccine exists which could threaten the health of groups of individuals within the State, including children under 8 years of age or pregnant women, or both, and additional mercury-free vaccine cannot be obtained from other medical providers, manufacturers, distributors, agencies, jurisdictions, or by any other means within the medically necessary period of time.

(c) A determination made pursuant to subsection (b) of this section is enforceable for a time-period specified by the Director. The Director shall rescind the time-period when the Director determines that a sufficient amount of the FDA-approved, mercury-free vaccine is available.

(d)(1) If the Director determines that subsection (a) of this section does not apply pursuant to subsection (b) of this section, the Division shall report the determination within 72 hours by a posting on the Division of Public Health website. If paragraph (b)(1) of this section applies, the Division shall report the specific disease, the vaccine, the time-period for which the vaccine containing mercury is approved, and the number of individuals under 8 years of age or pregnant receiving the vaccine containing mercury.

(2) If paragraph (b)(2) or (b)(3) of this section applies, the Division shall report the specific disease, the vaccine, and the time-period for which the vaccine containing mercury is approved.

(3) The Division shall issue and disseminate for public review an annual report listing all determinations made pursuant to this section, without revealing the identity of any persons denied or given a vaccine.

(e) A vaccine containing mercury may not be administered to a child under 8 years of age until a parent or legal guardian of the child has been informed by the person administering the vaccine that the vaccine contains mercury, that the person administering the vaccine believes the vaccine to be medically necessary, and that the Director of Public Health or the Director's designee has made a formal determination that the vaccine may be administered due to the existence of any of the circumstances described in subsection (b) of this section. If the parent or legal guardian of a child cannot be reached in the period of time deemed medically necessary by the person administering the vaccine, the parent or guardian must be notified in writing at the earliest possible time that the vaccine administered contained mercury, that the person administering the vaccine believed the vaccine to be medically necessary, and that the Director of Public Health or the Director's designee made a formal determination that the vaccine may be administered due to the existence of any of the circumstances described in subsection (b) of this section.

(f) A vaccine containing mercury may not be administered to a pregnant woman until she has been informed by the person administering the vaccine that it contains mercury, that the person administering the vaccine believes the vaccine to be medically necessary, and that the Director of Public Health or the Director's designee has made a formal determination that the vaccine may be administered due to the existence of any of the circumstances described in subsection (b) of this section.

75 Del. Laws, c. 144, §§ 1-3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 132, § 1; 76 Del. Laws, c. 229, § 1.;






Subchapter II Tuberculosis Control

§ 520. Definitions

As used in this title, unless otherwise provided or the context requires a different meaning:

(1) "County Public Health Administrator" means the Division of Public Health employee responsible for managing the operations of all public health programs within an assigned county.

(2) "Designated transport personnel" means such personnel as designated by the Director to transport persons with tuberculosis to and from treatment and/or detention facilities, and other sites as ordered by the Director.

(3) "Directly Observed Therapy (DOT)" means treatment in which health care providers or other designated persons observe patients ingesting anti-TB medications.

(4) "Director" means the Director of the Division of Public Health, or such persons as may be designated by the Director.

(5) "Division" means the Division of Public Health or its authorized representatives, which includes therein all of the responsibilities afforded the State Board of Health as it appears elsewhere in this title.

(6) "Peace officer" means any public officer authorized by law to make arrests in a criminal case.

(7) "Tuberculosis (TB)" means a disease caused by Mycobacterium tuberculosis that is in the active stage as demonstrated by clinical, bacteriologic and/or radiographic evidence. Such persons who have not completed a course of anti-TB treatment are considered to have active TB and might be infectious.

(8) "Voluntary treatment" means a person voluntarily taking medications as prescribed and following the recommendations of the attending physician or the Division for the management of tuberculosis.

69 Del. Laws, c. 305, § 1.;



§ 521. Reporting by health care providers

(a) Physicians, pharmacists, nurses, hospital administrators, medical examiners, morticians, laboratory administrators and others who provide health care services to persons with tuberculosis or suspected tuberculosis shall report the following to the Division within 2 working days of its occurrence:

(1) Confirmed or suspected tuberculosis;

(2) The results for any person whose sputa, gastric contents or other specimens submitted for examination reveal the presence of tubercle bacilli;

(3) The occurrence of drug-resistant tuberculosis, even if the confirmed or suspected tuberculosis had been previously reported;

(4) Persons with tuberculosis who have demonstrated an inability to or an unwillingness to adhere to a prescribed treatment regimen, who refuse medication or who show other evidence of not taking medications as prescribed.

(b) Physicians, pharmacists, nurses, hospital administrators, medical examiners, morticians, laboratory administrators and others who provide health care services to tuberculosis patients shall make their records available to the inspection of the Division when so requested in order to carry out the provisions of this title.

69 Del. Laws, c. 305, § 1.;



§ 522. Division investigates reported cases of tuberculosis

Whenever the Division shall discover, as a result of its own investigation or as a result of any report required by this chapter that any person may have tuberculosis, the Division shall investigate or further investigate the circumstances and if, after investigation, the Division is of the opinion that a case of tuberculosis has been found, the Division shall interview, or cause to be interviewed, said person in order to investigate the source and spread of the disease and in order to require said person to submit to examination and treatment as necessary. The Division shall keep record of all interventions with said persons.

69 Del. Laws, c. 305, § 1.;



§ 523. Voluntary treatment

Whenever the Division shall discover as a result of its own investigation or as a result of any report required by this chapter that any person has tuberculosis, the Division shall encourage the person to take voluntary treatment to meet the minimum requirements prescribed by the Division.

69 Del. Laws, c. 305, § 1.;



§ 524. Public health power to examine and order treatment

(a) Subject to the provisions of § 526 of this title, a person with tuberculosis or a person reasonably suspected of being diseased with or exposed to tuberculosis shall report for a complete examination or treatment, as appropriate, to a physician licensed under Title 24, or shall submit to an examination or treatment, as appropriate, at a public health facility. When a person has been diagnosed as having tuberculosis or has been determined to have been exposed to tuberculosis, said person shall continue to be prescribed treatment until such time as that treatment is no longer required as determined by the Director.

(b) Subject to the provisions of § 526 of this title, the Division shall examine or cause to be examined, or treat or cause to be treated, any person who will not respond to voluntary treatment for tuberculosis. The County Public Health Administrator shall go before the Director for a Director's order for involuntary examination and/or treatment of said person.

69 Del. Laws, c. 305, § 1.;



§ 525. Types of involuntary treatment: Outpatient examination and treatment, directly observed therapy, hospitalization and residential isolation

(a) Subject to the provisions of § 526 of this title, the Director shall order, as medically appropriate, a person with tuberculosis to undergo outpatient examination and treatment, directly observed therapy, hospitalization or isolation from the general public in the home, as a result of the threat of harm to the person and the probable spread of tuberculosis, until such time as the disease is cured or the risk of infection to the general public is eliminated or reduced in such a manner that a substantial threat to the public's health and welfare no longer exists.

(b) Subject to the provisions of § 526 of this title, a person who is infected with tuberculosis but is not infectious to others, and is a danger to himself or herself by resistance to treatment, and who refuses to adhere to a treatment regimen or to complete treatment, may be ordered by the Director to undergo outpatient examination and treatment, directly observed therapy, hospitalization or isolation from the general public in the home, as a result of the increased risk that said persons will develop drug-resistant tuberculosis, which may pose a serious threat to the person and the general public.

69 Del. Laws, c. 305, § 1.;



§ 526. Conditions under which orders can be issued by Director

(a) No person may be ordered to undergo outpatient examination and treatment, directly observed therapy, hospitalization or isolation from the general public in the home, except upon the order of the Director following a hearing where it is proven by clear and convincing evidence:

(1) That there is a danger to the health of the person or that the public health and welfare are substantially endangered by the person;

(2) That the person has been counseled about tuberculosis, the significant threat tuberculosis poses to the public and methods to minimize the risk to the public, and, despite said counseling, indicates an intent by words or action to endanger himself or herself and/or expose the public to infection from tuberculosis; and

(3) That all other reasonable means of achieving voluntary compliance with the treatment have been exhausted and no less restrictive alternative exists.

(b) The hearing required under subsection (a) of this section shall provide the person with the rights to present evidence, to cross-examine witnesses and to be represented by legal counsel. If the person is unable to employ counsel, the Division shall petition the Superior Court to forthwith appoint legal counsel for representation in proceedings authorized by this subchapter. Further, the person shall be given at least 5 working days prior written notification of the time and place of hearing, a copy of documentary evidence to be presented, a list of the proposed actions to be taken and the reasons for each said action; and shall be given a verbatim transcript of the hearing on request for appeal purposes.

(c) The Director shall order isolation in an alternative facility, if in the Director's judgment isolation in the person's usual residence is inappropriate because of the possible infection of other persons living in or around that residence.

(d) The Division, as appropriate, shall consult with legal counsel, designated transport personnel and peace officers concerning any necessary infection control procedures to be taken during any interviews, hearings, transports or detention.

(e) An order requiring outpatient examination and treatment, directly observed therapy, hospitalization or isolation from the public in the home shall be maintained until, in the opinion of the attending physician or the County Public Health Administrator, the person is cured or said person is no longer a substantial threat to him or herself or to the public health. Once the County Public Health Administrator finds the person no longer needs treatment, the County Public Health Administrator will petition the Director to dismiss the order. Once the matter is dismissed, said order cannot be reinstated unless the person is afforded all of the rights conferred in subsection (a) of this section.

(f) Any person who undergoes outpatient examination and treatment, directly observed therapy, hospitalization or isolation from the public in the home, or confinement, as a result of an order entered under this subchapter, may at any time petition the Director for immediate release and termination of the order.

(g) Any person petitioning the Director for immediate release and termination of the order entered under the authority of this subchapter shall show that the person is entitled to relief from the original order, or that:

(1) The person no longer poses an imminent and substantial threat to himself or herself or the public's health and welfare; and

(2) The person will voluntarily continue with prescribed medications and treatment, if medically necessary, to reduce the risk of infection to the public.

(h) When considering a petition for imminent and substantial threat and prior to making any said release, the Director shall consult the County Public Health Administrator and the patient's physician, if any, concerning the patient's medical condition and other related factors that may affect the present and future danger to the patient or the public that may be caused by the release of the patient.

(i) Upon granting a petition for immediate release, the Director shall advise the County Public Health Administrator and other persons as may be appropriate about those conditions the Director believes reasonably necessary to protect the patient or public from tuberculosis infection and disease.

(j) The Director shall, for a period not exceeding 3 months, review the patient's medical status provided to the Director by written report of the health care provider and determine whether a further hearing should be held for additional involuntary treatment within 14 working days of receipt of a written report of the medical status, and all rights pursuant to § 526(b) of this title will apply.

(k) No peace officer, public health employee or medical doctor shall be subject to civil damages or criminal penalties for any harm resulting from that person's functions under this section unless such harm was intentional or the result of willful and wanton misconduct on the person's part.

69 Del. Laws, c. 305, § 1; 70 Del Laws, c. 186, § 1.;



§ 527. Order for emergency treatment

(a) The County Public Health Administrator shall file a petition before the Director requesting that emergency treatment be ordered for a person infected with, or reasonably suspected of having, tuberculosis when the County Public Health Administrator has clear and convincing evidence, documented as facts in the petition, that:

(1) The person has tuberculosis or is reasonably suspected of having tuberculosis;

(2) The person poses an imminent and substantial threat to that person's own self or the public health and welfare; and

(3) The person is unable, for whatever reason, to sufficiently protect that person's own health or that of the public or there is evidence that a person will act in such a way as to recklessly disregard the person's own health or the public's health; and

(4) The person is not likely to appear at a hearing scheduled pursuant to § 526 of this title; or

(5) The person provides evidence by words or action that the person is likely to leave the jurisdiction prior to the hearing date; or

(6) The person is likely to continue to expose the public to the risk of tuberculosis and, therefore, a hearing pursuant to § 526 of this title does not protect the public.

(b) No emergency treatment order shall be issued unless the Director finds that:

(1) The County Public Health Administrator has also requested in the emergency treatment petition a hearing pursuant to § 526 of this subchapter, as well as its subparts, to consider the examination, treatment or placement of the person with tuberculosis or reasonably suspected to have tuberculosis, providing all due process rights as stated in § 526 of this title;

(2) The County Public Health Administrator presents clear and convincing evidence that a substantial threat to the person or the public's health and welfare exists unless the emergency treatment order is issued;

(3) The County Public Health Administrator has no other reasonable alternative means of reducing the threat to the individual or public's health and welfare.

(c) When issuing an emergency treatment order, the Director shall direct a peace officer or other designated transport personnel to immediately transport the person with tuberculosis as so ordered by the Director. The peace officer shall take into custody and isolate the person in such a manner as required by the Director. The Division will notify the peace officer or other designated transport personnel concerning any necessary infection control procedures to be taken.

(d) In no case shall an emergency treatment order continue for more than 5 working days.

69 Del. Laws, c. 305, § 1; 70 Del Laws, c. 186, § 1.;



§ 528. Service of notice and processes; duties of the peace officer

(a) All notices required to be given, warrants, petitions, processes issued and orders entered pursuant to this subchapter shall be served by a peace officer of proper jurisdiction.

(b) The Director, in ordering directly observed therapy, hospitalization or isolation pursuant to this subchapter, shall when necessary direct the peace officer to take the person into their custody and immediately deliver them to the director of the facility named on the order. The Division shall consult with the peace officer concerning any necessary infection control procedures to be taken.

69 Del. Laws, c. 305, § 1.;



§ 529. Right to appeal

Any person who is aggrieved by the entry of an order pursuant to this subchapter shall have 15 days within which to appeal the order to Superior Court. The Court shall convene a hearing as soon as practicable, but no later than 15 working days from the filing of the appeal. The Court shall receive the records of the administrative hearing, hear additional evidence at the request of either party and conduct a de novo review of the order. An appeal does not stay treatment.

69 Del. Laws, c. 305, § 1.;



§ 530. Exercise of religious freedom

Nothing in this subchapter shall be construed to authorize or empower the medical treatment of any person who desires treatment by prayer or spiritual means, in the exercise of religious freedom; provided however, that said person shall be isolated or quarantined, or both, at the patient's expense, and while so quarantined or so isolated, or both, shall comply with all applicable sanitary rules, laws and regulations.

69 Del. Laws, c. 305, § 1.;



§ 531. Confidentiality

All information held by the Division relating to known or suspected cases of tuberculosis or exposure to tuberculosis shall be strictly confidential. Said information shall not be released or made public upon subpoena or otherwise, except that release may be made under the following circumstances:

(1) Release is made of medical or epidemiological information for statistical purposes so that no person can be identified; or

(2) Release is made of medical or epidemiological information with the consent of all persons identified in the information released; or

(3) Release is made of medical or epidemiological information to medical personnel, appropriate state agencies or state courts to the extent required to enforce the provisions of this chapter and related rules and regulations concerning the control and treatment of tuberculosis; or

(4) Release is made of medical or epidemiological information to medical personnel in a medical emergency to the extent necessary to protect the health or life of the named party or group of persons; or

(5) Release is made during the course of civil or criminal litigation to a person allowed access to said records by a court order which is issued in compliance with the following provisions:

a. No court of this State shall issue such order unless the court finds that the person seeking the records and information has demonstrated a compelling need for such records which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for disclosure against the privacy interest of the subject and the public interest which may be disserved by disclosure which deters future testing and treatment or which may lead to discrimination.

b. Pleadings pertaining to disclosure of such records shall substitute a pseudonym for the true name of the subject of the records. The disclosure to the parties of the subject's true name shall be communicated confidentially, in documents not filed with the court.

c. Before granting any such order, the court shall provide the subject whose records are in question with notice and a reasonable opportunity to participate in the proceedings if the subject is not already a party.

d. Court proceedings as to disclosure of such records shall be conducted in camera unless the subject agrees to a hearing in open court or unless the court determines that a public hearing is necessary to the public interest and the proper administration of justice.

e. Upon issuance of an order to disclose such records, the court shall impose appropriate safeguards against unauthorized disclosure, which shall specify the persons who may have access to the information, the purposes for which the information shall be used and appropriate prohibition on future disclosures.

69 Del. Laws, c. 305, § 1; 70 Del. Laws, c. 186, § 1.;



§ 532. Health emergencies

The provisions of this subchapter are subject to the provisions of Title 20. Provisions of Title 20 which conflict with provisions of this subchapter shall take precedence over this subchapter.

73 Del. Laws, c. 355, § 11.;









CHAPTER 6. STREPTOCOCCAL DETECTION PROGRAM

§ 601. Enumeration of streptococcal infections

Streptococcal infections are declared to be contagious, infectious, communicable and dangerous to the public health.

60 Del. Laws, c. 491, § 1.;



§ 602. General powers of Secretary

(a) The Secretary of the Department of Health and Social Services shall make such rules and regulations as in his judgment are necessary for the detection of the disease and for the care, control and treatment of persons infected therewith, as the Secretary from time to time deems advisable.

(b) The Secretary may operate the program through the Infectious Disease Laboratory of the Wilmington Medical Center and shall make it available to the general public through cooperating physicians and public school systems in the State.

60 Del. Laws, c. 491, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 7. SEXUALLY TRANSMITTED DISEASES

Subchapter I Sexually Transmitted Disease Prevention and Control

§ 701. Definitions

(a) "Director" shall mean the Director of the Division of Public Health or the Director's authorized deputies within their respective jurisdictions.

(b) "Health care professional" shall mean any physician, nurse, laboratory or blood bank technologist or technician, and any others whose professions involve the diagnosis, care or treatment of persons or the testing of bodily specimens for the purpose of finding evidence of disease.

(c) "Health facility" shall mean a hospital, nursing home, clinic, blood bank, blood center, sperm bank, laboratory or other health care institution whether public or private.

(d) "Invasive medical procedures" shall mean surgical entry into tissues, cavities or organs.

(e) "Sexually transmitted diseases" (formerly referred to as "venereal diseases"), abbreviated STD, shall be designated by the Department of Health and Social Services as reportable through rules and regulations published by the Department of Health and Social Services pursuant to § 706 of this title upon finding that such diseases:

(1) Cause significant morbidity and mortality; and

(2) Can be screened, diagnosed and treated in a public health control program, or if not, are a major public health concern such that surveillance of disease occurrence is in the public interest.

(f) Any person falling into 1 or more of the following categories is designated as a "suspect":

(1) A person having positive laboratory or clinical findings of an STD;

(2) A person in whom epidemiologic evidence indicates an STD may exist; and

(3) A person identified as a sexual contact of an STD case.

66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 149, § 78; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 702. Reporting of STDs

(a) A physician or any other health care professional who diagnoses, suspects or treats a reportable STD and every administrator of a health facility or state, county or city prison in which there is a case of a reportable STD shall report such case to the Division of Public Health specifying the infected person's name, address, age, sex and race as well as the date of onset, name and stage of disease, type and amount of treatment given and the name and address of the submitting health professional within 1 working day. Certain STDs, which shall be identified by the Department of Health and Social Services, shall be reported in number only and in a manner determined by the Department of Health and Social Services.

(b) Any person who is in charge of a clinical or hospital laboratory, blood bank, mobile unit or other facility in which a laboratory examination of any specimen derived from a human body yields microscopical, cultural, serological or other evidence suggestive of a reportable STD shall notify the Division of Public Health of its findings within 1 working day. The Department of Health and Social Services may require the notification to contain any information necessary to achieve the purposes of this chapter including the tests performed and the results, the name, age, race, sex and address of the persons from whom the specimen was obtained, the reason why the test was performed and the name and address of the physician and that of the processing clinical laboratory. Certain STDs, which shall be identified by the Department of Health and Social Services, shall be reported in number only and in a manner determined by the Department of Health and Social Services.

(c) The Department of Health and Social Services shall prescribe the form and method of reporting to the Division of Public Health which may be in writing, by telephone, by electronic data transmission or by other means.

(d) All reports and notifications made pursuant to this section are confidential and protected from release except under the provisions of §§ 710 and 711 of this title. From information received from laboratory notifications, the Division of Public Health may contact attending physicians. The Division of Public Health shall inform the attending physician, if the notification indicates the person has an attending physician, before contacting a person from whom a specimen was obtained. However, if delays resulting from informing the physician may enhance the spread of the STD, or otherwise endanger the health of either individuals or the public, the Division of Health may contact the person without first informing the attending physician.

(e) Any laboratory which examines specimens for the purpose of finding evidence of an STD shall permit the Division of Public Health to examine the records of said laboratory in order to evaluate compliance with this section.

(f) Any health care professional or other person making the reports required by this section shall be free of any liability or any cause of action arising out of the making of such report if such health care professional or other person acts without malice and has made a reasonable effort to obtain the facts upon which the report is based.

Code 1915, § 740A; 30 Del. Laws, c. 53, §§ 1-6; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 778; 16 Del. C. 1953, § 702; 66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 149, §§ 79, 80; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 703. Examination, investigation and treatment of suspected persons

The Director shall, when in the Director's own judgment it is necessary to protect the public health, make examinations of persons reasonably suspected of being infected with an STD of a communicable nature; examine medical records of suspect or diagnosed cases which may be maintained by a health facility or health care professional; require persons infected with an STD of a communicable nature to report for treatment to a health care professional, public or private, qualified to provide treatment and continue treatment until cured, if possible, and also, when in the Director's own judgment it is necessary to protect the public health, may issue an order seeking to examine, isolate or quarantine persons infected with an STD of a communicable nature or persons suspected of being infected with an STD.

Code 1915, § 740A; 30 Del. Laws, c. 53, §§ 1-6; Code 1935, § 778; 16 Del. C. 1953, § 703; 66 Del. Laws, c. 334, § 1; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 704. Procedure for apprehension, commitment, treatment and quarantine of an infected person

(a) Orders directed to persons with an STD of a communicable nature or restrictive measures on individuals with a communicable STD, as described in this section and in § 705 of this title shall be used when other measures to protect the public health have failed, including reasonable efforts, which shall be documented, to obtain the voluntary cooperation of the individual who may be subject to such an order.

(b) When the Director knows or has reason to believe, because of medical or epidemiological information, that a person has an STD of a communicable nature and is a danger to the public health, the Director may issue an order to:

(1) Require the person to be examined and tested to determine whether the person has an STD of a communicable nature;

(2) Require the person with an STD of a communicable nature to report to a qualified health care professional for counseling on the disease and for information on how to avoid infecting others;

(3) Direct a person with an STD of a communicable nature to cease and desist from specified conduct which endangers the health of others when the Director has determined that reliable information exists to believe that such person has been ordered to report for counseling as provided in paragraph (2) of this subsection and continues to demonstrate behavior which endangers the health of others.

(c) If a person violates a cease and desist order issued pursuant to paragraph (3) of subsection (b) of this section and it is shown that the person is a danger to others, the Director may enforce the cease and desist order by imposing such restrictions upon the person as are necessary to prevent the specific conduct which endangers the health of others. Any restriction shall be in writing, setting forth the name of the person to be restricted and the initial period of time, not to exceed 3 months, during which the order shall remain effective, the terms of the restrictions and such other conditions as may be necessary to protect the public health. The Director shall review appeals for reconsideration from the subject of the order issued pursuant to this subsection.

(d)(1) Any order by the Director pursuant to subsection (b) or (c) of this section shall indicate to the subject of the order the grounds and provisions of the order and notify such person that if the person refuses to comply with the order the person has a right to be present at a judicial hearing in the Justice of the Peace Court to review the order and that the person may have an attorney appear on the person's behalf in said hearing. Notice of any order by the Director shall either be by personal service or by prepaid certified mail, return receipt requested, at the subject's last known address.

(2) If the subject of the order refuses to comply with the order the Director may petition the Justice of the Peace Court for an order of compliance with such order. If an order of compliance is requested, the Court shall hear the matter within 10 days after the request. Notice of the place, date and time of the court hearing shall be made by personal service or, if the person is not available, shall be mailed to the subject of the order by prepaid certified mail, return receipt requested, at the person's last known address. The burden of proof shall be on the Director to show by clear and convincing evidence that the specified grounds exist for the issuance of the order and for the need for compliance and that the terms and conditions imposed are necessary to protect the public health. Upon conclusion of the hearing, the Court shall issue appropriate orders affirming, modifying or dismissing the order.

(3) If the Director does not petition the Justice of the Peace Court for an order of compliance within 30 days after the subject of the order refuses to comply, the Director's order shall expire automatically and upon application to the Director by the subject of the order, the fact that the order was issued shall be expunged from the records of the Division of Public Health.

(e) Any hearing conducted pursuant to this section shall be closed and confidential, and any transcripts or records relating thereto shall also be confidential.

Code 1915, § 740A; 30 Del. Laws, c. 53, §§ 1-6; Code 1935, § 778; 45 Del. Laws, c. 86, § 1; 16 Del. C. 1953, § 704; 66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 705. Emergency public health procedures

(a) When the procedures of § 704 of this title have been exhausted or cannot be satisfied as a result of threatened criminal behavior and the Director knows or has reason to believe, because of medical or epidemiological information, that a person has an STD of a communicable nature and that such person presents an imminent danger to the public health, he may bring an action in the Justice of the Peace Court, seeking the following relief:

(1) An injunction prohibiting such person from engaging in or continuing to engage in specific conduct which endangers the public health;

(2) Other appropriate court orders including, but not limited to, an order to take such person into custody, for a period not to exceed 72 hours, and place him in a facility designated or approved by the Director.

(b) A custody order issued pursuant to subsection (a) of this section for the purpose of counseling and testing to determine whether such person has an STD of a communicable nature shall provide for the immediate release from custody and from the facility of any person who tests negative and may provide for counseling or other appropriate measures to be imposed on any person who tests positive. The subject of the order shall be given notice of the order promptly, personally and confidentially, stating the grounds and provisions of the order and notifying such person that if that person refuses to comply with such order that person has a right to be present at a hearing to review the order and that he may have an attorney appear on that person's own behalf at the hearing. If such person contests testing or treatment, no invasive medical procedures shall be carried out prior to a hearing being held pursuant to subsection (c) of this section. Nothing in this section shall be construed to deny a person, as an exercise of religious freedom, the right to rely solely on spiritual means through prayer to prevent or cure disease, provided that the person complies with all control measures, other than treatment, imposed by the health authority or the department that are reasonable and necessary to prevent the introduction, transmission and spread of the disease.

(c) Any order issued by the Justice of the Peace Court pursuant to subsection (a) or (b) of this section shall be subject to review in a court hearing. Notice of the place, date and time of the court hearing shall be given promptly, personally and confidentially to the subject of the court order by the sheriff of the appropriate county or by special process server appointed by the Court. Such hearing shall be conducted by the Court no later than 48 hours after the issuance of the order. Such person has a right to be present at the hearing and may have an attorney appear on that person's own behalf at the hearing. Upon conclusion of the hearing, the Court shall issue appropriate orders affirming, modifying or dismissing the order.

(d) The burden of proof shall be on the Director to show by clear and convincing evidence that grounds exist for the issuance of any court order pursuant to subsection (a), (b) or (c) of this section.

(e) Any hearing conducted by the Justice of the Peace Court pursuant to subsection (a), (b) or (c) of this section shall be closed and confidential, and any transcripts or records relating thereto shall also be confidential.

(f) Any order entered by the Justice of the Peace Court pursuant to subsection (a), (b) or (c) of this section shall impose terms and conditions no more restrictive than necessary to protect the public health.

66 Del. Laws, c. 334, § 1; 70 Del Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 706. Examination and treatment of prisoners

(a) Prison authorities of any state, county or city prison shall ensure that all persons confined or imprisoned in their respective prisons are provided services for the examination, treatment and cure, if possible, of STDs as may be required according to accepted medical practice. Prison medical staff shall adhere to current STD medical protocols established by the Division of Public Health for persons confined or imprisoned; shall inform the Division of Public Health when a person(s) infected with or suspected to have an STD is released from prison without appropriate treatment, counseling or examination; and shall allow the Division of Public Health to examine medical records or other medical information to ensure that appropriate STD medical practices are followed.

(b) Prison authorities of any state, county or city prison shall make available to the Division of Public Health such portion of any state, county or city prison as may be necessary to isolate or quarantine persons known or suspected to have an STD of a communicable nature under the provisions of §§ 703, 704 and 705 of this title, provided that no other suitable place for such isolation or quarantine is available, and shall cooperate with the Division of Public Health in the provision of care and treatment to such persons.

Code 1915, § 740A; 30 Del. Laws, c. 53, §§ 1-6; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 778; 16 Del. C. 1953, § 705; 66 Del. Laws, c. 334, § 1; 78 Del. Laws, c. 277, § 1.;



§ 707. Rules and regulations of Department

(a) The Department of Health and Social Services shall make such rules and regulations as may in its judgment be necessary to carry out the provisions of this chapter, including rules and regulations designating STDs to be reported, providing for the control and treatment of persons isolated or quarantined, and such other rules and regulations, not in conflict with the provisions of this chapter, concerning the control of STDs, and concerning the care, treatment and quarantine of persons infected therewith, as it may from time to time deem advisable.

(b) All rules and regulations made pursuant to this chapter shall have the force and effect of law.

Code 1915, § 740A; 30 Del. Laws, c. 53, §§ 1-6; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 778; 16 Del. C. 1953, § 706; 66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 149, § 81; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 708. Prenatal standard tests for syphilis, gonorrhea, chlamydia and other STDs

(a) Every health care professional qualified to attend a pregnant woman in this State during gestation shall take or cause to be taken suitable specimens of such woman and submit such specimens to an approved laboratory for standard tests for syphilis and gonorrhea, chlamydia and other such tests for STDs as may be designated by the Department of Health and Social Services. Every other person permitted by law to attend upon pregnant women in the State but not permitted by law to take such specimens shall cause such specimens of such pregnant woman to be taken by a qualified health care professional and submitted to an approved laboratory for standard tests for gonorrhea, syphilis and chlamydia and other such tests for STDs as may be designated by the Department of Health and Social Services. The specimens shall be taken at the time of the 1st examination relating to the current pregnancy and a 2nd specimen during the 3rd trimester of pregnancy which is in addition to or exclusive of the test taken at delivery. Every pregnant woman shall permit the specimens to be taken by a qualified health care professional as herein provided. However, the Director or the Director's authorized deputy within the county wherein any person affected by this section resides may waive the requirements of this section if the Director or deputy is satisfied by written affidavit or other notarized written proof that the tests required by this section are contrary to the tenets and practices of the religious teachings of which the applicant is an adherent, and that the public health and welfare would not be injuriously affected by such waiver.

(b) The term "approved laboratory" means a laboratory approved for this purpose by the Department of Health and Social Services. Standard tests for syphilis, chlamydia and gonorrhea are ones recognized as such by the Department of Health and Social Services.

(c) The laboratory tests required by this section shall be made on request without charge by the Department of Health and Social Services.

42 Del. Laws, c. 87, § 2; 16 Del. C. 1953, § 707; 66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 149, §§ 82, 83; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 709. Authority to perform venipuncture

Notwithstanding any other provision of law, a person employed by or detailed to the Division of Public Health as an STD case investigator may perform venipuncture or skin puncture for the purpose of withdrawing blood for test purposes, even though the STD case investigator is not otherwise licensed to withdraw blood; provided that such person meets all the following requirements:

(1) The person works under the direction of licensed physician.

(2) The person has been trained by a licensed physician in the proper procedures to be employed when withdrawing blood, in accordance with training requirements established by the Division of Public Health, and has a statement signed by the instructing physician that such training has been completed.

66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 710. Minors — Treatment, consent, and liability for payment for care

Any health facility or health care professional may examine and provide treatment for an STD for any minor if such facility or professional is qualified to provide such examination or treatment. Consent to examination and treatment by a minor shall be controlled by §§ 707 and 708 of Title 13. The health care professional in charge or other appropriate authority of the health facility or the health care professional concerned shall prescribe an appropriate course of treatment for such minor. The fact of consultation, examination and treatment of such minor shall be strictly confidential and shall not be divulged by the facility or the health care professional, including sending of a bill for such services to any persons other than the minor, except as follows:

(1) To persons providing consent pursuant to § 707 of Title 13 or persons informed of the minor's testing and treatment under § 708 of Title 13;

(2) As is necessary to comply with the requirements of Chapter 9 of this title relating to child abuse investigations; or

(3) As is necessary to comply with the requirements of this chapter concerning the control and treatment of STDs, as well as the permitted dissemination of records and information under § 711 of this title.

66 Del. Laws, c. 334, § 1; 78 Del. Laws, c. 277, § 1.;



§ 711. Confidentiality of records and information

All information and records held by the Division of Public Health relating to known or suspected causes of STD, including infection with human immunodeficiency virus (HIV), the virus causing Acquired Immunodeficiency Syndrome (AIDS), shall be strictly confidential. Such information shall not be released or made public upon subpoena or otherwise, except that release may be made under the following circumstances:

(1) Release is made of medical or epidemiological information for statistical purposes so that no person can be identified;

(2) Release is made of medical or epidemiological information with the consent of all persons identified in the information released;

(3) Release is made of medical or epidemiological information to medical personnel, appropriate state agencies, including the Child Death, Near Death and Still Birth Commission, or state courts to the extent required to enforce the provisions of this chapter and related rules and regulations concerning the control and treatment of STDs, or as related to child abuse investigations pursuant to Chapter 9 of this title, or as related to Child Death, Near Death or Still Birth Commission investigations pursuant to subchapter II of Chapter 3 of Title 31;

(4) Release is made of medical or epidemiological information to medical personnel in a medical emergency to the extent necessary to protect the health or life of the named party; or

(5) Release is made during the course of civil or criminal litigation to a person allowed access to said records by a court order which is issued in compliance with the following provisions:

a. No court of this State shall issue such order unless the court finds that the person seeking the records and information has demonstrated a compelling need for such records which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for disclosure against the privacy interest of the subject and the public interest which may be disserved by disclosure which deters future testing and treatment or which may lead to discrimination.

b. Pleadings pertaining to disclosure of such records shall substitute a pseudonym for the true name of the subject of the records. The disclosure to the parties of the subject's true name shall be communicated confidentially, in documents not filed with the court.

c. Before granting any such order, the court shall provide the subject whose records are in question with notice and a reasonable opportunity to participate in the proceedings if the subject is not already a party.

d. Court proceedings as to disclosure of such records shall be conducted in camera unless the subject agrees to a hearing in open court or unless the court determines that a public hearing is necessary to the public interest and the proper administration of justice.

e. Upon the issuance of an order to disclose such records, the court shall impose appropriate safeguards against unauthorized disclosure, which shall specify the persons who may have access to the information, the purposes for which the information shall be used, and appropriate prohibitions on future disclosures.

66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 361, §§ 1, 2; 78 Del. Laws, c. 277, § 1.;



§ 712. Custodian of records

No Department of Public Health and Social Services or local health department officer or employee shall be examined in a civil, criminal, special or other proceeding as to the existence or contents of pertinent records for a person examined or treated for an STD or HIV infection by the Division of Public Health, or of the existence of contents of such reports received from a private health care professional or private health facility, without the consent of the person examined and treated for such diseases, except where the information in such records is disclosed pursuant to § 710 or § 711(2), (3) or (5) of this title.

66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 149, § 84; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;



§ 713. Penalties; jurisdiction

(a) Except for § 702 of this title, whoever violates this chapter or any lawful rule or regulations made by the Department of Health and Social Services under § 707 of this title, or fails to obey any lawful order issued by the Director under this chapter shall be fined not less than $100 nor more than $1,000.

(b) Whoever violates § 702 of this title shall be fined not less than $25 and not more than $200 for each offense.

(c) Each separate day that a violation of this chapter as defined under subsections (a) and (b) of this section continues shall be deemed a separate offense for penalty purposes.

(d) Justices of the peace shall have jurisdiction of offenses under this chapter.

Code 1915, § 740A; 30 Del. Laws, c. 53, §§ 1-6; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 778; 16 Del. C. 1953, § 709; 66 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 149, § 85; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 277, § 1.;






Subchapter II HIV Testing and Counseling

§ 714. Definitions

For purposes of this subchapter the following definitions shall apply:

(1) "AIDS" shall mean Acquired Immunodeficiency Syndrome, a stage of HIV illness.

(2) "Approved laboratory" shall mean a laboratory approved by the Department for the purpose of performing standard tests for HIV as recognized as such by the Department.

(3) "Clinical setting" shall mean prenatal clinics, hospital emergency departments, urgent care clinics, inpatient services, substance abuse treatment clinics, public health clinics, nursing homes, community clinics, correctional healthcare facilities, blood banks, blood centers, sperm banks, primary care settings, and other public or private settings as defined by the Division.

(4) "Healthcare provider" shall mean any nurse, physician, dentist or other dental worker, optometrist, podiatrist, chiropractor, laboratory or blood bank technologist or technician, phlebotomist, dialysis personnel, emergency healthcare provider (including any paramedic, emergency medical technician, law-enforcement personnel or firefighter), others whose activities involve contact with patients, their blood or corpses, and other public or private providers as defined by the Division.

(5) "Health facility" shall mean a hospital, nursing home, clinic, blood bank, blood center, sperm bank, laboratory, or other healthcare institution.

(6) "HIV" shall mean the Human Immunodeficiency Virus, a virus that can be transmitted sexually and that is identified as the causative agent of AIDS.

(7) "HIV-related tests" shall mean HIV tests, CD4 cell count tests, viral load tests, or any other tests related to HIV.

(8) "HIV test" shall mean a test to detect HIV infection.

(9) "Informed consent" means consent of the subject of the test or subject's legal guardian to the performance of HIV testing by a healthcare provider who has informed the subject or the subject's legal guardian both verbally and in writing, to an extent reasonably comprehensive to general lay understanding, of the nature of the proposed testing and of the risks and alternatives to testing which a reasonable person would consider material to the decision whether or not to undergo testing.

(10) "Invasive medical procedure" shall mean any procedure involving surgical entry into tissues, cavities, or organs.

(11) "Legal guardian" shall mean a person appointed by a court to assume legal authority for another who has been found incompetent or, in the case of a minor, a person who has legal custody of the minor.

(12) "Manner known to transmit HIV" shall mean parenteral exposure to blood or blood products including but not limited to injection through the skin, sexual exposure, or exposure as otherwise determined by the Division.

(13) "Nonclinical setting" shall mean community-based organizations (CBO), outreach and education settings, mobile vans, and other settings as defined by the Division.

(14) "Person" shall mean any natural person, partnership, association, joint venture, trust, public, or private corporation, or health facility.

(15) "Prevention counseling" shall mean an interactive process of assessing risk, recognizing specific behaviors that increase the risk for acquiring or transmitting HIV, and developing a plan to take specific steps to reduce risks.

(16) "Release of test results" shall mean a written authorization for disclosure of test results, which is signed, dated and specifies to whom disclosure is authorized and the time period during which the release is to be effective.

(17) "Routine/opt-out testing" shall mean that the general consent for medical care shall encompass testing for HIV and that testing may be performed as a part of routine care unless it is declined and that declination is noted in the medical record. A separate consent for HIV testing is not required.

(18) "Test counseling" shall include information that includes an explanation of the testing process/procedure, the meaning of possible test results, and provision of resources for additional information about relevant infections. The information may be provided orally or in writing and the subject of the counseling given the opportunity to ask questions.

66 Del. Laws, c. 336, § 1; 71 Del. Laws, c. 458, § 1; 78 Del. Laws, c. 277, § 2.;



§ 715. Consent for HIV testing

(a) A healthcare provider or other person who performs HIV testing services in a clinical setting may provide routine/opt-out testing provided that the following occurs:

(1) The subject is informed, orally or in writing, that routine/opt-out HIV testing is encompassed by the general consent for medical services.

(2) The subject is given the opportunity to refuse consent to HIV testing at each instance of testing. Documentation of such refusal shall be noted in the subject's medical record.

(3) The subject is provided HIV test counseling, orally or in writing, at the first instance of testing and by request thereafter.

(b) The healthcare provider or other person who performs HIV testing services in a nonclinical setting must obtain written documentation of informed consent at each instance of HIV screening.

(1) Informed consent to an HIV test in a nonclinical setting shall consist of a voluntary agreement executed by the subject of the test or the subject's legal guardian.

(2) At each instance of testing, the subject of the test must be offered HIV test counseling and prevention counseling prior to consent for HIV testing.

(c) Notwithstanding any other provision of law, a minor 12 years of age or older may consent or refuse consent to be a subject of HIV-related testing and to counseling relevant to the test. The consent or refusal of the minor shall be valid and binding as if the minor had achieved majority, and shall not be voidable, nor subject to later disaffirmance, because of minority.

(d) Notwithstanding subsection (a) of this section the provisions of subsections (b), (c) and of this section do not apply when:

(1) Knowledge of such test results is necessary for medical diagnostic purposes to provide appropriate emergency care or treatment and the subject of the test is unable to grant or withhold consent.

(2) The testing is done for the purposes of research; provided that the test is performed in a manner by which the identity of the test subject is not known and may not be retrieved by the researcher.

(3) A healthcare provider or healthcare facility procures, processes, distributes or uses:

a. Blood;

b. A human body part donated for a purpose specified under the Uniform Anatomical Gift Act (Chapter 27 of this title); or

c. Semen provided prior to July 11, 1988, for the purpose of artificial insemination, and such test is necessary to assure the medical acceptability of such gift or semen for the purposes intended.

(4) The health of a healthcare worker has been threatened during the course of a healthcare worker's duties, as a result of exposure to blood or body fluids of the patient in a manner known to transmit HIV.

(5) It is necessary to control the transmission of HIV infection as may be allowed pursuant to this chapter as it relates to sexually transmitted diseases, or § 6523(b) of Title 11 as it relates to the Department of Correction.

(6) Testing is ordered by a court of competent jurisdiction within the confines of civil or criminal litigation where the results of an HIV-related test of a party, or a person in the custody or under the legal control of another party, is relevant to the ultimate issue of culpability and/or liability. Said order must be issued in compliance with the following provisions:

a. No court of this State shall issue such order unless the court finds that there is a compelling need for such test results, which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for testing and disclosure of the test results against the privacy interest of the test subject and the public interest, which may be disserved, by disclosure which deters future testing or which may lead to discrimination.

b. Pleadings pertaining to ordering of an HIV-related test shall substitute a pseudonym for the true name of the subject of the test. The true name shall be communicated confidentially, in documents not filed with the court.

c. Before granting any such order, the court shall provide the subject of the test with notice and a reasonable opportunity to participate in the proceedings if the individual is not already a party.

d. Court proceedings as to disclosure of test results so ordered shall be conducted in camera unless the subject of the test agrees to a hearing in open court or unless the court determines that a public hearing is necessary to the public interest and the proper administration of justice.

(e) Any person on whom an HIV-related test was performed without first having obtained informed consent pursuant to paragraphs (d)(1), (4) and (5) of this section shall be given notice promptly, personally and confidentially that a test sample was taken and the results of such test may be obtained upon request.

(f) At the time of learning the test result, the subject of the test or the subject's legal guardian shall be provided with counseling for coping with the emotional consequences of learning the result, for understanding the interpretation of the test result, for understanding measures for preventing infection to others, to urge the voluntary notification of sexual and needle-sharing partners of the risk of infection and the availability of any appropriate healthcare services, including mental healthcare and appropriate social and supportive services.

66 Del. Laws, c. 336, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 109, § 1; 78 Del. Laws, c. 277, § 2.;



§ 716. HIV testing of pregnant women

(a) A perinatal care provider may provide routine/opt-out testing pursuant to § 715(a) of this title.

(1) In addition to the provisions of this subsection, a licensed healthcare provider who renders the primary prenatal care for a pregnant woman must offer HIV testing upon intake to perinatal services, during the third trimester, and at intake into labor and delivery if the result of previous test are not available or documented in the patient's chart.

(2) In addition to the provisions this subsection, a licensed healthcare provider who renders the primary prenatal care for a pregnant woman must also counsel a pregnant woman that is found to be HIV-infected, orally or in writing, about the dangers to her fetus and about the treatment options for maintaining her health and reducing chances of transmission of HIV to her fetus.

(b) A pregnant woman shall have the right to refuse consent to testing HIV infection at any instance of testing and to refuse any recommended treatment. Documentation of such refusal shall be maintained in the patient's medical record. All other provisions of this subchapter shall apply to such counseling, testing, and disclosure, which take place pursuant to this section.

70 Del. Laws, c. 520, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 458, § 1; 75 Del. Laws, c. 434, § 1; 77 Del. Laws, c. 109, § 2; 78 Del. Laws, c. 277, § 2.;



§ 717. Confidentiality

(a) No person may disclose or be compelled to disclose the identity of any person upon whom an HIV-related test is performed, or the results of such test in a manner which permits identification of the subject of the test, except to the following person:

(1) The subject of the test or the subject's legal guardian.

(2) Any person who secures a legally effective release of test results executed by the subject of the test or the subject's legal guardian.

(3) An authorized agent or employee of a health facility or healthcare provider if the health facility or healthcare provider itself is authorized to obtain the test results, the agent or employee provides patient care or handles or processes specimens of body fluids or tissues, and the agent or employee has a medical need to know such information to provide healthcare to the patient.

(4) Healthcare providers providing medical care to the subject of the test, when knowledge of the test results is necessary to provide appropriate emergency care or treatment.

(5) When part of an official report to the Division as may be required by law or regulation.

(6) A health facility or healthcare provider which procures, processes, distributes or uses:

a. Blood;

b. A human body part from a deceased person donated for a purpose specified under the Uniform Anatomical Gift Act [Chapter 27 of this title]; or

c. Semen provided prior to July 11, 1988, for the purpose of artificial insemination.

(7) Health facility staff committees or accreditation or oversight review organizations which are conducting program monitoring, program evaluation or service reviews, including the Child Death, Near Death and Still Birth Commission conducting reviews pursuant to Title 31.

(8) Pursuant to Chapter 9 of this title as it relates to investigation of child abuse.

(9) Pursuant to subchapter I of this chapter as it relates to sexually transmitted diseases and their control.

(10) A person allowed access to said record by a court order which is issued in compliance with § 715(d)(6) of this title. Upon the issuance of an order to disclose test results, the court shall impose appropriate safeguards against unauthorized disclosure, which shall specify the persons who may have access to the information, the purposes for which the information shall be used and appropriate prohibitions on future disclosures.

(11) Pursuant to Chapter 12A of this title as it relates to notification of emergency medical care providers.

(b) No person to whom the results of an HIV-related test have been disclosed pursuant to subsection (a) of this section shall disclose the test results to another person except as authorized by subsection (a) of this section.

(c) The provisions in this section shall not interfere with the transmission of information as may be necessary to obtain third-party payment for medical care related to HIV infection or with the documentation of cause of death on death certificates.

66 Del. Laws, c. 336, § 1; 68 Del. Laws, c. 415, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 361, § 3; 78 Del. Laws, c. 277, § 2.;



§ 718. Enforcement of subchapter

(a) Any person aggrieved by a violation of this subchapter shall have a right of action in the Superior Court and may recover for each violation:

(1) Against any person who negligently violates a provision of this subchapter, damages of $1,000 or actual damages, whichever is greater.

(2) Against any person who intentionally or recklessly violates a provision of this subchapter, damages of $5,000 or actual damages, whichever is greater.

(3) Reasonable attorneys' fees.

(4) Such other relief, including an injunction, as a Court may deem appropriate.

(b) Any action under this subchapter is barred unless the action is commenced within 3 years after the cause of action accrues. A cause of action will accrue when the injured party becomes aware of an unauthorized disclosure pursuant to § 717 of this title, or that an HIV-related test has been conducted without informed consent pursuant to § 715 of this title.

(c) The Attorney General may maintain a civil action to enforce this subchapter in which a Court may order any relief authorized by subsection (a) of this section.

(d) Nothing in this subchapter shall be construed to impose civil liability or criminal sanction for disclosure of an HIV-related test result in accordance with any reporting requirement by the Division.

66 Del. Laws, c. 336, § 1; 70 Del. Laws, c. 520, § 1; 71 Del. Laws, c. 458, § 1; 78 Del. Laws, c. 277, § 2.;









CHAPTER 8. INFLAMMATION OF EYES OF NEWBORN

§ 801. Definition of inflammation of eyes of newborn

Any inflammation, swelling, or redness in either 1 or both eyes of any infant, either apart from or together with any unnatural discharge from the eye or eyes of such infant, independent of the nature of the infection, if any, occurring any time within 2 weeks after the birth of such infant, shall be known as inflammation of the eyes of the newborn.

29 Del. Laws, c. 51, § 1; Code 1935, § 779; 16 Del. C. 1953, § 901.;



§ 802. Reporting existence of disease; investigation

Any physician, surgeon, obstetrician, midwife, nurse, maternity home or hospital of any nature, parent, relative and any persons attendant on or assisting in any way whatsoever, any infant or the mother of an infant at childbirth, or any time within 2 weeks after childbirth, knowing the condition defined in § 801 of this title to exist, within 6 hours thereafter shall report such fact to the local health officer of the city, town, village or whatever other political division there may be, within which the infant or the mother of any such infant may reside. The local health officer shall investigate or have investigated, each case as filed with the officer in pursuance with the law and any other such case as may come to the local health officer's attention.

29 Del. Laws, c. 51, § 2; Code 1935, § 779; 16 Del. C. 1953, § 902; 70 Del Laws, c. 186, § 1.;



§ 803. Treatment of eyes on birth

(a) The Department of Health and Social Services shall regulate the type of prophylactic treatment to be employed against inflammation of the eye(s) of the newborn, the conditions under which such prophylaxis will be employed and the diseases for which reporting is required. Such regulation shall conform with standards promulgated by the United States Center for Disease Control, United States Public Health Service. A record of the prophylactic used and details thereof shall be recorded on the birth certificate.

(b) Nothing in this section shall require medical treatment for the minor child of any person who is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the person's church or religious denomination, are against medical treatment for disease.

29 Del. Laws, c. 51, § 3; 32 Del. Laws, c. 42; 40 Del. Laws, c. 97, § 1; Code 1935, § 779; 16 Del. C. 1953, § 903; 64 Del. Laws, c. 119, § 1; 70 Del. Laws, c. 149, § 86; 70 Del. Laws, c. 186, § 1.;



§ 804. Penalties

Whoever being a physician, surgeon, midwife, obstetrician, nurse, parent, relative or person attendant upon or assisting at the birth of any infant, violates this chapter, shall be fined not less than $5 nor more than $100.

29 Del. Laws, c. 51, § 4; Code 1935, § 779; 16 Del. C. 1953, § 904.;






CHAPTER 8A. UNIVERSAL NEWBORN AND INFANT HEARING SCREENING, TRACKING AND INTERVENTION ACT

§ 801A. Short title

This chapter shall be known and may be cited as the "Universal Newborn and Infant Hearing Screening, Tracking, and Intervention Act."

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 802A Legislative findings and purpose.

The General Assembly hereby finds and declares that:

(1) Significant hearing loss is 1 of the most common major abnormalities present at birth and, if undetected, will impede the child's speech, language, and cognitive development.

(2) Screening by high-risk characteristics alone (e.g., family history of deafness) only identifies approximately 50% of newborns with significant hearing loss.

(3) Reliance solely on physician and/or parental observation fails to identify many cases of significant hearing loss in newborns and infants.

(4) There is evidence that children with hearing loss, who are identified at birth and receive intervention services shortly thereafter, have significantly better learning capacity than children who are identified with hearing loss later than 6 months after birth.

(5) Legislation is needed to provide for the early detection of hearing loss in newborns and infants and to prevent or mitigate the developmental delays associated with late identification of hearing loss.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 803A Definitions.

For the purposes of this chapter:

(1) "Child" means a person up to 21 years of age.

(2) "Early intervention" and/or "follow-up care" means the early intervention services described in Part C and Part B of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq. and 20 U.S.C. § 1411 et seq.], as well as any necessary hearing and medical services for the diagnosis and management of newborn, infant, or child hearing loss.

(3) "False negative rate" means the proportion of infants not identified as having a significant hearing loss by the screening process who are ultimately found to have a significant hearing loss.

(4) "False positive rate" means the proportion of infants identified as having a significant hearing loss by the screening process who are ultimately found to not have a significant hearing loss.

(5) "Family" or "families" means a birth parent(s), stepparent(s), adoptive parent(s), legal guardian(s), or other legal custodian of a newborn, infant, or child.

(6) "Family-centered" means the beliefs, values, and practices that emphasize the essential role of the family in all aspects of the decision-making and intervention process regarding the young child.

(7) "Health care insurer" means any entity regulated by the Insurance Commissioner, including, but not limited to, health care insurers; health, hospital or medical service plan corporations; or health maintenance organizations. Health care insurer does not include self-insured plans or groups regulated by the Employee Retirement Income Security Act of 1974 (ERISA) (29 U.S.C. § 1001 et seq.), to the extent that state regulation of such plans is preempted by ERISA.

(8) "Health insurance policy" means any health insurance policy, contract, plan, or evidence of coverage issued by a health care insurer, which provides medical coverage on an expense incurred, service or prepaid basis.

(9) "Hearing screening test" means automated auditory brain stem response, otoacoustic emissions, or another appropriate screening test approved by the Department of Health and Social Services.

(10) "Hospital" means a health care facility or birthing center licensed in this State that provides obstetrical services, or provides inpatient newborn services.

(11) "Infant" means a child who is not a newborn and has not attained the age of 1 year.

(12) "Lead agency" means the Department of Health and Social Services.

(13) "Newborn" means a child up to 28 days old.

(14) "Parent" means a natural parent, stepparent, adoptive parents, guardian, or custodian of a newborn or infant.

(15) "Significant hearing loss" means a hearing loss equivalent to or greater than a 35-decibel hearing loss (35-dB HL) in the better ear.

(16) "Surveillance and tracking system" means a monitoring and referral system and procedures designed for the collection and transmission of information and data necessary to implement timely and appropriate follow-up of infants identified through hearing screening programs.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 804A Newborn and infant hearing screening programs.

(a) As a condition of its licensure, each hospital shall establish a Universal Newborn Hearing Screening (UNHS) program. Each UNHS program shall:

(1) Provide a hearing screening test for every newborn born in the hospital, for identification of hearing loss, regardless of whether or not the newborn has known risk factors suggesting hearing loss.

(2) Develop screening protocols and select screening method or methods designed to detect newborns and infants with a significant hearing loss.

(3) Provide for appropriate training and monitoring of the performance of individuals responsible for performing hearing screening tests. These individuals shall be trained properly in:

a. The performance of the tests;

b. The risks of the tests, including psychological stress for the parent or parents;

c. Infection control practices; and

d. The general care and handling of newborns and infants in hospital settings.

e. Perform the hearing testing prior to the newborn's discharge; provided, however, that if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to the date on which the child attains the age of 3 months.

(4) Perform the hearing testing prior to the newborn's discharge; if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to the date on which the child attains the age of 3 months.

(5) Develop and implement procedures for documenting the results of all hearing screening tests and the scheduling of follow-up appointments to help reduce loss to follow-up.

(6) Inform the newborn's or infant's parents and primary care physician, if 1 is designated, of the results of the hearing screening test, or if the newborn or infant was not successfully tested. Whenever possible, such notification shall occur prior to discharge; if this is not possible, notification shall occur no later than 10 days following the date of testing. Notification shall include information regarding appropriate follow-up for a screening failure or a missed screening, and referral information for confirmatory testing. If a hearing screening test indicates the possibility of a significant hearing loss, the hospital shall ensure that the physician or other person attending the newborn or infant is made aware of the community resources available for confirmatory testing and process of referral to early intervention services.

(7) Collect performance data specified by the Division of Public Health to ensure that each UNHS program is in compliance with this section, including the number of infants born, the proportion of all infants screened, the referral rate, the follow-up rate, the false-positive rate, and the false-negative rate.

a. Testing performance standards. —

1. Each UNHS program should have a false-positive rate of 5% or less.

2. Each UNHS program should have a false-negative rate of 5% or less.

b. Oversight responsibility. — The Division of Public Health shall exercise oversight responsibility for UNHS programs, including establishing a performance data set and reviewing performance data collected pursuant thereto by each hospital.

(b) Audiologists shall report all results of newborn, infant, and child hearing screenings and/or testing to the state EHDI program at the Division of Public Health. Reporting of results must be the same day as testing if at all possible. If this is not possible, results must be reported no later than 10 days following the testing date. Notification shall include information regarding appropriate follow-up for a screening failure or a missed screening, and referral information for confirmatory testing if not already complete.

75 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 389, § 1.;

§ 805A Surveillance and tracking system.

It is recognized that is necessary to provide surveillance, tracking and monitoring of newborns, infants, and children identified through newborn hearing screening in order to make referrals, render appropriate follow-up care and better establish linkages between hearing screening programs, audiological services, and early intervention programs. To facilitate the reporting, tracking, and monitoring of newborns, infants, and children who have or are suspected to have hearing loss, a state EHDI surveillance and tracking system tracks, monitors, and refers newborns, infants, and children through diagnostic and early intervention. The system shall be utilized by qualified professionals, including those at other State agencies, involved in the detection, treatment, diagnosis, and/or referral of newborns, infants, or children with or suspected of having hearing loss. The reporting requirements shall be designed to be as simple as possible and easily completed by nonprofessional persons when necessary.

The following persons who act in compliance with this section are not civilly or criminally liable for furnishing information required by this section: a hospital, clinical laboratory or other health care facility; an audiologist; an administrator; officer or employee of a hospital or other health care facility; and physician or employee of a physician.

78 Del. Laws, c. 389, § 1.;

§ 806A Provision of early intervention services and follow-up care.

The lead agency or its designee shall ensure that hearing loss is diagnosed by 3 months of age, or earlier, and infants with confirmed hearing loss receive comprehensive early intervention services by 6 months of age, or earlier.

(1) The lead agency shall refer all children with any degree of diagnosed hearing loss, whether a measurable delay is present, to determine if they are eligible under Part C of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq.] by virtue of their diagnosis.

(2) Professionals involved in the care and treatment of the newborns, infants, and children must document all early intervention, follow-up, and treatment services, including but not limited to further diagnoses, recommendations, observations, test results, and referrals, in order to reduce the number of newborns, infants, and children lost to follow-up.

(3) Early intervention services shall be provided by individuals with the knowledge, skills, and experience to address the ongoing assessment, implementation, and evaluation of services that support families and promote child development.

(4) Family-centered services may be provided in a variety of different settings, including the home, school, community centers, daycare center, hospital or clinic, depending on the needs of the child, family, and availability of resources in the community.

(5) Lack of resources may not be the basis for denial of services.

78 Del. Laws, c. 389, § 1.;

§ 807A Family resources.

Families shall be provided with unbiased information in a family-centered, culturally competent manner and offered the full range of early intervention services and treatment options available for hearing loss. Opportunities for early intervention shall be consistent with the child's needs, family's goals, and preferences, and be provided in a seamless, unambiguous manner to ensure informed transitions through services.

Appropriate early intervention opportunities may include information regarding amplification options, such as hearing aids or cochlear implants, aural habilitation and communication options (manual language, spoken language, total communication), and family support.

78 Del. Laws, c. 389, § 1.;

§ 808A Early Hearing Detection and Intervention (EHDI) Advisory Board.

There shall be established an Early Hearing Detection and Intervention Advisory Board ("Board") that will advise the Secretary on issues relating to the newborn hearing evaluation, intervention, treatment, and follow-up care for infants and children with hearing loss. Members shall be appointed by the Governor and serve 3-year terms that are renewable. The Board shall have 12 members.

(1) The Department shall provide administrative support services required for the Board. Members shall receive no compensation for their services as members.

(2) The Board shall act by majority vote and as required by this State's Administrative Procedures Act [Chapter 101 of Title 29]. The Board shall have the authority to adopt rules to implement this chapter.

(3) The Board membership shall consist of 1 of each the following:

Audiologist;

Speech-language pathologist;

Pediatrician/neonatologist;

Otolaryngologist;

Neonatal nurse;

The Secretary of the Department of Health and Social Services or designee;

An adult who is deaf or hard of hearing;

Parent of a child with a hearing loss;

Teacher of children with hearing loss;

A representative from the designated agency responsible for the Individuals with Disabilities Education Act (IDEA) Part C [20 U.S.C. § 1431 et seq.];

A representative from the Department of Education Early Childhood Workgroup; and

A representative from the Statewide Programs for Deaf and Hard of Hearing.

78 Del. Laws, c. 389, § 1.;

§ 809A Civil and criminal immunity and penalties.

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 802A. Legislative findings and purpose

The General Assembly hereby finds and declares that:

(1) Significant hearing loss is 1 of the most common major abnormalities present at birth and, if undetected, will impede the child's speech, language, and cognitive development.

(2) Screening by high-risk characteristics alone (e.g., family history of deafness) only identifies approximately 50% of newborns with significant hearing loss.

(3) Reliance solely on physician and/or parental observation fails to identify many cases of significant hearing loss in newborns and infants.

(4) There is evidence that children with hearing loss, who are identified at birth and receive intervention services shortly thereafter, have significantly better learning capacity than children who are identified with hearing loss later than 6 months after birth.

(5) Legislation is needed to provide for the early detection of hearing loss in newborns and infants and to prevent or mitigate the developmental delays associated with late identification of hearing loss.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 803A Definitions.

For the purposes of this chapter:

(1) "Child" means a person up to 21 years of age.

(2) "Early intervention" and/or "follow-up care" means the early intervention services described in Part C and Part B of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq. and 20 U.S.C. § 1411 et seq.], as well as any necessary hearing and medical services for the diagnosis and management of newborn, infant, or child hearing loss.

(3) "False negative rate" means the proportion of infants not identified as having a significant hearing loss by the screening process who are ultimately found to have a significant hearing loss.

(4) "False positive rate" means the proportion of infants identified as having a significant hearing loss by the screening process who are ultimately found to not have a significant hearing loss.

(5) "Family" or "families" means a birth parent(s), stepparent(s), adoptive parent(s), legal guardian(s), or other legal custodian of a newborn, infant, or child.

(6) "Family-centered" means the beliefs, values, and practices that emphasize the essential role of the family in all aspects of the decision-making and intervention process regarding the young child.

(7) "Health care insurer" means any entity regulated by the Insurance Commissioner, including, but not limited to, health care insurers; health, hospital or medical service plan corporations; or health maintenance organizations. Health care insurer does not include self-insured plans or groups regulated by the Employee Retirement Income Security Act of 1974 (ERISA) (29 U.S.C. § 1001 et seq.), to the extent that state regulation of such plans is preempted by ERISA.

(8) "Health insurance policy" means any health insurance policy, contract, plan, or evidence of coverage issued by a health care insurer, which provides medical coverage on an expense incurred, service or prepaid basis.

(9) "Hearing screening test" means automated auditory brain stem response, otoacoustic emissions, or another appropriate screening test approved by the Department of Health and Social Services.

(10) "Hospital" means a health care facility or birthing center licensed in this State that provides obstetrical services, or provides inpatient newborn services.

(11) "Infant" means a child who is not a newborn and has not attained the age of 1 year.

(12) "Lead agency" means the Department of Health and Social Services.

(13) "Newborn" means a child up to 28 days old.

(14) "Parent" means a natural parent, stepparent, adoptive parents, guardian, or custodian of a newborn or infant.

(15) "Significant hearing loss" means a hearing loss equivalent to or greater than a 35-decibel hearing loss (35-dB HL) in the better ear.

(16) "Surveillance and tracking system" means a monitoring and referral system and procedures designed for the collection and transmission of information and data necessary to implement timely and appropriate follow-up of infants identified through hearing screening programs.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 804A Newborn and infant hearing screening programs.

(a) As a condition of its licensure, each hospital shall establish a Universal Newborn Hearing Screening (UNHS) program. Each UNHS program shall:

(1) Provide a hearing screening test for every newborn born in the hospital, for identification of hearing loss, regardless of whether or not the newborn has known risk factors suggesting hearing loss.

(2) Develop screening protocols and select screening method or methods designed to detect newborns and infants with a significant hearing loss.

(3) Provide for appropriate training and monitoring of the performance of individuals responsible for performing hearing screening tests. These individuals shall be trained properly in:

a. The performance of the tests;

b. The risks of the tests, including psychological stress for the parent or parents;

c. Infection control practices; and

d. The general care and handling of newborns and infants in hospital settings.

e. Perform the hearing testing prior to the newborn's discharge; provided, however, that if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to the date on which the child attains the age of 3 months.

(4) Perform the hearing testing prior to the newborn's discharge; if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to the date on which the child attains the age of 3 months.

(5) Develop and implement procedures for documenting the results of all hearing screening tests and the scheduling of follow-up appointments to help reduce loss to follow-up.

(6) Inform the newborn's or infant's parents and primary care physician, if 1 is designated, of the results of the hearing screening test, or if the newborn or infant was not successfully tested. Whenever possible, such notification shall occur prior to discharge; if this is not possible, notification shall occur no later than 10 days following the date of testing. Notification shall include information regarding appropriate follow-up for a screening failure or a missed screening, and referral information for confirmatory testing. If a hearing screening test indicates the possibility of a significant hearing loss, the hospital shall ensure that the physician or other person attending the newborn or infant is made aware of the community resources available for confirmatory testing and process of referral to early intervention services.

(7) Collect performance data specified by the Division of Public Health to ensure that each UNHS program is in compliance with this section, including the number of infants born, the proportion of all infants screened, the referral rate, the follow-up rate, the false-positive rate, and the false-negative rate.

a. Testing performance standards. —

1. Each UNHS program should have a false-positive rate of 5% or less.

2. Each UNHS program should have a false-negative rate of 5% or less.

b. Oversight responsibility. — The Division of Public Health shall exercise oversight responsibility for UNHS programs, including establishing a performance data set and reviewing performance data collected pursuant thereto by each hospital.

(b) Audiologists shall report all results of newborn, infant, and child hearing screenings and/or testing to the state EHDI program at the Division of Public Health. Reporting of results must be the same day as testing if at all possible. If this is not possible, results must be reported no later than 10 days following the testing date. Notification shall include information regarding appropriate follow-up for a screening failure or a missed screening, and referral information for confirmatory testing if not already complete.

75 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 389, § 1.;

§ 805A Surveillance and tracking system.

It is recognized that is necessary to provide surveillance, tracking and monitoring of newborns, infants, and children identified through newborn hearing screening in order to make referrals, render appropriate follow-up care and better establish linkages between hearing screening programs, audiological services, and early intervention programs. To facilitate the reporting, tracking, and monitoring of newborns, infants, and children who have or are suspected to have hearing loss, a state EHDI surveillance and tracking system tracks, monitors, and refers newborns, infants, and children through diagnostic and early intervention. The system shall be utilized by qualified professionals, including those at other State agencies, involved in the detection, treatment, diagnosis, and/or referral of newborns, infants, or children with or suspected of having hearing loss. The reporting requirements shall be designed to be as simple as possible and easily completed by nonprofessional persons when necessary.

The following persons who act in compliance with this section are not civilly or criminally liable for furnishing information required by this section: a hospital, clinical laboratory or other health care facility; an audiologist; an administrator; officer or employee of a hospital or other health care facility; and physician or employee of a physician.

78 Del. Laws, c. 389, § 1.;

§ 806A Provision of early intervention services and follow-up care.

The lead agency or its designee shall ensure that hearing loss is diagnosed by 3 months of age, or earlier, and infants with confirmed hearing loss receive comprehensive early intervention services by 6 months of age, or earlier.

(1) The lead agency shall refer all children with any degree of diagnosed hearing loss, whether a measurable delay is present, to determine if they are eligible under Part C of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq.] by virtue of their diagnosis.

(2) Professionals involved in the care and treatment of the newborns, infants, and children must document all early intervention, follow-up, and treatment services, including but not limited to further diagnoses, recommendations, observations, test results, and referrals, in order to reduce the number of newborns, infants, and children lost to follow-up.

(3) Early intervention services shall be provided by individuals with the knowledge, skills, and experience to address the ongoing assessment, implementation, and evaluation of services that support families and promote child development.

(4) Family-centered services may be provided in a variety of different settings, including the home, school, community centers, daycare center, hospital or clinic, depending on the needs of the child, family, and availability of resources in the community.

(5) Lack of resources may not be the basis for denial of services.

78 Del. Laws, c. 389, § 1.;

§ 807A Family resources.

Families shall be provided with unbiased information in a family-centered, culturally competent manner and offered the full range of early intervention services and treatment options available for hearing loss. Opportunities for early intervention shall be consistent with the child's needs, family's goals, and preferences, and be provided in a seamless, unambiguous manner to ensure informed transitions through services.

Appropriate early intervention opportunities may include information regarding amplification options, such as hearing aids or cochlear implants, aural habilitation and communication options (manual language, spoken language, total communication), and family support.

78 Del. Laws, c. 389, § 1.;

§ 808A Early Hearing Detection and Intervention (EHDI) Advisory Board.

There shall be established an Early Hearing Detection and Intervention Advisory Board ("Board") that will advise the Secretary on issues relating to the newborn hearing evaluation, intervention, treatment, and follow-up care for infants and children with hearing loss. Members shall be appointed by the Governor and serve 3-year terms that are renewable. The Board shall have 12 members.

(1) The Department shall provide administrative support services required for the Board. Members shall receive no compensation for their services as members.

(2) The Board shall act by majority vote and as required by this State's Administrative Procedures Act [Chapter 101 of Title 29]. The Board shall have the authority to adopt rules to implement this chapter.

(3) The Board membership shall consist of 1 of each the following:

Audiologist;

Speech-language pathologist;

Pediatrician/neonatologist;

Otolaryngologist;

Neonatal nurse;

The Secretary of the Department of Health and Social Services or designee;

An adult who is deaf or hard of hearing;

Parent of a child with a hearing loss;

Teacher of children with hearing loss;

A representative from the designated agency responsible for the Individuals with Disabilities Education Act (IDEA) Part C [20 U.S.C. § 1431 et seq.];

A representative from the Department of Education Early Childhood Workgroup; and

A representative from the Statewide Programs for Deaf and Hard of Hearing.

78 Del. Laws, c. 389, § 1.;

§ 809A Civil and criminal immunity and penalties.

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 803A. Definitions

For the purposes of this chapter:

(1) "Child" means a person up to 21 years of age.

(2) "Early intervention" and/or "follow-up care" means the early intervention services described in Part C and Part B of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq. and 20 U.S.C. § 1411 et seq.], as well as any necessary hearing and medical services for the diagnosis and management of newborn, infant, or child hearing loss.

(3) "False negative rate" means the proportion of infants not identified as having a significant hearing loss by the screening process who are ultimately found to have a significant hearing loss.

(4) "False positive rate" means the proportion of infants identified as having a significant hearing loss by the screening process who are ultimately found to not have a significant hearing loss.

(5) "Family" or "families" means a birth parent(s), stepparent(s), adoptive parent(s), legal guardian(s), or other legal custodian of a newborn, infant, or child.

(6) "Family-centered" means the beliefs, values, and practices that emphasize the essential role of the family in all aspects of the decision-making and intervention process regarding the young child.

(7) "Health care insurer" means any entity regulated by the Insurance Commissioner, including, but not limited to, health care insurers; health, hospital or medical service plan corporations; or health maintenance organizations. Health care insurer does not include self-insured plans or groups regulated by the Employee Retirement Income Security Act of 1974 (ERISA) (29 U.S.C. § 1001 et seq.), to the extent that state regulation of such plans is preempted by ERISA.

(8) "Health insurance policy" means any health insurance policy, contract, plan, or evidence of coverage issued by a health care insurer, which provides medical coverage on an expense incurred, service or prepaid basis.

(9) "Hearing screening test" means automated auditory brain stem response, otoacoustic emissions, or another appropriate screening test approved by the Department of Health and Social Services.

(10) "Hospital" means a health care facility or birthing center licensed in this State that provides obstetrical services, or provides inpatient newborn services.

(11) "Infant" means a child who is not a newborn and has not attained the age of 1 year.

(12) "Lead agency" means the Department of Health and Social Services.

(13) "Newborn" means a child up to 28 days old.

(14) "Parent" means a natural parent, stepparent, adoptive parents, guardian, or custodian of a newborn or infant.

(15) "Significant hearing loss" means a hearing loss equivalent to or greater than a 35-decibel hearing loss (35-dB HL) in the better ear.

(16) "Surveillance and tracking system" means a monitoring and referral system and procedures designed for the collection and transmission of information and data necessary to implement timely and appropriate follow-up of infants identified through hearing screening programs.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 804A Newborn and infant hearing screening programs.

(a) As a condition of its licensure, each hospital shall establish a Universal Newborn Hearing Screening (UNHS) program. Each UNHS program shall:

(1) Provide a hearing screening test for every newborn born in the hospital, for identification of hearing loss, regardless of whether or not the newborn has known risk factors suggesting hearing loss.

(2) Develop screening protocols and select screening method or methods designed to detect newborns and infants with a significant hearing loss.

(3) Provide for appropriate training and monitoring of the performance of individuals responsible for performing hearing screening tests. These individuals shall be trained properly in:

a. The performance of the tests;

b. The risks of the tests, including psychological stress for the parent or parents;

c. Infection control practices; and

d. The general care and handling of newborns and infants in hospital settings.

e. Perform the hearing testing prior to the newborn's discharge; provided, however, that if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to the date on which the child attains the age of 3 months.

(4) Perform the hearing testing prior to the newborn's discharge; if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to the date on which the child attains the age of 3 months.

(5) Develop and implement procedures for documenting the results of all hearing screening tests and the scheduling of follow-up appointments to help reduce loss to follow-up.

(6) Inform the newborn's or infant's parents and primary care physician, if 1 is designated, of the results of the hearing screening test, or if the newborn or infant was not successfully tested. Whenever possible, such notification shall occur prior to discharge; if this is not possible, notification shall occur no later than 10 days following the date of testing. Notification shall include information regarding appropriate follow-up for a screening failure or a missed screening, and referral information for confirmatory testing. If a hearing screening test indicates the possibility of a significant hearing loss, the hospital shall ensure that the physician or other person attending the newborn or infant is made aware of the community resources available for confirmatory testing and process of referral to early intervention services.

(7) Collect performance data specified by the Division of Public Health to ensure that each UNHS program is in compliance with this section, including the number of infants born, the proportion of all infants screened, the referral rate, the follow-up rate, the false-positive rate, and the false-negative rate.

a. Testing performance standards. —

1. Each UNHS program should have a false-positive rate of 5% or less.

2. Each UNHS program should have a false-negative rate of 5% or less.

b. Oversight responsibility. — The Division of Public Health shall exercise oversight responsibility for UNHS programs, including establishing a performance data set and reviewing performance data collected pursuant thereto by each hospital.

(b) Audiologists shall report all results of newborn, infant, and child hearing screenings and/or testing to the state EHDI program at the Division of Public Health. Reporting of results must be the same day as testing if at all possible. If this is not possible, results must be reported no later than 10 days following the testing date. Notification shall include information regarding appropriate follow-up for a screening failure or a missed screening, and referral information for confirmatory testing if not already complete.

75 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 389, § 1.;

§ 805A Surveillance and tracking system.

It is recognized that is necessary to provide surveillance, tracking and monitoring of newborns, infants, and children identified through newborn hearing screening in order to make referrals, render appropriate follow-up care and better establish linkages between hearing screening programs, audiological services, and early intervention programs. To facilitate the reporting, tracking, and monitoring of newborns, infants, and children who have or are suspected to have hearing loss, a state EHDI surveillance and tracking system tracks, monitors, and refers newborns, infants, and children through diagnostic and early intervention. The system shall be utilized by qualified professionals, including those at other State agencies, involved in the detection, treatment, diagnosis, and/or referral of newborns, infants, or children with or suspected of having hearing loss. The reporting requirements shall be designed to be as simple as possible and easily completed by nonprofessional persons when necessary.

The following persons who act in compliance with this section are not civilly or criminally liable for furnishing information required by this section: a hospital, clinical laboratory or other health care facility; an audiologist; an administrator; officer or employee of a hospital or other health care facility; and physician or employee of a physician.

78 Del. Laws, c. 389, § 1.;

§ 806A Provision of early intervention services and follow-up care.

The lead agency or its designee shall ensure that hearing loss is diagnosed by 3 months of age, or earlier, and infants with confirmed hearing loss receive comprehensive early intervention services by 6 months of age, or earlier.

(1) The lead agency shall refer all children with any degree of diagnosed hearing loss, whether a measurable delay is present, to determine if they are eligible under Part C of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq.] by virtue of their diagnosis.

(2) Professionals involved in the care and treatment of the newborns, infants, and children must document all early intervention, follow-up, and treatment services, including but not limited to further diagnoses, recommendations, observations, test results, and referrals, in order to reduce the number of newborns, infants, and children lost to follow-up.

(3) Early intervention services shall be provided by individuals with the knowledge, skills, and experience to address the ongoing assessment, implementation, and evaluation of services that support families and promote child development.

(4) Family-centered services may be provided in a variety of different settings, including the home, school, community centers, daycare center, hospital or clinic, depending on the needs of the child, family, and availability of resources in the community.

(5) Lack of resources may not be the basis for denial of services.

78 Del. Laws, c. 389, § 1.;

§ 807A Family resources.

Families shall be provided with unbiased information in a family-centered, culturally competent manner and offered the full range of early intervention services and treatment options available for hearing loss. Opportunities for early intervention shall be consistent with the child's needs, family's goals, and preferences, and be provided in a seamless, unambiguous manner to ensure informed transitions through services.

Appropriate early intervention opportunities may include information regarding amplification options, such as hearing aids or cochlear implants, aural habilitation and communication options (manual language, spoken language, total communication), and family support.

78 Del. Laws, c. 389, § 1.;

§ 808A Early Hearing Detection and Intervention (EHDI) Advisory Board.

There shall be established an Early Hearing Detection and Intervention Advisory Board ("Board") that will advise the Secretary on issues relating to the newborn hearing evaluation, intervention, treatment, and follow-up care for infants and children with hearing loss. Members shall be appointed by the Governor and serve 3-year terms that are renewable. The Board shall have 12 members.

(1) The Department shall provide administrative support services required for the Board. Members shall receive no compensation for their services as members.

(2) The Board shall act by majority vote and as required by this State's Administrative Procedures Act [Chapter 101 of Title 29]. The Board shall have the authority to adopt rules to implement this chapter.

(3) The Board membership shall consist of 1 of each the following:

Audiologist;

Speech-language pathologist;

Pediatrician/neonatologist;

Otolaryngologist;

Neonatal nurse;

The Secretary of the Department of Health and Social Services or designee;

An adult who is deaf or hard of hearing;

Parent of a child with a hearing loss;

Teacher of children with hearing loss;

A representative from the designated agency responsible for the Individuals with Disabilities Education Act (IDEA) Part C [20 U.S.C. § 1431 et seq.];

A representative from the Department of Education Early Childhood Workgroup; and

A representative from the Statewide Programs for Deaf and Hard of Hearing.

78 Del. Laws, c. 389, § 1.;

§ 809A Civil and criminal immunity and penalties.

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 804A. Newborn and infant hearing screening programs

(a) As a condition of its licensure, each hospital shall establish a Universal Newborn Hearing Screening (UNHS) program. Each UNHS program shall:

(1) Provide a hearing screening test for every newborn born in the hospital, for identification of hearing loss, regardless of whether or not the newborn has known risk factors suggesting hearing loss.

(2) Develop screening protocols and select screening method or methods designed to detect newborns and infants with a significant hearing loss.

(3) Provide for appropriate training and monitoring of the performance of individuals responsible for performing hearing screening tests. These individuals shall be trained properly in:

a. The performance of the tests;

b. The risks of the tests, including psychological stress for the parent or parents;

c. Infection control practices; and

d. The general care and handling of newborns and infants in hospital settings.

e. Perform the hearing testing prior to the newborn's discharge; provided, however, that if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to the date on which the child attains the age of 3 months.

(4) Perform the hearing testing prior to the newborn's discharge; if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to the date on which the child attains the age of 3 months.

(5) Develop and implement procedures for documenting the results of all hearing screening tests and the scheduling of follow-up appointments to help reduce loss to follow-up.

(6) Inform the newborn's or infant's parents and primary care physician, if 1 is designated, of the results of the hearing screening test, or if the newborn or infant was not successfully tested. Whenever possible, such notification shall occur prior to discharge; if this is not possible, notification shall occur no later than 10 days following the date of testing. Notification shall include information regarding appropriate follow-up for a screening failure or a missed screening, and referral information for confirmatory testing. If a hearing screening test indicates the possibility of a significant hearing loss, the hospital shall ensure that the physician or other person attending the newborn or infant is made aware of the community resources available for confirmatory testing and process of referral to early intervention services.

(7) Collect performance data specified by the Division of Public Health to ensure that each UNHS program is in compliance with this section, including the number of infants born, the proportion of all infants screened, the referral rate, the follow-up rate, the false-positive rate, and the false-negative rate.

a. Testing performance standards. —

1. Each UNHS program should have a false-positive rate of 5% or less.

2. Each UNHS program should have a false-negative rate of 5% or less.

b. Oversight responsibility. — The Division of Public Health shall exercise oversight responsibility for UNHS programs, including establishing a performance data set and reviewing performance data collected pursuant thereto by each hospital.

(b) Audiologists shall report all results of newborn, infant, and child hearing screenings and/or testing to the state EHDI program at the Division of Public Health. Reporting of results must be the same day as testing if at all possible. If this is not possible, results must be reported no later than 10 days following the testing date. Notification shall include information regarding appropriate follow-up for a screening failure or a missed screening, and referral information for confirmatory testing if not already complete.

75 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 389, § 1.;

§ 805A Surveillance and tracking system.

It is recognized that is necessary to provide surveillance, tracking and monitoring of newborns, infants, and children identified through newborn hearing screening in order to make referrals, render appropriate follow-up care and better establish linkages between hearing screening programs, audiological services, and early intervention programs. To facilitate the reporting, tracking, and monitoring of newborns, infants, and children who have or are suspected to have hearing loss, a state EHDI surveillance and tracking system tracks, monitors, and refers newborns, infants, and children through diagnostic and early intervention. The system shall be utilized by qualified professionals, including those at other State agencies, involved in the detection, treatment, diagnosis, and/or referral of newborns, infants, or children with or suspected of having hearing loss. The reporting requirements shall be designed to be as simple as possible and easily completed by nonprofessional persons when necessary.

The following persons who act in compliance with this section are not civilly or criminally liable for furnishing information required by this section: a hospital, clinical laboratory or other health care facility; an audiologist; an administrator; officer or employee of a hospital or other health care facility; and physician or employee of a physician.

78 Del. Laws, c. 389, § 1.;

§ 806A Provision of early intervention services and follow-up care.

The lead agency or its designee shall ensure that hearing loss is diagnosed by 3 months of age, or earlier, and infants with confirmed hearing loss receive comprehensive early intervention services by 6 months of age, or earlier.

(1) The lead agency shall refer all children with any degree of diagnosed hearing loss, whether a measurable delay is present, to determine if they are eligible under Part C of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq.] by virtue of their diagnosis.

(2) Professionals involved in the care and treatment of the newborns, infants, and children must document all early intervention, follow-up, and treatment services, including but not limited to further diagnoses, recommendations, observations, test results, and referrals, in order to reduce the number of newborns, infants, and children lost to follow-up.

(3) Early intervention services shall be provided by individuals with the knowledge, skills, and experience to address the ongoing assessment, implementation, and evaluation of services that support families and promote child development.

(4) Family-centered services may be provided in a variety of different settings, including the home, school, community centers, daycare center, hospital or clinic, depending on the needs of the child, family, and availability of resources in the community.

(5) Lack of resources may not be the basis for denial of services.

78 Del. Laws, c. 389, § 1.;

§ 807A Family resources.

Families shall be provided with unbiased information in a family-centered, culturally competent manner and offered the full range of early intervention services and treatment options available for hearing loss. Opportunities for early intervention shall be consistent with the child's needs, family's goals, and preferences, and be provided in a seamless, unambiguous manner to ensure informed transitions through services.

Appropriate early intervention opportunities may include information regarding amplification options, such as hearing aids or cochlear implants, aural habilitation and communication options (manual language, spoken language, total communication), and family support.

78 Del. Laws, c. 389, § 1.;

§ 808A Early Hearing Detection and Intervention (EHDI) Advisory Board.

There shall be established an Early Hearing Detection and Intervention Advisory Board ("Board") that will advise the Secretary on issues relating to the newborn hearing evaluation, intervention, treatment, and follow-up care for infants and children with hearing loss. Members shall be appointed by the Governor and serve 3-year terms that are renewable. The Board shall have 12 members.

(1) The Department shall provide administrative support services required for the Board. Members shall receive no compensation for their services as members.

(2) The Board shall act by majority vote and as required by this State's Administrative Procedures Act [Chapter 101 of Title 29]. The Board shall have the authority to adopt rules to implement this chapter.

(3) The Board membership shall consist of 1 of each the following:

Audiologist;

Speech-language pathologist;

Pediatrician/neonatologist;

Otolaryngologist;

Neonatal nurse;

The Secretary of the Department of Health and Social Services or designee;

An adult who is deaf or hard of hearing;

Parent of a child with a hearing loss;

Teacher of children with hearing loss;

A representative from the designated agency responsible for the Individuals with Disabilities Education Act (IDEA) Part C [20 U.S.C. § 1431 et seq.];

A representative from the Department of Education Early Childhood Workgroup; and

A representative from the Statewide Programs for Deaf and Hard of Hearing.

78 Del. Laws, c. 389, § 1.;

§ 809A Civil and criminal immunity and penalties.

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 805A. Surveillance and tracking system

It is recognized that is necessary to provide surveillance, tracking and monitoring of newborns, infants, and children identified through newborn hearing screening in order to make referrals, render appropriate follow-up care and better establish linkages between hearing screening programs, audiological services, and early intervention programs. To facilitate the reporting, tracking, and monitoring of newborns, infants, and children who have or are suspected to have hearing loss, a state EHDI surveillance and tracking system tracks, monitors, and refers newborns, infants, and children through diagnostic and early intervention. The system shall be utilized by qualified professionals, including those at other State agencies, involved in the detection, treatment, diagnosis, and/or referral of newborns, infants, or children with or suspected of having hearing loss. The reporting requirements shall be designed to be as simple as possible and easily completed by nonprofessional persons when necessary.

The following persons who act in compliance with this section are not civilly or criminally liable for furnishing information required by this section: a hospital, clinical laboratory or other health care facility; an audiologist; an administrator; officer or employee of a hospital or other health care facility; and physician or employee of a physician.

78 Del. Laws, c. 389, § 1.;

§ 806A Provision of early intervention services and follow-up care.

The lead agency or its designee shall ensure that hearing loss is diagnosed by 3 months of age, or earlier, and infants with confirmed hearing loss receive comprehensive early intervention services by 6 months of age, or earlier.

(1) The lead agency shall refer all children with any degree of diagnosed hearing loss, whether a measurable delay is present, to determine if they are eligible under Part C of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq.] by virtue of their diagnosis.

(2) Professionals involved in the care and treatment of the newborns, infants, and children must document all early intervention, follow-up, and treatment services, including but not limited to further diagnoses, recommendations, observations, test results, and referrals, in order to reduce the number of newborns, infants, and children lost to follow-up.

(3) Early intervention services shall be provided by individuals with the knowledge, skills, and experience to address the ongoing assessment, implementation, and evaluation of services that support families and promote child development.

(4) Family-centered services may be provided in a variety of different settings, including the home, school, community centers, daycare center, hospital or clinic, depending on the needs of the child, family, and availability of resources in the community.

(5) Lack of resources may not be the basis for denial of services.

78 Del. Laws, c. 389, § 1.;

§ 807A Family resources.

Families shall be provided with unbiased information in a family-centered, culturally competent manner and offered the full range of early intervention services and treatment options available for hearing loss. Opportunities for early intervention shall be consistent with the child's needs, family's goals, and preferences, and be provided in a seamless, unambiguous manner to ensure informed transitions through services.

Appropriate early intervention opportunities may include information regarding amplification options, such as hearing aids or cochlear implants, aural habilitation and communication options (manual language, spoken language, total communication), and family support.

78 Del. Laws, c. 389, § 1.;

§ 808A Early Hearing Detection and Intervention (EHDI) Advisory Board.

There shall be established an Early Hearing Detection and Intervention Advisory Board ("Board") that will advise the Secretary on issues relating to the newborn hearing evaluation, intervention, treatment, and follow-up care for infants and children with hearing loss. Members shall be appointed by the Governor and serve 3-year terms that are renewable. The Board shall have 12 members.

(1) The Department shall provide administrative support services required for the Board. Members shall receive no compensation for their services as members.

(2) The Board shall act by majority vote and as required by this State's Administrative Procedures Act [Chapter 101 of Title 29]. The Board shall have the authority to adopt rules to implement this chapter.

(3) The Board membership shall consist of 1 of each the following:

Audiologist;

Speech-language pathologist;

Pediatrician/neonatologist;

Otolaryngologist;

Neonatal nurse;

The Secretary of the Department of Health and Social Services or designee;

An adult who is deaf or hard of hearing;

Parent of a child with a hearing loss;

Teacher of children with hearing loss;

A representative from the designated agency responsible for the Individuals with Disabilities Education Act (IDEA) Part C [20 U.S.C. § 1431 et seq.];

A representative from the Department of Education Early Childhood Workgroup; and

A representative from the Statewide Programs for Deaf and Hard of Hearing.

78 Del. Laws, c. 389, § 1.;

§ 809A Civil and criminal immunity and penalties.

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 806A. Provision of early intervention services and follow-up care

The lead agency or its designee shall ensure that hearing loss is diagnosed by 3 months of age, or earlier, and infants with confirmed hearing loss receive comprehensive early intervention services by 6 months of age, or earlier.

(1) The lead agency shall refer all children with any degree of diagnosed hearing loss, whether a measurable delay is present, to determine if they are eligible under Part C of the Individuals with Disabilities Education Act (IDEA) [20 U.S.C. § 1431 et seq.] by virtue of their diagnosis.

(2) Professionals involved in the care and treatment of the newborns, infants, and children must document all early intervention, follow-up, and treatment services, including but not limited to further diagnoses, recommendations, observations, test results, and referrals, in order to reduce the number of newborns, infants, and children lost to follow-up.

(3) Early intervention services shall be provided by individuals with the knowledge, skills, and experience to address the ongoing assessment, implementation, and evaluation of services that support families and promote child development.

(4) Family-centered services may be provided in a variety of different settings, including the home, school, community centers, daycare center, hospital or clinic, depending on the needs of the child, family, and availability of resources in the community.

(5) Lack of resources may not be the basis for denial of services.

78 Del. Laws, c. 389, § 1.;

§ 807A Family resources.

Families shall be provided with unbiased information in a family-centered, culturally competent manner and offered the full range of early intervention services and treatment options available for hearing loss. Opportunities for early intervention shall be consistent with the child's needs, family's goals, and preferences, and be provided in a seamless, unambiguous manner to ensure informed transitions through services.

Appropriate early intervention opportunities may include information regarding amplification options, such as hearing aids or cochlear implants, aural habilitation and communication options (manual language, spoken language, total communication), and family support.

78 Del. Laws, c. 389, § 1.;

§ 808A Early Hearing Detection and Intervention (EHDI) Advisory Board.

There shall be established an Early Hearing Detection and Intervention Advisory Board ("Board") that will advise the Secretary on issues relating to the newborn hearing evaluation, intervention, treatment, and follow-up care for infants and children with hearing loss. Members shall be appointed by the Governor and serve 3-year terms that are renewable. The Board shall have 12 members.

(1) The Department shall provide administrative support services required for the Board. Members shall receive no compensation for their services as members.

(2) The Board shall act by majority vote and as required by this State's Administrative Procedures Act [Chapter 101 of Title 29]. The Board shall have the authority to adopt rules to implement this chapter.

(3) The Board membership shall consist of 1 of each the following:

Audiologist;

Speech-language pathologist;

Pediatrician/neonatologist;

Otolaryngologist;

Neonatal nurse;

The Secretary of the Department of Health and Social Services or designee;

An adult who is deaf or hard of hearing;

Parent of a child with a hearing loss;

Teacher of children with hearing loss;

A representative from the designated agency responsible for the Individuals with Disabilities Education Act (IDEA) Part C [20 U.S.C. § 1431 et seq.];

A representative from the Department of Education Early Childhood Workgroup; and

A representative from the Statewide Programs for Deaf and Hard of Hearing.

78 Del. Laws, c. 389, § 1.;

§ 809A Civil and criminal immunity and penalties.

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 807A. Family resources

Families shall be provided with unbiased information in a family-centered, culturally competent manner and offered the full range of early intervention services and treatment options available for hearing loss. Opportunities for early intervention shall be consistent with the child's needs, family's goals, and preferences, and be provided in a seamless, unambiguous manner to ensure informed transitions through services.

Appropriate early intervention opportunities may include information regarding amplification options, such as hearing aids or cochlear implants, aural habilitation and communication options (manual language, spoken language, total communication), and family support.

78 Del. Laws, c. 389, § 1.;

§ 808A Early Hearing Detection and Intervention (EHDI) Advisory Board.

There shall be established an Early Hearing Detection and Intervention Advisory Board ("Board") that will advise the Secretary on issues relating to the newborn hearing evaluation, intervention, treatment, and follow-up care for infants and children with hearing loss. Members shall be appointed by the Governor and serve 3-year terms that are renewable. The Board shall have 12 members.

(1) The Department shall provide administrative support services required for the Board. Members shall receive no compensation for their services as members.

(2) The Board shall act by majority vote and as required by this State's Administrative Procedures Act [Chapter 101 of Title 29]. The Board shall have the authority to adopt rules to implement this chapter.

(3) The Board membership shall consist of 1 of each the following:

Audiologist;

Speech-language pathologist;

Pediatrician/neonatologist;

Otolaryngologist;

Neonatal nurse;

The Secretary of the Department of Health and Social Services or designee;

An adult who is deaf or hard of hearing;

Parent of a child with a hearing loss;

Teacher of children with hearing loss;

A representative from the designated agency responsible for the Individuals with Disabilities Education Act (IDEA) Part C [20 U.S.C. § 1431 et seq.];

A representative from the Department of Education Early Childhood Workgroup; and

A representative from the Statewide Programs for Deaf and Hard of Hearing.

78 Del. Laws, c. 389, § 1.;

§ 809A Civil and criminal immunity and penalties.

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 808A. Early Hearing Detection and Intervention (EHDI) Advisory Board

There shall be established an Early Hearing Detection and Intervention Advisory Board ("Board") that will advise the Secretary on issues relating to the newborn hearing evaluation, intervention, treatment, and follow-up care for infants and children with hearing loss. Members shall be appointed by the Governor and serve 3-year terms that are renewable. The Board shall have 12 members.

(1) The Department shall provide administrative support services required for the Board. Members shall receive no compensation for their services as members.

(2) The Board shall act by majority vote and as required by this State's Administrative Procedures Act [Chapter 101 of Title 29]. The Board shall have the authority to adopt rules to implement this chapter.

(3) The Board membership shall consist of 1 of each the following:

Audiologist;

Speech-language pathologist;

Pediatrician/neonatologist;

Otolaryngologist;

Neonatal nurse;

The Secretary of the Department of Health and Social Services or designee;

An adult who is deaf or hard of hearing;

Parent of a child with a hearing loss;

Teacher of children with hearing loss;

A representative from the designated agency responsible for the Individuals with Disabilities Education Act (IDEA) Part C [20 U.S.C. § 1431 et seq.];

A representative from the Department of Education Early Childhood Workgroup; and

A representative from the Statewide Programs for Deaf and Hard of Hearing.

78 Del. Laws, c. 389, § 1.;

§ 809A Civil and criminal immunity and penalties.

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 809A. Civil and criminal immunity and penalties

(a) No physician shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician or hospital acting in compliance with this chapter shall be civilly or criminally liable for any acts taken in conformity herewith, including without limitation furnishing information required to be furnished hereunder.

(c) A hospital that has not established or implemented an UNHS program in accordance with this chapter shall be subject to sanction by the Division of Public Health as provided by law for licensure violations.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 810A Confidentiality.

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 810A. Confidentiality

The Division of Public Health and all other persons to whom data is submitted in accordance with this chapter shall keep such information confidential. No publication or disclosure of information shall be made except in the form of statistical or other studies which do not identify individuals, except as specifically consented to in writing the by the parent or parents of a tested child.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;

§ 811A Delivery of policy.

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;



§ 811A. Delivery of policy

If a health insurance policy provides coverage or benefits to a resident of this State, it shall be deemed to be delivered in this State within the meaning of this chapter, regardless of whether the health care insurer issuing or delivering said policy is located inside or outside of the State.

75 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 389, § 1.;






CHAPTER 9. ABUSE OF CHILDREN

Subchapter I Reports and Investigations of Abuse and Neglect; Child Protection Accountability Commission

§ 901. Purpose

The child welfare policy of this State shall serve to advance the best interests and secure the safety of the child, while preserving the family unit whenever the safety of the child is not jeopardized. The child welfare policy of this State extends to all child victims, whether victims of intra-familial or extra-familial abuse and neglect. To that end this chapter, among other things:

(1) Provides for comprehensive and protective services for abused and neglected children;

(2) Mandates that reports of child abuse or neglect be made to the appropriate authorities; and

(3) Requires various agencies in Delaware's child protection system to work together to ensure the safety of children who are the subject of reports of abuse or neglect by conducting coordinated investigations, judicial proceedings and family assessments, and by providing necessary services.

This chapter also provides for the protection of children in facilities or organizations primarily concerned with child welfare and care that are required to be licensed under Delaware law by requiring the Delaware Department of Justice to notify any such facility where an employee of, or other person associated with, the facility has been charged with or convicted of an offense involving child sexual abuse.

16 Del. C. 1953, § 1001; 58 Del. Laws, c. 154; 60 Del. Laws, c. 494, § 1; 68 Del. Laws, c. 440, § 1; 71 Del. Laws, c. 199, § 2; 78 Del. Laws, c. 403, § 1.;



§ 902. Definitions

As used in this chapter, the following terms mean:

(1) "Abuse" or "abused child" as defined in § 901 of Title 10.

(2) "Baby" shall mean a child not more than 14 days old, except that for hospitals and their employees and volunteers, "baby" shall mean a child reasonably believed to be not more than 14 days old.

(3) "Child" shall mean any person who has not reached that person's own 18th birthday.

(4) "Child Protection Registry" or "Registry" means a collection of information as described in subchapter II of this chapter about persons who have been substantiated for abuse or neglect as provided in subchapter II of this chapter or who were substantiated between August 1, 1994, and February 1, 2003.

(5) "Child welfare proceeding" means any Family Court proceeding and subsequent appeal therefrom involving custody, visitation, guardianship, termination of parental rights, adoption or other related petitions that involve a dependent, neglected or abused child or a child at risk of same as determined by the Family Court.

(6) "Conviction" or "convicted" means entry of a plea of guilty or nolo contendere, regardless of whether the plea was subsequently discharged or dismissed under the first offenders domestic violence diversion program pursuant to § 1024 of Title 10, or under the first offenders controlled substances diversion program pursuant to § 4767 of this title, or of a Robinson plea, or of a probation before judgment discharge without judgment of conviction notwithstanding the provisions of § 4218(f) of Title 11, or a finding of guilt after trial, or a finding of not guilty after trial as a result of the defense of mental disease or defect pursuant to Title 11, or adjudication of delinquency for conduct which if committed by an adult, would constitute a crime; or "conviction" or "convicted" under similar proceedings of another state, territory or jurisdiction.

(7) "Department" shall mean the Department of Services for Children, Youth and Their Families.

(8) "Director" shall mean the Director of the Division of Family Services of the Department of Services for Children, Youth and Their Families.

(9) "Division" shall mean the Division of Family Services of the Department of Services for Children, Youth and Their Families.

(10) "Family assessment and services" shall mean a case management approach by the Division of Family Services that provides for a prompt assessment of a child and the child's family and the circumstances of the reported incident (including the known history of the child and/or the alleged perpetrator) when there has been a report to the Division that the child was a victim of abuse or neglect, or at risk of maltreatment by a person responsible for that child's care, custody or control. Family assessment and services shall be used in conjunction with the investigation approach defined in paragraph (13) of this section but may not supplant it in circumstances which require an investigation. The family assessment response shall focus on the integrity and preservation of the family and shall assess the status of the child and the family in terms of the risk of abuse and neglect and, if necessary, plan and provide for the provision of community-based services to reduce the risk and to otherwise support the family.

(11) "Good faith" shall be presumed in the absence of evidence of malice or wilful misconduct.

(12) "Internal information system" shall mean a system of maintaining information related to all reports of abuse, neglect, investigations, family assessments, services and other relevant information.

(13) "Investigation" shall mean the collection of evidence in response to a report of abuse, neglect, or risk of maltreatment by a person responsible for that child's care, custody or control in order to determine if a child has been abused, neglected, or is at risk of maltreatment. The Division shall develop protocols for its investigations that focus on ensuring the well-being and safety of the child. The Division may conduct an investigation in response to any report of abuse, neglect, or risk of maltreatment but shall conduct an investigation as enumerated under § 906(e)(3) of this title.

(14) "Investigation Coordinator" shall mean a Department employee, appointed by the Secretary, who is responsible for tracking each reported case of alleged child abuse or neglect, and monitoring within the Department's multidisciplinary tracking system each case involving the death of, or serious injury to, a child, or allegations of sexual abuse of a child, from inception to final criminal and civil disposition.

(15) "Multidisciplinary tracking system" shall mean an electronic system which the Investigation Coordinator utilizes to track and monitor each case involving the death of, or serious injury to, a child, or allegations of sexual abuse of a child, from inception to final criminal and civil disposition.

(16) "Neglect" as defined in § 901 of Title 10.

(17) "Physical injury" as defined in § 222 of Title 11.

(18) "Report" shall mean the communication of an allegation of child abuse or neglect to the Division pursuant to § 903 or § 905 of this title;

(19) "Serious physical injury" as defined in § 222 of Title 11.

(20) "Sexual abuse" as defined in § 901 of Title 10.

(21) "Special Investigator" shall mean a Division employee, appointed by the Secretary, who performs abuse and neglect investigations and possesses additional qualifications and authority as defined by § 9016 of Title 29.

(22) "Substantiation" means a finding by a preponderance of the evidence that abuse or neglect has occurred.

(23) "Those responsible for the care, custody and control of the child" or "care, custody and control" as defined in § 901 of Title 10.

60 Del. Laws, c. 494, § 1; 64 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 199, § 3; 72 Del. Laws, c. 179, § 3; 72 Del. Laws, c. 469, § 4; 73 Del. Laws, c. 187, §§ 2, 8; 73 Del. Laws, c. 412, §§ 2-5; 75 Del. Laws, c. 376, § 1; 76 Del. Laws, c. 136, §§ 14-16; 78 Del. Laws, c. 13, § 60; 78 Del. Laws, c. 403, § 2.;

§ 902A Registration; procedure; notice.

Repealed by 73 Del. Laws, c. 412, § 6, effective February 1, 2003.;



§ 902A. Registration; procedure; notice

Repealed by 73 Del. Laws, c. 412, § 6, effective February 1, 2003.;



§ 903. Reports required

Any person, agency, organization or entity who knows or in good faith suspects child abuse or neglect shall make a report in accordance with § 904 of this title. For purposes of this section, "person" shall include, but shall not be limited to, any physician, any other person in the healing arts including any person licensed to render services in medicine, osteopathy or dentistry, any intern, resident, nurse, school employee, social worker, psychologist, medical examiner, hospital, health care institution, the Medical Society of Delaware or law-enforcement agency. In addition to and not in lieu of reporting to the Division of Family Services, any such person may also give oral or written notification of said knowledge or suspicion to any police officer who is in the presence of such person for the purpose of rendering assistance to the child in question or investigating the cause of the child's injuries or condition.

16 Del. C. 1953, § 1002; 58 Del. Laws, c. 154; 60 Del. Laws, c. 494, § 1; 72 Del. Laws, c. 179, § 4; 77 Del. Laws, c. 320, § 1.;



§ 904. Nature and content of report; to whom made

Any report of child abuse or neglect required to be made under this chapter shall be made to the Department of Services for Children, Youth and Their Families. An immediate oral report shall be made by telephone or otherwise. Reports and the contents thereof including a written report, if requested, shall be made in accordance with the rules and regulations of the Division, or in accordance with the rules and regulations adopted by the Division.

16 Del. C. 1953, § 1003; 58 Del. Laws, c. 154; 60 Del. Laws, c. 494, § 1; 64 Del. Laws, c. 108, §§ 4, 11; 77 Del. Laws, c. 320, § 2.;



§ 905. Telephone reports, Child Protection Registry and information

(a) The Division shall establish and maintain a 24-hour statewide toll-free telephone report line operating at all times and capable of receiving all reports of alleged abuse and neglect as defined in § 901 of Title 10.

(b) The Division shall maintain a Child Protection Registry and an internal information system as defined by § 902 of this title. Reports unsubstantiated shall be kept in the internal information system by the Division.

(c) Every report of child abuse or neglect made to the Division shall be entered in the Division's internal information system and each such report involving the death of, serious physical injury to, or allegations of sexual abuse of a child shall also be entered in the Department's multi-disciplinary tracking system.

(d) Although reports may be made anonymously, the Division shall in all cases, after obtaining relevant information regarding alleged abuse or neglect, request the name and address of any person making a report.

(e) Upon receipt of a report, the Division shall immediately communicate such report to its appropriate Division staff, after a check has been made with the internal information system to determine whether previous reports have been made regarding actual or suspected abuse or neglect of the subject child, or any reports regarding any siblings, family members or the alleged perpetrator, and such information as may be contained from such previous reports. Such relevant information as may be contained in the internal information system shall also be forwarded to the appropriate Division staff.

(f) Upon receipt of a report of child abuse or neglect, the Division shall immediately notify the Investigation Coordinator of the report, in sufficient detail to permit the Investigation Coordinator to undertake the Investigation Coordinator's duties, as specified in § 906 of this title.

16 Del. C. 1953, § 1004; 58 Del. Laws, c. 154; 60 Del. Laws, c. 494, § 1; 64 Del. Laws, c. 108, § 4; 68 Del. Laws, c. 440, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 199, § 4; 73 Del. Laws, c. 412, §§ 26, 27; 77 Del. Laws, c. 320, § 3; 78 Del. Laws, c. 403, § 3.;



§ 906. State response to reports of abuse or neglect

(a) The State's child protection system shall seek to promote the safety of children and the integrity and preservation of their families by conducting investigations and/or family assessments in response to reports of child abuse or neglect. The system shall endeavor to coordinate community resources and provide assistance or services to children and families identified to be at risk, and to prevent and remedy child abuse and neglect.

(b) It is the policy of this State that the investigation and disposition of cases involving child abuse or neglect shall be conducted in a comprehensive, integrated, multi-disciplinary manner that:

(1) Provides civil and criminal protections to the child and the community;

(2) Encourages the use of collaborative decision-making and case management to reduce the number of times a child is interviewed and examined to minimize further trauma to the child; and

(3) Provides safety and treatment for a child and his or her family by coordinating a therapeutic services system.

(c) In implementing the Investigation Coordinator's role in the child protection system, the Investigation Coordinator, or the Investigation Coordinator's designee, shall:

(1) Track within the Division's internal information system each reported case of alleged child abuse or neglect;

(2) Monitor within the Department's multidisciplinary tracking system each case involving the death of, serious physical injury to, or allegations of sexual abuse of a child from inception to final criminal and civil disposition, and provide reports every 30 days on the status of each case to the Division, the Department, the Delaware Department of Justice, and the Office of Child Advocate;

(3) Within 2 working days of the receipt of a report concerning allegations of child abuse or neglect by a person known to be licensed or certified by a Delaware agency or professional regulatory organization, forward a report of such allegations to the appropriate Delaware agency or professional regulatory organization;

(4) Report every case involving the death or near death of a child due to abuse or neglect to the Child Death, Near Death and Stillbirth Commission pursuant to § 323(e) of Title 31; and

(5) Provide information to the Child Protection Accountability Commission ("CPAC"), as requested by CPAC, regarding the status, trends and outcomes of cases of child abuse or neglect that are reported to the Division. Reports to CPAC shall not disclose the identities of the child, alleged perpetrators, or others involved in the case or cases.

(d) In implementing law enforcement's role in the child protection system, the law-enforcement agency investigating a report of child abuse shall:

(1) Report every case of child abuse to the Division as required by § 903 of this title; and

(2) Provide information as necessary to the Investigation Coordinator to permit case tracking, monitoring and reporting by the Investigation Coordinator.

(e) In implementing the Division's role in the child protection system, the Division shall:

(1) Receive and maintain reports pursuant to the provisions of §§ 903 and 905 of this title;

(2) Forward reports to the appropriate Division staff, who shall determine, through the use of protocols developed by the Division, whether an investigation or the family assessment and services approach should be used to respond to the allegation. The protocols for making this determination shall be developed by the Division and shall give priority to ensuring the well-being and safety of the child;

(3) The Division may investigate any report, but shall conduct an investigation involving all reports, which if true, would constitute violations against a child by a person responsible for the care, custody and control of the child of any of the following provisions of § 603, § 604, § 611, § 612, § 613, § 621, § 625, § 626, § 631, § 632, § 633, § 634, § 635, § 636, § 645, § 763, § 765, § 766, § 767, § 768, § 769, § 770, § 771, § 772, § 773, § 774, § 775, § 776, § 777, § 780, § 782, § 783, § 783A, § 791, § 1100A, § 1101, § 1102, § 1107, § 1108, § 1109, § 1110, § 1111, or § 1259 of Title 11, or an attempt to commit any such crimes. The Division staff shall also contact the Delaware Department of Justice and the appropriate law-enforcement agency upon receipt of any report under this section and shall provide such agency with a detailed description of the report received. The appropriate law-enforcement agency shall assist the Division in the investigation or provide the Division, within a reasonable time, an explanation detailing the reasons why it is unable to assist. Notwithstanding any provision of the Delaware Code to the contrary, to the extent the law-enforcement agency with jurisdiction over the case is unable to assist, the Division may request that the Delaware State Police exercise jurisdiction over the case and upon such request the Delaware State police may exercise such jurisdiction;

(4) The assisting law-enforcement agency shall promptly conduct its own criminal investigation, and keep the Division regularly apprised of the status and findings of its investigation. Law-enforcement agencies and the Division shall develop protocols to ensure compliance with this subsection;

(5) Ensure that every case of child death, and every case of near death due to abuse or neglect, is reported to the Child Death, Near Death and Stillbirth Commission pursuant to § 323(e) of Title 31;

(6) Ensure that all cases involving allegations of child abuse or neglect by a person known to be licensed or certified by a Delaware agency or professional regulatory organization, have been reported to the appropriate Delaware agency or professional regulatory organization and the Investigation Coordinator in accordance with the provisions of this section;

(7) The Division shall have authority to secure a medical examination of a child, without the consent of those responsible for the care, custody and control of the child, if the child has been reported to be a victim of abuse or neglect; provided, that such case is classified as an investigation pursuant to paragraph (e)(3) of this section and the Director or the Director's designee gives prior authorization for such examination upon finding that such examination is necessary to protect the health and safety of the child;

(8) The investigation shall include, but need not be limited to, the nature, extent and cause of the abuse or neglect, collection of evidence, the identity of the alleged perpetrator, the names and condition of other children and adults in the home, the home environment, the relationship of the subject child to the parents or other persons responsible for the child's care, any indication of incidents of physical violence against any other household or family member, background checks on all adults in the home, and the gathering of other pertinent information;

(9) In the family assessment and services approach, assess service needs of the family from information gathered from the family and other sources. The Division shall identify and provide for services for families where it is determined that the child is at risk of abuse or neglect. The Division shall document its attempt to provide voluntary services and the reasons these services are important to reduce the risk of future abuse or neglect. If the family refuses to accept or avoids the proffered services, the Division may refer the case for investigation or terminate services;

(10) Commence an immediate investigation if at any time during the family assessment and services approach the Division determines that an investigation as delineated in paragraph (e)(3) of this section is required or is otherwise appropriate. The Division staff who have conducted the assessment may remain involved in the provision of services to the child and family;

(11) Conduct a family assessment and services approach on reports initially referred for an investigation, if it is determined that a complete investigation is not required. The reason for the termination of the investigative process shall be documented;

(12) Assist the child and family in obtaining services, if at any time during the investigation it is determined that the child or any member of the family needs services;

(13) Identify local services and assist with access to those services for children and families where there is risk of abuse or neglect;

(14) Update the internal information system at regular intervals during the course of the investigation. At the conclusion of the investigation or family assessment, the internal information system shall be updated to include a case finding;

(15) When a written report is made by a person required to report under § 903 of this title, the Division shall contact the person who made such report within 48 hours of the receipt of the report in order to ensure that full information has been received and to obtain any additional information or medical records, or both, which may be pertinent;

(16) Upon completion of an investigation or family assessment and services approach, if the Division suspects that the report was made maliciously or for the purpose of harassment, the Division shall refer the report and any evidence of malice or harassment to the appropriate law enforcement agency;

(17) Multidisciplinary services shall be used whenever possible in conducting the investigation or family assessment and services approach, including the services of law-enforcement agencies, the medical community, and other agencies, both public and private;

(18) A person required to report under § 903 of this title to the Division shall be informed by the Division of the person's right to obtain information concerning the disposition of the report. Such person shall receive, from the local office, if requested, information on the general disposition of the report at the conclusion of the investigation;

(19) In any judicial proceeding involving the custody of child, the fact that a report has been made pursuant to § 903 or § 905 of this title shall not be admissible unless offered by the Division as a party or as a friend of the Court or if the Division is a party. However, nothing herein shall prohibit the introduction of evidence from independent sources to support the allegations that may have caused a report to have been made;

(20) To protect the privacy of the family and the child named in a report, the Division shall establish guidelines concerning the disclosure of information concerning the abuse and neglect involving a child. The Division may require persons to make written requests for access to records maintained by the Division. The Division shall only release information to persons who have a legitimate public safety need for such information or a need based on the health and safety of a child subject to abuse, neglect or the risk of maltreatment, and such information shall be used only for the purpose for which the information is released; and

(21) Upon the receipt of a report concerning allegations of abuse or neglect against a person known by the Division to be licensed by 1 of the boards listed in § 8735 of Title 29, forward reports to the Division of Professional Regulation.

(f) In implementing the Delaware Department of Justice's role in the child protection system, it shall:

(1) Report every case of child abuse to the Division pursuant to § 903 of this title;

(2) Ensure that every case of child death and every case of near death due to abuse or neglect has been reported to the Child Death, Near Death and Stillbirth Commission pursuant to § 323(e) of Title 31;

(3) Provide information as necessary to the Investigation Coordinator to permit case tracking, monitoring and reporting by the Investigation Coordinator; and

(4) Ensure that all cases involving allegations of child abuse or neglect by a person known to be licensed or certified by a Delaware agency or professional regulatory organization, have been reported to the appropriate Delaware agency or professional regulatory organization and the Investigation Coordinator in accordance with provisions of this section.

(g) In the event that a criminal prosecution for child sexual abuse or exploitation is initiated by the Delaware Department of Justice against a person employed by or associated with a facility or organization required to be licensed or whose staff personnel are required to be licensed under Delaware law whose primary concern is that of child welfare and care, the Delaware Department of Justice shall notify such employer within 48 hours.

Any violations of this subsection shall be dealt with administratively by the Attorney General and the penalty provisions of § 914 of this title shall not apply hereto.

(h) In the event that a criminal prosecution for abuse or neglect is initiated by the Delaware Department of Justice pursuant to a report under this chapter and incarceration of the person who is the subject of the report is ordered by the court, the Delaware Department of Justice shall keep the Division informed of actions taken by the courts which result in the release of any such individual.

71 Del. Laws, c. 199, § 5; 71 Del. Laws, c. 424, § 8; 72 Del. Laws, c. 173, § 5; 73 Del. Laws, c. 412, § 28; 77 Del. Laws, c. 318, § 6; 77 Del. Laws, c. 320, §§ 4, 5; 78 Del. Laws, c. 403, § 4; 78 Del. Laws, c. 406, § 1.;



§ 907. Temporary emergency protective custody

(a) A police officer or a physician who reasonably suspects that a child is in imminent danger of suffering serious physical harm or a threat to life as a result of abuse or neglect and who reasonably suspects the harm or threat to life may occur before the Family Court can issue a temporary protective custody order may take or retain temporary emergency protective custody of the child without the consent of the child's parents, guardian or others legally responsible for the child's care.

(b) Any person taking a child into temporary emergency protective custody under this section shall immediately notify the Division, in the county in which the child is located, of the person's actions and make a reasonable attempt to advise the parents, guardians, or others legally responsible for the child's care. Such person shall also file, as soon as practicable but no later than 12 hours thereafter, a written statement with the Division which sets forth the identity of the child and the facts and circumstances which gave such person reasonable cause to believe that there was imminent danger of serious physical harm or threat to the life of the child. Upon notification that a child has been taken into temporary emergency protective custody, the Division shall immediately respond in accordance with § 906 of this title to secure the safety of the child which may include ex parte custody relief from the Family Court if appropriate.

(c) Temporary emergency protective custody for purposes of this section shall not exceed 4 hours and shall cease upon the Division's response pursuant to subsection (b).

(d) For the purposes of this section, temporary emergency protective custody shall mean temporary placement within a hospital, medical facility or such other suitable placement; provided, however, that an abused or neglected child may not be detained in temporary custody in a secure detention facility.

(e) A Division investigator conducting an investigation pursuant to § 906 of this title shall have the same authority as that granted to a police officer or physician in paragraph (a) of this section, subject to all the same conditions as those listed in paragraphs (a) through (d) of this section, provided that the child in question is located at a school, day care facility or child care facility at the time that the authority is initially exercised. In no other case shall an employee of the Division exercise custody under this section.

71 Del. Laws, c. 199, § 5; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 173, § 7.;

§ 907A Safe Arms for Babies.

(a) The General Assembly finds and declares that the abandonment of a baby is an irresponsible act by parent or parents and places the baby at risk of injury or death from exposure, actions by other individuals, and harm from animals. However, the General Assembly does recognize that delivering a live baby to a safe place is far preferable to a baby killed or abandoned by the parent or parents. The General Assembly further finds and declares that the purpose of this section is not to circumvent the responsible action of parent or parents who adhere to the current process of placing the baby for adoption, but to prevent the unnecessary risk of harm to or death of that baby by desperate parent or parents who would otherwise abandon or cause the death of that baby. The General Assembly further finds and declares that medical information about the baby and the baby's parent or parents is critical for the adoptive parents and that every effort should be made, without risking the safe placement of the baby, to obtain that medical information and provide counseling information to those parent or parents. The General Assembly further finds and declares that if this section does not result in the safe placement of such babies or is abused by parent or parents attempting to circumvent the current process of adoption, it should be repealed.

(b) A person may voluntarily surrender a baby directly to an employee or volunteer of the emergency department of a Delaware hospital inside of the emergency department, provided that said baby is surrendered alive, unharmed and in a safe place therein.

(c) A Delaware hospital shall be authorized to take temporary emergency protective custody of the baby who is surrendered pursuant to this section. The person who surrenders the baby shall not be required to provide any information pertaining to his or her identity, nor shall the hospital inquire as to same. If the identity of the person is known to the hospital, the hospital shall keep the identity confidential. However, the hospital shall either make reasonable efforts to directly obtain pertinent medical history information pertaining to the baby and the baby's family or attempt to provide the person with a postage paid medical history information questionnaire.

(d) The hospital shall attempt to provide the person leaving the baby with the following:

(1) Information about the Safe Arms program;

(2) Information about adoption and counseling services, including information that confidential adoption services are available and information about the benefits of engaging in a regular, voluntary adoption process; and

(3) Brochures with telephone numbers for public or private agencies that provide counseling or adoption services.

(e) The hospital shall attempt to provide the person surrendering the baby with the number of the baby's identification bracelet to aid in linking the person to the baby at a later date, if reunification is sought. Such an identification number is an identification aid only and does not permit the person possessing the identification number to take custody of the baby on demand.

(f) If a person possesses an identification number linking the person to a baby surrendered at a hospital under this section and parental rights have not already been terminated, possession of the identification number creates a presumption that the person has standing to participate in an action. Possession of the identification number does not create a presumption of maternity, paternity or custody.

(g) Any hospital taking a baby into temporary emergency protective custody pursuant to this section shall immediately notify the Division and the State Police of its actions. The Division shall obtain ex parte custody and physically appear at the hospital within 4 hours of notification under this subsection unless there are exigent circumstances. Immediately after being notified of the surrender, the State Police shall submit an inquiry to the Delaware Missing Children Information Clearinghouse.

(h) The Division shall notify the community that a baby has been abandoned and taken into temporary emergency protective custody by publishing notice to that effect in a newspaper of statewide circulation. The notice must be published at least 3 times over a 3-week period immediately following the surrender of the baby unless the Division has relinquished custody. The notice, at a minimum, shall contain the place, date and time where the baby was surrendered, the baby's sex, race, approximate age, identifying marks, any other information the Division deems necessary for the baby's identification, and a statement that such abandonment shall be:

(1) The surrendering person's irrevocable consent to the termination of all parental rights, if any, of such person on the ground of abandonment; and

(2) The surrendering person's irrevocable waiver of any right to notice of or opportunity to participate in any termination of parental rights proceeding involving such child, unless such surrendering person manifests an intent to exercise parental rights and responsibilities within 30 days of such abandonment.

(i) When the person who surrenders a baby pursuant to this section manifests a desire to remain anonymous, the Division shall neither initiate nor conduct an investigation to determine the identity of such person, and no court shall order such an investigation unless there is good cause to suspect child abuse or neglect other than the act of surrendering such baby.

73 Del. Laws, c. 187, §§ 3, 8; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 376, § 1.;



§ 907A. Safe Arms for Babies

(a) The General Assembly finds and declares that the abandonment of a baby is an irresponsible act by parent or parents and places the baby at risk of injury or death from exposure, actions by other individuals, and harm from animals. However, the General Assembly does recognize that delivering a live baby to a safe place is far preferable to a baby killed or abandoned by the parent or parents. The General Assembly further finds and declares that the purpose of this section is not to circumvent the responsible action of parent or parents who adhere to the current process of placing the baby for adoption, but to prevent the unnecessary risk of harm to or death of that baby by desperate parent or parents who would otherwise abandon or cause the death of that baby. The General Assembly further finds and declares that medical information about the baby and the baby's parent or parents is critical for the adoptive parents and that every effort should be made, without risking the safe placement of the baby, to obtain that medical information and provide counseling information to those parent or parents. The General Assembly further finds and declares that if this section does not result in the safe placement of such babies or is abused by parent or parents attempting to circumvent the current process of adoption, it should be repealed.

(b) A person may voluntarily surrender a baby directly to an employee or volunteer of the emergency department of a Delaware hospital inside of the emergency department, provided that said baby is surrendered alive, unharmed and in a safe place therein.

(c) A Delaware hospital shall be authorized to take temporary emergency protective custody of the baby who is surrendered pursuant to this section. The person who surrenders the baby shall not be required to provide any information pertaining to his or her identity, nor shall the hospital inquire as to same. If the identity of the person is known to the hospital, the hospital shall keep the identity confidential. However, the hospital shall either make reasonable efforts to directly obtain pertinent medical history information pertaining to the baby and the baby's family or attempt to provide the person with a postage paid medical history information questionnaire.

(d) The hospital shall attempt to provide the person leaving the baby with the following:

(1) Information about the Safe Arms program;

(2) Information about adoption and counseling services, including information that confidential adoption services are available and information about the benefits of engaging in a regular, voluntary adoption process; and

(3) Brochures with telephone numbers for public or private agencies that provide counseling or adoption services.

(e) The hospital shall attempt to provide the person surrendering the baby with the number of the baby's identification bracelet to aid in linking the person to the baby at a later date, if reunification is sought. Such an identification number is an identification aid only and does not permit the person possessing the identification number to take custody of the baby on demand.

(f) If a person possesses an identification number linking the person to a baby surrendered at a hospital under this section and parental rights have not already been terminated, possession of the identification number creates a presumption that the person has standing to participate in an action. Possession of the identification number does not create a presumption of maternity, paternity or custody.

(g) Any hospital taking a baby into temporary emergency protective custody pursuant to this section shall immediately notify the Division and the State Police of its actions. The Division shall obtain ex parte custody and physically appear at the hospital within 4 hours of notification under this subsection unless there are exigent circumstances. Immediately after being notified of the surrender, the State Police shall submit an inquiry to the Delaware Missing Children Information Clearinghouse.

(h) The Division shall notify the community that a baby has been abandoned and taken into temporary emergency protective custody by publishing notice to that effect in a newspaper of statewide circulation. The notice must be published at least 3 times over a 3-week period immediately following the surrender of the baby unless the Division has relinquished custody. The notice, at a minimum, shall contain the place, date and time where the baby was surrendered, the baby's sex, race, approximate age, identifying marks, any other information the Division deems necessary for the baby's identification, and a statement that such abandonment shall be:

(1) The surrendering person's irrevocable consent to the termination of all parental rights, if any, of such person on the ground of abandonment; and

(2) The surrendering person's irrevocable waiver of any right to notice of or opportunity to participate in any termination of parental rights proceeding involving such child, unless such surrendering person manifests an intent to exercise parental rights and responsibilities within 30 days of such abandonment.

(i) When the person who surrenders a baby pursuant to this section manifests a desire to remain anonymous, the Division shall neither initiate nor conduct an investigation to determine the identity of such person, and no court shall order such an investigation unless there is good cause to suspect child abuse or neglect other than the act of surrendering such baby.

73 Del. Laws, c. 187, §§ 3, 8; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 376, § 1.;



§ 908. Immunity from liability, and special reimbursement to hospitals for expenses related to certain babies

(a) Anyone participating in good faith in the making of a report or notifying police officers pursuant to this chapter, performing a medical examination without the consent of those responsible for the care, custody and control of a child pursuant to § 906(e)(7) of this title, or exercising emergency protective custody in compliance with § 907 of this title, shall have immunity from any liability, civil or criminal, that might otherwise exist, and such immunity shall extend to participation in any judicial proceeding resulting from the above actions taken in good faith. This section shall not limit the liability of any health care provider for personal injury claims due to medical negligence that occurs as a result of any examination performed pursuant to § 906(e)(3) of this title.

(b) A hospital, hospital employee or hospital volunteer which accepts temporary emergency protective custody of a baby pursuant to § 907A of this title is absolutely immune from civil and administrative liability for any act of commission or omission in connection with the acceptance of that temporary emergency protective custody or the provision of care for the baby when left at the hospital while said baby is in the hospital's temporary emergency protective custody except for negligence or intentional acts. If a hospital accepts temporary emergency protective custody of a baby pursuant to § 907A of this title, the State shall reimburse the hospital for eligible, medically necessary costs under the Medicaid Fee for Service Program.

16 Del. C. 1953, § 1005; 58 Del. Laws, c. 154; 60 Del. Laws, c. 494, § 1; 71 Del. Laws, c. 199, § 5; 72 Del. Laws, c. 179, § 5; 73 Del. Laws, c. 187, §§ 4, 5, 8; 75 Del. Laws, c. 376, § 1; 78 Del. Laws, c. 403, § 4.;



§ 909. Privileged communication not recognized

No legally recognized privilege, except that between attorney and client and that between priest and penitent in a sacramental confession, shall apply to situations involving known or suspected child abuse, neglect, exploitation or abandonment and shall not constitute grounds for failure to report as required by § 903 of this title or to give or accept evidence in any judicial proceeding relating to child abuse or neglect.

16 Del. C. 1953, § 1007; 58 Del. Laws, c. 154; 60 Del. Laws, c. 494, § 1; 71 Del. Laws, c. 199, § 5.;



§ 910. Court orders to compel

(a) Whenever an investigation has been opened with the Division pursuant to § 906 of this title for potential abuse or neglect of a child, the Division shall have the authority to request an order from the Family Court:

(1) To obtain access to the child, or children, and the residence of child, or children;

(2) To compel the appearance of a person at an office of the Division in furtherance of the investigation; or

(3) To compel compliance with a treatment plan previously agreed to by a child's parent or guardian, if non-compliance with the plan endangers a child's safety.

The Family Court shall issue such an order upon the showing of "need" by the Division and shall enforce noncompliance with such an order pursuant to § 925(3) of Title 10. Formal notice of a request under this section shall be provided to the respondent prior to the filing of the request with the Family Court provided that orders pursuant to this section may be granted on an ex parte basis if the child, or children, at issue are at risk of imminent physical danger. The Family Court shall consider all requests pursuant to this section within 2 business days of the request being made.

(b) For purposes of this section, "need" shall mean:

(1) That the Division has in good faith attempted on at least 2 separate prior occasions, at least 1 of which was by written communication sent by certified mail, return receipt requested, to contact the person in question without success; or

(2) That a child is in danger of imminent physical injury due to the Division's inability to communicate with the person or see the child or the child's residence.

71 Del. Laws, c. 199, § 6; 72 Del. Laws, c. 173, § 6.;



§ 911. Training and information

(a) The Division shall, on a continuing basis, undertake and maintain programs to inform all persons required to report abuse or neglect pursuant to § 903 of this title and the public of the nature, problem and extent of abuse and neglect, and of the remedial and therapeutic services available to children and their families and to encourage self-reporting and the voluntary acceptance of such services.

(b) The Division shall conduct ongoing training programs to advance the purpose of this section.

(c) The Division shall continuously publicize the existence of the 24-hour report-line to those required to report abuse or neglect pursuant to § 903 of this title of their responsibilities and to the public the existence of the 24-hour statewide toll-free telephone number to receive reports of abuse or neglect.

71 Del. Laws, c. 199, § 6.;



§ 912. The Child Protection Accountability Commission

(a) The Delaware Child Protection Accountability Commission is hereby established. The Commission shall consist of 20 members with the at-large members and the Chair appointed by the Governor, shall be staffed by the Office of the Child Advocate and shall be comprised of the following:

(1) The Secretary of Services for Children, Youth and Their Families, or the Secretary's designee;

(2) The Director of the Division of Family Services, or the Director's designee;

(3) Two representatives from the Attorney's General Office, designated by the Attorney General;

(4) Two members of the Family Court, designated by the Chief Judge;

(5) One member of the House of Representatives, designated by the Speaker of the House;

(6) One member of the Senate, designated by the President Pro Tempore of the Senate;

(7) The Chair of the Child Placement Review Board, or the Chair's designee;

(8) The Secretary of the Department of Education, or the Secretary's designee;

(9) The Director of Prevention and Behavioral Health Services, or the Director's designee;

(10) The Chair of the Domestic Violence Coordinating Council, or the Chair's designee;

(11) Eight at-large members with 1 person from the medical community, 1 person from the Interagency Committee on Adoption who works with youth engaged in the foster care system, 2 persons from law-enforcement agencies and 4 persons from the child protection community. The 2 persons appointed from law-enforcement agencies may designate proxies as needed.

(b) The Child Advocate shall serve as the Executive Director of the Commission to effectuate its purposes pursuant to Chapter 90A of Title 29. It shall be the purpose of the Commission to monitor Delaware's child protection system to best ensure the health, safety and well-being of Delaware's abused, neglected and dependent children. To that end, the Commission shall meet on a quarterly basis and shall:

(1) Examine and evaluate the policies, procedures and effectiveness of the child protection system and make recommendations for changes therein, focusing specifically on the respective roles in the child protection system of the Division of Family Services, the Division of Prevention and Behavioral Health Services, the Office of the Attorney General, the Family Court, the medical community, and law-enforcement agencies;

(2) Recommend changes in the policies and procedures for investigating and overseeing the welfare of abused, neglected and dependent children;

(3) Advocate for legislation and make legislative recommendations to the Governor and General Assembly;

(4) Access, develop and provide quality training to staff of the Division of Family Services, Deputy Attorneys General, Family Court, law enforcement officers, the medical community, educators, day-care providers, and others on child protection issues;

(5) Review and make recommendations concerning the well-being of Delaware's abused, neglected and dependent children including, but not limited to, issues relating to foster care, adoption, mental health services, victim services, education, rehabilitation, substance abuse and independent living; and

(6) Provide the following reports to the Governor:

a. An annual summary of the Commission's work and recommendations, including work of the Office of the Child Advocate, with copies thereof sent to the General Assembly; and

b. A quarterly written report of the Commission's activities and findings, in the form of minutes, made available also to the General Assembly and the public.

71 Del. Laws, c. 199, § 6; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 116, §§ 1-3, 5[4]; 76 Del. Laws, c. 97; 77 Del. Laws, c. 327, § 210(a); 77 Del. Laws, c. 383, §§ 1-3.;



§ 913. Child under treatment by spiritual means not neglected

No child who in good faith is under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall for that reason alone be considered a neglected child for the purposes of this chapter.

16 Del. C. 1953, § 1006; 58 Del. Laws, c. 154; 60 Del. Laws, c. 494, § 1.;



§ 914. Penalty for violation

(a) Whoever violates § 903 of this title shall be liable for a civil penalty not to exceed $10,000 for the first violation, and not to exceed $50,000 for any subsequent violation.

(b) In any action brought under this section, if the court finds a violation, the court may award costs and attorneys' fees.

16 Del. C. 1953, § 1008; 58 Del. Laws, c. 154; 60 Del. Laws, c. 494, § 1; 77 Del. Laws, c. 121, § 1; 77 Del. Laws, c. 320, § 6.;






Subchapter II Child Protection Registry

§ 921. Child Protection Registry; purpose

The Division shall maintain a Child Protection Registry which contains information about persons who have been substantiated for abuse or neglect as provided in this subchapter or who were substantiated between August 1, 1994, and February 1, 2003. The primary purpose of the Child Protection Registry is to protect children and to ensure the safety of children in child care, health care and public educational facilities. This subchapter must be liberally construed so that these purposes may be realized.

73 Del. Laws, c. 412, § 7.;



§ 922. Entry on the Child Protection Registry

The Child Protection Registry must indicate "substantiated for abuse" or "substantiated for neglect" and the Child Protection Level as designated in § 923 of this subchapter for any person who:

(1) Based on the same incident of abuse or neglect on which the substantiation proceeding is premised, has been convicted of any criminal offense set out in § 923 of this subchapter or any offense specified in the laws of another state, the United States or any territory of the United States which is the same as or equivalent to any of the offenses set out in § 923 of this title;

(2) Has been found by the Family Court, in a child welfare proceeding brought by the Division or in which the Division is a party, by a preponderance of the evidence to have abused or neglected a child;

(3) Fails to make a timely written request for a hearing as provided in § 924(a)(2) of this title after being given notice by the Division of its intent to substantiate the person for abuse or neglect and enter the person on the Registry;

(4) Is entered on the Registry by order of the Family Court in a proceeding on a Petition for Substantiation as described in § 925 of this title; or

(5) Was substantiated for abuse or neglect between August 1, 1994, and February 1, 2003.

73 Del. Laws, c. 412, § 7.;



§ 923. Child Protection Levels

(a) A person who has been substantiated for abuse or neglect must be entered on the Child Protection Registry at a designated Child Protection Level related to the risk of future harm to children as designated in subsection (b) of this section. The Division shall develop regulations that assess the risk of future harm to children from acts of abuse or neglect and designate Child Protection Levels.

(b) The following paragraphs describe the 4 child protection levels:

(1) Child Protection Level I. — A person who is substantiated for abuse or neglect for any of the following must be designated to Child Protection Level I:

a. An incident of abuse or neglect, including emotional neglect, presenting a low risk of future harm to children; or

b. Conviction of a violation of compulsory school attendance requirements or truancy when based on the same incident of abuse or neglect as alleged in the Notice of Intent to Substantiate pursuant to § 924 of this title.

A person who is substantiated for abuse or neglect at Child Protection Level I must not be entered on the Child Protection Registry and must not be reported in response to a Child Protection Registry check made pursuant to § 8563 of Title 11 for that incident or conviction. The person is eligible for employment in a child care facility, health care facility or public school, as those terms are defined in § 8563 of Title 11.

(2) Child Protection Level II. — A person who is substantiated for abuse or neglect for any of the following must be designated to Child Protection Level II:

a. An incident of abuse or neglect, including severe emotional neglect, presenting a moderate risk of future harm to children; or

b. Conviction of interference with custody when based on the same incident of abuse or neglect as alleged in the Notice of Intent to Substantiate pursuant to § 924 of this subchapter.

A person who is substantiated for abuse or neglect at Child Protection Level II must be reported for a period of 3 years as "substantiated for abuse" or "substantiated for neglect" in response to a Child Protection Registry check made pursuant to § 8563 of Title 11. The person must remain on the Registry for a period of 3 years, but the person is eligible for employment in a child care facility, health care facility or public school, as those terms are defined in § 8563 of Title 11, while the person is on the Registry at Child Protection Level II; and a prospective employer making a Child Protection Registry check must be so informed. If the person is not substantiated for abuse or neglect while on the Registry, the person on the Registry at Child Protection Level II is automatically removed from the Registry after 3 years and must not be reported in a Child Protection Registry check for that incident or conviction.

(3) Child Protection Level III. — A person who is substantiated for abuse or neglect for any of the following must be designated to Child Protection Level III:

a. An incident of abuse or neglect presenting a high risk of future harm to children, including but not limited to: physical injury, nonorganic failure to thrive, malnutrition, or abandonment of a child 13 to 17 years of age; or

b. Conviction of any of the following crimes when based on the same incident of abuse or neglect as alleged in the Notice of Intent to Substantiate pursuant to § 924 of this title: offensive touching, menacing, reckless endangering, assault in the third degree, terroristic threatening, unlawful administration of drugs or controlled substances, indecent exposure in the first or second degree, sexual harassment, unlawful imprisonment, abandonment of a child, or misdemeanor endangering the welfare of a child.

A person who is substantiated for abuse or neglect at Child Protection Level III must be reported for a period of 7 years as "substantiated for abuse" or "substantiated for neglect" in response to a Child Protection Registry check made pursuant to § 8563 of Title 11. The person is ineligible for employment in a child care facility, health care facility or public school, as those terms are defined in § 8563 of Title 11, while the person is on the Child Protection Registry at Child Protection Level III. If the person is not substantiated for a different incident of abuse or neglect while on the Registry, the person entered on the Registry at Child Protection Level III is automatically removed from the Registry after 7 years and is, thereafter, eligible for employment in a child care facility, health care facility or public school, and must not be reported in a Child Protection Registry check for that incident or conviction.

(4) Child Protection Level IV. — A person who is substantiated for abuse or neglect for any of the following must be designated to Child Protection Level IV:

a. An incident of abuse or neglect presenting the highest risk of future harm to children, including but not limited to serious physical injury, sexual abuse, torture, criminally negligent treatment, or abandonment of a child 12 years of age or younger (but not including the voluntary surrender of a baby pursuant to the Safe Arms for Babies program as provided in § 907A of this title); or

b. Conviction of any of the following crimes when based on the same incident of abuse or neglect as alleged in the Notice of Intent to Substantiate pursuant to § 924 of this title: vehicular assault, vehicular homicide, criminally negligent homicide, assault in the first degree, assault in the second degree, murder, manslaughter, murder by abuse or neglect, incest, rape, unlawful sexual contact, sexual extortion, sexual solicitation of a child, bestiality, continuous sexual abuse of a child, possession of child pornography, unlawfully dealing in child pornography, felony endangering the welfare of a child, dangerous crime against a child, kidnapping, coercion, dealing in children, unlawful dealing with a child, sexual exploitation of a child, or promoting suicide.

A person who is substantiated for abuse or neglect at Child Protection Level IV must be reported as "substantiated for abuse" or "substantiated for neglect" in response to a Child Protection Registry check made pursuant to § 8563 of Title 11. The person is ineligible for employment in a child care facility, health care facility or public school, as those terms are defined in § 8563 of Title 11. In addition, the person may not be removed from the Registry and must be reported in a Registry check for the incident or conviction.

(c) A person who is substantiated for an incident of abuse or neglect while on the Child Protection Registry is ineligible for automatic removal from the Registry, but may be removed from the Registry by order of the Family Court as provided in § 929 of this title. If a person is substantiated for abuse or neglect while on the Registry, the imposed conditions for each incident must be completed consecutively, with the conditions for the most restrictive Child Protection Level or Levels being completed before those for the less restrictive level or levels. A person who has partially completed a level when assigned to a more restrictive level is given credit for that partial completion when that person has completed the conditions for the more restrictive level or levels.

73 Del. Laws, c. 412, § 7; 70 Del. Laws, c. 186, § 1.;



§ 924. Notice of Intent to Substantiate; process

(a) In response to a report where abuse or neglect is alleged, the Division shall conduct an investigation into the facts and circumstances of the alleged abuse or neglect as required by § 906 of this title.

(1) If the Division determines from its investigation not to substantiate the person for abuse or neglect, the person may not be entered on the Child Protection Registry for that reported incident. The Division shall indicate in its internal information system that the incident is unsubstantiated, and so notify the person in writing. The Division shall develop regulations for classifying unsubstantiated cases in its internal information system.

(2) If the Division determines from its investigation that it intends to substantiate the person for abuse or neglect and enter the person on the Child Protection Registry, it shall give written notice to the person by certified mail, return receipt requested, at that person's last known address. The written notice must:

a. Briefly describe the alleged incident of abuse or neglect;

b. Advise the person that the Division intends to substantiate the allegations and enter the person on the Child Protection Registry for the incident of abuse or neglect at a designated Child Protection Level;

c. State the consequences of being entered on the Registry at the designated level, including whether the person will be reported as substantiated for abuse or neglect in response to a Child Protection Registry check made pursuant to § 8563 of Title 11;

d. Inform the person of that person's own right to request a hearing in the Family Court before the person is entered on the Child Protection Registry;

e. Further advise that the person will be entered on the Registry for the incident at the designated Child Protection Level unless, within 30 days of the date of mailing of the notice, the person responds to the Division in writing, requesting a hearing in the Family Court on the Division's intent to substantiate the person for abuse or neglect and enter the person on the Registry;

f. Contain a written form for the person to return to the Division to request a hearing.

(b) A person who fails to request a hearing as provided in subsection (a) of this section must, at the expiration of 30 days from the date of mailing of the notice of intent to substantiate the allegations of abuse or neglect and enter the person on the Registry, be entered on the Child Protection Registry at the Child Protection Level designated in the notice.

73 Del. Laws, c. 412, § 7; 70 Del. Laws, c. 186, § 1.;



§ 925. Petition for Substantiation

(a) If a person responds to the Division and requests a hearing in the Family Court before being entered on the Registry, as provided in § 924 of this title, the Division shall, unless the automatic stay provisions of § 927 of this title apply, file in the Family Court no later than 20 days after receipt of the written request a Petition for Substantiation which requests that the Court substantiate the abuse or neglect and enter the person on the Child Protection Registry at a Child Protection Level designated by the Court. The Petition for Substantiation must be filed in the county in which the alleged incident leading to the Petition occurred. The Family Court may, upon motion by the Division or sua sponte, enter an order that places the person on the Registry at a designated Child Protection Level pending a final order on the Petition for Substantiation. The Family Court shall make a written finding in the proceedings on the Petition for Substantiation as to whether the person committed abuse or neglect. If the Family Court finds that the person committed abuse or neglect, it shall, pursuant to § 923 of this title, designate the Child Protection Level at which the person must be entered on the Registry. An order of substantiation may not be stayed pending appeal. If the Family Court finds that the person has not committed an act of abuse or neglect, the person may not be entered on the Registry for that incident, and the Division shall indicate in its internal information system that the incident is unsubstantiated.

(b) If a child welfare proceeding is pending in which the Division has requested a finding of abuse or neglect against a party and entry on the Registry for the same incident, the Family Court shall decide the issues of substantiation and entry on the Registry as provided in § 926 of this title without the necessity of a response to the notice of intent to substantiate or a separate Petition for Substantiation.

(c) If the Division fails to file a Petition for Substantiation within 20 days of receipt of a person's written request for a hearing as provided in § 924 of this title and a child welfare proceeding based on the same incident of abuse or neglect is not pending, the person may not be entered on the Child Protection Registry for the incident of abuse or neglect indicated in the notice of intent to substantiate.

73 Del. Laws, c. 412, § 7.;



§ 926. Finding of abuse of neglect in child welfare proceeding; binding effect

In every child welfare proceeding brought by the Division or in which the Division is a party and in which the Division has requested a finding of abuse or neglect and entry on the Registry, the Family Court shall make a finding, by a preponderance of the evidence, as to whether a parent or other party has abused or neglected the child. If the Court finds that a parent or party has abused or neglected the child, it shall order the parent or party to be entered on the Child Protection Registry at the Child Protection Level designated by the Court, as provided in § 923 of this title. An order of substantiation may not be stayed pending appeal. The findings of the Family Court are final and binding, and work as issue or claim preclusion for the same incident of abuse or neglect in substantiation proceedings.

73 Del. Laws, c. 412, § 7.;



§ 927. Automatic stay of substantiation proceedings

(a) Proceedings under § 925 of this title, including the duty to file a Petition for Substantiation, are automatically stayed in any matter in which a criminal or delinquency proceeding involving the same incident of abuse or neglect is pending.

(b) Conviction of a crime involving the same incident of abuse or neglect is final, binding and determinative of the issue of abuse or neglect and of the person's entry on the Registry at the Child Protection Level designated for such offense.

(c) Upon conclusion of a criminal or delinquency proceeding involving the same allegations or facts as those alleged in the incident of abuse or neglect, if the accused is acquitted of the charge or the charge is dismissed and the Division intends to pursue substantiation, the acquittal or dismissal does not automatically work as issue or claim preclusion against a civil finding of abuse or neglect, nor does it prevent the taking of evidence, notwithstanding any other law to the contrary.

73 Del. Laws, c. 412, § 7.;



§ 928. Persons entered on the Registry between August 1, 1994, and February 1, 2003

(a) The Division shall review each case substantiated for abuse or neglect that was placed on the Central Registry (also known as the Central Child Abuse Registry, the Child Abuse Registry and the Central Abuse Registry) between August 1, 1994, and the effective date of this subchapter and designate each case to a Child Protection Level in accordance with the regulations developed pursuant to § 923 of this title.

(b) A person who has been entered on the Child Protection Registry for the time prescribed in the designated Child Protection Level for the person's incident of abuse or neglect must be automatically removed from the Child Protection Registry, provided that the person has not been substantiated for an incident of abuse or neglect while on the Child Protection Registry. The Division shall notify the person of the removal.

(c) The Division shall notify a person who does not qualify for automatic removal from the Child Protection Registry of the Child Protection Level to which the person has been designated and of the consequences of designation to that level, including whether the person will be reported as substantiated for abuse or neglect in a Child Protection Registry check pursuant to § 8563 of Title 11.

73 Del. Laws, c. 412, § 7.;



§ 929. Removal of name from the Child Protection Registry

(a) A person who has been entered on the Child Protection Registry at Child Protection Level II or Level III will be automatically removed from the Registry under § 923 of this title, provided that the person has not been substantiated for an incident of abuse or neglect while on the Registry.

(b) A person who has been entered on the Child Protection Registry at Child Protection Level II or Level III and who has successfully completed a Division-recommended or Family Court-ordered case plan, may file a Petition for Removal in the Family Court prior to the expiration of the time designated for the level. Only a person who has successfully completed that person's own case plan is eligible to petition for an early removal.

(c) A Petition for Removal from the Registry must be filed in the Family Court in the county in which the substantiation occurred. A copy of the petition must be served on the Division, which may file an objection or answer to the petition within 30 days after being served. In every case, the Division shall inform the Court whether or not the person applying for removal has been substantiated for abuse or neglect while on the Child Protection Registry. The Family Court may, in its discretion, dispose of a Petition for Removal without a hearing.

(d) Removal from the Child Protection Registry means only that the person's name has been removed from the Registry and may no longer be reported to employers pursuant to § 8563 of Title 11. Notwithstanding removal from the Registry, the person's name and other case information remains in the Division's internal information system as substantiated for all other purposes, including, but not limited to, the Division's use of the information for historical, treatment and investigative purposes, child care licensing decisions, foster and adoptive parent decisions, reporting pursuant to § 309 of Title 31, reporting to law enforcement authorities, or any other purpose set forth in § 906(e) of this title.

73 Del. Laws, c. 412, § 7; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 403, § 4.;









CHAPTER 10. HOSPITALS

§ 1001. Definitions

As used in this chapter:

(1) "Government unit" means the United States, State, county, municipality or other political subdivision or any department, division, board or other agency of any of the foregoing.

(2) "Hospital" means a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care for not less than 24 hours in any week of 4 or more nonrelated individuals suffering from illness, disease, injury or deformity or a place devoted primarily to providing for not less than 24 hours in any week of obstetrical or other medical or nursing care for 2 or more nonrelated individuals but does not include sanatoriums, rest homes, nursing homes or boarding homes.

(3) "Person" means person, firm, association or corporation.

16 Del. C. 1953, § 1021; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 87; 70 Del. Laws, c. 186, § 1.;



§ 1002. Purpose

The purpose of this chapter is to provide for the development, establishment and enforcement of standards for the construction, maintenance and operation of hospitals, which, in the light of advancing knowledge, will promote safe and adequate treatment of such individuals in hospitals.

16 Del. C. 1953, § 1022; 56 Del. Laws, c. 360.;



§ 1003. License requirement

No person or government unit, acting severally or jointly with any other person or government unit shall construct, establish, conduct or maintain a hospital in this State without a license being issued under this chapter.

16 Del. C. 1954, § 1023; 56 Del. Laws, c. 360.;



§ 1004. Application for license

An application for license shall be made to the Department upon forms provided by it and shall contain such information as the Department may reasonably require, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed under this chapter.

16 Del. C. 1953, § 1024; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 88; 70 Del. Laws, c. 186, § 1.;



§ 1005. Issuance and renewal of license

(a) Upon receipt of an application for license and the application fee of $250 for hospitals with 100 beds or fewer and $375 for hospitals with more than 100 beds, the Department shall issue a license if the applicant and hospital facilities meet the requirements established under this chapter.

(b) A license, unless sooner suspended or revoked, shall be renewed annually upon filing by the licensee and payment of an annual licensure fee of $150 for hospitals with 100 beds or fewer and $250 for hospitals with more than 100 beds.

(c) A provisional or restricted license as authorized by the Department shall be issued when health requirements are not met, upon payment of a licensure fee of $150 for hospitals with 100 beds or fewer and $250 for hospitals with more than 100 beds. For each hospital which has been issued a provisional or restricted license there shall be resubmission of the application fee for reinspection prior to the issuance of an annual license.

16 Del. C. 1953, § 1025; 56 Del. Laws, c. 360; 67 Del. Laws, c. 266, § 5; 70 Del. Laws, c. 149, § 89; 70 Del. Laws, c. 186, § 1.;



§ 1006. Denial or revocation of license, hearings and appeal

(a) The Department shall have the authority to deny, suspend, or revoke a license in any case where it finds that there has been a failure to comply with this chapter or the rules and regulations issued under this chapter or the Hospital Infections Disclosure Act [Chapter 10A of this title] or § 1731A of Title 24 or § 903 of this title.

(b) Before any license issued under this chapter is denied, suspended or revoked, notice shall be given in writing to the holder of the license setting forth the particular reasons for such action. Such denial, suspension or revocation shall become effective 30 days after the mailing by registered mail or personal service of the notice, unless the applicant or licensee within such 30 day period shall give written notice to the Department requesting a hearing, in which case the notice shall be deemed to be suspended. If a hearing has been requested, the applicant or licensee shall be given an opportunity for a prompt and fair hearing before the Department. At any time at or prior to the hearing, the Department may rescind the notice of denial, suspension or revocation upon being satisfied that the reasons for denial, suspension or revocation have been or will be removed. A copy of the decision of the Department setting forth the finding of facts and the particular reasons for the decision shall be sent be registered mail or served personally upon the applicant or licensee. The decision shall become final 30 days after it is so mailed or served unless the applicant or licensee within such 30 day period appeals the decision to the Superior Court in accordance with § 1014 of this title.

(c) The procedure governing hearings authorized by this section shall be in accordance with rules promulgated by said Department.

(d) A full and complete record shall be kept of all proceedings, and all testimony shall be reported but need not be transcribed unless the decision is appealed pursuant to § 1014 of this title. A copy or copies of the transcript may be obtained by an interested party on payment of the cost of preparing such copy or copies. Witnesses may be subpoenaed by either party and shall be allowed fees at a rate prescribed by the aforesaid rules.

16 Del. C. 1953, § 1026; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, §§ 90, 91; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 122, § 2; 77 Del. Laws, c. 320, § 7.;



§ 1007. Rules, regulations and enforcement

The Department shall adopt, amend or repeal regulations governing the establishment and operation of hospitals. These regulations shall establish reasonable standards of equipment, capacity, sanitation and any conditions which might influence the health care received by patients or promote the purposes of this chapter.

16 Del. C. 1953, § 1027; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 92; 70 Del. Laws, c. 186, § 1.;



§ 1008. Effective date of regulations

Any hospital which is in operation at the time of adoption of any applicable regulation or standard adopted under this chapter shall be given by the Department a reasonable time, not exceeding 5 years, within which to comply with such regulations and standards.

16 Del. C. 1953, § 1028; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 93; 70 Del. Laws, c. 186, § 1.;



§ 1009. Inspections and investigations

The Department shall make or cause to be made such inspections and investigations as it may deem necessary.

16 Del. C. 1953, § 1029; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 94; 70 Del. Laws, c. 186, § 1.;



§ 1010. , 1011. Hospital Advisory Council — Membership; appointment; terms of office; compensation; responsibilities and duties

Repealed by 68 Del. Laws, c. 79, § 1, eff. July 1, 1991.;



§ 1012. Information confidential

Information received by the Department through filed reports, through inspections or as otherwise authorized under this chapter shall not be made public in such manner as to identify individuals or hospitals, except in a hearing pursuant to § 1006 of this title or when otherwise required by law or federal regulation.

16 Del. C. 1953, § 1032; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 95; 70 Del. Laws, c. 186, § 1.;



§ 1013. Annual report of Department

The Department shall prepare and publish an annual report of its activities and operations under this chapter.

16 Del. C. 1953, § 1033; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 96; 70 Del. Laws, c. 186, § 1.;



§ 1014. Appeal to Superior Court; procedure

Any applicant or licensee who is dissatisfied with the decision of the Department as a result of the hearing provided in § 1006 of this title may, within 30 days after the mailing or service of the notice of decision as provided in said section, file a notice of appeal to the Superior Court in the office of the Prothonotary of the Superior Court of the county in which the hospital is located or to be located, and serve a copy of said notice of appeal upon the Department. The Department shall promptly certify and file with the Court a copy of the record and decision, including the transcript of the hearings on which the decision is based. Proceedings thereafter shall be governed by the Rules of the Superior Court of the State.

16 Del. C. 1953, § 1034; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 97; 70 Del. Laws, c. 186, § 1.;



§ 1015. Penalties

Any person constructing, establishing, conducting, managing or operating any hospital without a license shall be fined not more than $50 for the first offense and not more than $500 for each subsequent offense and each day of a continuing violation after conviction shall be considered a separate offense.

16 Del. C. 1953, § 1035; 56 Del. Laws, c. 360.;



§ 1016. Injunction

Notwithstanding the existence or pursuit of any other remedy, the Department may, in the manner provided by law, maintain an action in the name of the State for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a hospital without a license.

16 Del. C. 1953, § 1036; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 98; 70 Del. Laws, c. 186, § 1.;



§ 1017. Waiver

Any person who has presented plans for a hospital and received approval of them by the Department prior to June 28, 1968, shall be eligible for licensing until the fifth anniversary of such effective date of this chapter.

16 Del. C. 1953, § 1037; 56 Del. Laws, c. 360; 70 Del. Laws, c. 149, § 99; 70 Del. Laws, c. 186, § 1.;



§ 1018. Maintaining anatomical gifts data

(a) All hospitals covered by this section shall, if possible, ascertain from a patient upon an inpatient admission whether or not the patient has a validly executed donor card, will, other document of gift, or driver's license or identification card evidencing an anatomical gift. A hospital shall ascertain this information by including an inquiry on the hospital admission form to read as follows:

"Do you have a validly executed donor card, will, other document of gift, or drivers license or identification card evidencing an anatomical gift?"

The absence of a document of anatomical gift, in and of itself, shall not create any presumption regarding the patient's wishes regarding anatomical donation.

(b) All hospitals shall maintain as a part of a patient's permanent record such pertinent information about any anatomical gift which will facilitate the carrying out of the patient's wishes in the event of the patient's death. Upon the death of a patient who has made an anatomical gift, such hospital shall make every reasonable effort to contact without delay the person, institution or organization to which such gift has been made.

63 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 453, § 1.;



§ 1019. Designation of hospitals as primary stroke centers

(a) The Secretary of Health and Social Services shall designate as a primary stroke center any hospital which has received a Certificate of Distinction for Primary Stroke Centers issued by the Joint Commission on Accreditation of Healthcare Organizations (JCAHO).

(b) The Secretary shall suspend or revoke a hospital's distinction as a primary stroke center if the JCAHO suspends or revoke's a hospital's Certificate of Distinction for Primary Stoke Center.

76 Del. Laws, c. 299, § 1.;



§ 1020. Hospital visitation policy

(a) Each hospital shall include in its visitation policy a provision allowing each competent adult patient to receive visits from any individual from whom a patient desires to receive visits, subject to restrictions contained in the visitation policy related to a patient's medical condition, the number of visitors simultaneously permitted in a patient's room, and the hospital's visitation hours, as well as protective orders issued by a court.

(b) Each hospital shall honor each adult patient's desires set forth in the adult patient's power of attorney documents, advance health-care directives, and any similar documents, in accordance with and subject to provisions related to same that appear in this chapter, Chapter 25 of this title, and Chapter 49 of Title 12.

(c) The duties and rights conferred by this section are in addition to, and not in derogation of, duties and rights otherwise conferred by law, including §§ 2508 and 5161 of this title.

(d) Nothing in 77 Del. Laws, c. 49 shall preclude a hospital from restricting visitations due to attempts to interfere with patient care, the presentation of a threat to staff, patients or hospital personnel, or other actions disruptive to hospital operations.

(e) Except as provided in subsection (d) of this section above, nothing in this section shall be read to overrule any decision of the Delaware Department of Correction.

77 Del. Laws, c. 49, § 1.;






CHAPTER 10A. HEALTHCARE ASSOCIATED INFECTIONS DISCLOSURE ACT

§ 1001A. Short title

This chapter may be cited as the "Healthcare Associated Infections Disclosure Act."

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1002A Definitions.

For purposes of this chapter:

(1) "Advisory Committee" means the Committee established under this chapter.

(2) "Correctional facility" means any healthcare facility operated at any Department of Correction facility in this State.

(3) "Department"' means the Department of Health and Social Services.

(4) "Dialysis center" means a facility approved to furnish outpatient dialysis services directly to end stage renal disease (ESRD) patients. Outpatient dialysis includes: staff-assisted dialysis (dialysis performed by the staff of the facility) and self-dialysis (dialysis performed with little or no professional assistance by an ESRD patient who has completed an appropriate course of training). ESRD is that stage of renal impairment that appears irreversible and permanent, and requires a regular course of dialysis or kidney transplantation to maintain life.

(5) "Freestanding surgical center" means a facility licensed under Chapter 1 of this title.

(6) "Healthcare associated infection" means a localized or systemic condition:

a. That results from adverse reaction to the presence of an infectious agent or agents or its toxin or toxins; and

b. That was not present or incubating at the time of admission to the healthcare facility.

(7) "Healthcare facility" means a correctional facility, dialysis center, freestanding surgical center, hospital, long-term care facility, or psychiatric facility.

(8) "Hospital" means an acute care healthcare facility licensed under Chapter 10 of this title.

(9) "Long-term care facility" means a nursing home or intermediate care facility for persons with mental retardation licensed under Chapter 11 of this title.

(10) "Psychiatric facility" means a facility that is primarily engaged in providing, by or under the supervision of a doctor of medicine or osteopathy, psychiatric services for the diagnosis and treatment of mentally ill persons.

(11) "Public report" means the report provided to the healthcare facilities and the public by the Department as set forth in this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1003A Reporting of infections by physicians.

In accordance with this chapter, a physician who diagnoses and treats a healthcare associated infection related to a clinical procedure, or a licensed practitioner who is permitted by law to diagnose and treat such infection and does so, is required to report the infection back to the healthcare facility at which the clinical procedure was performed. The infection control department of the healthcare facility will then be required to report to the Department only those infections that meet the accepted National Healthcare Safety Network definitions and are currently required to be reported by law.

78 Del. Laws, c. 351, § 1.;

§ 1004A Hospital reports.

(a) Individual hospitals shall collect data on healthcare associated infection rates related to specific clinical procedures as determined by the Advisory Committee and set forth in regulations promulgated by the Department. Examples may include the following categories:

(1) Surgical site infections such as total hip and knee arthroplasty;

(2) Central line-related bloodstream infections in an intensive care unit (ICU);

(3) Direct healthcare provider's influenza vaccination rates; and

(4) Other categories as provided under subsection (c) of this section.

(b)(1) Infection control professionals, or a designee, of hospitals shall submit quarterly reports on their healthcare associated infection rates to the Department using the accepted Centers for Disease Control and Prevention's (CDC) National Healthcare Safety Network (NHSN) definitions. Prevention and control data related to quality measures will be based on nationally recognized and recommended standards that may include those developed by the CDC, Centers for Medicare and Medicaid, and/or the Agency for Healthcare, Research and Quality, to name a few. Data in quarterly reports must cover a period ending not earlier than 45 days prior to submission of the report. Quarterly reports shall be made available to each hospital 45 days after submittal to the Department for review by the hospitals. The hospitals shall have 7 days to review the quarterly reports and report any changes to the Department. Following the 7-day review period, such quarterly reports shall be made available to the public at each hospital and through the Department (the "public report").

(2) If the hospital is a division or subsidiary of another entity that owns or operates other hospitals or related organizations, the quarterly report shall be for the specific division or subsidiary and not for the other entity.

(c) After June 30, 2010, and upon consultation with the Advisory Committee and other experts in infection, prevention, identification and control, the Department may revise categories of infections set forth in subsection (a) of this section.

76 Del. Laws, c. 122, § 1; 77 Del. Laws, c. 233, §§ 1, 2; 78 Del. Laws, c. 351, § 1.;

§ 1005A Department reports.

(a) The Department shall annually submit to the legislature a report summarizing the hospital quarterly reports and shall publish the annual report on its website. The first annual report shall be published no later than June 30, 2009. Following the initial report, the Department shall update the public information on a quarterly basis.

(b) All reports issued by the Department shall be risk adjusted, or use some other method to account for the differences in patient populations among hospitals.

(c) The annual report shall compare healthcare associated infection rates to national rates published by the CDC's NHSN program and collected pursuant to this chapter for each individual hospital in the State. The Department, in consultation with the Advisory Committee, shall make this report as easy to comprehend as possible. The report shall also include an executive summary, written in plain language that shall include but not be limited to a discussion of findings, conclusions and trends concerning the overall state of healthcare associated infections in the State, including a comparison to prior years. The report may include policy recommendations, as appropriate.

(d) The Department shall publicize the report and its availability as widely as practical to interested parties, including but not limited to hospitals, providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, organized labor, consumer or patient advocacy groups and individual consumers. The annual report shall be made available to any person upon request.

(e) No hospital report or Department disclosure may contain information identifying a patient, employee or licensed health care professional in connection with a specific infection incident.

(f) The annual report shall provide background information about each hospital which shall include: the hospital's adult and pediatric populations, bed size, and specialty divisions; whether the hospital provides tertiary care; and whether the hospital is a teaching or a nonteaching institution. This background information shall be included in the public report.

(g) The annual report shall include a brief summary report to allow hospitals to comment on performance improvement and changes in patient population and risk factors. The information contained in the summary report shall be considered proprietary information and shall be utilized by the Department but shall not be made available in the public report and shall not be subject to disclosure under the State's Freedom of Information Act (Chapter 100 of Title 29).

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1006A Correctional facility reports.

(a) Correctional facilities shall collect data on healthcare associated infections related to specific clinical procedures resulting from care in the correctional facility, as determined by the Advisory Committee and as set forth in regulations promulgated by the Department. These categories of infection data may differ from that information required from hospitals.

(b) Correctional facilities shall report data to the Department in accordance with regulations of the Department. The information from the correctional facilities shall be segregated from the hospital data contained in the reports submitted pursuant to this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1007A Reports by other healthcare facilities.

Only with the concurrence of the Advisory Committee, and not until such time that the Centers for Medicaid and Medicare or the Centers for Disease Control and Prevention issue final federal regulations requiring such, and after careful evaluation of the economic and public health impact, the Department may through regulation require the reporting of healthcare associated infections from healthcare facilities other than hospitals and correctional facilities. The procedures for reporting shall be consistent with procedures for reporting by hospitals as specified in this chapter, except as may be necessary to accommodate the unique characteristics and capabilities of the healthcare facilities and the capabilities of the National Healthcare Safety Network.

78 Del. Laws, c. 351, § 1.;

§ 1008A Advisory Committee.

(a) The Secretary of the Department shall appoint an Advisory Committee, which shall include: 1 infection control professional who has responsibility for infection control programs for each hospital or healthcare system in Delaware; 4 infection disease physicians with expertise in infection control; 1 representative of the Delaware Health Care Facilities Association; 1 representative of a freestanding surgical center; 1 representative of a dialysis center; 1 representative of a psychiatric facility; 1 representative from the State Division of Public Health; and the Public Health Healthcare Associated Infections Specialist responsible for collating and reporting data. The Secretary shall also appoint 8 other members of the Committee including representatives from direct care nursing staff, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor and purchasers of health insurance, such as employers. The Advisory Committee shall have the authority to engage personnel with appropriate training and/or certification in infection prevention and control for the purposes of collecting data.

(b) The Advisory Committee shall assist the Department in the development of all aspects of the Department's methodology for collection, analyzing and disclosing the information collected under this chapter, including collection methods, formatting and methods and means for release and dissemination.

(c) In developing the methodology for collecting and analyzing the infection rate data, the Department and the Advisory Committee shall adopt the methodologies and system for data collection from the Centers for Disease Control's National Healthcare Safety Network, or its successor. The data collection and analysis methodology shall be disclosed to the public prior to any public disclosure of healthcare associated infection rates.

(d) The Advisory Committee shall assist the Department in the sharing of information and best practices toward the development of activities and policies that:

(1) Enhance coordination between healthcare facilities throughout the continuum of care for the prevention and control of healthcare associated infections;

(2) Promote the prevention and control of healthcare associated infections generally; and

(3) Encourage the creation of benchmarks against which to measure progress in the prevention and control of healthcare associated infections.

78 Del. Laws, c. 351, § 1.;

§ 1009A Privacy.

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1002A. Definitions

For purposes of this chapter:

(1) "Advisory Committee" means the Committee established under this chapter.

(2) "Correctional facility" means any healthcare facility operated at any Department of Correction facility in this State.

(3) "Department"' means the Department of Health and Social Services.

(4) "Dialysis center" means a facility approved to furnish outpatient dialysis services directly to end stage renal disease (ESRD) patients. Outpatient dialysis includes: staff-assisted dialysis (dialysis performed by the staff of the facility) and self-dialysis (dialysis performed with little or no professional assistance by an ESRD patient who has completed an appropriate course of training). ESRD is that stage of renal impairment that appears irreversible and permanent, and requires a regular course of dialysis or kidney transplantation to maintain life.

(5) "Freestanding surgical center" means a facility licensed under Chapter 1 of this title.

(6) "Healthcare associated infection" means a localized or systemic condition:

a. That results from adverse reaction to the presence of an infectious agent or agents or its toxin or toxins; and

b. That was not present or incubating at the time of admission to the healthcare facility.

(7) "Healthcare facility" means a correctional facility, dialysis center, freestanding surgical center, hospital, long-term care facility, or psychiatric facility.

(8) "Hospital" means an acute care healthcare facility licensed under Chapter 10 of this title.

(9) "Long-term care facility" means a nursing home or intermediate care facility for persons with mental retardation licensed under Chapter 11 of this title.

(10) "Psychiatric facility" means a facility that is primarily engaged in providing, by or under the supervision of a doctor of medicine or osteopathy, psychiatric services for the diagnosis and treatment of mentally ill persons.

(11) "Public report" means the report provided to the healthcare facilities and the public by the Department as set forth in this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1003A Reporting of infections by physicians.

In accordance with this chapter, a physician who diagnoses and treats a healthcare associated infection related to a clinical procedure, or a licensed practitioner who is permitted by law to diagnose and treat such infection and does so, is required to report the infection back to the healthcare facility at which the clinical procedure was performed. The infection control department of the healthcare facility will then be required to report to the Department only those infections that meet the accepted National Healthcare Safety Network definitions and are currently required to be reported by law.

78 Del. Laws, c. 351, § 1.;

§ 1004A Hospital reports.

(a) Individual hospitals shall collect data on healthcare associated infection rates related to specific clinical procedures as determined by the Advisory Committee and set forth in regulations promulgated by the Department. Examples may include the following categories:

(1) Surgical site infections such as total hip and knee arthroplasty;

(2) Central line-related bloodstream infections in an intensive care unit (ICU);

(3) Direct healthcare provider's influenza vaccination rates; and

(4) Other categories as provided under subsection (c) of this section.

(b)(1) Infection control professionals, or a designee, of hospitals shall submit quarterly reports on their healthcare associated infection rates to the Department using the accepted Centers for Disease Control and Prevention's (CDC) National Healthcare Safety Network (NHSN) definitions. Prevention and control data related to quality measures will be based on nationally recognized and recommended standards that may include those developed by the CDC, Centers for Medicare and Medicaid, and/or the Agency for Healthcare, Research and Quality, to name a few. Data in quarterly reports must cover a period ending not earlier than 45 days prior to submission of the report. Quarterly reports shall be made available to each hospital 45 days after submittal to the Department for review by the hospitals. The hospitals shall have 7 days to review the quarterly reports and report any changes to the Department. Following the 7-day review period, such quarterly reports shall be made available to the public at each hospital and through the Department (the "public report").

(2) If the hospital is a division or subsidiary of another entity that owns or operates other hospitals or related organizations, the quarterly report shall be for the specific division or subsidiary and not for the other entity.

(c) After June 30, 2010, and upon consultation with the Advisory Committee and other experts in infection, prevention, identification and control, the Department may revise categories of infections set forth in subsection (a) of this section.

76 Del. Laws, c. 122, § 1; 77 Del. Laws, c. 233, §§ 1, 2; 78 Del. Laws, c. 351, § 1.;

§ 1005A Department reports.

(a) The Department shall annually submit to the legislature a report summarizing the hospital quarterly reports and shall publish the annual report on its website. The first annual report shall be published no later than June 30, 2009. Following the initial report, the Department shall update the public information on a quarterly basis.

(b) All reports issued by the Department shall be risk adjusted, or use some other method to account for the differences in patient populations among hospitals.

(c) The annual report shall compare healthcare associated infection rates to national rates published by the CDC's NHSN program and collected pursuant to this chapter for each individual hospital in the State. The Department, in consultation with the Advisory Committee, shall make this report as easy to comprehend as possible. The report shall also include an executive summary, written in plain language that shall include but not be limited to a discussion of findings, conclusions and trends concerning the overall state of healthcare associated infections in the State, including a comparison to prior years. The report may include policy recommendations, as appropriate.

(d) The Department shall publicize the report and its availability as widely as practical to interested parties, including but not limited to hospitals, providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, organized labor, consumer or patient advocacy groups and individual consumers. The annual report shall be made available to any person upon request.

(e) No hospital report or Department disclosure may contain information identifying a patient, employee or licensed health care professional in connection with a specific infection incident.

(f) The annual report shall provide background information about each hospital which shall include: the hospital's adult and pediatric populations, bed size, and specialty divisions; whether the hospital provides tertiary care; and whether the hospital is a teaching or a nonteaching institution. This background information shall be included in the public report.

(g) The annual report shall include a brief summary report to allow hospitals to comment on performance improvement and changes in patient population and risk factors. The information contained in the summary report shall be considered proprietary information and shall be utilized by the Department but shall not be made available in the public report and shall not be subject to disclosure under the State's Freedom of Information Act (Chapter 100 of Title 29).

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1006A Correctional facility reports.

(a) Correctional facilities shall collect data on healthcare associated infections related to specific clinical procedures resulting from care in the correctional facility, as determined by the Advisory Committee and as set forth in regulations promulgated by the Department. These categories of infection data may differ from that information required from hospitals.

(b) Correctional facilities shall report data to the Department in accordance with regulations of the Department. The information from the correctional facilities shall be segregated from the hospital data contained in the reports submitted pursuant to this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1007A Reports by other healthcare facilities.

Only with the concurrence of the Advisory Committee, and not until such time that the Centers for Medicaid and Medicare or the Centers for Disease Control and Prevention issue final federal regulations requiring such, and after careful evaluation of the economic and public health impact, the Department may through regulation require the reporting of healthcare associated infections from healthcare facilities other than hospitals and correctional facilities. The procedures for reporting shall be consistent with procedures for reporting by hospitals as specified in this chapter, except as may be necessary to accommodate the unique characteristics and capabilities of the healthcare facilities and the capabilities of the National Healthcare Safety Network.

78 Del. Laws, c. 351, § 1.;

§ 1008A Advisory Committee.

(a) The Secretary of the Department shall appoint an Advisory Committee, which shall include: 1 infection control professional who has responsibility for infection control programs for each hospital or healthcare system in Delaware; 4 infection disease physicians with expertise in infection control; 1 representative of the Delaware Health Care Facilities Association; 1 representative of a freestanding surgical center; 1 representative of a dialysis center; 1 representative of a psychiatric facility; 1 representative from the State Division of Public Health; and the Public Health Healthcare Associated Infections Specialist responsible for collating and reporting data. The Secretary shall also appoint 8 other members of the Committee including representatives from direct care nursing staff, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor and purchasers of health insurance, such as employers. The Advisory Committee shall have the authority to engage personnel with appropriate training and/or certification in infection prevention and control for the purposes of collecting data.

(b) The Advisory Committee shall assist the Department in the development of all aspects of the Department's methodology for collection, analyzing and disclosing the information collected under this chapter, including collection methods, formatting and methods and means for release and dissemination.

(c) In developing the methodology for collecting and analyzing the infection rate data, the Department and the Advisory Committee shall adopt the methodologies and system for data collection from the Centers for Disease Control's National Healthcare Safety Network, or its successor. The data collection and analysis methodology shall be disclosed to the public prior to any public disclosure of healthcare associated infection rates.

(d) The Advisory Committee shall assist the Department in the sharing of information and best practices toward the development of activities and policies that:

(1) Enhance coordination between healthcare facilities throughout the continuum of care for the prevention and control of healthcare associated infections;

(2) Promote the prevention and control of healthcare associated infections generally; and

(3) Encourage the creation of benchmarks against which to measure progress in the prevention and control of healthcare associated infections.

78 Del. Laws, c. 351, § 1.;

§ 1009A Privacy.

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1003A. Reporting of infections by physicians

In accordance with this chapter, a physician who diagnoses and treats a healthcare associated infection related to a clinical procedure, or a licensed practitioner who is permitted by law to diagnose and treat such infection and does so, is required to report the infection back to the healthcare facility at which the clinical procedure was performed. The infection control department of the healthcare facility will then be required to report to the Department only those infections that meet the accepted National Healthcare Safety Network definitions and are currently required to be reported by law.

78 Del. Laws, c. 351, § 1.;

§ 1004A Hospital reports.

(a) Individual hospitals shall collect data on healthcare associated infection rates related to specific clinical procedures as determined by the Advisory Committee and set forth in regulations promulgated by the Department. Examples may include the following categories:

(1) Surgical site infections such as total hip and knee arthroplasty;

(2) Central line-related bloodstream infections in an intensive care unit (ICU);

(3) Direct healthcare provider's influenza vaccination rates; and

(4) Other categories as provided under subsection (c) of this section.

(b)(1) Infection control professionals, or a designee, of hospitals shall submit quarterly reports on their healthcare associated infection rates to the Department using the accepted Centers for Disease Control and Prevention's (CDC) National Healthcare Safety Network (NHSN) definitions. Prevention and control data related to quality measures will be based on nationally recognized and recommended standards that may include those developed by the CDC, Centers for Medicare and Medicaid, and/or the Agency for Healthcare, Research and Quality, to name a few. Data in quarterly reports must cover a period ending not earlier than 45 days prior to submission of the report. Quarterly reports shall be made available to each hospital 45 days after submittal to the Department for review by the hospitals. The hospitals shall have 7 days to review the quarterly reports and report any changes to the Department. Following the 7-day review period, such quarterly reports shall be made available to the public at each hospital and through the Department (the "public report").

(2) If the hospital is a division or subsidiary of another entity that owns or operates other hospitals or related organizations, the quarterly report shall be for the specific division or subsidiary and not for the other entity.

(c) After June 30, 2010, and upon consultation with the Advisory Committee and other experts in infection, prevention, identification and control, the Department may revise categories of infections set forth in subsection (a) of this section.

76 Del. Laws, c. 122, § 1; 77 Del. Laws, c. 233, §§ 1, 2; 78 Del. Laws, c. 351, § 1.;

§ 1005A Department reports.

(a) The Department shall annually submit to the legislature a report summarizing the hospital quarterly reports and shall publish the annual report on its website. The first annual report shall be published no later than June 30, 2009. Following the initial report, the Department shall update the public information on a quarterly basis.

(b) All reports issued by the Department shall be risk adjusted, or use some other method to account for the differences in patient populations among hospitals.

(c) The annual report shall compare healthcare associated infection rates to national rates published by the CDC's NHSN program and collected pursuant to this chapter for each individual hospital in the State. The Department, in consultation with the Advisory Committee, shall make this report as easy to comprehend as possible. The report shall also include an executive summary, written in plain language that shall include but not be limited to a discussion of findings, conclusions and trends concerning the overall state of healthcare associated infections in the State, including a comparison to prior years. The report may include policy recommendations, as appropriate.

(d) The Department shall publicize the report and its availability as widely as practical to interested parties, including but not limited to hospitals, providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, organized labor, consumer or patient advocacy groups and individual consumers. The annual report shall be made available to any person upon request.

(e) No hospital report or Department disclosure may contain information identifying a patient, employee or licensed health care professional in connection with a specific infection incident.

(f) The annual report shall provide background information about each hospital which shall include: the hospital's adult and pediatric populations, bed size, and specialty divisions; whether the hospital provides tertiary care; and whether the hospital is a teaching or a nonteaching institution. This background information shall be included in the public report.

(g) The annual report shall include a brief summary report to allow hospitals to comment on performance improvement and changes in patient population and risk factors. The information contained in the summary report shall be considered proprietary information and shall be utilized by the Department but shall not be made available in the public report and shall not be subject to disclosure under the State's Freedom of Information Act (Chapter 100 of Title 29).

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1006A Correctional facility reports.

(a) Correctional facilities shall collect data on healthcare associated infections related to specific clinical procedures resulting from care in the correctional facility, as determined by the Advisory Committee and as set forth in regulations promulgated by the Department. These categories of infection data may differ from that information required from hospitals.

(b) Correctional facilities shall report data to the Department in accordance with regulations of the Department. The information from the correctional facilities shall be segregated from the hospital data contained in the reports submitted pursuant to this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1007A Reports by other healthcare facilities.

Only with the concurrence of the Advisory Committee, and not until such time that the Centers for Medicaid and Medicare or the Centers for Disease Control and Prevention issue final federal regulations requiring such, and after careful evaluation of the economic and public health impact, the Department may through regulation require the reporting of healthcare associated infections from healthcare facilities other than hospitals and correctional facilities. The procedures for reporting shall be consistent with procedures for reporting by hospitals as specified in this chapter, except as may be necessary to accommodate the unique characteristics and capabilities of the healthcare facilities and the capabilities of the National Healthcare Safety Network.

78 Del. Laws, c. 351, § 1.;

§ 1008A Advisory Committee.

(a) The Secretary of the Department shall appoint an Advisory Committee, which shall include: 1 infection control professional who has responsibility for infection control programs for each hospital or healthcare system in Delaware; 4 infection disease physicians with expertise in infection control; 1 representative of the Delaware Health Care Facilities Association; 1 representative of a freestanding surgical center; 1 representative of a dialysis center; 1 representative of a psychiatric facility; 1 representative from the State Division of Public Health; and the Public Health Healthcare Associated Infections Specialist responsible for collating and reporting data. The Secretary shall also appoint 8 other members of the Committee including representatives from direct care nursing staff, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor and purchasers of health insurance, such as employers. The Advisory Committee shall have the authority to engage personnel with appropriate training and/or certification in infection prevention and control for the purposes of collecting data.

(b) The Advisory Committee shall assist the Department in the development of all aspects of the Department's methodology for collection, analyzing and disclosing the information collected under this chapter, including collection methods, formatting and methods and means for release and dissemination.

(c) In developing the methodology for collecting and analyzing the infection rate data, the Department and the Advisory Committee shall adopt the methodologies and system for data collection from the Centers for Disease Control's National Healthcare Safety Network, or its successor. The data collection and analysis methodology shall be disclosed to the public prior to any public disclosure of healthcare associated infection rates.

(d) The Advisory Committee shall assist the Department in the sharing of information and best practices toward the development of activities and policies that:

(1) Enhance coordination between healthcare facilities throughout the continuum of care for the prevention and control of healthcare associated infections;

(2) Promote the prevention and control of healthcare associated infections generally; and

(3) Encourage the creation of benchmarks against which to measure progress in the prevention and control of healthcare associated infections.

78 Del. Laws, c. 351, § 1.;

§ 1009A Privacy.

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1004A. Hospital reports

(a) Individual hospitals shall collect data on healthcare associated infection rates related to specific clinical procedures as determined by the Advisory Committee and set forth in regulations promulgated by the Department. Examples may include the following categories:

(1) Surgical site infections such as total hip and knee arthroplasty;

(2) Central line-related bloodstream infections in an intensive care unit (ICU);

(3) Direct healthcare provider's influenza vaccination rates; and

(4) Other categories as provided under subsection (c) of this section.

(b)(1) Infection control professionals, or a designee, of hospitals shall submit quarterly reports on their healthcare associated infection rates to the Department using the accepted Centers for Disease Control and Prevention's (CDC) National Healthcare Safety Network (NHSN) definitions. Prevention and control data related to quality measures will be based on nationally recognized and recommended standards that may include those developed by the CDC, Centers for Medicare and Medicaid, and/or the Agency for Healthcare, Research and Quality, to name a few. Data in quarterly reports must cover a period ending not earlier than 45 days prior to submission of the report. Quarterly reports shall be made available to each hospital 45 days after submittal to the Department for review by the hospitals. The hospitals shall have 7 days to review the quarterly reports and report any changes to the Department. Following the 7-day review period, such quarterly reports shall be made available to the public at each hospital and through the Department (the "public report").

(2) If the hospital is a division or subsidiary of another entity that owns or operates other hospitals or related organizations, the quarterly report shall be for the specific division or subsidiary and not for the other entity.

(c) After June 30, 2010, and upon consultation with the Advisory Committee and other experts in infection, prevention, identification and control, the Department may revise categories of infections set forth in subsection (a) of this section.

76 Del. Laws, c. 122, § 1; 77 Del. Laws, c. 233, §§ 1, 2; 78 Del. Laws, c. 351, § 1.;

§ 1005A Department reports.

(a) The Department shall annually submit to the legislature a report summarizing the hospital quarterly reports and shall publish the annual report on its website. The first annual report shall be published no later than June 30, 2009. Following the initial report, the Department shall update the public information on a quarterly basis.

(b) All reports issued by the Department shall be risk adjusted, or use some other method to account for the differences in patient populations among hospitals.

(c) The annual report shall compare healthcare associated infection rates to national rates published by the CDC's NHSN program and collected pursuant to this chapter for each individual hospital in the State. The Department, in consultation with the Advisory Committee, shall make this report as easy to comprehend as possible. The report shall also include an executive summary, written in plain language that shall include but not be limited to a discussion of findings, conclusions and trends concerning the overall state of healthcare associated infections in the State, including a comparison to prior years. The report may include policy recommendations, as appropriate.

(d) The Department shall publicize the report and its availability as widely as practical to interested parties, including but not limited to hospitals, providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, organized labor, consumer or patient advocacy groups and individual consumers. The annual report shall be made available to any person upon request.

(e) No hospital report or Department disclosure may contain information identifying a patient, employee or licensed health care professional in connection with a specific infection incident.

(f) The annual report shall provide background information about each hospital which shall include: the hospital's adult and pediatric populations, bed size, and specialty divisions; whether the hospital provides tertiary care; and whether the hospital is a teaching or a nonteaching institution. This background information shall be included in the public report.

(g) The annual report shall include a brief summary report to allow hospitals to comment on performance improvement and changes in patient population and risk factors. The information contained in the summary report shall be considered proprietary information and shall be utilized by the Department but shall not be made available in the public report and shall not be subject to disclosure under the State's Freedom of Information Act (Chapter 100 of Title 29).

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1006A Correctional facility reports.

(a) Correctional facilities shall collect data on healthcare associated infections related to specific clinical procedures resulting from care in the correctional facility, as determined by the Advisory Committee and as set forth in regulations promulgated by the Department. These categories of infection data may differ from that information required from hospitals.

(b) Correctional facilities shall report data to the Department in accordance with regulations of the Department. The information from the correctional facilities shall be segregated from the hospital data contained in the reports submitted pursuant to this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1007A Reports by other healthcare facilities.

Only with the concurrence of the Advisory Committee, and not until such time that the Centers for Medicaid and Medicare or the Centers for Disease Control and Prevention issue final federal regulations requiring such, and after careful evaluation of the economic and public health impact, the Department may through regulation require the reporting of healthcare associated infections from healthcare facilities other than hospitals and correctional facilities. The procedures for reporting shall be consistent with procedures for reporting by hospitals as specified in this chapter, except as may be necessary to accommodate the unique characteristics and capabilities of the healthcare facilities and the capabilities of the National Healthcare Safety Network.

78 Del. Laws, c. 351, § 1.;

§ 1008A Advisory Committee.

(a) The Secretary of the Department shall appoint an Advisory Committee, which shall include: 1 infection control professional who has responsibility for infection control programs for each hospital or healthcare system in Delaware; 4 infection disease physicians with expertise in infection control; 1 representative of the Delaware Health Care Facilities Association; 1 representative of a freestanding surgical center; 1 representative of a dialysis center; 1 representative of a psychiatric facility; 1 representative from the State Division of Public Health; and the Public Health Healthcare Associated Infections Specialist responsible for collating and reporting data. The Secretary shall also appoint 8 other members of the Committee including representatives from direct care nursing staff, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor and purchasers of health insurance, such as employers. The Advisory Committee shall have the authority to engage personnel with appropriate training and/or certification in infection prevention and control for the purposes of collecting data.

(b) The Advisory Committee shall assist the Department in the development of all aspects of the Department's methodology for collection, analyzing and disclosing the information collected under this chapter, including collection methods, formatting and methods and means for release and dissemination.

(c) In developing the methodology for collecting and analyzing the infection rate data, the Department and the Advisory Committee shall adopt the methodologies and system for data collection from the Centers for Disease Control's National Healthcare Safety Network, or its successor. The data collection and analysis methodology shall be disclosed to the public prior to any public disclosure of healthcare associated infection rates.

(d) The Advisory Committee shall assist the Department in the sharing of information and best practices toward the development of activities and policies that:

(1) Enhance coordination between healthcare facilities throughout the continuum of care for the prevention and control of healthcare associated infections;

(2) Promote the prevention and control of healthcare associated infections generally; and

(3) Encourage the creation of benchmarks against which to measure progress in the prevention and control of healthcare associated infections.

78 Del. Laws, c. 351, § 1.;

§ 1009A Privacy.

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1005A. Department reports

(a) The Department shall annually submit to the legislature a report summarizing the hospital quarterly reports and shall publish the annual report on its website. The first annual report shall be published no later than June 30, 2009. Following the initial report, the Department shall update the public information on a quarterly basis.

(b) All reports issued by the Department shall be risk adjusted, or use some other method to account for the differences in patient populations among hospitals.

(c) The annual report shall compare healthcare associated infection rates to national rates published by the CDC's NHSN program and collected pursuant to this chapter for each individual hospital in the State. The Department, in consultation with the Advisory Committee, shall make this report as easy to comprehend as possible. The report shall also include an executive summary, written in plain language that shall include but not be limited to a discussion of findings, conclusions and trends concerning the overall state of healthcare associated infections in the State, including a comparison to prior years. The report may include policy recommendations, as appropriate.

(d) The Department shall publicize the report and its availability as widely as practical to interested parties, including but not limited to hospitals, providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, organized labor, consumer or patient advocacy groups and individual consumers. The annual report shall be made available to any person upon request.

(e) No hospital report or Department disclosure may contain information identifying a patient, employee or licensed health care professional in connection with a specific infection incident.

(f) The annual report shall provide background information about each hospital which shall include: the hospital's adult and pediatric populations, bed size, and specialty divisions; whether the hospital provides tertiary care; and whether the hospital is a teaching or a nonteaching institution. This background information shall be included in the public report.

(g) The annual report shall include a brief summary report to allow hospitals to comment on performance improvement and changes in patient population and risk factors. The information contained in the summary report shall be considered proprietary information and shall be utilized by the Department but shall not be made available in the public report and shall not be subject to disclosure under the State's Freedom of Information Act (Chapter 100 of Title 29).

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1006A Correctional facility reports.

(a) Correctional facilities shall collect data on healthcare associated infections related to specific clinical procedures resulting from care in the correctional facility, as determined by the Advisory Committee and as set forth in regulations promulgated by the Department. These categories of infection data may differ from that information required from hospitals.

(b) Correctional facilities shall report data to the Department in accordance with regulations of the Department. The information from the correctional facilities shall be segregated from the hospital data contained in the reports submitted pursuant to this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1007A Reports by other healthcare facilities.

Only with the concurrence of the Advisory Committee, and not until such time that the Centers for Medicaid and Medicare or the Centers for Disease Control and Prevention issue final federal regulations requiring such, and after careful evaluation of the economic and public health impact, the Department may through regulation require the reporting of healthcare associated infections from healthcare facilities other than hospitals and correctional facilities. The procedures for reporting shall be consistent with procedures for reporting by hospitals as specified in this chapter, except as may be necessary to accommodate the unique characteristics and capabilities of the healthcare facilities and the capabilities of the National Healthcare Safety Network.

78 Del. Laws, c. 351, § 1.;

§ 1008A Advisory Committee.

(a) The Secretary of the Department shall appoint an Advisory Committee, which shall include: 1 infection control professional who has responsibility for infection control programs for each hospital or healthcare system in Delaware; 4 infection disease physicians with expertise in infection control; 1 representative of the Delaware Health Care Facilities Association; 1 representative of a freestanding surgical center; 1 representative of a dialysis center; 1 representative of a psychiatric facility; 1 representative from the State Division of Public Health; and the Public Health Healthcare Associated Infections Specialist responsible for collating and reporting data. The Secretary shall also appoint 8 other members of the Committee including representatives from direct care nursing staff, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor and purchasers of health insurance, such as employers. The Advisory Committee shall have the authority to engage personnel with appropriate training and/or certification in infection prevention and control for the purposes of collecting data.

(b) The Advisory Committee shall assist the Department in the development of all aspects of the Department's methodology for collection, analyzing and disclosing the information collected under this chapter, including collection methods, formatting and methods and means for release and dissemination.

(c) In developing the methodology for collecting and analyzing the infection rate data, the Department and the Advisory Committee shall adopt the methodologies and system for data collection from the Centers for Disease Control's National Healthcare Safety Network, or its successor. The data collection and analysis methodology shall be disclosed to the public prior to any public disclosure of healthcare associated infection rates.

(d) The Advisory Committee shall assist the Department in the sharing of information and best practices toward the development of activities and policies that:

(1) Enhance coordination between healthcare facilities throughout the continuum of care for the prevention and control of healthcare associated infections;

(2) Promote the prevention and control of healthcare associated infections generally; and

(3) Encourage the creation of benchmarks against which to measure progress in the prevention and control of healthcare associated infections.

78 Del. Laws, c. 351, § 1.;

§ 1009A Privacy.

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1006A. Correctional facility reports

(a) Correctional facilities shall collect data on healthcare associated infections related to specific clinical procedures resulting from care in the correctional facility, as determined by the Advisory Committee and as set forth in regulations promulgated by the Department. These categories of infection data may differ from that information required from hospitals.

(b) Correctional facilities shall report data to the Department in accordance with regulations of the Department. The information from the correctional facilities shall be segregated from the hospital data contained in the reports submitted pursuant to this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1007A Reports by other healthcare facilities.

Only with the concurrence of the Advisory Committee, and not until such time that the Centers for Medicaid and Medicare or the Centers for Disease Control and Prevention issue final federal regulations requiring such, and after careful evaluation of the economic and public health impact, the Department may through regulation require the reporting of healthcare associated infections from healthcare facilities other than hospitals and correctional facilities. The procedures for reporting shall be consistent with procedures for reporting by hospitals as specified in this chapter, except as may be necessary to accommodate the unique characteristics and capabilities of the healthcare facilities and the capabilities of the National Healthcare Safety Network.

78 Del. Laws, c. 351, § 1.;

§ 1008A Advisory Committee.

(a) The Secretary of the Department shall appoint an Advisory Committee, which shall include: 1 infection control professional who has responsibility for infection control programs for each hospital or healthcare system in Delaware; 4 infection disease physicians with expertise in infection control; 1 representative of the Delaware Health Care Facilities Association; 1 representative of a freestanding surgical center; 1 representative of a dialysis center; 1 representative of a psychiatric facility; 1 representative from the State Division of Public Health; and the Public Health Healthcare Associated Infections Specialist responsible for collating and reporting data. The Secretary shall also appoint 8 other members of the Committee including representatives from direct care nursing staff, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor and purchasers of health insurance, such as employers. The Advisory Committee shall have the authority to engage personnel with appropriate training and/or certification in infection prevention and control for the purposes of collecting data.

(b) The Advisory Committee shall assist the Department in the development of all aspects of the Department's methodology for collection, analyzing and disclosing the information collected under this chapter, including collection methods, formatting and methods and means for release and dissemination.

(c) In developing the methodology for collecting and analyzing the infection rate data, the Department and the Advisory Committee shall adopt the methodologies and system for data collection from the Centers for Disease Control's National Healthcare Safety Network, or its successor. The data collection and analysis methodology shall be disclosed to the public prior to any public disclosure of healthcare associated infection rates.

(d) The Advisory Committee shall assist the Department in the sharing of information and best practices toward the development of activities and policies that:

(1) Enhance coordination between healthcare facilities throughout the continuum of care for the prevention and control of healthcare associated infections;

(2) Promote the prevention and control of healthcare associated infections generally; and

(3) Encourage the creation of benchmarks against which to measure progress in the prevention and control of healthcare associated infections.

78 Del. Laws, c. 351, § 1.;

§ 1009A Privacy.

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1007A. Reports by other healthcare facilities

Only with the concurrence of the Advisory Committee, and not until such time that the Centers for Medicaid and Medicare or the Centers for Disease Control and Prevention issue final federal regulations requiring such, and after careful evaluation of the economic and public health impact, the Department may through regulation require the reporting of healthcare associated infections from healthcare facilities other than hospitals and correctional facilities. The procedures for reporting shall be consistent with procedures for reporting by hospitals as specified in this chapter, except as may be necessary to accommodate the unique characteristics and capabilities of the healthcare facilities and the capabilities of the National Healthcare Safety Network.

78 Del. Laws, c. 351, § 1.;

§ 1008A Advisory Committee.

(a) The Secretary of the Department shall appoint an Advisory Committee, which shall include: 1 infection control professional who has responsibility for infection control programs for each hospital or healthcare system in Delaware; 4 infection disease physicians with expertise in infection control; 1 representative of the Delaware Health Care Facilities Association; 1 representative of a freestanding surgical center; 1 representative of a dialysis center; 1 representative of a psychiatric facility; 1 representative from the State Division of Public Health; and the Public Health Healthcare Associated Infections Specialist responsible for collating and reporting data. The Secretary shall also appoint 8 other members of the Committee including representatives from direct care nursing staff, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor and purchasers of health insurance, such as employers. The Advisory Committee shall have the authority to engage personnel with appropriate training and/or certification in infection prevention and control for the purposes of collecting data.

(b) The Advisory Committee shall assist the Department in the development of all aspects of the Department's methodology for collection, analyzing and disclosing the information collected under this chapter, including collection methods, formatting and methods and means for release and dissemination.

(c) In developing the methodology for collecting and analyzing the infection rate data, the Department and the Advisory Committee shall adopt the methodologies and system for data collection from the Centers for Disease Control's National Healthcare Safety Network, or its successor. The data collection and analysis methodology shall be disclosed to the public prior to any public disclosure of healthcare associated infection rates.

(d) The Advisory Committee shall assist the Department in the sharing of information and best practices toward the development of activities and policies that:

(1) Enhance coordination between healthcare facilities throughout the continuum of care for the prevention and control of healthcare associated infections;

(2) Promote the prevention and control of healthcare associated infections generally; and

(3) Encourage the creation of benchmarks against which to measure progress in the prevention and control of healthcare associated infections.

78 Del. Laws, c. 351, § 1.;

§ 1009A Privacy.

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1008A. Advisory Committee

(a) The Secretary of the Department shall appoint an Advisory Committee, which shall include: 1 infection control professional who has responsibility for infection control programs for each hospital or healthcare system in Delaware; 4 infection disease physicians with expertise in infection control; 1 representative of the Delaware Health Care Facilities Association; 1 representative of a freestanding surgical center; 1 representative of a dialysis center; 1 representative of a psychiatric facility; 1 representative from the State Division of Public Health; and the Public Health Healthcare Associated Infections Specialist responsible for collating and reporting data. The Secretary shall also appoint 8 other members of the Committee including representatives from direct care nursing staff, academic researchers, consumer organizations, health insurers, health maintenance organizations, organized labor and purchasers of health insurance, such as employers. The Advisory Committee shall have the authority to engage personnel with appropriate training and/or certification in infection prevention and control for the purposes of collecting data.

(b) The Advisory Committee shall assist the Department in the development of all aspects of the Department's methodology for collection, analyzing and disclosing the information collected under this chapter, including collection methods, formatting and methods and means for release and dissemination.

(c) In developing the methodology for collecting and analyzing the infection rate data, the Department and the Advisory Committee shall adopt the methodologies and system for data collection from the Centers for Disease Control's National Healthcare Safety Network, or its successor. The data collection and analysis methodology shall be disclosed to the public prior to any public disclosure of healthcare associated infection rates.

(d) The Advisory Committee shall assist the Department in the sharing of information and best practices toward the development of activities and policies that:

(1) Enhance coordination between healthcare facilities throughout the continuum of care for the prevention and control of healthcare associated infections;

(2) Promote the prevention and control of healthcare associated infections generally; and

(3) Encourage the creation of benchmarks against which to measure progress in the prevention and control of healthcare associated infections.

78 Del. Laws, c. 351, § 1.;

§ 1009A Privacy.

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1009A. Privacy

It is the express intent of the legislature that a patient's right of confidentiality shall not be violated in any manner. Patient Social Security numbers and any other information that could be used to identify an individual patient shall not be released notwithstanding any other provision of law.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1010A Penalties.

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1010A. Penalties

A determination that a healthcare facility has violated the provisions of this chapter may result in any of the following:

(1) Termination of licensure or other sanctions relating to licensure under Chapter 10 of this title; or

(2) A civil penalty of up to $500 per day per violation for each day the healthcare facility is in violation of this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1011A Regulatory oversight.

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1011A. Regulatory oversight

The Department shall be responsible for ensuring compliance. When the Department licenses a healthcare facility according to the provisions of this title, compliance with this chapter shall be a condition of licensure.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1012A Hospital Infection Specialist.

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1012A. Hospital Infection Specialist

The Department shall establish and fund a Healthcare Associated Infection Specialist position within the Division of Public Health supporting the functions of this chapter. The Healthcare Associated Infection Specialist must have knowledge of the NHSN system and skills to appropriately analyze healthcare acquired infection data.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1013A Privilege and confidentiality protections.

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1013A. Privilege and confidentiality protections

Notwithstanding any other provision of federal, state or local law, the healthcare associated infection data provided pursuant to this chapter is privileged and, with the exception of §§ 1003A, 1004A and 1005A of this title, shall not be:

(1) Subject to admission as evidence or other disclosure in any federal, state or local civil, criminal or administrative proceeding, or

(2) Subject to use in a disciplinary proceeding against a healthcare facility or provider, or

(3) Subject to disclosure under Chapter 100 of Title 29.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;

§ 1014A Membership in National Healthcare Safety Network.

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;



§ 1014A. Membership in National Healthcare Safety Network

By December 31, 2007, all hospitals in the State shall join the Centers of Disease Control and Prevention's National Healthcare Safety Network or its successor. If the Network is not open for enrollment to all hospitals by this date, all hospitals shall join the Network within 180 days after the Center of Disease Control and Prevention permits such enrollment. Hospitals shall authorize the Department to have access to hospital-specific data contained in the National Healthcare Safety Network database consistent with the requirements of this chapter. With the concurrence of the Advisory Committee the Department may require other healthcare facilities through regulation to join the National Healthcare Safety Network as may be appropriate in accordance with this chapter.

76 Del. Laws, c. 122, § 1; 78 Del. Laws, c. 351, § 1.;






CHAPTER 11. NURSING FACILITIES AND SIMILAR FACILITIES

Subchapter I Licensing By The State

§ 1101. Purpose and overview

(a) It is the intent of the General Assembly that the primary purpose of the licensing and regulation of nursing facilities and similar facilities is to ensure that these facilities provide a high quality of care and quality of life to their residents.

(b) This chapter and the regulations adopted to implement it establish minimum acceptable levels of care. A violation of a minimum acceptable level of care is prohibited by law.

(c) The State shall undertake measures to prevent violations. Prevention shall be promoted through education, particularly regarding any new laws and regulations adopted by the State.

(d) The State shall undertake measures to assure that violations of this chapter and the regulations promulgated thereunder are remedied. To that end, the Department shall, in conformity with this chapter, set standards of care, determine compliance with those standards through inspections, investigations and other compliance measures, and impose sanctions and remedies for noncompliance.

(e) The Department shall be responsible for issuing licenses and certifying the compliance of facilities with state laws and regulations. Each facility licensed under this chapter shall, at a minimum, provide quality care in accordance with this chapter and the regulations promulgated thereunder. Components of quality of care and quality of life addressed by this Chapter and regulations promulgated thereunder include: access to care; continuity of care; comprehensiveness of care, including activities; coordination of services; humaneness of treatment and respect for the dignity of each resident; safety of the environment; and qualifications of caregivers.

(f) This chapter and the regulations promulgated hereunder apply to each licensed nursing facility and similar facility operating in the State regardless of the nature of its funding sources. This chapter and its regulations are intended for use in state inspections of facilities licensed under this chapter and any investigations and enforcement actions, and are designed to be useful to consumers and providers in assessing the quality of care provided in a facility.

(g) The consumer protection goal of ensuring that residents of nursing facilities and similar facilities receive quality care shall be strived for in the following ways:

(1) Monitoring the factors relating to the health, safety, welfare and dignity of each resident;

(2) Providing effective remedies and requiring their prompt imposition for noncompliance with licensing standards; and

(3) Providing the public with information concerning the operation of nursing facilities and related facilities in this State.

(h) This Chapter shall be construed broadly to accomplish the purposes set forth in this section.

71 Del. Laws, c. 488, § 2.;



§ 1102. Definitions

As used in this subchapter, the following terms mean:

(1) "Controlling Person" means:

a. A person who has the ability, acting alone or in concert with others, to directly or indirectly influence, direct, or cause the direction of the management, expenditure of money, or policies of a facility or other person.

b. For purposes of this chapter, "controlling person" includes:

1. A management company, landlord or other business entity that operates or contracts with others for the operation of a facility;

2. Any person who is the controlling person of a management company or other business entity that operates a facility or who contracts with another person for the operation of a facility;

3. Any other individual who, because of a personal, familial or other relationship with the owner, manager, landlord, tenant or provider of a facility, is in a position of actual control or authority with respect to the facility, without regard to whether the individual is formally an owner, manager, director, officer, provider, consultant, contractor or employee of the facility.

c. A controlling person described by subsection (b)(3) of this section does not include a person, such as an employee, lender, secured creditor or landlord, who does not exercise any influence or control, whether formal or actual, over the operation of a facility.

d. The Department may adopt regulations to define the ownership interest and other relationships that qualify a person as a controlling person.

(2) "Department" shall mean the Department of Health and Social Services;

(3) "Division" shall mean the Division of Long-Term Care Residents Protection;

(4) "Nursing facility and similar facility" shall mean a residential facility that provides shelter and food to more than 1 person who:

a. Because of their physical and/or mental condition require a level of care and services suitable to their needs to contribute to their health, comfort, and welfare; and

b. Who are not related within the second degree of consanguinity to the controlling person or persons of the facility.

The facilities to be licensed pursuant to Chapter 11 include but are not limited to the following: nursing facilities (commonly referred to as nursing homes); assisted living facilities; intermediate care facilities for persons with intellectual disabilities; neighborhood group homes; family care homes; rest residential facilities; retirement homes; rehabilitation homes; and hospices, with such terms to have such meaning as set forth in this title or, if not defined therein, as such terms are commonly used.

(5) "Long-Term Care Residents' Trust Fund" shall mean a fund maintained by the Department to which civil monetary penalties are to be remitted. Consistent with the federal Centers for Medicare and Medicaid Services ("CMS") regulations, 42 CFR § 488.442(g), regarding civil money penalties collected by the State, such money shall "be applied to the protection of the health or property of residents of facilities that the State or CMS finds noncompliant." Money deposited into this Trust Fund shall not be used for salaries or general operating costs of the Department but rather for the benefit and protection of long-term care residents. If the amount in the Trust Fund reaches $500,000, any funds in excess of that amount shall revert to the General Fund. The Department shall submit a detailed spending report on the uses of the Trust Fund to the Director of the Office of Management and Budget and Controller General no later than 30 days after the end of the fiscal year.

(6) "Person" means an individual, firm, partnership, corporation, association, joint stock company, limited partnership, limited liability company or any other legal entity and includes a legal successor of those entities.

(7) "Protection and advocacy agency" shall mean the Community Legal Aid Society, Inc. or successor agency designated the state protection and advocacy system pursuant to: 42 U.S.C. § 10801 et seq.; 42 U.S.C. § 15001 et seq.; or 29 U.S.C. § 794e.

(8) "State Civil Penalty Trust Fund" shall mean a fund maintained by the Department to which civil money penalties imposed for violations of state statute or regulation are to be remitted. Money deposited into this fund shall be used to further the purposes set forth in § 1101 of this title and § 7971 of Title 29.

71 Del. Laws, c. 488, § 2; 71 Del. Laws, c. 489, § 2; 75 Del. Laws, c. 88, § 21(5); 77 Del. Laws, c. 49, § 2; 77 Del. Laws, c. 201, § 1; 77 Del. Laws, c. 309, § 1; 78 Del. Laws, c. 179, § 163.;



§ 1103. License and renewal requirement

(a) No person shall establish, conduct or maintain any nursing facility or related facility in this State without first obtaining a license from the Department and thereafter renewing this license on an annual basis. Failure to comply with this subsection shall result in the imposition by the Department of a civil penalty not to exceed $10,000 per violation.

(b) No nursing home within this State, as defined in Chapter 52 of Title 24, shall operate except under the direction of an individual authorized or licensed pursuant to that chapter to perform the functions of a nursing home administrator.

71 Del. Laws, c. 488, § 2; 76 Del. Laws, c. 89, § 2.;



§ 1104. License and renewal application

(a) An application for a license or renewal of a license shall be submitted to the Division on forms provided by the Division and must be accompanied by the applicable license fee.

(b) In addition to the general information requested on the application forms, the applicant or license holder must furnish evidence to affirmatively establish the applicant's or license holder's ability to comply with:

(1) Minimum standards of medical care, and/or nursing care, as applicable by type of facility;

(2) Financial capability; and

(3) Any other applicable state and federal laws and regulations for that category of facility.

(c) The Department shall consider the background and qualifications of the applicant or license holder and it may also consider the background and qualifications of the following:

(1) Any partner, officer, director or managing employee of the applicant or license holder;

(2) Any person who owns or controls the physical plant in which the facility operates or is to operate; and

(3) Any controlling person with respect to the facility for which a license or license renewal is requested.

(d) In making the evaluation described in subsection (c) of this section, the Department shall require the applicant or license holder to file a sworn affidavit of a satisfactory compliance history and any other information required by the Department to substantiate a satisfactory compliance history relating to each state or other jurisdiction in which the applicant operated a facility any time during the 5 year period preceding the date on which the application is made. The Department by regulation shall define what constitutes a satisfactory compliance history. The Department may also require the applicant to file information relating to its financial condition during the 5 year period preceding the date on which the application is made. The Department may also request any of the above-described information about any other person described by subsection (c) of this section.

(e) Financial Disclosure Requirement. As part of the license and annual renewal application, or when the Department determines that conditions exist which threaten the health or safety of a resident or residents, each facility licensed under this chapter shall disclose the following financial information notwithstanding Chapter 100 of Title 29, the Department may promulgate regulations identifying which, if any, part of such financial information shall be available to the public:

(1) Audited annual financial statements;

(2) Annual financial reports;

(3) Other financial reports regularly filed with state or federal agencies;

(4) Any other information relative to the financial health of the facility.

(f) The license shall terminate if and when there is a transfer of a nursing facility or similar facility to another person or controlling person or the business ceases legal existence or discontinues operation. No license granted by the Department shall be assigned or otherwise transferred to another person or controlling person except upon such conditions as the Department may specifically designate and then only pursuant to written consent from the Department. Application for transfer of a license shall be submitted at least 90 days before the proposed transfer and shall contain the same information and be subject to the same criteria for approval as contained in this section.

(g) The Department shall grant a provisional license to any newly established or newly transferred nursing facility or related facility, provided that the requirements of this section are met. The term of such provisional license shall be 90 days, and thereafter the nursing facility or similar facility shall be entitled to an annual license, provided that the requirements of this section are met.

71 Del. Laws, c. 488, § 2; 72 Del. Laws, c. 305, § 1.;



§ 1105. Denial of license or its renewal

(a) The Department may deny a license to any applicant or refuse to renew a license to any license holder if the Department finds that the applicant or license holder or any partner, officer, director, managerial employee or controlling person of the applicant or license holder:

(1) Fails to meet the requirements of § 1104 of this title; or

(2) Operated any nursing facility or related facility without a license or under a revoked or suspended license in any jurisdiction; or

(3) Knowingly, or with reason to know, made a false statement of a material fact in an application for license or renewal, or any data attached thereto, or in connection with any matter under investigation by the Department, or in any document submitted to the Department, including, but not limited to, a plan for the correction of violation(s) of applicable laws or regulations; or

(4) Refused to allow representatives or agents of the Department to inspect a portion of the premises of the facility or any patient related documents, records and files required to be maintained by the facility; or

(5) Interfered with or attempted to impede in any way the work of any authorized representative of the State or protection and advocacy agency or the lawful enforcement of any provision of this chapter; or

(6) Has a history of noncompliance with federal or state law or regulations in providing long-term care. In deciding whether to deny a license under this section, the factors to be considered by the Department shall include the severity and recurrence of the noncompliance.

(b) The due process protections of notice and an opportunity to be heard shall be provided to facilities prior to the denial of a license or its nonrenewal. The hearing process shall be consistent with the Administrative Procedures Act, § 10101 of Title 29.

71 Del. Laws, c. 488, § 2; 77 Del. Laws, c. 201, § 2.;



§ 1106. License or renewal fees

(a) The fees for issuance and renewal of licenses pursuant to this chapter shall not exceed $150 plus:

(1) $250 for facilities with less than 100 units of capacity or bed space for which a license is sought, and $400 for facilities with more than 100 units of capacity or bed space for which a license is sought; and

(2) A background examination fee for initial applications in an amount set by the Department necessary to defray its expenses in administering its duties under § 1104(c) and (d) of this title, but not to exceed $500.

(3) Notwithstanding paragraphs (1) and (2) of this subsection, the total fee shall be $50 for facilities with 10 or less units of capacity or bed space for which a license is sought.

(b) The license fee must be paid with each application for initial license, a renewal license or a change of ownership license. An approved increase in bed space is subject to an additional fee.

(c) The State is not required to pay the license fee for any facilities it operates or owns which require licensure under this chapter.

(d) All license fees collected by the Department shall be remitted to the General Fund.

71 Del. Laws, c. 488, § 2; 72 Del. Laws, c. 3, §§ 1, 2.;



§ 1107. Inspections and monitoring

(a) The Department shall inspect each nursing facility and similar facility on an annual basis to ensure compliance with this chapter and the regulations adopted pursuant to it.

(b) The Department shall have the authority to assess additional fees to recover the actual costs and expenses of the Department for any monitoring or inspections needed beyond the standard inspection in those cases in which substantiated violations are found.

(c) Access. — Any duly authorized employee or agent of the Department may enter and inspect any facility licensed under this chapter without notice at any time. Such inspections may include, but are not limited to, the following: interviewing residents, family members and/or staff; reviewing and photocopying any records and documents maintained by the licensee; inspecting any portion of the physical plant of the facility; and otherwise enforcing any provision of this chapter and the regulations pursuant to it, as well as applicable federal law and regulations. All licensees are required to provide immediate access to Department personnel to conduct inspections.

(d) No advance notice. — No advance notice shall be given to any facility of any inspection conducted pursuant to this chapter unless specifically authorized by the Secretary of the Department or his or her designee or as otherwise required by federal law or regulation. Failure to comply with this subsection shall result in the imposition by the Department of a civil penalty not to exceed $5,000 per violation.

(e) Exit conference. — At the conclusion of each annual and complaint-driven or "surprise" inspection, the Department shall promptly notify the facility of any violations of this chapter and its regulations as well as of federal law and regulations. It shall provide a comprehensive exit interview at the conclusion of each inspection whereby the facility is made aware of any problems found, including violations of applicable law or regulations. Representatives from the Long-Term Care Ombudsperson's Office shall be invited to attend each exit interview.

(f) In conduct of any surveys under this chapter and the compliance decisions made thereunder, surveyors shall consider the diagnosis and treatment decisions of the resident's attending physician and of the facility's medical director, and to a plan of care established for such resident, as long as such decisions and plans are consistent with acceptable standards of practice.

(g) Any person who is a former employee of a nursing facility shall be disqualified from participating for 5 years in any manner in any survey of that facility.

71 Del. Laws, c. 488, § 2; 74 Del. Laws, c. 59, § 1.;



§ 1108. Posting of inspection summary and other information and public meetings

(a) Each facility shall prominently and conspicuously post for display in a public area of the facility that is readily available to residents, employees and visitors the following:

(1) The license issued under this subchapter.

(2) A sign prescribed by the Department that specifies complaint procedures and provides the "1-800" hotline number to receive complaints 24 hours a day, 7 days a week.

(3) The most recent state survey report prepared by the Department of the most recent inspection report for the facility.

(4) A notice in the form prescribed by the Department stating that informational materials relating to the compliance history of the facility are available for inspection at a location in the facility specified by the sign and online at a web site specified by the sign. The notice shall also provide the telephone number to reach the Division to obtain the same information concerning the facility.

(5) A notice that the Board of Examiners of Nursing Home Administrators can provide information about the nursing facility administrator along with the Board of Examiners' telephone number to call for this information.

(b) The notice relating to the compliance history of the facility must also be posted the facility as determined by regulations.

(c) The compliance history information required to be maintained for public inspection by a facility under subsection (a)(6) of this section must be maintained in a well-lighted accessible location. The compliance history material must include all inspection reports produced for that facility during the preceding 3 year period. The information must be updated as each new inspection or other Department report is received by the facility.

(d) Following completion of the annual inspection report (including any administrative or other appeals therefrom) and any plan of action or other response developed by the nursing facility or similar facility in response to the annual inspection report, the Department shall schedule a meeting as defined by regulations to take place at the facility to present the findings of the annual report and the nursing facility or other facility's response. The Department shall notify nursing home residents and their families of the meetings required pursuant to this subsection. The Department shall also provide staff for these meetings and the staff shall be prepared to present the findings of the surveys and to answer questions regarding the annual inspection surveys and plans of action. This annual meeting requirement shall apply to all nursing facilities during the first year after enactment of this law, and shall be phased in for all other facilities licensed under Chapter 11 of this title within 3 years after the enactment of this law. This section shall become effective on March 31, 1999.

71 Del. Laws, c. 488, § 2; 72 Del. Laws, c. 3, § 3; 77 Del. Laws, c. 401, §§ 1, 2.;



§ 1109. Civil penalties

(a) The Department may impose civil money penalties for the violation of provisions of this chapter or the regulations adopted pursuant to it. For violations of this chapter or any of it regulations which the Department determines pose a serious threat to the health and safety of a resident or residents, a licensee or other person is liable for a civil penalty of not less than $1,000 nor more than $10,000 per violation.

(b) In determining the amount of the penalty to be assessed under subsection (a) of this section, the Department shall consider:

(1) The seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation and the hazard or potential hazard created by the violation to the health or safety of a resident or residents;

(2) The history of violations committed by the person or the person's affiliate(s), employee(s), or controlling person(s);

(3) The efforts made by the facility to correct the violation(s);

(4) The culpability of the person or persons who committed the violation(s);

(5) A misrepresentation made to the Department or to another person regarding:

a. The quality of services provided by the facility;

b. The compliance history of the facility; or

c. The identity of an owner or controlling person of the facility.

(6) Any other matter that affects the health, safety or welfare of a resident or residents.

(c) For all other violations that do not constitute a serious threat to the health and safety of a resident, but do violate this chapter or the regulations adopted pursuant to it, the maximum civil penalty shall be $5,000 per violation. Violations in this category include, but are not limited to, the following:

(1) Making a false statement that the person knows or should know is false, about a material fact:

a. On an application for issuance or renewal of a license or any document attached thereto; or

b. With respect to a matter under investigation by the Department;

(2) Refusing to allow a representative of the Department to inspect without notice at any time:

a. Any portion of the premises of a facility; or

b. Any documents, records, or files required to be maintained by a facility;

(3) Willfully interfering with the work of a representative of the Department or with the enforcement of this chapter; or

(4) Willfully interfering with the preservation of evidence of a violation of this chapter or regulation pursuant to it.

(d) In determining the amount of the penalty to be assessed under subsection (c) of this section, the Department shall consider the same six factors outlined in subsection (b)(1)-(6) of this section.

(e) Each day of a continuing violation constitutes a separate violation. However, no penalty for a health and safety violation may exceed $2,500 per day beyond the initial day. No penalty for a nonhealth and safety violation shall exceed $1,250 per day beyond the initial day.

71 Del. Laws, c. 488, § 2; 72 Del. Laws, c. 305, § 2.;



§ 1110. Waiver of penalty if first time violation(s) corrected

(a) The Department may waive a civil penalty for a first-time violation that does not constitute a threat to the health or safety of a resident or substantially limit the facility's capacity to provide care. The Department shall assess the amount of the penalty but notify the facility that the penalty will be waived if the violation is corrected within 30 days or a shorter time period if the facts so warrant.

(b) Penalties for failure to maintain correction.

The facility that corrects a violation under subsection (a) of this section must maintain that correction. If the facility fails to maintain a correction, the Department shall, in accordance with § 1109(b)(2) of this title, consider the facility's history of violations in determining the amount of the penalty to be assessed. If the facility fails to maintain a correction until at least the first anniversary of the date the correction was made, the Department may assess a penalty equal to 3 times the amount of the original penalty assessed but not collected under subsection (a) of this section.

71 Del. Laws, c. 488, § 2.;



§ 1111. Overlap of state licensing and federal certification penalties

If the Department determines that a facility has violated this Chapter or regulation thereunder, and has thereby also violated a federal certification standard under Social Security Act or regulations adopted under it, the Department may not assess more than one civil money penalty for a violation arising out of the same act or failure to act. If the federal government collects a civil monetary penalty for reported deficiencies, the State will not collect a civil monetary penalty for the same conditions. In the event that a civil monetary penalty has been collected by the State and the federal government subsequently collects a penalty for the same conditions, the State shall refund the previously collected penalty.

71 Del. Laws, c. 488, § 2; 72 Del. Laws, c. 428, § 1.;



§ 1112. Collection of civil penalties

(a) All civil penalties collected under this chapter shall be remitted to the Long-Term Care Residents' Trust Fund if based on a federal regulation, or to the State Civil Penalty Trust Fund, if based on a state statute or regulation.

(b) Payment of any civil penalty by a facility is not an allowable cost for reimbursement under the state Medicaid program or under other state funded programs.

(c) If a nursing facility or similar facility, after notice and opportunity for hearing, does not pay a properly assessed penalty in accordance with this subchapter, the Department shall deduct the amount of the civil penalty from amounts otherwise due from the State to the nursing facility and remit that amount to the Long-Term Care Residents' Trust Fund or the State Civil Penalty Trust Fund, as appropriate.

(d) Alternatively, the Department may add the amount of the civil penalty to the licensing fee for the nursing facility or similar facility. If the licensee refuses to make the payment at the time of the application for renewal of its license, its license shall not be renewed.

(e) The Department may also proceed for the collection of the civil money penalty in an action brought in the name of the Department in any court of competent jurisdiction.

(f) In the event of financial hardship, to be determined by the Department, it may redirect the payment of penalties by the facility to take remedial action to correct the violation or violations.

71 Del. Laws, c. 488, § 2; 74 Del. Laws, c. 194, § 1; 77 Del. Laws, c. 309, §§ 2, 3.;



§ 1113. Other remedies for noncompliance

In addition to civil money penalties, the Department may impose any or all of the following remedies for noncompliance with this chapter and the regulations promulgated pursuant to it or for noncompliance with § 1731A of Title 24 or § 903 of this title:

(1) Monitoring (according to the terms and conditions, including timeframes, determined necessary by the Department);

(2) Suspension of the admission or readmission of residents to the nursing facility (according to the terms and conditions including timeframes, determined by the Department);

(3) Selective transfer of residents whose care needs are not being met by the licensee;

(4) Suspension, revocation or refusal to renew a license;

(5) In cases where the physical health or safety of residents is in imminent risk, issuance of an emergency order temporarily transferring the management of the facility to another qualified entity (according to the terms and conditions, including timeframes, deemed necessary by the Department).

(6) Issuance of a provisional license for a nursing facility that is in substantial but not full compliance with applicable laws and regulations.

71 Del. Laws, c. 488, § 2; 72 Del. Laws, c. 305, § 3; 77 Del. Laws, c. 320, § 8.;



§ 1114. Right to hearing on deficiencies and remedies for noncompliance

The due process protections of notice and opportunity to be heard shall be provided to facilities to appeal survey deficiencies, as well as the imposition of remedies for noncompliance imposed under §§ 1112 and 1113 of this title. The hearing process shall be consistent with the Administrative Procedures Act, Chapter 101 of Title 29.

71 Del. Laws, c. 488, § 2; 74 Del. Laws, c. 59, § 2.;



§ 1115. Injunctive relief

In addition to any other remedy provided by law, the Department may bring an action in Chancery Court to enjoin a nursing facility or similar facility from engaging in activities that pose a threat to the health or safety of resident(s) of the nursing facility or similar facility. A temporary restraining order may be granted by the court if continued activity by the nursing facility or similar facility would create an imminent risk to a resident or residents at the facility.

71 Del. Laws, c. 488, § 2.;



§ 1116. Coordination of enforcement actions with the attorney general's office

(a) The Department and the Attorney General shall work in close cooperation throughout any legal proceeding initiated by the Department to enforce this chapter and the regulations promulgated pursuant to it.

(b) The Secretary of the Department or the Secretary's designee must be fully consulted before concluding any settlement agreement to a lawsuit brought under this chapter or any other law relating to the health and safety of residents in nursing facilities and similar facilities.

71 Del. Laws, c. 488, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1117. Retaliation or discrimination against complainant

(a) No licensee or other person shall discriminate or retaliate in any manner against a resident or employee in its facility on the basis that such resident or employee or any other person on behalf of the resident or employee has initiated or participated in any proceeding pursuant to this chapter, including providing information in connection with an inspection or facilitating a protection and advocacy agency investigation. The Department shall impose a civil penalty of not more than $10,000 per violation upon any licensee or other person who violates this section.

(b) Any attempt to expel a resident of the nursing facility or any other type of retaliatory or discriminatory treatment of a resident or employee or any other person by whom, or upon whose behalf, a complaint has been submitted to the Department or protection and advocacy agency or who has participated in any proceeding instituted pursuant to this chapter within 1 year of the filing of the complaint or the institution of such action, shall raise a rebuttable presumption that such action was taken by the licensee or other person in retaliation for the filing of the complaint or the cooperation with the proceeding.

71 Del. Laws, c. 488, § 2; 77 Del. Laws, c. 201, §§ 3, 4.;



§ 1118. Third-Party reimbursement

Consistent with federal law, 42 U.S.C. § 1395i-3 (c)(5), with respect to admissions policy and practices, a nursing facility or similar facility must not require a third party guarantee or payment to the facility as a condition of admission (or expedited admission) to, or continued stay in the facility.

71 Del. Laws, c. 488, § 2.;



§ 1119. Priority placement of publicly assisted persons

Annually, the Department shall notify all public agencies which refer residents to facilities licensed under the chapter of those facilities found upon inspection within the previous 12-month period to be without violations or to have had violations deemed minor by the Department. Public agencies shall give priority to such facilities in referring publicly assisted persons.

71 Del. Laws, c. 488, § 2.;

§ 1119A "Confidentiality of residents" records.

To protect the privacy of residents of a nursing facility or similar facility, the Department shall establish guidelines to protect the confidentiality of any records, documents or files pertaining to such residents.

71 Del. Laws, c. 488, § 2.;

§ 1119B Pediatric nursing services.

A facility shall ensure that:

(1) Nursing services for a resident younger than 16 years of age are provided by staff who have received training regarding and have demonstrated competence in the care of children; and

(2) Consultative pediatric nursing services are available to the staff if the facility has a resident younger than 18 years of age.

71 Del. Laws, c. 488, § 2.;

§ 1119C Regulations.

(a) The Department has the authority to adopt, amend or repeal issue regulations to implement this chapter. In addition to regulations by category of facility to be licensed, the Department shall also develop pediatric regulations regarding the care of children in nursing facilities and similar facilities.

(b) The Department shall include in its regulations for all facilities licensed under this chapter a requirement of full cooperation with the protection and advocacy agency in fulfilling functions authorized by this chapter. Without limiting the protection and advocacy's agency's pursuit of other legal remedies, the Department shall enforce violations of such regulations consistent with §§ 1109 and 1113 of this title.

71 Del. Laws, c. 488, § 2; 77 Del. Laws, c. 201, § 5.;



§ 1119A. "Confidentiality of residents" records

To protect the privacy of residents of a nursing facility or similar facility, the Department shall establish guidelines to protect the confidentiality of any records, documents or files pertaining to such residents.

71 Del. Laws, c. 488, § 2.;

§ 1119B Pediatric nursing services.

A facility shall ensure that:

(1) Nursing services for a resident younger than 16 years of age are provided by staff who have received training regarding and have demonstrated competence in the care of children; and

(2) Consultative pediatric nursing services are available to the staff if the facility has a resident younger than 18 years of age.

71 Del. Laws, c. 488, § 2.;

§ 1119C Regulations.

(a) The Department has the authority to adopt, amend or repeal issue regulations to implement this chapter. In addition to regulations by category of facility to be licensed, the Department shall also develop pediatric regulations regarding the care of children in nursing facilities and similar facilities.

(b) The Department shall include in its regulations for all facilities licensed under this chapter a requirement of full cooperation with the protection and advocacy agency in fulfilling functions authorized by this chapter. Without limiting the protection and advocacy's agency's pursuit of other legal remedies, the Department shall enforce violations of such regulations consistent with §§ 1109 and 1113 of this title.

71 Del. Laws, c. 488, § 2; 77 Del. Laws, c. 201, § 5.;



§ 1119B. Pediatric nursing services

A facility shall ensure that:

(1) Nursing services for a resident younger than 16 years of age are provided by staff who have received training regarding and have demonstrated competence in the care of children; and

(2) Consultative pediatric nursing services are available to the staff if the facility has a resident younger than 18 years of age.

71 Del. Laws, c. 488, § 2.;

§ 1119C Regulations.

(a) The Department has the authority to adopt, amend or repeal issue regulations to implement this chapter. In addition to regulations by category of facility to be licensed, the Department shall also develop pediatric regulations regarding the care of children in nursing facilities and similar facilities.

(b) The Department shall include in its regulations for all facilities licensed under this chapter a requirement of full cooperation with the protection and advocacy agency in fulfilling functions authorized by this chapter. Without limiting the protection and advocacy's agency's pursuit of other legal remedies, the Department shall enforce violations of such regulations consistent with §§ 1109 and 1113 of this title.

71 Del. Laws, c. 488, § 2; 77 Del. Laws, c. 201, § 5.;



§ 1119C. Regulations

(a) The Department has the authority to adopt, amend or repeal issue regulations to implement this chapter. In addition to regulations by category of facility to be licensed, the Department shall also develop pediatric regulations regarding the care of children in nursing facilities and similar facilities.

(b) The Department shall include in its regulations for all facilities licensed under this chapter a requirement of full cooperation with the protection and advocacy agency in fulfilling functions authorized by this chapter. Without limiting the protection and advocacy's agency's pursuit of other legal remedies, the Department shall enforce violations of such regulations consistent with §§ 1109 and 1113 of this title.

71 Del. Laws, c. 488, § 2; 77 Del. Laws, c. 201, § 5.;






Subchapter II Rights of Patients

§ 1121. Patient's rights

It is the intent of the General Assembly, and the purpose of this section, to promote the interests and well-being of the patients and residents in sanitoria, rest homes, nursing homes, boarding homes and related institutions. It is declared to be the public policy of this State that the interests of the patient shall be protected by a declaration of a patient's rights, and by requiring that all facilities treat their patients in accordance with such rights, which shall include but not be limited to the following:

(1) Every patient and resident shall have the right to receive considerate, respectful, and appropriate care, treatment and services, in compliance with relevant federal and state law and regulations, recognizing each person's basic personal and property rights which include dignity and individuality.

(2) Each patient or resident and the family of such patient or resident shall, prior to or at the time of admission, receive a written statement of the services provided by the facility including those required to be offered on an "as needed" basis, and a statement of related charges for services not covered under Medicare or Medicaid, or not covered by the facility's basic per diem rate. Upon receiving such statement, the patient and the patient's representative shall sign a written receipt which must be retained by the facility in its files.

(3) After admission, each facility shall submit to the patient, resident or legal representative, on a monthly basis, a written, itemized statement detailing in language comprehensible to the ordinary layperson the charges and expenses the patient or resident incurred during the previous month. The statement shall contain a description of specific services, equipment and supplies received and expenses incurred for each such item. The statement shall include an explanation of any items identified by code or by initials, but shall not include nursing home based physician charges if billed separately. The facility shall make reasonable efforts to communicate the contents of the individual written statement to persons who it has reason to believe cannot read the statement.

(4) Each patient shall receive from the attending physician or the resident physician of the facility complete and current information concerning the patient's diagnosis, treatment and prognosis in terms and language the patient can reasonably be expected to understand, unless medically inadvisable. The patient or resident shall participate in the planning of the patient's or resident's medical treatment, including attendance at care plan meetings, may refuse medication or treatment, be informed of the medical consequences of all medication and treatment alternatives and shall give prior informed consent to participation in any experimental research after a complete disclosure of the goals, possible effects on the patient and whether or not the patient can expect any benefits or alleviation of the patient's condition. In any instance of any type of experiment or administration of experimental medicine, there shall be written evidence of compliance with this section, including the signature of the patient, or the signature of the patient's guardian or representative if the patient has been adjudicated incompetent. A copy of signed acknowledgment or informed consent, or both when required, shall be forwarded to each signer and a copy shall be retained by the facility.

(5) At the bedside of each patient and resident the facility shall place and maintain in good order the name, address and telephone number of the physician responsible for the patient's care.

(6) Each patient and resident shall receive respect and privacy in the patient's or resident's own medical care program. Case discussion, consultation, examination and treatment shall be confidential, and shall be conducted discreetly. In the patient's discretion, persons not directly involved in the patient's care shall not be permitted to be present during such discussions, consultations, examinations or treatment, except with the consent of the patient or resident. Personal and medical records shall be treated confidentially, and shall not be made public without the consent of the patient or resident, except such records as are needed for a patient's transfer to another health care institution or as required by law or third party payment contract. No personal or medical records shall be released to any person inside or outside the facility who has no demonstrable need for such records.

(7) Every patient and resident shall be free from chemical and physical restraints imposed for purposes of discipline and convenience, and not necessary to treat the patient's medical condition.

(8) Every patient and resident shall receive from the administrator or staff of the facility a courteous, timely and reasonable response to requests, and the facility shall make prompt efforts to resolve grievances. Responses to requests and grievances shall be made in writing upon written request by the patient or resident.

(9) Every patient and resident shall be provided with information as to any relationship the facility has with other healthcare and related institutions and/or service providers, including, but not limited to, pharmacy and rehabilitation services, to the extent the patient is offered care and/or services from these related entities. Such information shall be provided in writing upon admission, and thereafter when additional services are offered.

(10) Every patient and resident shall receive reasonable continuity of care.

(11) Every patient and resident may associate and communicate, including visits and visitation, privately and without restriction with persons and groups of the patient's or resident's own choice (on the patient's or resident's own or their initiative) at any reasonable hour; may send and shall receive mail promptly and unopened; shall have access at any reasonable hour to a telephone where the patient may speak privately; and shall have access to writing instruments, stationery and postage. Nothing in 77 Del. Laws, c. 49 shall preclude a nursing facility or similar facility, as defined in § 1102(4) of this title, from restricting visitations due to attempts to interfere with patient care, the presentation of a threat to staff, patients and residents, or personnel, or other actions disruptive to the facility's operations.

(12) Each patient and resident has the right to manage the patient's or resident's financial affairs. If, by written request signed by the patient or resident, or by the guardian or representative of a patient or resident who has been adjudicated incompetent, the facility manages the patient's or resident's financial affairs, it shall have available for inspection a monthly accounting, and shall furnish the patient or resident and the patient's or resident's family or representative with a quarterly statement of the patient's or resident's account. The patient and resident shall have unrestricted access to such account at reasonable hours.

(13) If married, every patient and resident shall enjoy privacy in visits by the patient's or resident's spouse, and, if both are in-patients of the facility, they shall be afforded the opportunity where feasible to share a room, unless medically contraindicated.

(14) Every patient and resident has the right of privacy in the patient's or resident's own room, and personnel of the facility shall respect this right by knocking on the door before entering the patient's or resident's room.

(15) Every patient and resident has the right, personally or through other persons or in combination with others, to exercise the patient's or resident's own rights; to present grievances; to recommend changes in facility policies or services on behalf of the patient's or resident's self or others; to present complaints or petitions to the facility's staff or administrator, to the Department of Health and Social Services, the protection and advocacy agency or to other persons or groups without fear of reprisal, restraint, interference, coercion or discrimination.

(16) A patient or resident shall not be required to perform services for the facility.

(17) Each patient and resident shall have the right to retain and use the patient's or resident's own personal clothing and possessions where reasonable, and shall have the right to security in the storage and use of such clothing and possessions.

(18) No patient or resident shall be transferred or discharged out of a facility except for medical reasons; inappropriate level of care; the patient's or resident's own welfare or the welfare of other patients or residents; or for nonpayment of justified charges. If good cause for transferal is reasonably believed to exist, the patient or resident shall be given at least 30 days' advance notice of the proposed action, together with the reasons for the decision, and the patient or resident shall have the opportunity for an impartial hearing to challenge such action if the patient or resident so desires. In emergency situations such notice need not be given. If a patient or resident is transferred out of a facility to an acute care facility or other specialized treatment facility, the facility must accept the patient or resident back into the facility when the resident no longer needs acute or specialized care and there is space available in the facility. If no space is available, the resident shall be accepted into the next available bed. For purposes of this section, "specialized treatment facility" shall mean a health care setting including, without limitation, settings licensed or certified pursuant to Chapters 11, 22, 50 or 51 of this title. The Division shall issue an annual report on implementation of this paragraph.

(19) Every patient and resident shall have the right to inspect all records pertaining to the patient or resident, upon oral or written request within 24 hours of notice to the facility. Every patient and resident shall have the right to purchase photocopies of such records or any portion of them, at a cost not to exceed the community standard, upon written request and two working days advance notice to the facility.

(20) Every patient and resident shall be fully informed, in language the patient or resident can understand, of the patient's or resident's rights and all rules and regulations governing patient or resident conduct and the patient's or resident's responsibilities during the stay at the facility.

(21) Every patient and resident shall have the right to choose a personal attending physician.

(22) Every patient and resident shall have the right to examine the results of the most recent survey of the facility conducted by federal and/or state surveyors and any plan of correction in effect with respect to the facility. Survey results shall be posted by the facility in a place readily accessible to patients and residents.

(23) Every patient and resident shall have the right to receive information from the protection and advocacy agency and agencies acting as client advocates and be afforded the opportunity to contact those agencies.

(24) Every patient and resident shall be free from verbal, physical or mental abuse, cruel and unusual punishment, involuntary seclusion, withholding of monetary allowance, withholding of food and deprivation of sleep.

(25) Every patient and resident shall be free to make choices regarding activities, schedules, health care and other aspects of the patient's or resident's life that are significant to the patient or resident, as long as such choices are consistent with the patient's or resident's interests, assessments and plan of care and do not compromise the health or safety of the individual or other patients or residents within the facility.

(26) Every patient and resident has the right to participate in an ongoing program of activities designed to meet, in accordance with the patient's or resident's assessments and plan of care, the patient's or resident's interests and physical, mental and psychosocial well-being.

(27) Every patient and resident shall have the right to participate in social, religious and community activities that do not interfere with the rights of other patients or residents.

(28) Every patient and resident shall receive notice before the resident's room or roommate is changed, except in emergencies. The facility shall endeavor to honor the room or roommate requests of the resident whenever possible.

(29) Every patient and resident shall be encouraged to exercise the patient's or resident's own rights as a citizen of the State and the United States of America.

(30) Every patient and resident shall have the right to request and receive information regarding minimum acceptable staffing levels as it relates to the patient's or resident's own care.

(31) Every patient and resident shall have the right to request and receive the names and positions of staff members providing care to the patient or resident.

(32) Every patient and resident shall have the right to request and receive an organizational chart outlining the facility's chain of command for purposes of making requests and asserting grievances.

(33) Every patient and resident shall have the right to compliance with the patient's or resident's advance health care directive, power of attorney, or similar document in accordance with and subject to Chapter 49 of Title 12 and Chapter 25 of this title.

(34) Where a patient or resident is adjudicated incompetent, is determined to be incompetent by the patient's or resident's attending physician, or is unable to communicate, the patient's or resident's rights shall devolve to the patient's or resident's next of kin, guardian or representative.

61 Del. Laws, c. 373, § 2; 69 Del. Laws, c. 345, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 465, § 1; 75 Del. Laws, c. 387, § 1; 77 Del. Laws, c. 49, §§ 3-5; 77 Del. Laws, c. 201, §§ 6, 7; 79 Del. Laws, c. 203, § 1; 79 Del. Laws, c. 204, § 3.;



§ 1122. Devolution of rights

Where consistent with the nature of each right in § 1121 of this title, all of such rights, particularly as they pertain to a person adjudicated incompetent in accordance with state law, or a patient who is found medically incapable by the patient's own attending physician, or a patient who is unable to communicate with others, shall devolve to the patient's next of kin, guardian, representative, sponsoring agency or representative payee (except where the facility itself is the representative payee) selected pursuant to § 205(j) of the Social Security Act [42 U.S.C. § 405(j)].

61 Del. Laws, c. 373, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1123. Notice to patient

Section 1121 of this title shall be posted conspicuously in a public place in all sanitoria, rest homes, nursing homes, boarding homes and related institutions. Copies shall be furnished to the patient or resident upon admittance to the facility; all patients and residents currently residing in the facility; and the next of kin, guardian, representative, sponsoring agency or representative payee of the patient and resident. Receipts for the statement signed by the aforesaid parties shall be retained in the facility's files.

61 Del. Laws, c. 373, § 2.;



§ 1124. Staff training; issuance of regulations

Each facility shall provide appropriate staff training to implement the bill of rights set forth in § 1121 of this title. Rules and regulations implementing this subchapter shall be developed by the Secretary of the Department of Health and Social Services and shall be promulgated within 60 days after June 28, 1978.

61 Del. Laws, c. 373, § 2.;



§ 1125. Investigation of grievances

The Secretary of the Department of Health and Social Services or the Secretary's designee shall have the right and responsibility to independently investigate any grievance concerning sanitoria, rest homes, nursing homes, boarding homes and related institutions. Upon completion of an investigation, the Secretary of the Department of Health and Social Services or the Secretary's designee shall report the Secretary's or designee's findings to the complainants and to all other appropriate agencies of the State, county or municipality as the case may be. If a grievance involves a protection and advocacy agency client, the findings shall be shared with the protection and advocacy agency.

61 Del. Laws, c. 373, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 201, § 8.;



§ 1126. Recording anatomical gift data

(a) All sanitoria, rest homes and other health care facilities covered by this chapter shall, if possible, ascertain from a patient upon admission whether or not the patient has donated all or part of the patient's own body as an anatomical gift either by will or by a form provided for in subchapter VIII of Chapter 17 of Title 24 and the person, institution or organization to which such gift has been made.

(b) All facilities as defined in subsection (a) of this section shall maintain as part of a patient's permanent record the information required under this section and such other pertinent information about said anatomical gift which will facilitate the carrying out of the patient's wishes in the event of the patient's own death. Upon the death of a patient who has made an anatomical gift, health care facilities as defined in subsection (a) shall make every reasonable effort to contact without delay the person, institution or organization to which such gift has been made.

63 Del. Laws, c. 238, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter III Abuse, Neglect, Mistreatment or Financial Exploitation of Residents or Patients

§ 1131. Definitions

When used in this subchapter the following words shall have the meaning herein defined. To the extent the terms are not defined herein, the words are to have their commonly-accepted meaning.

(1) Abuse shall mean:

a. Physical abuse by unnecessarily inflicting pain or injury to a patient or resident. This includes but is not limited to, hitting, kicking, punching, slapping or pulling hair. When any act constituting physical abuse has been proved, the infliction of pain is assumed.

b. Sexual abuse which includes, but is not limited to, any sexual contact, sexual penetration, or sexual intercourse, as those terms are defined in § 761 of Title 11, with a patient or resident by an employee or volunteer working at a facility. It shall be no defense that the sexual contact, sexual penetration, or sexual intercourse was consensual.

c. Emotional abuse which includes, but is not limited to, ridiculing, demeaning, humiliating, or cursing at a patient or resident, or threatening a patient or resident with physical harm.

d. Medication diversion by knowingly, or intentionally, interrupting, obstructing, or altering the delivery, or administration, of a prescription drug to a patient or resident, providing that such prescription drug was:

1. Prescribed or ordered by a health-care provider for the patient or resident; and

2. The interruption, obstruction, or alteration occurred without the prescription, or order, of a health-care provider;

e. A person is justified in engaging in conduct otherwise prohibited in paragraph (1)d. of this section if the conduct was performed by:

1. A health-care provider, or licensed healthcare professional, who acted in good faith within the scope of the person's practice or employment; or

2. A person acting in good faith while rendering emergency care at the scene of an emergency, or accident.

(2) "Department" shall mean the Department of Health and Social Services or its designee.

(3) "Division" shall mean the Division of Long-Term Care Consumer Protection;

(4) "Facility" shall include:

a. Any facility required to be licensed under this chapter;

b. Any facility operated by or for the State which provides long-term care residential services;

c. The Delaware Psychiatric Center and hospitals certified by the Department of Health and Social Services pursuant to § 5001 or § 5136 of this title; and

d. Any hospital as defined in § 1001(2) of this title. "Hospital" as defined in § 1001(2) of this title is included in the definition of facility only for the purposes and application of §§ 1131 and 1136 of this title.

(5) "Financial exploitation" shall mean the illegal or improper use or abuse of a patient's or resident's resources or financial rights by another person, whether for profit or other advantage.

(6) "Health-care provider" shall mean an individual licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession. This is the same definition as in § 2501 of this title.

(7) "High managerial agent" means an officer of a facility or any other agent in a position of comparable authority with respect to the formulation of the policy of the facility or the supervision in a managerial capacity of subordinate employees.

(8) "Investigation" shall mean the collection of evidence in response to a report of abuse, neglect, mistreatment or financial exploitation of a resident or patient to determine if that resident or patient has been abused, neglected, mistreated or financially exploited. The Division shall develop protocols for its investigations which focus on ensuring the safety and well-being of the patient or resident and which satisfy the requirements of this chapter.

(9) "Mistreatment" shall include the inappropriate use of medications, isolation, or physical or chemical restraints on or of a patient or resident.

(10) "Neglect" shall mean:

a. Lack of attention to physical needs of the patient or resident including, but not limited to toileting, bathing, meals and safety.

b. Failure to report patient or resident health problems or changes in health problems or changes in health condition to an immediate supervisor or nurse.

c. Failure to carry out a prescribed treatment plan for a patient or resident.

d. A knowing failure to provide adequate staffing which results in a medical emergency to any patient or resident where there has been documented history of at least 2 prior cited instances of such inadequate staffing within the past 2 years in violation of minimum maintenance of staffing levels as required by statute or regulations promulgated by the Department, all so as to evidence a willful pattern of such neglect.

(11) "Person" means a human being and where appropriate a public or private corporation, an unincorporated association, a partnership, a government or governmental instrumentality.

(12) "Protection and advocacy agency" shall mean the Community Legal Aid Society, Inc. or successor agency designated the State protection and advocacy system pursuant to the following:

a. Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. § 10801 et seq.);

b. Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. § 15001 et seq.); or

c. Protection and advocacy for individual rights (29 U.S.C. § 794e).

(13) "Prescription drug" means a controlled substance as listed in subchapter II in Chapter 47 of this title or any other drug that can only be dispensed upon written, or verbal, authorization from a licensed health-care provider.

65 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 222, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 71 Del. Laws, c. 487, § 1; 72 Del. Laws, c. 120, §§ 1-4; 77 Del. Laws, c. 201, § 9; 78 Del. Laws, c. 30, § 1; 79 Del. Laws, c. 193, § 1.;



§ 1132. Reporting requirements

(a) Any employee of a facility or anyone who provides services to a patient or resident of a facility on a regular or intermittent basis who has reasonable cause to believe that a patient or resident in a facility has been abused, mistreated, neglected or financially exploited shall immediately report such abuse, mistreatment, neglect or financial exploitation to the Department by oral communication. A written report shall be filed by the employee or service provider within 48 hours after the employee or service provider first gains knowledge of the abuse, mistreatment, neglect or financial exploitation.

(b) Any person required by subsection (a) of this section to make an oral and a written report who fails to do so shall be fined not more than $1,000 or shall be imprisoned not more than 15 days, or both.

(c) In addition to those persons subject to subsection (a) of this section any other person may make such a report, if such persons have reasonable cause to believe that a patient or resident of a facility has been abused, mistreated, neglected or financially exploited.

(d) Any individual who intentionally makes a false report under this subchapter shall be guilty of a class A misdemeanor.

(e) Any correspondence or other written communication from a resident or patient to the Department, the Attorney General's office, the protection and advocacy agency and/or a law-enforcement agency shall, if delivered to or received by a facility, be promptly forwarded, unopened, by the facility or service provider to the agency to which it is written. Any correspondence or other written communication from the Department, the Attorney General's office, the protection and advocacy agency and/or a law-enforcement agency to a resident or patient shall, if delivered to or received by the facility or other service provider, be promptly forwarded, unopened, by the facility or other service provider to such resident or patient. Failure to comply with this section shall result in a civil penalty not to exceed $1,000 per violation.

65 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 292, § 1; 71 Del. Laws, c. 487, §§ 3, 5, 6; 74 Del. Laws, c. 196, § 1; 77 Del. Laws, c. 201, § 10.;



§ 1133. Contents of reports

The reports required under this subchapter shall contain the following information: The name and sex of the patient or resident; the name and address of the facility in which the patient or resident resides; the age of the patient or resident, if known; the name and address of the reporter and where the reporter can be contacted; any information relative to the nature and extent of the abuse, mistreatment or neglect, and if known to the reporter any information relative to prior abuse, mistreatment or neglect of such patient or resident; the circumstances under which the reporter became aware of the abuse, mistreatment or neglect; what action, if any, was taken to treat or otherwise assist the patient or resident; and any other information which the reporter believes to be relevant in establishing the cause of such abuse, mistreatment or neglect.

65 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1134. State response to reports of adult abuse, neglect, mistreatment or financial exploitation

(a) The Department shall ensure that patients or residents are afforded the same rights and protections as other individuals in the State.

(b) In addition to the persons required to report abuse, neglect, mistreatment or financial exploitation pursuant to § 1132(a) of this title, any other person, including a nursing facility resident or patient, may contact the Department to report any complaint concerning the health, safety and welfare of facility residents and patients.

(c) Establish and maintain a 24-hour statewide toll-free telephone report line operating at all times and capable of receiving reports of alleged abuse, neglect, mistreatment and financial exploitation.

(d) In responding to abuse, neglect, mistreatment and financial exploitation complaints, the Division shall:

(1) Receive and maintain reports in a computerized central data base.

(2) Acknowledge all complaints, when authorized by the person making the report. The acknowledgement shall identify other relevant remedial agencies, including the protection and advocacy agency, Office of the Long-Term Care Ombudsman, and victim rights resource organizations. If the Division does not have jurisdiction over the complaint, its staff shall so advise the person making the complaint and shall promptly refer the complainant to the appropriate agency.

(3) Forward complaints to the appropriate Division staff who shall determine, through the use of standard operating procedures developed by the Division, whether an investigation should be initiated to respond to the complaint. The protocols for making this determination shall be developed by the Division and shall give priority to ensuring the well-being and safety of residents and patients.

(4) Begin the investigation within 24 hours of receipt of any report or complaint that alleges the following:

a. A resident's or patient's health or safety is in imminent danger; or

b. A resident or patient has died due to alleged abuse, neglect or mistreatment; or

c. A resident or patient has been hospitalized or received medical treatment due to alleged abuse, neglect or mistreatment; or

d. If the report or complaint alleges the existence of circumstances that could result in abuse, neglect or mistreatment and that could place a resident's or patient's health or safety in imminent danger; or

e. A resident or patient has been the victim of financial exploitation or risk thereof and exigent circumstances warrant an immediate response.

(5) Contact the appropriate law enforcement agency upon receipt of any complaint requiring an investigation immediately under this section and shall provide the police with a detailed description of the complaint received. The appropriate law enforcement agency shall conduct its investigation or provide the Division, within a reasonable time period, an explanation detailing the reasons why it is unable to conduct the investigation. The Department may defer its own investigation in these circumstances until it receives appropriate guidance from the Attorney General's Office and the relevant police agency with respect to how to proceed with its investigation thereby assuring a coordinated investigation. Notwithstanding any provision of the Delaware Code to the contrary, to the extent the law enforcement agency with jurisdiction over the case is unable to assist, the Division may request that the Delaware State Police exercise jurisdiction over the case and, upon such request, the Delaware State Police may exercise such jurisdiction.

(6) Upon receipt of any report pursuant to paragraph (d)(4) of this section, the law enforcement agency having jurisdiction shall conduct a full and complete criminal investigation based on their departmental policies and shall assess probable cause and effectuate arrests when appropriate. The Attorney General's Office or other law enforcement agency conducting the investigation shall keep the Division informed of the case status and all major decisions pursuant to Memoranda of Understanding between the Division and the Attorney General's Office and other relevant law enforcement agencies. The Memoranda of Understanding shall be executed within 180 days of the signing of this legislation and may be amended as needed. To the extent the criminal arrest and criminal prosecution, the Department of Justice shall keep the Division well informed of the case status and all major decisions, including but not limited to the disposition of criminal charges and the specifics of any sentencing order rendered.

(7) The Department shall have the authority to secure a medical examination of a nursing facility resident or patient upon the consent of the resident or patient without the consent of the service provider if the resident has been reported to be a victim of abuse, neglect or mistreatment; provided, that such case is classified as an investigation pursuant to this subchapter.

(8) When a written report of abuse, neglect, mistreatment or financial exploitation is made by a person required to report under § 1132(a) of this title, the Division shall contact the person who made such report within 48 hours of the receipt of the report in order to ensure that full information has been received and to obtain any additional information, including medical records, which may be pertinent.

(9) The Division shall conduct an investigation involving all reports which, if true, would constitute criminal offenses pursuant to any of the following provisions of Title 11 of the Delaware Code: §§ 601, 602, 603, 604, 611, 612, 613, 621, 625, 626, 627, 631, 632, 633, 634, 635, 636, 645, 763, 764, 765, 767, 768, 769, 770, 771, 772, 773, 774, 775, 791, 841, 842, 843, 844, 845, 846, 848, 851, 861, 862 and 908 or an attempt to commit any such crime. Except for situations outlined in paragraph (d)(4) of this section requiring the initiation of an investigation within 24 hours, all other investigations under this subchapter shall be initiated within 10 days and conducted during that timeframe unless extenuating facts warrant a longer time period to complete the investigation.

(10) The Division shall develop protocols to ensure that it shall conduct its investigation in coordination with the relevant law enforcement agency. The primary purpose of the Division's investigation shall be the protection of the resident(s) or patient(s).

(11) In investigating abuse, neglect, mistreatment or financial exploitation reports, the Division may:

a. Make unannounced visit(s) to the facility to determine the nature and cause of the alleged abuse, neglect, mistreatment or financial exploitation;

b. Interview available witnesses identified by any source as having personal knowledge relevant to the reported abuse, neglect, mistreatment or financial exploitation;

c. Conduct interviews in private unless the witness expressly requests that the interview not be private;

d. Write an investigation report that includes the investigator's personal observations, a review of the medical and all other relevant documents and records, a summary of each witness statement and a statement of the factual basis for the findings for each incident or problem alleged in the complaint.

(12) Appointment of special investigators; powers and duties.

a. The Secretary of the Department of Health and Social Services may appoint qualified persons to be special investigators for the Division of Long-Term Care Residents Protection. Such investigators shall hold office at the pleasure of the Secretary. Any person appointed pursuant to this section shall have a minimum of 10 years experience as a "police officer," as that term is defined in § 1911(a) of Title 11, significant investigatory experience while working as a police officer, shall be in good standing with the previous or present law-enforcement agency where such person is or was employed, and shall have such other qualifications deemed appropriate by the Secretary.

b. Special investigators appointed under this section may conduct investigations of abuse, neglect, mistreatment or financial exploitation of residents of long-term care facilities and adults who are impaired anywhere in this State as directed by the Director of the Division of Long-Term Care Residents Protection and shall have the power to make arrests and serve writs anywhere in this State. In conducting such investigations, the special investigators shall have the statewide powers enumerated under § 1911 of Title 11 and such other powers as conferred by law on police officers, but such powers shall be limited to offenses involving abuse, neglect, mistreatment or financial exploitation of residents of long-term care facilities and adults who are impaired anywhere in this State as directed by the Director of the Division of Long-Term Care Residents Protection. To the extent possible, special investigators pursuant to this section shall consult with the police agency having jurisdiction and the Director or the Director's designee prior to making an arrest and shall do so in all cases after making such arrest.

c. The salary of special investigators shall be fixed by the Secretary within the appropriations made to the Department.

d. Special investigators will assist in the training of other Division staff.

(13) The Department the Office of the Attorney General and other law enforcement agencies shall develop Memoranda of Understanding pursuant to this subchapter which provide for timely notification, co-investigation, referral of cases, including automatic referral in certain cases, and ongoing coordination in order to keep each other apprised of the status of their respective investigations. This paragraph shall become effective March 31, 1999.

(14) If the Division suspects or discovers information indicating the commission of violations of standards of professional conduct by facilities licensed under this chapter or by staff employed by such facilities, the Division shall immediately contact the Office of the Attorney General and the relevant professional licensing board.

(15) The Division and the Attorney General's Office shall cooperate with law enforcement agencies to develop training programs to increase the effectiveness of Division personnel, Attorney General's Office personnel and law enforcement officers in investigating suspected cases of abuse, neglect, mistreatment or financial exploitation.

(16) A person required to report to the Division under § 1132(a) of this title shall be informed by the Division of the person's right to obtain information concerning the disposition of the report. Such person shall receive, if requested, information on the general disposition of the report at the conclusion of the investigation.

(17) Before the completion of an investigation, the Division shall file a petition for the temporary care and protection of the resident or patient if the Division determines that immediate removal is necessary to protect the resident or patient from further abuse, neglect, mistreatment or financial exploitation.

(18) Upon completing an investigation of a complaint, the Division shall take 1 or more of the following courses of action, as appropriate:

a. If representatives of the Department, the Attorney General's Office and/or the appropriate law enforcement agency are unable to substantiate a complaint that applicable laws or regulations have been violated the Department or appropriate law enforcement agency shall so advise the complainant and the facility, agency or individual against which the complaint was made.

b. If Division representatives are able to substantiate a complaint that applicable laws or regulations have been violated, the Division shall take appropriate enforcement action.

c. Enforcement action may include instituting actions by the Division for injunctive relief or other relief deemed appropriate. The Office of the Attorney General shall provide legal advice and assist the Division to institute such proceedings.

d. If the Division discovers a deficiency in violation of federal laws or regulations or rules administered by any other government agency, the Division shall refer the matter directly to the appropriate government agency for enforcement action.

e. In the event that a criminal prosecution for abuse, neglect, mistreatment or financial exploitation is initiated by the Attorney General's Office pursuant to a report under this subchapter, and incarceration of the person who is the subject of the report is ordered by the Court, the Attorney General's Office shall keep the Division informed of actions taken by the Court which result in the release of any such individual, provided that the Attorney General's Office is represented at such a hearing.

f. In the event that a criminal prosecution for abuse, neglect, mistreatment or financial exploitation is initiated by the Attorney General's Office against a person employed by or associated with a facility or organization required to be licensed or whose staff are required to be licensed under Delaware law, the Attorney General shall notify the Department within 48 hours and the Department shall then notify the person's employer:

1. Upon return of an indictment charging such person with having committed at least one felony offense involving an allegation of abuse, neglect, mistreatment or financial exploitation; or

2. Upon an adjudication of guilt of such person for any misdemeanor or violation, when such offense involved abuse, neglect, mistreatment or financial exploitation.

(19) Protect the privacy of the nursing facility resident or patient and his or her family, and the Division shall establish guidelines concerning the disclosure of information relating to complaints and investigations regarding abuse, neglect, mistreatment or financial exploitation involving that resident or patient. The Division may require persons to make written requests for access to records maintained by the Division. Notwithstanding Chapter 100 of Title 29, the Division may only release information to persons who have a legitimate public safety need for such information and such information shall be used only for the purpose for which it is released pursuant to a user agreement with the Division.

(e) The protection and advocacy agency is authorized to complement the Department's complaint resolution system through monitoring, investigation and advocacy on behalf of facility patients or residents. In furtherance of this authority, protection and advocacy agency representatives may engage in the following functions:

(1) Solicit and receive oral and written reports and complaints of abuse, neglect, mistreatment or financial exploitation of facility patients or residents; and

(2) Access a facility; interview patients, residents, facility staff and agents; and inspect and copy records pertaining to the patient or resident with valid consent or as otherwise authorized by federal law.

(f) The Department may develop protocols with the protection and advocacy agency to facilitate coordination whenever both agencies have initiated an overlapping investigation.

(g) The immunities and protections compiled in § 1135 of this title shall apply to persons offering reports or testimony to initiate or support protection and advocacy agency investigation or advocacy.

65 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 222, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 487, § 4; 72 Del. Laws, c. 3, § 4; 74 Del. Laws, c. 212, § 1; 77 Del. Laws, c. 201, §§ 11-14; 77 Del. Laws, c. 318, § 6; 78 Del. Laws, c. 179, § 164.;



§ 1135. Immunities and other protections

(a) No person making any oral or written report pursuant to this subchapter shall be liable in any civil or criminal action by reason of such report where such report was made in good faith or under the reasonable belief that such abuse, financial exploitation, mistreatment or neglect has taken place.

(b) No facility shall discharge, or in any manner discriminate or retaliate against any person, by any means whatsoever, who in good faith makes or causes to be made, a report under this subchapter, or who testifies or who is about to testify in any proceeding concerning abuse, financial exploitation, mistreatment or neglect of patients or residents in said facility.

(c) Any facility which discharges, discriminates or retaliates against a person because the person has reported, testified or is about to testify concerning abuse, financial exploitation, mistreatment or neglect of patients or residents shall be liable to such person for treble damages, costs and attorney fees. Where a facility discharges, demotes or retaliates by any other means, against a person after the person made a report, testified, or was subpoenaed to testify as a result of a report authorized under this subchapter, there shall be a rebuttable presumption that such facility discharged, demoted or retaliated against such person as a result of such report or testimony.

(d) This section shall not apply to any person who has engaged in the abuse, financial exploitation, mistreatment or neglect of a patient or resident.

65 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 201, §§ 15, 16.;



§ 1136. Violations

(a) Any person, who knowingly or recklessly abuses, mistreats or neglects a patient or resident of a facility shall be guilty of a class A misdemeanor. Where abuse results in sexual contact such person shall be guilty of a class G felony. Where the abuse, mistreatment or neglect results in serious physical injury, sexual penetration or sexual intercourse, such person shall be guilty of a class C felony. Where the abuse, mistreatment or neglect results in death, then the person shall be guilty of a class A felony.

(b) Any person who knowingly causes medication diversion of a patient, or resident, shall be guilty of a class G felony and guilty of a class F felony, if committed by a health-care professional.

(c) Any person who knowingly exploits a patient's or resident's resources shall be guilty of a class A misdemeanor where the value of the resources is less than $1,000 and shall be guilty of a class G felony where the value of the resources is $1,000 or more.

(d) Any member of the board of directors or a high managerial agent who knows that patients or residents of the facility are being abused, mistreated or neglected and fails to promptly take corrective action shall be guilty of a class A misdemeanor.

(e) Nothing in this section shall preclude a separate charge, conviction and sentence for any other crime set forth in this title, or in the Delaware Code.

65 Del. Laws, c. 442, § 1; 72 Del. Laws, c. 120, §§ 5, 6; 78 Del. Laws, c. 30, §§ 2, 3; 79 Del. Laws, c. 193, § 2.;



§ 1137. Suspension or revocation of license for violation by licensed or registered professional

Upon a finding of abuse, mistreatment or neglect, or failure to report such instances by a licensed or registered professional, the Department or the Attorney General shall notify the appropriate licensing or registration board. If, after a hearing, a licensed or registered professional is found to have abused, mistreated or neglected a patient or resident or has failed to report such instance, the appropriate board shall suspend or revoke such person's license.

65 Del. Laws, c. 442, § 1.;



§ 1138. Suspension or revocation of license for violation by facility

Upon a finding that abuse, mistreatment or neglect has occurred in a facility, the Department or the Attorney General shall notify the appropriate licensing board and, if such facility receives public funding, the appropriate state or federal agency. If, after a hearing, it is determined that a member of the board of directors or a high managerial agent knew that patients or residents were abused, mistreated or neglected and failed to promptly take corrective action, the appropriate board shall suspend or revoke such facility's license.

65 Del. Laws, c. 442, § 1.;



§ 1139. Treatment by spiritual means

Nothing in this subchapter shall be construed to mean that a patient or resident is abused, mistreated or neglected for the sole reason the patient or resident relies upon, or is being furnished with, treatment by spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination, nor shall anything in this subchapter be construed to authorize or require any medical care or treatment over the implied or express objection of said patient or resident.

65 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1140. Jurisdiction

The Superior Court shall have original and exclusive jurisdiction over violations of this subchapter.

65 Del. Laws, c. 442, § 1.;






Subchapter IV Criminal Background Checks; Mandatory Drug Testing; Nursing Home Compliance with Title XIX of the Social Security Act

§ 1141. Criminal background checks

(a) Purpose. — The purpose of the criminal background check and drug screening requirements of this section and § 1142 of this title is the protection of the safety and well-being of residents of nursing facilities and similar facilities licensed pursuant to this chapter. These sections shall be construed broadly to accomplish this purpose.

(b) Definitions. —

(1) "Applicant" means any of the following:

a. A person seeking employment in a facility, as defined below;

b. A current employee of a facility who seeks a promotion in the facility;

c. A self-employed person or a person employed by an agency for work in a facility;

d. A current employee of a facility or a person as defined in paragraph (b)(1)c. of this section above who the Department of Health and Social Services has a reasonable basis to suspect has been arrested for a disqualifying crime since becoming employed or commencing work;

e. A former employee who consents prior to leaving employment to periodic review of his or her criminal background for a fixed time period.

(2) "Background Check Center (BCC)" means the electronic system which combines the data streams from various sources within and outside the State in order to assist an employer in determining the suitability of a person for employment in a nursing facility or similar facility.

(3) "Criminal history" means a report from the Department of Health and Social Services regarding its review of the applicant's entire federal criminal history from the Federal Bureau of Investigation, pursuant to Public Law 92-544 as amended (28 U.S.C. § 534) and his or her Delaware record from the State Bureau of Identification.

(4) "Department" means the Department of Health and Social Services (DHSS).

(5) "Facility" means any facility licensed pursuant to this chapter, including but not limited to nursing facilities (commonly referred to as nursing homes), assisted living facilities, intermediate care facilities for persons with intellectual disability; neighborhood group homes, family care homes, rest residential homes, intensive behavioral support and educational residences; retirement homes and rehabilitation homes with such terms to have such meaning as set forth in this title or, if not defined therein, as such terms are commonly used.

(6) "Grandfathered employee" means an employee of a facility who was not fingerprinted pursuant to this statute because the employment commenced before the effective date of the statute (March 31, 1999), and no requirement for fingerprinting has since applied (see paragraph (b)(1) of this section above).

(7) "SBI" means the State Bureau of Identification.

(c) No employer may employ an applicant for work in a facility before obtaining a criminal history. The criminal history of any person not employed directly by the facility must be provided to the facility upon the person's commencement of work.

(d) Conditional hire. — The requirements of subsection (c) of this section may be suspended for 60 days if the employer wishes to employ the applicant on a conditional basis. Before an employer may offer conditional employment, the employer must receive verification that the applicant has been fingerprinted by the SBI for purposes of the criminal history. No criminal history will be issued if the applicant fails to provide information to DHSS regarding the status or disposition of an arrest within 45 days from the date of notice from DHSS of an open criminal charge. DHSS may extend the time limits for good cause shown.

(e) No employer is permitted to employ or continue to employ a person with a conviction deemed disqualifying by DHSS's regulations.

(f) Any employer who employs an applicant and fails to secure a criminal history shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. An employer is also subject to this penalty if that employer conditionally employs an applicant before receiving verification that the applicant has been fingerprinted for purposes of the criminal history.

(g) The criminal history provided to the employer is strictly confidential. It may be used solely to determine the suitability of an applicant for employment or continued employment in a facility. It must be stored in a manner that maintains its confidentiality.

(h) No applicant is permitted to be employed in a facility, other than conditionally pursuant to subsection (d) of this section above, until the applicant's employer has secured the applicant's criminal history.

(i) Before an applicant is permitted to be employed in a facility, the applicant must, upon request:

(1) Provide accurate information sufficient to secure a criminal history;

(2) Execute a full release to enable the employer to secure a criminal history and to update the criminal history while employed;

(3) Execute a full release giving the employer permission to provide the criminal history to the facility where the work is to be performed if the employer is other than the facility.

(j) An applicant who fails to comply with subsection (i) of this section is subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(k) All grandfathered employees must be fingerprinted by the SBI within 120 days from the date of BCC implementation. SBI:

(1) Shall use the fingerprints to establish the grandfathered employee's identity and to assign an SBI identification number for the sole purpose of enabling the person's criminal record to be monitored for new arrests while the grandfathered employee continues to work at a nursing facility or similar facility;

(2) Shall not secure a state or federal criminal history on the grandfathered employee unless the grandfathered employee is also an applicant as defined in subsection (b) of this section above;

(3) Shall comply with § 1911 of Title 11.

(l) No employer is permitted to continue to employ a grandfathered employee who has not been fingerprinted within 120 days from the date of BCC implementation and assigned an SBI number.

(m) DHSS shall promulgate regulations regarding:

(1) The criteria it uses to determine unsuitability for employment;

(2) The policies and procedures for preparing the criminal history which govern the frequency of criminal record review and updating;

(3) The frequency with which fingerprints must be obtained;

(4) The information that DHSS provides in the criminal history about disqualifying and nondisqualifying criminal convictions;

(5) The methods for notifying applicants and employers of the results of DHSS's review, and for providing applicants with the criminal history;

(6) The administrative review process available to a person desiring to contest adverse information;

(7) Other provisions required to achieve the purpose of this section.

71 Del. Laws, c. 466, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 2, § 1; 74 Del. Laws, c. 195, §§ 1-6; 77 Del. Laws, c. 84, § 205; 78 Del. Laws, c. 303, § 2.;



§ 1142. Mandatory drug screening

(a) No employer is permitted to employ an applicant, as defined in § 1141 of this title, without first obtaining the results of that applicant's mandatory drug screening.

(b) All applicants, as defined in § 1141 of this title, must submit to mandatory drug screening, as specified by regulations promulgated by the Department of Health and Social Services (DHSS).

(c) DHSS shall promulgate regulations, regarding the pre-employment testing of all applicants, for use of the following illegal drugs:

(1) Marijuana/cannabis;

(2) Cocaine;

(3) Opiates;

(4) Phencyclidine ("PCP");

(5) Amphetamines;

(6) Any other illegal drug specified by DHSS, pursuant to regulations promulgated pursuant to this section.

(d) An agency, including but not limited to temporary agencies, must provide the drug screening results it receives regarding an applicant referred to work in a facility, as defined in § 1141 of this title, to that particular facility so that the facility is better able to make an informed decision whether to accept the referral.

(e) The employer must provide confirmation of the drug screen in the manner prescribed by DHSS's regulations.

(f) Any employer who fails to comply with the requirements of this section is subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

71 Del. Laws, c. 466, § 2; 72 Del. Laws, c. 2, § 1; 72 Del. Laws, c. 366, § 1; 78 Del. Laws, c. 303, § 2.;



§ 1143. Standards of care for nursing homes providing care to Medicaid recipients

(a) Any nursing facility as defined in 42 U.S.C. § 1396r(a) shall comply with all requirements regarding such facilities contained in Title XIX of the Social Security Act [42 U.S.C. § 1396 et seq.] and in any federal regulation issued pursuant thereto.

(b) For any violation of subsection (a) of this section, a nursing facility shall be subject to 1 or more of the following remedies:

(1) Denial of payment with respect to any recipient under the state Medicaid program admitted to the nursing facility, with notice to the public and the facility as provided for by regulations promulgated by the Department.

(2) A civil fine between 2 percent to 100 percent of a facility's current per diem rate, which shall be collected with interest at the legal rate of interest, for each day in which a facility fails to comply with a requirement constituting a separate violation. Funds collected as a result of imposition of such a penalty shall be applied to the protection of the health or property of residents of the nursing facility found to have been in violation, including payment for the costs of relocation of residents to other facilities, maintenance of operation of a facility pending correction of deficiencies or closure, and reimbursement of residents for personal funds lost.

(3) The appointment, pursuant to regulations adopted by the Department, of temporary management to oversee the operation of the facility and to assure the health and safety of the facility's residents.

(4) In the case of an emergency, the closure of the facility, the transfer of residents in that facility or other facilities, or both.

(c) In the case of a nursing facility which, on 3 consecutive standard surveys conducted pursuant to the rules or regulations promulgated by the Department, has been found to have provided substandard quality of care or has otherwise failed to comply with the requirement imposed pursuant to subsection (a) or (e) of this section, the Department shall (regardless of what other remedies are provided):

(1) Impose the remedy described in subsection (b)(1) of this section; and

(2) Monitor the facility pursuant to regulations promulgated by the Department, until the facility has demonstrated, to the satisfaction of the Department, that the facility is in compliance with the requirements imposed pursuant to subsection (a) or (e) of this section, and that the facility will remain in compliance with such requirements.

(d) If a nursing facility has failed to comply with any of the requirements pursuant to subsection (a) or (e) of this section, within 3 months after the date the facility is found to be out of compliance with such requirements, the Department shall impose the remedy described in subsection (b)(1) of this section for all individuals who are admitted to the facility after such date.

(e) The Department may establish and promulgate such rules and regulations governing the administration and operation of this section as may be deemed necessary and which are not inconsistent with the laws of this State.

(f) The Secretary of the Department of Health and Social Services or the Secretary's designee shall have jurisdiction to hear any matter arising under subsections (a) and (e) of this section and shall have the power to impose any remedy listed under subsections (b), (c) and (d) of this section. Any party who is not satisfied with a decision of the Secretary or the Secretary's designee may appeal to the Superior Court for the county in which the facility is located. Such appeal must be filed within 30 days from the date of the Secretary's or the Secretary's designee's decision and shall be on the record made before the Secretary or the Secretary's designee.

(g) This section is intended to be applicable solely to nursing facilities as defined by 42 U.S.C. § 1396r(a) and shall not alter, amend, repeal, restrict or otherwise affect any existing Medicaid appeals procedures established by the Department.

67 Del. Laws, c. 79, § 1; 70 Del. Laws, c. 149, §§ 105, 106; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 466, § 1.;






Subchapter V Home Health Agencies and Private Residences -- Criminal Background Checks; Drug Testing

§ 1145. Criminal background checks

(a) Purpose. — The purpose of the criminal background check and drug screening requirements of this section and § 1146 of this title is the protection of the safety and well-being of residents of this State who use the services of home health agencies, hospice agencies, or personal assistance services agencies licensed pursuant to this title or who employ a person to provide care in a private residence, as defined below. These sections shall be construed broadly to accomplish this purpose.

(b) Definitions. —

(1) "Applicant" means any of the following:

a. A person seeking employment with an employer, as defined below;

b. A current employee who seeks a promotion from an employer, as defined below;

c. A self-employed person seeking employment in a private residence for the purpose of providing services to protect the health, safety and well-being of an individual who requires home health care service as defined in § 122(3)o of this title.

d. A current employee of an employer as defined below who DHSS has a reasonable basis to suspect has been arrested for a disqualifying crime since becoming employed.

e. A former employee who consents prior to leaving employment to periodic review of his or her criminal background for a fixed time period.

(2) "Criminal history" means a report from the Department of Health and Social Services regarding its review of the applicant's entire federal criminal history from the Federal Bureau of Investigation, pursuant to Public Law 92-544 as amended (28 U.S.C. § 534) and his or her Delaware record from the State Bureau of Identification.

(3) "Background Check Center (BCC)" means the electronic system which combines the data streams from various sources within and outside the State in order to assist an employer in determining the suitability of a person for employment in a nursing facility or similar facility, or home care agency.

(4) "Department" means the Department of Health and Social Services (DHSS).

(5) "Employer" means: a home care agency as defined in this section; a management company that contracts to provide services on behalf of a home care agency; or other business entity (including but not limited to a temporary employment agency) that contracts to provide services on behalf of a home care agency.

(6) "Grandfathered employee" means an employee of an Employer who was not fingerprinted pursuant to this statute because the employment commenced before July 1, 2001, and no requirement for fingerprinting has since applied. See paragraph (b)(1) of this section above.

(7) "Home care agency" includes all programs or agencies licensed pursuant to § 122(3)(m), or (3)(o), or (3)(x) of this title that provide services to individuals in their private residence, as defined below.

(8) "Private residence" means the domicile of the individual in need of care, either personally owned by that individual or considered the place of residence of that individual. A private residence does not include those healthcare facilities licensed by the Department of Health and Social Services under Chapter 11 of this title.

(9) "SBI" means the State Bureau of Identification.

(c) No employer is permitted to employ an applicant for work in a private residence before getting a criminal history. Upon request the criminal history must be provided to the person for whom the services are to be provided, or to the person's guardian, agent for health care decisions, or surrogate upon the applicant's commencement of work.

(d) A private individual seeking to hire or employ a self-employed individual to provide services in a private residence may secure access to the BCC from DHSS. The BCC user fee shall be set by regulation, but may not exceed that charged to an employer. The cost of the criminal background check from SBI and/or drug screening shall be borne by the person making the request.

(e) Conditional hire. — The requirements of subsection (c) of this section may be suspended for 60 days from the date of hire if the employer wishes to employ the applicant on a conditional basis. Before an employer may offer conditional employment, the employer must receive verification that the applicant has been fingerprinted by the SBI for purposes of the criminal history. No criminal history will be issued if the applicant fails to provide information to DHSS regarding the status or disposition of an arrest within 45 days from the date of notice from DHSS of an open criminal charge. DHSS may extend the time limits for good cause shown.

(f) No employer other than a private person is permitted to employ or continue to employ an individual with a conviction deemed disqualifying by DHSS regulations.

(g) Any employer other than a private person who employs an applicant and fails to secure a criminal history shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. An employer is also subject to this penalty if that employer conditionally employs an applicant before receiving verification that the applicant has been fingerprinted for purposes of the criminal history.

(h) The criminal history provided to the employer is strictly confidential. It may be used solely to determine the suitability of an applicant for employment or continued employment in a private residence.

(i) No applicant is permitted to be employed by an employer other than conditionally pursuant to subsection (e) of this section above, until the applicant's employer has secured the applicant's criminal history.

(j) Before an applicant is permitted to be employed by an employer, the applicant must, upon request:

(1) Provide accurate information sufficient to secure a criminal history;

(2) Execute a full release to enable the employer to secure a criminal history and to update the criminal history while employed;

(3) Execute a full release giving the employer permission to provide the criminal history to the person for whom the services are to be provided, or to the person's guardian, agent for health care decisions, or surrogate.

(k) An applicant who fails to comply with subsection (j) of this section is subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(l) All grandfathered employees must be fingerprinted by SBI and be registered in the BCC within 120 days from the date of BCC implementation. SBI:

(1) Shall use the fingerprints to establish the grandfathered employee's identity and to assign an SBI identification number for the sole purpose of enabling the person's criminal record to be monitored for new arrests while employed in a private residence.

(2) Shall not secure a state or federal criminal history on the grandfathered employee, unless the grandfathered employee is also an applicant as defined in subsection (b) of this section above;

(3) Shall comply with § 1911 of Title 11.

(m) No employer is permitted to continue to employ a grandfathered employee who has not been fingerprinted and assigned an SBI number within 120 days from the date of BCC implementation.

(n) DHSS shall promulgate regulations regarding:

(1) The criteria it uses to determine unsuitability for employment;

(2) The policies and procedures for preparing the criminal history which govern the frequency of criminal record review and updating;

(3) The frequency with which fingerprints must be obtained;

(4) The information that DHSS provides in the criminal history about disqualifying and nondisqualifying criminal convictions;

(5) The methods for notifying applicants and employers of the results of DHSS's review, and for providing applicants with the criminal history;

(6) The administrative review process available to a person desiring to contest adverse information;

(7) Other provisions required to achieve the purpose of this section.

73 Del. Laws, c. 10, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 195, §§ 7-13; 77 Del. Laws, c. 84, § 206; 78 Del. Laws, c. 303, § 3.;



§ 1146. Mandatory drug screening

(a) Definitions. —

(1) "Applicant" is defined in § 1145 of this title.

(2) "Department" means the Department of Health and Social Services (DHSS).

(3) "Employer" means: a home care agency as defined in this section; a management company that contracts to provide services on behalf of a home care agency; or other business entity (including but not limited to a temporary employment agency) that contracts to provide services on behalf of a home care agency.

(4) "Home care agency" includes all programs or agencies licensed pursuant to § 122(3)(m), or (3)(o), or (3)(x) of this title that provide services to individuals in their private residence, as defined below.

(5) "Private residence" means the domicile of the individual in need of care, either personally owned by that individual or considered the place of residence of that individual. A private residence does not include those healthcare facilities licensed by the Department of Health and Social Services under Chapter 11 of this title.

(b) No employer is permitted to employ any applicant without first obtaining the results of that applicant's mandatory drug screening.

(c) All applicants, with the exception of self-employed individual seeking employment from a private person to provide services in a private residence, must submit to mandatory drug screening, as specified by regulations promulgated by DHSS. The requirement for drug screening for persons seeking employment in a private residence is left to the discretion of the employer.

(d) DHSS shall promulgate regulations regarding the pre-employment screening of all applicants for use of the following illegal drugs:

(1) Marijuana/cannabis;

(2) Cocaine;

(3) Opiates;

(4) Phencyclidine ("PCP");

(5) Amphetamines;

(6) Any other illegal drug specified by DHSS, pursuant to regulations promulgated pursuant to this section.

(e) No employer may employ an applicant for work in a private residence before getting the results of that applicant's drug screening. Upon request, the results of the drug screen must be provided upon the applicant's commencement of work to the person for whom the services are to be provided, or to the person's guardian, agent for health care decisions, or surrogate.

(f) The employer must provide confirmation of the drug screen in the manner prescribed by DHSS's regulations.

(g) Any employer who fails to comply with the requirements of this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

73 Del. Laws, c. 10, § 2; 78 Del. Laws, c. 303, § 3.;






Subchapter VI Office of the Long-Term Care Ombudsperson

§ 1150. Creation of Office

There is hereby established within the Department of Health and Social Services, Division of Administration, the Office of the Long-Term Care Ombudsperson as provided by the Older Americans Act Amendments of 1987 (P.L. 100-175).

67 Del. Laws, c. 76, § 1; 69 Del. Laws, c. 345, § 5; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 78, § 140; 78 Del. Laws, c. 118, § 1.;



§ 1151. Definitions

As used in this subchapter:

(1) "Agency" means any private or public agency operating in the State, one of whose purposes is the funding, provision or regulation of health care services.

(2) "Long-term care facility" means any facility, institution, foster home, group living arrangement, adult care home or any other facility which is required to be licensed under this chapter.

(3) "Long-Term Care Ombudsperson" or "Ombudsperson" means the person designated under § 307(a)(12) of the Older Americans Act Amendments of 1987 (42 U.S.C. § 3027(a)(12)), to perform the mandated functions of the Office of the Long-Term Care Ombudsperson in the State, or the Ombudsperson's designee.

(4) "Record" means any medical, social or financial information pertaining to a resident of a long-term care facility which is maintained by any agency regulated under this chapter or Chapter 10 of this title; provided, however, that "record" shall not include criminal investigative files.

67 Del. Laws, c. 76, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1152. Purpose and duties

The purpose of the Ombudsperson is to provide a program to advocate for and promote the adequacy of care received and the quality of life experienced by residents of long-term care facilities in Delaware. The Ombudsperson shall have the power to:

(1) Investigate and seek to resolve complaints and concerns made by or on behalf of residents of long-term care facilities in the State relating to the actions or inactions of any long-term care facility or agencies which may adversely affect the health, safety, welfare or rights of such residents;

(2) Promote the well-being and quality of life of residents of long-term care facilities;

(3) Enter into written agreements of understanding, cooperation and collaboration with other government agencies that provide funding, oversight, inspection or operation of long-term care facilities;

(4) Establish and carry out program policies and procedures for eliciting, receiving, investigating, verifying, referring and resolving residents' complaints;

(5) Receive and investigate complaints of abuse, mistreatment or neglect in accordance with subchapter III of this chapter;

(6) Promulgate rules and regulations and adopt policies to implement this subchapter; and

(7) Perform other duties as mandated by the Older Americans Act of 1965, as amended.

67 Del. Laws, c. 76, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1153. Access to facilities and patient records

(a) The Ombudsperson shall have access to any facility or record which is relevant to the performance of the Ombudsperson's responsibilities under this subchapter, including any record otherwise rendered confidential under Delaware law; provided, however, that the Ombudsperson shall obtain the consent of any resident who is able to consent or any resident's legal agent or guardian for access to such resident's records.

(b) The Ombudsperson may initiate an investigation of any long-term care facility independent of the receipt of a specific complaint.

(c) Any state agency to which the Ombudsperson refers a complaint shall periodically advise the Ombudsperson of the status of the investigation of the complaint and notify the Ombudsperson in a timely manner of the disposition of the complaint.

(d) The Ombudsperson shall protect the confidentiality of residents' records and shall permit access to such records only in accordance with regulations of the Office of the Long-Term Care Ombudsperson.

(e) The Ombudsperson shall protect the confidentiality of files maintained by the Ombudsperson and shall permit access to such files only under conditions as the Ombudsperson, in the Ombudsperson's own sole discretion, deems appropriate.

(f) Notwithstanding any other provision of this subchapter, the Ombudsperson shall not disclose the identity of any complainant or resident unless a court orders such disclosure or the complainant or resident consents in writing to the disclosure of the complainant's or resident's identity.

67 Del. Laws, c. 76, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1154. Good faith immunity

(a) Persons and agencies participating in an investigation under this subchapter shall be immune from civil liability arising from their good faith participation in the investigation.

(b) No long-term care facility, other entity or person shall engage in retaliation or reprisals against any person or agency due to such person or agency's participation in an investigation under this subchapter.

67 Del. Laws, c. 76, § 1.;



§ 1155. Sanctions for interference with Ombudsperson

(a) No person, agency or long-term care facility shall wilfully interfere with the performance of the duties and exercise of the powers of the Ombudsperson provided in this subchapter.

(b) Whoever violates this subchapter shall be fined not more than $100 for the first offense and not less than $100 nor more than $1,000 for each subsequent offense. Each violation shall be considered a separate offense.

67 Del. Laws, c. 76, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1156. Jurisdiction

(a) Justices of the Peace shall have jurisdiction over violations of this subchapter.

(b) The Superior Court shall have jurisdiction over appeals of the decisions entered pursuant to subsection (a) of this section. Such appeals shall be on the record.

67 Del. Laws, c. 76, § 1.;






Subchapter VII Minimum Staffing Levels for Residential Health Facilities

§ 1161. Definitions

(a) "Advanced practice nurse" shall mean an individual whose education and certification meet the criteria outlined in Chapter 19 of Title 24, and who is certified in at least 1 of the following specialty areas:

(1) Adult nurse practitioner;

(2) Gerontological clinical nurse specialist;

(3) Gerontological nurse practitioner;

(4) Psychiatric/mental health clinical nurse specialist; or

(5) Family nurse practitioner.

(b) "Department" shall mean the Department of Health and Social Services.

(c) "Direct care" shall mean an activity performed by a nursing services direct caregiver that is specific to a resident. Direct care activities are as follows:

(1) "Hands-on" treatment or care, including, but not limited to, assistance with activities of daily living (e.g., bathing, dressing, eating, range of motion, toileting, transferring and ambulation); medical treatments; and medication administration;

(2) Physical and psychosocial assessments;

(3) Documentation, if conducted for treatment or care purposes;

(4) Care planning; and

(5) Communication with a family member or a health care professional or entity, regarding a specific resident.

(d) "Division" shall mean the Division of Long Term Care Residents Protection.

(e) "Nursing services direct caregivers" shall mean certified nursing assistants, licensed practical nurses, registered nurses, advanced practice nurses and nursing supervisors when and only when providing direct care of residential health facility residents. The director of nursing ("DON"), assistant director of nursing ("ADON"), and/or registered nurse assessment coordinator ("RNAC") may be designated as a nursing services direct caregiver and counted in the direct care hours and minimum staffing ratios when exigent circumstances require that they discontinue their administrative and managerial duties in order to provide direct care. Within 24 hours of the exigent circumstance(s) that require that the DON, ADON and/or RNAC provide direct care, the facility shall notify the Division in writing of this emergency situation and provide documentation of the amount of direct care time that was provided by the DON, ADON and/or RNAC.

(f) "Nursing supervisor" shall mean an advanced practice nurse or registered nurse who is assigned to supervise and evaluate nursing services direct caregivers no less than 25 percent of the nursing supervisor's time per shift. Up to 75 percent of the nursing supervisor's time per shift may be spent providing direct care. Registered nurses (RN) holding the following positions may provide the supervision required of a nursing supervisor, and the supervision may be counted towards the minimum 25 percent supervision required per shift:

(1) Director of nursing ("DON").

(2) Assistant director of nursing ("ADON").

(3) Registered nurse assessment coordinator ("RNAC").

(4) Director of in-service education (RN).

(5) Quality improvement coordinator nurse (if an RN).

(6) Nursing home administrator (if an RN).

An individual serving as a nursing supervisor must be an employee of the facility, thus excluding temporary employment agency personnel from serving in this capacity unless exigent circumstances exist. The term "exigent circumstances" means a short-term emergency or other unavoidable situation, and all reasonable alternatives to the use of a temporary employee as a nursing supervisor have been exhausted. Within 24 hours of the exigent circumstances that require the use of temporary employment agency staffing to fill a nursing supervisor position in a residential health facility, the facility shall notify the Division in writing of the exigent circumstances and the expected duration. For any shift that exceeds the minimum RN/LPN shift ratio mandated by § 1162 of this title, the amount of RN time that exceeds the minimum ratio may be counted towards the minimum 25 percent supervision required for that shift; provided, however, that said RN time was dedicated to supervisory functions. For those facilities that are not required by state or federal regulations to have a registered nurse on duty on each shift, a licensed practical nurse with 3 years long-term care experience may serve as a nursing supervisor, provided that no registered nurse is on duty. There shall be a nursing supervisor on duty and on-site at all times. By June 1, 2002, the Nursing Home Residents Quality Assurance Commission shall issue to the Governor and to the General Assembly a report evaluating the requirement that nursing supervisors spend a minimum of 25 percent of their time on supervisory functions. The purpose of the report is to determine if the required minimum amount of supervision time is appropriate and necessary, and whether it should be adjusted.

(g) "Residential health facility" shall mean any facility that provides long-term health-related care and nursing services to individuals who do not require the degree of care and treatment that a hospital is designed to provide. These are those facilities, licensed pursuant to this chapter, that:

(1) Provide skilled nursing services to persons who require medical or nursing care; or

(2) Provide nursing services above the level of room and board to those who, because of a mental or physical condition, routinely require these services.

Also included are units, licensed pursuant to this chapter, of facilities that provide active treatment and health and rehabilitation services to persons with mental retardation or related conditions, in which care is delivered to residents in accordance with medical plans of care. This definition does not include group homes for the mentally ill, mentally retarded or persons with AIDS, rest family care homes, neighborhood homes, rest/residential health facilities, assisted living facilities and intermediate care facilities that, as of March 1, 1999, were solely private pay, provided they remain exclusively intermediate care facilities.

72 Del. Laws, c. 490, § 2; 73 Del. Laws, c. 162, §§ 2-4; 73 Del. Laws, c. 304, § 1.;



§ 1162. Nursing staffing

(a) Every residential health facility must at all times provide a staffing level adequate to meet the care needs of each resident, including those residents who have special needs due to dementia or a medical condition, illness or injury. Every residential health facility shall post, for each shift, the names and titles of the nursing services direct caregivers assigned to each floor, unit or wing and the nursing supervisor on duty. This information shall be conspicuously displayed in common areas of the facility, in no fewer number than the number of nursing stations. Every residential health facility employee shall wear a nametag prominently displaying his or her full name and title. Personnel hired through temporary agencies shall be required to wear photo identification listing their names and titles.

(b) By March 1, 2001, the minimum staffing level for nursing services direct caregivers shall not be less than the staffing level required to provide 3.0 hours of direct care per resident per day, provided that funds have been appropriated for 3.0 hours of direct care per resident for Medicaid eligible reimbursement. Nursing staff, rounded to the nearest whole person, must be distributed in order to meet the following minimum shift ratios:

(c) On or before December 1, 2001, a comprehensive report assessing and reviewing the quality of nursing facility care in Delaware shall be completed by the Delaware Nursing Home Residents Quality Assurance Commission and submitted to the Governor and the General Assembly. The purpose of the report is to determine the efficacy of the minimum staffing levels required under this chapter, including, but not limited to, the availability of qualified personnel in the job market to meet the requirement, the cost and availability of nursing home care, and patient outcomes based on scheduled facility surveys, surprise inspections and other reviews conducted by the Division. Based on this information, the Commission will determine if increasing the minimum nurse staffing levels to 3.28 hours of direct care with the corresponding increased required shift ratios is appropriate and necessary. By January 1, 2002, the minimum staffing level for nursing services direct caregivers shall not be less than the staffing level required to provide 3.28 hours of direct care per resident per day, subject to Commission recommendation and provided that funds have been appropriated for 3.28 hours of direct care per resident for Medicaid eligible reimbursement. Nursing staff must be distributed in order to meet the following minimum shift ratios:

To the extent a nursing facility meets the minimum nurse staff levels of 3.28 hours of direct care and compliance with the above referenced shift ratios provided in this subsection requires more than 3.28 hours of direct care, the Division may permit a nursing facility to alter the shift ratios above; provided, however, the alternative shift ratios as determined by the Division shall not, on any shift or at any time, fall below the following alternative minimum shift ratios:

If a nursing facility cannot meet the above referenced shift ratios due to building configuration or any other special circumstances, they may apply for a special waiver through the Division, subject to final approval by the Delaware Nursing Home Residents Quality Assurance Commission. All nursing facilities shall conspicuously display the minimum shift ratios governing the nursing facility, along with posting requirements pursuant to subsection (a) of this section. Notwithstanding subsection (g) of this section, the time period for review and compliance with any alternative minimum shift ratios or ratios pursuant to a special waiver under this subsection shall be 1 day.

(d) Within 6 months of an appropriation by the General Assembly funding the staffing requirements of subsection (e) of this section, a comprehensive report assessing and reviewing the quality of nursing facility care in Delaware shall be completed by the Delaware Nursing Home Residents Quality Assurance Commission and submitted to the Governor and the General Assembly. The purpose of the report is to determine the efficacy of the minimum staffing levels required under this chapter, including, but not limited to, the availability of qualified personnel in job market to meet the requirement, the cost and availability of nursing home care, and patient outcomes based on scheduled facility surveys, surprise inspections and other reviews conducted by the Division. Based on this information, the Commission will determine if increasing the minimum nurse staffing levels to 3.67 hours of direct care with the corresponding increased required shift ratios is appropriate and necessary.

(e) By May 1, 2003, the minimum staffing level for nursing services direct caregivers shall not be less than the staffing level required to provide 3.67 hours of direct care per resident per day, subject to Commission recommendation and provided that funds have been appropriated for 3.67 hours of direct care per resident for Medicaid eligible reimbursement. Nursing staff, rounded to the nearest whole person, must be distributed in order to meet the following minimum shift ratios:

(f) An individual in a facility-sponsored training program who has completed all but the final 37.5 hours of requisite classroom and clinical training to become a CNA may be counted in the direct care hours and minimum staffing shift ratios under the CNA staffing requirements given in subsections (b), (c) and (e) of this section. The individual shall be referred to as a nursing assistant in training (NAIT). The Division of Long Term Care Residents Protection (Division) shall conduct a study of the certified nursing assistant training programs in Delaware, both those sponsored by facilities and those sponsored by educational institutions. It shall report its findings to the Nursing Home Quality Residents Assurance Commission (Commission). The factors to be studied include, but are not limited to, the percentage of each training program's graduates who passed the certified nursing assistant certification test and the number of attempts it took each graduate to become certified, along with the total number of hours, divided by classroom and clinical time, spent in the overall certified nursing assistant training program. The study shall encompass a period of 6 months commencing with the promulgation of the certified nursing assistant regulations. The report shall be issued no later than 2 months after the completion of the study period. Based on the results of its study, the Division shall recommend to the Commission whether a nursing assistant, while in training and prior to certification, should be counted as a CNA in the minimum staffing ratios, and, if so, at what point in the training program.

(g) The time period for review and determining compliance with the staffing ratios required under this chapter shall be 1 week. To the extent a residential health facility subject to the required ratios of this chapter desires an alternative shift schedule, they shall notify the Division of such alternative shift schedule prior to implementation; the proposed shift schedule and corresponding staff ratios must meet the minimum hour requirements and must not exceed the patient to staff ratios provided under this chapter for the night shift. Any alternative shift schedule must be clearly posted along with the postings required pursuant to subsection (a) of this section.

(h) Notwithstanding the minimum staffing requirements established in this subchapter, to the extent additional staffing is necessary to meet the needs of residents, nursing facilities must provide sufficient nursing staffing. If the Division finds unsatisfactory outcomes in a facility, the Department may impose protocols for staffing adequacy, including but not limited to staffing levels above the minimum required under this subchapter. Outcomes examined shall include those outcomes as enumerated by the United States Health Care Financing Administration Quality Indicators. Evidence of a failure to meet the nursing staffing needs of residents shall be grounds for enforcement action under this chapter.

(i) All residential health facilities shall have, in addition to the requirements in subsections (b) through (h) of this section, a full-time director of nursing who is an advanced practice nurse or a registered nurse with 1 year's work experience as a registered nurse. After July 1, 2001, any newly hired director of nursing shall be an advanced practice nurse or a registered nurse with a B.S. degree in nursing and 2 years' experience in long-term care or a registered nurse with 3 years of long-term care experience. After July 1, 2001, all newly hired directors of nursing must complete, within 3 months of hire (or as soon as a course is available), a long-term care director of nursing workshop in accordance with regulations promulgated by the Department in consultation with the Commission.

(j) All residential health facilities licensed for 100 beds or more shall have, at a minimum, the following supervisory and administrative nursing staff, in addition to the personnel listed in subsections (b) through (i) of this section: a full-time assistant director of nursing who is an advanced practice nurse or a registered nurse and a full-time equivalent director of in-service education who is an advanced practice nurse or a registered nurse.

(k) All residential health facilities licensed for fewer than 100 beds shall employ, at a minimum, in addition to the personnel listed in subsections (b) through (i) of this section, a part-time assistant director of nursing who is an advanced practice nurse or a registered nurse and a part-time director of in-service education who is an advanced practice nurse or a registered nurse, in accordance with the following formula:

Number of beds °s 100 x 40<equalsign>____ hours per week minimum required for an assistant director of nursing and a director of in-service education.

A subacute transitional care unit of an acute care hospital with 30 beds or fewer is exempt from the provisions of this subsection provided that other licensed personnel perform the duties of this function.

(l) For residential health facilities with 15 beds or fewer, the director of nursing, assistant director of nursing, and/or nursing supervisor, while on duty, may also serve as nursing services direct caregivers as described in subsections (b) through (e) of this section.

(m) The educational requirements described above shall be met provided that if an insufficient pool of applicants exists, other qualifications may be deemed acceptable in accordance with regulations promulgated by the Department.

72 Del. Laws, c. 490, § 2; 73 Del. Laws, c. 162, §§ 5-13; 73 Del. Laws, c. 258, §§ 1, 3.;



§ 1163. Activities staffing

(a) All residential health facilities licensed for 30 beds or more shall have a full-time activities director. Any activities director hired after July 1, 2001, shall be a certified therapeutic recreation specialist, a certified occupational therapy assistant, a certified music therapist, a certified art therapist, a certified drama therapist, a certified dance/movement therapist, a certified activities director, or a registered occupational therapist.

(b) All residential health facilities licensed for fewer than 30 beds shall have, at a minimum, a part-time activities director as described in subsection (a) of this section, in accordance with the following formula:

Number of beds °s 30 x 40<equalsign>____ hours per week minimum required for an activities director.

A subacute transitional care unit of an acute care hospital with 30 beds or fewer is exempt from the provisions of this subsection provided that other licensed personnel perform the duties of this function.

72 Del. Laws, c. 490, § 2; 73 Del. Laws, c. 162, §§ 14, 15.;



§ 1164. Nutrition and dietetics staffing

Every residential health facility must at all times provide nutrition and dietetics staffing adequate to meet the care needs of each resident. The staffing level must, at a minimum, include a full-time food service manager. Any food service manager hired after July 1, 2001, must be a registered dietitian or a certified dietitian/nutritionist, a registered dietetic technician, a certified dietary manager, or must have a Bachelor of Science or associate degree in food service management or related field. The educational requirements shall be met provided that if an insufficient pool of applicants exists, other qualifications may be deemed acceptable in accordance with regulations promulgated by the Department. A sub-acute transitional care unit of an acute care hospital with 30 beds or fewer is exempt from the provisions of this subsection provided that other licensed personnel perform the duties of this function. Any full-time food service manager with a minimum of 3 years experience as a full-time food service manager as of July 1, 2001, shall be exempt from the requirements of this subsection.

72 Del. Laws, c. 490, § 2; 73 Del. Laws, c. 162, § 16.;



§ 1165. Social services staffing

All residential health facilities shall employ a full-time social worker, except that facilities licensed for fewer than 100 beds may designate other personnel to assume the duties associated with that position in accordance with the rules and regulation promulgated and adopted pursuant to this subchapter.

72 Del. Laws, c. 490, § 2.;



§ 1166. Medicaid reimbursement

(a) The Medicaid reimbursement program shall be adjusted to reflect costs associated with the increased staffing levels described herein. Reimbursement rates for nursing wages will be adjusted to the 75th percentile under the current wage determination methodology for primary care under the state Medicaid program.

(b) The Department shall ensure that 100% of Medicaid funds paid for primary care are expended by the residential health facility for primary care purposes. If, during any annual cost reporting period, a facility expends less than 100% of the primary care reimbursement it receives from Medicaid for primary care, the sum under-spent must be repaid to the Medicaid program. The repayment will be made through a cost settlement process when the provider files its annual cost report. The Department will revise its regulations and Medicaid cost report forms to require a cost settlement for the primary care reimbursement classification.

(c) Medicaid reimbursement of providers shall be consistent with the provisions of this chapter regardless of the payment methodology employed by Medicaid or its contractors, including managed care.

72 Del. Laws, c. 490, § 2.;



§ 1167. Outcomes monitoring

In addition to compliance monitoring, the Division shall use data collected by residential health facilities to monitor quality of care and patient outcomes pursuant to § 1162(h) of this title. The Division shall analyze this data in order to help target licensing surveys and inspections. The Department shall promulgate and adopt regulations that define the outcomes monitoring process.

72 Del. Laws, c. 490, § 2; 73 Del. Laws, c. 162, § 17.;



§ 1168. Waiver

A residential health facility may seek from the Delaware Nursing Home Residents Quality Assurance Commission a time-limited waiver of the minimum staffing requirements required under § 1162(c) and (e) of this title. Such waiver will only be granted upon a showing of exigent circumstances, including but not limited to documented evidence of the facility's best efforts to meet the minimum staffing requirements under § 1162(c) and (e) of this title. Any such waiver will be time-limited and will include a plan and a timeline for compliance with this chapter. The Commission may seek input from the Department of Labor in terms of issues of labor availability in connection with any waiver request under this section.

72 Del. Laws, c. 490, § 2.;



§ 1169. Regulations

The Department shall promulgate and adopt rules and regulations to fully and effectively implement the provisions of this subchapter. The regulations will become effective 60 days after adopted by the Department.

72 Del. Laws, c. 490, § 2.;






Subchapter VIII Nursing Facility Quality Assessment Fund

§ 1180. Definitions

As used in this subchapter:

(1) The terms "CMS,'' "DHSS,'' "managed care company under contract to the Medicaid agency,'' "Medicaid,'' "Medicaid resident day,'' "nursing facility,'' "nursing facility services,'' have the meaning given these terms in Chapter 65 of Title 30.

(2) "Medicaid enrolled nursing facility'' means a nursing facility enrolled in the Medicaid program and/or enrolled with a managed care company under contract to the Medicaid agency for the purpose of providing nursing facility services to Medicaid eligible patients, but shall exclude the Delaware Veterans Home and any state, federal or other public government-owned facilities and any facilities that exclusively serve children.

(3) "Medicaid share of the quality assessment'' means for each nursing facility, the assessment cost applicable to Medicaid residents.

78 Del. Laws, c. 286, § 2.;



§ 1181. Nursing Facility Quality Assessment Fund — Establishment; funding

(a) There shall be established in the State Treasury and in the accounting system of the State a special fund to be known as the Nursing Facility Quality Assessment Fund (the "Fund'').

(b) The following revenue shall be deposited into the Fund:

(1) As specified in § 6502(e)(1) of Title 30, 90% of the quality assessment collected;

(2) On the last day of each month, the State Treasurer shall credit the Fund with interest on the average balance in the Fund for the preceding month. The interest to be paid to the Fund shall be that proportionate share, during such preceding month, of interest to the State as the Fund's and the State's average balance is to the total State's average balance.

78 Del. Laws, c. 286, § 2.;



§ 1182. Use of Nursing Facility Quality Assessment Fund; payments [Paragraphs (a)(1) and (2) sunset Dec. 31, 2015, subject to 78 Del. Laws, c. 286, § 3]

(a) Funds deposited into the Nursing Facility Quality Assessment Fund shall be used by DHSS exclusively to secure federal matching funds available through the state Medicaid plan and any applicable waivers, and together with the Federal funds shall be used exclusively by DHSS including any managed care companies under contract to the Medicaid agency to:

(1) [Sunsets Dec. 31, 2015, subject to 78 Del. Laws, c. 286, § 3] Provide for per diem rate adjustments in accordance with § 1183 of this title to Medicaid enrolled nursing facilities;

(2) [Sunsets Dec. 31, 2015, subject to 78 Del. Laws, c. 286, § 3] To reimburse the Medicaid share of the quality assessment in accordance with § 1183 of this title;

(3) To reimburse any funds advanced from the DHSS Medicaid budget appropriation that were used to make the payments referred to under paragraphs (a)(1) and (2) of this section.

(b) If the quality assessment imposed by § 6502 of Title 30 and the payments referred to by paragraphs (a)(1) and (2) of this section are repealed, any funds remaining in the Nursing Facility Quality Assessment Fund shall:

(1) First reimburse DHSS if the total of all quality assessment payments received from nursing facilities are equal to or less than the state share of all of the payments referred to by paragraphs (a)(1) and (2) of this section made by DHSS including managed care companies under contract to the Medicaid agency to nursing facilities; and

(2) If the total of all quality assessments received is greater than the state share of the payments issued referred to by paragraphs (a)(1) and (2) of this section, the remaining funds will be distributed back to the nursing facilities generally and proportionately on the same basis as the assessments were collected in the last calendar quarter.

78 Del. Laws, c. 286, § 2.;



§ 1183. Nursing facility rate adjustments

(a) Medicaid enrolled nursing facilities that are not subject to penalties under § 6503 of Title 30 shall be eligible for per diem rate adjustments referred to by § 1182(a)(1) and (2) of this title. Nursing facilities subject to penalties under § 6503 of Title 30 shall be eligible for per diem rate adjustments only after all penalties and past due quality assessments are paid in full.

(b) Effective April 1, 2012, nursing facilities are paid for services rendered to Medicaid patients directly by DHSS as well as by managed care companies under contract to the Medicaid agency. The per diem rate adjustments referred to by § 1182(a)(1) and (2) of this title will be incorporated into the DHSS nursing facility level of reimbursement rate schedules. Unless a facility is subject to penalties as described in subsection (a) of this section, DHSS and the managed care companies will pay no lower than the adjusted per diem rates in these schedules.

(c) The rate adjustments referred to by § 1182(a)(1) and (2) of this title shall be a rate paid on a per Medicaid resident day basis. The rate paid will be the same per diem amount for each facility other than the per diem to reimburse the Medicaid share of the assessment.

(d) The rate adjustments referred to by § 1182(a)(1) and (2) of this title will be retroactive for dates of service on or after June 1, 2012. Upon CMS notification to DHSS of waiver approval and, if required, state plan amendment approval, the per diem rates in effect as of June 1, 2012, will be increased by the rate adjustments referred to by § 1182(a)(1) and (2) of this title. The retroactive rate adjustments for Medicaid paid claims for service dates between June 1, 2012, and the date of CMS notification of waiver and, if required, plan amendment approval, must be paid within 30 days of CMS approval.

78 Del. Laws, c. 286, § 2.;









CHAPTER 12. INFORMED CONSENT AND CONFIDENTIALITY

Subchapter I Genetic Information

§ 1201. Definitions

As used in this subchapter:

(1) "Genetic characteristic'' means any inherited gene or chromosome, or alternation thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome.

This includes, but is not limited to, information regarding carrier status, information regarding an increased likelihood of future disease or increased sensitivity to any substance, information derived from laboratory tests that identify mutations in specific genes or chromosomes, requests for genetic services or counseling, tests of gene products and direct analysis of genes or chromosomes.

(2) "Genetic information'' means information about inherited genes or chromosomes, and of alterations thereof, whether obtained from an individual or family member, that is scientifically or medically believed to predispose an individual to disease, disorder or syndrome or believed to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome.

(3) "Genetic test'' means a test for determining the presence or absence of an inherited genetic characteristic in an individual, including tests of nucleic acids such as DNA, RNA, and mitochrondrial DNA, chromosomes or proteins in order to identify a predisposing genetic characteristic associated with disease, disorder or syndrome.

(4) "Informed consent''

a. For the purpose of obtaining genetic information, means the signing of a consent form which includes a description of the genetic test or tests to be performed, its purpose or purposes, potential uses, and limitations and the meaning of its results, and that the individual will receive the results unless the individual directs otherwise;

b. For the purpose of retaining genetic information, means the signing of a consent form which includes a description of the genetic information to be retained, its potential uses and limitations;

c. For the purpose of disclosing genetic information, means the signing of a consent form which includes a description of the genetic information to be disclosed and to whom.

d. For the purpose of obtaining insurance, there may be a single signing which shall allow the obtaining, retaining and disclosure of genetic information, which, in addition to the requirements of paragraphs (4)a. and b. of this section, shall:

1. Be written in plain language;

2. Be dated;

3. Name or identify by generic reference the persons authorized to disclose information about the individual;

4. Specify the nature of the information authorized to be disclosed;

5. Name or identify by generic reference the person to whom the individual is authorizing information to be disclosed, or subsequently redisclosed;

6. Describe the purpose for which the information is collected;

7. Specify the length of time such authorization shall remain valid; and,

8. Be signed by:

A. The individual;

B. Such other person authorized to consent for such individual, if such individual lacks the capacity to consent; or;

C. The claimant for the proceeds of an insurance policy.

71 Del. Laws, c. 458, § 2; 78 Del. Laws, c. 277, § 3.;



§ 1202. Informed consent required to obtain genetic information

(a) No person shall obtain genetic information about an individual without first obtaining informed consent from the individual.

(b) The requirements of this section shall not apply to genetic information obtained:

(1) By a state, county, municipal or federal law-enforcement agency for the purposes of establishing the identity of a person in the course of a criminal investigation or prosecution;

(2) To determine paternity;

(3) Pursuant to the DNA analysis and data bank requirements of § 4713 of Title 29;

(4) To determine the identity of deceased individuals;

(5) For anonymous research where the identity of the subject will not be released;

(6) Pursuant to newborn screening requirements established by state or federal law; or

(7) As authorized by federal law for the identification of persons.

71 Del. Laws, c. 458, § 2; 78 Del. Laws, c. 277, § 3.;



§ 1203. Authorization to retain genetic information and samples from which genetic information is derived

(a) No person shall retain an individual's genetic information without first obtaining informed consent from the individual unless:

(1) Retention is necessary for the purposes of a criminal or death investigation or a criminal or juvenile proceeding;

(2) Retention is necessary to determine paternity;

(3) Retention is authorized by order of a court of competent jurisdiction;

(4) Retention is made pursuant to the DNA analysis and data bank requirements of § 4713 of Title 29; or

(5) Retention of information is for anonymous research where the identity of the subject will not be released.

(b) The sample of an individual from which genetic information has been obtained shall be destroyed promptly unless:

(1) Retention is necessary for the purposes of a criminal or death investigation or a criminal or juvenile proceeding;

(2) Retention is authorized by order of a court of competent jurisdiction; or

(3) Retention is authorized by the individual; or

(4) Retention is for anonymous research where the identity of the subject will not be released.

71 Del. Laws, c. 458, § 2; 78 Del. Laws, c. 277, § 3.;



§ 1204. Genetic information access by the subject

An individual promptly upon request, may inspect, request correction of and obtain genetic information from the records of that individual.

71 Del. Laws, c. 458, § 2; 78 Del. Laws, c. 277, § 3.;



§ 1205. Conditions for disclosure to others of genetic information

(a) Regardless of the manner of receipt or the source of genetic information, including information received from an individual, a person shall not disclose or be compelled, by subpoena or any other means, to disclose the identity of an individual upon whom a genetic test has been performed or to disclose genetic information about the individual in a manner that permits identification of the individual, unless:

(1) Disclosure is necessary for the purposes of a criminal or death investigation or a criminal or juvenile proceeding or to protect the interests of an issuer in the detection or prevention of fraud, material misrepresentation or material nondisclosure;

(2) Disclosure is necessary to determine paternity;

(3) Disclosure is authorized by order of a court of competent jurisdiction;

(4) Disclosure is made pursuant to the DNA analysis and data bank requirements of § 4713 of Title 29;

(5) Disclosure is authorized by obtaining informed consent of the tested individual describing the information to be disclosed and to whom;

(6) Disclosure is for the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent;

(7) Disclosure is for the purpose of identifying bodies;

(8) Disclosure is pursuant to newborn screening requirements established by state or federal law;

(9) Disclosure is authorized by federal law for the identification of persons; or

(10) Disclosure is by an insurer to an insurance regulatory authority;

(11) Disclosure is authorized in accordance with § 1201(4)d. of this title; or

(12) Disclosure is otherwise permitted by law.

(b) This section shall apply to any subsequent disclosure by any person after another person has disclosed genetic information or the identity of an individual upon whom a genetic test has been performed.

71 Del. Laws, c. 458, § 2; 78 Del. Laws, c. 277, § 3.;



§ 1206. Subchapter applicability

This subchapter applies only to genetic information or samples that can be identified as belonging to an individual or family. This subchapter does not apply to any law, contract or other arrangement that determines a person's rights to compensation relating to substances or information derived from a sample of an individual from which genetic information has been obtained.

71 Del. Laws, c. 458, § 2; 78 Del. Laws, c. 277, § 3.;



§ 1207. Parental rights

This subchapter does not alter any right of parents or guardians to order medical and/or genetic tests of their children.

71 Del. Laws, c. 458, § 2; 78 Del. Laws, c. 277, § 3.;



§ 1208. Violations, penalties for unlawful disclosure of genetic information, jurisdiction

(a) Any person who wilfully retains an individual's genetic information or retains an individual's sample in violation of this subchapter shall be punished by a fine of not less than $1,000 nor more than $10,000.

(b) Any person who wilfully obtains or discloses genetic information in violation of this subchapter shall be punished by a fine not less than $5,000 nor more than $50,000.

(c) Any person who wilfully discloses an individual's genetic information in violation of this subchapter, shall be liable to the individual for all actual damages, including damages for economic, bodily or emotional harm which is proximately caused by the disclosure.

(d) The Superior Court shall have jurisdiction over all violations of this subchapter.

71 Del. Laws, c. 458, § 2; 78 Del. Laws, c. 277, § 3.;






Subchapter II Confidentiality of Personal Health Information

§ 1210. Definitions

As used in this subchapter, the following terms shall have the following meanings:

(1) "Expunge'' or "expunged'' means to permanently destroy, delete or make nonidentifiable.

(2) "Informed consent'' means a written authorization for the disclosure of protected health information on a form substantially similar to one promulgated by the Department of Health and Social Services which is signed in writing or electronically by the individual who is the subject of the information. This authorization shall be dated and shall specify to whom the disclosure is authorized, the general purpose for such disclosure, and the time period in which the authorization for the disclosure is effective.

(3) "Legitimate public health purpose'' means a population-based activity or individual effort primarily aimed at the prevention of injury, disease or premature mortality or the promotion of health in the community, including:

a. Assessing the health needs of the community through public health surveillance and epidemiological research;

b. Developing public health policy;

c. Responding to public health needs and emergencies;

d. Review by the Child Death, Near Death and Still Birth Commission; and

e. Requests for hospital records by the Division of Long Term Care Residents' Protection pursuant to § 1212 of this title.

(4) "Protected health information'' means any information, whether oral, written, electronic, visual, pictorial, physical or any other form, that relates to an individual's past, present or future physical or mental health status, condition, treatment, service, products purchased, or provision of care and that reveals the identity of the individual whose healthcare is the subject of the information, or about which there is a reasonable basis to believe such information could be utilized (either alone or with other information that is or should reasonably be known to be available to predictable recipients of such information) to reveal the identity of that individual.

(5) "Research'' means a systematic investigation, including research development, testing and evaluation, designed to develop or contribute to generalizable knowledge.

73 Del. Laws, c. 355, § 12; 75 Del. Laws, c. 361, § 4; 75 Del. Laws, c. 387, § 3; 77 Del. Laws, c. 307, § 1; 78 Del. Laws, c. 277, § 3.;



§ 1211. Use of protected health information

(a) Protected health information collected by the Department of Health and Social Services and/or its agencies and by the Child Death, Near Death, and Still Birth Commission shall be used solely for legitimate public health purposes.

(b) Nonidentifiable health information shall be used by the Department of Health and Social Services and its agencies whenever possible consistent with the accomplishment of legitimate public health purposes.

(c) Any use of protected health information permitted by this subchapter shall be limited to the minimum amount of information which the official using the information reasonably believes is necessary to accomplish the legitimate public health purpose.

(d) Protected health information shall not be used by the State for commercial purposes.

(e) Protected health information whose use no longer furthers the legitimate public health purpose for which it was acquired shall be expunged.

73 Del. Laws, c. 355, § 12; 75 Del. Laws, c. 361, § 5; 78 Del. Laws, c. 277, § 3.;



§ 1212. Disclosure of protected health information

(a) General privacy protection. — Protected health information is not public information as defined at § 10002 of Title 29 and may not be disclosed without the informed consent of the individual (or the individual's lawful representative) who is the subject of the information except as expressly provided by statute. Whenever disclosure of protected health information is made pursuant to this subchapter, such disclosure shall be accompanied by a statement concerning the Department of Health and Social Services' disclosure policy.

(b) Scope of disclosure. — Protected health information shall be disclosed with the informed consent of the individual who is the subject of the information to any person and for any purpose for which the disclosure is authorized pursuant to informed consent.

(c) Nonidentifiable information. — Any disclosure of protected health information permitted by this subchapter shall be disclosed in a nonidentifiable form whenever possible, consistent with the accomplishment of legitimate public health purposes, except when the disclosure is authorized through the informed consent of the person who is the subject of the information. Any disclosures of protected health information permitted by this subchapter shall also be limited to the minimum amount of information which the person making the disclosure reasonably believes is necessary to accomplish the purpose of the disclosure, except when the disclosure is authorized through the informed consent of the individual who is the subject of the information.

(d) Disclosure without informed consent. — Protected health information may be disclosed without the informed consent of the individual who is the subject of the information where such disclosures are made:

(1) Directly to the individual;

(2) To appropriate federal agencies or authorities as required by federal or state law and for law-enforcement purposes in accordance with 45 C.F.R. Parts 160, 162, and 164;

(3) To healthcare personnel to the extent necessary in an emergency to protect the health or life of the person who is the subject of the information from serious, imminent harm;

(4) To the public safety authority during a public health emergency in accord with the uses described in § 1211 of this title;

(5) In the course of any judicial or administrative proceeding in accordance with 45 C.F.R. Parts 160, 162, and 164, or pursuant to a court order to avert a clear danger to the individual or the public health;

(6) To the Child Death, Near Death and Still Birth Commission;

(7) To the Division of Long Term Care Residents' Protection in cases where the Division is engaged in an investigation or survey involving the care or treatment of an individual at a facility licensed by the Division, and the individual has been admitted to a hospital from the facility or discharged from a hospital to the facility. The Division of Long Term Care Residents Protection is an entity charged with helping to safeguard the health and safety of patients. It shall be recognized as a "public health authority'' and as a "health oversight agency,'' and it shall be recognized in the performance of its functions as a peer review organization or auditor or evaluator with respect to such aspects of healthcare delivery systems or providers;

(8) Pursuant to § 2005 of this title;

(9) For research, regardless of the source of funding of the research, provided that the researcher provides documentation that an alteration to or waiver, in whole or in part, of the individual authorization required by subsection (a) of this section for use or disclosure of protected health information has been approved by the applicable privacy board in accordance with HIPAA regulations. Said approval shall not be granted until the Board has determined all of the following:

a. The use or disclosure of protected health information involves no more than a minimal risk to the privacy of individuals, based on, at least, the presence of the following elements:

1. An adequate plan to protect the identifiers from improper use and disclosure;

2. An adequate plan to destroy the identifiers at the earliest opportunity consistent with conduct of the research, unless there is a health or research justification for retaining the identifiers or such retention is otherwise required by law; and

3. Adequate written assurances that the protected health information will not be reused or disclosed to any other person or entity, except as required by law, for authorized oversight of the research study, or for other research for which the use or disclosure of protected health information would be permitted by this subpart;

b. The research could not practicably be conducted without the waiver or alteration; and

c. The research could not practicably be conducted without access to and use of the protected health information;

(10) For patient treatment and care coordination, defined as the provision, coordination, or management of healthcare and related services by 1 or more healthcare providers, including the coordination or management of healthcare by a healthcare provider with a third party; consultation between healthcare providers relating to a patient; or the referral of a patient for healthcare from 1 healthcare provider to another; or

(11) To a health plan, healthcare clearinghouse, business associate, or healthcare provider, as each is defined by 45 C.F.R. Part 160, to use only in accordance with federal law for transactions that transmit information between 2 parties to carry out financial or administrative activities related to healthcare, healthcare operations, and health insurance, as set forth in 45 C.F.R Parts 160, 162, and 164.

(e) Deceased individuals. — Nothing in this subchapter shall prohibit the disclosure of protected health information:

(1) In a certificate of death, autopsy report or related documents prepared under applicable laws or regulations;

(2) For the purposes of identifying a deceased individual;

(3) For the purposes of determining a deceased individual's manner of death by a medical examiner; or

(4) To provide necessary information about a deceased individual who is a donor or prospective donor of an anatomical gift.

(f) Informed consent by others. — When an individual who is the subject of protected health information is not competent or is otherwise legally unable to give informed consent for the disclosure of protected health information, informed consent may be given by the individual's parents, legal guardians or other persons lawfully authorized to make healthcare decisions for the individual.

(g) Secondary disclosures. — No person to whom protected health information has been disclosed pursuant to this subchapter shall disclose the information to another person except as authorized by this subchapter. This section shall not apply to:

(1) The individual who is the subject of the information;

(2) The individual's parents, legal guardians or other persons lawfully authorized to make healthcare decisions for the individual where the individual who is the subject of the information is unable to give legal consent pursuant to subsection (f) of this section; or

(3) Any person who is specifically required by federal or state law to disclose the information.

(h) Upon written request of an individual to a medical laboratory for a copy of the results of a laboratory examination of that individual, the medical laboratory shall provide a copy of those results that are sought to that individual. The medical laboratory may require a reasonable copying fee for copying and transmitting the records.

(i) The Child Death, Near Death and Still Birth Commission is an entity charged with helping to safeguard the health and safety of children. It shall be recognized as a "health oversight agency'', and as a "public health authority'', and it shall be recognized in the performance of its functions as a peer review organization or auditor or evaluator with respect to any aspect of healthcare delivery systems or providers.

73 Del. Laws, c. 355, § 12; 75 Del. Laws, c. 329, § 1; 75 Del. Laws, c. 361, §§ 6, 7; 75 Del. Laws, c. 387, § 4; 76 Del. Laws, c. 292, § 3; 77 Del. Laws, c. 307, §§ 2-4; 77 Del. Laws, c. 392, §§ 1-4; 78 Del. Laws, c. 277, § 3.;



§ 1213. Regulations

The Department of Health and Social Services shall enforce this subchapter and shall from time to time promulgate any additional forms and regulations that are necessary for this purpose.

76 Del. Laws, c. 292, § 4; 78 Del. Laws, c. 277, § 3.;









CHAPTER 12A. NOTIFICATION OF EMERGENCY MEDICAL PROVIDERS OF PERSONS WITH COMMUNICABLE DISEASES

§ 1201A. Definitions

As used in this chapter:

(1) "Communicable disease'' means human immunodeficiency virus, (HIV, the virus that causes AIDS), and hepatitis B.

(2) "Division'' means Division of Public Health, Department of Health and Social Services.

(3) "Emergency medical care provider'' means a fire fighter, law enforcement officer, paramedic, emergency medical technician, correctional officer, ambulance attendant or other person who serves as an employee or volunteer of an ambulance service and/or provides pre-hospital emergency medical services.

(4) "Receiving medical facility'' means a hospital or similar facility that receives a patient attended by an emergency medical care provider for the purposes of continued medical care.

(5) "Universal precautions'' means those precautions, including the appropriate use of hand washing, protective barriers, and care in the use and disposal of needles and other sharp instruments that minimize the risk of transmission of communicable diseases between patients and health care providers.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, §§ 1, 2.;

§ 1202A Report of exposed emergency medical provider.

(a) An emergency medical care provider may request notification concerning exposure to a communicable disease under this section if the exposure is of a manner known to transmit a communicable disease.

(b) Each employer of an emergency medical care provider, and every organization which supervises volunteer emergency medical care providers, shall designate an officer who shall receive requests for notification from emergency medical care providers; collect facts relating to the circumstances under which the emergency medical provider may have been exposed to a communicable disease; distribute the forms as specified by subsection (c) of this section to receiving medical facilities; report to the emergency medical care provider findings provided by the receiving medical facility; and assist the emergency care provider to take medically appropriate action when necessary. The designated officer shall delegate these duties as may be necessary to ensure compliance with this chapter.

(c) If an emergency medical care provider desires to be notified under this chapter, the officer designated pursuant to subsection (b) of this section shall notify the receiving medical facility within 24 hours after the patient is admitted to or treated by the facility, utilizing a form that is prescribed or approved by the Division of Public Health.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 3; 70 Del. Laws, c. 147, § 7; 70 Del. Laws, c. 186, § 1.;

§ 1203A Notification by a receiving medical facility.

(a) Each receiving medical facility shall designate an officer or individual who shall receive completed forms as specified by § 1202A(c) of this title, and who shall insure compliance with the requirements of this section.

(b) If, within 30 days after a patient is admitted or treated, a receiving medical care facility determines whether or not the emergency medical care provider has been exposed to a communicable disease, the receiving medical facility shall so notify the officer designated pursuant to § 1202A(b) of this title as soon as possible, but in no case more than 48 hours after that determination. The receiving medical facility shall base this determination upon information provided in the request for notification made pursuant to § 1202A(c) of this title and patient records or a finding at the facility.

(c) If, after expiration of the 30 day period, the receiving medical facility cannot determine whether or not the emergency medical care provider has been exposed to a communicable disease, the receiving medical facility shall notify the officer designated pursuant to § 1202A(b) of this title as soon as possible, but not more than 48 hours after expiration of the 30 day period.

(d) If a request for notification has been made pursuant to § 1202A(c) of this title, the receiving medical facility shall provide to the Division a copy of the form which shall include information about whether or not the patient is infected with a communicable disease; and if exposure to the patient is considered by the receiving medical facility to be in a manner known to transmit that communicable disease. The Division shall settle any disputes regarding whether or not an emergency medical care provider has or has not been exposed to a communicable disease.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 4.;

§ 1204A Universal precautions.

In recognition of the importance of universal precautions to the control of communicable diseases from a patient to an emergency medical care provider, education and training with respect to universal precautions shall be a mandatory component of any required training and any required continuing education for all emergency medical care providers who have patient contact. Training requirements for this purpose shall be established by the Division of Public Health.

68 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 147, § 8; 70 Del. Laws, c. 186, § 1.;

§ 1205A Rules and regulations.

(a) The Division of Public Health shall make such rules and regulations as may in its judgment be necessary to carry out the provisions of this section, and may make additions of other communicable diseases which shall be subject to this chapter.

(b) The Division of Public Health may issue regulations necessary to ensure compliance with this chapter relating to patients who are transferred between institutions, or who may die during or shortly after being transferred. The Division of Public Health shall require emergency medical care facilities to notify the officer designated pursuant to § 1202A(b) of this title when an emergency care provider has been exposed to a communicable disease identified by the Division of Public Health to be transmitted through the air, even if a request for notification has not been made pursuant to § 1202A(c) of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 5; 70 Del. Laws, c. 147, §§ 9, 10; 70 Del. Laws, c. 186, § 1.;

§ 1206A Confidentiality of HIV test results.

A person who has knowledge of the identity of any person upon whom an HIV related test is performed, or the results of such test, in accordance with this chapter, shall maintain the confidentiality of that information pursuant to § 717 of this title.

68 Del. Laws, c. 415, § 1; 78 Del. Laws, c. 277, §§ 2, 3.;

§ 1207A Confidentiality.

All information contained in requests for notification and in the notification itself shall be confidential and used solely for the purposes of complying with this chapter. However, any person or agency, including but not limited to a receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action related to the breach of patient confidentiality.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 6.;

§ 1208A Failure to provide notice.

A receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action for failure to give the required notice if the emergency medical care provider fails to properly initiate the notification procedures pursuant to § 1202A of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 7.;

§ 1209A Minors.

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;



§ 1202A. Report of exposed emergency medical provider

(a) An emergency medical care provider may request notification concerning exposure to a communicable disease under this section if the exposure is of a manner known to transmit a communicable disease.

(b) Each employer of an emergency medical care provider, and every organization which supervises volunteer emergency medical care providers, shall designate an officer who shall receive requests for notification from emergency medical care providers; collect facts relating to the circumstances under which the emergency medical provider may have been exposed to a communicable disease; distribute the forms as specified by subsection (c) of this section to receiving medical facilities; report to the emergency medical care provider findings provided by the receiving medical facility; and assist the emergency care provider to take medically appropriate action when necessary. The designated officer shall delegate these duties as may be necessary to ensure compliance with this chapter.

(c) If an emergency medical care provider desires to be notified under this chapter, the officer designated pursuant to subsection (b) of this section shall notify the receiving medical facility within 24 hours after the patient is admitted to or treated by the facility, utilizing a form that is prescribed or approved by the Division of Public Health.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 3; 70 Del. Laws, c. 147, § 7; 70 Del. Laws, c. 186, § 1.;

§ 1203A Notification by a receiving medical facility.

(a) Each receiving medical facility shall designate an officer or individual who shall receive completed forms as specified by § 1202A(c) of this title, and who shall insure compliance with the requirements of this section.

(b) If, within 30 days after a patient is admitted or treated, a receiving medical care facility determines whether or not the emergency medical care provider has been exposed to a communicable disease, the receiving medical facility shall so notify the officer designated pursuant to § 1202A(b) of this title as soon as possible, but in no case more than 48 hours after that determination. The receiving medical facility shall base this determination upon information provided in the request for notification made pursuant to § 1202A(c) of this title and patient records or a finding at the facility.

(c) If, after expiration of the 30 day period, the receiving medical facility cannot determine whether or not the emergency medical care provider has been exposed to a communicable disease, the receiving medical facility shall notify the officer designated pursuant to § 1202A(b) of this title as soon as possible, but not more than 48 hours after expiration of the 30 day period.

(d) If a request for notification has been made pursuant to § 1202A(c) of this title, the receiving medical facility shall provide to the Division a copy of the form which shall include information about whether or not the patient is infected with a communicable disease; and if exposure to the patient is considered by the receiving medical facility to be in a manner known to transmit that communicable disease. The Division shall settle any disputes regarding whether or not an emergency medical care provider has or has not been exposed to a communicable disease.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 4.;

§ 1204A Universal precautions.

In recognition of the importance of universal precautions to the control of communicable diseases from a patient to an emergency medical care provider, education and training with respect to universal precautions shall be a mandatory component of any required training and any required continuing education for all emergency medical care providers who have patient contact. Training requirements for this purpose shall be established by the Division of Public Health.

68 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 147, § 8; 70 Del. Laws, c. 186, § 1.;

§ 1205A Rules and regulations.

(a) The Division of Public Health shall make such rules and regulations as may in its judgment be necessary to carry out the provisions of this section, and may make additions of other communicable diseases which shall be subject to this chapter.

(b) The Division of Public Health may issue regulations necessary to ensure compliance with this chapter relating to patients who are transferred between institutions, or who may die during or shortly after being transferred. The Division of Public Health shall require emergency medical care facilities to notify the officer designated pursuant to § 1202A(b) of this title when an emergency care provider has been exposed to a communicable disease identified by the Division of Public Health to be transmitted through the air, even if a request for notification has not been made pursuant to § 1202A(c) of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 5; 70 Del. Laws, c. 147, §§ 9, 10; 70 Del. Laws, c. 186, § 1.;

§ 1206A Confidentiality of HIV test results.

A person who has knowledge of the identity of any person upon whom an HIV related test is performed, or the results of such test, in accordance with this chapter, shall maintain the confidentiality of that information pursuant to § 717 of this title.

68 Del. Laws, c. 415, § 1; 78 Del. Laws, c. 277, §§ 2, 3.;

§ 1207A Confidentiality.

All information contained in requests for notification and in the notification itself shall be confidential and used solely for the purposes of complying with this chapter. However, any person or agency, including but not limited to a receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action related to the breach of patient confidentiality.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 6.;

§ 1208A Failure to provide notice.

A receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action for failure to give the required notice if the emergency medical care provider fails to properly initiate the notification procedures pursuant to § 1202A of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 7.;

§ 1209A Minors.

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;



§ 1203A. Notification by a receiving medical facility

(a) Each receiving medical facility shall designate an officer or individual who shall receive completed forms as specified by § 1202A(c) of this title, and who shall insure compliance with the requirements of this section.

(b) If, within 30 days after a patient is admitted or treated, a receiving medical care facility determines whether or not the emergency medical care provider has been exposed to a communicable disease, the receiving medical facility shall so notify the officer designated pursuant to § 1202A(b) of this title as soon as possible, but in no case more than 48 hours after that determination. The receiving medical facility shall base this determination upon information provided in the request for notification made pursuant to § 1202A(c) of this title and patient records or a finding at the facility.

(c) If, after expiration of the 30 day period, the receiving medical facility cannot determine whether or not the emergency medical care provider has been exposed to a communicable disease, the receiving medical facility shall notify the officer designated pursuant to § 1202A(b) of this title as soon as possible, but not more than 48 hours after expiration of the 30 day period.

(d) If a request for notification has been made pursuant to § 1202A(c) of this title, the receiving medical facility shall provide to the Division a copy of the form which shall include information about whether or not the patient is infected with a communicable disease; and if exposure to the patient is considered by the receiving medical facility to be in a manner known to transmit that communicable disease. The Division shall settle any disputes regarding whether or not an emergency medical care provider has or has not been exposed to a communicable disease.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 4.;

§ 1204A Universal precautions.

In recognition of the importance of universal precautions to the control of communicable diseases from a patient to an emergency medical care provider, education and training with respect to universal precautions shall be a mandatory component of any required training and any required continuing education for all emergency medical care providers who have patient contact. Training requirements for this purpose shall be established by the Division of Public Health.

68 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 147, § 8; 70 Del. Laws, c. 186, § 1.;

§ 1205A Rules and regulations.

(a) The Division of Public Health shall make such rules and regulations as may in its judgment be necessary to carry out the provisions of this section, and may make additions of other communicable diseases which shall be subject to this chapter.

(b) The Division of Public Health may issue regulations necessary to ensure compliance with this chapter relating to patients who are transferred between institutions, or who may die during or shortly after being transferred. The Division of Public Health shall require emergency medical care facilities to notify the officer designated pursuant to § 1202A(b) of this title when an emergency care provider has been exposed to a communicable disease identified by the Division of Public Health to be transmitted through the air, even if a request for notification has not been made pursuant to § 1202A(c) of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 5; 70 Del. Laws, c. 147, §§ 9, 10; 70 Del. Laws, c. 186, § 1.;

§ 1206A Confidentiality of HIV test results.

A person who has knowledge of the identity of any person upon whom an HIV related test is performed, or the results of such test, in accordance with this chapter, shall maintain the confidentiality of that information pursuant to § 717 of this title.

68 Del. Laws, c. 415, § 1; 78 Del. Laws, c. 277, §§ 2, 3.;

§ 1207A Confidentiality.

All information contained in requests for notification and in the notification itself shall be confidential and used solely for the purposes of complying with this chapter. However, any person or agency, including but not limited to a receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action related to the breach of patient confidentiality.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 6.;

§ 1208A Failure to provide notice.

A receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action for failure to give the required notice if the emergency medical care provider fails to properly initiate the notification procedures pursuant to § 1202A of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 7.;

§ 1209A Minors.

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;



§ 1204A. Universal precautions

In recognition of the importance of universal precautions to the control of communicable diseases from a patient to an emergency medical care provider, education and training with respect to universal precautions shall be a mandatory component of any required training and any required continuing education for all emergency medical care providers who have patient contact. Training requirements for this purpose shall be established by the Division of Public Health.

68 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 147, § 8; 70 Del. Laws, c. 186, § 1.;

§ 1205A Rules and regulations.

(a) The Division of Public Health shall make such rules and regulations as may in its judgment be necessary to carry out the provisions of this section, and may make additions of other communicable diseases which shall be subject to this chapter.

(b) The Division of Public Health may issue regulations necessary to ensure compliance with this chapter relating to patients who are transferred between institutions, or who may die during or shortly after being transferred. The Division of Public Health shall require emergency medical care facilities to notify the officer designated pursuant to § 1202A(b) of this title when an emergency care provider has been exposed to a communicable disease identified by the Division of Public Health to be transmitted through the air, even if a request for notification has not been made pursuant to § 1202A(c) of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 5; 70 Del. Laws, c. 147, §§ 9, 10; 70 Del. Laws, c. 186, § 1.;

§ 1206A Confidentiality of HIV test results.

A person who has knowledge of the identity of any person upon whom an HIV related test is performed, or the results of such test, in accordance with this chapter, shall maintain the confidentiality of that information pursuant to § 717 of this title.

68 Del. Laws, c. 415, § 1; 78 Del. Laws, c. 277, §§ 2, 3.;

§ 1207A Confidentiality.

All information contained in requests for notification and in the notification itself shall be confidential and used solely for the purposes of complying with this chapter. However, any person or agency, including but not limited to a receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action related to the breach of patient confidentiality.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 6.;

§ 1208A Failure to provide notice.

A receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action for failure to give the required notice if the emergency medical care provider fails to properly initiate the notification procedures pursuant to § 1202A of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 7.;

§ 1209A Minors.

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;



§ 1205A. Rules and regulations

(a) The Division of Public Health shall make such rules and regulations as may in its judgment be necessary to carry out the provisions of this section, and may make additions of other communicable diseases which shall be subject to this chapter.

(b) The Division of Public Health may issue regulations necessary to ensure compliance with this chapter relating to patients who are transferred between institutions, or who may die during or shortly after being transferred. The Division of Public Health shall require emergency medical care facilities to notify the officer designated pursuant to § 1202A(b) of this title when an emergency care provider has been exposed to a communicable disease identified by the Division of Public Health to be transmitted through the air, even if a request for notification has not been made pursuant to § 1202A(c) of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 5; 70 Del. Laws, c. 147, §§ 9, 10; 70 Del. Laws, c. 186, § 1.;

§ 1206A Confidentiality of HIV test results.

A person who has knowledge of the identity of any person upon whom an HIV related test is performed, or the results of such test, in accordance with this chapter, shall maintain the confidentiality of that information pursuant to § 717 of this title.

68 Del. Laws, c. 415, § 1; 78 Del. Laws, c. 277, §§ 2, 3.;

§ 1207A Confidentiality.

All information contained in requests for notification and in the notification itself shall be confidential and used solely for the purposes of complying with this chapter. However, any person or agency, including but not limited to a receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action related to the breach of patient confidentiality.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 6.;

§ 1208A Failure to provide notice.

A receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action for failure to give the required notice if the emergency medical care provider fails to properly initiate the notification procedures pursuant to § 1202A of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 7.;

§ 1209A Minors.

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;



§ 1206A. Confidentiality of HIV test results

A person who has knowledge of the identity of any person upon whom an HIV related test is performed, or the results of such test, in accordance with this chapter, shall maintain the confidentiality of that information pursuant to § 717 of this title.

68 Del. Laws, c. 415, § 1; 78 Del. Laws, c. 277, §§ 2, 3.;

§ 1207A Confidentiality.

All information contained in requests for notification and in the notification itself shall be confidential and used solely for the purposes of complying with this chapter. However, any person or agency, including but not limited to a receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action related to the breach of patient confidentiality.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 6.;

§ 1208A Failure to provide notice.

A receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action for failure to give the required notice if the emergency medical care provider fails to properly initiate the notification procedures pursuant to § 1202A of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 7.;

§ 1209A Minors.

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;



§ 1207A. Confidentiality

All information contained in requests for notification and in the notification itself shall be confidential and used solely for the purposes of complying with this chapter. However, any person or agency, including but not limited to a receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action related to the breach of patient confidentiality.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 6.;

§ 1208A Failure to provide notice.

A receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action for failure to give the required notice if the emergency medical care provider fails to properly initiate the notification procedures pursuant to § 1202A of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 7.;

§ 1209A Minors.

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;



§ 1208A. Failure to provide notice

A receiving medical care facility or officer designated pursuant to § 1202A(b) of this title, acting in good faith to provide notification in accordance with this chapter, shall not be liable in any cause of action for failure to give the required notice if the emergency medical care provider fails to properly initiate the notification procedures pursuant to § 1202A of this title.

68 Del. Laws, c. 415, § 1; 69 Del. Laws, c. 108, § 7.;

§ 1209A Minors.

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;



§ 1209A. Minors

This chapter shall apply in the same manner and to the same extent to any emergency medical care provider who is a minor and above the age of 15, as if such minor were 21 years or older.

69 Del. Laws, c. 108, § 8.;






CHAPTER 13. POLLUTION OF STREAMS

§ 1301. Pollution of streams supplying drinking water; nuisance; penalty; abatement; jurisdiction

(a) No person shall cast, put, place, discharge in or permit or suffer to be cast, put, placed, discharged in or to escape into any running stream of water within the limits of this State, from which stream the inhabitants of any borough, town or city within this State are supplied wholly or in part with water for and as drink or beverage, any dye-stuffs, drugs, chemicals or other substance or matter of any kind whatsoever whereby the water so supplied as and for a drink or beverage is made and becomes noxious to the health or disagreeable to the senses of smell or taste.

(b) Whoever violates subsection (a) of this section shall be fined not less than $1,000 nor more than $5,000.

(c) The Superior Court shall have exclusive jurisdiction of offenses under this section.

(d) In addition to the fine imposed under subsection (b) of this section, the Court shall issue an order for the abatement of the nuisance within 20 days after conviction. Any police officer authorized to make arrests in the jurisdiction in which the conviction takes place shall, under such order, unless the nuisance was abated before the expiration of the time allowed for its abatement, abate the same, and to this end shall enter on the premises from which the nuisance proceeded and arrest, stop and put an end to the business from the carrying on of which or in the process of which the nuisance was created and carried on.

12 Del. Laws, c. 405, §§ 1, 2; Code 1915, §§ 764, 765; Code 1935, §§ 770, 771; 16 Del. C. 1953, § 1301; 78 Del. Laws, c. 266, § 18.;



§ 1302. Maintenance of privy, hogpen or slaughterhouse near stream supplying drinking water; nuisance; abatement; penalty; jurisdiction

(a) No person shall put or place, or permit to be put, placed or used, any privy, hogpen or slaughterhouse over or so near that the excrement or offal therefrom shall escape or run into any stream of running water within the limits of this State from which the inhabitants of any town, borough or city are wholly or in part furnished with water as a drink or beverage.

(b) Whoever violates subsection (a) of this section shall be fined $100. The Court shall order the nuisance to be abated immediately.

(c) The Superior Court shall have exclusive jurisdiction of offenses under this section.

12 Del. Laws, c. 405, § 3; Code 1915, § 766; Code 1935, § 772; 16 Del. C. 1953, § 1302.;






CHAPTER 14. WATER AND/OR SEWER AUTHORITIES

§ 1401. Definitions

As used in this chapter:

(1) "Authority'' means a body politic and corporate created pursuant to this chapter or, if such body politic and corporate shall be abolished, the board, body or commission succeeding to the principal functions thereof or to which the powers given by this chapter to such body politic and corporate shall be given by law.

(2) "Board'' means the governing body of an authority.

(3) "Bonds'' means and includes notes, bonds and other evidences of indebtedness or obligations which each authority is authorized to issue pursuant to § 1408 of this title.

(4) "Cost'' as applied to a water system or a sewerage system includes the purchase price of any such system or the cost of acquiring all of the capital stock of the corporation owning such system and the amount to be paid to discharge all of its obligations in order to vest title to the system or any part thereof in the authority, the cost of improvements, the cost of all lands, properties, rights, easements, franchises and permits acquired, the cost of all machinery and equipment, financing charges, interest prior to and during construction and for 1 year after completion of construction, cost of engineering and legal services, plans, specifications, surveys, estimates of cost and of revenues, other expenses necessary or incident to the determining of the feasibility or practicability of any such acquisition, improvement or construction, administrative expenses and such other expenses as may be necessary or incident to the financing herein authorized, to the acquisition, improvement, construction of a water system or a sewerage system and the placing of the same in operation by the authority prior to the issuance of revenue bonds under this chapter for engineering studies and for estimates of cost and of revenues and for other technical or professional services which may be utilized in the acquisition, improvement or construction of such system, may be regarded as a part of the cost of such system.

(5) "Federal agency'' means and includes the United States of America, any department or bureau thereof, and any agency or instrumentality of the United States of America heretofore established or which may be established or created hereafter.

(6) "Governing body'' as applied to any municipality means the body or board authorized by law to enact ordinances or adopt resolutions for the particular municipality.

(7) "Improvements'' means such construction, erection, repairs, replacements, additions, extensions and betterments of and to a water system or a sewerage system as are deemed necessary by the authority to place or to maintain such system in proper condition for the safe, efficient and economic operation thereof or to meet requirements for service in areas which may be served by the authority and in which no existing service is being rendered.

(8) "Municipality'' means any county, city, town, village, sanitary district or other political subdivision of this State.

(9) "Project'' means any water system, sewer system and any combination or part or parts thereof owned, constructed or operated by an authority under this chapter.

(10) "Sewage'' means the water carried wastes created in and carried or to be carried away from residences, hotels, schools, hospitals, industrial establishments, commercial establishments or any other private or public building together with such household and industrial wastes as may be present.

(11) "Sewerage system'' means and includes all plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the collection, carrying away, treating, neutralizing, stabilizing or disposal of sewage, industrial wastes or other wastes, and any integral part thereof, including sewage treatment plants, disposal fields, lagoons, pumping stations, drainage ditches, surface water intercepting ditches, outfall sewers, trunk sewers, intercepting sewers, lateral sewers, force mains, pipes, pipelines, conduits, equipment, appurtenances and all properties, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof.

(12) "Water system'' means and includes all plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the supply or distribution of water, and any integral part thereof, including water supply systems, water distribution systems, reservoirs, dams, wells, intakes, mains, laterals, pumping stations, standpipes, filtration plants, purification plants, hydrants, meters, valves and equipment, appurtenances and all properties, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof.

16 Del. C. 1953, § 1401; 49 Del. Laws, c. 417.;



§ 1402. General referendum; creation of authority; certificate and recording; certification of information to Secretary of State

(a)(1) After a favorable majority referendum vote at a special election in the municipality or in each of the municipalities creating an authority, which referendum election shall be held on the same date in each of such municipalities, the governing body of a municipality or the governing bodies of 2 or more municipalities may by ordinances or resolutions signify their intention to create an authority to acquire, construct, reconstruct, extend, repair, improve, maintain and operate a project under an appropriate name and title, containing the word "authority,'' which shall be a public body politic and corporate.

(2) Notice of the holding of such referendum election shall be authorized by resolution of the governing body of each municipality and published once a week for at least 3 consecutive weeks in at least 1 newspaper circulating in the municipality. Such notice shall set out in summary form the purpose, the date and place of holding the referendum election and the hours the polls will be open.

(3) At said referendum election every resident and nonresident taxable of the municipality of the age of 21 years or upwards who has, by the time of voting, paid all municipal taxes theretofore assessed to the taxable resident or nonresident and/or assessed against the property the taxable resident or nonresident owns at the time of the referendum election shall be entitled to vote and shall have 1 vote for each dollar, or fractional part of a dollar, of taxes paid by the taxable resident or nonresident according to the last municipal assessment and tax payment records preceding the referendum election. The judge of the election shall note on the outside of each ballot, before the judge deposits the ballot in the ballot box, the number of votes to which each voter is entitled, in accordance with municipal assessment and tax payment records.

(4) In cases of jointly owned property the votes of the owners of shares therein shall be in accordance with their respective shares or, if all owners appear at the polls and so consent, all of the votes may be cast by the owner of any share, except that the spouse first present at the polls may cast all the votes in reference to property held by husband and wife as tenants by the entirety. Life tenants shall have the entire vote as to the property so held and holders of remainder interest only shall have no vote by reason thereof.

(5) The clerk of each municipality shall provide sufficient ballots which shall have printed thereon "For'' and "Against.'' The election shall be conducted in conformity with the provisions governing general elections as provided in Chapter 49 of Title 15.

(b) Each such ordinance or resolution shall include articles of incorporation which shall set forth:

(1) The name of the "authority'';

(2) A statement that such authority is formed under this chapter;

(3) The name of the incorporating municipality or municipalities;

(4) The names, addresses and terms of office of the first members of the board of said authority and, if the governing body of the municipality determines that its members shall constitute the board of said authority, a statement to that effect;

(5) The purpose or purposes for which the authority is to be created or is created.

(c) The articles of incorporation shall be executed by each incorporating municipality by its proper officers and shall be filed with the Secretary of State, who shall receive the same and endorse thereon the date and time of such receipt. If the Secretary of State finds that the articles of incorporation conform to law, the Secretary of State shall forthwith endorse the Secretary of State's own approval thereon and issue a certificate of approval to which shall be attached a copy of the approved articles. Upon the issuance of such certificate of approval by the Secretary of State, the corporate existence of said authority shall begin and thereupon such authority shall be conclusively deemed to have been lawfully and properly created and established and authorized to exercise its powers under this chapter. Promptly thereafter the Secretary of State shall record said articles of incorporation, together with the endorsements thereon, in a book to be kept for that purpose.

(d) When the authority has been organized and its officers elected, the secretary shall certify to the Secretary of State the names and addresses of its officers as well as the principal office of the authority. Any change in the location of the principal office shall likewise be certified to the Secretary of State within 10 days after such change.

16 Del. C. 1953, § 1402; 49 Del. Laws, c. 417; 53 Del. Laws, c. 327; 70 Del. Laws, c. 186, § 1.;



§ 1403. Amendment of articles of incorporation

Every authority of this State may, from time to time and in the manner hereinafter provided, amend its articles of incorporation and thereby accomplish any 1 or more of the following: The adoption of a new name, changes in, additions to and diminutions of its powers and purposes, provided that such amendment shall contain only such provisions as it would be lawful or proper to insert in articles of incorporation made at the time of such amendment.

16 Del. C. 1953, § 1403; 49 Del. Laws, c. 417.;



§ 1404. Withdrawal or joinder of municipalities; procedure

(a) Whenever an authority has been incorporated by 2 or more municipalities, any 1 or more of such municipalities may withdraw therefrom and any municipality not having joined in the original incorporation may join in the authority, but no municipality shall be permitted to withdraw from any authority after an obligation has been incurred by the authority.

(b) Any municipality wishing to withdraw from or to become a member of an existing authority shall signify its desire by resolution or ordinance after an enabling referendum. If the authority shall by resolution express its consent to such withdrawal or joining, articles of withdrawal or articles of joinder, as the case may be, shall be executed by the proper officers of the withdrawing or incoming municipality and shall be joined by the proper officers of the governing body of the authority and, in the case of a municipality seeking to become a member of the authority, also by the proper officers of each of the municipalities that are then members of the authority, pursuant to resolutions or ordinances by the governing bodies of such municipalities. In the case of a certificate of joinder, the certificate shall set forth all of the information required in the case of original incorporation insofar as it applies to the incoming municipality including the name and address and term of office of the first member of the board of the authority from the incoming municipality. Articles of withdrawal and articles of joinder shall be filed with the Secretary of State, who shall receive the same and endorse thereon the date and time of such receipt. If the Secretary of State finds that the articles of withdrawal or articles of joinder, as the case may be, conform to law, the Secretary of State shall forthwith endorse the Secretary of State's own approval thereon and issue a certificate of approval to which shall be attached a copy of the approved articles. Upon the issuance of such certificate of approval by the Secretary of State, said articles of withdrawal or articles of joinder, as the case may be, shall become effective and be in full force and effect, and such articles shall be conclusively deemed to have been lawfully and properly adopted. Promptly after the issuance of a certificate of approval the Secretary of State shall record the articles of withdrawal or articles of joinder, as the case may be, together with the endorsements thereon, in the book kept by it for the purpose of recording articles of incorporation.

16 Del. C. 1953, § 1404; 49 Del. Laws, c. 417; 70 Del. Laws, c. 186, § 1.;



§ 1405. Exercise of powers by governing body; composition; quorum; personnel; salaries; records

(a) The powers of each authority shall be exercised by a governing body (herein called the "board'') composed as follows:

(1) If the authority is incorporated by 1 municipality, the board shall be composed of the members of the governing body of the municipality creating the authority or shall be composed of 5 citizens of such municipality, as the governing body of such municipality shall determine. If the governing body of the municipality creating the authority determines that the said board shall be composed of the members of said governing body, the terms of office of the members of said board shall coincide with their terms of office as members of the governing body and any member of said governing body shall automatically be a member of said board and shall cease to be a member of said board upon ceasing to be a member of said governing body. If the governing body of the municipality creating an authority shall determine that the board shall consist of 5 citizens, the governing body of such municipality shall appoint the members of the board, whose terms of office shall commence on the date of appointment and 1 of whom shall serve for 1 year, 1 for 2 years, 1 for 3 years, 1 for 4 years and 1 for 5 years from the January 1st next succeeding the date of incorporation, and thereafter the said governing body shall, at a meeting held not later than 1 month prior to January 1st in each year in which a vacancy occurs, appoint as a member of the board a citizen of the municipality for which the authority is created for a term of 5 years to succeed the member whose term expires on the January 1st next succeeding.

(2) If the authority is incorporated by 2 or more municipalities, the board shall consist of a number of members at least equal to the number of municipalities incorporating the authority, but in no event less than 5. When 1 or more additional municipalities join an existing authority, each of such joining municipalities shall have 1 member on the board. The first of such members shall be appointed immediately upon the admission of the municipality into the authority for a full term of years equal to that fixed for the other members of the board. The members of the board shall be appointed, their terms staggered and vacancies filled, and where the number of municipalities joining is less than 5, shall be apportioned in such manner as the articles of incorporation shall provide. No member shall be appointed for a term longer than 5 years.

(b) Members of the board who are not members of the governing body of the municipality or municipalities composing the authority shall hold office until their successors have been appointed, and may succeed themselves, and shall receive such salaries as may be determined by the governing body or bodies of the municipality or municipalities, but none of such salaries shall be increased or diminished by such governing body or bodies during the term for which the member receiving the same shall have been appointed. Members of the board who are members of the governing body of a municipality shall serve as board members without pay. If a vacancy shall occur by reason of the death, disqualification, resignation or removal of an appointed member, the governing body of the municipality shall appoint a successor to fill the member's unexpired term. In joint authorities such vacancies shall be filled by the governing body of the municipality in the representation of which the vacancy occurs. Whenever any municipality shall withdraw from a joint authority the term of any member or members appointed from such municipality shall immediately terminate.

(c) A majority of the members shall constitute a quorum of the board for the purpose of organizing the authority and conducting the business thereof and for all other purposes, and all action may be taken by vote of a majority of the members present, unless in any case the bylaws shall require a larger number. The board shall have full authority to manage the properties and business of the authority and to prescribe, amend and repeal bylaws, rules and regulations governing the manner in which the business of the authority may be conducted, and the powers granted to it may be exercised and embodied. The board shall fix and determine the number of officers, agents and employees of the authority and their respective powers, duties and compensation and may appoint to such office or offices any members of the board with such powers, duties and compensation as the board may deem proper.

(d) Every such officer appointed shall be adequately bonded.

(e) Each authority shall keep a complete and true record of its receipts, expenses and expenditures and shall employ a certified or licensed public accountant to audit its books and accounts. Each authority shall always keep available and open to public inspection during business hours, at its principal office, a detailed audit and financial statement of its accounts. Each authority shall file annually with the governing body or governing bodies of the municipality or municipalities composing the authority a certified copy of such detailed audit and financial statement. The governing body of the municipality composing an authority, or in the case of an authority composed of 2 or more municipalities the governing body of each such municipality, may at any time in person or by its duly authorized agent or agents audit and examine the books and records of such authority; provided, however, that such audit or examination shall be without cost to said authority.

(f) Notwithstanding anything in Title 8 or anything in the certificate of incorporation of an authority to the contrary notwithstanding, a member of the Board may be removed at any time and without cause by act of the governing body of the municipality responsible for appointing that Board member.

16 Del. C. 1953, § 1405; 49 Del. Laws, c. 417; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 132, § 1.;



§ 1406. Character of authorities with reference to public health and welfare; projects; general powers

(a) Each authority created hereunder shall be deemed to be an instrumentality exercising public and essential governmental functions to provide for the public health and welfare and shall be for the purpose of acquiring, holding, constructing, reconstructing, repairing, improving, maintaining and operating, owning or leasing, either in the capacity of lessor or lessee, a project or projects within or partly within and partly without 1 or more of the municipality or municipalities by action of whose governing body or governing bodies the authority was created.

(b) Every authority is granted and shall have and may exercise all powers necessary or convenient for the carrying out the aforesaid purposes including, but without limiting the generality of the foregoing, the following rights and powers:

(1) To have perpetual existence;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To adopt an official seal and alter the same at pleasure;

(4) To maintain an office at such place or places as it may designate;

(5) To appoint officers, agents, employees and servants, to prescribe their duties and to fix their compensation;

(6) To sue and be sued;

(7) To acquire, purchase, hold, lease as lessee and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of the authority and to sell, lease as lessor, transfer or dispose of any property or interest therein at any time acquired by it;

(8) To acquire by gift, purchase or the exercise of the right of eminent domain lands or rights in land or water rights in connection therewith; provided, however, that no property or any interest therein owned by any county, city, town or other political subdivision of the State shall be acquired by the exercise of the power of eminent domain without the consent of the governing body of such county, city, town or political subdivision;

(9) To issue revenue bonds of the authority, payable solely from revenues, for the purpose of paying all or a part of the cost of any 1 or more projects, and to secure the payment of such bonds or any part thereof by pledge or deed of trust of all or any part of its revenues, and to make such agreements with the purchasers or holders of such bonds or with others in connection with any such bonds, whether issued or to be issued, as the authority may deem advisable, and in general, to provide for the security for said bonds and the rights of the holders thereof;

(10) To combine any water system and any sewerage system as a single system for the purpose of operation and financing;

(11) To fix, alter, charge and collect rates, fees and charges for the use of or for the services furnished by its systems and each of them for the purpose of providing for the payment of the expenses of the authority, the construction, reconstruction, extension, repair, improvement, maintenance and operation of its facilities and properties, the payment of the principal of and interest on its bonds, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any of its bonds or with the municipality or municipalities incorporating or the municipalities which are members of said authority or with any municipality served or to be served by said authority; said rates, fees and charges to be at reasonable and uniform rates to be determined exclusively by the authority. Any person questioning the reasonableness or uniformity of any rate, fee or charge fixed by an authority may bring suit against the authority;

(12) To enter into contracts with the federal government, the State, or any agency or instrumentality thereof, or with any municipality, private corporation, copartnership, association or individual providing for or relating to the furnishing of services and facilities of any project of the authority or in connection with the services and facilities rendered by any water system or sewerage system owned or controlled by the federal government or the State, any agency or instrumentality thereof, and any municipality, private corporation, copartnership, association or individual;

(13) To contract with any municipality, county, corporation, individual or any public authority of this or any adjoining state, on such terms as the said authority shall deem proper, for the construction and operation of any project which is partly in this State and partly in such adjoining state;

(14) To make and enter into all contracts or agreements, as the authority may determine, which are necessary or incidental to the performance of its duties and to the execution of the powers granted by this chapter, including contracts with any federal agency or with any municipality, on such terms and conditions as the authority may approve, relating to (i) the use by such agency or by such municipality or the inhabitants thereof of any project acquired or constructed by the authority under this subsection or the services therefrom or the facilities thereof, or (ii) the use by the authority of the services or facilities of any water system or sewerage system owned or operated other than by the authority. Any such contract shall be subject to such provisions, limitations or conditions as may be contained in the resolution of the authority authorizing revenue bonds of the authority or the provisions of any trust agreement securing such bonds. Any such contract may provide for the collecting of fees, rates or charges for the services and facilities rendered to a municipality or to the inhabitants thereof by such municipality or by its agents or by the agents of the authority, and for the enforcement of delinquent charges for such services and facilities. The provisions of any such contract and of any ordinance or resolution of the governing body of a municipality enacted pursuant thereto shall be irrepealable so long as any of the revenue bonds issued under the authority of this chapter shall be outstanding and unpaid, and the provisions of any such contract and of any ordinance or resolution enacted pursuant thereto shall be and be deemed to be for the benefit of such bondholders. The aggregate of any fees, rates or charges which shall be required to be collected pursuant to any such contract or any ordinance or resolution enacted thereunder shall be sufficient to pay all obligations which may be assumed by the other contracting party;

(15) To enter upon, use, occupy and dig up any street, road, highway or private or public lands necessary to be entered upon, used or occupied in connection with the acquisition, construction or improvement, maintenance or operation of a project, subject, however, to such reasonable local police regulation as may be established by the governing body of any municipality having jurisdiction in the particular respect;

(16) To receive and accept from any federal agency grants for or in aid of the construction, acquisition or operation of any project, and to receive and accept aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such grants and contributions may be made;

(17) To charge a reasonable tapping fee whenever the owner of any property connects such property with a water or sewer system operated by the authority, which fee shall be in addition to any rental or use charges assessed by the authority;

(18) In the event of any annexation by a municipality not a member of the authority of lands, areas or territory served by the authority, to continue to do business, exercise its jurisdiction over its properties and facilities in and upon or over such lands, areas or territory as long as any bonds or indebtedness remain outstanding or unpaid, or any contracts or other obligations remain in force.

16 Del. C. 1953, § 1406; 49 Del. Laws, c. 417; 53 Del. Laws, c. 327.;



§ 1407. Limits of powers

None of the powers granted by this chapter shall be exercised in the construction, improvement, maintenance, extension or operation of any project or projects which in whole or in part shall duplicate or compete with existing utilities, public or private, serving substantially the same purposes. The municipality or municipalities organizing such an authority may, in the resolution or ordinance signifying their intention so to do, or from time to time by subsequent resolution or ordinance, specify the project or projects to be undertaken by the said authority, and no other projects shall be undertaken by the said authority than those so specified. If the municipality or municipalities organizing an authority fail to specify the project or projects to be undertaken, then the authority shall be deemed to have all the powers granted by this chapter.

No municipality which shall have created an authority under this chapter shall thereafter create any other authority serving the whole or any part of the same area. No municipality which shall have joined with any other municipality or municipalities in the creation of any authority under this chapter shall thereafter create or join in the creation of any other authority unless such other municipality or municipalities shall consent thereto by ordinance or resolution after a general referendum.

16 Del. C. 1953, § 1407; 49 Del. Laws, c. 417.;



§ 1408. Issuance of revenue bonds — Interest; maturity; use of proceeds; interim receipts or temporary bonds

(a)(1) Each authority created under this chapter may provide by resolution of its board, at 1 time or from time to time, for the issuance of revenue bonds of the authority for the purpose of paying the whole or any part of the cost of any project.

(2) The principal of and the interest on such bonds shall be payable solely from the funds herein provided for such payment. The bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding 40 years from their date or dates, as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds.

(3) The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company.

(4) In case any officer, whose signature or a facsimile of whose signature shall appear on any bonds or coupons, shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(5) All revenue bonds issued under this chapter shall have and are declared to have, as between successive holders, all the qualities and incidents of negotiable instruments under the negotiable instruments laws of the State. The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.

(6) The issuance of such bonds shall not be subject to any limitations or conditions contained in any other law and the authority may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the authority and the municipality to be served thereby.

(b)(1) The proceeds of such bonds shall be used solely for the payment of the cost of the project or projects on account of which such bonds are issued and shall be disbursed in such manner and under such restrictions, if any, as the authority may provide in the authorizing resolution or in the trust agreement hereafter mentioned securing the same.

(2) If the proceeds of such bonds, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the authorizing resolution or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose.

(3) If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds shall have been issued, the surplus shall be deposited to the credit of the reserve account or sinking fund for such bonds.

(c)(1) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

(2) The authority may also provide for the replacement of any bonds which shall become mutilated, destroyed or lost.

(d) Bonds may be issued under this chapter without obtaining the approval or consent of any department, division, commission, board, bureau or agency of the State and without any other proceeding or the happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this chapter.

(e) The resolution providing for the issuance of revenue bonds of the authority and any trust agreement securing such bonds may contain such limitations upon the issuance of additional revenue bonds as the authority may deem proper, and such additional revenue bonds shall be issued under such restrictions and limitations as may be prescribed by such resolution or trust agreement.

16 Del. C. 1953, § 1408; 49 Del. Laws, c. 417; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 328, §§ 1, 2.;



§ 1409. Issuance of revenue bonds — Faith and credit of State or political subdivisions as unaffected

Revenue bonds issued under this chapter shall not be deemed to constitute a pledge of the faith and credit of the State or of any political subdivision thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the faith and credit of the State nor the faith and credit of any county, city, town or other subdivision of the State are pledged to the payment of the principal of or the interest on such bonds. The issuance of revenue bonds under this chapter shall not directly or indirectly or contingently obligate the State or any county, city, town or other subdivision of the State to levy any taxes whatever therefor or to make any appropriation for their payment except from the funds pledged under this chapter.

16 Del. C. 1953, § 1409; 49 Del. Laws, c. 417.;



§ 1410. Exemption of projects from taxes

No authority shall be required to pay any taxes or assessments upon any project acquired, constructed or operated by it under this chapter or upon the income therefrom, and the bonds issued under this chapter, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation by the State or any of its political subdivisions or by any town or incorporated municipality or any other public agency within the State.

16 Del. C. 1953, § 1410; 49 Del. Laws, c. 417.;



§ 1411. Fixed charges in connection with projects; regulation of sewage; water meter readings

(a) The rates, fees and charges of each authority in connection with each project shall be so fixed and revised as to provide funds, with other funds available for such purposes, sufficient at all times:

(1) To pay the cost of maintaining, repairing and operating the project on account of which the authority shall have issued revenue bonds as authorized by this chapter including reserves for such purposes and for replacement and depreciation and necessary extensions;

(2) To pay the principal of and interest on the revenue bonds as the same shall become due and payable and to create reserves and provide a margin of safety for such purposes; and

(3) To fulfill the terms and provisions of any agreements made with the purchasers or holders of any of its bonds or with the municipality or municipalities incorporating or the municipalities which are members of said authority or with any municipality served or to be served by said authority.

(b) Any authority may fix rates, fees and charges for the services and facilities of its water system sufficient to pay all or any part of the cost of maintaining, repairing and operating its sewerage system and all or any part of the principal of and interest on revenue bonds issued on account of such sewerage system, and to pledge any surplus revenues of its water system, subject to prior pledges thereof, for such purpose or purposes.

(1) Rates, fees and charges for the services of a sewerage system may be based or computed either upon the quantity of water used or upon the amount of the water bill or upon the number and size of sewer connections or upon the number and kind of plumbing fixtures in use in the premises connected with the sewerage system or upon the number or average number of persons residing or working in or otherwise connected with such premises or upon the type or character of such premises or upon any other factor affecting the use of the facilities furnished or upon any combination of the foregoing factors.

(2) Charges for sewerage services to premises obtaining all or a part of their water supply from sources other than public water system may be determined by gauging or metering or in any other manner approved by the authority.

(3) All other rates, fees and charges of the authority shall be based or computed upon such factor or factors as the authority shall deem reasonable and proper.

(c) In cases where the character of the sewage or waste from any manufacturing, commercial or industrial plant, building or premises is such that it imposes an unreasonable burden upon any sewerage system, an additional charge may be made therefor, or the authority may, if it deems advisable, compel such manufacturing, commercial or industrial plant, building or premises to treat such sewage or waste in such manner as shall be specified by the authority before discharging such sewage or waste into any sewage system owned, operated or maintained by such authority.

(d) Every municipality composing an authority operating a sewerage system shall, at the request of such authority, supply such authority, on or before the fifteenth day of the month following the month during which water bills are issued by such municipality, with a list of all water meter readings forming the basis of such bills and/or a statement of the amount of such bills so that such data may be used by such authority in calculating or computing its rates, fees and charges for sewer services to such water consumer.

16 Del. C. 1953, § 1411; 49 Del. Laws, c. 417.;



§ 1412. Trust agreements to secure bonds; pledges and assignments; contents of authorizing resolutions; depositaries for bond sales proceeds

(a) In the discretion of the authority, any revenue bonds issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company.

(b)(1) The resolution authorizing the issuance of the bonds or the trust agreement may pledge or assign the revenues to be received from the operation of the project or projects on account of which the bonds are issued and, in the case of bonds issued to finance a sewerage system, may pledge or assign as security for such bonds the revenues to be received from its water system to the extent authorized by § 1411 of this title, but shall not convey or mortgage any project or any part thereof, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisitions, construction, improvement, maintenance, operation, repair and insurance of the project or projects on account of which such bonds are issued, and provisions for the custody, safeguarding and application of all moneys and for the employment of consulting engineers in connection with such construction, reconstruction or operation.

(2) Such resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustees in the case of a trust agreement and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations.

(3) In addition to the foregoing, such resolution or trust agreement may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(c) Except as is in this chapter otherwise provided, the authority may provide for the payment of the proceeds of the sale of the bonds and its revenues to such officer, board or depositary as it may designate for the custody thereof and for the method of disbursement thereof, with such safeguards and restrictions as it may determine.

(d) All expenses incurred in carrying out such resolution or trust agreement may be treated as a part of the cost of operation of the project or projects.

16 Del. C. 1953, § 1412; 49 Del. Laws, c. 417.;



§ 1413. Connection with sewerage system by abutting property owners; conditions

Upon the acquisition or construction of any sewerage system under this chapter, the owner of each lot or parcel of land which abuts upon a street or other public way containing a sanitary sewer which is a part of or which is served or may be served by such sewerage system and upon which lot or parcel of land a building shall have been constructed for residential, commercial or industrial use, shall, if so required by the rules and regulations or a resolution of the authority, connect such building with such sanitary sewer and shall cease to use any other method for the disposal of sewage, sewage waste or other polluting matter; provided, however, that the owner of such lot or parcel of land having a method for the disposal of sewage, sewage waste or other polluting matter constructed and operated in accordance with standards prescribed or approved by the Secretary of the Department of Natural Resources and Environmental Control shall not be required to make such connection. All such connections shall be made in accordance with rules and regulations which shall be adopted from time to time by the authority, which rules and regulations may provide for a charge for making any such connection in such reasonable amount as the authority may fix and establish.

16 Del. C. 1953, § 1413; 49 Del. Laws, c. 417; 55 Del. Laws, c. 442, § 10; 59 Del. Laws, c. 212, § 1.;



§ 1414. Provisions permitted for inclusion in resolutions or trust agreements providing for bonds

(a) Any resolution or trust agreement providing for the issuance of revenue bonds under this chapter may include any or all of the following provisions and may require the authority to adopt such resolutions or to take such other lawful action as shall be necessary to effectuate such provisions, and the authority may adopt such resolutions and take such other action:

(1) That the authority may require the owner, tenant or occupant of each lot or parcel of land who is obligated to pay rates, fees or charges for the use of or for the services furnished by any project acquired, constructed or operated by the authority under this chapter to make a reasonable deposit with the authority in advance to insure the payment of such rates, fees or charges and to be subject to application to the payment thereof if and when delinquent;

(2) That if any rates, fees or charges for the use of or for the services furnished by any project acquired, constructed or operated by the authority under this chapter shall not be paid within 30 days after the same shall become due and payable, the authority may at the expiration of such 30 day period disconnect the premises from the water and/or sewer system or otherwise suspend services and the authority may proceed to recover the amount of any such delinquent rates, fees or charges with interest, in a civil action or by foreclosure of the lien therefor;

(3) That, if any rates, fees or charges for the use and services of any sewerage system acquired, constructed or operated by the authority under this chapter shall not be paid within 30 days after the same shall become due and payable, the owner, tenant or occupant of such premises shall cease to dispose of sewage or industrial wastes originating from or on such premises by discharge thereof directly or indirectly into the sewerage system until such rates, fees or charges with interest shall be paid; that, if such owner, tenant or occupant shall not cease such disposal at the expiration of such 30 day period, any political subdivision, district, private corporation, board, body or person supplying water to or selling water for use on such premises shall cease supplying water to or selling water for use on such premises within 5 days after the receipt of notice of such delinquency from the authority; and that, if such political subdivision, district, private corporation, board, body or person shall not, at the expiration of such 5 day period, cease supplying water to or selling water for use on such premises, the authority may shut off the supply of water to such premises.

(b) There shall be lien upon real estate for the amount of any fees, rents or other charges, including tapping fees, by an authority to the owner or lessee or occupant of such real estate for the use and services for any project of the authority by or in connection with such real estate from and after the time when such fees, rents or charges are due and payable, and for the interest which may accrue thereon. Such lien shall be superior to the interest of any owner, lessee or occupant of such real estate.

(c) Such lien shall not bind or affect a subsequent bona fide purchaser of such real estate for valuable consideration without actual notice of such lien, until and except from the time that the amount of such fees, rents and charges are entered in a register or registers furnished for such purpose by and at the expense of the authority and kept in the office where deeds may be recorded in the municipality wherein the real estate or a part thereof is located. The clerk in whose office deeds may be recorded shall keep and preserve and hold available for public inspection any such register which may be delivered to the clerk by the authority and cause entries to be made and indexed therein from time to time upon certification by the authority for which the clerk shall be entitled to a fee of 5 cents per entry to be paid by the authority and added to the amount of the lien.

(d) Such lien on any real estate may be discharged by the payment to the authority of the total amount of such lien and the interest which may accrue to the date of such payment and the authority shall deliver a certificate thereof to the person paying the same, and upon presentation thereof, the clerk having the record of such lien shall mark the entry of such lien satisfied without further fee.

16 Del. C. 1953, § 1414; 49 Del. Laws, c. 417; 70 Del. Laws, c. 186, § 1.;



§ 1415. Moneys received as trust funds; fiscal agents to act as trustees

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. The resolution or trust agreement providing for the issuance of revenue bonds of the authority shall provide that any officer to whom or any bank, trust company or other fiscal agent to which such moneys shall be paid shall act as trustees of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as such resolution or trust agreement may provide.

16 Del. C. 1953, § 1415; 49 Del. Laws, c. 417.;



§ 1416. Rights of bondholders and trustees

Any holder of revenue bonds issued by an authority under this chapter or any of the coupons appertaining thereto and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by the resolution or trust agreement providing for the issuance of such bonds, may either at law or in equity, by suit, mandamus or other proceeding protect and enforce any and all rights under the laws of this State or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or by an officer thereof, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services furnished by any project.

16 Del. C. 1953, § 1416; 49 Del. Laws, c. 417.;



§ 1417. Revenue refunding bonds; single issues of revenue bonds; applicability thereto of other provisions of this chapter

Each authority created hereunder may provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds outstanding and issued under this chapter. Each such authority may further provide by resolution for the issuance of a single issue of revenue bonds of the authority for the combined purposes of (1) paying the cost of any project, or the improvement, extension, addition or reconstruction thereof, and (2) refunding revenue bonds of the authority which shall theretofore have been issued under this chapter and shall then be outstanding and which shall then have matured or be subject to redemption or can be acquired for retirement. The issuance of such bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties and obligations of the authority with respect to the same, shall be governed by the foregoing provisions of this chapter insofar as the same may be applicable.

16 Del. C. 1953, § 1417; 49 Del. Laws, c. 417.;



§ 1418. Accreditation of bonds for investment purposes

Bonds issued under this chapter are made securities in which all public officers and public agencies of the State and its political subdivisions, and all bonds, trust companies, savings and loan associations, investment companies and others carrying on a banking business, all insurance companies and insurance associations and others carrying on an insurance business, all administrators, executors, guardians, trustees and other fiduciaries and other persons may legally and properly invest funds, including capital in their control or belonging to them. Such bonds are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

16 Del. C. 1953, § 1418; 49 Del. Laws, c. 417.;



§ 1419. Transfer of interest by municipalities; use of certain lands; powers of municipalities

(a) Notwithstanding any contrary provision of law, any municipality may transfer jurisdiction over, lease, lend, grant, sell or convey to any authority upon the request of such authority, with or without consideration, any facilities or any right or interest therein or any property appertaining thereto or any real property or estate, right or interest therein for use by such authority in connection with the construction, reconstruction, extension, repair, improvement, maintenance or operation of 1 or more projects upon such terms and conditions as the governing body of such municipality shall determine to be for the best interest of such municipality. The State consents to the use of all lands below high watermark owned or controlled by it and to the use of any land between the right-of-way limits of any state highway which are necessary or desirable in connection with the construction, reconstruction, extension, repair, improvement, maintenance or operation of any project; provided, however, that the use of any portion between the right-of-way limits of a state highway shall be subject to the approval of the State Highway Department.

(b) Each municipality may:

(1) Contract with any authority created hereunder for the collection, treatment or disposal of sewage;

(2) Contract with any authority created hereunder for shutting off the supply of water furnished by any water system owned or operated by such municipality or under its jurisdiction or control to any premises connected with any sewerage system of the authority in the event that the owner, tenant or occupant of such premises shall fail to pay any rates, fees or charges for the use of or for the services furnished by such sewerage system within the time or times specified in such contract;

(3) Contract with any authority with respect to any and all matters and things concerning which such authority is authorized to contract with such municipality under this chapter;

(4) Loan to any newly created authority money for the purpose of providing funds to pay the organization and preliminary expenses of such authority on condition that such moneys shall be repaid out of the proceeds of the first issue of such authority.

16 Del. C. 1953, § 1419; 49 Del. Laws, c. 417.;



§ 1420. Transfer of projects to municipalities; conditions; termination of authorities

When any authority shall have paid or provided for the payment of the principal of and the interest on all bonds secured by a pledge of any of the revenues of a project, it may (subject to any agreements concerning the operation or disposition of such project) grant and convey such project to the municipality or municipalities composing the authority. When any authority shall have paid or made provisions for the payment of the principal of and the interest on all bonds issued by it and settled all other claims against it, it may terminate its existence. A certificate, requesting the termination of the existence of the authority, signed by the proper officers of the authority and stating that the principal of and the interest on all bonds issued by it have been paid or that provisions for such payment have been made and that all claims against the authority have been settled shall be filed with the Secretary of State. If the certificate is approved by the municipality or municipalities composing the authority by ordinance or resolution, the Secretary of State shall note the termination of existence on the records of the Secretary of State and issue its certificate of approval to the board and thereupon the authority shall cease to exist.

16 Del. C. 1953, § 1420; 49 Del. Laws, c. 417.;

§ 1420A Incorporation of project within other governmental system; assumption of debt.

No project acquired or constructed by an authority pursuant to this chapter may be incorporated within any other governmental system except upon the assumption without surcharge to the authority or its customers by the governing body of that government of full responsibility for payments of any outstanding revenue bonds issued by the authority to finance the acquisition or construction of the project.

63 Del. Laws, c. 23, § 1.;



§ 1420A. Incorporation of project within other governmental system; assumption of debt

No project acquired or constructed by an authority pursuant to this chapter may be incorporated within any other governmental system except upon the assumption without surcharge to the authority or its customers by the governing body of that government of full responsibility for payments of any outstanding revenue bonds issued by the authority to finance the acquisition or construction of the project.

63 Del. Laws, c. 23, § 1.;



§ 1421. Scope and construction of chapter

This chapter shall constitute full and complete authority, without regard to any other law for the doing of the acts and things herein authorized, and shall be liberally construed to effect the purposes hereof; provided, however, that nothing herein contained shall be taken as restricting any control which the Department of Health and Social Services, State Highway Department and the Water Pollution Commission are empowered to exercise over or within any authority.

The foregoing sections of this chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers not existing.

16 Del. C. 1953, § 1421; 49 Del. Laws, c. 417; 70 Del. Laws, c. 149, § 107.;






CHAPTER 15. CESSPOOLS, PRIVY WELLS, DRAINAGE SYSTEMS AND WATER SUPPLY SYSTEMS

§ 1501. Regulating construction of drainage systems and water supply systems

(a) The Department of Health and Social Services may regulate and prescribe the manner in which all cesspools, privy wells and other drainage systems shall be constructed within the limits of all incorporated towns and at any place within 1 mile from the water supply thereof. The Department of Health and Social Services may adopt regulations to insure that water supply systems are constructed or altered in a manner that preserves the quality of water supplied to the public.

(b) As used in this chapter, "water supply system'' means all plants, systems, facilities or properties used or useful, or having the present capacity for future use, in connection with the supply or distribution of water, and any integral part thereof, including water distribution systems, mains, laterals, pumping stations, standpipes, filtration plants, purification plants, hydrants, meters, valves and equipment, appurtenances and all properties, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof. Except as otherwise provided in this chapter, the term "water supply system'' shall not mean a dam, reservoir, surface water intake, waterway obstruction or well.

33 Del. Laws, c. 56, § 2; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 66, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 859; 16 Del. C. 1953, § 1501; 64 Del. Laws, c. 479, § 2; 70 Del. Laws, c. 149, § 108.;



§ 1502. Changing existing drainage systems

The Department of Health and Social Services may order and direct any changes in the construction of any cesspool or privy well or other drainage already constructed and used on any property in any incorporated town or within 1 mile of the water supply of the town which it deems necessary for the protection of the health of the inhabitants of the town or for the protection of the water supply thereof.

33 Del. Laws, c. 56, § 3; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 66, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 860; 16 Del. C. 1953, § 1502; 70 Del. Laws, c. 149, § 109.;



§ 1503. Construction changes in drainage systems

The Department of Health and Social Services may order and direct that the owner of any property on which there is a cesspool or privy well and all other drainage already in use in any incorporated town or within 1 mile from the water supply of the town shall so change and construct the same out of brick and cement or concrete in such manner as to prevent the contents thereof from oozing through or passing into the soil around the cesspool or privy well or from overflowing over the top thereof.

33 Del. Laws, c. 56, § 4; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 66, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 861; 16 Del. C. 1953, § 1503; 70 Del. Laws, c. 149, § 110.;



§ 1504. Prohibiting surface drainage

The Department of Health and Social Services may prohibit the owner or tenant of any property within any incorporated town or within 1 mile from the water supply thereof from discharging any sewerage or drainage from any house or building on or over the surface of the ground adjoining the same whenever it determines that the same is detrimental to the health of the inhabitants of the town or those living within 1 mile from the water supply thereof.

33 Del. Laws, c. 56, § 5; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 66, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 862; 16 Del. C. 1953, § 1504; 70 Del. Laws, c. 149, § 111.;



§ 1505. Cleaning of cesspools and privy wells

The Department of Health and Social Services may order and direct the owner or tenant of any property within any incorporated town or within 1 mile from the water supply thereof on which there is a cesspool or privy well to clean the same in such manner as it directs whenever it deems the cleaning thereof to be necessary. Whoever neglects or refuses to comply with the order within 30 days from the time notice of the order is served shall be subject to the fines and penalties provided in § 1507 of this title for the violation of this chapter.

33 Del. Laws, c. 56, § 6; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 66, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 863; 16 Del. C. 1953, § 1505; 70 Del. Laws, c. 149, § 112.;



§ 1506. Plans for construction or alteration of a water supply system

All plans for the construction or alteration of a water supply system shall be submitted to the Division of Public Health of the Department of Health and Social Services for approval before the construction or alteration of said water supply system begins. Notwithstanding the exclusions in § 1501(b) of this title, the Division of Public Health may review and inspect the construction of wells, dams, reservoirs, surface water intakes and waterway obstructions for health aspects, including but not limited to such features as venting, grouting, integrity of well seals and protection from contamination. Any negative health aspects observed by the Division of Public Health during such review or inspection shall be referred to the Department of Natural Resources and Environmental Control for investigation, resolution or enforcement action. In addition, and pursuant to § 7931 of Title 16, a dug well or any type of private water supply that is located where there is access to a public water supply shall not be permitted unless the private water supply is approved in writing by the Department of Health and Social Services.

34 Del. Laws, c. 66, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 864; 16 Del. C. 1953, § 1506; 55 Del. Laws, c. 442, § 9; 56 Del. Laws, c. 372, § 2; 57 Del. Laws, c. 739, §§ 219, 220; 64 Del. Laws, c. 479, § 3; 70 Del. Laws, c. 149, § 113.;



§ 1507. Penalties; jurisdiction

(a) Whoever violates this chapter or any order or regulation of the Department of Health and Social Services or any laws of this State conferring powers upon boards of health or refuses or omits to obey such order and regulation within the time prescribed for the performance thereof, or obstructs or interferes with the execution of such order or regulation, shall, for the first offense, be fined not less than $10 and not more than $100 and for any subsequent offense not less than $25 nor more than $200.

(b) Prosecutions under this section may be brought before the alderperson of the incorporated town in which the violation occurs.

33 Del. Laws, c. 56, § 7; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 66, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 865; 16 Del. C. 1953, § 1507; 70 Del. Laws, c. 149, § 114; 70 Del. Laws, c. 186, § 1.;






CHAPTER 16. LITTER CONTROL LAW

§ 1601. Short title

This chapter shall be known and may be cited as the Delaware Litter Control Law.

60 Del. Laws, c. 613, § 1.;



§ 1602. Declaration of intent

It is the intention of this chapter to end littering on public or private property, including bodies of water, as a threat to the health and safety of the citizens of this State.

60 Del. Laws, c. 613, § 1.;



§ 1603. Definitions

As used in this chapter, unless the context clearly requires otherwise, the following words or phrases shall have the following meanings:

(1) "Litter'' shall include all rubbish, waste material, refuse, cans, bottles, garbage, trash, debris, dead animals or other discarded materials of every kind and description.

(2) "Public or private property'' shall include the right-of-way of any road or highway; any body of water or watercourse, or the shores or beaches thereof; any park, playground, building, refuge or conservation or recreation area; and any residential or farm properties, timberlands or forests.

60 Del. Laws, c. 613, § 1.;



§ 1604. Unlawful activities

It shall be unlawful for any person or persons to dump, deposit, throw or leave, or cause or permit the dumping, depositing, placing, throwing or leaving of litter on any public or private property of this State, or any waters in this State, unless:

(1) Such property is designated by the State or by any of its agencies or political subdivisions for the disposal of trash or litter, and such person is authorized by the proper public authority to use such property for such purpose;

(2) Such litter is placed in a litter receptacle or container installed on such property; and

(3) Such person is the owner or tenant in lawful possession of such property or has first obtained consent of the owner or tenant in lawful possession, or unless the act is done under the personal direction of said owner or tenant, all in a manner consistent with the public welfare.

60 Del. Laws, c. 613, § 1.;



§ 1605. Penalties; jurisdiction; voluntary assessment form

(a) Any person found guilty of violating this chapter shall be punished by a fine of not less than $50 and up to 8 hours of community service for a first offense and $75 and up to 25 hours of community service for a second offense within 2 years. If the offense occurred on or along a Delaware byway, as defined in § 101(a)(9) of Title 17, an additional mandatory penalty of $500 must be imposed for every first, second, and subsequent offense, in addition to the fine. In addition, any person found guilty of violating this chapter shall, at the discretion of the Court, be required to pick up and remove from any public street, highway or public or private right-of-way, or public beach, stream, bank or public park any and all litter deposited thereon by anyone prior to the date of execution of sentence.

(b) For the purposes of this chapter the Justices of the Peace Courts shall have jurisdiction.

(c) The Court is hereby directed to make public the names of persons convicted of violating this chapter.

(d) Any duly constituted peace officer in the State, who charges any person with any offense under this chapter may, in addition to issuing a summons for such offense, provide the offender with a voluntary assessment form which, when properly executed by the officer and the offender, allows the offender to dispose of the charge without the necessity of personally appearing in the Court to which the summons is returnable. Payments made pursuant to this section shall be remitted to the Court to which the summons is returnable and shall be received by the Court within 10 days from the date of arrest (excluding Saturday and Sunday) and shall be paid only by check or money order. The fine imposed pursuant to this subsection shall be the minimum fine as provided for in subsection (a) of this section, plus other costs as may be assessed by law. Voluntary assessment forms, as used in this section, means the written agreement or document signed by the violator wherein the violator agrees to pay by mail the fine for the offense described therein together with costs and penalty assessment.

60 Del. Laws, c. 613, § 1; 62 Del. Laws, c. 387, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 325, § 1; 77 Del. Laws, c. 350, § 3.;



§ 1606. Prima facie evidence

Whenever litter is thrown, deposited, dropped or dumped from any motor vehicle, boat, airplane or other conveyance in violation of this chapter, it shall be prima facie evidence that the operator of said conveyance shall have violated this chapter and licenses to operate such conveyances may be suspended for a period not to exceed 30 days together with, or in lieu of, other penalties for littering in the Code, unless littering from said vehicle is a first offense in which case the license shall not be suspended and the sanctions provided in § 1605 of this title shall apply.

60 Del. Laws, c. 613, § 1.;



§ 1607. Receptacles to be provided

All public authorities and agencies having supervision of properties of this State are authorized, empowered and instructed to establish and maintain receptacles for the deposit of litter at appropriate locations where such property is frequented by the public, and to post signs directing persons to such receptacles and serving notice of this chapter, and to otherwise publicize the availability of litter receptacles and the requirements of this chapter.

60 Del. Laws, c. 613, § 1.;



§ 1608. Enforcement

All law-enforcement agencies of the State, including enforcement personnel of the Department of Natural Resources and Environmental Control, shall have authority to enforce this chapter.

61 Del. Laws, c. 241, § 1.;






CHAPTER 17. REFUSE AND GARBAGE

§ 1701. Bringing garbage or household refuse into State; permit and bond

No person shall bring into the State from any place without the State, garbage or household refuse for the purpose of feeding it to hogs or for any other purpose, unless there has first been obtained from the Department of Health and Social Services a permit naming the area within which such garbage or household refuse shall be disposed of, and unless there has been deposited with the Department of Health and Social Services a bond for the sum of $500 which shall be forfeitable if the disposal of such garbage is not provided for in such a manner as meets the requirements of the Department of Health and Social Services.

38 Del. Laws, c. 46, § 1; Code 1935, § 890; 16 Del. C. 1953, § 1701; 70 Del. Laws, c. 149, §§ 115, 116.;



§ 1702. Prohibited areas for garbage disposal; revocation of permit

The Department of Health and Social Services may at any time determine the limits of areas within which garbage under no circumstances shall be disposed of or deposited and shall at any time revoke any permit given if the disposal of any garbage is conducted in such a way as to constitute a nuisance or a menace to the public health.

38 Del. Laws, c. 46, § 2; Code 1935, § 890; 16 Del. C. 1953, § 1702; 70 Del. Laws, c. 149, § 117.;



§ 1703. Nuisance

The bringing in of garbage from any place without the State without a permit, the depositing of garbage in any area not named by the Department of Health and Social Services as an area suitable for the disposal of such garbage, and the disposal of any garbage in an unsanitary manner shall be deemed a nuisance under § 310 of this title and subject to the penalties provided in § 317 of this title.

38 Del. Laws, c. 46, § 3; Code 1935, § 890; 16 Del. C. 1953, § 1703; 70 Del. Laws, c. 149, § 118.;



§ 1704. Dumping refuse or other material upon property; penalty

(a) No person, by agent or otherwise, shall cast, throw, fell or deposit or in any manner cause to be felled or deposited on or upon any public or private real property anywhere in this State, without first obtaining the consent of the legal owner or custodian of such property or premises first obtained for that purpose in the case of private property or from the legal authority having control, management or administration thereof in the case of such public property, any refuse, debris, waste, dirt, trash, brush, tree or part thereof, offal or any other material, matter or substance of any kind whatsoever. No such refuse, etc., shall be dumped or deposited within 50 feet of any highway, whether or not the consent required has been obtained, except where any authorized dumping is to fill a low place to a level not higher than the adjacent roadway shoulder and a sign has been erected designating such place for dumping.

(b) Whoever violates subsection (a) of this section shall be fined not less than $15 nor more than $100.

20 Del. Laws, c. 123; Code 1915, § 3488; Code 1935, § 3963; 47 Del. Laws, c. 127, § 1; 16 Del. C. 1953, § 1704.;



§ 1705. Refuse from fowl and poultry dressing — Dumping

No person shall dump or otherwise deposit any blood, garbage, carrion, offal, filth or other refuse derived or resulting from the dressing of fowl and poultry of all kinds in an obnoxious or noisome state upon any land or in any stream or other body of water within this State.

43 Del. Laws, c. 94, § 1; 16 Del. C. 1953, § 1705.;



§ 1706. Refuse from fowl and poultry dressing — Treatment

(a) The Department of Natural Resources and Environmental Control, by rules and regulations, shall prescribe the methods and means of treating any blood, garbage, carrion, offal, filth or other refuse from the dressing of fowl and poultry so as to remove the noisome or obnoxious nature thereof.

(b) Whoever dumps or otherwise deposits any blood, garbage, carrion, offal, filth or other refuse from the dressing of fowl and poultry upon any land or in any stream or other body of water within this State without first having treated the same in accordance with the rules and regulations prescribed by the Department of Natural Resources and Environmental Control, pursuant to the authority contained in subsection (a) of this section, shall be fined not less than $10 nor more than $50, with cost of suit, or imprisoned until the same be paid or until discharged by law.

(c) Any person convicted of violating this section, who shall not immediately remove the blood, garbage, carrion, offal, filth or other refuse from the dressing of fowl and poultry from the place where the same has been by that person dumped or otherwise deposited, is guilty of a separate and distinct offense for each day thereafter that the same has not been removed from the place where it has been so dumped or deposited by that person.

43 Del. Laws, c. 94, § 2; 16 Del. C. 1953, § 1706; 55 Del. Laws, c. 442, § 10; 57 Del. Laws, c. 739, § 221; 70 Del. Laws, c. 186, § 1.;



§ 1707. Burning of refuse and garbage in certain residential areas; penalty

(a) In any residential area consisting of homes on lots of 1 acre or less no outdoor fire shall be fueled by any material other than wood, wood by-products, limited to paper, leaves, twigs, clippings and grass cuttings and coke for barbecues.

(b) Any violation of this section shall be punishable by a fine not to exceed $25.

16 Del. C. 1953, § 1707; 54 Del. Laws, c. 320.;



§ 1708. Storage of refuse and garbage in multi-family buildings; penalty

(a) Multi-family houses and apartment complexes shall provide adequate storage areas outside the principal structure of such multi-family houses and apartment complexes for the temporary storage of trash and garbage and shall provide covered metal containers in such areas for the temporary storage of refuse classed as garbage.

(b) Any person who violates this section shall upon the first conviction thereof be fined $10 and upon each subsequent conviction thereof shall be fined not less than $25 nor more than $500 or shall be imprisoned not more than 90 days, or both.

16 Del. C. 1953, § 1708; 56 Del. Laws, c. 150.;



§ 1709. Trash containers on highways; penalty

(a) A person, by agent or otherwise, may not cause a trash container having a capacity of 2 cubic yards or greater to be placed in this State anywhere upon a highway, which means the entire width between the boundary lines, including parking spaces, berms, and shoulders, of any way or place of whatever nature open to the use of the public as a matter of right for purposes of vehicular travel, but not including a road or driveway upon grounds owned by private persons, colleges, universities, or other private institutions, unless:

(1) The container, at a minimum, has a strip of 4-inch, red and white, high-intensity, reflective conspicuity adhesive tape wrapped fully around it at its midpoint, between the bottom of the container and the opening at the top; and

(2) The container clearly displays in letters and numbers at least 3 inches high the name and phone number of the owner of the container, or the owner's agent.

(b) A violation of this section is punishable by a fine of not less than $50 nor more than $500. Justice of the Peace Court has jurisdiction over violations of this section.

74 Del. Laws, c. 286, § 1.;






CHAPTER 18. SOLID WASTE: MANAGEMENT, STORAGE, COLLECTION AND DISPOSAL

§ 1801. Definitions

As used in this chapter:

(1) "Collection and disposal systems'' mean systems for the storage, collection, transportation, transfer, processing, reclamation, reduction and disposal of solid wastes.

(2) "Federal aid or grant'' means any and all federal grants-in-aid, regardless of source, which supplement the aid provided by the State in this chapter, and which are applied to the planning of solid waste collection and disposal systems by qualified agencies.

(3) "Qualified agency'' means the Levy Court or county council of the counties.

(4) "Planning of solid waste collection and disposal systems'' means engineering or planning services to survey, plan, develop and supervise the establishment or construction of comprehensive solid waste collection and disposal systems.

(5) "Solid waste'' means that material that is made up of residential, domestic, institutional, commercial, agricultural, industrial and street or highway refuse. It includes garbage, rubbish, ashes, street refuse, dead animals, abandoned automobiles, demolition rubble and sewage sludge.

16 Del. C. 1953, § 1801; 57 Del. Laws, c. 623, § 1.;



§ 1802. Establishment of county plans

Each of the 3 counties shall prepare and administer a comprehensive and detailed plan for a system for the collection, storage and disposal of all solid wastes which are produced or are disposed of within the boundaries of the respective counties. Provided, however, that if a county does not indicate its willingness within 60 days from June 30, 1970 to submit a plan as provided in this section, the Division of Public Health of the Department of Health and Social Services shall conduct its own study and prepare plans as to that county. Such plans shall:

(1) Consider domestic, industrial, demolition, commercial and agricultural wastes;

(2) Provide for the control of the wastes from point of origin to the place or places of disposal;

(3) Include a method or methods of adequately financing the comprehensive plan;

(4) Establish an organization for the administration and enforcement of the comprehensive plan;

(5) Be completed and submitted to the Division of Public Health of the Department of Health and Social Services by April 1, 1971.

16 Del. C. 1953, § 1802; 57 Del. Laws, c. 623, § 1; 70 Del. Laws, c. 150, § 5.;



§ 1803. Amount of aid; limitation

A qualified agency proceeding with the planning of solid waste collection and disposal systems and applying for aid under this chapter shall receive state aid funds appropriated pursuant to the purposes and provisions of this chapter in an amount not to exceed 75% of the cost of the planning of the solid waste collection and disposal system. If federal funds are received, the sum of state and federal grants-in-aid shall not exceed 75% of the cost of the planning of the solid waste collection and disposal system.

16 Del. C. 1953, § 1803; 57 Del. Laws, c. 623, § 1.;



§ 1804. Allocation of funds

The Division of Public Health of the Department of Health and Social Services is hereby empowered to administer this chapter and allocate and disburse funds to qualified agencies which make proper application for such funds. Application forms shall be furnished by the Division, and the Division Director, with the approval of the Secretary of the Department, may set rules and regulations to govern the applications and aid the payment process.

16 Del. C. 1953, § 1804; 57 Del. Laws, c. 623, § 1; 70 Del. Laws, c. 150, § 6.;






CHAPTER 19. MOSQUITO CONTROL

§ 1901. Department of Natural Resources and Environmental Control — Supervision

The duties, powers and functions of the former Mosquito Control Commission of the State and the State Highway Department shall be under the supervision and control of the Department of Natural Resources and Environmental Control, which Department may perform all the duties, powers and functions formerly vested in the Mosquito Control Commission and the State Highway Department.

Code 1935, c. 182; 45 Del. Laws, c. 27, § 1; 16 Del. C. 1953, § 1901; 57 Del. Laws, c. 739, §§ 228-230.;



§ 1902. Department of Natural Resources and Environmental Control — Powers and duties

(a) The Department of Natural Resources and Environmental Control, hereinafter referred to as the Department, may:

(1) Take all necessary and proper steps and measures for the eradication of mosquitoes, including but not limited to source reduction methods that alter or eliminate the habitats of immature mosquitoes, biological controls such as native fish stocking, and the application of insecticides by air or ground to control immature or adult mosquitoes, all done in order to effect nuisance relief, to protect public health, and to help avoid adverse impacts to local economies from severe mosquito infestations; and

(2) Treat as nuisances all stagnant pools of water or other breeding places of mosquitoes to help protect the public's well being and health; and

(3) Purchase all needed equipment, supplies and materials, and employ such labor and services as may be proper or necessary in the furtherance of the objects of this chapter of this title and fix the compensation and prescribe the duties of all employees, agents and servants; and

(4) Enter upon land, whether privately-owned or not, for the purpose of determining the breeding places of immature mosquitoes or occurrence of adult mosquitoes, and treat with proper means all such breeding places or adult mosquito populations wherever situated, doing no unnecessary damage; and

(5) Generally do any and all things necessary or incident to the powers granted and to carry out the objects specified in this chapter of this title. This may include at the Secretary's discretion the promulgation of rules and regulations to help effectuate the purposes of this subchapter of this chapter of this title.

(b) Control measures taken for the eradication of mosquitoes shall, to the extent practicable, not be injurious to pets, livestock or wildlife. The Department shall perform and exercise the authority and powers granted under this chapter of this title within the limitations of any appropriation made under any appropriation act of the General Assembly for mosquito control purposes.

Code 1935, c. 182; 45 Del. Laws, c. 309, § 1; 46 Del. Laws, c. 309, § 1; 16 Del. C. 1953, § 1902; 76 Del. Laws, c. 151, § 1.;



§ 1903. Declaration of nuisance

Any accumulation of water in which mosquitoes are breeding or are likely to breed is declared to be a nuisance.

Code 1935, c. 182; 45 Del. Laws, c. 271, § 3; 46 Del. Laws, c. 309, § 2; 16 Del. C. 1953, § 1903.;



§ 1904. Source reduction practices for mosquito control; notice of entry, claims, damages and payments

(a) Source reduction practices for mosquito control involving physical, topographical, or hydrological alterations of wetlands or other aquatic habitats, such as but not limited to the installation of shallow ponds or small ditches to harbor or allow access for mosquito-eating fishes, or the construction of shallow ponds or small ditches or the placement of fill to eliminate or usurp mosquito-rearing sites, must be done in an environmentally-compatible manner and to the extent practicable shall limit adverse impacts to flora and fauna and shall only be undertaken after all required federal and state permits have been obtained. A property owner must be informed at least 30 days in advance in writing, of any intention to perform such source reduction work. Any property owner objecting to the proposed source reduction work, or who is aggrieved or who claims injury or damages due to the execution of any source reduction work of the Department on said property, may file a protest with the Department setting forth the grievance or claim. The Department shall thereupon and within 30 days after the filing of such protest or claim set a time, place and location for a public hearing thereof. If the protest involves a property owner asserting that the proposed source reduction work is not necessary or is otherwise improper, such work shall not commence or proceed until the protest has been denied by the Secretary after the public hearing. In all such cases the decision of the Department as to the necessity and appropriateness of such source reduction work shall be final. Any damage claimed by any party on account of source reduction work of the Department upon that party's property may be judicially determined. The amount of any damage that may be awarded such party shall be paid by the Department.

(b) This section shall not apply to the application of mosquito control insecticides which are subject to other federal and state laws and regulations governing their legal applications, and are also subject to the Department's administrative policies and procedures for making such applications. This section shall also not apply to the use of biological controls such as the stocking of native fish that consume immature mosquitoes, which is a practice subject to the Department's administrative policies and procedures.

Code 1935, c. 182; 45 Del Laws, c. 271, § 4; 46 Del. Laws, c. 309, § 2; 16 Del. C. 1953, § 1904; 57 Del. Laws, c. 739, § 232; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 151, § 2.;



§ 1905. Obstructions and interferences

Whoever obstructs or interferes with the entry of the Department or its employees upon land or who obstructs or interferes with, molests or damages any of the work performed by it is guilty of a misdemeanor.

Code 1935, c. 182; 45 Del. Laws, c. 271, § 5; 46 Del. Laws, c. 309, § 2; 16 Del. C. 1953, § 1905; 57 Del. Laws, c. 739, § 233.;






CHAPTER 20. UNIFORM HEALTH DATA

§ 2001. Purpose

It is the purpose of this chapter to establish a health information data base that will assist the health care system to advance the general well-being of the population by better directing and improving the availability of health care services.

It is the policy of this State to foster appropriate and efficient use of health care resources by requiring information necessary for evaluating utilization patterns and costs to the community and the State for health care services. This information shall be available to health care purchasers, health care insurers, health care providers, health care planners and the general public without compromise of patient confidentiality. Such information will improve decision making with regard to access, identified needs, patterns of health care delivery, charges and use of health care services.

67 Del. Laws, c. 143, § 1; 69 Del. Laws, c. 347, § 1.;



§ 2002. Definitions

The following words, terms and phrases, when used in this chapter, shall have meaning ascribed to them in this section, except where the context indicates a different meaning:

(1) "Delaware uniform claims and billing data set'' shall mean that data approved for use by the State Uniform Billing Committee.

(2) "Hospital'' shall mean any nonfederal facility licensed as such pursuant to Chapter l0 of this title.

(3) "Individual'' shall mean a singular human being.

(4) "Nursing Home'' shall mean any and all rest residential, assisted living facility, skilled care or intermediate nursing facility licensed pursuant to Chapter 11 of this title.

(5) "Person'' shall mean an individual, trust or estate, a partnership, a corporation (including associations, joint stock companies and insurance companies), or a state or political subdivision or instrumentality (including a municipal corporation) of a state.

(6) "Raw data'' shall mean any information collected pursuant to this chapter which has not been approved for release by the state agency.

(7) "State agency'' shall mean the Division of Public Health within the Department of Health and Social Services. The Division of Public Health shall serve as the designated statistical agency under Public Law 95-623 for data analysis and statistical research related to the National Center for Health Statistics activities and for the designation of Health Manpower Shortage Areas (HMSAs) and Medically Underserved Areas (MUAs) by the U.S. Department of Health and Social Services.

(8) "Third-party payers'' shall mean any person authorized to transact health insurance or to engage in the business of a health service corporation in this State.

67 Del. Laws, c. 143, § 1; 69 Del. Laws, c. 347, § 1; 70 Del. Laws, c. 149, § 119; 74 Del. Laws, c. 161, § 1; 76 Del. Laws, c. 194, § 1.;



§ 2003. Duties and authority of state agency

(a) The state agency shall compile, correlate, analyze and develop data which it collects pursuant to this chapter. The state agency shall prepare and distribute or make available reports to health care purchasers, health care insurers, health care providers and the general public. The data shall be collected in the most efficient and cost-effective manner. Data collected shall be limited to that contained in the Delaware uniform claims and billing data set (UB-82 or successor form).

(b) The state agency shall periodically compile and disseminate reports on the data collected such as, but not limited to: charge levels, age-specific utilization patterns, morbidity patterns, patient origin and trends in health care charges. Prior to release or dissemination of any compilations, the state agency shall provide a specified time period for hospitals and nursing homes to review the information they have submitted and to submit corrections. The state agency shall incorporate any valid corrections prior to release. Hospitals and nursing homes shall have the right to provide independent data interpretation which shall be disseminated along with the report.

(c) The state agency shall adopt such policies and procedures as necessary to carry out this chapter.

(d) The state agency shall establish the Hospital Discharge Technical Advisory Committee to study issues such as the collection, compilation, dissemination and confidentiality of data with regard to hospital discharge data reporting. The Committee shall be comprised of 9 members. These members shall include hospital and nursing home representatives from the Delaware Healthcare Association and the Delaware Health Care Facilities Association. The members shall be appointed by the Secretary of the Department of Health and Social Services. Members shall serve a 3-year term and are eligible for reappointment. The state agency may establish other committees as deemed appropriate.

(e) The state agency shall issue annual reports to the General Assembly outlining actions and accomplishments as well as recommendations for changes needed to further the purpose of this chapter.

(f) The state agency may study and issue reports on special medical needs, demographic characteristics, access to health care services and need for financing of health care services for the entire population or various population subgroups.

(g) The state agency may also study and issue reports on health status issues such as:

(1) The incidence of medical and surgical procedures;

(2) Mortality rates for specified diagnoses and treatments;

(3) Rates of infection for specified diagnoses and treatments;

(4) Morbidity rates for specified diagnoses and treatments;

(5) Readmission rates for specified diagnoses and treatments; and

(6) Rate of incidence for selected diagnoses and procedures.

67 Del. Laws, c. 143, § 1; 69 Del. Laws, c. 347, § 1; 77 Del. Laws, c. 57, § 1.;



§ 2004. Reporting requirements

(a) The Delaware uniform claims and billing data set (UB-82 or successor form) shall be completed for all hospital inpatient discharges and shall be submitted by all hospitals to the state agency according to a schedule established pursuant to subsection (d) of this section. All 3rd-party payers shall be required to accept this uniform claims and billing form. The state agency shall recognize the capabilities of each hospital in specifying the medium or mediums to be used in submitting data (hard copy, data tape or other appropriate electronic media).

(b) The Delaware uniform claims and billing data set (UB-82 or successor form) shall be completed for all nursing home inpatient discharges beginning not sooner than June 30, l995, and shall be submitted by all nursing homes to the state agency according to a schedule established pursuant to subsection (d) of this section. All 3rd-party payers shall be required to accept the Delaware uniform claims and billing form. Prior to this time, nursing homes shall continue to submit data in a medium and format as agreed to by the state agency and the Delaware Health Care Facilities Association.

(c) The state agency shall assure that any report of data specific to hospitals or nursing homes presents data that are reliable, valid and informative. Such data shall reflect, as appropriate, factors including, but not limited to, the number of patients, patient severity at admission, age of patients, the actual versus expected number of deaths, average length of stay and case mix. The report shall explain each of these adjustments. The report also shall include information necessary to adequately represent the operations of the individual hospital or nursing home such as whether or not physician charges are included in the hospital charges, whether or not the hospital maintains medical education programs and the hospital's payer mix. The state agency shall consult with the Association of Delaware Hospitals and the Delaware Health Care Facilities Association in identifying the various adjustment factors and information to be included.

(d) The state agency shall establish schedules for the timely submission of data and information collected pursuant to this section. The state agency may grant waivers from such schedules for good cause shown.

67 Del. Laws, c. 143, § 1; 69 Del. Laws, c. 347, § 1.;



§ 2005. Cancer incidence data

(a) Notwithstanding any provisions in this title to the contrary, the agency shall make available as public records cancer incidence by census tract and by type of cancer. Such released data shall be assigned consensus tract geography from the most recent decennial census. If release of such information by census tract will explicitly or implicitly identify any individual, the agency may combine data among contiguous census tracts, but only insofar as is necessary to protect patient confidentiality.

(b) The agency shall create a detailed map of each county in Delaware that graphically illustrates the overall incidence of cancer in each census track. The census tracks will be identified on the maps and shall be color-coded to designate the degree of cancer incidence in each track. These maps shall be created within 90 days of the agency receiving the cancer incidence data.

(c) The agency shall post the maps created under subsection (b) of this section above on their website in a format that can be easily accessed and read by the public.

76 Del. Laws, c. 292, § 2.;



§ 2006. Confidentiality and access to data

(a) The collection, compilation, data analysis and dissemination of reports and studies shall be done in a manner that protects the privacy of any individual about whom information is given. The state agency shall consider confidential any information that explicitly or implicitly identifies an individual. Raw data shall not be available for public inspection nor is it a public record within the meaning of the Delaware Freedom of Information Act.

(b) All compilations prepared and authorized by the state agency for release and dissemination shall be public records and efforts will be made to assure their accessibility.

67 Del. Laws, c. 143, § 1; 69 Del. Laws, c. 347, § 1; 76 Del. Laws, c. 292, § 1.;



§ 2007. Sanctions

(a) A hospital or nursing home which willfully violates this chapter shall be reported to the Department of Health and Social Services which may take such action as deemed appropriate to enforce compliance. No action shall be taken by the Department of Health and Social Services without first providing an opportunity to the hospital or nursing home for a fair hearing.

(b) A hospital or nursing home which is aggrieved by any action taken by the Department of Health and Social Services pursuant to this section may, within 30 days of being notified of such action, appeal to the Superior Court.

67 Del. Laws, c. 143, § 1; 69 Del. Laws, c. 347, § 1; 70 Del. Laws, c. 149, §§ 120, 121; 76 Del. Laws, c. 292, § 1.;



§ 2008. Immunity

No person shall be subject to, and all persons shall be immune from, any claim, suit, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken or performed, or recommendation made while discharging any duty or authority under this chapter, so long as such person acted in good faith, without malice, and within the scope of the person's duty or authority under this chapter or any other provisions of the Delaware law, federal law or regulations or duly adopted rules and regulations providing for the administration of this chapter, good faith being presumed until proven otherwise, with malice required to be shown by the complainant.

67 Del. Laws, c. 143, § 1; 69 Del. Laws, c. 347, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 292, § 1.;



§ 2009. Data from other providers

The Delaware Health Care Commission or its successor agency shall complete an analysis of the merits and feasibility of collecting data from providers other than hospitals and nursing homes. Other providers to be considered shall include, but not be limited to, physicians, freestanding surgical centers, freestanding birthing centers and freestanding emergency centers licensed in the State. The results of such analysis along with proposed enabling legislation, as appropriate, shall be submitted to the Governor and the General Assembly by December 31, 1995.

69 Del. Laws, c. 347, § 1.;






CHAPTER 21. MATTRESSES, PILLOWS AND BEDDING

§ 2101. Definitions

As used in this chapter, unless the context requires a different meaning:

(1) "Bedding'' shall mean any mattress, mattress pad, mattress protector pad, box spring, upholstered spring, upholstered bed, davenport, upholstered sofa bed, quilted pad, comforter, bolster, cushion, pillow, featherbed, sleeping bag or any other bag, case or cover made of leather, textile or other material which is stuffed or filled in whole or in part with concealed material, which is intended for use by any human being for sleeping or reclining purposes.

(2) "Comfortable'' means any cover, quilt or quilted article made of cotton or other textile material and stuffed or filled with fiber, cotton, wool, hair, jute, feathers, feather down, kapok or other soft material.

(3) "Mattress'' means any quilted pad, mattress, mattress pad, mattress protector, bunk, quilt or box spring stuffed or filled with excelsior, straw, hay, grass, cornhusks, moss, fiber, cotton, wool, hair, jute, kapok or other soft material, to be used on a couch or other bed for sleeping purposes.

(4) "New'' means any material or article which has not been previously manufactured or used for any purpose.

(5) "Pillows,'' "bolster,'' or "featherbed,'' mean any bag, case or covering made of cotton or other textile material, and stuffed or filled with excelsior, straw, hay, grass, cornhusks, moss, fiber, cotton, wool, hair, jute, feathers, feather down, kapok or other soft material to be used on a bed or other article for sleeping purposes.

(6) "Secondhand'' means any material or article of which prior use has been made.

(7) "Shoddy'' means any material which has been spun into yarn, knit or woven into fabric and subsequently cut up, torn up, broken up or ground up.

Code 1915, § 824A; 36 Del. Laws, c. 102; Code 1935, § 874; 16 Del. C. 1953, § 2101; 60 Del. Laws, c. 356, § 1.;



§ 2102. Sterilization and disinfection of materials — Required

No person shall employ or use in the making or renovating of any mattress, pillow, bolster, featherbed or comfortable:

(1) Any material known as "shoddy'' or any fabric or material from which shoddy is constructed;

(2) Any secondhand material;

(3) Any new or secondhand feathers, unless such shoddy, secondhand material or new or secondhand feathers have been sterilized and disinfected by a reasonable process approved by the Department of Health and Social Services.

Code 1915, § 824B; 36 Del. Laws, c. 102; Code 1935, § 875; 16 Del. C. 1953, § 2102; 70 Del. Laws, c. 149, § 122.;



§ 2103. Sterilization and disinfection of materials — Permit

(a) Any person engaged in the making, remaking or renovating of any mattress, pillow, bolster or comfortable in which secondhand material is used, or in the making of any new or secondhand feather or down filled article or engaged in sterilizing and disinfecting any material, feathers or article coming under this chapter, shall submit to the Department of Health and Social Services for approval a reasonable and effective process, together with duplicate plans of apparatus or auxiliary devices, for the sterilization and disinfection of secondhand material, feathers and secondhand articles enumerated in this section.

(b) Upon the approval of the process for sterilization and disinfection, a numbered permit for its use shall be issued to the applicant by the Department of Health and Social Services. Such permit shall expire 1 year from date of approval and issue. Every person to whom a permit has been issued shall keep such permit conspicuously posted in the person's office or place of business. Refusal to display such permit in accordance with this chapter shall be sufficient reason to revoke and forfeit the permit.

(c) For all permits issued as required by this chapter (not including, however, by the term "permits'' the "tags'' otherwise referred to in this chapter) there shall at time of issue thereof be paid by the applicant to the Department of Health and Social Services a fee of $50.

(d) Nothing in this section shall prevent any person engaged in the making, remaking, renovating or sale of any article described in this section, which requires sterilizing and disinfecting under this section, from having such sterilizing and disinfecting performed by any person to whom a permit for such purposes has been issued, provided the number of the permit shall appear in the statement on the tag attached to the article.

Code 1915, § 824C; 36 Del. Laws, c. 102; Code 1935, § 876; 16 Del. C. 1953, § 2103; 70 Del. Laws, c. 149, §§ 123, 124; 70 Del. Laws, c. 186, § 1.;



§ 2104. Inspection of premises

All places where any mattress, pillow, bolster, featherbed or comfortable is made, remade or renovated, or where materials for articles named in this section are prepared, or establishment where the articles are offered for sale or are in possession of any person with intent to sell, deliver or consign them, or establishment where sterilizing and disinfecting are performed, shall be subject to inspection by the Department of Health and Social Services to ascertain whether the materials and the finished articles enumerated in this section conform to the requirements of this chapter.

Code 1915, § 824D; 36 Del. Laws, c. 102; Code 1935, § 877; 16 Del. C. 1953, § 2104; 70 Del. Laws, c. 149, § 125.;



§ 2105. Selling or leasing used mattresses; sterilization and disinfection

No person shall sell, lease, offer to sell or lease, or deliver or consign in sale or lease, or have in the person's possession with intent to sell, lease, deliver or consign in sale or lease:

(1) Any mattress, pillow, bolster, featherbed or comfortable made, remade or renovated in violation of this chapter;

(2) Any secondhand mattress, pillow, bolster, featherbed or comfortable, unless since last used it has been thoroughly sterilized and disinfected by a reasonable process approved by the Department of Health and Social Services.

Code 1915, § 824E; 36 Del. Laws, c. 102; Code 1935, § 878; 16 Del. C. 1953, § 2105; 70 Del. Laws, c. 149, § 126; 70 Del. Laws, c. 186, § 1.;



§ 2106. Tagging; regulations and prohibitions

(a) Each and every mattress or article covered by this chapter, other than a feather or down filled pillow, bolster, bed or comforter, shall bear securely attached thereto and visible on the outside covering a tag of cloth or other substantial material upon which shall be plainly and indelibly stamped or printed in English:

(1) A statement showing the kind of materials used in filling the mattress or article and whether the materials used in filling are wholly new or secondhand or partly secondhand;

(2) The word "secondhand'' upon any article of which prior use has been made;

(3) The number of the permit issued for sterilizing and disinfecting; and

(4) The registry number used in applying and enforcing the tagging and inspection provisions of this chapter.

(b) Each and every pillow or other article covered by this chapter in which feathers or down are used shall bear securely attached thereto and visible on the outside covering a substantial cloth tag upon which shall be plainly and indelibly stamped or printed in English:

(1) A statement that the feathers or down have been sterilized and disinfected in accordance with this chapter;

(2) The number of the permit issued for sterilizing and disinfecting the feathers or down;

(3) The word "secondhand'' upon a feather or down filled article of which prior use has been made; and

(4) The registry number used in applying and enforcing the tagging and inspection provisions of this chapter.

(c) No additional information shall be contained in the statements. The statement of materials used in filling must be in plain type not less than one-eighth inch in height. The tag required by this chapter to be attached to any article covered by this chapter shall be not less than 6 square inches in size.

(d) The word "felt,'' or words of like import if any other than garnetted materials are used in filling, or the words "curled hair,'' or words of like import if other than curled hair is used in filling, shall not be used exclusively in the statement concerning any mattress, pillow, bolster or comfortable.

(e) No person shall make any false, untrue or misleading statement, term or designation on the tag or remove, deface, alter or in any manner attempt to remove, deface or alter the tag required by this chapter or cause to be removed, defaced or altered any statement on a tag placed upon any article included in this chapter.

Code 1915, § 824F; 36 Del. Laws, c. 102; Code 1935, § 879; 16 Del. C. 1953, § 2106; 49 Del. Laws, c. 269, §§ 1, 2; 60 Del. Laws, c. 356, §§ 2-6.;



§ 2107. Registration and issuance of registry numbers

The Department of Health and Social Services shall, upon application to it by any person entitled thereto, register each applicant, issue a permit and assign a registry number by which number applicants shall thereafter be identified in applying and enforcing the tagging and inspection of this chapter.

Code 1915, § 824G; 36 Del. Laws, c. 102; Code 1935, § 880; 16 Del. C. 1953, § 2107; 50 Del. Laws, c. 251, § 1; 60 Del. Laws, c. 356, § 7; 70 Del. Laws, c. 149, § 127.;



§ 2108. Registration and permit fee

The initial annual permit fee and subsequent annual renewal fee under this chapter for manufacturers of bedding products within the State or manufacturers of such products who ship said products into this State shall be as follows:

Bedding manufacturer $50

Code 1915, § 824H; 36 Del. Laws, c. 102; Code 1935, § 881; 16 Del. C. 1953, § 2108; 49 Del. Laws, c. 269, § 3; 60 Del. Laws, c. 356, § 8.;



§ 2109. Renewal of permit

Permits shall remain effective only during a calendar year beginning January 1, and ending December 31, or any remaining portion of a calendar year beginning on the date the permit is issued. Applications for renewal of the permit must be made within the 60-day period preceding expiration of the permit currently held by the applicant. The fee for renewal of a manufacturer's permit shall be $50.

Code 1915, § 824I; 36 Del. Laws, c. 102; Code 1935, § 882; 16 Del. C. 1953, § 2109; 60 Del. Laws, c. 356, § 9.;



§ 2110. Disposition of fees

All fees collected under this chapter shall be paid to the Department of Health and Social Services and when so paid shall be turned over by the Department of Health and Social Services to the State Treasurer and credited to the General Fund of the State.

Code 1915, § 824J; 36 Del. Laws, c. 102; 37 Del. Laws, c. 59, § 1; Code 1935, § 883; 16 Del. C. 1953, § 2110; 70 Del. Laws, c. 149, §§ 128, 129.;



§ 2111. Inspection of products and plants of nonresidents

(a) It is the intent of this chapter to prevent both the manufacture and the sale within this State of any of the articles enumerated in § 2105 of this title, except in conformity to and in compliance with this chapter. Inasmuch, however, as some of the articles so enumerated may be made or the material used in the manufacture or renovation thereof may be processed outside of the limits of this State, it is expressly provided that where the person so manufacturing any such article or processing any such material shall have or operate a plant outside of the limits of this State the Department of Health and Social Services may, in its discretion, in lieu of a physical inspection of the plant of such nonresident person, satisfy itself by examination of the product made or possessed by such nonresident or by such other means as the Department of Health and Social Services Board deems adequate, of the propriety of issuing to such nonresident the permit required by this chapter or of renewing or keeping in force a permit so issued.

(b) In the event that at any time the Department of Health and Social Services deems it necessary to make physical inspection of any plant or factory of the nonresident, it may require the payment by such nonresident of such sum as may cover the reasonable traveling charges entailed by such physical inspection and refuse to issue, or revoke or suspend, any permit until or unless such charges are so paid.

Code 1915, § 824K; 36 Del. Laws, c. 102; Code 1935, § 884; 16 Del. C. 1953, § 2111; 70 Del. Laws, c. 149, §§ 130, 131; 70 Del. Laws, c. 186, § 1.;



§ 2112. Enforcement; rules and regulations; provisions subject to Chapter 23 of Title 11

(a) The Department of Health and Social Services, through its officers and employees, is charged with the administration and enforcement of this chapter and may take for evidence, at any trial involving violation of this chapter, any article made or offered for sale in violation of this chapter. The Department of Health and Social Services shall make and enforce reasonable rules and regulations for the enforcement of this chapter.

(b) This section is subject to Chapter 23 of Title 11. If there is any conflict or inconsistency between this section and such chapter, the latter shall prevail.

Code 1915, § 824L; 36 Del. Laws, c. 102; Code 1935, § 885; 16 Del. C. 1953, § 2112; 70 Del. Laws, c. 149, §§ 132, 133.;



§ 2113. Penalties; appeals

(a) Whoever violates this chapter or the rules and regulations adopted thereunder shall be fined for each offense not less than $10 nor more than $50. In default of the payment of such fine the violator shall be imprisoned for not less than 10 days for each separate offense. The total term of imprisonment at any 1 time for additional offenses shall not exceed 10 months.

(b) Each mattress, mattress pad, mattress protector pad, box spring, upholstered spring, upholstered bed, davenport, upholstered sofa bed, quilted pad, comforter, bolster, cushion, pillow, featherbed or sleeping bag made or remade, or renovated, sold, offered for sale, delivered or consigned contrary to this chapter shall constitute a separate offense.

(c) Any person convicted of an offense under this section, before a justice of the peace, may appeal the judgment of conviction to the Court of Common Pleas of the county.

Code 1915, § 824M; 36 Del. Laws, c. 102; 37 Del. Laws, c. 59, § 2; Code 1935, § 886; 16 Del. C. 1953, § 2113; 60 Del. Laws, c. 356, §§ 10, 11; 69 Del. Laws, c. 423; 70 Del. Laws, c. 186, § 1.;



§ 2114. Revocation of permit

The Department of Health and Social Services may revoke any permit issued under this chapter if the person to whom the permit was issued has violated this chapter or the rules or regulations established thereunder.

Code 1915, § 824N; 36 Del. Laws, c. 102; 37 Del. Laws, c. 59, § 2; Code 1935, § 886; 70 Del. Laws, c. 149, § 134.;






CHAPTER 22. SUBSTANCE ABUSE TREATMENT ACT

§ 2201. Declaration of policy

Substance abuse is one of the greatest challenges facing our State, schools, workplaces and families because it has destructive influences that pervade all facets of our society. Accordingly, it is the policy of this State to provide treatment to those who abuse substances such as alcohol, drugs or inhalants. Therefore, this chapter is designed to enable those engaged in substance abuse to receive appropriate care and treatment. Although voluntary treatment is preferred, this chapter also provides a mechanism for involuntary treatment in suitable cases.

73 Del. Laws, c. 358, § 2.;



§ 2202. Establishment of Office

There is hereby established an Office of Substance Abuse Services within the Department of Health and Social Services Division of Alcoholism, Drug Abuse and Mental Health. The establishment of the Office is not intended to contravene any authority for alcohol and drug treatment services vested in the Department of Services for Children, Youth and Their Families pursuant to Chapter 90 of Title 29.

73 Del. Laws, c. 358, § 2.;



§ 2203. Definitions

For the purposes of this chapter, definitions of the following terms and phrases shall be as follows:

(1) "Administrator'' means the individual or individuals who have been appointed by the entity that operates a licensed treatment facility to manage its affairs and who will be its agent for service of process or orders of a court.

(2) "Court,'' unless otherwise identified, means the Superior Court of the State, except where the person in need of treatment is under the age of 18 years. If the person in need of treatment is under the age of 18 and it is appropriate, "court'' may then mean the Family Court of the State.

(3) "Department'' means the Department of Health and Social Services unless the usage indicates otherwise.

(4) "Designated transport personnel'' means those personnel designated by the Secretary of the Department of Health and Social Services, in the case of adults, or the Secretary of the Department of Services for Children, Youth and Their Families, in the case of minors under the age of 18 years, to transport persons in need of treatment.

(5) "Division'' means the Department of Health and Social Services, Division of Alcoholism, Drug Abuse and Mental Health, or Division of Prevention and Behavioral Health Services as indicated by the usage.

(6) "Facility'' or "treatment facility'' means an entity, other than a licensed hospital, that provides care, lodging or treatment to persons in need of treatment. A "residential treatment facility'' provides 24 hour, live-in treatment to persons in need of treatment. A treatment facility may have 1 or more "treatment programs'' which are distinct therapeutic service components that may also address different age populations. "Facility'' does not include the outpatient practice offices of licensed independent practitioners, including, but not limited to, physicians, psychologists, social workers and counselors.

(7) "Office'' means the Office of Substance Abuse Services within the Department of Health and Social Services.

(8) "Patient'' means a person in need of treatment who is the subject of a petition for involuntary treatment or anyone engaged in substance abuse who is requesting voluntary treatment, or as permitted under this chapter, those individuals for whom treatment has been consented to by a parent, relative caregiver, legal guardian or legal custodian.

(9) "Patient representative'' means an individual or entity authorized to act on the patient's behalf by operation of law or express appointment by the patient.

(10) "Peace officer'' means any public officer authorized by law to make arrests in a criminal case.

(11) "Person in need of treatment'' means an individual who engages in substance abuse as previously defined in this section to the extent that:

a. Such use causes the person to pose an imminent risk of injury to self or others without treatment; or

b. Otherwise substantially interferes with the individual's ability to provide self-care in an age-appropriate manner, as evidenced by a significant impairment of functioning in hydration, nutrition, self-protection or self-control, thereby posing a grave and immediate risk of serious harm to the individual's health and well-being.

(12) "Person who is incompetent'' means a person who has been adjudged incompetent by an appropriate state court.

(13) "Physician'' means an individual licensed to practice medicine in this State; or a physician employed by the Delaware Psychiatric Center, registered within the Medical Council of Delaware, and certified by the Division as being qualified in the diagnosis and treatment of substance abuse; or any physician employed by the United States government within the State in the capacity of psychiatrist and certified by the Division as qualified in the diagnosis and treatment of substance abuse.

(14) "Secretary'' means the Secretary of the Department of Health and Social Services, unless the usage indicates otherwise.

(15) "Staff,'' means individuals with specific training in drug and alcohol assessment or treatment who are licensed by the State as independent practitioners in the fields of nursing, social work, medicine, psychology, or counseling; or individuals otherwise certified as drug and alcohol counselors in a manner acceptable to the State; or individuals otherwise permitted to practice as set out above.

(16) "Substance abuse'' means the chronic, habitual, regular or recurrent use of alcohol, inhalants or controlled substances as identified in Chapter 47 of this title.

(17) "Substance evaluation team'' is staff in the substance abuse and mental health field charged with assisting other agencies in determination of the appropriate treatment modalities for patients referred.

(18) "Treatment'' means clinical and related services rendered to a person who abuses alcohol, drugs or inhalants.

(19) "Treatment team'' means staff members who collectively provide clinical services to a person in need of treatment.

(20) "Working day'' means all days other than Saturdays, Sundays and legal state and federal holidays.

73 Del. Laws, c. 358, § 2; 77 Del. Laws, c. 327, § 210(a); 78 Del. Laws, c. 179, § 165.;



§ 2204. Powers of the Office

The Office of Substance Abuse Services, as a component of the Department of Health and Social Services, may, subject to the express provisions of other sections of this chapter:

(1) Plan for, establish, amend and revise standards for treatment programs when necessary or desirable;

(2) Make contracts necessary or incidental to the performance of its duties and the execution of its powers;

(3) Solicit and accept for use any money, real property or personal property made by will or otherwise and any grant of money, services or property from the federal government, the State or any political subdivision thereof or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grants;

(4) Administer or supervise the administration of the provisions relating to persons in need of treatment of any state plan submitted for federal funding pursuant to federal health, welfare or treatment legislation;

(5) Coordinate its activities with the Department of Services for Children, Youth and Their Families, and cooperate with alcohol and drug treatment programs in this and other states, and make contracts and other joint or cooperative arrangements with state, local or private agencies in this and other states to provide services to persons in need of treatment;

(6) Keep records and engage in the gathering of relevant statistics;

(7) Do other acts and things necessary to execute the authority expressly granted to it; and

(8) Acquire, hold or dispose of real property or any interest therein, and construct, lease or otherwise provide treatment facilities for persons in need of treatment.

73 Del. Laws, c. 358, § 2.;



§ 2205. Duties of Office

The Office of Substance Abuse Services, as a component of the Department of Health and Social Services, shall:

(1) Cooperate with the Department of Safety and Homeland Security and the Department of Correction to assist in developing and establishing programs to provide services for persons in need of treatment within the criminal justice system;

(2) Cooperate with the Department of Education, law enforcement officials, and other public and private agencies to assist with the development and dissemination of substance abuse prevention materials for use at all levels of school education;

(3) Work in partnership with the Department of Services for Children, Youth and Their Families in establishing, licensing and evaluating programs for the prevention and treatment of substance abuse among children and youth;

(4) Organize and foster training programs for all persons engaged in providing services to persons in need of treatment;

(5) In coordination with the Department of Services for Children, Youth and Their Families, specify uniform methods for keeping statistical information by public and private agencies, organizations and individuals; and collect and annually provide relevant statistical information, including at a minimum the number of persons treated, the most commonly used substances, age of the treatment population, nature of treatment, frequency of admission and readmission, and frequency and duration of treatment;

(6) Advise the Governor in the preparation of a comprehensive plan for providing services to persons in need of treatment and its inclusion into a state comprehensive health plan; the plan should consider diagnosis, treatment, rehabilitation and education in the areas of substance abuse and dependence and should be revised over time as deemed necessary. In matter related to minors, advisement will be done in coordination with the Department of Services for Children, Youth and Their Families;

(7) Encourage hospitals and other health facilities to admit persons in need of treatment if the required treatment is within their scope of practice;

(8) Encourage all health and disability insurance programs to include substance abuse as a covered illness;

(9) Promote, develop, establish, coordinate and conduct through the Department or any approved agency, public or private, unified programs for education, prevention, diagnosis, research, treatment, aftercare, community referral and rehabilitation in the field of substance abuse and dependency, and to implement and administer such programs;

(10) Promulgate rules and regulations with the approval of the Secretary for the implementation of the authority and responsibilities within this chapter and employ persons responsible for implementing the purposes of this chapter, except insofar as such authority is granted to the Department of Services for Children, Youth and Their Families in Chapter 90 of Title 29;

(11) In coordination with the Department of Services for Children, Youth and Their Families, establish guidelines and provide for the systematic and comprehensive evaluation of the effectiveness of various programs licensed by the Office;

(12) Establish a substance evaluation team to assist all other agencies in determination of the appropriate treatment modalities for patients referred.

73 Del. Laws, c. 358, § 2; 74 Del. Laws, c. 110, § 138.;



§ 2206. Residential and nonresidential facilities

The Office of Substance Abuse Services, as a component of the Department of Health and Social Services Division of Alcoholism, Drug Abuse and Mental Health, shall, subject to the express provisions of other sections under this chapter:

(1) Have the authority to license all facilities to be used exclusively or partially for the treatment of persons in need of treatment upon application and under this chapter. These facilities may be operated as residential or nonresidential facilities. The Department of Services for Children, Youth and Their Families will be consulted prior to adoption of regulations and standards applicable to facilities serving minors.

(2) Establish procedures whereby persons who are in need of treatment may seek admission to these programs on a voluntary basis and provide a system to accept appropriate referrals from all components of the criminal justice system and provide assistance where necessary for security for such referrals.

(3) Have the authority to contract with other governmental or private agencies for additional diagnostic and treatment facilities or programs. The Office is encouraged to establish these programs on a regional basis with emphasis on prevention and preventive education and broad community involvement.

(4) Except as authorized in § 2211 of this title, provide that no person who voluntarily enters a facility for persons in need of treatment shall be retained in such facilities or programs against the person's will. Such voluntary admission shall not be used as evidence in any criminal prosecution.

(5) Initiate and maintain programs which will include:

a. Prevention of substance abuse;

b. Residential treatment;

c. Nonresidential treatment; and

d. Follow-up treatment.

73 Del. Laws, c. 358, § 2.;



§ 2207. Standards for public and private treatment facilities

(a) In cooperation with the Department of Services for Children, Youth and Their Families, the Office shall establish standards for treatment facilities that must be met for a treatment facility to be licensed as a public or private treatment facility.

(b) In coordination with the Department of Services for Children, Youth and Their Families, the Office periodically shall inspect licensed public and private treatment facilities at least every 2 years.

(c) The Office shall maintain a list of licensed public and private treatment facilities.

(d) Each licensed public and private treatment facility shall file with the Office, on request, data, statistics, schedules and information the Office reasonably requires. A licensed public or private treatment facility that without good cause fails to furnish any data, statistics, schedules or information as requested or files fraudulent returns thereof may be removed from the list of licensed treatment facilities, as its license will be either revoked or suspended.

(e) The Office may at times enter and inspect and examine the records and operations of any licensed public or private treatment facility to determine compliance with this chapter.

(f) No action will be taken under this section by the Office without consultation with the Department for Children, Youth and Their Families regarding the operation of treatment facilities for minors.

73 Del. Laws, c. 358, § 2.;



§ 2208. Licensing of treatment facility; regulations

(a) The Secretary, upon recommendation from the Division, shall approve the licensure of entities applying to be substance abuse treatment facilities and may designate certain facilities for treatment of individuals on an involuntary basis. Additionally, the Secretary may restrict, condition, limit and/or set the term of the license of a treatment facility as may be reasonable or prudent. In the case of treatment facilities for minors, the Secretary of the Department of Services for Children, Youth and Their Families, or the Secretary's designee, may designate certain facilities for the treatment of minors on a voluntary or involuntary basis.

(b) The Secretary is authorized to promulgate regulations for licensing and develop standards for the proper operation of treatment facilities and conduct of any hearing that may be required so as to implement this chapter. The Secretary may refuse to renew, revoke, suspend, limit or restrict the license of a facility where the facility has been given 30 days notice of adverse action and an opportunity for a hearing. The Secretary shall not promulgate any such regulations or standards for facilities engaged in the treatment of minors without consulting the Department of Services for Children, Youth and Their Families. The Secretary may also delegate the authority to promulgate regulations and develop standards to the Department of Services for Children, Youth and Their Families.

(c) The Secretary or his/her designee shall conduct licensing or other hearings in accord with applicable sections of Chapters 100 and 101 of Title 29.

(d) The Secretary's final decision on the licensing or sanctioning of a treatment facility or applicant may be judicially reviewed in accord with subchapter V of Chapter 101 of Title 29.

73 Del. Laws, c. 358, § 2.;



§ 2209. Violation of licensing requirement; injunction

(a) Any organization that maintains, manages or operates, or aids or abets another in maintaining, managing or operating, a facility knowingly without a valid license or outside of a facility's proper designation is guilty of a class A misdemeanor and subject to the penalties as set out in Chapter 42 of Title 11.

(b) In addition to any other remedy, the Secretary, through the Attorney General, may commence proceedings in the Chancery Court of the State to enjoin any violation of this chapter and may, in the case of a wilful and wanton violation, be awarded the costs of prosecution, including a reasonable amount for attorney fees, if the Secretary prevails.

73 Del. Laws, c. 358, § 2.;



§ 2210. Voluntary treatment for substance abuse

(a) A person in need of treatment or anyone engaging in substance abuse may request voluntary treatment from a licensed treatment facility. If the applicant is a person who is incompetent or a minor under 14 years of age, a parent, legal custodian, relative caregiver or legal guardian shall make the request for voluntary treatment and give written consent for treatment.

(b) If a minor is 14 years of age or over, then either the minor, or a parent, legal custodian, relative caregiver or legal guardian may give written consent to a treatment facility for voluntary treatment for nonresidential treatment. In the case of residential treatment, consent to treatment shall be given only by a parent, custodian, relative caregiver or legal guardian. Consent so given by a minor 14 years of age or over shall, notwithstanding the minor's minority, be valid and fully effective for all purposes regardless of whether such minor's substance abuse is subsequently medically confirmed and shall be binding upon such minor, the minor's parents, custodian, relative caregiver and legal guardian as effectively as if the minor were of full legal age at the time of giving such written consent. Consent so given shall not be subject to later denial or disclaimer, and the consent of no other person or court shall be necessary for the treatment rendered such minor.

(c) Subject to regulations adopted by the Secretary, or in the case of a treatment program for minors, the Secretary of the Department of Services for Children, Youth and Their Families, an administrator of a treatment facility may determine who shall be admitted for treatment. If a person is refused admission to a facility, the Division, subject to the rules adopted by the Secretary, shall refer the person to another facility for treatment if available and appropriate.

(d) If a voluntary patient requests or attempts to leave a treatment facility against the advice of the treatment team and administrator of the facility, the facility may initiate involuntary treatment procedures as provided for under this chapter. If the patient is a minor or is incompetent, the request for discharge against advice shall be made by a parent, custodian, relative caregiver, legal guardian or other appropriate legal representative, and the provisions of this paragraph shall apply as if the patient had made the request.

73 Del. Laws, c. 358, § 2; 78 Del. Laws, c. 179, § 166.;



§ 2211. Involuntary treatment

(a) A person in need of treatment shall be involuntarily admitted to a licensed residential treatment facility or outpatient treatment program upon a written request for involuntary treatment that provides a factual basis for the request by anyone with knowledge that an individual may be a person in need of treatment and the written certification by a physician that the individual is a person in need of treatment as provided for in this chapter. The request for involuntary treatment shall concisely provide the observations, circumstances and knowledge of the requestor regarding the requestor's belief that a particular individual is in need of treatment. The request shall also contain the written certificate of a physician stating that the physician has reviewed the request and examined the patient and concluded that in the physician's medical opinion the particular individual is a person in need of treatment and is either incapable of or unwilling to consent to treatment. If the individual is incapable of consenting to treatment, the certificate shall state with particularity the physician's findings regarding why the individual is incapable of providing voluntary informed consent to treatment. The refusal to undergo treatment does not in itself constitute evidence of lack of judgment as to the need for treatment.

(b) Any peace officer or designated transport personnel may lawfully transport an individual whom they reasonably believe is a person in need of treatment without the consent of said individual, to or from a hospital, physician's office or licensed treatment facility for the purpose of carrying out this section.

(c) Upon admission of the person in need of treatment, the facility shall evaluate and treat the individual as medically necessary and appropriate for a period not to exceed 2 working days.

(d) The State Treasurer shall pay sheriffs and deputy sheriffs for service as peace officers under this section at the rate of the state's mileage reimbursement amount for each mile necessarily traveled and a custody fee of $25 for the first peace officer and $15 for each additional peace officer, and shall pay medical doctors for services under this section $15 for each case, unless the medical doctor is reimbursed under another public or private plan.

(e) The administrator in charge of a licensed treatment facility shall refuse an application if the request for treatment or physician's certificate fails to meet the requirements of this section.

73 Del. Laws, c. 358, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2212. Commitment; judicial proceedings

(a) Not more than 2 working days after the date a patient is admitted to a licensed treatment facility or program under a request for involuntary treatment, the administrator of the treatment facility, through the Attorney General, shall file a petition for involuntary commitment to a licensed treatment facility, supported by affidavit with the Court, unless the patient is discharged or admitted on a voluntary basis. The petition shall state that the administrator, as petitioner, based upon an evaluation by a physician, reasonably and in good faith believes that the involuntary patient (who shall be named as respondent) is a person in need of treatment who should be continued as a patient at the facility pursuant to this chapter until the patient is determined no longer to be in need of treatment at the treatment facility or program. The petition shall also state that the involuntary patient has been advised of the patient's procedural and substantive rights under this chapter. A copy of supporting certificates by an examining physician shall be attached to the petition.

(b) Upon the filing of a petition, the facility may continue to treat the patient as medically necessary and appropriate on an involuntary basis pending a judicial hearing on the petition.

(c) The petition shall indicate the facility's reasonable belief, based upon investigation, as to whether the involuntary patient is able to afford counsel and an independent expert witness.

73 Del. Laws, c. 358, § 2.;



§ 2213. Limitation on involuntary treatment

Subject to Chapters 50 and 51 of this title, no person shall be involuntarily admitted or committed to or confined as a patient at a residential treatment facility, and such facilities, other than general hospitals, shall not admit or confine as an involuntary patient any person, unless:

(1) Such person is determined to be a person in need of treatment in accordance with the procedures of this chapter; and

(2) Said treatment facility has been specifically designated as an appropriate facility for the treatment of involuntary adult patients by the Secretary of Health and Social Services and by the Department of Services for Children, Youth and Their Families for the treatment of involuntary minor patients.

73 Del. Laws, c. 358, § 2.;



§ 2214. Hearing on petition; notice; decision; review

Upon the filing of the petition the court shall promptly:

(1) Schedule a hearing to determine based on clear and convincing evidence whether the patient is a person in need of treatment and that cause exists for the involuntary treatment of the patient, and if unable to afford counsel, to appoint counsel to represent the involuntary patient. Such hearing shall be held as soon as practicable, but no later than 8 working days from the filing of the petition.

(2) Direct that notice of the hearing and copies of pleadings be supplied to the involuntary patient and the patient's counsel. In the case of a minor, copies of the pleading will be supplied to the patient's parents or legal guardian.

(3) Enter such other orders as may be appropriate, including an order authorizing the continued involuntary treatment of the patient until further order of the court.

(4) If the court determines after a hearing that the patient is not a person in need of treatment or that such patient does not need involuntary treatment, the patient shall be discharged in accord with the court's order. If the court determines that the patient is a person in need of treatment who is unwilling to accept or incapable of accepting voluntary treatment, it may order continued treatment for an additional period not to exceed 30 days. Thereafter, the court shall schedule an additional hearing within 30 days to review the need for continued involuntary treatment unless the court is informed the patient is under voluntary treatment or has been appropriately discharged from treatment. If continued involuntary treatment is warranted beyond the 30 days, the court shall hold hearings to determine the necessity for continued involuntary treatment at intervals of not more than 6 months. A patient involuntarily receiving treatment, if represented by counsel, may waive, orally or in writing, any hearing under this section. The waiver must be submitted in writing to the court or be orally presented in open court.

(5) The court for good cause may order that judicial proceedings under this chapter take place in the Superior Court or Family Court in a county other than the county in which the action was initiated.

73 Del. Laws, c. 358, § 2.;



§ 2215. Procedural rights of involuntary patients

An individual whom the staff of a facility has determined to be a person in need of treatment will be provided:

(1) Notice (including a written statement) of the factual grounds upon which the proposed treatment is predicated and the reasons for the necessity of involuntary treatment and confinement.

(2) Judicial review and determination of:

a. Whether the involuntary patient's confinement is based upon sufficient cause;

b. Whether the involuntary patient is a person in need of treatment; and

c. Whether a less restrictive placement such as nonresidential treatment is more appropriate. Such hearings shall be without jury and not open to the public and shall be preceded by adequate notice to the involuntary patient, and the involuntary patient shall be entitled to be present at all such hearings.

(3) Representation by counsel at all judicial proceedings, such counsel to be court-appointed if the involuntary patient cannot afford to retain counsel;

(4) Examination by an independent, licensed professional in the area of substance abuse and treatment and to have such persons testify as a witness on the patient's behalf, such witness to be court-appointed if the involuntary patient cannot afford to retain such witness.

(5) Reasonable discovery, the opportunity to summon and cross-examine witnesses, to present evidence on the person's own behalf and to all other procedural rights afforded litigants in civil causes. The privilege against self-incrimination shall be applicable to all proceedings under this chapter and the patient's testimony, if any, shall not otherwise be admissible in any criminal proceedings against the patient.

(6) To have a full record made of the proceedings, including findings adequate for review. All records and pleadings shall remain confidential unless the court for good cause orders otherwise.

73 Del. Laws, c. 358, § 2.;



§ 2216. Discharge by the facility

Notwithstanding the pendency of the action or any order previously entered by the court, if at any time after the petition is filed the staff of the facility determines that the involuntary patient is no longer in need of involuntary treatment, the facility may so certify in writing and discharge the patient, and shall promptly notify the court of its discharge, and the court may dismiss the action.

73 Del. Laws, c. 358, § 2.;



§ 2217. Changing to voluntary status

An involuntary patient is entitled to change that patient's own status to that of a voluntary patient if a member of the staff of the facility certifies that:

(1) The patient is reasonably capable of understanding the nature of the decision to change status; and

(2) Such a change is in the patient's best interest. If such a change in status is challenged within 2 days by the patient's next of kin or legal representative, the court will schedule a hearing to finally determine the matter.

73 Del. Laws, c. 358, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2218. Enlargement of time

Notwithstanding the above provisions of this chapter, except for the time to appeal, the court may enlarge the time for performance for a reasonable period upon a showing of good cause.

73 Del. Laws, c. 358, § 2.;



§ 2219. Appeal; rules of procedure

(a) Any party to the proceedings may appeal an order of discharge or involuntary treatment to the Supreme Court within 30 days of the entry of such order. The appeal shall not operate as a stay of the order of disposition unless the court or the Supreme Court so directs.

(b) The Superior Court and the Family Court may adopt such rules of procedure as may be required to implement the procedural requirements of this chapter.

73 Del. Laws, c. 358, § 2.;



§ 2220. Patient's rights

It is the intent of the General Assembly and the purpose of this section to promote the interests and well-being of residential and nonresidential patients of treatment facilities. It is declared to be the public policy of this State that the interests of the patient shall be protected by a declaration of a patient's rights and by requiring that all facilities treat their patients in accordance with such rights, which, unless otherwise provided by state or federal law, shall include but not be limited to the following:

(1) Every patient shall have the right to receive considerate, respectful and appropriate care, treatment and services in compliance with relevant federal and state law and regulations, recognizing each person's basic personal and property rights, which include dignity and individuality.

(2) Each patient or patient's representative of such patient or resident shall, prior to or at the time of admission, receive a written statement of the services provided by the facility, including those required to be offered on an "as needed'' basis, and a statement of related charges for services not covered under Medicare or Medicaid or not covered by the facility's basic per diem rate. Upon receiving such statement, the patient and the patient's representative shall sign a written receipt which must be retained by the facility in its files.

(3) After admission, the facility shall submit to the patient and the patient's representative, on a timely basis not to exceed 3 calendar months, a written, itemized statement detailing in language comprehensible to the ordinary lay person the charges and expenses the patient incurred during the treatment period. The statement shall contain a description of specific services, equipment and supplies received and expenses incurred for each such item. The statement shall include an explanation of any items identified by code or by initials. The facility shall make reasonable efforts to communicate the contents of the individual written statement to persons who it has reason to believe cannot read the statement.

(4) Each patient or patient's representative shall receive from the attending or resident physician or staff of the facility complete and current information concerning the patient's diagnosis, treatment and prognosis in terms and language the patient can reasonably be expected to understand. The patient or patient's representative shall participate in the planning of the patient's medical treatment, including attendance at treatment plan meetings, shall be informed of the medical consequences of all medication and treatment alternatives, and shall give prior written informed consent to participation in any experimental research after a complete disclosure of the goals, possible effects on the patient, and whether or not the patient can expect any benefits or alleviation of the patient's condition.

(5) The facility shall provide the name, address and telephone number of the primary staff person or physician responsible for the patient's care.

(6) Each patient shall receive respect and privacy in the patient's own medical care program. Case discussion, consultation, examination and treatment shall be confidential and shall be conducted discreetly. In the patient's discretion, persons not directly involved in the patient's care shall not be permitted to be present during such discussions, consultations, examinations or treatment except with the consent of the patient. Personal and medical records shall be treated confidentially and shall not be made public without the consent of the patient, except such records as are needed for a patient's transfer to another health care institution or as required by law or third party payment contract. No personal or medical records shall be released to any person inside or outside the facility who has no demonstrable need for such records.

(7) Every patient shall be free from chemical and physical restraints imposed for purposes of discipline and convenience and not necessary to treat the patient's medical condition.

(8) Every patient or patient's representative shall receive from the administrator or staff of the facility a courteous, timely and reasonable response to requests, and the facility shall make prompt efforts to resolve grievances. Responses to requests and grievances shall be made in writing upon written request by the patient.

(9) Every patient or patient's representative shall be provided with information as to any relationship the facility has with other health care and related institutions and/or service providers, including, but not limited to, pharmacy and rehabilitation services, to the extent the patient is offered care and/or services from these related entities. Such information shall be provided in writing upon admission and thereafter when additional services are offered.

(10) Every patient shall receive reasonable continuity of care.

(11) Every patient may send and shall receive mail promptly, and shall have access at any reasonable hour to a telephone where the patient may speak privately, and shall have access to writing instruments, stationary and postage.

(12) Each patient has the right to manage personal financial affairs.

(13) Every patient has the right, personally or through other persons or in combination with others, to exercise patient rights; to present grievances; to recommend changes in facility policies or services on behalf of the patient or others; to present complaints or petitions to the facility's staff or administrator, to the Division of Alcoholism, Drug Abuse and Mental Health, and, if the patient is a minor under the age of 18, to the Department of Services for Children, Youth and Their Families, or to other persons or groups without fear of reprisal, restraint, interference, coercion or discrimination.

(14) A patient shall not be required to perform services for the facility.

(15) Every patient shall have the right to inspect all records pertaining to that patient's own self, upon oral or written request. If a patient requests records to assist with preparation of any court hearing under this chapter, such records will be supplied on an expeditious basis.

(16) All patients shall be fully informed, in language they can understand, of their rights and all rules and regulations governing patient conduct and their responsibilities during the stay at the facility. Every patient shall be directed to a prominent place within the facility where a listing of the patient's rights are posted. The facility shall guarantee that a current list of patient's rights are always posted in a highly visible and accessible place.

(17) Every patient shall have the right to receive information from agencies acting as client advocates and be afforded the opportunity to contact those agencies without reprisal.

(18) Every patient shall be free from verbal, physical or mental abuse, cruel and unusual punishment, involuntary seclusion, withholding of monetary allowance, withholding of food and deprivation of sleep.

(19) Every patient has the right to participate in an ongoing program of activities designed to meet, in accordance with personal assessments and plan of care, the patient's interests and physical, mental and psychosocial well-being.

(20) Every patient shall have the right to participate in social, religious and community activities that do not interfere with the patient's treatment plan or the rights of other patients or residents.

(21) Every patient shall have the right to request and receive the names and positions of staff members providing care to the patient.

(22) Every patient shall have the right to request and receive an organizational chart outlining the facility's chain of command for purposes of making requests and asserting grievances.

(23) Where a patient is a minor under the age of 18 years and the patient did not consent to treatment under this chapter, the patient's rights shall devolve to a parent, legal custodian, relative caregiver or legal guardian, as appropriate.

(24) A patient's care and treatment shall be provided in a setting and under conditions which restrict the patient's personal liberty only to the extent required by the patient's treatment needs, applicable law, and judicial orders.

(25) The rights described in this section are in addition to, and not in derogation of, any other constitutional, statutory, or regulatory rights.

73 Del. Laws, c. 358, § 2.;



§ 2221. Devolution of rights

Where consistent with the nature of each right in § 2220 of this title and unless otherwise provided by state or federal law, all of such rights, particularly as they pertain to a person adjudicated incompetent in accordance with state law, or a patient who is found physically or mentally incapable by the patient's own attending physician, or a patient who is unable to communicate with others, or a minor under the age of 18 years who does not consent to treatment under this chapter, shall devolve to the patient's next of kin, legal guardian, legal custodian, relative caregiver, parents, representative, sponsoring agency or representative payee (except where the facility itself is the representative payee) selected pursuant to § 205(j) of the Social Security Act [42 U.S.C. § 405(j)].

73 Del. Laws, c. 358, § 2.;



§ 2222. Immunity, limitation of liability

Any peace officer, emergency medical technician, firefighter, ambulance attendant, physician, employee of the Division, administrator or staff of a treatment facility, or other person acting under their supervision or assisting them, as well as the entities that may employ or direct the foregoing, acting or omitting to act within this chapter shall not be subject to any civil claim or civil legal proceeding of any nature, in law or equity, for damages of any nature or for any harm resulting from any act or proceeding, decision or determination undertaken, performed or recommended unless such harm was intentionally or recklessly caused by the misconduct of the foregoing individuals.

73 Del. Laws, c. 358, § 2.;



§ 2223. Unwarranted confinement in a substance abuse treatment facility or denial of rights; penalties

(a) Any person that willingly causes or conspires with or assists another to cause:

(1) The unwarranted involuntary confinement of any individual in a substance abuse treatment facility under this chapter; or

(2) The denial to any individual of any of the rights accorded to said individual under this chapter;

Shall be punished by a fine not exceeding $500 or imprisonment not exceeding 1 year, or both.

(b) The Superior Court shall have jurisdiction of offenses under this section.

73 Del. Laws, c. 358, § 2.;



§ 2224. Reporting requirements

(a) Any employee of a facility or anyone who provides services to a patient of a facility on a regular or intermittent basis who has reasonable cause to believe that a patient or resident in a facility has been abused, mistreated, neglected or financially exploited shall immediately report such abuse, mistreatment, neglect or financial exploitation to the Department by oral and written communication. The written report shall be filed by the employee or service provider within 48 hours after the employee or service provider first gains knowledge of the abuse, mistreatment, neglect or financial exploitation.

(b) Any person required by subsection (a) of this section to make an oral and a written report who fails to do so shall be liable for a civil penalty not to exceed $1,000 per violation.

(c) In addition to those persons subject to subsection (a) of this section, any other person may make such a report if such person has reasonable cause to believe that a patient or resident of a facility has been abused, mistreated, neglected or financially exploited.

(d) Any individual who intentionally makes a false report under this subchapter shall be guilty of a class A misdemeanor.

(e) Any correspondence or other written communication from a patient to the Department, the Attorney General's office and/or a law enforcement agency shall, if delivered to or received by a facility, be promptly forwarded, unopened, by the facility or service provider to the agency to which it is written. Any correspondence or other written communication from the Department, the Attorney General's office and/or a law enforcement agency to a patient shall, if delivered to or received by the facility or other service provider, be promptly forwarded, unopened, by the facility or other service provider to such patient. Failure to comply with this section shall result in a civil penalty not to exceed $1,000 per violation.

73 Del. Laws, c. 358, § 2.;






CHAPTER 23. CAUSTIC ALKALI, ACIDS OR CORROSIVE SUBSTANCES

§ 2301. Definitions

As used in this chapter, unless the context requires a different meaning:

(1) "Dangerous caustic or corrosive substance'' means each and all of the acids, alkalis and substances named below:

a. Hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCl) in a concentration of 10 percent or more;

b. Sulphuric acid and any preparation containing free or chemically unneutralized sulphuric acid (H2SO4) in a concentration of 10 percent or more;

c. Nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO3) in a concentration of 5 percent or more;

d. Carbolic acid (C6H5OH), otherwise known as phenol, and any preparation containing carbolic acid in a concentration of 5 percent or more;

e. Oxalic acid and any preparation containing free or chemically unneutralized oxalic acid (H2C2O4) in a concentration of 10 percent or more;

f. Any salt of oxalic acid and any preparation containing any such salt in a concentration of 10 percent or more;

g. Acetic acid or any preparation containing free or chemically unneutralized acetic acid (C2H4O2) in a concentration of 20 percent or more;

h. Hypochlorous acid, either free or combined, and any preparation containing the same in a concentration so as to yield 10 percent or more by weight of available chlorine excluding calx chlorinata, bleaching powder and chloride of lime;

i. Potassium hydroxide and any preparation containing free or chemically unneutralized potassium hydroxide (KOH), including caustic potash and Vienna paste, in a concentration of 10 percent or more;

j. Sodium hydroxide and any preparation containing free or chemically unneutralized sodium hydroxide (NaOH), including caustic soda and lye, in a concentration of 10 percent or more;

k. Silver nitrate, sometimes known as lunar caustic, and any preparation containing silver nitrate (AgNO3) in a concentration of 5 percent or more; and

l. Ammonia water and any preparation yielding free or chemically uncombined ammonia (NH3), including ammonium hydroxide and "hartshorn,'' in a concentration of 5 percent or more.

(2) "Misbranded parcel, package or container'' means a retail parcel, package or container of any dangerous caustic or corrosive substance for household use not bearing a conspicuous, easily legible label or sticker containing:

a. The name of the article;

b. The name and place of business of the manufacturer, packer, seller or distributor;

c. The word "POISON'' running parallel with the main body of reading matter on the label or sticker, on a clear, plain background of a distinctly contrasting color, in uncondensed gothic capital letters, the letters to be not less than 24 point size, unless there is on the label or sticker no other type so large, in which event the type shall be not smaller than the largest type on the label or sticker; and

d. Directions for treatment in case of accidental personal injury by the dangerous caustic or corrosive substance.

35 Del. Laws, c. 54, § 1; Code 1935, § 853; 16 Del. C. 1953, § 2301.;



§ 2302. Selling in misbranded parcel

No person shall sell, barter or exchange, or receive, hold, pack, display, or offer for sale, barter or exchange, in this State, any dangerous caustic or corrosive substance in a misbranded parcel, package or container, the parcel, package or container being designed for household use. Household products for cleaning and washing purposes, subject to this chapter and labeled in accordance therewith, may be sold, offered for sale, held for sale and distributed in this State by any dealer, wholesale or retail.

35 Del. Laws, c. 54, § 2; Code 1935, § 854; 16 Del. C. 1953, § 2302.;



§ 2303. Approval and registration of brands and labels

(a) The Department of Health and Social Services may approve and register such brands and labels intended for use under this chapter as may be submitted to it for that purpose and as may in its judgment conform to the requirements of this chapter.

(b) In any prosecution under this chapter the fact that any brand or label involved in the prosecution has not been submitted to the Department of Health and Social Services for approval, or, if submitted, has not been approved by it, shall be immaterial.

35 Del. Laws, c. 54, § 4; Code 1935, § 856; 16 Del. C. 1953, § 2303; 70 Del. Laws, c. 149, §§ 135, 136.;



§ 2304. Penalties

Whoever violates this chapter shall be fined not more than $200 or imprisoned not more than 90 days, or both.

35 Del. Laws, c. 54, § 3; Code 1935, § 855; 16 Del. C. 1953, § 2304.;






CHAPTER 24. HAZARDOUS CHEMICAL INFORMATION

§ 2401. Short title

This chapter shall be known and may be cited as the "Hazardous Chemical Information Act.''

64 Del. Laws, c. 344, § 1.;



§ 2402. Declaration of purpose

The General Assembly finds that the health and safety of persons living and working in Delaware may be improved by providing access to information regarding hazardous chemicals to which they may be exposed either during their normal employment activities or during emergency situations. The General Assembly also finds that many employers in the State have already established suitable information programs for their employees and that such programs will be required of all manufacturing employers by November, 1985, under the federal Occupational Safety and Health Administration's hazard communication standard. It is therefore, the intent and purpose of this chapter to provide accessibility to information regarding hazardous chemicals to employees who may be exposed to such chemicals in nonmanufacturing employer workplaces as well as to emergency service organizations whose members may be exposed to such chemical hazards during emergency situations.

64 Del. Laws, c. 344, § 1.;



§ 2403. Definitions

(a) "Chemical manufacturer'' shall mean an employer in Standard Industrial Classification (SIC) Codes 20 through 39 with a workplace where chemicals are produced for use or distribution.

(b) "Chemical name'' shall mean the scientific designation of a chemical in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry (IUPAC) or the Chemical Abstracts Service (CAS) rules of nomenclature or a name which will clearly identify the chemical for the purpose of conducting a hazard evaluation.

(c) "Common name'' shall mean any designation or identification such as code name, code number, trade name, brand name or generic name used to identify a chemical other than by its chemical name.

(d) "Designated representative'' shall mean the individual or organization to whom an employee gives written authorization to exercise such employee's rights under this chapter. A recognized or certified collective bargaining agent shall be treated automatically as a designated representative without regard to written employee authorization.

(e) "Distributor'' shall mean any business, other than a chemical manufacturer or importer, which supplies hazardous chemicals to other distributors or to purchasers.

(f) "Employee'' shall mean any person who may be exposed to hazardous chemicals in that person's workplace under normal operating conditions or foreseeable emergencies. Office workers, grounds maintenance, security and nonresident management personnel are not included unless their job performances routinely involve potential exposure to hazardous chemicals. For the purposes of this chapter, "employee'' includes persons working for the State and its political subdivisions, as well as members of volunteer emergency service organizations.

(g) "Expose or exposure'' means that an employee is subjected to a hazardous chemical in the course of employment through any route of entry (inhalation, ingestion, skin contract or absorption, etc.) and includes potential (e.g., accidental or possible) exposure.

(h) "Hazardous chemical'' shall mean any element, chemical compound or mixture of elements and/or compounds which is a physical hazard or health hazard as defined by the OSHA standard in 29 CFR § 1910.1200(c) or a hazardous substance as defined by the OSHA standard in 29 CFR § 1910.1200(d)(3).

(i) "Label'' shall mean any written, printed or graphic material displayed on or affixed to containers of hazardous chemicals.

(j) "Manufacturing employer'' shall mean an employer with a workplace classified in SIC Codes 20 through 39 who manufactures or uses a hazardous chemical.

(k) "Material safety data sheet (MSDS)'' shall mean a document containing chemical hazard and safe handling information, provided that, after November 25, 1985, MSDS shall mean a document prepared in accordance with the requirements of the OSHA standard for such document.

(l) "Nonmanufacturing employer'' or "employer'' shall mean an employer with a workplace in a SIC Code, other than 20 through 39, the State, its political subdivisions, and all volunteer emergency service organizations.

(m) "OSHA standard'' shall mean the hazard communication standard issued by the Occupation Safety and Health Administration in 48 Federal Register 53280 et seq. (November 25, 1983), to be codified under Title 29 of the Code of Federal Regulations (CFR) Part 1910.1200.

(n) "Secretary'' shall mean the Secretary of the Department of Health and Social Services.

(o) "Work area'' shall mean a room or defined space in a workplace where hazardous chemicals are produced or used, and where employees are present.

(p) "Workplace'' shall mean an establishment at 1 geographical location containing 1 or more work areas.

(q) "Workplace chemical list'' shall mean the list of hazardous chemicals developed pursuant to § 2406 of this title or subsection (e)(i) of the OSHA standard.

64 Del. Laws, c. 344, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2404. Relationship to OSHA standard

(a) Manufacturing employers and distributors that are regulated by and complying with the OSHA standard shall be exempt from this chapter except for §§ 2406(d), 2406(e), 2407(a), 2407(d), 2409 and 2415 of this title. Manufacturing employers and distributors shall be included under this chapter until the OSHA standard goes into effect.

(b) Nonmanufacturing employers that adopt and comply with the OSHA standard may be certified by the Secretary as in compliance with this chapter except for §§ 2406(d), 2406(e), 2407(a), 2407(d), 2409 and 2415 of this title.

64 Del. Laws, c. 344, § 1.;



§ 2405. Notice to employees

Employers shall post adequate notice, at locations where notices are normally posted, informing employees about their rights under this chapter. In the absence of a notice prepared by the Secretary pursuant to § 2413 of this title, an employer notice shall be posted.

64 Del. Laws, c. 344, § 1.;



§ 2406. Workplace chemical list

(a) Employers shall compile and maintain a workplace chemical list which shall contain the following information for each hazardous chemical normally used or stored in the workplace in excess of 55 gallons or 500 lbs.:

(1) The chemical name or the common name used on the MSDS and/or container label; and

(2) The work area in which the hazardous chemical is normally stored or used.

(b) The workplace chemical list shall be updated as necessary but not less than annually.

(c) The workplace chemical list may be prepared for the workplace as a whole or for each work area, provided that the list is readily available to employees and their representatives. New or newly assigned employees shall be made aware of the workplace chemical list before working with or in a work area containing hazardous chemicals.

(d) The workplace chemical list shall be provided to the Secretary upon request.

(e) The workplace chemical list shall be maintained by the employer for 30 years. Complete records shall be sent to the Secretary if the business ceases to operate within the State.

64 Del. Laws, c. 344, § 1.;



§ 2407. Material safety data sheets

(a) Chemical manufacturers and distributors shall provide manufacturing and nonmanufacturing purchasers of hazardous chemicals in Delaware appropriate MSDSs for the hazardous chemicals purchased.

(b) Employers shall maintain the most current MSDS received from manufacturers or distributors for each hazardous chemical purchased. If an MSDS has not been provided by the manufacturer or distributor for chemicals on the workplace chemical list at the time the chemicals are received at the workplace, the employer shall request one in writing from the manufacturer or distributor in a timely manner.

(c) Material safety data sheets shall be readily available, upon request, for review by employees or designated representatives.

(d) A copy of an MSDS shall be provided to the Secretary, upon request.

64 Del. Laws, c. 344, § 1.;



§ 2408. Hazardous chemical labels

(a) Existing labels on incoming containers of hazardous chemicals shall not be removed or defaced.

(b) Employees shall not be required to work with a hazardous chemical from an unlabeled container except for a portable container intended for the immediate use of the employee who performs the transfer.

64 Del. Laws, c. 344, § 1.;



§ 2409. Emergency information

(a) Employers or manufacturing employers who normally store a hazardous chemical in excess of 55 gallons or 500 lbs. shall provide the fire chief of the fire department having jurisdiction over the workplace, in writing, the name(s) and telephone number(s) of knowledgeable representative(s) of the employer or manufacturing employer who can be contacted for further information or in case of an emergency.

(b) Each employer or manufacturing employer shall provide a copy of the workplace chemical list to the fire chief, upon request. The employer shall notify the fire chief of any significant changes that occur in the workplace chemical list.

(c) The fire chief or the fire chief's representative, upon request, shall be permitted on site inspections of the chemicals on the workplace chemical list for the sole purpose of preplanning fire department activities in the case of an emergency.

(d) Employers or manufacturing employers shall provide the fire chief, upon request, a copy of the MSDS for any chemical on the workplace chemical list.

(e) The fire chief shall, upon request, make the workplace chemical list and MSDSs available to members of the fire company having jurisdiction over the workplace and to personnel responsible for preplanning emergency police or fire activities but shall not otherwise distribute the information without approval of the employer.

64 Del. Laws, c. 344, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2410. Employee education programs

(a) Every employer shall provide, at least annually, an education and training program for employees using or handling hazardous chemicals. Additional instruction shall be provided whenever the potential for exposure to hazardous chemicals is altered or whenever new and significant information is received by the employer concerning the hazards of a chemical. New or newly assigned employees shall be provided training before working with or in a work area containing hazardous chemicals.

(b) The program shall include, as appropriate, information on interpreting labels and material safety data sheets and the relationship between these 2 methods of hazards communication, the location, acute and chronic effects, safe handling, protective equipment to be used and first aid treatment with respect to the hazardous chemicals used by the employees, and general safety instructions on the handling, cleanup procedures and disposal of hazardous chemicals. Employers shall keep a record of the dates of training sessions given to employees.

(c) The Secretary, pursuant to § 2412 of this title, shall develop and maintain an education and training assistance program to aid those employers who, because of size or other practical considerations, are unable to develop such programs by themselves. Such a program shall be made available to such an employer upon request.

64 Del. Laws, c. 344, § 1.;



§ 2411. Construction of chapter

The provision of information to an employee shall not in any way affect the liability of an employer with regard to the health and safety of an employee or other persons exposed to hazardous chemicals, nor shall it affect the employer's responsibility to take any action to prevent the occurrence of occupational disease as required under any other provision of law. The provision of information to an employee shall not affect any other duty or responsibility of a manufacturer, producer or formulator to warn ultimate users of a hazardous chemical under any other provision of law.

64 Del. Laws, c. 344, § 1.;



§ 2412. Powers of Secretary

The Secretary may, in the manner provided by law, promulgate rules, regulations and administrative procedures reasonably necessary to carry out the purposes of this chapter.

64 Del. Laws, c. 344, § 1.;



§ 2413. Complaints; investigations; penalties

(a) Complaints received in writing from employees or their designated representative, relating to alleged violations of this chapter by nonmanufacturing employers, shall be investigated in a timely manner by the Secretary or the Secretary's designated representative. Complaints from employees or their designated representatives relating to alleged violations by manufacturing employers shall be referred to the federal Occupational Safety and Health Administration by the Secretary.

(b) Officers or duly designated representatives of the Secretary, upon presentation of appropriate credentials and written notice or warrant to the employer, shall have the right of entry into any workplace at reasonable times to inspect and investigate complaints within reasonable limits and in a reasonable manner.

(c) Employers found to be in violation of this chapter shall be given 14 days to comply. Employers not complying within 14 days following written notification of a violation shall be subject to civil penalties of not more than $500 per violation.

64 Del. Laws, c. 344, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2414. Outreach program

(a) The Secretary shall develop and provide each employer with a suitable form of notice providing employees with information regarding their rights under this chapter.

(b) As part of the outreach program, the Secretary shall develop an education and training program to assist employers pursuant to § 2410 of this title.

(c) As part of the outreach program, the Secretary may develop and distribute a supply of informational leaflets on employer duties, employee rights, the outreach program and/or the effects of hazardous chemicals.

(d) The Secretary may contract with the University of Delaware or other public or private organizations to develop and implement such an outreach program.

(e) The Secretary shall establish and publicize the availability of an information office to answer inquiries from employees, employers or the public in Delaware concerning the effects of hazardous chemicals.

64 Del. Laws, c. 344, § 1.;



§ 2415. Employee rights

(a) Employees that may be exposed to hazardous chemicals shall be informed of such exposure and shall have access to the workplace chemical list and material safety data sheets for the hazardous chemicals. In addition, employees shall receive training on the hazards of the chemicals and on measures they can take to protect themselves from those hazards and shall be provided appropriate personal protective equipment. These rights are guaranteed on the effective date of these subsections providing the information or action.

(b) No employer shall discharge, or cause to be discharged, or otherwise discipline or in any manner discriminate against an employee because the employee has filed a complaint, assisted an inspector of the Department who may make or is making an inspection under § 2413 of this title, or has instituted or caused to be instituted any proceeding under or related to this chapter or has testified or is about to testify in any such proceeding or because of the exercise of any rights afforded pursuant to this chapter on behalf of the employee or on behalf of others, nor shall pay, position, seniority or other benefits be lost for exercise of any right provided by this chapter.

(c) Any waiver by an employee of the benefits or requirements of this chapter shall be against public policy and be null and void. Any employer's request or requirement that an employee waive any rights under this chapter as a condition of employment shall constitute a violation.

64 Del. Laws, c. 344, § 1.;



§ 2416. Protection of trade secrets

(a) An employer who believes that all or any part of the information required under §§ 2406, 2409(b) or 2409(d) of this title is a trade secret may withhold the information provided that:

(1) Material safety data sheets are available to employees in the area where they work;

(2) Hazard information on the trade secret chemicals is provided to the fire chief;

(3) All relevant information is provided to a physician diagnosing and treating an employee exposed to the chemical, pursuant to requirements stated in the OSHA standard set forth in 29 CFR Part 1910.1200(i)(2); and

(4) The employer can substantiate the trade secret claim.

(b) The Secretary, upon the Secretary's own initiative, or upon request of an employee, an employee's representative or a fire chief, may request any or all of the data substantiating the trade secret claim to determine whether the claim made pursuant to subsection (a) of this section is valid. The Secretary shall protect from disclosure any or all information coming into the Secretary's possession when such information is marked by the employer as confidential and shall return all information so marked to the employer at the conclusion of the Secretary's determination.

(c) The employer shall have 30 days after notification by the Secretary that a trade secret claim is not valid to request an administrative hearing on the determination. Any such hearing shall be held in a manner similar to that provided for in the Administrative Procedures Act [Chapter 101 of Title 29] for hearings in contested cases.

64 Del. Laws, c. 344, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2417. Exemptions

Notwithstanding any language to the contrary, this chapter shall not apply to chemicals in the following:

(1) Any article which is formed to a specific shape or design during manufacture, which has end use function(s) dependent in whole or in part upon its shape or design during end use, and which does not release or otherwise result in exposure to a hazardous chemical under normal conditions of use;

(2) Products intended for personal consumption by employees in the workplace;

(3) Retail food sale establishments and all other retail trade establishments, exclusive of processing and repair areas;

(4) A workplace where a hazardous chemical is received in a sealed package and is subsequently sold or transferred in that package if the seal remains intact while the chemical is in the workplace and if the chemical does not remain in the workplace more than 5 working days, except for the provisions of § 2409(a) and § 2410 of this title.

(5) Any food, food additive, color additive, drug or cosmetic as such terms are defined in the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) or distilled spirits, wines or malt beverages as such terms are defined in the Federal Alcohol Administration Act (27 U.S.C. § 201 et seq.).

(6) A laboratory under the direct supervision or guideline of a technically qualified individual provided that:

a. Labels on containers of incoming chemicals shall not be removed or defaced;

b. MSDSs received shall be maintained and made accessible to employees and students;

c. Sections 2409 and 2410 of this title are met; and

d. The laboratory is not used primarily to produce hazardous chemicals in bulk for commercial purposes.

(7) The workplace of an agriculture employer or employer group if the Secretary of the Department of Agriculture certifies to the Secretary that the chemicals are covered by other federal or state laws and regulations.

64 Del. Laws, c. 344, § 1.;






CHAPTER 25. HEALTH-CARE DECISIONS

§ 2501. Definitions

(a) "Advance health-care directive'' shall mean an individual instruction or a power of attorney for health care, or both.

(b) "Agent'' shall mean an individual designated in a power of attorney for health care to make a health-care decision for the individual granting the power.

(c) "Artificial nutrition and hydration'' means supplying food and water through a conduit, such as a tube or intravenous line where the recipient is not required to chew or swallow voluntarily, including, but not limited to, nasogastric tubes, gastrostomies, jejunostomies and intravenous infusions. Artificial nutrition and hydration does not include assisted feeding, such as spoon or bottle feeding.

(d) "Capacity'' shall mean an individual's ability to understand the significant benefits, risks and alternatives to proposed health care and to make and communicate a health-care decision.

(e) "Declarant'' shall mean a person who executes an advance health care directive.

(f) "Guardian'' shall mean a judicially appointed guardian or conservator having authority to make health-care decisions for an individual.

(g) "Health care'' shall mean any care, treatment, service or procedure to maintain, diagnose or otherwise affect an individual's physical or mental condition.

(h) "Health-care decision'' shall mean a decision made by an individual or the individual's agent, surrogate or guardian regarding the individual's health care, including:

(1) Selection and discharge of health-care providers and institutions;

(2) Acceptance or refusal of diagnostic tests, surgical procedures, programs of medication and orders not to resuscitate; and

(3) Directions to provide, withhold or withdraw artificial nutrition and hydration and all other forms of health care.

(i) "Health-care institution'' means an institution, facility or agency licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business.

(j) "Health-care provider'' means an individual licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession.

(k) "Individual instruction'' means an individual's direction concerning a health-care decision for the individual.

(l) "Life-sustaining procedure'' means:

(1) Any medical procedure, treatment or intervention that:

a. Utilizes mechanical or other artificial means to sustain, restore, or supplant a spontaneous vital function; and

b. Is of such a nature as to afford a patient no reasonable expectation of recovery from a terminal condition or permanent unconsciousness.

(2) Procedures which can include, but are not limited to, assisted ventilation, renal dialysis, surgical procedures, blood transfusions and the administration of drugs, antibiotics and artificial nutrition and hydration.

(m) "Medically ineffective treatment'' means that, to a reasonable degree of medical certainty, a medical procedure will not:

(1) Prevent or reduce the deterioration of the health of an individual; or

(2) Prevent the impending death of an individual.

(n) "Person'' means an individual, corporation, statutory trust, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(o) "Physician'' means an individual authorized to practice medicine under Chapter 17 of Title 24.

(p) "Power of attorney for health care'' means the designation of an agent to make health-care decisions for the individual granting the power.

(q) "Primary physician'' or "attending physician'' shall mean a physician designated by an individual or the individual's agent, surrogate or guardian to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility.

(r) "Qualifying condition'' means the existence of 1 or more of the following conditions in the patient, certified in writing in the patient's medical record by the attending physician and by at least 1 other physician who, when the condition in question is "permanently unconscious'' shall be a board-certified neurologist and/or neurosurgeon:

(1) "Permanently unconscious'' or "permanent unconsciousness'' means a medical condition that has existed for at least 4 weeks and that has been diagnosed in accordance with currently accepted medical standards and with reasonable medical certainty as total and irreversible loss of consciousness and capacity for interaction with the environment. The term includes, without limitation, a persistent vegetative state or irreversible coma.

(2) "Terminal condition'' means any disease, illness or condition sustained by any human being for which there is no reasonable medical expectation of recovery and which, as a medical probability, will result in the death of such human being regardless of the use or discontinuance of medical treatment implemented for the purpose of sustaining life or the life processes.

(s) "Reasonably available'' shall mean readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient's health-care needs.

(t) "Supervising health-care provider'' shall mean the primary physician, or if there is no primary physician or the primary physician is not reasonably available, the health-care provider who has undertaken primary responsibility for an individual's health care.

(u) "Surrogate'' means an adult individual or individuals who (1) have capacity; (2) are reasonably available; (3) are willing to make health care decisions, including decisions to initiate, refuse to initiate, continue or discontinue the use of a life sustaining procedure on behalf of a patient who lacks capacity; and (4) are identified by the attending physician in accordance with this chapter as the person or persons who are to make those decisions in accordance with this chapter.

70 Del. Laws, c. 392, § 2; 73 Del. Laws, c. 329, § 57.;



§ 2502. Right of self-determination

An individual, legally adult, who is mentally competent, has the right to refuse medical or surgical treatment if such refusal is not contrary to existing public health laws.

70 Del. Laws, c. 392, § 2.;



§ 2503. Advance health-care directives

(a) Subject to the limitations of this chapter, an adult who is mentally competent may:

(1) Give an individual instruction. The instruction may be limited to take effect only if a specified condition arises; and/or

(2) Execute a power of attorney for health care, which may authorize the agent to make any health-care decision the principal could have made while having capacity.

(b)(1) An advance health-care directive must be:

a. In writing;

b. Signed by the declarant or by another person in the declarant's presence and at the declarant's expressed direction;

c. Dated;

d. Signed in the presence of 2 or more adult witnesses neither of whom:

1. Is related to the declarant by blood, marriage or adoption;

2. Is entitled to any portion of the estate of the declarant under any will or trust of the declarant or codicil thereto then existing nor, at the time of the executing of the power of attorney for health care, is entitled thereto by operation of law then existing;

3. Has, at the time of the execution of the advance health care directive, a present or inchoate claim against any portion of the estate of the declarant;

4. Has a direct financial responsibility for the declarant's medical care; or

5. Has a controlling interest in or is an operator or an employee of a health care institution at which the declarant is a patient or resident.

(2) Each witness to the advance health-care directive shall state in writing that he or she is not prohibited under this section from being a witness.

(c) An advance health-care directive shall become effective only upon a determination that the declarant lacks capacity, and when the advance health-care directive is to be applied to the providing, withholding or withdrawal of a life-sustaining procedure, the advance health-care directive shall become effective only upon a determination that the declarant lacks capacity and has a qualifying condition.

(d) An advance health-care directive ceases to be effective upon a determination that the declarant has recovered capacity.

(e) A determination that an individual lacks or has recovered capacity that affects an individual instruction or the authority of an agent must be made by the primary physician or other physician(s) as specified in a written health-care directive; however, a power of attorney for health care may include a provision accommodating an individual's religious or moral beliefs. That provision may designate a person other than a physician to certify in a notarized document that the individual lacks or has recovered capacity.

(f) An agent shall make a health-care decision to treat, withdraw or withhold treatment on behalf of the patient after consultation with the attending physician or with the person other than a physician designated pursuant to subsection (e) of this section, and in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent. If the patient's instructions or wishes are not known or clearly applicable, the agent's decision shall conform as closely as possible to what the patient would have done or intended under the circumstances. To the extent that the agent knows or is able to determine, the agent's decision is to take into account, including, but not limited to, the following factors if applicable:

(1) The patient's personal, philosophical, religious and ethical values;

(2) The patient's likelihood of regaining decision making capacity;

(3) The patient's likelihood of death;

(4) The treatment's burdens on and benefits to the patient; and

(5) Reliable oral or written statements previously made by the patient, including, but not limited to, statements made to family members, friends, health care providers or religious leaders.

If the agent is unable to determine what the patient would have done or intended under the circumstances, the agent's decision shall be made in the best interest of the patient. To the extent the agent knows and is able to determine, the agent's decision is to take into account, including, but not limited to, the factors, if applicable, stated in this subsection.

(g) A health-care decision made by an agent for a principal is effective without judicial approval.

(h) Unless related to the principal by blood, marriage or adoption, an agent may not have a controlling interest in or be an operator or employee of a residential long-term health-care institution at which the principal is receiving care.

(i) A written advance health-care directive may include the individual's nomination of a guardian of the person.

(j) A life-sustaining procedure may not be withheld or withdrawn from a patient known to be pregnant, so long as it is probable that the fetus will develop to be viable outside the uterus with the continued application of a life-sustaining procedure.

70 Del. Laws, c. 392, § 3.;



§ 2504. Revocation of advance health-care directive

(a) An individual who is mentally competent may revoke all or part of an advance health-care directive:

(1) By a signed writing; or

(2) In any manner that communicates an intent to revoke done in the presence of 2 competent persons, 1 of whom is a health care provider.

(b) Any revocation that is not in writing shall be memorialized in writing and signed and dated by both witnesses. This record shall be made a part of the medical record.

(c) Any person, including, but not limited to, a health care provider, agent or guardian, who is informed of a revocation shall immediately communicate the fact of the revocation to the supervising health-care provider and to any health-care institution at which the patient is receiving care.

(d) A decree of annulment, divorce, dissolution of marriage or a filing of a petition for divorce revokes a previous designation of a spouse as an agent unless otherwise specified in the decree or in a power of attorney for health care.

(e) An advance health-care directive that conflicts with an earlier advance health-care directive revokes the earlier directive to the extent of the conflict.

(f) The initiation of emergency treatment shall be presumed to represent a suspension of an advance health-care directive while receiving such emergency treatment.

70 Del. Laws, c. 392, § 3.;



§ 2505. Optional form

The following form may, but need not, be used to create an advance health-care directive. The other sections of this chapter govern the effect of this or any other writing used to create an advance health-care directive. An individual may complete or modify all or any part of the following form:

You have the right to give instructions about your own health care. You also have the right to name someone else to make health-care decisions for you. This form lets you do either or both of these things. It also lets you express your wishes regarding anatomical gifts and the designation of your primary physician. If you use this form, you may complete or modify all or any part of it. You are free to use a different form.

Part 1 of this form is a power of attorney for health care. Part 1 lets you name another individual as agent to make health-care decisions for you if you become incapable of making your own decisions. You may also name an alternate agent to act for you if your first choice is not willing, able or reasonably available to make decisions for you. Unless related to you, an agent may not have a controlling interest in or be an operator or employee of a residential long-term health-care institution at which you are receiving care.

If you do not have a qualifying condition (terminal illness/injury or permanent unconsciousness), your agent may make all health-care decisions for you except for decisions providing, withholding or withdrawing of a life sustaining procedure. Unless you limit the agent's authority, your agent will have the right to:

(a) Consent or refuse consent to any care, treatment, service or procedure to maintain, diagnose or otherwise affect a physical or mental condition unless it's a life-sustaining procedure or otherwise required by law.

(b) Select or discharge health-care providers and health-care institutions;

If you have a qualifying condition, your agent may make all health-care decisions for you, including, but not limited to:

(c) The decisions listed in (a) and (b).

(d) Consent or refuse consent to life sustaining procedures, such as, but not limited to, cardiopulmonary resuscitation and orders not to resuscitate.

(e) Direct the providing, withholding or withdrawal of artificial nutrition and hydration and all other forms of health care.

Part 2 of this form lets you give specific instructions about any aspect of your health care. Choices are provided for you to express your wishes regarding the provision, withholding or withdrawal of treatment to keep you alive, including the provision of artificial nutrition and hydration as well as the provision of pain relief. Space is also provided for you to add to the choices you have made or for you to write out any additional instructions for other than end of life decisions.

Part 3 of this form lets you express an intention to donate your bodily organs and tissues following your death.

Part 4 of this form lets you designate a physician to have primary responsibility for your health care.

After completing this form, sign and date the form at the end. It is required that 2 other individuals sign as witnesses. Give a copy of the signed and completed form to your physician, to any other health-care providers you may have, to any health-care institution at which you are receiving care and to any health-care agents you have named. You should talk to the person you have named as agent to make sure that the person understands your wishes and is willing to take the responsibility.

You have the right to revoke this advance health-care directive or replace this form at any time.

(1) DESIGNATION OF AGENT: I designate the following individual as my agent to make health-care decisions for me:

(name of individual you choose as agent)

(address)                  (city)                        (state)                             (zip code)

(home phone)                  (work phone)

OPTIONAL: If I revoke my agent's authority or if my agent is not willing, able, or reasonably available to make a health-care decision for me, I designate as my first alternate agent:

(name of individual you choose as first alternate agent)

(address)                  (city)                        (state)                             (zip code)

(home phone)                  (work phone)

OPTIONAL: If I revoke the authority of my agent and first alternate agent or if neither is willing, able, or reasonably available to make a health-care decision for me, I designate as my second alternate agent:

(name of individual you choose as second alternate agent)

(address)                  (city)                        (state)                             (zip code)

(home phone)                  (work phone)

(2) AGENT'S AUTHORITY: If I am not in a qualifying condition my agent is authorized to make all health-care decisions for me, except decisions about life-sustaining procedures and as I state here; and if I am in a qualifying condition, my agent is authorized to make all health-care decisions for me, except as I state here:

(Add additional sheets if necessary.)

(3) WHEN AGENT'S AUTHORITY BECOMES EFFECTIVE: My agent's authority becomes effective when my primary physician determines I lack the capacity to make my own health-care decisions. As to decisions concerning the providing, withholding and withdrawal of life-sustaining procedures my agent's authority becomes effective when my primary physician determines I lack the capacity to make my own health-care decisions and my primary physician and another physician determine I am in a terminal condition or permanently unconscious.

(4) AGENT'S OBLIGATION: My agent shall make health-care decisions for me in accordance with this power of attorney for health care, any instructions I give in Part 2 of this form, and my other wishes to the extent known to my agent. To the extent my wishes are unknown, my agent shall make health-care decisions for me in accordance with what my agent determines to be in my best interest. In determining my best interest, my agent shall consider my personal values to the extent known to my agent.

(5) NOMINATION OF GUARDIAN: If a guardian of my person needs to be appointed for me by a court, (please check one):

[ ] I nominate the agent(s) whom I named in this form in the order designated to act as guardian.

[ ] I nominate the following to be guardian in the order designated:

[ ] I do not nominate anyone to be guardian.

If you are satisfied to allow your agent to determine what is best for you in making end-of-life decisions, you need not fill out this part of the form. If you do fill out this part of the form, you may strike any wording you do not want.

(6) END-OF-LIFE DECISIONS: If I am in a qualifying condition, I direct that my health-care providers and others involved in my care provide, withhold, or withdraw treatment in accordance with the choice I have marked below:

I do not want my life to be prolonged if: (please check all that apply)

____ (i) I have a terminal condition (an incurable condition caused by injury, disease, or illness which, to a reasonable degree of medical certainty, makes death imminent and from which, despite the application of life-sustaining procedures, there can be no recovery) and regarding artificial nutrition and hydration,

I make the following specific directions: I want used   I do not want used

Artificial nutrition through a conduit     ________

Hydration through a conduit                ________

____ (ii) I become permanently unconscious (a medical condition that has been diagnosed in accordance with currently accepted medical standards that has lasted at least 4 weeks and with reasonable medical certainty as total and irreversible loss of consciousness and capacity for interaction with the environment. The term includes, without limitation, a persistent vegetative state or irreversible coma) and regarding artificial nutrition and hydration,

I make the following specific directions: I want used   I do not want used

Artificial nutrition through a conduit     ________

Hydration through a conduit                ________

____ I want my life to be prolonged as long as possible within the limits of generally accepted health-care standards.

RELIEF FROM PAIN: Except as I state in the following space, I direct treatment for alleviation of pain or discomfort be provided at all times, even if it hastens my death:

(7) OTHER MEDICAL INSTRUCTIONS: (If you do not agree with any of the optional choices above and wish to write your own, or if you wish to add to the instructions you have given above, you may do so here.) I direct that:

(Add additional sheets if necessary.)

(8) I am mentally competent and 18 years or more of age.

I hereby make this anatomical gift to take effect upon my death. The marks in the appropriate squares and words filled into the blanks below indicate my desires.

I give: [ ] my body; [ ] any needed organs or parts; [ ] the following organs or parts;

To the following person or institutions [ ] the physician in attendance at my death; [ ] the hospital in which I die; [ ] the following named physician, hospital, storage bank or other medical institution; [ ] the following individual for treatment; for the following purposes: [ ] any purpose authorized by law; [ ] transplantation; [ ] therapy; [ ] research; [ ] medical education.

(9) I designate the following physician as my primary physician:

(name of physician)

(address)                  (city)                        (state)                             (zip code)

(phone)

OPTIONAL: If the physician I have designated above is not willing, able or reasonably available to act as my primary physician, I designate the following physician as my primary physician:

(name of physician)

(address)                  (city)                        (state)                             (zip code)

(phone)

Primary Physician shall mean a physician designated by an individual or the individual's agent or guardian, to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility.

(10) EFFECT OF COPY: A copy of this form has the same effect as the original.

(11) SIGNATURE: Sign and date the form here: I understand the purpose and effect of this document.

_________               ____________

(date)                (sign your name)

_________               ____________

(address)                (print your name)

________________________

(city)           (state)                  (zip code)

(12) SIGNATURES OF WITNESSES:

SIGNED AND DECLARED by the above-named declarant as and for the declarant's written declaration under 16 Del. C. §§ 2502 and 2503, in our presence, who in the declarant's presence, at the declarant's request, and in the presence of each other, have hereunto subscribed our names as witnesses, and state:

A. That the Declarant is mentally competent.

B. That neither of them:

1. Is related to the declarant by blood, marriage or adoption;

2. Is entitled to any portion of the estate of the declarant under any will of the declarant or codicil thereto then existing nor, at the time of the executing of the advance health care directive, is so entitled by operation of law then existing;

3. Has, at the time of the execution of the advance health-care directive, a present or inchoate claim against any portion of the estate of the declarant;

4. Has a direct financial responsibility for the declarant's medical care;

5. Has a controlling interest in or is an operator or an employee of a residential long-term health-care institution in which the declarant is a resident; or

6. Is under eighteen years of age.

C. That if the declarant is a resident of a sanitarium, rest home, nursing home, boarding home or related institution, one of the witnesses,

First witness                            Second Witness

(print name)                             (print name)

(address)      (city, state, zip code) (address) (city, state, zip code)

(signature of witness)  (date)      (signature of witness)  (date)

I am not prohibited by § 2503 of    I am not prohibited by § 2503 of

Title 16 of the Delaware Code            Title 16 of the Delaware Code

from being a witness.                    from being a witness.

70 Del. Laws, c. 392, § 3; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 204, § 1.;



§ 2506. Decisions by guardian

A guardian shall comply with the adult disabled person's individual instructions and may not revoke the adult disabled person's advance health-care directive unless the appointing court expressly so authorizes. Nothing in this chapter shall limit the jurisdiction of the Court of Chancery over the person and property of a disabled person.

70 Del. Laws, c. 392, § 3.;



§ 2507. Surrogates

(a) A surrogate may make a health care decision to treat, withdraw or withhold treatment for an adult patient if the patient has been determined by the attending physician to lack capacity and there is no agent or guardian, or if the directive does not address the specific issue. This determination shall be confirmed in writing in the patient's medical record by the attending physician. Without this determination and confirmation, the patient is presumed to have capacity and may give or revoke an advance health care directive or disqualify a surrogate.

(b)(1) A mentally competent patient may designate any individual to act as a surrogate by personally informing the supervising health-care provider in the presence of a witness. The designated surrogate may not act as a witness. The designation of the surrogate shall be confirmed in writing in the patient's medical record by the supervising health-care provider and signed by the witness.

(2) In the absence of a designation or if the designee is not reasonably available, any member of the following classes of the patient's family who is reasonably available, in the descending order of priority, may act, when permitted by this section, as a surrogate and shall be recognized as such by the supervising health-care provider:

a. The spouse, unless a petition for divorce has been filed;

b. An adult child;

c. A parent;

d. An adult sibling;

e. An adult grandchild;

f. An adult niece or nephew;

g. An adult aunt or uncle.

Individuals specified in this subsection are disqualified from acting as a surrogate if the patient has filed a petition for a Protection From Abuse order against the individual or if the individual is the subject of a civil or criminal order prohibiting contact with the patient.

(3) If an adult patient is in an acute care setting or is a client of the Department of Health and Social Services and none of the individuals eligible to act as a surrogate under subsection (b) of this section is reasonably available, an adult, other than a paid caregiver, who has exhibited special care and concern for the patient, who is familiar with the patient's personal values and who is reasonably available may make health-care decisions to treat, withdraw or withhold treatment on behalf of the patient. Such person shall provide an affidavit to the health-care facility or to the attending or treating physician which includes statements that he or she is:

a. A close friend of the patient;

b. Is willing and able to become involved in the patient's health care; and

c. Has maintained such regular contact with the patient as to be familiar with the patient's activities, health, personal values and morals.

The affidavit must also recite facts and circumstances that demonstrate such person's familiarity with the patient. End of life decisions involving the withdrawal or withholding of treatment must meet the requirements of this chapter.

(4) Nothing in this section shall be interpreted as limiting the Court of Chancery's authority to appoint a guardian of a person to act as a surrogate under the Court's rules and procedures.

(5) A supervising health-care provider may require an individual claiming the right to act as a surrogate for a patient to provide a written declaration under the penalty of perjury stating facts and circumstances sufficient to establish the claimed authority.

(6) A mentally competent patient may at any time disqualify a member of the patient's family from acting as the patient's surrogate by a signed writing or by personally informing the health-care provider of the disqualification.

(7) A surrogate may make a decision to provide, withhold or withdraw a life-sustaining procedure if the patient has a qualifying condition documented in writing with its nature and cause, if known, in the patient's medical record by the attending physician.

(8) A surrogate's decision on behalf of the patient to treat, withdraw or withhold treatment shall be made according to the following paragraphs and otherwise meet the requirements of this chapter:

a. Decisions shall be made in consultation with the attending physician.

b.1. The surrogate shall make a health-care decision to treat, withdraw or withhold treatment in accordance with the patient's individual instructions, if any, and other wishes to the extent known by the surrogate.

2. If the patient's instructions or wishes are not known or clearly applicable, the surrogate's decision shall conform as closely as possible to what the patient would have done or intended under the circumstances. To the extent the surrogate knows or is able to determine, the surrogate's decision is to take into account, including, but not limited to, the following factors if applicable:

A. The patient's personal, philosophical, religious and ethical values;

B. The patient's likelihood of regaining decision making capacity;

C. The patient's likelihood of death;

D. The treatment's burdens on and benefits to the patient;

E. Reliable oral or written statements previously made by the patient, including, but not limited to, statements made to family members, friends, health care providers or religious leaders.

3. If the surrogate is unable to determine what the patient would have done or intended under the circumstances, the surrogate's decision shall be made in the best interest of the patient. To the extent the surrogate knows and is able to determine, the surrogate's decision is to take into account, including, but not limited to, the factors, if applicable, stated in paragraph (b)(8)b.2. of this section.

(9) In the event an individual specified in paragraph (b)(2) of this section claims that the individual has not been recognized or consulted as a surrogate or if persons with equal decision making priority under paragraph (b)(2) of this section cannot agree who shall be a surrogate or disagree about a health-care decision, and a patient who lacks capacity is receiving care in a health-care institution, the attending physician or an individual specified in paragraph (b)(2) of this section may refer the case to an appropriate committee of the health-care institution for a recommendation in compliance with this chapter, and the attending physician may act in accordance with the recommendation of the committee or transfer the patient in accordance with the provisions of § 2508(g) of this title. A physician who acts in accordance with the recommendation of the committee is not subject to civil or criminal liability or to discipline for unprofessional conduct for any claim based on lack of consent or authorization for the action.

70 Del. Laws, c. 392, § 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 328, §§ 1-3; 79 Del. Laws, c. 28, § 1.;



§ 2508. Obligations of health-care provider

(a) Before implementing a health-care decision made for a patient, a supervising health-care provider, if possible, shall promptly communicate to the patient the decision made and the identity of the person making the decision. The decision of an agent or surrogate does not apply if the patient objects to the decision to remove life-sustaining treatment, providing that the objection is (1) by a signed writing or (2) in any manner that communicates in the presence of 2 competent persons, 1 of whom is a physician.

(b) A supervising health-care provider who knows of the existence of an advance health-care directive or a revocation of an advance health-care directive shall promptly record its existence in the patient's health-care record and, if it is in writing, shall request a copy and, if it is not in writing, shall request a copy of the witness statement, and shall arrange for its maintenance in the health-care record.

(c) A primary physician who makes or is informed of a determination that a patient lacks or has recovered capacity or that another condition exists which affects an individual instruction or the authority of an agent, surrogate or guardian, shall promptly record the determination in the patient's health-care record and communicate the determination to the patient, if possible, and to any person then authorized to make health-care decisions for the patient.

(d) Except as provided in subsections (e) and (f) of this section, a health-care provider or institution providing care to a patient shall:

(1) Comply with an individual instruction of the patient and with a reasonable interpretation of that instruction made by a person then authorized to make health-care decisions for the patient; and

(2) In the absence of an individual instruction, comply with a health-care decision for the patient made by a person then authorized to make health-care decisions for the patient to the extent the agent or surrogate is permitted by this chapter.

(e) A health-care provider may decline to comply with an individual instruction or health-care decision for reasons of conscience. A health-care institution may decline to comply with an individual instruction or health-care decision if the instruction or decision is contrary to a written policy of the institution which is based on reasons of conscience and if the policy was communicated to the patient or to a person then authorized to make health-care decisions for the patient.

(f) A health-care provider or institution may decline to comply with an individual instruction or health-care decision that requires medically ineffective treatment or health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

(g) A health-care provider or institution that declines to comply with an individual instruction or health-care decision shall:

(1) Promptly so inform the patient, if possible, and any person then authorized to make health-care decisions for the patient;

(2) Provide continuing care, including continuing life sustaining care, to the patient until a transfer can be effected; and

(3) Not impede the transfer of the patient to another health-care provider or institution identified by the patient, the patient's agent or the patient's surrogate.

70 Del. Laws, c. 392, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2509. Health-care information

(a) Unless otherwise specified in an advance health-care directive, a person then authorized to make health-care decisions for a patient has the same rights as the patient to request, receive, examine, copy and consent to the disclosure of medical or any other health-care information.

(b) Unless otherwise specified in an advance health-care directive or court order, an agent appointed by a valid advance health-care directive under this chapter, a surrogate determined and confirmed under § 2507 of this title or a guardian of the person of a minor or adult appointed pursuant to a court order shall be authorized as a "personal representative'' with full authority and standing thereof as provided in the Health Insurance Portability and Accountability Act of 1996 [P.L. 104-191], its regulations and the standards issued by the Secretary of the United States Department of Health and Social Services.

70 Del. Laws, c. 392, § 3; 76 Del. Laws, c. 307, § 1.;



§ 2510. Immunities

(a) A health-care provider or institution acting in good faith and in accordance with generally accepted health-care standards applicable to the health-care provider or institution is not subject to civil or criminal liability or to discipline for unprofessional conduct for:

(1) Complying with a health-care decision of a person apparently having authority to make a health-care decision for a patient, including a decision to withhold or withdraw health care;

(2) Declining to comply with a health-care decision of a person based on a belief that the person then lacked authority;

(3) Complying with an advance health-care directive and assuming that the directive was valid when made and has not been revoked or terminated;

(4) Providing life-sustaining treatment in an emergency situation when the existence of a health care directive is unknown; or

(5) Declining to comply with a health care decision or advance health-care directive because the instruction is contrary to the conscience or good faith medical judgment of the health care provider or the written policies of the institution.

(b) An individual acting as agent or surrogate under this chapter is not subject to civil or criminal liability or to discipline for unprofessional conduct for health-care decisions made in good faith.

70 Del. Laws, c. 392, § 3.;



§ 2511. Safeguards

(a) Anyone who has good reason to believe that the withdrawal or withholding of health care in a particular case: (1) Is contrary to the most recent expressed wishes of a declarant; (2) is being proposed pursuant to an advance health-care directive that has been falsified, forged or coerced; or (3) is being considered without the benefit of a revocation which has been unlawfully concealed, destroyed, altered or cancelled; may petition the Court of Chancery for appointment of a guardian for such declarant.

(b) The Department of Health and Social Services and the Public Guardian shall have oversight over any advance health-care directive executed by a resident of a sanatorium, rest home, nursing home, boarding home or related institution as the same is defined in § 1102 of this title. Such advance health-care directive shall have no force nor effect if the declarant is a resident of a sanatorium, rest home, nursing home, boarding home or related institution at the time the advance health-care directive is executed unless 1 of the witnesses is a person designated as a patient advocate or ombudsperson by the Department of Health and Social Services. The patient advocate or ombudsperson must have the qualifications required of other witnesses under this chapter except as provided in 2508 of this title.

63 Del. Laws, c. 386, § 1; 64 Del. Laws, c. 204, § 8; 69 Del. Laws, c. 345, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 392, §§ 3, 4; 79 Del. Laws, c. 204, § 2.;



§ 2512. Assumptions and presumptions

(a) Neither the execution of an advance health-care directive under this chapter nor the fact that health care is withheld from a patient in accordance therewith shall, for any purpose, constitute a suicide.

(b) The making of an advance health-care directive pursuant to this chapter shall not restrict, inhibit nor impair in any manner the sale, procurement or issuance of any policy of life insurance, nor shall it be deemed or presumed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of health care from an insured patient, notwithstanding any term of the policy to the contrary.

(c) No physician, health facility or other health care provider, nor any health care service plan, insurer issuing disability insurance, self-insured employee welfare benefit plan or nonprofit hospital service plan, shall require any person to execute an advance health-care directive as a condition to being insured, or for receiving health care services, nor shall the signing of an advance health-care directive be a bar, except as provided in § 2508 of this title.

(d) [Repealed.]

63 Del. Laws, c. 386, § 1; 64 Del. Laws, c. 204, § 7; 70 Del. Laws, c. 392, §§ 3, 5.;



§ 2513. Penalties

(a) Whoever threatens directly or indirectly, coerces or intimidates any person to execute a declaration directing the withholding or withdrawal of maintenance medical treatment shall be guilty of a misdemeanor and upon conviction shall be fined not less than $500 nor more than $1,000, be imprisoned not less than 30 days nor more than 90 days, or both.

(b) Whoever knowingly conceals, destroys, falsifies or forges a document with intent to create the false impression that another person has directed that maintenance medical treatment be utilized for the prolongation of that person's life is guilty of a class C felony.

(c) The Superior Court shall have jurisdiction over all offenses under this chapter.

63 Del. Laws, c. 386, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 392, §§ 3, 6.;



§ 2514. Capacity

(a) This chapter does not affect the right of an individual to make health-care decisions while having capacity to do so.

(b) An individual is presumed to have capacity to make a health-care decision and to give or revoke an advance health-care directive.

70 Del. Laws, c. 392, § 7.;



§ 2515. Accommodation

Notwithstanding this chapter, an individual who elects to have treatment by spiritual means in lieu of medical or surgical treatment shall not be compelled to submit to medical or surgical treatment.

70 Del. Laws, c. 392, § 7.;



§ 2516. Effect of copy

A copy of an advance health-care directive or revocation of an advance health-care directive, has the same effect as the original.

70 Del. Laws, c. 392, § 7.;



§ 2517. Recognition of advance directives executed in other states

An advance directive or similar health-care declaration validly executed under the laws of another state in compliance with the laws of that state or of this State is valid for purposes of and subject to the limitations of this chapter.

70 Del. Laws, c. 392, § 7.;



§ 2518. Effect on prior declarations and directives

Nothing in this chapter shall be construed to modify or affect the terms of any declaration, appointment of agent or durable power of attorney validly executed prior to June 26, 1996, which grants the authority for medical treatment or directs the withholding or withdrawal of medical treatment, except that a prior declaration shall not be interpreted to allow the withdrawal or withholding of artificial nutrition or hydration unless that desire is specifically stated in that directive. If withdrawal or withholding of artificial nutrition or hydration is not specifically addressed in a prior declaration, a health care provider shall comply with a decision regarding withdrawal or withholding of artificial nutrition or hydration for the patient made by a person then authorized to make health-care decisions for the patient to the extent the agent or surrogate is permitted by this chapter. Nothing in this chapter shall be construed to limit the use of any previous living will forms conforming to law or any other form which meets the requirements of this chapter.

70 Del. Laws, c. 392, § 7; 71 Del. Laws, c. 419, § 1.;






CHAPTER 26. CHILDHOOD LEAD POISONING PREVENTION ACT

§ 2601. Short title

This act shall be known and may be cited as the Childhood Lead Poisoning Prevention Act.

69 Del. Laws, c. 310, § 1.;



§ 2602. Physicians and health care facilities to screen children

(a) Every health care provider who is the primary health care provider for a child shall order screening of that child, in accordance with standards promulgated by the Division of Public Health, at or around 12 months of age for lead poisoning.

(b) In addition to the screening required by subsection (a) of this section, every health care provider who is the primary health care provider for a child shall determine based upon criteria promulgated by the Division of Public Health whether that child should be screened for lead poisoning at or around 24 months of age. The health care provider shall order screening for children for whom screening is suggested by said criteria. The health care provider shall maintain records of the determination regarding the necessity of screening at 24 months of age.

(c) Unless the child is at high risk for lead poisoning, as determined by the primary health care provider, pursuant to guidelines promulgated by the Division of Public Health, screening shall not be required for any child who is over 12 months of age on March 1, 1995.

(d) All laboratories involved in lead level analysis will participate in a universal reporting system as established by the Division of Public Health.

(e) Nothing in this section shall be construed to require any child to undergo a lead blood level screening or test whose parent or guardian objects on the grounds that the screening or test conflicts with the parent's or guardian's religious beliefs.

(f) All laboratories involved in blood lead level analysis will participate in a universal reporting system as established by the State Board of Health.

69 Del. Laws, c. 310, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 402, §§ 1, 3.;



§ 2603. Screening prior to child care or school enrollment

For every child born on or after March 1, 1995, and who has reached the age of 12 months, child care facilities and public and private nursery schools, preschools and kindergartens shall require screening for lead poisoning for admission or continued enrollment; except in the case of enrollment in kindergarten, such testing may be done within 60 calendar days of the date of enrollment. A statement shall be provided from the child's primary health care provider that the child has been screened for lead poisoning or in lieu thereof a certificate signed by the parent or guardian stating that the screening is contrary to that person's religious beliefs.

69 Del. Laws, c. 310, § 1; 74 Del. Laws, c. 76, § 1.;



§ 2604. Reimbursement by third party payers

Screening, screening-related services and diagnostic evaluations as required by § 2602 of this title shall be reimbursable under health insurance contracts and group and blanket health insurance as provided by Chapter 33 and Chapter 35, respectively, of Title 18.

69 Del. Laws, c. 310, § 1.;



§ 2605. Childhood Lead Poisoning Advisory Committee

(a) There is hereby established the Childhood Lead Poisoning Prevention Advisory Committee to ensure the implementation of the Childhood Lead Poisoning Prevention Act established pursuant to this chapter and to make any necessary recommendations for the implementation of the program or improvements of the processes to be followed by the agencies responsible for the implementation of said plan.

(b) The Committee shall semiannually prepare and distribute a report regarding the Childhood Lead Poisoning Prevention Act, the intervention activities, studies of incidence, the State Blood Lead Screening Program, and monitoring and implementation of regulations promulgated pursuant to this chapter.

(c) The Committee shall be cochaired by the Secretary of the Department of Health and Social Services or the Secretary's designee and the Secretary of Education or the Secretary's designee and shall have no more than 7 members. The Secretary of Education and the Secretary of Health and Social Services shall, after consultation with the Governor, appoint 7 members comprised of individuals which shall include a representative of the Department of Services for Children, Youth and Their Families, which must represent the interests of daycare licensing, a representative of the medical community at large who is a practicing physician, an administrative representative of a school district, and a public member.

(d) The Committee will sunset upon full implementation of the Childhood Lead Poisoning Prevention Act.

73 Del. Laws, c. 46, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 26A. HEARING AID LOAN BANK PROGRAM

§ 2601A. Short title

The short title of this chapter shall be known and may be cited as the "Hearing Aid Loan Bank Re-Authorization Act.''

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2602A Definitions.

The following definitions shall be applicable to this chapter:

(1) "Director'' means the Director of the Division of Public Health, Department of Health and Social Services.

(2) "Division'' means the Division of Public Health, Department of Health and Social Services.

(3) "Eligible child'' means a child who:

a. Is a resident of the State;

b. Is identified by a licensed audiologist as having a hearing impairment;

c. Has no immediate access to a hearing aid; and

d. Is under the age of 18 years.

(4) "Licensed audiologist'' means an individual who is licensed to practice audiology under Chapter 37 of Title 24.

(5) "Loan bank'' means the hearing aid loan bank.

(6) "Program'' means the Hearing Aid Loan Bank Program.

(7) "Program manager'' means the program manager of the Hearing Aid Loan Bank Program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1; 76 Del. Laws, c. 408, § 1.;

§ 2603A Hearing Aid Loan Bank Program.

(a) A Hearing Aid Loan Bank Program is re-established in the Division.

(b) The program hereby re-established is for the purpose of lending hearing aids on a temporary basis to parents and legal guardians of eligible children in order to ensure that such children have maximum auditory exposure during critical years of language development and learning.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2604A Administration.

(a) The program shall be administered by a program manager hired under the merit system.

(b) The Newborn Hearing Screening Program manager shall be the Hearing Aid Loan Bank Program manager, who shall be responsible for the Hearing Aid Loan Program.

(c) The program manager must contract with licensed audiologists for the implementation and administration of Hearing Aid Loan Bank sites.

(d) The program manager shall provide and maintain:

(1) A pool of hearing aids in the loan bank to lend to a parent or legal guardian of an eligible child;

(2) Testing and programming equipment or contracts for testing and programming for hearing aids in the loan bank; and

(3) Supplies for repair and reconditioning or contracts for supplies and services for repair and reconditioning of hearing aids in the loan bank.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2605A Hearing aids: procedures, loans.

(a) The program manager shall lend a suitable hearing aid to a parent or legal guardian of an eligible child upon receipt of:

(1) A prescription from a licensed audiologist; and

(2) Any documents required by the program manager to prove that the child is an eligible child.

(b) The loan period shall be for not more than 6 months except that the program manager may extend the original loan period for additional 6-month periods if, prior to each extension, the program manager determines that:

(1) The child does not have immediate access to another hearing aid under Medicaid, the state children's health program, or private health insurance;

(2) The child's parent or legal guardian currently does not have the financial means to obtain immediate access to another hearing aid; and

(3) The child's parent or legal guardian is making reasonable efforts to obtain access to another hearing aid.

(c) A parent or legal guardian who borrows a hearing aid for an eligible child shall:

(1) Be the custodian of the hearing aid;

(2) Return the hearing aid immediately to the loan bank upon the expiration of the loan period or receipt of a suitable permanent hearing aid, whichever occurs first;

(3) Be responsible for the proper care and use of the hearing aid;

(4) Be responsible for any damage to or loss of the hearing aid; and

(5) Sign a written agreement provided by the program manager that states the term and conditions of the loan.

(d) The program manager shall ensure that the eligible child's licensed audiologist instructs the parent or legal guardian about the proper care and use of a hearing aid provided under the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1; 76 Del. Laws, c. 408, § 2.;

§ 2606A Regulations.

The Division of Public Health shall adopt regulations to implement the provisions of this chapter, including regulations that:

(1) For the purpose of implementing § 2605A(a) of this title, identify the types of documents that the program manager may require a parent or legal guardian to submit to prove that a child is an eligible child; and

(2) For the purpose of implementing § 2605A(b) of this title, establish factors that the program manager shall consider when evaluating whether a parent or legal guardian:

a. Has the financial means to obtain immediate access to another hearing aid; or

b. Is making reasonable efforts to obtain immediate access to another hearing aid.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2607A Reports.

(a) Beginning in the year 2008, and no later than January 15 of each year thereafter, the Director of Public Health shall submit an annual report to the Governor and the General Assembly regarding the implementation of this chapter.

(b) The annual report shall include the following information:

(1) The number and ages of children who received hearing aids through the loan program that year;

(2) The number of children who received hearing aids through the loan program that year and subsequently received hearing aids through Medicaid, the State's Children's Health Program, or private insurance;

(3) The length of each original loan;

(4) The number of times that each original loan was extended and the length of each extension;

(5) The number of times that hearing aids were not properly returned to the loan bank; and

(6) Any other information that the Director believes is relevant to evaluating the costs and benefits of the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;



§ 2602A. Definitions

The following definitions shall be applicable to this chapter:

(1) "Director'' means the Director of the Division of Public Health, Department of Health and Social Services.

(2) "Division'' means the Division of Public Health, Department of Health and Social Services.

(3) "Eligible child'' means a child who:

a. Is a resident of the State;

b. Is identified by a licensed audiologist as having a hearing impairment;

c. Has no immediate access to a hearing aid; and

d. Is under the age of 18 years.

(4) "Licensed audiologist'' means an individual who is licensed to practice audiology under Chapter 37 of Title 24.

(5) "Loan bank'' means the hearing aid loan bank.

(6) "Program'' means the Hearing Aid Loan Bank Program.

(7) "Program manager'' means the program manager of the Hearing Aid Loan Bank Program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1; 76 Del. Laws, c. 408, § 1.;

§ 2603A Hearing Aid Loan Bank Program.

(a) A Hearing Aid Loan Bank Program is re-established in the Division.

(b) The program hereby re-established is for the purpose of lending hearing aids on a temporary basis to parents and legal guardians of eligible children in order to ensure that such children have maximum auditory exposure during critical years of language development and learning.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2604A Administration.

(a) The program shall be administered by a program manager hired under the merit system.

(b) The Newborn Hearing Screening Program manager shall be the Hearing Aid Loan Bank Program manager, who shall be responsible for the Hearing Aid Loan Program.

(c) The program manager must contract with licensed audiologists for the implementation and administration of Hearing Aid Loan Bank sites.

(d) The program manager shall provide and maintain:

(1) A pool of hearing aids in the loan bank to lend to a parent or legal guardian of an eligible child;

(2) Testing and programming equipment or contracts for testing and programming for hearing aids in the loan bank; and

(3) Supplies for repair and reconditioning or contracts for supplies and services for repair and reconditioning of hearing aids in the loan bank.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2605A Hearing aids: procedures, loans.

(a) The program manager shall lend a suitable hearing aid to a parent or legal guardian of an eligible child upon receipt of:

(1) A prescription from a licensed audiologist; and

(2) Any documents required by the program manager to prove that the child is an eligible child.

(b) The loan period shall be for not more than 6 months except that the program manager may extend the original loan period for additional 6-month periods if, prior to each extension, the program manager determines that:

(1) The child does not have immediate access to another hearing aid under Medicaid, the state children's health program, or private health insurance;

(2) The child's parent or legal guardian currently does not have the financial means to obtain immediate access to another hearing aid; and

(3) The child's parent or legal guardian is making reasonable efforts to obtain access to another hearing aid.

(c) A parent or legal guardian who borrows a hearing aid for an eligible child shall:

(1) Be the custodian of the hearing aid;

(2) Return the hearing aid immediately to the loan bank upon the expiration of the loan period or receipt of a suitable permanent hearing aid, whichever occurs first;

(3) Be responsible for the proper care and use of the hearing aid;

(4) Be responsible for any damage to or loss of the hearing aid; and

(5) Sign a written agreement provided by the program manager that states the term and conditions of the loan.

(d) The program manager shall ensure that the eligible child's licensed audiologist instructs the parent or legal guardian about the proper care and use of a hearing aid provided under the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1; 76 Del. Laws, c. 408, § 2.;

§ 2606A Regulations.

The Division of Public Health shall adopt regulations to implement the provisions of this chapter, including regulations that:

(1) For the purpose of implementing § 2605A(a) of this title, identify the types of documents that the program manager may require a parent or legal guardian to submit to prove that a child is an eligible child; and

(2) For the purpose of implementing § 2605A(b) of this title, establish factors that the program manager shall consider when evaluating whether a parent or legal guardian:

a. Has the financial means to obtain immediate access to another hearing aid; or

b. Is making reasonable efforts to obtain immediate access to another hearing aid.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2607A Reports.

(a) Beginning in the year 2008, and no later than January 15 of each year thereafter, the Director of Public Health shall submit an annual report to the Governor and the General Assembly regarding the implementation of this chapter.

(b) The annual report shall include the following information:

(1) The number and ages of children who received hearing aids through the loan program that year;

(2) The number of children who received hearing aids through the loan program that year and subsequently received hearing aids through Medicaid, the State's Children's Health Program, or private insurance;

(3) The length of each original loan;

(4) The number of times that each original loan was extended and the length of each extension;

(5) The number of times that hearing aids were not properly returned to the loan bank; and

(6) Any other information that the Director believes is relevant to evaluating the costs and benefits of the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;



§ 2603A. Hearing Aid Loan Bank Program

(a) A Hearing Aid Loan Bank Program is re-established in the Division.

(b) The program hereby re-established is for the purpose of lending hearing aids on a temporary basis to parents and legal guardians of eligible children in order to ensure that such children have maximum auditory exposure during critical years of language development and learning.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2604A Administration.

(a) The program shall be administered by a program manager hired under the merit system.

(b) The Newborn Hearing Screening Program manager shall be the Hearing Aid Loan Bank Program manager, who shall be responsible for the Hearing Aid Loan Program.

(c) The program manager must contract with licensed audiologists for the implementation and administration of Hearing Aid Loan Bank sites.

(d) The program manager shall provide and maintain:

(1) A pool of hearing aids in the loan bank to lend to a parent or legal guardian of an eligible child;

(2) Testing and programming equipment or contracts for testing and programming for hearing aids in the loan bank; and

(3) Supplies for repair and reconditioning or contracts for supplies and services for repair and reconditioning of hearing aids in the loan bank.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2605A Hearing aids: procedures, loans.

(a) The program manager shall lend a suitable hearing aid to a parent or legal guardian of an eligible child upon receipt of:

(1) A prescription from a licensed audiologist; and

(2) Any documents required by the program manager to prove that the child is an eligible child.

(b) The loan period shall be for not more than 6 months except that the program manager may extend the original loan period for additional 6-month periods if, prior to each extension, the program manager determines that:

(1) The child does not have immediate access to another hearing aid under Medicaid, the state children's health program, or private health insurance;

(2) The child's parent or legal guardian currently does not have the financial means to obtain immediate access to another hearing aid; and

(3) The child's parent or legal guardian is making reasonable efforts to obtain access to another hearing aid.

(c) A parent or legal guardian who borrows a hearing aid for an eligible child shall:

(1) Be the custodian of the hearing aid;

(2) Return the hearing aid immediately to the loan bank upon the expiration of the loan period or receipt of a suitable permanent hearing aid, whichever occurs first;

(3) Be responsible for the proper care and use of the hearing aid;

(4) Be responsible for any damage to or loss of the hearing aid; and

(5) Sign a written agreement provided by the program manager that states the term and conditions of the loan.

(d) The program manager shall ensure that the eligible child's licensed audiologist instructs the parent or legal guardian about the proper care and use of a hearing aid provided under the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1; 76 Del. Laws, c. 408, § 2.;

§ 2606A Regulations.

The Division of Public Health shall adopt regulations to implement the provisions of this chapter, including regulations that:

(1) For the purpose of implementing § 2605A(a) of this title, identify the types of documents that the program manager may require a parent or legal guardian to submit to prove that a child is an eligible child; and

(2) For the purpose of implementing § 2605A(b) of this title, establish factors that the program manager shall consider when evaluating whether a parent or legal guardian:

a. Has the financial means to obtain immediate access to another hearing aid; or

b. Is making reasonable efforts to obtain immediate access to another hearing aid.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2607A Reports.

(a) Beginning in the year 2008, and no later than January 15 of each year thereafter, the Director of Public Health shall submit an annual report to the Governor and the General Assembly regarding the implementation of this chapter.

(b) The annual report shall include the following information:

(1) The number and ages of children who received hearing aids through the loan program that year;

(2) The number of children who received hearing aids through the loan program that year and subsequently received hearing aids through Medicaid, the State's Children's Health Program, or private insurance;

(3) The length of each original loan;

(4) The number of times that each original loan was extended and the length of each extension;

(5) The number of times that hearing aids were not properly returned to the loan bank; and

(6) Any other information that the Director believes is relevant to evaluating the costs and benefits of the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;



§ 2604A. Administration

(a) The program shall be administered by a program manager hired under the merit system.

(b) The Newborn Hearing Screening Program manager shall be the Hearing Aid Loan Bank Program manager, who shall be responsible for the Hearing Aid Loan Program.

(c) The program manager must contract with licensed audiologists for the implementation and administration of Hearing Aid Loan Bank sites.

(d) The program manager shall provide and maintain:

(1) A pool of hearing aids in the loan bank to lend to a parent or legal guardian of an eligible child;

(2) Testing and programming equipment or contracts for testing and programming for hearing aids in the loan bank; and

(3) Supplies for repair and reconditioning or contracts for supplies and services for repair and reconditioning of hearing aids in the loan bank.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2605A Hearing aids: procedures, loans.

(a) The program manager shall lend a suitable hearing aid to a parent or legal guardian of an eligible child upon receipt of:

(1) A prescription from a licensed audiologist; and

(2) Any documents required by the program manager to prove that the child is an eligible child.

(b) The loan period shall be for not more than 6 months except that the program manager may extend the original loan period for additional 6-month periods if, prior to each extension, the program manager determines that:

(1) The child does not have immediate access to another hearing aid under Medicaid, the state children's health program, or private health insurance;

(2) The child's parent or legal guardian currently does not have the financial means to obtain immediate access to another hearing aid; and

(3) The child's parent or legal guardian is making reasonable efforts to obtain access to another hearing aid.

(c) A parent or legal guardian who borrows a hearing aid for an eligible child shall:

(1) Be the custodian of the hearing aid;

(2) Return the hearing aid immediately to the loan bank upon the expiration of the loan period or receipt of a suitable permanent hearing aid, whichever occurs first;

(3) Be responsible for the proper care and use of the hearing aid;

(4) Be responsible for any damage to or loss of the hearing aid; and

(5) Sign a written agreement provided by the program manager that states the term and conditions of the loan.

(d) The program manager shall ensure that the eligible child's licensed audiologist instructs the parent or legal guardian about the proper care and use of a hearing aid provided under the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1; 76 Del. Laws, c. 408, § 2.;

§ 2606A Regulations.

The Division of Public Health shall adopt regulations to implement the provisions of this chapter, including regulations that:

(1) For the purpose of implementing § 2605A(a) of this title, identify the types of documents that the program manager may require a parent or legal guardian to submit to prove that a child is an eligible child; and

(2) For the purpose of implementing § 2605A(b) of this title, establish factors that the program manager shall consider when evaluating whether a parent or legal guardian:

a. Has the financial means to obtain immediate access to another hearing aid; or

b. Is making reasonable efforts to obtain immediate access to another hearing aid.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2607A Reports.

(a) Beginning in the year 2008, and no later than January 15 of each year thereafter, the Director of Public Health shall submit an annual report to the Governor and the General Assembly regarding the implementation of this chapter.

(b) The annual report shall include the following information:

(1) The number and ages of children who received hearing aids through the loan program that year;

(2) The number of children who received hearing aids through the loan program that year and subsequently received hearing aids through Medicaid, the State's Children's Health Program, or private insurance;

(3) The length of each original loan;

(4) The number of times that each original loan was extended and the length of each extension;

(5) The number of times that hearing aids were not properly returned to the loan bank; and

(6) Any other information that the Director believes is relevant to evaluating the costs and benefits of the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;



§ 2605A. Hearing aids: procedures, loans

(a) The program manager shall lend a suitable hearing aid to a parent or legal guardian of an eligible child upon receipt of:

(1) A prescription from a licensed audiologist; and

(2) Any documents required by the program manager to prove that the child is an eligible child.

(b) The loan period shall be for not more than 6 months except that the program manager may extend the original loan period for additional 6-month periods if, prior to each extension, the program manager determines that:

(1) The child does not have immediate access to another hearing aid under Medicaid, the state children's health program, or private health insurance;

(2) The child's parent or legal guardian currently does not have the financial means to obtain immediate access to another hearing aid; and

(3) The child's parent or legal guardian is making reasonable efforts to obtain access to another hearing aid.

(c) A parent or legal guardian who borrows a hearing aid for an eligible child shall:

(1) Be the custodian of the hearing aid;

(2) Return the hearing aid immediately to the loan bank upon the expiration of the loan period or receipt of a suitable permanent hearing aid, whichever occurs first;

(3) Be responsible for the proper care and use of the hearing aid;

(4) Be responsible for any damage to or loss of the hearing aid; and

(5) Sign a written agreement provided by the program manager that states the term and conditions of the loan.

(d) The program manager shall ensure that the eligible child's licensed audiologist instructs the parent or legal guardian about the proper care and use of a hearing aid provided under the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1; 76 Del. Laws, c. 408, § 2.;

§ 2606A Regulations.

The Division of Public Health shall adopt regulations to implement the provisions of this chapter, including regulations that:

(1) For the purpose of implementing § 2605A(a) of this title, identify the types of documents that the program manager may require a parent or legal guardian to submit to prove that a child is an eligible child; and

(2) For the purpose of implementing § 2605A(b) of this title, establish factors that the program manager shall consider when evaluating whether a parent or legal guardian:

a. Has the financial means to obtain immediate access to another hearing aid; or

b. Is making reasonable efforts to obtain immediate access to another hearing aid.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2607A Reports.

(a) Beginning in the year 2008, and no later than January 15 of each year thereafter, the Director of Public Health shall submit an annual report to the Governor and the General Assembly regarding the implementation of this chapter.

(b) The annual report shall include the following information:

(1) The number and ages of children who received hearing aids through the loan program that year;

(2) The number of children who received hearing aids through the loan program that year and subsequently received hearing aids through Medicaid, the State's Children's Health Program, or private insurance;

(3) The length of each original loan;

(4) The number of times that each original loan was extended and the length of each extension;

(5) The number of times that hearing aids were not properly returned to the loan bank; and

(6) Any other information that the Director believes is relevant to evaluating the costs and benefits of the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;



§ 2606A. Regulations

The Division of Public Health shall adopt regulations to implement the provisions of this chapter, including regulations that:

(1) For the purpose of implementing § 2605A(a) of this title, identify the types of documents that the program manager may require a parent or legal guardian to submit to prove that a child is an eligible child; and

(2) For the purpose of implementing § 2605A(b) of this title, establish factors that the program manager shall consider when evaluating whether a parent or legal guardian:

a. Has the financial means to obtain immediate access to another hearing aid; or

b. Is making reasonable efforts to obtain immediate access to another hearing aid.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;

§ 2607A Reports.

(a) Beginning in the year 2008, and no later than January 15 of each year thereafter, the Director of Public Health shall submit an annual report to the Governor and the General Assembly regarding the implementation of this chapter.

(b) The annual report shall include the following information:

(1) The number and ages of children who received hearing aids through the loan program that year;

(2) The number of children who received hearing aids through the loan program that year and subsequently received hearing aids through Medicaid, the State's Children's Health Program, or private insurance;

(3) The length of each original loan;

(4) The number of times that each original loan was extended and the length of each extension;

(5) The number of times that hearing aids were not properly returned to the loan bank; and

(6) Any other information that the Director believes is relevant to evaluating the costs and benefits of the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;



§ 2607A. Reports

(a) Beginning in the year 2008, and no later than January 15 of each year thereafter, the Director of Public Health shall submit an annual report to the Governor and the General Assembly regarding the implementation of this chapter.

(b) The annual report shall include the following information:

(1) The number and ages of children who received hearing aids through the loan program that year;

(2) The number of children who received hearing aids through the loan program that year and subsequently received hearing aids through Medicaid, the State's Children's Health Program, or private insurance;

(3) The length of each original loan;

(4) The number of times that each original loan was extended and the length of each extension;

(5) The number of times that hearing aids were not properly returned to the loan bank; and

(6) Any other information that the Director believes is relevant to evaluating the costs and benefits of the program.

74 Del. Laws, c. 109, § 1; 76 Del. Laws, c. 129, § 1.;






CHAPTER 27. ANATOMICAL GIFTS AND STUDIES

Subchapter I Anatomical Studies

§ 2701. Registration of approved institutions and persons

Any nonprofit hospital, accredited university or research institution and teachers, students, research workers and technicians in this State conducting anatomical studies accredited by a nationally recognized accrediting body approved by the Board of Medical Licensure and Discipline desiring to obtain dead bodies for the purpose of anatomical studies shall register with the Board of Medical Licensure and Discipline on such forms as may be prescribed by the Board and for the purpose of this subchapter such a registered hospital, university or research institution shall be known as an approved institution, and any registered teacher, student, research worker or technician shall be known as an approved person, and the Board of Medical Licensure and Discipline shall have the right to refuse registration of such hospital, accredited university or research institution or such persons.

24 Del. C. 1953, § 1771; 54 Del. Laws, c. 281; 63 Del. Laws, c. 4, § 1; 65 Del. Laws, c. 487, § 2; 77 Del. Laws, c. 319, § 1.;



§ 2702. Duties of public officers

Every public officer of this State or of any agency, county or political subdivision thereof, who shall have or receive custody or control of the body of any decedent, other than a dead body on which an autopsy has been performed pursuant to § 4707 of Title 29, and which body is not claimed within a reasonable time by a surviving spouse or relative of the decedent but not less than 120 hours following the death of the decedent, and which body will require burial at the expense of the State or of any agency, county or political subdivision thereof, shall forthwith notify the Medical Council of the existence and location of the dead body and of any identification thereof.

24 Del. C. 1953, § 1772; 54 Del. Laws, c. 281; 65 Del. Laws, c. 487, § 2.;



§ 2703. Designation of recipient approved institution

(a) The Medical Council shall promptly, upon receipt of notice of the existence, location and identification of a dead body pursuant to § 2702 of this title, designate 1 of the approved institutions to receive such body for use, including dissection, in connection with anatomical studies conducted by approved persons and shall notify the approved institutions of its designation and shall notify the officer having custody of the body thereof, and the officer shall promptly deliver the body to the approved institution so designated upon payment by the hospital or research institution of the cost of embalming said body and any necessary transportation and storage costs involved.

(b) Each approved institution to which a dead body has been assigned for anatomical studies shall maintain said body in an embalmed condition, shall at all times ensure its proper and safe custody in an approved place of dissection, shall permit only approved persons to have access to such a body and shall identify all parts dissected free from the body with the same serial number assigned to the body by the Medical Council.

24 Del. C. 1953, § 1773; 54 Del. Laws, c. 281; 65 Del. Laws, c. 487, § 2.;



§ 2704. Disposition of remains

Any approved institution which shall have received a dead body pursuant to this subchapter shall, upon completion of the study thereof, deliver the body as then constituted to the coroner of the county in which such approved institution shall be situate for burial or cremation, and such approved institution shall pay the expenses of such burial or cremation and of the preparation of such body therefor, at the rates provided by law or which are usual and customary in such cases, provided that with the approval of the Inspector of Anatomy mentioned in § 2706 of this title, such an approved institution may retain certain portions of said body for special research or teaching purposes.

24 Del. C. 1953, § 1774; 54 Del. Laws, c. 281; 65 Del. Laws, c. 487, § 2.;



§ 2705. Powers and duties of Medical Council

The Medical Council shall in the performance of its duties pursuant to this subchapter:

(1) Establish such reasonable regulations as may be necessary;

(2) Maintain complete records;

(3) Maintain a registry of approved institutions and persons pursuant to § 2701 of this title;

(4) Allocate unclaimed dead bodies to each of the approved institutions according to the number of approved persons and the character of anatomical studies conducted at such approved institutions.

24 Del. C. 1953, § 1775; 54 Del. Laws, c. 281; 65 Del. Laws, c. 487, § 2.;



§ 2706. Appointment of an Inspector of Anatomy

The Attorney General, in consultation with the Medical Council, shall, on such conditions as the Attorney General may deem fit, appoint as an Inspector of Anatomy, a medical practitioner or a person with a special training or experience in medicolegal matters, and the duties of such Inspector shall be to: (i) Enter and inspect periodically any or all approved institutions where dissection of dead bodies may be in progress and examine any body or record or thing relating to the use of such dead bodies; (ii) report to the Medical Council and the Attorney General any unsatisfactory condition relating to the custody, use or disposal of dead bodies at such institutions or any other place where they may be located; (iii) investigate the alleged misconduct of any authorized or unauthorized person who has access to dead bodies; and, for the purpose of this subchapter, any person who obstructs the Inspector of Anatomy in the performance of the Inspector's duties shall be punishable by a fine not exceeding $100.

24 Del. C. 1953, § 1776; 54 Del. Laws, c. 281; 65 Del. Laws, c. 487, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2707. Postmortem examination only by physicians; liability; consent

(a) No postmortem examination of the body of a deceased person shall be conducted by any person other than a duly licensed doctor of medicine or osteopathy. Written or telegraphic consent for a doctor of medicine or osteopathy to conduct a postmortem examination of the body of the deceased person shall be deemed sufficient when given by whichever 1 of the following assumes custody of the body for the purpose of burial: Father, mother, husband, wife, child, guardian, next of kin or, in absence of any of the foregoing, a person who assumes the duty of legal disposal of the body. If 2 or more such persons assume custody of the body, consent of 1 of them who is legally considered as the next of kin shall be deemed sufficient.

(b) The licensed physician conducting the postmortem examination shall not be liable in damages for any action taken in making such postmortem examination.

24 Del. C. 1953, § 1777; 56 Del. Laws, c. 429, § 2; 65 Del. Laws, c. 487, § 2.;






Subchapter II Uniform Anatomical Gift Act

§ 2710. Definitions

As used in subchapters II and III of this chapter:

(1) "Acute care general hospital'' means a hospital that provides diagnostic and therapeutic services to patients for a variety of medical conditions both surgical and nonsurgical and in which the average length of stay for all patients is less than 30 days.

(2) "Anatomical donation'' or "anatomical donor'' means a human body part donation or a human body part donor.

(3) "Bank or storage facility'' means a facility licensed, accredited or approved under the laws of any state for storage of human bodies or parts thereof.

(4) "Decedent'' means a deceased individual and includes a stillborn infant or fetus.

(5) "Department'' means the Delaware Department of Health and Social Services.

(6) "Donor'' means an individual who makes a gift of all or part of the individual's body.

(7) "Fund'' means the Organ and Tissue Donor Awareness Trust Fund.

(8) "Hospital'' means a hospital licensed, accredited or approved under the laws of any state and includes a hospital operated by the United States government, a state or a subdivision thereof, although not required to be licensed under state laws.

(9) "OPO'' means the federally certified organ procurement organization for the State.

(10) "Part'' includes organs, tissues, eyes, bones, arteries, blood, other fluids and other portions of a human body, and "part'' includes "parts''.

(11) "Person'' means an individual, corporation, government or governmental subdivision or agency, statutory trust, business trust, estate, trust, partnership or association or any other legal entity.

(12) "Physician'' or "surgeon'' means a physician or surgeon licensed or authorized to practice under the laws of any state.

(13) "Recovery specialist'' means a medical professional licensed by this or another state or technician trained in accordance with federal standards pursuant to 42 U.S.C. § 274(b) and nationally accredited standards for human body part removal.

(14) "State'' includes a state, district, commonwealth, territory, insular possession and any other area subject to the legislative authority of the United States of America.

24 Del. C. 1953, § 1780; 57 Del. Laws, c. 445, § 2; 65 Del. Laws, c. 487, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 453, § 2; 73 Del. Laws, c. 329, § 58.;



§ 2711. Persons who may execute an anatomical gift

(a) Any individual of sound mind and 18 years of age or more or an individual not of such age who has parental consent may give all or any part of the individual's body for any purposes specified in § 2712 of this title, the gift to take effect upon the donor's death. However, a married minor may make such a donation without parental consent.

(b) "Parental consent'' as used in this section shall be defined as the written permission by any of the following persons in order of priority stated below when persons of prior classes are no longer living or no longer have contractual capacity and when there is no notice to a donee of an objection, written or otherwise, by a person of the same class:

(1) Either parent;

(2) A legal guardian;

(3) Any individual having legal custody.

(c) Any of the following persons in order of priority stated, when persons in prior classes are not available at the time of death and in the absence of actual notice of contrary indications by the decedent or actual notice of opposition by a member of the same or a prior class, may give all or any part of the decedent's body for any purpose specified in § 2712 of this title:

(1) The spouse;

(2) An adult son or daughter, 18 years of age or older;

(3) Either parent;

(4) An adult brother or sister;

(5) A guardian of the person of the decedent at the time of death;

(6) Any other person authorized or under obligation to dispose of the body.

(d) If the donee has actual notice of contrary indications by the decedent or that a gift by a member of a class is opposed by a member of the same or a prior class, the donee shall not accept the gift. The persons authorized by subsection (c) of this section may make the gift after death or immediately before death.

(e) A gift of all or part of a body authorizes any examination necessary to assure medical acceptability of the gift for the purposes intended.

(f) The rights of the donee created by the gift are paramount to the rights of others except as provided by § 2716(f) of this title.

(g) A donor's gift of all or any part of the individual's body, as indicated pursuant to this chapter, including, but not limited to, a designation on a driver's license or identification card, donor card, advance health care directive, will or other document of gift, may not be revoked by the next-of-kin or other persons identified in subsection (c) of this section, nor shall the consent of any such person at the time of the donor's death or immediately thereafter be necessary to render the gift valid and effective.

24 Del. C. 1953, § 1781; 57 Del. Laws, c. 445, § 2; 64 Del. Laws, c. 16, §§ 1-3; 65 Del. Laws, c. 487, § 3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 1, § 1.;



§ 2712. Persons who may become donees, and purposes for which anatomical gifts may be made

The following persons may become donees of gifts of bodies or parts thereof for the purposes stated:

(1) Any hospital, surgeon or physician, for medical or dental education, research, advancement of medical or dental science, therapy or transplantation; or

(2) Any accredited medical or dental school, college or university for education, research, advancement of medical or dental science or therapy; or

(3) Any bank, storage facility or OPO for medical or dental education, research, advancement of medical or dental science, therapy or transplantation; or

(4) Any specified individual for therapy or transplantation needed by that individual.

24 Del. C. 1953, § 1782; 57 Del. Laws, c. 445, § 2; 65 Del. Laws, c. 487, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 453, § 3.;



§ 2713. Manner of executing anatomical gifts

(a) A gift of all or part of the body under § 2711(a) of this title may be made by will. The gift becomes effective upon the death of the testator without waiting for probate. If the will is not probated, or if it is declared invalid for testamentary purposes, the gift, to the extent that it has been acted upon in good faith, is nevertheless valid and effective.

(b) A gift of all or part of the body under § 2711(a) of this title may also be made by document other than a will. The gift becomes effective upon the death of the donor. The document, which may be a card designed to be carried on the person, must be signed by the donor in the presence of 2 witnesses who need not be in the presence of each other but who must sign the document in the donor's presence. If the donor cannot sign, the document may be signed for the donor at the donor's direction and in the donor's presence and in the presence of 2 witnesses who must sign the document in the donor's presence. Delivery of the document of gift during the donor's lifetime is not necessary to make the gift valid.

(c) The gift may be made to a specified donee or without specifying a donee. If the latter, the gift may be accepted by the attending physician as donee upon or following death. If the gift is made to a specified donee who is not available at the time and place of death, the attending physician upon or following death, in the absence of any expressed indication that the donor desired otherwise, may accept the gift as donee. The physician who becomes a donee under this subsection shall not participate in the procedures for removing or transplanting a part.

(d) Notwithstanding § 2716(b) of this title, the donor may designate in the donor's will, card or other document of gift the surgeon, physician or recovery specialist to carry out the appropriate procedures. In the absence of a designation or if the designee is not available, the donee or other person authorized to accept the gift may employ or authorize any surgeon, physician or recovery specialist for the purpose or, in the case of a gift of eyes, donee or authorized person may employ or authorize an undertaker licensed by the State or a qualified eye bank technician on the staff of the Medical Eye Bank of Delaware or the Lion's Eye Bank of Delaware Valley who has successfully completed a course in eye enucleation approved by the Medical Examiner of the State to enucleate eyes for the gift after certification of death by a physician. A qualified undertaker or eye bank technician acting in accordance with this subsection shall be free from civil and criminal liability with respect to the eye enucleation.

(e) Any gift by a person designated in § 2711(c) of this title shall be made by a document signed by the person or made by the person's telegraphic, recorded, telephonic or other recorded message.

(f) A person who so directs the manner in which the person's body or any part of the person's body shall be disposed of shall receive no remuneration or other thing of value for such disposition.

24 Del. C. 1953, § 1783; 57 Del. Laws, c. 445, § 2; 59 Del. Laws, c. 330, § 1; 65 Del. Laws, c. 487, § 3; 67 Del. Laws, c. 360, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 453, § 4.;



§ 2714. Delivery of document of gift

If the gift is made by the donor to a specified donee, the will, card or other document, or an executed copy thereof, may be delivered to the donee to expedite the appropriate procedures immediately after death, but delivery is not necessary to the validity of the gift. The will, card or other document, or an executed copy thereof, may be deposited in any hospital, bank or storage facility or registry office that accepts them for safekeeping or for facilitation of procedures after death. On request of any interested party upon or after the donor's death, the person in possession shall produce the document for examination.

24 Del. C. 1953, § 1784; 57 Del. Laws, c. 445, § 2; 65 Del. Laws, c. 487, § 3.;



§ 2715. Amendment or revocation of the gift

(a) If the will, card or other document or executed copy thereof has been delivered to a specified donee, the donor may amend or revoke the gift by:

(1) The execution and delivery to the donee of a signed statement;

(2) An oral statement made in the presence of 2 persons and communicated to the donee;

(3) A statement during a terminal illness or injury addressed to an attending physician and communicated to the donee; or

(4) A signed card or document found on the person or in the person's effects.

(b) Any document of gift which has not been delivered to the donee may be revoked by the donor in the manner set in subsection (a) of this section or by destruction, cancellation or mutilation of the document and all executed copies thereof.

(c) Any gift made by a will may also be amended or revoked in the manner provided for amendment or revocation of wills or as provided in subsection (a) of this section.

24 Del. C. 1953, § 1785; 57 Del. Laws, c. 445, § 2; 65 Del. Laws, c. 487, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2716. Rights and duties at death

(a) The donee may accept or reject the gift. If the donee accepts a gift of the entire body, the donee may, subject to the terms of the gift, authorize embalming and the use of the body in funeral services. If the gift is of a part of the body, the donee, upon the death of the donor and prior to embalming, shall cause the part to be removed without unnecessary mutilation. After removal of the part, custody of the remainder of the body vests in the surviving spouse, next of kin or other persons under obligation to dispose of the body. The heir of any donor, at the time the disposition of the body takes place, may submit a request in writing to the donee that the body be returned to the heir at such time as the donee either refuses the disposition of the entire body or the parts thereof or determines that the donee no longer has use of the remains.

(b) A surgeon, physician, funeral director, recovery specialist or eye bank technician who is authorized to remove any part in accordance with this subchapter is also authorized to draw or secure a blood sample from the donor, in order to screen the tissue received for medical purposes.

(c) The time of death shall be determined by a physician who attends the donor at the donor's death or, if none, the physician who certifies the death. This physician shall not participate in the procedures for removing or transplanting a part.

(d) A person who acts in good faith in accord with the terms of this subchapter or under the anatomical gift laws of another state (or a foreign country) is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for that act.

(e) Where no other provision for the same exists, a body, or the remains thereof, after it is no longer needed for the purpose indicated by the donor, may be buried at public expense on order of the Medical Council of Delaware, but in no case shall the expense of the burial exceed $100.

(f) This subchapter is subject to the laws of this State prescribing powers and duties with respect to autopsies.

24 Del. C. 1953, § 1786; 57 Del. Laws, c. 445, § 2; 65 Del. Laws, c. 335, §§ 1, 2; 65 Del. Laws, c. 487, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 453, § 5.;



§ 2717. Uniformity of interpretation

This subchapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

24 Del. C. 1953, § 1787; 57 Del. Laws, c. 445, § 2; 65 Del. Laws, c. 487, § 3.;



§ 2718. Short title

This subchapter may be cited as the Uniform Anatomical Gift Act.

24 Del. C. 1953, § 1788; 57 Del. Laws, c. 445, § 2; 65 Del. Laws, c. 487, § 3.;



§ 2719. Forms

The following forms may be used to accomplish the purposes of this subchapter:

I,............, hereby make this anatomical gift of or from to the body of............ who died on.............. at the.......... in........... The marks in the appropriate squares and the words filled into the blanks below indicate my relationship to the deceased and my desires respecting the gift.

I am the surviving: ( ) ....spouse; ( ) ....adult son or daughter; ( ) ....parent; ( ) ....adult brother or sister; ( ) ....guardian; &blank;..........., authorized to dispose of the body:

I give ( ) ....the body of deceased; ( ) ....any needed organs or parts; ( ) ....the following organs or parts........................;

To the following person (or institution)........................ (insert the name of a physician, hospital, research or educational institution, storage bank or individual), for the following purposes: ( ) ....any purpose authorized by law; ( ) ....transplantation; ( ) ....therapy; ( ) ....research; ( ) ....medical education.

Dated.......... City and State...................

Signature of Survivor

Address of Survivor Anatomical Gift by a Living Donor

I am of sound mind and 18 years or more of age.

I hereby make this anatomical gift to take effect upon my death. The marks in the appropriate squares and words filled into the blanks below indicate my desires.

I give: ( ) ....my body; ( ) ....any needed organs or parts; ( ) ....the following organs or parts ;

To the following person or institutions ( ) ....the physician in attendance at my death; ( ) ....the hospital in which I die; ( ) ....the following named physician, hospital, storage bank or other medical institution.................; ( ) ....the following individual for treatment.......................; for the following purposes: ( ) ....any purpose authorized by law; ( ) ....transplantation; ( ) ....therapy; ( ) ....research; ( ) ....medical education.

Dated.......... City and State.................

Signed by the Donor in the presence of the following who sign as witnesses.

Witness Signature of Donor

Witness Address of Donor Anatomical Gift by a Living Minor Donor

I am of sound mind and under 18 years of age.

I hereby make this anatomical gift to take effect upon my death with the parental consent of the undersigned. The marks in the appropriate squares and the words filled into the blanks below indicate my desires.

I give: ( ) ....my body; ( ) ....any needed organs or parts; ( ) ....the following organs or parts ;

To the following person or institutions ( ) ....the physician in attendance at my death; ( ) ....the hospital in which I die; ( ) ....the following named physician, hospital, storage bank or other medical institution..............; ( ) ....the following individual for treatment..................; for the following purposes; ( ) ....any purpose authorized by law; ( ) ....transplantation; ( ) ....therapy; ( ) ....research; ( ) ....medical education.

Dated........... City and State......................

The undersigned parent or other person authorized by law grants permission for the above anatomical gift.

Signed by the Donor and the person giving parental consent in the presence of the following who sign as witnesses.

Signature of Donor

______________

Witness Address of Donor

Signature of Parent or

other Person Authorized by Law

______________

Witness Address of Consenting Party

24 Del. C. 1953, § 1789; 57 Del. Laws, c. 445, § 2; 64 Del. Laws, c. 16, § 4; 65 Del. Laws, c. 487, § 3.;






Subchapter III Request for Consent to an Anatomical Gift and Establishment of Organ and Tissue Donation Awareness Trust Fund

§ 2721. Requests for anatomical gifts

(a) Identification of potential anatomical donors. At or near the time of death of any patient age 75 years or less in an acute care general hospital, the attending physician or hospital designee shall make contact with the OPO in order to determine the suitability for organ, tissue and eye donation for any purpose specified under this chapter. This contact and the disposition shall be noted in the patient's medical record.

(b) Protocol for referral of potential anatomical donors to OPO.

(1) The person designated by the acute care general hospital to contact the OPO shall have the following information available:

a. Patient's name and identifier number;

b. Patient's age;

c. Anticipated cause of death;

d. Past medical history; and

e. Other pertinent medical information.

(2) The OPO, in consultation with the patient's attending physician or his/her designee or the hospital's designee shall determine suitability for donation. This determination must be made prior to the initiation of any request of the persons identified under § 2711(c) of this title for anatomical donation.

a. If the OPO determines that donation is not appropriate based on established medical criteria, this shall be noted by hospital personnel in the patient's record and no further action shall be necessary.

b. If the OPO determines that the patient is a suitable candidate for anatomical donation, a request shall be initiated by informing the appropriate persons under § 2711(c) of this title of the option to donate organs, tissue or eyes. The request for anatomical donation shall be made by a representative of the OPO in consultation with the attending physician or the hospital designee. In those cases where the attending physician desires to approach the family to discuss organ or tissue donation, the attending physician may do so when accompanied by a representative of the OPO. The person making the request shall ask persons pursuant to § 2711(c) of this title whether the deceased had a validly executed donor card, will, other document or gift, driver's license or identification card evidencing an anatomical gift. If there is no such evidence of an anatomical gift, then the person designated under § 2711(c) of this title shall be informed in accordance with this chapter of the option to donate organs, tissue or eyes.

c. Each hospital may designate tissue recovery provider(s) to serve the hospital. Each hospital shall notify the OPO in writing of designation(s) it makes, if any. Hospital designated tissue recovery provider(s) shall work cooperatively with the OPO to support the development and/or release of any consent or medical information regarding a potential donor.

(3) Within 1 year of enactment of this section, each acute care general hospital in the state shall develop and implement a protocol for referring potential anatomical donors as provided in this section. The protocol shall require that, at or near the time of the death of any patient age 75 years or less, the acute care general hospital shall contact by telephone the OPO to determine suitability for anatomical donation of the potential donor. The protocol shall encourage discretion and sensitivity to family circumstances and beliefs in all discussions regarding donations of organs, tissue or eyes.

a. Limitation. If the hospital staff advises the OPO that the hospital staff has received actual notice that the decedent did not wish to be an anatomical donor, the gift of all or any part of the decedent's body shall not be requested.

b. Medical Record Reviews. Death Medical record reviews must be performed annually in each acute care general hospital for the sole purpose of determining anatomical donor potential at the hospital. The hospital may perform the medical record review or may designate the OPO to conduct the review. If the hospital chooses to conduct its own review, it must do so in accordance with clinical specifications and guidelines established by the OPO. If the hospital conducts the review, the OPO must provide the necessary training to hospital personnel conducting the review. The hospital must report the results of the review to the OPO no later than 45 days following the completion of the review. If the hospital designates the OPO to conduct the review, the OPO shall provide the hospital with written assurance that the OPO shall maintain the confidentiality of patient identifying information.''

65 Del. Laws, c. 487, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 453, § 7.;



§ 2722. Persons qualified to consent

The following persons may, in the order set forth herein, consent to or deny a request for an anatomical gift of any specific parts, organs or tissues of the body of a patient in a terminal condition and incompetent or a deceased person who has not made an anatomical gift. Such consent or denial shall be in writing. If there is a conflict among members of a class, the denial will control:

(1) The spouse of the patient or decedent;

(2) A child of the patient or decedent, if such child is 18 years of age or older;

(3) Either parent of the patient or decedent;

(4) A sibling of the patient or decedent, if such sibling is 18 years of age or older; and

(5) The guardian of the patient or decedent at the time of the decedent's death.

65 Del. Laws, c. 487, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2723. Recovery of human body parts by recovery specialist

A recovery specialist may recover a human body part for any purpose specified in this chapter. A physician shall not be required to be present during the recovery procedure. Nothing in this section shall be construed to limit a physician or other person authorized by law to recover human body parts pursuant to law.

71 Del. Laws, c. 453, § 8.;



§ 2724. Organ donation designation on driver's license

Beginning as soon as practicable but no later than July 1, 1998, the Delaware Division of Motor Vehicles shall modify the driver's license and identification card application process and renewal system to obtain information regarding an individual's consent to anatomical donation, including a process to allow persons under age 18 to register as donors with parental consent as defined in § 2711(b) of this title. The following question shall be asked:

Do you wish to have the organ donor designation printed on your driver's license?

Only an affirmative response of an individual shall be noted on the front of the driver's license or identification card with the word "Organ Donor'' and recorded in the individual's computer record with the Division of Motor Vehicles. The OPO shall be given access to the foregoing donor information 24 hours a day through the Division of Motor Vehicles computer database. Notwithstanding the Driver's Privacy Protection Act, Title 21, Section 305, the Division of Motor Vehicles is authorized to provide the OPO with the foregoing donor information. The OPO shall not be assessed a fee or other charges for such access. The donor designation on the driver's license or identification card shall be deemed sufficient to satisfy all requirements for consent to organ and tissue donation.

71 Del. Laws, c. 453, § 8.;



§ 2725. Declaration concerning medical treatment

Consent to an anatomical gift under this statute shall not override an individual's declaration regarding medical treatment under Chapter 25 of this title.

65 Del. Laws, c. 487, § 4.;



§ 2726. Liability

A person who acts in good faith in accord with the terms of this subchapter is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for that act.

65 Del. Laws, c. 487, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 453, § 9.;



§ 2727. Consent not necessary for anatomical donation

Notwithstanding any law to the contrary, if a validly executed donor card, advance health care directive, will, other document of gift, driver's license or identification card evidencing an anatomical gift exists, consent at the time of death is not necessary to render the gift valid.

71 Del. Laws, c. 453, § 10.;



§ 2728. Organ and Tissue Donor Awareness Trust Fund Contributions

The Delaware Department of Finance shall provide a space on the face of the state individual income tax return for the 1998 tax year and each year thereafter whereby an individual may voluntarily designate a contribution of any amount desired to the Fund. The amount so designated by an individual on the state income tax return form shall be deducted from the tax refund to which the individual is entitled or added to the individual's payment and shall not constitute a charge against the income tax revenues due the State.

71 Del. Laws, c. 453, § 10; 73 Del. Laws, c. 179, § 3.;



§ 2729. Organ and Tissue Donation Awareness Trust Fund

(a) There is hereby created a special fund in the State Treasury to be known as the Organ and Tissue Donor Awareness Trust Fund.

(b) Moneys deposited into the Fund and interest which accrues from those funds are hereby appropriated to the Organ and Tissue Donor Awareness Board as a continuing appropriation, to be distributed by the board in the manner provided in and for the purposes delineated in § 2730. Funds in the Organ and Tissue Donor Awareness Fund shall not lapse.

71 Del. Laws, c. 453, § 10; 73 Del. Laws, c. 179, § 4.;



§ 2730. Organ and Tissue Donor Awareness Board

(a) There is hereby established an Organ and Tissue Donor Awareness Board comprised of 9 members to be appointed by the Governor. The members of the board shall include a representative of the federally certified organ procurement organization serving Delaware, a representative of an eye bank located in Delaware, a transplant recipient, a donor family member, a physician having special interest in area of transplantation, a current officer, employee or board member of a Delaware acute care general hospital, 1 representative each from the Department of Health and Social Services, the Department of Education and the Division of Motor Vehicles. Members of the board shall serve for 3-year terms and may be appointed to successive terms by the Governor. Members of the board shall serve without compensation, but shall be reimbursed for all reasonable and necessary travel and other expenses incurred in the performance of their duties under this section.

(b) The board shall have the power and its duty shall be:

(1) To develop donor awareness programs in Delaware, including but not limited to a promotional campaign to encourage Delaware residents to register as donors through the state's driver's license program; educational programs in secondary schools; and an education and awareness campaign for Delaware State employees;

(2) From moneys in the Organ and Tissue Donor Awareness Trust Fund or otherwise made available to the Board, to award grants or make and enter into contracts with any person, association, partnership or corporation for the development, design and implementation of donor awareness programs in Delaware.

(3) To appoint officers, agents, employees and servants, and to prescribe their duties and fix their compensation; provided, that the board shall have the authority to obtain staff support, office space, equipment and supplies from any state department, with or without compensation;

(4) To make and execute contracts and other instruments necessary or convenient for the conduct of its business and the exercise of the authority of the board;

(5) To apply for and accept appropriations, grants, loans and other assistance from, and to enter into contracts, agreements or other transactions with the federal government, the state government, political subdivisions, persons, associations, partnerships or corporations for the development, design and implementation of donor awareness programs in Delaware;

(6) To do all acts and things necessary to carry out the powers granted to it by this act.

71 Del. Laws, c. 453, § 10.;









CHAPTER 28. SPERM BANK AND TISSUE BANK REGISTRY

§ 2801. Establishment of registry; testing of donors; penalties

(a) The Department of Health and Social Services shall establish a registry of all sperm banks and tissue banks operating in this State. All sperm banks and tissue banks operating in this State shall register with the Department of Health and Social Services by May 1 of each year. Any person, hospital, clinic, corporation, partnership or other legal entity which operates a sperm bank or tissue bank in this State and fails to register with the Department of Health and Social Services pursuant to this section shall be subject to a fine of $5,000.

(b) All donors of semen for purposes of artificial insemination, or donors of corneas, bones, organs or other human tissue for the purpose of injecting, transfusing or transplanting any of them in the human body, shall be tested for evidence of exposure to human immunodeficiency virus (HIV) and any other identified causative agent of Acquired Immunodeficiency Syndrome (AIDS) at the time of or after the donation, but prior to the semen, corneas, bones, organs or other human tissue being made available for such use. However, when in the opinion of the attending physician the life of a recipient of a bone, organ or other human tissue donation would be jeopardized by delays caused by testing for evidence for exposure to HIV and any other causative agent of AIDS, testing shall not be required prior to the life-saving measures.

(c) No person may intentionally, knowingly, recklessly or negligently use the semen, corneas, bones, organs or other human tissue of a donor unless the requirements of subsection (b) of this section have been met. No person may knowingly, recklessly or intentionally use the semen, corneas, bones, organs or other human tissue of a donor who has tested positive for exposure to HIV or any other identified causative agent of AIDS. Violation of this subsection shall be a class E felony.

(d) For the purposes of this section, "tissue bank'' means any facility or program that is involved in procuring, furnishing, donating, processing or distributing corneas, bones, organs or other human tissue for the purpose of injecting, transfusing or transplanting any of them in the human body.

66 Del. Laws, c. 335, § 1; 70 Del. Laws, c. 147, §§ 11, 12.;






CHAPTER 29. CLEAN INDOOR AIR ACT

§ 2901. Legislative intent

The General Assembly finds that it is in the best interest of the people of this State to protect nonsmokers from involuntary exposure to environmental tobacco smoke in most indoor areas open to the public, public meetings, foods service establishments and places of employment.

The General Assembly recognizes that a balance should be struck between the health concerns of nonconsumers of tobacco products and the need to minimize unwarranted governmental intrusion into and regulation of private spheres of conduct and choice with respect to the use or nonuse of tobacco products in certain designated public areas and in private places. Therefore, the General Assembly declares that the purpose of this act is to preserve and improve the health, comfort and environment of the people of this State by limiting exposure to tobacco smoke.

69 Del. Laws, c. 287, § 1.;



§ 2902. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Auditorium'' means the part of a public building where an audience sits and any corridors, hallways or lobbies adjacent thereto.

(2) "Bar'' means any indoor area open to the public operated primarily for the sale and service of alcoholic beverages for on-premises consumption and where the service of food is secondary to the consumption of such beverages. An establishment which has been licensed by the Delaware Alcoholic Beverage Control Commission as a "taproom or tavern'' as that term is defined in Title 4 shall be considered a "bar'' for purposes of the application of the provisions of this chapter.

(3) "Employer'' means any person, partnership, association, corporation or nonprofit entity that employs 1 or more persons, including the legislative, executive and judicial branches of state government; any county, city, town, village or any other political subdivision of the State, public improvement or special district, public authority, commission, agency or public benefit corporation; or any other separate corporate instrumentality or unit of state or local government.

(4) "Environmental tobacco smoke'' (ETS) or "secondhand smoke'' is the complex mixture formed from the escaping smoke of a burning tobacco product (termed as "sidestream smoke'') and smoke exhaled by the smoker. Exposure to ETS is also frequently referred to as "passive smoking'' or "involuntary smoking''.

(5) "Food service establishment'' means any indoor area open to the public or portion thereof in which the principal business is the sale of food for on-premises consumption including, but not limited to, restaurants, cafeterias, coffee shops, diners, sandwich shops or short order cafes. A food service establishment shall not include the bar area of such establishment. An establishment which has been licensed by the Delaware Alcoholic Beverage Control Commission as a "restaurant'' as that term is defined in Title 4 shall be considered a "food service establishment'' for purposes of the application of the provisions of this chapter.

(6) "Indoor area open to the public'' means any indoor area or portion thereof generally accessible to the public.

(7) "Place of employment'' means any indoor area or portion thereof under the control of an employer in which employees of the employer perform services but that is not generally accessible to the public.

(8) "Public building'' means any building owned or operated by the State, including the legislative, executive and judicial branches of state government; any county, city, town, village or any other political subdivision of the State, public improvement or special district, public authority, commission, agency or public benefit corporation; or any other separate corporate instrumentality or unit of state or local government.

(9) "Public meeting'' means all meetings open to the public pursuant to the laws of Delaware and its political subdivisions.

(10) "Smoke-free work area'' means an indoor area in a place of employment where no smoking occurs.

(11) "Smoking'' means the burning of a lighted cigarette, cigar, pipe or any other matter or substance that contains tobacco.

(12) "Tobacco business'' means a sole proprietorship, corporation, partnership or other enterprise engaged primarily in the sale, manufacture or promotion of tobacco, tobacco products and accessories either at wholesale or retail, and in which the sale, manufacture or promotion of other products is merely incidental.

(13) "Work area'' means an area in a place of employment where 1 or more employees are routinely assigned and perform services for their employer.

69 Del. Laws, c. 287, § 1; 73 Del. Laws, c. 275, §§ 1, 2, 3, 4, 5, 6.;



§ 2903. Smoking restrictions

Except as is provided in § 2904 of this title, and in order to reduce the levels of exposure to environmental tobacco smoke, smoking shall not be permitted and no person shall smoke in any indoor enclosed area to which the general public is invited or in which the general public is permitted, including, but not limited to:

(1) Public meetings;

(2) Elevators;

(3) Government owned and/or operated means of mass transportation including buses, vans, trains, taxicabs and limousines;

(4) Grocery stores;

(5) Gymnasiums;

(6) Jury waiting and deliberation rooms;

(7) Courtrooms;

(8) Child day care facilities;

(9) Health care facilities including hospitals, health care clinics, doctor's offices or other health-care-related facilities;

(10) Any workplace not exempted;

(11) Restrooms, lobbies, reception areas, hallways and other common-use areas;

(12) Restaurants as licensed by the Division of Public Health or defined by Title 4;

(13) Gaming facilities that are open to the public;

(14) Any indoor sports arena;

(15) Lobbies, hallways and other common areas in apartment buildings, condominiums and other multiple-unit residential facilities;

(16) Lobbies, hallways and other common areas in hotels and motels, and in no less than 75% of the sleeping quarters within a hotel or motel that are rented to guests;

(17) Bowling alleys;

(18) Billiard or pool halls;

(19) Retirement facilities and nursing homes not including any private residence;

(20) Public buildings;

(21) Auditoria;

(22) Theaters;

(23) Museums;

(24) Libraries;

(25) Public and nonpublic schools;

(26) Other educational and vocational institutions.

(27) Establishments defined as a motorsports speedway, tavern or taproom by Title 4.

69 Del. Laws, c. 287, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 316, § 1; 73 Del. Laws, c. 275, § 7.;



§ 2904. Smoking restrictions inapplicable

This chapter shall not apply to:

(1) Private homes, private residences and private automobiles; provided, however, it shall only apply when such homes, residences or vehicles are being used for child care or day care or when the private vehicle is being used for the public transportation of children or as part of health care or day care transportation;

(2) Any indoor area where private social functions are being held when seating arrangements are under the control of the sponsor of the function and not the owner, operator, manager or person in charge of such indoor area;

(3) Limousines under private hire;

(4) A hotel or motel room rented to 1 or more guests; provided that the total percentage of such hotel or motel rooms does not exceed 25%;

(5) Any fund raising activity or function sponsored by a volunteer fire company, auxiliary of a fire company, or a volunteer ambulance or volunteer rescue company; provided, however, that the fund raising activity or function takes place upon property owned or leased by the volunteer fire, rescue or ambulance company; and

(6) Any fund raising activity or function sponsored by a fraternal benefit society as defined by § 6201 of Title 18; provided, however, that the fund raising activity or function takes place upon property owned or leased by said organization.

69 Del. Laws, c. 287, § 1; 73 Del. Laws, c. 275, § 8.;



§ 2905. Posting of signs

"Warning: Smoking Permitted'' signs shall be prominently posted and properly maintained where smoking is permitted pursuant to § 2904(2) and (4) of this title. Such signs shall be posted and maintained by the owner, operator, manager or other person having control of such area. The letters on such signs shall be at least 1 inch in height.

69 Del. Laws, c. 287, § 1; 73 Del. Laws, c. 275, § 9.;



§ 2906. Implementation; rules and regulations

(a) The Department of Labor shall adopt rules and regulations as are necessary and reasonable to implement the provisions of this chapter as they apply to employers, employees, places of employment and the work place.

(b) The Department of Health and Social Services shall adopt rules and regulations as are necessary and reasonable to implement remaining provisions of this chapter not affecting employers, employees and the work place.

(c) The Department of Health and Social Services and the Department of Labor may upon request waive the provisions of this chapter if they determine there are compelling reasons to do so, and such waiver will not significantly affect the health and comfort of nonconsumers of tobacco products.

(d) The Department of Health and Social Services and the Department of Labor shall file annual reports by January 15 to the General Assembly outlining their enforcement efforts for the prior year and the results of those efforts. The first report shall be due 1 year after the effective date of the legislation.

69 Del. Laws, c. 287, § 1; 73 Del. Laws, c. 275, § 10.;



§ 2907. Administrative penalties

(a) Any person who violates any provision of this chapter or any rule or regulation promulgated pursuant thereto shall be subject to an administrative penalty of $100 for a first violation and not less than $250 for each subsequent violation.

(b) Any employer who discharges or in any manner discriminates against an employee because that employee has made a complaint or has given information to the Department of Labor pursuant to this chapter, or because the employee has caused to be instituted or is about to cause to be instituted any proceedings under this chapter, or testified or is about to testify in any such proceedings, shall be deemed in violation of this chapter and shall be subject to a civil penalty of not less than $2,000 nor more than $10,000 for each violation.

69 Del. Laws, c. 287, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 460, § 4; 73 Del. Laws, c. 275, §§ 11, 12.;



§ 2908. Preemption

Repealed by 73 Del. Laws, c. 275, § 13.;






CHAPTER 30. NONCONTAGIOUS DISEASE PREVENTION AND EDUCATION INITIATIVES

§ 3001. Osteoporosis prevention and education

The Secretary of Health and Social Services shall establish, promote, and maintain an osteoporosis prevention and education initiative in order to raise public awareness of the causes and nature of osteoporosis, personal risk factors, the value of prevention and early detection, and options for diagnosing and treating the disease and to educate consumers, health professionals, teachers and human services providers.

71 Del. Laws, c. 223, § 1.;



§ 3002. RSDS education

The Secretary of Health and Social Services shall establish, promote and maintain a Reflex Sympathetic Dystrophy Syndrome (RSDS), also known as Complex Regional Pain Syndrome, education initiative in order to raise public awareness of, and to educate consumers, health professionals, teachers and human services providers about, the causes and nature of RSDS, personal risk factors, the value of early detection and prompt treatment, and options for diagnosing and treating the disease.

74 Del. Laws, c. 70, § 2.;






CHAPTER 30A. TRAINING AND QUALIFICATIONS FOR NURSING ASSISTANTS AND CERTIFIED NURSING ASSISTANTS

§ 3001A. Definitions

As used in this chapter:

(1) "Certified nursing assistant'' means a duly-certified individual under the supervision of a licensed nurse, who provides care that does not require the judgment and skills of a licensed nurse. The care may include, but is not limited to, the following: bathing, dressing, grooming, toileting, ambulating, transferring and feeding, observing and reporting the general well-being of the person or persons to whom they are providing care.

(2) "Department'' means the Department of Health and Social Services.

(3) "Nursing assistant'' means an individual who has completed the requisite training to become a Certified Nursing Assistant but is awaiting certification.

(4) "Senior certified nursing assistant'' means a Certified Nursing Assistant who has met the requirements of § 3005A of this Title.

72 Del. Laws, c. 168, § 1; 77 Del. Laws, c. 401, §§ 4, 5.;

§ 3002A Certified nursing assistant training.

To obtain certification as a certified nursing assistant, all trainees must complete a total of 150 hours of training, 75 of which are in the classroom and 75 of which include clinical training. For the purpose of calculating minimum levels of staffing required at a facility pursuant to statute or regulation, an individual who has completed 75 hours of classroom and 37.5 hours of clinical training in a facility sponsored training program may be considered as a member of such facility's staff while undergoing the last 37.5 hours of clinical training at such facility.

72 Del. Laws, c. 168, § 1.;

§ 3003A Composition of CNA training course and curriculum.

All courses in this State offering certification to individuals as certified nursing assistants must meet the requirements of 42 C.F.R. Ch. IV § 483.152 and have the following:

(1) A student to teacher ratio of no greater than 24 students to 1 registered nurse instructor for the classroom portion of the training;

(2) A student to teacher ratio of no greater than 8 students to 1 registered nurse instructor or 8 students to 1 licensed practical nurse having at least 3 years experience and working under the supervision of a registered nurse for all clinical phases of the program; and

(3) A curriculum complying with requirements mandated by the Department through regulations promulgated pursuant to this chapter.

2 Del. Laws, c. 168, § 1; 73 Del. Laws, c. 258, § 4; 74 Del. Laws, c. 209, § 1; 76 Del. Laws, c. 304, § 1; 77 Del. Laws, c. 401, §§ 6, 7.;

§ 3004A Mandatory orientation period.

(a) All nursing assistants hired to work in a skilled care or intermediate care facility, after completing 150 hours of instruction under this chapter, shall undergo a minimum 80 hours of orientation at least 40 of which shall be clinical. Nursing assistants hired to work in an assisted living facility, after completing 150 hours of instruction under this chapter, shall undergo a minimum 64 hours of orientation, at least 24 of which shall be clinical. While undergoing orientation, nursing assistants shall have direct physical contact with residents only while under the visual observation of a certified nursing assistant or licensed nurse employed by the facility. Any nursing assistant undergoing orientation may be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by the Department. A nursing assistant who has undergone 150 hours of training in a training program sponsored by the facility where the assistant will be employed immediately thereafter shall be required to complete additional facility specific orientation of 40 hours in a skilled nursing facility or 32 hours in an assisted living facility. The guidelines for nursing assistant orientation shall be promulgated by the Department.

(b) All certified nursing assistants hired to work in a skilled care or intermediate care facility shall undergo a minimum 80 hours of orientation, at least 40 of which shall be clinical. Certified nursing assistants hired to work in an assisted living facility shall undergo a minimum 64 hours of orientation at least 24 of which shall be clinical. Any certified nursing assistant undergoing orientation may be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by this chapter and the Department. The guidelines for certified nursing assistant orientation shall be promulgated by the Department.

(c) All certified nursing assistants employed by temporary agencies and placed in a facility in which they have not worked within the previous 6 months shall undergo a minimum of 2 hours of orientation prior to beginning their first shift at that facility, the guidelines for which shall be promulgated by the Department. Any certified nursing assistant employed by a temporary agency and undergoing orientation shall not be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3005A Senior certified nursing assistant certification.

Any certified nursing assistant may pursue designation as a senior certified nursing assistant, and shall be so designated if such individual meets the following requirements:

(1) Has been a certified nursing assistant in good standing for a minimum of 3 years;

(2) Has successfully completed an additional 50 hours of instruction in an approved program featuring a curriculum specified by the Department; and

(3) Has passed a competency test issued pursuant to the guidelines delineated by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3006A Promulgation of regulation.

The Department shall promulgate rules and regulations to implement this chapter.

72 Del. Laws, c. 168, § 1.;



§ 3002A. Certified nursing assistant training

To obtain certification as a certified nursing assistant, all trainees must complete a total of 150 hours of training, 75 of which are in the classroom and 75 of which include clinical training. For the purpose of calculating minimum levels of staffing required at a facility pursuant to statute or regulation, an individual who has completed 75 hours of classroom and 37.5 hours of clinical training in a facility sponsored training program may be considered as a member of such facility's staff while undergoing the last 37.5 hours of clinical training at such facility.

72 Del. Laws, c. 168, § 1.;

§ 3003A Composition of CNA training course and curriculum.

All courses in this State offering certification to individuals as certified nursing assistants must meet the requirements of 42 C.F.R. Ch. IV § 483.152 and have the following:

(1) A student to teacher ratio of no greater than 24 students to 1 registered nurse instructor for the classroom portion of the training;

(2) A student to teacher ratio of no greater than 8 students to 1 registered nurse instructor or 8 students to 1 licensed practical nurse having at least 3 years experience and working under the supervision of a registered nurse for all clinical phases of the program; and

(3) A curriculum complying with requirements mandated by the Department through regulations promulgated pursuant to this chapter.

2 Del. Laws, c. 168, § 1; 73 Del. Laws, c. 258, § 4; 74 Del. Laws, c. 209, § 1; 76 Del. Laws, c. 304, § 1; 77 Del. Laws, c. 401, §§ 6, 7.;

§ 3004A Mandatory orientation period.

(a) All nursing assistants hired to work in a skilled care or intermediate care facility, after completing 150 hours of instruction under this chapter, shall undergo a minimum 80 hours of orientation at least 40 of which shall be clinical. Nursing assistants hired to work in an assisted living facility, after completing 150 hours of instruction under this chapter, shall undergo a minimum 64 hours of orientation, at least 24 of which shall be clinical. While undergoing orientation, nursing assistants shall have direct physical contact with residents only while under the visual observation of a certified nursing assistant or licensed nurse employed by the facility. Any nursing assistant undergoing orientation may be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by the Department. A nursing assistant who has undergone 150 hours of training in a training program sponsored by the facility where the assistant will be employed immediately thereafter shall be required to complete additional facility specific orientation of 40 hours in a skilled nursing facility or 32 hours in an assisted living facility. The guidelines for nursing assistant orientation shall be promulgated by the Department.

(b) All certified nursing assistants hired to work in a skilled care or intermediate care facility shall undergo a minimum 80 hours of orientation, at least 40 of which shall be clinical. Certified nursing assistants hired to work in an assisted living facility shall undergo a minimum 64 hours of orientation at least 24 of which shall be clinical. Any certified nursing assistant undergoing orientation may be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by this chapter and the Department. The guidelines for certified nursing assistant orientation shall be promulgated by the Department.

(c) All certified nursing assistants employed by temporary agencies and placed in a facility in which they have not worked within the previous 6 months shall undergo a minimum of 2 hours of orientation prior to beginning their first shift at that facility, the guidelines for which shall be promulgated by the Department. Any certified nursing assistant employed by a temporary agency and undergoing orientation shall not be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3005A Senior certified nursing assistant certification.

Any certified nursing assistant may pursue designation as a senior certified nursing assistant, and shall be so designated if such individual meets the following requirements:

(1) Has been a certified nursing assistant in good standing for a minimum of 3 years;

(2) Has successfully completed an additional 50 hours of instruction in an approved program featuring a curriculum specified by the Department; and

(3) Has passed a competency test issued pursuant to the guidelines delineated by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3006A Promulgation of regulation.

The Department shall promulgate rules and regulations to implement this chapter.

72 Del. Laws, c. 168, § 1.;



§ 3003A. Composition of CNA training course and curriculum

All courses in this State offering certification to individuals as certified nursing assistants must meet the requirements of 42 C.F.R. Ch. IV § 483.152 and have the following:

(1) A student to teacher ratio of no greater than 24 students to 1 registered nurse instructor for the classroom portion of the training;

(2) A student to teacher ratio of no greater than 8 students to 1 registered nurse instructor or 8 students to 1 licensed practical nurse having at least 3 years experience and working under the supervision of a registered nurse for all clinical phases of the program; and

(3) A curriculum complying with requirements mandated by the Department through regulations promulgated pursuant to this chapter.

2 Del. Laws, c. 168, § 1; 73 Del. Laws, c. 258, § 4; 74 Del. Laws, c. 209, § 1; 76 Del. Laws, c. 304, § 1; 77 Del. Laws, c. 401, §§ 6, 7.;

§ 3004A Mandatory orientation period.

(a) All nursing assistants hired to work in a skilled care or intermediate care facility, after completing 150 hours of instruction under this chapter, shall undergo a minimum 80 hours of orientation at least 40 of which shall be clinical. Nursing assistants hired to work in an assisted living facility, after completing 150 hours of instruction under this chapter, shall undergo a minimum 64 hours of orientation, at least 24 of which shall be clinical. While undergoing orientation, nursing assistants shall have direct physical contact with residents only while under the visual observation of a certified nursing assistant or licensed nurse employed by the facility. Any nursing assistant undergoing orientation may be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by the Department. A nursing assistant who has undergone 150 hours of training in a training program sponsored by the facility where the assistant will be employed immediately thereafter shall be required to complete additional facility specific orientation of 40 hours in a skilled nursing facility or 32 hours in an assisted living facility. The guidelines for nursing assistant orientation shall be promulgated by the Department.

(b) All certified nursing assistants hired to work in a skilled care or intermediate care facility shall undergo a minimum 80 hours of orientation, at least 40 of which shall be clinical. Certified nursing assistants hired to work in an assisted living facility shall undergo a minimum 64 hours of orientation at least 24 of which shall be clinical. Any certified nursing assistant undergoing orientation may be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by this chapter and the Department. The guidelines for certified nursing assistant orientation shall be promulgated by the Department.

(c) All certified nursing assistants employed by temporary agencies and placed in a facility in which they have not worked within the previous 6 months shall undergo a minimum of 2 hours of orientation prior to beginning their first shift at that facility, the guidelines for which shall be promulgated by the Department. Any certified nursing assistant employed by a temporary agency and undergoing orientation shall not be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3005A Senior certified nursing assistant certification.

Any certified nursing assistant may pursue designation as a senior certified nursing assistant, and shall be so designated if such individual meets the following requirements:

(1) Has been a certified nursing assistant in good standing for a minimum of 3 years;

(2) Has successfully completed an additional 50 hours of instruction in an approved program featuring a curriculum specified by the Department; and

(3) Has passed a competency test issued pursuant to the guidelines delineated by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3006A Promulgation of regulation.

The Department shall promulgate rules and regulations to implement this chapter.

72 Del. Laws, c. 168, § 1.;



§ 3004A. Mandatory orientation period

(a) All nursing assistants hired to work in a skilled care or intermediate care facility, after completing 150 hours of instruction under this chapter, shall undergo a minimum 80 hours of orientation at least 40 of which shall be clinical. Nursing assistants hired to work in an assisted living facility, after completing 150 hours of instruction under this chapter, shall undergo a minimum 64 hours of orientation, at least 24 of which shall be clinical. While undergoing orientation, nursing assistants shall have direct physical contact with residents only while under the visual observation of a certified nursing assistant or licensed nurse employed by the facility. Any nursing assistant undergoing orientation may be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by the Department. A nursing assistant who has undergone 150 hours of training in a training program sponsored by the facility where the assistant will be employed immediately thereafter shall be required to complete additional facility specific orientation of 40 hours in a skilled nursing facility or 32 hours in an assisted living facility. The guidelines for nursing assistant orientation shall be promulgated by the Department.

(b) All certified nursing assistants hired to work in a skilled care or intermediate care facility shall undergo a minimum 80 hours of orientation, at least 40 of which shall be clinical. Certified nursing assistants hired to work in an assisted living facility shall undergo a minimum 64 hours of orientation at least 24 of which shall be clinical. Any certified nursing assistant undergoing orientation may be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by this chapter and the Department. The guidelines for certified nursing assistant orientation shall be promulgated by the Department.

(c) All certified nursing assistants employed by temporary agencies and placed in a facility in which they have not worked within the previous 6 months shall undergo a minimum of 2 hours of orientation prior to beginning their first shift at that facility, the guidelines for which shall be promulgated by the Department. Any certified nursing assistant employed by a temporary agency and undergoing orientation shall not be considered a facility employee for purposes of satisfying the minimum facility staffing requirements set by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3005A Senior certified nursing assistant certification.

Any certified nursing assistant may pursue designation as a senior certified nursing assistant, and shall be so designated if such individual meets the following requirements:

(1) Has been a certified nursing assistant in good standing for a minimum of 3 years;

(2) Has successfully completed an additional 50 hours of instruction in an approved program featuring a curriculum specified by the Department; and

(3) Has passed a competency test issued pursuant to the guidelines delineated by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3006A Promulgation of regulation.

The Department shall promulgate rules and regulations to implement this chapter.

72 Del. Laws, c. 168, § 1.;



§ 3005A. Senior certified nursing assistant certification

Any certified nursing assistant may pursue designation as a senior certified nursing assistant, and shall be so designated if such individual meets the following requirements:

(1) Has been a certified nursing assistant in good standing for a minimum of 3 years;

(2) Has successfully completed an additional 50 hours of instruction in an approved program featuring a curriculum specified by the Department; and

(3) Has passed a competency test issued pursuant to the guidelines delineated by the Department.

72 Del. Laws, c. 168, § 1.;

§ 3006A Promulgation of regulation.

The Department shall promulgate rules and regulations to implement this chapter.

72 Del. Laws, c. 168, § 1.;



§ 3006A. Promulgation of regulation

The Department shall promulgate rules and regulations to implement this chapter.

72 Del. Laws, c. 168, § 1.;






CHAPTER 30B. PRESCRIPTION DRUG PAYMENT ASSISTANCE PROGRAM

§ 3001B. Short title

This chapter shall be known and may be cited as the "Delaware Prescription Drug Payment Assistance Program''.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1.;

§ 3002B Purpose.

The purpose of this chapter is to provide payment assistance for prescription drugs and certain Medicare Part D costs to Delaware's low-income senior and disabled citizens who are ineligible for, or do not have, prescription drug benefits or coverage through federal (excluding Medicare Part D coverage), state or private sources.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 1.;

§ 3003B Definitions.

(a) "Department'' shall mean the Department of Health and Social Services.

(b) "Eligible person'' shall mean a person eligible for the Delaware Prescription Drug Payment Assistance Program pursuant to § 3004B of this title.

(c) "Prescription drugs'' shall mean drugs and supplies that have been approved as safe and effective by the Federal Food and Drug Administration or are otherwise legally marketed in the United States, including items related to diabetes management, if not covered by Medicare, that a physician has deemed medically necessary for the diagnosis and/or treatment of the patient. For the purposes of this chapter, prescription drugs may include cost effective over-the-counter pharmaceutical products if prescribed by a health care provider authorized to prescribe prescription drugs as an alternative to more costly drugs. Prescription drugs covered under this chapter shall be limited and subject to the provisions of § 3005B of this title and the rules and regulation adopted pursuant thereto.

(d) The "Program'' shall mean the Prescription Drug Payment Assistance Program.

(e) "Secretary'' shall mean the Secretary of the Department of Health and Social Services.

(f) "Medicare Part D costs'' shall mean monthly premiums, deductibles and those drug costs falling into Part D coverage gap up to the Program benefit limits and subject to program co-pay requirements as described in § 3005B(a)(4) of this title. Medicare Part D costs do not include Medicare Part D co-payments.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 2.;

§ 3004B Eligibility.

To be eligible for the Program a person must:

(1) Be a U.S. citizen or a lawfully admitted alien;

(2) Have income that is less than 200% of the Federal Poverty Level (FPL) or have prescription drug expenses that exceed 40% of his or her annual income;

(3) Be a resident of the State;

(4) Be ineligible for Medicaid prescription benefits;

(5) Be ineligible for and/or not receiving a prescription drug benefit or any third party payer prescription benefit (excluding Medicare Part D coverage);

(6) Be enrolled in Medicare Part D and Medicare Part D Low Income Subsidy if eligible or qualify for a Medicare Part D Special Enrollment Period as an eligible person under the Delaware Prescription Drug Payment Assistance Program; and

(7) Be an individual aged 65 or over or be an individual between the ages 19 and 64 who is otherwise eligible for benefits under Title II of the Social Security Act (Federal Old Age, Survivors and Disability Insurance Benefits) [42 U.S.C. § 401 et seq.].

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 3-7; 76 Del. Laws, c. 7, §§ 1, 2.;

§ 3005B Program administration.

(a) The Delaware Prescription Drug Payment Assistance Program shall be administered by the Department. The Department shall promulgate and adopt rules and regulations as are necessary to implement the Program in a cost-effective manner and to ensure the Program is the payer of last resort for prescription drugs. Rules and regulations shall include the following:

(1) Payment assistance shall not exceed $3,000 in a benefit year to assist each eligible person in the purchase of prescription drugs and the payment of certain Medicare Part D costs.

(2) Medicare Part D coverage will be primary to payment assistance under the program.

(3) The Department shall restrict covered prescription drugs covered under the Program to those manufactured by pharmaceutical companies that agree to provide manufacturer rebates under the drug rebate program established for non-Medicaid programs. The Department shall establish a state rebate program that it determines is in the best interests of the citizens who are being served. The rebate amount shall be calculated using the full methodology prescribed by the federal government for the Medicaid program. Notwithstanding any provisions of the Delaware Code to the contrary, the Department shall deposit any drug rebate funds received into the appropriate Social Services program account and be used to meet program costs.

(4) The Department shall develop a copayment requirement, which shall not exceed 25% of the acquisition cost but shall be no lower than $5.00. Copayment amounts may vary when a generic drug is purchased by eligible persons in the Program. These same copayment amounts shall apply to prescription drug costs not covered by Medicare Part D. The copayment may be waived in cases of severe hardship.

(5) The Secretary or the Secretary's designee shall provide a clear, written explanation defining the scope of the Program's coverage, the amount of the cost-sharing requirements and any limitations on access to covered prescription drugs. The Department shall provide notice, when 75% of the cap has been expended. The Department will also notify persons of the process to appeal a decision denying reimbursement for prescription drugs or denying a person's eligibility for the Program. Services shall begin on the first day of the month, following the month that eligibility is determined. Eligible individuals will receive an identification card for the Program.

(6) No drug prescription may exceed 100 dosing units or a 34-day supply, whichever is greater.

(7) No system of administration shall make direct cash payment to any eligible person.

(b) The Department may promulgate and adopt rules and regulations consistent with the following:

(1) Limiting application to the Program to a specific open-enrollment period, with coverage effective as of the date the application is approved.

(2) Imposing an annual enrollment fee in an amount not to exceed $20 to be paid by all eligible persons in the Program to defray administrative expenses. Payment of any such fee shall be credited to a special fund to be designated as the Prescription Assistance Fund. For each year, the maximum unencumbered balance which shall remain in the Prescription Assistance Fund at the end of any year shall be no more than the administrative cost of the program in the subsequent year.

(3) Determining income eligibility of a person by any reasonable means, including, but not limited to a review of the person's most recent federal and state income tax returns and copies of income checks. Residency and age/disability eligibility may be verified by submission of such documents as the Secretary or the Secretary's designee deems reasonable.

(4) Rules and regulations the Secretary deemed necessary to implement the Program consistent with the purposes outlined herein and appropriations provided to implement this Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 8, 10; 75 Del. Laws, c. 363, § 1.;

§ 3006B Annual report.

The Department shall maintain data to evaluate the cost and effectiveness of the Program and shall produce an annual report summarizing participant demographics, utilization, utilization review results and such other available information as may be needed to evaluate the costs and benefits of the Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 11.;

§ 3007B Pharmacist duty.

A pharmacist shall not dispense or provide a covered prescription drug to an eligible person until the eligible person makes the required copayment.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1.;



§ 3002B. Purpose

The purpose of this chapter is to provide payment assistance for prescription drugs and certain Medicare Part D costs to Delaware's low-income senior and disabled citizens who are ineligible for, or do not have, prescription drug benefits or coverage through federal (excluding Medicare Part D coverage), state or private sources.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 1.;

§ 3003B Definitions.

(a) "Department'' shall mean the Department of Health and Social Services.

(b) "Eligible person'' shall mean a person eligible for the Delaware Prescription Drug Payment Assistance Program pursuant to § 3004B of this title.

(c) "Prescription drugs'' shall mean drugs and supplies that have been approved as safe and effective by the Federal Food and Drug Administration or are otherwise legally marketed in the United States, including items related to diabetes management, if not covered by Medicare, that a physician has deemed medically necessary for the diagnosis and/or treatment of the patient. For the purposes of this chapter, prescription drugs may include cost effective over-the-counter pharmaceutical products if prescribed by a health care provider authorized to prescribe prescription drugs as an alternative to more costly drugs. Prescription drugs covered under this chapter shall be limited and subject to the provisions of § 3005B of this title and the rules and regulation adopted pursuant thereto.

(d) The "Program'' shall mean the Prescription Drug Payment Assistance Program.

(e) "Secretary'' shall mean the Secretary of the Department of Health and Social Services.

(f) "Medicare Part D costs'' shall mean monthly premiums, deductibles and those drug costs falling into Part D coverage gap up to the Program benefit limits and subject to program co-pay requirements as described in § 3005B(a)(4) of this title. Medicare Part D costs do not include Medicare Part D co-payments.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 2.;

§ 3004B Eligibility.

To be eligible for the Program a person must:

(1) Be a U.S. citizen or a lawfully admitted alien;

(2) Have income that is less than 200% of the Federal Poverty Level (FPL) or have prescription drug expenses that exceed 40% of his or her annual income;

(3) Be a resident of the State;

(4) Be ineligible for Medicaid prescription benefits;

(5) Be ineligible for and/or not receiving a prescription drug benefit or any third party payer prescription benefit (excluding Medicare Part D coverage);

(6) Be enrolled in Medicare Part D and Medicare Part D Low Income Subsidy if eligible or qualify for a Medicare Part D Special Enrollment Period as an eligible person under the Delaware Prescription Drug Payment Assistance Program; and

(7) Be an individual aged 65 or over or be an individual between the ages 19 and 64 who is otherwise eligible for benefits under Title II of the Social Security Act (Federal Old Age, Survivors and Disability Insurance Benefits) [42 U.S.C. § 401 et seq.].

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 3-7; 76 Del. Laws, c. 7, §§ 1, 2.;

§ 3005B Program administration.

(a) The Delaware Prescription Drug Payment Assistance Program shall be administered by the Department. The Department shall promulgate and adopt rules and regulations as are necessary to implement the Program in a cost-effective manner and to ensure the Program is the payer of last resort for prescription drugs. Rules and regulations shall include the following:

(1) Payment assistance shall not exceed $3,000 in a benefit year to assist each eligible person in the purchase of prescription drugs and the payment of certain Medicare Part D costs.

(2) Medicare Part D coverage will be primary to payment assistance under the program.

(3) The Department shall restrict covered prescription drugs covered under the Program to those manufactured by pharmaceutical companies that agree to provide manufacturer rebates under the drug rebate program established for non-Medicaid programs. The Department shall establish a state rebate program that it determines is in the best interests of the citizens who are being served. The rebate amount shall be calculated using the full methodology prescribed by the federal government for the Medicaid program. Notwithstanding any provisions of the Delaware Code to the contrary, the Department shall deposit any drug rebate funds received into the appropriate Social Services program account and be used to meet program costs.

(4) The Department shall develop a copayment requirement, which shall not exceed 25% of the acquisition cost but shall be no lower than $5.00. Copayment amounts may vary when a generic drug is purchased by eligible persons in the Program. These same copayment amounts shall apply to prescription drug costs not covered by Medicare Part D. The copayment may be waived in cases of severe hardship.

(5) The Secretary or the Secretary's designee shall provide a clear, written explanation defining the scope of the Program's coverage, the amount of the cost-sharing requirements and any limitations on access to covered prescription drugs. The Department shall provide notice, when 75% of the cap has been expended. The Department will also notify persons of the process to appeal a decision denying reimbursement for prescription drugs or denying a person's eligibility for the Program. Services shall begin on the first day of the month, following the month that eligibility is determined. Eligible individuals will receive an identification card for the Program.

(6) No drug prescription may exceed 100 dosing units or a 34-day supply, whichever is greater.

(7) No system of administration shall make direct cash payment to any eligible person.

(b) The Department may promulgate and adopt rules and regulations consistent with the following:

(1) Limiting application to the Program to a specific open-enrollment period, with coverage effective as of the date the application is approved.

(2) Imposing an annual enrollment fee in an amount not to exceed $20 to be paid by all eligible persons in the Program to defray administrative expenses. Payment of any such fee shall be credited to a special fund to be designated as the Prescription Assistance Fund. For each year, the maximum unencumbered balance which shall remain in the Prescription Assistance Fund at the end of any year shall be no more than the administrative cost of the program in the subsequent year.

(3) Determining income eligibility of a person by any reasonable means, including, but not limited to a review of the person's most recent federal and state income tax returns and copies of income checks. Residency and age/disability eligibility may be verified by submission of such documents as the Secretary or the Secretary's designee deems reasonable.

(4) Rules and regulations the Secretary deemed necessary to implement the Program consistent with the purposes outlined herein and appropriations provided to implement this Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 8, 10; 75 Del. Laws, c. 363, § 1.;

§ 3006B Annual report.

The Department shall maintain data to evaluate the cost and effectiveness of the Program and shall produce an annual report summarizing participant demographics, utilization, utilization review results and such other available information as may be needed to evaluate the costs and benefits of the Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 11.;

§ 3007B Pharmacist duty.

A pharmacist shall not dispense or provide a covered prescription drug to an eligible person until the eligible person makes the required copayment.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1.;



§ 3003B. Definitions

(a) "Department'' shall mean the Department of Health and Social Services.

(b) "Eligible person'' shall mean a person eligible for the Delaware Prescription Drug Payment Assistance Program pursuant to § 3004B of this title.

(c) "Prescription drugs'' shall mean drugs and supplies that have been approved as safe and effective by the Federal Food and Drug Administration or are otherwise legally marketed in the United States, including items related to diabetes management, if not covered by Medicare, that a physician has deemed medically necessary for the diagnosis and/or treatment of the patient. For the purposes of this chapter, prescription drugs may include cost effective over-the-counter pharmaceutical products if prescribed by a health care provider authorized to prescribe prescription drugs as an alternative to more costly drugs. Prescription drugs covered under this chapter shall be limited and subject to the provisions of § 3005B of this title and the rules and regulation adopted pursuant thereto.

(d) The "Program'' shall mean the Prescription Drug Payment Assistance Program.

(e) "Secretary'' shall mean the Secretary of the Department of Health and Social Services.

(f) "Medicare Part D costs'' shall mean monthly premiums, deductibles and those drug costs falling into Part D coverage gap up to the Program benefit limits and subject to program co-pay requirements as described in § 3005B(a)(4) of this title. Medicare Part D costs do not include Medicare Part D co-payments.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 2.;

§ 3004B Eligibility.

To be eligible for the Program a person must:

(1) Be a U.S. citizen or a lawfully admitted alien;

(2) Have income that is less than 200% of the Federal Poverty Level (FPL) or have prescription drug expenses that exceed 40% of his or her annual income;

(3) Be a resident of the State;

(4) Be ineligible for Medicaid prescription benefits;

(5) Be ineligible for and/or not receiving a prescription drug benefit or any third party payer prescription benefit (excluding Medicare Part D coverage);

(6) Be enrolled in Medicare Part D and Medicare Part D Low Income Subsidy if eligible or qualify for a Medicare Part D Special Enrollment Period as an eligible person under the Delaware Prescription Drug Payment Assistance Program; and

(7) Be an individual aged 65 or over or be an individual between the ages 19 and 64 who is otherwise eligible for benefits under Title II of the Social Security Act (Federal Old Age, Survivors and Disability Insurance Benefits) [42 U.S.C. § 401 et seq.].

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 3-7; 76 Del. Laws, c. 7, §§ 1, 2.;

§ 3005B Program administration.

(a) The Delaware Prescription Drug Payment Assistance Program shall be administered by the Department. The Department shall promulgate and adopt rules and regulations as are necessary to implement the Program in a cost-effective manner and to ensure the Program is the payer of last resort for prescription drugs. Rules and regulations shall include the following:

(1) Payment assistance shall not exceed $3,000 in a benefit year to assist each eligible person in the purchase of prescription drugs and the payment of certain Medicare Part D costs.

(2) Medicare Part D coverage will be primary to payment assistance under the program.

(3) The Department shall restrict covered prescription drugs covered under the Program to those manufactured by pharmaceutical companies that agree to provide manufacturer rebates under the drug rebate program established for non-Medicaid programs. The Department shall establish a state rebate program that it determines is in the best interests of the citizens who are being served. The rebate amount shall be calculated using the full methodology prescribed by the federal government for the Medicaid program. Notwithstanding any provisions of the Delaware Code to the contrary, the Department shall deposit any drug rebate funds received into the appropriate Social Services program account and be used to meet program costs.

(4) The Department shall develop a copayment requirement, which shall not exceed 25% of the acquisition cost but shall be no lower than $5.00. Copayment amounts may vary when a generic drug is purchased by eligible persons in the Program. These same copayment amounts shall apply to prescription drug costs not covered by Medicare Part D. The copayment may be waived in cases of severe hardship.

(5) The Secretary or the Secretary's designee shall provide a clear, written explanation defining the scope of the Program's coverage, the amount of the cost-sharing requirements and any limitations on access to covered prescription drugs. The Department shall provide notice, when 75% of the cap has been expended. The Department will also notify persons of the process to appeal a decision denying reimbursement for prescription drugs or denying a person's eligibility for the Program. Services shall begin on the first day of the month, following the month that eligibility is determined. Eligible individuals will receive an identification card for the Program.

(6) No drug prescription may exceed 100 dosing units or a 34-day supply, whichever is greater.

(7) No system of administration shall make direct cash payment to any eligible person.

(b) The Department may promulgate and adopt rules and regulations consistent with the following:

(1) Limiting application to the Program to a specific open-enrollment period, with coverage effective as of the date the application is approved.

(2) Imposing an annual enrollment fee in an amount not to exceed $20 to be paid by all eligible persons in the Program to defray administrative expenses. Payment of any such fee shall be credited to a special fund to be designated as the Prescription Assistance Fund. For each year, the maximum unencumbered balance which shall remain in the Prescription Assistance Fund at the end of any year shall be no more than the administrative cost of the program in the subsequent year.

(3) Determining income eligibility of a person by any reasonable means, including, but not limited to a review of the person's most recent federal and state income tax returns and copies of income checks. Residency and age/disability eligibility may be verified by submission of such documents as the Secretary or the Secretary's designee deems reasonable.

(4) Rules and regulations the Secretary deemed necessary to implement the Program consistent with the purposes outlined herein and appropriations provided to implement this Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 8, 10; 75 Del. Laws, c. 363, § 1.;

§ 3006B Annual report.

The Department shall maintain data to evaluate the cost and effectiveness of the Program and shall produce an annual report summarizing participant demographics, utilization, utilization review results and such other available information as may be needed to evaluate the costs and benefits of the Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 11.;

§ 3007B Pharmacist duty.

A pharmacist shall not dispense or provide a covered prescription drug to an eligible person until the eligible person makes the required copayment.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1.;



§ 3004B. Eligibility

To be eligible for the Program a person must:

(1) Be a U.S. citizen or a lawfully admitted alien;

(2) Have income that is less than 200% of the Federal Poverty Level (FPL) or have prescription drug expenses that exceed 40% of his or her annual income;

(3) Be a resident of the State;

(4) Be ineligible for Medicaid prescription benefits;

(5) Be ineligible for and/or not receiving a prescription drug benefit or any third party payer prescription benefit (excluding Medicare Part D coverage);

(6) Be enrolled in Medicare Part D and Medicare Part D Low Income Subsidy if eligible or qualify for a Medicare Part D Special Enrollment Period as an eligible person under the Delaware Prescription Drug Payment Assistance Program; and

(7) Be an individual aged 65 or over or be an individual between the ages 19 and 64 who is otherwise eligible for benefits under Title II of the Social Security Act (Federal Old Age, Survivors and Disability Insurance Benefits) [42 U.S.C. § 401 et seq.].

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 3-7; 76 Del. Laws, c. 7, §§ 1, 2.;

§ 3005B Program administration.

(a) The Delaware Prescription Drug Payment Assistance Program shall be administered by the Department. The Department shall promulgate and adopt rules and regulations as are necessary to implement the Program in a cost-effective manner and to ensure the Program is the payer of last resort for prescription drugs. Rules and regulations shall include the following:

(1) Payment assistance shall not exceed $3,000 in a benefit year to assist each eligible person in the purchase of prescription drugs and the payment of certain Medicare Part D costs.

(2) Medicare Part D coverage will be primary to payment assistance under the program.

(3) The Department shall restrict covered prescription drugs covered under the Program to those manufactured by pharmaceutical companies that agree to provide manufacturer rebates under the drug rebate program established for non-Medicaid programs. The Department shall establish a state rebate program that it determines is in the best interests of the citizens who are being served. The rebate amount shall be calculated using the full methodology prescribed by the federal government for the Medicaid program. Notwithstanding any provisions of the Delaware Code to the contrary, the Department shall deposit any drug rebate funds received into the appropriate Social Services program account and be used to meet program costs.

(4) The Department shall develop a copayment requirement, which shall not exceed 25% of the acquisition cost but shall be no lower than $5.00. Copayment amounts may vary when a generic drug is purchased by eligible persons in the Program. These same copayment amounts shall apply to prescription drug costs not covered by Medicare Part D. The copayment may be waived in cases of severe hardship.

(5) The Secretary or the Secretary's designee shall provide a clear, written explanation defining the scope of the Program's coverage, the amount of the cost-sharing requirements and any limitations on access to covered prescription drugs. The Department shall provide notice, when 75% of the cap has been expended. The Department will also notify persons of the process to appeal a decision denying reimbursement for prescription drugs or denying a person's eligibility for the Program. Services shall begin on the first day of the month, following the month that eligibility is determined. Eligible individuals will receive an identification card for the Program.

(6) No drug prescription may exceed 100 dosing units or a 34-day supply, whichever is greater.

(7) No system of administration shall make direct cash payment to any eligible person.

(b) The Department may promulgate and adopt rules and regulations consistent with the following:

(1) Limiting application to the Program to a specific open-enrollment period, with coverage effective as of the date the application is approved.

(2) Imposing an annual enrollment fee in an amount not to exceed $20 to be paid by all eligible persons in the Program to defray administrative expenses. Payment of any such fee shall be credited to a special fund to be designated as the Prescription Assistance Fund. For each year, the maximum unencumbered balance which shall remain in the Prescription Assistance Fund at the end of any year shall be no more than the administrative cost of the program in the subsequent year.

(3) Determining income eligibility of a person by any reasonable means, including, but not limited to a review of the person's most recent federal and state income tax returns and copies of income checks. Residency and age/disability eligibility may be verified by submission of such documents as the Secretary or the Secretary's designee deems reasonable.

(4) Rules and regulations the Secretary deemed necessary to implement the Program consistent with the purposes outlined herein and appropriations provided to implement this Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 8, 10; 75 Del. Laws, c. 363, § 1.;

§ 3006B Annual report.

The Department shall maintain data to evaluate the cost and effectiveness of the Program and shall produce an annual report summarizing participant demographics, utilization, utilization review results and such other available information as may be needed to evaluate the costs and benefits of the Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 11.;

§ 3007B Pharmacist duty.

A pharmacist shall not dispense or provide a covered prescription drug to an eligible person until the eligible person makes the required copayment.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1.;



§ 3005B. Program administration

(a) The Delaware Prescription Drug Payment Assistance Program shall be administered by the Department. The Department shall promulgate and adopt rules and regulations as are necessary to implement the Program in a cost-effective manner and to ensure the Program is the payer of last resort for prescription drugs. Rules and regulations shall include the following:

(1) Payment assistance shall not exceed $3,000 in a benefit year to assist each eligible person in the purchase of prescription drugs and the payment of certain Medicare Part D costs.

(2) Medicare Part D coverage will be primary to payment assistance under the program.

(3) The Department shall restrict covered prescription drugs covered under the Program to those manufactured by pharmaceutical companies that agree to provide manufacturer rebates under the drug rebate program established for non-Medicaid programs. The Department shall establish a state rebate program that it determines is in the best interests of the citizens who are being served. The rebate amount shall be calculated using the full methodology prescribed by the federal government for the Medicaid program. Notwithstanding any provisions of the Delaware Code to the contrary, the Department shall deposit any drug rebate funds received into the appropriate Social Services program account and be used to meet program costs.

(4) The Department shall develop a copayment requirement, which shall not exceed 25% of the acquisition cost but shall be no lower than $5.00. Copayment amounts may vary when a generic drug is purchased by eligible persons in the Program. These same copayment amounts shall apply to prescription drug costs not covered by Medicare Part D. The copayment may be waived in cases of severe hardship.

(5) The Secretary or the Secretary's designee shall provide a clear, written explanation defining the scope of the Program's coverage, the amount of the cost-sharing requirements and any limitations on access to covered prescription drugs. The Department shall provide notice, when 75% of the cap has been expended. The Department will also notify persons of the process to appeal a decision denying reimbursement for prescription drugs or denying a person's eligibility for the Program. Services shall begin on the first day of the month, following the month that eligibility is determined. Eligible individuals will receive an identification card for the Program.

(6) No drug prescription may exceed 100 dosing units or a 34-day supply, whichever is greater.

(7) No system of administration shall make direct cash payment to any eligible person.

(b) The Department may promulgate and adopt rules and regulations consistent with the following:

(1) Limiting application to the Program to a specific open-enrollment period, with coverage effective as of the date the application is approved.

(2) Imposing an annual enrollment fee in an amount not to exceed $20 to be paid by all eligible persons in the Program to defray administrative expenses. Payment of any such fee shall be credited to a special fund to be designated as the Prescription Assistance Fund. For each year, the maximum unencumbered balance which shall remain in the Prescription Assistance Fund at the end of any year shall be no more than the administrative cost of the program in the subsequent year.

(3) Determining income eligibility of a person by any reasonable means, including, but not limited to a review of the person's most recent federal and state income tax returns and copies of income checks. Residency and age/disability eligibility may be verified by submission of such documents as the Secretary or the Secretary's designee deems reasonable.

(4) Rules and regulations the Secretary deemed necessary to implement the Program consistent with the purposes outlined herein and appropriations provided to implement this Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, §§ 8, 10; 75 Del. Laws, c. 363, § 1.;

§ 3006B Annual report.

The Department shall maintain data to evaluate the cost and effectiveness of the Program and shall produce an annual report summarizing participant demographics, utilization, utilization review results and such other available information as may be needed to evaluate the costs and benefits of the Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 11.;

§ 3007B Pharmacist duty.

A pharmacist shall not dispense or provide a covered prescription drug to an eligible person until the eligible person makes the required copayment.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1.;



§ 3006B. Annual report

The Department shall maintain data to evaluate the cost and effectiveness of the Program and shall produce an annual report summarizing participant demographics, utilization, utilization review results and such other available information as may be needed to evaluate the costs and benefits of the Program.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1; 75 Del. Laws, c. 17, § 11.;

§ 3007B Pharmacist duty.

A pharmacist shall not dispense or provide a covered prescription drug to an eligible person until the eligible person makes the required copayment.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1.;



§ 3007B. Pharmacist duty

A pharmacist shall not dispense or provide a covered prescription drug to an eligible person until the eligible person makes the required copayment.

72 Del. Laws, 1st Sp. Sess., c. 259, § 1.;






CHAPTER 30C. AUTOMATIC EXTERNAL DEFIBRILLATORS (AEDS)

§ 3001C. Findings and purpose

The General Assembly of the State has found that each year more than 350,000 Americans experience out-of-hospital sudden cardiac arrest. More than 95% of them die. In many cases, people die because life saving defibrillators arrive on the scene too late, if at all. It is estimated that more than 100,000 deaths could be prevented each year if defibrillators were more widely available to designated users (responders). Many communities around the country have invested in 911 emergency response systems, emergency personnel and ambulance vehicles. However, many of these same communities do not have enough defibrillators. It is therefore the intent of this General Assembly to encourage greater acquisition, deployment and use of automated external defibrillators in communities within the State.

72 Del. Laws, c. 412, § 1.;

§ 3002C Definitions.

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them herein, except where the context clearly indicates a different meaning:

(a) "Automated external defibrillator,'' (AED) shall mean a medical device which is both a heart monitor and defibrillator that has received approval of its premarket notification, filed with the Food and Drug Administration pursuant to United States Code, Title 21, section 360(k).

(b) "Records'' shall mean the recordings of interviews and all oral or written reports, statements, minutes, memoranda, charts, statistics, data and other documentation generated by the State EMS Medical Director.

72 Del. Laws, c. 412, § 1.;

§ 3003C Correct use of defibrillator; training in order to ensure public health and safety.

(a) Any entity to whom AEDs are distributed shall insure that:

(1) Each prospective defibrillator user receives appropriate training by the American Red Cross, the American Heart Association, Delaware State Fire School or by another nationally recognized provider of training for cardio-pulmonary resuscitation and AED use; provided however, that such training shall be approved by the State EMS Medical Director;

(2) The defibrillator is maintained and tested according to the manufacturer's guidelines; and

(3) Any person who renders emergency care or treatment on a person in cardiac arrest by using an AED shall notify the appropriate EMS units as soon as possible and report any clinical use of the AED to the appropriate licensed physician or medical authority.

(b) The State EMS Medical Director shall maintain a file containing the name of each person or entity that acquires an AED with State funding.

72 Del. Laws, c. 412, § 1.;

§ 3004C Quality Review Program.

All quality management proceedings shall be confidential. Records of the State EMS Medical Director, and EMS quality care review committee relating to AED reviews and audits shall be confidential and privileged, are protected, and are not subject to discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Raw data used in any AED review or audit shall not be available for public inspection; nor is such raw data a "public record'' as set forth in the Delaware Freedom of Information Act.

72 Del. Laws, c. 412, § 1.;

§ 3005C Provision of limited liability protections.

(a) Any person or entity, who in good faith and without compensation, renders emergency care or treatment by the use of an AED shall be immune from civil liability for any personal injury as a result of such care or treatment, or as a result of any act or failure to act in providing or arranging further medical treatment, if such person acts as an ordinary, reasonably prudent person would have acted under the same or similar circumstances and such act or acts do not amount to willful or wanton misconduct or gross negligence.

(b) Any individual who authorizes the purchase of an AED, any person or entity who provides training in cardiopulmonary resuscitation and the use of an AED, and any person or entity responsible for the site where the AED is located shall be immune from civil liability for any personal injury that results from any act or omission that does not amount to wilful or wanton misconduct or gross negligence.

72 Del. Laws, c. 412, § 1.;



§ 3002C. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them herein, except where the context clearly indicates a different meaning:

(a) "Automated external defibrillator,'' (AED) shall mean a medical device which is both a heart monitor and defibrillator that has received approval of its premarket notification, filed with the Food and Drug Administration pursuant to United States Code, Title 21, section 360(k).

(b) "Records'' shall mean the recordings of interviews and all oral or written reports, statements, minutes, memoranda, charts, statistics, data and other documentation generated by the State EMS Medical Director.

72 Del. Laws, c. 412, § 1.;

§ 3003C Correct use of defibrillator; training in order to ensure public health and safety.

(a) Any entity to whom AEDs are distributed shall insure that:

(1) Each prospective defibrillator user receives appropriate training by the American Red Cross, the American Heart Association, Delaware State Fire School or by another nationally recognized provider of training for cardio-pulmonary resuscitation and AED use; provided however, that such training shall be approved by the State EMS Medical Director;

(2) The defibrillator is maintained and tested according to the manufacturer's guidelines; and

(3) Any person who renders emergency care or treatment on a person in cardiac arrest by using an AED shall notify the appropriate EMS units as soon as possible and report any clinical use of the AED to the appropriate licensed physician or medical authority.

(b) The State EMS Medical Director shall maintain a file containing the name of each person or entity that acquires an AED with State funding.

72 Del. Laws, c. 412, § 1.;

§ 3004C Quality Review Program.

All quality management proceedings shall be confidential. Records of the State EMS Medical Director, and EMS quality care review committee relating to AED reviews and audits shall be confidential and privileged, are protected, and are not subject to discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Raw data used in any AED review or audit shall not be available for public inspection; nor is such raw data a "public record'' as set forth in the Delaware Freedom of Information Act.

72 Del. Laws, c. 412, § 1.;

§ 3005C Provision of limited liability protections.

(a) Any person or entity, who in good faith and without compensation, renders emergency care or treatment by the use of an AED shall be immune from civil liability for any personal injury as a result of such care or treatment, or as a result of any act or failure to act in providing or arranging further medical treatment, if such person acts as an ordinary, reasonably prudent person would have acted under the same or similar circumstances and such act or acts do not amount to willful or wanton misconduct or gross negligence.

(b) Any individual who authorizes the purchase of an AED, any person or entity who provides training in cardiopulmonary resuscitation and the use of an AED, and any person or entity responsible for the site where the AED is located shall be immune from civil liability for any personal injury that results from any act or omission that does not amount to wilful or wanton misconduct or gross negligence.

72 Del. Laws, c. 412, § 1.;



§ 3003C. Correct use of defibrillator; training in order to ensure public health and safety

(a) Any entity to whom AEDs are distributed shall insure that:

(1) Each prospective defibrillator user receives appropriate training by the American Red Cross, the American Heart Association, Delaware State Fire School or by another nationally recognized provider of training for cardio-pulmonary resuscitation and AED use; provided however, that such training shall be approved by the State EMS Medical Director;

(2) The defibrillator is maintained and tested according to the manufacturer's guidelines; and

(3) Any person who renders emergency care or treatment on a person in cardiac arrest by using an AED shall notify the appropriate EMS units as soon as possible and report any clinical use of the AED to the appropriate licensed physician or medical authority.

(b) The State EMS Medical Director shall maintain a file containing the name of each person or entity that acquires an AED with State funding.

72 Del. Laws, c. 412, § 1.;

§ 3004C Quality Review Program.

All quality management proceedings shall be confidential. Records of the State EMS Medical Director, and EMS quality care review committee relating to AED reviews and audits shall be confidential and privileged, are protected, and are not subject to discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Raw data used in any AED review or audit shall not be available for public inspection; nor is such raw data a "public record'' as set forth in the Delaware Freedom of Information Act.

72 Del. Laws, c. 412, § 1.;

§ 3005C Provision of limited liability protections.

(a) Any person or entity, who in good faith and without compensation, renders emergency care or treatment by the use of an AED shall be immune from civil liability for any personal injury as a result of such care or treatment, or as a result of any act or failure to act in providing or arranging further medical treatment, if such person acts as an ordinary, reasonably prudent person would have acted under the same or similar circumstances and such act or acts do not amount to willful or wanton misconduct or gross negligence.

(b) Any individual who authorizes the purchase of an AED, any person or entity who provides training in cardiopulmonary resuscitation and the use of an AED, and any person or entity responsible for the site where the AED is located shall be immune from civil liability for any personal injury that results from any act or omission that does not amount to wilful or wanton misconduct or gross negligence.

72 Del. Laws, c. 412, § 1.;



§ 3004C. Quality Review Program

All quality management proceedings shall be confidential. Records of the State EMS Medical Director, and EMS quality care review committee relating to AED reviews and audits shall be confidential and privileged, are protected, and are not subject to discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Raw data used in any AED review or audit shall not be available for public inspection; nor is such raw data a "public record'' as set forth in the Delaware Freedom of Information Act.

72 Del. Laws, c. 412, § 1.;

§ 3005C Provision of limited liability protections.

(a) Any person or entity, who in good faith and without compensation, renders emergency care or treatment by the use of an AED shall be immune from civil liability for any personal injury as a result of such care or treatment, or as a result of any act or failure to act in providing or arranging further medical treatment, if such person acts as an ordinary, reasonably prudent person would have acted under the same or similar circumstances and such act or acts do not amount to willful or wanton misconduct or gross negligence.

(b) Any individual who authorizes the purchase of an AED, any person or entity who provides training in cardiopulmonary resuscitation and the use of an AED, and any person or entity responsible for the site where the AED is located shall be immune from civil liability for any personal injury that results from any act or omission that does not amount to wilful or wanton misconduct or gross negligence.

72 Del. Laws, c. 412, § 1.;



§ 3005C. Provision of limited liability protections

(a) Any person or entity, who in good faith and without compensation, renders emergency care or treatment by the use of an AED shall be immune from civil liability for any personal injury as a result of such care or treatment, or as a result of any act or failure to act in providing or arranging further medical treatment, if such person acts as an ordinary, reasonably prudent person would have acted under the same or similar circumstances and such act or acts do not amount to willful or wanton misconduct or gross negligence.

(b) Any individual who authorizes the purchase of an AED, any person or entity who provides training in cardiopulmonary resuscitation and the use of an AED, and any person or entity responsible for the site where the AED is located shall be immune from civil liability for any personal injury that results from any act or omission that does not amount to wilful or wanton misconduct or gross negligence.

72 Del. Laws, c. 412, § 1.;






CHAPTER 30D. TANNING FACILITIES

§ 3001D. Purpose

The purpose of this chapter it to provide for the regulation of tanning facilities throughout this State in order to better provide for the health and welfare of its citizens.

77 Del. Laws, c. 195, § 1.;

§ 3002D Definitions.

As used in this chapter:

(1) "Customer'' means any member of the public who is provided access to a tanning facility in exchange for a fee or other compensation or any individual who, in exchange for a fee or other compensation, is afforded use of a tanning facility as a condition or benefit of membership or access.

(2) "Department'' means the Department of Health and Social Services.

(3) "Minor'' means any individual less than 18 years of age.

(4) "Operator'' means an individual designated by the licensee to control operation of the tanning facility and to instruct and assist the customer in the proper operation of the tanning equipment.

(5) "Person'' means an individual, partnership, corporation, or association.

(6) "Tanning equipment or device'' means any equipment that emits radiation used for tanning of the skin, such as a sunlamp, tanning booth or tanning bed that emits electromagnetic radiation with wavelengths in the air between 200 and 400 nanometers. The term includes any accompanying equipment, including but not limited to: timers; ballasts; starters; lamps; reflectors; cooling fans; acrylics; comfort pillows and handrails.

(7) "Tanning facility'' means any location, place, area, structure or business which provides customers access to tanning equipment.

77 Del. Laws, c. 195, § 1.;

§ 3003D Restrictions on use by minors.

(a) A tanning facility shall not permit a minor between the ages of 14 to 18 to use a tanning device unless the minor provides a consent form signed by the parent or legal guardian at the time of first exposure, and the signature of the consent form is witnessed by an operator. The Department shall promulgate appropriate model language for the consent form to be used by tanning facilities that is consistent with subsection (b) of this section.

(b) The consent form should include all of the following:

(1) Failure to use eye protection may result in damage to the eyes.

(2) Overexposure to ultraviolet light causes burns.

(3) Repeated exposure may result in premature aging of the skin and skin cancer.

(4) Abnormal skin sensitivity or burning may be caused by reactions of ultraviolet light to certain:

a. Foods;

b. Cosmetics; or

c. Medications, including:

1. Tranquilizers;

2. Diuretics;

3. Antibiotics;

4. High blood pressure medicines; or

5. Birth control pills.

(5) Any person taking a prescription or over-the-counter drug should consult a physician before using a tanning device.

(6) A person with skin that always burns easily and never tans should avoid a tanning device.

(7) A person with a family or past medical history of skin cancer should avoid a tanning device.

(c) Any minor under 14 years of age may not use a tanning device unless deemed medically necessary as evidenced by a prescription from a properly licensed physician, a physician's assistant who is supervised by a licensed physician or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician and unless the minor also provides a consent form signed by the parent or legal guardian at the time of first exposure, and the signature on the consent form is witnessed by an operator.

(d) The minor's parent or legal guardian may withdraw the consent form at any time. Unless so withdrawn, the consent form shall expire 1 year from signature. A new consent form shall be provided by the minor, as prescribed in this section at such time.

77 Del. Laws, c. 195, § 1.;

§ 3004D Liability.

The consent form provided under § 3003D of this title shall not affect the liability of the owner, manager or operators of a tanning facility in the event that a customer incurs damages.

77 Del. Laws, c. 195, § 1.;

§ 3005D Duty.

It shall be the duty of the tanning facility owner to ensure that each customer utilizing the tanning facility is of legal age to do so. The tanning facility licensee shall be held responsible for the use of the tanning facility by anyone under 18 years of age who does not submit a consent form as prescribed in § 3003D of this title.

77 Del. Laws, c. 195, § 1.;

§ 3006D Records.

Records of consent forms shall be maintained for all minor customers of the tanning facility for a period of at least 3 years from date of signature. Records shall be maintained on the premises and made available for review by the Department upon request.

77 Del. Laws, c. 195, § 1.;

§ 3007D Penalties.

Notwithstanding any other provision of Delaware law, a licensee who violates § 3003D of this title shall be guilty of a violation and shall be fined $250 for the first offense, $500 for the second offense and $1,000 for the third and all subsequent offenses.

77 Del. Laws, c. 195, § 1.;

§ 3008D Promulgation.

The Department shall promulgate any necessary rules and regulations to implement this chapter.

77 Del. Laws, c. 195, § 1.;



§ 3002D. Definitions

As used in this chapter:

(1) "Customer'' means any member of the public who is provided access to a tanning facility in exchange for a fee or other compensation or any individual who, in exchange for a fee or other compensation, is afforded use of a tanning facility as a condition or benefit of membership or access.

(2) "Department'' means the Department of Health and Social Services.

(3) "Minor'' means any individual less than 18 years of age.

(4) "Operator'' means an individual designated by the licensee to control operation of the tanning facility and to instruct and assist the customer in the proper operation of the tanning equipment.

(5) "Person'' means an individual, partnership, corporation, or association.

(6) "Tanning equipment or device'' means any equipment that emits radiation used for tanning of the skin, such as a sunlamp, tanning booth or tanning bed that emits electromagnetic radiation with wavelengths in the air between 200 and 400 nanometers. The term includes any accompanying equipment, including but not limited to: timers; ballasts; starters; lamps; reflectors; cooling fans; acrylics; comfort pillows and handrails.

(7) "Tanning facility'' means any location, place, area, structure or business which provides customers access to tanning equipment.

77 Del. Laws, c. 195, § 1.;

§ 3003D Restrictions on use by minors.

(a) A tanning facility shall not permit a minor between the ages of 14 to 18 to use a tanning device unless the minor provides a consent form signed by the parent or legal guardian at the time of first exposure, and the signature of the consent form is witnessed by an operator. The Department shall promulgate appropriate model language for the consent form to be used by tanning facilities that is consistent with subsection (b) of this section.

(b) The consent form should include all of the following:

(1) Failure to use eye protection may result in damage to the eyes.

(2) Overexposure to ultraviolet light causes burns.

(3) Repeated exposure may result in premature aging of the skin and skin cancer.

(4) Abnormal skin sensitivity or burning may be caused by reactions of ultraviolet light to certain:

a. Foods;

b. Cosmetics; or

c. Medications, including:

1. Tranquilizers;

2. Diuretics;

3. Antibiotics;

4. High blood pressure medicines; or

5. Birth control pills.

(5) Any person taking a prescription or over-the-counter drug should consult a physician before using a tanning device.

(6) A person with skin that always burns easily and never tans should avoid a tanning device.

(7) A person with a family or past medical history of skin cancer should avoid a tanning device.

(c) Any minor under 14 years of age may not use a tanning device unless deemed medically necessary as evidenced by a prescription from a properly licensed physician, a physician's assistant who is supervised by a licensed physician or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician and unless the minor also provides a consent form signed by the parent or legal guardian at the time of first exposure, and the signature on the consent form is witnessed by an operator.

(d) The minor's parent or legal guardian may withdraw the consent form at any time. Unless so withdrawn, the consent form shall expire 1 year from signature. A new consent form shall be provided by the minor, as prescribed in this section at such time.

77 Del. Laws, c. 195, § 1.;

§ 3004D Liability.

The consent form provided under § 3003D of this title shall not affect the liability of the owner, manager or operators of a tanning facility in the event that a customer incurs damages.

77 Del. Laws, c. 195, § 1.;

§ 3005D Duty.

It shall be the duty of the tanning facility owner to ensure that each customer utilizing the tanning facility is of legal age to do so. The tanning facility licensee shall be held responsible for the use of the tanning facility by anyone under 18 years of age who does not submit a consent form as prescribed in § 3003D of this title.

77 Del. Laws, c. 195, § 1.;

§ 3006D Records.

Records of consent forms shall be maintained for all minor customers of the tanning facility for a period of at least 3 years from date of signature. Records shall be maintained on the premises and made available for review by the Department upon request.

77 Del. Laws, c. 195, § 1.;

§ 3007D Penalties.

Notwithstanding any other provision of Delaware law, a licensee who violates § 3003D of this title shall be guilty of a violation and shall be fined $250 for the first offense, $500 for the second offense and $1,000 for the third and all subsequent offenses.

77 Del. Laws, c. 195, § 1.;

§ 3008D Promulgation.

The Department shall promulgate any necessary rules and regulations to implement this chapter.

77 Del. Laws, c. 195, § 1.;



§ 3003D. Restrictions on use by minors

(a) A tanning facility shall not permit a minor between the ages of 14 to 18 to use a tanning device unless the minor provides a consent form signed by the parent or legal guardian at the time of first exposure, and the signature of the consent form is witnessed by an operator. The Department shall promulgate appropriate model language for the consent form to be used by tanning facilities that is consistent with subsection (b) of this section.

(b) The consent form should include all of the following:

(1) Failure to use eye protection may result in damage to the eyes.

(2) Overexposure to ultraviolet light causes burns.

(3) Repeated exposure may result in premature aging of the skin and skin cancer.

(4) Abnormal skin sensitivity or burning may be caused by reactions of ultraviolet light to certain:

a. Foods;

b. Cosmetics; or

c. Medications, including:

1. Tranquilizers;

2. Diuretics;

3. Antibiotics;

4. High blood pressure medicines; or

5. Birth control pills.

(5) Any person taking a prescription or over-the-counter drug should consult a physician before using a tanning device.

(6) A person with skin that always burns easily and never tans should avoid a tanning device.

(7) A person with a family or past medical history of skin cancer should avoid a tanning device.

(c) Any minor under 14 years of age may not use a tanning device unless deemed medically necessary as evidenced by a prescription from a properly licensed physician, a physician's assistant who is supervised by a licensed physician or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician and unless the minor also provides a consent form signed by the parent or legal guardian at the time of first exposure, and the signature on the consent form is witnessed by an operator.

(d) The minor's parent or legal guardian may withdraw the consent form at any time. Unless so withdrawn, the consent form shall expire 1 year from signature. A new consent form shall be provided by the minor, as prescribed in this section at such time.

77 Del. Laws, c. 195, § 1.;

§ 3004D Liability.

The consent form provided under § 3003D of this title shall not affect the liability of the owner, manager or operators of a tanning facility in the event that a customer incurs damages.

77 Del. Laws, c. 195, § 1.;

§ 3005D Duty.

It shall be the duty of the tanning facility owner to ensure that each customer utilizing the tanning facility is of legal age to do so. The tanning facility licensee shall be held responsible for the use of the tanning facility by anyone under 18 years of age who does not submit a consent form as prescribed in § 3003D of this title.

77 Del. Laws, c. 195, § 1.;

§ 3006D Records.

Records of consent forms shall be maintained for all minor customers of the tanning facility for a period of at least 3 years from date of signature. Records shall be maintained on the premises and made available for review by the Department upon request.

77 Del. Laws, c. 195, § 1.;

§ 3007D Penalties.

Notwithstanding any other provision of Delaware law, a licensee who violates § 3003D of this title shall be guilty of a violation and shall be fined $250 for the first offense, $500 for the second offense and $1,000 for the third and all subsequent offenses.

77 Del. Laws, c. 195, § 1.;

§ 3008D Promulgation.

The Department shall promulgate any necessary rules and regulations to implement this chapter.

77 Del. Laws, c. 195, § 1.;



§ 3004D. Liability

The consent form provided under § 3003D of this title shall not affect the liability of the owner, manager or operators of a tanning facility in the event that a customer incurs damages.

77 Del. Laws, c. 195, § 1.;

§ 3005D Duty.

It shall be the duty of the tanning facility owner to ensure that each customer utilizing the tanning facility is of legal age to do so. The tanning facility licensee shall be held responsible for the use of the tanning facility by anyone under 18 years of age who does not submit a consent form as prescribed in § 3003D of this title.

77 Del. Laws, c. 195, § 1.;

§ 3006D Records.

Records of consent forms shall be maintained for all minor customers of the tanning facility for a period of at least 3 years from date of signature. Records shall be maintained on the premises and made available for review by the Department upon request.

77 Del. Laws, c. 195, § 1.;

§ 3007D Penalties.

Notwithstanding any other provision of Delaware law, a licensee who violates § 3003D of this title shall be guilty of a violation and shall be fined $250 for the first offense, $500 for the second offense and $1,000 for the third and all subsequent offenses.

77 Del. Laws, c. 195, § 1.;

§ 3008D Promulgation.

The Department shall promulgate any necessary rules and regulations to implement this chapter.

77 Del. Laws, c. 195, § 1.;



§ 3005D. Duty

It shall be the duty of the tanning facility owner to ensure that each customer utilizing the tanning facility is of legal age to do so. The tanning facility licensee shall be held responsible for the use of the tanning facility by anyone under 18 years of age who does not submit a consent form as prescribed in § 3003D of this title.

77 Del. Laws, c. 195, § 1.;

§ 3006D Records.

Records of consent forms shall be maintained for all minor customers of the tanning facility for a period of at least 3 years from date of signature. Records shall be maintained on the premises and made available for review by the Department upon request.

77 Del. Laws, c. 195, § 1.;

§ 3007D Penalties.

Notwithstanding any other provision of Delaware law, a licensee who violates § 3003D of this title shall be guilty of a violation and shall be fined $250 for the first offense, $500 for the second offense and $1,000 for the third and all subsequent offenses.

77 Del. Laws, c. 195, § 1.;

§ 3008D Promulgation.

The Department shall promulgate any necessary rules and regulations to implement this chapter.

77 Del. Laws, c. 195, § 1.;



§ 3006D. Records

Records of consent forms shall be maintained for all minor customers of the tanning facility for a period of at least 3 years from date of signature. Records shall be maintained on the premises and made available for review by the Department upon request.

77 Del. Laws, c. 195, § 1.;

§ 3007D Penalties.

Notwithstanding any other provision of Delaware law, a licensee who violates § 3003D of this title shall be guilty of a violation and shall be fined $250 for the first offense, $500 for the second offense and $1,000 for the third and all subsequent offenses.

77 Del. Laws, c. 195, § 1.;

§ 3008D Promulgation.

The Department shall promulgate any necessary rules and regulations to implement this chapter.

77 Del. Laws, c. 195, § 1.;



§ 3007D. Penalties

Notwithstanding any other provision of Delaware law, a licensee who violates § 3003D of this title shall be guilty of a violation and shall be fined $250 for the first offense, $500 for the second offense and $1,000 for the third and all subsequent offenses.

77 Del. Laws, c. 195, § 1.;

§ 3008D Promulgation.

The Department shall promulgate any necessary rules and regulations to implement this chapter.

77 Del. Laws, c. 195, § 1.;



§ 3008D. Promulgation

The Department shall promulgate any necessary rules and regulations to implement this chapter.

77 Del. Laws, c. 195, § 1.;






CHAPTER 31. REGISTRATION OF BIRTHS, DEATHS, MARRIAGES, DIVORCES, ANNULMENTS AND ADOPTIONS

Subchapter I General Provisions

§ 3101. Definitions

As used in this chapter:

(1) "Dead body'' means a human body or such parts of such human body from the condition of which it reasonably may be concluded that death recently occurred.

(2) "Department'' means the Department of Health and Social Services.

(3) "File'' means the presentation of a vital record provided for in this chapter for registration by the Office of Vital Statistics.

(4) "Induced termination of pregnancy'' means the purposeful interruption of an intrauterine pregnancy with the intention other than to produce a live-born infant and which does not result in a live birth. This definition excludes management of prolonged retention of products of conception following fetal death.

(5) "Institution'' means any establishment, public or private, which provides in-patient medical, surgical or diagnostic care or treatment or nursing, custodial or domiciliary care, or to which persons are committed by law.

(6) "Live birth'' is defined as the complete expulsion or extraction from its mother of a product of conception (irrespective of the duration of pregnancy) which, after such separation, breathes or shows any other evidence of life such as beating of the heart, pulsations of the umbilical cord or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached. Heartbeats are to be distinguished from transient cardiac contractions; respirations are to be distinguished from fleeting respiratory efforts or gasps.

(7) "Physician'' means a person authorized or licensed to practice medicine or osteopathy pursuant to the laws of this State.

(8) "Registration'' means the acceptance by the Office of Vital Statistics and the incorporation of vital records provided for in this chapter into its official records.

(9) "Spontaneous fetal death'' or "stillborn fetus'' is defined as a spontaneous death (i.e., not an induced termination of pregnancy) prior to the complete expulsion or extraction from its mother of a product of conception. The death is indicated by the fact that after such separation, the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles. Heartbeats are to be distinguished from transient cardiac contractions; respirations are to be distinguished from fleeting respiratory efforts or gasps.

(10) "System of vital statistics'' means the registration, collection, preservation, amendment and certification of vital records; the collection of other reports required by this chapter; and activities related thereto including the tabulation, analysis and publication of vital statistics.

(11) "Vital records'' means certificates or reports of birth, death, marriage, divorce or annulment, and data related thereto.

(12) "Vital statistics'' means the data derived from certificates and reports of birth, death, spontaneous fetal death, marriage, divorce or annulments, and related reports.

40 Del. Laws, c. 96, §§ 1-10; Code 1935, § 806; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3124; 52 Del. Laws, c. 88, § 1; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 137; 70 Del. Laws, c. 378, § 1.;



§ 3102. Supervision and enforcement of registrations

(a) The Department has charge of the registration of births, deaths, marriages, divorces and fetal deaths and shall prepare the necessary methods, forms and blanks for obtaining and preserving such records and insuring the faithful registration of the same throughout this State and in the central Office of Vital Statistics.

(b) The Department is charged with the uniform and thorough enforcement of this chapter throughout the State and shall from time to time promulgate any additional forms and regulations that are necessary for this purpose.

27 Del. Laws, c. 84, § 1; 27 Del. Laws, c. 85, § 1; Code 1915, § 797; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 780; 16 Del. C. 1953, § 3101; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 138.;



§ 3103. Regulations of Department; adoption and enforcement

The Department may adopt, promulgate, amend and repeal such regulations as may be consistent with law relative to this chapter, including regulations governing the conditions under which the bodies of persons dying from an infectious or communicable disease can be transported from any portion of the State to a crematorium for the purpose of cremation. The regulations shall be enforced by the Department.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, §§ 14, 18; 27 Del. Laws, c. 85, §§ 15, 18; Code 1915, §§ 818, 821; 33 Del. Laws, c. 57, § 4; 33 Del. Laws, c. 82; 34 Del. Laws, c. 69, § 1; Code 1935, §§ 801, 803; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, §§ 3102, 3168; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 139.;



§ 3104. Central Office of Vital Statistics

(a) There is hereby established within the Division of Public Health an Office of Vital Statistics which shall install, maintain and operate the only system of vital statistics throughout this State.

(b) The Office of Vital Statistics shall have branch offices in each county. The Department shall designate 1 such branch as the central Office of Vital Statistics, and this branch shall be responsible for the supervision of the operation of the other vital statistics offices throughout this State.

27 Del. Laws, c. 84, § 2; 27 Del. Laws, c. 85, § 2; Code 1915, § 798; 29 Del. Laws, c. 49, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 781; 16 Del. C. 1953, § 3103; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 140.;



§ 3105. State Registrar of Vital Statistics; duties

(a) The Director of the Division of Public Health of the Department of Health and Social Services shall be the State Registrar and shall:

(1) Direct and supervise the system of vital statistics and the Office of Vital Statistics and be custodian of its records.

(2) Direct, supervise and control the activities of all persons when they are engaged in activities pertaining to the operation of the system of vital statistics.

(3) Conduct training programs to promote uniformity of policy and procedures throughout the State in matters pertaining to the system of vital statistics.

(4) Prescribe, with the approval of the Department, furnish and distribute such forms as are required by this chapter and the rules and regulations issued hereunder, or prescribe such other means for transmission of data as will accomplish the purpose of complete and accurate reporting and registration.

(5) Prepare and publish reports of vital statistics of this State and such other reports as the Registrar may deem necessary.

(b) The Delaware Health Statistics Center within the Division of Public Health shall have responsibility for the statistical analysis of vital statistics data and shall prepare and publish vital statistics reports of this State. The State Registrar may establish or designate other offices in the State to aid in the efficient administration of the system of vital statistics.

(c) The central office and each branch office of the Office of Vital Statistics shall offer voluntary paternity acknowledgment services, as described in § 3121(c) and (d) of this title, to the mother and putative father of a child born to unmarried parents.

(d) The State Registrar may delegate such functions and duties vested in the Registrar to employees of the Office of Vital Statistics and to employees of any office established or designated under subsection (b) of this section.

26 Del. Laws, c. 75; Code 1915, § 770; 27 Del. Laws, c. 84, § 2; 27 Del. Laws, c. 85, § 2; Code 1915, §§ 770, 798; 29 Del. Laws, c. 49, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, §§ 776, 781; 16 Del. C. 1953, §§ 3104, 3154; 57 Del. Laws, c. 591, § 14; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 141; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 104; 76 Del. Laws, c. 194, § 2.;



§ 3106. Employment of personnel and acquisition of equipment

The Division of Public Health shall provide the Office of Vital Statistics with sufficient staff, suitable offices and other resources for the proper administration of the system of vital statistics and for the preservation of its official records.

27 Del. Laws, c. 84, § 2; 27 Del. Laws, c. 85, § 2; Code 1915, § 798; 29 Del. Laws, c. 49, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 781; 16 Del. C. 1953, § 3105; 68 Del. Laws, c. 274, § 1.;



§ 3107. Reproduction of vital records; official seal for certification

(a) To preserve vital records, the State Registrar is authorized to prepare typewritten, photographic, electronic or other reproductions of certificates or reports in the Office of Vital Statistics. Such reproductions when certified by the State Registrar shall be accepted as the original records.

(b) The Department shall adopt an official seal for purposes of certification. Every certificate or other official paper executed by the State Registrar, in pursuance of any authority conferred by law, and bearing the seal of the Department shall be received as evidence when duly certified by the Department, under its seal, with the same force and effect as the original would, in law, be entitled to if produced in open court.

27 Del. Laws, c. 84, § 2; 27 Del. Laws, c. 85, § 2; Code 1915, § 798; 29 Del. Laws, c. 49, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 781; 16 Del. C. 1953, § 3106; 57 Del. Laws, c. 591, § 15; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 142.;



§ 3108. Form of certificates and reports

(a) In order to promote and maintain nationwide uniformity in the system of vital statistics, the forms of certificates and reports required by this chapter, or by regulations adopted hereunder, shall include as a minimum the items recommended by the federal agency responsible for national vital statistics, subject, however, to approval of and modification by the Department; provided, however, that every death certificate shall include the social security number of the decedent.

(b) Each certificate, report and other document required by this chapter shall be on a form or in a format prescribed by the State Registrar.

(c) All vital records shall contain the date received for registration.

(d) Information required in certificates or reports authorized by this chapter may be filed and registered by photographic, electronic or other means as prescribed by the State Registrar.

27 Del. Laws, c. 84, § 8; 27 Del. Laws, c. 85, § 14; Code 1915, § 805; 35 Del. Laws, c. 55; Code 1935, § 788; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3133; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 143; 71 Del. Laws, c. 216, § 59.;



§ 3109. Completion of certificates and reports

(a) Those individuals and/or institutions responsible for completion of certificates or reports according to this chapter or regulations adopted hereunder shall complete all items on the forms provided by the State Registrar. The State Registrar shall carefully examine the certificates and reports received in the Office of Vital Statistics, and if they are incomplete or unsatisfactory, shall require such further information as may be necessary to make the record complete and satisfactory.

(b) No claim or cause of action shall arise and no judgment, damages, penalties, costs or other money entitlement shall be awarded against an individual or institution that furnishes vital statistics in accordance with this chapter.

25 Del. Laws, c. 66, § 7; 27 Del. Laws, c. 84, § 13; Code 1915, §§ 813, 815; Code 1935, §§ 796, 798; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, §§ 3109, 3130; 68 Del. Laws, c. 274, § 1.;



§ 3110. Disclosure of records

(a) To protect the integrity of vital records, to ensure their proper use and to ensure the efficient and proper administration of the system of vital statistics, the records and files of the Office of Vital Statistics shall be considered confidential matter and shall not be open to inspection, except as authorized by this chapter, and regulations adopted hereunder or by order of a court of competent jurisdiction. Regulations adopted under this section shall provide for adequate standards of security and confidentiality of vital records and reports.

(b) The State Registrar shall upon receipt of an application issue a certified copy of a vital record in the Registrar's custody or a part thereof to the registrant's, the registrant's spouse, children, parents or guardian, or their respective authorized representative. The State Registrar shall, upon receipt of an application, issue a non-certified copy of a vital record, including an original birth certificate, to a registrant who is an adoptee 21 years of age or older. Others may be authorized to obtain certified copies when they demonstrate that the record is needed for the determination or protection of their personal or property rights or for genealogical purposes. The Department shall adopt regulations to further define those who may obtain copies of vital records under this chapter.

(c) The Department may authorize by regulation the disclosure of information contained on vital records for research purposes.

(d) Subject to the provisions of this section, the State Registrar may, by agreement, transmit copies of records and other reports required by this chapter to the federal agency responsible for national vital statistics and other offices of vital statistics outside this State when such records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. The agreement shall require that the copies be used for statistical and/or administrative purposes only and the agreement shall further provide for the retention and disposition of such copies. Copies received by the Office of Vital Statistics from offices of vital statistics in other states shall be handled in the same manner as prescribed in this section.

(e) Appeals from decisions of custodians of vital records, as designated under authority of § 3105 of this title, who refuse to disclose information, or to permit inspection or copying of records as prescribed by this section and regulations adopted hereunder, shall be made to the Department whose decisions shall be binding upon such custodians.

(f) When 72 years have elapsed after the date of birth or 40 years have elapsed after the date of death or marriage, the records of these events shall become public records and information shall be made available in accordance with regulations which shall provide for the continued safekeeping of the records.

(g) The State Registrar of Vital Statistics shall submit a monthly report of all births to women under 18 years of age to the Division of Child Support Enforcement of the Department of Health and Social Services, and to the Division of Family Services of the Department of Services for Children, Youth and Their Families for informational, investigative and/or child support purposes. The monthly report shall include the name, address, date of birth and Social Security number of the mother and father, if available, the date of birth and sex of the child.

(h) The State Registrar of Vital Statistics shall create a stillbirth certificate which shall be issued upon request to a parent (or authorized representative thereof) who is authorized to receive a certificate of fetal death under subsection (b) of this section.

27 Del. Laws, c. 85, §§ 6, 9; Code 1915, §§ 807, 810; 34 Del. Laws, c. 65, § 1; Code 1935, §§ 790, 793; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, §§ 3110, 3134; 67 Del. Laws, c. 383, § 1; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 144; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 481, § 1; 72 Del. Laws, c. 70, § 1; 74 Del. Laws, c. 408, § 1; 78 Del. Laws, c. 121, § 1.;



§ 3111. Penalties

(a) A fine of not more than $10,000, or imprisonment of not more than 5 years, or both, shall be imposed on:

(1) Any individual who wilfully and knowingly makes any false statement in a certificate, record or report required by this chapter, or in an application for an amendment thereof, or in an application for a certified copy of a vital record, or who wilfully and knowingly supplies false information intending that such information be used in the preparation of any such report, record or certificate, or amendment thereof; or

(2) Any individual who without lawful authority and with the intent to deceive, makes, counterfeits, alters, amends or mutilates any certificate, record or report required by this chapter or a certified copy of such certificate, record or report; or

(3) Any individual who wilfully and knowingly obtains, possesses, uses, sells, furnishes or attempts to obtain, possess, use, sell or furnish to another, for any purpose of deception, any certificate, record or report required by this chapter or certified copy thereof so made, counterfeited, altered, amended or mutilated, or which is false in whole or in part or which relates to the birth of another person, whether living or deceased; or

(4) Any employee of the State who wilfully and knowingly furnishes or processes a certificate, or certified copy of a certificate, with the knowledge or intention that it be used for the purposes of deception; or

(5) Any individual who without lawful authority possesses any certificate, record or report, required by this chapter or a copy or certified copy of such certificate, record or report knowing same to have been stolen or otherwise unlawfully obtained.

(b) A fine of not more than $1,000, or imprisonment of not more than 1 year, or both, shall be imposed on:

(1) Any individual who wilfully and knowingly refuses to provide information required by this chapter or regulations adopted hereunder; or

(2) Any individual who wilfully and knowingly transports or accepts for transportation, interment or other disposition a dead body without an accompanying permit as provided in this chapter or regulations adopted hereunder; or

(3) Any individual who wilfully and knowingly neglects or violates any of the provisions of this chapter or regulations adopted hereunder or refuses to perform any of the duties imposed upon the individual by this chapter or regulations adopted hereunder.

25 Del. Laws, c. 66, § 9; 26 Del. Laws, c. 75; 27 Del. Laws, c. 84, §§ 14, 16; 27 Del. Laws, c. 85, §§ 15, 16; Code 1915, §§ 770, 818, 819; 28 Del. Laws, c. 60, § 2; Code 1935, §§ 776, 801, 802; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, §§ 3111, 3139, 3152, 3157, 3169; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3112. Immunity

No employee of the Office of Vital Statistics or other state offices established or designated under § 3105(b) of this title shall be subject to, and such persons shall be immune from any claim, suit, liability or damages or any other recourse, civil or criminal, arising from any act or proceedings, decision or determination undertaken or performed while discharging any duty or authority under this chapter, so long as such person acted in good faith, without gross negligence, and within the scope of the person's own duty or authority under this chapter or any other provisions of the Delaware law, federal law or regulations or duly adopted rules and regulations providing for the administration of this chapter, good faith being presumed until proven otherwise, with gross negligence required to be shown by the complainant.

68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Registration Requirements and Procedures

§ 3121. Registration of births

(a) A certificate of birth for each live birth which occurs in this State shall be filed with the Office of Vital Statistics, or as otherwise directed by the State Registrar, within 10 days after such birth and shall be registered if it has been completed and filed in accordance with this section.

(b) When a birth occurs in an institution or en route thereto, the person in charge of the institution or the person's designated representative shall obtain the personal data, prepare the certificate, secure the signatures required, and file the certificate as directed in subsection (a) of this section or as otherwise directed by the State Registrar within the required 10 days. The physician or other person in attendance shall provide the medical information required by the certificate and certify to the facts of birth within 72 hours after the birth. If the physician, or other person in attendance, does not certify to the facts of birth within the 72-hour period, the person in charge of the institution shall complete and sign the certificate.

(c) When a child is born to an unmarried woman in an institution, the person responsible for completing the birth certificate, or the person's designated representative, shall:

(1) Provide written information prepared by the Division of Child Support Enforcement to the mother and the putative father, if he is present, explaining the rights and responsibilities of acknowledging paternity;

(2) Provide the mother and the putative father the opportunity to sign an acknowledgment of paternity as described in subsection (d) of this section and provide notary public services for this purpose;

(3) Provide the mother and the putative father with a copy of the signed and notarized acknowledgment; and

(4) File the signed and notarized acknowledgment with the Office of Vital Statistics within 10 days after execution. The Office of Vital Statistics shall send a copy of the acknowledgment to the Division of Child Support Enforcement within 7 days after it receives the acknowledgment.

(d) The acknowledgment provided for in subsection (c) of this section shall contain:

(1) The mother's address and Social Security number, her statement that the putative father is the only possible father and her consent to the acknowledgment of paternity;

(2) The putative father's address and Social Security number and his statement that he is the biological father of the child;

(3) Subject to the provisions of § 804(c) of Title 13, their acknowledgment of a right to blood, tissue or other genetic testing to determine paternity or nonpaternity and of the right to otherwise dispute paternity in any civil or criminal action in which the paternity of the child by the putative father is an element of the claim for relief or a defense;

(4) A statement of the presumptive effect of the acknowledgment of paternity under § 804(c) of Title 13;

(5) A statement of the rights and responsibilities of acknowledging paternity, including that the acknowledgment of paternity establishes the duty of both parties to support the child, is the basis for the entry of a child support order without further proceedings to establish paternity, may be the basis for the putative father establishing custody and visitation rights, establishes inheritance rights and may be the basis for requiring notice to the putative father prior to an adoption; and

(6) Instructions for filing the acknowledgment with the Office of Vital Statistics; and

(7) The acknowledgment of both the putative father and the mother that they have been notified, orally and in writing of each of the items listed in paragraphs (1) through (6) of this subsection before signing the acknowledgment of paternity.

(e) When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) The physician in attendance at or immediately after the birth, or in the absence of such a person;

(2) Any other person in attendance at or immediately after the birth, or in the absence of such a person;

(3) The father, the mother, or, in the absence of the father and the inability of the mother, the State Registrar or a duly authorized representative.

(f) When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in this State, the birth shall be registered in this State and the place where it is first removed shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this State, the birth shall be registered in this State but the certificate shall show the actual place of birth insofar as can be determined.

(g)(1) If the mother was married at the time of either conception or birth, or between conception and birth, the name of the husband shall be entered on the certificate as the father of the child unless paternity has been determined otherwise by Family Court.

(2) If the mother was not married at the time of either conception or birth or between conception and birth, the name of the father shall not be entered on the certificate without a court order from Family Court or an acknowledgment of paternity which is signed by both parents and their signatures notarized.

(3) In any case in which paternity of a child is determined by Family Court, the name of the father and surname of the child shall be entered on the certificate of birth in accordance with the finding and order of the court.

(4) If the father is not named on the certificate of birth, no other information about the father shall be entered on the certificate.

(h) Either of the parents of the child, or other informant, shall attest to the accuracy of the personal data entered on the certificate in time to permit the filing of the certificate within 10 days prescribed in this section.

(i) The time within which a supplementary report furnishing information omitted from the original certificate may be returned for the purpose of completing the certificate shall not be more than 6 months from the date of birth. Certificates of birth completed by a supplementary report shall not be considered delayed or altered.

27 Del. Laws, c. 84, § 5; 27 Del. Laws, c. 85, § 10; Code 1915, § 802; Code 1935, § 785; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3122; 68 Del. Laws, c. 274, § 1; 69 Del. Laws, c. 296, §§ 22, 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, §§ 102, 103.;



§ 3122. Infants of unknown parentage; foundling registration

(a) When the State assumes the custody of a live born infant of unknown parentage, an officer of the Department of Services for Children, Youth and Their Families shall report on a form and in a manner prescribed by the State Registrar within 5 days to the Office of Vital Statistics the following information:

(1) The date and place of finding;

(2) Sex, race and approximate age of child;

(3) Name and address of the person or institution with whom the child has been placed for care;

(4) Name given to the child by the custodian of the child;

(5) Other data required by the State Registrar.

(b) The place where the child was found shall be known as the place of birth and the date of birth shall be determined by approximation.

(c) The report shall constitute the certificate of birth.

(d) If the child is identified and a regular certificate of birth is found or obtained, the report shall be sealed and filed in the Office of Vital Statistics and may be opened only by court order.

27 Del. Laws, c. 84, § 6; 27 Del. Laws, c. 85, § 12; Code 1915, § 803; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 64, § 1; 34 Del. Laws, c. 69, § 1; Code 1935, § 786; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3123; 68 Del. Laws, c. 274, § 1.;



§ 3123. Registration of deaths

(a) A certificate of death for each death which occurs in this State shall be filed with the Office of Vital Statistics, or as otherwise directed by the State Registrar, within 3 days after death and prior to final disposition, and shall be registered if it has been completed and filed in accordance with this section.

(1) If the place of death is unknown but the dead body is found in this State, the certificate of death shall be completed and filed in accordance with this section. The place where the body is found shall be shown as the place of death. If the date of death is unknown, it may be determined by approximation.

(2) When death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this State, the death shall be registered in this State and the place where it is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this State, the death shall be registered in this State but the certificate shall show the actual place of death insofar as can be determined.

(b) The funeral director who assumes custody of the dead body shall file the certificate of death. The funeral director shall obtain the personal data from the next-of-kin or best qualified person or source available and shall obtain the medical certification from the attending physician or Medical Examiner.

(c) The medical certification shall be completed, signed and returned to the funeral director within 48 hours after death by the attending physician, except when an official death investigation is required by the Office of the Chief Medical Examiner. In the absence of the attending physician the certificate may be completed and signed by the attending physician's designated physician or the chief medical officer of the institution in which death occurred provided such individual has knowledge about the medical history of the case.

(d) When an official death investigation is required pursuant to § 4706(a) of Title 29, the Medical Examiner shall determine the manner and cause of death and shall complete and sign the medical certification.

(e) If the cause of death cannot be determined within 48 hours after death, the attending physician or medical examiner shall file with the Office of Vital Statistics a pending certificate of death and a toxicology study shall be performed. If a cause of death cannot be determined after the toxicology study is performed, the remains and all reports and/or studies shall be turned over to the Office of the Chief Medical Examiner for review. When the cause of death is determined a revised certification of death shall be issued and presented to the funeral director or the funeral director's agent, who in turn shall file the certificate with the Office of Vital Statistics.

(f) When a death is presumed to have occurred within this State but the body cannot be located, a death certificate may be prepared by the State Registrar upon receipt of a court order which shall include the finding of facts required to complete the death certificate. Such a death certificate shall be marked "By Court Order'' and shall show on its face the date of registration and shall identify the court and the date of decree.

25 Del. Laws, c. 66, § 3; 27 Del. Laws, c. 84, § 7; 27 Del. Laws, c. 85, § 13; Code 1915, § 804; 35 Del. Laws, c. 55; Code 1935, § 787; 44 Del. Laws, c. 69, § 1; 48 Del. Laws, c. 319, § 1; 16 Del. C. 1953, § 3125; 52 Del. Laws, c. 88, § 2; 68 Del. Laws, c. 274, § 1; 69 Del. Laws, c. 146, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 320, § 1.;



§ 3124. Registration of spontaneous fetal death

Each spontaneous fetal death of 350 grams or more, or in the absence of weight, of 20 completed week's gestation or more, calculated from the date the last normal menstrual period began to the date of delivery, which occurs in this State shall be reported within 3 days after delivery to the Office of Vital Statistics by filing a fetal death certificate. Induced terminations of pregnancy shall not be reported as spontaneous fetal deaths.

(1) When a fetal death occurs in an institution, the person in charge of the institution or a designated representative shall prepare and file a Certificate of Fetal Death.

(2) When a fetal death occurs outside an institution, the physician in attendance at or immediately after delivery shall prepare and file a Certificate of Fetal Death. No person other than a physician may sign a Certificate of Fetal Death.

(3) When a fetal death occurs without medical attendance at or shortly after the delivery, or when a fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this State or when a fetal death occurs in this State and the place of fetal death is unknown, an investigation by the Office of the Chief Medical Examiner shall be conducted to determine the cause and manner of the fetal death.

25 Del. Laws, c. 66, § 3; 27 Del. Laws, c. 84, § 7; 27 Del. Laws, c. 85, § 13; Code 1915, § 804; 35 Del. Laws, c. 55; Code 1935, § 787; 44 Del. Laws, c. 69, § 1; 48 Del. Laws, c. 319, § 1; 16 Del. C. 1953, § 3125; 52 Del. Laws, c. 88, § 2; 68 Del. Laws, c. 274, § 1.;



§ 3125. Registration of marriage

(a) A record of each marriage performed in this State shall be filed with the Office of Vital Statistics and shall be registered if it has been completed and filed in accordance with this section.

(b) The official who issues the marriage license shall prepare the record on the form prescribed and furnished by the State Registrar upon the basis of information obtained from the parties to be married.

(c) The person who performs the marriage ceremony shall certify the fact of marriage and, within 5 days following the day on which the marriage was solemnized, file the marriage license/certificate with 1 of the 3 vital statistics offices in this State.

27 Del. Laws, c. 84, § 15; Code 1915, § 816; Code 1935, § 799; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3126; 68 Del. Laws, c. 274, § 1.;



§ 3126. Registration of adoptions; duty of clerk of court; old and new birth certificates

(a) Upon the issuance of a final decree of adoption or of an order certifying the validity of a foreign adoption, the clerk of the court in which the decree of adoption was made, or filed in the case of a foreign adoption under § 927 of Title 13, shall immediately file in the office of the State Registrar, on forms provided by the State Registrar for this purpose, a report setting forth the information required by § 921 of Title 13, together with a certified copy of the final decree of adoption.

(b) Upon receipt of the information, the State Registrar shall remove from the files the original certificate of birth and, after proper identification, shall place it in a confidential file. The State Registrar shall file a new certificate setting forth the adopted name and sex of the child, together with the names of the adopting parents and the actual birth date and birthplace of the child. Certificates may be issued in accordance with § 3110 of this title.

(c) The State Registrar shall file a new certificate of birth for any child born in Delaware who is legally adopted in another state upon receipt of a certified or exemplified copy of the court order of adoption from the clerk of the court of such other state, and shall issue a certificate as provided under § 3110 of this title.

(d) In the event of a child born outside of the United States and who is adopted in Delaware and for whom no certificate of birth can be secured from the nation of birth, the State Registrar may file and issue a special certificate of birth in accordance with this chapter, provided the adopting parents can furnish evidence considered satisfactory by the State Registrar of the facts and circumstances surrounding the birth of the child.

27 Del. Laws, c. 85, § 11; Code 1915, § 811; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 794; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3127; 52 Del. Laws, c. 88, § 3; 62 Del. Laws, c. 157, § 1; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 481, § 2; 72 Del. Laws, c. 306, § 3.;



§ 3127. Acknowledgment or establishment of paternity

In cases of acknowledgment or establishment of paternity, the State Registrar, upon receipt of a court order, an administrative order or a properly executed acknowledgment of paternity, executed or issued in this State or any other state, which establishes paternity or creates a presumption of paternity under the law of the state in which it was executed or issued, shall prepare an amended or new certificate of birth, as the case may be, consistent with the document. The fact that the father-and-child relationship was declared after the child's birth shall not be ascertainable from the amended or new certificate, but the actual place and date of birth shall be shown. The evidence upon which the amended or new certificate was made and the original birth certificate shall be sealed and filed and may be opened only upon court order or upon application of the Division of Child Support Enforcement certifying that the child for whom information is sought is the subject of a child support case administered by the Division under Title IV-D of the federal Social Security Act [42 U.S.C. § 651 et seq.]

25 Del. Laws, c. 66, §§ 7, 8; Code 1915, § 812; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; 40 Del. Laws, c. 99, § 1; Code 1935, § 795; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3128; 68 Del. Laws, c. 274, § 1; 69 Del. Laws, c. 296, §§ 24, 25.;



§ 3128. Divorce or annulment registration for statistical purposes

(a) A record of each divorce or annulment granted by the Family Court in this State shall be filed by that court with the Office of Vital Statistics and shall be registered if it has been completed and filed in accordance with this section. The record shall be prepared by the petitioner or the petitioner's legal representative on a form prescribed and furnished by the State Registrar and shall be presented to the Family Court with the petition. In all cases the completed record shall be a prerequisite to the granting of the final decree.

(b) The Family Court shall complete and forward to the Office of Vital Statistics on or before the 15th day of each calendar month the records of each divorce or annulment decree granted during the preceding calendar month.

(c) Records of divorce are collected by the Office of Vital Statistics for statistical purposes only. Certified copies of a divorce decree may be issued by Family Court in the county in which the decree was granted.

25 Del. Laws, c. 66, § 11; 27 Del. Laws, c. 84, § 12; 27 Del. Laws, c. 85, § 9; Code 1915, § 817; Code 1935, § 800; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3129; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3129. Registration of birth, death, marriage, divorce or fetal death where registration neglected or omitted

Notwithstanding any other provisions of this chapter, the State Registrar, on the production of evidence satisfactory to the State Registrar relative to a birth, death, marriage, divorce or fetal death, if for any reason registration has been neglected or omitted, may register any birth, death, marriage, divorce or fetal death which may have occurred when registration was not effective or which may from any cause have escaped registration.

27 Del. Laws, c. 84, §§ 23, 24; 27 Del. Laws, c. 85, §§ 23, 24; Code 1915, §§ 823, 824; Code 1935, § 805; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3131; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3130. Certificates as evidence

Certificates filed within 6 months after the time prescribed therefor shall be prima facie evidence of the facts therein stated. Data therein pertaining to the father of the child are prima facie evidence only if the alleged father is the husband of the mother. The data pertaining to the father of the child are not evidence in any proceeding adverse to the interests of the alleged father or of his heirs, next-of-kin, devisees, legatees or other successors in interest if the father is not the husband of the mother and the paternity is not acknowledged.

27 Del. Laws, c. 84, § 9; 27 Del. Laws, c. 85, § 14; Code 1915, § 806; Code 1935, § 789; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3135; 68 Del. Laws, c. 274, § 1.;



§ 3131. Delayed or amended certificates; procedures; evidence

(a) A person born in this State may file or amend a certificate of birth after the time prescribed by this chapter upon submitting such evidence relative to the circumstances surrounding the birth as may be required by the State Registrar. In the case of a correction to the birth record of an American Indian, the substantiating documentary proof may include, but shall not be limited to, an affidavit satisfactory to the State Registrar or any local registrar and signed by the chief of the tribe that according to tribal records the person whose certificate is to be amended is a member of the tribe of the chief whose signature appears on the affidavit.

(b) Any certificate in the custody of the State Registrar upon which the information thereon is charged to be in error may be corrected or amended upon submitting such proof of error as may be required by the State Registrar.

(c) Certificates accepted subsequent to 6 months after the time prescribed in this chapter for filing or certificates which have been amended after being filed with the State Registrar shall contain the date of the delayed filing or the date of amendment and shall be marked "delayed'' or "amended'', respectively.

(d) A summary statement of the evidence submitted in support of the acceptance for delayed filing or amendment shall be endorsed on the certificate.

(e) Such evidence submitted in support of a delayed or amended registration as may be retained by the State Registrar shall be kept in special permanent file.

(f) The probative value of a delayed or amended certificate shall be determined by the judicial or administrative body or official before whom the certificate is offered for evidence.

27 Del. Laws, c. 85, § 8; Code 1915, § 809; 38 Del. Laws, c. 164; Code 1935, § 792; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3136; 68 Del. Laws, c. 274, § 1.;



§ 3132. Fee for issuance of certificates and searches

(a) The State Registrar shall receive a fee not to exceed $25 for each certified or noncertified copy of a certificate or record, or for a search of the files or records when no copy is made, or for a copy or information provided for research, statistical or administrative purposes. The fee shall be established by the State Board to reflect the costs of doing such work.

(b) The fee charged for each certified copy of a marriage license/certificate shall be $25, except that upon production of a valid military identification card, active members of the military and their spouses shall be exempt from paying such fee. This fee shall be collected by the Bureau of Vital Statistics or the Clerk of the Peace, whichever agency issues the certified copy. Each Clerk of the Peace and the Bureau of Vital Statistics shall file a semi-annual report of the fees collected with the Department of Revenue and shall deposit $15 from each fee for a certified marriage license/certificate copy into the Domestic Violence Fund, to be administered by the Criminal Justice Council. The Criminal Justice Council shall receive 5% of the annual revenues generated by the fee for administrative costs.

(c) The State Registrar shall upon request furnish any applicant with an heirloom certificate of birth for births registered in this State. Heirloom certificates shall be specially designed for framing and display. The name of the person shall be calligraphed on the heirloom certificate. The State Board shall receive a fee of $35 for heirloom certificates. The sum of $12.50 shall be retained by the Department of Health and Social Services to offset the cost of certificates in the Office of Vital Statistics. Any excess funds shall be deposited in a special account to be used for the Delaware Health Statistics Center.

(d) The State Registrar shall furnish free of charge to the relative of a veteran, 1 time, a certified copy of the veteran's certificate of death providing that said certified copy is essential to the settlement of a claim involving the settlement of the veteran's affairs. All other copies shall be issued at the statutory fee.

(e) Subject to § 3110 of this title, the federal agency responsible for national vital statistics and other vital statistics offices outside this State may obtain transcripts or copies of certificates, without payment of fees.

(f) The State Registrar shall keep an account of all fees received and turn the same over to the State Treasurer.

27 Del. Laws, c. 85, §§ 6, 7; Code 1915, §§ 807, 808; 32 Del. Laws, c. 41, §§ 1, 2; 34 Del. Laws, c. 65, § 1; 38 Del. Laws, c. 165; Code 1935, §§ 790, 791; 44 Del. Laws, c. 69, § 1; 46 Del. Laws, c. 259, §§ 1, 2; 16 Del. C. 1953, §§ 3134, 3137, 3138; 50 Del. Laws, c. 313, §§ 1, 2; 57 Del. Laws, c. 489, §§ 1-5; 62 Del. Laws, c. 332, § 1; 63 Del. Laws, c. 105, § 1; 67 Del. Laws, c. 383, § 1; 68 Del. Laws, c. 274, § 1; 71 Del. Laws, c. 481, § 3; 76 Del. Laws, c. 317, § 2; 76 Del. Laws, c. 375, §§ 1-3; 77 Del. Laws, c. 62, § 1; 77 Del. Laws, c. 80, §§ 1, 2.;



§ 3133. Reports of induced termination of pregnancy

Each induced termination of pregnancy which occurs in this State, regardless of the length of gestation, shall be reported to the Delaware Health Statistics Center within the Division of Public Health by the person in charge or a designated representative of the institution or abortion facility in which the induced termination of pregnancy was performed. If the induced termination of pregnancy was performed outside an institution or abortion facility, the attending physician shall prepare and file the report. Such reporting shall occur within 30 days after the end of the month in which the induced termination of pregnancy was performed. These reports are to be used only for purposes of statistical analysis and shall not be incorporated into the permanent official records of the system of vital statistics. The reporting form shall include only those items recommended by the federal agency responsible for national vital statistics except that it shall not include any item that allows identification of patients or physicians. Furthermore, no statistical analysis shall be released which identifies the reporting institution or abortion facility.

70 Del. Laws, c. 378, § 2; 76 Del. Laws, c. 194, § 3.;






Subchapter III Burial, Removal or Cremation of Dead Bodies

§ 3151. Permit for removal, burial or other disposition; foreign permits; prerequisites for permit

When a death or a fetal death occurs or a dead body is found, the body shall not be disposed of until the burial/transit permit is completed. Said permit is required to accompany the body and is to be:

(1) Given to the sexton of the cemetery when the body is interred.

(2) Retained by the funeral director when the cemetery has no sexton.

(3) Retained with the ashes in cases of cremation, or by the funeral director if so desired.

27 Del. Laws, c. 84, § 10; Code 1915, § 814; 28 Del. Laws, c. 60, § 1; Code 1935, § 797; 44 Del. Laws, c. 69, § 1; 48 Del. Laws, c. 319, § 1; 16 Del. C. 1953, § 3151; 52 Del. Laws, c. 88, § 4; 68 Del. Laws, c. 274, § 1.;



§ 3152. Burial/transit permits for shipment of corpses — Required

No common carrier shall receive for shipment from any point within this State to any other point either within or without this State any dead human body, unless the funeral director or person acting as such presents a completed burial/transit permit as provided in § 3151 of this title.

26 Del. Laws, c. 75; Code 1915, § 770; Code 1935, § 776; 16 Del. C. 1953, § 3153; 68 Del. Laws, c. 274, § 1.;



§ 3153. Disinterment — Rules and regulations

No body or stillborn fetus shall be disinterred within the State except upon a permit granted by the State Registrar of Vital Statistics. The forms of disinterment permits shall be prepared by the Office of Vital Statistics. Disinterment and removal must be conducted under the personal supervision of a licensed funeral director.

68 Del. Laws, c. 274, § 1.;



§ 3154. Authorization for disinterment and reinterment

(a) Authorization. — A permit for disinterment and reinterment of a dead body or fetus shall be issued by the State Registrar upon receipt of a notarized application/authorization signed by the next-of-kin and the person who is in charge of the disinterment, or upon receipt of an order of a court of record of this state directing such disinterment, or upon notarized written application of the Attorney General to request a special disinterment permit for legal purposes.

(b) Mass disinterment and reinterment. — Upon receipt of a court order, a signed and notarized permission of the next-of-kin of all decedents, or a signed and notarized application for disinterment for legal purposes, the State Registrar may issue 1 permit for disinterment and reinterment of all remains in a mass disinterment provided that, insofar as possible, the remains of each body be identified and the place of disinterment and reinterment specified.

(c) Nature of permit. — The authorization issued in accordance with the statutes and regulations governing disinterment shall be permission for disinterment, transportation and reinterment.

(d) Fee for permit. — The Department shall receive a fee not to exceed $10 for each disinterment/reinterment permit issued.

68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 145.;



§ 3155. Permits for disinterment of bodies buried in Kent or Sussex County before January 1, 1893

The State Registrar of Vital Statistics through the central office or any of the county vital statistics offices, upon application to and the payment of the usual fee to any or either of them, shall issue a permit to any relative of any deceased person buried prior to January 1, 1893, and now remaining in private, family or old and neglected burying grounds in Sussex County and Kent County for the disinterment of the remains and the reinterment of the remains in public or private cemeteries or any other chosen or designated place in Kent County or Sussex County or without the State, the same as if the application had been made by a duly licensed undertaker. Upon obtaining the permit, the relative is vested with the same authority as a duly licensed undertaker in the disinterment and reinterment of the remains including the securing of vaults and providing for all other necessary arrangements in connection therewith.

Code 1915, § 812a; 38 Del. Laws, c. 47, § 1; Code 1935, § 889; 16 Del. C. 1953, § 3158; 68 Del. Laws, c. 274, § 1.;



§ 3156. Disinterment from condemned land

The Department shall modify and relax its regulations and restrictions relative to the disinterring and reinterring of dead bodies, including the securing of separate disinterment and transfer permits of the bodies in those cases where the bodies are in public or private burying grounds which have been condemned by this State or the United States government for the purposes of public improvement, in order to enable the carrying into effect of complete removals in such cases to the full extent that the same can be accomplished, in the opinion of the Department, by licensed undertakers under its supervision and without jeopardizing the public health.

41 Del. Laws, c. 196; 16 Del. C. 1953, § 3159; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 146.;



§ 3157. Cremation; prohibited except in licensed crematory

No person shall destroy or dispose of by burning in this State the body of an individual dead from any cause, except in a crematorium or crematory licensed for this express purpose and under the conditions provided in §§ 3158-3164 of this title.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, § 14; 27 Del. Laws, c. 85, § 15; Code 1915, § 818; Code 1935, § 801; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3160; 68 Del. Laws, c. 274, § 1.;



§ 3158. Crematory; approval for construction; requirements; inspection

(a) A person, firm, organization or association desiring to acquire, erect, or construct a crematory shall first obtain approval from the Department of Natural Resources and Environmental Control.

(b) The crematory shall be constructed in accordance with regulations adopted under Chapters 60 and 79 of Title 7 and shall not be located, managed, or conducted at any time in such a way to be a public nuisance.

(c) The crematory shall be subject at all times to inspection by the Department of Natural Resources and Environmental Control, the Department of Health and Social Services, and by such officers of the state law-enforcement departments as may desire to inspect it.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, § 14; 27 Del. Laws, c. 85, § 15; Code 1915, § 818; Code 1935, § 801; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3161; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 149, § 147; 74 Del. Laws, c. 293, § 1.;



§ 3159. Permit for cremation; issuance, retention and inspection

(a) A body may be cremated only after the preparation of a special cremation permit signed by the chief medical examiner or an assistant or deputy medical examiner. In the presentation of the cremation permit to the chief medical examiner or the chief medical examiner's representative for signature, the permit must be accompanied by a death certificate signed by the attending physician and by a cremation authorization signed by the next-of-kin or legal representative of the deceased. The signature of the chief medical examiner or the chief medical examiner's representative to the cremation permit shall constitute an affirmation that there is no medical reason why the cremation should not take place. The chief medical examiner or an assistant or deputy medical examiner shall have the authority to hold the remains of the deceased pending any investigation into the cause and manner of death.

(b) One copy of the cremation permit shall be retained by the person, firm, corporation or association conducting the crematory and shall be produced for inspection or other purposes when asked for by the inspecting authority. A second copy of the cremation permit shall accompany the death certificate when it is filed in the Office of Vital Statistics.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, § 14; 27 Del. Laws, c. 85, § 15; Code 1915, § 818; Code 1935, § 801; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3162; 65 Del. Laws, c. 413, § 1; 68 Del. Laws, c. 164, § 1; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3160. Report of cremation

Within 24 hours after the cremation is completed a report indicating the name of the individual, the individual's address while alive, the date and cause of death, the names of the individuals signing the permit, the date of the cremation and the disposal of the ashes shall be forwarded by the person in charge of the crematory to the central Office of Vital Statistics.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, § 14; 27 Del. Laws, c. 85, § 15; Code 1915, § 818; Code 1935, § 801; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3163; 68 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3161. Delivery, transportation and disposal of ashes

The ashes resulting from the cremation of a body may be delivered by the attendants of the crematory to any member of the family of the deceased designated to receive them or to the person arranging for the cremation. After this delivery, they may be transported in any way in the State and disposed of in such a way as is desired by the person receiving them.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, § 14; 27 Del. Laws, c. 85, § 15; Code 1915, § 818; Code 1935, § 801; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3164; 68 Del. Laws, c. 274, § 1.;



§ 3162. Witnesses at cremation

A representative of the family or some individual accredited to act as representative of the family of the individual being cremated may be present at the time the cremation is being carried out.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, § 14; 27 Del. Laws, c. 85, § 15; Code 1915, § 818; Code 1935, § 801; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3165; 68 Del. Laws, c. 274, § 1.;



§ 3163. Permit where death occurs in this State and cremation takes place elsewhere

The provisions of § 3159 of this title, respecting the signatures of the chief medical examiner or an assistant or deputy medical examiner and by the Attorney General or a deputy attorney general, are required in respect of the cremation of the body of an individual dying in the State but removed to any other state for the purpose of cremation.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, § 14; 27 Del. Laws, c. 85, § 15; Code 1915, § 818; Code 1935, § 801; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3166; 68 Del. Laws, c. 274, § 1.;



§ 3164. Cremation in this State when death occurred elsewhere

The cremation in this State of the bodies of persons dying in other states is permissible if all the legal requirements of the state in which the death occurred have first been complied with.

25 Del. Laws, c. 66, § 9; 27 Del. Laws, c. 84, § 14; 27 Del. Laws, c. 85, § 15; Code 1915, § 818; Code 1935, § 801; 44 Del. Laws, c. 69, § 1; 16 Del. C. 1953, § 3167; 68 Del. Laws, c. 274, § 1.;

.









CHAPTER 32. CANCER CONTROL ACT

§ 3201. Short title

This chapter may be cited as the Delaware Cancer Control Act.

62 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 391, § 1.;



§ 3202. Purpose

The intent of the General Assembly is to require the establishment and maintenance of a cancer registry for the State. This responsibility is delegated to the Department of Health and Social Services, along with the authority to exercise certain powers to implement this requirement. To ensure an accurate and continuing source of data concerning cancer and certain specified tumors of a benign nature, the General Assembly by this chapter requires certain health care practitioners and all hospitals, clinical laboratories and cancer treatment centers within the State to make available to the Department of Health and Social Services information contained in the medical records of patients who have cancer or tumors of a benign nature. It is intended that the product of these efforts will be a central data bank of accurate, precise and current information regarding the subject diseases.

62 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 391, § 1.;



§ 3203. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning.

(1) "Benign tumor'' means any nonmalignant neoplasm, regardless of the tissue of origin, that appears on the American College of Surgeons most recently published annual list of reportable cancers and benign tumors.

(2) "Cancer'' means any malignant neoplasm, regardless of the tissue of origin, that appears on the American College of Surgeons most recently published annual list of reportable cancers and benign tumors.

(3) "Department'' means the State of Delaware Department of Health and Social Services.

62 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 391, § 1.;



§ 3204. Cancer registry

The Department shall adopt, promulgate, amend and repeal any rules and regulations that are consistent with law relative to this chapter and necessary to achieve the purpose and requirements of this chapter. These rules and regulations shall include provisions for:

(1) The establishment and maintenance of an up-to-date registry that shall document every occurrence of cancer and of benign tumor in this State;

(2) The establishment of a procedure for reporting to the Department, within 180 days of initial diagnosis or treatment, every occurrence of cancer and of benign tumor in this State. Such procedure shall include the reporting of specified information that the Department deems necessary and appropriate for the recognition, prevention, control or cure of cancer and benign tumors, and shall minimally include the reporting requirements of the National Cancer Data Base established by the American College of Surgeons, along with information regarding the patient's length of residency in Delaware, primary residential address in Delaware and the location and nature of the patient's primary past employment. Those required to report to the Department occurrences of cancer and benign tumors shall include:

a. Any physician, surgeon, dentist, podiatrist or other health care practitioner who diagnoses or provides treatment for cancer or benign tumors;

b. The designated representative of any hospital, dispensary, asylum or other similar public or private institution that diagnoses or provides treatment for cancer or benign tumors; and

c. The designated representative of any laboratory that examines tissue specimens which disclose the existence of cancer or benign tumor;

(3) The establishment of a procedure for the publication and distribution of forms, instructions and notices required by this chapter or necessary to accomplish the purpose of this chapter; and

(4) The establishment of a procedure to obtain follow-up information from those required to report occurrences of cancer and benign tumors pursuant to this chapter. Any follow-up information deemed necessary by the Department shall be submitted to the Department at least 1 time each year by those required to report occurrences of cancer and benign tumors.

This chapter and any rules or regulations issued pursuant to this chapter shall not apply to any person or private institution that, as an exercise of religious freedom, treats the sick or suffering by spiritual means through prayer alone.

62 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 391, § 1; 73 Del. Laws, c. 431, §§ 1, 2.;



§ 3205. Confidentiality of reports

(a) Any report of an occurrence of cancer or benign tumor made pursuant to this chapter shall not be divulged nor made public in any way that might tend to disclose the identity of the person to whom it relates. However, patient-identifying information may be exchanged among cancer control agencies as authorized by the Department and upon receipt by the Department of satisfactory assurances by those agencies of the preservation of the confidentiality of such information.

(b) No individual or organization providing information to the Department in accordance with this chapter shall be deemed to be, or held liable for, divulging confidential information.

62 Del. Laws, c. 334, § 1; 63 Del. Laws, c. 288, § 1; 70 Del. Laws, c. 149, § 148; 70 Del. Laws, c. 391, § 1.;



§ 3206. Compulsion prohibited

Nothing in this chapter shall be construed to compel any individual to submit to any medical or public health examination, treatment or supervision.

62 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 391, § 1.;



§ 3207. Violations

Any person or entity who violates any provision of this chapter shall be fined $100 for each violation.

62 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 391, § 1; 73 Del. Laws, c. 431, § 3.;



§ 3208. Audit and Abstraction of records by department

(a) Upon request of a person or organization required to report by § 3204 of this title, the Department may audit records and abstract information that is required to be reported.

(b) Any person or organization failing to report as required by this chapter shall permit the Department to audit records and abstract information that is required to be reported.

(c) The Department may charge a fee to be established by regulation to persons and organizations subjected to an audit pursuant to subsection (a) or (b) of this section. Said person or organization shall reimburse the Department.

73 Del. Laws, c. 431, § 3.;






CHAPTER 33. PURE FOOD AND DRUGS

§ 3301. Definitions

As used in this chapter:

(1) "Drug'' includes all medicines and preparations recognized in the United States Pharmacopoeia or National Formulary for internal or external use and any substance or mixture of substances intended to be used for the cure, mitigation or prevention of disease of either humans or other animals. Notwithstanding any other provision of this subdivision, the word "drug'' shall not include laetrile (amygdalin).

(2) "Food'' includes all articles used for food, drink, ice, confectionery or condiment by humans or other animal, whether simple, mixed or compound.

32 Del. Laws, c. 190, § 2; Code 1935, § 3994; 16 Del. C. 1953, § 3301; 61 Del. Laws, c. 90, § 1; 66 Del. Laws, c. 314, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3302. Manufacture or sale of adulterated or misbranded food or drugs

No person shall manufacture, sell or trade in, within this State, any article of food or drugs which is adulterated, misbranded, poisonous or deleterious within the meaning of this chapter.

32 Del. Laws, c. 190, § 1; Code 1935, § 3993; 16 Del. C. 1953, § 3302.;



§ 3303. Adulteration of drugs

A drug is deemed to be adulterated:

(1) If, when a drug is sold under or by a name recognized in the United States Pharmacopoeia or National Formulary, it differs from the standard of strength, quality or purity as determined by the test laid down in the United States Pharmacopoeia or National Formulary official at the time of investigation. No drug defined in the United States Pharmacopoeia or National Formulary shall be deemed to be adulterated under this subdivision if the standard of strength, quality or purity is plainly stated upon the bottle, box or other container thereof although the standard may differ from that determined by the test laid down in the United States Pharmacopoeia or National Formulary.

(2) If its strength or purity falls above or below the professed quality under which it is sold.

(3) If it violates the definition of adulteration as stated in the Federal Food, Drug and Cosmetic Act.

32 Del. Laws, c. 190, § 3; Code 1935, § 3995; 16 Del. C. 1953, § 3303; 63 Del. Laws, c. 83, §§ 1, 2.;



§ 3304. Adulteration of food other than confectionery

Food is deemed to be adulterated:

(1) If any substance has been mixed and packed with it so as to reduce or lower or injuriously affect its quality or strength;

(2) If any substance has been substituted wholly or in part for the article of food;

(3) If any valuable constituent of the article of food has been wholly or in part abstracted;

(4) If it is mixed, colored, powdered, coated or stained in a manner whereby damage or inferiority is concealed;

(5) If it contains any added poisonous or other added deleterious ingredient which may render the article of food injurious to health. When in the preparation of food products for shipment they are preserved by any external application applied in such manner that the preservative is necessarily removed mechanically or by maceration in water, or otherwise, and directions for the removal of the preservative are printed on the covering or the package, this chapter shall be construed as applying only when the products are ready for consumption;

(6) If it consists in whole or in part of a filthy, decomposed or putrid animal or vegetable substance or any portion of an animal unfit for food, whether manufactured or not, or if it is the product of a deceased animal or one that has died otherwise than by slaughter.

32 Del. Laws, c. 190, § 3; Code 1935, § 3995; 16 Del. C. 1953, § 3304.;



§ 3305. Adulteration of confectionery

Confectionery is deemed to be adulterated if it contains terra alba, barytes, talc, chrome yellow or other mineral substance or poisonous color or flavor or other ingredient deleterious or detrimental to health, or any vinous, malt or spirituous liquor or compound or narcotic drug.

32 Del. Laws, c. 190, § 3; Code 1935, § 3995; 16 Del. C. 1953, § 3305.;



§ 3306. Destruction of adulterated candy

Adulterated candy shall be forfeited and destroyed under the direction of the Attorney General.

21 Del. Laws, c. 267; Code 1915, § 3513; Code 1935, § 3996; 16 Del. C. 1953, § 3306.;



§ 3307. Definition of misbranded

The term "misbranded,'' as used in this chapter, applies to all drugs or articles of food, or articles which enter into the composition of food, the package or label of which bears any statement, design or device regarding such article or the ingredients or substances contained therein which is false or misleading in any particular, and to any food or drug product which is falsely branded as to the state, territory or country in which it is manufactured or produced.

32 Del. Laws, c. 190, § 4; Code 1935, § 3997; 16 Del. C. 1953, § 3307.;



§ 3308. Misbranding of drugs

For the purposes of this chapter, a drug is deemed to be misbranded:

(1) If it is an imitation of or offered for sale under the name of another drug;

(2) If the contents of the package as originally put up were removed, in whole or in part, and other contents were placed in such package or if the package fails to bear a statement on the label of the quantity or proportion of any alcohol, morphine, opium, cocaine, heroin, alpha or beta eucaine, chloroform, cannabis indica, chloral hydrate or acetanilide, or any derivative or preparation of any such substances contained therein;

(3) If its package or label bears any statement, design or device regarding such article, or the ingredients or substances contained therein which is false or misleading in any particular way;

(4) If it is included in the definition of misbranding in the Federal Food, Drug and Cosmetic Act.

32 Del. Laws, c. 190, § 4; Code 1935, § 3997; 16 Del. C. 1953, § 3308; 63 Del. Laws, c. 83, §§ 3, 4.;



§ 3309. Misbranding of food

For the purposes of this chapter, food is deemed to be misbranded:

(1) If it is an imitation of or offered for sale under the distinctive name of another food;

(2) If it is labeled or branded so as to deceive or mislead the purchaser or purports to be a foreign product when not so or if the contents of the package as originally put up were removed in whole or in part and other contents were placed in such package or if it fails to bear a statement on the label of the quantity or proportion of any morphine, opium, cocaine, heroin, alpha or beta eucaine, chloroform, cannabis indica, chloral hydrate or acetanilide, or any derivative or preparation of any of such substances contained therein;

(3) If in package form, the quantity of the contents is not plainly and conspicuously marked on the outside of the package in terms of weight, measure or numerical count;

(4) If the package containing it or its label bears any statement, design or device regarding the ingredients or the substances contained therein, which statement, design or device is false or misleading in any particular;

(5) If it is obtained by the dealer in frozen bulk form and is subsequently thawed and offered for sale in a package or bearing a label indicating such food to be fresh.

32 Del. Laws, c. 190, § 4; Code 1935, § 3997; 16 Del. C. 1953, § 3309; 56 Del. Laws, c. 37.;



§ 3310. Exceptions to adulteration or misbranding of food

An article of food which does not contain any added poisonous or deleterious ingredients is not deemed to be adulterated or misbranded in the following cases:

(1) In the case of mixtures or compounds known as articles of food under their own distinctive names and not an imitation of or offered for sale under the distinctive name of another article, if the name is accompanied on the same label or brand with a statement of the place where the article was manufactured or produced;

(2) In the case of articles labeled, branded or tagged so as to plainly indicate that they are compounds, imitations or blends and the word "compound,'' "imitation'' or "blend,'' as the case may be, is plainly stated on the package in which it is offered for sale. The term "blend'' as used in this subdivision shall be construed to mean a mixture of like substances, not excluding harmless coloring or flavoring ingredients used for the purpose of coloring and flavoring only. Nothing in this chapter shall be construed as requiring or compelling proprietors or manufacturers of proprietary foods which contain no unwholesome added ingredient to disclose their trade formulas, except insofar as the provisions of this chapter require in order to secure freedom from adulteration or misbranding.

32 Del. Laws, c. 190, § 4; Code 1935, § 3997; 16 Del. C. 1953, § 3310.;



§ 3311. Guaranty from seller saving dealer from prosecution

No dealer shall be prosecuted under this chapter when the dealer can establish a guaranty signed by the wholesaler, jobber, manufacturer or other party residing in the United States from whom the dealer purchases such articles to the effect that the same is not adulterated or misbranded within the meaning of this chapter. The guaranty, to afford protection, shall contain the name and address of the party making the sale of such articles to such dealer and, in such case, the party shall be amenable to the prosecutions, fines and other penalties which would attach, in due course, to the dealer under this chapter.

32 Del. Laws, c. 190, § 5; Code 1935, § 3998; 16 Del. C. 1953, § 3311; 70 Del. Laws, c. 186, § 1.;



§ 3312. Penalties for violating §§ 3302-3311

(a) Whoever violates §§ 3302-3311 of this title shall, for each offense, be fined not more than $500 or imprisoned not more than 1 year, or both. For each subsequent offense the violator shall be fined not more than $1,000 or imprisoned for 1 year, or both.

(b) When construing and enforcing this chapter, the act, omission or failure of any officer, agent or other person acting for or employed by any corporation, company, society or association, within the scope of that person's own employment or office, shall in every case be also deemed to be the act, omission or failure of such corporation, company, society or association as well as that of the person.

24 Del. Laws, c. 160, § 10; Code 1915, § 3523; 32 Del. Laws, c. 190, § 6; Code 1935, § 3999; 16 Del. C. 1953, § 3312; 70 Del. Laws, c. 186, § 1.;



§ 3313. Excepting articles sold under federal laws

This chapter shall not apply to articles of food or to mixtures or compounds of foods offered for sale in this State when prepared, labeled, branded or inspected in compliance with the federal laws and department regulations established thereunder.

24 Del. Laws, c. 160, § 4; Code 1915, § 3517; Code 1935, § 4000; 16 Del. C. 1953, § 3313.;



§ 3314. Other exceptions

An offense is not deemed to be committed under this chapter, in the following cases:

(1) Where the order calls for an article of food or drug inferior to the standard required under this chapter and the difference is made known at the time;

(2) Where the article of food or drug is mixed with any matter or ingredient not injurious to health and not intended fraudulently to increase its bulk, weight or measure or conceal its inferior quality, if at the time such article is delivered to the purchaser it is made known to the purchaser that the article of food or drug is so mixed.

24 Del. Laws, c. 160, § 5; Code 1915, § 3518; Code 1935, § 4001; 16 Del. C. 1953, § 3314; 70 Del. Laws, c. 186, § 1.;



§ 3315. Enforcement agencies; rules and regulations

(a) The Department of Health and Social Services shall enforce all the provisions of this chapter and shall promulgate rules and regulations to carry out the same so far as they relate to foods. The State Board of Pharmacy shall enforce all the provisions of this chapter and shall promulgate rules and regulations for carrying out the same so far as they relate to drugs, including proper methods for handling volatile and variable drugs.

(b) Such rules shall provide for the examination and analysis of specimens and shall give the party from whom a specimen is obtained opportunity to verify any findings and to be heard before prosecution. The rules and regulations officially prescribed for the enforcement of the Federal Food, Drug and Cosmetic Act, and acts amendatory thereof [21 U.S.C. § 301 et seq.], so far as applicable, shall be adopted by the officials referred to in subsection (a) of this section for the enforcement of this chapter. No rule or regulation shall be promulgated under subsection (a) of this section which is in conflict with Chapter 49 of this title.

24 Del. Laws, c. 160, § 7; Code 1915, § 3520; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 4002; 16 Del. C. 1953, § 3315; 61 Del. Laws, c. 90, § 3; 70 Del. Laws, c. 149, §§ 149, 150.;



§ 3316. Expenses of enforcement

The expenses incurred by all officials in performing the duties imposed by §§ 3302-3317 of this title, including reasonable compensation for services rendered, shall be paid by requisition upon the State Treasurer, when approved by the Governor, out of the funds in hand not otherwise appropriated.

24 Del. Laws, c. 160, § 9; Code 1915, § 3522; Code 1935, § 4003; 16 Del. C. 1953, § 3316.;



§ 3317. Treatment of meats with unhealthful drugs and preparations

No person shall sell or offer to sell by that person's own self, or by that person's servants or agents, or as the servant or agent of any other person, any meat or flesh of any animal used for food after the same has been butchered which contains any drug or preparation of whatever kind or nature, deleterious or detrimental to the health of persons who may eat the same, or which has been treated with, either externally or internally, or to which has been applied in any manner, any drug or preparation of whatsoever kind or nature, deleterious or detrimental to the health of persons who may eat the same, whether for the purpose of preserving meat or flesh used for food or for any other purpose.

23 Del. Laws, c. 212, § 1; Code 1915, § 3524; Code 1935, § 4004; 16 Del. C. 1953, § 3317; 70 Del. Laws, c. 186, § 1.;



§ 3318. Complaint of violations of § 3317; procedure for entry, sampling and testing; costs; certificate as evidence

(a) If any person makes complaint in writing, verified by oath or affirmation before any justice of the peace or other court having criminal jurisdiction, alleging that the complainant has probable cause to suspect and does suspect and believe that any person, by that person's own self or by that person's servants or agents, has sold or offered or exposed for sale or has in that person's own possession with intent to sell, any meat or flesh of any animal to be used for food which has been treated with or which contains any drug or preparation as mentioned in § 3317 of this title, and in the complaint describes such meat as particularly as may be and designates the house or place where complainant suspects and believes such meat or flesh is kept or sold and the name of the persons suspected, the justice of the peace or such court may, within the limits of the justice of the peace's or its jurisdiction, issue a warrant to search such house or place.

(b) The warrant shall be directed to any officer or to any other person by name for service and shall recite the essential parts alleged in the complaint, and the officer or other person to whom it shall be directed for service shall proceed thereunder as provided in subsection (c) of this section.

(c) The officer or person to whom the warrant is directed may enter the house or place designated and, if the officer or person finds therein what the officer or person believes to be any meat or flesh such as is described in § 3317 of this title, the officer or person shall take a sample or samples for the purpose of having the same analyzed or tested as provided in this section. To obtain such sample or samples the officer or other person to whom the warrant is directed may cut pieces from any such meat or flesh by the officer or person believed to be treated with or containing any drug or preparation within the meaning of § 3317 of this title. The officer or other person to whom the warrant is directed, when taking a sample or samples of meat or flesh, shall then and there divide the samples into 2 parts as nearly equal as may be, wrap the parts in separate packages, seal the same and offer 1 of the parts to the person in whose custody the meat was when taken with a written notice of the time, place and date, when and where the sample was taken, and that it was taken for the purpose of analyzing or testing it. The other part of the sample, together with a written copy of the written notice, shall be delivered by the officer or other person to whom the warrant is directed to the State Chemist, who shall cause the same to be analyzed or otherwise satisfactorily tested, the result of which analysis or test the State Chemist shall record and preserve as evidence.

(d) The officer or other person to whom the warrant was directed shall, within 1 week after delivery to the State Chemist, return the warrant with officer's or other person's proceedings thereunder and the costs and actual expenses endorsed thereon to the justice of the peace or court, the costs to correspond in amount as nearly as may be with the costs to which an officer serving a search warrant would thereby be entitled.

(e) After the sample has been delivered to the State Chemist, the State Chemist shall, with all convenient speed, analyze or test the same and upon the completion thereof shall forward to the Attorney General a certificate of the result thereof, duly verified by oath or affirmation, and the certificate so verified shall be admitted as evidence in any prosecution under §§ 3317 and 3319 of this title.

(f) The provisions of this section relating to searches and seizures shall be subject to Chapter 23 of Title 11. If there is any conflict or inconsistency between this section and such chapter, the latter shall prevail.

23 Del. Laws, c. 212, § 2; Code 1915, § 3525; Code 1935, § 4005; 16 Del. C. 1953, § 3318; 70 Del. Laws, c. 186, § 1.;



§ 3319. Penalties for violations of § 3317

(a) Whoever violates § 3317 of this title shall be fined not less than $50 nor more than $100, or imprisoned not more than 3 months, and pay the costs of prosecution, among which shall be taxed the costs of the justice of the peace, the costs and actual expenses endorsed upon the warrant and the charge of the State Chemist, whose charge shall not in any case exceed the sum of $10.

(b) In case of failure to convict the charge of the State Chemist, the costs of the justice of the peace and the costs and actual expenses endorsed upon the warrant shall be paid by the county in which the prosecution is conducted. The amount of money to be paid by any county shall not exceed in any 1 year the sum of $200.

23 Del. Laws, c. 212, § 3; Code 1915, § 3526; Code 1935, § 4006; 16 Del. C. 1953, § 3319.;



§ 3320. Oleomargarine; manufacture, sale, marking and advertising

(a) Subject to subsection (b) and (c) of this section, no person, by that person's own self or that person's agents or servants, shall render or manufacture, sell, offer for sale, expose for sale or have in that person's possession with intent to sell, any article, product or compound made wholly or partly out of any fat, oil or oleaginous substance, or compound thereof, not produced from unadulterated milk or cream from the same, which shall be in imitation of yellow butter produced from pure unadulterated milk, or cream from the same.

(b) Nothing contained in subsection (a) of this section or in § 3321 or 3322 of this title shall be construed to prohibit the manufacture or sale of oleomargarine, whether yellow or white, in a separate and distinct form in such manner as will advise the consumer of its real character. No oleomargarine shall be sold in open tubs or containers. Every retail dealer in oleomargarine shall exhibit, in conjunction with any display of packaged oleomargarine being offered for sale, a placard with the word "oleomargarine'' in plain uncondensed gothic letters not less than 1 inch high. No package of oleomargarine shall contain the word "butter'' or any imitation or simulation thereof or any picture or reproduction of a cow or any name or simulation of the name of any dairy breed of cattle or any name or term normally used in the dairy industry. No owner or proprietor of any public eating place shall serve yellow oleomargarine unless a notice that oleomargarine is served is displayed prominently on the menu or on a placard in clear view of all customers.

(c) As used in this section the term "oleomargarine'' shall be deemed applicable to the food product known as "margarine'' and any requirement contained in this section for labeling or display of the word "oleomargarine'' shall be deemed sufficiently complied with by the use of the word "margarine.''

20 Del. Laws, c. 209, § 1; 22 Del. Laws, c. 161, § 1; Code 1915, § 3527; 33 Del. Laws, c. 216; Code 1935, § 4007; 48 Del. Laws, c. 14, § 1; 16 Del. C. 1953, § 3320; 70 Del. Laws, c. 186, § 1.;



§ 3321. Complaint of violation of § 3320; procedure for entry, sampling and testing; costs; certificate as evidence

(a) If any person makes complaint in writing, verified by oath or affirmation before any justice of the peace or other court having criminal jurisdiction, alleging that the complainant has probable cause to suspect and does suspect and believe that any other person by that person's own self, or that person's agents or servants, has rendered or manufactured, sold, offered or exposed for sale or has in that person's possession with intent to sell, contrary to § 3320 of this title, any article, product or compound made in imitation of yellow butter and in the complaint describes the article, product or compound as particularly as may be and designates the house or place where complainant suspects and believes the article, product or compound is and the name of the person suspected, the justice of the peace or such court may, within the limits of the justice of the peace or its jurisdiction, issue a warrant to search such house or place.

(b) The warrant shall be directed to any officer or to any other person by name for service and shall recite the essential facts alleged in the complaint, and the officer or other person to whom it is directed for service shall proceed thereunder as provided in subsection (c) of this section.

(c) The officer or other person to whom the warrant is directed may enter the house or place designated and if that officer or person finds therein what that officer or person believes to be any article, product or compound made in imitation of yellow butter, contrary to § 3320 of this title, that officer or person shall take a sample or samples thereof for the purpose of having the same analyzed or tested as provided in this section. To obtain such sample or samples, the officer or other person to whom the warrant is directed may open any can, vessel or package by that officer or person believed to contain such imitation article, product or compound and take therefrom the sample or samples. The officer or other person to whom the warrant is directed, when taking a sample or samples of the alleged imitation article, product or compound, shall then and there divide the sample into 2 parts as nearly equal as may be, wrap the parts in separate packages, seal the same and offer 1 of the parts to the person in whose custody the article was when taken with a written notice of the time, place and date, when and where the sample was taken and that it was taken for the purpose of analyzing or testing it. The other part of the sample, together with a copy of the written notice, shall be delivered by the officer or other person to whom the warrant is directed to the State Chemist, who shall cause the same to be analyzed or otherwise satisfactorily tested, the result of which analysis or test the State Chemist shall record and preserve as evidence.

(d) The officer or other person to whom the warrant was directed shall, within 1 week after delivery to the State Chemist, return the warrant with that officer's or person's proceedings thereunder and that officer's or person's costs and actual expenses endorsed thereon to the justice of the peace or court, the costs to correspond in amount as nearly as may be with the costs to which an officer serving a search warrant would thereby be entitled.

(e) After the sample has been delivered to the State Chemist, the State Chemist shall, with all convenient speed analyze or test the same and upon the completion thereof shall forward to the Attorney General a certificate of the result thereof duly verified by oath or affirmation, and the certificate so verified shall be admitted as evidence in any prosecution under § 3320 of this title.

(f) This section relating to searches and seizures shall be subject to Chapter 23 of Title 11. If there is any conflict or inconsistency between this section and such chapter, the latter shall prevail.

20 Del. Laws, c. 209, § 2; Code 1915, § 3528; Code 1935, § 4008; 16 Del. C. 1953, § 3321; 70 Del. Laws, c. 186, § 1.;



§ 3322. Penalties for violations of § 3320

(a) Whoever violates § 3320 of this title shall be fined not less than $50 nor more than $250, or imprisoned not more than 1 year, and pay the costs of prosecution, among which shall be taxed the costs of the justice of the peace, the costs and actual expenses endorsed upon the warrant and the charge of the State Chemist, whose charge shall not in any 1 case exceed the sum of $20.

(b) In case of failure to convict, the charge of the State Chemist, the costs of the justice of the peace and the costs and actual expenses endorsed upon the warrant shall be paid by the county in which the prosecution is conducted. The amount of money to be paid by any county shall not exceed in any year the sum of $200.

20 Del. Laws, c. 209, § 3; Code 1915, § 3529; Code 1935, § 4009; 16 Del. C. 1953, § 3322.;



§ 3323. Detention or embargo of article

(a)(1) When a duly authorized agent of the Department of Health and Social Services, when food is involved, or of the Board of Pharmacy, when drugs are involved, finds or has probable cause to believe that any food or drug as defined by this chapter is adulterated or so misbranded as to be dangerous or fraudulent within the meaning of this chapter, or is in violation of § 3303, 3304, 3308 or 3309 of this title, the agent shall affix to such article a tag or other appropriate marking. This tag or marking shall give notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed. The tag or other appropriate marking shall warn all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by an authorized agent or the Court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

(2) When an authorized agent has found that an article which is embargoed or detained is not adulterated or misbranded, the agent shall remove the tag or other markings and it may be disposed of by sale or otherwise by the owner.

(b) When an article is adulterated or misbranded or is in violation of § 3303, 3304, 3308 or 3309 of this title, it shall be liable to be proceeded against by petition to the justice of the peace or the judge of the Court of Common Pleas in whose jurisdiction the article is located, detained or embargoed for a decree of condemnation of such article.

(c) If the Court finds that a sampled, detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the owner thereof, under the supervision of an authorized agent. All court costs and fees, and storage and other expenses, shall be charged against the owner of such article or the owner's agent. If adulteration or misbranding can be corrected by proper labelling or processing of the article, the Court, after entry of the decree may, by order, direct that such article be delivered to the owner thereof for such labelling or processing under the supervision of an agent of the State Board of Pharmacy or the Department of Health and Social Services. Expense of such supervision and any other costs, fees or expenses involved shall be paid by the owner. A sufficient bond shall be executed on the condition that the articles shall be properly labelled or processed. The article shall be returned to the owner and the bond shall be discharged on the representation to the Court by the Department of Health and Social Services or the Board of Pharmacy or their authorized agents that the article is no longer in violation of this chapter, and that the expenses of such supervision have been paid. The tag or markings described in paragraph (1) of subsection (a) of this section may then be removed.

(d) The Department of Health and Social Services or its authorized agents shall condemn or destroy, or otherwise render unsaleable as human food, any meat, seafood, poultry, vegetable, fruit or other perishable articles which are unsound, or contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to the health, or are otherwise unsafe. This applies to food found in any room, building, vehicle of transportation or other structure. The cost of condemning, destroying or rendering such food unsaleable shall be paid by the claimant.

63 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 149, § 151; 70 Del. Laws, c. 186, § 1.;



§ 3324. Penalties for violations of § 3323

(a) Whoever violates any of the provisions of § 3323 of this title shall, for each offense, be fined not more than $500, or imprisoned not more than 1 year, or both. For each subsequent offense, the violator shall be fined not more than $1,000 or imprisoned for more than 1 year, or both.

(b) When construing and enforcing § 3323 of this title, the act, admission or failure of any officer, agent or other person acting for or employed by any corporation, company, society or association, within the scope of employment or office, shall in every case be deemed to be the act, admission or failure of such corporation, company, society or association as well as of that person.

63 Del. Laws, c. 148, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 35. CANNERIES AND OTHER FOOD PROCESSING ESTABLISHMENTS

§ 3501. Supervision of canneries

This chapter, relating to the sanitation of factories or establishments within this State in which fruits, vegetables or by-products thereof are packed and preserved in tin or glass cans or jars or other containers to be sold as food, shall be implemented by and under the supervision of the Department of Health and Social Services.

28 Del. Laws, c. 228, § 1; Code 1935, § 4075; 16 Del. C. 1953, § 3501; 70 Del. Laws, c. 149, § 152.;



§ 3502. Duties of inspection and enforcement

The Department of Health and Social Services shall inspect, at reasonable hours and as often as practicable, all factories and establishments in this State in which fruits, vegetables or by-products thereof are packed and preserved in tin or glass cans or jars or other containers to be sold as food, and shall enforce the correction of all unsanitary conditions and practices found therein. The Department of Health and Social Services shall enforce the laws, rules and regulations provided in this chapter.

28 Del. Laws, c. 228, § 3; Code 1935, § 4077; 16 Del. C. 1953, § 3502; 70 Del. Laws, c. 149, §§ 153, 154.;



§ 3503. Issuance of certificate of inspection

The Department of Health and Social Services shall, on the 1st day of October in each year, furnish to each person operating a factory affected by this chapter, who has complied with this chapter during the year immediately preceding the 1st day of October, a certificate of inspection under the hand of the Department of Health and Social Services setting forth that such factory has been inspected and all laws, rules and regulations for the year immediately preceding the date of the certificate have been fully complied with.

28 Del. Laws, c. 228, § 4; Code 1935, § 4078; 16 Del. C. 1953, § 3503; 70 Del. Laws, c. 149, §§ 155, 156.;



§ 3504. Rules and regulations

The Department of Health and Social Services may promulgate and enforce standards to regulate food processing establishments which may include, but are not limited to, canneries, factories and cottage industries that process food for human consumption whenever it is determined that said food represents a hazard to the public health.

28 Del. Laws, c. 228, § 5; Code 1935, § 4079; 16 Del. C. 1953, § 3504; 70 Del. Laws, c. 149, § 157; 71 Del. Laws, c. 85, § 3.;



§ 3505. Abstracts of regulations; furnishing and posting

The Department of Health and Social Services shall have prepared and printed abstracts of rules, regulations and requirements prescribed in §§ 3505 and 3506 of this title and shall furnish every person in this State affected by this chapter with a reasonable number of printed abstracts, and such printed abstracts shall be posted in at least 5 conspicuous places in each factory affected by this chapter and they shall be kept posted in plain view so that they can be easily read by the employees. If persons are employed who do not understand the English language, suitable translations, or so much of such rules, regulations and requirements as affect the employees, shall also be posted in languages with which they are familiar. Such translations shall be furnished by the Department of Health and Social Services upon application by the owner.

28 Del. Laws, c. 228, § 6; Code 1935, § 4080; 16 Del. C. 1953, § 3507; 70 Del. Laws, c. 149, §§ 158, 159; 71 Del. Laws, c. 85, § 4.;



§ 3506. Entering premises for inspection and enforcement; penalty for refusal

(a) The Department of Health and Social Services, by its agent or representative, may enter upon the premises of any factory in this State engaged in the canning business for the purpose of inspecting and enforcing this chapter.

(b) Any person engaged in the canning business refusing access to the agent or representative of the Department of Health and Social Services or in any way interfering with such agent or representative in the exercise of the agent's or representative's duties, when other penalties are not provided in this chapter, shall, for each offense, be fined not more than $100. In default of the payment of any fine that may be imposed under this chapter, imprisonment may be imposed for a term, in the direction of the court, in lieu thereof.

28 Del. Laws, c. 228, § 9; Code 1935, § 4083; 16 Del. C. 1953, § 3508; 70 Del. Laws, c. 149, § 160; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 85, § 4.;



§ 3507. Enforcement; assistance of sheriffs and constables

The Department of Health and Social Services may enforce this chapter and, if necessary, call to its assistance the sheriff of any county or any constable within the State. The sheriffs and constables of the respective counties of the State shall assist the Department of Health and Social Services in enforcing this chapter whenever they shall be called upon by the Department of Health and Social Services.

28 Del. Laws, c. 228, § 7; Code 1935, § 4081; 16 Del. C. 1953, § 3509; 70 Del. Laws, c. 149, §§ 161, 162; 71 Del. Laws, c. 85, § 4.;



§ 3508. Penalties

(a) Whoever violates this chapter or refuses, neglects or fails to comply with this chapter shall, for the first offense, be fined not less than $25 nor more than $100, for the second offense not less than $100 nor more than $150.

(b) If any person engaged in the canning business within the provisions of this chapter is convicted a third time for any violation of this chapter, the Superior Court may close the factory in which such third offense is committed, and the person convicted may be prohibited from engaging in the canning business until further order of the Court.

28 Del. Laws, c. 228, § 8; Code 1935, § 4082; 16 Del. C. 1953, § 3510; 71 Del. Laws, c. 85, § 4.;



§ 3509. Venue

Whenever any person violates any of this chapter the Department of Health and Social Services shall cause the person so violating to be prosecuted in a court having jurisdiction in the county where the offense is committed.

28 Del. Laws, c. 228, § 7; Code 1935, § 4081; 16 Del. C. 1953, § 3511; 70 Del. Laws, c. 149, § 163; 71 Del. Laws, c. 85, § 4.;



§ 3510. Closing factories

In any case the Department of Health and Social Services, in its discretion, may, instead of prosecuting a person, close the factory in which a violation of this chapter occurs and may cause all work therein to be discontinued until such violations are discontinued or until such changes as may be necessary to make the factory sanitary are made, as directed by the Department of Health and Social Services.

28 Del. Laws, c. 228, § 7; Code 1935, § 4081; 16 Del. C. 1953, § 3512; 70 Del. Laws, c. 149, § 164; 71 Del. Laws, c. 85, § 4.;



§ 3511. Resisting closing authority; penalties

Should any person engaged in the canning business whose factory should be ordered closed by the Department of Health and Social Services under § 3510 of this title, resist the authority of the Department of Health and Social Services or sheriff or constable deputized by the Department, such person shall be fined not less than $50 nor more than $100 and imprisoned not more than 30 days.

28 Del. Laws, c. 228, § 7; Code 1935, § 4081; 16 Del. C. 1953, § 3513; 70 Del. Laws, c. 149, § 165; 71 Del. Laws, c. 85, § 4.;



§ 3512. , 3513. Closing factories; resisting closing authority; penalties

Transferred.






CHAPTER 37. POULTRY PROCESSING

§ 3701. -3711. Definitions; license for operating poultry viscerating or dressing establishment; applications for license; license fee; issuance and term of license; form and display of license; denial or revocation of license; grounds; revocation of licenses; duration and effect; notice and hearing; licensee's right of appeal; penalty; injunction against continuing violations

Repealed by 71 Del. Laws, c. 85, § 5, eff. June 26, 1997.;






CHAPTER 39. TOMATO PROCESSING

§ 3901. -3904. Prohibited processing practices; deceptive labels or advertising; prohibitions affecting sellers of processed tomatoes; penalty

Repealed by 71 Del. Laws, c. 85, § 6, eff. June 26, 1997.;






CHAPTER 41. FROZEN SWEETENED PRODUCTS

§ 4101. Policy and definitions

(a) Declaration of policy. —

(1) The dairy industry is a paramount industry of the State and the production, processing, packaging, distribution and sale of frozen desserts is an important segment of the dairy industry and is of vast economic importance to the State and of vital importance to the consuming public of the State and should be encouraged and promoted in the public interest. It is in the interest of the dairy industry and of the consuming public that there be uniformity of standards for frozen desserts as between the various states and the federal government to the end that there may be free movement of frozen desserts between the states and to the end that the inefficiency, needless expense and confusion caused by differences in products sold under the same name, and differences in labeling of identical products may be eliminated.

(2) It is the purpose of this chapter to promote honesty and fair dealing in the interest of consumers, to insure fair competition between the manufacturers and distributors of the different products and to prevent confusion and deception in the sale of all such products by establishing definitions and standards of identity for such products and by providing for rules and regulations which will effect their orderly marketing and insure uniform and proper sanitary standards.

(b) Definitions. — For the purpose of this chapter and for any rules, regulations, definitions, standards of identity or labeling requirements promulgated pursuant thereto, the term "frozen desserts'' shall be deemed to include ice cream, frozen custard, French ice cream, French custard ice cream, artificially sweetened ice cream, artificially sweetened ice milk, ice milk, fruit sherbet, water ice, quiescently frozen confection, quiescently frozen dairy confection, whipped cream confection, bisque tortoni, mellorine frozen desserts as all such products are commonly known, together with any mix used in such frozen desserts, and any products which are similar in appearance, odor or taste to such products or are prepared or frozen as such products are customarily prepared or frozen whether made with dairy or nondairy products.

45 Del. Laws, c. 98, § 1; 16 Del. C. 1953, § 4101; 56 Del. Laws, c. 465, § 1.;



§ 4102. Conformity with federal standards

(a) It is the intent of the General Assembly that Delaware law and regulations substantially conform with the federal regulations promulgated under the authority of the United States Secretary of Health, Education and Welfare prescribing definitions and standards for frozen desserts published pursuant to 21 U.S.C. § 371. It is further intended that this chapter and definitions and standards of identity promulgated in accordance herewith be construed in a manner similar to the corresponding federal regulation, aforesaid, whenever possible.

(b) The Department of Agriculture shall, after public hearing, promulgate definitions and standards of identity for frozen desserts, regulations for the labeling of any frozen desserts and regulations to implement the purposes of this chapter. Definitions and standards of identity promulgated by the Department shall not be in conflict with federal standards. The Department may adopt such definitions and standards of identity as are adopted by the United States Secretary of Health, Education and Welfare as aforesaid.

(c) Public hearings as provided in subsection (b) of this section shall be held only upon reasonable notice to all interested parties as provided by law in like cases. Following any hearing to consider rules, regulations, definitions, standards of identity, labeling requirements or any of these, the Department shall issue a recommended decision and shall afford interested parties an opportunity to file exceptions based upon the hearing record. The Department in issuing a final decision shall rule on any exceptions filed setting forth its reasons therefor. No definition or standard of identity promulgated by the Department shall conflict with federal definitions or standards of identity. With each rule or regulation adopted there shall be filed and made available upon request to any interested person the findings of fact supporting such rule or regulation. A copy of each proposed rule or regulation of the Department of Agriculture shall be printed and generally distributed, and specially distributed to any person who signified an interest theretofore or thereafter. No rule or regulation shall take effect or be effective until 30 days after general distribution or such longer time as the Secretary of Agriculture shall deem to be in the public interest. Rules and regulations promulgated in accordance with this authority shall have the force and effect of law and supersede all local ordinances and regulations inconsistent therewith. Any interested person aggrieved by any rule or regulation promulgated in accordance with this authority may have an appeal within 20 days after the effective date of such rule or regulation by petition to the Court of Chancery and may appeal from the decision of the Court of Chancery as provided for in other cases.

(d) Upon adoption of the rules and regulations by the Department of Agriculture as provided in this section, the provisions of § 4101 of this chapter which are inconsistent with such rules and regulations shall be deemed to be of no effect.

16 Del. C. 1953, § 4102; 56 Del. Laws, c. 465, § 2; 57 Del. Laws, c. 764, § 30; 70 Del. Laws, c. 186, § 1.;



§ 4103. Sale or possession of adulterated or misbranded products

No person shall sell, distribute, offer for sale or have in possession for selling or distribution any frozen dessert which is adulterated or misbranded.

16 Del. C. 1953, § 4103; 56 Del. Laws, c. 465, § 3.;



§ 4104. Adulterations; prohibited and permitted ingredients

(a) Any product for which a definition and standard of identity has been promulgated in accordance with this chapter shall be deemed to be adulterated within the meaning of this chapter if in purity or quality it fails to conform with the definitions and standards of identity promulgated.

(b) Any frozen dessert which contains any substance or compounds known or likely to be harmful to health, as determined by the State Board of Health, shall be deemed to be adulterated within the meaning of this chapter.

16 Del. C. 1953, § 4106; 56 Del. Laws, c. 465, § 6.;



§ 4105. Misbranded

Any mixtures or preparations shall be deemed to be misbranded if they are marked or labelled as any frozen dessert for which a definition or standard of identity has been promulgated but do not conform to such definition or standard of identity.

16 Del. C. 1953, § 4107; 56 Del. Laws, c. 465, § 7.;



§ 4106. Penalties

Any person and the officers or employees of any corporation violating this chapter shall for the first offense be fined not less than $50 and for each subsequent offense $100.

16 Del. C. 1953, § 4108; 53 Del. Laws, c. 262.;



§ 4107. Enforcement agency

The Department of Agriculture shall be charged with the enforcement of this chapter and may bring action in the Superior Court. Nothing contained in this section shall be construed to prevent any individual from prosecuting anyone violating this chapter or of rules or regulations made pursuant to § 4102 of this chapter in the Superior Court.

16 Del. C. 1953, § 4109; 53 Del. Laws, c. 262; 57 Del. Laws, c. 764, § 30.;






CHAPTER 43. SOFT DRINKS AND NONALCOHOLIC BEVERAGES

§ 4301. License for manufacture of soft drinks for sale in bottles

(a) No person shall manufacture for sale in bottles or jugs any soft drink or other nonalcoholic beverage (except apple cider) within this State without having first applied for and having received a license from the Department of Health and Social Services.

(b) The application shall contain the name of the applicant, the applicant's address and the location of the applicant's manufacturing plant or plants, the name of the beverage or beverages to be manufactured and such other pertinent information as shall be prescribed by the Department of Health and Social Services in pursuance of this chapter.

(c) The application shall be accompanied by a fee of $25, upon receipt of which application and fee the Department of Health and Social Services shall issue to the applicant a license for the manufacture of the beverages mentioned in this section.

(d) The license shall be for the fiscal year ending June 30, unless sooner revoked, as provided in this chapter, and shall be renewed annually thereafter.

Code 1915, § 780A; 33 Del. Laws, c. 55, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 63; 34 Del. Laws, c. 69, § 1; 35 Del. Laws, c. 52, § 1; Code 1935, § 841; 16 Del. C. 1953, § 4301; 70 Del. Laws, c. 149, §§ 177, 178; 70 Del. Laws, c. 186, § 1.;



§ 4302. Denial of license

A license applied for pursuant to § 4301 of this title may be denied at the time of application if the establishment of the applicant is known to be in an unsanitary condition or if the water supply is known to be dangerously polluted.

Code 1915, § 780A; 33 Del. Laws, c. 55, § 1; 34 Del. Laws, c. 63; 35 Del. Laws, c. 52, § 1; Code 1935, § 841; 16 Del. C. 1953, § 4302.;



§ 4303. Soft drinks sold but not manufactured in this State; inspection, registration and license

No soft drink or other nonalcoholic beverage (except apple cider) not manufactured in this State shall be sold or offered for sale in this State unless such drink or beverage is first inspected and registered with the Department of Health and Social Services. A license fee of $57.50, which may be renewed annually, shall be paid by the manufacturer or the manufacturer's agent or dealer to the Department of Health and Social Services.

Code 1915, § 780A; 33 Del. Laws, c. 55, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 63; 34 Del. Laws, c. 69, § 1; 35 Del. Laws, c. 52, § 1; Code 1935, § 841; 16 Del. C. 1953, § 4303; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 149, §§ 179, 180; 70 Del. Laws, c. 186, § 1.;



§ 4304. Disposition by Department of moneys collected

All moneys collected by the Department of Health and Social Services under this chapter shall be paid into the State Treasury.

Code 1915, § 780F; 33 Del. Laws, c. 55, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 842; 16 Del. C. 1953, § 4304; 70 Del. Laws, c. 149, § 181.;



§ 4305. Form of license

All licenses granted shall be numbered and bear the name of the town or city and the street address where the establishment is located.

Code 1915, § 780D; 33 Del. Laws, c. 55, § 1; Code 1935, § 844; 16 Del. C. 1953, § 4305.;



§ 4306. Display of license

A licensee shall display the license in a conspicuous place on the licensed premises.

Code 1915, § 780D; 33 Del. Laws, c. 55, § 1; Code 1935, § 844; 16 Del. C. 1953, § 4306; 70 Del. Laws, c. 186, § 1.;



§ 4307. Delivery trucks

All delivery trucks and wagons maintained by persons holding licenses shall be kept clean and shall bear the license number and the name of the town or city where the licensed establishment is located.

Code 1915, § 780D; 33 Del. Laws, c. 55, § 1; Code 1935, § 844; 16 Del. C. 1953, § 4307.;



§ 4308. Revocation of licenses

(a) The Department of Health and Social Services may revoke any license issued under this chapter whenever it is determined by itself or the Pathologist and Bacteriologist, Chemist or other properly qualified official that this chapter has been violated.

(b) Any person whose license has been revoked shall discontinue the manufacture or sale within this State of soft drinks, syrups or other nonalcoholic beverages until this chapter has been complied with and a new license issued.

(c) The Department of Health and Social Services may revoke a license either temporarily until there is a compliance with such conditions as it may prescribe or permanently for the unexpired period of the license.

Code 1915, § 780E; 33 Del. Laws, c. 55, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 845; 16 Del. C. 1953, § 4308; 70 Del. Laws, c. 149, §§ 182, 183.;



§ 4309. Procedure for revocation

Before revoking any license the Department of Health and Social Services shall give written notice to the licensee affected, stating that it contemplates the revocation of the same and giving its reason therefor. The notice shall appoint a time of hearing before the Department of Health and Social Services or its deputies, and shall be mailed by registered mail to the licensee. On the day of hearing the licensee may present such evidence to the Department of Health and Social Services as the licensee deems fit, and after hearing all the testimony, the Department of Health and Social Services shall decide the question in such a manner as to it appears just and right.

Code 1915, § 780B; 33 Del. Laws, c. 55, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 846; 16 Del. C. 1953, § 4309; 70 Del. Laws, c. 149, §§ 184, 185; 70 Del. Laws, c. 186, § 1.;



§ 4310. Appeal from Department's decision

Any licensee or applicant for a license may appeal within 10 days from an adverse decision of the Department of Health and Social Services to the Superior Court of the county where the licensee or applicant resides and issue shall be framed in that Court and a trial had. The decision of the Superior Court shall be final.

Code 1915, § 780G; 33 Del. Laws, c. 55, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 847; 16 Del. C. 1953, § 4310; 70 Del. Laws, c. 149, § 186.;



§ 4311. Regulations governing licensed establishments

Persons granted a license to manufacture soft drinks or other nonalcoholic beverages must comply with the following requirements:

(1) Every building, room, basement or cellar occupied or used for the preparation for sale, manufacture, packing, storage, sale or distribution of any drink products shall be properly lighted, drained, plumbed and ventilated and conducted with due regard for the purity and wholesomeness of the products therein produced, and with strict regard to the influence of such conditions upon the health of the operatives, employees, clerks or other persons therein employed. The term "drink products'' as used in this section includes all waters, beverages, soft drinks and like products, whether simple, mixed or compound, and all substances or ingredients used in the preparation thereof.

(2) The floors, side walls, ceilings, furniture, receptacles, implements and machinery of every establishment where drink products are manufactured, packed, stored, sold or distributed shall at all times be kept in a clean, healthful and sanitary condition.

(3) Drink products in the process of manufacture, preparation, packing, storing, sale or distribution must be securely protected from flies, dust, dirt, and, as far as may be necessary, from all other foreign or injurious contamination.

(4) All refuse, dirt and waste products subject to decomposition and fermentation incident to the manufacture, preparation, packing, storing, selling and distribution of drink products must be removed from the premises daily.

(5) All bottling establishments shall be equipped with adequate and sufficient machinery for the automatic soaking, cleaning and rinsing of bottles. All bottles prior to refilling shall be cleansed and sterilized by soaking in a solution of not less than 3 1/2 percent caustic alkali for a period of not less than 3 minutes and at a temperature not lower than 120° Fahrenheit, to be followed by spraying and rinsing with water from the same source as used in filling, where practicable, or in any case by water of an accepted degree of purity and safety. Bottles too large for the machine shall be washed in the hot alkali solution and rinsed until free from any trace of alkali before refilling. All capping machines shall be provided with automatic crown feed. The reuse of caps, crowns or corks is prohibited. Such caps, crowns and corks shall be at all times so kept or stored as to be shielded from infection and contamination. All containers for the preparation or storage of syrups, fruit juices, extracts and flavors used in the manufacture of beverages shall be of glass, glazed-lined metal or stoneware. This shall not apply to those preparations not removed from the manufacturer's shipping package. In no case shall receptacles of galvanized iron be used for liquids to be bottled. Containers shall be covered at all times. The construction of pumps and piping used for conveying syrups, fruit juices and similar liquids shall be such as to permit of ready disconnection and cleaning. Linings of lead or zinc are prohibited. Proper receptacles shall be provided for solid wastes. Floors, walls, ceilings, doors, windows, window ledges, etc., shall be kept clean and free from dust. All fixtures, machinery, utensils and piping shall be maintained in clean condition, using for this purpose hot water, live steam and such chemical agents as may be approved by the Department of Health and Social Services.

(6) The clothing of operatives, employees, clerks or other persons must be clean.

(7) The side walls and ceilings in that part of bottling establishments in which the beverages or syrups are manufactured shall be kept oil painted or well limewashed, and all interior woodwork in every bottling establishment shall be kept washed and cleansed with soap and water, and every building, room, basement or cellar occupied for use in the preparation, manufacture, packing, storage, sale or distribution of drink products shall have an impermeable floor made of cement or tile, laid in cement, brick or other suitable nonabsorbent material which can be flushed and washed clean with water.

(8) The floors, windows and other openings of syrup rooms or any part of a bottling establishment used in the manufacture or mixing of syrups and extracts, etc., shall be fitted with self-closing screen doors and wire window screens made with wire not less than 14 meshes to the inch.

(9) No employer shall knowingly permit, require or suffer any person to work in a bottling establishment who is afflicted with any contagious or infectious disease, or with any skin disease.

(10) Every bottling establishment shall be provided with or have available for use a convenient washroom and toilet of sanitary construction, but such toilet shall be entirely separate and apart from any room used for the manufacture or storage of drink products.

Code 1915, § 780C; 33 Del. Laws, c. 55, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; 35 Del. Laws, c. 52, §§ 2, 3; Code 1935, § 843; 16 Del. C. 1953, § 4311; 70 Del. Laws, c. 149, § 187.;



§ 4312. Artificial sweeteners

The Department of Health and Social Services shall have authority to approve artificial sweeteners for use in carbonated beverages. Such approval shall be in writing and the Department of Health and Social Services will publish a list of such approved artificial sweeteners. Bottles or other containers filled with carbonated beverage to which artificial sweetener approved by the Department of Health and Social Services has been added shall be labeled "DIETETIC.'' The label of each container shall also have printed thereon the name of the artificial sweetener used and the amount of the same which has been added.

Code 1915, § 780H; 33 Del. Laws, c. 55, § 1; Code 1935, § 848; 16 Del. C. 1953, § 4312; 49 Del. Laws, c. 122; 50 Del. Laws, c. 271, § 1; 70 Del. Laws, c. 149, §§ 188, 189.;



§ 4313. Ingredients of beverage

(a) All soft drinks or other nonalcoholic beverages, except nonalcoholic fruit juices, shall consist of a beverage made from pure cane or beet sugar syrup or such other sweetening liquids or substances as shall be permitted by the regulations of the Department of Health and Social Services, containing pure flavoring material with or without added fruit acid, and with or without added color.

(b) Nothing in this chapter shall prohibit the use of any other harmless ingredient in the manufacture of soft drinks or other nonalcoholic beverages.

(c) This section shall not apply to nonalcoholic beverages, made in imitation of beer, bitter drinks and other similar drinks.

(d) When artificial coal tar colors are used nothing but the certified colors as approved by the federal government are permissible.

Code 1915, § 780I; 33 Del. Laws, c. 55, § 1; 33 Del. Laws, c. 57, § 4; 34 Del. Laws, c. 69, § 1; Code 1935, § 849; 16 Del. C. 1953, § 4313; 70 Del. Laws, c. 149, § 190.;



§ 4314. Information on caps or labels

If any drink product as defined in subdivision (1) of § 4311 of this title contains artificial color or flavor, such fact shall be put on the cap or label. Such cap or label shall also bear the name and address of the bottler or manufacturer of such product, except that where the name of the bottler or manufacturer of such product has been blown in the bottle or other container, the bottler or manufacturer shall be exempt from putting the name and address of the bottler or manufacturer of such product on the cap itself.

Code 1915, § 780L; 35 Del. Laws, c. 52, § 4; Code 1935, § 851; 16 Del. C. 1953, § 4314; 70 Del. Laws, c. 186, § 1.;



§ 4315. Using containers bearing another's label or name

No person shall fill or refill any glass, jar, bottle or any other container with soda water, mineral water or any other drink or fluid, with intent to sell or vend such water, drink or fluid, which bears the label of any other person or which has blown in such glass, bottle or other container the name of any person without the consent of such person.

Code 1915, § 780C; 33 Del. Laws, c. 55, § 1; 35 Del. Laws, c. 52, § 3; Code 1935, § 843; 16 Del. C. 1953, § 4315.;



§ 4316. Exemption of soda fountains

This chapter shall not apply to persons operating a soda fountain, if the soft drinks there manufactured are used on the premises.

Code 1915, § 780K; 33 Del. Laws, c. 55, § 1; Code 1935, § 850; 16 Del. C. 1953, § 4316.;



§ 4317. Penalties

Whoever violates this chapter shall be fined not less than $50 nor more than $100.

Code 1915, § 780M; 37 Del. Laws, c. 61, § 2; Code 1935, § 852; 16 Del. C. 1953, § 4317.;






CHAPTER 45. FOOD STORAGE

§ 4501. -4511. Definition of food; applicability; marking date of receipt of food for storage or refrigerating; removing food without marking storage date; storage longer than 12 months; inspection and supervision by health boards; rules and regulations; quarterly report by warehousepersons; report of food stored longer than 12 months; certificate of board of health authorizing delivery; extension of time for delivery; transfer from 1 refrigerating warehouse to another; disposition of food kept longer than prescribed time; disposal of cold storage poultry, game or eggs; penalties

Repealed by 71 Del. Laws, c. 85, § 7, eff. June 26, 1997.;






CHAPTER 47. UNIFORM CONTROLLED SUBSTANCES ACT

Subchapter I Definitions

§ 4701. Definitions

As used in this chapter:

(1) "Addicted'' or "addiction'' shall mean dependence upon a drug in the following manner:

a. Psychological dependence upon a drug in the sense that the user lacks the ability to abstain from taking or using the drug or experiences a compulsive need to continue its use; and

b. A tolerance to the effects of the drug which leads the user to require larger and more potent doses; and

c. Such physical dependence upon the drug that the user suffers withdrawal symptoms if the user is deprived of its dosage.

(2) "Administer'' means the direct application of a controlled substance, whether by injection, inhalation, ingestion or any other means to the body of a patient or research subject by:

a. A practitioner (or, in the practitioner's presence, by the practitioner's authorized agent); or

b. The patient or research subject at the direction and in the presence of the practitioner.

(3) "Administration'' means the Drug Enforcement Administration, United States Department of Justice or its successor agency.

(4) "Agent'' means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor or dispenser. It does not include a common or contract carrier, public warehouseperson or employee of the carrier or warehouseperson.

(5) "Anabolic steroid'' means any of the controlled substances defined in § 4718(f) of this title.

(6) "Controlled substance'' means a drug, substance or immediate precursor in Schedules I through V of subchapter II of this chapter. For purposes of the crimes set forth in subchapters IV and V of this chapter, and of forfeiture set forth in § 4784 of this title, "controlled substance'' includes "designer drug'', as defined in paragraph (9) of this section.

(7) "Counterfeit controlled substance'' means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed or dispensed the substance.

(8) "Deliver'' or "delivery'' means the actual, constructive or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship.

(9) "Designer drug'' means a substance that has a chemical structure substantially similar to that of a controlled substance or that was specifically designed to or may produce an effect substantially similar to that of a controlled substance. Examples of chemical classes in which "designer drugs'' are found include, but are not limited to, the following: Phenethylamines, N-substituted piperidines, morphinans, ecgonines, quinazolinones, substituted indoles, arylcycloalkylamines, cannabinoids, cathinones, and any synthetic analogue of a controlled substance. "Designer drug'' does not include any substance that was manufactured, delivered or dispensed in conformance with an approved new drug application, or an exemption for investigating use within the meaning of § 505 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355), or that was manufactured, delivered or dispensed in conformance with a registration issued by the Attorney General of the United States within the meaning of §§ 301-304 of the Federal Controlled Substances Act (21 U.S.C. §§ 821-824).

(10) "Dispense'' means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing for a legitimate medical purpose by an individual practitioner in the usual course of the practitioner's professional practice, administering, packaging, labeling or compounding necessary to prepare the substance for that delivery.

(11) "Dispenser'' means a practitioner who dispenses.

(12) "Distribute'' means to deliver other than by administering or dispensing a controlled substance.

(13) "Distributor'' means a person who distributes.

(14) "Dose'' means an amount or unit of a compound, mixture, or preparation containing a controlled substance that is separately identifiable and in a form that indicates that it is the amount or unit by which the controlled substance is separately administered to or taken by an individual. A dose includes, but is not limited to: a pill; a capsule; a tablet; or a vial.

(15) "Drug'' means (i) substances recognized as drugs in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary or any supplement to any of them; (ii) substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or animals; (iii) substances (other than food) intended to affect the structure or any function of the body of man or animals; and (iv) substances intended for use as a component of any article specified in clause (i), (ii) or (iii) of this subsection. It does not include devices or their components, parts or accessories.

(16) "Drug Detection Animal Trainer'' means all persons, not classified as a practitioner, pharmacy, distributor, manufacturer or researcher, but under the classification of "Other Controlled Substance Registrants''. This registrant shall have formal training and may train animals for drug detection using controlled substances listed under the registration. These registrants shall have equipment and a site appropriate for registration.

(17) "Drug paraphernalia'' shall mean all equipment, products and materials of any kind which are used, intended for use or designed for use, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, re-packaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body, a controlled substance the manufacture, delivery, possession or use of which is in violation of this chapter. The term "drug paraphernalia'' includes, but is not limited to:

a. Kits used, intended for use or designed for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled substance, the use, cultivation, delivery or possession of which is in violation of this chapter or from which such a controlled substance can be derived;

b. Kits used, intended for use or designed for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances, the use, manufacture, delivery or possession of which is in violation of this chapter;

c. Isomerization devices used, intended for use or designed for use in increasing the potency of any species of plant which is a controlled substance, the use, manufacture, delivery or possession of which is in violation of this chapter;

d. Testing equipment used, intended for use or designed for use in identifying, or in analyzing the strength, effectiveness or purity of controlled substances, the use, manufacture, delivery or possession of which is in violation of this chapter;

e. Scales and balances used, intended for use or designed for use in weighing or measuring controlled substances, the use, manufacture, delivery or possession of which is in violation of this chapter;

f. Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose or lactose, which are used, intended for use or designed for use in cutting controlled substances, the use, manufacture, delivery or possession of which is in violation of this chapter;

g. Separation gins and sifters used, intended for use or designed for use in removing twigs and seeds from, or otherwise cleaning or refining, marijuana;

h. Blenders, bowls, containers, spoons and mixing devices used, intended for use or designed for use in compounding controlled substances, the use, manufacture, delivery or possession of which is in violation of this chapter;

i. Capsules, balloons, envelopes and other containers used, intended for use or designed for use in packaging small quantities of controlled substances, the use, manufacture, delivery or possession of which is in violation of this chapter;

j. Containers or other objects used, intended for use or designed for use in storing or concealing controlled substances, the use, manufacture, delivery or possession of which is in violation of this chapter;

k. Hypodermic syringes, needles and other objects used, intended for use or designed for use in parenterally injecting controlled substances, the use, manufacture, delivery or possession of which is in violation of this chapter; and

l. Objects used, intended for use or designed for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish or hashish oil into the human body such as:

1. Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens, hashish heads or punctured metal bowls;

2. Water pipes;

3. Carburetion tubes and devices;

4. Smoking and carburetion masks;

5. Roach clips or objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

6. Miniature cocaine spoons, and cocaine vials;

7. Chamber pipes;

8. Carburetor pipes;

9. Electric pipes;

10. Air-driven pipes;

11. Chillums;

12. Bongs; and

13. Ice pipes or chillers.

(18) "Finished product'' means any material, compound, mixture or preparation which contains any quantity of a controlled or noncontrolled substance.

(19) "Human growth hormone'' is synonymous with the term "human chorionic gonadotropin.''

(20) "Immediate precursor'' means a substance which the Secretary has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail or limit manufacture.

(21) "Isomer'' means the optical isomer, except as used in § 4714(d) of this title and § 4716(b)(4) of this title. As used in § 4714(d) of this title, the term "isomer'' means the optical positional or geometric isomer. As used in § 4716(b)(4) of this title, the term "isomer'' means the optical or geometric isomer.

(22) "Knowingly'' means a person acts knowingly with respect to any delivery, possession, use or consumption within the meaning of this chapter when the person knows or is aware of such delivery, possession, use or consumption. The person's knowledge may be inferred by the trier of fact from the surrounding circumstances, considering whether a reasonable person in the defendant's circumstances would have had such knowledge. A prima facie case of knowledge is established upon the introduction of some evidence of the surrounding circumstances from which a reasonable juror might infer the defendant's knowledge.

(23) "Lawful prescription or order'' means a prescription or order that is issued for a legitimate medical purpose by a licensed and registered practitioner pursuant to a "patient-practitioner relationship'' as defined in this section, that is not obtained by misrepresentation, fraud, forgery, deception or subterfuge, and is distributed or dispensed in conformity with § 4739 of this title.

(24) "Licensed practitioner'' means any individual who is authorized by law to prescribe drugs in the course of professional practice or research in any state.

(25) "Manufacture'' means the production, preparation, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis and includes any packaging or repackaging of the substance or labeling or relabeling of its container except that this term does not include the preparation or compounding of a controlled substance by an individual for the individual's own use or the preparation, compounding, packaging or labeling of a controlled substance:

a. By a practitioner as an incident to the practitioner's administering or dispensing of a controlled substance in the course of the practitioner's professional practice; or

b. By a practitioner, or by the practitioner's authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for delivery.

(26) "Marijuana'' means all parts of the plant Cannabis sativa L., whether growing or not, the seeds thereof, the resin extracted from any part of the plant, and every compound, manufacture, salt, derivative, mixture or preparation of the plant, its seeds or resin. It does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, or any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil or cake, or the sterilized seed of the plant which is incapable of germination.

(27) "Narcotic drug'' means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis:

a. Opium opiates, derivatives of opium and opiates, including their isomers, esters, ethers, salts and salts of isomers, esters and ethers, whenever the existence of such isomers, esters, ethers and salts is possible within the specific chemical designation. Such term does not include isoquinoline alkaloids of opium.

b. Poppy straw and concentrate of poppy straw.

c. Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine and derivatives of ecgonine or their salts have been removed.

d. Cocaine, its salts, optical and geometric isomers, and salts of isomers.

e. Ecgonine, its derivatives, their salts and salts of isomers.

f. Any compound, mixture or preparation which contains any quantity of any of the substances referred to in paragraphs (27)a. through e. of this section.

(28) "Opiate'' means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under § 4711 of this title, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.

(29) "Opium poppy'' means the plant of the species Papaver somniferum L., except its seeds.

(30) "Other Controlled Substance Registrants'' means all persons and firms, except persons or firms exempt from registration, who are not classified as pharmacies, distributors, manufacturers, practitioners or researchers. Examples of persons or firms in this classification include, but are not limited to, analytical laboratories and drug detection animal trainers, having a legitimate need to use "controlled substances'' as defined in this section.

(31) "Patient-practitioner relationship'' means, with respect to prescribing drugs for a patient, that the practitioner is a licensed practitioner who:

a. Has conducted at least 1 in-person medical evaluation of the patient and performed a medical history and physical examination sufficient to establish a diagnosis and to identify underlying conditions of, or contraindications to, the treatment recommended or provided; or

b. Personally knows the patient and the patient's general health status through an existing patient-practitioner relationship; or

c. Provides treatment in consultation with or upon referral of another practitioner who has an existing patient-practitioner relationship with the patient and who has agreed to supervise the patient's treatment, including follow-up care and use of the prescribed medications; or

d. Provides treatment to the patient through an on-call or cross-coverage situation for another practitioner who has an existing patient-practitioner relationship with the patient; or

e. Provides continuing medications on a short-term basis for a new patient prior to the first appointment; or

f. Provides treatment based upon admission orders for a newly hospitalized patient.

(32) "Person'' means individual, corporation, government or governmental subdivision or agency, statutory trust, business trust, estate, trust, partnership or association, or any other legal entity.

(33) "Poppy straw'' means all parts, except the seeds of the opium poppy, after mowing.

(34) "Possession,'' in addition to its ordinary meaning, includes location in or about the defendant's person, premises, belongings, vehicle or otherwise within the defendant's reasonable control.

(35) "Practitioner'' means:

a. A physician, dentist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this State.

b. A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of its professional practice or research in this State.

(36) "Prescribe'' means to give an order for medication or other therapy by authorized personnel which is dispensed to or for an ultimate user but does not include an order for medication which is dispensed for immediate administration to the ultimate user.

(37) "Prescription drug'' means any drug required by federal or state law or regulation to be dispensed only by or on the prescription of a practitioner licensed to prescribe drugs, or which is restricted to use by practitioners only.

(38) "Prescription drug order'' means any written or verbal order of a practitioner for a prescription drug.

(39) "Production'' includes the manufacturing, planting, cultivating, growing or harvesting of a controlled substance.

(40) "'Protected park, recreation area, church, synagogue or other place of worship " means:

a. Any building, structure, athletic playing field, playground, or other land contained on the property of any park or recreation area owned, operated or utilized by any county or municipality, or by the State, or by any board, commission, department, agency, corporation or organization thereof, or in any "parkland'' as defined in § 8110(a)(2) of Title 9 or any church, synagogue or other place of worship; or

b. Any area accessible to the public located within 300 feet of the property of any park or recreation area owned, operated or utilized by any county or municipality, or by the State, or by any board, commission, department, agency, corporation or organization thereof, or in any "parkland'' as defined in § 8110(a)(2) of Title 9 or any church, synagogue or place of worship, or any parked vehicle located within 300 feet of the property of any park or recreation area owned, operated or utilized by any county or municipality, or by the State, or by any board, commission, department, agency, corporation or organization thereof, or in any "parkland'' as defined in § 8110(a)(2) of Title 9 or any church, synagogue or place of worship.

For the purposes of this section an "area accessible to the public'' shall include: sidewalk; streets; parking lots; parks; playgrounds; stores and restaurants; and any other outdoor locations such as front porches or front yards.

(41) "Protected school zone'' means:

a. Any building, structure, athletic playing field, playground, or other land contained on the property of a public or private kindergarten, elementary, secondary, or vocational-technical school; or

b. Any area accessible to the public located within 300 feet of the property of a public or private kindergarten, elementary, secondary, or vocational-technical school, or any parked vehicle located within 300 feet of the property of a public or private kindergarten, elementary, secondary, or vocational-technical school.

For the purposes of this section, an "area accessible to the public'' shall include: sidewalks; streets; parking lots; parks; playgrounds; stores and restaurants; and any other outdoor locations such as front porches or front yards.

(42) "Purported controlled substance'' means any substance that is:

a. Expressly or impliedly represented to be a controlled substance; or

b. Expressly or impliedly represented to be of such nature that another person will be able to distribute or use the substance as a controlled substance.

(43) "Researcher'' means all persons and firms, not a practitioner, who routinely performs scholarly or scientific investigations or inquiries.

(44) "Secretary'' means Secretary of the Department of State or the Secretary's designee in paragraph (19) of this section; §§ 4711; 4713; 4715; 4717; 4718(l); 4719; 4720(c); 4721; 4731; 4732; 4733; 4734(a) and (b); 4735 (b), (c) and (d); 4736(a) and (b); 4737; 4738; 4739(b); 4762(e)(2); 4781(1); 4782; 4783(b); 4785; 4786; 4787(b), (c), (d), (e) and 4791(d) of this title.

(45) "State,'' when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof and any area subject to the legal authority of the United States of America.

(46) "Ultimate user'' means a person who lawfully possesses a controlled substance for the person's own use or for the use of a member of the person's household or for administering to an animal owned by the person or by a member of the person's household.

(47) "Vehicle'' shall have the same definition as that set forth in § 101(80) of Title 21.

16 Del. C. 1953, § 4701; 58 Del. Laws, c. 424, § 1; 59 Del. Laws, c. 132, § 1; 60 Del. Laws, c. 583, § 1; 62 Del. Laws, c. 250, § 3; 62 Del. Laws, c. 252, § 1; 65 Del. Laws, c. 287, §§ 1-3; 67 Del. Laws, c. 384, §§ 3-6; 70 Del. Laws, c. 81, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 288, §§ 1, 12; 73 Del. Laws, c. 329, § 59; 74 Del. Laws, c. 288, § 2; 75 Del. Laws, c. 350, § 193(b); 76 Del. Laws, c. 81, § 35; 77 Del. Laws, c. 155, §§ 1-3; 78 Del. Laws, c. 13, §§ 21-29; 78 Del. Laws, c. 61, § 1; 78 Del. Laws, c. 204, §§ 1, 2[1]; 79 Del. Laws, c. 66, § 1; 79 Del. Laws, c. 164, § 1.;






Subchapter II Standards and Schedules

§ 4711. Administration

The Secretary shall administer this chapter. Except as otherwise provided in this chapter, the Secretary may delete or reschedule substances enumerated in the schedules of controlled substances only if:

(1) Such substances have been deleted from or rescheduled within the federal schedules of controlled substances by the Attorney General of the United States pursuant to 21 USC § 811, et seq.; and

(2) The findings required by this chapter for placement of substances in the schedules of controlled substances have been made.

16 Del. C. 1953, § 4711; 58 Del. Laws, c. 424, § 1; 60 Del. Laws, c. 583, § 2.;



§ 4712. Nomenclature

The controlled substances listed or to be listed in the schedules in §§ 4714, 4716, 4718, 4720 and 4722 are included by whatever official, common, usual, chemical or trade name designated.

16 Del. C. 1953, § 4712; 58 Del. Laws, c. 424, § 1.;



§ 4713. Schedule I tests

The Secretary shall place a substance in Schedule I if the Secretary finds that the substance:

(1) Has high potential for abuse; and

(2) Has no accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.

16 Del. C. 1953, § 4713; 58 Del. Laws, c. 424, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4714. Schedule I

(a) The controlled substances listed in this section are included in Schedule I.

(b) Any of the following opiates, including their isomers, esters, ethers, salts and salts of isomers, esters and ethers, unless specifically excepted, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

(1) Acetylmethadol;

(2) Allylprodine;

(3) Alphacetylmethadol (except levo-alphacetylmethadol also known as levo-alpha-acetylmethadol, levomethadyl acetate or "LAAM'');

(4) Alphameprodine;

(5) Alphamethadol;

(6) Benzethidine;

(7) Betacetylmethadol;

(8) Betameprodine;

(9) Betamethadol;

(10) Betaprodine;

(11) Clonitazene;

(12) Dextromoramide;

(13) Dextrorphan;

(14) Diampromide;

(15) Diethylthiambutene;

(16) Dimenoxadol;

(17) Dimepheptanol;

(18) Dimethylthiambutene;

(19) Dioxaphetyl butyrate;

(20) Dipipanone;

(21) Ethylmethylthiambutene;

(22) Etonitazene;

(23) Etoxeridine;

(24) Furethidine;

(25) Hydroxypethidine;

(26) Ketobemidone;

(27) Levomoramide;

(28) Levophenacylmorphan;

(29) Morpheridine;

(30) Noracymethadol;

(31) Norlevorphanol;

(32) Normethadone;

(33) Norpipanone;

(34) Phenadoxone;

(35) Phenampromide;

(36) Phenomorphan;

(37) Phenoperidine;

(38) Piritramide;

(39) Proheptazine;

(40) Properidine;

(41) Racemoramide;

(42) Trimeperidine;

(43) Difenoxin;

(44) Propiram;

(45) Tilidine;

(46) Alpha-Methylfentanyl;

(47) 3-Methylfentanyl (N-[3-methyl-1(2-phenylethyl)-4-piperidyl]-N-phenylpropanamide) , its salts and salts of isomers;

(48) 1-methyl-4-phenyl-4-propionoxypiperidine (MPPP), its optical isomers, salts and salts of isomers;

(49) 1-[2-phenylethyl]-4-phenyl-4-acetyoxypiperdine (PEPAP), its optical isomers, salts and salts of isomers;

(50) N-[1-(1-methyl-2-phenyl) ethyl-4-piperidinyl]-N-phenylacetamide (Acetyl-alpha-methylfentanyl), its optical isomers, salts and salts of isomers;

(51) N-[1-methyl-2-(2-thienyl) ethyl-4-piperidyl]-N-phenylpropanamide (Alpha-Methylthiofentanyl), its optical isomers, salts and salts of isomers;

(52) N-[1-benzyl-4-piperidyl]-N-phenylpropanamide (Benzylfentanyl), its optical isomers, salts and salts of isomers;

(53) N-[1-(2-hydroxy-2-phenyl) ethyl-4-piperidinyl]-N-phenylpro pa ni mide (Beta-hydroxyfentanyl), its optical isomers, salts and salts of isomers;

(54) N-[3-methyl-1-(2-hydroxy-2-phenyl) ethyl-4-piperidinyl]-N-phenyl propanamide (Beta-hydroxy-3- methylfentanyl), its optical and geometric isomers, salts and salts of isomers;

(55) N-[3-methyl-1-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanimi de (3-methylthiofentanyl), its optical and geometric isomers, salts and salts of isomers;

(56) N-[1-(2-thienyl)methyl-4-piperidyl]-N-phenylpropanamide (Thienylfentanyl), its optical isomers, salts and salts of isomers;

(57) N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidyl]-N-phenylpropanamide (Thiofentanyl), its optical isomers, salts and salts of isomers; and

(58) N-[1-(2-phenylethyl)-4-piperidyl]-n(4-flourophenyl)-propanamide (Para-Flourofentanyl), its optical isomers, salts and salts of isomers.

(c) Any of the following opium derivatives, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1) Acetorphine;

(2) Acetyldihydrocodeine;

(3) Benzylmorphine;

(4) Codeine methylbromide;

(5) Codeine-N-Oxide;

(6) Cyprenorphine;

(7) Desomorphine;

(8) Dihydromorphine;

(9) Etorphine;

(10) Heroin;

(11) Hydromorphinol;

(12) Methyldesorphine;

(13) Methyldihydromorphine;

(14) Morphine methylbromide;

(15) Morphine methylsulfonate;

(16) Morphine-N-Oxide;

(17) Myrophine;

(18) Nicocodeine;

(19) Nicomorphine;

(20) Normorphine;

(21) Pholcodeine;

(22) Thebacon; and

(23) Drotebanol.

(d) Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) 3,4-methylenedioxy amphetamine;

(2) 5-methoxy-3,4-methylenedioxy amphetamine;

(3) 3,4,5-trimethoxy amphetamine;

(4) Bufotenine;

(5) Diethyltryptamine;

(6) Dimethyltryptamine;

(7) 4-methyl-2,5-dimethoxylamphetamine;

(8) Ibogaine;

(9) Lysergic acid diethylamide;

(10) Mescaline;

(11) Peyote;

(12) N-ethyl-3-piperidyl benzilate;

(13) N-methyl-3-piperidyl benzilate;

(14) Psilocybin;

(15) Psilocyn;

(16) Thiophene Analog of Phencyclidine;

(17) Ethylamine Analog of Phencyclidine;

(18) Pyrrolidine Analog of Phencyclidine;

(19) Any material, compound, combination, mixture, synthetic substitute or preparation which contains any quantity of marijuana or any tetrahydrocannabinols, their salts, isomers or salts of isomers;

(20) Parahexyl

(21) 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers;

(22) 2, 5-Dimethoxy-4-ethylamphetamine (DOET);

(23) Alpha-ethyltrytamine;

(24) Salvia divinorum;

(25) Salvinorin A; and

(26) Synthetic cannabanoid, which means a substance containing 1 or more of the following chemical compounds:

a. JWH-015;

b. JWH-018;

c. JWH-019;

d. JWH-073;

e. JWH-081;

f. JWH-122;

g. JWH-200;

h. JWH-250;

i. JWH-251;

j. JWH-398;

k. HU-210;

l. HU-211;

m. HU-308;

n. HU-331;

o. CP 55,940;

p. CP 47,497 and its homologues;

q. WIN 55212-2;

r. AM-2201;

s. AM-694;

t. JWH-203;

u. RCS-4; and

v. RCS-8.

(e) Any material, compound, mixture or preparation which contains any quantity of the following depressant substances, including their salts, isomers and salts of isomers unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific designation:

(1) Methaqualone.

(2) Gamma Hydroxybutyrate (GHB).

(f) Any material, compound, mixture or preparation which contains any quantity of the following stimulant substances, including their salts, isomers and salts of isomers unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific designation:

(1) Fenethylline;

(2) N-Ethylamphetamine;

(3) Cathinone;

(4) Methcathinone;

(5) Aminorex; and

(6) Synthetic cathinone, which means a substance containing 1 or more of the following chemical compounds:

a. Mephedrone (also known as 4-MMC; 4-Methylephedrone; and 2-(methylamino)-1-(4-methylphenyl)-1-propanone);

b. MDPV (also known as Methylenedioxy Pyrovalerone; 3,4-methylenedioxypyrovalerone; and 1-(1,3-benzodioxol-5-yl)-2-(1-pyrrolidinyl)-1-pentanone);

c. Methylone (also known as M1; bk-MDMA; 3,4-Methylenedioxy-N-methylcathinone; and 1-(1,3-benzodioxol-5-yl)-2-(methylamino)-1-propanone);

d. Naphyrone (also known as O-2482; NRG-1; Naphpyrovalerone; &bgr;-Naphyrone; and 1-(2-naphthalenyl)-2-(1-pyrrolidinyl)-1-pentanone);

e. Flephedrone (also known as 4-FMC; and 1-(4-fluorophenyl)-2-(methylamino)propan-1-one);

f. Methedrone (also known as 4-Methedrone; Methoxyphedrine; PMMC; para-Methoxymethcathinone; 4-methoxymethcathinone; and 1-(4-methoxyphenyl)-2-(methylamino)-1-propanone; 4-methoxy methcathinone);

g. Ethcathinone (also known as Ethylpropion, N-ethylcathinone and 2-ethylaminopropiophenone; &bgr;k-Ethylamphetamine; 2-ethylaminopropiophenone; and 2-ethylamino-1-phenyl-propan-1-one, N-ethylcathinone);

h. Ethylone (also known as 3,4-methylenedioxy-N-ethylcathinone; MDEC; &bgr;k-MDEA; and (RS)-1-(1,3-benzodioxol-5-yl)-2-(ethylamino)propan-1-one);

i. Butylone (also known as &bgr;-keto MBDB; and 1-(1,3-benzodioxol-5-yl)-2-(methylamino)-1-butanone);

j. Metamfepramone (also known as N,N-Dimethylcathinone; and 2-(dimethylamino)-1-phenyl-1-propanone);

k. Alpha-PPP (also known as &agr;-Pyrrolidinopropiophenone; and 1-phenyl-2-(1-pyrrolidinyl)-1-propanone);

l. MOPPP (also known as 4'-Methoxy-&agr;-pyrrolidinopropiophenone; and 1-(4-methoxyphenyl)-2-(pyrrolidin-1-yl)propan-1-one);

m. MDPPP (also known as 3',4'-Methylenedioxy-&agr;-pyrrolidinopropiophenone; and 1-(1,3-benzodioxol-5-yl)-2-(1-pyrrolidinyl)-1-propanone);

n. Alpha-PVP (also known as &agr;-Pyrrolidinopentiophenone; &agr;-PVP; O-2387; alpha-PVP; and 1-phenyl-2-(1-pyrrolidinyl)-1-pentanone);

o. 3-FMC (also known as 3-Fluoromethcathinone; and 1-(3-fluorophenyl)-2-(methylamino)propan-1-one);

p. MPBP (also known as 4'-Methyl-&agr;-pyrrolidinobutiophenone; and (RS)-1-(4-methylphenyl)-2-(1-pyrrolidinyl)-1-butanone); and

q. Methcathinone (also known as &agr;-methylamino-propiophenone; Ephedrone (Europe); and (RS)-2-(methylamino)-1-phenyl-propan-1-one).

16 Del. C. 1953, § 4714; 58 Del. Laws, c. 424, § 1; 61 Del. Laws, c. 261, §§ 1, 2; 71 Del. Laws, c. 295, § 3; 75 Del. Laws, c. 256, §§ 2, 3; 77 Del. Laws, c. 110, §§ 1, 2; 78 Del. Laws, c. 61, § 2; 15 DE Reg. 577 (Emergency); 78 Del. Laws, c. 204, §§ 2[2], 3.;



§ 4715. Schedule II tests

The Secretary shall place a substance in Schedule II if the Secretary finds that:

(1) The substance has high potential for abuse;

(2) The substance has currently accepted medical use in treatment in the United States or currently accepted medical use with severe restrictions; and

(3) The abuse of the substance may lead to severe psychic or physical dependence.

16 Del. C. 1953, § 4715; 58 Del. Laws, c. 424, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4716. Schedule II

(a) The controlled substances listed in this section are included in Schedule II.

(b) Any of the following substances, except those narcotic drugs listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative or preparation of opium or opiate.

(2) Any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph (1), but not including the isoquinoline alkaloids of opium.

(3) Opium poppy and poppy straw.

(4) Coca leaves, including cocaine and ecgonine and their salts, isomers, derivatives and salts of isomers and derivatives, and any salt, compound, derivative or preparation of coca leaves, and any salt, compound, derivative or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions which do not contain cocaine or ecgonine.

(c) Any of the following opiates, including their isomers, esters, ethers, salts and salts of isomers, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

(1) Alphaprodine;

(2) Anileridine;

(3) Bezitramide;

(4) Dihydrocodeine;

(5) Diphenoxylate;

(6) Fentanyl;

(7) Isomethadone;

(8) Levo-alphacetylmethodol (also known as levo-alpha-acetyl meth adol, levomethadyl acetate, "LAAM'')

(9) Levomethorphan;

(10) Levorphanol;

(11) Metazocine;

(12) Methadone;

(13) Methadone-Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane;

(14) Moramide-Intermediate 2-methyl-3-morpholino-1, 1-diphenyl- pro pane-carboxylic acid;

(15) Pethidine;

(16) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(17) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxy late;

(18) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-car box y lic acid;

(19) Phenazocine;

(20) Piminodine;

(21) Racemethorphan;

(22) Racemorphan;

(23) Sufentanil; and

(24) Alfentanil.

(d) Any material, compound, mixture or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, optical isomers and salt of its optical isomers;

(2) Phenmetrazine and its salts;

(3) Any substance which contains any quantity of methamphetamine including its salts, isomers and salts of isomers; and

(4) Methylphenidate.

(e) Any material, compound, mixture or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) Methaqualone and its salts;

(2) Amobarbital;

(3) Secobarbital;

(4) Pentobarbital;

(5) Phencyclidine;

(6) Phencyclidine Immediate Precursors:

a. 1-Phenylcyclohexylamine; and

b. 1-Piperidinocylohexane Carbonitrile (PCC); and

(7) Glutethimide.

(f)(1) Immediate Precursor to Amphetamine and Methamphetamine.

(2) Phenylacetone (P-2-P).

(g) [Deleted.]

16 Del. C. 1953, § 4716; 58 Del. Laws, c. 424, § 1; 59 Del. Laws, c. 59, § 1; 66 Del. Laws, c. 66, § 1; 67 Del. Laws, c. 201, § 2.;



§ 4717. Schedule III tests

The Secretary shall place a substance in Schedule III if the Secretary finds that:

(1) The substance has a potential for abuse less than the substances listed in Schedules I and II;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.

16 Del. C. 1953, § 4717; 58 Del. Laws, c. 424, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4718. Schedule III

(a) The controlled substances listed in this section are included in Schedule III.

(b) Unless specifically excepted or unless listed in another schedule, any compound, mixture or preparation containing limited quantities of any stimulant drugs or any salts, isomers or salts of isomers thereof and 1 or more active medicinal ingredients not having a stimulant effect on the central nervous system and in such combinations, quantity, proportion or concentration that reduce the potential abuse of the substances which have a stimulant effect on the central nervous system.

(c) Unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules;

(2) Chlorhexadol;

(3) Lysergic acid;

(4) Lysergic acid amide;

(5) Methyprylon;

(6) [Rescheduled];

(7) Sulfondiethylmethane;

(8) Sulfonethylmethane; and

(9) Sulfonmethane.

(d) Nalorphine.

(e) Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

(1) Not more than 1.8 grams of codeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(2) Not more than 1.8 grams of codeine, or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with 1 or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(3) Not more than 300 milligrams of dihydrocodeinone, or any of its salts, per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(4) Not more than 300 milligrams of dihydrocodeinone, or any of its salts, per 100 milliliters or not more than 15 milligrams per dosage unit, with 1 or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(5) Not more than 1.8 grams of dihydrocodeine, or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with 1 or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(6) Not more than 300 milligrams of ethylmorphine, or any of its salts, per 100 milliliters or not more than 15 milligrams per dosage unit, with 1 or more ingredients in recognized therapeutic amounts;

(7) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than 25 milligrams per dosage unit with 1 or more active, nonnarcotic ingredients in recognized therapeutic amounts; and

(8) Not more than 50 milligrams of morphine or any of its salts per 100 milliliters or per 100 grams with 1 or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(f) Anabolic steroids and combinations:

(1) Boldenone;

(2) Chlorotestosterone (4-dihydrotestosterone);

(3) Clostebol;

(4) Dehydrochlormethyltestosterone;

(5) Dihydrotestosterone (4-dihydrotestosterone);

(6) Drostanolone;

(7) Ethylestrenol;

(8) Fluoxymesterone;

(9) Formebulone (formebulone);

(10) Mesterolone;

(11) Methandienone;

(12) Methandranone;

(13) Methandriol;

(14) Methandrostenolone;

(15) Methenolone;

(16) Methyltestosterone;

(17) Mibolerone;

(18) Nandrolone;

(19) Norethandrolone;

(20) Oxandrolone;

(21) Oxymesterone;

(22) Oxymetholone;

(23) Stanolone;

(24) Stanozolol;

(25) Testolactone;

(26) Testosterone;

(27) Trenbolone; and

(28) Any salt, ester, or isomer of a drug or substance described or listed in this paragraph, if that salt, ester, or isomer promotes muscle growth.

(g) Clortermine.

(h) Benzphetamine.

(i) Chlorphentermine.

(j) Phendametrazine.

(k) Ketamine.

(l) The Secretary may except by rule any compound, mixture or preparation containing any stimulant or depressant substance listed in subsections (b) and (c) from the application of all or any part of this chapter if the compound, mixture or preparation contains 1 or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system and if the admixtures are included therein in combinations, quantity, proportion or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

(m) Any anabolic steroid, as listed in subsection (f), which is a combination of estrogen and anabolic steroid and which is expressly intended for administration to hormone-deficient women, shall be exempt from the provisions of this chapter. If any person prescribes, dispenses or distributes an anabolic steroid which is a combination of estrogen and anabolic steroid for use by persons who are not hormone-deficient women, such person shall be considered to have prescribed, dispensed or distributed an anabolic steroid within the meaning of this chapter.

(n) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a U.S. Food and Drug Administration approved drug product.

16 Del. C. 1953, § 4718; 58 Del. Laws, c. 424, § 1; 67 Del. Laws, c. 201, § 1; 70 Del. Laws, c. 81, § 2; 71 Del. Laws, c. 50, § 1; 71 Del. Laws, c. 295, § 1.;



§ 4719. Schedule IV tests

The Secretary shall place a substance in Schedule IV if the Secretary finds that:

(1) The substance has a low potential for abuse relative to substances in Schedule III;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in Schedule III.

16 Del. C. 1953, § 4719; 58 Del. Laws, c. 424, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4720. Schedule IV

(a) The controlled substances listed in this section are included in Schedule IV.

(b) Any material, compound, mixture or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) Barbital;

(2) Chloral betaine;

(3) Chloral hydrate;

(4) Ethchlorvynol;

(5) Ethinamate;

(6) Methohexital;

(7) Meprobamate;

(8) Methylphenobarbital;

(9) Paraldehyde;

(10) Petrichloral;

(11) Phenobarbital;

(12) Chlordiazepoxide;

(13) Diazepam;

(14) Oxazepam;

(15) Clorazepate;

(16) Flurazepam;

(17) Clonazepam;

(18) Lorazepam;

(19) Mebutamate;

(20) Prazepam;

(21) Temazepam;

(22) Halazepam;

(23) Alprazolam;

(24) Triazolam;

(25) Quazepam;

(26) Midazolam; and

(27) Zolpidem.

(c) The Secretary may except by rule any compound, mixture or preparation containing any depressant substance listed in subsection (b) from the application of all or any part of this chapter if the compound, mixture or preparation contains 1 or more active medicinal ingredients not having a depressant effect on the central nervous system and if the admixtures are included therein in combinations, quantities, proportions or concentrations that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.

(d) Fenfluramine.

(e) Dextropropoxyphene, and any compound, mixture or preparation which contains any of this substance, including its salts.

(f) Phentermine and any compound, mixture or preparation which contains any of this substance, including its salts.

(g) Pentazocine, and any material, compound, mixture or preparation which contains any of this substance.

(h) Diethylpropion.

(i) Pemoline (including organometallic complexes and chelates thereof).

(j) A compound mixture or preparation containing not more than 1 milligram of Difenoxin and not less than 25 micrograms of Atropine Sulfate per dosage unit.

(k) Mazindol.

(l) Flunitrazepam.

16 Del. C. 1953, § 4720; 58 Del. Laws, c. 424, § 1; 71 Del. Laws, c. 295, § 2.;



§ 4721. Schedule V tests

The Secretary shall place a substance in Schedule V if the Secretary finds that:

(1) The substance has low potential for abuse relative to the controlled substances listed in Schedule IV;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in Schedule IV.

16 Del. C. 1953, § 4721; 58 Del. Laws, c. 424, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4722. Schedule V

(a) The controlled substances listed in this section are included in Schedule V.

(b) Any compound, mixture or preparation containing limited quantities of any of the following narcotic drugs, which also contains 1 or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than 200 milligrams of codeine or any of its salts per 100 milliliters or per 100 grams;

(2) Not more than 100 milligrams of dihydrocodeine or any of its salts per 100 milliliters or per 100 grams;

(3) Not more than 100 milligrams of ethylmorphine or any of its salts per 100 milliliters or per 100 grams;

(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams; and

(6) Not more than 0.5 milligram and no less than 24 micrograms of atropine sulfate per dosage unit.

(c) Buprenorphine and its salts.

16 Del. C. 1953, § 4722; 58 Del. Laws, c. 424, § 1.;



§ 4723. Republishing of schedules

Repealed by 60 Del. Laws, c. 583, § 3, eff. July 21, 1976.;






Subchapter III Regulation of Manufacture, Distribution and Dispensing of Controlled Substances

§ 4731. Rules; fees; Controlled Substance Advisory Committee

(a) The Secretary may promulgate rules and charge reasonable fees relating to the registration and control of the manufacture, distribution and dispensing of controlled substances within this State.

(b) The Secretary shall appoint a council to act in an advisory capacity to the Secretary and other state agencies on all matters relating to this chapter. The advisory council shall be named the Controlled Substance Advisory Committee and may serve as the Secretary's designee in any hearing under this chapter.

16 Del. C. 1953, § 4731; 58 Del. Laws, c. 424, § 1; 79 Del. Laws, c. 164, § 1.;



§ 4732. Registration requirements; exemptions; inspections

(a) Any pharmacy, distributor, manufacturer, practitioner, researcher or other controlled substance registrant who has or proposes to engage in activities accordingly within this State must obtain biennially a registration issued by the Secretary in accordance with the Secretary's rules.

(b) Any pharmacy, distributor, manufacturer, researcher or other controlled substance registrant is limited to those substances to the extent authorized by their registration and in conformity with the other provisions of this subchapter.

(c) The following persons need not register and may lawfully possess controlled substances under this chapter:

(1) Any agent or employee of any registered manufacturer, distributor or dispenser of any controlled substance if the agent or employee is acting in the usual course of the agent's or employee's business or employment;

(2) A common or contract carrier or warehouseperson, or any employee thereof, whose possession of any controlled substance is in the usual course of business or employment; and

(3) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance.

(d) The Secretary may waive by rule the requirement for registration of certain manufacturers, distributors or dispensers if the Secretary finds it consistent with the public interest.

(e) A separate registration is required at each principal place of business or professional practice where the applicant, including other controlled substance registrants, manufactures, distributes, dispenses or conducts research with controlled substances.

(f) The Secretary or the Secretary's representative may inspect the establishment of any registrant or applicant for registration in accordance with the Secretary's rules.

(g) Every registrant under this chapter shall be required to report any change of professional or business address in such a manner as the Secretary may require by rule.

(h) As a condition of biennial renewal of registration, an applicant shall demonstrate, in such a form and by such evidence as the Secretary deems appropriate, that the applicant, if a licensed practitioner, as defined in this chapter, or such officer or employee of the applicant, if a corporation, partnership, or other business entity, as is required to be registered as an individual, has completed continuing professional education relating to:

(1) The prescribing, distributing, dispensing or delivery of controlled substances, as defined in this chapter; or

(2) The detection and recognition of symptoms, patterns of behavior, or other characteristics of impairment and dependency resulting from the abusive or illegal use of controlled substances; and

(3) Other topics as the Secretary deems appropriate.

16 Del. C. 1953, § 4732; 58 Del. Laws, c. 424, § 1; 65 Del. Laws, c. 501, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 288, § 7; 79 Del. Laws, c. 164, § 1; 79 Del. Laws, c. 193, § 3.;



§ 4733. Registration; rights of registrants

(a) The Secretary shall register an applicant as a pharmacy, distributor, manufacturer, practitioner, researcher or other controlled substance registrant for purposes of manufacturing, distributing or dispensing, some or all of the controlled substances included in Schedules I-V who has an active, relevant underlying professional license in the State unless the Secretary determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the Secretary shall consider the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific or industrial channels;

(2) Compliance with applicable federal, state and local law, including but not limited to such requirements as having a license to practice as a practitioner or having documented training and continuing education as a drug detection animal trainer;

(3) Any convictions of the applicant under any federal and state laws relating to any controlled substance;

(4) Past experience in the manufacture or distribution of controlled substances and the existence in the applicant's establishment of effective controls against diversion;

(5) Furnishing by the applicant of false or fraudulent material in any application filed under this chapter;

(6) Suspension or revocation of the applicant's federal registration to manufacture, distribute, prescribe, dispense or research controlled substances as authorized by federal law;

(7) Any professional license disciplined in any jurisdiction; and

(8) Any other factors relevant to the public interest.

(b) Registration under subsection (a) does not entitle a registrant to manufacture, research and distribute controlled substances in Schedule I or II other than those specified in the registration.

(c) Practitioners must be registered to dispense any controlled substances or to conduct research with controlled substances in Schedules II through V if they are authorized to dispense or conduct research under the law of this State. The Secretary need not require separate registration under this subchapter for practitioners engaging in research with nonnarcotic controlled substances in Schedules II through V where the registrant is already registered under this subchapter in another capacity. Practitioners registered under federal law to conduct research with Schedule I substances may conduct research with Schedule I substances within this State upon furnishing the Secretary evidence of that federal registration.

(d) Compliance by manufacturers and distributors with the federal law respecting registration (excluding fees) entitles them to be registered under this chapter.

16 Del. C. 1953, § 4733; 58 Del. Laws, c. 424, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 288, § 8; 79 Del. Laws, c. 164, § 1.;



§ 4734. Denial, revocation and suspension of registration; order to show cause proceedings before the Secretary

(a) A registration under § 4733 of this title may be denied, suspended or revoked by the Secretary upon a finding that the registrant's DEA registration or underlying practitioner license has been suspended or revoked, or the registrant has failed to comply with any mandatory continuing education requirements established by the Secretary's rules.

(b) Before denying, suspending or revoking a registration, the Secretary shall serve upon the applicant or registrant an order to show cause why registration should not be denied, suspended or revoked. The order to show cause shall contain a statement of the basis therefore and shall call upon the applicant or registrant to appear before the Secretary at a time and place not more than 30 days after the date of service of the order. Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing.

16 Del. C. 1953, §§ 4734, 4735; 58 Del. Laws, c. 424, § 1; 60 Del. Laws, c. 583, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 88, § 9; 79 Del. Laws, c. 164, § 1.;



§ 4735. Investigations; written complaints; grounds for limitation, suspension or revocation of registration

(a) All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29, and the Division of Professional Regulation shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) The Secretary, after due notice and hearing may limit, suspend, fine or revoke the registration of any registrant who:

(1) Has failed to maintain effective controls against diversion of controlled substances into other than legitimate medical, scientific or industrial channels;

(2) Has failed to comply with applicable federal, state or local law;

(3) Has been convicted under any federal or state law relating to any controlled substances;

(4) Has furnished any false or fraudulent material in any application filed under this chapter;

(5) Has had any federal registration to manufacture, distribute, prescribe, dispense or research controlled substances as authorized by federal law suspended or revoked;

(6) Has violated a provision of this chapter, or violated an order or rule of the Secretary related to controlled substances;

(7) Has been disciplined by a professional licensing board in any jurisdiction; or

(8) Has engaged in any conduct the Secretary finds to be relevant and inconsistent with the public interest.

(c) The Secretary may limit revocation or suspension of a registration to particular controlled substances.

(d) The Secretary may fine any registrant in an amount not to exceed $1,000 per violation of this chapter or the rules promulgated hereunder.

(e) If the Secretary suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court upon application therefore orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances may be forfeited to the State.

(f) The Secretary shall promptly notify the Administration of all orders suspending or revoking registration and all forfeitures of controlled substances.

16 Del. C. 1953, § 4735; 58 Del. Laws, c. 424, § 1; 60 Del. Laws, c. 583, § 5; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 164, § 1.;



§ 4736. Hearings before the Secretary; subpoenas; judicial review

(a) Any registrant complained against under this chapter may appear personally or by counsel at the hearing and produce any competent evidence on the registrant's behalf in answer to the complaint. Hearings shall be conducted in accordance with the Administrative Procedures Act [Chapter 101 of Title 29]. The Secretary shall be authorized to administer oaths, examine witnesses and issue notices of hearings or subpoenas requiring the testimony of witnesses and the production of books, records or other documents relevant to any matter involved in such hearing, and subpoenas shall also be issued at the request of the applicant or person complained against. In case of contumacy or refusal to obey a notice of hearing or subpoena under this section, the Superior Court in the county in which the hearing is held shall have jurisdiction, upon application of the Secretary to issue an order requiring such person to appear and testify or produce evidence as the case may require.

(b) Any registrant aggrieved by a decision of the Secretary to deny, suspend, limit, revoke or refuse to renew registration under this chapter may appeal such decision to Superior Court. Such appeal shall be governed by the Administrative Procedures Act. When notified of an appeal under this section, the Secretary shall forward to Superior Court a certified and complete copy of the written transcripts of evidence adduced at the hearing before the Secretary together with a written copy of the Secretary's findings and rulings and the Secretary's reasons therefor.

16 Del. C. 1953, § 4735; 58 Del. Laws, c. 424, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 164, § 1.;



§ 4737. Temporary suspension

(a) In the event of a formal or informal complaint concerning the activity of a registrant that alleges an imminent danger to the public health, safety or welfare, the Secretary may temporarily suspend any registration, pending a hearing, by written order. An order temporarily suspending a registration may not be issued unless the registrant or the registrant's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the registrant or the registrant's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended registrant requests a continuance of the hearing date. If the temporarily suspended registrant requests a continuance, the order of temporary suspension remains in effect until the conclusion of all proceedings.

(b) A registrant whose registration has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the registrant or registrant's counsel or sent by certified mail, return receipt requested, to the registrant's last known address. The Secretary will hold a hearing on the complaint giving rise to the temporary suspension within 60 days of the date of the issuance of the order of temporary suspension.

(c) A registrant whose registration has been temporarily suspended pursuant to this section may request an expedited hearing. The Secretary shall schedule the hearing within 15 days of receipt of any expedited hearing request, provided that the request is received within 5 calendar days from the date the registrant received notification of the decision to temporarily suspend the registration.

79 Del. Laws, c. 164, § 1.;



§ 4738. Records of registrants; order forms

(a) Persons registered to prescribe, manufacture, distribute or dispense controlled substances under this chapter shall keep records and maintain inventories in conformance with the record-keeping and inventory requirements of federal and state law and with any rules the Secretary issues.

(b) Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with federal law respecting order forms shall be deemed compliance with this section.

16 Del. C. 1953, §§ 4736, 4737; 58 Del. Laws, c. 424, § 1; 60 Del. Laws, c. 583, § 5; 79 Del. Laws, c. 164, § 1.;



§ 4739. Prescriptions

(a) Except when dispensed directly by a practitioner other than a pharmacy to an ultimate user, no controlled substance in Schedule II may be dispensed without the written prescription of a practitioner.

(b) In emergency situations, as defined by rule of the Secretary, Schedule II drugs may be dispensed upon oral prescription of a practitioner, reduced promptly to writing and filed by the pharmacy. Prescriptions shall be retained in conformity with the requirements of this chapter. No prescription for a Schedule II substance may be refilled.

(c) Except when dispensed directly by a practitioner other than a pharmacy to an ultimate user, a controlled substance included in Schedule III or IV which is a prescription drug shall not be dispensed without a written or oral prescription of a practitioner. The prescription shall not be filled or refilled more than 6 months after the date thereof or be refilled more than 5 times, unless renewed by the practitioner.

(d) A controlled substance included in Schedule V shall not be distributed or dispensed other than for a medical purpose.

16 Del. C. 1953, § 4738; 58 Del. Laws, c. 424, § 1; 60 Del. Laws, c. 583, § 5; 79 Del. Laws, c. 164, § 1.;

§ 4739A Practitioners.

Except for pharmacies and persons licensed, registered, or otherwise authorized to conduct research, no practitioner shall dispense controlled substances beyond the amount deemed medically necessary for a 72-hour supply.

79 Del. Laws, c. 92, § 2.;



§ 4739A. Practitioners

Except for pharmacies and persons licensed, registered, or otherwise authorized to conduct research, no practitioner shall dispense controlled substances beyond the amount deemed medically necessary for a 72-hour supply.

79 Del. Laws, c. 92, § 2.;



§ 4740. Sale of pseudoephedrine or ephedrine

(a) Beginning January 1, 2014, before completing a sale of an over-the-counter material, compound, mixture, or preparation containing any detectable quantity of pseudoephedrine or ephedrine, its salts or optical isomers, or salts of optical isomers a pharmacy or retailer shall electronically submit the information required pursuant to subsection (b) of this section to the National Precursor Log Exchange system ("NPLEx'') administered by the National Association of Drug Diversion Investigators; provided that the National Precursor Log Exchange is available to pharmacies or retailers in the State without a charge for accessing the system. The pharmacy or retailer shall not complete the sale if the NPLEx system generates a stop sale alert. The system shall contain an override function that may be used by an agent of a retail establishment who is dispensing the drug product and who has a reasonable fear of imminent bodily harm if the transaction is not completed. The system shall create a record of each use of the override mechanism.

(b) The pharmacy or retailer shall maintain a written or electronic log of required information for each sale of a nonprescription product containing pseudoephedrine or ephedrine, including:

(1) The date and time of any transaction;

(2) The name, address, and date of birth of the person purchasing or obtaining the substance;

(3) The type of government-issued identification provided by the person purchasing or obtaining the substance and identification number;

(4) The government agency issuing the identification used; and

(5) The name of the compound, mixture, or preparation and the amount.

The pharmacy or retailer shall require every person purchasing or obtaining the substance to sign a written or electronic log attesting to the validity of the information.

(c) If a pharmacy or retailer selling an over-the-counter product containing the substance experiences mechanical or electronic failure of the electronic tracking system and is unable to comply with the electronic sales tracking requirement under this section, the pharmacy or retailer shall maintain a written log or an alternative electronic record keeping mechanism until such time as the pharmacy or retailer is able to comply with the electronic sales tracking requirement.

(d) Any material, compound, mixture, or preparation as defined in subsection (a) of this section shall be dispensed, offered for sale, sold, or distributed only from behind a checkout counter, pharmacy counter, or in a locked storage container where the public is not permitted.

(e) A licensed pharmacist, sales clerk, or pharmacy technician shall require that any person purchasing, receiving, or otherwise acquiring any such substance shall be age 18 or older, produce a photo identification showing the date of birth of the person, and sign a written log or receipt showing the date of the transaction, name of the person, and the amount of such substance. The written log or electronic log shall be retained for at least 12 months.

(f) No person, other than pharmacy or retail establishment, shall purchase, receive, or otherwise acquire more than 9 grams of any such substance within any 30-day period.

(g) A violation of this section is a class A misdemeanor.

(h) The National Association of Drug Diversion Investigators shall forward Delaware transaction records in the NPLEx to the Drug Diversion Unit of the Delaware State Police weekly and provide real-time access to the NPLEx information through the NPLEx online portal to law enforcement in the State as authorized by the State Police; provided that the State Police execute a memorandum of understanding with the National Association of Drug Diversion Investigators governing access to the information; provided further that the State Police shall establish the electronic tracking system in conjunction with the State's existing narcotics tracking system no later than January 1, 2014.

75 Del. Laws, c. 52, § 1; 75 Del. Laws, c. 217, § 1; 77 Del. Laws, c. 334, § 1; 79 Del. Laws, c. 175, § 1.;






Subchapter III-A Safe Internet Pharmacy Act

§ 4741. Short title

This subchapter shall be known as the "Safe Internet Pharmacy Act.''

76 Del. Laws, c. 410, § 1.;



§ 4742. Legislative findings and intent; construction of this subchapter

The General Assembly has determined that the sale and delivery of prescription drugs by Internet sites which are not licensed pharmacies and which dispense prescription drugs to patients without the existence of a bona fide patient-practitioner relationship constitutes an extreme danger to the safety and welfare of Delaware residents. The General Assembly has also determined that existing laws are not sufficiently punitive to deter these Internet sites, and the unscrupulous practitioners and pharmacists who help them, from unlawfully selling and delivering prescription drugs to the residents of this State. The intent of this subchapter is to completely stop these rogue Internet pharmacies from delivering prescription drugs into this State and, therefore, the provisions of this subchapter shall be liberally construed to effect its remedial purpose.

76 Del. Laws, c. 410, § 1.;



§ 4743. Definitions

The following definitions shall be applicable to this subchapter:

(1) "Board'' means the Delaware State Board of Pharmacy;

(2) "Delaware patient'' means any person residing within or outside of this State who requests an Internet pharmacy deliver a prescription drug order to a location within this State;

(3) "Electronic mail'' or "e-mail'' shall mean any message transmitted through the Internet including, but not limited to, messages transmitted to or from any address affiliated with an Internet site;

(4) "Internet'' means collectively the international network of interconnected government, educational and commercial computer networks, including equipment and operating software;

(5) "Internet pharmacy'' means any person or entity maintaining an Internet site which solicits or receives, or offers to solicit or receive, prescription drug orders to be dispensed and delivered to patients, including Delaware patients, by means of the United States Postal Service or any other delivery service. The term "Internet pharmacy'' does not include a pharmacy which has been issued a valid permit or license by the Board;

(6) "Internet site'' means a specific location on the Internet that is determined by Internet protocol numbers, domain name, or both, including, but not limited to, domain names that use the designations ".com'', ".edu'', ".gov'', ".net'' and ".org.''

(7) "Licensed Delaware pharmacist'' means a pharmacist licensed by the Board to engage in the practice of pharmacy in this State;

(8) "Link'', with respect to the Internet, means 1 or more letters, words, numbers, symbols, or graphic items that appear on a page of an Internet site for the purpose of serving, when activated, as a method for executing an electronic command:

a. To move from viewing 1 portion of a page on such site to another portion of the page; or

b. To move from viewing 1 page on such site to another page on such site; or

c. To move from viewing a page on 1 Internet site to a page on another Internet site.

76 Del. Laws, c. 410, § 1; 78 Del. Laws, c. 13, §§ 30, 31.;



§ 4744. Prohibited practices; penalties

(a)(1) An Internet pharmacy shall not sell, dispense, distribute or deliver or offer to sell, dispense, distribute or deliver or participate in the sale, distribution, dispensing or delivery of any prescription drug to a Delaware patient unless the practitioner issuing the prescription drug order to be filled or dispensed by the Internet pharmacy is a licensed practitioner who has a patient-practitioner relationship with the Delaware patient; and

(2) An Internet pharmacy or any owner or operator thereof who knowingly violates this subsection is guilty of a class D felony and shall be fined not less than $2,500 nor more than $25,000 for each offense; provided, however, that if an Internet pharmacy or any owner or operator thereof knowingly violates this subsection and the substance or prescription drug dispensed causes death or serious physical injury to a Delaware patient, the Internet pharmacy or any owner or operator thereof is guilty of a class B felony and shall be fined not less than $25,000 nor more than $100,000 for each offense.

(b)(1) An Internet pharmacy or any owner or operator thereof shall not advertise or represent by advertisement, sales presentation or direct communication with any person within this State, including by telephone, facsimile, electronic mail or otherwise, that a prescription drug may be obtained by a Delaware patient based on an Internet consultation, questionnaire or medical history form submitted to the Internet pharmacy through an Internet site. This subsection shall not apply to any Internet pharmacy or Internet site which advises in a clear and visible manner on each page of its Internet site, or by link to a separate page, that it will not deliver or ship prescription drugs to a location within this State.

(2) An Internet pharmacy or any owner or operator thereof who knowingly violates this subsection is guilty of a class D felony and shall be fined not less than $2,500 nor more than $25,000 for each offense.

(c)(1) A practitioner or any person acting as a practitioner within or outside of this State shall not issue a prescription drug order, by e-mail or otherwise, to or on behalf of a Delaware patient through an Internet pharmacy unless the person is a licensed practitioner who has a patient-practitioner relationship with the Delaware patient.

(2) A practitioner or any person acting as a practitioner who knowingly violates this subsection is guilty of a class D felony and shall be fined not less than $2,500 nor more than $25,000 for each offense; provided, however that if a practitioner or any person acting as a practitioner knowingly violates this subsection and the substance or prescription drug dispensed causes death or serious physical injury to a Delaware patient, then the practitioner or person acting as a practitioner is guilty of a class B felony and shall be fined not less than $25,000 nor more than $100,000 for each offense.

(3) The provisions of this subsection shall not apply to a licensed practitioner who inadvertently allows that licensed practitioner's own respective license or permit to lapse for a period of less than 60 days.

(d)(1) A licensed Delaware pharmacist practicing within or outside of this State shall not dispense or authorize the dispensing of a prescription drug order, by e-mail or otherwise, to or on behalf of a Delaware patient through an Internet pharmacy if:

a. The licensed Delaware pharmacist knows that the prescription order was issued solely on the basis of an Internet consultation or questionnaire or medical history form submitted to an Internet pharmacy through an Internet site; or

b. The licensed Delaware pharmacist knows that the prescription order was issued by a practitioner who is not a licensed practitioner or by a licensed practitioner who does not have a patient-practitioner relationship with the Delaware patient.

(2) Any licensed Delaware pharmacist who violates this subsection is guilty of a class F felony and shall be fined not less than $1,000 nor more than $10,000 for each offense.

(e)(1) No person within or outside of this State shall purchase, attempt to purchase, offer to purchase or submit an order to purchase, by e-mail or otherwise, any prescription drug from an Internet pharmacy to be delivered to a location within this State unless the person has been issued a valid prescription drug order from licensed practitioner with whom the person has a patient-practitioner relationship.

(2) A person who knowingly violates this subsection shall be guilty of a class A misdemeanor and shall be fined not less than $100 nor more than $1,000 for each offense.

(f) The Superior Court shall have exclusive jurisdiction over any offense defined in this subchapter. In any prosecution for an offense prohibited by this subchapter, the delivery of a prescription drug to a location within this State shall constitute a result occurring within this State for purposes of establishing jurisdiction under § 204 of Title 11.

(g) In any prosecution for an offense defined in this subchapter it shall not be a defense that a Delaware patient or any recipient or intended recipient of a prescription drug order is not prosecuted, convicted or punished based upon the same act or transaction.

(h) Nothing in this section shall be construed to limit or prevent the Attorney General or applicable professional board from taking any civil or administrative action permitted by law against an Internet pharmacy, practitioner, pharmacist or other person violating the provisions of this subchapter.

76 Del. Laws, c. 410, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4745. Seizure of unlawfully delivered prescription drugs

(a) Any prescription drug which is ordered, sold, dispensed or delivered in violation of this subchapter is hereby declared to be contraband and may be seized by any peace officer authorized to enforce the provisions of this subchapter.

(b) Any prescription drugs seized pursuant to this subchapter shall be subject to forfeiture pursuant to the provisions and procedures set forth in § 4784 of this title.

76 Del. Laws, c. 410, § 1.;






Subchapter IV Offenses and Penalties

§ 4751. Prohibited acts A; penalties

67 Del. Laws, c. 130, § 15; 70 Del. Laws, c. 80, §§ 1-3; 76 Del. Laws, c. 108, §§ 1-3; repealed by 78 Del. Laws, c. 13, § 32, eff. Sept. 1, 2011.;

§ 4751A Aggravating factors related to drug offenses.

For the purposes of this subchapter:

(1) Each of the following shall be an "aggravating factor'' within the meaning of the offenses in this subchapter:

a. The offense was committed within a protected school zone, as defined in § 4701 of this title;

b. The offense was committed within a protected park or recreation area, or church, synagogue or other place of worship, as defined in § 4701 of this title;

c. The offense occurred in a vehicle, as defined in § 4701 of this title;

d. The defendant was an adult, that is, a person who had reached his or her eighteenth birthday, and the offense involved a juvenile, that is, a person who had not reached his or her eighteenth birthday, as a co-conspirator or accomplice, or as the intended or actual recipient of the controlled substances, and the defendant was more than 4 years older than the juvenile; and

e. The defendant, during or immediately following the commission of any offense in this title:

1. Intentionally prevented or attempted to prevent a law-enforcement officer, as defined in § 222(15) of Title 11, from effecting an arrest or detention of the defendant by use of force or violence towards the law-enforcement officer; or

2. Intentionally fled in a vehicle from a law-enforcement officer, as defined in § 222(15) of Title 11, while the law-enforcement officer was effecting an arrest or detention of the defendant, thereby creating a substantial risk of physical injury to other persons.

(2) When the aggravating factors "protected school zone'' and "protected park, recreation area, church, synagogue or other place of worship'' of paragraphs (1)a. and (1)b. of this section are both present, both may be alleged and proven, but they shall only count as 1 aggravating factor in determining which offense the defendant committed.

(3) In any offense in which 1 or more aggravating factors set forth in this section are present, the factor or factors shall be alleged in the charging information or indictment, and constitute an element of the offense. When there are more aggravating factors present than are required to prove the offense, all may be alleged and proven.

78 Del. Laws, c. 13, § 33; 70 Del. Laws, c. 186, § 1.;

§ 4751B Prior qualifying Title 16 convictions.

For the purposes of this subchapter:

(1) A "prior qualifying Title 16 conviction'' means any prior adult felony conviction for a Title 16 offense where the conviction was 1 of former § 4751, § 4752, or § 4753A of this title, or any other former section of this title that was, at the time of conviction, a class C or higher felony; or where the conviction was 1 of § 4752, § 4753, § 4754, § 4755, or § 4756 of this title, or any other felony conviction specified in the controlled substances law of any other state, local jurisdiction, the United States, any territory of the United States, any federal or military reservation, or the District of Columbia, which is the same as, or equivalent to, an offense specified in the laws of this State, if the new offense occurs within 5 years of the date of conviction for the earlier offense or the date of termination of all periods of incarceration or confinement imposed pursuant to the conviction, whichever is the later date. For purposes of §§ 4761(a) and (b), 4763 and 4764 of this title, a "prior qualifying Title 16 conviction'' means any prior adult conviction, including both felony and misdemeanor, under this title, if the new offense occurs within 5 years of the date of conviction for the earlier offense, or the date of termination of all periods of incarceration or confinement imposed pursuant to the conviction, whichever is the later date.

(2) "Two prior qualifying Title 16 convictions'' means 1 "prior qualifying Title 16 conviction'', as defined in paragraph (1) of this section, and an additional prior adult felony conviction or a juvenile adjudication for a Title 16 offense, where the conviction or juvenile adjudication was 1 of former § 4751, § 4752, or § 4753A of this title, or any other former section of this title that was at the time of conviction or juvenile adjudication a class C or higher felony, or where the conviction or adjudication was 1 of § 4752, § 4753, § 4754, § 4755, or § 4756 of this title, or any other felony conviction or juvenile adjudication specified in the controlled substances law of any other state, local jurisdiction, the United States, any federal or military reservation, or the District of Columbia, which is the same as, or equivalent to, an offense specified in the laws of this State, if the new offense occurs within 10 years of the date of conviction or juvenile adjudication for the additional prior adult felony conviction or juvenile adjudication or the date of termination of all periods of incarceration or confinement imposed pursuant to the earlier conviction or juvenile adjudication, whichever is the later date, and the sentence or disposition following an adjudication of delinquency for the additional prior adult felony conviction or juvenile adjudication was imposed before the offense which is the basis for the prior qualifying Title 16 conviction was committed. For a juvenile adjudication to count as the additional prior adult felony conviction or juvenile adjudication, the juvenile must have reached his or her sixteenth birthday by the date the criminal act was committed which forms the basis for the juvenile adjudication.

(3) In any offense involving a "prior qualifying Title 16 conviction'' or "2 prior qualifying Title 16 convictions'', the prior qualifying Title 16 conviction or convictions, including any juvenile adjudication, shall be proved in accordance with § 4215 of Title 11.

(4) Penalties. —

a. In any case in which a defendant has a "prior qualifying Title 16 conviction'', the defendant shall be sentenced as follows:

1. A defendant convicted of § 4753(1) of this title shall be sentenced as though the defendant was convicted of § 4752(2) of this title.

2. A defendant convicted of § 4753(4) of this title shall be sentenced as though the defendant was convicted of § 4752(5) of this title.

3. A defendant convicted of § 4754(1) of this title shall be sentenced as though the defendant was convicted of § 4753(2) of this title.

4. A defendant convicted of § 4754(2) of this title shall be sentenced as though the defendant was convicted of § 4752(4) of this title.

5. A defendant convicted of § 4754(3) of this title shall be sentenced as though the defendant was convicted of § 4753(5) of this title.

6. A defendant convicted of § 4755 of this title shall be sentenced as though the defendant was convicted of § 4753(4) of this title.

7. A defendant convicted of § 4756 of this title shall be sentenced as though the defendant was convicted of § 4754(3) of this title.

8. A defendant convicted of § 4757(c)(1) of this title shall be sentenced as though the defendant was convicted of § 4757(c)(2) of this title.

9. A defendant convicted of § 4761(a) of this title shall be sentenced as though the defendant was convicted of § 4761(b) of this title.

10. A defendant convicted of § 4761(c) of this title shall be sentenced as though the defendant was convicted of § 4761(d) of this title.

11. A defendant convicted of § 4763(b) of this title shall be sentenced as though the defendant was convicted of § 4763(c) of this title.

12. A defendant convicted of § 4764(b) of this title shall be sentenced as though the defendant was convicted of § 4764(a) of this title.

b. In any case in which a defendant has "2 prior qualifying Title 16 convictions'', the defendant shall be sentenced as follows:

1. A defendant convicted of § 4754(1) of this title shall be sentenced as though the defendant was convicted of § 4752 of this title.

2. A defendant convicted of § 4755 of this title shall be sentenced as though the defendant was convicted of § 4752(5) of this title.

3. A defendant convicted of § 4756 of this title shall be sentenced as though the defendant was convicted of § 4753(5) of this title.

78 Del. Laws, c. 13, § 34; 70 Del. Laws, c. 186, § 1.;

§ 4751C Quantity tiers related to drug offenses.

For the purposes of this subchapter:

(1) "Tier 5 Controlled Substances Quantity'' means:

a. 25 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 5 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 5000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 25 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 25 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 25 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 500 or more doses or, in a liquid form, 50 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 62.5 or more doses or 12.5 or more grams or 12.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 62.5 or more doses or 12.5 or more grams or 12.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

(2) "Tier 4 Controlled Substances Quantity'' means:

a. 20 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 4 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 4000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 20 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 20 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 20 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 250 or more doses or, in a liquid form, 25 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 50 or more doses or 10 or more grams or 10 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance;

i. 50 or more doses or 10 or more grams or 10 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title; or

j. 60 or more substantially identical doses of a narcotic Schedule II or III controlled substance that is a prescription drug, or 6 grams or more of any mixture that contains a narcotic Schedule II or III controlled substance that is a prescription drug.

(3) "Tier 3 Controlled Substances Quantity'' means:

a. 15 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 3 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 3000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 15 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 15 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 15 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 100 or more doses or, in a liquid form, 10 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 37.5 or more doses or 7.5 or more grams or 7.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 37.5 or more doses or 7.5 or more grams or 7.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

(4) "Tier 2 Controlled Substances Quantity'' means:

a. 10 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 2 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 1500 grams or more of marijuana, as described in § 4701(26) of this title;

d. 10 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 10 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 10 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 50 or more doses or, in a liquid form, 5 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 25 or more doses or 5 or more grams or 5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance;

i. 25 or more doses or 5 or more grams or 5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title; or

j. 30 or more substantially identical doses of a narcotic Schedule II or III controlled substance that is a prescription drug, or 3 grams or more of any mixture that contains a narcotic Schedule II or III controlled substance that is a prescription drug.

(5) "Tier 1 Controlled Substances Quantity'' means:

a. 5 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 1 gram or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 175 grams or more of marijuana, as described in § 4701(26) of this title;

d. 5 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 5 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 5 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 25 or more doses or, in a liquid form, 2.5 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 12.5 or more doses or 2.5 or more grams or 2.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 12.5 or more doses or 2.5 or more grams or 2.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

78 Del. Laws, c. 13, § 35; 78 Del. Laws, c. 204, §§ 4-8.;

§ 4751D Knowledge of weight or quantity not an element of the offense; proof of weight or quantity.

(a) In any prosecution under this subchapter, in which the weight or quantity of a controlled substance is an element of the offense, the State need not prove that the defendant had any knowledge as to the weight or quantity of the substance possessed. The State need only prove that the defendant knew that the substance was possessed; and, that the substance was that which is alleged, and that the substance weighed a certain amount or was in a certain quantity.

(b) In any prosecution under this subchapter, in which the quantity of a controlled substance is an element of the offense, and the controlled substance is alleged to be a prescription drug as defined in § 4701(37) of this title, and the alleged prescription drug consists of multiple doses that appear to be substantially identical, evidence that a chemist or other qualified witness properly tested one dose, and found the presence of a controlled substance, shall be prima facie evidence that the "substantially identical doses'' each contained the controlled substance that is a prescription drug for purposes of determining whether the State has proven the number of doses constituting the Tier quantities set forth in § 4751C(2)j. or (4)j. of this title. Nothing in this subsection precludes the right of any party to introduce any evidence supporting or contradicting evidence offered pursuant to this subsection.

78 Del. Laws, c. 13, § 36.;



§ 4751A. Aggravating factors related to drug offenses

For the purposes of this subchapter:

(1) Each of the following shall be an "aggravating factor'' within the meaning of the offenses in this subchapter:

a. The offense was committed within a protected school zone, as defined in § 4701 of this title;

b. The offense was committed within a protected park or recreation area, or church, synagogue or other place of worship, as defined in § 4701 of this title;

c. The offense occurred in a vehicle, as defined in § 4701 of this title;

d. The defendant was an adult, that is, a person who had reached his or her eighteenth birthday, and the offense involved a juvenile, that is, a person who had not reached his or her eighteenth birthday, as a co-conspirator or accomplice, or as the intended or actual recipient of the controlled substances, and the defendant was more than 4 years older than the juvenile; and

e. The defendant, during or immediately following the commission of any offense in this title:

1. Intentionally prevented or attempted to prevent a law-enforcement officer, as defined in § 222(15) of Title 11, from effecting an arrest or detention of the defendant by use of force or violence towards the law-enforcement officer; or

2. Intentionally fled in a vehicle from a law-enforcement officer, as defined in § 222(15) of Title 11, while the law-enforcement officer was effecting an arrest or detention of the defendant, thereby creating a substantial risk of physical injury to other persons.

(2) When the aggravating factors "protected school zone'' and "protected park, recreation area, church, synagogue or other place of worship'' of paragraphs (1)a. and (1)b. of this section are both present, both may be alleged and proven, but they shall only count as 1 aggravating factor in determining which offense the defendant committed.

(3) In any offense in which 1 or more aggravating factors set forth in this section are present, the factor or factors shall be alleged in the charging information or indictment, and constitute an element of the offense. When there are more aggravating factors present than are required to prove the offense, all may be alleged and proven.

78 Del. Laws, c. 13, § 33; 70 Del. Laws, c. 186, § 1.;

§ 4751B Prior qualifying Title 16 convictions.

For the purposes of this subchapter:

(1) A "prior qualifying Title 16 conviction'' means any prior adult felony conviction for a Title 16 offense where the conviction was 1 of former § 4751, § 4752, or § 4753A of this title, or any other former section of this title that was, at the time of conviction, a class C or higher felony; or where the conviction was 1 of § 4752, § 4753, § 4754, § 4755, or § 4756 of this title, or any other felony conviction specified in the controlled substances law of any other state, local jurisdiction, the United States, any territory of the United States, any federal or military reservation, or the District of Columbia, which is the same as, or equivalent to, an offense specified in the laws of this State, if the new offense occurs within 5 years of the date of conviction for the earlier offense or the date of termination of all periods of incarceration or confinement imposed pursuant to the conviction, whichever is the later date. For purposes of §§ 4761(a) and (b), 4763 and 4764 of this title, a "prior qualifying Title 16 conviction'' means any prior adult conviction, including both felony and misdemeanor, under this title, if the new offense occurs within 5 years of the date of conviction for the earlier offense, or the date of termination of all periods of incarceration or confinement imposed pursuant to the conviction, whichever is the later date.

(2) "Two prior qualifying Title 16 convictions'' means 1 "prior qualifying Title 16 conviction'', as defined in paragraph (1) of this section, and an additional prior adult felony conviction or a juvenile adjudication for a Title 16 offense, where the conviction or juvenile adjudication was 1 of former § 4751, § 4752, or § 4753A of this title, or any other former section of this title that was at the time of conviction or juvenile adjudication a class C or higher felony, or where the conviction or adjudication was 1 of § 4752, § 4753, § 4754, § 4755, or § 4756 of this title, or any other felony conviction or juvenile adjudication specified in the controlled substances law of any other state, local jurisdiction, the United States, any federal or military reservation, or the District of Columbia, which is the same as, or equivalent to, an offense specified in the laws of this State, if the new offense occurs within 10 years of the date of conviction or juvenile adjudication for the additional prior adult felony conviction or juvenile adjudication or the date of termination of all periods of incarceration or confinement imposed pursuant to the earlier conviction or juvenile adjudication, whichever is the later date, and the sentence or disposition following an adjudication of delinquency for the additional prior adult felony conviction or juvenile adjudication was imposed before the offense which is the basis for the prior qualifying Title 16 conviction was committed. For a juvenile adjudication to count as the additional prior adult felony conviction or juvenile adjudication, the juvenile must have reached his or her sixteenth birthday by the date the criminal act was committed which forms the basis for the juvenile adjudication.

(3) In any offense involving a "prior qualifying Title 16 conviction'' or "2 prior qualifying Title 16 convictions'', the prior qualifying Title 16 conviction or convictions, including any juvenile adjudication, shall be proved in accordance with § 4215 of Title 11.

(4) Penalties. —

a. In any case in which a defendant has a "prior qualifying Title 16 conviction'', the defendant shall be sentenced as follows:

1. A defendant convicted of § 4753(1) of this title shall be sentenced as though the defendant was convicted of § 4752(2) of this title.

2. A defendant convicted of § 4753(4) of this title shall be sentenced as though the defendant was convicted of § 4752(5) of this title.

3. A defendant convicted of § 4754(1) of this title shall be sentenced as though the defendant was convicted of § 4753(2) of this title.

4. A defendant convicted of § 4754(2) of this title shall be sentenced as though the defendant was convicted of § 4752(4) of this title.

5. A defendant convicted of § 4754(3) of this title shall be sentenced as though the defendant was convicted of § 4753(5) of this title.

6. A defendant convicted of § 4755 of this title shall be sentenced as though the defendant was convicted of § 4753(4) of this title.

7. A defendant convicted of § 4756 of this title shall be sentenced as though the defendant was convicted of § 4754(3) of this title.

8. A defendant convicted of § 4757(c)(1) of this title shall be sentenced as though the defendant was convicted of § 4757(c)(2) of this title.

9. A defendant convicted of § 4761(a) of this title shall be sentenced as though the defendant was convicted of § 4761(b) of this title.

10. A defendant convicted of § 4761(c) of this title shall be sentenced as though the defendant was convicted of § 4761(d) of this title.

11. A defendant convicted of § 4763(b) of this title shall be sentenced as though the defendant was convicted of § 4763(c) of this title.

12. A defendant convicted of § 4764(b) of this title shall be sentenced as though the defendant was convicted of § 4764(a) of this title.

b. In any case in which a defendant has "2 prior qualifying Title 16 convictions'', the defendant shall be sentenced as follows:

1. A defendant convicted of § 4754(1) of this title shall be sentenced as though the defendant was convicted of § 4752 of this title.

2. A defendant convicted of § 4755 of this title shall be sentenced as though the defendant was convicted of § 4752(5) of this title.

3. A defendant convicted of § 4756 of this title shall be sentenced as though the defendant was convicted of § 4753(5) of this title.

78 Del. Laws, c. 13, § 34; 70 Del. Laws, c. 186, § 1.;

§ 4751C Quantity tiers related to drug offenses.

For the purposes of this subchapter:

(1) "Tier 5 Controlled Substances Quantity'' means:

a. 25 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 5 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 5000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 25 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 25 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 25 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 500 or more doses or, in a liquid form, 50 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 62.5 or more doses or 12.5 or more grams or 12.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 62.5 or more doses or 12.5 or more grams or 12.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

(2) "Tier 4 Controlled Substances Quantity'' means:

a. 20 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 4 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 4000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 20 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 20 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 20 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 250 or more doses or, in a liquid form, 25 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 50 or more doses or 10 or more grams or 10 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance;

i. 50 or more doses or 10 or more grams or 10 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title; or

j. 60 or more substantially identical doses of a narcotic Schedule II or III controlled substance that is a prescription drug, or 6 grams or more of any mixture that contains a narcotic Schedule II or III controlled substance that is a prescription drug.

(3) "Tier 3 Controlled Substances Quantity'' means:

a. 15 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 3 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 3000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 15 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 15 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 15 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 100 or more doses or, in a liquid form, 10 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 37.5 or more doses or 7.5 or more grams or 7.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 37.5 or more doses or 7.5 or more grams or 7.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

(4) "Tier 2 Controlled Substances Quantity'' means:

a. 10 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 2 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 1500 grams or more of marijuana, as described in § 4701(26) of this title;

d. 10 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 10 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 10 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 50 or more doses or, in a liquid form, 5 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 25 or more doses or 5 or more grams or 5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance;

i. 25 or more doses or 5 or more grams or 5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title; or

j. 30 or more substantially identical doses of a narcotic Schedule II or III controlled substance that is a prescription drug, or 3 grams or more of any mixture that contains a narcotic Schedule II or III controlled substance that is a prescription drug.

(5) "Tier 1 Controlled Substances Quantity'' means:

a. 5 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 1 gram or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 175 grams or more of marijuana, as described in § 4701(26) of this title;

d. 5 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 5 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 5 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 25 or more doses or, in a liquid form, 2.5 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 12.5 or more doses or 2.5 or more grams or 2.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 12.5 or more doses or 2.5 or more grams or 2.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

78 Del. Laws, c. 13, § 35; 78 Del. Laws, c. 204, §§ 4-8.;

§ 4751D Knowledge of weight or quantity not an element of the offense; proof of weight or quantity.

(a) In any prosecution under this subchapter, in which the weight or quantity of a controlled substance is an element of the offense, the State need not prove that the defendant had any knowledge as to the weight or quantity of the substance possessed. The State need only prove that the defendant knew that the substance was possessed; and, that the substance was that which is alleged, and that the substance weighed a certain amount or was in a certain quantity.

(b) In any prosecution under this subchapter, in which the quantity of a controlled substance is an element of the offense, and the controlled substance is alleged to be a prescription drug as defined in § 4701(37) of this title, and the alleged prescription drug consists of multiple doses that appear to be substantially identical, evidence that a chemist or other qualified witness properly tested one dose, and found the presence of a controlled substance, shall be prima facie evidence that the "substantially identical doses'' each contained the controlled substance that is a prescription drug for purposes of determining whether the State has proven the number of doses constituting the Tier quantities set forth in § 4751C(2)j. or (4)j. of this title. Nothing in this subsection precludes the right of any party to introduce any evidence supporting or contradicting evidence offered pursuant to this subsection.

78 Del. Laws, c. 13, § 36.;



§ 4751B. Prior qualifying Title 16 convictions

For the purposes of this subchapter:

(1) A "prior qualifying Title 16 conviction'' means any prior adult felony conviction for a Title 16 offense where the conviction was 1 of former § 4751, § 4752, or § 4753A of this title, or any other former section of this title that was, at the time of conviction, a class C or higher felony; or where the conviction was 1 of § 4752, § 4753, § 4754, § 4755, or § 4756 of this title, or any other felony conviction specified in the controlled substances law of any other state, local jurisdiction, the United States, any territory of the United States, any federal or military reservation, or the District of Columbia, which is the same as, or equivalent to, an offense specified in the laws of this State, if the new offense occurs within 5 years of the date of conviction for the earlier offense or the date of termination of all periods of incarceration or confinement imposed pursuant to the conviction, whichever is the later date. For purposes of §§ 4761(a) and (b), 4763 and 4764 of this title, a "prior qualifying Title 16 conviction'' means any prior adult conviction, including both felony and misdemeanor, under this title, if the new offense occurs within 5 years of the date of conviction for the earlier offense, or the date of termination of all periods of incarceration or confinement imposed pursuant to the conviction, whichever is the later date.

(2) "Two prior qualifying Title 16 convictions'' means 1 "prior qualifying Title 16 conviction'', as defined in paragraph (1) of this section, and an additional prior adult felony conviction or a juvenile adjudication for a Title 16 offense, where the conviction or juvenile adjudication was 1 of former § 4751, § 4752, or § 4753A of this title, or any other former section of this title that was at the time of conviction or juvenile adjudication a class C or higher felony, or where the conviction or adjudication was 1 of § 4752, § 4753, § 4754, § 4755, or § 4756 of this title, or any other felony conviction or juvenile adjudication specified in the controlled substances law of any other state, local jurisdiction, the United States, any federal or military reservation, or the District of Columbia, which is the same as, or equivalent to, an offense specified in the laws of this State, if the new offense occurs within 10 years of the date of conviction or juvenile adjudication for the additional prior adult felony conviction or juvenile adjudication or the date of termination of all periods of incarceration or confinement imposed pursuant to the earlier conviction or juvenile adjudication, whichever is the later date, and the sentence or disposition following an adjudication of delinquency for the additional prior adult felony conviction or juvenile adjudication was imposed before the offense which is the basis for the prior qualifying Title 16 conviction was committed. For a juvenile adjudication to count as the additional prior adult felony conviction or juvenile adjudication, the juvenile must have reached his or her sixteenth birthday by the date the criminal act was committed which forms the basis for the juvenile adjudication.

(3) In any offense involving a "prior qualifying Title 16 conviction'' or "2 prior qualifying Title 16 convictions'', the prior qualifying Title 16 conviction or convictions, including any juvenile adjudication, shall be proved in accordance with § 4215 of Title 11.

(4) Penalties. —

a. In any case in which a defendant has a "prior qualifying Title 16 conviction'', the defendant shall be sentenced as follows:

1. A defendant convicted of § 4753(1) of this title shall be sentenced as though the defendant was convicted of § 4752(2) of this title.

2. A defendant convicted of § 4753(4) of this title shall be sentenced as though the defendant was convicted of § 4752(5) of this title.

3. A defendant convicted of § 4754(1) of this title shall be sentenced as though the defendant was convicted of § 4753(2) of this title.

4. A defendant convicted of § 4754(2) of this title shall be sentenced as though the defendant was convicted of § 4752(4) of this title.

5. A defendant convicted of § 4754(3) of this title shall be sentenced as though the defendant was convicted of § 4753(5) of this title.

6. A defendant convicted of § 4755 of this title shall be sentenced as though the defendant was convicted of § 4753(4) of this title.

7. A defendant convicted of § 4756 of this title shall be sentenced as though the defendant was convicted of § 4754(3) of this title.

8. A defendant convicted of § 4757(c)(1) of this title shall be sentenced as though the defendant was convicted of § 4757(c)(2) of this title.

9. A defendant convicted of § 4761(a) of this title shall be sentenced as though the defendant was convicted of § 4761(b) of this title.

10. A defendant convicted of § 4761(c) of this title shall be sentenced as though the defendant was convicted of § 4761(d) of this title.

11. A defendant convicted of § 4763(b) of this title shall be sentenced as though the defendant was convicted of § 4763(c) of this title.

12. A defendant convicted of § 4764(b) of this title shall be sentenced as though the defendant was convicted of § 4764(a) of this title.

b. In any case in which a defendant has "2 prior qualifying Title 16 convictions'', the defendant shall be sentenced as follows:

1. A defendant convicted of § 4754(1) of this title shall be sentenced as though the defendant was convicted of § 4752 of this title.

2. A defendant convicted of § 4755 of this title shall be sentenced as though the defendant was convicted of § 4752(5) of this title.

3. A defendant convicted of § 4756 of this title shall be sentenced as though the defendant was convicted of § 4753(5) of this title.

78 Del. Laws, c. 13, § 34; 70 Del. Laws, c. 186, § 1.;

§ 4751C Quantity tiers related to drug offenses.

For the purposes of this subchapter:

(1) "Tier 5 Controlled Substances Quantity'' means:

a. 25 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 5 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 5000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 25 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 25 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 25 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 500 or more doses or, in a liquid form, 50 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 62.5 or more doses or 12.5 or more grams or 12.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 62.5 or more doses or 12.5 or more grams or 12.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

(2) "Tier 4 Controlled Substances Quantity'' means:

a. 20 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 4 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 4000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 20 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 20 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 20 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 250 or more doses or, in a liquid form, 25 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 50 or more doses or 10 or more grams or 10 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance;

i. 50 or more doses or 10 or more grams or 10 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title; or

j. 60 or more substantially identical doses of a narcotic Schedule II or III controlled substance that is a prescription drug, or 6 grams or more of any mixture that contains a narcotic Schedule II or III controlled substance that is a prescription drug.

(3) "Tier 3 Controlled Substances Quantity'' means:

a. 15 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 3 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 3000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 15 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 15 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 15 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 100 or more doses or, in a liquid form, 10 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 37.5 or more doses or 7.5 or more grams or 7.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 37.5 or more doses or 7.5 or more grams or 7.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

(4) "Tier 2 Controlled Substances Quantity'' means:

a. 10 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 2 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 1500 grams or more of marijuana, as described in § 4701(26) of this title;

d. 10 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 10 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 10 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 50 or more doses or, in a liquid form, 5 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 25 or more doses or 5 or more grams or 5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance;

i. 25 or more doses or 5 or more grams or 5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title; or

j. 30 or more substantially identical doses of a narcotic Schedule II or III controlled substance that is a prescription drug, or 3 grams or more of any mixture that contains a narcotic Schedule II or III controlled substance that is a prescription drug.

(5) "Tier 1 Controlled Substances Quantity'' means:

a. 5 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 1 gram or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 175 grams or more of marijuana, as described in § 4701(26) of this title;

d. 5 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 5 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 5 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 25 or more doses or, in a liquid form, 2.5 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 12.5 or more doses or 2.5 or more grams or 2.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 12.5 or more doses or 2.5 or more grams or 2.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

78 Del. Laws, c. 13, § 35; 78 Del. Laws, c. 204, §§ 4-8.;

§ 4751D Knowledge of weight or quantity not an element of the offense; proof of weight or quantity.

(a) In any prosecution under this subchapter, in which the weight or quantity of a controlled substance is an element of the offense, the State need not prove that the defendant had any knowledge as to the weight or quantity of the substance possessed. The State need only prove that the defendant knew that the substance was possessed; and, that the substance was that which is alleged, and that the substance weighed a certain amount or was in a certain quantity.

(b) In any prosecution under this subchapter, in which the quantity of a controlled substance is an element of the offense, and the controlled substance is alleged to be a prescription drug as defined in § 4701(37) of this title, and the alleged prescription drug consists of multiple doses that appear to be substantially identical, evidence that a chemist or other qualified witness properly tested one dose, and found the presence of a controlled substance, shall be prima facie evidence that the "substantially identical doses'' each contained the controlled substance that is a prescription drug for purposes of determining whether the State has proven the number of doses constituting the Tier quantities set forth in § 4751C(2)j. or (4)j. of this title. Nothing in this subsection precludes the right of any party to introduce any evidence supporting or contradicting evidence offered pursuant to this subsection.

78 Del. Laws, c. 13, § 36.;



§ 4751C. Quantity tiers related to drug offenses

For the purposes of this subchapter:

(1) "Tier 5 Controlled Substances Quantity'' means:

a. 25 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 5 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 5000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 25 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 25 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 25 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 500 or more doses or, in a liquid form, 50 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 62.5 or more doses or 12.5 or more grams or 12.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 62.5 or more doses or 12.5 or more grams or 12.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

(2) "Tier 4 Controlled Substances Quantity'' means:

a. 20 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 4 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 4000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 20 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 20 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 20 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 250 or more doses or, in a liquid form, 25 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 50 or more doses or 10 or more grams or 10 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance;

i. 50 or more doses or 10 or more grams or 10 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title; or

j. 60 or more substantially identical doses of a narcotic Schedule II or III controlled substance that is a prescription drug, or 6 grams or more of any mixture that contains a narcotic Schedule II or III controlled substance that is a prescription drug.

(3) "Tier 3 Controlled Substances Quantity'' means:

a. 15 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 3 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 3000 grams or more of marijuana, as described in § 4701(26) of this title;

d. 15 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 15 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 15 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 100 or more doses or, in a liquid form, 10 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 37.5 or more doses or 7.5 or more grams or 7.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 37.5 or more doses or 7.5 or more grams or 7.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

(4) "Tier 2 Controlled Substances Quantity'' means:

a. 10 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 2 grams or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 1500 grams or more of marijuana, as described in § 4701(26) of this title;

d. 10 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 10 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 10 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 50 or more doses or, in a liquid form, 5 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 25 or more doses or 5 or more grams or 5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance;

i. 25 or more doses or 5 or more grams or 5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title; or

j. 30 or more substantially identical doses of a narcotic Schedule II or III controlled substance that is a prescription drug, or 3 grams or more of any mixture that contains a narcotic Schedule II or III controlled substance that is a prescription drug.

(5) "Tier 1 Controlled Substances Quantity'' means:

a. 5 grams or more of cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of this title;

b. 1 gram or more of any morphine, opium or any salt, isomer or salt of an isomer thereof, including heroin, as described in § 4714 of this title, or of any mixture containing any such substance;

c. 175 grams or more of marijuana, as described in § 4701(26) of this title;

d. 5 grams or more of methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of this title;

e. 5 grams or more of amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of this title;

f. 5 grams or more of phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of this title;

g. 25 or more doses or, in a liquid form, 2.5 milligrams or more of lysergic acid diethylamide (LSD), or any mixture containing such substance, as described in § 4714(d)(9) of this title;

h. 12.5 or more doses or 2.5 or more grams or 2.5 milliliters or more of any substance as described in § 4714 of this title that is not otherwise set forth in this section, a designer drug as described in § 4701(9) of this title, or of any mixture containing any such substance; or

i. 12.5 or more doses or 2.5 or more grams or 2.5 milliliters or more of 3,4-methylenedioxymethamphetamine (MDMA), its optical, positional and geometric isomers, salts and salts of isomers, or any mixture containing such substance, as described in § 4714(d)(21) of this title.

78 Del. Laws, c. 13, § 35; 78 Del. Laws, c. 204, §§ 4-8.;

§ 4751D Knowledge of weight or quantity not an element of the offense; proof of weight or quantity.

(a) In any prosecution under this subchapter, in which the weight or quantity of a controlled substance is an element of the offense, the State need not prove that the defendant had any knowledge as to the weight or quantity of the substance possessed. The State need only prove that the defendant knew that the substance was possessed; and, that the substance was that which is alleged, and that the substance weighed a certain amount or was in a certain quantity.

(b) In any prosecution under this subchapter, in which the quantity of a controlled substance is an element of the offense, and the controlled substance is alleged to be a prescription drug as defined in § 4701(37) of this title, and the alleged prescription drug consists of multiple doses that appear to be substantially identical, evidence that a chemist or other qualified witness properly tested one dose, and found the presence of a controlled substance, shall be prima facie evidence that the "substantially identical doses'' each contained the controlled substance that is a prescription drug for purposes of determining whether the State has proven the number of doses constituting the Tier quantities set forth in § 4751C(2)j. or (4)j. of this title. Nothing in this subsection precludes the right of any party to introduce any evidence supporting or contradicting evidence offered pursuant to this subsection.

78 Del. Laws, c. 13, § 36.;



§ 4751D. Knowledge of weight or quantity not an element of the offense; proof of weight or quantity

(a) In any prosecution under this subchapter, in which the weight or quantity of a controlled substance is an element of the offense, the State need not prove that the defendant had any knowledge as to the weight or quantity of the substance possessed. The State need only prove that the defendant knew that the substance was possessed; and, that the substance was that which is alleged, and that the substance weighed a certain amount or was in a certain quantity.

(b) In any prosecution under this subchapter, in which the quantity of a controlled substance is an element of the offense, and the controlled substance is alleged to be a prescription drug as defined in § 4701(37) of this title, and the alleged prescription drug consists of multiple doses that appear to be substantially identical, evidence that a chemist or other qualified witness properly tested one dose, and found the presence of a controlled substance, shall be prima facie evidence that the "substantially identical doses'' each contained the controlled substance that is a prescription drug for purposes of determining whether the State has proven the number of doses constituting the Tier quantities set forth in § 4751C(2)j. or (4)j. of this title. Nothing in this subsection precludes the right of any party to introduce any evidence supporting or contradicting evidence offered pursuant to this subsection.

78 Del. Laws, c. 13, § 36.;



§ 4752. Drug dealing—Aggravated possession; class B felony

Except as authorized by this chapter, any person who:

(1) Manufactures, delivers, or possesses with the intent to manufacture or deliver a controlled substance in a Tier 4 quantity;

(2) Manufactures, delivers, or possesses with the intent to manufacture or deliver a controlled substance in a Tier 2 quantity, and there is an aggravating factor;

(3) Possesses a controlled substance in a Tier 5 quantity;

(4) Possesses a controlled substance in a Tier 3 quantity, and there is an aggravating factor; or

(5) Possesses a controlled substance in a Tier 2 quantity, as defined in any of § 4751C(4)a.-i., of this title. and there are 2 aggravating factors,

shall be guilty of a class B felony.

78 Del. Laws, c. 13, § 38.;

§ 4752A Unlawful delivery of noncontrolled substance.

62 Del. Laws, c. 252, § 1; 63 Del. Laws, c. 72, § 1; 67 Del. Laws, c. 130, § 9; 70 Del. Laws, c. 80, § 4; repealed by 78 Del. Laws, c. 13, § 37, eff. Sept. 1, 2011.;



§ 4752A. Unlawful delivery of noncontrolled substance

62 Del. Laws, c. 252, § 1; 63 Del. Laws, c. 72, § 1; 67 Del. Laws, c. 130, § 9; 70 Del. Laws, c. 80, § 4; repealed by 78 Del. Laws, c. 13, § 37, eff. Sept. 1, 2011.;



§ 4753. Drug dealing—Aggravated possession; class C felony

Except as authorized by this chapter, any person who:

(1) Manufactures, delivers, or possesses with the intent to manufacture or deliver a controlled substance in a Tier 2 quantity;

(2) Manufactures, delivers, or possesses with the intent to manufacture or deliver a controlled substance, and there is an aggravating factor;

(3) Possesses a controlled substance in a Tier 4 quantity as defined in any of § 4751C(2)a.-i. of this title;

(4) Possesses a controlled substance in a Tier 2 quantity, as defined in any of § 4751C(4)a.-i. of this title; and there is an aggravating factor; or

(5) Possesses a controlled substance in a Tier 1 quantity, and there are 2 aggravating factors,

shall be guilty of a class C felony.

78 Del. Laws, c. 13, § 40.;

§ 4753A Trafficking in marijuana, cocaine, illegal drugs, methamphetamines, Lysergic Acid Diethylamide (L.S.D.), designer drugs, or 3, 4-methylenedioxymethamphetamine (MDMA)

63 Del. Laws, c. 134, § 1; 63 Del. Laws, c. 359, § 1; 64 Del. Laws, c. 87, §§ 1, 2; 65 Del. Laws, c. 317, §§ 1-3; 65 Del. Laws, c. 485, § 1; 67 Del. Laws, c. 115, §§ 1-16; 67 Del. Laws, c. 130, § 9; 67 Del. Laws, c. 427, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 235, § 1; 73 Del. Laws, c. 216, § 1; 73 Del. Laws, c. 253, §§ 1, 2, 3; 74 Del. Laws, c. 106, §§ 13-17; 74 Del. Laws, c. 288, §§ 1, 3-5; 76 Del. Laws, c. 108, § 5; 77 Del. Laws, c. 46, § 2; repealed by 78 Del. Laws, c. 13, § 39, eff. Sept. 1, 2011.;



§ 4753A. Trafficking in marijuana, cocaine, illegal drugs, methamphetamines, Lysergic Acid Diethylamide (L.S.D.), designer drugs, or 3, 4-methylenedioxymethamphetamine (MDMA)

63 Del. Laws, c. 134, § 1; 63 Del. Laws, c. 359, § 1; 64 Del. Laws, c. 87, §§ 1, 2; 65 Del. Laws, c. 317, §§ 1-3; 65 Del. Laws, c. 485, § 1; 67 Del. Laws, c. 115, §§ 1-16; 67 Del. Laws, c. 130, § 9; 67 Del. Laws, c. 427, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 235, § 1; 73 Del. Laws, c. 216, § 1; 73 Del. Laws, c. 253, §§ 1, 2, 3; 74 Del. Laws, c. 106, §§ 13-17; 74 Del. Laws, c. 288, §§ 1, 3-5; 76 Del. Laws, c. 108, § 5; 77 Del. Laws, c. 46, § 2; repealed by 78 Del. Laws, c. 13, § 39, eff. Sept. 1, 2011.;



§ 4754. Drug dealing—Aggravated possession; class D felony

Except as authorized by this chapter, any person who:

(1) Manufactures, delivers, or possesses with the intent to manufacture or deliver a controlled substance;

(2) Possesses a controlled substance in a Tier 3 quantity; or

(3) Possesses a controlled substance in a Tier 1 quantity, and there is an aggravating factor,

shall be guilty of a class D felony.

78 Del. Laws, c. 13, § 42.;

§ 4754A Possession and delivery of non-controlled prescription drug.

[Repealed by 78 Del. Laws, c. 13, § 41, and substantially reenacted by § 57 of that act as present § 4761 of this title, effective September 1, 2011.]



§ 4754A. Possession and delivery of non-controlled prescription drug

[Repealed by 78 Del. Laws, c. 13, § 41, and substantially reenacted by § 57 of that act as present § 4761 of this title, effective September 1, 2011.]



§ 4755. Aggravated possession; class E felony

Except as authorized by this chapter, any person who possesses a controlled substance in a Tier 2 quantity, as defined in any of § 4751C(4)a.-i. of this title, shall be guilty of a class E felony.

78 Del. Laws, c. 13, § 47.;



§ 4756. Aggravated possession; class F felony

Except as authorized by this chapter, any person who possesses a controlled substance in a Tier 1 quantity shall be guilty of a class F felony.

78 Del. Laws, c. 13, § 54.;



§ 4757. Miscellaneous drug crimes; class B, C and F felony

(a) It is unlawful for any person knowingly or intentionally:

(1) To distribute as a registrant a controlled substance classified in Schedule I or II, except pursuant to an order form as required by § 4738 of this chapter;

(2) To use in the course of the manufacture, distribution, prescribing, dispensing or research of a controlled substance, or to use for the purpose of acquiring or obtaining a controlled substance, a registration number which is fictitious, revoked, suspended, expired or issued to another person;

(3) To acquire or obtain or attempt to acquire or obtain, possession of a controlled substance or prescription drug by misrepresentation, fraud, forgery, deception or subterfuge;

(4) To furnish false or fraudulent material information in or omit any material information from, any application, report or other document required to be kept or filed under this chapter, or any record required to be kept by this chapter;

(5) To make, distribute or possess any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name or other identifying mark, imprint or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render the drug a counterfeit substance;

(6) To acquire or attempt to or obtain possession of a controlled substance by theft; or

(7) To prescribe, or administer to another, any anabolic steroid, as defined in § 4718(f) of this title, for the purposes of increasing human muscle weight or improving human performance in any form of exercise, sport, or game.

(b) Any person who violates paragraphs (a)(1) through (a)(7) of this section upon conviction shall be guilty of a class F felony.

(c) Solicitation of multiple prescription drug crimes; penalties. —

(1) Any person who solicits, directs, hires, employs, or otherwise uses 1 or more other persons 3 or more times within a 30-day period to violate any provision of subsection (a) of this section shall be guilty of a class C felony.

(2) Any person who solicits, directs, hires, employs, or otherwise uses 1 or more other persons 3 or more times within a 30-day period to violate any provision of subsection (a) of this section, and there is an aggravating factor in connection with at least 1 of the times shall be guilty of a class B felony.

(3) Paragraphs (c)(1) and (2) of this section shall constitute an offense if any of the defendant's conduct or any of the violations of subsection (a) of this section occur within Delaware, or as otherwise provided pursuant to § 204 of Title 11.

16 Del. C. 1953, § 4756; 58 Del. Laws, c. 424, § 1; 60 Del. Laws, c. 583, § 7; 65 Del. Laws, c. 504, §§ 1-4; 67 Del. Laws, c. 130, § 9; 67 Del. Laws, c. 350, § 19; 71 Del. Laws, c. 288, § 10; 78 Del. Laws, c. 13, §§ 51-53.;



§ 4758. Unlawful dealing in a counterfeit or purported controlled substance; class E felony

(a) Any person who knowingly manufactures, delivers, attempts to manufacture or deliver, or possesses with the intent to manufacture or deliver a counterfeit or purported controlled substance shall be guilty of a class E felony.

(b) It is no defense to prosecution under this section that the substance actually is a controlled substance or that the accused believed the substance was a controlled substance.

78 Del. Laws, c. 13, § 55.;



§ 4759. Registrant crimes

(a) It is unlawful for any person:

(1) Who is subject to subchapter III of this chapter to distribute or dispense a controlled substance in violation of § 4739 of this title;

(2) Who is a registrant, to manufacture a controlled substance not authorized by the person's registration or to distribute or dispense a controlled substance not authorized by the person's registration to another registrant or other authorized person;

(3) To refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under this chapter; or

(4) To refuse an entry into any premises for any inspection authorized by this chapter.

(b) Any person who violates paragraph (a)(1), (a)(2), or (a)(4) of this section shall be guilty of a class F felony. Any person who violates paragraph (a)(3) of this section shall be guilty of a class A misdemeanor.

16 Del. C. 1953, § 4755; 58 Del. Laws, c. 424, § 1; 65 Del. Laws, c. 500, § 1; 67 Del. Laws, c. 130, § 9; 67 Del. Laws, c. 350, § 18; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 13, § 46.;



§ 4760. Maintaining a drug property; class F felony

Any person who is the owner, landlord, or tenant of a property, including a dwelling, a building, a store or a business, and who knowingly consents to the use of the property by another for the manufacture of, delivery of, or possession with the intent to manufacture or deliver, controlled substances, shall be guilty of a class F felony.

78 Del. Laws, c. 13, § 56.;

§ 4760A Operating or attempting to operate clandestine laboratories; cleanup; penalties.

(a) Any person who knowingly operates or attempts to operate a clandestine laboratory is guilty of a class C felony.

(b) Any person convicted of a violation of subsection (a) of this section shall be responsible for all reasonable costs, if any, associated with remediation of the site of the clandestine laboratory and any costs associated with the cleanup of any substances or materials or hazardous waste, and for the cleanup of any other site resulting from the operation or disposal of substances or materials from a clandestine laboratory.

(c) Definitions. — As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

(1) "Clandestine laboratory'' means any property, real or personal, on or in which a person assembles any chemicals or equipment or combination thereof which are intended to be used to or have been used to unlawfully manufacture a controlled substance or other substance in violation of the provisions of this chapter.

(2) "Cleanup'' means any action reasonably necessary to contain, collect, control, identify, analyze, disassembly, treat, remove, or otherwise disperse any substances or materials in or from a clandestine laboratory, including those found to be hazardous waste and any contamination caused by those substances or materials.

(3) "Remediation'' means any emergency response, act, or process to temporarily or permanently remedy and make safe.

(d) Nothing in this section shall be construed to preclude a prosecution for the same or similar activity under this chapter.

79 Del. Laws, c. 176, § 1.;



§ 4760A. Operating or attempting to operate clandestine laboratories; cleanup; penalties

(a) Any person who knowingly operates or attempts to operate a clandestine laboratory is guilty of a class C felony.

(b) Any person convicted of a violation of subsection (a) of this section shall be responsible for all reasonable costs, if any, associated with remediation of the site of the clandestine laboratory and any costs associated with the cleanup of any substances or materials or hazardous waste, and for the cleanup of any other site resulting from the operation or disposal of substances or materials from a clandestine laboratory.

(c) Definitions. — As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

(1) "Clandestine laboratory'' means any property, real or personal, on or in which a person assembles any chemicals or equipment or combination thereof which are intended to be used to or have been used to unlawfully manufacture a controlled substance or other substance in violation of the provisions of this chapter.

(2) "Cleanup'' means any action reasonably necessary to contain, collect, control, identify, analyze, disassembly, treat, remove, or otherwise disperse any substances or materials in or from a clandestine laboratory, including those found to be hazardous waste and any contamination caused by those substances or materials.

(3) "Remediation'' means any emergency response, act, or process to temporarily or permanently remedy and make safe.

(d) Nothing in this section shall be construed to preclude a prosecution for the same or similar activity under this chapter.

79 Del. Laws, c. 176, § 1.;



§ 4761. Illegal possession and delivery of noncontrolled prescription drugs

(a) Any person who knowingly or intentionally possesses, uses or consumes any prescription drug that is not a controlled substance but for which a prescription is required shall be guilty of an unclassified misdemeanor, unless:

(1) The possession, use or consumption of such substance was by a person who obtained the substance directly from, or pursuant to, a valid prescription or order of a licensed practitioner;

(2) The possession or transfer of such substance was for medical or scientific use or purpose by persons included in any of the following classes, or the agents or employees of such persons, for use in the usual course of their business or profession or in the performance of their official duties:

a. Pharmacists.

b. Practitioners.

c. Persons who procure controlled substances in good faith and in the course of professional practice only, by or under the supervision of pharmacists or practitioners employed by them, or for the purpose of lawful research, teaching, or testing, and not for resale.

d. Hospitals that procure controlled substances for lawful administration by practitioners, but only for use by or in the particular hospital.

e. Officers or employees of state, federal, or local governments acting in their official capacity only, or informers acting under their jurisdiction.

f. Common carriers.

g. Manufacturers, wholesalers, and distributors.

h. Law-enforcement officers for bona fide law-enforcement purposes in the course of an active criminal investigation.

(3) The possession or transfer is otherwise authorized by this chapter.

(b) Any person who violates subsection (a) of this section, and there is an aggravating factor, shall be guilty of a class B misdemeanor.

(c) Any person who violates subsection (a) of this section, and delivers, or intends to deliver the prescription drug to another, shall be guilty of a class G felony.

(d) Any person who violates subsection (b) of this section, and delivers, or intends to deliver the prescription drug to another, shall be guilty of a class F felony.

(e) Affirmative defenses. —

(1) In any prosecution under this section, it is an affirmative defense that the prescription drug was possessed by the person while transporting the prescription drug to a member of the person's household who possessed a valid prescription for the drug, and the prescription was in the original container in which it was dispensed or packaged, a pill box, or other daily pill container.

(2) In any prosecution under this section, it is an affirmative defense that the prescription drug was possessed or consumed within the residence of the person, that a member of the person's household possessed a valid prescription for the drug, that the possession or consumption by the person was for the purpose of treating an illness and that the drug in question was approved for the specific illness.

(f) Proof. — In any prosecution under this section, proof that a substance is a particular prescription drug may be inferred from its labeling and any representations on the substance. Proof by testimony from a scientist is not required.

63 Del. Laws, c. 445, § 1; 67 Del. Laws, c. 130, § 9; 67 Del. Laws, c. 384, §§ 1, 2; 70 Del. Laws, c. 81, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 13, §§ 41, 57.;

§ 4761A Purchase of drugs from minors; penalties.

71 Del. Laws, c. 234, § 1; repealed by 78 Del. Laws, c. 13, § 57, eff. Sept. 1, 2011.;



§ 4761A. Purchase of drugs from minors; penalties

71 Del. Laws, c. 234, § 1; repealed by 78 Del. Laws, c. 13, § 57, eff. Sept. 1, 2011.;



§ 4762. Hypodermic syringe or needle; delivering or possessing; disposal; exceptions; penalties

(a) A licensed pharmacist, or pharmacist intern or pharmacy student under the supervision of a pharmacist, may provide hypodermic syringes or hypodermic needles, including pen needles for the administration of prescription medications by injection in the State of Delaware without a prescription, but only to persons who have attained the age of 18 years and who will self-administer prescription medications by injection or administer prescription medications to a minor child for whom they are the parent or legal guardian. When providing hypodermic syringes or hypodermic needles without a prescription, the above-mentioned pharmacist, pharmacist intern or pharmacy student must require proof of identification that validates the individual's age.

(b) Every person who lawfully possesses an instrument described in subsection (a) of this section shall, before disposal, destroy such instrument in such a manner as to render it unfit for reuse in any manner.

(c) Any person who delivers, disposes of or gives away any instrument commonly known as a hypodermic syringe or an instrument commonly known as a hypodermic needle or any instrument adapted for the use of narcotic drugs by parenteral injection except in the manner prescribed in this section, shall be guilty of a class G felony.

(d) Nothing in this section shall prohibit the delivery, furnishing, sale, purchase or possession of an instrument commonly known as a hypodermic syringe or an instrument commonly known as a hypodermic needle used or to be used solely and exclusively for treating poultry or livestock and such delivery, furnishing, sale, purchase, possession or use shall be governed by rules and regulations to be prescribed by the Department of Agriculture.

(e) This section does not apply to:

(1) The sale at wholesale by pharmacies, drug jobbers, drug wholesalers and drug manufacturers or manufacturers and dealers in surgical instruments to practitioners;

(2) The furnishing or obtaining of hypodermic syringes or hypodermic needles for uses which the Secretary determines are industrial. Notwithstanding the other provisions of this section, a person may obtain such instruments, without a written order or oral order reduced to writing, for such industrial uses; and

(3) Any person licensed under the Delaware Board of Nursing who may provide syringes or hypodermic needles in the course of patient teaching, discharge teaching, or routine patient care to indigent clients in in-patient, out-patient, and/or community settings.

16 Del. C. 1953, § 4757; 58 Del. Laws, c. 424, § 1; 59 Del. Laws, c. 33, § 1; 59 Del. Laws, c. 291, § 1; 60 Del. Laws, c. 583, §§ 8-12; 67 Del. Laws, c. 130, § 9; 67 Del. Laws, c. 350, §§ 20, 21; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 13, § 50; 79 Del. Laws, c. 66, § 1.;



§ 4763. Possession of controlled substances or counterfeit controlled substances; class A or B misdemeanor

(a) It shall be unlawful for any person to knowingly or intentionally possess, use, or consume a controlled substance or a counterfeit controlled substance (except a controlled substance or counterfeit controlled substance classified in § 4714(d)(19) of this title) unless:

(1) The possession, use or consumption of such substance was by a person who obtained the substance directly from or pursuant to, a lawful prescription or order; or

(2) The possession or transfer of such substance was for medical or scientific use or purpose by persons included in any of the following classes, or the agents or employees of such persons, for use in the usual course of their business or profession or in the performance of their official duties:

a. Pharmacists.

b. Practitioners.

c. Persons who procure controlled substances in good faith and in the course of professional practice only, by or under the supervision of pharmacists or practitioners employed by them, or for the purpose of lawful research, teaching, or testing, and not for resale.

d. Hospitals and healthcare facilities that procure controlled substances for lawful administration by practitioners, but only for use by or in the particular hospital.

e. Officers or employees of state, federal, or local governments acting in their official capacity only, or informers acting under their jurisdiction.

f. Common carriers.

g. Manufacturers, wholesalers, and distributors.

h. Law-enforcement officers for bona fide law-enforcement purposes in the course of an active criminal investigation.

(3) The possession or transfer is otherwise authorized by this chapter.

(b) Any person who violates subsection (a) of this section shall be guilty of a class B misdemeanor.

(c) Any person who violates subsection (a) of this section, and there is an aggravating factor, shall be guilty of a class A misdemeanor.

78 Del. Laws, c. 13, § 58.;



§ 4764. Possession of marijuana; class B or unclassified misdemeanor

(a) Any person who knowingly or intentionally possesses, uses, or consumes a controlled substance or a counterfeit controlled substance classified in § 4714(d)(19) of this title, except as otherwise authorized by this chapter, and there is an aggravating factor, shall be guilty of a class B misdemeanor.

(b) Any person who knowingly or intentionally possesses, uses, or consumes a controlled substance or a counterfeit controlled substance classified in § 4714(d)(19) of this title, except as otherwise authorized by this chapter, shall be guilty of an unclassified misdemeanor and be fined not more than $575 and imprisoned not more than 3 months.

78 Del. Laws, c. 13, § 61.;



§ 4765. Penalties under other laws are additional

Any penalty imposed for violation of this chapter is in addition to and not in lieu of any civil or administrative penalty or sanction otherwise authorized by law.

16 Del. C. 1953, § 4759; 58 Del. Laws, c. 424, § 1; 78 Del. Laws, c. 13, § 45.;



§ 4766. Conviction of lesser offense

In any prosecution for any violation of the following sections of this chapter, the defendant may be convicted under any 1 of the following respective sections of this chapter in accordance with the table set forth below establishing lesser included offenses:

(1) The lesser-included offenses under § 4752 are §§ 4753, 4754, 4755, 4756, 4758, 4763, and 4764 of this title.

(2) The lesser-included offenses under § 4753 are §§ 4754, 4755, 4756, 4758, 4763, and 4764 of this title.

(3) The lesser-included offenses under § 4754 are §§ 4755, 4756, 4758, 4763, and 4764 of this title.

(4) The lesser-included offenses under § 4755 are §§ 4756, 4763, and 4764 of this title.

(5) The lesser-included offenses under § 4756 are §§ 4763 and 4764 of this title.

16 Del. C. 1953, § 4762; 58 Del. Laws, c. 424, § 1; 78 Del. Laws, c. 13, §§ 48, 49.;



§ 4767. First offenders controlled substances diversion program

(a) Any person who:

(1) Has not previously been convicted of any offense under this chapter or under any statute of the United States or of any state thereof relating to narcotic drugs, marijuana, or stimulant, depressant, hallucinogenic drug or other substance who is charged through information or indictment with possession or consumption of a controlled substance under § 4763 or § 4764 or § 4761(a) or (b) of this title; and

(2) Has not previously been afforded first offender treatment under this section or its predecessor, may qualify for the first offense election at the time of the person's arraignment, except that no person shall qualify for such first offense election where the offense charged under § 4763, § 4764 or § 4761(a) or (b) of this title arises from the same transaction, factual setting or circumstances as those contained in any indictment returned against the defendant alleging violation of any provisions contained within § 4752, § 4753, or § 4754 of this title.

(b) At time of arraignment any person qualifying under subsection (a) of this section as a first offender and who elects treatment under this section shall admit possession or consumption of a controlled substance by entering a plea of guilty, as a first offender. The court, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and place the accused on probation for a period of not less than 1 1/2 years, the terms and conditions of which shall include but not be limited to:

(1) Revocation of the person's driver's license and/or privileges within this State for a period of not less than 6 months, restoration of which shall be contingent upon successful completion of all mandatory terms and conditions required of probation to be completed during the term of revocation. Upon entry of a plea of guilty, as a first offender under this section, the clerk of the court or other person designated by the court shall forthwith report that fact to the Division of Motor Vehicles for action consistent with the provisions of this subsection. The Division of Motor Vehicles may issue a conditional license during this period of revocation upon written certification by the person's probation officer that a narrowly drawn conditional license is necessary for the limited purpose of performing the terms and conditions of probation.

(2) Performance of a minimum of 20 hours of community service work monitored by the court or probation office, performance of which shall be accomplished on at least 3 separate days and shall not, in any event consist of segments lasting more than 8 hours in succession. Community service performed pursuant to the terms of this paragraph shall be in addition to all other community service ordered and no community service ordered or performed pursuant to the terms of this section shall be performed or served concurrently with any other court ordered or approved community service.

(3) Completion of a 16-hour first-offender drug rehabilitation program, licensed by the Secretary of the Department of Health and Social Services and paid for by the first offender.

(4) Other such terms and conditions as the court may impose.

(c) If a term or condition of probation is violated, or if the defendant is found to have illegally possessed or consumed any controlled substance within 1 1//i2 years of the entry of a plea under this section, the probation officer shall file with the court a written report of same, and the defendant shall be brought before the court and upon determination by the court that the terms have been violated or that the defendant has possessed or consumed any such controlled substance, the court shall enter an adjudication of guilt upon the record and proceed as otherwise provided under this title.

(d) Upon fulfillment of the terms and conditions of probation, including, but not limited to, paying of all costs and fees, and performance of all required community service, the court shall discharge the person and dismiss the proceedings against the person and shall simultaneously therewith submit to the Attorney General a report thereof which shall be retained by the Attorney General for use in future proceedings, if required. Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. Any person who elects to be treated as a first offender under this section shall, by so doing, agree to pay the costs of the person's prosecution as a condition. There may be only 1 discharge and dismissal under this section with respect to any person.

67 Del. Laws, c. 347, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 6; 75 Del. Laws, c. 167, § 2; 78 Del. Laws, c. 13, § 60.;



§ 4768. Medical and/or psychiatric examination and/or treatment

After a conviction and prior to sentencing for violation of § 4761(a) or (b), § 4763, or § 4764 of this title, or prior to conviction if the defendant consents, the court may order the defendant to submit to a medical and/or psychiatric examination and/or treatment. The court may order such examination by the Department of Health and Social Services or by a private physician, hospital or clinic and the court may make such order regarding the term and conditions of such examination and/or treatment and the payment therefor by the defendant as a court in its discretion shall determine. The Department of Health and Social Services or the private physician, hospital or clinic shall report to the court within such time as the court shall order, not more than 90 days from the date of such order. After such report and upon conviction of such violation, the court shall impose sentence or suspend sentence and may impose probation and/or a requirement of future medical and/or psychiatric examination and/or treatment including hospitalization or outpatient care upon such terms and conditions and for such period of time as the court shall order.

16 Del. C. 1953, § 4765; 58 Del. Laws, c. 424, § 1; 78 Del. Laws, c. 13, § 44.;



§ 4769. Criminal immunity for persons who suffer or report an alcohol or drug overdose or other life threatening medical emergency

(a) For purposes of this chapter:

(1) "Medical provider'' means the person whose professional services are provided to a person experiencing an overdose or other life-threatening medical emergency by a licensed, registered or certified health care professional who, acting within his or her lawful scope of practice, may provide diagnosis, treatment or emergency services.

(2) "Overdose'' means an acute condition including, but not limited to, physical illness, coma, mania, hysteria, or death resulting from the consumption or use of an ethyl alcohol, a controlled substance, another substance with which a controlled substance was combined, a noncontrolled prescription drug, or any combination of these, including any illicit or licit substance; provided that a person's condition shall be deemed to be an overdose if a layperson could reasonably believe that the condition is in fact an overdose and requires medical assistance.

(b) A person who is experiencing an overdose or other life-threatening medical emergency and anyone (including the person experiencing the emergency) seeking medical attention for that person shall not be arrested, charged or prosecuted for an offense for which they have been granted immunity pursuant to subsection (c) and/or (d) of this section, or subject to the revocation or modification of the conditions of probation, if:

(1) The person seeking medical attention reports in good faith the emergency to law enforcement, the 9-1-1 system, a poison control center, or to a medical provider, or if the person in good faith assists someone so reporting; and

(2) The person provides all relevant medical information as to the cause of the overdose or other life-threatening medical emergency that the person possesses at the scene of the event when a medical provider arrives, or when the person is at the facilities of the medical provider.

(c) The immunity granted shall apply to all offenses in this chapter that are not class A, B, or C felonies, including but not limited to the following offenses:

(1) Miscellaneous drug crimes as described in § 4757(a)(3), (6), and (7) of this title;

(2) Illegal possession and delivery of noncontrolled prescription drugs as described in § 4761 of this title;

(3) Possession of controlled substances or counterfeit controlled substances, as described in § 4763 of this title;

(4) Possession of drug paraphernalia as described in §§ 4762(c) and 4771 of this title;

(5) Possession of marijuana as described in § 4764 of this title.

(d) The immunity granted shall apply to offenses relating to underage drinking as described in § 904(b), (c), (e), and (f) of Title 4.

(e) Nothing in this section shall be interpreted to prohibit the prosecution of a person for an offense other than an offense for which they have been granted immunity pursuant to subsection (c) and/or (d) of this section or to limit the ability of the Attorney General or a law-enforcement officer to obtain or use evidence obtained from a report, recording, or any other statement provided pursuant to subsection (b) of this section to investigate and prosecute an offense other than an offense for which they have been granted immunity pursuant to subsection (c) and/or (d) of this section.

(f) Forfeiture of any alcohol, substance, or paraphernalia referenced in this section shall be allowed pursuant to § 4784 of this title and Chapter 11 of Title 4.

79 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter V Drug Paraphernalia

§ 4771. Drug paraphernalia

(a) It is unlawful for any person to use, or possess with intent to use, drug paraphernalia as defined in § 4701(17) of this title.

(b) It is unlawful for any person to deliver, possess with intent to deliver, convert, manufacture, convey, sell or offer for sale drug paraphernalia, as defined in § 4701(17) of this title, knowing or under circumstances where one should reasonably know that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, re-pack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled substance.

(c) [Repealed.]

62 Del. Laws, c. 250, § 6; 67 Del. Laws, c. 130, § 9; 67 Del. Laws, c. 350, § 24; 73 Del. Laws, c. 359, § 1; 78 Del. Laws, c. 13, §§ 62, 63.;



§ 4772. Consideration of factors

In determining whether or not an object is drug paraphernalia, a court or other authority shall consider, in addition to all other logically-relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object, concerning its use;

(2) The proximity of the object, in time and space, to a direct violation of this chapter;

(3) The proximity of the object to controlled substances;

(4) The existence of any residue of a controlled substance on the object;

(5) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom the owner knows, or should reasonably know, intend to use the object to facilitate a violation of this chapter. The innocence of an owner, or of anyone in control of the object, as to a direct violation of this chapter shall not prevent a finding that the object is intended for use, or designed for use, as drug paraphernalia;

(6) Instructions (oral or written) provided with the object, concerning its use;

(7) Descriptive materials accompanying the object which explain or depict its use;

(8) National and local advertising concerning its use;

(9) The manner in which the object is displayed for sale;

(10) Whether or not the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(11) Direct or circumstantial evidence of the ratio of sales of the suspect object to the total sales of the business enterprise;

(12) The existence and scope of legitimate uses for the object in the community; and

(13) Expert testimony concerning its use.

62 Del. Laws, c. 250, § 6; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 359, § 2.;



§ 4773. Exemptions

This subchapter will not apply to:

(1) Any person authorized by local, state or federal law to manufacture, possess or distribute such items; or

(2) Any item that in the normal lawful course of business is imported, exported, transported or sold and traditionally intended for use with tobacco products, including any pipe, paper or accessory.

73 Del. Laws, c. 359, § 3.;



§ 4774. Penalties

(a) Possession. — Any person who uses or possesses with intent to use drug paraphernalia is guilty of a class B misdemeanor.

(b) Manufacture and sale. — Any person who delivers, possesses with the intent to deliver, conveys, offers for sale, converts, or manufactures with the intent to deliver drug paraphernalia is guilty of a class G felony.

(c) Delivery to a minor. — Any person 18 years of age or older who violates § 4771 of this title by delivering or selling drug paraphernalia to a person under 18 years of age is guilty of a class E felony.

(d) It is unlawful for any person to place in a newspaper, magazine, handbill or other publication any advertisement, knowing or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia. Any person who violates this section is guilty of an unclassified misdemeanor.

62 Del. Laws, c. 250, § 6; 67 Del. Laws, c. 130, § 9; 67 Del. Laws, c. 350, § 27; 73 Del. Laws, c. 359, § 4; 78 Del. Laws, c. 13, § 64.;



§ 4775. Consideration of factors

Transferred to § 4772 of this title by 73 Del. Laws, c. 359, § 2, effective July 8, 2002.






Subchapter VI Enforcement and Administrative Provisions

§ 4781. Powers of enforcement personnel

Any officer or employee of the Secretary designated by the Secretary shall:

(1) Execute and serve administrative inspection warrants, subpoenas and summonses issued under the authority of this State;

(2) Make seizures of property pursuant to this chapter;

(3) Have all powers of constables and other police officers of the State, counties and other subdivisions of the State; and

(4) Suppress all acts of violence and enforce this chapter.

16 Del. C. 1953, § 4766; 58 Del. Laws, c. 424, § 1; 60 Del. Laws, c. 583, §§ 14, 15; 62 Del. Laws, c. 250, § 4.;



§ 4782. Administrative inspections and warrants

(a) Issuance and execution of administrative inspection warrants shall be as follows:

(1) Any person authorized to issue search warrants in this State may, within the person's jurisdiction and upon proper oath or affirmation showing probable cause, issue warrants for the purpose of conducting administrative inspections authorized by this chapter or rules hereunder and seizures of property appropriate to the inspections. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this chapter or rules hereunder, sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant.

(2) A warrant shall issue only upon an affidavit of a designated officer or employee having knowledge of the facts alleged, sworn to before the judge or justice of the peace and establishing the grounds for issuing the warrant. If the judge or justice of the peace is satisfied that grounds for the application exist or that there is probable cause to believe they exist, the judge shall issue a warrant identifying the area, premises, building or conveyance to be inspected, the purpose of the inspection and, if appropriate, the type of property to be inspected, if any. The warrant shall:

a. State the grounds for its issuance, and the name of each person whose affidavit has been taken in support thereof;

b. Be directed to a person authorized by § 4781 to execute it;

c. Command the person to whom it is directed to inspect the area, premises, building or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

d. Identify the item or types of property to be seized, if any; and

e. Direct that it be served during normal business hours and designate the judge or justice of the peace to whom it shall be returned.

(3) A warrant issued pursuant to this section must be executed and returned within 10 days of its date unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least 1 credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

(4) The judge or justice of the peace who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the Prothonotary in the county in which the inspection was made.

(b) The Secretary may make administrative inspections of controlled premises in accordance with the following provisions:

(1) For purposes of this section only, "controlled premises'' means:

a. Places where persons registered or exempted from registration requirements under this chapter are required to keep records; and

b. Places including factories, warehouses, establishments and conveyances in which persons registered or exempted from registration requirements under this chapter are permitted to hold, manufacture, compound, process, sell, deliver or otherwise dispose of any controlled substance.

(2) When authorized by an administrative inspection warrant issued pursuant to subsection (a), an officer or employee designated by the Secretary, upon presenting the warrant and appropriate credentials to the owner, operator or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection.

(3) When authorized by an administrative inspection warrant, an officer or employee designated by the Secretary may:

a. Inspect and copy records required by this chapter to be kept;

b. Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in subsection (b)(5), all other things therein, including records, files, papers, processes, controls and facilities bearing on violation of this chapter; and

c. Inventory any stock of any controlled substance therein and obtain samples thereof.

(4) This section does not prevent the inspection without a warrant of books and records pursuant to an administrative subpoena, nor does it prevent entries and administrative inspections, including seizures of property, without a warrant:

a. If the owner, operator or agent in charge of the controlled premises consents;

b. In situations presenting imminent danger to health or safety;

c. In situations involving inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

d. In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; or,

e. In all other situations in which a warrant is not constitutionally required.

(5) An inspection authorized by this section shall not extend to financial data, sales data, other than shipment data, or pricing data unless the owner, operator or agent in charge of the controlled premises consents in writing.

16 Del. C. 1953, § 4767; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 4; 70 Del. Laws, c. 186, § 1.;



§ 4783. Cooperative arrangements and confidentiality

(a) The Secretary shall cooperate with federal and other state agencies in discharging the Secretary's responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, the Secretary may:

(1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

(2) Coordinate and cooperate in training programs concerning controlled substance law enforcement at local and state levels;

(3) Cooperate with the bureau by establishing a centralized unit to accept, catalogue, file and collect statistics, including records of drug dependent persons and other controlled substance law offenders within the State, and make the information available for federal, state and local law-enforcement purposes. The Secretary, in cooperation with the bureau, shall not furnish the name or identity of a patient or research subject whose identity could not be obtained under subsection (c); and

(4) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.

(b) Results, information and evidence received from the Bureau relating to the regulatory functions of this chapter, including results of inspections conducted by it, may be relied and acted upon by the Secretary in the exercise of the Secretary's regulatory functions under this chapter.

(c) A practitioner engaged in medical practice or research is not required or compelled to furnish the name or identity of a patient or research subject to the Secretary nor may the practitioner be compelled in any state or local civil, criminal, administrative, legislative or other proceedings to furnish the name or identity of an individual that the practitioner is obligated to keep confidential.

16 Del. C. 1953, § 4768; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 4; 70 Del. Laws, c. 186, § 1.;



§ 4784. Forfeitures

(a) The following shall be subject to forfeiture to the State and no property rights shall exist in them:

(1) All controlled substances which have been manufactured, distributed, possessed, dispensed or acquired in violation of this chapter;

(2) All raw materials, products and equipment of any kind which are used, or intended for use, in manufacturing, compounding, processing, delivering, importing or exporting any controlled substance in violation of this chapter;

(3) Any property which is used, or intended for use, as a container for property described in paragraph (1), (2) or (6) of this subsection;

(4) Any conveyances, including aircraft, vehicles, or vessels which are used, or are intended for use, to transport, or in any manner to facilitate the transportation, sale, or possession with intent to deliver property described in paragraph (a)(1) or (2) of this section except that:

a. No vehicle used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this section unless the owner or other person in charge of the vehicle is a consenting party or privy to a violation of the Controlled Substances Act;

b. No vehicle is subject to forfeiture under this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the owner's knowledge or consent;

c. A vehicle is not subject to forfeiture for a violation of § 4761(a) or (b), § 4763 or § 4764 of this title; and

d. A forfeiture of a vehicle encumbered by a bona fide security interest is subject to the interest of the secured party if the party neither had knowledge of nor consented to the act or omission;

(5) All books, records, and research products and materials including formulas, microfilm, tapes and data which are used or intended for use in violation of this chapter;

(6) All drug paraphernalia as defined in § 4701(17) of this title;

(7) All moneys, negotiable instruments, securities or any other thing of value furnished, or intended to be furnished, in exchange for a controlled substance or drug paraphernalia in violation of this chapter; all profits or proceeds traceable to securities, assets or interest used, or intended to be used, to facilitate any violation of this chapter. However, no property interest or an owner, by reason of any act or omission established by the owner to be committed or omitted without the owner's knowledge or consent shall be forfeited in the items listed in this paragraph:

a. All moneys, negotiable instruments or securities found in close proximity to forfeitable controlled substances, or to forfeitable records of the importation, manufacture or distribution of controlled substances are presumed to be forfeitable under this paragraph. The burden of proof is upon claimant of the property to rebut this presumption.

b. All moneys, negotiable instruments or securities found to have trace amounts of controlled substances on them are presumed to be forfeitable under this paragraph. The burden of proof is upon the claimant of the property to rebut this presumption.

c. To the extent that assets, interests, profits and proceeds forfeitable under this paragraph (i) cannot be located, (ii) have been transferred, sold to or deposited with third parties, or (iii) have been placed beyond the jurisdiction of the State, the court, following conviction of the individual charged, may direct forfeiture of such other assets of the defendant as may be available, limited in value to those assets that would otherwise be forfeited under this paragraph. Upon petition of the defendant, the court may authorize redemption of assets forfeited under this paragraph, provided the assets described in this paragraph are surrendered or otherwise remitted by such defendant to the jurisdiction of the court; and

(8) Any real property which is used, or is intended for use, to store, grow, manufacture, compound, process, deliver, import or export any controlled substance in violation of this chapter except that:

a. No real property is subject to forfeiture under this section by reason of any act or omission established by any owner thereof to have been committed or omitted without the owner's knowledge or consent;

b. No real property being leased out by its owner shall be subject to forfeiture under this section unless the owner of the real property is a consenting party or privy to the violation of the Controlled Substances Act;

c. No real property shall be subject to forfeiture for a violation of § 4759, § 4761(a) or (b), § 4763 or § 4764 of this title; and

d. A forfeiture of real property encumbered by a bona fide security interest of the secured party if the party neither had knowledge of nor consented to the act or omission.

(b) Notwithstanding any other provisions of the laws of this State or rules of court, the procedures listed in subsections (c)-(j) of this section are applicable to the administrative forfeiture of property subject to forfeiture under this section.

(c) Property subject to forfeiture under this chapter may be seized by the Secretary upon process issued by any Superior Court having jurisdiction over the property. Seizure without process may be made if:

(1) The seizure made is pursuant to subchapter I of Chapter 23 of Title 11 or an inspection under an administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the State in a criminal, injunction or forfeiture proceeding based upon this chapter;

(3) The Secretary has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) The Secretary has probable cause to believe that the property was used or intended to be used in violation of this chapter.

(d) In the event of seizure pursuant to subsection (c) of this section, proceedings under subsections (e) and (j) of this section shall be instituted promptly.

(e) Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the Secretary subject only to the orders and decrees of the Superior Court. When property is seized under this chapter, the Secretary may:

(1) Place the property under seal;

(2) Remove the property to a place designated by the Secretary; or

(3) Require the Department of Safety and Homeland Security to take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(f) When property is forfeited under this chapter, the Secretary may:

(1) Retain it for official use;

(2) Sell that which is not required to be destroyed by law and which is not harmful to the public. The proceeds shall be used for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising and court costs;

(3) Allow the arresting agency or any other law enforcement division to use the property for the purpose of law enforcement provided that any proceeds remaining after the payment of expenses and any other money forfeited or realized from forfeited property shall be deposited to the Special Law Enforcement Assistance Fund for the use of the State for the purposes as established by the Attorney General with the concurrence of the Director of the Office of Management and Budget and the Controller General;

(4) Require the Department of Safety and Homeland Security to take custody of the property and remove it for disposition in accordance with law; or

(5) Forward it to the Administration for disposition.

(g) Controlled substances listed in Schedule I that are possessed, transferred, sold or offered for sale in violation of this chapter are contraband and shall be seized and summarily forfeited to the State. Controlled substances listed in Schedule I, the owners of which are unknown, which are seized or come into the possession of the State are contraband and shall be summarily forfeited to the State.

(h) Species of plants from which controlled substances in Schedules I and II may be derived which have been planted or cultivated in violation of this chapter or of which the owners or cultivators are unknown or which are wild growths may be seized and summarily forfeited to the State.

(i) The failure, upon demand by the Secretary or the Secretary's authorized agent, of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored to produce an appropriate registration or proof that the person is the holder thereof constitutes authority for the seizure and forfeiture of the plants.

(j) Property seized pursuant to this section that is not summarily forfeited pursuant to subsection (f) of this section shall be automatically forfeited to the State upon application to the Superior Court if, within 45 days of notification of seizure to all known parties having possessory interest in the seized property by registered or certified mail to the last known post-office address of the parties in interest and by publication in a newspaper of general circulation in this State, the person or persons claiming title to the seized property do not institute proceedings in the Superior Court to establish:

(1) That they have the lawful possessory interest in the seized property; and

(2) The property was unlawfully seized or not subject to forfeiture pursuant to this section.

16 Del. C. 1953, § 4769; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, §§ 2, 4; 64 Del. Laws, c. 246, §§ 2, 3; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 450, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 288, § 11; 73 Del. Laws, c. 349, § 20; 75 Del. Laws, c. 88, § 21(8); 75 Del. Laws, c. 350, § 193(c); 78 Del. Laws, c. 13, § 65.;



§ 4785. Burden of proof; liabilities

(a) It is not necessary for the State to negate any exemption or exception in this chapter in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under this chapter. The burden of going forward with the evidence to establish any exemption or exception is upon the person claiming it.

(b) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this chapter, such person is presumed not to be the holder of the registration or form. The burden of proof is upon the person to rebut the presumption.

(c) No liability is imposed by this chapter upon any authorized state, county or municipal officer engaged in the lawful performance of the officer's duties.

16 Del. C. 1953, § 4770; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 4; 70 Del. Laws, c. 186, § 1.;



§ 4786. Judicial review

All final determinations, findings and conclusions of the Secretary under this chapter are final and conclusive decisions of the matters involved. Any person aggrieved by the decision may obtain review of the decision in the Superior Court. Findings of fact by the Secretary, if supported by substantial evidence, are conclusive.

16 Del. C. 1953, § 4771; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 4.;



§ 4787. Education and research

(a) The Secretary shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs the Secretary may:

(1) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

(2) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

(3) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(4) Evaluate procedures, projects, techniques and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances;

(5) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them;

(6) Assist in the education and training of state and local law-enforcement officials in their efforts to control misuse and abuse of controlled substances; and

(7) Require such evidence of completion of courses of professional education requirements needed for registration, or subsequent renewal of registration, as the Secretary deems appropriate.

(b) The Secretary shall encourage research on misuse and abuse of controlled substances. In connection with the research and in furtherance of the enforcement of this chapter the Secretary may:

(1) Establish methods to assess accurately the effects of controlled substances and identify and characterize those with potential for abuse;

(2) Make studies and undertake programs of research to:

a. Develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of this chapter;

b. Determine patterns of misuse and abuse of controlled substances and the social effects thereof; and

c. Improve methods for preventing, predicting, understanding and dealing with the misuse and abuse of controlled substances; and

(3) Enter into contracts with public agencies, institutions of higher education and private organizations or individuals for the purpose of conducting research, demonstrations or special projects which bear directly on misuse and abuse of controlled substances.

(c) The Secretary may enter into contracts for educational and research activities without performance bonds.

(d) The Secretary may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of the research. Persons who obtain this authorization are not compelled in any civil, criminal, administrative, legislative or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.

(e) The Secretary may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.

16 Del. C. 1953, § 4772; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 4; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 193, § 4.;






Subchapter VII Miscellaneous

§ 4791. Pending proceedings

(a) Prosecution for any violation of law occurring prior to the effective date of any amendment to this chapter is not affected or abated by any amendment to this chapter.

(b) Civil seizures or forfeitures and injunctive proceedings commenced prior to the effective date of any amendment to this chapter are not affected by any amendment to this chapter.

(c) All administrative proceedings pending under prior laws which are superseded by any amendment to this chapter shall be continued and brought to a final determination in accord with the laws or rules in effect prior to the effective date of any amendment to this chapter.

(d) This chapter and any amendments thereto apply to any violation of law, seizure and forfeiture, injunctive proceeding, administrative proceeding or investigation which occurs or is commenced following the effective date of this chapter and any amendments thereto.

16 Del. C. 1953, § 4773; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 5; 78 Del. Laws, c. 13, § 66.;



§ 4792. Continuation of rules

Any orders and rules promulgated under any law affected by this chapter and in effect on the effective date of this chapter and not in conflict with it continue in effect until modified, superseded or repealed.

16 Del. C. 1953, § 4774; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 5.;



§ 4793. Uniformity of interpretation

This chapter shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among those states which enact it.

16 Del. C. 1953, § 4775; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 5.;



§ 4794. Short title

This chapter may be cited as the "Controlled Substances Act.''

16 Del. C. 1953, § 4776; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 5; 78 Del. Laws, c. 13, § 67.;



§ 4795. Jurisdiction

(a) The Superior Court shall have original and exclusive jurisdiction over any violation of this chapter by persons 18 years of age or older.

(b) The provisions of subsection (a) of this section or any other law to the contrary notwithstanding, the Court of Common Pleas shall have original jurisdiction over any violation of:

(1) Section 4764 of this title;

(2) Section 4771 of this title,

by persons 18 years of age or older.

(c) The Family Court shall have original and exclusive jurisdiction over violations of this chapter by persons under age 18.

16 Del. C. 1953, § 4777; 58 Del. Laws, c. 424, § 1; 58 Del. Laws, c. 480, § 3; 61 Del. Laws, c. 261, § 4; 62 Del. Laws, c. 250, § 5; 71 Del. Laws, c. 63, §§ 2, 3; 71 Del. Laws, c. 176, § 25; 78 Del. Laws, c. 13, § 68.;



§ 4796. Authority of the Attorney General

Nothing in this chapter shall be interpreted as limiting the authority or responsibility of the Attorney General of this State to enforce the laws of this State.

16 Del. C. 1953, § 4778; 58 Del. Laws, c. 424, § 1; 62 Del. Laws, c. 250, § 5.;



§ 4797. Statewide authorized tamper resistant prescription forms

(a) Effective October 1, 2010, every prescription written in this State by a practitioner shall be written on a statewide authorized tamper-resistant prescription form. This section shall not apply to prescriptions generated within a licensed medical facility that results in the internal dispensing of prescription drugs to any patient receiving treatment in that facility, nor to tamper-resistant prescription forms electronically generated within a licensed medical facility that meet the criteria established by the committee created under this section.

(b) "Statewide tamper-resistant prescription pads'' shall be defined as a prescription pad, which has been authorized by the State for use, and meets the following criteria:

(1) Prevention of unauthorized copying,

(2) Prevention of erasure or modification; and

(3) An ability to prevent counterfeit prescription forms.

(c) The Secretary of the Delaware Department of Safety and Homeland Security (DSHS), or the Secretary's designee, shall form a committee consisting of representatives of state agencies and private sector interests. The purpose of the committee is to establish a statewide prescription form with specific criteria pursuant to this section to eliminate or significantly reduce prescription fraud. The committee shall develop the standard format and identifying markers on the front and back of the prescription form to be used by practitioners throughout the State. "Markers'' shall be defined as the specific criteria under this subsection which shall be authorized by the State to be used on a statewide prescription form. The committee shall further develop a request for proposal which shall contain the adopted format and criteria approved by the committee to be submitted for bid to the State. The committee shall also have the authority to promulgate rules and regulations for the implementation of the provisions of this subsection. The committee shall be comprised of the following members:

(1) The Secretary of the Department of Safety and Homeland Security or the Secretary's designee;

(2) A representative from the State Police Drug Diversion Unit to be appointed by the Secretary of the Department of Safety and Homeland Security;

(3) A representative from the Medical Society of Delaware to be appointed by the Governor;

(4) A representative from the pharmaceutical industry to be appointed by the Governor;

(5) The Director of the Division of Professional Regulation or the Director's designee;

(6) A representative of the Delaware Healthcare Facilities Association to be appointed by the Governor;

(7) The Director of Medicaid and Medical Assistance or the Director's designee;

(8) A representative of the Board of Pharmacy to be appointed by the Director of the Division of Professional Regulation;

(9) A representative from the Delaware Healthcare Association to be appointed by the Governor;

(10) A representative from the Office of Controlled Substances to be appointed by the Director of the Division of Professional Regulation;

(11) A representative from the Delaware Pharmacists Society to be appointed by the Governor;

(12) Two members at-large to be appointed by the Governor of the State.

76 Del. Laws, c. 352, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 159, § 1; 78 Del. Laws, c. 155, § 6.;



§ 4798. The Delaware Prescription Monitoring Program

(a) It is the intent of the General Assembly that the Delaware Prescription Monitoring Act established pursuant to this section serves as a means to promote public health and welfare and to detect the illegal use of controlled substances. The Delaware Prescription Monitoring Act shall have the dual purpose of reducing misuse and diversion of controlled substances in the State while promoting improved professional practice and patient care.

(b) Definitions. —

(1) "Administer'' or "administration'' means the direct application of a drug to the body of a patient by injection, inhalation, ingestion, or any other means.

(2) "Chemical dependency professional'' means a person who uses addiction counseling methods to assist an individual or group to develop an understanding of alcohol and drug dependency problems, define goals, and plan action reflecting the individual's or group's interest, abilities and needs as affected by addiction problems.

(3) "Controlled substance'' means any substance or drug defined, enumerated or included in this chapter and Title 21, Code of Federal Regulations.

(4) "Dispense'' or "dispensing'' means the interpretation, evaluation, and implementation of a prescription drug or, including the preparation and delivery of a drug to a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to, or use by, a patient.

(5) "Dispenser'' means a person authorized by this State to dispense or distribute to the ultimate user any controlled substance or drug monitored by the program, but shall not include any of the following: a licensed health care facility pharmacy that dispenses, distributes or administers any controlled substance, or drug monitored by the program, for the purposes of inpatient care, or any emergency department dispensing a controlled substance for immediate use.

(6) [Repealed.]

(7) "Drug'' means any of the following:

a. Any substance recognized as a drug in the official compendium, or supplement thereto, designated by the Office of Controlled Substances for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans.

b. Any substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease or pain in humans.

c. Any substance other than food intended to affect the structure or any function of the body of humans.

(8) "Drugs of concern'' means drugs other than controlled substances as defined by rule which demonstrate a potential for abuse or diversion.

(9) "Licensed professional counselor of mental health'' means an individual licensed as a professional counselor of mental health who publicly offers to render to individuals, groups, organizations or the general public a service involving the application of clinical counseling principles, methods or procedures and the diagnosis and treatment of mental and emotional disorders to assist individuals in achieving more effective personal and social adjustment.

(10) "Patient'' means the person who is the ultimate user of a controlled substance or drug monitored by the program for whom a prescription is issued and for whom a controlled substance or drug is dispensed.

(11) "Prescriber'' means a licensed health care professional with the authority to write and issue prescriptions, except it shall not include:

a. A prescriber or other authorized person who administers such controlled substance or drug upon the lawful order of a prescriber.

b. A prescriber or other authorized person who, in providing emergency patient care in a healthcare facility, causes the administration of a controlled substance for immediate relief of symptoms arising from an acute condition.

c. A prescriber or other authorized person who prescribes up to a 72-hour supply of a controlled substance for on call services or emergency care.

d. A veterinarian who prescribes for the purpose of providing veterinary services.

(12) "Prescription monitoring information'' means data submitted to and maintained by the prescription monitoring program established under this section.

(13) "Prescription Monitoring Program'' or "PMP'' means the electronic program established by this section.

(c) The Office of Controlled Substances shall establish and maintain a PMP program to monitor the prescribing and dispensing of all Schedule II, III, IV and V controlled substances by prescribers in this State, and to research the prescribing and dispensing of drugs of concern. The PMP shall not interfere with the legal use of a controlled substance or drug of concern. The PMP shall be:

(1) Used to provide information to prescribers, dispensers, and patients to help avoid the illegal use of controlled substances;

(2) Used to assist law enforcement to investigate illegal activity related to the prescribing, dispensing and consumption of controlled substances or drugs of concern; and

(3) Designed to minimize inconvenience to patients and prescribing medical practitioners while effectuating the collection and storage of prescription monitoring information.

(d) A dispenser including those dispensing an amount deemed medically necessary for a 72-hour supply, shall submit the required information regarding each prescription dispensed for a controlled substance, in accordance with the transmission methods and frequency established by regulation issued by the Office of Controlled Substances. When needed for bona fide research purposes and in accordance with applicable regulation, the Office of Controlled Substances may require a dispenser to submit the required information regarding each prescription dispensed for a drug of concern, but in no event should dispensers be required to submit such information any more frequently than that required for controlled substances. The following information shall be submitted for each prescription:

(1) Pharmacy name;

(2) Dispenser DEA registration number;

(3) Date drug was dispensed;

(4) Prescription number;

(5) Whether prescription is new or a refill;

(6) NDC code for drug dispensed;

(7) Quantity dispensed;

(8) Approximate number of days supplied;

(9) Patient name and date of birth;

(10) Patient address;

(11) Prescriber DEA registration number and name;

(12) Date prescription issued by prescriber.

(e) When a dispenser has a reasonable belief that a patient may be seeking a controlled substance listed in Schedule II, III, IV or V for any reason other than the treatment of an existing medical condition, the dispenser shall obtain a patient utilization report regarding the patient for the preceding 12 months from the Prescription Monitoring Program before dispensing the prescription.

(f) A prescriber, or other person authorized by the prescriber, shall obtain, before writing a prescription for a controlled substance listed in Schedule II, III, IV or V for a patient, a patient utilization report regarding the patient for the preceding 12 months from the computerized program established by the Office of Controlled Substances when the prescriber has a reasonable belief that the patient may be seeking the controlled substance, in whole or in part, for any reason other than the treatment of an existing medical condition. The prescriber shall review the patient utilization report to assess whether the prescription for the controlled substance is necessary.

(g) A licensed chemical dependency professional or licensed professional counselor of mental health may obtain a patient utilization report from the Prescription Monitoring Program for patients enrolled in substance abuse treatment programs receiving treatment from, or under the direction of, the chemical dependency professional or professional counselor of mental health.

(h) The Chief Medical Examiner or licensed physician designee may obtain a patient utilization report from the Prescription Monitoring Program for the purpose of investigating the death of an individual.

(i) The Office of Controlled Substances may issue a waiver to a prescriber who is unable to access prescription information by electronic means. A prescriber who is unable to access prescription information by electronic means shall obtain a waiver from the OCS on annual basis until such time they can access the prescription information by electronic means.

(j) Unless a court of competent jurisdiction makes a finding of gross negligence, malice or criminal intent, the Office of Controlled Substances, any other state agency, any prescriber or dispenser, or any person or entity in proper possession of information pursuant to this statute is not subject to civil liability, administrative action or other legal or equitable relief for any of the following acts or omissions:

(1) Furnishing information pursuant to this section.

(2) Receiving, using or relying on, or not using or relying on, information received pursuant to this section.

(3) Information that was not furnished to the Office of Controlled Substances.

(4) Information that was factually incorrect or that was released by the Office of Controlled Substance to the wrong person or entity.

(k) Prescription information submitted to the PMP is protected health information, not subject to public or open records law, and not subject to disclosure, except as otherwise provided in this section.

(l) The Office of Controlled Substances shall maintain procedures to ensure that the privacy and confidentiality of patients and patient information collected, recorded, transmitted, and maintained is not disclosed, except as provided for in this section.

(1) If there is reasonable cause to believe a violation of law or breach of professional standards may have occurred, the Office of Controlled Substances shall notify the appropriate law enforcement or professional licensure, certification, or regulatory agency or entity and shall provide prescription information required for an investigation.

(2) The Office of Controlled Substances may provide data in the prescription monitoring program in the form of a report to the following persons:

a. A prescriber, or other person authorized by the prescriber, or a dispenser, or other person authorized by the dispenser, who requests information and certifies that the requested information is for the purpose of providing medical or pharmaceutical treatment to a bona fide patient;

b. An individual who requests the individual's own prescription monitoring information in accordance with procedures established pursuant to regulations;

c. A designated representative of any Board or Commission pursuant to § 8735(a) of Title 29 responsible for the licensure, regulation, or discipline of prescribers, dispensers or other persons authorized to prescribe, administer, or dispense controlled substances and who is involved in a bona fide specific investigation involving a designated person;

d. A local, state, or federal law-enforcement or prosecutorial official engaged in the administration, investigation, or enforcement of the laws governing controlled substances and who is involved in a bona fide specific drug-related investigation in which a report of suspected criminal activity involving controlled substances by an identified suspect has been made, and provided that such information be relevant and material to such investigation, limited in scope to the extent reasonably practicable in light of the purpose for which the information is sought, and include identifying information only if nonidentifying information could not be used;

e. The Delaware Department of Health and Social Services regarding Medicaid program recipients;

f. A properly convened grand jury pursuant to a subpoena properly issued for the records;

g. Personnel of the Division of Professional Regulation for purposes of administration and enforcement of this section;

h. A licensed chemical dependency professional or licensed professional counselor of mental health who requests information and certifies that the requested information is for a patient enrolled in a substance abuse treatment program receiving treatment from, or under the direction of the chemical dependency professional or professional counselor of mental health.

i. The Chief Medical Examiner or licensed physician designee who requests information and certifies the request is for the purpose of investigating the death of an individual.

j. Qualified personnel for the purpose of bona fide research or education; however, data elements that would reasonably identify a specific recipient, prescriber or dispenser must be deleted or redacted from such information prior to disclosure; and further provided that, release of the information may be made only pursuant to a written agreement between qualified personnel and the Office of Controlled Substances in order to ensure compliance with this subsection.

(m) The Division of Professional Regulation may contract with another agency of this State or with a private vendor, as necessary, to ensure the effective operation of the prescription monitoring program. A contractor shall comply with the provisions regarding confidentiality of prescription information under this section is subject to the penalties specified in this section for any unlawful acts.

(n) The Office of Controlled Substances may promulgate regulations setting forth the procedures and methods for implementing this section.

(o) The Office of Controlled Substances shall design and implement an evaluation component to identify cost-benefits of the Prescription Monitoring Program, including its effect on diversion and abuse of controlled substances and drugs of concern, and other information relevant to policy, research and education involving controlled substances and drugs of concern monitored by the Prescription Monitoring Program.

(1) The Office of Controlled Substances shall report to the General Assembly the information obtained pursuant to this subsection on an annual basis.

(2) To the extent such information is made available to the Office of Controlled Substances, the report may include information and data, including surveys, polls, or other data from multi-disciplinary experts and stakeholders, relating to the negative or positive impact of the prescription monitoring program on appropriate prescribing practices of controlled substances and drugs of concern.

(p) The Office of Controlled Substances may exchange prescription information submitted to the PMP through an interstate commission with an authorized member state.

(q) A dispenser who fails to submit prescription monitoring information to the Office of Controlled Substances PMP as required by this section, or who knowingly submits incorrect prescription information, shall be subject to disciplinary sanction pursuant to Title 24.

(r) A person or persons authorized to have prescription monitoring information pursuant to this section who knowingly discloses this information in violation of this section is guilty of a class G felony and, upon conviction, shall be fined not more than $5,000 nor imprisoned more than 2 years, or both.

(s) A person authorized to have prescription monitoring information pursuant to this section who intentionally uses this information in the furtherance of other crimes is guilty of a class E felony and, upon conviction, shall be fined not more than $10,000 nor imprisoned more than 5 years, or both.

(t) A person or persons not authorized to have prescription monitoring information pursuant to this section who obtain such information fraudulently is guilty of a class E felony and, upon conviction, shall be fined not more than $10,000 nor imprisoned more than 5 years, or both.

(u) All prescribers who hold a registration pursuant to § 4732 of this title shall register with the Prescription Monitoring Program on or before January 1, 2014. All dispensers located in the State of Delaware that hold a registration pursuant to § 4732 of this title shall ensure that all pharmacists dispensing at the registrant's place of business are registered with the Prescription Monitoring Program on or before January 1, 2014. A violation of this subsection may serve as a basis for discipline pursuant to § 4735 of this title.

77 Del. Laws, c. 396, § 2; 79 Del. Laws, c. 92, § 2; 79 Del. Laws, c. 164, § 2.;









CHAPTER 48. LICENSING OF DRUG ABUSE PREVENTION, CONTROL, TREAT- MENT AND EDUCATION PROGRAMS

§ 4801. -4813. Definitions; duties of bureau; hospital and outpatient facilities for drug dependents; application for license, fee; review and action upon license applications; expiration of license, renewal, conditional permit; denial, revocation or suspension of license, procedure; reinstatement of revoked or suspended license; injunctive proceedings; right of entry and inspection; Methadone Treatment Medication Units; annual reports; exceptions

Repealed by 73 Del. Laws, c. 358, § 1, eff. July 8, 2002.;






CHAPTER 48A. SUBSTANCE ABUSE REHABILI- TATION, TREATMENT, EDUCATION AND PREVENTION FUND

§ 4801A. Fund created

The General Assembly, in order to help provide funding for substance abuse rehabilitation, treatment coordination, prevention and education, hereby creates a special "Substance Abuse Rehabilitation, Treatment Coordination, Prevention and Education Fund.''

67 Del. Laws, c. 210, § 1; 68 Del. Laws, c. 443, §§ 2, 3.;

§ 4802A Source of funds.

(a) In addition to and at the same time as any fine is assessed to any criminal defendant, or juvenile adjudicated delinquent for any violations of §§ 4751-4758, 4761 or 4771-4774 of this title or § 4177 of Title 21, there shall be levied an additional penalty, in addition to the penalty assessment as provided in § 9012 of Title 11, of 15% of every fine, penalty and forfeiture imposed and collected by the courts for such criminal offenses. When a fine, penalty or forfeiture is suspended in whole or in part, the penalty assessment shall not be suspended.

(b) Upon collection of the penalty assessment, the same shall be paid over to the agency, Prothonotary or clerk of the court as the case may be, who shall collect it and transmit it to the State Treasurer to be deposited in a separate account designated "Substance Abuse Rehabilitation, Treatment, Education and Prevention Fund.''

67 Del. Laws, c. 210, § 1; 68 Del. Laws, c. 443, §§ 4, 5; 69 Del. Laws, c. 131, § 1.;

§ 4803A Use of fund.

(a) The State Treasurer shall have the power to invest the assets of the Substance Abuse Rehabilitation, Treatment, Education and Prevention Fund in a prudent manner. Any profits and interest from such investment shall remain in the Fund and become part of the principal thereof.

(b) The funds raised by this chapter shall be used only for the provision of and coordination of substance abuse rehabilitation treatment, education and/or prevention services and shall be administered by the permanent treatment access committee of SENTAC; provided that any expenditures therefrom must be approved by the Delaware State Clearinghouse Committee.

67 Del. Laws, c. 210, § 1; 68 Del. Laws, c. 443, §§ 5, 6.;

§ 4804A Annual reports.

The State Treasurer shall transmit to the Governor, State Auditor and the General Assembly an annual report describing the status of this Fund.

67 Del. Laws, c. 210, § 1.;



§ 4802A. Source of funds

(a) In addition to and at the same time as any fine is assessed to any criminal defendant, or juvenile adjudicated delinquent for any violations of §§ 4751-4758, 4761 or 4771-4774 of this title or § 4177 of Title 21, there shall be levied an additional penalty, in addition to the penalty assessment as provided in § 9012 of Title 11, of 15% of every fine, penalty and forfeiture imposed and collected by the courts for such criminal offenses. When a fine, penalty or forfeiture is suspended in whole or in part, the penalty assessment shall not be suspended.

(b) Upon collection of the penalty assessment, the same shall be paid over to the agency, Prothonotary or clerk of the court as the case may be, who shall collect it and transmit it to the State Treasurer to be deposited in a separate account designated "Substance Abuse Rehabilitation, Treatment, Education and Prevention Fund.''

67 Del. Laws, c. 210, § 1; 68 Del. Laws, c. 443, §§ 4, 5; 69 Del. Laws, c. 131, § 1.;

§ 4803A Use of fund.

(a) The State Treasurer shall have the power to invest the assets of the Substance Abuse Rehabilitation, Treatment, Education and Prevention Fund in a prudent manner. Any profits and interest from such investment shall remain in the Fund and become part of the principal thereof.

(b) The funds raised by this chapter shall be used only for the provision of and coordination of substance abuse rehabilitation treatment, education and/or prevention services and shall be administered by the permanent treatment access committee of SENTAC; provided that any expenditures therefrom must be approved by the Delaware State Clearinghouse Committee.

67 Del. Laws, c. 210, § 1; 68 Del. Laws, c. 443, §§ 5, 6.;

§ 4804A Annual reports.

The State Treasurer shall transmit to the Governor, State Auditor and the General Assembly an annual report describing the status of this Fund.

67 Del. Laws, c. 210, § 1.;



§ 4803A. Use of fund

(a) The State Treasurer shall have the power to invest the assets of the Substance Abuse Rehabilitation, Treatment, Education and Prevention Fund in a prudent manner. Any profits and interest from such investment shall remain in the Fund and become part of the principal thereof.

(b) The funds raised by this chapter shall be used only for the provision of and coordination of substance abuse rehabilitation treatment, education and/or prevention services and shall be administered by the permanent treatment access committee of SENTAC; provided that any expenditures therefrom must be approved by the Delaware State Clearinghouse Committee.

67 Del. Laws, c. 210, § 1; 68 Del. Laws, c. 443, §§ 5, 6.;

§ 4804A Annual reports.

The State Treasurer shall transmit to the Governor, State Auditor and the General Assembly an annual report describing the status of this Fund.

67 Del. Laws, c. 210, § 1.;



§ 4804A. Annual reports

The State Treasurer shall transmit to the Governor, State Auditor and the General Assembly an annual report describing the status of this Fund.

67 Del. Laws, c. 210, § 1.;






CHAPTER 49. NATURAL FOOD SUBSTANCES

§ 4901. Manufacture, delivery, possession and use of laetrile

The manufacture, delivery, possession and use of laetrile (amygdalin, Vitamin B-17) is lawful within the State. No person, however, shall manufacture, sell or deliver laetrile (amygdalin, Vitamin B-17) for purposes of transporting such substances to any other state, district or territory beyond the borders of Delaware.

61 Del. Laws, c. 90, § 2.;



§ 4902. Sale or distribution of laetrile; labeling requirement

Laetrile (amygdalin, Vitamin B-17) may be distributed or sold by any person, and no special license or prescription shall be required for the sale or distribution of such substance. The label or other device affixed to a container containing laetrile (amygdalin, Vitamin B-17) shall include a statement that such substance has not yet been approved as a treatment or cure for cancer by the Food and Drug Administration of the United States Department of Health, Education and Welfare.

61 Del. Laws, c. 90, § 2.;



§ 4903. Duties of Department

The Department of Health and Social Services shall:

(1) Adopt regulations which prescribe minimum standards for manufacturers in preparing, compounding, processing or packaging laetrile (amygdalin, Vitamin B-17);

(2) Conduct inspections of manufacturers of laetrile (amygdalin, Vitamin B-17);

(3) Establish reasonable fees, to be collected from the manufacturer, for the purpose of paying the costs of the inspections.

61 Del. Laws, c. 90, § 2; 70 Del. Laws, c. 149, § 197.;



§ 4904. Prescribing or administering of laetrile

(a) No hospital nor health facility may interfere with the physician-patient relationship by restricting or forbidding the use of laetrile (amygdalin, Vitamin B-17) when prescribed or administered by a physician, surgeon, osteopath or other person engaged in the practice of medicine, as that term is defined in § 1702(9) of Title 24 and/or when requested by a patient, unless the substance as prescribed or administered by the physician or medical practitioner is found to be harmful by the Board of Medical Licensure and Discipline in a public hearing which complies with the Freedom of Information Act.

(b) No physician, surgeon, osteopath or other person engaged in the practice of medicine, as that term is defined in § 1702(9) of Title 24 shall be subject to disciplinary action solely for the prescribing or administering of laetrile (amygdalin, Vitamin B-17) to a patient under the physician's, surgeon's, osteopath's or other person's care who has requested the substance.

(c) Under this section laetrile shall not be considered a medical drug, but shall be considered a natural food substance.

61 Del. Laws, c. 90, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 2; 77 Del. Laws, c. 319, § 1.;



§ 4905. Distribution by pharmacists

A pharmacist shall not be subject to any penalty for filling a prescription for laetrile (amygdalin, Vitamin B-17) if the prescription is issued to a patient by a physician, surgeon, osteopath or other person engaged in the practice of medicine, as that term is defined in subsection (b) of § 1703 of Title 24.

61 Del. Laws, c. 90, § 2.;






CHAPTER 49A. THE DELAWARE MEDICAL MARIJUANA ACT [EFFECTIVE JULY 1, 2011; SEE § 4926A OF THIS TITLE]

§ 4901A. Findings

(a) Marijuana's recorded use as a medicine goes back nearly 5,000 years. Modern medical research has confirmed the beneficial uses for marijuana in treating or alleviating the pain, nausea, and other symptoms associated with a variety of debilitating medical conditions, including cancer, multiple sclerosis, and HIV/AIDS, as found by the National Academy of Sciences' Institute of Medicine in March 1999.

(b) Studies published since the 1999 Institute of Medicine report have continued to show the therapeutic value of marijuana in treating a wide array of debilitating medical conditions. These include relief of the neuropathic pain caused by multiple sclerosis, HIV/AIDS, and other illnesses that often fails to respond to conventional treatments and relief of nausea, vomiting, and other side effects of drugs used to treat HIV/AIDS and hepatitis C, increasing the chances of patients continuing on life-saving treatment regimens. Specifically, in February 2010, the Center for Medicinal Cannabis Research released a lengthy report that summarized 15 recent studies clearly demonstrating marijuana's medical efficacy for a broad range of conditions. These studies, many of which were double blind, placebo-controlled trials, included neuropathic pain trials published in the Journal of Pain, Neuropsychopharmacology and Neurology, a study on the analgesic efficacy of smoked marijuana published in Anesthesiology, a study on the mechanisms of cannabinoid analgesia in rats published in Pain, and a study on vaporization as a "smokeless'' marijuana delivery system published in Clinical Pharmacology & Therapeutics.

(c) Marijuana has many currently accepted medical uses in the United States, having been recommended by thousands of licensed physicians to at least 350,000 patients in states with medical marijuana laws. Marijuana's medical utility has been recognized by a wide range of medical and public health organizations, including the American Academy of HIV Medicine, the American College of Physicians, the American Nurses Association, the American Public Health Association and the Leukemia and Lymphoma Society.

(d) Data from the Federal Bureau of Investigation's Uniform Crime Reports and the Compendium of Federal Justice Statistics show that approximately 99 out of every 100 marijuana arrests in the U.S. are made under state law, rather than under federal law. Consequently, changing state law will have the practical effect of protecting from arrest the vast majority of seriously ill patients who have a medical need to use marijuana.

(e) Alaska, Arizona, California, Colorado, the District of Columbia, Hawaii, Maine, Michigan, Montana, Nevada, New Mexico, New Jersey, Oregon, Vermont, Rhode Island, and Washington have removed state-level criminal penalties from the medical use of marijuana. Delaware joins in this effort for the health and welfare of its citizens.

(f) States are not required to enforce federal law or prosecute people for engaging in activities prohibited by federal law. Therefore, compliance with this chapter does not put the State of Delaware in violation of federal law.

(g) State law should make a distinction between the medical and nonmedical uses of marijuana. Hence, the purpose of this chapter is to protect patients with debilitating medical conditions, as well as their physicians and providers, from arrest and prosecution, criminal and other penalties, and property forfeiture if such patients engage in the medical use of marijuana.

78 Del. Laws, c. 23, § 1.;

§ 4902A Definitions.

In this chapter, unless the context otherwise requires, the following definitions shall apply:

(1) "Cardholder'' means a qualifying patient or a designated caregiver who has been issued and possesses a valid registry identification card.

(2) "Compassion center agent'' means a principal officer, board member, employee, or agent of a registered compassion center who is 21 years of age or older and has not been convicted of an excluded felony offense for drug misdemeanor within 5 years.

(3) "Debilitating medical condition'' means one or more of the following:

a. Cancer, positive status for human immunodeficiency virus, acquired immune deficiency syndrome, decompensated cirrhosis, amyotrophic lateral sclerosis, agitation of Alzheimer's disease, post-traumatic stress disorder, or the treatment of these conditions;

b. A chronic or debilitating disease or medical condition or its treatment that produces 1 or more of the following: cachexia or wasting syndrome; severe, debilitating pain, that has not responded to previously prescribed medication or surgical measures for more than 3 months or for which other treatment options produced serious side effects; intractable nausea; seizures; or severe and persistent muscle spasms, including but not limited to those characteristic of multiple sclerosis;

c. Any other medical condition or its treatment added by the Department, as provided for in § 4906A of this title.

(4) "Department'' means the Delaware Department of Health and Social Services or its successor agency.

(5) "Designated caregiver'' means a person who:

a. Is at least 21 years of age;

b. Has agreed to assist with a patient's medical use of marijuana;

c. Has not been convicted of an excluded felony offense; and

d. Assists no more than 5 qualifying patients with their medical use of marijuana.

(6) "Enclosed, locked facility'' means a greenhouse, building, or other enclosed area equipped with locks or other security devices that is on a registered compassion center's property and permits access only the compassion center agents working for the registered compassion center.

(7) "Excluded felony offense'' means:

a. A violent crime defined in § 4201(c) of Title 11, that was classified as a felony in the jurisdiction where the person was convicted; or

b. A violation of a state or federal controlled substance law that was classified as a felony in the jurisdiction where the person was convicted, not including:

1. An offense for which the sentence, including any term of probation, incarceration, or supervised release, was completed 10 or more years earlier; or

2. An offense that consisted of conduct for which this chapter would likely have prevented a conviction, but the conduct either occurred prior to July 1, 2011, or was prosecuted by an authority other than the State of Delaware.

(8) "Marijuana'' has the meaning given that term in § 4701(23) of this title.

(9) "Medical use'' means the acquisition; administration; delivery; possession; transportation; transfer; transportation; or use of marijuana or paraphernalia relating to the administration of marijuana to treat or alleviate a registered qualifying patient's debilitating medical condition or symptoms associated with the patient's debilitating medical condition.

(10) "Physician'' means a properly licensed physician subject to Chapter 17 of Title 24 except as otherwise provided in this paragraph. If the qualifying patient's debilitating medical condition is post-traumatic stress disorder, the physician must also be a licensed psychiatrist. In relation to a visiting qualifying patient, "physician'' means a person who is licensed with authority to prescribe drugs to humans and who may issue a written certifications or its equivalent in the state of the patient's residence.

(11) "Qualifying patient'' means a person who has been diagnosed by a physician as having a debilitating medical condition.

(12) "Registered compassion center'' means a not-for-profit entity registered pursuant to § 4914A of this title that acquires, possesses, cultivates, manufactures, delivers, transfers, transports, sells, supplies, or dispenses marijuana, paraphernalia, or related supplies and educational materials to registered qualifying patients who have designated the dispenser to cultivate marijuana for their medical use and the registered designated caregivers of these patients.

(13) "Registered safety compliance facility'' means a nonprofit entity registered under § 4915A of this title by the Department to provide 1 or more of the following services: testing marijuana produced for medical use for potency and contaminants; and training cardholders and prospective compassion center agents. The training may include, but need not be limited to, information related to one or more of the following:

a. The safe and efficient cultivation, harvesting, packaging, labeling, and distribution of marijuana;

b. Security and inventory accountability procedures; and

c. Up-to-date scientific and medical research findings related to medical marijuana.

(14) "Registry identification card'' means a document issued by the Department that identifies a person as a registered qualifying patient or registered designated caregiver.

(15) "Safety compliance facility agent'' means a principal officer, board member, employee, or agent of a registered safety compliance facility who is 21 years of age or older and has not been convicted of an excluded felony offense.

(16) "Usable marijuana'' means the dried leaves and flowers of the marijuana plant and any mixture or preparation of those dried leaves and flowers, including but not limited to tinctures, ointments, other preparations, but does not include the seeds, stalks, and roots of the plant. It does not include the weight of any non-marijuana ingredients combined with marijuana, such as ingredients added to prepare a topical administration, food, or drink.

(17) "Verification system'' means a phone or Web-based system that is available to law-enforcement personnel and compassion center agents on a 24-hour basis for verification of registry identification cards.

(18) "Visiting qualifying patient'' means a person who:

a. Has been diagnosed with a debilitating medical condition;

b. Possesses a valid registry identification card, or its equivalent, that was issued pursuant to the laws of another state, district, territory, commonwealth, insular possession of the United States or country recognized by the United States that allows the person to use marijuana for medical purposes in the jurisdiction of issuance; and

c. Is not a resident of Delaware or who has been a resident of Delaware for less than 30 days.

(19) "Written certification'' means a document dated and signed by a physician, stating that in the physician's professional opinion the patient is likely to receive therapeutic or palliative benefit from the medical use of marijuana to treat or alleviate the patient's debilitating medical condition or symptoms associated with the debilitating medical condition. A written certification shall be made only in the course of a bona fide physician-patient relationship where the qualifying patient is under the physician's care for her or his primary care or for her or his debilitating medical condition after the physician has completed an assessment of the qualifying patient's medical history and current medical condition. The bona fide physician-patient relationship may not be limited to authorization for the patient to use medical marijuana or consultation for that purpose. The written certification shall specify the qualifying patient's debilitating medical condition.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4903A Protections for the medical use of marijuana.

(a) A registered qualifying patient shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for the medical use of marijuana pursuant to this chapter, if the registered qualifying patient does not possess more than 6 ounces of usable marijuana.

(b) A registered designated caregiver shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau:

(1) For assisting a registered qualifying patient to whom he or she is connected through the Department's registration process with the medical use of marijuana if the designated caregiver does not possess more than 6 ounces of usable marijuana for each qualifying patient to whom he or she is connected through the Department's registration process; and

(2) For receiving compensation for costs associated with assisting a registered qualifying patient's medical use of marijuana if the registered designated caregiver is connected to the registered qualifying patient through the Department's registration process.

(c) A visiting qualifying patient shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for the medical use of marijuana pursuant to this chapter if the visiting qualifying patient does not possess more than 6 ounces of usable marijuana.

(d) A registered qualifying patient, visiting qualifying patient, or registered designated caregiver shall not be subject to prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau for possession of seeds and stalks.

(e) A registered qualifying patient, visiting qualifying patient, or registered designated caregiver shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau for giving marijuana to a registered qualifying patient, a registered compassion center, or a registered designated caregiver for a registered qualifying patient's medical use where nothing of value is transferred in return, or for offering to do the same, if the person giving the marijuana does not knowingly cause the recipient to possess more marijuana than is permitted by this section.

(f)(1) There shall be a presumption that a qualifying patient is engaged in, or a designated caregiver is assisting with, the medical use of marijuana in accordance with this chapter if the qualifying patient or designated caregiver:

a. Is in possession of a valid registry identification card; and

b. Is in possession of an amount of marijuana that does not exceed the amount allowed under subsections (a)-(c) of this section.

(2) The presumption may be rebutted by evidence that conduct related to marijuana was not for the purpose of treating or alleviating the qualifying patient's debilitating medical condition or symptoms associated with the debilitating medical condition in compliance with this chapter.

(g) A physician shall not be subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including but not limited to civil penalty or disciplinary action by the Delaware Medical Board or by any other occupational or professional licensing board or bureau, solely for providing written certifications or for otherwise stating that, in the physician's professional opinion, a patient is likely to receive therapeutic or palliative benefit from the medical use of marijuana to treat or alleviate the patient's serious or debilitating medical condition or symptoms associated with the serious or debilitating medical condition or for refusing to provide such written certifications or statements, provided that nothing in this chapter shall be deemed to release a physician from the duty to exercise a professional standard of care for evaluating or treating a patient's medical condition.

(h) No person may be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for:

(1) Selling marijuana paraphernalia to a cardholder upon presentation of an unexpired registry identification card in the recipient's name or to a compassion center agent or safety compliance facility agent upon presentation of an unexpired copy of the entity's registration certificate;

(2) Being in the presence or vicinity of the medical use of marijuana as allowed under this chapter; or

(3) Assisting a registered qualifying patient with using or administering marijuana.

(i) A registered compassion center shall not be subject to prosecution; search or inspection, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for:

(1) Acting pursuant to this chapter and Department regulations to acquire, possess, cultivate, manufacture, deliver, transfer, transport, supply, sell, or dispense marijuana or related supplies and educational materials to registered qualifying patients and visiting qualifying patients who have designated the compassion center to provide for them, to registered designated caregivers on behalf of the registered qualifying patients who have designated the registered compassion center, or to other registered compassion centers;

(2) Selling or transferring marijuana seeds to entities that are licensed or registered in another jurisdiction to dispense marijuana for medical purposes; or

(3) Transferring marijuana to and from a registered safety compliance facility for the purposes of analytical testing.

(j) A compassion center agent shall not be subject to prosecution, search, or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for working or volunteering for a registered compassion center pursuant to this chapter and Department regulations to perform the actions on behalf of a registered compassion center that are authorized by this chapter.

(k) A registered safety compliance facility and safety compliance facility agents acting on behalf of a registered safety compliance facility shall not be subject to prosecution; search, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, solely for acting in accordance with this chapter and Department regulations to provide the following services:

(1) Acquiring or possessing marijuana obtained from registered compassion centers;

(2) Returning the marijuana to the same registered compassion centers;

(3) Transporting marijuana that was produced by registered compassion centers to or from those registered compassion centers;

(4) Cultivating, manufacturing, and possessing marijuana for training and analytical testing;

(5) The production or sale of educational materials related to medical marijuana;

(6) The production, sale, or transportation of equipment or materials other than marijuana to registered compassion centers, including lab equipment and packaging materials, that are used by registered compassion centers;

(7) Testing of medical marijuana samples, including for potency and contamination;

(8) Providing training to prospective compassion center agents and compassion center agents, provided that only compassion center agents and safety compliance facility agents may be allowed to possess or cultivate marijuana and any possession or cultivation of marijuana must occur on the location registered with the Department; and

(9) Receiving compensation for actions allowed under this section.

(l) A visiting qualifying patient or an entity that is registered to dispense marijuana for medical use in other jurisdictions shall not be subject to prosecution; search or inspection, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for providing marijuana seeds to registered compassion centers.

(m) Any marijuana, marijuana paraphernalia, licit property, or interest in licit property that is possessed, owned, or used in connection with the medical use of marijuana as allowed under this chapter, or acts incidental to such use, shall not be seized or forfeited. This chapter shall not prevent the seizure or forfeiture of marijuana exceeding the amounts allowed under this chapter nor shall it prevent seizure or forfeiture if the basis for the action is unrelated to the marijuana that is possessed, manufactured, transferred, or used pursuant to this chapter.

(n) Mere possession of, or application for, a registry identification card or registration certificate shall not constitute probable cause or reasonable suspicion, nor shall it be used to support the search of the person, property, or home of the person possessing or applying for the registry identification card. The possession of, or application for, a registry identification card shall not preclude the existence of probable cause if probable cause exists on other grounds.

(o) For the purposes of Delaware state law, the medical use of marijuana by a cardholder or registered compassion center shall be considered lawful as long as it is in accordance with this chapter.

(p) Where a state-funded or locally funded law-enforcement agency encounters an individual who, during the course of the investigation, credibly asserts that he or she is a registered cardholder, or encounters an entity whose personnel credibly assert that it is a registered compassion center, the law-enforcement agency shall not provide any information from any marijuana-related investigation of the person to any law-enforcement authority that does not recognize the protection of this chapter and any prosecution of the individual, individuals, or entity for a violation of this chapter shall be conducted pursuant to the laws of this State.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4904A Limitations.

This chapter does not authorize any person to engage in, and does not prevent the imposition of any civil, criminal, or other penalties for engaging in, the following conduct:

(1) Undertaking any task under the influence of marijuana, when doing so would constitute negligence or professional malpractice;

(2) Possessing marijuana, or otherwise engaging in the medical use of marijuana:

a. In a school bus;

b. On the grounds of any preschool or primary or secondary school; or

c. In any correctional facility.

d. In any health care or treatment facility operated by the Department or funded contractually through the Department.

(3) Smoking marijuana:

a. In any form of transportation; or

b. In any public place.

(4) Operating, navigating, or being in actual physical control of any motor vehicle, aircraft, or motorboat while under the influence of marijuana, except that a registered qualifying patient or visiting qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(5) Using marijuana if that person does not have a serious or debilitating medical condition.

(6) Transferring marijuana to any person who is not allowed to possess marijuana under this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4905A Discrimination prohibited.

(a)(1) No school or landlord may refuse to enroll or lease to, or otherwise penalize, a person solely for his or her status as a registered qualifying patient or a registered designated caregiver, unless failing to do so would cause the school or landlord to lose a monetary or licensing-related benefit under federal law or regulations.

(2) For the purposes of medical care, including organ transplants, a registered qualifying patient's authorized use of marijuana in accordance with this chapter shall be considered the equivalent of the authorized use of any other medication used at the direction of a physician, and shall not constitute the use of an illicit substance or otherwise disqualify a qualifying patient from needed medical care.

(3) Unless a failure to do so would cause the employer to lose a monetary or licensing-related benefit under federal law or federal regulations, an employer may not discriminate against a person in hiring, termination, or any term or condition of employment, or otherwise penalize a person, if the discrimination is based upon either of the following:

a. The person's status as a cardholder; or

b. A registered qualifying patient's positive drug test for marijuana components or metabolites, unless the patient used, possessed, or was impaired by marijuana on the premises of the place of employment or during the hours of employment.

(b) A person otherwise entitled to custody of or visitation or parenting time with a minor shall not be denied such a right, and there shall be no presumption of neglect or child endangerment, for conduct allowed under this chapter, unless the person's actions in relation to marijuana were such that they created an unreasonable danger to the safety of the minor as established by clear and convincing evidence.

(c) No school, landlord, or employer may be penalized or denied any benefit under state law for enrolling, leasing to, or employing a cardholder.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4906A Addition of debilitating medical conditions.

Once the regulations have been adopted pursuant to this chapter, any citizen may petition the Department to add conditions or treatments to the list of debilitating medical conditions listed in § 4902A(3) of this title. The Department shall consider petitions in the manner required by Department regulation, including public notice and hearing, as provided by § 4923A of this title. The Department shall approve or deny a petition within 180 days of its submission. The approval or denial of any petition is a final decision of the Department subject to judicial review. Jurisdiction and venue are vested in the Superior Court.

78 Del. Laws, c. 23, § 1.;

§ 4907A Acts not required, acts not prohibited.

(a) Nothing in this chapter requires:

(1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana;

(2) Any person or establishment in lawful possession of property to allow a guest, client, customer, or other visitor to smoke marijuana on or in that property; or

(3) An employer to allow the ingestion of marijuana in any workplace or to allow any employee to work while under the influence of marijuana, except that a registered qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(4) A physician to provide a written certification or otherwise recommend marijuana to a patient.

(b) Nothing in this chapter prohibits an employer from disciplining an employee for ingesting marijuana in the workplace or working while under the influence of marijuana.

(c) Nothing in this chapter shall be construed to prevent the arrest or prosecution of a registered qualifying patient for reckless driving or driving under the influence of marijuana where probable cause exists.

78 Del. Laws, c. 23, § 1.;

§ 4908A Registration of qualifying patients and designated caregivers.

(a) The Department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the Department's final regulations:

(1) A written certification issued by a physician within 90 days immediately preceding the date of an application, except that in the case of a visiting qualifying patient, the visiting qualifying patient shall submit a copy of the visiting qualifying patient's registry identification card or its equivalent that was issued pursuant to the laws of the jurisdiction of the person's residence, proof of residency in the jurisdiction where the registry identification card or its equivalent was issued; and a certification by the visiting qualifying patient's physician that he or she has a debilitating qualifying condition;

(2) The application or renewal fee;

(3) The name, address, and date of birth of the qualifying patient, except that if the applicant is homeless no address is required;

(4) The name, address, and telephone number of the qualifying patient's physician; and

(5) The name, address, and date of birth of the designated caregiver, if any, chosen by the qualifying patient, except that a visiting qualifying patient shall not have a designated caregiver;

(6) The name of the registered compassion center the qualifying patient designates, if any;

(7) A statement signed by the qualifying patient, pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter; and

(8) A signed statement from the designated caregiver, if any, agreeing to be designated as the patient's designated caregiver and pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter.

(b) Registry identification card applications shall be available no later than the day the Department publishes final regulations.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4909A Issuance of registry identification cards.

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4902A. Definitions

In this chapter, unless the context otherwise requires, the following definitions shall apply:

(1) "Cardholder'' means a qualifying patient or a designated caregiver who has been issued and possesses a valid registry identification card.

(2) "Compassion center agent'' means a principal officer, board member, employee, or agent of a registered compassion center who is 21 years of age or older and has not been convicted of an excluded felony offense for drug misdemeanor within 5 years.

(3) "Debilitating medical condition'' means one or more of the following:

a. Cancer, positive status for human immunodeficiency virus, acquired immune deficiency syndrome, decompensated cirrhosis, amyotrophic lateral sclerosis, agitation of Alzheimer's disease, post-traumatic stress disorder, or the treatment of these conditions;

b. A chronic or debilitating disease or medical condition or its treatment that produces 1 or more of the following: cachexia or wasting syndrome; severe, debilitating pain, that has not responded to previously prescribed medication or surgical measures for more than 3 months or for which other treatment options produced serious side effects; intractable nausea; seizures; or severe and persistent muscle spasms, including but not limited to those characteristic of multiple sclerosis;

c. Any other medical condition or its treatment added by the Department, as provided for in § 4906A of this title.

(4) "Department'' means the Delaware Department of Health and Social Services or its successor agency.

(5) "Designated caregiver'' means a person who:

a. Is at least 21 years of age;

b. Has agreed to assist with a patient's medical use of marijuana;

c. Has not been convicted of an excluded felony offense; and

d. Assists no more than 5 qualifying patients with their medical use of marijuana.

(6) "Enclosed, locked facility'' means a greenhouse, building, or other enclosed area equipped with locks or other security devices that is on a registered compassion center's property and permits access only the compassion center agents working for the registered compassion center.

(7) "Excluded felony offense'' means:

a. A violent crime defined in § 4201(c) of Title 11, that was classified as a felony in the jurisdiction where the person was convicted; or

b. A violation of a state or federal controlled substance law that was classified as a felony in the jurisdiction where the person was convicted, not including:

1. An offense for which the sentence, including any term of probation, incarceration, or supervised release, was completed 10 or more years earlier; or

2. An offense that consisted of conduct for which this chapter would likely have prevented a conviction, but the conduct either occurred prior to July 1, 2011, or was prosecuted by an authority other than the State of Delaware.

(8) "Marijuana'' has the meaning given that term in § 4701(23) of this title.

(9) "Medical use'' means the acquisition; administration; delivery; possession; transportation; transfer; transportation; or use of marijuana or paraphernalia relating to the administration of marijuana to treat or alleviate a registered qualifying patient's debilitating medical condition or symptoms associated with the patient's debilitating medical condition.

(10) "Physician'' means a properly licensed physician subject to Chapter 17 of Title 24 except as otherwise provided in this paragraph. If the qualifying patient's debilitating medical condition is post-traumatic stress disorder, the physician must also be a licensed psychiatrist. In relation to a visiting qualifying patient, "physician'' means a person who is licensed with authority to prescribe drugs to humans and who may issue a written certifications or its equivalent in the state of the patient's residence.

(11) "Qualifying patient'' means a person who has been diagnosed by a physician as having a debilitating medical condition.

(12) "Registered compassion center'' means a not-for-profit entity registered pursuant to § 4914A of this title that acquires, possesses, cultivates, manufactures, delivers, transfers, transports, sells, supplies, or dispenses marijuana, paraphernalia, or related supplies and educational materials to registered qualifying patients who have designated the dispenser to cultivate marijuana for their medical use and the registered designated caregivers of these patients.

(13) "Registered safety compliance facility'' means a nonprofit entity registered under § 4915A of this title by the Department to provide 1 or more of the following services: testing marijuana produced for medical use for potency and contaminants; and training cardholders and prospective compassion center agents. The training may include, but need not be limited to, information related to one or more of the following:

a. The safe and efficient cultivation, harvesting, packaging, labeling, and distribution of marijuana;

b. Security and inventory accountability procedures; and

c. Up-to-date scientific and medical research findings related to medical marijuana.

(14) "Registry identification card'' means a document issued by the Department that identifies a person as a registered qualifying patient or registered designated caregiver.

(15) "Safety compliance facility agent'' means a principal officer, board member, employee, or agent of a registered safety compliance facility who is 21 years of age or older and has not been convicted of an excluded felony offense.

(16) "Usable marijuana'' means the dried leaves and flowers of the marijuana plant and any mixture or preparation of those dried leaves and flowers, including but not limited to tinctures, ointments, other preparations, but does not include the seeds, stalks, and roots of the plant. It does not include the weight of any non-marijuana ingredients combined with marijuana, such as ingredients added to prepare a topical administration, food, or drink.

(17) "Verification system'' means a phone or Web-based system that is available to law-enforcement personnel and compassion center agents on a 24-hour basis for verification of registry identification cards.

(18) "Visiting qualifying patient'' means a person who:

a. Has been diagnosed with a debilitating medical condition;

b. Possesses a valid registry identification card, or its equivalent, that was issued pursuant to the laws of another state, district, territory, commonwealth, insular possession of the United States or country recognized by the United States that allows the person to use marijuana for medical purposes in the jurisdiction of issuance; and

c. Is not a resident of Delaware or who has been a resident of Delaware for less than 30 days.

(19) "Written certification'' means a document dated and signed by a physician, stating that in the physician's professional opinion the patient is likely to receive therapeutic or palliative benefit from the medical use of marijuana to treat or alleviate the patient's debilitating medical condition or symptoms associated with the debilitating medical condition. A written certification shall be made only in the course of a bona fide physician-patient relationship where the qualifying patient is under the physician's care for her or his primary care or for her or his debilitating medical condition after the physician has completed an assessment of the qualifying patient's medical history and current medical condition. The bona fide physician-patient relationship may not be limited to authorization for the patient to use medical marijuana or consultation for that purpose. The written certification shall specify the qualifying patient's debilitating medical condition.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4903A Protections for the medical use of marijuana.

(a) A registered qualifying patient shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for the medical use of marijuana pursuant to this chapter, if the registered qualifying patient does not possess more than 6 ounces of usable marijuana.

(b) A registered designated caregiver shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau:

(1) For assisting a registered qualifying patient to whom he or she is connected through the Department's registration process with the medical use of marijuana if the designated caregiver does not possess more than 6 ounces of usable marijuana for each qualifying patient to whom he or she is connected through the Department's registration process; and

(2) For receiving compensation for costs associated with assisting a registered qualifying patient's medical use of marijuana if the registered designated caregiver is connected to the registered qualifying patient through the Department's registration process.

(c) A visiting qualifying patient shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for the medical use of marijuana pursuant to this chapter if the visiting qualifying patient does not possess more than 6 ounces of usable marijuana.

(d) A registered qualifying patient, visiting qualifying patient, or registered designated caregiver shall not be subject to prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau for possession of seeds and stalks.

(e) A registered qualifying patient, visiting qualifying patient, or registered designated caregiver shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau for giving marijuana to a registered qualifying patient, a registered compassion center, or a registered designated caregiver for a registered qualifying patient's medical use where nothing of value is transferred in return, or for offering to do the same, if the person giving the marijuana does not knowingly cause the recipient to possess more marijuana than is permitted by this section.

(f)(1) There shall be a presumption that a qualifying patient is engaged in, or a designated caregiver is assisting with, the medical use of marijuana in accordance with this chapter if the qualifying patient or designated caregiver:

a. Is in possession of a valid registry identification card; and

b. Is in possession of an amount of marijuana that does not exceed the amount allowed under subsections (a)-(c) of this section.

(2) The presumption may be rebutted by evidence that conduct related to marijuana was not for the purpose of treating or alleviating the qualifying patient's debilitating medical condition or symptoms associated with the debilitating medical condition in compliance with this chapter.

(g) A physician shall not be subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including but not limited to civil penalty or disciplinary action by the Delaware Medical Board or by any other occupational or professional licensing board or bureau, solely for providing written certifications or for otherwise stating that, in the physician's professional opinion, a patient is likely to receive therapeutic or palliative benefit from the medical use of marijuana to treat or alleviate the patient's serious or debilitating medical condition or symptoms associated with the serious or debilitating medical condition or for refusing to provide such written certifications or statements, provided that nothing in this chapter shall be deemed to release a physician from the duty to exercise a professional standard of care for evaluating or treating a patient's medical condition.

(h) No person may be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for:

(1) Selling marijuana paraphernalia to a cardholder upon presentation of an unexpired registry identification card in the recipient's name or to a compassion center agent or safety compliance facility agent upon presentation of an unexpired copy of the entity's registration certificate;

(2) Being in the presence or vicinity of the medical use of marijuana as allowed under this chapter; or

(3) Assisting a registered qualifying patient with using or administering marijuana.

(i) A registered compassion center shall not be subject to prosecution; search or inspection, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for:

(1) Acting pursuant to this chapter and Department regulations to acquire, possess, cultivate, manufacture, deliver, transfer, transport, supply, sell, or dispense marijuana or related supplies and educational materials to registered qualifying patients and visiting qualifying patients who have designated the compassion center to provide for them, to registered designated caregivers on behalf of the registered qualifying patients who have designated the registered compassion center, or to other registered compassion centers;

(2) Selling or transferring marijuana seeds to entities that are licensed or registered in another jurisdiction to dispense marijuana for medical purposes; or

(3) Transferring marijuana to and from a registered safety compliance facility for the purposes of analytical testing.

(j) A compassion center agent shall not be subject to prosecution, search, or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for working or volunteering for a registered compassion center pursuant to this chapter and Department regulations to perform the actions on behalf of a registered compassion center that are authorized by this chapter.

(k) A registered safety compliance facility and safety compliance facility agents acting on behalf of a registered safety compliance facility shall not be subject to prosecution; search, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, solely for acting in accordance with this chapter and Department regulations to provide the following services:

(1) Acquiring or possessing marijuana obtained from registered compassion centers;

(2) Returning the marijuana to the same registered compassion centers;

(3) Transporting marijuana that was produced by registered compassion centers to or from those registered compassion centers;

(4) Cultivating, manufacturing, and possessing marijuana for training and analytical testing;

(5) The production or sale of educational materials related to medical marijuana;

(6) The production, sale, or transportation of equipment or materials other than marijuana to registered compassion centers, including lab equipment and packaging materials, that are used by registered compassion centers;

(7) Testing of medical marijuana samples, including for potency and contamination;

(8) Providing training to prospective compassion center agents and compassion center agents, provided that only compassion center agents and safety compliance facility agents may be allowed to possess or cultivate marijuana and any possession or cultivation of marijuana must occur on the location registered with the Department; and

(9) Receiving compensation for actions allowed under this section.

(l) A visiting qualifying patient or an entity that is registered to dispense marijuana for medical use in other jurisdictions shall not be subject to prosecution; search or inspection, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for providing marijuana seeds to registered compassion centers.

(m) Any marijuana, marijuana paraphernalia, licit property, or interest in licit property that is possessed, owned, or used in connection with the medical use of marijuana as allowed under this chapter, or acts incidental to such use, shall not be seized or forfeited. This chapter shall not prevent the seizure or forfeiture of marijuana exceeding the amounts allowed under this chapter nor shall it prevent seizure or forfeiture if the basis for the action is unrelated to the marijuana that is possessed, manufactured, transferred, or used pursuant to this chapter.

(n) Mere possession of, or application for, a registry identification card or registration certificate shall not constitute probable cause or reasonable suspicion, nor shall it be used to support the search of the person, property, or home of the person possessing or applying for the registry identification card. The possession of, or application for, a registry identification card shall not preclude the existence of probable cause if probable cause exists on other grounds.

(o) For the purposes of Delaware state law, the medical use of marijuana by a cardholder or registered compassion center shall be considered lawful as long as it is in accordance with this chapter.

(p) Where a state-funded or locally funded law-enforcement agency encounters an individual who, during the course of the investigation, credibly asserts that he or she is a registered cardholder, or encounters an entity whose personnel credibly assert that it is a registered compassion center, the law-enforcement agency shall not provide any information from any marijuana-related investigation of the person to any law-enforcement authority that does not recognize the protection of this chapter and any prosecution of the individual, individuals, or entity for a violation of this chapter shall be conducted pursuant to the laws of this State.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4904A Limitations.

This chapter does not authorize any person to engage in, and does not prevent the imposition of any civil, criminal, or other penalties for engaging in, the following conduct:

(1) Undertaking any task under the influence of marijuana, when doing so would constitute negligence or professional malpractice;

(2) Possessing marijuana, or otherwise engaging in the medical use of marijuana:

a. In a school bus;

b. On the grounds of any preschool or primary or secondary school; or

c. In any correctional facility.

d. In any health care or treatment facility operated by the Department or funded contractually through the Department.

(3) Smoking marijuana:

a. In any form of transportation; or

b. In any public place.

(4) Operating, navigating, or being in actual physical control of any motor vehicle, aircraft, or motorboat while under the influence of marijuana, except that a registered qualifying patient or visiting qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(5) Using marijuana if that person does not have a serious or debilitating medical condition.

(6) Transferring marijuana to any person who is not allowed to possess marijuana under this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4905A Discrimination prohibited.

(a)(1) No school or landlord may refuse to enroll or lease to, or otherwise penalize, a person solely for his or her status as a registered qualifying patient or a registered designated caregiver, unless failing to do so would cause the school or landlord to lose a monetary or licensing-related benefit under federal law or regulations.

(2) For the purposes of medical care, including organ transplants, a registered qualifying patient's authorized use of marijuana in accordance with this chapter shall be considered the equivalent of the authorized use of any other medication used at the direction of a physician, and shall not constitute the use of an illicit substance or otherwise disqualify a qualifying patient from needed medical care.

(3) Unless a failure to do so would cause the employer to lose a monetary or licensing-related benefit under federal law or federal regulations, an employer may not discriminate against a person in hiring, termination, or any term or condition of employment, or otherwise penalize a person, if the discrimination is based upon either of the following:

a. The person's status as a cardholder; or

b. A registered qualifying patient's positive drug test for marijuana components or metabolites, unless the patient used, possessed, or was impaired by marijuana on the premises of the place of employment or during the hours of employment.

(b) A person otherwise entitled to custody of or visitation or parenting time with a minor shall not be denied such a right, and there shall be no presumption of neglect or child endangerment, for conduct allowed under this chapter, unless the person's actions in relation to marijuana were such that they created an unreasonable danger to the safety of the minor as established by clear and convincing evidence.

(c) No school, landlord, or employer may be penalized or denied any benefit under state law for enrolling, leasing to, or employing a cardholder.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4906A Addition of debilitating medical conditions.

Once the regulations have been adopted pursuant to this chapter, any citizen may petition the Department to add conditions or treatments to the list of debilitating medical conditions listed in § 4902A(3) of this title. The Department shall consider petitions in the manner required by Department regulation, including public notice and hearing, as provided by § 4923A of this title. The Department shall approve or deny a petition within 180 days of its submission. The approval or denial of any petition is a final decision of the Department subject to judicial review. Jurisdiction and venue are vested in the Superior Court.

78 Del. Laws, c. 23, § 1.;

§ 4907A Acts not required, acts not prohibited.

(a) Nothing in this chapter requires:

(1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana;

(2) Any person or establishment in lawful possession of property to allow a guest, client, customer, or other visitor to smoke marijuana on or in that property; or

(3) An employer to allow the ingestion of marijuana in any workplace or to allow any employee to work while under the influence of marijuana, except that a registered qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(4) A physician to provide a written certification or otherwise recommend marijuana to a patient.

(b) Nothing in this chapter prohibits an employer from disciplining an employee for ingesting marijuana in the workplace or working while under the influence of marijuana.

(c) Nothing in this chapter shall be construed to prevent the arrest or prosecution of a registered qualifying patient for reckless driving or driving under the influence of marijuana where probable cause exists.

78 Del. Laws, c. 23, § 1.;

§ 4908A Registration of qualifying patients and designated caregivers.

(a) The Department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the Department's final regulations:

(1) A written certification issued by a physician within 90 days immediately preceding the date of an application, except that in the case of a visiting qualifying patient, the visiting qualifying patient shall submit a copy of the visiting qualifying patient's registry identification card or its equivalent that was issued pursuant to the laws of the jurisdiction of the person's residence, proof of residency in the jurisdiction where the registry identification card or its equivalent was issued; and a certification by the visiting qualifying patient's physician that he or she has a debilitating qualifying condition;

(2) The application or renewal fee;

(3) The name, address, and date of birth of the qualifying patient, except that if the applicant is homeless no address is required;

(4) The name, address, and telephone number of the qualifying patient's physician; and

(5) The name, address, and date of birth of the designated caregiver, if any, chosen by the qualifying patient, except that a visiting qualifying patient shall not have a designated caregiver;

(6) The name of the registered compassion center the qualifying patient designates, if any;

(7) A statement signed by the qualifying patient, pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter; and

(8) A signed statement from the designated caregiver, if any, agreeing to be designated as the patient's designated caregiver and pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter.

(b) Registry identification card applications shall be available no later than the day the Department publishes final regulations.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4909A Issuance of registry identification cards.

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4903A. Protections for the medical use of marijuana

(a) A registered qualifying patient shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for the medical use of marijuana pursuant to this chapter, if the registered qualifying patient does not possess more than 6 ounces of usable marijuana.

(b) A registered designated caregiver shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau:

(1) For assisting a registered qualifying patient to whom he or she is connected through the Department's registration process with the medical use of marijuana if the designated caregiver does not possess more than 6 ounces of usable marijuana for each qualifying patient to whom he or she is connected through the Department's registration process; and

(2) For receiving compensation for costs associated with assisting a registered qualifying patient's medical use of marijuana if the registered designated caregiver is connected to the registered qualifying patient through the Department's registration process.

(c) A visiting qualifying patient shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for the medical use of marijuana pursuant to this chapter if the visiting qualifying patient does not possess more than 6 ounces of usable marijuana.

(d) A registered qualifying patient, visiting qualifying patient, or registered designated caregiver shall not be subject to prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau for possession of seeds and stalks.

(e) A registered qualifying patient, visiting qualifying patient, or registered designated caregiver shall not be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau for giving marijuana to a registered qualifying patient, a registered compassion center, or a registered designated caregiver for a registered qualifying patient's medical use where nothing of value is transferred in return, or for offering to do the same, if the person giving the marijuana does not knowingly cause the recipient to possess more marijuana than is permitted by this section.

(f)(1) There shall be a presumption that a qualifying patient is engaged in, or a designated caregiver is assisting with, the medical use of marijuana in accordance with this chapter if the qualifying patient or designated caregiver:

a. Is in possession of a valid registry identification card; and

b. Is in possession of an amount of marijuana that does not exceed the amount allowed under subsections (a)-(c) of this section.

(2) The presumption may be rebutted by evidence that conduct related to marijuana was not for the purpose of treating or alleviating the qualifying patient's debilitating medical condition or symptoms associated with the debilitating medical condition in compliance with this chapter.

(g) A physician shall not be subject to arrest, prosecution, or penalty in any manner, or denied any right or privilege, including but not limited to civil penalty or disciplinary action by the Delaware Medical Board or by any other occupational or professional licensing board or bureau, solely for providing written certifications or for otherwise stating that, in the physician's professional opinion, a patient is likely to receive therapeutic or palliative benefit from the medical use of marijuana to treat or alleviate the patient's serious or debilitating medical condition or symptoms associated with the serious or debilitating medical condition or for refusing to provide such written certifications or statements, provided that nothing in this chapter shall be deemed to release a physician from the duty to exercise a professional standard of care for evaluating or treating a patient's medical condition.

(h) No person may be subject to arrest, prosecution, or denial of any right or privilege, including but not limited to civil penalty or disciplinary action by a court or occupational or professional licensing board or bureau, for:

(1) Selling marijuana paraphernalia to a cardholder upon presentation of an unexpired registry identification card in the recipient's name or to a compassion center agent or safety compliance facility agent upon presentation of an unexpired copy of the entity's registration certificate;

(2) Being in the presence or vicinity of the medical use of marijuana as allowed under this chapter; or

(3) Assisting a registered qualifying patient with using or administering marijuana.

(i) A registered compassion center shall not be subject to prosecution; search or inspection, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for:

(1) Acting pursuant to this chapter and Department regulations to acquire, possess, cultivate, manufacture, deliver, transfer, transport, supply, sell, or dispense marijuana or related supplies and educational materials to registered qualifying patients and visiting qualifying patients who have designated the compassion center to provide for them, to registered designated caregivers on behalf of the registered qualifying patients who have designated the registered compassion center, or to other registered compassion centers;

(2) Selling or transferring marijuana seeds to entities that are licensed or registered in another jurisdiction to dispense marijuana for medical purposes; or

(3) Transferring marijuana to and from a registered safety compliance facility for the purposes of analytical testing.

(j) A compassion center agent shall not be subject to prosecution, search, or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for working or volunteering for a registered compassion center pursuant to this chapter and Department regulations to perform the actions on behalf of a registered compassion center that are authorized by this chapter.

(k) A registered safety compliance facility and safety compliance facility agents acting on behalf of a registered safety compliance facility shall not be subject to prosecution; search, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner, or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, solely for acting in accordance with this chapter and Department regulations to provide the following services:

(1) Acquiring or possessing marijuana obtained from registered compassion centers;

(2) Returning the marijuana to the same registered compassion centers;

(3) Transporting marijuana that was produced by registered compassion centers to or from those registered compassion centers;

(4) Cultivating, manufacturing, and possessing marijuana for training and analytical testing;

(5) The production or sale of educational materials related to medical marijuana;

(6) The production, sale, or transportation of equipment or materials other than marijuana to registered compassion centers, including lab equipment and packaging materials, that are used by registered compassion centers;

(7) Testing of medical marijuana samples, including for potency and contamination;

(8) Providing training to prospective compassion center agents and compassion center agents, provided that only compassion center agents and safety compliance facility agents may be allowed to possess or cultivate marijuana and any possession or cultivation of marijuana must occur on the location registered with the Department; and

(9) Receiving compensation for actions allowed under this section.

(l) A visiting qualifying patient or an entity that is registered to dispense marijuana for medical use in other jurisdictions shall not be subject to prosecution; search or inspection, except by the Department pursuant to § 4919A(u) of this title; seizure; or penalty in any manner or be denied any right or privilege, including but not limited to civil penalty or disciplinary action by a court or business licensing board or entity, for providing marijuana seeds to registered compassion centers.

(m) Any marijuana, marijuana paraphernalia, licit property, or interest in licit property that is possessed, owned, or used in connection with the medical use of marijuana as allowed under this chapter, or acts incidental to such use, shall not be seized or forfeited. This chapter shall not prevent the seizure or forfeiture of marijuana exceeding the amounts allowed under this chapter nor shall it prevent seizure or forfeiture if the basis for the action is unrelated to the marijuana that is possessed, manufactured, transferred, or used pursuant to this chapter.

(n) Mere possession of, or application for, a registry identification card or registration certificate shall not constitute probable cause or reasonable suspicion, nor shall it be used to support the search of the person, property, or home of the person possessing or applying for the registry identification card. The possession of, or application for, a registry identification card shall not preclude the existence of probable cause if probable cause exists on other grounds.

(o) For the purposes of Delaware state law, the medical use of marijuana by a cardholder or registered compassion center shall be considered lawful as long as it is in accordance with this chapter.

(p) Where a state-funded or locally funded law-enforcement agency encounters an individual who, during the course of the investigation, credibly asserts that he or she is a registered cardholder, or encounters an entity whose personnel credibly assert that it is a registered compassion center, the law-enforcement agency shall not provide any information from any marijuana-related investigation of the person to any law-enforcement authority that does not recognize the protection of this chapter and any prosecution of the individual, individuals, or entity for a violation of this chapter shall be conducted pursuant to the laws of this State.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4904A Limitations.

This chapter does not authorize any person to engage in, and does not prevent the imposition of any civil, criminal, or other penalties for engaging in, the following conduct:

(1) Undertaking any task under the influence of marijuana, when doing so would constitute negligence or professional malpractice;

(2) Possessing marijuana, or otherwise engaging in the medical use of marijuana:

a. In a school bus;

b. On the grounds of any preschool or primary or secondary school; or

c. In any correctional facility.

d. In any health care or treatment facility operated by the Department or funded contractually through the Department.

(3) Smoking marijuana:

a. In any form of transportation; or

b. In any public place.

(4) Operating, navigating, or being in actual physical control of any motor vehicle, aircraft, or motorboat while under the influence of marijuana, except that a registered qualifying patient or visiting qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(5) Using marijuana if that person does not have a serious or debilitating medical condition.

(6) Transferring marijuana to any person who is not allowed to possess marijuana under this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4905A Discrimination prohibited.

(a)(1) No school or landlord may refuse to enroll or lease to, or otherwise penalize, a person solely for his or her status as a registered qualifying patient or a registered designated caregiver, unless failing to do so would cause the school or landlord to lose a monetary or licensing-related benefit under federal law or regulations.

(2) For the purposes of medical care, including organ transplants, a registered qualifying patient's authorized use of marijuana in accordance with this chapter shall be considered the equivalent of the authorized use of any other medication used at the direction of a physician, and shall not constitute the use of an illicit substance or otherwise disqualify a qualifying patient from needed medical care.

(3) Unless a failure to do so would cause the employer to lose a monetary or licensing-related benefit under federal law or federal regulations, an employer may not discriminate against a person in hiring, termination, or any term or condition of employment, or otherwise penalize a person, if the discrimination is based upon either of the following:

a. The person's status as a cardholder; or

b. A registered qualifying patient's positive drug test for marijuana components or metabolites, unless the patient used, possessed, or was impaired by marijuana on the premises of the place of employment or during the hours of employment.

(b) A person otherwise entitled to custody of or visitation or parenting time with a minor shall not be denied such a right, and there shall be no presumption of neglect or child endangerment, for conduct allowed under this chapter, unless the person's actions in relation to marijuana were such that they created an unreasonable danger to the safety of the minor as established by clear and convincing evidence.

(c) No school, landlord, or employer may be penalized or denied any benefit under state law for enrolling, leasing to, or employing a cardholder.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4906A Addition of debilitating medical conditions.

Once the regulations have been adopted pursuant to this chapter, any citizen may petition the Department to add conditions or treatments to the list of debilitating medical conditions listed in § 4902A(3) of this title. The Department shall consider petitions in the manner required by Department regulation, including public notice and hearing, as provided by § 4923A of this title. The Department shall approve or deny a petition within 180 days of its submission. The approval or denial of any petition is a final decision of the Department subject to judicial review. Jurisdiction and venue are vested in the Superior Court.

78 Del. Laws, c. 23, § 1.;

§ 4907A Acts not required, acts not prohibited.

(a) Nothing in this chapter requires:

(1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana;

(2) Any person or establishment in lawful possession of property to allow a guest, client, customer, or other visitor to smoke marijuana on or in that property; or

(3) An employer to allow the ingestion of marijuana in any workplace or to allow any employee to work while under the influence of marijuana, except that a registered qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(4) A physician to provide a written certification or otherwise recommend marijuana to a patient.

(b) Nothing in this chapter prohibits an employer from disciplining an employee for ingesting marijuana in the workplace or working while under the influence of marijuana.

(c) Nothing in this chapter shall be construed to prevent the arrest or prosecution of a registered qualifying patient for reckless driving or driving under the influence of marijuana where probable cause exists.

78 Del. Laws, c. 23, § 1.;

§ 4908A Registration of qualifying patients and designated caregivers.

(a) The Department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the Department's final regulations:

(1) A written certification issued by a physician within 90 days immediately preceding the date of an application, except that in the case of a visiting qualifying patient, the visiting qualifying patient shall submit a copy of the visiting qualifying patient's registry identification card or its equivalent that was issued pursuant to the laws of the jurisdiction of the person's residence, proof of residency in the jurisdiction where the registry identification card or its equivalent was issued; and a certification by the visiting qualifying patient's physician that he or she has a debilitating qualifying condition;

(2) The application or renewal fee;

(3) The name, address, and date of birth of the qualifying patient, except that if the applicant is homeless no address is required;

(4) The name, address, and telephone number of the qualifying patient's physician; and

(5) The name, address, and date of birth of the designated caregiver, if any, chosen by the qualifying patient, except that a visiting qualifying patient shall not have a designated caregiver;

(6) The name of the registered compassion center the qualifying patient designates, if any;

(7) A statement signed by the qualifying patient, pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter; and

(8) A signed statement from the designated caregiver, if any, agreeing to be designated as the patient's designated caregiver and pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter.

(b) Registry identification card applications shall be available no later than the day the Department publishes final regulations.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4909A Issuance of registry identification cards.

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4904A. Limitations

This chapter does not authorize any person to engage in, and does not prevent the imposition of any civil, criminal, or other penalties for engaging in, the following conduct:

(1) Undertaking any task under the influence of marijuana, when doing so would constitute negligence or professional malpractice;

(2) Possessing marijuana, or otherwise engaging in the medical use of marijuana:

a. In a school bus;

b. On the grounds of any preschool or primary or secondary school; or

c. In any correctional facility.

d. In any health care or treatment facility operated by the Department or funded contractually through the Department.

(3) Smoking marijuana:

a. In any form of transportation; or

b. In any public place.

(4) Operating, navigating, or being in actual physical control of any motor vehicle, aircraft, or motorboat while under the influence of marijuana, except that a registered qualifying patient or visiting qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(5) Using marijuana if that person does not have a serious or debilitating medical condition.

(6) Transferring marijuana to any person who is not allowed to possess marijuana under this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4905A Discrimination prohibited.

(a)(1) No school or landlord may refuse to enroll or lease to, or otherwise penalize, a person solely for his or her status as a registered qualifying patient or a registered designated caregiver, unless failing to do so would cause the school or landlord to lose a monetary or licensing-related benefit under federal law or regulations.

(2) For the purposes of medical care, including organ transplants, a registered qualifying patient's authorized use of marijuana in accordance with this chapter shall be considered the equivalent of the authorized use of any other medication used at the direction of a physician, and shall not constitute the use of an illicit substance or otherwise disqualify a qualifying patient from needed medical care.

(3) Unless a failure to do so would cause the employer to lose a monetary or licensing-related benefit under federal law or federal regulations, an employer may not discriminate against a person in hiring, termination, or any term or condition of employment, or otherwise penalize a person, if the discrimination is based upon either of the following:

a. The person's status as a cardholder; or

b. A registered qualifying patient's positive drug test for marijuana components or metabolites, unless the patient used, possessed, or was impaired by marijuana on the premises of the place of employment or during the hours of employment.

(b) A person otherwise entitled to custody of or visitation or parenting time with a minor shall not be denied such a right, and there shall be no presumption of neglect or child endangerment, for conduct allowed under this chapter, unless the person's actions in relation to marijuana were such that they created an unreasonable danger to the safety of the minor as established by clear and convincing evidence.

(c) No school, landlord, or employer may be penalized or denied any benefit under state law for enrolling, leasing to, or employing a cardholder.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4906A Addition of debilitating medical conditions.

Once the regulations have been adopted pursuant to this chapter, any citizen may petition the Department to add conditions or treatments to the list of debilitating medical conditions listed in § 4902A(3) of this title. The Department shall consider petitions in the manner required by Department regulation, including public notice and hearing, as provided by § 4923A of this title. The Department shall approve or deny a petition within 180 days of its submission. The approval or denial of any petition is a final decision of the Department subject to judicial review. Jurisdiction and venue are vested in the Superior Court.

78 Del. Laws, c. 23, § 1.;

§ 4907A Acts not required, acts not prohibited.

(a) Nothing in this chapter requires:

(1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana;

(2) Any person or establishment in lawful possession of property to allow a guest, client, customer, or other visitor to smoke marijuana on or in that property; or

(3) An employer to allow the ingestion of marijuana in any workplace or to allow any employee to work while under the influence of marijuana, except that a registered qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(4) A physician to provide a written certification or otherwise recommend marijuana to a patient.

(b) Nothing in this chapter prohibits an employer from disciplining an employee for ingesting marijuana in the workplace or working while under the influence of marijuana.

(c) Nothing in this chapter shall be construed to prevent the arrest or prosecution of a registered qualifying patient for reckless driving or driving under the influence of marijuana where probable cause exists.

78 Del. Laws, c. 23, § 1.;

§ 4908A Registration of qualifying patients and designated caregivers.

(a) The Department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the Department's final regulations:

(1) A written certification issued by a physician within 90 days immediately preceding the date of an application, except that in the case of a visiting qualifying patient, the visiting qualifying patient shall submit a copy of the visiting qualifying patient's registry identification card or its equivalent that was issued pursuant to the laws of the jurisdiction of the person's residence, proof of residency in the jurisdiction where the registry identification card or its equivalent was issued; and a certification by the visiting qualifying patient's physician that he or she has a debilitating qualifying condition;

(2) The application or renewal fee;

(3) The name, address, and date of birth of the qualifying patient, except that if the applicant is homeless no address is required;

(4) The name, address, and telephone number of the qualifying patient's physician; and

(5) The name, address, and date of birth of the designated caregiver, if any, chosen by the qualifying patient, except that a visiting qualifying patient shall not have a designated caregiver;

(6) The name of the registered compassion center the qualifying patient designates, if any;

(7) A statement signed by the qualifying patient, pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter; and

(8) A signed statement from the designated caregiver, if any, agreeing to be designated as the patient's designated caregiver and pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter.

(b) Registry identification card applications shall be available no later than the day the Department publishes final regulations.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4909A Issuance of registry identification cards.

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4905A. Discrimination prohibited

(a)(1) No school or landlord may refuse to enroll or lease to, or otherwise penalize, a person solely for his or her status as a registered qualifying patient or a registered designated caregiver, unless failing to do so would cause the school or landlord to lose a monetary or licensing-related benefit under federal law or regulations.

(2) For the purposes of medical care, including organ transplants, a registered qualifying patient's authorized use of marijuana in accordance with this chapter shall be considered the equivalent of the authorized use of any other medication used at the direction of a physician, and shall not constitute the use of an illicit substance or otherwise disqualify a qualifying patient from needed medical care.

(3) Unless a failure to do so would cause the employer to lose a monetary or licensing-related benefit under federal law or federal regulations, an employer may not discriminate against a person in hiring, termination, or any term or condition of employment, or otherwise penalize a person, if the discrimination is based upon either of the following:

a. The person's status as a cardholder; or

b. A registered qualifying patient's positive drug test for marijuana components or metabolites, unless the patient used, possessed, or was impaired by marijuana on the premises of the place of employment or during the hours of employment.

(b) A person otherwise entitled to custody of or visitation or parenting time with a minor shall not be denied such a right, and there shall be no presumption of neglect or child endangerment, for conduct allowed under this chapter, unless the person's actions in relation to marijuana were such that they created an unreasonable danger to the safety of the minor as established by clear and convincing evidence.

(c) No school, landlord, or employer may be penalized or denied any benefit under state law for enrolling, leasing to, or employing a cardholder.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4906A Addition of debilitating medical conditions.

Once the regulations have been adopted pursuant to this chapter, any citizen may petition the Department to add conditions or treatments to the list of debilitating medical conditions listed in § 4902A(3) of this title. The Department shall consider petitions in the manner required by Department regulation, including public notice and hearing, as provided by § 4923A of this title. The Department shall approve or deny a petition within 180 days of its submission. The approval or denial of any petition is a final decision of the Department subject to judicial review. Jurisdiction and venue are vested in the Superior Court.

78 Del. Laws, c. 23, § 1.;

§ 4907A Acts not required, acts not prohibited.

(a) Nothing in this chapter requires:

(1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana;

(2) Any person or establishment in lawful possession of property to allow a guest, client, customer, or other visitor to smoke marijuana on or in that property; or

(3) An employer to allow the ingestion of marijuana in any workplace or to allow any employee to work while under the influence of marijuana, except that a registered qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(4) A physician to provide a written certification or otherwise recommend marijuana to a patient.

(b) Nothing in this chapter prohibits an employer from disciplining an employee for ingesting marijuana in the workplace or working while under the influence of marijuana.

(c) Nothing in this chapter shall be construed to prevent the arrest or prosecution of a registered qualifying patient for reckless driving or driving under the influence of marijuana where probable cause exists.

78 Del. Laws, c. 23, § 1.;

§ 4908A Registration of qualifying patients and designated caregivers.

(a) The Department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the Department's final regulations:

(1) A written certification issued by a physician within 90 days immediately preceding the date of an application, except that in the case of a visiting qualifying patient, the visiting qualifying patient shall submit a copy of the visiting qualifying patient's registry identification card or its equivalent that was issued pursuant to the laws of the jurisdiction of the person's residence, proof of residency in the jurisdiction where the registry identification card or its equivalent was issued; and a certification by the visiting qualifying patient's physician that he or she has a debilitating qualifying condition;

(2) The application or renewal fee;

(3) The name, address, and date of birth of the qualifying patient, except that if the applicant is homeless no address is required;

(4) The name, address, and telephone number of the qualifying patient's physician; and

(5) The name, address, and date of birth of the designated caregiver, if any, chosen by the qualifying patient, except that a visiting qualifying patient shall not have a designated caregiver;

(6) The name of the registered compassion center the qualifying patient designates, if any;

(7) A statement signed by the qualifying patient, pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter; and

(8) A signed statement from the designated caregiver, if any, agreeing to be designated as the patient's designated caregiver and pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter.

(b) Registry identification card applications shall be available no later than the day the Department publishes final regulations.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4909A Issuance of registry identification cards.

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4906A. Addition of debilitating medical conditions

Once the regulations have been adopted pursuant to this chapter, any citizen may petition the Department to add conditions or treatments to the list of debilitating medical conditions listed in § 4902A(3) of this title. The Department shall consider petitions in the manner required by Department regulation, including public notice and hearing, as provided by § 4923A of this title. The Department shall approve or deny a petition within 180 days of its submission. The approval or denial of any petition is a final decision of the Department subject to judicial review. Jurisdiction and venue are vested in the Superior Court.

78 Del. Laws, c. 23, § 1.;

§ 4907A Acts not required, acts not prohibited.

(a) Nothing in this chapter requires:

(1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana;

(2) Any person or establishment in lawful possession of property to allow a guest, client, customer, or other visitor to smoke marijuana on or in that property; or

(3) An employer to allow the ingestion of marijuana in any workplace or to allow any employee to work while under the influence of marijuana, except that a registered qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(4) A physician to provide a written certification or otherwise recommend marijuana to a patient.

(b) Nothing in this chapter prohibits an employer from disciplining an employee for ingesting marijuana in the workplace or working while under the influence of marijuana.

(c) Nothing in this chapter shall be construed to prevent the arrest or prosecution of a registered qualifying patient for reckless driving or driving under the influence of marijuana where probable cause exists.

78 Del. Laws, c. 23, § 1.;

§ 4908A Registration of qualifying patients and designated caregivers.

(a) The Department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the Department's final regulations:

(1) A written certification issued by a physician within 90 days immediately preceding the date of an application, except that in the case of a visiting qualifying patient, the visiting qualifying patient shall submit a copy of the visiting qualifying patient's registry identification card or its equivalent that was issued pursuant to the laws of the jurisdiction of the person's residence, proof of residency in the jurisdiction where the registry identification card or its equivalent was issued; and a certification by the visiting qualifying patient's physician that he or she has a debilitating qualifying condition;

(2) The application or renewal fee;

(3) The name, address, and date of birth of the qualifying patient, except that if the applicant is homeless no address is required;

(4) The name, address, and telephone number of the qualifying patient's physician; and

(5) The name, address, and date of birth of the designated caregiver, if any, chosen by the qualifying patient, except that a visiting qualifying patient shall not have a designated caregiver;

(6) The name of the registered compassion center the qualifying patient designates, if any;

(7) A statement signed by the qualifying patient, pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter; and

(8) A signed statement from the designated caregiver, if any, agreeing to be designated as the patient's designated caregiver and pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter.

(b) Registry identification card applications shall be available no later than the day the Department publishes final regulations.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4909A Issuance of registry identification cards.

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4907A. Acts not required, acts not prohibited

(a) Nothing in this chapter requires:

(1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana;

(2) Any person or establishment in lawful possession of property to allow a guest, client, customer, or other visitor to smoke marijuana on or in that property; or

(3) An employer to allow the ingestion of marijuana in any workplace or to allow any employee to work while under the influence of marijuana, except that a registered qualifying patient shall not be considered to be under the influence of marijuana solely because of the presence of metabolites or components of marijuana.

(4) A physician to provide a written certification or otherwise recommend marijuana to a patient.

(b) Nothing in this chapter prohibits an employer from disciplining an employee for ingesting marijuana in the workplace or working while under the influence of marijuana.

(c) Nothing in this chapter shall be construed to prevent the arrest or prosecution of a registered qualifying patient for reckless driving or driving under the influence of marijuana where probable cause exists.

78 Del. Laws, c. 23, § 1.;

§ 4908A Registration of qualifying patients and designated caregivers.

(a) The Department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the Department's final regulations:

(1) A written certification issued by a physician within 90 days immediately preceding the date of an application, except that in the case of a visiting qualifying patient, the visiting qualifying patient shall submit a copy of the visiting qualifying patient's registry identification card or its equivalent that was issued pursuant to the laws of the jurisdiction of the person's residence, proof of residency in the jurisdiction where the registry identification card or its equivalent was issued; and a certification by the visiting qualifying patient's physician that he or she has a debilitating qualifying condition;

(2) The application or renewal fee;

(3) The name, address, and date of birth of the qualifying patient, except that if the applicant is homeless no address is required;

(4) The name, address, and telephone number of the qualifying patient's physician; and

(5) The name, address, and date of birth of the designated caregiver, if any, chosen by the qualifying patient, except that a visiting qualifying patient shall not have a designated caregiver;

(6) The name of the registered compassion center the qualifying patient designates, if any;

(7) A statement signed by the qualifying patient, pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter; and

(8) A signed statement from the designated caregiver, if any, agreeing to be designated as the patient's designated caregiver and pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter.

(b) Registry identification card applications shall be available no later than the day the Department publishes final regulations.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4909A Issuance of registry identification cards.

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4908A. Registration of qualifying patients and designated caregivers

(a) The Department shall issue registry identification cards to qualifying patients who submit the following, in accordance with the Department's final regulations:

(1) A written certification issued by a physician within 90 days immediately preceding the date of an application, except that in the case of a visiting qualifying patient, the visiting qualifying patient shall submit a copy of the visiting qualifying patient's registry identification card or its equivalent that was issued pursuant to the laws of the jurisdiction of the person's residence, proof of residency in the jurisdiction where the registry identification card or its equivalent was issued; and a certification by the visiting qualifying patient's physician that he or she has a debilitating qualifying condition;

(2) The application or renewal fee;

(3) The name, address, and date of birth of the qualifying patient, except that if the applicant is homeless no address is required;

(4) The name, address, and telephone number of the qualifying patient's physician; and

(5) The name, address, and date of birth of the designated caregiver, if any, chosen by the qualifying patient, except that a visiting qualifying patient shall not have a designated caregiver;

(6) The name of the registered compassion center the qualifying patient designates, if any;

(7) A statement signed by the qualifying patient, pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter; and

(8) A signed statement from the designated caregiver, if any, agreeing to be designated as the patient's designated caregiver and pledging not to divert marijuana to anyone who is not allowed to possess marijuana pursuant to this chapter.

(b) Registry identification card applications shall be available no later than the day the Department publishes final regulations.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4909A Issuance of registry identification cards.

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4909A. Issuance of registry identification cards

(a) Except as provided in subsection (b) of this section, the Department shall:

(1) Verify the information contained in an application or renewal submitted pursuant to this chapter, and shall approve or deny an application or renewal within 45 days of receiving a completed application or renewal application.

(2) Issue registry identification cards to a qualifying patient and his or her designated caregiver, if any, within 30 days of approving the application or renewal. A designated caregiver must have a registry identification card for each of his or her qualifying patients.

(3) Enter the registry identification number of the registered compassion center the patient designates into the verification system.

(b) The Department shall not issue a registry identification card to a qualifying patient who is younger than 18 years of age.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4910A Denial of registry identification cards.

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4910A. Denial of registry identification cards

(a) The Department shall deny an application or renewal of a qualifying patient's registry identification card only if the applicant:

(1) Did not provide the required information and materials;

(2) Previously had a registry identification card revoked; or

(3) Provided false or falsified information.

(b) The Department shall deny an application or renewal for a designated caregiver chosen by a qualifying patient whose registry identification card was granted only if:

(1) The designated caregiver does not meet the requirements of § 4902A(5) of this title;

(2) The applicant did not provide the information required;

(3) The designated caregiver previously had a registry identification card revoked; or

(4) The applicant or the designated caregiver provides false or falsified information.

(c) The Department shall conduct a background check of the prospective designated caregiver in order to carry out this provision.

(d) The Department shall notify the qualifying patient who has designated someone to serve as his or her designated caregiver if a registry identification card will not be issued to the designated caregiver.

(e) Denial of an application or renewal is considered a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4911A Registry identification cards.

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4911A. Registry identification cards

(a) Registry identification cards shall contain all of the following:

(1) The name of the cardholder;

(2) A designation of whether the cardholder is a designated caregiver or qualifying patient;

(3) If the cardholder is a visiting qualifying patient, a designation as such, including the state of the patient's residence;

(4) The date of issuance and expiration date of the registry identification card;

(5) A random 10-digit alphanumeric identification number, containing at least 4 numbers and at least 4 letters, that is unique to the cardholder; and

(6) If the cardholder is a designated caregiver, the random 10-digit alphanumeric identification number of the qualifying patient the designated caregiver is receiving the registry identification card to assist.

(b)(1) Except as provided in this subsection, the expiration date shall be 1 year after the date of issuance.

(2) If the physician stated in the written certification that the qualifying patient would benefit from marijuana until a specified earlier date, then the registry identification card shall expire on that date.

(3) If the patient is a visiting qualifying patient whose permission to use medical marijuana in the person's home jurisdiction would expire sooner than 1 year after the issuance date, then the registry identification card shall expire on the date their home jurisdiction documentation would expire.

(c) The Department may, at its discretion, electronically store in the card all of the information listed in subsection (a) of this section, along with the address and date of birth of the cardholder, to allow it to be read by law-enforcement agents.

78 Del. Laws, c. 23, § 1.;

§ 4912A Notifications to Department and responses; civil penalty.

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4912A. Notifications to Department and responses; civil penalty

(a) The following notifications and Department responses are required:

(1) A registered qualifying patient shall notify the Department of any change in his or her name or address, or if the registered qualifying patient ceases to have his or her debilitating medical condition, within 10 days of the change.

(2) A registered designated caregiver shall notify the Department of any change in his or her name or address, or if the designated caregiver becomes aware the qualifying patient passed away, within 10 days of the change.

(3) Before a registered qualifying patient changes his or her designated caregiver, the qualifying patient must notify the Department.

(4) If a cardholder loses his or her registry identification card, he or she shall notify the Department within 10 days of becoming aware the card has been lost.

(b) When a cardholder notifies the Department of items listed in subsection (a) of this section, but remains eligible under this chapter, the Department shall issue the cardholder a new registry identification card with a new random 10-digit alphanumeric identification number within 10 days of receiving the updated information and pay a $20 fee. If the person notifying the Department is a registered qualifying patient, the Department shall also issue his or her registered designated caregiver, if any, a new registry identification card within 10 days of receiving the updated information.

(c) If a registered qualifying patient ceases to be a registered qualifying patient or changes his or her registered designated caregiver, the Department shall promptly notify the designated caregiver. The registered designated caregiver's protections under this chapter as to that qualifying patient shall expire 15 days after notification by the Department.

(d) A cardholder who fails to make a notification to the Department that is required by this section is subject to a civil infraction, punishable by a penalty of no more than $150.

(e) A registered qualifying patient shall notify the Department before changing his or her designated registered compassion center and pay a $20 fee. The Department must, within 30 business days of receiving the notification, update the registered qualifying patient's entry in the identification registry system to reflect the change in designation and notify the patient that the change has been processed.

(f) If the registered qualifying patient's certifying physician notifies the Department in writing that either the registered qualifying patient has ceased to suffer from a debilitating medical condition or that the physician no longer believes the patient would receive therapeutic or palliative benefit from the medical use of marijuana, the card shall become null and void. However, the registered qualifying patient shall have 15 days to dispose of his or her marijuana or give it to a registered compassion center where nothing of value is transferred in return.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4913A Affirmative defense and dismissal for medical marijuana.

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4913A. Affirmative defense and dismissal for medical marijuana

(a) Except as provided in § 4904A of this title and this section, an individual may assert a medical purpose for using marijuana as a defense to any prosecution of an offense involving marijuana intended for the patient's medical use, and this defense shall be presumed valid and the prosecution shall be dismissed where the evidence shows that:

(1) A physician states that, in the physician's professional opinion, after having completed a full assessment of the individual's medical history and current medical condition made in the course of a bona fide physician-patient relationship, the patient is likely to receive therapeutic or palliative benefit from marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition; and

(2) The individual was in possession of no more than 6 ounces of usable marijuana; and

(3) The individual was engaged in the acquisition, possession, use, or transportation of marijuana, paraphernalia, or both, relating to the administration of marijuana to treat or alleviate the individual's serious or debilitating medical condition or symptoms associated with the individual's serious or debilitating medical condition.

(b) The defense and motion to dismiss shall not prevail if the prosecution proves that

(1) The individual had a registry identification card revoked for misconduct; or

(2) The purposes for the possession of marijuana were not solely for palliative or therapeutic use by the individual with a serious or debilitating medical condition who raised the defense.

(c) An individual is not required to possess a registry identification card to raise the affirmative defense set forth in this section.

(d) If an individual demonstrates the individual's medical purpose for using marijuana pursuant to this section, except as provided in § 4909A of this title, the individual shall not be subject to the following for the individual's use of marijuana for medical purposes:

(1) Disciplinary action by an occupational or professional licensing board or bureau; or

(2) Forfeiture of any interest in or right to nonmarijuana, licit property.

(e)(1) This section shall only apply for arrests made after July 1, 2011, until 75 days after registration for qualified patients is available, and

(2) Thereafter, for arrests made after a valid an application for a qualifying patient has been submitted and before the registry identification card has been received.

78 Del. Laws, c. 23, § 1.;

§ 4914A Registration of compassion centers.

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4914A. Registration of compassion centers

(a) Compassion centers may only operate if they have been issued a valid registration certificate from the Department. When applying for a compassion center registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) An application fee in an amount determined by the Department's regulations.

(2) The proposed legal name of the compassion center.

(3) The proposed physical address of the compassion center and the proposed physical address of any additional locations, if any, where marijuana will be cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(4) The name, address, and date of birth of each principal officer and board member of the compassion center, provided that all such individuals shall be at least 21 years of age.

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding.

(6) Proposed operating bylaws that include procedures for the oversight of the compassion center and procedures to ensure accurate record keeping and security measures that are in accordance with the regulations issued by the Department pursuant to this chapter. The by-laws shall include a description of the enclosed, locked facility where medical marijuana will be grown, cultivated, harvested, packaged, labeled, or otherwise prepared for distribution by the compassion center.

(7) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for compassion center registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) Documentation of not-for-profit status, consistent with § 4919A(a) of this title.

(2) The suitability of the proposed location or locations, including but not limited to compliance with any local zoning laws and the geographic convenience to patients from throughout the State of Delaware to compassion centers if the applicant were approved.

(3) The principal officer and board members' character and relevant experience, including any training or professional licensing related to medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation and preparation and their experience running businesses or not-for-profits.

(4) The proposed compassion center's plan for operations and services, including its staffing and training plans, whether it has sufficient capital to operate, and its ability to provide an adequate supply of medical marijuana to the registered patients in the State.

(5) The sufficiency of the applicant's plans for record keeping.

(6) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed.

(7) The applicant's plan for making medical marijuana available on an affordable basis to registered qualifying patients enrolled in Medicaid or receiving Supplemental Security Income or Social Security Disability Insurance.

(8) The applicant's plan for safe and accurate packaging and labeling of medical marijuana, including the applicant's plan for ensuring that all medical marijuana is free of contaminants.

(c) No later than July 1, 2012, the Department shall issue a request for applications for compassion center registration certificates. The Department shall issue a compassion center registration certificate to the highest scoring applicant in each county by January 1, 2013. If there are only applicants from 1 or 2 counties, no later than January 1, 2013, the Department shall issue a compassion center registration certificate to the highest scoring applicant in each county with an applicant. If the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter, certificates will be awarded.

(d) By January 1, 2014, the Department shall issue additional registration certifications to at least 3 of the highest scoring applicants not already awarded a registration certificate, provided a sufficient number of qualified additional applicants have applied. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional compassion centers are needed to meet the needs of registered qualifying patients throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(e)(1) At any time after July 1, 2013, that the number of outstanding and valid registered compassion center certificates is lower than the number of registration certificates the Department is required to issue pursuant to subsection (d) of this section, the Department shall accept applications for compassion centers and issue registration certificates to the corresponding number of additional applicants who score the highest while ensuring at least 1 compassion center is registered in each county.

(2) Notwithstanding subsections (c), (d), and paragraph (e)(1) of this section, an application for a compassion center registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the applicant's plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2 of this title.; and

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(f) Before a compassion center is approved, it shall submit a registration fee to the Department in the amount determined by the Department's regulations and, if a physical address had not been finalized when it applied, it shall submit a complete listing of all its physical addresses.

(g) When issuing a compassion center registration certificate, the Department shall also issue a renewable registration certificate with an identification number.

78 Del. Laws, c. 23, § 1.;

§ 4915A Registration and certification of safety compliance facilities.

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4915A. Registration and certification of safety compliance facilities

(a) Safety compliance facilities may only operate if they have been issued a valid registration certificate from the Department. When applying for a safety compliance facility registration certificate, the applicant shall submit the following in accordance with Department regulations:

(1) A nonrefundable application fee in an amount determined by the Department's regulations;

(2) The proposed legal name of the safety compliance facility;

(3) The proposed physical address of the safety compliance facility;

(4) The name, address, and date of birth of each principal officer and board member of the safety compliance facility, provided that all such individuals shall be at least 21 years of age;

(5) Any instances in which a business or not-for-profit that any of the prospective board members managed or served on the board of was convicted, fined, censured, or had a registration or license suspended or revoked in any administrative or judicial proceeding; and

(6) Any information required by the Department to evaluate the applicant pursuant to the competitive bidding process described in subsection (b) of this section.

(b) The Department shall evaluate applications for safety compliance facility registration certificates using an impartial and numerically scored competitive bidding process developed by the Department in accordance with this chapter. The registration considerations shall consist of the following criteria:

(1) The proposed principal officers' and board members' relevant experience, including any training or professional licensing related to analytical testing, medicine, pharmaceuticals, natural treatments, botany, or marijuana cultivation, preparation, and testing and their experience running businesses or not-for-profits;

(2) The suitability of the proposed location, including compliance with any local zoning laws and the geographic convenience to compassion centers from throughout the State of Delaware to registered safety compliance facilities if the applicant were approved;

(3) The sufficiency of the applicant's plans for safety, security, and the prevention of diversion, including proposed locations and security devices employed; and

(4) The proposed safety compliance facility's plan for operations and services, including its staffing and training plans, and whether it has sufficient capital to operate.

(c) The Department shall issue at least 1 safety compliance facility registration certificate to the highest scoring applicant by January 1, 2013, if the revenue received from the fees generated by this chapter and donations covers the cost of implementing the program established by this chapter.

(d)(1) The Department may issue additional safety compliance facility registration certificates to the highest scoring applicant or applicants. If the Department determines, after reviewing the report issued pursuant to § 4922A of this title, that additional safety compliance facilities are needed to meet the needs of cardholders and registered compassion centers throughout the State, the Department shall issue registration certificates to the corresponding number of applicants who score the highest.

(2) Notwithstanding subsection (c) and paragraph (d)(1) of this section, an application for a safety compliance facility registration certificate must be denied if any of the following conditions are met:

a. The applicant failed to submit the materials required by this section, including if the plans do not satisfy the security, oversight, or recordkeeping regulations issued by the Department;

b. The applicant would not be in compliance with local zoning regulations issued in accordance with § 4917A of this title;

c. The applicant does not meet the requirements of § 4919A of this title;

d. One or more of the prospective principal officers or board members has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title;

e. One or more of the prospective principal officers or board members has served as a principal officer or board member for a registered safety compliance facility or registered compassion center that has had its registration certificate revoked; and

f. One or more of the principal officers or board members is younger than 21 years of age.

(e) Before a safety compliance facility is approved, it shall submit a registration fee paid to the Department in the amount determined by Department regulation and, if a physical address had not been finalized when it applied, its physical address.

(f) When issuing a safety compliance facility registration certificate, the Department shall also issue a renewable registration certificate with an identification number. The Department shall also provide the registered safety compliance facility with the contact information for the verification system.

78 Del. Laws, c. 23, § 1.;

§ 4916A Compassion center and safety compliance facilities renewal.

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4916A. Compassion center and safety compliance facilities renewal

Registration certificates may be renewed every 2 years. The registered compassion center or registered safety compliance facility may submit a renewal application beginning 90 days prior to the expiration of its registration certificate. The Department shall grant a renewal application within 30 days of its submission if the following conditions are all satisfied:

(1) The registered compassion center or registered safety compliance facility submits a renewal application and the required renewal fee, which shall be refunded within 30 days if the renewal application is rejected;

(2) The Department has not suspended the registered compassion center or registered safety compliance facility's registration certificate for violations of this chapter or regulations adopted pursuant to this chapter; and

(3) The inspections authorized by § 4919A(u) of this title and the annual report, provided pursuant to § 4922A of this title, do not raise serious concerns about the continued operation of the registered compassion center or registered safety compliance facility applying for renewal.

(4) The applicant still complies with the qualifications required in §§ 4914A and 4915A of this title.

78 Del. Laws, c. 23, § 1.;

§ 4917A Local ordinances.

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4917A. Local ordinances

Nothing shall prohibit local governments from enacting ordinances or regulations not in conflict with this chapter or with Department regulations regulating the time, place, and manner of registered compassion center operations and registered safety compliance facilities, provided that no local government may prohibit registered compassion center operation altogether, either expressly or though the enactment of ordinances or regulations which make registered compassion center and registered safety compliance facility operation unreasonably impracticable in the jurisdiction.

78 Del. Laws, c. 23, § 1.;

§ 4918A Compassion center and safety compliance facility agents.

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4918A. Compassion center and safety compliance facility agents

(a)(1) Registered compassion centers and registered safety compliance facilities shall conduct a background check into the criminal history of every person seeking to become a principal officer, board member, agent, volunteer, or employee before the person begins working at the registered compassion centers or registered safety compliance facility.

(2) A registered compassion center may not employ any person who:

a. Was convicted of an excluded felony offense;

b. Is under 21 years of age;

c. Has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of the application that is not excluded in § 4902A(7)b.2. of this title.

(b) A registered compassion center or safety compliance facility agent must have documentation when transporting marijuana on behalf of the registered safety compliance facility or registered compassion center that specifies the amount of marijuana being transported, the date the marijuana is being transported, the registry ID certificate number of the registered compassion center or registered safety compliance facility, and a contact number to verify that the marijuana is being transported on behalf of the registered compassion center or registered safety compliance facility.

78 Del. Laws, c. 23, § 1.;

§ 4919A Requirements, prohibitions, penalties.

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4919A. Requirements, prohibitions, penalties

(a) A registered compassion center shall be operated on a not-for-profit basis. The bylaws of a registered compassion center shall contain such provisions relative to the disposition of revenues to establish and maintain its not-for-profit character. A registered compassion center need not be recognized as tax-exempt by the Internal Revenue Service and is not required to incorporate pursuant to Title 8.

(b) The operating documents of a registered compassion center shall include procedures for the oversight of the registered compassion center and procedures to ensure accurate recordkeeping.

(c) A registered compassion center and a registered safety compliance facility shall implement appropriate security measures to deter and prevent the theft of marijuana and unauthorized entrance into areas containing marijuana.

(d) A registered compassion center and a registered safety compliance facility may not be located within 500 feet of the property line of a preexisting public or private school.

(e) A registered compassion center is prohibited from acquiring, possessing, cultivating, manufacturing, delivering, transferring, transporting, supplying, or dispensing marijuana for any purpose except to assist registered qualifying patients with the medical use of marijuana directly or through the qualifying patients' designated caregivers.

(f) All cultivation of marijuana for registered compassion centers must take place in an enclosed, locked location at the physical address or addresses provided to the Department during the registration process, which can only be accessed by compassion center agents working or volunteering for the registered compassion center.

(g) A registered compassion center may not purchase usable marijuana or mature marijuana plants from any person other than another registered compassion center.

(h) Before marijuana may be dispensed to a designated caregiver or a registered qualifying patient, a compassion center agent must determine that the individual is a current cardholder in the verification system and must verify each of the following:

(1) That the registry identification card presented to the registered compassion center is valid;

(2) That the person presenting the card is the person identified on the registry identification card presented to the compassion center agent; and

(3) That the registered compassion center is the designated compassion center for the registered qualifying patient who is obtaining the marijuana directly or via his or her designated caregiver.

(i) A registered compassion center shall not dispense more than 3 ounces of marijuana to a registered qualifying patient, directly or via a designated caregiver, in any 14-day period. Registered compassion centers shall ensure compliance with this limitation by maintaining internal, confidential records that include records specifying how much marijuana is being dispensed to the registered qualifying patient and whether it was dispensed directly to the registered qualifying patient or to the designated caregiver. Each entry must include the date and time the marijuana was dispensed. These records must be maintained by the compassion centers for a minimum of 3 years.

(j) A registered compassion center or compassion center agent shall only dispense marijuana to a visiting qualifying patient if he or she possesses a valid Delaware registry identification card and if the procedures in subsections (h) and (i) of this section are followed.

(k) No person may advertise medical marijuana sales in print, broadcast, or by paid in-person solicitation of customers. This shall not prevent appropriate signs on the property of the registered compassion center, listings in business directories including phone books, listings in trade or medical publications, or the sponsorship of health or not-for-profit charity or advocacy events.

(l) A registered compassion center shall not share office space with nor refer patients to a physician.

(m) A physician shall not refer patients to a registered compassion center or registered designated caregiver, advertise in a registered compassion center, or, if the physician issues written certifications, hold any financial interest in a registered compassion center.

(n) No person who has been convicted of an excluded felony offense or has been convicted of a misdemeanor drug offense, as provided in Title 16 or an equivalent offense from another jurisdiction, within 5 years from the date of application that is not excluded by § 4902A(7)b.2. of this title may be a compassion center agent.

(o) The Department shall issue a civil fine of up to $3,000 for violations of this section.

(p) The Department shall suspend or revoke a registration certificate for serious or multiple violations of this chapter and regulations issued in accordance with this chapter. A registered compassion center may continue to cultivate and possess marijuana plants during a suspension, but it may not dispense, transfer, or sell marijuana.

(q) The suspension or revocation of a certificate is a final Department action, subject to judicial review. Jurisdiction and venue for judicial review are vested in the Superior Court.

(r) Any cardholder who sells marijuana to a person who is not allowed to possess marijuana for medical purposes under this chapter shall have his or her registry identification card revoked and shall be subject to other penalties for the unauthorized sale of marijuana.

(s) Any registered qualifying patient, registered designated caregiver, compassion center agent, or safety compliance facility agent, including a principal owner, board member, employee or volunteer who has access to compassion center or safety compliance facility records, who sells marijuana to someone who is not allowed to use marijuana for medical purposes or who fails to maintain, fraudulently maintains, or fraudulently represents to the Department records required by this chapter or rules promulgated pursuant to this chapter, for the purposes of selling marijuana to someone who is not allowed to use marijuana for medical purposes under this chapter is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000, or both, in addition to any other penalties for the distribution of marijuana.

(t) The Department shall revoke the registry identification card of any cardholder who knowingly commits multiple or serious violations of this chapter.

(u) Registered compassion centers are subject to random and reasonable inspection by the Department. The Department shall give reasonable notice of an inspection under this paragraph.

(v) Fraudulent representation to a law-enforcement official of any fact or circumstance relating to the medical use of marijuana to avoid arrest or prosecution shall be a class B misdemeanor which may be punishable by up to 6 months incarceration at Level V under § 4204 of Title 11 and a fine of up to $1,150, as the Court deems appropriate which shall be in addition to any other penalties that may apply for making a false statement or for the use of marijuana other than use undertaken pursuant to this chapter and jurisdiction for prosecution shall be exclusively in Superior Court.

(w) Registration cards issued pursuant to § 4909A of this title shall be in the possession of the registrant while in possession of medical marijuana outside the registrant's residence and may be subject to prosecution for failure to do so. If the registrant is unable to produce a valid § 4909A of this title registration card within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor and jurisdiction shall be exclusively in Superior Court.

(x) For registered qualifying patients and designated caregivers, medical marijuana shall be contained, when not being prepared for ingestion or ingested and outside the registrant's residence, within, sealed, tamperproof containers issued by compassion centers pursuant to Department regulations and may be subject to prosecution for failure to do so. If the registrant is unable to produce a sealed, tamperproof container within 2 weeks of the summons, the penalty for a violation of this section shall be an unclassified misdemeanor.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4920A Confidentiality.

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4920A. Confidentiality

(a) The following information received and records kept by the Department for purposes of administering this chapter are confidential and exempt from the Delaware Freedom of Information Act [Chapter 100 of Title 29], and not subject to disclosure to any individual or public or private entity, except as necessary for authorized employees of the State of Delaware to perform official duties pursuant to this chapter:

(1) Applications and renewals, their contents, and supporting information submitted by qualifying patients and designated caregivers, including information regarding their designated caregivers and physicians.

(2) Applications and renewals, their contents, and supporting information submitted by or on behalf of compassion centers and safety compliance facilities in compliance with this chapter, including their physical addressees.

(3) The individual names and other information identifying persons to whom the Department has issued registry identification cards.

(4) Any dispensing information required to be kept under § 4919A of this title or Department regulation shall identify cardholders and registered compassion centers by their registry identification numbers and not contain names or other personally identifying information.

(5) Any Department hard drives or other data-recording media that are no longer in use and that contain cardholder information must be destroyed. The Department shall retain a signed statement from a Department employee confirming the destruction.

(b) Nothing in this section precludes the following:

(1) Department employees shall notify law-enforcement about falsified or fraudulent information submitted to the Department if the employee who suspects that falsified or fraudulent information has been submitted.

(2) The Department shall notify state or local law-enforcement about apparent criminal violations of this chapter.

(3) Compassion center agents shall notify the Department of a suspected violation or attempted violation of this chapter or the regulations issued pursuant to it.

(4) The Department shall verify registry identification cards pursuant to 4921A of this title.

(5) The submission of the § 4922A of this title report to the legislature.

Information obtained pursuant to this chapter is subject to the same protections and penalties afforded other health information under the Health Insurance Portability and Accountability Act (HIPAA), 45 CFR Part 160, 162 and 164.

78 Del. Laws, c. 23, § 1.;

§ 4921A Registry identification and registration certificate verification.

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4921A. Registry identification and registration certificate verification

(a) The Department shall maintain a confidential list of the persons to whom the Department has issued registry identification cards and their addresses, phone numbers, and registry identification numbers.

(b) The Department shall maintain a verification system which shall be established by January 1, 2013. The verification system must allow law-enforcement personnel, compassion center agents, and safety compliance facility agents to enter a registry identification number to determine whether or not the number corresponds with a current, valid registry identification card. The system shall only disclose whether the identification card is valid; whether the cardholder is a registered qualifying patient or a registered designated caregiver; the registry identification number of the registered compassion center designated to serve the registered qualifying patient; and, if the cardholder is a registered designated caregiver, the registry identification number of the registered qualified patient who is assisted by the cardholder.

(c) The Department shall, with a cardholder's permission, confirm his or her status as a registered qualifying patient or registered designated caregiver to a landlord, employer, school, medical professional, or court.

(d) The Department shall disclose the names of any person whose registry identification card was revoked to any court where the person is seeking to assert the protections of 4913A of this title.

78 Del. Laws, c. 23, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4922A Annual reports.

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4922A. Annual reports

(a)(1) The legislature shall appoint a 9-member oversight committee comprised of: 1 member of the House of Representatives; 1 representative of the Department; 1 member of the Senate; 1 physician with experience in medical marijuana issues; 1 nurse; 1 board member or principal officer of a registered safety compliance facility; 1 individual with experience in policy development or implementation in the field of medical marijuana; and 3 registered patients.

(2) The oversight committee shall meet at least 2 times per year for the purpose of evaluating and making recommendations to the legislature and the Department regarding:

a. The ability of qualifying patients in all areas of the State to obtain timely access to high-quality medical marijuana.

b. The effectiveness of the registered compassion centers, individually and together, in serving the needs of qualifying patients, including the provision of educational and support services, the reasonableness of their fees, whether they are generating any complaints or security problems, and the sufficiency of the number operating to serve the registered qualifying patients of Delaware.

c. The effectiveness of the registered safety compliance facility or facilities, including whether a sufficient number are operating.

d. The sufficiency of the regulatory and security safeguards contained in this chapter and adopted by the Department to ensure that access to and use of marijuana cultivated is provided only to cardholders authorized for such purposes.

e. Any recommended additions or revisions to the Department regulations or this chapter, including relating to security, safe handling, labeling, and nomenclature.

f. Any research studies regarding health effects of medical marijuana for patients.

(b) The Department shall submit to the legislature an annual report that does not disclose any identifying information about cardholders, registered compassion centers, or physicians, but does contain, at a minimum, all of the following information:

(1) The number of applications and renewals filed for registry identification cards;

(2) The number of qualifying patients and designated caregivers approved in each county;

(3) The nature of the debilitating medical conditions of the qualifying patients;

(4) The number of registry identification cards revoked for misconduct;

(5) The number of physicians providing written certifications for qualifying patients,

(6) The number of registered compassion centers, and

(7) Specific accounting of fees and costs.

78 Del. Laws, c. 23, § 1.;

§ 4923A Department to issue regulations.

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4923A. Department to issue regulations

Not later than July 1, 2012, the Department shall promulgate regulations:

(1) Governing the manner in which the Department shall consider petitions from the public to add debilitating medical conditions or treatments to the list of debilitating medical conditions set forth in § 4902A(3) of this title, including public notice of and an opportunity to comment in public hearings on the petitions;

(2) Establishing the form and content of registration and renewal applications submitted under this chapter;

(3) Governing the manner in which it shall consider applications for and renewals of registry identification cards; and

(4) Governing the following matters related to registered compassion centers and security compliance facilities, with the goal of protecting against diversion and theft, without imposing an undue burden on the registered compassion centers or compromising the confidentiality of cardholders:

a. Minimum oversight requirements for registered compassion centers;

b. Minimum recordkeeping requirements for registered compassion centers;

c. Minimum security requirements for registered compassion centers, which shall include that each registered compassion center location must be protected by a fully operational security alarm system;

d. The competitive scoring process addressed in §§ 4914A and 4915A of this title;

e. Procedures for suspending or terminating the registration certificates or registry identification cards of cardholders, registered compassion centers, and registered safety compliance facilities that commit multiple or serious violations of the provisions of this chapter or the regulations promulgated pursuant to this section; and

f. The design and security features of medical marijuana containers to be provided by the compassion centers.

(5) Requiring application and renewal fees for registry identification cards, and registered compassion center registration certificates, according to the following:

a. The total fees collected must generate revenues sufficient to offset all expenses of implementing and administering this chapter, except that fee revenue may be offset or supplemented by private donations;

b. The total amount of revenue from application, renewal, and registration fees for compassion centers and security compliance facilities shall be sufficient to implement and administer the compassion center and safety compliance facility provisions of this chapter;

c. The Department may establish a sliding scale of patient application and renewal fees based upon a qualifying patient's household income; and

d. The Department may accept donations from private sources to reduce application and renewal fees.

e. The total amount of revenue from application, renewal, and registration fees for compassion centers, security compliance facilities, and registry identification cards will be deposited to a special account within the Department for the operation of the program created by this chapter and shall be used as necessary to support program operations and growth.

78 Del. Laws, c. 23, § 1.;

§ 4924A Enforcement of this chapter.

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4924A. Enforcement of this chapter

If the Department fails to adopt regulations to implement this chapter within the times provided for in this chapter, any citizen may commence an action in Superior Court to compel the Department to perform the actions mandated pursuant to the provisions of this chapter.

78 Del. Laws, c. 23, § 1.;

§ 4925A Severability.

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4925A. Severability

Any section of this chapter being held invalid as to any person or circumstance shall not affect the application of any other section of this chapter that can be given full effect without the invalid section or application.

78 Del. Laws, c. 23, § 1.;

§ 4926A Date of effect.

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;



§ 4926A. Date of effect

This chapter shall take effect on the first day of the fiscal year following its enactment into law. If, however, the chapter, is not enacted before July 1, 2011, then the effective date shall be 90 days from enactment. [The chapter became effective on July 1, 2011.]

78 Del. Laws, c. 23, § 1.;






CHAPTER 50. INVOLUNTARY COMMITMENT OF THE MENTALLY ILL; DISCHARGE; PROCEDURE

§ 5001. Definitions

Except where the context indicates otherwise, as used in this chapter:

(1) "Court'' means the Superior Court or the Family Court of the State, both of which courts shall have jurisdiction and responsibility for the implementation of this chapter.

(2) "Designated transport personnel'' means such personnel as designated by the Secretary of the Department of Health and Social Services to transport persons with mental conditions to and from the hospital and public treatment facilities.

(3) "Him,'' "his'' and all other terms used in the masculine gender shall also include and be equally applicable to the corresponding terms used in the feminine gender.

(4) "Hospital'' and "mental hospital'' means the Delaware Psychiatric Center, any hospital in this State which is certified by the Secretary of the Department of Health and Social Services as being an appropriate facility for the diagnosis, care and treatment of persons with mental conditions 18 years of age or older. "Hospital'' and "mental hospital'' shall also mean any hospital in this State which is certified by the Secretary of the Department of Services for Children, Youth and Their Families as being an appropriate facility for the diagnosis, care and treatment of persons with mental conditions under 18 years of age.

(5) "Involuntary patient'' means a person admitted involuntarily to the custody of the hospital for observation, diagnosis, care and treatment.

(6) "Peace officer'' means any public officer authorized by law to make arrests in a criminal case.

(7) "Person with a mental condition'' means a person suffering from a mental disease or condition which requires such person to be observed and treated at a mental hospital for the person's own welfare and which both (i) renders such person unable to make responsible decisions with respect to the person's hospitalization, and (ii) poses a real and present threat, based upon manifest indications, that such person is likely to commit or suffer serious harm to that person's own self or others or to property if not given immediate hospital care and treatment.

(8) "Psychiatrist'' means:

a. A physician licensed to practice medicine in this State specializing in the field of psychiatry, or a physician employed by the Delaware Psychiatric Center, registered with the Medical Council of Delaware and certified by the Delaware Psychiatric Center Medical Director to the Medical Council of Delaware as being qualified in the diagnosis and treatment of persons with mental conditions; or

b. Any physician employed by the United States government within the State in the capacity of psychiatrist and certified by the Delaware Psychiatric Center Medical Director to the Medical Council of Delaware as qualified in the diagnosis and treatment of persons with mental conditions.

(9) "Working day'' means all days other than Saturday, Sunday and legal holidays; and "day'' means a calendar day.

60 Del. Laws, c. 95, § 1; 62 Del. Laws, c. 300, § 1; 66 Del. Laws, c. 424, § 2; 68 Del. Laws, c. 309, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, §§ 1-4; 78 Del. Laws, c. 179, §§ 168-172.;



§ 5002. Determination of mental condition and of procedural compliance as prerequisites to involuntary hospitalization

Subject to §§ 5121-5123 of this title, no person shall be involuntarily admitted to or confined as a patient at the hospital, and the hospital shall not admit or confine as an involuntary patient any person, unless such person is determined to be a person with a mental condition in accordance with the procedures prescribed by this chapter, and unless the procedural requirements of this chapter are complied with.

60 Del. Laws, c. 95, § 1; 78 Del. Laws, c. 179, §§ 173, 174.;



§ 5003. Provisional hospitalization by psychiatrist's certification

No person shall be involuntarily admitted to the hospital as a patient except pursuant to the written certification of a psychiatrist that based upon the psychiatrist's examination of such person, such person suffers from a disease or condition which requires the person to be observed and treated at a mental hospital for the person's own welfare and which either renders such person unable to make responsible decisions with respect to the person's hospitalization, or poses a present threat, based upon manifest indications, that such person is likely to commit or suffer serious harm to that person's own self or others or to property, if not given immediate hospital care and treatment. The certificate shall state with particularity the behavior and symptoms upon which the psychiatrist's opinion is based, shall include (where available) the name and address of the spouse or other nearest relative or person of close relationship to the alleged person with a mental condition, and shall state that such person is not willing to accept hospital care and treatment on a voluntary basis or that the person is incapable of voluntarily consenting to such care and treatment.

60 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 175.;



§ 5004. Legal effect of psychiatrist's certificate

Where the psychiatric examination occurs at a place other than the hospital, the certificate of the examining psychiatrist shall constitute legal authorization for the alleged person with a mental condition to be transported (together with the examining psychiatrist's certificate) to the hospital by a peace officer or, in the sole discretion of the examining physician, by designated transport personnel. Receipt by the hospital of the certificate of the examining psychiatrist shall authorize the hospital provisionally to admit the alleged person with a mental condition as a patient. No peace officer or medical doctor shall be subject to civil damages or criminal penalties for any harm to the person with a mental condition resulting from the performance of the officer's or doctor's own functions under this section or under § 5003 of this title unless such harm was the result of negligent, reckless, wilful, wanton and/or intentional misconduct on the officer's or doctor's own part.

60 Del. Laws, c. 95, § 1; 68 Del. Laws, c. 309, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 176.;



§ 5005. Duties of hospital upon provisional admission

Upon the provisional admission of the alleged person with a mental condition as an involuntary patient:

(1) The hospital shall cause the involuntary patient to be physically and mentally examined, and may treat the involuntary patient if the examining psychiatrist certifies that treatment is necessary pending judicial proceedings under this chapter;

(2) Where the certification of the involuntary patient as a person with a mental condition was by a psychiatrist other than an employee or agent of the hospital, the hospital shall, within 2 working days from the date of admission, independently determine whether or not the involuntary patient is a person with a mental condition. If the hospital examining psychiatrist determines that the involuntary patient is not a person with a mental condition, such psychiatrist shall so certify in writing and the hospital shall discharge the involuntary patient forthwith. If the hospital examining psychiatrist independently determines that the involuntary patient is a person with a mental condition, such psychiatrist shall so certify in writing. The certificate shall contain the information required by § 5003 of this title and shall also set forth the date of the hospital's determination. The hospital shall thereupon advise the involuntary patient of the patient's rights under this chapter;

(3) A psychiatrist designated by the Secretary of the Department of Services for Children, Youth and Their Families may, at any time prior to the commencement of judicial proceedings to determine the mental condition of a person under 18 years of age, conduct an independent review of a determination that such a person is a person with a mental condition. If the psychiatrist determines that such person is not a person with a mental condition, the Department may withhold financial assistance for the diagnosis, care or treatment of such person;

(4) A psychiatrist designated by the Secretary of the Department of Health and Social Services may, at any time prior to the commencement of judicial proceedings to determine the mental condition of a person 18 years of age or older, conduct an independent review of a determination that such person is a person with a mental condition. If the psychiatrist determines that such person is not a person with a mental condition, the Department may withhold financial assistance for the diagnosis, care or treatment of such person;

(5) The hospital shall investigate whether or not the involuntary patient can afford counsel and to engage an independent psychiatrist or other qualified medical expert at patient's own expense.

60 Del. Laws, c. 95, § 1; 66 Del. Laws, c. 424, §§ 3, 4; 68 Del. Laws, c. 310, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 177, 178.;



§ 5006. Procedural rights of involuntary patients

A person whom the hospital has determined to be a person with a mental condition shall be entitled:

(1) To notice (including a written statement) of the factual grounds upon which the proposed hospitalization is predicated and the reasons for the necessity of confinement.

(2) To hearings before the court and to judicial determinations of (i) whether the involuntary patient's confinement is based upon probable cause and (ii) whether or not the involuntary patient is a person with a mental condition. Such hearings shall be without jury and not open to the public, shall be preceded by adequate notice to the involuntary patient, and the involuntary patient shall be entitled to be present at all such hearings.

(3) To be represented by counsel at all judicial proceedings, such counsel to be court appointed if the involuntary patient cannot afford to retain counsel; and to be examined by an independent psychiatrist or other qualified medical expert and to have such psychiatrist or other expert testify as a witness in the patient's behalf, such witness to be court appointed if the involuntary patient cannot afford to retain such witness.

(4) To conduct discovery, to summon and cross-examine witnesses, to present evidence on the person's own behalf and to avail the person's own self of all other procedural rights afforded litigants in civil causes. The privilege against self-incrimination shall be applicable to all proceedings under this chapter.

(5) To have a full record made of the proceedings, including findings adequate for review. All records and pleadings shall remain confidential unless the court for good cause orders otherwise.

60 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 179.;



§ 5007. Judicial proceedings

(a) Forthwith, but not more than 2 working days from the date of provisional admission, the hospital shall file a verified complaint in the Superior Court or in the Family Court if the involuntary patient would otherwise be amenable to Family Court jurisdiction under other provisions of law. The complaint shall aver that the hospital, as petitioner, reasonably and in good faith believes that the involuntary patient (who shall be named as respondent) is a person with a mental condition who should be continued as a patient at the hospital pursuant to this chapter until the patient is determined no longer to be a person with a mental condition. The complaint shall also aver that the involuntary patient has been advised of the patient's rights under this chapter. Copies of all certificates by examining psychiatrists shall be attached to the complaint.

(b) Nothing in this section shall preclude the involuntary patient or another person acting on the involuntary patient's behalf from filing a complaint with the court for a judicial determination of the involuntary patient's mental status, in which complaint the hospital shall be named as respondent. In such event, the hospital shall appear as respondent and shall attach to its answer copies of certificates by the examining psychiatrist, and the hospital shall be excused from compliance with subsection (a) of this section.

(c) The hospital's investigation shall indicate whether the involuntary patient is able to afford counsel and an independent psychiatric witness within 4 working days of provisional admission.

60 Del. Laws, c. 95, § 1; 62 Del. Laws, c. 300, §§ 2-5; 68 Del. Laws, c. 310, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 180.;



§ 5008. Appointment of counsel; determination of probable cause

Upon the filing of the complaint the court shall forthwith:

(1) Schedule a hearing to determine whether probable cause exists for the involuntary patient's confinement, and, where necessary, appoint counsel to represent the involuntary patient. Such probable cause hearing shall be held as soon as practicable, but no later than 8 working days from the filing of the complaint.

(2) Direct that notice of the probable cause hearing and copies of the pleadings be supplied to the involuntary patient, the patient's counsel and to the involuntary patient's spouse, nearest relative or person of close relationship to the patient as in the court's opinion would best represent the involuntary patient's interest.

(3) Enter such other orders as may be appropriate, including an order authorizing the continued provisional confinement of the involuntary patient until further order of the court.

(4) If, pursuant to the probable cause hearing, the court determines that probable cause does not exist, the involuntary patient shall be immediately discharged. If the court determines that probable cause does exist, it shall schedule for the earliest practicable date a hearing to determine whether or not the involuntary patient is a person with a mental condition; and where necessary, it shall appoint an independent psychiatrist or other qualified medical expert to examine the involuntary patient and act as an expert witness on the involuntary patient's behalf. Notice of the hearing shall be given to the involuntary patient and the patient's counsel.

(5) For good cause shown, the court may order that judicial proceedings under this chapter take place in the Superior Court in and for a county other than the county in which the action was initiated.

60 Del. Laws, c. 95, § 1; 62 Del. Laws, c. 300, § 6; 68 Del. Laws, c. 310, § 4; 78 Del. Laws, c. 179, § 181.;



§ 5009. Discharge by the hospital

Notwithstanding the pendency of the action or any order previously entered by the court, if at any time after the complaint is filed the hospital determines that the involuntary patient is no longer a person with a mental condition, the hospital shall so certify in writing and discharge the patient forthwith, and shall immediately advise the court of its determination and the discharge, and the court shall thereupon dismiss the action.

60 Del. Laws, c. 95, § 1; 78 Del. Laws, c. 179, § 182.;



§ 5010. Hearing to determine mental condition

As a result of the hearing to determine mental condition, the court shall make specific findings:

(1) That the involuntary patient is not a person with a mental condition, in which case the court shall order that the involuntary patient be discharged and released forthwith; or

(2) That based upon clear and convincing evidence, the involuntary patient is a person with a mental condition in which case the court shall enter an order of disposition, which disposition shall be effective for a period not to exceed 3 months. In determining the disposition of the involuntary patient the court shall consider all available alternatives, including inpatient confinement at the hospital, and shall order such disposition as imposes the least restraint upon the involuntary patient's liberty and dignity consistent both with affording mental health treatment and care with protecting the safety of the involuntary patient and the public.

60 Del. Laws, c. 95, § 1; 68 Del. Laws, c. 310, § 5; 78 Del. Laws, c. 179, §§ 183-185.;



§ 5011. Waiver of rights; voluntary hospitalization

(a) An involuntary patient may waive any of the rights provided by this chapter if (i) the court determines that such waiver is voluntary and with the involuntary patient's knowing and intelligent consent, or if (ii) where the involuntary patient is incapable of knowingly and intelligently consenting, the court, upon application by counsel and after appropriate inquiry and finding of facts, approves such waiver for good cause shown. If the hearing provided for in § 5010 of this title is waived, the court shall enter an order of disposition in accordance with subdivision (2) of § 5010 of this title.

(b) If prior to any hearing the court determines that the involuntary patient has knowingly and voluntarily applied for, and has been accepted for hospitalization pursuant to § 5123 of this title, the action shall be dismissed, and § 5123 shall govern.

60 Del. Laws, c. 95, § 1.;



§ 5012. Hospitalization

(a) Duties of hospital upon involuntary patient's admission. — Upon the involuntary patient's admission to the hospital pursuant to court order, the hospital shall for a period not to exceed 3 months render treatment to the involuntary patient in accordance with professional standards. If by the expiration of 3 months the involuntary patient has not been discharged by the hospital, and if in the opinion of the hospital the involuntary patient is still a person with a mental condition, the hospital shall so notify the court; and the court shall order a hearing to be held within 14 working days of such notice. If the court continues the involuntary confinement upon the expiration of an additional 6 months, and the involuntary patient has not been discharged by the hospital, and if in the opinion of the hospital the patient is still a person with a mental condition, the hospital shall so notify the court; and the court shall order a hearing to be held within 14 working days of such notice.

(b) Further hearing. — In any further hearing the procedural requirements of § 5006 of this title shall govern, and the court may make such findings and orders as are permitted by § 5010 of this title; provided, that the court may order that the involuntary patient's admission to the hospital shall be continued for an indefinite period, in which case the hospital shall report to the court at intervals not more than 6 months as to the continued need for involuntary hospitalization, and the court shall review the involuntary patient's status at such 6-month intervals and be required to hold hearings, at such intervals, until such time as the involuntary patient is discharged.

(c) Waiver of hearing. — An involuntary patient, if represented by counsel, may waive, orally or in writing, any hearing under this section. The waiver must be submitted in writing to the court or be orally presented in open court.

60 Del. Laws, c. 95, § 1; 68 Del. Laws, c. 310, §§ 6-8; 78 Del. Laws, c. 179, § 186.;



§ 5013. Appeal; habeas corpus; rules of procedure

(a) Appeal of order of disposition. — Any party to the proceedings may appeal an order of disposition to the Supreme Court within 30 days of the entry of such order. The appeal shall not operate as a stay of the order of disposition unless the court or the Supreme Court so directs.

(b) Habeas corpus. — After any order of disposition becomes final, the involuntary patient shall be entitled to petition the court for a writ of habeas corpus for release on the grounds:

(1) That the proceeding which led to the patient's commitment was illegal; provided, that that issue has not been previously determined; or

(2) That although the original confinement was legal, continued confinement is not warranted.

(c) Court rules. — The Superior Court and the Family Court shall adopt such rules of procedure as may be required to implement the procedural requirements of this chapter.

60 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5014. Enlargement of time

Notwithstanding §§ 5001-5013 of this title, the Court may enlarge the time for the performance of acts by the hospital or respondent's attorney, and of scheduling hearings thereunder, for good cause shown, for a reasonable period, consistent with the rights of the respondent.

62 Del. Laws, c. 300, § 7.;



§ 5015. Costs of transportation and medical services

The State Treasurer shall pay police officers, constables, sheriffs and deputy sheriffs for service as peace officers under this section at the rate of $0.31 for each mile necessarily traveled as well as a custody fee of $100 when transporting a person with a mental condition from 1 county to another county.

68 Del. Laws, c. 309, § 3; 75 Del. Laws, c. 349, § 1; 78 Del. Laws, c. 179, § 187.;






CHAPTER 51. THE DEPARTMENT OF HEALTH AND SOCIAL SERVICES

Subchapter I General Provisions

§ 5101. Definitions

As used in this title:

(1) "Department'' or "Department of Mental Health'' shall mean Department of Health and Social Services unless otherwise designated.

(2) "Hospital'' and "mental hospital,'' as used in this chapter, shall mean the Delaware Psychiatric Center or such other hospital in this State which is certified by the Secretary of the Department of Health and Social Services as being an appropriate facility for the diagnosis, care and treatment of mentally ill persons 18 years of age or older. "Hospital'' and "mental hospital'' shall also mean any hospital in this State which is certified by the Secretary of the Department of Services for Children, Youth and Their Families as being an appropriate facility for the diagnosis, care and treatment of mentally ill persons under 18 years of age.

(3) The "State Board of Trustees of the Delaware Psychiatric Center'' or "Board of Trustees'' or "State Board'' or "State Board of Trustees'' or "State Board of Trustees of the Hospital'' or "Board of Trustees of the Hospital'' or the "Board'' or the "Board of Trustees of the Department of Mental Health'' shall mean the Department of Health and Social Services.

(4) "Superintendent,'' except in this chapter, or "Commissioner'' or "Commissioner of the Department of Mental Health'' or "Assistant Superintendent'' shall mean Secretary of the Department of Health and Social Services.

16 Del. C. 1953, § 5101; 54 Del. Laws, c. 279, § 2; 57 Del. Laws, c. 591, § 22; 66 Del. Laws, c. 424, § 5; 70 Del. Laws, c. 550, §§ 1, 5, 6.;



§ 5102. Authorization to receive federal fund; disposition

The Department may apply for and receive such funds as may be made available from any agency of the federal government as grants-in-aid of programs for mental health or for the mentally retarded. All moneys so received shall be paid into the State Treasury and may be used only for the purposes for which they were granted.

16 Del. C. 1953, § 5104; 54 Del. Laws, c. 279, § 2; 64 Del. Laws, c. 108, § 25.;



§ 5103. Property; acquisition; holdings; disposition

The Department shall take, receive and hold for the State all properties previously held by the Board of Trustees of the Delaware Psychiatric Center, including the property of the Delaware Psychiatric Center, the Governor Bacon Health Center at Delaware City, the Stockley Center, the Day Care Center at Dover and the Mental Hygiene Clinic at Fernhook, together with all additions, other buildings and lands at any time appurtenant thereto, as well as all funds, credits, rights, fixtures, equipment or supplies heretofore belonging to the Board of Trustees of the Delaware Psychiatric Center. Additional property may not be purchased and land, buildings or property may not be sold, except by authorization of the General Assembly.

16 Del. C. 1953, § 5105; 54 Del. Laws, c. 279, § 2; 70 Del. Laws, c. 550, § 1; 73 Del. Laws, c. 97, § 1.;



§ 5104. Donations of property; form of a devise or gift; the use of such property

Any person may give, grant, devise or bequeath to the State any property, real, personal or mixed, for the use of the Department or of any institution or agency operated by the Department, and the Department may receive, collect, take and hold, for the use and benefit of the named Department, institution or agency, any and all property so given, granted, devised or bequeathed, and shall manage and use the same for the benefit of the named Department or such institution or agency in accordance with such grants, devises or bequests and with the laws creating and governing the Department and its institutions and agencies. Nothing contained in this section shall be construed as authorizing or empowering the Department to hold in its name any real estate for the use of the Department or any institution or agency thereof. The legal title to such real estate should be in the name of the State.

16 Del. C. 1953, § 5106; 54 Del. Laws, c. 279, § 2.;



§ 5105. Accounting by Department

The Department shall keep or have kept a full, true and accurate account of all moneys received by the various institutions and agencies under their supervision, for the board, care and attention of the patients, commonly known as "pay patients,'' and all moneys received from any other source than the annual appropriation made to the institutions and agencies by the State. All such moneys, except as excluded by subsection (a) of § 6102 of Title 29, shall be considered as revenue to the General Fund of the State and shall be paid over to the State Treasurer on or before the tenth day of the month following the receipt of all such moneys together with a full statement of the same.

16 Del. C. 1953, § 5107; 54 Del. Laws, c. 279, § 2; 55 Del. Laws, c. 186.;



§ 5106. Cost of maintaining Department, institutions and agencies

The cost of maintenance of the Department and its divisions, institutions and agencies shall be borne by the State and shall be paid for by the State Treasurer on orders or vouchers signed by the Secretary. The State Treasurer shall pay these vouchers or orders with funds appropriated annually by the General Assembly for that purpose, based on a budget request made by the Department. All accounts are to be audited according to state law.

16 Del. C. 1953, § 5108; 54 Del. Laws, c. 279, § 2; 57 Del. Laws, c. 591, § 23.;



§ 5107. Sale of products made in institutions

The Department shall operate the various properties and shops connected with the institutions or agencies of the Department for the benefit of the patients, shall sell any products resulting from such operations which are not needed by such institutions or agencies and shall pay the net proceeds from such sales into the General Fund of the State.

16 Del. C. 1953, § 5109; 54 Del. Laws, c. 279, § 2.;



§ 5108. Operation of commissaries

The Department shall operate commissaries in the various institutions for the benefit of patients.

16 Del. C. 1953, § 5110; 54 Del. Laws, c. 279, § 2.;



§ 5109. Secretary of the Department of Health and Social Services; duties; heads of institutions and agencies

(a) The Secretary of the Department of Health and Social Services is responsible for the total adult mental health program supported by the State, including inpatient, outpatient, day care and emergency services, public education and information and the performance of such other duties as may be delegated to the Secretary.

(b) The Secretary shall organize a central office for the Department, comprising such assistants, consultants and stenographic help as may be necessary to perform adequately the duties of the Department.

(c) The Secretary shall appoint a Director for the Delaware Psychiatric Center. The Director shall be qualified in the field of mental health and have administrative experience. The Director shall be the chief administrative officer of the Center. The Director shall have all the powers, duties and functions under this chapter heretofore vested in the Superintendent.

(d) The Secretary shall appoint an Executive Director for the Stockley Center. The Executive Director shall be qualified in the field of mental retardation/developmental disabilities and have administrative experience. The Executive Director shall be the chief administrative officer of the center.

(e) The Secretary shall appoint a Superintendent of the Governor Bacon Health Center. The Superintendent shall be qualified in the field of child and adolescent psychiatry or psychology, and have administrative experience. The Superintendent shall be the chief administrative officer of the center.

(f) The Secretary shall appoint a Director of Community Mental Retardation Programs, who shall have appropriate educational training and experience in mental retardation and program administration. This Director shall be the chief administrative officer of all community mental retardation programs of the Department.

(g) The Secretary may delegate to the chief administrative officer of each institution and agency the authority to hire such personnel as may be necessary for the proper operation of the institution or agency within budgetary limits.

(h) The employment of any superintendent, director or other employee of the Department may be terminated by the Secretary at any time or in any manner, provided that such termination does not violate the legal rights of the employee in question and provided it does not conflict with any directive or procedure prescribed by the Department.

(i) An annual report shall be prepared in each institution and agency not later than 4 months after the close of the fiscal year, to be presented to the Governor, members of the General Assembly, the Legislative Council, members of the executive branch of the state government and copies shall be made available to the press and public and private agencies.

(j) In July of each year, the chief administrative officer of each institution and agency shall submit to the Secretary a budget request for the next fiscal year. The Secretary shall review the combined budgets of the Department and submit them to the Director of the Budget.

16 Del. C. 1953, § 5111; 54 Del. Laws, c. 279, § 2; 57 Del. Laws, c. 243; 58 Del. Laws, c. 124; 59 Del. Laws, c. 253, § 4; 62 Del. Laws, c. 209, § 1; 64 Del. Laws, c. 108, § 26; 70 Del. Laws, c. 550, § 7; 75 Del. Laws, c. 285, § 3.;






Subchapter II Admission, Maintenance and Discharge of Patients

§ 5121. Voluntary admission procedure

The Department may establish, under the direction and supervision of the Delaware Psychiatric Center, a voluntary admission procedure for the observation, study, psychiatric diagnosis and treatment of persons suffering from mental and nervous diseases.

19 Del. Laws, c. 644, §§ 1-6; Code 1915, § 2598; 36 Del. Laws, c. 243, § 1; Code 1935, § 3074; 45 Del. Laws, c. 219, § 1; 16 Del. C. 1953, § 5121; 54 Del. Laws, c. 279, § 3; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 360, § 1.;

§ 5121A Emergency detention of a person with a mental condition; justification; procedure [Effective until July 1, 2013]

(a) Until July 1, 2013, and in conjunction with § 5122 of this title, an alleged mentally ill person shall be taken by the peace officer, with all reasonable promptness, to a medical doctor licensed to practice medicine or surgery in the State for examination. The written complaint shall be delivered to the doctor who shall, if reasonably possible, give telephonic notice of the examination to the nearest relative as shown on the complaint, unless such person has signed the complaint. If it reasonably appears to the doctor that the alleged mentally ill person is a dangerous mentally ill person, the said doctor shall so certify in writing and the alleged mentally ill person shall be transported by the peace officer or, in the sole discretion of the examining physician, by designated transport personnel to the Delaware Psychiatric Center or other hospital as defined in § 5101 of this title with all reasonable promptness and delivered to the officials of the said hospital, together with the complaint and the certificate of the examining doctor. If the examining doctor finds that the alleged mentally ill person is not a dangerous mentally ill person, the said doctor shall so certify in writing, the alleged mentally ill person shall be discharged from custody forthwith and the doctor shall forward the complaint and the doctor's certificate to the Delaware Psychiatric Center. The doctor's certificate shall set forth a description of the behavior and symptoms of the alleged mentally ill person which led the doctor to the doctor's conclusion. It shall also set forth whether or not the nearest known relative was notified of the examination. On and after July 1, 2013, this subsection ceases to have effect and, pursuant to § 5122 of this title, only a psychiatrist or credentialed mental health screener may complete the steps necessary to institute the 24-hour detention for evaluation.

(b) Until July 1, 2013, and in conjunction with § 5122 of this title, upon receiving an alleged mentally ill person at the Delaware Psychiatric Center or other hospital as defined in § 5101 of this title, the Superintendent shall detain, care for and treat as medically appropriate, the said patient for a period not to exceed 24 hours; provided, however, that this period shall be 72 hours for minors admitted in conformity with § 5135 of this title. If it appears that the nearest known relative has not received prior notice of the proceedings, the Superintendent shall, if reasonably possible, promptly give such notice. Unless the patient is discharged from the hospital within that period, then at the termination of the period the person shall be discharged unless the person is admitted or committed to the said hospital under some other provision of law. A psychiatrist designated by the Secretary of the Department of Services for Children, Youth and Their Families may conduct an independent review of a determination that a person under 18 years of age admitted to any mental health facility pursuant to this chapter is a dangerously mentally ill person. A psychiatrist designated by the Secretary of the Department of Health and Social Services may conduct an independent review of a determination that a person 18 years of age or older admitted to any mental health facility pursuant to this chapter is a dangerously mentally ill person. On and after July 1, 2013, this subsection ceases to have effect.

(c) Until July 1, 2013, the term "dangerous mentally ill person'' means that an individual meets the criteria of either "dangerous to self'' or "dangerous to others'' as defined in § 5122 of this title.

36 Del. Laws, c. 242, § 1; Code 1935, § 3072; 42 Del. Laws, c. 134, § 2; 16 Del. C. 1953, § 5122; 55 Del. Laws, c. 229; 61 Del. Laws, c. 447, § 1; 66 Del. Laws, c. 424, § 6; 68 Del. Laws, c. 308, §§ 1-3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, §§ 1, 8-10; 75 Del. Laws, c. 349, § 2; 78 Del. Laws, c. 360, § 1.;



§ 5121A. Emergency detention of a person with a mental condition; justification; procedure [Effective until July 1, 2013]

(a) Until July 1, 2013, and in conjunction with § 5122 of this title, an alleged mentally ill person shall be taken by the peace officer, with all reasonable promptness, to a medical doctor licensed to practice medicine or surgery in the State for examination. The written complaint shall be delivered to the doctor who shall, if reasonably possible, give telephonic notice of the examination to the nearest relative as shown on the complaint, unless such person has signed the complaint. If it reasonably appears to the doctor that the alleged mentally ill person is a dangerous mentally ill person, the said doctor shall so certify in writing and the alleged mentally ill person shall be transported by the peace officer or, in the sole discretion of the examining physician, by designated transport personnel to the Delaware Psychiatric Center or other hospital as defined in § 5101 of this title with all reasonable promptness and delivered to the officials of the said hospital, together with the complaint and the certificate of the examining doctor. If the examining doctor finds that the alleged mentally ill person is not a dangerous mentally ill person, the said doctor shall so certify in writing, the alleged mentally ill person shall be discharged from custody forthwith and the doctor shall forward the complaint and the doctor's certificate to the Delaware Psychiatric Center. The doctor's certificate shall set forth a description of the behavior and symptoms of the alleged mentally ill person which led the doctor to the doctor's conclusion. It shall also set forth whether or not the nearest known relative was notified of the examination. On and after July 1, 2013, this subsection ceases to have effect and, pursuant to § 5122 of this title, only a psychiatrist or credentialed mental health screener may complete the steps necessary to institute the 24-hour detention for evaluation.

(b) Until July 1, 2013, and in conjunction with § 5122 of this title, upon receiving an alleged mentally ill person at the Delaware Psychiatric Center or other hospital as defined in § 5101 of this title, the Superintendent shall detain, care for and treat as medically appropriate, the said patient for a period not to exceed 24 hours; provided, however, that this period shall be 72 hours for minors admitted in conformity with § 5135 of this title. If it appears that the nearest known relative has not received prior notice of the proceedings, the Superintendent shall, if reasonably possible, promptly give such notice. Unless the patient is discharged from the hospital within that period, then at the termination of the period the person shall be discharged unless the person is admitted or committed to the said hospital under some other provision of law. A psychiatrist designated by the Secretary of the Department of Services for Children, Youth and Their Families may conduct an independent review of a determination that a person under 18 years of age admitted to any mental health facility pursuant to this chapter is a dangerously mentally ill person. A psychiatrist designated by the Secretary of the Department of Health and Social Services may conduct an independent review of a determination that a person 18 years of age or older admitted to any mental health facility pursuant to this chapter is a dangerously mentally ill person. On and after July 1, 2013, this subsection ceases to have effect.

(c) Until July 1, 2013, the term "dangerous mentally ill person'' means that an individual meets the criteria of either "dangerous to self'' or "dangerous to others'' as defined in § 5122 of this title.

36 Del. Laws, c. 242, § 1; Code 1935, § 3072; 42 Del. Laws, c. 134, § 2; 16 Del. C. 1953, § 5122; 55 Del. Laws, c. 229; 61 Del. Laws, c. 447, § 1; 66 Del. Laws, c. 424, § 6; 68 Del. Laws, c. 308, §§ 1-3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, §§ 1, 8-10; 75 Del. Laws, c. 349, § 2; 78 Del. Laws, c. 360, § 1.;



§ 5122. Emergency detention of a person with a mental condition; justification; procedure

(a) As used in this subchapter, unless the context clearly indicates otherwise, the following words or phrases shall have the following meanings:

(1) "Credentialed mental health screener'' is an individual who either:

a. Possesses a valid State of Delaware license to practice as a psychiatrist; or

b. Is a licensed mental health professional who is credentialed by the Department to provide emergency screening services and evaluation of the need for involuntary observation and treatment for a mental condition; or

c. Is an unlicensed mental health professional who works under the direct supervision of a psychiatrist and who is credentialed by the Department to provide emergency screening services and evaluation of the need for involuntary observation and treatment for a mental condition; or

d. Is a physician with a valid State of Delaware license to practice medicine and who is credentialed by the Department to provide emergency screening services and evaluation of the need for involuntary observation and treatment for a mental condition.

(2) "Dangerous to others'' means that by reason of mental condition there is a substantial likelihood that the person will inflict serious bodily harm upon another person within the immediate future. This determination shall take into account a person's history, recent behavior and any recent act or threat.

(3) "Dangerous to self'' means that by reason of mental condition the person is likely to cause injury to oneself and to require immediate care, treatment, or detention.

(4) "Department'' shall refer to the State of Delaware Department of Health and Social Services.

(5) "Designated psychiatric treatment facilities'' includes all facilities designated by the Secretary to provide psychiatric emergency care for individuals believed to have a mental condition and whose behavior is believed to be dangerous to self or others due to that mental condition; such facilities include psychiatric hospitals operated by the State of Delaware, privately operated psychiatric hospitals, any psychiatric emergency receiving facilities that provide mental health screenings, evaluations, treatment, and referral services, or other facilities as may be designated by the Department by regulation.

(6) "Designated transport personnel'' means such personnel as designated by the Secretary to transport persons who require 24-hour detention to or from needed healthcare services provided in hospitals and public treatment facilities; these personnel include police officers, peace officers and constables with arrest power as well as private ambulance, state employees and contracted transportation staff as approved by the Department. Any peace officer involved may mandate the manner and method of transportation of persons who require 24-hour detention when required to ensure public safety.

(7) "Involuntary detention'' refers to the legally sanctioned use of this subchapter that allows a qualified professional who meets criteria to be a credentialed mental health screener to determine that an individual is behaving in a manner that is dangerous to self or others due to a mental condition that requires keeping that individual in a medical facility against the individual's will for up to 24 hours for an evaluation to determine what treatment needs are required to keep the person or the public safe. Involuntary detention requires written documentation reflecting the credentialed mental health screener's clinical decision process and must be signed either by the licensed credentialed mental health screener or by the supervising psychiatrist of an unlicensed credentialed mental health screener, at the time of the determination that a 24-hour detention is warranted. The 24-hour timeframe does not start until the person is presented to a designated facility that is able to provide such psychiatric healthcare services.

(8) "Licensed independent practitioner'' as set forth in this subchapter refers to employees of designated psychiatric treatment facilities, in addition to psychiatrists, who hold credentials and privileges to admit persons into care and write orders to treat said persons in that facility. Licensed independent practitioners can include but are not limited to staff that hold licenses as psychologists, nurse practitioners, and physician assistants or such other healthcare providers as may be designated to work independently pursuant to the regulations of the Department.

(9) "Mental condition'' means a current, substantial disturbance of thought, mood, perception or orientation which significantly impairs judgment, capacity to control behavior or capacity to recognize reality. Unless it results in the severity of impairment described herein, "mental condition'' does not mean simple alcohol intoxication, transitory reaction to drug ingestion, dementia due to various nontraumatic etiologies or other general medical conditions, Alzheimer's disease, or intellectual disability. The term "mental condition'' is not limited to "psychosis'' or "active psychosis,'' but shall include all conditions that result in the severity of impairment described herein.

(10) "Peace officer'' means any public officer authorized by law to make arrests, including police officers and constables.

(11) "Secretary'' shall refer to the Secretary of the State of Delaware Department of Health and Social Services.

(12) "24-hour detention'' refers to the process as set forth herein whereby an adult who appears to have a mental condition, and whose mental condition causes the person to be dangerous to self or dangerous to others, and who is unwilling to be admitted to a facility voluntarily for assessment or care, is involuntarily detained for such evaluation and treatment for 24 hours in a designated psychiatric facility because other less restrictive, more community integrated services are not appropriate or available to meet the person's mental health care needs.

(b) Any person who believes that another person's behavior is both the product of a mental condition and may result in danger to that person or others, may notify a peace officer, a credentialed mental health screener, or Departmental crisis services and request assistance for said person. Upon the observation by a peace officer, a credentialed mental health screener, or Departmental crisis services that such individual with an alleged mental condition likely constitutes a danger to self or others and is in need of emergency psychiatric evaluation, such person with an alleged mental condition shall be promptly taken into custody by any peace officer, credentialed mental health screener, or Departmental crisis services in the State without the necessity of a warrant. Any such observation shall be described in writing and shall include a description of the behavior and symptoms which led the peace officer, credentialed mental health screener or Departmental crisis services to such conclusion. The documentation required herein shall set forth any known relationship between the person making the complaint and any other connection to the alleged person with a mental condition and, if known, the name of the spouse or nearest known relative.

(c) Such person with an alleged mental condition, who is demonstrating behaviors believed dangerous to self or others, shall be taken by a peace officer, a credentialed mental health screener, or Departmental crisis services with all reasonable promptness to:

(1) A designated psychiatric treatment facility for emergency screening services by a credentialed mental health screener; or

(2) A credentialed mental health screener; or

(3) Any hospital as defined by § 5101 of this title so long as any resulting order for 24-hour detention relating to said person is entered by a credentialed mental health screener.

(d) If it reasonably appears to the credentialed mental health screener that the person is acting in a manner that appears to be dangerous to self or others and this behavior is the result of a mental condition, the credentialed mental health screener shall verify this finding in writing and complete the Departmentally approved 24-hour detention form; this documentation shall include that screener's rationale for the detention including specific information regarding the alleged mental condition and dangerous behaviors observed. Once the 24-hour detention form is completed, designated transportation personnel shall be directed by the Department to transport the person under detention to a designated psychiatric treatment facility to provide such a 24-hour evaluation. If, at any time, an individual who has been determined to meet the standard in paragraph (a)(12) of this section agrees to go to a facility for further observation, a voluntary admission will be sought to fulfill the needed evaluation and the 24-hour detention order will become void. The Department will pay for voluntary admissions pursuant to the same criteria as involuntary admissions or community placement. If a hospital-based physician has completed an emergency medicine health assessment, as determined solely by such physician, and refers the patient to a credentialed mental health screener, with or without consultation with a psychiatrist, such a referral constitutes an appropriate discharge plan and after such discharge the hospital-based physician will have no further responsibility for the evaluation and disposition of the patient.

(e) A 24-hour detention will result in admission to a designated psychiatric treatment facility for psychiatric observation, assessment, acute treatment, and any recommendations for referral for other services within the 24-hour period of time. Any referral for a 24-hour detention shall include a review of any advance health care directive as set forth in this chapter or any other similar agreement relating to the person's wishes regarding potential hospitalization, care, treatment, and notifications to others if known to the credentialed mental health screener and available for review at the time of such referral.

(f) Once an individual is detained in a designated psychiatric treatment facility pursuant to subsection (d) of this section, a psychiatrist shall review all documentation, conduct an examination of the individual, and document the findings of examination within 24 hours both in the person's medical record and the 24-hour detention findings form. If the examining psychiatrist finds that the individual with an apparent mental condition is not dangerous to self or others or is not in need of involuntary inpatient commitment, the psychiatrist shall certify these specific findings in writing and the individual who was detained shall be discharged from custody forthwith. All documentation required by this section will be recorded and retained in the medical record of that individual and reported to the Delaware Division of Substance Abuse and Mental Health's Eligibility and Enrollment Unit upon the release of the individual.

(g) In the event that the psychiatrist at a designated psychiatric treatment facility determines that the person who has been detained under the 24-hour detention law meets the criteria for further care and treatment and that such required care cannot be provided in an available, less restrictive, more community-integrated setting, such psychiatrist shall immediately implement the involuntary commitment processes as set forth in Chapter 50 of this title. Any such determination must be based upon observed and evaluated behavior which is the result of a mental condition that is reasonably believed to be dangerous to self or others. Any involuntary commitment of said person shall be only to an inpatient psychiatric facility designated by the Secretary to provide such care and treatment. If, at any time, the person at risk of being involuntarily committed voluntarily seeks care and treatment for his or her mental condition or behaviors, any pending request for involuntary commitment pursuant to Chapter 50 of this title will terminate and the person shall be voluntarily admitted to a designated psychiatric treatment facility without delay.

(h) The 24-hour detention period referred to herein shall be 72 hours for minors admitted in conformity with § 5135 of this title. If it appears that the nearest known relative of the minor has not received prior notice of the proceedings, the facility administrator or designee shall, if reasonably possible, promptly give such notice. A psychiatrist designated by the Secretary of the Department of Services for Children, Youth and Their Families may conduct an independent review of a determination that a person under 18 years of age admitted to any mental health facility pursuant to this chapter is a person deemed to be dangerous as a result of a mental condition.

(i) The State Treasurer shall pay peace officers, including police officers and constables, for transportation services as peace officers under this subchapter at an agreed upon rate, including a custody fee and mileage traveled.

(j)(1) No peace officer, medical doctor, credentialed mental health screener, or facility in which a medical doctor or credentialed mental health screener practices shall be subject to civil damages or criminal penalties for any harm resulting from the performance of their functions under this section unless such harm was intentional or the result of wilful or wanton misconduct on their part. This immunity is limited to the mental health assessment, resulting clinical decision, and involuntary hold necessary until the person is presented to a designated psychiatric treatment facility that is able to provide such psychiatric healthcare services for the 24-hour detention described in paragraph (a)(7) of this section.

(2) After the person presents to the designated psychiatric treatment facility and during the 24-hour involuntary detention period described in paragraph (a)(12) of this section, no medical doctor or designated psychiatric treatment facility shall be subject to civil damages or criminal penalties for any harm to the person with a mental condition resulting from the performance of functions under subsection (f) of this section unless such harm was the result of negligent, reckless, wilful, wanton and/or intentional misconduct.

(3) Nothing in this section is intended to waive the State's sovereign immunity or the privileges and immunities set forth at Chapter 40 of Title 10.

(k) All professional personnel employed by the State or private providers are mandated to disclose any conflicts of interest regarding their participation in the 24-hour detention of any individual with an apparent mental condition to any psychiatric facility. Such conflicts of interest shall be disclosed on the 24-hour detention form and may include, but are not limited to, employment by a privately operated psychiatric facility, a personal relationship with the individual being detained or committed involuntarily, a relationship with family or significant others of the individual being detained or committed involuntarily, or being the victim of a crime by the person being detained or committed involuntarily.

(l) Notwithstanding any other section of the Delaware Code, no person shall be detained or otherwise involuntarily committed to a designated psychiatric treatment facility unless a psychiatrist or credentialed mental health screener determines that such detention or commitment is the least restrictive and most community-integrated means to adequately treat the person that is immediately available.

(m) The Department is hereby authorized to establish regulations consistent with this subchapter. These regulations shall include rules regarding the disclosure by credentialed mental health screeners of potential conflicts of interest.

(n) The Department shall form an expert panel for the purposes of advising the Department on the content of the regulations. The expert panel shall be chaired by the Director of the Division of Substance Abuse and Mental Health or his or her designees, and shall include, but not be limited to, representatives from the following: the Director of the Division of Professional Regulations, or his or her designee; 2 representatives from the physician community, to be appointed by the Medical Society of Delaware; 2 representatives from the Delaware Chapter of the American College of Emergency Physicians, to be appointed by the chair of the expert panel; 3 representatives from general hospitals, appointed by the Delaware Healthcare Association; 3 representatives from the designated psychiatric facilities, to be appointed by the chair of the expert panel; 1 psychiatrist appointed by the Psychiatric Society of Delaware; 2 community providers, to be appointed by the chair of the expert panel; 1 representative of the Mental Health Association in Delaware, to be appointed by the chair of the expert panel; 1 representative of the National Alliance on Mental Illness in Delaware, to be appointed by the chair of the expert panel; and 1 or more members of the public, to be appointed by the chair of the expert panel, who shall represent the interests of patients.

36 Del. Laws, c. 242, § 1; Code 1935, § 3072; 42 Del. Laws, c. 134, § 2; 16 Del. C. 1953, § 5122; 55 Del. Laws, c. 229; 61 Del. Laws, c. 447, § 1; 66 Del. Laws, c. 424, § 6; 68 Del. Laws, c. 308, §§ 1-3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, §§ 1, 8-10; 75 Del. Laws, c. 349, § 2; 78 Del. Laws, c. 360, § 1; 79 Del. Laws, c. 7, § 1.;



§ 5123. Voluntary hospitalization of patients at Delaware Psychiatric Center; authority to receive; procedure; discharge

(a) A licensed psychiatrist or licensed independent practitioner who is credentialed and authorized by the Delaware Psychiatric Center may admit for observation, diagnosis, care and treatment any individual who is a person with an apparent mental condition or who has symptoms of a mental condition and who requests admission subject to the payment of charges for care, maintenance and support as provided in § 5127 of this title. The Delaware Psychiatric Center may establish criteria for voluntary admission that differ from the criteria for involuntary admissions.

(b) If any applicant is under the age of 18 years, the request for admission to a designated psychiatric treatment facility shall also be signed by either of the applicant's parents, spouse or legal guardian.

(c) The attending psychiatrist or licensed independent practitioner who is appropriately credentialed and authorized by the Delaware Psychiatric Center shall discharge any voluntary patient who has recovered or whose hospitalization the attending psychiatrist determines is no longer clinically indicated.

(d) A voluntary patient who requests the patient's own discharge or whose discharge is requested, in writing, by the patient's legal guardian, parent, spouse or adult next of kin shall be discharged within 5 days from the receipt of the request, except that:

(1) If the request for discharge is made by a person other than the patient, discharge may be conditioned upon the agreement thereto of the patient;

(2) If the patient is under the age of 18 years, the patient's discharge may be conditioned upon the consent of the patient's parent, spouse or guardian; and

(3) If it has been observed and documented that the person currently admitted voluntarily is currently demonstrating behaviors believed to be dangerous to self or others and these behaviors are documented in the medical record, the attending psychiatrist may initiate involuntary commitment status as set forth in Chapter 50 of this title.

(e) A psychiatrist designated by the Secretary of the Department of Services for Children, Youth and Their Families may conduct an independent review to determine whether an applicant under 18 years of age who receives financial assistance from such Department or who is in the custody of such Department is appropriate for voluntary hospitalization. A psychiatrist designated by the Secretary of the Department of Services for Children, Youth and Their Families may conduct an independent review to determine whether a voluntary patient under 18 years of age who receives financial assistance from such Department or who is in the custody of such Department is appropriate for voluntary hospitalization.

(f) A psychiatrist designated by the Secretary of the Department of Health and Social Services may conduct an independent review to determine whether an applicant 18 years of age or older who receives financial assistance from the Department or who is in the custody of the Department is appropriate for voluntary hospitalization. A psychiatrist designated by the Secretary of the Department of Health and Social Services may conduct an independent review to determine whether a voluntary patient 18 years of age or older who receives financial assistance from the Department or who is in the custody of the Department is appropriate for voluntary hospitalization.

(g) Nothing contained in subsection (d) of this section shall require the discharge of a voluntary patient if within the 5-day period from receipt of the request for discharge the patient is admitted or committed to the said Psychiatric Center under some other provision of law.

(h) Notwithstanding any other section of the Delaware Code, the Director of the Department's Division of Substance Abuse and Mental Health shall have the independent authority to discharge persons at the Delaware Psychiatric Center.

19 Del. Laws, c. 644, §§ 1-6; Code 1915, § 2598; 36 Del. Laws, c. 243, § 1; Code 1935, § 3074; 45 Del. Laws, c. 219, § 1; 16 Del. C. 1953, § 5123; 55 Del. Laws, c. 227; 58 Del. Laws, c. 218; 58 Del. Laws, c. 511, §§ 31, 32; 62 Del. Laws, c. 207, § 1; 66 Del. Laws, c. 424, §§ 7, 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 360, § 1.;



§ 5127. Liability for maintenance of patient; collection remedies

(a) Any adult committed to or placed in a designated psychiatric treatment facility or mental hospital shall be liable for the cost of care, treatment, or both to the extent authorized by § 7940 of Title 29. If a child is committed to or placed in a designated psychiatric treatment facility or mental hospital, liability for costs of care, treatment, or both shall conform to § 9019 of Title 29.

(b) The Department of Health and Social Services and Department of Services for Children, Youth and Their Families shall keep an account of the cost of care, treatment, or both and credit against the account all moneys received from the patient or other persons on the patient's behalf.

(c) In the event of nonpayment, the Department of Health and Social Services and Department of Services for Children, Youth and Their Families may pursue collection remedies authorized by §§ 7940 and 9019, respectively, of Title 29.

18 Del. Laws, c. 553, § 6; 19 Del. Laws, c. 125, § 1; 19 Del. Laws, c. 126; Code 1915, § 2600; 28 Del. Laws, c. 212, § 1; 37 Del. Laws, c. 189; Code 1935, § 3076; 16 Del. C. 1953, § 5127; 54 Del. Laws, c. 279, § 3; 55 Del. Laws, c. 212; 58 Del. Laws, c. 151; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 360, § 1.;



§ 5128. Expenses of examination and removal of indigent patients

The expenses of the examination of an indigent person alleged to be suffering from a mental condition and the transportation of such person, if found to be suffering from a mental condition, by a peace officer or credentialed mental health screener to a designated psychiatric facility able to provide further evaluation or care and treatment, shall be paid by the State Treasurer.

18 Del. Laws, c. 553, § 6; 19 Del. Laws, c. 125, § 1; 19 Del. Laws, c. 126; Code 1915, § 2600; 28 Del. Laws, c. 212, § 1; 37 Del. Laws, c. 189; Code 1935, § 3076; 16 Del. C. 1953, § 5128; 57 Del. Laws, c. 228, § 6; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 360, § 1.;



§ 5130. Veterans Administration hospitals

The provisions in the Delaware Code pertaining to the admission, commitment, care and release of persons diagnosed with a mental condition at state institutions shall apply with the same force and effect to persons entitled to the services of hospitals for people with a mental condition operated by the Veterans Administration. Persons so entitled may be transferred from state institutions to such Veterans Administration hospitals subject to the statutory provisions affording interested parties the right to have the status of the person with a mental condition determined as provided by law.

16 Del. C. 1953, § 5131; 50 Del. Laws, c. 310, § 1; 78 Del. Laws, c. 360, § 1.;



§ 5131. Discharge of patients at Delaware Psychiatric Center; release on convalescent status; continued responsibility; review of convalescent status

(a) The Hospital Director of the Delaware Psychiatric Center shall as frequently as practicable, but not less often than every 3 months, examine or cause to be examined every hospitalized patient admitted under § 5003 of this title, and whenever the Hospital Director, in consultation with a psychiatrist, determines that any patient is not a person with a mental condition, as that term is defined in § 5001 of this title, or whenever the Hospital Director, in consultation with a psychiatrist, determines that otherwise, the care, treatment and supervision of the Psychiatric Center are no longer necessary, the patient shall be discharged. The certificate of discharge shall state the basis for the discharge. Prior to discharge, the facility shall prepare a written continuing care plan developed in consultation with interdisciplinary staff, anticipated post-discharge providers and the patient, and, if the patient is a minor, with the patient's parents or legal guardian. At a minimum, Departmental community-based services staff shall be consulted for adult patients in Departmental facilities. The continuing care plan shall include: a realistic assessment of the patient's post-discharge social, financial, vocational, housing and treatment needs; identification of available support services and provider linkages necessary to meet the assessed needs; and identification and a timetable of discrete, predischarge activities necessary to promote the patient's successful transition to the community-based services system or to another appropriate post-discharge setting.

(b) The Hospital Director of the Delaware Psychiatric Center may release an improved patient who was admitted under § 5003 of this title on convalescent status when the Hospital Director, in consultation with a psychiatrist, believes that such release is in the best interests of the patient.

(c) Release on convalescent status shall include provisions for continuing responsibility to and by the Psychiatric Center, including a plan of treatment on an outpatient or nonhospital patient basis.

(d) Prior to the end of a year on convalescent status, and not less frequently than annually thereafter, the Hospital Director shall examine the facts relating to the condition of the patient on convalescent status and whenever the Hospital Director, in consultation with a psychiatrist, determines that the patient is not a person with a mental condition, as that term is defined in § 5001 of this title, or whenever the Hospital Director, in consultation with a psychiatrist, determines that otherwise, the care, treatment and supervision of the Psychiatric Center are no longer necessary, the patient shall be discharged. The certificate of discharge shall state the basis for the discharge.

16 Del. C. 1953, § 5132; 55 Del. Laws, c. 225, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 360, § 1.;



§ 5132. Return of patients; order; notice; custody

(a) If an inpatient of a state-operated mental hospital escapes or is on unauthorized leave, its director may issue an order for the patient's immediate rehospitalization. The director or the director's designee may notify such patient of the existence of a rehospitalization order by any reasonable means of communication open to the director. Such an order, irrespective of the patient's actual receipt, shall authorize any peace officer to take the patient into custody for rehospitalization.

(b) If an involuntarily committed inpatient or a person detained involuntarily under this chapter from a non-state-operated hospital certified under § 5135 or § 5136 of this title escapes or is on unauthorized leave, that hospital's director shall immediately notify the Director of the Division of Substance Abuse and Mental Health or the Director's designee if the patient is 18 years of age or older or the Division of Prevention and Behavioral Health Services if the patient is under 18 years of age. Upon receipt of such notification, the Division Director or the Director's designee may issue notice and a rehospitalization order in conformity with subsection (a) of this section. Such an order, irrespective of the patient's actual receipt, shall authorize any peace officer to take the patient into custody for rehospitalization.

16 Del. C. 1953, § 5133; 55 Del. Laws, c. 225, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 11; 73 Del. Laws, c. 41, § 1; 77 Del. Laws, c. 327, § 210(a); 78 Del. Laws, c. 360, § 1.;



§ 5133. Unwarranted hospitalization in Delaware Psychiatric Center or denial of rights; penalties

(a) Any person who wilfully causes, or conspires with or assists another to cause:

(1) The unwarranted hospitalization of any individual in the Delaware Psychiatric Center under this chapter; or

(2) The denial to any individual of any of the rights accorded to said individual under this chapter

shall be punished by a fine not exceeding $500 or imprisonment not exceeding 1 year, or both.

(b) The Superior Court shall have jurisdiction of offenses under this section.

16 Del. C. 1953, § 5134; 55 Del. Laws, c. 226; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 360, § 1.;



§ 5134. Examinations of persons relative to parole, pardon or commutation of sentence in case of certain crimes

Whenever the Director of the Division of Substance Abuse and Mental Health or the Director of the Division of Developmental Disabilities Services receives a request from the Commissioner of the Department of Correction, relative to parole, pursuant to § 4353 of Title 11, or relative to pardon or commutation of sentence, pursuant to § 4362 of Title 11, for psychiatric examination and psychological clinical studies, and a report containing an opinion of the prisoner's condition and of the probability of the prisoner's again committing crimes similar to the 1 for which the prisoner was incarcerated, or other crimes, the Director shall cause such examination and studies to be made at the correctional institution or the Delaware Psychiatric Center, and copies of the report shall be delivered to each member of the Parole Board or the Board of Pardons, as the case may be; and in cases of pardons and commutations of sentence, a copy to the Governor.

16 Del. C. 1953, § 5135; 57 Del. Laws, c. 593, § 1; 64 Del. Laws, c. 467, § 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 73 Del. Laws, c. 41, § 1; 75 Del. Laws, c. 285, §§ 8-10; 78 Del. Laws, c. 360, § 1.;



§ 5135. Minors

(a) Any person under 18 years of age admitted pursuant to this chapter shall not be admitted to the Delaware Psychiatric Center but to a hospital certified by the Secretary of the Department of Services for Children, Youth and Their Families as being appropriate for the diagnosis, care and treatment of persons with a mental condition under 18 years of age.

(b) The provisions of this chapter pertaining to the care and release of persons with mental conditions at the Delaware Psychiatric Center shall apply with the same force and effect to persons admitted to a hospital or other location as defined in § 5101(2) of this title.

66 Del. Laws, c. 424, § 9; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 360, § 1.;



§ 5136. Additional facilities for adults

The Secretary of the Department of Health and Social Services, upon voluntary application of a private or public hospital, may certify such hospital as an appropriate facility for the detention, diagnosis, care and treatment of adults with a mental condition under this chapter. If so certified, on a case-by-case basis, any such hospital shall be authorized to serve in addition to the Delaware Psychiatric Center under this chapter.

68 Del. Laws, c. 308, § 4; 70 Del. Laws, c. 550, § 1; 78 Del. Laws, c. 360, § 1.;






Subchapter II-A Criminal Background Checks; Mandatory Drug Testing

§ 5137. Legislative intent; definitions

(a) Legislative intent. — The General Assembly's purpose in requiring criminal background checks and drug testing of Department of Health and Social Services' employees working at the Delaware Psychiatric Center is to protect the safety and well-being of the patients and staff of such facility. The provisions of this subchapter shall be broadly construed to accomplish this purpose.

(b) Definitions. —

(1) "Applicant'' means any of the following:

a. A person seeking employment with the Department in any position at the Delaware Psychiatric Center; or

b. A current Department employee who seeks a promotion or transfer to any position at the Delaware Psychiatric Center; or

c. A former employee who consents prior to leaving employment to periodic review of his or her criminal background for a fixed period of time.

(2) "Background Check Center (BCC)'' means the electronic system which combines the data streams from various sources within and outside the State of Delaware in order to assist an employer in determining the suitability of a person for employment.

(3) "Criminal history'' means a report from the Department of Health and Social Services regarding its review of the applicant's entire federal criminal history from the Federal Bureau of Investigation, pursuant to Public Law 92-544 as amended (28 U.S.C. § 534) and his or her Delaware record from the State Bureau of Identification.

(4) "Department'' means the Department of Health and Social Services;

(5) "Grandfathered employee'' means an employee of a the Delaware Psychiatric Center, who was not fingerprinted pursuant to this statute because the employment commenced before June 15, 2010, and no requirement for fingerprinting has since applied (see paragraph (b)(1) of this section above).

(6) "Reasonable suspicion'' means the Department, acting through its supervisory personnel, has a reasonable basis to suspect that a Delaware Psychiatric Center employee:

a. Has been convicted of a disqualifying crime since becoming employed; or

b. Is impaired by an illegal drug.

77 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 303, § 4.;



§ 5138. Criminal background checks

(a) The Department shall not hire or employ an applicant for any position at the Delaware Psychiatric Center without first obtaining a report of the person's criminal history.

(b) The Department shall promulgate regulations establishing the criteria for unsuitability for employment, including the types of criminal convictions which shall automatically disqualify a person from working at the Delaware Psychiatric Center and, as to other criminal convictions, the criteria for determining whether a particular individual is unsuitable for employment at the Delaware Psychiatric Center.

(c) Conditional hire. — The requirements of subsection (a) of this section may be suspended for 60 days if the employer wishes to employ the applicant on a conditional basis. Before an employer may offer conditional employment, the employer must receive verification that the applicant has been fingerprinted by the SBI for purposes of the criminal history. No criminal history will be issued if the applicant fails to provide information to the Department regarding the status or disposition of an arrest within 45 days from the date of notice from the Department of an open criminal charge.

(d) The Department shall immediately terminate the employment any Delaware Psychiatric Center employee who is, or has been, convicted of any disqualifying crime upon notification of such conviction.

(e) The criminal history information provided to the employer, is strictly confidential. It may be used solely to determine the suitability of an applicant for employment or continued employment at the Delaware Psychiatric Center.

(f) Before an applicant is permitted to be employed at the Delaware Psychiatric Center, the applicant must, upon request:

(1) Provide accurate information sufficient to get a criminal history;

(2) Execute a full release to enable the employer to secure a criminal history and to periodically update the criminal history while employed;

(g) An applicant who fails to comply with subsection (f) of this section is subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(h) All grandfathered employees must be fingerprinted by the SBI within 120 days from the date of BCC (see § 7972(a) of Title 29) implementation. SBI:

(1) Shall use the fingerprints to establish the grandfathered employee's identity and to assign an SBI identification number for the sole purpose of enabling the person's criminal record to be monitored for new arrests while the grandfathered employee continues to work at a nursing facility or similar facility.

(2) Shall not run a state or federal background check of the grandfathered employee, unless the grandfathered employee is also an applicant as defined in § 5137(b) of this title above;

(3) Shall comply with § 1911 of Title 11.

77 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 303, § 4.;



§ 5139. Drug testing required

(a) Preemployment testing. — The Department shall not hire or employ an applicant for any position at the Delaware Psychiatric Center without first obtaining the results of such applicant's mandatory drug screening.

(b) Reasonable suspicion testing. — The Department, acting through its supervisory personnel, may also conduct a drug test based on a reasonable suspicion that a Delaware Psychiatric Center employee is impaired by an illegal drug.

(c) Any person applying for employment with the Department in a position at the Delaware Psychiatric Center shall be required to submit to mandatory drug screening pursuant to this section and the regulations promulgated by the Department. Such regulations shall require drug testing for the following controlled substances:

(1) Marijuana/cannabis;

(2) Cocaine;

(3) Opiates;

(4) Phencyclidine ("PCP'');

(5) Amphetamines;

(6) Any other controlled substances specified by the Department in the regulations promulgated pursuant to this subchapter.

(d) Conditional hire. — Notwithstanding the provisions of this section, whenever exigent circumstances exist, and the Department must fill a position in order to maintain an appropriate level of patient care, the Department may hire an applicant on a conditional basis when the Department receives evidence that the applicant has actually had the appropriate drug screening. The final employment of any applicant conditionally hired pursuant to this subsection shall be contingent upon receipt of the results of the drug screening. In addition, all applicants conditionally hired pursuant to § 5138 of this title shall be informed and acknowledge in writing that the results of those applicants' drug screens have been requested. Under no circumstances shall an applicant hired on a conditional basis pursuant to this subchapter remain employed on a conditional basis for more than 2 months.

(e) Any applicant who wilfully fails to comply with the requirements of this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000.

(f) The Department shall adopt policies and procedures for imposing sanctions, which may include suspension and termination, upon any Delaware Psychiatric Center employee whose drug screen indicates that such employee has consumed an illegal drug or drugs. However, no such employee shall be sanctioned when the person has used or consumed the drug or drugs detected according to the directions and terms of a lawfully obtained prescription for such drug or drugs.

77 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 303, § 4.;






Subchapter III Mental Hygiene Clinic

§ 5141. Establishment and composition

The Department may maintain mental hygiene clinics which shall be composed of such professional assistants as may be recommended by the Secretary.

36 Del. Laws, c. 241, § 1; Code 1935, § 3073; 16 Del. C. 1953, § 5141; 53 Del. Laws, c. 84, § 2; 54 Del. Laws, c. 279, § 3; 57 Del. Laws, c. 591, § 24.;



§ 5142. Duties and powers of clinic

(a) The mental hygiene clinic shall examine all public or private school children within the State who are 2 or more years retarded, when so requested by the superintendent or other executive head of such school.

(b) The clinic shall likewise undertake and carry on a continuous survey and examination of all mentally retarded persons.

(c) The clinic may observe, examine, study and treat the inmates of any institution supported in whole or in part by the State, or any county thereof and may likewise observe, examine, study and treat any person charged with any offense in, or subject to the jurisdiction of, any court within the State, when requested to do so by a judge or judges thereof.

(d) The clinic may likewise, when requested, extend its psychiatric services to all social agencies of the State, general hospitals and all institutions for the mentally retarded for the purpose of the discovery and treatment of mental disorders.

(e) The clinic may, through the State Psychiatrist and Criminologist, apply for the commitment of any person to the Delaware Psychiatric Center under any laws of the State relating to such commitments.

36 Del. Laws, c. 241, §§ 1, 2; Code 1935, § 3073; 16 Del. C. 1953, § 5142; 55 Del. Laws, c. 212; 70 Del. Laws, c. 550, § 1.;






Subchapter IV Criminally Mentally Ill

§ 5151. Establishment of department for persons with criminally mental conditions

The Department shall establish at the Delaware Psychiatric Center a department for persons with criminally mental conditions who are adults regardless of their mental capacity. The term "persons with criminally mental conditions'' as used herein shall be defined as any incarcerated individual, charged with or convicted of any criminal offense under this Code who also meets the definition set forth at § 5001(7) of this title. The department shall be established on the present grounds of the Psychiatric Center.

Code 1935, c. 76; 46 Del. Laws, c. 190, § 1; 16 Del. C. 1953, § 5151; 49 Del. Laws, c. 57, § 1; 54 Del. Laws, c. 279, § 3; 55 Del. Laws, c. 212; 70 Del. Laws, c. 550, § 1; 76 Del. Laws, c. 322, §§ 7, 8; 78 Del. Laws, c. 179, §§ 189-191.;



§ 5152. Commitment by courts

(a) All persons with criminally mental conditions who are adults shall be admitted to the department for persons with criminally mental conditions at the Delaware Psychiatric Center for evaluation and/or treatment when committed by any court of this State having jurisdiction over the persons committed.

(b) All criminally inclined juveniles amenable to the processes of Family Court shall be committed to treatment programs for criminally inclined juveniles established by the Department of Services for Children, Youth and Their Families when committed by any court of this State having jurisdiction over the persons committed.

(c) Jurisdiction to order and review commitments under this subchapter is conferred upon any court:

(1) Which presides over any active matter in which the person with a criminally mental condition is a defendant or respondent; or

(2) Which entered the most recent sentencing order regarding the person with a criminally mental condition.

Code 1935, c. 76; 46 Del. Laws, c. 190, § 2; 16 Del. C. 1953, § 5152; 49 Del. Laws, c. 57, § 1; 66 Del. Laws, c. 424, § 10; 70 Del. Laws, c. 550, § 1; 76 Del. Laws, c. 322, §§ 9-12; 78 Del. Laws, c. 179, §§ 192-196.;



§ 5153. Commitment from other institutions

The governing authorities of any institution of this State, including but not limited to those facilities maintained by the Department of Correction, to which an adult or juvenile who is nonamenable to the processes of Family Court who classifies for admission under the terms of this subchapter already has been committed may request an order to temporarily remove an inmate of the institution to the department for persons with criminally mental conditions at the Delaware Psychiatric Center or other authorized institutions for suitable for nonamenable juveniles as follows:

(1) By petition to any court of competent jurisdiction in the State; or

(2) In the case of any individual within the custody of the Department of Correction, by certification of the Commissioner of Correction, Bureau Chief of Prisons, Bureau Chief of Community Correction, or Director of Healthcare Services, that:

a. The inmate or offender is currently suffering from a mental disease or condition which requires such person to be observed and treated at a mental hospital for the person's own welfare and which both:

1. Renders such person unable to make responsible decisions with respect to the person's health; and

2. Poses a real and present threat, based upon manifest indications, that such person is likely to commit or suffer serious harm to that person's own self or others or to property if not given immediate hospital care and treatment;

b. The inmate or offender is currently recommended by correctional medical staff for immediate or emergent psychiatric care or stabilization;

c. That the Department of Correction cannot provide the level of care required to treat the inmate or offender; and

d. The inmate or offender has received all of the process due to the inmate or offender under the Department of Correction policies and/or procedures.

(3) Upon receipt of any inmate or offender into the department for persons with criminally mental conditions by the process stated herein, the inmate or offender shall be treated as a provisional admittee and may only be housed at the location designated for the housing of persons with criminally mental conditions. The Department of Health and Social Services shall proceed under Chapter 50 of this title with respect to any decision to commit offenders transferred from the Department of Correction on an emergency basis.

Code 1935, c. 76; 46 Del. Laws, c. 190, § 3; 16 Del. C. 1953, § 5153; 49 Del. Laws, c. 57, § 1; 57 Del. Laws, c. 591, § 25; 66 Del. Laws, c. 424, § 10; 70 Del. Laws, c. 550, § 1; 76 Del. Laws, c. 322, § 13; 78 Del. Laws, c. 179, §§ 197, 198.;



§ 5154. Liability for cost of maintenance and care

The expenses of the removal of an adult with a criminally mental condition or a criminally inclined juvenile and of the adult's or juvenile's admission to a hospital under this subchapter, and the charges and expense for the maintenance and care at such hospital shall be paid by the institution which had charge of such case. Where such persons are committed by the proper courts otherwise than from an institution of the State, the State Treasurer shall pay such hospital for such removal, admission, maintenance and care. If any such adult with a criminally mental condition or criminally inclined juvenile has any real or personal estate, the Department of Health and Social Services or the Department of Services for Children, Youth and Their Families shall have, for the expenses and charges incurred, the same remedy as is provided in § 5127 of this title.

Code 1935, c. 76; 46 Del. Laws, c. 190, § 4; 16 Del. C. 1953, § 5154; 49 Del. Laws, c. 57, § 1; 55 Del. Laws, c. 85, § 35B; 57 Del. Laws, c. 228, § 7; 66 Del. Laws, c. 424, § 10; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 199, 200.;






Subchapter V Mental Health Patients' Bill of Rights

§ 5161. Rights of patients in mental health hospitals or residential centers

(a) As used in this section:

(1) "Department'' means the Department of Health and Social Services, except that Department means the Department of Services for Children, Youth and Their Families for facilities certified under §§ 5135 and 5001(4) of this title.

(2) "Protection and advocacy agency'' means the Community Legal Aid Society, Inc. or successor agency designated the state protection and advocacy system pursuant to the following:

a. Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. § 10801 et seq.);

b. Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 15001 et seq.); or

c. Protection and Advocacy for Individual Rights (29 U.S.C. § 794(e)).

(3) For purposes of persons admitted pursuant to Chapter 55 of this title, the term "treatment'' includes habilitation and the term "patient'' means resident.

(b) Any hospital or residential center that admits persons pursuant to Chapter 50, 51, or 55 of this title shall prominently post in English and Spanish the list of patients rights set forth in this subsection. In addition to the posting, the Department shall distribute a copy of the list to each patient and to other persons, as provided in Department regulations. Each patient shall have the rights listed below, which shall be liberally construed to fulfill their beneficial purposes. Furthermore, in defining the scope or extent of any duty imposed by this section, higher or more comprehensive obligations established by otherwise applicable federal, state, or local enactments as well as certification standards of accrediting agencies may be considered.

(1) Each patient shall receive care and treatment suited to the patient's needs, skillfully, safely and humanely administered with full respect for the patient's dignity and personal integrity. The care and treatment shall be provided in a setting and under conditions that restrict the patient's personal liberty only to the extent required by the patient's treatment needs, applicable law and judicial orders.

(2) Each patient shall have an outcome-oriented, individualized, written treatment plan; treatment based on such plan; periodic review or revision of the plan consistent with treatment progress; and a description of treatment and other support services that may be needed upon discharge.

(3) Each patient, and, if the patient is a minor, the patient's parents or legal guardian shall have the right to ongoing participation in a manner appropriate to the patient's capabilities, in the development and revision of an individualized treatment plan. In furtherance of this right, each patient, and, if the patient is a minor, the patient's parents or legal guardian shall minimally be provided with a reasonable explanation of the following:

a. The patient's general mental condition and, if a facility has provided a physical examination, the patient's general physical condition;

b. The objectives of treatment and the reasons why a particular treatment is considered appropriate;

c. The expected benefits and risks of recommended treatments, including all significant potential adverse effects and the steps which may be taken to obviate or ameliorate such effects;

d. The nature, duration and expected benefits and risks of any alternative treatments that are available.

(4) Prior to discharge, the facility shall prepare a written continuing care plan developed in consultation with interdisciplinary staff, anticipated post-discharge providers and the patient, and, if the patient is a minor, with the patient's parents or legal guardian. At a minimum, Departmental community-based services staff shall be consulted for adult patients in Departmental facilities. The continuing care plan shall include:

a. A realistic assessment of the patient's post-discharge social, financial, vocational, housing and treatment needs;

b. Identification of available support services and provider linkages necessary to meet the assessed needs; and

c. Identification and a timetable of discrete, predischarge activities necessary to promote the patient's successful transition to the community-based services system or to another appropriate post-discharge setting.

(5) Absent a patient's informed, voluntary, written consent to a mode or course of treatment, each patient shall have the right not to receive the mode or course of treatment established pursuant to a treatment plan, except as follows:

a. During an emergency situation, if such treatment is pursuant to and documented contemporaneously by the written order of a physician; or

b. As authorized under applicable law or court order in the case of a person involuntarily committed to the facility; or

c. In the case of a minor, as authorized by a parent or legal guardian.

(6) Each patient shall have the right to be free from the following:

a. Abuse, mistreatment and neglect, as proscribed by Chapters 9 and 11 of this title.

b. Unjustifiable force, as defined by 11 Del. C. § 468;

c. Seclusion, physical restraint, drugs or other interventions administered primarily for purposes of staff convenience; provided, however, that restraint or seclusion may be administered pursuant to and documented contemporaneously by the written order of an authorized, licensed mental health professional to the extent necessary to prevent physical harm to self or others. Administration of restraint under this subsection shall include the following safeguards:

1. Authorizing orders shall specify the form, duration, and conditions of restraint based on a deliberative determination that the restraint is the least restrictive alternative intervention to prevent physical harm to the patient or others;

2. The patient shall receive a medical examination within an hour of initiation of restraint by a physician, or, if a physician is not available, a nurse;

3. During the course of restraint the patient shall be closely monitored to assess well-being and facilitate prompt discontinuation of restraint when no longer necessary to prevent physical harm to the patient or others;

4. Subsequent to administration of restraint, an interactive clinical assessment shall be undertaken, which includes the patient, and, at the request of the patient, a representative of the protection and advocacy agency, to review catalysts resulting in the necessity of the restraint and appropriateness of revision to the individualized treatment plan.

(7) Each patient shall be advised of the availability of any internal and external systems for reporting abuse, neglect and mistreatment, including those established by Chapters 9 and 11 of this title and the protection and advocacy agency.

(8) The hospital or residential center shall require:

a. Careful reexamination and evaluation of each patient not less than every 6 months;

b. Periodic physical examination of each patient by a physician at least once a year;

c. An order of a staff member, operating within the scope of a professional authority and based upon appropriate examination, before any treatment is administered;

d. Written, informed consent by the patient, or, if the patient is a minor, a parent or legal guardian, for surgery, electro-convulsive therapy, major medical treatment in the nature of surgery or the use of research, investigational or experimental drugs or procedures; and

e. Notation in the patient's clinical record, signed by the personnel involved, of periodic examinations, individualized treatment programs, evaluations, reevaluations and of orders for treatment and specific therapies.

(9) Each patient shall be entitled to communicate freely and privately with persons and groups inside and outside the facility, consistent with the safety and welfare of other patients and with avoiding serious harassment of others. Correspondence initiated to others by the patient shall be sent along promptly without being opened. The facility shall establish procedures to insure that patients have a full opportunity to conduct correspondence, to have reasonable and confidential access to telephones, and, subject to treatment team limitation based on a clinical determination of serious patient harm, to have frequent and convenient opportunities to meet with visitors. Any treatment team's limitation of such patient communication shall be documented in the patient's treatment plan and shall include the team's specific rationale.

(10) A patient's right to retain reasonable personal belongings shall be respected, except that the facility may temporarily retain custody of a patient's personal property for the patient's protection; provided, that such property is used or conserved for the support of the patient. The patient is entitled to a receipt for any personal property over which the facility retains temporary custody. Nothing in this paragraph shall be construed to relieve any patient from the obligations arising out of § 5127 of this title.

(11) Each patient shall have the right to participate in available vocational rehabilitation, community care or release programs consistent with the patient's treatment plan. It is recognized that work programs can be therapeutic and, therefore, may be included in a patient's individualized treatment plan provided that the following conditions are met:

a. The facility must document in the individualized treatment plan the patient's need or desire for work;

b. The individualized treatment plan must specify the nature of the work to be performed and whether the work is to be voluntary or paid;

c. The patient must consent to the work program described in the treatment plan; and

d. The patient must be aware that the patient may withdraw consent to the work program at any time.

To the extent specifically authorized by the Department of Labor, workers' compensation law and unemployment insurance law shall not apply to any patient engaged in work programs pursuant to this paragraph.

(12) Each patient who, but for a mental disability, would be entitled to attend a public school shall receive the same training and education that the patient would otherwise be entitled to receive in the patient's local school district. The facility shall arrange for such training and education, which shall be consistent with the mental ability of the patient, and shall arrange for suitable resources and equipment to address the needs of those patients with visual or hearing impairments.

(13) The hospital or residential center shall maintain a clinical record for each patient admitted. The clinical record shall contain complete information on all matters relating to the admission, legal status, care and treatment of the patient, and shall include all pertinent documents relating to the patient. Copies of informed consent forms signed by patients or guardians pursuant to paragraph (b)(8)d. of this section shall be kept with each patient's ward chart. The Department shall, by regulation, determine the scope and method of recording information maintained on the clinical records. Those regulations shall ensure the completeness and accuracy of data pertaining to admission, legal matters affecting the patient, records and notations of the course of care and treatment, therapies, the patient's progress if in research and adverse or other reactions thereto, restrictions on the patient's rights, periodic examinations and other information required by the Department.

No information reported to the Department and no clinical records maintained with respect to patients shall be public records. Such information and records shall not be released to any person or agency outside of the Department except in conformity with existing law and as follows:

a. To patients, or, if the patient is a minor, to a parent or legal guardian, except that access to specific records may be refused when a clinical determination is made and documented in the patient's individualized treatment plan that such access would be seriously detrimental to the patient's health or treatment progress. In the latter case, such material may be made available to a licensed mental health professional selected by the patient, and that professional may, in the exercise of professional judgment, provide the patient with access to any or all parts of the denied material or otherwise disclose the information contained therein. Whenever records are released in accordance with this paragraph, the recipient shall have the right to review the record with a mental health professional furnished by the facility;

b. Pursuant to an order of a court of record;

c. To attorneys representing the patient;

d. To rights-protection agencies otherwise entitled to access under applicable federal or state law or implementing interagency agreement, including the Office of the Long-Term Care Ombudsman and the protection and advocacy agency;

e. With the consent of the patient, or, if the patient is a minor, with the consent of a parent or legal guardian;

f. To Departmental contractors to the extent necessary for professional consultation or services;

g. To the State Bureau of Identification pursuant to § 8509 of Title 11 and to the Federal Bureau of Investigation, National Instant Criminal Background Check System pursuant to § 1448A of Title 11; and

h. As requested by the Child Death, Near Death and Still Birth Commission pursuant to an investigation or review; and

i. As otherwise required by law.

(14) The Delaware Psychiatric Center and any other hospital as defined in § 5001(4) of this title shall, pursuant to § 1448A of Title 11, cause to be submitted to the Federal Bureau of Investigation, National Instant Criminal Background Check System such information as may be required to comply with federal laws and regulations relating to background checks for the purchase or transfer of firearms. Such information shall include only names and other nonclinical identifying information of persons so committed.

(15) Each patient, and, if the patient is a minor, the minor's parent or legal guardian, shall have the right to assert grievances with respect to infringement of the rights described in this section, including the right to have such grievances considered in a fair, timely and impartial grievance procedure provided for or by the facility. Without diminution of such right, the facility may also establish a supplemental mediation system to resolve grievances. The Department shall establish the grievance system for the Delaware Psychiatric Center, through regulation, which shall include the following features:

a. Availability of patient assistance in preparation and submission of grievance;

b. Right to present grievance in person or with the assistance of a representative, including the protection and advocacy agency, to an individual or group impartial decision-maker;

c. Right to decision on routine grievance within reasonable time not to exceed 15 calendar days;

d. Availability of expedited processing for urgent or time-sensitive grievance; and

e. Availability of patient appeal to impartial review officer selected by the Department from an approved list compiled by the State Council for Persons with Disabilities and submitted to the Department.

(16) Each patient, and, if the patient is a minor, the minor's parent or legal guardian, shall have a right to confidential access to any internal rights protection office established by the facility and to any state or federally authorized mental health ombudsperson or rights protection agency.

(17) Each patient shall have the right to exercise the rights described in this section without reprisal, including reprisal in the form of denial of any appropriate, available treatment.

(18) Nothing in this section or in any rule or regulation adopted pursuant thereto shall be construed to deny treatment by spiritual means through prayer for any patient detained for evaluation or treatment who desires spiritual treatment, or to a minor, if the minor's parent or guardian desires such treatment.

(19) Consistent with the nature of the right and applicable law, a right may devolve to the patient's guardian.

(20) The rights described above are in addition to, and not in derogation of, any other statutory or constitutional rights.

59 Del. Laws, c. 571, § 1; 60 Del. Laws, c. 204, § 1; 64 Del. Laws, c. 421, §§ 1, 2; 64 Del. Laws, c. 467, § 2; 66 Del. Laws, c. 424, § 11; 69 Del. Laws, c. 224, §§ 1, 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 550, § 1; 75 Del. Laws, c. 361, § 8; 77 Del. Laws, c. 386, §§ 1-7; 78 Del. Laws, c. 137, §§ 1, 2.;



§ 5162. Notification of critical incidents and deaths, report forms

(a) As used in this section:

(1) "Covered facility'' means a hospital or residential center as defined in § 5161 of this title.

(2) "Critical incident'' means the occurrence, within a covered facility, of the following events:

a. Attempted suicide;

b. Seclusion exceeding 15 minutes;

c. Physical restraint exceeding 5 minutes or involving injury; and

d. Victimization prompting solicitation of police intervention or investigation.

(3) "Death'' means the demise of a current patient or resident of a covered facility. "Death'' shall also include the demise of such a patient or resident within 14 calendar days of transfer to a medical or hospice facility.

(4) "Protection and advocacy agency'' means the Community Legal Aid Society, Inc., or successor agency designated the state protection and advocacy system pursuant to the following:

a. Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. § 10801 et seq.);

b. Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. § 15001 et seq.); or

c. Protection and advocacy for individual rights (29 U.S.C. § 794e).

(b) Notwithstanding any other provision of law, each covered facility shall notify the protection and advocacy agency in writing or electronically within 72 hours of all critical incidents and, upon request, facilitate protection and advocacy agency contact with the patient, resident, or authorized representative of the patient or resident.

(c) Notwithstanding any other provision of law, each covered facility shall notify the protection and advocacy agency within 72 hours of the date of any patient or resident death. Such notice shall include brief identifying information; contact information for the next of kin, administrator, or estate executor; the age of the patient or resident; the condition of the patient's or resident's health prior to death; and apparent cause of death.

(d) No person or covered facility shall be liable in any civil action by reason of provision of notice of a critical incident or death to the protection and advocacy agency in conformity with this section.

(e) Each covered facility shall cooperate with any assessment or investigation of a critical incident or death by the protection and advocacy agency. In furtherance of this duty, no covered facility shall discharge, discriminate, or retaliate against any person who provides the protection and advocacy agency with information or assistance in connection with an assessment or investigation of a critical incident or death.

77 Del. Laws, c. 202, § 1.;



§ 5163. Enforcement of rights; Court of Chancery

This subchapter shall be enforceable by the Attorney General or by any interested citizen. Within the meaning of this section, "interested citizen'' shall include any individual, voluntary association of individuals or corporate body having a bona fide interest in furthering enforcement of the rights created by this subchapter. Notwithstanding 10 Del. C. § 342, the Court of Chancery shall have jurisdiction over all actions, including those requesting declaratory relief, to enforce or resolve disputes concerning the rights arising out of this subchapter.

59 Del. Laws, c. 571, § 1; 70 Del. Laws, c. 222, § 2; 77 Del. Laws, c. 202, § 1.;






Subchapter VI Pharmaceutical Research

§ 5171. Definitions

As used in subchapter:

(1) "Department'' shall mean the Department of Health and Social Services or its successor.

(2) "Double blind research'' shall mean research in which neither the patient nor the physician knows whether the patient is receiving medication or a placebo.

(3) "Hospital'' means the Delaware Psychiatric Center or such other hospital in this State which is certified by the Secretary of the Department of Health and Social Services as being an appropriate facility for the diagnosis, care and treatment of mentally ill persons.

(4) "Informed consent'' means the consent of a patient to the performance of health care services by a health care provider who has informed the patient both verbally and in writing, to an extent reasonably comprehensible to general lay understanding, of the nature of the proposed procedure or treatment and of the risks and alternatives to treatment which a reasonable patient would consider material to the decision whether or not to undergo the treatment.

(5) "Mentally ill person'' means a person suffering from a mental disease or condition which requires such person to be observed and treated at the hospital for the person's own welfare.

(6) "Patient'' means any patient at the hospital.

(7) "Psychiatrist'' means a physician licensed to practice medicine specializing in the field of psychiatry or a physician employed by the hospital, registered with the Medical Council of Delaware and certified by the hospital medical director to the Medical Council of Delaware as being qualified in the diagnosis and treatment of mentally ill persons.

64 Del. Laws, c. 421, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1.;



§ 5172. Rules and regulations

(a) Prior to the participation of any patient in pharmaceutical research, the Department shall adopt rules and regulations governing such research. Such rules and regulations shall conform to the requirements of the Food and Drug Administration and to this chapter. In the course of promulgating such rules and regulations, the Department shall request the assistance of the Food and Drug Administration and the State Police Drug Diversion Unit and shall hold at least 1 public hearing. The Department shall review the rules and regulations pertaining to pharmaceutical research annually.

(b) Department rules and regulations governing pharmaceutical research shall include, but not be limited to, the following provisions:

(1) No patient should be approached to participate in a pharmaceutical research program where the most recent certification by a psychiatrist indicates that the patient is incapable of voluntary consent to care or treatment, is unable to make responsible decisions regarding hospitalization or is mentally incompetent to waive legal rights. Patients who show marked improvement should be reevaluated only by psychiatrists who will receive no financial benefit from the research as to whether the patient is now fully competent before being approached about participation in research.

(2) Diagnosis of a patient's condition prior to the patient's participation in pharmaceutical research shall be done only by psychiatrist(s) who will receive no financial benefit from the research.

(3) Prior to the inclusion of a patient on a research project, examining psychiatrist(s) shall consider whether the patient would respond to accepted pharmaceutical or other therapies.

(4) To ensure that patients retain their capacity to freely consent to participate in research, patients shall be monitored by psychiatrists who will receive no financial benefit from the research.

(5) If any patient participating in a research project shall be found not to be mentally ill, the patient shall be removed from the research immediately.

(c) Any indemnification agreement which purports to bind the hospital shall be approved by a deputy attorney general representing the Department and by the Department before signature by the research psychiatrist.

(d) The use of state time shall be adequately documented so that research compensated by private companies is properly segregated from that time.

64 Del. Laws, c. 421, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 155, § 7.;



§ 5173. Institutional Review Board

(a) The Department shall establish an Institutional Review Board which shall be composed of 12 members appointed by the Secretary of the Department. No more than 6 members shall be employed by the Department and no more than 3 members shall be employed by the hospital.

(b) The duties of the Institutional Review Board shall include, but not be limited to:

(1) Approval, modification or disapproval of all proposed pharmaceutical research programs and all written procedures and protocols governing such programs. Final approval of any program shall require an affirmative vote of 8 members. In evaluating any proposed research program, the Board shall consider whether the risks to patients are sufficiently outweighed by the potential benefits and the importance of the knowledge to be gained. In its deliberations, the Board shall be guided by the American Medical Association's "Ethical Guidelines for Clinical Investigation,'' the American Psychiatric Association's "Ethical and Professional Guidelines Governing Research With Human Subjects'' or similar documents.

(2) Ensuring that no patient participates in research who fits any exclusion criteria established by the pharmaceutical protocol or by the Board itself.

(3) Actively monitoring all such research programs on a regular basis. Such monitoring shall include the review of the effects of the research on patients and the review of individual patient records to ensure the continued protection of patient rights and continued compliance with regulations.

(4) Ensuring that the provisions of § 5175 of this title are complied with for every patient who participates in pharmaceutical research.

(5) Evaluating, together with the administration of the hospital and the Food and Drug Administration, all reactions and incidents which occur to research participants to determine whether the research pharmaceuticals in any way affected the patient so as to cause the reaction or incident.

(c) In order that the Board be active and effective, notices of meetings shall be sent to all members, minutes shall be maintained and distributed prior to meetings and all records, documents and correspondence shall be retained by an officer of the Board at the hospital. The Division of Mental Health shall provide administrative and secretarial assistance to support the Board's functions.

(d) No member of the Board shall be permitted to vote on any research project in which the member has an active role or financial interest.

64 Del. Laws, c. 421, § 3; 70 Del. Laws, c. 186, § 1.;



§ 5174. Patient participation restricted

The following patients shall be ineligible to participate in pharmaceutical research:

(1) Any patient who has been placed in the jurisdiction of the hospital under Chapter 4 of Title 11 or § 5153 of this title; provided, however, that a patient placed in the jurisdiction of the hospital under Chapter 4 of Title 11 or § 5153 of this title shall be eligible with the prior approval of Superior Court, upon affidavit filed by the medical director of the hospital. Such affidavit shall state that the patient for whom eligibility to participate is sought has given the patient's informed consent and that, with respect to that patient, all provisions of this subchapter have been and will continue to be complied with. The Court may deny approval for failure to comply with any provision of this subchapter or for any other reason it deems appropriate. Any affidavit filed pursuant to this subdivision shall be served upon the Attorney General, and no action shall be taken by the Court for 10 days after the date of such service. Superior Court may by rule prescribe procedures for review of affidavits filed pursuant to this subdivision.

(2) Any patient who has been placed in the jurisdiction of the hospital under Chapter 50 of this title; provided, however, that a patient initially committed under Chapter 50 of this title shall be eligible if that patient has voluntarily applied for and has been accepted for hospitalization pursuant to § 5123 of this title.

(3) Any patient who has been released from the hospital on convalescent status under § 5131 of this title.

(4) Any patient who has been placed in the jurisdiction of the hospital under Chapter 57 of this title.

64 Del. Laws, c. 421, § 3; 70 Del. Laws, c. 186, § 1.;



§ 5175. Informed consent required

(a) No patient may participate in any pharmaceutical research, investigation or experiment unless and until the patient has given the patient's informed consent.

(b) Informed consent shall be in writing and each patient shall be given a copy of the patient's signed consent form.

(c) Informed consent must be voluntary, that is, free of any coercion by anyone, including the hospital. Patients shall be advised both verbally and in writing that no threats, promises, special privileges or payments of any kind will be made for their participation in pharmaceutical research. Participating patients shall be informed both verbally and in writing that they may withdraw from the research at any time. No pressure of any kind shall be exerted upon any patient to continue research from which the patient wishes to withdraw.

(d) Any patient participating in double blind research shall be advised both verbally and in writing that the patient may receive a placebo for the duration of the research instead of medication. The term placebo shall be fully defined both verbally and in writing.

(e) Patients shall be encouraged to consult with family, friends and/or physicians prior to signing any consent form and entering the research program.

(f) No patient shall be approached to participate in pharmaceutical research if patient is incapable of understanding the nature and consequences of patient's consent.

(g) All discussions leading to the agreement of a patient to participate in research, including the signing of the consent form, shall be witnessed by at least 1 health care professional who will receive no financial benefit from the research. Such independent witness shall be qualified to determine whether the patient is competent to consent to participate and whether informed consent was freely given. The presence of the witness shall be noted on the consent form.

(h) The explanation of the proposed research to the patient shall include any explanation of the procedures to be followed and their purposes, a description of any attendant discomforts and risks reasonably to be expected, a description of any benefits reasonably to be expected, a disclosure of any appropriate alternative procedures that might be advantageous to the patient and an offer to answer any inquiries concerning the procedures.

64 Del. Laws, c. 421, § 3; 70 Del. Laws, c. 186, § 1.;



§ 5176. Waiver of informed consent requirement

Sections 5174(2) and 5175 of this title may be waived for a patient under the following conditions:

(1) An unsuccessful attempt has been made to secure the informed consent of the patient.

(2) No accepted pharmaceutical or other therapy exists for the type of illness affecting the patient or the patient has not responded to accepted pharmaceutical or other therapies.

(3) The performance of pharmaceutical research on the patient would be in the best interest of that patient.

(4) The proposed waiver has been approved in writing by the Institutional Review Board after thorough review of the patient's clinical records.

(5) The proposed waiver has the prior written approval of the patient's legal guardian or, if the patient has no guardian, patient's next-of-kin.

(6) The proposed waiver has been approved by Superior Court upon affidavit filed by the medical director of the hospital. Such affidavit shall state that, with respect to the patient for whom the waiver is sought, all provisions of this section and this subchapter have been and will continue to be complied with. The Court may deny approval for failure to comply with any provision of this section or this subchapter or for any other reason it deems appropriate. Superior Court may by rule prescribe procedures for review of affidavits filed pursuant to this section.

64 Del. Laws, c. 421, § 3; 70 Del. Laws, c. 186, § 1.;






Subchapter VII Community Mental Health Treatment Act

§ 5181. Definitions

As used in this chapter:

(1) "Department'' means the Department of Health and Social Services except that Department means the Department of Services for Children, Youth and Their Families in the context of a treatment facility serving minors.

(2) "Facility'' or "treatment facility'' means an entity, other than a licensed hospital, that provides care, supportive lodging or treatment to individuals with a mental condition. This section includes mental health providers serving individuals in both inpatient and outpatient settings, day treatment programs, and supervised apartments. "Facility'' does not include the following:

a. A hospital or residential center as defined in § 5161(b) of this title;

b. Shelters or leased premises, apart from supervised apartments, solely providing housing without mental health provider services;

c. Outpatient practice offices of licensed independent practitioners, including, but not limited to, physicians, psychologists, social workers and counselors.

(3) "Mental condition'' means a mental disorder as defined in the most recent edition of the American Psychiatric Association's "Diagnostic and Statistical Manual of Mental Disorders''.

(4) "Mental health provider'' means any professional who provides assessment, care, treatment, counseling, medication, case management, or therapeutic services to an individual with a mental condition, including but not limited to psychiatrists, psychologists, psychiatric nurses and social workers.

(5) "Patient'' means any individual receiving involuntary or voluntary care, supportive lodging, treatment or other mental health provider services from a facility.

(6) "Patient representative'' means an individual or entity authorized to act on the patient's behalf by operation of law or express appointment by the patient.

(7) "Protection and advocacy agency'' means the Community Legal Aid Society, Inc. or successor agency designated the state protection and advocacy system pursuant to the following:

a. Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. § 10801 et seq.);

b. Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. § 15001 et seq.); or

c. Protection and Advocacy for Individual Rights (29 U.S.C. § 794(e)).

77 Del. Laws, c. 387, § 1; 78 Del. Laws, c. 179, §§ 201-203.;



§ 5182. Community mental health patients' rights

It is the intent of the General Assembly and purpose of this section to promote the interests and well being of residential and nonresidential mental health patients of treatment facilities. It is declared to be the public policy of this State that the interests of the patient shall be protected by a declaration of a patient's rights and by requiring that all facilities treat their patients in accordance with the following minimum rights:

(1) Every patient shall have the right to receive considerate, respectful and appropriate care, treatment and services in compliance with relevant federal and state laws and regulations, recognizing each person's basic personal and property rights, which include dignity and individuality.

(2) Upon request at the time of admission, and at mutually agreeable intervals thereafter, the facility shall provide each patient or patient's representative a written statement of facility services and net charges not covered by insurance or public benefits programs for which patient payment is expected. Such statements shall be provided in a format and language comprehensible to the ordinary layperson.

(3) Each patient or patient's representative shall receive from the attending or resident physician or staff of the facility complete and current information concerning the patient's diagnosis, treatment and prognosis in terms and language the patient or representative can reasonably be expected to understand. The patient or patient's representative shall participate in the planning of the patient's medical treatment, including attendance at treatment plan meetings, shall be informed of the medical consequences of all medication and treatment alternatives, and shall give prior written informed consent to participation in any experimental research after a complete disclosure of the goals, possible effects on the patient and whether or not the patient can expect any benefits or alleviation of the patient's condition.

(4) Upon request, the facility shall provide the name, address and telephone number of the primary staff person or physician responsible for the patient's care.

(5) Each patient or patient's representative shall receive respect and privacy in the patient's own medical care program. Case discussion, consultation, examination and treatment shall be confidential and shall be conducted discreetly. In the patient or patient's representative's discretion, persons not directly involved or participating in the patient's care shall not be permitted to be present during such discussions, consultations, examinations or treatment except with the consent of the patient or patient's representative. Personal and medical records shall be treated confidentially and shall not be made public without the consent of the patient or patient's representative, except such records as are needed for a patient's transfer to another health care institution or as required by law or third-party payment contract.

(6) Every patient shall be free from chemical and physical restraints imposed for purposes of discipline and convenience and not necessary to treat the patient's medical condition.

(7) Every patient or patient's representative shall receive from the administrator or staff of the facility a courteous, timely and reasonable response to requests and the facility shall make prompt efforts to resolve grievances. Responses to requests and grievances shall be made in writing upon written request by the patient or patient's representative.

(8) Upon request, every patient or patient's representative shall be provided with information as to any relationship the facility has with other health care and related institutions and/or service providers, including, but not limited to, pharmacy and rehabilitation services, to the extent the patient is offered care and/or services from these related entities. Such information shall be provided in writing upon admission and thereafter when additional services are offered.

(9) Upon request, every patient shall receive reasonable continuity of care.

(10) Within residential treatment facilities, every patient or patient's representative may send and shall receive mail promptly, and shall have access at any reasonable hour to a telephone where the patient may speak privately, and shall have access to writing instruments, stationary and postage when applicable.

(11) Each patient has the right to manage personal financial affairs. If a facility determines that a patient lacks the capacity to exercise this right, and no patient representative can be identified as provided in § 5183 of this title, the facility shall consult the Department to assess available options, including enrollment in money management or bill payment programs. Nothing in this section shall preclude a facility from serving as a representative payee through designation of a public agency or written authorization by a patient or patient's representative.

(12) Every patient or patient's representative has the right, personally or through other persons or in combination with others, to exercise the patient's rights; to present grievances; to recommend changes in facility policies or services on behalf of the patient or others; to present complaints or petitions to the facility's staff or administrator, to the Department of Health and Social Services, and, if the patient is a minor under the age of 18, to the Department of Services for Children, Youth and Their Families, or to other persons or groups without fear of reprisal, restraint, interference, coercion or discrimination.

(13) A patient or patient's representative shall not be required to perform services for the facility.

(14) Every patient or patient's representative shall have the right to inspect all records pertaining to that patient upon oral or written request. If a patient or patient's representative requests records to assist with preparation of any court hearing under this chapter, such records will be supplied on an expeditious basis.

(15) All patients shall be fully informed, in language they can understand, of their rights and all rules and regulations governing patient conduct and their responsibilities during the stay at the facility. Every patient shall be directed to a prominent place within the facility where a listing of the patient's rights is posted. The facility shall guarantee that a current list of patient rights is always posted in a highly visible and accessible place.

(16) Every patient shall have the right to receive information from agencies acting as client advocates, including the protection and advocacy agency, and be afforded the opportunity to contact those agencies without reprisal.

(17) Every patient shall be free from verbal, physical or mental abuse, cruel and unusual punishment, involuntary seclusion, withholding of monetary allowance, withholding of food and deprivation of sleep.

(18) Every patient has the right to participate in an ongoing program of activities designed to meet, in accordance with personal assessments and plan of care, the patient's interests and physical, mental and psychosocial well being.

(19) Every patient shall have the right to participate in social, religious and community activities that do not interfere with the patient's treatment plan or the rights of other patients.

(20) Every patient eligible to vote under Delaware law shall be entitled to vote in primary and general elections. The facility shall offer affirmative assistance to enable patients to exercise voting rights, including assistance in accessing voter registration forms and applications for absentee ballots.

(21) Every patient shall have the right to request and receive the names and positions of staff members providing care to the patient.

(22) Every patient shall have the right to request and receive an organizational chart outlining the facility's chain of command for purposes of making requests and asserting grievances.

(23) A patient's care and treatment shall be provided in a setting and under conditions which restrict the patient's personal liberty only to the extent required by the patient's treatment needs, applicable law and judicial orders.

(24) The rights described in this subchapter are in addition to, and not in derogation of, any other constitutional, statutory or regulatory rights. Nothing in this subchapter shall be construed to limit patient enforcement of rights through a complaint to an administrative agency or court of competent jurisdiction.

77 Del. Laws, c. 387, § 1.;



§ 5183. Devolution of rights

Consistent with the nature of each right in § 5182 of this title, the entitlement may devolve to the patient representative. Authority to act on behalf of patients who are minors may be exercised by the minor's parent, guardian, or custodian. Authority to act on behalf of an adult patient may be exercised by a guardian acting within the scope of appointment or through an agent acting pursuant to a valid power of attorney, health care directive, or similar instrument. In the absence of such authorized representative, if the patient's physician determines that the patient is incapable of exercising rights under this subchapter due to mental or physical incapacity, authority to exercise such rights shall devolve to the patient's next of kin.

77 Del. Laws, c. 387, § 1.;



§ 5184. Reporting requirements

(a) Any employee of a facility or anyone who provides services to a patient of a facility on a regular or intermittent basis who has reasonable cause to believe that a patient in a facility has been abused, mistreated, neglected or financially exploited shall immediately report such abuse, mistreatment, neglect or financial exploitation to the Department by oral and written communication. The written report shall be filed by the employee or service provider within 48 hours after the employee or service provider first gains knowledge of the abuse, mistreatment, neglect or financial exploitation.

(b) Any person required by subsection (a) of this section to make an oral and a written report who fails to do so shall be liable for a civil penalty not to exceed $1,000 per violation.

(c) In addition to those persons subject to subsection (a) of this section, any other person may make such a report if such person has reasonable cause to believe that a patient of a facility has been abused, mistreated, neglected or financially exploited.

(d) No facility shall retaliate or discriminate against any patient or person facilitating submission of a report or cooperating with any investigation prompted by a report under this section.

(e) Any correspondence or other written communication from a patient to the Department, the Attorney General's office, the protection and advocacy agency and/or a law-enforcement agency shall, if delivered to or received by a facility, be promptly forwarded, unopened, by the facility to the agency to which it is written. Any correspondence or other written communication from the Department, the Attorney General's office and/or a law-enforcement agency to a patient shall, if delivered to or received by the facility, be promptly forwarded, unopened, by the facility to such patient. Failure to comply with this section shall result in a civil penalty not to exceed $1,000 per violation.

77 Del. Laws, c. 387, § 1.;



§ 5185. Protection and advocacy agency

(a) The protection and advocacy agency is authorized to complement the role of the Department in promoting the health, safety, and well being of patients under this subchapter through monitoring, investigation, and advocacy. In furtherance of this authority, the protection and advocacy agency may engage in the following functions:

(1) Solicit and receive oral and written reports and complaints of abuse, neglect, mistreatment or financial exploitation of facility patients; and

(2) Access a facility; interview patients, residents, facility staff and agents; and inspect and copy records pertaining to a patient with valid consent or as otherwise authorized by federal law.

(b) No facility shall retaliate or discriminate against any patient or person submitting a report to the protection and advocacy agency or cooperating with the agency's monitoring, investigation, or advocacy activities.

77 Del. Laws, c. 387, § 1.;



§ 5186. Enforcement of rights

This subchapter shall be enforceable by the Attorney General, the protection and advocacy agency, and aggrieved patients and patient representatives. Without limitation, notwithstanding § 342 of Title 10, the Court of Chancery shall have jurisdiction over actions, including those requesting declaratory relief, to enforce or resolve disputes concerning the rights arising out of this subchapter.

77 Del. Laws, c. 387, § 1.;









CHAPTER 52. INTERSTATE COMPACT ON THE MENTALLY DISORDERED OFFENDER

§ 5201. Interstate Compact; enactment

The Interstate Compact on the Mentally Disordered Offender, hereinafter called "the compact,'' is enacted into law and entered into with all other jurisdictions legally joining therein, in the form substantially as follows:

(a) The party states, desiring by common action to improve their programs for the care and treatment of mentally disordered offenders, declare that it is the policy of each of the party states to:

1. Strengthen their own programs and laws for the care and treatment of the mentally disordered offender.

2. Encourage and provide for such care and treatment in the most appropriate locations, giving due recognition to the need to achieve adequacy of diagnosis, care, treatment, after-care and auxiliary services and facilities and, to every extent practicable, to do so in geographic locations convenient for providing a therapeutic environment.

3. Authorize cooperation among the party states in providing services and facilities when it is found that cooperative programs can be more effective and efficient than programs separately pursued.

4. Place each mentally disordered offender in a legal status which will facilitate his care, treatment and rehabilitation.

5. Authorize research and training of personnel on a cooperative basis, in order to improve the quality or quantity of personnel available for the proper staffing of programs, services and facilities for mentally disordered offenders.

6. Care for and treat mentally disordered offenders under conditions which will improve the public safety.

(b) Within the policies set forth in this Article, it is the purpose of this compact to:

1. Authorize negotiation, entry into and operations under contractual arrangements among any two or more of the party states for the establishment and maintenance of cooperative programs in any one or more of the fields for which specific provision is made in the several articles of this compact.

2. Set the limits within which such contracts may operate, so as to assure protection of the civil rights of mentally disordered offenders, and protection of the rights and obligations of the public and of the party states.

3. Facilitate the proper disposition of criminal charges pending against mentally disordered offenders, so that programs for their care, treatment and rehabilitation may be carried on efficiently.

ARTICLE II

ARTICLE II

As used in this compact:

(1) "Mentally disordered offender'' means a person who has been determined, by adjudication or other method legally sufficient for the purpose in the party state where the determination is made, to be mentally ill and: A. is under sentence for the commission of crime; or B. who is confined or committed on account of the commission of an offense for which, in the absence of mental illness, such person would be subject to incarceration in a penal or correctional facility.

(2) "Patient'' means a mentally disordered offender who is cared for, treated or transferred pursuant to this compact.

(3) "Sending state'' means a state, party to this compact, in which the mentally disordered offender was convicted or the state in which he would be subject to trial and conviction of any offense, except for his mental condition, or, within the meaning of Article V of this compact, the state whose authorities have filed a petition in connection with an untried indictment, information or complaint.

(4) "Receiving state'' means a state, party to this compact, to which a mentally disordered offender is sent for care, aftercare, treatment or rehabilitation, or within the meaning of Article V of this compact, the state in which a petition in connection with an untried indictment, information or complaint has been filed.

ARTICLE III Contracts

ARTICLE III Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the care and treatment of mentally disordered offenders, on behalf of a sending state, in facilities situated in receiving states, or for the participation of such mentally disordered offenders in programs of aftercare on conditional release administered by the receiving state. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for patient care, treatment and extraordinary services, if any.

3. Determination of responsibility for ordering or permitting the furnishing of extraordinary services, if any.

4. Participation in compensated activities, if any, available to patients, the disposition or crediting of any payment received by patients on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom.

5. Delivery and retaking of mentally disordered offenders.

6. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Prior to the construction or completion of construction of any facility for mentally disordered offenders or addition to such facility by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the facility or addition thereto, or for the inclusion therein of particular equipment or structures and for the reservation of a specific percentum of the capacity of the facility to be kept available for use by patients of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state a reasonable sum as consideration for such enlargement of capacity or provision of equipment or structures and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

(c) A party state may contract with any one or more other party states for the training of professional or other personnel whose services, by reason of such training, would become available for, or be improved in respect of ability to participate in, the care and treatment of mentally disordered offenders. Such contracts may provide for such training to take place at any facility being operated, or to be operated, for the care and treatment of mentally disordered offenders; at any institution or facility having resources suitable for the offering of such training; or may provide for the separate establishment of training facilities, provided that no such separate establishment shall be undertaken unless it is determined that an appropriate existing facility or institution cannot be found at which to conduct the contemplated program. Any contract entered into pursuant to this paragraph shall provide for:

1. The administration, financing and precise nature of the program.

2. The status and employment or other rights of the trainees.

3. All other necessary matters.

(d) No contract entered into pursuant to this compact shall be inconsistent with any provision thereof.

ARTICLE IV Procedures and Rights

ARTICLE IV Procedures and Rights

(a) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III of this compact, shall decide that custody, care and treatment in, or transfer of a patient to, a facility within the territory of another party state, or conditional release for aftercare in another party state, is necessary in order to provide adequate care and treatment or is desirable in order to provide an appropriate program of therapy or other treatment, or is desirable for clinical reasons, those officials may direct that the custody, care and treatment be within a facility or in a program of aftercare within the territory of such other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any facility in which it has a contractual right to secure care or treatment of patients for the purpose of inspection and visiting such of its patients as may be in the facility or served by it.

(c) Except as otherwise provided in Article VI of this compact, patients in a facility pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed for transfer to a facility within the sending state, for transfer to another facility in which the sending state may have a contractual or other right to secure care and treatment of patients, for release on aftercare or other conditional status, for discharge or for any other purpose permitted by the laws of the sending state, provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III of this compact.

(d) Each receiving state shall provide regular reports to each sending state on the patients of that sending state in facilities pursuant to this compact, including a psychiatric and behavioral record of each patient, and shall certify that record to the official designated by the sending state in order that each patient may have the benefit of his or her record in determining and altering the disposition of such patient, in accordance with the law which may obtain in the sending state, and in order that the same may be a source of information for the sending state.

(e) All patients who may be in a facility, or receiving aftercare from a facility, pursuant to the provisions of this compact shall be treated in a reasonable and humane manner; and shall be cared for, treated and supervised in accordance with the standards pertaining to the program administered at the facility.

The fact of presence in a receiving state shall not deprive any patient of any legal rights which that patient would have had, if in custody or receiving care, treatment or supervision as appropriate, in the sending state.

(f) Any hearing or hearings to which a patient present in a receiving state pursuant to this compact may be entitled by the laws of the sending state shall be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. That record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this paragraph, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this paragraph shall be borne by the sending state.

(g) Any patient confined pursuant to this compact shall be released within the territory of the sending state unless the patient, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any patient pursuant to the terms of this compact shall be subject to civil process and shall have any and all rights to sue, be sued and participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if in any appropriate facility of the sending state or being supervised therefrom, as the case may be, located within such state.

(i) The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any patient shall not be deprived of, or restricted in his exercise of, any power in respect to any patient pursuant to the terms of this compact.

ARTICLE V Disposition of Charges

ARTICLE V Disposition of Charges

(a) Whenever the authorities responsible for the care and treatment of a mentally disordered offender, whether convicted or adjudicated in the state or subject to care, aftercare, treatment or rehabilitation pursuant to a contract, are of the opinion that charges based on untried indictments, informations or complaints in another party state present obstacles to the proper care and treatment of a mentally disordered offender or to the planning or execution of a suitable program for him, such authorities may petition the appropriate court in the state where the untried indictment, information or complaint is pending for prompt disposition thereof. If the mentally disordered offender is a patient in a receiving state, the appropriate authorities of the sending state, upon recommendation of the appropriate authorities in the receiving state, shall, if they concur in the recommendation, file the petition contemplated by this paragraph.

(b) The court shall hold a hearing on the petition within 30 days of the filing thereof. Such hearing shall be only to determine whether the proper safeguarding and advancement of the public interest; the condition of the mentally disordered offender; and the prospects for more satisfactory care, treatment and the rehabilitation of him warrant disposition of the untried indictment, information or complaint prior to termination of the defendant's status as a mentally disordered offender in the sending state. The prosecuting officer of the jurisdiction from which the untried indictment, information or complaint is pending, the petitioning authorities and such other persons as the court may determine shall be entitled to be heard.

(c) Upon any hearing pursuant to this Article, the court may order such adjournments or continuances as may be necessary for the examination or observation of the mentally disordered offender, or for the securing of necessary evidence. In granting or denying any such adjournment or continuance, the court shall give primary consideration to the purposes of this compact and more particularly to the need for expeditious determination of the legal and mental status of a mentally disordered offender so that his care, treatment and discharge to the community only under conditions which will be consonant with the public safety may be implemented.

(d) The presence of a mentally disordered offender within a state wherein a petition is pending or being heard pursuant to this Article or his presence within any other state through which he is being transported in connection with such petition or hearing shall be only for the purposes of this compact and no court, agency or person shall have or obtain jurisdiction over such mentally disordered offender for any other purpose by reason of his presence pursuant to this Article. The mentally disordered offender shall at all times remain in the custody of the sending state. Any acts of officers, employees or agencies of the receiving state in providing or facilitating detention, housing or transportation for the mentally disordered offender shall be only as agents for the sending state.

(e) Promptly upon conclusion of the hearing, the court shall dismiss the untried indictment, information or complaint, if it finds that the purposes enumerated in paragraph (b) of this Article would be served thereby. Otherwise, the court shall make such order with respect to the petition and the untried indictment, information or complaint as may be appropriate in the circumstances and consistent with the status of the defendant as a mentally disordered offender in the custody of and subject to the jurisdiction of the sending state.

(f) No fact or other matter established or adjudicated at any hearing pursuant to this Article, or in connection therewith, shall be deemed established or adjudicated, nor shall it be admissible in evidence in any subsequent prosecution of the untried indictment, information or complaint concerned in a petition filed pursuant to this Article unless:

1. The defendant or his duly empowered legal representative requested or expressly acquiesced in the making of the petition and was afforded an opportunity to participate in person in the hearing; or

2. The defendant himself offers or consents to the introduction of the determination or adjudication at such subsequent proceedings.

ARTICLE VI

ARTICLE VI

(a) Any decision of the sending state in respect to any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon, and not reviewable within, the receiving state, but if at the time the sending state seeks to remove a patient from the receiving state there is pending against the patient within such state any criminal charge, or if the patient is suspected of having committed within such state a criminal offense, the patient shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport patients pursuant to this compact through any and all states party to this compact without interference.

(b) A patient who escapes while receiving care and treatment, or who violates provisions of aftercare by leaving the jurisdiction, or while being detained or transported pursuant to this compact shall be deemed an escapee from the sending state and from the state in which the facility is situated or the aftercare was being provided. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for return shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VII Federal Aid

ARTICLE VII Federal Aid

Any state party to this compact may accept federal aid for use in connection with any facility or program the use of which is or may be affected by this compact or any contract pursuant thereto and any patient in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that, if such program or activity is not part of the customary regimen of the facility or program, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VIII Entry Into Force

ARTICLE VIII Entry Into Force

This compact shall enter into force, and become effective and binding upon the states so acting, when it has been enacted into law by any 2 states from among the States of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin. Thereafter, this compact shall enter into force and become effective and binding as to any other such states or any other state upon similar action by such state.

ARTICLE IX Withdrawal and Termination

ARTICLE IX Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing it and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until 2 years after the notices provided in such statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed under this compact prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such patients as it may have in other party states pursuant to the provisions of this compact.

ARTICLE X

ARTICLE X

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the custody, care, treatment, rehabilitation or aftercare of patients nor to repeal any other laws of a party state authorizing the making of cooperative arrangements.

ARTICLE XI Construction and Severability

ARTICLE XI Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

16 Del. C. 1953, § 5201; 57 Del. Laws, c. 685, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5202. Department of Health and Social Services; authority to contract

The Department of Health and Social Services may negotiate and enter into contracts on behalf of this State pursuant to Article III of the compact and may perform such contracts, provided that no funds, personnel, facilities, equipment, supplies or materials shall be pledged for, committed or used on account of any such contract, unless legally available therefor.

16 Del. C. 1953, § 5202; 57 Del. Laws, c. 658, § 1.;






CHAPTER 53. GOVERNOR BACON HEALTH CENTER

Subchapter I General Provisions

§ 5301. Establishment

(a) A state health and welfare center, to be known as "Governor Bacon Health Center,'' shall be maintained.

(b) The Center shall have the exclusive use of all buildings, structures, utilities and improvements erected on the tract of land on which it is located, as well as all equipment, supplies and other personal property located on or in any improvement erected thereon for the purposes of the Center as described in this chapter.

Code 1935, § 3100A; 46 Del. Laws, c. 188, § 2; 46 Del. Laws, c. 311, § 1; 16 Del. C. 1953, § 5301.;



§ 5302. Mental hygiene clinic

The Department of Health and Social Services may establish at the Center a mental hygiene clinic to be composed of such professional assistants as may be recommended by the Secretary of the Department of Health and Social Services. The Secretary shall be the directing head of the clinic.

Code 1935, § 3100B; 46 Del. Laws, c. 188, § 2; 46 Del. Laws, c. 311, § 1; 16 Del. C. 1953, § 5303; 53 Del. Laws, c. 84, § 3; 57 Del. Laws, c. 591, § 26.;



§ 5303. Sections within Center

(a) The Department of Health and Social Services may establish the following sections at the Center, under the direction of the Division of Substance Abuse and Mental Health:

(1) A section for adults who suffer from mental and physical disorders, but who are without frank psychosis and who require only nursing care.

(2) Any other section which the Department of Health and Social Services deems related to health and welfare problems of adults.

(b) The Department of Services for Children, Youth and Their Families may establish the following sections at the Center, under the direction of the Division of Prevention and Behavioral Health Services:

(1) A section for the evaluation, care and treatment of adolescents who are either seriously emotionally maladjusted or have mental conditions, who are amenable to modern cure and treatment and who appear to meet the admissions criteria for care and treatment. Evaluation may include social, psychological and psychiatric study and examination.

(2) Any other sections which the Department of Services for Children, Youth and Their Families deems related to mental health and welfare problems of children and youth.

Code 1935, § 3100F; 46 Del. Laws, c. 188, § 2; 16 Del. C. 1953, § 5304; 51 Del. Laws, c. 290; 54 Del. Laws, c. 279, § 3; 62 Del. Laws, c. 208, § 1; 64 Del. Laws, c. 108, § 27; 64 Del. Laws, c. 467, § 2; 73 Del. Laws, c. 41, § 1; 77 Del. Laws, c. 327, § 210(b); 78 Del. Laws, c. 179, § 204.;



§ 5304. Powers of Department of Health and Social Services and Department of Services for Children, Youth and Their Families; cooperation of other state agencies

The Department of Health and Social Services and Department of Services for Children, Youth and Their Families may determine the size and accommodations required for any section established by the respective Departments pursuant to § 5303 of this title; the medical treatment, training and education of patients or persons admitted to such sections; and any and all matters or programs related to the study, comfort, care and treatment of each patient or persons. The Department of Health and Social Services and Department of Services for Children, Youth and Their Families, in making any of the foregoing determinations, may call upon and receive the cooperation, advice and assistance of any other state department, institution, commission or agency performing education, health or welfare functions.

Code 1935, § 3100F; 46 Del. Laws, c. 188, § 2; 16 Del. C. 1953, § 5305; 54 Del. Laws, c. 279, § 3; 64 Del. Laws, c. 108, § 28.;



§ 5305. Cost of maintenance supplied by State

The costs of maintenance of the Center shall be borne by the State and shall be paid by the State Treasurer on orders or vouchers signed by the Secretary of the Department of Health and Social Services. The Department shall keep and maintain separate books of account for the Center.

Code 1935, § 3100C; 46 Del. Laws, c. 188, § 2; 16 Del. C. 1953, § 5306; 57 Del. Laws, c. 591, § 27.;



§ 5306. Annual appropriation

The General Assembly shall at every biennial session thereof provide an annual sum for the use and support of the Center which sum shall be paid by the State Treasurer as prescribed in § 5305 of this title.

Code 1935, § 3100D; 46 Del. Laws, c. 188, § 2; 16 Del. C. 1953, § 5307.;



§ 5307. Restriction on offensive use of property within 3 miles

(a) No person shall erect or cause to be erected any structure, or use or cause to be used any structure or premises within a radius of 3 miles of the Governor Bacon Health Center for any of the following manufacturing activities:

(1) Pyroxylin manufacture or processing or the manufacture of explosive or highly flammable cellulose products;

(2) Fireworks or explosives manufacture;

(3) Animal glue or animal gelatine manufacture;

(4) Reduction of garbage, offal, animals or fish on a commercial basis;

(5) Operation of a tannery;

(6) Organic fertilizer manufacture.

However, nothing in this section shall prohibit the raising of poultry or livestock and the processing of the same or the processing of farm produce or the erection of any structure or installation of any facilities or the use of any structure, facilities or premises, for a manufacturing or industrial use not specified herein.

(b) Whoever violates this section shall be guilty of maintaining a nuisance and shall be enjoined as hereinafter provided.

(c) Whenever such nuisance exists, the Attorney General of the State or any person who is a citizen of the county, or has an office therein, may bring an action in equity in the name of the State upon the relation of such Attorney General or person to abate such nuisance and to perpetually enjoin the person maintaining the same from further maintenance thereof.

16 Del. C. 1953, § 5311; 49 Del. Laws, c. 35; 50 Del. Laws, c. 3, § 1.;






Subchapter II Commitment, Custody, Maintenance and Discharge of Patients

§ 5321. Admission to Center

No person shall be admitted to any department of the Center except as provided in § 5323 of this title or except as follows:

(1) Children between the ages of 3 and 18 years who are either seriously maladjusted or have mental conditions and who are amenable to modern care and treatment shall be admitted to the Center upon the application of the parents or the surviving parent or legal guardian of any such child or any institution or agency having the care and custody of any such child or by the commitment of any court of this State having jurisdiction over such children;

(2) Children with physical disabilities, including those with muscular disorders, cardiac disorders and those afflicted with infantile paralysis, shall be admitted to the Center upon the application of the parents or the surviving parent or legal guardian of such children and in the event that both parents of such children are deceased and no legal guardian has been appointed, upon the application of any physician, institution or agency treating or having the care or custody of such children;

(3) No child shall be admitted to the detention department of the Center unless a court having jurisdiction over dependent, neglected, delinquent or maladjusted children commits any such child for the sole purpose of social, psychological and psychiatric study and examination;

(4) A child awaiting assignment to a foster home shall only be admitted upon the application of any public or private agency having the authority or function to place such children in such homes;

(5) No person suffering from alcoholism or drug addiction but without psychosis, either acute or chronic, shall be admitted to the Center except upon the person's own application or the application of the person's parents, or the surviving parent or legal guardian or in the event of none such, upon the application of any physician or institution treating or having the care or custody of any such person or by the commitment of any court of this State having jurisdiction over any such person;

(6) No person with epilepsy but without psychosis shall be admitted to the Center except upon the person's own application or upon the application of the person's parents or the surviving parent or legal guardian or in the event of none such, upon the application of any physician or institution treating or having the care or custody of any such person;

(7) No aged person who is bedridden and without frank psychosis and needing nursing care only shall be admitted to the Center except upon the person's own application or the application of the person or persons responsible for the person's support and maintenance or upon the application of any institution whether public or private having the care and custody of any such person;

(8) Adults with physical disabilities, including those with muscular disorders and those afflicted with infantile paralysis, shall be admitted to the Center upon their own application or upon the application of any practicing physician in good standing, for the purpose of observation, study and treatment;

(9) In all other cases, no person shall be admitted to the Center except in accordance and in compliance with the rules and regulations which are adopted by the Department of Health and Social Services or Department of Services for Children, Youth and Their Families governing the admissions to their respective sections within the Center.

Code 1935, § 3100G; 46 Del. Laws, c. 188, § 2; 16 Del. C. 1953, § 5321; 47 Del. Laws, c. 67, § 1; 64 Del. Laws, c. 108, § 29; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 205-209.;



§ 5322. Admission procedures; rules and regulations

(a) Notwithstanding anything contained in this section and § 5321 of this title, no person shall be eligible for admission to the Center, except by commitment of a court having authority to commit any person to the Center, unless and until such person is determined to be eligible for admission by the Department of Health and Social Services or the Department of Services for Children, Youth and Their Families.

(b) The Department of Health and Social Services and Department of Services for Children, Youth and Their Families may make and adopt reasonable rules and regulations governing the admission of persons to their respective programs at the Center which are not inconsistent with this chapter.

(c) The Department of Health and Social Services and the Department of Services for Children, Youth and Their Families may also refuse the admission of any person to their respective programs at the Center, except such persons committed by a court having authority under law to make such commitment, when the Department to which any such person should be assigned is unable for any reason to accommodate any such person.

Code 1935, § 3100G; 46 Del. Laws, c. 188, § 2; 16 Del. C. 1953, § 5322; 64 Del. Laws, c. 108, § 30.;



§ 5323. Veterans' preference

The Department of Health and Social Services shall give veterans of World War I, World War II, the Korean Conflict and the Vietnam era who are eligible for admission to the Health Center a preference over other persons with respect to admission thereto.

Code 1935, § 3100N; 46 Del. Laws, c. 188, § 2; 16 Del. C. 1953, § 5323; 66 Del. Laws, c. 139, § 1.;



§ 5324. Transfer to Center from other state institutions

(a) Any institution of this State may transfer any person who is an inmate of any such institution to the Center if such person is eligible for transfer in accordance with this chapter. Any such transfer shall be subject to the rules and regulations governing the Center as made and adopted by the Department of Health and Social Services or Department of Services for Children, Youth and Their Families. If any such inmate has been committed to any institution by a court of this State, such institution shall apply to such court for authority to transfer any such person to the Center.

(b) No state institution shall be charged by the Center for the care or maintenance of any person who has been or may be transferred to the Center.

(c) The Center, upon application of the Superintendent of the Stockley Center, under the jurisdiction of the Department of Health and Social Services, shall also receive all persons with epilepsy and bedridden persons committed to the Stockley Center.

Code 1935, § 3100H; 46 Del. Laws, c. 188, § 2; 47 Del. Laws, c. 70, § 1; 47 Del. Laws, c. 176, § 1; 16 Del. C. 1953, § 5324; 64 Del. Laws, c. 108, § 31; 73 Del. Laws, c. 97, § 1; 78 Del. Laws, c. 179, § 210.;



§ 5325. Liability for maintenance of patient; collection remedies; indigent persons

(a) Any patient or person committed or admitted to the Center shall at all times be liable for the care, maintenance and support furnished to and received by any such person while a patient of the Center. Nothing in this section shall relieve from liability for the support of any such patient any person liable under any law of this State.

(b) The Department of Health and Social Services may collect from any such patient or out of the property, moneys and effects of any such person all moneys necessary to discharge and pay all liability of such patient for the patient's care, maintenance and support.

(c) The Department of Health and Social Services may also proceed for the recovery of the moneys necessary for care, maintenance and support in an action to be brought in any court of competent jurisdiction in the name of the Department, for the use of the Governor Bacon Health Center.

(d) The expenses of the care, treatment and maintenance of any indigent person admitted to the emergency hospital facilities of the Center shall be paid by the State Treasurer.

Code 1935, § 3100I; 46 Del. Laws, c. 188, § 2; 46 Del. Laws, c. 311, § 1; 16 Del. C. 1953, § 5325; 57 Del. Laws, c. 228, § 8; 58 Del. Laws, c. 153; 70 Del. Laws, c. 186, § 1.;



§ 5326. Resident and nonresident pay patient; contracts

(a) The Department of Health and Social Services may receive any person from any other state who is able to pay for the person's care, maintenance and support and who is otherwise eligible for admission to the Center under this chapter and in accordance with the rules and regulations governing admissions to the Center.

(b) The Department may also receive into the Center any person eligible for admission thereto who is a resident of this State and who is able to pay for the person's care, maintenance and support.

(c) The Department may make contracts in relation to the care, maintenance and support and may recover from the person with whom it contracts or from the person admitted the compensation agreed upon, or, in case no certain compensation was agreed upon, then it may recover a reasonable compensation in an action to be brought in the name of the Department for the use of the Governor Bacon Health Center.

Code 1935, § 3100J; 46 Del. Laws, c. 188, § 2; 46 Del. Laws, c. 311, § 1; 16 Del. C. 1953, § 5326; 70 Del. Laws, c. 186, § 1.;



§ 5327. Release and discharge of patients

The Department of Health and Social Services and Department of Services for Children, Youth and Their Families may make and adopt rules and regulations in respect to the release, whether temporary or permanent, of patients in their respective programs at the Center, except that any person committed to the Center by a court of this State shall not be released from the Center except upon an order from such court. When a person committed by any such court is eligible for release, the Department of Health and Social Services or the Department of Services for Children, Youth and Their Families may petition such court for the release of any such patient.

Code 1935, § 3100K; 46 Del. Laws, c. 188, § 2; 16 Del. C. 1953, § 5327; 64 Del. Laws, c. 108, § 32.;









CHAPTER 54. MENTAL HEALTH SERVICES PROVIDERS

§ 5401. Definitions

Except where the context indicates otherwise, as used in this chapter:

(1) "Licensed clinical social worker'' means "licensed clinical social worker'' as defined by Chapter 39 of Title 24.

(2) "Licensed counselor working in the field of mental health'' means "licensed counselor working in the field of mental health'' as defined by Chapter 30 of Title 24.

(3) "Licensed psychologist'' means "licensed psychologist'' as defined by Chapter 35 of Title 24.

(4) "Mental health services provider'' means any physician, registered professional nurse, licensed counselor working in the field of mental health, psychologists and licensed clinical social workers as defined in this chapter.

(5) "Patient'' means any person with whom the mental health services provider has established a patient-care provider relationship.

(6) "Physician'' means "physician'' as defined by Chapter 17 of Title 24.

(7) "Registered professional nurse'' means "registered professional nurse'' as defined by Chapter 19 of Title 24.

68 Del. Laws, c. 387, § 1.;



§ 5402. Duty of mental health services providers to take precautions against threatened patient violence; duty to warn

(a) Except as provided in subsection (d) of this section, no cause of action shall lie against a mental health services provider, nor shall legal liability be imposed, for inability to prevent harm to person or property caused by a patient unless:

(1) The patient has communicated to the mental health services provider an explicit and imminent threat to kill or seriously injure a clearly identified victim or victims, or to commit a specific violent act or to destroy property under circumstances which could easily lead to serious personal injury or death, and the patient has an apparent intent and ability to carry out the threat; and

(2) The mental health services provider fails to take the precautions specified in subsection (b) of this section in an attempt to prevent the threatened harm.

(b) Any duty owed by a mental health services provider to take reasonable precautions to prevent harm threatened by a patient is discharged, as a matter of law, if the mental health services provider, in a timely manner:

(1) Notifies a law enforcement agency near where the potential victim resides, or notifies a law enforcement agency near where the patient resides, and communicates the threat of death or serious bodily injury to the clearly identified victim or victims; or

(2) Arranges for the patient's immediate voluntary or involuntary hospitalization.

(c) Whenever a patient has explicitly threatened to cause serious harm to a person or property, or a mental health services provider otherwise concludes that the patient is likely to do so and the mental health services provider, for the purpose of reducing the risk of harm, discloses any confidential communication made by or relating to the patient, no cause of action, either criminal or civil, shall lie against the mental health services provider for making such disclosure.

(d) Whenever a patient within the custodial responsibility of a hospital or other facility has made or makes threats of the kind dealt with in subsection (a) of this section, the mental health services provider and institution, agency or hospital shall, prior to such patient's discharge, consider and evaluate previously made threats made by such patient. Under such circumstances, the mental health services provider may consider it prudent to inform appropriate law enforcement agencies or the previously threatened party as a measure of precaution. Subsections (a) and (c) of this section shall also apply to the hospital or facility.

68 Del. Laws, c. 387, § 1.;






CHAPTER 55. PERSONS DIAGNOSED WITH MENTAL RETARDATION AND OTHER SPECIFIC DEVELOPMENTAL DISABILITIES

Subchapter I Declaration of General and Special Rights of Persons Diagnosed with Mental Retardation and Other Specific Developmental Disabilities

§ 5501. Basic rights

Persons diagnosed with intellectual disabilities or other specific developmental disabilities have the same basic rights as other citizens.

61 Del. Laws, c. 270, § 3; 73 Del. Laws, c. 97, § 2; 78 Del. Laws, c. 179, § 213.;



§ 5502. Development of abilities

Persons diagnosed with intellectual disabilities or other specific developmental disabilities have the right to proper medical care and physical restoration and to such education, training, habilitation and guidance as will enable them to develop their abilities and potentials to the fullest possible extent, no matter how severe their disability may be.

61 Del. Laws, c. 270, § 3; 73 Del. Laws, c. 97, § 2; 78 Del. Laws, c. 179, § 214.;



§ 5503. Economic security and meaningful occupations

Persons diagnosed with intellectual disabilities or other specific developmental disabilities have a right to strive for productive work in meaningful occupations, economic security and a decent standard of living.

61 Del. Laws, c. 270, § 3; 73 Del. Laws, c. 97, § 2; 78 Del. Laws, c. 179, § 215.;



§ 5504. Normal living arrangements

Persons diagnosed with intellectual disabilities or other specific developmental disabilities have a right to live with their families or with other care providers; to participate in all aspects of community life; and to have access to appropriate leisure time activities. If residence in an institution is the least restrictive environment and the most appropriate setting reasonably available, it should be in surroundings and under circumstances as close to normal living as possible.

61 Del. Laws, c. 270, § 3; 73 Del. Laws, c. 97, § 2; 78 Del. Laws, c. 179, § 216.;



§ 5505. Qualified guardians

Persons diagnosed with intellectual disabilities or other specific developmental disabilities have a right to a qualified guardian when this is required to protect their personal well-being and interests. No person or agency rendering direct services to a person diagnosed with an intellectual disability or other specific developmental disabilities shall also serve as such person's guardian.

61 Del. Laws, c. 270, § 3; 73 Del. Laws, c. 97, § 2; 78 Del. Laws, c. 179, §§ 217, 218.;



§ 5506. Protection from exploitation and abuse

Persons diagnosed with intellectual disabilities or other specific developmental disabilities have a right to protection from exploitation, abuse and degrading treatment. If accused, the person diagnosed with an intellectual disability or other specific developmental disabilities has a right to a fair trial with full recognition being given to the person's degree of responsibility.

61 Del. Laws, c. 270, § 3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 97, § 2; 78 Del. Laws, c. 179, §§ 219, 220.;



§ 5507. Due process

Some persons diagnosed with intellectual disabilities or other specific developmental disabilities may be unable, due to the severity of their disability, to exercise for themselves all of their rights in a meaningful way. For others, modification of some or all of these rights is appropriate. The procedure used for modification or denial of rights must contain proper legal safeguards against every form of abuse; must be based on an evaluation of the social capability of the person diagnosed with an intellectual disability or other specific developmental disabilities by qualified experts; and must be subject to periodic reviews, and to the right of appeal to higher authorities.

61 Del. Laws, c. 270, § 3; 73 Del. Laws, c. 97, § 2; 78 Del. Laws, c. 179, §§ 221-223.;






Subchapter II Stockley Center

§ 5520. Liability for maintenance of patient; collection remedies

(a) Any person committed to or placed in Stockley Center shall at all times be liable for the care, maintenance and support furnished to and received by such person while a patient of Stockley Center. Nothing in this section shall relieve from liability for the support of the patient, any person liable under any other law of this State.

(b) The Department of Health and Social Services shall keep an account of the cost of the care, maintenance and support furnished each patient while in Stockley Center and shall credit against the account all moneys received from the patient or from any other person for or on behalf of the patient.

(c) The Department may collect from any patient, or from the trustee for any patient, or out of the property, moneys and effects of any patient, all moneys necessary to discharge and pay all liability of the patient for the patient's care, maintenance and support.

(d) The Department may also proceed for the recovery of the moneys necessary for the care, maintenance and support in an action to be brought in any court of competent jurisdiction in the name of the Department of Health and Social Services or by petition to the Court of Chancery if the patient has been ascertained to be mentally incompetent or mentally retarded by inquisition duly held.

16 Del. C. 1953, § 5506; 50 Del. Laws, c. 364, § 2; 50 Del. Laws, c. 534, §§ 1, 2; 58 Del. Laws, c. 152; 61 Del. Laws, c. 270, § 2; 62 Del. Laws, c. 209, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5521. Admission to Stockley Center

The Department of Health and Social Services may establish voluntary admission procedures for residential services at the Stockley Center for individuals who meet the eligibility criteria established by the Division of Development Disabilities Services through regulations.

29 Del. Laws, c. 172, § 8; Code 1935, § 2610; 16 Del. C. 1953, § 5521; 50 Del. Laws, c. 364, § 4; 50 Del. Laws, c. 534, § 2; 51 Del. Laws, c. 18, § 1; 62 Del. Laws, c. 209, § 1; 75 Del. Laws, c. 285, § 1.;



§ 5522. Centers for persons diagnosed with mental retardation or other specific developmental disabilities

The Division of Developmental Disabilities Services may establish and operate centers for vocational, habilitative and social skill development for persons diagnosed with mental retardation or other specific developmental disabilities. The operation of such said centers shall be governed by the Division's rules and regulations.

16 Del. C. 1953, § 5526; 51 Del. Laws, c. 288, § 1; 73 Del. Laws, c. 97, § 2; 75 Del. Laws, c. 285, § 2.;



§ 5523. , 5524. Commitment of person confined in another state institution; procedure; commitment to a penal institution or a detention home; release

Repealed by 75 Del. Laws, c. 285, § 2, effective June 15, 2006.;






Subchapter III Consent for Elective Surgery

§ 5530. Definitions

(a) "Alternative decision maker'' is a person identified to make decisions for an individual in that individual's best interest. In the absence of an assigned legal guardian of person or applicable advanced health care directive, power of attorney, or similar legal instrument, any member of the following classes of the patient's family who is reasonably available, in the descending order of priority, may act as alternative decision maker and shall be recognized as such by the supervising health care provider:

(1) The spouse;

(2) An adult child;

(3) A parent;

(4) An adult brother or sister;

(5) An adult grandchild;

(6) An adult aunt or uncle;

(7) An adult niece or nephew; or

(8) A grandparent.

(b) "Elective surgery'' is a surgical medical or dental procedure, not including sterilization, for the purposes of nonlife-threatening treatment or diagnosis.

(c) "Informed consent'' is the consent of a patient to the performance of health care services by a health care provider who has informed the patient both verbally and in writing, to an extent reasonably comprehensible to general lay understanding, of the nature of the proposed procedure or treatment and of the risks and alternatives to treatment which a reasonable patient would consider material to the decision whether or not to undergo the treatment. The patient must understand the information provided by the health care provider.

(d) "Persons receiving services from the Division of Developmental Disabilities Services (DDDS)'' shall mean, for the purposes of this subchapter, those persons served within the residential program of the Division.

(e) Individuals specified in this subsection are disqualified from acting as an alternate decision maker if the person receiving services from DDDS has filed a petition for a protection from abuse order against the individual or if the individual is the subject of a civil or criminal order prohibiting contact with the person receiving services from DDDS.

64 Del. Laws, c. 305, § 1; 73 Del. Laws, c. 97, § 3; 75 Del. Laws, c. 69, §§ 1, 2; 77 Del. Laws, c. 395, §§ 1-3, 9.;



§ 5531. Persons without legal guardians

(a) Consent to perform elective surgery upon a person who is receiving services from the Division of Developmental Disabilities Services (''DDDS") may be given by the Division Director or such Director's designee if all of the following circumstances apply:

(1) The person receiving residential services cannot give his or her own informed consent;

(2) The person receiving services has no alternative decision maker; and

(3) The person receiving residential services has no legal guardian of the person, or applicable advanced health care directive, power of attorney, or similar legal instrument.

(b) Before giving such consent the Division Director or such Director's designee must:

(1) Be satisfied that the elective surgery is in the best interest of the person receiving services from DDDS and is an appropriate and least intrusive treatment for the existing condition;

(2) Obtain the written recommendation for elective surgery from at least 1 physician or 1 dentist, as applicable, who are not directly employed by the DDDS; and

(3) Ensure that the person receiving services from DDDS has been informed to the extent the person is able to understand about the medical treatment or procedure suggested.

64 Del. Laws, c. 305, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 97, § 4; 77 Del. Laws, c. 395, §§ 4-8.;



§ 5532. Immunity from liability

(a) No physician, dentist or other health care personnel or health care facility which acts pursuant to and in compliance with this subchapter shall be subject to civil liability for failure to obtain sufficient consent for the medical procedure performed.

(b) This section shall not insulate from civil liability a physician, dentist or other health care personnel or health care facility for negligence in the performance of medical procedures.

64 Del. Laws, c. 305, § 1.;









CHAPTER 57. VOLUNTARY AND INVOLUNTARY STERILIZATION

§ 5701. Definitions

(a) As used in this chapter, "informed consent'' is the voluntary agreement by the person to be sterilized and shall minimally include the following elements:

(1) Full disclosure of the facts necessary to make an informed decision to include:

a. The risks that a reasonable person would consider pertinent to the decision to undergo or not undergo a sterilization procedure;

b. The risks that a prudent physician would disclose to a patient relative to sterilization;

c. The comparative benefits and risks of undergoing available sterilization procedures.

(2) Knowledge and understanding of the alternatives to sterilization;

(3) Ability of the patient to understand the information and deliberate about choices;

(4) Knowledge and understanding that the patient is free to give or withhold consent without fear of repercussion;

(5) Knowledge and understanding that the patient may withdraw consent at any time prior to the procedure without fear of repercussion.

(b) As used in this chapter, "sterilization'' means any surgical or medical procedure intended to render a person permanently unable to procreate.

65 Del. Laws, c. 148, § 1; 75 Del. Laws, c. 285, § 4.;



§ 5702. Scope of chapter

(a) Nothing in this chapter shall be construed to require compliance with the procedures herein, or prevent the medical treatment of any person by any physician duly licensed to practice medicine in this State, when such treatment may result in an inability to procreate as a secondary effect; provided that such treatment is to remedy a substantial danger to life or health and under usual circumstances for elective surgery such secondary effect is explained to the person and the person gives informed consent thereto or that a bona fide emergency prevents such explanation and consent.

(b) Nothing in this chapter shall be construed to prevent the sterilization by any licensed physician of any person 18 or more years of age who voluntarily, knowingly and personally requests such treatment and gives informed consent thereto.

(c) Nothing in this chapter shall be construed to permit the involuntary sterilization of a person confined to any correctional institution on the basis of such confinement.

(d) All other sterilizations shall be in accordance with this chapter.

65 Del. Laws, c. 148, § 1.;



§ 5703. Informed consent not presumed

The following persons shall be presumed incapable of giving informed consent to sterilization:

(1) An individual who lives in an institution that serves persons with mental illness, mental retardation or other significant cognitive disability;

(2) A person known by the physician to be on convalescent leave or any other form of conditional discharge from any institution for the mentally ill or retarded;

(3) A person confined to any correctional institution;

(4) A person on whose behalf sterilization is requested by another person or agency;

(5) A person receiving residential services from the Department of Health and Social Services.

65 Del. Laws, c. 148, § 1; 75 Del. Laws, c. 285, §§ 5, 6.;



§ 5704. Jurisdiction and venue

Sterilization of any person presumed incapable of giving informed consent thereto may be performed only if the Court of Chancery in the county in which the person to be sterilized resides or in which the institution in which the person resides is located:

(1) Issues a declaratory judgment that the person has given informed consent; or

(2) Orders involuntary sterilization in compliance with this chapter.

65 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5705. Filing petition

(a) A petition for a declaratory judgment or for involuntary sterilization under this chapter may be filed in the Court of Chancery by:

(1) The chief executive officer of the institution in which the person to be sterilized resides;

(2) The head of the state agency responsible for such person if the person is not a resident of an institution;

(3) The parent or guardian of such person; or

(4) Any state agency which by virtue of the scope of its powers and jurisdiction has an interest in the sterilization of the person.

(b) A form of preliminary order setting the matter down for hearing and providing for the giving of the required notice shall be filed with the petition.

65 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 285, § 7.;



§ 5706. Petition for declaratory judgment

(a) Any petition for a declaratory judgment that the person to be sterilized has given informed consent shall be verified and shall:

(1) Identify the petitioner and the petitioner's relationship to the person for whom sterilization is sought;

(2) Name as respondent the person for whom sterilization is sought and set forth the respondent's age, sex, residence, marital status, mental condition and identify the respondent's parents, guardian, spouse, if any, and next-of-kin, if other than the petitioner;

(3) Identify the physician who will perform the sterilization and the hospital or clinic where such procedure will be performed;

(4) Identify the sterilization procedure to be performed;

(5) State whether, in the opinion of the petitioner, the person for whom sterilization has been sought has given informed consent to the sterilization procedure to be performed; and

(6) Pray for a declaratory judgment that the respondent has given informed consent to sterilization.

(b) Any petition under this section shall have annexed thereto a verified report of a psychiatrist or psychologist duly authorized to practice in the State stating that the psychiatrist or psychologist has examined the respondent and that the respondent is, in the psychiatrist's or psychologist's opinion, capable of giving informed consent to the sterilization procedure to be performed.

65 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5707. Petition for involuntary sterilization

(a) Any petition for the sterilization of any person presumed incapable of informed consent shall be verified and shall:

(1) Identify the petitioner and the petitioner's relationship to the person for whom sterilization is sought;

(2) Name as respondent the person for whom sterilization is sought and set forth the respondent's age, sex, residence, marital status, mental condition and identify the respondent's parents, guardian, spouse, if any, and next-of-kin, if other than the petitioner;

(3) Identify the physician who will perform the sterilization and the hospital or clinic where such procedure will be performed;

(4) Identify the sterilization procedure to be performed;

(5) State whether, in the opinion of the petitioner, the person for whom involuntary sterilization is sought is incapable of giving informed consent to the sterilization procedure to be performed; and

(6) Pray for an order authorizing the sterilization of the respondent.

(b) Any petition under this section shall have annexed thereto the affidavit of a psychiatrist or psychologist duly licensed to practice in the State, which affidavit shall set forth:

(1) The date he last examined the respondent;

(2) Whether or not the respondent is permanently incapable, or is and will in the affiant's opinion remain incapable for the foreseeable future, of giving informed consent to the sterilization procedure to be performed; and

(3) Whether, in the opinion of the affiant, it would or would not be meaningless or detrimental to the health of the respondent to serve a copy of the petition and notice of the hearing personally upon the respondent.

(c) Any petition under this section shall also have annexed thereto an affidavit or affidavits of the duly licensed physician or physicians, which affidavit or affidavits shall set forth:

(1) The date that he last examined the respondent;

(2) Whether or not the respondent, if not sterilized, is likely to procreate a child;

(3) The sterilization procedure to be performed and, if other than the least drastic means of sterilization is to be performed, why such procedure is medically or hygienically indicated;

(4) Whether, if the respondent is female, pregnancy would present a substantial danger to the life or health of the respondent;

(5) Whether, in the opinion of the affiant, the benefit to the respondent from the sterilization procedure outweighs any known medical contraindications to the procedure to be performed; and

(6) Whether, in the opinion of the affiant, it would or would not be meaningless or detrimental to the health of the respondent to serve a copy of the petition and notice of the hearing personally upon such person.

65 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 285, § 11.;



§ 5708. Service of petition and notice

(a) Upon the filing of a petition for a declaratory judgment or for involuntary sterilization under this chapter, service of the petition shall be made and notice shall be given as hereinafter provided.

(b) Service of the petition shall be made upon the person for whom sterilization is sought at least 10 days before the hearing date. Where the affidavits required by § 5706(b) of this title or § 5707(b) and (c) of this title recite that it would be meaningless or detrimental to the health of the respondent to serve the respondent personally, the required service shall be made upon the person in charge of the institution or home where the respondent resides. If the petitioner has the custody of the respondent and the affidavits required by § 5706(b) of this title or § 5707(b) and (c) of this title recite that service would be meaningless or detrimental, the required service shall be made on the spouse, parent or guardian, if any, or the next-of-kin of the respondent who are 18 years of age or older and who reside in the State. As to persons so served, the notice by mail provided in subsection (c) of this section is not required.

(c) Notice by registered or certified mail, return receipt requested, of the time, place and purpose of the hearing shall be given by or on behalf of the petitioner, to the spouse, parent or guardian, if any, and to the next-of-kin of the respondent who are 18 years of age or older. Notice need not be given to any person if the person shall consent in writing to the granting of the prayer of the petition or shall waive such notice.

(d) Proof of service and of notice shall be filed with the Register in Chancery prior to the hearing or shall be presented at the hearing.

65 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5709. Interim action by court

(a) Upon receipt of a petition, the Court shall appoint a guardian ad litem or attorney or both for the respondent.

(b) On the motion of the respondent or on its own motion, the Court may order an independent examination by a duly licensed physician, psychiatrist or psychologist not employed by the agency responsible for the care of the respondent. The Court may order that such examination be at State expense.

65 Del. Laws, c. 148, § 1.;



§ 5710. Procedural rights of person to be sterilized

Any person for whom sterilization is sought shall have the following procedural rights:

(1) The right to counsel;

(2) The right of cross-examination;

(3) The right to present the persons own evidence;

(4) The right to compel the attendance of witnesses; and

(5) All other rights of civil litigants in the Court of Chancery.

65 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5711. Hearing on petition for declaratory judgment

(a) The hearing upon the petition for a declaratory judgment under this chapter shall be by the Court.

(b) If the attorney for the respondent and the guardian ad litem, if any, agree and the Court is satisfied that the report required by § 5706(b) of this title demonstrates clearly and convincingly that the respondent has given informed consent to sterilization and there is no objection to the petition, the Court may grant it without requiring the petitioner to present other evidence.

(c) If there is objection to the petition, the Court will receive evidence at the hearing or, for good cause, adjourn the hearing to another date for the reception of evidence.

(d) The Court may issue a declaratory judgment after hearing if satisfied by clear and convincing evidence that the respondent has given informed consent to sterilization.

65 Del. Laws, c. 148, § 1.;



§ 5712. Hearing on petition for involuntary sterilization

(a) The hearing upon the petition for involuntary sterilization under this chapter shall be by the Court.

(b) The Court may order the involuntary sterilization of the respondent without requiring the petitioner to present other evidence:

(1) If there is no objection to the petition;

(2) If the attorney for the respondent and the guardian ad litem, if any, agree; and

(3) If the Court is satisfied that the affidavits required by § 5707(b) and (c) of this title demonstrate clearly and convincingly that:

a. The respondent is presently incapable of giving informed consent to sterilization;

b. The respondent is more likely than not to remain so incapable either permanently or for the foreseeable future and that all attempts to render the respondent capable of giving informed consent have been and are likely to remain ineffectual;

c. The benefit to the respondent from the sterilization outweighs any known medical contraindications to the procedure to be performed;

d. If the respondent is not sterilized, the respondent is more likely than not to procreate and all less drastic medically advisable alternative means to prevent procreation are or have been ineffective;

e. If the respondent is female, pregnancy would present a substantial danger to the life or health of the respondent; and

f. The procedure to be performed is the least drastic medically or hygienically indicated means of sterilizing the respondent.

(c) If there is objection to the petition, the Court will receive evidence at the hearing or, for good cause, adjourn the hearing to another date for the reception of evidence.

(d) The Court may issue an order authorizing the involuntary sterilization of the respondent after the hearing, if satisfied by clear and convincing evidence that the criteria set forth in subsection (b) of this section have been met.

65 Del. Laws, c. 148, § 1; 75 Del. Laws, c. 285, § 12.;



§ 5713. Physician's certification

(a) In all cases where the Court issues an order authorizing involuntary sterilization or a declaratory judgment that informed consent to sterilization has been given, the physician to perform the sterilization shall, prior to performing such procedure, certify that the physician was provided with a copy of the Court's order.

(b) The physician's certificate shall be filed with the Register in Chancery within 10 days of the performance of the sterilization procedure.

65 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5714. Records

A record shall be kept in every institution having the custody of any person operated upon under this chapter of such operation and of its effect upon the person operated upon and such records shall at all times be subject to inspection by the Department of Health and Social Services.

33 Del. Laws, c. 62, § 3; Code 1935, § 3098; 16 Del. C. 1953, § 5705; 65 Del. Laws, c. 148, § 1.;



§ 5715. Limitation of liability

(a) No physician who performs a sterilization in compliance with this chapter shall be held liable for the respondent's loss of procreative power.

(b) No hospital or clinic wherein a sterilization in compliance with this chapter is performed shall be held liable for the respondent's loss of procreative power.

(c) No physician, psychiatrist or psychologist who provides a report required by this chapter shall be held liable for the respondent's loss of procreative power.

(d) Nothing contained in this section shall be construed to excuse any physician, psychiatrist, psychologist, hospital or clinic from liability for malpractice.

65 Del. Laws, c. 148, § 1.;



§ 5716. Costs

(a) Any proceeding under this chapter shall be exempt from making a deposit for costs with the Register in Chancery.

(b) The Court may order that the costs of any proceeding under this chapter be paid for from resources available to the recipient of these proceedings. If such resources are not available, the Court may order that the costs of any proceeding under this chapter be borne by the State.

(c) The board or commission having custody of any person operated upon under this chapter shall pay out of its funds for the costs of the examination and the cost of performing the operation and hospital bills and transportation in connection therewith.

33 Del. Laws, c. 62, § 2; Code 1935, § 3098; 16 Del. C. 1953, § 5704; 65 Del. Laws, c. 148, § 1.;






CHAPTER 59. TRAINING AND RESEARCH

§ 5901. Coordination of training and research activities and facilities with those of other states

The State, through appropriate officers, shall seek in addition to the present arrangements with the University of Pennsylvania similar formal arrangements with Maryland, North Carolina and Virginia for the training of personnel in psychiatry, clinical psychology, psychiatric social work and psychiatric nursing on graduate level until adequate facilities for this purpose can be provided within the State.

The Governor Bacon Health Center is offered as a regional facility for training of child psychiatrists, clinical psychologists and psychiatric social workers.

Arrangements shall be effected with other states by which the Governor Bacon Health Center may assist other states in residential treatment of maladjusted children inasmuch as this type of facility is lacking in most of the other southern states.

Delaware will coordinate with other states engaged in similar treatment, its research in the study of cerebral palsy and other spastic diseases of children.

Delaware will coordinate with other states its research in the study of alcoholism by using its existing facilities at the Governor Bacon Health Center.

Delaware will increase the scope of its present research in schizophrenia, alcoholism, geriatrics and personality problems in children.

16 Del. C. 1953, § 5901; 50 Del. Laws, c. 464, § 2.;



§ 5902. , 5903. Board on Mental Health Training and Research; grants for research and training

Repealed by 67 Del. Laws, c. 35, § 1, eff. June 21, 1989.;






CHAPTER 60. PATIENTS' TRUST FUND

§ 6001. Definitions

As used in this chapter:

(1) "Institution'' means any institution operated, maintained or under the supervision of the Department of Health and Social Services.

(2) "Patient'' means any person admitted, committed to or placed in any such institution for the purpose of treatment.

16 Del. C. 1953, § 6001; 57 Del. Laws, c. 37.;



§ 6002. Commingling of funds

Any institution which has funds belonging to any patient of the institution, or deposited for the benefit of any patient, may commingle the funds by depositing them with the State Treasurer in an interest bearing account to be invested relatively free of risk on behalf of the beneficiaries according to the State's Cash Management Policy. For the purpose of account reporting, an institution shall maintain supporting records that show the share each patient has in the account.

16 Del. C. 1953, § 6002; 57 Del. Laws, c. 37; 75 Del. Laws, c. 270, § 1.;



§ 6003. Records of owners

The ownership of the principal amount of the funds shall be continued in the respective patients and be accounted for on appropriate records of the institution.

16 Del. C. 1953, § 6003; 57 Del. Laws, c. 37.;



§ 6004. Use of interest

The interest or other income from the deposits earned shall be credited to the appropriate institution for distribution to individual patient accounts on a monthly basis. The interest or other income that results from an investment is the property of the beneficiary and may not be considered to be the property of the institution.

16 Del. C. 1953, § 6004; 57 Del. Laws, c. 37; 75 Del. Laws, c. 270, § 2.;



§ 6005. Audit of funds

The funds received or retained pursuant to this chapter shall be audited from time to time by the Auditor of Accounts.

16 Del. C. 1953, § 6005; 57 Del. Laws, c. 37.;






CHAPTER 61. INTERSTATE COMPACT ON MENTAL HEALTH

Subchapter I Interstate Compact on Mental Health

§ 6101. Interstate Compact on Mental Health

The Interstate Compact on Mental Health is enacted into law and entered into by this State with all other states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting States solemnly agree that:

ARTICLE I

ARTICLE I

The party States find that the proper and expeditious treatment of persons with mental conditions and mental disabilities can be facilitated by cooperative action to the benefit of the patients, their families and society as a whole. Further, the party States find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party States to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of persons with mental conditions and mental disabilities under a system that recognized the paramount importance of patient welfare and to establish the responsibilities of the party States in terms of such welfare.

ARTICLE II

ARTICLE II

As used in this compact:

(a) "Sending State'' shall mean a party State from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving State'' shall mean a party State to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution'' shall mean any hospital or other facility maintained by a party State or political subdivision thereof for the care and treatment of mental conditions or mental disabilities.

(d) "Patient'' shall means any person subject to or eligible as determined by the laws of the sending State for institutionalization or other care, treatment or supervision pursuant to the provisions of this compact.

(e) "After-care'' shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental condition'' shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare or the welfare of others or of the community.

(g) "Mental disability'' shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State'' shall mean any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

(a) Whenever a person physically present in any party State shall be in need of institutionalization by reason of mental condition or mental disability, he shall be eligible for care and treatment in an institution in that State irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another State whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No State shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this Article unless the sending State has given advance notice of its intention to send the patient, furnished all available medical and other pertinent records concerning the patient, given the qualified medical or other appropriate clinical authorities of the receiving State an opportunity to examine the patient if said authorities so wish, and unless the receiving State shall agree to accept the patient.

(d) In the event that the laws of the receiving State establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

ARTICLE IV

ARTICLE IV

(a) Whenever, pursuant to the laws of the State in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving State. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending State shall have reason to believe that after-care in another State would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving State to investigate the desirability of affording the patient such after-care in said receiving State, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending State and the appropriate authorities in the receiving State find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving State.

(c) In supervising, treating or caring for a patient on after-care pursuant to the terms of this Article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

ARTICLE V

ARTICLE V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party State, that State shall promptly notify all appropriate authorities within and without the jurisdiction of the escapee in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the State where found pending disposition in accordance with law.

ARTICLE VI

ARTICLE VI

The duly accredited officers of any State party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all States party to this compact without interference.

ARTICLE VII

ARTICLE VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving State shall have the effect of making the person a patient of the institution in the receiving State.

(b) The sending State shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party States may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the department, agencies and officers of and in the government of a party State or between a party State and its subdivision as to the payment of costs or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party State or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party State or subdivision thereof may be responsible to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party State and a nonparty State relating to institutionalization, care or treatment of persons with mental conditions or mental disabilities, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish or in any way impair the rights, duties and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving State may make such supplemental or substitute appointment and the court which appointed the previous guardian shall, upon being duly advised of the new appointment and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending State, the court of competent jurisdiction in the sending State shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving State may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending State in lieu of making a supplemental or substitute appointment.

(b) The term "guardian'' as used in paragraph (a) of this Article shall include any guardian, trustee, legal committee, conservator or other person or agency denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

ARTICLE IX

ARTICLE IX

(a) No provisions of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge or whose institutionalization is due to the commission of an offense for which, in the absence of a mental condition or mental disability, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of States party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental conditions or mental disabilities.

(a) Each party State shall appoint a "compact administrator'' who, on behalf of his State, shall act as general coordinator of activities under the compact in his State and who shall receive copies of all reports, correspondence and other documents relating to any patient processed under the compact by his State either in the capacity of sending or receiving State. The compact administrator or his duly designated representative shall be the official with whom other party States shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party States shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

ARTICLE XI

The duly constituted administrative authorities of any two or more party States may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the States concerned shall find that such agreements will improve services, facilities or institutional care and treatment in the fields of mental conditions or mental disabilities No such supplementary agreement shall be construed so as to relieve any party State of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

ARTICLE XII

This compact shall enter into full force and effect as to any State when enacted by it into law and such State shall thereafter be a party thereto with any and all States legally joining therein.

ARTICLE XIII

ARTICLE XIII

(a) A State party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the Governors and compact administrators of all other party States. However, the withdrawal of any State shall not change the status of any patient who has been sent to said State or sent out of said State pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

ARTICLE XIV

ARTICLE XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party State or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State party thereto, the compact shall remain in full force and effect as to the remaining States and in full force and effect as to the State affected as to all severable matters.

16 Del. C. 1953, § 6101; 53 Del. Laws, c. 392; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 224-232.;






Subchapter II Implementation

§ 6102. Compact administrator

The Secretary of the Department of Health and Social Services shall be the compact administrator and, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the Compact. Said compact administrator shall serve subject to the pleasure of the Governor. The compact administrator shall cooperate with all departments, agencies and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the Compact or of any supplementary agreement or agreements entered into by this State thereunder.

16 Del. C. 1953, § 6102; 53 Del. Laws, c. 392; 54 Del. Laws, c. 185; 57 Del. Laws, c. 591, § 29.;



§ 6103. Supplementary agreements

The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the Compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service by this State, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

16 Del. C. 1953, § 6103; 53 Del. Laws, c. 392.;



§ 6104. Financial arrangements

The compact administrator, subject to the approval of the Budget Commission, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the Compact or by any supplementary agreement entered into thereunder.

16 Del. C. 1953, § 6104; 53 Del. Laws, c. 392.;



§ 6105. Authenticated copies of chapter sent to the state and federal officials

Duly authenticated copies of this chapter shall, upon its approval, be transmitted by the Secretary of State to the governor of each state, the Attorney General and the Secretary of State of the United States, and the Council of State Governments.

16 Del. C. 1953, § 6105; 53 Del. Laws, c. 392.;









CHAPTER 63. EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW

§ 6301. Establishment of State Emergency Response Commission

All references to "State Emergency Response Commission'' or "Commission'' within this chapter shall refer to the State Emergency Response Commission established under Chapter 82 of Title 29 in compliance with Title III of the Federal Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. Chapter 116, Emergency Planning and Community Right-to-Know) [42 U.S.C. § 11001].

68 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 208, § 6.;



§ 6302. Definitions

For the purposes of this chapter, definitions for the following terms and phrases shall be as follows:

(1) Administrator. — The term "Administrator'' means the Administrator of the United States Environmental Protection Agency.

(2) Department. — The term "Department'' means the Department of Natural Resources and Environmental Control.

(3) Environment. — The term "environment'' includes water, air and land and the interrelationship which exists among and between water, air and land and all living things.

(4) Extremely hazardous substance. — The term "extremely hazardous substance'' means a substance included in the list established under § 6303 of this title.

(5) Facility. — The term "facility'' means all buildings, equipment, structures and other stationary items that are located on a single site or on contiguous or adjacent sites and which are owned or operated by the same person (or by any person which controls, is controlled by or under common control with such person). "Facility'' shall include man-made structures as well as all natural structures in which chemicals are purposefully placed or removed through human means such that it functions as a containment structure for human use. For purposes of emergency release notification, the term includes motor vehicles, rolling stock and aircraft.

(6) Hazardous chemical. — The term "hazardous chemical'' means any hazardous chemical as defined under § 1910.1200(c) [29 C.F.R. § 1910.1200(c)] of Title 29 of the Code of Federal Regulations, except that such term does not include the following substances:

a. Any food, food additive, color additive, drug or cosmetic regulated by the Food and Drug Administration.

b. Any substance present as a solid in any manufactured item to the extent exposure to the substance does not occur under normal conditions of use.

c. Any substance to the extent it is used for personal, family or household purposes or is present in the same form and concentration as a product packaged for distribution and use by the general public.

d. Any substance to the extent it is used in a research laboratory or a hospital or other medical facility under the direct supervision of a technically qualified individual.

e. Any substance to the extent it is used in routine agricultural operations or is a fertilizer held for sale by a retailer to the ultimate customer.

(7) Local emergency planning committee. — The term "local emergency planning committee'' means the local emergency planning committee appointed by the State Emergency Response Commission.

(8) Manufacture. — The term "manufacture'' means to produce, prepare, import or compound a toxic chemical.

(9) Mixture. — The term "mixture'' means a heterogeneous association of substances where the various individual substances retain their identities and can usually be separated by mechanical means. The term includes solutions or compounds but does not include alloys or amalgams.

(10) Motor vehicle fuel. — The term "motor vehicle fuel'' means a petroleum or petroleum-based substance that is motor gasoline, aviation gasoline, No. 1 or No. 2 diesel fuel, or any grade of gasohol and is typically used in the operation of a motor engine.

(11) Person. — The term "person'' means any individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state or interstate body.

(12) Present in the same form and concentration as a product packaged for distribution and use by the general public. — This phrase means a substance packaged in a similar manner and present in the same concentration as the substance when packaged for use by the general public, whether or not it is intended for distribution to the general public or used for the same purpose as when it is packaged for use by the general public.

(13) Process. — The term "process'' means the preparation of a toxic chemical, after its manufacture, for distribution in commerce:

a. In the same form or physical state as or in a different form or physical state from that in which it was received by the person so preparing such chemical; or

b. As part of an article containing the toxic chemical.

(14) Release. — The term "release'' means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing into the environment (including the abandonment or discarding of barrels, containers and other closed receptacles) of any hazardous chemical, extremely hazardous substance or toxic chemical.

(15) Secretary. — The term "Secretary'' means the Secretary of the Department of Natural Resources and Environmental Control.

(16) Source reduction — The term "source reduction'' means any practice which:

a. Reduces the amount of any hazardous substance, pollutant or contaminant entering any waste stream or otherwise released into the environment (including fugitive emissions) prior to recycling, energy recovery, treatment or disposal; and

b. reduces the hazards to public health and the environment associated with the release of such substances, pollutants or contaminants.

(17) Toxic chemical. — The term "toxic chemical'' means a substance included on the list established under § 6307 of this chapter.

The term includes equipment or technology modifications, process or procedure modifications, reformulation or redesign of products, substitution of raw materials, and improvements in housekeeping, maintenance, training or inventory control. The term does not include any practice which alters the physical, chemical or biological characteristics or the volume of a hazardous substance, pollutant or contaminant through a process or activity which itself is not integral to and necessary for the production of a product or the providing of a service.

68 Del. Laws, c. 184, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 59, § 1.;



§ 6303. Emergency planning notifications

(a) A list of extremely hazardous substances shall be established by the Secretary for the purposes of this chapter. In establishing this list, the Secretary shall take into account the toxicity, reactivity, volatility, dispersability, combustibility or flammability of a substance. For purposes of the preceding sentence, the term "toxicity'' shall include any short-term or long-term health effect which may result from a short-term exposure to the substance. These substances will be the primary focus of community emergency planning activities to be conducted by the local emergency planning committees as set forth in 42 U.S.C. § 11003.

(b) The Secretary shall establish threshold planning quantities for each extremely hazardous substance established under subsection (a) taking into account the criteria described in subsection (a).

(c) The Secretary may revise the list and thresholds established under subsections (a) and (b) from time to time. Any revisions to the list shall take into account the criteria established in subsection (a).

(d) Any facility having an extremely hazardous substance present at the facility in an amount which equals or exceeds the threshold planning quantity established for such substance shall be subject to the requirements of this section.

(e) Not later than 6 months after June 16, 1997, the owner or operator of each facility, subject to the requirements of this section, shall notify the Department and the local emergency planning committee that such facility is subject to the requirements of this section. Thereafter, if a substance on the list of extremely hazardous substances becomes present at such facility in an amount which equals or exceeds the threshold planning quantity established for such substance, or if there is a revision of such list and the facility has present a substance on the revised list in an amount which equals or exceeds the threshold planning quantity established for such substance, the owner or operator of the facility shall notify the Department and the local emergency planning committee within 60 days after such acquisition or revision that such facility is subject to the requirements of this section.

(f) Notification to the Department under subsection (e) of this section shall serve as notification to the State Emergency Response Commission as set forth under 42 U.S.C. § 11002 (c) and regulations established under that act.

(g) Notification under subsection (e) of this section must also include identification of a facility representative who will participate in the emergency planning process as a facility emergency coordinator.

(h) The owner or operator of a facility subject to this section shall promptly inform the local emergency planning committee of any relevant changes occurring at such facility as such changes occur or are expected to occur.

(i) Upon request from the local emergency planning committee, the owner or operator of a facility subject to this section shall promptly provide information to such committee necessary for developing and implementing emergency plans.

(j) For purposes of emergency planning, the State Emergency Response Commission or the Secretary may designate additional facilities which shall be subject to the requirements of this section, if such designation is made after public notice and opportunity for comment. The Secretary shall notify the facility concerned of any facility designation under this subsection.

71 Del. Laws, c. 59, § 1.;



§ 6304. Emergency release notifications

(a) Emergency release notification requirements shall be as established under § 6028 of Title 7.

(b) [Deleted.]

(c) Concerning the requirements for immediate notice to the State Emergency Response Commission as established under 42 U.S.C. § 11004(b) and regulations established under that act, notification to the Department shall serve as notification to the State Emergency Response Commission.

(d) Concerning the requirements for submission of written followup reports to the State Emergency Response Commission as established under 42 U.S.C. § 11004(c) and regulations established under that act, submissions to the Department shall serve as submission to the State Emergency Response Commission.

71 Del. Laws, c. 59, § 1; 74 Del. Laws, c. 33, §§ 1, 2.;



§ 6305. Material safety data sheets

(a) The owner or operator of any facility which is required to prepare or have available a material safety data sheet for a hazardous chemical under the Occupational Safety and Health Act of 1970 and regulations promulgated under that act (29 U.S.C. § 651 et seq.) or the Delaware Hazardous Chemical Information Act and regulations promulgated under that act (Chapter 24 of Title 16) shall submit a material safety data sheet for each such chemical present at the facility in an amount which equals or exceeds the threshold quantities established under subsection (c) of this section or a list of such chemicals, as described in subsection (d) of this section, to the Department.

(b) Submission to the Department under this section shall serve as submission to the appropriate local emergency planning committee, the State Emergency Response Commission and the fire department with jurisdiction over the facility as set forth under 42 U.S.C. § 11021 and regulations established under that act.

(c) The threshold quantities for the purpose of this section shall be as follows:

(1) For substances identified as hazardous chemicals, except as provided in paragraphs (2) and (3) of this subsection, the threshold shall be 55 gallons or 500 pounds, whichever is lower.

(2) For substances included in the list of extremely hazardous substances under § 6303 of this title, the threshold shall be 55 gallons, 500 pounds or the threshold planning quantity, whichever is lower.

(3) For a substance used solely for the purpose of heating a building or buildings at a facility, the threshold for that substance at that facility shall be 10,000 pounds.

(4) For the purposes of requests under subsection (f) of this section, the threshold shall be zero.

(d) The list referred to under subsection (a) of this section shall include each of the following:

(1) A list of the hazardous chemicals for which a material safety data sheet is required under the Occupational Safety and Health Act of 1970 and regulations promulgated under the act or the Delaware Hazardous Chemical Information Act and regulations promulgated under that act (Chapter 24 of Title 16), grouped in categories of health and physical hazards as set forth under the Occupational Safety and Health Act of 1970 and regulations promulgated under the act, or in such other categories as the Secretary may prescribe under subsection (e) of this section.

(2) The chemical name or the common name of each such chemical as provided on the material safety data sheet.

(3) Any hazardous component of each such chemical as provided on the material safety data sheet.

(e) For purposes of the list under subsection (d) of this section, the Secretary may modify the categories of health and physical hazards as set forth under the Occupational Safety and Health Act of 1970 and regulations promulgated under that act by requiring information to be reported in terms of groups of hazardous chemicals which present similar hazards in an emergency.

(f) Upon request by the local emergency planning committee or the Department, the owner or operator of a facility subject to this section shall submit the material safety data sheet for a chemical to the person making the request.

(g) The initial material safety data sheet or list required under this section shall be submitted before the later of:

(1) Twelve months after the date of the enactment of this requirement; or

(2) Three months after the owner or operator of a facility is required to prepare or have available a material safety data sheet for the chemical under the Occupational Safety and Health Act of 1970 and regulations promulgated under that act or the Delaware Hazardous Chemical Information Act and regulations promulgated under that act (Chapter 24 of Title 16); or

(3) Three months after a chemical requiring a material safety data sheet becomes present in an amount which equals or exceeds the threshold quantity.

(h) Within 3 months following discovery by an owner or operator of significant new information concerning an aspect of a hazardous chemical for which a material safety data sheet was previously submitted, a revised sheet shall be submitted.

71 Del. Laws, c. 59, § 1.;



§ 6306. Emergency and hazardous chemical inventory reporting

(a) The owner or operator of any facility which is required to prepare or have available a material safety data sheet for a hazardous chemical under the Occupational Safety and Health Act of 1970 [29 U.S.C. § 651 et seq.] and regulations promulgated under that act or the Delaware Hazardous Chemical Information Act and regulations promulgated under that act shall prepare and submit an emergency and hazardous chemical inventory form, hereafter in this chapter referred to as an "inventory form,'' for each such chemical present at the facility in an amount which equals or exceeds the threshold quantities established under subsection (d) of this section to the Department.

(b) Submission to the Department under this section shall serve as submission to the appropriate local emergency planning committee, the State Emergency Response Commission and the fire department with jurisdiction over the facility as set forth under 42 U.S.C. § 11022 and regulations established under that act.

(c) The inventory form shall be submitted on or before March 1 annually and shall contain data with respect to the preceding calendar year.

(d) The threshold quantities for the purpose of this section shall be as follows:

(1) For substances identified as hazardous chemicals, except as provided in paragraphs (2) and (3) of this subsection, the threshold shall be 55 gallons or 500 pounds, whichever is lower.

(2) For substances included in the list of extremely hazardous substances under § 6303 of this title, the threshold shall be 55 gallons, 500 pounds or the threshold planning quantity, whichever is lower.

(3) For a substance used solely for the purpose of heating a building or buildings at a facility, the threshold for that substance at that facility shall be 10,000 pounds.

(4) For the purposes of requests under subsection (h) of this section, the threshold shall be zero.

(e) A hazardous chemical subject to the requirements of this section is any hazardous chemical for which a material safety data sheet or a listing is required under § 6305 of this title.

(f) Inventory forms shall contain the following information, as a minimum, for each hazardous chemical present at the facility:

(1) The chemical name or the common name of the chemical as provided on the material safety data sheet.

(2) The categories of health and physical hazards as set forth under the Occupational Safety and Health Act of 1970 and regulations promulgated under that act. The Secretary may modify the categories of health and physical hazards by requiring information to be reported in terms of groups of hazardous chemicals which present similar hazards in an emergency.

(3) An estimate of the maximum amount of the hazardous chemical present at the facility at any time during the preceding calendar year.

(4) An estimate of the average daily amount of the hazardous chemical present at the facility during the preceding calendar year.

(5) A brief description of the manner of storage of the hazardous chemical.

(6) The location at the facility of the hazardous chemical.

(7) An indication of whether the owner elects to withhold location information of a specific hazardous chemical from disclosure to the public under § 6308(h) of this title.

(g) With the advice and consent of the State Emergency Response Commission, the Secretary shall publish a uniform format for inventory forms, and may include additional items on the inventory forms as necessary to support the needs of emergency planning and response organizations.

(h) Upon request by the local emergency planning committee, the fire department with jurisdiction over the facility, or the Department, the owner or operator of a facility subject to this section shall submit the inventory form for a chemical to the person making the request.

71 Del. Laws, c. 59, § 1.;



§ 6307. Toxic chemical release reporting

(a) The owner or operator of a facility subject to the requirements of this section shall complete a toxic chemical release form as published under subsection (k) of this section for each toxic chemical listed under subsection (e) of this section that was manufactured, processed or otherwise used in quantities exceeding the toxic chemical threshold quantity established by subsection (i) of this section during the preceding calendar year at such facility. Such form shall be submitted to the Department annually, on or before July 1, and shall contain data reflecting releases during the preceding calendar year.

(b) The requirements of this section shall apply to owners and operators of facilities that have the equivalent of 10 or more full-time employees and that are in Standard Industrial Classification Codes 20 through 39 (as in effect on July 1, 1985) and that manufactured, processed or otherwise used a toxic chemical listed under subsection (e) of this section in excess of the quantity of that toxic chemical established under subsection (i) of this section during the calendar year for which a release form is required under this section.

(c) The Secretary may add or delete Standard Industrial Classification Codes for purposes of subsection (b) of this section, but only to the extent necessary to provide that each Standard Industrial Code to which this section applies is relevant to the purposes of this section.

(d) The Secretary may apply the requirements of this section to the owners and operators of any particular facility that manufactures, processes or otherwise uses a toxic chemical listed under subsection (e) of this section if the Secretary determines that such action is warranted on the basis of toxicity of the toxic chemical, proximity to other facilities that release the toxic chemical or to population centers, the history of releases of such chemical at such facility, or such other factors as the Secretary deems appropriate.

(e) A list of toxic chemicals subject to the requirements of this section shall be established by the Secretary.

(f) The Secretary may add or delete a chemical from the list described in subsection (e) of this section at any time.

(g) Additions. — A chemical may be added if the Secretary determines, in the Secretary's judgment, that there is sufficient evidence to establish any 1 of the following:

(1) The chemical is known to cause or can reasonably be anticipated to cause significant adverse acute human health effects at concentration levels that are reasonably likely to exist beyond facility site boundaries as a result of continuous or frequently recurring releases.

(2) The chemical is known to cause or can reasonably be anticipated to cause in humans:

a. Cancer or teratogenic effects; or

b. Serious or irreversible:

1. Reproductive dysfunctions;

2. Neurological disorders;

3. Heritable genetic mutations; or

4. Other chronic health effects.

(3) The chemical is known to cause or can reasonably be anticipated to cause, because of:

a. Its toxicity;

b. Its toxicity and persistence in the environment; or

c. Its toxicity and tendency to bioaccumulate in the environment, a significant adverse effect on the environment of sufficient seriousness, in the judgment of the Secretary, to warrant reporting under this section. The number of chemicals included on the list described in subsection (e) of this section on the basis of the preceding sentence may constitute in the aggregate no more than 25 percent of the total number of chemicals on the list.

A determination under this subsection shall be based on generally accepted scientific principles or laboratory tests or appropriately designed and conducted epidemiological or other population studies available to the Secretary.

(h) A chemical may be deleted if the Secretary determines there is not sufficient evidence to establish any of the criteria described in subsection (g) of this section.

(i) The threshold amounts for purposes of reporting toxic chemicals under this section are as follows:

(1) With respect to a toxic chemical used at a facility, 10,000 pounds of the toxic chemical per year.

(2) With respect to a toxic chemical manufactured or processed at a facility, 25,000 pounds of the toxic chemical per year.

(j) The Secretary may establish a threshold amount for a toxic chemical different from the amount established by subsection (i) of this section. Such revised threshold shall obtain reporting on a substantial majority of total releases of the chemical at all facilities subject to the requirements of this section. The amounts established under this subsection may, at the Secretary's discretion, be based on classes of chemicals or categories of facilities.

(k) The Secretary shall publish a uniform toxic chemical release form for facilities covered by this section. If the Secretary does not publish such a form, owners and operators of facilities subject to the requirements of this section shall provide the information required under this section by letter postmarked on or before the date on which the form is due. Such form shall:

(1) Provide for the name and location of and principal business activities at the facility;

(2) Include an appropriate certification, signed by a senior official with management responsibility for the person or persons completing the report, regarding the accuracy and completeness of the report; and

(3) Provide for submission of each of the following items of information for each listed toxic chemical known to be present at the facility at or above threshold amounts:

a. Whether the toxic chemical at the facility is manufactured, processed or otherwise used and the general category or categories of use of the chemical.

b. An estimate of the maximum amount (in ranges) of the toxic chemical present at the facility at any time during the preceding calendar year.

c. For each wastestream, the waste treatment or disposal methods employed and an estimate of the treatment efficiency typically achieved by such methods for that wastestream.

d. The annual quantity of the toxic chemical entering each environmental medium.

(l) Each owner or operator of a facility required to file an annual toxic chemical release form under this section for any toxic chemical shall include with each such annual filing a toxic chemical source reduction and recycling report for the preceding calendar year. The toxic chemical source reduction and recycling report required under this subsection shall set forth each of the following on a facility-by-facility basis for each toxic chemical:

(1) The quantity of the chemical entering any waste stream (or otherwise released into the environment) prior to recycling, energy recovery, treatment or disposal during the calendar year for which the report is filed and the percentage change from the previous year. The quantity reported shall not include any amount reported under paragraph (8) of this subsection. When actual measurements of the quantity of a toxic chemical entering the waste streams are not readily available, reasonable estimates should be made on best engineering judgment.

(2) The amount of the chemical from the facility which is recycled (at the facility or elsewhere) during such calendar year, the percentage change from the previous year and the process of recycling used.

(3) The amount of the chemical from the facility which is used for energy recovery (at the facility or elsewhere) during such calendar year, the percentage change from the previous year and the process of energy recovery used.

(4) The source reduction practices used with respect to that chemical during such year at the facility. Such practices shall be reported in accordance with the following categories unless the Secretary finds other categories to be more appropriate:

a. Equipment, technology, process or procedure modifications.

b. Reformulation or redesign of products.

c. Substitution of raw materials.

d. Improvement in management, training, inventory control, materials handling or other general operational phases of industrial facilities.

(5) The amount expected to be reported under paragraphs (1) and (2) of this subsection for the 2 calendar years immediately following the calendar year for which the report is filed. Such amount shall be expressed as a percentage change from the amount reported in paragraphs (1) and (2) of this subsection.

(6) A ratio of production in the reporting year to production in the previous year. The ratio should be calculated to most closely reflect all activities involving the toxic chemical. In specific industrial classifications subject to this section, where a feedstock or some variable other than production is the primary influence on waste characteristics or volumes, the report may provide an index based on that primary variable for each toxic chemical.

(7) The techniques which were used to identify source reduction opportunities. Techniques listed should include, but are not limited to, employee recommendations, external and internal audits, participative team management and material balance audits. Each type of source reduction listed under paragraph (4) of this subsection should be associated with the techniques or multiples of techniques used to identify the source reduction technique.

(8) The amount of any toxic chemical released into the environment which resulted from a catastrophic event, remedial action or other 1-time event and is not associated with production processes during the reporting year.

(9) The amount of the chemical from the facility which is treated (at the facility or elsewhere) during such calendar year and the percentage change from the previous year.

(m) The Secretary may require the reporting of additional items of information as necessary to provide a comprehensive review of toxic chemical use, including the flow of toxic materials through a community to a facility; an understanding of the processes, release patterns and potential exposures within a facility; and an understanding of the final disposition of toxic materials.

(n) To simplify reporting, the Secretary may modify the form established under subsection (k) of this section to include the items of information established under subsections (k), (l) and (m) of this section.

(o) In order to provide the information required under this section, the owner or operator of a facility may use readily available data (including monitoring data) collected pursuant to other provisions of law or, where such data are not readily available, reasonable estimates of the amounts involved. Nothing in this section requires the monitoring or measurement of the quantities, concentration or frequency of any toxic chemical released into the environment beyond that monitoring and measurement required under other provisions of law or regulation. In order to assure consistency, the Secretary shall require that data be expressed in common units.

71 Del. Laws, c. 59, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6308. Data collection and management

(a) The Department is hereby designated as the state agency responsible for the collection and management of all information reported under the requirements established within this chapter.

(b) The Department is hereby authorized to assess reasonable charges for public requests for data collected under this chapter to cover the costs associated with filling such requests.

(c) The State Emergency Response Commission shall oversee the collection and management of information by the Department under subsection (a) of this section.

(d) The Department may establish procedures for the submission of information under this chapter by computerized and electronic methods, including, but not limited to, the submission of information on magnetic media. The submission of information in accordance with such procedures by owners or operators of facilities covered by the requirements of this chapter shall satisfy the associated requirement to submit the information in a paper format.

(e) The requirements of this chapter are intended to provide information to state and local government organizations to support emergency planning and response activities; to assist governmental agencies, researchers and other persons in the conduct of research and data gathering; to aid in the development of appropriate regulations, guidelines and standards; and for other similar purposes. In addition, the reports and information collected under this chapter are to be made available to the public, including citizens of communities surrounding covered facilities, consistent with subsections (f), (g) and (h) of this section to promote public participation in identifying, preparing for and managing chemical risks in the community.

(f) With regard to a hazardous chemical, an extremely hazardous substance or a toxic chemical, any person required under this chapter to submit information to any other person may withhold from such submittal the specific chemical identity (including the chemical name and other specific identification) providing such person successfully demonstrates, to the satisfaction of the Secretary and in accordance with regulations prescribed under § 6313 of this title, each of the following:

(1) Such person has not disclosed the information to any other person other than a member of a local emergency planning committee, an officer or employee of the United States or a State or local government, an employee of such person, or a person who is bound by a confidentiality agreement, and such person has taken reasonable measures to protect the confidentiality of such information and intends to continue to take such measures.

(2) The information is not required to be disclosed or otherwise made available to the public under any other federal or state law.

(3) Disclosure of the information is likely to cause substantial harm to the competitive position of such person.

(4) The chemical identity is not readily discoverable through reverse engineering.

(g) Any person withholding information under subsection (f) of this section must submit to the Secretary the following:

(1) A copy of the relevant submittal.

(2) The information such person believes is entitled to be withheld under subsection (f) of this section.

(3) A detailed explanation of how such information meets the criteria established under subsection (f) of this section.

(h) Upon request by an owner or operator of a facility subject to the requirements of § 6306, the location of any specific chemical required to be contained in an inventory form under § 6306 shall be withheld from disclosure.

(i) Any such record, report or information accorded confidential treatment under this section may be disclosed or transmitted to other officers, employees or authorized representatives of federal, state or local government organizations, including local emergency planning and response organizations concerned with carrying out this chapter or when relevant in any proceeding to effectuate the intent of this chapter. Any such record, report or information may also be disclosed or transmitted to health care professionals as necessary for possible emergency medical situations.

(j) Any person to whom confidential information is provided under this section shall maintain the confidentiality of the information. Such persons may be required to agree in a written confidentiality agreement that the information will be used for no purpose other than to carry out the intent of this chapter.

68 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 59, § 1.;



§ 6309. Establishment of authority to collect fees

The Department, with advice and consent of the State Emergency Response Commission, is hereby authorized to impose on and collect fees from facilities reporting under § 6306 of this title.

68 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 59, § 1.;



§ 6310. Reporting fees

(a) Excluding reports on mixtures, the reporting fees shall be assessed as follows: A filing fee not to exceed $40 shall be assessed for each hazardous chemical reported on an inventory form under § 6306 of this title. A filing fee not to exceed $80 shall be assessed for each extremely hazardous substance reported on an inventory form under § 6306 of this title.

(b) For reports on mixtures, the reporting fees shall be assessed as follows: A filing fee not to exceed $40 shall be assessed for each mixture reported on an inventory form under § 6306 of this title containing extremely hazardous substances in a concentration of less than 10 percent by weight. A filing fee not to exceed $80 shall be assessed for each mixture reported on an inventory form under § 6306 of this title containing extremely hazardous substances in a concentration of 10 percent or more by weight.

(c) The maximum fee collected under this section shall not exceed $5,000 per year per facility.

(d) Using procedures established by the Department, the owner and/or operator of each facility, subject to the fee provisions of this section, must calculate the facility reporting fee and submit such fee along with the associated inventory form to the Department on or before the deadline for submission of such form.

68 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 59, § 1.;



§ 6311. Fee collection and management

(a) The fees herein authorized shall be assessed and collected annually based on information required to be submitted under § 6306 of this title covering the previous calendar year.

(b) The fees herein authorized shall be appropriated to the State Emergency Response Commission through the Department primarily for the purpose of funding the local emergency planning committees and data collection and management activities related to this chapter. At the discretion of the State Emergency Response Commission, these fees may also be used to fund emergency response vehicles (including their purchase, as well as maintenance and repairs) and related equipment and supplies; and physical examinations and medical screenings for volunteer fire service members of decontamination teams. For the purposes of this section, the words "emergency response vehicles'' include but are not limited to vehicles such as decontamination units (both tow vehicle and trailer).

(c) The Department shall oversee the assessment and collection of the fees herein authorized. These fees shall be placed in a liquid, interest-bearing account to be selected by the Commission.

(d) Fee monies obtained under this chapter shall remain available for the purposes of this chapter and shall not be subject to reversion.

(e) All local emergency planning committees and state agencies to be funded under this chapter shall submit to the State Emergency Response Commission for review and approval each year a budget worksheet for the next fiscal year.

(f) All revenue collected under the authority of § 301(c) [42 U.S.C. § 11001] of Title III, Superfund Amendment and Reauthorization Act of 1986 (SARA), for the SARA III Program shall be distributed to the local emergency planning committees.

68 Del. Laws, c. 184, § 1; 68 Del. Laws, c. 270, §§ 1, 2; 71 Del. Laws, c. 59, § 1; 73 Del. Laws, c. 309, § 2; 73 Del. Laws, c. 371, § 1.;



§ 6312. Exemptions from reporting fee requirements

(a) Federal, state, county and local government facilities and nonprofit organizations are exempt from the reporting fees under this chapter.

(b) Motor vehicle fuels at facilities which offer such fuels for retail sale shall also be exempt from the reporting fees under this chapter. However, hazardous chemicals or extremely hazardous substances at these facilities other than motor vehicle fuels for retail sale shall not be exempt from the reporting fees.

68 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 59, § 1.;



§ 6313. Regulations

(a) The Secretary may prescribe such regulations as may be necessary to carry out this chapter.

(b) Regulations prepared by the Secretary under this chapter shall be subject to review and approval by the State Emergency Response Commission prior to promulgation.

(c) Concerning the list of extremely hazardous substances and threshold planning quantities established under § 6303 of this title and the list of toxic chemicals established under § 6307 of this title, the lists shall be established and maintained consistent with the corresponding lists of chemicals established and maintained by the administrator under 42 U.S.C. Chapter 116 [42 U.S.C. § 11001 et seq.]. In establishing regulations under this chapter, consideration shall be given to maintaining consistency with federal regulations established by the administrator under 42 U.S.C. Chapter 116 [42 U.S.C. § 11001 et seq.]

(d) With advice and consent of the State Emergency Response Commission, the Secretary may establish additional exemptions or alternate threshold amounts for specific chemical substances or situations of chemical use or storage, provided the reporting burden or the concerns posed by such substances or situations do not justify reporting per the requirements specified in this chapter. With the advice and consent of the State Emergency Response Commission, the Secretary may also establish variances from the reporting requirements and procedures specified within this chapter, provided such variances are intended to promote more efficient implementation and do not unnecessarily jeopardize the purposes of this chapter.

68 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 59, § 1.;



§ 6314. Enforcement; penalties

(a) Any duly authorized designee of the State Emergency Response Commission or any duly authorized designee of the Secretary of the Department of Natural Resources and Environmental Control may, upon presentation of appropriate credentials at any reasonable time, enter upon any private or public property for the purpose of investigating compliance with or enforcing any requirement or regulation authorized by this chapter, including, but not limited to, the inspecting and copying of any records, reports or information relating to the purposes of this chapter.

(b) Upon any refusal of entry, inspection or copying pursuant to this section, any duly authorized designee of the State Emergency Response Commission or any duly authorized designee of the Secretary of the Department of Natural Resources and Environmental Control may apply for and obtain a warrant to allow such entry, inspection or copying in the manner established by the rules and law of criminal procedure.

(c) In the Secretary's discretion, the Secretary of the Department of Natural Resources and Environmental Control is hereby authorized to enforce this chapter and impose penalties as follows upon any person for violation of this chapter or any rule or regulation promulgated under this chapter relating thereto:

(1) Administrative penalties may be imposed as outlined in § 6005(b)(3) of Title 7.

(2) Civil penalties, notices of conciliation and orders may be imposed as outlined in § 6005(b)(1), (2) and (3) of Title 7.

(3) Public hearings concerning penalties imposed under paragraphs (1) and (2) of this subsection shall be conducted as outlined in § 6006 of Title 7.

(4) Appeals concerning penalties imposed under paragraphs (1) and (2) of this subsection shall be conducted as outlined in §§ 6008 and 6009 of Title 7.

(5) Simultaneous violations of the requirements of this chapter or any rule or regulation promulgated under this chapter relating thereto shall be treated as a single violation for each day.

(6) Criminal penalties may be pursued as outlined in § 6013 of Title 7.

(d) In addition to penalties established under subsection (c) of this section, interest of 1.5% per month may be assessed by the Secretary to firms that fail to remit the correct fee or the fee itself in accordance with this chapter or any rule or regulation promulgated under this chapter relating thereto.

(e) Any person found to have violated the requirements of this chapter or any rule or regulation promulgated under this chapter relating thereto, or the reporting fee requirements of this chapter or any rule or regulation promulgated under this chapter relating thereto, shall be liable for all expenses incurred by the Department of Natural Resources and Environmental Control in abating the violation as detailed in § 6005(c) of Title 7. Moneys collected under this subsection shall be appropriated to the Department of Natural Resources and Environmental Control to cover the costs associated with such activities.

(f) Moneys collected under subsections (c) and (d) of this section shall be placed in a liquid, interest-bearing account to be selected by the Commission.

(g) Moneys collected under subsections (c) and (d) of this section shall be appropriated to the State Emergency Response Commission (SERC) for the purpose of funding related emergency planning and community right-to-know activities, emergency response equipment and vehicles (including their purchase, as well as maintenance and repairs), and related equipment and supplies, and to fund physical examinations and medical screenings for decontamination team members or other response personnel as approved by SERC. These moneys shall be used at the discretion of SERC and shall not be subject to reversion. For purposes of this section, the words "emergency response vehicles'' include but are not limited to vehicles such as decontamination units (both tow vehicle and trailer).

(h) Nothing in this chapter shall prevent the Department from making efforts to obtain voluntary compliance by way of warning, notice or other educational means; this does not, however, require that such voluntary methods be used before proceeding by way of compulsory enforcement.

(i) Compliance with this chapter shall not constitute a defense for a violation of any other law or regulation of the State.

(j) The Department shall establish a policy for the calculation and assessment of penalties authorized to be imposed under subsection (c) of this section. This policy shall be subject to review and approval by the Commission prior to implementation.

68 Del. Laws, c. 184, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 59, § 1; 73 Del. Laws, c. 371, § 2.;



§ 6315. Implementation and reevaluation of reporting fees

(a) Effective July 1, 1991, the fees herein established shall be assessed at a rate of 66 percent on reports submitted and/or required to have been submitted in 1991 covering the 1990 calendar year.

(b) For the following years, beginning with reports submitted under § 6306 of this title in 1992 covering activities during the 1991 calendar year, the fees herein established shall be assessed at a rate of 100 percent on reports submitted or required to have been submitted under § 6306 of this title by March 1 of each year covering the previous calendar year.

(c) At the conclusion of each 2-year period, the fees imposed under this chapter shall be reevaluated by the State Emergency Response Commission which shall propose to the General Assembly adjustments as necessary to meet current and future needs.

68 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 59, § 1.;






CHAPTER 64. AMUSEMENT RIDES SAFETY INSPECTION AND INSURANCE ACT

§ 6401. Short title

This chapter may be cited as the Amusement Ride Safety Inspection and Insurance Act.

64 Del. Laws, c. 409, § 1.;



§ 6402. Definitions

As used in this chapter:

(1) "Amusement ride'' means any mechanical device or devices that carry or convey passengers along, around or over a fixed or restricted route or course or within a defined area for the purpose of giving its passengers amusement, pleasure or excitement, but such term does not include:

a. Any single-passenger coin-operated ride that is manually, mechanically or electrically operated and customarily placed in a public location and that does not normally require the supervision or services of an operator; or

b. Nonmechanized playground equipment, including but not limited to swings, seesaws, stationary spring-mounted animal features, rider-propelled merry-go-rounds, climbers, slides, trampolines and physical fitness devices.

(2) "Office'' means the Office of the State Fire Marshal.

64 Del. Laws, c. 409, § 1.;



§ 6403. Administration; enforcement

The Fire Marshal shall administer and enforce this chapter. The Fire Marshal shall establish reasonable and necessary fees in an amount not to exceed $20 per year for each amusement ride covered by this chapter; provided, however, no owner shall have to pay a fee in excess of $100. Funds raised through said fees shall be deposited in the State Treasury and shall be credited to the account of the Fire Marshal for administration of this chapter.

64 Del. Laws, c. 409, § 1.;



§ 6404. Amusement ride operation requirements

A person may not operate an amusement ride unless the person:

(1) Has the amusement ride inspected at least once annually for safety by an insurer or a person with whom the insurer has contracted and obtains from that insurer or person a written certificate that the inspection has been made and that the amusement ride meets the standards for coverage and is covered by the insurance required by subdivision (2) of this section;

(2) Has an insurance policy currently in force written by an insurance company authorized to do business in this State, a surplus lines insurer, as defined by Chapter 19 of Title 18, or an independently procured policy in an amount of not less than $1,000,000 per occurrence insuring the owner or operator against liability for injury to persons arising out of the use of the amusement ride; and

(3) Files with the Fire Marshal in the manner required by this chapter, the inspection certificate and the insurance policy required by this section or a photocopy of such a certificate or policy authorized by the Fire Marshal.

64 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 186, § 1.;

§ 6404A Requirements for commercial bungee jumping operations.

(a) A person operating a bungee jump for use by paying customers shall file with the office of the State Fire Marshal, in the manner required by this chapter, the inspection certificate and insurance policy required by this section, or a photocopy of such a certificate or policy authorized by the Fire Marshal.

(b) Any person operating a bungee jump for use by paying customers which has been registered with the Fire Marshal shall be periodically inspected by a representative of the office of the State Fire Marshal.

(c) The State Fire Prevention Commission shall promulgate regulations relating to safety standards for the operation of commercial bungee jumps.

68 Del. Laws, c. 448, § 1; 77 Del. Laws, c. 444, § 1.;



§ 6404A. Requirements for commercial bungee jumping operations

(a) A person operating a bungee jump for use by paying customers shall file with the office of the State Fire Marshal, in the manner required by this chapter, the inspection certificate and insurance policy required by this section, or a photocopy of such a certificate or policy authorized by the Fire Marshal.

(b) Any person operating a bungee jump for use by paying customers which has been registered with the Fire Marshal shall be periodically inspected by a representative of the office of the State Fire Marshal.

(c) The State Fire Prevention Commission shall promulgate regulations relating to safety standards for the operation of commercial bungee jumps.

68 Del. Laws, c. 448, § 1; 77 Del. Laws, c. 444, § 1.;



§ 6405. Insurance filing requirements

The documents required by subdivision (3) of § 6404 of this title must be filed with the Fire Marshal before June of each year, but if the amusement ride is inspected under subdivision (1) of § 6404 more than once a year, the inspection certificate must be filed not later than 15 days after each inspection and the insurance policy must be filed before June of each year.

64 Del. Laws, c. 409, § 1.;



§ 6406. Insurance information request

The Fire Marshal may request from the sponsor, lessor, landowner or other person responsible for an amusement ride being offered for use by the public, information concerning whether or not insurance in the amount required by this chapter is in effect on the amusement ride. The sponsor, lessor, landowner or other person to whom the information request is made shall respond to the Fire Marshal within 15 days after the request is made.

64 Del. Laws, c. 409, § 1.;



§ 6407. Denial of entry to amusement rides

The owner or operator of an amusement ride may deny entry to the ride to any person if in the owner's or operator's opinion the entry may jeopardize the safety of the person who desires to enter or the safety of other patrons of the amusement ride.

64 Del. Laws, c. 409, § 1.;



§ 6408. Injunctions

The Attorney General, on request of the Fire Marshal or 1 of the Fire Marshal's deputies, may seek an injunction against any person operating an amusement ride, including bungee jumps, in violation of this chapter, the State Fire Prevention Commission's regulations, or which are otherwise deemed by the Fire Marshal to present an imminent risk to public health and safety including, but not limited to, the risk to public health and safety posed by the interruption of traffic flow.

64 Del. Laws, c. 409, § 1; 68 Del. Laws, c. 448, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 444, § 2.;



§ 6409. Penalties

(a) A person commits an offense if the person fails to comply with any requirement under § 6404 or § 6405 of this title.

(b) A sponsor, lessor, landowner or other person responsible for an amusement ride being offered for use by the public commits an offense if the person fails to provide the required information or provides false information under § 6406 of this title.

(c) An offense under this chapter is a class C misdemeanor.

(d) Each day a violation of this chapter is committed constitutes a separate offense.

64 Del. Laws, c. 409, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 65. FIRES

§ 6501. Liability for negligent burning

If any owner, tenant or occupier of land within the State sets fire to any brush or other combustible matter on such land for any purpose whatsoever, and in setting fire to such brush or other combustible matter omits to observe reasonable care and prudence, by reason whereof the property, real or personal, of any other person is destroyed or impaired, such owner, tenant or occupier is liable to pay the damage resulting therefrom, which may be recovered in a civil action brought in any court having jurisdiction. Damages to an amount not exceeding $200 may be recovered in an action before any justice of the peace of the county wherein the fire occurred. In case of a recovery before a justice of the peace, no further recovery shall be had by the plaintiff therein or the plaintiff's legal representatives of damages resulting from the same fire.

16 Del. Laws, c. 380, § 1; Code 1915, § 3447; Code 1935, § 3907; 16 Del. C. 1953, § 6501; 70 Del. Laws, c. 186, § 1.;



§ 6502. Liability of railroads for burning

If any railroad company owning or operating any railroad within this State suffers to remain on any part of the land owned or controlled by it for railroad purposes within this State any brush or other combustible matter, and if such brush or other combustible matter, from any cause whatsoever, is set on fire, and by reason thereof, the property, real or personal, of any person is destroyed or impaired, such railroad company is liable to pay the damages resulting therefrom, to be recovered in the same manner as provided in § 6501 of this title in the case of individuals liable for damages resulting from fire.

16 Del. Laws, c. 380, § 2; Code 1915, § 3448; Code 1935, § 3908; 16 Del. C. 1953, § 6502.;



§ 6503. Spark arrester for traction engines; penalty

(a) No owner of a traction engine shall use or operate such engine or suffer or permit the same to be used or operated unless there has been securely attached to the smokestack thereof a suitable and sufficient spark catcher or spark protector, which spark catcher or spark protector shall be of a conical or funnel shape and of a heavy wire material and of a mesh not larger than one eighth of an inch. No owner of a traction engine shall suffer or permit the engine to be operated without having the smokestack thereof securely protected by such spark protector.

(b) Any owner or operator of a traction engine failing or neglecting to provide the owner's or operator's engine with a spark protector shall be fined not more than $50.

25 Del. Laws, c. 243, § 1; Code 1915, § 3450; Code 1935, § 3909; 16 Del. C. 1953, § 6503; 70 Del. Laws, c. 186, § 1.;






CHAPTER 66. FIRE PREVENTION

Subchapter I State Fire Prevention Commission

§ 6601. Objectives

The objective of the State Fire Prevention Commission, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices.

77 Del. Laws, c. 444, § 4.;



§ 6602. State Fire Prevention Commission — Appointment; qualifications; cause for removal; term of office; members to serve without compensation

(a) The State Fire Prevention Commission shall consist of 7 persons who shall be qualified by experience and training to deal with the matters which are the responsibilities of the State Fire Prevention Commission. Three members of the State Fire Prevention Commission shall be appointed by the Governor and shall be representatives of industry from New Castle County, Kent County and Sussex County. Three members, 1 from each county, shall be members of paid or volunteer fire companies and shall be appointed by the Governor from a list of 3 names of members in good standing submitted by the Volunteer Firefighters' Association of the county in which a vacancy exists. The seventh member of the State Fire Prevention Commission shall be the immediate past President of the Delaware Volunteer Firefighters' Association and shall be appointed by the Governor.

(b) Members may be removed by the Governor for continued neglect of the duties required by this chapter, or for refusal to act, misconduct, incompetency, or other sufficient cause.

(c) Members of the State Fire Prevention Commission shall be appointed to serve for 6-year terms, but no member may be appointed to more than 2 successive full terms. Succeeding appointments shall be made, and any vacancy on the State Fire Prevention Commission shall be filled for the duration of the term, in the same manner as the prior appointment.

(d) Members shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

(e) No member of the State Fire Prevention Commission, while serving on the State Fire Prevention Commission, shall be an officer (president/chairperson, president-elect, vice president, secretary or treasurer) of any state or county volunteer firemen's association, including but not limited to, the Delaware Volunteer Firefighter's Association, or any professional or trade association, or union representing an industry or service regulated by the State Fire Prevention Commission.

16 Del. C. 1953, § 6601; 49 Del. Laws, c. 335; 52 Del. Laws, c. 5, § 1; 63 Del. Laws, c. 381, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6603. State Fire Prevention Commission — Organization and meetings

(a) The State Fire Prevention Commission shall select a Chairperson and Vice Chairperson from among its members and shall hold regular meetings at least once a month. Special meetings may be called by the Chairperson, by the Vice Chairperson in the absence of the Chairperson, or by 3 members of the State Fire Prevention Commission.

(b) No business shall be transacted by the State Fire Prevention Commission in the absence of a quorum which shall be 4 members, 1 of which must be the Chairperson or Vice Chairperson.

16 Del. C. 1953, § 6602; 49 Del. Laws, c. 335; 52 Del. Laws, c. 5, § 1; 63 Del. Laws, c. 381, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6604. State Fire Prevention Commission — Powers and duties

The State Fire Prevention Commission shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act (Chapter 101 of Title 29) of this State.

a. Such regulations shall be in accordance with standard safe practice as embodied in widely recognized standards of good practice for fire prevention and fire protection and shall have the force and effect of law in the several counties, cities and political subdivisions of the State. Whenever such regulations and amendments require the issuance of permits or licenses, the State Fire Prevention Commission is authorized to issue such permits or licenses according to the provisions and schedules in § 6612 of this title. Such regulations and amendments shall not apply to existing installations, plants or equipment unless the State Fire Prevention Commission has duly found that the continuation thereof constitutes a hazard so inimicable to the public welfare and safety as to require correction; nor shall such regulations and amendments limit or prohibit the shipment, transportation, handling or storage incident to transportation of any explosive, combustible or other dangerous article in solid, liquid or gas form by rail, water or highway, when such articles are in conformity with regulations of the Interstate Commerce Commission; nor shall such regulations, insofar as they purport to prohibit the sale, purchase or domestic use of gasoline, kerosene or other fuel burning home appliances for heating or cooking apply to any person whose personal faith or belief prevents the use of any alternative heating or cooking appliance recommended by the State Fire Prevention Commission, the burden of proof is upon the person claiming relief from such regulation. In their interpretation and application the regulations promulgated under this chapter shall be held to be the minimum requirements for the safeguarding of life and property from the hazards of fire and explosion. Whenever the provisions of any other statute or local regulation are more stringent or impose higher standards than are required by any regulations promulgated under this chapter, such statute or local regulation shall govern, provided they are not inconsistent with the state Code and are not contrary to recognized standards and good engineering practices.

b. Promulgate regulations consistent with the following language: The State Fire Marshal shall require that all persons involved in the inspection and testing of water-based fire protection systems maintain current certification in the National Institute for Certification in Engineering Technologies (NICET II) "Inspection and Testing of Water-based Systems'' certification program or a substantially similar and equivalent course of instruction, as determined by the State Fire Marshal, as a condition of permit renewal after July 1, 2010.

c. Promulgate regulations consistent with the following language: The State Fire Marshal shall require that persons involved in the inspection and testing of water-based fire protection systems shall complete 16 contact hours of continuing education or similar course of instruction during each biennial period of renewal. Any and all continuing education requirements completed pursuant to paragraph (1)b. of this section may be used to meet the continuing education requirements as called for under this section.

(2) Appoint a person qualified by that person's previous training and experience in endeavors similar to those herein prescribed as State Fire Marshal.

(3) Appoint a person qualified by that person's previous training and experience in endeavors similar to those described herein as the State Fire School Director.

(4) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter and Chapter 101 of Title 29. Where such provisions conflict with this chapter, this chapter shall govern.

(5) Issue subpoenas for named respondents, witnesses, documents, physical evidence or any other source of evidence needed during the investigation of a complaint made under this chapter and/or for a public hearing on the complaint or for an appeal to the State Fire Prevention Commission from an order or decision of the State Fire Marshal. If the party or person subpoenaed fails to comply, the State Fire Prevention Commission may compel compliance with said subpoena by filing a motion to compel in the Superior Court which shall have jurisdiction. The Superior Court may order costs, attorney's fees and/or a civil fine not to exceed $1,000 if the motion to compel is granted.

(6) Acquire any real or personal property by purchase, gift or donation and have water rights.

(7) Make contracts and execute instruments necessary or convenient.

(8) Undertake by contract or contracts, or by its own agent and employees, and otherwise than by contract, any project or projects, and operate and maintain such projects.

(9) Accept grants of money or materials or property of any kind from a federal agency, private agency, county, city, town, corporation, partnership or individual upon such terms and conditions as the grantor may impose.

(10) Perform all acts and do all things necessary or convenient to carry out the power granted herein.

16 Del. C. 1953, §§ 6603-6604; 49 Del. Laws, c. 335; 50 Del. Laws, c. 469, § 1; 52 Del. Laws, c. 5, § 1; 57 Del. Laws, c. 672; 57 Del. Laws, c. 727; 63 Del. Laws, c. 381, § 3; 68 Del. Laws, c. 408, § 1; 76 Del. Laws, c. 330, §§ 1-3; 77 Del. Laws, c. 444, § 4.;



§ 6605. State Fire Prevention Commission Advisory Board

For the purpose of advising and make recommendations to the State Fire Prevention Commission in connection with the State Fire Prevention Commission's responsibilities regarding regulatory changes, there is hereby created the State Fire Commission Advisory Board. The State Fire Commission Advisory Board shall be composed of 7 members. One member shall be the Chairperson of the Fire School Advisory Board, 1 member shall be the Chairperson of the Fire Marshal's Advisory Board, 1 member shall be the Chairperson of the Ambulance Advisory Committee and 1 member shall be the Chairperson of the Delaware Volunteer Firefighter's Advisory Board. Three members shall be public members appointed by the State Fire Prevention Commission. One public member shall be from New Castle County, 1 from Kent County and 1 from Sussex County. Of the initial 3 public members appointed by the State Fire Prevention Commission, 1 must be appointed for a 1-year term, 1 must be appointed for a 2-year term and 1 must be appointed for a 3-year term. Thereafter, all public members shall serve 1-year terms. The Chairperson of the State Fire Prevention Commission shall call the Advisory Board to its first meeting. The Advisory Board shall choose a Chairperson and shall meet thereafter at the call of the Chairperson of the Advisory Board or the Chairperson of the State Fire Prevention Commission.

77 Del. Laws, c. 444, § 4.;



§ 6606. Annual report; financial statement and budget

(a) The State Fire Prevention Commission shall annually, on or before September 30, transmit to the Governor a full report of its proceedings under this chapter and such statistics as it may wish to include therein. It shall also recommend any amendments to the law which in its judgment shall be desirable.

(b) Along with the annual report, the State Fire Prevention Commission shall transmit a financial statement showing all expenditures and income of the State Fire Prevention Commission covering the preceding 12 months, starting July 1 and ending June 30.

(c) In the even-numbered years the State Fire Prevention Commission shall submit to the Budget Commission a budget showing proposed expenditures for the biennium beginning July 1 next succeeding.

(d) The State Fire Prevention Commission shall be given the authority to reimburse volunteer fire companies which incur extraordinary expenses, an amount not to exceed the amount specified in the annual appropriations act, upon request from a volunteer fire company. An "extraordinary expense'' under the provisions of this section shall be defined as an expense for which a volunteer fire company would not normally prepare for in its company budget and is not covered by said company's own private insurance.

16 Del. C. 1953, § 6612; 52 Del. Laws, c. 5, § 1; 73 Del. Laws, c. 309, § 3; 77 Del. Laws, c. 444, § 4.;



§ 6607. Power of State Fire Prevention Commission to authorize new fire companies or substations; resolve boundary disputes; and prohibit cessation of necessary fire protection services

(a) The State Fire Prevention Commission, with the advice of the Advisory Board set forth in § 6605 of this title, is empowered to promulgate, amend and repeal regulations related to the exercise of State Fire Prevention Commission powers and responsibilities defined in this section.

(1) Except as provided in subsection (c) of this section, the State Fire Prevention Commission shall determine whether any new fire companies or substations shall be authorized in any part of the State. In making such determination the State Fire Prevention Commission shall consider among other things the ability, financial or otherwise, of the company seeking authorization to maintain an effective fire company and the fire protection needs of the area involved. The State Fire Prevention Commission, however, shall not authorize the establishment of a new fire company main station or substation within 4 miles of an existing fire company's main station or substation unless the State Fire Prevention Commission determines that an existing company is not reasonably equipped, manned, organized, financed or disciplined to deliver, or is not actually delivering, adequate fire protection in accordance with recognized safety standards to the area it serves.

(2) Except as provided in subsection (c) of this section, the State Fire Prevention Commission shall have authority to prohibit the suspension of fire protection services in this State by any fire company or substation thereof when the ability, financial or otherwise, of the company or substation seeking to suspend such service does not warrant such suspension. In making this determination the State Fire Prevention Commission shall consider, among other things, the fire protection needs of the area involved, whether the company or substation seeking to suspend fire protection services is inadequately financed, equipped, manned, organized or disciplined, and whether a new fire company should be authorized to deliver fire protection services to the area.

(3) The State Fire Prevention Commission shall have authority, acting on behalf of the State, to enter into agreements to confirm the established geographical boundaries of areas served by all existing fire companies in the State and to resolve boundary disputes between or among such fire companies.

(4) The State Fire Prevention Commission shall have authority to enter binding orders resolving boundary disputes between fire companies.

(b) The Delaware Volunteer Firefighters' Association shall designate from its members a 9-member advisory board to advise and make recommendations to the State Fire Prevention Commission in connection with the Commission's responsibilities under this section. The Delaware Volunteer Firefighter's Advisory Board shall consist of the President, First Vice-President, Second Vice-President and the 7 members of the Board of Directors, excluding the immediate past President who serves as a Commissioner, of the Delaware Volunteer Firefighters' Association.

(c) Paragraphs (a)(1) and (2) of this section shall not be applied with respect to any fire company in municipalities with a population greater than 50,000 as established in the official 1980 federal census.

16 Del. C. 1953, § 6619; 55 Del. Laws, c. 149; 63 Del. Laws, c. 381, § 4; 68 Del. Laws, c. 437, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 378, § 1; 77 Del. Laws, c. 444, § 4.;

§ 6607A Injunctive relief.

The State Fire Prevention Commission may in its discretion bring an action in the Delaware Court of Chancery to temporarily restrain or enjoin any act or practice which constitutes a violation of an order of the State Fire Prevention Commission or of any provision of this chapter and to enforce compliance with any order of the State Fire Prevention Commission or provision of this chapter.

63 Del. Laws, c. 381, § 5; 77 Del. Laws, c. 444, § 4.;



§ 6607A. Injunctive relief

The State Fire Prevention Commission may in its discretion bring an action in the Delaware Court of Chancery to temporarily restrain or enjoin any act or practice which constitutes a violation of an order of the State Fire Prevention Commission or of any provision of this chapter and to enforce compliance with any order of the State Fire Prevention Commission or provision of this chapter.

63 Del. Laws, c. 381, § 5; 77 Del. Laws, c. 444, § 4.;



§ 6608. Audits of volunteer fire and ambulance companies

(a) The State Fire Prevention Commission shall promulgate regulations requiring financial audits of volunteer fire and ambulance companies and the Smyrna and Georgetown American Legion Ambulances and the Mid-Sussex Rescue Squad. The regulations shall include, but not be limited to, specifying the required types of audits, the reporting periods, procedures for reviewing the audits and the processes to be followed in the event a company fails to submit or submits an inadequate audits.

(b) The State Fire Prevention Commission shall have the authority, after a hearing, to impose a civil penalty not to exceed $100 against any volunteer fire and ambulance companies, the Smyrna and Georgetown American Legion Ambulances and the Mid-Sussex Rescue Squad that fails to comply with any regulation promulgated pursuant to subsection (a) of this section. Each day a violation continues may be deemed a separate offense in the State Fire Prevention Commission's discretion. However, in no event shall the total penalties exceed $5,000 per reporting period.

(c) The penalties specified in this section are in addition to and not in lieu of any other penalties provided for under this chapter.

76 Del. Laws, c. 243, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6609. Appeals to the State Fire Prevention Commission — Procedure

(a) Appeals to the State Fire Prevention Commission may be taken by any person aggrieved by an order or decision of the State Fire Marshal, or the Marshal's Deputy or Deputies, based upon or made in the course of the administration or enforcement of this chapter. Appeals to the State Fire Prevention Commission may be taken by any officer, department, board or bureau of the State and the several counties, cities and political subdivisions thereof affected by an order or decision of the State Fire Marshal, or the Marshal's Deputy or Deputies, in the course of the administration or enforcement of this chapter.

(b) Appeals by any person aggrieved by an order or decision of the State Fire Marshal, the Marshal's Deputy or Deputies, or Assistant State Fire Marshals based upon or made in the course of the administration or enforcement of this chapter or local regulations incorporating the State Fire Prevention Commission Regulations shall be taken to the State Fire Prevention Commission. Appeals by any officer, department, board or bureau of the State and the several counties, cities and political subdivisions thereof affected by an order or decision of the State Fire Marshal, or the Marshal's Deputy or Deputies or Assistant Fire Marshals, in the course of the administration or enforcement of this chapter or local regulations incorporating the State Fire Prevention Commission Regulations shall be taken to the State Fire Prevention Commission.

(c) The time within which such appeal must be made and the effect, form or other procedure relating thereto shall be as specified in regulations promulgated by the State Fire Prevention Commission following notice and public hearings as provided in § 6604 of this title.

16 Del. C. 1953, § 6608; 52 Del. Laws, c. 5, § 1; 53 Del. Laws, c. 423, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 183, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6610. Appeals to the State Fire Prevention Commission — Powers upon appeals

Upon appeals the State Fire Prevention Commission shall have the following powers:

(1) To hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, decision or refusal made by the State Fire Marshal, or the Marshal's Deputy or Deputies, based on or made in the enforcement of this chapter;

(2) To hear and decide, in accordance with any duly adopted regulation, requests for special exceptions or for interpretation of regulations or for decisions upon other special questions upon which the State Fire Prevention Commission is required by any regulation to pass;

(3) To authorize a variance from particular provisions of the regulations duly promulgated under § 6604 of this title where strict compliance with such provisions would entail practical difficulties or unnecessary hardships, provided such relief may be granted without substantial detriment to the public safety and without substantially impairing the intent and purpose of the regulations promulgated under § 6604 of this title;

(4) All decisions, authorizations or interpretations made by the State Fire Prevention Commission hereunder shall be written and signed by the Chairperson or Vice-Chairperson and filed in the office of the State Fire Marshal, or the Marshal's Deputy or Deputies, within 30 days following the appeal.

16 Del. C. 1953, § 6609; 52 Del. Laws, c. 5, § 1; 53 Del. Laws, c. 423, § 4; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6611. Court review of decision of State Fire Prevention Commission; procedure

(a) Any person jointly or severally aggrieved by any decision of the State Fire Prevention Commission made in the exercise of its appellate function under §§ 6609 and 6610 of this title, or in exercise of its authority decertifying, suspending or otherwise disciplining an emergency medical technician (EMT) under § 6712A of this title, or any officer, department, board or bureau of the State and the several counties, cities and political subdivisions thereof may appeal the final order of the State Fire Prevention Commission to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the party aggrieved by the decision. Upon such appeal the Superior Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

(b) Costs shall not be allowed against the State Fire Prevention Commission unless it shall appear to the Superior Court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from.

16 Del. C. 1953, § 6610; 52 Del. Laws, c. 5, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 54, § 2; 77 Del. Laws, c. 444, § 4.;






Subchapter II State Fire Marshal

§ 6612. State Fire Marshal — Term, salary, duties, powers and responsibilities

(a) The State Fire Marshal shall reside in Delaware after appointment. The State Fire Marshal shall receive such salary as may be set by the State Fire Prevention Commission within the limits set by the annual appropriation to the State Fire Prevention Commission. The State Fire Marshal shall devote their whole time to the duties of the State Fire Marshal's office. Whenever a vacancy shall occur in the office of State Fire Marshal for any reason other than the expiration of a term, the vacancy shall be filled by the State Fire Prevention Commission for the balance of the unexpired term. The State Fire Marshal shall be appointed for a term of 4 years and such term shall be renewable in the discretion of the State Fire Prevention Commission.

(b) The State Fire Marshal, with the consent and approval of the State Fire Prevention Commission, shall appoint all authorized personnel pursuant to Merit System rules and regulations and administer the usual oath as required. Salaries of all personnel to include appropriate position classifications, upgrading and promotions shall be in compliance with Chapter 59 of Title 29.

(c) The Fire Marshal of any political subdivision of this State, having such an office duly created by ordinance or resolution before January 1, 1959, shall serve as an Assistant State Fire Marshal. Within the limits of the said political subdivision, the Fire Marshal shall have exclusive jurisdiction exercising the duties and powers of the State Fire Marshal but the Fire Marshal shall serve without compensation.

(d) The State Fire Marshal, with the consent and approval of the State Fire Prevention Commission, shall employ or acquire such office and clerical employees as may be necessary for the orderly administration of Marshal's office. The State Fire Marshal shall acquire such equipment, furniture, supplies and paraphernalia as may be necessary for the orderly administration of Marshal's office.

(e) The State Fire Marshal, the State Fire Marshal's Deputy or Deputies, and other members of the State Fire Marshal's office, in addition to their salaries, shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

(f) The State Fire Marshal, or the Marshal's Deputy or Deputies, shall enforce all laws and ordinances of the State and the several counties, cities and political subdivisions thereof having to do with:

(1) Prevention of fires;

(2) The storage, sale and use of any explosive, combustible or other dangerous article in solid, liquid or gas form;

(3) The installation and maintenance of equipment of all sorts intended for fire control, detection and extinguishment;

(4) The means and adequacy of exit, in case of fire, from buildings and all other places in which numbers of persons work, live or congregate from time to time for any purpose, except buildings used wholly as dwelling houses containing no more than 2 families;

(5) The suppression of arson.

(g) The State Fire Marshal, or the Marshal's Deputy or Deputies, shall assist any chief of any recognized fire company upon request of such chief.

(h) The State Fire Marshal, or the Marshal's Deputy or Deputies, shall enforce the regulations promulgated by the State Fire Prevention Commission as authorized by § 6604 of this title.

(i) The State Fire Marshal, or the Marshal's Deputy or Deputies, shall require the administrative heads of public and private schools and educational institutions to have at least 1 fire drill each month when said schools are in session and to keep all doors and exits unlocked during school hours.

(j) The State Fire Marshal, or the Marshal's Deputy or Deputies, shall inspect all state- and county-owned institutions, all schools, theatres, churches and other places of public assembly as to fire exits and reasonable safety standards and report the Marshal's findings and recommendations to the proper administrative heads.

(k) The State Fire Marshal, or the Marshal's Deputy or Deputies, may at any time investigate as to the origin or circumstances of any fire or explosion occurring in the State and may at all reasonable hours enter any building or premises within the Marshal's jurisdiction for the purpose of making an inspection or investigation, which, under this chapter, they may deem necessary to be made.

(l)(1) The State Fire Marshal or the Marshal's designee shall review all plans and specifications, with the exception of those political subdivisions having exclusive jurisdiction under subsection (c) of this section for conformance to the requirements of subsections (f) and (j) of this section, prior to actual construction for:

a. All new buildings and additions; for any building undergoing a change in occupancy; or any part of a building suffering damage from fire, explosion, or any other cause; with the exception of buildings used wholly as dwelling houses containing no more than 2 families and buildings used wholly for farming purposes.

b. Alarm systems, fire protection systems, flammable and combustible liquid or gas installation or other miscellaneous installations falling under the State Fire Prevention Rules and Regulations.

c. Subdivision plans.

(2) The State Fire Marshal is authorized to establish a schedule of plan review fees to be paid by the submitter of the plans reviewed under paragraph (l)(1) of this section, except that no fees shall be charged for projects financed in excess of 50% by state funds, housing developed by an organization exempt from tax under § 501(c)(3) of the federal Internal Revenue Code (26 U.S.C. § 501(c)(3)), and projects financed under Chapters 40 and 45 of Title 31.

(3) The plan review fees shall be based on actual costs with the initial payment being based on the estimated cost of construction of the building, additions, renovation, alarm system, fire protection systems, or flammable or combustible liquid or gas installations or other miscellaneous installations required to be approved and shall not exceed the following schedule:

a. Seven tenths of 1% on July 1, 2009;

b. Three tenths of 1% over $1,000,000 of cost;

c. With respect to the provisions of paragraphs (l)(3) a. and b. of this section, the minimum fee for any plan review shall be no less than $150.

d. The State Fire Marshal must provide a schedule of reduced fees for low life hazard occupancies such as warehouses.

(4) Subdivision plan review fees shall be set at $150.

(5) The State Fire Marshal, with the approval of the State Fire Prevention Commission, where such regulations or amendments duly promulgated under the authority of the State Fire Prevention Commission require the issuing of a permit, license or certificate, is authorized to issue such permits, licenses or certificates and to establish a schedule of fees not to exceed the following schedule:

a. A maximum of $100 per fire alarm signaling system or fire suppression system, where a license is issued under the preceding provision of this section, for wholly owned or proprietary fire alarm signaling systems or fire suppression systems, serviced by the system owner.

b. A maximum of $50 for a license to service portable unit fire suppression appliances.

c. A maximum of $25 for all other permits, licenses and certifications as required in the State Fire Prevention Regulations.

d. The fees as authorized in this paragraph shall be the maximum so charged by the State Fire Prevention Commission and every 2 years shall be reviewed by the Department of Finance, the Controller General and the State Fire Marshal.

e. All fees associated with the permitting, licensing, or certification processes shall be annual fees, payable on a date as scheduled by the State Fire Marshal.

(6) It is expressly provided that said fees collected by the State Fire Marshal shall not affect the state appropriation or be deducted there from, but shall be so much additional moneys available for carrying out the provisions of this subsection, and the said fees shall be paid to the State Treasurer for accounting and deposited in a special fund in the State Treasury. Said fees included in this subsection shall not be charged for projects financed in excess of 50% by state funds, and projects financed under Chapters 40 and 45 of Title 31.

(7) The fees as authorized for the plan review process shall be the maximum allowed by the State Fire Prevention Commission and will be a cap, that every 2 years, by September 15, a review shall be conducted by the Director of the Office of Management and Budget, the Controller General and the State Fire Marshal, based upon the revenue experience and the anticipated funding needs of the Technical Services Division of the State Fire Marshal's Office, to revise the fees according to the anticipated funding needs of the State Fire Marshal's Office Technical Services Division, incorporating the plan review, licensing and additional consultative services.

(8) The permit, licensing and plan review fee requirements of this chapter shall not apply to municipalities, towns or other subdivisions of this State or to fire companies that wish to construct improvements upon their fire stations.

(m) The State Fire Marshal, or the State Fire Marshal's Deputy or Deputies, shall have the authority to issue subpoenas in the enforcement of this chapter.

(n) Appeals to the State Fire Prevention Commission from a decision of the State Fire Marshal shall be made in accordance with the provisions of §§ 6609 and 6610 of this title.

(o) The Office of the State Fire Marshal shall have the authority to:

(1) Advise and assist fire companies, municipal corporations and districts, including agencies and departments thereof in developing measures for more effective fire and arson prevention and control;

(2) Assist and encourage cooperative efforts to solve common problems relating to fire and arson prevention and control and to serve as a clearinghouse of information about fire and arson prevention and control, about reported cases of burn injuries or wounds sustained, and about state and federal services available to assist in solving such problems;

(3) Employ or contract with individuals, agencies or corporations to assist fire companies, municipal corporations and districts in the development of an arson investigation program or in the investigation of cases of suspected arson or cases of burn injuries or wounds sustained upon the request of such an entity. However, nothing in this provision shall be construed to remove the primary responsibility for arson investigations from appropriate local jurisdictions or agencies;

(4) Establish a burn registry data bank and disseminate information relating to fire and arson prevention and control, reported cases of burn injuries or wounds sustained, and to operate a state fire reporting system. The state fire reporting system shall include a procedure for the identification of patterns of suspicious, accidental or criminal fires and for alerting appropriate state and local authorities. The fire reporting system shall also include fire incident data supplied by local fire agencies in a manner and on forms prescribed by the State Fire Marshal. To the extent practicable, the data shall be collected and maintained in a form compatible with information collected by other Delaware agencies, other states and the federal government. The State Fire Marshal shall cooperate with the Division of State Police, Insurance Department, local police, fire and health agencies, the insurance industry and other appropriate organizations in maintaining such system.

16 Del. C. 1953, §§ 6606, 6607; 50 Del. Laws, c. 469, § 1; 52 Del. Laws, c. 5, § 1; 53 Del. Laws, c. 189; 53 Del. Laws, c. 423, §§ 1, 2; 56 Del. Laws, c. 340, § 1; 60 Del. Laws, c. 551, § 1; 64 Del. Laws, c. 336, §§ 1, 2; 65 Del. Laws, c. 474, § 1; 68 Del. Laws, c. 408, §§ 2-10; 69 Del. Laws, c. 283, § 1; 69 Del. Laws, c. 291, § 273; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 149, § 1; 75 Del. Laws, c. 88, § 21(8); 77 Del. Laws, c. 76, §§ 1-4; 77 Del. Laws, c. 444, § 4.;



§ 6613. Reports from insurance companies; reports of investigations by State Fire Marshal

(a) Each fire insurance company or association doing business in this State shall, within 30 days after the adjustment of any loss sustained by it, report to the State Fire Marshal, upon forms furnished by it, such information regarding the amount of insurance, the value of the property insured and the amount of claim as adjusted, as in the judgment of the State Fire Marshal it is necessary for the State Fire Marshal to know. This report shall be in addition to any such information required by the Insurance Commissioner.

(b) Upon the request of the owner or insurer of any property destroyed or injured by fire or explosion, or in which an attempt to cause a fire or explosion may have occurred, the State Fire Marshal, upon approval of the Attorney General's office, may make a written report to the person requesting the same of the result of the examination made by the State Fire Marshal regarding the property.

16 Del. C. 1953, § 6620; 56 Del. Laws, c. 82; 77 Del. Laws, c. 444, § 4.;



§ 6614. Maintenance of fire hazard, violations of regulations or chapter; burn injuries and wounds to be reported; enforcement; remedies and penalties

(a) No person shall erect, construct, reconstruct, alter, maintain or use any building, structure or equipment or use any land in such a way to endanger life or property from the hazards of fire or explosion or in violation of any regulation or any provision of or any change thereof promulgated by the State Fire Prevention Commission under the authority of this chapter.

(b) Whoever recklessly violates such regulations, provisions or change or any provision of this chapter, with the exception of exceeding the posted occupant load in a place of assembly as outlined in subsection (c) of this section, shall be fined not more than $100 or imprisoned not more than 10 days or both.

(c) Whoever negligently violates the regulation of exceeding the posted occupant load in a place of assembly, as defined in the Delaware State Fire Prevention Regulations, shall be fined at least $10 but not more than $100 per person exceeding the posted occupant load as determined by the State Fire Marshal.

(d) Each and every day during which such illegal erection, construction, reconstruction, alteration, maintenance or use continues after knowledge or official notice that same is illegal shall be deemed a separate offense.

(e) In case any building, structure or equipment is or is proposed to be erected, constructed, reconstructed, altered, maintained or used, or any land is or is proposed to be used in such a way to endanger life or property from the hazards of fire or explosion or in violation of this chapter or of any regulation or provision of any regulation or change thereof promulgated by the State Fire Prevention Commission under the authority granted by this chapter, the State Fire Prevention Commission, the State Fire Marshal or the Attorney General may, in addition to other remedies provided by law, institute injunction, mandamus, abatement or any other appropriate action or actions, proceeding or proceedings to prevent, enjoin, abate or remove such unlawful erection, construction, reconstruction, alteration, maintenance or use.

(f) Every case of a burn injury or wound, where the victim sustained second or third degree burns to 5 percent or more of the body and/or any burns to the upper respiratory tract with laryngeal edema due to the inhalation of super-heated air, and every case of a burn injury or wound which is likely to or may result in death, shall be reported to the Office of State Fire Marshal. The State Fire Marshal shall accept the report and notify the proper investigatory agency. The report shall be provided to the Office of the State Fire Marshal within 72 hours of the initial treatment. The report shall be made by:

(1) The physician attending or treating the case; or

(2) The manager, superintendent or other person in charge, whenever such case is treated in a hospital or other health care facility. The intentional failure to make such report is a class A misdemeanor.

(g) The State Fire Marshal, or the Marshal's Deputy or Deputies, may make arrests of persons violating offenses under this section or of persons violating any of the laws of this State relating to fires or burning.

(h) Justices of the Peace shall have jurisdiction over offenses under this section.

(i) All moneys derived from a violation of subsection (c) of this section shall be placed in a special fund to be used by the State Fire Marshal to carry out the provisions of this chapter. Fines that are a result of violations of this chapter that occur within the jurisdiction of the jurisdictional Fire Marshals shall be placed in a separate special fund to be used in that jurisdiction to carry out the provisions of this chapter.

16 Del. C. 1953, § 6611; 52 Del. Laws, c. 5, § 1; 55 Del. Laws, c. 169; 55 Del. Laws, c. 170; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 34, §§ 1-3; 74 Del. Laws, c. 350, §§ 1, 2; 77 Del. Laws, c. 444, § 4.;



§ 6615. State Fire Marshal's Advisory Board

For the purpose of advising and making recommendations to the State Fire Marshal in connection with any matters relating to the State Fire Marshal, there is hereby created the State Fire Marshal's Advisory Board. The Advisory Board shall be comprised of 6 members appointed by the Delaware Volunteer Firefighters' Association. Two members shall come from New Castle County, 2 from Kent County and 2 from Sussex County. Each member of the Advisory Board shall serve at the pleasure of the Delaware Volunteer Firefighters' Association. The Advisory Board shall choose a Chairperson and shall meet thereafter at the call of the Chairperson of the Advisory Board, or the State Fire Marshal.

16 Del. C. 1953, § 6618; 54 Del. Laws, c. 318, § 1; 65 Del. Laws, c. 246, § 1; 65 Del. Laws, c. 400, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 378, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6616. Protection of records

Any and all records and reports compiled by the State Fire Marshal's office resulting from the State's Juvenile Fire Setter Intervention Program, including, but not limited to, case histories, interviews and findings, shall be considered confidential and privileged and shall not be disclosed directly or indirectly to anyone other than Family Court, the Attorney General and the Deputy Attorneys General and the employees of the State Fire Marshal's office in the discharge of their official duties. Such records and reports shall not be subject to the Freedom of Information Act pursuant to Chapter l00 of Title 29 and shall not be subject to any subpoena powers of any court.

69 Del. Laws, c. 395, § 1; 77 Del. Laws, c. 444, § 4.;






Subchapter III State Fire School

§ 6617. Location; supervision; purposes

There is established in the Dover area a state institution known as the Delaware State Fire School. The Delaware State Fire School shall be under the supervision and control of the State Fire Prevention Commission to effectuate the following purposes:

(1) To provide firefighters and first responders with needed professional instruction and training at a minimum cost to them and their employers;

(2) To develop new methods and practices of fire fighting;

(3) To provide facilities for testing fire fighting equipment;

(4) To disseminate information relative to fires, techniques of fire fighting and other related subjects to all interested agencies and individuals throughout the State;

(5) To undertake any project and engage in any activity which in the opinion of the Fire Prevention Commission will serve to protect the public safety.

16 Del. C. 1953, § 6613; 54 Del. Laws, c. 318, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6618. State Fire Prevention Commission's powers and duties

(a) The State Fire Prevention Commission shall have complete jurisdiction over the Delaware State Fire School and is vested with full power and authority:

(1) To adopt rules and regulations necessary for the governing of said institution;

(2) To appoint a Director to run the daily operations of the Delaware State Fire School and to employ or acquire such other instructors, office and clerical employees as may be necessary.

(3) To have full management, possession and control of the lands, buildings, structures and property belonging thereto;

(4) To approve the courses of study of the institution;

(5) To approve the rules and regulations for the admission of trainees to said institution;

(6) To visit and inspect said institution and every department thereof, including any and all accounts and records;

(7) To approve all necessary budgets of expenditures for the enlargement, proper furnishings, maintenance, support and conduct of said institution;

(8) To build, construct, change, enlarge, repair and maintain any and all buildings or structures of said institution that may at any time be necessary for said institution;

(9) To purchase and acquire all lands and property necessary for same, of every nature and description whatsoever;

(10) To care for and maintain the same and to do and perform every other matter or thing requisite to the proper management, maintenance, support and control of said institution necessary or requisite to carry out fully the purpose of §§ 6617-6623 of this title, and for raising it to and maintaining it at the proper efficiency and standard as required in the interest of public safety.

(b) The State Fire Prevention Commission shall be permitted to conduct any live burn operation at the Delaware State Fire Service Center, including the New Castle and Sussex Divisions, necessary to carry out the purposes and duties of this chapter, notwithstanding any other provision of the Delaware Code, any county or municipal ordinance or any rules or regulations prohibiting the same to the contrary.

16 Del. C. 1953, § 6614; 54 Del. Laws, c. 318, § 1; 66 Del. Laws, c. 145, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6619. Director and employees

The State Fire Prevention Commission shall employ a Director for the Delaware State Fire School who shall be especially trained and qualified in fire fighting, fire experimental work, and emergency services training or shall have such other qualifications as deemed appropriate by the State Fire Prevention Commission including, but not limited to, educational and administrative experience. The Director shall receive such salary as may be set by the State Fire Prevention Commission within the limits set by the annual appropriation to the State Fire Prevention Commission. The Director shall be appointed for a term of 4 years and such term shall be renewable in the discretion of the State Fire Prevention Commission. The Director with the consent and approval of State Fire Prevention Commission shall appoint all authorized personnel pursuant to the merit system rules and regulations as may be necessary for the orderly administration of the Fire School. Salaries of all personnel, to include appropriate classifications, upgrading and promotions, shall be in compliance with Chapter 59 of Title 29.

16 Del. C. 1953, § 6616; 54 Del. Laws, c. 318, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6620. School attendance fees

The Director with the consent and approval of the State Fire Prevention Commission may fix and collect admission fees and other fees that it may deem necessary to be charged for training given, and it is expressly provided that all such fees so collected by the State Fire School shall not affect the state appropriation or be deducted there from, but shall be so much additional moneys available for the operation and maintenance of said institution, and the said fees shall be paid to the State Treasury for accounting and deposit in a special fund in the State Treasury.

16 Del. C. 1953, § 6615; 54 Del. Laws, c. 318, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6621. Liability in the performance of instructional service

(a) No full-time or part-time instructor certified, assigned, approved or contracted by the Delaware State Fire School who in good faith provides instructional services shall be liable for any civil damages as a result of issuing such instructions, unless guilty of gross or wilful negligence.

(b) No university, college or medical facility, nor any other entity nor any of its faculty members, participating in good faith as part of an approved Delaware State Fire School training or educational program, shall be liable for any civil damages as a result of any primary or continuing training or educational practice by any enrolled students unless guilty of gross or wilful negligence.

66 Del. Laws, c. 34, § 1; 77 Del. Laws, c. 444, § 4.;



§ 6622. Buildings and equipment

The State Fire Prevention Commission shall have the power to prescribe and shall make the necessary rules and regulations for the use of the buildings, equipment and other facilities of the institution when they are not in use for the purpose set forth.

77 Del. Laws, c. 444, § 4.;



§ 6623. Fire School Advisory Board

For the purpose of advising and make recommendations to the State Fire School in connection with any matters relating to the State Fire School, there is hereby created the State Fire School Advisory Board. The Advisory Board shall be comprised of 6 members appointed by the Delaware Volunteer Firefighters' Association. Two members shall come from New Castle County, 2 from Kent County and 2 from Sussex County. Each member of the Advisory Board shall serve at the pleasure of the Delaware Volunteer Firefighters' Association. The Advisory Board shall choose a Chairperson and shall meet thereafter at the call of the Chairperson of the Advisory Board or the Director of the State Fire School.

16 Del. C. 1953, § 6618; 54 Del. Laws, c. 318, § 1; 65 Del. Laws, c. 246, § 1; 65 Del. Laws, c. 400, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 378, § 1; 77 Del. Laws, c. 444, § 4.;






Subchapter IV Smoke Detectors

§ 6631. Smoke detectors required

(a) Each owner of a residential occupancy, used wholly or in part as a home, residence, dwelling or sleeping place for 1 or more persons, either permanent or transient, including but not limited to any 1-family and 2-family dwelling, mobile home, modular home, townhouse; lodging, rooming or boarding house; hotel, motel, bed and breakfast facility; dormitory, apartment or multi-family dwelling; board and care facility; or a residential occupancy by any other name, be it rented, leased or owned, shall install, within such occupancy, smoke detection devices and/or smoke detection systems, either photo-electric or ionization types, capable of automatically sensing visible or invisible particles or products of combustion, and which activate an alarm sufficiently audible to warn the occupants of the building of an impending danger of fire or hazard to life.

(b) The requirement for the installation of smoke detecting devices and/or smoke detection systems as provided for in this section shall apply to all new and existing occupancies, buildings and/or structures listed in subsection (a) of this section, regardless of when any such occupancy, building or structure was built.

(c) It shall be the responsibility of the owner of a residential occupancy listed in subsection (a) of this section to install and maintain smoke detection devices as required by this chapter, with the following exception: Where there is a tenant of a rented or leased occupancy, structure or building required to have smoke detection devices and/or smoke detection systems, as required in this subchapter, and the rental, lease agreement or contract is for a period of 1 month or more, such tenant shall be responsible for the maintenance of any smoke detection devices, with respect to maintaining an operable battery in the smoke detection device, within the individual rented or leased unit.

(d) All smoke detection devices and/or smoke detection systems which are required to be installed under this subchapter shall be installed in accordance with the applicable provisions of the State Fire Prevention Regulations.

(e) When the standards of the State Fire Prevention Regulations and the building codes change with respect to the number and location of smoke detectors in new construction, such standards shall be the minimum to be utilized for determining compliance with this statute for new construction. A listing of all updated standards and their effective dates shall be maintained in the State Fire Marshal's Office.

(f) It shall not be the duty of a real estate salesperson or broker, licensed under Chapter 29 of Title 24 to verify the compliance of any person or residential occupancy with the provisions of this subchapter.

69 Del. Laws, c. 170, § 2; 71 Del. Laws, c. 219, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6632. Smoke detector installation in 1- and 2-family dwellings; mobile homes; modular homes; townhouses

(a) Each 1-family and 2-family dwelling, mobile home, modular home, and townhouse shall have smoke detection devices and/or smoke detection systems installed according to the following requirements:

(1) For each new building or occupancy built after July 8, 1993, smoke detection devices shall be installed in accordance with the provisions of the State Fire Prevention Regulations and the building codes in effect at the time of new construction.

(2) For all buildings or occupancies erected or built prior to July 8, 1993, each required smoke detection device shall be installed outside each sleeping area in the immediate vicinity of the bedrooms and shall be installed on each additional story of the family living unit, including basements, but excluding crawl spaces and unfinished attics, if nothing is stored or kept in such area; but the smoke detection devices in existing buildings or occupancies may be single-station, individual smoke detection devices, approved by Underwriters Laboratories or the Factory Mutual Association, and powered by a monitored battery power supply in accordance with Delaware Fire Prevention Regulations.

(b) Nothing contained in this section shall prohibit the owner of any 1-family or 2-family dwelling, mobile home, modular home or townhouse from installing an inter-connected smoke detection system, hard-wired to the building's electrical system.

69 Del. Laws, c. 170, § 2; 71 Del. Laws, c. 219, §§ 2, 3; 77 Del. Laws, c. 444, § 3.;



§ 6633. Smoke detector installation; other residential occupancies

(a) Each lodging, rooming or boarding house; hotel, motel, bed and breakfast facility; dormitory; apartment or multi-family dwelling; board and care facility; or a residential occupancy by any other name shall have smoke detection devices and/or smoke detection systems installed in conformance to the standards of the State Fire Prevention Regulations and the building codes pursuant to the specifications for the individual occupancies or use.

(b) Where there is a conflict between installation requirements, this section shall be interpreted to require the more strict of the installation specifications, for a particular occupancy.

(c) All required smoke detection devices and/or smoke detection systems listed in subsection (a) of this section, except as otherwise specified herein, shall be inter-connected, so that operation of any smoke detection device shall cause the alarm-sounding devices in all smoke detection devices within the building, occupancy or within a separate zoned area to sound; or that will initiate the building fire alarm system to provide an audible warning to all occupants of the building, and all such smoke detection devices and/or systems shall be hard-wired into the electric system of the building, in accordance with the National Electric Code.

(d) With approval of the Fire Marshal, smoke detection devices in individual sleeping rooms may be excepted from the requirement that smoke detection devices be interconnected if such building or occupancy is provided with an automatic smoke detection system in the hallways, corridors or stairwells, or is connected to a building fire alarm system which will activate an alarm which is sufficiently audible to warn the occupants of the building of the impending danger of fire or hazard to life.

(e) For all buildings or occupancies which under subsection (a) of this section are required to install smoke detection devices and/or smoke detection systems, and for such buildings or occupancies that do not have an auxiliary, emergency or back-up power system in accordance with State Fire Prevention Regulations, each smoke detection device or smoke detection system shall utilize the type of smoke detection device that has a built-in battery back-up power supply.

(f) The plans and specifications for all smoke detection devices and/or systems required by this subsection shall be submitted to the State Fire Marshal's Office, prior to installation, for review and approval in accordance with § 6612 of this title.

69 Del. Laws, c. 170, § 2; 71 Del. Laws, c. 219, § 4; 77 Del. Laws, c. 444, §§ 3, 6.;



§ 6634. Smoke detectors; compliance dates

(a) For each newly erected or constructed 1-family and 2-family dwelling, mobile home, modular home or townhouse listed in § 6631 of this title, the compliance date shall be July 8, 1993.

(b) For all existing 1-family and 2-family dwellings, mobile homes, modular homes or townhouses listed in § 6631 of this title, erected or constructed prior to July 8, 1993, the compliance date shall be July 1, 1994.

(c) For all other residential occupancies listed in § 6633 of this title, constructed after July 8, 1993, the required smoke detection devices and/or smoke detection systems shall be installed at time of construction.

(d) For all other existing residential occupancies listed in § 6633 of this title, newly erected or constructed prior to July 8, 1993, the compliance date shall be July, 1, 1996.

69 Del. Laws, c. 170, § 2; 77 Del. Laws, c. 444, § 3.;



§ 6635. Smoke detectors, penalties for noncompliance

(a) Each owner and/or tenant of every building or occupancy required to have smoke detection devices and/or smoke detection systems in accordance with this subchapter, whether an individual or a body corporate, who fails to comply with this subchapter regarding smoke detection devices and/or smoke detection systems, shall be fined not less than $100 nor more than $500 for each offense. The Justice of the Peace Courts shall have jurisdiction over any violation of this subchapter.

(b) Anyone who tampers with, damages, destroys or renders inoperative any smoke detection device and/or smoke detection system, shall be fined not less than $100 nor more than $500 for each offense. The Justice of the Peace Courts shall have jurisdiction over these violations.

(c) Where a fire department responds to an alarm of any type at a building or occupancy required to have smoke detection devices and/or smoke detection systems as required by this subchapter or by the State Fire Prevention Regulations, and such building does not have a functional, working smoke detection device and/or the smoke detection system is not operable, is not in service, or is not installed or maintained as required by this chapter or by the State Fire Prevention Regulations; or the Fire Marshal's Office becomes aware of such building or occupancy, the State Fire Marshal's Office shall have authority to investigate. The State Fire Marshal may issue a summons, where necessary, to the owner and/or occupant of such building or occupancy, for an appearance in the nearest Justice of the Peace Court.

(d) Each fine specified in this section of this title shall be remitted to the State Fire Marshal's Office in accordance with § 6612 of this title, which provisions shall be complied with in implementing the requirements of this chapter. All receipts shall be used to subsidize the costs of providing a greater public awareness of the ramifications of not having smoke detectors; and to provide smoke detection devices, where possible and/or permissible, for 1-family and 2-family dwellings, mobile homes, modular homes or townhouses, where enforcement action takes place with respect to the owner and/or occupant of the 1-family and 2-family dwelling, mobile home, modular home or townhouse.

(e) In the enforcement of this subchapter with respect to smoke detection devices and/or smoke detection systems, where the fines are collected within the jurisdictions of the cities of Wilmington, Newark, Dover or New Castle, such fines shall be remitted to the appropriate political subdivision, and shall be utilized for the purposes stated in subsection (d) of this section.

(f) The State Fire Marshal's Office shall be the state-wide manager and agency for all public awareness programs generated by the proceeds of the fines collected under this section.

(g) With the exception of subsection (f) of this section, where any reference is made to the State Fire Marshal or the State Fire Marshal's Office, such reference shall be interpreted to also apply to the Assistant State Fire Marshals of the cities of Wilmington, Newark, Dover and New Castle for the enforcement actions of these provisions.

(h) The State Fire Marshal or the Attorney General may, in addition to other remedies provided by this section, institute injunction, mandamus, abatement or any other appropriate action or actions or proceedings to prevent any continued violations of this chapter.

69 Del. Laws, c. 170, § 2; 77 Del. Laws, c. 444, §§ 3, 5.;



§ 6636. Exceptions; claims of negligence

Failure to comply with this subchapter shall not be considered as evidence of either comparative or contributory negligence in any civil suit or insurance claim adjudication arising out of any injury or death arising from a fire or the direct consequences of a fire; nor shall failure to comply with this subchapter be admissible as evidence in any trial of any civil action or insurance claim adjudication.

69 Del. Laws, c. 170, § 2; 77 Del. Laws, c. 444, § 3.;



§ 6637. Fire Detection Fund

(a) This section shall be referred to as the "Delaware Fire Detection Fund.''

(b) A special fund of the State is hereby created to be known as the "Delaware Fire Detection Fund.'' All moneys, including gifts, bequests, grants or other funds from private or public sources specifically designated for the Delaware Fire Detection Fund shall be deposited or transferred to the Fire Detection Fund. Moneys in the Delaware Fire Detection Fund may be saved and deposited in an interest bearing savings or investment account. Interest or other income earned on the moneys in the Delaware Fire Detection Fund shall be deposited or transferred into the Delaware Fire Detection Fund. The Delaware Fire Detection Fund shall not lapse or revert to the General Fund.

(c) Moneys from the Delaware Fire Detection Fund shall be expended for the purpose of providing hard-wired smoke detectors with battery back up to Delaware residences lacking fire detection devices; provided, however, any moneys received from State-appropriated funds shall only be used for owner-occupied residences. Any moneys derived from private sources may be used for any Delaware residences. Any moneys derived from private sources may be used for any Delaware residences.

(d) The State Fire Marshal is authorized to identify and maintain an approved contractor list of licensed master electricians and licensed fire alarm signaling system companies for the purpose of installing hard-wired smoke detectors. The State Fire Marshal will maintain this approved list in each county in order to minimize costs and maximize efficiency consistent with public safety. This approved list will be furnished to those owners identified as lacking fire detection devices as outlined in subsection (c) of this section.

(e) The State Fire Prevention Commission is authorized to adopt rules and regulations necessary to administer the program in accordance with this section. The State Fire Prevention Commission will establish a priority list to distribute the hard-wired smoke detectors.

(f) The State Fire Marshal shall supervise and administer the program in accordance with any rules and regulations adopted by the State Fire Prevention Commission through the State Fire Marshal's Office Quality Assurance Program.

(g) The objective of the Fund is to ensure the installation of working smoke detectors in every private residence in the State.

73 Del. Laws, c. 237, § 1; 77 Del. Laws, c. 444, §§ 3, 7-9.;






Subchapter V False Fire Alarms

§ 6638. Definitions

As used in this subchapter:

(a) "Alarm Activation Report'' means a designated form issued by the State Fire Marshal for use by the Fire Chief indicating the alarm signal was found to be the result of a false alarm.

(b) "Alarm signal'' means the activation of a fire alarm signaling system or a fire suppression system that requests a response by a fire department.

(c) "Audible alarm'' means any device, bell, horn, or siren which is attached to the interior or exterior of a building, emits a warning signal outside the building and is designed to attract attention when activated by a fire.

(d) "Dispatch center'' means a location specifically configured for the primary purpose of providing emergency communications services, public safety answering point services, and dispatch of fire apparatus to emergency situations.

(e) "False alarm'' means the activation of a fire alarm signaling system or any audible alarm which results in a response by the fire department and which is not the result of a fire or other emergency.

(1) "False alarm'' includes:

a. Negligently or accidentally activated alarm signals; and

b. Alarm signals that are the result of faulty, malfunctioning, or improperly installed or maintained equipment.

(2) "False alarm'' does not include:

a. Alarm signals activated by severe weather conditions;

b. Alarm signals activated during the initial 30-day period following new installation; or

c. Alarm signals knowingly activated pursuant to § 1245(1) of Title 11, falsely reporting an incident.

(f) "Fire alarm contractor'' means a person or company licensed by the State Fire Marshal's Office and engaged in installing, maintaining, monitoring, altering, or servicing fire alarm signaling or fire suppression systems.

(g) "Fire alarm signaling monitoring company'' means a station or building located remote from the protected premises where fire alarm signals from one or more protected premises are received and from where, upon receipt of such signal, a dispatch center is notified.

(h) "Fire alarm signaling system'' means an automatic or manual fire alarm or fire suppression system in accordance with the State Fire Prevention Regulations. For the purpose of this legislation, "fire alarm signaling system'' does not include typical household single-station smoke detectors in 1- and 2-family dwellings.

(i) "Fire Chief'' means the Fire Chief or officer in charge of the responding fire department.

(j) "Monitored System'' means the process by which a fire alarm signaling monitoring company receives signals from a fire alarm system and notifies the dispatch center.

(k) "Owner'' means any person who owns the premises where the fire alarm signaling system or fire suppression system is installed or the person or persons who lease, operate, occupy, manage the premises, or are bound by the contract for services provided by the fire alarm signaling monitoring company.

(l) "Premises'' means any building or structure where a fire alarm signaling system is installed.

74 Del. Laws, c. 21, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6639. Initial installation requirements

(a) Upon the installation of a new fire alarm signaling system, the fire alarm contractor shall furnish the owner with written operating instructions and training to enable the owner to use the fire alarm signaling system properly. The fire alarm contractor shall notify the owner of the provisions of this chapter and of the State Fire Prevention Regulations upon completion of the installation of the fire alarm signaling system.

(b) A "Record of Completion'' form, designated by the Office of the State Fire Marshal, containing owner and system information shall be submitted by the fire alarm contractor to the State Fire Marshal for all new fire alarm signaling systems.

74 Del. Laws, c. 21, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6640. Fire alarm signaling monitoring companies

(a) All fire alarm signaling monitoring companies are responsible for directing the call reporting the fire alarm signal to the appropriate dispatch center, and for providing the dispatch center with accurate location information.

(b) All fire alarm signaling monitoring companies shall maintain a current contact list of 3 representatives or designees of the owners of which 1 will respond to the premises within 30 minutes to assist the fire department in gaining access to the building. The fire alarm signaling monitoring company shall have current contact information for each representative or designee of the owner. The contact list must be updated on an annual basis.

(c) Where an owner is unable to provide a minimum of 3 representatives or designees who can respond within 30 minutes, in accordance with subsection (b) of this section, a lock box containing keys for fire department access shall be provided as specified in the State Fire Prevention Regulations.

(d) A $100 civil penalty will be charged if an owner fails to provide either a minimum of 3 representatives or designees who can respond within 30 minutes or a lock box approved by the Office of the State Fire Marshal.

(e) A $100 civil penalty shall be charged each time a fire alarm signaling monitoring company violates a provision of this section.

(f) For a fire alarm system installed in a single-family dwelling, the fire alarm contractor is responsible to solicit an updated contact list on an annual basis from the owner. It is an affirmative defense if the owner fails to comply with the fire alarm contractor's requests for information.

74 Del. Laws, c. 21, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6641. Testing of fire alarm signaling systems

(a) No person shall conduct any test or demonstration of a fire alarm signaling system without first contacting the appropriate fire dispatch center and fire alarm signaling monitoring company. The fire dispatch center and fire alarm signaling monitoring company shall also be contacted when the fire alarm test or demonstration is completed.

(b) A violation of this section shall be punished as follows:

(1) First offense; written warning; no fine.

(2) Second offense: $100 civil penalty.

(3) Third and subsequent offenses: $500 civil penalty for each offense.

(c) For purposes of this section, a fire alarm contractor that employs a person who violates this section will be held accountable for the offense.

(d) The offenses will be cumulative for all of the fire alarm contractor's employees who violate this section within a calendar year.

(e) The term "calendar year'' shall be January 1, 2004 through December 31, 2004 for the first year and shall be January 1 through December 31 for each subsequent year.

74 Del. Laws, c. 21, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6642. Inspection and maintenance of fire alarm signaling systems

(a) The owner shall ensure that the fire alarm signaling system is inspected and tested in accordance with the State Fire Prevention Regulations.

(b) The owner shall ensure that the fire alarm signaling system is maintained per manufacturer's specifications.

74 Del. Laws, c. 21, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6643. Fire alarm activation

(a) The owner shall be responsible for the activation of a fire alarm signaling system.

(b) A response to the activation of a fire alarm signaling system shall result when the fire department is dispatched to the premises where the fire alarm signaling system has been activated.

(c) In the event that the dwelling fire alarm system, as defined in NFPA 72, is a Monitored System, the fire alarm signaling monitoring company shall be permitted to verify residential alarm signals prior to reporting them to the dispatch center, provided that the verification process does not delay the reporting by more than 90 seconds.

(d) Upon determining that a false alarm has occurred at the premises, the Fire Chief will submit an "Alarm Activation Report'' to the State Fire Marshal's Office.

(e) Resetting an alarm panel by any person prior to the Fire Chief's authorization shall be prohibited, and shall be considered a false alarm if the Fire Chief cannot determine the cause and nature of the alarm activation.

74 Del. Laws, c. 21, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6644. Excessive false alarms prohibited

(a) Owners of a premise protected by a fire alarm signaling system shall not cause more than 3 false alarms within a calendar year.

(b) The State Fire Marshal will record the number of "Alarm Activation Reports'' for each premise.

(c) An owner that is in violation of subsection (a) of this section will be subject to a civil penalty as follows:

(1) Fourth alarm: $100 civil penalty.

(2) Fifth alarm: $200 civil penalty.

(3) Sixth and subsequent alarms: $250 civil penalty for each offense.

(d) The term "calendar year'' shall be January 1, 2004 through December 31, 2004 for the first year and shall be January 1 through December 31 for each subsequent year.

74 Del. Laws, c. 21, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6645. Civil penalties and appeals

(a) The State Fire Marshal shall assess all civil penalties as outlined in this subchapter.

(b) All civil penalties will be paid within 30 days of assessment.

(c) All moneys derived from the civil penalties shall be placed in the Fire Detection Fund pursuant to § 6637 of this title.

(d) An owner or a fire alarm contractor may appeal the assessment of a civil penalty to the State Fire Prevention Commission in accordance with the State Fire Prevention Regulations.

(e) The Justice of the Peace Court shall have jurisdiction over all unpaid civil penalties.

74 Del. Laws, c. 21, § 1; 77 Del. Laws, c. 444, § 3.;






Subchapter VI Volunteer Firefighters

§ 6646. Definitions

"Member'' means a volunteer firefighter of a Delaware volunteer fire department, as certified by the Delaware State Fire Prevention Commission.

76 Del. Laws, c. 157, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6647. Membership requirements for volunteer firefighters

(a) An applicant for membership in a Delaware volunteer fire department who has been convicted of or, had that applicant been charged as a juvenile, adjudicated delinquent of any of the following crimes is prohibited from serving as a firefighter in this State:

(1) A felony involving sexual misconduct where the victim's failure to affirmatively consent is an element of the crime, such as forcible rape;

(2) A felony involving the sexual or physical abuse of a child or of a person who is elderly or impaired, such as sexual misconduct with a child, sexual exploitation of a child, making or distributing child pornography, incest involving a child, or assault on a person who is elderly or impaired;

(3) A crime in which the victim is an out-of-hospital patient or a patient or resident of a healthcare facility, including abuse, neglect, or theft from or financial exploitation of a person entrusted to the care or protection of the applicant;

(4) Arson in the third, second, or first degree; reckless burning or exploding; cross or religious symbol burning; or any crime in which the applicant intentionally or recklessly started a fire or caused an explosion, or attempted or conspired to do so;

(5) A law of another state, territory, or jurisdiction which is the same or equivalent to the offenses described in paragraphs (a)(1) through (4) of this section.

(b) Membership in a Delaware volunteer fire department must be denied if the applicant has been convicted or, if that applicant was charged as a juvenile, has been adjudicated delinquent of any of the following crimes, except in extraordinary circumstances:

(1) Any crime for which the applicant is currently incarcerated, on work release, on probation, or on parole;

(2) Any crime in the following categories, unless at least 5 years have passed since the applicant's conviction or at least 5 years have passed since the applicant was released from custodial confinement, whichever occurs later:

a. A serious crime of violence against a person, such as assault with a dangerous weapon, aggravated assault, murder or attempted murder, manslaughter (other than involuntary manslaughter), kidnapping, or robbery of any degree;

b. A crime involving a controlled substance or designer drug, including unlawful possession or distribution of, or intent to unlawfully possess or distribute, a controlled substance in Schedules I through V of the Uniform Controlled Substances Act of Chapter 47 of this title;

c. A serious crime involving property, such as burglary, embezzlement, or insurance fraud;

d. Any crime involving sexual misconduct;

e. A crime of another state, territory, or jurisdiction which is the same or equivalent to the offenses described in paragraphs (b)(2)a. through d. of this section.

(3) In extraordinary circumstances, membership may be granted under subsection (b) of this section only if the applicant establishes by clear and convincing evidence that the applicant's membership will not jeopardize public health or safety.

(c) An applicant for membership in a Delaware volunteer fire department who knowingly provides false, incomplete, or inaccurate criminal history information, or who otherwise knowingly violates a provision of this subchapter, is guilty of a class G felony. In addition to a term of imprisonment of up to 2 years, the court shall impose a fine of no less than $1,000 which may not be suspended.

(d) The State Fire Prevention Commission shall adopt regulations to implement the provisions of this subchapter. The regulations must include, as part of the application form for membership in a Delaware volunteer fire department, a dated and signed statement by the applicant swearing to or affirming the following, if the following is true. If it is not true, the applicant must explain in writing what is not true and why it is not true.

"I have never been convicted of an offense that constitutes any of the crimes set forth in 16 Del. C. § 6647 or any similar offense under any federal, state, or local law. I hereby certify that the statements contained in this application are true and correct to the best of my knowledge and belief. I understand that if I knowingly make any false statement in this application, I am subject to penalties prescribed by law, including denial or revocation of membership in the volunteer fire department and a mandatory fine of at least $1,000 or a term of imprisonment of up to 2 years, or both.''

(e) An applicant for membership in a Delaware volunteer fire department who is denied membership or whose membership is revoked because of the requirements of this subchapter may appeal the denial or revocation to the State Fire Prevention Commission within 15 days of written notification of the denial or revocation by the volunteer fire department. An appeal under this subsection must be held in accordance with the appropriate provisions of the Administrative Procedures Act, Chapter 101 of Title 29, and is subject to judicial review under subchapter V of Chapter 101 of Title 29.

76 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 444, § 3; 78 Del. Laws, c. 179, § 233.;






Subchapter VII Delaware Burn Camp

§ 6648. Delaware Burn Camp Corporation authorization

The State Fire Prevention Commission is hereby authorized to incorporate a nonprofit, nonstock corporation known as the Delaware Burn Camp Corporation for the purpose of establishing, administering and operating an overnight camp devoted to helping burned children cope with the emotional and physical issues arising from their injuries.

77 Del. Laws, c. 16, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6649. Powers

The Delaware Burn Camp Corporation shall be empowered, notwithstanding any other laws to the contrary:

(1) To adopt bylaws to govern the conduct of its affairs and to carry out and discharge its powers, duties and functions as appropriate;

(2) To enter into contracts and agreements as it may deem necessary, convenient or desirable;

(3) To plan, finance, develop, construct, purchase, lease, maintain, improve, own, operate or control facilities and such real, personal or intellectual property as it may deem necessary, convenient or desirable;

(4) To employ such personnel as necessary to carry out its functions;

(5) To retain, by contract, engineers, advisors, legal counsel and other providers of advice, counsel and services which it deems advisable or necessary in the exercise of its purposes and powers and upon such terms as it deems appropriate;

(6) To do all acts and things necessary or convenient to carry out its functions and purposes;

(7) To have and exercise any and all powers available to a corporation organized pursuant to Chapter 1 of Title 8, the Delaware General Corporation Law; and

(8) To accept appropriations, donations, contributions, grants and loan repayments and to keep such monies in the Corporation's own accounts.

77 Del. Laws, c. 16, § 1; 77 Del. Laws, c. 444, § 3.;



§ 6650. Board of directors

(a) An initial board of directors of the Delaware Burn Camp Corporation shall consist of the members of the Burn Camp Task Force, as established under Senate Concurrent Resolution 38 of the 144th General Assembly, and 1 Commissioner from the State Fire Prevention Commission. The terms of office of the initial board of directors shall expire on April 30, 2011.

(b) Upon expiration of the terms of the initial board of directors, members of the board of directors shall be appointed to oversee the operation of the Burn Camp consisting of 13 members to be determined as follows:

(1) Two public members appointed by the President Pro Tempore of the Delaware State Senate;

(2) Two public members appointed by the Speaker of the Delaware State House of Representatives;

(3) One representative of the Office of the State Fire Marshal, as designated by the State Fire Marshal;

(4) One representative of the Delaware Volunteer Firefighters Association, as designated by the Association's president;

(5) One Commissioner from the State Fire Prevention Commission;

(6) One representative from the Delaware health care community appointed by the President Pro Tempore of the Delaware State Senate;

(7) One representative from the Delaware health care community appointed by the Delaware Speaker of the House;

(8) One representative of Delaware youth organizations appointed by the President Pro Tempore of the Delaware State Senate;

(9) One representative of Delaware youth organizations appointed by the Delaware Speaker of the House; and

(10) Two public members appointed by the Governor.

(c) In order to stagger the terms of the board members;

(1) Those board members initially appointed pursuant to paragraphs (b)(1) and (b)(2) of this section shall be appointed to a 1-year term.

(2) Those board members initially appointed pursuant to paragraphs (b)(3), (b)(4), (b)(5) and (b)(6) of this section shall be appointed to a 2-year term.

(3) Thereafter, and all other board members shall be appointed to 3-year terms.

(d) The chairperson of the board of directors shall be chosen by the members of the board of directors. The board of directors shall adopt bylaws and other procedures needed for the operation and management of the Delaware Burn Camp Corporation and the Burn Camp.

77 Del. Laws, c. 16, § 1; 77 Del. Laws, c. 378, § 1; 77 Del. Laws, c. 444, §§ 3, 10-13.;









CHAPTER 66A. DELAWARE VOLUNTEER FIREMEN'S PENSION PLAN

§ 6651. Definitions

(a) "Board" shall mean the Board of Pension Trustees established by § 8308 of Title 29.

(b) "Credited service" shall mean, for any member:

(1) Service as a volunteer after June 30, 1986, that has been certified by the employer; and

(2) Service as a volunteer prior to July 1, 1986, on the basis of 1 year of credited service for each 3 years of service as certified by the employer provided that the member has been actively participating in the organization for the 12 months preceding July 1, 1986.

(c) "Employer" shall mean the participating state volunteer fire departments, ladies auxiliaries thereof and service organizations providing volunteer ambulance services.

(d) "Fund" shall mean the Fund established by § 6661 of this title.

(e) "Member" shall mean an actively-participating volunteer of 1 of the state volunteer fire departments, auxiliaries thereof and service organizations providing volunteer ambulance services.

65 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6652. Volunteer Firemen's Pension Committee

The Delaware Volunteer Firefighter's Association shall appoint, from its membership, a 9-person advisory committee. Three members shall come from New Castle County, 3 members from Kent County and 3 members from Sussex County. The advisory committee shall make recommendations to the State Board of Pension Trustees on all pension matters the advisory committee deems appropriate.

65 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 378, § 1.;



§ 6653. Attachment and assignment of benefits

Except for orders of the Delaware Family Court for a sum certain payable on a periodic basis, the benefits provided by this chapter shall not be subject to attachment or execution and shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.

65 Del. Laws, c. 269, § 1; 71 Del. Laws, c. 337, § 5.;



§ 6654. Waiver of benefits

Any individual entitled to any benefits under this chapter may decline to accept all or any part of such benefits by a waiver signed and filed with the Board. Such waiver may be revoked in writing at any time, but no payment of the benefits waived shall be made covering the period during which such waiver was in effect.

65 Del. Laws, c. 269, § 1.;



§ 6655. Eligibility for pension

(a) A member shall become eligible to receive a pension beginning with the first month after attainment of age 60 if the member has 10 years of credited service.

(b) For purposes of this section, credited service shall include any period during which a member qualifies for benefits under Chapter 67 of Title 18 and/or workers' compensation.

(c) An inactive member with a vested right to a pension shall become eligible to receive such pension, computed in accordance with this chapter in effect when the member ceased to be a member, beginning with the first month after the member's attainment of age 60.

65 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6656. Vested right to pension

(a) A member who has 10 years of credited service shall have a vested right to a pension.

(b) A member's vested right shall be forfeited upon the member's application for a refund of the member's accumulated contributions, and the member's membership shall be cancelled.

65 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6657. Payment of pension

No pension payment shall be made under this chapter prior to July 1, 1988, thereafter pension payments shall be made beginning with the month in which the member becomes eligible to receive such pension and ending with the month in which the member dies.

65 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6658. Amount of pension

The amount of the monthly pension payable to an eligible member shall be $5 times years of credited service up to a maximum of 25 years.

65 Del. Laws, c. 269, § 1.;



§ 6659. Death benefit

Upon the death of a member, inactive member or retired member, there shall be paid to the designated beneficiary or beneficiaries or, in the absence of a designated beneficiary, to the estate of the member, a lump sum equal to the excess, if any, of the accumulated member contributions with interest over the aggregate of all pension payments made.

65 Del. Laws, c. 269, § 1.;



§ 6660. Withdrawal benefit

(a) Upon the withdrawal from service of a member who is not eligible to receive a pension and does not have a vested right to a pension, the member's accumulated contributions with interest shall be paid to the member's employer for final disposition.

(b) Upon the withdrawal from service of a member who is not eligible to receive a pension but has a vested right to a pension, the member's accumulated contributions with interest shall be paid to such member.

(c) If an individual ceases to be a member the individual's service credits to the date of termination shall be cancelled, but shall be restored if the individual again becomes a member provided that if the individual has withdrawn the individual's own contributions the individual repays them with interest at a rate determined by the Board.

65 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6661. Volunteer Firemen's Pension Fund established

There shall be established a Volunteer Firemen's Pension Fund, hereinafter referred to as "Fund," to which the employer and member contributions shall be deposited annually and to which earnings on investments, any other contributions, gifts, donations, grants, refunds and reimbursements shall be deposited upon receipt and from which benefits shall be paid and fees and expenses authorized by the Board shall be paid. Subject to Internal Revenue Code § 457(e)(11) [26 U.S.C. § 457(e)(11)], the assets of the Fund will be invested by the Board as provided for by § 8308 of this title. The assets of the Fund are held in trust and may not be used for or diverted to any purpose other than for the exclusive benefit of the members.

65 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 121, § 10; 76 Del. Laws, c. 279, § 13.;



§ 6662. Member contributions

Member contributions to the Fund shall be $60 per annum.

65 Del. Laws, c. 269, § 1.;



§ 6663. Employer contributions

(a) The employer's contribution to the Fund for the fiscal year 1986-1987 shall be $250,000.

(b) The employer's contribution to the Fund for the fiscal year 1987-1988 shall be $250,000.

(c) The employer's contribution to the Fund for the fiscal year 1988-1989, and for each fiscal year thereafter shall be a sum approved by the Board on the basis of the most recent actuarial valuation.

(d) The actuary shall prepare an actuarial valuation of the assets and liabilities of the Fund as of June 30, 1988, and each year thereafter. On the basis of reasonable actuarial assumptions and tables approved by the Board, the actuary shall determine the normal cost required to meet the actuarial cost of current service and the unfunded accrued liability.

65 Del. Laws, c. 269, § 1.;



§ 6664. Payment of benefits

Benefits shall be due and payable under this chapter only to the extent provided in this chapter, and neither the State nor the Volunteer Firemen's Pension Fund shall be liable for any amount in excess of such sums.

71 Del. Laws, c. 132, § 90.;






CHAPTER 66B. REPORTING OF BURN INJURIES AND WOUNDS

§ 6601B. , 6602B. Burn injuries and wounds to be reported; responsibility of State Fire Marshal

Repealed by 77 Del. Laws, c. 444, § 14, effective July 27, 2010.;






CHAPTER 67. AUTHORITY OF FIRE DEPARTMENTS AND FIRE POLICE WITHIN THE STATE

§ 6701. Appointment of fire police; oath of office

(a) Any duly organized fire company or substation (outside the City of Wilmington) may provide for the appointment of not more than 6 of its members to perform police duties at fires, fire drills and any emergencies or functions covered by the fire company for a term to be fixed by the fire company.

(b) The members selected by the fire company as fire police shall, before entering upon their duties, qualify by taking and subscribing an oath that they will justly, impartially and faithfully discharge their duties according to the best of their ability and understanding. The oath shall be administered by the sheriff of the county in which the fire company making the appointment is located and shall be subscribed by the member appointed as a fire police officer in duplicate. The original copy of the oath shall be filed with the sheriff of the county in which the fire company making the appointment is located and a copy thereof filed with the secretary of the fire company making the appointment.

47 Del. Laws, c. 82, § 1; 16 Del. C. 1953, § 6701; 55 Del. Laws, c. 62; 66 Del. Laws, c. 150, § 1; 70 Del. Laws, c. 186, § 1.;

§ 6701A Authority of fire officers-in-charge.

While any duly constituted fire department recognized by the Delaware State Fire Prevention Commission is responding to, operating at or returning from a fire, service call or other emergency, the fire chief, any other elected or appointed fire line officer or any member serving the capacity of fire officer-in-charge shall have the authority:

(1) Of controlling and directing the activities at such scene;

(2) To order any person or persons to leave any building or place in the vicinity of such scene for the purpose of protecting such persons from injury;

(3) To blockade any public highway, street or private right-of-way temporarily while at such scene;

(4) To trespass at any time of the day or night without liability while at such scene;

(5) To enter any building, including private dwellings, or upon any premises where a fire is in progress, or where there is reasonable cause to believe a fire is in progress, for the purpose of extinguishing the fire;

(6) To enter any building, including private dwellings, or premises near the scene of the fire for the purpose of protecting the building or premises or for the purpose of extinguishing the fire which is in progress in another building or premises;

(7) To inspect for preplanning all buildings, structures or other places in their fire district excepting, however, the interior of a private dwelling, where any combustible material, including waste paper, rags, shaving, waste, leather, rubber, crates, boxes, barrels, rubbish or other combustible material that is or may become dangerous as a fire menace to such building or buildings, structure or other places has been allowed to accumulate or where such chief or the chief's designated representative has reason to believe that such material of a combustible nature has accumulated or is liable to be accumulated;

(8) To direct without liability the removal or destroying of any fence, house, motor vehicle or other thing which the chief may judge necessary to be pulled down or destroyed, to prevent the further spread of the fire;

(9) To request and be supplied with additional materials such as sand, treatments, chemicals, etc., and special equipment when it is deemed a necessity, to prevent the further spread of the fire or hazardous condition, the cost of which to be borne by such property owner;

(10) To order disengagement or discouplement of any convoy, caravan, or train of vehicles, craft or railway cars if deemed a necessity in the interest of safety of persons or property;

(11) To take command of all industrial management, fire brigades or fire chiefs whenever the chief's company or department is called to respond to such; if in the chief's opinion such action is in the interest of public safety;

(12) In the event of an incident involving a hazardous substance, to transfer command to a state or federal emergency response team in accordance with the State Hazardous Substance Incident Contingency Plan.

59 Del. Laws, c. 476, § 2; 64 Del. Laws, c. 123, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6701A. Authority of fire officers-in-charge

While any duly constituted fire department recognized by the Delaware State Fire Prevention Commission is responding to, operating at or returning from a fire, service call or other emergency, the fire chief, any other elected or appointed fire line officer or any member serving the capacity of fire officer-in-charge shall have the authority:

(1) Of controlling and directing the activities at such scene;

(2) To order any person or persons to leave any building or place in the vicinity of such scene for the purpose of protecting such persons from injury;

(3) To blockade any public highway, street or private right-of-way temporarily while at such scene;

(4) To trespass at any time of the day or night without liability while at such scene;

(5) To enter any building, including private dwellings, or upon any premises where a fire is in progress, or where there is reasonable cause to believe a fire is in progress, for the purpose of extinguishing the fire;

(6) To enter any building, including private dwellings, or premises near the scene of the fire for the purpose of protecting the building or premises or for the purpose of extinguishing the fire which is in progress in another building or premises;

(7) To inspect for preplanning all buildings, structures or other places in their fire district excepting, however, the interior of a private dwelling, where any combustible material, including waste paper, rags, shaving, waste, leather, rubber, crates, boxes, barrels, rubbish or other combustible material that is or may become dangerous as a fire menace to such building or buildings, structure or other places has been allowed to accumulate or where such chief or the chief's designated representative has reason to believe that such material of a combustible nature has accumulated or is liable to be accumulated;

(8) To direct without liability the removal or destroying of any fence, house, motor vehicle or other thing which the chief may judge necessary to be pulled down or destroyed, to prevent the further spread of the fire;

(9) To request and be supplied with additional materials such as sand, treatments, chemicals, etc., and special equipment when it is deemed a necessity, to prevent the further spread of the fire or hazardous condition, the cost of which to be borne by such property owner;

(10) To order disengagement or discouplement of any convoy, caravan, or train of vehicles, craft or railway cars if deemed a necessity in the interest of safety of persons or property;

(11) To take command of all industrial management, fire brigades or fire chiefs whenever the chief's company or department is called to respond to such; if in the chief's opinion such action is in the interest of public safety;

(12) In the event of an incident involving a hazardous substance, to transfer command to a state or federal emergency response team in accordance with the State Hazardous Substance Incident Contingency Plan.

59 Del. Laws, c. 476, § 2; 64 Del. Laws, c. 123, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6702. Territorial jurisdiction of fire police

(a) A member of a fire company who has been appointed and qualified as a fire police officer may thereafter, for the term of the member's appointment, act as such anywhere in the county in which the fire company making the appointment is located or in any other county of the State in which the member is called upon to act.

(b) Subject to prior written approval by the fire chief, a fire police officer may be granted permission to:

(1) Assist the fire officer-in-charge, and also assist law enforcement officers as defined in § 9200(b), Title 11, anywhere within the State;

(2) Assist the fire officer-in-charge, and also assist law enforcement officers in out-of-state districts bordering the State, with authority of the bordering district;

(3) Assist at the scene of any potential emergency incident encountered by the fire police officer, and to remain on duty until released by the authorized fire officer or law enforcement officer in charge; and

(4) Perform other special duties as may be requested and approved by the fire chief.

47 Del. Laws, c. 82, § 2; 16 Del. C. 1953, § 6702; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 12, § 1.;



§ 6703. Supervision by fire officer

A fire police officer, subject to § 6702(b) of this title, shall perform the fire police officer's duties under the supervision of the fire officer-in-charge of the scene of a fire, fire drill or other emergency, or in the absence of a fire officer-in-charge, under the supervision of the law enforcement officer in charge of the scene.

47 Del. Laws, c. 82, § 2; 16 Del. C. 1953, § 6703; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 12, § 2.;



§ 6704. Duties

The duties of a fire police officer, subject to the supervision of the fire officer in charge, are to:

(1) Protect the contents of buildings and all other property affected by any fire or fire drill;

(2) Establish and maintain fire lines;

(3) Perform such traffic duties as are necessary;

(4) Wear a fire police badge, to be designed and authorized by the Delaware Volunteer Firefighter's Association, on the left breast of the outermost garment while on duty.

47 Del. Laws, c. 82, § 3; 16 Del. C. 1953, § 6704; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 12, §§ 3, 4; 77 Del. Laws, c. 378, § 1.;



§ 6705. Powers as superseding authorized police officers

Nothing contained in this chapter shall be construed to allow or permit the fire police, or any of them, to supersede the authority of a duly authorized police officer.

47 Del. Laws, c. 82, § 4; 16 Del. C. 1953, § 6705.;



§ 6706. Arresting power

If any person unreasonably refuses to obey the orders of a fire police officer in the exercise of the fire police officer's duties, such person may be held under arrest by the fire police officer until the fire at which the fire police officer is called upon to act is extinguished or the fire drill completed at which time the fire police shall take the arrested person before a justice of the peace and charge the arrested person with failure to obey the order of a fire police officer.

47 Del. Laws, c. 82, § 5; 16 Del. C. 1953, § 6706; 59 Del. Laws, c. 322, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6707. Penalty for refusal to obey orders of fire police officer

Whoever refuses to obey the orders of a fire police officer in the exercise of the fire police officer's duties shall be fined no less than $25 and no more than $50.

Prosecutions for violations of this section shall be before a justice of the peace.

47 Del. Laws, c. 82, § 6; 16 Del. C. 1953, § 6707; 59 Del. Laws, c. 322, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6708. Definitions

For the purposes of this chapter:

(1) "Advisory committee" means the advisory committee on ambulance service.

(2) "Ambulance" includes any privately or publicly owned vehicle that is specially designed, constructed or modified and equipped and is intended to be used for and is maintained or operated for the transportation upon the streets and highways in this State of persons who are sick, injured, wounded or otherwise incapacitated or helpless. Vehicles designed primarily for rescue operations and which do not ordinarily but may transport persons upon the streets and highways are excluded.

(3) "Ambulance attendant" shall have the same definition as is set forth in Chapter 97 of this title.

(4) "Ambulance service district" means a geographical area with boundaries which are typically aligned to fire service districts within the State as identified and certified by State Fire Prevention Commission.

(5) "Ambulance service provider" means an organization or company which has been authorized and certified to provide ambulance service within the State by the State Fire Prevention Commission.

(6) "Certification" means original certification as an ambulance attendant or emergency medical technician by the State Fire Prevention Commission.

(7) "Commission" means State Fire Prevention Commission or a duly authorized representative thereof.

(8) "Criminal history" means a person's entire criminal history record from the State Bureau of Identification and the person's entire federal criminal history record maintained by the Federal Bureau of Investigation.

(9) "Decertification" means the cancellation or revocation of the certificate issued by the State Fire Prevention Commission to an ambulance attendant or emergency medical technician.

(10) "Emergency medical technician" (EMT) shall have the same definition as is set forth in Chapter 97 of this title.

16 Del. C. 1953, § 6721; 58 Del. Laws, c. 177; 71 Del. Laws, c. 49, § 2; 72 Del. Laws, c. 137, § 6; 73 Del. Laws, c. 176, § 1.;



§ 6709. Permit required to operate ambulances

(a) No person, firm, corporation or association either as owner, agent or otherwise shall hereafter furnish, operate, conduct, maintain, advertise or otherwise engage in or profess to be engaged in the business or service of transporting patients under emergency conditions upon the streets or highways of this State unless the person, firm, corporation or association holds a currently valid permit for each ambulance used in such business or service issued by the Commission or a duly authorized representative thereof.

(b) Before a permit may be issued for a vehicle to operate as an ambulance, the registered owner must apply to the Commission for an ambulance permit. Application shall be made upon forms and according to procedures established by the Commission. Prior to issuing an original or renewal permit for an ambulance, the Commission or a duly authorized representative thereof shall determine that the vehicle for which the permit is issued meets all requirements as to medical equipment and supplies and sanitation as set forth in this chapter and the regulations of the Commission. Permits issued for ambulances shall be valid for a period specified by the Commission not to exceed 1 year.

(c) The Commission may issue temporary permits for vehicles not meeting required standards valid for a period not to exceed 90 days when it determines the public interest will be served thereby. Any temporary permit issued hereunder shall not be renewed.

(d) When a permit has been issued for an ambulance as specified herein, the vehicle for which issued and records relating to maintenance and operation of such vehicle shall be open to inspection by duly authorized representatives of the Commission at all reasonable times.

(e) The issuance of a permit hereunder shall not be construed so as to authorize any person, firm, corporation or association to provide ambulance services or to operate any ambulance without compliance with all ordinances and regulations enacted or promulgated by any county or municipal government concerning ambulances.

16 Del. C. 1953, § 6722; 58 Del. Laws, c. 177; 70 Del. Laws, c. 186, § 1.;



§ 6710. Advisory committee on ambulance service

(a) For the purpose of assisting the Commission in developing standards for use in the administration of this chapter, there is hereby created the advisory committee on ambulance service. The advisory committee shall be composed of 8 members, whose names shall be submitted to the Commission by resolution of the following respective organizations: 6 representatives, 2 from each county from the Delaware Volunteer Firefighter's Association, 1 representative from the non-fire department owned volunteer ambulance organizations, and 1 representative from the privately owned ambulance companies. Each representative shall serve at the pleasure of the organization which the representative represents and the representative successor shall be chosen in like manner. The Chairperson of the Commission shall call the advisory committee to its first meeting. The advisory committee shall choose a chairperson and shall meet thereafter at the call of the chairperson of the advisory committee or the Chairperson of the Commission.

(b) The committee shall provide technical assistance for the establishment of regulations for ambulance services and make recommendations to the Commission.

16 Del. C. 1953, § 6723; 58 Del. Laws, c. 177; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 239, § 1; 77 Del. Laws, c. 378, § 1.;



§ 6711. Establishment of operational standards

(a) Powers of the Commission. —

(1) The Commission shall inspect equipment and supplies required of ambulances when it deems such inspection is necessary and shall maintain a record thereof. Upon determination, based upon an inspection, that required supplies or equipment fail to meet the requirements of this chapter or regulations adopted pursuant hereto, the Commission may suspend the permit for the ambulance concerned, until such requirements are met.

(2) Every ambulance shall be equipped with equipment and supplies specified by the Commission.

(3) [Deleted.]

(b) Emergency ambulance licensing and certification. —

(1) The Commission shall carry out the licensing and certification activities assumed by the State under this chapter and perform all inspections required by this chapter, filing all records required by law. The Chairperson may issue a temporary certificate and/or permit with or without inspection when the chairperson finds that such will be in the public interest. A temporary certificate and/or permit shall be valid for a period not to exceed 90 days. All renewals must be authorized by the Commission.

(2) The Commission shall adopt regulations specifying operational standards for ambulances. Regulations so adopted shall also require that the interior of the ambulance and the equipment within the ambulance be sanitary and maintained in good working order and sufficient quantities at all times.

(3) Every ambulance, except those specifically excluded from the operation of this chapter, when operated on an emergency mission in this State shall be occupied by at least 1 person who possesses a valid ambulance attendant's certificate from the Commission.

(4) [Deleted.]

16 Del. C. 1953, § 6724; 58 Del. Laws, c. 177; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 176, §§ 2-4.;



§ 6712. Certification of ambulance attendants and emergency medical technicians; criminal background checks

(a) A person seeking certification as an ambulance attendant or as an emergency medical technician (EMT) shall apply to the Commission using forms prescribed by the Commission. With the application, the applicant shall submit fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record from the Federal Bureau of Investigation. The State Bureau of Identification shall be the intermediary for the purposes of this section and the Commission shall be the screening point for the receipt of said federal criminal history records.

(b) Upon application, the Commission or its governmental designee shall acquire and review the state and federal criminal history records for the applicant and may interview the applicant. If the Commission determines that the applicant meets the requirements of this section and of its regulations, then it shall issue a certificate to the applicant, subject to the following provisions:

(1) Certification must be denied to an applicant convicted of the following crimes:

a. A felony involving sexual misconduct where the victim's failure to affirmatively consent is an element of the crime, such as forcible rape;

b. A felony involving the sexual or physical abuse of a child or of a person who is elderly or impaired, such as sexual misconduct with a child, sexual exploitation of a child, making or distributing child pornography, incest involving a child, or assault on a person who is elderly or impaired;

c. A crime in which the victim is an out-of-hospital patient or a patient or resident of a health care facility, including abuse, neglect or theft from or financial exploitation of a person entrusted to the care or protection of the applicant.

(2) Certification must be denied to an applicant convicted of the following crimes, except in extraordinary circumstances:

a. Any crime for which applicant is currently incarcerated, on work release, on probation, or on parole;

b. A crime in the following categories, unless at least 5 years have passed since the applicant's conviction or at least 5 years have passed since the applicant was released from custodial confinement, whichever occurs later:

1. A serious crime of violence against a person, such as assault with a dangerous weapon, aggravated assault, murder or attempted murder, manslaughter (other than involuntary manslaughter), kidnapping, robbery of any degree, or arson;

2. A crime involving a controlled substance or designer drug, including unlawful possession or distribution of, or intent to unlawfully possess or distribute, a controlled substance in Schedules I through V of the Uniform Controlled Substances Act of Chapter 47 of this title;

3. A serious crime involving property, such as arson, burglary, embezzlement or insurance fraud;

4. Any crime involving sexual misconduct.

(3) In extraordinary circumstances, certification granted pursuant to paragraph (2) of this subsection may be granted only if the applicant establishes by clear and convincing evidence that certification will not jeopardize public health and safety.

(c)(1) Certificates issued pursuant to this section shall be valid for a period as determined by the Commission and may be renewed after reconsideration, which may include an interview, if the holder meets the requirements set forth in the regulations of the Commission. The Commission may decertify any ambulance attendant or EMT at any time it determines that the person no longer meets the qualifications prescribed for certification.

(2) The Commission may extend the suspension of an ambulance attendant or emergency medical technician's certification for a period not to exceed 30 days, if the Commission reviews the charges supporting the suspension of an ambulance attendant or EMT's by an Emergency Medical Services Medical Director pursuant to § 9806(b)(7) of this title and concludes that a Commission hearing should be scheduled to consider the charges.

(d) Information obtained pursuant to subsection (b) of this section is confidential and shall not be disclosed under any circumstances except:

(1) The State Bureau of Identification may release any subsequent criminal history to the Office of Emergency Medical Services or the State Fire Prevention Commission when properly requested; and

(2) All information that has been forwarded to the Commission pursuant to this section shall be reviewed with the person seeking certification pursuant to this section upon his or her request.

(e) Costs associated with obtaining criminal history information pursuant to this section from the State Bureau of Identification and the Federal Bureau of Identification shall be borne by the applicant.

(f) A person seeking certification pursuant to this section who knowingly provides false, incomplete or inaccurate criminal history information, or who otherwise knowingly violates the provisions of this section, shall be guilty of a class G felony and shall be punished according to Chapter 42 of Title 11.

(g) Any student enrolled in the University of Delaware seeking certification as an EMT through the University of Delaware Department of Safety and Homeland Security is exempted from the provisions of subsections (a) and (b) of this section; provided, however, that the criminal history background check and review procedures employed by the University of Delaware Department of Safety and Homeland Security are at least as restrictive as those contained in this section. For the purposes of any criminal history background check or review conducted pursuant to this subsection, the State Bureau of Identification shall be the intermediary and the University of Delaware Department of Safety and Homeland Security shall be the screening point for the receipt of said federal criminal history records.

(h) The Commission shall adopt regulations to implement this section setting forth the qualifications required for certification of ambulance attendants and emergency medical technicians.

73 Del. Laws, c. 176, § 5; 73 Del. Laws, c. 239, § 1; 74 Del. Laws, c. 110, § 138; 75 Del. Laws, c. 54, § 1; 77 Del. Laws, c. 327, § 299; 78 Del. Laws, c. 179, § 234.;

§ 6712A Suspension of certificate by Commission pending hearing.

(a) Upon the receipt by the Commission of a court document charging an ambulance attendant or EMT licensed by the Commission with a felony, the Commission shall issue an order temporarily suspending the certificate holder's certificate, pending a final hearing on the complaint. An order of suspension under this section shall remain in effect for a period until such time as a determination of the case of said order.

(b) The certificate holder whose certificate has been temporarily suspended shall be notified forthwith in writing. Notification shall consist of a copy of the complaint and the order of suspension pending a hearing and shall be personally served upon the certificate holder or sent by certified mail, return receipt requested, to the certificate holder's last known address.

(c) A certificate holder whose certificate has been suspended pursuant to this section may request an expedited hearing. The Commission shall schedule the hearing on an expedited basis provided that the Commission receives the certificate holder's request for an expedited hearing within 15 calendar days from the date on which the certificate holder received notification of the Commission's decision to temporarily suspend the certificate holder's certificate.

(d) As soon as possible, but in no event later than 180 days after the issuance of the order of temporary suspension, the Commission shall convene for a hearing on the complaint. In the event that a certificate holder, in a timely manner, requests an expedited hearing, the Commission shall convene within 15 days of the receipt by the Commission of such a request and shall render a decision within 15 days.

(e) An order of suspension will remain in effect until such time as a determination of the case. Upon a final decision of the Commission, the order of suspension shall be vacated in favor of the disciplinary action ordered by the Commission.

76 Del. Laws, c. 127, § 1.;



§ 6712A. Suspension of certificate by Commission pending hearing

(a) Upon the receipt by the Commission of a court document charging an ambulance attendant or EMT licensed by the Commission with a felony, the Commission shall issue an order temporarily suspending the certificate holder's certificate, pending a final hearing on the complaint. An order of suspension under this section shall remain in effect for a period until such time as a determination of the case of said order.

(b) The certificate holder whose certificate has been temporarily suspended shall be notified forthwith in writing. Notification shall consist of a copy of the complaint and the order of suspension pending a hearing and shall be personally served upon the certificate holder or sent by certified mail, return receipt requested, to the certificate holder's last known address.

(c) A certificate holder whose certificate has been suspended pursuant to this section may request an expedited hearing. The Commission shall schedule the hearing on an expedited basis provided that the Commission receives the certificate holder's request for an expedited hearing within 15 calendar days from the date on which the certificate holder received notification of the Commission's decision to temporarily suspend the certificate holder's certificate.

(d) As soon as possible, but in no event later than 180 days after the issuance of the order of temporary suspension, the Commission shall convene for a hearing on the complaint. In the event that a certificate holder, in a timely manner, requests an expedited hearing, the Commission shall convene within 15 days of the receipt by the Commission of such a request and shall render a decision within 15 days.

(e) An order of suspension will remain in effect until such time as a determination of the case. Upon a final decision of the Commission, the order of suspension shall be vacated in favor of the disciplinary action ordered by the Commission.

76 Del. Laws, c. 127, § 1.;



§ 6713. Exemptions

The following are exempted from the operation of this chapter:

(1) Privately owned vehicles not ordinarily used in the business of transporting persons who are sick, injured, wounded or otherwise incapacitated or helpless;

(2) A vehicle rendering service as an ambulance in case of a major catastrophe or emergency when the ambulances with permits and based in the locality of the catastrophe or emergency are insufficient to render the services required;

(3) Ambulances based outside the State rendering service in case of a major catastrophe or emergency when the ambulances with permits and based in the locality of the catastrophe or emergency are insufficient to render the services required;

(4) Ambulances owned and operated by an agency of the United States government;

(5) Ambulances based outside the State engaged in interstate transportation.

16 Del. C. 1953, § 6726; 58 Del. Laws, c. 177.;



§ 6714. Penalties

The registered owner of every vehicle subject to this chapter shall comply with this chapter and all regulations adopted hereunder. For a violation of any regulation adopted under the authority of this chapter, the Commission may revoke or suspend the permit for all vehicles owned or operated by the violator.

16 Del. C. 1953, § 6727; 58 Del. Laws, c. 177.;



§ 6715. Firemen, policemen or volunteer ambulance or rescue squad members rendering emergency care

Transferred.



§ 6716. Penalty for disobeying fire officer-in-charge

Any owner or occupant of any building or premises or any other person who refuses to obey the orders of a fire officer-in-charge in the exercise of the officer's duties shall be fined not more than $300 or imprisoned not more than 10 days.

59 Del. Laws, c. 476, § 3.;



§ 6717. Establishment of State Fire Prevention Commission ambulance service responsibility and authority; ambulance service districts; operational and administrative requirements; ambulance service permits; penalties

(a) As the responsible agency for the regulation of ambulance services within the State, the Commission shall adopt regulations applicable to ambulance service providers including but not limited to the establishment of ambulance service districts, establishment of operational and administrative requirements and requirements for certification of ambulance service providers. The Commission shall also have the authority to establish a process for certification renewal and shall have the authority to decertify any agency for noncompliance with its regulations.

(b) The Commission may adopt regulations to establish an Incident Review Committee to consider incidents related to ambulance service and all proceedings of the Incident Review Committee shall be confidential. All records of the Incident Review Committee to include the recording of interviews and all oral or written reports, statements, minutes, memoranda, charts, statistics, data and other documentation either generated or received by the Incident Review Committee or its members for the purpose of considering incidents related to ambulance service shall be confidential and privileged and shall be protected from direct or indirect means of discovery, subpoena or admission into evidence in any judicial or administrative proceedings. No record shall be available for public inspection or is it a public record within the meaning of the Delaware Freedom of Information Act.

(c) The Commission shall produce and make available an annual list of certified ambulance service providers. Ambulance service providers not certified will not be eligible to receive state funding, including but not limited to the special fund established pursuant to § 713 of Title 18 and Medicaid payments, and federal funding requiring certification. Nothing in this provision shall be construed to effect the eligibility of BLS agencies to receive state funding related to the operation of a rescue truck.

(d) The Commission shall, in consultation and cooperation with other components of the Delaware EMS system, develop and maintain a contingency plan for uninterrupted provision of service in the event an ambulance service provider is no longer able to provide service within an ambulance service district.

(e) The Commission shall monitor the occurrence of scratches by each ambulance service provider and take action to decertify any ambulance service provider that has excessive scratches. For purposes of this subsection, "scratches" are defined as instances when a BLS ambulance is alerted but does not respond to a call for assistance. For purposes of this subsection, "excessive scratches" shall mean a number of scratches exceeding a preestablished number or percentage for each BLS provider, determined and communicated annually in advance to the provider by the State Fire Prevention Commission.

(f) This section shall not pertain to the operation of paramedic service as outlined in Chapter 98 of this title.

(g) Any person, company or organization that provides ambulance service within the State without being authorized and certified by the State Fire Prevention Commission as an ambulance service provider shall be fined not more than $300 per offense. Each and every day the provision of ambulance service continues after knowledge or official notice that such activity is illegal shall be deemed a separate offense.

71 Del. Laws, c. 49, § 1; 71 Del. Laws, c. 445, § 1; 72 Del. Laws, c. 137, §§ 4, 5; 74 Del. Laws, c. 304, §§ 1, 2.;






CHAPTER 68. EXEMPTIONS FROM CIVIL LIABILITY

Subchapter I Immunity for Rendering Emergency Care

§ 6801. Persons rendering emergency care exempt from liability; Advanced Life Support Standards Committee

(a) Notwithstanding any inconsistent provisions of any public or private and special law, any person who voluntarily, without the expectation of monetary or other compensation from the person aided or treated, renders first aid, emergency treatment or rescue assistance to a person who is unconscious, ill, injured or in need of rescue assistance, or any person in obvious physical distress or discomfort shall not be liable for damages for injuries alleged to have been sustained by such person or for damages for the death of such person alleged to have occurred by reason of an act or omission in the rendering of such first aid, emergency treatment or rescue assistance, unless it is established that such injuries or such death were caused wilfully, wantonly or recklessly or by gross negligence on the part of such person. This section shall apply to members or employees of nonprofit volunteer or governmental ambulance, rescue or emergency units, whether or not a user or service fee may be charged by the nonprofit unit or the governmental entity and whether or not the members or employees receive salaries or other compensation from the nonprofit unit or the governmental entity. This section shall not be construed to require a person who is ill or injured to be administered first aid or emergency treatment if such person objects thereto on religious grounds. This section shall not apply if such first aid or emergency treatment or assistance is rendered on the premises of a hospital or clinic.

(b) For the purpose of assisting the Board of Medical Licensure and Discipline in developing standards for advanced life support services, there is hereby created the Advanced Life Support Standards Committee. The Standards Committee shall be composed of the Chairperson and 20 members. The Chairperson will be appointed by the Board of Medical Licensure and Discipline. The 20 members shall be selected from names submitted to the Board of Medical Licensure and Discipline by resolution of the following respective organizations:

(1) Three representatives of the American College of Emergency Physicians (1 representing each county);

(2) One representative from the American College of Surgeon's Committee on Trauma;

(3) One representative from the Medical Society of Delaware;

(4) One representative from the Delaware Chapter of the Emergency Department Nurses Association;

(5) Three active practicing ambulance attendants, 1 from each county, appointed by respective County Firefighter's Association;

(6) One representative from the State of Emergency Medical Services Office;

(7) One representative from the State Fire Prevention Commission;

(8) One representative from New Castle County government;

(9) One representative from Kent County government;

(10) One representative from Sussex County government;

(11) One representative from the City of Wilmington;

(12) One representative from the City of Dover;

(13) One representative from Delaware Chapter of the American Heart Association;

(14) One representative from the Bureau of Health, Planning, and Resources Development Division of the State Department of Health and Social Services;

(15) One representative from Delaware State Fire School;

(16) One practicing paramedic, certified and employed in the State. The chief or director of each county paramedic service shall submit 1 name for selection to the Board of Medical Licensure and Discipline.

Each representative shall serve at the pleasure of the organization which representative represents and representative's successor shall be chosen in a like manner. The Standards Committee will meet at the call of the Chairperson of the Standards Committee or the Chairperson of the Board of Medical Licensure and Discipline.

The Standards Committee shall provide technical assistance for establishment of minimum standards for advanced life support services, and review curricula for training programs submitted to the Board of Medical Licensure and Discipline referring them back to the Board with appropriate recommendations.

16 Del. C. 1953, § 6801; 58 Del. Laws, c. 105; 59 Del. Laws, c. 361, § 1; 62 Del. Laws, c. 93, § 1; 63 Del. Laws, c. 235, §§ 1, 2; 66 Del. Laws, c. 51, § 1; 66 Del. Laws, c. 235, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 137, §§ 23, 32; 77 Del. Laws, c. 319, § 1.;



§ 6802. Exempting nurses from civil liability in rendering emergency care

Any registered nurse or any licensed practical nurse, licensed as such by any state, who in good faith renders emergency care at the scene of any emergency or who undertakes to transport any victim thereof to the nearest medical facility shall not be liable for any civil damages as a result of any act or omission in rendering the emergency care; provided, however, such act or omission is not grossly negligent or intentionally designed to harm the victim.

59 Del. Laws, c. 266, § 1.;



§ 6803. State Emergency Response Commission; other personnel

Repealed by 71 Del. Laws, c. 208, § 1, eff. July 17, 1997.;






Subchapter II Immunity for Reporting of Arson

§ 6810. Definitions

(a) As used in this subchapter:

(1) "Action" shall include nonaction or the failure to take action.

(2) "Authorized agencies" shall mean:

a. The State Fire Marshal, or the Marshal's equivalent in any political subdivision of the State, when authorized or charged with the investigation of fires at the place where the fire actually took place;

b. The State Police or police of a duly organized county or municipal police agency;

c. The Department of Justice of the State;

d. County law departments or the solicitor of a municipality;

e. The Federal Bureau of Investigation or any other federal agency;

f. The United States Attorney's Office when authorized or charged with investigation or prosecution of the fire in question.

(3) "Immune" shall mean that neither a civil action nor a criminal prosecution may arise from any action taken pursuant to this subchapter where actual malice on the part of the insurance company or authorized agency against the insured is not present.

(4) Material will be "deemed important", if within the sole discretion of the "authorized agency", such material is requested by that "authorized agency".

(5) "Relevant" shall mean information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the evidence.

(b) As used in this section "insurance company" includes the Insurance Placement Facility of Delaware (FAIR Plan).

62 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6811. Disclosure of information

(a) Any authorized agency may, in writing, require the insurance company at interest to release to the requesting agency any or all relevant information or evidence deemed important to the authorized agency which the company may have in its possession, relating to the fire loss in question. Relevant information may include, without limitation herein:

(1) Pertinent insurance policy information relevant to a fire loss under investigation and any application for such a policy;

(2) Policy premium payment records which are available;

(3) History of previous claims made by the insured;

(4) Material relating to the investigation of the loss, including statements of any person, proof of loss or any other evidence relevant to the investigation.

(b)(1) When an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, and such fire loss is in excess of $5,000, then, for the purpose of notification and for having such fire loss investigated, the company shall, in writing, notify an authorized agency and provide it with any or all material developed from the company's inquiry into the fire loss.

(2) When an insurance company provides any one of the authorized agencies with notice of a fire loss, it shall be sufficient notice for the purpose of this subchapter.

(3) Nothing in this subsection shall abrogate or impair the rights or powers created under subsection (a) of this section.

(c) The authorized agency provided with information pursuant to subsection (a) or (b) of this section, and in furtherance of its own purposes, may release or provide information to any of the other authorized agencies.

(d) Any insurance company providing information to an authorized agency or agencies pursuant to subsection (a) or (b) of this section shall have the right to request relevant information and receive from the authorized agency or agencies within a reasonable time, not to exceed 30 days, the information requested.

(e) Any insurance company, or person acting in its behalf, or authorized agency who releases information, whether oral or written, pursuant to subsection (a) or (b) of this section shall be immune from any liability arising out of a civil action, or criminal prosecution.

62 Del. Laws, c. 222, § 1.;



§ 6812. Confidentiality of information; testimony

(a) Except as provided in subsection (c) of § 6811 of this title any authorized agency and insurance company described in § 6810 or § 6811 of this title who receives any information furnished pursuant to this subchapter shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding.

(b) Any authorized agency referred to in § 6810 of this title, or their personnel, may be required to testify in any litigation in which the insurance company at interest is named as a party.

62 Del. Laws, c. 222, § 1.;



§ 6813. Enforcement

(a) No person or agency shall intentionally or knowingly refuse to release any information requested pursuant to subsection (a) or (b) of § 6811 of this title.

(b) No person shall intentionally or knowingly refuse to release to authorized agencies relevant information pursuant to subsection (b) of § 6811 of this title.

(c) No person shall fail to hold in confidence information required to be held in confidence by § 6812 of this title.

62 Del. Laws, c. 222, § 1.;






Subchapter III Immunity for Food Donors

§ 6820. Food donors exempt from liability

A person, including a farmer, processor, distributor, wholesaler or retailer of food, who, in good faith, donates an item of food for use or distribution by a nonprofit organization shall not be liable for civil damages or criminal penalties resulting from the nature, age, condition or packaging of the donated food. This section does not apply if the nonprofit organization sells or offers for sale the donated items of food. Nothing in this section is intended to limit any liability on the part of the donee nonprofit organizations accepting food items under this section. The Division of Public Health is authorized to inspect donated food items upon the request of the donee nonprofit organization.

63 Del. Laws, c. 263, § 1.;






Subchapter IV Immunity for Intervention to Protect Other Persons From Certain Criminal Acts

§ 6830. Person intervening to protect other persons from certain criminal acts exempt from liability

Any person who, in good faith, intervenes without compensation to protect other persons against any criminal act involving death, serious physical injury, robbery, burglary, kidnapping or sexual intercourse compelled by force or threat at the scene of said attempted criminal act, shall not be liable for any civil damages resulting from the rendering of such assistance, except acts or omissions amounting to gross negligence or willful or wanton misconduct.

63 Del. Laws, c. 444, § 1.;






Subchapter V Nonprofit Sports Liability Limitation Act

§ 6835. Definitions

As used in this subchapter:

(1) The term "compensation" does not include:

a. Any gift; or

b. Any reimbursement for any reasonable expense, incurred for the benefit of a nonprofit sports program.

(2) The term "member of the qualified staff " means any person who:

a. Is a manager, coach, umpire or referee;

b. An assistant to a manager, coach, umpire or referee; or

c. Prepares any playing field for any practice session or any formal game.

d. An officer or ride leader of a formally organized bicycle club.

(3) The term "negligent act or omission" shall be defined in accordance with applicable State law, except that such meaning shall not include any reckless act or omission nor any grossly negligent act or omission.

(4) The term "nonprofit sports program" means any program (whether or not it is registered with or recognized by the State or any political subdivision of the State):

a. That is in a competitive sport formally recognized as a sport, on the date the cause of action to which this subchapter applies arises, by the Amateur Athletic Union or the National Collegiate Athletic Association, or is a formally organized noncompetitive recreational bicycle club whether recognized by the Amateur Athletic Union or the National Collegiate Athletic Association or not; and

b. That is organized for recreational purposes and whose activities are substantially for such purposes; and

c. No part of whose net earnings inures to the benefit of any private person.

65 Del. Laws, c. 258, § 1; 68 Del. Laws, c. 360, §§ 1, 2.;



§ 6836. Limitation on liability of nonprofit sports programs

(a) Uncompensated qualified staff. — Any person who renders services without compensation as a member of the qualified staff of a nonprofit sports program shall not be liable under the laws of this State for civil damages resulting from any negligent act or omission of such qualified member occurring in the performance of any duty of such qualified member to the extent that said damages exceed either existing liability insurance coverage applicable to the negligent act or omission or the minimum liability insurance coverage required by law if no coverage applicable to the negligent act or omission exists.

(b) Sponsors and operators. — Any person who sponsors or operates a nonprofit sports program shall not be liable under the laws of this State for civil damages resulting from any negligent act or omission of any person who renders services without compensation as a member of the qualified staff of a nonprofit sports program and occurring in the performance of any duty of such qualified member to the extent that said damages exceed either liability insurance coverage applicable to the negligent act or omission or minimum liability insurance coverage required by law if no coverage applicable to the negligent act or omission exists.

65 Del. Laws, c. 258, § 1.;



§ 6837. Applicability

This subchapter shall apply to any cause of action arising after April 21, 1986.

65 Del. Laws, c. 258, § 1.;






Subchapter VI Civic Organizations Maintaining Parkland

§ 6840. Definitions

As used in this subchapter:

(1) The term "member of a staff" means any person or entity which:

a. Is a member, board member, director or officer of a civic organization; or

b. Is an employee of a civic organization.

(2) The term "sponsor" means any person or entity which provides financial support to a civic organization through contributions, gifts or payment of dues.

(3) The term "negligent act or omission" shall be defined in accordance with applicable state law, except that such meaning shall not include any reckless act or omission or any grossly negligent act or omission.

(4) The term "civic organization" shall be defined as any nonprofit organization, which is the owner of parkland, or which has contracted with the State or a political subdivision thereof for the maintenance of parkland provided that:

a. The organization is not organized for profit or is qualified as an exempt organization under § 501(c) of the Internal Revenue Code of 1954, as amended [26 U.S.C. § 501(c)];

b. No part of the net earnings of the organization inures to the benefit of any private shareholder or individual.

(5) The term "parkland" shall be defined as real property, including improvements erected thereon and fixtures attached thereto, used primarily for recreational purposes and owned by the State, a political subdivision or a civic organization; provided that:

a. The property is not used by the civic organization or by any other person so as to benefit any officer, trustee, director, shareholder, member, employee, contributor or bondholder of the organization or operator or any other person through the distribution of profits or the payment of excessive compensation;

b. The property is used for recreational purposes and upon liquidation or dissolution of the organization, or abandonment by the organization, none of the assets of the organization or benefits from the property will inure to the benefit of anyone except a community chest, fund, foundation, government, governmental agency, civic association, maintenance corporation or other nonprofit organization;

c. The use of the property is open, without charge, to the public members of the civic organization, or to the residents of the neighborhood, community or subdivision in which the property is located, regardless of sex, race, creed, color or national origin;

d. The property does not have a swimming pool thereon.

66 Del. Laws, c. 169, § 1.;



§ 6841. Limitation on liability of civic organizations maintaining parkland

(a) No civic organization, as defined in § 6840 of this title, shall be liable under the laws of this State for civil damages resulting from any negligent act or omission of such organization, its staff or any person or entity with which such organization may contract, which act or omission occurs in connection with the construction or maintenance of parkland.

(b) No member of the staff of a civic organization shall be liable under the laws of this State for civil damages resulting from any negligent act or omission of such organization, its staff or any person or entity with which such organization may contract, which act or omission occurs in connection with the construction or maintenance of parkland. The immunity provided in this subsection shall apply only to the extent that said damages exceed either existing liability insurance coverage applicable to the negligent act or omission or the minimum liability insurance coverage required by law if no coverage applicable to the negligent act or omission exists.

(c) No sponsor of any civic organization shall be liable under the laws of this State for civil damages resulting from any negligent act or omission of such organization, its staff or any person or entity with which such organization may contract, which act or omission occurs in connection with the construction or maintenance of parkland. The immunity provided in this subsection shall apply only to the extent that said damages exceed either existing liability insurance coverage applicable to the negligent act or omission or the minimum liability insurance coverage required by law if no coverage applicable to the negligent act or omission exists.

66 Del. Laws, c. 169, § 1.;






Subchapter VII Immunity for Distribution of Fire Safety Devices and Equipment

§ 6850. Smoke detectors

(a) No nonprofit organization, municipality, town, county or other political subdivision of this State, or duly organized fire company, including volunteer fire companies, that distributes any type of smoke detection device and/or batteries free of charge to the recipient thereof shall be liable for any civil damages arising out of any injury to person or property proximately caused by an alleged defect in the design, manufacturing, maintenance or operation of any smoke detection device and/or battery distributed pursuant to this section. No duly organized fire company, including volunteer fire companies, and no firefighter thereof, that mounts a battery-operated smoke detection device on a wall or ceiling, or that installs batteries in a battery-operated smoke detection device, free of charge to the recipient thereof shall be liable for any civil damages arising out of any injury to person or property proximately caused by the installation of the smoke detection device and/or battery pursuant to this section. The immunity provided by this section does not apply if the smoke detection device or battery is sold or offered for sale or with respect to the installation of a smoke detection device if the firefighter does not test the smoke detection device upon installation. Nothing in this section is intended to limit any liability on the part of the manufacturer, distributor or retailer of a smoke detection device or battery.

(b) The immunities granted in subsection (a) of this section apply only to the degree and extent that no insurance coverage exists.

73 Del. Laws, c. 147, § 1.;



§ 6851. Donations to volunteer fire department

(a) Liability protection. — A person who donates qualified fire control or rescue equipment to a volunteer fire department shall not be liable for civil damages for personal injuries, property damage or loss, or death caused by the equipment after the donation.

(b) Exceptions. — Subsection (a) of this section does not apply to a person if:

(1) The person's act or omission causing the injury, damage, loss, or death constitutes gross negligence or intentional misconduct;

(2) The person is the manufacturer of the qualified fire control or rescue equipment; or

(3) The person modified or altered the equipment after it had been recertified by an authorized technician as meeting the manufacturer's specifications.

(c) Definitions. —

(1) "Authorized technician" means a technician who has been certified by the manufacturer of fire control or fire rescue equipment to inspect such equipment. The technician need not be employed by a state or local agency administering the distribution of the fire control or fire rescue equipment.

(2) "Fire control or rescue equipment" shall be understood to include any fire vehicle, fire fighting tool, communications equipment, protective gear, fire hose, or breathing apparatus.

(3) "Person" shall be understood to include any governmental or other entity.

(4) "Qualified fire control or rescue equipment" shall mean fire control or fire rescue equipment that has been recertified by an authorized technician as meeting the manufacturer's specifications.

(5) "Volunteer Fire Department" shall mean those volunteer fire departments which are subject to certification and regulation by the State Fire Prevention Commission.

(d) Effective date. — This section applies only to liability for injury, damage, loss, or death caused by equipment that, for purposes of subsection (a) of this section, is donated on or after May 27, 2010.

77 Del. Laws, c. 248, § 1.;









CHAPTER 69. FIREWORKS

§ 6901. Selling or possessing fireworks; exceptions

No person shall store, sell, offer or expose for sale, or have in possession with intent to sell or to use, discharge or cause to be discharged, ignited, fired or otherwise set in action within this State, any fireworks, firecrackers, rockets, sparklers, torpedoes, Roman candles, fire balloons or other fireworks or substances of any combination whatsoever designed or intended for pyrotechnic display except after having obtained a permit as provided in § 6903 of this title and also except as provided in § 6906 of this title. This section shall not apply to any person established and manufacturing fireworks of any or all kinds in this State on September 5, 1939.

The term "fireworks," as used in this chapter, shall mean and include any combustible or explosive composition, or any substance or combination of substances, or article prepared for the purpose of producing a visible or an audible effect by combustion, explosion, deflagration or detonation and shall include blank cartridges, toy pistols, toy cannons, toy canes or toy guns in which explosives are used, the type of balloons which require fire underneath to propel the same, firecrackers, torpedoes, skyrockets, Roman candles, Daygo bombs, sparklers or other fireworks of like construction and any fireworks containing any explosive or flammable compound, or any caps or tablets or other device containing any explosive substance, except that the term "fireworks" shall not include toy pistols, toy canes, toy guns or other devices in which paper caps manufactured in accordance with the United States Interstate Commerce Commission regulations for packing and shipping of toy paper caps are used and toy pistol paper caps manufactured as provided therein, the sale and use of which shall be permitted at all times.

42 Del. Laws, c. 180, § 1; 16 Del. C. 1953, § 6901; 51 Del. Laws, c. 334, § 1; 52 Del. Laws, c. 275, § 1.;



§ 6902. Discharging rifle or other explosives; exceptions

No person shall fire or discharge in or on or into any street, highway, alley or public place in the State any rifle, gun, pistol, revolver, cane, cannon or other appliance, whether projecting or exploding any bullet, cartridge, blank cartridge, cap (except a cap excluded from the provisions hereof under the definition set forth in § 6901 of this title) or otherwise or any explosive substance or mixture of chlorates or nitrates. This section shall not apply to peace officers in the regular discharge of their duties as such. Nothing in this section shall be construed to prohibit any person from using explosives in quarrying or for blasting or other industrial use.

42 Del. Laws, c. 180, § 2; 16 Del. C. 1953, § 6902; 52 Del. Laws, c. 275, § 2.;



§ 6903. Permit for public display of fireworks; actions by injured persons

(a) Any association or company desiring to hold a public display of fireworks may apply to the Office of the State Fire Marshal for a permit to hold such display if application is made 30 days prior to the date of holding the display.

(b) The application for a permit shall set forth the date, hour and place of holding such display and place of storing fireworks prior to display, also the name of the person holding the display and name of person in charge of igniting the fireworks.

(c) The application shall be accompanied by a certificate of insurance issued by a bona fide insurance company licensed by the State Insurance Commissioner showing a minimum of $1,000,000 liability insurance per event for those persons who suffer injuries as a result of any discharge of the fireworks by the applicant or anyone acting for or on the applicant's behalf.

(d) If the State Fire Marshal is satisfied that the holding of the display is supervised by a competent and experienced person and that the display will not be a detriment to the community or area in which the display is held, the Marshal may grant a permit for the display. The place of storage of fireworks prior to the display shall be subject to the approval of the State Fire Marshal.

42 Del. Laws, c. 180, § 3; 16 Del. C. 1953, § 6903; 58 Del. Laws, c. 227, §§ 1-3; 61 Del. Laws, c. 301, §§ 1-3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 447, § 1.;



§ 6904. Confiscation of illegally stored fireworks or explosives

The State Fire Marshal shall confiscate all fireworks or explosives illegally stored within the State.

42 Del. Laws, c. 180, § 4; 16 Del. C. 1953, § 6904; 58 Del. Laws, c. 227, § 4; 61 Del. Laws, c. 301, § 4.;



§ 6905. Penalties; jurisdiction

(a) Whoever violates this chapter shall be fined not less than $25 nor more than $100.

(b) Justices of the peace shall have jurisdiction of any violation of this chapter.

42 Del. Laws, c. 180, § 5; 16 Del. C. 1953, § 6905.;



§ 6906. Agricultural use

Nothing in this chapter shall prohibit the importation, sale, purchase or use of fireworks used or to be used solely and exclusively for the purpose of frightening birds from crops and such importation, sale, purchase or use shall be governed by rules and regulations to be prescribed by the Board of Agriculture.

16 Del. C. 1953, § 6906; 51 Del. Laws, c. 334, § 2.;






CHAPTER 70. STORAGE OF EXPLOSIVES

§ 7001. Signs on premises containing stored explosives

(a) Upon the premises on which explosives are stored there shall be posted signs with the words "EXPLOSIVES — KEEP OFF" legibly printed thereon in letters not less than 3 inches high. Signs shall be placed so that a bullet passing through them will not strike any nearby magazine.

(b) When explosives are being processed or are used in connection with any manufacturing process or if explosives are stored at such manufacturing establishment, a sign no smaller than 4 square feet bearing the words "DANGER — EXPLOSIVES" shall be kept posted at the main plant entrance and, in addition to this, the remainder of the premises shall be posted with signs as set forth in subsection (a) of this section.

16 Del. C. 1953, § 7001; 52 Del. Laws, c. 334.;



§ 7002. Exceptions

This chapter shall not apply to regularly licensed commercial establishments handling the sales and distribution of firearms and ammunition.

16 Del. C. 1953, § 7002; 52 Del. Laws, c. 334.;



§ 7003. Storage within residential district prohibited

It shall be unlawful for any person to store explosive materials within a residential district as zoned by the local zoning authority. "Explosive materials" shall have the same definition as set forth in Chapter 71 of this title. This section shall not apply to the storage of explosive materials that fall within the scope of § 7101 of this title.

64 Del. Laws, c. 118, § 1.;



§ 7004. Penalties

Whoever fails to comply with or violates any of the provisions of this chapter shall be fined not less than $25 nor more than $1,000 or imprisoned not more than 1 year, or both.

16 Del. C. 1953, § 7003; 52 Del. Laws, c. 334; 64 Del. Laws, c. 118, § 2.;






CHAPTER 71. SALE, PURCHASE, RECEIPT, POSSES- SION, TRANSPORTATION, USE, SAFETY AND CONTROL OF EXPLOSIVE MATERIALS

§ 7101. Scope

This chapter is intended to supplement the requirements of any federal laws and regulations promulgated by any federal department or agency. This chapter shall apply to the sale, purchase, possession, receipt, transportation and use of explosive materials as provided herein, but shall not apply to:

(1) Explosive materials while in the course of transportation via railroad, water, highway or air when the explosive materials are moving under the jurisdiction of and in conformity with regulations adopted by any federal department or agency;

(2) The laboratories of schools, colleges and similar institutions when confined to the purpose of instruction or research, or to explosive materials in the forms prescribed by the official United States Pharmacopoeia or the National Formulary and used in medicines and medicinal agents;

(3) The normal and emergency operations of any government, including all departments, agencies and divisions thereof, provided they are acting in their official capacity and in the proper performance of their duties or functions;

(4) Explosive materials for delivery to any government or any departments, agencies and divisions thereof;

(5) Pyrotechnics commonly known as fireworks, including signaling devices such as flares, fuses and torpedoes;

(6) Small arms ammunition and components therefor, which are subject to the Gun Control Act of 1968 [18 U.S.C. § 921 et seq.] and regulations promulgated thereunder;

(7) Gasoline, fertilizers and propellant-actuated power devices or tools;

(8) Any type of black powder in quantities of less than 5 pounds.

16 Del. C. 1953, § 7101; 58 Del. Laws, c. 498, § 1.;



§ 7102. Definitions

As used in this chapter:

(1) "Crime punishable by imprisonment for a term exceeding 1 year" shall not mean (i) any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulation of business practices or (ii) any state offense (other than one involving a firearm or explosive material) classified by the laws of any state as a misdemeanor and punishable by a term of imprisonment of 2 years or less.

(2) "Distribute" shall mean to issue, give, transfer or otherwise dispose of.

(3) "Explosive-actuated devices" shall mean any tool or special mechanized device which is actuated by explosives, other than smokeless propellants.

(4) "Explosive materials" means explosives, blasting agents and detonators as follows:

a. "Explosives" means any chemical compound mixture or device the primary or common purpose of which is to function by explosion. The term includes, but is not limited to, dynamite and other high explosives, black powder, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, igniter cord, igniters and those materials included in the list published annually in the Federal Register by the Secretary of the Treasury pursuant to the Organized Crime Control Act of 1970 [18 U.S.C. § 841 et seq.].

b. "Blasting agent" means any material or mixture consisting of fuel and oxidizer intended for blasting not otherwise defined as an explosive; provided, that the finished product, as mixed for use or shipment, cannot be detonated by means of a numbered 8 test blasting cap when unconfined.

c. "Detonator" means any device containing a detonating charge that is used for initiating detonation in an explosive. The term includes, but is not limited to, electric blasting caps of instantaneous and delay types, blasting caps for use with safety fuses and detonating-cord delay connectors.

(5) "Fugitive from justice" shall mean any person who has fled from the jurisdiction of any court of record to avoid prosecution for any crime or to avoid giving testimony in any criminal proceeding. The term shall also include any person who has been convicted of any crime and has fled to avoid imprisonment.

(6) "Issuing authorities" shall mean the State Fire Marshal and such local fire marshals as and to the extent the State Fire Marshal shall so designate.

(7) "Person" means any individual, corporation, company, association, firm, partnership, society or joint stock company.

(8) "Propellant-actuated power devices or tools" shall mean any tool or special mechanized device or gas generator system which is actuated by smokeless propellant or which releases and directs work through a smokeless propellant charge. It does not include explosive-actuated devices.

16 Del. C. 1953, § 7102; 58 Del. Laws, c. 498, § 1.;



§ 7103. General provisions

(a) Loading explosive materials into railroad cars near passenger tracks; penalty. —

(1) No person shall load explosive materials into cars on any railroad in this State within 100 yards of the bed of the regular track used in carrying passengers.

(2) Whoever engages or participates in any way in loading or putting explosive materials into cars standing within 100 yards of the regular bed of any railroad engaged in carrying passengers in this State shall be fined $1,000 or imprisoned for 6 months, or both.

(b) Delivering explosive materials to warehouseperson or carrier without disclosure and marking; penalty. — Whoever, within the limits of this State, delivers or causes to be delivered to any warehouseperson for storage, or delivers or causes to be delivered to any carrier, whether by land or water, for transportation, any keg, can or other package known by such person to contain explosive materials without first disclosing to the warehouseperson or carrier, the warehouseperson's or carrier's proper agents or servants, the character of the contents of such keg, can or package and without also having plainly marked or stamped on every such keg, can or package the true nature of the contents thereof, shall, for each offense, be fined not more than $1,000 or imprisoned not more than 6 months, or both.

(c) False representations or false marking of package containing explosive materials; penalty. — Whoever, within the limits of this State, delivers or causes to be delivered to any warehouseperson for storage, or delivers or causes to be delivered to any carrier, whether by land or water, for transportation, any keg, can or other package known by such person to contain explosive materials which keg, can or package is falsely marked as to its contents, or whoever, at the time of such delivery, makes a false and fraudulent statement as to the character of the contents of any such keg, can or package to any such warehouseperson or carrier, the warehouseperson's or carrier's proper agents or servants, whereby such warehouseperson or carrier, the warehouseperson's or carrier's proper agents or servants, are deceived and misled as to the explosive and dangerous qualities of the contents of such keg, can or package, shall, for each offense, be fined not more than $2,000 or imprisoned not more than 1 year, or both.

16 Del. C. 1953, § 7103; 58 Del. Laws, c. 498, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7104. Purchase, receipt and possession

(a) License. — It shall be unlawful for any person to purchase, receive or possess explosive materials in the State without obtaining a license from the issuing authorities.

(b) Federal license or permit. — Any person who possesses a license or permit under Title XI of the Organized Crime Control Act [18 U.S.C. § 841 et seq.] properly covering the activities of such person shall not be required to obtain a license under this section.

16 Del. C. 1953, § 7104; 58 Del. Laws, c. 498, § 1.;



§ 7105. Sale

No person shall sell or distribute explosive materials to any person without first obtaining a copy of the license which authorizes the distributee to purchase, receive or possess explosive materials as provided in this chapter; provided that such person shall not be required to again obtain a copy of said license during the effective term shown on said license.

16 Del. C. 1953, § 7105; 58 Del. Laws, c. 498, § 1.;



§ 7106. Licensed blasters

(a) License. — It shall be unlawful for any person to use explosive materials unless such person, or if such person is a business entity, an employee of such person using such explosive materials, possesses a blaster's license issued by the issuing authorities having jurisdiction over the locality in which such materials are used. The blaster's license must conform to the class and use as provided in subsection (e) of this section and be carried on the person of each such individual during the use of the explosive materials.

(b) Use. — Use of explosive materials shall include all applications of explosives for any purpose whatsoever, unless specifically exempted by subsection (c) of this section.

(c) Use does not include. — For purposes of this section, use does not include any type of commercial manufacturing or research conducted in laboratories of commercial or educational institutions.

(d) Qualifications. — Blaster's licenses will be issued only to a natural person and shall bear the person's name, address and photograph. In addition to the qualifications specified in § 7107 hereof, such person must satisfy each of the following qualifications:

(1) Present evidence of training, knowledge and experience in the transporting, storing, handling and use of explosive materials.

(2) Be able to understand and give written and oral orders.

(3) Be knowledgeable of federal, state and local laws and regulations pertaining to explosive materials.

(4) Be able to pass a qualifying written or oral examination as required by the issuing authorities.

(5) Be physically and mentally fit for the work required.

(6) Such other requirements as the issuing authorities are hereby authorized to prescribed by regulations.

(e) Classes of license. — Blaster's license shall be issued by the issuing authorities and shall include the following classes of licenses:

16 Del. C. 1953, § 7106; 58 Del. Laws, c. 498, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7107. Administration

(a) Application. — Applications for license hereunder shall be made to the issuing authorities having jurisdiction over the locality for which license is requested on forms and as prescribed in regulations issued by such authorities.

(b) License fees. — License fees shall be paid at the time of application in the amount of $10.

(c) Qualifications. — No issuing authorities shall issue any license to any person unless:

(1) The applicant is at least 21 years of age, or if a business entity, properly qualified to do business in the State.

(2) The applicant has not been convicted of a wilful violation of any provisions of this chapter.

(3) The applicant has not knowingly withheld information or has not made any false or fictitious statement intended or likely to deceive in connection with the application.

(4) The applicant has certified in writing familiarity and understanding of all published federal, state and local laws relating to explosives at the location of the applicant's activities.

(5) The applicant has not been convicted in any court of a crime punishable by imprisonment for a term exceeding 1 year.

(6) The applicant is not a fugitive from justice.

(7) The applicant is not an unlawful user of or addicted to marijuana (as defined in § 4761 of the Internal Revenue Code of 1954 [Repealed]) or any depressant or stimulant drug (as defined in § 201(2) of the Federal Food, Drug and Cosmetic Act [Obsolete]), or narcotic drug (as defined in § 4731(a) of the Internal Revenue Code of 1954 [Repealed]).

(d) Posting and possession of licenses. — Licenses issued under this chapter, except as otherwise provided with respect to blaster's licenses, shall be kept posted on premises or on the person of the licensee and be available for inspection.

(e) Licensed locations and activities. — Each license issued under this chapter shall specify the licensee, the licensed activity, its effective date and its expiration date.

(f) Regulations and forms. — The administration of this chapter shall be vested in the issuing authorities who are authorized to:

(1) Prescribe such rules and regulations as are deemed reasonably necessary to carry out this chapter. The issuing authorities shall give reasonable public notice and afford to interested parties opportunity for hearing prior to prescribing such regulations.

(2) Prescribe forms required for the administration of this chapter.

(g) Right of inspection and disclosure. — The issuing authorities or their designees may enter during business hours the premises (including places of storage) of any licensee for the purpose of inspecting or examining (1) any records or documents kept by such licensee, and (2) any explosive materials kept or stored by such licensee. Upon the request of any federal agency, the issuing authorities shall make available any information which it may obtain by reason of this section with respect to the identification of persons within the State who have purchased or received explosive materials, together with a description of such explosive materials.

(h) Denial or revocation of license. — A license under this chapter may be denied or revoked for failure to comply with or satisfy the requirements of any provision of this chapter and for any of the following reasons:

(1) Noncompliance with any order of the applicable issuing authorities.

(2) Proof that the applicant or licensee has been convicted of a crime punishable by imprisonment for more than 1 year.

(3) Proof that the applicant or licensee advocates or knowingly belongs to any organization or group which advocates violent overthrow or violent action against any federal, state or local government, or any individuals therein.

(4) Proof that the applicant or licensee suffers from a mental or physical defect which makes applicant or licensee unfit for the work required.

(5) Violation by the applicant or licensee of any provision of any law or regulation relating to explosive materials or proof that false information was given or misrepresentation made to obtain the license.

(6) Failure by the applicant or licensee to advise the issuing authorities of any change in a material fact supplied in the application.

In any case where the issuing authorities deny or revoke a license, they promptly will notify the applicant or licensee of the basis for the revocation or denial and afford the applicant or licensee an opportunity for a hearing in the manner prescribed by the regulations of the issuing authorities.

(i) Renewal. — Licenses issued under this chapter shall be effective for not more than 2 years and may be renewed as the issuing authorities may prescribe by regulations.

(j) Emergency variations. — Issuing authorities may approve variations from the requirements of this chapter when they find that an emergency exists and that the proposed variations from the specific requirements (1) are necessary and (2) will not hinder the effective administration of this chapter.

16 Del. C. 1953, § 7107; 58 Del. Laws, c. 498, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7108. Authority to purchase in contiguous states

Any person who is a resident of the State and who uses explosive materials in the conduct of business or occupation may lawfully purchase explosive materials from a seller located or residing in a state contiguous to the State, provided such person is properly licensed under this chapter.

16 Del. C. 1953, § 7108; 58 Del. Laws, c. 498, § 1.;



§ 7109. Records

(a) Records required. — It shall be unlawful for any person willfully to purchase, possess, receive, sell or distribute explosive materials in the State without keeping records as specified in this section.

(b) Contents of records. — Records of purchases, possession and receipts of explosive materials shall be maintained by the persons purchasing, possessing and receiving the explosive materials and shall include the date of the transaction, the name, address and license or permit number of the person from whom received, the name of the manufacturer and importer (if any), the manufacturer's marks of identification (if any), and the quantity and description of explosive materials. With respect to explosive materials sold or distributed, the seller or distributor shall record the name, address and license or permit number of the distributee, the date of transaction, the name of the manufacturer and importer (if any), the manufacturer's marks of identification (if any), and the quantity and description of the explosive materials.

(c) False entry. — It shall be unlawful for any licensee or permittee knowingly to make any false entry in any record which the licensee or permittee is required to keep pursuant to this section or regulations promulgated under subsection (f) of § 7107 of this title.

(d) Record retention. — Any record required by this chapter or regulations promulgated under its provisions shall be retained by the licensee or permittee for not less than 5 years from the date of the transaction recorded.

16 Del. C. 1953, § 7109; 58 Del. Laws, c. 498, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7110. Safety

The issuing authorities are authorized to issue such safety regulations as are deemed by the issuing authorities to be necessary in their respective jurisdictions.

16 Del. C. 1953, § 7110; 58 Del. Laws, c. 498, § 1.;



§ 7111. Notice to affected persons

Any person engaged in blasting shall make reasonable efforts to notify persons residing in areas that may be affected by blasting, and businesses, schools, churches and other public and private enterprises located in areas that may be affected by blasting of the intent to engage in blasting and the schedule for blasting, including the dates and times during which the person will engage in blasting. For purposes of this section, "any person" shall not include law enforcement officers acting within the scope of their duties.

75 Del. Laws, c. 401, § 1.;



§ 7112. Transportation

It shall be unlawful for any person to transport explosive materials in violation of the regulations relating to the transportation of explosive materials. Issuing authorities are authorized to issue regulations covering the transportation of explosive materials in their areas of jurisdiction. Compliance with applicable regulations of the United States Department of Transportation issued pursuant to 18 U.S.C., §§ 831 through 835 of the United States Code [18 U.S.C. §§ 832-835 repealed], and such other federal regulations as exist or are adopted from time to time, shall be deemed compliance with this chapter and the regulations issued hereunder.

16 Del. C. 1953, § 7111; 58 Del. Laws, c. 498, § 1; 75 Del. Laws, c. 401, § 1.;



§ 7113. Penalties

Any person violating this chapter, other than § 7103 of this title, or any rules or regulations made thereunder:

(1) Shall for each offense be punished by a fine of not more than $2,000 or by imprisonment for not more than 1 year, or by both such fine and imprisonment, and any license issued under this chapter shall be subject to revocation for such period as the applicable issuing authorities deem appropriate;

(2) And, if such violation was committed with the knowledge or intent that any explosive material involved was to be used to kill, injure or intimidate any person or unlawfully to damage any real or personal property, the person committing such violation shall be guilty of a felony and for each offense be fined not more than $10,000 or imprisoned for not more than 10 years, or both;

(3) And if personal injury results, shall be guilty of a felony and imprisoned for not more than 20 years or fined not more than $20,000 or both;

(4) And if death results, shall be guilty of a felony and subject to imprisonment for any term of years or for life.

The Superior Court shall have exclusive jurisdiction of violations of this chapter.

16 Del. C. 1953, § 7112; 58 Del. Laws, c. 498, § 1; 75 Del. Laws, c. 401, § 1.;



§ 7114. Limitation on legislation

This chapter is intended to and shall preempt and supersede all existing and future county, town, city or municipal ordinances or regulations respecting the subjects covered by this chapter.

16 Del. C. 1953, § 7113; 58 Del. Laws, c. 498, § 1; 75 Del. Laws, c. 401, § 1.;






CHAPTER 71A. REDUCED IGNITION PROPENSITY CIGARETTES

§ 7116. Definitions

As used in this chapter:

(1) "Agent" shall mean any person authorized by the State to purchase and affix tax stamps on packages of cigarettes.

(2) "Cigarette" means:

a. Any roll for smoking whether made wholly or in part of tobacco or any other substance, irrespective of size or shape and whether or not such tobacco or substance is flavored, adulterated or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material other than leaf tobacco; or

b. Any roll for smoking wrapped in any substance containing tobacco which, because of its appearance the type of tobacco used in the filler or its packaging and labeling, is likely to be offered, or purchased by, consumers as a cigarette as described in paragraph (2)a. of this section above.

(3) "Manufacturer" shall mean:

a. Any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that such manufacturer intends to be sold in this State, including cigarettes intended to be sold in the United States through an importer; or

b. The first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

c. Any entity that becomes a successor of an entity described in paragraph (3)a. or (3)b. of this section.

(4) "Quality control and quality assurance program" shall mean the laboratory procedures implemented to ensure that operator bias systematic and nonsystematic methodological errors and equipment-related problems do not affect the results of the testing. This program ensures that the testing repeatability remains within the required repeatability values stated in § 7117(a)(6) of this title for all test trials used to certify cigarettes in accordance with this chapter.

(5) "Repeatability" shall mean the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95 percent of the time.

(6) "Retail dealer" shall mean any person other than a manufacturer or wholesale dealer engaged in selling cigarettes or tobacco products.

(7) "Sale" means in addition to its usual meaning, any sale, transfer, exchange, theft, barter, gift or offer for sale and distribution, in any manner or by any means whatsoever.

(8) "Sell" shall mean to sell or to offer or agree to do the same.

(9) "State Fire Marshal" shall mean the Delaware State Fire Marshal or the State Fire Marshal's deputies.

(10) "Wholesale dealer" shall mean any person who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and any person who owns, operates or maintains 1 or more cigarette or tobacco product vending machines in, at or upon premises owned or occupied by any other person.

76 Del. Laws, c. 100, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7117. Test method and performance standard

(a) Except as provided in subsection (g) of this section, no cigarettes may be sold or offered for sale in this State or offered for sale or sold to persons located in this State unless such cigarettes have been tested in accordance with the test method and meet the performance standard specified in this subsection; and a written certification has been filed by the manufacturer with the State Fire Marshal in accordance with § 7118 of this title, and the cigarettes have been marked in accordance with § 7119 of this title.

(1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) standard E2187-04 "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(2) Testing shall be conducted on 10 layers of filter paper.

(3) No more than 25 percent of the cigarettes tested in a test trial in accordance with this subsection shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by this subsection shall only be applied to a complete test trial.

(5) Written certification shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or other comparable accreditation standard required by the State Fire Marshal.

(6) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of testing results. The repeatability value shall be no greater than 0.19.

(7) This section does not require additional testing if cigarettes are tested consistent with this chapter for any other purpose.

(8) Testing performed or sponsored by the State Fire Marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

(b) Each cigarette listed in a certification submitted pursuant to § 7118 of this title that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least 2 nominally identical bands on the paper surrounding the tobacco column. At least 1 complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design there shall be at least 2 bands fully located at last 15 millimeter from the lighting end and 10 millimeters from the filter end of the tobacco column, or 10 millimeters from the labeled end of the tobacco column for a nonfiltered cigarette.

(c) The manufacturer or manufacturers of a cigarette that the State Fire Marshal determines cannot be tested in accordance with the test method prescribed in subsection (a) of this section shall propose a test method and performance standard for such cigarette to the State Fire Marshal. Upon approval of the proposed test method and a determination by the State Fire Marshal that the performance standard proposed by the manufacturer or manufacturers is equivalent to the performance standard prescribed in paragraph (a)(3) of this section, the manufacturer or manufacturers may employ such test method and performance standard to certify such cigarette pursuant to § 7118 of this title. If the State Fire Marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter, and the State Fire Marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, then the State Fire Marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this State, unless the State Fire Marshal demonstrates a reasonable basis why the alternative test should not be accepted under this chapter. All other applicable requirements of this section shall apply to such manufacturer or manufacturers.

(d) In order to ensure compliance with the performance standard specified in subsection (a) or (c) of this section, data from testing conducted by manufacturers to comply with this performance standard shall be kept on file by such manufacturers for a period of 3 years and shall be sent to the State Fire Marshal upon its request, and to the Office of the Attorney General upon its request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request shall be subject to a civil penalty not to exceed $10,000 for each day after the sixtieth day that the manufacturer does not make such copies available.

(e) The State Fire Marshal may adopt a subsequent ASTM Standard Test Method for Measuring Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04.

(f) As of January 1, 2010, and at least every 3 years thereafter, the State Fire Marshal shall undertake a review of the effectiveness of this chapter and report its findings to the legislature. Based upon such review, the State Fire Marshal may recommend legislation to improve the effectiveness of this chapter. The report and legislative recommendations shall be submitted no later than June 30 following the conclusion of each 3-year period.

(g) The requirements of subsection (a) of this section shall not prohibit:

(1) Wholesale or retail dealers from selling their existing inventory of cigarettes on or after January 1, 2009, if the wholesale or retailer dealer can establish that state tax stamps were affixed to the cigarettes prior to January 1, 2009, and if the wholesale or retail dealer can establish that the inventory was purchased prior to January 1, 2009, in comparable quantity to the inventory purchased during the same period of the prior year.

(2) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this subsection, the term "consumer testing" shall mean an assessment of cigarettes that is conducted by a manufacturer (or under the control and direction of a manufacturer), for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment, and in a controlled setting where the cigarettes are either consumed on-site or returned to the testing administrators at the conclusion of testing.

(h) This chapter shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes.

76 Del. Laws, c. 100, § 1.;



§ 7118. Certification of compliance by manufacturers

(a) Each manufacturer shall submit to the State Fire Marshal a written certification attesting that:

(1) Each cigarette listed in the certification has been tested in accordance with § 7117 of this title;

(2) Each cigarette listed in the certification meets the performance standard set forth under § 7117(a)(3) of this title;

(3) Each cigarette listed in the certification shall be described with the following information:

a. Brand (i.e., the trade name on the package);

b. Style (i.e., light, ultra light);

c. Length in millimeters;

d. Circumference in millimeters;

e. Flavor (e.g., menthol, chocolate), if applicable;

f. Filter or nonfilter;

g. Package description (e.g., soft pack, box);

h. Marking approved in accordance with § 7119 of this title.

i. The name, address and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

j. The date that the testing occurred.

(b) Such certifications shall be made available to the Attorney General and the Division of Revenue for the purposes of ensuring compliance with this section. Each cigarette certified under this section shall be recertified every 3 years.

(c) For each cigarette listed in a certification a manufacturer shall pay to the State Fire Marshal a $250 fee. The State Fire Marshal shall have the power to adjust this fee to an amount sufficient only to provide for processing, testing, enforcement and oversight activities related to this chapter.

(d) There is hereby established in the custody of the State Comptroller a special nonlapsing fund to be known as the "Cigarette Fire Safety and Firefighter Protection Act Enforcement Fund." Such fund shall consist of all certification fees submitted by manufacturers, and shall, in addition to any other moneys made available for such purpose, be available to the State Fire Marshal's Office and shall be used solely to support State processing testing, enforcement and oversight activities related to this chapter. All payments from the Cigarette Fire Safety and Firefighter Protection Act Enforcement Fund shall be made on the audit and warrant of the State Treasurer on vouchers certified and submitted by the State Fire Marshal.

(e) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this chapter, that cigarette shall not be sold or offered for sale in this State until the manufacturer retests the cigarette in accordance with the testing standards set forth in § 7117 of this title and maintains records of that retesting as required by § 7117 of this title. Any altered cigarette which does not meet the performance standard set forth in § 7117 of this title may not be sold in this State.

76 Del. Laws, c. 100, § 1.;



§ 7119. Package markings

(a) Cigarettes that are certified by a manufacturer in accordance with § 7118 of this title shall be marked to indicate compliance with the requirements of § 7117 of this title. Such marking shall be in 8 point font type or larger and consist of:

(1) Modification of the product UPC code to indicate a visible mark printed at or around the area of the UPC code. Such mark may consist of alphanumeric or symbolic character or characters permanently stamped, engraved, embossed or printed in conjunction with the UPC code; or

(2) Any visible combination of alphanumeric or symbolic character or characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap; or

(3) Printed, stamped, engraved or embossed test that indicates that the cigarettes meet the standards of this section; or

(4) The letters "FSC", which signifies Fire Standards Compliant appearing in 8 point type or larger and permanently printed, stamped, engraved or embossed on the package at or near the UPC code.

(b) A manufacturer must use only 1 marking and must apply this marking uniformly for all packages (including, but not limited to, packs, cartons and cases) and brands marketed by that manufacturer.

(c) The State Fire Marshal must be notified as to the marking that is selected.

(d) Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the State Fire Marshal for approval. Upon receipt of the request, the State Fire Marshal shall approve or disapprove the marking offered, except that the State Fire Marshal shall approve:

(1) Any marking in use and approved for sale in New York State pursuant to New York Fire Safety Standard for Cigarettes, or

(2) The letters "FSC", which signifies Fire Standards Compliant appearing in 8 point type or larger and permanently printed, stamped, engraved or embossed on the package at or near the UPC code.

(e) Proposed markings shall be deemed approved if the State Fire Marshal fails to act within 10 business days of receiving a request for approved.

(f) No manufacturer shall modify its approved marking unless the modification has been approved by the State Fire Marshal in accordance with this § 7119.

(g) Manufacturers certifying cigarettes in accordance with § 7118 of this title shall provide a copy of such certifications to all wholesale dealers and agents to which they sell cigarettes, and shall also provide sufficient copies of an illustration of the package markings utilized by the manufacturer pursuant to this § 7119 for each retailer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents and retail dealers shall permit the State Fire Marshal, the Director of the Division of Revenue, the Office of the Attorney General, or employees thereof, to inspect markings of cigarette packaging marked in accordance with this section.

76 Del. Laws, c. 100, § 1.;



§ 7120. Enforcement and penalties

(a) A manufacturer, wholesale dealer, agent or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of § 7117 of this title shall be subject to a civil penalty not to exceed $100 for each pack of such cigarettes sold or offered for sale provided that in no case shall the penalty against any such person or entity exceed $100,000 during any 30-day period.

(b) A retail dealer who knowingly sells or offers to sell cigarettes in violation of § 7117 of this title shall be subject to a civil penalty not to exceed $100 for each pack of such cigarettes sold or offered for sale provided that in no case shall the penalty against any retail dealer exceed $25,000 during any 30-day period.

(c) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to § 7118 of this title shall be subject to a civil penalty of at least $75,000, and not to exceed $250,000 for each such false certification.

(d) Any person violating any other provision in this chapter shall be subject to a civil penalty for a first offense not to exceed $1,000, and for a subsequent offense subject to a civil penalty not to exceed $5,000, for each such violation.

(e) Any cigarettes that have been sold or offered for sale that do not comply with the performance standard required by § 7117 of this title shall be subject to forfeiture. Cigarettes forfeited pursuant to this section shall be destroyed; provided, however, that prior to the destruction of any cigarette forfeited pursuant to these provisions, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(f) The State Fire Prevention Commission is authorized to promulgate regulations as necessary to implement and administer this law.

(g) The State Fire Prevention Commission may, in consultation with the State Fire Marshal, Director of the Division of Revenue and/or the Attorney General, promulgate regulations to conduct random inspections of wholesale dealers, agents, and retail dealers to ensure that only cigarettes complying with this chapter are sold in the State.

(h) In addition to any other remedy provided by the law, the Attorney General may file an action in state court for a violation of this chapter, including petitioning for injunctive relief or to recover any costs or damages suffered by the State government because of a violation of this section, including enforcement costs relating to the specific isolation and attorney's fees. In any such action, the Attorney General shall have the same authority to investigate and to obtain remedies if the action were brought (under authorizing statutes and authorities). Each violation of this chapter or of the rules adopted under this section constitutes a separate civil violation for which the Attorney General may obtain relief.

(i) Whenever any law-enforcement personnel or duly authorized representative of the State Fire Marshal shall discover any cigarettes that have not been marked in the manner required by § 7119 of this title, such personnel is hereby authorized and empowered to seize and take possession of such cigarettes. Such cigarettes shall be turned over to the Department of Finance, and shall be forfeited to the State. Cigarettes seized pursuant to this section shall be destroyed; provided, however, that prior to the destruction of any cigarette seized pursuant to these provisions, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(j) The State Fire Marshall is authorized to enforce this chapter as necessary to implement and administer this law.

76 Del. Laws, c. 100, § 1; 77 Del. Laws, c. 444, §§ 15-18.;



§ 7121. Fire Prevention and Public Safety Fund

(a) The State Fire Marshal shall assess all civil penalties as outlined in this chapter.

(b) All civil penalties will be paid within 30 days of assessment.

(c) The moneys derived from the civil penalties will be split equally between the State Fire Marshal for enforcement of this section, and the Fire Detection Fund pursuant to § 6637 of this title.

76 Del. Laws, c. 100, § 1.;



§ 7122. Exemptions

This chapter shall not be construed to affect the making or manufacturing of cigarillos. A cigarillo shall mean a small cigar or cigarette wrapped in tobacco instead of paper.

76 Del. Laws, c. 100, § 1.;



§ 7123. Sale outside of Delaware

Nothing in this chapter shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of § 7117 of this title if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States, and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this State.

76 Del. Laws, c. 100, § 1.;



§ 7124. Effective date

This chapter shall take effect on January 1, 2009, and the requirement that only cigarettes certified as compliant with the performance standard herein may be sold shall not prohibit wholesale dealers or retail dealers from selling their existing inventory of cigarettes on or after January 1, 2009, if the wholesale dealer or retailer can establish that state tax stamps were affixed to the cigarettes prior to January 1, 2009, and if such wholesale dealer or retailer can establish that such inventory was purchased prior to January 1, 2009, in comparable quantity to the inventory purchased during the same period of the prior year. Nothing in this chapter shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of § 7117 of this title if such cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this State.

76 Del. Laws, c. 100, § 1.;



§ 7125. Effect of federal regulation

(a) This chapter shall be repealed if a federal reduced cigarette ignition propensity standard that preempts this chapter is adopted and becomes effective.

(b) Notwithstanding any other provision of law, the local government units of this State may neither enact nor enforce any ordinance or other local law or regulations conflicting or preempted by, any provision of this chapter or with any policy of this State expressed by this chapter, whether that policy be expressed by inclusion in this chapter or with any policy of this State expressed by this chapter or by exclusion of that subject from this chapter.

76 Del. Laws, c. 100, § 1.;






CHAPTER 72. LIQUEFIED PETROLEUM GAS CONTAINERS

§ 7201. Definitions

(a) The term "liquefied petroleum gas" as used in this chapter means any material which is composed predominately of any of the following hydrocarbons or mixtures of the same: Propane, propylene, butanes (normal butane and isobutane) and butylenes.

(b) The term "owner" as used in this chapter means any person who holds a written bill of sale under which title or ownership to a container was transferred to such person or any manufacturer of a container who has not sold or transferred ownership thereof by written bill of sale.

(c) The term "person" as used in this chapter means any person, firm or corporation.

16 Del. C. 1953, § 7201; 58 Del. Laws, c. 95.;



§ 7202. Unlawful use, filling or refilling of containers

(a) No person except the owner thereof or person authorized in writing by the owner shall fill or refill with liquefied petroleum gas, or any other gas or compound, a liquefied petroleum gas container, or buy, sell, offer for sale, give, take, loan, deliver or permit to be delivered or otherwise use, dispose of or traffic in a liquefied petroleum gas container or containers if the container bears upon the surface thereof in plainly legible characters the name, initials, mark or other device of the owner, nor shall any person other than the owner of a liquefied petroleum gas container or a person authorized in writing by the owner deface, erase, obliterate, cover up or otherwise remove or conceal any name, mark, initial or device thereon.

(b) It shall be unlawful for any person to fill a liquefied petroleum gas container in excess of the amount permitted in the National Fire Protection Association Standard 58, The Liquefied Petroleum Gas Code; or to fill a liquefied petroleum gas container on the property of any person that is not equipped with a fill tube or gauge; provided that a liquefied petroleum gas container may be filled by weight if the liquefied petroleum gas container is weighed before and after filling.

16 Del. C. 1953, § 7202; 58 Del. Laws, c. 95; 76 Del. Laws, c. 357, § 1.;



§ 7203. Presumptive evidence of unlawful use

The use of a liquefied petroleum gas container or containers by any person other than the person whose name, mark, initial or device is on the liquefied petroleum gas container or containers without written consent, or purchase of the marked and distinguished liquefied petroleum gas container for the sale of liquefied petroleum gas or filling or refilling with liquefied petroleum gas, or possession of the liquefied petroleum gas containers by any person other than the person having the person's name, mark, initial or other device thereon, without the written consent of such owner, shall be presumptive evidence of the unlawful use, filling or refilling or trafficking in of such liquefied petroleum gas containers.

16 Del. C. 1953, § 7203; 58 Del. Laws, c. 95; 70 Del. Laws, c. 186, § 1.;



§ 7204. Arrest for violation

If any person or the president, secretary, treasurer or other officer of any corporation mentioned in § 7201 of this chapter, or the person's duly authorized agent, who has personal knowledge of the facts, makes oath in writing before any justice of the peace that the party making such affidavit believes that any of that party's liquefied petroleum gas containers marked with the name, initials, mark or any other device of the owner are in the possession of or being used by or being filled or refilled by any person who is not the owner or agent of the owner and who is in the possession of filling or refilling or using any such containers without the written consent of the owner of the name, initials or trademark, the justice of the peace, when satisfied that there is probable cause, may issue a warrant and cause the person designated to be brought into court for the purpose of discovering and obtaining the container, and if the justice of the peace finds that the person has been guilty of a violation of § 7202 of this chapter, the justice may impose the punishment herein prescribed and the justice shall also award the possession of property acquired by such warrant to the owner thereof.

16 Del. C. 1953, § 7204; 58 Del. Laws, c. 95; 70 Del. Laws, c. 186, § 1.;



§ 7205. Penalty and jurisdiction

(a) Any person who violates § 7202 of this chapter shall be imprisoned not more than 90 days or fined not more than $300, or both, for each separate offense.

(b) Justices of the peace shall have original jurisdiction over this offense.

16 Del. C. 1953, § 7205; 58 Del. Laws, c. 95.;



§ 7206. Disposition of fines and costs

The costs incurred in the enforcement of this chapter shall be assessed and collected in the same manner as in other criminal cases, and all fines collected by virtue of this chapter shall be turned over in the same manner and for the same purposes as criminal and misdemeanor fines are disposed of by law.

16 Del. C. 1953, § 7206; 58 Del. Laws, c. 95.;



§ 7207. Nonapplicability to small containers

Nothing in this chapter shall apply to or shall be construed to affect a liquefied petroleum gas container having a total capacity of 30 pounds or less.

16 Del. C. 1953, § 7207; 58 Del. Laws, c. 95.;



§ 7208. Ownership of liquefied petroleum gas containers

Any liquefied petroleum gas containers placed upon land, whether aboveground or underground, by a person other than the owner of the land, pursuant to a lease or bailment agreement between the owner of the land and the person placing such containers on the land, shall remain movable property during the term of such lease or bailment, and the ownership thereof shall not be affected by the sale, either private or judicial, through foreclosure, execution process or otherwise, of the land upon which they are placed, nor shall the ownership of such containers by the person placing them upon the land be subordinate to the rights of any purchaser of the land at any such sale. The owner of any liquefied petroleum gas container removed from any property under this section shall be responsible for filling in the hole resulting from the removal of such container.

61 Del. Laws, c. 29, § 1; 62 Del. Laws, c. 66, § 1.;






CHAPTER 73. PRODUCTS UTILIZING PETROLEUM DERIVATIVES

§ 7301. Selling without fire test; method of testing

(a) No person shall sell or offer for sale, within the limits of this State, any kerosene, headlight or other oil for illuminating purposes produced from petroleum, which will not bear the fire test of at least 115° Fahrenheit.

(b) The fire test shall be determined by the use of the Tagliabue instrument or apparatus in method and manner as follows: Partially fill the metal cup with water about 60° Fahrenheit temperature, leaving room for displacement by the glass oil cup; fill the glass oil cup with the oil to be tested, to within one-quarter of an inch of the top of the cup, remove all oil from the top edge of the cup using soft paper for such purpose; see that the surface of oil in the cup is free from air bubbles; suspend the thermometer with the bulb just below the surface of the oil; heat with a small alcohol flame; when the thermometer indicates 100° Fahrenheit; remove flame and allow temperature to run up to 103° Fahrenheit; at which point try for flash with small bead of fire on the end of a string, or otherwise, held not less than one-quarter of an inch above the surface of the oil; if the oil does not flash or if it flashes and does not continue to burn, replace flame, work temperature up 4° Fahrenheit more, then remove flame, allow temperature to run up 3° Fahrenheit more and again try to flash; if the oil flashes, or if it flashes and does not continue to burn, repeat this operation until 114° Fahrenheit are reached, at which point, if the oil does not flash or if it flashes and does not continue to burn, it shall be deemed and considered as of not less than 115° fire test; but the oil thus tested shall not be deemed or considered as of not less than 115° fire test if it flashes and continues to burn at 114° Fahrenheit or at a lower temperature.

(c) The temperature in making the test, as set forth in subsection (b) of this section, shall not be raised or allowed to rise in any instance faster than 2° Fahrenheit per minute.

14 Del. Laws, c. 411, § 1; 24 Del. Laws, c. 161, § 1; Code 1915, § 3454; Code 1935, § 3924; 16 Del. C. 1953, § 7301.;



§ 7302. Tests by State Chemist; fees

(a) The State Chemist shall make tests in the method or manner as provided in § 7301 of this title to determine the fire test of any sample of kerosene, headlight or other oil for illuminating purposes produced from petroleum sold or offered for sale in this State which any citizen thereof may forward to the State Chemist for such test. Each sample sent shall not be less in quantity than one pint and shall be forwarded by express, charges prepaid, contained in a glass, earthen or metal receptacle which has not been used to contain any other substance, securely sealed and accompanied by a fee of $1. If such sample stands the legal fire test described in § 7301 of this title and will not burn below 115° Fahrenheit, the State Chemist may retain the $1 as a fee, but in the event the sample fails to stand the legal test by burning below 115° Fahrenheit, the $1 shall be returned to the sender and a fee of $5 charged against the dealer from whom the sample has been obtained, which shall be collected in the same manner as fines are collected, subject to the same rights of appeal.

(b) The State Chemist may take from any reservoir, tank, barrel, can or other receptacle in this State, used for holding or storing kerosene, headlight or other oil for illuminating purposes produced from petroleum, a sample not exceeding 1 pint from any such receptacle, for the purpose of submitting and subjecting such oil to a fire test as provided in § 7301 of this title.

14 Del. Laws, c. 411, § 2; 24 Del. Laws, c. 161, § 2; Code 1915, § 3455; Code 1935, § 3925; 16 Del. C. 1953, § 7302.;



§ 7303. Report of test failures to Attorney General

(a) The State Chemist, when a tested sample of kerosene, headlight or other oil for illuminating purposes produced from petroleum is found to be of a fire test less than that required by the provisions of § 7301 of this title, shall report the fact to the Attorney General giving the name of the owner or owners of the oil in any reservoir, tank, barrel, can or other receptacle from which the tested sample was taken together with a certificate showing the result of such fire test.

(b) The Attorney General, upon receipt of the report and certificates from the State Chemist, shall proceed in a court of competent jurisdiction against the owner or owners of the kerosene, headlight or other oil for illuminating purposes produced from petroleum from which the tested sample was taken, if such owner or owners be individuals and against the officers thereof if the owner of such oil be a domestic corporation and against the resident agent in this State if the owner of such oil be a foreign corporation or nonresident individual or copartnership.

14 Del. Laws, c. 411, § 2; 24 Del. Laws, c. 161, § 2; Code 1915, § 3455; Code 1935, § 3925; 16 Del. C. 1953, § 7303.;



§ 7304. Civil liability

If any person sustains property damage or personal injury by reason of a violation of this chapter by another person, the person guilty of the violation shall be liable to the person injured for damages sustained thereby.

14 Del. Laws, c. 411, § 3; Code 1915, § 3456; Code 1935, § 3926; 16 Del. C. 1953, § 7304; 70 Del. Laws, c. 186, § 1.;



§ 7305. Legislative intent

It is hereby declared that modern, efficient, safety-tested portable oil-fueled heaters may be offered for sale, sold and used in this State. However, fire hazards and other dangers to the health, safety and welfare of the inhabitants of this State may exist in the absence of legislation the purpose of which is to reasonably assure that portable oil-fueled heaters offered for sale to, sold to and used by inhabitants of this State are modern, efficient and safety tested. It is the intent of the General Assembly to hereinafter set forth such legislation.

14 Del. Laws, c. 411, § 2; 24 Del. Laws, c. 161, § 2; Code 1915, § 3455; Code 1935, § 3925; 16 Del. C. 1953, § 7305; 63 Del. Laws, c. 117, §§ 2, 3.;



§ 7306. Definitions

As used in this chapter:

(1) "1-K" or "K-1 kerosene" means kerosene that has been distilled from petroleum to meet the current specifications of A.S.T.M. (American Society for Testing of Materials) #D3699 (1978) for 1-K.

(2) "2-K" or "K-2 kerosene" means kerosene that has been distilled from petroleum to meet the current specifications of A.S.T.M. #D3699 (1978) for 2-K.

(3) "Approved" means acceptable to the authority having jurisdiction over the sale and use of portable oil-fueled heaters as hereinafter set forth.

(4) "Listed" means any portable oil-fueled heater which has been evaluated with respect to reasonably foreseeable hazards to life and property by any one of the following nationally recognized testing or inspection agencies: Underwriters Laboratories, Inc., Canadian Standards Association, Factory Mutual System, Applied Research Laboratories of Florida, Inc., Electrical Testing Laboratory and which has been authorized by the State Fire Prevention Commission as being reasonably safe for its specific purpose and shown in a list published by such agency and bears the mark, name or symbol of such agency as indication that it has been so authorized. Such evaluation shall include but not be limited to evaluation of the requirements hereinafter set forth. Similar evaluations by a nationally recognized testing or inspection agency other than the above mentioned which are approved by the State Fire Marshal may be listed as well.

(5) "Oil" means any liquid fuel with a flash point of greater than 100 degrees Fahrenheit, including but not limited to kerosene.

(6) "Portable oil-fueled heater" means any nonflue-connected, self-contained, self-supporting, oil-fueled, heating appliance equipped with an integral reservoir, designed to be carried from 1 location to another.

(7) "Structure" means any building or completed construction of any kind, including but not limited to, private dwellings or to any structure used for business, commercial or industrial purposes, but not including buildings under construction or buildings used solely for agricultural purposes.

63 Del. Laws, c. 117, § 4; 64 Del. Laws, c. 31, § 1.;



§ 7307. Sale and use of portable oil-fueled heaters

Approved portable oil-fueled heaters may be offered for sale, sold and used in structures in this State; however, the use of a portable oil-fueled heater in multi-unit residential buildings is specifically prohibited. Any portable oil-fueled heaters which are not approved may not be offered for sale, sold or used in structures in this State. Any portable oil-fueled heater may be offered for sale, sold and used in locations other than structures unless specifically prohibited by legislation of this State. Any listed portable oil-fueled heater shall be approved if it satisfies the requirements hereinafter set forth and if the supplier has certified to the State Fire Prevention Commission that it is listed and in compliance herewith.

63 Del. Laws, c. 117, § 5.;



§ 7308. Requirements for approved portable oil-fueled heaters

Approved portable oil-fueled heaters must adhere to the following requirements:

(1) Approved portable oil-fueled heaters must have labeling affixed thereto such as to caution and inform concerning:

a. Provision of an adequate source of ventilation when the heater is in operation;

b. Use of only suitable fuel for the heater;

c. Proper manner of refueling;

d. Proper placement and handling of the heater when in operation; and

e. Proper procedures for lighting, flame regulation and extinguishing the heater.

(2) Approved portable oil-fueled heaters must be packaged with instructions such as to inform concerning proper maintenance and operation.

(3) Approved portable oil-fueled heaters must be constructed with a low center of gravity and minimum tipping angle of 33 degrees from the vertical with an empty reservoir.

(4) Approved portable oil-fueled heaters must have an automatic safety shut-off device or inherent design feature which eliminates fire hazards in the event of tipover and otherwise conform with the standards set forth in National Fire Protection Association (NFPA) No. 31.

(5) Approved portable oil-fueled heaters must not produce carbon monoxide at rates which create a hazard when operated as intended and instructed.

63 Del. Laws, c. 117, § 6.;



§ 7309. Storage of kerosene

Any portable containers in which kerosene is stored must not be red in color, nor may they be made of glass. They must be clearly marked "kerosene".

63 Del. Laws, c. 117, § 7.;



§ 7310. Authority of State Fire Prevention Commission

The State Fire Prevention Commission shall be the authority having jurisdiction over the sale and use of portable oil-fueled heaters and only this chapter shall govern the sale and use of portable oil-fueled heaters in this State.

63 Del. Laws, c. 117, § 7.;



§ 7311. Penalties; jurisdiction

Whoever violates this chapter shall be fined not more than $200 for each offense. The Superior Court shall have jurisdiction to adjudicate offenses under this chapter.

63 Del. Laws, c. 117, § 8.;



§ 7312. Kerosene labeling requirements

1-K and 2-K kerosene which is kept, offered, exposed for sale or sold within the State shall be properly identified as meeting A.S.T.M. standards. Such identification requirements shall apply to every dispenser and delivery ticket (manifest or invoice) accompanying the transfer of kerosene which is kept, offered, exposed for sale or sold in the State. Furthermore, dispensers or retail pumps of kerosene fuels other than 1-K must bear the following warning label in a conspicuous place: A.S.T.M. grade 2-K kerosene is not suitable for use in unvented (flueless) portable heaters. Evidence for the quality of 1-K or 2-K from the supplier of kerosene shall be maintained at the retail sales location and shall be available for state inspection during normal business hours.

64 Del. Laws, c. 31, § 2.;



§ 7313. Kerosene inspection, sampling and testing

The weights and measures section of the State Department of Agriculture shall be responsible for the inspection, sampling and testing of kerosene sold by dealers within the State to determine compliance with labeling requirements. Tests shall be conducted on kerosene kept, offered, exposed for sale or sold within the State in order to determine if the product specifications meet the minimum specifications of the type of product being sold. A "stop sale" shall be issued immediately by the Department of Agriculture for all kerosenes found to be mislabeled or misrepresented.

64 Del. Laws, c. 31, § 2.;



§ 7314. Penalties

Notwithstanding § 7311 of this title, persons who do not comply with labeling and/or certification provisions of §§ 7312 and 7313 of this title shall be punished by a fine of not less than $25 or more than $200, or by imprisonment for not more than 1 month, or by both such fine and imprisonment; and upon a subsequent conviction thereof, they shall be punished by a fine of not less than $50 or more than $500, or by imprisonment for not more than 6 months, or by both such fine and imprisonment. The Superior Court shall have jurisdiction to adjudicate offenses under this section.

64 Del. Laws, c. 31, § 2.;






CHAPTER 74. RADIATION CONTROL

§ 7401. Declaration of policy

It is the policy of this State in furtherance of its responsibilities to protect the public health and safety to:

(1) Institute and maintain a regulatory program for sources of ionizing radiation so as to provide for (i) compatibility with the standards and regulatory programs of the federal government, (ii) a single, effective system of regulation within the State, and (iii) a system consonant insofar as possible with those of other states;

(2) Institute and maintain a program to permit development and utilization of sources of ionizing radiation for peaceful purposes consistent with the health and safety of the public; and

(3) Encourage the constructive uses of radiation, and to prohibit and prevent exposure to ionizing radiation in amounts which are or may be detrimental to health.

16 Del. C. 1953, § 7401; 56 Del. Laws, c. 266, § 1; 67 Del. Laws, c. 192, § 1.;



§ 7402. Purpose

It is the purpose of this chapter to effectuate the policies set forth in § 7401 of this title by providing a program to:

(1) Effectively regulate sources of ionizing radiation for the protection of occupational and public health and safety;

(2) Promote an orderly regulatory pattern within the State, among the states and between the federal government and the State and facilitate intergovernmental cooperation with respect to use and regulation of sources of ionizing radiation to the end that duplication of regulation may be minimized;

(3) Define regulatory responsibilities with respect to radioactive material; and

(4) Permit maximum utilization of sources of ionizing radiation consistent with the health and safety of the public.

(5) [Repealed.]

16 Del. C. 1953, § 7402; 56 Del. Laws, c. 266, § 1; 67 Del. Laws, c. 192, §§ 2, 3; 78 Del. Laws, c. 336, § 1.;



§ 7403. Definitions

As used in this chapter:

(1) "Authority" means the Authority on Radiation Protection created by § 7404 of this title.

(2) "Ionizing radiation" means gamma rays and x-rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles, but not sound or radio waves or visible, infrared or ultraviolet light.

(3) "Person," in addition to the definitions contained in § 302 of Title 1, means any public or private institution, group, agency, political subdivision of this State, any other state or political subdivision or agency thereof and any legal successor, representative, agent or agency of the foregoing, other than the United States Nuclear Regulatory Commission or any successor thereto and other than federal government agencies licensed by the United States Nuclear Regulatory Commission or any successor thereto.

(4) "Radioactive material" means any material (solid, liquid or gas) which emits ionizing radiation spontaneously.

(5) "Users of ionizing radiation" means persons who supervise the application of ionizing radiation and/or apply ionizing radiation to human beings for diagnostic and/or therapeutic purposes.

16 Del. C. 1953, § 7403; 56 Del. Laws, c. 266, § 1; 60 Del. Laws, c. 698, § 1; 67 Del. Laws, c. 192, § 4; 76 Del. Laws, c. 249, § 1; 78 Del. Laws, c. 336, § 1.;



§ 7404. Authority on Radiation Protection

(a) There is created an Authority on Radiation Protection which shall be governed in accordance with Authority bylaws, established to ensure integrity, accountability and transparency regarding decisions of the Authority which impact the citizens of Delaware. The Authority shall consist of the following members:

(1) The Secretary of the Department of Health and Social Services or the Secretary's duly authorized designee;

(2) The Secretary of the Department of Natural Resources and Environmental Control or the Secretary's duly authorized designee;

(3) The Lead Administrator of the Office of Radiation Control in the Division of Public Health, Department of Health and Social Services and 12 other persons who shall be appointees of the Governor to include:

a. One appointee shall be from the Medical Society of Delaware;

b. One appointee shall be from the Delaware State Osteopathic Association;

c. One appointee shall be from the Dental Society of Delaware;

d. One appointee shall be a qualified member from the staff or faculty of the University of Delaware or Delaware State University;

e. One appointee shall be a nonmedical member from industry; and

f. The remaining 7 shall be appointed members of the public who need not fall into any of the other categories for membership on the Authority, but who have an interest in radiation protection. Each nonpublic member shall have had training in 1 or more of the following fields: radiology, nuclear medicine, radiation oncology, radiation physics, health physics or related sciences with specialization in ionizing radiation, provided however, that not more than 2 persons shall be specialists in any 1 of the above-named fields. Each county shall be represented by at least 2 members. Each of the 15 members shall have 1 vote.

(b) Authority members appointed by the Governor shall be appointed for a term of 3 years. Each Authority member shall hold over after the expiration of the member's term until the member's successor has been appointed and has taken office. Vacancies shall be filled for the unexpired term.

(c) The Secretary of Health and Social Services or the Secretary's duly authorized designee shall be Secretary of the Authority, and shall provide staffing and facilities required to enable the Office of Radiation Control to deliver core services as defined by the Delaware Radiation Control Regulations, as promulgated or amended by the Authority. The Office of Radiation Control in the Department of Health and Social Services shall be the administrative agent for the Authority. The Office of Radiation Control in the Department of Health and Social Services shall make such inspections, conduct such investigations, collect fees or administrative penalties established or levied by the Authority, administer such revenue through the General Fund, and do such other acts as may be necessary to carry out this chapter within the limits of the appropriation made for this purpose. The administrative agent shall have all of the powers conferred by law upon the Authority except adopting the rules and regulations provided for in this chapter, subject, however, to the general direction of the Authority.

(d) [Repealed.]

(e) The Authority shall elect a Chairperson to serve for at least 1 year from those members appointed by the Governor. The Chairperson shall lead biennial review of the Authority bylaws, chair public hearings and issue approval of regulations amended or promulgated by the Authority. A majority of the Authority shall constitute a quorum to transact its business.

(f) The Authority shall hold at least 4 regular meetings each calendar year and such special meetings as it deems necessary.

(g) The Authority shall establish and provide biennial review of the Authority bylaws.

(h) The Authority shall review policies and programs relating to control of ionizing radiation and make recommendations thereon to the agencies of the State.

(i) The Authority may aid the Department of Health and Social Services in the employment, training of and prescribing of the power and duties of such individuals as may be necessary to carry out this chapter.

16 Del. C. 1953, § 7404; 56 Del. Laws, c. 266, § 1; 57 Del. Laws, c. 591, §§ 16, 17; 60 Del. Laws, c. 698, § 2; 64 Del. Laws, c. 302, §§ 1, 2; 67 Del. Laws, c. 192, § 5; 69 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 149, § 198; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 249, § 2; 78 Del. Laws, c. 336, § 1.;



§ 7405. Rules and regulations; adoption; notice; hearing

(a) The Authority shall adopt rules and regulations as may be necessary for the control of sources of ionizing radiation. Prior to adoption of any rule or regulation, the Authority shall publish or otherwise circulate notice of its intended action and afford interested parties an opportunity, at a public hearing, to submit data and views orally or in writing. Such rules and regulations may provide, subject to subsection (c) of this section, for the establishment of fees by the Authority to fund the issuance of licenses, certifications or registrations, and other activities deemed appropriate to meet the requirements of this statute. No code, rule, regulation or amendment or repeal thereof shall be effective until 60 days after adoption thereof.

(b) Any fee established by the Authority shall not be effective until enacted into law by an act of the General Assembly.

(c) Fees are established for issuance of annual registration permits to radiation machine facilities located within the State, according to the fee schedule below, with appropriated revenue to be used for fee-supported program enhancements, consistent with state budgetary procedures.

Category I: Facilities with a total of 5 or more of the medical modalities or nonmedical modalities listed below: $1370.

Category II: Facilities with a total of 3 or 4 of the medical modalities or nonmedical modalities listed below: $1030.

Category III: Facilities with 2 of the medical modalities listed below: $690.

Category IV: Facilities with 1 of the medical modalities listed below, and an annual patient workload of 750 examinations or more: $275.

Category V: Facilities with 1 of the medical modalities listed below, and an annual patient workload of less than 750 examinations, and all other radiation installations with 1 or 2 of the nonmedical modalities listed below except as listed under Category VI: $140.

Category VI: Dental, podiatric, bone densitometry or veterinary installations: $75.

For purposes of the fee schedule set out above, the following definitions shall apply:

"Medical modalities" shall mean radiography, fluoroscopy, computed tomography, angiography, stereotactic breast biopsy systems, and radiation therapy, utilized in humans.

"Nonmedical modalities" shall mean radiography, fluoroscopy, analytical equipment (including electron microscopes, fluorescence analysis and X-ray diffraction equipment), computed tomography, and particle accelerators, not utilized on humans.

16 Del. C. 1953, § 7405; 56 Del. Laws, c. 266, § 1; 60 Del. Laws, c. 698, § 3; 76 Del. Laws, c. 249, § 2; 78 Del. Laws, c. 336, § 1.;



§ 7406. Licensing and registration of sources and users of ionizing radiation

(a) The Authority shall promulgate rules and regulations for regulation of radiation sources and devices or equipment utilizing such sources and for the registration or exemption of such sources, devices or equipment. Such rules or regulations shall provide for the amendment, suspension or revocation of such licenses or registration.

(b) The Authority may require licensing or certification of users of ionizing radiation.

(c) The Authority may provide for recognition of other state or federal licenses or registrations.

16 Del. C. 1953, § 7406; 56 Del. Laws, c. 266, § 1; 60 Del. Laws, c. 698, § 4; 67 Del. Laws, c. 192, § 6; 78 Del. Laws, c. 336, § 1.;



§ 7407. Inspection

The Authority or its duly authorized representatives shall have the power to enter at all reasonable times upon any private or public property for the purpose of determining whether or not there is compliance with or violations of this chapter and rules and regulations issued thereunder, except that entry into areas under the jurisdiction of the federal government shall be effected only with the concurrence of the federal government or its duly authorized designated representative.

16 Del. C. 1953, § 7407; 56 Del. Laws, c. 266, § 1.;



§ 7408. Records

(a) The Authority or its duly authorized representatives shall require each person who possesses or uses a source of ionizing radiation to maintain records relating to its receipt, storage, transfer or disposal and such other records as the Authority may require subject to such exemptions as may be provided by rules or regulations.

(b) The Authority or its duly authorized representatives shall require each person who possesses or uses a source of ionizing radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by the rules and regulations of the Authority. Copies of these records and those required to be kept by this section shall be submitted to the Administrative Agent or Authority on request.

16 Del. C. 1953, § 7408; 56 Del. Laws, c. 266, § 1; 78 Del. Laws, c. 336, § 1.;



§ 7409. Federal-state agreements

(a) The Governor, upon the recommendation of the Authority, may enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to sources of ionizing radiation and the assumption thereof by this State.

(b) In the event that the Governor enters into an agreement with the federal government all federal licenses which are valid on the effective date of such agreement shall have the force and effect of a state license or registration issued by the Authority. Such licenses shall be deemed to expire on a date which shall be the earlier of (1) the date of expiration specified in the federal license or (2) 90 days from receipt from the Authority of notice that the federal license will no longer be recognized by the Authority.

16 Del. C. 1953, § 7409; 56 Del. Laws, c. 266, § 1.;



§ 7410. Inspection agreements and training programs

(a) Subject to the approval of the Governor, the Authority may enter into agreements with the federal government, other states or interstate agencies for inspections or other functions relating to control of sources of ionizing radiation.

(b) The Authority or its duly authorized representatives may institute training programs for the purpose of qualifying personnel to carry out this chapter and may make personnel available for participation in any program or programs of the federal government, other states or interstate agencies.

16 Del. C. 1953, § 7410; 56 Del. Laws, c. 266, § 1; 78 Del. Laws, c. 336, § 1.;



§ 7411. Conflicting laws

Ordinances, resolutions or regulations of a governing body or of any other governmental unit relating to radioactive materials shall not be superseded by this chapter if they are consistent with this chapter and rules and regulations hereunder.

16 Del. C. 1953, § 7411; 56 Del. Laws, c. 266, § 1; 78 Del. Laws, c. 336, § 1.;



§ 7412. Administrative procedure and judicial review; emergency rules

(a) In any proceeding under this chapter (1) for the issuance or modification of rules and regulations relating to control of sources of ionizing radiation, or (2) for granting, suspending, revoking or amending any license or registration, or (3) for determining compliance with, or granting exceptions from, rules and regulations of the Authority, the Authority shall afford an opportunity for a hearing on the record upon the request of any person who may be affected by the action of the Authority and shall admit any such person as a party to such proceeding.

(b) Whenever the Administrative Agent finds that an emergency exists requiring immediate action to protect the public health and safety, the Administrative Agent may, without notice or hearing, issue a regulation or order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Such regulation or order may be effective immediately. Any person to whom such regulation or order is directed shall comply therewith immediately, but on application to the Authority shall be afforded a hearing within 30 days. On the basis of such hearing, the emergency regulation or order shall be continued, modified or revoked within 30 days after such hearing.

(c) Any final order entered in any proceeding by the Authority or the Administrative Agent shall be subject to judicial review by the Superior Court of this State.

16 Del. C. 1953, § 7412; 56 Del. Laws, c. 266, § 1.;



§ 7413. Injunctions

Whenever, in the judgment of the Authority, any person has engaged in or is about to engage in any acts or practices which constitute or will constitute a violation of any provision of this chapter or any rule, regulation or order issued thereunder, the Authority may request the Attorney General to make application to the Court of Chancery for an order enjoining such acts or practices or for an order directing compliance and, upon a showing by the Authority that such person has engaged or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order or other order may be granted.

16 Del. C. 1953, § 7413; 56 Del. Laws, c. 266, § 1.;



§ 7414. Prohibited uses

It is unlawful for any person to use, manufacture, produce, transport, transfer, receive, acquire, own or possess any source of ionizing radiation unless licensed by, the Nuclear Regulatory Commission and registered with or specifically exempted by the Authority in accordance with this chapter.

16 Del. C. 1953, § 7414; 56 Del. Laws, c. 266, § 1; 78 Del. Laws, c. 336, § 1.;



§ 7415. Impounding of materials

The Authority may, in the event of an emergency, order the impounding of sources of ionizing radiation, with the approval of the Nuclear Regulatory Commission when deemed necessary, in the possession of any person who is not equipped to observe or fails to observe the provisions of this chapter or any rules or regulations issued thereunder.

16 Del. C. 1953, § 7415; 56 Del. Laws, c. 266, § 1; 76 Del. Laws, c. 249, § 1; 78 Del. Laws, c. 336, § 1.;



§ 7416. Penalties; jurisdiction of Superior Court

Whoever violates any of this chapter or rules, regulations or orders of the Authority shall be assessed an administrative penalty in an amount not to exceed $500 for a first offense, an amount not to exceed $750 for any subsequent offense. Each violation shall be considered a separate offense.

16 Del. C. 1953, § 7416; 56 Del. Laws, c. 266, § 1; 76 Del. Laws, c. 249, § 3.;



§ 7417. Storage of radioactive material

(a) No facility for the permanent deposit, storage, reprocessing or disposal of spent nuclear fuel elements, or for the permanent deposit, storage, reprocessing or disposal of high- or low-level radioactive waste material, shall be constructed or established in this State unless the Authority on Radiation Protection in consultation with the U.S. Nuclear Regulatory Commission first finds that such facility promotes the general good of the State and approves, after a public hearing, a petition for the approval of such facility.

(b) No high-level waste material shall be held in temporary storage for longer than 5 years.

(c) No low-level radioactive waste material shall be held in temporary storage for longer than 10 years.

(d) Whenever the Authority on Radiation Protection finds that the continued presence of a facility for the deposit, storage, reprocessing or disposal of materials in subsection (a) of this section is injurious to the public welfare, the Authority in consultation with the U.S. Nuclear Regulatory Commission shall issue its order shutting the facility and requiring immediate removal of such material as follows.

61 Del. Laws, c. 432, § 1; 67 Del. Laws, c. 192, § 7; 70 Del. Laws, c. 145, § 1; 78 Del. Laws, c. 336, § 1.;



§ 7418. Radioactive material originating in another state

The Authority on Radiation Protection shall not permit the deposit in Delaware, for any period of time, of any radioactive waste material set forth in § 7417(a) of this title originating in any other state.

61 Del. Laws, c. 432, § 1; 67 Del. Laws, c. 192, § 8.;






CHAPTER 74B. OVERHEAD HIGH-VOLTAGE LINE SAFETY

§ 7401B. Short title

This chapter shall be known and cited as the "Overhead High-Voltage Line Safety Act".

72 Del. Laws, c. 193, § 1.;

§ 7402B Definitions.

(1) "Authorized person" means:

a. A qualified employee of a public utility which produces, transmits or delivers electricity, or a qualified employee of an approved contractor of such public utility;

b. A qualified employee of a public utility which provides communication services to state, county or municipal agencies which have authorized circuit construction on or near the poles or structures of a public utility;

c. A qualified employee of an industrial plant whose work relates to the electrical system of the industrial plant;

d. A qualified employee of a cable television or communication services company or an employee of a contractor of a cable television or communication services company if specifically authorized by the owner of the poles to make cable television or communication services attachments;

e. A qualified employee or agent of state, county or municipal agencies that have or whose work relates to overhead electrical lines or circuit construction or conductors on poles or structures of any type.

(2) "Dangerous proximity" means a distance up to and including 10 feet of high-voltage lines, or within such greater distances as may be set forth in the current editions and any subsequent revisions of the regulations of the United States Occupational Safety and Health Administration (29 C.F.R. § 1902.1 et seq.) and the National Electrical Safety Code.

(3) "Field visitation" means direct physical observation of electrical lines, facilities and/or appliances by an authorized representative of the utility operating such line, facility and/or appliance.

(4) "High voltage line" or "high voltage overhead line" means:

a. An electric line that is installed above ground; and

b. Has a voltage in excess of 600 volts measured between conductors or between a conductor and the ground.

(5) "Person(s)" means any individual, firm, joint venture, partnership, corporation, association, municipality, other political subdivision, state or federal governmental unit, department or agency, state cooperative, association, joint stock association and shall include any assignee, trustee, receiver or personal representative thereof.

(6) "Public utility" means every individual, partnership, association, corporation, joint stock company, agency or department of the State or any association of individuals engaged in the prosecution in common of a productive enterprise (commonly called a "cooperative"), their lessees, trustees or receivers appointed by any court whatsoever, that operates within this state, any steam, manufactured gas, natural gas, electric light, heat, power, water, telephone, excluding telephone service provided by cellular technology, or by domestic public land mobile radio service or heating oil) for residential consumption directly to residences by means of a pipeline) service, system, plant or equipment, for public use.

(7) "Qualified employee" means an individual who has been trained in working in dangerous proximity to high voltage lines.

72 Del. Laws, c. 193, § 1.;

§ 7403B Presumption.

Until and unless a field visitation or written determination is obtained from the public utility operating an electric line that is above ground level and such visitation or writing results in a determination that states otherwise, there is a rebuttable presumption that the electric line is:

(1) To be energized at all times after installation or erection; and

(2) To have a voltage of more than 600 volts.

72 Del. Laws, c. 193, § 1.;

§ 7404B Activity near overhead lines; safety restrictions.

Unless the Field Visitation or written approval described in § 7402B(3) of this title has been obtained and/or there is a written determination that the line is not energized pursuant to § 7402B(3) of this title:

(1) A person shall not, individually or through an agent or employee, require or permit any person to perform any function or activity upon any land, building, highway or other premises if at any time during the function or activity such person will be required or permitted to place himself or herself, or will be placed within dangerous proximity of any high voltage overhead line, or such person will use tools or materials which will be placed by said person within dangerous proximity of any such high voltage overhead line.

(2) A person shall not, individually or through an agent or employee, operate any mechanical equipment, hoisting equipment, load equipment or equipment of any description so that any portion of such equipment enters into dangerous proximity of any high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7405B Activity in dangerous proximity to high voltage overhead lines; clearance arrangements, procedures, notice.

If any person intends to carry on any function, activity, work or operation within dangerous proximity of any high voltage overhead line, the person responsible for performing the function, activity, operation or work shall promptly notify the public utility operating the high voltage line. The person may perform such task only after mutually agreeable measures to prevent contact with the applicable high voltage line(s) ("preventive measures") have been established and the public utility has given written approval to take such measures and perform the task. Thereafter, such work shall be performed only in accordance with the restrictions or conditions described in such written approval. Such preventive measures may include, but may not be limited to:

(1) Coordination of the work and construction schedules between the utility and the person responsible for performing the work;

(2) The placement of temporary mechanical barriers to separate and prevent contact between material, equipment and/or persons and the high voltage line;

(3) Temporary de-energization and grounding the high voltage lines; and/or

(4) Temporary relocation or raising of the high voltage overhead lines.

At the sole discretion of the utility, costs incurred in devising and implementing such preventive measures shall be borne by the person responsible for performing the work in dangerous proximity to the high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7406B Penalties and civil liability.

(1) Any person and/or agent of a person who violates this chapter may be subject to a civil penalty in an amount not to exceed $1,000 for each violation, to be imposed by the court in favor of the State to be deposited in the General Fund.

(2) If a violation of this chapter results in physical or electrical contact with any high voltage overhead line, the person violating or causing this chapter to be violated is liable to the public utility for all damages to the overhead line and related facilities and all costs and expenses, including damages owing to third persons, and cost of defense incurred by the public utility or such third persons as a result of such contact.

72 Del. Laws, c. 193, § 1.;

§ 7407B Exemptions.

This chapter does not apply to construction, reconstruction, operation or maintenance of overhead electrical or communication circuits or conductors and their supporting structures or electrical generating, transmission or distribution systems or communication systems by an authorized person or to any other acts performed within the scope of employment of an authorized person and requiring such authorized person to work in contact with or in proximity to such overhead circuits, conductors, structures and systems.

72 Del. Laws, c. 193, § 1.;

§ 7408B Jurisdiction.

The Superior Court shall have jurisdiction over violations of this chapter.

72 Del. Laws, c. 193, § 1.;



§ 7402B. Definitions

(1) "Authorized person" means:

a. A qualified employee of a public utility which produces, transmits or delivers electricity, or a qualified employee of an approved contractor of such public utility;

b. A qualified employee of a public utility which provides communication services to state, county or municipal agencies which have authorized circuit construction on or near the poles or structures of a public utility;

c. A qualified employee of an industrial plant whose work relates to the electrical system of the industrial plant;

d. A qualified employee of a cable television or communication services company or an employee of a contractor of a cable television or communication services company if specifically authorized by the owner of the poles to make cable television or communication services attachments;

e. A qualified employee or agent of state, county or municipal agencies that have or whose work relates to overhead electrical lines or circuit construction or conductors on poles or structures of any type.

(2) "Dangerous proximity" means a distance up to and including 10 feet of high-voltage lines, or within such greater distances as may be set forth in the current editions and any subsequent revisions of the regulations of the United States Occupational Safety and Health Administration (29 C.F.R. § 1902.1 et seq.) and the National Electrical Safety Code.

(3) "Field visitation" means direct physical observation of electrical lines, facilities and/or appliances by an authorized representative of the utility operating such line, facility and/or appliance.

(4) "High voltage line" or "high voltage overhead line" means:

a. An electric line that is installed above ground; and

b. Has a voltage in excess of 600 volts measured between conductors or between a conductor and the ground.

(5) "Person(s)" means any individual, firm, joint venture, partnership, corporation, association, municipality, other political subdivision, state or federal governmental unit, department or agency, state cooperative, association, joint stock association and shall include any assignee, trustee, receiver or personal representative thereof.

(6) "Public utility" means every individual, partnership, association, corporation, joint stock company, agency or department of the State or any association of individuals engaged in the prosecution in common of a productive enterprise (commonly called a "cooperative"), their lessees, trustees or receivers appointed by any court whatsoever, that operates within this state, any steam, manufactured gas, natural gas, electric light, heat, power, water, telephone, excluding telephone service provided by cellular technology, or by domestic public land mobile radio service or heating oil) for residential consumption directly to residences by means of a pipeline) service, system, plant or equipment, for public use.

(7) "Qualified employee" means an individual who has been trained in working in dangerous proximity to high voltage lines.

72 Del. Laws, c. 193, § 1.;

§ 7403B Presumption.

Until and unless a field visitation or written determination is obtained from the public utility operating an electric line that is above ground level and such visitation or writing results in a determination that states otherwise, there is a rebuttable presumption that the electric line is:

(1) To be energized at all times after installation or erection; and

(2) To have a voltage of more than 600 volts.

72 Del. Laws, c. 193, § 1.;

§ 7404B Activity near overhead lines; safety restrictions.

Unless the Field Visitation or written approval described in § 7402B(3) of this title has been obtained and/or there is a written determination that the line is not energized pursuant to § 7402B(3) of this title:

(1) A person shall not, individually or through an agent or employee, require or permit any person to perform any function or activity upon any land, building, highway or other premises if at any time during the function or activity such person will be required or permitted to place himself or herself, or will be placed within dangerous proximity of any high voltage overhead line, or such person will use tools or materials which will be placed by said person within dangerous proximity of any such high voltage overhead line.

(2) A person shall not, individually or through an agent or employee, operate any mechanical equipment, hoisting equipment, load equipment or equipment of any description so that any portion of such equipment enters into dangerous proximity of any high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7405B Activity in dangerous proximity to high voltage overhead lines; clearance arrangements, procedures, notice.

If any person intends to carry on any function, activity, work or operation within dangerous proximity of any high voltage overhead line, the person responsible for performing the function, activity, operation or work shall promptly notify the public utility operating the high voltage line. The person may perform such task only after mutually agreeable measures to prevent contact with the applicable high voltage line(s) ("preventive measures") have been established and the public utility has given written approval to take such measures and perform the task. Thereafter, such work shall be performed only in accordance with the restrictions or conditions described in such written approval. Such preventive measures may include, but may not be limited to:

(1) Coordination of the work and construction schedules between the utility and the person responsible for performing the work;

(2) The placement of temporary mechanical barriers to separate and prevent contact between material, equipment and/or persons and the high voltage line;

(3) Temporary de-energization and grounding the high voltage lines; and/or

(4) Temporary relocation or raising of the high voltage overhead lines.

At the sole discretion of the utility, costs incurred in devising and implementing such preventive measures shall be borne by the person responsible for performing the work in dangerous proximity to the high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7406B Penalties and civil liability.

(1) Any person and/or agent of a person who violates this chapter may be subject to a civil penalty in an amount not to exceed $1,000 for each violation, to be imposed by the court in favor of the State to be deposited in the General Fund.

(2) If a violation of this chapter results in physical or electrical contact with any high voltage overhead line, the person violating or causing this chapter to be violated is liable to the public utility for all damages to the overhead line and related facilities and all costs and expenses, including damages owing to third persons, and cost of defense incurred by the public utility or such third persons as a result of such contact.

72 Del. Laws, c. 193, § 1.;

§ 7407B Exemptions.

This chapter does not apply to construction, reconstruction, operation or maintenance of overhead electrical or communication circuits or conductors and their supporting structures or electrical generating, transmission or distribution systems or communication systems by an authorized person or to any other acts performed within the scope of employment of an authorized person and requiring such authorized person to work in contact with or in proximity to such overhead circuits, conductors, structures and systems.

72 Del. Laws, c. 193, § 1.;

§ 7408B Jurisdiction.

The Superior Court shall have jurisdiction over violations of this chapter.

72 Del. Laws, c. 193, § 1.;



§ 7403B. Presumption

Until and unless a field visitation or written determination is obtained from the public utility operating an electric line that is above ground level and such visitation or writing results in a determination that states otherwise, there is a rebuttable presumption that the electric line is:

(1) To be energized at all times after installation or erection; and

(2) To have a voltage of more than 600 volts.

72 Del. Laws, c. 193, § 1.;

§ 7404B Activity near overhead lines; safety restrictions.

Unless the Field Visitation or written approval described in § 7402B(3) of this title has been obtained and/or there is a written determination that the line is not energized pursuant to § 7402B(3) of this title:

(1) A person shall not, individually or through an agent or employee, require or permit any person to perform any function or activity upon any land, building, highway or other premises if at any time during the function or activity such person will be required or permitted to place himself or herself, or will be placed within dangerous proximity of any high voltage overhead line, or such person will use tools or materials which will be placed by said person within dangerous proximity of any such high voltage overhead line.

(2) A person shall not, individually or through an agent or employee, operate any mechanical equipment, hoisting equipment, load equipment or equipment of any description so that any portion of such equipment enters into dangerous proximity of any high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7405B Activity in dangerous proximity to high voltage overhead lines; clearance arrangements, procedures, notice.

If any person intends to carry on any function, activity, work or operation within dangerous proximity of any high voltage overhead line, the person responsible for performing the function, activity, operation or work shall promptly notify the public utility operating the high voltage line. The person may perform such task only after mutually agreeable measures to prevent contact with the applicable high voltage line(s) ("preventive measures") have been established and the public utility has given written approval to take such measures and perform the task. Thereafter, such work shall be performed only in accordance with the restrictions or conditions described in such written approval. Such preventive measures may include, but may not be limited to:

(1) Coordination of the work and construction schedules between the utility and the person responsible for performing the work;

(2) The placement of temporary mechanical barriers to separate and prevent contact between material, equipment and/or persons and the high voltage line;

(3) Temporary de-energization and grounding the high voltage lines; and/or

(4) Temporary relocation or raising of the high voltage overhead lines.

At the sole discretion of the utility, costs incurred in devising and implementing such preventive measures shall be borne by the person responsible for performing the work in dangerous proximity to the high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7406B Penalties and civil liability.

(1) Any person and/or agent of a person who violates this chapter may be subject to a civil penalty in an amount not to exceed $1,000 for each violation, to be imposed by the court in favor of the State to be deposited in the General Fund.

(2) If a violation of this chapter results in physical or electrical contact with any high voltage overhead line, the person violating or causing this chapter to be violated is liable to the public utility for all damages to the overhead line and related facilities and all costs and expenses, including damages owing to third persons, and cost of defense incurred by the public utility or such third persons as a result of such contact.

72 Del. Laws, c. 193, § 1.;

§ 7407B Exemptions.

This chapter does not apply to construction, reconstruction, operation or maintenance of overhead electrical or communication circuits or conductors and their supporting structures or electrical generating, transmission or distribution systems or communication systems by an authorized person or to any other acts performed within the scope of employment of an authorized person and requiring such authorized person to work in contact with or in proximity to such overhead circuits, conductors, structures and systems.

72 Del. Laws, c. 193, § 1.;

§ 7408B Jurisdiction.

The Superior Court shall have jurisdiction over violations of this chapter.

72 Del. Laws, c. 193, § 1.;



§ 7404B. Activity near overhead lines; safety restrictions

Unless the Field Visitation or written approval described in § 7402B(3) of this title has been obtained and/or there is a written determination that the line is not energized pursuant to § 7402B(3) of this title:

(1) A person shall not, individually or through an agent or employee, require or permit any person to perform any function or activity upon any land, building, highway or other premises if at any time during the function or activity such person will be required or permitted to place himself or herself, or will be placed within dangerous proximity of any high voltage overhead line, or such person will use tools or materials which will be placed by said person within dangerous proximity of any such high voltage overhead line.

(2) A person shall not, individually or through an agent or employee, operate any mechanical equipment, hoisting equipment, load equipment or equipment of any description so that any portion of such equipment enters into dangerous proximity of any high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7405B Activity in dangerous proximity to high voltage overhead lines; clearance arrangements, procedures, notice.

If any person intends to carry on any function, activity, work or operation within dangerous proximity of any high voltage overhead line, the person responsible for performing the function, activity, operation or work shall promptly notify the public utility operating the high voltage line. The person may perform such task only after mutually agreeable measures to prevent contact with the applicable high voltage line(s) ("preventive measures") have been established and the public utility has given written approval to take such measures and perform the task. Thereafter, such work shall be performed only in accordance with the restrictions or conditions described in such written approval. Such preventive measures may include, but may not be limited to:

(1) Coordination of the work and construction schedules between the utility and the person responsible for performing the work;

(2) The placement of temporary mechanical barriers to separate and prevent contact between material, equipment and/or persons and the high voltage line;

(3) Temporary de-energization and grounding the high voltage lines; and/or

(4) Temporary relocation or raising of the high voltage overhead lines.

At the sole discretion of the utility, costs incurred in devising and implementing such preventive measures shall be borne by the person responsible for performing the work in dangerous proximity to the high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7406B Penalties and civil liability.

(1) Any person and/or agent of a person who violates this chapter may be subject to a civil penalty in an amount not to exceed $1,000 for each violation, to be imposed by the court in favor of the State to be deposited in the General Fund.

(2) If a violation of this chapter results in physical or electrical contact with any high voltage overhead line, the person violating or causing this chapter to be violated is liable to the public utility for all damages to the overhead line and related facilities and all costs and expenses, including damages owing to third persons, and cost of defense incurred by the public utility or such third persons as a result of such contact.

72 Del. Laws, c. 193, § 1.;

§ 7407B Exemptions.

This chapter does not apply to construction, reconstruction, operation or maintenance of overhead electrical or communication circuits or conductors and their supporting structures or electrical generating, transmission or distribution systems or communication systems by an authorized person or to any other acts performed within the scope of employment of an authorized person and requiring such authorized person to work in contact with or in proximity to such overhead circuits, conductors, structures and systems.

72 Del. Laws, c. 193, § 1.;

§ 7408B Jurisdiction.

The Superior Court shall have jurisdiction over violations of this chapter.

72 Del. Laws, c. 193, § 1.;



§ 7405B. Activity in dangerous proximity to high voltage overhead lines; clearance arrangements, procedures, notice

If any person intends to carry on any function, activity, work or operation within dangerous proximity of any high voltage overhead line, the person responsible for performing the function, activity, operation or work shall promptly notify the public utility operating the high voltage line. The person may perform such task only after mutually agreeable measures to prevent contact with the applicable high voltage line(s) ("preventive measures") have been established and the public utility has given written approval to take such measures and perform the task. Thereafter, such work shall be performed only in accordance with the restrictions or conditions described in such written approval. Such preventive measures may include, but may not be limited to:

(1) Coordination of the work and construction schedules between the utility and the person responsible for performing the work;

(2) The placement of temporary mechanical barriers to separate and prevent contact between material, equipment and/or persons and the high voltage line;

(3) Temporary de-energization and grounding the high voltage lines; and/or

(4) Temporary relocation or raising of the high voltage overhead lines.

At the sole discretion of the utility, costs incurred in devising and implementing such preventive measures shall be borne by the person responsible for performing the work in dangerous proximity to the high voltage overhead line.

72 Del. Laws, c. 193, § 1.;

§ 7406B Penalties and civil liability.

(1) Any person and/or agent of a person who violates this chapter may be subject to a civil penalty in an amount not to exceed $1,000 for each violation, to be imposed by the court in favor of the State to be deposited in the General Fund.

(2) If a violation of this chapter results in physical or electrical contact with any high voltage overhead line, the person violating or causing this chapter to be violated is liable to the public utility for all damages to the overhead line and related facilities and all costs and expenses, including damages owing to third persons, and cost of defense incurred by the public utility or such third persons as a result of such contact.

72 Del. Laws, c. 193, § 1.;

§ 7407B Exemptions.

This chapter does not apply to construction, reconstruction, operation or maintenance of overhead electrical or communication circuits or conductors and their supporting structures or electrical generating, transmission or distribution systems or communication systems by an authorized person or to any other acts performed within the scope of employment of an authorized person and requiring such authorized person to work in contact with or in proximity to such overhead circuits, conductors, structures and systems.

72 Del. Laws, c. 193, § 1.;

§ 7408B Jurisdiction.

The Superior Court shall have jurisdiction over violations of this chapter.

72 Del. Laws, c. 193, § 1.;



§ 7406B. Penalties and civil liability

(1) Any person and/or agent of a person who violates this chapter may be subject to a civil penalty in an amount not to exceed $1,000 for each violation, to be imposed by the court in favor of the State to be deposited in the General Fund.

(2) If a violation of this chapter results in physical or electrical contact with any high voltage overhead line, the person violating or causing this chapter to be violated is liable to the public utility for all damages to the overhead line and related facilities and all costs and expenses, including damages owing to third persons, and cost of defense incurred by the public utility or such third persons as a result of such contact.

72 Del. Laws, c. 193, § 1.;

§ 7407B Exemptions.

This chapter does not apply to construction, reconstruction, operation or maintenance of overhead electrical or communication circuits or conductors and their supporting structures or electrical generating, transmission or distribution systems or communication systems by an authorized person or to any other acts performed within the scope of employment of an authorized person and requiring such authorized person to work in contact with or in proximity to such overhead circuits, conductors, structures and systems.

72 Del. Laws, c. 193, § 1.;

§ 7408B Jurisdiction.

The Superior Court shall have jurisdiction over violations of this chapter.

72 Del. Laws, c. 193, § 1.;



§ 7407B. Exemptions

This chapter does not apply to construction, reconstruction, operation or maintenance of overhead electrical or communication circuits or conductors and their supporting structures or electrical generating, transmission or distribution systems or communication systems by an authorized person or to any other acts performed within the scope of employment of an authorized person and requiring such authorized person to work in contact with or in proximity to such overhead circuits, conductors, structures and systems.

72 Del. Laws, c. 193, § 1.;

§ 7408B Jurisdiction.

The Superior Court shall have jurisdiction over violations of this chapter.

72 Del. Laws, c. 193, § 1.;



§ 7408B. Jurisdiction

The Superior Court shall have jurisdiction over violations of this chapter.

72 Del. Laws, c. 193, § 1.;






CHAPTER 75. FIRE ESCAPES AND EXITS

§ 7501. Buildings requiring fire escapes; exceptions

(a) The owner of any building which is more than 2 stories in height and which is used in the third or any higher story in whole or in part as a college, seminary, schoolhouse, hotel, hospital, asylum, almshouse, a factory or workshop, or as a tenement-house, or when rooms are let to families or lodgers or for the accommodation of organized associations of any description shall be required to furnish such building with sufficient permanent fire escapes from the third and all higher stories, which escapes shall be kept and maintained in good order.

(b) The fire escapes may be by means of stairways or ladders outside the building or by stairways in a separate tower or structure furnished with safe and easy communication with such building.

(c) This chapter shall not apply to any building whatever that is already supplied with 2 or more independent stairways leading from the highest story to the ground floor if the stairways shall not be nearer to each other at any point than a distance of 60 feet.

16 Del. Laws, c. 546, § 1; Code 1915, § 3460; Code 1935, § 3930; 16 Del. C. 1953, § 7501.;



§ 7502. Inspections and certificates of compliance; fee

(a) The chief fire officer of the fire department in any city, town or borough where there may be such officers or, if there be no such officer therein, then the mayor or chief officer thereof, and in all other places the clerk of the school district wherein any such building is located, shall examine fire escapes as to their suitableness and sufficiency, whether as to quality, location or number.

(b) If upon the examination the fire escapes are found to be sufficient and suitable, the person examining shall give the owner of such building or some one of them, if more than 1, a certificate stating such examination and the person's approval, which certificate shall be good for 2 years, at the expiration of which time another examination shall be had and a like certification given. In New Castle County an inspection may be made by the County Building Inspector.

(c) The certificate of approval shall be evidence of sufficient compliance with the requirements of this chapter and shall protect such owner from any penalty therein prescribed during the time for which it may have been given.

(d) The fee for the examination shall be $1.

16 Del. Laws, c. 546, § 2; Code 1915, § 3461; Code 1935, § 3931; 46 Del. Laws, c. 304, § 1; 16 Del. C. 1953, § 7502; 57 Del. Laws, c. 424; 70 Del. Laws, c. 186, § 1.;



§ 7503. Regulation of doors in public places

All public schoolhouses, theatres, lecture rooms, churches and public halls where large numbers of persons assemble, if more than 1 story in height, shall be furnished with doors opening outwardly and hung in such manner as to afford the most convenient and ready means of safe and speedy egress. Any building having doors of egress that open outwardly as provided in this section may also have outer doors on the front that do not so open, if the outer doors are habitually kept open during the services or performances.

16 Del. Laws, c. 546, § 3; Code 1915, § 3462; Code 1935, § 3932; 16 Del. C. 1953, § 7503.;



§ 7504. Penalties

Every owner of any such building as is specified in this chapter, whether an individual or a body corporate, who fails to comply with this chapter shall be fined not more than $200.

16 Del. Laws, c. 546, § 4; Code 1915, § 3463; Code 1935, § 3933; 16 Del. C. 1953, § 7504.;






CHAPTER 76. COUNTY OR MUNICIPAL BUILDING, PLUMBING, ELECTRICAL AND OTHER CODES

§ 7601. Promulgation of building, plumbing, electrical and other codes; building permits; fees

The Levy Court of Kent County and the County Councils of New Castle County and Sussex County may adopt and enforce building codes, plumbing codes, electrical codes or other similar codes. The said Levy Court and County Councils may charge reasonable fees for the enforcement of said codes.

16 Del. C. 1953, § 7521; 56 Del. Laws, c. 408; 75 Del. Laws, c. 85, § 1.;



§ 7602. Code for Energy Conservation

(a) Except as herein noted, no county or municipal building or plumbing code shall contain any provision which shall be materially at variance with most recent version of the International Code Council (ICC), International Energy Conservation Code (IECC). In effect, the highest available energy conservation code of the ICC/IECC as determined by the Delaware Energy Office shall be the referenced energy code for all new detached 1- and 2-story family dwellings and all other new residential buildings 3 stories or less in height. Energy standards for all other new buildings, to include high-rise residential, shall be established to meet the latest available standard of the American Society of Heating, Refrigerating and Air Conditioning Engineers/Illuminating Engineering Society of North America (ASHRAE/IESNA) as determined by the Delaware Energy Office; provided, however, the respective county or municipal governments may exclude agricultural structures from these provisions. The Delaware Energy Office shall adopt these updates pursuant to Chapter 101 of Title 29.

(b) The Delaware Energy Office, or its successor, shall promulgate procedures for certification of compliance with these codes and standards to be utilized by respective local governments; provided, however, with respect to compliance with these codes and standards, for a commercial building of less than 5,000 square feet in size, the respective local government, rather than requiring that such compliance be certified by licensed engineers or architects, as is required with commercial buildings of 5,000 square feet or more, may elect to utilize a commercial buildings ASHRAE/IESNA Compliance Guide, to include computerized software compliance packages such as the Department of Energy developed COMcheck compliance software for insuring commercial energy code compliance and the Department of Energy developed REScheck compliance software for residential energy code compliance. An alternate compliance method for residential code compliance using ENERGY STAR documentation software may be used in lieu of the REScheck software. Code officials shall allow submission of documents that demonstrate energy efficiency that exceeds the requirements of the code when these state, local or national programs have been demonstrated to exceed the requirements of the code.

(c) The Delaware Energy Office, or its successor, in consultation with the Green Building Council of the Home Builders Association of Delaware, shall establish programs to promote the construction of zero net energy homes. A "zero net energy home" or "zero net energy building" is defined as a residence or commercial building that, through the use of energy efficient construction, lighting, appliances and on-site renewable energy generation, results in zero net energy consumption from the utility provider. Therefore, a net zero energy capable home must be energy efficient enough that if the home or building owner chooses to add on-site generation, net zero energy consumption could be achieved. As of December 31, 2025, all new residential building construction in the State of Delaware shall be zero net energy capable. As of December 31, 2030, all new commercial building construction must also be zero net energy capable.

(d) The Delaware Energy Office shall review the State Energy Code triennially for potential updates to the IECC energy code and ASHRAE energy code standard.

(e) This section shall become effective on July 1, 2010.

(f) From January 1, 2010, to June 30, 2010, sellers of new construction shall notify buyers of an option to purchase the construction built to the ICC/IECC 2009 code standard.

(g) The Delaware Energy Office will conduct energy code training work shops for code officials, builders, architects, and engineers prior to July 1, 2010.

62 Del. Laws, c. 133, § 1; 70 Del. Laws, c. 72, § 1; 70 Del. Laws, c. 539, § 1; 71 Del. Laws, c. 116, § 1; 74 Del. Laws, c. 418, § 1; 77 Del. Laws, c. 187, § 1.;



§ 7603. Lighting efficiency standards for new and existing buildings

Repealed by 70 Del. Laws, c. 72, § 1, eff. June 23, 1995.;






CHAPTER 77. ERECTING, REPAIRING OR PAINTING BUILDINGS

§ 7701. Scaffolding regulations

(a) A person employing or directing another to perform labor of any kind in the erection, repairing, altering or painting of a house, building or structure shall not furnish or erect or cause to furnished or erected for the performance of such labor scaffolding, hoists, stays, ladders or other mechanical contrivances which are unsafe, unsuitable or improper and which are not so constructed, placed and operated as to give proper protection to the life and limb of a person so employed or engaged.

(b) Scaffolding or staging swung or suspended from an overhead support or erected with stationary supports more than 20 feet from the ground or floor, except scaffolding wholly within the interior of a building and which covers the entire floor space of any room therein, shall have a safety rail of suitable material, properly bolted, secured and braced, rising at least 34 inches above the floor or main portions of such scaffolding or staging and extending along the entire length of the outside and the ends thereof, with such openings as may be necessary for the delivery of materials, and properly attached thereto, and such scaffolding or staging shall be so fastened as to prevent the same from swaying from the building or structure.

29 Del. Laws, c. 234, § 1; Code 1935, § 3631; 16 Del. C. 1953, § 7701.;



§ 7702. Other construction regulations

(a) All contractors and owners, when constructing buildings where the plans and specifications require the floors to be arched between the beams thereof or where the floors or filling in between the floors are of fireproof material or brickwork, shall complete the flooring or filling in as the building progresses to not less than within 3 tiers of beams below that on which the iron work is being erected.

(b) If the plans and specifications of the buildings do not require filling in between the beams of floors with brick or fireproof material, all contractors for carpenter work, in the course of construction, shall lay the underflooring thereon on each story as the building progresses to not less than within 2 stories below the one to which such building has been erected. Where double floors are not to be used, such contractor shall keep planked over the floor 2 stories below the story where the work is being performed.

(c) If the floor beams are of iron or steel, the contractors for the iron and steel work of buildings in course of construction or the owners of such buildings shall thoroughly plank over the entire tier of iron or steel beams on which the structural iron or steel work is being erected, except such spaces as may be reasonably required for the proper construction of such iron or steel work and for the raising or lowering of materials to be used in the construction of such building or such spaces as may be designated by the plans and specifications for stairways and elevator shafts.

(d) If elevators or elevating machines are used within a building in the course of construction for the purpose of lifting materials to be used in such construction, the contractors or owner shall cause the shafts or openings in each floor to be inclosed or fenced in on all sides by a barrier at least 8 feet in height, except on 2 sides which may be used for taking off and putting on materials, and those sides shall be guarded by an adjustable barrier not less than 3 nor more than 4 feet from the floor and not less than 2 feet from the edge of such shaft or opening.

29 Del. Laws, c. 234, § 2; Code 1935, § 3632; 16 Del. C. 1953, § 7702.;



§ 7703. Penalties

Whoever violates this chapter shall, for each offense, be fined not less than $50 nor more than $100.

29 Del. Laws, c. 234, § 2; Code 1935, § 3632; 16 Del. C. 1953, § 7703.;






CHAPTER 78. ASBESTOS

§ 7801. Statement of purpose

The Delaware General Assembly hereby declares that it is in the interest of the public to control, reduce and prevent the exposure of the public to asbestos. It is the intent of the General Assembly to ensure the health, safety and welfare of the public by regulating the practice of asbestos abatement, particularly in locations where the general public can reasonably be expected to have access for the purpose of ensuring that such abatement is performed in such a manner as to minimize exposure to asbestos fibers and contamination.

66 Del. Laws, c. 35, § 1.;



§ 7802. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Asbestos" includes chrysotile, amosite, crocidolite, tremolite asbestos, anthophyllite asbestos, actinolite asbestos and any of these minerals that has been chemically treated and/or altered.

(2) "Asbestos abatement" shall mean any of the following activities except those which may be considered incidental during normal day-to-day operations and maintenance:

a. Demolition or salvage of structures where asbestos is present;

b. Removal or encapsulation of materials containing asbestos;

c. Construction, alteration, repair, maintenance, demolition or renovation of structures, substrates or any portions thereof, that contain asbestos;

d. Installation of products containing asbestos;

e. Asbestos spill/emergency cleanup; and

f. Transportation, disposal, storage or containment of asbestos, or products containing asbestos, on the site or location at which construction, alteration, repair, maintenance, demolition or renovation activities are performed.

(3) "Asbestos worker" shall mean any individual who performs asbestos abatement activities and/or work.

(4) "Contractor" shall mean any corporation, company, association, firm, partnership, society, joint-stock company, sole proprietorship or individual that contracts to perform asbestos abatement, including the removal or encapsulation of asbestos.

(5) "Friable asbestos material", "friable material" or "asbestos material" shall mean any material containing more than 1 percent asbestos by weight, that hand pressure can crumble, pulverize or reduce to powder when dry, or is already dry and pulverized.

66 Del. Laws, c. 35, § 1.;



§ 7803. Certification required; fees; reciprocity

(a) No contractor shall hold that contractor's self out to the public as being certified to engage in asbestos abatement, nor shall any contractor use or advertise any title or description intending to convey the impression that such contractor is certified to engage in asbestos abatement, unless such contractor has been certified in accordance with this chapter. No contractor or asbestos worker shall undertake any asbestos abatement work without having first been certified in accordance with this chapter.

(b) No person or contractor may assign, contract with, or permit any asbestos worker to perform asbestos abatement unless such asbestos worker is certified under this chapter.

(c) Any contractor or asbestos worker applying for certification under this chapter shall meet criteria prescribed by the Office of Management and Budget, which may include, but are not limited to the following:

(1) Contractors:

a. Previous experience or training in asbestos abatement work;

b. Type and size of equipment the contractor utilizes in asbestos abatement;

c. Ability of the contractor to perform asbestos abatement work;

(2) Asbestos workers:

a. Physical ability to perform asbestos abatement work without endangering the health and safety of themselves or others;

b. Free of any respiratory and/or health disorders which would prevent the person from wearing protective respiratory equipment;

c. Completion of a training program in asbestos abatement procedures approved by the Office of Management and Budget and periodic completion of approved retraining programs.

(d) Any contractor or asbestos worker may apply to the Office of Management and Budget for certification to perform asbestos abatement by submitting an application in the form specified by the Office of Management and Budget and the payment of such fees as may be established by the Office of Management and Budget.

(e) The fees for certification required pursuant to this chapter shall be established by the Office of Management and Budget in its rules and regulations. The fees may be adjusted periodically but shall approximate and reasonably reflect all costs necessary to defray the expenses incurred by the Office in operating the certification program.

(f) Asbestos workers certified by other states may request certification by reciprocity. The Office of Management and Budget will evaluate each request for reciprocity based upon evaluations of the quality of training received and quality of the other state's certification program.

66 Del. Laws, c. 35, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 16(3).;



§ 7804. Suspension; revocation; refusal to renew

If the Office of Management and Budget finds that a contractor or asbestos worker has violated any provision of this chapter or any rule, regulation or order promulgated or entered pursuant to this chapter, the Office of Management and Budget may immediately suspend, revoke and/or refuse to renew the certification of such contractor or asbestos worker. A hearing may be requested by the contractor or asbestos worker within 30 days after written notice has been sent to the contractor or asbestos worker by certified mail.

If, after a hearing under this section, the Director of the Office of Management and Budget finds just cause to suspend, revoke or refuse to renew, the contractor or asbestos worker shall be given written notice of the decision of the Director of the Office of Management and Budget and the reasons therefor. The decision of the Director of the Office of Management and Budget may be appealed to the Superior Court within 30 days after written notice has been sent by certified mail by the Office of Management and Budget.

66 Del. Laws, c. 35, § 1; 75 Del. Laws, c. 88, § 16(3).;



§ 7805. Powers and duties of the Office of Management and Budget

The Office of Management and Budget shall have the following powers and duties and shall give due consideration to Federal Environmental Protection Agency (EPA) document 560/5-85-024 June 1985 or later revision, "Guidance for Controlling Asbestos Containing Materials in Buildings" in conducting these duties:

(1) Approve the standards and specifications for all asbestos abatement funded with state moneys from any source;

(2) Adopt rules and regulations governing the training requirements and certification of contractors and asbestos workers for all asbestos abatement within the State;

(3) Approve the selection of contractors and asbestos workers performing asbestos abatement for state-funded projects based upon qualifications, experience and ability to perform asbestos abatement;

(4) Require all state agencies to obtain prior approval for all asbestos abatement funded with state moneys from any source;

(5) Function as a central location for the receipt and dissemination of relevant asbestos information and reports;

(6) Act as liaison with any federal and/or state agencies that have other programs which may now or hereafter provide funds or assistance in any manner for the detection and elimination of friable asbestos;

(7) During state-funded asbestos abatement projects, conduct an onsite inspection of all procedures of asbestos abatement;

(8) Have the authority to suspend, revoke and/or refuse to renew the certification of any contractor or asbestos worker for a violation of this chapter or any rules, regulations or orders promulgated or entered pursuant to this chapter;

(9) Promulgate such rules and regulations as are necessary to implement this chapter, including but not limited to:

a. Performance standards, practices and specifications for asbestos abatement;

b. Determination of the minimum scope of work of asbestos abatement to which this chapter shall apply;

c. Requirements for submission of a notice of intent to construct, alter, repair, maintain, demolish or renovate or to perform asbestos abatement in any structure, substrate or any portion thereof which may contain asbestos;

(10) Establish a statewide emergency abatement policy to address any asbestos abatement which was not planned but results from a sudden, unexpected event or emergency.

66 Del. Laws, c. 35, § 1; 75 Del. Laws, c. 88, § 16(3).;



§ 7806. Powers and duties of the Department of Natural Resources and Environmental Control

The Department of Natural Resources and Environmental Control shall have the following powers and duties and shall:

(1) Act as the enforcement arm of the Office of Management and Budget with respect to any violations of this chapter and be responsible for oversight and enforcement of this chapter for all asbestos abatement within the State;

(2) Maintain records and reports as required by the rules and regulations of the Department of Natural Resources and Environmental Control and any appropriate federal rules and regulations as they may relate to asbestos abatement;

(3) Have the authority to conduct on-site inspections of asbestos abatement in both the private and public sectors;

(4) Promulgate rules and regulations as are necessary to implement the enforcement aspects of this chapter;

(5) Provide the Office of Management and Budget with the appropriate evidence and documentation of violations of this chapter, or any rules, regulations or orders promulgated or entered pursuant to this chapter which would initiate the Office of Management and Budget decertification process.

66 Del. Laws, c. 35, § 1; 75 Del. Laws, c. 88, § 16(3).;



§ 7807. Violations, penalties and injunctions

(a) For purposes of this section, the term "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control. The Secretary shall enforce this chapter.

(b) Any contractor, asbestos worker or person who violates any of the provisions of this chapter, or any rules, regulations or orders promulgated or entered pursuant to this chapter shall be punishable in the following manner, and each day of a continued violation shall be considered as a separate violation:

(1) A fine of not less than $100 and not more than $1,500 for each day of such violation, if such contractor, asbestos worker or person is certified for asbestos abatement under this chapter. If the contractor, asbestos worker or person is not certified for asbestos abatement under this chapter, the fine shall be not less than $500, and not more than $1,500 for each day of such violation. The Justices of the Peace Court shall have original jurisdiction under this subsection.

(2) In addition, for contractors, a civil penalty of not less than $5,000 for each day of such violation, if such contractor is not certified for asbestos abatement under this statute. The Superior Court shall have jurisdiction over such violations. If the violation is continuing, or is threatening to begin or to reoccur, the Secretary may also seek a temporary restraining order or any other injunctive relief in the Court of Chancery.

(c) Any contractor who intentionally, knowingly or recklessly violates any provision of this chapter, or any rule, regulation or order promulgated or entered pursuant to this chapter shall, upon conviction, be punishable by a fine of not less than $2,500 nor more than $25,000 for each day of such violation and/or imprisonment for not more than 6 months.

(d) Any contractor who is found to have violated this chapter, or any rule, regulation or order promulgated or entered pursuant to this chapter shall be liable for all expenses incurred by the Department of Natural Resources and Environmental Control:

(1) In abating the violation;

(2) Controlling a pollution incident related to the violation; and

(3) Clean-up and restoration of the environment.

Such expenses shall include, but not be limited to, the costs of investigation, legal assistance, public hearings, materials, equipment, personnel, contractual assistance and appropriate salary and overtime pay for all persons, including state employees, involved in the effort notwithstanding merit system laws, regulations or rules to the contrary. The Secretary shall submit a detailed billing of expenses to the contractor. In the event the contractor desires to challenge the detailed billing submitted by the Secretary, the contractor shall request an administrative hearing before the Secretary. Testimony at the administrative hearing shall be under oath and shall be restricted to issues relating to the billing of expenses submitted by the Secretary. A verbatim transcript of testimony at the hearing shall be prepared and shall, along with the exhibits and other documents introduced by the Secretary or other party, constitute the record. The Secretary shall make findings of fact based upon the record, and enter an order which shall contain reasons supporting the decision, and shall send all parties a copy of the order by certified mail. Any party may appeal the order of the Secretary to the Superior Court within 30 days after the order of the Secretary has been sent to that party by certified mail. In the event a liable person fails or refuses to pay any of the expenses listed in the detailed billing, the Secretary may seek to compel payment through the initiation of a civil action in the Superior Court.

(e) Any expenses or civil penalties collected by the Department under this section are hereby appropriated to the Department to carry out the purposes of this Chapter.

66 Del. Laws, c. 35, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 79. BASIC PLUMBING PRINCIPLES

§ 7901. Purpose

The basic plumbing principles contained in this chapter shall act as the basis for the formation of all detailed plumbing regulations adopted by the Division of Public Health, local or district boards of health or city councils.

47 Del. Laws, c. 184, § 1; 16 Del. C. 1953, § 7901; 70 Del. Laws, c. 147, § 13.;



§ 7902. Principles applicable throughout State

All plumbing installed after June 4, 1949 in any part of the State shall conform to the basic plumbing principles provided in this chapter.

47 Del. Laws, c. 184, § 30; 16 Del. C. 1953, § 7902.;



§ 7903. Plumbing Code; adoption and enforcement

The Division of Public Health shall adopt and enforce the most recent version of the International Plumbing Code (IPC) within 1 calendar year of its issuance, in conformity with the basic plumbing principles provided in this chapter. The Division of Public Health may adopt and enforce additional plumbing regulations which shall not be in conflict with the IPC and the basic plumbing principles set forth in this chapter.

47 Del. Laws, c. 184, § 31; 16 Del. C. 1953, § 7903; 70 Del. Laws, c. 147, § 14; 77 Del. Laws, c. 200, § 1.;



§ 7904. Local regulations

Every political subdivision within the State, including county, city or municipal governments, shall enforce the International Plumbing Code (IPC) as adopted or modified by the Division of Public Health. Every political subdivision retains the right to propose additional or modified plumbing regulations, which must be submitted in writing to the Division of Public Health for review and approval. The Division of Public Health, within 60 days of receiving such proposed changes or additions, shall consult with the State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners, and may thereafter adopt, modify or reject the proposed changes or additions. Upon issuance of the statewide plumbing regulations every political subdivision shall have the option of adopting and enforcing said regulations, or adopting and enforcing the minimum standards set forth in the most recently adopted version of the IPC.

47 Del. Laws, c. 184, § 32; 16 Del. C. 1953, § 7904; 70 Del. Laws, c. 147, §§ 15, 16, 25; 77 Del. Laws, c. 200, § 2.;



§ 7905. Additional regulations

Nothing in this chapter shall be construed to limit the Division of Public Health, councils of cities or sanitary bodies of communities from making further and additional regulations not in conflict with this chapter.

47 Del. Laws, c. 184, § 36; 16 Del. C. 1953, § 7905; 70 Del. Laws, c. 147, § 17.;



§ 7906. Rules and regulations for installation of plumbing; registration of plumbers; application for inspection

(a) The Division of Public Health, in order to provide for the health of the citizens of the State, shall adopt and promulgate suitable rules and regulations for the construction, alteration, repair, modification or renovation of water and sewer systems and of building and house drainage systems; shall enforce those rules and regulations; and shall make provisions under this section and Chapter 18 of Title 24 for the punishment of any person who violates or assists in the violation of or refuses to comply with such rules and regulations.

(b) Registration and licensure of plumbers and persons engaged in the practice of plumbing in this State shall be in accordance with Chapter 18 of Title 24.

(c) No license shall be required of a person who installs his or her own plumbing work, service or equipment in or about his or her own home that is not for sale or any part for rent or lease, except that such person shall be required to obtain a permit from the Division of Public Health or from the proper plumbing inspection authority. Nothing in this paragraph shall be construed to prohibit a person from obtaining free assistance in installing his or her own plumbing work, service or equipment in his or her own home that is not for sale or any part for rent or lease.

(d) Property used exclusively for agricultural purposes is excluded from all provisions of this section, except for the necessity to obtain a permit from the Division of Public Health or from the proper plumbing inspection authority.

(e) The Division of Public Health shall issue plumbing permits and shall assess a $100 fee for each permit, except that no permit shall be required or fee assessed for the replacement of an existing fixture, piece of equipment or related piping, including but not limited to hot water heaters and water conditioning systems. All revenue generated shall be retained by the Division of Public Health in order to defray costs associated with the plumbing inspection program.

47 Del. Laws, c. 184, § 33; 16 Del. C. 1953, § 7906; 67 Del. Laws, c. 72, § 1; 70 Del. Laws, c. 147, § 18; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 185, § 4; 76 Del. Laws, c. 110, § 1; 77 Del. Laws, c. 445, § 1.;



§ 7907. Inspection and inspectors

(a) The Division of Public Health shall by rules and regulations also establish a system of inspection and supervision over all water and sewer systems, building and house drainage systems and ventilation of the same.

(b) The Division of Public Health shall appoint such inspectors as may be necessary, at such compensation as may be fixed by it, and shall make provision for payment of same.

(c) All plumping inspectors must be practical plumbers with at least 10 years' experience and skilled and well trained in matters pertaining to plumbing and sanitation generally.

(d) All plumbing inspectors shall, as far as may be necessary for the performance of their duties and the maintenance of the health of the citizens of the State, have the right to enter any building or premises in the State. They shall have the right to inspect and order the removal of any plumbing fixture, soil, drain, waste, vent pipe or pipes, cesspools, septic tanks and privies when they, at the discretion of the inspectors, are deemed in an unsanitary condition.

(e) A $50 inspection fee per inspection shall be assessed when the Division of Public Health inspectors must conduct any inspection due to the permittee's failure to comply with applicable regulations after 3 inspections. All revenue generated shall be retained by the Division of Public Health in order to defray costs associated with the plumbing inspection program.

47 Del. Laws, c. 184, § 34; 16 Del. C. 1953, § 7907; 70 Del. Laws, c. 147, §§ 19, 20; 76 Del. Laws, c. 110, § 3.;



§ 7908. Definitions

As used in this chapter:

(1) "Plumbing" is the art of installing in buildings the pipes, fixtures and other apparatus for bringing in the water supply and removing liquid and water-carried wastes.

(2) "Plumbing fixtures" are receptacles intended to receive and discharge water, liquid or water-carried wastes into a drainage system with which they are connected.

(3) "Plumbing system of a building" includes the water supply distributing pipes, the fixtures and fixture traps, the soil, waste and vent pipes, the house drain and house sewer, the storm water drainage, and all the devices, appurtenances and connections of the above within or adjacent to the building.

(4) "Place of public entertainment" shall mean an establishment that accommodates more than 100 individuals.

(5) "Public restroom" shall mean a public sanitary facility that contains more than 1 plumbing fixture.

47 Del. Laws, c. 184, §§ 2-4; 16 Del. C. 1953, § 7908; 69 Del. Laws, c. 419, § 2.;



§ 7909. Safe water supply

All premises intended for human habitation or occupancy shall be provided with a supply of pure and wholesome water.

47 Del. Laws, c. 184, § 5; 16 Del. C. 1953, § 7909.;



§ 7910. Cross connections with unsafe water supplies

(a) Cross connections between safe and unsafe water supply distributing systems shall not be permitted unless such connections have the written approval of the Division of Public Health.

(b) No plumbing, fixture, construction, valves, fitting, device, apparatus or connection that will provide a cross connection between a safe water supply and a sewage system or will permit or make possible the back flow of sewage or waste into a water supply system shall be installed.

47 Del. Laws, c. 184, §§ 6, 7; 16 Del. C. 1953, § 7910; 70 Del. Laws, c. 147, § 21.;



§ 7911. Adequate water supply

Buildings in which water closets and other plumbing fixtures exist shall be provided with a supply of water adequate in volume and pressure for flushing purposes.

47 Del. Laws, c. 184, § 8; 16 Del. C. 1953, § 7911.;



§ 7912. Size of pipes

The pipes conveying water to water closets shall be of sufficient size to supply the water at a rate required for adequate flushing without unduly reducing the pressure at other fixtures.

47 Del. Laws, c. 184, § 9; 16 Del. C. 1953, § 7912.;



§ 7913. Hot water tanks or boilers

Devices for heating water and storing it in boilers or hot water tanks shall be so designed and installed as to prevent all danger of explosion and also prevent a back flow of hot water through a meter connected with a public water supply.

47 Del. Laws, c. 184, § 10; 16 Del. C. 1953, § 7913.;



§ 7914. Separate sewer connections

Every building intended for human habitation or occupancy on premises abutting on a street in which there is a public sewer shall have a separate connection.

47 Del. Laws, c. 184, § 11; 16 Del. C. 1953, § 7914.;



§ 7915. Family private water closet in multiple dwellings

In multiple dwellings provided with a house drainage system there shall be for each family at least 1 private water closet.

47 Del. Laws, c. 184, § 12; 16 Del. C. 1953, § 7915.;



§ 7916. Plumbing fixture materials

Plumbing fixtures shall be made of smooth nonabsorbent material, shall be free from concealed fouling surfaces and shall be set free of inclosures.

47 Del. Laws, c. 184, § 13; 16 Del. C. 1953, § 7916.;



§ 7917. House drainage system

The entire house drainage system shall be so designed, constructed and maintained as to conduct the waste water or sewage quickly from the fixture to the place of disposal with velocities which will guard against fouling and the deposit of solids and will prevent clogging.

47 Del. Laws, c. 184, § 14; 16 Del. C. 1953, § 7917.;



§ 7918. Drainage pipes

The drainage pipes shall be so designed and constructed as to be proof, for a reasonable life of the building, against leakage of water or drain air due to defective materials, imperfect connections, corrosions, settlements, vibrations of the ground or building, temperature changes, freezing or other causes.

47 Del. Laws, c. 184, § 15; 16 Del. C. 1953, § 7918.;



§ 7919. Cleanouts in drainage systems

The drainage system shall be provided with an adequate number of cleanouts so arranged that in case of stoppage the pipes may be readily accessible.

47 Del. Laws, c. 184, § 16; 16 Del. C. 1953, § 7919.;



§ 7920. Fixture traps

Each fixture or combination fixture shall be provided with a separate, accessible, self-scouring, reliable, water-sealed trap placed as near to the fixture as possible.

47 Del. Laws, c. 184, § 17; 16 Del. C. 1953, § 7920.;



§ 7921. Adequate air circulation

The house drainage system shall be so designed that there will be an adequate circulation of air in all pipes and no danger of siphonage, aspiration or forcing of trap seals under conditions of ordinary use.

47 Del. Laws, c. 184, § 18; 16 Del. C. 1953, § 7921.;



§ 7922. Roof terminals, soil or waste stacks

The soil stack shall extend full size upward through the roof and have a free opening, the roof terminal being so located that there will be no danger of air passing from it to any window and no danger of clogging of the pipe by the frost or by articles being thrown into it or of roof water draining into it.

47 Del. Laws, c. 184, § 19; 16 Del. C. 1953, § 7922.;



§ 7923. Water or air pressure test

The plumbing system shall be subjected to a water or air pressure test and to a final test in such manner as to disclose all leaks and imperfections in the work.

47 Del. Laws, c. 184, § 20; 16 Del. C. 1953, § 7923.;



§ 7924. Substances entering house drainage system

No substance which will clog the pipes, produce explosive mixtures or destroy the pipes or their joints shall be allowed to enter the house drainage system.

47 Del. Laws, c. 184, § 21; 16 Del. C. 1953, § 7924.;



§ 7925. Connections with refrigerators

Refrigerators, ice boxes or receptacles for storing food shall not be connected directly with the drainage system.

47 Del. Laws, c. 184, § 22; 16 Del. C. 1953, § 7925.;



§ 7926. Light and ventilation

No water closet or urinal shall be located in a room or compartment which is not properly lighted and ventilated to the outer air.

47 Del. Laws, c. 184, § 23; 16 Del. C. 1953, § 7926.;



§ 7927. Private sewage treatment and disposal system

If water closets or other plumbing fixtures exist in buildings where there is no sewer within reasonable distance, suitable provision shall be made for the disposing of the house sewage by some method of sewage treatment and disposal satisfactory to the health authority having jurisdiction.

47 Del. Laws, c. 184, § 24; 16 Del. C. 1953, § 7927.;



§ 7928. Back flow of sewage

Where a house drainage system may be subjected to back flow of sewage suitable provision shall be made to prevent its overflow in the building.

47 Del. Laws, c. 184, § 25; 16 Del. C. 1953, § 7928.;



§ 7929. Storm water

Storm water from roofs and paved areas, yards, courts and courtyards shall be drained into a storm water sewerage system or a combined sewerage system, but not into a sanitary sewerage system intended for sewage only. Inside roof leaders, downspouts and storm water house drains shall be designed and constructed as are other drainage pipes.

47 Del. Laws, c. 184, § 26; 16 Del. C. 1953, § 7929.;



§ 7930. Privy vaults

Privy vaults or cesspools shall not be permitted on premises accessible to a public sewer.

47 Del. Laws, c. 184, § 27; 16 Del. C. 1953, § 7930.;



§ 7931. Private water supply

Dug wells or other sources of private water supply shall not be permitted on premises accessible to a public water supply unless the private water supply has been approved in writing by the Division of Public Health.

47 Del. Laws, c. 184, § 28; 16 Del. C. 1953, § 7931; 70 Del. Laws, c. 147, § 22.;



§ 7932. Sanitary maintenance

Plumbing systems shall be maintained in a sanitary condition.

47 Del. Laws, c. 184, § 29; 16 Del. C. 1953, § 7932.;



§ 7933. Public accommodations

In any place of public entertainment required by a state, county or municipal law, rule or regulation to have a public restroom, water closets and urinals shall be provided for men and women in accordance with the minimum number of plumbing facilities required under the 1993 National Plumbing Code promulgated by the Building Officials and Code Administrators International, Inc. (BOCA), Table P-1204.1, Building Use Groups A-1, A-2, A-3 and A-5.

69 Del. Laws, c. 419, § 1.;



§ 7934. Penalties

Whoever violates or assists in the violation of this chapter or any order, code or regulation issued under this chapter shall be, for each offense, fined not less than $25 nor more than $100 or imprisoned not more than 60 days, or both.

47 Del. Laws, c. 184, § 38; 16 Del. C. 1953, § 7933; 69 Del. Laws, c. 419, § 1.;






CHAPTER 81. PLUMBING CODE FOR RURAL NEW CASTLE COUNTY

§ 8101. -8108. Promulgation of plumbing code; inspection and supervision; rules and regulations; plumbing inspectors; appointment; compensation; permits and registration of plumbers; registration and permits for installation or repair of heating or air conditioning equipment; penalties; abatement proceedings; exceptions

Repealed by 75 Del. Laws., c. 85, § 2, effective June 30, 2005.;






CHAPTER 83. BUILDING CODE FOR RURAL NEW CASTLE COUNTY

§ 8301. -8317. Promulgation of building code; existing buildings, application to; building inspector — appointment; compensation; duties; building inspector — appointment of assistants; building inspector — qualifications; bond; oath; building inspector — powers and duties; inspections; records; reports; construction or alteration of buildings and walls; application for construction permits; fees for permits; notice of violations; work stoppage orders; use and maintenance of building erected in violation of code; penalties; abatement proceedings; exceptions

Repealed by 75 Del. Laws., c. 85, § 3, effective June 30, 2005.;






CHAPTER 84. TRENCHES AND EXCAVATIONS

§ 8401. Code of rules and regulations

(a) The Levy Court and County Councils of New Castle County, Kent County and Sussex County and each incorporated municipality in each of the said counties, in order to provide for the safety of the citizens of the various counties and the State, shall adopt and promulgate a code containing suitable rules and regulations controlling, regulating and supervising all trench, ditch, channel, shaft and other excavation work involving depths and widths which present a hazard to the workers performing the job.

(b) The Levy Court and County Councils of New Castle County, Kent County and Sussex County and each incorporated municipality in each of the said counties shall on or before January 1, 1962 adopt and promulgate the safety code for trenches and excavation described in subsection (a) of this section. Such code shall contain suitable rules and regulations controlling, regulating and supervising all trenching, ditching, channel, shaft and other excavation work performed, constructed or installed in or on any property or state-owned lands by any builder, contractor, state agency or private citizen.

(c) Each municipality may elect to adopt the code of the Levy Court or County Council in its county and each municipality may adopt additional regulations as required by its own particular conditions, but in no case shall the rules and regulations be any less restrictive than those adopted by the Levy Court or County Council of the 3 respective counties.

(d) The code to be promulgated in accordance with this section shall be determined by the Levy Court or County Council and municipalities mentioned in subsections (a)-(c) of this section after consultation with and in cooperation with other state agencies involved in excavation work, contractors' organizations, labor organizations and any other interested agency or group which shall be notified by means of public announcement of the intent to formulate such a code.

16 Del. C. 1953, § 8401; 53 Del. Laws, c. 233; 70 Del. Laws, c. 186, § 1.;



§ 8402. Fees for permits

The Levy Court or County Councils of New Castle County, Kent County and Sussex County and each incorporated municipality in each of the said counties may fix a reasonable fee for the issuance of a permit for work under the code which is to be performed under their respective jurisdictions. Contract work in which several applications of the code will be performed under 1 agreement shall be considered as 1 permit.

16 Del. C. 1953, § 8402; 53 Del. Laws, c. 233.;



§ 8403. Enforcement of code

Enforcement of the code when adopted by the Levy Court or County Council and municipalities mentioned in § 8401 of this section shall rest with the Levy Court or County Council and municipalities, except that enforcement of the code with respect to the work of a state, city or county agency, whether by contract or its own forces, may be delegated to that agency.

16 Del. C. 1953, § 8403; 53 Del. Laws, c. 233.;



§ 8404. Penalty

Each code promulgated and adopted under this section shall contain a penalty clause of not more than a $50 fine and not less than a $25 fine for each infraction with such penalty continued on a daily basis until the terms of the code are complied with.

16 Del. C. 1953, § 8404; 53 Del. Laws, c. 233.;



§ 8405. Revision of code

The Levy Court or County Council of New Castle County, Kent County and Sussex County and each incorporated municipality in each of the said counties may revise in accordance with the terms of this chapter the codes adopted on or before January 1, 1962 at any time subsequent thereto when changing conditions and situations within their county or municipality may require such revision.

16 Del. C. 1953, § 8405; 53 Del. Laws, c. 233.;






CHAPTER 85. BOILERS

§ 8501. -8507. Rules and regulations; effective date of rules; penalties; spark arresting devices; penalties; exemptions; exemption of boilers subject to federal law; powers of enforcement personnel; administrative inspections and warrants

Repealed by 72 Del. Laws, c. 418, § 1, eff. July 13, 2000. For present law, see § 8210 of Title 29.;






CHAPTER 86. GLASS AND SAFETY GLAZED MATERIALS

§ 8601. Definitions

As used in this chapter:

(1) "Hazardous locations" mean those installations, glazed or to be glazed, in industrial, commercial and public buildings known as framed or unframed glass entrance doors; and those installations, glazed or to be glazed, in residential buildings and other structures used as dwellings, industrial buildings, commercial buildings and public buildings known as sliding glass doors, storm doors, shower doors, bathtub enclosures and fixed glazed panels adjacent to entrance and exit doors which because of their location present a barrier in the normal path traveled by persons going into or out of these buildings, and because of their size and design may be mistaken as means of ingress or egress; and any other installation, glazed or to be glazed, wherein the use of other than safety glazing materials would constitute an unreasonable hazard as the inspector of the county in which the construction is done may determine after notice and hearings as required by the county in which the construction is located, whether or not the glazing in such doors, panels, enclosures and other installations is transparent.

(2) "Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of the current American National Standards Institute Standard Z-97.1 and such further requirements as may be adopted by the building inspector of the county in which the construction is done after notice and hearing as required by the county in which the construction is located, and which are so constructed, treated or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

16 Del. C. 1953, § 8601; 58 Del. Laws, c. 90.;



§ 8602. Labeling required

(a) Each type of safety glazing material manufactured, distributed, imported or sold for use in hazardous locations or installed in such a location within the State shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material on the safety glazing material or by other suitable means. The label shall identify the labeler, whether manufacturer, fabricator or installer, and the nominal thickness and the type of safety glazing material and the fact that said material meets the test requirements of the current American National Standard Institute Standard Z-97.1 and such further requirements as may be adopted by the building inspector of the county in which the construction is done. The label must be legible and visible after installation.

(b) Such safety glazing labeling shall not be used on other than safety glazing materials.

16 Del. C. 1953, § 8602; 58 Del. Laws, c. 90.;



§ 8603. Safety glazing materials required

It shall be unlawful within the State to sell, fabricate, glaze or contract to install for another glazing materials other than safety glazing materials in or for use in any hazardous location.

16 Del. C. 1953, § 8603; 58 Del. Laws, c. 90.;



§ 8604. Employees not covered

No liability under this chapter shall be created as to workers who are employees of a contractor, subcontractor or other employer responsible for compliance with this chapter.

16 Del. C. 1953, § 8604; 58 Del. Laws, c. 90.;



§ 8605. Penalty

(a) Whoever violates this chapter shall, upon conviction thereof, be sentenced to pay a fine of not less than $50 or more than $1000.

(b) The Superior Court shall have exclusive jurisdiction of this chapter.

16 Del. C. 1953, § 8605; 58 Del. Laws, c. 90.;



§ 8606. Local ordinances

This chapter shall supersede any local, municipal or county ordinance or parts thereof relating to the subject matter hereof.

16 Del. C. 1953, § 8606; 58 Del. Laws, c. 90.;






CHAPTER 87. ELEVATORS

§ 8701. Emergency communication

(a) Every elevator which is used to transport people shall have some means for its passengers to communicate directly to a person outside the elevator in an emergency; such means shall be available on a 24-hour basis.

(b) This section shall not apply to any private residence.

(c) Each county or municipality may adopt rules or regulations to effectuate this section.

70 Del. Laws, c. 578, § 1.;



§ 8702. Compliance; penalties

(a) Every elevator subject to this section shall have 6 months from July 25, 1996, to comply with the provisions hereof.

(b) No certificate of occupancy shall be issued to any building not exempt from this section containing an elevator that does not comply with this section, and no permit or license to operate an elevator subject to this section shall be issued or renewed if such elevator does not comply with this section.

(c) The owner of any elevator subject to this section that does not comply with this section shall be fined $1,000 for each 1 year, or part thereof, for which such noncompliance exists.

70 Del. Laws, c. 578, § 1.;






CHAPTER 88. STUDENT DORMITORIES AND STUDENT RESIDENTIAL HOUSING FIRE SUPPRESSION SYSTEMS

§ 8801. Legislative findings; purpose

The General Assembly finds and declares that:

(1) Education plays a vital role in the economic development of the nation and the State by providing the education and training of the work force of the future;

(2) The safety of students housed in dormitories at boarding schools and at institutions of higher education is a vital concern, as these students represent our State's and our country's future;

(3) Automatic fire suppression systems installed in buildings within the State have been a very effective method of preventing injury, death and widespread property damaged; and

(4) It shall be deemed to be in the public interest and to have a public purpose to construct, reconstruct or renovate, develop and/or improve dormitory safety facilities, including fire prevention, smoke and fire alarms, and sprinkler systems.

73 Del. Laws, c. 391, § 1.;



§ 8802. Definitions

(a) "Common areas" mean those areas within a building which are normally accessible to all residents, including the corridors, and lounge or lobby areas, and areas which contain elements of fire hazards, such as boiler rooms or storage areas.

(b) "Dormitories" shall mean buildings or portions thereof containing rooms which are provided as residences for overnight sleeping for individuals and all residential occupancies for student housing owned by the schools, colleges or universities. This definition does not apply to residential occupancies used exclusively for staff or faculty residences.

(c) "Equipped throughout" means installed in the common areas as well as in the areas utilized for sleeping within a dormitory.

73 Del. Laws, c. 391, § 1.;



§ 8803. Dormitories to have automatic fire suppression systems, compliance rate

All buildings used as dormitories, in whole or in part, to house students at a public or private school or public or private institution of higher education within the State shall be equipped throughout with an automatic fire suppression system in accord with the provisions of this chapter within 7 years of enactment. This provision also requires the retrofitting of all existing buildings used as dormitories, in whole or in part, which do not have an existing automatic fire suppression system within 7 years of enactment.

73 Del. Laws, c. 391, § 1.;



§ 8804. Rules and regulations promulgation by State Fire Prevention Commission

All fire protection systems as required under the provisions of this chapter shall meet the minimum standards and specifications of the State Fire Prevention Regulations as promulgated by the State Fire Prevention Commission.

73 Del. Laws, c. 391, § 1.;



§ 8805. Automatic fire suppression system; penalties for noncompliance

The office of the State Fire Marshal shall assist educational institutions with dormitories in their compliance with this act in accord with § 6612(l)(1)b. of this title.

73 Del. Laws, c. 391, § 1; 77 Del. Laws, c. 444, § 4.;



§ 8806. Automatic fire suppression system; penalties for noncompliance

Each owner of a dormitory required to comply under this chapter who wilfully fails to comply with the installation of automatic fire systems pursuant to this chapter, whether an individual or body corporate, shall be fined not less than $100 nor more than $500 for each offense. The Justice of the Peace Courts shall have jurisdiction over any violations of this chapter.

73 Del. Laws, c. 391, § 1.;



§ 8807. Exceptions, claims of negligence

Failure to comply with this chapter shall not be considered as evidence of either contributory or comparative negligence in any civil suit or insurance claim adjudication arising out of injury or death arising from a fire or the direct consequences of a fire; nor shall failure to comply with this chapter to be admissible as evidence in any trial of any civil action or insurance claim.

73 Del. Laws, c. 391, § 1.;






CHAPTER 90. HEALTH FACILITIES SUBSIDY FUND

§ 9001. Created; purpose

There is hereby created a special fund of the State designated the "Health Facilities Subsidy Fund." The Fund is created to provide a source of financial assistance to health facilities corporations in connection with loans obtained with the assistance of the Delaware Health Facilities Authority for eligible projects.

16 Del. C. 1953, § 9010; 56 Del. Laws, c. 363; 58 Del. Laws, c. 503, § 1; 59 Del. Laws, c. 455, § 4; 64 Del. Laws, c. 463, § 1.;



§ 9002. Definitions

As used in this chapter, the following terms shall have the following meanings:

(1) "Board" shall mean the State Board of Health and any successor to the board exercising the powers granted the Board by this chapter.

(2) "Eligible project" shall mean any health facility which has been approved by the Board pursuant to this chapter, or any refinancing of bonds or notes issued by the Delaware Health Facilities Authority for the benefit of a health facility.

(3) "Health facilities corporation" shall mean a nonprofit corporation organized and existing under the laws of the State for the purpose of owning and operating 1 or more health facilities.

(4) "Health facility" shall mean a facility, located in the State, owned and operated by a health facilities corporation, providing general medical, surgical and emergency treatment to the public.

(5) "Issuing officers" shall mean the Governor, the Secretary of State and the State Treasurer as defined in § 7401 of Title 29.

(6) "Subsidy contract" shall mean a contract by the State, approved by the issuing officers, providing a subsidy to a health facilities corporation.

16 Del. C. § 9001; 56 Del. Laws, c. 363; 59 Del. Laws, c. 455, § 3; 64 Del. Laws, c. 463, § 1; 65 Del. Laws, c. 125, § 1.;



§ 9003. Subsidy contract — Application

A written application by a health facilities corporation for a subsidy contract shall be submitted to the Department. The Department or, in the discretion of the Department, the Health Facilities Planning Council, Inc., shall review the application and make a recommendation to the issuing officers to approve or disapprove a subsidy contract. No subsidy contract shall be approved by the issuing officers without the favorable recommendation of the Department.

16 Del. C. 1953, § 9002; 56 Del. Laws, c. 363; 59 Del. Laws, c. 455, §§ 4, 5; 64 Del. Laws, c. 463, § 1; 70 Del. Laws, c. 149, § 200.;



§ 9004. Subsidy contract — Department determination of eligibility

The Department shall consider each application for a subsidy contract. The Department shall either recommend or disapprove each such application and advise the issuing officers of its decision. No favorable recommendation shall be made by the Department unless the Department shall find and determine that:

(1) The applicant is a health facilities corporation;

(2) The health facilities corporation is in sound financial condition and is reasonably expected to remain in sound financial condition during the term of the subsidy contract;

(3) There exists a need for the health facility for which the subsidy contract is sought, taking into account the existing and planned health facilities in the State; and

(4) The health facilities corporation has a managerial, administrative and medical staff that has conformed, or, in the case of a health facilities corporation that has not commenced operation of a health facility, is reasonably expected to conform to standards of professional integrity and ability that may reasonably be required by the State.

The Department may obtain assistance from other State agencies, from the federal government and from private sources in making the foregoing determinations. The Department may also employ experts to assist it.

16 Del. C. 1953, §§ 9003, 9004; 56 Del. Laws, c. 363; 59 Del. Laws, c. 455, § 4; 64 Del. Laws, c. 463, § 1; 70 Del. Laws, c. 149, § 201.;



§ 9005. Subsidy contract — Authorization; conditions for payments

(a) The issuing officers, upon receipt of a written favorable recommendation from the Department, shall determine the amount, terms, form and content of the subsidy contract. In making their determination, the issuing officers shall not approve a subsidy contract unless the reasonably expected cost of the eligible project, as determined by the Department, does not exceed the sum of $5,000,000; provided, however, that if the cost of such eligible project does exceed this amount, the issuing officers shall approve a subsidy contract for the first $5,000,000 of cost of the eligible project.

(b) The subsidy contract shall provide for payments on an annual basis in an amount not to exceed the difference between the yield on the loan obtained through the Delaware Health Facilities Authority and 25 basis points above the yield on the immediately preceding issue of state general obligation bonds. The issuing officers may, however, take into account in determining the yield, the amount of loan closing costs, if any, incurred by the health facilities corporation that could have been avoided if the loan were being made by the State. The determinations of yield by the issuing officers shall be conclusive.

16 Del. C. 1953, § 9005; 56 Del. Laws, c. 363; 57 Del. Laws, c. 655; 58 Del. Laws, c. 405; 59 Del. Laws, c. 455, § 4; 64 Del. Laws, c. 463, § 1; 70 Del. Laws, c. 149, § 202.;



§ 9006. Subsidy contract — Pledge of support; terms; records; release of mortgages securing outstanding loans

A subsidy contract shall be entered into by the issuing officers on behalf of the State. The subsidy contract shall contain a pledge by the State to make payments, in the amount provided by the subsidy contract, from the Health Facilities Subsidy Fund, to the health facilities corporation from money on deposit in such Fund. No subsidy contract shall be entered into by the issuing officers unless they reasonably determine that the amounts from interest earned or profit realized in the Fund will be available to meet annual payments under the subsidy contract as they become due and payable. The issuing officers shall maintain records of all payments made and all payments owing under subsidy contracts. The issuing officers shall have the power to grant releases or satisfactions of mortgages granted to secure loans made from the Health Facility Construction Fund, provided that the Governor shall execute such release or satisfaction.

16 Del. C. 1953, §§ 9006, 9007; 56 Del. Laws, c. 363; 59 Del. Laws, c. 455, § 4; 64 Del. Laws, c. 463, § 1.;



§ 9007. Repayment of outstanding loans

Repayment of all outstanding loans made from the "Health Facility Construction Fund" (established pursuant to Volume 59, Chapter 455 of the Laws of Delaware), or predecessor funds, shall continue to be made to the Board. The Board shall inform the issuing officers of all payments received and shall provide the issuing officers with other information required to carry out the purposes of this chapter. Repayments of interest on such loans shall be immediately transferred to the General Fund of the State. Principal payments of such loans shall be deposited in the Health Facilities Subsidy Fund until the principal in such Fund, to include the accrued earnings credited to principal as provided in § 9008 of this title, has reached the sum of $4,000,000. Thereafter, upon certification by the State Treasurer that the Fund has been capitalized pursuant to this section, future principal repayments of loans from the Health Facility Construction Fund shall be deposited in the State Treasurer's Bond Reversion Account.

16 Del. C. 1953, §§ 9005, 9011; 56 Del. Laws, c. 363; 57 Del. Laws, c. 655; 58 Del. Laws, c. 405; 58 Del. Laws, c. 503, § 2; 59 Del. Laws, c. 455, § 4; 64 Del. Laws, c. 463, § 1; 65 Del. Laws, c. 125, § 2.;



§ 9008. Management of Fund

The Health Facilities Subsidy Fund shall be managed by the State Treasurer in conformance with policies promulgated by the Cash Management Policy Board (established pursuant to § 2716 of Title 29). Interest earned or profit realized from investment of money on deposit in the Health Facilities Subsidy Fund shall be retained in such Fund.

64 Del. Laws, c. 463, § 1.;



§ 9009. Eligibility for early repayment

If any health facility which has incurred any obligation to the State through loans from the Health Facility Construction Fund chooses to accelerate the repayments of all or a portion of its indebtedness to the State, and chooses to finance its accelerated repayment through funds raised by debt issued through the Delaware Health Facilities Authority or any other debt instrument duly obligating the health facility, the State is hereby authorized to accept as satisfaction for that obligation an amount equal to all accrued interest, to the date of repayment, plus a principal amount equal to the future principal payments (or the portion thereof to be prepaid) on the Health Facility Construction Loan, discounted to their present value at the net interest cost of the new borrowing. In such case, the health facility shall not be eligible for a subsidy contract on that portion of its borrowing from the Health Facilities Authority or other creditor which is used to prepay its loan or loans from the Health Facility Construction Fund. Such payments of principal and interest shall be credited to the various funds and accounts of the State as specified in §§ 9007 and 9008 of this title.

65 Del. Laws, c. 125, § 3.;

.






CHAPTER 91. MANAGED CARE ORGANIZATION

§ 9101. -9124. Legislative purpose and intent; definitions; certificate of authority required; procedure for issuance of certificate of authority; annual report; prohibited practices; relationships with insurance companies and health service corporations; examinations; suspension or revocation of certificate of authority; probation; public censure; rules and regulations; fees; relationship to other laws; confidentiality of health information; freedom of choice; short title; Independent health care appeals program; violations; penalties; enforcement; adoption of rules and regulations

Repealed by 75 Del. Laws, c. 362, § 1, effective July 6, 2006.;






CHAPTER 92. DELAWARE HEALTH FACILITIES AUTHORITY

§ 9201. Declaration of policy

It is hereby declared that for the benefit of the people of the State, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions, it is essential that health care facilities within the State be provided with appropriate additional means to expand, enlarge and establish health care, hospital and other related facilities; and that it is the purpose of this chapter to provide a measure of assistance and an alternative method to enable facilities in the State to provide the facilities and structures which are sorely needed to accomplish the purposes of this chapter, all to the public benefit and good, to the extent and manner provided herein.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9202. Short title

This chapter may be referred to and cited as the "Health Facilities Act."

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9203. Definitions

In this chapter, the following words and terms shall, unless the context otherwise requires, have the following meanings:

(1) "Authority," the Health Facilities Authority created by § 9204 of this title.

(2) "Bonds" or the words "revenue bonds" shall mean revenue bonds of the Authority issued under this chapter, including revenue refunding bonds notwithstanding that the same may be secured by mortgage or by the full faith and credit or by any other lawfully pledged security of 1 or more participating facilities.

(3) "Cost," as applied to a project or any portion thereof financed under this chapter embraces all or any part of the costs of a project, whether capital or otherwise, including the cost of construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project including all lands, structures, real or personal property, rights, rights-of-way, air right, franchises, easements and interests acquired or used for or in connection with a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during and for a period after completion of such construction and acquisition, provisions for reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements, the cost of architectural engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition and the placing of the project in operation.

(4) "Facility," a health care facility within the State, including a hospital, psychiatric hospital, tuberculosis hospital, skilled nursing facility, kidney disease treatment center, including freestanding hemodialysis unit, intermediate care facility, ambulatory health care facility, freestanding emergency facility, home health agency and blood bank.

(5) "Participating facility," a facility which, pursuant to this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in this chapter.

(6) "Project," in the case of a participating health care facility, any activity whether a capital improvement or otherwise, including any structure or structures suitable for use as a hospital, clinic or other health care facility, laboratory, laundry, nurses' or interns' residence as a part of the health care facility, or other multi-unit housing facility for staff, employees, patients or relatives of patients admitted for treatment in such health care facility, doctors' office building, administration building, research facility, maintenance, storage or utility facility as a part of the health care facility and other structures or facilities related to any of the foregoing or required or useful for the operation of a health care facility, including parking and other facilities or structures essential or convenient for the orderly conduct of such health care facility, and shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the operation of a particular health care facility or structure in the manner for which its use is intended; and "project" may include any combinations of 1 or more of the foregoing undertaken jointly by any participating facility with one or more other participating facilities.

59 Del. Laws, c. 292, § 1; 64 Del. Laws, c. 463, § 3; 66 Del. Laws, c. 92, §§ 18(a)-(d); 67 Del. Laws, c. 152, § 3.;



§ 9204. Health Facilities Authority

(a) There is hereby created a body politic and corporate to be known as the "Delaware Health Facilities Authority," hereinafter in this chapter called the Authority. Said Authority is constituted a public instrumentality and the exercise by the Authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public function. Said Authority shall consist of 7 members to be appointed by the Governor, 1 of which shall be a resident of the City of Wilmington, 1 a resident of New Castle County, 1 a resident of Kent County, 1 a resident of Sussex County and 3 members at large, all of whom shall be residents of the State. No more than 4 shall be members of the same political party. At least 2 of the members shall be trustees, directors, officers or employees of a health care facility, at least 1 shall be a person having a favorable reputation for skill, knowledge and experience in the field of state and municipal finance, either as a partner, officer or employee of an investment banking firm which originates and purchases state and municipal securities, or as an officer or employee of an insurance company or bank whose duties relate to the purchase of state and municipal securities as an investment and to the management and control of a state and municipal securities portfolio and at least 1 shall be a person having a favorable reputation for skill, knowledge and experience in the building construction field. The terms of the members of the Authority first appointed shall be designated by the Governor to commence on June 1, 1976, and to expire, respectively, 1 on June 30th in each of the years 1977, 1978, 1979 and 1980 and 3 in the year 1981. A member of the Authority shall be eligible for reappointment. Upon the expiration of the term of any member the member's successor shall be appointed for a term of 5 years. The Governor shall fill any vacancy for the remainder of the unexpired term. Any member of the Authority may be removed by the Governor for misfeasance, malfeasance or wilful neglect of duty or other cause after notice and a public hearing unless such notice and hearing shall be expressly waived in writing. Each member of the Authority, before entering upon the member's duties, shall take an oath to administer the duties of the member's office faithfully and impartially, and such oath shall be on file in the office of the Secretary of State. For the purposes of this section, a member's residency, political affiliation, position or employment, skill, knowledge and experience in a specified area shall be determined as of the date of the initial appointment of such member.

(b) The Authority shall annually elect 1 of its members as chairperson and 1 as vice chairperson. It may appoint an executive director, assistant executive director, treasurer and secretary who shall not be members of the Authority, who shall serve at the pleasure of the Authority. They shall receive such compensation as shall be fixed by the Authority.

(c) The person designated by resolution of the Authority shall keep a record of the proceedings of the Authority and shall be custodian of all books, documents and papers filed with the Authority, the minute book or journal of the Authority, and its official seal. Said person may cause copies to be made of all minutes and other records and documents of the Authority and may give certificates under the official seal of the Authority to the effect that such copies are true copies, and all persons dealing with the Authority may rely upon such certificates.

(d) Three members of the Authority shall constitute a quorum. The affirmative vote of a majority of the members present at a meeting of the Authority having a quorum present shall be necessary for any action taken by the Authority. A vacancy in the membership of the Authority shall not impair the right of a quorum to exercise all the rights and perform all the duties of the Authority. Any action taken by the Authority under this chapter may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted.

(e) Before the issuance of any bonds or notes under this chapter, the chairperson, vice chairperson, executive director and assistant executive director and any other member of the Authority authorized by resolution of the Authority to handle funds or sign checks of the Authority shall execute a surety bond in the penal sum of $100,000, or in lieu thereof the chairperson shall obtain a blanket position bond covering the executive director and every member and other employee of the Authority in the penal sum of $100,000. Each such bond shall be conditioned upon the faithful performance of the duties of the principal or the members, executive director and other employees, as the case may be, shall be executed by a surety company authorized to transact business in the State as surety, shall be approved by the Attorney General and shall be filed in the office of the State Secretary. The cost of each such bond shall be paid by the Authority.

(f) The members of the Authority shall receive no compensation for the performance of their duties hereunder but each such member shall be paid that member's necessary expenses incurred while engaged in the performance of such duties.

(g) Notwithstanding any other law to the contrary, it shall not be or constitute a conflict of interest for a trustee, director, officer or employee of a participating facility or for a person having the required favorable reputation for skill, knowledge and experience in state and municipal finance or for a person having the required favorable reputation for skill, knowledge and experience in the building construction field to serve as a member of the Authority; provided, in each case to which provisions thereof are applicable, such trustee, director, officer or employee of such participating facility abstains from discussion, deliberation, action and vote by the Authority in specific respect to any undertaking pursuant to this chapter in which such participating facility has an interest, or such person having the required favorable reputation for skill, knowledge and experience in state and municipal finance abstains from discussion, deliberation, action and vote by the Authority in specific respect to any sale, purchase or ownership of bonds of the Authority in which the investment banking firm or insurance company or bank of which such person is a partner, officer or employee has a past, current or future interest, or such person having the required favorable reputation for skill, knowledge and experience in the building construction field abstains from discussion, deliberation, action and vote by the Authority in specific respect to construction or acquisition of any project of the Authority in which any partnership, firm, joint venture, sole proprietorship or corporation of which such person is an owner, venturer, participant, partner, officer or employee who has a past, current or future interest.

59 Del. Laws, c. 292, § 1; 60 Del. Laws, c. 565, § 1; 66 Del. Laws, c. 92, § 18(e); 67 Del. Laws, c. 152, § 3; 67 Del. Laws, c. 285, § 32; 70 Del. Laws, c. 186, § 1.;



§ 9205. General grant of powers

(a) The purpose of the Authority shall be to assist health care facilities in the acquisition, construction, financing and refinancing of projects, and for this purpose the Authority is authorized and empowered to:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal and alter the same at pleasure;

(3) Maintain an office at such place or places as it may designate;

(4) Sue and be sued in its own name, plead and be impleaded;

(5) Determine the location and character of any project to be financed under this chapter, and to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease, as lessee or lessor, and regulate the same, to enter into contracts for any and all of such purposes, to enter into contracts for the management and operation of a project, and to designate a participating facility as its agent to determine the location and character of a project undertaken by such participating facility under this chapter and, as the agent of the Authority, to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease, as lessee or lessor, and regulate the same, and, as the agent of the Authority, to enter into contracts for any and all of such purposes, including contracts for the management and operation of such project;

(6) Issue bonds, bond anticipation notes and other obligations of the Authority for any of its corporate purposes, and to fund or refund the same all as provided in this chapter;

(7) Generally, fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association or corporation or other body public or private in respect thereof and to designate a participating facility as its agent to fix, revise, charge and collect such rates, rents, fees and charges and to make such contracts;

(8) Establish rules and regulations for the use of a project or any portion thereof and to designate a participating facility as its agent to establish rules and regulations for the use of a project in which such participating facility is participating;

(9) Employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

(10) Receive and accept from any public agency loans or grants for or in aid of the construction of a project or any portion thereof, and receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made;

(11) Mortgage any project and the site thereof for the benefit of the holders of bonds issued to finance such project;

(12) Make loans to any participating facility for the cost of a project in accordance with an agreement between the Authority and one or more participating facilities; provided that no such loan shall exceed the total cost of the project as determined by such participating facility or facilities and approved by the Authority;

(13) Make loans to participating facilities to refund outstanding obligations, mortgages or advances issued, made or given by such participating facilities for the cost of the project;

(14) Charge to and equitably apportion among participating facilities its administrative costs and expenses reasonably incurred in the exercise of the powers and duties conferred by this chapter;

(15) Do all things necessary or convenient to carry out the purposes of this chapter.

(b) In carrying out the purposes of this chapter, the Authority may undertake a joint project or projects for 2 or more participating facilities, and, thereupon, all other provisions of this chapter shall apply to and for the benefit of the Authority and the participants in such joint project or projects.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9206. Source of payment of expenses

All expenses incurred in carrying out this chapter shall be payable solely from funds provided under the authority of this chapter and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which money shall have been provided under this chapter.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9207. Acquisition of property

The Authority is authorized and empowered, directly or by and through a participating facility, as its agent, to acquire by purchase solely from funds provided under the authority of this chapter, or by gift or devise, such lands, structures, property, real or personal, rights, rights-of-way, air rights, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within the State as it may deem necessary or convenient for the acquisition, construction or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of the Authority, or in the name of 1 or more participating facilities as its agent.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9208. Title to projects

When the principal of an interest on bonds of the Authority issued to finance the cost of a particular project or projects for 1 or more participating facilities, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provisions have been made to fully pay and retire the same, and all other conditions of the resolution or trust agreement authorizing and securing the same have been satisfied and the lien of such resolution or trust agreement has been released in accordance with the provisions thereof, the Authority shall promptly do such things and execute such deeds and conveyances as are necessary and required to convey title to such project or projects to such participating facility or facilities, all to the extent that title to such project or projects is not, at the time, vested in such participating facility or facilities.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9209. Release of collateral

When the principal of and interest on bonds of the Authority issued to finance the cost of a particular project or projects for a participating facility, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution or trust agreement authorizing and securing the same have been satisfied and the lien of such resolution or trust agreement has been released in accordance with the provisions thereof, the Authority shall promptly do such things and execute such releases and documents as are necessary and required to release securities held as collateral by a trustee or trustees pursuant to the trust agreement to such participating facility, which facility had pursuant to the trust agreement, deposited and turned over such securities to a trustee or trustees in order to assure the full payment and retirement of said bonds, free and clear of all liens and encumbrances, all to the extent that title to such securities shall not, at the time, then be vested in such participating facility.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9210. Notes of the Authority

The Authority may from time to time issue negotiable notes for any corporation purpose and may from time to time renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The Authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the Authority or any issue thereof may contain any provisions which the Authority is authorized to include in any resolution or resolutions authorizing revenue bonds of the Authority or any issue thereof, and the Authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. Such resolution or resolutions may delegate to any combination of 3 of the following, the executive director, assistant executive director, treasurer or any member of the Authority, the power to determine any of the details of the notes and to award such notes to a purchaser or purchasers. All such notes shall be payable solely from the revenues of the Authority, subject only to any contractual rights of the holders of any of its notes, and subject to any agreements with any participating facility.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9211. Bonds of the Authority

(a) The Authority may from time to time issue bonds for any corporate purpose and all such bonds, notes, bond anticipation notes or other obligations of the Authority issued pursuant to this chapter shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such bonds, the Authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed 5 years from the date of issue of the original note. Such notes shall be paid from any revenues of the Authority available therefor and not otherwise pledged, or from the proceeds of sale of the bonds of the Authority in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the Authority may contain.

(b) The bonds and notes of every issue shall be payable solely out of the revenues of the Authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues and subject to any agreements with any participating facility. Notwithstanding that bonds and notes may be payable from a special fund, they shall be and be deemed to be, for all purposes, negotiable instruments subject only to the provisions of the bonds and notes for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the Authority, in its discretion may issue bonds of both types. The bonds shall be authorized by resolution of the members of the Authority and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. Such resolution or resolutions may delegate to any combination of 3 of the following, the executive director, assistant executive director, treasurer or any member of the Authority, the power to determine any of the matters set forth in this section and the power to award the bonds to a purchaser or purchasers at public sale or to negotiate a sale to a purchaser or purchasers. The bonds or notes may be sold at public or private sale for such price or prices as the Authority shall determine. Pending preparation of the definitive bonds, the Authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d) Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized as to:

(1) Pledging the full faith and credit of the Authority, the full faith and credit of a participating facility, all or any part of the revenues of a project or projects, any revenue producing contract or contracts made by the Authority with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the bonds or of any particular issue of bonds, subject to such agreements with bondholders or participating facilities as may then exist;

(2) The rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues;

(3) The establishment and setting aside of reserves or sinking funds, the regulation and disposition thereof;

(4) Limitations on the right of the Authority or its agent to restrict and regulate the use of the project;

(5) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the bonds or any issue of the bonds;

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(8) Limitations on the amount of money derived from the project to be expended for operating, administrative or other expenses of the Authority;

(9) Defining the acts or omissions to act which shall constitute a default in the duties of the Authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default;

(10) The duties, obligations and liabilities of any trustee or paying agent; and

(11) The mortgaging of a project and the site thereof for the purpose of securing the bondholders.

(e) Neither the members of the Authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The Authority shall have power, out of any funds available therefor, to purchase its bonds or notes. The Authority may hold, pledge, cancel or resell such bonds or notes subject to and in accordance with agreements with bondholders or participating facilities.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9212. Trust agreement

In the discretion of the Authority any bonds issued under this chapter may be secured by a trust agreement by and between the Authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the State. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the Authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the Authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9213. Credit of State not pledged

Bonds or notes issued under this chapter shall not be deemed to constitute a debt or liability of the State or of any political subdivisions thereof, other than the Authority, or a pledge of the faith and credit of the State or of any such political subdivision, other than the Authority, but shall be payable solely from the funds herein provided therefor. All such bonds or notes shall contain on the face thereof a statement to the effect that neither the State nor any political subdivision thereof other than the Authority shall be obligated to pay the same or the interest thereon except from revenues of the project or projects or the portion thereof for which they are issued and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof other than the Authority is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under this chapter shall not directly or indirectly or contingently obligate the State or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor, or to make any appropriation for their payment. Nothing contained in this section shall prevent or be construed to prevent the Authority from pledging its full faith and credit or the full faith and credit of a participating facility to the payment of bonds or issue of bonds authorized pursuant to this chapter.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9214. Revenues

The Authority may fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any, (1) to pay the principal of and the interest of such project as the same shall become due and payable and (2) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the Authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this State, other than the Authority. A sufficient amount of the revenues derived in respect of a project shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is pledged to, and charged with, the payment of the principal of and the interest on such bonds or notes as the same shall become due, and the redemption price or the purchase price of bonds or notes retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other money so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in records of the Authority. The use and disposition of money to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or notes of such trust agreement. Except as may otherwise be provided in such resolution or trust agreement, such sinking or other similar fund shall be a fund for all such bonds or notes issued to finance a project or projects at 1 or more participating facilities as the case may be, without distinction or priority of 1 over another; provided the Authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at a facility and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds or notes having a subordinate lien in respect of the security authorized to other bonds or notes of the Authority and, in such case, the Authority may create separate or other similar funds in respect of such subordinate lien bonds.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9215. Trust funds

All money received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such money shall be deposited shall act as trustee of such money and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds or notes of any issue or the trust agreement securing such bonds or notes may provide.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9216. Remedies

Any holder of bonds, notes, bond anticipation notes, other notes or other obligations of the Authority issued under this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the right herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds or other obligations, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the State or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the Authority of any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by such resolution or trust agreement to be fixed, established and collected.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9217. Exemption from taxation

The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this State, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the Authority or its agent or a lessee will constitute the performance of an essential public function, neither the Authority nor its agent nor the lessee shall be subject to provisions of the Constitution of the State required to pay any taxes or assessments upon or in respect of a project or upon any property acquired or used by the Authority or its agent, or the lessee, under this chapter or upon the income therefrom, and any bonds or notes issued under this chapter, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the State and by the municipalities and other political subdivisions in the State.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9218. Refunding bonds or notes

(a) The Authority is hereby authorized to provide for the issuance of bonds or notes of the Authority for the purpose of refunding any outstanding bonds, notes or other obligations of the Authority, or of a participating facility, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase, prepayment or maturity of such bonds, notes or other obligations and, if deemed advisable by the Authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(b) The proceeds of any such bonds or notes issued for the purpose of refunding outstanding bonds or notes, may, in the discretion of the Authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds or notes either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the Authority.

(c) Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States of America, or in any other obligation or security as may be determined by the Authority maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds or notes to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds or notes to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the Authority for use by it in any lawful manner.

(d) The portion of the proceeds of any such bonds or notes issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States of America, or in any other obligation or security as may be determined by the Authority maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the Authority in any lawful manner.

(e) All such bonds or notes shall be subject to this chapter in the same manner and to the same extent as other bonds or notes issued pursuant to this chapter.

59 Del. Laws, c. 292, § 1; 64 Del. Laws, c. 463, § 2; 66 Del. Laws, c. 92, § 18(f), (g); 67 Del. Laws, c. 152, § 3.;



§ 9219. Bonds or notes eligible for investment

Bonds or notes issued by the Authority under this chapter are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, trust companies, savings banks, cooperative banks, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds or notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or notes or obligations of the State is now or may hereafter be authorized by law.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9220. Annual report

Within the first 90 days of each calendar year, the Authority shall make a report to the Governor of its activities for the preceding calendar year. Each such report shall set forth the complete operating and financial statement covering its operations during such year. The Authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants, and the cost thereof shall be paid by the Authority from funds available to it pursuant to this chapter.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9221. Continued existence of Authority

The Authority and its corporate existence shall continue until terminated by law, provided, however, that no such law shall take effect so long as the Authority shall have bonds, notes or other obligations outstanding, unless adequate provision has been made for the payment thereof. Upon termination of the existence of the Authority, all its rights and properties shall pass to and be vested in the State.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;



§ 9222. Additional and alternative method

The foregoing sections of this chapter shall be deemed to provide a complete, additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws; provided the issuance of bonds or notes and refunding bonds or notes under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds or notes. Except as otherwise expressly provided in this chapter, none of the powers granted to the Authority under this chapter shall be subject to the supervisions or regulation or require the approval or consent of any municipality or political subdivision or any department, division, commission, board, body, bureau, official or agency thereof or of the State.

59 Del. Laws, c. 292, § 1; 67 Del. Laws, c. 152, § 3.;






CHAPTER 93. HEALTH PLANNING AND RESOURCES MANAGEMENT

§ 9301. Purpose

It is the purpose of this chapter to assure that there is continuing public scrutiny of certain health care developments which could negatively affect the quality of health care or threaten the ability of health care facilities to provide services to the medically indigent. This public scrutiny is to be focused on balancing concerns for cost, access and quality.

61 Del. Laws, c. 393, § 1; 66 Del. Laws, c. 90, § 1; 69 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 446, § 1; 72 Del. Laws, c. 64, § 2.;



§ 9302. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context indicates a different meaning:

(1) "Board" shall mean the Delaware Health Resources Board established pursuant to § 9303 of this title.

(2) "Bureau" shall mean the Bureau of Health Planning and Resources Management within the Department of Health and Social Services.

(3) "Certificate of Public Review" shall mean the written approval of an application to undertake an activity subject to review as described in § 9304 of this title.

(4) "Health care facility" shall include hospital, nursing home, freestanding birthing center, freestanding surgical center, freestanding acute inpatient rehabilitation hospital, and freestanding emergency center, whether or not licensed or required to be licensed by the State, whether operated for profit or nonprofit and whether privately owned or operated or owned or operated by a unit of State or local government. The term also includes continual care communities and any other nontraditional, long-term care facilities identified by the Department of Health and Social Services or the Delaware Health Care Commission. The term does not include Christian Science sanatoriums operated or listed and certified by the First Church of Christ Scientist, Boston, Massachusetts. The term shall not include any physician's office, whether an individual or group practice, any independent clinical laboratory or any radiology laboratory. The term shall also not include the office of any other licensed health care provider, including, but not limited to, physical therapist, dentist, physician assistant, podiatrist, chiropractor, an independently practicing nurse or nurse practitioner, optometrist, pharmacist or psychologist. The term also shall not include any dispensary or first aid station located within a business or industrial establishment maintained solely for the use of employees, provided that the facility does not contain inpatient beds, nor shall it apply to any first aid station or dispensary or infirmary offering non-acute services exclusively for use by students and employees of a school or university or by inmates and employees of a prison, provided that services delivered therein are not the substantial equivalent of hospital services in the same area or community. Further:

a. "Freestanding acute inpatient rehabilitation hospital" shall mean a facility that satisfies, or is expected by the person who will construct, develop or establish the facility to satisfy, the requirements of 42 C.F.R. § 412.23(b); provided that, if such facility is not paid under the prospective payment system specified in 42 C.F.R. § 412.1(a)(3) within 24 months after accepting its first patient, then it shall not be considered a freestanding acute inpatient rehabilitation hospital under this section.

b. "Freestanding birthing center" shall mean any facility licensed as such pursuant to Chapter 1 of this title and more particularly in the State Board of Health Regulations.

c. "Freestanding emergency center" shall mean any facility licensed as such pursuant to Chapter 1 of this title and more particularly § 52 of the State Board of Health Regulations.

d. "Freestanding surgical center" shall mean any facility licensed as such pursuant to Chapter 1 of this title and more particularly in the State Board of Health Regulations.

e. "Hospital" shall mean any nonfederal facility licensed as such pursuant to Chapter 10 of this title and more particularly § 50 of the State Board of Health Regulations.

f. "Nursing home" shall mean any nonfederal facility licensed as such pursuant to Chapter 11 of this title and more particularly § 57 (Skilled care) and § 58 (Intermediate care) of the State Board of Health Regulations.

(5) "Health services" shall mean clinically related (i.e., diagnostic, curative or rehabilitative) services provided in or through health care facilities.

(6) "Major medical equipment" shall mean a single unit of medical equipment or a single system of components with related functions which is used for the diagnosis or treatment of patients and which:

a. Entails a capital expenditure as set forth in this chapter which exceeds $5,800,000 or some greater amount which has been designated by the Board following an annual adjustment for inflation using an annual inflation index determined by the United States Department of Labor, Bureau of Labor Statistics;

b. Represents medical technology which is not yet available in Delaware; or

c. Represents medical technology which has been designated by the Board as being subject to review.

The Board may exempt from review a capital expenditure used to acquire major medical equipment which represents medical technology which is not yet available in Delaware. A notice of intent filed pursuant to § 9305 of this title along with any other information deemed necessary by the Board shall provide the basis for exempting such a capital expenditure from review.

(7) "Person" shall mean an individual, a trust or estate, a partnership, a corporation (including associations, joint stock companies and insurance companies), a state or political subdivision or instrumentality (including a municipal corporation) of a state.

61 Del. Laws, c. 393, § 1; 65 Del. Laws, c. 69, § 2; 66 Del. Laws, c. 90, § 1; 68 Del. Laws, c. 29, §§ 1, 2; 69 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 446, § 2; 72 Del. Laws, c. 64, §§ 1, 3-5; 75 Del. Laws, c. 192, §§ 1, 2; 79 Del. Laws, c. 50, § 1.;



§ 9303. Delaware Health Resources Board

(a) There is hereby established a Delaware Health Resources Board to foster the cost-effective and efficient use of health care resources and the availability of and access to high quality and appropriate health care services.

(b) The Board shall consist of a Chair, a Vice Chair and 13 other members, all of which shall be appointed by the Governor. Appointments shall be for 3-year terms, provided that the terms of newly appointed members will be staggered so that no more than 5 appointments shall expire annually. The Governor may appoint members for terms of less than 3 years to ensure that the board members' terms expire on a staggered basis. The membership shall be representative of all counties in the State. In addition to the Chair and the Vice Chair, the membership shall consist of 1 representative of the Delaware Health Care Commission; 1 representative from the Department of Health and Social Services recommended by the Secretary of the Department of Health and Social Services; 1 representative of labor; 1 representative of the health insurance industry; 1 representative with knowledge and professional experience in health care administration; 1 representative licensed to practice medicine in Delaware; 1 representative with knowledge and professional experience in long-term care administration; 1 representative of a provider group other than hospitals, nursing homes or physicians; 1 representative involved in purchasing health care coverage on behalf of State employees; 1 other representative involved in purchasing health care coverage for employers with more than 200 employees; and 4 representatives of the public-at-large. Public members may include but not be limited to representative from business, educational and nonprofit organizations. The Chair shall be an at-large position and shall be appointed by and serve at the pleasure of the Governor. The Governor shall designate a Vice Chair from among the members of the Board who shall serve in this capacity at the pleasure of the Governor. The Delaware Healthcare Association, the Medical Society of Delaware, the Delaware Health Care Facilities Association, the Delaware State Chamber of Commerce, and other interested organizations may submit nonbinding recommendations to aid the Governor in making appointments to the Board. Any vacancy shall be filled by the Governor for the balance of the unexpired term. A quorum shall consist of at least 50% of the membership. Members of the Board shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties, to the extent that funds are available and the expenditures are in accordance with state laws.

(c) The Board is an independent public instrumentality. For administrative and budgetary purposes only, the Board shall be placed within the Department of Health and Social Services, Office of the Secretary. The Delaware Health Resources Board shall function in cooperation with the Delaware Health Care Commission, as well as other state health policy activities. Staff support for the Board shall be provided by the Delaware Health Care Commission and the Office of the Secretary, Department of Health and Social Services.

(d) The duties and responsibilities of the Board shall include, but not be limited to, the following:

(1) Develop a Health Resources Management Plan which shall assess the supply of health care resources, particularly facilities and medical technologies, and the need for such resources. Essential aspects of the plan shall include a statement of principles to guide the allocation of resources, as well as rules and regulations which shall be formulated for use in reviewing Certificate of Public Review applications. Any revision of the Health Resources Management Plan shall be done in accordance with the provisions of the Administrative Procedures Act (Chapter 101 of Title 29). The Board shall also be required to conduct a public hearing. Also, prior to adoption, the plan or revision of the plan shall be submitted to the Delaware Health Care Commission for review and approval. Upon receiving written approval from the Commission, the plan or revision shall be submitted to the Secretary, Department of Health and Social Services. The plan or revision shall become effective upon the written approval of the Secretary;

(2) Review Certificate of Public Review applications filed pursuant to this chapter and make decisions on same. Decisions shall reflect the importance of assuring that health care developments do not negatively affect the quality of health care or threaten the ability of health care facilities to provide services to the medically indigent. Decisions can be conditional but the conditions must be related to the specific project in question;

(3) Gather and analyze data and information needed to carry out its responsibilities. Identify the kinds of data which are not available so that efforts can be made to assure that legitimate data needs can be met in the future;

(4) Address specific health care issues as requested by the Governor or the General Assembly;

(5) Adopt bylaws as necessary for conducting its affairs. Board members shall comply with the provisions of Chapter 58 of Title 29 (State Ethics Code) and the Board shall operate in accordance with Chapter 100 of Title 29 (Freedom of Information Act); and

(6) Coordinate activities with the Delaware Health Care Commission, the Department of Health and Social Services and other groups as appropriate.

(e) The Governor may at any time, after notice and hearing, remove any board member for gross inefficiency, neglect of duty, malfeasance, misfeasance or nonfeasance in office. A member shall be deemed in neglect of duty if they are absent from 3 consecutive board meetings without good cause or if they attend less than 50% of board meetings in a calendar year.

66 Del. Laws, c. 90, § 1; 68 Del. Laws, c. 29, §§ 3, 4; 69 Del. Laws, c. 251, § 1; 72 Del. Laws, c. 64, §§ 1, 6, 7; 75 Del. Laws, c. 192, §§ 3, 4; 78 Del. Laws, c. 394, § 1.;



§ 9304. Activities subject to review

Any person must obtain a Certificate of Public Review prior to undertaking any of the following activities:

(1) The construction, development or other establishment of a health care facility or the acquisition of a nonprofit health care facility;

(2) Any expenditure by or on behalf of a health care facility in excess of $5.8 million, or some greater amount which has been designated by the Board following an annual adjustment for inflation using an annual inflation index determined by the United States Department of Labor, Bureau of Labor Statistics, is a capital expenditure. A capital expenditure for purposes of constructing, developing or otherwise establishing a medical office building shall not be subject to review under this chapter. When a person makes an acquisition by or on behalf of a health care facility under lease or comparable arrangement, or through donation which would have required review if the acquisition had been by purchase, such acquisition shall be deemed a capital expenditure subject to review. The Board may exempt from review capital expenditures when determined to be necessary for maintaining the physical structure of a facility and not related to direct patient care. A notice of intent filed pursuant to § 9305 of this title, along with any other information deemed necessary by the Board, shall provide the basis for exempting such capital expenditures from review;

(3) A change in bed capacity of a health care facility which increases the total number of beds (or distributes beds among various categories, or relocates such beds from 1 physical facility or site to another) by more than 10 beds or more than 10 percent of total licensed bed capacity, whichever is less, over a 2-year period;

(4) The acquisition of major medical equipment, whether or not by a health care facility and whether or not the acquisition is through a capital expenditure, an operating expense or a donation. The replacement of major medical equipment with similar equipment shall not be subject to review under this chapter. In the case of major medical equipment acquired by an entity outside of Delaware, the use of that major medical equipment within Delaware, whether or not on a mobile basis, is subject to review under this chapter. Major medical equipment which is acquired for use in a freestanding acute inpatient rehabilitation hospital, as defined in § 9302(4) of this title, a dispensary or first aid station located within a business or industrial establishment maintained solely for the use of employees or in a first aid station, dispensary or infirmary offering services exclusively for use by students and employees of a school or university or by inmates and employees of a prison is not subject to review.

(5) [Effective until Dec. 31, 2016]. Notwithstanding any other provision in this chapter to the contrary, any person who held, as of June 1, 2013, a certificate of public review issued by the Delaware Health Resources Board authorizing the construction of a 34-bed freestanding acute inpatient rehabilitation hospital in Middletown, Delaware, regardless of such certificate's date of expiration or whether the certificate has otherwise been challenged on appeal, shall not be required to obtain any additional certificate of public review pursuant to this chapter prior to the construction, development, or other establishment of freestanding acute inpatient rehabilitation hospital. Any acute inpatient rehabilitation hospital constructed, developed, or established pursuant to this section shall not have any license or authority to operate denied, revoked, or restricted on the grounds that a certificate of public review has not been obtained or has otherwise been challenged on appeal.

61 Del. Laws, c. 393, § 1; 66 Del. Laws, c. 90, § 1; 68 Del. Laws, c. 29, §§ 5, 6; 69 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 446, §§ 3-5; 72 Del. Laws, c. 64, §§ 1, 8-11; 75 Del. Laws, c. 192, §§ 5, 6; 76 Del. Laws, c. 87, § 1; 79 Del. Laws, c. 50, §§ 2, 3.;



§ 9305. Procedures for review

Reviews under this chapter shall be conducted in accordance with the following procedures:

(1) Notices of intent. — At least 30 days but not more than 180 days prior to submitting an application for review under this chapter, applicants shall submit to the Bureau a notice of intent in such form as may be determined by the Board to cover the scope and nature of the project. An application may be submitted less than 30 days from submitting the notice of intent only with the written approval of the Board. A notice of intent expires and is rendered invalid if no subsequent application for review is submitted to the Board within 180 days following the date on which the notice of intent is submitted.

(2) Applications for review. — Application forms will be developed by the Board and may vary according to the nature of the application.

(3) Deadlines and time limitations. — Upon receipt of an application under this chapter, the Bureau shall have a maximum of 15 business days to notify the applicant as to whether the application is considered complete. If complete, written notification in accordance with paragraph (4) of this section will be provided. If incomplete, the applicant will be notified in writing of such determination and will be advised of what additional information is required to make the application complete. When the additional information is received, the Bureau again has a maximum of 15 business days to determine whether the application is complete. The same steps shall be taken as with the initial submission each time that additional information is required.

Except as provided below, the review of an application shall take no longer than 90 days from the date of notification as covered under paragraph (4) of this section. If a public hearing is requested under paragraph (6) of this section, the maximum review period will be extended to 120 days from the date of notification. Within 30 days from the date of notification (60 days if a public hearing is requested), the Board may extend the maximum review period up to 180 days from the date of notification. Such extensions shall be invoked only as necessary to allow the development of appropriate review criteria or other guidance when these are lacking or to facilitate the simultaneous review of similar applications. The maximum review period can also be extended as mutually agreed to in writing by the Board and the applicant.

In the case of a project required to remedy an emergency situation which threatens the safety of patients or the ability of the health facility to remain in operation, an abbreviated application shall be submitted in such format as the Board prescribes. As quickly as possible, but within 72 hours after receipt, the Board shall render a decision as to whether or not the project shall be treated as an emergency and whether or not the application shall be approved. The Chair or Vice Chair of the Board shall be authorized to render such decision and shall have discretion as to the decision making process.

(4) Agency review; notification. — Within 5 working days of determining that an application under this chapter is complete, the Bureau shall provide written notification of the beginning of a review. Such notification shall be sent directly to all health care facilities in the State and to others who request direct notification. A notice shall also appear in a newspaper of general circulation which shall serve as written notification to the general public. The date of notification is the date on which such notice appears in the newspaper. The notification shall identify the applicant, indicate the nature of the application, specify the period during which a public hearing in the course of the review as covered in subdivision (6) of this section may be requested, and indicate the manner in which notice will be provided of the time and place of any hearing so requested.

(5) Findings. — Upon completion of a review under this chapter, and within the time frames outlined in subdivision (3) of this section, the Bureau shall notify in writing the applicant and anyone else upon request as to the Board's decision, including the basis on which the decision was made. Decisions can be conditional, but the conditions must be related to the specific project in question.

(6) Public hearing in the course of review. — Within 10 days after the date of notification as described in subdivision (4) of this section, a public hearing in the course of review may be requested in writing by any person. The Board shall provide for a public hearing if requested and shall provide notification of the time and place for such hearing in a newspaper of general circulation. The public hearing shall be held not less than 14 days after such notice appears in the newspaper. Fees shall not be imposed for such hearings. An opportunity must be provided for any person to present testimony.

(7) Administrative reconsideration — Procedure for Board. — Any person may, for a good cause shown, request in writing a public hearing for purposes of reconsideration of a Board decision rendered under subdivision (5) of this section. The Board may not impose fees for such a hearing. For purposes of this subdivision, a request for a public hearing shall be deemed by the Board to have shown good cause if it:

a. Presents newly discovered, significant, relevant information not previously available or considered by the Board; and

b. Demonstrates that there have been significant changes in factors or circumstances relied upon by the Board in reaching its decision; or

c. Demonstrates that the Board has materially failed to follow its adopted procedures in reaching its decision.

A request for such a hearing must be received within 10 days of the decision. The hearing shall commence within 45 days of the request.

Notice of such public hearing shall be sent, not less than 15 days prior to the date of the hearing, to the person requesting the hearing and to the applicant, and shall be sent to others upon request. Following completion of the hearing, the Board shall, within 45 days, issue its written decision which shall set forth the findings of fact and conclusion of law upon which its decision is based.

(8) Appeal — Applicant. — A decision of the Board following review of an application pursuant to subdivision (5) of this section, an administrative reconsideration pursuant to subdivision (7) of this section, or the denial of a request for extension of a Certificate of Public Review pursuant to § 9307 of this title, may be appealed within 30 days to the Superior Court. Such appeal shall be on the record.

(9) Access by public. — The general public shall be provided access to all applications reviewed under this chapter and to all other written materials pertinent to any review of an application.

(10) Filing fees. — Within 5 working days of determining that an application under this chapter is complete, the Bureau shall notify the applicant of any filing fee due.

Filing fees shall be determined from the following table:

Filing fees shall be due 30 days after the date of notification of the beginning of review as covered under subdivision (4) of this section. This due date may be extended up to 10 additional days at the discretion of the Bureau. Applications for which filing fees have not been paid within this time frame shall be considered to be withdrawn. All filing fees shall be deposited in the General Fund.

61 Del. Laws, c. 393, § 1; 66 Del. Laws, c. 90, § 1; 68 Del. Laws, c. 29, § 7; 69 Del. Laws, c. 251, § 1; 72 Del. Laws, c. 64, § 1; 75 Del. Laws, c. 192, §§ 7, 8; 76 Del. Laws, c. 87, § 2.;



§ 9306. Review considerations

In conducting reviews under this chapter, the Board shall consider as appropriate at least the following:

(1) The relationship of the proposal to the Health Resources Management Plan adopted pursuant to § 9303 of this title. Prior to adoption of a Health Resources Management Plan by the Board, the State health plan last in use by the Health Resources Management Council shall comprise such plan;

(2) The need of the population for the proposed project;

(3) The availability of less costly and/or more effective alternatives to the proposal, including alternatives involving the use of resources located outside the State;

(4) The relationship of the proposal to the existing health care delivery system;

(5) The immediate and long-term viability of the proposal in terms of the applicant's access to financial, management and other necessary resources;

(6) The anticipated effect of the proposal on the costs of and charges for health care; and

(7) The anticipated effect of the proposal on the quality of health care.

61 Del. Laws, c. 393, § 1; 66 Del. Laws, c. 90, § 1; 69 Del. Laws, c. 251, § 1.;



§ 9307. Period of effectiveness of Certificate of Public Review

(a) A Certificate of Public Review shall be valid for 1 year from the date such approval was granted.

(b) At least 30 days prior to the expiration of the Certificate of Public Review, the applicant shall inform the Board in writing of the project's status. The Board shall determine if sufficient progress has been made for the Certificate of Public Review to continue in effect. If sufficient progress has not been made, the applicant may request in writing, to the Board, that a 6-month extension be granted. The Board shall either allow the certificate to expire or grant such extension. A decision by the Board to deny an extension may be appealed pursuant to § 9305(8) of this title.

61 Del. Laws, c. 393, § 1; 66 Del. Laws, c. 90, § 1; 69 Del. Laws, c. 251, § 1; 72 Del. Laws, c. 64, § 1.;



§ 9308. Sanctions

(a) Any person undertaking an activity subject to review as described in § 9304 of this title, without first being issued a Certificate of Public Review for that activity, shall have its license or other authority to operate denied, revoked or restricted as deemed appropriate by the responsible licensing or authorizing agency of the State and an order in writing to such effect shall be issued by that licensing or authorizing agency.

(b) In addition to subsection (a) of this section, the Board or any adversely affected health care facility may maintain a civil action in the Court of Chancery to restrain or prohibit any person from undertaking an activity subject to review as described in § 9304 of this title without first being issued a Certificate of Public Review.

(c) A person who willfully undertakes an activity subject to review as described in § 9304 of this title and who has not received a Certificate of Public Review for that activity shall be fined not less than $500 nor more than $2,500 for each offense and each day of a continuing violation after notice of violation shall be considered a separate offense. The Superior Court shall have jurisdiction over criminal violations under this subsection.

61 Del. Laws, c. 393, § 1; 66 Del. Laws, c. 90, § 1; 69 Del. Laws, c. 251, § 1; 72 Del. Laws, c. 64, § 1.;



§ 9309. Surrender, revocation and transfer of Certificate of Public Review

(a) A Certificate of Public Review may be surrendered by the holder upon written notification to the Board and such surrender shall become effective immediately upon receipt of the Board.

(b) A Certificate of Public Review may be revoked by the Board in the case of misrepresentation in the Certificate of Public Review application, failure to comply with conditions established by the Board pursuant to § 9303(d)(2) of this title, failure to undertake the activity for which the Certificate of Public Review was granted in a timely manner or loss of license or other authority to operate. Prior to revoking a Certificate of Public Review, the Board shall provide written notice to the holder of the certificate stating its intent to revoke the certificate and providing the holder at least 30 days to voluntarily surrender the certificate or to show good cause why the certificate should not be revoked. No Certificate of Public Review shall be revoked by the Board without first providing the holder of the certificate an opportunity for a hearing. The Board's decision to revoke a Certificate of Public Review may be appealed pursuant to § 9305(8) of this title.

(c) No Certificate of Public Review issued under this chapter, and no rights or privileges arising therefrom, shall be subject to transfer or assignment, directly or indirectly, except upon order or decision of the Board specifically approving the same, issued pursuant to application supported by a finding from the evidence that the public to be served will not be adversely affected thereby.

61 Del. Laws, c. 393, § 1; 66 Del. Laws, c. 90, § 1; 69 Del. Laws, c. 251, § 1; 72 Del. Laws, c. 64, §§ 1, 12.;



§ 9310. Immunity

No member, officer or employee of the Board, the Bureau or health care facility shall be subject to, and such persons shall be immune from, any claim, suit, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken or performed, or recommendations made while discharging any duty or authority under this chapter, so long as such person acted in good faith, without malice, and within the scope of such person's duty or authority under this chapter or any other provisions of the Delaware law, federal law or regulations or duly adopted rules and regulations providing for the administration of this chapter, good faith being presumed until proven otherwise, with malice to be shown by the complainant.

61 Del. Laws, c. 393, § 1; 66 Del. Laws, c. 90, § 1; 69 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1.;



§ 9311. Charity care

Any person subject to a CPR review pursuant to this chapter shall perform and accept within this State charity care to the extent required by the Board to those individuals who meet the criteria for rendering charity care established by the Board, and shall continue to provide charity care in each fiscal year as determined by the Board. The authority to enforce charity care requirements shall rest with the Department of Health and Social Services.

75 Del. Laws, c. 192, § 10; 76 Del. Laws, c. 87, § 3; 77 Del. Laws, c. 132, § 2.;



§ 9312. Charity care

Transferred to § 9311 of this title by 77 Del. Laws, c. 132, § 2, effective July 8, 2009.






CHAPTER 94. COMMUNITY-BASED ATTENDANT SERVICES

§ 9401. Short title

This act may be cited as the Community-Based Attendant Services Act.

73 Del. Laws, c. 193, § 1.;



§ 9402. Purpose

The purposes of this chapter are as follows:

(1) To minimize the likelihood of institutionalization and maximize the potential for independent living of individuals with disabilities.

(2) To establish a statewide consumer-directed attendant support program which promotes self-sufficiency, self-reliance and a sense of personal responsibility among participants.

(3) To enhance the continuum of community-based services offered by the State; and

(4) To reduce barriers to participation in vocational, educational, social and other common community-based activities.

73 Del. Laws, c. 193, § 1.;



§ 9403. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning.

(1) "Ancillary services" means the following supplemental support services, which may be provided only if an eligible participant qualifies for 1 or more basic support services:

a. Homemaker-type services, including cleaning, laundry, shopping and seasonal chores;

b. Companion-type services, including transportation, escort and facilitation of written, oral and electronic communication;

c. Assistance with cognitive tasks, including bill payment and money management, planning activities and decision-making; and

d. Such other supplemental support services as may be adopted by the Department through regulation.

(2) "Attendant services" means those basic and ancillary services which compensate for an eligible participant's limitations in performing essential activities of daily living, self-care or mobility within home or community environments.

(3) "Basic services" means the following support services:

a. Assistance with transferring to and from a bed, wheelchair, vehicle, or other environmental setting;

b. Help with use of medical and non-medical equipment, devices, or assistive technology;

c. Assistance with routine bodily functions, including, but not limited to:

1. Health maintenance activities;

2. Bathing and personal hygiene;

3. Bowel or urinary evacuation;

4. Dressing and grooming; and

5. Food consumption, preparation and cleanup; and

d. Such other core support services as may be adopted by the Department through regulation.

(4) "Department" means the Department of Health and Social Services.

(5) "Eligible participant" means a resident of the State with a severe, chronic mental or physical disability which precludes or significantly impairs the individual's independent performance of essential activities of daily living, self-care or mobility within home or community environments. For purposes of this paragraph, a "chronic disability" is a medically determinable impairment which can be expected to last for a continuous period of not less than 12 months.

(6) "Program" means the Community-Based Attendant Services Program.

73 Del. Laws, c. 193, § 1.;



§ 9404. Powers and duties

In furtherance of the purposes of this chapter, and within the limits of appropriations and other available funds, the Department shall have the following powers and duties:

(1) Develop and implement a statewide community-based attendant services program either directly or through contractual arrangements with other public or private agencies;

(2) Establish and periodically revise an income-based sliding fee schedule for attendant services for eligible participants;

(3) Consistent with definitions in § 9403 of this title, clarify program eligibility and the scope of authorized services;

(4) Establish program operation standards which ensure prompt determination of applications, periodic review of eligibility, participant satisfaction assessment, and an impartial grievance system;

(5) Ensure that the primary program service delivery model is participant-directed and includes the following features:

a. Eligible participant option to hire, supervise, pay and dismiss attendants;

b. Availability of eligible participant training to facilitate adoption of employer role; and

c. Authorization of eligible participant to act through guardian or appointed representative;

(6) Ensure that attendant services are provided in conformity with a written individualized service plan, whose format shall be specifically prescribed by regulation, developed and approved as follows:

a. The plan shall be jointly prepared by the Department and eligible participant, and, in the participant's discretion, other persons with special expertise or interest, including family members;

b. The plan shall be based on an individualized needs assessment;

c. The contents of the plan shall be fully explained to the eligible participant and implemented only after written endorsement by both the Department and eligible participant;

d. In the event that endorsement is withheld, the plan shall be partially implemented in contexts in which consensus is achieved;

e. The plan shall describe the nature, frequency and financial aspects of itemized attendant services; and

f. The plan shall include services onset, review, and ending dates;

(7) Prepare an annual report which describes the number of program participants; profiles of participants, including types of disabilities, geographical location and services provided; financial expenditures; participant satisfaction data; and such other information recommended by the Advisory Council;

(8) Investigate and assess the availability of federal and other funding to support implementation of this chapter.

73 Del. Laws, c. 193, § 1.;



§ 9405. Attendant screening

(a) The Department shall safeguard participants through establishment of an attendant screening system which includes, but is not limited to, the following features:

(1) Standardized application comprehensively addressing each prospective attendant's background;

(2) Criminal background check at state expense; and

(3) Check of abuse, neglect, mistreatment and financial exploitation registries, including those authorized by Chapters 9 and 11 of this title and Chapter 85 of Title 11.

(b) To effectively implement the attendant screening system, the Department is vested with the following powers, duties and authority:

(1) The Department shall require any person seeking to provide attendant services under this chapter to share any and all information, including fingerprints, necessary to obtain a report of the person's Delaware criminal history record from the State Bureau of Identification and a report of the person's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 [28 U.S.C. § 534]. The State Bureau of Identification shall be the intermediary for acquisition of the federal criminal history record.

(2) Notwithstanding any requirements of Chapter 85 of Title 11 to the contrary, the State Bureau of Identification shall furnish information pertaining to the entire Delaware and federal criminal history record of any person seeking to provide attendant services under this chapter. Such information shall be provided to the Department of Health and Social Services pursuant to the procedures established by the Superintendent of the State Police.

(3) Notwithstanding any contrary provision of Chapter 9 of this title, the Department is authorized to obtain child abuse and neglect registry information from the Department of Services for Children, Youth and Their Families pertaining to any person seeking to provide attendant services under this chapter.

(4) The Department shall adopt criteria through its regulations which shall disqualify a person from providing attendant services under this chapter. To the extent not otherwise prohibited by law, the Department shall provide a program participant with a summary report of a prospective attendant's screening results prior to employment.

(5) The Department may adopt criteria through regulations authorizing exemption from this section for persons for whom a qualifying screening was conducted within the previous 5 years.

(c) Any person who either fails to make a full and complete disclosure on an application or a full and complete disclosure of any information required to obtain a registry or criminal background check as required in this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

73 Del. Laws, c. 193, § 1.;



§ 9406. Advisory Council

The State Council for Persons with Disabilities, established by § 8813 of Title 29 shall serve as the Advisory Council to the Department in implementing this chapter. In furtherance of this role, the Council shall fulfill the following functions:

(1) Review and comment on regulations, policies, and guidelines issued or proposed by the Department;

(2) Review and comment on the Department's annual report developed in conformity with § 9404(7) of this title;

(3) Obtain and review information from the Department and other agencies pertaining to program operation, participant satisfaction and unmet needs;

(4) Study, research and advise the Department on national studies, projects, trends and funding initiatives pertaining to attendant care; and

(5) Otherwise assess and assist the Department in implementation of this chapter.

73 Del. Laws, c. 193, § 1.;



§ 9407. Regulations

(a) The Department shall prescribe such regulations as may be necessary to fully implement this chapter.

(b) Regulations prepared by the Department under this chapter shall be subject to review and comment by the Advisory Council and shall otherwise be promulgated in conformity with the Administrative Procedures Act, Chapter 101 of Title 29.

73 Del. Laws, c. 193, § 1.;






CHAPTER 95. DELAWARE WHITE CANE LAW

§ 9501. Public policy; White Cane Day

(a) It is the policy of this State to encourage and enable persons who are blind, visually impaired or have physical disabilities to participate fully in the social and economic life of this State and to engage in remunerative employment.

(b) It is the policy of this State that persons who are blind, visually impaired or have physical disabilities shall be employed by all employers including this State, political subdivisions of this State, the public schools and in all other employment supported in whole or in part by public funds on the same terms and conditions as are persons without such disabilities unless it is shown that the particular disability prevents the performance of the work involved.

(c) Each year the Governor by proclamation or the General Assembly by resolution may take public notice of October 15 as White Cane Safety Day so that the public may continue to be aware of the significance of the white cane and be able to recognize the presence of persons with disabilities on the streets and sidewalks of the State.

16 Del. C. 1953, § 9501; 58 Del. Laws, c. 222; 78 Del. Laws, c. 179, §§ 236-238.;



§ 9502. Rights and liabilities

(a) Persons who are blind, visually impaired or have physical disabilities shall have the same rights as persons without such disabilities to use streets, highways, sidewalks, walkways, public buildings, public facilities and other public places.

(b) Persons who are blind, visually impaired or have physical disabilities are entitled to full and equal accommodations, advantages, facilities and privileges on all common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars, boats or any other public conveyances or modes of transportation, and in all hotels, lodging places, places of public accommodation, amusement or resort and other places to which the general public is invited, subject only to the conditions and limitations established by law.

(c) Every person who is totally or partially blind may be accompanied by a guide dog, especially trained for the purpose, in any of the places listed within this section without being required to pay an extra charge for the guide dog, provided that the person who is totally or partially blind shall be liable for any damages done to the premises or facilities by such dog. A guide dog may be excluded from any of the places enumerated in this section if the admission of such dog would create the clear danger of a disturbance or physical harm to other persons in such place.

16 Del. C. 1953, § 9502; 58 Del. Laws, c. 222; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 239-241.;



§ 9503. Rules of the road

The driver of a vehicle approaching a pedestrian who is totally or partially blind who is carrying a cane predominately white or metallic in color (with or without a red tip) or using a guide dog shall take all necessary precautions to avoid injury to such pedestrian who is blind, and any driver who fails to take such precautions shall be liable in damages for any injury caused to such pedestrian. A pedestrian who is totally or partially blind not carrying such a cane or using a guide dog in any of the places, accommodations or conveyances listed in § 9502 shall have all of the rights and privileges conferred by law upon other persons and the failure of a pedestrian who is totally or partially blind to carry a cane or use a dog in any such places, accommodations or conveyances shall not be conclusively held to constitute nor be evidence of contributory negligence.

16 Del. C. 1953, § 9503; 58 Del. Laws, c. 222; 78 Del. Laws, c. 179, §§ 242, 243.;



§ 9504. Enjoyment of public facilities

Any person or persons, firm or corporation or an agent thereof who denies or interferes with the admittance to or enjoyment of the public facilities enumerated in § 9502 or otherwise interferes with the rights of a person who is totally or partially blind or has a disability as specified in § 9502 shall be guilty of a misdemeanor.

16 Del. C. 1953, § 9504; 58 Del. Laws, c. 222; 78 Del. Laws, c. 179, § 244.;



§ 9505. Housing accommodations

(a) Persons who are blind, visually impaired or have physical disabilities shall be entitled to full and equal access as other members of the general public to all housing accommodations offered for rent, lease or compensation in this State, subject to the conditions and limitations established by law on all persons.

(b) "Housing accommodations" shall mean any real property or portion thereof which is used or occupied or is intended, arranged or designed to be used or occupied, as the home, residence or sleeping place of 1 or more human beings, but shall not include any accommodations not included within subsection (a) or any single-family residence the occupants of which rent, lease or furnish for compensation not more than 1 room therein.

(c) Nothing in this section shall require any person renting, leasing or providing for compensation real property to modify such person's property in any way or provide a higher degree of care for a person who is blind or visually impaired.

(d) Every person who is totally or partially blind who has a guide dog shall be entitled to full and equal access to all housing accommodations provided for in this section and the person who is totally or partially blind shall not be required to pay extra compensation for such guide dog, but shall be liable for any damage done to the premises by such a guide dog.

16 Del. C. 1953, § 9505; 58 Del. Laws, c. 222; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 245-247.;



§ 9506. Violations

Any person who violates this chapter shall, upon conviction for such offense in a Justice of the Peace Court, be fined $100 for every such violation.

16 Del. C. 1953, § 9506; 58 Del. Laws, c. 222.;






CHAPTER 96. STATE USE LAW

§ 9601. Declaration of purpose

The purpose of this chapter is to further the policy of the State to encourage and assist blind and other severely handicapped individuals to achieve maximum personal independence through useful and productive gainful employment by assuring an expanded and constant market for their products and services, thereby enhancing the dignity and capacity for self-support of blind and other severely handicapped persons, and minimizing their dependence on welfare as well as the need for the State to provide costly institutionalization.

59 Del. Laws, c. 566, § 1; 64 Del. Laws, c. 85, § 1.;



§ 9602. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Agency of this State" shall include all counties, towns, school districts or any other entity which is supported in whole or in part by funds appropriated by the General Assembly.

(2) "Blind" shall include all persons whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses or whose visual acuity, if better than 20/200, is accompanied by a limit to the better field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20 degrees.

(3) "Delaware Association of Rehabilitation Facilities (DELARF)" means the Association whose membership includes organizations, both public and private, whose primary purpose is to provide rehabilitation services, and individuals who have a recognized interest in rehabilitation. The State Association's purpose is to stimulate interest and help to insure suitable programming of vocational, medical, social, psychological rehabilitation.

(4) "Food service" means restaurant, cafeteria, snack bar, vending machines for food and beverages and goods and services customarily offered in connection with any of the foregoing.

(5) "Public office building" means any building owned or leased by the State, used for governmental purposes. It does not include public schools, or buildings at residential institutions operated by the State. No building or property, used as a public recreational facility, owned or leased by the State and operated or occupied by the Department of National Resources and Environmental Control or the State Forestry Department, shall be included within this definition. Food service located in or on any public building on the Delaware Turnpike shall not be included in this definition.

(6) "Qualified rehabilitation facility" shall mean a rehabilitation facility:

a. Which is owned and operated by a corporation or association organized under the laws of the United States or of this State, operated in the interest of severely handicapped individuals, no part of the net earnings of which inures, or any lawfully inure, to the benefit of any private shareholder or individual and the income of which is exempt from taxation under § 501(c)(3) of the Internal Revenue Code of 1954, as amended; and

b. Which is certified as a sheltered workshop and/or work activities center by the Wage and Hour Division of the United States Department of Labor; and

c. Which meets the national standards for accepted rehabilitation facilities, as certified by a national rehabilitation accreditation association such as the Commission of Accreditation of Rehabilitation Facilities (CARF); and

d. Which complies with any applicable health and safety standards prescribed by the Secretary of Labor of the United States.

(7) "Severely handicapped" and "severely handicapped individuals" mean:

a. An individual or class of individuals who is under a physical or mental disability other than blindness which constitutes a substantial handicap to employment and is of such a nature as to prevent the individual under such disability from engaging in normal competitive employment. The handicap substantially limits 1 or more of the person's major life activities.

b. An individual who has met the admission requirements of a qualified rehabilitation facility.

(8) "Workshop" or "sheltered workshop" shall mean the Delaware Industries for the Blind.

59 Del. Laws, c. 566, § 1; 63 Del. Laws, c. 43, § 1; 64 Del. Laws, c. 85, § 2; 69 Del. Laws, c. 291, § 173.;



§ 9603. Commission for the Purchase of Products and Services of the Blind and Other Severely Handicapped Individuals — Appointed; composition; terms; vacancies; compensation

(a) A Commission for the Purchase of Products and Services of the Blind and Other Severely Handicapped Individuals shall be appointed by the Governor to advise the Director of the Division for the Visually Impaired in the management of the Delaware Industries for the Blind operated by the Division. The Commission shall be composed of 9 members as follows: From the private sector, a person with business experience in production, a person skilled in marketing, a person experienced in industrial purchasing, a person experienced in industrial engineering, a person experienced in sales, a person experienced in accounting, a person experienced in the field of advertising; and from state government, the Director of Government Support Services and the Secretary of Finance or their designated representatives, and, ex officio, the Director of the Division for the Visually Impaired and a representative from the Delaware Association of Rehabilitation Facilities. The members of the Commission shall be appointed for terms of 4 years and shall serve until new appointments are made at the end of their terms. Four of the members appointed in 1982 shall serve terms of 2 years in order to stagger the expiration dates of the terms of the members from the private sector. No more than 5 of the members from the private sector shall be members of the same political party.

(b) Any private citizen member appointed under subsection (a) of this section to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall be appointed only for the remainder of such term.

(c) Members of the Commission shall serve without compensation other than reimbursement for expenses actually incurred in connection with the work of the Commission, and for travel expenses when away from their homes or regular places of business.

(d) The Commission may secure, directly from any agency of this State, information necessary to enable it to carry out this chapter. Upon request of the Chairperson of the Commission, the head or administrator of such state agency shall furnish the requested information to the Commission.

(e) The Commission shall, not later than 90 days following the close of each fiscal year, transmit to the Governor and to the General Assembly a report which shall include the names of the Commission members serving in the preceding fiscal year, the dates of the Commission meetings in that year, a description of its activities during that year, and any recommendations for changes in the law which the Commission might suggest.

(f) Notwithstanding any other provision of the Delaware Code, members of the Commission may participate in a meeting of the Commission by means of conference telephone or other communications equipment by which all persons participating in the meeting can hear each other. Participating in a meeting pursuant to this subsection shall constitute presence in person at the meeting.

59 Del. Laws, c. 566, § 1; 63 Del. Laws, c. 259, § 1; 64 Del. Laws, c. 85, §§ 3, 4; 69 Del. Laws, c. 291, § 173; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 143, § 4; 75 Del. Laws, c. 88, § 22(3); 76 Del. Laws, c. 56, § 1.;



§ 9604. Commission for the Purchase of Products and Services for the Blind and Other Severely Handicapped Individuals — Powers and duties; sheltered workshop; qualified rehabilitation facility

(a) The Commission for the Purchase of Products and Services of the Blind and Other Severely Handicapped Individuals shall provide a market for products and services of visually handicapped and severely handicapped individuals. The Director of the Division for the Visually Impaired and the representative from the Delaware Association of Rehabilitation Facilities shall determine, with the advice of the Commission, the price of all products manufactured and services provided by the Delaware Industries for the Blind or qualified rehabilitation facility which are offered for sale to the various agencies of the State. The price shall recover for the Delaware Industries for the Blind and qualified rehabilitation facility the cost of raw materials, labor, overhead and delivery costs, but shall not include a profit to the Commission or to the Delaware Industries for the Blind or qualified rehabilitation facility. The Director of the Division for the Visually Impaired and the representative from the Delaware Association of Rehabilitation Facilities, with the advice of the Commission, may revise such prices from time to time in accordance with changing cost factors, and may make such rules and regulations concerning specifications, time of delivery and other matters of operation as shall be necessary to carry out the purposes of the Delaware Industries for the Blind and qualified rehabilitation facility and this chapter.

(b) The Commission shall create subcommittees to facilitate its work. It shall act as an advisory committee to the Director of the Division for the Visually Impaired and the appointee from the Delaware Association of Rehabilitation Facilities in the operation of the Delaware Industries for the Blind and qualified rehabilitation facility and shall provide technical assistance to the Delaware Industries for the Blind in the areas of sales promotion, public relations, market development, market analysis and budget preparation.

(c) The Commission shall create a subcommittee comprised of the Director of Government Support Services or the Director's designated representative, 2 appointed members of the Commission and the representative from the Delaware Association of Rehabilitation Facilities. This subcommittee shall function as advisors for qualified rehabilitation facilities and shall adopt policies and procedures for the awarding of contracts or subcontracts to qualified rehabilitation facilities. This subcommittee will select a provider for a product or service when more than 1 qualified rehabilitation facility submits quotations. Selection of the provider will be based on criteria set by this subcommittee to facilitate the equitable allocation of orders among qualified rehabilitation facilities. The subcommittee shall encourage diversity in products and services provided by qualified rehabilitation facilities and shall discourage unnecessary duplication or competition between qualified rehabilitation facilities.

(d) The Director of the Division for the Visually Impaired and the appointee from the Delaware Association of Rehabilitation Facilities shall publish periodically a list of products and services provided by the Delaware Industries for the Blind and qualified rehabilitation facilities which the Commission recommends as suitable for procurement by agencies of this State pursuant to this chapter. The list shall be distributed to every person who procures materials for each agency of the State.

59 Del. Laws, c. 566, § 1; 63 Del. Laws, c. 259, § 1; 64 Del. Laws, c. 85, § 5; 69 Del. Laws, c. 291, § 173; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 143, § 4; 75 Del. Laws, c. 88, § 22(3).;



§ 9605. Procurement requirements for the State

(a) If any agency of this State intends to procure a product or service on the procurement list, that agency shall, in accordance with the rules and regulations of the Commission, procure such product or service, at the price established by the Commission, from the Delaware Industries for the Blind and from qualified rehabilitation facilities. If the product or service is available within the period required by that agency, such procurement shall be mandatory. This chapter, however, shall not apply in any case where products or services are available for procurement from any agency of this State and procurement therefrom is required under any statute, rule or regulation.

(b) In the procurement of any product or service under this chapter preference shall be given by an agency of this State to a product or service of the Delaware Industries for the Blind. Waiver of such preference shall be provided in writing by the Director of the Division for the Visually Impaired to the Chairperson of the Commission for the Purchase of Products or Services of the Blind and Other Severely Handicapped Individuals.

(c) In furthering the purposes of this chapter, as set forth in § 9601 of this title, and in contributing to economy of government, it is the intent of the General Assembly that there be close cooperation between the Commission and any agency of the State from which procurement of products or services is required under any state law. The Commission and any such agency are authorized to enter into such contractual agreements, cooperative working relationships or other arrangements as may be determined to be necessary for effective coordination and efficient realization of the objectives of this chapter and any other law requiring procurement of products or services from any agency of this State.

59 Del. Laws, c. 566, § 1; 64 Del. Laws, c. 85, § 6; 69 Del. Laws, c. 291, § 173; 70 Del. Laws, c. 186, § 1.;



§ 9606. Food service in public office buildings

(a) If any governmental agency of this State intends to operate or continue food service in a public office building, that agency shall procure such food service from the Delaware Division for the Visually Impaired under the vending facility program authorized by 20 U.S.C. § 107 et seq. No governmental agency shall charge the Division for the Visually Impaired or its food service vendors rent for food service operations operated under this section. In the event the Delaware Division for the Visually Impaired certifies in writing that it is unable to provide food service to a governmental agency who requests such service, the governmental agency may seek food service from another provider.

(b) This section shall not impair any valid existing contracts by governmental agencies; however, at the expiration of such existing contracts, the mandates contained in this section shall be binding on the governmental agency.

(c) This section shall not apply to any office building owned or leased by any county or municipal corporation. This section shall also not apply to any building leased, used or owned by any institution of higher education.

(d) Notwithstanding any provision of subsection (a) of this section to the contrary:

(1) Any provision of 20 U.S.C. § 107 et seq. that limits accrual of vending machine income to the Division for the Visually Impaired on the basis of the annual income from such vending machines is not incorporated into the laws of this State by this section; and

(2) Any provision of 20 U.S.C. § 107 et seq. that governs the use of vending machine income which accrues to the Division for the Visually Impaired is not incorporated into the laws of this State by this section.

(e) The Secretary of the Department of Health and Social Services shall have the power to promulgate all rules and regulations necessary to accomplish the purposes of this section.

63 Del. Laws, c. 43, § 2; 66 Del. Laws, c. 339, §§ 1, 2.;






CHAPTER 97. EMERGENCY MEDICAL SERVICES SYSTEMS

§ 9701. Purposes

The purposes of the emergency medical services systems legislation are to establish and/or identify specific roles and responsibilities in regard to emergency medical services in Delaware in order to reduce morbidity and mortality rates for the citizens of Delaware and to ensure quality of emergency care services, within available resources, through the effective coordination of the emergency medical services system.

63 Del. Laws, c. 383, § 1; 67 Del. Laws, c. 152, § 5.;



§ 9702. Definitions

As used in this subchapter:

(1) "Advanced emergency medical technician" (AEMT) shall mean a person who has successfully completed a course approved by the Board of Medical Licensure and Discipline or its duly authorized representative, which meets the objectives of the national scope of practice.

(2) "Advanced life support" (ALS) shall mean the advanced level of prehospital and interhospital emergency care that includes basic life support functions including cardiopulmonary resuscitation, plus cardiac monitoring, cardiac defibrillation, telemetered electrocardiography, administration of antiarrhythmic agents, intravenous therapy, administration of specific medications, drugs and solutions, use of adjunctive medical devices, trauma care and other authorized techniques and procedures.

(3) "Ambulance" shall mean any publicly or privately owned vehicle, as certified by the State Fire Prevention Commission, that is specifically designed, constructed or modified and equipped, and is intended to be used for and is maintained or operated for the transportation upon the streets and highways of this State for persons who are sick, injured, wounded or otherwise incapacitated or helpless.

(4) "Ambulance attendant" shall mean a person trained in emergency medical care procedures and currently certified by the Delaware State Fire Prevention Commission or its duly authorized agent in accordance with standards prescribed by the Commission. Such course shall be classified as basic life support and shall be the minimum acceptable level of training for certified emergency medical personnel.

(5) "Basic life support" (BLS) shall mean the level of capability which provides prehospital, noninvasive emergency patient care designed to optimize the patient's chances of surviving an emergency situation.

(6) "Consumer" shall mean a recipient or potential recipient of the services provided by an emergency medical services system, who receives no direct or indirect personal, financial or professional benefit as a result of association with health care or emergency services other than that generally shared by the public at large, and who is not otherwise considered a "provider" within the intent of this subchapter.

(7) "Director" shall mean the program chief of the Office of Emergency Medical Services responsible for the duties of the Office as set forth in Chapter 97 of this title.

(8) "Disaster" shall mean a sudden unexpected event which disrupts normal community functions and/or quickly exhausts local facilities so as to require outside help.

(9) "Early defibrillation provider" shall mean a member or employee of an early defibrillation service certified to operate Semi-Automatic External Defibrillator (SAED) equipment under the requirements set forth in regulations promulgated by the Department of Health and Social Services.

(10) "Early defibrillation service" shall mean any agency, organization or company, certified as such by the State Office of Emergency Medical Services, that employs or retains providers certified in the use of semi-automatic defibrillation equipment.

(11) "Emergency medical services systems" (EMSS) shall mean a statewide system which provides for the utilization of available personnel, equipment, transportation and communication to ensure effective and coordinated delivery of medical care in emergency situations resulting from accidents, illness or natural disasters.

(12) "Emergency medical technician" (EMT) shall mean a person trained, and currently certified by the State Fire Prevention Commission, in emergency medical care procedures through a course which meets the objectives of the national scope of practice.

(13) "Health planning agencies" shall mean the federally designated health system agency and/or statewide health planning and development agency for Delaware.

(14) "Inclusive Statewide Trauma Care System" means a Trauma System in which all current and future providers of hospital and/or prehospital health care services may participate, at a level commensurate with the scope of their resources, as outlined in paragraph (21) of this section.

(15) "Medical control" shall mean directions and advice normally provided from a centrally designated medical facility operating under medical supervision, supplying professional support through radio or telephonic communication for on-site and in-transit basic and advanced life support services given by field and satellite facility personnel.

(16) "Mutual aid agreements" shall mean the establishment of appropriate arrangements with EMS systems of other states for the provision of emergency medical services on a reciprocal basis.

(17) "Paramedic" shall mean a person who has successfully completed a course approved by the Board of Medical Licensure and Discipline or its duly authorized representative, and who acts under the direct or radio control of a physician or physician surrogate.

(18) "Provider" shall mean a person who, as an individual or member of a corporation or organization, whether profit-making or nonprofit, on a regular basis gives or offers for sale any supplies, equipment, professional or nonprofessional services, or is capable of giving or offering for sale supplies, equipment or services vital or incidental to the functions of an emergency medical services system.

(19) "Public safety personnel" shall mean law-enforcement officers, lifeguards, park rangers, firefighters, ambulance and rescue personnel, communications and dispatch specialists and other public employees and emergency service providers charged with maintaining the public safety.

(20) "Semi-automatic external defibrillator" shall mean a device capable of analyzing a cardiac rhythm, determining the need for defibrillation, automatically charging and advising a provider to deliver a defibrillation electrical impulse.

(21) "Specialty care unit" shall mean sophisticated treatment facilities that provide advanced specialized definitive care for critically ill patients. The units shall be available for the diagnosis and care of specific patient problems including major trauma, burns, spinal cord injury, poisoning, acute cardiac, high-risk infant and behavioral emergencies.

(22) "Trauma Facility" means an acute care hospital which has received and maintains current State designation as a Trauma Center. Categories of trauma facilities in Delaware are as follows:

a. Regional Level 1 Trauma Center: A regional resource Trauma Center that has the capability of providing leadership and comprehensive, definitive care for every aspect of injury from prevention through rehabilitation.

b. Regional Level 2 Trauma Center: A regional Trauma Center with the capability to provide initial care for all trauma patients. Most patients would continue to be cared for in this Center; there may be some complex cases which would require transfer for the depth of services of a Regional Level 1 or Specialty Center.

c. Community Trauma Center: An acute care hospital that provides assessment, resuscitation, stabilization and triage of all trauma patients, arranging for timely transfer of those patients requiring the additional resources of a Regional Trauma or Specialty Center and delivering definitive care to those whose needs match the resources of the Community Trauma Center.

d. Participating Hospital: An acute care facility which transfers trauma patients with moderate or severe injuries to Trauma Centers after initial resuscitation. When necessary, this facility may provide care to trauma patients with minor injuries. Participating hospitals contribute data to the Delaware Trauma System Registry and Quality Improvement Program.

(23) "Trauma Patient" means any person with actual or potential bodily damage subsequent to an event which exposed the body to an external force or energy.

(24) "Treatment protocols" shall mean written uniform treatment and care plans for emergency and critical patients. The treatment plans for advanced life support must be approved and signed by appropriate physicians and/or medical groups.

63 Del. Laws, c. 383, § 1; 67 Del. Laws, c. 152, § 5; 70 Del. Laws, c. 192, §§ 1, 2; 70 Del. Laws, c. 453, §§ 1, 2; 72 Del. Laws, c. 137, §§ 20, 21; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 310, § 1.;



§ 9703. Delaware Emergency Medical Services Oversight Council

(a) There is established the Delaware Emergency Medical Services Oversight Council (DEMSOC). The Council shall consist of the following members:

(1) A representative of the Office of the Governor appointed by the Governor:

(2) The Secretary of the Department of Safety and Homeland Security;

(3) The Secretary of the Department of Health and Social Services, or at the discretion of the Secretary, the Director of Public Health;

(4) The Chair of the Delaware State Fire Prevention Commission or another Commissioner selected by the Chair;

(5) The President of the Delaware Volunteer Firefighter's Association;

(6) The Colonel of the New Castle County Police Department or, at the Colonel's discretion, the Director of New Castle County Emergency Medical Services;

(7) The Kent County Administrator or, at the Administrator's discretion, the Kent County EMS Chief;

(8) The Sussex County Administrator, or at the Administrator's discretion, the Sussex County EMS Director;

(9) The President of the Delaware Chapter of the American College of Emergency Physicians;

(10) The State EMS Medical Director;

(11) The Chair of the Trauma Systems Committee;

(12) A practicing paramedic, certified and employed in the State, appointed by the Governor;

(13) The Chair of the DVFA Ambulance Advisory Committee;

(14) Three additional at-large members, 1 from each county, appointed by the Governor; and

(15) The President of the Delaware Healthcare Association or, at the President's discretion, a representative of the Delaware Healthcare Association.

(16) The Executive Director of the Medical Society of Delaware or, at the Executive Director's discretion, a representative of the Medical Society of Delaware;

(17) The Chair of the Delaware Police Chiefs' Council or, at the Chair's discretion, a representative of the Delaware Police Chief's Council;

(18) The Paramedic Commander of the Delaware State Police Aviation Unit; and

(19) The Chair of the Emergency Medical Services for Children (EMSC) Advisory Committee, or at the discretion of the EMSC Advisory Committee Chair, the EMSC Program Manager.

(b) The members of the Council may designate a voting alternate representative.

(c) The Council shall meet at a minimum of 1 time per year.

(d) The Chairperson of the Council shall be designated from among the members by the Governor and shall serve at the pleasure of the Governor. The Chairperson shall select a Vice Chairperson from the membership of the Council to serve in the Chairperson's absence.

(e) The Council shall monitor Delaware's emergency medical services system to ensure that all elements of the system are functioning in a coordinated, effective, and efficient manner in order to reduce morbidity and mortality rates for the citizens of Delaware and to ensure quality of emergency care services.

(f) The Council shall have the following duties and responsibilities:

(1) To examine policies and procedures and evaluate the effectiveness of the EMS system, specifically the respective roles, responsibilities, effectiveness and efficiency of the Office of Emergency Medical Services (OEMS), the State Fire Prevention Commission, the Department of Safety and Homeland Security, the EMS provider agencies and the medical community;

(2) To study, research, plan, evaluate as well as offer guidance to, cooperate with and assist public agencies and private institutions and organizations on methods for the coordination and effective utilization of their emergency medical service programs;

(3) To formulate goals and recommendations, based on objective criteria and data, to be used in evaluating EMS provider agency performance;

(4) To review and make recommendations concerning quality improvement efforts pursuant to this chapter;

(5) To make recommendations to the Office of EMS, the Department of Safety and Homeland Security, the EMS provider agencies and the medical community for improving EMS in Delaware;

(6) To make legislative recommendations to the Governor and General Assembly;

(7) To provide an annual report on or before April 15 of each year to the Governor, General Assembly, interested parties and the public which will outline the performance of all EMS system agencies, comparing that performance to established goals and performance measures. The report shall also estimate the costs of Delaware's EMS medical system. Automatic external defibrillator and cardio-pulmonary resuscitation program performance shall be included in this report. The first report will cover service provided in calendar year 2000 and will be delivered by April 15, 2001;

(8) To make recommendations concerning EMS to the State Fire Prevention Commission. The Commission will consider and act upon those recommendations; and

(9) To conduct a full review of EMS in the State at a minimum of every 5 years.

(g) The Council may request and shall receive from any department, division, commission or agency of the State such reasonable assistance and data as will enable it to properly carry out its functions hereunder.

(h) OEMS shall staff the Council.

61 Del. Laws, c. 164, § 1; 67 Del. Laws, c. 47, § 50; 67 Del. Laws, c. 152, § 1; 69 Del. Laws, c. 78, § 1; 69 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 453, § 9; 72 Del. Laws, c. 137, § 2; 72 Del. Laws, c. 421, § 1; 73 Del. Laws, c. 218, §§ 1, 2, 3, 4; 73 Del. Laws, c. 368, § 10; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 378, § 1; 78 Del. Laws, c. 326, § 1.;



§ 9704. Office of Emergency Medical Services — Created; purpose

(a) The Office of Emergency Medical Services is hereby created. The Office shall be responsible for ensuring the effective coordination and evaluation of the emergency medical services system in Delaware which includes providing assistance and advice for activities related toward the planning, development, improvement and expansion of emergency medical services.

(b) The Office of Emergency Medical Services shall be a state agency within the Division of Public Health, Department of Health and Social Services. The Office of Emergency Medical Services shall report directly to and be responsible to the Director of the Division of Public Health, which is consistent with the health plan for Delaware.

(c) As used in this subchapter, the term "Office" shall refer to the State Office of Emergency Medical Services. In the performance of the functions mandated by this legislation which relate to the planning and evaluation of the emergency medical services system in Delaware, the Office of Emergency Medical Services shall coordinate with the Bureau of Health Planning and Resources Development for technical assistance in emergency medical services planning activities. Specifically, the Bureau of Health Planning and Resources Development shall have the primary responsibility for all data analysis related to the emergency medical services system. This coordination should minimize duplication of effort between the 2 agencies and allow for the effective use of available staff resources within the Department of Health and Social Services.

(d) Except for those activities and responsibilities for basic life support, which are under the jurisdiction of the State Fire Prevention Commission, the Office of Emergency Medical Services shall have jurisdiction over the development, implementation and maintenance of a Statewide Trauma System.

(e) A memorandum of agreement shall be established between the Office of Emergency Medical Services of the Division of Public Health and the State Fire Prevention Commission to foster inclusion and coordination of Basic Life Support Services within the Statewide Trauma System.

(f) The Director of Public Health shall establish a standing Trauma System Committee and ad hoc committees as deemed appropriate to assist in oversight of the Inclusive Statewide Trauma Care System. The standing Trauma System Committee shall convene at least quarterly. Membership on the standing Trauma System Committee will include, but not be limited to, a representative of each of the following constituencies to be selected from the 3 counties within the State:

(1) Trauma rehabilitation professionals

(2) Practicing trauma surgeons

(3) Practicing emergency department physicians

(4) The Association of Delaware Hospitals

(5) Advanced Life Support prehospital providers

(6) Basic Life Support prehospital providers

(7) The State Fire School

(8) Practicing trauma subspecialty physicians

(9) Practicing pediatric surgeons or pediatricians

(10) Practicing registered nurses involved in trauma patient care

(11) Emergency medical dispatchers

(12) Hospital administration

(13) The Delaware state police aviation section

(14) A representative from the State Fire Prevention Commission.

(g) The Trauma System Committee shall be an advisory group to the Director of Public Health on the following issues:

(1) Rules governing the operation of Delaware's Inclusive Statewide Trauma Care System, which will be based upon national references such as the American College of Surgeons' Resources for Optimal Care of the Trauma Patient: 1993.

(2) Recommendations for corrective action based on the reviews of the following:

a. Statewide trauma care system operations, including the monitoring for adherence to adopted policies, procedures, protocols and standards, the availability of appropriate resources and the periodic review of trauma hospital participation (designation) criteria.

b. The delivery of emergency medical and hospital services by trauma care service providers to trauma patients.

(3) Recommendation for modifications of the policies, procedures and protocols of trauma care as a result of system-wide review.

63 Del. Laws, c. 383, § 1; 67 Del. Laws, c. 152, § 5; 70 Del. Laws, c. 453, §§ 3-6.;



§ 9705. Office of Emergency Medical Services — Functions

(a) Personnel. — It shall be the responsibility of the Office to collect and analyze annually data pertaining to certified emergency medical services personnel in Delaware by levels of training in order to identify possible or potential shortages. Once EMS personnel shortages are identified, the Office shall notify the affected agencies and provide recommended courses of action to alleviate the problem or potential problem. In order to accomplish this task, the following agencies shall be required to provide a listing of the appropriate emergency medical services personnel by organization, level of training and county:

(1) Delaware State Fire Prevention Commission or its duly authorized representative;

(2) Wilmington Medical Center School for Emergency Medical Technicians;

(3) Delaware Committee on Trauma of the American College of Surgeons — advanced trauma life support;

(4) American Heart Association of Delaware — cardiopulmonary resuscitation (CPR) training programs and advanced cardiac life support;

(5) American Red Cross, Delaware Chapter — CPR training and first-aid training;

(6) Delaware Chapter of the American College of Emergency Physicians;

(7) Delaware Chapter of the Emergency Department Nurses Association; and

(8) Any other organization not listed above that provides certified emergency medical training, including CPR.

(b) Training. — All organizations providing emergency medical training programs, as listed under the personnel section, shall provide to the Office copies of course curricula and schedules of the availability of training courses. The Office shall monitor EMS training levels to provide information on the availability of training programs for all levels of EMS personnel. In addition, the EMS Office shall keep abreast of all federal training standards to ensure that EMS training agencies in Delaware are aware of regional and national standards. In accordance with § 6711(a)(3) [repealed] of this title, the State Fire Prevention Commission shall adopt regulations setting forth the qualifications required for the certification of ambulance attendants. Since advanced life support ambulance personnel are "physicians' assistants" as defined in subchapter VI of Chapter 17 of Title 24, they must have been trained in programs approved by the Delaware State Board of Medical Licensure and Discipline.

(c) Communications. — The Office shall:

(1) Through the appropriate county dispatch center directors, monitor and evaluate the effectiveness of the statewide EMS communications system;

(2) Identify resources to improve or augment both the communications system in Delaware and the training of medical dispatchers as needed;

(3) Monitor and evaluate the effectiveness of emergency access numbers in terms of the impact on the EMS system.

(d) Transportation. — In conjunction with appropriate EMS providers in Delaware, the Office shall monitor and evaluate emergency medical transportation services in Delaware to ensure that patients in the EMS system have access to effective and efficient transportation to appropriate treatment facilities. Pursuant to § 6709 of this title, all ambulances in Delaware shall be inspected and certified by the Delaware State Fire Prevention Commission or a duly authorized representative thereof. The Delaware State Fire Prevention Commission or its duly authorized representative shall be required to provide to the Office on an annual basis a listing and location of certified ambulances.

(e) Facilities. — The Office shall monitor the availability of the various levels of care of EMS facilities and services and shall have the authority to categorize all Delaware emergency receiving facilities and services in accordance with criteria established by the Joint Commission on Accreditation of Hospitals (JCAH) for hospital settings and other appropriate national professional organizations for nonhospital settings. This authority shall also include the responsibility of categorizing and designating by level of care, when appropriate, specialty care facilities in accordance with the established criteria of the American Medical Association or other appropriate national professional organizations. In addition, the Office shall periodically re-evaluate the categorization or designation of emergency care facilities and specialty care services.

(f) Specialty care units. — The Office shall identify the categorization of the 7 specialty care areas for EMS which are available to all patients (the specialty care areas are: Trauma, burns, spinal cord, poisoning, acute cardiac, high-risk infant and behavioral emergencies). In addition, the Office shall coordinate the activities of the EMS system to ensure that all patients have access, within a reasonable time period depending on the nature of the illness, to specialty care services. In accordance with this activity, the Office shall have the authority to designate or categorize specialty care units by level of care as specified in the section related to facilities.

(g) Public safety agencies. — Based on the data obtained in the section related to personnel, the Office shall monitor and evaluate the activities of public safety agencies to determine the number of trained first responders and to promote their participation, to the maximum level possible consistent with their capabilities, in emergency medical situations.

(h) Consumer participation. — All agencies and organizations involved in the EMS system in Delaware should seek reasonable consumer participation in planning, development and organizational activities.

(i) Access to care. — The Office shall monitor and evaluate activities of all EMS organizations to ensure that no person is denied emergency treatment or transportation services.

(j) Patient transfer. — The EMS system shall provide for transfer of patients to facilities and programs which offer such follow-up care and rehabilitation as is necessary to effect the maximum recovery of the patient. The transfer of emergency patients from the emergency site to the emergency department, specialty care unit and to follow-up care and rehabilitation centers are all within the scope of a total EMS system.

(k) Coordinated patient recordkeeping. — The Office shall collect and analyze available data from all providers of the EMS system. This data will be used by the Office, in conjunction with the appropriate EMS providers, to evaluate the overall effectiveness of the system. It is necessary that the data be collected from each level of care, which includes the initial entry point through final discharge from the health care delivery system. EMS agency certification will be contingent upon agency participation in the Statewide EMS data collection system maintained by the Office.

(l) Public information, prevention and education. — The Office shall provide programs of public information and education designed to inform residents of Delaware and visitors to the State of the availability of, proper use of and access to emergency medical services. The Office shall also support prevention activities designed to address key categories of illness and injury as identified through data collection. The Office will serve as a clearinghouse for illness and injury prevention activity, and will work to coordinate EMS prevention efforts statewide. These programs shall include elements related to citizen involvement in the administration of prehospital care, such as cardiopulmonary resuscitation and first aid, and information concerning the availability of training programs in Delaware. In addition, the Office shall monitor public information and education programs offered by other EMS providers in Delaware. All EMS provider agencies shall provide a report on their prevention and education activities conducted during the previous year to the Office by January 15 of each year. The Office shall publish an annual report outlining the status of prevention and public education activities throughout the State by May 15 of each year.

(m) Review and evaluation. — In conjunction with the health planning agencies and the EMS providers in Delaware, the Office shall conduct and/or coordinate an on-going comprehensive evaluation of the effectiveness of the EMS system, in terms of the impact on the health status of the EMS patients in Delaware.

(n) Disaster planning. — The Office shall: (1) Upon request, participate in disaster planning with all organizations that provide emergency medical services to assist with coordination of disaster activities which impact the EMS system, and (2) review all municipal, county and state disaster plans which utilize the emergency medical services system. All organizations involved in planning disaster exercises which impact the EMS system should advise the Office of scheduled disaster exercises. In addition, the Office shall, upon request, participate in disaster exercises for the purpose of evaluation and improvement of the emergency medical services system and make recommendations as needed to the appropriate provider for the refinement of their disaster plans. All disaster planning activities of the Office shall be coordinated with the Delaware Emergency Management Agency as authorized by Chapter 31 of Title 20, and the Department of Health and Social Services Disaster Coordinator.

(o) Mutual aid agreements. — The Director of the Office in conjunction with the Division Director shall be authorized to develop and implement mutual aid agreements as may be necessary to ensure continuity of care. These agreements shall be coordinated through and approved by the appropriate EMS providers. These agreements may relate to reciprocity of services, and treatment, transfer and triage protocols to coordinate the provision of services, both within Delaware and across state lines as necessary.

(p) Semi-automatic external defibrillators. —

(1) The Department of Health and Social Services shall promulgate regulations specific to the use of semi-automatic external defibrillators and shall seek input and review from the Board of Medical Licensure and Discipline, the Delaware EMS Oversight Council and the Delaware State Fire Prevention Commission.

(2) The Office shall coordinate a statewide effort to promote and implement widespread use of semi-automatic external defibrillators and cardio-pulmonary resuscitation to increase the number of publicly available SAEDs to 100 by January 1, 2002, and 200 by January 1, 2004. In addition, the Office shall coordinate a statewide effort to provide, train and maintain a minimum of 5 qualified individuals for each publicly available SAED.

(3) All law enforcement vehicles on patrol shall be equipped with a semi-automatic external defibrillator by January 1, 2001, subject to appropriations.

(q) Emergency Medical Services for Children. — The Office shall provide a program to address the specific emergency medical care of children. This program shall be known as the Emergency Medical Services for Children (EMSC) program.

(1) The EMSC program shall have the power to:

a. Advise EMS medical direction on the development and implementation of statewide protocols that emphasize pediatric emergency care;

b. Support pediatric emergency medical technician and paramedic education and training programs; which shall include training in the emergency care of infants and children;

c. Develop pediatric emergency care standards and a voluntary program to recognize hospitals able to treat and manage pediatric emergencies;

d. Develop programs for parents and communities which shall identify and reduce barriers to emergency care for children;

e. Provide information relating to child-specific health promotion and injury prevention;

f. Focus on recognition of emergencies;

g. Assist in improving access to appropriate use of the local EMS systems;

h. Develop and maintain a Special Needs Alert Program to educate EMS providers, and, on a voluntary basis, identify for EMS providers children with special health care needs in the community; and

i. Analyze pediatric injury/illness data collected through the Office for the purpose of quality management purposes. All quality management proceedings shall be confidential.

(2) There is established the EMSC Advisory Committee. The Committee shall advise the Office on issues concerning EMS care for children, and shall consist of the following representatives:

a. The State EMS Medical Director;

b. The State EMS Director;

c. The Director of Children with Special Health Care Needs of the Division;

d. The Chair of the Delaware State Fire Prevention Commission or another Commissioner selected by the Chair;

e. The Chair of the State Trauma System Committee or another member selected by the Chair;

f. The Chair of School Health Services in the Department of Education or another member selected by the Chair;

g. Advanced Life Support Agency County EMS Chiefs or Directors in Delaware or another member of the Advanced Life Support Agency selected by the Chief or Director;

h. The Commander of the State Police EMS Aviation Section;

i. The President of the Delaware Chapter of the American College of Emergency Physicians or, at the President's discretion, a representative of the Chapter;

j. The President of the Delaware Chapter of the American Academy of Pediatrics or, at the President's discretion, a representative of the Chapter;

k. The President of the Delaware Healthcare Association or, at the President's discretion, a representative of the Delaware Healthcare Association;

l. The President of the Delaware Emergency Nurses Association or, at the President's discretion, a representative of the Emergency Nurses Association who is an emergency nurse licensed and practicing in Delaware;

m. The President of the Delaware Volunteer Firefighter's Association or, at the President's discretion, a representative of the Delaware Volunteer Firefighter's Association;

n. The President of the Delaware EMS Association or, at the President's discretion, a representative of the Delaware EMS Association;

o. The Chair of Safe Kids Delaware or, at the Chair's discretion, a member of Safe Kids;

p. The Commander of the Health Care Clinic at the Dover Air Force Base or at the Commander's discretion a medical care representative from the Dover Air Force Base;

q. A Pediatric Emergency Medicine Physician practicing in the State of Delaware; and

r. Three lay parent representatives of children ages 0-19, 1 from each county, appointed by the Director of the Division of Public Health.

63 Del. Laws, c. 383, § 1; 67 Del. Laws, c. 152, § 5; 69 Del. Laws, c. 78, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 137, §§ 22, 24, 25; 75 Del. Laws, c. 141, § 3; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 326, § 2.;



§ 9706. Office of Emergency Medical Services — Additional functions

(a) In order to monitor and evaluate the effectiveness of the EMS system, the Office must be notified of any proposed new service or major service modification within the emergency medical services system in Delaware.

(b) Copies of applications for federal, state and county emergency medical service grant funds shall be sent to the Office.

(c) All proposed legislation pertaining to the EMS system in Delaware shall be reviewed by DEMSOC with recommendations from the Office.

(d) The Office shall, with the consent of the Director of the Division of Public Health, be authorized to make news releases pertaining to the emergency medical services system as required in order to inform the public on issues pertinent to the health and well being of the citizens of Delaware.

(e) The Office shall be required to provide routine progress reports identifying the accomplishments and the problem areas within the system to DEMSOC at its regularly scheduled meetings. In addition, an annual summary report shall be sent to the Chairperson of DEMSOC through the Division Director by August 15 of each year.

(f) The Office is authorized and empowered to apply for, accept and disburse grants, gifts and contributions from the government, individuals, foundations, corporations and other organizations, agencies or institutions on behalf of the EMS system in Delaware.

(g) The Director of Public Health shall, except for those activities and responsibilities for basic life support, which is under the jurisdiction of the State Fire Prevention Commission:

(1) Use the Trauma System Committee recommendations as the basis for establishing a plan for the implementation and maintenance of Delaware's Inclusive Statewide Trauma Care System. The State Trauma System Plan shall address each component of trauma care as outlined in national references such as Model Trauma Care System Plan, HRSA-BHRD, September 1990 and subsequent revisions. These include, but are not limited to:

a. Prehospital care — Standardized and statewide policies, procedure and protocols to be used by all emergency medical service providers and licensed personnel for the identification, treatment and transport of trauma patients.

b. Prevention — Efforts to decrease the numbers and severity of injuries, resulting in decreased demand for care.

c. Hospital care — Standards and criteria for hospital personnel, equipment and designation that identify the necessary resources that hospitals must have in order to be recognized within Delaware's Inclusive Statewide Trauma Care System as a specified category trauma facility. These standards and criteria shall be consistent with those identified in national trauma system references, such as the American College of Surgeons' Resources for Optimal Care of the Injured Patient: 1993 and subsequent revisions. All expenses associated with utilizing a nationally recognized accreditation team to verify a hospital's compliance with hospital designation criteria will be the responsibility of the hospital being surveyed.

d. Rehabilitative care — Standards for the follow-up care for persons with disabilities resulting from injuries.

e. Trauma continuing education — The on-going trauma related education for trauma care system personnel/providers to maintain knowledge and skills.

f. Trauma care system evaluation — Monitor policies and procedures regarding the effectiveness/impact of trauma care systems.

(2) The Director of Public Health shall have the authority to promulgate rules for the management of all components of Delaware's Inclusive Statewide Trauma Care System, and shall seek input and review from the Trauma System Committee.

(3) Maintain a program of trauma care system evaluation, including a trauma data collection and registry system and a mechanism for evaluating and monitoring system performance throughout the continuum of trauma care.

(h) The Director of Public Health shall have the authority to promulgate rules for EMS provider recognition and compliance with an advanced health care directive that has become effective pursuant to § 2503(c) of this title, and shall seek input and review from the Board of Medical Licensure and Discipline, the Delaware EMS Advisory Council and the Delaware State Fire Prevention Commission. For purposes of this subsection, "EMS provider" shall mean providers certified by the Delaware State Fire Commission or the Office of Emergency Medical Services within the Division of Public Health, Department of Health and Social Services. EMS providers acting in accordance with the regulations promulgated hereunder shall be immune from criminal or civil liability pursuant to § 2510 of this title.

(1) The regulation shall define prehospital advanced care directive procedures to be used for terminally ill patients only.

(2) All sections of the regulation will insure that processes are in compliance with Chapter 25 of this title, the "Delaware Death with Dignity Act." The regulations shall include, but not be limited to, the following:

a. The allowable content of prehospital advanced care directives, to include:

1. Option A (Advanced Life Support ) — Maximal (Restorative) Care Before Arrest, then prehospital advanced care directive; or

2. Option B (Basic Life Support) — Limited (Palliative) Care Only Before Arrest, then prehospital advanced care directive;

b. Methods of identification describing the methods that can be used by persons electing to enact a prehospital advanced care directive. The properly enacted Delaware Prehospital Advanced Care Directive Form must be present; however, voluntary use of a Medic Alert prehospital advanced care directive bracelet or necklace may be worn and/or a designation on a person's driver's license or state-issued identification card pursuant to § 2718(c) of Title 21 to indicate the presence of the form;

c. Methods of revocation of prehospital advanced care directive describing how a prehospital advanced care directive can be revoked per Chapter 25 of this title; and

d. Reciprocity to allow Delaware EMS providers to recognize prehospital advanced care directives from neighboring states for persons in Delaware.

63 Del. Laws, c. 383, § 1; 67 Del. Laws, c. 152, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 453, § 7; 72 Del. Laws, c. 137, § 28; 72 Del. Laws, c. 360, § 1; 75 Del. Laws, c. 194, § 1; 77 Del. Laws, c. 319, § 1.;



§ 9707. Confidentiality of quality review program and participants

(a) Confidentiality of quality review program and participants. — As used in this section, "records" means the recordings of interviews and all oral or written reports, statements, minutes, memoranda, charts, statistics, data and other documentation generated by the Trauma System Committee or its subcommittees for the stated purposes of trauma system medical review or quality care review and audit.

All quality management proceedings shall be confidential. Records of the Trauma System Committee, its quality care review committee and members, attendees and visitors at meetings held for stated purposes of trauma system medical review or quality care review and audit shall be confidential and privileged and shall be protected from direct or indirect means of discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Raw data shall not be available for public inspection nor is it a public record within the meaning of the Delaware Freedom of Information Act.

(b) Confidentiality of Delaware Emergency Medical Services Oversight Council (DEMSOC) quality review program and participants. — As used in this section, "records" means the recordings of interviews and all oral or written reports, statements, minutes, memoranda, charts, statistics, data and other documentation generated by the Delaware Emergency Medical Services Oversight Council (DEMSOC) or its subcommittees for the stated purposes of the Emergency Medical Services System medical review or quality care review and audit. All quality management proceedings shall be confidential. Records of DEMSOC, its quality care review subcommittees and members, attendees and visitors at meetings held for stated purposes of the Emergency Medical Services Systems medical review or quality care review and audit shall not be available for public inspection nor are they a public record within the meaning of the Delaware Freedom of Information Act, and shall be protected from direct or indirect means of discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Raw data and original records relating to medical care shall not be available for public inspection nor are they a public record within the meaning of the Delaware Freedom of Information Act, except to the extent that such raw data and original records relating to medical care would have been subject to disclosure or discovery pursuant to other statute or court rule.

(c) Confidentiality of Emergency Medical Services for Children Advisory Committee. — Records of the EMSC Advisory Committee, its quality care review committee and members, attendees and visitors at meetings held for stated purposes of pediatric emergency care system medical review or quality care review and audit shall be confidential and privileged and shall be protected from direct or indirect means of discovery, subpoena or admission into evidence in any judicial or administrative proceeding. Raw data shall not be available for public inspection nor is it a public record within the meaning of the Delaware Freedom of Information Act [Chapter 100 of Title 29].

(d) Immunity. — No person shall be subject to, and shall be immune from, any claim, suit, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken or performed, or recommendation made while discharging any duty or authority under this chapter, so long as such person acted in good faith without malice, and within the scope of his or her duty or authority under this chapter or any other provisions of the Delaware law, federal law or regulations or duly adopted rules and regulations providing for the administration of this chapter, good faith being presumed until proven otherwise, with malice required to be shown by the complainant.

70 Del. Laws, c. 453, § 8; 73 Del. Laws, c. 52, § 1; 78 Del. Laws, c. 326, § 3.;






CHAPTER 98. PARAMEDIC SERVICES

§ 9801. Purpose

(a) It is the purpose of this chapter to establish a statewide paramedic program under the direction of the Office of Emergency Medical Services, Division of Public Health, Department of Health and Social Services.

(b) The paramedic program includes a coordinated advanced life support system, under qualified medical supervision, which has the responsibility for providing a rapid response capability in the delivery of emergency medical services to individuals who become unexpectedly ill or incapacitated or who are otherwise placed in a position where highly skilled medical assistance must be rendered to sustain or maintain such individual prior to institutional health care.

(c) The paramedic services program shall be utilized for medical emergencies, either at the scene or while the patient is in transit to a health facility.

(d) It is the further purpose of this chapter to provide a program which shall have a direct impact on the morbidity and mortality rates of this State and which, over a period of time, will also reduce health care costs to each emergency patient.

(e) It is the further purpose of this chapter to establish a framework for the creation of an effective and efficient means for the provision of advanced life support services to the citizens of the State regardless of their economic status, who require such services without prior inquiry as to the patient's ability to pay.

(f) This chapter is intended to promote the public health, safety and welfare of the citizens of this State by providing for the creation of a statewide advanced life support services system, in conjunction with the efforts of all providers of emergency medical services in this State, with uniform standards for all such providers of advanced life support services.

(g) It is the further purpose of this chapter to insure that emergency patients requiring advanced life support services are transported from the scene of a medical emergency to the nearest emergency medical institution or the institution of their choice, within reason, that possesses the equipment and staff resources to immediately attend to the particular needs of the patient. This statement is tempered by the understanding that, in certain circumstances, it may be necessary to bypass the closest medical facility if specialized medical care is required. It shall also be understood that the use of paramedics to assist in the transfer of patients to facilities and programs which offer such follow-up care and rehabilitation as is necessary to effect the maximum recovery of the patient, shall be permitted when deemed medically necessary.

67 Del. Laws, c. 152, § 6; 70 Del. Laws, c. 192, § 7.;



§ 9802. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Administrator" shall mean the program chief of the paramedic services responsible for advanced life support and the administration of the Delaware Paramedic Services Act;

(2) "Advanced life support" (ALS) shall have the same definition as is set forth in Chapter 97 of this title;

(3) "Basic life support" (BLS) shall have the same definition as is set forth in Chapter 97 of this title;

(4) "Board" shall mean the Board of Medical Licensure and Discipline;

(5) "Certification" means original certification as a paramedic by the Board of Medical Licensure and Discipline.

(6) "County" or "counties" shall refer singularly or collectively to New Castle, Kent and Sussex Counties of the State;

(7) "County paramedic service" shall mean the paramedic service operated pursuant to this chapter by a county with its own employees or under contract with another governmental entity;

(8) "Criminal history" means a person's entire criminal history record from the State Bureau of Identification and the person's entire federal criminal history record maintained by the Federal Bureau of Investigation.

(9) "Decertification" means the cancellation or revocation of the certificate issued by Board of Medical Licensure and Discipline to a paramedic.

(10) "Department" shall mean the Delaware Department of Health and Social Services;

(11) "Emergency medical services (EMS) provider" shall mean individual providers certified by the Delaware State Fire Prevention Commission or the Office of EMS, or emergency medical dispatchers certified by the National Academy of Emergency Medical Dispatch.

(12) "Emergency medical services (EMS) provider agency" shall mean a provider agency certified by the Delaware State Fire Prevention Commission or the Office of EMS, or an emergency medical dispatch center under contract with the Department of Safety and Homeland Security.

(13) "Emergency medical unit" shall mean an ambulance, rescue vehicle or any other specialized vehicle staffed by EMS providers and other certified or licensed medical care providers, and utilized solely for providing mobile pre-hospital care and other emergency medical treatment;

(14) "Medical command facility" shall mean the distinct unit within a hospital which meets the operational, staffing and equipment requirements established by the Division of Public Health for providing medical control to the EMS providers. Any hospital that operates an emergency medical facility and desires to be designated as a medical command facility shall maintain and staff such facility on its premises and at its own expense with the exception of base station communication devices which shall be an authorized shared expense pursuant to the provisions of this chapter;

(15) "Medical control" shall mean an order or directive given to an EMS provider by an authorized medical control physician. These orders or directives shall normally be provided from a specifically authorized and designated medical command facility with such medical supervision supplying professional support to the EMS provider through radio or telephonic communication for on-scene and in-transit basic and advanced life support services;

(16) "Medical control physician" shall mean any physician certified by the American Board of Emergency Medicine or the American Board of Osteopathic Emergency Medicine, or their successors, or a physician certified in Advanced Trauma Life Support (ATLS), Advanced Cardiac Life Support (ACLS) and Pediatric Advanced Life Support (PALS) or other courses approved by the Office of Emergency Medical Services who is credentialed by the hospital within which a medical command facility is located and who is authorized by the medical command facility to give medical control commands via radio or other telecommunication devices to an EMS provider. When a medical control physician establishes contact with an EMS provider, the EMS provider shall, solely for the purpose of compliance with the Medical Licensure and Discipline Act, be considered to be operating under the license of said medical control physician;

(17) "Office" shall mean the Office of Emergency Medical Services, of the Division of Public Health, Department of Health and Social Services;

(18) "Paramedic staff hour" shall mean 1 full hour of a paramedic on duty.

(19) "Pre-hospital care" shall mean any emergency medical service, including advanced life support, rendered by an emergency medical unit before and during transportation to a hospital or other facility, and upon arrival at the facility until such care is assumed by the facility's staff;

(20) "Service and/or training reciprocity agreements" shall mean written agreements negotiated between 2 counties or between a county and an adjoining state or a governmental entity of an adjoining state and approved pursuant to the provisions of this chapter which provide for the scheduled delivery of paramedic services by paramedics to citizens of this State or a neighboring state by personnel certified to render such services by this State or a neighboring state, or such similar agreements as are required by and between the counties of this State, in order to effectively and efficiently deliver paramedic services. Such agreements may also include provisions that provide for the temporary rotation of paramedics and/or equipment between the counties of this State in order to provide such personnel with proper experience and training opportunities, address seasonal demands, or adequately respond to a disaster or severe emergency incident. All such agreements shall include any financial terms, or other considerations included as part of the agreement;

(21) "State EMS Medical Director" shall mean a physician who is board-certified by the American Board of Emergency Medicine and/or by the Osteopathic Board of Emergency Medicine and who shall be the chief physician for the statewide emergency medical system and under whose license all EMS providers shall operate for the purpose of delivering the standing orders of the statewide standard treatment protocol;

(22) "Statewide ALS treatment protocol" shall mean written and uniform treatment and care plans for emergency and critical patients statewide that constitute the standing orders of paramedics. The treatment protocol for advanced life support must be approved and signed by the State EMS Medical Director and the Director of the Division of Public Health, Department of Health and Social Services. The treatment protocol shall be prepared by the Board of Medical Licensure and Discipline. In preparing and, from time to time, amending the statewide ALS treatment protocol, the Board shall consult with the State EMS Medical Director and the ALS Standards Committee of the Board of Medical Licensure and Discipline.

(23) "Statewide BLS treatment protocol" shall mean written and uniform treatment and care plans for emergency and critical patients statewide that constitute the standing orders of basic life support providers. The treatment protocol shall be prepared by the Board of Medical Licensure and Discipline. The treatment protocol for basic life support must be approved and signed by the State EMS Medical Director, the BLS Medical Director and the Director of the Division of Public Health, Department of Health and Social Services. The treatment protocol for basic life support shall be adopted and enacted by the State Fire Prevention Commission. In preparing and, from time to time, amending statewide BLS treatment protocol, the Board shall consult with the EMS Medical Director, the ALS Standards Commission and the State Fire Prevention Commission. The Statewide BLS treatment protocol shall be adopted by June 30, 2000, and in use by all EMS providers by January 1, 2002.

67 Del. Laws, c. 152, § 6; 70 Del. Laws, c. 147, § 23; 70 Del. Laws, c. 192, §§ 3, 8; 70 Del. Laws, c. 341, § 1; 72 Del. Laws, c. 137, §§ 7-15; 73 Del. Laws, c. 176, § 5[6]; 73 Del. Laws, c. 368, § 1; 74 Del. Laws, c. 110, § 138; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 310, §§ 2, 3.;



§ 9803. Statewide paramedic system

(a) Except for those activities and responsibilities for basic life support and other emergency services which are under the jurisdiction of the State Fire Prevention Commission, the Office shall have jurisdiction over the development, implementation and maintenance of a statewide paramedic system. As part of its responsibilities, the Office shall:

(1) Hire an administrator and staff to carry out the intent of this legislation, which shall include identifying the minimum number of paramedics that are required to be hired by a county so as to achieve advanced life support coverage throughout the State;

(2) Advise in the development of standards for the selection of students to the didactic, clinical, and field training portion of paramedic advanced training.

(3) Assure reasonable conditions and qualifications for certification of any person serving as a paramedic that meets or exceeds the advance life support standard of the United States Department of Transportation;

(4) Assure that county boundaries do not become barriers to the effective and efficient deployment of paramedic units by coordinating the development of and approving service and/or training reciprocity agreements between counties;

(5) Approve or deny the request of a hospital to become designated as a medical command facility. Such approval, denial or subsequent revocation or limitation of such designation shall be based on the ability of the hospital to comply with the operational and staffing requirements prescribed for medical command facilities by the Division of Public Health. In making decisions pursuant to this paragraph, the Office shall seek the advice of the Board of Medical Licensure and Discipline;

(6) Assure that training and continuing education opportunities required for paramedic certification are reasonably accessible from a geographic standpoint.

(b) A "memorandum of agreement" shall be established between the Office of Emergency Medical Services, of the Division of Public Health, Delaware State Police, State Fire Prevention Commission, Board of Medical Licensure and Discipline and any other agency serving as a component to the emergency medical services system in compliance with their respective agency's statutory provisions. To foster continuity and program coordination, the Office shall enforce each such memorandum of agreement.

(c) In order to provide statewide paramedic services, the counties shall provide the following minimum number of paramedic staff hours: 122,640 paramedic staff hours per year for New Castle County; 52,560 paramedic staff hours per year for Kent County; and 87,600 paramedic staff hours per year for Sussex County. The Secretary of the Department of Health and Social Services shall have the authority, subject to appropriation, to increase the minimum number of paramedic staff hours to ensure the efficient and effective operation of the statewide paramedic services program. At any time after enactment into law, following submission of an application by New Castle County subject to approval by the Secretary of the Department of Health and Social Services, the paramedic staff hours for New Castle County shall increase by 17,520 paramedic staff hours per year until January 1, 2001, at which time it shall increase by an additional 17,520 paramedic staff hours.

(d) Each operating paramedic unit should be continuously staffed by 2 paramedics. Notwithstanding this requirement, the Board of Medical Licensure and Discipline, following review and approval by the State EMS Medical Director and ALS Standards Committee, shall have the authority to grant approval to the county paramedic services to conduct pilot programs utilizing other staff configurations including but not limited to the number and type of staff on each operating ALS unit.

67 Del. Laws, c. 152, § 6; 70 Del. Laws, c. 147, § 24; 70 Del. Laws, c. 192, § 4; 71 Del. Laws, c. 300, §§ 1, 2; 72 Del. Laws, c. 137, §§ 16, 30; 77 Del. Laws, c. 319, § 1.;



§ 9804. Paramedic Advisory Council

Repealed by 72 Del. Laws, c. 137, § 3, eff. July 12, 1999.;



§ 9805. Paramedic Administrator

The Paramedic Administrator shall be employed within the Office of Emergency Medical Services responsible directly to the Director of the Office of Emergency Medical Services. The Paramedic Administrator shall be a state employee within the Merit System and shall be responsible for the following:

(1) Hiring sufficient personnel to provide staff and clerical support for the office;

(2) Verifying certification from the Board for each paramedic employed by a county or its subcontractor;

(3) Administering and coordinating all activities of the program including periodic inspections;

(4) Developing appropriate uniforms as required;

(5) Developing and negotiating contracts with county paramedic services;

(6) Developing annual budgets;

(7) Procuring the necessary equipment to carry out the requirements of this legislation and following the current state bidding and procurement policies for equipment; i.e., vehicles, communication equipment, medical equipment and uniforms as required;

(8) Develop rules governing the operation of programs that provide paramedical instruction to ensure compliance with the ALS Standards of the Board of Medical Licensure and Discipline.

(9) Providing reports of activities as required by the Director of the Office of Emergency Medical Services; and

(10) Monitoring paramedic staff hours in each county.

(11) Have the authority to suspend a paramedic from patient treatment or to permit limited practice for the duration of an investigation of the paramedic by the Division of Professional Regulation.

67 Del. Laws, c. 152, § 6; 70 Del. Laws, c. 192, §§ 5, 6; 71 Del. Laws, c. 300, § 3; 72 Del. Laws, c. 137, § 17; 73 Del. Laws, c. 368, § 2; 77 Del. Laws, c. 319, § 1.;



§ 9806. EMS medical directors

(a) There shall be 5 part time EMS Medical Directors: 1 State EMS Medical Director, 3 county EMS medical directors and 1 Basic Life Support EMS Director. Each county EMS medical director shall practice emergency medicine in the county in which the county director serves as a director, unless otherwise approved by the Office of Emergency Medical Services. The State EMS Medical Director shall supervise all EMS Medical Directors. The Basic Life Support EMS Medical Director shall serve as an advisor for basic life support to the State Fire Prevention Commission. An EMS Medical Director shall be available at all times to advise supervising physicians, EMS providers and EMS provider agencies.

(b) As part of their responsibilities, the EMS medical directors shall:

(1) Provide medical oversight and prospective, concurrent and retrospective medical quality control of advanced life support, basic life support and emergency medical dispatch;

(2) Establish and ensure compliance with standing orders and treatment protocols;

(3) Provide review and evaluate the medical interventions of the EMS providers;

(4) Coordinate with and advise the Office of EMS, State Fire Prevention Commission and provider agencies of any deficiencies within the system with suggested remedies;

(5) Monitor the EMS providers for skill degradation and recommend appropriate remedies to the Office of EMS, the State Fire Prevention Commission and the provider agencies;

(6) Offer technical assistance to all EMS providers and assist in the provision of patient care while functioning as an EMS Medical Director; and

(7) Have authority to suspend EMS providers immediately from patient treatment for a period not to exceed 30 days, if they determine that it is necessary in order to prevent a clear and immediate danger to the public health.

(c) Each EMS medical director shall be employed by the State, by contract or otherwise, and shall be a board certified emergency physician actually involved in the practice of emergency medicine.

(d) The EMS medical directors shall be appointed by the Director of the Division of Public Health who shall consult with the Board of Medical Licensure and Discipline as part of the selection process.

67 Del. Laws, c. 152, § 6; 70 Del. Laws, c. 192, § 9; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 341, § 2; 71 Del. Laws, c. 300, § 4; 72 Del. Laws, c. 137, § 19; 73 Del. Laws, c. 368, § 3; 74 Del. Laws, c. 101, §§ 1-4; 77 Del. Laws, c. 319, § 1.;



§ 9807. Paramedics

(a) A paramedic may provide such paramedic services as are set forth in the paramedic's certificate if such services are provided under the supervision of a physician, or in any context where voice contact by radio or telephone is monitored by a physician; and such paramedic may provide advanced life support where authorized to do so by a physician.

(b) If direct voice communication between a physician and a paramedic fails or is technically impossible, the paramedic may perform any emergency medical service for which the paramedic is certified, in compliance with treatment protocols set forth by the Board, when the life of the patient is in immediate danger and requires such care for its preservation.

67 Del. Laws, c. 152, § 6; 70 Del. Laws, c. 186, § 1.;



§ 9808. Role of county governments

(a) Each county shall participate in the operation and funding of the statewide paramedic services program, and shall provide the Office with all necessary information requested by the Secretary of the Department of Health and Social Services in the time frames and in the format prescribed.

(b) Any paramedic employed by a county or its subcontractor must be certified by the Administrator and the State Paramedic Medical Director in accordance with the standards of the Board. Direct initial training costs shall be paid partially at state expense, based on the results of an annual needs assessment conducted by the Office.

(c) The counties shall be bound by the rules, regulations, requirements and procedures established pursuant to this chapter.

(d) The authority to select, discipline and terminate a paramedic or any administrative staff authorized as a shared expense shall reside with the county or its subcontractor, except that suspension or revocation of a paramedic certification for reasons covered by § 9811 of this title shall be conducted in accordance with this chapter.

(e) A county may choose to operate its own paramedic service using regular county employees entirely, or it may contract portions of its service to other governmental entities.

(f) If a county elects in the design of its paramedic service to exceed the training standards, minimum number of paramedic staff hours, or otherwise exceed the requirements established in accordance with this chapter, the county shall be 100% liable for any additional cost. At a minimum, a county shall deploy the number of paramedics and paramedic units determined to be necessary to meet the operational requirements of this chapter.

67 Del. Laws, c. 152, § 6; 71 Del. Laws, c. 300, § 5; 72 Del. Laws, c. 137, §§ 29, 31; 77 Del. Laws, c. 84, § 178; 78 Del. Laws, c. 310, § 4.;



§ 9809. Certification

(a) No individual shall represent that individual's own self as a paramedic certified by this State unless the person so represented is in fact certified by the Board.

(b) No person nor governmental agency shall represent itself as a paramedic service, emergency medical service, or similar type of service certified by this State unless such person or governmental agency is in fact certified by the Department.

(c) No person shall provide, offer nor advertise to provide advanced life support services outside a hospital, unless so authorized by law.

(d) Notwithstanding any other provision of this chapter, any paramedic who has been certified by the Board of Medical Licensure and Discipline prior to the effective date of this chapter shall automatically be certified under this chapter, and shall be deemed to have complied with all the requirements of this chapter.

(e) Pending formal approval of paramedic certification by the Board, the executive director of the Board may issue a temporary certification to a paramedic whose application establishes to the satisfaction of the executive director that the applicant has met all requirements and standards for certification. Such temporary certification shall be valid for not greater than 90 days.

67 Del. Laws, c. 152, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 369, § 1; 73 Del. Laws, c. 368, § 4; 77 Del. Laws, c. 319, § 1.;

§ 9809A Criminal background checks.

(a) A person seeking certification as a paramedic shall apply to the Board using forms prescribed by the Board and shall submit to the State Office of Emergency Medical Services fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record from the Federal Bureau of Investigation. The State Bureau of Identification shall be the intermediary for the purposes of this section and the Office shall be the screening point for the receipt of said federal criminal history records.

(b) Upon receipt of fingerprints and other necessary information pursuant to subsection (a) of this section, the Office shall acquire and review the state and federal criminal history records for the applicant and may interview the applicant. If the Office determines that the applicant meets the requirements of this section and of its regulations, it shall issue a binding recommendation to the Board regarding the certification of the applicant, subject to the following provisions:

(1) The Office must recommend denial of, and the Board must deny, certification to an applicant convicted of the following crimes:

a. A felony involving sexual misconduct where the victim's failure to affirmatively consent is an element of the crime, such as forcible rape;

b. A felony involving the sexual or physical abuse of a child or of a person who is elderly or impaired, such as sexual misconduct with a child, sexual exploitation of a child, making or distributing child pornography, incest involving a child, or assault on a person who is elderly or impaired;

c. A crime in which the victim is an out-of-hospital patient or a patient or resident of a health care facility, including abuse, neglect or theft from or financial exploitation of a person entrusted to the care or protection of the applicant.

(2) The Office must recommend denial of, and the Board must deny, certification to an applicant convicted of the following crimes, except in extraordinary circumstances:

a. Any crime for which the applicant is currently incarcerated, on work release, on probation, or on parole;

b. A crime in the following categories, unless at least 5 years have passed since the applicant's conviction or at least 5 years have passed since the applicant was released from custodial confinement, whichever occurs later:

1. A serious crime of violence against a person, such as assault with a dangerous weapon, aggravated assault, murder or attempted murder, manslaughter (other than involuntary manslaughter), kidnapping, robbery of any degree, or arson;

2. A crime involving a controlled substance or designer drug, including unlawful possession or distribution of, or intent to unlawfully possess or distribute, a controlled substance in Schedules I through V of the Uniform Controlled Substances Act of Chapter 47 of this title;

3. A serious crime involving property, such as arson, burglary, embezzlement or insurance fraud;

4. Any crime involving sexual misconduct.

(3) In extraordinary circumstances, certification granted pursuant to paragraph (2) of this subsection may be granted only if the applicant establishes by clear and convincing evidence that certification will not jeopardize public health and safety. The Office shall determine and advise the Board:

a. If extraordinary circumstances exist allowing certification pursuant to paragraph (2) of this subsection; and

b. If the applicant has established by clear and convincing evidence that such certification will not jeopardize public health and safety.

(c) Certificates issued pursuant to this section shall be valid for a period as determined by the Board and may be renewed after reconsideration, which may include an interview, if the holder meets the requirements set forth in the regulations of the Board. The Board may decertify any paramedic at any time it determines that the person no longer meets the qualifications prescribed for certification.

(d) Information obtained pursuant to subsection (b) of this section is confidential and shall not be disclosed under any circumstances except:

(1) The State Bureau of Identification may release any subsequent criminal history to the Office of Emergency Medical Services or the Board of Medical Licensure and Discipline when properly requested; and

(2) All information that has been forwarded to the Office pursuant to this section shall be reviewed with the person seeking certification pursuant to this section upon the person's request.

(e) Costs associated with obtaining criminal history information pursuant to this section from the State Bureau of Identification and the Federal Bureau of Investigation shall be borne by the applicant.

(f)(1) A person seeking certification as a paramedic through the New Castle County paramedic service is exempted from the provisions of subsections (a) and (b) of this section; provided, however, that the criminal history background check and review procedures employed by the New Castle County paramedic service are found to be at least as restrictive as those contained in this section. For the purposes of any criminal history background check or review conducted pursuant to regulations promulgated pursuant to this subsection, the State Bureau of Identification shall be the intermediary and the New Castle County Department of Police Paramedic Service shall be the screening point for the receipt of said federal criminal history records. The New Castle County Department of Police may designate any or all of the other divisions or offices therein as a screening point for the receipt of said federal criminal history records.

(2) A person seeking certification as a paramedic who is presently employed as a law-enforcement officer in this State and who was subject to a review of the person's own entire criminal history background at the time the person began employment as a law-enforcement officer in this State is exempted from the provisions of subsections (a) and (b) of this section if, at the time of the prior criminal history background check, no items described in paragraph (b)(1) of this section appeared as part of the person's criminal history background.

(g) A person seeking certification pursuant to this section who knowingly provides false, incomplete or inaccurate criminal history information, or who otherwise knowingly violates the provisions of this section, shall be guilty of a class G felony and shall be punished according to Chapter 42 of Title 11.

73 Del. Laws, c. 176, § 6[7]; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 179, § 248; 78 Del. Laws, c. 310, § 5.;



§ 9809A. Criminal background checks

(a) A person seeking certification as a paramedic shall apply to the Board using forms prescribed by the Board and shall submit to the State Office of Emergency Medical Services fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record from the Federal Bureau of Investigation. The State Bureau of Identification shall be the intermediary for the purposes of this section and the Office shall be the screening point for the receipt of said federal criminal history records.

(b) Upon receipt of fingerprints and other necessary information pursuant to subsection (a) of this section, the Office shall acquire and review the state and federal criminal history records for the applicant and may interview the applicant. If the Office determines that the applicant meets the requirements of this section and of its regulations, it shall issue a binding recommendation to the Board regarding the certification of the applicant, subject to the following provisions:

(1) The Office must recommend denial of, and the Board must deny, certification to an applicant convicted of the following crimes:

a. A felony involving sexual misconduct where the victim's failure to affirmatively consent is an element of the crime, such as forcible rape;

b. A felony involving the sexual or physical abuse of a child or of a person who is elderly or impaired, such as sexual misconduct with a child, sexual exploitation of a child, making or distributing child pornography, incest involving a child, or assault on a person who is elderly or impaired;

c. A crime in which the victim is an out-of-hospital patient or a patient or resident of a health care facility, including abuse, neglect or theft from or financial exploitation of a person entrusted to the care or protection of the applicant.

(2) The Office must recommend denial of, and the Board must deny, certification to an applicant convicted of the following crimes, except in extraordinary circumstances:

a. Any crime for which the applicant is currently incarcerated, on work release, on probation, or on parole;

b. A crime in the following categories, unless at least 5 years have passed since the applicant's conviction or at least 5 years have passed since the applicant was released from custodial confinement, whichever occurs later:

1. A serious crime of violence against a person, such as assault with a dangerous weapon, aggravated assault, murder or attempted murder, manslaughter (other than involuntary manslaughter), kidnapping, robbery of any degree, or arson;

2. A crime involving a controlled substance or designer drug, including unlawful possession or distribution of, or intent to unlawfully possess or distribute, a controlled substance in Schedules I through V of the Uniform Controlled Substances Act of Chapter 47 of this title;

3. A serious crime involving property, such as arson, burglary, embezzlement or insurance fraud;

4. Any crime involving sexual misconduct.

(3) In extraordinary circumstances, certification granted pursuant to paragraph (2) of this subsection may be granted only if the applicant establishes by clear and convincing evidence that certification will not jeopardize public health and safety. The Office shall determine and advise the Board:

a. If extraordinary circumstances exist allowing certification pursuant to paragraph (2) of this subsection; and

b. If the applicant has established by clear and convincing evidence that such certification will not jeopardize public health and safety.

(c) Certificates issued pursuant to this section shall be valid for a period as determined by the Board and may be renewed after reconsideration, which may include an interview, if the holder meets the requirements set forth in the regulations of the Board. The Board may decertify any paramedic at any time it determines that the person no longer meets the qualifications prescribed for certification.

(d) Information obtained pursuant to subsection (b) of this section is confidential and shall not be disclosed under any circumstances except:

(1) The State Bureau of Identification may release any subsequent criminal history to the Office of Emergency Medical Services or the Board of Medical Licensure and Discipline when properly requested; and

(2) All information that has been forwarded to the Office pursuant to this section shall be reviewed with the person seeking certification pursuant to this section upon the person's request.

(e) Costs associated with obtaining criminal history information pursuant to this section from the State Bureau of Identification and the Federal Bureau of Investigation shall be borne by the applicant.

(f)(1) A person seeking certification as a paramedic through the New Castle County paramedic service is exempted from the provisions of subsections (a) and (b) of this section; provided, however, that the criminal history background check and review procedures employed by the New Castle County paramedic service are found to be at least as restrictive as those contained in this section. For the purposes of any criminal history background check or review conducted pursuant to regulations promulgated pursuant to this subsection, the State Bureau of Identification shall be the intermediary and the New Castle County Department of Police Paramedic Service shall be the screening point for the receipt of said federal criminal history records. The New Castle County Department of Police may designate any or all of the other divisions or offices therein as a screening point for the receipt of said federal criminal history records.

(2) A person seeking certification as a paramedic who is presently employed as a law-enforcement officer in this State and who was subject to a review of the person's own entire criminal history background at the time the person began employment as a law-enforcement officer in this State is exempted from the provisions of subsections (a) and (b) of this section if, at the time of the prior criminal history background check, no items described in paragraph (b)(1) of this section appeared as part of the person's criminal history background.

(g) A person seeking certification pursuant to this section who knowingly provides false, incomplete or inaccurate criminal history information, or who otherwise knowingly violates the provisions of this section, shall be guilty of a class G felony and shall be punished according to Chapter 42 of Title 11.

73 Del. Laws, c. 176, § 6[7]; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 179, § 248; 78 Del. Laws, c. 310, § 5.;



§ 9810. Reciprocity

Where a person applies for a certification as a paramedic and has already been licensed or certified as such in another state, the Administrator shall accept a true copy of such license or certificate, or evidence of any examination scores issued by a testing service or professional paramedic association, which shows that the applicant has met requirements in the previous state which are equal to those required in this State; such applicant shall be required to meet such written and practical examinations as determined by the medical directors; and the Board shall certify such person to be a paramedic in the State.

67 Del. Laws, c. 152, § 6.;



§ 9811. Violations; disciplinary procedure

(a) The Administrator may at any time upon the Administrator's own motion; and shall, upon verified written complaint of any person, request an investigation be conducted by the Executive Director of the Board of Medical Licensure and Discipline to determine whether or not there are grounds to recommend suspension, revocation or any other penalty upon a person certified under the provisions of this chapter. The Administrator shall recommend to the Board to suspend or revoke any certificate if after a hearing it is found that the holder thereof has:

(1) Obtained such certificate by means of fraud or deceit;

(2) Demonstrated gross negligence, or has proven otherwise to be grossly incompetent; or

(3) Violated or aided or abetted in the violation of any provision of this chapter.

(b) If a paramedic's physical or mental capacity to safely perform the paramedic's duties and responsibilities is at issue, the County may order such paramedic to submit to a reasonable physical or mental examination. Failure to comply with this order shall render such paramedic liable to suspension or revocation of the paramedic's certificate.

(c) Nothing in this subsection shall prohibit a member of the public from filing a complaint directly with the Board of Medical Licensure and Discipline. Upon receipt of a complaint by the Division of Professional Regulations, the Administrator shall be notified in the interest of public safety.

67 Del. Laws, c. 152, § 6; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 368, §§ 5-8; 77 Del. Laws, c. 319, § 1.;



§ 9812. Suspension, revocation and other penalties

(a) For purpose of the public health, safety and welfare, and notwithstanding any other statute or provision of law, the Administrator may recommend to a county or the Board that any of the following penalties, singly or in combination, be imposed:

(1) That a letter of reprimand be issued;

(2) That a paramedic be placed on probationary status with limited responsibilities and be required to:

a. Regularly report to the county upon the matters which are the basis of the probation;

b. Limit all paramedical activities to those areas specifically recommended by the Administrator; and/or

c. Take either remedial or continuing education until the required degree of skill has been attained in those areas which are the basis of the probation;

(3) That a paramedic's certification be suspended; or

(4) That a paramedic's certification be revoked.

(b) No penalties shall be imposed upon a paramedic's certification without provisions for a hearing. Hearings shall be established in accordance with the provisions of the Medical Practices Act, Chapter 17 of Title 24.

(c) and (d). [Deleted.]

67 Del. Laws, c. 152, § 6; 73 Del. Laws, c. 368, § 9.;



§ 9813. Liability; limitations

(a) Physician instructions. — No emergency physician or designee of such physician who in good faith gives instructions to a paramedic shall be liable for any civil damages which may occur as the result of issuing such instructions; unless the conduct of the physician or the designee of such physician in issuing such instructions rises to the level of willful and wanton, reckless or grossly negligent conduct.

(b) Paramedics. — No paramedic who in good faith attempts to render or facilitate emergency medical care authorized by this chapter shall be liable for any civil damages which occur as a result of any act or omission of the paramedic in the rendering of such care; unless such paramedic is guilty of wilful and wanton, reckless or grossly negligent conduct.

(c) Educational programs. — No university, college, medical facility or other entity participating as part of an educational program, nor any faculty member of any such entity, nor any student of such entity who is enrolled in a course of instruction approved by the Administrator, shall be liable for any civil damages as the result of any primary or continuing educational practice conducted under proper supervision, unless such university, college or other entity or faculty member or student is guilty of wilful and wanton, reckless or grossly negligent conduct.

(d) Health facilities. — No health facility which assists a physician in giving instructions to a paramedic in accordance with this chapter shall be liable for any civil damages as the result of such instructions, unless such health facility is guilty of wilful and wanton, reckless or grossly negligent conduct.

67 Del. Laws, c. 152, § 6.;



§ 9814. Statewide paramedic funding program

(a) The statewide paramedic funding program is hereby established for the purpose of participating with the counties in the financing of the statewide paramedic program.

(b) The operational costs of the minimum paramedic staff hours established for each county in § 9803(c) of this title shall be shared by the State and county with the State providing 30 percent of the cost and the county providing 70 percent beginning in Fiscal Year 2010.

(c) A county will not be eligible for its 30 percent state share until such time as the rules, regulations, procedures, protocols and approvals required by this chapter have been completed or July 1, 1990, whichever is later. The date of approval by the Department of a county program shall be the starting date in terms of eligibility for state share funding. No county programs will be funded retroactively and the Department shall not unreasonably withhold or delay any approval. The Secretary shall not encumber any of the state funds applied for by a county until such county has appropriated its proportional share of funding.

(d) The General Assembly shall appropriate annually an amount sufficient to reimburse 30 percent of approved costs of the statewide paramedic program; this appropriation shall be made in the annual Grants-In-Aid Act and shall be appropriated to the Office of Emergency Medical Services, Division of Public Health, Department of Health and Social Services, which shall serve as the State's fiscal agent for distributing the funds in accordance with this chapter to counties that operate approved programs. The appropriation in the Grants-In-Aid Act of the state share of the paramedic funding program shall not be subject to the limitation in § 6533(f) of Title 29.

(e) Funds distributed to a county for the purpose of supporting a county component of the statewide paramedic system may be used for direct operating costs or as debt service and financing for bond issuance for that purpose. For those capital projects with a total cost greater than $200,000, the State shall reimburse on a debt service basis. In no instance shall reimbursement include the cost of indirect services provided by the county.

(f) The Office shall promulgate regulations for the distribution of the funds appropriated pursuant to this chapter to the counties that provide for reimbursement on a quarterly basis.

(g) Funds appropriated pursuant to this section may not be used to fund basic life support services. To the extent that a county or its subcontractor operates integrated advanced and basic life support services, the Office shall devise a methodology to separate costs and shall provide reimbursement accordingly.

(h) The Office shall report on the applications, expenditures, and uses of the statewide paramedic funding program annually as part of the budgetary process of the Department.

(i) The Delaware Paramedic Budget Review package shall be submitted by the counties to the Paramedic Administrator by September 1 of each year. Such request shall include, but not be limited to, a detailed plan of expenditure for each county's approved paramedic program for the subsequent fiscal year. The Paramedic Administrator shall forward copies of the counties' requests, along with the Department's funding recommendation to the Director of the Office of Management and Budget by November 1.

(j) The Office shall distribute, by contract or otherwise, all state funds used for paramedic training programs.

67 Del. Laws, c. 153, § 1; 68 Del. Laws, c. 290, § 124; 68 Del. Laws, c. 292, § 19; 69 Del. Laws, c. 64, § 144; 70 Del. Laws, c. 192, § 10; 71 Del. Laws, c. 169, § 21; 71 Del. Laws, c. 300, § 6; 72 Del. Laws, c. 137, § 18; 74 Del. Laws, c. 111, § 31; 74 Del. Laws, c. 309, §§ 28-30; 75 Del. Laws, c. 88, § 21(8); 75 Del. Laws, c. 352, § 29(a); 76 Del. Laws, c. 281, § 29.;






CHAPTER 99. DELAWARE HEALTH CARE COMMISSION

Subchapter I Findings, Organization and Duties of Commission

§ 9901. Findings

67 Del. Laws, c. 334, § 1; 68 Del. Laws, c. 341, § 1; repealed by 78 Del. Laws, c. 296, § 1, eff. June 5, 2012.;



§ 9902. Delaware Health Care Commission

(a)(1) There is hereby established the Delaware Health Care Commission, hereinafter in this chapter referred to as the Commission. Said Commission shall consist of 11 members, 5 of whom shall be appointed by the Governor, 1 of whom shall be appointed by the President Pro Tempore of the State Senate and 1 of whom shall be appointed by the Speaker of the House of Representatives. Of the 5 members appointed by the Governor, at least 1 member shall be a resident of each county. The Insurance Commissioner, the Secretary of Finance, the Secretary of Health and Social Services, and the Secretary of Services for Children, Youth and Their Families or their designees shall serve as ex officio members of the Commission.

(2) The Governor shall designate 1 member of the Commission to be Chairperson who shall serve at the pleasure of the Governor. The terms of the remaining 6 appointed members shall be for 4 years except that the initial term of each may be for a lesser period. Any vacancy shall be filled by the Governor for the balance of the unexpired term. A member of the Commission shall be eligible for reappointment. No more than 3 of the Commission members appointed by the Governor shall be of the same political party.

(b) The Commission is constituted an independent public instrumentality and may call upon the Delaware Health Information Network and/or any state agency for any assistance, information or data that may be necessary to carry out the purposes for which it had been established. For administrative and budgetary purposes only, the Commission shall be placed within the Department of Health and Social Services, Office of the Secretary.

(c) The Commission is authorized to reimburse Commission members for mileage associated with Commission responsibilities.

67 Del. Laws, c. 334, § 1; 68 Del. Laws, c. 290, § 106; 69 Del. Laws, c. 35, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 141, §§ 1-4; 73 Del. Laws, c. 309, § 1; 78 Del. Laws, c. 296, § 2.;



§ 9903. Duties and authority of the Commission

(a) The Commission shall have the authority to hire staff, contract for consulting services, conduct any technical and/or actuarial studies which it deems to be necessary to support its work, and to publish reports as required in order to accomplish its purposes in accordance with the provisions of this chapter.

(b) As relates to the pilot health access projects, the Commission is expressly authorized to develop such programs in consultation with the appropriate public and private entities; to assign implementation to the appropriate state agency; to monitor and oversee program progress and to ensure that each pilot program is evaluated by an outside, independent evaluator after no more than 2 years of operations.

(c) The Commission shall be responsible for the administration of the Delaware Institute of Medical Education and Research (DIMER), which shall serve as an advisory board to the Commission, and the Chair of the Health Care Commission shall appoint the Chair of DIMER. The Commission shall have such other duties and authorities with respect to DIMER which are necessary to carry out the intent of the General Assembly as expressed in this chapter.

(d) The Commission shall be responsible for the administration of the Delaware Institute for Dental Education and Research (DIDER), which shall serve as an advisory board to the Commission. The Commission shall have such other duties and authorities with respect to DIDER which are necessary to carry out the intent of the General Assembly as expressed in this chapter.

(e) Other functions which the Commission may undertake include:

(1) Serve as the policy body to advise the Governor and General Assembly on strategies to promoting affordable quality health care to all Delawareans and assuring policies are in place to maintain an optimal health-care environment. Analyze all aspects of the health-care landscape, including, but not limited to, population and health outcomes, service delivery infrastructure, quality, costs, accessibility, utilization, insurance coverage and financing;

(2) Convene, as necessary, public and private stakeholders to identify, analyze and address health policy issues and build consensus around workable solutions. Serve as the coordinating entity between the public and private sectors to implement emerging health initiatives at the federal, state and local levels;

(3) Function in such a way that fosters creative thinking and problem solving across state agency lines and across the public and private sectors;

(4) Ensure that data to support the activities of the Commission are available and accessible;

(5) Monitor cost trends in order to recommend methods to reduce and control health-care costs for public programs and in conjunction with the private sector;

(6) Coordinate efforts with the Health Resources Board and any other entities the Commission identifies as essential to carry out its mission;

(7) Review and recommend changes to state health insurance laws and regulations (in conjunction with the Insurance Commissioner) to promote efficiency, equity and affordability in health insurance premiums;

(8) Coordinate and collaborate with the Delaware Health Information Network [DHIN] to assure that the use of health information technology and health information exchange results in cost effective, quality health care for all Delawareans. Consult with DHIN Board of Directors and staff on implementation of health information technology in Delaware and call upon the DHIN to assist in conducting pilot programs, providing technical support, capabilities and expertise, and/or conducting research necessary to achieve the Commission's mission;

(9) Oversee efforts to assure that Delaware has an adequate supply and distribution of health-care professionals to provide quality care to all Delawareans in consultation with DIMER, DIDER and other institutions, bodies or agencies as necessary;

(10) Monitor access to health-care programs and make recommendations for changes where necessary; and

(11) Conduct other activities it considers necessary to carry out the intent of the General Assembly as expressed in this chapter.

67 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 516, § 2; 73 Del. Laws, c. 4, § 2; 78 Del. Laws, c. 296, § 3.;



§ 9904. Reporting requirements

(a) On or before January 15, 1991, the Commission shall report to the Governor and the General Assembly on the status of the recommendations contained in the May 31, 1990 Task Force Report. On or before March 15, 1991, the Commission shall submit to the Governor and the General Assembly its recommendations for legislative action on insurance reform. On or before May 15, 1991, the Commission shall report to the Governor and the General Assembly on the status of specific initiatives in Medicaid, education, outreach and case management, and the pilot model projects.

(b) On or before January 15, 1991, and on or before every January 15 thereafter, the Commission shall report to the Governor and the General Assembly on the status of all of the Task Force recommendations. The comprehensive report shall identify any segments of the population which remain without access to health care and any further recommendations deemed necessary to meet the Commission's charge.

67 Del. Laws, c. 334, § 1.;






Subchapter II Delaware Institute of Medical Education and Research

§ 9905. Findings

(a) The General Assembly finds and declares that the purpose of the Delaware Institute of Medical Education and Research (DIMER), created in 1969 as an alternative to a state sponsored medical school, is sound and should be continued and strengthened. Delaware should continue to provide opportunities for Delaware residents to receive a medical education, but it would not be a wise use of resources for the State to build and maintain a medical school.

(b) The General Assembly finds and declares that the current arrangement between the State and Jefferson Medical College of Thomas Jefferson University, which allows Jefferson to function as Delaware's medical school, is extremely valuable to the State and has produced benefits which far surpass the admission of 20 Delaware residents into Jefferson Medical College each year. The relationship with Jefferson Medical College through DIMER is built upon years of a solid working relationship and should be perpetuated.

(c) The General Assembly finds and declares that a new structure of the DIMER Board will more appropriately reflect DIMER's abilities to meet its responsibilities as outlined in this legislation.

(d) The General Assembly finds and declares that placing administration of DIMER within the Delaware Health Care Commission will enhance its ability to accomplish its goals and ensure that DIMER's future functions will be focused on promoting medical education while helping the State to meet its health care needs.

70 Del. Laws, c. 516, § 3.;



§ 9906. Creation of a Board

(a) There is hereby established the Board of Directors of the Delaware Institute of Medical Education and Research (Board), which shall serve as an advisory board to the Health Care Commission.

(b) The Board shall consist of 17 members, 1 of whom shall be a member of the Delaware Health Care Commission, to be appointed by the Delaware Health Care Commission; 3 of whom shall be appointed by the Christiana Care Health Services; 6 of whom shall be appointed by the Governor, consisting of 1 public member from each county and 1 public member from the City of Wilmington and 2 members representing medical residency programs in the State, other than those operated by the Christiana Care Health Services; 1 of whom shall be appointed by the Association of Delaware Hospitals to represent hospitals in Kent and Sussex Counties; 1 of whom shall be appointed by the Delaware Higher Education Office, subject to the approval of the Secretary of Education; 3 of whom shall be appointed by the University of Delaware, including representation from the College of Nursing; and 1 of whom shall be appointed by Delaware State University. The Director of the Division of Public Health shall serve as an ex officio member.

(c) All members, other than the ex officio member, shall be appointed for terms of 3 years, except that the present 9 members shall serve the remainder of their terms, and of the 6 new appointments, 2 shall be for 3 years, 2 shall be for 2 years and 2 shall be for 1 year, to allow for staggered terms. Any member appointed to fill a vacancy shall be appointed only to fill that vacancy for the remainder of the term, but shall be eligible for re-appointment upon expiration of that term.

(d) No member of the Board shall receive compensation for that member's duties other than normal travel expenses incurred in carrying out the responsibilities as members.

(e) A majority of the members of the Board shall constitute a quorum and shall be sufficient for any action by the Board.

(f) The Chair of the Board shall be appointed by the Chair of the Delaware Health Care Commission.

(g) The Board may establish working committees to assist in completing its work; however, it shall maintain a standing "Committee on Rural Health" to assure that the unique health needs of rural Delaware are addressed in DIMER activities.

70 Del. Laws, c. 516, § 3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 4, §§ 4-6; 77 Del. Laws, c. 431, § 17.;



§ 9907. Purposes of the Board

The purpose of the Board shall be to initiate, encourage and promote:

(a) The relationship with Jefferson Medical College of Thomas Jefferson University as Delaware's medical school, including ensuring the admission of 20 bona fide Delaware residents into Jefferson Medical College on an annual basis.

(b) Expansion of opportunities for Delaware residents to obtain training at a reasonable cost in the health and health-related professions when such residents commit to practice their professions in Delaware.

(c) Incentives for qualified personnel in the health and health-related professions to practice in Delaware.

(d) Continued development of a coordinated program of premedical, medical and graduate education among state public institutions of higher learning, Delaware hospitals and Jefferson Medical College.

(e) Support of graduate and post-graduate medical and health care training programs, including emphasis on those programs targeted to meet the State's health care needs.

(f) Programs of education and training in the health fields and research in health and health-related fields, both basic and applied, including the vital areas of public health education, community health planning and health care costs.

70 Del. Laws, c. 516, § 3.;



§ 9908. Duties

The Board shall be responsible for overseeing implementation of policies designed to accomplish the purposes set forth in § 9907 of this title and shall report to the Commission on its progress. Its activities and responsibilities shall include:

(a) Developing a recruitment program for medical education in conjunction with local colleges and universities to encourage medical school applications from minorities and residents of rural counties and underserved areas of Delaware, in addition to other students interested in pursuing a medical education.

(b) Developing and maintaining statewide communications, publicity and marketing plans in cooperation with the Delaware Higher Education Office and other interested parties, which will promote awareness of the existence of DIMER and the Jefferson Medical College as Delaware's alternative to a state sponsored medical school.

(c) Close monitoring of the relationship between the University of Delaware Medical Scholars Program and Jefferson Medical College admission slots reserved for Delaware residents.

(d) Developing recruitment programs aimed at attracting premedical students interested in community and rural medicine; provided, however, that the Delaware Health Care Commission shall be empowered to expand or replace this activity with other duties if required by the future health care needs of the State.

(e) Support, as appropriate, private sector provider recruitment efforts by consolidating information collection and dissemination efforts, such as statewide recruitment brochures.

(f) Advising the Delaware Higher Education Office as it administers and monitors scholarships, loans and loan repayment programs:

(1) Aimed at attracting graduates and residents in disciplines in which there is a shortage as determined by the Delaware Health Care Commission; and

(2) Offered to Delaware residents in financial need who wish to pursue a health-related education and to practice health-related professions in Delaware.

The Board may develop working relationships and affiliation agreements with other institutions to facilitate carrying out the purposes of this chapter. Any such agreements shall be approved by the Delaware Health Care Commission, and the State shall be a signatory to any documents setting the terms of the agreements.

70 Del. Laws, c. 516, § 3; 77 Del. Laws, c. 431, § 18.;






Subchapter III Delaware Health Program

§ 9909. Delaware Healthy Children Program

(a) The Delaware Health Care Commission shall develop a program to help Delaware children without access to health insurance to obtain health insurance at affordable cost to their families. The Program shall promote the important objectives of improving the health of uninsured Delaware children and reducing the cost-shifts to policyholders and hospitals caused by uncompensated care. Such program shall be called the Delaware Healthy Children Program (hereinafter in this section, the "Program" or "CHIP").

(b) The Program shall be administered and implemented by the Department of Health and Social Services [DHSS].

(c) The Program shall operate within the limits of the appropriations made for such purpose in the annual appropriations act. To the extent that private charitable or foundation support is available to implement the Program, such appropriations may be used for a public-private partnership to implement the Program in compliance with of this section.

(d) The Program shall be designed to provide the ability to purchase insurance at a reasonable cost to uninsured Delaware children without access to affordable health insurance through their parents'/guardians' employers. The Program shall offer a managed care product that may require participants to pay regular premiums and may require participants to pay co-payments, and shall be designed to create incentives for participants to use health services in a prudent and responsible fashion. The Program shall also be designed to minimize the ability of private employers who provide health insurance coverage for their employees to eliminate such coverage, and, to the extent practicable, provide incentives for employers who provide no health insurance coverage for their employees to begin to provide such coverage.

(e) The Program shall offer to children health insurance which emphasizes the prudent and responsible use of preventive services so as to improve the health of participants, promote the early detection of serious health problems such as cancer and to help reduce the need for more expensive care by addressing health problems which can be treated more inexpensively if identified in a timely manner. To this end, the health insurance plan offered by the Program shall offer participants the ability to obtain regular preventative health care in accordance with accepted medical guidelines.

(f) The Program shall be designed to integrate with other state health initiatives to ensure that state resources are used efficiently to extend health insurance access and not to duplicate services available through other state programs, including, but not limited to, the State's Medicaid program, particularly the primary care managed care plan known as the Diamond State Health Plan, the School-Based Health Center program, and the public-private children's health access initiative involving the Nemours Foundation. To the extent practicable, the Program shall be administered by the State Medicaid Office and the health insurance plan offered to participants shall be designed to operate in tandem with the Diamond State Health Plan so as to maximize service to participants, contain costs through coordinated purchasing and contracting and minimize administrative costs.

(g) The DHSS is authorized to promulgate rules and regulations and take such other actions as are necessary to implement this section and to secure federal funding to support the Program, including any actions necessary to comply with the Federal Child Health Assistance Act, Title XXI of the federal Social Security Act [42 U.S.C. § 1397aa et seq.]

(h) The Program shall be designed with the intent that program coverage could be extended to low-income uninsured adult Delawareans in the future if sufficient resources are appropriated for such purpose.

(i) The Program shall be designed with the intent that program coverage could be extended to families with incomes above 200% of the Federal poverty level.

(j)(1) The provision of health care insurance under CHIP shall be extended to eligible children under the age of 19 whose families have personal incomes above 200% of the Federal Poverty Level (FPL), as determined pursuant to 42 U.S.C. § 1397jj(c)(5).

(2) For an eligible child whose family income is greater than 200% of the FPL, the family may purchase a healthcare benefit package, determined by DHSS and subject to any necessary approval under federal law, that provides benefits identical to those provided to an eligible child covered under this section.

(3) To be eligible for coverage under CHIP where family income is greater than 200% of the FPL, a child over 2 years of age must have been uninsured for a continuous period of not less than 3 consecutive months immediately preceding enrollment in CHIP unless:

a. The child's parent is eligible to receive benefits pursuant to the State's unemployment compensation laws, as set forth in Title 19;

b. The child's parent was covered by a health insurance plan, a self-insurance plan or a self-funded plan and involuntarily lost coverage; or

c. A child is transferring from 1 government-subsidized health care program to another.

(4) DHSS shall have the authority to establish and adjust the levels of co-payments, premiums, and deductibles for children enrolled under this subsection for the purpose of ensuring that the state cost of the plan does not exceed funds specifically appropriated for purposes of this subsection.

(k) The program shall be designed such that program coverage shall include the provision of dental services to children enrolled in the program.

(l) By September 1 of each calendar year beginning in 2008, DHSS shall develop a form and instructions for school districts to use in communicating to DHSS the information regarding free and reduced price meal eligibility whose submission is required by § 4134 of Title 14. Said form and instructions shall be communicated by October 1 of each calendar year to each school district.

(m) By January 1 of each calendar year beginning in 2009, DHSS shall communicate in writing with the family of each child who may be eligible for the CHIP or Medicaid programs based upon information submitted by the school districts pursuant to § 4134 of Title 14. Said communication shall inform the family that its children may be eligible for free or reduced price health insurance based upon income information received from the school district, and provide information to the family for applying for the CHIP and Medicaid programs. The form provided to families notified pursuant to this subsection shall allow DHSS to calculate how many families have enrolled in the CHIP or Medicaid programs as a result of such notification, and the Department of Insurance shall reimburse DHSS for any administrative costs incurred as a result of such additional enrollments. No funds transferred pursuant to this subsection shall be used to fund insurance benefits for the CHIP or Medicaid programs.

(n) Only persons authorized to carry out initial processing of Medicaid or CHIP applications or make eligibility determinations with respect to Medicaid or CHIP applicants may review information received from the school districts pursuant to § 4134 of Title 14.

(o) Prior to August 1, 2008, DHSS shall enter into written agreements with each of the school districts meeting the requirements of § 4134(e) of Title 14.

(p) "School district" as used in this section shall have the meaning assigned to it in § 4134(g) of Title 14.

(q) DHSS shall cooperate with the school districts and the Insurance Commissioner in developing the written materials required by subsections (l) and (o) of this section. DHSS shall cooperate with the Insurance Commissioner in developing the written materials required by subsection (m) of this section.

71 Del. Laws, c. 452, § 1; 75 Del. Laws, c. 407, § 1; 76 Del. Laws, c. 241, §§ 2, 3; 77 Del. Laws, c. 206, § 1.;






Subchapter IV Delaware Health Information Network

§ 9920. -9927. Purpose; creation of Delaware Health Information Network; powers and duties; Immunity from suit; limitation of liability; property rights; regulations; resolution of disputes; privacy; protection of information; no pledge of state credit; no assumption of liability by State

Transferred to §§ 10301 to 10308 of this title by 77 Del. Laws, c. 368, § 16, effective Jan. 1, 2011.






Subchapter V Delaware Institute for Dental Education and Research

§ 9940. Findings

(a) The General Assembly finds and declares that the original purposes for DIDER enacted in 1981 remain sound and should be continued and strengthened.

(b) The General Assembly finds and declares that the original DIDER statute anticipated multiple purposes for the organization, but that administrative and other resources have limited DIDER to 1 purpose — that of becoming a funding conduit for supporting hospital based residency training programs as required in Chapter 11, Title 24.

(c) The General Assembly finds and declares that DIDER can play a pivotal role in implementing many programs that could result in improved access to dental care for Delawareans.

(d) The General Assembly finds and declares that a new structure of the DIDER Board will more appropriately reflect DIDER's abilities to meet its responsibilities outlined in this legislation.

(e) The General Assembly finds and declares that placing the administration of DIDER within the Delaware Health Care Commission will enhance its ability to accomplish its goals and ensure that DIDER's future functions will be focused on promoting dental education and helping the State to meet its health care needs, in concert with DIMER and other state health care policy activities.

73 Del. Laws, c. 4, § 3.;



§ 9941. Creation of a Board

(a) There is hereby established the Board of Directors of the Delaware Institute for Dental Education and Research ("Board") which shall serve as an advisory board to the Health Care Commission.

(b) The Board shall consist of 10 members. One shall be a public member, appointed by the Governor. Three shall be members of the Delaware State Dental Society, appointed by the Society. One shall be appointed by the Board of Directors of Christiana Care Health Services. One shall be a member of the Delaware Health Care Commission, appointed by the Health Care Commission. One shall be a member of the State Board of Dentistry and Dental Hygiene, to be appointed by the State Board of Dentistry and Dental Hygiene. One shall be a dental hygienist to be appointed by the Delaware Dental Hygienist Association. One shall represent the Delaware Higher Education Office to be appointed by the Delaware Higher Education Office, subject to the approval of the Secretary of Education. The Delaware State Dental Director shall serve as an ex officio member of the Board.

(c) All members, other than the ex officio member, shall be appointed for a term of 3 years, except the initial appointments. Of the appointed positions, 3 will initially be for 1 year, 3 will initially be for 2 years, and 3 will be for 3 years, to allow for staggered terms. Members may be re-appointed 3 times and may serve no longer than 9 years. Any member appointed to fill a vacancy shall be appointed only for the unexpired term.

(d) The Chair shall be elected by the members from among the Board members.

(e) No member of the Board shall receive compensation for that member's duties other than normal travel expenses incurred in carrying out the responsibilities as members.

(f) A majority of the members of the Board shall constitute a quorum and shall be sufficient for any action by the Board.

(g) The Board may establish working committees to assist in completing its work.

73 Del. Laws, c. 4, § 3; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 431, § 19; 77 Del. Laws, c. 463, § 3.;



§ 9942. Purposes of the Board

The purpose of the Board shall be to support, encourage and promote:

(1) Accredited general practice residencies in dentistry at any general hospital in the State that will provide a comprehensive postgraduate training program pursuant to the requirements of Chapter 11 of Title 24.

(2) Expansion of opportunities for Delaware residents to obtain dental education and training at all levels.

(3) A strengthening of the factors favoring the decision of qualified dental personnel to practice in Delaware, including, but not limited to, tools such as loan repayment programs as approved by the Delaware Health Care Commission.

(4) Dental needs of the community at large and particularly those who do not have ready access to dental care.

(5) Expansion of opportunities for Delaware residents to obtain training at a reasonable cost in the dental professions.

(6) Incentives for qualified personnel in the dental professions to practice in Delaware.

(7) Support of graduate and postgraduate training programs, including emphasis on those programs targeted to meet the State's health care needs.

73 Del. Laws, c. 4, § 3.;



§ 9943. Duties

The Board shall be responsible for implementation of policies designed to accomplish the purposes set forth in § 9942 of this title, and shall report to the Commission on its progress. Its activities and responsibilities shall include:

(1) Working in conjunction with the State Board of Dentistry and Dental Hygiene, development of programs to encourage and allow dentists to practice in under-served areas of the State, as designated by the Delaware Health Care Commission, in lieu of hospital-based residency training as a condition of licensure. Such programs may include preceptorships and reciprocity.

(2) Loan repayment programs designed to attract dental personnel to Delaware's under-served areas, as approved by the Delaware Health Care Commission.

(3) Development of expanded opportunities for dental school graduates to obtain general practice training in Delaware. Examples of such opportunities may include, but not be limited to: satellite sites; partnerships with dental schools; and partnerships with local hospitals.

(4) Developing recruitment programs designed to attract dental personnel to Delaware.

(5) Developing plans for enhanced education opportunities for Delawareans interested in pursuing a dental education.

(6) Developing plans for improving access to dental care, particularly for the underserved populations.

The Board may develop working relationships and affiliation agreements with other institutions to facilitate carrying out the purposes of this chapter. Any such agreements shall be approved by the Delaware Health Care Commission, which shall be a signatory to any documents setting the terms of the agreement.

73 Del. Laws, c. 4, § 3; 77 Del. Laws, c. 463, § 3.;









CHAPTER 100. 911-ENHANCED EMERGENCY NUMBER SERVICE

§ 10001. Purpose

The purpose of this chapter is to establish an integrated wireline and wireless 911-Enhanced Emergency Number Service throughout this State in order to improve and/or enhance emergency communication procedures.

66 Del. Laws, c. 270, § 1; 67 Del. Laws, c. 57, § 2; 69 Del. Laws, c. 256, § 1; 73 Del. Laws, c. 115, § 1.;



§ 10002. Definitions

As used in this chapter:

(1) "911 Emergency Report Center" means any facility which maintains a 911 telephone call-in feature for the Enhanced System.

(2) "911-Enhanced Emergency Reporting System" means a system capability to identify automatically the geographical location and the calling number of the telephone being used by the caller and to provide a display of the location information on 911 Emergency Reporting Center. 911-Enhanced System includes, but is not necessarily limited to the following features: Automatic number identification, automatic location identification, fixed transfer, selective routing, alternate routing and forced disconnect.

(3) "911-Enhanced Emergency Reporting System capability" shall mean the network and database functions required to ensure that both the 911 call and the information identifying the telephone number of the caller and associated geographic location of the caller are automatically and simultaneously forwarded to the public safety answering point.

(4) "Board" means the Enhanced 911 Emergency Reporting System Service Board.

(5) "Commission" shall mean the Public Service Commission.

(6) "E-911 state plan" means a document to be prepared, maintained and kept current by the Board regarding the operation, maintenance, upgrading and funding of a statewide-integrated E-911 system.

(7) "Emergency medical dispatch (EMD) center" shall mean any dispatch center that receives 911 calls requesting emergency medical assistance, processes those calls, or dispatches emergency medical service resources.

(8) "FCC E-911 order" means all orders issued by the Federal Communications Commission pursuant to the proceeding entitled "Revision of the Commission's Rules to Ensure Compatibility with Enhanced 911 Emergency Calling Systems" (CC Docket No. 94-102; RM-8413), or any successor proceeding, regarding the delivery of wireless automatic number identification and wireless automatic location information as of the dates and according to the other criteria established therein.

(9) "Fund" means the 911 Emergency Reporting System Service Fund created by Chapter 101 of this title.

(10) "Provider" shall mean a telecommunications service provider, including a wireless provider, any other provider that is required to or opts to provide 911 service, or any intermediate entity or pass through agent providing telecommunications services.

(11) "Public safety answering point" or "PSAP" shall have the same meaning as "911-Enhanced Report Center."

(12) "Secretary" shall mean the Secretary of the Department of Safety and Homeland Security.

(13) "Wireless automatic location information" means the delivery or receipt of the approximate geographic location, as specified in the FCC E-911 Order, of the wireless device being used to place a call to a 911 system or to a wireless E-911 system.

(14) "Wireless automatic number identification" means the delivery or receipt of the telephone number when available assigned to the wireless device being used to place a call to a 911 system or to a wireless E-911 system.

(15) "Wireless E-911 service" means enhanced 911 service provided by a wireless provider, pursuant to the FCC E-911 order.

(16) "Wireless E-911 state plan" or "wireless plan" means a document to be prepared, maintained and kept current by the Board providing for all aspects of the development, implementation, operation and maintenance of a statewide wireless E-911 system, including the exclusive authority to approve wireless provider service agreements, advise regarding technical standards, formulate technical plans and determine permitted uses of and amounts disbursed from the 911-Enhanced Emergency Reporting Fund to wireless carriers as of January 1, 2002, pursuant to § 10104 of this title.

(17) "Wireless E-911 system" means an E-911 system which permits wireless service users dialing 911 to be connected to a public safety answering point for the reporting of police, fire, medical or other emergency situations and which permits the wireless number identification and/or associated location information to be automatically forwarded at the same time to the public safety answering point.

(18) "Wireless provider" means a person engaged in the business of providing wireless service to end-use customers and resellers of such service in this State or commercial mobile radio service providers as defined by the Federal Communications Commission.

(19) "Wireless service" means commercial mobile radio service as defined under sections 3(27) and 332(d) of the Communications Act of 1934, as amended by the Federal Telecommunications Act of 1996 (47 U.S.C. § 151 et seq.).

(20) "Wireless service customer" means a person who is billed by a wireless provider for wireless service within the State.

(21) "Wireline" means telecommunications service provided in part over fixed physical access facilities, such as wires and cables, between residences or businesses and a telephone company switching office.

66 Del. Laws, c. 270, § 1; 67 Del. Laws, c. 57, § 2; 69 Del. Laws, c. 256, § 1; 72 Del. Laws, c. 137, § 26; 73 Del. Laws, c. 115, § 2; 74 Del. Laws, c. 110, § 138; 76 Del. Laws, c. 183, §§ 1, 2.;



§ 10003. Establishment of 911-Enhanced Emergency Reporting System

There is hereby established a statewide 911-Enhanced Emergency Reporting System whereby all 911 Emergency Report Centers in this State shall be equipped with and/or maintain a 911-Enhanced Emergency Reporting System by January 1, 1989.

66 Del. Laws, c. 270, § 1; 67 Del. Laws, c. 57, § 2; 69 Del. Laws, c. 256, § 1.;



§ 10004. Authority of Commission

(a) The Commission shall require all telegraph corporations, telephone corporations or any corporation supplying wireline telephone service within this State to provide a 911-Enhanced Emergency Reporting System capability to every 911 Emergency Reporting Center.

(b) The Commission shall further authorize said telegraph corporation, telephone corporation or corporation supplying wireline telephone service within this State to recover the expense of providing said service through such fees or tariffs as may be necessary. The Commission shall permit, but not require, the recovery of such expense through a separately identified charge.

(c) The Public Service Commission shall review telephone rates charged by any provider which as of June 1, 2001, had E-911 costs embedded in such rates and shall assure that such rates are adjusted as of January 1, 2002, to account for the removal of the embedded costs from them.

(d) To the extent of the Commission's authority relative to assignment of "N11" telephone numbers, the Commission shall not authorize telegraph corporations, telephone corporations or any corporation supplying telephone service within the State to:

(1) Establish any 3-digit number with "11" as the last 2 digits for any commercial purpose; or

(2) Establish any 3-digit number with "11" as the last 2 digits for public safety purposes except as recommended by a review committee established by subsection (d) of this section.

(e) A committee to review the need for a 3-digit number for public safety purposes is hereby established consisting of the following:

(1) A representative from the Department of Safety and Homeland Security appointed by the Secretary of Safety and Homeland Security.

(2) A representative from the State Fire Prevention Commission appointed by the Chair of the Commission.

(3) A representative from the Delaware Volunteer Firefighter's Association appointed by the President of the Association.

(4) A representative from the Delaware State Police appointed by the Superintendent of State Police.

(5) A representative from the Delaware State Police Chief's Council appointed by the Chairperson of the Council.

(6) A representative from the Delaware 911 Users Group elected from its members.

(7) A representative appointed by the Governor.

The Committee shall select a chair from its members and review the use of such numbers upon request. The committee by majority vote shall either approve or disapprove the request, and shall submit its recommendation to the Commission. The Committee shall conduct its meetings and hearings in accord with the Freedom of Information Act, Chapter 100 of Title 29 of the Delaware Code.

66 Del. Laws, c. 270, § 1; 67 Del. Laws, c. 57, § 2; 69 Del. Laws, c. 256, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 60, § 1; 73 Del. Laws, c. 115, §§ 3, 4; 74 Del. Laws, c. 110, § 138; 77 Del. Laws, c. 378, § 1.;



§ 10005. Creation of Enhanced 911 Emergency Service Board

(a) There is hereby established an Enhanced 911 Emergency Reporting System Service Board.

(b) The Board shall act in an advisory capacity to the Governor, the Secretary and the General Assembly on all matters related to the E-911 system, service and funding thereof.

(c) The Board shall be comprised of 7 members appointed by the Governor with the advice and consent of the Senate. The Governor shall designate a chairperson who shall serve an unlimited term at the pleasure of the Governor. At least 3 members shall have technical or financial expertise on telecommunications issues and at least 1 member shall be a representative from the Delaware Association of County Governments. The term of each member, excluding the chairperson who shall serve at the pleasure of the Governor, shall be for 3 years except that for the initial members of the Board, 2 members shall be appointed for a term of 1 year, 2 members shall be appointed for a term of 2 years, and 2 members shall be appointed for a term of 3 years. The members of the Board shall be permitted to attend by proxy no more than 3 times in a calendar year. A proxy vote shall have the same force and effect as if the proxy vote had been taken by the actual appointed member of the Board who designated the proxy.

(d) Members of the Board shall serve without compensation except that they shall be reimbursed for reasonable and necessary expenses incidental to their duties as members of the Board.

(e) The Department of Safety and Homeland Security shall provide administrative support to the Board and may seek reimbursement from the Fund for reasonable costs incurred with administering the Board and Fund.

(f) The Board's duties and responsibilities shall include the following.

(1) The Board shall develop and adopt a comprehensive E-911 state plan by February 1, 2004, which shall cover a period of not less than 3 years and which shall include a wireless E-911 state plan. The plan shall be reviewed, updated and prioritized on an annual basis.

(2) No later than March 1 of each year, beginning in 2002, the Board shall provide an annual report to the Governor, Secretary, Department of Technology and Information, or its successor agency, and General Assembly, which shall, at a minimum, include a summary of the progress on the wireless E-911 system, an evaluation of the E-911 system as a whole, the capital improvements and expenditures proposed for the upcoming fiscal year, expected revenues from the surcharges in the next fiscal year, and a summary of the revenues and expenses for the prior fiscal year. In no event shall the proposed annual expenses associated with the E-911 system exceed the anticipated annual revenues of the Fund.

(3) The Board shall develop, evaluate, establish, recommend and adopt a wireless E-911 state plan pursuant to the FCC E-911 order. The wireless plan shall cover a period of not less than 3 years and shall provide for the systematic deployment of wireless E-911 service across the State.

(4) The Board shall conduct a public meeting in each of the 3 counties in this State prior to the adoption of the E-911 state plan and the wireless E-911 state plan.

(5) When the wireless E-911 state plan is fully implemented, the Board shall insure that wireless service in all communities is or can be selectively routed to one or more public safety answering points.

(6) The Board shall conduct a comprehensive review of the entire E-911 system no later than November 15, 2004, and every 3 years thereafter, and make a written report on its findings and recommendations regarding the adequacy of the system, service thereunder, and funding to the Governor, Secretary, Department of Technology and Information, or its successor agency, and General Assembly. The Board is authorized to retain the services of professionals, as needed, to assist it in its duties under this subsection.

(g) Actions by the Board shall be by a majority of those present at Board meetings where a quorum has been established. All voting shall be done in person and at regular or special meetings of the Board, except as provided in subsection (c) of this section.

(h) The Board shall work in concert with the Department of Safety and Homeland Security, providers, emergency service providers, counties and municipal governments offering 911 service and any other appropriate department, agency or committee focusing on statewide emergency service affected by the development and maintenance of the E-911 System.

(i) The Board may exercise all powers and conduct such activities as are necessary in carrying out its responsibilities under this chapter and Chapter 101 of this title.

(j) All providers as defined § 10002(10) of this title shall officially designate a person to coordinate with, and provide information to, the Board as required by the Board.

67 Del. Laws, c. 57, § 1; 69 Del. Laws, c. 256, § 1; 73 Del. Laws, c. 115, § 5; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 128, § 4; 74 Del. Laws, c. 137, § 1; 76 Del. Laws, c. 183, § 3; 76 Del. Laws, c. 384, §§ 1-3.;



§ 10006. Establishment of 911-Emergency Medical Dispatch System

(a) There is hereby established a statewide 911 Emergency Medical Dispatch (EMD) System whereby all 911 Emergency Report Centers in this State providing emergency medical dispatch shall, through a contract with the Department of Safety and Homeland Security:

(1) Provide systematized caller interrogation questions; systematized prearrival instruction; and use and adhere to State EMD dispatch protocols matching the dispatchers evaluation of injury or illness severity with vehicle response mode and configuration;

(2) Electronically collect data regarding calls for assistance and all times related thereto, EMD dispatch protocol information, and ANI/ALI information;

(3) Measure all time increments in increments of seconds;

(4) Electronically transfer all required information collected to a central database maintained by OEMS on a real time basis;

(5) Use computerized case entry, case management and quality inspection software approved by OEMS;

(6) Have the capability of handling multiple (2 or more) calls simultaneously, including the ability to provide prearrival instructions consistent with the medical protocols. This capability must exist 24 hours per day throughout the entire year; and

(7) Have the capability to one-button transfer all data related to a call for medical assistance to the county PSAPs and must utilize that capability. Specifically, when a local PSAP determines that a call for assistance requires ALS, an immediate one-button transfer of all data must be made to the county PSAP. The transferred data must include the first call pickup time (time call received by local PSAP) and the time the local PSAP transferred the call to the EMD.

(8) Be accredited by the National Academy of Emergency Medical Dispatch (NAEMD) by August 1, 2003.

(b) All 911 Emergency Report Centers in this state receiving 911 calls and transferring them to a center providing emergency medical dispatch shall, through a contract with the Department of Safety and Homeland Security:

(1) Electronically collect data regarding calls for assistance including all times related thereto and ANI/ALI information;

(2) Measure all time increments in increments of seconds; and

(3) Have the capability to one-button transfer all data related to a call for medical assistance to the county PSAPs and must utilize that capability. The transferred data must include the first call pickup time (time call received by local PSAP) and the time the local PSAP transferred the call to the EMD.

72 Del. Laws, c. 137, § 27; 74 Del. Laws, c. 1, § 1; 74 Del. Laws, c. 110, § 138.;



§ 10007. Compliance with wireless E-911 service plan

After the Board has developed a wireless E-911 state plan consistent with the FCC E-911 order, all PSAPs and wireless providers shall provide wireless E-911 service in accordance with the plan, unless granted an extension by the Secretary or by any other operation of law. The Secretary shall have the power and authority to enforce compliance with the wireless E-911 state plan and may adopt rules and regulations necessary to carry out such enforcement.

73 Del. Laws, c. 115, § 6.;



§ 10008. Limitation of liability

No person involved in the provision of E-911 or 911 service who in good faith receives, develops, collects or processes information for the enhanced 911 data bases, relays, transfers, operates, maintains or provides enhanced 911 services or system capabilities, or provides emergency telephone and radio communications for ambulance, police and fire departments, shall be liable for damages in any civil action for any act or omission that results in death, injury or loss to person or property unless such action or inaction constitutes gross negligence or an intentional tort. This section shall be construed to include 911 service that utilizes in whole or in part Internet Protocol or other next generation 911 technologies.

73 Del. Laws, c. 115, § 6; 78 Del. Laws, c. 301, § 1.;



§ 10009. Provider Records

Pursuant to a nondisclosure agreement with the Board and only to the extent required to develop and implement the wireline or wireless E-911 state plans or to accomplish any other lawful purpose directly related to the 911-Enhanced Emergency Reporting System, each provider shall provide relevant information as requested in writing by the Board relating to subscribers, provider specific revenues and expenses and automatic location information. Such information shall remain the exclusive property of the provider notwithstanding any other provision of law and, shall not be disclosed by the Board except pursuant to the terms of the nondisclosure agreement with the provider.

73 Del. Laws, c. 115, § 6; 74 Del. Laws, c. 137, § 7[8].;



§ 10010. Confidentiality of information and release of information

(a) Identifying information of provider subscribers, provider-specific revenues and expenses, trade secrets, commercial information and other such information shall be treated as confidential and, notwithstanding other provisions of law, shall not be subject to public disclosure by the State or its representatives. The information made available to the State, its representatives or providers of emergency services shall be used solely for purposes of delivering or assisting in the delivery of E-911 emergency services or services that notify the public of an emergency.

(b) No provider shall be liable for releasing subscriber information, including private listing information, for purposes of complying with the requirements of this chapter, Chapter 101 of this title or as otherwise required by law.

73 Del. Laws, c. 115, § 6; 74 Del. Laws, c. 137, §§ 8, 9[9, 10].;






CHAPTER 101. ENHANCED 911 EMERGENCY REPORTING SYSTEM FUND

§ 10101. Purpose

The State shall create a special fund designated as the Enhanced 911 Emergency Reporting System Fund, which shall be used to reimburse the State, counties, local governments and providers of telecommunications services in this State for costs associated with the E-911 Emergency Reporting System.

69 Del. Laws, c. 256, § 2; 73 Del. Laws, c. 115, § 7.;



§ 10102. Definitions

As used in this chapter:

(1) "911 Emergency Report Center" shall have the same meaning assigned to such term in § 10002(1) of this title.

(2) "911-Enhanced Emergency Reporting System" shall have the same meaning assigned to such term by § 10002(2) of this title.

(3) "Board" shall mean the Enhanced 911 Emergency Reporting System Service Board.

(4) "Business telephone service" shall mean network access telephone service where the use of such service is primarily for business purposes.

(5) "FCC E-911 Order" shall have the same meaning assigned to such term in § 10002(8) of this title.

(6) "Fund" shall mean the 911 Emergency Reporting System Fund created by this chapter.

(7) "Provider" shall have the same meaning assigned to such term in § 10002(10) of this title.

(8) "Residential telephone service" shall mean network access telephone service where the use of such service is primarily for social or domestic purposes.

(9) "Secretary" shall mean the Secretary of the Department of Safety and Homeland Security.

(10) "System" shall mean a 911-Enhanced Emergency Reporting System.

(11) "Wholesale services" shall mean services that a provider furnishes to another provider, rather than to end-use customers.

(12) "Wireless E-911 State plan" shall have the same meaning assigned to such term in § 10002(16) of this title.

(13) "Wireless provider" shall have the same meaning assigned to such term in § 10002(18) of this title.

(14) "Wireless service" shall have the same meaning assigned to such term in § 10002(19) of this title.

69 Del. Laws, c. 256, § 2; 73 Del. Laws, c. 115, § 8; 74 Del. Laws, c. 110, § 138.;



§ 10103. E-911 Emergency Reporting System Fund

(a) The Fund shall be funded by means of a monthly surcharge of up to 60 cents per month imposed by providers on subscribers of telecommunications services in this State as follows.

(1) Residential telephone service. — The surcharge shall be imposed by each provider providing such service on all Delaware residential subscribers per residence exchange access line or per Basic Rate Interface ("BRI") ISDN arrangement, where the residence exchange access service is provided via a BRI ISDN arrangement. The surcharge shall not be applied to residence exchange access lines provided to Lifeline subscribers.

(2) Business telephone service. — The surcharge shall be imposed by each provider providing such service on all Delaware business subscribers per business exchange access line and trunk or per BRI ISDN arrangement where the business exchange access service is provided via a BRI ISDN arrangement. Each Centrex access line shall be charged the equivalent of 1/9 of the surcharge; provided, however, that where a Centrex customer has fewer than 9 lines, the maximum monthly charge for those lines will be the surcharge imposed on each business exchange access line or trunk divided by the customer's Centrex lines. Each Primary Rate Interface ISDN system shall be charged a rate equal to 5 times the surcharge. The surcharge shall not be applied to lines provided under wholesale arrangements.

(3) Wireless service. — The surcharge shall be imposed by each wireless provider on all wireless service customers for each wireless telephone number for which they are billed by such provider.

(4) Nontraditional communication services. — The surcharge shall be imposed by each provider of nontraditional communications service on subscribers of such services where such provider is required to or opts to provide 911 service.

(b) The surcharge amounts shall be deposited into the Fund as described below, along with any other state funds the General Assembly may from time to time appropriate.

(c) The provider shall impose the surcharge on the person purchasing the service but shall collect it on behalf of the State. The surcharges collected by a provider shall not be subject to taxes or charges levied by the State or any political subdivision thereof, nor shall they be considered revenue of the provider for any purpose.

(d) Each provider imposing the surcharge shall state such surcharge as a clearly identifiable, separate item on all subscriber invoices rendered after January 1, 2002.

(e) The surcharge shall not apply to wholesale services.

(f) All surcharges imposed by subsection (a) of this section shall be collected by providers from subscribers to telecommunications service with each invoice for service and shall be paid by providers on a monthly basis to the Department of Finance no later than the 15th day of the month following its collection and shall be deposited into the fund on a monthly basis.

(g) Each provider collecting such surcharges shall be entitled to recover the actual incremental costs of billing, collecting and remitting such surcharges, as well as the costs of compliance with any memorandum of understanding as described in subsection (h) of this section, through a credit against them. This cost is defined as the additional incremental expense incurred by the provider that is in addition to the normal expense of billing and collecting the charges for the provision of the provider's normal telephone service. Where moneys collected by the provider are equal to or less than the total charge for the telephone service provided to subscribers or customers by that provider, not including the surcharge, all moneys collected will be applied to the charges for the actual telephone service provided.

(h) Each provider collecting such surcharges shall not be responsible for uncollectable surcharges. The State may also enter into a memorandum of understanding with each provider which shall include, but need not be limited to, the terms related to the collection and distribution of funds pursuant to this chapter and provide for reporting to the Board the names and addresses of subscribers that fail to pay the surcharge. However, nothing in this chapter shall be construed to prevent the State or the Board from taking appropriate actions to collect such surcharges designated by a provider as uncollectable.

(i) Each provider collecting such surcharge is fulfilling a governmental function and in so doing is immune from suit for damages of any kind and is not liable for refunds except to the extent that the provider has failed to collect or remit surcharges to the Fund in accordance with the requirements of this chapter.

(j) The Fund is created as a nonappropriated special fund. Balances in the Fund on June 30 of each year shall carry forward and shall not revert to the General Fund.

69 Del. Laws, c. 256, § 2; 73 Del. Laws, c. 115, § 9; 74 Del. Laws, c. 137, § 2; 76 Del. Laws, c. 183, § 5.;



§ 10104. Disbursements from the Fund

(a) Disbursements from the Fund shall be made for the following purposes.

(1) Nonrecurring costs, including but not limited to costs for purchasing and installing the customer premises terminal equipment ("CPE") required to establish or upgrade public safety answering points, purchasing E-911 network equipment or upgrading equipment as required to ensure proper functioning of the E-911 service and related software, developing wireless data bases, and initial training in the use of CPE equipment.

(2) Recurring costs, including but not limited to costs for network access fees and other telephone charges, software, equipment, data base management, maintenance and improvement, public education, language translation services, ongoing training in the use of CPE equipment, and network and equipment maintenance.

(3) Expenses of the Board and the Department of Safety and Homeland Security incurred under this chapter for the purposes of administering the Fund and expenses incurred in connection with the Board's responsibilities under Chapter 100 of this title.

(b) Each county shall receive an amount from the Fund equal to $0.50 per month, less the costs identified in subsection (g) of section 10103 of this title, for each residence exchange access line or residential Basic Rate Interface ("BRI") ISDN arrangement from which the monthly surcharge is collected in that county or the amount received by that county in calendar year 2000 from telephone providers from E-911 surcharges, whichever is greater. Disbursements from the Fund shall be made to the counties by the 15th day of the month following the month in which the wireline residential surcharges are deposited into the Fund by the provider. The amount disbursed to a county for any calendar year shall be subject to a true up at the end of the such year to reflect the amount received by the county in calendar year 2000 from E-911 surcharges but only in the event that such amount is greater than the amount disbursed from the Fund to the county in the current calendar year. The counties shall use these revenues to offset the costs incurred by them in connection with the administration, staffing, street addressing, necessary capital equipment, and training necessary to support the provision of E-911 emergency reporting service. Costs incurred shall be verified by an annual audit as directed by the Board.

(c) Upon a wireless providers receipt of a request for wireless E-911 service from the State, a wireless provider also shall:

(1) Be reimbursed for any recurring costs associated with the development, implementation, operation and maintenance of wireless E-911 service in the geographic area served.

(2) Be reimbursed for any nonrecurring costs associated with the development, implementation, operation and maintenance of wireless E-911 service in the geographic area served.

In no event shall any expenditure be reimbursed for payment of costs that are not related to a wireless provider's compliance with requirements established by the wireless E-911 state plan and the FCC E-911 order, or incurred at the request of the State.

(d) Disbursements may not be made for:

(1) Personnel costs for public safety answering points, except as set forth in subsection (b) of this section.

(2) Construction, purchase, renovation or furnishings for real estate to house public safety answering points, except as set forth in subsection (b) of this section.

(3) Vehicles, including ambulances, fire engines or other emergency vehicles, associated equipment and utilities.

(4) Two-way radios.

(e) Pro rata sharing of Fund amounts. — If the total amount of money in the Fund after paying the amounts due to the counties under subsection (b) of this section is insufficient to pay reimbursable costs at any given time, each entity requesting reimbursement shall receive a pro rata share of the total amount in the Fund at such time. Any remaining unpaid reimbursable costs shall be carried forward for payment as soon as sufficient funds become available.

(f) Providers may request reimbursement on a monthly basis, and payments from the Fund to providers shall be made by the State Treasurer within 60 days of receipt of such request.

(g) The annual expenditures from the Fund shall not exceed the annual revenues deposited into it.

(h) An annual audit of the Fund shall be completed by an independent auditor to be designated by the Board.

73 Del. Laws, c. 115, § 9; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 137, § 3; 76 Del. Laws, c. 183, §§ 6, 7, 8.;



§ 10105. Regulations

The Secretary and, to the extent the collection of surcharges under this chapter is delegated to or performed by the Director of Revenue, each is authorized to adopt such regulations as are necessary to carry out the purpose of this chapter.

73 Del. Laws, c. 115, § 9; 74 Del. Laws, c. 137, § 4.;






CHAPTER 102. THE 2-1-1 COMMUNITY SOCIAL SERVICES HELPLINE [NULL AND VOID FOR FISCAL YEAR 2009; SEE 76 DEL. LAWS, C. 280, § 80]

§ 10201. Purpose

The purpose of this chapter is to establish a 2-1-1 Community Social Services Helpline (2-1-1 Helpline) to provide community social services information and referral services at a centralized location, 24 hours a day, 7 days a week.

76 Del. Laws, c. 177, § 1; 76 Del. Laws, c. 280, § 80; 77 Del. Laws, c. 84, § 78; 77 Del. Laws, c. 327, § 71; 77 Del. Laws, c. 328, § 3; 78 Del. Laws, c. 78, § 71; 78 Del. Laws, c. 290, § 68; 79 Del. Laws, c. 78, § 65.;



§ 10202. Definitions

(a) "Board" means the 2-1-1 Advisory Board.

(b) "Director" means the Director of the Office of Management and Budget.

(c) "Office" means the Office of Management and Budget.

76 Del. Laws, c. 177, § 1; 76 Del. Laws, c. 280, § 80; 77 Del. Laws, c. 84, § 78; 77 Del. Laws, c. 327, § 71; 77 Del. Laws, c. 328, § 3; 78 Del. Laws, c. 78, § 71; 78 Del. Laws, c. 290, § 68; 79 Del. Laws, c. 78, § 65.;



§ 10203. Powers and duties of the Office

(a) The Office shall implement the nonemergency 2-1-1 telephone number to provide human social services information concerning the availability of governmental and nonprofit services and to provide referrals to community social services and disaster-related information agencies.

(b) The Office shall register the 2-1-1 Community Social Services Helpline with the 9-1-1 Committee established by § 10004(e) of this title, all phone companies, the Association of Information and Referral Services, and the United Way of America.

(c) The Office shall designate the Delaware Helpline, Inc. as the primary service provider for the 2-1-1 Helpline and contract with a private phone service to ensure 24-hour operation of the 2-1-1 Helpline.

(d) The Office shall be responsible for raising community awareness about the 2-1-1 Helpline and website through, but not limited to, the use of marketing and outreach activity forums that include presentations on statewide community social services that are available through the government and not-for-profit-agencies.

76 Del. Laws, c. 177, § 1; 76 Del. Laws, c. 280, § 80; 77 Del. Laws, c. 84, § 78; 77 Del. Laws, c. 327, § 71; 77 Del. Laws, c. 328, § 3; 78 Del. Laws, c. 78, § 71; 78 Del. Laws, c. 290, § 68; 79 Del. Laws, c. 78, § 65.;



§ 10204. The 2-1-1 Advisory Board

(a) The 2-1-1 Advisory Board is established to advise the Governor, the Director, and the General Assembly on matters related to the 2-1-1 Community Social Services Helpline system and service.

(b) The Governor shall appoint 1 representative from each of the following offices or agencies as a member of the Board: the Delaware Helpline, Inc.; the Department of Health and Social Services; the Department of Safety and Homeland Security; the Delaware Emergency Number Association, the Department of Technology and Information; and the United Way of Delaware. The Governor shall also appoint to the Board 3 members of the public, 1 representing the Latino community, 1 representing the senior citizen community, and 1 representing persons with disabilities. The Governor shall designate a chairperson for the Board from among the Board's members. Each member serves a term of 2 years and may be reappointed to serve additional terms.

(c) Members of the Board serve without compensation; however, they may be reimbursed for reasonable and necessary expenses incidental to their duties as members of the Commission.

(d) The Office of Management and Budget shall provide administrative support to the Board.

76 Del. Laws, c. 177, § 1; 76 Del. Laws, c. 280, § 80; 77 Del. Laws, c. 84, § 78; 77 Del. Laws, c. 327, § 71; 77 Del. Laws, c. 328, § 3; 78 Del. Laws, c. 78, § 71; 78 Del. Laws, c. 290, § 68; 79 Del. Laws, c. 78, § 65.;



§ 10205. Duties and responsibilities of the Board

(a) The Board shall review the 2-1-1 Community Social Services system and services and submit recommendations to the Office for changes, modifications, or deletions.

(b) The Board shall schedule and conduct at least 4 regular meetings during the first year of operation of the 2-1-1 Helpline. The public must be given an opportunity to express views concerning the 2-1-1 Helpline system and service. Thereafter, the Board shall meet at such times and places as the members consider necessary and at such times as requested by the Director.

76 Del. Laws, c. 177, § 1; 76 Del. Laws, c. 280, § 80; 77 Del. Laws, c. 84, § 78; 77 Del. Laws, c. 327, § 71; 77 Del. Laws, c. 328, § 3; 78 Del. Laws, c. 78, § 71; 78 Del. Laws, c. 290, § 68; 79 Del. Laws, c. 78, § 65.;






CHAPTER 103. DELAWARE HEALTH INFORMATION NETWORK [EFFECTIVE JANUARY 1, 2011]

§ 10301. Purpose

(a) The purpose of this subchapter is to create a public instrumentality of this State known as the Delaware Health Information Network ("DHIN") which is a not-for-profit body both politic and corporate, which shall have the rights, obligations, privileges and purpose to promote the design, implementation, operation and maintenance of facilities for public and private use of health care information in the State. The DHIN shall be the State's sanctioned provider of health information exchange services.

(b) It is intended that the DHIN be a public-private partnership for the benefit of all of the citizens of this State.

(c) The DHIN shall ensure the privacy of patient health care information.

71 Del. Laws, c. 177, § 1; 77 Del. Laws, c. 368, §§ 1, 16.;



§ 10302. Creation of Delaware Health Information Network

(a) There is hereby established the Delaware Health Information Network, which will be managed and operated by a Board of Directors consisting of 19 members. It is intended that the membership of the Board include individuals with various business, technology and healthcare industry skills committed to managing the Corporation in an efficient, effective and competitive manner. The Board shall be comprised of the following members:

(1) The Director of the Office of Management and Budget or the Director's designee;

(2) The Chief Information Officer of the Department of Technology and Information or the Chief Information Officer's designee;

(3) The Secretary of the Department of Health and Social Services or the Secretary's designee;

(4) The Controller General or the Controller General's designee;

(5) Six members, appointed by the Governor, including at least 1 person who shall represent the interests of medical consumers and at least 3 with experience and/or expertise in the healthcare industry;

(6) Three members appointed by the Governor representing hospitals or health systems;

(7) Three members appointed by the Governor representing physicians;

(8) One member appointed by the Governor representing businesses or employers; and

(9) Two members appointed by the Governor representing health insurers or health plans.

The Chair of the Board shall be elected from among its members by a majority of the Directors and shall serve a 3-year term. Each member shall serve a 3-year term, with such initial terms being staggered as set by the Governor and each member continuing to serve beyond such term until a successor is appointed. Any member absent without adequate reason for 3 consecutive meetings, or who fails to attend at least half of all regular business meetings during any calendar year, may be removed from the Board with the approval of the Governor upon a recommendation from the Board. The Board, the Delaware Healthcare Association, the Medical Society of Delaware, Delaware State Chamber of Commerce, and other interested organizations may make nonbinding recommendations to the Governor for appointments to the Board.

(b) No state officer or employee appointed to the Board or serving in any other capacity for the Board shall be deemed to have resigned from public office or employment by reason of such appointment or service. Members of the Board who are serving on January 1, 2011, shall continue to serve until a successor is appointed by the Governor or otherwise designated by the ex officio members.

(c) The Board is authorized to conduct its business by a majority of a quorum. A quorum is a simple majority of the members appointed.

71 Del. Laws, c. 177, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(8); 75 Del. Laws, c. 389, § 1; 77 Del. Laws, c. 368, §§ 2-5, 16.;



§ 10303. Powers and duties

(a) In furtherance of the purposes of this subchapter, the DHIN shall have the following powers and duties:

(1) Develop and maintain a community-based health information network to facilitate communication of patient clinical and financial information, designed to:

a. Promote more efficient and effective communication among multiple health care providers, including, but not limited to, hospitals, physicians, payers, employers, pharmacies, laboratories and other health care entities;

b. Create efficiencies in health care costs by eliminating redundancy in data capture and storage and reducing administrative, billing and data collection costs;

c. Create the ability to monitor community health status; and

d. Provide reliable information to health care consumers and purchasers regarding the quality and cost-effectiveness of health care, health plans and health care providers;

(2) Develop or design other initiatives in furtherance of its purpose;

(3) Report and make recommendations to the Governor and General Assembly;

(4) Adopt bylaws to govern the conduct of its affairs and to carry out and discharge its powers, duties and functions and to adopt policies as appropriate to carry out and discharge its powers, duties, and functions, and to sue, but not be sued, to enter into contracts and agreements and to plan, control facilities and such real and personal property as it may deem necessary, convenient or desirable without applications of the provisions of Chapters 59, 69, or 70 of Title 29;

(5) All prior regulations and rules promulgated by the Delaware Health Care Commission regarding the DHIN shall remain in full force and effect until the DHIN replaces the aforementioned regulations and rules with bylaws and/or policies;

(6) The bylaws shall include a provision pertaining to conflicts of interest and that Board members, staff, committee members and others conducting business or associated with the DHIN shall be required to sign conflict of interest statements;

(7) To have and exercise any and all powers available to a corporation organized pursuant to Chapter 1 of Title 8, the Delaware General Corporation Law;

(8) To employ such personnel and provide such benefits as necessary to carry out its functions and to retain by contract engineers, advisors, and other providers of advice, counsel and services which it deems advisable or necessary in the exercise of its purposes and powers and upon such terms as it deems appropriate;

(9) To exercise all of the power and the authority with respect to the operation, development and maintenance of the DHIN;

(10) To do all acts and things necessary or convenient to carry out its functions, including without limitation, the authority to open and operate separate bank accounts in the name of the DHIN;

(11) To collect, receive, hold and disburse funds in accordance with the needs of the DHIN, including user fees set by the DHIN;

(12) Implement and operate a statewide integrated health information network to enable communication of clinical and financial health information, and other information and other related functions as deemed necessary by the Board;

(13) Promote efficient and effective communication among Delaware healthcare providers and stakeholders including hospitals, physicians, state agencies, payers, employers, and laboratories;

(14) Promote efficiencies in the healthcare delivery system;

(15) Provide a reliable health information exchange to authorized users;

(16) Work with governments and other states to integrate into or with the DHIN and/or assist them in providing regional integrated health information systems;

(17) Work towards improving the quality of health care and the ability to monitor community health status and facilitate health promotions by providing immediate and current outcome, treatment and cost data and related information so that patients, providers and payers can make informed and timely decisions about health care;

(18) The DHIN shall make annual reports to the Governor and members of the General Assembly setting forth in detail its operations and transactions, which shall include annual audits of the books and accounts of the DHIN made by a firm of independent certified public accountants mutually agreed to by the Auditor of Accounts and the Director of the Office of Management and Budget; and

(19) Perform any and all other activities in furtherance of the above.

(b) To carry out the above duties, the DHIN is granted all incidental powers, without limitation, including the following:

(1) To contract with sufficient third parties and/or employ nonstate employees, without applications of the provisions of Chapters 59, 69, or 70 of Title 29 respectively;

(2) To establish a nonappropriated special funds account in its budget in order to receive gifts and donations;

(3) To establish reasonable fees or charges for provision of its services to nonparticipant third parties; and

(4) To sell or license any copyrighted or patented intellectual property.

71 Del. Laws, c. 177, § 1; 77 Del. Laws, c. 368, §§ 6-8, 16.;



§ 10304. Immunity from suit; limitation of liability

(a) All members of the Board of Directors of the DHIN, whether temporary or permanent, shall not be subject to and shall be immune from claim, suit, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken, performed or reached in good faith and without malice by any such member or members acting individually or jointly in carrying out the responsibilities, authority, duties, powers and privileges of the offices conferred by law upon them under this chapter, or any other State law, or duly adopted rules and regulations of the DHIN, good faith being presumed until proven otherwise, with malice required to be shown by a complainant. All employees and staff of the DHIN, whether temporary or permanent, shall enjoy the same rights and privileges concerning immunity from suit otherwise enjoyed by State employees pursuant to the Constitution of this State and §§ 4001 through 4005 of Title 10.

(b) The DHIN is not a health care provider and is not subject to claims under Chapter 68 of Title 18. No person or entity who participates or subscribes to the services or information provided by the DHIN shall be liable in any action for damages or costs of any nature, in law or equity, which result solely from that person's use or failure to use DHIN information or data that was imputed or retrieved in accordance with the rules or regulations of the DHIN. In addition, no person shall be subject to antitrust or unfair competition liability based on membership or participation in the DHIN as the State's sanctioned provider of health information services that are deemed to be essential to governmental function for the public health and safety.

71 Del. Laws, c. 177, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 368, §§ 9, 10, 16.;



§ 10305. Property rights

(a) All persons providing information and data to the DHIN shall retain a property right in that information or data, but grant to the other participants or subscribers a nonexclusive license to retrieve and use that information or data in accordance with the rules or regulation promulgated by the DHIN.

(b) All processes or software developed, designed or purchased by the DHIN shall remain its property subject to use by participants or subscribers in accordance with the rules or regulations promulgated by the DHIN.

71 Del. Laws, c. 177, § 1; 77 Del. Laws, c. 368, §§ 11, 16.;



§ 10306. Regulations; resolution of disputes

(a) The DHIN is hereby authorized to promulgate rules and regulations under and pursuant to subchapter II of Chapter 101 of Title 29 to carry out the objectives of this subchapter. All prior regulations and rules promulgated by the Delaware Health Care Commission in regards to the DHIN shall remain in full force and effect until amended or repealed by the DHIN.

(b) To resolve disputes under this subchapter or the rules and regulations promulgated herein among participants, subscribers or the public, the DHIN is hereby authorized to hear and determine case decisions under and pursuant to subchapter III of Chapter 101 of Title 29.

(c) Any person aggrieved by the unlawfulness of any rule or regulation of the DHIN herein, or any person against whom a case decision has been decided, may appeal to the Superior Court in accordance with subchapter V of Chapter 101 of Title 29.

71 Del. Laws, c. 177, § 1; 77 Del. Laws, c. 368, §§ 12, 13, 16.;



§ 10307. Privacy; protection of information

(a) The DHIN shall by rule or regulation ensure that patient specific health information be disclosed only in accordance with the patient's consent or best interest to those having a need to know.

(b) The health information and data of the DHIN shall not be subject to the Freedom of Information Act, Chapter 100 of Title 29, nor to subpoena by any court. Such information may only be disclosed by consent of the patient or in accordance with the DHIN's rules, regulations or orders.

(c) Any violation of the DHIN's rules or regulations regarding access or misuse of the DHIN health information or data shall be reported to the office of the Attorney General, and subject to prosecution and penalties under the Delaware Criminal Code or federal law.

71 Del. Laws, c. 177, § 1; 77 Del. Laws, c. 368, §§ 14, 16.;



§ 10308. No pledge of state credit; no assumption of liability by State

The DHIN shall have no power, except where expressly granted by separate act of the General Assembly, to pledge the credit or to create any debt or liability of the State or of any other agency or of any political subdivision of the State, and the State shall not assume or be deemed to have assumed any debt or liability of the DHIN as a result of any actions by the DHIN.

71 Del. Laws, c. 177, § 1; 77 Del. Laws, c. 368, § 16.;






CHAPTER 104. COMMUNITY FIREARM RECOVERY PROGRAM

§ 10401. Purpose

The purpose of this chapter is to provide a mechanism to safely remove illegal, unsecured, abandoned, or unwanted firearms from local communities.

78 Del. Laws, c. 134, § 1.;



§ 10402. Definitions

For purposes of this chapter,

(1) "Agency" means local municipal police departments, the New Castle County Police Department and the Delaware State Police.

(2) "CFRP" shall mean Community Firearm Recovery Program.

(3) "Firearm" means any firearm as defined in § 222(12) of Title 11.

(4) "Secretary" shall mean the Secretary of Safety and Homeland Security.

78 Del. Laws, c. 134, § 1.;



§ 10403. Program

The CFRP is hereby established and shall be implemented by the agencies as funds are allocated. Within 3 months of receipt of funding, the agency shall:

(1) In coordination with the community groups within its jurisdiction, select a location site for purposes of implementing a Community Firearm Recovery Program; and,

(2) Designate dates and times when a participating individual may surrender a firearm as defined in § 10402(3) of this title in exchange for funds of a predetermined value, or gift certificate or coupon of equal value. The participating agency shall determine the amounts to be exchanged for each firearm surrendered.

78 Del. Laws, c. 134, § 1.;



§ 10404. Funding

Under this section, the "Firearms Recovery Fund" shall be established. The Secretary of Safety and Homeland Security shall promulgate rules and regulations for the implementation of this Program, the distribution of funds, and for the safe storage and disposal of recovered weapons in the possession of the participating law-enforcement agency. For purposes of this chapter, "disposal" may include the sale or transfer of the firearms to a federal licensed dealer, defined as a person licensed as a firearms collector, dealer, importer, or manufacturer under the provisions of 18 U.S.C. § 922 et seq., or destruction of the firearms.

78 Del. Laws, c. 134, § 1.;



§ 10405. Personal identification and immunity

Any individual who elects to surrender a firearm anonymously to a CFRP may do so and personal identification shall not be required to be presented at the time of redemption. Notwithstanding any law to the contrary, any person participating in a CFRP shall be immune from criminal prosecution for the criminal offenses defined in §§ 1442 and 1444 of Title 11, provided the person is, in good faith, on an immediate, direct route to the predetermined CFRP site.

78 Del. Laws, c. 134, § 1.;









Title 17 - Highways

CHAPTER 1. GENERAL PROVISIONS

Subchapter I Definitions

§ 101. Definitions

(a) As used in this title, unless the context indicates a different intent:

(1) "Construction" means the first complete building or rebuilding of a highway after it has been converted into a state highway upon a modern engineering design with a permanent foundation of cement, concrete or other equally hard and permanent material and a top dressing of suitable material to economically withstand the wear of the particular traffic to which such highway will probably be subject with an adequate drainage system so that such highway, with reasonable maintenance, can reasonably be expected to endure for upwards of 40 years.

(2) "Department" means the Department of Transportation.

(3) "Express highway" means a state highway especially designed for through traffic over which owners of abutting property shall have no easement or right of direct access, light or air, by reason of the fact that this property abuts on such highway, and it shall have only such public entrances or exits as shall be designated by the Department and may be with or without service roads in the discretion of the Department.

(4) "Maintenance," as applied to constructed or reconstructed highways, is the upkeep and support thereof with true surfaces in a hard, smooth condition as when such highways were constructed or reconstructed and with proper and adequate drainage systems; as applied to state highways not constructed or reconstructed, is the upkeep and support thereof in as high a condition of perfection as is consistent with the character of such unconstructed or unreconstructed highway and shall include the keeping of the right-of-way of all state highways clear of underbrush and debris which might interfere with the drainage or injure the foundation of such highways and the setting out and preserving of trees where desirable along such right-of-way.

(5) "Public carrier" includes every individual, partnership, association, corporation, joint stock company, agency or department of this State, or any association of individuals engaged in the prosecution in common of a productive enterprise (commonly called a "cooperative"), their lessees, trustees, or receivers appointed by any court whatsoever, that now operates or hereafter may operate, within this State, any railroad, street railway, traction railway, motor bus or electric trackless trolley coach service, system, plant or equipment for public use.

(6) "Railroad" means a road, the cars, carriages and coaches on which are propelled by steam power, electricity, cable, motor or any improved motive power.

(7) "Reconstruction" is the first extensive repairing of an improved road converted into a state highway, and before the Department has constructed such highway, as in the opinion of the Department and the Secretary of Transportation, will result in a state highway of such permanency that there will be a net saving of reconstruction.

(8) "Road" and "highway" include any public way or road or portion thereof and any sewer, drain or drainage system connected therewith and any bridge, culvert, viaduct or other construction or artificial way used in connection therewith and anything which is accessory to any of the same or to the use thereof.

(9) A "Delaware byway" is a transportation route which is adjacent to or runs along or next to an area that has particular intrinsic scenic, historic, recreational, cultural or archaeological qualities and for which such transportation route is managed in order to protect such characteristics and to encourage development of tourism and recreational resources.

(10) "Secretary" means the Secretary of Transportation.

(11) "State highway" includes any road or highway or portion thereof which the Department has constructed or of which the Department has taken or assumed control or jurisdiction.

(b) As used in this title, "construct" and "constructed" shall be defined in accordance with the definition of "construction"; "reconstruct" and "reconstructed" shall be defined in accordance with the definition of "reconstruction"; "maintain" and "maintained" shall be defined in accordance with the definition of "maintenance."

29 Del. Laws, c. 63, § 1; Code 1935, § 5720; 47 Del. Laws, c. 406, § 2; 17 Del. C. 1953, § 101; 53 Del. Laws, c. 255; 57 Del. Laws, c. 671, §§ 1A-1C; 59 Del. Laws, c. 393, § 3; 60 Del. Laws, c. 503, §§ 18, 19; 72 Del. Laws, c. 444, § 1; 77 Del. Laws, c. 367, § 2.;






Subchapter II Organization and Administration of Department

§ 111. Secretary of Transportation; powers and duties; Chief Engineer

(a) The Secretary of Transportation shall, immediately upon assuming the duties of office and from time to time, recommend to the Department a program for the improvement of state highways and for the inclusion of additional roads or portions of roads in the state highway system, the probable cost of the construction or reconstruction of such roads or portions of roads and the roads or portions of roads which should first be improved and the probable amount of construction which could be undertaken.

(b) The Secretary shall employ, promote and discharge all persons hired by the Department, including a Chief Engineer, for the performance of work for which the Secretary is responsible. All such employment, promotion and discharge shall comply with the laws applicable to the Department.

(c) The Chief Engineer shall be not less than 30 years of age; the Chief Engineer shall be a civil engineer registered or eligible for registration as such in Delaware and shall have been in active practice of the profession for at least 10 years; the Chief Engineer shall have had responsible charge of road engineering work for at least 5 years; and the Chief Engineer shall be qualified to design as well as direct road engineering work. Graduation from a school of engineering of recognized reputation shall be considered as equivalent to 2 years of active practice. The total compensation to be paid to the Chief Engineer and the allocation thereof between the Department and any other public agency or office for services performed for the Department and any other public agency shall be determined by the Department.

17 Del. C. 1953, § 116; 53 Del. Laws, c. 39, § 3; 57 Del. Laws, c. 671, §§ 1B, 1D; 60 Del. Laws, c. 503, § 19; 70 Del. Laws, c. 186, § 1.;



§ 112. Liability insurance for Department employees

The Department shall enter into a contract with a reliable insurance company or companies doing business in this State to insure the employees of the Department against injury or death incurred while performing their duties as employees of the Department. The Department shall be the sole judge of the kind of insurance and the amount thereof which will best execute such purpose.

17 Del. C. 1953, § 118; 53 Del. Laws, c. 39, § 1.;



§ 113. Appointment and powers of notaries public

In addition to the notaries public now provided by law in the several counties, the Governor shall appoint 4 employees of the Department, 1 residing in New Castle County, 1 residing in Kent County and 2 residing in Sussex County, notaries public to hold office not exceeding 2 years. Such notaries public may not exercise their office or take affidavits or acknowledgments except on documents and papers for the benefit of the Department, and for which they shall make no charge. Whenever any such person appointed notary public ceases to be an employee of the Department, the notary public's authority as such notary public shall cease, and thereupon the Governor may appoint another employee of the Department a notary public in the person's place. The Governor may appoint additional employees of the Department as notaries public as may be deemed necessary, to which the requirements of this section shall apply.

17 Del. C. 1953, § 119; 53 Del. Laws, c. 39, § 3; 65 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Jurisdiction, Powers and Duties of Department

§ 131. General jurisdiction

(a) All the public roads, causeways, highways and bridges in this State which have been or may hereafter be constructed, acquired or accepted by the Department of Transportation shall be under the absolute care, management and control of the Department.

(b) All roads and streets situate in unincorporated suburban communities throughout the State which were built or created between July 1, 1935, and July 1, 1951, whether paved or unpaved, shall henceforth be under the absolute care, management and control of the Department and shall be maintained, repaired and reconstructed by the said Department.

(c) The Department shall immediately commence the necessary preliminary work in order to bring these roads up to proper standards as soon as possible with due consideration for the immediate needs of certain areas.

(d) The general jurisdiction conferred upon the Department by this section shall be exercised by it by the establishment and supervision of any and all policies which may be necessary or appropriate to implement such jurisdiction.

(e) All roads and streets not dedicated to the public use and intended to be private, as indicated on the filing plan, situated in an unincorporated suburban community within the State, shall be constructed in accordance with rules and regulations adopted by the county in which such road or street is located. Such rules and regulations for construction of private subdivision streets and roads shall, in addition to specifying standards for the design and construction of such private streets and roads, establish a mechanism to provide for the perpetual maintenance of such private streets and roads, but in no event shall the State or county be responsible for such maintenance. In addition, the following provisions shall apply to all such streets and roads:

(1) In the event that the county has not adopted rules and regulations for construction of private subdivisions, streets and roads or such rules and regulations have been established and there is no mechanism contained therein to provide for the perpetual maintenance of private subdivision streets or roads, all such roads or streets shall be constructed in accordance with standards set forth by the Department of Transportation, Division of Highways, for streets and roads dedicated to public use.

(2) Private roads or streets shall not be accepted for maintenance by the State until:

a. The right-of-way for the streets and roads has been dedicated to the public use, accepted by the State and the streets and roads constructed or reconstructed at the expense of the property owners in accordance with the standards established by the Department of Transportation, Division of Highways, for streets and roads dedicated to public use in accordance with Chapter 5 of Title 9; and

b. The Department's Division Engineer, Maintenance Engineer and Subdivision Engineer, if applicable, for the division in which the roads are situated have each certified that the roads to be accepted by the State have been constructed or reconstructed in accordance with the construction plans approved by the Department; and

c. Copies of such certifications have been forwarded to the members of the General Assembly in whose districts the roads to be accepted are situated.

(3) In the event any real property with road frontage or a private road or street, constructed or reconstructed pursuant to this section, which road or street is not to be maintained by the State, is conveyed subsequent to such construction or reconstruction, the deed conveying such real property shall contain a statement that such private street or road is not maintained by the State.

(4) Any private road, street or thoroughfare in the State shall be constructed either in accordance with state standards and pursuant to department rules and regulations or pursuant to rules and regulations established by the county. In either event, a mechanism for perpetual maintenance must be established. The State and county shall have concurrent jurisdiction to enforce the requirements of this section by legal or equitable means. The county shall withhold the issuance of building or occupancy permits for any structure abutting such road, street or thoroughfare to insure compliance with the requirements of this section.

(f) The Department of Transportation, Division of Highways, is hereby authorized to inspect all suburban community street construction and to establish and collect fees for the inspection of said street construction in amounts deemed necessary to defray costs of administering this section. All fees collected shall be placed to the credit of the Department of Transportation, Division of Highways.

(g) All roads and streets situated in unincorporated suburban communities throughout the State which were built between July 1, 1951, and July 1, 1975, whether paved or unpaved, shall, upon dedication of a right-of-way to public use, henceforth be under the absolute care, management and control of the Department of Transportation, Division of Highways, and shall be maintained, repaired and reconstructed by the said Department of Transportation, Division of Highways. Said right-of-way shall be determined by the Department of Transportation, Division of Highways, in accordance with physical conditions, but in no case shall be less than 30 feet in width. Dedication of the right-of-way must occur prior to June 30, 1978, to qualify for the aforementioned responsibilities under the auspices of this section.

(h) The Department of Transportation, Division of Highways, is hereby authorized and directed to immediately inventory all streets which may fall within this category and upon completion begin the necessary maintenance. Work to bring these roads up to proper standards, with due consideration for the immediate needs of certain areas, shall be undertaken as time and funds permit.

(i) In connection with the Department's review of subdivision proposals affecting the transportation system, it is authorized to collect fees for the costs of administering the subdivision approval process. The fees for such purposes shall be as follows:

Initial stage fee:

1. Plan review, residential subdivisions of 5 lots or more: $400 plus $10 per lot;

2. Plan review, nonresidential property: $500 plus $20 per lot or $20 per 1,000 square feet of gross floor area, whichever is greater.

Construction stage fee:

1. Residential subdivisions of 5 lots or more: 125% of initial stage fee;

2. Nonresidential property: 150% of initial stage fee.

For review of residential subdivisions of 4 lots or less, in lieu of the staged fees set forth above, there shall be a single fee of $100. If all or a portion of the property subject to this fee is re-subdivided within 10 years of the payment of this fee, that subdivision shall be treated for fee purposes as if planned for 5 lots or more. All fees collected shall be deposited to the credit of the Transportation Trust Fund, established in Title 2.

40 Del. Laws, c. 107, §§ 1, 2; Code 1935, § 1645; 17 Del. C. 1953, § 131; 50 Del. Laws, c. 380, § 1; 53 Del. Laws, c. 39, § 4; 57 Del. Laws, c. 671, § 1C; 60 Del. Laws, c. 185, § 1; 60 Del. Laws, c. 450, § 1; 60 Del. Laws, c. 503, § 18; 63 Del. Laws, c. 130, § 1; 64 Del. Laws, c. 312, § 1; 71 Del. Laws, c. 150, § 82; 71 Del. Laws, c. 378, §§ 87, 88; 76 Del. Laws, c. 328, § 1.;



§ 132. General powers and duties

(a) The Department shall acquire full information concerning the roads of this State, the nature and improvement thereof, the needs thereof and the character and amount of traffic thereon and such other details as may be necessary or desirable for the Department to have in the performance of its duty of determining upon and laying out, without regard to any personal advantage or disadvantage or bias toward any person or persons, community or political party or organization, consistent and congruous route or routes of state highways with a view to establishing such a consistent, congruous, comprehensive and permanent system of state highways along the route or routes of travel as will accommodate the greatest needs of the people of this State.

(b) The Department shall:

(1) Determine upon, lay out, construct or reconstruct state highways so as to make roads which, with reasonable maintenance, shall be permanent;

(2) Maintain all state highways under its jurisdiction;

(3) Maintain a system of accounting adequate to give in detail the expenditures of the Department and the costs of its works;

(4) Keep full and accurate minutes of all meetings and records of all proceedings of the Department, which minutes and records shall be public records;

(5) Reimburse the owner thereof for the expense (as hereinafter defined) of the relocation of public utility facilities necessitated by any project where the State is to be reimbursed by at least 90% of the cost of such project from federal funds or by the federal government or any agency thereof, such expense to be the amount paid by such owner properly attributable to such relocation after deducting therefrom any increase in the value of the new facilities and any salvage value derived from the old facilities;

(6) Install on state land the tile necessary, in the opinion of the Department, to provide adequate entrances and exits to and from the property of adjoining landowners provided:

a. The tile is supplied by the adjoining landowners;

b. The tile conforms to the specifications established from time to time by the Department; and

c. The property is a single residential lot occupied or to be occupied by the land owners and intended for residential use only; or

d. The property is agricultural use land. "Agricultural use land" shall mean land devoted to the production for sale of plants and animals useful to humans, including but not limited to: Forages and sod crops; grains and feed crops; dairy animals and dairy products; poultry and poultry products; livestock, including beef cattle, sheep, swine, horses, ponies, mules or goats, including the breeding and grazing of any or all of such animals; bees and apiary products; fur animals; trees and forest products; or when devoted to and meeting the requirements and qualifications for payments or other compensation pursuant to soil conversation program under an agreement with an agency of the federal government.

Nothing contained in this subsection shall relieve the Department from the responsibility for replacing tile originally installed by the Department or any governmental agency and subsequently damaged by operations of the Department;

(7) Maintain the Van Buren Street Bridge over the Brandywine Creek;

(8) Provide relocation assistance to persons displaced as a result of the acquisition for highway purposes of real property upon which they live or conduct a business or farm operation in accordance with Chapter 91 of Title 29.

(c) To these ends the Department may:

(1) Determine upon and lay out a system of state highways;

(2) Take over and convert into state highways any public road by whatever name such road or part thereof, or under whatever authority or control such road or part thereof, may have theretofore existed;

(3) Lay out, open, widen, straighten, grade, extend, construct, reconstruct and maintain any state highway or proposed state highway for the purpose of the improvement of state highways;

(4) Acquire by condemnation or otherwise any land, easement, franchise, material or property, which, in the judgment of the Department, shall be necessary therefor, provided that the Department shall not reconstruct a highway unless there will result a net saving or reconstruction, further provided that § 145 of this title shall not be deemed to be inconsistent with the provisions hereof;

(5) Have access to and make copies of maps, surveys, data or information which any state agency may possess concerning any road in the State;

(6) Employ and discharge professional or technical experts, surveyors, agents, assistants, clerks, employees and laborers, skilled and unskilled, and also such advisers and consultants as may be required to accomplish the purposes of the chapter and the other responsibilities of the Department. In the event that the size of the capital improvement program requires overtime to administer in a timely manner, or in the event that: (i) The federal government makes available additional funding for transportation projects which are part of the Department's capital improvement program; and (ii) use of these funds in a particular federal fiscal year is required to access these funds; and (iii) overtime is required to administer the program within that federal fiscal year to assure the use of these funds, then for these purposes the Department may pay overtime moneys to those employed pursuant to this subsection, any relevant Delaware law, rule or regulation to the contrary notwithstanding;

(7) Secure offices and quarters for the Department and furnish the same;

(8) Exclusively grant franchises and licenses to public service corporations or to corporations furnishing gasoline or petroleum products to the air field installation operated by the federal government in Kent County, to use the state highways, in whole or in part, for a term not exceeding 50 years; provided, however, that any franchise or license granted to any such corporation furnishing gasoline or petroleum products to said air field installation shall restrict the use of said state highways to the transmission of gasoline or petroleum products to said air field installation. Any franchise or license owned by any public service corporation on April 2, 1917 shall not be affected by this chapter;

(9) Make and enter into any and all contracts, agreements or stipulations for the execution of the purposes of this chapter;

(10) Purchase all machinery, tools, supplies, material and instrumentalities whatsoever which may be necessary for the full performance of its duties;

(11) Call upon the Attorney General for the Attorney General's opinion or advice touching its duties or powers;

(12) Accept lands by easement or lease in the name of the State in areas where it is deemed necessary to establish dumping areas for the use of the public, supervise and control all areas so accepted and provide suitable passageways to the dumping areas and further, police the areas in order to prevent the spread of pests and disease and make such other regulations and rules as shall be deemed necessary for the purpose of carrying out the intent and purpose of this paragraph;

(13) Enter upon the lands or waters of any person for the purpose of surveys, repairs, reconstruction and operation of publicly financed improvements but subject at all times to responsibility for all and any damages which shall be done to the property of any such person or persons. Water levels to be maintained back of publicly financed sluices, water control structures, dams and similar structures shall be at a level that will not cause damage to adjoining property, such as seepage of water into basements and wells, and that no lands shall be flooded without the owners' full consent; and

(14) Place vending machines and/or other items that will enable drivers to be more rested and refreshed in safety roadside rest areas, unless prohibited by federal laws, rules or regulations. Any profits derived from such items shall be credited to the Department of Transportation Safety Roadside Rest Area Fund.

a. There is hereby created within the State Treasury a special fund to be designated as the Department of Transportation Safety Roadside Rest Area Fund which shall be used in the operation and maintenance of the roadside rest areas under the jurisdiction of the Department.

b. Any profits realized by the Department from items available at existing roadside rest areas that are for the purpose of enabling drivers to be more rested and refreshed shall be deposited in the State Treasury to the credit of said Department of Transportation Safety Roadside Rest Area Fund. Such profits shall be used by the Department for the operation and maintenance of the safety roadside rest area facilities within its jurisdiction.

(d) The Department may also do whatever is incidental and germane to the scope of the duties and powers conferred on it by law.

(e) The general powers and duties conferred upon the Department by this section shall be exercised by it by the establishment and supervision of any and all policies pursuant to which such powers and duties shall be carried out.

(f) Whenever the Department of Transportation widens, constructs or reconstructs any major arterial, minor arterial, collector road or proposed road in an urbanized area of this State, the Department shall incorporate within such plans, layout, widening, construction or reconstruction the construction of sidewalks, provided there is a need for sidewalks or that it can be reasonably anticipated that the need for sidewalks will exist. The Department shall have the responsibility for determining whether such need for sidewalks does or will exist for all or any part of any such project and, before arriving at a decision as to the need of such sidewalk construction, shall consult with the county department of planning, the State Planning Office, the Department of Education and the local school district in which the proposed new road construction or road widening construction is to take place. The cost of such sidewalk construction shall be included in the total cost of the new road construction or road widening project. This subsection shall apply only to projects funded pursuant to acts authorizing the State to borrow money and issue bonds and notes for capital improvements, enacted after January 1, 1973.

(g) The Department shall have exclusive original supervision and regulation of all public carriers and also over their property, property rights, equipment, facilities, franchises, rates, fares, tariffs, regulations, practices, measurements and services.

(h) The Department may work in conjunction with any political subdivision of the State and with any private organization to plan and construct such bicycle and pedestrian transportation facilities as may be appropriate. In carrying out this portion of its overall program, the Department may take into consideration in scheduling its projects those in which the affected local community is willing to contribute a matching share (whether in cash, rights of way, or other in-kind services) in order to accomplish the project.

29 Del. Laws, c. 63, § 5; Code 1935, § 5722; 17 Del. C. 1953, § 132; 49 Del. Laws, c. 262; 51 Del. Laws, c. 141, § 1; 51 Del. Laws, c. 328; 52 Del. Laws, c. 295; 53 Del. Laws, c. 39, §§ 5, 6, 13; 54 Del. Laws, c. 251; 55 Del. Laws, c. 14; 56 Del. Laws, c. 101; 57 Del. Laws, c. 327, § 1; 57 Del. Laws, c. 671, § 1F; 57 Del. Laws, c. 754, § 2; 58 Del. Laws, c. 585; 59 Del. Laws, c. 393, § 4; 60 Del. Laws, c. 386, § 1; 60 Del. Laws, c. 503, § 18; 62 Del. Laws, c. 384, § 1; 68 Del. Laws, c. 98, § 1; 68 Del. Laws, c. 156, § 47; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 65, § 19; 73 Del. Laws, c. 351, § 1; 75 Del. Laws, c. 98, § 95.;



§ 133. Road improvements; additions to state system

With respect to roads or portions thereof, the Department shall determine which if any, shall be improved and which, if any, shall be added to the state highway system.

29 Del. Laws, c. 63; 34 Del. Laws, c. 81; Code 1935, § 5724; 17 Del. C. 1953, § 133; 53 Del. Laws, c. 39, § 7; 57 Del. Laws, c. 671, § 1G.;



§ 134. Authority in incorporated towns and cities; construction and maintenance of highways; local authority

(a) The Department shall have no power, authority or jurisdiction of the streets of any incorporated city or town, except as otherwise provided in this section, unless such power, authority and jurisdiction shall be voluntarily given and surrendered by such city or town to the Department and then only upon such terms as the Department shall prescribe.

(b) When in the judgment of the Department the route for the construction or reconstruction of any state highway should continue through any incorporated city or town, the Department shall construct and maintain the highway through such incorporated city or town, such construction and maintenance to be at the sole expense of the Department. Whenever the Department shall construct a state highway through any incorporated city or town, it shall not change the widths of the streets of the city or town, except with the consent of the duly constituted governing body of the city or town.

(c) Whenever the Department shall construct a state highway through an incorporated city or town, it shall have the whole and sole control over such construction and over the maintenance of the highway through the city or town, and such highway shall not be undermined, broken open or anywise torn up for any purpose, except by the permit in writing of the Department.

(d) With respect to state highways within their corporate limits, incorporated cities and towns in the State may erect and maintain such traffic control signals as shall be authorized by proper ordinance of the city or town and by the Department.

(e) Local authorities, on the basis of an engineering study and traffic investigation within their respective jurisdictions, may prohibit the operation of trucks or other commercial vehicles or impose limitations as to the weight thereof on designated highways which prohibitions and limitations shall be posted as set forth in § 4505 of Title 21; except that the alteration of weights or the prohibitions of trucks or other commercial vehicles shall not be effective on any state-maintained highway until such alteration has been approved by the Department.

(f) Local authorities, within their respective jurisdictions, may create "historic districts" which encompass 1 or more state-maintained roads, and the standards for traffic signs and traffic markings on any such road may be altered by the Department of Transportation to be more compatible with the time period of the historic district, unless:

(1) The posted speed limit on the road is above 25 miles per hour;

(2) There are more than 2 through-travel lanes on the road;

(3) The road is a U.S. or Delaware route; or

(4) The road has no reasonable alternative route which can adequately handle the traffic.

Any traffic signs or traffic markings that are proposed under this subsection must be approved by the Department of Transportation.

(g) Each rule and regulation adopted pursuant to this section shall be in the form of a resolution signed by the Secretary. A permanent record of these shall be kept by the Department and at the time of adoption a copy of each shall be forwarded to the Department of Safety and Homeland Security, to the New Castle County Police, if within their jurisdiction, and to the incorporated city or town in which the highway lies.

(h) Pursuant to this section, the Department is authorized to perform all engineering studies and traffic investigations necessary to implement this section and Chapter 41 of Title 21, and to install, maintain, operate and remove all traffic-control devices necessary to comply with this section and Chapter 41 of Title 21. Where concurrent authority is granted, the incorporated town or city shall have the responsibility for traffic-control devices.

(i) Nothing in this section shall be construed as granting to the Department or to the local jurisdiction the right to make any rules and regulations respecting the use of highways in incorporated areas contrary to the Code.

29 Del. Laws, c. 63, § 5; 30 Del. Laws, c. 69; 32 Del. Laws, c. 53; Code 1935, §§ 5722, 5728; 17 Del. C. 1953, § 134; 60 Del. Laws, c. 701, § 1; 66 Del. Laws, c. 127, §§ 1, 2; 74 Del. Laws, c. 110, § 138.;



§ 135. Authority to construct dual and express highways

(a) The Department may divide or separate any state highway into separate roadways wherever there is particular danger to the travelling public of collision between vehicles proceeding in opposite directions or from cross traffic, by constructing curbs, central dividing parkways or other physical separations, or by signs, marks or other devices, in or on the roadway, appropriate to designate the dividing line.

(b) The Department may designate as express highways, and control public or private access thereto, the westerly approach or approaches to the Delaware Memorial Bridge and any road or roads heretofore or hereafter constructed by the Department for the purpose of connecting such Bridge or its westerly approach or approaches with any existing highway in this State.

34 Del. Laws, c. 78; Code 1935, § 5758; 45 Del. Laws, c. 270; 46 Del. Laws, c. 127; 47 Del. Laws, c. 406, §§ 1, 3; 17 Del. C. 1953, § 135.;



§ 136. Improvements of roads leading to institutions

The Department may widen, straighten, grade, reconstruct and otherwise improve and maintain any road, lane or entrance leading from any public road to any institution which is owned or controlled in whole or in part by the State. The Department shall have the same rights, powers and privileges for the purpose of performing and carrying out the duty hereby imposed as it has for the purpose of constructing state highways in general.

29 Del. Laws, c. 63, § 5B; 37 Del. Laws, c. 75; Code 1935, § 5729; 17 Del. C. 1953, § 136; 53 Del. Laws, c. 39, § 8; 57 Del. Laws, c. 671, § 1H.;



§ 137. Acquisition and sale of real property

(a)(1) The Department, in the name of the State, may acquire private or public property and property rights for highway facilities and service roads, including rights to access, air, view and light by gift, devise, purchase or in the exercise of the power of eminent domain, acquire the same by condemnation by proceeding in the manner prescribed in Chapter 61 of Title 10, be authorized by law to acquire such property or property rights in connection with highways and streets within its jurisdiction. Property rights so acquired shall be in fee simple absolute or such lesser interest as the Department may deem appropriate. This paragraph may not be utilized to acquire real property for a new corridor, expansion of existing corridors or as part of the Department's Corridor Capacity Preservation Program unless the approvals required pursuant to subsection (a)(2) of this section have been acquired.

(2) The acquisition of real property by the Department after approval of the preferred alternative for new corridors or expansion of existing corridors by the Council on Transportation, or as a part of the Department's Corridor Capacity Preservation Program, shall be reviewed by a committee consisting of the Secretary of the Department of Natural Resources and Environmental Control, the Secretary of the Department of Transportation, the Secretary of the Department of Agriculture, the Director of the Delaware Economic Development Office, the Governor's Chief of Staff, a member of the Senate designated by the President Pro Tempore of the Senate, a member of the House of Representatives designated by the Speaker of the House of Representatives, a member of the public designated by the President Pro Tempore of the Senate and a member of the public designated by the Speaker of the House of Representatives to determine the consistency of such action with the State's overall goals for land use planning. If it determines that the acquisition will be inconsistent with State planning goals, the committee may disapprove the acquisition.

(3) The Department shall provide to the Governor and General Assembly, on or before December 31 of each year, a report identifying all properties acquired in the preceding 12 month period in connection with acquisitions made pursuant to subsection (a)(2) of this section.

(b) When any property heretofore or hereafter acquired by the Department by gift, devise, purchase or condemnation is no longer needed for transportation purposes the Department shall attempt to dispose of the property as follows:

(1) If at the time of the Department's determination to dispose of the property, the property is subject to a revenue producing lease agreement which has been in force for a period of at least 5 years, the Department shall, in writing, notify the tenant that the property is no longer needed for transportation purposes. Such notice shall inform the tenant of the Department's desire to sell the property, and include a copy of the Department's approved appraisal and a purchase agreement containing the terms and conditions for sale to the tenant. The sale price shall not be less than the approved appraised value. If the tenant elects to purchase the property, the tenant shall execute and return the purchase agreement to the Department within 30 days of such notice. Such notice is not required if the tenant has, in writing, waived any desire to purchase the property, or if the property is subject to multiple leases. Failure of the tenant to respond to the notice within 30 days shall constitute a waiver of the tenant's rights hereunder.

(2) If the provisions of paragraph (1) of this subsection do not apply, or were forfeited through lack of response, or were waived by the tenant, or the tenant fails to comply with the terms and conditions of the purchase agreement, the Department shall, in writing, notify the owner from whom the property was acquired, if the property had been acquired within the immediately preceding 5 years, that the property is no longer needed for transportation purposes. In the event that the previous owner is deceased, the Department may proceed with the provisions for sale identified in paragraph (3) of this subsection. Such notice shall inform the prior owner of the Department's desire to sell the property at the approved appraised value, and shall include a copy of the Department's approved appraisal and a purchase agreement containing the terms and conditions for the sale to the prior owner. The sale price shall not be less than the approved appraised value. If the prior owner elects to purchase the property, he/she shall execute and return the purchase agreement to the Department within 30 days of such notice. Such notice is not required if the prior owner has, in writing, waived his/her right to repurchase the property. Failure of the prior owner to respond to the notice within 30 days shall constitute a waiver of their rights hereunder.

(3) If the provisions of paragraphs (b)(1) and (2) of this section have been satisfied without sale, the Department shall determine if the property has independent utility and in such cases shall offer the property for sale to the general public at a public auction sale. The Department shall notify the public of the sale by posting a "Notice of Sale" on the property at least 2 weeks before the sale and by publishing a "Notice of Sale" for at least 1 day a week for 2 consecutive weeks in a newspaper having general circulation in the county where the property is located. The "Notice of Sale" shall describe the property to be sold, state the date, time, location of the sale, terms and conditions, and amount of the minimum acceptable bid. The public sale may be conducted by Department personnel or the Department may retain an outside contractor to handle the sale. At the conclusion of the sale, the Department's representative shall announce the name of the highest bidder and the amount of the bid. The Department's representative shall record the results of the sale including the name and amount of the next highest bid. The Department shall have the authority to accept or reject the highest bid as long as such bid is equal to or greater than 85 percent of the approved appraised value. The Department shall offer the property for sale at a price not less than 85 percent of the approved appraised value and shall reject any bid of a lesser amount. The Department may reject any bid for due cause. If the sale is confirmed and the highest bidder defaults, the Department may proceed to the next highest acceptable bidder. In the event that the Department does not receive an acceptable bid, the public sale shall be deemed concluded and the Department may proceed to market the property for sale in the open market for a price not less than 85 percent of the approved appraised value. In the event the property is not sold within 12 months of placing it for sale on the open market, then the Department may proceed to dispose of the property through absolute auction for whatever price can be obtained, subject, however, to unanimous written approval of the selling price from the Controller General and the Director of the Office of Management and Budget.

(4) Notwithstanding any other provisions of this section, the Department may determine that the property has minimal independent utility for reasons such as, but not limited to, lack of access, irregular shape, poor topography or hydrology, small size and nominal value (less than $3,000 in the opinion of the Department's Chief Review Appraiser). In such event the Department may, without having to perform an appraisal of the property, sell or otherwise convey such property to an adjoining property owner or an organized community civic association or maintenance association for use as community open space at a price to be negotiated by the parties. In cases where more than one adjoining property owner indicates an interest in purchasing the property, the Department may elect to offer the property for sale via sealed bid to the highest bidder, or to divide the property to accommodate the interests of all interested owners.

(5) Notwithstanding any other provisions of this section, the Department may convey property by direct sale or trade to an owner of other property which is being acquired for transportation purposes. Such sale shall not abridge the provisions of paragraphs (1) and (2) of this subsection. The Department shall receive in return a price and/or compensatory property valued at not less than the approved appraised value.

(6) Notwithstanding any other provisions of this section, the Department may convey property by direct sale to a public utility company when such property is needed for public utility purposes, provided the Department receives in return a price not less than the approved appraised value.

(7)a. Notwithstanding any other provisions of this section, the Department may convey property to other governmental entities for public purposes, on terms acceptable to the Department and other agency.

b. Notwithstanding any other provisions of this section or Chapter 9 of Title 3, the Department may convey property to the Delaware Agricultural Lands Preservation Foundation on terms acceptable to the Department and the Foundation.

c. Notwithstanding any other provisions of this section or Chapter 75 of Title 7, the Department may convey property to the Delaware Open Space Council on terms acceptable to the Department and the Council.

(8) As used in this subsection, "approved appraised value" shall mean:

a. When the estimated value of the property is not more than $10,000, an appraisal performed by a qualified Department employee or qualified independent appraiser, reviewed and approved by a qualified Department review appraiser; or

b. When the estimated value of the property exceeds $10,000, an appraisal performed by a qualified independent appraiser, reviewed and approved by a qualified Department review appraiser.

(9) Property rights disposed of pursuant to this section may be in fee simple absolute or such lesser interest as the Department may deem appropriate.

(10) "Notice," as required in paragraphs (1) and (2) of this subsection, shall be sent by certified mail, return receipt requested, addressed to the tenant or previous owner at the last known postal address obtained after diligent inquiry. If after diligent inquiry a postal address cannot be found, the Department shall publish a notice for at least 1 day a week for 2 consecutive weeks in a newspaper having general circulation in the county in which the property is located. Such published notice shall set forth the name or names of the tenant or previous owner to whom it is directed, that the Department desires to sell the property, a brief description of the property to be sold and the date by which the Department must receive a response. The return receipt of the notice, whether signed, refused or unclaimed, or a copy of the published newspaper notice shall be held and considered to be prima facie evidence of the service of the notice.

(11) The Department shall provide to the Governor and the General Assembly on or before December 31 of each year, a report identifying by size and location all properties being held for projects, properties deemed surplus or excess properties, dates of acquisition, purchase price, previous owner, date the property was determined to be excess and/or surplus, dates and nature of actions undertaken to dispose of such surplus/excess properties and approximate fair market value of each. If properties are deemed nonmarketable they shall be identified as such. The report shall further identify all properties disposed of during the previous year by size and location, date of disposition, appraised value if appraised, amount received from disposition and name of the purchaser(s) or owners, including, but not limited to, equitable owners.

36 Del. Laws, c. 106; Code 1935, §§ 5759, 5759A; 43 Del. Laws, c. 264, § 1; 47 Del. Laws, c. 406, § 3; 17 Del. C. 1953, § 137; 58 Del. Laws, c. 256, § 1; 60 Del. Laws, c. 550, § 1; 63 Del. Laws, c. 103, § 1; 65 Del. Laws, c. 75, § 1; 69 Del. Laws, c. 138, § 1; 70 Del. Laws, c. 166, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 257, § 1; 71 Del. Laws, c. 226, § 3; 71 Del. Laws, c. 235, §§ 1-3; 75 Del. Laws, c. 88, §§ 21(9), 33.;



§ 138. Acquisition of uneconomic remnants of land along right-of-way

In addition to the powers now vested in the Department for the acquisition of lands or rights therein by virtue of any statute, the Department may, in its discretion, acquire by gift, devise, purchase or in the exercise of the power of eminent domain, acquire by condemnation by proceeding in the manner prescribed in Chapter 61, Title 10, an entire lot, block or tract of land, if by so doing the interest of the public will be best served even though said entire lot, block or tract is not needed for the right-of-way proper, but only if the portion outside the normal right-of-way is landlocked or is so situated so as to give rise to claims or litigation concerning severance or other damage, the cost of acquisition to the State will be practically equivalent to the total value of the whole parcel of land and the parcel remaining is of little value to the owner.

29 Del. Laws, c. 63, § 11; Code 1935, § 5730; 43 Del. Laws, c. 264, § 2; 47 Del. Laws, c. 406, § 3; 17 Del. C. 1953, § 138; 58 Del. Laws, c. 256, § 2.;



§ 139. Notice to landowners; written claim for damages

After the Department has determined upon the road or roads which shall be maintained as state highways, it shall cause notice thereof to be sent by mail, a record of which shall be preserved, to all persons owning property abutting upon or contiguous to such road or roads, and any such owner or the legal representative of any such owner, who after such notice has been given shall construct any building within 60 feet of the center line of any such road, shall be allowed no compensation for such building, upon the condemnation thereof, or the land upon which it is situated, unless such owner shall serve written notice upon the Department within 3 months from the time that the owner receives such notice that the owner claims damages.

29 Del. Laws, c. 63, § 11; Code 1935, § 5730; 17 Del. C. 1953, § 139; 70 Del. Laws, c. 186, § 1.;



§ 140. Educational and safety campaigns

(a) The Department may conduct throughout the State an educational campaign on street and highway safety.

(b) Such campaign shall be conducted by the Department in the manner which it deems most beneficial to accomplish the purpose thereof, and the Department may use and employ the facilities of the Delaware Safety Council, Delaware Automobile Association and any similar organization.

38 Del. Laws, c. 55, §§ 1, 2; Code 1935, §§ 5762, 5763; 42 Del. Laws, c. 77, § 1; 44 Del. Laws, c. 197; 17 Del. C. 1953, § 140.;



§ 141. Regulation of traffic; exceptions

(a) The Department shall have jurisdiction and control of all state highways of this State outside of the limits of incorporated cities and towns for the purpose of regulating traffic and for the use and operation of all vehicles thereover, and may adopt any and all rules and regulations respecting the use of such highways and the operation of all vehicles upon the same.

(b) Each rule and regulation adopted pursuant to this section shall be in the form of a resolution signed by the Secretary or the Secretary's designee. A permanent record of these shall be kept by the Department and at the time of adoption a copy of each shall be forwarded to the Department of Safety and Homeland Security and to the New Castle County police, if within their jurisdiction.

(c) Pursuant to this section, the Department is authorized to perform all engineering studies and traffic investigations necessary to implement this section and Chapter 41 of Title 21, and to install, maintain, operate and remove all traffic control devices necessary to implement Chapter 41 of Title 21 and regulations adopted thereunder.

(d) The Department, on the basis of engineering studies and traffic investigations, may prohibit the operation of trucks or other commercial vehicles or impose limitations as to the weight thereof on designated highways which prohibitions and limitations shall be posted as set forth in § 4505 of Title 21.

(e) Nothing in this section shall be construed as granting the Department the power to make any rules and regulations respecting the use of highways contrary to Delaware law.

29 Del. Laws, c. 63; 34 Del. Laws, c. 78; Code 1935, § 5758; 45 Del. Laws, c. 270; 17 Del. C. 1953, § 141; 60 Del. Laws, c. 701, § 2; 66 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138.;



§ 142. Automobile for use of Governor

The Department shall provide an automobile to the Governor of the State, suitable and befitting the office of Governor, for the use of the Governor. The Department shall provide a new automobile for such use during each biennium beginning with the biennium beginning July 1, 1959. The Department shall dispose of any automobiles replaced pursuant to this section in the same manner as are disposed other Department vehicles.

17 Del. C. 1953, § 144; 52 Del. Laws, c. 55.;



§ 143. Expenses of alteration or relocation of facilities or structures of public utilities

(a) As used in this section:

(1) "Facility" includes, but is not limited to, structures and appliances and their appurtenances, poles, wires, conductors, transformers, substations, manholes, vaults, valves, conduits, sewer pipes, gas mains, regulator stations, water pipes, water distribution facilities, and service lines;

(2) "Public utility" means a utility defined in § 102(2) and (8) of Title 26.

(b) If required by reason of the construction, reconstruction, relocation, repair, or maintenance of a public highway, the Department of Transportation shall, at its sole expense, make any necessary alteration or relocation of the facilities owned and/or operated by a public utility of a municipality or of any governmental body or political subdivision of the State.

(c) The Department may enter into an agreement with a nonmunicipal or other nongovernmental public utility to reimburse it for up to 50 percent of the cost of the public utility facility's alteration or relocation as part of a highway construction, reconstruction, relocation, repair, or maintenance project if:

(1) The existing public utility facility is located within a highway or public right-of-way by grant of franchise; and

(2) The alteration or relocation is necessitated by special circumstances, including, but not limited to:

a. A major economic development project in which the public utility's cooperation is critical to accomplishing the project in a timely manner;

b. Recovery from natural disasters such as storms or floods; or

c. Compelling benefit to the traveling public.

(d) The determination of whether special circumstances exist under subsection (c)(2) of this section vests solely with the Secretary. The Secretary shall make written findings detailing the nature of the special circumstances and the costs and benefits to the State in altering or relocating a public utility facility. The determination of the Secretary is a public record. The Secretary shall forward a copy of the determination to the Public Service Commission for filing with the public records of the Commission.

(e) If construction specifications for the alteration or relocation of a nonmunicipal or other nongovernmental public utility facility, authorized by the Department as part of a highway construction, reconstruction, relocation, repair, or maintenance project, require the use of unique materials or supplies, the Department may enter into an agreement with the public utility for the use of the unique materials or supplies in advance of the construction contract. If the public utility is required to store the unique materials or supplies for more than 60 days prior to their incorporation into the construction work, the Department shall enter into an agreement with the public utility to reimburse the public utility for all or a portion of the actual cost incurred for the storage of the unique materials or supplies.

(f) If the Department determines that it is beneficial to enter into an agreement with a nonmunicipal or other nongovernmental public utility for the alteration or relocation of its facilities in advance of the commencement of a highway construction, reconstruction, relocation, repair, or maintenance project, the agreement may include provisions for the Department to reimburse the public utility for increased expenses incurred as a result of the advanced move, including, but not limited to, expenses for the maintenance of traffic, tree and vegetation removal, grubbing, grading, test holes, and surveying.

(g)(1) The Department shall reimburse a nonmunicipal or other nongovernmental public utility for the cost of altering or relocating its facility due to a highway construction, reconstruction, relocation, repair, or maintenance project under each of the following circumstances:

a. The Department requires a second alteration or relocation of the same public utility facility within 10 years from the date of completion of the initial alteration or relocation;

b. The Department alters its plan of construction for the project at any time before its completion, in a manner that requires the public utility to alter or relocate its facility that has already been fully or partially altered or relocated in connection with the project;

c. The Department cancels or does not commence a highway construction, reconstruction, relocation, repair, or maintenance project within a period of 2 years from the date of authorization;

d. The Department requests a temporary alteration or relocation of the public utility facility.

(2) The amount of reimbursement to be paid to a public utility under this subsection is the entire cost of alteration or relocation minus any increase in the value of the altered or new facility and any salvage value derived from the old facility.

(h) The Department and a nonmunicipal or other nongovernmental public utility may agree to include in a construction contract between the Department and the Department's contractor or subcontractor a provision to identify specific facility alteration or relocation construction items which will be performed by the Department's contractor or subcontractor instead of by the public utility. The construction items may include, but are not limited to, adjusting manholes and installing conduits, valve boxes, and concrete pads. As part of the agreement, the public utility must agree to reimburse the Department or the Department's contractor or subcontractor for the construction items.

(i) The Secretary may enter into an agreement with a nonmunicipal or other nongovernmental public utility that owns or maintains poles in public rights-of-way to attach Department road signs to the poles under such terms and conditions as the public utility considers necessary in order to provide for the safety of the public utility's employees and contractors and to avoid interference with the public utility's operations. The authority given to the Department in this subsection does not alter the public utility's right to refuse access to its poles if it believes that such access would create a safety hazard or interfere with its operations. If the Department attaches a sign to a pole owned or maintained by a public utility, a person alleging injury to person or property as a result of the attachment has no cause of action against the public utility.

(j) The Department may enter into an agreement with a nonmunicipal or other nongovernmental public utility regarding the alteration or relocation of the public utility's facilities to reimburse the public utility for the public utility's additional expenses incurred due to the enhancement of the public utility's facilities or of its equipment design, location, placement, or specification, if, in the judgment of the Department, the enhancement will result in net cost savings to the Department, will expedite the project, or will otherwise result in increased public benefit and convenience.

17 Del. C. 1953, § 145; 53 Del. Laws, c. 321; 74 Del. Laws, c. 297, § 1.;



§ 144. Millsboro Pond Dam; construction and maintenance

The Department may construct, reconstruct, maintain and repair a dam across the Millsboro Pond at the site of a presently existing dam adjacent to the Indian River.

17 Del. C. 1953, § 146; 53 Del. Laws, c. 338, § 1.;



§ 145. Corridor Capacity Preservation

(a) Application. — This section is applicable only to transportation routes categorized as corridor capacity preservation projects as described herein.

(b) Definitions. — As used in this section:

(1) "Comprehensive development plan" means a comprehensive land use plan, master plan or comprehensive plan as provided in Title 9, 22, or 29.

(2) "Corridor" means a particular route of 1 or more highways of this State, serving predominantly statewide and/or regional travel at a high level of service at the time of the analysis conducted under subsection (d) of this section.

(3) "Corridor capacity" means the ability of a corridor to sustain its level of service for a period of at least 10 years and for up to 20 years.

(4) "Department" means the Department of Transportation.

(5) "Preservation" means to maintain corridor capacity.

(c) Findings. —

(1) Pursuant to federal and state law, the Department is required to develop long-range plans and principles to consider the various appropriate means of meeting the transportation needs of the State. This work is coordinated with the planning efforts of metropolitan planning organizations pursuant to 23 U.S.C. § 134 et seq. As part of these long-range plans and principles, the Department may identify transportation routes requiring corridor capacity preservation in order to: (i) Focus development toward existing locations; (ii) reduce the need for expansion of the transportation system; and (iii) otherwise advance the quality of life of Delawareans and the development policies adopted by the Cabinet Committee on State Planning Issues.

(2) Pursuant to the Quality of Life Act of 1988, Chapters 26, 49, and 69 of Title 9, as well as the Land Use Planning Act, Chapter 92 of Title 29, each county of this State is required to adopt a comprehensive development plan to guide and control future development. Each plan, which is to have the force and effect of law, includes among its purposes the facilitation of the adequate and efficient provision of transportation. These plans are reviewed by the Cabinet Committee on State Planning Issues to determine their compliance with the State's development policies, including the Department's long-range plans and principles. The State is under no obligation to provide infrastructure improvements to support land use or development actions where a county's comprehensive plans are inconsistent with the State's policies. In addition, pursuant to Chapter 3 of Title 22, municipalities are also required to develop comprehensive development plans, with relief of congestion constituting one of the goals of such plans. As part of this coordinated process, therefore, the comprehensive development plans adopted by the counties and municipalities should incorporate the Department's designation of transportation routes requiring corridor capacity preservation.

(3) This legislation is intended to facilitate the acquisition of property interests sufficient to provide corridor capacity preservation in keeping with these comprehensive development plans and the Department's long-range plans.

(d) Implementation. — On or before October 1, 1996, and every 3 years thereafter, pursuant to the provisions of 23 U.S.C. Section 134 et seq., the Department's long-range plans shall propose transportation routes requiring corridor capacity preservation, if any. The determination of these routes shall be based upon the following criteria: Level of service analysis; input and comment from the counties and municipalities to the need within growth areas; development trends; traffic growth; additional threats to roadway integrity; safety; support for long range planning goals of the Department and the relevant metropolitan planning organization(s); deliverability; economic impacts; social/environmental impacts; and air quality. The location of these routes shall be submitted to the local government bodies of the counties and municipalities for review and then presented to the public at a public hearing. The local governing bodies shall have 90 days to review the locations and respond to the Department. The Department shall, after considering public comments and the responses of the local governing bodies of the municipalities and counties, determine those routes requiring corridor capacity preservation. Each county and municipality shall incorporate these determinations into their comprehensive development plans or amendments thereto. Any subsequent Departmental corridor capacity preservation projects shall be subject to the same approval process as other capital projects. When approved by the Council on Transportation and adopted by the General Assembly, the Department may then proceed to pursue these projects as set forth each year in the Department's Capital Improvement Program. Property interests acquired for these projects under this section shall be in fee simple absolute or such lesser interest as the Department may deem appropriate. Acquisition of such property interests may be obtained by gift, devise, purchase, or in the exercise of the power of eminent domain, by condemnation in the manner prescribed in Chapter 61 of Title 10, subject to the provisions of Chapter 95 of Title 29.

(e) Effect on other powers. — The powers conveyed to the Department by this section are in addition to and not in derogation of any other powers it may have related to corridor capacity preservation, including but not limited to the power to seek voluntary compliance with its policies, to regulate subdivision streets intended for state maintenance, and the power to regulate access to and from state-maintained highways.

17 Del. C. 1953, § 147; 57 Del. Laws, c. 754, § 1; 70 Del. Laws, c. 523, § 1.;



§ 146. Access to state-maintained highways

(a) The Department is authorized to adopt standards and regulations for the location, design, construction, reconstruction, maintenance, use and control of vehicular and pedestrian access to and from any state-maintained highway in order to protect public safety, to maintain smooth traffic flow, to maintain highway right-of-way drainage, to regulate drainage from property leading into or carried by the highway drainage system and any other public purpose, as determined by the Department.

(b) No person, firm, corporation or the like shall construct, open, reconstruct, maintain, modify or use any crossing or entrance onto a state-maintained highway, street or road, including any drainage modifications leading into or carried by the highway drainage system, without first having complied with standards and regulations adopted by the Department and having obtained a permit issued by the Department.

(c) Any person, firm, corporation or the like who constructs, opens, reconstructs, maintains, uses or modifies an entrance onto or an exit from a state-maintained highway, street or road without first having complied with standards and regulations adopted by the Department and having obtained a permit from the Department for such entrance or exit shall be punished by a fine of not less than $100 nor more than $1,000 for each offense, and a further sum in an amount equal to the amount fined for the initial offense for each and every day such violation exists.

(d) For purposes of this section, whenever the use to which a property is being put is changed such that there will be a significant alteration in the character, flow or volume of traffic, as determined within the sole discretion of the Department, a new permit shall be required.

(e) The Justice of the Peace Courts shall have jurisdiction over violations of this section.

(f) In addition to whatever legal or equitable remedies are available, the Department may install barricades across or remove any entrance or exit constructed, opened, reconstructed, maintained, modified or used in violation of this section and the standards or regulations adopted pursuant thereto, at the expense of the property owner.

60 Del. Laws, c. 620, § 1; 63 Del. Laws, c. 163, § 1.;



§ 147. Authority to establish standards for traffic-control devices

(a) The Department shall adopt a uniform standard for each type of traffic-control device to be used on all highways open to the public in this State. Such standard shall correlate with, and so far as practical, conform to the standards used in other states.

(b) The standards shall be recorded in a manual to be known as the Delaware Manual on Uniform Traffic-Control Devices for Streets and Highways. The manual shall have separate chapters setting individual standards for signs, signals and markings.

(c) Any traffic-control device erected in violation of the manual, except experimental devices erected by the Department, shall be unofficial, unauthorized and unenforceable.

(d) A person or corporation shall not sell or offer for sale in this State any traffic-control device or other device intended to regulate, warn or guide traffic unless it conforms with the state manual and specifications adopted under this section.

60 Del. Laws, c. 701, § 3.;



§ 148. Trust fund

All moneys received pursuant to this title as proceeds from the sale, lease or rental of land with or without improvements, regardless of the source of funding for the original purchase of the aforesaid land or improvements, shall be credited to a special fund established by the State Treasurer and transferred quarterly to the Transportation Trust Fund. Such revenues shall be utilized by the Department to carry out the general purposes of this title. Moneys received pursuant to this section that originate from federal funding will be credited to the proper projects/accounts in accordance with established federal guidelines.

62 Del. Laws, c. 51, § 1; 71 Del. Laws, c. 354, § 272.;



§ 149. Authority to adopt regulations governing state land

(a) The Department shall have the authority to adopt rules, regulations or restrictions governing the use of or the conduct on those lands owned, controlled or in the custody of the Department. Such rules, regulations or restrictions adopted pursuant hereto may be adopted to control such behavior as, but not limited to, loud and tumultuous behavior, the sale or consumption of alcoholic beverages, or sales of goods or services for profit or vending operations of any kind without a permit issued by the Department. The Department shall also have the authority to issue rules and regulations to meet its requirements under federal, state and local environmental laws, including but not limited to the National Pollutant Discharge Elimination System (NPDES) permits required by The Clean Water Act [33 U.S.C. § 1342 et seq.].

(b) Any violation of any rule, regulation or restriction adopted pursuant hereto by the Department shall constitute a class B misdemeanor as defined in Title 11 and any person found to be in violation thereof shall receive a penalty in accordance therewith.

(c)(1) Legislative findings. — The General Assembly finds that the proliferation of sporting and recreational activity taking place in and adjacent to the State's public rights-of-way is growing along with the State's population, and further finds that such mixed-use activity threatens the safety of the recreants as well as members of the motoring public.

(2) In keeping with the General Assembly's legislative findings herein, and in order to promote safe neighborhood recreation, the Department shall make every effort to remove from public rights-of-way devices such as basketball hoops, hockey goals, shuffleboards and the like. The Department is further authorized and directed to establish such regulations as may be necessary and appropriate to enforce this activity. The regulations may include provisions for recreational use agreements with public agencies or other responsible entities for State property under Department control, that the Department may determine as suitable for these activities. Notwithstanding any other provision of state law to the contrary, any repeat offender found in violation of the regulations adopted pursuant to this subsection shall pay a fine of $25 per incident.

66 Del. Laws, c. 181, § 1; 72 Del. Laws, 1st Sp. Sess., c. 258, §§ 114, 115; 72 Del. Laws, c. 282, § 1; 75 Del. Laws, c. 98, § 110; 75 Del. Laws, c. 230, § 12.;






Subchapter IV Award of Contracts

§ 151. Procedure for procurement of materials, equipment or supplies and award of contracts for performance of work

The Department shall not purchase any materials, equipment or supplies, nor enter into any contract for the performance of any work except in accordance with Chapter 69 of Title 29, except that said Chapter 69 of Title 29 shall not apply, when in the best interests of the State, as determined by the Secretary and approved by the Budget Commission, the Department enters into agreements with other states, counties, municipalities, other governmental agencies or private entities to have such work or services supplied pursuant to contracts entered into by such other public authorities or private entities.

17 Del. C. 1953, § 151; 54 Del. Laws, c. 106, § 1; 63 Del. Laws, c. 171, § 1.;



§ 152. Supervision by Secretary of Transportation

The execution and performance of all contracts awarded by the Department shall be under the charge of the Secretary of Transportation, and the Secretary's decision shall be final in all matters concerning the performance of the work and compliance with the terms of the contract.

17 Del. C. 1953, § 152; 54 Del. Laws, c. 106, § 1; 57 Del. Laws, c. 671, § 1B; 60 Del. Laws, c. 503, § 19; 70 Del. Laws, c. 186, § 1.;



§ 153. Border Crossing Agreements

(a) The General Assembly finds as follows:

(1) There are over 150 locations at which public roads cross Delaware's border with either Maryland or Pennsylvania.

(2) Several of these roads include portions that cross into Maryland or Pennsylvania from Delaware with no intersections with such roads from within the other state.

(3) Some public roads move back and forth across the state border, while others continue from 1 state to the other.

(4) These border crossings raise several difficult issues concerning potential liability, appropriate continuity of pavement maintenance policies and practices, snow removal responsibilities, and oversight of subdivision development and entrance permit regulations applicable to each jurisdiction.

(5) Therefore, it is appropriate to direct the Department of Transportation to enter into such border crossing agreements as it deems fitting and proper, to obtain cooperation with the responsible jurisdictions in other states to deal with the issues caused by the interplay of the state's borders with the public road transportation network.

(b) The Department of Transportation is authorized and directed to enter into border crossing agreements with counties, townships, other states, and such other government agencies as are responsible for those public roads that cross between, intersect with, or are adjacent to the Delaware border with Maryland or Pennsylvania, and which are connected to the road system for which the Department is responsible under this chapter. Such agreements may include provisions for pavement reconstruction and maintenance, sharing of snow removal and other responsibilities, joint subdivision review and entrance permit approval processes, adoption of uniform traffic control policies, road segment responsibility designations, reimbursement provisions for expenditures made on these roads, and for other purposes as the Department may deem fitting and proper. Chapter 69 of Title 29 shall not apply to such agreements or to the purchase of materials, equipment, supplies, or the performance of any work on the road segments included within these agreements, except that the provisions of § 6960 of Title 29, thereof shall apply to any work contracted for performance within Delaware.

(c) The provisions of this section shall be limited to those public roads located within one-half mile of the Delaware border, measured perpendicularly from the border.

75 Del. Laws, c. 98, § 117.;






Subchapter V Controlled-Access Highways

§ 171. Declaration of policy

The General Assembly finds, determines and declares that this subchapter is necessary for the immediate preservation of the public peace, health and safety and for the promotion of the general welfare.

17 Del. C. 1953, § 171; 50 Del. Laws, c. 603, § 1.;



§ 172. Definition of a controlled-access facility

For the purposes of this subchapter, a controlled-access facility is defined as a highway or street especially designed for through traffic, and over, from or to which owners or occupants of abutting land or other persons have no right or easement or only a controlled right or easement of access, light, air or view by reason of the fact that their property abuts upon such controlled-access facility or for any other reason. Such highways or streets may be freeways open to use by all customary forms of street and highway traffic, or they may be parkways from which trucks, buses and other commercial vehicles shall be excluded.

17 Del. C. 1953, § 172; 50 Del. Laws, c. 603, § 1.;



§ 173. Authority to establish controlled-access facilities

The Department, acting alone or in cooperation with any other governmental agency or political subdivision of this State or with any federal, state or local agency of any other state having authority to participate in the construction and maintenance of highways, may plan, designate, establish, regulate, vacate, alter, improve, maintain and provide controlled-access facilities for public use wherever the Department is of the opinion that traffic conditions, present or future, will justify such special facilities, provided that within cities and towns such authority shall be subject to such municipal consent as may be provided by law. The Department, in addition to the specific powers granted in this subchapter, shall also have and may exercise, relative to controlled-access facilities, any and all additional authority now or after June 22, 1956, vested in it relative to highways or streets within its jurisdiction. The Department may regulate, restrict or prohibit the use of such controlled-access facilities by the various classes of vehicles or traffic in a manner consistent with § 172 of this title.

17 Del. C. 1953, § 173; 50 Del. Laws, c. 603, § 1.;



§ 174. Design of controlled-access facility

The Department may so design any controlled-access facility and so regulate, restrict or prohibit access as to best serve the traffic for which such facility is intended. In this connection the Department may divide and separate any controlled-access facility into separate roadways by the construction of raised curbings, central dividing sections or other physical separations or by designating such separate roadways by signs, markers, stripes and the proper lane for such traffic by appropriate signs, markers, stripes and other devices. No person shall have any right of ingress or egress to, from or across controlled-access facilities to or from abutting lands, except at such designated points at which access may be permitted, upon such terms and conditions as may be specified from time to time.

17 Del. C. 1953, § 174; 50 Del. Laws, c. 603, § 1.;



§ 175. Acquisition of property and property rights

For the purpose of this subchapter, the Department may acquire private or public property and property rights for controlled-access facilities and service roads, including rights of access, air, view and light, by gift, devise, purchase or condemnation in the same manner as such units are now or may, after June 22, 1956, be authorized by law to acquire such property or property rights in connection with highways and streets within its jurisdiction. All property rights acquired under this subchapter shall be in fee simple. In connection with the acquisition of property or property rights for any controlled-access facility or portion thereof or service road in connection therewith, the Department may, in its discretion, acquire an entire lot, block or tract of land, if, by so doing, the interest of the public will be best served, even though said entire lot, block or tract is not immediately needed for the right-of-way proper.

17 Del. C. 1953, § 175; 50 Del. Laws, c. 603, § 1.;



§ 176. New and existing facilities; grade-crossing eliminations

The Department may designate and establish controlled-access highways as new and additional facilities or may designate and establish an existing street or highway as included within a controlled-access facility. The State or any of its subdivisions shall have authority to provide for the elimination of intersections at grade of controlled-access facilities with existing state and county roads and city or town streets by grade separation or service road or by closing off such roads and streets at the right-of-way boundary line of such controlled-access facility; and after the establishment of any controlled-access facility, no highway or street which is not part of said facility shall intersect the same at grade, except as a temporary expedient, for which a separate resolution for each individual location shall be approved by a duly executed resolution of the Department. No city or town street, county or state highway, or other public way shall be opened into or connected with any such controlled-access facility without the consent and previous approval of the agency having jurisdiction over such controlled-access facility. Such consent and approval shall be given only if the public interest shall be served thereby.

17 Del. C. 1953, § 176; 50 Del. Laws, c. 603, § 1.;



§ 177. Authority of local units to consent

The Department may enter into agreements with other states, counties, towns or with the federal government respecting financing, planning, establishment, improvement, maintenance, use, regulation or vacation of controlled-access facilities or other public ways in its jurisdiction to facilitate the purposes of this subchapter.

17 Del. C. 1953, § 177; 50 Del. Laws, c. 603, § 1.;



§ 178. Local service roads

In connection with the development of any controlled-access facility, the Department may plan, designate, establish, use, regulate, alter, improve, maintain and vacate local service roads and streets or may designate as local service roads and streets any existing road or street and may exercise jurisdiction over service roads in the same manner as is authorized over controlled-access facilities under the terms of this subchapter, if, in their opinion, such local service roads and streets are necessary or desirable. Such local service roads or streets shall be of appropriate design, and shall be separated from the controlled-access facility proper by means of all devices designated as necessary or desirable by the proper authority.

17 Del. C. 1953, § 178; 50 Del. Laws, c. 603, § 1.;



§ 179. Restrictions on use of controlled-access facilities

The Department may prohibit the use of specific classes of motor-driven vehicles or of other vehicles on controlled-access highways either all the time or during such times as necessary for safety. Notice of such prohibition shall be posted on traffic-control devices at the entrance to the controlled-access facilities.

17 Del. C. 1953, § 179; 50 Del. Laws, c. 603, § 1; 60 Del. Laws, c. 701, § 4.;



§ 180. Certain commercial establishment prohibited

No automotive service station or other commercial establishment for serving motor vehicle users, except telephone facilities, shall be constructed or located within the right-of-way of, or on publicly owned or publicly leased land acquired or used for, or in connection with a controlled-access facility.

17 Del. C. 1953, § 181; 52 Del. Laws, c. 38.;






Subchapter VI Scenic and Historic Highways

§ 190. Statement of intent

The General Assembly finds that certain portions of the state highway system are notable for their scenic, historic, recreational, cultural or archaeological value and worthy of designation as Delaware byways to provide special consideration of their unique features and special role in the highway system.

The General Assembly further finds that the public interest would be served by the formation of a coordinated scenic highway program to enhance recreational, cultural and archaeological resources, encourage development through tourism, and educate residents and visitors on the history, culture and natural beauty of this State.

72 Del. Laws, c. 444, § 2; 77 Del. Laws, c. 367, § 1.;



§ 191. Delaware Byways Program

The Secretary shall establish within the Department a program to be known as the Delaware Byways Program (hereinafter referred to as "byways program," or "program") to encourage and coordinate state actions and the activities of others which relate to the development, protection, promotion, operation and management of byways. In order to carry out the purposes of the program, the Secretary is authorized to:

(1) Plan, design and develop the Delaware Byways system and to designate such highways as the Department may deem appropriate as "Delaware Byways." The process for such designation shall ensure that Delaware byways are selected and managed through a process that balances equity for property owners with the desire of the community to have a specific highway designated under this program;

(2) Ensure to the extent possible that all byway designations are continuous;

(3) Make safety improvements to a highway designated as a byway under this article to the extent such improvements are necessary to accommodate increased or reduced traffic as well as any changes necessary as a result of the types of vehicles using the highway due to such designation;

(4) Construct along such byways such improvements as may be necessary for the use and enjoyment of motorists, pedestrians and bicyclists;

(5) Improve the highway to enhance access to areas utilized for the purpose of recreation, including but not limited to youth-related activities and water-related recreation;

(6) Protect scenic, historical, natural, archaeological and cultural resources in areas adjacent to the highway;

(7) Develop and provide tourist information to the public, including interpretive information about the byway;

(8) Apply for funding from any appropriate source to further the purposes of the program, including but not limited to federal grants or private contributions; and

(9) Enter into contracts with qualified and responsible not-for-profit organizations involved in byway activities for services relating to the development of the byways program or services relating to the operation, development or promotion of a specific byway.

72 Del. Laws, c. 444, § 2; 77 Del. Laws, c. 367, §§ 3-11.;



§ 192. Regulations

The Secretary is authorized to promulgate such regulations as may be necessary or desirable to implement the Delaware Byways program, consistent with departmental policy and this subchapter. Such regulations may also:

(1) Encourage counties, towns and municipalities to work with the Department to designate Delaware byways within their jurisdictions and to petition for the inclusions of these highways into the byways program. Such inclusion shall enable the municipality to participate in federal funding that may be available under the National Scenic Byways Program of the Transportation Equity Act of the 21st Century of 1998 (23 USC § 162).

(2) Develop criteria for Delaware byway designation based upon its scenic, historic, natural, recreational, cultural or archeological qualities;

(3) Encourage and assist in fostering public awareness, understanding and participation in the objectives and functions of the Delaware Byways program;

(4) Provide participants with tools and ideas for enhancement and protection of designated byways;

(5) Provide operation and management standards for highways designated as Delaware byways, including strategies for maintaining or improving the qualities for which a byway is so designated, for protecting and enhancing the landscape and scenic view and for minimizing traffic congestion as much as possible on such byways;

(6) Provide standards for byway-related signs, including those which identify Delaware byways;

(7) Develop and implement a byways corridor management plan that specifies the actions, procedures, controls, operational practices and administrative strategies to maintain the scenic, historic, cultural, recreational, archaeological and natural qualities of the byway; and

(8) Develop planning and design standards for development of official byways.

72 Del. Laws, c. 444, § 2; 77 Del. Laws, c. 367, §§ 12-20.;



§ 193. Delaware Byway Advisory Board

The Secretary shall appoint a Delaware Byway Advisory Board consisting of public and private parties, including not-for-profit organizations, to assist in and make recommendations regarding in the designation, development, operation, management and promotion of Delaware byways. Members of the Advisory Board created pursuant to this section shall include, but not be limited to, the Secretaries, chief administrative officers or representatives of the:

(1) Department of State;

(2) Department of Agriculture;

(3) Delaware Economic Development Office;

(4) Department of Natural Resources and Environmental Control; and

(5) Such other public or private members as the Secretary may determine would be of assistance in this process.

These members would include, but not be limited to, representatives from: federal, state and local governments; environmental groups; planning agencies; the real estate and outdoor advertising industries; business, farming and nature organizations; and such other groups which may be affected by a byway designation.

72 Del. Laws, c. 444, § 2; 77 Del. Laws, c. 367, § 21.;



§ 194. Outdoor advertising exemptions

(a) Nothing in this subchapter shall authorize any removal or restriction on outdoor advertising erected or approved by the appropriate governmental authority to be erected before July 18, 2000.

(b) For the purposes of this section "outdoor advertising" has the same meaning as defined by § 1102(b)(9) of this title.

72 Del. Laws, c. 444, § 2.;






Subchapter VII Projects Requiring Landscape and Reforestation Activities

§ 201. Legislative intent

It is declared that increases in forested land in the State, together with landscape features such as trees, shrubs and ground covers other than or in addition to grass, not only improve the aesthetic value of our State, but carry with them valuable benefits to the health and welfare of our citizens and our environment. It is likewise declared that the Department of Transportation is a leader in replacing forestlands that are required to be cleared for such projects and in providing travelers throughout the State with scenic vistas along its roadways while maintaining safe design and construction standards.

Therefore, this subchapter is intended to more precisely reflect a policy requiring the incorporation of landscaping and reforestation in the projects developed by the Department of Transportation for road construction and improvements in the State. This subchapter is intended to provide minimum standards for the volume of landscaping or reforestation that must take place, for how those activities must be planned, and for how much must be allocated to ensure those activities can take place. The Department of Transportation bears the responsibility for providing specific standards that are needed through regulations developed pursuant to this subchapter.

73 Del. Laws, c. 351, § 2.;



§ 202. Definitions

For the purposes of this subchapter:

(1) "An acre of trees" means a contiguous acre of land on which there are situated at least 50 trees or woody plants with a trunk measuring at least 4 inches in diameter at 4 feet above the ground. Partial acres and individual parcels will be added together to determine the total acreage within the project scope.

(2) "Canopy tree" means any tree or other woody plant that when fully grown will provide shade and/or shelter for the land beneath while allowing passage of people, animals and/or vehicles upon the land beneath. Canopy trees are classified in 1 of 3 categories: "lower canopy," "medium canopy," and "upper canopy." "Lower canopy trees" include all species of trees and woody plants that when fully grown reach an average height of not more than 30 feet when measured vertically in a straight line from the uppermost branches to the ground immediately below. "Medium canopy trees" include all species of trees and woody plants that when fully grown reach an average heights of not less than 30 feet nor more than 50 feet when measured vertically in a straight line from the uppermost branches to the ground immediately below. "Upper canopy trees" include all species of trees and woody plants that when fully grown reach an average height of not less than 50 feet when measured vertically in a straight line from the uppermost branches to the ground immediately below.

(3) "Construction project" means any activity undertaken, authorized or required by the Department of Transportation through which any expressway, arterial or collector road is:

a. Constructed on a new alignment; or

b. Widened by adding 1 or more through travel lanes.

(4) "Forest" means a biological community dominated by trees covering a contiguous area of land and includes any definition thereof developed by the Department of Agriculture Forest Service. A "forest" may be identified by the diversity of the tree species composing it or by its type. A "forest type" is a forest composed of associations of tree species that have similar ecological requirements.

(5) "Landscape improvements" means living trees and shrubs planted for the purpose of enhancing the aesthetic value or wildlife habitat of the land, including, but no limited to, organized or planned arrangements of living plants as well as naturally occurring or wild growth of living plants. These improvements shall be made in a manner prescribed by the Department of Transportation's landscape policies, as amended from to time. In establishing and modifying these policies, the Department of Transportation shall seek the advice of the Department of Agriculture and the Department of Natural Resources and Environmental Control and such other public or private agencies as may be deemed appropriate by the Department.

(6) "Landscaping and planting activities" means the placement of landscape improvements. Landscaping and planting activities do not include the erection of fences, structures or other nonliving barriers or borders.

(7) "Reforestation activities" means landscaping and planting activities according to advice provided by the Department of Agriculture Forest Service on lands within rights-of-way owned or controlled by the Department of Transportation on which no forest currently exists, or on which a forest exists that is less dense than recommended by the Department of Agriculture Forest Service, to a density that will reasonably ensure the establishment of a mature forest of a particular type once fully grown.

73 Del. Laws, c. 351, § 2; 77 Del. Laws, c. 361, § 1.;



§ 203. Duty to incorporate cost of landscaping, planting and reforestation activities

Whenever the Department of Transportation undertakes any construction project in this State covered by this subchapter, it shall incorporate into the cost of such project sufficient funds to complete all landscaping, planting and/or reforestation activities required by this subchapter.

If upon the completion of all landscaping, planting and/or reforestation activities required by this subchapter, and upon the completion of any funds transfers authorized by this subchapter, there remain funds in the budget of a construction project that had been designated specifically for landscaping, planting and/or reforestation activities, the Department shall use the remaining unobligated funds to perform or pay for other landscaping, planting and/or reforestation activities in the State.

73 Del. Laws, c. 351, § 2.;



§ 204. Reclamation of dedicated funds

If upon the completion of all landscaping, planting and/or reforestation activities required by this subchapter, and upon the completion of any funds transfers authorized by this subchapter, there remain funds in the budget of a construction project that had been designated specifically for landscaping, planting and/or reforestation activities, the Department shall use the remaining unobligated funds to perform or pay for other landscaping, planting and/or reforestation activities in the State.

73 Del. Laws, c. 351, § 2.;



§ 205. Duty to minimize removal, cutting or clearing of landscape improvements

Whenever the Department of Transportation undertakes any construction project in this State, it shall make every reasonable effort to preserve large, mature trees. Additionally, it shall make every reasonable effort to remove, cut or clear only the minimum number of trees and shrubs that are necessary to complete the project and remain consistent with safe design practices.

73 Del. Laws, c. 351, § 2.;



§ 206. Duty to complete landscaping, planting and reforestation activities; modification of project plans

(a) The Department of Transportation shall complete all landscaping, planting and reforestation activities required by this subchapter, or cause the same to be completed, and shall complete all funds transfers authorized by this subchapter within 1 year of the expiration of any guarantee or warranty period.

(b) Wherever practicable, the Department of Transportation shall modify or alter construction projects and plans to include landscaping, planting or reforestation activities within median areas and along roadside affected thereby. This includes but is not limited to modifications resulting in the increased use of earthen berms or, if necessary, metal or cement roadside barriers without compromising safety.

73 Del. Laws, c. 351, § 2.;



§ 207. Lands held for duration of construction project and thereafter; limitation upon transfer and development

(a) Any other provision of law not withstanding, all lands, and all rights therein, on which landscaping, planting or reforestation activities take place pursuant to this subchapter shall remain in the possession and control of the Department of Transportation for the duration of the construction project and shall remain so thereafter until such time as the Department of Transportation determines that such lands no longer meet its existing or projected needs. At such time, the Department of Transportation may transfer any or all of said lands to any agency, instrumentality or political subdivision of the State for the purposes of preserving them for the public good.

(b) At no time may the Department of Transportation, or any other agency, instrumentality or political subdivision of the State transfer any right in or to lands on which reforestation activities take place that would in any way change the nature of the lands from forestland or that would permit development of any kind on said lands other than for the purposes of establishing or expanding a local, state or federal park, natural area, or preserve.

(c) The Department of Transportation may perform maintenance activities such as pruning or the selective removal of diseased or dead trees as it deems necessary for the safe operation of the transportation system.

73 Del. Laws, c. 351, § 2.;



§ 208. Regulations

(a) The Department of Transportation shall promulgate such rules and regulations as it deems necessary for implementing this subchapter.

(b) All policies, standards and general specification relating to landscaping, planting and reforestation activities, as well as the planting and placement of trees, shrubs, groundcover, sod and grass, must appear within the Department of Transportation's design standards and/or regulations and must be developed in conjunction with the Department of Agriculture and the Department of Natural Resources and Environmental Control or such other public or private agencies as may be deemed appropriate by the Department.

(c) All rules and regulations promulgated pursuant to this section shall meet the requirements of the Administrative Procedure Act (Chapter 101 of Title 29).

73 Del. Laws, c. 351, § 2.;



§ 209. Mitigation needs analysis

(a) Before the Department of Transportation removes, cuts or clears any landscape improvement, tree or forest from the site of a construction project, it shall conduct an analysis, or cause the same to be conducted, to determine the total area of landscape improvements, individual trees up to 50, or if more than 50, the total acres of trees that will be removed, cut or cleared in order to complete the project.

(b) Whenever the Department of Transportation constructs or widens any major arterial, interstate connector, minor arterial, collector road or proposed road in an urbanized area of this State, the Department shall incorporate in the plans therefore provision for all costs incurred in replacing, wherever possible, shade trees to be removed in order to execute the plan. Replacement shade trees shall be a minimum height of 16 feet, balled and burlapped nursery-grown stock, and all planting work shall be done in accordance with § 728 of the Delaware Department of Transportation Standard Specifications (January 1, 1974, or latest revised edition). The place of planting trees shall be in compliance with federal law and regulations relating to the distance such trees must be planted from the edge of the roadway.

(c) If the Department of Transportation determines that it will not remove, cut or clear any trees in order to complete the construction project, it shall incorporate into the construction plans landscape improvements to improve the rights of way within the project area only, in accordance with the Department's standards as set forth herein.

(d) If the Department of Transportation determines that it will remove, cut or clear landscape improvements of 10 or fewer trees in order to complete the construction project, it shall incorporate into the construction plans requirements for landscape mitigation through the performance of landscaping and planting activities to improve the rights-of-way within the project area at a ratio of at least 1 new tree or shrub for every tree or shrub removed.

(e) If the Department of Transportation determines that it will remove more than 10 but fewer than 50 trees in order to complete the construction project, regardless of the number of acres on which those tree are situated, it shall incorporate into the construction plans requirements for landscaping and planting activities in Part II of this subchapter that will result in the planting of at least 2 trees for every tree to be removed, cut or cleared in order to complete the construction project.

(f) If the Department of Transportation determines that it will remove 50 or more trees in order to complete the construction project, it shall incorporate into the construction plans requirements for activities that will result in the reforestation of at least 1 acre of land for every acre of trees to be removed, cut or cleared in order to complete the construction project. The ratio of land on which reforestation activities occur to land from which 50 or more trees have been removed, cut or cleared shall apply equally to complete acres as well as fractions thereof.

(g) The Department of Transportation shall itself undertake the reforestation activities required pursuant to this section or shall cause the same to be undertaken.

73 Del. Laws, c. 351, § 2; 77 Del. Laws, c. 361, §§ 2, 3.;



§ 210. Inability to meet minimum requirements; alternate landscaping and planting activities

(a) If the Department of Transportation is unable to meet the minimum requirements for landscaping and planting activities set forth in Part II within the rights-of-way of the construction project with which the landscaping and planting activities are associated, it must first complete the balance of those landscaping and planting activities within other:

(1) State-owned rights-of-way which are along the same road and geographically closest to the construction project requiring landscaping and planting activities and thereafter moving outward in all directions until it has met the minimum requirements for landscaping and planting activities set forth in this part; or

(2) Within conservation easements approved and maintained by the Department of Natural Resources and Environmental Control that are within the same or an adjacent watershed.

(b) If, thereafter, the Department of Transportation remains unable to meet the minimum requirements for landscaping and planting activities set forth above within any rights-of-way it owns or controls in the State, it shall determine the number of acres of landscaping and planting activities it has been unable to mitigate and:

(1) Perform landscaping and planting activities in the State (or cause the same to be performed) at locations recommended by the Department of Agriculture Forest Service or the Department of Natural Resources and Environmental Control; or

(2) If the Department of Agriculture or the Department of Natural Resources and Environmental Control are unable to identify any locations in the State for the performance of landscaping and planting activities, transfer to either the Department of Agriculture Forest Service or the Department of Natural Resources and Environmental Control an amount equal to the dollar value per square yard necessary to plant seedlings in the area it has been unable to mitigate to be used by either Department for conducting landscaping and planting activities in the State under programs administered by those Departments.

73 Del. Laws, c. 351, § 2; 77 Del. Laws, c. 361, § 4.;



§ 211. Planting standards

(a) All landscaping and planting activities undertaken as part of the Department of Transportation's obligation to mitigate the removal, cutting or clearing of landscape improvements pursuant to this part must be conducted pursuant to a landscape plan prepared by the Delaware licensed and registered landscape design professional or by the Delaware Department of Transportation, and must be conducted:

(1) To promote transplant survival;

(2) In compliance with federal law and regulation;

(3) In compliance with any Department of Transportation design specifications relating to obstructions in the right-of-way, and the distance that landscape improvements must be planted from the travel lanes of the roadway for safety purposes and corresponding to any policies related to context sensitive design;

(4) In compliance with the Department of Transportation's landscape and reforestation policies developed in conjunction with the Department of Agriculture and the Department of Natural Resources and Environmental Control or other such public or private agencies as the Department of Transportation may deem appropriate; and

(5) To be maintainable with resources available to the Department at the time of planting, to include any permanent agreements entered into relating to maintenance.

(b) A landscape plan prepared by a Delaware-licensed and registered landscape design professional or by the Delaware Department of Transportation for use in completing the minimum landscaping and planting activities required by this part may include whatever components the Department of Transportation determines are necessary or appropriate for the area in which the activities will take place, but must at a minimum:

(1) Screen, while maintaining transportation safety standards, at least 50 percent of the frontage of industrial properties and the back sides of nonagricultural, commercial properties;

(2) Use an appropriate combination of trees, shrubs, groundcovers, and grass or sod, both within median areas and along all roads, for aesthetic and screen purposes; and

(3) Select from upper, medium and lower canopy trees, both within median areas and along all roads where space is safely available, that:

a. Are no less than 1 inch in diameter, as measured 6 inches above the established ground level when planted;

b. Are planted in sufficient quantities to achieve an aesthetically pleasing view and/or, if outside the right-of-way, wildlife habitat when fully grown.

(c) All landscaping and screening shall be in conformance with any context sensitive design and vegetative policies that are in effect at the time of the project.

(d) No landscape improvement determined to be an invasive species shall ever be knowingly planted, authorized or required by the Department of Transportation.

73 Del. Laws, c. 351, § 2; 77 Del. Laws, c. 361, §§ 5-8.;






Subchapter VIII Brandywine Valley National Scenic Byway

§ 220. Findings and intent

(a) The Brandywine Valley National Scenic Byway (the "National Scenic Byway"), which includes Delaware Route 52 within the State of Delaware from Rodney Square to the Pennsylvania Line and Delaware Route 100 from its intersection with Delaware Route 52 to the Pennsylvania line, was designated in 2005 as the first National Byway in the State of Delaware. The General Assembly hereby finds that the historic, cultural and scenic qualities of National Scenic Byway are unique and worthy of special consideration.

(b) In recognition of the foregoing, it is the intent of the General Assembly to establish a permanent, interdisciplinary advisory board comprised of such individuals as provided below, to assist policymakers and other stakeholders in preserving, maintaining and enhancing the National Scenic Byway.

78 Del. Laws, c. 402, § 1.;



§ 221. Establishment of Board

(a) There is hereby established a Brandywine Valley National Scenic Byway Advisory Board, which shall be chaired by the Secretary or his or her designee and comprised of members serving for terms of 3 years each. The following organizations shall be entitled to appoint a representative to the Board:

(1) Department of Natural Resources and Environmental Control;

(2) Department of State;

(3) Delaware Tourism Office;

(4) New Castle County;

(5) City of Wilmington and/or the Wilmington Convention and Visitors Bureau;

(6) Kennett Pike Association;

(7) Delaware Greenways;

(8) Delaware Nature Society;

(9) Centreville Civic Association;

(10) Brandywine Conservancy;

(11) Maintenance Corporation of Westover Hills;

(12) Westover Hills Woods Association; and

(13) The Harriett Tubman Underground Railroad Byway.

(b) In addition to the foregoing, the Board shall also include a representative of the hospitality industry; a representative of the Brandywine Valley museum community (including but not limited to the Hagley Museum, Longwood Gardens, Winterthur Museum and Gardens and the Brandywine River Museum); a representative of the Greenville, Centreville or Montchanin business community; and such other members as shall be nominated and appointed from time to time. Members appointed pursuant to this subsection (b) shall be nominated by a majority vote of the existing members and appointed by the Secretary.

(c) The Board shall adopt bylaws that provide for operating procedures such as election of officers, appointment of committees, designation of a quorum, conducting of meetings, and other matters that will promote the efficient operation of the Board in the performance of its duties under this chapter.

78 Del. Laws, c. 402, § 1; 70 Del. Laws, c. 186, § 1.;



§ 222. Duties and responsibilities of Board

The Board shall assist in and make recommendations regarding the protection, preservation, designation, development, operation, management and promotion of the National Scenic Byway. In connection with the foregoing, the responsibilities and powers of the Board shall include:

(1) In an advisory capacity, reviewing and participating in the development of regulations and laws that impact the National Scenic Byway, at all levels of government;

(2) Securing funding to operate programs that enhance and preserve the National Scenic Byway for residents and visitors;

(3) Recommending policies and standards related to the National Scenic Byway;

(4) Participating in the update and implementation of the Corridor Management Plan and any associated reports, studies and plans; and

(5) Preparing and submitting the biennial report described in § 223 of this title hereunder; and

(6) Such other responsibilities and powers consistent with the Board's role as an advisory body as shall be determined from time to time.

78 Del. Laws, c. 402, § 1.;



§ 223. Reports

The Board shall prepare and submit a report of its activities and accomplishments to the General Assembly no later than June 30, 2014, and every second year thereafter.

78 Del. Laws, c. 402, § 1.;









CHAPTER 3. THE DELAWARE MEMORIAL BRIDGE

§ 301. Definitions

As used in this chapter, unless the context indicates a different intent:

(1) "Bridge" means the Delaware Memorial Bridge over the Delaware River and all approaches thereto and approach highways and all other buildings or structures connected with the Bridge and all equipment essential to the operation thereof and also all property rights, easements and franchises relating thereto and deemed necessary or convenient for the construction or operation thereof and may include any highways connecting the Bridge with a state road.

(2) "Cost of Bridge" or "cost of construction" means the cost of construction, the cost of all lands, properties, rights, easements, franchises, ferries and ferry equipment acquired, the cost of all machinery and equipment, financing charges, interest prior to and during the construction and for 1 year after such Bridge is opened for public use, cost of traffic estimates and of engineering data, engineering and legal expense, cost of plans, specifications, surveys, estimates of costs and of revenues, other expenses necessary or incident to determining the feasibility or practicability of the enterprise, administrative expense, insurance or bond premiums and such other expenses as may be necessary or incidental to the financing of the Bridge, as defined in this section, the construction thereof, the placing of the same in operation and the condemnation of property necessary for such construction and operation and any obligation or expense incurred by or on behalf of the Department or by any corporation, board or authority for traffic surveys, borings, preparation of plans and specifications and other engineering services which may be utilized by the Department in the construction of the Bridge or incurred for legal expenses in connection with the authorization of the construction or financing of the Bridge shall be regarded as a part of the cost of such Bridge.

(3) "Department" means the Department of Transportation or if the Department is abolished, any board, commission or officer succeeding to the principal functions thereof or to whom the powers given by this chapter to the Department shall be given by law.

(4) "Owner" includes all persons having any title or interest in any property, rights, easements or franchises authorized to be acquired by this chapter.

(5) "Project" includes the Bridge and all additions thereto and improvements thereof, the construction of which is authorized under this chapter.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 13; 17 Del. C. 1953, § 301; 57 Del. Laws, c. 671, § 2A; 60 Del. Laws, c. 503, § 18.;



§ 302. Operation of Bridge and construction of additions

The Department may operate and maintain the Bridge, as defined in this chapter, and may construct, operate and maintain additions thereto and improvements thereof.

Code 1935, § 166; 45 Del. Laws, c. 274, § 1; 17 Del. C. 1953, § 302.;



§ 303. Acquisition of data and information

The Department shall acquire full information to enable it to maintain and operate the Bridge referred to in this chapter. It shall have access to any maps, surveys, data or information which any state agency may possess, deemed useful in the construction of the Bridge and approaches and approach highways, and the Department is empowered to acquire for such consideration and upon such terms as it may determine all data of an engineering or other character, plans, specifications, surveys, borings or other information material to the subject and deemed by the Department to be of value to it.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 2; 17 Del. C. 1953, § 303.;



§ 304. Delaware Memorial Bridge Division; Director of Division

(a) The Department may establish within the Department a Division to be known as the "Delaware Memorial Bridge Division," and may appoint a Director of such Division and fix the Director's compensation. The Director of the Division shall supervise all activities relating to the construction of the Bridge and may call for bids for construction in connection therewith, sign vouchers and perform all such acts and duties as shall be required of the Director by the Department.

(b) Upon the completion of the Bridge and the opening of the same for public use, the Delaware Memorial Bridge Division and the office of Director thereof shall forthwith cease and terminate.

45 Del. Laws, c. 274, § 3; 46 Del. Laws, c. 193, § 1; 17 Del. C. 1953, § 304; 70 Del. Laws, c. 186, § 1.;



§ 305. Power to contract; competitive bidding; accounting of expenses; annual report

(a) The Department may make and enter into all contracts and agreements with any person, public body or authority of this or any other state which it may consider necessary to or advisable for the performance of its duties and the execution of its powers under this chapter. It may establish rules and regulations covering advertising for proposals for repairs or additions thereto or improvements of the Bridge and may establish standards of eligibility for prospective bidders. It may receive sealed proposals for repairs or additions or improvements or for the materials required for such repairs, additions or improvements, reserving the right to reject any or all proposals, and the proposals shall be publicly opened at the time specified in the advertisement. The contract or contracts for such work or for the materials and supplies required therefor shall be awarded by the Department to the lowest responsible bidder, unless in the opinion of the Department the interests of the State will be better served by awarding the contract to some other bidder. The successful bidder shall promptly execute a formal contract, to be approved as to its form, terms and conditions by the Department, and shall also furnish a bond in accordance with § 6909 of Title 29, and all such provisions, as far as applicable, are incorporated herein by reference, and all of the provisions thereof applicable to bonds furnished thereunder shall be likewise applicable to bonds furnished hereunder. In the event, after advertisement referred to herein, the Department is unable to secure a satisfactory proposal for repairs, additions or improvements, it may proceed with such repairs, additions or improvements with forces employed by it for the purpose. The Department may employ engineering, architectural and construction experts and inspectors and attorneys and such other experts and employees as may be necessary in its judgment for any of the purposes herein stated and fix their compensation. All expenses incurred by the Department shall be charged by the Department to the project and the Department shall keep proper records and accounts showing each amount so charged. The amount so charged shall be paid by the Department from the funds to be supplied for the purposes of this chapter for preliminary expenses in connection with the Bridge or from funds specially appropriated for the temporary use of the Department. Any of the moneys appropriated for such temporary use of the Department prior to the furnishing of funds for the purpose of carrying out the terms of this chapter which may be used by the Department shall be repaid by the Department to the State Treasury from the funds so to be supplied. No liability or obligation shall be incurred by the Department hereunder beyond the amount of money which shall have been previously appropriated by the General Assembly or beyond the amount of the funds to be otherwise supplied for the purpose of carrying out the purposes of this chapter.

(b) The Department shall, during the month of January in each year, make a report to the Governor setting forth all of the facts necessary and pertinent to the performance by the Department of its duties under this chapter in respect to the operation and maintenance of the Bridge.

(c) The accounts of the Department in connection with the maintenance and operation of the Bridge shall be maintained separate and apart from the other accounts of the Department and shall be audited annually by the Budget Commission.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 3; 46 Del. Laws, c. 193, § 1; 17 Del. C. 1953, § 305.;



§ 306. Purchase of property for Bridge purposes

(a) The Department may purchase within this State and within the State of New Jersey, if permitted to do so by the laws of that State, solely from funds to be provided for the purposes of this chapter, such lands, sand, earth, gravel, stone, buildings, structures, rights-of-way, franchises, easements and other interest in lands, including lands under water and riparian rights of any person, railroad or municipality or political subdivision deemed by the Department to be necessary for the construction, maintenance or operation of the Bridge and all approaches (including approach highways which, in the judgment of the Department, it may be necessary to construct or cause to be constructed to provide suitable and adequate connection with existing improved highways) upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of the State or, if such property so purchased be located in the State of New Jersey, to take title thereto in the name of the Department if permitted by the laws of the State of New Jersey to do so or, in the discretion of the Department, to take such title in the name of an individual or a corporation as trustee for the Department. Whenever a price cannot be agreed upon or whenever the owner is legally incapacitated or is absent or is unable to convey valid title or is unknown, the Department may acquire by condemnation any of the above mentioned properties located within the State so deemed by the Department to be necessary for the purposes of the Department.

(b) Whenever valid title to any of the above mentioned properties which are located in the State of New Jersey cannot be acquired by the Department in its own name or in that of its trustee or nominee by amicable agreement with the owner, and the Highway Commissioner of the State of New Jersey is willing to condemn for the use of and to become a part of the highway system of the State of New Jersey any such property deemed by the Department necessary for construction, maintaining or operating that portion of the Bridge within the State of New Jersey and the eastern terminus and the approaches thereto, if reimbursed by the Department for the condemnation money or damages awarded in such condemnation and expenses thereof, the Department may enter into an agreement of reimbursement with the Highway Commissioner of the State of New Jersey for such condemnation money or damages and expenses and to secure the same by a deposit of cash or otherwise and may reimburse from the funds to be supplied for the purpose of this chapter the Highway Commissioner of the State of New Jersey or the State of New Jersey or other proper department or agency thereof for all condemnation money or damages and costs legally awarded or incurred in such condemnation. When such property is so acquired by the Highway Commissioner of the State of New Jersey as a part of the highway system of that State, the Department is authorized to construct, maintain and operate thereon or thereunder from the funds to be supplied for the purpose of this chapter any necessary part of the Bridge or the eastern approach thereto as fully as though title thereto had been acquired by the Department.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 4; 17 Del. C. 1953, § 306.;



§ 307. Title to Bridge and approaches; power to hold title to New Jersey property

The title to the Bridge within the territorial limits of this State shall at all times be in the State of Delaware, and the title to so much of the Bridge and any approaches and appurtenances thereto which may be within the State of New Jersey shall at all times be either in the name of the Department or in the name of an individual or a corporation as trustee for the Department or otherwise held as may be permitted by the laws of the State of New Jersey, but the construction, control, operation, maintenance, repair, improvement and enlargement of the Bridge shall at all times be confined to the Department. The Department, in its own name, may take and hold title to and make agreements for the use of any property in the State of New Jersey necessary for the purposes of the Bridge and approaches thereto, if permitted so to do by the laws of the State of New Jersey and, for the purpose of taking and holding such title and making such agreements, the Department is constituted a body corporate and politic, with all the usual powers thereof for the purposes last aforesaid only.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 14; 17 Del. C. 1953, § 307.;



§ 308. Use of lands under Delaware River

The State consents to the use by the Department, in any manner whatsoever in the performance of its duties hereunder, of all lands lying under the waters of the Delaware River which are within the State and are deemed by the Department to be necessary for the construction and operation of the Bridge and the approaches and appurtenances thereto.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 5; 17 Del. C. 1953, § 308.;



§ 309. Regulating use of Bridge; public utilities contracts; penalties

(a) The Department may establish regulations respecting the use of the Bridge and may contract with any person desiring the use of the Bridge, its approaches and appurtenances or any part thereof, including the approach highways, if any, for placing therein or thereon gas or oil pipelines, telephone, telegraph and electric wires or cables or for any other purpose and to fix the terms, conditions and rates of charge for such use.

(b) Whoever violates any regulation established by the Department in respect to the use of the Bridge, including regulations established by the Department regulating traffic over such Bridge and its approaches or approach highways, shall be fined not more than $100 for each such offense.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 6; 17 Del. C. 1953, § 309.;



§ 310. Insurance

The Department shall procure and keep in force adequate insurance upon the Bridge, including adequate use and occupancy insurance as well as insurance to defray the cost of removing obstacles from the Delaware River in the event of a collapse or other injury to such Bridge.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 7; 17 Del. C. 1953, § 310.;



§ 311. Employment of general manager, guards and toll keepers

The Department may employ a general manager for the purpose of supervising the operation of the Bridge and may appoint such number of guards and toll keepers as may be deemed advisable by it, and such officers are given the powers of a constable in the performance of their duties.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 8; 17 Del. C. 1953, § 311.;



§ 312. Duty to procure fidelity bonds

The Department shall procure and keep in force at all times a fidelity bond or bonds issued by a bonding company qualified to do business in this State to protect the Department against loss arising from the fraudulent or dishonest conduct of any of its managers or by any of its employees with respect to funds or property of the Department or of the State within the control of the Department, and the Department may pay the costs of such bond or bonds out of any funds in its possession as a part of the cost of the maintenance or operation of the Bridge.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 9; 17 Del. C. 1953, § 312.;



§ 313. Other crossings prohibited

So long as any bonds which may be issued in connection with the financing of the construction of the Bridge shall remain outstanding, no bridge or tunnel over or under the Delaware River for the use of the traveling public or for the transportation of goods or other property, having a terminus in this State within the distance of 10 miles north along the shore of the Delaware River and 20 miles south along such shore from the Delaware terminus of such Bridge constructed under this chapter, shall hereafter be constructed and operated by the State or by any county, municipal corporation or political subdivision of the State or by any agency or instrumentality of any thereof or by any public body or authority not created by an act of Congress of the United States or by any person, copartnership, association or corporation not created by or acting under the authority of an act of Congress of the United States.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 10; 17 Del. C. 1953, § 313.;



§ 314. Conferred powers as continuing

The powers herein conferred upon the Department shall be deemed to be continuing powers and may be exercised from time to time and shall not be deemed to be exhausted by any particular exercise thereof.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 15; 17 Del. C. 1953, § 314.;



§ 315. Application of other powers of Department

All of the powers conferred upon the Department by any other law are made applicable to the Department in the performance of its duties hereunder insofar as the same may be appropriate and consistent with the provisions hereof.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 16; 17 Del. C. 1953, § 315.;



§ 316. Power of Congress

It is recognized that the Bridge and its operation are subject to the power of the Congress of the United States to regulate commerce among the several states.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 12; 17 Del. C. 1953, § 316.;



§ 317. Exemption from taxation

The Bridge and all property acquired or used for the purposes thereof in this State shall at all times be free from all taxation within this State.

Code 1935, c. 166; 45 Del. Laws, c. 274, § 11; 17 Del. C. 1953, § 317.;



§ 318. Authority to issue bonds

(a)(1) The Department may provide by resolution, at 1 time or from time to time, for the issuance in the name of the State of revenue bonds of the State, not to exceed in the aggregate principal amount the sum of $49,050,000, including such bonds as were issued prior to the enactment of this Code, for the purpose of paying all or any part of the costs of construction of the Bridge, as defined in this chapter, or any additions thereto or improvements thereof.

(2) The principal and interest of such bonds shall be payable solely from the special fund provided in this chapter for such payment, and no part of the revenues of the Department from other sources shall in any manner be expended for the purpose of defraying the costs of the Bridge or any part thereof.

(3)a. The bonds of each issue shall be dated, shall bear interest at such rate or rates not exceeding 4 percent per annum, payable semiannually, shall mature at such time or times and may be made redeemable before maturity at such price or prices and under such terms and conditions as may be fixed by the Department prior to the issuance of the bonds.

b. The principal and interest of such bonds may be made payable in any lawful medium.

(4) The Department shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof which may be at any bank or trust company within or without the State.

(5)a. The bonds shall be signed by the Secretary of the Department and the Great Seal of the State, or a facsimile thereof, shall be affixed thereto and shall be attested by the Secretary of State, and any coupons attached thereto shall bear the facsimile signature of the Secretary of the Department.

b. In case any officer whose signature or a facsimile thereof shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(6) All revenue bonds issued under this chapter shall have, and are hereby declared to have, as between successive holders, all the qualities and incidents of negotiable instruments under the Negotiable Instruments Law of this State.

(7) Such bonds and the income therefrom shall be exempt from all taxation by the State or by any political subdivision, agency or authority thereof.

(8) The bonds may be issued in coupon or in registered form or both as the Department may determine and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest and for the reconversion of any bonds registered both as to principal and interest into coupon bonds.

(9) The Department may sell such bonds either at public or private sale in such manner and for such price as it may determine to be for the best interests of the State, but no such sale shall be made at a price so low as to require the payment of interest on money received therefor at more than 4 percent per annum, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values.

(b)(1) The proceeds of such bonds shall be used solely for the payment of the cost of construction of the Bridge and its approaches and connections and additions thereto and improvements thereof and shall be disbursed upon requests of the Secretary of the Department under such restrictions, if any, as the resolution authorizing the issuance of such bonds or the trust indenture mentioned in this chapter may provide.

(2) The proceeds of such bonds shall at no time revert to the General Fund of the State Treasury but shall at all times remain available to the Department for the purposes herein set out.

(3) If the proceeds of such bonds, by error of estimates or otherwise, shall be less than the cost of the project, additional bonds may in like manner be issued to provide the amount of such deficit; provided that the aggregate principal amount of such additional bonds, together with the principal amount of all bonds theretofore issued, shall not exceed the sum of $49,050,000 and, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose.

(4) If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds are issued, the surplus shall be paid into the fund hereinafter provided for the payment of principal and interest of such bonds.

(c)(1) Prior to the preparation of definitive bonds, the Department may, under like restrictions, issue temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.

(2) The Department may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost.

(3) Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specified and required by this chapter.

45 Del. Laws, c. 275, § 1; 17 Del. C. 1953, § 318; 50 Del. Laws, c. 575, § 1; 52 Del. Laws, c. 206, § 1; 52 Del. Laws, c. 216, § 1; 57 Del. Laws, c. 671, § 2B.;



§ 319. Bonds as legal investments for institutions and fiduciaries

Bonds issued by the Department to finance the construction of the Bridge are made securities in which all state and municipal officers and administrative departments, boards and commissions of the State, all banks, bankers, savings banks, trust companies, saving and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever authorized to invest in bonds or other obligations of the State may properly and legally invest any funds, including capital belonging to them or within their control; and such bonds are made securities which may properly and legally be deposited with and received by any state, county or municipal officer or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is authorized by law.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 1; 17 Del. C. 1953, § 319.;



§ 320. Credit of State not pledged

Revenue bonds issued under this chapter shall be payable exclusively from the funds hereinafter provided therefor from tolls and revenues. All such bonds shall contain a statement on their face that the State is not obligated to pay the same or the interest thereon except from revenues of the project for which they are issued and that the faith and credit of the State are not pledged to the payment of the principal or interest of such bonds. The issuance of revenue bonds under this chapter shall not directly or indirectly or contingently obligate the State to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

45 Del. Laws, c. 275, § 2; 17 Del. C. 1953, § 320.;



§ 321. Trust indenture

In the discretion of the Department, each and any issue of such revenue bonds may be secured by a trust indenture by and between the Department and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust indenture may pledge or assign tolls and revenues to be received but shall not convey or mortgage the Bridge or any part thereof. Either the resolution providing for the issuance of revenue bonds or such trust indenture may contain such provisions specifying, defining, protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Department in relation to the acquisition, construction, improvement, maintenance, operation, repair and insurance of the Bridge, or additions thereto, and the custody, safeguarding and application of all moneys and may also provide that the Bridge shall be constructed and paid for under the supervision and approval of consulting engineers employed or designated by the Department and satisfactory to the original purchasers of the bonds issued therefor and may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers. It shall be lawful for any bank or trust company incorporated under the laws of this State to act as such depository and to furnish such indemnifying bonds or to pledge such securities as may be required by the Department. Such indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing, such trust indenture may contain such other provisions as the Department may deem reasonable and proper for the security of bondholders. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation and repairs of the Bridge to which such indenture is related.

45 Del. Laws, c. 275, § 3; 17 Del. C. 1953, § 321.;



§ 322. Remedies of bondholders and trustees

Any holder of revenue bonds issued to finance the construction of the Bridge or any of the coupons attached thereto, and the trustee under the trust indenture, if any, except to the extent the rights herein given may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may, either at law or in equity by action, mandamus or other proceedings protect and enforce any and all rights under the laws of the United States or of this State or granted hereunder or under such resolution or trust indenture and may enforce and compel performance of all duties required by this chapter, or by such resolution or trust indenture, to be performed by the Department or any officer thereof, including the fixing, charging and collecting of tolls for the use of such Bridge.

Such resolution or trust indenture may contain provisions under which any holder of such bonds or the trustee under such trust indenture shall be entitled to the appointment of a receiver in the event of a default, and any receiver so appointed shall have and may exercise all the rights and powers of the Department with respect to the Bridge and all of the appropriate rights and powers of a receiver in equity.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 4; 17 Del. C. 1953, § 322.;



§ 323. Power to collect and pledge tolls; sinking fund

The Department may make and enforce such rules and regulations and establish, levy and collect (or may authorize by contract, franchise, lease or otherwise, the establishment, levy and collection of) such tolls, rents, rates and other charges in connection with the Bridge and any improvements or extensions thereof as it may deem necessary, proper, desirable and reasonable. The Department may pledge such tolls, rates, rents and other revenues, or any part thereof, either presently received or to be received in the future, or both, as security for the repayment with interest of any moneys borrowed by it or advanced to it for any of the purposes of the Bridge and as security for the satisfaction of any other obligation assumed by it in connection with the construction, extension, maintenance and repair of such Bridge.

Such tolls, rents, rates and other charges shall be so fixed and adjusted as to provide a fund sufficient, which, with other revenues of the Bridge, will pay (1) the cost of maintaining, repairing and operating such Bridge, unless such cost shall be otherwise provided for, and (2) the bonds and the interest thereon as the same shall become due, subject, however, to any applicable law or regulation of the United States of America. Such tolls and all other revenues derived from the Bridge shall not revert to the General Fund of the State Treasury but shall at all times remain available to the Department for the purposes herein set out. Such tolls, rates, rents or other charges shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the State. The tolls and all other revenues derived from the Bridge, except such part thereof as may be required to pay the cost of maintaining, repairing and operating the Bridge and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of the bonds or in the trust indenture, shall be set aside, at such regular intervals as may be provided in such resolution or such trust indenture, in a sinking fund which is pledged to and charged with the payment of (1) the interest upon such bonds as such interest shall fall due, (2) the principal of the bonds as the same shall fall due, (3) the necessary fiscal agency charges for paying principal and interest and (4) any premium upon bonds retired by call or purchase as herein provided. The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all bonds without distinction or priority of one over another. Subject to the resolution authorizing the issuance of bonds or of the trust indenture, any moneys in such sinking fund in excess of an amount equal to 1 years interest on all bonds then outstanding may be applied to the purchase or redemption of bonds. All bonds so purchased or redeemed shall forthwith be cancelled and shall not again be issued.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 5; 17 Del. C. 1953, § 323.;



§ 324. Reduction or cessation of tolls

When the revenue bonds issued for the Bridge, or any addition or improvement thereto, and the interest thereon shall have been paid, or a sufficient amount shall have been provided for their payment and shall continue to be held for that purpose, the collection of tolls by the Department for the use of the Bridge shall be reduced to such nominal amount as shall be sufficient, in the judgment of the Department, to provide only the funds required for maintaining, repairing and operating such Bridge, or such collection shall cease entirely if such cessation is then in any way found practicable.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 6; 17 Del. C. 1953, § 324.;



§ 325. Contributions

The Department, in addition to the moneys which may be received from the sale of revenue bonds and from the collection of tolls and other revenues derived under this chapter, may accept from any federal agency or other public or private body or from any other source grants for or in aid of the construction, maintenance or operation of the Bridge or the payment of the bonds and may receive and accept contributions from any source of either money or property or other things of value, to be held, used and applied only for the purposes for which such grants or contributions may be made.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 7; 17 Del. C. 1953, § 325.;



§ 326. Moneys as trust funds

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of revenue bonds as grants or other contributions or as tolls and revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter and none thereof shall revert to the General Fund of the State Treasury. The Department shall, in the resolution authorizing the issuance of bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds and the tolls and revenues to be received to any officer, agency, bank or trust company, who shall act as trustee of such funds and hold and apply the same to the purposes hereof, subject to such regulations as this chapter and such resolution or trust indenture may provide.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 8; 17 Del. C. 1953, § 326.;



§ 327. Revenue refunding bonds

The Department may provide by resolution for the issuance of revenue refunding bonds of the State for the purpose of refunding any revenue bonds issued under this chapter or any prior law and then outstanding. The issuance of such revenue refunding bonds, the maturities and other details thereof, the rights of the holders thereof and the duties of the State and of the Department in respect to the same shall be governed by the foregoing provisions of this chapter insofar as the same may be applicable. No revenue refunding bonds shall be issued unless issued to refund revenue bonds which have matured or will mature within 3 months, or unless issued to refund revenue bonds which are redeemable within 3 months, and the interest rate of the revenue refunding bonds shall be at least one fourth of 1 percent less than the interest rate borne by the revenue bonds so refunded. If the revenue refunding bonds do not mature prior to the earliest date of maturity of the revenue bonds refunded and the principal amount of such revenue refunding bonds maturing in any year does not exceed the principal amount of revenue bonds so refunded which would have matured in such year, such revenue refunding bonds shall rank on a parity with the revenue bonds then outstanding, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the outstanding revenue bonds.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 9; 17 Del. C. 1953, § 327.;



§ 328. State covenant for control of Bridge

The State covenants and agrees with the holders of any of the revenue bonds or other obligations issued by the Department under this chapter or any prior law for which there may be pledged the tolls, rents, rates or other revenues, or any part thereof, of the Bridge, that so long as any bonds or obligations remain outstanding and unpaid and unless and until adequate provision is made by law for the protection of the persons advancing money upon such obligations, the State will not diminish or impair the power of the Department or of any successor thereof to own, operate or control such Bridge and appurtenances or to establish, levy and collect tolls, rents, rates and other charges in connection therewith.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 10; 17 Del. C. 1953, § 328.;



§ 329. Pecuniary interest of member; penalty

Whoever, being a member or employee of the Department is either directly or indirectly pecuniarily interested in any contract or subcontract made in connection with the construction, improvement, repair, operation or maintenance of the Bridge, shall be fined not more than $1,000 or imprisoned not more than 2 years, or both.

Code 1935, c. 166; 45 Del. Laws, c. 275, § 11; 17 Del. C. 1953, § 329.;






CHAPTER 4. DELAWARE INTERSTATE HIGHWAY DIVISION

§ 401. Definitions

As used in this chapter:

(1) "Crossing" shall include a bridge or bridges over the Delaware River or a tube or tubes under said River and all approaches thereto and approach highways and all other buildings or structures connected with any such bridge or tube and all equipment essential to the operation thereof and also all property rights, easements and franchises relating thereto and deemed necessary or convenient for the construction or operation thereof and may include any elevated or depressed highways connecting any such bridge or tube with a state road.

(2) "Department" means the Department of Transportation established under this title, or if said Department shall be abolished, any board, commission or officer succeeding to the principal functions thereof, or to whom the powers given by this chapter to said Department shall be given by law.

(3) "Revenues of the Division" means the proceeds of tolls, rates, rents and other charges for the use of toll crossings constructed by the Division under authority of this chapter, including, upon the satisfaction of the indenture and supplemental indentures securing the payment of all bonds issued prior to July 27, 1955, under the authority of Chapter 275 of the Laws of Delaware, 1945, as provided by § 414 of this title, the proceeds of tolls, rates, rents and other charges for the use of the Delaware Memorial Bridge.

17 Del. C. 1953, § 401; 50 Del. Laws, c. 492, § 25; 57 Del. Laws, c. 671, §§ 3A, 3B; 60 Del. Laws, c. 503, § 18.;



§ 402. Purpose

Substantial and accumulated annual increases experienced in highway traffic for the United States as a whole and particularly for Delaware plus the concentration of interstate traffic flow through Delaware caused by the construction of the Delaware Memorial Bridge and the New Jersey Turnpike have forced upon the State the need for new construction and reconstruction of highway facilities out of all proportion to funds available to the State Highway Department. Presently scheduled express highway construction in the adjoining states of Maryland and Pennsylvania will very shortly bring to the boundaries of Delaware increased interstate traffic. To provide supplemental funds for certain highway construction and reconstruction, to provide for payment of a proportionate share of such highway construction and reconstruction costs by the interstate traffic which is producing the need for such added expenditures and to enable the State to discharge the obligations which this traffic has imposed upon it, the Delaware Memorial Bridge Division of the State Highway Department (originally created as the Delaware Crossing Division under authority of Chapter 193 of the Laws of Delaware, 1947, which as amended and revised appears as Chapter 3 of this title) is reorganized and reconstituted within the Department of Transportation with the powers and duties specified in this chapter.

17 Del. C. 1953, § 402; 50 Del. Laws, c. 492, § 1; 57 Del. Laws, c. 671, § 3C; 60 Del. Laws, c. 503, § 18.;



§ 403. Control, operation and revenues of Delaware Memorial Bridge and approaches vested in Department

The control, operation, tolls and other revenues of the Delaware Memorial Bridge and its approaches, and all of the real and personal property appurtenant thereto or used in connection therewith, shall vest in the Department subject to the rights of the holders of outstanding Delaware Memorial Bridge Revenue Bonds of the State issued prior to July 27, 1955, under the authority of Chapter 275 of the Laws of Delaware, 1945, as amended, and the State convenants that the control, operation, tolls and other revenues of said Delaware Memorial Bridge, its approaches and all real and personal property appurtenant thereto or used in connection therewith shall remain vested in the Department so long as said bonds or any bonds issued under the authority of this chapter shall remain outstanding and unpaid, or until all of the Delaware Memorial Bridge Revenue Bonds issued under authority of Chapter 275 of the Laws of Delaware, 1945, as amended, have been paid in full or provision shall have been made for the payment thereof in the manner provided by the indenture between the Department and the Equitable Trust Company of Wilmington, Delaware, dated June 1, 1948, and the supplemental indentures between said Department and said Equitable Trust Company, dated June 1, 1951 and January 1, 1952, securing the payment of the Delaware Memorial Bridge Revenue Bonds now outstanding. The Delaware Memorial Bridge shall be operated and extensions and improvements made thereto and the tolls and revenue derived therefrom accounted for and applied in strict conformity with said indenture and supplemental indentures.

17 Del. C. 1953, § 404; 50 Del. Laws, c. 492, § 3; 57 Del. Laws, c. 671, § 3D.;



§ 404. Contracts for maintenance of Delaware Memorial Bridge or repairs or improvements

The Department may make and enter into all contracts and agreements with any firm, corporation, public body or authority of this State or any other state which it may consider necessary to or advisable for the maintenance of the Delaware Memorial Bridge or for repairs or additions thereto or improvements thereon.

17 Del. C. 1953, § 405; 50 Del. Laws, c. 492, § 4; 57 Del. Laws, c. 671, § 3D.;



§ 405. Construction of toll crossings, highways, express highways and parallel service roads; operation of competitive commercial enterprises

The Department may, with the approval of the Governor, construct toll crossings over or under the Delaware River between the State of Delaware and the State of New Jersey and may construct, reconstruct or improve such highways and express highways, as defined in § 101 of this title, in the State as the Department, in its sole discretion, designates necessary to carry traffic to and from the Delaware Memorial Bridge and to and from any other toll crossing constructed after July 27, 1955, or to be constructed, by the Department under this chapter, provided that no commercial enterprise or activity for serving motorists, other than emergency services for disabled vehicles, shall be conducted within or on any property designated as, or acquired for or in connection with any such express highway. The Department may construct on such property at locations it deems appropriate connecting service roads parallel to such express highways in such manner as to facilitate the establishment and operation of competitive commercial enterprises for serving motorists on private property abutting such service roads. The cost of such parallel service roads may be included in the cost of construction, reconstruction or improvement of expressways authorized in this chapter. In considering any construction, reconstruction or improvement of highways as herein authorized, the Department shall give first consideration to express highways for the use of traffic to and from the Delaware Memorial Bridge.

17 Del. C. 1953, § 406; 50 Del. Laws, c. 492, § 5; 57 Del. Laws, c. 671, §§ 3D-3F.;



§ 406. Acquisition of property for toll crossings

(a) The Department may purchase within this State and within the State of New Jersey, if permitted to do so by the laws of that State, such lands, sand, earth, gravel, stone, buildings, structures, rights-of-way, franchises, easements and other interests in land, including lands under water and riparian rights of any person, copartnership, association, railroad or other corporation or other municipality or political subdivision deemed by the Department to be necessary for the construction, maintenance or operation of any toll crossing which the Department may acquire, construct or maintain under this chapter upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon by it and the owner thereof and to take title thereto in the name of the State or, if such property so purchased be located in the State of New Jersey, to take title thereto in the name of the Department if permitted by the laws of the State of New Jersey to do so, or, in the discretion of the Department, to take such title in the name of an individual or a corporation as trustee for the Department. Whenever a price cannot be agreed upon or whenever the owner is legally incapacitated or is absent or is unable to convey valid title or is unknown, the Department may acquire by condemnation any of the above mentioned properties located within this State and deemed by the Department to be necessary as aforesaid for said purposes.

(b) Whenever valid title to any of the properties mentioned in subsection (a) of this section which are located in the State of New Jersey cannot be acquired by the Department in its own name or in that of the trustee or nominee by amicable agreement with the owner or owners and the Highway Commissioner of the State of New Jersey or other appropriate officer or agency of the State of New Jersey is willing to condemn, for the use of and to become a part of the highway system of the State of New Jersey, and such property deemed by the Department necessary for constructing, maintaining or operating any toll crossing which the Department may construct and maintain, if reimbursed for the condemnation money or damages awarded in such condemnation and expenses thereof, the Department may enter into an agreement of reimbursement with the Highway Commissioner of the State of New Jersey or such other appropriate officer or agency for such condemnation money or damages and expenses and to secure the same by a deposit of cash or otherwise and may reimburse said Highway Commissioner of the State of New Jersey or the State of New Jersey or other appropriate officer or agency thereof for all condemnation money or damages and costs legally awarded or incurred in such condemnation. When such property is so acquired by the Highway Commissioner of the State of New Jersey or other appropriate officer or agency of said State as a part of the highway system of that State, the Department may construct, maintain and operate thereon or thereunder any toll crossing which the Department may construct and maintain under this chapter as fully as though title thereto had been acquired by the Department. The Department shall pay all costs and expenses of acquiring such properties out of its unencumbered revenues or out of the proceeds of the sale of its revenue bonds.

17 Del. C. 1953, § 407; 50 Del. Laws, c. 492, § 6; 57 Del. Laws, c. 671, §§ 3D, 3G.;



§ 407. Use of lands under Delaware River

The State of Delaware consents to the use by the Department, in any manner whatsoever in the performance of its duties under this chapter, of all lands lying under the waters of the Delaware River which are within the State and are deemed by the Department to be necessary for the construction and operation of the Delaware Memorial Bridge and of any other toll crossing which the Department may construct or maintain under this chapter.

17 Del. C. 1953, § 408; 50 Del. Laws, c. 492, § 7; 57 Del. Laws, c. 671, § 3D.;



§ 408. Regulations for use of Bridge or other toll crossings for public utility facilities; penalty for violations

(a) The Department may establish regulations respecting the use of the Delaware Memorial Bridge and/or any other toll crossing which it may construct or maintain by this chapter by any person, partnership, association or corporation desiring to use said crossing, its approaches, appurtenances or any part thereof, including the approach highways connecting with such Bridge, for placing therein or thereon gas or oil pipe lines, telephone, telegraph and electric wires or cables or for any other purpose and to fix the terms, conditions and rates of charge for such use.

(b) Whoever violates any regulation established by the Department in respect of the use of any such crossing, including regulations established by the Department regulating traffic over any such crossing and its approaches or approach highways, shall be fined not more than $100 for each such offense.

17 Del. C. 1953, § 409; 50 Del. Laws, c. 492, § 8; 57 Del. Laws, c. 671, § 3D.;



§ 409. Insurance

The Department shall procure and keep in force adequate insurance upon any toll crossing constructed or operated by it, including adequate use and occupancy insurance as well as insurance to defray the cost of removing obstacles from the Delaware River in the event of a collapse or other injury to such crossing.

17 Del. C. 1953, § 410; 50 Del. Laws, c. 492, § 9; 57 Del. Laws, c. 671, § 3D.;



§ 410. Employment of general manager, guards and toll keepers; indemnity bond

(a) The Department may employ a general manager for the purpose of supervising the operation of toll crossings constructed or maintained by it and may appoint such number of guards and toll keepers as may be deemed advisable by it for the proper operation of the Delaware Memorial Bridge and any toll crossing over the Delaware River constructed or maintained by the Department.

(b) The general manager, guards and toll keepers shall have the powers of a constable in the performance of their duties, and the Department shall procure and keep in force at all times a fidelity bond or bonds issued by a bonding company qualified to do business in this State to protect the Department against loss arising from the fraudulent or dishonest conduct of any such persons with respect to funds or property of the Department or of the State within the control of the Department, and the Department may pay the costs of such bond or bonds out of its revenues.

17 Del. C. 1953, § 411; 50 Del. Laws, c. 492, § 10; 57 Del. Laws, c. 671, § 3D.;



§ 411. Other crossings prohibited

(a) As long as any bonds issued prior to July 27, 1955, under Chapter 275 of the Laws of 1945, as amended, shall remain outstanding and unpaid or until provision shall have been made for the payment thereof as provided in the indentures securing such bonds, no bridge or tunnel over or under the Delaware River for the use of the traveling public or for the transportation of goods or other property, having a terminus in this State within the distance of 10 miles north along the shore of the Delaware River and 20 miles south along such shore of the Delaware terminus of the Delaware Memorial Bridge shall, after July 27, 1955, be constructed and operated by the State, by the Department or other agency of the State or by any county, municipal corporation or political subdivision of the State or by any agency or instrumentality thereof or by any public body or authority not created by an act of Congress of the United States or by any person, copartnership, association or corporation not created by or acting under authority of an act of Congress of the United States.

(b) The State covenants that if the Department shall issue bonds under this chapter, no crossing of the Delaware River shall thereafter be constructed and operated by the State, by the Department or by any other agency of the State or by any county, municipal corporation or political subdivision of the State or by any agency or instrumentality thereof or by any public body or authority not created by an act of Congress of the United States or by any person, copartnership, association or corporation not created by or acting under authority of an act of Congress of the United States, which shall compete with the Delaware Memorial Bridge or with any toll crossing over or under the Delaware River to be constructed in whole or in part out of the proceeds of such bonds, and the Department may agree with the holders of its bonds as to the character and location of any crossing which shall be deemed to be a competitive crossing within the meaning of this section, and such determination shall be binding upon the State and the Department, so long as any of such bonds remain outstanding and unpaid or until provision for their payment shall have been made in the manner provided in the resolution or indenture pursuant to which such bonds shall have been issued.

17 Del. C. 1953, § 412; 50 Del. Laws, c. 492, §§ 11, 23; 57 Del. Laws, c. 671, § 3D.;



§ 412. Exemption from taxation

All toll crossings constructed or operated and maintained by the Department under this chapter and all property acquired or used by the Department in connection therewith shall at all times be free from all taxation within this State.

17 Del. C. 1953, § 413; 50 Del. Laws, c. 492, § 12; 57 Del. Laws, c. 671, § 3D.;



§ 413. Bonds for construction of facilities

The Department may issue, in the name of the State, revenue bonds of the State, payable solely from the revenues of the Department, for the purpose of paying the cost of construction (including interest during the period of construction and for 1 year thereafter) of any toll crossing which it may construct under this chapter or to defray the cost of constructing or improving highways, and for the purpose of refunding any bonds issued under this chapter, at or prior to the maturity thereof.

17 Del. C. 1953, § 414; 50 Del. Laws, c. 492, § 13; 57 Del. Laws, c. 671, §§ 3D, 3H.;



§ 414. Bonds for refunding of outstanding obligations

The Department may issue, in the name of the State, revenue bonds of the State, payable solely from the revenues of the Department, at any time after July 27, 1955, for the purpose of refunding at or prior to maturity, all bonds issued prior to such date under the authority of Chapter 275 of the Laws of Delaware, 1945, as amended, in an aggregate principal amount not exceeding the principal amount of said outstanding bonds and the redemption premium, if any, required to be paid upon their redemption prior to maturity, the fees and expenses of the trustee named in the indenture and supplemental indentures securing such bonds, the interest which will become due upon such bonds to the date of their redemption and all legal and other expenses incident to the issuance of said bonds, and the Department may deposit with the trustee named in the indenture and supplemental indentures securing the payment of said outstanding bonds, out of the proceeds of such refunding bonds, such amount as shall be required to authorize such trustee to satisfy such indenture and supplemental indentures.

17 Del. C. 1953, § 415; 50 Del. Laws, c. 492, § 14; 57 Del. Laws, c. 671, § 3D.;



§ 415. Form and terms of bonds; disposition of proceeds

(a)(1) All bonds issued under the authority of this chapter shall be dated, shall bear interest at such rate or rates, not exceeding 5 percent per annum, payable semiannually, shall mature at such time or times and may be made redeemable before maturity at such times and at such price or prices and under such terms and conditions as may be fixed by the Department prior to the issuance of the bonds.

(2) The principal of and the interest upon such bonds may be made payable in any lawful medium.

(3) The Department shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be any bank or trust company within or without the State.

(4)a. The bonds shall be signed by the Secretary of Transportation and the Great Seal of the State or a facsimile thereof shall be affixed thereto and shall be attested by the Secretary of State and any coupons attached thereto shall bear the facsimile signature of the Secretary of Transportation.

b. In case any officer whose signature or facsimile thereof shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or facsimile shall, nevertheless, be valid for all purposes, as if the officer had remained in office until delivery.

(5) All bonds issued under this chapter shall have, and are declared to have, all the qualities and incidents of negotiable instruments under Title 6.

(6) Such bonds and the income therefrom shall be exempt from all taxation by the State or by any political subdivision, agency or authority thereof.

(7)a. The bonds may be issued in coupon or registered form, or both, as the Department may determine, and provision may be made for the registration of any coupon bond as to principal alone or as to both principal and interest, and for the reconversion of any bonds registered both as to principal and interest into coupon bonds.

b. The Department may exchange such bonds for bonds issued under Chapter 275 of the Laws of Delaware 1945, as amended, or issued under this chapter or may sell such bonds either at public or private sale in such manner and for such price as it may determine to be for the best interests of the State, but no such sale may be at a price so low as to require the payment of interest on money received therefor at more than 5 percent per annum, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values.

(c)(1) The proceeds of such bonds, exclusive of accrued interest, shall be used solely for the purposes specified in the resolution of the Department authorizing the issuance thereof, or as set forth in the indenture securing their payment, which purposes may include redemption premiums, interest on bonds to be refunded to the redemption date or date of maturity thereof and all legal and other expenses of their issuance and shall be disbursed under such restrictions, if any, as said resolution or trust indenture may provide.

(2) The proceeds of such bonds shall at no time revert to the General Fund of the State Treasury but shall at all times be available to the Department for the aforesaid purposes, provided, however, that if the proceeds of the bonds of any issue shall exceed the amount required for the purpose or purposes for which such bonds are authorized to be issued, the surplus may be used for any purpose of the Department authorized in this chapter or for the payment of the principal of or interest on its outstanding bonds.

(d)(1) Prior to the preparation of definitive bonds the Department may issue temporary bonds with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.

(2) The Department may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost.

(3) Such bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specified and required by this chapter.

17 Del. C. 1953, § 415; 50 Del. Laws, c. 492, § 15; 57 Del. Laws, c. 671, §§ 3D, 3I; 60 Del. Laws, c. 503, § 19; 70 Del. Laws, c. 186, § 1.;



§ 416. Bonds as legal investments for institutions and fiduciaries, and as legal deposit

Bonds issued under the authority of this chapter are made securities in which all state and municipal officers and administrative departments, boards and commissions of the State, all banks, bankers, savings banks, trust companies, saving and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever, who now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control; and such bonds are made securities which may properly and legally be deposited with and received by any state, county or municipal officer or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may after July 27, 1955 be authorized by law.

17 Del. C. 1953, § 417; 50 Del. Laws, c. 492, § 15.;



§ 417. Credit of State not pledged

Bonds issued under this chapter shall be payable exclusively from the revenues of the Department and shall contain a statement on their face that the state shall not be obligated to pay the bonds or the interest thereon except from such revenues, and that the faith and credit of the State are not pledged to the payment of the principal or interest on such bonds. The issuance of bonds under this chapter shall not directly or indirectly or contingently obligate the State to levy or pledge any form of taxation whatever therefor or to make any appropriation for their payment.

17 Del. C. 1953, § 418; 50 Del. Laws, c. 492, § 16; 57 Del. Laws, c. 671, § 3D.;



§ 418. Trust indenture

(a) In the discretion of the Department, each and any issue of such bonds may be secured by a trust indenture by and between the Department and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State.

(b) Such trust indenture may pledge or assign the revenues of the Department, but shall not convey or mortgage any toll crossing or other properly operated or maintained by the Department.

(c) Either the resolution providing for the issuance of the bonds or such trust indenture may contain such provisions specifying, defining, protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Department in relation to the acquisition, construction, improvement, maintenance, operation, repair and insurance of any toll crossing or additions thereto, and the custody, safeguarding and application of all moneys, and may also provide that any toll crossing constructed by the Department shall be constructed and paid for under the supervision and approval of consulting engineers employed or designated by the Department, and satisfactory to the original purchasers of the bonds issued therefor, and may also require that the security given by contractors and by any other depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers.

(d) It shall be lawful for any bank or trust company incorporated under the laws of this State to act as such depository and to furnish such indemnifying bonds or to pledge such securities as may be required by the Department.

(e) Such indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations.

(f) In addition to the foregoing, such trust indenture may contain such other provisions as the Department may deem reasonable and proper for the security of the bondholders.

(g) All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation and repairs of any toll crossing to which such indenture is related or may be paid out of the revenues of the Department.

17 Del. C. 1953, § 419; 50 Del. Laws, c. 492, § 17; 57 Del. Laws, c. 671, § 3D.;



§ 419. Remedies of bondholders and trustees

Any holder of bonds issued under this chapter or any of the coupons attached thereto and the trustee under the trust indenture, if any, except to the extent the rights given by this chapter may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may, either at law or in equity by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the United States or of the state or granted under this chapter or under such resolution or trust indenture, and may enforce and compel performance of all duties required by this chapter or by such resolution or trust indenture, to be performed by the Department or any officer thereof, including the fixing, charging and collecting of tolls for the use of any toll crossing operated by the Department.

Such resolution or trust indenture may contain provisions under which any holder of such bonds or the trustee under such trust indenture shall be entitled to the appointment of a receiver in the event of a default, and any receiver so appointed shall have and be entitled to exercise all the rights and powers of the Department with respect to the crossings operated or maintained by the Department and all of the appropriate rights and powers of a receiver in equity.

17 Del. C. 1953, § 420; 50 Del. Laws, c. 492, § 18; 57 Del. Laws, c. 671, § 3D.;



§ 420. Power to collect and pledge tolls and revenues; fixation of tolls, rates or charges

(a) The Department may make and enforce such rules and regulations and establish, levy and collect (or authorize by contract, franchise, lease or otherwise, the establishment, levy and collection of) such tolls, rents, rates and other charges for the use of any toll crossing operated by the Department or any improvements or extensions thereof as it may deem necessary, proper, desirable and reasonable, and the Department may pledge such tolls, rates, rents and other revenues, or any part thereof, either presently received or to be received in the future, or both, as security for the repayment with interest of any moneys borrowed by it or advanced to it and as security for the satisfaction of any other obligation assumed by it under the authority of this chapter.

(b) Such tolls, rates, rents and other charges shall be so fixed and adjusted so as to provide funds at least sufficient, together with any other revenues of the Department, to pay the cost of maintaining, repairing and operating the toll crossings operated and maintained by the Department, and the principal of and the interest upon the outstanding revenue bonds of the Department, subject, however, to any applicable law or regulation of the United States of America now in force or enacted or made after July 27, 1955. Such tolls and all other revenues of the Department shall not revert to the General Fund of the State Treasury but shall at all times be available to the Department for the purposes set forth in this chapter. Such tolls, rates, rents or other charges shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the State.

(c) The Department shall not impose, establish, levy or collect a toll that it would otherwise be permitted to impose, establish, levy or collect under this section, for any emergency vehicle of a volunteer fire company or volunteer ambulance company, or any emergency vehicle engaged in the ordinary course of business of a volunteer fire company or a volunteer ambulance company.

(d) The Department shall not impose, establish, levy or collect a toll that it would otherwise be permitted to impose, establish, levy or collect under this section for any emergency vehicle of a police agency, including marked, semi-marked or unmarked vehicles, engaged in the ordinary course of business of a state, county or municipal police agency.

17 Del. C. 1953, § 421; 50 Del. Laws, c. 492, § 19; 57 Del. Laws, c. 671, § 3D; 70 Del. Laws, c. 269, § 1; 70 Del. Laws, c. 468, § 1.;



§ 421. Contributions

The Department, in addition to the moneys which may be received from the sale of bonds and from the collection of tolls and other revenues derived under this chapter, shall have authority to accept from any federal agency or other public or private body, or from any other source, grants or contributions of money or property for or in aid of the construction, maintenance or operation of the toll crossings maintained and operated by it or for or in aid of the construction, reconstruction or improvement of any highway which is authorized by this title, or for the payment of its bonds.

17 Del. C. 1953, § 422; 50 Del. Laws, c. 492, § 20; 57 Del. Laws, c. 671, §§ 3D, 3J.;



§ 422. Moneys as trust funds

All moneys received pursuant to this chapter, whether as proceeds from the sale of bonds or grants or other contributions, or as tolls and revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this chapter. The Department shall, in the resolution authorizing the issuance of bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds and the tolls and revenues to be received, to any officer, agency, bank or trust company, who shall act as trustee of such funds, and shall hold and apply the same to the purposes of this chapter, subject to such regulations as this chapter and such resolution or trust indenture may provide.

17 Del. C. 1953, § 423; 50 Del. Laws, c. 492, § 21; 57 Del. Laws, c. 671, § 3D.;



§ 423. State covenant for control of crossings

The State covenants and agrees with the holders of any of the bonds issued by the Department under this chapter, for which there may be pledged the revenues of the Department or any part thereof, that so long as said bonds or obligations remain outstanding and unpaid and unless and until adequate provision is made by law for the protection of the persons advancing money upon such obligations, the State will not diminish or impair the power of the Department or of any successor thereof to operate or control any toll crossing constructed or maintained and operated by it, including the Delaware Memorial Bridge or to establish, levy and collect tolls, rates, rents or other charges in connection therewith.

17 Del. C. 1953, § 424; 50 Del. Laws, c. 492, § 22; 57 Del. Laws, c. 671, § 3D.;



§ 424. Pecuniary interest of member or employee; penalty

Whoever, being a member or employee of the Department, is directly or indirectly pecuniarily interested in any contract or subcontract made in connection with the construction, improvement, repair, operation or maintenance of any toll crossing operated or maintained by the Department shall be fined not more than $1,000 or imprisoned not more than 2 years or both.

17 Del. C. 1953, § 425; 50 Del. Laws, c. 492, § 24; 57 Del. Laws, c. 571, §§ 3D, 3K.;



§ 425. Penalty for nonpayment of toll

Whoever uses or attempts to use any toll crossing operated or maintained by the Department without paying the toll at the rate then in force for such use, shall be fined not more than $100 or imprisoned not more than 30 days or both.

17 Del. C. 1953, § 426; 50 Del. Laws, c. 492, § 24; 57 Del. Laws, c. 671, § 3D.;



§ 426. Construction of chapter

This chapter shall be liberally construed to carry its purposes into effect.

17 Del. C. 1953, § 427; 50 Del. Laws, c. 492, § 26.;






CHAPTER 5. HIGHWAYS, ROADS AND BRIDGES GENERALLY

§ 501. Use of public road or bridge by railway

No public road or bridge shall be used or occupied by any electric or other railway without the consent of the Department being first obtained, and such operation shall be subject to such regulations and conditions as the Department may from time to time prescribe.

19 Del. Laws, c. 677; Code 1915, § 1577; 40 Del. Laws, c. 107, § 1; Code 1935, § 1669; 17 Del. C. 1953, § 501.;



§ 502. Closing of roads during repair

(a) Whenever, in the judgment of the Department, it is necessary to close a road or a portion thereof which is being constructed, improved or repaired by the Department, upon the adoption of a resolution by the Department to the effect that it is necessary to close such road, or portion thereof for either of the aforesaid reasons, the Department, or those having charge of the construction, improvement or repair, shall have the right to close such road, or portion thereof, to public travel by the erection of barriers or otherwise.

(b) Whoever, being other than an ordinary foot traveler, uses such road, or portion thereof while the same is closed pursuant to the resolution for any purpose whatever shall be fined not more than $100.

(c) Nothing herein contained shall in any way affect the right of persons using the road or portion thereof so closed for the purpose of necessary ingress, egress or regress to any property located thereon.

29 Del. Laws, c. 108; 40 Del. Laws, c. 107, § 1; Code 1935, § 1666; 17 Del. C. 1953, § 502.;



§ 503. Nuisance; penalty

Whoever encroaches upon, or obstructs or commits any nuisance in, a public road or willfully obstructs or injures a public bridge shall be fined not less than $15 nor more than $50. In case of a continuing nuisance, the judge shall order the person to abate the nuisance within a given time, and, on failure to do so, a writ of execution shall be issued to the sheriff commanding the person to abate the same. The sheriff's fee for executing the writ shall be $3 a day and all expenses, to be paid by the defendant, which payment may be enforced by attachment and imprisonment.

Code 1852, § 1133; Code 1915, § 1575; Code 1935, § 1664; 17 Del. C. 1953, § 503; 70 Del. Laws, c. 186, § 1.;



§ 504. Entry upon contiguous or adjacent lands or streams; assessment of damages; hindering or obstructing work; penalty

(a) In order to obtain the free passage of water for drainage of any road or causeway under its jurisdiction, the Department or its agents may enter upon any lands contiguous or adjacent to such road or causeway in order to maintain or repair any existing artificial or natural ditch, drain, culvert or sewer.

(b) In order to keep the waters of ditches, drains, streams and creeks within their proper channels, thereby preventing them from encroaching upon or flooding any road or causeway under its jurisdiction, the Department or its agents may enter upon and occupy the beds of any ditches, drains, streams and creeks contiguous or adjacent to such roads or causeways and perform such work of construction, improvement or maintenance as may be necessary or desirable to prevent such encroachment or flooding.

(c) Damages, if any, sustained by the owner of such contiguous or adjacent lands or ditch, drain, stream or creek beds as the result of operations under subsections (a) or (b) of this section, or both, shall be adjusted by agreement between the Department or its agents and such owner. If, however, the Department or its agents is unable to agree with such owner as to the damages sustained, if any, and the damages claimed are less than $1,000, the issue of damages, shall be submitted to the Court of Common Pleas. Such Court of Common Pleas shall have full and complete jurisdiction to hear and determine such issue of damages, if any. In order to invoke the jurisdiction of such Court of Common Pleas, the Department or its agents shall apply to it for a summons directed to the sheriff of the county commanding the sheriff to summon such owner to appear before the Court at a time and place specified in such summons, not less than 5 days nor more than 15 days from the date thereof, for the purpose of having the issue of damages, if any, determined. Such Court shall determine the issue of damages, if any, in accordance with the procedures contained in the statutes governing the trial of civil actions before Courts of Common Pleas generally.

(d) The judgment of the Court of Common Pleas shall not become final until 15 days after it has been handed down. While the case is pending and during the 15-day period after judgment, the owner may file a demand in writing with the Court of Common Pleas and with the Department that the case be brought before the Superior Court as a condemnation proceeding under Chapter 61 of Title 10. During the same period the Department shall also have the right to abandon the proceedings and proceed with condemnation in the Superior Court. Upon timely demand or abandoning as herein provided, the Department shall proceed with condemnation under Chapter 61 of Title 10. If such demand or abandoning is done after the judgment is handed down but before the end of the 15-day period, the judgment of the Court of Common Pleas shall be vacated.

(e) In cases where the owner claims damages of more than $1,000, the Court of Common Pleas shall have no jurisdiction and all proceedings where there is a failure to agree on damages shall be under Chapter 61 of Title 10.

(f) The amount of damages ultimately determined or agreed upon shall be paid out of funds appropriated to the Highway Department by the State Treasurer to such owner, when properly notified by the Department or its agents.

(g) Whoever hinders or delays the Department or its agents in the construction, repair or maintenance of any such ditch, drain, culvert or sewer or whoever stops, fills up, injures or obstructs any such ditch, drain, culvert or sewer, or whoever obstructs, diverts or changes the course of any such stream or creek without authority from the Department or its agents shall be fined not more than $100 for every such offense.

Code 1852, § 1126; Code 1915, § 1571; 27 Del. Laws, c. 174, § 5; 40 Del. Laws, c. 107, § 1; Code 1935, § 1662; 17 Del. C. 1953, § 504; 50 Del. Laws, c. 504, § 1; 57 Del. Laws, c. 671, § 4A; 70 Del. Laws, c. 186, § 1.;



§ 505. Selling of nonuniform traffic-control devices; penalty

Whoever sells or offers for sale for use on any public highway in this State any traffic-control device which does not conform to the Delaware Manual on Uniform Traffic-Control Devices for Division of Highways shall be fined not less than $25 nor more than $1,000 and shall make restitution to the purchaser in an amount equal to the entire sum originally paid for the device or devices. In the event a sale consists of the sale of more than 1 separate device, each sale of each separate device shall constitute a violation of this section.

Code 1852, §§ 1081, 1082; Code 1915, § 1568; Code 1935, § 1661; 17 Del. C. 1953, § 505; 60 Del. Laws, c. 700, § 1.;



§ 506. Maintenance priority of roads used for school buses or mail routes

All roads under the jurisdiction of the Department over which school buses and mail routes are established shall have first consideration in the expenditure of state road funds for the purpose of making and maintaining the roads passable at all times.

36 Del. Laws, c. 130; Code 1935, § 1658; 17 Del. C. 1953, § 506.;



§ 507. Coordinating new development with local transportation improvements

(a) Legislative findings. —

(1) Under Chapters 1 and 5 of this title, the Department of Transportation reviews and approves entrance design and internal transportation network requirements for new and existing real property developments. This review process often identifies necessary additional improvements to the local transportation system to accommodate the predicted impact of the new development. Under normal conditions, the new development may not in and of itself cause the need for new local transportation improvements, but instead acts as a triggering event in combination with pre-existing traffic growth patterns in the area.

(2) On occasion, there is insufficient right-of-way for the construction of these off-site improvements, or the Department's own schedule for making the improvements as part of its capital program is on a different schedule than the entity seeking development approval. Under appropriately defined conditions, it is proper that the entities seeking development approval contribute toward the cost of obtaining the necessary rights-of-way in lieu of altering the timing of the State's own investments in such improvements.

(3) Under appropriately defined conditions, the Department should also be able to use its full powers to obtain the necessary rights-of-way for such improvements, triggered by the combination of pre-existing traffic conditions and the proposed new development, as well as to oversee the installation of the required improvements.

(4) Even when there is sufficient right-of-way for the required improvements, there are other compliance issues that the local land use approval process may not fully take into account, such as the impact of the improvements on the State's ability to comply with federal Clean Air Act [42 U.S.C. § 7401 et seq.] regulations, or the linkage between the proposed development and the State's own land use planning and development policies.

(5) Therefore, the Department should enact appropriate rules and regulations to determine where and under what conditions it will use its powers to acquire real property interests for the construction of such improvements, to enforce the maintenance of safe operating conditions for the traveling public during the construction of these improvements, and to assure continued compliance with applicable environmental and other legal requirements implicated by these improvements.

(b) Implementation. — The Department of Transportation is authorized and directed to enact rules and regulations to complement its existing authority under Chapters 1 and 5 of this title relating to new developments and their impacts on the local transportation network, as follows:

(1) If the predicted impact of a new development creates a need for additional improvements within the local transportation network for which additional rights-of-way must be acquired, the regulations shall outline the procedures for the use of the Department's powers under § 137 of this title for this purpose, using contributed funds from the entity triggering the need.

(2) In using this authority, such additional improvements shall be limited to those that do not implicate the State's ability to comply with the air quality conformity regulations of the federal Clean Air Act [42 U.S.C. § 7401 et seq.].

(3) Furthermore, the use of the authority granted pursuant to this section is limited to those geographic areas defined by the State's land use policies as appropriate for the type and extent of the proposed development.

(4) As part of the approval process for projects built pursuant to this authority, the Department shall consult with state and local governmental representatives in the area of the proposed improvements. The Department shall also establish procedures for public notice and comment on the potential impacts of the development and the proposed changes to the local transportation network.

(5) The regulations shall also provide for 2 alternative methods of constructing the necessary improvements.

a. The preferred alternative shall be an agreement with the entity seeking development approval to assume direct responsibility for planning, design, inspection, and construction of the improvements. At a minimum, the agreement shall also include terms giving the Department appropriate provisions for quality assurance and quality control of the construction of the additional local improvements.

b. If the Department determines in its discretion that such an agreement is not feasible and practical under the circumstances, it may instead assume responsibility for the scheduling, planning, design, construction, and inspection of the off-site improvements as a regular Department project, to be wholly funded by the entity seeking development approval.

74 Del. Laws, c. 404, § 1.;



§ 508. Dedication of new roads for state maintenance; approval required; security

(a)(1) No person, firm or corporation shall construct, or cause to be constructed any new road or street outside the corporate limits of any city or town and intended to be dedicated by the owner thereof to the public use, including the initial installation of traffic and street name signs, unless such road or street is in conformity with plans and specifications approved by the Department and with this section. At a minimum, the initial installation of street name signs must include the placement of such signs at each intersection of the new street with any other street, capable of being read from each direction on any street at each intersection. The new road or street shall be a continuation of an existing or proposed public road designed to be part of the general highway system of the State. Such construction shall be performed pursuant to a written agreement, signed by the developer as hereinafter defined incorporating but not limited to the plans and specifications approved by the Department, the posted security for completion, the location of any decorative subdivision entrance signs installed by the developer, and whatever other terms the Department, in its sole discretion, determines may be necessary. The owner or person actually engaged in any development or construction of residential or commercial property as determined by the Department which will affect or require access onto state-maintained highways, streets and roads shall be known as the "developer" for purposes of this section.

(2) Pursuant to the terms of this section and such rules, regulations, standards and/or regulations as may be adopted by virtue thereof, the Department shall accept such roads or streets constructed in compliance herewith into the state maintenance system; provided, however, that with regard to any road or street constructed to serve any dwelling, building or facility, etc., other than single family residences, the Department shall have the sole discretion as to whether such road or street shall be accepted into the state maintenance system.

(b) Before commencement of any construction undertaken pursuant to this section, including the installation of utilities within the dedicated right-of-way, the developer shall first post with the Department a good and sufficient bond, certified check, letter of credit or other form of security in a manner and form approved by the Department and in such amount as may be fixed, but not to exceed 10% of the estimated cost of such construction as approved by the Department, which bond, certified check, letter of credit or the like, shall be conditioned on the faithful performance and satisfactory completion of the obligations imposed by subsection (a) of this section. In the event the developer, regardless of corporate name, has been adjudged by the Department to be in violation of this section and/or has not maintained a satisfactory record of compliance on repair and construction completion as determined by the Department, then the Department may require a bond, certified check, letter of credit or other form of security, consistent herewith in an amount not to exceed 100 percent of the cost of such construction.

(c)(1) The Department shall inspect any new road or street being constructed in accordance with this section as well as any construction including utilities within the road or street right-of-way to insure that the construction is in conformity with standards, plans and specifications approved by the Department. Upon dedication of the right-of-way to the public use and satisfactory completion of the street or road construction including its connection to an existing state maintained road within the sole judgment, discretion and approval thereof by the Department, the Department shall so notify the developer that the new road or street has been accepted into the state maintenance system and that the dedicated right-of-way has been accepted according to the terms of such acceptance.

(2) A signature from a Department inspector shall be obtained before the Department can accept a road from a developer into the state maintenance system.

(3) The Department shall inform by letter an officer of the maintenance association, if any, in the development in which the road will be dedicated, that the Department has accepted the road from the developer. The Department shall send copies of such letter to the state Senator and state Representative. Such letter shall indicate the acceptance date of the roadway(s) and an explanation of the State's 3-year good faith warranty.

(4) The Department, upon acceptance, shall thereafter assume the sole and absolute care, management and control of the new road or street as a public road or street. Until such time as the Department accepts the new road or street, the developer or the developer's legal successor in interest shall be solely responsible for maintenance thereof.

(5) The Department's standards for newly constructed residential subdivision streets include a decorative sign that includes the name of the subdivision and a logo of the State's famous patriot, Caesar Rodney. These new signs shall be installed at each newly approved subdivision and shall be paid for by the developer or developers of such subdivision. Existing subdivisions may also request the Department to install these new signs in place of other signs previously used by the Department. Such requested replacement signs shall be paid for by the subdivision or from Community Transportation Funds allocated by a legislator requesting such signs. The Department shall replace existing standard signs damaged by vandalism, accident, or the ravages of time with standard signs under its regular maintenance program, unless the decorative alternative has been requested under the provisions of this subsection.

(d) In order to carry out the purpose of this section, the Department shall make and publish rules, regulations, standards and/or specifications for planning, designing, constructing and maintaining any new road or street.

(e) The bond, certified check, letter of credit or other acceptable forms of security, posted with the Department shall be immediately due and owing upon failure of the developer to meet the obligations set forth in the agreement executed pursuant to this section. Upon failure of the developer to comply with the standards, plans and specifications and/or with the terms of the said construction agreement, the Department may:

(1) Withdraw any approval to construct such road or street which it has given pursuant to this section and may thereafter notify the appropriate governmental agency to cease issuance of occupancy permits for dwellings in the construction area;

(2) Proceed to forfeiture of the bond, certified check, letter of credit or other form of security;

(3) Move to fine violators pursuant to this section;

(4) Seek specific performance of the developer's agreement;

(5) Within its sole discretion, conditionally accept and satisfactorily complete the road or street and recover damages in the amount of completion costs and incidental expenses from the developer; and/or

(6) Institute whatever other legal or equitable actions necessary to cause the streets to be completed.

(f) Any person, firm, corporation, developer and/or the like which does not comply with this section shall, within 100 days of written notification by the Department of such violation, be punished by fine of not less than $100 nor more than $1,000 for each offense, and the further sum in an amount equal to the amount fined for the initial offense for each and every day such violation exists; provided that the total fine shall not exceed the total estimated cost of street construction and incidental expenses related thereto.

(g) Any funds received as the result of action taken pursuant to this section shall be utilized by the Department to carry out the general purposes of this title.

(h) Any developer who is found to be in violation of this section by the Department shall thereafter be unable to conduct business in the State until all conditions created by such developer constituting a violation have been corrected to the satisfaction of the Department.

(i) Justice of the Peace Courts shall have jurisdiction over violations of this section to the extent that they are hereby granted the authority to order forfeiture of the security posted pursuant to this section and may impose the fines set forth in subsection (f) of this section.

Code 1935, c. 55; 48 Del. Laws, c. 85, § 1; 17 Del. C. 1953, § 508; 59 Del. Laws, c. 180, §§ 5-7; 60 Del. Laws, c. 630, § 1; 62 Del. Laws, c. 349, § 1; 68 Del. Laws, c. 405, § 52(a); 69 Del. Laws, c. 409, §§ 1-3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 150, § 74; 71 Del. Laws, c. 318, § 6; 75 Del. Laws, c. 98, § 103.;



§ 509. Highways deemed public roads

All public roads, causeways and bridges laid out as such, or made by lawful authority, or which have been used as such and maintained at the public charge for 20 years or more are declared to be common highways. The usage by the public for 20 years or more of any road shall not cause the road to become a common highway or public road unless the same has been maintained at the public charge for 20 years or more.

Code 1852, § 1077; Code 1915, § 1566; 29 Del. Laws, c. 106; Code 1935, § 1657; 17 Del. C. 1953, § 509.;



§ 510. Speed limit and weight limits on structure

(a) The Department may conduct an investigation of any public or private bridge, causeway, viaduct or other elevated structure which crosses any public highway regardless of the owner or the owners of said bridge, causeway, viaduct or elevated structure and regardless of what government has jurisdiction over it.

(b) If it finds that a public structure set forth in subsection (a) of this section cannot safely withstand vehicles traveling at the speed permissible under the Code, or cannot withstand vehicular gross weights, including carried load, permissible under the Code, the Department shall determine and declare the maximum speed or gross weight, including carried load, or both, of vehicles which such structure can withstand and shall cause or permit signs stating such maximum speed or gross weight, including carried load, to be erected and maintained before the entrance to such structure.

(c) If it finds that a private structure as set forth in subsection (a) of this section cannot withstand the usage to which it is being subjected, the Department shall declare the maximum usage to which the structure can be subjected. The Department shall notify the owner and/or user of the private structure, who shall not permit the maximum safe usage as determined by the Department to be exceeded.

(d) Whoever violates subsection (c) of this section shall be fined not less than $25 nor more than $500, or imprisoned not less than 10 days nor more than 30 days or both.

Code 1852, § 1131; Code 1915, § 1573; 29 Del. Laws, c. 108; 40 Del. Laws, c. 107, § 1; Code 1935, § 1665; 17 Del. C. 1953, § 510; 57 Del. Laws, c. 671, § 4C; 60 Del. Laws, c. 700, § 2.;



§ 511. Injury to roads and bridges; double damages; jurisdiction of courts; procedure and appeal

(a) Whoever negligently or wilfully injures or damages any public road, bridge or drain, or any gate, light or other appurtenance maintained and used for the convenience or safety of the traveling public in connection with such road, bridge or drain shall forfeit and pay double damages therefor. If a public road, bridge, drain, gate, light, or other appurtenance is on or along a Delaware byway, as defined in § 101(a)(9) of this title, an additional civil mandatory penalty of $500 must be added to the amount of double damages.

(b) Action for the recovery of such damages, where the road, bridge, drain or other appurtenance is under the jurisdiction and control of the Department, shall be brought in the name of the State, and all money recovered thereby shall be paid to the State Treasurer.

(c) Justices of the peace, the Court of Common Pleas and the Superior Court shall have concurrent jurisdiction of actions under this section, provided that the jurisdiction of justices of the peace shall be limited to cases where the double damage shall not exceed $2,500, and the jurisdiction of the Court of Common Pleas shall be limited to cases where the double damages shall not exceed the sum of $15,000.

(d) In actions before Justices of the Peace, the procedure shall be the same as is provided for actions of trespass before Justices of the Peace, with the right of appeal to the Court of Common Pleas, and, in actions before the Court of Common Pleas, the right of appeal to the Superior Court shall be preserved.

Code 1852, § 1131; Code 1915, § 1573; 29 Del. Laws, c. 108; 40 Del. Laws, c. 107, § 1; Code 1935, § 1665; 17 Del. C. 1953, § 511; 66 Del. Laws, c. 265, § 1; 69 Del. Laws, c. 423, § 20; 69 Del. Laws, c. 423, § 20; 77 Del. Laws, c. 350, § 4.;



§ 512. Injury to roads, bridges, etc.; penalty

Whoever wilfully damages or injures any public road, bridge, drain, light, gate or other appurtenance used and maintained for the safety or convenience of the traveling public shall be fined not more than $500. However, if the damage or injury was on or along a Delaware byway, as defined in § 101(a)(9) of this title, an additional civil mandatory penalty of $500 must be added to the fine. The fine and civil penalty, upon the collection thereof, shall be paid to the State Treasurer.

Code 1852, § 1131; Code 1915, § 1573; 29 Del. Laws, c. 108; 40 Del. Laws, c. 107, § 1; Code 1935, § 1665; 42 Del. Laws, c. 77; 17 Del. C. 1953, § 512; 77 Del. Laws, c. 350, § 5.;



§ 513. Trimming of hedges and removal of trimmings; penalty

All hedges growing along any of the public roads in this State shall be trimmed at least once in every year to a height of not more than 4 1/2 feet, and the owner, tenant or occupant of any land upon which such hedge is so growing shall so trim such hedge. None of the trimmings removed from such hedge shall be allowed to remain on any of the public roads longer than 2 weeks, but shall be removed therefrom by the party doing the trimming. Nothing in this section shall be construed to compel the owner, tenant or occupant of any land upon which such hedge is so growing to remove from the public roads any of such trimmings that cannot be removed by the use of an ordinary horse rake, and such owner, tenant or occupant shall not be compelled to remove the small trimmings within 5 feet of such hedge.

Where hedges are cut down for the purpose of laying or allowing to thicken, the same may be permitted to grow without trimming for a period of 3 years.

Whoever fails to perform any of the duties imposed by this section shall be fined not more than $50 and, in default of payment thereof, may be imprisoned not more than 60 days.

32 Del. Laws, c. 203; Code 1935, § 4180; 17 Del. C. 1953, § 513.;



§ 514. Glass or injurious obstruction on public highways; penalty

Repealed by 60 Del. Laws, c. 701, § 5, eff. Aug. 5, 1976.;



§ 515. Maintenance of unfenced junkyards within certain distance of highways; penalty

(a) No person shall place, store or permit the placing or storage of abandoned or scrapped automobiles, or automobiles that have been junked, or maintain or keep any yard where scrapped, abandoned or junked automobiles are kept or stored within a distance of one-quarter mile from the right-of-way of the nearest improved state or public highway, unless the yard or field wherein such automobiles are kept, placed or stored shall have erected thereon a fence parallel to the improved highway for the full length of the yard or field along the highway, and shall also have a further fence extending back from the parallel fence the full length of that portion of the field used for such storage, or for a distance of 75 feet, whichever distance shall be the shorter, which fence or fences shall be at least 7 feet in height, shall be built of wood and the panels thereof shall be spaced not more than 2 inches apart.

(b) Whoever violates subsection (a) of this section shall, for each separate offense, be fined not less than $25 nor more than $200 or imprisoned not less than 10 nor more than 60 days, or both.

(c) Each day that any violation is continued shall be deemed a separate offense and violation of subsection (a) of this section.

41 Del. Laws, c. 194, §§ 1, 2; 17 Del. C. 1953, § 515.;



§ 516. Creation or maintenance of nuisance within certain limits

(a) No person shall create, erect, maintain or continue a nuisance, as defined in subsection (b) of this section, within 200 feet of either side of the right-of-way of any public highway entering into the City of Wilmington for a distance of 1 mile from the corporate limits of the City, or within the boundaries thereof, upon land of which such person is partner, or persons are the owner, lessee, agent, tenant or occupant.

(b) As used in this section, "nuisance" means any condition of the land, or of the buildings erected thereon, or of the trade or business conducted thereon, or of unsightly articles collected thereon or therein or of obnoxious odors arising thereon, therein or therefrom, which causes any annoyance to the persons making use of any public highway, as mentioned in subsection (a) of this section, by being offensive or obnoxious to the senses of such persons.

(c) The Council of the "Mayor and Council of Wilmington" may abate the nuisance by the enactment of ordinances giving directions for the cleansing, removal or remedy of the matter or thing complained of and providing penalties for violations of its orders to be recovered in the Court of Common Pleas.

35 Del. Laws, c. 90, §§ 1-3; Code 1935, §§ 2465-2467; 17 Del. C. 1953, § 516; 71 Del. Laws, c. 176, § 26.;



§ 517. Boulevard corporations

Article 10, Chapter 65 of the Revised Code of Delaware 1935 shall continue in full force and effect as to boulevard corporations established according to law and existing at the time of the effective date of this Code.

17 Del. C. 1953, § 517.;



§ 518. Trash within a certain distance of the highway; penalty

(a) No person shall throw, deposit or place any trash, rubbish or garbage within 100 feet of any public highway in this State.

(b) Whoever violates this section shall be punished as follows: The court shall order the violator within a specified period of time to clean up that section of the public highway or property within 100 feet of the public highway where the violator has thrown, deposited or placed trash, rubbish or garbage, except that if the violator refuses to do so, or if such is not possible or feasible, or if the violator fails to do so to the satisfaction of the court, the violator shall be fined not less than $250 nor more than $500 for each violation and there shall be no suspension of the fine.

(c) Justices of the peace shall have jurisdiction of offenses under this section.

(d) Each day that any violation is continued shall be deemed a separate offense and violation of this section.

17 Del. C. 1953, § 518; 50 Del. Laws, c. 336, § 1; 52 Del. Laws, c. 190; 57 Del. Laws, c. 354, §§ 1, 2; 57 Del. Laws, c. 414; 70 Del. Laws, c. 186, § 1.;



§ 519. William J. Winchester Bridge

The Department of Transportation is hereby directed to name the bridge which crosses the Christina River at Third Street in the City of Wilmington the "William J. Winchester Bridge."

62 Del. Laws, c. 54, § 1.;



§ 520. Injury to trees, shrubs, and landscaping

(a) Whoever negligently, wilfully or maliciously injures or damages trees, shrubs or other landscaping under the jurisdiction and control of the Department shall forfeit and pay treble damages therefor. The damages shall be computed as the sum of the cost of purchase of new trees, shrubs or other landscaping of equivalent size and quality and the removal and installation costs to replace the damaged trees, shrubs or other landscaping, including direct labor costs plus overhead costs, computed in accordance with accepted governmental accounting principles.

(b) Justices of the peace, the Court of Common Pleas and the Superior Court shall have concurrent jurisdictions of actions under this section.

(c) In actions before Justices of the Peace, the procedure shall be the same as is provided for actions of trespass before Justices of the Peace, with the right of appeal to the Court of Common Pleas, and, in actions before the Court of Common Pleas, the right of appeal to the Superior Court shall be preserved.

66 Del. Laws, c. 353, § 1; 69 Del. Laws, c. 423, § 21.;



§ 521. Snow removal in nonmunicipal residential communities

(a) For purposes of this section:

(1) "Department" shall mean the Department of Transportation.

(2) "Organization" shall mean a civic association, neighborhood alliance, homeowners maintenance corporation, homeowners maintenance association or other similar entity charged with or assuming the duties of maintaining the public areas, open space or common facilities within a residential development or community not within the boundaries of a municipality.

(3) "Snowstorm" shall mean a snowstorm event whose accumulation within the relevant maintenance district is equal to or greater than 4 inches, as determined by the Department.

(4) "Streets" shall mean those streets within a residential development or community which have been accepted for perpetual maintenance by the Department.

(b) An organization created pursuant to New Castle County ordinance or regulation shall have the authority to contract for snow removal services and include the cost of such snow removal services in assessments made by such organization to property owners of the residential development or community. Such charges or fees shall be considered assessments for the maintenance of open space and common facilities for collection and lien purposes.

(c) An organization may contract for snow removal services for snowstorms impacting the streets within its development or community and be partially reimbursed for the costs of such services, subject to the following conditions:

(1) The reimbursement shall be in an amount not to exceed 75% of the actual contracted cost of said services, but in any event, shall not exceed 75% of an annual cost analysis determination made by the Department in its implementing regulations under subsection (c) of this section. The regulatory cost determination shall include, but not be limited to, the Department's cost of purchasing similar services under its own contracts.

(2) The organization's contracts with contractors providing these services must include provisions for proof of insurance and compliance with all relevant state license requirements, including, but not limited to, the provisions of Chapter 21 of Title 30.

(3) The selection of contractors for services shall not be subject to Chapter 69 of Title 29.

(4) To obtain economies of scale, an organization may enter into written agreements with other organizations to obtain joint snow removal contracts for purposes of this section.

(d) The Department shall be responsible for the implementation and administration of this section through the adoption and publication of rules, regulations and/or procedures deemed necessary for these purposes.

70 Del. Laws, c. 599, § 1; 74 Del. Laws, c. 68, § 235; 74 Del. Laws, c. 347, §§ 1, 2.;



§ 524. Removal of nonofficial signs from utility poles within state rights-of-way

(a) Legislative findings. — The General Assembly finds that persons and firms post nonofficial signs on utility poles without prior authorization from the pole owner. Placing such signs on these poles is unsafe, both for the person attaching the sign and those in the vicinity of such activity when it occurs, including passersby. Therefore, it is appropriate to authorize the Department of Transportation to treat such signs as subject to immediate removal and other enforcement action under §§ 525 through 527 of this title, without regard to the clear zone distance limitations of those sections.

(b) The Department of Transportation may treat any nonofficial signs placed on utility poles at any location within the State's rights-of-way as artificial obstructions within the clear zone, subject to immediate removal and other enforcement action under §§ 525 through 527 of this title, upon confirmation that the utility company had not previously authorized the placement of such signs.

75 Del. Laws, c. 98, § 121.;



§ 525. Maintenance of clear zones within rights-of-way

(a) The Department is authorized to maintain clear zones within the rights-of-way under its jurisdiction. In maintaining these clear zones, the Department shall have the immediate authority to remove artificial obstructions placed therein, including, but not limited to, nonofficial signs, poles, mailboxes not placed in conformance with Departmental regulation, or other hazards to safe passage. In removing artificial obstructions, the Department shall attempt to determine the owner of the obstruction and provide written notice and an opportunity for the owner to recover the obstruction after its removal. The Department shall also have the immediate authority to remove or trim vegetation growing within these rights-of-way.

(b) As used in this chapter, the term "clear zone" has the following meanings:

(1) For all roads except those described in paragraph (2) of this subsection, the term includes the total roadside border area within a right-of-way, starting at the edge of the pavement and continuing for a distance of 10 feet perpendicular to the pavement edge.

(2) For all interior streets within residential subdivisions, the term includes the total roadside border area within a right-of-way, starting at the edge of the pavement and continuing for the shorter distance of either:

a. Seven feet perpendicular to the pavement edge, or

b. If there is a sidewalk adjacent to the street, the sidewalk edge further from the street.

(3) The total area within the median strips between traveled ways or on any channelization islands, except as permitted by § 1108(d) of this title.

(c) The owner of any obstruction removed pursuant to this section shall be liable for a civil fine of $25 for each item so removed, payable to the Department. Justices of the Peace shall have original jurisdiction for any court proceedings relating to this fine. No owner of any such obstruction shall be entitled to the return of any removed obstruction without proof of payment of all outstanding fines.

(d) Recovery by the owner of any artificial obstruction removed by the Department under this section shall be subject to the payment of a $15 recovery fee per obstruction. If the owner does not pay the fee and recover the obstruction within 30 days of its removal, the Department shall dispose of the obstruction in the exercise of its reasonable discretion. The Department may also take such legal steps as it deems necessary and proper to collect these recovery fees, including but not limited to a debt action in the courts of this State.

71 Del. Laws, c. 318, § 7; 75 Del. Laws, c. 98, §§ 122, 123.;



§ 526. Restrictions against commercial use of State rights-of-way; site-based enforcement mechanisms

(a) Except as provided in subsection (b) of this section, there shall be no commercial activity within any rights-of-way under the Department's jurisdiction in the unincorporated areas of the State. As used herein, "commercial activity" includes, without limitation, such activities as the placement of news boxes in such rights-of-way for the sale of newspapers, the placement of vending machines in such rights-of-way for the sale of goods, the placement of commercial advertising signs in such rights-of-way or the sale of goods from vehicles parked within such rights-of-way. If a commercial activity occurs within the clear zone of any such rights-of-way, the Department shall treat the machines, fixtures, signs or other materials used in such activity as an artificial obstruction under § 525 of this title, and may undertake the immediate removal of said materials as authorized therein.

(b) Any of the following commercial uses of the rights-of-way shall be subject to enforcement under Chapter 11 of this title:

(1) Commercial activities occurring outside the clear zone; or

(2) The placement of nonofficial signs outside the clear zone; or

(3) The placement of vending machines at designated locations at safety roadside rest areas, as permitted by § 132(c)(14) of this title; or

(4) The placement of news boxes outside the clear zone; or

(5) Signs displayed on any school bus waiting shelter located with the approval of the Department of Education; or

(6) Nonofficial signs displayed on transit shelters pursuant to Department-approved contracts.

71 Del. Laws, c. 318, § 7.;



§ 527. Coordination with other statutes

In the event of a conflict between §§ 525 and 526 of this title and Chapter 11 of this title, §§ 525 and 526 shall take precedence.

71 Del. Laws, c. 318, § 7.;



§ 528. Restrictions against vehicle sales activities on State rights-of-way

(a) No vehicle shall be left unattended on a state right-of-way for the purpose of selling such vehicle.

(b) If a duly authorized employee of the Department of Transportation or a police officer shall determine that an unattended vehicle is on state right-of-way in violation of subsection (a) of this section, the vehicle may be removed from that location without prior notice to the registered owner of the vehicle, and taken to a private storage area maintained for the safe storage of vehicles, as prescribed by the towing and storage procedures in current use by the Delaware State Police or the Department of Transportation. Any costs of the removal and storage shall be borne by the registered owner of said vehicle, who shall be held prima facie responsible for the violation of this section.

(c) The registered owner of any vehicle towed from a state right-of-way pursuant to this section shall also be subject to the enforcement provisions of § 4181 of Title 21.

(d) This section shall not apply to vehicles left unattended on a state right-of-way due to the presence of a disabling condition or otherwise legally parked on the right-of-way.

74 Del. Laws, c. 181, § 1.;



§ 529. Inspection requirements for bridge owners

(a) As used herein, the terms "bridge" and "bridge with approaches" are defined as structures, including supports, erected over a depression or an obstruction such as water, a highway or a railway, with tracks or passageways for carrying traffic or other moving loads, and with openings measured along the center of the roadway of more than 20 feet (6.1 meters) between undercopings of abutments or spring lines of arches, or the extreme ends of openings for multiple boxes. The term "bridge" shall also include multiple pipe structures where the clear distance between pipe openings is less than half of the smaller pipe diameter(s), and the combined structure exceeds 20 feet (6.1 meters) in total span length.

(b) All bridges and bridges with approaches located on or over public roads must be inspected in accordance with The National Bridge Inspection Standards, as codified in 23 C.F.R. Part 650, Subpart C, as amended, and in accordance with the following provisions:

(1) Such inspections shall be the responsibility of the bridge owner.

(2) The inspections shall be performed by qualified personnel not less frequently than every 2 years, based on the bridge condition and on the schedule set by the Department of Transportation.

(3) Inspection information must be collected, maintained and be available for review as required by the Federal Highway Administration's Recording and Coding Guide for Structure Inventory and Appraisal of the Nation's Bridge.

(4) If the bridge owner does not perform the required inspection on the schedule approved by the Department of Transportation, the Department shall notify the bridge owner and give the bridge owner 60 days to produce the required inspection report.

(5) If the bridge owner fails to produce the required inspection report after notice pursuant to subsection (b)(4) of this section, the Department shall be empowered to take the following enforcement actions:

a. Perform the inspection, the costs of which shall be borne by the bridge owner. The Department shall have the right to enter the property to perform such inspections, regardless of the ownership of the property; or

b. Close the bridge.

72 Del. Laws, c. 201, § 1.;



§ 530. Dedication of right-of-way adjacent to a state highway

Notwithstanding any rule, law, or provision to the contrary, the dedication of a right-of-way along a state highway by any property owner pursuing a subdivision of their land, shall not be required where the property being subdivided is a farm or farmland and a right-of way is not deemed by the Department to be necessary due to safety issues that would be directly caused by the requested subdivision and:

(1) The parcel is subdivided into no more than 2 parcels which are continued to be used as a farm or farmland; or

(2) The subdivided parcel or parcels are transferred to a family member or members for purposes of use as a family member or members' principal residence or farmland.

The Department shall have the burden of proof to establish by clear and convincing evidence that a right-of-way is necessary due to safety issues directly caused by the requested subdivision. Should the Department require a right-of-way dedication pursuant to this section and fail to meet its burden of proof in a court proceeding then the property owner shall be entitled to reimbursement of their reasonable costs including but not limited to reasonable attorney fees incurred as a result of the Department's action.

75 Del. Laws, c. 39, § 1.;



§ 531. Connections to roads within restricted age communities

(a) The Department shall not accept into the state maintenance system any new road or street, pursuant to its authority under § 508 of this title, if the new road or street makes a connection to an existing street right-of-way of an adjoining residential age-restricted development, defined herein as a planned residential community whose deed restrictions or similar recorded provisions limit ownership and residence to persons 55 years of age or older.

(b) Subsection (a) of this section shall not prohibit a connection to an existing street right-of-way of an adjoining residential age-restricted development, if the new road or street is to be part of a residential age-restricted development.

(c) Subsection (a) of this section shall not prohibit a connection to an existing street right-of-way of an adjoining residential age-restricted development, if the owners of the property within that adjoining development elect to permit the connection, by a majority vote under the homeowner association rules or similar self-governance provisions applicable to that development.

(d) Subsection (a) of this section shall not prohibit a connection to an existing street right-of-way of an adjoining residential age-restricted development, if the connection is limited to a sidewalk or multi-use pathway not designed for motorized vehicles and the owners of the property within that adjoining development elect to permit the connection, by a majority vote under the homeowner association's rules or similar self-governance provisions applicable to that development.

(e) This section shall not be applicable to those roads and streets for which acceptance into the State maintenance system under § 508 of this title has been conditioned upon agreement to potential connections to the streets and roads of an adjoining property, as evidenced by the Department's approval of the conceptual site plan or proposed entrance configuration for the development, if granted prior to March 15, 2011.

78 Del. Laws, c. 32, § 1.;



§ 532. Memorial signage

Notwithstanding any law or regulation to the contrary, memorial signs for firefighters, EMS personnel, or law-enforcement officers killed along a Delaware road or highway in the line of duty are specifically authorized to be placed along the road near the place such person was killed. Such signage shall be constructed and installed in accordance with the Federal Manual on Uniform Traffic Control Devices, as published by the Federal Highway Administration under 23 C.F.R., Part 655, Subpart F.

78 Del. Laws, c. 67, § 1.;






CHAPTER 6. TOLL EXPRESS HIGHWAYS; DELAWARE TURNPIKE

§ 601. -622. Finding and declarations of legislative intent; definitions; Delaware Turnpike; John F. Kennedy Memorial Highway; Turnpike Division; preliminary expenses; general grant of powers; incidental powers; State highways and bridges; revenues; exemption from taxation; maintenance and operation of Turnpike; damage to private property; lease, loan or grant of municipal real property; arrest for nonpayment of tolls; annual report; unclaimed property; Turnpike revenue bonds; Turnpike revenue refunding bonds; credit of State not pledged; trust agreement; bonds eligible for investment; trust funds; remedies of bondholders and trustees; transfer to State; construction; territorial limitation of authority

Repealed by 60 Del. Laws, c. 665, § 2.;






CHAPTER 7. RAILROAD CROSSINGS OVER HIGHWAYS

§ 701. Whistles at public highway crossings; blocking of crossings; penalty; jurisdiction

(a) Every corporation operating any line of railroad within this State shall cause the approach of its locomotive engine to every public highway crossing such line of railroad at grade to be signalled by sounding 2 long blasts followed by 1 short blast followed by 1 long blast of the engine whistle on every such locomotive engine, beginning at least 300 yards from such crossing. Where 2 or more public highways cross any such railroad within a distance of 400 yards, the signal for the crossing first reached shall answer for all. This section shall not apply to the City of Wilmington, nor to any other crossings than those at grade nor to any such as are guarded by a watchperson or protected by safety gates.

(b) If any corporation neglects or omits the performance of the duty prescribed and imposed by subsection (a) of this section, it shall be fined for the first offense $20, for the second offense $40 and for every subsequent offense not more than $100.

(c) Every corporation operating any line of railroad within the State shall cause its trains to cross a highway or road for the public use within 10 minutes so that the highway or road is not blocked for any longer period of time, unless an emergency is the cause of the delay.

(d) Any corporation violating subsection (c) of this section shall be fined not less than $500 and not more than $1000 for the first conviction and not less than $1000 and not more than $2000 for each subsequent conviction which occurs within 1 year after a previous conviction.

(e) Justices of the peace shall have jurisdiction of offenses under this section. There shall be a right of appeal to the Court of Common Pleas in every case.

18 Del. Laws, c. 685, §§ 1, 2; Code 1915, § 1613; Code 1935, § 1699; 17 Del. C. 1953, § 705; 52 Del. Laws, c. 124; 57 Del. Laws, c. 371, §§ 1-3; 69 Del. Laws, c. 423, § 22; 70 Del. Laws, c. 186, § 1.;



§ 702. Elimination of grade crossings; ascertainment of damages to owners

Whenever eliminating any grade crossing in this State is desired, either by lowering or raising the grade of any public road at such grade crossing, whereby it becomes necessary to take or occupy any property for the purpose of eliminating such grade crossing, or whereby any damage will be done to any property adjacent thereto, the owners of such property shall be paid or tendered such damages as they shall respectively be entitled to receive, whether the damages shall be caused by the Department or by any railroad company or companies whose tracks or roadbeds are located at the crossings, which damages shall be assessed as in cases of condemnation in accordance with the procedure prescribed in Chapter 61 of Title 10.

27 Del. Laws, c. 168; Code 1915, § 1615; 40 Del. Laws, c. 107; Code 1935, § 1702; 17 Del. C. 1953, § 706.;



§ 703. Crossing by state highways with watercourses or railroads

(a) The Department may cross any canal, navigable stream or watercourse with a state highway, but in such manner as not unnecessarily to impede the navigation and use thereof, and also may cross any railroad or railway with a state highway and acquire the necessary easement for such crossing either by agreement with the owner, or on failure to agree, by condemnation thereof in accordance with Chapter 61 of Title 10. However, no state highway shall cross any railroad or railway at grade except at a point or place where such railroad or railway is now crossed at grade by a public road, provided, however, state highways may cross spurs, sidings and branchlines of any railroad or railway at grade if approval is first obtained from the Secretary of the Department of Transportation to whom reasons and supporting data for requesting at grade crossing shall be furnished. All at grade crossings so approved shall be furnished with crossing protection, required by applicable federal, state and local regulations.

(b) The Department may enter upon the lands or waters of any person for the purpose of making such examination and surveys for proposed highways as shall be required to be made in the selection of the most advantageous route for such highway, but subject at all times to responsibility for all and any damages which shall be done to the property of any such person or persons.

29 Del. Laws, c. 63, § 6; 34 Del. Laws, c. 79; Code 1935, § 5739; 46 Del. Laws, c. 257, § 1; 17 Del. C. 1953, § 707; 62 Del. Laws, c. 341, § 1.;



§ 704. Abandonment of roads crossing railroad at grade; relocation of roads; character of construction

(a) Whenever in the opinion of the Department a public road crossing of a railroad at grade should be abandoned, the Department may close and vacate the public road or such part thereof as may be necessary to prevent the use of the grade crossing. If, in the opinion of the Department, the convenience of the traveling public requires it, the Department shall relocate the public road or the part thereof thus vacated and shall connect the public road with some other public road which crosses the railroad. The Department may acquire any land, building, franchise, easement or other property necessary for the relocation of the road by purchase thereof or by condemnation proceedings as provided in Chapter 61 of Title 10. The character of the construction of the relocated public road shall be at the discretion of the Department and need not conform to the usual standards of the Department.

(b) Whenever any public road is vacated, who shall enclose the same or any part thereof and what portion of the costs such persons ought to pay respectively shall be determined as provided in Chapter 13 of this title.

29 Del. Laws, c. 63, § 6; 34 Del. Laws, c. 80; Code 1935, § 5740; 17 Del. C. 1953, § 708.;



§ 705. Safety devices

Repealed by 59 Del. Laws, c. 393, § 1.;



§ 706. Regulation of maintenance of railroad property

(a) No hedge, shrub, tree or solid fence shall be erected, planted or maintained within the railroad property or right-of-way and for a distance of 25 yards from the point where that property or right-of-way crosses any public or private road at which grade crossing protection is not provided by gates, warning lights or watchperson.

(b) If any railroad company, at any time, fails to comply with subsection (a) of this section, the Department shall notify the president or other executive officer of the company, in writing, stating the nature of the obstruction. If the company does not within 30 days thereafter comply with subsection (a) of this section, it shall be fined for the first offense $100, for the second offense $200 and for every subsequent offense not less than $500 nor more than $1,000.

(c) The Superior Court shall have jurisdiction of offenses under this section.

17 Del. C. 1953, § 711; 57 Del. Laws, c. 721; 70 Del. Laws, c. 186, § 1.;






CHAPTER 8. HIGHWAY CONSTRUCTION PAYMENTS

§ 801. Definitions

As used in this chapter:

(1) "Contractor" includes, but is not limited to, an architect, engineer, nursery worker, landscaper, subcontractor or any other person who enters into any contract with the Department of Transportation, its agents or authorized employees for the erection, construction, completion, authorization or repair of any highway, right-of-way, turnpike or toll express highway, including shoulders, median strips, parkways and islands, by such contractor.

(2) "Moneys or funds" includes, but is not limited to, the entire amount of all moneys or funds received by a contractor, as defined in this section, in connection with a contract with the Department of Transportation for the erection, construction, completion, authorization or repair of any highway, right-of-way, turnpike or toll express highway, including shoulders, median strips, parkways and islands, by such contractor, and moneys or funds by way of a loan or advance for the purpose of such erection, construction, completion, authorization or repair of any highway, right-of-way, turnpike or toll express highway, including shoulders, median strips, parkways and islands, by such contractor.

17 Del. C. 1953, § 801; 57 Del. Laws, c. 688; 60 Del. Laws, c. 503, § 18; 70 Del. Laws, c. 186, § 1.;



§ 802. Payments to contractor impressed with trust

All moneys or funds received by a contractor in connection with the erection, construction, completion, authorization or repair of any highway, right-of-way, turnpike or toll express highway, including shoulders, median strips, parkways and islands, by such contractor shall be trust funds in the hands of the contractor.

17 Del. C. 1953, § 802; 57 Del. Laws, c. 688.;



§ 803. Use or application of money received by contractor

(a) No contractor, or agent of a contractor, shall pay out, use or appropriate any money or funds described in § 802 of this title until they have first been applied to the payment of the full amount of all moneys due and owing by the contractor to all persons furnishing labor or material for the erection, construction, completion, authorization or repair of any highway, right-of-way, turnpike or toll express highways, including shoulders, median strips, parkways and islands, by such contractor, whether or not the labor or material entered into or became a component part of any such highway right-of-way, turnpike or toll express highways, including shoulders, median strips, parkways and islands, and whether or not the same were furnished on the credit of such highway right-of-way, turnpike or toll express highways, including shoulders, median strips, parkways and islands, or on the credit of such contractor.

(b) All general contractors or agents of any general contractor receiving funds impressed with a trust under this chapter shall, within 30 days of receipt of any payment, file a statement in a form to be determined by the Division of Highways, with the contracting state agency that the contractor or the contractor's agent has paid all subcontractors furnishing labor or material the full sum due them at that stage of the contract, except any funds withheld under the terms of the contract.

(c) In any instance where the contract stipulates that the general contractor will receive a series of prorated payments the general contractor or the general contractor's agents shall, upon the receipt of each payment, pay all subcontractors furnishing labor or materials, who have properly completed all work required of them at that stage of the contract, according to the same prorated formula which governs payments to the general contractor, i.e., if the general contractor receives 10% initially, persons furnishing labor and materials will receive 10% initially, and so through the course of the contract.

17 Del. C. 1953, § 803; 57 Del. Laws, c. 688; 59 Del. Laws, c. 174, § 1; 70 Del. Laws, c. 186, § 1.;



§ 804. Contractor's failure to use or apply money in accordance with § 803 of this title

(a) Failure of a contractor, or an agent of a contractor, to pay or cause to be paid, in full or pro rata, the lawful claims of all persons, firms, associations of persons or corporations furnishing labor or material as required by § 803 of this title within 30 days after the receipt of any moneys or funds for the purposes of § 802 of this title shall be prima facie evidence of the payment, use or appropriation of such trust moneys or funds by the contractor in violation of this chapter.

(b) Prior to any payment made to any subcontractors for materials, workmanship and all other supplies furnished by such person, persons or corporations an inspection shall be made by the Department of Transportation of all supplies and work furnished by the subcontractors and their approval of the work shall be required before payment is made.

17 Del. C. 1953, § 804; 57 Del. Laws, c. 688; 60 Del. Laws, c. 503, § 18.;



§ 805. Penalties

Whoever, being a contractor, or any agent of a contractor, pays out, uses or appropriates, or consents to the paying out, use or appropriation of any moneys or funds received for any of the purposes specified in § 802 of this title, prior to paying in full or pro rata to the extent of the moneys or funds so received all the lawful claims of all persons furnishing labor or materials, as prescribed by § 803 of this title, shall be fined not more than $1,000 or imprisoned not more than 3 years or both.

17 Del. C. 1953, § 805; 57 Del. Laws, c. 688.;






CHAPTER 9. DRAINAGE OF LANDS ADJACENT TO PUBLIC ROADS

§ 901. Department of Transportation to drain certain lands along highways

The Department shall drain or cause to be drained by suitable and sufficient ditches, or other conduits, waters which have backed upon lands along the right-of-way of any road or highway caused by the construction, alteration or changing of the natural contour lines and levels along and over the area confined within such right-of-way, whereby the natural flow and drainage from such lands along and over such right-of-ways is retarded, hindered or stopped.

41 Del. Laws, c. 238, § 1; 17 Del. C. 1953, § 901; 57 Del. Laws, c. 671, § 7; 60 Del. Laws, c. 503, § 18.;



§ 902. Construction of ditches along certain highways

The Department shall, at all times, cause suitable and sufficient ditches or other conduits to be constructed along the right-of-way of any road or highway constructed, altered or changed, whereby, because of such construction, alteration or changing of such lands included in the right-of-way of such road or highway, the natural contour lines and levels of the lands included within such right-of-way of such road or highway would be changed, and waters would tend to collect upon and over the lands adjacent to such road or highway because of such change.

41 Del. Laws, c. 238, § 2; 17 Del. C. 1953, § 902.;



§ 903. Drainage of flooded highway

The Department, upon being notified that any lands along the right-of-way of any road or highway are covered with water resulting from the construction, alteration or changing of such road or highway as provided in §§ 901 and 902 of this title shall forthwith drain, or cause to be drained by 1 or more ditches, or other conduits, such water from such lands.

41 Del. Laws, c. 238, § 3; 17 Del. C. 1953, § 903.;



§ 904. Agreements with ditch companies for drainage purposes

For the purpose of draining the right-of-way of any highway, the Department may make agreements with any ditch company or corporation with respect to the cleaning of ditches, or widening, deepening or extending ditches. For this purpose the Department may pay a fair and proportionable part of the expense thereof, the expense to be mutually agreed upon before the work is undertaken; and provided that the ditch company or corporation shall levy taxes sufficient to pay its fair and proportionable part of the expense, and provided that the work of cleaning, widening, deepening and extending the ditches shall be under the supervision of the Department.

32 Del. Laws, c. 57; Code 1935, § 5760; 17 Del. C. 1953, § 904.;






CHAPTER 10. BIKEWAYS AND SAFE ROUTES TO SCHOOL

Subchapter I Bikeways

§ 1001. Authority for establishment of bikeways

The Department of Transportation, Division of Highways, referred to in this chapter as "the Department," is hereby authorized to establish bikeways within this State for the use, enjoyment and participation of the public in nonmotorized bicycling. The routes established for such bikeways shall be designed with consideration for the safety of both cyclists and motorists and may be separate roadways, or may utilize existing roads, streets and parkways or other appropriate thoroughfares. Such bikeways may also be constructed on land acquired by the Department specifically for that purpose.

59 Del. Laws, c. 481, § 1; 73 Del. Laws, c. 435, § 1.;



§ 1002. Bikeway routes

Bikeway routes shall be clearly marked with appropriate signs to guide cyclists and to alert motorists. Such signs shall be placed at intervals and designed in such form as prescribed by the Department.

59 Del. Laws, c. 481, § 1; 73 Del. Laws, c. 435, § 1.;



§ 1003. Cooperation with other governmental agencies

The Department may cooperate with federal, county or municipal conservation boards, city or town councils or any private organizations interested in the establishment of bikeways, and may consult with such groups in the planning of appropriate bikeway routes and related activities. The Department shall, where feasible and where it finds the need justified, review all proposals submitted to it by other groups and/or agencies and may provide matching funds from moneys authorized by the capital bond issue for planning, construction and designation of bikeways.

59 Del. Laws, c. 481, § 1; 73 Del. Laws, c. 435, § 1.;



§ 1004. Power to acquire real property

In order to establish a system of bikeways within this State, the Department may acquire real property by gift, devise or purchase. Title to such lands shall be in the name of the State.

59 Del. Laws, c. 481, § 1; 73 Del. Laws, c. 435, § 1.;



§ 1005. Bikeway planning

The Department shall maintain a planning activity concerned with the near and long-term development of bikeways within the State.

59 Del. Laws, c. 481, § 1; 73 Del. Laws, c. 435, § 1.;



§ 1006. Bicycle access to highways

Nothing in this chapter shall be construed as a limitation of the use of bicycles on existing roads, streets, parkways and other thoroughfares by bicyclists even though such roadways are not specifically designated as bikeways, except as specified in paragraph (c) of § 4196 of Title 21.

59 Del. Laws, c. 481, § 1; 73 Del. Laws, c. 435, § 1.;






Subchapter II Safe Routes to School

§ 1021. Declaration of purpose

The Federal Highway Safety Act [23 U.S.C. § 401 et seq.] has authorized appropriations for a number of programs relating to projects for the improvement of highway safety and the reduction of traffic congestion. Such programs include the rail-highway crossings program; the pavement marking demonstration program; projects for high-hazard locations, including, but not limited to, projects for bicycle and pedestrian safety and traffic calming measures in those locations; a program for the elimination of roadside obstacles; and the federal-aid safe roads demonstration program. The Department of Transportation has been implementing these programs successfully for many years. The purpose of this subchapter is to authorize the Department of Transportation to include a "Safe Routes to School" program in its implementation of these federal programs in this State. The Secretary, the Department of Transportation, the county governments, and governing bodies of the incorporated municipalities in this State are authorized to do all things necessary in their respective jurisdictions to secure and expend such federal funds in accordance with the intent of the federal act and of this subchapter.

73 Del. Laws, c. 435, § 1.;



§ 1022. Safe Routes to School Program; establishment; grants; regulations

(a) The Department of Transportation is authorized to establish and administer a "Safe Routes to School" program pursuant to the authority granted under Title 23 of the United States Code, to use federal transportation funds for bicycle and pedestrian safety and traffic calming measures.

(b) The Department of Transportation is authorized to make grants available to schools and school districts that are recognized by the Delaware Department of Education under the Safe Routes to School Program based on the results of a statewide competition that requires submission of proposals for funding and that rates those proposals on the following factors:

(1) Demonstrated needs of the applicant;

(2) Potential of the proposal for reducing child injuries and fatalities;

(3) Potential of the proposal for encouraging increased walking and bicycling among students;

(4) Completion of a "Safe Routes to School" plan that requires all of the following:

a. Identification of safety hazards;

b. Identification of current and potential walking and bicycling routes to school; and

c. Involvement in plan development by students, parents, teachers, local transportation agencies, law enforcement agencies and school officials.

(c) Grants shall only be awarded to the highest rated project or projects as measured on the rating system and scale established by the Department of Transportation, subject to the amount of funding approved by the Secretary for use under the "Safe Routes to School Program" for any given year. The Department of Transportation shall announce the amount of money available for grants for a given fiscal year within 1 month after the commencement of that fiscal year. Establishment of the necessary rating system and scale and the amount of money available for grants to be issued in each such year shall be in the complete discretion of the Secretary.

(d) If awarded, grants shall be issued in 2 disbursements, the first in an amount equal to 1/3 of the proposed necessary funding to be paid prior to the commencement of the project and the second in an amount equal to the remaining 2/3 of the proposed necessary funding to be paid upon completion of the project.

(e) The Secretary shall promulgate rules and regulations necessary for the implementation of this section.

73 Del. Laws, c. 435, § 1.;









CHAPTER 11. REGULATION OF OUTDOOR ADVERTISING

Subchapter I General Provisions

§ 1101. Purpose and policy

The rapid growth in the use of motor vehicles throughout this State and the concurrent extension of highways built or improved at public expense has lead to great changes in the extent and character of public travel. The investment of this State, municipalities and towns in good roads, parks, parkways, playgrounds and reservations, and the safety, convenience and welfare of the inhabitants have been affected.

The regulation and control of outdoor advertising signs, displays and devices of all kinds is provided for in order to promote the general welfare, especially in the particulars hereinafter recited.

The people of this State would suffer economically if the State failed to participate fully in the allocation and apportionment of federal-aid highway funds since a reduction in federal-aid highway funds would necessitate increased taxation to support and maintain the state road program and system. It is, consequently, the intention of this chapter, among other things, to provide a statutory basis for regulation of outdoor advertising consistent with the public policy relating to areas adjacent to federal-aid interstate and primary systems declared by the Congress of the United States in Title 23, United States Code.

42 Del. Laws, c. 182, § 1; 17 Del. C. 1953, § 1101; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276.;



§ 1102. Scope and definitions

(a) The powers and authority granted in this chapter are in derogation of no other powers or authority granted by or created by or exercised under any other statute, or by a planning or zoning board or authority, or other public officer, but shall be construed as in addition to any such power or authority, which shall remain unaffected.

(b) As used in this chapter:

(1) "Commercial or industrial activities for purposes of unzoned commercial and industrial areas" means those activities generally recognized as commercial or industrial by zoning authorities in this State, except that none of the following activities shall be considered commercial or industrial:

a. Outdoor advertising structures;

b. Forestry, ranching, grazing and farming including, but not limited to, wayside fresh produce stands;

c. Transient or temporary activities;

d. Activities more than 600 feet from the nearest edge of the right-of-way along the interstate and federal-aid primary route;

e. Activities conducted in buildings principally used as a residence;

f. Railroad tracks and minor sidings;

g. Activities not visible from the main traveled way.

(2) "Controlled areas" means and includes any area inside the boundaries of this State which is adjacent to the right-of-way of a highway of the interstate or primary systems, except that areas beyond 660 feet of the right-of-way inside urban areas shall be excluded from this chapter.

(3) "Department" means the Department of Transportation.

(4) "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw or in any way bring into being or establish, but it shall not include any of the foregoing activities when performed as an incident to the change of advertising message or customary maintenance of a sign or sign structure.

(5) "Information center" means an area or site established and maintained at a rest area for the purpose of informing the public of places of interest within the State and providing such other information as the Department may consider desirable.

(6) "Interstate system" means that portion of the national system of interstate and defense highways located within this State, as officially designated, or as may hereafter be so designated, by the Department and approved by the Secretary of Transportation of the United States, pursuant to Title 23, United States Code, "Highways."

(7) The "laws of this State" shall include a provision of the Constitution or statutes of the State, or an ordinance, rule or regulation enacted or adopted by an agency or political subdivision of this State pursuant to the Constitution or statutes.

(8) "Maintain" means to allow to exist in accordance with state law.

(9) "Outdoor advertising" or "outdoor advertising signs, displays and devices" shall include any outdoor sign, display, device, picture, emblem, trademark, figure, painting, drawing, message, placard, poster, billboard, light or other thing which is designed, intended or used to advertise, to inform or to attract the attention of the traveling public, which is within 660 feet and visible or beyond 660 feet and visible and erected with the purpose of being read from the main traveled way of any state highway.

(10) "Primary system" means that portion of connected main highways of this State officially designated as such, or as may hereafter be designated as such, by the Department and approved by the Secretary of Transportation of the United States, pursuant to Title 23, United States Code, "Highways."

(11) "Rest area" means an area or site established and maintained within or adjacent to the right-of-way by or under public supervision or control, for the convenience of the traveling public.

(12) "Unzoned commercial or industrial areas" means those areas not zoned by any state, county or local ordinance or regulation on which there are located 1 or more permanent structures devoted to a business or industrial activity or on which a commercial or industrial activity is actually conducted, whether or not a permanent structure is located thereon, and the area along the highway extending outward 800 feet from and beyond the edge of such activity. Each side of the highway will be considered separately in applying this definition. All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage or processing areas of the commercial or industrial activities, not from the property lines of the activities, and shall be along or parallel to the edge of the pavement of the highway.

(13) "Urban areas" means and includes those areas designated as such by the Bureau of the Census and whose boundaries have been approved by the Secretary of the United States Department of Transportation.

(14) "Visible" means capable of being seen (whether or not legible) without visual aid by a person of normal visual acuity.

(15) "Zoned commercial or industrial areas" means those areas which are zoned for business, industry, commerce or trade pursuant to a state or local zoning ordinance or regulation, except that those areas beyond 660 feet outside urban areas shall not be recognized as commercial, industrial, unzoned commercial or unzoned industrial in the application of this chapter.

42 Del. Laws, c. 182, § 1; 17 Del. C. 1953, § 1102; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 57 Del. Laws, c. 633, §§ 1, 2; 60 Del. Laws, c. 290, § 1; 61 Del. Laws, c. 262, §§ 1-6.;



§ 1103. Enforcement of chapter; rules and regulations; examinations; territorial limitations

(a) The Department shall:

(1) Enforce this chapter; and

(2) Make, publish and enforce such regulations for the proper control and restriction of outdoor advertising signs, displays and devices as may be necessary or advisable to implement the policy and accomplish the purposes of this chapter.

(b) All employees of the Department, or any peace officer of this State, when so directed by the Department or its officers, may enter into and upon any land or building to make any examination or survey which the Department deems necessary to the effective administration of this chapter or to enforce this chapter.

(c) This chapter shall apply only to outdoor advertising signs, displays and devices situate outside the corporate limits of any incorporated city or town in this State and to those outdoor advertising signs, displays and devices situate in controlled areas within such corporate limits.

42 Del. Laws, c. 182, §§ 2, 14; 17 Del. C. 1953, § 1103; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 57 Del. Laws, c. 633, § 7; 61 Del. Laws, c. 262, § 7.;



§ 1104. Application and issuance of permits; revocation

(a) Except as otherwise provided, no person, whether engaged in the business of outdoor advertising or not, shall erect, maintain or display any outdoor advertising sign, display or device, above or upon real property, without first obtaining a permit from the Department.

(b) A separate application for a permit shall be made for each separate outdoor advertising sign, display or device on a form furnished by the Department, which application shall contain such information as it may require. For the purpose of this subsection, each single sign panel or face shall be interpreted as constituting an outdoor advertising sign, display or device. Each application shall be accompanied by the written consent of the owner or tenant of the real property upon which such sign, display or device is to be erected or maintained. No new application shall be made for a permit to maintain any existing outdoor advertising sign, display or device or to renew a permit.

(c) The Department, in accordance with this chapter, shall issue or renew permits for a period of at least 1 year for the erection and maintenance of all types of outdoor advertising signs, displays and devices; provided, however, that all new permits issued shall expire at the next regular renewal period established by the Department. No permit shall be issued for the erection or construction of any sign which would be in violation of local law or ordinance at the time application is filed.

(d) The Department may establish and collect fees for the issuance of permits and renewals thereof. The amount of such charge shall be so fixed as to provide the Department with the funds deemed necessary by it to defray the costs of the administration of this chapter.

(e) When an application for a permit or for a renewal thereof is made by a nonresident or by a foreign corporation engaged in the business of outdoor advertising, the Department, at its discretion, as a condition to the issuance of such permit or renewal, may require such corporation to deposit with the Department a bond, in an amount and with surety to be approved by the Department, to secure such corporation's compliance with this chapter.

(f) All sign permits issued under this section shall terminate and become void if the sign structure for which the permit is issued is not under construction within 6 months and is not fully constructed in full compliance with the terms of this chapter within 1 year after its issuance. Under no circumstances shall there be any refund of a permit fee which has become void.

42 Del. Laws, c. 182, § 3; 17 Del. C. 1953, § 1104; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 57 Del. Laws, c. 633, §§ 8, 9; 61 Del. Laws, c. 262, §§ 8-10.;



§ 1105. Advertising identification

The Department shall require that each outdoor advertising sign, display or device shall bear an identifying tag or plate to be issued by the Department, and, upon erection shall bear the name of the party responsible for the erection and maintenance of the sign and the Department shall make provisions for the details thereof.

42 Del. Laws, c. 182, § 4; 17 Del. C. 1953, § 1105; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 60 Del. Laws, c. 290, § 3; 61 Del. Laws, c. 262, § 11.;



§ 1106. Removal upon expiration or revocation of permit

All outdoor advertising signs, displays and devices shall be removed by the outdoor advertiser or other person erecting, owning, maintaining or displaying the same, or, in the event of that person's default, by the owner or tenant of the premises upon which any such sign, display or device is located, within 30 days from the date of the expiration or revocation of the permit for the same.

42 Del. Laws, c. 182, § 5; 17 Del. C. 1953, § 1106; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 70 Del. Laws, c. 186, § 1.;



§ 1107. Unlawful to remove or damage road markers, etc., or place advertising on highways

(a) No person shall willfully or maliciously displace, remove, destroy or injure a mileboard, milestone, danger sign or signal, guide sign or guide post or any inscription thereon, lawfully within the right-of-way of a public highway.

(b) No person shall in any manner paint, print, place, put or affix any outdoor advertising, outdoor advertising signs, displays or devices upon or to any rock, stone, tree, fence, stump, pole, milestone, danger signal, guide sign, guide post, building or other object lawfully within the right-of-way of any public highway.

42 Del. Laws, c. 182, § 7; 17 Del. C. 1953, § 1107; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 61 Del. Laws, c. 262, § 12.;



§ 1108. Location and condition of advertising regulated

(a) Subject to subsection (c) of this section, no outdoor advertising sign, display or device, except a directional or warning sign, official sign or notice erected by or with the approval of the Department, shall be erected subsequent to July 14, 1969, within 25 feet of the right-of-way line of any public highway if visible from any portion of the same.

(b) Subject to subsection (c) and subsection (d) of this section, no outdoor advertising sign, display or device, except a directional or warning sign, official sign or notice erected by or with the approval of the Department, shall be erected or maintained:

(1) On the right-of-way of any public highways;

(2) Within 25 feet of any public playground, school or church if visible from any portion of the same;

(3) Upon the inside curves or at or near a railroad crossing or a highway intersection, if such would obstruct or interfere with the view of a train, locomotive, streetcar or other vehicle at or approaching such crossing or intersection or so as to obstruct the view of such intersection or crossing or of a turn or a sharp change in alignment or in any manner dangerous to the public;

(4) If such sign, display or device is obsolete or is not in good physical condition;

(5) If such sign, display or device is not securely affixed to a substantial structure or in any way endangers traffic on any public highway.

(c) Subsection (a) of this section shall not apply to outdoor advertising signs, displays or devices which advertise the sale or lease of, or activities conducted upon, the real property where they are located, or any outdoor advertising signs displayed on any school bus waiting shelter located and approved by the State Department of Education.

(d) Beautification/landscape planting sponsorship signs located within the right-of-way of any public highway shall be erected or placed as defined below and as such are exempt from this chapter and section:

(1) Signs under the above provision denoting the name of the person(s) or organization sponsoring/or donating, planting and/or maintaining beautification/landscape projects shall require an approved right-of-way use agreement issued by the Department of Transportation;

(2) Such signs shall not exceed 6 square feet and shall be constructed, painted and lettered according to standards for material and fabrication as required by the Department of Transportation.

42 Del. Laws, c. 182, §§ 6, 11; 17 Del. C. 1953, § 1108; 53 Del. Laws, c. 87, § 1; 55 Del. Laws, c. 407; 56 Del. Laws, c. 178; 56 Del. Laws, c. 351, § 1; 57 Del. Laws, c. 276; 57 Del. Laws, c. 633, §§ 10, 11; 61 Del. Laws, c. 262, §§ 13-15; 62 Del. Laws, c. 267, §§ 1, 2; 71 Del. Laws, c. 318, § 1.;



§ 1109. Forbidden advertising

No outdoor advertising signs, displays or devices shall display copy which violates any federal or state law, or which is offensive to the moral standards of the community at the time the copy is offered for display, or which is false, misleading or deceptive.

42 Del. Laws, c. 182, § 10; 17 Del. C. 1953, § 1109; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276.;



§ 1110. Delaware Byways Program

In order to provide criteria for the size, spacing and lighting of signs which effectively control the erection of outdoor advertising signs, displays and devices erected subsequent to July 14, 1969, other than those advertising the sale or lease of the property on which they are located, or activities conducted thereon, the Department establishes the following criteria for use in making, publishing and enforcing regulations:

(a) In zoned commercial and industrial areas, the Department shall certify to the administrator as notice of effective control that there have been established within such areas regulations which are effective and are enforced with respect to the size, lighting and spacing of outdoor advertising signs, displays and devices. In such areas, the size, lighting and spacing requirements set forth below shall not apply.

(b) In all other zoned and unzoned commercial and industrial areas, the criteria set forth below shall apply:

(1) Construction of signs. —

a. The maximum area for any one sign shall be 1,200 square feet with a maximum height of 25 feet and maximum length of 60 feet, inclusive of any border and trim but excluding ornamental base or apron, supports and other structural members.

b. The area of the sign shall be computed by the sign maker utilizing the most practical method which encompasses the entire sign and this data shall be submitted to the Division of Highways upon application for permit.

c. A sign structure may contain 1 or 2 signs per facing and 2 sign facings may be placed back to back or V-type at one location but in no event shall the total area of any facing exceed 1,200 square feet.

d. A sign which exceeds 600 square feet in area may not be on the same sign facing with any other sign.

e. All newly erected, rebuilt or replaced sign structures shall be constructed in accordance with the applicable wind pressure standards of the local building code, or, in the absence of such requirement, shall be constructed to withstand a minimum wind pressure of 25 pounds per square foot.

(2) Spacing of signs. —

a. Interstate and federal aid primary highways.

1. Signs may not be located in such a manner as to obscure, or otherwise physically interfere with the effectiveness of an official traffic sign, signal or device, or obstruct or physically interfere with the driver's view of approaching, merging or intersecting traffic. Except for roof signs, wall signs and free standing signs against the wall of a building, no ground sign shall be placed within 35 feet of either highway right-of-way at an intersection where they converge, unless the base of such sign shall be at least 8 feet above ground level or road bed, whichever is higher.

b. Interstate highways and controlled access highways on the federal aid primary system.

1. No two structures shall be spaced less than 500 feet apart.

2. Outside of incorporated cities and towns, no structure may be located within 500 feet of an interchange, intersection at grade, rest area or information center (measured along the interstate or freeway from the beginning or ending of pavement widening at the exit from or entrance to the main traveled way).

c. Non-controlled access federal aid primary highways.

1. Outside of incorporated cities and towns, no 2 structures shall be spaced less than 300 feet apart.

2. Within incorporated cities and towns, no 2 structures shall be spaced less than 100 feet apart.

d. The above spacing-between-structures provisions do not apply to structures separated by buildings or other obstructions in such a manner that only 1 sign facing located within the above spacing distances is visible from the highway at any one time.

e. Official and "on premise" signs, as defined in subsection (c) of § 131 of Title 23, United States Code, and structures that are not lawfully maintained shall not be counted nor shall measurements be made from them for purposes of determining compliance with spacing requirements.

f. The minimum distance between structures shall be measured along the nearest edge of the pavement between points directly opposite the signs along each side of the highway and shall apply only to structures located on the same side of the highway.

(3) Lighting. — Signs may be illuminated, subject to the following restrictions.

a. Signs which contain, include, or are illuminated by any flashing, intermittent, or moving light or lights are prohibited, except those giving public service information such as time, date, temperature, weather, or traffic conditions, or as defined in paragraph (3)e. of this section.

b. Signs which are not effectively shielded to prevent beams or rays of light from being directed at any portion of the traveled ways of an interstate or federal-aid primary highway and which are of such intensity or brilliance as to cause glare or to impair the vision of a driver of a motor vehicle or which otherwise obscure or interfere with a driver's operation of a motor vehicle are prohibited.

c. A sign may not be illuminated so that it interferes with the effectiveness of, or obscures, an official traffic control device such as a sign or signal.

d. All lighting is subject to any other provisions of law relating to the lighting of signs presently applicable to all highways under the jurisdiction of the State.

e. Notwithstanding the provisions of paragraphs (b)(3)a. through d. of this section, signs commonly known as variable message signs may be changed at intervals by electronic or mechanical process or remote control, and are permitted within 660 feet of the edge of the right-of-way of any interstate or federal-aid primary highway so designated as of June 1, 1991, and of the National Highway System. These variable message signs are permitted, except as prohibited by local ordinance or zoning regulation or by the Delaware federal-state outdoor advertising agreement of May 1, 1968, and are not considered to be in violation of flashing, intermittent, or moving lights criteria provided that:

1. Each message remains fixed for a minimum of at least 10 seconds.

2. When the message is changed, it must be accomplished in 1 second or less, with all moving parts or illumination changing simultaneously and in unison.

3. A variable message sign along the same roadway and facing in the same direction of travel may not be placed, as measured along the centerline of the roadway, within 2,500 feet of another variable message sign, or within 500 feet of a static billboard sign regulated by this section, or within 1,000 feet of an interchange, interstate junction of merging or diverging traffic, or an at-grade intersection.

4. A variable message sign must contain a default design that will freeze the sign in 1 position if a malfunction occurs or, in the alternative, that will shut down.

5. A variable message sign may not contain or display any lights, effects, or messages that flash, move, appear to be animated or to move, scroll, or change in intensity during the fixed display period. A variable message sign must appropriately adjust display brightness as ambient light levels change.

6. A sign that attempts or appears to attempt to direct the movement of traffic or which contains wording, color, shapes, or likenesses of official traffic control devices is prohibited.

7. A sign may not be placed along designated Delaware byways.

(4) The State and local political subdivisions shall have full authority under their own zoning laws to zone areas for commercial or industrial purposes and the action of the State and local political subdivisions in this regard will be accepted for the purposes of this chapter. At any time that a political subdivision adopts regulations which include the size, lighting and spacing of outdoor advertising, the State shall so certify to the administrator and control of outdoor advertising in commercial or industrial areas will transfer to subsection (a) of this section.

17 Del. C. 1953, § 1110; 57 Del. Laws, c. 276; 57 Del. Laws, c. 633, §§ 3-6; 60 Del. Laws, c. 290, § 2; 61 Del. Laws, c. 262, § 16; 76 Del. Laws, c. 144, § 1; 77 Del. Laws, c. 367, § 1.;



§ 1111. Public nuisance; abatement

(a) Any outdoor advertising sign, display or device which is erected or maintained in violation of this chapter or any regulations lawfully adopted pursuant to this chapter is declared to be a public nuisance and may be forthwith removed, obliterated or abated by the Department, its employees or any peace officer of this State, when such violation is not corrected after 30 days' written notice of the violation to the owner of the sign, display or device or to the owner, lessee or occupant of the land upon which the sign, display or device is located. All costs incurred by the Department in abating a nuisance pursuant to this section shall be the responsibility of the owner of the sign, display or device and the Department shall have an action at law to recover such costs, as well as the expenses of suit.

When any sign is damaged, or falls into disrepair to the extent that obvious repairs are needed, the owner shall be notified in writing by the Department to make all necessary repairs. If the sign is not repaired, rebuilt or removed within 30 days of the notification, the applicable sign permit shall lapse and become null and void.

(b) Any person, business or company which knowingly paints, builds and erects or maintains an outdoor advertising sign without a permit shall be in violation of the chapter.

(c)(1) Any outdoor advertising sign, display or device which is erected or maintained in violation of § 1108(b)(1) of this title shall be subject to immediate removal and the other enforcement provisions of § 525 of this title, without regard to the clear zone distance limitations of that section.

(2) Paragraph (c)(1) of this section shall not apply during the 30-day period immediately preceding and the 30-day period after an election administered pursuant to Title 15, in those election districts affected by such election or elections.

42 Del. Laws, c. 182, § 13; 17 Del. C. 1953, § 1111; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 57 Del. Laws, c. 633, § 12; 60 Del. Laws, c. 290, §§ 4, 5; 75 Del. Laws, c. 98, § 124.;



§ 1112. Injunctive relief

The Department or any taxpayer may maintain an action for an injunction to restrain any violation or threatened violation of this chapter or of any regulation lawfully adopted pursuant thereto.

42 Del. Laws, c. 182, § 13; 17 Del. C. 1953, § 1112; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276.;



§ 1113. Penalties

Whoever violates this chapter or any regulation lawfully adopted pursuant to this chapter shall be fined not less than $10 nor more than $50.

Each day that a violation is allowed to continue after 30 days' written notice of its existence shall constitute a separate offense.

42 Del. Laws, c. 182, § 13; 17 Del. C. 1953, § 1113; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276.;



§ 1114. Signs excepted from provisions of this subchapter

The classes of signs described below are excepted from all provisions of this subchapter other than the provisions of § 1103(a)(2) insofar as those provisions may be implemented by regulations controlling and restricting outdoor advertising signs, displays and devices in controlled areas:

(1) Outdoor advertising signs, displays and devices 32 square feet or less erected or maintained upon real property and placed on the premises to identify a business conducted thereon.

(2) Outdoor advertising signs, displays and devices (containing 12 square feet or less in areas zoned residential or 32 square feet or less in areas zoned otherwise) upon real property stating that the property, or a part thereof, is for sale or for rent.

(3) A notice or advertisement required by law in any legal proceeding or put upon the property by public authority.

(4) A danger or precautionary sign containing 2 square feet or less relating to the premises or a sign warning of the condition of or danger of travel on a highway.

(5) Any notice or sign of any railroad or other transportation or transmission or communication company necessary for the direction or information or safety of the public.

(6) Any sign containing 6 square feet or less and directing travelers to any town, village, city, historical site or attractions, provided the same is maintained at public expense.

(7) Nonofficial signs displayed on transit shelters under contracts approved by the Department.

42 Del. Laws, c. 182, § 8; 17 Del. C. 1953, § 1114; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 60 Del. Laws, c. 290, § 6; 61 Del. Laws, c. 262, §§ 17, 18; 63 Del. Laws, c. 178, §§ 1, 2; 71 Del. Laws, c. 318, §§ 2, 3.;



§ 1120. Severability

If any exception, section, part, phrase, or provision of this chapter or the application thereof be held invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the exception, section, part, phrase, provision, or application directly involved in the controversy in which such judgment shall have been rendered, and shall not affect or impair the remainder of this chapter or the application thereof.

71 Del. Laws, c. 318, § 4.;






Subchapter II Areas Adjacent to Highways of the Interstate and Primary Systems

§ 1121. Limitations of outdoor advertising in controlled areas

Subject to § 1122 of this title, no outdoor advertising sign, display or device, any part of the advertising, informative or attention attracting contents of which is visible from the main traveled way of a highway of the interstate system or primary system, shall be erected or maintained within a controlled area, unless it shall come within 1 or more of the following categories:

(1) Directional and other official signs and notices, which signs and notices shall include, but not be limited to, signs and notices pertaining to natural wonders, scenic and historic attractions as authorized or required by the laws of this State;

(2) Signs, displays and devices advertising the sale or lease of the real property upon which they are located;

(3) Signs, displays and devices advertising activities conducted on the real property upon which they are located;

(4) Signs, displays and devices located either (i) in controlled areas adjacent to the interstate system and within the boundaries of incorporated municipalities, as such boundaries existed on September 21, 1959, wherein the use of real property is subject to municipal regulation and control, which are zoned industrial or commercial, or (ii) in other controlled areas adjacent to the interstate system zoned industrial or commercial which were zoned industrial or commercial as of September 21, 1959;

(5) Signs, displays and devices located in controlled areas adjacent to highways of the primary system which are zoned industrial or commercial;

(6) Signs, displays and devices located in unzoned commercial and industrial controlled areas adjacent to highways of the primary system and defined by regulations to be promulgated by the Department;

(7) Any school bus waiting shelter displaying a sign provided such sign does not exceed 32 square feet in area and with a limit of 2 signs per shelter. Should the State Department of Education determine that there is no longer a need for a waiting shelter at its present location, the exemption provided by this paragraph shall then terminate.

Such outdoor advertising signs, displays and devices as are permitted in controlled areas under this section shall be erected and maintained only in conformity with such applicable regulations as may be promulgated by the Department under § 1103 of this title.

17 Del. C. 1953, § 1121; 57 Del. Laws, c. 276; 57 Del. Laws, c. 633, § 13; 61 Del. Laws, c. 262, §§ 19-21; 71 Del. Laws, c. 318, § 5.;



§ 1122. Removal of nonconforming advertising; fair compensation

(a) Just compensation shall be paid upon the removal of the following outdoor advertising signs, displays and devices:

(1) Those lawfully in existence on July 14, 1969;

(2) Those lawfully on any highway made a part of the interstate or federal-aid primary system on or after July 14, 1969; and

(3) Those lawfully erected on or after July 14, 1969.

(b) The Department is authorized to acquire the necessary right in and to property and is directed to pay compensation therefor in the same manner as with other property acquired for state highway purposes with respect to the foregoing outdoor advertising signs, displays and devices. The compensation to be paid shall be for the following:

(1) The taking from the owner of such sign, display or device of all right, title, leasehold and interest in such sign, display and device; and

(2) The taking from the owner of the real property on which such sign, display or device is located, of the right to erect and maintain such signs, displays or devices thereon. Notwithstanding these provisions, no rights in and to property shall be acquired with respect to any outdoor advertising sign, display or device except to the extent that federal funds authorized to be appropriated pursuant to the federal "Highway Beautification Act of 1965," as amended, to reimburse the State for 75% of the cost thereof, are in fact appropriated and allocated to the State for that purpose.

17 Del. C. 1953, § 1122; 57 Del. Laws, c. 276.;



§ 1123. Advertising in rest areas

In order to provide information in the specific interest of the traveling public, the Department is authorized to maintain maps and to permit informational directories and advertising pamphlets to be made available at rest areas and to establish information centers in such areas for the purpose of informing the public of places of interest within the State and providing such other information as may be considered desirable, provided, however, that no such information centers shall be established within controlled areas adjacent to the interstate system without the approval of the Secretary of Transportation of the United States.

17 Del. C. 1953, § 1123; 57 Del. Laws, c. 276; 61 Del. Laws, c. 262, § 22.;



§ 1124. Signs, displays and devices providing information for the traveling public; location

Signs, displays and devices giving specific information in the interest of the traveling public may be erected and maintained, pursuant to agreement between the Department and the Secretary of Transportation of the United States, within the right-of-way of highways of the interstate system, at appropriate distances from interchanges on such systems.

17 Del. C. 1953, § 1124; 57 Del. Laws, c. 276.;



§ 1125. Agreements with federal government or agencies

The Department may enter into agreements, consistent with this chapter, with the Secretary of Transportation of the United States relating to the control of outdoor advertising in controlled areas and take action in the name of the State to comply with the terms of such agreements.

The Department may accept allotment of funds by the United States, or any department or agency thereof, authorized by the Federal-Aid Highway Act of 1958, or any subsequent legislation supplementary to or amending such Act, in connection with any agreement entered into by the Department and the Secretary of Transportation of the United States relating to the control of outdoor advertising in controlled areas adjacent to the interstate and/or primary system.

17 Del. C. 1953, § 1125; 53 Del. Laws, c. 87, § 1; 57 Del. Laws, c. 276; 61 Del. Laws, c. 262, § 23.;



§ 1126. Relationship of subchapter to other provisions of chapter

The provisions of this subchapter relating to the regulation of outdoor advertising in controlled areas are in addition to, and not in lieu of, subchapter I of this chapter.

61 Del. Laws, c. 262, § 24.;






Subchapter III Limited Access, State Toll Roads

§ 1131. Limitations of outdoor advertising along limited access, state toll roads

The provisions of subchapter II of this chapter shall be applicable to any limited access, state toll road in this State.

68 Del. Laws, c. 417, § 1.;



§ 1132. Sign limitations on state toll highways

(a) Notwithstanding any other provisions of this Code to the contrary, variable message signs (VMS) may not be erected or placed, facing in the same direction of travel, and directed toward and able to be read by travelers along state toll highways, within 1,000 feet of any toll highway listed in subsection (c) of this section, except for those signs installed within the rights-of-way of a toll highway for official Department use.

(b) As used in this section, "variable message sign" ("VMS") means a sign or portion of a sign on which the message copy includes characters, letters, or illustrations that can be changed or rearranged electronically or mechanically without touching or physically altering the primary surface of the sign. Message copy for a VMS may be changed in the field or from a remote location.

(c) The provisions of this section apply to the following: the portion of State Route 1 running from the point at which it merges with U.S. Route 13 below State Route 71 to the point where it merges with the southbound on-ramp of State Route 9.

78 Del. Laws, c. 138, § 1.;









CHAPTER 12. REGULATION OF JUNKYARDS

§ 1201. Purposes

The establishment, operation and maintenance of junkyards in areas adjacent to the public highways of this State should be controlled in order to promote the safety and recreational value of public travel, to protect the public investment in public highways and to preserve and enhance the scenic beauty of lands bordering such highways.

The people of this State would suffer economically if the State failed to participate fully in the allocation and apportionment of federal-aid highway funds since a reduction in federal-aid highway funds would necessitate increased taxation to support and maintain the state road program system. It is, consequently, the intention of this chapter, among other things, to provide a statutory basis for the establishment, operation and maintenance of junkyards consistent with the public policy relating to areas adjacent to federal-aid interstate and primary highways declared by the Congress of the United States, in Title 23, United States Code.

17 Del. C. 1953, § 1201; 56 Del. Laws, c. 253, § 2.;



§ 1202. Scope and definitions

(a) The powers and authority granted in this chapter are in derogation of no other powers or authority granted or created or exercised under any other statute, by a planning or zoning board or authority or other public officer, but shall be construed to be in addition to any such power or authority, which shall remain unaffected.

(b) As used in this chapter:

(1) "A controlled area" means, and "controlled areas" includes, any area inside the boundaries of this State which is adjacent to and within 1,000 feet of the nearest edge of the right-of-way of a highway of the interstate system or the primary system.

(2) "Automobile graveyard" means any establishment or place of business which is maintained, used or operated, for storing, keeping, buying or selling wrecked, scrapped, ruined or dismantled motor vehicles or motor vehicle parts.

(3) "Illegal junkyard" means any junkyard which was established, operated and/or maintained in violation of Delaware law.

(4) "Interstate system" means that portion of the national system of interstate and defense highways located within this State, as officially designated, or as may hereafter be so designated, by the Department, and approved by the Secretary of Transportation pursuant to Title 23, United States Code, "Highways."

(5) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, waste, or junked, dismantled or wrecked automobiles, or parts thereof, iron, steel and other old or scrap ferrous or nonferrous material.

(6) "Junkyard" means an establishment or place of business which is maintained, operated or used for storing, keeping, buying or selling junk, or for the maintenance or operation of an automobile graveyard. This definition includes scrap metal processors, auto-wrecking yards, salvage yards, scrap yards, auto-recycling yards, used auto parts yards and temporary storage of automobile bodies and parts awaiting disposal as a normal part of a business operation when the business will continually have like materials located on the premises. The definition includes garbage dumps and sanitary landfills. The definition does not include litter, trash and other debris scattered along or upon the highway, or temporary operations and outdoor storage of limited duration.

(7) The "laws of this State" includes a provision of the Constitution or statutes of this State, or an ordinance, rule or regulation enacted or adopted by an agency or political subdivision of this State pursuant to the Constitution or statutes.

(8) "Main-traveled way" means the traveled way of a highway on which through traffic is carried. In the case of a divided highway, the traveled way of each of the separated roadways for traffic in opposite directions is a main-traveled way. It does not include such facilities as frontage roads, turning roadways or parking areas.

(9) "Nonconforming junkyard" is one which was lawfully established, but which does not comply with the laws of this State or Department regulations passed at a later date or which later fails to comply with such law or regulations due to changed conditions.

(10) "Primary system" means that portion of connected main highways of this State officially designated as such, or as may hereafter be designated as such, by the Department, and approved by the Secretary of Transportation, pursuant to Title 23, United States Code, "Highways."

(11) "Unzoned industrial areas" means those areas not zoned by any state, county or local authority, but used primarily for industrial purposes as determined by the Department. Outdoor advertising structures shall not be considered industrial.

(12) "Visible" means capable of being seen without visual aid by a person of normal visual acuity.

(13) "Zoned industrial areas" means those areas which are zoned for industry or manufacturing pursuant to a state, county or local zoning authority.

17 Del. C. 1953, § 1202; 56 Del. Laws, c. 253, § 2; 61 Del. Laws, c. 166, §§ 1, 2.;



§ 1203. Enforcement of chapter; rules and regulations; examinations; application of chapter

(a) The Department shall:

(1) Enforce this chapter; and

(2) Make, publish and enforce such regulations governing the establishment, maintenance and operation of junkyards as may be necessary or advisable to implement the policy and accomplish the purposes of this chapter.

Such regulations may include provisions governing the location, planting, construction (including materials used) and maintenance of the screening required by this chapter. Regulations pertaining to controlled areas shall be consistent with any national standards for junkyard control promulgated by the Secretary of Transportation of the United States pursuant to Title 23, United States Code.

(b) All employees of the Department, or any peace officer of this State, when so directed by the Department or its officers, may enter into and upon any land or building to make any examination or survey which the Department deems necessary to the effective administration of this chapter, or to enforce this chapter.

(c) This chapter shall apply only to junkyards situate, in whole or in part, outside the corporate limits of any incorporated municipality in this State and to those junkyards situate, in whole or in part, in controlled areas within such corporate limits, except for the requirement of § 1204 of this title.

17 Del. C. 1953, § 1203; 56 Del. Laws, c. 253, § 2; 61 Del. Laws, c. 166, §§ 3, 4.;



§ 1204. Application and issuance of licenses

(a) No person, whether or not engaged in the junk business, shall establish, operate or maintain a junkyard within the jurisdiction of the Department under this chapter any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any public highway of this State without obtaining a license from the Department.

(b) The Department, in accordance with this chapter, shall issue and renew licenses for a period of 1 year for the establishment, maintenance and operation of junkyards within its jurisdiction, provided, however, no license shall be issued for the erection or construction of any junkyard which would be in violation of local law or ordinance at the time the application is filed.

(c) The Department may establish and collect fees for the issuance of licenses and renewals thereof. The amount of such charge shall be so fixed as to provide the funds deemed necessary by it to defray the cost of the administration of this chapter.

17 Del. C. 1953, § 1204; 56 Del. Laws, c. 253, § 2; 61 Del. Laws, c. 166, § 5.;



§ 1205. Restrictions as to locations

(a) No license shall be granted for the establishment, maintenance or operation of a junkyard any portion of which is within a controlled area except the following:

(1) Junkyards which are lawfully in existence on the effective date of this chapter;

(2) Junkyards which are screened by natural objects, plantings, fences or other means found appropriate by the Department so as not to be visible from the main-traveled way of the highway of the interstate or primary systems;

(3) Junkyards located within areas which are zoned for industrial use under the laws of this State;

(4) Junkyards located within unzoned industrial areas which the Department shall find are used for industrial activities.

(b) No such license shall be granted for a junkyard which is permitted in a controlled area under this chapter solely because of paragraphs (3) and (4) of subsection (a) of this section unless such junkyard is fenced in the manner provided in paragraph (3) of subsection (c) of this section.

(c) No license shall be granted for a junkyard which is not located within the limits of an incorporated municipality and which is within 1,000 feet of the nearest edge of the right-of-way of a public highway of this State other than a highway of the interstate or primary systems except the following:

(1) Junkyard lawfully in existence on the effective date of this chapter;

(2) Junkyards which are screened by natural objects, plantings, fences or other means found appropriate by the Department so as not to be visible from the main-traveled way of public highway;

(3) Junkyards which have a fence parallel to the public highway for the full length of the yard along the highway and a further fence extending back from the parallel fence the full length of the junkyard or for a distance of 1,000 feet, whichever distance shall be shorter, which fence or fences shall be at least 7 feet in height and shall to the extent of such height render the junkyard not visible from the view of persons traveling on the main-traveled way of the public highway.

17 Del. C. 1953, § 1205; 56 Del. Laws, c. 253, § 2; 61 Del. Laws, c. 166, § 6.;



§ 1206. Screening, relocation, removal or disposal of lawfully preexisting junkyards

Any junkyard lawfully in existence on the effective date of this chapter any portion of which is within a controlled area and which is not in any of the classes specified in paragraphs (2), (3) and (4) of subsection (a) of § 1205 of this title shall be screened, if physically and economically feasible, by the Department at locations on the highway right-of-way or in areas acquired for such purposes outside the right-of-way, so as not to be visible from the main-traveled way of the highway of the interstate or primary systems. Any such junkyard which the Department determines cannot, as a practical matter, be screened pursuant to this section shall be relocated, removed or disposed of by the owner thereof.

17 Del. C. 1953, § 1206; 56 Del. Laws, c. 253, § 2; 61 Del. Laws, c. 166, § 7.;



§ 1207. Compensation to owners on relocation, removal or disposal of their facilities

Just compensation shall be paid by the Department to the owners of junkyards in controlled areas which must be relocated, removed or disposed of pursuant to this chapter and which fall into the following categories:

(1) Those lawfully in existence on the effective date of this chapter; and

(2) Those lawfully established and maintained on or after the effective date of this chapter.

17 Del. C. 1953, § 1207; 56 Del. Laws, c. 253, § 2; 61 Del. Laws, c. 166, § 8.;



§ 1208. Acquisition of real property interest to effectuate screening, relocation, etc

The Department may acquire by gift, purchase or the power of eminent domain, such interest in real property as may be necessary to secure the screening, relocation, removal or disposal of junkyards required by this chapter.

17 Del. C. 1953, § 1208; 56 Del. Laws, c. 253, § 2.;



§ 1209. Public nuisance; screening or relocation, etc., of noncomplying junkyards; action to recover expenses

(a) Any junkyard which is established, maintained or operated in violation of this chapter is a public nuisance.

(b) The Department may screen, relocate, remove or dispose of any junkyard or portion thereof which is established or maintained in violation of this chapter or the regulations prescribed thereunder after a written notice has been posted on such property for a period of 30 days and a copy thereof has been forwarded by mail to the owner of such junkyard at the owner's last known address.

(c) All costs incurred under this section in screening, relocating, removing or disposing of such junkyards shall be the responsibility of the owner thereof and the Department shall have an action at law to recover such costs as well as the expenses of suit.

17 Del. C. 1953, § 1209; 56 Del. Laws, c. 253, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1210. Injunction

The Department may apply to the Court of Chancery for an injunction to restrain any violation or threatened violation of this chapter.

17 Del. C. 1953, § 1210; 56 Del. Laws, c. 253, § 2.;



§ 1211. Penalties

Whoever violates this chapter or any regulation lawfully adopted pursuant to this chapter shall be fined not less than $25 nor more than $200.

Each day that a violation is allowed to continue after notice of its existence shall constitute a separate offense.

17 Del. C. 1953, § 1211; 56 Del. Laws, c. 253, § 2.;



§ 1212. Agreements with the United States government

The Department may enter into agreements with the United States Secretary of Transportation provided by Title 23, United States Code, relating to the control of junkyards in areas adjacent to the interstate and primary systems and may take action in the name of the State to comply with the terms of such agreement.

17 Del. C. 1953, § 1212; 56 Del. Laws, c. 253, § 2.;






CHAPTER 13. VACATING PUBLIC ROADS AND BRIDGES

§ 1301. Jurisdiction of Superior Court and Department of Transportation

(a) The Superior Court shall have jurisdiction to vacate public roads, bridges and all other rights-of-way, including, but not limited to, alleys, pathways, walkways and the like, whether within the jurisdiction of the Department, the county in which it is located, municipalities, towns, any governmental authority or the general public, including areas not within the jurisdiction of a governmental authority, but for which the general public or specific members of the public have acquired an interest. The Court shall, in its final order, decide all questions raised concerning the vacation or collateral issues including the award of damages and shall further have the authority to review any decision made by the Department, county or other governmental authority concerning the abandonment or vacation of such rights-of-way.

(b) The Department shall have jurisdiction and authority to conduct such administrative hearings and procedures as defined herein to vacate or abandon public roads, bridges and all other rights-of-way, as provided herein.

(c) This chapter shall not preclude the Department from seeking equitable relief in the Court of Chancery for this State on any issue, including, but not limited to, injunctive relief, actions to acquire or quiet title, declaratory judgment or any other matter in the nature of an equitable remedy.

Code 1852, c. 60; Code 1915, § 1601; 21 Del. Laws, c. 259; 26 Del. Laws, c. 169, § 1; Code 1935, § 1672; 17 Del. C. 1953, § 1301; 65 Del. Laws, c. 209, § 1.;



§ 1302. Petition for vacation and/or abandonment; notice requirements

(a) In any action commenced in Superior Court, 5 or more residents of the county in which the road, bridge or right-of-way desired to be vacated or to be abandoned is located, the Department, or the county in which the road, bridge or right-of-way is located, may apply to the Superior Court of such county for the vacation or declaration of abandonment thereof, by first giving notice to the Department and to the county, if neither is the applicant, and to all persons owning property abutting or contiguous to, or which is accessible only by, along or across that part of the road, bridge or right-of-way desired to be vacated, or declared to be abandoned, by mailing to the Department, the county and to such persons or their legal representatives, if known, at their last known address, written notice of their intent to file such petition with the Court at least 10 days prior to filing.

(b) Upon the filing of any petition in Superior Court to vacate or to seek a declaration of abandonment of any road, bridge or other right-of-way, formal notice shall be provided by the petitioner to the Secretary of the Department, and the chief executive officer(s) of the county in which the right-of-way is located, by service of process as provided by law. Written notice by registered mail, return receipt requested, to such party or their legal representative at their last known post office address at the time of the filing of the application shall also be made upon all persons owning property abutting or contiguous to or which is only accessible by, along or across that part of the road, bridge or right-of-way desired to be vacated or declared to be abandoned and by posting signs at 100 foot intervals along such road, bridge or right-of-way desired to be vacated or declared to be abandoned clearly indicating such intent, at least 20 days prior to the hearing date set by the Court on such petition and also by publishing notice at least once per week for 2 consecutive weeks to all such parties in interest in a newspaper of general circulation in the county in which said road, bridge or right-of-way is located, clearly providing the place, time and hearing date on the petition set by the Court, at least 20 days prior thereto.

(c) In all cases in which an order of abandonment or vacation is sought by administrative action by the Department, such action may be commenced by the Department, the county or other governmental authority or 5 or more residents of the county in which the road is located, in accordance with the terms of this chapter.

Code 1915, § 1602; 26 Del. Laws, c. 169, § 2; 40 Del. Laws, c. 107; Code 1935, § 1673; 44 Del. Laws, c. 103; 17 Del. C. 1953, § 1302; 60 Del. Laws, c. 338, § 1; 65 Del. Laws, c. 209, § 1.;



§ 1303. Definitions

For purposes of this chapter the following definitions shall apply:

(1) "Abandonment" shall mean the loss of all right, title, interest and jurisdiction in any road, bridge or other right-of-way previously held by the Department, other governmental authority or the general public in which the Department, other governmental authority or the general public has clearly indicated an intent to surrender all right, title, interest, and jurisdiction through lack of use, care, or maintenance thereof.

(2) "Public use" shall mean the consistent use by 1 or more members of the general public for a minimum period of 7 years over an area to which no other person or entity has a clear, legal or equitable right. This section shall not apply to any area owned or controlled by the Department or other governmental authority.

(3) "State-maintained street" shall mean any road, bridge or other right-of-way regardless of use which is within the control or jurisdiction of the Department.

(4) "Vacation" shall mean the transfer of all right, title, interest, and jurisdiction in any road, bridge or other right-of-way when the Department, other governmental authority or the general public has clearly indicated an intent to abandon same through lack of use, care or maintenance thereof. In addition, "Vacation" with respect to any alley, pathway, walkway or other such right-of-way not within the jurisdiction of the Department shall mean the transfer of all right, title, interest and jurisdiction, in such right-of-way when the Superior Court shall determine that continued maintenance and use of such right-of-way has created or constitutes a nuisance or detriment to the abutting or surrounding landowners which nuisance outweighs the benefit to the general public of the continued existence of the right-of-way; provided, that no parkland, open space or greenway under the control of the Department of Natural Resources and Environmental Control or any county or municipal parks department shall be vacated under this chapter without the written approval of the controlling jurisdiction.

Code 1915, § 1602; 26 Del. Laws, c. 169, § 2; 40 Del. Laws, c. 107; Code 1935, § 1673; 17 Del. C. 1953, § 1303; 60 Del. Laws, c. 338, § 3; 65 Del. Laws, c. 209, § 1; 69 Del. Laws, c. 239, §§ 1, 2.;



§ 1304. Vacation and abandonment hearing

(a) In all proceedings in Superior Court, after all interested parties have received notice in accordance with this chapter, a hearing shall be held in Superior Court, at which time each party before the court, including the Department, the county in which the right-of-way is located, all abutting land owners or all interested parties, may present relevant evidence regarding the necessity or advisability of the continued use of the road, bridge or right-of-way for the benefit of the general public or interested parties. Upon conclusion of the hearing, the Superior Court shall order whether said road, bridge or other right-of-way shall be vacated or declared to be abandoned. Any administrative hearing conducted by the Department shall address the same issues and utilize the criteria defined in this chapter.

(b) The Court shall also decide such other collateral issues which are raised at the hearing, including, but not limited to, whether the Department holds title to the road, bridge or other right-of-way by virtue of § 509 of this title, by deed transfer or by some other means, whether the Department, county, other governmental authority or the general public has an interest in such road, bridge or right-of-way by virtue of dedication, easement or some other means, whether such parties have a compensable interest and to whom the land, bridge or other right-of-way shall revert in the event of vacation or declaration of abandonment.

(c) Any administrative hearing to consider the question of abandonment or vacation shall be conducted in accordance with the terms of this chapter.

(d) There is a rebuttable presumption, as to all roads, bridges or other rights-of-way created or used at any time within this State, that each shall continue in existence until officially vacated or abandoned by judicial or administrative action pursuant to this chapter.

(e) In determining whether any road, bridge or other right-of-way should be vacated or declared to be abandoned, the Court or the administrative agency shall make a determination as to whether the Department, other governmental agency or general public has a use or need for the continued existence of such road, bridge or right-of-way and the judgment of the Department to keep it open shall be paramount. In making a determination in this regard, the Court or the Department shall consider such items as may be pertinent including, but not limited to, alternative routes, fitness for travel of the respective routes, previous relocation of routes performed by public authority, use of the new route as a bypass rather than an independent route, service, maintenance and repair of the respective routes, barricades or other hand-made or natural obstructions within and along the routes, the financial impact upon any interested party and any other item which the Court or the Department may deem pertinent.

(f) Any state-maintained street shall not be vacated or abandoned without the consent of the Department.

(g) As the result of the public use, as defined herein, the general public may have acquired a right to the use of such right-of-way, if clearly evidenced intent has been demonstrated such as by the grant of an easement or dedication, regardless of whether such area is classified as a state-maintained street, as defined herein. Any such right of the general public to use such right-of-way shall not place the responsibility of maintenance with the Department or any other governmental authority, without formal acceptance of such responsibility.

Code 1915, § 1602; 26 Del. Laws, c. 169, § 2; 40 Del. Laws, c. 107; Code 1935, § 1673; 17 Del. C. 1953, § 1304; 60 Del. Laws, c. 338, § 4; 65 Del. Laws, c. 209, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1305. Right-of-way jurors; appointment and direction as to return

(a) If the Superior Court orders that the road, bridge or other right-of-way shall be vacated, or declared to be abandoned, it shall then appoint 5 judicious and impartial right-of-way jurors of the county to view said road, bridge or right-of-way and make return on a date fixed by the Court. The Court shall authorize the right-of-way jurors, so appointed, to employ, if necessary, a surveyor, and direct said right-of-way jurors to determine who shall enclose the area vacated or abandoned or any part thereof, and what portion of the costs such persons or agencies ought to pay respectively, all of which shall be set out in the return.

(b) The right-of-way jurors named in the commission shall be first sworn or affirmed as shall be directed in the commission.

(c) The return of the jurors shall be made to the Superior Court or to a judge thereof, who shall file the same in the Office of the Prothonotary.

(d) In all cases such right-of-way jurors shall assess the damages which the Department, county, governmental authority, owner or other parties in interest will sustain by reason of such road, bridge or right-of-way vacation or abandonment, including, but not limited to, loss of use, impact upon other roads, bridges or rights-of-way, improvements previously made thereto, loss of benefit or aesthetic value to the public, inconvenience or the use of road or bridge materials, and, considering all circumstances of benefit or injury which may accrue to any such party in interest therefrom, shall make a recommendation to the Court, in the return, as to apportionment thereof.

26 Del. Laws, c. 169, § 3; Code 1915, § 1603; 40 Del. Laws, c. 107; Code 1935, § 1675; 17 Del. C. 1953, § 1305; 60 Del. Laws, c. 338, § 5; 65 Del. Laws, c. 209, § 1.;



§ 1306. Damages; hearing

(a) On a day fixed by the Court, a hearing shall then be had on the issue of damages as presented in the return. At such hearing all interested parties may present evidence and argument regarding the question of damages, their amount and apportionment, as are permitted under this section or at the discretion of the Court. At the close of said hearing, the Court shall enter an order affixing damages in such manner as it determines the evidence warrants.

(b) All damage questions shall be decided as provided in this chapter and shall include the right of the Department to recover the actual value of the real property, if it holds title thereto, to recover reasonable expenses for its loss of use of said vacated land, bridge or right-of-way, whether jurisdiction has been acquired by title, dedication, easement or some other means, and any reasonable costs and expenses incurred as a result of said vacation or abandonment resulting from an impact to other lands, bridges or rights-of-way within the jurisdiction of the Department.

(c) Payment of damages shall be in such amounts and under such terms and conditions as the Superior Court, by order, shall direct. Any order of the Superior Court to vacate or abandon a road, bridge or right-of-way shall not become final until all damages have been paid in accordance with the Court's order.

(d) Whenever any interested party neglects or omits to pay or tender the amount of ascertained damages to the parties or persons entitled to the same, said interested party shall be subject to the contempt power of the Court upon proper application by any party or person to whom damages are payable pursuant to the terms of the Court's order regarding same.

(e) Any other provision of this chapter notwithstanding, the Court or the Department in making a determination as to what damages shall be paid by the Department shall consider only 2 factors:

(1) Only persons owning real property abutting the road or part thereof to be vacated or abandoned shall be entitled to recover damages; and

(2) Any damages which may be otherwise recoverable by such persons from the Department must be offset by a monetary estimate of the benefit to be derived by said abutting real property owner.

(f) Any hearing on damages conducted at an administrative hearing shall be as provided herein.

26 Del. Laws, c. 169, § 4; Code 1915, § 1604; 40 Del. Laws, c. 107; Code 1935, § 1676; 17 Del. C. 1953, § 1306; 60 Del. Laws, c. 338, § 6; 65 Del. Laws, c. 209, § 1.;



§ 1307. Appeal

Any interested party before the Superior Court may appeal the Court's decision to the Supreme Court, within 30 days of the final order thereon, regarding the question of whether the road, bridge or right-of-way shall be vacated or abandoned or the question of the amount of damages and their apportionment or any other matter raised at the Superior Court hearing.

26 Del. Laws, c. 195, § 5; Code 1915, § 1605; 40 Del. Laws, c. 107; Code 1935, § 1677; 17 Del. C. 1953, § 1307; 60 Del. Laws, c. 338, § 7; 65 Del. Laws, c. 209, § 1.;



§ 1308. Compensation and expenses of jurors and employees

(a) The jurors shall be allowed $25 a day for their services and shall be entitled to mileage at the rate of 15 cents a mile going and returning.

(b) The Court shall fix the compensation of all persons properly employed as surveyors, chain carriers, axepersons and target bearers, and all other persons necessary to the economical execution of any order for vacating or abandoning roads, bridges or other rights-of-way, including the board and accommodation of persons properly employed in and about the execution of the work.

21 Del. Laws, c. 260, § 1; 26 Del. Laws, c. 169, § 3; Code 1915, §§ 1603, 1606; 40 Del. Laws, c. 107; Code 1935, §§ 1675, 1678; 17 Del. C. 1953, § 1308; 60 Del. Laws, c. 338, § 8; 65 Del. Laws, c. 209, §§ 2, 7; 70 Del. Laws, c. 186, § 1.;



§ 1309. Costs of proceedings

The costs of proceedings for vacating or abandoning a road, bridge or other right-of-way shall be paid by the petitioners, unless such petition is granted in which case such costs shall be paid by the party or persons authorized by the return to enclose it, and in the pro rata share fixed by the return, before such enclosure.

Code 1852, § 1093; 14 Del. Laws, c. 468; 17 Del. Laws, c. 118, § 2; Code 1915, § 1607; 40 Del. Laws, c. 107; Code 1935, § 1679; 17 Del. C. 1953, § 1309; 65 Del. Laws, c. 209, § 3.;



§ 1310. Power of railroads to vacate roads in special cases by agreement

A railroad company by agreement with the landowners interested, and the approval of both the Department and the county wherein the road is located, may, without proceedings provided for in this chapter, change, at the expense of such company, any public or private road whenever a change will add to the safety of public travel. The change shall be made subject to the approval of the Department and of the county wherein the road is located, and shall be certified in writing and appended to a draft thereof, which draft and certification, returned to and recorded by the Prothonotary of the county wherein the same is located, shall, to all intents and purposes, confirm the change.

13 Del. Laws, c. 487, § 2; Code 1915, § 1608; 40 Del. Laws, c. 107; Code 1935, § 1680; 17 Del. C. 1953, § 1310; 60 Del. Laws, c. 338, § 9.;



§ 1311. Vacation of public roads by administrative action of department; procedure

In all cases in which the necessity for existing public roads has ceased to exist because they have been superseded by improved roads or highways constructed by the Department whether a state-maintained street or otherwise, or their necessity has ceased to exist as a part of the general highway system of the State, the Department may vacate or abandon such public roads or such part thereof as the Department may deem proper and may determine who shall enclose the same. The Department may, at any time, determine that a public road not serving the general public and not maintained by the Department for a period of 20 years shall be abandoned and no longer be under the Department's jurisdiction. The procedure therefor shall be as follows:

(1) Whenever the necessity for the continuation of an existing public road, or a portion thereof, in this State shall cease to exist, as stated in this section, the Department shall, by resolution signed by the Secretary, fix a time and place at which persons interested, including the county wherein the road is located, may be heard with respect to the vacation or abandonment thereof. A copy of the resolution shall be published in a newspaper of the county in which the public road is located in at least 2 issues thereof, prior to the date fixed for the hearing, and likewise a copy of the resolution shall be sent by mail addressed to the chief executive officer(s) of the county wherein the road is located and to the owners of the land abutting or contiguous to the road, or part thereof, and to owners whose land is accessible only by, along or across that part of the road at least 20 days prior to the day fixed for the hearing. The copy shall be addressed to the owners at their last known post office addresses, if such can be ascertained by reasonable inquiry, otherwise the publication of the resolution shall be deemed to be sufficient.

(2) The Department shall, on the day and time fixed, proceed to hear persons interested and shall consider any objection to the vacation or abandonment of the road, or part thereof, and shall make a determination concerning the same. If the Department determines that no necessity exists for continuation of the public road, or part thereof, it may order the same to be vacated or abandoned and may determine who shall enclose the same. The order of the Department shall be entered in the road books or records of the county in which the public road is located, after any appeal time has lapsed, together with a description of the road, or part thereof, ordered to be vacated or abandoned, and thereupon the road, or part thereof, shall cease to exist as a public road, and the persons entitled to enclose the same may proceed to use and occupy the vacated or abandoned road.

(3) The Department may vacate any public road in this State running parallel with an improved highway in this State; provided that all the abutting property owners along the public road consent to the vacating of such public road and signify such consent in writing; and provided further that such vacation shall have no significant adverse impact upon any party or person owning property which is only accessible by, along or across that part of the road to be vacated; provided, however, that circuity of access alone shall not be considered significant adverse impact for purposes of this section.

(4) Whenever any public road is vacated or abandoned pursuant to this section, unless specifically determined otherwise by the Department, the abutting property owners on either side thereof shall be permitted to extend the boundaries of their respective property to the middle of such vacated or abandoned public road and shall own all of that land to said middle of the vacated or abandoned public road. If required, the Department may issue a deed of such land suitable for filing.

(5) The Department, at an administrative hearing conducted after prior notice to all interested parties as provided in this chapter, may determine and award an apportionment of damages under the criteria set forth in this chapter. Such award of damages shall be strictly enforceable by any party or person by application to the Superior Court, which may then adopt, modify or remand such award in the form of an enforceable order.

37 Del. Laws, c. 116, § 2; 40 Del. Laws, c. 107; Code 1935, §§ 1682, 1683; 47 Del. Laws, c. 277, §§ 1, 2; 17 Del. C. 1953, § 1311; 60 Del. Laws, c. 338, § 10; 65 Del. Laws, c. 209, § 4.;



§ 1312. Appeal from administrative decision

Any interested party appearing before the Department may appeal such administrative decision to the Superior Court within 30 days of the final order therefrom, regarding the question of whether the road shall be vacated or abandoned or the question of the amount of damages and their apportionment. Any appeal not made pursuant to this section shall be barred and the decision of the Department shall be strictly enforceable by the Superior Court, pursuant to this chapter.

36 Del. Laws, c. 129, §§ 1, 2; 40 Del. Laws, c. 107; Code 1935, § 1654; 48 Del. Laws, c. 157, § 1; 17 Del. C. 1953, § 1312; 55 Del. Laws, c. 464; 65 Del. Laws, c. 209, § 5.;



§ 1313. Road closures

(a) For purposes of this section, the following definitions shall apply:

(1) "Closure" means the physical erection of temporary or permanent barricades and/or construction or reconstruction in any manner inhibiting the movement of vehicular or pedestrian traffic at any point along or adjacent to any road, street, bridge or other right-of-way.

(2) "Governmental authority" means the Department of Transportation in the case of any state-maintained road, street, bridge or other right-of-way, or any other county, municipality or other political subdivision having the care, custody, control or jurisdiction of any road, street, bridge or other right-of-way.

(3) "Notice" means publication once a week for 2 consecutive weeks in a newspaper of general circulation within the county in which such road, street, bridge or other right-of-way is located and written correspondence from the petitioner to each governmental authority or private owner having jurisdiction of or owning property abutting such road, street, bridge or other right-of-way in the form of a registered letter, return receipt requested.

(4) "Private owner" means any nonpublic owner or owners of any land dedicated to public use or to which the public may otherwise have a right to use as a road, street, bridge or other right-of-way.

(b) The Superior Court may, upon hearing and notice as provided in this section and upon a specific finding of the existence of a safety hazard or other valid public purpose, order temporary or permanent closure of any road, street, bridge or other right-of-way within this State. The Court, in making its determination, may further order the governmental authority having control or jurisdiction of such road, street, bridge or other right-of-way to prepare a statistical and factual report to be submitted to the Court detailing the usage of the road, the specific safety or other valid public purpose or reason ordering its closure and the impact such action will have upon the users of such road, street, bridge or other right-of-way.

(c) Upon the receipt of any report prepared by the governmental authority relating to any right-of-way within its respective control or jurisdiction, the Court may order a hearing or take any other such action which it determines to be necessary to evaluate and determine whether such road, street, bridge or other right-of-way should be closed and the means and methods of such closure.

65 Del. Laws, c. 209, § 6.;






CHAPTER 14. PUBLIC CARRIERS

§ 1401. -1411. Regulation of ticket agents; penalties for violations; redemption of unused tickets; erection and maintenance of telegraph and telephone lines by railroad; fences and cattle guards; liability for damages; trespass with animals; walking on tracks; penalties; liability of those damaging railroad property; badges of railroad conductor, baggage master and brakeman; railroad car brakes; penalties for violations of §§ 1406, 1407; free passes and franks; transportation without fare; transportation utilities; intra and interline connections; switch connections; public carriers operating buses; public liability insurance

Transferred.






CHAPTER 15. FERRY BETWEEN LEWES AND CAPE MAY

§ 1501. Title to land

The Department shall accept title on behalf of and in the name of the State to those lands necessary or convenient for use as the southerly terminus and approach for a ferry service to be established, operated and maintained by the State Highway Commissioner of the State of New Jersey between a point in Cape May County, New Jersey, and a point in Lewes, Delaware, such lands to be located in the Town of Lewes, Sussex County.

48 Del. Laws, c. 262, § 1; 17 Del. C. 1953, § 1501.;



§ 1502. Use of lands

The Department shall take title to the lands as provided in § 1501 of this title and shall hold the same dedicated to the purpose of the construction, operation and maintenance of terminal facilities for a ferry service so long as such service shall exist, and no tolls shall be charged by the State for the use of such facilities. However, this State shall not be liable in any respect whatsoever for any expense, cost, liability or indebtedness incurred for the construction, operation or maintenance of such service or facilities.

48 Del. Laws, c. 262, § 2; 17 Del. C. 1953, § 1502.;



§ 1503. Power of condemnation

In the event that the State Highway Commissioner of the State of New Jersey is unable, by agreement with the owner or owners thereof, to cause title to all lands in Sussex County necessary or convenient for the construction, operation or maintenance of such service and facilities and approaches thereto to be conveyed to the State of Delaware, the Department of Transportation of Delaware shall, upon the written request of the State Highway Commissioner of New Jersey and upon being satisfactorily assured, by the deposit of cash or otherwise, by such State Highway Commissioner that the State of New Jersey will provide the money necessary to pay the condemnation money or damages awarded and expenses of the proceeding, condemn for the use of and to become a part of the ferry facilities the real estate in Sussex County, Delaware, deemed by the State Highway Commissioner of New Jersey and the Department of Transportation of Delaware to be necessary or convenient for the construction, operation and maintenance of the ferry service and facilities and approaches thereto. Such condemnation shall be effected in the manner in which the Department of Transportation is now authorized by law to condemn land for highway purposes.

48 Del. Laws, c. 262, § 3; 17 Del. C. 1953, § 1503; 57 Del. Laws, c. 671, § 8; 60 Del. Laws, c. 503, § 18.;



§ 1504. Right of State Highway Commissioner of the State of New Jersey to operate ferry

(a) Upon the acceptance of title to the lands as provided in § 1501 of this title and upon the acquisition of the right of use of lands as provided in § 1503 of this title, the State Highway Commissioner of the State of New Jersey is granted a license to use the lands for the purpose of constructing, operating and maintaining the ferry service and facilities and the approaches thereto, and any additions thereto or improvements or repairs thereof.

(b) The consent of this State is granted to the State of New Jersey, acting by and through the State Highway Commissioner of New Jersey, to construct, operate and maintain and to charge and collect rates, rents and other charges for the use of the ferry service and facilities and approaches thereto over and under the Delaware River, the southerly terminus thereof to be in Sussex County, Delaware, at or near the Town of Lewes, in accordance with certain legislation enacted by the Legislature of the State of New Jersey.

48 Del. Laws, c. 262, §§ 4, 5; 17 Del. C. 1953, § 1504.;



§ 1505. Tax exemption

The ferry facilities and approaches thereto and all property acquired or used for the purpose of the ferry service in this State and the revenues thereof shall at all times be free from taxation by this State or any political subdivision thereof.

48 Del. Laws, c. 262, § 6; 17 Del. C. 1953, § 1505.;






CHAPTER 16. COMMUNICATIONS

§ 1601. -1604. Division of Communications; charges; Communications Revolving Fund; extension of service to others; restriction of use

Repealed by 76 Del. Laws, c. 391, § 1, effective July 17, 2008.;






CHAPTER 17. DELAWARE-NEW JERSEY COMPACT

Subchapter I Delaware-New Jersey Compact

§ 1701. Delaware-New Jersey Compact

The State of Delaware agrees with the State of New Jersey, upon the enactment by the State of New Jersey of legislation having the same effect as this section, to the following Compact:

WHEREAS, the States of Delaware and New Jersey are separated by the Delaware River and Bay which creates a natural obstacle to the uninterrupted passage of traffic other than by water and with normal commercial activity between the two States thereby hindering the economic growth and development of those areas in both States which border the River and Bay; and

WHEREAS, the pressures of existing trends from increasing traffic, growing population and greater industrialization indicate the need for closer cooperation between the two States in order to advance the economic development and to improve crossings, transportation, terminal and other facilities of the area; and

WHEREAS, the financing, construction, operation and maintenance of such crossings, transportation, terminal and other facilities of commerce and the overall planning for future economic development of the area may be best accomplished for the benefit of the two States and their citizens, the region and Nation, by the cordial cooperation of Delaware and New Jersey by and through a joint or common agency or authority; and

WHEREAS, the Delaware-New Jersey Compact, enacted pursuant to 53 Laws of Delaware, Chapter 145 (17 Del. C. § 1701) and P.L. 1961, c. 66 (C. 32:11E-1 et seq.) of the Pamphlet Laws of New Jersey, with the consent of the United States Congress by Joint Resolution being Pub. L. 87-678, 87th Congress, H.J. Res. 783, September 20, 1962, created the Delaware River and Bay Authority with the intention of advancing the economic growth and development of those areas in both States which border the Delaware River and Bay by the financing, development, construction, operation and maintenance of crossings, transportation or terminal facilities, and other facilities of commerce, and by providing for overall planning for the future economic development of those areas; and

WHEREAS, the economic growth and development of areas of both States will be further advanced by authorizing the Authority to undertake economic development projects, other than major projects, as defined in Article II, at its own initiative, and to undertake major projects after securing only such approvals as may be required by legislation of the State in which the project is to be located, except that the Authority is prohibited from undertaking any major project, to be located in the Delaware River or Bay, including, without limitation, any deep-water port or superport, without the prior approval, by concurrent legislation, of the two States; and

WHEREAS, the natural environment of those areas in the two States which border the Delaware River and Bay would be better preserved by requiring that the projects, other than crossings, of the Authority shall be in complete compliance with all applicable environmental protection laws and regulations before the Authority may undertake the planning, development, construction or operation of any project, other than a crossing;

NOW, THEREFORE, the State of Delaware and the State of New Jersey do hereby solemnly covenant and agree, each with the other as follows:

This Compact shall be known as the "Delaware-New Jersey Compact."

"Crossing" means any structure or facility adapted for public use in crossing the Delaware River or Bay between the States, whether by bridge, tunnel, ferry or other device, and by any vehicle or means of transportation of persons or property, as well as all approaches thereto and connecting and service routes and all appurtenances and equipment relating thereto.

"Transportation facility" and "terminal facility" mean any structure or facility other than a crossing, as herein defined, adapted for public use within each of the States party hereto in connection with the transportation of persons or property, including railroads, motor vehicles, watercraft, airports and aircraft, docks, wharves, piers, slips, basins, storage places, sheds, warehouses and every means or vehicle of transportation now or hereafter in use for the transportation of persons and property or the storage, handling or loading of property, as well as all appurtenances and equipment related thereto.

"Commerce facility or development" means any structure or facility adapted for public use or any development for a public purpose within each of the States party hereto in connection with recreational and commercial fishery development, recreational marina development, aquaculture (marine farming), shoreline preservation and development (including wetlands and open-lands acquisition, active recreational and park development, beach restoration and development, dredge spoil disposal and port-oriented development), foreign trade zone site development, manufacturing and industrial facilities, and any other facility or activity designed, directly or indirectly, to promote business or commerce which, in the judgment of the Authority, is required for the sound economic development of the area.

"Appurtenances" and "equipment" mean all works, buildings, structures, devices, appliances and supplies, as well as every kind of mechanism, arrangement, object or substance related to and necessary or convenient for the proper construction, equipment, maintenance, improvement and operation of any crossing, transportation facility or terminal facility, or commerce facility or development.

"Project" means any undertaking or program for the acquisition or creation of any crossing, transportation facility or terminal facility, or commerce facility or development, or any part thereof, as well as for the operation, maintenance and improvement thereof.

"Major project" means any project, other than a crossing, having or likely to have significant environmental impacts on the Delaware River and Bay, its shorelines or estuaries, or any other area in the State of Delaware or the New Jersey counties of Cape May, Cumberland, Gloucester, and Salem, as determined in accordance with state law by the environmental agency of the State in which the major project is to be located.

"Tunnel" means a tunnel of one or more tubes.

"Governor" means any person authorized by the Constitution and law of each State to exercise the functions, powers and duties of that office.

"Authority" means the Authority created by this Compact or any agency successor thereto.

The singular whenever used in this Compact shall include the plural, and the plural shall include the singular.

They agree to and pledge, each to the other, faithful cooperation in the effectuation of this Compact and any future amendment or supplement thereto, and of any legislation expressly in implementation thereof hereafter enacted, and in the planning, development, financing, construction, operation, maintenance and improvement of all projects entrusted to the authority created by this Compact.

The two States agree that there shall be created and they do hereby create a body politic, to be known as "The Delaware River and Bay Authority" (for brevity hereinafter referred to as the "Authority"), which shall constitute an agency of government of the State of Delaware and the State of New Jersey for the following general public purposes, and which shall be deemed to be exercising essential government functions in effectuating such purposes, to wit:

(a) The planning, financing, development, construction, purchase, lease, maintenance, improvement and operation of crossings between the States of Delaware and New Jersey across the Delaware River or Bay at any location south of the boundary line between the State of Delaware and the Commonwealth of Pennsylvania as extended across the Delaware River to the New Jersey shore of said River, together with such approaches or connections thereto as in the judgment of the Authority are required to make adequate and efficient connections between such crossings and any public highway or other routes in the State of Delaware or in the State of New Jersey; and

(b) The planning, financing, development, construction, purchase, lease, maintenance, improvement and operation of any transportation or terminal facility within the State of Delaware or the New Jersey counties of Cape May, Cumberland, Gloucester and Salem, which facility, in the judgment of the Authority, is required for the sound economic development of the area; and

(c) The planning, financing, development, construction, purchase, lease, maintenance, improvement and operation of any commerce facility or development within the State of Delaware or the New Jersey counties of Cape May, Cumberland, Gloucester and Salem, which in the judgment of the Authority is required for the sound economic development of the area; and

(d) The performance of such other functions as may be hereafter entrusted to the Authority by concurrent legislation expressly in implementation hereof.

The Authority shall not undertake any major project or part thereof without having first secured such approvals as may be required by legislation of the State in which the project is to be located.

The Authority shall not undertake any major project, or part thereof to be located in the Delaware River or Bay, including, without limitation, any deep-water port or superport, without having first secured approval thereof by concurrent legislation of the two States expressly in implementation thereof.

The Authority shall not undertake any major project or part thereof without first giving public notice and holding a public hearing, if requested, on any proposed major project, in accordance with the law of the State in which the major project is to be located. Each State shall provide by law for the time and manner for the giving of such public notice, the requesting of a public hearing and the holding of such public hearings.

The Authority shall consist of twelve Commissioners, six of whom shall be residents of and qualified to vote in and shall be appointed from the State of Delaware, and six of whom shall be residents of and qualified to vote in and shall be appointed from the State of New Jersey; not more than three of the Commissioners of each State shall be of the same political party; the Commissioners for each State shall be appointed in the manner fixed and determined from time to time by the law of each State respectively. Each Commissioner shall hold office for a term of five years, and until his successor shall have been appointed and qualified, but the terms of the first Commissioners shall be so designated that the term of at least one Commissioner from each State shall expire each year. All terms shall run to the first day of July. Any vacancy, however created, shall be filled for the unexpired term only. Any Commissioner may be suspended or removed from office as provided by law of the State from which he shall be appointed.

Commissioners shall be entitled to reimbursement for necessary expenses to be paid only from revenues of the Authority and may not receive any other compensation for services to the Authority except such as may from time to time be authorized from such revenues by concurrent legislation.

The Commissioners shall have charge of the Authority's property and affairs and shall, for the purpose of doing business, constitute a Board, but no action of the Commissioners shall be binding or effective unless taken at a meeting at which at least four Commissioners from each State are present, and unless at least four Commissioners from each State shall vote in favor thereof. The vote of any one or more of the Commissioners from each State shall be subject to cancellation by the Governor of such State at any time within 10 days (Saturdays, Sundays and public holidays in the particular State excepted) after receipt at the Governor's office of a certified copy of the minutes of the meeting at which such vote was taken. Each State may provide by law for the manner of delivery of such minutes and for notification of the action thereon.

For the effectuation of its authorized purposes, the Authority is hereby granted the following powers:

(a) To have perpetual succession.

(b) To adopt and use an official seal.

(c) To elect a chairman and a vice-chairman from among the Commissioners. The chairman and vice-chairman shall be elected from different States and shall each hold office for two years. The chairmanship and vice-chairmanship shall be alternated between the two States.

(d) To adopt bylaws to govern the conduct of its affairs by the Board of Commissioners, and it may adopt rules and regulations and may make appropriate orders to carry out and discharge its powers, duties and functions, but no bylaw or rule, regulation or order shall take effect until it has been filed with the Secretary of State of each State or in such other manner in each State as may be provided by the law thereof. In the establishment of rules, regulations and orders respecting the use of any crossing, transportation or terminal facility or commerce facility or development owned or operated by the Authority, including approach roads, it shall consult with appropriate officials of both States in order to insure, as far as possible, uniformity of such rules, regulations and orders with the laws of both States.

(e) To appoint or employ such other officers, agents, attorneys, engineers and employees as it may require for the performance of its duties and to fix and determine their qualifications, duties, compensation, pensions, terms of office and all other conditions and terms of employment and retention.

(f) To enter into contracts and agreements with either State or with the United States, or with any public body, department or other agency of either State or of the United States or with any individual, firm or corporation deemed necessary or advisable for the exercise of its purposes and powers.

(g) To accept from any government or governmental department, agency or other public or private body, or from any other source, grants or contributions of money or property as well as loans, advances, guarantees or other forms of financial assistance which it may use for or in aid of any of its purposes.

(h) To acquire (by gift, purchase or condemnation), own, hire, lease, use, operate and dispose of property, whether real, personal or mixed, or of any interest therein, including any rights, franchise and property for any crossing, facility or other project owned by another and which the Authority is authorized to own and operate.

(i) To designate as express highways, and control public and private access thereto, all or any approaches to any crossing or other facility of the Authority for the purpose of connecting the same with any highway or other route in either State.

(j) To borrow money and to evidence such loans by bonds, notes or other obligations, either secured or unsecured, and either in registered or unregistered form, and to fund or refund such evidences of indebtedness, which may be executed with facsimile signatures of such persons as may be designated by the Authority and by a facsimile of its corporate seal.

(k) To procure and keep in force adequate insurance or otherwise provide for the adequate protection of its property, as well as to indemnify it or its officers, agents or employees against loss or liability with respect to any risk to which it or they may be exposed in carrying out any function hereunder.

(l) To grant the use of by franchise, lease or otherwise, and to make charges for the use of any crossing, facility or other project or property owned or controlled by it.

(m) To exercise the right of eminent domain to acquire any property or interest therein.

(n) To determine the exact location, system and character of and all other matters in connection with any and all crossings, transportation or terminal facilities, commerce facilities or developments or other projects which it may be authorized to own, construct, establish, effectuate, operate or control.

(o) To exercise all other powers not inconsistent with the Constitutions of the two States or of the United States, which may be reasonably necessary or incidental to the effectuation of its authorized purposes or to the exercise of any of the foregoing powers, except the power to levy taxes or assessments, and generally to exercise in connection with its property and affairs, and in connection with property within its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

For the purpose of effectuating the authorized purposes of the Authority, additional powers may be granted to the Authority by legislation of either State without the concurrence of the other, and may be exercised within such State, or may be granted to the Authority by Congress and exercised by it; but no additional duties or obligations shall be undertaken by the Authority under the law of either State or of Congress without authorization by the law of both States.

If the Authority shall find and determine that any property or interest therein is required for a public use in furtherance of the purposes of the Authority, said determination shall not be affected by the fact that such property has theretofore been taken over or is then devoted to a public use, but the public use in the hands or under the control of the Authority shall be deemed superior to the public use for which it has theretofore been taken or to which it is then devoted. The Authority shall not exercise the power of eminent domain granted herein to acquire any property, other than a crossing, devoted to a public use, of either State, or of any municipality, local government, agency, public authority or commission, or of two or more of them, for any purpose other than a crossing, without having first secured the authorization of the holder of the title to the land in question and such other approvals as may be required by legislation of the State in which the project is to be located. The Authority shall not exercise the power of eminent domain in connection with any commerce facility or development.

In any condemnation proceedings in connection with the acquisition by the Authority of property or property rights of any character in either State and the right of inspection and immediate entry thereon, through the exercise by it of its power of eminent domain, any existing or future law or rule of court of the State in which such property is located with respect to the condemnation of property for the construction, reconstruction and maintenance of highways therein shall control. The Authority shall have the same power and authority with respect thereto as the State agency named in any such law, provided that nothing herein contained shall be construed as requiring joint or concurrent action by the two States with respect to the enactment, repeal or amendment of any law or rule of court on the subject of condemnation under which the Authority may proceed by virtue of this Article.

If the established grade of any street, avenue, highway or other route shall be changed by reason of the construction by the Authority of any work so as to cause loss or injury to any property abutting on such street, avenue, highway or other route, the Authority may enter into voluntary agreements with such abutting property owners and pay reasonable compensation for any loss or injury so sustained, whether or not it be compensable as damages under the condemnation law of the State.

The power of the Authority to acquire property by condemnation shall be a continuing power, and no exercise thereof shall be deemed to exhaust it.

The Authority is hereby authorized to establish, levy and collect such tolls and other charges as it may deem necessary, proper or desirable in connection with any crossing, transportation or terminal facility, commerce facility or development or other project which it is or may be authorized at any time to construct, own, operate or control, and the aggregate of said tolls and charges shall be at least sufficient (1) to meet the combined expenses of operation, maintenance and improvement thereof, (2) to pay the cost of acquisition or construction, including the payment, amortization and retirement of bonds or other securities or obligations assumed, issued or incurred by the Authority, together with interest thereon and (3) to provide reserves for such purposes; and the Authority is hereby authorized and empowered, subject to prior pledges, if any, to pledge such tolls and other revenues or any part thereof as security for the repayment with interest of any moneys borrowed by it or advanced to it for its authorized purposes and as security for the satisfaction of any other obligations assumed by it in connection with such loans or advances. There shall be allocated to the cost of the acquisition, construction, operation, maintenance and improvement of such facilities and projects such proportion of the general expenses of the Authority as it shall deem properly chargeable thereto.

The two said States covenant and agree with each other and with the holders of any bonds or other securities or obligations of the Authority, assumed, issued or incurred by it and as security for which there may be pledged the tolls and revenues or any part thereof of any crossing, transportation or terminal facility, commerce facility or development or other project, that the two said States will not, so long as any of such bonds or other obligations remain outstanding and unpaid, diminish or impair the power of the Authority to establish, levy and collect tolls and other charges in connection therewith, and that neither of the two said States will, so long as any of such bonds or other obligations remain outstanding and unpaid, authorize any crossing of the Delaware River or Delaware Bay south of the line mentioned in Article IV(a) of this Compact by any person or body other than the Authority, unless, in either case, adequate provision shall be made by law for the protection of those advancing money upon such obligations.

The bonds or other securities or obligations which may be issued by the Authority pursuant to this Compact, or any amendments hereof or supplements hereto, are hereby declared to be negotiable instruments, and are hereby made securities in which all state and municipal officers and bodies of each State, all banks, bankers, trust companies, savings banks, building and loan associations, saving and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of either State may properly and legally invest any funds, including capital, belonging to them or within their control, and said obligations are hereby made securities which may properly and legally be deposited with and shall be received by any State or municipal officer or agency of either State for any purpose for which the deposit of bonds or other obligations of such State is now or may hereafter be authorized.

The powers and functions exercised by the Authority under this Compact and any amendments hereof or supplements hereto are and will be in all respects for the benefit of the people of the States of Delaware and New Jersey, the region and Nation, for the increase of their commerce and prosperity and for the enhancement of their general welfare. To this end, the Authority shall be regarded as performing essential governmental functions in exercising such powers and functions and in carrying out the provisions of this Compact and of any law relating thereto, and shall not be required to pay any taxes or assessments of any character, levied by either State or political subdivision thereof, upon any of the property used by it for such purposes, or any income or revenue therefrom, including any profit from a sale or exchange. The bonds or other securities or obligations issued by the Authority, their transfer and the interest paid thereon or income therefrom, including any profit from a sale or exchange, shall at all times be free from taxation by either State or any subdivision thereof.

Each of the two States hereby consents to the use and occupancy by the Authority of any lands and property of the Authority in such State for the construction, operation, maintenance or improvement of any crossing, transportation or terminal facility, commerce facility or development, or other project which it is or may be authorized at any time to construct, own or operate, including lands lying under water.

Judicial proceedings to review any bylaw, rule, regulation, order or other action of the Authority or to determine the meaning or effect thereof may be brought in such court of each State, and pursuant to such law or rules thereof, as a similar proceeding with respect to any agency of such State might be brought.

Each State may provide by law what penalty or penalties shall be imposed for violation of any lawful rule, regulation or order of the Authority, and, by law or rule of court, for the manner of enforcing the same.

The Authority shall have no power to pledge the credit or to create any debt or liability of the State of Delaware, of the State of New Jersey or of any other agency or of any political subdivision of said States.

(a) All municipalities, political subdivisions and every department, agency or public body of each of the States are hereby authorized and empowered to cooperate with, aid and assist the Authority in effectuating the provisions of this Compact and of any amendment hereof or supplement hereto.

(b) The Authority is authorized and empowered to cooperate with each of the States, or any political subdivision thereof, and with any municipality, local government, agency, public authority or commission of the foregoing, in connection with the acquisition, planning, rehabilitation, construction or development of any project, other than a crossing, and to enter into an agreement or agreements, subject to compliance with the laws of the state in which the project is to be located, with each of the States, or any political subdivision thereof, and with any municipality, county, local government, agency, public authority or commission or with two or more of them, for or relating to such purposes.

(c) The Authority and the city, town, municipality or other political subdivision in which any project, other than a crossing, is to be located are hereby authorized and empowered, subject to compliance with the laws of the state in which the project is to be located, to enter into an agreement or agreements to provide which local laws, resolutions, ordinances, rules and regulations, if any, of the city, town, municipality or other political subdivision affected by such project shall apply to such project. All other existing local laws, resolutions, ordinances or rules and regulations not provided for in the agreement shall be applicable to the project, other than a crossing. All local laws, resolutions, ordinances or rules and regulations enacted after the date of the agreement shall not be applicable to such projects unless made applicable by the agreement or any modification thereto.

All banks, bankers, trust companies, savings banks and other persons carrying on a banking business under the laws of either State are authorized to give security for the safekeeping and prompt payment of moneys of the Authority deposited by it with them, in such manner and form as may be required by and may be approved by the Authority, which security may consist of a good and sufficient undertaking with such sureties as may be approved by the Authority, or may consist of the deposit with the Authority or other depository approved by the Authority as collateral of such securities as the Authority may approve.

Members of the police force established by the Authority, regardless of their residence, shall have in each State, on the crossings, transportation or terminal facilities, commerce facilities or developments and other projects and the approaches thereto, owned, operated or controlled by the Authority, and at such other places and under such circumstances as the law of each State may provide, all the powers of investigation, detention and arrest conferred by law on peace officers, sheriffs or constables in such State or usually exercised by such officers in each State.

The Authority shall make annual reports to the Governors and Legislatures of the State of Delaware and the State of New Jersey, setting forth in detail its operations and transactions, and may make such additional reports from time to time to the Governors and Legislatures as it may deem desirable.

It shall, at least annually, cause an independent audit of its fiscal affairs to be made, and shall furnish a copy of such audit report together with such additional information or data with respect to its affairs as it may deem desirable to the Governors and Legislatures of each State.

It shall furnish such information or data with respect to its affairs as may be requested by the Governor or Legislature of each State.

The existing territorial or boundary lines of the States or the jurisdiction of the 2 States established by said boundary lines shall not be changed hereby.

(a) The planning, development, construction and operation of any project, other than a crossing, shall comply with all environmental protection laws, regulations, directives and orders, including, without limitation, any coastal zone laws, wetlands laws, or subaqueous land laws or natural resources laws, now or hereinafter enacted, or promulgated by the State in which the project, or any part thereof, is located.

(b) The planning, development, construction and operation of any project, other than a crossing, to be located in the Delaware River and Bay shall comply with all environmental protection laws, regulations, directives and orders, including, without limitation, any coastal zone laws, wetlands laws, subaqueous land laws or natural resource laws now or hereinafter enacted or promulgated by either State.

(c) The planning, development, construction and operation of any project, other than a crossing, located in the coastal zone of Delaware (as defined in Chapter 70 of Title 7 of the Delaware Code, as in effect on January 1, 1989), shall be subject to the same limitations, requirements, procedures and appeals as apply to any other person under the Delaware Coastal Zone Act, Chapter 70 of Title 7 of the Delaware Code, as in effect on January 1, 1989. Nothing in this Compact shall be deemed to pre-empt, modify or supersede any provision of the Delaware Coastal Zone Act, Chapter 70 of Title 7 of the Delaware Code, as in effect on January 1, 1989. The interpretation and application of this paragraph shall be governed by the laws of the State of Delaware and be determined by the courts of the State of Delaware.

(d) The planning, development, construction and operation of any project, other than a crossing, located in New Jersey, shall be subject to the provisions of New Jersey law, when applicable, including but not limited to the Wetlands Act of 1970, N.J.S.A. 13:9A-1, et seq. and the Coastal Area Facility Review Act, N.J.S.A. 13:19-1, et seq.

17 Del. C. 1953, § 1701; 53 Del. Laws, c. 145; 67 Del. Laws, c. 252, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, 1st Sp. Sess., c. 258, § 52.;






Subchapter II Effectuation; Commissioners

§ 1711. Commissioners; appointment

The Commissioners from this State, provided for in Article V of the Delaware-New Jersey Compact set out in § 1701 of this title, shall be appointed by the Governor with the advice and consent of the Senate. Immediately upon enactment of this chapter, the Governor may so appoint the first Commissioners from this State, notwithstanding that the said Compact may not have yet taken effect. The persons nominated by the Governor to serve as the first Commissioners shall be authorized to sign duplicate originals of said Compact on the part of this State, to apply to Congress for such consent thereto as may be required by law, and to seek an amendment of 60 Stat. 553 having the effect of eliminating the requirement that the Delaware Memorial Bridge shall become toll free upon payment of the outstanding revenue bonds, although said persons may not then have been confirmed or have taken their oath of office.

17 Del. C. 1953, § 1711; 53 Del. Laws, c. 145; 70 Del. Laws, c. 186, § 1.;



§ 1712. Effective date; terms of Commissioners

If the State of New Jersey enacts legislation agreeing to the exact terms of the Delaware-New Jersey Compact, Congress consents thereto and Congress amends 60 Stat. 553 to eliminate the present requirement that the Delaware Memorial Bridge shall become toll free upon payment of the outstanding revenue bonds on or before July 1, 1962, then the said Compact shall become effective on July 1, 1962; but if these events shall not all be completed until after July 1, 1962, then the said Compact shall take effect on the date of the last required event. The first Commissioners from Delaware may take office on or after the date on which said Compact takes effect, but the designation of their terms shall be such that the term of at least 1 Commissioner shall expire each year and each such term shall be computed from July 1, 1962, notwithstanding that the Compact may not become effective until after that date.

17 Del. C. 1953, § 1712; 53 Del. Laws, c. 145; 67 Del. Laws, c. 251, § 1.;



§ 1713. Holding over of Commissioners

Each Commissioner from this State shall continue to hold office after the expiration of the term for which the Commissioner is appointed and until the Commissioner's respective successor is appointed and qualified; but no period during which any such Commissioner shall hold over shall be deemed to be an extension of the Commissioner's term of office for the purpose of computing the date on which said successor's term expires.

17 Del. C. 1953, § 1713; 53 Del. Laws, c. 145; 70 Del. Laws, c. 186, § 1.;



§ 1714. Successors

After the expiration of the term of each Delaware Commissioner and each succeeding Commissioner thereafter, the Governor shall, by and with the advice and consent of the Senate, appoint a successor, who shall hold office for a term of 5 years or until the Commissioner's successor has been appointed and qualified. In making such appointments, the Governor shall endeavor to appoint as Commissioners a representative number of women and minorities.

17 Del. C. 1953, § 1714; 53 Del. Laws, c. 145; 67 Del. Laws, c. 251, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1715. Vacancies

In the event a vacancy occurs in the office of a Commissioner from this State by death, resignation, removal or otherwise, the Governor shall, by and with the advice and consent of the Senate, appoint a successor, who shall hold office for the unexpired term.

17 Del. C. 1953, § 1715; 53 Del. Laws, c. 145.;



§ 1716. Removal of Commissioner

Any Commissioner from this State may be suspended or removed from office upon specific written charges filed with the Secretary of State and after hearing by the Senate.

17 Del. C. 1953, § 1716; 53 Del. Laws, c. 145.;



§ 1717. Political representation

No more than 4 of the 6 Commissioners from this State shall be of the same political party at any 1 time.

17 Del. C. 1953, § 1717; 53 Del. Laws, c. 145; 67 Del. Laws, c. 251, § 1.;



§ 1718. Compensation of Commissioners

For the period during which any Commissioner shall hold office, the Commissioner shall be entitled to reimbursement for any necessary expenses incurred on the business of the Delaware River and Bay Authority, which shall be paid only from revenues received by the Authority and available for administrative expenses.

17 Del. C. 1953, § 1718; 53 Del. Laws, c. 145; 70 Del. Laws, c. 186, § 1.;



§ 1719. The Delaware River and Bay Authority

The Commissioners appointed pursuant to this chapter shall have the authority, powers and duties and be subject to the limitations provided for in this chapter and in the said Compact between the 2 states, and together with the 6 Commissioners appointed from the State of New Jersey shall form and constitute "the Delaware River and Bay Authority" pursuant to the Delaware-New Jersey Compact.

17 Del. C. 1953, § 1719; 53 Del. Laws, c. 145; 67 Del. Laws, c. 251, § 1.;



§ 1720. Veto by Governor

(a) Except, as provided by this chapter, no action taken at any meeting of the Delaware River and Bay Authority by a Commissioner appointed from the State of Delaware shall have any force or effect until the Governor of this State shall have an opportunity to approve or veto the same under Article VI of the Delaware-New Jersey Compact.

(b) For the purpose of procuring such approval or veto, the secretary or other officer of the Delaware River and Bay Authority in charge of the minutes of the proceedings of that body shall transmit to the Governor at the Governor's office in Dover a certified copy of the minutes of every meeting of the Delaware River and Bay Authority as soon after the holding of such meeting as such minutes can be written out. The Governor shall within 10 days (Saturdays, Sundays and public holidays of this State excepted), after such minutes shall have been received at the Governor's office aforesaid, cause the same to be returned to the Delaware River and Bay Authority either with the Governor's approval or the Governor's veto of any action therein recited as having been taken by any Commissioner appointed from this State; provided, however, that if the Governor shall not return the said minutes within the said period, then at the expiration thereof any action therein recited will have full force and effect according to the wording thereof.

(c) If the Governor within the said period returns the said minutes with a veto against the action of any Commissioner from this State as recited therein, then such action of said Commissioner shall be null and void.

(d) The Governor may by order filed with the secretary of the Delaware River and Bay Authority relieve the Commissioners from the duty of procuring the Governor's approval of their action upon any particular matter or class of matters, and thereupon the secretary or other officer in charge of the minutes of the proceedings of that body shall be relieved of reporting the same to the Governor.

17 Del. C. 1953, § 1720; 53 Del. Laws, c. 145; 70 Del. Laws, c. 186, § 1.;



§ 1721. Audit

The Authority shall furnish each year an independent audit of its fiscal affairs, in which items of current and capital nature shall be separately set forth, and shall cause a copy of the report on such audit to be delivered to the Governor.

17 Del. C. 1953, § 1721; 53 Del. Laws, c. 145.;



§ 1722. Geographical representation

Of the Commissioners from this State to be appointed in accordance with this subchapter, 2 Commissioners shall be appointed from New Castle County, no more than 1 of whom shall be of the same political party, 2 Commissioners shall be appointed from Kent County, no more than 1 of whom shall be from the same political party, and 2 Commissioners shall be appointed from Sussex County, no more than 1 of whom shall be of the same political party.

17 Del. C. 1953, § 1724; 53 Del. Laws, c. 145; 67 Del. Laws, c. 251, § 1.;



§ 1723. Proposals for commerce facilities or developments

The Delaware River and Bay Authority shall not initiate any commerce facility or development (as defined in Article II of the Delaware-New Jersey Compact set out in § 1701 of this title) to be located in the State unless a proposal for such commerce facility or development has been first submitted to the Governor by the Delaware Economic Development Office and then approved and submitted to the Authority by the Governor. The Delaware Economic Development Office shall, before submitting such proposal to the Governor, notify all members of the General Assembly and the local governmental officials of the area in which the proposed project is to be located.

67 Del. Laws, c. 253, § 1; 69 Del. Laws, c. 458, § 1.;



§ 1724. Project review by Department of Natural Resources and Environmental Control

(a)(1) Whenever the Delaware River and Bay Authority proposes or agrees to undertake a project (as defined in Article II of the Delaware-New Jersey Compact set out in § 1701 of this title), to be located in the State or in the Delaware River or Bay, the Authority shall submit an environmental impact statement (as defined in § 7002(c) of Title 7) with respect to the project for review by the Department of Natural Resources and Environmental Control. The Department of Natural Resources and Environmental Control shall make a determination of whether said project could comply with the environmental laws and regulations of the State and shall utilize standards and criteria as called for in § 6036 of Title 7 to determine if said project shall be considered to be a project of state significance. Any project reviewed by the Department of Natural Resources and Environmental Control which is to be located in the Delaware River or Bay shall be deemed to be a major project. Any commerce facility or development located in the State shall also be deemed to be a major project.

(2) Any project determined to be a project of state significance shall be deemed to be a major project (as defined in Article II of the Delaware-New Jersey Compact set out in § 1701 of this title). The Secretary of the Department of Natural Resources and Environmental Control shall convey this determination to the Executive Director of the Delaware River and Bay Authority.

(b) The Department of Natural Resources and Environmental Control shall give public notice and hold a public meeting at which the proposed project will be reviewed. The public notice shall provide a description of the nature of the project and shall be publicized in a newspaper of general circulation in each of the counties at least 15 business days prior to the scheduled meeting date. A public notice and public hearing by the Department of Natural Resources and Environmental Control at the state level shall not be required where the Department of Natural Resources and Environmental Control upon initial review of the proposed project determines that the project is a major project or that the project will not require any permit or approval from any state agency.

(c) The Department of Natural Resources and Environmental Control project review process provided for in this section shall be completed prior to the date of publication of the notice relating to the project provided for by § 1725 of this title.

(d) The Department of Natural Resources and Environmental Control may undertake its obligations hereunder through its Development Advisory Service or such other unit of the Department of Natural Resources and Environmental Control as its Secretary may designate.

(e) The provisions of this section shall not apply to any project undertaken by the Delaware River and Bay Authority in connection with a crossing (as defined in Article II of the Delaware-New Jersey Compact set out in § 1701 of this title).

(f) The provisions of this section shall not apply to any transportation facility, terminal facility or commerce facility or development project (as defined in Article II of the Delaware New Jersey Compact set out in § 1701 of this title) undertaken by the Delaware River and Bay Authority in the State of Delaware which has been proposed to the Delaware River and Bay Authority by the Governor and has received legislative approval pursuant to § 1726 of this title.

67 Del. Laws, c. 253, § 1; 72 Del. Laws, 1st Sp. Sess., c. 258, § 50.;

§ 1724A Appeal to Board.

(a) Any person, as that term is defined in § 6002 of Title 7, whose interest is substantially affected by the determination of the Department of Natural Resources and Environmental Control that a proposed project is or is not a project of state significance may appeal to the Environmental Appeals Board (the "Board") within 20 days after the Secretary of the Department of Natural Resources and Environmental Control has conveyed the determination to the Executive Director of the Delaware River and Bay Authority.

(b) Whenever a determination of the Department of Natural Resources and Environmental Control concerning a proposed project is appealed, the Board shall hold a public hearing in accordance with § 6006 of Title 7.

(c) If the determination of the Department of Natural Resources and Environmental Control is overruled by the Board, then the Board shall state its reasons for its decision.

(d) No decision of the Board shall be valid unless signed by a minimum of 5 members.

(e) No appeal shall operate to stay automatically the effect of any determination by the Department of Natural Resources and Environmental Control, but upon application, and for good cause, the Secretary of the Department of Natural Resources and Environmental Control or the Court of Chancery may stay the action pending disposition of the appeal.

67 Del. Laws, c. 253, § 1.;

§ 1724B Appeal from Board's decision.

(a) Any person, as defined in § 6002 of Title 7, or persons, jointly or severally, or any taxpayer, or any officer, department, board or bureau of the State, or the Delaware River and Bay Authority, may appeal to the Superior Court in and for the county in which the proposed project in question is wholly or principally located by filing a petition, duly verified, setting forth that such decision of the Board is illegal in whole or in part, specifying the grounds of the illegality. Any such appeal shall be perfected within 20 days of the decision of the Board.

(b) The Court may affirm, reverse or modify the Board's decision. The Board's findings of fact shall not be set aside unless the Court determines that the record contains no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court may remand the case to the Board for completion of the record.

(c) No appeal shall operate to stay automatically the effect of any determination by the Department of Natural Resources and Environmental Control, but upon application, and for good cause, the Board or the Court of Chancery may stay the action pending disposition of the appeal.

67 Del. Laws, c. 253, § 1.;



§ 1724A. Appeal to Board

(a) Any person, as that term is defined in § 6002 of Title 7, whose interest is substantially affected by the determination of the Department of Natural Resources and Environmental Control that a proposed project is or is not a project of state significance may appeal to the Environmental Appeals Board (the "Board") within 20 days after the Secretary of the Department of Natural Resources and Environmental Control has conveyed the determination to the Executive Director of the Delaware River and Bay Authority.

(b) Whenever a determination of the Department of Natural Resources and Environmental Control concerning a proposed project is appealed, the Board shall hold a public hearing in accordance with § 6006 of Title 7.

(c) If the determination of the Department of Natural Resources and Environmental Control is overruled by the Board, then the Board shall state its reasons for its decision.

(d) No decision of the Board shall be valid unless signed by a minimum of 5 members.

(e) No appeal shall operate to stay automatically the effect of any determination by the Department of Natural Resources and Environmental Control, but upon application, and for good cause, the Secretary of the Department of Natural Resources and Environmental Control or the Court of Chancery may stay the action pending disposition of the appeal.

67 Del. Laws, c. 253, § 1.;

§ 1724B Appeal from Board's decision.

(a) Any person, as defined in § 6002 of Title 7, or persons, jointly or severally, or any taxpayer, or any officer, department, board or bureau of the State, or the Delaware River and Bay Authority, may appeal to the Superior Court in and for the county in which the proposed project in question is wholly or principally located by filing a petition, duly verified, setting forth that such decision of the Board is illegal in whole or in part, specifying the grounds of the illegality. Any such appeal shall be perfected within 20 days of the decision of the Board.

(b) The Court may affirm, reverse or modify the Board's decision. The Board's findings of fact shall not be set aside unless the Court determines that the record contains no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court may remand the case to the Board for completion of the record.

(c) No appeal shall operate to stay automatically the effect of any determination by the Department of Natural Resources and Environmental Control, but upon application, and for good cause, the Board or the Court of Chancery may stay the action pending disposition of the appeal.

67 Del. Laws, c. 253, § 1.;



§ 1724B. Appeal from Board's decision

(a) Any person, as defined in § 6002 of Title 7, or persons, jointly or severally, or any taxpayer, or any officer, department, board or bureau of the State, or the Delaware River and Bay Authority, may appeal to the Superior Court in and for the county in which the proposed project in question is wholly or principally located by filing a petition, duly verified, setting forth that such decision of the Board is illegal in whole or in part, specifying the grounds of the illegality. Any such appeal shall be perfected within 20 days of the decision of the Board.

(b) The Court may affirm, reverse or modify the Board's decision. The Board's findings of fact shall not be set aside unless the Court determines that the record contains no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court may remand the case to the Board for completion of the record.

(c) No appeal shall operate to stay automatically the effect of any determination by the Department of Natural Resources and Environmental Control, but upon application, and for good cause, the Board or the Court of Chancery may stay the action pending disposition of the appeal.

67 Del. Laws, c. 253, § 1.;



§ 1725. Notice and public hearing

(a) Whenever the Delaware River and Bay Authority proposes to undertake a major project (as defined in Article II of the Delaware-New Jersey Compact set out in § 1701 of this title) to be located in the State or in the Delaware River or Bay, the Authority shall provide public notice of the proposed major project as follows:

(1) The notice shall describe the nature of the project including a brief synopsis of the project, a statement of whether the project requires the condemnation of public lands and a reference to the legal basis for the Authority's proposed activities;

(2) The notice shall state the manner in which members of the public may present their views in writing, including the address to which such writing should be addressed and the final date by which such writings may be submitted;

(3) The notice shall state the date, time and place where the public hearing, if requested in accordance with subsection (b) of this section, shall be held;

(4) The notice shall be provided at least 30 days prior to the scheduled date of any public hearing requested in accordance with subsection (b) of this section; and

(5) The notice shall be publicized in a newspaper of general circulation in each of the counties.

(b) If requested by the Governor or any member of the General Assembly, or if a meritorious request for a hearing is submitted by any person, within 14 days of the date of publication of the notice, the Authority shall hold a public hearing on any major project, in order to receive information, factual evidence and public reaction subject to the following provisions:

(1) The hearing, if requested, shall be held at least 15 days prior to the date of any vote by the Commissioners relating to the major project.

(2) At the public hearing all interested persons shall be given a fair and reasonable opportunity to be heard, subject to the power of a majority of the Commissioners present to exercise such control over the conduct of the hearing, including, without limitation, the setting of equitable time limitations, as may be in the public interest.

(3) A public hearing request shall be deemed meritorious if it exhibits a familiarity with the proposed major project and a reasoned statement of the major project's probable impact.

67 Del. Laws, c. 253, § 1.;



§ 1726. Legislative approval of Authority projects

The Delaware River and Bay Authority shall not undertake any project, except a crossing (as defined in Article II of the Delaware-New Jersey Compact set out in § 1701 of this title), to be located in the State or in the Delaware River or Bay, without having first secured legislative authorization and approval of each specific project or part thereof pursuant to an act of the General Assembly, passed with the concurrence of three-fourths of all the members elected to each House. Upon the request of any member of the General Assembly, the Delaware River and Bay Authority shall provide copies of all written reports or studies prepared or obtained by the Authority and any written comments submitted by members of the public with respect to the project. In addition to such state legislative approval, any agreement or agreements entered into (pursuant to Article XVII of the Delaware-New Jersey Compact set out in § 1701 of this title) between the Delaware River and Bay Authority and the city, town, municipality or other political subdivision in which any project, other than a crossing, is to be located must:

(1) Be in accordance with and subject to any and all land use laws including, but not limited to, zoning codes and subdivision and land development regulations for the respective political subdivisions, and any other local laws, resolutions, ordinances or rules and regulations which may apply; and

(2) Be approved by the local government, and such approval shall be according to the laws, regulations, standards and practices of such municipality or county government.

67 Del. Laws, c. 253, § 1; 72 Del. Laws, 1st Sp. Sess., c. 258, § 51.;



§ 1727. Legislative approval of the condemnation of lands devoted to public use

The Delaware River and Bay Authority shall not exercise its power of eminent domain to condemn any property, devoted to a public use, of the State, or any municipality, county, local government, agency, public authority or commission thereof, or any one or more of them, for any purpose other than a crossing without having first secured legislative authorization and approval of each specific condemnation of property by act of the General Assembly.

67 Del. Laws, c. 253, § 1.;



§ 1728. Volume discount bridge toll rates

The Delaware River and Bay Authority shall not increase any rate of bridge toll charged as a volume discount rate from the rate in effect on the earlier of the effective date of the legislation amending the Delaware-New Jersey Compact as adopted by (i) the 135th Delaware General Assembly or (ii) the New Jersey Legislature, for a period of 10 years following such date, if the increase would cause such volume discount rate to exceed 25 percent of the basic toll rate charged by the Authority for individual bridge crossings by passenger automobiles, provided that the Authority may raise such volume discount rate in excess of this 25 percent limitation to the extent that such increase is determined by the Authority to be reasonably necessary for the protection of the Authority's bondholders in accordance with Article XI of the Delaware-New Jersey Compact.

67 Del. Laws, c. 253, § 1.;



§ 1729. The Delaware River and Bay Authority — Airports

The General Assembly, acting pursuant to provisions of § 1726 of this title, has authorized the Delaware River & Bay Authority, pursuant to the procedure set forth in the Delaware-New Jersey Compact (§ 1701 of this title) and all other applicable statutory requirements, to lease, develop and operate the New Castle County Airport, the Civil Air Terminal and the Delaware Airpark located in Cheswold, Delaware. Pursuant to Article VII of the Compact, the Authority is authorized to adopt rules and regulations to carry out and discharge its powers, duties and functions, and pursuant to Article XV of the Compact, Delaware may provide by law what penalty or penalties shall be imposed for violation of any lawful rule or regulation of the Authority and for the manner of enforcing the same. Pursuant to these provisions, the following applies to any person's failure to comply with or violation of rules or regulations of the Authority relating to any airports which the Authority leases, acquires, develops or operates with the approval of the General Assembly.

(1) Any person failing to comply with or violating any rule or regulation of the Authority relating to the management and operation of any airport shall be guilty of a violation of law. Upon conviction thereof, a penalty in the form of a fine not less than $10 or more than $1,000 and costs shall be assessed for the first offense. For the second offense occurring within 12 months after the date of the first offense, the penalty shall be a fine of not less than $50 or more than $1,000. For each subsequent offense thereafter, but occurring within 12 months of the date of the first offense, the penalty shall be a fine of not less than $100 or more than $1,000. Each day any violation of the relevant rules and regulations shall continue constitutes a separate offense for which a separate penalty for each day shall be imposed.

(2) Justices of the Peace of this State shall have jurisdiction throughout the State to hear, try and finally determine any violations of any rule or regulation of the Authority. Any person convicted of such violation may be fined not more than $1,000 for violation. Fines collected for the violation of any rule or regulation of the Authority shall inure and be paid to the State Treasurer for the General Fund.

(3) Any person arrested without a warrant for any violation of an Authority rule or regulation shall have such person's case heard and determined by a Justice of the Peace.

(4) A summons in appropriate form to be adopted by the Department of Safety and Homeland Security may be attached to any unattended vehicle found in violation of any rule or regulation of the Authority by any police officer authorized to arrest for violations of any Authority rule or regulation in lieu of arrest of the operator of such vehicle.

72 Del. Laws, c. 489, § 40; 74 Del. Laws, c. 110, § 138.;









CHAPTER 18. DELAWARE RIVER AND BAY AUTHORITY

§ 1801. Definitions

(a) "Authority" means "the Delaware River and Bay Authority," established by compact between the States of Delaware and New Jersey.

(b) "Bridge" means the "Delaware Memorial Bridge," its approaches, appurtenances, property, equipment, revenues, funds and personnel.

(c) "Compact" means the "Delaware-New Jersey Compact."

17 Del. C. 1953, § 1801; 53 Del. Laws, c. 146.;



§ 1802. Agent for Bridge

The Authority shall upon the effective date of this chapter be the agent of the States of Delaware and New Jersey in connection with the construction, operation, maintenance, improvement and control of the said Bridge, which was constructed pursuant to legislation enacted by the States of Delaware and New Jersey and found in Chapter 3 of this title and 45 Laws of Delaware, Chapters 274, 275, 334 and New Jersey Laws of 1946, Chapter 18.

17 Del. C. 1953, § 1802; 53 Del. Laws, c. 146.;



§ 1803. Successors to the Delaware Interstate Highway Division

Except as provided in this chapter, the Authority, as agent for said Bridge, shall exercise, succeed to, perform and be bound by all the rights, powers, authority, duties and obligations heretofore exercised by, performed by, or binding upon the Delaware Interstate Highway Division, as successor to the Delaware State Highway Department, insofar as they pertain to the said Bridge.

17 Del. C. 1953, § 1803; 53 Del. Laws, c. 146.;



§ 1804. Rights of holders of Bridge bonds

Such agent's control of the said Bridge shall be subject to the rights of the holders of the outstanding Delaware Memorial Bridge Revenue Bonds of the State issued (or in the process of issue prior to the effective date of this chapter) under the authority of § 318 of this title, and the State covenants that the said Bridge shall remain in the said agent's control so long as any of the said bonds shall remain outstanding or unpaid or until all said revenue bonds issued or in the process of issue under the authority of § 318 of this title have been paid in full or provision shall have been made for the payment thereof in the manner provided in the indenture between the State Highway Department of the State and Equitable Trust Company, dated June 1, 1948 and the supplemental indentures thereto, dated June 1, 1951, January 2, 1952, June 1, 1956 and June 1, 1960.

17 Del. C. 1953, § 1804; 53 Del. Laws, c. 146.;



§ 1805. Control of Bridge

At such time as all the Delaware Memorial Bridge Revenue Bonds issued pursuant to § 318 of this title have been paid in full or provision has been made for payment thereof as provided in the indenture securing said bonds, the Authority, as agent, shall continue to hold, control, operate, maintain and improve the said Bridge as a crossing, transportation facility or project in accordance with the Compact entered into between the 2 states, establishing the said Authority, and the Authority as such agent shall deal with the Bridge, its tolls and revenues as it is authorized, empowered and obligated to do by said Compact with respect to crossings, transportation facilities and projects as therein defined.

17 Del. C. 1953, § 1805; 53 Del. Laws, c. 146.;



§ 1806. Audit; assumption of obligations

In order to provide for an orderly transition of bridge operations, upon the effective date of this chapter, the Authority shall promptly arrange with the Delaware Interstate Highway Division for the preparation of an independent audit and accounting of its assets, liabilities and operations, and for fixing a date upon which the books and records of the said Division shall be closed and from and after which the Authority shall undertake the operation and control of the said Bridge; and it shall at the same time provide for the assumption of all outstanding obligations of the Delaware Interstate Highway Division for the construction, maintenance, improvement and operation of the said Bridge and shall take over all personnel, maps, books, records, revenues, funds and other assets relating thereto.

17 Del. C. 1953, § 1806; 53 Del. Laws, c. 146.;






CHAPTER 19. REGULATION OF UNUSED OR UNOCCUPIED AUTOMOTIVE SERVICE STATIONS

§ 1901. Unused or unoccupied automotive service stations

(a) All automotive service stations within the State shall be maintained as though such property were being used or occupied. The maintenance shall include, but shall not be limited to:

(1) Replacing or boarding-up of areas having broken glass.

(2) Trimming of shrubbery.

(3) Replacing of deteriorated roofing or siding.

(4) Repairing or removing of any accessory building and/or equipment the level of maintenance of which is not less than would be expected if the property were in active use.

(5) Providing reasonable security measures to prohibit the unauthorized and/or illegal use of any buildings or equipment.

(6) Removing or correcting any condition detrimental to the safety of the general public.

(b) Upon discovery that a parcel is not being maintained properly, the Department shall notify the owner or possessor of such land or improved premises. If within 15 days of the above notice by the Department to the owner or possessor of land or improved premises, maintenance to correct the violation has not been undertaken, the Department may cause such violations to be corrected and may incur any expense in the removal thereof.

(c) Any expense incurred by the Department under this section shall be paid by the owner or possessor of the land or improved premises within 10 days after notice thereof by registered mail. If such amount is not paid within such time, such amount, together with a penalty of 10 percent of such expense and interest on such expense of 6 percent per annum shall be assessed against the land or improved premises and shall, until paid, constitute a lien against such land or improved premises in favor of the Department, upon the filing by the Secretary of the Department, in the office of the recorder of deeds for the county where the property is located, of a certificate of lien setting forth the amount of such expense including penalty and interest.

(d) In addition to any other remedy, the county may maintain an action for the recovery of such expense and the penalty and interest against the owner or possessor and shall be awarded reasonable attorney's fees.

(e) Any contractor or employee engaged by the Department in carrying out this section shall be immune from civil liability in any action brought by the owner or possessor of the subject premises.

(f) The Department may adopt rules and regulations in order to enforce this chapter.

64 Del. Laws, c. 264, § 1.;



§ 1902. Injunction

The Department may apply to the Court of Chancery for an injunction to restrain any violation or threatened violation of this chapter.

64 Del. Laws, c. 264, § 1.;



§ 1903. Penalties; continuing violations

(a) Whoever violates this chapter or any regulation lawfully adopted pursuant to this chapter shall be fined not less than $25 nor more than $200.

(b) Each day that a violation is allowed to continue after notice of its existence shall constitute a separate offense.

64 Del. Laws, c. 264, § 1.;









Title 18 - Insurance Code

CHAPTER 1. GENERAL DEFINITIONS AND PROVISIONS

§ 101. Short title

This part constitutes the Delaware Insurance Code.

18 Del. C. 1953, § 101; 56 Del. Laws, c. 380, § 1.;



§ 102. Definitions [For application of this section, see 79 Del. Laws, c. 172, § 6]

As used in this part:

(1) "Person" means corporations, companies, associations, firms, partnerships, societies and joint stock companies and individuals as is provided in § 302 of Title 1. In addition, "person" includes trustees of common law trusts, syndicates, organizations, statutory trusts, business trusts, attorneys-in-fact and every natural or artificial legal entity.

(2) "Insurance" means a contract whereby one undertakes to pay or indemnify another as to loss from certain specified contingencies or perils, called "risks," or to pay or grant a specified amount or determinable benefit in connection with ascertainable risk contingencies or to act as surety.

(3) "Insurer" includes every person engaged as principal and as indemnitor, surety or contractor in the business of entering into contracts of insurance; provided that with respect to a corporation established under Chapter 7 of Title 5, "insurer" means an insurance department or division of such corporation (but not the corporation itself) which maintains separate books and records in the same manner and to the same extent as if it were a separately incorporated subsidiary of such corporation, with separate capital accounts, assets and liabilities.

(4) "Commissioner" means the Insurance Commissioner of this State.

(5) "Department" means the Insurance Department of this State.

(6) A "domestic" insurer is one formed under the laws of this State.

(7) A "foreign" insurer is one formed under the laws of any jurisdiction other than this State.

(8) An "alien" insurer is a foreign insurer formed under the laws of any country other than the United States of America, its states, districts, commonwealths and possessions.

(9) The "domicile" of an insurer means:

a. As to Canadian insurers, the province in which the insurer's head office is located;

b. As to other alien insurers authorized to transact insurance in one or more states, as provided in § 532 (retaliatory provision) of this title;

c. As to alien insurers other than those referred to in a. or b. above, the country under the laws of which the insurer was formed;

d. As to all other insurers, the state under the laws of which the insurer was formed.

(10) An "authorized" insurer is one duly authorized to transact insurance in this State by a subsisting certificate of authority issued by the Commissioner.

(11) "Balance billing" means a health care provider's demand that a patient pay a greater amount for a given service than the amount the individual's insurer, managed care organization or health service corporation has paid or will pay for the service.

(12) "Third-party administrator" shall mean a person, firm or entity who directly or indirectly underwrites, collects charges or premiums from, or who approves, denies, adjusts or settles claims on residents of this State, in connection with health coverage offered or provided by an insurer. A third-party administrator shall be subject to the jurisdiction of the Department of Insurance. A third-party administrator shall not include any person, firm or entity who operates a billing and/or paying service only and who does not perform any of the other functions of a third-party administrator described above. Additionally, a third-party administrator shall not include any person, firm or entity which holds a certificate of authority as an insurer, health service corporation, MCO, or HMO under this title. The Commissioner shall promulgate regulations which shall provide for the registration, licensing and regulation of third-party administrators and enforcement of applicable provisions of this title to third-party administrators. Third-party administrators doing business in this State shall pay all fees and costs for registration, examination, assessments, fines and/or penalties as provided for in this title or as the Commissioner shall establish by regulation. All revenues from the application of this provision to third-party administrators shall be deposited in accordance with the provisions of § 305 of this title.

18 Del. C. 1953, § 102; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, § 17; 73 Del. Laws, c. 96, § 3; 73 Del. Laws, c. 329, § 60; 74 Del. Laws, c. 157, § 4; 79 Del. Laws, c. 172, § 4.;



§ 103. "Transacting insurance" defined

In addition to other aspects of insurance operations to which provisions of this title by their terms apply, "transact" with respect to a business of insurance includes any of the following:

(1) Solicitation or inducement;

(2) Negotiations;

(3) Effectuation of a contract of insurance;

(4) Transaction of matters subsequent to effectuation and arising out of such a contract.

18 Del. C. 1953, § 103; 56 Del. Laws, c. 380, § 1.;



§ 104. Application of Code as to particular types of insurers

No provision of this title shall apply with respect to:

(1) Domestic mutual assessment property insurers, except as stated in Chapter 53 (Mutual Assessment Property Insurers) of this title;

(2) Domestic mutual benefit associations, except as stated in Chapter 55 (Mutual Benefit Associations) of this title;

(3) Fraternal benefit societies, except as stated in Chapter 62 (Fraternal Benefit Societies) of this title.

18 Del. C. 1953, § 104; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 401, § 1; 69 Del. Laws, c. 111, § 2.;



§ 105. Particular provisions prevail

Provisions of this title as to a particular kind of insurance, type of insurer or matter shall prevail over provisions relating to insurance, insurers or matters in general.

18 Del. C. 1953, § 105; 56 Del. Laws, c. 380, § 1.;



§ 106. General penalty

(a) Each violation of this title for which a greater penalty is not provided by a provision of this title or other applicable laws of this State, in addition to any applicable prescribed denial, suspension or revocation of certificate of authority or license shall, upon conviction thereof, subject the violator to a fine of not more than $2,300 or imprisonment of not more than 1 year, or both, except that if the violator is a corporation, the fine shall be not more than $6,900 as to each violation. Any director, officer, manager, employee or representative of a corporation shall be subject to fine and imprisonment as above provided.

(b) Prosecutions for any such violation shall be brought in the Superior Court of the county in which the offense occurred.

(c) At the discretion of the Commissioner and the Attorney General, any fine provided for above may be recovered on behalf of the State by a civil action brought against the violator.

18 Del. C. 1953, § 106; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 278, § 1; 67 Del. Laws, c. 260, § 1.;



§ 107. Electronic notices and documents

(a) In this section, the following words shall have the following meanings:

(1) "Delivered by electronic means" includes:

a. Delivery to an electronic mail address at which a party has consented to receive notice; or

b. Posting on an electronic network, together with separate notice to a party directed to the electronic mail address at which the party has consented to receive notice of the posting.

(2) "Party" means an applicant, an insured, or a policyholder.

(b) Subject to subsection (d) of this section, any notice to a party or any other document required under this title in an insurance transaction may be delivered by electronic means so long as it meets the requirements of the Uniform Electronic Transactions Act (§ 12A-101 of Title 6 et seq.).

(c) Delivery of a notice or document in accordance with this section shall be considered equivalent to any delivery method required under this title, including delivery by first class mail, certified mail, certificate of mail, or certificate of mailing.

(d) A notice or document may be delivered by electronic means by an insurer to a party under this section if:

(1) The party has affirmatively consented to that method of delivery and has not withdrawn the consent;

(2) The party, before giving consent, is provided with a clear and conspicuous statement informing the party of:

a. Any right or option of the party to have the notice provided or made available in paper or another nonelectronic form.

b. The right of the party to withdraw consent to have notice or a document delivered by electronic means and any fees, conditions, or consequences imposed in the event consent is withdrawn;

c. Whether the party's consent applies:

1. Only to the particular transaction as to which the notice or document must be given; or

2. To identified categories of notices or documents that may be delivered by electronic means during the course of the parties' relationship;

d.1. The means, after consent is given, by which a party may obtain a paper copy of a notice or document delivered by electronic means; and

2. The fee, if any, for the paper copy; and

e. The procedure a party must follow to withdraw consent to have a notice or document delivered by electronic means and to update information needed to contact the party electronically;

(3) The party:

a. Before giving consent, is provided with a statement of the hardware and software requirements for access to and retention of a notice or document delivered by electronic means; and

b. Consents electronically, or confirms consent electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means as to which the party has given consent; and

(4) After consent of the party is given, the insurer, in the event a change in the hardware or software requirements needed to access or retain a notice or document delivered by electronic means creates a material risk that the party will not be able to access or retain a subsequent notice to which the consent applies.

a. Provides the party with a statement of:

1. The revised hardware and software requirements for access to and retention of a notice or document delivered by electronic means;

2. The right of the party to withdraw consent without the imposition of any fee, condition, or consequence that was not disclosed under paragraph (d)(2)b. of this section; and

b. Complies with paragraph (d)(2) of this section.

(e) This section does not affect requirements related to content or timing of any notice or document required under this title.

(f) If a provision of this title requiring a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgment of receipt.

(g) The legal effectiveness, validity, or enforceability of any contract or policy of insurance executed by a party may not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with paragraph (d)(3)b. of this section.

(h)(1) A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective.

(2) A withdrawal of consent by a party is effective within a reasonable period of time after receipt of the withdrawal by the insurer.

(3) Failure by an insurer to comply with paragraph (d)(4) of this section may be treated, at the election of the party, as a withdrawal of consent for purposes of this section.

(i) This section does not apply to a notice or document delivered by an insurer in an electronic form before May 22, 2012, to a party who, before that date, has consented to receive notice in an electronic form otherwise allowed by law.

(j) If the consent of a party to receive notice or document in an electronic form is on file with an insurer before May 22, 2012, the insurer shall notify the party of:

(1) The notices or documents that may be delivered by electronic means under this section; and

(2) The party's right to withdraw consent to have notices or documents delivered by electronic means.

(k)(1) Except as otherwise provided by law, if an oral communication or a recording of an oral communication from a party can be reliably stored and reproduced by an insurer, the oral communication or recording may qualify as a notice or document delivered by electronic means for purposes of this section.

(2) If a provision of this title requires a signature or record or document to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by the provision, is attached to or logically associated with the record or document.

(l) This section may not be construed to modify, limit, or supersede the provisions of the federal Electronic Signatures in Global and National Commerce Act, Public Law 106-229 [5 U.S.C. § 7001 et seq.], as amended.

(m) The provisions of this section shall apply to any regulatory requirement of or transaction with, the Department of Insurance which requires the filing or exchange of documents, notices, waivers, or forms.

78 Del. Laws, c. 247, § 1.;






CHAPTER 3. THE INSURANCE COMMISSIONER

§ 301. Commissioner; election; term

(a) The Insurance Commissioner shall be the chief officer of the Insurance Department.

(b) The Commissioner shall be elected by the qualified electors of the State at a general election for a term of 4 years and shall be commissioned by the Governor.

(c) Subject to prior qualification by the oath required by § 302 of this title, the Commissioner shall assume office on the 1st Tuesday of January after election. The Commissioner shall hold office for the term for which elected and thereafter as provided by article XV, § 5, of the Constitution.

18 Del. C. 1953, § 302; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1.;



§ 302. Oath

Before entering upon the duties of office the Commissioner shall take and subscribe the oath or affirmation prescribed by article XIV of the Constitution.

18 Del. C. 1953, § 303; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 303. Removal; vacancy

(a) The Commissioner may be removed from office for reasonable cause, as provided by article III, § 13, of the Constitution.

(b) A vacancy in the office of Commissioner shall be filled by appointment by the Governor, as provided in article III, § 9, of the Constitution.

18 Del. C. 1953, § 305; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1.;



§ 304. Seal

The Commissioner shall have a seal of office of a suitable design and bearing the words "Insurance Commissioner of the State of Delaware."

18 Del. C. 1953, § 306; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1.;



§ 305. Office; Insurance Commissioner Regulatory Revolving Fund

(a) The Department may operate 2 offices, the principal office in Dover and a branch office in Wilmington.

(b) There is hereby created within the office of the Insurance Commissioner a special fund to be designated as the Insurance Commissioner Regulatory Revolving Fund which shall be used in the operation of the office of the State Insurance Commissioner in the performance of the various functions and duties required of the office by law.

(c) All supervisory assessments, examination fees and any rate filing or form filing fees paid by insurers and collected by the Commissioner pursuant to this title shall be deposited in the State Treasury to the credit of said Insurance Commissioner Regulatory Revolving Fund to be used in the operation of the office as authorized by the General Assembly in its annual operating budget. All other fees and/or taxes collected by the Commissioner shall not be deposited in said Fund but shall be deposited in the General Fund of the State.

(d) Funds in the Insurance Commissioner Regulatory Revolving Fund shall be used by the Commissioner in the performance of the various functions and duties involved in the oversight of insurance companies as provided by law, subject to annual appropriations by the General Assembly for salaries and other operating expenses of the office.

(e) The maximum unencumbered balance which shall remain in the Insurance Commissioner Regulatory Revolving Fund at the end of any fiscal year effective as of June 30, 2005; shall be $1,400,000; and any amount in excess thereof shall cause the Insurance Commissioner to reduce assessments or fees collected in the next fiscal year by an amount sufficient to reduce the Regulatory Revolving Fund fiscal year end balance back to or below $1,400,000.

18 Del. C. 1953, § 308; 56 Del. Laws, c. 380, § 1; 60 Del. Laws, c. 283, § 1; 65 Del. Laws, c. 4, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 74, § 99; 74 Del. Laws, c. 68, § 77; 75 Del. Laws, c. 89, § 116.;



§ 306. Deputy Commissioner

(a) The Commissioner may appoint and may remove a Deputy. Before entering upon the duties of office the Deputy shall take and file the constitutional oath of office.

(b) The Deputy may exercise such powers and discharge such duties as the Commissioner may authorize.

(c) The Deputy shall devote full time to the Department, shall not engage in any other insurance-related activity for fee or compensation and the State shall pay a salary at the rate provided by law in full compensation for all services.

18 Del. C. 1953, § 309; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 307. Staff

(a) The Commissioner may appoint and fix the compensation of such examiners, clerks, technical and professional personnel, and other necessary assistants as conduct of the office may require and may revoke such appointments.

(b) The Commissioner may from time to time contract for and procure such additional and independent actuarial, rating, legal and other technical and professional services as may be required for discharge of the duties of the office.

18 Del. C. 1953, § 310; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 308. Prohibited interest; rewards

(a) The Commissioner, the Commissioner's Deputy, or any examiner, assistant or employee of the Department, shall not be connected with the management of, nor have a material financial interest in, directly or indirectly, any insurer, insurance agency, or broker or insurance transaction, except as policy holder or claimant under a policy; except that as to matters wherein a conflict of interest does not exist on the part of any such individual, the Commissioner may employ or retain from time to time insurance actuaries, examiners, accountants, attorneys or other technicians, who are independently practicing their profession even though from time to time they are similarly employed or retained by insurers or others.

(b) The Commissioner, the Commissioner's Deputy, or any examiner, assistant, employee or technician retained by the Department, shall not be given nor receive, directly or indirectly, any fee, compensation, loan, gift or other thing of value, in addition to the compensation and expense allowance provided by or pursuant to the law of this State, or by contract with the Commissioner, for any service rendered or to be rendered as such Commissioner, Deputy, examiner, assistant, employee, or technician, or in connection therewith.

(c) Subsection (a) of this section shall not be deemed to prohibit receipt by any such person of fully vested commissions or fully vested retirement benefits to which entitled by reason of services performed prior to becoming Commissioner or prior to employment by the Commissioner.

(d) This section shall not be deemed to prohibit appointment and functioning of the Commissioner as process agent of insurers or of nonresident licensees as provided for in this title.

18 Del. C. 1953, § 311; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 309. Delegation of powers; duties

(a) The Commissioner may delegate to the Commissioner's Deputy, examiner or an employee of the Department the exercise or discharge in the Commissioner's name of any power, duty or function, whether ministerial, discretionary or of whatever character vested in or imposed upon the Commissioner under this title.

(b) The official act of any such person acting in the Commissioner's name and by the Commissioner's authority shall be deemed an official act of the Commissioner.

18 Del. C. 1953, § 312; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 310. General powers; duties

(a) The Commissioner shall enforce and execute the duties imposed by this title.

(b) The Commissioner shall have the powers and authority expressly vested by or reasonably implied from this title.

(c) With respect to enforcement of the payment of fees, charges and taxes, all the provisions of law conferring powers and duties upon the State Treasurer shall also apply to the Commissioner.

(d) The Commissioner shall have such additional rights, powers and duties as may be provided by other laws of this State.

18 Del. C. 1953, § 313; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1.;



§ 311. Rules and regulations; promulgation; violation

(a) The Commissioner may make reasonable rules and regulations necessary for, or as an aid to, the administration or effectuation of any provision of this title. No such rule or regulation shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

(b) The Commissioner shall adopt and promulgate rules and regulations in accordance with the procedures set forth in the State Administrative Procedures Act, Chapter 101 of Title 29.

(c) Wilful violation of any such rule or regulation shall subject the violator to such suspension or revocation of certificate of authority or license, or to such administrative fine in lieu thereof, as may be applicable under this title, for violation of the provision to which such rule or regulation relates; but no penalty shall apply to any act done or omitted in good faith in conformity with any such rule or regulation, notwithstanding that such rule or regulation, after such act or omission, may be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

18 Del. C. 1953, § 314; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1.;



§ 312. Orders, notices in general

(a) Orders and notices of the Commissioner shall be effective only when in writing signed by the Commissioner or by the Commissioner's authority.

(b) Except as otherwise expressly provided by law as to particular orders, every order of the Commissioner shall state its effective date and shall concisely state:

(1) Its intent or purpose;

(2) The grounds on which based;

(3) The provisions of this title pursuant to which action is taken or proposed to be taken; but failure to so designate a particular provision shall not deprive the Commissioner of the right to rely thereon except where expressly provided to the contrary.

(c) Except as may be provided by particular law or regulation, any order, notice, bulletin or the like may be given to the person or persons affected thereby by any 1 or more of the following methods:

(1) First-class or bulk mail, postage prepaid, addressed to such person at the person's principal place of business or residence as last of record in the Department. Delivery of said item shall be deemed to have been given when deposited in a mail depository of the United States Postal Service;

(2) By receipted ground or air commercial delivery service. Delivery of said item shall be deemed to have been given when a receipt therefor is obtained from said commercial delivery service;

(3) By publication in the Register of Regulations; or

(4) By publication on the Internet, including but not limited to the Department's webpage, the webpage of the National Association of Insurance Commissioners (NAIC), and the webpage of the National Insurance Producer Registry (NIPR).

18 Del. C. 1953, § 315; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 312, § 72.;



§ 313. Enforcement through Attorney General

(a) The Commissioner, through the Attorney General of this State, may invoke the aid of the Superior Court, through proceedings instituted in any county of this State, to enforce any lawful order made or action taken by the Commissioner. In such proceedings the Superior Court may make such orders, either preliminary or final, as it deems proper under the facts established before it.

(b) If the Commissioner has reason to believe that any person has violated this title or any other law applicable to insurance operations, for which criminal prosecution is provided, and, in the Commissioner's opinion, would be in order, the Commissioner shall give the information relative thereto to the Attorney General. The Attorney General shall promptly institute such action or proceedings against such person as in the Attorney General's opinion the information may require or justify.

(c) The Attorney General upon request of the Commissioner is authorized to proceed in the courts of any other state or in any federal court or agency to enforce an order or decision of any court proceeding or in any administrative proceeding before the Commissioner.

18 Del. C. 1953, § 316; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 314. Records; inspection; destruction

(a) The Commissioner shall carefully preserve in the Department and in permanent form all papers and records relating to the business of the Department and shall hand the same over to the successor in office.

(b) Except where the Commissioner deems the same to be prejudicial to the public interest, the Commissioner shall permit inspection of the papers, records and filings in the Department by persons found to have an identified and proper interest therein.

(c) The Commissioner may destroy unneeded or obsolete records and filings in the Department in accordance with provisions and procedures applicable to administrative agencies of this State in general.

(d) Nothing in this title shall prohibit the storage of documents and records by use of electronic means or media.

18 Del. C. 1953, § 317; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 315. Official documents, certified copies; use as evidence

Any instrument duly executed by the Commissioner, and authenticated by the Commissioner's seal of office, shall be received in evidence in the courts of this State, and copies of papers and records in the Department so authenticated shall be received as evidence with the same effect as the originals.

18 Del. C. 1953, § 318; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 316. Interstate cooperation

(a) The Commissioner shall communicate, on request of the insurance supervisory official of any state, province or country, any information which it is the Commissioner's duty by law to ascertain respecting authorized insurers. Any communication of documents, materials or other information, including confidential and privileged documents, materials or information, shall be in accordance with the provisions of this section, and any other applicable provisions of this title.

(b) The Commissioner may be a member of the National Association of Insurance Commissioners, the International Association of Insurance Supervisors or any successor organization and may participate in and support other cooperative activities of public officials having supervision of the business of insurance.

(c) The Commissioner may enter into agreements governing sharing, confidentiality, security and use of information consistent with this section and other applicable provisions of this title. The Commissioner shall maintain, as confidential, any confidential documents or information received from the National Association of Insurance Commissioners or the International Association of Insurance Supervisors, and such documents and information shall not be subject to subpoena and may not be made public by the Commissioner or any other person unless the prior written consent of the entity providing the documents or information and the company to which it pertains has been obtained. In addition, any documents or information received by the Commissioner from state or federal insurance, banking or securities regulators or similar regulators in a foreign country which are confidential in such jurisdictions shall be maintained as confidential by the Commissioner, shall not be subject to subpoena and may not be made public by the Commissioner or any other person unless the prior written consent of the entity providing the documents or information and the company to which it pertains has been obtained. The Commissioner may share any information, including confidential information, with the National Association of Insurance Commissioners, the International Association of Insurance Supervisors, or state or federal insurance, banking or securities regulators or similar regulators in a foreign country so long as the Commissioner determines that such entities agree to maintain the same level of confidentiality in their jurisdictions as is available in this State and are authorized to do so.

18 Del. C. 1953, § 320; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 208, § 1.;



§ 317. Investigations authorized

In addition to examinations and investigations expressly authorized, the Commissioner may conduct such investigations of insurance matters as the Commissioner may deem proper, upon reasonable cause, to determine whether any person has violated this title or to secure information useful in the lawful administration of any such provision. Except as otherwise provided in this title, the cost of such investigations shall be borne by the State.

18 Del. C. 1953, § 321; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 318. Examination of insurers

(a) The Commissioner or any of the Commissioner's examiners may conduct an examination under this section of any company as often as the Commissioner in the Commissioner's sole discretion deems appropriate, but shall, at a minimum, conduct an examination of every insurer licensed in this State but not less frequently than every 5 years. In scheduling and determining the nature, scope and frequency of the examinations, the Commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and other criteria as set forth in the Examiner's Handbook adopted by the National Association of Insurance Commissioners and in effect when the Commissioner exercises discretion under this section. Examination of an alien insurer shall be limited to its insurance transactions, assets, trust deposits and affairs in the United States except as otherwise required by the Commissioner.

(b) The Commissioner shall examine, in like manner, each insurer applying for an initial certificate of authority to transact insurance in this State.

(c) In lieu of making an examination, the Commissioner may accept, in the Commissioner's discretion, a full report of the most recent examination of a foreign or alien insurer, certified to by the insurance supervisory official of another state.

(d) As far as practical, the examination of a foreign or alien insurer shall be made in cooperation with the insurance supervisory officials of other states in which the insurer transacts business.

(e) In lieu of an examination under this section of any foreign or alien insurer licensed in this State, the Commissioner may accept an examination report on such company as prepared by the insurance department for the company's state of domicile or port-of-entry state, so long as:

(1) The insurance department, at the time of the examination, was accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program; or

(2) The examination is performed under the supervision of an accredited insurance department, or with the participation of 1 or more examiners, who are employed by such an accredited state insurance department, and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

(f) The Commissioner shall also conduct examinations as required by § 2301E of this title.

18 Del. C. 1953, § 322; 56 Del. Laws, c. 380, § 1; 68 Del. Laws, c. 51, § 1; 69 Del. Laws, c. 92, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 55, § 6.;



§ 319. Examination of agents, promoters and others

For the purpose of ascertaining compliance with law or relationships and transactions between any such person and any insurer or proposed insurer, the Commissioner may examine, as often as the Commissioner deems advisable, the accounts, records, documents and transactions pertaining to or affecting insurance affairs or proposed insurance affairs of:

(1) Any insurance agent, solicitor, broker, general agent, adjuster, insurer representative or person holding oneself out as any of the foregoing;

(2) Any person having a contract under which the person enjoys in fact the exclusive or dominant right to manage or control an insurer;

(3) Any person holding the shares of voting stock or the policyholder proxies of a domestic insurer for the purpose of controlling the management thereof, as voting trustee or otherwise;

(4) Any person in this State, who is engaged in, or proposing to be engaged in, holding oneself out as engaging, proposing or assisting in the promotion, formation or financing of an insurer, insurance holding corporation, corporation or other group, to finance an insurer or the production of its business.

18 Del. C. 1953, § 323; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 320. Conduct of examination; access to records; correction

(a) The Commissioner shall conduct each examination in an expeditious, fair, and impartial manner. Upon determining that an examination should be conducted, the Commissioner or the Commissioner's designee shall issue an examination warrant appointing 1 or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiner's Handbook adopted by the National Association of Insurance Commissioners. The Commissioner may also employ such other guidelines or procedures as the Commissioner may deem appropriate.

(b) Upon any such examination the Commissioner or examiner may examine, under oath, any officer, agent or other individual believed to have material information regarding the affairs under examination.

(c) Every person being examined, the person's officers, attorneys, employees, agents and representatives, shall make freely available to the Commissioner, or the Commissioner's examiners, the accounts, records, documents, files, information, assets and matters of such person, in the person's possession or control, relating to the subject of the examination and shall facilitate the examination.

(d) If the Commissioner or examiner finds any accounts or records to be inadequate or inadequately kept or posted, the Commissioner may employ experts to reconstruct, rewrite, post or balance them at the expense of the person being examined if such person has failed to maintain, complete or correct such records or accounting, after the Commissioner or examiner has given the person written notice and a reasonable opportunity to do so.

(e) Neither the Commissioner, nor any examiner, shall remove any record, account, document, file or other property of the person being examined from the offices or place of such person, except with the written consent of such person in advance of such removal or pursuant to an order of court duly obtained. This provision shall not be deemed to affect the making and removal of copies or abstracts of any such record, account, document or file.

18 Del. C. 1953, § 324; 56 Del. Laws, c. 380, § 1; 68 Del. Laws, c. 51, § 2; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 321. Examination report

(a) The Commissioner or the Commissioner's examiner shall make a full and true written report of every such examination made by the Commissioner or the Commissioner's examiner and shall therein certify under oath the report and findings.

(b) The report shall contain only information appearing upon the books, records, documents and papers of, or relating to, the person or affairs being examined or ascertained from testimony of individuals under oath concerning the affairs of such person, together with such conclusions and recommendations as may reasonably be warranted by such information.

(c) No later than 60 days following the completion of the examination, the examiner in charge shall file with the Department a verified written report of examination under oath. Upon receipt of the verified report, the Department shall transmit the report to the company examined, together with a notice which shall afford the company examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report. If the company so requests in writing within such 30-day period, the Commissioner shall grant a hearing as to the report and shall not file the report until after the hearing and after such modifications have been made therein as the Commissioner deems proper.

(d) The Commissioner shall furnish a copy of the report to the person examined not less than 20 days prior to filing the same in the Department and may, in the Commissioner's discretion, also furnish a copy of the report to each member of the examinee's board of directors if the person examined is a corporation. If such person so requests in writing within such 20 day period, the Commissioner shall grant a hearing as to the report and shall not so file the report until after the hearing and after such modifications have been made therein as the Commissioner deems proper.

(e) The report when so filed shall be admissible in any action or proceeding brought by the Commissioner against the person examined or against its officers, employees or agents. In any such action or proceeding, the Commissioner or the Commissioner's examiners may, however, at any time testify and offer proper evidence as to information secured or matters discovered during the course of the examination, whether or not a written report of the examination has been either made, furnished or filed with the Department.

(f) The Commissioner may withhold from public inspection any examination or investigation report for so long as the Commissioner deems such withholding to be necessary for the protection of the person examined against unwarranted injury or to be in the public interest.

(g) All working papers, recorded information, documents and copies thereof produced by, obtained by, or disclosed to the Commissioner or any other person in the course of an examination made under this chapter, or in the course of analysis by the Commissioner of the financial condition or market conduct of a company, shall be given confidential treatment and are not subject to subpoena and may not be made public by the Commissioner or any other person except to insurance departments of any state or country, or to law-enforcement officials of this or any other state or agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this section, unless the prior written consent of the company to which it pertains has been obtained.

18 Del. C. 1953, § 325; 56 Del. Laws, c. 380, § 1; 68 Del. Laws, c. 51, § 3; 69 Del. Laws, c. 92, §§ 2,3; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 208, § 2.;



§ 322. Examination expense

(a) The expense of examination of an insurer or of any person referred to in § 319(2) of this title (management or control of an insurer under contract) or § 319(4) of this title (promoters, etc.) shall be borne by the person examined. Such expense shall include only the reasonable and proper expenses of the Commissioner, and the Commissioner's examiners and assistants, including expert assistance, and a reasonable per diem as to such examiners and assistants as necessarily incurred in the examination.

(b) Such person examined shall promptly pay the examination expense upon presentation by the Commissioner, or the Commissioner's examiner, of a reasonably detailed written account thereof.

18 Del. C. 1953, § 326; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 323. Administrative procedures; hearings in general

(a) The Commissioner may hold a hearing without request by others for any purpose within the scope of this title.

(b) The Commissioner shall hold a hearing:

(1) If required by any other provision of this title; or

(2) Upon written application for a hearing by a person aggrieved by any act, threatened act or failure of the Commissioner to act, or by any report, rule, regulation or order of the Commissioner (other than an order for the holding of a hearing, or order on a hearing, or pursuant to such order, of which hearing such person had notice). Any such application must be filed in the Department within 90 days after such person knew or reasonably should have known of such act, threatened act, failure, report, rule, regulation or order, unless a different period is provided for by other laws applicable to the particular matter and, in which case, such other law shall govern.

(c) Any such application for a hearing shall briefly state the respects in which the applicant is so aggrieved, together with the grounds to be relied upon as a basis for the relief to be sought at the hearing.

(d) If the Commissioner finds that the application is made in good faith, that the applicant would be so aggrieved if the grounds are established and that such grounds otherwise justify the hearing, the Commissioner shall hold the hearing within 30 days after filing of the application unless postponed by mutual consent. Failure to hold the hearing upon application of a person entitled, as hereinabove provided, shall constitute a denial of the relief sought and shall be the equivalent of a final order of the Commissioner on hearing for the purpose of an appeal under § 328 of this title.

(e) Pending the hearing and decision, the Commissioner may suspend or postpone the effective date of the previous action.

(f) To the extent that it does not conflict with the provisions of this chapter, the Administrative Procedures Act, Chapter 101 of Title 29, shall govern all aspects of the Department's administrative proceedings, including, but not limited to, the following:

(1) Notice of hearing;

(2) Conduct of hearing;

(3) Ex parte consultations;

(4) Proposed order;

(5) Record retention; and

(6) Decision and final order.

18 Del. C. 1953, § 327; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 324. Notice of hearing

(a) Except where a longer period is expressly provided in this title, the Commissioner shall give written notice of the hearing to all parties not less than 20 days in advance.

(b) If any such hearing is to be held for consideration of rules and regulations of the Commissioner or of other matters which, under subsection (a) of this section, would otherwise require separate notices to more than 30 persons, in lieu of other notice the Commissioner may give notice of the hearing by publication in a newspaper of general circulation in this State, at least once each week during the 4 weeks immediately preceding the week in which the hearing is to be held; except that the Commissioner shall mail such notice to all persons who have requested the same in writing in advance and have paid to the Commissioner the reasonable amount fixed by the Commissioner to cover the cost thereof.

18 Del. C. 1953, § 328; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 325. Conduct of hearing

The Commissioner may hold a hearing in Dover or any other place of convenience to parties and witnesses as the Commissioner determines. The Commissioner, or the Commissioner's designee, shall preside at the hearing and shall expedite the hearing and all procedures involved therein.

18 Del. C. 1953, § 329; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 326. Witnesses and documentary evidence

(a) As to the subject of any examination, investigation or hearing being conducted by the Commissioner, the Commissioner may subpoena witnesses and administer oaths or affirmations, and examine any individual under oath, or take depositions, and by subpoena duces tecum may require the production of documentary and other evidence. Any delegation by the Commissioner of power of subpoena shall be in writing.

(b) Witness fees and mileage, if claimed, shall be allowed the same as for testimony in a Superior Court. Witness fees, mileage and the actual expense necessarily incurred in securing attendance of witnesses and their testimony shall be itemized and shall be a part of the examination expense to be paid by the person being examined, where payment of examination expense by such person is otherwise provided for in this title, or paid by the person as to whom such proceedings, other than as part of an examination, are held if, in such proceedings, such person is found to have been in violation of the law, or by the person, if other than the Commissioner, at whose request the hearing is held.

(c) Subpoenas of witnesses shall be served in the same manner and at the same cost as if issued by a Superior Court. If any individual fails to obey a subpoena issued and served hereunder with respect to any matter or evidence concerning which the individual may be lawfully interrogated or required to produce for examination, upon application of the Commissioner, the Superior Court, in any county in which is pending the proceeding at which such individual is so required to appear, or the Superior Court in the county in which such individual resides, may issue an order requiring the individual to comply with the subpoena and to appear and testify or produce the evidence subpoenaed; and any failure to obey such order of the Court may be punished by the Court as a contempt thereof.

(d) Any person knowingly giving false testimony under oath or making a false affirmation as to any matter material to any such examination, investigation or hearing, upon conviction thereof, shall be guilty of perjury.

18 Del. C. 1953, § 330; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 327. Testimony compelled; immunity

(a) If any individual asks to be excused from attending or testifying or from producing any books, papers, records, contracts, correspondence or other documents in connection with any examination, hearing or investigation being conducted by the Commissioner, or the Commissioner's examiner, on the ground that the testimony or evidence required of the individual may tend to incriminate the individual, or subject the individual to a penalty or forfeiture and shall, by the Attorney General, be directed to give such testimony or produce such evidence, the individual must nonetheless comply with such direction, but the individual shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the individual may have so testified or produced evidence, and no testimony so given or evidence produced shall be received against the individual upon any criminal action, investigation or proceeding; except, however, that no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by the individual in such testimony, and the testimony or evidence so given or produced shall be admissible against the individual upon any criminal action, investigation or proceeding concerning such perjury, nor shall such individual be exempt from the refusal, suspension or revocation of any license, permission or authority conferred or to be conferred, pursuant to this title.

(b) Any such individual may execute, acknowledge and file in the office of the Commissioner and of the Attorney General a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement, and thereupon the testimony of such individual or such evidence in relation to such transaction, matter or thing may be received or produced before any judge or justice, court, tribunal, grand jury or otherwise, and if so received or produced such individual shall not be entitled to any immunity or privileges on account of any testimony given or evidence so produced.

18 Del. C. 1953, § 331; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 328. Appeal from the Commissioner

(a) Except as to matters arising under Chapter 25 of this title (Rates and Rating Organizations), an appeal from the Commissioner shall be taken only from an order on hearing or as to a matter on which the Commissioner has refused or failed to hold a hearing after application therefor or issue an order on hearing as required by § 323 of this title.

(b) Any person who was a party to such hearing or whose pecuniary interests are directly and immediately affected by any such refusal or failure, and who is aggrieved by such order, refusal or failure, may appeal from such order or as to any such matter within 60 days after:

(1) The order on hearing has been mailed or delivered to the persons entitled to receive the same or given by last publication thereof where delivery by publication is permitted; or

(2) The Commissioner has refused or failed to make an order on hearing as required under § 323 of this title; or

(3) The Commissioner has refused or failed to grant or hold a hearing as required under § 323 of this title.

(c) The appeal shall be granted as a matter of right and shall be taken to the Superior Court in any county in this State.

(d) The appeal shall be taken by filing in the Court a verified petition stating the grounds upon which the review is sought, together with a bond with good and sufficient sureties to be approved by the Court, conditioned to pay all costs which may be assessed against the appellant or petitioner in such proceedings and by serving a copy of the petition upon the Commissioner. If the appeal is from the Commissioner's order on hearing, the petitioner shall also deliver to the Commissioner a sufficient number of copies of the petition and the Commissioner shall mail or otherwise furnish a copy thereof to the other parties to the hearing to the same extent as a copy of the Commissioner's order is required to be furnished to the hearing parties under § 323 of this title.

(e) Upon receiving the petition for review, the Commissioner shall cause to be prepared an official record certified by the Commissioner which shall contain a copy of all proceedings and orders of the Commissioner appealed from and the transcript of testimony and evidence or summary record thereof. Within 30 days after the petition is served upon him or her, the Commissioner shall file such official record with the Court in which the appeal is pending.

(f) Upon filing of the petition for review the Court shall have full jurisdiction of the proceeding. Such filing shall not stay the enforcement of the Commissioner's order or action appealed from unless so stayed by order of the Court.

(g) If the appeal is from the Commissioner's order on hearing, the review of the Court shall be limited to matters shown by the Commissioner's official record; otherwise, the review shall be de novo. The Court shall have the power, by preliminary order, to settle questions concerning the completeness and accuracy of the Commissioner's official record.

(h) In its discretion the Court may remand the case to the Commissioner for further proceedings in accordance with the Court's directions or, in advance of judgment and upon a sufficient showing, the Court may remand the case to the Commissioner for the purpose of taking additional testimony or other proceedings.

(i) From the judgment of the Superior Court, either the Commissioner or other party to the appeal may appeal directly to the Supreme Court of the State in the same manner as is provided in civil cases.

18 Del. C. 1953, § 333; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1.;



§ 329. Administrative penalty

(a) Notwithstanding any other provisions of this title or any regulation implementing said title, the Commissioner, upon a finding after notice and hearing conducted in accordance with the provisions of this chapter, that any person, insurer or insurance holding company has violated any provision of this title or any regulation implementing said title, may impose or order an administrative penalty in an amount of money that is reasonable and appropriate in view of the facts and circumstances surrounding the violation. In determining what the amount of penalty shall be, the Commissioner may take into consideration such matters as the nature of the violation, the amount of loss resulting from the violator's conduct, the intent of the violator, the damages caused by the violation, any efforts made by the violator to correct the violation and prevent a reoccurrence, and the recommendations of any hearing officer. In no event shall the administrative penalty per violation exceed $15,000 for those licensed under Chapter 17 of this title, and $50,000 per violation for insurance companies, insurance holding companies and all other persons licensed under this title.

(b) Any administrative penalty imposed pursuant to this section may be in addition to any penalty, fine or sentence ordered by a court in any civil or criminal proceeding.

(c) Any penalty that may be imposed or ordered by the Commissioner after the hearing shall be paid to the State Treasurer for deposit in the General Fund.

65 Del. Laws, c. 165, § 1; 70 Del. Laws, c. 185, § 1.;



§ 330. Immunity from liability

(a) No cause of action shall arise nor shall any liability be imposed against the Commissioner, the Commissioner's authorized representatives or any examiner appointed by the Commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.

(b) No cause of action shall arise nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the Commissioner or the Commissioner's authorized representative or examiner pursuant to an examination made under this chapter, if such an act of communication or delivery was performed in good faith and without fraudulent intent or intent to deceive.

(c) This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (a) of this section.

(d) A person identified in subsection (a) of this section shall be entitled to an award of attorney's fees and costs if they are the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of their activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is "substantially justified" if it had a reasonable basis in law or in fact at the time that it was initiated."

68 Del. Laws, c. 51, § 4; 70 Del. Laws, c. 185, § 1.;



§ 331. Arbitration of disputes involving homeowners' insurance coverage

(a) Every insurer providing insurance coverage for homeowners' risks shall be required to submit to arbitration, in the manner set forth in this section, any dispute relating to the amounts owed under any claim for losses or damages by an insured claiming to have suffered losses or damages under the contract. Disputes relating to whether coverage exists and under what terms and conditions the coverage exists shall not be subject to the arbitration process established in this section. Notwithstanding the foregoing, where the insurance policy provides an arbitration or appraisal provision in a form approved by the Insurance Department, the arbitration mandated by this subsection shall not apply.

(b) All arbitration shall be administered by the Insurance Commissioner or the Insurance Commissioner's nominee.

(c) The Insurance Commissioner or the Insurance Commissioner's nominee shall establish panels of arbitrators in accordance with the rules and regulations which shall be promulgated pursuant to this section. No cause of action shall arise nor any liability imposed against any individual appointed to the panel for any conduct performed in good faith while carrying out the provisions of this section.

(d) Any request by an insured for arbitration shall be in writing and mailed to the Insurance Commissioner within 90 days from the date an offer of settlement or denial of coverage or liability has been made by an insurer. Neither party shall be held to have waived any of its rights by an act relating to arbitration and either party shall have a right to trial de novo to the Superior Court so long as notice of appeal is filed with that Court in the manner set forth by its rules within 90 days of the date of the arbitration decision being rendered.

(e) The Insurance Commissioner shall establish a schedule of fees for arbitration which shall not exceed $75.

(f) The fee for arbitration shall be payable to the Department of Insurance at the time of the filing of the request for arbitration and shall be maintained in a special fund identified as the "Arbitration Fund", which shall remain separate and segregated from the General Fund. The compensation paid to the arbitration panel shall be payable from this fund.

70 Del. Laws, c. 173, § 1; 70 Del. Laws, c. 186, § 1.;



§ 332. Arbitration of disputes involving health insurance coverage

(a) The following definitions shall apply with respect to this section:

(1) "Adverse determination" means a benefit denial, reduction or termination, a denial of certification, or both.

(2) "Benefit denial" means the denial, in whole or in part, of payment or reimbursement for health care services rendered or health care supplies provided to any person claiming benefits under an insurance policy delivered or issued for delivery in Delaware.

(3) "Carrier" in this section shall have the same meaning applied to it at § 3343(a)(1) of this title.

(4) "Covered person" means a person who claims to be entitled to receive benefits from a carrier.

(5) "Denial of certification" means a determination that an admission or continued stay, or course of treatment, or other covered health care service does not satisfy the insurance policy's clinical requirements for appropriateness, necessity, health care setting and/or level of care.

(6) "Emergency review" means an IRP review involving an imminent, emergent or serious threat to the health of the claimant.

(7) "Health plan" shall have the same meaning as "health benefit plan" as defined at § 3343(a)(2) of this title.

(8) "Insurance policy" shall have the meaning assigned to it at § 2702 of this title, and shall also include all health plans and policies for the payment for, provision of or reimbursement for medical services, supplies or both issued by insurers, health services corporations or managed care organizations.

(9) "Internal review process" or "IRP" means the procedure for an internal review of an adverse determination pursuant to subsection (b) of this section.

(b) Every carrier shall establish and maintain an IRP approved by the Insurance Commissioner.

(c) The Insurance Commissioner shall approve those IRPs that meet the following minimum criteria:

(1) Written notice. — The IRP must provide for written notice of the internal review procedure to covered persons, annually and following any adverse determination.

(2) Requests for review of adverse determinations. — The IRP must permit covered persons to submit requests for internal reviews of adverse determinations ("grievances") orally or in writing. Grievances must be submitted within 30 days of receipt by the covered person of written notice of an adverse determination. The carrier must provide written forms for submission of grievances. Upon receipt of an oral grievance or a written grievance that does not contain sufficient information, the carrier must immediately provide the covered person with a written form upon which to make his or her grievance, and the carrier may require that an oral or insufficient written grievance be submitted in writing within 10 days of the covered person's receipt of the written form. A grievance shall be considered as received by the carrier when a written form, which the covered person purports to be complete, is received by the carrier.

(3) Instructions on written form. — The written form referred to in paragraph (c)(2) of this section shall inform the covered person of the information necessary to pursue an internal grievance of an adverse decision.

(4) Prompt response to written grievances. — The IRP shall provide that within 5 business days of receipt of a written grievance, the carrier shall provide written acknowledgement of the grievance, including the name, address and telephone number of the individual or department designated by the carrier to respond to the grievance.

(5) Speedy review of grievances. — That IRP shall require that all grievances be decided in an expeditious manner, and in any event, no more than:

a. 72 hours after the receipt of all necessary information relating to an emergency review;

b. 30 days after the receipt of all necessary information in the case of requests for referrals or determinations concerning whether a requested benefit is covered pursuant to the contract; and

c. 45 days after the receipt of all necessary information in all other instances.

A grievance shall be considered decided when the carrier has made its final decision on the subject of the review and has deposited written notice of that decision in the mail, in accordance with paragraphs (c)(7) and (8) of this section.

(6) Assignment of qualified personnel. — The IRP shall provide that when the subject of the grievance relates to medical or clinical matters, including medical necessity and appropriateness of treatment, the health carrier shall assign licensed, certified or registered health care personnel with expertise in the field implicated by the request for review to conduct the review. The review shall be conducted by personnel other than those who made the initial adverse determination.

(7) Written notice of decisions. — The IRP shall provide that within 5 days after a grievance is decided in the manner described above, the insured shall be provided with written notice of the disposition of that grievance. In cases where the grievance has been decided in a manner that does not pay the claim in its entirety, the carrier shall provide the insured with a letter fully stating the reasons for the disposition (including specific policy language relied upon and any other documents relied upon) and the clinical rationale for the determination in cases where the determination has a clinical basis. The carrier's written notice shall also inform the insured of the appropriate manner for the insured to pursue an external review of the carrier's decision. Finally, the carrier's written notice shall inform the insured of the mediation services offered by the Department of Insurance, but shall clearly inform the insured in layman's terms that mediation does not change the deadlines imposed by § 6416 of this title or this section. The Department of Insurance shall inform any person with rights under § 6416 of this title or this section of those rights.

(8) Manner of notice of decisions. — Written notice of the review decision shall be deposited in the mail, addressed to the last known address of the covered person. In the case of emergency reviews, the carrier shall also make reasonable efforts to notify the covered person immediately following the determination of the grievance and the written notice of determination shall be deposited in the mail, addressed to the last known address of the claimant, within 48 hours after the receipt of all information necessary to complete the review. For cases involving a denial, reduction or termination of benefits where the external review may be conducted pursuant to this section, written notice shall be mailed requesting delivery confirmation by the United State Postal Service.

(d) Every carrier shall submit a report on its internal review process on an annual basis to the Insurance Commissioner in accordance with regulations established by the Department.

(e) With respect to adverse determinations that are subject to review by the Department of Insurance pursuant to § 6416(f) of this title, the Insurance Commissioner shall develop regulations providing for arbitration of such adverse determinations. Such regulations shall contain the following provisions:

(1) Requests for arbitration shall be in writing and mailed to the Commissioner within 60 days of the receipt of the written statement referred to in paragraph (c)(7) of this section.

(2) Arbitrators shall be chosen from an appropriate panel of arbitrators, and hearings shall be conducted according to rules established by the Department of Insurance.

(3) The arbitrator shall review written arbitration requests prior to holding any hearing or allowing any exchange of information between the parties in order to determine whether a written arbitration request is meritless on its face, and may summarily dismiss meritless requests for arbitration.

(4) Neither party shall be held to have waived any of its rights to seek relief in a court of law with respect to a covered person's legal rights to benefits by an act relating to arbitration or the rendering of an arbitration decision.

(5) Arbitration decisions shall be rendered within 45 days of the Commissioner's receipt of an arbitration request.

(f) The Insurance Commissioner shall establish a schedule of fees for arbitration. Fees chargeable to covered persons shall not exceed $75 per arbitration. The carrier shall be responsible for all costs of arbitration which exceed this fee regardless of the final ruling, and shall reimburse the Commissioner for the expenses related to the arbitration process. Funds paid to the Insurance Commissioner under this subsection shall be placed in the arbitration fund and shall be used exclusively for the payment of appointed arbitrators. The Insurance Commissioner may, in his or her discretion, impose a schedule of maximum fees that can be charged by an arbitrator for a given type of arbitration.

(g) If the arbitrator makes a decision in favor of the carrier, that decision shall give rise to a rebuttable presumption to that effect in any subsequent action brought by or on behalf of the covered person with respect to the decision. Should the decision favor the covered person, the carrier shall have the right to appeal the matter to the Court, in accordance with Court rules. The outcome of that appeal, however, shall have no effect on the covered person, as to whom the decision of the arbitrator shall control. The assignment of counsel for an appeal by the carrier and the payment of expenses of that assigned counsel shall be as set forth in § 6416(b) of this title.

(h) Nothing in this section shall be construed to affect policies or contracts to the extent that those policies or contracts are exempt from state regulation under federal law or regulation, nor shall anything in this section be read to restrict any affirmative rights granted to patients or insureds under any other provision of the Delaware Code or the common law of the State.

(i) Notwithstanding any other language in the Delaware Code, the Department of Health and Social Services shall have the authority to carry out all duties assigned to it by this section.

70 Del. Laws, c. 194, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 96, § 4; 73 Del. Laws, c. 315, § 6; 75 Del. Laws, c. 362, §§ 3-5; 78 Del. Laws, c. 226, § 3.;



§ 333. Arbitration of disputes between insurance carriers and health care providers

(a) Definitions. — The following definitions shall apply with respect to this section:

(1) "Health care provider" means a person, corporation, facility or institution licensed by this State pursuant to Title 24 or Title 16 to provide health care or professional services or any officers, employees or agents thereof acting within the scope of their employment; provided, however, that the term "health care provider" shall not mean or include the following:

a. Any nursing service or nursing facility conducted by or for those who rely upon treatment solely by spiritual means in accordance with the creed or tenets of any generally recognized church or religious denomination;

b. Any nursing facility as defined at § 1102(4) of Title 16 or its successor; and

c. Any hospital as defined at § 1001(2) of Title 16 or its successor.

(2) "Insurance carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health services corporation, health maintenance organization and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers or settles claims in connection with health benefit plans.

(b) Every insurance carrier shall be required to submit to arbitration, in the manner set forth in this section, any dispute with a health care provider regarding reimbursement for an individual claim, procedure or service by that health care provider for health care services, upon a request for arbitration by the health care provider. A request for arbitration shall be made within 60 days after the receipt of the decision rendered by the insurance carrier. The Commissioner shall promulgate regulations addressing the manner in which health care providers must be informed of the availability of arbitration under this section.

(c) By requesting arbitration pursuant to this chapter, a health care provider shall be deemed to have agreed that it will not bill its patient for the difference between its charge and any reimbursement awarded by the arbitrator if it is forbidden from such billing by its contract with the carrier against whom the award is entered.

(d) The arbitration program shall be administered by the Department of Insurance.

(e) The Commissioner shall establish a panel of arbitrators, from which the Commissioner or the Commissioner's designee will select 1 person to hear each request for arbitration. No cause of action shall arise nor shall any liability be imposed against any individual appointed as arbitrator for any conduct performed in good faith while carrying out the provisions of this section. In establishing the panel of arbitrators required by this subsection, the Commissioner shall endeavor to appoint persons qualified to hear both legal and medical disputes.

(f) The losing party in an arbitration conducted pursuant to this section shall have a right to trial de novo in the Superior Court so long as notice of appeal is filed with that Court in the manner set forth by Superior Court rules within 30 days of the date of the arbitration decision being rendered.

(g) The Commissioner shall establish a schedule of fees for arbitration, which shall not exceed $100 per arbitration. The arbitrator may award to the health care provider the cost of filing the arbitration if the health care provider should prevail.

(h) The cost of arbitration shall be payable to the Department of Insurance, and shall be maintained in a special fund identified as the "Arbitration Fund," which shall remain separate and segregated from the General Fund. The compensation paid to the arbitrator shall be payable from the Arbitration Fund.

(i) The Commissioner may promulgate regulations exempting insurance carriers from the requirements of this section if the carriers maintain a substantially similar program to that created by this section.

(j) The following issues shall not be subject to arbitration under this section:

(1) Disputes as to whether the patient for whom health care services were provided was a policyholder of the insurance carrier at the time services were rendered, or was otherwise entitled by contract to receive health care services or reimbursement for health care services.

(2) Disputes that are already pending before a court of law.

(3) Disputes that fall under an insurance carrier's own arbitration program, which has been granted an exemption pursuant to subsection (i) of this section.

(k) Arbitration under this section of disputes that are subject to arbitration pursuant to § 332 of this title, or resolution pursuant to § 9119 et seq. of Title 16, shall be stayed during the pendency of those proceedings. If a decision is entered under § 332 of this title or § 9119 et seq. of Title 16 regarding an issue identical to one for which arbitration is sought under this section, and no appeal is pending, the decision entered under § 332 of this title or § 9119 et seq. of Title 16 shall govern the outcome of the arbitration sought under this section.

(l) Health care providers shall attempt to resolve disputes informally with insurance carriers before requesting arbitration pursuant to this section. The arbitrator may dismiss an arbitration petition without prejudice if the arbitrator finds that the health care provider has not attempted to resolve the matter informally.

(m) Nothing in this section shall be construed to permit the alteration, amendment or modification of the substantive reimbursement terms of the insurance carrier's contracts with its members or health care providers.

(n) This section shall be construed in a manner consistent with federal law and regulations.

(o) Arbitrations conducted pursuant to this section shall be subject to the provisions of §§ 10122 and 10125 of Title 29, provided that arbitrations shall not be conducted in public. Except as otherwise provided in this subsection, arbitration proceedings shall not be considered case decisions under Chapter 101 of Title 29.

(p) The Commissioner shall promulgate regulations for purposes of implementing this section.

76 Del. Laws, c. 64, § 1.;






CHAPTER 4. WORKERS' COMPENSATION SELF-INSURANCE GROUPS

§ 401. Scope

This chapter shall apply to workers' compensation self-insurance groups of public and private employers. Groups which are issued a certificate of authority by the Commissioner shall be subject to this chapter and Chapters 1, 3, 7, 11, 13, 17, 21, 23, 25, 26, 27 and 59 of this title and subchapters IV and V of Chapter 23 of Title 19, as well as any regulations promulgated under those chapters, except as otherwise provided herein.

70 Del. Laws, c. 540, § 1; 70 Del. Laws, c. 186, § 1.;



§ 402. Definitions

For purposes of this chapter:

(1) "Administrator" means an individual, partnership or corporation engaged by a workers' compensation self-insurance group's board of trustees to carry out the policies established by the group's board of trustees and to provide day-to-day management of the group.

(2) "Commissioner" means the Commissioner of Insurance.

(3) "Insolvent" or "insolvency" means the same as "impairment" or "insolvency" as those terms are defined in § 5901(1) of this title as if the group were a reciprocal insurer.

(4) "Net premium" means premium derived from standard premium adjusted by any advance premium discounts.

(5) "Service company" means a person or entity which provides services not provided by the administrator, including but not limited to:

a. Claims adjustment;

b. Safety engineering;

c. Compilation of statistics and the preparation of premium, loss, and tax reports;

d. Preparation of other required self-insurance reports;

e. Development of members' assessments and fees; and

f. Administration of a claim fund.

(6) "Standard premium" means the premium derived from the filed rates adjusted by experience modification factors but before advance premium discounts.

(7) "Workers' compensation" when used as a modifier of "benefits," "liabilities," or "obligations," means both workers' compensation and employers' liability.

(8) "Workers' compensation self-insurance group" or "group" means a not-for-profit unincorporated association consisting of 5 or more private or public employers who are engaged in the same or similar type of business, who are members of the same bona fide trade or professional association which has been in existence for not less than 5 years and who enter into agreements to pool their liabilities for workers' compensation benefits and employers' liability in this State.

(9) "Public employer" means a county, incorporated municipality, school district, parking authority or other instrumentality or political subdivision of the State itself.

70 Del. Laws, c. 540, § 1; 70 Del. Laws, c. 186, § 1.;



§ 403. Authority to act as a workers' compensation self-insurance group

No person, association or other entity shall act as a workers' compensation self-insurance group unless it has been issued a certificate of authority by the Commissioner.

70 Del. Laws, c. 540, § 1; 70 Del. Laws, c. 186, § 1.;



§ 404. Qualifications for initial approval and continued authority to act as a workers' compensation self-insurance group

(a) A proposed workers' compensation self-insurance group shall file with the Commissioner its application for a certificate of approval accompanied by a nonrefundable filing fee in accordance with § 701 of this title. The application shall include the group's name, location of its principal office, date or organization, name and address of each member and such other information as the Commissioner may reasonably require, together with the following:

(1) Proof of compliance with subsection (b) of this section;

(2) A copy of the articles of association, if any;

(3) A copy of agreements with the administrator and with any service company;

(4) A copy of the by-laws of the proposed group;

(5) A copy of the agreement between the group and each member securing the payment of workers' compensation benefits, which shall include provision for payment of assessments as provided for in § 419 of this title;

(6) Designation of the initial board of trustees and administrator;

(7) The address in this State where the books and records of the group will be maintained at all times;

(8) A pro forma financial statement, on a form acceptable to the Commissioner, showing the financial ability of the group to pay the workers' compensation obligations of its members; and

(9) Proof of payment to the group by each member of not less than 25% of that member's 1st year estimated annual net premium on a date prescribed by the Commissioner. Each payment shall be considered to be part of the 1st-year premium payment of each member if the proposed group is granted a certificate of approval.

(b) To obtain and to maintain its certificate of authority, a workers' compensation self-insurance group shall comply with the following requirements as well as any other requirements established by law or regulation:

(1) A combined net worth of all members of a group of private employers of at least $1,000,000. Specific and aggregate excess insurance in a form, in an amount and by an insurance company acceptable to the Commissioner for a group of public employers.

(2) Security in a form and amount prescribed by the Commissioner which shall be provided by a surety bond, security deposit or financial security endorsement, or any combination thereof. If a surety bond is used to meet the security requirement, it shall be issued by a corporate surety company authorized to transact business in this State. If a security deposit is used to meet the security requirement, securities shall be limited to bonds or other evidences of indebtedness issued, assumed or guaranteed by the United States of America or by an agency or instrumentality thereof; certificates of deposit in a federally insured bank; shares or savings deposits in a federally insured savings and loan association or credit union; or any bond or security issued by a state of the United States of America and backed by the full faith and credit of the state. Any such securities shall be deposited in accordance with § 1504 of this title and assigned to and made negotiable by the Chairperson of the Industrial Accident Board and the Commissioner pursuant to a trust document acceptable to the Commissioner. Interest accruing on a negotiable security so deposited shall be collected and transmitted to the depositor, provided the depositor is not in default. A financial security endorsement, issued as part of an acceptable excess insurance contract, may be used to meet all or part of the security requirement. The bond, security deposit or financial security endorsement shall be:

a. For the benefit of the State solely to pay claims and associated expenses; and

b. Payable upon the failure of the group to pay workers' compensation benefits that it is legally obligated to pay.

The Commissioner may establish and adjust, from time to time, requirements for the amount of security based on differences among groups in their size, types of employment, years in existence and other relevant factors.

(3) Specific and aggregate excess insurance in a form, in an amount and by an insurance company acceptable to the Commissioner. The Commissioner may establish minimum requirements for the amount of specific and aggregate excess insurance based on differences among groups in their size, types of employment, years in existence and other relevant factors, and may permit a group to meet this requirement by placing in a designated depository securities of the type referred to in paragraph (2) of this subsection.

(4) An estimated annual standard premium of at least $250,000 during a group's 1st year of operation.

(5) An indemnity agreement jointly and severally binding the group and each member thereof to meet the workers' compensation obligations of each member. The indemnity agreement shall be in a form prescribed by the Commissioner and shall include minimum uniform substantive provisions prescribed by the Commissioner. Subject to the Commissioner's approval, a group may add other provisions needed because of its particular circumstances.

(6) A fidelity bond for the administrator in a form and amount prescribed by the Commissioner.

(7) A fidelity bond for the service company in a form and amount prescribed by the Commissioner. The Commissioner may also require the service company providing claim services to furnish a performance bond in a form and amount prescribed by the Commissioner.

(c) A group shall notify the Commissioner of any change in the information required to be filed under subsection (a) of this section or in the manner of its compliance with subsection (b) of this section no later than 30 days after the change.

(d) The Commissioner shall evaluate the information provided by the application required to be filed under subsection (a) of this section to assure that no gaps in funding exist and that funds necessary to pay workers' compensation benefits will be available on a timely basis.

(e) The Commissioner shall act upon a completed application for a certificate of approval within 60 days. If, because of the number of applications, the Commissioner is unable to act upon an application within this period, the Commissioner shall have an additional 60 days to act.

(f) The Commissioner shall issue to the group a certificate of approval upon finding that the proposed group has met all requirements or the Commissioner shall issue an order refusing the certification, setting forth reasons for refusal upon finding that the proposed group does not meet all requirements.

(g) Each workers' compensation self-insurance group shall be deemed to have appointed the Commissioner as its attorney to receive service of legal process issued against it in this State. The appointment shall be irrevocable, shall bind any successor in interest and shall remain in effect as long as there is in this State any obligation or liability of the group for workers' compensation benefits.

70 Del. Laws, c. 540, § 1; 70 Del. Laws, c. 186, § 1.;



§ 405. Certificate of authority; termination

(a) The certificate of authority issued by the Commissioner to a workers' compensation self-insurance group authorizes the group to provide workers' compensation benefits and employer's liability coverage. The certificate of authority remains in effect until terminated at the request of the group or revoked by the Commissioner, pursuant to § 423 of this title.

(b) The Commissioner shall not grant the request of any group to terminate its certificate of authority unless the group has insured or reinsured all incurred workers' compensation obligations with an authorized insurer under an agreement filed with and approved in writing by the Commissioner. Such obligations shall include both known claims and expenses associated therewith and claims incurred but not reported and expenses associated therewith.

Subject to the approval of the Commissioner, a group may merge with another group engaged in the same or similar type of business only if the resulting group assumes in full all obligations of the merging groups. The Commissioner may hold a hearing on the merger and shall do so if any party, including a member of either group, so requests.

70 Del. Laws, c. 540, § 1; 70 Del. Laws, c. 186, § 1.;



§ 406. Examinations

The Commissioner, pursuant to Chapter 5 of this title, may examine the affairs, transactions, accounts, records and assets and liabilities of each group as often as the Commissioner deems advisable. The expense of such examinations shall be assessed against the group in the same manner that insurers are assessed for examinations.

70 Del. Laws, c. 540, § 1.;



§ 407. Board of trustees; membership, powers, duties and prohibitions

Each group shall be operated by a board of trustees which shall consist of not less than 5 persons whom the members of a group elect for stated terms of office. At least two-thirds of the trustees shall be employees, officers or directors of members of the group. The group's administrator, service company or any owner, officer, employee of or any other person affiliated with such administrator or service company shall not serve on the board of trustees of the group. All trustees shall be residents of this State or officers of corporations authorized to do business in this State. The board of trustees of each group shall ensure that all claims are paid promptly and take all necessary precautions to safeguard the assets of the group, including all of the following:

(1) The board of trustees shall:

a. Maintain responsibility for all monies collected or disbursed from the group and segregate all monies into a claims fund account and an administrative fund account. At least 70% of the net premium shall be placed into a designated depository for the sole purpose of paying claims, allocated claims expenses, reinsurance or excess insurance and special fund contributions, including 2nd injury and other loss-related funds. This shall be called the "claims fund account." The remaining net premium shall be placed into a designated depository for the payment of taxes, general regulatory fees and assessments and administrative costs. This shall be called the "administrative fund account." The Commissioner may approve an administrative fund account of more than 30% and a claims fund account of less than 70% only if the group shows to the Commissioner's satisfaction that:

1. More than 30% is needed for an effective safety and loss control program; or

2. The group's aggregate excess insurance attaches at less than 70%.

b. Maintain minutes of its meetings and make the minutes available to the Commissioner.

c. Designate an administrator to carry out the policies established by the board of trustees and to provide day-to-day management of the group and delineate in the written minutes of its meetings the areas of authority it delegates to the administrator.

d. Retain an independent certified public accountant to prepare the statement of financial condition required by § 411(a) of this title.

(2) The board of trustees shall not:

a. Extend credit to individual members for payment of a premium, except pursuant to payment plans approved by the Commissioner.

b. Borrow any monies from the group or in the name of the group except in the ordinary course of business, without first advising the Commissioner of the nature and purpose of the loan and obtaining prior approval from the Commissioner.

70 Del. Laws, c. 540, § 1.;



§ 408. Group membership; termination; liability

(a) An employer joining a workers' compensation self-insurance group after the group has been issued a certificate of authority shall:

(1) Submit an application for membership to the board of trustees or its administrator; and

(2) Enter into the indemnity agreement required by § 404(b)(5) of this title. Membership takes effect no earlier than each member's date of approval.

The application for membership and its approval shall be maintained as permanent records of the board of trustees.

(b) Individual members of a group shall be subject to cancellation by the group pursuant to the by-laws of the group. In addition, individual members may elect to terminate their participation in the group. The group shall notify the Commissioner and the workers' compensation agency of the termination or cancellation of a member within 10 days and shall maintain coverage of each canceled or terminated member for 30 days after notice, at the terminating member's expense, unless the group is notified sooner by the workers' compensation agency that the canceled or terminated member has procured workers' compensation insurance, has become an approved self-insurer or has become a member of another group.

(c) The group shall pay all workers' compensation benefits for which each member incurs liability during its period of membership. A member who elects to terminate its membership or is canceled by a group remains jointly and severally liable for workers' compensation obligations of the group and its members which were incurred during the canceled or terminated member's period of membership.

(d) A group member is not relieved of its workers' compensation liabilities incurred during its period of membership except through payment by the group or the member of required workers' compensation benefits.

(e) The insolvency or bankruptcy of a member does not relieve the group or any other member of liability for the payment of any workers' compensation benefits incurred during the insolvent or bankrupt member's period of membership.

70 Del. Laws, c. 540, § 1.;



§ 409. Service companies

(a) No service company or its employees, officers or directors shall be an employee, officer or director of, or have either a direct or indirect financial interest in, an administrator. No administrator or its employees, officer or directors shall be an employee, officer or director of, or have either a direct or indirect financial interest in, a service company.

(b) The service contract shall state that, unless the Commissioner permits otherwise, the service company shall handle, to their conclusion, all claims and other obligations incurred during the contract period.

70 Del. Laws, c. 540, § 1.;



§ 410. Licensing of agent

Except for a salaried employee of a group, its administrator or its service company, any person soliciting membership for a workers' compensation self-insurance group must be licensed as provided in Chapter 17 of this title.

70 Del. Laws, c. 540, § 1.;



§ 411. Financial statements and other reports

(a) Each group shall submit to the Commissioner a statement of financial condition audited by an independent certified public accountant on or before the last day of the 6th month following the end of the group's fiscal year. The financial statement shall be on a form prescribed by the Commissioner and shall include, but not be limited to, actuarially appropriate reserves for:

(1) Known claims and expenses associated therewith;

(2) Claims incurred but not reported and expenses associated therewith;

(3) Unearned premiums; and

(4) Bad debts,

which reserves shall be shown as liabilities.

(b) An actuarial opinion regarding reserves for:

(1) Known claims and expenses associated therewith; and

(2) Claims incurred but not reported and expenses associated therewith shall be included in the audited financial statement.

The actuarial opinion shall be given by a member of the American Academy of Actuaries or other qualified loss reserve specialist as defined in the annual statement adopted by the National Association of Insurance Commissioners.

(c) No person shall make any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, in connection with the solicitation of membership in a group.

(d) The Commissioner may prescribe the format and frequency of other reports which may include, but shall not be limited to, payroll audit reports, summary loss reports and quarterly financial statements.

70 Del. Laws, c. 540, § 1.;



§ 412. Taxes

Groups shall be subject to subchapter V of Chapter 23 of Title 19 for the payment of premium tax.

70 Del. Laws, c. 540, § 1.;



§ 413. Fees and assessments

Groups shall be subject to subchapter V of Chapter 23 of Title 19 for the payment of fees and assessments.

70 Del. Laws, c. 540, § 1.;



§ 414. Misrepresentation prohibited

No person shall make a material misrepresentation or omission of a material fact in connection with the solicitation of membership of a group nor violate any provision of Chapters 17 and 23 of this title or any regulations thereunder.

70 Del. Laws, c. 540, § 1.;



§ 415. Investments

Funds not needed for current obligations may be invested by the board of trustees in accordance with Chapters 11 and 13 of this title.

70 Del. Laws, c. 540, § 1.;



§ 416. Rates and reporting of rates

(a) Every workers' compensation self-insurance group shall file and adhere to rates, rules and classifications pursuant to Chapter 26 of this title.

(b) Premium contributions to the group shall be determined by applying the rates and rules to the appropriate classification of each member which may be adjusted by each member's experience credit or debit. Subject to approval by the Commissioner, premium contributions may also be reduced by an advance premium discount reflecting the group's expense levels and loss experience.

(c) A group may contract with an advisory organization approved by the Commissioner for assistance in developing appropriate rates.

(d) Each group shall be audited at least annually by an auditor acceptable to the Commissioner to verify proper classifications, experience rating, payroll and rates. A report of the audit shall be filed with the Commissioner in a form acceptable to the Commissioner. A group or any member thereof may request a hearing on any objections to the classifications. If the Commissioner determines that, as a result of an improper classification, a member's premium contribution is insufficient, the commissioner shall order the group to assess that member an amount equal to the deficiency. If the Commissioner determines that, as a result of an improper classification, a member's premium is excessive, the commissioner shall order the group to refund to the member the excess collected. The audit shall be at the expense of the group.

70 Del. Laws, c. 540, § 1.;



§ 417. Refunds

(a) Any monies for a fund year in excess of the amount necessary to fund all obligations for that fund year may be declared to be refundable by the board of trustees not less than 12 months after the end of the fund year with the Commissioner's approval.

(b) Each member shall be given a written description of the refund plan at the time of application for membership. A refund for any fund year shall be paid only to those employers who remain participants in the group for the entire fund year. Payment of a refund based on a previous fund year shall not be contingent on continued membership in the group after that fund year.

70 Del. Laws, c. 540, § 1.;



§ 418. Premium payment; reserves

(a) Each group shall establish to the satisfaction of the Commissioner a premium payment plan which shall include:

(1) An initial payment by each member of at least 25% of that member's annual premium before the start of the group's fund year; and

(2) Payment of the balance of each member's annual premium in monthly or quarterly installments.

(b) Each group shall establish and maintain actuarially appropriate loss reserves which shall include reserves for:

(1) Known claims and expenses associated therewith; and

(2) Claims incurred but not reported and expenses associated therewith.

(c) Each group shall establish and maintain bad debt reserves based on the historical experience of the group or other groups.

70 Del. Laws, c. 540, § 1.;



§ 419. Deficits and insolvencies

(a) If the assets of a group are at any time insufficient to enable the group to discharge its legal liabilities and other obligations and to maintain the reserves required of it under this chapter, it shall forthwith make up the deficiency or levy an assessment upon its members for the amount needed to make up the deficiency.

(b) In the event of a deficiency in any fund year, the deficiency shall be made up immediately, either from:

(1) Surplus from a fund year other than the current fund year;

(2) Administrative funds;

(3) Assessment of the membership, if ordered by the group; or

(4) Such alternate method as the Commissioner may approve or direct.

The Commissioner shall be notified prior to any transfer of surplus funds from 1 fund year to another.

(c) If the group fails to assess its members or to otherwise make up such deficit within 30 days, the Commissioner may order it to do so.

(d) If the group fails to make the required assessment of its members within 30 days after the Commissioner orders it do so, or if the deficiency is not fully made up within 60 days after the date on which the assessment is made or within such longer period of time as may be specified by the Commissioner, the group shall be deemed to be insolvent or impaired.

(e) Notwithstanding subsections (a) through (d) of this section, the Commissioner may at any time proceed against an insolvent group in the same manner as the Commissioner would proceed against an insolvent or impaired domestic insurer in this State as prescribed in Chapter 59 of this title. The Commissioner shall have the same powers and limitations in such proceedings as are provided under those laws.

(f) In the event of delinquency proceedings against a group, the Commissioner may levy an assessment upon its members for such an amount as the Commissioner determines to be necessary to discharge all liabilities of the group, including the reasonable cost of liquidation or rehabilitation.

70 Del. Laws, c. 540, § 1.;



§ 420. Guaranty mechanism

In the event of a liquidation pursuant to § 419 of this title, after exhausting the security required pursuant to § 404(b)(2) of this title, the Commissioner may levy an assessment against all groups to assure prompt payment of benefits. The assessment on each group shall be based on the proportion that the premium of each group bears to the total premium of all groups. The Commissioner may exempt a group from assessment upon finding that the payment of the assessment would render the group insolvent. The assessment shall not relieve any member of an insolvent group of its joint and several liability. After an assessment is made, the Commissioner shall take action to enforce the joint and several liability provisions of the insolvent group's indemnity agreement, and shall recoup:

(1) All costs incurred by the Commissioner in enforcing such joint and several liability provisions;

(2) Amounts that the Commissioner assessed any other groups pursuant to this section; and

(3) Any obligations included within § 419(f) of this title.

70 Del. Laws, c. 540, § 1.;



§ 421. Monetary penalties

After notice and opportunity for a hearing, the Commissioner may impose a monetary penalty on any person or group found to be in violation of any provision of this chapter or title or of any rules or regulations pursuant to § 329 of this title and Chapter 101 of Title 29. The amount of any monetary penalty shall be paid to the Commissioner for the use of the State.

70 Del. Laws, c. 540, § 1.;



§ 422. Cease and desist orders

(a) After notice and opportunity for a hearing, unless there are exigent circumstances, the Commissioner may issue an order requiring a person or group to cease and desist from engaging in an act or practice found to be in violation of any provision of this chapter or title or of any rules or regulations promulgated thereunder. Unless there are exigent circumstances, a minimum of 10 days' notice will be provided prior to a hearing. If exigent circumstances are present, the person or group will be offered a hearing within 10 days after the issuance of the order.

(b) Upon a finding, after notice and opportunity for a hearing, that any person or group has violated any cease and desist order, the Commissioner may do any or all of the following:

(1) Impose a monetary penalty of not more than $15,000, in the case of an individual, or not more than $50,000, in the case of a group or corporation, for each and every act or violation of the order; or

(2) Revoke or suspend the group's certificate of authority or any insurance license held by the person; or

(3) Place the group or person under supervision; or

(4) Permanently enjoin the conduct or enter any remedial order.

70 Del. Laws, c. 540, § 1.;



§ 423. Revocation of certificate of authority

(a) After notice and opportunity for a hearing, the Commissioner may revoke or suspend a group's certificate of authority if it:

(1) Is found to be insolvent or impaired;

(2) Fails to pay any premium tax, regulatory fee or assessment or special fund contribution imposed upon it; or

(3) Fails to comply with any of the provisions of this chapter and title or with any rules promulgated thereunder or with any lawful order of the Commissioner within the time prescribed.

(b) In addition, the Commissioner may revoke or suspend a group's certificate of authority if, after notice and opportunity for hearing, the Commissioner finds that:

(1) Any certificate of authority that was issued to the group was obtained by fraud;

(2) There was a material misrepresentation in the application for the certificate of authority; or

(3) The group or its administrator has misappropriated, converted, illegally withheld or refused to pay over upon proper demand any monies that belong to a member, an employee of a member or a person otherwise entitled thereto and that have been entrusted to the group or its administrator in its fiduciary capacities.

70 Del. Laws, c. 540, § 1.;



§ 424. Notice and hearings

All notices and hearings shall be as provided in Chapter 3 of this title and Chapter 101 of Title 29.

70 Del. Laws, c. 540, § 1.;



§ 425. Rules and regulations

The Commissioner shall have power to make rules and regulations in order to implement this chapter.

70 Del. Laws, c. 540, § 1.;






CHAPTER 5. AUTHORIZATION OF INSURERS AND GENERAL REQUIREMENTS

§ 501. "Stock insurer" defined

A "stock insurer" is an incorporated insurer with its capital divided into shares and owned by its stockholders. Unless otherwise provided, the insurance department or division of a corporation established under Chapter 7 of Title 5 (but not the corporation itself) shall be deemed to be a stock insurer for purposes of this title, even though it has no capital divided into shares and owned by stockholders.

18 Del. C. 1953, § 501; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, § 18.;



§ 502. "Mutual" insurer defined

A "mutual" insurer is an incorporated insurer without capital stock and the governing body of which is elected by its policyholders. This definition shall not be deemed to exclude as "mutual" insurers certain foreign insurers found by the Commissioner to be organized on the mutual plan under the laws of their states of domicile but having temporary share capital or providing for election of the insurer's governing body on a reasonable basis.

18 Del. C. 1953, § 502; 56 Del. Laws, c. 380, § 1.;



§ 503. "Reciprocal" insurer defined

A "reciprocal" insurer is an unincorporated aggregation of subscribers operating individually and collectively through an attorney-in-fact common to all such persons to provide reciprocal insurance among themselves.

18 Del. C. 1953, § 503; 56 Del. Laws, c. 380, § 1.;



§ 504. "Charter" defined

"Charter" means certificate of incorporation, articles of incorporation, articles of agreement, articles of association, charter granted by legislative act or other basic constituent document of a corporation or the power of attorney of the attorney-in-fact of a reciprocal insurer.

18 Del. C. 1953, § 504; 56 Del. Laws, c. 380, § 1.;



§ 505. Certificate of authority required

(a) No person shall act as an insurer and no insurer shall transact insurance in this State by mail or otherwise, except as authorized by a subsisting certificate of authority granted to it by the Commissioner and except as to such transactions as are expressly otherwise provided for in this title.

(b) No insurer formed under the laws of this State and no insurer from offices or with personnel or facilities located in this State shall solicit insurance applications or otherwise transact insurance in another state or country unless it holds a subsisting certificate of authority granted to it by the Commissioner authorizing it to transact the same kind or kinds of insurance in this State.

(c) Any wilful violation of this section by a domestic corporation shall constitute misuse of its corporate powers, and the Attorney General shall proceed for the forfeiture of its charter under § 284 of Title 8.

(d) Notwithstanding any other provision of law, and except as provided herein, any person or other entity which provides coverage in this State for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital or optometric expenses, whether such coverage is by direct payment, reimbursement or otherwise, shall be presumed to be subject to the jurisdiction and authority of the Commissioner unless the person or other entity shows that while providing such services it is subject to the jurisdiction of another agency of this or another state, any subdivisions thereof, or the federal government. The jurisdiction and authority of the Commissioner shall be governed by the following provisions:

(1) A person or entity may show that it is subject to the jurisdiction of another agency of this or another state, any subdivision thereof, or the federal government by providing the Commissioner the appropriate certificate, license or other document issued by the other governmental agency which permits or qualifies it to provide those services.

(2) Any person or entity which is unable to show that it is subject to the jurisdiction of another agency of this or another state, any subdivision thereof or the federal government shall submit to an examination by the Commissioner to determine the organization and solvency of the person or the entity, and to determine whether or not such person or entity is in compliance with the applicable provisions of this Code.

(3) Any person or entity unable to show that it is subject to the jurisdiction of another agency of this or another state, any subdivision thereof or the federal government shall be subject to all appropriate provisions of this Code regarding the conduct of its business.

(4) Any production agency or administrator which advertises, sells, transacts or administers coverage in this State, described in this subsection, which is provided by any person or entity described in paragraph (2) of this subsection shall, if that coverage is not fully insured or otherwise fully covered by an admitted life or disability insurer, nonprofit hospital service plan or nonprofit health care plan, advise any purchaser, prospective purchaser and covered person of such lack of insurance or other coverage.

(5) Any administrator which advertises or administers coverage in this State, described in this subsection, which is provided by any person or entity described in paragraph (2) of this subsection, shall advise any production agency of the elements of the coverage including the amount of "stop-loss" insurance in effect.

18 Del. C. 1953, § 505; 56 Del. Laws, c. 380, § 1; 64 Del. Laws, c. 348, § 1.;



§ 506. Exceptions to certificate of authority requirement

A certificate of authority shall not be required of an insurer with respect to the following:

(1) Investigation, settlement or litigation of claims under its policies lawfully written in this State or liquidation of assets and liabilities of the insurer (other than collection of new premiums), all as resulting from its former authorized operations in this State;

(2) Transactions thereunder subsequent to issuance of a policy covering only subjects of insurance not resident, located or expressly to be performed in this State at time of issuance and lawfully solicited, written and delivered outside this State;

(3) Prosecution or defense of suits at law;

(4) Transactions pursuant to surplus lines coverages lawfully written under Chapter 19 of this title;

(5) Reinsurance, except as to domestic reinsurers;

(6) Underwriting-membership in a regulated insurance exchange.

(7) An automobile club so long as its activities are restricted to those defined in § 1707(b)(4) of this title.

18 Del. C. 1953, § 506; 56 Del. Laws, c. 380, § 1; 62 Del. Laws, c. 192, § 1; 75 Del. Laws, c. 49, § 4.;



§ 507. General eligibility for certificate of authority

To qualify for and hold authority to transact insurance in this State, an insurer must be otherwise in compliance with this title and with its charter powers and must be an incorporated stock or mutual insurer or a reciprocal insurer of the same general type as may be formed as a domestic insurer under this title, except that:

(1) No foreign insurer shall be authorized to transact insurance in this State which does not maintain reserves as required by Chapter 11 (Assets and Liabilities) of this title, as applicable to the kind or kinds of insurance transacted by such insurer wherever transacted in the United States, or which transacts business anywhere in the United States on the assessment plan or stipulated premium plan or any similar plan;

(2) No insurer shall be authorized to transact workers' compensation insurance in this State unless approved by the Department of Labor of this State under the provisions of Part II of Title 19;

(3) No insurer shall be authorized to transact a kind of insurance in this State unless duly authorized or qualified for authorization to transact such insurance in the state or country of its domicile.

18 Del. C. 1953, § 507; 56 Del. Laws, c. 380, § 1; 71 Del. Laws, c. 84, § 25.;



§ 508. Ownership; management

(a) No foreign insurer which is directly or indirectly owned or controlled in whole or substantial part by any government or governmental agency shall be authorized to transact insurance in Delaware. Membership in a mutual insurer or subscribership in a reciprocal insurer or ownership of stock of an insurer by the alien property custodian or similar official of the United States or ownership of stock or other security which does not have voting rights with respect to the management of the insurer or supervision of an insurer by public authority shall not be deemed to be an ownership or control of the insurer for the purposes of this provision.

(b) The Commissioner shall not grant or continue authority to transact insurance in this State as to any insurer or proposed insurer the management of which is found by the commissioner after investigation or upon reliable information to be incompetent or dishonest or untrustworthy or of unfavorable business repute or so lacking in insurance company managerial experience in operations of the kind proposed in this State as to make such operation, currently or prospectively, hazardous to or contrary to the best interests of, the insurance-buying or investing public of this State, or which the commissioner has good reason to believe is affiliated directly or indirectly through ownership, control, reinsurance transactions or other business relations with any person or persons of unfavorable business repute or whose business operations are or have been marked, to the injury of insurers, stockholders, policyholders, creditors, or the public, by illegality, or by manipulation of assets or of accounts or of reinsurance or by bad faith.

18 Del. C. 1953, § 508; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 509. Name of insurer

(a) No insurer shall be formed or authorized to transact insurance in this State which has or uses a name which is the same as or deceptively similar to that of another insurer already so authorized without the written consent of such other insurer.

(b) No life insurer shall be so authorized which has or uses a name deceptively similar to that of another insurer authorized to transact insurance in this State within the preceding 10 years if life insurance policies originally issued by such other insurer are still outstanding in this State.

(c) No insurer shall be formed or authorized to transact insurance which has or uses a name the same as or deceptively similar to that of any foreign insurer not so authorized if such foreign insurer has within the next preceding 12 months signified its intention to secure an incorporation in this State under such name or to do business as a foreign insurer in this State under such name by filing notice of such intention with the Commissioner, unless the written consent to the use of such name or deceptively similar name has been given by such foreign insurer.

(d) No foreign insurer seeking admission to this State shall be authorized to transact insurance which has or uses a name the same as or deceptively similar to that of a domestic corporation which has been incorporated as an insurer but has not yet secured a certificate of authority until an expiration of 3 years from date of incorporation of such domestic corporation and of filing with the Commissioner a written notice of intent to use such name.

(e) No insurer shall be so authorized which has or uses a name which tends to deceive or mislead as to the type of organization of the insurer.

(f) In case of conflict of names between 2 insurers or a conflict otherwise prohibited under this section, the Commissioner may permit (or shall require as a condition to the issuance of an original certificate of authority to an applicant insurer) the insurer to use in this State such supplementation or modification of its name or such business name as may reasonably be necessary to avoid the conflict.

(g) Except as provided in subsection (f) above, an insurer shall conduct its business in this State in its own corporate (if incorporated) or proper (if reciprocal insurer) name.

18 Del. C. 1953, § 509; 56 Del. Laws, c. 380, § 1.;



§ 510. Combinations of insuring powers

(a) A reciprocal insurer shall not be a life insurer.

(b) A title insurer shall be a stock insurer and shall not transact any other kind of insurance. This provision shall not prohibit acceptance of reinsurance of title insurance risks by insurers not otherwise authorized to transact title insurance.

18 Del. C. 1953, § 510; 56 Del. Laws, c. 380, § 1.;



§ 511. Capital funds required

(a) To transact any one kind of insurance (as defined in Chapter 9 of this title), or combinations of kinds of insurance as shown below, an insurer shall possess and thereafter maintain in cash or cash equivalents unimpaired paid-in capital stock (if a stock insurer) or a capital account (if an insurance department or division of a corporation established under Chapter 7 or regulated under Chapter 9 of Title 5) or unimpaired basic surplus (if a foreign mutual or a reciprocal insurer), and when first so authorized shall possess free surplus, all in amounts not less than as follows:

Except:

(1) A domestic insurer holding a valid certificate of authority to transact insurance in this State immediately prior to November 1, 1968 may, if otherwise qualified therefor, for a period of 5 years after such date continue to be so authorized while possessing paid-in capital stock (if a stock insurer) or surplus (if a mutual insurer) as required for such authority immediately prior to such date. The Commissioner shall not authorize such an insurer to transact any other kinds of insurance unless it then complies with the requirements as to capital and surplus, as applied to all kinds of insurance it then proposes to transact, as provided by this title as to foreign insurers applying for original certificates of authority under this title.

(2) An insurer which otherwise possesses funds as required under subsection (a) above, shall at all times maintain policyholders' surplus (combined paid-in capital stock, if any, and surplus) reasonable in amount, as determined by the Commissioner, in relation to the kinds and amount of insurance it has in force, or being written and retained by it, net of applicable reinsurance. In making any such determination the Commissioner shall give due consideration to any applicable standards approved or adopted by the National Association of Insurance Commissioners and to the desirability of substantial uniformity as to such requirements among the respective states.

(b) Capital and surplus requirements are based upon all the kinds of insurance transacted by the insurer in any and all areas in which it operates or proposes to operate, whether or not only a portion of such kinds is to be transacted in this State.

(c) As to surplus required for authority to transact one or more kinds of insurance and thereafter to be maintained, domestic mutual insurers shall be governed by Chapter 49 of this title.

18 Del. C. 1953, § 511; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, § 19; 68 Del. Laws, c. 70, § 1.;



§ 512. Insuring combinations without additional capital funds

Without additional capital or additional surplus, an authorized insurer is also authorized:

(1) If a life insurer, to grant annuities;

(2) If a health insurer, to insure against congenital defects, as defined in § 906(a)(12) of this chapter;

(3) If a casualty insurer, to transact also health insurance. Except, that this provision shall not apply to a domestic insurer authorized to transact casualty insurance pursuant to § 511(a)(1) of this chapter.

18 Del. C. 1953, § 512; 56 Del. Laws, c. 380, § 1.;



§ 513. Deposit requirements — In general

(a) The Commissioner shall not authorize a foreign insurer (other than an alien insurer) to transact insurance in this State unless it makes and thereafter continuously maintains on deposit in this State through the Commissioner, or in another state, cash or securities eligible for such deposit under the laws of this State or of such other state of a fair market value not less than $100,000, for the protection of all its policyholders wherever located or all of its policyholders in the United States or of all its policyholders and creditors. The Commissioner shall accept the certificate in proper form of the public official having supervision over insurers in any other state to the effect that such deposit or part thereof by such insurer is being maintained in public custody or control pursuant to law in such state. The insurer shall at the time of filing its annual statement with the Commissioner as provided in § 526 of this title also file with the Commissioner a certificate from such public official showing the amount and character of the securities composing its deposit held in such other state.

(b) The Commissioner shall not authorize an insurer to transact surety insurance unless it makes and thereafter continuously maintains in this State through the Commissioner a special and additional deposit of cash or securities eligible therefor under § 1503 of this title, of a fair market value not less than $10,000, to answer any default of such insurer upon surety contracts issued by it in this State. The foregoing requirement shall not be applicable to any insurer having a paid-in capital and surplus of $10,000,000 or more and continuously maintaining on deposit in this State through the Commissioner, or in another state, cash or securities eligible for such deposit under the laws of this State or of such other state of a fair market value of not less than $400,000 for the protection of all its policyholders wherever located, or all of its policyholders in the United States or all of its policyholders and creditors.

(c) No insurer shall transact workers' compensation insurance in this State unless it makes and thereafter maintains in this State through the Commissioner a special and additional deposit of cash or securities eligible therefor under § 1503 of this title, of a fair market value of not less than $100,000 for the protection of persons in this State covered under the insurance so transacted. Upon any insurer's inability to pay workers' compensation claims as a result of a court of competent jurisdiction finding of financial impairment or insolvency, which prevents the regular payment of workers' compensation benefits, this deposit shall be immediately available upon their request to the Delaware Insurance Guaranty Association for continuation of claims benefits to eligible workers.

(d) The Commissioner shall not authorize a domestic title insurer to transact insurance unless it makes and thereafter continuously maintains on deposit in this State through the Commissioner cash or securities eligible for such deposit under § 1503 of this title of a fair market value not less than $25,000 for the protection of its policyholders in this State.

(e) All such deposits in this State are subject to the applicable provisions of Chapter 15 (Administration of Deposits) of this title.

(f) The Commissioner shall not authorize a domestic insurer, other than a title insurer, to transact insurance unless it makes and thereafter continuously maintains on deposit in this State through the Commissioner cash or securities eligible therefor under § 1503 of this title of a fair market value of not less than $100,000 for the protection of all its policyholders wherever located, or all its policyholders in the United States, or all its policyholders and creditors.

18 Del. C. 1953, § 513; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 32-34; 64 Del. Laws, c. 269, § 1; 65 Del. Laws, c. 409, § 1.;



§ 514. Same — Alien insurers

The Commissioner shall not authorize an alien insurer to transact insurance in this State unless it makes and thereafter continuously maintains on deposit in this State through the Commissioner, or in another state, a surplus of assets in cash or securities eligible for such deposit under the laws of this State or such other state of a value not less than the combined capital and surplus initially required of a like foreign insurer transacting like kinds of insurance in this State. The deposit shall be held in trust for the benefit and security of all the insurer's policyholders and creditors in the United States or of all the insurer's policyholders in the United States.

18 Del. C. 1953, § 514; 56 Del. Laws, c. 380, § 1.;



§ 515. Application for certificate of authority

To apply for an original certificate of authority an insurer shall file with the Commissioner its written application therefor, accompanied by the applicable fees specified in § 701 of this title, stating under the oath of the president or vice-president, or other chief officer, and the secretary of the insurer, or of the attorney-in-fact if the insurer is a reciprocal insurer, the insurer's name, location of its home office or principal office in the United States (if an alien insurer), the kinds of insurance to be transacted, date of organization or incorporation, form of organization, state or country of domicile and such additional information as the Commissioner may reasonably require, together with the following documents, as applicable:

(1) If a corporation, a copy of its charter or certificate or articles of incorporation, together with all amendments thereto, or as restated and amended under the laws of its state or country of domicile, currently certified by the public official with whom the originals are on file in such state or country;

(2) If an incorporated insurer, a copy of its bylaws, certified by the insurer's corporate secretary;

(3) If a reciprocal insurer, a copy of the power of attorney of its attorney-in-fact, certified by the attorney-in-fact, and, if a domestic reciprocal insurer, the declaration provided for in § 5706 of this title;

(4) A complete copy of its financial statement as of not earlier than the December 31 next preceding in form as customarily used in the United States by like insurers, sworn to by at least 2 executive officers of the insurer or certified by the public insurance supervisory official of the insurer's state of domicile, or of entry into the United States (if an alien insurer);

(5) A copy of the report of the last examination, if any, made of the insurer within not more than the 3 years next preceding, certified by the public insurance supervisory official of the insurer's state of domicile, or of entry into the United States (if an alien insurer);

(6) Appointment of the Commissioner pursuant to § 524 of this title as its attorney to receive service of legal process;

(7) If a foreign or alien insurer, a certificate of the public insurance supervisory official of its state or country of domicile showing that it is authorized to transact in such state or country the kinds of insurance proposed to be transacted in this State;

(8) If a foreign insurer, certificate as to deposit if to be tendered pursuant to § 513 of this title;

(9) If an alien insurer, certificate as to deposit in another state if to be tendered pursuant to § 514 of this title;

(10) If a life or health insurer, a copy of the insurer's rate book and of each form of policy currently proposed to be issued in this State and of the form of application therefor;

(11) If an alien insurer, a copy of the appointment and authority of its United States manager, certified by its officer having custody of its records;

(12) Designation by the insurer of its officer or representative authorized to appoint and remove its agents in this State.

18 Del. C. 1953, § 515; 56 Del. Laws, c. 380, § 1.;



§ 516. Issuance, refusal of authority; ownership of certificate

(a) If upon completion of its application the Commissioner finds that the insurer has met the requirements therefor under this title, the commissioner shall issue to the insurer a proper certificate of authority; if he/she does not so find, the Commissioner shall issue his/her order refusing such certificate. The Commissioner shall act upon an application for certificate of authority within a reasonable period after its completion.

(b) The Commissioner shall issue certificates of authority under his/her seal of office, showing the date of actual issuance, the kinds of insurance the insurer is authorized to transact in this State, and such other matters as the Commissioner deems necessary. At the insurer's request, the Commissioner may issue a certificate of authority limited to particular types of insurance or coverages within a kind of insurance as defined in Chapter 9 of this title.

(c) Although issued and delivered to the insurer, the certificate of authority at all times shall be the property of the State. Upon any expiration, suspension or termination thereof the insurer shall promptly deliver the certificate to the Commissioner.

18 Del. C. 1953, § 516; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 517. Authority conferred; surety insurers; certificate as evidence

(a) The certificate of authority confers upon the insurer authority to transact in this State only the kind or kinds of insurance therein specified. No surety insurer shall be deemed thereby to possess power to act in capacity of executor, administrator, guardian, trustee, receiver, assignee, or agent, or in any other capacity than that of surety, notwithstanding contrary provisions in its charter.

(b) An insurer's valid and subsisting certificate of authority shall be prima facie evidence of its right to transact in this State the kind or kinds of insurance specified therein.

18 Del. C. 1953, § 517; 56 Del. Laws, c. 380, § 1.;



§ 518. Continuance, expiration, reinstatement of certificate of authority

(a) A certificate of authority shall continue in force as long as the insurer is entitled thereto under this title, and until suspended or revoked by the Commissioner or terminated at the insurer's request; subject, however, to continuance of the certificate by the insurer each year by:

(1) Payment on or before March 1 of the continuation fee provided in § 701 (fee schedule) of this title;

(2) Due filing by the insurer of its annual statement for the next preceding calendar year as required by § 526 of this title; and

(3) Payment by the insurer of premium taxes with respect to the preceding calendar year.

(b) If not so continued by the insurer, its certificate of authority shall expire as of midnight on the May 31 next following such failure of the insurer to continue it in force, unless earlier revoked for failure to pay taxes as provided in § 519 of this title. The Commissioner shall promptly notify the insurer of the occurrence of any failure resulting in impending expiration of its certificate of authority.

(c) The Commissioner may, in his/her discretion, upon the insurer's request made within 3 months after expiration, reinstate a certificate of authority which the insurer has inadvertently permitted to expire after the insurer has fully cured all its failures which resulted in the expiration, and upon payment by the insurer of the fee for reinstatement specified in § 701(1) (fee schedule) of this title. Otherwise the insurer shall be granted another certificate of authority only after filing application therefor and meeting all other requirements as for an original certificate of authority in this State.

18 Del. C. 1953, § 518; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 519. Suspension or revocation of certificate of authority — Mandatory grounds

(a) The Commissioner shall refuse to continue or shall suspend or revoke an insurer's certificate of authority:

(1) If such action is required by any provision of this title;

(2) If a foreign insurer and it no longer meets the requirements for a certificate of authority, on account of deficiency of assets or otherwise;

(3) If a domestic insurer and it has failed to cure an impairment of capital or surplus within the time allowed therefor by the Commissioner under this title, or is otherwise no longer qualified for the certificate of authority;

(4) If the insurer's certificate of authority to transact insurance therein is suspended or revoked by its state of domicile, or state of entry into the United States (if an alien insurer); or

(5) For failure of the insurer to pay taxes on its premiums as required by the laws of this State.

(b) Except in case of insolvency or impairment of required capital or surplus, or suspension or revocation by another state as referred to in subdivision (4) above, the Commissioner shall give the insurer at least 10 days notice in advance of any such refusal, suspension or revocation under this section, and of the particulars of the reasons therefor. If the insurer requests a hearing thereon within such 10 days, such request shall automatically stay the Commissioner's proposed action until his/her order is made on such hearing.

18 Del. C. 1953, § 519; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 520. Suspension or revocation of certificate of authority — Discretionary and special grounds

(a) The Commissioner may, in his/her discretion, refuse to continue or may suspend or revoke an insurer's certificate of authority if he/she finds after a hearing thereon, or upon waiver of hearing by the insurer, that the insurer has violated or failed to comply with any lawful order of the Commissioner, or has wilfully violated or wilfully failed to comply with any lawful regulation of the Commissioner, or has violated any provision of this title other than those for violation of which suspension or revocation is mandatory, or, in lieu of such suspension or revocation, the Commissioner may, in his/her discretion, levy upon the insurer, and the insurer shall pay forthwith, an administrative fine of not over $5,000.

(b) The Commissioner shall suspend or revoke an insurer's certificate of authority on any of the following grounds, if the Commissioner finds after a hearing thereon that the insurer:

(1) Is in unsound condition, or is being fraudulently conducted, or is in such condition or using such methods and practices in the conduct of its business as to render its further transaction of insurance in this State currently or prospectively hazardous or injurious to policyholders or to the public;

(2) With such frequency as to indicate its general business practice in this State, has without just cause failed to pay or delayed payment of claims arising under its policies, whether the claim is in favor of an insured or is in favor of a third person with respect to the liability of an insured to such third person; or, with like frequency, without just cause compels insureds or claimants to accept less than the amount due them or to employ attorneys or to bring suit against the insurer or such an insured to secure full payment or settlement of such claims;

(3) Refuses to be examined, or if its directors, officers, employees or representatives refuse to submit to examination relative to its affairs, or to produce its accounts, records and files for examination by the Commissioner when required, or refuse to perform any legal obligation relative to the examination;

(4) Has failed to pay any final judgment rendered against it in this State upon any policy, bond, recognizance or undertaking as issued or guaranteed by it, within 30 days after the judgment became final, or within 30 days after dismissal of an appeal before final determination, whichever date is the later;

(5) As defined in Chapter 40 of this title, has failed to comply with § 4006 of this title;

(6) As defined in Chapter 40 of this title, has failed to accept the State's right of recovery and the assignment to the State of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the state Medicaid Plan;

(7) As defined in Chapter 40 of this title, has failed to respond to any inquiry by the State regarding a claim for payment for any health care item or service that is submitted within 3 years of the date of the provision of such health care item or service;

(8) As defined in Chapter 40 of this title, has denied a claim submitted by the State on the basis of lack of prior authorization; has denied a claim submitted by the State based solely on the date of submission of the claim, the type or format of the claim, or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if:

a. The claim submitted by the State is made within 3 years of the date when the item or service was furnished; and

b. Any action by the State to enforce its rights with respect to such claim is commenced within 6 years of the State's submission of such claim.

(c) The Commissioner may, in his/her discretion and without advance notice or a hearing thereon, immediately suspend the certificate of authority of any insurer as to which proceedings for receivership, conservatorship, rehabilitation or other delinquency proceedings have been commenced in any state by the public insurance supervisory official of such state.

18 Del. C. 1953, § 520; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 278, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 190, § 1.;



§ 521. Order and notice of suspension, revocation; effect upon agents' authority

(a) All suspensions or revocations of or refusals to continue an insurer's certificate of authority shall be, by the Commissioner's order, given to the insurer.

(b) Upon issuance of the order, the Commissioner shall forthwith give notice thereof to the insurer's agents in this State of record in the Department, and shall likewise suspend or revoke the authority of such agents to represent the insurer.

18 Del. C. 1953, § 521; 56 Del. Laws, c. 380, § 1.;



§ 522. Duration of suspension; insurer's obligations during suspension period; reinstatement

(a) Suspension of an insurer's certificate of authority shall be for such period as the Commissioner specifies in the order of suspension, but not to exceed 1 year. During the suspension period the Commissioner may rescind or shorten the suspension by his/her further order.

(b) During the suspension period the insurer shall not solicit or write any new business in this State, but shall file its annual statement, pay fees, licenses and taxes as required under this title, and may service its business already in force in this State, as if the certificate of authority had continued in full force.

(c) Upon expiration of the suspension period, if within such period the certificate of authority has not terminated, the insurer's certificate of authority shall automatically reinstate, unless the Commissioner finds that the causes of the suspension, being other than a past event, are continuing, or that the insurer is otherwise not in compliance with the requirements of this title, and of which the Commissioner shall give the insurer notice not less than 30 days in advance of expiration of the suspension period. If not so automatically reinstated, the certificate of authority shall be deemed to have terminated as of the end of the suspension period.

(d) Upon reinstatement of the insurer's certificate of authority, the authority of its agents in this State to represent the insurer shall likewise reinstate. The Commissioner shall promptly notify the insurer and its agents in this State, of record in the Department, of such reinstatement.

18 Del. C. 1953, § 522; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 523. General corporation laws inapplicable to foreign insurers

The general corporation laws of this State as contained in Title 8 of the Delaware Code shall not apply as to foreign insurers holding certificates of authority to transact insurance in this State.

18 Del. C. 1953, § 523; 56 Del. Laws, c. 380, § 1.;



§ 524. Commissioner as process agent for certain insurers

(a) Before the Commissioner shall authorize it to transact insurance in this State, each insurer shall appoint the Commissioner, and his/her successors in office, as its attorney to receive service of legal process issued against the insurer in this State. The appointment shall be made on a form as designated and furnished by the Commissioner, and shall be accompanied by a copy of a resolution of the board of directors or like governing body of the insurer, if an incorporated insurer, showing that those officers who executed the appointment were duly authorized to do so on behalf of the insurer.

(b) The appointment shall be irrevocable, shall bind the insurer and any successor in interest or to the assets or liabilities of the insurer, and shall remain in effect as long as there is in force any contract of the insurer in this State or any obligation of the insurer arising out of its transactions in this State.

(c) Service of such process against a foreign or alien insurer shall be made only by service thereof upon the Commissioner.

(d) Service of such process against a domestic insurer may be made as provided hereunder, or in any other manner provided by law.

(e) At the time of application for a certificate of authority the insurer shall file the appointment with the Commissioner, together with designation of the person to whom process against it served upon the Commissioner is to be forwarded. The insurer may change such designation by a new filing.

18 Del. C. 1953, § 524; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 525. Serving process

(a) Service of process against an insurer for whom the Commissioner is attorney shall be made by delivering to and leaving with the Commissioner, his or her deputy, or a person in apparent charge of the Commissioner's office during the Commissioner's absence, 2 copies of the process, together with fee prescribed in § 701 of this title.

(b) Upon such service the Commissioner shall forthwith mail by certified mail 1 of the copies of such process to the person currently designated by the insurer to receive the same as provided in § 524(e) of this title. Service of such process shall not be complete until 3 days after the same has been so mailed.

(c) Service of process in the manner provided by this section shall for all purposes constitute valid and binding personal service upon the insurer within this State.

(d) The Commissioner shall keep a record of the day of service upon him/her of all legal process.

18 Del. C. 1953, § 525; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 90, § 1.;



§ 526. Annual statement

(a) Each authorized insurer shall annually on or before March 1, or within any reasonable extension of time therefor which the Commissioner for good cause may have granted, file with the Commissioner a full and true statement of its financial condition, transactions and affairs as of December 31 preceding. The statement filing shall be the annual statement form approved by the National Association of Insurance Commissioners ("NAIC") prepared in accordance with NAIC annual statement requirements and the NAIC accounting practices and procedures manual, except as otherwise prescribed or permitted by this title or by the Commissioner. The statement shall be verified by the oath of the insurer's president or vice-president, and secretary or actuary, as applicable, or, in the absence of the foregoing, by 2 other principal officers, or, if a reciprocal insurer, by the oath of the attorney-in-fact or its like officers if a corporation.

(b) The statement of an alien insurer shall be verified by its United States manager or other officer duly authorized, and shall relate only to the insurer's transactions and affairs in the United States, unless the Commissioner requires otherwise. If the Commissioner requires a statement as to such an insurer's affairs throughout the world, the insurer shall file such statement with the Commissioner as soon as reasonably possible.

(c) The Commissioner may refuse to continue or may suspend or revoke the certificate of authority of any insurer failing to file its annual statement when due.

(d) At time of filing, the insurer shall pay the fee for filing its annual statement as prescribed by § 701 of this title.

(e) Each domestic, foreign and alien insurer who is authorized to transact insurance in this State shall annually on or before March 1 of each year, file with the National Association of Insurance Commissioners a copy of its annual statement blank, along with such additional filings as prescribed by the Commissioner for the preceding year. The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the Commissioner and shall include the signed jurat page and the actuarial certification. Any amendments and addendums to the annual statement filing subsequently filed with the Commissioner shall also be filed with the NAIC. Foreign insurers that are domiciled in a state which has a law substantially similar to this subsection shall be deemed in compliance with this section.

(f) In the absence of actual malice, members of the NAIC, their duly authorized committees, sub-committees and task forces, their delegates, NAIC employees and all others charged with the responsibility of collecting, reviewing and analyzing and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the Commissioner under the authority of this section and shall not be subject to civil liability for libel, slander or any other cause of action by virtue of their collection review, and analysis or dissemination of the data and information collected from the filings required hereunder. All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the Department by the National Association of Insurance Commissioners' Insurance Regulatory Information System are confidential and may not be disclosed by the Department.

18 Del. C. 1953, § 526; 56 Del. Laws, c. 380, § 1; 68 Del. Laws, c. 50, §§ 1, 2; 71 Del. Laws, c. 327, § 1.;

§ 526A Supplement to annual statement.

(a) Each insurer licensed to write property or casualty insurance in this State, as a supplement to Schedule T of its annual statement, shall submit a report on a form furnished by the Commissioner showing its direct writings and experience, prior to reinsurance, in this State and the United States. All such writings and experience shall be required on a line-by-line basis both for the State and in total, and where appropriate, on a subline-by-subline basis.

(b) The supplemental report required by this section shall include but not be limited to the following types of insurance written by such insurer:

(1) Motor vehicle bodily injury liability insurance;

(2) Motor vehicle property liability insurance;

(3) Motor vehicle personal injury protection insurance;

(4) Uninsured motorist insurance;

(5) Underinsured motorist insurance;

(6) Products liability insurance;

(7) Medical negligence insurance, by specialty and in total;

(8) Dental malpractice insurance;

(9) Attorneys' malpractice insurance;

(10) Other professional malpractice insurance;

(11) Midwives' insurance;

(12) Political subdivision liability insurance reported separately as to municipalities, counties, school districts and other authorities;

(13) Errors and omissions liability insurance;

(14) Officers' and directors' liability insurance reported separately as to nonprofit and for-profit entities;

(15) Day care facility liability insurance;

(16) Entertainment, recreational and sporting facility liability insurance, by specialty;

(17) Workers' compensation insurance;

(18) Liquor liability insurance.

(c) Such supplemental report shall include the following data, both specific to this State and also to the United States, by the type of insurance for the previous year ending on the 31st day of December:

(1) Direct premiums written;

(2) Direct premiums earned;

(3) Investment income derived from unearned premium and loss reserves reflecting the overage rate of return on invested assets. Forms to be used in transmitting this data and the formula for the calculations shall be promulgated by the Insurance Commissioner;

(4) Incurred claims, developed as the sum of the following (the report shall include data for each of the following categories used to develop the sum of incurred claims):

a. Dollar amount of claims closed with payment; plus

b. Reserves for reported claims at the end of the current year; minus

c. Reserves for reported claims at the end of the previous year; plus

d. Reserves for incurred but not reported claims at the end of the current year; minus

e. Reserves for incurred but not reported claims at the end of the previous year; plus

f. Loss adjustment expenses for claims closed; plus

g. Reserves for loss adjustment expense at the end of the current year; minus

h. Reserves for loss adjustment expense at the end of the previous year;

(5) Actual incurred expenses allocated separately to loss adjustment; commissions, other acquisition costs, advertising, general office expenses, taxes, licenses and fees, and all other expenses. This consolidated insurance expense exhibit must be filed in Delaware on or before April 1 of each year;

(6) Net underwriting gain or loss;

(7) Net operation gain or loss, including net investment income;

(8) The number and dollar amount of claims closed with payment, by year incurred and the amount reserved for these claims;

(9) The number of claims closed without payment and the dollar amount reserved for these claims; and

(10) The number of claims pending at the end of each year and the amount reserved for these claims.

(d) This report shall be due by the 1st of May of each year.

(e) For the first year only in which the insurer is required to file this supplemental report, the data required by subsection (c) of this section shall include the previous calendar year and each of the preceding calendar years.

(f) It shall be the duty of the Commissioner to annually compile and review all such supplemental reports submitted by insurers pursuant to this section to determine the appropriateness of premium rates for property or casualty insurance in this State. The Commissioner's findings and the filings shall be published and made available to any interested insured or citizen.

(g) The Commissioner may refuse to continue or may suspend or revoke the certificate of authority of any property or casualty insurer failing to file its supplemental report when due.

(h) The Commissioner may waive, modify or defer the requirements of this section if he/she determines the information required under this section to be reported is not needed.

(i) The Commissioner shall impose a fine of $1,000 for each day a report required by this section is late. Such fine may not be suspended by the Commissioner.

65 Del. Laws, c. 270, § 1; 66 Del. Laws, c. 328, §§ 1, 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 373, § 3.;



§ 526A. Supplement to annual statement

(a) Each insurer licensed to write property or casualty insurance in this State, as a supplement to Schedule T of its annual statement, shall submit a report on a form furnished by the Commissioner showing its direct writings and experience, prior to reinsurance, in this State and the United States. All such writings and experience shall be required on a line-by-line basis both for the State and in total, and where appropriate, on a subline-by-subline basis.

(b) The supplemental report required by this section shall include but not be limited to the following types of insurance written by such insurer:

(1) Motor vehicle bodily injury liability insurance;

(2) Motor vehicle property liability insurance;

(3) Motor vehicle personal injury protection insurance;

(4) Uninsured motorist insurance;

(5) Underinsured motorist insurance;

(6) Products liability insurance;

(7) Medical negligence insurance, by specialty and in total;

(8) Dental malpractice insurance;

(9) Attorneys' malpractice insurance;

(10) Other professional malpractice insurance;

(11) Midwives' insurance;

(12) Political subdivision liability insurance reported separately as to municipalities, counties, school districts and other authorities;

(13) Errors and omissions liability insurance;

(14) Officers' and directors' liability insurance reported separately as to nonprofit and for-profit entities;

(15) Day care facility liability insurance;

(16) Entertainment, recreational and sporting facility liability insurance, by specialty;

(17) Workers' compensation insurance;

(18) Liquor liability insurance.

(c) Such supplemental report shall include the following data, both specific to this State and also to the United States, by the type of insurance for the previous year ending on the 31st day of December:

(1) Direct premiums written;

(2) Direct premiums earned;

(3) Investment income derived from unearned premium and loss reserves reflecting the overage rate of return on invested assets. Forms to be used in transmitting this data and the formula for the calculations shall be promulgated by the Insurance Commissioner;

(4) Incurred claims, developed as the sum of the following (the report shall include data for each of the following categories used to develop the sum of incurred claims):

a. Dollar amount of claims closed with payment; plus

b. Reserves for reported claims at the end of the current year; minus

c. Reserves for reported claims at the end of the previous year; plus

d. Reserves for incurred but not reported claims at the end of the current year; minus

e. Reserves for incurred but not reported claims at the end of the previous year; plus

f. Loss adjustment expenses for claims closed; plus

g. Reserves for loss adjustment expense at the end of the current year; minus

h. Reserves for loss adjustment expense at the end of the previous year;

(5) Actual incurred expenses allocated separately to loss adjustment; commissions, other acquisition costs, advertising, general office expenses, taxes, licenses and fees, and all other expenses. This consolidated insurance expense exhibit must be filed in Delaware on or before April 1 of each year;

(6) Net underwriting gain or loss;

(7) Net operation gain or loss, including net investment income;

(8) The number and dollar amount of claims closed with payment, by year incurred and the amount reserved for these claims;

(9) The number of claims closed without payment and the dollar amount reserved for these claims; and

(10) The number of claims pending at the end of each year and the amount reserved for these claims.

(d) This report shall be due by the 1st of May of each year.

(e) For the first year only in which the insurer is required to file this supplemental report, the data required by subsection (c) of this section shall include the previous calendar year and each of the preceding calendar years.

(f) It shall be the duty of the Commissioner to annually compile and review all such supplemental reports submitted by insurers pursuant to this section to determine the appropriateness of premium rates for property or casualty insurance in this State. The Commissioner's findings and the filings shall be published and made available to any interested insured or citizen.

(g) The Commissioner may refuse to continue or may suspend or revoke the certificate of authority of any property or casualty insurer failing to file its supplemental report when due.

(h) The Commissioner may waive, modify or defer the requirements of this section if he/she determines the information required under this section to be reported is not needed.

(i) The Commissioner shall impose a fine of $1,000 for each day a report required by this section is late. Such fine may not be suspended by the Commissioner.

65 Del. Laws, c. 270, § 1; 66 Del. Laws, c. 328, §§ 1, 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 373, § 3.;



§ 527. , 528. Resident agent, countersignature law; exceptions to resident agent, countersignature law

Repealed by 70 Del. Laws, c. 376, §§ 1 and 2, eff. June 21, 1996.;



§ 529. Cancellation of insurance agency contracts; arbitration

(a) Every insurance company shall notify the Insurance Commissioner or the Commissioner's successor and the agency involved of the intent to cancel any written or verbal agency contract, except life insurance contracts, 30 days prior to issuance of the notice of cancellation.

(b) No insurance company may cancel an agency without giving 12 months notice, except where fraud exists or where an agency is more than 60 days in arrears of money owed to the insurance company in question. This notice shall be in writing and, upon the option of the company, may prohibit the agency from writing any new business for this particular company, but will allow the agency to renew all existing business in this 12 month period and will allow the agency to have binding authority to make endorsements or other changes to existing business and will provide for the same rate of commission for the 12 month period.

(c) The Insurance Commissioner shall appoint an arbitration board to arbitrate the cancellation of agency contracts. This board shall consist of 3 arbitrators, 1 of whom shall be from the Insurance Department, and 2 of whom shall be from the insurance industry.

(d) The purpose of this board is to determine whether an agency cancellation will adversely affect the public interest. If such a determination is made, the board shall prescribe a method of cancellation to be followed by both parties. The decision of the board of arbitration shall be binding upon the company and agency involved.

(e)(1) This subsection shall not apply in an instance where such company:

a. Employs an agent directly; or

b. Has an exclusive business arrangement with an agent.

(2) Notwithstanding any other provision of this section, a company may not cancel the contract of an independent agent for property and casualty insurance solely because of adverse underwriting experience in the line of private passenger insurance to the extent losses incurred by the insurer were not the fault of the insured.

(3) This subsection does not apply to adverse underwriting experience on losses incurred by the company on:

a. Bodily injury coverage;

b. Property damage coverage;

c. Collision coverage; or

d. To the extent that the losses incurred by the insurer were the fault of the insured, personal injury protection coverage and comprehensive coverage.

18 Del. C. 1953, § 529; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 184; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 161, § 1.;



§ 530. Emergency requirements

Whenever in the Commissioner's opinion a public emergency exists by reason of an abnormal disruption of economic and financial processes which affects the conduct of the business of insurance in a normal and ordinary manner, the Commissioner, with the concurrence of the Governor and the General Assembly, may declare the existence of a public emergency. During such emergency the Commissioner may make, alter, amend, revise and rescind rules and regulations, imposing any condition upon the conduct of the business of any insurer which may be necessary or desirable to maintain sound methods of insurance and to safeguard the interests of policyholders, beneficiaries and the public generally during the period of such emergency, which rules and regulations shall become inoperative when such emergency ceases, and an order to that effect shall be made by the Commissioner.

18 Del. C. 1953, § 530; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 531. Emergency powers to regulate liability insurance cancellations and nonrenewals

(a)(1) Whenever the Insurance Commissioner in his/her discretion finds that an abnormal disruption has occurred or is occurring in the liability insurance market, which has created or will create a situation where the availability of commercial, municipal or professional liability insurance is affected and such disruption will affect the normal transaction of business in this State, as to mid-term cancellations, or affect the health, safety and welfare of Delaware citizens as to nonrenewals, the Commissioner may promulgate regulations regarding cancellations and nonrenewals to safeguard the interests of policyholders and the public generally.

(2) When the Commissioner has reasonable cause to believe that a specific line of commercial, municipal or professional liability insurance is unavailable and that such unavailability is a threat to the public health, safety and welfare, he/she may declare such line to be "critical" and immediately suspend and enjoin any proposed nonrenewal of coverage of policies of insurance relating to such line and extend policy renewal dates pending a hearing. Within 30 days thereafter, the Commissioner shall hold a public hearing in accordance with procedures mandated by the Administrative Procedures Act. The Commissioner shall serve upon known affected insurers and any other persons involved a copy of such notice, including an order to extend the date of policy terminations pending the public hearing.

(3) Within 15 days after the public hearing the Commissioner shall find whether or not the specific line is in fact "critical." The Commissioner may find that the specific line is "critical" if he/she finds both that:

a. The type of coverage is generally unavailable in Delaware at any price reasonably related to the risk assumed; and

b. The unavailability of this type of coverage constitutes a threat to the public health, safety and welfare.

(4) If the Commissioner finds that subparagraphs a. and b. of paragraph (3) of this subsection are present, he/she may declare the line of coverage is "critical." Such declaration shall be effective for 90 days from the date when first declared critical under paragraph (2) of this subsection.

(b) Such regulation shall apply to commercial liability insurance policies, other than automobile, but including commercial multi-peril insurance policies and municipal or professional liability coverages. It does not apply to reinsurance, excess and surplus lines insurance, residual market risks, workers' compensation insurance, multi-state location risks, policies subject to retrospective rating plans, excess or umbrella policies and such other policies that are exempted by the Commissioner.

(c) Such regulation shall provide that no cancellation or nonrenewal of a policy under this section shall be effective in this State unless such cancellation or nonrenewal is based upon any 1 of the following reasons:

(1) Nonpayment of premium;

(2) Material misrepresentation or nondisclosure to the company of a material fact at the time of acceptance of the risk;

(3) Increased hazard or material change in the risk assumed which could not have been reasonably contemplated by the parties at the time of assumption of the risk;

(4) Substantial breaches of contractual duties, conditions or warranties that materially affect the nature and/or insurability of the risk;

(5) Fraudulent acts against the company by the insured or its representatives that materially affect the nature of the risk insured;

(6) Lack of cooperation from the insured on loss control matters affecting insurability of the risk;

(7) Bona fide loss of or substantial changes in applicable reinsurance. The insurer shall give 60 days' notice to the Insurance Commissioner and the insured under this section and shall supply such information at that time as the Insurance Commissioner shall require;

(8) Material increase in exposure arising out of changes in statutory or case law subsequent to the issuance of the insurance contract;

(9) Bona fide loss of or reduction in available insurance capacity. The insurer shall give 60 days' notice to the Insurance Commissioner and the insured under this section and shall supply such information at that time as the Insurance Commissioner shall require;

(10) Any other reasons approved by the Commissioner.

(d) This section shall not apply to an insurer issuing a notice of cancellation with respect to any policy which has been in effect for less than 60 days at the time the notice is mailed or delivered.

(e) A notice of cancellation or nonrenewal of insurance coverage by insurer shall be in writing, shall be mailed or delivered to the first named insured at the mailing address as shown on the policy. Notices of cancellation or nonrenewal shall be mailed or delivered at least 60 days but no more than 120 days prior to the effective date of the cancellation or nonrenewal. Notices of cancellation based upon nonpayment of premium shall be mailed or delivered at least 10 days prior to the effective date of cancellation. The notice shall state the effective date of the cancellation.

(f) The insurer shall provide the first named insured with a written statement setting forth the reasons for cancellation or nonrenewal where the named insured agrees in writing to hold the insurer harmless from liability for any communication giving notice of or specifying a reason for a cancellation or nonrenewal, or for any statement made in connection with an attempt to discover or verify the existence of conditions which would be a reason for a cancellation or nonrenewal under this section.

(g) For purposes of this section, the transfer of a policyholder between companies within the same insurance group is not a refusal to renew. In addition, changing deductibles, changes in premium, changes in the amount of insurance or reductions in policy limits or coverage are not refusals to renew, if such changes are reasonably related to the risk involved.

(h) Notice of nonrenewal is not required if:

(1) The insurer has offered to issue a renewal policy; or

(2) A named insured has obtained replacement coverage or has agreed in writing to obtain replacement coverage.

(i) Any cancellation or nonrenewal not in compliance with the notice provision of this section is not effective until proper notice is given.

(j) No policy of commercial, municipal or professional liability insurance subject to this section shall be extended beyond its termination date for a period of more than 90 days. The premium on such policies may reflect any change in rates approved by the Insurance Commissioner.

(k) Rate filings for any line or class affected by this section shall be approved or disapproved within 30 days of their filing.

(l) In addition to these provisions, the Commissioner may implement a market assistance plan providing for a voluntary group of insurers in order to aid insureds in obtaining commercial insurance coverages specified therein.

65 Del. Laws, c. 264, § 2; 70 Del. Laws, c. 186, § 1.;



§ 532. Retaliatory provision

(a) When by or pursuant to the laws of any other state or foreign country or province any taxes, licenses and other fees, in the aggregate, and any fines, penalties, deposit requirements or other material requirements, obligations, prohibitions or restrictions are or would be imposed upon Delaware insurers doing business or that might seek to do business in such state, country or province, or upon the agents or representatives of such insurers, or upon brokers, which are in excess of such taxes, licenses and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit requirements or other requirements, obligations, prohibitions or restrictions directly imposed upon similar insurers, or upon the agents or representatives of such insurers, or upon brokers, of such other state, country or province under the statutes of this State, so long as such laws of such other state, country or province continue in force or are so applied, the same taxes, licenses and other fees, in the aggregate, or fines, penalties or deposit requirements or other material requirements, obligations, prohibitions or restrictions of whatever kind shall be imposed by the Commissioner upon the insurers, or upon the agents or representatives of such insurers, or upon brokers, of such other state, country or province doing business or seeking to do business in Delaware. Any tax, license or other fee or other obligation imposed by any city, county or other political subdivision or agency of such other state, country or province on Delaware insurers or their agents or representatives shall be deemed to be imposed by such state, country or province within the meaning of this section.

(b) This section shall not apply as to personal income taxes, or as to ad valorem taxes on real or personal property, or as to special purpose obligations or assessments imposed by another state in connection with particular kinds of insurance other than property insurance, or as to guaranty association assessments or tax credits for such assessments, except that deductions, from premium taxes or other taxes otherwise payable, allowed on account of real estate or personal property taxes paid shall be taken into consideration by the Commissioner in determining the propriety and extent of retaliatory action under this section.

(c) For the purposes of this section the domicile of an alien insurer, other than insurers formed under the laws of Canada or a province thereof, shall be that state designated by the insurer in writing filed with the Commissioner at time of admission to this State or within 6 months after November 1, 1968, whichever date is the later, and may be any 1 of the following states:

(1) That in which the insurer was first authorized to transact insurance;

(2) That in which is located the insurer's principal place of business in the United States;

(3) That in which is held the largest deposit of trusteed assets of the insurer for the protection of its policyholders in the United States.

If the insurer makes no such designation, its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

(d) The domicile of an insurer formed under the laws of Canada or a province thereof shall be as provided in § 102 of this title.

18 Del. C. 1953, § 531; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 264, § 1; 73 Del. Laws, c. 178, § 1.;



§ 533. Immunity from liability for reporting fraudulent practices

Repealed by 69 Del. Laws, c. 463, § 3, eff. July 22, 1994.;



§ 534. Location of headquarters

(a) The headquarters of day-to-day corporate activity and management of any insurer engaged in the business of insurance as a subsidiary or division of a bank or trust company, which bank or trust company is authorized to act as an insurer and transact the business of insurance pursuant to authority granted by § 761(a)(14) of Title 5, shall be located within this State, and the principal books and records of each such insurer shall be located within this State.

(b) The Commissioner shall, by regulation promulgated after consultation with the Bank Commissioner, define the term "headquarters of day-to-day corporate activity and management", and provide for the maintenance and inspection of such headquarters and books and records to assure compliance with the provisions of §§ 929, 930 and 931 of Title 5, and § 2304(23) of this title.

67 Del. Laws, c. 223, § 20.;



§ 535. Nondisclosure of nonpublic personal information; adoption of regulations

No person regulated pursuant to this title shall disclose any nonpublic personal information contrary to the provisions of Title V of the Gramm Leach Bliley Act of 1999 (Public Law 106-002; [15 U.S.C. § 6801 et seq.]). The Commissioner may adopt rules and regulations necessary to carry out this section. Such rules and regulations shall be consistent with the provisions of Title V of the Gramm Leach Bliley Act of 1999. Nothing in this section shall be construed to create a private cause of action.

73 Del. Laws, c. 53, § 1.;






CHAPTER 7. FEES AND TAXES

§ 701. Fee schedule

Except as provided herein or otherwise by law, the Commissioner shall collect, in advance, fees, costs and miscellaneous charges as follows:

(1) Insurer's certificate of authority.

a. For filing application for initial certificate of authority including all documents submitted as part of such application $700

b. Issuance of certificate of authority 100

c. Annual continuation 100

d. Reinstatement (§ 518 of this title) 100

e. Amendment to include or delete lines of authority 100

The fee for a duplicate or replacement certificate issued under this title shall be the same as required for an original certificate.

(2) Dental plan organization license (§ 3804 of this title).

a. Original license 100

b. Annual continuation 100

(3) Health maintenance organizations license (Regulation 58 Sections 5 and 6).

a. Original license 500

b. Annual continuation 100

(4) Fraternal associations (§ 6227 of this title).

a. Original license 25

b. Renewal 25

c. Annual statement 25

(5) Insurance premium finance company (§ 4802 of this title).

a. Original license 300

b. Annual continuation 300

(6) Rating organization license.

a. Application for original license and issuance of license, if issued 100

b. Annual continuation 100

(7) Risk retention group.

a. Initial registration 100

b. Annual continuation 50

(8) Risk purchasing group.

a. Initial registration 100

b. Annual continuation 50

(9) Accredited reinsurer.

a. Initial registration 100

b. Annual continuation 100

(10) Surplus lines insurer.

a. Initial registration 100

b. Annual continuation 100

(11) Captive insurer.

a. Application fee 200

b. Annual continuation 300

(12) Reinsurance intermediary.

a. Initial license 100

b. Annual continuation 50

(13) Solicitation permit application, filing.

a. For initial financing 250

b. For subsequent filing 100

(14) Charter documents (other than those filed with application for certificate of authority). Filing amendments to certificate of incorporation, or articles of incorporation, or charter, or bylaws, or power of attorney (as to reciprocal insurers) or to other constituent documents of the insurer 10

(15) Annual statement filing of insurer 100

(16) Registration statement of insurance holding company or member of insurance holding company system, filing.

a. Annual registration statement filing 50

b. Each amendment thereof 10

(17) Form A filing 100

(18) Copies of documents on file in the Department, ($.25 per page) minimum 5

(19) Certifying and affixing official seals 5

(20) Certified copy of insurer certificate of authority or of any license issued under this title 10

(21) Rate changes or deviations 100

(22) Service of process, acceptance.

Against unauthorized persons and insurers under Chapter 21 of this title 25

(23) Insurance producer (§ 1702(i) of this title), limited line credit insurance producer (§ 1702(l) of this title), limited lines producer (§ 1702(n) of this title) and miscellaneous limited lines producer (§ 1708(f) of this title).

a. Initial license (resident and nonresident) 75

b. Resident license renewal (due biennially February 28 in even years beginning February 28, 2004) 50

c. Resident insurance producer's, limited line credit insurance producer's, limited lines producer's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (23)(b) of this section.

d. Nonresident license renewal (due biennially February 28 in odd years beginning February 28, 2003) 75

e. Nonresident producer's, nonresident limited line credit insurance producer, nonresident limited lines producer and nonresident miscellaneous limited lines producer's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (23)d. of this section.

f. One-time appointment of insurance producer, limited line credit insurance producer, limited lines producer and miscellaneous limited line producer (§ 1715 of this title), each insurer 25

(24) Amendments to license issued under Chapter 17 of this title

(25) Surplus lines broker (§ 1912 of this title):

a. Initial license (resident and nonresident) 200

b. Resident license renewal (due biennially February 28 in even years beginning February 28, 2004) 100

c. Resident surplus lines broker's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (25)b. of this section.

d. Nonresident license renewal (due biennially February 28 in odd years beginning February 28, 2003) 125

e. Nonresident surplus lines broker's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (25)d. of this section.

(26) Fraternal representative (§ 1702(g) of this title):

a. Initial license (resident and nonresident) 75

b. Resident license renewal (due biennially February 28 in even years beginning February 28, 2004) 50

c. Resident fraternal representative's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (26)b. of this section.

d. Nonresident license renewal (due biennially February 28 in odd years beginning February 28, 2003) 75

e. Nonresident fraternal representative's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (26)d. of this section.

f. One-time appointment of fraternal representative (§ 1715 of this title), each society or association 25

(27) Adjuster (§ 1702(a) of this title):

a. Initial license (resident and nonresident) 75

b. Resident license renewal (due biennially February 28 in even years beginning February 28, 2004) 50

c. Resident adjuster's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (27)b. of this section.

d. Nonresident license renewal (due biennially February 28 in odd years beginning February 28, 2003) 75

e. Nonresident adjuster's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (27)d. of this section.

(28) Motor vehicle appraiser (§ 1702(c) of this title):

a. Initial license (resident and nonresident) 75

b. Resident license renewal (due biennially February 28 in even years beginning February 28, 2004) 50

c. Resident motor vehicle appraiser's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (28)b. of this section.

d. Nonresident license renewal (due biennially February 28 in odd years beginning February 28, 2003) 75

e. Nonresident motor vehicle appraiser's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (28)d. of this section.

(29) Apprentices (§ 1702(d) of this title) and temporary insurance producer (§ 1711 of this title)

License (initial) 25

(30) Viatical settlement provider (§ 7502(7) of this title):

a. Initial license (resident and nonresident) 150

b. Resident license renewal (due biennially February 28 in even years beginning February 28, 2004) 150

c. Resident viatical settlement provider's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (33)b. of this section.

d. Nonresident license renewal (due biennially February 28 in odd years ending in the numbers 1, 3, 5, 7, 9 beginning February 28, 2003) 175

e. Nonresident viatical settlement provider's initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (30)d. of this section.

(31) Business entity (insurance agency, § 1702(f) of this title):

Initial license (resident and nonresident) 75

a. Resident license renewal (due biennially February 28 in even years beginning February 28, 2004) 50

b. Resident business entity initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (23)b. of this section.

c. Nonresident license renewal (due biennially February 28 in odd years beginning February 28, 2003) 75

d. Nonresident business entity initially licensed within 90 days prior to the renewal deadline of February 28 (December 1-February 28) are not subject to the renewal fee for that specific biennial renewal period referenced in paragraph (23)d. of this section.

(32) Vending machine, each year 50

(33) Examination of insurer, see § 322 of this title.

(34) Form, advertising and/or rule filings for each insurance policy or annuity contract or application 100

(35) Bail agent, initial and renewal

Bail agent 100

(36)a. For initial licensing of a discount medical plan organization: 500

b. For renewal of discount medical plan organization license: 100.

18 Del. C. 1953, § 701; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 278, § 9; 59 Del. Laws, c. 197, § 2; 62 Del. Laws, c. 78, § 1; 65 Del. Laws, c. 142, §§ 1, 2; 65 Del. Laws, c. 143, §§ 1, 2; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 343, § 1; 71 Del. Laws, c. 423, §§ 1-27; 73 Del. Laws, c. 90, § 2; 73 Del. Laws, c. 325, §§ 1, 2; 75 Del. Laws, c. 156, § 2; 76 Del. Laws, c. 394, § 4; 77 Del. Laws, c. 470, § 2; 79 Del. Laws, c. 87, §§ 1, 2.;



§ 702. General premium tax; underwriting profits tax

(a) Each authorized insurer and each formerly authorized insurer shall file with the Commissioner, on or before March 1 each year a report in form as prescribed by the Commissioner showing, except with respect to wet marine and transportation insurance, gross direct premium income, including policy, membership and other fees, assessments and all other considerations for insurance received by it during the next preceding calendar year on account of insurance contracts, other than as to workers' compensation and employer's liability, covering property, subjects or risks located, resident or to be performed in this State (with proper proportionate allocation of premiums as to such persons, property, subjects or risks in this State insured under policies covering persons, property, subjects or risks located or resident in more than 1 state), after deducting from such total direct premium income (1) the amount of returned premiums on cancelled policies (but not including the return of cash surrender values of life insurance policies) and (2) the unabsorbed portion of any deposit premium and the amount returned to policyholders as dividends and similar returns, whether paid in cash or credited or applied in reduction of premiums. The report shall be verified by the oath or affirmation of the president or secretary or other responsible officer of the insurer, duly administered by a person authorized to administer oaths. Considerations received for annuity contracts shall not be included in gross direct premium income or be subject to taxes imposed by this section or by § 707 of this title. Any premiums received for employer owned life insurance policies, as defined in § 2704(e) of this title, and trust owned life insurance policies, as defined in § 2704(c)(5) of this title, shall be itemized separately in the report, except that separate itemization for a trust owned life insurance policy shall not be required if the insurer elects to pay tax on premiums received for such policy under paragraph (c)(1) of this section.

(b) For the purpose solely of the tax upon the premiums and at the rate provided under this section, a domestic insurer shall also include in the report provided for in subsection (a) above, except with respect to wet marine and transportation insurance, the gross amount of premiums and other considerations for direct insurance received by it upon insurance business written pursuant to solicitation of business by mail directed to persons located in a state or province of Canada in which the insurer is not admitted to transact insurance with respect to persons, property and subjects or risks resident, located or to be performed in such state or province and on which a premium tax is not paid or surplus line tax is not payable to such state or province and shall deduct therefrom returned premiums, unabsorbed portion of deposit premiums, dividends, and similar returns paid or credited to policyholders as provided in such subsection.

(c)(1) There shall be paid a tax at the rate of 1.75% on net premiums as shown on reports required to be filed under subsection (a) of this section.

(2) In lieu of paragraph (1) of this subsection, there shall be paid a tax on a graduated basis at the rates set forth in the following table on net premiums per case for employer owned life insurance policies, as defined in § 2704(e)(3) of this title, and trust owned life insurance policies, as defined in § 2704(e)(4) of this title. For purposes of this section, a "case" is:

a. All contracts issued to an employer, a trust established by an employer, or an individual, as appropriate; or

b. All contracts issued to all employers or trusts that participate in a private placement under federal securities laws and/or purchase with respect to at least 25 lives policies covered by registrations under such laws.

Said tax shall be paid on net premiums and other considerations received on account of insurance contracts issued for delivery in this State, except that no premium tax shall be paid with respect to persons resident or located outside of this State upon whom premium tax is paid to the State of residency or location.

The premium tax rate shall be calculated on the basis of net premiums (upon which taxes are payable to this State) received per case in each calendar year, except that in subsequent calendar years the premium tax rate shall not be higher than the rate established for the preceding year. A reduction in the premium tax rate for a subsequent calendar year shall not apply retrospectively to any previous calendar year. The following example illustrates calculation of the tax rates under this section:

The tax imposed by this subsection shall be the only tax imposed by this chapter on employer owned life insurance policies and trust owned life insurance policies.

(d) The taxes imposed under this section and §§ 703, 704, 707, 1917 and 6914 of this title shall be payable as follows:

Fifty percent of the estimated tax liability for the current year shall be paid on April 15 of the current year, and the balance of the estimated tax shall be paid in installments as follows: 20% on June 15 of the current taxable year; 20% on September 15 of the current taxable year; 10% on December 15 of the current taxable year; and the remaining balance to be paid on March 1 of the following year.

(e) Tax on wet marine and transportation insurance underwriting profits:

(1) Each authorized insurer and formerly authorized insurer shall, with respect to all wet marine and transportation insurance written within this State, pay a tax of 5% upon its taxable underwriting profit, ascertained as, hereinafter provided, from such insurance written within this State;

(2) The underwriting profit on such insurance written within this State shall be that proportion of the total underwriting profit of such insurer from such insurance written within the United States which the amount of net premiums of such insurer from such insurance written within this State bears to the amount of net premiums of such insurer from such insurance written within the United States;

(3) The underwriting profit of such insurer on such insurance written within the United States shall be determined by deducting from the net earned premiums on such wet marine and transportation insurance written within the United States during the taxable year, meaning thereby the calendar year next preceding the date on which such tax is due, the following items:

a. Net losses incurred, meaning gross losses incurred during such calendar year under such wet marine and transportation insurance contracts written within the United States, less reinsurance claims collected or collectible and less net salvages or recoveries collected or collectible from any source applicable to the corresponding losses under such contracts;

b. Net expenses incurred in connection with such wet marine and transportation insurance contracts, including all state and federal taxes in connection therewith, but in no event shall the aggregate amount of such net expenses deducted exceed 40% of the net premiums on such wet marine and transportation insurance contracts, ascertained as hereinafter provided; and

c. Net dividends paid or credited to policyholders on such wet marine and transportation insurance contracts;

(4) In determining the amount of such tax, net earned premiums on such wet marine and transportation insurance contracts written within the United States during the taxable year shall be arrived at as follows:

From gross premiums written on such contracts during the taxable year deduct any and all return premiums, premiums on policies not taken, premiums paid for reinsurance of such contracts and net unearned premiums on all such outstanding contracts at the end of the taxable year and add to such amount net unearned premiums on such outstanding wet marine and transportation insurance contracts at the end of the calendar year next preceding the taxable calendar year;

(5) In determining the amount of such tax, net expenses incurred shall be determined as the sum of the following:

a. Specific expenses incurred on such wet marine and transportation insurance business, consisting of all commissions, agency expenses, taxes, licenses, fees, loss adjustment expenses and all other expenses incurred directly and specifically in connection with such business, less recoveries or reimbursements on account of or in connection with such commissions or other expenses collected or collectible because of reinsurance or from any other source;

b. General expenses incurred on such wet marine and transportation insurance business, consisting of that proportion of general or overhead expenses incurred in connection with such business which the net premiums on such wet marine and transportation insurance written during the taxable year bear to the total net premiums written by such insurer from all classes of insurance written by it during the taxable year. Within the meaning of this paragraph, general or overhead expenses shall include salaries of officers and employees, printing and stationery, all taxes of this State and of the United States, except as included in subparagraph a. above, and all other expenses of such insurer not included in subparagraph a. above, after deducting expenses specifically chargeable to any or all other classes of insurance business;

(6) In determining the amount of such tax, the taxable underwriting profit of such insurer on such wet marine and transportation insurance business written within this State shall be ascertained as follows:

a. In the case of every such insurer which has written any such business within this State during 3 calendar years immediately preceding the year in which such taxes were payable, the taxable underwriting profit shall be determined by adding or subtracting, as the case may be, the underwriting profit or loss on all such insurance written within the United States, ascertained as hereinbefore provided, for each of such 3 years, and dividing by 3;

b. In the case of every such insurer other than as specified in subparagraph a., such taxable underwriting profit, if any, shall be the underwriting profit, if any, on such wet marine and transportation insurance business written within this State during the taxable year ascertained as hereinbefore provided; but after such insurer has written such wet marine and transportation insurance business within this State during 3 calendar years, an adjustment shall be made on the 3 year average basis by ascertaining the amount of tax payable in accordance with subparagraph a. above, but no refunds of all or any part of such payments shall be made, except as provided in § 707 of this title;

(7) The tax hereinbefore provided shall be paid annually, on or before the 1st day of June, by every insurer authorized to do in this State the business of wet marine and transportation insurance during any 1 or more of the next preceding 3 calendar years, and the calendar year next preceding such June 1st shall be deemed the taxable year within the meaning of this section;

(8) Every insurer liable to pay the tax hereinbefore provided under this subsection (e) shall, on or before the 1st day of June of each year, file with the Commissioner a tax return in form prescribed by the Commissioner;

(9) The tax provided for in this subsection (e) shall apply to the business of the year ending December 31, 1968, and to subsequent years, and for such purpose the underwriting profits or losses of prior years shall be taken into account, as hereinbefore provided. Section 2702 of this title and in force immediately prior to November 1, 1968, shall continue to be effective with respect to all taxes due under such section, but this provision shall not be construed as imposing any duplication of taxes for any of such years.

(f) In case of any underpayment of estimated tax required by this section, there shall be added to the tax for the taxable year an amount determined at the rate of 11/2% per month, or fraction thereof, upon the amount of the underpayment for the period of the underpayment. The period of the underpayment shall run from the date the estimated tax or installment was required to be paid to the date on which actually paid. No penalty for underpayment shall be imposed if the quarterly estimated tax payments equal 100% of the total tax due and paid for the previous tax year.

18 Del. C. 1953, § 702; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 17, §§ 1-3; 66 Del. Laws, c. 382, §§ 1-4; 69 Del. Laws, c. 462, §§ 6, 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 530, §§ 1, 2; 71 Del. Laws, c. 239, § 1; 76 Del. Laws, c. 275, § 1.;



§ 703. Privilege tax on certain domestic insurers

(a) Except as provided in subsection (e) of this section, a domestic insurer, other than a mutual insurer doing business on the assessment premium plan, shall pay to the Commissioner for the use of the State an annual privilege tax in the amount determined in accordance with subsections (b) and (c) of this section, due and payable at the same time as the premium tax and estimated payments as provided in § 702 of this title. The payment of such privilege tax shall accompany a form as designated and furnished by the Commissioner, together with such information required thereon relating to the provisions of this section.

(b)(1) For purposes of subsection (a) of this section, the privilege tax with respect to each year shall be an amount determined in accordance with the following table, less any credits provided in subsection (c) of this section:

(2) For purposes of the foregoing table and subsection (e) of this section, the "annual gross receipts" of a domestic insurance company shall consist of its net premium income and its investment income. As the terms are used herein:

a. The term "net premium income" shall mean an amount determined by taking the domestic insurer's gross direct premium income and all other considerations for insurance received by the domestic insurer on account of insurance contracts, but excluding considerations received for annuity contracts, and subtracting therefrom the amount of any returned premiums on cancelled policies (but not including the return of cash surrender values of life insurance policies) and the unabsorbed portion of any deposit premium and the amount returned to policyholders as dividends and similar returns, whether paid in cash or credited or applied in reduction of premiums; and

b. The term "investment income" shall mean the amount shown on the line for investment income on the annual statement filed in accordance with § 526(a) of this title.

(c) In determining the annual privilege tax under subsection (a) of this section, the amount of tax determined in the table provided in subsection (b) of this section shall be reduced, but with respect to domestic insurers that do not maintain their principal offices in the State to an amount not less than $15,000, by the credits with respect to such year provided in this subsection. Except as limited by subsection (d) of this section, the domestic insurer subject to tax under this section is entitled to credits against annual privilege tax liability as follows:

For each $100,000 of gross salaries, wages and other compensation paid by the domestic insurer and its affiliates for employee services performed within Delaware, the domestic insurer shall be entitled to a credit of $1,500 for such year.

Notwithstanding the above, any insurer which writes 50 percent or more of its total premium on property or persons residing within this State shall be exempt from application and payment of the privilege tax.

(d) Domestic insurers shall not be entitled to carry-over or carry back or otherwise apply a credit to any year other than the year to which the credit originally applies.

(e) In the case of domestic insurers with 1, 2 or 3 domestic insurer affiliates, only the affiliate with the largest gross receipts as defined herein shall be subject to the annual privilege tax imposed pursuant to subsection (b) of this section. Any affiliates exceeding 3 in number shall each be subject to the annual privilege tax.

(f) For purposes of subsections (c) and (e) of this section, "affiliate" shall (i) have the same meaning as provided in subchapter V of Chapter 7 of Title 5, and (ii) shall mean any corporation which is a member of a controlled group of corporations as defined in § 1563(a) of the Internal Revenue Code of 1986 ("IRC") [26 U.S.C. § 1563(a)], without regard to subsections (a)(4) and (b)(2)(D) of IRC § 1563 [26 U.S.C. § 1563(a)(4) and (b)(2)(D)], except that "more than 50 percent" shall be substituted for "at least 80 percent" each place it appears in IRC § 1563(a) [26 U.S.C. § 1563(a)]; provided further that "affiliate" shall also include the insurance division of a bank created pursuant to 5 Del. C. § 767(a).

18 Del. C. 1953, § 703; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 382, § 7; 68 Del. Laws, c. 83, § 1; 69 Del. Laws, c. 153, § 1.;



§ 704. Tax on workers' compensation; employer's liability premiums

(a) Every insurance carrier shall pay a tax upon all workers' compensation or employer's liability premiums received in this State or on account of business done in this State at the rate of 2% of the amount of such premiums, which tax shall be in lieu of all other taxes on such premiums.

(b) The insurance carrier shall be credited with all canceled or returned premiums actually refunded during the year on such insurance and premiums on reinsurance received from other insurance carriers, except that mutual insurance companies shall be taxed upon the gross premiums charged and collected and shall not be credited with unabsorbed premiums or dividends.

(c) The taxes imposed by this section shall be collected as provided in § 702(d) and (f) of this title.

18 Del. C. 1953, § 704; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 266, § 5.;



§ 705. Reporting by insurers of gross premiums and payments to fire companies based thereon

(a) Every insurance company receiving premiums for covering risks of loss on any real or personal property within the limits of this State from fire, other allied lines, homeowners multiple peril, commercial multiple peril (nonliability portion), multiple peril crop, farmowners multiple peril, federal flood, ocean marine, inland marine, earthquake, private passenger automobile physical damage, commercial automobile physical damage and aircraft (all perils) shall annually, at the same time that such company files its annual report as required by law, deliver to the Insurance Commissioner a full detailed statement of the amount of gross premiums of all such business done by such a company in the City of Wilmington, in the County of New Castle outside the City of Wilmington, in Kent County and in Sussex County, less return and reinsurance premiums received from other companies or by any agent or agents of such company, in cash or otherwise, for the year ending on the previous December 31, including therein an allocation of the portion of the gross premiums coverage allocable to each of the above areas. This statement shall be verified by the oath or affirmation of the insurance company's president or vice-president and secretary or other officer, and the statement shall be on a form prepared and furnished by the Insurance Commissioner for that purpose. The Insurance Commissioner shall have the power and authority to request and receive additional information regarding any insurance company's business of covering the types of risks of loss stated in this subsection. Failure to give the Insurance Commissioner the requested information shall be good cause, under § 520 of this title, for revocation of any certificate of authority of any insurance company so ignoring the request.

(b) The Insurance Commissioner shall ascertain and report to the State Treasurer, on or before the 1st day of April of each year, the information contained in the statements and such other information as the Insurance Commissioner has obtained from the insurance companies pursuant to subsection (a) of this section; and after receipt of such report, the State Treasurer shall pay a total sum equivalent to 33/4% reduced by payments made pursuant to subsection (c) of this section during the preceding year of all such premiums obtained for writing in Delaware the types of coverage stated in subsection (a) of this section from a special fund, which shall consist of a sum equivalent to 33/4% reduced by payments made pursuant to subsection (c) of this section during the preceding year of all such premiums obtained for writing in Delaware the types of coverage stated in subsection (a) of this section, to the Treasurer of the City of Wilmington and to the fire companies registering, as provided in subsection (d) of this section, in the proportions stated in subsection (e) of this section. Such payment shall be made by the State Treasurer from this special fund on or before the 1st day of May of each year. Payments to the special fund shall be made out of fees and taxes deposited with the State Treasurer by the Insurance Commissioner, not including those funds received under § 707 of this title.

(c) On or before September 15 of each year, the Insurance Commissioner shall ascertain and report to the State Treasurer, based on information contained in statements filed pursuant to this section, the amount which equals 3/4% of the amount reflected in such statements as to the total premium obtained during the preceding calendar year for writing in Delaware the types of coverage stated in subsection (a) of this section, and the State Treasurer shall pay such amount to the Treasurer of the City of Wilmington and to the fire companies registering as provided in subsection (d) of this section, in the proportions stated in subsection (e) of this section. Such payment shall be made by the State Treasurer from a special fund created for this purpose on or before the 31st day of October of each year. Payments to the special fund shall be made out of fees and taxes deposited with the State Treasurer by the Insurance Commissioner, not including those funds per § 707 of this title.

(d) The Delaware Volunteer Firefighter's Association shall annually submit to the Commissioner a report giving their location, apparatus and equipment maintained for its member fire companies and departments for use by the Commissioner in calculating the funding under this chapter.

(e) The Insurance Commissioner shall ascertain the proportions of the sums described in subsections (b) and (c) of this section and the actual amount thereby due to the Treasurer of the City of Wilmington and to the member departments identified in the report filed by the Delaware Volunteer Firefighter's Association with the Insurance Commissioner pursuant to subsection (d) of this section and the State Treasurer shall then make payments in such amounts, which funds shall be used for assisting and maintaining the fire department or companies of this State. The payments to the City of Wilmington shall be used only for its Firemen's Pension Fund of the Bureau of Fire in the City of Wilmington.

(f) All insurance companies writing the types of coverage described in subsection (a) of this section within this State shall be required to reduce their premiums on all such coverage written in Delaware, under the rate filing in effect on January 1, 1972, by the sum of 31/2% of all such premiums, unless such rate filing then in effect shall have made allowance for no more than a 2% premium tax. All future rate filings covering the types of coverage described in subsection (a) of this section within this State shall make allowance for no more than 2% premium tax, unless the premium tax shall be changed after January 1, 1972, in which case they may make allowance therein for no more than the then effective premium tax.

18 Del. C. 1953, § 705; 57 Del. Laws, c. 731; 66 Del. Laws, c. 382, §§ 10-14; 77 Del. Laws, c. 378, §§ 2, 3; 79 Del. Laws, c. 102, § 1.;



§ 706. Definitions of terms used in §§ 707-709

As used in §§ 707-709 of this title:

(1) "State police" means that police agency of the State acting under the direction of the State Department of Safety and Homeland Security.

(2) "County police" means any police under the control and direction of the Levy Court or County Council of the 3 counties of this State which are separate and apart from any state or municipal police.

(3) "Municipal police" means police in any incorporated city or town.

(4) "Municipal" means any incorporated city or town.

(5) "Police pension fund" means any pension or retirement fund established by law for and on behalf of any state, county or municipal police.

18 Del. C. 1953, § 707; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 327, § 6; 74 Del. Laws, c. 110, § 138.;



§ 707. Special tax on gross premiums for benefit of police

(a) Every insurer transacting insurance within this State, other than workers' compensation insurance and wet marine and transportation insurance, shall, in addition to other taxes, fees and charges required by law, at the same time as the premium tax and estimated payments as provided in § 702 of this title pay to the Commissioner, for the use of the State, 1/4% upon the gross premiums received and assessments collected from insurance of every kind upon persons or on the lives of persons resident in or upon real and personal property located within this State, or upon any other risks insured within this State, by any such insurer or the authorized agent thereof for the calendar year immediately preceding the date herein provided for such payments.

(b) "Gross premiums" whenever used in this section in reference to premiums received by insurers on policies covering risks located in this State shall mean all moneys collected, together with all notes or credits allowed, as premiums on such policies including reinsurance premiums received. In computing taxable premiums there may be deducted from gross premiums dividends and similar returns paid or credited to policyholders, return premiums paid by reason of cancellation of policies, and reinsurance premiums received from other insurers.

(c) No insurer affected by provisions of this section shall increase the rate of insurance premiums upon any insurable risk affected by this section because of the tax provided for in this section, unless the Commissioner after a hearing on the matter is satisfied that an increase is necessary; and in the event the Commissioner is satisfied after such hearing that an increase in the premium rate is necessary, the Commissioner shall authorize such reasonable increase as he/she deems fair and equitable.

18 Del. C. 1953, § 708; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 382, § 5; 70 Del. Laws, c. 186, § 1.;



§ 708. Distribution of proceeds of tax

(a) Each insurance company, firm or corporation covered by the provisions of § 707 of this title shall, at the time of making tax payments, deliver to the Insurance Commissioner a full and detailed statement showing the gross amount of premiums received and assessments collected and dividends paid to policy holders by such insurance company, firm or corporation or the authorized agent thereof for the calendar year immediately preceding the date provided for in § 707 of this title for tax payments, and such statement shall be verified by the oath or affirmation of the president or secretary or other responsible officer of said company, duly administered by some person authorized to administer oaths. Said statement shall be on the blanks prepared and furnished by the Insurance Commissioner for the purpose of carrying out the provisions of this section and § 707 of this title.

(b) The money received by the Insurance Commissioner in accordance with the provisions of § 707 of this title shall be paid to the State Treasurer and shall be set aside as a special fund and shall be paid out by the State Treasurer, subject to the provisions of subsection (c) of this section, to the proper officers in charge of any state, county or municipal police department or bureau having a pension fund, or which shall hereafter by law have a police pension fund. The State Treasurer shall determine the total number of state, county and municipal police entitled to benefits under the provisions of this section and § 707 of this title from an annual registry in accordance with § 709(a) of this title, and shall make distribution proportionately and on a per capita basis, subject to the provisions of subsection (c) of this section, to the proper officers of any state, county or municipal police department or bureau complying with the provisions of this section and § 707 of this title. Distribution under this section shall take place twice annually, on or before June 30 and December 31.

(c)(1) The payments to the State referred to in this section for "state police," as defined in § 706(1) of this title, shall be deposited into a special fund, to be managed by the State Board of Pension Trustees, to provide post-retirement increases for retired county and municipal police and firefighters. The State Board of Pension Trustees shall allocate the funds deposited in this special fund on a per capita basis to the account of each eligible county or municipality based upon the annual registry in accordance with § 709(b) of this title, provided that the eligible county or municipality has elected to participate in the State-administered County and Municipal Police/Firefighter Pension Plan for all new hires after the time a municipality or county elects into that plan in accordance with Chapter 88 of Title 11. No funds shall be disbursed from this special fund without the prior approval of the Board of Pension Trustees.

(2) Any county or municipality wishing to grant a post-retirement increase from this fund shall submit a proposal to the State Board of Pension Trustees outlining the proposal in such detail as the State Board of Pension Trustees may require. The State Board of Pension Trustees shall not approve any proposal for a post-retirement increase unless the county or municipality requesting such increase agrees to deposit into this special fund, prior to the implementation of such increase, sufficient funds to cover 25% of the total actuarial cost of such increase.

(3) Any funds on deposit in this special fund, including accumulated income, shall revert to the General Fund, if such funds are not utilized for a post-retirement increase by the eligible counties or municipalities within 5 years from the date of deposit into the special fund.

18 Del. C. 1953, § 709; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 382, § 15; 67 Del. Laws, c. 327, §§ 7, 8; 68 Del. Laws, c. 120, § 1; 70 Del. Laws, c. 464, § 1.;



§ 709. Registering information

(a) It shall be the duty of the officer in charge of any state, county or municipal police department or bureau participating in the provisions of §§ 707 and 708 of this title to register with the State Treasurer on or before the 1st day of April in each year, and to provide the State Treasurer with the following information: the location, jurisdiction and average number of paid, full-time, sworn police officers employed for the year ending on the previous 31st day of December.

(b) It shall be the duty of the officer in charge of any county or municipal police/fire department or bureau participating in the provisions of §§ 707 and 708 of this title to register with the State Board of Pension Trustees on or before the 1st day of April in each year, and to provide the State Board of Pension Trustees with a listing of the number of retired police officers or firefighters receiving benefits as of December 31 of the preceding year excluding those covered by the County and Municipal Police/Firefighter Pension Plan as contained in Chapter 88 of Title 11.

18 Del. C. 1953, § 710; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 327, §§ 9, 10; 70 Del. Laws, c. 186, § 1.;



§ 710. Purpose, receipt, deposit of fees, fines and taxes

(a) All fees, charges, administrative fines and taxes payable under this title shall be paid to and collected by the Commissioner.

(b) The Commissioner shall give to any person paying cash a prenumbered, itemized receipt for fees, charges, administrative fines and taxes paid under this title.

(c) Except as otherwise expressly provided, the Commissioner shall promptly deposit to the credit of the General Fund all fees, charges, administrative fines, taxes and other funds collected by him/her for the use of this State, and shall promptly report the same to the State Treasurer as provided in Chapter 61 of Title 29.

18 Del. C. 1953, § 711; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 351; 70 Del. Laws, c. 186, § 1.;



§ 711. Refund of overpayments

(a) Any person from whom fees, charges or taxes imposed by this title have been erroneously collected may apply to the Commissioner for refund at any time within 1 year from the date such fees, charges or taxes were originally required to be paid or within 30 days from the date of payment of any additional tax, charge or fee.

(b) If the amount of taxes, charges or fees found due are less than the amount paid, either by examination of the return by the Commissioner or by allowance of a claim for overpayment filed by the payer with the Commissioner, the State Treasurer shall refund the excess out of the General Fund of this State upon certification by the Commissioner and approval by the Director of the Office of Management and Budget.

(c) No such refund shall be made unless the amount to be so refunded is $10 or more.

18 Del. C. 1953, § 712; 56 Del. Laws, c. 380, § 1; 75 Del. Laws, c. 88, § 21(10).;



§ 712. In lieu; preemption provision

(a) The fees, charges and premium taxes imposed by the State shall be in lieu of all county and municipal license fees and taxes upon the business of insurance in this State, excepting property taxes.

(b) The State hereby preempts the field of regulating or of imposing excise, privilege, franchise, income, license, permit, registration and similar taxes, licenses and fees upon insurers and their general agents, agents and other representatives as such, and on the intangible property of insurers or such representatives, and all political subdivisions or agencies thereof in this State are prohibited from regulating insurers or their general agents, agents and other representatives as such, and from imposing upon them any such tax, license or fee. However, this provision shall not prohibit the imposition by political subdivisions of taxes upon real and tangible personal property.

18 Del. C. 1953, § 713; 56 Del. Laws, c. 380, § 1.;



§ 713. Reporting gross premiums received by life and health insurers; special fund for payments to all nonprofit organizations that provide ambulance or rescue services

(a) The Insurance Commissioner each year shall ascertain the total amount of gross premiums received by insurance companies and agents thereof as payment for all types of life and/or health insurance coverage within this State. The Insurance Commissioner shall then notify the State Treasurer of the total amount of such gross premiums and also the names and addresses of all nonprofit organizations that provide ambulance and/or rescue services within this State, including, but not limited to, organizations such as volunteer fire companies, the Veterans of Foreign Wars and the American Legion. After the Insurance Commissioner so informs the State Treasurer, the State Treasurer shall:

(1) Establish a special fund each year. This special fund shall be created out of the existing annual premium taxes paid by insurance companies and agents thereof pursuant to this chapter on all types of life and/or health insurance coverage within this State. The special fund shall be created out of the aforesaid premium taxes, and shall be equal to fifteen one-hundredths of 1 percent of the gross premiums received by insurance companies and agents thereof for all types of life and/or health insurance coverage within this State.

(2) Distribute on a pro rata basis the proceeds of the special fund to the aforementioned nonprofit organizations within this State that are engaged in providing ambulance and/or rescue services.

(b) The Insurance Commissioner shall have the authority to request and receive any information regarding any insurance company's business relating to any type of life and/or health insurance coverage sold or offered for sale within this State for the purpose of determining the gross premiums received for such insurance coverage in order to determine the amount of the special fund.

(c) For the purpose of implementing this section, the Insurance Commissioner is authorized to promulgate rules and regulations that are consistent with this section.

65 Del. Laws, c. 196, § 1; 66 Del. Laws, c. 302, § 1.;



§ 714. Expenses and fees for form and rate filings

In addition to a filing fee of $50, the expenses and fees of the Department of Insurance for the review and determination of a form and rate filing by an insurer shall be assessed to and paid by the insurer and shall include the reasonable and proper expenses of the Commissioner and the Commissioner's examiners and assistants, including expert assistance contracted for by the Commissioner. Such insurer shall promptly pay the form and rate filing review expense upon presentation by the Commissioner or the Commissioner's examiners of a reasonably detailed written account thereof.

73 Del. Laws, c. 325, § 3; 75 Del. Laws, c. 156, § 1.;






CHAPTER 9. KINDS OF INSURANCE; LIMITS OF RISK; REINSURANCE

Subchapter I Kinds of Insurance

§ 901. Definitions not mutually exclusive

It is intended that certain insurance coverages may come within the definitions of 2 or more kinds of insurance as defined in this chapter, and the inclusion of such coverage within 1 definition shall not exclude it as to any other kind of insurance within the definition of which such coverage is likewise reasonably includable.

18 Del. C. 1953, § 901; 56 Del. Laws, c. 380, § 1.;



§ 902. "Life insurance" defined

Life insurance is insurance on human lives. The transaction of life insurance includes also the granting of endowment benefits, additional benefits in event of death or dismemberment by accident or accidental means, additional benefits in event of the insured's disability, and optional modes of settlement of proceeds of life insurance.

18 Del. C. 1953, § 902; 56 Del. Laws, c. 380, § 1.;



§ 903. "Health insurance" defined

Health insurance is insurance of human beings against bodily injury, disablement or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness, and every insurance appertaining thereto.

18 Del. C. 1953, § 903; 56 Del. Laws, c. 380, § 1.;



§ 904. "Property insurance" defined

Property insurance is insurance on real or personal property of every kind and of every interest therein against loss or damage from any and all hazard or cause, and against loss consequential upon such loss or damage, other than noncontractual legal liability for any such loss or damage. Property insurance does not include title insurance, as defined in § 908 of this chapter.

18 Del. C. 1953, § 904; 56 Del. Laws, c. 380, § 1.;



§ 905. "Surety insurance" defined

(a) Surety insurance includes:

(1) Fidelity insurance, which is insurance guaranteeing the fidelity of persons holding positions of public or private trust;

(2) Insurance guaranteeing the performance of contracts, other than insurance policies, and guaranteeing and executing bonds, undertakings and contracts of suretyship;

(3) Insurance indemnifying banks, bankers, brokers, financial or moneyed corporations or associations against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debt, deeds, mortgages, warehouse receipts or other valuable papers, documents, money, precious metals and articles made therefrom, jewelry, watches, gems, precious and semiprecious stones, including any loss while the same are being transported in armored motor vehicles or by messenger, but not including any other risks of transportation or navigation; also insurance against loss or damage to such an insured's premises or to his/her furnishings, fixtures, equipment, safes and vaults therein caused by burglary, robbery, theft, vandalism or malicious mischief, or any attempt thereat.

(b) Transaction of surety insurance does not confer power on the insurer to guarantee titles to real estate.

18 Del. C. 1953, § 905; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 906. "Casualty insurance" defined

(a) Casualty insurance includes:

(1) Vehicle insurance. — Insurance against loss of or damage to any land vehicle or aircraft or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, from any hazard or cause, and against any loss, liability or expense resulting from or incidental to ownership, maintenance or use of any such vehicle, aircraft or animal; together with insurance against accidental injury to individuals, irrespective of legal liability of the insured, including the named insured while in, entering, alighting from, adjusting, repairing, cranking or caused by being struck by a vehicle, aircraft or draft or riding animal, if such insurance is issued as an incidental part of insurance on the vehicle, aircraft or draft or riding animal;

(2) Liability insurance. — Insurance against legal liability for the death, injury or disability of any human being, or for damage to property, and provision of medical, hospital, surgical, disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as an incidental coverage with or supplemental to liability insurance;

(3) Workers' compensation and employer's liability. — Insurance of the obligations accepted by, imposed upon, or assumed by employers under law for death, disablement or injury of employees;

(4) Burglary and theft. — Insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation or wrongful conversion, disposal or concealment, or from any attempt at any of the foregoing, including supplemental coverage for medical, hospital, surgical and funeral expense incurred by the named insured or any other person as a result of bodily injury during the commission of a burglary, robbery or theft by another; also insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances or any other valuable papers and documents resulting from any cause;

(5) Personal property floater. — Insurance upon personal effects against loss or damage from any cause;

(6) Glass. — Insurance against loss or damage to glass, including its lettering, ornamentation and fittings;

(7) Boiler and machinery. — Insurance against any liability and loss or damage to property or interest resulting from accidents to or explosions of boilers, pipes, pressure containers, machinery or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery and apparatus of any kind, whether or not insured;

(8) Leakage and fire extinguishing equipment. — Insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps and other fire extinguishing equipment or apparatus, water pipes or containers, or by water entering through leaks or openings in buildings, and insurance against loss or damage to such sprinklers, hoses, pumps and other fire extinguishing equipment or apparatus;

(9) Credit. — Insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured;

(10) Medical negligence. — Insurance against legal liability of the insured, and against loss, damage or expense incidental to a claim of such liability, and including medical, hospital, surgical and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death, injury or disablement of any person, or arising out of damage to the economic interest of any person, as the result of negligence in rendering expert, fiduciary or professional service;

(11) Elevator. — Insurance against loss of or damage to any property of the insured, resulting from the ownership, maintenance or use of elevators, except loss or damage by fire, and to make inspection of and issue certificates of inspection upon elevators;

(12) Congenital defects. — Insurance against congenital defects in human beings;

(13) Livestock. — Insurance against loss or damage to livestock, and services of a veterinary for such animals;

(14) Entertainments. — Insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment, or similar production, event or exhibition against loss from interruption, postponement or cancellation thereof due to death, accidental injury or sickness of performers, participants, directors or other principals;

(15) Miscellaneous. — Insurance against any other kind of loss, damage or liability properly a subject of insurance and not within any other kind of insurance as defined in this subchapter, if such insurance is not disapproved by the Commissioner as being contrary to law or public policy.

(b) Provision of medical, hospital, surgical and funeral benefits, and of coverage against accidental death or injury, as incidental to and part of other insurance as stated under subdivisions (1) (vehicle), (2) (liability), (4) (burglary), (7) (boiler and machinery), (10) (medical negligence), and (11) (elevator) of subsection (a), shall for all purposes be deemed to be the same kind of insurance to which it is so incidental, and shall not be subject to provisions of this title applicable to life and health insurances.

18 Del. C. 1953, § 906; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 373, § 3.;



§ 907. Marine and transportation, "wet marine" insurance defined

(a) "Marine and transportation insurance" includes:

(1) Insurance against any kinds of loss or damage to:

a. Vessels, craft, aircraft, cars, automobiles and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment or reshipment incident thereto, including marine builder's risks and all personal property floater risks; and

b. Person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of such insurance (but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance or use of automobiles); and

c. Precious stones, jewels, jewelry, gold, silver and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise; and

d. Bridges, tunnels and other instrumentalities of transportation and communication (excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage) unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion are the only hazards to be covered; piers, wharves, docks and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion; other aids to navigation and transportation, including dry docks and marine railways, against all risks.

(2) "Marine protection and indemnity insurance," meaning insurance against, or against legal liability of the insured for, loss, damage or expense arising out of or incident to the ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of another person.

(b) For the purposes of this title "wet marine and transportation" insurance is that part of "marine and transportation" insurance which includes only:

(1) Insurance upon vessels, crafts, hulls and of interests therein or with relation thereto;

(2) Insurance of marine builders' risks, marine war risks and contracts of marine protection and indemnity insurance;

(3) Insurance of freights and disbursements pertaining to a subject of insurance coming within this definition; and

(4) Insurance of personal property and interests therein, in course of exportation from or importation into any country, or in course of transportation coastwise or on inland waters, including transportation by land, water or air from point of origin to final destination in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit or transportation, and while being prepared for and while awaiting shipment, and during any delays, storage, transshipment or reshipment incident thereto.

18 Del. C. 1953, § 907; 56 Del. Laws, c. 380, § 1.;



§ 908. "Title insurance" defined

Title insurance is insurance of owners of property or others having an interest therein, or liens or encumbrances thereon, against loss by encumbrance or defective titles or invalidity or adverse claim to title.

18 Del. C. 1953, § 908; 56 Del. Laws, c. 380, § 1.;

§ 908A "Automobile club" defined.

"Automobile club" means a legal entity which, in consideration of dues, assessments or periodic payments of money, promises its members or subscribers to assist them in matters relating to motor travel or the operation, use or maintenance of a motor vehicle, by supplying services which may include but are not limited to towing service, emergency road service, indemnification service, guaranteed arrest bond certificate service, discount service, financial service, theft service, map service or touring service. This definition does not include an entity that enters into a service contract with an automobile club licensed under this chapter for the provision of emergency road service and towing service to the entity's customers.

75 Del. Laws, c. 49, § 1; 78 Del. Laws, c. 169, § 1.;



§ 908A. "Automobile club" defined

"Automobile club" means a legal entity which, in consideration of dues, assessments or periodic payments of money, promises its members or subscribers to assist them in matters relating to motor travel or the operation, use or maintenance of a motor vehicle, by supplying services which may include but are not limited to towing service, emergency road service, indemnification service, guaranteed arrest bond certificate service, discount service, financial service, theft service, map service or touring service. This definition does not include an entity that enters into a service contract with an automobile club licensed under this chapter for the provision of emergency road service and towing service to the entity's customers.

75 Del. Laws, c. 49, § 1; 78 Del. Laws, c. 169, § 1.;






Subchapter II Limits of Risk

§ 909. Limits of risk

(a) No insurer shall retain any risk on any 1 subject of insurance, whether located or to be performed in this State or elsewhere, in an amount exceeding 10% of its surplus to policyholders.

(b) A "subject of insurance" for the purposes of this section, as to insurance against fire and hazards other than windstorm, earthquake and other catastrophic hazards, includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of any other hazard insured against.

(c) Reinsurance ceded as authorized by § 910 of this title shall be deducted in determining risk retained. Except, that as to surety risks reinsurance shall be allowed as a deduction only if such reinsurance is with an insurer authorized to transact such insurance in this State, and is in such form as to enable the obligee or beneficiary to maintain an action thereon against the reinsured jointly with the reinsurer, and upon recovering judgment against the reinsured to have recovery against the reinsurer for payment to the extent in which it may be liable under such reinsurance and in discharge thereof. As to surety risks, deduction shall also be made of the amount assumed by any authorized cosurety and the value of any security deposited, pledged or held subject to the surety's consent and for the surety's protection.

(d) As to alien insurers, this section shall relate only to risks and surplus to policyholders of the insurer's United States branch.

(e) "Surplus to policyholders" for the purposes of this section, in addition to the insurer's capital and surplus, shall be deemed to include any voluntary reserves which are not required pursuant to law, and shall be determined from the last sworn statement of the insurer on file with the Commissioner or by the last report of examination of the insurer, whichever is the more recent at time of assumption of risk.

(f) This section shall not apply to life or health insurance, annuities, title insurance, insurance of wet marine and transportation risks, workers' compensation insurance, employers' liability coverages, nor to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.

(g) Limits of risk as to newly formed domestic mutual insurers shall be as provided in § 4905 of this title.

18 Del. C. 1953, § 910; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Reinsurance

§ 910. Reinsurance

Any authorized insurer may reinsure all or any part of an individual risk or of a particular class of risks in any other insurer or accept such reinsurance from any other insurer. Domestic insurers will be subject to § 4944 of this title with regard to bulk reinsurance.

18 Del. C. 1953, § 910; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 96, § 1; 68 Del. Laws, c. 58, § 1; 78 Del. Laws, c. 364, § 1.;



§ 911. Credit allowed a domestic ceding insurer

Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of paragraph (1), (2), (3), (4), (5) or (6) of this section. Credit shall be allowed under paragraph (1), (2) or (3) of this section only as respects cessions of those kinds or classes of business which the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a U.S. branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. Credit shall be allowed under paragraph (3) or (4) of this section only if the applicable requirements of paragraph (7) of this section have been satisfied.

(1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this State.

(2) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited by the Commissioner as a reinsurer in this State. In order to be eligible for accreditation, a reinsurer must:

a. File with the Commissioner evidence of its submission to this State's jurisdiction;

b. Submit to this State's authority to examine its books and records;

c. Be licensed to transact insurance or reinsurance in at least 1 state, or in the case of a U.S. branch of an alien assuming insurer, be entered through and licensed to transact insurance or reinsurance in at least 1 state;

d. File annually with the Commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and

e. Demonstrate to the satisfaction of the Commissioner that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. An assuming insurer is deemed to meet this requirement as of the time of its application if it maintains a surplus as regards policyholders in an amount not less than $20,000,000 and its accreditation has not been denied by the Commissioner within 90 days after submission of its application.

(3)a. Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled in, or in the case of a U.S. branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this statute and the assuming insurer or U.S. branch of an alien assuming insurer:

1. Maintains a surplus as regards policyholders in an amount not less than $20,000,000; and

2. Submits to the authority of this State to examine its books and records.

b. The requirement of paragraph (3)a.1. of this section does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(4)a. Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified U.S. financial institution, as defined in § 913(b) of this title, for the payment of the valid claims of its U.S. ceding insurers, their assigns and successors in interest. To enable the Commissioner to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the Commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners (NAIC) Annual Statement form by licensed insurers. The assuming insurer shall submit to examination of its books and records by the Commissioner and bear the expense of examination.

b.1. Credit for reinsurance shall not be granted under this subsection unless the form of the trust and any amendments to the trust have been approved by:

A. The Commissioner of the state where the trust is domiciled; or

B. The Commissioner of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

2. The form of the trust and any trust amendments also shall be filed with the Commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's U.S. ceding insurers, their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the Commissioner.

3. The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February 28 of each year the trustee of the trust shall report to the Commissioner in writing the balance of the trust and listing the trust's investments at the preceding year-end and shall certify the date of termination of the trust, if so planned, or certify that the trust will not expire prior to the following December 31.

c. The following requirements apply to the following categories of assuming insurer:

1. The trust fund for a single assuming insurer shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by U.S. ceding insurers, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than $20,000,000, except as provided in paragraph (4)c.2. of this section.

2. At any time after the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least 3 full years, the Commissioner with principal regulatory oversight of the trust may authorize a reduction in the required trusteed surplus, but only after a finding, based on an assessment of the risk, that the new required surplus level is adequate for the protection of U.S. ceding insurers, policyholders and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and shall consider all material risk factors, including when applicable the lines of business involved, the stability of the incurred loss estimates and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus may not be reduced to an amount less than 30% of the assuming insurer's liabilities attributable to reinsurance ceded by U.S. ceding insurers covered by the trust.

3.A. In the case of a group including incorporated and individual unincorporated underwriters: I. For reinsurance ceded under reinsurance agreements with an inception, amendment or renewal date on or after January 1, 1993, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' several liabilities attributable to business ceded by U.S. domiciled ceding insurers to any underwriter of the group; II. For reinsurance ceded under reinsurance agreements with an inception date on or before December 31, 1992, and not amended or renewed after that date, not-withstanding the other provisions of 78 Del. Laws, c. 364, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' several insurance and reinsurance liabilities attributable to business written in the United States; and III. In addition to these trusts, the group shall maintain in trust a trusteed surplus of which $100,000,000 shall be held jointly for the benefit of the U.S. domiciled ceding insurers of any member of the group for all years of account; and

B. The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.

C. Within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the Commissioner an annual certification by the group's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group.

4. In the case of a group of incorporated underwriters under common administration, the group shall:

A. Have continuously transacted an insurance business outside the United States for at least 3 years immediately prior to making application for accreditation;

B. Maintain aggregate policyholders' surplus of at least $10,000,000,000;

C. Maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by U.S. domiciled ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group;

D. In addition, maintain a joint trusteed surplus of which $100,000,000 shall be held jointly for the benefit of U.S. domiciled ceding insurers of any member of the group as additional security for these liabilities; and

E. Within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, make available to the Commissioner an annual certification of each underwriter member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group prepared by its independent public accountant.

(5) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that has been certified by the Commissioner as a reinsurer in this State and secures its obligations in accordance with the requirements of this paragraph.

a. In order to be eligible for certification, the assuming insurer shall meet the following requirements:

1. The assuming insurer must be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the Commissioner pursuant to paragraph (5)c. of this section;

2. The assuming insurer must maintain minimum capital and surplus, or its equivalent, in an amount to be determined by the Commissioner pursuant to regulation;

3. The assuming insurer must maintain financial strength ratings from 2 or more rating agencies deemed acceptable by the Commissioner pursuant to regulation;

4. The assuming insurer must agree to submit to the jurisdiction of this State, appoint the Commissioner as its agent for service of process in this State, and agree to provide security for 100% of the assuming insurer's liabilities attributable to reinsurance ceded by U.S. ceding insurers if it resists enforcement of a final U.S. judgment;

5. The assuming insurer must agree to meet applicable information filing requirements as determined by the Commissioner, both with respect to an initial application for certification and on an ongoing basis; and

6. The assuming insurer must satisfy any other requirements for certification deemed relevant by the Commissioner.

b. An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. In order to be eligible for certification, in addition to satisfying requirements of paragraph (5)a. of this section:

1. The association shall satisfy its minimum capital and surplus requirements through the capital and surplus equivalents (net of liabilities) of the association and its members, which shall include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the Commissioner to provide adequate protection;

2. The incorporated members of the association shall not be engaged in any business other than underwriting as a member of the association and shall be subject to the same level of regulation and solvency control by the association's domiciliary regulator as are the unincorporated members; and

3. Within 90 days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the Commissioner an annual certification by the association's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the association.

c. The Commissioner shall create and publish a list of qualified jurisdictions, under which an assuming insurer licensed and domiciled in such jurisdiction is eligible to be considered for certification by the Commissioner as a certified reinsurer.

1. In order to determine whether the domiciliary jurisdiction of a non-U.S. assuming insurer is eligible to be recognized as a qualified jurisdiction, the Commissioner shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and on an ongoing basis, and consider the rights, benefits and the extent of reciprocal recognition afforded by the non-U.S. jurisdiction to reinsurers licensed and domiciled in the U.S. A qualified jurisdiction must agree to share information and cooperate with the Commissioner with respect to all certified reinsurers domiciled within that jurisdiction. A jurisdiction may not be recognized as a qualified jurisdiction if the Commissioner has determined that the jurisdiction does not adequately and promptly enforce final U.S. judgments and arbitration awards. Additional factors may be considered in the discretion of the Commissioner.

2. A list of qualified jurisdictions shall be published through the NAIC committee process. The Commissioner shall consider this list in determining qualified jurisdictions. If the Commissioner approves a jurisdiction as qualified that does not appear on the list of qualified jurisdictions, the Commissioner shall provide thoroughly documented justification in accordance with criteria to be developed under regulations.

3. U.S. jurisdictions that meet the requirement for accreditation under the NAIC financial standards and accreditation program shall be recognized as qualified jurisdictions.

4. If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the Commissioner has the discretion to suspend the reinsurer's certification indefinitely, in lieu of revocation.

d. The Commissioner shall assign a rating to each certified reinsurer, giving due consideration to the financial strength ratings that have been assigned by rating agencies deemed acceptable to the Commissioner pursuant to regulation. The Commissioner shall publish a list of all certified reinsurers and their ratings.

e. A certified reinsurer shall secure obligations assumed from U.S. ceding insurers under this paragraph at a level consistent with its rating, as specified in regulations promulgated by the Commissioner.

1. In order for a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the Commissioner and consistent with the provisions of § 912 of this title, or in a multibeneficiary trust in accordance with paragraph (4) of this section, except as otherwise provided in this paragraph.

2. If a certified reinsurer maintains a trust to fully secure its obligations subject to paragraph (4) of this section, and chooses to secure its obligations incurred as a certified reinsurer in the form of a multibeneficiary trust, the certified reinsurer shall maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this subsection or comparable laws of other U.S. jurisdictions and for its obligations subject to paragraph (4) of this section. It shall be a condition to the grant of certification under this paragraph (5) that the certified reinsurer shall have bound itself, by the language of the trust and agreement with the Commissioner with principal regulatory oversight of each such trust account, to fund, upon termination of any such trust account, out of the remaining surplus of such trust any deficiency of any other such trust account.

3. The minimum trusteed surplus requirements provided in paragraph (4) of this section are not applicable with respect to a multibeneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred under this paragraph, except that such trust shall maintain a minimum trusteed surplus of $10,000,000.

4. With respect to obligations incurred by a certified reinsurer under this paragraph (5), if the security is insufficient, the Commissioner shall reduce the allowable credit by an amount proportionate to the deficiency, and has the discretion to impose further reductions in allowable credit upon finding that there is a material risk that the certified reinsurer's obligations will not be paid in full when due.

5. For purposes of this paragraph (5), a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure 100% of its obligations.

A. As used in this paragraph (5), the term "terminated" refers to revocation, suspension, voluntary surrender and inactive status.

B. If the Commissioner continues to assign a higher rating as permitted by other provisions of this section, this requirement does not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

f. If an applicant for certification has been certified as a reinsurer in an NAIC accredited jurisdiction, the Commissioner has the discretion to defer to that jurisdiction's certification, and has the discretion to defer to the rating assigned by that jurisdiction, and such assuming insurer shall be considered to be a certified reinsurer in this state.

g. A certified reinsurer that ceases to assume new business in this State may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this paragraph (5), and the Commissioner shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business.

(6) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of paragraph (1), (2), (3), (4) or (5) of this section, but only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

(7) If the assuming insurer is not licensed, accredited or certified to transact insurance or reinsurance in this State, the credit permitted by paragraphs (3) and (4) of this section shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

a.1. That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction, and will abide by the final decision of the court or of any appellate court in the event of an appeal; and

2. To designate the Commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding insurer.

b. This paragraph (7) is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if this obligation is created in the agreement.

(8) If the assuming insurer does not meet the requirements of paragraph (1), (2) or (3) of this section, the credit permitted by paragraph (4) or (5) of this section shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

a. Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by paragraph (4)c. of this section, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the Commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the Commissioner with regulatory oversight all of the assets of the trust fund.

b. The assets shall be distributed by and claims shall be filed with and valued by the Commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies.

c. If the Commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the U.S. ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the Commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

d. The grantor shall waive any right otherwise available to it under U.S. law that is inconsistent with this provision.

(9) If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the Commissioner may suspend or revoke the reinsurer's accreditation or certification.

a. The Commissioner must give the reinsurer notice and opportunity for hearing. The suspension or revocation may not take effect until after the Commissioner's order on hearing, unless:

1. The reinsurer waives its right to hearing;

2. The Commissioner's order is based on regulatory action by the reinsurer's domiciliary jurisdiction or the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under paragraph (5)f. of this section; or

3. The Commissioner finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the Commissioner's action.

b. While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer's obligations under the contract are secured in accordance with § 912 of this title. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance may be granted after the effective date of the revocation except to the extent that the reinsurer's obligations under the contract are secured in accordance with paragraph (5)e. of this section or § 912 of this title.

(10) Concentration risk.

a. A ceding insurer shall take steps to manage its reinsurance recoverables proportionate to its own book of business. A domestic ceding insurer shall notify the Commissioner within 30 days after reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, exceeds 50% of the domestic ceding insurer's last reported surplus to policyholders, or after it is determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

b. A ceding insurer shall take steps to diversify its reinsurance program. A domestic ceding insurer shall notify the Commissioner within 30 days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than 20% of the ceding insurer's gross written premium in the prior calendar year, or after it has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

68 Del. Laws, c. 58, § 2; 69 Del. Laws, c. 399, § 1; 78 Del. Laws, c. 364, § 2.;



§ 912. Asset or reduction from liability for reinsurance ceded by domestic insurer to assuming insurer not meeting requirements of § 911 of this title

An asset or a reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of § 911 of this title shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified U.S. financial institution, as defined in § 913(b) of this title. This security may be in the form of:

(1) Cash;

(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners, including those deemed exempt from filing as defined by the Purposes and Procedures Manual of the Securities Valuation Office, and qualifying as admitted assets;

(3)a. Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified U.S. financial institution, as defined in § 913(a) of this title, effective no later than December 31 of the year for which the filing is being made, and in the possession of, or in trust for, the ceding insurer on or before the filing date of its annual statement.

b. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance (or confirmation) shall, notwithstanding the issuing (or confirming) institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever first occurs; or

(4) Any other form of security acceptable to the Commissioner.

68 Del. Laws, c. 58, § 3; 78 Del. Laws, c. 364, § 3.;



§ 913. Qualified U.S. financial institutions

(a) For purposes of § 912(3) of this title, a "qualified U.S. financial institution" means an institution that:

(1) Is organized or (in the case of a U.S. office of a foreign banking organization) licensed under the laws of the United States or any state thereof;

(2) Is regulated, supervised and examined by U.S. federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the Commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the Commissioner.

(b) A "qualified U.S. financial institution" means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(1) Is organized, or, in the case of a U.S. branch or agency office of a foreign banking organization, licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(2) Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

68 Del. Laws, c. 58, § 4; 78 Del. Laws, c. 364, § 4.;



§ 914. Additional requirements

(a) Notwithstanding any other provision of § 911 or § 912 of this title, no credit shall be allowed as an admitted asset or deduction from liability unless the reinsurance agreement provides that in the event of insolvency of the ceding insurer, reinsurance proceeds shall be paid under a contract or contracts reinsured by the assuming insurer on the basis of the amount of the claim allowed in the insolvency proceeding without diminution by reason of the inability of the ceding insurer to pay all or any part of the claim. For all ceding insurers which are subject to liquidation proceedings pursuant to Chapter 59 of this title on or before December 31, 1999, such payments shall be made directly to the domiciliary liquidator. For all other ceding insurers, including ceding insurers under supervision or rehabilitation proceedings under Chapter 59 of this title as of December 31, 1999, subject to the provisions of subchapter II (Summary Proceedings) of Chapter 59 of this title, such payments shall be made directly to the ceding insurer or to its domiciliary liquidator, except:

(1) Where the contract or other written agreement between the ceding insurer and the assuming insurer specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer; provided, however, that the exception set forth in this paragraph shall only apply to the extent that the re-insurance proceeds due such payee are actually paid by the assuming insurer; or

(2) Where the assuming insurer, with the consent of the direct insured or insureds, has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in full and complete substitution for the obligations of the ceding insurer to such payees.

(b) Upon request of the Commissioner an insurer shall promptly inform the Commissioner in writing of the cancellation or any other material change of any of its reinsurance treaties or arrangements.

68 Del. Laws, c. 58, § 5; 72 Del. Laws, c. 405, § 1.;



§ 915. Rules and regulations

The Commissioner may adopt rules and regulations implementing the provisions of this law.

68 Del. Laws, c. 58, § 6; 78 Del. Laws, c. 364, § 5.;



§ 916. Reinsurance agreements affected

78 Del. Laws, c. 364 shall apply to all cessions after July 27, 2012, under reinsurance agreements that have an inception, anniversary or renewal date after January 27, 2013.

78 Del. Laws, c. 364, § 6.;









CHAPTER 11. ASSETS AND LIABILITIES

Subchapter I Assets

§ 1101. "Assets" defined

In any determination of the financial condition of an insurer, there shall be allowed as assets only such assets as are owned by the insurer and which consist of:

(1) Cash in the possession of the insurer or in transit under its control, and including the true balance of any deposit in a solvent bank or trust company;

(2) Investments, securities, properties and loans acquired or held in accordance with this title, and in connection therewith the following items:

a. Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest;

b. Declared and unpaid dividends on stock and shares, unless such amount has otherwise been allowed as an asset;

c. Interest due or accrued upon a collateral loan in an amount not to exceed 1 year's interest thereon;

d. Interest due or accrued on deposits in solvent banks and trust companies, and interest due or accrued on other assets, if such interest is in the judgment of the Commissioner a collectible asset;

e. Interest due or accrued on a mortgage loan in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal;

f. Rent due or accrued on real property if such rent is not in arrears for more than 3 months, and rent more than 3 months in arrears if the payment of such rent be adequately secured by property held in the name of the tenant and conveyed to the insurer as collateral;

g. The unaccrued portion of taxes paid prior to the due date on real property;

(3) Premium notes, policy loans, and other policy assets and liens on policies and certificates of life insurance and annuity contracts and accrued interest thereon in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy;

(4) The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer;

(5) Premiums in the course of collection, other than for life insurance, not more than 3 months past due, less commissions payable thereon. The foregoing limitation shall not apply to premiums payable directly or indirectly by the United States government or by any of its instrumentalities;

(6) Installment premiums other than life insurance premiums to the extent of the unearned premium reserve carried on the policy to which premiums apply;

(7) Notes and like written obligations not past due, taken for premiums other than life insurance premiums, on policies permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon;

(8) The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer and which reinsurance is authorized under § 910 of this title;

(9) Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance treaty;

(10) Deposits or equities recoverable from underwriting associations, syndicates and reinsurance funds, or from any suspended banking institution, to the extent deemed by the Commissioner available for the payment of losses and claims and at values to be determined by him/her;

(11) All assets, whether or not consistent with the provisions of this section, as may be allowed pursuant to the annual statement form approved by the Commissioner for the kinds of insurance to be reported upon therein;

(12) As to a title insurer, its title plant and equipment reasonably necessary for conduct of its abstract or title insurance business;

(13) Electronic and mechanical data processing machines and related equipment are allowed as prescribed in the NAIC Accounting Practices and Procedures Manual;

(14) Other assets, not inconsistent with this section, deemed by the Commissioner to be available for the payment of losses and claims at values to be determined by him/her.

18 Del. C. 1953, § 1101; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 214, §§ 1-3.;



§ 1102. Assets not allowed

In addition to assets impliedly excluded by § 1101 of this title, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

(1) Trade names and other like intangible assets;

(2) Advances to officers (other than policy loans) whether secured or not, and advances to employees, agents and other persons on personal security only;

(3) Stock of such insurer, owned by it, or any equity therein or loans secured thereby, or any proportionate interest in such stock acquired or held through the ownership by such insurer of an interest in another firm, corporation or business unit;

(4) Furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature and supplies (other than data processing, recordkeeping and accounting systems authorized under § 1101(13) of this title) and except in the case of title insurers such materials and plants as the insurer is expressly authorized to invest in under § 1322 of this title; and except, in the case of any insurer, such personal property as the insurer is permitted to hold pursuant to Chapter 13 of this title, or which is reasonably necessary for the maintenance and operation of real estate lawfully acquired and held by the insurer other than real estate used by it for home office, branch office and similar purposes;

(5) The amount, if any, by which the aggregate book value of investments as carried in the ledger assets of the insurer exceeds the aggregate value thereof as determined under this title;

(6) With respect to an insurance division of a bank or trust company established pursuant to § 767(a) of Title 5, any assets of the bank or trust company other than those entered on the separate and distinct financial records of such division.

18 Del. C. 1953, § 1102; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, § 21; 74 Del. Laws, c. 214, § 4.;

§ 1102A Bank insurance department or division distinct from bank.

The assets of any insurance department or division of a bank or trust company established pursuant to § 767(a) of Title 5 shall be liable for and applicable to the payment and satisfaction of the liabilities, obligations and expenses of such insurance department or division only. The liabilities, obligations and expenses of any such insurance department or division shall be applied against and paid and satisfied solely out of the assets of such insurance department or division.

67 Del. Laws, c. 223, § 22.;



§ 1102A. Bank insurance department or division distinct from bank

The assets of any insurance department or division of a bank or trust company established pursuant to § 767(a) of Title 5 shall be liable for and applicable to the payment and satisfaction of the liabilities, obligations and expenses of such insurance department or division only. The liabilities, obligations and expenses of any such insurance department or division shall be applied against and paid and satisfied solely out of the assets of such insurance department or division.

67 Del. Laws, c. 223, § 22.;






Subchapter II Liabilities and Reserves

§ 1103. Liabilities, in general

In any determination of the financial condition of an insurer, capital stock and liabilities to be charged against its assets shall include:

(1) The amount of its capital stock outstanding, if any, or capital account required by § 511(a) of this title;

(2) The amount, estimated consistent with the provisions of this title, necessary to pay all of its unpaid losses and claims incurred on or prior to the date of statement, whether reported or unreported, together with the expenses of adjustment or settlement thereof;

(3) With reference to life insurance policies and annuity contracts, and disability and accidental death benefits in or supplemental thereto:

a. The amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted pursuant to this title which are applicable thereto;

b. Reserves for disability benefits, for both active and disabled lives;

c. Reserves for accidental death benefits;

d. Any additional reserves which may be required by the Commissioner consistent with applicable customary and general practice in insurance accounting;

(4) As to health insurance policies, the reserves required under § 1108 of this title;

(5) With reference to insurance other than specified in subdivisions (3) and (4) above, and other than title insurance, the amount of the unearned premium reserves computed in accordance with this subchapter;

(6) Taxes, expenses and other obligations due or accrued at the date of the statement;

(7) With respect to an insurance division of a bank or trust company established pursuant to § 767(a) of Title 5, only those liabilities enumerated in this section which are entered on the separate and distinct financial records of such department or division.

18 Del. C. 1953, § 1103; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, §§ 23, 24.;



§ 1104. Reserves of domestic insurers transacting business in foreign countries only

A domestic insurer transacting insurance in foreign countries only, and not transacting insurance in any state as defined in § 103 of this title, may calculate its reserves on insurance written in each foreign jurisdiction in accordance with the reserve standards required by such jurisdiction; and negotiation and issuance of insurance on subjects of insurance resident, located or to be performed in such foreign jurisdiction, and changes in, communications concerning, and collection of premiums on insurance so issued shall not be deemed to constitute the transaction of insurance in any such state.

18 Del. C. 1953, § 1104; 56 Del. Laws, c. 380, § 1.;



§ 1105. Disallowance of "wash" transactions

(a) The Commissioner shall disallow as an asset or as a credit against liabilities any reinsurance found by him/her after a hearing thereon to have been arranged for the purpose principally of deception as to the ceding insurer's financial condition as at the date of any financial statement of the insurer. Without limiting the general purport of the foregoing provision, reinsurance of any substantial part of the insurer's outstanding risks contracted for in fact within 4 months prior to the date of any such financial statement and cancelled in fact within 4 months after the date of such statement, or reinsurance under which the reinsurer bears no substantial insurance risk or chance of net loss to itself, shall prima facie be deemed to have been arranged principally for the purpose of deception.

(b) The Commissioner shall disallow as an asset any deposit, funds or other assets of the insurer found by him/her after a hearing thereon:

(1) Not to be in good faith the property of the insurer; and

(2) Not freely subject to withdrawal or liquidation by the insurer at any time for the payment or discharge of claims or other obligations arising under its policies; and

(3) To be resulting from arrangements made principally for the purpose of deception as to the insurer's financial condition as at the date of any financial statement of the insurer.

(c) The Commissioner may suspend or revoke the certificate of authority of any insurer which has knowingly been a party to any such deception or attempt thereat.

18 Del. C. 1953, § 1105; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1106. Unearned premium reserve

(a) As to property, casualty and surety insurance the insurer shall maintain an unearned premium reserve on all policies in force.

(b) Except as provided in § 1107 of this title as to marine and transportation risks, the unearned premium shall be equal to the unearned portion of gross premiums in force (after deduction of applicable reinsurance in solvent insurers) computed on an annual, monthly or more frequently pro rata basis.

18 Del. C. 1953, § 1106; 56 Del. Laws, c. 380, § 1.;



§ 1107. Unearned premium reserve for marine and transportation insurance

As to marine and transportation insurance, the entire amount of premiums on trip risks not terminated shall be deemed unearned, and the Commissioner may require the insurer to carry a reserve equal to 100% of premiums on trip risks written during the month ended as of the date of statement.

18 Del. C. 1953, § 1107; 56 Del. Laws, c. 380, § 1.;



§ 1108. Health insurance policy reserves

For all health insurance policies the insurer shall maintain an active life reserve which shall place a sound value on its liabilities under such policies and be not less than the reserve according to appropriate standards set forth in regulations issued by the Commissioner and, in no event, less in the aggregate than the pro rata gross unearned premiums for such policies.

18 Del. C. 1953, § 1108; 56 Del. Laws, c. 380, § 1.;



§ 1109. Title insurance reserves

In addition to an adequate reserve as to outstanding losses as required under § 1103 of this title, a title insurer shall maintain a guaranty fund or unearned premium reserve of not less than an amount computed as follows:

(1) Ten percent of the total amount of the risk portion of premiums written in the calendar year for title insurance contracts shall be assigned originally to the reserve;

(2) During each of the 20 years next following the year in which the title insurance contract was issued, the reserve applicable to the contract may be reduced by 5% of the original amount of such reserve.

18 Del. C. 1953, § 1109; 56 Del. Laws, c. 380, § 1.;



§ 1110. Mortgage guaranty contingency reserve

Casualty or surety insurers insuring real property mortgage lenders against loss by reason of nonpayment of the mortgage indebtedness by the borrower shall maintain a contingency reserve for the protection of policyholders against the effects of adverse economic cycles.

18 Del. C. 1953, § 1110; 56 Del. Laws, c. 380, § 1; 74 Del. Laws, c. 214, § 5.;






Subchapter III Life Insurance Reserves

§ 1111. Valuation for reserves

(a) The Commissioner shall annually value or cause to be valued the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer doing business in this State, except that in the case of an alien insurer such valuation shall be limited to its insurance transactions in the United States, and may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest and methods (net level premium method or other) used in the calculation of such reserves. In calculating such reserves, he/she may use group methods and approximate averages for fractions of a year or otherwise.

(b) In lieu of the valuation of the reserves herein required of any foreign or alien insurer, the Commissioner may accept any valuation made or caused to be made by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard provided in this subchapter and if the official of such state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the Commissioner when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

(c)(1) General. — Every life insurance company doing business in this State shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this State. The Commissioner by regulation shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(2) Actuarial analysis of reserves and assets supporting such reserves. —

a. Every life insurance company, except exempted by or pursuant to regulation, shall also annually include in the opinion required by subsection (c)(1) of this section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Commissioner by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

b. The Commissioner may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this subsection.

(3) Requirement for opinion under subsection (c)(2). — Each opinion required by subsection (c)(2) of this section shall be governed by the following provisions:

a. A memorandum, in form and substance acceptable to the Commissioner as specified by regulation, shall be prepared to support each actuarial opinion.

b. If the insurance company fails to provide a supporting memorandum at the request of the Commissioner within a period specified by regulation or the Commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the Commissioner, the Commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the Commissioner.

(4) Requirement for all opinions. — Every opinion required by this subsection shall be governed by the following provisions:

a. The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1994.

b. The opinion shall apply to all business in force, including individual and group health insurance plans, in form and substance acceptable to the Commissioner as specified by regulation.

c. The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the Commissioner may by regulation prescribe.

d. In the case of an opinion required to be submitted by a foreign or alien company, the Commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the Commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this State.

e. For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in such regulations.

f. Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person (other than the insurance company and the Commissioner) for any act, error, omission, decision or conduct with respect to the actuary's opinion.

g. Disciplinary action by the Commissioner against the company or the qualified actuary shall be defined in regulations by the Commissioner.

h. Any memorandum in support of the opinion, and any other material provided by the company to the Commissioner in connection therewith, shall be kept confidential by the Commissioner and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by regulations promulgated hereunder; provided however, that the memorandum or other material may otherwise be released by the Commissioner with the written consent of the company or to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the Commissioner for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

(d) The Commissioner may vary the standards of interest and mortality in particular cases of invalid lives and other extra hazards.

(e) Any insurer which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided may, with the approval of the Commissioner, adopt any lower standard of valuation, but not lower than the minimum herein provided; provided however, that, for the purposes of this subsection, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by subsection (c) of this section shall not be deemed to be the adoption of a higher standard of valuation.

(f) This section shall not apply to domestic insurers operating on the assessment plan.

18 Del. C. 1953, § 1111; 56 Del. Laws, c. 380, § 1; 69 Del. Laws, c. 364, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 1112. Minimum valuation standards for policies issued prior to operative date of the Standard Nonforfeiture Law

(a) This section shall apply to only those policies and contracts issued before the operative date of the Standard Nonforfeiture Law, § 2929 of this title.

(b) The legal minimum standard for the valuation of life insurance contracts issued before January 1, 1932, shall be the method and basis of valuation applied by this State prior to March 30, 1943, in the valuation of such contracts, and for life insurance contracts issued on and after January 1, 1932, shall be the 1 year preliminary term method of valuation, except as hereinafter modified, on the basis of the American Experience Table of Mortality with interest at 31/2% per annum.

(c) If the premium charged for term insurance under a limited payment life preliminary term policy providing for the payment of all premiums thereon in less than 20 years from the date of the policy, or under an endowment preliminary term policy, exceeds that charged for like insurance under 20 payment life preliminary term policies of the same insurer, the reserve thereon at the end of any year, including first, shall not be less than the reserve on a 20 payment life preliminary term policy issued in the same year and at the same age, together with an amount which shall be equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium payment period, equal to the difference between the value at the end of such period of such a 20 payment life preliminary term policy and the full net level premium reserve at such time of such a limited payment life or endowment policy. The premium payment period is the period during which premiums are concurrently payable, under such 20 payment life preliminary term policy and such limited payment life or endowment policy.

(d) Policies issued on the preliminary term method shall contain a clause specifying that the reserve thereon shall be computed in accordance with the modified preliminary term method of valuation provided for herein.

(e) Except as otherwise provided in paragraph (2) of subsection (b) of § 1113 of this title for group annuity and pure endowment contracts, the legal minimum standard for the valuation of annuities issued on and after January 1, 1932, shall be McClintock's Table of Mortality Among Annuitants with interest at 4% per annum; however:

(1) For annuities and pure endowments purchased under group annuity and pure endowment contracts the legal minimum standard may, at the option of the insurer, be the 1971 Group Annuity Mortality Table or any modification of such table approved by the Commissioner, with interest at 5% per annum; and

(2) Annuities deferred 10 or more years and written in connection with life insurance shall be valued on the same basis as that used in computing the consideration or premiums therefor, or upon any higher standard at the option of the insurer.

(f) Reserves for all such policies and contracts may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this section.

18 Del. C. 1953, § 1112; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 92, § 1; 62 Del. Laws, c. 348, § 1.;



§ 1113. Minimum valuation standards for policies issued after operative date of the Standard Nonforfeiture Law

(a) This section shall apply to only those policies and contracts issued on or after the operative date of the Standard Nonforfeiture Law, § 2929 of this title, except as otherwise provided in paragraphs (2) and (3) of subsection (b) of this section for group annuity and pure endowment contracts issued prior to such operative date.

(b)(1) Except as otherwise provided in paragraphs (2) and (3) of this subsection, the minimum standard for the valuation of all policies and contracts to which this section applies shall be the Commissioner's reserve valuation methods defined in subsections (c), (d) and (g) of this section, 3 1/2% interest, or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after June 21, 1973, 4% interest for such policies issued prior to July 8, 1980, and 4 1/2% interest for such policies issued on or after July 8, 1980, and the following tables:

a. For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies — the Commissioners 1941 Standard Ordinary Mortality Table for such policies issued prior to the operative date of subsection (e) of § 2929 of this title; the Commissioners 1958 Standard Ordinary Mortality Table for such policies issued on or after the operative date of subsection (e) of the Standard Nonforfeiture Law for Life Insurance as amended and prior to the operative date of subsection (g) of the Standard Nonforfeiture Law for Life Insurance as amended, provided that for any category of such policies issued on female risks, all modified net premiums and present values referred to in this section may be calculated according to an age not more than 6 years younger than the actual age of the insured; and for such policies issued on or after the operative date of subsection (g) of the Standard Nonforfeiture Law for Life Insurance as amended:

1. The Commissioners 1980 Standard Ordinary Mortality Table; or

2. At the election of the insurer for any 1 or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with 10-Year Select Mortality Factors; or

3. Any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies;

b. For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies — the 1941 Standard Industrial Mortality Table for such policies issued prior to the operative date of § 2929(d)(2) of this title, and for such policies issued on or after such operative date the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies;

c. For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies — the 1937 Standard Annuity Mortality Table or, at the option of the insurer, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the Commissioner;

d. For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such contracts — either:

(i) The Group Annuity Mortality Table for 1951 or any modification of such table approved by the Commissioner; or

(ii) At the option of the insurer, the 1971 Group Annuity Mortality Table or any modification of such table approved by the Commissioner in which event 5% interest shall be used in determining the minimum standard for the valuation of such contracts; or

(iii) At the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

e. For total and permanent disability benefits in or supplementary to ordinary policies or contracts — for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 and 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either such tables or, at the option of the company, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies;

f. For accidental death benefits in or supplementary to policies — for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies; for policies issued on or after January 1, 1961, and prior to January 1, 1966, either such table or, at the option of the insurer, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies;

g. For group life insurance, life insurance issued on the substandard basis and other special benefits — such tables as may be approved by the Commissioner.

(2) Except as provided in paragraph (3) of this subsection, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this paragraph, as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, shall be the Commissioners reserve valuation methods defined in subsections (c) and (d) of this section and the following tables and interest rates:

a. For individual annuity and pure endowment contracts issued prior to July 8, 1980, excluding any disability and accidental death benefits, in such contracts — the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the Commissioner, and 6% interest for single premium immediate annuity contracts, and 4% interest for all other individual annuity and pure endowment contracts;

b. For individual single premium immediate annuity contracts issued on or after July 8, 1980, excluding any disability and accidental death benefits in such contracts — the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the Commissioner, and 7 1/2% interest;

c. For individual annuity and pure endowment contracts issued on or after July 8, 1980, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts — the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the Commissioner, and 5 1/2% interest for single premium deferred annuity and pure endowment contracts and 4 1/2% interest for all other such individual annuity and pure endowment contracts;

d. For all annuities and pure endowments purchased prior to July 8, 1980, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts — the 1971 Group Annuity Mortality Table, or any modification of this table approved by the Commissioner, and 6% interest;

e. For all annuities and pure endowment purchased on or after July 8, 1980, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts — the 1971 Group Annuity Mortality Table or any group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the Commissioner, and 7 1/2% interest.

After June 21, 1973, any insurer may file with the Commissioner a written notice of its election to comply with this paragraph after a specified date before January 1, 1979, which shall be the operative date of this paragraph for such insurer, provided that an insurer may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no such election, the operative date of this paragraph for such insurer shall be January 1, 1979.

(3)a. The interest rates used in determining the minimum standard for the valuation of: (i) All life insurance policies issued in a particular calendar year, on or after the operative date of subsection (g) of the Standard Nonforfeiture Law for Life Insurance, (ii) all individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1984, (iii) all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1984, under group annuity and pure endowment contracts, and (iv) the net increase, if any, in a particular calendar year after January 1, 1984, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in this paragraph.

b.1. The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of 1 percent:

(i) For life insurance,

I = .03 + W (R1 - .03) + W (R2 - .09);

2

(ii) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement option,

I = .03 + W (R - .03)

where R1 is the lesser of R and .09,

where R2 is the greater of R and .09,

where R is the reference interest rate defined in this paragraph, a W is the weighting factor defined in this paragraph;

(iii) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in (ii) above, the formula for life insurance stated in (i) above shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years and the formula for single premium immediate annuities stated in (ii) above shall apply to annuities and guaranteed interest contracts with guarantee duration of 10 years or less;

(iv) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in (ii) above shall apply;

(v) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in (ii) above shall apply.

2. However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of 1 percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) shall be determined for each subsequent calendar year regardless of when subsection (g) of the Standard Nonforfeiture Law for Life Insurance becomes operative.

c. The weighting factors referred to in the formulas stated above are given in the following tables:

1. Weighting factors for life insurance:

Guarantee duration Weighting

10 or less .50

More than 10, but not more than 20 .45

More than 20 .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

2. Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

3. Weighting factors for other annuities and for guaranteed interest contracts, except as stated in (ii) above, shall be as specified in tables (I), (II) and (III) below, according to the rules and definitions in (IV), (V) and (VI) below:

(I) For annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee Weighting factor

duration for plan type

(years) A  B  C

5 or less: .80  .60  .50

More than 5, but not more than 10: .75  .60  .50

More than 10, but not more than 20: .65  .50  .45

More than 20: .45  .35  .35

(II) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in (I) above increased by:

(III) For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) which do not guarantee interest on considerations received more than 1 year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in (I) or derived in (II) increased by:

(IV) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(V) Plan type as used in the above tables is defined as follows:

Plan Type A: At any time policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer or (2) without such adjustment but in installments over 5 years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted.

Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only (1) with adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over 5 years or more, or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than 5 years.

Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than 5 years either (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(VI) An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this subsection, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

d. The reference interest rate referred to in subparagraph b. of this paragraph shall be defined as follows:

1. For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average — Monthly Average Corporates, as published by Moody's Investors Service, Inc.

2. For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average — Monthly Average Corporates, as published by Moody's Investors Service, Inc.

3. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in 2. above, with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average — Monthly Average Corporates, as published by Moody's Investors Service, Inc.

4. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in 2. above, with guarantee duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average — Monthly Average Corporates, as published by Moody's Investors Service, Inc.

5. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average — Monthly Average Corporates, as published by Moody's Investors Service, Inc.

6. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in 2. above, the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average — Monthly Average Corporates, as published by Moody's Investors Service, Inc.

e. In the event that Moody's Corporate Bond Yield Average — Monthly Average Corporates, as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the Commissioner, may be substituted.

(c) Except as otherwise provided in subsections (d) and (g) of this section, reserves according to the Commissioner's reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and in excess of (1) over (2), as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of 1 per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such net level annual premium shall not exceed the net level annual premium of the 19-year premium whole life plan for insurance for the same amount at an age 1 year higher than the age at issue of such policy;

(2) A net 1-year term premium for such benefits provided for in the first policy year.

Provided, that for any life insurance issued on or after January 1, 1987, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the Commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in subsection (g) of this section, be the greater of the reserve as of such policy anniversary calculated as described in the preceding paragraph and the reserve as of such policy anniversary calculated as described in that paragraph, but with: (i) The value defined in subparagraph (1) of that paragraph being reduced by 15 percent of the amount of such excess first year premium; (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date; (iii) the policy being assumed to mature on such date as an endowment; and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in paragraphs (2) and (3) of subsection (b) of this section shall be used.

Reserves according to the Commissioner's reserve valuation method for: (i) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; (ii) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under § 408 of the Internal Revenue Code [26 U.S.C. § 408], as now or hereafter amended; (iii) disability and accidental death benefits in all policies and contracts; and (iv) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of the preceding paragraphs of this subsection, except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.

(d)(1) This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under § 408 of the Internal Revenue Code [26 U.S.C. § 408], as now or hereafter amended.

(2) Reserves according to the Commissioner's annuity reserve valuation method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(e)(1) In no event shall an insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after the effective date of this section, be less than the aggregate reserves calculated in accordance with the methods set forth in subsections (c), (d), (g) and (h) of this section and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

(2) In no event shall the aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by subsection (c) of this section.

(f) Reserves for any category of policies, contracts or benefits as established by the Commissioner may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

(g) If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this subsection are those standards stated in paragraphs (1) and (3) of subsection (b) of this section.

Provided, that for any life insurance policy issued on or after January 1, 1987, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this subsection shall be applied as if the method actually used in calculating the reserve for such policy were the method described in subsection (c) of this section, ignoring the second paragraph of subsection (c) of this section. The minimum reserve at each policy anniversary of such policy shall be the greater of the minimum reserve calculated in accordance with subsection (c) of this section, including the second paragraph of that subsection, and the minimum reserve calculated in accordance with this subsection.

(h) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in subsections (c), (d) and (g) of this section, the reserves which are held under any such plan must: (1) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and (2) be computed by a method which is consistent with the principles of this standard valuation law; as determined by regulations promulgated by the Commissioner.

18 Del. C. 1953, § 1113; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 92, §§ 1-4; 62 Del. Laws, c. 348, §§ 2-13; 64 Del. Laws, c. 55, §§ 1-12; 69 Del. Laws, c. 364, § 3.;



§ 1114. Reduction on premiums

(a) Any reduction in minimum reserves effected by any above provision of this subchapter after June 30, 1973, which results in increased availability to insurance companies of funds for investment or expenditure under this title, shall be applied toward a pro rata reduction in premiums for all policyholders of said companies affected by this subchapter.

(b) The Insurance Commissioner is authorized to promulgate such rules and regulations as necessary to carry this provision into effect.

18 Del. C. 1953, § 1113A; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 92, § 7.;






Subchapter IV Valuation of Assets

§ 1115. Valuation of bonds

(a) All bonds or other evidences of debt having a fixed term and rate of interest held by an insurer may, if amply secured and not in default as to principal or interest, be valued as follows:

(1) If purchased at par, at the par value;

(2) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or in lieu of such method, according to such accepted method of valuation as is approved by the Commissioner;

(3) Purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage or express charges paid in the acquisition of such securities;

(4) Unless otherwise provided by valuation established or approved by the Commissioner, no such security shall be carried at above the call price for the entire issue during any period within which the security may be so called.

(b) Notwithstanding any other provision of this section, no bond or other evidence of debt shall be valued in excess of the value established by the National Association of Insurance Commissioners' Security Valuation Office.

18 Del. C. 1953, § 1114; 56 Del. Laws, c. 380, § 1; 69 Del. Laws, c. 92, § 4.;



§ 1116. Valuation of other securities

(a) Securities, other than those referred to in § 1115 of this title, held by an insurer shall be valued, in the discretion of the Commissioner, at their market value, or at their appraised value, or at prices determined by the Commissioner as representing their fair market value.

(b) Preferred or guaranteed stocks or shares while paying full dividends may be carried at a fixed value in lieu of market value, at the discretion of the Commissioner and in accordance with such method of computation as he/she may approve.

(c) Notwithstanding any other provision of this section, securities shall be valued at prices established by the Securities Valuation Office of the National Association of Insurance Commissioners and in accordance with procedures established by the National Association of Insurance Commissioners.

18 Del. C. 1953, § 1115; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 39; 68 Del. Laws, c. 48, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1117. Valuation of property

(a) Real property acquired pursuant to a mortgage loan or contract for sale, in the absence of a recent appraisal deemed by the Commissioner to be reliable, shall not be valued at an amount greater than the unpaid principal of the defaulted loan or contract plus interest due and accrued at the date of such acquisition, together with any taxes and expenses paid or incurred in connection with such acquisition, and the cost of improvements thereafter made by the insurer and any amounts thereafter paid by the insurer on assessments levied for improvements in connection with the property.

(b) Real property owned by an insurer shall be valued at cost plus capital improvements less depreciation. Such a value shall not be in excess of the NAIC accounting practices and procedures manual valuation nor in excess of fair market value as determined by a recent appraisal acceptable to the Commissioner. If the valuation is based on an appraisal more than 3 years old, the Commissioner may require a new appraisal to determine fair market value.

18 Del. C. 1953, § 1116; 56 Del. Laws, c. 380, § 1; 69 Del. Laws, c. 92, § 5.;



§ 1118. Valuation of purchase money mortgages

Purchase money mortgages on real property referred to in subsection (a) of § 1117 of this title shall be valued in an amount not exceeding the acquisition cost of the real property covered thereby or 90% of the fair value of such real property, whichever is less.

18 Del. C. 1953, § 1117; 56 Del. Laws, c. 380, § 1.;






Subchapter V Property and Casualty Actuarial Opinion Law

§ 1119. Title

This subchapter shall be known as the "Property and Casualty Actuarial Opinion Law of 2011."

78 Del. Laws, c. 57, § 1.;



§ 1120. Actuarial opinion of reserves and supporting documentation

(a) This section shall become operative January 1, 2013.

(b) Every property and casualty insurance company doing business in Delaware, unless otherwise exempted by the Commissioner, shall annually submit to the Department of Insurance the opinion of an appointed actuary entitled "Statement of Actuarial Opinion." This opinion shall be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions.

(c) Every property and casualty insurance company domiciled in Delaware that is required to submit a Statement of Actuarial Opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and shall be considered as a document supporting the actuarial opinion required in subsection (b) of this section.

(d) A company licensed but not domiciled in Delaware shall provide the actuarial opinion summary upon request.

(e) An actuarial report and underlying workpapers as required by the appropriate NAIC Property and Casualty Annual Statement Instructions shall be prepared to support each actuarial opinion.

(f) If the insurance company fails to provide a supporting actuarial report and/or workpapers at the request of the Commissioner or the Commissioner determines that the supporting actuarial report or workpapers provided by the insurance company are otherwise unacceptable to the Commissioner, the Commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or workpapers.

(g) The appointed actuary shall not be liable for damages to any person (other than the insurance company and the Commissioner) for any act, error, omission, decision or conduct with respect to the actuary's opinion, except in cases of fraud or wilful misconduct on the part of the appointed actuary.

78 Del. Laws, c. 57, § 1.;



§ 1121. Confidentiality

(a) The Statement of Actuarial Opinion shall be provided with the annual statement in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and shall be treated as a public document.

(b)(1) Documents, materials or other information in the possession or control of the Department of Insurance that are considered an actuarial report, workpapers or actuarial opinion summary provided in support of the opinion, and any other material provided by the company to the Commissioner in connection with the actuarial report, workpapers or actuarial opinion summary, shall be confidential by law and privileged, and, in accordance with § 10002(l)(2) of Title 29 shall be deemed to not be public records for purposes of the Delaware Freedom of Information Act [Chapter 100 of Title 29], shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(2) This provision shall not be construed to limit the Commissioner's authority to release the documents to the Actuarial Board for Counseling and Discipline (ABCD) so long as the material is required for the purpose of professional disciplinary proceedings and that the ABCD establishes procedures satisfactory to the Commissioner for preserving the confidentiality of the documents, nor shall this section be construed to limit the Commissioner's authority to use the documents, materials or other information in furtherance of any regulatory or legal action brought as part of the Commissioner's official duties.

(c) Neither the Commissioner nor any person who received documents, materials or other information while acting under the authority of the Commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection (b) of this section.

(d) In order to assist in the performance of the Commissioner's duties, the Commissioner:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (b) of this section with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal and international law-enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the documents, material or other information and has the legal authority to maintain confidentiality;

(2) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory and law-enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any documents, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the documents, material or information; and

(3) May enter into agreements governing sharing and use of information consistent with subsections (b) to (d) of this section.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the Commissioner under this section or as a result of sharing as authorized in subsection (d) of this section.

78 Del. Laws, c. 57, § 1; 78 Del. Laws, c. 382, § 1.;









CHAPTER 13. INVESTMENTS

§ 1301. Scope of chapter

Except as to § 1329 of this title, this chapter applies to domestic insurers only.

18 Del. C. 1953, § 1301; 56 Del. Laws, c. 380, § 1.;



§ 1302. Eligible investments

(a) Insurers shall invest in or lend their funds on the security of, and shall hold as invested assets, only eligible investments as prescribed in this chapter.

(b) Any particular investment held by an insurer on November 1, 1968, which was a legal investment at the time it was made, and which the insurer was legally entitled to possess immediately prior to such date, shall be deemed to be an eligible investment.

(c) An investment qualified, in whole or in part, for acquisition or holding as an eligible investment may be qualified or requalified at the time of acquisition or at a later date, in whole or in part, under any section of this chapter, if the relevant conditions contained in the section are satisfied at the time of qualification or requalification. In order for an investment, subsequent to the time of its acquisition, to be qualified or requalified, prior written approval of the Commissioner must be obtained.

(d) Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount required to be shown on the statutory balance sheet of the insurer most recently required to be filed with the Commissioner or as shown by a current financial statement resulting from merger of another insurer, bulk reinsurance, or change in capitalization. For purposes of computing any limitation based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amount of the liability recorded on its statutory balance sheet for:

(1) The return of acceptable collateral received in a reverse repurchase transaction or a securities lending transaction;

(2) Cash received in a dollar roll transaction; and

(3) The amount reported as borrowed money in the most recently filed financial statement, to the extent not included in paragraphs (1) and (2) of this subsection.

(e) An insurer shall not invest in:

(1) Corporate obligations under § 1308 (c)(5) of this title;

(2) Bonds, notes or other evidences of indebtedness secured by second mortgages or deeds of trust under § 1323(a) of this title;

(3) Participations under § 1323(e) of this title;

(4) Secured obligations of institutions under § 1331 of this title; or

(5) Production payments under § 1332 of this title;

Unless such insurer possesses unimpaired capital and surplus (contributed and assigned) of not less than $7,500,000 (as shown by the insurer's annual statement as of December 31 next preceding the date of acquisition), which amount shall be invested in investments permitted under this chapter other than those specified in this subsection or § 1320 (miscellaneous investments) of this title.

18 Del. C. 1953, § 1302; 56 Del. Laws, c. 380, § 1; 63 Del. Laws, c. 363, § 19; 70 Del. Laws, c. 108, §§ 1, 2; 71 Del. Laws, c. 202, §§ 1, 2.;



§ 1303. General qualifications

(a) No security or investment, other than real and personal property acquired under § 1324 (real estate) of this title, shall be eligible for acquisition, unless it is interest bearing or interest accruing or entitled to dividends or is otherwise income earning, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon. A debt security will be considered to be income earning where, although bearing no fixed or contingent interest, it is issued at a discount and contains a specific maturity date on which redemption is to be made at a stated value. Stocks will be considered income earning although dividends are currently not being paid. Nothing in this section shall prohibit an insurer from giving or receiving a participating interest in a bond, note or other evidence of indebtedness acquired by such insurer under § 1323 of this title, or the acquisition by an insurer of warrants, options or similar rights to acquire securities if:

(1) The acquisition of such securities would then be permitted by this chapter (other than § 1320 of this title); or

(2) Such warrants, options or similar rights are acquired in connection with an investment otherwise permitted by this chapter.

(b) No security or investment shall be eligible for purchase at a price above its fair value or market value.

(c) Nothing in this chapter shall prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend or as a lawful distribution of assets, or upon a debt or judgment, or under a lawful and bona fide agreement of bulk reinsurance, merger or consolidation, or if acquired by it through the exercise of warrants, options or similar rights to acquire securities received by it in accordance with this chapter. Nothing in this chapter shall prevent any insurer from entering into an agreement for the purpose of protecting the interests of the insurer in securities lawfully held by it, or for the purpose of reorganization of a corporation which issued securities so held, and from depositing such securities with a committee or depositaries appointed under such agreement, nor from accepting stock, bonds or other securities or other property which may be distributed pursuant to any such agreement, or to any plan of reorganization or arrangement; and no provision of this chapter shall prevent any insurer from acquiring or holding any property acquired in satisfaction of any debt previously contracted, or that shall be obtained by sale or foreclosure of any security held by it. Any security or property so acquired which is not otherwise an eligible investment under this chapter shall be disposed of pursuant to § 1325 of this title if real estate, or pursuant to § 1326 of this title if personal property or securities.

(d) Except as provided in § 1305(5) of this title, the limitations of this chapter shall apply to all investments described in § 77r-1 of Title 15 of the United States Code [15 U.S.C. § 77r-1].

(e) For purposes of the investment limitations of this chapter, investments made by an insurer shall include investments made by that insurer's investment subsidiary.

18 Del. C. 1953, § 1303; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 1, 2; 63 Del. Laws, c. 363, § 12; 68 Del. Laws, c. 177, § 1; 71 Del. Laws, c. 202, § 3.;



§ 1304. Authorization; record of investments

An insurer shall not make any investment or loan (other than policy loans or annuity contract loans of a life insurer) unless the same is authorized or approved by the insurer's board of directors or by a committee thereof charged with supervision of investments and loans. The insurer shall maintain a full record of each investment.

18 Del. C. 1953, § 1304; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 3.;



§ 1305. Diversification

An insurer shall invest in or hold as admitted assets categories of investments within applicable limits as follows only:

(1) One person. — An insurer shall not at any 1 time have any combination of investments in or loans upon the security of obligations, property or securities of any 1 person (other than its lawful subsidiary) aggregating over 10% of the insurer's assets. This shall not apply as to general obligations of the United States or of any state, or of Canada or any province thereof, or include policy loans made under § 1317 of this title.

(2) Voting stock. — An insurer may invest in and hold at any time not more than 50% of the outstanding voting stock of any corporation, except as to voting rights of preferred stock during periods of defaults of dividends. This restriction shall not apply to stock of a subsidiary of the insurer acquired under § 1313 of this title, or to controlling stock of an insurer acquired under § 1312(b) of this title. The cost of such investments in any 1 corporation shall not exceed 3% of the insurer's assets. The aggregate value of all stock acquired and held under this section shall not exceed 40% of the insurer's assets.

(3) Stocks. —

a. A life insurer shall not:

1. Invest in any stocks under §§ 1311 (common stocks), 1312(a) (insurance stocks), and 1314 (common trust funds; mutual funds) of this title if the cost thereof, when added to the aggregate cost of all such investments then held by such insurer, would exceed 125% of its policyholders' surplus (as defined in § 511(a)(2) of this title), or hold at any 1 time investments under such sections having an aggregate market value exceeding 250% of such policyholders' surplus; and

2. Invest in any stocks under § 1310 (preferred and guaranteed stocks) of this title if the cost thereof, when added to the aggregate cost of all such stocks then held by such insurer, would exceed 20% of its assets, or hold at any 1 time stocks under such section having an aggregate market value exceeding 40% of its assets.

b. This provision shall not apply to stock of any controlled or subsidiary corporation under §§ 1312(b) and 1313 of this title.

c. The cost of such investments in any 1 corporation shall not exceed 3% of the insurer's assets.

(4) Mortgages. — An insurer shall not at any 1 time have more than 50% of its assets invested in obligations under § 1323 of this title, exclusive of that portion of such obligations guaranteed or insured by an agency of the United States government. The investment by an insurer in any 1 property shall not exceed 3% of the insurer's assets.

(5) Certain mortgage pools. — An insurer may invest in and hold at any time up to 50% of its assets in certificates or other instruments evidencing participating interests in mortgage loans or pools thereof issued by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation. The cost of such investment in any 1 mortgage pool shall not exceed 7% of the insurer's assets.

(6) Other specific limits. — Limits as to investments in the category of real estate shall be as provided in § 1324 of this title, and other specific limits, if any, shall apply as stated in sections dealing with other respective kinds of investments. Upon a request in writing the Commissioner may permit an insurer to invest an amount up to 5% in excess of any specific investment limitation if determined by the Commissioner to be a sound and prudent investment. Notwithstanding any other limitations contained herein, no investment in a single person other than an investment deemed eligible under § 1302(b) of this title or as provided in § 1313 of this title, shall exceed 50% of policyholders' surplus without the written approval of the Commissioner.

18 Del. C. 1953, § 1305; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 4-6; 60 Del. Laws, c. 347, § 1; 61 Del. Laws, c. 150, § 1; 63 Del. Laws, c. 363, §§ 1, 13; 68 Del. Laws, c. 261, §§ 1-5; 69 Del. Laws, c. 373, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 494, § 1.;



§ 1306. Public obligations

An insurer may invest in bonds or other evidences of indebtedness, not in default as to principal or interest, which are valid and legally authorized obligations issued, assumed or guaranteed by the United States or by any state thereof, or by Canada or any of the provinces thereof, or by any county, city town, village, municipality or district therein or by any political subdivision thereof or by a public instrumentality of 1 or more of the foregoing, and in any such obligations issued, assumed or guaranteed by the federal government of Mexico, if, by statutory or other legal requirements applicable thereto, such obligations are payable, as to both principal and interest, from (1) taxes levied or required to be levied upon all taxable property or all taxable income within the jurisdiction of such governmental unit, or from (2) adequate special revenues pledged or otherwise appropriated or by law required to be provided for the purpose of such payment; but not including any obligation payable solely out of special assessments on properties benefited by local improvements, unless adequate security is evidenced by the ratio of assessment to the value of the property or the obligation is additionally secured by an adequate guaranty fund required by law.

18 Del. C. 1953, § 1306; 56 Del. Laws, c. 380, § 1; 63 Del. Laws, c. 363, § 17.;



§ 1307. Obligations and stock of certain federal and international agencies

An insurer may invest in the obligations and/or stock where stated, issued, assumed or guaranteed by the following agencies of the government of the United States of America, or in which such government is a participant, whether or not such obligations are guaranteed by such government:

(1) Farm Loan Bank.

(2) Commodity Credit Corporation.

(3) Federal intermediate credit banks.

(4) Federal land banks.

(5) Central Bank for Cooperatives.

(6) Federal home loan banks, and stock thereof.

(7) Federal National Mortgage Association, and stock thereof.

(8) International Bank for Reconstruction and Development.

(9) Inter-American Development Bank.

(10) Asian Development Bank.

(11) African Development Bank.

(12) Any other similar agency of, or participated in by, the government of the United States of America and of similar financial quality.

18 Del. C. 1953, § 1307; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 158; 59 Del. Laws, c. 79, § 7; 66 Del. Laws, c. 20, § 1.;



§ 1308. Corporate obligations

(a) An insurer may invest any of its funds in obligations rated 1 or 2 by the SVO if they are issued, assumed or guaranteed by any solvent institution created or existing under the laws of the United States or Canada or of any state, district, province or territory thereof.

(b) An insurer may also invest any of its funds in any medium or lower grade obligations of any institution created or existing under the laws of the United States or Canada or of any state, district, province or territory thereof, provided, however, that:

(1) Without prior approval of the Commissioner, no insurer shall invest any of its funds in any medium grade or lower grade obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all medium grade and lower grade obligations then held by the insurer would exceed 20 percent of its admitted assets.

(2) Without the prior approval of the Commissioner, no insurer shall invest any of its funds in any lower grade obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all lower grade obligations then held by the insurer would exceed 10 percent of its admitted assets; provided, that no more than 3 percent of its admitted assets consists of obligations rated 5 or 6 by the Securities Valuation Office. In addition, without the Commissioner's prior approval, no insurers shall acquire any obligation rated 6 by the Securities Valuation Office and no more than 1 percent of its admitted assets may consist of obligations rated 6 by the Securities Valuation Office.

(3) Attaining the limit of any 1 category referred to in paragraph (2) of this subsection shall not preclude an insurer from investing any of its funds in obligations in other categories subject to the specific and multicategory limits. Nothing contained in this section shall prohibit an insurer from investing any of its funds in any obligation which it has committed to acquire if the insurer would have been permitted to invest any of its funds in that obligation pursuant to this section on that date on which such insurer committed to make such investment. For the purposes of determining limitations contained in this chapter, an insurer shall give appropriate recognition to any commitments to acquire investments. Notwithstanding the foregoing, an insurer may invest any of its funds in an obligation of an institution in which such insurer already has 1 or more investments, if such investment is made in order to protect an investment previously made in the obligations of such institution; provided, that such investment shall not exceed one-half of 1 percent of the insurer's admitted assets.

(c) An insurer may also invest any of its funds in obligations other than those permitted in subsections (a) or (b) of this section or those eligible for investment under § 1323 (real estate mortgages) of this title if they are issued, assumed or guaranteed by any solvent institution created or existing under the laws of the United States or Canada or of any state, district, province or territory thereof and are qualified under any of the following:

(1) Obligations which are secured by adequate collateral security and bear fixed interest, if during each of any 3, including either of the last 2, fiscal years of a period of not less than 3 nor more than 5 fiscal years next preceding the date of acquisition by such insurer, the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges, as defined in § 1309 of this title, shall have been not less than 11/4 times the total of its fixed charges for such year, or obligations which, at the date of acquisition by such insurer, are adequately secured and have investment qualities and characteristics wherein the speculative elements are not predominant. In determining the adequacy of collateral security not more than 1/3 of the total value of such required collateral shall consist of stock other than stock meeting the requirements of § 1310 (preferred or guaranteed stocks) of this title.

(2) Fixed interest-bearing obligations, other than those described in paragraph (1) of this section, or noninterest-bearing obligations issued at a discount and repayable at a stated value on a specific maturity date, if the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of 5 fiscal years next preceding the date of acquisition by such insurer shall have averaged per year not less than 1 1/2 times its average annual fixed charges applicable to such period and if during either of the last 2 years of such period such net earnings shall have been not less than 1 1/2 times its fixed charges for such year.

(3) Adjustment, income or other contingent interest obligations including, without limitation, variable or adjustable rate interest obligations if the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of 5 fiscal years next preceding the date of acquisition by the insurer have averaged per year not less than one and one-half times the sum of its average annual fixed charges and its average annual maximum contingent interest applicable to such period and if during either of the last 2 years of such period such net earnings have not been less than 1 1/2 times the sum of its fixed charges and maximum contingent interest for such year.

(4) Fixed interest-bearing obligations, other than those described in paragraphs (1) and (2) of this section, or noninterest-bearing obligations issued at a discount and repayable at a stated value on a specific maturity date, if (i) the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of 5 fiscal years next preceding the date of acquisition by such insurer shall have averaged per year not less than 11/4 times its average annual fixed charges applicable to such period and if during each of any 4 fiscal years of such period such net earnings shall have been not less than 11/4 times its fixed charges for such year, (ii) the net earnings of such institution available for its fixed charges during a period of not less than 7 nor more than 10 fiscal years next preceding the date of acquisition by such insurer shall have been such that for each of any 7 fiscal years of such period such net earnings shall have been not less than 11/4 times its fixed charges for such year, and (iii) the liquid assets of such institution shall have been not less than 105% of its liabilities (other than deferred income taxes, deferred investment tax credits, capital stock and surplus).

(5) Fixed interest-bearing obligations, other than those described in subdivisions (1), (2) and (4) of this section, or noninterest-bearing obligations issued at a discount and repayable at a stated value on a specific maturity date, if either: (i) The net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges during each of the 5 fiscal years next preceding the date of acquisition by such insurer shall have been not less than 125% of its fixed charges for such year, and (ii) the liquid assets of such institution as of the end of the fiscal year next preceding the date as of which determination thereof shall be made and as of the end of each of the 4 fiscal years next preceding such fiscal year shall have been not less than 95% of its liabilities (other than deferred income taxes, deferred investment tax credits, capital stock and surplus); or (i) the net earnings of the issuing, assuming or guaranteeing institution available for its fixed charges for a period of 5 fiscal years next preceding the date of acquisition by such insurer shall have averaged per year not less than 115% of its average annual fixed charges applicable to such period and during each of any 4 fiscal years of such period such net earnings shall have been not less than 115% of its fixed charges for such year and during any fiscal year of such 5-year period such net earnings shall have been not less than 105% of its fixed charges for such year, and (ii) the liquid assets of such institution as of the end of the fiscal year next preceding the date as of which determination thereof shall be made and as of the end of each of the 4 fiscal years next preceding such fiscal year shall have been not less than 105% of its liabilities (other than deferred income taxes, deferred investment tax credits, capital stock and surplus).

18 Del. C. 1953, § 1308; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 8-10; 63 Del. Laws, c. 363, §§ 2, 3; 70 Del. Laws, c. 108, § 3; 71 Del. Laws, c. 202, §§ 4-6.;



§ 1309. Corporate obligations; terms defined

(a) Certain terms used are defined for the purposes of this chapter as follows:

(1) "Obligations" includes bonds, debentures, notes and other evidences of indebtedness (whether or not liability for payment extends beyond the security therefor) as well as participation interests in any of the foregoing.

(2) "Institution" includes corporations, joint-stock associations, investment partnerships, business joint ventures and business trusts, statutory trusts or similar entities.

(3) "Net earnings available for fixed charges" means net income after deducting operating and maintenance expenses, taxes (other than federal, state and other income taxes), depreciation and depletion, but excluding extraordinary nonrecurring items of income or expense appearing in the regular financial statements of such institutions.

(4) "Fixed charges" includes interest on funded and unfunded debt, amortization of debt discount and rentals for leased properties, except that interest paid by a bank or trust company upon any deposit shall not be deemed a fixed charge of such institution.

(5) "Liquid assets" and "liabilities", as to the most recent fiscal year of an issuing, assuming or guaranteeing institution, shall be determined in reliance upon the latest regular financial statement of such institution prepared as of a date not more than 15 months prior to the date of acquisition of the obligations in question by an insurer and, as to any prior fiscal year of such institution, shall be determined in reliance upon the regular financial statement of such institution as of the close of the applicable fiscal year. If net earnings are determined in reliance upon consolidated earnings statements of parent and subsidiary institutions, "liquid assets" and "liabilities" shall be determined in reliance upon consolidated financial statements of parent and subsidiary institutions after treating any minority stock interest in such subsidiary institutions as a liability.

(6) "Liquid assets" means the sum of cash, receivables or portions thereof, as the case may be, payable on demand or not more than 12 years after the date as of which determination thereof shall be made for purposes of § 1308 of this title, and readily marketable securities, in each case less applicable reserves and unearned income.

(7) "Medium grade obligations" means obligations rated 3 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(8) "Lower grade obligations" means obligations rated 4, 5 or 6 by the Securities Valuation Office of the National Association of Insurance Commissioners.

(9) "SVO" means the Securities Valuation Office of the NAIC or any successor office established by the NAIC."

(b) If net earnings are determined in reliance upon consolidated earnings statements of parent and subsidiary institutions, such net earnings shall be determined after provision for income taxes of subsidiaries in which the parent institution owns directly or indirectly less than 80% of all classes of voting stock, and after proper allowance for minority stock interest if any; and the required coverage of fixed charges shall be computed on a basis including fixed charges and preferred dividends of subsidiaries other than those payable by such subsidiaries to the parent corporation or to any other of such subsidiaries, except that if the minority common stock interest in the subsidiary corporation is substantial, the fixed charges and preferred dividends may be apportioned in accordance with regulations prescribed by the Commissioner.

(c) If the issuing, assuming or guaranteeing institution has not been in legal existence for the whole of the period for which earnings tests are being applied for purposes of § 1308, § 1310 or § 1311 of this title, but was formed as a consolidation or merger of 2 or more businesses of which at least 1 was in operation at the commencement of such period or such institution has acquired all or substantially all of the assets of a business or any divisional, branch or other unitary portion thereof which was in operation at the commencement of such period, the tests of eligibility under § 1308, § 1310 or § 1311 of this title, as the case may be, shall be based upon pro forma statements incorporating statements of the predecessor or constituent institutions or businesses or portions thereof.

18 Del. C. 1953, § 1309; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 11-13; 63 Del. Laws, c. 363, §§ 4-7; 70 Del. Laws, c. 108, § 4; 71 Del. Laws, c. 202, § 7; 73 Del. Laws, c. 329, § 61.;



§ 1310. Preferred or guaranteed stocks

An insurer may invest in preferred or guaranteed stocks or shares of any solvent institution existing under the laws of the United States or of Canada, or of any state or province thereof, if all of the prior obligations and prior preferred stocks, if any, of such institution at the date of acquisition of the investment by the insurer are eligible as investments under this chapter and are rated 1 or 2 by the SVO or if the net earnings of such institution available for its fixed charges during either of the last 2 years have been, and during each of the last 5 years have averaged, not less than 11/2 times the sum of its average annual fixed charges, if any, its average annual maximum contingent interest, if any, and its average annual preferred dividend requirements. For the purposes of this section such computation shall refer to the fiscal years immediately preceding the date of acquisition of the investment by the insurer, and the term "preferred dividend requirement" shall be deemed to mean cumulative or noncumulative dividends, whether paid or not.

18 Del. C. 1953, § 1310; 56 Del. Laws, c. 380, § 1; 71 Del. Laws, c. 202, § 8.;



§ 1311. Common stocks; limited partnerships

An insurer may invest in common stocks, other than insurance stocks, of any solvent institution organized and existing under the laws of the United States or Canada, or of any state or province thereof, if during a period of 7 fiscal years next preceding the date of acquisition by such insurer the institution had aggregate net earnings available for the payment of dividends upon its common stock of no less than the aggregate sum which would have been sufficient to pay dividends of 4% per annum upon the par value (or in the case of common stocks without par value, upon the stated capital) of all of its shares of common stock outstanding during such period. As used in this section the term "common stock" includes transferable certificates of participation in business trusts and statutory trusts. An insurer may invest in or otherwise acquire and hold a limited partnership interest in any limited partnership formed pursuant to the laws of any state or the United States of America. No limited partnership interest shall be acquired under this section if the cost thereof would exceed 2% of the assets of such insurer nor if such cost, plus the book value on the date of such acquisition of all limited partnership interest then held by such insurer and acquired under this section, would exceed 10% of such assets.

18 Del. C. 1953, § 1311; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 14; 63 Del. Laws, c. 363, § 8; 73 Del. Laws, c. 329, § 62.;



§ 1312. Insurance stocks

(a) An insurer may invest in the stocks of other solvent insurers formed under the laws of this or another state, which stocks meet the applicable requirements of §§ 1310 (preferred or guaranteed stock) and 1311 (common stocks) of this title.

(b) With the Commissioner's advance written consent an insurer may acquire and hold the controlling interest in the outstanding voting stock of another stock insurer formed under the laws of this or another state. All stocks under this subsection shall be subject to the limitation as to amount as provided in § 1313 of this title. The Commissioner shall not give his/her consent to any such acquisition if the Commissioner finds that it would not be in the best interests of the insurers involved, or of their respective policyholders or stockholders, or that such acquisition would materially tend to lessen competition or to result in any monopoly in the insurance business.

18 Del. C. 1953, § 1312; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1313. Stock of subsidiaries

(a) An insurer may invest in:

(1) The stock of subsidiary insurance corporations formed or acquired by it; or,

(2) in addition to the right to own stock in other corporations given insurers in § 1305(2) of this title, it may also invest in not less than a majority of the voting stock of a business corporation formed under the laws of this or another state or a foreign nation, the activities of which corporation are primarily supplementary and complementary to the convenient operation of the insurer's business or to the administration of its affairs, and corporations engaged or organized to engage in the marketing of financial, insurance or service products, the products to be subject to the approval of the Insurance Commissioner.

As used in this title, "subsidiaries" shall include, in addition to those such corporations where the insurer owns a majority of their stock, those corporations formed or acquired by an insurer where it owns less than a majority of such corporation's voting stock due to the laws of a foreign national which require the insurer to own less than a majority of the voting stock of such subsidiary insurance corporation if it is to operate in that nation.

(b) Limitations on investments in subsidiaries shall be as follows:

(1) Domestic insurers transacting insurance in any state of the United States of America and not establishing reserves and operating in accordance with § 1104 of this title.

a. All of the insurer's investments pursuant to paragraph (a)(1) of this section shall not at any time exceed the amount of the investing insurer's surplus, if a life insurer, or its policyholders' surplus (as defined in § 511(a)(2) of this title) if other than a life insurer.

b. All of the insurer's investments pursuant to paragraph (a)(2) of this section shall not at any time exceed the lesser of 10 percent of the insurer's admitted assets or 50 percent of the insurer's surplus, if a life insurer, or its policyholders' surplus (as defined in § 511(a)(2) of this title) if other than a life insurer. With prior approval of the Commissioner, an insurer may invest a greater amount in the securities of subsidiaries than permitted by paragraph (a)(2) of this section if after such investment the investing insurer's surplus, if a life insurer, or its policyholders' surplus (as defined in § 511(a)(2) of this title) if other than a life insurer, will be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs.

(2) Domestic insurers transacting insurance in foreign countries only, and not transacting insurance in any state of the United States of America and establishing reserves and operating in accordance with § 1104 of this title: All of the insurer's investments in subsidiaries shall not at any time exceed 100 percent of the insurer's surplus, if a life insurer, or its policyholders' surplus (as defined in § 511(a)(2) of this title) if other than a life insurer.

(c) All of the insurer's investments under this section, together with its investments in insurance stocks under § 1312(b) of this title, shall not at any time exceed the amount of the investing insurer's surplus, if a life insurer, or its policyholders' surplus (as defined in § 511(a)(2) of this title) if other than a life insurer."

18 Del. C. 1953, § 1313; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 15; 60 Del. Laws, c. 347, § 2; 66 Del. Laws, c. 179, § 1; 73 Del. Laws, c. 336, § 1; 74 Del. Laws, c. 188, § 1.;



§ 1314. Common trust funds; mutual funds

An insurer may invest in:

(1) A bank's common trust fund as defined in § 584 of the United States Internal Revenue Code of 1954 [26 U.S.C. § 584]; and

(2) The securities of any open-end or closed-end management type investment company or investment trust registered with the Federal Securities and Exchange Commission under the Investment Company Act of 1940 [15 U.S.C. § 80a-1 et seq.] as from time to time amended, if such investment company or trust has assets of not less than $25,000,000 as at date of investment by the insurer.

18 Del. C. 1953, § 1314; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 16.;



§ 1315. Bankers' acceptances; bills of exchange

An insurer may invest in bankers' acceptances and bills of exchange of the kinds and maturities made eligible by law for rediscount with Federal Reserve Banks, and generally accepted by banks or trust companies which are members of the Federal Reserve System.

18 Del. C. 1953, § 1315; 56 Del. Laws, c. 380, § 1.;



§ 1316. Equipment trust certificates

An insurer may invest in equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment used wholly or in part within the United States of America or Canada, which obligations or certificates carry the right to receive determined portions of rental, purchase or other fixed obligatory payments to be made for the use or purchase of such transportation equipment.

18 Del. C. 1953, § 1316; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 17.;



§ 1317. Policy loans

A life insurer may lend to its policyholder upon pledge of the policy as collateral security any sum not exceeding the cash surrender value of the policy, or may lend against pledge or assignment of any of its supplementary contracts or other contracts or obligations, so long as the loan is adequately secured by such pledge or assignment. Loans so made are eligible investments of the insurer.

18 Del. C. 1953, § 1317; 56 Del. Laws, c. 380, § 1.;



§ 1318. Collateral loans

An insurer may lend and thereby invest its funds upon the pledge of securities eligible for investment under this chapter. As at date made, no such loan shall exceed in amount 100% of the market value of such collateral pledged. The amount so loaned shall be included pro rata in determining the maximum percentage of funds permitted under this chapter to be invested in the respective categories of securities so pledged.

18 Del. C. 1953, § 1318; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 18.;



§ 1319. Savings and share accounts

An insurer may invest in share or savings accounts of savings and loan or building and loan associations, or in savings accounts of banks; and in any 1 such institution only to the extent that the investment is insured by the federal savings and loan insurance corporation or the federal deposit insurance corporation.

18 Del. C. 1953, § 1319; 56 Del. Laws, c. 380, § 1.;



§ 1320. Miscellaneous investments

(a) An insurer may make loans or investments not otherwise expressly permitted under this chapter, in an aggregate amount not over 10% of the insurer's assets, if such loan or investment fulfills the requirements of § 1303 of this title and otherwise qualifies as a sound investment. No such loan or investment shall be represented by:

(1) Any item described in § 1102 (assets not allowed) of this title, or any loan or investment otherwise expressly prohibited;

(2) Agents' balances or amounts advanced to or owing by agents, except as to policy loans, mortgage loans and collateral loans otherwise authorized under this chapter;

(3) Loans or investments expressly eligible under any other provision of this chapter;

(4) Any asset theretofore acquired or held by the insurer under any other category of loans or investments eligible under this chapter.

(b) The insurer shall keep a separate record of all loans and investments made under this section.

18 Del. C. 1953, § 1320; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 19, 20.;



§ 1321. Investments in foreign countries

(a) An insurer transacting insurance in a foreign country may invest funds required to meet its obligations in such country and in conformity with the laws thereof in the same kinds of securities and investments of or in such country as the insurer is authorized to invest in or acquire under other provisions of this chapter. Except as provided in the foregoing sentence and in subsection (b) of this section, an insurer may not invest more than 15% of its assets in securities or investments of or in foreign countries other than Canada nor invest more than an aggregate of 5% of its assets in securities or investments of or in a single foreign jurisdiction which has a sovereign debt rating of SVO 1 or 3% of its assets as to any other foreign jurisdiction. The Commissioner may promulgate regulations which permit, after thorough and appropriate review on a case-by-case basis, a life insurer domiciled in Delaware to increase its aggregate limit on foreign investments to 20%.

(b) If such an insurer is not doing business in any state of the United States of America, it may invest its funds as permitted by the laws of any jurisdiction where it does business. Negotiation and issuance of insurance on risks situated outside every such state, and changes in, communications concerning, and collection of premiums on insurance so issued shall not be deemed hereunder to be doing business in any such state.

(c) If such an insurer is not transacting insurance in the United States of America, it may establish 1 or more separate accounts and subaccounts thereto in respect to 1 or more jurisdictions outside the United States relating to insurance business conducted in such jurisdiction outside the United States. The insurer may allocate assets and make deposits thereto in respect of the whole or any part of the insurance business transacted by it in such jurisdiction for the purpose of segregating the insurer's assets for the benefit of policyholders of that jurisdiction, subject to the following:

(1) All amounts received by an insurer in respect of a class of insurance business written in that jurisdiction, after the establishment of a separate account in respect of that class or classes of business, shall be carried to and become assets of the separate account. The assets of each separate account shall be kept separate and distinct from other assets of the insurer.

(2) Subaccounts may be established within a separate account for classes of insurance business written in that jurisdiction. All amounts received by the insurer with respect to the class of insurance in a subaccount shall be carried to and become assets of such subaccount.

(3) The income, gains and losses, realized or unrealized, from assets allocated to a separate account or subaccount thereof shall be credited to or charged against such separate account or subaccount, without regard to other income, gains or losses of the insurer. To the extent that the value of the assets in such separate account or subaccount are in excess of the reserves, other contract liabilities, solvency and other requirements of the jurisdiction in which the separate account or subaccount is established, such excess may be withdrawn by the insurer.

(4) Amounts allocated to a separate account or subaccount thereof in the exercise of the power granted by this subsection shall be owned by the insurer and the insurer shall not be, nor hold itself out to be, a trustee with respect to such amounts.

(5) The assets of a separate account or subaccount shall not be available to meet any liabilities of the insurer other than policyholder liabilities, expenses, taxes and levies, directly related to such separate account or subaccounts. The assets of any separate account or subaccount equal to the reserves and other contract liabilities with respect to those accounts are excluded from the insurer's general assets and as such shall not be charged with other liabilities of the insurer which may arise out of any other business which the insurer may conduct other than the separate account or subaccount. In any dissolution or liquidation of an insurer which has established a separate account or subaccount under this subsection, the assets of the account shall be available only for meeting the policyholder liabilities of the company attributable to the business in respect of which such separate account or subaccount was established. Any assets which remain in any such account after the satisfaction of all policyholder liabilities of the account shall be made available to the appointed receiver.

(6) An insurer shall not mortgage or charge any of the assets of any separate account or subaccount thereof, except for the benefit of such separate account or subaccount.

(7) Assets of a readily determinable market value maintained in the separate account or subaccount shall be freely exchangeable in the discretion of the insurer at any time for assets of like value.

(8) Where an insurer wishes to establish a separate account in respect of a part of the insurance business of the insurer, the insurer shall apply to the Commissioner in writing for approval to establish the separate account, and shall indicate the proposed date and the part of the insurance business of the insurer in respect of which the separate account is to be established. The separate account shall take effect upon the approval of the Commissioner.

(9) A separate account or subaccount established under this subsection in respect of any part of the insurance business of an insurer shall continue to be maintained in accordance with this subsection for as long as the insurer has any outstanding obligations or liabilities in respect of that part of its business.

(10) Negotiation and issuance of insurance on risks situated outside the United States of America, and changes in, and communications concerning, and collection of premiums on insurance so issued shall not be deemed hereunder to be doing business or transacting insurance in the United States of America.

18 Del. C. 1953, § 1321; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 21; 63 Del. Laws, c. 363, § 18; 68 Del. Laws, c. 343, § 1; 71 Del. Laws, c. 202, § 9; 76 Del. Laws, c. 39, § 1.;



§ 1322. Special investments of title insurers

Repealed by 74 Del. Laws, c. 214, § 6, effective March 30, 2004.;



§ 1323. Real estate mortgages

(a) An insurer may invest in bonds, notes or other evidences of indebtedness secured by first or second mortgages or deeds of trust representing first or second liens upon real estate, perpetual leases thereon or leasehold estates when the remaining term of such leasehold and enforceable renewals is not less than the term of such first or second lien, as the case may be, in the United States or Canada, subject to the following conditions:

(1) The amount loaned or the aggregate amount of bonds or other evidences of indebtedness issued upon the security of a mortgage or deed of trust (when added to the amount unpaid upon any prior first mortgage or deed of trust) shall not at the time of the investment exceed 75% of the fair market value of the real estate, as such value has been determined by a qualified appraiser for the purposes of the investment or at the time of issuance of the bonds or other evidences of indebtedness.

(2) In applying the limitation under (1) above, there may be excluded from the amount invested that portion of the investment which is guaranteed by the Administrator of Veterans' Affairs pursuant to the Servicemen's Readjustment Act of 1944 [38 U.S.C. § 1801 et seq.], as amended, or insured by the Federal Housing Administrator or other United States or Canadian government agency.

(3) Insurance not less comprehensive than fire and extended coverage must be carried on the improvements, if any, on the real estate, in an amount not less than 75% of the insurable value of the improvements or the unpaid balance of the investment, whichever is the lesser amount, and the policy or policies evidencing such insurance shall be endorsed to show the interest of the lender.

(4) No mortgage loan upon a leasehold shall be made or acquired by an insurer pursuant to this section unless the terms thereof shall provide for such payments of principal, whatever the period of the loan, so that at no time during the period of the loan shall the aggregate payments of principal theretofore required to be made under the terms of the loan be less than would have been necessary for a loan payable completely by the end of the lesser of a period of 4/5 of the period of the leasehold, inclusive of the period or periods which may be provided by enforceable options of renewal, which is unexpired at the time the loan is made or 40 years, through payments of interest only for 5 years and equal payments applicable first to interest and then to principal at the end of each year thereafter.

(5) The total investments of any insurer permitted under this subsection in bonds, notes or other evidences of indebtedness secured by second mortgages or deeds of trust and under subsection (e) of this section in participations evidencing participating interests in bonds, notes or other evidences of indebtedness which are so secured, shall not exceed 5% of its assets, and no such investment shall be made or acquired by an insurer if the mortgagor, without the approval of the insurer, may increase the principal amount of the indebtedness secured by the prior first mortgage except to the extent that the amount of such increase is applied in reduction of the investment held by the insurer.

(b) For the purposes of this section real estate shall not be deemed to be encumbered by reason of the existence of taxes or assessments which are not delinquent, instruments creating or reserving mineral, oil or timber rights, rights-of-way, joint driveways, sewer rights, rights in walls, or by reason of building restrictions or other restrictive covenants, or when such real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner.

(c) An insurer may invest in purchase money mortgages or like securities received by it upon the sale or exchange of real property acquired pursuant to § 1324.

(d) In addition to the foregoing and supplemental to § 1320 of this title, any such insurer may, to an aggregate amount not in excess of 5 percent of the assets of such insurer, make and hold loans upon real property, including leasehold estates therein, in any state of the United States, or in the District of Columbia or Puerto Rico, or in any province of the Dominion of Canada, notwithstanding the fact that such loans and the mortgages securing the same do not comply with the provisions of this section.

(e) A permissible investment under this section shall include a participation (meaning an instrument evidencing a participating interest in a bond, note or other evidence of indebtedness secured by first or second mortgage or deed of trust) if the entire indebtedness would qualify for investment under subsection (a) of this section and:

(1) The entire indebtedness secured by the same mortgage or deed of trust is held by such insurer; or

(2) The insurer holds a senior participation giving it substantially the rights of a first or second mortgagee and a position of priority over the other holders of participations in such indebtedness; or

(3) If each participation is of equal rank, the aggregate amount of the insurer's investment under this paragraph in all such participations does not exceed 20% of its assets.

18 Del. C. 1953, § 1324; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 22-24; 63 Del. Laws, c. 363, §§ 9-11.;



§ 1324. Real estate

(a) A domestic insurer may invest in real estate only if used for the purposes or acquired in the manners, and within the limits, as follows:

(1) The building in which it has its principal office, the land upon which the building stands, and such other real estate as may be requisite for the insurer's convenient accommodation in the transaction of its business. The amount so invested and apportioned as to space actually so occupied or used shall not aggregate more than 10% of the insurer's assets;

(2) Real estate acquired in satisfaction of loans, mortgages, liens, judgments, decrees or debts previously owing to the insurer in the due course of its business;

(3) Real estate acquired in part payment of the consideration on the sale of other real estate owned by it, if such transaction shall have effected a net reduction in the insurer's investments in real estate;

(4) Real estate acquired by gift or devise, or through merger, consolidation or bulk reinsurance of another insurer under this title;

(5) The seller's interest in real estate subject to an agreement of purchase or sale, but the sum invested in any such interest shall not exceed two thirds of the fair value of such parcel;

(6) Additional real estate and equipment incident thereto, if necessary or convenient for the purpose of enhancing the sale or other value of real estate previously acquired or held under this section. Such real estate and equipment, together with the real estate for the enhancement of which it was acquired, shall be included, for the purpose of applicable investment limits, and shall be subject to disposal under § 1325 of this title at the same time and under the same conditions as apply to such enhanced real estate;

(7) Real estate, or any interest therein, acquired or held by purchase, lease or otherwise, acquired as an investment for production of income, or acquired to be improved or developed for such investment purposes pursuant to an existing program therefor. The insurer may hold, mortgage, improve, develop, maintain, manage, lease, sell, convey and otherwise dispose of real estate acquired by it under this provision. An insurer shall not have at any 1 time invested in real estate under this paragraph more than 15% of its assets. Real estate to be used primarily for agricultural, ranch, mining, development of oil and mineral resources, recreational, amusement, hotel, motel or club purposes shall in total not exceed 10% of an insurer's assets.

(b) All real estate owned by a domestic insurer under this section, other than as to seller's interest specified in subdivision (a)(5) of this section, shall not at any 1 time exceed 25% of the insurer's assets.

18 Del. C. 1953, § 1325; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 25, 26; 63 Del. Laws, c. 363, § 14.;



§ 1325. Time limit for disposal of real estate

(a) Except as stated in subsection (b) of this section, or unless the insurer elects to hold the real estate as an investment under § 1324(a)(7) of this title:

(1) An insurer shall dispose of real estate acquired under § 1324(a)(1) of this title within 5 years after it has ceased to be necessary for the convenient accommodation of the insurer in the transaction of its business;

(2) An insurer shall dispose of real estate acquired under § 1324(a)(2), (3) and (4) of this title within 5 years after the date of acquisition, unless used or to be used for the insurer's accommodation under § 1324 (a)(1) of this title.

(b) The Commissioner may by order grant, from time to time, reasonable extensions of the period, as specified in any such order, within which an insurer shall dispose of any particular parcel of such real estate.

18 Del. C. 1953, § 1326; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 27.;



§ 1326. Time limit for disposal of other ineligible property and securities

Any personal property or securities lawfully acquired by an insurer, which it could not otherwise have invested in or loaned its funds upon at the time of such acquisition, shall be disposed of within 5 years from date of acquisition, unless within such period the security has attained to the standard of eligibility; except, that any security or personal property acquired under any agreement of bulk reinsurance, merger or consolidation may be retained for a longer period if so provided in the plan for such reinsurance, merger or consolidation as approved by the Commissioner under Chapter 49 of this title. The Commissioner may by order grant, from time to time, reasonable extensions of the period, as specified in any such order, within which an insurer shall dispose of any such property or security.

18 Del. C. 1953, § 1327; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 28, 29.;



§ 1327. Failure to dispose of real estate or securities; effect; penalty

(a) Any real estate, personal property, or securities lawfully acquired and held by an insurer after expiration of the period for disposal thereof or any extension of such period granted by the Commissioner as provided in §§ 1325 and 1326 of this title, shall not be allowed as an asset of the insurer.

(b) The insurer shall forthwith dispose of any ineligible investment unlawfully acquired by it, and the Commissioner shall suspend or revoke the insurer's certificate of authority if the insurer fails to dispose of the investment within such reasonable time as the Commissioner may, by his/her order, specify.

18 Del. C. 1953, § 1328; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1328. Prohibited investments and investment underwriting

(a) In addition to investments excluded pursuant to other provisions of this title, an insurer shall not invest in or lend its funds upon the security of:

(1) Issued shares of its own capital stock, except:

a. For the purpose of mutualization under § 4928 of this title; and

b. Where the insurer has first submitted a plan for such investment or loan to the commissioner and the Commissioner has not, within 20 days after such submission or within such additional reasonable period as the Commissioner may request, disapproved such plan as unfair or inequitable to the insurer's policyholders or stockholders;

(2) Securities issued by any corporation or enterprise the controlling interest of which is, or will after such acquisition by the insurer be, held directly or indirectly by the insurer or any combination of the insurer and the insurer's directors, officers, subsidiaries or controlling stockholders (other than a parent corporation), and the spouses and children of any of the foregoing individuals. Investments in controlled insurance corporations or subsidiaries under §§ 1312(b) and 1313 of this title are not subject to this provision;

(3) Any note or other evidence of indebtedness of any director, officer, employee or controlling stockholder of the insurer or of the spouse, or child of any of the foregoing individuals, except as to policy loans authorized under § 1317 of this title.

(b) No insurer shall underwrite or participate in the underwriting of an offering of securities or property of any other person.

(c) No insurer shall enter into any agreement to withhold from sale any of its securities or property, and the disposition of its assets shall at all times be within the control of the insurer.

18 Del. C. 1953, § 1329; 56 Del. Laws, c. 380, § 1.;



§ 1329. Investments of foreign insurers

The investment portfolio of a foreign or alien insurer shall be as permitted by the laws of its domicile if of a quality substantially equal to that required under this chapter for similar funds of like domestic insurers.

18 Del. C. 1953, § 1330; 56 Del. Laws, c. 380, § 1.;



§ 1330. Personal property

An insurer may invest in tangible personal property, or interests therein evidenced by trust certificates or other instruments, and a right to receive rental, charter hire, purchase or other payments for the use or purchase of such personal property adequate to return the investment and payable or guaranteed by 1 or more governmental units or instrumentalities whose obligations would qualify for investment under § 1306 of this title (public obligations) or 1 or more institutions whose obligations would qualify for investment under § 1308(a) or under § 1308(c)(2) or (4) of this title (corporate obligations). No insurer shall make an investment pursuant to this section if the aggregate amount so invested will exceed 5% of its assets or if the aggregate amount so invested as to which such rental, charter hire, purchase or other payments are payable or guaranteed by any 1 governmental unit or instrumentality other than the United States or Canada or any 1 institution will exceed 1% of such sets.

18 Del. C. 1953, § 1331; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 30; 71 Del. Laws, c. 202, § 10.;



§ 1331. Secured obligations

(a) An insurer may invest in obligations which are secured by:

(1) An assignment of a right to receive rental, charter hire, purchase or other payments for the use or purchase of real or personal property adequate to return the investment and payable or guaranteed by 1 or more governmental units or instrumentalities whose obligations would qualify for investment under § 1306 of this title (public obligations) or 1 or more institutions whose obligations would qualify for investment under § 1308(a) or under § 1308(c)(2), (4) or (5) of this title (corporate obligations); and

(2) A mortgage on or secured interest in such real or personal property.

(b) No insurer shall make an investment pursuant to this section in obligations, other than those of institutions, if the aggregate amount so invested will exceed 10% of its assets or if the aggregate amount so invested as to which such rental, charter hire, purchase or other payments are payable or guaranteed by any 1 governmental unit or instrumentality or any 1 institution will exceed 5% of such assets. No insurer shall make any investment pursuant to this section in obligations of or in any affiliate (as defined in § 5002(3) of this title).

18 Del. C. 1953, § 1332; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 31; 63 Del. Laws, c. 363, § 15; 71 Del. Laws, c. 202, § 11.;



§ 1332. Production payments

Production payments, or interests therein evidenced by trust certificates or other instruments, payable from oil, gas or other hydrocarbons in producing properties located in the United States or Canada or the adjacent continental shelf if an obligation secured by and payable from such production payment or interest therein would qualify for investment under § 1308(a) or under § 1308(c)(1) of this title as an obligation which is adequately secured and has investment qualities and characteristics wherein the speculative elements are not predominant. The term "production payments" shall be deemed to mean rights to oil, gas or other hydrocarbons in place or as produced which entitle the owner thereof to a specified fraction or percentage of production until a specified sum of money has been received. No insurer shall make an investment pursuant to this section if the aggregate amount so invested will exceed 15% of its assets.

63 Del. Laws, c. 363, § 16; 71 Del. Laws, c. 202, § 12.;



§ 1333. Rules and regulations [Effective until July 7, 2014]

The Commissioner may issue such reasonable rules, regulations and orders as the Commissioner may deem necessary or desirable to effectuate the purposes of this chapter, including setting standards for the prudent use by domestic insurers of derivative instruments and other qualified financial contracts (as defined in § 5901 of this title).

78 Del. Laws, c. 29, § 1.;



§ 1333. Rules and regulations [Effective July 7, 2014] [For application of this section, see 79 Del. Laws, c. 207, § 3]

The Commissioner may issue such reasonable rules, regulations and orders as the Commissioner may deem necessary or desirable to effectuate the purposes of this chapter, including setting standards for the prudent use by domestic insurers of derivative instruments and other qualified financial contracts (as defined in § 5901 of this title).

78 Del. Laws, c. 29, § 1.;



§ 1334. Additional investments

An insurer may make additional loans or investments in excess of any aggregate investment limitation contained in this chapter in accordance with paragraph (1) of this section except for the aggregate limitations contained in §§ 1305(1) and 1313 of this title.

(1) An insurer may make additional loans or investments in accordance with the following:

a. A property and casualty insurer may invest an amount that is the lesser of:

1. Policyholder surplus less any surplus write-ins less 400% of the authorized control level risk-based capital; or

2. Ten percent of the insurer's cash and invested assets;

b. A life and health insurer may invest an amount that is the lesser of:

1. Policyholder surplus less surplus from separate accounts less any surplus write-ins less 450% of the authorized control level risk-based capital; or

2. Ten percent of the insurer's cash and invested assets.

No insurer shall make an investment pursuant to this section if the aggregate amount so invested will exceed 200% of the existing aggregate limitation stipulated in any section of this title.

(2) No such loan or investment shall be represented by:

a. Any item described in § 1102 (assets not allowed) of this title, or any loan or investment otherwise expressly prohibited in any section of this title;

b. Investments in derivatives.

(3) The insurer shall keep a separate record of all loans and investments made under this section.

(4) Unless otherwise specified, an investment limitation computed on the basis of an insurer's cash and invested assets shall relate to the amount required to be shown on the statutory balance sheet of the insurer most recently required to be filed with the Commissioner or as shown by a current financial statement resulting from merger of another insurer, bulk reinsurance, or change in capitalization. For purposes of computing any limitation based upon cash and invested assets, the insurer shall deduct from the amount of its cash and invested assets the amount of the liability recorded on its statutory balance sheet for:

a. The return of acceptable collateral received in a reverse repurchase transaction or a securities lending transaction;

b. Cash received in a dollar roll transaction; and

c. The amount reported as borrowed money in the most recently filed financial statement, to the extent not included in paragraphs (4)a. and b. of this section.

78 Del. Laws, c. 56, § 1.;






CHAPTER 15. ADMINISTRATION OF DEPOSITS

§ 1501. Authorized deposits of insurers

The following deposits of insurers, when made through the Commissioner, shall be accepted and held by the Commissioner in trust, subject to the provisions of this chapter:

(1) Deposits required under this title for authority to transact insurance in this State;

(2) Deposits of domestic insurers when made pursuant to the laws of other states, provinces and countries as requirement for authority to transact insurance in such state, province or country;

(3) Deposits in such additional amounts as are permitted to be made under § 1508 of this title.

18 Del. C. 1953, § 1501; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1502. Purpose of deposit

(a) Deposits made in this State under § 513 (deposit requirements, in general) of this title shall be held in trust for the respective purposes stated in that section.

(b) A deposit made in this State by a domestic insurer transacting insurance in another state, province or country, and as required by the laws of such other state, province or country, shall be held for the protection of all the insurer's policyholders or all its policyholders and creditors or for such other purpose or purposes as may be specified pursuant to such laws.

(c) Deposits made by domestic life insurers in connection with registered policies and bonds shall be made and held for the special protection of the holders of such policies and bonds.

(d) Deposits required under the retaliatory law, § 532 of this title, shall be held for such purposes as is required by such law, and as specified by the Commissioner's order requiring such deposit to be made.

18 Del. C. 1953, § 1502; 56 Del. Laws, c. 380, § 1.;



§ 1503. Securities eligible for deposit

(a) All such deposits required under § 513 of this title for authority to transact insurance in this State shall consist of good interest-bearing or dividend-paying securities of kinds eligible for investment of the funds of domestic insurers under Chapter 13 of this title.

(b) All other deposits of a domestic insurer held in this State pursuant to the laws of another state, province or country shall be comprised of securities of the kinds described in subsection (a) above, and of such additional kind or kinds of securities required or permitted by the laws of such state, province or country.

(c) Deposits of foreign insurers made in this State under the retaliatory law, § 532 of this title, shall consist of such assets as are required by the Commissioner pursuant to such law.

(d) All securities placed on deposit on and after July 1, 1973 shall be of such a nature that the interest or dividends are payable without the necessity of access to the depository.

18 Del. C. 1953, § 1503; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 35.;



§ 1504. Depository; access; costs

(a) Deposits made in this State under this title shall be made through the Commissioner and kept in safe deposit with an established bank or trust company located in this State and selected by the Commissioner.

(b) Wherever reasonably possible all deposited securities shall be registered in the name of the Insurance Commissioner, State of Delaware, in trust for the depositing insurer, or registered in the insurer's name and be accompanied by a duly executed power of attorney in favor of the Commissioner. The State shall be responsible for the safekeeping of all securities deposited under this subsection and shall charge the costs of maintaining these deposits to the insurer.

(c) If securities for deposit are submitted in form other than as provided in subsection (b) above or in connection with "registered" policies or bonds, the Commissioner or his/her representative shall forthwith deposit the same in the presence of the president, vice-president or authorized agent of the insurer, in a strong metal box, which shall require 2 distinct and different keys to unlock the same, 1 key to be kept by the Commissioner and the other by the insurer. The box shall not be opened except in the presence of the Commissioner or duly authorized representative, and the president, vice-president or authorized agent of the insurer. The insurer shall bear the costs of the depository.

(d) In addition to the manner of making deposits under this title provided for above, any such deposits may also be made by sufficient securities or cash being deposited directly with any established bank or trust company located in this State pursuant to an escrow agreement entered into between the person making such deposits and the bank receiving them which agreement has first been approved in writing by the Commissioner. If deposits are made in this manner, the provisions of subsections (a), (b) and (c) above shall not apply to such deposits, except as required by the Commissioner in granting approval of such escrow agreement and the arrangements made pursuant thereto.

18 Del. C. 1953, § 1504; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 40; 65 Del. Laws, c. 419, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1505. Record of deposits

(a) The Commissioner shall give to the depositing insurer vouchers as to all assets and securities so deposited with the Commissioner.

(b) The Commissioner shall keep a record of the assets and securities comprising each deposit, showing as far as practical the amount and market value of each item, and all the Commissioner's transactions relative thereto.

18 Del. C. 1953, § 1505; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1506. Assignment, transfer of securities

All securities deposited by an insurer and not negotiable by delivery shall be duly registered in the name of the Commissioner and his/her successors in office, or with power of attorney as provided in § 1504 of this title. Upon release of any such security to the insurer, the Commissioner shall reassign or surrender the power of attorney to the insurer.

18 Del. C. 1953, § 1507; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1507. Appraisal

The Commissioner may, in his/her discretion, prior to acceptance for deposit of any particular asset or security, or at any time thereafter while so deposited, have the same appraised or valued by competent appraisers. The reasonable costs of any such appraisal or valuation shall be borne by the insurer.

18 Del. C. 1953, § 1508; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1508. Excess deposits

(a) If assets deposited by an insurer under this chapter are subject to material fluctuations in market value, the Commissioner may, in his/her discretion, require the insurer to deposit and maintain on deposit additional assets in an amount reasonably necessary to assure that the deposit at all times has a market value of not less than the amount specified under the law by which the deposit is required.

(b) An insurer may otherwise at its option deposit assets in an amount exceeding its deposit required or otherwise permitted under this title by not more than 20% of such required or permitted deposit, or $20,000, whichever is the larger amount, for the purpose of absorbing fluctuations in the value of assets deposited and to facilitate exchange and substitution of such assets. During the solvency of the insurer any such excess shall be released to the insurer upon its request. During the insolvency of the insurer, such excess deposit shall be released only as provided in § 1512(e) of this title.

18 Del. C. 1953, § 1509; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1509. Rights of insurer during solvency

So long as the insurer remains solvent and is in compliance with this title it may:

(1) Demand, receive, sue for and recover the income from the assets deposited;

(2) Exchange and substitute for the deposited assets, assets of equivalent or greater fair market value; and

(3) At any reasonable time inspect any such deposit.

18 Del. C. 1953, § 1510; 56 Del. Laws, c. 380, § 1.;



§ 1510. Levy upon deposit

(a) Except as provided in subsection (b) below, no judgment creditor or other claimant of an insurer shall have the right to levy upon any of the assets held in this State as a deposit for the protection of the insurer's policyholders or policyholders and creditors. As to deposits made pursuant to the retaliatory provision, § 532 of this title, levy thereupon shall be permitted if so provided in the Commissioner's order under which the deposit is required.

(b) Securities comprising the special deposit of a surety insurer required under § 513(b) of this title shall not be subject to levy under any writ of attachment, but shall be subject to process against the insurer, by final judgment and execution issued against the insurer on account of its default upon any surety contract issued by it in this State, upon 30 days written notice to the insurer specifying the time, place and manner of sale and the process under which and purposes for which the securities are to be sold and accompanied by a copy of such process.

18 Del. C. 1953, § 1511; 56 Del. Laws, c. 380, § 1.;



§ 1511. Deficiency of deposit

If for any reason the market value of assets of an insurer held on deposit in this State as required under this title falls below the required amount, the insurer shall promptly deposit other or additional assets eligible for deposit sufficient to cure the deficiency. If the insurer has failed to cure the deficiency within 20 days after receipt of notice thereof by registered mail from the Commissioner, the Commissioner shall forthwith revoke the insurer's certificate of authority.

18 Del. C. 1953, § 1512; 56 Del. Laws, c. 380, § 1.;



§ 1512. Duration and release of deposit, in general

(a) Every deposit made in this State by an insurer pursuant to the retaliatory law, § 532 of this title, shall be held for so long as the basis of such retaliation exists.

(b) When an insurer determines to discontinue business in this State, whether through merger, bulk reinsurance, or otherwise, and desires to withdraw its deposit, upon the insurer's application and at its expense the Commissioner shall publish notice of such intention in a newspaper of general circulation in the State once a week for 4 weeks. After such publication the Commissioner shall deliver the securities remaining on deposit to the insurer or its assigns when the Commissioner is satisfied, upon examination and the oaths of the president and secretary or other chief officers of the insurer, that all debts and liabilities of every kind due or to become due which the deposit was made to secure are paid or extinguished or otherwise adequately provided for.

(c) If the insurer has reinsured all its outstanding risks in another insurer or insurers, the Commissioner shall deliver such assets and securities to such insurer or insurers so assuming such risks, after publication of the notice required under subsection (b) above, and upon proof to his satisfaction that:

(1) The assuming insurer has assumed and agreed to discharge all liabilities of every kind due and to become due which the deposit was to secure;

(2) The assuming insurer has on deposit in this State or with a state official in the United States, securities of a quality and in an amount and value not less than the deposit required of the reinsured insurer under this title and which will subsist for the security of the obligations of the reinsured insurer so assumed; and

(3) Such assets and securities have been duly assigned, transferred and set over to such assuming insurer or insurers.

(d) If such a withdrawal of deposit is desired by a foreign insurer, in addition to other requirements therefor the insurer shall notify its domiciliary state or province of the intended withdrawal and furnish to the Commissioner written acknowledgment by such state of such notification, in form satisfactory to the Commissioner.

(e) If the insurer is subject to delinquency proceedings as defined in § 5901 of this title, upon the order of a court of competent jurisdiction, the Commissioner shall yield the insurer's assets held on deposit to the receiver, conservator, rehabilitator or liquidator of the insurer, or to any other properly designated official or officials who succeed to the management and control of the insurer's assets.

(f) No release of deposited assets shall be made except upon application to and the written order of the Commissioner. The Commissioner shall have no personal liability for any release of any such deposit or part thereof so made by him/her in good faith.

18 Del. C. 1953, § 1513; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1513. Deposit for "registered" life insurance policies and bonds

(a) Deposits made with the Commissioner in connection with "registered" policies and bonds heretofore issued in this State by a life insurer shall be held as long as the policy or contract with respect to which such deposit was made continues in force.

(b) Deposits held with respect to policies and bonds still in force shall not be released, whether or not such policies and bonds have been reinsured or the entire liability thereunder assumed by another insurer, or the issuing insurer has become insolvent, subject to delinquency proceedings, or dissolved.

(c) Upon proof satisfactory to the Commissioner that certain of such policies or bonds have lapsed, been surrendered for cash value, matured, or otherwise terminated, and that all liabilities of the insurer to policyholders and beneficiaries or bondholders with respect thereto have been fully paid and discharged, the Commissioner may release any applicable portion of the deposit if the deposit is then in excess of the amount otherwise required. The Commissioner may accept and rely upon the records of the insurer, as kept, summarized, and reported to him/her in regular course of its business, as to any such payment and discharge.

18 Del. C. 1953, § 1514; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1514. Commissioner's liability

If the Commissioner wilfully fails faithfully to require, deposit, keep, account, and receipt for, or surrender in the manner by law authorized or required any assets as provided in this title, the Commissioner shall be responsible upon his/her official bond therefor and suit may be brought upon his/her bond by any person injured by such failure; and the Commissioner so offending shall be guilty of a felony, and fined not more than $10,000 and imprisoned not less than 2 years or more than 10 years.

18 Del. C. 1953, § 1515; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 16. REINSURANCE INTERMEDIARY ACT

§ 1601. Short title

This chapter may be cited as the Reinsurance Intermediary Act.

68 Del. Laws, c. 69, § 1.;



§ 1602. Definitions

(a) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(b) "Controlling person" means any person, firm, association or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control or activities of the reinsurance intermediary.

(c) "Insurer" means any person, firm, association or corporation duly licensed in this State pursuant to the applicable provisions of the Insurance Law as an insurer.

(d) "Licensed producer" means an agent, broker or reinsurance intermediary licensed pursuant to the applicable provisions of the Insurance Law.

(e) "Reinsurance intermediary" means a reinsurance intermediary-broker or a reinsurance intermediary-manager as these terms are defined in subsections (f) and (g) of this section.

(f) "Reinsurance intermediary-broker" ("RB") means any person, other than an officer or employee of the ceding insurer, "firm," association or corporation who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer.

(g) "Reinsurance intermediary-manager" ("RM") means any person, firm, association or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer (including the manager of a separate division, department or underwriting office) and acts as an agent for such reinsurer whether known as an RM, manager or other similar term. Notwithstanding the above, the following persons shall not be considered an RM, with respect to such reinsurer, for the purposes of this chapter:

(1) An employee of the reinsurer;

(2) A United States manager of the United States branch of an alien reinsurer;

(3) An underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the Holding Company Act, and whose compensation is not based on the volume of premiums written;

(4) The manager of a group, association, pool or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner of the state in which the manager's principal business office is located.

(h) "Reinsurer" means any person, firm, association or corporation duly licensed in this State pursuant to the applicable provisions of the Insurance Law as an insurer which assumes reinsurance.

(i) "To be in violation" means that the reinsurance intermediary, insurer or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with this chapter.

(j) Qualified United States financial institutions. — For purposes of this chapter, a "qualified United States financial institution" means an institution that:

(1) Is organized or (in the case of a United States office of a foreign banking organization) licensed, under the laws of the United States or any state thereof;

(2) Is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) Has been determined by either the Commissioner, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the Commissioner.

68 Del. Laws, c. 69, § 1.;



§ 1603. Licensure

(a) No person, firm, association or corporation shall act as an RB in this State if the RB maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation:

(1) In this State, unless such RB is a licensed producer in this State; or

(2) In another state, unless such RB is a licensed producer in this State or another state having a law substantially similar to this law or such RB is licensed in this State as a nonresident reinsurance intermediary.

(b) No person, firm, association or corporation shall act as an RM:

(1) For a reinsurer domiciled in this State, unless such RM is a licensed producer in this State;

(2) In this State, if the RM maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation in this State, unless such RM is a licensed producer in this State;

(3) In another state for a nondomestic insurer, unless such RM is a licensed producer in this State or another state having a law substantially similar to this law or such person is licensed in this State as a nonresident reinsurance intermediary.

(c) The Commissioner may require an RM subject to subsection (b) of this section to:

(1) File a bond in an amount from an insurer acceptable to the Commissioner for the protection of the reinsurer; and

(2) Maintain an errors and omissions policy in an amount acceptable to the Commissioner.

(d)(1) The Commissioner may issue a reinsurance intermediary license to any person, firm, association or corporation who has complied with the requirements of this chapter. Any such license issued to a firm or association will authorize all the members of such firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto. Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof to act as reinsurance intermediaries on behalf of such corporation, and all such persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, such applicant, as a condition precedent to receiving or holding a license, shall designate the Commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this chapter, for designation of service of process upon unauthorized insurers; and also shall furnish the Commissioner with the name and address of a resident of this State upon whom notices or orders of the Commissioner or process affecting such nonresident reinsurance intermediary may be served. Such licensee shall promptly notify the Commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the Commissioner.

(e) The Commissioner may refuse to issue a reinsurance intermediary license if, in the Commissioner's judgment, the applicant, anyone named on the application, or any member, principal, officer or director of the applicant, is not trustworthy, or that any controlling person of such applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the insurance of such license. Upon written request therefor, the Commissioner will furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to disclosure under the Freedom of Information Act.

(f) Licensed attorneys-at-law of this State, when acting in their professional capacity as such, shall be exempt from this section.

68 Del. Laws, c. 69, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1604. Required contract provisions; reinsurance intermediary-brokers

Transactions between an RB and the insurer it represents in such capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, contain provisions that:

(1) The insurer may terminate the RB's authority at any time.

(2) The RB will render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the RB, and remit all funds due to the insurer within 30 days of receipt.

(3) All funds collected for the insurer's account will be held by the RB in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein.

(4) The RB will comply with § 1605 of this title.

(5) The RB will comply with the written standards established by the insurer for the cession or retrocession of all risks.

(6) The RB will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

68 Del. Laws, c. 69, § 1.;



§ 1605. Books and records; reinsurance intermediary-brokers

(a) For at least 10 years after expiration of each contract of reinsurance transacted by the RB, the RB will keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks and territory;

(2) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation;

(3) Reporting and settlement requirements of balances;

(4) Rate used to compute the reinsurance premium;

(5) Names and addresses of assuming reinsurers;

(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RB;

(7) Related correspondence and memoranda;

(8) Proof of placement;

(9) Details regarding retrocessions handled by the RB including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) Financial records, including but not limited to, premium and loss accounts; and

(11) When the RB procures a reinsurance contract on behalf of a licensed ceding insurer:

a. Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

b. If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(b) The insurer will have access and the right to copy and audit all accounts and records maintained by the RB related to its business in a form usable by the insurer.

68 Del. Laws, c. 69, § 1.;



§ 1606. Duties of insurers utilizing services of re in sur ance intermediary-broker

(a) An insurer shall not engage the services of any person, firm, association or corporation to act as an RB on its behalf unless such person is licensed as required by § 1603(a) of this title.

(b) An insurer may not employ an individual who is employed by an RB with which it transacts business, unless such RB is under common control with the insurer and subject to the Holding Company Act.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each RB with which it transacts business.

68 Del. Laws, c. 69, § 1.;



§ 1607. Required contract provisions; reinsurance intermediary-managers

Transactions between an RM and the reinsurer it represents in such capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least 30 days before such reinsurer assumes or cedes business through such producer, a true copy of the approved contract shall be filed with the Commissioner for approval. The contract shall, at a minimum, contain provisions that:

(1) The reinsurer may terminate the contract for cause upon written notice to the RM. The reinsurer may suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination.

(2) The RM will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to the RM, and remit all funds due under the contract to the reinsurer on not less than a monthly basis.

(3) All funds collected for the reinsurer's account will be held by the RM in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein. The RM may retain no more than 3 months' estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate bank account for each reinsurer that it represents.

(4) For at least 10 years after expiration of each contract of reinsurance transacted by the RM, the RM will keep a complete record for each transaction showing:

a. The type of contract, limits, underwriting restrictions, classes or risks and territory;

b. Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

c. Reporting and settlement requirements of balances;

d. Rate used to compute the reinsurance premium;

e. Names and addresses of reinsurers;

f. Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM;

g. Related correspondence and memoranda;

h. Proof of placement;

i. Details regarding retrocessions handled by the RM, as permitted by § 1609(d) of this title, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

j. Financial records, including but not limited to, premium and loss accounts; and

k. When the RM places a reinsurance contract on behalf of a ceding insurer:

1. Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

2. If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(5) The reinsurer will have access and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer.

(6) The contract cannot be assigned in whole or in part by the RM.

(7) The RM will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks.

(8) Sets forth the rates, terms and purposes of commissions, charges and other fees which the RM may levy against the reinsurer.

(9) If the contract permits the RM to settle claims on behalf of the reinsurer:

a. All claims will be reported to the reinsurer in a timely manner.

b. A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

1. Has the potential to exceed the lesser of an amount determined by the Commissioner or the limit set by the reinsurer;

2. Involves a coverage dispute;

3. May exceed the RM's claims settlement authority;

4. Is open for more than 6 months; or

5. Is closed by payment of the lesser of an amount set by the Commissioner or any amount set by the reinsurer.

c. All claim files will be the joint property of the reinsurer and RM. However, upon an order of liquidation of the reinsurer such files shall become the sole property of the reinsurer or its estate; the RM shall have reasonable access to and the right to copy the files on a timely basis.

d. Any settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(10) If the contract provides for a sharing of interim profits by the RM, that such interim profits will not be paid until 1 year after the end of each underwriting period for property business and 5 years after the end of each underwriting period for casualty business (or a later period set by the Commissioner for specified lines of insurance) and not until the adequacy of reserves on remaining claims has been verified pursuant to § 1609(c) of this title.

(11) The RM will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

(12) The reinsurer shall periodically (at least semiannually) conduct an on-site review of the underwriting and claims processing operations of the RM.

(13) The RM will disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to this contract.

(14) The acts of the RM shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

68 Del. Laws, c. 69, § 1.;



§ 1608. Prohibited acts

The RM shall not:

(1) Bind retrocessions on behalf of the reinsurer, except that the RM may bind facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. Such guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(2) Commit the reinsurer to participate in reinsurance syndicates.

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which the producer is appointed.

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or 1 percent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year.

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer.

(6) Jointly employ an individual who is employed by the reinsurer.

(7) Appoint a sub-RM.

68 Del. Laws, c. 69, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1609. Duties of reinsurers utilizing services of re in sur ance intermediary-manager

(a) A reinsurer shall not engage the services of any person, firm, association or corporation to act as an RM on its behalf unless such person is licensed as required by § 1603(b) of this title.

(b) The reinsurer shall annually obtain a copy of statements of the financial condition of each RM which such reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the Commissioner.

(c) If an RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion shall be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the RM.

(e) Within 30 days of termination of a contract with an RM, the reinsurer shall provide written notification of such termination to the Commissioner.

(f) A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder or subproducer of its RM. This subsection shall not apply to relationships governed by the Holding Company Act or, if applicable, the Broker Controlled Insurer Act.

68 Del. Laws, c. 69, § 1.;



§ 1610. Examination authority

(a) A reinsurance intermediary shall be subject to examination by the Commissioner. The Commissioner shall have access to all books, bank accounts and records of the reinsurance intermediary in a form usable to the Commissioner.

(b) An RM may be examined as if it were the reinsurer.

68 Del. Laws, c. 69, § 1.;



§ 1611. Penalties and liabilities

(a) A reinsurance intermediary, insurer or reinsurer found by the Commissioner after a hearing conducted in accordance with the Administrative Procedures Act to be in violation of any provision(s) of this chapter shall:

(1) For each separate violation, pay a penalty in an amount not exceeding $15,000;

(2) Be subject to revocation or suspension of its license; and

(3) If a violation was committed by the reinsurance intermediary, such reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

(b) The decision, determination or order of the Commissioner pursuant to subsection (a) of this section shall be subject to judicial review pursuant to the Administrative Procedures Act.

(c) Nothing contained in this section shall affect the right of the Commissioner to impose any other penalties provided in the Insurance Law.

(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors or other third parties or confer any rights to such persons.

68 Del. Laws, c. 69, § 1.;



§ 1612. Rules and regulations

The Commissioner may adopt reasonable rules and regulations for the implementation and administration of this chapter.

68 Del. Laws, c. 69, § 1.;



§ 1613. Effective date

This chapter shall take effect on January 1, 1992. No insurer or reinsurer may continue to utilize the services of a reinsurance intermediary on and after January 1, 1992, unless utilization is in compliance with this chapter.

68 Del. Laws, c. 69, § 1.;






CHAPTER 16A. BUSINESS TRANSACTED WITH PRODUCER CONTROLLED INSURER ACT

§ 1650. Definitions

(a) "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners (NAIC).

(b) "Control" or "controlled" has the meaning ascribed in Chapter 50 of this title.

(c) "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer.

(d) "Controlling producer" means a producer who, directly or indirectly, controls an insurer.

(e) "Licensed insurer" or "insurer" means any person, firm, association or corporation duly licensed to transact a property/casualty insurance business in this State. The following, inter alia, are not licensed insurers for the purposes of this chapter:

(1) All risk retention groups as defined in the Superfund Amendments [and] Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (1986) [29 U.S.C. §655; 42 U.S.C. §§ 9601 note, 9611, 9671-9675], the Risk Retention Act, 15 U.S.C. § 3901 et seq. (1982 & Supp. 1986) and Chapter 80 of this title;

(2) All residual market pools and joint underwriting authorities or associations; and

(3) All captive insurers (for the purposes of this chapter, captive insurers are insurance companies owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations and/or group members and their affiliates).

(f) "Producer" means an insurance broker or brokers or any other person, firm, association or corporation, when, for any compensation, commission or other thing of value, such person, firm, association or corporation acts or aids in any manner in soliciting, negotiating or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association or corporation.

68 Del. Laws, c. 334, § 1.;



§ 1651. Applicability

This chapter shall apply to licensed insurers as defined in § 1650 of this title, whether domiciled in this State or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of the Insurance Holding Company Act, to the extent they are not superseded by this chapter, shall continue to apply to all parties within holding company systems subject to this chapter.

68 Del. Laws, c. 334, § 1.;



§ 1652. Minimum standards

(a) Applicability of section. —

(1) The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than 5 percent of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.

(2) Notwithstanding paragraph (1) of this subsection, the provisions of this section shall not apply if the controlling producer:

a. Places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and

b. Accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds; and

c. The controlled insurer, except for insurance business written through a residual market facility such as Assigned Risk Plan, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(b) Required contract provisions. — A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the controlling producer;

(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than 90 days after the effective date of any policy placed with the controlled insurer under this contract;

(4) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in 1 or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable. (Funds of a controlling producer not required to be licensed in this State shall be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction);

(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6) The contract shall not be assigned in whole or in part by the controlling producer;

(7) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates and conditions. The standards, rules, procedures, rates and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8) The rates and terms of the controlling producer's commissions, charges or other fees and the purposes for those charges or fees.

The rates of the commissions, charges and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this paragraph and paragraph (7) of this subsection, examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then such compensation shall not be determined and paid until at least 5 years after the premiums on liability insurance are earned and at least 1 year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subsection (d)(1) of this section;

(10) A limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or sub-line of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

(c) Audit committee. — Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the Commissioner to review the adequacy of the insurer's loss reserves.

(d) Reporting requirements. —

(1) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the Commissioner an opinion of an independent casualty actuary or such other independent loss reserve specialist acceptable to the Commissioner reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end (including incurred but not reported) on business placed by the producer; and

(2) The controlled insurer shall annually report to the Commissioner the amount of commissions paid to the producer, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

68 Del. Laws, c. 334, § 1.;



§ 1653. Disclosure

The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer; except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in the producer's records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.

68 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1654. Penalties

(a)(1) If the Commissioner believes that the controlling producer or any other person has not materially complied with this chapter, or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the Commissioner may order the controlling producer to cease placing business with the controlled insurer; and

(2) If it is found that because of such material noncompliance that the controlled insurer or any policyholder thereof has suffered any loss or damage, the Commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(b) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to Chapter 59 of this title, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this chapter, or any regulation or order promulgated hereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(c) Nothing contained in this section shall affect the right of the Commissioner to impose any other penalties provided for in the Insurance Law.

(d) Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors or other 3rd parties.

68 Del. Laws, c. 334, § 1.;






CHAPTER 17. LICENSING OF PROFESSIONAL INSURANCE PERSONNEL

§ 1701. Purpose and scope

(a) This chapter governs the qualifications and procedures for the licensing of insurance producers, surplus lines brokers, fraternal representatives, adjusters, apprentice adjusters, property damage appraisers, apprentice property damage appraisers and temporary licensees. This chapter shall apply to all lines of insurance, including, but not limited to, life, health, variable annuity and variable life, property, casualty, surety, title, credit, personal lines, travel, transportation and marine, and to all types of insurers, whether operating on a mutual, stock, reciprocal, fraternal, group or other plan. It simplifies and organizes some statutory language to improve efficiency, permits the use of new technology, and reduces costs associated with issuing and renewing insurance licenses.

(b) This chapter shall establish the qualifications for granting licenses to professional insurance personnel; establish the procedures to be followed in determining the initial and continuing qualifications for such personnel; and provide definitions of such personnel's authorities, duties, responsibilities and prohibitions in a manner that will provide guidance to such personnel and control over such personnel by the Commissioner of Insurance for the benefit and protection of the citizens of the State.

(c) All transactions entered into by a surplus lines broker shall also be subject to Chapter 19 of this title.

18 Del. C. 1953, § 1701; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 577, § 1; 65 Del. Laws, c. 142, § 3; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1702. Definitions

(a) "Adjuster" means a licensee of the Department who, as an independent contractor or on behalf of an independent contractor, insurer, self-insurer, producer or managing general agent, investigates and/or negotiates settlement of claims arising under insurance contracts.

(b) "Agent of the insurer" means a licensed producer of the Department appointed by an insurer to sell, solicit or negotiate applications for policies of insurance on its behalf and, if authorized to do so by the insurer, to issue conditional receipts.

(c) "Appraiser" means a licensee of the Department who assesses property damage to motor vehicles.

(d) "Apprentice" means a licensee of the Department who is qualified in all respects as an adjuster or appraiser, except as to experience, education and/or training.

(e) "Broker of insured" means a licensed producer of the Department who for compensation negotiates on behalf of others contracts for insurance from companies to whom he or she is not appointed.

(f) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

(g) "Fraternal representative" means a licensee of the Department who is appointed or authorized to act for a society or fraternal organization to sell, solicit or negotiate, or make a life insurance, accident, or health insurance or annuity contract for no compensation except as specifically exempted from this requirement by § 6233 of this title.

(h) "Home state" means the District of Columbia or any state or territory of the United States in which an insurance producer maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance producer.

(i) "Insurance producer" means a person required to be licensed under the laws of this State to sell, solicit or negotiate contracts of insurance or annuity or the lines of authority authorized within the scope of such license. For the purposes of this title the terms "insurance agent," "insurance broker," and "insurance consultant" shall be used interchangeably with the term "insurance producer."

(j) "License" means a document issued by this State's Insurance Commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier.

(k) "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection (gap) insurance and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the Insurance Commissioner determines should be designated a form of limited line credit insurance.

(l) "Limited line credit insurance producer" means a person who sells, solicits or negotiates 1 or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy.

(m) "Limited lines insurance" means those lines of insurance defined in § 1707(b) of this title or any other line of insurance that the Insurance Commissioner deems necessary to recognize for the purposes of complying with § 1708(e) of this title.

(n) "Limited lines producer" means a person authorized by the Insurance Commissioner to sell, solicit or negotiate limited lines insurance.

(o) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.

(p) "Person" means an individual or a business entity.

(q) "Portable electronics insurance" has the meaning set forth in § 2051 of this title.

(r) "Revocation" means recalling or taking back an insurance license or licenses for a minimum period of 12 months. Any insurer appointments of such license shall likewise be revoked. No individual whose license is revoked shall be issued another license without first complying with all requirements of § 1706 of this title.

(s) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

(t) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

(u) "Suspension" means to bar temporarily the privileges of an insurance license or licenses granted under Chapter 17 of this title, for a maximum of 12 months. A suspension shall also include a suspension of the appointment of such licensee. Upon the expiration of the suspension period and upon satisfactory completion of such terms and conditions as the Commissioner has imposed pursuant to the suspension, all licenses and appointments shall be reinstated.

(v) "Termination" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

(w) "Travel accident & baggage licensee" means a limited line producer of the Department who is a ticket-selling agent or other representative of a common carrier who solicits over-the-counter, short-term, nonrenewable travel accident ticket policies and baggage insurance.

(x) "Uniform Business Entity Application" means the current version of the NAIC Uniform Business Entity Application for resident and nonresident business entities.

(y) "Uniform Application" means the current version of the NAIC Uniform Application for resident and nonresident producer licensing.

70 Del. Laws, c. 424, § 1; 71 Del. Laws, c. 381, § 1; 73 Del. Laws, c. 80, § 1; 78 Del. Laws, c. 359, § 1.;



§ 1703. License required

A person shall not sell, solicit or negotiate insurance in this State for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this chapter.

59 Del. Laws, c. 577, § 1; 61 Del. Laws, c. 64, § 1; 65 Del. Laws, c. 142, §§ 5, 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1704. Exceptions to licensing

(a) Nothing in this chapter shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries or affiliates.

(b) A license as an insurance producer shall not be required of the following:

(1) An officer, director or employee of an insurer or of an insurance producer, provided that the officer, director or employee does not receive any commission on policies written or sold to insure risks residing, located or to be performed in this State and:

a. The officer, director or employee's activities are executive, administrative, managerial, or clerical, or a combination of these, and are only indirectly related to the sale, solicitation or negotiation of insurance;

b. The officer, director or employee's function relates to underwriting; or

c. The officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance;

(2) A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, or group or blanket accident and health insurance or for the purpose of enrolling individuals under plans; a person issuing certificates under plans or otherwise assisting in administering plans; or a person who performs administrative services related to mass marketed property and casualty insurance, where no commission is paid to the person for the service;

(3) An employer or association or its officers, directors or employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(4) Employees of insurers or organizations employed by insurers who are engaging in the rating or classification of risks or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance;

(5) A person whose activities in this State are limited to advertising without the intent to solicit insurance in this State through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the State, provided that the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this State;

(6) A person who is not a resident of this State who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than 1 state insured under that contract, provided that that person is otherwise licensed as an insurance producer to sell, solicit or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or

(7) A salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell or solicit insurance or receive a commission.

18 Del. C. 1953, § 1709; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 577, § 1; 65 Del. Laws, c. 142, §§ 10, 11; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1705. Application for examination

(a) A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to § 1709 of this title. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, general insurance knowledge, insurance ethics as established by the Commissioner, and the insurance laws and regulations of this State.

(b) The Insurance Commissioner may make arrangements for administration and grading by an independent testing service as specified by contract.

(c) An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(d) Reexamination. — The failure of an applicant to pass an examination or the failure to appear for the examination or to take or complete the examination does not preclude the applicant from taking subsequent examinations.

(e) All examination score reports are valid for a period of 12 months from the date of examination.

18 Del. C. 1953, §§ 1714, 1716, 1717; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 279, § 10; 59 Del. Laws, c. 577, § 1; 64 Del. Laws, c. 230, § 1; 70 Del. Laws, c. 424, § 1; 71 Del. Laws, c. 381, § 3; 73 Del. Laws, c. 80, § 1.;



§ 1706. Application for license

(a) A person applying for a resident insurance producer license shall make application to the Insurance Commissioner on the Uniform Application or on forms prescribed by the Commissioner for license types and lines of authority not available on the Uniform Application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief. Before approving the application, the Insurance Commissioner shall find that the individual:

(1) Is at least 18 years of age;

(2) Has not committed any act that is a ground for denial, suspension or revocation set forth in § 1712 of this title;

(3) Has paid the fees set forth in Chapter 7 of this title; and

(4) Has successfully passed the examinations for the lines of authority for which the person has applied, unless specifically exempted from such examination by this chapter.

(b) Each resident application shall further contain a statement of the applicant's criminal history, which the applicant shall obtain from the Delaware State Bureau of Identification pursuant to § 8513(a)(2) of Title 11. Each resident applicant and nonresident applicant that has declared Delaware to be his or her home state shall also provide a federal criminal history report from the Federal Bureau of Investigation.

(c) Every applicant for a license as an apprentice adjuster or apprentice property damage appraiser must file with the Commissioner a certification from one holding a license as an adjuster or property damage appraiser in which said holder of the license assumes responsibility for the applicant's training and for all actions undertaken by the applicant pursuant to the requested license.

(d) Every applicant for a license as an producer for the line of variable annuity must hold a license as a life insurance agent and must be registered with the National Association of Security Dealers.

(e) All premiums, return premiums or other funds received in any manner by a producer or a surplus lines broker shall be held in a fiduciary capacity and shall be accounted for by such producer or surplus lines broker. The producer or surplus lines broker shall, in the ordinary course of business, pay the funds to the insured or the insured's assignee, insurer, insurance premium finance company or agent entitled to the payment.

(f) A business entity acting as an insurance producer is required to obtain an insurance producer license. Application shall be made using the Uniform Business Entity Application or on forms prescribed by the Commissioner for license types and lines of authority not available on the Uniform Business Entity Application. Before approving the application, the Insurance Commissioner shall find that:

(1) The business entity has paid the fees set forth in Chapter 7 of this title; and

(2) The business entity has designated a licensed producer responsible for the business entity's compliance with the insurance laws, rules and regulations of this State.

(g) The Insurance Commissioner may require any documents reasonably necessary to verify the information contained in an application.

(h) Each insurer that sells, solicits or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting or negotiating limited line credit insurance a program of instruction that may be approved by the Insurance Commissioner.

(i) No resident of Canada may be licensed as an adjuster pursuant to this section or may designate Delaware as the adjuster's home state, unless such person has successfully passed the adjuster examination and has complied with other applicable portions of this section.

(j) A business entity applying for a license as an adjuster for portable electronic insurance claims shall submit such application on a form as prescribed by the Commissioner. The Commissioner is authorized, at all times, to require the applicant to disclose the names and addresses of all executive officers and directors of the applicant and of all executive officers and directors of entities owning and any individuals owning, directly or indirectly, 51% or more of the outstanding voting securities of the applicant. The Commissioner is further authorized, at all times, to require the applicant to obtain their criminal histories from their state of residence. The Commissioner may, in the exercise of his or her discretion, refuse to issue a license to the applicant if not satisfied that their conduct meets the standards of this chapter. Any nonresident business entity applicant whose home-state requirements comply with all of these provisions of this subsection shall not be required to submit this material.

59 Del. Laws, c. 577, § 1; 64 Del. Laws, c. 228, § 1; 65 Del. Laws, c. 142, §§ 12, 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 424, § 1; 71 Del. Laws, c. 434, § 1; 73 Del. Laws, c. 80, § 1; 78 Del. Laws, c. 359, § 2; 79 Del. Laws, c. 102, § 5.;



§ 1707. License

(a) Unless denied licensure pursuant to § 1712 of this title, persons who have met the requirements of §§ 1705 and 1706 of this title shall be issued an insurance producer license. An insurance producer may receive qualification for a license in 1 or more of the following lines of authority:

(1) Life insurance coverage on human lives, including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income as defined in § 902 of this title.

(2) Accident and health or sickness insurance coverage for sickness, bodily injury or accidental death, and may include benefits for disability income as defined in § 903 of this title.

(3) Property insurance coverage for the direct or consequential loss or damage to property of every kind as defined in § 904 of this title.

(4) Casualty insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property as defined in § 906 of this title.

(5) Variable life and variable annuity products insurance coverage provided under variable life insurance contracts and variable annuities.

(6) Personal lines property and casualty insurance coverage sold to individuals and families for noncommercial purposes.

(7) Fidelity and surety, as defined in § 905 of this title.

(8) Marine and transportation insurance, as defined in § 907 of this title.

(9) Title insurance, as defined in § 908 of this title.

(10) Any other line of insurance permitted under state laws or regulations.

(b) Limited lines producer may be qualified and licensed and a qualified producer may hold 1 or more of the following limited lines of authority:

(1) Credit insurance lines.

(2) Life insurance or annuity products used solely to fund a pre-arranged funeral program.

(3) Travel accident & baggage.

(4) Bail agent as provided for in Chapter 43 of this title.

(5) Automobile club where its activities are limited to those specified in § 908A of this title.

(6) Any other limited line of insurance permitted under state laws or regulations.

(c) A property damage appraiser's license shall convey authority for the appraisal of damage to motor vehicles as defined in § 101 of Title 21.

(d) An adjuster's license shall convey authority to investigate and negotiate settlement of claims on behalf of licensed agents, brokers, self-insurers, or insurers in 1 or more of the following lines of insurance:

(1) Property insurance.

(2) Casualty insurance.

(3) Fidelity and surety insurance.

(4) Automobile insurance.

(5) Marine and transportation insurance.

(e) No adjuster's license shall be required for any of the following:

(1) An adjuster sent into this State on behalf of an insurer for the investigation of a particularly unusual or extraordinary loss, or series of losses, resulting from a catastrophe common to all such losses; provided that such adjuster shall furnish to the Commissioner written notice within 10 calendar days of any such catastrophic insurance adjustment work.

(2) An individual who, in regards to portable electronics insurance claims, collects claim information from, or furnishes claim information to, insureds or claimants, and who conducts data entry including entering data into an automated claims adjudication system, provided that the individual is an employee of a licensed independent adjuster or its affiliate where no more than 25 such persons are under the supervision of 1 licensed independent adjuster or licensed producer. A producer who is acting as a supervisor and adjusting claims pursuant to this paragraph is not required to be licensed as an adjuster. For purposes of this section, "automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation and final resolution of portable electronics insurance claims which:

a. Is only utilized by a licensed independent adjuster, licensed producer, or supervised individuals operating pursuant to this paragraph;

b. Complies with all claims payment requirements of the insurance code; and

c. Is certified as compliant with this section by a licensed independent adjuster that is an officer of a licensed business entity under this chapter.

(f) An insurance producer license shall remain in effect unless revoked or suspended as long as the fee set forth in Chapter 7 of this title is paid and education requirements for resident individual producers are met by the due date.

(g) An individual insurance producer who allows his or her license to lapse may, within 12 months from the due date of the renewal fee, reinstate the same license without the necessity of passing a written examination. However, a penalty in the amount of double the unpaid renewal fee shall be required for any renewal fee received after the due date and within the first grace period of 6 months from the due date of the renewal fee; and may be subject to a civil fine of not less than $200 and not more than $1,000 within the second grace period of 6 months after the due date of the first grace period.

(h) A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance (e.g., a long-term medical disability) may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

(i) The license shall contain the licensee's name, address, and personal identification number, and the date of issuance, the lines of authority, the expiration date and any other information the Insurance Commissioner deems necessary.

(j) Licensees shall inform the Insurance Commissioner by any means acceptable to the Insurance Commissioner of a change of address within 30 days of the change. Failure to timely inform the Insurance Commissioner of a change in legal name or address shall result in a penalty pursuant to § 1712(d) of this title.

(k) The Commissioner may issue a new license for any lost, stolen or destroyed license issued pursuant to this chapter upon written request from the licensee and payment of appropriate fees for such duplicate license. In order to assist in the performance of the Insurance Commissioner's duties, the Insurance Commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the Insurance Commissioner and the nongovernmental entity may deem appropriate.

(l) The Commissioner may participate, in whole or in part, with the NAIC, or any affiliates or subsidiaries the NAIC oversees, in a centralized producer license registry where insurance producer licenses and appointments may be centrally or simultaneously effected for all states that require an insurance producer license and participate in such centralized producer license registry. If the Commissioner finds that participation in such a centralized producer license registry is in the public interest, the Commissioner may adopt by rule any uniform standards and procedures as necessary to participate in the registry. This includes the central collection of all fees for licenses or appointments that are processed through the registry.

(m) Records. — The licensee shall maintain at his or her principal place of business the license issued by the Commissioner, together with such records as may be reasonably required by the Commissioner. Such records shall show, for each policy or contract placed or countersigned by or through the licensee, names of the insurers, insureds, policy number, expiration date thereof, premium payable under the terms of the policy or contract, and such other information as the Commissioner may, from time to time, require. Records shall be retained and available for inspection by the Commissioner for a period of 3 years.

59 Del. Laws, c. 577, § 1; 62 Del. Laws, c. 284, § 2; 65 Del. Laws, c. 142, § 9; 66 Del. Laws, c. 4, § 2; 68 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1; 75 Del. Laws, c. 49, § 2; 76 Del. Laws, c. 394, § 3; 78 Del. Laws, c. 359, § 3.;



§ 1708. Nonresident licensing

(a) Unless denied licensure pursuant to § 1712 of this title, a nonresident person shall receive a nonresident producer license if:

(1) The person is currently licensed as a resident and in good standing in that person's home state;

(2) The person has submitted the proper request for licensure and has paid the fees required by Chapter 7 of this title; and

(3) The person has submitted or transmitted to the Insurance Commissioner the application for licensure that the person submitted to his or her home state, or in lieu of the same, a completed Uniform Application or forms prescribed by the Commissioner for license types and lines of authority not available on the Uniform Application; and

(4) The person's home state awards nonresident producer licenses to residents of this State on the same basis.

Except where prohibited by state or federal law, by submitting an application for license, the applicant shall be deemed to have appointed the Commissioner as the agent for service of process on the applicant in any action or proceeding arising in this State out of or in connection with the exercise of the license. Such appointment of the Commissioner as agent for service of process shall be irrevocable during the period within which a cause of action against the applicant may arise out of transactions with respect to subjects of insurance in this State. Process shall be served upon the Commissioner or any Deputy Insurance Commissioner or such other person or persons as the Commissioner shall designate by rule or regulation.

(b) The Insurance Commissioner may verify the producer's licensing status through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

(c) A nonresident producer who moves from 1 state to another state or a resident producer who moves from this State to another state shall file a change of address and provide certification from the new resident state within 30 days of the change of legal residence. No license fee or license application is required.

(d) Notwithstanding any other provision of this chapter, a person licensed as a surplus lines producer in his or her home state shall receive a nonresident surplus lines producer license pursuant to subsection (a) of this section. Except as to subsection (a) of this section, nothing in this section otherwise amends or supersedes any provision of Chapter 19 of this title.

(e) Notwithstanding any other provision of this chapter, a person licensed as a limited line credit insurance or other type of limited lines producer in that person's home state shall receive a nonresident limited lines producer license, pursuant to subsection (a) of this section, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this subsection, limited line insurance is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to § 1707(a)(1) through (6) of this title.

(f) Insurance for an insurer authorized to do business in Delaware which is permitted as a limited line of insurance in a Delaware nonresident producer's home state and is not described in this section shall have the same scope of authority as granted under the limited license issued by the producer's resident state, which shall be briefly described on the license issued.

59 Del. Laws, c. 577, § 1; 65 Del. Laws, c. 142, § 15; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1; 73 Del. Laws, c. 324, § 1.;



§ 1709. Exemption from examination

(a) An individual who applies for an insurance producer license in this State who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption is only available if the person is currently licensed in that state or if the application is received within 90 days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's Producer Database records maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries indicate that the producer is or was licensed in good standing for the line of authority requested.

(b) A person licensed as an insurance producer in another state who moves to this State shall make application within 90 days of establishing legal residence to become a resident licensee pursuant to § 1706 of this title. No prelicensing education or examination shall be required of that person to obtain any line of authority previously held in the prior state except where the Insurance Commissioner determines otherwise by regulation.

(c) Every applicant for a license as a producer for title insurance who is an attorney licensed to practice law in this State.

(d) Every applicant for a license as a travel accident & baggage licensee.

(e) Every applicant for a license as an automobile club licensee.

18 Del. C. 1953, § 1715; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 279, § 9; 59 Del. Laws, c. 577, § 1; 64 Del. Laws, c. 230, § 3; 65 Del. Laws, c. 142, § 16; 70 Del. Laws, c. 424, § 1; 70 Del. Laws, c. 533, § 3; 73 Del. Laws, c. 80, § 1; 75 Del. Laws, c. 49, § 3.;



§ 1710. Assumed names

An insurance producer doing business under any name other than the producer's legal name is required to notify the Insurance Commissioner prior to using the assumed name.

73 Del. Laws, c. 80, § 1.;



§ 1711. Temporary licensing

(a) The Insurance Commissioner may issue a temporary insurance producer license for a period not to exceed 180 days without requiring an examination if the Insurance Commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) To the designee of a licensed insurance producer entering active service in the armed forces of the United States of America; or

(4) In any other circumstance where the Insurance Commissioner deems that the public interest will best be served by the issuance of this license.

(b) The Insurance Commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The Insurance Commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The Insurance Commissioner may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

59 Del. Laws, c. 577, § 1; 64 Del. Laws, c. 121, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1712. License denial, nonrenewal or revocation

(a) The Insurance Commissioner may place on probation, suspend, revoke or refuse to issue or renew an insurance producer's license or may levy a penalty in accordance with subsection (d) of this section or any combination of actions, for any 1 or more of the following causes:

(1) Providing incorrect, misleading, incomplete or materially untrue information in the l license application;

(2) Violating any insurance laws, or violating any regulation, subpoena or order of the Insurance Commissioner or of another state's Insurance Commissioner;

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) Improperly withholding, misappropriating or converting any moneys or properties received in the course of doing insurance business;

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) Having been convicted of a felony;

(7) Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) Using fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this State or elsewhere;

(9) Having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory;

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) Improperly using notes or any other reference material to complete an examination for an insurance license;

(12) Knowingly accepting insurance business from an individual who is not licensed;

(13) Failing to comply with an administrative or court order imposing a child support obligation; or

(14) Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(b) In the event that the action by the Insurance Commissioner is to nonrenew or to deny an application for a license, the Insurance Commissioner shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make written demand upon the Insurance Commissioner within 10 days for a hearing before the Insurance Commissioner to determine the reasonableness of the Insurance Commissioner's action. The hearing shall be held within 20 days and shall be held pursuant to the Administrative Procedures Act, Chapter 101 of Title 29, and such additional implemented regulations as may be published by the Commissioner.

(c) The license of a business entity may be suspended, revoked or refused if the Insurance Commissioner finds, after hearing, that an individual licensee's violation was known or should have been known by 1 or more of the partners, officers or managers acting on behalf of the partnership or corporation and the violation was neither reported to the Insurance Commissioner nor corrective action taken.

(d) In addition to or in lieu of any applicable denial, suspension or revocation of a license, a person may, after hearing, be subject to a fine of not less than $200 and not more than $20,000 for each such violation. The Commissioner's order shall specify the date upon which such fine shall be paid and shall revoke the license of any licensee failing to comply with such order. The date on which payment shall be due shall be not less than 30 days following the date of the Commissioner's order unless otherwise specified in the order. The Commissioner may institute a civil action to recover fines so levied and shall pay over all fines paid and recovered to the State Treasurer.

(e) The Insurance Commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter and this title against any person who is under investigation for or charged with a violation of this chapter or this title even if the person's license or registration has been surrendered or has lapsed by operation of law. The Commissioner may, upon the Commissioner's discretion, reinstate a suspended license at any time, and may impose as conditions upon the reinstatement such terms and conditions as the Commissioner determines appropriate.

(f) The Commissioner may place any individual or business entity on probation for a period of 1 year for violation of any insurance laws, rules, regulations and orders. The probationary period will not exceed 1 year.

(g) Until such person shall qualify for licensing in accordance with the applicable provisions of this title. A person whose license has been revoked or suspended on 2 occasions shall not again be licensed under this title.

59 Del. Laws, c. 577, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1713. Conservation of producer business

(a) If the Commissioner finds that the business of any licensed producer in this State has become financially impaired or insolvent, or has been abandoned by the licensee, or has been conducted in such a manner as to require or justify revocation of the licenses of that licensee, and if the Commissioner further finds that the conservation and administration of the business of the licensee would be in the public interest, he or she shall file in the Court of Chancery in the county in which the producer business is located a petition for the appointment of the Commissioner as conservator or receiver of such producer's business except by leave of the Court.

(b) The petition shall be verified by the Commissioner and shall set forth the facts and circumstances from which the existence of 1 or more of the grounds required under subsection (a) of this section may be determined; such petition may request that the licensee be required to show cause why the petition should not be granted.

(c) A copy of the petition and of the order to show cause, if they are issued, shall be served upon the licensee in the same manner as provided by law of this State for service of other legal process.

(d) Upon the filing of a petition and pending a hearing upon the order to show cause, the Court may, upon good cause shown and without notice to the other party, appoint the Commissioner as temporary conservator or receiver of the producer's business.

(e) The Commissioner shall, as conservator or receiver, be authorized and empowered to conduct and administer the affairs of the producer business in order to expeditiously terminate such business and, to the extent reasonably possible, to provide services and an accounting for funds to all persons previously insured and to insurers who have previously been doing business through such producer. Subject to the Court's order, the Commissioner shall have the power to collect funds owed to the producer on account of insurance business transacted by him or her, and to account for and make payment of those funds to such persons as are entitled to them.

(f) The Commissioner may delegate the actual conduct and administration of the business of the producer and no charges for services so rendered shall be made against the funds or assets of the producer business except by leave of the Court.

(g) Except as expressly herein provided, receivership or conservatorship shall be subject to the applicable laws of this State and to the order of any court of competent jurisdiction.

18 Del. C. 1953, § 1746; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 577, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1714. Commissions

(a) An insurance company or insurance producer shall not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this State if that person is required to be licensed under this chapter and is not so licensed.

(b) A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this State if that person is required to be licensed under this chapter and is not so licensed.

(c) Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this State if the person was required to be licensed under this chapter at the time of the sale, solicitation or negotiation and was so licensed at that time.

(d) An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this State, unless the payment would violate §§ 2303 and 2304 of this title.

(e) No producer acting as a consultant may accept any fee, commission or other consideration from an insurer for any activity for which the producer acting as a consultant has received or will receive a fee from the producer's client.

(f) An insurer or insurance producer shall not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this State if that person is required to be licensed under this chapter and is not so licensed. Nothing in this section allows an insurer to pay commissions to a nonappointed insurance producer when an appointment is otherwise required.

18 Del. C. 1953, § 1737; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 577, § 1; 65 Del. Laws, c. 142, §§ 22, 23; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1715. Appointments

(a) An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

(b) To appoint a producer as its agent, the appointing insurer shall file, in a format approved by the Insurance Commissioner, a notice of appointment within 15 days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request. The group appointment provision of this section is only applicable upon implementation by this Department of an electronic appointment process.

(c) Upon receipt of the notice of appointment, the Insurance Commissioner shall verify within a reasonable time not to exceed 30 days that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the Insurance Commissioner shall notify the insurer within 5 days of its determination.

(d) An insurer shall pay an appointment fee, in the amount and method of payment set forth in Chapter 7 of this title, for each insurance producer appointed by the insurer.

59 Del. Laws, c. 577, § 1; 65 Del. Laws, c. 142, §§ 7, 8; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1716. Notification to Insurance Commissioner of termination

(a) Termination for cause. — An insurer or authorized representative of the insurer that terminates the appointment, employment, contract or other insurance business relationship with a producer shall notify the Insurance Commissioner within 30 days following the effective date of the termination, using a format prescribed by the Insurance Commissioner, if the reason for termination is 1 of the reasons set forth in § 1712 of this title or the insurer has knowledge the producer was found by a court, government body or self-regulatory organization authorized by law to have engaged in any of the activities in § 1712 of this title. Upon the written request of the Insurance Commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination or activity of the producer.

(b) Termination without cause. — An insurer or authorized representative of the insurer that terminates the appointment, employment or contract with a producer for any reason not set forth in § 1712 of this title shall notify the Insurance Commissioner within 30 days following the effective date of the termination, using a format prescribed by the Insurance Commissioner. Upon written request of the Insurance Commissioner, the insurer shall provide additional information, documents, records or other data pertaining to the termination.

(c) Ongoing notification requirement. — The insurer or the authorized representative of the insurer shall promptly notify the Insurance Commissioner in a format acceptable to the Insurance Commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the Insurance Commissioner in accordance with subsection (a) of this section had the insurer then known of its existence.

(d) Copy of notification to be provided to producer. —

(1) Within 15 days after making the notification required by subsections (a), (b) and (c) of this section, the insurer shall mail a copy of the notification to the producer at his or her last known address. If the producer is terminated for cause for any of the reasons listed in § 1712 of this title, the insurer shall provide a copy of the notification to the producer at that producer's last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(2) Within 30 days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the Insurance Commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the Insurance Commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (f) of this section.

(e) Immunities. —

(1) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the Insurance Commissioner, or an organization of which the Insurance Commissioner is a member and that compiles the information and makes it available to other Insurance Commissioners or regulatory or law enforcement agencies shall not be subject to civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the Insurance Commissioner from an insurer or producer or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under subsection (a) of this section was reported to the Insurance Commissioner, provided that the propriety of any termination for cause under subsection (a) of this section is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(2) In any action brought against a person that may have immunity under paragraph (e)(1) of this section for making any statement required by this section or providing any information relating to any statement that may be requested by the Insurance Commissioner, the party bringing the action shall plead specifically in any allegation that paragraph (e)(1) of this section does not apply because the person making the statement or providing the information did so with actual malice.

(3) Paragraph (e)(1) or (2) of this section shall not abrogate or modify any existing statutory or common law privileges or immunities.

(f) Confidentiality. —

(1) Any documents, materials or other information in the control or possession of the Department of Insurance that is furnished by an insurer or producer or an employee or agent thereof acting on behalf of the insurer or producer or obtained by the Insurance Commissioner in an investigation pursuant to this section shall be confidential by law and privileged, shall not be subject to Chapter 100 of Title 29, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the Insurance Commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the Insurance Commissioner's duties.

(2) Neither the Insurance Commissioner nor any person who received documents, materials or other information while acting under the authority of the Insurance Commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to paragraph (f)(1) of this section.

(3) In order to assist in the performance of the Insurance Commissioner's duties under this chapter, the Insurance Commissioner:

a. May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to paragraph (f)(1) of this section, with other state, federal and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal and international law-enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

b. May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries and from regulatory and law-enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

c. May enter into agreements governing sharing and use of information consistent with this subsection.

(4) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Commissioner under this section or as a result of sharing as authorized in paragraph (f)(3) of this section.

(5) Nothing in this chapter shall prohibit the Insurance Commissioner from releasing final, adjudicated actions including for cause terminations that are open to public inspection pursuant to Chapter 100 of Title 29 to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners or its affiliates or subsidiaries.

(g) Penalties for failing to report. — An insurer, the authorized representative of the insurer, or a producer that fails to report as required under the provisions of this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with this title.

59 Del. Laws, c. 577, § 1; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 424, § 1; 71 Del. Laws, c. 381, § 5; 73 Del. Laws, c. 80, § 1.;



§ 1717. Reciprocity

(a) The Insurance Commissioner shall waive any requirements for a nonresident license applicant with a valid license from the applicant's home state, except the requirements imposed by § 1708 of this title, if the applicant's home state awards nonresident licenses to residents of this State on the same basis.

(b) A nonresident producer's satisfaction of that producer's home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this State's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this State on the same basis.

(c) No resident of Canada shall be granted reciprocity for purposes of obtaining a nonresident's adjuster license unless that individual has designated another state as his or her home state or obtained a resident adjuster's license in another state.

73 Del. Laws, c. 80, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 359, § 4.;



§ 1718. Additional or continuing education

In addition to meeting the standards prescribed in other sections of this chapter for the issuance of a license, the Commissioner may promulgate regulations and/or prerequisites which will establish reasonable standards and criteria for requiring additional or continuing education of licensees, in order to ensure the maintenance or improvement of a licensee's insurance skills and knowledge. Failure to provide proof of meeting continuing education requirements may result in suspension of license or licenses.

59 Del. Laws, c. 577, § 1; 64 Del. Laws, c. 230, § 2; 66 Del. Laws, c. 4, § 3; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1719. Reporting of actions

(a) A producer shall report to the Insurance Commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this State within 30 days of the final disposition of the matter. This report shall include a copy of the order, consent to order or other relevant legal documents.

(b) Within 30 days of the initial pretrial hearing date, a producer shall report to the Insurance Commissioner any criminal prosecution of the producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

66 Del. Laws, c. 16, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1720. Regulations

The Insurance Commissioner may promulgate reasonable regulations as are necessary or proper to carry out the purposes of this chapter.

59 Del. Laws, c. 577, § 1; 70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1721. Enforcement after license lapses or is surrendered

The Commissioner shall retain authority to enforce the provisions of, and impose any penalty or remedy authorized by, this chapter and title against any person who is under investigation for, or charged with, a violation of this chapter and title even if, while the investigation or charges are pending, such person's license or registration is surrendered or lapses by operation of law.

70 Del. Laws, c. 424, § 1; 73 Del. Laws, c. 80, § 1.;



§ 1722. Regulation of adjusters and appraisers

For all purposes of this chapter, the following sections within this chapter shall apply to adjusters and appraisers in the same manner in which they are applied to producers: Sections 1703-1713 and 1717-1719 of this title.

79 Del. Laws, c. 102, § 5.;



§ 1723. Severability

If any provisions of this chapter, or the application of a provision to any person or circumstances, shall be held invalid, the remainder of the chapter, and the application of the provision to persons or circumstances other than those to which it is held invalid, shall not be affected.

73 Del. Laws, c. 80, § 1; 79 Del. Laws, c. 102, § 6.;



§ 1724. Effective date

This chapter shall take effect March 1, 2002.

73 Del. Laws, c. 80, § 1; 79 Del. Laws, c. 102, § 6.;






CHAPTER 17A. LICENSING OF PUBLIC ADJUSTERS

§ 1750. Definitions

For the purposes of §§ 1750-1761 of this title, the following terms have the meanings indicated.

(1) "Adjuster" means an adjuster as defined in § 1702(a) of this title.

(2) "License" means a license issued by the Commissioner to act as a public insurance adjuster.

(3) "Licensee" means any person licensed in the State to do business as a public insurance adjuster.

(4) "Public adjuster" shall include any person who, for compensation or any other thing of value:

a. Acts or aids, solely in relation to first party claims arising under insurance contracts that insure the real or personal property of the insured, on behalf of an insured individual in negotiating for, or effecting the settlement of, a claim for loss or damage covered by an insurance contract;

b. Advertises for employment as an adjuster of insurance claims or solicits business or represents oneself to the public as an adjuster of first party insurance claims for losses or damages arising out of policies of insurance that insure real or personal property; or

c. Directly or indirectly solicits business, investigates or adjusts losses or advises an insured about first-party claims for losses or damages arising out of policies of insurance that insure real or personal property for another person engaged in the business of adjusting losses or damages covered by an insurance policy.

74 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1751. License requirement

(a) No person shall, directly or indirectly, act as a public adjuster without first procuring a license from the Commissioner to act as a public insurance adjuster.

(b) The Commissioner shall issue a license to an applicant for a public adjuster's license who:

(1) Has paid the applicable fee, which shall be the same as that for an adjuster's license;

(2) Passes a written examination for which a fee may be charged, in accordance with regulations issued pursuant to this chapter; and

(3) Has sufficient experience, training, and instruction concerning the adjusting of first party claims for damages or losses under insurance contracts that insure the real or personal property of the insured, as determined by the Commissioner in accordance with regulations issued pursuant to this chapter.

(c) The Commissioner may issue a license to any applicant without an examination if:

(1) The applicant holds a like license in good standing from another state and the public official having supervision of public insurance adjusters in the other state certifies that the applicant has passed a written examination; and

(2) The other state recognizes public insurance adjusters with public insurance adjuster licenses issued by the State of Delaware for the purpose of licensing the applicant without the requirement of an examination.

(d) A license issued pursuant to this section shall continue in force provided the licensee has completed continuing education requirements as established for adjusters and paid renewal fees as established for adjusters under this title, unless suspended, revoked or otherwise terminated prior thereto. Requests for renewal of the license shall be made to the Commissioner and accompanied by the license fee as established under Title 18.

74 Del. Laws, c. 178, § 1.;



§ 1752. Bond requirement

(a) At the time of the application for license as a public adjuster, the applicant shall file with the Commissioner a bond executed and issued by a surety insurer authorized to transact business in the State in the amount of $20,000, which bond shall serve the faithful performance of his or her duties as a public insurance adjuster. A public adjuster license shall automatically terminate when the bond is not in force.

(b) The bond shall have the following characteristics:

(1) The bond shall be in favor of the State and shall specifically authorize recovery by the Commissioner of the damages sustained if the licensee is convicted of fraud or unfair practices in connection with the licensee's business as a public adjuster.

(2) The aggregate liability of the surety for all damages shall not exceed the amount of the bond.

(3) The bond shall not be terminated unless at least 30 days written notice is given to the licensee and filed with the Commissioner.

74 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1753. Ownership of other entities

(a) An applicant for a public adjuster's license shall disclose to the Commissioner the full name and residence of each person who directly or indirectly owns or controls the licensee, or holds with power to vote or holds proxies with the power to vote, 10 percent or more of the voting securities of the licensee.

(b) The Commissioner may deny an application or suspend or revoke the license of a public adjuster if any person who directly or indirectly owns or controls the licensee, or holds with power to vote or holds proxies with the power to vote, 10 percent or more of the voting securities of the licensee does not meet the qualifications for licensure under this chapter.

(c) Every applicant for an initial or renewal public adjuster's license shall file with the Commissioner a list of the full names of all employees who are authorized to negotiate claims settlements.

74 Del. Laws, c. 178, § 1.;



§ 1754. Maintenance of records

(a) A public adjuster shall maintain a complete record of each transaction as a public insurance adjuster. The records required by this section shall include at least the:

(1) Name of the insured;

(2) Date, location and amount of the loss;

(3) Copy of the contract between the public insurance adjuster and insured;

(4) Name of the insurer, amount, expiration date and number of each policy carried with respect to the loss;

(5) Itemized statement of the insured's recoveries; and

(6) Itemized statement of all compensation received by the public insurance adjuster, from any source whatsoever, in connection with a particular claim.

(b) Records shall be maintained for at least 5 years after the termination of the transaction with an insured and shall be open to examination by the Commissioner at all times.

(c) Records submitted in accordance with this section that contain proprietary information, identified in writing as such by the public insurance adjuster shall be treated as confidential by the Commissioner.

74 Del. Laws, c. 178, § 1.;



§ 1755. License denial, suspension, revocation and refusal to renew; civil penalties

(a) The Commissioner may deny a license to an applicant or suspend, revoke or refuse to renew a license if the applicant or licensee:

(1) Violates the provisions of this chapter and any provision of the Delaware Unfair Trade Practices Law [Chapter 25 of Title 6] or the Delaware Unfair Claims Settlement Practices Law [Chapter 23 of this title] or any standard of conduct prescribed by the Commissioner in regulations;

(2) Makes a material misstatement in the application for the license;

(3) Engages in fraudulent or dishonest practices;

(4) Demonstrates incompetence or untrustworthiness to act as a public insurance adjuster; or

(5) Fails to complete continuing education requirements.

(b) Upon a finding by the Commissioner of a violation of subsection (a) of this section, the Commissioner may impose a civil penalty not to exceed $1,000 for each violation.

(c) This chapter shall not be applied or interpreted to bar a borrower from bringing an action pursuant to any Delaware or federal law for damages, injunctive relief or any other relief.

74 Del. Laws, c. 178, § 1.;



§ 1756. Contracts and solicitation of contracts

(a) No licensee shall, directly or indirectly, act within the State as a public adjuster without having first entered into a contract, in writing, on a form approved by the Commissioner and executed in duplicate by the public insurance adjuster and the insured or a duly authorized representative. One copy of the contract shall be kept on file by the licensee and be available at all times for inspection without notice by the Commissioner.

(b)(1) An insured who contracts for the services of a public adjuster shall have the right to cancel the contract until midnight on the third business day after the day on which the insured signs the contract. Contracts that do not substantially conform to the requirements contained in this section shall be void. Cancellation of the contract shall be effective when mailed if the following conditions are met:

a. The cancellation shall be in writing, but need not take a particular form, and shall be sufficient if it indicates the intent of the person not to go forward with the representation.

b. The right to cancel shall be contained in the approved contract in a format designated by the Commissioner.

(2) The right of rescission contained in this subsection shall be in addition to, and not in limitation of, any other rights of the insured.

(3) In a commercial loss, if a contract is cancelled in accordance with this subsection, the public adjuster shall be entitled to reasonable compensation for actual services rendered and costs incurred between the time the contract was entered into and the time it was cancelled.

(c) A licensee shall not solicit, or attempt to solicit, a client for employment during the progress of a loss-producing occurrence, as defined in the client's insurance contract.

(d) A licensee shall not permit an unlicensed employee or agent in the unlicensed employee's or agent's own name to advertise, engage clients, furnish reports or present bills to clients, or in any manner whatsoever to conduct business for which a license is required under this chapter.

(e) A licensee shall not charge the client a fee that exceeds 2.5% of the first $25,000 of the total insurance recovery of the client. A licensee may charge the client a fee of up to 12% of the amount of the total insurance recovery of the client that exceeds $25,000.

(f) A licensed public adjuster may not prevent or attempt to dissuade an insured from communicating with an insurer, the insurer's adjuster, an independent adjuster representing the insurer, an attorney, or any other person regarding the settlement of the insured's claim.

(g) A public adjuster shall be subject to the Delaware Unfair Claims Settlement Act [Chapter 23 of this title].

74 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1757. Adjustments to comply with insurance contract and law

A public insurance adjuster shall adjust or investigate every claim, damage or loss made or occurring under an insurance contract for which the public insurance adjuster has been employed in accordance with the terms and conditions of the public insurance adjuster's contract with the insured and the applicable laws and regulations of the State.

74 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1758. Prohibited acts

(a) Notwithstanding any other grounds for disciplinary action provided for in this chapter, the Commissioner may deny, revoke, suspend, refuse to renew or impose a penalty on an applicant or licensee for violation of the prohibited acts set out in this section.

(b) A licensed public adjuster is prohibited from:

(1) Paying any money or giving anything of value to any person in consideration of a direct or indirect referral of a client or potential client;

(2) Paying any money or giving anything of value to any person in consideration as an inducement to refer business or clients;

(3) Charging, collecting, or receiving any money or anything of value from any person providing services to an insured, either directly or on behalf of the public adjuster, in connection with the business of adjusting insurance claims, without the prior written disclosure of the fee or benefit to the insured;

(4) Rebating to any client any part of a fee specified in the employment contract;

(5) Splitting the licensed public adjuster's fees or paying any money to any person for services rendered to a client unless such other person is also licensed as a public adjuster;

(6) Having any interest directly or indirectly in any home improvement, restoration, construction, salvage, appraisal, loss mitigation, cleaning or environmental restoration business that conducts business in the State;

(7) In connection with the licensee's conduct of business as public adjuster, making any misrepresentation of facts or advising any person on any question of law;

(8) Making false statements about any insurance company or its employees, agents or representatives;

(9) Soliciting the employment by a client in connection with any loss which is the subject of an employment contract involving the client and another public adjuster;

(10) Representing both the insurer and the insured; or

(11) Advancing any money to a client pending the settlement of a loss where such amount would be included in the final settlement.

(c) A violation of § 1758 of this title shall be construed to be a violation of the applicable provisions of the Delaware Unfair Trade Practices Act [Chapter 25 of Title 6] and the Unfair Claims Settlement Practices Act [Chapter 23 of this title] and may constitute a violation of the Delaware Insurance Fraud Statute [§ 2407 of this title].

(d) A public adjuster shall also be subjected to the penalties applicable to licensees under Chapter 17 of this title.

74 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1759. Regulations and scope

(a) The Commissioner shall promulgate rules and regulations as are necessary to carry out this chapter.

(b) This chapter shall not apply to:

(1) An adjuster for or an agent or employee of an insurer or group of insurers under common control or ownership that, as a representative of the insurer or group, adjusts losses or damages under policies issued by the insurer or group of insurers;

(2) An agent or broker that acts as an adjuster without compensation for an insured for whom the agent or broker is acting as an agent or broker;

(3) An attorney at law who does not:

a. Regularly act as a public insurance adjuster; or

b. Represent to the public by sign, advertisement or other written or oral communication indicating that the attorney at law acts as a public insurance adjuster; or

(4) A licensed health care provider, or employee of a licensed health care provider, who prepares or files a health insurance claim form on behalf of a patient;

(5) Persons employed only for the purpose of obtaining facts surrounding a loss or furnishing technical assistance to a licensed adjuster, including but not limited to photographers, private investigators, engineers and handwriting experts;

(6) Any agent or other person who negotiates and/or settles claims arising under life and health insurance policies;

(7) A person who performs clerical duties for or as an employee of an insurance company, but who does not participate in negotiations with parties on disputed and/or contested claims; or

(8) Any person who settles subrogation claims between authorized insurers.

74 Del. Laws, c. 178, § 1.;



§ 1760. Immunity

There shall be no liability on the part of and no cause of action shall arise against, the Commissioner or the Insurance Department or its employees for any action taken by them in the performance of their powers and duties under this chapter.

74 Del. Laws, c. 178, § 1.;



§ 1761. Severability clause

If any provision of this chapter, or its application to any person or circumstance, is held invalid, that determination shall not affect the provisions or applications of this chapter that can be given effect without the invalid provision or application, and to that end the provisions of this chapter are severable.

74 Del. Laws, c. 178, § 1.;






CHAPTER 18. MANAGING GENERAL AGENTS ACT

§ 1801. Short title

This chapter may be cited as the Managing General Agents Act.

68 Del. Laws, c. 68, § 1.;



§ 1802. Definitions

As used in this chapter:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(2) "Insurer" means any person, firm, association or corporation duly licensed in this State as an insurance company pursuant to Chapter 17 of this title.

(3) "Managing general agent" ("MGA") means any person, firm, association or corporation who negotiates and binds ceding reinsurance contracts on behalf of an insurer or manages all or part of the insurance business of an insurer (including the management of a separate division, department or underwriting office) and acts as an agent for such insurer whether known as a managing general agent, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than 5 percent of the policyholder surplus as reported in the last annual statement of the insurer in any 1 quarter or year together with 1 or more of the following:

a. Adjusts or pays claims in excess of an amount determined by the Commissioner; or

b. Negotiates reinsurance on behalf of the insurer.

Notwithstanding the above, the following persons shall not be considered as MGAs for the purposes of this chapter:

a. An employee of the insurer;

b. A United States manager of the United States branch of an alien insurer;

c. An underwriting manager which, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, subject to the holding company regulatory act and whose compensation is not based on the volume of premiums written without regard for the profitability of the business written;

d. The attorney-in-fact authorized by, and acting for, the subscribers of a reciprocal insurer of interinsurance exchange under powers of attorney.

(4) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

68 Del. Laws, c. 68, § 1.;



§ 1803. Licensure

(a) No person, firm, association or corporation shall act in the capacity of an MGA with respect to risks located in this State for an insurer licensed in this State unless such person is a licensed producer in this State.

(b) No person, firm, association or corporation shall act in the capacity of an MGA representing an insurer domiciled in this State with respect to risks located outside this State unless such person is licensed as a producer in this State (such license may be a nonresident license) pursuant to this chapter.

(c) The Commissioner may require a bond in an amount acceptable to the Commissioner for the protection of the insurer.

(d) The Commissioner may require the MGA to maintain an errors and omissions policy.

68 Del. Laws, c. 68, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1804. Required contract provisions

No person, firm, association or corporation acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between both parties which sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of such responsibilities and which contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination.

(2) The MGA will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(3) All funds collected for the account of an insurer will be held by the MGA in a fiduciary capacity in a bank which is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than 3 months estimated claims payments and allocated loss adjustment expenses.

(4) Separate records of business written by the MGA will be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer and the Commissioner shall have access to all books, bank accounts and such records of the MGA in a form usable to the Commissioner. Such records shall be retained until completion of the insurer's triennial financial examination.

(5) The contract may not be assigned in whole or part by the MGA.

(6) Appropriate underwriting guidelines including:

a. The maximum annual premium volume;

b. The basis of the rates to be charged;

c. The types of risks which may be written;

d. Maximum limits of liability;

e. Applicable exclusions;

f. Territorial limitations;

g. Policy cancellation provisions; and

h. The maximum policy period.

The insurer shall have the right to cancel or nonrenew any policy of insurance subject to the applicable laws and regulations.

(7) If the contract permits the MGA to settle claims on behalf of the insurer:

a. All claims must be reported to the company in a timely manner.

b. A copy of the claim file shall be sent to the insurer at its request or as it becomes known that the claim:

1. Has the potential to exceed an amount determined by the Commissioner or exceeds the limit set by the company, whichever is less;

2. Involves a coverage dispute;

3. May exceed the MGA's claims settlement authority;

4. Is open for more than 6 months; or

5. Is closed by payment of an amount set by the Commissioner or an amount set by the company, whichever is less.

c. All claim files will be the joint property of the insurer and MGA. However, upon an order of liquidation of the insurer, such files shall become the sole property of the insurer or its estate; the MGA shall have reasonable access to and the right to copy the files on a timely basis.

d. Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(8) Where electronic claims files are in existence, the contract must address the timely transmission of the data.

(9) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the MGA until 1 year after they are earned for property insurance business and 5 years after they are earned on casualty business and not until the profits have been verified pursuant to § 1805 of this title.

(10) The MGA shall not:

a. Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules;

b. Commit the insurer to participate in insurance or reinsurance syndicates;

c. Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which the producer is appointed;

d. Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed 1 percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

e. Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

f. Permit its subproducer to serve on the insurer's board of directors;

g. Jointly employ an individual who is employed with the insurer; or

h. Appoint a sub-MGA.

68 Del. Laws, c. 68, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1805. Duties of insurers

(a) The insurer shall have on file an independent financial examination, in a form acceptable to the Commissioner, of each MGA with which it has done business.

(b) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This is in addition to any other required loss reserve certification.

(c) The insurer shall periodically (at least semiannually) conduct an on-site review of the underwriting and claims processing operations of the MGA.

(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the MGA.

(e) Within 30 days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of such appointment or termination to the Commissioner. Notices of appointment of an MGA shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the Commissioner may request.

(f) An insurer shall review its books and records each quarter to determine if any producer, as defined by § 1802(3) of this title, has become, by operation of § 1802(3) of this title, an MGA as defined in that section. If the insurer determines that a producer has become an MGA pursuant to the above, the insurer shall promptly notify the producer and the Commissioner of such determination and the insurer and producer must fully comply with this chapter within 30 days.

(g) An insurer shall not appoint to its board of directors an officer, director, employee, subproducer or controlling shareholder of its MGAs. This subsection shall not apply to relationships governed by the Insurance Holding Company Act or, if applicable, the Broker Controlled Insurer Act.

68 Del. Laws, c. 68, § 1.;



§ 1806. Examination authority

The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined as if it were the insurer. An MGA shall retain all records pertaining to a specific insurer until the conclusion of the regular financial examination on that insurer by the domestic regulator.

68 Del. Laws, c. 68, § 1; 69 Del. Laws, c. 92, § 6.;



§ 1807. Penalties and liabilities

(a) If the Commissioner finds after a hearing conducted in accordance with the Administrative Procedures Act that any person has violated any provision(s) of this chapter, the Commissioner may order:

(1) For each separate violation, a penalty in an amount of $15,000;

(2) Revocation or suspension of the producer's license; and

(3) The MGA to reimburse the insurer, the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this chapter committed by the MGA.

(b) The decision, determination or order of the Commissioner pursuant to subsection (a) of this section shall be subject to judicial review pursuant to the Administrative Procedures Act.

(c) Nothing contained in this section shall affect the right of the Commissioner to impose any other penalties provided for in the Insurance Law.

(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants and auditors.

68 Del. Laws, c. 68, § 1.;



§ 1808. Rules and regulations

The Commissioner of Insurance may adopt reasonable rules and regulations for the implementation and administration of this chapter.

68 Del. Laws, c. 68, § 1.;



§ 1809. Effective date

This chapter shall take effect on September 30, 1991. No insurer may continue to utilize the services of an MGA on and after September 30, 1991, unless such utilization is in compliance with this chapter.

68 Del. Laws, c. 68, § 1.;






CHAPTER 19. DELAWARE NONADMITTED INSURANCE ACT

Subchapter I Compliance with Federal Statutes

§ 1901. Finding and purpose

(a) It is determined and declared as a matter of legislative finding that it is in the public interest to cooperate on a reciprocal basis with other states in considering procedures which implement the provisions of the Nonadmitted and Reinsurance Reform Act of 2010 [15 U.S.C. § 8201 et seq.].

(b) It is further determined and declared that the purpose and policy of this chapter shall be to:

(1) Carry out the requirements of the Nonadmitted and Reinsurance Reform Act of 2010 as such act existed on January 1, 2011;

(2) Provide authority for the Insurance Commissioner to enter into an interstate cooperative agreement, reciprocal agreement, or compact if doing so is in the best interests of this State; and

(3) Regulate the placement of insurance coverage with nonadmitted insurers when this State is the home state of the insured.

78 Del. Laws, c. 176, § 1.;



§ 1902. Home state regulation of nonadmitted insurance

(a) The placement of nonadmitted insurance business shall be subject to the statutory and regulatory requirements solely of the insured's home state as defined in this chapter.

(b) This section may not be construed to preempt any law, rule, or regulation that restricts the placement of workers' compensation insurance or excess insurance for self-funded workers' compensation plans with a nonadmitted insurer.

78 Del. Laws, c. 176, § 1.;



§ 1903. Interstate insurance regulatory cooperation

(a) The Commissioner is authorized to enter into an interstate cooperative agreement, reciprocal agreement, or compact, hereafter "Agreement," for the purpose of carrying out the Nonadmitted and Reinsurance Reform Act of 2010 [15 U.S.C. § 8201 et seq.] (NRRA) and to facilitate the collection, allocation, and disbursement of premium taxes attributable to the placement of nonadmitted insurance, to provide for uniform methods of allocation and reporting among nonadmitted insurance risk classifications, and share information among states relating to nonadmitted insurance premium taxes.

(b) The Commissioner may also enter into other cooperative agreements with surplus lines stamping offices located in this state or other states for the reporting and capturing of related tax information. In addition, the Commissioner may enter into cooperative agreements with processing entities located in this State or other states related to the capturing and processing of insurance premium and tax data.

(c) The Commissioner may participate in a clearinghouse operation established for the purpose of collecting and disbursing to reciprocal states any premium tax funds collected applicable to properties, risks, or exposures located or to be performed outside of this State. The Commissioner may also participate in such clearinghouse for purposes of surplus lines policies applicable to risks located solely within this State.

(d) In order to assist in the performance of the Commissioner's duties, under the NRRA, the Commissioner may contract with nongovernmental entities, including the NAIC or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions that the Commissioner and the nongovernmental entity may deem to be appropriate, including:

(1) The collection of fees related to producer licensing; and

(2) The collection of the premium tax under § 1925 of this title.

The NAIC or other entity with whom the Commissioner contracts may charge a reasonable fee to the insurer, insured, or other appropriate person for the functions performed.

(e) An Agreement entered into under this section prevails over an inconsistent rule of the Commissioner. Except as otherwise provided by this section, a statute of this State prevails over an inconsistent provision of an Agreement entered into under this section.

(f) The Commissioner may adopt rules as necessary to implement this chapter or the terms of an Agreement entered into under this section. In adopting rules under this chapter, the Commissioner may not adopt a rule that does not specifically implement this chapter or the Agreement.

78 Del. Laws, c. 176, § 1.;

§ 1903A Nonadmitted Reinsurance and Reform Act of 2010 Implementation Revenue Study.

(a) The Insurance Commissioner shall establish a Nonadmitted and Reinsurance Reform Act of 2010 [15 U.S.C. § 8201 et seq.] (NRRA) Implementation Revenue Study Committee to study the potential impact that would result from the State's entrance into an Agreement pursuant to § 1903 of this title in order to prevent the State from losing revenue after July 21, 2011, the effective date of the NRRA. The Committee shall determine if entering into an Agreement would result in retention of out-of-state surplus lines tax revenue for the State and, if so, which Agreement would result in the most retention of surplus lines tax revenue for the State and the most cost-efficient method of administering the collection and distribution of tax revenues. Notwithstanding subsection (b) of this section, the Committee shall report its findings and recommendations, including any proposed legislation, to the chairs of the respective Senate and House committees, the Senate Pro-Tempore, the Speaker of the House and to the Controller General no later than January 2012.

(b) In the event that an interstate surplus lines tax allocation, reporting and payment system becomes operational and the Insurance Commissioner determines that the State of Delaware is likely to lose significant revenue by delaying the decision to enter into an Agreement pursuant to § 1903 of this title until after completion of the report by the NRRA Implementation Revenue Study Committee, then the Commissioner may enter into an Agreement after notice and hearing, which shall involve testimony regarding the Commissioner's determination, and the burden the tax allocation, reporting and payment system selected would impose on brokers.

78 Del. Laws, c. 176, § 1.;



§ 1903A. Nonadmitted Reinsurance and Reform Act of 2010 Implementation Revenue Study

(a) The Insurance Commissioner shall establish a Nonadmitted and Reinsurance Reform Act of 2010 [15 U.S.C. § 8201 et seq.] (NRRA) Implementation Revenue Study Committee to study the potential impact that would result from the State's entrance into an Agreement pursuant to § 1903 of this title in order to prevent the State from losing revenue after July 21, 2011, the effective date of the NRRA. The Committee shall determine if entering into an Agreement would result in retention of out-of-state surplus lines tax revenue for the State and, if so, which Agreement would result in the most retention of surplus lines tax revenue for the State and the most cost-efficient method of administering the collection and distribution of tax revenues. Notwithstanding subsection (b) of this section, the Committee shall report its findings and recommendations, including any proposed legislation, to the chairs of the respective Senate and House committees, the Senate Pro-Tempore, the Speaker of the House and to the Controller General no later than January 2012.

(b) In the event that an interstate surplus lines tax allocation, reporting and payment system becomes operational and the Insurance Commissioner determines that the State of Delaware is likely to lose significant revenue by delaying the decision to enter into an Agreement pursuant to § 1903 of this title until after completion of the report by the NRRA Implementation Revenue Study Committee, then the Commissioner may enter into an Agreement after notice and hearing, which shall involve testimony regarding the Commissioner's determination, and the burden the tax allocation, reporting and payment system selected would impose on brokers.

78 Del. Laws, c. 176, § 1.;



§ 1904. Definitions

(a) For the purposes of this chapter the following definitions shall apply:

(1) Admitted insurer. — The term "admitted insurer" means an insurer authorized to engage in the business of insurance in this State.

(2) Affiliate. — The term "affiliate" means, with respect to an insured, any entity that controls, is controlled by, or is under common control with the insured.

(3) Affiliated group. — The term "affiliated group" means any group of entities that are all affiliated.

(4) Broker. — The term "broker," as used in this chapter and unless context otherwise requires, means a surplus lines broker duly licensed as such under this chapter.

(5) Clearinghouse. — The term "clearinghouse" means a mechanism or entity established for the receipt and distribution of premium taxes and transaction data related to the sale of nonadmitted insurance.

(6) Control. — An entity has "control" over another entity if:

a. The entity directly or indirectly or acting through 1 or more other persons owns, controls, or has the power to vote 25 percent or more of any class of voting securities of the other entity; or

b. The entity controls in any manner the election of a majority of the directors or trustees of the other entity.

(7) Export. — The term "export" means to place insurance in a nonadmitted insurer under this surplus lines law.

(8) Gross premium. — The term "gross premium" means the amount charged by an insurer for consideration for insurance. Any assessment, or any membership, policy, survey, inspection, service or similar fee or other charge in consideration for an insurance contract is deemed part of the premium.

(9) Home state. —

a. In general. — Except as provided in paragraph (a)(9)b. of this section, the term "home state" means, with respect to an insured

1. The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

2. If 100 percent of the insured risk is located out of the state referred to in paragraph (a)(9)a.1. of this section, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

b. Affiliated groups. — If more than 1 insured from an affiliated group are named insureds on a single nonadmitted insurance contract, the term "home state" means the home state, as determined pursuant to paragraph (a)(9)a. of this section, of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

(10) Home state insured. — The term "home state insured" means, unless the context indicates otherwise, an insured whose home state is Delaware.

(11) Independently procured insurance. — The term "independently procured insurance" means insurance procured directly by an insured from a nonadmitted insurer.

(12) Multi-state risk. — The term "'multi-state risk" means a risk with exposures in more than 1 state.

(13) NAIC. — The term "NAIC" means the National Association of Insurance Commissioners or any successor entity.

(14) Net premium. — The term "net premium" means, for the purposes of this chapter, gross premium as defined herein, less any returned premiums.

(15) Nonadmitted insurance. — The term "nonadmitted insurance" means any property and casualty insurance permitted to be placed directly or through a surplus lines broker with a nonadmitted insurer eligible to accept such insurance. For purposes of this chapter, nonadmitted insurance includes independently procured insurance placed directly and surplus lines insurance.

(16) Nonadmitted insurer. — The term "nonadmitted insurer"

a. Means an insurer not authorized to engage in the business of insurance in this state; but

b. Does not include a risk retention group, as that term is defined in § 2(a)(4) of the Liability Risk Retention Act of 1986 (15 U.S.C. § 3901(a)(4)).

(17) Premium tax. — The term "premium tax" means, with respect to surplus lines or independently procured insurance coverage, any tax, fee, assessment, or other charge imposed by a government entity directly or indirectly based on any payment made as consideration for an insurance contract for such insurance, including premium deposits, assessments, registration fees, and any other compensation given in consideration for a contract of insurance.

(18) Qualified risk manager. — The term "qualified risk manager" means, with respect to a policyholder of commercial insurance, a person who meets all of the following requirements:

a. The person employs or retains a qualified risk manager to negotiate insurance coverage.

b. The person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of $100,000 in the immediately preceding 12 months.

c.1. The person meets at least 1 of the following criteria:

A. The person possesses a net worth in excess of $20,000,000; as such amount is adjusted pursuant to paragraph (a)(18)c.2. of this section.

B. The person generates annual revenues in excess of $50,000,000; as such amount is adjusted pursuant to paragraph (a)(18)c.2. of this section.

C. The person employs more than 500 full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than 1,000 employees in the aggregate.

D. The person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least $30,000,000; as such amount is adjusted pursuant to paragraph (a)(18)c.2 of this section.

E. The person is a municipality with a population in excess of 50,000 persons.

2. Effective on the fifth January 1 occurring after the date of the enactment of this subtitle and each fifth January 1 occurring thereafter, the amounts in paragraphs (a)(18)c.1.A., B., and D. of this section shall be adjusted to reflect the percentage change for such 5-year period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.

(19) Reciprocal state. — The term "reciprocal state" means a state that has:

a. Entered into a nonadmitted insurance compact or agreement; or

b. Otherwise adopted the allocation schedule and reporting forms prescribed by a multi-state agreement for nonadmitted insurance

(20) Single-state risk. — The term "single-state risk" means a risk with exposure in only 1 state.

(21) State. — The term "state" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and American Samoa.

(22) Surplus lines broker. — The term "surplus lines broker" means an individual, firm, or corporation which is licensed in this State to sell, solicit, negotiate, or procure insurance in this state with nonadmitted insurers.

(23) Surplus lines insurance. — The term "surplus lines insurance" means insurance procured by a surplus lines licensee from a surplus lines insurer or other nonadmitted insurer as permitted under the law of the home state; for purposes of this chapter "surplus lines insurance" shall also mean excess lines insurance as may be defined by applicable state law.

(24) Surplus lines insurer. — The term "surplus lines insurer" means a nonadmitted insurer eligible under the law of the home state to accept business from a surplus lines licensee; for purposes of this chapter "surplus lines insurer" shall also mean an insurer that is permitted to write surplus lines insurance under the laws of the state where such insurer is domiciled.

(b) In this chapter, unless otherwise specified, words and expressions used have the same meaning as in the NRRA [Nonadmitted and Reinsurance Reform Act of 2010, 15 U.S.C. § 8201 et seq.].

78 Del. Laws, c. 176, § 1.;



§ 1905. Exclusions

(a) Unless the Commissioner rules otherwise pursuant to § 1915 of this title, the types of insurance coverage listed in subsection (b) of this section shall not be considered surplus lines insurance and shall be placed with admitted insurers licensed to write those types of insurance.

(b) The provisions of this chapter shall not apply to the following insurances when so placed by licensed producers or surplus lines brokers of this State:

(1) Life insurance;

(2) Health insurance;

(3) Reinsurance;

(4) Wet marine and transportation insurance;

(5) Insurance on subjects located, resident or to be performed wholly outside this State or on vehicles or aircraft owned and principally garaged outside this State;

(6) Insurance on operations of railroads engaged in transportation in interstate commerce and their property used in such operations;

(7) Insurance of aircraft owned or operated by manufacturers of aircraft or of aircraft operated in commercial interstate flight or cargo of such aircraft or against liability, other than workers' compensation and employer's liability, arising out of the ownership, maintenance or use of such aircraft;

(8) Transactions for which a certificate of authority to do business is not required of an insurer under the insurance laws of this State.

78 Del. Laws, c. 176, § 1.;






Subchapter II Surplus Lines Insurance

§ 1911. Placement of insurance business

(a) An insurer shall not engage in the transaction of insurance in this State unless authorized by a certificate of authority in force pursuant to the laws of this State, or exempted by this chapter or otherwise exempted by the insurance laws of this State.

(b) A person shall not engage in a transaction of insurance or in this State directly or indirectly act as agent for, or otherwise represent or aid on behalf of another, a nonadmitted insurer in the solicitation, negotiation, procurement or effectuation of insurance, or renewals thereof, or forwarding of applications, or delivery of policies or contracts or inspection of risks, or fixing of rates, or investigation or adjustment of claims or losses, or collection or forwarding of premiums, or in any other manner represent or assist the insurer in the transaction of insurance.

(c) A person who represents or aids a nonadmitted insurer in violation of this section shall be subject to the penalties set forth in § 106 of this title. No insurance contract entered into in violation of this section shall preclude the insured from enforcing his or her rights under the contract in accordance with the terms and provisions of the contract of insurance and the laws of this State, to the same degree those rights would have been enforceable had the contract been lawfully procured.

(d) If the nonadmitted insurer fails to pay a claim or loss within the provisions of the insurance contract and the laws of this State, a person who assisted or in any manner aided directly or indirectly in the procurement of the insurance contract, shall be liable to the insured for the full amount under the provisions of the insurance contract.

(e) Subsection (b) or (d) of this section shall not apply to an insured who independently procures insurance.

(f) This section shall not apply to a person, properly licensed as a producer in this State who, for a fee and pursuant to a written agreement, is engaged solely to offer to the insured advice, counsel or opinion, or service with respect to the benefits, advantages or disadvantages promised under any proposed or in-force policy of insurance if the person does not, directly or indirectly, participate in the solicitation, negotiation or procurement of insurance on behalf of the insured.

(g) This section shall not apply to a surplus lines broker duly licensed in this State who is acting in material compliance with the insurance laws of this State in the placement of surplus lines insurance as provided in this chapter.

78 Del. Laws, c. 176, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1912. Conditions for export

(a) If certain insurance coverage cannot be procured from authorized insurers, such coverage, hereinafter designated "surplus lines," may be procured from nonadmitted insurers, subject to the following conditions:

(1) Each insurer is an eligible surplus lines insurer; and

(2) Each insurer is authorized to write the type of insurance in its domiciliary jurisdiction; and

(3) The full amount of insurance required must not be procurable, after diligent effort has been made to do so, from among the insurers authorized to transact and actually writing that kind and class of insurance in this State, and the amount of insurance exported shall be only the excess over or other than the amount procurable from authorized insurers; and

(4) The insurance must not be so exported for the purpose of securing advantages either as to:

a. A lower premium rate than would be accepted by an authorized insurer; or

b. Terms of the insurance contract.

(5) All other requirements of this chapter are met.

(b) For purposes of this section, "type of insurance" means the hazard or combination of hazards covered by a contract of insurance.

(c) Each surplus line broker shall be responsible to ensure that a diligent effort is made among insurers that are admitted to transact and are actually writing the particular type of insurance in this State before procuring the insurance for a home state insured from a nonadmitted insurer.

(1) A diligent search shall only be performed by a surplus lines broker or a producer licensed in this State that holds an active property and casualty insurance producer license.

(2) An insurance producer or surplus lines broker is exempt from the diligent effort requirements of this section if the producer or surplus lines broker is procuring insurance for a risk purchasing group as provided in Chapter 80 of this title.

(d) Except as provided in paragraph (c)(2) of this section and § 1914 of this title, the Commissioner shall by regulation establish the degree of effort required to comply with paragraphs (a)(3) and (4) of this section and the means to certify to the accuracy of the facts supporting the surplus line broker's diligent search effort.

18 Del. C. 1953, § 1904; 56 Del. Laws, c. 380, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1913. Duty of inquiry by surplus lines broker

(a) The surplus lines broker shall be responsible for determining whether an applicant for nonadmitted insurance is a Delaware home state insured. A surplus lines broker who reasonably relies on information provided in good faith by the applicant, whether directly or through the producer, shall be deemed to be in compliance with this requirement.

(b) A broker shall not knowingly place surplus lines insurance with an insurer that is unsound financially or that does not meet the eligibility requirements under subchapter III of this chapter.

(c) Before placing insurance with a nonadmitted insurer, all surplus lines brokers shall make a thorough inquiry into the financial condition and operating history of such insurer in order that the interests of the citizens of Delaware may be protected.

(d) During the course of placing business with a nonadmitted insurer, either foreign or alien, each surplus lines broker shall be under a continuous duty to apprise himself or herself that such insurer maintains a condition of solvency and general financial health, and that the company processes claims and pays losses expeditiously.

(e) Whenever any reasonable doubt arises as to the capacity, competence, stability or good faith of a nonadmitted insurer with which a surplus lines broker places insurance on behalf of the public of Delaware, the broker is under a further duty to inform the Insurance Commissioner of the basis of such doubt. Any broker in a position of doubt shall immediately cease and desist placing further business with such insurer.

78 Del. Laws, c. 176, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1914. Streamlined application for commercial purchasers

(a) A surplus lines broker seeking to procure or place nonadmitted insurance in this State for an exempt commercial purchaser whose home state is this State shall not be required to satisfy any requirement to make a diligent effort to determine whether the full amount or type of insurance sought by such exempt commercial purchaser can be obtained from admitted insurers if:

(1) The broker procuring or placing the surplus lines insurance has disclosed to the exempt commercial purchaser that such insurance may or may not be available from the admitted market that may provide greater protection with more regulatory oversight; and

(2) The exempt commercial purchaser has subsequently requested in writing the broker to procure or place such insurance from a nonadmitted insurer.

(b) For purposes of this section, the term "exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(1) The person employs or retains a qualified risk manager to negotiate insurance coverage.

(2) The person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of $100,000 in the immediately preceding 12 months.

(3) The person meets at least 1 of the following criteria:

a. The person possesses a net worth in excess of $20,000,000; as such amount is adjusted pursuant to subsection (c) of this section.

b. The person generates annual revenues in excess of $50,000,000; as such amount is adjusted pursuant to subsection (c) of this section.

c. The person employs more than 500 full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than 1,000 employees in the aggregate.

d. The person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least $30,000,000; as such amount is adjusted pursuant to subsection (c) of this section.

e. The person is a municipality with a population in excess of 50,000 persons.

(c) Effective January 1, 2016, and each fifth January 1 occurring thereafter, the amounts in paragraphs (b)(3)a., b. and d. of this section shall be adjusted to reflect the percentage change for such 5-year period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.

78 Del. Laws, c. 176, § 2.;



§ 1915. Open lines for export

(a) The Commissioner may by order declare eligible for export for a home state insured, generally and without compliance with the provisions of § 1912 of this title, any class or classes of insurance coverage or risk for which the Commissioner finds, after a hearing of which notice was given to each insurer authorized to transact such class or classes in this State, that there is not a reasonable or adequate market among authorized insurers either as to acceptance of the risk, contract terms, or premium rate. Any such order shall continue in effect during the existence of the conditions upon which predicated, but subject to earlier termination by the Commissioner.

(b) The broker shall file as directed by the Commissioner a memorandum as to each such coverage placed by him or her in a nonadmitted insurer for a home state insured, in such form and context as the Commissioner may reasonably require for the identification of the coverage and determination of the tax payable to the state relative thereto.

(c) The broker or a licensed Delaware producer of the authorized insurer may also place with authorized insurers any insurance coverage made eligible for export generally under subsection (a) of this section above, and without regard to rate or form filings which may otherwise be applicable as to the authorized insurer. As to coverage so placed in an authorized insurer, the premium tax thereon shall be reported and paid by the insurer as required generally under Chapter 7 of this title.

18 Del. C. 1953, § 1906; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1916. Evidence of the insurance; changes; penalty

(a) Upon placing a surplus lines coverage for a home state insured, the broker shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer or, if such policy is not then available, the surplus line broker's certificate. Such a certificate shall be executed by the broker and shall show the name and license number of the individual surplus lines broker, the description and location of the subject of the insurance, coverage, conditions and term of the insurance, the premium and rate charged, taxes collected from the insured, and the name and address of the insured and insurer. If the risk is assumed by more than 1 insurer, the certificate shall state the name and address and proportion of the entire risk assumed by each such insurer.

(b) No broker shall issue any such certificate or any cover note, or purport to insure or represent that insurance will be or has been granted by any nonadmitted insurer, unless he or she has prior written authority from the insurer for the insurance, or has received information from the insurer in the regular course of business that such insurance has been granted, or an insurance policy providing the insurance actually has been issued by the insurer and delivered to the insured.

(c) If after the issuance and delivery of any such certificate there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by an insurer as stated in the broker's original certificate, or in any other material respect as to the insurance evidenced by the certificate, the broker shall promptly issue and deliver to the insured or the original producing agent a substitute for, or endorsement of, the original document, accurately showing the current status of the coverage and the insurers responsible for the coverage.

(d) As soon as reasonably possible after the placement of the insurance, the surplus lines broker shall deliver a copy of the policy or, if not available, a certificate of insurance to the insured or producing agent to replace any evidence of insurance previously issued. Each certificate or policy of insurance shall contain or have attached a complete record of all policy insuring agreements, conditions, exclusions, clauses, endorsements or any other material facts that would regularly be included in the policy.

(e) Any surplus lines broker, who knowingly or negligently issues a false certificate of insurance or who fails promptly to notify the insured of any material change with respect to such insurance by delivery to the insured of a substitute certificate as provided in subsection (c) of this section, shall, upon conviction, be subject to the penalty provided by § 106 of this title or to any greater applicable penalty otherwise provided by law.

18 Del. C. 1953, § 1908; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1917. Endorsement of contract

(a) Licensee's duty to notify insured. —

(1) No contract of insurance placed by a surplus lines broker under this chapter for a home state insured shall be binding upon the insured and no premium charged shall be due and payable until the surplus lines broker shall have notified the insured in writing, in a form acceptable to the Commissioner, a copy of which shall be maintained by the surplus lines broker with the records of the contract and available for possible examination, that:

a. The insurer with which the broker places the insurance is not licensed by this State and is not subject to its supervision; and

b. In the event of the insolvency of the surplus lines insurer, losses will not be paid by the state insurance guaranty fund.

(2) Nothing herein contained shall nullify any agreement by any insurer to provide insurance.

(3) This subsection shall not apply to an insured in this State who independently procures insurance.

(b) Every insurance contract procured and delivered as surplus lines coverage pursuant to this law shall have stamped or printed upon it, initialed by and bearing the name of the individual surplus lines broker who procured it, the following disclosure statement:

"This insurance contract is issued pursuant to the Delaware Insurance Laws by an insurer neither licensed by nor under the jurisdiction of the Delaware Insurance Department. This insurer does not participate in insurance guaranty funds created by state law. In the event of the insolvency of the surplus lines insurer, losses will not be paid by the state insurance guaranty fund."

(c) When a contract is issued to an exempt commercial insurer as described in § 1914 of this title, neither the nonadmitted insurer nor the surplus line broker is required to provide the notice required in this section except on the confirmation of insurance, the certificate of placement, or the policy, whichever is first provided to the insured, nor is the insurer or surplus line broker required to obtain the insured's signature. The producer shall ensure that the notice affixed to the confirmation of insurance, certificate of placement, or the policy is provided to the insured.

(d) Paragraph (a)(1)a. and subsection (b) of this section shall not apply when the surplus lines coverage is procured from a domestic surplus lines insurer pursuant to § 1932 of this title.

18 Del. C. 1953, § 1909; 56 Del. Laws, c. 380, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1918. Surplus line insurance valid

Insurance contracts procured as surplus lines coverage from nonadmitted insurers in accordance with this law, whether so procured by a surplus lines broker or directly by the insured by means of independent procurement, shall be fully valid and enforceable as to all parties, and shall be given recognition in all matters and respects to the same effect as like contracts issued by authorized insurers.

18 Del. C. 1953, § 1910; 56 Del. Laws, c. 380, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1919. Liability of insurer

(a) A payment of premium to a surplus lines broker acting for a person other than himself or herself in procuring, continuing or renewing any policy of insurance procured under this law shall be deemed to be payment to the insurer, whatever conditions or stipulations may be inserted in the policy or contract notwithstanding.

(b) As to a surplus lines risk which has been assumed by a nonadmitted insurer pursuant to this surplus lines insurance law, and if the premium thereon has been received by the surplus line broker who placed such insurance, in all questions thereafter arising under the coverage as between the insurer and the insured the insurer shall be deemed to have received the premium due to it for such coverage, and the insurer shall be liable to the insured as to losses covered by such insurance and for unearned premiums which may become payable to the insured upon cancellation of such insurance, whether or not in fact the broker is indebted to the insurer with respect to such insurance or for any other cause.

(c) Each nonadmitted insurer assuming a surplus lines risk under this surplus lines insurance law shall be deemed thereby to have subjected itself to the terms of this section.

18 Del. C. 1953, § 1911; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1920. Surplus line brokers; licensing

(a) No individual is required to be licensed pursuant to this chapter as a surplus lines broker if the home state of the insured is a state other than Delaware.

(b) The penalty in Chapter 17 of this title for selling, soliciting, negotiating, or procuring surplus lines insurance in this State without a surplus lines license shall be waived if the Insurance Commissioner receives an application for licensure as a surplus lines broker within 45 days from the effective date of a multi-state policy for which this State is the insured's home state.

(c) Any individual, while licensed in this State as a resident or nonresident producer, who is deemed by the Commissioner to be competent and trustworthy with respect to the handling of surplus lines may be licensed as a surplus lines broker.

(d) Application for the license shall be made to the Commissioner on forms as designated by the Commissioner.

(e) The license fee shall be as specified in § 701 of this title.

(f) The license and licensee shall be subject to the applicable provisions of Chapter 17 of this title.

(g) For the purposes of implementing the NRRA [Nonadmitted and Reinsurance Reform Act of 2010, 15 U.S.C. § 8201 et seq.], the Commissioner shall participate in the National Insurance Producer Database of the NAIC or any other equivalent national database for the licensure and license renewal of surplus lines brokers on and after July 21, 2012.

18 Del. C. 1953, § 1912; 56 Del. Laws, c. 380, § 1; 73 Del. Laws, c. 69, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1921. Suspension, revocation, of broker's license

(a) Subject to § 1712 of this title, the Commissioner may also suspend or revoke any surplus line broker's license:

(1) If the broker fails to file the annual statement as required by § 1924 of this title, or to remit the tax as required by § 1925 of this title; or

(2) If the broker fails to keep the records, or to allow the Commissioner to examine his or her records as required by this law; or

(3) If the broker places a surplus line coverage in an insurer other than as authorized under subchapter III of this chapter; or

(4) For violation of any provision of this chapter; or

(5) For any cause for which an insurance license could be denied, revoked, suspended or renewal refused under Chapter 17 of this title.

(b) The procedures provided by Chapter 17 of this title for suspension or revocation of licenses shall apply to suspension or revocation of a surplus lines broker's license.

(c) Upon suspending or revoking the broker's surplus lines license the Commissioner shall also suspend or revoke all other licenses of or as to the same individual under this title.

18 Del. C. 1953, § 1913; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1922. Broker may compensate agents and other licensed producers

A licensed surplus lines broker may accept and place surplus lines business for any insurance producer licensed in this State for the kind of insurance involved, and may compensate the producer for the business.

18 Del. C. 1953, § 1914; 56 Del. Laws, c. 380, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1923. Records of broker

(a) Each broker shall keep in his or her office a full and true record of each surplus lines coverage procured by him or her for a home state insured, including a copy of each daily report, if any, a copy of each certificate of insurance issued by him or her, and such of the following items as may be applicable:

(1) Verification that the insured is a Delaware home state insured;

(2) Whether or not a policy is a single-state policy or a multi-state policy;

(3) Verification that a commercial insured qualifies under the provisions of § 1914 of this title;

(4) Amount of the insurance;

(5) Gross premium charged;

(6) Return premium paid, if any;

(7) Rate of premium charged upon the several items of property;

(8) Effective date of the contract and the terms thereof;

(9) Name and address of each insurer on the direct risk and the proportion of the entire risk assumed by such insurer if less than the entire risk;

(10) Name and address of the insured;

(11) Brief general description of the property or risk insured and where located or to be performed;

(12) A tax allocation spreadsheet detailing the portion of premium attributable to properties, risks, or exposures located in each state;

(13) Other information as may be required by the Commissioner; and

(14) An affidavit on a form prescribed by the Commissioner as to the diligent effort to place the coverage with admitted insurers as set forth in § 1912 of this title and the results of that effort, except where the transaction is pursuant to § 1905(c)(2) [sic] or § 1914 of this title. The affidavit must be open to public inspection. The affidavit must affirm that the insured was expressly advised in writing prior to placement of the insurance that:

a. The surplus lines insurer with whom the insurance was to be placed is not licensed in this State and is not subject to the State's supervision; and

b. In the event of the insolvency of the surplus lines insurer, losses will not be paid by the State Insurance Guaranty Fund.

(b) The broker's record shall be open to examination by the Commissioner at all times within 5 years after issuance of the coverage to which it relates.

(c) After notice and hearing, the Commissioner may promulgate reasonable rules and regulations specifying the manner and type of records to be maintained by surplus lines brokers and the location or locations where those records shall be kept.

18 Del. C. 1953, § 1915; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 69, § 2; 78 Del. Laws, c. 176, § 2.;



§ 1924. Annual statement of broker

(a) Unless the Commissioner determines that more frequent reporting is necessary, each broker shall on or before March 1 of each year file with the Commissioner a statement verified by the broker of all surplus lines insurance transacted by him or her during the preceding calendar year.

(b) The statement shall be on forms as prescribed by the Commissioner and shall contain an account of the business done by the surplus lines broker placing business for a home state insured, showing:

(1) Gross amount of each kind of insurance transacted;

(2) Total amount of gross premiums charged for business conducted;

(3) Total amount of gross premiums charged for single state risks where 100% of the premium is attributable to risks in Delaware;

(4) Total amount of gross premiums charged for multi-state risks and the percentage of premium allocated to Delaware and each other state;

(5) Aggregate of returned premiums paid to insureds;

(6) Aggregate of net premiums;

(7) The amount of gross premiums of all business procured by him or her covering risks as described in § 705 of this title in the City of Wilmington, in the County of New Castle outside the City of Wilmington, in Kent County and in Sussex County, including allocation of the portion of the gross premiums for coverage types listed in § 705 of this title and allocable to each of the above geographic areas.

(8) Additional information as required by the Commissioner.

(c) For purposes of this section, "business done" or "business transacted" means all surplus lines insurance business conducted by the surplus lines broker for a home state insured. If 2 or more persons licensed as surplus lines brokers are involved in placing a policy, only the one who is responsible for negotiating, effecting the placement, and remitting the premium to the nonadmitted insurer or its representatives, shall be considered transacting business.

18 Del. C. 1953, § 1916; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 176, § 2.;



§ 1925. Tax on surplus lines

(a) The Commissioner shall ensure that reasonable measures are developed to recover insurance taxes and other amounts due this State during each year.

(b) Every surplus lines broker shall collect and pay to the State Treasurer through the Commissioner a 2 percent tax on the gross premiums charged, less any returned premiums and exclusive of sums collected to cover federal and state taxes and examination fees, for insurance placed or procured under his or her surplus lines license in which this State is the home state of the insured.

(c) For the purposes of this section, if a surplus lines policy procured through a surplus lines broker covers properties, risks, or exposures only partially located or to be performed in this State, but this State is the home state of the insured, all premium for the policy shall be considered written on properties, risks, or exposures located or to be performed in this State.

(d) The tax on any portion of the premium unearned at termination of insurance having been credited by the State to the surplus lines producer must be returned to the policyholder directly by the surplus lines producer. The surplus lines producer is prohibited from rebating, for any reason, any part of the tax.

(e) Annually, on or before March 1, unless more frequent reporting and payment is ordered by the Commissioner, each surplus lines broker shall pay the premium tax due according to subsection (b) of this section for the policies written during the preceding calendar year as shown by his or her annual statement filed with the Commissioner pursuant to § 1924 of this title. Payment shall accompany such forms and shall be made in such manner as is prescribed by the Commissioner.

18 Del. C. 1953, § 1917; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 382, § 6; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 176, § 3.;



§ 1926. Independently procured insurance

(a) Any person whose home state is this State may directly procure or directly renew insurance with a nonadmitted insurer, as defined in § 1904 of this title, without the involvement of a surplus lines licensee, on a risk located or to be performed, in whole or in part, in this State.

(b) Each insured whose home state is this State that independently procures or continues or renews insurance with a nonadmitted insurer on properties, risks, or exposures located or to be performed in whole or in part in this State, other than insurance procured through a surplus lines broker, is subject to the same tax reporting requirements under this chapter as apply to a surplus lines broker.

(c) On or before March 1 each year, the insured that independently procures insurance must file a written report with the Commissioner, upon forms prescribed by the Commissioner, showing the name and address of the insured or insureds, name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged, and additional pertinent information reasonably requested by the Commissioner.

(d) At the time of filing the report required in subsection (b) of this section, the insured shall pay to the State Treasurer through the Commissioner a tax at the same rate and in the same manner as surplus lines brokers, as required in § 1925(e) of this title.

78 Del. Laws, c. 176, § 3.;



§ 1927. Failure to file statement or remit tax; penalty

(a) If any broker fails to file his or her annual statement or fails to remit the tax as required in §§ 1924 and 1925 of this title, or if any insured who independently procured insurance fails to file the report and remit the tax provided by § 1926 of this title prior to or on the date the tax is due, and, if in the Commissioner's opinion such failure is without just cause, he or she shall be liable for a fine of $25 for each day of delinquency commencing with the first day after the tax is due.

(b) The tax may be collected by distraint, or the tax and fine may be recovered by an action instituted by the Commissioner in any court of competent jurisdiction.

(c) Any fine collected by the Commissioner shall be paid to the State Treasurer and credited to the General Fund.

18 Del. C. 1953, § 1918; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 176, § 3.;






Subchapter III Nonadmitted Insurers

§ 1931. Minimum financial eligibility standards for surplus line insurers

(a) The Commissioner may consider a surplus lines insurer to be eligible if the nonadmitted insurer:

(1) If a United States domestic insurer has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

a.1. The minimum capital and surplus requirements under the law of this State; or

2. Fifteen million dollars.

b. The requirements of this paragraph (a)(1) may be satisfied by an insurer possessing less than the minimum capital and surplus upon an affirmative finding of acceptability by the Commissioner. The finding must be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. The Commissioner may not make an affirmative finding of acceptability when the nonadmitted insurer's capital and surplus is less than $4,500,000; or

(2) The insurer is listed on the Quarterly Listing of Alien Insurers maintained by the International Insurers Department of the NAIC if the insurer is not domiciled in the United States or its territories.

(b) This section shall not be deemed to require the Commissioner to determine the actual financial condition or claims practices of any nonadmitted insurer; and the status of eligibility shall indicate only that the insurer appears to be sound financially and to have satisfactory claims practices, and that the Commissioner has no credible evidence to the contrary.

78 Del. Laws, c. 176, § 4.;



§ 1932. Domestic surplus lines insurers

(a) A Delaware domestic insurer possessing policyholder surplus of at least $15,000,000 may, pursuant to a resolution by its board of directors, and with the written approval of the Insurance Commissioner, be designated as a domestic surplus lines insurer. Such insurers may write surplus lines insurance in any jurisdiction, including this State.

(b) In this State, a Delaware domestic surplus lines insurer may only insure a Delaware risk when such coverage is procured pursuant to this chapter governing surplus lines insurance, and the premium shall be subject to surplus lines premium tax pursuant to § 1917 of this title.

(c) A domestic surplus lines insurer may not issue a policy designed to satisfy the motor vehicle financial responsibility requirements of this State (§ 2118(c) of Title 21), the Workers' Compensation Act (§ 2372(a) of Title 19), or any other law of this State mandating insurance coverage by a licensed insurance company.

(d) A domestic surplus lines insurer must agree to abide by all the requirements of this chapter, and all other requirements of the Delaware Code applicable to Delaware domestic insurers, unless otherwise exempted. The provisions of Chapters 42 and 44 of this title will not apply to a domestic surplus lines insurer.

78 Del. Laws, c. 176, § 4.;



§ 1933. Withdrawal of eligibility as a surplus lines insurer

(a) If at any time the Commissioner has reason to believe that a nonadmitted insurer currently eligible as a surplus lines insurer:

(1) Is in unsound financial condition or has acted in an untrustworthy manner; or

(2) No longer meets the requirements for eligibility set forth in § 1931 of this title; or

(3) Has wilfully violated the laws of this State; or

(4) Does not conduct a proper claims practice;

the Commissioner may declare such insurer no longer an eligible surplus lines insurer, upon notice and hearing.

(b) The Commissioner shall promptly mail notice of any such declaration to the regulatory authority of the domiciliary jurisdiction of the insurer. The Commissioner shall also publish notice of all such declarations electronically.

78 Del. Laws, c. 176, § 4.;



§ 1934. Legal process against surplus line insurer

(a) A nonadmitted insurer shall be sued, upon any cause of action arising in this State under any contract issued by it as a surplus line contract pursuant to this law, in the Superior Court of this State.

(b) Service of legal process against the insurer may be made in any such action by service of 2 copies thereof upon the Commissioner and payment of the service of process fee specified in § 701 of this title. The Commissioner shall forthwith mail a copy of the process served to the person designated by the insurer in the policy for the purpose by prepaid registered or certified mail with return receipt requested. If no such person is so designated in the policy, the Commissioner shall in like manner mail a copy of the process to the broker through whom such insurance was procured, or to the insurer at its principal place of business, addressed to the address of the broker or insurer, as the case may be, last of record with the Commissioner. Upon service of process upon the Commissioner and mailing of the same in accordance with this provision, the Court shall be deemed to have jurisdiction in personam of the insurer.

(c) A nonadmitted insurer issuing such policy shall be deemed thereby to have authorized service of process against it in the manner and to the effect as provided in this section. Any such policy shall contain a provision stating the substance of this section and designating the person to whom the Commissioner shall mail process as provided in subsection (b) of this section.

18 Del. C. 1953, § 1919; 56 Del. Laws, c. 380, § 1; 78 Del. Laws, c. 176, § 4.;



§ 1935. Requirements for eligible surplus lines insurers

(a) An eligible surplus lines insurer shall furnish at least annually to the Commissioner an annual financial statement in a form acceptable to the Commissioner.

(b) An eligible surplus lines insurer shall pay annual fees pursuant to § 701 of this title.

(c) The requirements for rate and form filing contained in this title shall not apply to surplus lines insurance.

18 Del. C. 1953, § 1907; 56 Del. Laws, c. 380, § 1; 57 Del. Laws, c. 351; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 176, § 4.;



§ 1936. Application and qualifications for approval

(a) The Commissioner shall from time to time publish a list of surplus lines insurers deemed by him or her eligible to place business on Delaware risks currently.

(b) No foreign or alien insurer shall become listed as a surplus lines insurer eligible in Delaware unless a completed application as prescribed by the Commissioner is received and the insurer has paid the application fee pursuant to § 701 of this title.

78 Del. Laws, c. 176, § 4; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Miscellaneous

§ 1941. Applicability

This chapter shall apply to all nonadmitted insurance business in which this State is the home state of the insured as defined in this chapter.

78 Del. Laws, c. 176, § 5.;



§ 1942. Reserved power of this State to alter or repeal chapter

All provisions of this chapter may be altered from time to time or repealed.

78 Del. Laws, c. 176, § 5.;



§ 1943. Short title

This chapter constitutes and may be cited as the "Delaware Nonadmitted Insurance Act."

78 Del. Laws, c. 176, § 5.;



§ 1944. Penalties and violations

(a) Penalties cited in this chapter are not exclusive remedies. In addition to any penalty provided herein, including any suspension, revocation or refusal to renew a license, any person, firm, association or corporation violating any provision of this chapter may also be assessed penalties under § 2308 or § 2411 of this title.

(b) Whenever the Commissioner believes, from evidence satisfactory to him or her, that a person is violating or about to violate the provisions of this chapter, the Commissioner may cause a complaint to be filed in a court of competent jurisdiction for restitution and to enjoin and restrain the person from continuing the violation or engaging in or doing any act in furtherance thereof. The court shall have jurisdiction of the proceeding and shall have the power to make and enter an order of judgment awarding such preliminary or final injunctive relief and restitution as in its judgment is proper.

78 Del. Laws, c. 176, § 5; 70 Del. Laws, c. 186, § 1.;



§ 1945. Urgency

This act is an urgency statute necessary for the immediate preservation of the public peace, health, or safety, and support of the state government and its existing institutions, and shall go into immediate effect. The facts constituting the necessity are: In order to forestall preemption on June 16, 2011, of state statutes pertaining to surplus line insurance taxation, eligibility, and broker licensure by the Nonadmitted and Reinsurance Reform Act of 2010 [15 U.S.C. § 8201 et seq.], a part of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 [12 U.S.C. § 5301], it is necessary that this act take effect immediately.

78 Del. Laws, c. 176, § 5.;









CHAPTER 20. RENTAL CAR INSURANCE PRODUCER LIMITED LICENSE ACT

§ 2001. Short title

This chapter shall be known as the "Rental Car Insurance Producer Limited License Act."

73 Del. Laws, c. 189, § 1.;



§ 2002. Definitions

As used in this chapter:

(1) "Limited license" means the authority of a person or entity authorized to sell certain coverages relating to the rental of vehicles pursuant to this chapter.

(2) "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental company for rental or lease.

(3) "Rental company" means any person or entity in the business of providing primarily motor vehicles to the public under a rental agreement for a rental period not to exceed 90 days.

(4) "Renter" means any person obtaining the use of a vehicle from a rental company under the terms of a rental agreement for a rental period not to exceed 90 days.

(5) "Vehicle" or "rental vehicle" means a motor vehicle of the private passenger type including passenger vans, minivans and sport utility vehicles, and of the cargo type, including cargo vans, pickup trucks with a gross vehicle weight of less than 26,000 pounds and which do not require the operator to possess a commercial driver's license.

73 Del. Laws, c. 189, § 1.;



§ 2003. General rules

(a) The Commissioner may issue to a rental company that has complied with the requirements of this chapter a limited license authorizing the limited licensee to offer or sell insurance in connection with the rental of vehicles.

(b) As a prerequisite for issuance of a limited license under this chapter, there shall be filed with the Commissioner a written application for a limited license signed by an officer of the applicant, in such form or forms, and supplement thereto, and containing such information as the Commissioner may prescribe.

(c) The rental company licensed pursuant to subsection (a) of this section may offer or sell insurance only in connection with and incidental to the rental of vehicles, whether at the rental office or by preselection of coverage in master, corporate, group rental or individual agreements, in any of the following general categories:

(1) Personal accident insurance covering the risks of travel, including but not limited to accident and health insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period;

(2) Liability insurance which, at the exclusive option of the rental company, may include uninsured and underinsured motorist coverage, whether offered separately or in combination with other liability insurance, that provides protection, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle;

(3) Personal effects insurance that provides coverage, as applicable, to renters and other vehicle occupants for the loss of or damage to personal effects that occurs during the rental period;

(4) Roadside assistance and emergency sickness protection programs; and

(5) Any other travel or vehicle related coverage that a rental company offers in connection with and incidental to the rental of vehicles.

(d) No insurance may be offered or sold by a limited licensee pursuant to this chapter unless:

(1) The rental period of the rental agreement does not exceed 90 consecutive days;

(2) At every rental location where rental agreements are executed, brochures or other written materials are readily available to the prospective renter that:

a. Summarize clearly and correctly the material terms of coverage offered to renters, including the identity of the insurer;

b. Disclose that the coverage offered by the rental company may provide a duplication of coverage already provided by a renter's personal automobile insurance policy, homeowner's insurance policy, personal liability insurance policy or other source of coverage;

c. State that the purchase by the renter of the kinds of coverage specified in this section is not required in order to rent a vehicle; and

d. Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim; and

(3) Evidence of coverage in the rental agreement is disclosed to every renter who elects to purchase such coverage.

(e) Any limited license issued under this chapter shall also authorize any employee of the limited licensee to act individually on behalf and under the supervision of the limited licensee with respect to the kinds of coverage specified in this chapter.

(f) Each rental company licensed pursuant to this chapter shall conduct a training program in which employees being trained shall receive basic instruction about the kinds of coverage specified in this chapter and offered for purchase by prospective renters of rental vehicles.

(g) Notwithstanding any other provision of this chapter or any rule adopted by the Commissioner, a limited licensee pursuant to this chapter shall not be required to treat moneys collected from renters purchasing such insurance when renting vehicles as funds received in a fiduciary capacity or to hold such funds in separate trust accounts.

(h) No limited licensee under this chapter shall advertise, represent or otherwise hold itself or any of its employees out as licensed insurers, insurance agents or insurance brokers.

73 Del. Laws, c. 189, § 1.;



§ 2004. Termination of limited license

In the event that any provision of this chapter is violated by a limited licensee, the Commissioner may:

(1) After notice and a hearing, revoke or suspend a limited license issued under this chapter.

(2) After notice and hearing, impose such other penalties, including suspending the transaction of insurance at specific rental locations where violations of this chapter have occurred, as the Commissioner deems to be necessary or convenient to carry out the purposes of this chapter.

73 Del. Laws, c. 189, § 1.;



§ 2005. Rules and regulations

The Commissioner may issue reasonable rules and regulations for the implementation and administration of this chapter.

73 Del. Laws, c. 189, § 1.;



§ 2006. Fees

The fee for this limited license shall be $300 per year, per company.

73 Del. Laws, c. 189, § 1.;






CHAPTER 20A. PORTABLE ELECTRONIC DEVICE INSURANCE PRODUCER LIMITED LICENSE ACT [EFFECTIVE JAN. 1, 2013]

§ 2050. Short title

This chapter shall be known as the "Portable Electronic Device Insurance Producer Limited License Act".

78 Del. Laws, c. 359, § 5.;



§ 2051. Definitions

As used in this chapter:

(1) "Customer" means a person who purchases portable electronics or services.

(2) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

(3) "Location" means any physical location in the State or any website, call center site or similar location directed to residents of the State.

(4) "Portable electronics" means electronic devices that are portable in nature, their accessories and services related to the use of the device.

(5)a. "Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics which may provide coverage for portable electronics against any 1 or more of the following: loss, theft, inoperability due to mechanical failure, malfunction, damage, or other similar cause of need for repair or replacement.

b. "Portable electronics insurance" does not include:

1. A service contract or extended warranty providing coverage limited to the repair, replacement or maintenance of property for the operational or structural failure of property due to a defect in materials, workmanship, accidental damage from handling power surges, or normal wear and tear;

2. A policy of insurance covering a seller's or a manufacturer's obligations under a warranty; or

3. A homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar policy.

(6) "Portable electronics transaction" means:

a. The sale or lease of portable electronics by a vendor to a customer; or

b. The sale of a service related to the use of portable electronics by a vendor to a customer.

(7) "Supervising entity" means a business entity that is a licensed insurer or insurance producer that is appointed by an insurer to supervise the administration of a portable electronics insurance program.

(8) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

78 Del. Laws, c. 359, § 5.;



§ 2052. Licensure of vendors

(a) A vendor is required to hold a limited lines license to sell or offer coverage under a policy of portable electronics insurance.

(b) A limited lines license issued under this section shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions.

(c) The supervising entity shall maintain a registry of vendor locations which are authorized to sell or solicit portable electronics insurance coverage in this State. Upon request by the Commissioner and with 10 days' notice to the supervising entity, the registry shall be open to inspection and examination by the Commissioner during regular business hours of the supervising entity.

(d) Notwithstanding any other provision of law, a license issued pursuant to this section shall authorize the licensee and its employees or authorized representatives to engage in those activities that are permitted in this section.

78 Del. Laws, c. 359, § 5.;



§ 2053. Requirements for sale of portable electronics insurance

(a) At every location where portable electronics insurance is offered to customers, brochures or other written materials must be made available to a prospective customer which:

(1) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy or other source of coverage;

(2) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(3) Summarize the material terms of the insurance coverage, including:

a. The identity of the insurer;

b. The identity of the supervising entity;

c. The amount of any applicable deductible and how it is to be paid;

d. Benefits of the coverage; and

e. Key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(4) Summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements; and

(5) State that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund or credit of any applicable unearned premium.

(b) Portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers.

(c) Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.

78 Del. Laws, c. 359, § 5.;



§ 2054. Authority of vendors of portable electronics

(a) The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under this chapter provided that:

(1) The vendor obtains a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this section;

(2) The insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program including development of a training program for employees and authorized representatives of the vendors. The training required by this paragraph shall comply with the following:

a. The training shall be delivered to employees and authorized representatives of vendors who are directly engaged in the activity of selling or offering portable electronics insurance.

b. The training may be provided in electronic form. However, if conducted in an electronic form the supervising entity shall implement a supplemental education program regarding the portable electronics insurance product that is conducted and overseen by licensed employees of the supervising entity; and

c. Each employee and authorized representative shall receive basic instruction about the portable electronics insurance offered to customers and the disclosures required by this section; and

(3) No employee or authorized representative of a vendor of portable electronics shall advertise, represent or otherwise hold himself or herself out as a nonlimited lines licensed insurance producer.

(b) The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within 60 days of receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.

78 Del. Laws, c. 359, § 5; 70 Del. Laws, c. 186, § 1.;



§ 2055. Suspension or revocation of license

If a vendor of portable electronics or its employee or authorized representative violates any provision of this section, the Commissioner may do any of the following:

(1) After notice and hearing, impose fines not to exceed $500 per violation or $5,000 in the aggregate for such conduct.

(2) After notice and hearing, impose other penalties that the commissioner deems necessary and reasonable to carry out the purpose of this chapter, including:

a. Suspending the privilege of transacting portable electronics insurance pursuant to this section at specific business locations where violations have occurred; and

b. Suspending or revoking the ability of individual employees or authorized representatives to act under the license.

78 Del. Laws, c. 359, § 5.;



§ 2056. Termination of portable electronics insurance

Notwithstanding any other provision of law:

(1) An insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least 30 days notice.

(2) If the insurer changes the terms and conditions, then the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes.

(3) Notwithstanding paragraph (1) of this section, an insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon 15 days notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder.

(4) Notwithstanding paragraph (1) of this section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

a. For nonpayment of premium;

b. If the enrolled customer ceases to have an active service with the vendor of portable electronics; or

c. If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within 30 calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

(5) Where a portable electronics insurance policy is terminated by a policyholder, the policyholder shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least 30 days prior to the termination.

(6) Whenever notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to this section or is otherwise required by law, it shall be in writing and sent within the notice period, if any, specified within the statute or regulation requiring the notice or correspondence. Notwithstanding any other provision of law, notices and correspondence may be sent either by mail or by electronic means as set forth in this paragraph. If the notice or correspondence is mailed, it shall be sent to the vendor of portable electronics at the vendor's mailing address specified for such purpose and to its affected enrolled customers' last known mailing addresses on file with the insurer. The insurer or vendor of portable electronics, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service. If the notice or correspondence is sent by electronic means, it shall be sent to the vendor of portable electronics at the vendor's electronic mail address specified for such purpose and to its affected enrolled customers' last known electronic mail address as provided by each enrolled customer to the insurer or vendor of portable electronics, as the case may be. For purposes of this paragraph, an enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics, as the case may be, shall be deemed consent to receive notices and correspondence by electronic means. The insurer or vendor of portable electronics, as the case may be, shall maintain proof that the notice or correspondence was sent.

(7) Notice or correspondence required by this section or otherwise required by law may be sent on behalf of an insurer or vendor, as the case may be, by the supervising entity appointed by the insurer.

78 Del. Laws, c. 359, § 5.;



§ 2057. Application for license and fees

(a) A person applying for a license under this chapter shall make application to the Insurance Commissioner on forms prescribed by the Commissioner and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the person's knowledge and belief.

(b) The application shall:

(1) Provide the name, residence address, and other information required by the Insurance Commissioner for an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this chapter. However, if the vendor derives more than 50% of its revenue from the sale of portable electronics insurance the information noted above shall be provided for all officers, directors, and shareholder of record having beneficial ownership of 10% or more of any class of securities registered under the federal securities law; and

(2) The location of the applicant's home office.

(c) Any vendor engaging in portable electronics insurance transactions on or before January 1, 2013, must apply for licensure within 90 days of the application being made available by the Insurance Commissioner. Any applicant commencing operations after January 1, 2013, must obtain a license prior to offering portable electronics insurance.

(d) Initial licenses issued pursuant to this chapter shall be valid for a period of 24 months and expire on February 28 of the renewal year assigned by the Insurance Commissioner.

(e) Each vendor of portable electronics licensed under this chapter shall pay to the Insurance Commissioner a fee as prescribed by the Commissioner but in no event shall the fee exceed $1,000 for an initial portable electronics limited lines license and $500 for each renewal thereof.

78 Del. Laws, c. 359, § 5.;






CHAPTER 21. UNAUTHORIZED INSURERS -- PROHIBITIONS, PROCESS AND ADVERTISING

§ 2101. Representing or aiding unauthorized insurer prohibited

(a) No person shall in this State directly or indirectly act as agent for, or otherwise represent or aid on behalf of another, any insurer not then authorized to transact such business in this State in the solicitation, negotiation, procurement or effectuation of insurance or annuity contracts, or renewal thereof, or forwarding of applications for insurance or annuities, or the dissemination of information as to coverage or rates, or inspection of risks, or fixing of rates, or investigation or adjustment of claims or losses, or collection or forwarding of premiums, or in any other manner represent or assist such an insurer in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this State.

(b) This section does not apply to:

(1) Matters authorized to be done by the Commissioner under the Unauthorized Insurers Process Act, §§ 2103-2108 of this title;

(2) Transactions as to which the insurer is not required to have a certificate of authority pursuant to § 506 (exceptions to certificate of authority requirement) of this title;

(3) A licensed adjuster or attorney-at-law representing such an insurer from time to time in his/her professional capacity;

(4) Persons in this State who secure and furnish information for the purposes of group life insurance, group or blanket health insurance or annuity coverages, or for enrolling individuals under such plans or issuing certificates thereunder or otherwise assisting in administering such plans where no commission is paid for such services and the master policy or contract was lawfully solicited, issued and delivered in and pursuant to the laws of a state in which the insurer was then authorized to transact insurance;

(5) The employee, compensated on salary only, of a Delaware employer who on behalf of the employer assists in the procurement or administration of insurance coverages on the property, risks and insurable interests of the employer.

18 Del. C. 1953, § 2101; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2102. Purpose of Unauthorized Insurers Process Act and Unauthorized Insurers False Advertising Process Act

The purpose of §§ 2103 through 2108 (Unauthorized Insurers Process Act) and §§ 2109 through 2111 (Unauthorized Insurers False Advertising Process Act) of this title is to subject certain insurers to the jurisdiction of the Commissioner and the courts of this State in suits and disciplinary proceedings as provided therein, by or on behalf of insureds or beneficiaries under insurance contracts or the Commissioner. The General Assembly declares its concern that many Delaware residents hold insurance policies delivered in this State by unauthorized insurers, other than as to surplus line coverages written pursuant to Chapter 19 of this title, thus presenting to such residents the often insuperable obstacle of resort to distant courts for the assertion of legal rights under their policies, and that such insurers may induce residents to purchase insurance through false advertising sent into this State. In furtherance of such state interest, the General Assembly herein provides a method of substituted service of process upon such insurers, declares that in so doing it exercises its power to protect Delaware residents, to define, for the purposes of this chapter, what constitutes doing business in this State, and also exercises powers and privileges available to the State under 15 U.S.C. § 1011 et seq., as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

18 Del. C. 1953, § 2102; 56 Del. Laws, c. 380, § 1.;



§ 2103. Unauthorized Insurers Process Act; title; interpretation

(a) Sections 2103 through 2108 of this title constitute and may be cited as the Unauthorized Insurers Process Act.

(b) The Act shall be so interpreted as to effectuate its general purpose to make uniform the laws of those states which enact it.

18 Del. C. 1953, § 2103; 56 Del. Laws, c. 380, § 1.;



§ 2104. Commissioner as process agent

Solicitation, effectuation or delivery of any insurance contract, by mail or otherwise, within this State by an unauthorized insurer, or the performance within this State of any other service or transaction connected with such insurance by or on behalf of such insurer shall be deemed to constitute an appointment by such insurer of the Commissioner and his/her successors in office as its attorney, upon whom may be served all lawful process issued within this State in any action or proceeding against such insurer arising out of any such contract or transaction, and shall be deemed to signify the insurer's agreement that any such service of process shall have the same legal effect and validity as personal service of process upon it in this State.

18 Del. C. 1953, § 2104; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2105. Service of process

(a) Service of process upon any such insurer pursuant to § 2104 of this title shall be made by delivering to and leaving with the Commissioner or some person in apparent charge of his/her office 2 copies thereof and the payment to him/her of the fees as prescribed by § 701 of this title. The Commissioner shall forthwith mail by registered or certified mail 1 of the copies of such process to the defendant at its principal place of business last known to the Commissioner, and shall keep a record of all process so served upon him/her. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within 10 days thereafter by registered or certified mail by plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt or receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(b) Service of process in any such action, suit or proceeding shall in addition to the manner provided in subsection (a) above be valid if served upon any person within this State who, in this State on behalf of such insurer, is:

(1) Soliciting insurance; or

(2) Making any contract of insurance or issuing or delivering any policies or written contracts of insurance; or

(3) Collecting or receiving any premium for insurance, and a copy of such process is sent within 10 days thereafter by registered or certified mail by the plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(c) No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of 30 days from the date of the filing of the affidavit of compliance.

(d) Nothing in this section shall limit or abridge the right to serve any process, notice or demand upon any insurer in any other manner now or hereafter permitted by law.

18 Del. C. 1953, § 2105; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2106. Exemptions from service of process provisions

Sections 2104 and 2105 of this title shall not apply to surplus line insurance lawfully effectuated under Chapter 19 of this title, or to reinsurance, or to any action or proceeding against an unauthorized insurer arising out of any of the following where the policy or contract contains a provision designating the Commissioner as its attorney for the acceptance of service of lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such policy, or where the insurer enters a general appearance in any such action:

(1) Wet marine and transportation insurance;

(2) Insurance on or with respect to subjects located, resident or to be performed wholly outside this State, or on vehicles or aircraft owned and principally garaged outside this State;

(3) Insurance on property or operations of railroads engaged in interstate commerce; or

(4) Insurance on aircraft or cargo of such aircraft, or against liability, other than employer's liability, arising out of the ownership, maintenance or use of such aircraft.

18 Del. C. 1953, § 2106; 56 Del. Laws, c. 380, § 1.;



§ 2107. Defense of action by unauthorized insurer

(a) Before an unauthorized insurer files or causes to be filed any pleading in any action or proceeding instituted against it under §§ 2104 and 2105 of this title, such insurer shall:

(1) Procure a certificate of authority to transact insurance in this State; or

(2) Deposit with the clerk of the court in which such action or proceeding is pending cash or securities, or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action. The court may in its discretion make an order dispensing with such deposit or bond where the insurer makes a showing satisfactory to the court that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such action or proceeding, and that the insurer will pay any final judgment entered therein without requiring suit to be brought on such judgment in the state where such funds or securities are located.

(b) The court in any action or proceeding in which service is made in the manner provided in § 2105 of this title may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) above, and to defend such action.

(c) Nothing in subsection (a) above is to be construed to prevent an unauthorized insurer from filing a motion to quash or to set aside the service of any process made in the manner provided in § 2105 of this title on the ground either:

(1) That such unauthorized insurer has not done any of the acts enumerated in § 2104 of this title; or

(2) That the person on whom service was made pursuant to subsection (b) of § 2105 of this title was not doing any of the acts therein enumerated.

18 Del. C. 1953, § 2107; 56 Del. Laws, c. 380, § 1.;



§ 2108. Attorney's fees

In any such action against an unauthorized insurer, if the insurer has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court shall allow to the plaintiff a reasonable attorney's fee and include such fee in any judgment that may be rendered in such action, and in no event shall such fee be less than $100. Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

18 Del. C. 1953, § 2108; 56 Del. Laws, c. 380, § 1.;



§ 2109. Unauthorized Insurers False Advertising Process Act; title

Sections 2102 and 2109 through 2111 of this title constitute and may be referred to as the "Unauthorized Insurers False Advertising Process Act."

18 Del. C. 1953, § 2109; 56 Del. Laws, c. 380, § 1.;



§ 2110. Notice to domiciliary supervisory official

No unauthorized insurer through any estimate, illustration, circular, pamphlet, letter, announcement, statement or any other means or medium shall misrepresent to any person in this State as to its financial condition or the terms of any contract issued or to be issued by it or the advantages thereof, or the dividends or share to be received thereon. Whenever the Commissioner has reason to believe that any such insurer is so misrepresenting, he/she shall so notify the insurer and the insurance supervisory official of the insurer's domiciliary state or province by registered or certified mail.

18 Del. C. 1953, § 2110; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2111. Action by Commissioner

(a) If within 30 days following the giving of the notice provided for in § 2110 of this title the insurer has not ceased such dissemination, and if the Commissioner has reason to believe that such insurer is soliciting, issuing or delivering contracts of insurance to residents of this State or collecting premiums on such contracts or performing any other transaction in connection with such insurance, and that a proceeding by him/her in respect to such matters would be to the interest of the public, he/she shall take action against such insurer under Chapter 23 of this title.

(b) If upon such hearing the Commissioner finds that the insurer has misrepresented, as referred to in § 2110 of this title, he/she shall by order on such hearing require the insurer to cease and desist from such violation, and shall mail a copy of the order by registered or certified mail to the insurer at its principal place of business last of record with the Commissioner and to the insurance supervisory official of the insurer's domiciliary state or province. Each violation thereafter of such desist order shall subject the insurer to a penalty of $5,000, to be recovered by a civil action brought against the insurer by the Commissioner. Service of process upon the insurer in such action may be made upon the Commissioner pursuant to § 2105 or Chapter 23 of this title or in any other lawful manner.

18 Del. C. 1953, § 2111; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 278, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2112. Suits instituted by Commissioner

(a) Any foreign or alien insurer not thereunto authorized by the Commissioner, who, by mail or otherwise, solicits insurance business in this State or transacts insurance business in this State as defined by § 103 of this title, thereby submits itself to the jurisdiction of the courts of this State in any action, suit or proceeding instituted by or on behalf of the Commissioner arising out of such unauthorized solicitation of insurance business, including, but not limited to, an action for injunctive relief by the Commissioner.

(b) Process against such unauthorized insurer may be served in the manner provided in § 2307 of this title, except that the insurer shall have 40 days from the date of such service within which to plead, answer or otherwise defend the action.

18 Del. C. 1953, § 2112; 56 Del. Laws, c. 380, § 1.;






CHAPTER 23. UNFAIR PRACTICES IN THE INSURANCE BUSINESS

§ 2301. Declaration of purpose

(a) The purpose of this chapter is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945, 15 U.S.C. § 1011 et seq., by defining or providing for the determination of all such practices in this State which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

(b) Section 2301 through § 2316 of this title constitute and may be cited as the Unfair Trade Practices Act.

18 Del. C. 1953, § 2301; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1.;



§ 2302. Definitions

When used in this chapter:

(1) "Person" shall mean any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society and other legal entity engaged in the business of insurance, including agents, brokers and adjusters. Person shall also mean medical service plans and hospital service plans as defined in § 6302 of this title. For purposes of this chapter, medical hospital service plans shall be deemed to be engaged in the business of insurance.

(2) "Commissioner" shall mean the Commissioner of Insurance of this State.

(3) "Insurance policy" or "insurance contract" shall mean any contract of insurance, indemnity, medical or hospital service, suretyship, or annuity issued, proposed for issuance or intended for issuance by any person.

(4) "Service contract" is intended to cover the product issued by medical and hospital service plans and should be changed to conform to the laws of each state.

(5) "Abuse" means the occurrence of one or more of the following acts between family members, current or former household members, or current or former intimate partners:

a. Intentionally or recklessly causing or attempting to cause physical injury, or a sexual offense as defined in § 761 of Title 11;

b. Intentionally or recklessly placing or attempting to place another individual in reasonable apprehension of physical injury or sexual offense to himself or herself or another;

c. Intentionally or recklessly damaging, destroying or taking the tangible property of another individual;

d. Insulting, taunting or challenging another individual or engaging in a course of alarming or distressing conduct in a manner which is likely to provoke a violent or disorderly response or which is likely to cause humiliation, degradation or fear in another individual;

e. Trespassing on or in property of another individual, or on or in property from which the trespasser has been excluded by court order;

f. Child abuse, as defined in Chapter 9 of Title 16;

g. Unlawful imprisonment, kidnapping, interference with custody and coercion, as defined in Title 11;

h. Any other conduct which a reasonable individual under the circumstances would find threatening or harmful.

18 Del. C. 1953, § 2302; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 250, § 1.;



§ 2303. Unfair methods of competition and unfair or deceptive acts or practices prohibited

No person shall engage in this State in any trade practice which is defined in this chapter as, or determined pursuant to this chapter to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

18 Del. C. 1953, § 2303; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1.;



§ 2304. Unfair methods of competition and unfair or deceptive acts or practices defined

The following are hereby defined as unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:

(1) Misrepresentations and false advertising of insurance policies. — No person shall make, issue, circulate or cause to be made, issued or circulated any estimate, circular, statement, sales presentation, omission or comparison which:

a. Misrepresents the benefits, advantages, conditions or terms of any insurance policy;

b. Misrepresents the dividends or share of the surplus to be received on any insurance policy;

c. Makes any false or misleading statements as to the dividends or share of surplus previously paid on any insurance policy;

d. Is misleading or is a misrepresentation as to the financial condition of any person, or as to the legal reserve system upon which any life insurer operates;

e. Uses any name or title of any insurance policy or class of insurance policies misrepresenting the true nature thereof;

f. Is a misrepresentation for the purpose of inducing or tending to induce to the lapse, forfeiture, exchange, conversion or surrender of any insurance policy;

g. Is a misrepresentation for the purpose of effecting a pledge or assignment of or effecting a loan against any insurance policy; or

h. Misrepresents any insurance policy as being shares of stock.

(2) False information and advertising generally. — No person shall make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of the insurance business, which is untrue, deceptive or misleading.

(3) Defamation. — No person shall make, publish, disseminate or circulate, directly or indirectly, or aid, abet or encourage the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, or of an organization proposing to become an insurer, and which is circulated to injure any person engaged or proposing to engage in the business of insurance.

(4) Boycott, coercion and intimidation. — No person shall enter into any agreement to commit, or by any concerted action commit, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of or any monopoly in any business of insurance.

(5) Interlocking ownership, management. —

a. Any insurer may retain, invest in or acquire the whole or any part of the capital stock of any other insurer or insurers, or have a common management with any other insurer or insurers, unless such retention, investment, acquisition or common management is inconsistent with any other provision of this title, or unless by reason thereof the business of such insurers with the public is conducted in a manner which substantially lessens competition generally in the insurance business or tends to create any monopoly therein.

b. Any person otherwise qualified may be a director of 2 or more insurers which are competitors, unless the effect thereof is to lessen substantially competition between insurers generally or tends materially to create any monopoly.

(6) Prohibited political contributions; penalty. —

a. No insurer or bank acting as an insurer pursuant to § 761(a)(14) of Title 5 shall directly or indirectly pay or use, or offer, consent or agree to pay or use, any money or property for or in aid of any candidate for the office of Insurance Commissioner of the State, or for nomination for such office, or for the reimbursement or indemnification of any person for money or property so used.

b. Any officer, director, stockholder or agent of any insurer which violates any of the provisions of this section, who participates in, aids, abets or advises or consents to any such violation, or any person who solicits or knowingly receives any money or property in violation of this section, shall, in addition to any other penalties imposed by law, be punished by imprisonment for not more than 1 year and a fine of not more than $1,000; and any officer or director abetting in any contribution made in violation of this section shall be liable to the insurer for the amount so contributed.

(7) Illegal dealing in premiums; excess charges for insurance. —

a. No person shall wilfully collect any sum as premium or charge for insurance, which insurance is not then provided or is not in due course to be provided (subject to acceptance of the risk by the insurer) by an insurance policy issued by an insurer as authorized by this title.

b. No person shall wilfully collect as premium or charge for insurance any sum in excess of the premium or charge applicable to such insurance, and as specified in the policy, in accordance with the applicable classifications and rates as filed with and approved by the Commissioner; or, in cases where classifications, premiums or rates are not required to be so filed and approved, such premiums and charges shall not be in excess of those specified in the policy and as fixed by the insurer. This provision shall not be deemed to prohibit the charging and collection by surplus lines brokers licensed under Chapter 19 of this title of the amount of applicable state and federal taxes and nominal service charge to cover communication expenses, in addition to the premium required by the insurer, nor shall it be deemed to prohibit the charging and collection by a life insurer of amounts actually to be expended for medical examination of an applicant for life insurance or for reinstatement of a life insurance policy.

(8) Insurance as inducement to purchase. — No person shall directly or indirectly participate in any plan to offer or effect any kind or kinds of life or health insurance or annuities as an inducement to or in connection with the purchase by the public of any goods, securities, commodities, services or subscriptions to periodicals. This section shall not apply as to insurance written in connection with an indebtedness if the purpose of such insurance is to pay the indebtedness in case of death or disability of the insured.

(9) Insurer name; deceptive use prohibited. — No person who is not an insurer shall assume or use any name which deceptively implies or suggests that it is an insurer. This section shall not preclude a corporation heretofore or hereafter formed under the laws of this State from using such a name between the date it is incorporated and the date it begins to engage in any business, if during such period the corporate activities are limited to its organization or reorganization or to those activities it would be permitted to engage in, if it were an insurer, under § 4904(2) of this title.

(10) Service and processing charges by mortgagee prohibited. — No mortgagee or agent of any mortgagee shall accept or receive any monetary charge or fee from a mortgagor for handling, servicing or processing insurance policies or endorsements or for the issuances or cancellation of such policies, or property located within this State; provided that this provision shall not apply to charges or fees of an insurance department or division of a corporation established under Chapter 7 or regulated under Chapter 9 of Title 5.

(11) False statements and entries. —

a. No person shall knowingly file with any supervisory or other public official, or knowingly make, publish, disseminate, circulate or deliver to any person, or place before the public, or knowingly cause directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false, material statement of fact as to the financial condition of an insurer.

b. No person shall knowingly make any false entry of a material fact in any book, report or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of the affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, knowingly omit to make a true entry of any material fact pertaining to the business of such insurer in any book, report or statement of such insurer.

c. No person shall advertise the capital or assets of any insurer without in the same advertisement setting forth the amount of the insurer's liabilities.

(12) Stock operations and advisory board contracts. —

a. No person shall offer, issue or deliver or permit its agents, officers or employees to offer, issue or deliver agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts of any kind promising returns and profits as an inducement to insurance.

b. No insurer authorized or proposing to be authorized to transact insurance in this State shall offer, issue or deliver, or permit its agents, officers or employees to offer, issue or deliver in any other state any such agency company stock, certificates, shares or contracts as inducement to insurance.

(13) Unfair discrimination; life insurance, annuities, and health insurance. —

a. No person shall make or permit any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract.

b. No person shall make or permit any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever.

(14) Rebates; life, health and annuity contracts. — Except as otherwise expressly provided by law, no person shall knowingly permit or offer to make or make any contract of life insurance, life annuity or accident and health insurance, or agreement as to such contract other than as plainly expressed in the insurance contract issued thereon, or pay or allow, or give or offer to pay, allow or give directly or indirectly, or knowingly accept, as inducement to such insurance or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any paid employment or contract for services of any kind, or any valuable consideration or inducement whatever not specified in the contract, or directly or indirectly give, or sell, or purchase or offer or agree to give, sell or purchase, or allow as an inducement to such insurance contract or annuity or, in connection therewith and whether or not specified in the policy or contract, any agreement of any form or nature promising returns and profits, or any stocks, bonds or other securities, or interest present or contingent therein or as measured thereby, or any insurer or any insurance company or other corporation, association or partnership, or any dividends or profits accrued thereon, or to accrue thereon, or anything of value whatsoever not specified in the contract.

(15) Unfair discrimination, rebates prohibited; property, casualty, surety insurance. —

a. No property, casualty or surety insurer or any employee or representative thereof, and no broker, agent or solicitor shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified or provided for in the policy, except to the extent provided for in an applicable filing with the Commissioner as provided by law.

b. No insured named in a policy, nor any employee of such insured, shall knowingly receive or accept directly or indirectly any such rebate, discount, abatement, credit or reduction of premium, or any such special favor or advantage or valuable consideration or inducement.

c. No such insurer shall make or permit any unfair discrimination between insureds or property having life insuring or risk characteristics, in the premium or rates charged for insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the insurance.

d. Nothing in this section shall be construed as prohibiting the payment of commissions or other compensation to licensed agents, brokers or solicitors, or as prohibiting any insurer from allowing or returning to its participating policyholders, members or subscribers dividends, savings or unabsorbed premium deposits. In this section "insurance" includes suretyship, and "policy" includes bond. This section does not apply to wet marine and transportation insurance.

e. Nothing in subdivision (13) or subdivision (14) of this section shall be construed as including within the definition of discrimination or rebates any of the following practices:

1. In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any such bonuses or abatement or premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

2. In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expenses;

3. Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year;

4. Reduction of premium rates for policies of large amounts, but not exceeding savings in issuance and administration expenses reasonably attributable to such policies as compared with policies of similar plans issued in smaller amounts;

5. Reduction in premium rates for life or health insurance policies on annuity contracts on salary savings, payroll deductions, preauthorized checks, bank drafts or similar plans in amounts reasonably commensurate with the savings made by the use of such plans.

f. Nothing in this chapter shall be construed as including within the definition of securities as inducement to purchase insurance, the selling or offering for sale, contemporaneously with life insurance or mutual fund shares or face amount certificates of regulated investment companies under offerings registered with the Securities and Exchange Commission where such shares or such face amount certificates or such insurance may be purchased independently of and not contingent upon purchase of the other, at the same price and upon similar terms and conditions as where purchased independently.

(16) Unfair claim settlement practices. — No person shall commit or perform with such frequency as to indicate a general business practice any of the following:

a. Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

b. Failing to acknowledge and act reasonably promptly upon communication with respect to claims arising under insurance policies;

c. Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

d. Refusing to pay claims without conducting a reasonable investigation based upon all available information;

e. Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

f. Not attempting in good faith to effectuate prompt, fair and equitable settlements of claims in which liability has become reasonably clear;

g. Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds;

h. Attempting to settle a claim for less than the amount to which a reasonable person would have believed that person's own self was entitled by reference to written or printed advertising material accompanying or made part of an application;

i. Attempting to settle claims on the basis of an application which was altered without notice to or knowledge or consent of the insured;

j. Making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which the payments are being made;

k. Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

l. Delaying the investigation or payment of claims by requiring an insured, claimant or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

m. Failing to promptly settle claims, where liability has become reasonably clear under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage;

n. Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

(17) Failure to maintain complaint handling procedures. — Failure of any person to maintain a complete record of all the complaints which it has received since the date of its last examination as otherwise required in this title. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of these complaints and the time it took to process each complaint. For purposes of this subsection, "complaint" shall mean any written communication primarily expressing a grievance.

(18) Misrepresentation in insurance applications. —

a. Making false or fraudulent statements or representations on or relative to an application for an insurance policy for the purpose of obtaining a fee, commission, money or other benefit from any insurers, agent, broker or individual.

b. No agent, broker, solicitor, examining physician, applicant or other person shall knowingly or wilfully make any false or fraudulent statement or representation in or with reference to any application for insurance or, for the purpose of obtaining any money or benefit, knowingly or wilfully present or cause to be presented a false or fraudulent claim or any proof in support of such a claim for the payment of the loss upon a contract of insurance or prepare, make or subscribe a false or fraudulent account, certificate, affidavit or proof of loss or other document or writing with intent that the same may be presented or used in support of such a claim.

(19) Fictitious groups. —

a. No insurer, whether an authorized insurer or an unauthorized insurer, shall make available through any rating plan or form property, casualty or surety insurance to any firm, corporation or association of individuals or make any preferred rate or premium based upon any fictitious grouping of such firm, corporation or association.

b. No form or plan of insurance covering any group or combination of persons or risks shall be written or delivered within or outside this State to cover persons or risks in this State at any preferred rate or on any form other than as offered to persons not in such group or combination and to the public generally, unless such form, plan of insurance and the rates or premium to be charged therefor have been submitted to and approved by the Commissioner as being not unfairly discriminatory and as not otherwise being in conflict with subdivision a. above or with any provision of Chapter 25 of this title (Rates and Rating Organizations) to the extent that such Chapter 25 is, by its terms, applicable thereto.

c. This section does not apply to life insurance, health insurance, annuity contracts or wet marine and transportation insurance.

(20) "Twisting" prohibited. — No person shall make or issue or cause to be made or issued any written or oral statement misrepresenting or making incomplete comparisons as to the terms, conditions or benefits contained in any policy for the purpose of inducing or attempting or tending to induce the policyholder to lapse, forfeit, surrender, retain, exchange or convert any insurance policy.

(21) Insurance on public construction contracts. —

a. No officer or employee of this State or of any public agency, public authority or public corporation (except a public corporation or public authority created pursuant to agreement or compact with another state) and no person acting or purporting to act on behalf of such officer or employee or public agency or public authority or public corporation shall, with respect to any public building or construction contract which is about to be or which has been competitively bid, require the bidder to make application to (or furnish financial data to) or to obtain or procure any of the surety bonds or contracts of insurance specified in connection with such contract or specified by any law, general, special or local from a particular insurer or agent or broker.

b. No such officer or employee or any person acting or purporting to act on behalf of such officer or employee shall negotiate, make application for, obtain or procure any of such surety bonds or contracts of insurance (except contracts of insurance for builder's risk or owner's protective liability) which can be obtained or procured by the bidder, contractor or subcontractor.

c. This section shall not, however, prevent the exercise by such officer or employee on behalf of the State or such public agency, public authority or public corporation of its right to approve the form, sufficiency or manner of execution of the surety bonds or contracts of insurance furnished by the insurer selected by the bidder to underwrite such bonds or contracts of insurance.

d. Any provisions in any invitation for bids or in any of the contract documents in conflict with this section are declared to be contrary to the public policy of this State.

e. A violation of this section shall be subject to the penalties provided by § 2308(a) of this title.

(22) Unfair discrimination in the value of insurance policies and premiums based on race, color, religion, sexual orientation, gender identity or national origin; penalty. —

a. It shall be an unlawful practice for any insurance company licensed to do business in this State to discriminate in any way because of the insured's race, color, religion, sexual orientation, gender identity or national origin, or to make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, to include the writing of any policy or the application therefor, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of the insurance business, which discriminates in any way because of the insured's race, color, religion, sexual orientation, gender identity or national origin or to classify or refer to any individual on the basis of race, color, religion, sexual orientation, gender identity or national origin.

b. "Sexual orientation" exclusively means heterosexuality, homosexuality, or bisexuality.

c. "Gender identity" means a gender-related identity, appearance, expression or behavior of a person, regardless of the person's assigned sex at birth. Gender identity may be demonstrated by consistent and uniform assertion of the gender identity or any other evidence that the gender identity is sincerely held as part of a person's core identity; provided, however, that gender identity shall not be asserted for any improper purpose.

d. The Department of Insurance is empowered, as hereinafter provided, to prevent any licensed or authorized insurance company from engaging in any discriminatory practices as set forth in paragraph (22)a. of this section.

e. Whenever a charge is filed with the Department by or on behalf of a person claiming to have been discriminated against in the purchase of insurance because of race, religion, sexual orientation, gender identity, color or national origin, the Department shall serve a copy of the charge on such insurance company and shall make an investigation thereof. Charges shall be in writing and shall contain such information and be in such form as the Department requires. Such charges shall not be made public by the Department. If the Department determines after such investigation that there is reasonable cause to believe that the charge is not true, it shall dismiss the charge and promptly notify the person claiming to have been discriminated against and the respondent of its action. Such notice shall be in writing and shall set forth the facts upon which the decision is based.

f. If the Department determines, after the investigation referred to in paragraph (22)e. of this section, that there is reasonable cause to believe that the charge is true, the Department shall endeavor to eliminate any such alleged unlawful practice by informal methods of conference, conciliation and persuasion. Nothing said or done during and as a part of such conciliation endeavors may be made public by the Department, its officers or employees or used as evidence in a subsequent proceeding without the written consent of the persons concerned. The Department shall make its determination on reasonable cause as promptly as possible and, so far as practicable, not later than 120 days from the filing of the charge. A charge under paragraph (22)e. of this section must be filed within 90 days after the alleged unlawful discriminatory practice or 120 days after discovery thereof, whichever is the later.

g. If the Department determines, after attempting to secure voluntary compliance under paragraph (22)f. of this section, that it is unable to secure from the respondent a conciliation agreement acceptable to the Department and to the person aggrieved, which determination shall not be reviewable in any court, the Department shall issue and cause to be served upon the respondent a complaint stating the facts upon which the allegation of the unlawful discriminatory practice is based together with a notice of hearing before the Commissioner or the Commissioner's agent, at a place therein fixed not less than 5 days after the serving of such complaint. The complaint may be amended at any reasonable time provided that the respondent has sufficient time to respond thereto. Related proceedings may be consolidated for hearing.

h. A respondent shall have the right to file an answer to the complaint against the respondent and may amend the respondent's own answer at any reasonable time. The respondent and the person aggrieved shall be parties and may appear at any stage of the proceedings, with or without counsel. All testimony shall be taken under oath and shall be reduced to writing.

i. If the Commissioner or the Commissioner's agent finds that the respondent has engaged in an unlawful discriminatory practice, the Commissioner or the Commissioner's agent shall state its findings of fact in writing and shall issue and cause to be served on the respondent and the person or persons aggrieved by such unlawful discriminatory practice an order requiring the respondent to cease and desist from such unlawful practice. Such order may further require such respondent to make reports from time to time showing the extent to which the respondent has complied with the order. If the Commissioner or the Commissioner's agent finds that the respondent has not engaged in any unlawful discriminatory practice, the Commissioner or the Commissioner's agent shall state those findings of fact in writing and shall issue and cause to be served on the respondent and the person or persons alleged in the complaint to be aggrieved an order dismissing the complaint.

j.1. Any complainant or aggrieved party, or respondent or intervenor or the Commissioner or the Commissioner's agent may obtain an order of the Court of Chancery for enforcement of the Commissioner's order. The proceeding for enforcement is initiated by filing a petition in the Court of Chancery. Copies of the petition shall be served upon all parties of record. Within 30 days after the service of the petition upon the Commissioner or the Commissioner's agent or its filing by the Commissioner or the Commissioner's agent or within such further time as the Court may allow, the Commissioner or the Commissioner's agent shall transmit to the Court the original or a certified copy of the entire record upon which the order is based, including any transcript of testimony, which need not be printed. By stipulation of all parties to the proceeding, the record may be shortened. The Court may reverse or modify the order if substantial rights of the petitioner have been prejudiced or the findings of fact of the Department are clearly erroneous. The Court shall have power to grant such temporary relief or restraining order as it deems just and to enter an order enforcing, as modified, or setting aside in whole or in part the order of the Commissioner or the Commissioner's agent or remand the case to the Department for further proceedings.

2. A proceeding under this section must be initiated within 30 days after a copy of the order of the Commissioner or the Commissioner's agent is received. If no proceeding is so initiated, the Commissioner or the Commissioner's agent may obtain a decree of the Court for enforcement of its order upon showing that a copy of the petition for enforcement was served on the respondent and that the respondent is subject to the jurisdiction of the Court.

k. After a charge has been filed and until the record has been filed in the Court of Chancery as herein provided, the proceeding may at any time be ended by agreement between the Commissioner or the Commissioner's agent and the parties for the elimination of the alleged unlawful discriminatory practice, approved by the Commissioner or the Commissioner's agent and the Commissioner or the Commissioner's agent may at any time, upon reasonable notice, modify or set aside, in whole or in part, any finding or order made or issued by it.

l. The Superior Court of the county where the violation is alleged to have occurred shall have jurisdiction to hear an appeal from any decision made by the Commissioner or the Commissioner's agent, except as provided in paragraph (22)j. of this section. Such appeal shall be on the record only.

m. In the event that the Court determines that the respondent has engaged in an unlawful discriminatory practice causing economic loss to the petitioner, the respondent shall reimburse or refund to the petitioner, with reasonable interest added thereto, a sum equal to the amount of the economic loss suffered by the petitioner.

(23) Tying arrangements; cancellation; disclosure. —

a. No person who has received the name of any actual or potential borrower from any bank or trust company which engages, directly or indirectly, in any activity authorized by § 761(a)(14) of Title 5 shall, with respect to such borrower:

1. Engage in any of the activities prohibited to such bank or trust company by § 929 of Title 5;

2. Refuse to allow such borrower to exercise any rights of cancellation or refund set forth in § 930 of Title 5, all of which rights shall be applicable to such borrower;

3. Fail to take any action required of a bank or trust company under § 930 of Title 5, all of which shall be required of such person; or

4. In connection with any application for a policy of insurance submitted to such person by such borrower, or in connection with any policy of insurance thereafter issued to such borrower by such person, fail to disclose or cause to be disclosed to such borrower that such policy, if and when issued, is not a direct liability of such bank or trust company, and that only the assets of the insurer issuing such policy are applicable to the payment and satisfaction of claims made thereunder.

b. The prohibitions set forth in subparagraphs a.2. and 3. of this subdivision shall be applicable only with respect to "an individual borrower," as defined in § 930(f) of Title 5.

c. The Commissioner shall by regulation promulgated after consultation with the Bank Commissioner provide for the adequate disclosure of the prohibitions set forth in this subdivision.

(24) Discriminatory practices against victims of abuse regarding life and health insurance. — A person or entity engaged in the business of life and/or health insurance in this State may not:

a. Deny, refuse to issue, refuse to renew, refuse to reissue, cancel or otherwise terminate an insurance policy or restrict coverage on any individual because that individual is, has been or may be the subject of abuse or seeks, has sought or should have sought, medical or psychological treatment for abuse, protection from abuse or shelter from abuse;

b. Add any surcharge or rating factor to a premium of an insurance policy because of an individual's history of, status as, or potential to be subject to abuse;

c. Exclude or limit coverage for losses or deny a claim incurred by an insured as a result of abuse or the potential for abuse; or

d. Ask an insured or an applicant for insurance whether that individual is, has been or may be the subject of abuse, or seeks, has sought or should have sought medical or psychological treatment specifically for abuse, protection from abuse or shelter from abuse.

(25) Discriminatory practices against victims of abuse regarding homeowner's and private passenger motor vehicle insurance. — A person or entity engaged in the business of homeowner's and/or private passenger motor vehicle insurance in this State may not:

a. Deny, refuse to issue, refuse to renew, refuse to reissue, cancel or otherwise terminate a homeowner's and/or private passenger motor vehicle insurance policy or restrict coverage on any individual solely because that individual or a member of that individual's family or household is, has been or may be the subject of abuse or seeks, has sought or should have sought, medical or psychological treatment for abuse, protection from abuse or shelter from abuse. Nothing in this section shall be construed to prohibit a person from denying, refusing to issue, renew or reissue, cancelling or otherwise terminating an insurance policy based on any existing insurance statute, provided that the insurer routinely underwrites individuals in the same manner without regard to the individual's abuse status, abuse history or abuse-related claim history and that any such action does not have the purpose or effect of treating abuse status as an underwriting criterion, is not based on any actual or perceived correlation between a type of claim or other underwriting information and abuse and is otherwise permissible by law.

b. Add any surcharge or rating factor to a premium of a homeowner's insurance policy solely because of a history of, status as or potential to be a subject of abuse of the applicant or insured or of a member of the family or household of the insured. Nothing in this section shall be construed to prohibit a person from rating or surcharging a policy in accordance with any existing insurance statute provided that the insurer routinely rates or surcharges individuals in the same manner without regard to the individual's abuse status, abuse history or abuse-related claims history, and any such action does not have the purpose or effect of treating abuse status as an underwriting criterion, is not based on any actual or perceived correlation between a type of claim or other underwriting information and abuse and is otherwise permissible by law.

c. Deny coverage for property damage claims or medical payment coverage for an insured, if such coverage is available and purchased under the policy, as a result of abuse, even if such losses are caused by the intentional act, the fraudulent or criminal act or the failure to act of a co-insured and would otherwise have come under a policy's intentional act, criminal act, family, household or similar exclusion, unless:

1. The claim or coverage is ordinarily denied in the same manner to an insured or claimant who is not a victim of abuse;

2. There is collusion or fraudulent acts by the party seeking the insurance coverage or benefits; or

3. The innocent co-insured refuses to cooperate with any law enforcement investigation, the results of which would be made available to the insurer to verify that the claim for loss resulted from a co-insured's wrongful act or omission.

The innocent co-insured shall, at a minimum, be entitled to recover a pro-rata share of the loss of real or personal property and the entire amount of additional living expenses, as the policy may so provide.

Nothing in this subsection shall be construed to prohibit a person from refusing to defend or indemnify the perpetrator of the wrongful act or omission against any claim for liability arising from such individual's wrongful act or omission. The insurer shall retain the right to subrogate against the wrongdoer for any losses incurred by the injured party, including a wrongdoer who was a co-insured with the victim.

d. Ask an insured or an applicant for homeowner's and/or private passenger motor vehicle insurance whether that individual is, has been or may be the subject of abuse or seeks, has sought or should have sought medical or psychological treatment specifically for abuse, protection from abuse or shelter from abuse.

e. A person shall not be held civilly or criminally liable for any cause of action which may be brought because of compliance with this section. Nothing herein shall preclude any action or investigation against an insurer to enforce this subdivision. Nothing in this section shall preclude a person's obligations to report suspected fraudulent activities to the Insurance Department Fraud Prevention Bureau pursuant to Chapter 24 of this title.

(26) Failure to respond to regulatory inquiries. — No person shall, with such frequency as to indicate a general business practice, fail to provide preliminary substantive responses to inquiries from the Department of Insurance regarding the denial of claims, cancellation, nonrenewal, or refusal of benefits, refusal to pre-authorize benefits, or violations of this title, within 21 calendar days of such inquiry. A response in compliance with this paragraph shall not preclude the provision of additional information responsive to the inquiry.

(27) Use of credit scoring. — No person may use consumer reports or credit scores in any manner prohibited by Chapter 83 of this title.

(28) Volunteer firefighters and ambulance personnel. — No insurance carrier shall take any negative underwriting action against a policyholder, including, but not limited, to adjustment of rates or termination of a policy, based solely on the membership of a person covered by the policy in a volunteer fire company certified by the Delaware State Fire Prevention Commission or its successor or in a nonprofit organization that provides ambulance and/or rescue services within this State, including, but not limited to, organizations such as volunteer fire companies, the Veterans of Foreign Wars and the American Legion. This paragraph shall not prevent a carrier from taking underwriting action that is permitted by contract and applicable law, provided that the stated basis for such underwriting action is not a pretense for violating this paragraph.

Nothing in this section shall be construed to prohibit a person from declining to issue an insurance policy insuring the life of an individual who is or has been the subject of abuse if the perpetrator of the abuse is the applicant or would be the owner of the insurance policy. Nothing in this section shall be construed to prohibit a person from underwriting or rating a risk on the basis of a preexisting physical or mental condition, even if such condition had been caused by abuse, provided that:

The person routinely underwrites or rates such condition in the same manner with respect to an insured or an applicant who is not a victim of abuse;

No person shall refuse to insure, refuse to continue to insure, limit the amount, extent or kind of coverage available to an individual, or charge a different rate for the same coverage solely because of a physical or mental condition, except where the refusal, limitation or rate differential is based on sound actuarial principles;

The fact that an individual is, has been or may be the subject of abuse may not be considered a physical or mental condition; and

Such underwriting or rating is not used to evade the intent of this law or any other provision of law. A person shall not be held civilly or criminally liable for any cause of action which may be brought because of compliance with this section.

18 Del. C. 1953, § 2304; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1; 65 Del. Laws, c. 195, § 1; 66 Del. Laws, c. 297, § 1; 67 Del. Laws, c. 223, §§ 25, 26, 40; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 250, § 1; 70 Del. Laws, c. 510, §§ 1, 2; 75 Del. Laws, c. 55, § 2; 76 Del. Laws, c. 175, § 2; 76 Del. Laws, c. 395, § 1; 77 Del. Laws, c. 90, §§ 13, 14; 79 Del. Laws, c. 47, § 16.;



§ 2305. Favored agent or insurer; coercion of debtors

(a) No person shall:

(1) Require, as a condition precedent, concurrent or subsequent to the loaning of money upon the security of any real or personal property or to the selling of any such property under contract or extension of credit or any renewal thereof, that the owner of the property to whom the money is to be loaned or the vendee of the property so being sold, shall place, continue or renew any policy of insurance covering or to cover such property or covering any liability related to such property or the use thereof or that the person to whom such money or credit is extended or whose obligation the creditor is to acquire or finance negotiate any policy or contract of insurance through a particular insurance agent, broker or in a particular insurer or group of insurers or agent or broker or group of agents or brokers, except that this provision shall not prevent the exercise by any such lender or vendor upon a reasonable basis of the right to approve or disapprove of the insurer and representative selected to underwrite the insurance. Such basis shall relate only to:

a. The adequacy and terms of the coverage with respect to the interest of the vendor or lender to be insured thereunder;

b. The financial standards to be met by the insurer; and

c. The ability of the insurer or representative to service the policy;

(2) Unreasonably disapprove the insurance policy provided by a borrower for the protection of the property securing the credit or lien;

(3) Require directly or indirectly that any borrower, mortgagor, purchaser, insurer, broker or agent pay a separate charge to substitute the insurance policy of one insurer for that of another; or

(4) Use or disclose information resulting from a requirement that a borrower, mortgagor or purchaser furnish insurance of any kind on real property being conveyed or used as collateral security to a loan, when such information is to the advantage of mortgagee, vendor or lender or is to the detriment of the borrower, mortgagor, purchaser, insurer or the agent or broker complying with such a requirement.

(b)(1) Paragraph (3) of subsection (a) does not include the interest which may be charged on premium loans or premium advancements in accordance with the security instrument.

(2) For purpose of paragraph (2) of subsection (a), such disapproval shall be deemed unreasonable if it is not based solely on reasonable standards uniformly applied, relative to the extent of coverage required and the financial soundness and the services of an insurer. Such standards shall not discriminate against any particular type of insurer, nor shall such standards call for the disapproval of an insurance policy because such policy contains coverage in addition to that required.

(3) The Commissioner may investigate the affairs of any person to whom this subsection applies to determine whether such person has violated this subsection. If a violation of this subsection is found, the person in violation shall be subject to the same procedures and penalties as are applicable under other provisions of this chapter.

(4) For purposes of this section, "person" includes any individual, corporation, association, partnership or other legal entity.

(c) The Commissioner shall by regulation provide for the adequate disclosure of the prohibitions set forth in subsections (a) and (b) of this section and any other similar provisions of law.

18 Del. C. 1953, § 2305; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1; 67 Del. Laws, c. 223, § 27.;

§ 2305A Banks acting as insurance agents or brokers.

(a) Banks and subsidiaries thereof first authorized to conduct the business of insurance pursuant to § 761(a)(14) of Title 5 shall not act as insurance agents or brokers unless duly licensed to act as such pursuant to the provisions of Chapter 17 of this title; provided, that such banks or subsidiaries thereof may sell insurance pursuant to subsections (b) and (c) of this section without separate license if such sales are conducted exclusively by an individual, partnership or corporation duly licensed as an agent or broker under Chapter 17 of this title with whom such bank or subsidiary thereof shall have contracted. All of the business of acting as an insurance agent or broker undertaken by or on behalf of a bank or subsidiary thereof shall be subject to the provisions of Chapter 17 of this title regulating insurance agents or brokers generally; provided, that the prohibition against sharing commissions set forth in § 1739 of this title shall not apply to an agent employed, or contracting with, a bank with respect to the commissions earned by such agent on insurance sold through or on behalf of said bank.

(b) Subject to subsection (c) of this section, banks or subsidiaries thereof first authorized to conduct the business of insurance pursuant to § 761(a)(14) of Title 5 which are either licensed as insurance agents or brokers, or which shall have contracted with an independent individual, partnership or corporation so licensed, may sell insurance both on branch premises and at other, nonbranch locations.

(c) Until July 1, 1994, all sales of insurance to the Delaware public by a bank or subsidiary thereof, or an individual, partnership or corporation licensed as an agent or broker with whom a bank or subsidiary has contracted for the sale of insurance, shall, at each branch office or other location, be conducted under the supervision of 1 or more insurance agents or brokers, located on the premises, who have been licensed and have actual experience as insurance agents or brokers for a period of not less than 5 years.

(d) Nothing in this section shall be construed as derogating from the authority of any bank or subsidiary thereof whose power to conduct the business of insurance first derives from its charter, or otherwise by operation of law other than § 761(a)(14) of Title 5.

67 Del. Laws, c. 223, § 36.;



§ 2305A. Banks acting as insurance agents or brokers

(a) Banks and subsidiaries thereof first authorized to conduct the business of insurance pursuant to § 761(a)(14) of Title 5 shall not act as insurance agents or brokers unless duly licensed to act as such pursuant to the provisions of Chapter 17 of this title; provided, that such banks or subsidiaries thereof may sell insurance pursuant to subsections (b) and (c) of this section without separate license if such sales are conducted exclusively by an individual, partnership or corporation duly licensed as an agent or broker under Chapter 17 of this title with whom such bank or subsidiary thereof shall have contracted. All of the business of acting as an insurance agent or broker undertaken by or on behalf of a bank or subsidiary thereof shall be subject to the provisions of Chapter 17 of this title regulating insurance agents or brokers generally; provided, that the prohibition against sharing commissions set forth in § 1739 of this title shall not apply to an agent employed, or contracting with, a bank with respect to the commissions earned by such agent on insurance sold through or on behalf of said bank.

(b) Subject to subsection (c) of this section, banks or subsidiaries thereof first authorized to conduct the business of insurance pursuant to § 761(a)(14) of Title 5 which are either licensed as insurance agents or brokers, or which shall have contracted with an independent individual, partnership or corporation so licensed, may sell insurance both on branch premises and at other, nonbranch locations.

(c) Until July 1, 1994, all sales of insurance to the Delaware public by a bank or subsidiary thereof, or an individual, partnership or corporation licensed as an agent or broker with whom a bank or subsidiary has contracted for the sale of insurance, shall, at each branch office or other location, be conducted under the supervision of 1 or more insurance agents or brokers, located on the premises, who have been licensed and have actual experience as insurance agents or brokers for a period of not less than 5 years.

(d) Nothing in this section shall be construed as derogating from the authority of any bank or subsidiary thereof whose power to conduct the business of insurance first derives from its charter, or otherwise by operation of law other than § 761(a)(14) of Title 5.

67 Del. Laws, c. 223, § 36.;



§ 2306. Power of Commissioner

The Commissioner shall have power to examine and investigate the affairs of every person engaged in the business of insurance in this State in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by § 2303 of this chapter.

18 Del. C. 1953, § 2306; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1.;



§ 2307. Procedures as to defined and undefined practices; hearings; witnesses; appearances; production of books and service of process

(a) Whenever the Commissioner shall have reason to believe that any such person has been engaged or is engaging in this State in any unfair method of competition or in any unfair or deceptive act or practice, whether or not defined in § 2304 or § 2305 of this title, and that a proceeding by him/her in respect thereto would be in the interest of the public, he/she shall issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 10 days after the date of the service thereof.

(b) At the time and place fixed for such hearing, such person shall have an opportunity to be heard and to show cause why an order should not be made by the Commissioner requiring such person to cease and desist from the acts, methods or practices so complained of. Upon good cause shown, the Commissioner shall permit any person to intervene, appear and be heard at such hearing by counsel or in person.

(c) If such report charges a violation of this chapter, and if such method of competition, act or practice has not been discontinued, the Commissioner may, through the Attorney General, at any time after the service of such report, cause an action to be instituted to enjoin and restrain such person from engaging in such method, act or practice. In such action the court may grant a restraining order or injunction upon such terms as may be just, but the State shall not be required to give security before the issuance of any such order or injunction. If a stenographic record of the proceedings in the hearing before the Commissioner was made, a certified transcript thereof including all evidence taken and the report and findings shall be received in evidence in such action.

(d) If the Commissioner's report made under subsection (a) above, or order on hearing made under § 332 of this title does not charge a violation of this chapter, then any intervenor in the proceedings may appeal therefrom within the time and in the manner provided in this title for appeals from the Commissioner generally.

(e) Nothing contained in this chapter shall require the observance at any such hearing of formal rules of pleading or evidence:

(1) The Commissioner may hold a hearing in Dover or any other place of convenience to parties and witnesses, as the Commissioner determines. The Commissioner, or his/her deputy or assistant, shall preside at the hearing and shall expedite the hearing and all procedures involved therein.

(2) Any party to the hearing shall have the right to appear in person and by counsel, to be present during the giving of all evidence, to have a reasonable opportunity to inspect all documentary and other evidence and to examine and cross-examine witnesses, to present evidence in support of his/her interest and to have subpoenas issued by the Commissioner to compel attendance of witnesses and production of evidence in his/her behalf. Testimony may be taken orally or by deposition and any party shall have such right of introducing evidence by interrogatories or deposition as may obtain in a Court of Chancery.

(3) Upon good cause shown the Commissioner shall permit to become a party to the hearing by intervention, if timely, only such persons, not original parties thereto, whose pecuniary interests are to be directly and immediately affected by the Commissioner's order made upon the hearing.

(4) Formal rules of pleading or evidence need not be observed at any hearing.

(5) The Commissioner, upon such hearings, as to the subject of any examination, investigation or hearing being conducted by him/her, may administer oaths or affirmations, examine and cross-examine witnesses, receive oral evidence and receive documentary evidence and shall have the power to subpoena witnesses, compel their attendance and require the production of books, papers, records, correspondence or other documents which he/she deems relevant to the inquiry. Any delegation by the Commissioner of power of subpoena shall be in writing. The Commissioner, upon such hearing, may, and upon the request of any party, shall, at such person's expense, cause a stenographic record to be made of all the evidence and all the proceedings had at such hearing. If transcribed, a copy of such record shall be furnished for the Commissioner without cost to the Commissioner or the State and shall be part of the Commissioner's record of the hearing; and a copy shall likewise be furnished to any other party to the hearing, at the request and expense of such other party. If no stenographic record is made, and if a judicial review is sought, the Commissioner shall prepare a statement of the evidence and proceedings for use or review.

(f) Subpoenas of witnesses shall be served in the same manner and at the same cost as if issued by the Court of Chancery. In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which he/she may be lawfully interrogated, the Court of Chancery of the county where such party resides, on application of the Commissioner, may issue an order requiring such person to comply with such subpoena and to testify and any failure to obey any such order of the Court may be punished by the Court as a contempt thereof. Any person knowingly testifying falsely under oath or making a false affirmation as to any matter material to any such examination, investigation or hearing shall upon conviction thereof be guilty of perjury.

(g) Witness fees and mileage, if claimed, shall be allowed the same as for testimony in the Court of Chancery. Witness fees, mileage and the actual expense necessarily incurred in securing attendance of witnesses and their testimony shall be itemized and shall be a part of examination expense to be paid by the person being examined where payment of examination expense by such person is otherwise provided for in this title, or paid by the person as to whom such proceedings, other than as part of an examination, are held if in such proceedings such person is found to have been in violation of the law or by the person, if other than the Commissioner, at whose request the hearing is held.

(h)(1) Statements of charges, orders and other processes of the Commissioner under this chapter may be served by any one duly authorized by the Commissioner, either in the manner provided by law for service of process in civil actions or by registering and mailing a copy thereof to the person affected by such statement, notice, order or other process at his/her or its residence or principal office or place of business. The verified return by the person so serving such statement, notice, order or other process, setting forth the manner of such service, shall be proof of the same and the return postcard receipt for such statement, notice, order or other process, registered and mailed as aforesaid, shall be proof of the service of the same.

(2) Service of all process, statements of charges, and notices under this chapter upon unauthorized insurers shall be made by any deputy or employee of the Department delivering to and leaving with the Commissioner or some person in apparent charge of his/her office, 2 copies thereof, or in the manner provided for by § 2105(b) of this title.

(3) The Commissioner shall forward all such process, statements of charges and notices to the insurer in the manner provided in § 2105(a) of this title.

(4) No default shall be taken against any such unauthorized insurer until expiration of 30 days after date of forwarding by the Commissioner under paragraph (3) above or date of service of process if under § 2105(b) of this title.

(5) Section 2105 of this title shall apply as to all process, statements of charges and notices under this section.

18 Del. C. 1953, § 2307; 56 Del. Laws, c. 380; 59 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2308. Cease and desist and penalty orders and modifications thereof

(a) If, after such hearing, the Commissioner shall determine that the person charged has engaged in an unfair method of competition, or an unfair or deceptive act or practice, the Commissioner shall reduce such findings to writing and shall issue and cause to be served upon the person charged with the violation a copy of such findings and an order requiring such person to cease and desist from engaging in such method of competition, act or practice and if the act or practice is a violation of § 2304 or § 2305 of this title, the Commissioner may at the Commissioner's discretion order any 1 or more of the following:

(1) Payment of a monetary penalty of not more than $1,000 for each and every act or violation but not to exceed an aggregate penalty of $100,000 unless the person knew or reasonably should have known the person was in violation of this chapter, in which case the penalty shall not be more than $10,000 for each and every act or violation but not to exceed an aggregate penalty of $150,000 in any 6-month period;

(2) Suspension or revocation of the person's license if the person knew or reasonably should have known the person was in violation of this chapter; or

(3) Such other relief as is reasonable and appropriate.

(b) Until the expiration of the time allowed under § 2309 of this title for filing a petition for review (by appeal or writ of certiorari), if no such petition has been duly filed within such time, or if a petition for review has been filed within such time, then until the transcript of the record of the proceeding has been filed in the Chancery Court, as hereinafter provided, the Commissioner may at any time, upon such notice and in such manner as he/she shall deem proper, modify or set aside in whole or in part any order issued by him/her under this section.

(c) After the expiration of the time allowed for filing such a petition for review, if no such petition has been duly filed within such time, the Commissioner may at any time, after notice and opportunity for hearing, reopen and alter, modify or set aside, in whole or in part, any order issued by him/her under this section, whenever in his/her opinion conditions of fact or of law have so changed as to require such action or if the public interest shall so require.

(d) Such desist order shall become final upon expiration of the time allowed for appeals from the Commissioner's orders, if no such appeal is taken, or, in the event of such an appeal, upon final decision of the Court if the Court affirms the Commissioner's order or dismisses the appeal. An intervenor in such hearing shall have the right to appeal as provided in § 328 of this title.

(e) In event of such an appeal, to the extent that the Commissioner's order is affirmed the Court shall issue its own order commanding obedience to the terms of the Commissioner's order.

(f) No order of the Commissioner pursuant to this section or order of court to enforce it shall in any way relieve or absolve any person affected by such order from any other liability, penalty or forfeiture under law.

(g) Violation of any such desist order shall be deemed to be and shall be punishable as a violation of this title.

(h) This section shall not be deemed to affect or prevent the imposition of any penalty provided by this title or by other law for violation of any other provision of this chapter, whether or not any such hearing is called or held or such desist order issued.

18 Del. C. 1953, § 2308; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 55, § 1.;



§ 2309. Judicial review of orders

(a) Except as to matters arising under Chapter 25 of this title, an appeal from the Commissioner shall be taken only from an order on hearing or as to a matter on which the Commissioner has refused or failed to hold a hearing after application therefor under § 323 of this title or as to a matter as to which the Commissioner has refused or failed to make his/her order on hearing as required by § 324 of this title.

(b) Any person subject to an order of the Commissioner under § 2308 or § 2311 of this title and who was a party to such hearing or whose pecuniary interests are directly and immediately affected by any such refusal or failure, and who is aggrieved by such order, refusal or failure, may obtain an appeal from the Commissioner's order by filing in the Court of Chancery in any county, within 60 days from the date of such order, a written verified petition praying that the order of the Commissioner be set aside. The petition shall state the grounds upon which the review is sought, together with a bond with good and sufficient sureties to be approved by the Court conditioned to pay all costs which may be assessed against the appellant or petitioner in such proceedings. If the appeal is from the Commissioner's order on hearing, the petitioner shall also deliver to the Commissioner a sufficient number of copies of the petition and the Commissioner shall mail or otherwise furnish a copy thereof to the other parties to the hearing to the same extent as a copy of the Commissioner's order is required to be furnished to the hearing parties under § 324 of this title. A copy of such petition shall be forthwith served upon the Commissioner, and thereupon the Commissioner shall certify and file in such Court a transcript of the entire record in the proceeding, including all the evidence taken and the report and order of the Commissioner. Upon such filing of the petition and transcript such Court shall have jurisdiction of the proceeding and of the question determined therein, shall determine whether the filing of such petition shall operate as a stay of such order of the Commissioner and shall have power to make and enter upon the pleadings, evidence and proceedings set forth in such transcript a decree modifying, affirming or reversing the order of the Commissioner, in whole or in part. The findings of the Commissioner as to the facts, if supported by the evidence, shall be conclusive.

(c) To the extent that the order of the Commissioner is affirmed, the Court shall thereupon issue its own order commanding obedience to the terms of such order of the Commissioner. If either party shall apply to the Court for leave to adduce additional evidence and shall show to the satisfaction of the Court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the proceeding before the Commissioner, the Court may order such additional evidence to be taken before the Commissioner and thereby adduced upon the hearing in such manner and upon such terms and conditions as to the Court may seem proper. The Commissioner may modify his/her findings of fact or make new findings by reason of the additional evidence so taken, and he/she shall file such modified or new findings, which, if supported by the evidence, shall be conclusive, and his/her recommendation, if any, for the modification or setting aside of his/her original order, with the return of such additional evidence.

(d) An order issued by the Commissioner under § 2308 of this title shall become final:

(1) Upon the expiration of the time allowed for filing a petition for review, if no such petition has been duly filed within such time, except that the Commissioner may thereafter modify or set aside his/her order to the extent provided elsewhere in this title; or

(2) Upon the final decision of the highest state court, if the court directs that the order of the Commissioner be affirmed or the petition for review dismissed. From the judgment of the Court of Chancery either the Commissioner or other party to the appeal may appeal directly to the Supreme Court of the State in the same manner as is provided in civil cases.

(e) No order of the Commissioner under this chapter or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order from any liability of any other laws of this State.

18 Del. C. 1953, § 2309; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2310. Judicial review by intervenor

If after any hearing under § 2306 or § 2311 of this title the Commissioner's report does not charge a violation of this chapter, then any intervenor in the proceedings may within 20 days after the service of such report cause a petition for a review of such report to be filed in the Chancery Court of any county of this State. Upon such review, the Court shall have authority to issue appropriate orders and decrees in connection therewith, including, if the Court finds that it is in the interest of the public, orders enjoining and restraining the continuance of any method of competition, act or practice which it finds, notwithstanding such report of the Commissioner, constitutes a violation of this chapter, and containing penalties pursuant to § 2308 of this title.

18 Del. C. 1953, § 2311; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1.;



§ 2311. Penalty for violation of cease and desist orders

(a) Any person who violates a cease and desist order of the Commissioner under § 2308 of this title, and while such order is in effect, may after notice and hearing and upon order of the Commissioner be subject at the discretion of the Commissioner to any one or more of the following:

(1) A monetary penalty of not more than $11,500 for each and every act or violation; or

(2) Suspension or revocation of such person's license; or

(3) Such other relief as is reasonable and appropriate.

(b) Prosecutions for any such violation shall be brought in the Superior Court of the county in which the offense occurred.

(c) At the discretion of the Commissioner and the Attorney General, any fine provided for above may be recovered on behalf of the State by a civil action brought against the violator.

18 Del. C. 1953, § 2312; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1; 67 Del. Laws, c. 260, § 1.;



§ 2312. Regulations

(a) The Commissioner may, after notice and hearing, promulgate reasonable rules and regulations, as are necessary or proper to identify specific methods of competition or acts or practices which are prohibited by § 2304 or § 2305 of this title, but the regulations shall not enlarge upon or extend the provisions of § 2304 or § 2305 of this title. Such regulations shall be subject to review in accordance with § 2309 of this title. No such rule or regulation shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

(b) Wilful violation of any such rule or regulation shall subject the violator to such suspension or revocation of certificate of authority or license, or to such administrative fine in lieu thereof, as may be applicable under this title for violation of the provision to which such rule or regulation relates, but no penalty shall apply to any act done or omitted in good faith in conformity with any such rule or regulation, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

18 Del. C. 1953, § 2313; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1.;



§ 2313. Provisions of chapter additional to existing law

The powers vested in the Commissioner by this chapter, shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the method, acts and practices hereby declared to be unfair or deceptive.

18 Del. C. 1953, § 2314; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1.;



§ 2314. Immunity from prosecution

If any person shall ask to be excused from attending or testifying or from producing any books, papers, records, contracts, correspondence or other documents at any hearing on the ground that the testimony or evidence required of him/her may tend to incriminate him/her or subject him/her to a penalty or forfeiture, and shall thereafter notwithstanding this request be directed to give such testimony or produce such evidence, he/she must nonetheless comply with such direction, but he/she shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he/she may testify or produce evidence thereto, and no testimony so given or evidence produced shall be received against him/her upon any criminal action, investigation or proceeding. However, no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him/her while so testifying, and the testimony or evidence so given or produced shall be admissible against him/her upon any criminal action, investigation or proceeding concerning such perjury, nor shall he/she be exempt from the refusal, suspension or revocation of any license, permission or authority conferred, or to be conferred, pursuant to the Insurance Law of this State. Any such individual may execute, acknowledge and file in the office of the Commissioner and of the Attorney General a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement, and thereupon the testimony of such person or such evidence in relation to such transaction, matter or thing may be received or produced before any judge or justice, court, tribunal, grand jury or otherwise, and if so received or produced such individual shall not be entitled to any immunity or privileges on account of any testimony he/she may so give or evidence so produced.

18 Del. C. 1953, § 2315; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2315. Discrimination against individuals over 65 years of age

(a) No person shall fail to make available to an insured continued coverage for hospital and medical-surgical expenses in health insurance, group and blanket health insurance, or health service corporation contracts due to such insured's attaining the age of 65.

(b) No person shall knowingly permit or offer to make or make any contract of health insurance, group or blanket health insurance, or health service corporation service agreement with an individual 65 years of age or older unless such contract provides benefits equivalent to the benefits available to insureds under the age of 65 covered by such insurance company; except that such contracts may allow for reductions in coverage to reflect benefits available under governmentally sponsored health care programs generally available to individuals over 65.

(c) Should any insurance company not have a contract available to insureds under the age of 65, the minimum benefits, if any, available to insureds over 65 must include partial or full coverage of appropriate hospital and surgical-medical expenses as determined by the Commissioner taking into account the prevailing medical practice in the community and the coverage available under governmentally sponsored programs generally available to individuals over 65.

(d) The application of subsections (a), (b) and (c) of this section shall not prohibit differential rates to be charged to any category of risk set forth in this section.

59 Del. Laws, c. 274, § 1.;



§ 2316. Refusal to issue policy to blind or deaf persons prohibited

(a) No insurer authorized to issue policies of accident and sickness insurance in the State shall refuse, for the reason of blindness or deafness, to issue an individual policy of accident and sickness insurance, which provides hospital expense and surgical expense coverage, to any person residing in the State.

(b) No insurer authorized to issue life insurance policies in the State shall refuse, for the sole reason of blindness or deafness, to issue a policy of individual life insurance on the life of any such person residing in the State.

61 Del. Laws, c. 216, § 1.;



§ 2317. Genetics based discrimination

(a) As used in this section:

(1) "Genetic characteristic" means any inherited gene or chromosome, or alteration thereof, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome, or to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome.

(2) "Genetic information" means information about inherited genes or chromosomes, and of alterations thereof, whether obtained from an individual or family member, that is scientifically or medically believed to predispose an individual to disease, disorder or syndrome, or believed to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome. This includes, but is not limited to, information regarding carrier status, information regarding an increased likelihood of future disease or increased sensitivity to any substance, information derived from laboratory tests that identify mutations in specific genes or chromosomes, requests for genetic services or counseling, tests of gene products, and direct analysis of genes or chromosomes.

(3) "Genetic test" means a test for determining the presence or absence of an inherited genetic characteristic in an individual, including tests of nucleic acids such as DNA, RNA and mitochondrial DNA, chromosomes or proteins in order to identify a predisposing genetic characteristic associated with disease, disorder or syndrome.

(4) "Insurance" means health coverage as defined in this title or in regulations promulgated by the Insurance Commissioner, not including disability insurance or long term care insurance.

(b) No person shall discriminate against any individual in the issuance, denial or renewal of or in the fixing of the rates, terms or conditions for insurance as defined in subsection (a)(4) of this section.

(c) No cause of action in the nature of defamation, invasion of privacy or negligence shall arise against any person for disclosing personal or privileged information in accordance with this section, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent or insurance support organization; provided however, that this section shall provide no immunity for disclosing or furnishing false information with malice or willful intent to injure any person. Additionally, no person shall be found in violation of this section because the person receives genetic information or the results of a genetic test through inadvertent disclosure by a medical professional.

71 Del. Laws, c. 457, § 1.;



§ 2318. Care by advanced practice nurses

No health insurer, health service corporation or health maintenance organization shall deny benefits for eligible services when the services are rendered or performed by an advanced practice nurse as long as said advanced practice nurse acts within the scope of practice and/or definitions pursuant to Title 24. Any contract of insurance issued or issued for delivery in this State by health insurers, health service corporations or health maintenance organizations shall not exclude advanced practice nurses as providers of services covered in the contract.

67 Del. Laws, c. 452, § 1; 69 Del. Laws, c. 319, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 24. INSURANCE FRAUD

§ 2401. Title

This chapter shall be known as and may be cited as the Delaware Insurance Fraud Prevention Act.

69 Del. Laws, c. 463, § 1.;



§ 2402. Purpose

The purpose of this chapter is to confront aggressively the problem of insurance fraud in the State by facilitating the detection of insurance fraud, reducing the occurrence of such fraud through administrative enforcement and deterrence, requiring the restitution of fraudulently obtained insurance benefits and reducing the amount of premium dollars used to pay fraudulent claims.

69 Del. Laws, c. 463, § 1.;



§ 2403. Definitions

(a) "Attorney General" means the Attorney General of the State or the Attorney General's designated representatives.

(b) "Authorized agency" means any appropriate law-enforcement agency.

(c) "Bad faith" means without any reasonable justification.

(d) "Bureau" means the Delaware Insurance Fraud Prevention Bureau established by this chapter.

(e) "Director" means the Director of the Delaware Insurance Fraud Prevention Bureau.

(f) "Financial loss" includes, but is not limited to, loss of earnings, out of pocket and other expenses, repair and replacement costs and claims payments.

(g) "Insurer" includes, but is not limited to, an authorized insurer, self-insurer, reinsurer, broker, producer or any agent thereof.

(h) "Practitioner" means a licensee of this State authorized to practice medicine, surgery, psychology, chiropractic or law or any other licensee or business of this State whose services are compensated, directly or indirectly, by insurance proceeds, or a licensee similarly licensed in any other state, or the practitioner of any nonmedical treatment rendered in accordance with a recognized religious method of healing.

(i) "Statement" includes, but is not limited to, any notice statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, x-rays, test result or other evidence of loss, injury or expense.

69 Del. Laws, c. 463, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2404. Establishment of Delaware Insurance Fraud Prevention Bureau; Delaware Insurance Fraud Auxiliary Fund

(a) The Delaware Insurance Fraud Prevention Bureau is hereby established within the Department of Insurance and authorized to employ investigators and appropriate support staff as is necessary to carry out its mandate.

(b) The Commissioner shall appoint the full-time supervisory and investigative personnel of the Bureau including the Director and Chief Investigator, who shall hold their employment at the pleasure of the Commissioner and who shall be qualified by training and experience to perform the duties of their positions. The Commissioner shall also appoint the clerical and other staff necessary for the Bureau to fulfill its responsibilities under this chapter.

(c) It shall be the duty of the Bureau:

(1) To initiate independent inquiries and conduct independent investigations when the Bureau has cause to believe that an act of insurance fraud has been, or is currently being committed;

(2) To review reports or complaints of alleged insurance fraud from federal, state and local police, other law-enforcement authorities, governmental agencies or units, insurers and the general public and to determine whether such reports require further investigation and to conduct such investigations;

(3) To conduct independent examinations of insurance fraud, and undertake independent studies to determine the extent of insurance fraud; and

(4) To enforce § 2118(q)(4) of Title 21 by confiscating license plates of uninsured motorists who have failed to provide proof of insurance after being afforded an opportunity to prove proof of insurance as required in § 2118(q)(4) of Title 21.

(d) There is hereby created within the Bureau a special revolving fund to be designated as the Delaware Insurance Fraud Auxiliary Fund which shall be used by the Bureau in the performance of the various functions and duties required of the Bureau by law.

69 Del. Laws, c. 463, § 1; 75 Del. Laws, c. 59, § 2.;



§ 2405. Evidence, documentation and related materials

(a) The Commissioner or the Commissioner's designee, in addition to other provisions of this title, shall have the power and authority to administer oaths, subpoena witnesses and to compel the production of non-privileged evidence, in any form, that is relevant or will lead to the discovery of relevant information regarding fraud investigation. Any natural or other person, as well as any State or governmental entities may be subpoenaed and shall produce the required evidence or to make such evidence available for inspection by the Bureau in a timely manner. The Superior Court of the State shall have exclusive jurisdiction regarding the enforcement or lawfulness of a subpoena on proper application by a party in interest.

(b) If the Bureau seeks evidence, documentation, or related materials located outside this State pertinent to an investigation or examination, the Bureau may designate representatives or deputies, including officials of the State where the matter is located, to secure or inspect the evidence, documentation or materials on its behalf.

(c) Subpoenas may be served in any manner that is authorized for service of original process or subpoenas under the Superior Court Rules of Civil Procedure.

69 Del. Laws, c. 463, § 1; 70 Del. Laws, c. 422, §§ 1, 2.;



§ 2406. Confidentiality and immunity from subpoena

(a) All papers, records, documents, reports, materials or other evidence relevant to an insurance fraud investigation or examination shall remain confidential and shall not be subject to public inspection so long as the Bureau deems it is reasonably necessary to protect the privacy of the person or matter investigated or examined, to protect the person furnishing the material or to be in the public interest.

(b) Such papers, records, documents, reports, materials or other evidence relevant to an insurance fraud investigation or examination shall not be subject to subpoena until opened for public inspection by the Bureau.

69 Del. Laws, c. 463, § 1.;



§ 2407. Insurance fraud

(a) It shall be a fraudulent insurance act for a person to knowingly, by act or omission, with intent to injure, defraud or deceive:

(1) Present, cause to be presented, prepare, assist, abet, solicit or conspire with another to prepare or make any oral or written statement with knowledge or belief that it will be presented to an insurer in connection with, or in support of, any application for the issuance of an insurance policy, containing false, incomplete or misleading information concerning any fact material to the application for issuance of an insurance policy;

(2) Prepare, present or cause to be presented to any insurer, any oral or written statement including computer-generated documents as part of, or in support of, a claim for payment or other benefit pursuant to an insurance policy, containing false, incomplete or misleading information concerning any fact material to such claims; or

(3) Assist, abet, solicit or conspire with another to prepare or present any oral or written statement, including computer-generated documents, that is intended to be presented to any insurer in connection with, or in support of, any claim for payment or other benefit pursuant to an insurance policy, which contains false, incomplete or misleading information concerning any fact material to the claim.

(b) It shall be a fraudulent insurance act for a practitioner to knowingly and willfully assist, conspire with, or urge any person to violate any of the provisions of this chapter, or for any person who due to such assistance, conspiracy or urging by said practitioner, knowingly and willfully benefits from the proceeds derived from the use of the fraud.

(c) It shall be a fraudulent insurance act for any insurer or any person acting on behalf of such insurer to knowingly, by act or omission, with intent to injure, defraud or deceive:

(1) Present or cause to be presented to an insurance claimant false, incomplete or misleading information regarding the nature, extent and terms of insurance coverage which may or might be available to such claimant under any policy of insurance, whether first or third party.

(2) Present or cause to be presented to any insurance claimant false, incomplete or misleading information regarding or affecting in any fashion the extent of any claimant's right to benefit under, or to make a claim against, any policy of insurance whether first or third party.

69 Del. Laws, c. 463, § 1.;



§ 2408. Duties of insurers

Any insurer which has a reasonable belief that an act of insurance fraud is being, or has been, committed shall send to the Bureau, on a form prescribed by the Bureau, any and all information and such additional information relating to such act as the Bureau may require.

69 Del. Laws, c. 463, § 1.;



§ 2409. Immunity

In the absence of fraud or bad faith, no person shall be subject to civil liability (for libel, slander or any other relevant tort cause of action by virtue of filing reports, without malice, or furnishing other information, written or oral, without malice, required by this chapter or required by the Commissioner under the authority granted in this title), and no civil cause of action of any nature shall arise against such person:

(1) For any information relating to suspected fraudulent insurance acts furnished to or received from law-enforcement officials, their agents and employees; or

(2) For any information relating to the suspected fraudulent insurance acts furnished to or received from other persons in this title; or

(3) For any such information furnished in reports to the Insurance Department, the National Association of Insurance Commissioners or any organization established to detect and prevent fraudulent insurance acts, their agents, employees or designees, nor shall the Commissioner or any employee of the Insurance Department, (acting without malice) in the absence of fraud or bad faith, be subject to civil liability (for libel, slander or any other relevant tort) and no civil cause of action of any nature shall arise against such person by virtue of publication of any report or bulletin related to the official activities of the Insurance Department. Nothing herein is intended to abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person.

69 Del. Laws, c. 463, § 1.;



§ 2410. Other law-enforcement authorities

This chapter shall not:

(1) Preempt the authority or relieve the duty of any other law enforcement agency to investigate, examine and prosecute suspected violations of law;

(2) Prevent or prohibit a person from voluntarily disclosing any information concerning insurance fraud to any law-enforcement agency other than the Bureau; or

(3) Limit any of the powers granted elsewhere by the laws of this State to the Commissioner of Insurance or the Department of Insurance to investigate and examine possible violations of law and to take appropriate action.

69 Del. Laws, c. 463, § 1.;



§ 2411. Enforcement, investigations, hearings, administrative penalties and appeals

(a) The matters of enforcement, investigations, hearings, administrative penalties and appeals shall be conducted in accordance with Chapter 3 of this title and Chapter 101 of Title 29 to the extent that such provisions are not in conflict with the provisions set forth in this chapter.

(b) Upon a showing by a preponderance of evidence that a violation of this chapter has occurred, the Commissioner may impose an administrative penalty of not more than $10,000 for each act of insurance fraud. An act of insurance fraud may be 1 of several such acts which taken together comprise a fraudulent insurance scheme. Assessment of the administrative penalty shall be determined by the nature, circumstances, extent and gravity of the act or acts of insurance fraud, any prior history of such act or acts, the degree of culpability and such other matters as justice may require.

(c) In the event of nonpayment of the administrative penalty after all rights of appeal have been waived or exhausted, a civil action may be brought by the Commissioner in Superior Court for the collection of the administrative penalty, including interest, attorneys' fees and costs, in the following manner:

(1) A praecipe and complaint shall be filed setting forth that administrative action was taken against the defendant in accordance with this chapter, that the defendant either voluntarily entered into a consent order which called for the payment of a specified monetary penalty, or in the alternative, that after proper notice and hearing, the defendant was determined to be in violation of this chapter and that by order of the Commissioner a specified monetary penalty had been assessed against the defendant, that all rights of appeal have been waived or exhausted, and that payment in full has not been made in accordance with the terms of the consent order or other order of the Commissioner. The Department shall attach to the complaint a certified copy of that consent order or other order of the Commissioner.

(2) The Court shall enter judgment in favor of the Department for the amount specified in the complaint upon the Department establishing the following:

a. The defendant is the same person against whom the consent order or other order of the Commissioner applies; and

b. Payment in full has not been made by or on behalf of the defendant according to the terms of the consent or other order of the Commissioner.

(3) Any judgment entered shall be final to the same extent as a judgment entered after trial.

(4) Except as otherwise provided in this section the Superior Court Civil Rules shall govern these proceedings.

(d) Any person who is found to have committed an act of insurance fraud, or violated an order of the Commissioner pursuant to a hearing, shall be liable for costs incurred by the Bureau. The assessment for costs shall be 15% of each penalty assessed pursuant to this section.

(e) In addition to the above, the Commissioner shall have authority to order restitution to the insurer, or self-insured employer of any insurance proceeds paid pursuant to a fraudulent claim.

(f) The expenses or administrative penalties collected by the Bureau under this chapter are appropriated to the Bureau in accordance with § 2404 of this title. All moneys received by the Commissioner from insurers and agents pursuant to this chapter shall be transmitted to the State Treasurer to be deposited in the State Treasury to the credit of the Delaware Insurance Fraud Auxiliary Fund. All such moneys which are deposited in the Auxiliary Fund shall be appropriated to the Bureau to be used exclusively for the support of the Bureau. However, the Department may, in its discretion, pay a reward drawn from the assessed administrative penalty to an individual who reports to the Insurance Department an incident of insurance fraud which results in either an admission or finding of fraud. The reward shall not exceed the lesser of the assessed administrative penalty or $25,000. In order to be eligible to receive a reward pursuant to this subsection, a reporting individual must sign a written complaint that subjects the person to the sanctions of § 1233 of Title 11. An insurance carrier that is the victim of insurance fraud is not eligible to receive a reward pursuant to this subsection for reporting such fraud.

69 Del. Laws, c. 463, § 1; 71 Del. Laws, c. 331, § 1; 75 Del. Laws, c. 276, § 1; 76 Del. Laws, c. 1, § 1.;



§ 2412. Consent orders

Any person so requested may enter into a consent order whereby such person, without admitting the conduct complained of, consents to the imposition of an administrative penalty and when so requested agrees to cease and desist the acts or omissions complained of.

69 Del. Laws, c. 463, § 1.;



§ 2413. Criminal prosecution

The imposition of any fine or other sanction under this chapter shall not preclude prosecution for a violation of any of the criminal laws of this State.

69 Del. Laws, c. 463, § 1.;



§ 2414. Application of Administrative Procedures Act

Except as otherwise provided in this chapter, the State Administrative Procedures Act (Chapter 101 of Title 29) applies to and governs all administrative actions taken by the Bureau.

69 Del. Laws, c. 463, § 1.;



§ 2415. Funding

The costs of administration and operation of the Delaware Insurance Fraud Prevention Bureau shall be borne by all of the insurance companies admitted or authorized to transact the business of insurance in this State. The Commissioner shall assess $750 annually against each insurance company to provide the funds necessary for the operation of the Bureau.

71 Del. Laws, c. 69, § 2; 78 Del. Laws, c. 205, § 1.;






CHAPTER 25. RATES AND RATING ORGANIZATIONS

§ 2501. Purpose of chapter; interpretation

The purpose of this chapter is to promote the public welfare by regulating insurance rates (in accordance with the intent of Congress as expressed in Public Law 15—79th Congress) and to the end that they shall not be excessive, inadequate or unfairly discriminatory and to authorize and regulate cooperative action among insurers in rate making and in other matters within the scope of this chapter. Nothing in this chapter is intended (1) to prohibit or discourage reasonable competition, or (2) to prohibit, or encourage except to the extent necessary to accomplish the aforementioned purpose, uniformity in insurance rates, rating systems, rating plans or practices. This chapter shall be liberally interpreted to carry into effect this section.

18 Del. C. 1953, § 2501; 56 Del. Laws, c. 380, § 1.;



§ 2502. Scope of chapter

(a) This chapter applies to:

(1) Casualty insurance, including workers' compensation, and all forms of motor vehicle insurance, on risks or operations in this State;

(2) Surety insurance;

(3) Fire, marine and inland marine insurance, as used in their generally accepted trade sense, on risks located in this State. Inland marine insurance shall be deemed to include insurance as defined by statute, or by ruling of the Commissioner;

(4) Health insurance, group health insurance, blanket health insurance, Medicare supplement insurance and health service corporations; and

(5) Title insurance.

(b) This chapter shall not apply to:

(1) Reinsurance, except joint reinsurance as provided in § 2523 of this title;

(2) Insurance of airborne or waterborne vessels or craft, their cargoes, legal liability of aircraft operators, marine protection and indemnity, or other risks commonly insured under aviation or marine, as distinguished from inland marine, insurance policies; or

(3) Life insurance.

(c) Nothing in this chapter shall abridge or restrict the freedom of contract between insurers and agents or brokers with respect to commissions or between insurers and their employees with respect to compensation.

18 Del. C. 1953, § 2502; 56 Del. Laws, c. 380, § 1; 60 Del. Laws, c. 388, §§ 1, 2; 63 Del. Laws, c. 262, § 3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 402, § 1.;



§ 2503. Making of rates

(a) Rates shall be made in accordance with the following provisions:

(1) Manual, minimum, class rates, rating schedules or rating plans shall be made and adopted, except in the case of specific inland marine rates on risks specially rated;

(2) Rates shall not be excessive, inadequate or unfairly discriminatory;

(3) Due consideration shall be given:

a. To past and prospective loss experience within and outside this State;

b. To the conflagration and catastrophe hazards;

c. To a reasonable margin for underwriting profit and contingencies;

d. To dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers;

e. To past and prospective expenses both countrywide and those specially applicable to this State;

f. To all other relevant factors within and outside this State; and

g. In the case of fire insurance rates, consideration shall be given to the experience of the fire insurance business during a period of not less than the most recent 5-year period for which such experience is available;

(4) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable;

(5) Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions or both. Such standards may measure any differences among risks which may have a probable effect upon losses or expenses;

(6) The Commissioner shall require a reduction in rates for a 3-year period for any person who voluntarily attends and successfully completes a motor vehicle accident prevention course which is approved by the Insurance Commissioner. The reduction shall be for any individually owned vehicle classified as a private passenger vehicle and shall be in proportion to the number who have completed the course in the event that not all members of a group have completed the course. Voluntary attendance shall not include any attendance ordered as permitted by a court or required by the Division of Motor Vehicles pursuant to any violations of Title 21;

(7) The Commissioner shall require a reduction in rates for a 3-year period for any person who voluntarily attends and successfully completes a motorcycle rider course which is approved by the Insurance Commissioner. The reduction shall be for any individually owned vehicle classified as a motorcycle and licensed for use on the streets and highways of this State. Voluntary attendance shall not include any attendance ordered as permitted by a court or required by the Division of Motor Vehicles pursuant to any violations of Title 21;

(8) The Commissioner shall require insurers to file an actuarially justified reduction in rates for a 3-year period if all operators of a vessel voluntarily attend and successfully complete a boating safety education course which is approved by the Department of Natural Resources and Environmental Control for the purposes of § 2221 of Title 23. The reduction shall be for any individually owned vessel used exclusively for noncommercial purposes. Voluntary attendance shall not include any attendance ordered as permitted by a court or required by the Department of Natural Resources and Environmental Control pursuant to any violations of Title 23;

(9) Rate filings concerning automobile collision insurance shall provide for a credit of 5 percent of annual premiums for such coverage for any individually owned vehicle classified as a private passenger vehicle owned by employees participating in an approved Travelink Traffic Mitigation Act program created pursuant to subchapter IV of Chapter 20 of Title 30.

(b) Nothing in this section shall be taken to prohibit as unreasonable or unfairly discriminatory the establishment of classifications or modifications of classifications or risks based upon size, expense, management, individual experience, purpose of insurance location or dispersion of hazard or any other reasonable considerations provided such classifications and modifications apply to all risks under the same or substantially similar circumstances or conditions.

(c) Except to the extent necessary to meet the provisions of subdivisions (2) and (9) of subsection (a) of this section, uniformity among insurers in any matters within the scope of this section is neither required nor prohibited.

18 Del. C. 1953, § 2503; 56 Del. Laws, c. 380, § 1; 63 Del. Laws, c. 175, § 1; 67 Del. Laws, c. 147, § 1; 67 Del. Laws, c. 160, §§ 3, 4; 70 Del. Laws, c. 122, § 1.;



§ 2504. Rate filings

(a) Every insurer shall file with the Commissioner, except as to inland marine risks which by general custom of the business are not written according to manual rates or rating plans, every manual, minimum, class rate, rating schedule or rating plan and every other rating rule, and every modification of any of the foregoing which it proposes to use. Every such filing shall state the proposed effective date thereof, and shall indicate the character and extent of the coverage contemplated.

(b) When a filing is not accompanied by the information upon which the insurer supports such filing, and the Commissioner does not have sufficient information to determine whether such filing meets the requirements of this chapter he/she shall require the insurer to furnish the information upon which it supports the filing. The information furnished in support of a filing may include (1) the experience or judgment of the insurer or rating organization making the filing; (2) its interpretation of any statistical data it relies upon; and (3) the experience of other insurers or rating organizations in conjunction with (1); or (4) any other relevant factors. A filing and supporting information shall be open to inspection by parties in interest after the filing becomes effective.

(c) Specific inland marine rates on risks specially rated, made by a rating organization, shall be filed with the Commissioner and shall become effective when filed and shall be deemed approved and in compliance with the requirements of this chapter until such time as the Commissioner rejects the filing.

18 Del. C. 1953, § 2504; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2505. Exemption from filing

Under such rules and regulations as he/she adopts, the Commissioner may, by written order, suspend or modify the requirement of filing as to any kind of insurance, subdivision or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used. Such orders, rules and regulations shall be made known to insurers and rating organizations affected thereby. The Commissioner may make such examination as he/she deems advisable to ascertain whether any rates affected by such order meet the standards set forth in § 2503(a)(2) of this title.

18 Del. C. 1953, § 2505; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2506. Effective date of filing

(a) The Commissioner shall review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter. The filings shall be deemed to meet the requirements of this chapter unless disapproved by the Commissioner.

(b) Any special filing with respect to a surety or guaranty bond required by law or by court or executive order or by order, rule or regulation of a public body, not covered by a previous filing, shall become effective when filed and shall be deemed to meet the requirements of this chapter until such time as the Commissioner rejects the filing.

(c) No filing shall be effective unless filed with the Commissioner not less than 30 days prior to the proposed effective date. Such filing shall be deemed to meet the statutory requirements unless disapproved by the Commissioner within 30 days of receipt of the filing. If the Commissioner shall determine that additional time is needed to review a rate filing, the Commissioner shall, within 25 days after receipt of the filing, notify the filer that the review of the filing shall be extended up to 90 days after the receipt of the filing, unless the insurer shall agree to a longer term of review.

(d), (e) [Repealed.]

18 Del. C. 1953, § 2506; 56 Del. Laws, c. 380, § 1; 64 Del. Laws, c. 380, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 93, § 1.;



§ 2507. Disapproval of filing

If within 30 days after a specific inland rate, a special surety or guaranty on a risk specially rated by a rating organization subject to subsection (b) of § 2504 of this title has become effective, the Commissioner finds that such filing does not meet the requirements of this chapter, or if upon review of any other filing, the Commissioner finds that the same does not meet the requirements of this chapter, he/she shall specify the reason for his/her disapproval and state that a hearing will be granted within 20 days after request in writing by the insurer or rating organization which made such filing, issue an order specifying in what respects he/she finds that such filing fails to meet the requirements of this chapter and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Copies of the order shall be sent to every such insurer and rating organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

18 Del. C. 1953, § 2507; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2508. Limitation of disapproval power

No manual of classifications, rules, rating plans or any modification of any of the foregoing which establishes standards for measuring variations in hazards or expense provisions or both and which has been filed pursuant to § 2503 of this title shall be disapproved if the rates produced meet the requirements of this chapter.

18 Del. C. 1953, § 2508; 56 Del. Laws, c. 380, § 1.;



§ 2509. Excess rates

Upon the written application of the insured stating his/her reasons therefor, filed with and approved by the Commissioner, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.

18 Del. C. 1953, § 2509; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2510. Filings for members and subscribers of rating organizations authorized

Insurer may satisfy its obligation to make filings required by § 2503 of this title by becoming a member of, or a subscriber to, a licensed rating organization which makes such filings and by authorizing the Commissioner to accept such filings on its behalf. Nothing contained in this chapter shall be construed as requiring any insurer to become a member of or a subscriber to any rating organization.

18 Del. C. 1953, § 2510; 56 Del. Laws, c. 380, § 1.;



§ 2511. Licensing of rating organizations

(a) No rating organization shall make or file rates for risks located in this State without first being licensed therefor under this chapter.

(b) A corporation, an unincorporated association, a partnership or an individual, whether located within or outside this State, may make application to the Commissioner for license as a rating organization for such kinds of insurance, or subdivision or class of risk or a part or combination thereof as are specified in its application and shall file therewith (1) a copy of its constitution, its articles of agreement of association or its certificate of incorporation, and of its bylaws, rules and regulations governing the conduct of its business, (2) a list of its members and subscribers, (3) the name and address of a resident of this State upon whom notices or orders of the Commissioner or process affecting such rating organization may be served, and (4) a statement of its qualifications as a rating organization.

(c) If the Commissioner finds that the applicant is competent, trustworthy and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business conform to the requirements of law, he/she may issue a license specifying the kinds of insurance or subdivision or class of risk or part or combination thereof for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the Commissioner within a reasonable period after the same has been filed with him/her.

(d) Licenses issued pursuant to this section shall remain in effect for 1 year unless sooner suspended or revoked by the Commissioner.

(e) Licenses issued pursuant to this section may be suspended or revoked by the Commissioner, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this section.

18 Del. C. 1953, § 2511; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2512. Subscribers to rating organizations

(a) Subject to rules and regulations which have been approved by the Commissioner as reasonable, each rating organization shall permit any insurer to be a subscriber to its rating services for any kind of insurance, subdivision or class of risk or a part or combination thereof for which it is authorized to act as a rating organization. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating organization shall furnish its rating services without discrimination to its subscribers.

(b) The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any such insurer, be reviewed by the Commissioner at a hearing held upon at least 10 days written notice to such rating organization and to such subscriber or insurer. If the Commissioner finds that such rule or regulation is unreasonable in its application to subscribers, he/she shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within 30 days after it was made, the insurer may request a review by the Commissioner as if the application had been rejected. If the Commissioner finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, he/she shall order the rating organization to admit the insurer as a subscriber. If he/she finds that the action of the rating organization was justified, he/she shall make an order affirming its action.

18 Del. C. 1953, § 2512; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2513. Notice of changes

Every rating organization shall notify the Commissioner promptly of every change in (1) its constitution, its articles of agreement or association or its certificate of incorporation and its bylaws, rules and regulations governing the conduct of its business, (2) its list of members and subscribers, and (3) the name and address of the resident of this State designed by it upon whom notices or orders of the Commissioner or process affecting such rating organization may be served.

18 Del. C. 1953, § 2513; 56 Del. Laws, c. 380, § 1.;



§ 2514. Rules not to affect dividends

No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

18 Del. C. 1953, § 2514; 56 Del. Laws, c. 380, § 1.;



§ 2515. Technical services

Any rating organization may subscribe for or purchase actuarial, technical or other services, and such services shall be available to all subscribers without discrimination.

18 Del. C. 1953, § 2515; 56 Del. Laws, c. 380, § 1.;



§ 2516. Examinations and rules

Any rating organization may provide for the examination of its subscribers' policies, daily reports, binders, renewal certificates, endorsements or other evidences of insurance, or the cancellation thereof, and may make reasonable rules governing their submission. Such rules shall contain a provision that in the event any insurer does not within 60 days furnish satisfactory evidence to the rating organization of the correction of any error or omission previously called to its attention by the rating organization, the rating organization shall notify the Commissioner thereof. All information so submitted for examination shall be confidential.

18 Del. C. 1953, § 2516; 56 Del. Laws, c. 380, § 1.;



§ 2517. Adherence to filings

No insurer shall make or issue a contract or policy except in accordance with the filings which are in effect for the insurer as provided in this chapter or in accordance with § 2505 (exemption from filing) or § 2509 (excess rates) of this title. This section shall not apply to contracts or policies for inland marine risks as to which filings are not required.

18 Del. C. 1953, § 2517; 56 Del. Laws, c. 380, § 1.;



§ 2518. Deviations

(a) Every subscriber to a rating organization shall adhere to the filings made on its behalf by such organization except that any such insurer may make written application to the Commissioner for permission to file a deviation from the class rates, schedules, rating plans or rules respecting any kind of insurance, or class of risk within a kind of insurance, or combination thereof. Such application shall specify the basis for the modification and a copy thereof shall also be sent simultaneously to such rating organization.

(b) The Commissioner shall set a time and place for a hearing at which the insurer and such rating organization may be heard and shall give them not less than 10 days written notice thereof. If the Commissioner is advised by the rating organization that it does not desire a hearing, he/she may, upon the consent of the applicant, waive such hearings.

(c) In considering the application for permission to file such deviation the Commissioner shall give consideration to the available statistics and the principles for rate making as provided in § 2503 of this title. The Commissioner shall issue an order permitting the deviation for such insurer to be filed if he/she finds it to be justified and it shall thereupon become effective. He/she shall issue an order denying such application if he/she finds that the modification is not justified or that the resulting premiums would be excessive, inadequate or unfairly discriminatory.

(d) Each deviation permitted to be filed shall be effective for a period of 1 year from the date of such permission unless terminated sooner with the approval of the Commissioner. All term policies issued pursuant to such deviations may remain in force until their expiring dates.

18 Del. C. 1953, § 2518; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2519. Appeal from rating organization

Any subscriber to a rating organization may appeal to the Commissioner from the action or decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization.

18 Del. C. 1953, § 2519; 56 Del. Laws, c. 380, § 1.;



§ 2520. Appeal by insurers and others as to filings

(a) Any person or organization in interest, aggrieved with respect to any filing which is in effect may make written application to the Commissioner for a hearing thereon except that the insurer or rating organization that made the filing shall not be authorized to proceed under this section. Such application shall specify the grounds to be relied upon by the applicant.

(b) If the Commissioner finds that the application is made in good faith, that the applicant would be so aggrieved if his/her grounds are established, and that such grounds otherwise justify holding such a hearing, he/she shall, within 30 days after receipt of such application, hold a hearing upon not less than 10 days written notice to the applicant and to every insurer and rating organization which made such filing.

(c) If, after such hearing, the Commissioner finds that the filing does not meet the requirements of this chapter, he/she shall issue an order specifying in what respects he/she finds that such filing fails to meet the requirements of this chapter and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Copies of the order shall be sent to the applicant and to every such insurer and rating organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

18 Del. C. 1953, § 2520; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2521. Information to be furnished insured

Every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor and upon payment of such reasonable charge as it may make, furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all information as to such rate.

18 Del. C. 1953, § 2521; 56 Del. Laws, c. 380, § 1.;



§ 2522. Advisory organizations

(a) Every group, association or other organization of insurers, whether located within or outside this State, which assists insurers which make their own filings or rating organizations in rate making, by the collection and furnishing of loss or expense statistics or by the submission of recommendations, but which does not make filings under this chapter shall be known as an advisory organization.

(b) Every advisory organization shall file with the Commissioner (1) a copy of its constitution, its articles of agreement or association or its certificate of incorporation and of its bylaws, rules and regulations governing its activities, (2) a list of its members, and (3) the name and address of a resident of this State upon whom notice or orders of the Commissioner or process issued at his/her direction may be served.

(c) If, after a hearing, the Commissioner finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, he/she may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of such act or practice.

(d) No insurer which makes its own filing nor any rating organization shall support its filings by statistics or adopt rate making recommendations, furnished to it by an advisory organization which has not complied with this section or with an order of the Commissioner involving such statistics or recommendations issued under subsection (c) of this section. If the Commissioner finds such insurer or rating organization to be in violation of this subsection, he/she may issue an order requiring the discontinuance of such violation.

18 Del. C. 1953, § 2522; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2523. Joint underwriters; joint reinsurers

(a) Every group, association or other organization of insurers which engages in joint underwriting or joint reinsurance shall be subject to regulation with respect thereto as herein provided, subject, however, with respect to joint underwriting, to all other provisions of law, and with respect to joint reinsurance, to § 2524 (examinations) of this title.

(b) If, after a hearing, the Commissioner finds that any activity or practice of any such group, association or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, he/she may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of such activity or practice.

18 Del. C. 1953, § 2523; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2524. Examinations

(a) The Commissioner shall, at least once in 5 years, make or cause to be made an examination of each rating organization licensed in this State, as provided in § 2511 of this title, and he/she may, as often as he/she may deem it expedient, make or cause to be made an examination of each advisory organization referred to in § 2522 of this title and of each group, association or other organization referred to in § 2523 of this title. The reasonable costs of any such examination shall be paid by the rating organization, advisory organization or group, association or other organization examined upon presentation to it of a detailed account of such costs. The officers, manager, agent and employees of such rating organization, advisory organization or group, association or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents or agreements governing its method of operation.

(b) In lieu of any such examination the Commissioner may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state.

(c) The provisions of § 325 of this title (examination report) apply as to such examinations.

18 Del. C. 1953, § 2524; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2525. Recording and reporting of loss and expense experience

(a) The Commissioner shall promulgate reasonable rules and statistical plans, reasonably adapted to each of the rating systems on file with him/her, which may be modified from time to time and which shall be used hereafter by each insurer in the recording and reporting of its loss and countrywide expense experience in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid him/her in determining whether rating systems comply with the standards set forth in § 2503 of this title. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this State and are not susceptible of determination by a prorating of countrywide expense experience.

(b) In promulgating such rules and plans the Commissioner shall give due consideration to the rating systems on file with him/her and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it.

(c) The Commissioner may designate 1 or more rating organizations or other agencies to assist him/her in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the Commissioner, to insurers and rating organizations.

(d) Each insurer shall report its loss or expense experience to the lawful rating organization or agency of which it is a member or subscriber but shall not be required to report its loss or expense experience to any rating organization or agency of which it is not a member or subscriber. Any insurer not reporting such experience to a rating organization or other agency may be required to report such experience to the Commissioner. Any report of such experience of any insurer filed with the Commissioner shall be deemed confidential and shall not be revealed by the Commissioner to any other insurer or other person, but the Commissioner may make compilations including such experience.

(e) This section does not apply to property or casualty insurers to the extent it conflicts with any of the provisions of § 526A of this title.

18 Del. C. 1953, § 2525; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 270, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2526. Interchange of rating plan data; consultation; cooperative action in rate making

(a) Reasonable rules and plans may be promulgated by the Commissioner for the interchange of data necessary for the application of rating plans.

(b) In order to further uniform administration of rate regulatory laws, the Commissioner and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.

(c) Cooperation among rating organizations or among rating organizations and insurers in rate making or in other matters within the scope of this chapter is authorized, but the filings resulting from such cooperation are subject to all provisions of this chapter which are applicable to filings generally. The Commissioner may review such cooperative activities and practices and, if after a hearing he/she finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, he/she may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of such activity or practice.

18 Del. C. 1953, § 2526; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2527. Assigned risk plans

The Commissioner shall promulgate the necessary regulations to effect (1) an equitable apportionment among all the insurers writing automobile insurance in this State of insurance which shall be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods, (2) reasonable rates for such insurance, and (3) such other rules as are necessary to effect and maintain an assigned risk plan.

18 Del. C. 1953, § 2527; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 195, § 1.;



§ 2528. False or misleading information

(a) No person shall wilfully withhold information from or knowingly give false or misleading information to:

(1) The Commissioner;

(2) Any statistical agency designated by the Commissioner;

(3) Any rating organization or insurer which affects rates or premiums chargeable under this chapter.

(b) Violation of this section shall be subject to the penalties provided in § 106 of this title or in lieu thereof, in the Commissioner's discretion, an administrative fine of not over $2,000.

18 Del. C. 1953, § 2528; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 278, § 6.;



§ 2529. Fleet rates

Two or more insurers who, by virtue of their business associations in the United States, represent themselves to be or are customarily known as a "group" or similar insurance trade designation may make the same filings or use the same rates for each such insurer subject to the provisions of § 2503 of this title, and nothing contained in this chapter shall be construed to prohibit an agreement to make the same filings or use the same rates and concerted action in connection with such filings or rates by such insurers. This section shall not apply to 2 or more insurers who are not under the same common executive or general management or control and who act in concert in underwriting groups or pools.

18 Del. C. 1953, § 2529; 56 Del. Laws, c. 380, § 1.;



§ 2530. Penalties

(a) The Commissioner may, if he/she finds that any person or organization has violated this chapter, impose a penalty of not more than $500 for each such violation, but if he/she finds such violation to be wilful, he/she may impose a penalty of not more than $1,000 for each such violation in addition to any other penalty provided by law.

(b) The Commissioner may suspend the license of any rating organization or insurer which fails to comply with his/her order within the time limited by the order or any extension thereof granted by the Commissioner. The Commissioner shall not so suspend a license for failure to comply with an order until time prescribed for appeal therefrom has expired or, if appealed, until such order has been affirmed. The Commissioner may determine the period of a suspension, and it shall remain in effect for such period unless he/she modifies or rescinds the suspension or until the order upon which the suspension is based is modified, rescinded or reversed.

(c) No penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the Commissioner stating his/her findings, made after a hearing held upon not less than 10 days written notice to such person or organization specifying the alleged violation.

(d) Any party aggrieved by an order or decision of the Commissioner may, within 30 days after Commissioner's notice, make written request for hearing thereon pursuant to § 2507 of this title.

18 Del. C. 1953, § 2530; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 278, § 7; 70 Del. Laws, c. 186, § 1.;



§ 2531. Appeals from Commissioner

Any order, decision or act of the Commissioner under this chapter is subject to judicial review upon petition of any person aggrieved. The appeal shall be to the Court of Chancery in any county of this State. A petition for review shall be filed within 60 days from notice of the order, decision or act. The commencement of the proceeding shall not affect enforcement or validity of the Commissioner's action unless the Court determines, after notice to the Commissioner, that a stay of enforcement until further direction of the Court will not unduly injure the interests of the public. Subsections (d)-(i) of § 328 (appeal from the Commissioner) of this title shall apply to such appeals.

18 Del. C. 1953, § 2531; 56 Del. Laws, c. 380, § 1.;



§ 2532. Certain increases in premiums to peace officers or emergency personnel prohibited

No insurer shall, in issuing or renewing a private automobile insurance policy to a peace officer, member of the Delaware State Police, ambulance squad member, volunteer or paid, or firefighter, volunteer or paid, with respect to his/her operation of a private motor vehicle, increase the premium on such policy for the reason that the insured or applicant for insurance has been involved in an accident while responding to an emergency during his/her hours of duty in an authorized emergency vehicle as defined under subsection (e) of § 4106 of Title 21.

64 Del. Laws, c. 80, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2533. Workers' compensation rates

The rates and rating plans submitted under this chapter for workers' compensation shall provide for discounts on workers' compensation premiums for those Delaware employers who meet criteria as established by the Commissioner to promote and maintain safety in the workplace. The Commissioner shall promulgate a regulation which provides an inspection program to establish the eligibility of any employer for a safe workplace discount, the premium volume to qualify and the percent of discount available to employers.

67 Del. Laws, c. 63, § 1.;



§ 2534. Workers' compensation and employers' liability forms and policies

(a) Every insurer shall file with the Commissioner all forms, endorsements, contracts or policies proposed for use in Delaware in connection with workers' compensation or employers' liability insurance.

(b) As part of rate or form filing, each insurer shall file its classification of risks and all rules governing applications of classification system, including rules or practices relating to payroll audits and collection of premiums. All scheduled rating and deviation schedules shall also be filed with the Commissioner.

(c) Every rating system which provides deviations from normal premium rates shall be uniform in its application to all risks in the class for which the deviation is made. Deviations may remain in effect for a period of more than 1 year unless terminated by the Commissioner.

73 Del. Laws, c. 266, § 1.;






CHAPTER 26. WORKERS' COMPENSATION RATING

§ 2601. Scope of chapter

This chapter applies to workers' compensation and related employer's liability insurance but shall not apply to reinsurance.

69 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 172, § 10.;



§ 2602. Definitions

(a) "Accepted actuarial standards" shall mean the standards adopted by the Casualty Actuarial Society in its Statement of Principles Regarding Property and Casualty Insurance Ratemaking, and the Standards of Practice adopted by the Actuarial Standards Board.

(b) "Advisory organization" shall mean any organization or person which either has 2 or more member insurers or is controlled either directly or indirectly by 2 or more insurers and which assists insurers in rate making related activities. Two or more insurers having a common ownership or operating in this State under common management or control constitute a single insurer for purposes of this definition. Advisory organization does not include a joint underwriting association, any actuarial or legal consultant, any employee of an insurer or insurers under common control or management or their employees or manager.

(c) "Classification system" shall mean the plan, system, or arrangement for recognizing differences in exposure to hazards among industries, occupations or operations of insurance policyholders.

(d) "Developed losses" shall mean adjusted losses (including loss adjustment expenses), using accepted actuarial standards, to eliminate the effect of differences between current payment or reserve estimates and those needed to provide actual ultimate loss (including loss adjustment expense) payments.

(e) "Expenses" shall mean that portion of any rate attributable to acquisition, filed supervision and collection expenses, general expenses and taxes, licenses and fees.

(f) "Experience rating" shall mean a rating procedure utilizing past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder's loss experience against the loss experience of policyholders in the same classification to produce a prospective premium credit, debit or unity modification.

(g) "Insurer" shall mean any person licensed to write workers' compensation insurance under the laws of the State.

(h) "Loss trending" shall mean any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective, including loss ratio trending.

(i) "Market" shall mean the interaction in this State between buyers and sellers of workers' compensation and employer's liability insurance pursuant to the provisions of this chapter.

(j) "Prospective loss costs" shall mean historical aggregate losses and loss adjustment expenses, including all assessments that are loss-based, projected through development to their ultimate value and through trending to a future point in time, ascertained by accepted actuarial standards. Prospective loss costs do not include provisions for profit or expenses other than loss adjustment expenses and assessments that are loss-based.

(k) "Pure premium rate" shall mean that portion of the rate which represents the loss cost per unit of exposure including loss adjustment expense.

(l) "Rate" or "rates" shall mean rate of premium, policy and membership fee, or any other charge made by an insurer for or in connection with a contract or policy of workers' compensation and employer's liability insurance, prior to application of individual risk variations based on loss or expense considerations, and does not include minimum premiums.

(m) "Statistical plan" shall mean the plan, system or arrangement used in collecting data.

(n) "Supplementary rate information" shall mean any manual or plan of rates, statistical plan, classification system, minimum premium, policy fee, rating rule, rate-related underwriting rule and any other information needed to determine the applicable premium for an individual insured and not otherwise inconsistent with the purposes of this chapter, as prescribed by rule of the Commissioner.

(o) "Supporting information" shall mean the experience and judgment of the filer and the experience or data of other insurers or advisory organizations relied on by the filer, the interpretation of any statistical data relied on by the filer, descriptions of methods used in making the rates and any other similar information required to be filed by the Commissioner.

(p) "Reserve estimates" shall mean provisions for insurer obligations for future payments of loss and/or loss adjustment expenses.

(q) "Contingencies" shall mean provisions in rates to recognize the uncertainty of the estimates of losses, loss adjustment expenses, other operating expenses, investment income and profit which comprise those rates. Such provisions may be explicit (i.e., a specific charge to reflect systematic variations of estimated costs from expected costs), implicit (i.e., a consideration in selecting a single estimate from a reasonable range of estimates) or both.

69 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 172, § 10.;



§ 2603. Competitive market; hearing

(a) A competitive market is presumed to exist unless the Commissioner, after a hearing, issues an order stating that a reasonable degree of competition does not exist in the market. Such order shall expire no later than 1 year after issue.

(b)(1) In determining whether a reasonable degree of competition exists, the Commissioner shall consider the following factors:

a. The number of insurers actively engaged in providing coverage;

b. Market shares and changes in market shares;

c. Ease of entry;

d. Market concentration as measured by the Herfindahl-Hirschman Index;

e. Whether long-term profitability for insurers in the market is unreasonably high in relation to the risks being insured;

f. Whether long-term profitability for insurers in the market is reasonable in relation to industries of comparable business risk; and

g. Generally accepted and relevant tests relating to competitive market structure, market performance and market conduct.

(2) The workers' compensation insurance market shall not be deemed noncompetitive if the market concentration of the 50 largest insurers satisfies the United States Department of Justice merger guidelines for an unconcentrated market.

(c) All determinations by the Commissioner shall be made on the basis of findings of fact and conclusions of law.

69 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 172, § 10.;



§ 2604. Rate-making standards

(a) Rates shall not be excessive, inadequate or unfairly discriminatory.

(1) Rates in a competitive market are not excessive. Rates in a noncompetitive market are excessive if they are likely to produce a long-run profit that is unreasonably high in relation to services rendered.

(2) A rate shall not be deemed inadequate unless:

a.1. It is clearly insufficient to sustain projected losses and expenses; and

2. The rate is unreasonably low, and the use of the rate by the insurer has had or, if continued, will tend to create a monopoly in the market; or

b. Funds equal to the full, ultimate cost of anticipated losses and loss adjustment expenses are not produced when prospective loss costs are applied to anticipated payrolls.

(3) Unfair discrimination exists if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses. A rate is not unfairly discriminatory because different premiums result for policyholders with different loss exposures or expense levels.

(b) In determining whether rates comply with standards under subsection (a) of this section, due consideration shall be given to:

(1) Past and prospective loss experiences within and outside this State, in accordance with accepted actuarial principles;

(2) Catastrophe hazards and contingencies;

(3) Past and prospective expenses, within and outside Delaware;

(4) Loadings for leveling premium rates over time for dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers;

(5) A reasonable margin for underwriting profit; and

(6) All other relevant factors within and outside Delaware.

(c) The systems of expense provisions included in the rates for use by an insurer or group of insurers may differ from those of any other insurers or groups of insurers to reflect the requirements of the operating methods of the insurer or group of insurers.

(d) The rates may contain provisions for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of a profit, consideration should be given to all investment income attributable to premiums and the reserves associated with those premiums.

69 Del. Laws, c. 163, § 1.;



§ 2605. Review by Commissioner

The Commissioner may investigate and determine whether or not rates in this State are excessive, inadequate, or unfairly discriminatory. In any such investigation and determination, the Commissioner shall give due consideration to those factors specified in § 2604 of this title.

69 Del. Laws, c. 163, § 1.;



§ 2606. Rules not to affect dividends

No advisory organization shall adopt any rule that would prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers. A plan for the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders is not considered a rating plan or system. It is an unfair trade practice to make the payment of a dividend or any portion thereof conditioned upon renewal of the policy or contract.

69 Del. Laws, c. 163, § 1.;



§ 2607. Membership in advisory organization

(a) The Commissioner shall designate an advisory organization to assist the Commissioner in gathering, compiling and reporting relevant statistical information. Every workers' compensation insurer shall record and report its workers' compensation experience to the designated advisory organization as set forth in the uniform statistical plan approved by the Commissioner.

(b) Each workers' compensation insurer shall be a member of the workers' compensation advisory organization. Each workers' compensation insurer may adhere to the policy forms filed by the advisory organization.

(c) Every workers' compensation insurer shall adhere to a uniform classification system and uniform experience rating plan that has been filed with the Commissioner by the advisory organization and approved by the Commissioner; provided, however that:

(1) An insurer may develop subclassifications within the uniform classification system for which a rate or rates may be made;

(2) Any subclassification developed under paragraph (c)(1) of this section shall be filed with the advisory organization and the Commissioner 30 days prior to use; and

(3) If the insurer fails to demonstrate that the data produced under a subclassification can be reported in a manner consistent with the advisory organization's uniform statistical plan and classification system, the Commissioner shall disapprove the subclassification.

The advisory organization shall file a rating plan with the Department of Insurance not later than 90 days after the adoption of a health care payment system provided for by § 2322B(14) of Title 19, and shall also file a rating plan not later than 90 days after the adoption of health care practice guidelines provided for by § 2322C(7) of Title 19. Thereafter, the advisory organization shall file a rating plan at least annually. Within 60 days of each such rating plan becoming effective pursuant to this chapter, each authorized insurer shall make a rate filing pursuant to § 2609 of this title.

(d) Subject to the approval of the Commissioner, the advisory organization shall develop and file rules reasonably related to the recording and reporting of data pursuant to the uniform statistical plan, uniform experience rating plan and the uniform classification system.

(e) The methodology of the experience rating plan required under subsection (c) of this section shall have as a basis:

(1) Reasonable eligibility standards;

(2) Incentives for loss prevention; and

(3) A premium differential so as to encourage safety.

(f) The uniform experience rating plan shall be the exclusive means of providing prospective premium adjustment based upon measurement of the loss producing characteristics of an individual insured. An insurer may file a rating plan that provides for retrospective premium adjustments based upon an insured's past experience.

69 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 172, § 10; 74 Del. Laws, c. 348, § 1; 76 Del. Laws, c. 1, § 2.;



§ 2608. Interchange of rating plan data; consultation; cooperative action in rate making

(a) Reasonable rules and plans may be promulgated by the Commissioner for the interchange of data necessary for the application of rating plans.

(b) In order to further conform administration of rate regulatory laws, the Commissioner and every insurer and the advisory organization designated by the Commissioner may exchange information and experience data with insurance supervisory officials, insurers and advisory organizations in other states and may consult with them with respect to rate making and the application of rating systems.

(c) Cooperation among advisory organizations or among advisory organizations and insurers in rate making or in other matters within the scope of this chapter is authorized, but the filings resulting from such cooperation are subject to all provisions of this chapter. The Commissioner may review such cooperative activities and practices and, if after a hearing any such activity or practice is found to violate the provisions of this chapter, a written order may be issued specifying that such activity or practice violates the provisions of this chapter and requiring the discontinuance of such activity.

69 Del. Laws, c. 163, § 1.;



§ 2609. Rate filings

(a) Each authorized insurer shall file with the Commissioner all rates, supplementary rate information and any changes and amendments made by it for use in this State as required in § 2610 of this title. An insurer may establish rates and supplementary rate information based upon the factors in § 2604 of this title. An insurer may adopt by reference, with or without deviation, the prospective loss costs filed by the advisory organization or the rates and supplementary rate information filed by another insurer.

(b) An insurer may not make or issue a contract or policy of insurance under this chapter, except in accordance with the filings which are in effect for the insurer as provided in this chapter.

(c) In addition to other prohibitions in this chapter, no advisory organization shall file rates, supplementary rate information or supporting information on behalf of an insurer.

(d) A filing made pursuant to this section should provide for a reduction in premium based upon any savings realized by insurers as a result of workers' compensation cost containment measures implemented pursuant to legislation adopted by the General Assembly.

69 Del. Laws, c. 163, § 1; 76 Del. Laws, c. 1, § 3.;



§ 2610. Review of insurance filings

(a) The Commissioner shall investigate and review each insurance filing under the following guidelines:

(1) The effective date of each workers' compensation insurance filing shall be the date specified in the filing. The effective date of the filing may not be earlier than 30 days after the date the filing is received by the Commissioner or the date of receipt of the information furnished in support of the filing if such supporting information is required by the Commissioner.

(2) Upon written application of the insurer or advisory organization, the Commissioner may authorize a filing, which the Commissioner has reviewed, to become effective before the expiration of the period described in paragraph (1) of this subsection.

(3) A filing shall be deemed to meet the requirements of this chapter unless disapproved by the Commissioner within the period described in paragraph (1) of this subsection or any extension thereof.

(b) Subject to subsection (a) of this section, a workers' compensation advisory organization shall file with the Commissioner:

(1) Workers' compensation rates and rating plans that are limited to prospective loss costs;

(2) Each workers' compensation policy form to be used by its members;

(3) The uniform classification plan and rules;

(4) The uniform experience rating plan and rules; and

(5) Any other information that the Commissioner requests and is otherwise entitled to receive under this chapter.

(c) Whenever a filing is not accompanied by the information required under this section, the Commissioner shall so inform the filer within 10 days of the initial filing. The filing shall be deemed to be made when the required information is furnished or when the filer certifies to the Commissioner that the additional information requested by the Commissioner is not maintained or cannot be provided.

(d) If each rate in a schedule of workers' compensation rates for specific classifications of risks filed by an insurer is not lower than the prospective loss costs contained in the schedule of workers' compensation rates for those classifications filed by an advisory organization under subsection (b) of this section, and approved by the Commissioner, then the schedule of rates filed by the insurer shall not be subject to subsection (a) of this section but shall become effective upon filing for the purposes of § 2609 of this title.

(e) Upon the filing of any application by a workers' compensation advisory organization with the Commissioner relating to rates or prospective loss costs, the Commissioner shall, with the consent of the Attorney General, retain a member of the Delaware Bar to represent the interests of Delaware workers' compensation rate-payers during the Commissioner's consideration of the application (the "ratepayer advocate"). The cost of the ratepayer advocate shall be borne by the advisory organization. It is the expectation of the General Assembly that $40,000 should be sufficient to adequately compensate the ratepayer advocate for his or her services during the course of an application (including any appeals), and compensation for the ratepayer advocate is limited to this amount, which may be adjusted by the Attorney General for inflation on an annual basis.

(f) Applications by a workers' compensation advisory organization relating to rates or prospective loss costs shall be subject to the case decision provisions of Title 29, Chapter 101, subchapter III, and the ratepayer advocate shall be considered a party to the case. The Department of Insurance shall promulgate regulations within 60 days to ensure that the ratepayer advocate has adequate time and means to properly participate in the hearing required by Title 29, Chapter 101, subchapter III. The advisory organization may, but need not be, represented by counsel in this proceeding.

(g) The ratepayer advocate shall select an actuary to work with him or her and testify in the rate-setting proceeding outlined in subsections (e) and (f) of this section. The cost of this actuary shall be borne by the advisory organization. It is the expectation of the General Assembly that any other actuaries used by the Department of Insurance during the rate-setting process outlined in subsections (e) and (f) of this section shall be paid for by the Department of Insurance.

69 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 172, § 10; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 55, § 7.;



§ 2611. Improper rates; hearing

(a) If the Commissioner finds that a rate is not in compliance with § 2604 of this title, or that a rate had been set in violation of § 2616 of this title, the Commissioner shall order that its use be discontinued for any policy issued or renewed after the date of the order and the order may prospectively provide for premium adjustment of any such policy then in force. The order shall be issued within 30 days after the close of a hearing, if one is requested by the insurer, or within a reasonable time as fixed by the Commissioner. The order shall expire 1 year after its effective date unless rescinded earlier by the Commissioner.

(b) If the Commissioner disapproves a rate under subsection (a) of this section, disapproval shall take effect not less than 15 days after its order and the last previous rate in effect for the insurer shall be reimposed for a period of 1 year unless the Commissioner approves a rate under subsection (d) or subsection (e) of this section.

(c) All determinations made by the Commissioner under this section shall be in accordance with accepted actuarial standards on the basis of findings of fact and conclusions of law.

(d) For a period of 1 year after the effective date of a disapproval order under subsection (a) of this section, no rate adopted to replace one disapproved under such order may be used until it has been filed with the Commissioner and approved within 30 days thereafter.

(e) Whenever an insurer has no legally effective rates pursuant to subsection (a) of this section, the Commissioner shall, on the insurer's request, specify interim rates for the insurer that are adequate to protect the interests of all parties. The Commissioner may order that a specified portion of the premiums be placed in a special reserve established by the insurer. When new rates become legally effective, the Commissioner shall order the reserved funds or any overcharge in the interim rates to be distributed appropriately, except that minimal adjustments may not be required.

69 Del. Laws, c. 163, § 1.;



§ 2612. Restrictions on certain insurers; waiting period

(a) The Commissioner may require that a particular insurer file any or all of its rates and supplementary rate information 30 days prior to their effective date, if the Commissioner finds after a hearing that the protection of the interests of the insurer's insureds and the public in this State requires closer supervision of its rates.

(b) Upon written application by an insurer, the Commissioner may authorize a filing, which the Commissioner has reviewed, to become effective before the expiration of the period described in subsection (a) of this section.

(c) The filing shall be approved or disapproved during the waiting period and if not disapproved before the expiration of the waiting period shall be deemed to meet the requirements of this section.

(d) Any insurer affected by the Commissioner's actions under this section may request a rehearing by the Commissioner after the expiration of 12 months from the date of the Commissioner's former order.

69 Del. Laws, c. 163, § 1.;



§ 2613. Delay of rates in noncompetitive market

(a) A 30-day waiting period may be implemented or extended under the following circumstances:

(1) After finding that the market is not competitive, under § 2603 of this title, the Commissioner may adopt a rule requiring that any subsequent changes in rates or supplementary information be filed with the Commissioner at least 30 days before they become effective.

(2) The Commissioner may extend the waiting period under this section for a period not exceeding 30 additional days by written notice to the filer before the first 30-day period expires.

(3) Upon written application by an insurer or advisory organization, the Commissioner may authorize a filing, which the Commissioner has reviewed, to become effective before the expiration of the period described in paragraph (1) or (2) of this subsection.

(4) The filing shall be approved or disapproved during the waiting period and if not disapproved before the expiration of the waiting period shall be deemed to meet the requirements of this section.

(b) If a rule is adopted under subsection (a) of this section, the Commissioner may require the filing of supporting data as to classes of risks or combinations thereof as the Commissioner deems necessary for the proper functioning of the rate monitoring and regulating process. The supporting data shall include:

(1) The experience and judgment of the filer and, to the extent the filer wishes or the Commissioner requires, the experience and judgment of other insurers or the advisory organization;

(2) The filer's interpretation of any statistical data relied upon;

(3) A description of the actuarial and statistical methods employed in setting the rate; and

(4) Any other relevant matters required by the Commissioner.

(c) A rule adopted under this section shall expire not more than 1 year after issue. The Commissioner may renew it after hearings and appropriate findings under this section.

(d) Whenever a filing is not accompanied by the information as the Commissioner has required under subsection (b) of this section, the Commissioner shall so inform the insurer within 10 days of the initial filing. The filing shall be deemed to be made when the required information is furnished.

69 Del. Laws, c. 163, § 1.;



§ 2614. Challenge and review of application of rating system

(a) Each advisory organization and every insurer subject to this chapter that makes its own rates shall provide within this State reasonable means whereby any person aggrieved by the application of its rating system, including, but not limited to, issues of proper formulation and application of experience modification factors and/or proper classification of employers, may upon that person's written request be heard in person or by the person's authorized representative to review the manner in which such advisory organization's or insurer's rating system, experience rating plan or employer classifications have been applied in connection with the insurance afforded the aggrieved person.

(b) Any party affected by the action of the advisory organization or the insurer may, within 30 days after written notice of that action, make application, in writing, for an appeal to the Commissioner, setting forth the basis for the appeal and the grounds to be relied upon by the applicant.

(c) The Commissioner shall review the application and, if the Commissioner finds that the application is made in good faith and that it sets forth on its face grounds which reasonably justify holding a hearing, the Commissioner shall conduct a hearing held not less than 20 days after written notice to the applicant and to the advisory organization or insurer. The Commissioner, after hearing, shall affirm or reverse the action of the advisory organization or insurer.

69 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 573, §§ 1, 2.;



§ 2615. Consent to rate

Notwithstanding any other provision of this chapter, upon the written consent of the insured, filed with and approved by the Insurance Commissioner, a rate in excess of that determined in accordance with the other provisions of this chapter may be used on any specific risk.

69 Del. Laws, c. 163, § 1.;



§ 2616. Acts reducing competition prohibited

(a) In this section, the word "insurer" includes 2 or more affiliated insurers (1) under common management, or (2) under common controlling ownership or under other common effective legal control and in fact engaged in joint or cooperative underwriting, investment management, marketing, servicing or administration of their business and affairs as insurers.

(b) An insurer or advisory organization may not:

(1) Monopolize or attempt to monopolize, or combine or conspire with any other person or persons, or monopolize the business of insurance of any kind, subdivision or class thereof;

(2) Agree with any other insurer or advisory organization to charge or adhere to any rate or rating plan other than the uniform experience rating plan or rating rule except as needed to comply with the requirements of § 2607 of this title;

(3) Make an agreement with any other insurer, advisory organization or other person to unreasonably restrain trade or substantially lessen competition in the business of insurance of any kind, subdivision or class; or

(4) Make any agreement with any other insurer or advisory organization to refuse to deal with any person in connection with the sale of insurance.

(c) The fact that 2 or more insurers, whether or not members or subscribers of a common advisory organization, use consistently or intermittently the same rules, rating plans, rating schedules, rating rules, policy forms, rate classifications, underwriting rules, surveys or inspections or similar materials is not sufficient in itself to support a finding that an agreement exists.

(d) An advisory organization or member or subscriber thereof may not interfere with the right of any insurer to make its rates independently of that advisory organization or to charge rates different from the rates made by that advisory organization.

(e) Except as required under § 2607 of this title, an advisory organization may not have or adopt any rule or exact any agreement or formulate or engage in any program which would require any member, subscriber or other insurer to:

(1) Utilize some or all of its services;

(2) Adhere to its rates, rating plan, rating systems or underwriting rules; or

(3) Prevent any insurer from acting independently.

69 Del. Laws, c. 163, § 1.;



§ 2617. Advisory organization: permitted activity

Any advisory organization, in addition to other activities not prohibited, is authorized to:

(1) Develop statistical plans including class definitions;

(2) Collect statistical data from members, subscribers or any other source;

(3) Prepare and distribute pure premium rate data, adjusted for loss development and loss trending, in accordance with its statistical plan. Such data and adjustments should be in sufficient detail so as to permit insurers to modify such pure premiums based upon their own rating methods or interpretations of underlying data;

(4) Prepare and distribute manuals of rating rules and rating schedules that do not contain any rules or schedules including final rates without information outside the manuals;

(5) Distribute information that is filed with the Commissioner and open to public inspection;

(6) Conduct research and collect statistics in order to discover, identify and classify information relating to causes or prevention of losses;

(7) Prepare and file policy forms and endorsements and consult with members, subscribers and others relative to their use and application;

(8) Collect, compile and distribute past and current prices of individual insurers if such information is made available to the general public;

(9) Conduct research and collect information to determine the impact of benefit level changes on pure premium rates;

(10) Prepare and distribute rules and rating values for the uniform experience rating plan; and

(11) Calculate and disseminate individual risk premium modification factors.

69 Del. Laws, c. 163, § 1.;



§ 2618. Residual market mechanisms

(a) All insurers authorized to write workers' compensation and employers' liability insurance shall participate in a plan providing for the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods. A residual market plan shall be submitted for the Commissioner's approval within 60 days of October 16, 1993. Rates for the residual market shall be filed by the advisory organization.

(b) The Commissioner may adopt retrospective rating plans for any risks insured through residual market.

(c) The Commissioner may adopt a schedule debit plan for any risks insured through the plan that do not comply with loss-control recommendations, have frequency or severity problems or have any exposure that is greater than average for the class.

(d) The Commissioner shall disapprove any filing that does not meet the requirements of § 2604 of this title. A filing shall be deemed to meet such requirements unless disapproved by the Commissioner within 30 days after the filing is made. In reviewing a filing made pursuant to this section, the Commissioner shall have the same authority and follow the same procedures prescribed by §§ 2611, 2612 and 2613 of this title. The advisory organization shall make and file the plan of operation, rates, rating plans, rules, and policy forms under this section.

(e) The limitation in § 2610(b)(1) of this title shall not apply to the residual market plan filed under this section.

69 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 172, § 10.;



§ 2619. Penalties

(a) The Commissioner may, upon finding that any person or organization has violated this chapter, impose a penalty of not more than $500 for each such violation. Upon finding such violation to be willful, the Commissioner may impose a penalty of not more than $1,000 for each such violation in addition to any other penalty provided by law.

(b) The Commissioner may suspend the license of any advisory organization or insurer which fails to comply with an order within the time set by the order or any extension thereof granted by the Commissioner. The Commissioner shall not so suspend a license for failure to comply with an order until time prescribed for appeal therefrom has expired or, if appealed, until such order has been affirmed. The Commissioner may determine the period of a suspension and it shall remain in effect for such period unless modified or rescinded or until the order upon which the suspension is based is modified, rescinded or reversed.

(c) Absent a consent decree, no penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the Commissioner stating the Commissioner's findings, made after a hearing held after at least 10 days' written notice to such person or organization specifying the alleged violation.

(d) Any party aggrieved by an order or decision of the Commissioner may, within 30 days after receiving the Commissioner's notice, make written request for a hearing.

69 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2620. Appeals from Commissioner

Any order, decision or act of the Commissioner under this chapter is subject to judicial review upon petition of any person aggrieved. The appeal shall be to the Court of Chancery in any county of this State. A petition for review shall be filed within 60 days from notice of the order, decision or act. The commencement of the proceeding shall not affect enforcement or validity of the Commissioner's action unless the Court determines, after notice to the Commissioner, that a stay of enforcement until further direction of the Court will not unduly injure the interests of the public. Subsections (d) through (i) of § 328 of Title 18 (appeal from the Commissioner) shall apply to such appeals.

69 Del. Laws, c. 163, § 1.;



§ 2621. Transition

Insurers and the advisory organization are not required to immediately refile rates previously implemented. Any member or subscriber of an advisory organization is authorized to continue to use all rates and deviations filed or approved for its use until the insurer makes its own filing to change its rates, either by making an independent filing or by filing and adopting the advisory organization's prospective loss costs, or modification thereof.

69 Del. Laws, c. 163, § 1.;



§ 2622. Effective date

This act shall become effective three months after enactment.

69 Del. Laws, c. 163, § 1.;






CHAPTER 27. THE INSURANCE CONTRACT

Subchapter I Insurance Contracts Generally

§ 2701. Scope of chapter

This chapter applies to all insurance contracts and annuity contracts other than:

(1) Reinsurance;

(2) Policies or contracts not issued for delivery in this State nor delivered in this State; and

(3) Wet marine and transportation insurance.

18 Del. C. 1953, § 2701; 56 Del. Laws, c. 380, § 1.;



§ 2702. "Policy" defined

"Policy" means the written contract of or written agreement for or effecting insurance, by whatever name called, and includes all clauses, riders, endorsements and papers which are a part thereof.

18 Del. C. 1953, § 2702; 56 Del. Laws, c. 380, § 1.;



§ 2703. "Premium" defined

"Premium" is the consideration for insurance by whatever name called. Any "assessment," or any "membership," "policy," "survey," "inspection," "service" or similar fee or other charge in consideration for an insurance contract is deemed part of the premium.

18 Del. C. 1953, § 2703; 56 Del. Laws, c. 380, § 1.;



§ 2704. Insurable interest; personal insurance

(a) Any individual of competent legal capacity may procure or effect an insurance contract upon his/her own life or body for the benefit of any person, but no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under such contract are payable to the individual insured or his/her personal representatives or to a person having, at the time when such contract was made, an insurable interest in the individual insured.

(b) If the beneficiary, assignee or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death, disablement or injury of the individual insured, the individual insured or his/her executor or administrator, as the case may be, may maintain an action to recover such benefits from the person so receiving them.

(c) "Insurable interest" as to such personal insurance means that every individual has an insurable interest in the life, body and health of himself or herself and a person has an insurable interest in the life, body and health of other individuals as follows:

(1) In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection;

(2) In the case of other persons, a lawful and substantial economic interest in having the life, health or bodily safety of the individual insured continue, as distinguished from an interest which would arise only by, or would be enhanced in value by, the death, disablement or injury of the individual insured;

(3) An employer providing life, health, disability, retirement or similar benefits to some or all of its employees or the employees of its affiliates, or their dependents or beneficiaries, has an insurable interest in the lives of all of its employees or the employees of its affiliates. The trustee of a trust established by an employer substantially for the benefit of the employer, or for the benefit of some or all of the employees in which such employer has an insurable interest, or the dependents or beneficiaries of such employees, has the same insurable interest in the life of such employees as does the employer;

(4) An individual heretofore or hereafter party to a contract or option for the purchase or sale of an interest in a business partnership or firm or of shares of stock of a corporation or of an interest in such shares, has an insurable interest in the life of each individual party to such contract and for the purpose of such contract only, in addition to any insurable interest which may otherwise exist as to the life of such individual; and

(5) The trustee of a trust created and initially funded by an individual has an insurable interest in the life of that individual and the same insurable interest in the life of any other individual as does any person who is treated as the owner of such trust for federal income tax purposes without regard to:

a. The identity of the trust beneficiaries;

b. Whether the identity of the trust beneficiaries changes from time to time; and

c. The means by which any trust beneficiary acquires a beneficial interest in the trust.

The trustee of a trust has the same insurable interest in the life of any individual as does any person with respect to proceeds of insurance on the life of such individual (or any portion of such proceeds) that are allocable to such person's interest in such trust. If multiple beneficiaries of a trust have an insurable interest in the life of the same individual, the trustee of such trust has the same aggregate insurable interest in such life as such beneficiaries with respect to proceeds of insurance on the life of such individual (or any portion of such proceeds) that are allocable in the aggregate to such beneficiaries' interest in the trust;

(6) A person obligated to make a payment on the death of an individual to or for the benefit of a person who is designated by such individual has an insurable interest in the life of such individual. For purposes of this section, group insurance premiums paid on an experience-rated basis shall be treated as payments for the benefit of the beneficiary of such policy.

(d) An insurer shall be entitled to rely upon all statements, declarations and representations made by an applicant for insurance relative to the insurable interest of the applicant in the insured, and no insurer shall incur legal liability except as set forth in the policy by virtue of any untrue statements, declarations or representations so relied upon in good faith by the insurer.

(e) As used in this section and in § 2708(4) of this title, and § 702(c) of this title, except as provided in § 702(c)(3) of this title:

(1) The term "employee" shall include any and all directors, officers, partners, employees and retired employees and it shall include any other former employees but only for the purpose of replacing existing life insurance policies that will be surrendered in exchange for new life insurance policies in an amount not exceeding the insurance being surrendered, except that the amount of new life insurance may exceed the insurance being surrendered to the extent application of the cash surrender value from the old insurance as a premium under the new life insurance contract requires a larger amount of insurance to qualify as life insurance, and not be treated as a modified endowment contract, for federal income tax purposes.

(2) The term "employer" shall include corporations, limited liability companies or partnerships, statutory trusts, business trusts and other business entities, including associations of employers, and their affiliates.

(3) An "employer owned life insurance policy" means an insurance contract for which an insurable interest exists under paragraph (c)(3) of this section, issued for delivery in this State and procured or effected by any employer, or a trust established by an employer, which employer as defined herein, is incorporated, registered or qualified to do business in this State and has at least 50 employees.

(4) A "trust owned life insurance policy" means an insurance contract for which an insurable interest exists under paragraph (c)(3) or (c)(5) of this section, issued for delivery in this State to a trust established under the laws of this State and having a trustee with its principal place of business in this State.

(5) The term "trust" includes without limitation a business trust.

(6) The term "affiliate" shall have the same meaning as set forth in § 5001(1) of this title.

(f) The insurable interest of an employer or trustee under this section shall be conveyed automatically to another employer or to the trustee of a trust established by such other employer substantially for its benefit which has acquired by purchase, merger or otherwise all or part of the first employer's business. An employer or the trustee of a trust established by such employer substantially for its own benefit or substantially for the benefit of its employees or their dependents may exchange any policy of insurance issued to itself or to another employer or the trustee of a trust established by such other employer substantially for its own benefit from which the exchanging employer has acquired by purchase, merger or otherwise all or part of such other employer's business for a new policy of insurance issued to itself without establishing a new insurable interest at the time of such exchange.

(g) The insurable interests recognized in this section may exist cumulatively or concurrently as appropriate to the relationships between the individual insured and the person having the interest in such individual's life. The existence of an insurable interest with respect to an employer owned life insurance policy or trust owned life insurance policy shall be governed by this section without regard to an insured's state of residency or location. An employer owned life insurance policy, if delivered to the employer's principal place of business in this State or to its registered agent in this State; or in the case of a policy issued to a trust established by an employer, if delivered to the place of business in Delaware of the trustee of said trust; and a trust owned life insurance policy, if delivered to the place of business in Delaware of the trustee of said trust; shall be deemed to have been delivered in this State. The parties to an employer owned life insurance policy may arrange for delivery in this State by means other than the method described in the preceding sentence. An employer owned life insurance policy may be issued on an individual or group basis, and any group policy shall be exempt from Chapter 31 of this title. A group insurance policy issued to an employer for the benefit of persons other than the employer, as permitted by § 3102 of this title, shall not constitute an employer owned life insurance policy.

18 Del. C. 1953, § 2704; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 161, §§ 1, 2; 69 Del. Laws, c. 462, §§ 1-3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 239, § 2; 73 Del. Laws, c. 62, §§ 1, 2; 73 Del. Laws, c. 329, § 63; 78 Del. Laws, c. 117, § 17.;



§ 2705. Insurable interest; exception when certain institutions designated beneficiary

(a) Life insurance contracts may be entered into in which the person paying the consideration for the insurance has no insurable interest in the life of the individual insured, where charitable, benevolent, educational or religious institutions, or their agencies, are designated irrevocably as the beneficiaries thereof.

(b) In making such contracts the person paying the premium shall make and sign the application therefor as owner and shall designate a charitable, benevolent, educational or religious institution, or an agency thereof, irrevocably as the beneficiary or beneficiaries of such contract. The application shall be signed also by the individual whose life is to be insured.

(c) Nothing in this section shall be deemed to prohibit any combination of the applicant, premium payer, owner and beneficiary from being the same person.

(d) Such a contract shall be valid and binding among the parties thereto, notwithstanding the absence otherwise of an insurable interest in the life of the individual insured.

18 Del. C. 1953, § 2705; 56 Del. Laws, c. 380, § 1.;



§ 2706. Insurable interest; property

(a) No contract of insurance of property or of any interest in property or arising from property shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured as at the time of the loss.

(b) "Insurable interest" as used in this section means any actual, lawful and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction or pecuniary damage or impairment.

(c) The measure of an insurable interest in property is the extent to which the insured might be directly or indirectly indemnified by loss, injury or impairment thereof.

18 Del. C. 1953, § 2706; 56 Del. Laws, c. 380, § 1.;



§ 2707. Power to contract; purchase of insurance and annuities by minors

(a) Any person of competent legal capacity may contract for insurance.

(b) Any minor not less than 15 years of age, with the consent of parent or guardian, if any, unless otherwise emancipated, may, notwithstanding his/her minority, contract for or own annuities or insurance or affirm by novation or otherwise preexisting contracts for annuities or insurance upon his/her own life, body, health, property, liabilities or other interests or on the persons of another in whom the minor has an insurable interest. Such a minor shall, notwithstanding such minority, be deemed competent to exercise all rights and powers with respect to or under (1) any contract for annuity or for insurance upon his/her own life, body or health, or (2) any contract such minor effected upon his/her own property, liabilities or other interests, or (3) any contract effected or owned by the minor on the person of another as might be exercised by a person of full legal age and may at any time surrender his/her interest in any such contracts and give valid discharge for any benefit accruing or money payable thereunder. Such a minor shall not, by reason of his/her minority, be entitled to rescind, avoid or repudiate the contract, nor to rescind, avoid or repudiate any exercise of a right or privilege thereunder, except that such a minor not otherwise emancipated shall not be bound by any unperformed agreement to pay by promissory note or otherwise any premium on any such annuity or insurance contract.

(c) Any annuity contract or policy of life or disability insurance procured by or for a minor under subsection (b) above shall be made payable either to the minor or his/her estate or to a person having an insurable interest in the life of the minor.

18 Del. C. 1953, § 2707; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2708. Consent of insured; life, health insurance

No life or health insurance contract upon an individual, except a contract of group life insurance or of group or blanket health insurance, shall be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies therefor or has consented thereto in writing, except in the following cases:

(1) A spouse may effectuate such insurance upon the other spouse;

(2) Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance may effectuate insurance upon the life of or pertaining to such minor;

(3) Family policies may be issued insuring any 2 or more members of a family on an application signed by either parent, a stepparent or by a husband or wife;

(4) An employer, or the trustee of a trust described in § 2704(c)(3) of this title, may effectuate insurance under an employer owned life insurance policy, as defined in § 2704(e) of this title, upon any employee in whom it has an insurable interest, and the employer or trustee, as the case may be, shall not be required to notify employees of the effectuation of such insurance or obtain their consent. The insurer and any investment sub-advisors shall:

a. Use best efforts to direct securities transactions relating to such employer owned variable life insurance policies utilizing separate accounts, through a securities agent licensed and located in this State, as opposed to a securities agent licensed and located in another state, unless a better price for the identical security (securities) is available through the securities agent located in that other state; and

b. [This paragraph may have been repealed, effective Feb. 10, 1998, by 71 Del. Laws, c. 239, § 3.] Direct all insurance and annuity transactions relating to such employer owned life insurance policies through an insurance agent or broker licensed and located in this State.

18 Del. C. 1953, § 2708; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 161, § 3; 69 Del. Laws, c. 232, §§ 1, 2; 69 Del. Laws, c. 462, § 4; 71 Del. Laws, c. 239, § 3.;



§ 2709. Alteration of application, life and health insurance

No alteration of any written application for any life or health insurance policy shall be made by any person other than the applicant without his/her written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

18 Del. C. 1953, § 2709; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2710. Application as evidence

(a) No application for the issuance of any life or health insurance policy or annuity contract shall be admissible in evidence in any action relative to such policy or contract, unless a true copy of the application was attached to or otherwise made a part of the policy or contract when issued. This provision shall not apply to industrial life insurance policies.

(b) If any policy of life or health insurance delivered in this State is reinstated or renewed and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within 30 days after receipt of such request at its home office, deliver or mail to the person making such request a copy of such application reproduced by any legible means. If such copy is not so delivered or mailed after having been so requested, the insurer shall be precluded from introducing the application in evidence in any action or proceeding based upon or involving the policy or its reinstatement or renewal. In the case of such a request from a beneficiary, the time within which the insurer is required to furnish a copy of such application shall not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's vested interest in the policy or contract.

(c) As to kinds of insurance other than life or health insurance, no application for insurance signed by or on behalf of the insured shall be admissible in evidence in any action between the insured and the insurer arising out of the policy so applied for, if the insurer has failed, at the expiration of 30 days after receipt by the insurer of written demand therefor by or on behalf of the insured, to furnish to the insured a copy of such application reproduced by any legible means.

18 Del. C. 1953, § 2710; 56 Del. Laws, c. 380, § 1.;



§ 2711. Representations in applications

All statements and descriptions in any application for an insurance policy or annuity contract by or in behalf of the insured or annuitant shall be deemed to be representations and not warranties. Misrepresentations, omissions, concealment of facts and incorrect statements shall not prevent a recovery under the policy or contract unless either:

(1) Fraudulent; or

(2) Material either to the acceptance of the risk or to the hazard assumed by the insurer; or

(3) The insurer in good faith would either not have issued the policy or contract, or would not have issued it at the same premium rate or would not have issued a policy or contract in as large an amount or would not have provided coverage with respect to the hazard resulting in the loss if the true facts had been made known to the insurer as required either by the application for the policy or contract or otherwise.

18 Del. C. 1953, § 2711; 56 Del. Laws, c. 380, § 1.;



§ 2712. Filing, approval of forms

(a) No basic insurance policy or annuity contract, form, or application form where written application is required and is to be made a part of the policy or contract or printed rider or endorsement form or form of renewal certificate shall be delivered or issued for delivery in this State, unless the form has been filed with the Commissioner. This provision shall not apply to surety bonds or to specially rated inland marine risks nor to policies, riders, endorsements, or forms of unique character designed for and used with relation to insurance upon a particular subject or which relate to the manner of distribution of benefits or to the reservation of rights and benefits under life or health insurance policies and are used at the request of the individual policyholder, contract holder, or certificate holder. With respect to group and blanket health insurance policies issued and delivered to a trust or to an association outside of this State and covering persons resident in this State, the group certificates to be delivered or issued for delivery in this State shall be filed with the Commissioner pursuant to this section provided, however, that this requirement shall not apply to an association group having received a waiver from the Commissioner upon a finding that the association group meets the qualifications set forth in § 3506 of this title. In the case of forms for use in property, marine (other than wet marine and transportation insurance), casualty, surety and title insurance coverages, the filing required by this subsection may be made by rating organizations on behalf of their members and subscribers, but this provision shall not be deemed to prohibit any such member or subscriber from filing any such forms on its own behalf.

(b) Every such filing shall be made not less than 30 days in advance of any such delivery. At the expiration of such 30 days the form so filed shall be effective unless prior thereto it has been affirmatively acknowledged or disapproved by order of the Commissioner. Acknowledgment of any such form by the Commissioner shall constitute a waiver of any unexpired portion of such waiting period. The Commissioner may extend by not more than an additional 30 days the period within which he/she may so affirmatively acknowledge or disapprove any such form, by giving notice to the insurer of such extension before expiration of the initial 30 days period. At the expiration of any such period as so extended, and in the absence of such prior affirmative acknowledgment or disapproval, any such form may be placed in use. The Commissioner may at any time, after notice and for cause shown, withdraw any such acknowledgment or effectiveness.

(c) Any order of the Commissioner disapproving any such form or withdrawing a previous effectiveness shall state the grounds therefor and the particulars thereof in such detail as reasonably to inform the insurer thereof. Any such withdrawal of a previously effective form shall be operative at expiration of such period, not less than 30 days after the giving of notice of withdrawal, as the Commissioner shall in such notice prescribe.

(d) The Commissioner may, by order, exempt from the requirements of this section, for so long as he/she deems proper, any insurance document or form or type thereof as specified in such order, to which, in his/her opinion, this section may not practicably be applied, or the filing and review of which are, in his/her opinion, not desirable or necessary for the protection of the public.

(e) Appeals from orders of the Commissioner disapproving any such form or withdrawing a previous effectiveness may be taken as provided in §§ 327-333 of this title.

18 Del. C. 1953, § 2712; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 155, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 402, § 3.;



§ 2713. Grounds for disapproval

The Commissioner shall disapprove any form filed under § 2712 of this title, or withdraw any previous effectiveness thereof, only on one or more of the following grounds:

(1) If it is in any respect in violation of or does not comply with this title;

(2) If it contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract;

(3) If it has any title, heading or other indication of its provisions which is misleading;

(4) As to an individual health insurance policy, if the benefits provided therein are unreasonable in relation to the premium charged, or if it contains any unjust, unfair or inequitable provision or provisions;

(5) As to a life insurance or health insurance policy, if it contains a provision or provisions such as to encourage misrepresentation.

18 Del. C. 1953, § 2713; 56 Del. Laws, c. 380, § 1.;



§ 2714. Standard provisions

(a) Insurance contracts shall contain such standard or uniform provisions as are required by the applicable provisions of this title pertaining to contracts of particular kinds of insurance. The Commissioner may waive the required use of a particular provision in a particular insurance policy form if:

(1) He/she finds such provision unnecessary for or unrelated to the protection of the insured and inconsistent with the purposes of the policy; and

(2) The policy is otherwise approved by him/her.

(b) No policy shall contain any provision inconsistent with or contradictory to any standard or uniform provision used or required to be used, but the Commissioner may approve any substitute provision which is, in his/her opinion, not less favorable in any particular to the insured or beneficiary than the provisions otherwise required.

(c) In lieu of the provisions required by this title for contracts for particular kinds of insurance, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the Commissioner.

(d) A policy issued by a domestic insurer for delivery in another jurisdiction may contain any provision required or permitted by the laws of such jurisdiction.

18 Del. C. 1953, § 2714; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2715. Charter or bylaw provisions

No policy shall contain any provision purporting to make any portion of the charter, bylaws or other constituent document of the insurer (other than the subscriber's agreement or power of attorney of a reciprocal insurer) a part of the contract unless such portion is set forth in full in the policy. Any policy provision in violation of this section shall be invalid.

18 Del. C. 1953, § 2715; 56 Del. Laws, c. 380, § 1.;



§ 2716. Execution of policies

(a) Every insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorney-in-fact, employee or representative duly authorized by the insurer.

(b) A facsimile signature of any such executing individual may be used in lieu of an original signature.

(c) No insurance contract heretofore or hereafter issued and which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the policy.

18 Del. C. 1953, § 2716; 56 Del. Laws, c. 380, § 1.;



§ 2717. Underwriters' and combination policies

(a) Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any 1 insurer may issue policies in the name of an underwriter's department and such policy shall plainly show the true name of the insurer.

(b) Two or more insurers may, with the approval of the Commissioner, issue a combination policy which shall contain provisions substantially as follows:

(1) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy; and

(2) That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy shall constitute service upon all such insurers.

(c) This section shall not apply to cosurety obligations.

18 Del. C. 1953, § 2717; 56 Del. Laws, c. 380, § 1.;



§ 2718. Validity and construction of noncomplying forms

(a) A policy hereafter delivered or issued for delivery to any person in this State in violation of this title but otherwise binding on the insurer shall be held valid, but shall be construed as provided in this title.

(b) Any condition, omission or provision not in compliance with the requirements of this title and contained in any policy, rider or endorsement hereafter issued and otherwise valid shall not thereby be rendered invalid but shall be construed and applied in accordance with such condition, omission or provision as would have applied had the same been in full compliance with this title.

18 Del. C. 1953, § 2718; 56 Del. Laws, c. 380, § 1.;



§ 2719. Delivery of policy

In event the original policy is delivered or is so required to be delivered to or for deposit with any vendor, mortgagee or pledgee of any motor vehicle, and in which policy any interest of the vendee, mortgagor or pledgor in or with reference to such vehicle is insured, a duplicate of such policy setting forth the name and address of the insurer, insurance classification of vehicle, type of coverage, limits of liability, premiums for the respective coverages and duration of the policy, or memorandum thereof containing the same such information, shall be delivered by the vendor, mortgagee or pledgee to each such vendee, mortgagor or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of such fact shall be printed, written or stamped conspicuously on the face of such duplicate policy or memorandum. This subsection does not apply to inland marine floater policies.

18 Del. C. 1953, § 2719; 56 Del. Laws, c. 380, § 1.;



§ 2720. Assignability

A policy may be assignable or not assignable, as provided by its terms. Subject to its terms relating to assignability, a life or health insurance policy, whether heretofore or hereafter issued, under the terms of which the beneficiary may be changed upon the sole request of the insured or owner may be assigned either by pledge or transfer of title by an assignment executed by the insured or owner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment until the insurer has received at its home office written notice of termination of the assignment or pledge or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment.

18 Del. C. 1953, § 2720; 56 Del. Laws, c. 380, § 1.;



§ 2721. Payment discharges insurer

Whenever the proceeds of or payments under a life or health insurance policy or annuity contract heretofore or hereafter issued become payable in accordance with the terms of such policy or contract, or the exercise of any right or privilege thereunder, and the insurer makes payment thereof in accordance therewith or in accordance with any written assignment thereof, the person then designated as being entitled thereto shall be entitled to receive such proceeds or payments and to give full acquittance therefor and such payments shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such payment or some interest in the policy or contract.

18 Del. C. 1953, § 2721; 56 Del. Laws, c. 380, § 1.;



§ 2722. Forms for proof of loss to be furnished

An insurer shall furnish, upon written request of any person claiming to have a loss under an insurance contract issued by such insurer, forms of proof of loss for completion by such person, but such insurer shall not, by reason of the requirement so to furnish forms, have any responsibility for or with reference to the completion of such proof or the manner of any such completion or attempted completion.

18 Del. C. 1953, § 2722; 56 Del. Laws, c. 380, § 1.;



§ 2723. Minor may give acquittance

Repealed by 72 Del. Laws, c. 310, § 1, effective May 26, 2000.;



§ 2724. Claims administration not waiver

Without limitation of any right or defense of an insurer otherwise, none of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer thereunder:

(1) Acknowledgment of the receipt of notice of loss or claim under the policy;

(2) Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of any such forms or proofs completed or uncompleted;

(3) Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any such loss or claim.

18 Del. C. 1953, § 2724; 56 Del. Laws, c. 380, § 1.;



§ 2725. Exemption of proceeds, life insurance

(a) If a policy of insurance, whether heretofore or hereafter issued, is effected by any person on his/her own life, or on another life, in favor of a person other than himself/herself, or, except in cases of transfer with intent to defraud creditors, if a policy of life insurance is assigned or in any way made payable to any such person, the lawful beneficiary or assignee thereof, other than the insured or the person so effecting such insurance or executors or administrators of such insured or the person so effecting such insurance, shall be entitled to its proceeds and avails against the creditors and representatives of the insured and of the person effecting the same, whether or not the right to change the beneficiary is reserved or permitted and whether or not the policy is made payable to the person whose life is insured if the beneficiary or assignee shall predecease such person, and such proceeds and avails shall be exempt from all liability for any debt of the beneficiary existing at the time the policy is made available for his/her use, provided, that subject to the statute of limitations, the amount of any premiums for such insurance paid with intent to defraud creditors, with interest thereon, shall inure to their benefit from the proceeds of the policy. However, the insurer issuing the policy shall be discharged of all liability thereon by payment of its proceeds in accordance with its terms, unless, before such payment, the insurer shall have received written notice at its home office, by or in behalf of a creditor, of a claim to recover for transfer made or premiums paid with intent to defraud creditors, with specification of the amount claimed along with such facts as will assist the insurer to ascertain the particular policy.

(b) For the purposes of subsection (a) above, a policy shall also be deemed to be payable to a person other than the insured if and to the extent that a facility-of-payment clause or similar clause in the policy permits the insurer to discharge its obligation after the death of the individual insured by paying the death benefits to a person as permitted by such clause.

18 Del. C. 1953, § 2725; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2726. Exemption of proceeds, health insurance

Except as may otherwise be expressly provided by the policy or contract, the proceeds or avails of all contracts of health insurance and of provisions providing benefits on account of the insured's disability which are supplemental to life insurance or annuity contracts heretofore or hereafter effected shall be exempt from all liability for any debt of the insured and from any debt of the beneficiary existing at the time the proceeds are made available for his/her use.

18 Del. C. 1953, § 2726; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2727. Same—Group insurance

(a) A policy of group life insurance or group health insurance or the proceeds thereof payable to the individual insured or to the beneficiary thereunder, shall not be liable, either before or after payment, to be applied by any legal or equitable process to pay any debt or liability of such insured individual or his/her beneficiary or of any other person having a right under the policy.

(b) This section shall not apply to group insurance issued pursuant to this title to a creditor covering his/her debtors to the extent that such proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued.

18 Del. C. 1953, § 2727; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2728. Same—Annuity contracts; assignability of rights

(a) The benefits, rights, privileges and options which under any annuity contract heretofore or hereafter issued are due or prospectively due the annuitant shall not be subject to execution nor shall the annuitant be compelled to exercise any such rights, powers or options nor shall creditors be allowed to interfere with or terminate the contract, except:

(1) As to amounts paid for or as premium on any such annuity with intent to defraud creditors, with interest thereon, and of which the creditor has given the insurer written notice at its home office prior to the making of the payment to the annuitant out of which the creditor seeks to recover. Any such notice shall specify the amount claimed or such facts as will enable the insurer to ascertain such amount and shall set forth such facts as will enable the insurer to ascertain the annuity contract, the annuitant and the payment sought to be avoided on the ground of fraud.

(2) The total exemption of benefits presently due and payable to any annuitant periodically or at stated times under all annuity contracts under which he/she is an annuitant shall not at any time exceed $350 per month for the length of time represented by such installments and that such periodic payments in excess of $350 per month shall be subject to garnishee execution to the same extent as are wages and salaries.

(3) If the total benefits presently due and payable to any annuitant under all annuity contracts under which he/she is an annuitant, shall at any time exceed payment at the rate of $350 per month, then the court may order such annuitant to pay to a judgment creditor or apply on the judgment, in installments, such portion of such excess benefits as to the court may appear just and proper, after due regard for the reasonable requirements of the judgment debtor and his/her family, if dependent upon him/her, as well as any payments required to be made by the annuitant to other creditors under prior court orders.

(b) If the contract so provides, the benefits, rights, privileges or options accruing under such contract to a beneficiary or assignee shall not be transferable nor subject to commutation, and if the benefits are payable periodically or at stated times, the same exemptions and exceptions contained herein for the annuitant, shall apply with respect to such beneficiary or assignee.

18 Del. C. 1953, § 2728; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2729. Retention of proceeds of policy by company

(a) Any life insurer shall have power to hold payment of proceeds, as shall have been agreed to in writing by the insurer and the insured or beneficiary. The insurer shall not be required to segregate funds so held but may hold them as a part of its general corporate assets.

(b) The provisions of this section shall not impair or affect any rights of creditors under §§ 2725-2728 of this title.

18 Del. C. 1953, § 2729; 56 Del. Laws, c. 380, § 1.;






Subchapter II Readability of Automobile Insurance Policy Forms

§ 2740. Statement of policy

It is the purpose of this subchapter to encourage the Commissioner to promulgate regulations by October 15, 1976, which assure that automobile insurance policies issued in Delaware, after the effective date of said regulations, will be understandable and readable by a person of average intelligence and education; or, in the event of the failure of the Commissioner to promulgate such regulations by October 15, 1976, to establish certain basic minimum readability requirements for automobile insurance policy forms. Accordingly, it is intended that subchapter III of this chapter shall become effective only upon the failure of the Commissioner to promulgate such regulations by October 15, 1976.

60 Del. Laws, c. 441, § 2.;



§ 2741. Commissioner's authority to promulgate readability rules and regulations

(a) In addition to those general powers granted in § 314 of this title, the Commissioner is hereby authorized and empowered to make rules and regulations to the extent the Commissioner deems necessary to assure that automobile insurance policy forms as described in § 2742 of this title are readable and understandable by a person of average intelligence and education; provided, however, that such rules and regulations shall require, in the manner the Commissioner deems appropriate, that all such automobile insurance policy forms shall have a total "readability score" of 40 or more on the Flesch Scale, although forms with a Flesch Test Score of less than 40 may be approved where the length of sentences and words are sufficiently compensated for by compliance with other standards set forth in such rules and regulations.

(b) The Commissioner shall adopt and promulgate readability rules and regulations only after a hearing thereon of which notice has been given to all persons subject to the Commissioner's supervision under this title who are to be affected by the proposed rule or regulation. Any readability rules and regulations so adopted and promulgated shall be effective upon the date specified therein.

60 Del. Laws, c. 441, § 2.;









CHAPTER 29. LIFE INSURANCE AND ANNUITY CONTRACTS

§ 2901. Scope of chapter

This chapter, except as to § 2932 of this title, applies only to contracts of life insurance and annuities, other than reinsurance, group life insurance and group annuities.

18 Del. C. 1953, § 2901; 56 Del. Laws, c. 380, § 1.;



§ 2902. "Annuity" defined

For this title an "annuity" is a contract, issued by a person which is not classified by the Internal Revenue Service as exempt from taxation under § 501(c)(3) of the Internal Revenue Code of 1954 [26 U.S.C. § 501(c)(3)], as subsequently amended, under which obligations are assumed as to periodic payments for specific term or terms or where the making or continuance of all or some such payments, or the amount of any such payment, is dependent upon continuance of human life. Such a contract which includes extra benefits of kinds set forth in §§ 902 ("life insurance" defined) and 903 ("health insurance" defined) of this title shall nevertheless be deemed to be an annuity if such extra benefits constitute a subsidiary or incidental part of the entire contract.

18 Del. C. 1953, § 2902; 56 Del. Laws, c. 380, § 1; 64 Del. Laws, c. 155, § 1.;



§ 2903. "Industrial life insurance" defined

For the purposes of this title "industrial life insurance" is that form of life insurance written under policies of face amount of $1,000 or less bearing the words "industrial policy" imprinted on the face thereof as part of the descriptive matter and under which premiums are payable monthly or more often.

18 Del. C. 1953, § 2903; 56 Del. Laws, c. 380, § 1.;



§ 2904. Standard provisions required

(a) No policy of life insurance, other than pure endowments with or without return of premiums or of premiums and interest, shall be delivered or issued for delivery in this State unless it contains in substance all of the applicable provisions required by §§ 2905-2916, inclusive, of this title. This section shall not apply to annuity contracts nor to any provision of a life insurance policy, or contract supplemental thereto, relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

(b) Any of such provisions or portions thereof not applicable to single premium or nonparticipating or term policies or insurance granted in exchange for lapsed or surrendered policies shall to that extent not be incorporated therein.

18 Del. C. 1953, § 2904; 56 Del. Laws, c. 380, § 1.;



§ 2905. Payment of premiums

There shall be a provision relating to the time and place of payment of premiums.

18 Del. C. 1953, § 2905; 56 Del. Laws, c. 380, § 1.;



§ 2906. Grace period

There shall be a provision that a grace period of 30 days or, at the option of the insurer, of 1 month of not less than 30 days, or of 4 weeks in the case of industrial life insurance policies the premiums for which are payable more frequently than monthly shall be allowed within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force. The insurer may impose an interest charge not in excess of 6% per annum for the number of days of grace elapsing before the payment of the premium, and, whether or not such interest charge is imposed, if a claim arises under the policy during such period of grace, the amount of any premium due or overdue, together with interest and any deferred installment of the annual premium, may be deducted from the policy proceeds. Grace shall date from the premium due date specified in the policy.

18 Del. C. 1953, § 2906; 56 Del. Laws, c. 380, § 1.;



§ 2907. Entire contract

There shall be a provision that except as otherwise expressly provided by law, the policy and the application therefor, if a copy of such application is endorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties and that all statements contained in the application shall, in the absence of fraud, be deemed representations and not warranties.

18 Del. C. 1953, § 2907; 56 Del. Laws, c. 380, § 1.;



§ 2908. Incontestability

There shall be a provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of not more than 2 years after its date of issue, except for (1) nonpayment of premiums, and (2) at the insurer's option, provisions relating to benefits in the event of total and permanent disability and provisions granting additional benefits specifically against death by accident or accidental means.

18 Del. C. 1953, § 2908; 56 Del. Laws, c. 380.;



§ 2909. Misstatement of age

There shall be a provision that if the age of the insured or of any other person whose age is considered in determining the premium or benefit has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages.

18 Del. C. 1953, § 2909; 56 Del. Laws, c. 380, § 1.;



§ 2910. Dividends

(a) There shall be a provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy, provided the policy is in force and all premiums to that date are paid. Except as hereinafter provided, any dividends becoming payable shall at the option of the party entitled to elect such option be either:

(1) Payable in cash; or

(2) Applied to any one of such other dividend options as may be provided by the policy. If any such other dividend options are provided, the policy shall further state which option shall be automatically effective if such party shall not have elected some other option. If the policy specifies a period within which such other dividend option may be elected, such period shall be not less than 30 days following the date on which such dividend is due and payable. The annually apportioned dividend shall be deemed to be payable in cash within the meaning of subdivision (1) above even though the policy provides that payment of such dividend is to be deferred for a specified period, provided such period does not exceed 6 years from the date of apportionment and that interest will be added to such dividend at a specified rate.

(b) Renewable term policies of 10 years or less may provide that the surplus accrued to such policies shall be determined and apportioned each year after the second policy year and accumulated during each renewal period and that at the end of the renewal period, on renewal of the policy by the insured, the insurer shall apply the accumulated surplus as an annuity for the next succeeding renewal term in the reduction of premiums.

(c) In participating industrial life insurance policies, in lieu of the provision required in subsection (a) above, there shall be a provision that, beginning not later than the end of the fifth policy year, the policy shall participate annually in the divisible surplus, if any, in the manner set forth in the policy.

(d) This section does not apply to insurance issued under nonforfeiture provisions of lapsed or surrendered policies.

18 Del. C. 1953, § 2910; 56 Del. Laws, c. 380, § 1.;



§ 2911. Policy loan

(a) There shall be a provision that after 3 full years' premiums have been paid and after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment, the insurer will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a rate of interest not exceeding 8% per annum (if payable in advance such interest shall not exceed the rate of 7.4% per annum for policies issued prior to January 1, 1983) an amount equal to or, at the option of the party entitled thereto, less than the loan value of the policy. Before approving any policy provision providing for a rate of interest in excess of 6%, the Commissioner may require assurances by the insurer that the holders of such policies will benefit from the increased earning of the insurer resulting from the use of such higher rates, through the use of higher dividends or lower premiums, or both. The loan value of the policy shall be at least equal to the cash surrender value at the end of the then current policy year, and the insurer may deduct, either from such loan value or from the proceeds of the loan, any existing indebtedness not already deducted in determining such cash surrender value, including any interest then accrued but not due, any unpaid balance of the premium for the current policy year and interest on the loan to the end of the current policy year. The policy may also provide that if interest on any indebtedness is not paid when due it shall then be added to the existing indebtedness and shall bear interest at the same rate and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void, but not until at least 30 days' notice has been mailed by the insurer to the last address on record with the insurer of the insured or other policy owner and of any assignee of record at the insurer's home office. The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for 6 months after application therefor. Such provision shall also contain a table showing in figures the loan values each year during the first 20 years of the policy or during the term of the policy whichever is shorter. The policy, at the insurer's option, may provide for an automatic premium loan.

(b)(1) Policies issued on or after January 1, 1983, shall provide for policy loan interest rates as follows:

a. A provision permitting a maximum interest rate of not more than 8% per annum; or

b. A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(2) The rate of interest charged on a policy loan made under paragraph (1)b. of this subsection shall not exceed the higher of the following:

a. The published monthly average for the calendar month ending 2 months before the date on which the rate is determined; or

b. The rate used to compute the cash surrender values under the policy during the applicable period plus 1% per annum.

(3) The term "published monthly average" means:

a. Moody's Corporate Bond Yield Average — Monthly Average Corporates as published by Moody's Investors Service, Inc. or any successor thereto; or

b. In the event that the Moody's Corporate Bond Yield Average — Monthly Average Corporates is no longer published, a substantially similar average, established by regulation issued by the Commissioner.

(4) If the maximum rate of interest is determined pursuant to paragraph (1)b. of this subsection, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(5) The maximum rate for each policy must be determined at regular intervals at least once every 12 months, but not more frequently than once in any 3-month period. At the intervals specified in the policy:

a. The rate being charged may be increased whenever such increase as determined under paragraph (2) of this subsection would increase that rate by 1/2% or more per annum;

b. The rate being charged must be reduced whenever such reduction as determined under paragraph (2) of this subsection would decrease that rate by 1/2% or more per annum.

(6) The life insurer shall:

a. Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

b. Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in subparagraph c. below;

c. Send to policyholders with loans reasonable advance notice of any increase in the rate; and

d. Include in the notices required above the substance of the pertinent provisions of paragraphs (1) and (4) of this subsection.

(7) The loan value of the policy shall be determined in accordance with subsection (a) of this section, but no policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(8) The substance of the pertinent provisions of paragraphs (1) and (4) of this subsection shall be set forth in the policies to which they apply.

(9) For purposes of this section:

a. The rate of interest on policy loans permitted under this subsection includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

b. The term "policy loan" includes any premium loan made under a policy to pay 1 or more premiums that were not paid to the life insurer as they fell due.

c. The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

d. The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(10) No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

(11) This subsection shall not apply to any insurance contract issued before January 1, 1983, unless the policyholder agrees in writing to the applicability of such provisions.

(c) This section shall not apply to term policies or to term insurance benefits provided by rider or supplemental policy provisions or to industrial life insurance policies.

18 Del. C. 1953, § 2911; 56 Del. Laws, c. 380, § 1; 60 Del. Laws, c. 195, § 1; 63 Del. Laws, c. 399, § 1.;



§ 2912. Table of installments

In case the policy provides that the proceeds may be payable in installments which are determinable at issue of the policy, there shall be a table showing the amounts of the guaranteed installments.

18 Del. C. 1953, § 2912; 56 Del. Laws, c. 380, § 1.;



§ 2913. Reinstatement

There shall be a provision that unless: (1) the policy has been surrendered for its cash surrender value; (2) its cash surrender value has been exhausted; or (3) the paid-up term insurance, if any, has expired; the policy will be reinstated at any time within 3 years (or 2 years in the case of industrial life insurance policies) from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears with interest at a rate not exceeding 6% per annum compounded annually, and the payment or reinstatement of any indebtedness to the insurer upon the policy with interest as provided in § 2911 of this title.

18 Del. C. 1953, § 2913; 56 Del. Laws, c. 380, § 1; 63 Del. Laws, c. 399, § 2.;



§ 2914. Payment of claims

There shall be a provision that when the benefits under the policy shall become payable by reason of the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy and/or proof of the interest of the claimant. If an insurer shall specify a particular period prior to the expiration of which settlement shall be made, such period shall not exceed 2 months from the receipt of such proofs.

18 Del. C. 1953, § 2914; 56 Del. Laws, c. 380, § 1.;



§ 2915. Beneficiary, industrial policies

An industrial life insurance policy shall have the name of the beneficiary designated thereon or in the application or other form if attached to the policy, with a reservation of the right to designate or change the beneficiary after the issuance of the policy, unless such beneficiary be irrevocably designated. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. The policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than 30 days after the death of the insured, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured, or is not legally competent to give a valid release, then the insurer may make any payment thereunder to the executor or administrator of the insured, or to any relative of the insured by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention or burial of the insured. The policy may also include a similar provision applicable to any other payment due under the policy.

18 Del. C. 1953, § 2915; 56 Del. Laws, c. 380, § 1.;



§ 2916. Title

There shall be a title on the policy, briefly describing the same.

18 Del. C. 1953, § 2916; 56 Del. Laws, c. 380, § 1.;



§ 2917. Excluded or restricted coverage

A clause in any policy of life insurance providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such clause.

18 Del. C. 1953, § 2917; 56 Del. Laws, c. 380, § 1.;



§ 2918. Standard provisions; annuity and pure endowment contracts

(a) No annuity or pure endowment contract, other than reversionary annuities (also called survivorship annuities) or group annuities and except as stated herein, shall be delivered or issued for delivery in this State unless it contains in substance each of the provisions specified in §§ 2919-2924, inclusive, of this title. Any of such provisions not applicable to single premium annuities or single premium pure endowment contracts shall not, to that extent, be incorporated therein.

(b) This section shall not apply to contracts for deferred annuities included in, or upon the lives of beneficiaries under, life insurance policies.

18 Del. C. 1953, § 2918; 56 Del. Laws, c. 380, § 1.;



§ 2919. Grace period; annuities

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that there shall be a period of grace of 1 month, but not less than 30 days, within which any stipulated payment to the insurer falling due after the first may be made, subject at the option of the insurer to an interest charge thereon at a rate to be specified in the contract but not exceeding 6% per annum for the number of days of grace elapsing before such payment, during which period of grace the contract shall continue in full force, but in case a claim arises under the contract on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.

18 Del. C. 1953, § 2919; 56 Del. Laws, c. 380, § 1.;



§ 2920. Incontestability; annuities

If any statements, other than those relating to age, sex and identity are required as a condition to issuing an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, and subject to § 2922 of this title, there shall be a provision that the contract shall be incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom such statements are required, for a period of 2 years from its date of issue, except for nonpayment of stipulated payments to the insurer; and at the option of the insurer such contract may also except any provisions relative to benefits in the event of disability and any provisions which grant insurance specifically against death by accident or accidental means.

18 Del. C. 1953, § 2920; 56 Del. Laws, c. 380, § 1.;



§ 2921. Entire contract; annuities

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that the contract shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application therefor shall constitute the entire contract between the parties.

18 Del. C. 1953, § 2921; 56 Del. Laws, c. 380, § 1.;



§ 2922. Misstatement of age or sex; annuities

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that if the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age or sex and that if the insurer shall make or has made any overpayment or overpayments on account of any such misstatement, the amount thereof with interest at the rate to be specified in the contract but not exceeding 6% per annum, may be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.

18 Del. C. 1953, § 2922; 56 Del. Laws, c. 380, § 1.;



§ 2923. Dividends; annuities

If an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, is participating, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

18 Del. C. 1953, § 2923; 56 Del. Laws, c. 380, § 1.;



§ 2924. Reinstatement; annuities

In an annuity or pure endowment contract, other than a reversionary or group annuity, there shall be a provision that the contract may be reinstated at any time within 1 year from the default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract, but not exceeding 6% per annum payable annually, and, in cases where applicable, the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.

18 Del. C. 1953, § 2924; 56 Del. Laws, c. 380, § 1.;



§ 2925. Standard provisions; reversionary annuities

(a) Except as stated herein, no contract for a reversionary annuity shall be delivered or issued for delivery in this State unless it contains in substance each of the following provisions:

(1) Any such reversionary annuity contract shall contain the provisions specified in §§ 2919-2923 of this title except that under § 2919 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue payment in lieu of providing for deduction of such payments from an amount payable upon settlement under the contract;

(2) In such reversionary annuity contracts there shall be a provision that the contract may be reinstated at any time within 3 years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract be paid, or, within the limits permitted by the then cash values of the contract, reinstated, with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding 6% per annum compounded annually.

(b) This section shall not apply to group annuities or to annuities included in life insurance policies and any of such provisions not applicable to single premium annuities shall not to that extent be incorporated therein.

18 Del. C. 1953, § 2925; 56 Del. Laws, c. 380, § 1.;



§ 2926. Limitation of liability

(a) No policy of life insurance shall be delivered or issued for delivery in this State if it contains any of the following provisions:

(1) A provision limiting the time within which an action at law or in equity may be commenced on such a policy to less than 3 years after the cause of action has accrued;

(2) A provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that a policy may contain provisions excluding or restricting coverage as specified therein in the event of death under any one or more of the following circumstances:

a. Death as a result, directly or indirectly, of war, declared or undeclared, or of action by military forces, or of any act or hazard of such war or action, or of service in the military, naval or air forces or in civilian forces auxiliary thereto, or from any cause while a member of such military, naval or air forces of any country at war, declared or undeclared, or of any country engaged in such military action;

b. Death as a result of aviation or any air travel or flight;

c. Death as a result of a specified hazardous occupation or occupations or avocation;

d. Death while the insured is a resident outside continental United States and Canada; or

e. Death within 2 years from the date of issue of the policy as a result of suicide, while sane or insane.

(b) A policy which contains any exclusion or restriction pursuant to subdivision (2) of subsection (a) shall also provide that in the event of death under the circumstances to which any such exclusion or restriction is applicable, the insurer will pay an amount not less than a reserve determined according to the Commissioner's reserve valuation method upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits (or if the policy provides for no such benefits, computed according to a mortality table and interest rate determined by the insurer and specified in the policy) with adjustment for indebtedness or dividend credit.

(c) This section shall not apply to group life insurance, health insurance, reinsurance or annuities or to any provision in a life insurance policy or contract supplemental thereto relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

(d) Nothing contained in this section shall prohibit any provision which in the opinion of the Commissioner is more favorable to the policyholder than a provision permitted by this section.

18 Del. C. 1953, § 2926; 56 Del. Laws, c. 380, § 1.;



§ 2927. Prohibited provisions

(a) No life insurance policy, other than industrial life insurance, shall be delivered or issued for delivery in this State, if it contains any of the following provisions:

(1) A provision by which the policy purports to be issued or to take effect more than 1 year before the original application for the insurance was made;

(2) A provision for any mode of settlement at maturity of the policy of less value than the amount insured under the policy, plus dividend additions, if any, less any indebtedness to the insurer on or secured by the policy and less any premium that may by the terms of the policy be deducted;

(3) A provision to the effect that the agent soliciting the insurance is the agent of the person insured under the policy or making the acts or representations of such agent binding upon the person so insured under the policy.

(b) No policy of industrial life insurance shall contain any of the following provisions:

(1) A provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer;

(2) A provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical or surgical treatment or attention, except a provision which gives the insurer the right to declare the policy void if the insured has, within 2 years prior to the issuance of the policy, received institutional, hospital, medical or surgical treatment or attention and if the insured or claimant under the policy fails to show that the condition occasioning such treatment or attention was not of a serious nature or was not material to the risk;

(3) A provision giving the insurer the right to declare the policy void because the insured has been rejected for insurance, unless such right be conditioned upon a showing by the insurer that knowledge of such rejection would have led to a refusal by the insurer to make such contract.

18 Del. C. 1953, § 2927; 56 Del. Laws, c. 380, § 1.;



§ 2928. Provisions required by law of other jurisdiction

The policies of a foreign life insurer when issued in this State may contain any provision which the law of the state, territory, district or country under which the insurer is organized prescribes shall be in such policies, and the policies of a domestic life insurer may, when issued or delivered in any other state, territory, district or country, contain any provisions required by the laws thereof, anything in this chapter to the contrary notwithstanding.

18 Del. C. 1953, § 2928; 56 Del. Laws, c. 380, § 1.;



§ 2929. Standard nonforfeiture law — Generally

(a) In the case of policies issued on and after the operative date of this section as defined in subsection (l) of this section, no policy of life insurance, except as stated in subsection (k) of this section, shall be delivered or issued for delivery in this State unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the Commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with subsection (j) of this section:

(1) That, in the event of default in any premium payment, the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(2) That, upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least 3 full years in the case of ordinary insurance or 5 full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

(3) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.

(4) That if the policy shall have become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

(5) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefits, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy.

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

The insurer shall reserve the right to defer the payment of any cash surrender value for a period of 6 months after demand therefor with surrender of the policy.

(b) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection (a) of this section, shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of (1) the then present value of the adjusted premiums as defined in subsections (d), (e), (f) and (g) of this section, corresponding to premiums which would have fallen due on and after such anniversary, and (2) the amount of any indebtedness to the insurer on the policy.

Provided, however, that for any policy issued on or after the operative date of subsection (g) of this section as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

Provided, further, that for any family policy issued on or after the operative date of subsection (g) of this section as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age 71, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

Any cash surrender value available within 30 days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by subsection (a) of this section, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

(c) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(d) This subsection shall not apply to policies issued on or after the operative date of subsection (g) of this section as defined therein. Except as provided in the third paragraph of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts stated in the policy as extra premiums to cover impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the policy; (2) 2% of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (3) 40% of the adjusted premium for the first policy year; (4) 25% of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. In applying the percentages specified in (3) and (4) above, no adjusted premium shall be deemed to exceed 4% of the amount of insurance or level amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy, provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age 10 were the amount provided by such policy at age 10.

The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (1) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (2) the adjusted premiums for such term insurance, the foregoing items (1) and (2) being calculated separately and as specified in the first 2 paragraphs of this subsection except that, for the purposes of (2), (3) and (4) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (2) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (1).

Except as otherwise provided in subsections (e) and (f) of this section, all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than 3 years younger than the actual age of the insured and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding 31/2% per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may not be more than 130% of the rates of mortality according to such applicable table. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the Commissioner.

(e) This subsection shall not apply to ordinary policies issued on or after the operative date of subsection (g) of this section as defined therein. In the case of ordinary policies issued on or after the operative date of this subsection as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits provided that such rate of interest shall not exceed 31/2% per annum except that a rate of interest not exceeding 4% per annum may be used for policies issued on or after June 21, 1973, and prior to July 8, 1980, and a rate of interest not exceeding 51/2% per annum may be used for policies issued on or after July 8, 1980, and provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than 6 years younger than the actual age of the insured. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the Commissioner.

After May 21, 1959, any insurer may file with the Commissioner a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date (which shall be the operative date of this subsection for such insurer), this subsection shall become operative with respect to the ordinary policies thereafter issued by such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1966.

(f) This subsection shall not apply to industrial policies issued on or after the operative date of subsection (g) of this section as defined therein. In the case of industrial policies issued on or after the operative date of this subsection, as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits provided that such rate of interest shall not exceed 31/2% per annum, except that a rate of interest not exceeding 4% per annum may be used for policies issued on or after June 21, 1973, and prior to July 8, 1980, and a rate of interest not exceeding 51/2% per annum may be used for policies issued on or after July 8, 1980. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table. Provided, further, that for insurance issued on a substandard basis, the calculations of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the Commissioner.

After July 7, 1964, any insurer may file with the Commissioner, a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1968. After the filing of such notice, then upon such date (which shall be the operative date of this subsection for such insurer), this subsection shall become operative with respect to the industrial policies thereafter issued by such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1968.

(g)(1) This subsection shall apply to all policies issued on or after the operative date of this subsection as defined herein. Except as provided in the seventh paragraph of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of: (i) The then present value of the future guaranteed benefits provided for by the policy; (ii) 1 percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and (iii) 125 percent of the nonforfeiture net level premium as hereinafter defined. Provided, however, that in applying the percentage specified in (iii) above no nonforfeiture net level premium shall be deemed to exceed 4 percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of 1 per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in the seventh paragraph of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of (A) the sum of (i) the then present value of the then future guaranteed benefits provided for by the policy and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of: (i) 1 percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (ii) 125 percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where (A) equals the sum of (i) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of 1 per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and (ii) the present value of the increase in future guaranteed benefits provided for by the policy, and (B) equals the present value of an annuity of 1 per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality costs as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this section shall for all policies or ordinary insurance be calculated on the basis of (i) the Commissioners 1980 Standard Ordinary Mortality table or (ii) at the election of the insurer for any 1 or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with 10-Year Select Mortality Factors; shall for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection, for policies issued in that calendar year. Provided, however, that:

a. At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year.

b. Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (a) of this section, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

c. An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

d. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.

e. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

f. Any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the Commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without 10-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table.

g. Any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the Commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.

(9) The nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to 125 percent of the calendar year statutory valuation interest rate for such policy as defined in the standard valuation law, rounded to the nearer one-quarter of 1 percent.

(10) Notwithstanding any other provision in this Code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(11) After June 21, 1983, any insurer may file with the Commissioner a written notice of its election to comply with this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1989.

(h) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsection (a), (b), (c), (d), (e), (f) or (g) herein, then:

(1) The Commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsection (a), (b), (c), (d), (f) or (g) herein;

(2) The Commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

(3) The cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this standard nonforfeiture law for life insurance, as determined by regulations promulgated by the Commissioner.

(i) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subsections (b), (c), (d), (e), (f) and (g) of this section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding subsection (b) of this section, additional benefits payable (1) in the event of death or dismemberment by accident or accidental means, (2) in the event of total and permanent disability, (3) as reversionary annuity or deferred reversionary annuity benefits, (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply, (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is 26, is uniform in amount after the child's age is 1, and has not become paid up by reason of the death of a parent of the child, and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

(j) This subsection, in addition to all other applicable subsections of this law, shall apply to all policies issued on or after January 1, 1987. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of 1 percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of:

(1) The greater of zero and the basic cash value hereinafter specified; and

(2) The present value of any existing paid up additions less the amount of any indebtedness to the insurer under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. Provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (b) or (d) of this section, whichever is applicable, shall be the same as are the effects specified in subsection (b) or (d) of this section, whichever is applicable, on the cash surrender values defined in that subsection.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (d) or (g) of this section, whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage:

(1) Must be the same percentage for each policy year between the second policy anniversary and the later of (i) the fifth policy anniversary and (ii) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of 1 percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and

(2) Must be such that no percentage after the later of the 2 policy anniversaries specified in the preceding item may apply to fewer than 5 consecutive policy years.

Provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (d) or (g) of this section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (a), (b), (c), (g) and (i) of this section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (1)-(6) in subsection (i) of this section shall conform with the principles of this subsection.

(k) This section shall not apply to any of the following:

(1) Reinsurance;

(2) Group insurance;

(3) Pure endowment;

(4) Annuity or reversionary annuity contract;

(5) Term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(6) Term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsections (d), (e), (f) and (g) of this section, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(7) Policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (b), (c), (d), (e), (f) and (g) of this section, exceeds 21/2 percent of the amount of insurance at the beginning of the same policy year; nor

(8) Policy which shall be delivered outside this State through an agent or other representative of the insurer issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

(l) After March 30, 1943, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1948. After the filing of such notice, upon such specified date (which shall be the operative date of this section for such insurer), this section shall become operative with respect to the policies thereafter issued by such insurer. If an insurer makes no such election the operative date of this section for such insurer shall be January 1, 1948.

18 Del. C. 1953, § 2929; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 92, §§ 5, 6; 62 Del. Laws, c. 348, §§ 14, 15; 64 Del. Laws, c. 55, §§ 13-22.;

§ 2929A Standard nonforfeiture law; individual deferred annuities.

(a) This section shall be known as the standard nonforfeiture law for individual deferred annuities.

(b) This section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under § 408 of the Internal Revenue Code [26 U.S.C. § 408], as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this State through an agent or other representative of the company issuing the contract.

(c) In the case of contracts issued on or after the operative date of this Act as defined in subsection (d) of this section, no contract of annuity, except as stated in subsection (b) of this section, shall be delivered or issued for delivery in this State unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the Commissioner are at least as favorable to the contractholder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract, upon the written request of the contract owner the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections (e), (f), (g), (h) and (j) of this section;

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit not to exceed such amount as is specified in subsections (e), (f), (h) and (j) of this section. The company may reserve the right to defer the payment of such cash surrender benefit for a period of 6 months after demand therefor with surrender of the contract, after making written request and receiving written approval of the commissioner. The request must address the necessity and equitability of the deferral to all policyholders;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits;

(4) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the State in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of 2 full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than $20 monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

(d) The minimum values as specified in subsections (e), (f), (g), (h) and (j) of this section of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subsection:

(1) With respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest of 3% per annum of percentages of the net considerations (as hereinafter defined) paid prior to such time, decreased by the sum of:

a. Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of 3% per annum; and

b. The amount of any indebtedness to the company on the contract, including interest due and accrued; and increased by any existing additional amounts credited by the company to the contract.

The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than $0.00 and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of $30 and less a collection charge of $1.25 per consideration credited to the contract during that contract year. The percentages of net considerations shall be 65% of the net consideration for the first contract year and 87 1/2% of the net considerations for the second and later contract years. Notwithstanding the preceding sentence, the percentage shall be 65% of the portion of the total net consideration for any renewal contract year which exceeds by not more than 2 times the sum of those portions of the net considerations in all prior contract years for which the percentage was 65%. Notwithstanding any other provision of this section, the minimum interest rate at which net considerations, prior withdrawals and partial surrenders shall be accumulated, for the purpose of determining nonforfeiture amounts, shall be 1.5% per annum.

(2) With respect to contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations which are paid annually with two exceptions:

a. The portion of the net consideration for the first contract year to be accumulated shall be the sum of 65 percent of the net consideration for the 1st contract year plus 22 1/2 percent of the excess of the net consideration for the 1st contract year over the lesser of the net considerations for the 2nd and 3rd contract years.

b. The annual contract charge shall be the lesser of:

(i) Thirty dollars; or

(ii) Ten percent of the gross annual consideration.

(3) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to 90 percent and the net consideration shall be the gross consideration less a contract charge of $75.

(4) Prior to July 1, 2006, a company may elect to comply with the provisions of either paragraph (d)(1)-(3) or (d)(5) of this section. On and after July 1, 2006, all companies shall comply with the provisions of paragraph (d)(5) of this section.

(5) The minimum values as specified in paragraphs (e), (f), (g), (h) and (j) of this section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this paragraph.

a.(i) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments is equal to an accumulation up to such time, at rates of interest as indicated in paragraph (d)(5)b. of this section of the net considerations, as defined in paragraph (d)(5)a.(ii) of this section, paid prior to such time, decreased by the sum of paragraphs (d)(5)a.(i)A. through (d)(5)a.(i)D. of this section as follows:

A. Any prior withdrawals from or partial surrenders of the contract, accumulated at rates of interest as indicated in paragraph (d)(5)b. of this section;

B. An annual contract charge of $50, accumulated at rates of interest as indicated in paragraph (d)(5)b. of this section;

C. Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in paragraph (d)(5)b. of this section; and

D. The amount of any indebtedness to the company on the contract, including interest due and accrued.

(ii) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to 87.5% of the gross considerations credited to the contract during that contract year.

b.(i) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of 3% per annum and paragraph (d)(5)b.(i)A. through C. of this section as follows, which must be specified in the contract if the interest rate will be reset:

A. The 5-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or as an average over a period, rounded to the nearest 1/20th of 1%, specified in the contract no longer than 15 months prior to the contract issue date or redetermination date under paragraph (d)(5)b.(ii) of this section;

B. Reduced by 125 basis points;

C. Where the resulting interest rate is not less than 1%.

(ii) The above interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis, and period, if any, shall be stated in the contract. The basis is the rate on a date or the rate averaged over a specified period that produces the value of the 5-year Constant Maturity Treasury Rate to be used at each redetermination date.

c. During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in paragraph (d)(5)b.(i)B. of this section by up to an additional 100 basis points to reflect the value of the equity indexed benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction may not exceed the market value of the benefit. The Commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the Commissioner, the Commissioner may disallow or limit the additional reduction.

d. The Commissioner may adopt rules to implement paragraph (d)(5)c. of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity indexed benefit and for other contracts that the Commissioner determines adjustments are justified.

(e) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(f) For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than 1 percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(g) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(h) For the purpose of determining the benefits calculated under subsections (f) and (g) of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's 70th birthday or the 10th anniversary of the contract, whichever is later.

(i) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

(j) Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(k) For any contract which provides, within the same contract by rider or supplemental contract provisions, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding subsections (e), (f), (g), (h) and (j) of this section, additional benefits payable (i) in the event of total and permanent disability, (ii) as reversionary annuity or deferred reversionary annuity benefits, or (iii) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

(l) After the effective date of this section, any company may file with the Commissioner a written notice of its election to comply with this section after a specified date before July 8, 1982. After the filing of such notice, then upon such specified date, which shall be the operative date of this section for such company, this section shall become operative with respect to annuity contracts thereafter issued by such company. If a company makes no such election, the operative date of this section for such company shall be the 2nd anniversary of the effective date of this section.

62 Del. Laws, c. 348, § 17; 73 Del. Laws, c. 410, § 1; 74 Del. Laws, c. 292, §§ 1-6.;



§ 2929A. Standard nonforfeiture law; individual deferred annuities

(a) This section shall be known as the standard nonforfeiture law for individual deferred annuities.

(b) This section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under § 408 of the Internal Revenue Code [26 U.S.C. § 408], as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this State through an agent or other representative of the company issuing the contract.

(c) In the case of contracts issued on or after the operative date of this Act as defined in subsection (d) of this section, no contract of annuity, except as stated in subsection (b) of this section, shall be delivered or issued for delivery in this State unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the Commissioner are at least as favorable to the contractholder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract, upon the written request of the contract owner the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections (e), (f), (g), (h) and (j) of this section;

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit not to exceed such amount as is specified in subsections (e), (f), (h) and (j) of this section. The company may reserve the right to defer the payment of such cash surrender benefit for a period of 6 months after demand therefor with surrender of the contract, after making written request and receiving written approval of the commissioner. The request must address the necessity and equitability of the deferral to all policyholders;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits;

(4) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the State in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of 2 full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than $20 monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

(d) The minimum values as specified in subsections (e), (f), (g), (h) and (j) of this section of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subsection:

(1) With respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest of 3% per annum of percentages of the net considerations (as hereinafter defined) paid prior to such time, decreased by the sum of:

a. Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of 3% per annum; and

b. The amount of any indebtedness to the company on the contract, including interest due and accrued; and increased by any existing additional amounts credited by the company to the contract.

The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than $0.00 and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of $30 and less a collection charge of $1.25 per consideration credited to the contract during that contract year. The percentages of net considerations shall be 65% of the net consideration for the first contract year and 87 1/2% of the net considerations for the second and later contract years. Notwithstanding the preceding sentence, the percentage shall be 65% of the portion of the total net consideration for any renewal contract year which exceeds by not more than 2 times the sum of those portions of the net considerations in all prior contract years for which the percentage was 65%. Notwithstanding any other provision of this section, the minimum interest rate at which net considerations, prior withdrawals and partial surrenders shall be accumulated, for the purpose of determining nonforfeiture amounts, shall be 1.5% per annum.

(2) With respect to contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations which are paid annually with two exceptions:

a. The portion of the net consideration for the first contract year to be accumulated shall be the sum of 65 percent of the net consideration for the 1st contract year plus 22 1/2 percent of the excess of the net consideration for the 1st contract year over the lesser of the net considerations for the 2nd and 3rd contract years.

b. The annual contract charge shall be the lesser of:

(i) Thirty dollars; or

(ii) Ten percent of the gross annual consideration.

(3) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to 90 percent and the net consideration shall be the gross consideration less a contract charge of $75.

(4) Prior to July 1, 2006, a company may elect to comply with the provisions of either paragraph (d)(1)-(3) or (d)(5) of this section. On and after July 1, 2006, all companies shall comply with the provisions of paragraph (d)(5) of this section.

(5) The minimum values as specified in paragraphs (e), (f), (g), (h) and (j) of this section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this paragraph.

a.(i) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments is equal to an accumulation up to such time, at rates of interest as indicated in paragraph (d)(5)b. of this section of the net considerations, as defined in paragraph (d)(5)a.(ii) of this section, paid prior to such time, decreased by the sum of paragraphs (d)(5)a.(i)A. through (d)(5)a.(i)D. of this section as follows:

A. Any prior withdrawals from or partial surrenders of the contract, accumulated at rates of interest as indicated in paragraph (d)(5)b. of this section;

B. An annual contract charge of $50, accumulated at rates of interest as indicated in paragraph (d)(5)b. of this section;

C. Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in paragraph (d)(5)b. of this section; and

D. The amount of any indebtedness to the company on the contract, including interest due and accrued.

(ii) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to 87.5% of the gross considerations credited to the contract during that contract year.

b.(i) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of 3% per annum and paragraph (d)(5)b.(i)A. through C. of this section as follows, which must be specified in the contract if the interest rate will be reset:

A. The 5-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or as an average over a period, rounded to the nearest 1/20th of 1%, specified in the contract no longer than 15 months prior to the contract issue date or redetermination date under paragraph (d)(5)b.(ii) of this section;

B. Reduced by 125 basis points;

C. Where the resulting interest rate is not less than 1%.

(ii) The above interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis, and period, if any, shall be stated in the contract. The basis is the rate on a date or the rate averaged over a specified period that produces the value of the 5-year Constant Maturity Treasury Rate to be used at each redetermination date.

c. During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in paragraph (d)(5)b.(i)B. of this section by up to an additional 100 basis points to reflect the value of the equity indexed benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction may not exceed the market value of the benefit. The Commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the Commissioner, the Commissioner may disallow or limit the additional reduction.

d. The Commissioner may adopt rules to implement paragraph (d)(5)c. of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity indexed benefit and for other contracts that the Commissioner determines adjustments are justified.

(e) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(f) For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than 1 percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(g) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(h) For the purpose of determining the benefits calculated under subsections (f) and (g) of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's 70th birthday or the 10th anniversary of the contract, whichever is later.

(i) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

(j) Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(k) For any contract which provides, within the same contract by rider or supplemental contract provisions, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding subsections (e), (f), (g), (h) and (j) of this section, additional benefits payable (i) in the event of total and permanent disability, (ii) as reversionary annuity or deferred reversionary annuity benefits, or (iii) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

(l) After the effective date of this section, any company may file with the Commissioner a written notice of its election to comply with this section after a specified date before July 8, 1982. After the filing of such notice, then upon such specified date, which shall be the operative date of this section for such company, this section shall become operative with respect to annuity contracts thereafter issued by such company. If a company makes no such election, the operative date of this section for such company shall be the 2nd anniversary of the effective date of this section.

62 Del. Laws, c. 348, § 17; 73 Del. Laws, c. 410, § 1; 74 Del. Laws, c. 292, §§ 1-6.;



§ 2930. Incontestability; limitation of liability after reinstatement

(a) A reinstated policy of life insurance or annuity contract may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.

(b) When any life insurance policy or annuity contract is reinstated, such reinstated policy or contract may exclude or restrict liability to the same extent that such liability could have been or was excluded or restricted when the policy or contract was originally issued and such exclusion or restriction shall be effective from the date of reinstatement.

18 Del. C. 1953, § 2931; 56 Del. Laws, c. 380, § 1.;



§ 2931. Participating, nonparticipating policies; right to issue

A life insurer may issue policies on either the participating basis or the nonparticipating basis, or on both bases, if the right or absence of right of participation is reasonably related to the premium charged and the insurer is otherwise not in violation of Chapter 23 of this title.

18 Del. C. 1953, § 2932; 56 Del. Laws, c. 380, § 1.;



§ 2932. Variable annuity contracts and life insurance policies; grace, reinstatement, nonforfeiture and reserve liability provisions

(a) A domestic life insurer, including for the purposes of this section all domestic fraternal beneficiary associations, societies or companies which operate on a legal reserve basis, may establish 1 or more separate accounts, and may allocate thereto amounts (including without limitation proceeds applied under optional modes of settlement or under dividend options) to provide for life insurance or annuities (and benefits incidental thereto), payable in fixed or variable amounts or both, subject to the following:

(1) The income, gains and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account, without regard to other income, gains or losses of the insurer.

(2) Except as may be provided with respect to reserves for guaranteed benefits and funds referred to in paragraph (3) of this subsection, (i) amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by this title governing the investments of life insurers, and (ii) the investments in such separate account or accounts shall not be taken into account in applying the investment limitations otherwise applicable to the investments of the insurer.

(3) Except with the approval of the Commissioner and under such conditions as to investments and other matters as he/she may prescribe, which shall recognize the guaranteed nature of the benefits provided, reserves for (i) benefits guaranteed as to dollar amount and duration, and (ii) funds guaranteed as to principal amount or stated rate of interest shall not be maintained in a separate account.

(4) Unless otherwise approved by the Commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account, provided, that unless otherwise approved by the Commissioner, the portion, if any, of the assets of such separate account equal to the insurer's reserve liability with regard to the guaranteed benefits and funds referred to in paragraph (3) of this subsection shall be valued in accordance with the rules otherwise applicable to the insurer's assets.

(5) Amounts allocated to a separate account in the exercise of the power granted by this section shall be owned by the insurer and the insurer shall not be, nor hold itself out to be, a trustee with respect to such amounts. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the insurer may conduct.

(6) No sale, exchange or other transfer of assets may be made by an insurer between any of its separate accounts or between any other investment account and 1 or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made (i) by a transfer of cash, or (ii) by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the Commissioner. The Commissioner may approve other transfers among such accounts if, in his/her opinion, such transfers would not be inequitable.

(7) To the extent such insurer deems it necessary to comply with any applicable federal or state laws, such insurer, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants and the selection of a committee, the members of which need not be otherwise affiliated with such insurer, to manage the business of such account.

(b) Any contract providing benefits payable in variable amounts delivered or issued for delivery in this State shall contain a statement of the essential features of the procedures to be followed by the insurer in determining the dollar amount of such variable benefits. Any such contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder shall state that such dollar amount will so vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

(c) No insurer shall deliver or issue for delivery within this State variable contracts unless it is licensed or organized to do a life insurance or annuity business in this State and the Commissioner is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this State. In this connection, the Commissioner shall consider among other things:

(1) The history and financial condition of the insurer;

(2) The character, responsibility and fitness of the officers and directors of the insurer; and

(3) The law and regulation under which the insurer is authorized in the state of domicile to issue variable contracts. If the insurer is a subsidiary of an admitted life insurer or affiliated with such insurer through common management or ownership, it may be deemed by the Commissioner to have met the provisions of this subsection if either it or the parent or the affiliated insurer meets the requirements hereof.

(d) Notwithstanding any other provision of law, the Commissioner shall have sole authority to regulate the issuance and sale of variable contracts, and to issue such reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of this section.

(e) Except for §§ 2919, 2924, 2925 and 2929A of this title, in the case of a variable annuity contract, and §§ 2906, 2911, 2912, 2913, 2929 and 3113 of this title, in the case of a variable life insurance policy, and except as otherwise provided in this section, all pertinent provisions of this title shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance contract delivered or issued for delivery in this State shall contain grace, reinstatement and nonforfeiture provisions appropriate to such a contract. Any individual variable annuity contract delivered or issued for delivery in this State shall contain grace and reinstatement provisions appropriate to such a contract. Any group variable life insurance contract delivered or issued for delivery in this State shall contain a grace provision appropriate to such a contract. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

18 Del. C. 1953, § 2933; 56 Del. Laws, c. 380, § 1; 57 Del. Laws, c. 219; 58 Del. Laws, c. 123, § 2; 62 Del. Laws, c. 348, § 16; 70 Del. Laws, c. 186, § 1.;



§ 2933. Prohibited policy plans

(a) No life insurer shall hereafter deliver or issue for delivery in this State:

(1) As part of or in combination with any life insurance, endowment or annuity contract, any agreement or plan, additional to the rights, dividends and benefits arising out of any such contract which provides for the accumulation of profits over a period of years and for payment of all or any part of such accumulated profits only to members or policyholders of a designated group or class who continue as members or policyholders until the end of a specified or ascertainable period of years;

(2) Any "registered" policy, that is, any policy (other than one "registered" as a security under applicable state or federal law) purporting to be "registered" or otherwise specially recorded, with any agency of the State, or of any other state, or with any bank, trust company, escrow company or other institution other than the insurer, or purporting that any reserves, assets or deposits are held, or will be so held, for the special benefit or protection of the holder of such policy, by or through any such agency or institution;

(3) Any policy or contract under which any part of the premium or of funds or values arising from the policy or contract or from investment of reserves, or from mortality savings, lapses or surrenders, in excess of the normal reserves or amounts required to pay death, endowment and nonforfeiture benefits in respective amounts as specified in or pursuant to the policy or contract, are on a basis not involving insurance or life contingency features, a. to be placed in special funds or segregated accounts or specially designated places or, b. to be invested in specially designated investments or types thereof, and the funds or earnings thereon be divided among the holders of such policies or contracts, or their beneficiaries or assignees. This provision does not apply as to any contract authorized under § 2932 of this title;

(4) Any policy providing for the segregation of policyholders into mathematical groups and providing benefits for a surviving policyholder arising out of the death of another policyholder of such group, or under any other similar plan;

(5) Any policy providing benefits or values for surviving or continuing policyholders contingent upon the lapse or termination of the policies of other policyholders, whether by death or otherwise;

(6) Any policy containing or referring to 1 or more of the following provisions or statements:

a. Investment returns or profit-sharing, other than as a participation in the divisible surplus of the insurer under a regular participation provision as provided for in § 2910 of this title;

b. Special treatment in the determination of any dividend that may be paid as to such policy;

c. Reference to premiums as "deposits";

d. Relating policyholder interest or returns to those of stockholders;

e. That the policyholder as a member of a select group will be entitled to extra benefits or extra dividends not available to policyholders generally.

(b) This section shall not be deemed to prohibit the provision, payment, allowance or apportionment of regular annual dividends or "savings" under regular participating forms of policies or contracts.

18 Del. C. 1953, § 2934; 56 Del. Laws, c. 380, § 1.;



§ 2934. Registered policies, bonds; deposit

Any domestic life insurer shall deposit with the Commissioner securities of the kind required and authorized by law for the investment of life insurance funds, for the common benefit of the holders of its "registered" policies and bonds heretofore issued, which deposit shall be held by him/her and his/her successors in office, in trust for the purposes and objects specified therein.

18 Del. C. 1953, § 2935; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2935. Same — Identification

All such registered policies or bonds of each kind and class issued shall have imprinted thereon some appropriate designating letter, combination of letters or terms identifying the special forms of contract, and whenever any change or modification is made in the forms of contracts, policy or bond, the designating letters or terms thereon shall be correspondingly changed.

18 Del. C. 1953, § 2936; 56 Del. Laws, c. 380, § 1.;



§ 2936. Same — Records of Commissioner; valuation

(a) The Commissioner shall prepare and keep such records of all "registered" policies and bonds as will enable him/her to ascertain the reserve required thereon at any time according to the method and basis of valuation prescribed in §§ 1111-1113 of this title. Upon sufficient proof, attested by the president or vice-president and secretary of an insurer which has issued such "registered" policies or bonds, that any of them have been commuted or terminated, the Commissioner shall commute or cancel them upon his/her records.

(b) On the 31st day of December in every year, or within 60 days thereafter, the Commissioner shall cause the registered policies and bonds in force in each insurer to be carefully valued and the net reserve thereon ascertained according to the method and basis of valuation prescribed in §§ 1111-1113 of this title, and he/she shall thereupon furnish a certificate of the aggregate amount of such reserve to the respective insurers. The Commissioner may employ a competent actuary to make such computation, who shall be paid by the insurer for which the services are rendered, or the Commissioner may accept the computations of any of the insurers upon such proof as he/she may determine.

18 Del. C. 1953, § 2937; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2937. Same — Additional deposits

Each insurer which shall have registered policies or bonds outstanding shall make additional deposits from time to time, as the Commissioner may prescribe, in amounts of not less than $5,000, and of such securities as domestic life insurers are authorized by law to invest in, so that the market or amortized value of the securities on deposit shall always at least equal the net reserve required by the method and basis of valuation prescribed in §§ 1111-1113 of this title, on all the registered policies and bonds in force in the insurer.

18 Del. C. 1953, § 2938; 56 Del. Laws, c. 380, § 1.;



§ 2938. Same — Deficient deposit

The Commissioner shall keep a careful record of the securities deposited by each insurer, and when furnishing the annual certificates of value, he/she shall enter thereon the amount and value of the securities deposited by such insurer. If at any time it appears from such certificates or otherwise that the value of securities held on deposit is less than the reserve required by the method and basis of valuation prescribed in §§ 1111-1113 of this title on all the registered policies and bonds in force in such insurer, the insurer shall have made good the deficit. If the insurer fails to make good such deficit for 60 days it shall be deemed insolvent and shall be proceeded against in the manner provided by Chapter 59 (Rehabilitation and Liquidation) of this title.

18 Del. C. 1953, § 2939; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2939. Same — Effect of insolvency

In case an insurer having securities on deposit as to such registered policies or bonds shall be adjudged insolvent or be dissolved, the proper court shall make and enforce the necessary orders to place said securities, or any part of them, at the sole disposal of the Commissioner.

18 Del. C. 1953, § 2940; 56 Del. Laws, c. 380, § 1.;



§ 2940. Same — Applicability of general deposit provisions

The applicable provisions of Chapter 15 of this title (Administration of Deposits) shall apply as to all deposits relating to such registered policies and bonds, where not inconsistent with the express provisions of §§ 2934-2939 of this title.

18 Del. C. 1953, § 2941; 56 Del. Laws, c. 380, § 1.;






CHAPTER 31. GROUP LIFE INSURANCE

§ 3101. Group policies must meet group requirements

Except as provided in § 3109 of this title, no policy of group life insurance shall be delivered in this State unless it conforms to one of the descriptions contained in §§ 3102-3108 of this title.

18 Del. C. 1953, § 3102; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3102. Employee groups

A policy may be issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:

(1) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof. The policy may provide that the term "employees" shall include the employees of 1 or more subsidiary corporations, and the employees, individual proprietors, and partners of 1 or more affiliated corporations, proprietorships or partnerships if the business of the employer and of such affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" shall include retired employees, former employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials. The policy may provide that the term "employee" does not include farm laborers employed in agriculture.

(2) The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject such coverage in writing.

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

18 Del. C. 1953, § 3103; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3103. Debtor groups

A policy may be issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by 2 or more creditors, which creditor, holding company, affiliate, trustee, trustees or agent shall be deemed the policyholder, to insure debtors of the creditors with respect to their indebtedness, subject to the following requirements:

(1) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors, or all of any class or classes thereof. The policy may provide that the term "debtors" shall include:

a. Borrowers of money or purchasers or lessees of goods, services or property for which payment is arranged through a lease or credit transaction;

b. The debtors of 1 or more subsidiary corporations; and

c. The debtors of 1 or more affiliated corporations, proprietorships or partnerships if the business of the policyholder and of such affiliated corporations, proprietorships or partnerships is under common control.

(2) The premium for the policy shall be paid either from the creditor's funds, or from charges collected from the insured debtors, or from both. Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by insured debtors specifically for their insurance must insure all eligible debtors.

(3) Any insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer.

(4) The amount of insurance on the life of any debtor shall at no time exceed the greater of the scheduled or actual amount of unpaid indebtedness as to the creditor.

(5) The insurance may be payable to the creditor or any successor to the right, title and interest of the creditor. Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment.

(6) Notwithstanding subdivisions (1)-(5) of this section, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

18 Del. C. 1953, § 3104; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3104. Labor union, employee organization groups

A policy may be issued to a labor union, or similar employee organization, which shall be deemed to be the policyholder, to insure members of such union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, subject to the following requirements:

(1) The members eligible for insurance under the policy shall be all of the members of the union or organization, or all of any class or classes thereof.

(2) The premium for the policy shall be paid either from funds of the union or organization, or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject such coverage in writing.

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

18 Del. C. 1953, § 3105; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3105. Trustee groups

A policy may be issued to a trust, or to the trustee(s) of a fund, established or adopted by 2 or more employers, or by 1 or more labor unions or similar employee organizations, or by 1 or more employers and 1 or more labor unions or similar employee organizations, which trust or trustee(s) shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:

(1) The persons eligible for insurance shall be all of the employees or all of the members of the unions or organizations, or all of any class or classes thereof. The policy may provide that the term "employees" shall include the employees of 1 or more subsidiary corporations, and the employees, individual proprietor and partners of 1 or more affiliated corporations, proprietorships or partnerships if the business of the employer and of such affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" shall include retired employees, former employees and directors of a corporate employer. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(2) The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons, or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons from both the insured persons and the employer(s) or union(s) or similar employee organization(s). Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing.

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

18 Del. C. 1953, § 3106; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3106. Association groups

A policy may be issued to an association or to a trust or to the trustee(s) of a fund established, created or maintained for the benefit of members of 1 or more associations. The association or associations shall have at the outset a minimum of 100 persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have been in active existence for at least 2 years; and shall have a constitution and bylaws and a statement of organization or substantially similar document which provides that: (i) The association or associations hold regular meetings not less than annually to further purposes of the members; (ii) except for credit unions, the association or associations collect dues or solicit contributions from members; and (iii) the members have voting privileges and representation on the governing board of committees. The policy shall be subject to the following requirements:

(1) The policy may insure members of such association or associations, employees thereof or employees of members, or 1 or more of the preceding or all of any class or classes thereof for the benefit of persons other than the employees' employer.

(2) The premium for the policy shall be paid from funds contributed by the association or associations, or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association, associations or employer members.

(3) Except as provided in subdivision (4) of this section, a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing.

(4) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

18 Del. C. 1953, §§ 3107, 3110; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 347, §§ 1, 2; 65 Del. Laws, c. 480, § 1.;



§ 3107. Credit union groups

A policy may be issued to a credit union or to a trustee or trustees or agent designated by 2 or more credit unions, which credit union, trustee, trustees or agent shall be deemed the policyholder, to insure members of such credit unions for the benefit of persons other than the credit union or credit unions, trustee or trustees, or agent or any of their officials, subject to the following requirements:

(1) The members eligible for insurance shall be all of the members of the credit union or credit unions, or all of any class or classes thereof.

(2) The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in subdivision (3) of this section, must insure all eligible members.

(3) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

18 Del. C. 1953, § 3109; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3108. Discretionary groups

A policy may be issued to any other substantially similar group which, in the discretion of the Commissioner, may be subject to the issuance of a group life policy or contract.

65 Del. Laws, c. 480, § 1.;



§ 3109. Requirements for other groups; out-of-state groups

(a) Group life insurance offered to a resident of this State under a group life insurance policy issued to a group other than those described in §§ 3102-3108 of this title shall be subject, where applicable, to the requirements of subsections (b)-(e) of this section.

(b) No such group life insurance policy shall be delivered in this State unless the Commissioner finds that:

(1) The issuance of such group policy is not contrary to the best interest of the public;

(2) The issuance of the group policy would result in economies of acquisition or administration; and

(3) The benefits are reasonable in relation to the premiums charged.

(c) No such group life insurance coverage may be offered in this State by an insurer under a policy issued in another state unless this State or another state having requirements substantially similar to those contained in subsection (b)(1), (2) and (3) of this section has made a determination that such requirements have been met.

(d) The premium for the policy shall be paid either from the policyholders' funds or from funds contributed by the coverage persons or from both.

(e) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

18 Del. C. 1953, § 3111; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 417, § 2; 65 Del. Laws, c. 480, § 1; 79 Del. Laws, c. 102, § 2.;



§ 3110. Disclosure requirements for other groups

(a) With respect to a program of insurance which if issued on a group basis would not qualify under §§ 3102-3108 of this title, if compensation of any kind will or may be paid to: (1) A policyholder or sponsoring or endorsing entity in the case of a group policy; or (2) a sponsoring or endorsing entity in the case of individual blanket or franchise policies marketed by means of direct response solicitation; then in such cases the insurer shall cause to be distributed to prospective insureds a written notice that compensation will or may be paid.

(b) The written notice required by subsection (a) of this section shall be distributed:

(1) Whether compensation is direct or indirect; and

(2) Whether such compensation is paid to or retained by the policyholder or sponsoring or endorsing entity, or paid to or retained by a third party at the direction of the policyholder or sponsoring or endorsing entity, or any entity affiliated therewith by way of ownership, contract or employment.

(c) The notice required by subsection (a) of this section shall be placed on or accompany any application or enrollment form provided prospective insureds.

(d) As used in this section, the following terms shall have the meanings indicated:

(1) "Direct response solicitation" means a solicitation through a sponsoring or endorsing entity through the mails, telephone or other mass communications media;

(2) "Sponsoring or endorsing entity" means an organization which has arranged for the offering of a program of insurance in a manner which communicates that eligibility for participation in the program is dependent upon affiliation with such organization or that it encourages participation in the program.

65 Del. Laws, c. 480, § 1.;



§ 3111. Dependents' coverage

Except for a policy issued under § 3103 of this title, a group life insurance policy may be extended to insure the employees or members with respect to their family members or dependents, or any class or classes thereof, subject to the following:

(1) The premium for the insurance shall be paid either from funds contributed by the employer, union, association or other person to whom the policy has been issued, or from funds contributed by the covered person, or from both. Except as provided in subdivision (2) of this section, a policy on which no part of the premium for the family members or dependents' coverage is to be derived from funds contributed by the covered persons must insure all eligible employees or members with respect to their family members or dependents, or any class or classes thereof.

(2) An insurer may exclude or limit the coverage on any family member or dependent as to whom evidence of individual insurability is not satisfactory to the insurer.

(3) The amounts of insurance for any covered spouse or dependent child under policies issued on a group basis may, if requested by the policyholder, be limited to a percentage of the amount of insurance for which the employee or member is insured.

18 Del. C. 1953, § 3108; 56 Del. Laws, c. 380, § 1; 63 Del. Laws, c. 99, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3112. Group life insurance standard provisions

No policy of group life insurance shall be delivered in this State unless it contains in substance the provisions set forth in §§ 3113-3127 of this title or provisions which in the opinion of the Commissioner are more favorable to persons insured, or at least as favorable to the persons insured and more favorable to the policyholder; provided, however: (1) That §§ 3117, 3119-3123, 3125 and 3127 of this title shall not apply to policies insuring persons under § 3103 of this title; (2) that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and (3) that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions which in the opinion of the Commissioner is or are equitable to the insured persons and to the policyholder, but nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

18 Del. C. 1953, § 3111; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 417, § 2; 65 Del. Laws, c. 480, § 1.;



§ 3113. Grace period

A group life insurance policy shall contain a provision that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

18 Del. C. 1953, § 3112; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3114. Incontestability

A group life insurance policy shall contain a provision that the validity of the policy shall not be contested except for nonpayment of premiums, after it has been in force for 2 years from its date of issue; and that no statement made by any person insured under the policy relating to insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of 2 years during such person's lifetime nor unless it is contained in a written instrument signed by him/her; provided, however, that no such provision shall preclude the assertion at any time of defenses based upon provisions in the policy which relate to eligibility for coverage.

18 Del. C. 1953, § 3113; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3115. Application; statements deemed representations

A group life insurance policy shall contain a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or, in the event of the death or incapacity of the insured person, to his/her beneficiary or personal representative.

18 Del. C. 1953, § 3114; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3116. Insurability

A group life insurance policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his/her coverage.

18 Del. C. 1953, § 3115; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3117. Misstatement of age

A group life insurance policy shall contain a provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be made.

18 Del. C. 1953, § 3116; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3118. Payment of benefits

A group life insurance policy shall contain a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, except that where the policy contains conditions pertaining to family status the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of each sums, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding $2,000 to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

18 Del. C. 1953, § 3117; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3119. Certificate

A group life insurance policy shall contain a provision that the insurer will issue to the policyholder for delivery to each person insured a certificate setting forth a statement as to the insurance protection to which he/she is entitled, to whom the insurance benefits are payable, a statement as to any dependent's coverage included in such certificate, and the rights and conditions set forth in §§ 3120-3123 of this title.

18 Del. C. 1953, § 3118; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3120. Conversion on termination of eligibility

(a) A group life insurance policy shall contain a provision that if the insurance, or any portion of it, on a person covered under the policy or on the dependent of a person covered, ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued to him/her by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made, and the first premium paid to the insurer, within 31 days after such termination, and provided further that:

(1) The individual policy shall, at the option of such person, be on any 1 of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group may exclude the option to elect term insurance;

(2) The individual policy shall be in an amount not in excess of life insurance which ceases because of such termination, less the amount of any life insurance for which such person becomes eligible under the same or any other group policy within 31 days after such termination, provided that any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in 1 sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

(3) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to the individual age attained on the effective date of the individual policy.

(b) Subject to the same conditions set forth above, the conversion privilege shall be available:

(1) To a surviving dependent, if any, at the death of the employee or member, with respect to the coverage under the group policy which terminates by reason of such death; and

(2) To the dependent of the employee or member upon termination of coverage of the dependent, while the employee or member remains under the group policy, by reason of the dependent ceasing to be a qualified family member under the group policy.

18 Del. C. 1953, § 3119; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3121. Conversion on termination of policy

A group life insurance policy shall contain a provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured person, every person insured thereunder at the date of such termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least 5 years prior to such termination date shall be entitled to have issued by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by § 3120 of this title, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of: (1) The amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he/she is or becomes eligible under a group policy issued or reinstated by the same or another insurer within 31 days after such termination; and (2) $10,000.

18 Del. C. 1953, § 3120; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3122. Death pending conversion

A group life insurance policy shall contain a provision that if a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which the individual would have been entitled to have an individual policy issued in accordance with § 3120 or § 3121 of this title and before such an individual policy shall become effective, the amount of life insurance which he/she would have been entitled to have issued under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

18 Del. C. 1953, § 3121; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3123. Disability provision

Where active employment is a condition of insurance, the group life insurance policy shall contain a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. The continuation shall be on a premium paying basis for a period of 6 months from the date on which the total disability started, but not beyond the earlier of:

(1) Approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain; or

(2) The discontinuance of the group insurance policy.

65 Del. Laws, c. 480, § 1.;



§ 3124. Information to debtors

In the case of a policy insuring the lives of debtors, such a group life insurance policy shall contain a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit shall first be applied to reduce or extinguish the indebtedness.

18 Del. C. 1953, § 3122; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3125. Notice as to conversion right

If any individual insured under a group life insurance policy hereafter delivered in this State becomes entitled under the terms of such policy to have an individual policy of life insurance issued without evidence of insurability, subject to making of application and payment of the first premium within the period specified in such policy, and if such individual is not given notice of the existence of such right at least 15 days prior to the expiration date of such period, then in such event the individual shall have an additional period within which to exercise such right, but nothing herein contained shall be construed to continue any insurance beyond the period provided in such policy. This additional period shall expire 15 days next after the individual is given such notice but in no event shall such additional period extend beyond 60 days next after the expiration date of the period provided in such policy. Written notice presented to the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this section.

18 Del. C. 1953, § 3123; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3126. Readjustment of premium

Any group life insurance contract may provide for a readjustment of the premium rate based upon the experience thereunder.

18 Del. C. 1953, § 3124; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;



§ 3127. Application of dividends; rate deduction

If a policy dividend is hereafter declared or a reduction in rate is hereafter made or continued for the first or any subsequent year of insurance under any policy of group life insurance heretofore or hereafter issued to any policyholder, the excess, if any, of the aggregate dividends or rate reductions under such policy and all other group insurance policies of the policyholder over the aggregate expenditure for insurance under such policies made from funds contributed by the policyholder, or by an employer of insured persons, or by a union or association to which the insured persons belong, including expenditures made in connection with administration of such policies shall be applied by the policyholder for the sole benefit of insured employees or members.

18 Del. C. 1953, § 3125; 56 Del. Laws, c. 380, § 1; 65 Del. Laws, c. 480, § 1.;






CHAPTER 32. GROUP LIFE INSURANCE FOR STATE EMPLOYEES

§ 3201. "Employee" defined

"Employee" shall mean a person who has been continuously employed by the State for 3 full calendar months immediately preceding the 1st day of any given month (exclusive of legal holidays and allowable leave) and who works the regularly scheduled full-time hours of the employing agency, or at least 30 or more hours per week, or 130 hours per month (with allowable interruptions) throughout the year. "Employee" shall include all elected and appointed state officials.

18 Del. C. 1953, § 3201; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236; 72 Del. Laws, c. 94, § 42.;



§ 3202. Group life insurance

Subject to Chapter 31 of this title, the State may enter into a contract of group life insurance including accidental death and dismemberment coverage with an insurance company or companies authorized to transact business within this State, which insurance shall specifically cover state employees or any class or classes thereof.

18 Del. C. 1953, § 3202; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236.;



§ 3203. Life insurance premiums

The State may pay part of the premiums or charges for such group life insurance contract or contracts and may appropriate any money necessary to pay such premiums or charges, or portions thereof. Notwithstanding any other provision of the law, any contribution required of any employee toward the cost of such insurance may be deducted from the pay, salary or compensation of such employee. The expenditure of funds of the State for payment of part of the premiums shall be deemed to be a regular business expenditure and shall not be considered compensation paid to the employee so insured.

18 Del. C. 1953, § 3203; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236.;



§ 3204. Eligibility and waiver

Any contract of insurance procured pursuant to this chapter shall provide that each employee becoming eligible for insurance thereunder shall become insured, subject to any "actively at-work" requirement or requirements as to the health of the persons to be covered as specified in the insurance contract, at such time as the eligible employee submits an application for insurance and agrees to pay the applicable premium.

18 Del. C. 1953, § 3204; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 23, § 1.;



§ 3205. Amount of coverage

(a) The amount of group life insurance on the life of any employee shall be at least in the following amount: The employee's annual regular salary rounded to the next higher even thousand dollar subject to maxima established by the State Employee Benefits Committee. Contributions by the employee and the State to the cost of such insurance may be based on reasonable age classifications.

(b) The State Employee Benefits Committee shall meet at least annually to review the State's Group Life Insurance Plan and, when appropriate, adopt improvements thereto for the purpose of extending existing amounts or types, or both, of group life insurance coverage for state employees.

18 Del. C. 1953, § 3205; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236; 63 Del. Laws, c. 100, § 3; 65 Del. Laws, c. 399, § 1; 72 Del. Laws, c. 204, § 8.;



§ 3206. State Employee Benefits Committee

(a) After reviewing competitive group plans, the State Employee Benefits Committee established by § 9602 of Title 29 shall select a carrier deemed to offer the best plan to satisfy the interests of the State and of its employees in carrying out the intent of this chapter. Such contract shall be for a uniform term of at least 1 year, but may be continued automatically at the option of the State Employee Benefits Committee from term to term in accordance with recognized group life insurance practices.

(b) The State Employee Benefits Committee shall be empowered to adopt rules and regulations which it deems necessary for the administration of the State's Group Life Insurance Plan.

18 Del. C. 1953, § 3206; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236; 63 Del. Laws, c. 100, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 204, § 9.;



§ 3207. Legal agent of the State

The Director of the Office of Management and Budget shall be the legal agent for the State and shall be empowered to enter into the contract for group life insurance with any insurance carrier designated by the State Employee Benefits Committee.

18 Del. C. 1953, § 3207; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236; 69 Del. Laws, c. 64, § 80; 72 Del. Laws, c. 204, § 10; 75 Del. Laws, c. 88, § 20(4).;



§ 3208. Administration of chapter

The Director of the Office of Management and Budget may perform all acts necessary or proper for administration of the insurance coverage provided.

18 Del. C. 1953, § 3208; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236; 72 Del. Laws, c. 204, § 11; 75 Del. Laws, c. 88, § 20(4).;



§ 3209. Application of dividends

Dividends payable from group life insurance may be used to offset any contribution made by the State in the form of money or administrative costs, including the salaries of employees working full-time on the program and any other related expenses deemed appropriate by the State Employee Benefits Committee.

18 Del. C. 1953, § 3209; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236; 72 Del. Laws, c. 204, § 12.;



§ 3210. Group Life Insurance Fund

Dividends in excess of any deduction made by the State for its contributions may be used solely for the benefit of the subscribers to the group life insurance program, and shall be maintained in a special fund identified as the Group Life Insurance Fund, which Fund shall be administered by the State Employee Benefits Committee. Funds derived from such dividends shall be invested by the State Treasurer in accordance with guidelines established by the Cash Management Policy Board, with all income from such investments reverting to the Group Life Insurance Fund. Under no circumstances shall these funds become a part of the State General Fund, or any fund other than the Group Life Insurance Fund.

18 Del. C. 1953, § 3210; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236; 63 Del. Laws, c. 142, § 56; 72 Del. Laws, c. 204, § 13.;



§ 3211. Validity of contracts

This chapter shall not be construed to impair the validity of any contractive group life insurance plan for employees of the State which shall be in effect on July 9, 1971, but nothing herein contained shall permit duplicate coverage in any instance where the State would be a contributor to more than 1 plan.

18 Del. C. 1953, § 3211; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 236.;






CHAPTER 33. HEALTH INSURANCE CONTRACTS

§ 3301. Scope of chapter

This chapter shall not apply to or affect:

(1) Any policy of liability or workers' compensation insurance with or without supplementary expense coverage therein;

(2) Any group or blanket policy;

(3) Life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to health insurance as:

a. Provide additional benefits in case of death or dismemberment or loss of sight by accident or accidental means; or as

b. Operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract;

(4) Reinsurance.

18 Del. C. 1953, § 3301; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3302. Short title

This chapter may be cited as the "Uniform Health Policy Provisions Law."

18 Del. C. 1953, § 3302; 56 Del. Laws, c. 380, § 1.;



§ 3303. Scope, format of policy [For application of this section, see 79 Del. Laws, c. 99, § 19]

No policy of health insurance shall be delivered or issued for delivery to any person in this State unless it otherwise complies with this title and complies with the following:

(1) The entire money and other considerations therefor shall be expressed therein;

(2) The time when the insurance takes effect and terminates shall be expressed therein;

(3) It shall purport to insure only 1 person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family, who shall be deemed the policyholder, any 2 or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed 26 years and any other person dependent upon the policyholder;

(4) The style, arrangement and overall appearance of the policy shall give no undue prominence to any portion of the text, and every printed portion of the text of the policy and of any endorsements or attached papers shall be plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than 10 point with a lower case unspaced alphabet length not less than 120 point (the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions);

(5) The exceptions and reductions of indemnity shall be set forth in the policy and, other than those contained in §§ 3305-3326, inclusive, of this title, shall be printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "exceptions," or "exceptions and reductions," except that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies;

(6) Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and

(7) The policy shall contain no provision purporting to make any portion of the charter, rules, constitution or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the Commissioner.

(8) The policy shall contain no provision or nondisclosure clause prohibiting physicians or other health care providers from giving patients information regarding diagnoses, prognoses and treatment options.

18 Del. C. 1953, § 3303; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 537, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 99, § 1.;



§ 3304. Required provisions; captions; omissions; substitutions

(a) Except as provided in subsection (b) below, each such policy delivered or issued for delivery to any person in this State shall contain the provisions specified in §§ 3305-3316, inclusive, of this title, in the words in which the same appear; except, that the insurer may, at its option, substitute for 1 or more of such provisions corresponding provisions of different wording approved by the Commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. Each such provision shall be preceded individually by the applicable caption shown, or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Commissioner may approve.

(b) If any such provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the Commissioner, shall omit from such policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of a provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

18 Del. C. 1953, § 3304; 56 Del. Laws, c. 380, § 1.;



§ 3305. Entire contract; changes

There shall be a provision as follows:

"Entire Contract; Changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the company and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions."

18 Del. C. 1953, § 3305; 56 Del. Laws, c. 380, § 1.;



§ 3306. Time limit on certain defenses

(a) There shall be a provision as follows: "Time Limit on Certain Defenses:

(1) After 2 years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or deny a claim for loss incurred as disability (as defined in the policy) commencing after the expiration of such 2-year period.

(2) No claim for loss incurred as disability (as defined in the policy) commencing 2 years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy."

(b) The policy provision required by paragraph (1) of subsection (a) above shall not be so construed as to affect any legal avoidance of a policy or denial of a claim during such initial 2-year period, nor to limit the application of §§ 3318-3320 of this title in the event of misstatement with respect to age or occupation or other insurance.

(c) A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (1) until at least age 50, or (2) in the case of a policy issued after age 44, for at least 5 years from its date of issue, may contain in lieu of the foregoing the following provision (from which the clause in parentheses may be omitted at the insurer's option) under the caption "Incontestable": "After this policy has been in force for a period of 2 years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to any statements, other than fraudulent statements, contained in the application."

18 Del. C. 1953, § 3306; 56 Del. Laws, c. 380, § 1; 64 Del. Laws, c. 142, § 2.;



§ 3307. Grace period

There shall be a provision as follows:

"A grace period of.... (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision:

"Unless not less than five days prior to the premium due date the company has delivered to the insured or has mailed to his/her last address as shown by the records of the company written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."

18 Del. C. 1953, § 3307; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3308. Reinstatement

(a) There shall be a provision as follows:

"Reinstatement: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the company to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy, provided, however, that if the company or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the company or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the company has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and company shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed herein or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement."

(b) The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:

(1) Until at least age 50; or

(2) In the case of a policy issued after age 44, for at least 5 years from its date of issue.

18 Del. C. 1953, § 3308; 56 Del. Laws, c. 380, § 1.;



§ 3309. Notice of claim

(a) There shall be a provision as follows:

"Notice of Claim: Written notice of claim must be given to the company within twenty days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the company at............... (insert the location of such office as the company may designate for the purpose), or to any authorized agent of the company, with information sufficient to identify the insured, shall be deemed notice to the company."

(b) In a policy providing a loss-of-time benefit which may be payable for at least 2 years, an insurer may at its option insert the following between the first and second sentences of the above provision:

"Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he/she shall, at least once in every six months after having given notice of the claim, give to the company notice of continuance of the disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the company on account of such claim or any denial of liability in whole or in part by the company shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given."

18 Del. C. 1953, § 3309; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3310. Claim

There shall be a provision as follows:

"Claim Forms: The company, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made. The nonhospital claim form to be used under this provision is the Health Care Financing Administration Form-1500 or its successor. This form requirement shall not apply to medical payments made by the federal government, prescription drug claims, dental claims or claims using an electronic paperless submission process."

18 Del. C. 1953, § 3310; 56 Del. Laws, c. 380, § 1; 68 Del. Laws, c. 416, § 1.;



§ 3311. Proofs of loss

There shall be a provision as follows:

"Proofs of Loss: Written proof of loss must be furnished to the company at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety days after the termination of the period for which the company is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required."

18 Del. C. 1953, § 3311; 56 Del. Laws, c. 380, § 1.;



§ 3312. Time of payment of claims

There shall be a provision as follows:

"Time of Payment of Claims: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid . . . . . . . . . . . . (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof."

18 Del. C. 1953, § 3312; 56 Del. Laws, c. 380, § 1.;



§ 3313. Payment of claims

(a) There shall be a provision as follows:

"Payment of Claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the company, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured."

(b) The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

(1) "If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the company may pay such indemnity, up to an amount not exceeding $. . . . . . . . . . . . (insert an amount which shall not exceed $1,000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the company to be equitably entitled thereto. Any payment made by the company in good faith pursuant to this provision shall fully discharge the company to the extent of such payment."

(2) "Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical or surgical services may, at the company's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services, but it is not required that the service be rendered by a particular hospital or person."

(c) There shall be a provision as follows in contracts issued by an insurer, health service corporation or health maintenance organization:

"Payment of claims when coverage terminated during a period of hospitalization: If you are in the hospital when this policy nonrenews or terminates for any reason except nonpayment of premium, this policy shall continue coverage for that hospitalization at the same benefit level for a 10-day period from the date of termination."

(d) There shall be a provision as follows in contracts issued by an insurer, health service corporation or health maintenance organization:

"If this policy immediately succeeds prior coverage, and if you are in the hospital when this coverage becomes effective, benefits for that hospitalization will start at the end of 10 consecutive days of hospitalization under this policy at the level provided by this policy notwithstanding any preexisting conditions or other similar exclusions for the duration of the single continuing period of hospitalization."

The requirements of this subsection shall not apply to specified accident, specified disease, hospital indemnity, Medicare supplement, long-term care or other limited benefit health insurance policies.

18 Del. C. 1953, § 3313; 56 Del. Laws, c. 380, § 1; 68 Del. Laws, c. 323, § 1.;



§ 3314. Physical examination; autopsy

There shall be a provision as follows:

"Physical Examinations and Autopsy: The company at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."

18 Del. C. 1953, § 3314; 56 Del. Laws, c. 380, § 1.;



§ 3315. Legal actions

There shall be a provision as follows:

"Legal Actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished."

18 Del. C. 1953, § 3315; 56 Del. Laws, c. 380, § 1.;



§ 3316. Change of beneficiary

(a) There shall be a provision as follows:

"Change of Beneficiary: Unless the insured make an irrevocable designation of beneficiary, the right to change the beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."

(b) The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.

18 Del. C. 1953, § 3316; 56 Del. Laws, c. 380, § 1.;



§ 3317. Optional policy provisions

Except as provided in § 3304 of this title, no such policy delivered or issued for delivery to any person in this State shall contain provisions respecting the matters set forth in §§ 3318-3325, inclusive, of this title unless such provisions are in the words in which the same appear in the applicable section, except that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the Commissioner which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption or at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Commissioner may approve.

18 Del. C. 1953, § 3317; 56 Del. Laws, c. 380, § 1.;



§ 3318. Change of occupation

There may be a provision as follows:

"Change of Occupation: If the insured be injured or contract sickness after having changed his/her occupation to one classified by the company as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the company will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the company for such more hazardous occupation. If the insured changes his/her occupation to one classified by the company as less hazardous than that stated in this policy, the company, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the company prior to the occurrence of the loss for which the company is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued, but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the company in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."

18 Del. C. 1953, § 3318; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3319. Misstatement of age

There may be a provision as follows:

"Misstatement of Age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."

18 Del. C. 1953, § 3319; 56 Del. Laws, c. 380, § 1.;



§ 3320. Overinsurance; all coverages

(a) There may be a provision as follows:

"Overinsurance: If, with respect to a person covered under this policy, benefits for allowable expense incurred during a claim determination period under this policy together with benefits for allowable expense during such period under all other valid coverage (without giving effect to this provision or to any "overinsurance provision' applying to such other valid coverage), exceed the total of such person's allowable expense during such period, this company shall be liable only for such proportionate amount of the benefits for allowable expense under this policy during such period as:

(1) The total allowable expense during such period bears to

(2) The total amount of benefits payable during such period for such expense under this policy and all other valid coverage (without giving effect to this provision or to any "overinsurance provision' applying to such other valid coverage) less in both (1) and (2) any amount of benefits for allowable expense payable under other valid coverage which does not contain an "overinsurance provision.' In no event shall this provision operate to increase the amount of benefits for allowable expense payable under this policy with respect to a person covered under this policy above the amount which would have been paid in the absence of this provision. This company may pay benefits to any insurer providing other valid coverage in the event of overpayment by such insurer. Any such payment shall discharge the liability of this company as fully as if the payment had been made directly to the insured, his/her assignee or his/her beneficiary. In the event that this company pays benefits to the insured, his/her assignee or his/her beneficiary, in excess of the amount which would have been payable if the existence of other valid coverage had been disclosed, this company shall have a right of action against the insured, his/her assignee or his/her beneficiary, to recover the amount which would not have been paid had there been a disclosure of the existence of the other valid coverage. The amount of other valid coverage which is on a provision of service basis shall be computed as the amount the services rendered would have cost in the absence of such coverage.

For the purposes of this provision:

(1) "Allowable expense' means 110% of any necessary, reasonable and customary item of expense which is covered, in whole or in part, as a hospital, surgical, medical or major medical expense under this policy or under any other valid coverage.

(2) "Claim determination period' with respect to any covered person means the initial period of . . . (insert period of not less than 30 days) and each successive period of a like number of days, during which allowable expense covered under this policy is incurred on account of such person. The first such period begins on the date when the first such expense is incurred, and successive periods shall begin when such expense is incurred after expiration of a prior period.

or, in lieu thereof:

"Claim determination period' with respect to any covered person means each . . . (insert calendar or policy period of not less than a month) during which allowable expense covered under this policy is incurred on account of such person.

(3) "Overinsurance provision' means this provision and any other provision which may reduce an insurer's liability because of the existence of benefits under other valid coverage."

(b) The foregoing policy provisions may be inserted in all policies providing hospital, surgical, medical or major medical benefits. The insurer may make this provision applicable to either or both (1) other valid coverage with other insurers, and (2) other valid coverage with the same insurer. The insurer shall include in this provision a definition of "other valid coverage" approved as to form by the Commissioner. Such term may include hospital, surgical, medical or major medical benefits provided by group, blanket or franchise coverage, individual and family-type coverage, Blue Cross-Blue Shield coverage and other prepayment plans, group practice and individual practice plans, uninsured benefits provided by labor-management trusteed plans, or union welfare plans, or by employer or employee benefit organizations, benefits provided under governmental programs, workers' compensation insurance or any coverage required or provided by any other statute, and medical payments under automobile liability and personal liability policies. Other valid coverage shall not include payments made under third party liability coverage as a result of a determination of negligence, but an insurer may at its option include a subrogation clause in its policy. The insurer may require, as part of the proof of claim, the information necessary to administer this provision.

(c) If by application of any of the foregoing provisions the insurer effects a material reduction of benefits otherwise payable under the policy, the insurer shall refund to the insured any premium unearned on the policy by reason of such reduction of coverage subject to the insurer's right to provide in the policy that no such reduction of benefits or refund will be made unless the unearned premium to be so refunded amounts to $5 or such larger sum as the insurer may specify.

18 Del. C. 1953, § 3321; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3321. Relation of earnings to insurance

(a) There may be a provision as follows:

"After the loss-of-time benefit of this policy has been payable for 90 days, such benefit will be adjusted, as provided below, if the total amount of unadjusted loss-of-time benefits provided in all valid loss-of-time coverage upon the insured should exceed . . . % of the insured's earned income, provided, however, that if the information contained in the application discloses that the total amount of loss-of-time benefits under this policy and under all other valid loss-of-time coverage expected to be effective upon the insured in accordance with the application for this policy exceeded . . . % of the insured's earned income at the time of such application, such higher percentage will be used in place of . . . %. Such adjusted loss-of-time benefit under this policy for any month shall be only such proportion of the loss-of-time benefit otherwise payable under this policy as:

(1) The product of the insured's earned income and . . . % (or, if higher the alternative percentage described at the end of the first sentence of this provision)

bears to

(2) The total amount of loss-of-time benefits payable for such month under this policy and all other valid loss-of-time coverage on the insured (without giving effect to the "overinsurance provision' in this or any other coverage) less in both (1) and (2) any amount of loss-of-time benefits payable under other valid loss-of-time coverage which does not contain an "overinsurance provision.' In making such computation, all benefits and earnings shall be converted to a consistent (insert "weekly' if the loss-of-time benefit of this policy is payable weekly, "monthly' if such benefit is payable monthly, etc.) basis. If the numerator of the foregoing ratio is zero or is negative, no benefit shall be payable under this policy. In no event shall this provision (i) operate to reduce the total combined amount of loss-of-time benefits for such month payable under this policy and all other valid loss-of-time coverage below the lesser of $300 and the total combined amount of loss-of-time benefits determined without giving effect to any "overinsurance provision,' nor (ii) operate to increase the amount of benefits payable under this policy above the amount which would have been paid in the absence of this provision, nor (iii) take into account or operate to reduce any benefit other than the loss-of-time benefit.

For purposes of this provision:

(A) "Earned income', except where otherwise specified, means the greater of the monthly earnings of the insured at the time disability commences and his/her average monthly earnings for a period of two years immediately preceding the commencement of such disability and shall not include any investment income or any other income not derived from the insured's vocational activities.

(B) "Overinsurance provision' shall include this provision and any other provision with respect to any loss-of-time coverage which may have the effect of reducing an insurer's liability if the total amount of loss-of-time benefits under all coverage exceeds a stated relationship to the insured's earnings."

(b) The foregoing provision may be included only in a policy which provides a loss-of-time benefit which may be payable for at least 52 weeks, which is issued on the basis of selective underwriting of each individual application, and for which the application includes a question designed to elicit information necessary either to determine the ratio of the total loss-of-time benefits of the insured to the insured's earned income or to determine that such ratio does not exceed the percentage of earnings, not less than 60% selected by the insurer and inserted in lieu of the blank factor above. The insurer may require, as part of the proof of claim, the information necessary to administer this provision. If the application indicates that other loss-of-time coverage is to be discontinued, the amount of such other coverage shall be excluded in computing the alternative percentage in the first sentence of the overinsurance provision. The policy shall include a definition of "valid loss-of-time coverage," approved as to form by the Commissioner, which definition may include coverage provided by governmental agencies and by organizations subject to regulation by insurance law and by insurance authorities of this or any other state of the United States or of any other country or subdivision thereof, coverage provided for such insured pursuant to any disability benefits statute or any workers' compensation or employer's liability statute, benefits provided by labor-management trusteed plans or union welfare plans or by employer or employee benefit organizations, or by salary continuance or pension programs, and any other coverage the inclusion of which may be approved by the Commissioner.

(c) If by application of any of the foregoing provisions the insurer effects a material reduction of benefits otherwise payable under the policy, the insurer shall refund to the insured any premium unearned on the policy by reason of such reduction of coverage, subject to the insurer's right to provide in the policy that no such reduction of benefits or refund will be made unless the unearned premium to be so refunded amounts to $5 or such larger sum as the insurer may so specify.

18 Del. C. 1953, § 3322; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3322. Unpaid premiums

There may be a provision as follows:

"Unpaid Premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."

18 Del. C. 1953, § 3323; 56 Del. Laws, c. 380, § 1.;



§ 3323. Conformity with state statutes

There may be a provision as follows:

"Conformity with State Statutes: Any provision of this policy which, on its effective date is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes."

18 Del. C. 1953, § 3324; 56 Del. Laws, c. 380, § 1.;



§ 3324. Illegal occupation

There may be a provision as follows:

"Illegal Occupation: The company shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."

18 Del. C. 1953, § 3325; 56 Del. Laws, c. 380, § 1.;



§ 3325. Intoxicants and narcotics

There may be a provision as follows:

"Intoxicants and Narcotics: The company shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician."

18 Del. C. 1953, § 3326; 56 Del. Laws, c. 380, § 1.;



§ 3326. Renewability

Health insurance policies, other than accident insurance only policies, in which the insurer reserves the right to refuse renewal on an individual basis, shall provide in substance in a provision thereof or in an endorsement thereon or rider attached thereto that subject to the right to terminate the policy upon nonpayment of premium when due, such right to refuse renewal may not be exercised so as to take effect before the renewal date occurring on, or after and nearest, each policy anniversary (or in the case of lapse and reinstatement, at the renewal date occurring on, or after and nearest, each anniversary of the last reinstatement), and that any refusal of renewal shall be without prejudice to any claim originating while the policy is in force. (The parenthetic reference to lapse and reinstatement may be omitted at the insurer's option.)

18 Del. C. 1953, § 3327; 56 Del. Laws, c. 380, § 1.;



§ 3327. Order of certain provisions

The provisions which are the subject of §§ 3305-3326, inclusive, of this title, or any corresponding provisions which are used in lieu thereof in accordance with such sections shall be printed in the consecutive order of the provisions in such sections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided that the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

18 Del. C. 1953, § 3328; 56 Del. Laws, c. 380, § 1.;



§ 3328. Third party ownership

The word "insured," as used in this chapter, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits, and rights provided therein.

18 Del. C. 1953, § 3329; 56 Del. Laws, c. 380, § 1.;



§ 3329. Requirements of other jurisdictions

(a) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this State, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this chapter and which is prescribed or required by the law of the state or country under which the insurer is organized.

(b) Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

18 Del. C. 1953, § 3330; 56 Del. Laws, c. 380, § 1.;



§ 3330. Policies issued for delivery in another state

If any policy is issued by a domestic insurer for delivery to a person residing in another state, and if the insurance commissioner or corresponding public official of such other state has informed the Commissioner that any such policy is not subject to approval or disapproval by such official, the Commissioner may by ruling require that the policy meet the standards set forth in §§ 3303-3329, inclusive, of this title.

18 Del. C. 1953, § 3331; 56 Del. Laws, c. 380, § 1.;



§ 3331. Conforming to statute

(a) No policy provision which is not subject to this chapter shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this chapter.

(b) A policy delivered or issued for delivery to any person in this State in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When any provision in a policy subject to this chapter is in conflict with any provision of this chapter, the rights, duties, and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this chapter.

18 Del. C. 1953, § 3332; 56 Del. Laws, c. 380, § 1.;



§ 3332. Age limit

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force until the end of the period for which the premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

18 Del. C. 1953, § 3333; 56 Del. Laws, c. 380, § 1.;



§ 3333. Filing of rates

Each insurer issuing health insurance policies for delivery in this State shall, before use thereof, file with the Commissioner its premium rates and classification of risks pertaining to such policies. The insurer shall adhere to its rates and classifications as filed with the Commissioner. The insurer may change such filings from time to time as it deems proper. The filing of rates shall be made pursuant to and under the requirements of Chapter 25 of this title.

18 Del. C. 1953, § 3334; 56 Del. Laws, c. 380, § 1; 60 Del. Laws, c. 388, § 3.;



§ 3334. Franchise health insurance law

Health insurance on a franchise plan is hereby declared to be that form of health insurance issued to:

(1) Three or more employees of any corporation, copartnership, or individual employer or any governmental corporation, agency or department thereof; or

(2) Ten or more members, employees or employees of members of any trade or professional association or of a labor union or of any other association having had an active existence for at least 2 years where such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance;

where such persons with or without their dependents are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by such persons under an arrangement whereby the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association or union for its members, or by some designated person acting on behalf of such employer or association or union. The term "employees" as used herein may be deemed to include the officers, managers and employees and retired employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership.

18 Del. C. 1953, § 3335; 56 Del. Laws, c. 380, § 1.;



§ 3335. Newborn children

(a) All individual and group health insurance policies providing coverage on an expense-incurred basis, and individual and group service or indemnity-type contracts issued by a nonprofit corporation, which provide coverage for a family member of the insured or subscriber, shall, as to such family members' coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of the insured or subscriber from the moment of birth.

(b) The coverage for newly born children shall consist of coverage for injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities as well as routine care furnished any infant from the moment of birth.

(c) If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of the birth of a newly born child, and payment of the required premium or fees, must be furnished to the insurer or nonprofit service or indemnity corporation within 31 days after the date of birth in order to have the coverage continued beyond such 31 day period.

59 Del. Laws, c. 529, § 1.;



§ 3336. Midwife services reimbursement

(a) This section shall apply to every individual policy, contract or certificate issued thereunder, of health or sickness or accident insurance delivered or issued for delivery within the State which meets the requirements of subsection (d) of this section.

(b) This section shall apply to all such policies, contracts, certificates or programs issued, renewed, modified, altered, amended or reissued on or after September 9, 1988.

(c) This section shall apply to all private and public programs for health services and facilities reimbursement, including but not limited to any such reimbursement programs operated by the State.

(d) Whenever an insurance policy, contract or certificate or health services reimbursement program provides for reimbursement for any health care service which is within those areas of practice for which a midwife may be licensed pursuant to § 122 of Title 16 or pursuant to statute in the state where the service is delivered, or for the cost of birthing facilities, the insured or any other person covered by the policy, contract or certificate, or health services or facilities reimbursement program shall be entitled to reimbursement for such service or use of the facilities performed by a duly licensed certified nurse midwife practicing within those areas for which the certified nurse midwife is licensed in the state where the licensed certified nurse midwife is practicing. Whenever such service is performed by a licensed certified nurse midwife and reimbursed by a professional health services plan corporation, the licensed certified nurse midwife shall be granted such rights of participation, plan admission and registration as may be granted by the professional health services plan corporation, to a physician or osteopath performing such a service. When payment is made for health care services performed by a licensed certified nurse midwife, no payment or reimbursement shall be payable to a physician or osteopath for the services performed by the licensed certified nurse midwife.

(e) For the purposes of this section, "midwifery" shall only include those having the following qualifications:

(1) Age of 21 years or older;

(2) Licensed as a registered professional nurse in the State;

(3) Possesses a valid certification by the American College of Nurse Midwives;

(4) Submits a sworn statement that he/she has not been convicted of a felony; been professionally penalized or convicted of substance addiction; had a professional nursing license suspended or revoked in this or another state; been professionally penalized or convicted of fraud; is physically and mentally capable of engaging in the practice of midwifery; and

(5) Has formed an alliance which is defined as a relationship between a midwife and a physician(s) licensed to practice medicine or osteopathy in Delaware whereby medical consultation and referral, available on a 24-hour basis, is agreed upon in writing, signed by both parties, and filed with the Department of Health and Social Services.

66 Del. Laws, c. 331, § 1; 70 Del. Laws, c. 149, § 203.;



§ 3337. Lead poisoning screening reimbursement

All individual health insurance policies which are delivered or issued for delivery in this State by any health insurer, health service corporation, health maintenance organization or any health services and facilities reimbursement program operated by the State and which provide a benefit for outpatient services shall also provide a benefit for a baseline lead poisoning screening test for children at or around 12 months of age. Benefits shall also be provided for lead poisoning screening and diagnostic evaluations for children under the age of 6 years who are at high risk for lead poisoning in accordance with guidelines and criteria set forth by the Division of Public Health. Such testing shall be deemed to be a covered service, notwithstanding any policy exclusions for services which are part of or related to annual or routine examinations. Nothing in this section shall prevent the operation of such policy provisions as deductibles, coinsurance allowable charge limitations, coordination of benefits or provisions restricting coverage to services rendered by licensed, certified or carrier-approved providers or facilities. Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care or other limited health insurance policies.

This section shall apply to all policies, contracts, certificates or programs issued, renewed, modified, altered, amended or reissued on or after March 1, 1995.

69 Del. Laws, c. 310, § 2.;



§ 3338. Coverage of cancer monitoring test

(a) Every individual health, sickness or accident insurance policy, contract or certificate, which is delivered or issued for delivery in this State by any health insurer, health service corporation or health maintenance organization, and which provide benefits for outpatient services, shall provide to covered persons residing in this State a benefit for CA-125 monitoring of ovarian cancer subsequent to treatment. Such monitoring shall be deemed a covered service, notwithstanding any policy exclusions for services which are considered experimental or investigative; provided however, that nothing contained herein shall be deemed to provide coverage for routine screening.

(b) Nothing in this section shall prevent the operation of such policy provisions as deductibles, coinsurance, allowable charge limitations, coordination of benefits or provisions restricting coverage to services by licensed, certified or carrier-approved providers or facilities.

(c) This act shall apply to all policies, contracts or certificates which are issued, renewed, modified, altered, amended or reissued after September 1, 1994.

69 Del. Laws, c. 405, § 1.;

§ 3338A Equal reimbursement for oral and intravenous anticancer medication.

(a) Every individual policy or contract of health insurance, or certificate issued thereunder, which is delivered, issued for delivery, renewed, modified, altered, or amended in this State on or after January 1, 2013, and which provides medical, major medical, or similar comprehensive-type coverage, and provides coverage for prescription drugs, and which also provides coverage for anticancer medication, must provide coverage for a prescribed, orally administered anticancer medication used to kill or slow the growth of cancerous cells, and must apply the lower cost sharing of either:

(1) Anticancer medication under the prescription drug benefit; or

(2) Intravenous or injected anticancer medications.

For purposes of this section, the term "cost sharing" may include co-pays, coinsurance, and deductibles, as considered appropriate by the Commissioner.

(b) An insurer who provides coverage under this section and any participating entity through which the insurer offers health services may not:

(1) Vary the terms of the policy for the purpose of or with the effect of avoiding compliance with this section;

(2) Provide incentives, monetary or otherwise, to encourage a covered person to accept less than the minimum protections available under this section;

(3) Penalize in any way or reduce or limit the compensation of a healthcare practitioner for recommending or providing care to a covered person in accordance with this section;

(4) Provide incentives, monetary or otherwise, to a healthcare practitioner relating to the services provided pursuant to this section, intended to induce or have the effect of inducing the practitioner to provide care to a covered person in a manner inconsistent with this section; or

(5) Achieve compliance with this section by imposing an increase in cost sharing for an oral, intravenous, or injected anticancer medication covered under the policy on and following May 1, 2012.

(c) Nothing in this section may be interpreted to prohibit an insurer from requiring prior authorization for any anticancer treatment.

(d) Nothing in this section may be interpreted to require coverage for anticancer medication.

78 Del. Laws, c. 233, § 1.;



§ 3338A. Equal reimbursement for oral and intravenous anticancer medication

(a) Every individual policy or contract of health insurance, or certificate issued thereunder, which is delivered, issued for delivery, renewed, modified, altered, or amended in this State on or after January 1, 2013, and which provides medical, major medical, or similar comprehensive-type coverage, and provides coverage for prescription drugs, and which also provides coverage for anticancer medication, must provide coverage for a prescribed, orally administered anticancer medication used to kill or slow the growth of cancerous cells, and must apply the lower cost sharing of either:

(1) Anticancer medication under the prescription drug benefit; or

(2) Intravenous or injected anticancer medications.

For purposes of this section, the term "cost sharing" may include co-pays, coinsurance, and deductibles, as considered appropriate by the Commissioner.

(b) An insurer who provides coverage under this section and any participating entity through which the insurer offers health services may not:

(1) Vary the terms of the policy for the purpose of or with the effect of avoiding compliance with this section;

(2) Provide incentives, monetary or otherwise, to encourage a covered person to accept less than the minimum protections available under this section;

(3) Penalize in any way or reduce or limit the compensation of a healthcare practitioner for recommending or providing care to a covered person in accordance with this section;

(4) Provide incentives, monetary or otherwise, to a healthcare practitioner relating to the services provided pursuant to this section, intended to induce or have the effect of inducing the practitioner to provide care to a covered person in a manner inconsistent with this section; or

(5) Achieve compliance with this section by imposing an increase in cost sharing for an oral, intravenous, or injected anticancer medication covered under the policy on and following May 1, 2012.

(c) Nothing in this section may be interpreted to prohibit an insurer from requiring prior authorization for any anticancer treatment.

(d) Nothing in this section may be interpreted to require coverage for anticancer medication.

78 Del. Laws, c. 233, § 1.;



§ 3339. Refusal to contract

(a) An insurer shall not refuse to contract with or compensate for covered services a participating or contracting healthcare provider solely because that provider has in good faith communicated with 1 or more of the provider's current, former or prospective patients regarding the provisions, terms or requirements of the insurer's products or services as they relate to the needs of that provider's patients.

(b) An insurer that proposes to terminate or not renew a contract with a professional health care provider shall give a minimum of 60 days written notice thereof to the provider prior to the effective date of the termination of the contract. This notice shall include a statement of the provider's right to request a written explanation and to request an internal administrative review within 20 days. For purposes of this section, "provider" shall mean a health care professional licensed pursuant to Title 24.

(c) Upon the request of a provider who has received notice pursuant to subsection (b) of this section, an insurer shall provide written explanation by certified or registered mail of the reasons for the proposed termination or nonrenewal (unless such explanation has already been provided), and an opportunity for an internal administrative review of the decision to terminate. The provider's request for written explanation and administrative review must be made within 20 days after receipt of the insurer's notice of termination or nonrenewal. The insurer shall provide the written explanation and administrative review not less than 20 days after receipt of the provider's request for same.

(d) A provider who reasonably believes than an insurer's decision to terminate or not renew a contract was solely based on reasons prohibited pursuant to subsection (a) of this section may request that this concern be addressed in the written explanation and administrative review provided by the insurer. Upon request, such a provider shall submit to the insurer a list of the insurer's enrollees with whom the provider has communicated and upon whom the provider relies to support his/her belief and a statement of the nature of the information provided to each enrollee that is protected by this section.

(e) If an insurer collects and maintains professional profiling data and the written explanation provided pursuant to subsection (c) of this section states that the insurer used such data to evaluate the performance or practice of the provider, this data shall be provided to the provider and be discussed during the administrative review pursuant to subsection (c) of this section. Data provided by an insurer pursuant to this section shall be confidential and shall not be disclosed by a provider or an insurer to third parties without the consent of the other party, except such data may be disclosed to a party's attorney or as otherwise required by law.

(f) This section shall not apply to a decision by an insurer to terminate or renew a provider's contract because of breach of contract, loss of professional liability insurance, indictment or arrest or conviction for a felony or crime of moral turpitude, final internal disciplinary action (excluding judicial appeals) by a hospital, licensing board or other governmental agency that impairs the provider's ability to practice or clinical privileges, failure to meet the minimum requirements for participation in the insurer's plan, as previously disclosed to the provider, adjudication of fraud or in cases involving imminent harm to patient care.

(g) Nothing in this section shall be construed to prohibit an insurer from terminating or not renewing a provider's contract with or without cause for economic reasons or any other reason not prohibited by subsection (a) of this section, but a written explanation of the reasons for the proposed termination or nonrenewal must be provided pursuant to subsection (c) of this section.

(h) This section shall not be deemed to create a private cause of action as a result of an insurer's termination or nonrenewal of a provider's contract. This subsection shall not abrogate any cause of action or remedy to which a provider may have a right pursuant to contract.

(i) Any insurer who violates the provisions of this section may be subject to the administrative orders and penalties imposable for a violation of Chapter 23 of this title as specified in § 2308(a)(1) and (a)(2) of Title 18.

(j) Providers, insurers and their respective employees, agents, attorneys and other representatives who have acted in good faith while participating in the written explanation or administrative review provided pursuant to subsection (c) of this section, shall have immunity and shall not be held liable as a result of any such participation in a case alleging slander, libel, defamation or in any other private cause of action. Such persons shall be presumed to have acted in good faith in the absence of evidence of malice or willful misconduct.

70 Del. Laws, c. 537, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 370, § 1.;



§ 3340. Child abuse or neglect — Individual coverage

No individual policy or contract, or certificate issued thereunder, of health insurance which provides medical coverage for a child and which (1) covers a child who resides in this State, or (2) is delivered or issued for delivery within the State, shall limit medical insurance coverage for any child referred by the Division of Family Services or law enforcement agency for suspected child abuse or neglect, including requiring referral by a primary physician.

71 Del. Laws, c. 199, § 16.;



§ 3341. Newborns and mothers health protection

A carrier offering a health benefit plan shall comply with the provisions of 42 U.S.C. § 300gg-51 and any subsequent changes in federal law.

71 Del. Laws, c. 143, § 16.;



§ 3342. Obstetrical and gynecological coverage

(a) This section applies to every individual policy or contract of health insurance, or certificate issued thereunder, which is delivered or issued for delivery in this State that requires an insured, participant, policyholder, subscriber, or beneficiary to designate a participating primary care provider.

(b) Any such policy or contract shall permit each female enrolled insured, participant, policyholder, subscriber or beneficiary to designate a participating, in-network, obstetrician-gynecologist as the enrollee's primary care provider if: (i) the obstetrician-gynecologist meets the standards established by the insurance plan for primary care providers; (ii) the obstetrician-gynecologist requests that the insurer makes the obstetrician-gynecologist available for designation as a primary care provider; (iii) the obstetrician-gynecologist agrees to accept the payment terms applicable under the plan to primary care providers for services other than obstetrician-gynecological services; and (iv) the obstetrician-gynecologist agrees to abide by all other terms and conditions applicable to primary care physicians under the plan generally.

(c) If a female enrolled insured, participant, policyholder, subscriber or beneficiary has designated a primary care provider who is not an obstetrician-gynecologist, then the policy or contract shall not require as a condition to the coverage of the services of a participating in-network obstetrician-gynecologist that a female enrollee first obtain a referral from another primary care physician, and shall permit the female enrolled insured, participant, policyholder, subscriber or beneficiary to have direct access to the health care services of an in-network obstetrician-gynecologist participating in the plan, within the benefits provided under that plan. In such cases the obstetrician-gynecologist shall consult with the primary care physician with respect to the care given and any follow-up care, and the plan may require a visit to the primary care physician, if necessary, before the patient may be directed to another specialty provider, or for inpatient hospitalization or outpatient surgical procedures.

(d) For purposes of this section, "health care services" means the full scope of medically necessary services provided by the participating obstetrician-gynecologist within the benefits provided under that plan.

(e) This section shall not be construed to require an individual obstetrician-gynecologist to accept primary care physician status if the obstetrician-gynecologist does not wish to be designated as a primary care physician, nor to interfere with the credentialing and other selection criteria usually applied by a health benefit plan with respect to other physicians within its network.

(f) Any such policy or contract may not impose a copayment, coinsurance requirement, or deductible for directly accessed obstetric and gynecologic services as required in this section, unless such additional cost sharing is imposed for access to health care practitioners for other types of health care services.

(g) If a policy or contract limits an insured's access to a network of participating providers for other health care services, then it may limit access for obstetric and gynecologic services, but the policy or contract shall include in all its provider networks sufficient numbers of obstetrician-gynecologists to accommodate the direct access needs of their female enrollees.

(h) Each such policy or contract shall provide notice to female enrolled participants, policyholders, subscribers and beneficiaries regarding the coverage required by this chapter. The notice shall be in writing, printed in type not less than 8-point, and prominently positioned in any literature or correspondence, including benefit handbooks and enrollment materials. Policies or contracts shall include an explanation of any voluntary process of preauthorization of services available to female enrollees and obstetrician-gynecologists. The enrollee handbook explanation shall include information regarding any limitation to direct access, including, but not limited to, a closed network of providers, or any limitation on access to an obstetrician-gynecologist based on a female's choice of primary care provider.

71 Del. Laws, c. 178, § 1.;



§ 3343. Insurance coverage for serious mental illness

(a) Definitions. — For the purposes of this section, the following words and phrases shall have the following meanings:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, carrier includes an insurance company, health service corporation, health maintenance organization and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers or settles claims in connection with health benefit plans.

(2) "Health benefit plan" means any hospital or medical policy or certificate, major medical expense insurance, health service corporation subscriber contract or health maintenance organization subscriber contract. Health benefit plan does not include accident-only, credit, dental, vision, Medicaid plans, long-term care or disability income insurance, coverage issued as a supplement to liability insurance, worker's compensation or similar insurance or automobile medical payment insurance.

"Health benefit plan" shall not include policies or certificates of specified disease, hospital confinement indemnity or limited benefit health insurance, provided that the carrier offering such policies or certificates complies with the following:

a. The carrier files on or before March 1 of each year a certification with the Commissioner that contains the statement and information described in subparagraph b. of this paragraph.

b. The certification required in subparagraph a. of this paragraph shall contain the following:

1. A statement from the carrier certifying that policies or certificates described in this paragraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance.

2. A summary description of each policy or certificate described in this paragraph, including the average annual premium rates (or range of premium rates in cases where premiums vary by age, gender or other factors) charged for such policies and certificates in this State.

c. In the case of a policy or certificate that is described in this paragraph and that is offered for the first time in this State on or after January 1, 1999, the carrier files with the Commissioner the information and statement required in subparagraph b. of this paragraph at least 30 days prior to the date such a policy or certificate is issued or delivered in this State.

(3) "Serious mental illness" means any of the following biologically based mental illnesses: schizophrenia, bipolar disorder, obsessive-compulsive disorder, major depressive disorder, panic disorder, anorexia nervosa, bulimia nervosa, schizo affective disorder and delusional disorder. The diagnostic criteria set out in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders shall be utilized to determine whether a beneficiary of a health benefit plan is suffering from a serious mental illness.

(b) Coverage of serious mental illnesses and drug and alcohol dependencies. — Carriers shall provide coverage for serious mental illnesses and drug and alcohol dependencies in all health benefit plans delivered or issued for delivery in this State. Subject to subsections (a) and (c) through (h) of this section, no carrier may issue for delivery, or deliver, in this State any health benefit plan containing terms that place a greater financial burden on an insured for covered services provided in the diagnosis and treatment of a serious mental illness and drug and alcohol dependency than for covered services provided in the diagnosis and treatment of any other illness or disease covered by the health benefit plan. By way of example, such terms include deductibles, co-pays, monetary limits, co-insurance factors, limits in the numbers of visits, limits in the length of inpatient stays, durational limits or limits in the coverage of prescription medicines.

(c) Eligibility for coverage. — A health benefit plan may condition coverage of services provided in the diagnosis and treatment of a serious mental illness and drug and alcohol dependency on the further requirements that the service(s):

(1) Must be rendered by a mental health professional licensed or certified by the State Board of Licensing including, but not limited to, psychologists, psychiatrists, social workers and other such mental health professionals, or a drug and alcohol counselor who has been certified by the Delaware Certified Alcohol and Drug Counselors Certification Board or in a mental health facility licensed by the State or in a treatment facility approved by the Department of Health and Social Services or the Bureau of Alcoholism and Drug Abuse as set forth in Chapter 22 of Title 16 or substantially similar licensing entities in other states;

(2) Must be medically necessary; and

(3) Must be covered services subject to any administrative requirements of the health benefit plan.

A health benefit plan may further condition coverage of services provided in the diagnosis and treatment of a serious mental illness and drug and alcohol dependency in the same manner and to the same extent as coverage for all other illnesses and diseases is conditioned. Such conditions may include, by way of example, and not by way of limitation, precertification and referral requirements.

(d) Benefit management. — A carrier may, directly or by contract with another qualified entity, manage the benefit prescribed by subsection (b) of this section in order to limit coverage of services provided in the diagnosis and treatment of a serious mental illness and drug and alcohol dependency to those services that are deemed medically necessary. The management of benefits for serious mental illnesses and drug and alcohol dependencies may be by methods used for the management of benefits provided for other medical conditions, or may be by management methods unique to mental health benefits. Such may include, by way of example and not limitation; pre-admission screening, prior authorization of services, utilization review and the development and monitoring of treatment plans.

This section shall not be interpreted to require a carrier to employ the same benefit management procedures for serious mental illnesses and drug and alcohol dependencies that are employed for the management of other illnesses or diseases covered by the health benefit plan or to require parity or equivalence in the rate, or dollar value of, claims denied.

(e) Exclusions. — This section shall not apply to plans or policies not within the definition of health benefit plan, as set out in subsection (a)(2) of this section.

(f) Out of network services. — Where a health benefit plan provides benefits for the diagnosis and treatment of serious mental illnesses and drug and alcohol dependencies within a network of providers and where a beneficiary of the health benefit plan obtains services consisting of diagnosis and treatment of a serious mental illness and drug and alcohol dependency outside of the network of providers, this section shall not apply. The health benefit plan may contain terms and conditions applicable to out of network services without reference to this section.

(g) Nothing in this section shall be construed to limit or reduce any benefit, entitlement, or coverage conferred by § 3366 of this title including, but not limited to, provider and service eligibility.

71 Del. Laws, c. 275, § 1; 73 Del. Laws, c. 199, §§ 1-4, 11; 74 Del. Laws, c. 157, § 1; 78 Del. Laws, c. 398, § 2.;



§ 3344. Insurance coverage for diabetes

(a) Every individual or group hospital service corporation contract, individual or group medical service corporation contract, individual or group health service corporation contract, individual health insurance policy, group health insurance policy and contract for health care services that provides hospital services, outpatient services or medical expense benefits, provides coverage for prescription drugs; and is delivered, issued, executed or renewed in this State pursuant to Title 18 or is approved for issuance or renewal in this State by the Insurance Commissioner shall provide benefits to any subscriber or other person covered thereunder for expenses incurred for the following equipment and supplies for the treatment of diabetes, if recommended in writing or prescribed by a physician: insulin pumps, blood glucose meters and strips, urine testing strips, insulin, syringes, and pharmacological agents for controlling blood sugar.

(b) The benefits required by this section shall be provided to the same extent as for any other sickness under the contract.

(c) This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

(d) The Insurance Commissioner may promulgate and periodically update a list of additional diabetes equipment and related supplies that are medically necessary for the treatment of diabetes and for which benefits shall be provided according to the provisions of this section.

(e) This section shall apply to all contracts and policies issued, renewed, modified, altered, amended or reissued 90 days and thereafter from the date of enactment.

(f) Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement long-term care, disability income or other limited benefit health insurance policies.

72 Del. Laws, c. 376, § 2.;



§ 3345. Annual pap smear coverage reimbursement

All individual health insurance policies which are delivered or issued for delivery in this State by any health insurer, health service corporation, health maintenance organization or any health services and facilities reimbursement program operated by the State and which provide a benefit for outpatient services shall also provide a benefit for an annual benefit for 1 cervical cancer screening, known as a "pap smear," for all females aged 18 and over.

This section shall apply to all policies, contracts, certificates or programs issued, renewed, modified, altered, amended or reissued on or after January 1, 2001.

72 Del. Laws, c. 408, § 1; 73 Del. Laws, c. 61, § 1.;



§ 3346. Colorectal cancer screening

(a) Every individual health, sickness or accident insurance policy contract or certificate which is delivered or issued for delivery in this State by any health insurer, health service corporation or health maintenance organization shall provide coverage for colorectal cancer screening under any such policy, contract or plan delivered, issued for delivery, or renewed in this State on or after January 1, 2001. The terms "health, sickness or accident insurance policy contract or certificate" shall not include, unless specifically provided in the policy, the following types of insurance or combination thereof: accident only, fixed or hospital confinement indemnity, limited benefit, credit, vision, specified disease, Medicare supplement, Champus supplement, long-term care, disability income workers compensation or automobile medical payment.

(b) Colorectal cancer screening covered by this section shall include:

(1) For persons 50 years of age or older screening with an annual fecal occult blood test, flexible sigmoidoscopy or colonoscopy, or in appropriate circumstances radiologic imaging or other screening modalities, shall be provided as determined by the Secretary of Health and Social Services of this State after consideration of recommendations of the Delaware Cancer Consortium and the most recently published recommendations established by the American College of Gastroenterology, the American Cancer Society, the United States Preventive Task Force Services, for the ages, family histories and frequencies referenced in such recommendations and deemed appropriate by the attending physician.

(2) For persons who are deemed at high risk for colon cancer because of:

a. Family history of familial adenomatous polyposis;

b. Family history of hereditary nonpolyposis colon cancer;

c. Chronic inflammatory bowel disease;

d. Family history of breast, ovarian, endometrial or colon cancer or polyps; or

e. A background, ethnicity or lifestyle such that the health care provider treating the participant or beneficiary believes that person is at elevated risk;

screening with an annual fecal occult blood test, flexible sigmoidoscopy or colonoscopy, or in appropriate circumstances radiologic imaging or other screening modalities, shall be provided as determined by the Secretary of Health and Social Services of this State after consideration of recommendations of the Delaware Cancer Consortium and the most recently published recommendations established by the American College of Gastroenterology, the American Cancer Society, the United States Preventive Task Force Services for the ages, family histories and frequencies referenced in such recommendations and deemed appropriate by the attending physician.

(3) For all persons covered pursuant to paragraph (b)(1) or (b)(2) of this section, colorectal cancer screening shall include the use of anesthetic agents, including general anesthesia, in connection with colonoscopies and endoscopies performed in accordance with generally-accepted standards of medical practice and all applicable patient safety laws and regulations, if the use of such anesthetic agents is medically necessary in the judgment of the treating physician.

72 Del. Laws, c. 416, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 338, §§ 1, 2; 76 Del. Laws, c. 406, § 1.;



§ 3347. Required coverage for reconstructive surgery following mastectomies

(a) All individual health insurance policies, contracts or certificates that are delivered or issued for delivery in this State by any health insurer, health service corporation or managed care organization which provide medical and surgical benefits with respect to a mastectomy shall provide, in a case of an insured, participant, policyholder, subscriber, and beneficiary who is receiving benefits in connection with such mastectomy, in a manner determined in consultation with the attending physician and the patient, coverage for:

(1) All stages of reconstruction of the breast on which the mastectomy has been performed;

(2) Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(3) Prostheses and physical complications of mastectomy, including lymphedemas.

Such coverage may be subject to annual deductibles and coinsurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan of coverage. Written notice of the availability of such coverage shall be delivered to the insured, participant, policyholder, subscriber and beneficiary upon enrollment and annually thereafter.

(b) All individual health benefit plans shall provide notice to each insured, participant, policyholder, subscriber and beneficiary under such plan regarding the coverage required by this section in accordance herewith. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan and shall be transmitted:

(1) In the next mailing made by the plan to the insured, participant, policyholder, subscriber and beneficiary;

(2) As part of any yearly informational packet sent to the insured, participant, policyholder, subscriber and beneficiary; or

(3) Not later than June 30, 2001, whichever is earliest.

(c) An individual health benefit plan may not deny to a patient eligibility or continued eligibility to enroll or to renew coverage under the terms of the plan solely for the purpose of avoiding the requirements of this section, and may not penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, or induce such provider to provide care to an individual insured, participant, policyholder, subscriber and beneficiary in a manner inconsistent with this section.

(d) Nothing in this section shall be construed to prevent a health benefit plan from negotiating the level and type of reimbursement with a provider for care provided in accordance with this section.

73 Del. Laws, c. 89, § 2.;



§ 3348. Referrals

(a) This section applies to every policy or contract of health insurance which is delivered or issued for delivery in this State, including each policy or contract issued by a health service corporation, and which designates network physicians or providers or preferred physicians or providers (hereinafter referred to collectively as "network providers"). In such circumstances, the non-network provider may not balance bill the insured.

(b) All individual and group health insurance policies shall provide that if medically necessary covered services are not available through network providers, or the network providers are not available within a reasonable period of time, the insurer, on the request of a network provider, within a reasonable period, shall allow referral to a non-network physician or provider and shall reimburse the non-network physician or provider at a previously agreed-upon or negotiated rate. In such circumstances, the non-network physician or provider may not balance bill the insured. Such a referral shall not be refused by the insurer absent a decision by a physician in the same or a similar specialty as the physician to whom a referral is sought that the referral is not reasonably related to the provision of medically necessary services.

(c) All individual and group health insurance policies which do not allow insureds to have direct access to health care specialists shall establish and implement a procedure by which insureds can obtain a standing referral to a health care specialist.

(d) The procedure established under subsection (c) of this section:

(1) Shall provide for a standing referral to a specialist if the insured's network provider determines that the insured needs continuing care from the specialist; and

(2) May require the insurer's approval of an initial treatment plan designed by the specialist containing (i) a limit on the number of visits to the specialist, (ii) a time limit on the duration of the referral, and (iii) mandatory updates on the insured's condition. Such approval shall not be withheld absent a decision by a qualified physician that the treatment sought in the treatment plan is not reasonably related to the appropriate treatment of the insured's condition.

Within the treatment period referred to in paragraph (d)(2) of this section, the specialist shall be permitted to treat the insured without a further referral from the insured's network provider and may authorize such further referrals, procedures, tests and other medical services as the individual's network provider would otherwise be permitted to provide or authorize, provided that such further referrals, procedures, tests and other medical services are part of treating the patient for the condition for which the patient was referred to the specialist. Referrals, procedures, tests, and other medical services referred to in this subsection shall be provided by network providers unless such services are not available through network providers, or the network providers are not available within a reasonable period of time. If services are not available through network providers, or the network providers are not available within a reasonable period of time, the out-of-network provider shall be reimbursed at an agreed-upon or negotiated rate. In such circumstances, the non-network provider may not balance bill the insured.

(e) Nothing in this section shall prevent the operation of policy provisions involving deductibles or copayments.

73 Del. Laws, c. 96, § 5; 73 Del. Laws, c. 315, §§ 1, 7.;



§ 3349. Emergency care

(a) This section applies to every policy or contract of health insurance, including each policy or contract issued by a health service corporation, which is delivered or issued for delivery in this State, and which designates network physicians or providers or preferred physicians or providers (hereinafter referred to collectively as "network providers"). However, this section applies only to conditions for which coverage is provided by those policies or contracts.

(b) All individual and group health insurance policies shall provide that persons covered under those policies will be insured for emergency care services performed by nonnetwork providers at an agreed-upon or negotiated rate, regardless of whether the physician or provider furnishing the services has a contractual or other arrangement with the insurer to provide items or services to persons covered under the policies. In the event that the provider of emergency services and the insurer cannot agree upon the appropriate rate, the provider shall be entitled to those charges and rates allowed by the Insurance Commissioner or the Commissioner's designee following an arbitration of the dispute. The Insurance Commissioner shall adopt regulations concerning the arbitration of such disputes.

(c) Prior to a determination by the Insurance Commissioner (or the Commissioner's designee) of those charges and rates allowed by the providers of emergency services pursuant to subsection (b) of this section, the insurer will pay directly to the non-network emergency care provider the highest allowable charge for each emergency care service allowed by the insurer for any other network or non-network emergency care provider during the full 12-month period immediately prior to the date of each emergency care service performed by the non-network provider. The Insurance Commissioner is authorized to adopt regulations concerning the provisions of this subsection (c).

(d) Plans described in subsections (a) and (b) of this section shall cover:

(1) Any medical screening examination or other evaluation medically required to determine whether an emergency medical condition exists;

(2) Necessary emergency care services, including treatment and stabilization of an emergency medical condition; and

(3) Services originated in a hospital emergency facility or comparable facility following treatment or stabilization of an emergency medical condition as approved by the insurer with respect to services performed by non-network providers, provided that the insurer is required to approve or disapprove coverage of poststabilization care as requested by a treating physician or provider within the time appropriate to the circumstances relating to the delivery of services and the condition of the patient, but in no case to exceed 1 hour from the time of the request.

(e) Nothing in this section shall prevent the operation of policy provisions involving deductibles or copayments. As used in this section "emergency medical condition" means a medical or behavioral condition the onset of which is sudden, that manifests itself by symptoms of sufficient severity, including, but not limited to, severe pain, that a prudent layperson, possessing an average knowledge of medicine and health, could reasonably expect the absence of immediate medical attention to result in:

(1) Placing the health of the person afflicted with such condition in serious jeopardy, or in the case of a behavioral condition, placing the health of such person or others in serious jeopardy;

(2) Serious impairment to such person's bodily functions;

(3) Serious impairment or dysfunction of any bodily organ or part of such person; or

(4) Serious disfigurement of such person.

(f) This section shall not apply to services provided by a volunteer fire department recognized as such by the State Fire Prevention Commission.

(g) The Insurance Commissioner shall establish a schedule of fees for arbitration. The nonprevailing party at arbitration shall reimburse the Commissioner for the expenses related to the arbitration process. Funds paid to the Insurance Commissioner under this subsection shall be placed in the arbitration fund and shall be used exclusively for the payment of appointed arbitrators. The Insurance Commissioner may, in the Commissioner's discretion, impose a schedule of maximum fees that can be charged by an arbitrator for a given type of arbitration.

73 Del. Laws, c. 96, § 6; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 315, §§ 2, 11; 78 Del. Laws, c. 111, § 1.;



§ 3350. Prescription medication

(a) This section applies to every policy or contract of health insurance, including each policy or contract issued by a health service corporation, which is delivered or issued for delivery in this State and which provides coverage for outpatient prescription drugs.

(b) Every policy or contract of health insurance described in subsection (a) of this section shall provide coverage for any outpatient drug prescribed to treat a covered person for a covered chronic, disabling or life-threatening illness if the drug:

(1) Has been approved by the Food and Drug Administration for at least 1 indication; and

(2) Is recognized for treatment of the indication for which the drug is prescribed in:

a. A prescription drug reference compendium approved by the Insurance Commissioner for purposes of this section; or

b. Substantially accepted peer reviewed medical literature.

(c) Coverage of a drug required by this section shall include coverage of medically necessary services associated with administration of the drug.

(d) This section does not require coverage for:

(1) Medication that may be obtained without a physician's prescription;

(2) Experimental drugs not otherwise approved for the proposed use or indication by the Food and Drug Administration; or

(3) Any disease, condition, service or treatment that is excluded from coverage under the policy.

(e) Nothing in this section shall prevent the operation of policy provisions involving deductibles, coinsurance, allowable charge limitations, maximum dollar policy limitations or coordination of benefits.

73 Del. Laws, c. 96, § 7; 73 Del. Laws, c. 315, § 4.;



§ 3351. Clinical trials

(a) This section applies to every policy or contract of health insurance, including each policy or contract issued by a health service corporation, which is delivered or issued for delivery in this State.

(b) Definitions. —

(1) "Routine patient care costs," as used in this section, include all items and services that are otherwise generally available to a qualified individual that are provided in the clinical trial except:

a. The investigational items or service itself;

b. Items and services provided solely to satisfy data collection and analysis needs and that are not used in the direct clinical management of the patients; and

c. Items and services customarily provided by the research sponsors free of charge for any enrollee in the trial.

(2) "Clinical trials," for purposes of this section, include clinical trials that are approved or funded by use of the following entities:

a. One of the National Institutes of Health (NIH);

b. An NIH cooperative group or center which is a formal network of facilities that collaborate on research projects and have an established NIH-approval peer review program operating within the group, including, but not limited to, the NCI Clinical Cooperative Group and the NCI Community Clinical Oncology Program;

c. The federal Departments of Veterans' Affairs or Defense;

d. An institutional review board of an institution in this State that has a multiple project assurance contract approval by the Office of Protection for the Research Risks of the NIH; and

e. A qualified research entity that meets the criteria for NIH Center Support grant eligibility.

(3) Any clinical trial receiving coverage for routine costs under this section must meet the following requirements:

a. The subject or purpose of the trial must be the evaluation of an item or service that falls within the covered benefits of the policy and is not specifically excluded from coverage.

b. The trial must not be designed exclusively to test toxicity or disease pathophysiology.

c. The trial must have therapeutic intent.

d. Trials of therapeutic interventions must enroll patients with diagnosed disease.

e. The principal purpose of the trial is to test whether the intervention potentially improves the participant's health outcomes.

f. The trial is well supported by available scientific and medical information or it is intended to clarify or establish the health outcomes of interventions already in common clinical use.

g. The trial does not unjustifiably duplicate existing studies.

h. The trial is in compliance with federal regulations relating to the protection of human subjects.

(c) Every policy described in subsection (a) of this section, including each policy or contract issued by a health service corporation, shall provide coverage for routine patient care costs as defined in paragraph (b)(1) of this section for covered persons engaging in clinical trials for treatment of life threatening diseases. Nothing in this section, however, independently requires coverage for expense of such clinical trials which are otherwise not covered under the policy or contract.

73 Del. Laws, c. 315, § 9.;



§ 3352. Newborn and infant hearing screening; coverage and reimbursement

(a) Any individual health insurance policy which is delivered, issued for delivery, renewed, extended, or modified in this State by any health care insurer and which provides coverage for a child shall be deemed to provide coverage for hearing loss screening tests of newborns and infants provided by a hospital before discharge.

(b) The amount of reimbursement for newborn or infant hearing screening provided under such a policy shall be consistent with reimbursement of other medical expenses under the policy, including the imposition of co-payment, coinsurance, deductible, or any dollar limit or other cost-sharing provisions otherwise applicable under the policy.

75 Del. Laws, c. 116, § 2.;



§ 3353. Use of social security numbers on insurance cards

(a) As used in this section, "insurance card" means a card that a person or entity provides to an individual so that the individual may present the card to establish the eligibility of the individual or the individual's dependents to receive health, dental, optical, or accident insurance benefits, prescription drug benefits, or benefits under a managed care plan or a plan provided by a health maintenance organization, a health services plan corporation, or a similar entity.

(b) No person or entity which provides an insurance card shall use an individual's social security number as the identification number on that insurance card.

75 Del. Laws, c. 179, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3354. Supplemental coverage for children of insureds [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Definitions. — As used in this section:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(2) "Covered person" means a person who claims to be entitled to receive benefits from a carrier.

(3) "Dependent" means a covered person's child by blood or by law who is less than 26 years of age.

(b) If a carrier's contract with a subscriber provides coverage for a covered person's dependent under which coverage of the dependent terminates at a specific age before the dependent's twenty-sixth birthday, the contract must nevertheless provide coverage to the dependent after that specific age until the dependent's twenty-sixth birthday.

(c) Subsection (b) of this section may not be construed to require:

(1) Coverage for services provided to a dependent prior to the effective date of this section;

(2) That an employer pay all or part of the cost of coverage for a dependent as provided pursuant to this section; or

(3) Coverage for services rendered prior to a dependent's election pursuant to subsection (e) of this section and payment of premium required under subsection (g) of this section.

(d) A dependent covered by a covered person's contract, where coverage under the contract's language would terminate at a specific age before the dependent's twenty-sixth birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's twenty-sixth birthday. The election must be made:

(1) Within 30 days prior to the termination of coverage at the specific age provided in the contract's language;

(2) Within 30 days after meeting the requirements for dependent status as set forth in subsection (a) of this section, when coverage for the dependent under the contract's language had previously terminated; or

(3) During an open enrollment period, as provided pursuant to the contract, if the dependent meets the requirements for dependent status as set forth in subsection (a) of this section during the open enrollment period.

Coverage for a dependent who makes a written election for coverage may not be conditioned upon or discriminate on the basis of lack of evidence of insurability.

(e) Notwithstanding the time limitations imposed by subsection (d) of this section, for 12 months after the effective date of this section, a dependent who qualifies for dependent status as set forth in subsection (a) of this section, but whose coverage as a dependent under a covered person's contract terminated under the terms of the contract prior to the effective date of this section, may make a written election to reinstate coverage under that contract as a dependent pursuant to this section.

(f) Coverage for a dependent who makes a written election for coverage pursuant to subsection (d) of this section consists of coverage which is identical to the coverage that would have been provided to that dependent had that dependent not been terminated from the contract due to the dependent's age.

(g) A covered person's contract may require payment of a premium by the covered person or dependent, subject to any approvals required by Delaware law, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection (d) of this section. The payment may not exceed 102% of the applicable portion of the premium previously paid for that dependent's coverage under the contract prior to the termination of coverage at the specific age provided in the contract.

(h) The applicable portion of the premium previously paid for a dependent's coverage under subsection (g) of this section is determined pursuant to regulations promulgated by the Department of Insurance, based upon the difference between the contract's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier which provides a substantially similar result and is considered appropriate by the Department of Insurance.

(i) Coverage for a dependent provided pursuant to this section must be provided until the earlier of the following:

(1) The dependent is no longer a dependent as defined in subsection (a) of this section;

(2) The date on which coverage ceases under the contract by reason of a failure to make a timely payment of any premium required under the contract by the covered person or dependent for coverage provided pursuant to this section. The payment of any premium is considered to be timely if made within 30 days after the due date or within a longer period as provided for by the contract; or

(3) The date upon which the employer under whose contract coverage is provided to a dependent ceases to provide coverage to the covered person.

(j) Prominent notice regarding coverage for a dependent as provided pursuant to this section must be provided to a covered person by the carrier:

(1) In the certificate of coverage prepared for covered persons by the carrier on or about the date of commencement of coverage; and

(2) Upon each renewal, but at least once annually; and

(3) Within 30 days following the effective date of this section.

75 Del. Laws, c. 419, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 159, § 1; 79 Del. Laws, c. 99, §§ 2, 3.;



§ 3355. Phenylketonuria (PKU) and other inherited metabolic diseases

(a) Definitions. — In this section the following words shall have the meanings indicated:

(1) "Inherited metabolic diseases" shall mean diseases caused by an inherited abnormality of biochemistry. The words "inherited metabolic diseases" shall also include any diseases for which the State screens newborn babies.

(2)a. "Low protein modified formula or food product" means a formula or food product that is:

1. Specially formulated to have less than 1 gram of protein per serving; and

2. Intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease.

b. "Low protein modified food product" does not include a natural food that is naturally low in protein.

(3) "Medical formula or food" means a formula or food that is:

a. Intended for the dietary treatment of an inherited metabolic disease for which nutritional requirements and restrictions have been established by medical research; and

b. Formulated to be consumed or administrated enterally under the direction of a physician.

(b) Application of this section. — The provisions of this section shall apply to any health insurance contract that:

(1) Provides coverage for a family member of the insured;

(2) Is delivered or issued for delivery in the State.

(c) A health insurance contract shall, under the family member coverage, include coverage for medical formulas and foods and low protein modified formulas and modified food products for the treatment of inherited metabolic diseases, if such medical formulas and foods or low protein modified formulas and food products are:

(1) Prescribed as medically necessary for the therapeutic treatment of inherited metabolic diseases, and

(2) Administered under the direction of a physician.

76 Del. Laws, c. 176, § 1.;



§ 3356. Required coverage for scalp hair prosthesis

(a) Every individual health insurance policy, contract or certificate that is delivered or issued for delivery in this State by any health insurer, health service corporation or managed care organization which provide for medical or hospital expenses and also provide coverage for other prostheses, shall provide coverage for expenses for a scalp hair prosthesis worn for hair loss suffered as a result of alopecia areata, resulting from an autoimmune disease. Such coverage shall be subject to the same limitations and guidelines as other prostheses, provided that such coverage for alopecia areata shall not exceed $500 per year.

(b) For purposes of this section:

(1) "Prostheses" means artificial appliances used to replace lost natural structures. Prostheses include, but are not limited to, artificial arms, legs, breasts, or glass eyes.

(2) "Scalp hair prosthesis" means an artificial substitute for scalp hair that is made specifically for a specific individual.

(c) Such coverage may be subject to annual deductibles and co-insurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan of coverage. Written notice of the availability of such coverage shall be delivered to the insured, participant, policyholder, subscriber and beneficiary upon enrollment and annually thereafter.

(d) All group and blanket health benefit plans shall provide notice to each insured, participant, policyholder, subscriber and beneficiary under such plan regarding the coverage required by this section in accordance herewith. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan and shall be transmitted as part of any yearly informational packet sent to the insured, participant, policyholder, subscriber and beneficiary.

76 Del. Laws, c. 314, § 1.;



§ 3357. Hearing aid coverage

(a) For purposes of this section, the term "hearing aid" means any nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, but excluding batteries, cords, and other assistive listening devices such as FM systems.

(b) Every individual health insurance contract, including each policy or contract issued by a health service corporation, which is delivered, issued for delivery, or renewed in this State on or after January 1, 2009, shall provide coverage of up to $1000 per individual hearing aid, per ear, every 3 years, for children less than 24 years of age, covered as a dependent by the policy holder.

(c) The insured may choose a hearing aid exceeding $1,000 and pay the difference in cost above the amount of coverage required by this section. Reimbursement shall be provided according to the respective principles and policies of the insurer. The insurer may require the policyholder to provide a prescription or show proof through other suitable documentation of the need for a hearing aid and nothing contained in this section shall preclude the insurer from conducting managed care, medical necessity, or utilization review or prevent the operation of such policy provisions as deductibles, coinsurance, allowable charge limitations, coordination of benefits or provisions restricting coverage to services by licensed, certified or carrier-approved providers or facilities.

(d) This section does not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified diseased indemnity;

(8) Sickness or bodily injury or death by accident, or both; and

(9) Other limited benefit policies.

76 Del. Laws, c. 244, § 1.;



§ 3358. Dental services for children with a severe disability

(a) Definitions. — As used in this section:

(1) "Child with a severe disability" means a person under the age of 21 who, due to a significant mental or physical condition, illness, or disease, is likely to require specialized treatment or supports to secure effective access to dental care. The written certification of a child's treating physician, advance practice nurse, or licensed psychologist shall be sufficient to qualify a person as a "child with a severe disability."

(2) "Dental services" means the full range of diagnostic and treatment services within the scope of benefits available under the health insurance contract or policy.

(b) Application of section. — This section applies to every individual health insurance contract, including each policy or contract issued by a health service corporation, which is delivered, issued for delivery, or renewed in this State which provides coverage for dental services for a child.

(c) Payment authorization. — Every contract or policy described in subsection (b) of this section shall authorize payment to a licensed practitioner for dental services to a child with a severe disability irrespective of lack of contractual or network status. Unless otherwise negotiated with the practitioner in advance, such payment shall be in an amount at least equal to the insurer's reasonable and customary compensation for the same or similar services in the same geographical area. A nonnetwork practitioner accepting payment under this section may not balance bill the insured.

(d) Preservation of contract limits. — Nothing in this section shall prevent the application of contract or policy provisions involving deductibles, coinsurance, maximum dollar limitations or coordination of benefits, provided that such limits shall be applied using in-network standards.

(e) Waiver. — The Commissioner may establish, by regulation, standards authorizing the issuance of a waiver to an insurer from application of this section. At a minimum, such waiver standards shall only permit a time-limited, renewable waiver upon submission of clear and convincing documentation of the numerical and geographical availability of in-network practitioners willing and able to effectively treat a child with a severe disability.

77 Del. Laws, c. 54, § 1.;



§ 3359. Health insurance; pharmacies; electronic reimbursement

(a) This section shall apply to:

(1) Insurers and nonprofit health service plans that provide, directly or through a pharmacy benefit manager, coverage for prescription drugs under health insurance policies or contracts that are issued or delivered in this State; and

(2) Health maintenance organizations that provide, directly or through a pharmacy benefit manager, coverage for prescription drugs under contracts that are issued or delivered in this State.

(b) If an entity subject to this section requires a pharmacy to submit a request for payment electronically, then the pharmacy or its designated agent may choose to be reimbursed electronically, and in that event the entity shall electronically reimburse such pharmacy and shall provide the appropriate payment data electronically, provided that the electing pharmacy agrees to, and can accept claims details for the payments electronically and provide accurate electronic funds transfer information to the entity making payments.

(c) An entity subject to this section may not impose on a pharmacy a processing fee for the electronic reimbursement or for providing payment data electronically.

(d) Subsequent to January 6, 2010, any pharmacy that requires electronic reimbursement under this section shall allow an entity 45 days to become compliant herewith from the date of the pharmacy's initial request to commence electronic reimbursement between the parties.

77 Del. Laws, c. 116, § 1.;



§ 3360. Screening of infants and toddlers for developmental delays

(a) Definitions. — As used in this section:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(2) "Developmental screening" shall mean any developmental screening tool favorably mentioned by the American Academy of Pediatrics Committee on Children with Disabilities in its position paper on "Developmental Surveillance and Screening of Infants and Young Children," or any program judged by the Department of Health and Social Services to be an equivalent program.

(b) This section shall apply to any health insurance contract that provides coverage for a family member of the insured and is delivered by a carrier or issued by a carrier for delivery in the State.

(c) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Specified disease indemnity; or

(7) Sickness or bodily injury or death by accident, or both.

(d) Every health insurance policy covered by this section shall entitle children covered by the policy to receive developmental screenings at ages 9 months, 18 months, and 30 months.

77 Del. Laws, c. 207, § 1.;



§ 3361. Limitations on preexisting condition limitations for minor children

(a) No individual health insurance policy, contract or certificate that is delivered or issued for delivery in this State by any health insurer, health service corporation or managed care organization which provides for hospital or medical expenses shall deny coverage to a child under the age of 19 because of a preexisting condition.

(b) Each policy shall be either guaranteed issue, without exclusion for preexisting conditions, or offered during an open enrollment period the first month of every calendar year.

78 Del. Laws, c. 141, § 1.;



§ 3362. Reimbursement for orthotic and prosthetic services

(a) Definitions. — For purposes of this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding System (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and any other similar devices, as determined Secretary of the Department of Health and Social Services, commonly carried in stock by a pharmacy, department store, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but also the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility, locomotion, or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device through periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications, capable of weight bearing. "Prosthesis" means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation, congenital deformities, or abscesses. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours, and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device through periodic evaluation.

(b) Every individual health insurance contract, plan, or policy which is delivered, issued for delivery, or renewed in this State on or after January 1, 2012, and which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, shall provide reimbursement for orthotic and prosthetic devices at least equal to federal reimbursements rates provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395k, 1395l, and 1395m and 42 C.F.R. §§ 414.202, 414.210, 414.228, and 410.100, as applicable to this section.

(c) A health insurance contract, plan, or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor, and orthotic or prosthetic services are rendered by a provider, who is licensed by the State to provide orthotics and prosthetics.

(g) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident or both; or

(9) Other limited benefit policies.

78 Del. Laws, c. 171, § 1.;



§ 3363. Recommended immunizations

(a) This section applies to any health carrier providing coverage under an individual or group health benefit plan.

(1) This section does not apply to grandfathered plan coverage.

(2) For purposes of this section, "grandfathered plan coverage" means coverage provided by a health carrier in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

(b) A health carrier shall provide coverage for the following items and services. A health carrier shall not impose any costs, such as a copayment, coinsurance or deductible with respect to the following items and services:

(1) Except as otherwise provided in this section, evidence-based items or services that have in effect a rating of A or B in the recommendations of the United States Preventive Services Task Force with respect to the individual involved;

(2) Immunizations for routine use in children, adolescents and adults that have in effect a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention with respect to the individual involved. For purposes of this paragraph, a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention is considered in effect after it has been adopted by the Director of the Centers for Disease Control and Prevention, and a recommendation is considered to be for routine use if it is listed on the Immunization Schedules of the Centers for Disease Control and Prevention;

(3) With respect to infants, children and adolescents, evidence-informed preventive care, and screenings provided for in comprehensive guidelines supported by the Health Resources and Services Administration; and

(4) With respect to women, to the extent not described in paragraph (b)(1) of this section, evidence-informed preventive care and screenings provided for in comprehensive guidelines supported by the Health Resources and Services Administration.

(c) A health carrier is not required to provide coverage for any items or services specified in any recommendation or guideline described in subsection (b) of this section after the recommendation or guideline is no longer described in subsection (b) of this section.

(d) Other provisions of state or federal law may apply in connection with a health carrier's ceasing to provide coverage for any such items or services including § 2715(d)(4) of the Public Health Service Act [42 U.S.C. § 300gg-15(d)(4)], which requires a health carrier to give 60 days advance notice to a covered person before any material modification will become effective.

(e) For purposes of subsection (b) of this section and for purpose of any other provision of law, the United States Preventive Services Task Force recommendations regarding breast cancer screening, mammography and prevention issued in or around November 2009 are not considered to be current.

(f) A health carrier shall at least annually at the beginning of each new plan year or policy year, whichever is applicable, revise the preventive services covered under its health benefit plans pursuant to this section consistent with the recommendations of the United States Preventive Services Task Force, the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention and the guidelines with respect to infants, children, adolescents and women evidence-based preventive care and screenings provided for in comprehensive guidelines supported by the Health Resources and Services Administration in effect at the time.

(g) A health carrier may impose cost-sharing requirements with respect to an office visit if an item or service described in this section is billed separately or is tracked as individual encounter data separately from the office visit.

(h) A health carrier shall not impose cost-sharing requirements with respect to an office visit if an item or service described in this section is not billed separately or is not tracked as individual encounter data separately from the office visit and the primary purpose of the office visit is the delivery of the item or service.

(i) A health carrier may impose cost-sharing requirements with respect to an office visit if an item or service described in this section is not billed separately or is not tracked as individual encounter data separately from the office visit and the primary purpose of the office visit is not the delivery of the item or service.

(j) Nothing in this section requires a health carrier that has a network of providers to provide benefits for items and services described herein that are delivered by an out-of-network provider.

(k) Nothing in this section precludes a health carrier that has a network of providers from imposing cost-sharing requirements for items or services described herein that are delivered by an out-of-network provider.

(l) Nothing in this section prohibits a health carrier from using reasonable medical management techniques to determine the frequency, method, treatment or setting for an item or service described herein to the extent not specified in the recommendation or guideline.

(m) Nothing in this section prohibits a health carrier from providing coverage for items and services in addition to those recommended by the United States Preventive Services Task Force or the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, or provided by guidelines supported by the Health Resources and Services Administration, or from denying coverage for items and services that are not recommended by that task force or that advisory committee, or under those guidelines. A health carrier may impose cost-sharing requirements for a treatment not described in this section even if the treatment results from an item or service described herein.

78 Del. Laws, c. 194, § 1.;



§ 3364. Specialty tier prescription coverage

(a) Unless otherwise specifically provided, the definitions herein apply throughout this section.

(1) "Class of drugs" means a group of medications having similar actions designed to treat a particular disease process.

(2) "Coinsurance" means a cost-sharing amount set as a percentage of the total cost of the drug.

(3) "Commissioner" means the Insurance Commissioner of this State.

(4) "Copayment" means a cost-sharing amount set as a dollar value.

(5) "Nonpreferred drug" means a specialty drug formulary classification for certain specialty drugs deemed nonpreferred and therefore subject to limits on eligibility for coverage or to higher cost-sharing amounts than preferred specialty drugs.

(6) "Preferred drug" means a specialty drug formulary classification for certain specialty drugs deemed preferred and therefore not subject to limits on eligibility for coverage or not subject to higher cost-sharing amounts than nonpreferred specialty drugs.

(7) "Specialty drug" means a prescription drug that:

a. Is prescribed for a person with:

1. A complex or chronic medical condition, defined as a physical, behavioral, or developmental condition that may have no known cure and/or is progressive and/or can be debilitating or fatal if left untreated or under-treated, such as multiple sclerosis, hepatitis C, and rheumatoid arthritis; or

2. A rare medical condition, defined as any disease or condition that affects fewer than 200,000 persons in the United States, or about 1 in 1,500 people, such as cystic fibrosis, hemophilia, and multiple myeloma; and

b. The total monthly cost of the prescription is $600 or more; and

c. The drug is not stocked at a majority of retail pharmacies; and

d. The drug has 1 or more of the following characteristics:

1. It is an oral, injectable, or infusible drug product.

2. It has unique storage or shipment requirements, such as refrigeration.

3. Patients receiving the drug require education and support beyond traditional dispensing activities.

(8) "Specialty drug formulary" means a specialty drug benefit design that distinguishes for purposes of eligibility for coverage or for cost sharing between preferred drugs and nonpreferred drugs.

(9) "Specialty drug tier" means a tier of cost sharing designed for specialty drugs that imposes a cost-sharing obligation for specialty drugs that exceeds the amount for nonspecialty drugs and such a cost-sharing amount is based on a coinsurance.

(b) A health plan that provides coverage for prescription drugs and utilizes a specialty drug tier shall ensure that any required copayment or coinsurance applicable to specialty drugs on a specialty tier does not exceed $150 per month for each specialty drug up to a 30-day supply of any single drug.

(c) A health plan that provides coverage for prescription drugs and utilizes a specialty drug formulary shall implement an exceptions process that allows enrollees to request an exception to the formulary. Under such an exception, a nonformulary specialty drug could be deemed covered under the formulary if the prescribing physician determines that the formulary drug for treatment of the same condition either would not be as effective for the individual, or would have adverse effects for the individual, or both. In the event an enrollee is denied an exception, such denial shall be considered an adverse event and will be subject to the health plan internal review process set forth in § 332 of this title and the state external review process set forth in § 6416 of this title.

(d) A health plan that provides coverage for prescription drugs shall be prohibited from placing all drugs in a given class of drugs on a specialty tier.

(e) Nothing in this section shall be construed to require a health plan to:

(1) Provide coverage for any additional drugs not otherwise required by law;

(2) Implement specific utilization management techniques, such as prior authorization or step therapy; or

(3) Cease utilization of tiered cost-sharing structures, including those strategies used to incent use of preventive services, disease management, and low-cost treatment options.

(f) Nothing in this section shall be construed to require a pharmacist to substitute a drug without the consent of the prescribing physician.

(g) Nothing contained in any other provision of Delaware law or regulation shall preclude a health plan or other entity subject to this chapter from requiring specialty drugs to be obtained through a designated pharmacy or other source of such drugs.

79 Del. Laws, c. 133, § 1.;



§ 3365. School-based health centers

(a) For purposes of this section, a school-based health center (SBHC) is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under insurance contracts delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 1.;



§ 3366. Autism spectrum disorders coverage

(a) All individual health benefit plans as defined in § 3343(a)(2) of this title shall provide coverage for the screening and diagnosis of autism spectrum disorders and the treatment of autism spectrum disorders in individuals less than 21 years of age. To the extent that the diagnosis of autism spectrum disorders and the treatment of autism spectrum disorders are not already covered by a health benefit plan, coverage under this section shall be included in health benefit plans that are delivered, issued, executed or renewed in this State pursuant to this title after December 11, 2012. No insurer shall terminate coverage or refuse to deliver, execute, issue, amend, adjust, or renew coverage to an individual solely because the individual or a family member is diagnosed with 1 of the autism spectrum disorders or has received treatment for autism spectrum disorders. Coverage under this section shall not be denied on the basis that the treatment is habilitative or nonrestorative in nature.

(b) Coverage for applied behavior analysis services under this section by an insurer shall be subject to a maximum benefit of $36,000 per 12-month period per person, but shall not be subject to any limits on the number of visits an individual may make to an autism services provider or that a provider may make to an individual regardless of the locations in which services are provided. After December 31, 2012, the Insurance Commissioner shall, on or before April 1 of each calendar year, publish in the Delaware Register of Regulations an adjustment to the maximum benefit equal to the change in the United States Department of Labor Consumer Price Index for all Urban Consumers (CPI-U) in the preceding year and the published adjusted maximum benefit shall be applicable to all health insurance policies issued or renewed thereafter. Payments made by an insurer on behalf of a covered individual for treatment unrelated to applied behavior analysis shall not be applied toward any maximum benefit established under this subsection.

(c) The coverage required under this section shall not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the health benefit plan, except as otherwise provided in subsection (b) of this section.

(d) This section shall not be construed as limiting benefits that are otherwise available to an individual or family member under their health benefit plan.

(e) As used in this section:

(1) "Applied behavior analysis" means the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationship between environment and behavior.

(2) "Autism services provider" means any person, entity, or group authorized by this section that provides treatment of autism spectrum disorders. This includes licensed physicians, psychologists or their assistants, psychiatrists, speech therapists or their aides, occupational therapists or their aides, physical therapists or their assistants, practitioners with the national certification of board-certified behavior analyst or those working under their supervision, licensed professional counselors of mental health, licensed clinical social workers, advanced practice nurses, or any person, entity, or group meeting the standards set by the Department of Health and Social Services as authorized by subsection (f) of this section.

(3) "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM), including Autistic Disorder, Asperger's Disorder and Pervasive Developmental Disorder Not Otherwise Specified, as such may be amended hereafter from time to time.

(4) "Behavioral health treatment" means professional counseling, guidance services or treatment programs, including applied behavior analysis, that are necessary to develop, maintain, or restore, to the maximum extent practicable, the functioning of an individual. This definition also applies to treatment or counseling to improve social skills and function.

(5) "Medically necessary" means reasonably expected to do the following:

a. Prevent the onset of an illness, condition, injury, or disability;

b. Reduce or ameliorate the physical, mental, or developmental effects of an illness, condition, injury, or disability; or

c. Assist to achieve or maintain maximum functional capacity in performing daily activities, taking into account both the functional capacity of the individual and the functional capacities that are appropriate for individuals of the same age.

(6) "Pharmacy care" means medications prescribed by a licensed practitioner and any health-related services deemed medically necessary to determine the need or effectiveness of the medications.

(7) "Psychiatric care" means direct or consultative services provided by a psychiatrist licensed in the state in which the psychiatrist practices.

(8) "Psychological care" means direct or consultative services provided by a psychologist licensed in the state in which the psychologist practices or by a psychological assistant acting under the supervision of a psychologist.

(9) "Screening and diagnosis of autism spectrum disorders" means medically necessary assessments, evaluations, or tests to diagnose whether an individual has or is at risk for 1 of the autism spectrum disorders.

(10) "Therapeutic care" means services provided by speech, occupational, or physical therapists or an aide or assistant under their supervision.

(11) "Treatment for autism spectrum disorders" shall include the following care prescribed or ordered for an individual diagnosed with 1 of the autism spectrum disorders by a licensed physician or licensed psychologist who determines the care to be medically necessary:

a. Behavioral health treatment;

b. Pharmacy care;

c. Psychiatric care;

d. Psychological care;

e. Therapeutic care;

f. Items and equipment necessary to provide, receive, or advance in the above-listed services, including those necessary for applied behavioral analysis; and

g. Any care for individuals with autism spectrum disorders that is determined by the Secretary of the Department of Health and Social Services, based upon their review of best practices and/or evidence-based research, to be medically necessary. The Secretary shall inform the Insurance Commissioner of such determination, and upon receiving notice the Insurance Commissioner shall issue a bulletin stating that any such care, treatment, intervention, service, or item that was not previously covered shall be included in any health benefit plan delivered, executed, issued, amended, adjusted, or renewed on or after 120 days following the date of such bulletin.

(f) The Department of Health and Social Services shall promulgate regulations establishing standards for certifying qualified autism services providers by June 11, 2013, If an autism services provider meets recognized national certification as a board-certified behavior analyst, such autism services provider shall be deemed to have met the standards to be established under this section, to provide applied behavioral analysis services. Once the regulations are promulgated, payment for the treatment of autism spectrum disorders covered under this section shall only be required to be made to autism services providers who meet the standards.

(g) Except for inpatient services, if an individual is receiving treatment for autism spectrum disorders, an insurer will have the right to request a review of that treatment not more than once every 12 months unless the insurer and the licensed physician or licensed psychologist agree that a more frequent review is necessary. The cost of obtaining any review shall be borne by the insurer.

(h) This section shall not be construed as affecting any obligation to provide services to an individual under an individualized family service plan (IFSP); an individualized education program (IEP); an individual plan for employment (IPE); a 504 plan; or an individualized service plan, including an essential lifestyle plan (ELP).

(i) The Insurance Commissioner may promulgate rules and regulations as may be necessary or appropriate to implement and administer this section, except for subsection (f) of this section.

78 Del. Laws, c. 398, § 1.;



§ 3367. Payment for emergency medical services

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any individual health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 1.;



§ 3368. No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a)(1) Except as provided in subsection (b) of this section, a health insurance issuer offering group or individual health insurance coverage may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a health insurance issuer offering group or individual health insurance coverage may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a health insurance issuer offering group or individual health insurance coverage from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a health insurance issuer offering group or individual health insurance coverage from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to policy years beginning prior to January 1, 2014, a health insurance issuer offering group or individual health insurance coverage may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a policy year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a policy year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For policy years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, an issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 4.;






CHAPTER 34. MEDICARE SUPPLEMENT INSURANCE MINIMUM STANDARDS

§ 3401. Definitions

(a) "Applicant" means:

(1) In the case of an individual Medicare supplement policy, the person who seeks to contract for insurance benefits; and

(2) In the case of a group Medicare supplement policy, the proposed certificate holder.

(b) "Certificate" means, for the purposes of this chapter, any certificate delivered or issued for delivery in this State under a group Medicare supplement policy.

(c) "Certificate Form" means the form on which the certificate is delivered or issued for delivery by the issuer.

(d) "Issuer" includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations and any other entity delivering or issuing for delivery in this State Medicare supplement policies or certificates.

(e) "Medicare" means the "Health Insurance for the Aged Act," Title XVIII of the Social Security Amendments of 1965 [42 U.S.C. § 1395 et seq.], as then constituted or later amended.

(f) "Medicare supplement policy" means a group or individual policy of accident and sickness insurance or a subscriber contract of hospital and medical service associations or health maintenance organizations, other than a policy issued pursuant to a contract under § 1876 of the Federal Social Security Act (42 U.S.C. § 1395mm), or an issued policy under a demonstration project specified in the 42 U.S.C. § 1395(g)(1), which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare.

(g) "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.

63 Del. Laws, c. 262, § 2; 67 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 237, § 1; 70 Del. Laws, c. 156, § 1.;



§ 3402. Applicability; scope

(a) Except as otherwise specifically provided in this title, this chapter shall apply to:

(1) All Medicare supplement policies delivered or issued for delivery in this State on or after May 13, 1992; and

(2) All certificates issued under group Medicare supplement policies, which certificates have been delivered or issued for delivery in this State.

(b) This chapter shall not apply to a policy of 1 or more employers or labor organizations, or of the trustees of a fund established by 1 or more employers or labor organizations, or combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(c) Except as otherwise provided in § 3405(d) of this title, the provisions of this chapter are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons which policies are not marketed or held to be Medicare supplement policies or benefit plans.

67 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 237, § 1; 70 Del. Laws, c. 156, §§ 2, 3.;



§ 3403. Standards for policy provisions and authority to promulgate regulations

(a) No Medicare supplement policy or certificate in force in this State shall contain benefits that duplicate benefits provided by Medicare.

(b) Notwithstanding any other provision of law of this State, a Medicare supplement policy or certificate shall not exclude or limit benefits for loss incurred more than 6 months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define preexisting condition more restrictively than a condition for which medical advice was given or treatment recommended by or received from a physician within 6 months before the effective date of coverage.

(c) The Commissioner shall adopt reasonable regulations to establish specific standards for policy provisions of Medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with applicable laws of this State. No requirement of the Insurance Code relating to minimum required policy benefits, other than the minimum standards contained in this chapter, shall apply to Medicare supplement policies and certificates. The standards may cover, but not be limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage;

(4) Probationary periods;

(5) Benefit limitations, exceptions and reductions;

(6) Elimination periods;

(7) Requirements for replacement;

(8) Recurrent conditions; and

(9) Definitions of terms.

(d) The Commissioner shall adopt reasonable regulations to establish minimum standards for benefits, claims payment, marketing practices and compensation arrangements and reporting practices, for Medicare supplement policies and certificates.

(e) The Commissioner may adopt from time to time, such reasonable regulations as are necessary to conform Medicare supplement policies and certificates to the requirements of federal law and regulations promulgated thereunder, including but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

(2) Establishing a uniform methodology for calculating and reporting loss ratios;

(3) Assuring public access to policies, premiums and loss ratio information of issuers of Medicare supplement insurance;

(4) Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases;

(5) Establishing a policy for holding public hearings prior to approval of premium increases; and

(6) Establishing standards for Medicare select policies and certificates.

(f) The Commissioner may adopt reasonable regulations that specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the Commissioner, are unjust, unfair or unfairly discriminatory to any person insured or proposed to be insured under a Medicare supplement policy or certificate.

63 Del. Laws, c. 262, § 2; 67 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 237, § 1.;



§ 3404. Loss ratio standards

Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The Commissioner shall issue reasonable regulations to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

63 Del. Laws, c. 262, § 2; 67 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 237, § 1.;



§ 3405. Disclosure standards

(a) In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy or certificate shall be delivered in this State unless an outline of coverage is delivered to the applicant at the time application is made.

(b) The Commissioner shall prescribe the format and content of the outline of coverage required by subsection (a). For purposes of this section, "format" means style, arrangements and overall appearance, including such items as the size, color and prominence of type and arrangement of text and captions. Such outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums; and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age;

(3) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c) The Commissioner may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare. Except in the case of direct response insurance policies, the Commissioner may require by regulation that the information brochure be provided to any prospective insureds eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the Commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective insureds eligible for Medicare, but in no event later than the time of policy delivery.

(d) The Commissioner may adopt regulations for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not Medicare supplement coverages, for all accident and sickness insurance policies sold to persons eligible for Medicare, other than:

(1) Medicare supplement policies;

(2) Disability income policies;

(3) [Repealed.]

(4) [Repealed.]

(e) The Commissioner may adopt reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts or certificates by persons eligible for Medicare.

63 Del. Laws, c. 262, § 2; 67 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 237, § 1; 70 Del. Laws, c. 156, § 4.;



§ 3406. Notice of free examination

Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid directly to the applicant by the issuer in a timely manner.

63 Del. Laws, c. 262, § 2; 67 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 237, § 1.;



§ 3407. Filing requirements for advertising

Every issuer of Medicare supplement insurance policies or certificates in this State shall provide a copy of any Medicare supplement advertisement intended for use in this State whether through written, radio or television medium to the Commissioner of Insurance of this State for review or approval by the Commissioner to the extent it may be required under state law.

67 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 237, § 1.;



§ 3408. Administrative procedures

Regulations adopted pursuant to this chapter shall be subject to the provisions of 29 Del. C. Chapter 101.

68 Del. Laws, c. 237, § 1.;



§ 3409. Penalties

In addition to any other applicable penalties for violations of the Insurance Code, the Commissioner may require issuers violating any provision of this chapter or regulations promulgated pursuant to this chapter to cease marketing any Medicare supplement policy or certificate in this State which is related directly or indirectly to a violation or may require such issuer to take such actions as are necessary to comply with the provisions of this chapter, or both.

67 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 237, § 1; 76 Del. Laws, c. 354, §§ 1, 2.;



§ 3410. Coverage for persons eligible for Medicare due to disability

(a) Each Medicare supplement policy or applicable certificate that an issuer currently, or at any time hereafter, makes available in this State shall be made available to any applicant under the age of 65 who is eligible for Medicare due to a disability, including, without limitation, end-stage renal disease, provided that the applicant submits his or her application during the first 6 months immediately following such applicant's enrollment in Part B of Medicare or by January 15, 2014, whichever is later. The issuance or effectiveness of any Medicare supplement policy pursuant to this section shall not be conditioned on, nor shall the price of the policy be discriminatory based upon, the medical or health status or receipt of health care by the applicant; and no insurer shall perform individual medical underwriting on any applicant in connection with the issuance of a policy pursuant to this section.

(b) Premium rates for Medicare supplement policies and certificates issued pursuant to this section may differ between persons who qualify for Medicare who are 65 years of age or older and those who qualify for Medicare by reason of disability or end-stage renal disease and who are younger than 65 years of age. For those Medicare supplement policies and certificates that are issued to persons who are younger than 65 years of age and who qualify for Medicare by reason of disability or end-stage renal disease, insurers shall establish 2 separate rating pools for such persons, 1 pool specifically for end-stage renal disease and a separate pool for all other disabilities. For purposes of this section, any differences in premium rates shall be pursuant to rate schedules that are based on sound actuarial principles and shall be reasonable in relation to the benefits provided.

(c) Medicare supplement policies issued pursuant to this section shall be separately underwritten from other Medicare supplement policies, and risks assumed by issuers pursuant to subsection (a) of this section shall not be subsidized by purchasers of Medicare supplement policies that were not issued pursuant to subsection (a) of this section.

79 Del. Laws, c. 101, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 35. GROUP AND BLANKET HEALTH INSURANCE

Subchapter I Group Health Insurance

§ 3501. Group policies must meet group requirements

Except as provided in § 3509 of this title, no policy of group health insurance shall be delivered in this State unless it conforms to one of the descriptions contained in §§ 3502-3508 of this title.

66 Del. Laws, c. 175, § 1.;



§ 3502. Employee groups

A policy may be issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:

(1) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof. The policy may provide that the term "employees" shall include the employees of 1 or more subsidiary corporations, and the employees, individual proprietors and partners of 1 or more affiliated corporations, proprietorships or partnerships if the business of the employer and of such affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" shall include retired employees, former employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials. The policy may provide that the term "employee" does not include farm laborers employed in agriculture.

(2) The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject such coverage in writing.

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

66 Del. Laws, c. 175, § 1.;



§ 3503. Debtor groups

A policy may be issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by 2 or more creditors, which creditor, holding company, affiliate, trustee, trustees or agent shall be deemed the policyholder, to insure debtors of the creditors with respect to their indebtedness, subject to the following requirements:

(1) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors, or all of any class or classes thereof. The policy may provide that the term "debtors" shall include:

a. Borrowers of money or purchasers or lessees of goods, services or property for which payment is arranged through a lease or credit transaction;

b. The debtors of 1 or more subsidiary corporations; and

c. The debtors of 1 or more affiliated corporations, proprietorships or partnerships if the business of the policyholder and of such affiliated corporations, proprietorships or partnerships is under common control.

(2) The premium for the policy shall be paid either from the creditor's funds, or from charges collected from the insured debtors, or from both. Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by insured debtors specifically for their insurance must insure all eligible debtors.

(3) An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer.

(4) The total amount of insurance payable with respect to an indebtedness shall not exceed the greater of the total of scheduled payments or actual amount of unpaid indebtedness as to the creditor. The insurer may exclude any payments which are delinquent on the date the debtor becomes disabled as defined in the policy.

(5) The insurance may be payable to the creditor or any successor to the right, title and interest of the creditor. Such payment or payments shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of each such payment and any excess of the insurance shall be payable to the insured or the estate of the insured.

(6) Notwithstanding the preceding provisions of this section, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

66 Del. Laws, c. 175, § 1.;



§ 3504. Labor union or employee organization groups

A policy may be issued to a labor union, or similar employee organization which shall be deemed to be the policyholder, to insure members of such union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, subject to the following requirements:

(1) The members eligible for insurance under the policy shall be all of the members of the union or organization, or all of any class or classes thereof.

(2) The premium for the policy shall be paid either from funds of the union or organization, or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for the insurance must insure all eligible members, except those who reject such coverage in writing.

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

66 Del. Laws, c. 175, § 1.;



§ 3505. Trustee groups

A policy may be issued to a trust, or to the trustee(s) of a fund, established or adopted by 2 or more employers, or by 1 or more labor unions or similar employee organizations, or by 1 or more employers and 1 or more labor unions or similar employee organizations, which trust or trustee(s) shall be deemed the policyholder, to insure employee of the employer or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:

(1) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes thereof. The policy may provide that the term "employees" shall include the employees of 1 or more subsidiary corporations, and the employees, individual proprietors and partners of 1 or more affiliated corporations, proprietorships or partnerships if the business of the employer and of such affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" shall include retired employees, former employees and directors of a corporate employer. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(2) The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons, or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons from both the insured persons and the employer(s) or union(s) or similar employee organization(s). Except as provided in subdivision (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing.

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

66 Del. Laws, c. 175, § 1.;



§ 3506. Association groups

(a) "Bona fide association" means, with respect to health insurance coverage offered in Delaware, an association which:

(1) Has been actively in existence for at least 5 years;

(2) Has been formed and maintained in good faith for purposes other than obtaining insurance and does not condition membership on the purchase of association-sponsored insurance;

(3) Does not condition membership in the association on any health status-related factor relating to an individual (including an employee of an employer or a dependent of an employee) and clearly so states in all membership and application materials;

(4) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such members (or individuals eligible for coverage through a member) and clearly so states in all marketing and application materials;

(5) Does not make health insurance coverage offered through the association available other than in connection with a member of the association and clearly so states in all marketing and application materials; and

(6) Provides and annually updates information necessary for the Commissioner to determine whether or not an association meets the definition of a bona fide association before qualifying as a bona fide association for the purposes of this chapter.

(b) An association policy shall be subject to the following requirements:

(1) The policy may insure members of such association or associations, employees thereof or employees of members or 1 or more of the preceding or all of any class or classes thereof for the benefit of persons other than the employer.

(2) The premium for the policy shall be paid from funds contributed by the association or associations or by the employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association, associations or employer members.

(3) A policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing.

66 Del. Laws, c. 175, § 1; 71 Del. Laws, c. 143, § 15.;



§ 3507. Credit union groups

A policy may be issued to a credit union or to a trustee or trustees or agent designated by 2 or more credit unions, which credit union, trustee, trustees or agent shall be deemed the policyholder, to insure members of such credit unions for the benefit of persons other than the credit unit or credit unions, trustee or trustees, or agent or any of their officials, subject to the following requirements:

(1) The members eligible for insurance shall be all of the members of the credit union or credit unions, or all of any class or classes thereof.

(2) The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in subdivision (3) of this section, must insure all eligible members.

(3) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

66 Del. Laws, c. 175, § 1.;



§ 3508. Discretionary groups

A policy may be issued to any other substantially similar group which, in the discretion of the Commissioner, may be subject to the issuance of a group health policy or contract.

66 Del. Laws, c. 175, § 1.;



§ 3509. Requirements for other groups; out-of-state groups

(a) Group health insurance offered to a resident of this State under a group health insurance policy issued to a group other than those described in §§ 3502-3508 of this title shall be subject, where applicable, to the requirements of subsections (b)-(e) of this section.

(b) No such group health insurance policy shall be delivered or coverage offered in this State unless the Commissioner finds that:

(1) The issuance of such group policy is not contrary to the best interest of the public;

(2) The issuance of the group policy would result in economies of acquisition or administration;

(3) The benefits are reasonable in relation to the premiums charged; and

(4) The group is not affiliated with or controlled by (as those terms are defined in Chapter 50 of this title) an insurer unless approved by the Commissioner.

(c) No such group health insurance coverage may be offered in this State by an insurer under a policy issued in another state unless this State or another state having requirements substantially similar to those contained in subsections (b)(1)-(4) of this section has made a determination that such requirements have been met.

(d) The premium for the policy shall be paid either from the policyholders' funds or from funds contributed by the covered persons or from both.

(e) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

66 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 104, §§ 1-4.;



§ 3510. Disclosure requirements for other groups

(a) With respect to a program of insurance which if issued on a group basis would not qualify under §§ 3502-3508 of this title, if compensation of any kind will or may be paid to (1) a policyholder or sponsoring or endorsing entity in the case of a group policy, or (2) a sponsoring or endorsing entity in the case of individual blanket or franchise polices marketed by means of direct response solicitation, then in such cases the insurer shall cause to be distributed to prospective insureds a written notice that compensation will or may be paid.

(b) The written notice required by subsection (a) of this section shall be distributed:

(1) Whether compensation is direct or indirect; and

(2) Whether such compensation is paid to or retained by the policyholder or sponsoring or endorsing entity, or paid to or retained by a third party at the direction of the policyholder or sponsoring or endorsing entity, or any entity affiliated therewith by way of ownership, contract or employment.

(c) The notice required by subsection (a) of this section shall be placed on or accompany any application or enrollment form provided prospective insureds.

(d) As used in this section, the following terms shall have the meanings indicated:

(1) "Direct response solicitation" means a solicitation through a sponsoring or endorsing entity through the mails, telephone or other mass communications media;

(2) "Sponsoring or endorsing entity" means an organization which has arranged for the offering of a program of insurance in a manner which communicates that eligibility for participation in the program is dependent upon affiliation with such organization or that it encourages participation in the program.

66 Del. Laws, c. 175, § 1.;



§ 3511. Dependents' coverage

Except for a policy issued under § 3503 of this title, a group health insurance policy may be extended to insure the employees or members with respect to their family members or dependents, or any class or classes thereof, subject to the following:

(1) The premium for the insurance shall be paid either from funds contributed by the employer, union, association or other person to whom the policy has been issued, or from funds contributed by the covered person, or from both. Except as provided in subdivision (2) of this section, a policy on which no part of the premium for the family members' or dependents' coverage is to be derived from funds contributed by the covered persons must insure all eligible employees or members with respect to their family members or dependents, or any class or classes thereof.

(2) An insurer may exclude or limit the coverage on any family member or dependent as to whom evidence of individual insurability is not satisfactory to the insurer.

66 Del. Laws, c. 175, § 1.;



§ 3512. Group health insurance standard provisions generally

No policy of group health insurance shall be delivered in this State unless it contains in substance the provisions set forth in §§ 3513-3527 of this title or provisions which in the opinion of the Commissioner are more favorable to persons insured, or at least a favorable to the persons insured and more favorable to the policyholder; provided, however, (1) that §§ 3517, 3519, 3524, 3528 and 3529 of this title shall not apply to policies insuring persons under § 3503 of this title; (2) that the standard provisions required for individual health insurance policies shall not apply to group health insurance policies; and (3) that if any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the Commissioner, shall omit from such policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

66 Del. Laws, c. 175, § 1.;



§ 3513. Grace period

A group health insurance policy shall contain a provision that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the policy shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

66 Del. Laws, c. 175, § 1.;



§ 3514. Incontestability

A group health insurance policy shall contain a provision that the validity of the policy shall not be contested except for nonpayment of premiums, after it has been in force for 2 years from its date of issue; and that no statement made by any person covered under the policy relating to insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of 2 years during such person's lifetime nor unless it is contained in a written instrument signed by the person making such statement; provided, however, that no such provision shall preclude the assertion at any time of defenses based upon the person's ineligibility for coverage under the policy or upon other provisions in the policy.

66 Del. Laws, c. 175, § 1.;



§ 3515. Application; statements deemed representations

A group health insurance policy shall contain a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the person insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or, in the event of the death or incapacity of the insured person, to the individual's beneficiary or personal representative.

66 Del. Laws, c. 175, § 1.;



§ 3516. Insurability

A group health insurance policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the individual's coverage.

66 Del. Laws, c. 175, § 1.;



§ 3517. Preexisting conditions; limits [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A group health insurance policy shall not include a provision that excludes coverage, and a health insurer shall not deny a claim under the policy, as a result of a disease or physical condition of a person effective on the date of the person's loss, which existed prior to the effective date of the person's coverage under the policy. This subsection shall not apply to accident only; credit; dental; vision; Medicare supplement; benefits for long-term care, home health care, community-based care or any combination thereof; disability income insurance; liability insurance including general liability insurance and automobile liability insurance; coverage for on-site medical clinics; coverage issued as a supplement to liability insurance, worker's compensation or similar insurance; specified disease, hospital indemnity or other limited benefit health insurance policies; or automobile medical payment insurance.

(b) For those policies not subject to subsection (a) of this section, a group health insurance policy shall contain a provision specifying the additional exclusion or limitations, if any, applicable under the policy with respect to a disease or physical condition of a person, not otherwise excluded from the person's coverage by name or specific description effective on the date of the person's loss, which existed prior to the effective date of the person's coverage under the policy. Any such exclusion or limitation may only apply to a disease or physical condition for which medical advice or treatment was received by the person during the 12 months prior to the effective date of the person's coverage. In no event shall such exclusion or limitation apply to loss incurred or disability commencing after the earlier of:

(1) The end of a continuous period of 12 months commencing on or after the effective date of the person's coverage during all of which the person has received no medical advice or treatment in connection with such disease or physical condition; and

(2) The end of the 2-year period commencing on the effective date of the person's coverage.

(c) Notwithstanding subsection (a) or (b) of this section, a group health insurance policy issued by a health insurer, health service corporation or health maintenance organization shall contain a provision which extends coverage for an insured who is hospitalized on the date coverage terminates for a period of 10 consecutive days during a single period of continuous hospitalization, if coverage terminates for any reason except nonpayment of premium. Benefits shall continue at the same level as provided in the terminated policy for the 10-day period.

(d) Following the termination of the 10-day period set forth in subsection (c) of this section, the succeeding insurer, if any, shall provide benefits for an insured who is hospitalized on the effective date of coverage at the level provided in the policy then in force, notwithstanding any preexisting conditions or other similar exclusions contained in the new policy. This provision applies only to a continuing single period of hospitalization.

66 Del. Laws, c. 175, § 1; 68 Del. Laws, c. 323, § 2; 79 Del. Laws, c. 99, § 5.;



§ 3518. Misstatement of age

If the premiums or benefits vary by age, there shall be a provision specifying an equitable adjustment of premiums or of benefits, or both, to be made in the event the age of a covered person has been misstated, such provision to contain a clear statement of the method of adjustment to be used.

66 Del. Laws, c. 175, § 1.;



§ 3519. Certificate

A group health insurance policy shall contain a provision that the insurer will issue to the policyholder for delivery to each person insured a certificate setting forth a statement as to the insurance protection to which that person is entitled, to whom the insurance benefits are payable, and a statement as to any family members' or dependents' coverage.

66 Del. Laws, c. 175, § 1.;



§ 3520. Notice of claim

A group health insurance policy shall contain a provision that written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy. Failure to give notice within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible.

66 Del. Laws, c. 175, § 1.;



§ 3521. Claim forms

A group health insurance policy shall contain a provision that the insurer will furnish to the person making claim, or to the policyholder for delivery to such person, such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of 15 days after the insurer receives notice of any claim under the policy, the person making such claim shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character and extent of the loss for which claim is made.

The nonhospital claim form to be used under this provision is the Health Care Financing Administration Form-1500 or its successor. This form requirement shall not apply to medical payments made by the federal government, prescription drug claims, dental claims or claims using an electronic paperless submission process.

66 Del. Laws, c. 175, § 1; 68 Del. Laws, c. 416, § 2.;



§ 3522. Proofs of loss; disability

When applicable, a group health insurance policy shall contain a provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within 90 days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within 90 days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it was not reasonably possible to furnish such proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity of the claimant, later than 1 year from the time proof is otherwise required.

66 Del. Laws, c. 175, § 1.;



§ 3523. Time for payment of benefits

A group health insurance policy shall contain a provision that all benefits payable under the policy other than benefits for loss of time will be payable not more than 60 days after receipt of proof, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not less frequently than monthly during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of such period will be paid as soon as possible after receipt of such proof.

66 Del. Laws, c. 175, § 1.;



§ 3524. Payment of benefits

A group health insurance policy shall contain a provision that benefits for loss of life of the person insured shall be payable to the beneficiary designated by the person insured. However, if the policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms. In either case, payment of these benefits is subject to the provisions of the policy in the event no such designated or specified beneficiary is living at the death of the person insured. All other benefits of the policy shall be payable to the person insured. The policy may also provide that if any benefit is payable to the estate of a person, or to a person who is a minor or otherwise not competent to give a valid release, the insurer may pay such benefit, up to an amount not exceeding $5,000, to any relative by blood or connection by marriage of such person who is deemed by the insurer to be equitably entitled thereto.

66 Del. Laws, c. 175, § 1.;



§ 3525. Physical examinations

A group health insurance policy shall contain a provision that the insurer shall have the right and opportunity to examine the person or the individual for whom claim is made when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy in the case of death where it is not prohibited by law.

66 Del. Laws, c. 175, § 1.;



§ 3526. Legal actions

A group health insurance policy shall contain a provision that no action at law or in equity shall be brought to recover on the policy prior to the expiration of 90 days after proof of loss has been filed in accordance with the requirements of the policy and that no such action shall be brought at all unless brought within 3 years from the expiration of the time within which proof of loss is required by the policy.

66 Del. Laws, c. 175, § 1.;



§ 3527. Information to debtors

In the case of a policy insuring debtors, a group health insurance policy shall contain a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the benefits payable shall first be applied to reduce or extinguish the indebtedness.

66 Del. Laws, c. 175, § 1.;



§ 3528. Direct payment of hospital or medical services

Any group health policy may provide that all or any portion of any indemnities provided by any such policy on account of hospital, nursing, medical or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services, but the policy may not require that the service be rendered by a particular hospital or person. Payments so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.

18 Del. C. 1953, § 3504; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 175, § 1.;



§ 3529. Readjustment of premiums; dividends

Any contract of group health insurance may provide for the readjustment of the rate of premium based upon the experience thereunder. If a policy dividend is hereafter declared or a reduction in rate is hereafter made or continued for the first or any subsequent year of insurance under any policy of group health insurance heretofore or hereafter issued to any policyholder, the excess, if any, of the aggregate dividends or rate reductions under such policy and all other group insurance policies of the policyholder over the aggregate expenditure for insurance under such policies made from funds contributed by the policyholder, or by an employer of insured persons, or by a union or associations which the insured persons belong, including expenditures made in connection with administration of such policies, shall be applied by the policyholder for the sole benefit of insured employees or members.

18 Del. C. 1953, § 3505; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 175, § 1.;



§ 3530. Limitations on preexisting condition limitations for minor children

(a) No group or blanket health insurance policy, contract or certificate that is delivered or issued for delivery in this State by any health insurer, health service corporation or managed care organization which provides for hospital or medical expenses shall deny coverage to a child under the age of 19 because of a preexisting condition.

(b) Each policy shall be either guaranteed issue, without exclusion for preexisting conditions, or offered during an open enrollment period the first month of every calendar year.

78 Del. Laws, c. 141, § 2.;






Subchapter II Blanket Health Insurance

§ 3540. "Blanket health insurance" defined

Blanket health insurance is hereby declared to be that form of health insurance covering groups of persons as enumerated in 1 of the following subdivisions:

(1) Under a policy or contract issued to any common carrier or to any operator, owner or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group of persons who may become passengers defined by reference to their travel status on such common carrier or such means of transportation;

(2) Under a policy or contract issued to an employer, who shall be deemed the policyholder, covering any group of employees, dependents or guests, defined by reference to specified hazards incident to an activity or activities or operations of the policyholder;

(3) Under a policy or contract issued to a college, school or other institution of learning, a school district or districts or school jurisdictional unit, or to the head, principal or governing board of any such educational unit, who or which shall be deemed the policyholder, covering students, teachers or employees;

(4) Under a policy or contract issued to any religious, charitable, recreational, educational or civic organization, or branch thereof, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to any activity or activities or operations sponsored or supervised by such policyholder;

(5) Under a policy or contract issued to a sports team, camp or sponsor thereof, which shall be deemed the policyholder, covering members, campers, employees, officials or supervisors;

(6) Under a policy or contract issued to any volunteer fire department, first aid, civil defense or other such volunteer organization, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder;

(7) Under a policy or contract issued to a newspaper or other publisher, which shall be deemed the policyholder, covering its carriers;

(8) Under a policy or contract issued to an association, including a labor union, which has a constitution and bylaws, statement of organization or substantially similar document and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder;

(9) Under a policy or contract issued to cover any other risk or class of risks which, in the discretion of the Commissioner, may be properly eligible for blanket health insurance. The discretion of the Commissioner may be exercised on an individual risk basis or class of risks, or both.

18 Del. C. 1953, § 3506; 56 Del. Laws, c. 380; 66 Del. Laws, c. 175, § 1.;



§ 3541. Filing and required provisions in blanket policies

Any insurer authorized to write health insurance in this State shall have the power to issue blanket health insurance. No such blanket policy, except as provided in § 2712 of this title, may be issued or delivered in this State unless a copy of the form thereof shall have been filed in accordance with such § 2712 of this title. Every such blanket policy shall contain provisions which in the opinion of the Commissioner are not less favorable to the policyholder and the individual insured than the following:

(1) A provision that the policy, including endorsements, copies of the applications, if any, of the policyholder and the persons insured shall constitute the entire contract between the parties, and that any statement made by the policyholder or by a person insured shall, in absence of fraud, be deemed a representation and not a warranty and that no such statements shall be used in defense to a claim under the policy, unless contained in a written application. Such person, his/her beneficiary, or assignee, shall have the right to make written request to the insurer for a copy of such application and the insurer shall, within 15 days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request a copy of such application. Such written request shall provide the insurer with the full name and address of the insured, the policyowner and the policy number if known, or the written request shall contain such information that the insurer can reasonably be expected to locate the application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action based upon or involving any statements contained therein.

(2) A provision that written notice of sickness or of injury must be given to the insurer within 20 days after the date when such sickness or injury occurred. Failure to give notice within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible.

(3) A provision that the insurer will furnish either to the claimant or to the policyholder for delivery to the claimant such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of 15 days after giving of such notice, the claimant shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(4) A provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within 90 days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within 90 days after the date of such loss. Failure to furnish such proof within such time shall not invalidate or reduce any claim if it shall be shown not to have been reasonably possible to furnish such proof and that such proof was furnished as soon as was reasonably possible.

(5) A provision that all benefits payable under the policy other than benefits for loss of time will be payable immediately upon receipt of due written proof of such loss, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not less frequently than monthly during the continuance of the period for which the insurer is liable and that any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof.

(6) A provision that the insurer at its own expense shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy where it is not prohibited by law.

(7) A provision that no action at law or in equity shall be brought to recover under the policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of the policy and that no such action shall be brought after the expiration of 3 years after the time written proof of loss is required to be furnished.

18 Del. C. 1953, § 3507; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3542. Application and certificates not required

An individual application need not be required from a person covered under a blanket health policy or contract nor shall it be necessary for the insurer to furnish each person a certificate.

18 Del. C. 1953, § 3508; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 175, § 1.;



§ 3543. Payment of benefits under blanket policy

All benefits under any blanket health policy or contract shall be payable to the person insured, or to his/her designated beneficiary or beneficiaries, or to his/her estate, except that if the person insured be a minor or otherwise not competent to give a valid release, such benefits may be made payable to his/her parent, guardian or other person actually supporting him/her. Except, however, that the policy may provide that all or a portion of any indemnities provided by any such policy on account of hospital, nursing, medical or surgical services may, at the option of the insurer, and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services, but the policy may not require that the service be rendered by a particular hospital or person. Payment so made shall discharge the obligation of the insurer with respect to the amount of insurance so paid.

18 Del. C. 1953, § 3509; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Provisions Applicable to Group and Blanket Health Insurance

§ 3550. Newborn children

All group and blanket health insurance policies providing coverage for a family member of the insured or a subscriber shall, as to such family member's coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly-born child of the insured or subscriber from the moment of birth in accordance with § 3335 of this title.

59 Del. Laws, c. 529, § 2; 66 Del. Laws, c. 175, § 1.;



§ 3551. Filing of rates

Except for credit health insurance, the rates of group health insurance and blanket health insurance shall be filed pursuant to and be subject to the requirements of Chapter 25 of this title. Rates for credit health insurance shall be filed pursuant to the requirements of Chapter 37 of this title.

60 Del. Laws, c. 388, § 4; 66 Del. Laws, c. 175, § 1.;



§ 3552. Cancer screening tests

(a) All group and blanket health insurance policies, which are delivered or issued for delivery in this State by any health insurer or health service corporation, and which provide benefits for outpatient services, shall provide to covered persons residing or having their principal place of employment in this State a benefit for cervical and endometrial cancer screening, commonly known as a "PAP smear." Such screening shall be deemed a covered service, notwithstanding policy exclusions for services which are part of or related to annual or routine examinations.

(b) All group and blanket health insurance policies which are delivered or issued for delivery in this State by any health insurer or health service corporation and which provide benefits for outpatient services shall provide to covered persons residing or having their principal place of employment in this State and being age 50 or above a benefit for prostate cancer screening, commonly known as a prostatic specific antigen (PSA) test. Such screening shall be deemed a covered service, notwithstanding policy exclusions or services which are part of or related to annual or routine examinations.

(c) All group and blanket health insurance policies which are delivered or issued for delivery in this State by any health insurer or health service corporation and which provide benefits for outpatient services shall provide to covered persons residing or having their principal place of employment in this State a benefit for:

(1) Periodic mammographic examinations on the following schedule:

a. A base line mammogram for asymptomatic women at least age 35, or as otherwise declared appropriate by the Director of the Division of Public Health or the Director's designee from time to time.

b. A mammogram every 1 to 2 years for asymptomatic women age 40 to 50 but no sooner than 2 years after a woman's baseline mammogram, or as otherwise declared appropriate by the woman's attending physician or the Director of the Division of Public Health or the Director's designee from time to time.

c. A mammogram every year for asymptomatic women age 50 and over, or as otherwise declared appropriate by the Director of the Division of Public Health or the Director's designee from time to time.

(2) A mammographic examination prescribed by a physician for any woman based on such physician's evaluation of the woman's physical conditions, symptoms or risk factors indicating a probability of breast cancer higher than the general population.

Such screening shall be deemed a covered service, notwithstanding policy exclusions for services which are part of or related to annual or routine examinations.

The benefit paid for a mammogram as a covered service under this subsection (c) shall not exceed the least expensive cost of a mammogram at a qualified imaging facility located at a fixed location in the county in this State in which the woman resides or in the county in this State where the principal place of employment of the woman, or the employee under whose group or blanket health insurance the woman is covered, is located, or the county in this State in which the woman actually has the mammogram. The cost of the benefit shall include both the facility and radiologist's fees. The least expensive cost for a mammogram determining the maximum benefit under this subsection during each calendar year shall be the least expensive cost as of the first day of such calendar year in each county of the State.

For the purposes of this subsection, "qualified imaging facility" shall mean a diagnostic facility having a certificate or provisional certificate issued by any state agency (of this State or any other state) approved by the Secretary of the Department of Health and Human Services to accredit facilities and issue certificates and provisional certificates for the purposes of the Mammography Quality Standards Act of 1992, 42 U.S.C. § 263b, or having an application for certification filed and pending with such state agency; provided, however, that in the event no such state agency certification program or procedure is in effect under the Mammography Quality Standards Act of 1992 in the state in which the woman has the mammogram performed, "qualified imaging facility" shall mean a diagnostic facility having equipment certified by the American College of Radiology, and being certified by the American College of Radiology or having an application for certification filed and pending with the American College of Radiology.

(d) Nothing in this section shall prevent the operation of such policy provisions as deductibles, coinsurance, allowable charge limitations, coordination of benefits or provisions restricting coverage to services by licensed, certified or carrier-approved providers or facilities.

66 Del. Laws, c. 281, § 1; 68 Del. Laws, c. 432, § 1; 69 Del. Laws, c. 166, §§ 1, 2; 70 Del. Laws, c. 147, § 26; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 425, § 1.;



§ 3553. Midwife services reimbursement

(a) This section shall apply to every group or blanket policy, contract or certificate issued thereunder, of health or sickness or accident insurance delivered or issued for delivery within the State which meets the requirements of subsection (d) of this section.

(b) This section shall apply to all such policies, contracts, certificates or programs issued, renewed, modified, altered, amended or reissued on or after September 9, 1988.

(c) The section shall apply to all private and public programs for health services and facilities reimbursement, including but not limited to any such reimbursement programs operated by the State.

(d) Whenever an insurance policy, contract or certificate or health services reimbursement program provides for reimbursement for any health care service which is within those areas of practice for which a midwife may be licensed pursuant to § 122 of Title 16 or pursuant to statute in the state where the service is delivered, or for the cost of birthing facilities, the insured or any other person covered by the policy, contract or certificate, or health services or facilities reimbursement program shall be entitled to reimbursement for such service or use of the facilities performed by a duly licensed certified nurse midwife practicing within those areas for which the certified nurse midwife is licensed in the state where the licensed certified nurse midwife is practicing. Whenever such service is performed by a licensed certified nurse midwife and reimbursed by a professional health services plan corporation, the licensed certified nurse midwife shall be granted such rights of participation, plan admission and registration as may be granted by the professional health services plan corporation, to a physician or osteopath performing such a service. When payment is made for health care services performed by a licensed certified nurse midwife, no payment or reimbursement shall be payable to a physician or osteopath for the services performed by the licensed certified nurse midwife.

(e) For the purposes of this section, "midwifery" shall only include those having the following qualifications:

(1) Age of 21 years or older;

(2) Licensed as a registered professional nurse in the State;

(3) Possesses a valid certification by the American College of Nurse Midwives;

(4) Submits a sworn statement that he/she has not been convicted of a felony; been professionally penalized or convicted of substance addiction; had a professional nursing license suspended or revoked in this or another state; been professionally penalized or convicted of fraud; is physically and mentally capable of engaging in the practice of midwifery; and

(5) Has formed an alliance which is defined as a relationship between a midwife and a physician(s) licensed to practice medicine or osteopathy in Delaware whereby medical consultation and referral, available on a 24-hour basis, is agreed upon in writing, signed by both parties, and filed with the Department of Health and Social Services.

66 Del. Laws, c. 331, § 2; 70 Del. Laws, c. 149, § 204.;



§ 3554. Lead poison screening reimbursement

All group and blanket insurance policies, which are delivered or issued for delivery in this State by any health insurer, health service corporation, health maintenance organization or any health services and facilities reimbursement program operated by the State which provide a benefit for outpatient services shall also provide a benefit for a baseline lead poisoning screening test for children at or around 12 months of age. Benefits shall also be provided for lead poisoning screening and diagnostic evaluations for children under the age of 6 years who are at high risk for lead poisoning in accordance with guidelines and criteria set forth by the Division of Public Health. Such testing shall be deemed to be a covered service, notwithstanding any policy exclusions for services which are part of, or related to, annual or routine examinations. Nothing in this section shall prevent the operation of such policy provisions as deductibles, coinsurance allowable charge limitations, coordination of benefits or provision restricting coverage to services rendered by licensed, certified or carrier-approved providers or facilities. Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care or other limited health insurance policies.

This section shall apply to all policies, contracts, certificates or programs issued, renewed, modified, altered, amended or reissued on or after March 1, 1995.

69 Del. Laws, c. 310, § 3.;



§ 3555. Coverage of cancer monitoring tests

(a) All group and blanket health insurance policies, which are delivered or issued for delivery in this State by any health insurer, health service corporation or health maintenance organization, and which provide benefits for outpatient services, shall provide to covered persons residing or having their principal place of employment in this State, a benefit for CA-125 monitoring of ovarian cancer subsequent to treatment. Such monitoring shall be deemed a covered service, notwithstanding any policy exclusions for services which are considered experimental or investigative; provided however, that nothing contained herein shall be deemed to provide coverage for routine screening.

(b) Nothing in this section shall prevent the operation of such policy provisions such as deductibles, coinsurance, allowable charge limitations, coordination of benefits or provisions restricting coverage to services by licensed, certified or carrier-approved providers or facilities.

(c) This act shall apply to all policies, contracts or certificates which are issued, renewed, modified, altered, amended or reissued after September 1, 1994.

69 Del. Laws, c. 405, § 2.;

§ 3555A Equal reimbursement for oral and intravenous anticancer medication.

(a) Every group or blanket policy or contract of health insurance, or certificate issued thereunder, which is delivered, issued for delivery, renewed, modified, altered, or amended in this State on or after January 1, 2013, and which provides medical, major medical, or similar comprehensive-type coverage, and provides coverage for prescription drugs, and which also provides coverage for anticancer medication, must provide coverage for a prescribed, orally administered anticancer medication used to kill or slow the growth of cancerous cells, and must apply the lower cost sharing of either:

(1) Anticancer medication under the prescription drug benefit, or

(2) Intravenous or injected anticancer medications.

For purposes of this section, the term "cost sharing" may include co-pays, coinsurance, and deductibles, as considered appropriate by the Commissioner.

(b) An insurer who provides coverage under this section and any participating entity through which the insurer offers health services may not:

(1) Vary the terms of the policy for the purpose of or with the effect of avoiding compliance with this section;

(2) Provide incentives, monetary or otherwise, to encourage a covered person to accept less than the minimum protections available under this section;

(3) Penalize in any way or reduce or limit the compensation of a healthcare practitioner for recommending or providing care to a covered person in accordance with this section;

(4) Provide incentives, monetary or otherwise, to a healthcare practitioner relating to the services provided pursuant to this section, intended to induce or have the effect of inducing the practitioner to provide care to a covered person in a manner inconsistent with this section; or

(5) Achieve compliance with this section by imposing an increase in cost sharing for an oral, intravenous, or injected anticancer medication covered under the policy on and following May 1, 2012.

(c) Nothing in this section may be interpreted to prohibit an insurer from requiring prior authorization for any anticancer treatment.

(d) Nothing in this section may be interpreted to require coverage for anticancer medication.

78 Del. Laws, c. 233, § 2.;



§ 3555A. Equal reimbursement for oral and intravenous anticancer medication

(a) Every group or blanket policy or contract of health insurance, or certificate issued thereunder, which is delivered, issued for delivery, renewed, modified, altered, or amended in this State on or after January 1, 2013, and which provides medical, major medical, or similar comprehensive-type coverage, and provides coverage for prescription drugs, and which also provides coverage for anticancer medication, must provide coverage for a prescribed, orally administered anticancer medication used to kill or slow the growth of cancerous cells, and must apply the lower cost sharing of either:

(1) Anticancer medication under the prescription drug benefit, or

(2) Intravenous or injected anticancer medications.

For purposes of this section, the term "cost sharing" may include co-pays, coinsurance, and deductibles, as considered appropriate by the Commissioner.

(b) An insurer who provides coverage under this section and any participating entity through which the insurer offers health services may not:

(1) Vary the terms of the policy for the purpose of or with the effect of avoiding compliance with this section;

(2) Provide incentives, monetary or otherwise, to encourage a covered person to accept less than the minimum protections available under this section;

(3) Penalize in any way or reduce or limit the compensation of a healthcare practitioner for recommending or providing care to a covered person in accordance with this section;

(4) Provide incentives, monetary or otherwise, to a healthcare practitioner relating to the services provided pursuant to this section, intended to induce or have the effect of inducing the practitioner to provide care to a covered person in a manner inconsistent with this section; or

(5) Achieve compliance with this section by imposing an increase in cost sharing for an oral, intravenous, or injected anticancer medication covered under the policy on and following May 1, 2012.

(c) Nothing in this section may be interpreted to prohibit an insurer from requiring prior authorization for any anticancer treatment.

(d) Nothing in this section may be interpreted to require coverage for anticancer medication.

78 Del. Laws, c. 233, § 2.;



§ 3556. Obstetrical and gynecological coverage

(a) This section applies to every group or blanket policy or contract of health insurance, or certificate issued thereunder, which is delivered or issued for delivery in this State that requires an insured, participant, policyholder, subscriber or beneficiary to designate a participating primary care provider.

(b) Any such policy or contract shall permit each female enrolled insured, participant, policyholder, subscriber or beneficiary to designate a participating, in-network, obstetrician-gynecologist as the enrollee's primary care provider if: (i) the obstetrician-gynecologist meets the standards established by the insurance plan for primary care providers; (ii) the obstetrician-gynecologist requests that the insurer makes the obstetrician-gynecologist available for designation as a primary care provider; (iii) the obstetrician-gynecologist agrees to accept the payment terms applicable under the plan to primary care providers for services other than obstetrician-gynecological services; and (iv) the obstetrician-gynecologist agrees to abide by all other terms and conditions applicable to primary care physicians under the plan generally.

(c) If a female enrolled insured, participant, policyholder, subscriber or beneficiary has designated a primary care provider who is not an obstetrician-gynecologist, then the policy or contract shall not require as a condition to the coverage of the services of a participating in-network obstetrician-gynecologist that a female enrollee first obtain a referral from another primary care physician, and shall permit the female enrolled insured, participant, policyholder, subscriber or beneficiary to have direct access to the health care services of an in-network obstetrician-gynecologist participating in the plan, within the benefits provided under that plan. In such cases the obstetrician-gynecologist shall consult with the primary care physician with respect to the care given and any follow-up care, and the plan may require a visit to the primary care physician, if necessary, before the patient may be directed to another specialty provider, or for inpatient hospitalization or outpatient surgical procedures.

(d) For purposes of this section, "health care services" means the full scope of medically necessary services provided by the participating obstetrician-gynecologist within the benefits provided under that plan.

(e) This section shall not be construed to require an individual obstetrician-gynecologist to accept primary care physician status if the obstetrician-gynecologist does not wish to be designated as a primary care physician, nor to interfere with the credentialing and other selection criteria usually applied by a health benefit plan with respect to other physicians within its network.

(f) Any such policy or contract may not impose a copayment, coinsurance requirement or deductible for directly accessed obstetric and gynecologic services as required in this section, unless such additional cost sharing is imposed for access to health care practitioners for other types of health care services.

(g) If a policy or contract limits an insured's access to a network of participating providers for other health care services, then it may limit access for obstetric and gynecologic services, but the policy or contract shall include in all its provider networks sufficient numbers of obstetrician-gynecologists to accommodate the direct access needs of their female enrollees.

(h) Each such policy or contract shall provide notice to female enrolled participants, policyholders, subscribers and beneficiaries regarding the coverage required by this chapter. The notice shall be in writing, printed in type not less than 8-point, and prominently positioned in any literature or correspondence, including benefit handbooks and enrollment materials. Policies or contracts shall include an explanation of any voluntary process of preauthorization of services available to female enrollees and obstetrician-gynecologists. The enrollee handbook explanation shall include information regarding any limitation to direct access, including, but not limited to, a closed network of providers, or any limitation on access to an obstetrician-gynecologist based on a female's choice of primary care provider.

71 Del. Laws, c. 178, § 2.;



§ 3557. Child abuse or neglect — Group coverage

No group or blanket policy, contract or certificate issued thereunder, of health insurance which provides medical coverage for a child and which (1) covers a child who resides in this State, or (2) is delivered or issued for delivery within the State shall limit medical insurance coverage for any child referred by the Division of Family Services or law enforcement agency for suspected child abuse or neglect, including requiring referral by a primary physician.

71 Del. Laws, c. 199, § 17.;



§ 3558. Immunizations and preventive services

(a) This section applies to any health carrier providing coverage under an individual or group health benefit plan.

(1) This section does not apply to grandfathered plan coverage.

(2) For purposes of this section, "grandfathered plan coverage" means coverage provided by a health carrier in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

(3) This section shall not apply to accident-only, specified diseases, hospital, indemnity, disability income or other fixed indemnity policies.

(b) A health carrier shall provide coverage for the following items and services. A health carrier shall not impose any costs, such as a copayment, coinsurance or deductible with respect to the following items and services:

(1) Except as otherwise provided in this section, evidence-based items or services that have in effect a rating of A or B in the recommendations of the United States Preventive Services Task Force with respect to the individual involved;

(2) Immunizations for routine use in children, adolescents and adults that have in effect a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention with respect to the individual involved. For purposes of this paragraph, a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention is considered in effect after it has been adopted by the Director of the Centers for Disease Control and Prevention, and a recommendation is considered to be for routine use if it is listed on the Immunization Schedules of the Centers for Disease Control and Prevention;

(3) With respect to infants, children and adolescents, evidence-informed preventive care, and screenings provided for in comprehensive guidelines supported by the Health Resources and Services Administration; and

(4) With respect to women, to the extent not described in paragraph (b)(1) of this section, evidence-informed preventive care and screenings provided for in comprehensive guidelines supported by the Health Resources and Services Administration.

(c) A health carrier is not required to provide coverage for any items or services specified in any recommendation or guideline described in subsection (b) of this section after the recommendation or guideline is no longer described in subsection (b) of this section.

(d) Other provisions of state or federal law may apply in connection with a health carrier's ceasing to provide coverage for any such items or services including § 2715(d)(4) of the Public Health Service Act [42 U.S.C. § 300gg-15(d)(4)], which requires a health carrier to give 60 days advance notice to a covered person before any material modification will become effective.

(e) For purposes of subsection (b) of this section and for purpose of any other provision of law, the United States Preventive Services Task Force recommendations regarding breast cancer screening, mammography and prevention issued in or around November 2009 are not considered to be current.

(f) A health carrier shall at least annually at the beginning of each new plan year or policy year, whichever is applicable, revise the preventive services covered under its health benefit plans pursuant to this section consistent with the recommendations of the United States Preventive Services Task Force, the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention and the guidelines with respect to infants, children, adolescents and women evidence-based preventive care and screenings provided for in comprehensive guidelines supported by the Health Resources and Services Administration in effect at the time.

(g) A health carrier may impose cost-sharing requirements with respect to an office visit if an item or service described in this section is billed separately or is tracked as individual encounter data separately from the office visit.

(h) A health carrier shall not impose cost-sharing requirements with respect to an office visit if an item or service described in this section is not billed separately or is not tracked as individual encounter data separately from the office visit and the primary purpose of the office visit is the delivery of the item or service.

(i) A health carrier may impose cost-sharing requirements with respect to an office visit if an item or service described in this section is not billed separately or is not tracked as individual encounter data separately from the office visit and the primary purpose of the office visit is not the delivery of the item or service.

(j) Nothing in this section requires a health carrier that has a network of providers to provide benefits for items and services described herein that are delivered by an out-of-network provider.

(k) Nothing in this section precludes a health carrier that has a network of providers from imposing cost-sharing requirements for items or services described herein that are delivered by an out-of-network provider.

(l) Nothing in this section prohibits a health carrier from using reasonable medical management techniques to determine the frequency, method, treatment or setting for an item or service described herein to the extent not specified in the recommendation or guideline.

(m) Nothing in this section prohibits a health carrier from providing coverage for items and services in addition to those recommended by the United States Preventive Services Task Force or the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, or provided by guidelines supported by the Health Resources and Services Administration, or from denying coverage for items and services that are not recommended by that task force or that advisory committee, or under those guidelines. A health carrier may impose cost-sharing requirements for a treatment not described in this section even if the treatment results from an item or service described herein.

78 Del. Laws, c. 194, § 2; 70 Del. Laws, c. 186, § 1.;



§ 3559. Reversible contraceptives

(a) All group and blanket health issuance policies which are delivered or issued for delivery in this State by any health insurer, health service corporation, health maintenance organization or any health services and facilities reimbursed programs for the State, which provide coverage for outpatient prescription drugs, shall provide coverage, under terms and conditions applicable to other benefits, for prescription contraceptive drugs and devices approved by the Food and Drug Administration (FDA) and for outpatient contraceptive services including consultations, examinations, procedures and medical services related to the use of contraceptive methods to prevent unplanned pregnancy.

(b) All such entities and addressed in subsection (a) of this section shall provide coverage for the insertion and removal and medically necessary examination associated with the use of such FDA approved contraceptive drug or device. Any such policy or contract may not impose a copayment, coinsurance requirement or deductible for directly accessed gynecological services as required under this section, unless such additional cost sharing is imposed for access to health care practitioners for other types of healthcare.

(c) Provisions of this bill shall be applied to the enrollee and all insured parties covered by the health policy.

(d) A religious employer may request and an entity subject to this section shall grant an exclusion from coverage under the policy, plan or contract for the coverage required under subsection (b) of this section if the required coverage conflicts with the religious organization's bona fide religious beliefs and practices. A religious employer that obtains an exclusion under this subsection shall provide its employees reasonable and timely notice of the exclusion.

72 Del. Laws, c. 311, § 1; 73 Del. Laws, c. 89, § 5.;

§§ 3559A -3559C. Insurance coverage for diabetes; annual pap smear coverage reimbursement; colorectal cancer screening.

Transferred to present §§ 3560 to 3562 by 73 Del. Laws, c. 89, § 5, effective June 30, 2001.



§ 3559A. -3559C. Insurance coverage for diabetes; annual pap smear coverage reimbursement; colorectal cancer screening

Transferred to present §§ 3560 to 3562 by 73 Del. Laws, c. 89, § 5, effective June 30, 2001.



§ 3560. Insurance coverage for diabetes

(a) Every individual or group hospital service corporation contract, individual or group medical service corporation contract, individual or group health service corporation contract, individual health insurance policy, group health insurance policy, and contract for health care services that provides hospital services, outpatient services, or medical expense benefits and provides coverage for prescription drugs, and is delivered, issued, executed or renewed in this State pursuant to this title or is approved for issuance or renewal in this State by the Insurance Commissioner shall provide benefits to any subscriber or other person covered thereunder for expenses incurred for the following equipment and supplies for the treatment of diabetes if recommended in writing or prescribed by a physician: insulin pumps, blood glucose meters and strips, urine testing strips, insulin, syringes, and pharmacological agents for controlling blood sugar strips, insulin, syringes, and pharmacological agents for controlling blood sugar.

(b) The benefits required by this section shall be provided to the same extent as for any other sickness under the contract.

(c) This section shall apply to all hospital service corporation contracts in which the hospital service corporation has reserved the right to change the premium.

(d) The Insurance Commissioner may promulgate and periodically update a list of additional diabetes equipment and related supplies that are medically necessary for the treatment of diabetes and for which benefits shall be provided according to the provisions of this section.

(e) This section shall apply to all contracts and policies issued, renewed, modified, altered, amended or reissued 90 days and thereafter from June 30, 2000.

(f) Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement long-term care, disability income or other limited benefit health insurance policies.

72 Del. Laws, c. 376, § 1; 73 Del. Laws, c. 89, § 5.;



§ 3561. Annual pap smear coverage reimbursement

All group and blanket health insurance policies which are delivered or issued for delivery in this State by any health insurer, health service corporation, health maintenance organization or any health services and facilities reimbursement program operated by the State and which provide a benefit for outpatient services shall also provide a benefit for an annual benefit for 1 cervical cancer screening, known as a "pap smear," for all females aged 18 and over.

This section shall apply to all policies, contracts, certificates or programs issued, renewed, modified, altered, amended or reissued on or after January 1, 2001.

72 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 61, § 2; 73 Del. Laws, c. 89, § 5.;



§ 3562. Colorectal cancer screening

(a) All group and blanket health insurance policies which are delivered or issued for delivery or renewed in this State on or after January 1, 2001, by any health insurer or health service corporation shall provide coverage for colorectal cancer screening.

(b) Colorectal cancer screening covered by this section shall include:

(1) For persons 50 years of age or older screening with an annual fecal occult blood test, flexible sigmoidoscopy or colonoscopy, or in appropriate circumstances radiologic imaging or other screening modalities, shall be provided as determined by the Secretary of Health and Social Services of this State after consideration of recommendations of the Delaware Cancer Consortium and the most recently published recommendations established by the American College of Gastroenterology, the American Cancer Society, the United States Preventive Task Force Services for the ages, family histories and frequencies referenced in such recommendations and deemed appropriate by the attending physician.

(2) For persons who are deemed at high risk for colon cancer because of:

a. Family history of familial adenomatous polyposis;

b. Family history of hereditary nonpolyposis colon cancer;

c. Chronic inflammatory bowel disease;

d. Family history of breast, ovarian, endometrial, colon cancer or polyps; or

e. A background, ethnicity or lifestyle such that the health care provider treating the participant or beneficiary believes he or she is at elevated risk;

screening with an annual fecal occult blood test, flexible sigmoidoscopy or colonoscopy, or in appropriate circumstances radiologic imaging or other screening modalities, or other screening modalities, shall be provided as determined by the Secretary of Health and Social Services of this State after consideration of recommendations of the Delaware Cancer Consortium and the most recently published recommendations established by the American College of Gastroenterology, the American Cancer Society, the United States Preventive Task Force Services for the ages, family histories and frequencies referenced in such recommendations and deemed appropriate by the attending physician.

(3) For all persons covered pursuant to paragraph (b)(1) or (b)(2) of this section, colorectal cancer screening shall include the use of anesthetic agents, including general anesthesia, in connection with colonoscopies and endoscopies performed in accordance with generally-accepted standards of medical practice and all applicable patient safety laws and regulations, if the use of such anesthetic agents is medically necessary in the judgment of the treating physician.

72 Del. Laws, c. 416, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 89, § 5; 76 Del. Laws, c. 338, §§ 3, 4; 76 Del. Laws, c. 406, § 2.;



§ 3563. Required coverage for reconstructive surgery following mastectomy

(a) All group and blanket health insurance policies, contracts or certificates that are delivered or issued for delivery in this State by any health insurer, health service corporation or managed care organization which provide medical and surgical benefits with respect to a mastectomy shall provide, in a case of an insured, participant, policyholder, subscriber and beneficiary who is receiving benefits in connection with such mastectomy, in a manner determined in consultation with the attending physician and the patient, coverage for:

(1) All stages of reconstruction of the breast on which the mastectomy has been performed;

(2) Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(3) Prostheses and physical complications of mastectomy, including lymphedemas.

Such coverage may be subject to annual deductibles and coinsurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan of coverage. Written notice of the availability of such coverage shall be delivered to the insured, participant, policyholder, subscriber and beneficiary upon enrollment and annually thereafter.

(b) All group and blanket health benefit plans shall provide notice to each insured, participant, policyholder, subscriber and beneficiary under such plan regarding the coverage required by this section in accordance herewith. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan and shall be transmitted:

(1) In the next mailing made by the plan to the insured, participant, policyholder, subscriber and beneficiary;

(2) As part of any yearly informational packet sent to the insured, participant, policyholder, subscriber and beneficiary;

(3) Not later than June 30, 2001, whichever is earliest.

(c) A group or blanket health benefit plan may not deny to a patient eligibility or continued eligibility to enroll or to renew coverage under the terms of the plan solely for the purpose of avoiding the requirements of this section, and may not penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, or induce such provider to provide care to an individual insured, participant, policyholder, subscriber and beneficiary in a manner inconsistent with this section.

(d) Nothing in this section shall be construed to prevent a group health benefit plan from negotiating the level and type of reimbursement with a provider for care provided in accordance with this section.

73 Del. Laws, c. 89, § 1.;



§ 3564. Referrals

(a) This section applies to every group or blanket policy or contract of health insurance, including each policy or contract issued by a health service corporation, which is delivered or issued for delivery in this State and which designates network physicians or providers or preferred physicians or providers (hereinafter referred to collectively as "network providers").

(b) All individual and group health insurance policies shall provide that if medically necessary covered services are not available through network providers, or the network providers are not available within a reasonable period of time, the insurer, on the request of a network provider, within a reasonable period, shall allow referral to a non-network physician or provider and shall reimburse the non-network physician or provider at a previously agreed-upon or negotiated rate. In such circumstances, the non-network physician or provider may not balance bill the insured. Such a referral shall not be refused by the insurer absent a decision by a physician in the same or a similar specialty as the physician to whom a referral is sought that the referral is not reasonably related to the provision of medically necessary services.

(c) All individual and group health insurance policies which do not allow insureds to have direct access to health care specialists shall establish and implement a procedure by which insureds can obtain a standing referral to a health care specialist.

(d) The procedure established under subsection (c) of this section:

(1) Shall provide for a standing referral to a specialist if the insured's network provider determines that the insured needs continuing care from the specialist; and

(2) May require the insurer's approval of an initial treatment plan designed by the specialist containing (i) a limit on the number of visits to the specialist, (ii) a time limit on the duration of the referral, and (iii) mandatory updates on the insured's condition. Such approval shall not be withheld absent a decision by a qualified physician that the treatment sought in the treatment plan is not reasonably related to the appropriate treatment of the insured's condition.

Within the treatment period referred to in paragraph (d)(2) of this section, the specialist shall be permitted to treat the insured without a further referral from the insured's network provider and may authorize such further referrals, procedures, tests and other medical services as the individual's network provider would otherwise be permitted to provide or authorize, provided that such further referrals, procedures, tests and other medical services are part of treating the patient for the condition for which the patient was referred to the specialist. Referrals, procedures, tests and other medical services referred to in this subsection shall be provided by network providers unless such services are not available through network providers, or the network providers are not available within a reasonable period of time. If services are not available through network providers, or the network providers are not available within a reasonable period of time, the out-of-network provider shall be reimbursed at an agreed-upon or negotiated rate. In such circumstances, the non-network provider may not balance bill the insured.

(e) Nothing in this section shall prevent the operation of policy provisions involving deductibles or copayments.

73 Del. Laws, c. 96, § 8; 73 Del. Laws, c. 315, § 8.;



§ 3565. Emergency care

(a) This section applies to every group or blanket policy or contract of health insurance, including each policy or contract issued by a health service corporation, which is delivered or issued for delivery in this State and which designates network physicians or providers or preferred physicians or providers (hereinafter referred to collectively as "network providers"). However, this section applies only to conditions for which coverage is provided by those policies or contracts.

(b) All individual and group health insurance policies shall provide that persons covered under those policies will be insured for emergency care services performed by non-network providers at an agreed-upon or negotiated rate, regardless of whether the physician or provider furnishing the services has a contractual or other arrangement with the insurer to provide items or services to persons covered under the policies. In the event that the provider of emergency services and the insurer cannot agree upon the appropriate rate, the provider shall be entitled to those charges and rates allowed by the Insurance Commissioner or the Commissioner's designee following an arbitration of the dispute. The Insurance Commissioner shall adopt regulations concerning the arbitration of such disputes. In such circumstances, the non-network provider may not balance bill the insured.

(c) Prior to a determination by the Insurance Commissioner's (or the Commissioner's designee) of those charges and rates allowed by the providers of emergency services pursuant to subsection (b) of this section, the insurer will pay directly to the non-network emergency care provider the highest allowable charge for each emergency care service allowed by the insurer for any other network or non-network emergency care provider during the full 12-month period immediately prior to the date of each emergency care service performed by the non-network provider. The Insurance Commissioner is authorized to adopt regulations concerning the provisions of this subsection (c).

(d) Plans described in subsections (a) and (b) of this section shall cover:

(1) Any medical screening examination or other evaluation medically required to determine whether an emergency medical condition exists;

(2) Necessary emergency care services, including treatment and stabilization of an emergency medical condition; and

(3) Services originated in a hospital emergency facility or comparable facility following treatment or stabilization of an emergency medical condition as approved by the insurer with respect to services performed by non-network providers, provided that the insurer is required to approve or disapprove coverage of poststabilization care as requested by a treating physician or provider within the time appropriate to the circumstances relating to the delivery of services and the condition of the patient, but in no case to exceed 1 hour from the time of the request.

(e) Nothing in this section shall prevent the operation of policy provisions involving deductibles or copayments. As used in this section "emergency medical condition" means a medical or behavioral condition the onset of which is sudden, that manifests itself by symptoms of sufficient severity, including, but not limited to, severe pain, that a prudent layperson, possessing an average knowledge of medicine and health, could reasonably expect the absence of immediate medical attention to result in:

(1) Placing the health of the person afflicted with such condition in serious jeopardy, or in the case of a behavioral condition, placing the health of such person or others in serious jeopardy;

(2) Serious impairment to such person's bodily functions;

(3) Serious impairment or dysfunction of any bodily organ or part of such person; or

(4) Serious disfigurement of such person.

(f) This section shall not apply to services provided by a volunteer fire department recognized as such by the State Fire Prevention Commission.

(g) The Insurance Commissioner shall establish a schedule of fees for arbitration. The nonprevailing party at arbitration shall reimburse the Commissioner for the expenses related to the arbitration process. Funds paid to the Insurance Commissioner under this subsection shall be placed in the arbitration fund and shall be used exclusively for the payment of appointed arbitrators. The Insurance Commissioner may, in the Commissioner's discretion, impose a schedule of maximum fees that can be charged by an arbitrator for a given type of arbitration.

73 Del. Laws, c. 96, § 9; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 315, §§ 3, 12; 78 Del. Laws, c. 111, § 2.;



§ 3566. Prescription medication

(a) This section applies to every group or blanket policy or contract of health insurance, including each policy or contract issued by a health service corporation, which is delivered or issued for delivery in this State and which provides coverage for outpatient prescription drugs.

(b) Every group or blanket policy or contract of health insurance described in subsection (a) of this section shall provide coverage for any outpatient drug prescribed to treat a covered person for a covered chronic, disabling or life-threatening illness if the drug:

(1) Has been approved by the Food and Drug administration for at least 1 indication; and

(2) Is recognized for treatment of the indication for which the drug is prescribed in:

a. A prescription drug reference compendium approved by the Insurance Commissioner for purposes of this section; or

b. Substantially accepted peer reviewed medical literature.

(c) Coverage of a drug required by this section shall include coverage of medically necessary services associated with administration of the drug.

(d) This section does not require coverage for:

(1) Medication that may be obtained without a physician's prescription;

(2) Experimental drugs not otherwise approved for the proposed use or indication by the Food and Drug Administration; or

(3) Any disease, condition, service or treatment that is excluded from coverage under the policy.

(e) Nothing in this section shall prevent the operation of policy provisions involving deductibles, coinsurance, allowable charge limitations, maximum dollar policy limitations or coordination of benefits.

73 Del. Laws, c. 96, § 10; 73 Del. Laws, c. 315, § 5.;



§ 3567. Clinical trials

(a) Definitions. —

(1) "Routine patient care costs," as used in this section, include all items and services that are otherwise generally available to a qualified individual that are provided in the clinical trial except:

a. The investigational items or service itself;

b. Items and services provided solely to satisfy data collection and analysis needs and that are not used in the direct clinical management of the patients; and

c. Items and services customarily provided by the research sponsors free of charge for any enrollee in the trial.

(2) "Clinical trials" for purposes of this section include clinical trials that are approved or funded by use of the following entities:

a. One of the National Institutes of Health (NIH);

b. An NIH Cooperative Group or center which is a formal network of facilities that collaborate or research projects and have an established NIH-approval peer review program operating within the group. This includes, but is not limited to, the NCI Clinical Cooperative Group and the NCI Community Clinical Oncology Program;

c. The federal Departments of Veterans' Affairs or Defense;

d. An institutional review board of an institution in this State that has a multiple project assurance contract approval by the Office of Protection for the Research Risks of the NIH; and

e. A qualified research entity that meets the criteria for NIH Center Support grant eligibility.

(3) Any clinical trial receiving coverage for routine costs under the provisions of this act must meet the following requirements:

a. The subject or purpose of the trial must be the evaluation of an item or service that falls within the covered benefits of the policy and is not specifically excluded from coverage.

b. The trial must not be designed exclusively to test toxicity or disease pathophysiology.

c. The trial must have therapeutic intent.

d. Trials of therapeutic interventions must enroll patients with diagnosed disease.

e. The principal purpose of the trial is to test whether the intervention potentially improves the participant's health outcomes.

f. The trial is well supported by available scientific and medical information or it is intended to clarify or establish the health outcomes of interventions already in common clinical use.

g. The trial does not unjustifiably duplicate existing studies.

h. The trial is in compliance with federal regulations relating to the protection of human subjects.

(b) Every group or blanket policy of health insurance which is delivered or issued for delivery in this State, including each policy or contract issued by a health service corporation, shall provide coverage for routine patient care costs as defined in paragraph (a)(1) of this section for covered persons engaging in clinical trials for treatment of life threatening diseases. Nothing in this section, however, independently requires coverage for expense of such clinical trials which are otherwise not covered under the policy or contract.

73 Del. Laws, c. 96, § 11.;



§ 3568. Newborn and infant hearing screening; coverage and reimbursement

(a) Any group or blanket insurance health insurance policy which is delivered, issued for delivery, renewed, extended, or modified in this State by any health care insurer and which provides coverage for a child shall be deemed to provide coverage for hearing loss screening tests of newborns and infants provided by a hospital before discharge.

(b) The amount of reimbursement for newborn or infant hearing screening provided under such a policy shall be consistent with reimbursement of other medical expenses under the policy, including the imposition of co-payment, coinsurance, deductible, or any dollar limit or other cost-sharing provisions otherwise applicable under the policy.

75 Del. Laws, c. 116, § 3.;



§ 3569. Use of social security numbers on insurance cards

(a) As used in this section, "insurance card" means a card that a person or entity provides to an individual so that the individual may present the card to establish the eligibility of the individual or the individual's dependents to receive health, dental, optical, or accident insurance benefits, prescription drug benefits, or benefits under a managed care plan or a plan provided by a health maintenance organization, a health services plan corporation, or a similar entity.

(b) No person or entity which provides an insurance card shall use an individual's social security number as the identification number on that insurance card.

75 Del. Laws, c. 179, § 2; 70 Del. Laws, c. 186, § 1.;



§ 3570. Supplemental coverage for children of insureds [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Definitions. — As used in this section:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(2) "Covered person" means a person who claims to be entitled to receive benefits from a carrier.

(3) "Dependent" means a covered person's child by blood or by law who is less than 26 years of age.

(b) If a carrier's contract with a subscriber provides coverage for a covered person's dependent under which coverage of the dependent terminates at a specific age before the dependent's twenty-sixth birthday, the contract must nevertheless provide coverage to the dependent after that specific age until the dependent's twenty-sixth birthday.

(c) Subsection (b) of this section may not be construed to require:

(1) Coverage for services provided to a dependent prior to the effective date of this section;

(2) That an employer pay all or part of the cost of coverage for a dependent as provided pursuant to this section; or

(3) Coverage for services rendered prior to a dependent's election pursuant to subsection (e) of this section and payment of premium required under subsection (g) of this section.

(d) A dependent covered by a covered person's contract, where coverage under the contract's language would terminate at a specific age before the dependent's twenty-sixth birthday, may make a written election for coverage as a dependent pursuant to this section, until the dependent's twenty-sixth birthday. The election must be made:

(1) Within 30 days prior to the termination of coverage at the specific age provided in the contract's language;

(2) Within 30 days after meeting the requirements for dependent status as set forth in subsection (a) of this section, when coverage for the dependent under the contract's language had previously terminated; or

(3) During an open enrollment period, as provided pursuant to the contract, if the dependent meets the requirements for dependent status as set forth in subsection (a) of this section during the open enrollment period.

Coverage for a dependent who makes a written election for coverage may not be conditioned upon or discriminate on the basis of lack of evidence of insurability.

(e) Notwithstanding the time limitations imposed by subsection (d) of this section, for 12 months after the effective date of this section, a dependent who qualifies for dependent status as set forth in subsection (a) of this section, but whose coverage as a dependent under a covered person's contract terminated under the terms of the contract prior to the effective date of this section, may make a written election to reinstate coverage under that contract as a dependent pursuant to this section.

(f) Coverage for a dependent who makes a written election for coverage pursuant to subsection (d) of this section consists of coverage which is identical to the coverage that would have been provided to that dependent had that dependent not been terminated from the contract due to the dependent's age.

(g) A covered person's contract may require payment of a premium by the covered person or dependent, subject to any approvals required by Delaware law, for any period of coverage relating to a dependent's written election for coverage pursuant to subsection (d) of this section. The payment may not exceed 102% of the applicable portion of the premium previously paid for that dependent's coverage under the contract prior to the termination of coverage at the specific age provided in the contract.

(h) The applicable portion of the premium previously paid for a dependent's coverage under subsection (g) of this section is determined pursuant to regulations promulgated by the Department of Insurance, based upon the difference between the contract's rating tiers for adult and dependent coverage or family coverage, as appropriate, and single coverage, or based upon any other formula or dependent rating tier which provides a substantially similar result and is considered appropriate by the Department of Insurance.

(i) Coverage for a dependent provided pursuant to this section must be provided until the earlier of the following:

(1) The dependent is no longer a dependent as defined in subsection (a) of this section;

(2) The date on which coverage ceases under the contract by reason of a failure to make a timely payment of any premium required under the contract by the covered person or dependent for coverage provided pursuant to this section. The payment of any premium is considered to be timely if made within 30 days after the due date or within a longer period as provided for by the contract; or

(3) The date upon which the employer under whose contract coverage is provided to a dependent ceases to provide coverage to the covered person.

(j) Prominent notice regarding coverage for a dependent as provided pursuant to this section must be provided to a covered person by the carrier:

(1) In the certificate of coverage prepared for covered persons by the carrier on or about the date of commencement of coverage; and

(2) Upon each renewal, but at least once annually; and

(3) Within 30 days following the effective date of this section.

75 Del. Laws, c. 419, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 159, § 2; 79 Del. Laws, c. 99, §§ 6, 7.;

§ 3570A Autism spectrum disorders coverage.

(a) All group and blanket health benefit plans as defined in § 3578(a)(2) of this title shall provide coverage for the screening and diagnosis of autism spectrum disorders and the treatment of autism spectrum disorders in individuals less than 21 years of age. To the extent that the diagnosis of autism spectrum disorders and the treatment of autism spectrum disorders are not already covered by a health benefit plan, coverage under this section shall be included in health benefit plans that are delivered, issued, executed or renewed in this State pursuant to this title after December 11, 2012. No insurer shall terminate coverage or refuse to deliver, execute, issue, amend, adjust, or renew coverage to a group solely because an individual in that group or a family member of an individual in that group is diagnosed with 1 of the autism spectrum disorders or has received treatment for autism spectrum disorders. Coverage under this section shall not be denied on the basis that the treatment is habilitative or nonrestorative in nature.

(b) Coverage for applied behavior analysis services under this section by an insurer shall be subject to a maximum benefit of $36,000 per 12-month period per person, but shall not be subject to any limits on the number of visits an individual may make to an autism services provider, or that a provider may make to an individual, regardless of the locations in which services are provided. After December 31, 2012, the Insurance Commissioner shall, on or before April 1 of each calendar year, publish in the Delaware Register of Regulations an adjustment to the maximum benefit equal to the change in the United States Department of Labor Consumer Price Index for all Urban Consumers (CPI-U) in the preceding year and the published adjusted maximum benefit shall be applicable to all health insurance policies issued or renewed thereafter. Payments made by an insurer on behalf of a covered individual for treatment unrelated to applied behavior analysis shall not be applied toward any maximum benefit established under this subsection.

(c) The coverage required under this section shall not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the health benefit plan, except as otherwise provided in subsection (b) of this section.

(d) This section shall not be construed as limiting benefits that are otherwise available to an individual or family member under their health benefit plan.

(e) As used in this section:

(1) "Applied behavior analysis" means the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationship between environment and behavior.

(2) "Autism services provider" means any person, entity, or group authorized by this section that provides treatment of autism spectrum disorders. This includes licensed physicians, psychologists or their assistants, psychiatrists, speech therapists or their aides, occupational therapists or their aides, physical therapists or their assistants, practitioners with the national certification of board-certified behavior analyst or those working under their supervision, licensed professional counselors of mental health, licensed clinical social workers, advanced practice nurses, or any person, entity, or group meeting the standards set by the Department of Health and Social Services as authorized by subsection (f) of this section.

(3) "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM), including Autistic Disorder, Asperger's Disorder and Pervasive Developmental Disorder Not Otherwise Specified, as such may be amended hereafter from time to time.

(4) "Behavioral health treatment" means professional counseling, guidance services or treatment programs, including applied behavior analysis, that are necessary to develop, maintain, or restore, to the maximum extent practicable, the functioning of an individual. This definition also applies to treatment or counseling to improve social skills and function.

(5) "Medically necessary" means reasonably expected to do the following:

a. Prevent the onset of an illness, condition, injury, or disability;

b. Reduce or ameliorate the physical, mental, or developmental effects of an illness, condition, injury, or disability; or

c. Assist to achieve or maintain maximum functional capacity in performing daily activities, taking into account both the functional capacity of the individual and the functional capacities that are appropriate for individuals of the same age.

(6) "Pharmacy care" means medications prescribed by a licensed practitioner and any health-related services deemed medically necessary to determine the need or effectiveness of the medications.

(7) "Psychiatric care" means direct or consultative services provided by a psychiatrist licensed in the state in which the psychiatrist practices.

(8) "Psychological care" means direct or consultative services provided by a psychologist licensed in the state in which the psychologist practices or by a psychological assistant acting under the supervision of a psychologist.

(9) "Screening and diagnosis of autism spectrum disorders" means medically necessary assessments, evaluations, or tests to diagnose whether an individual has or is at risk for 1 of the autism spectrum disorders.

(10) "Therapeutic care" means services provided by speech, occupational, or physical therapists or an aide or assistant under their supervision.

(11) "Treatment for autism spectrum disorders" shall include the following care prescribed or ordered for an individual diagnosed with 1 of the autism spectrum disorders by a licensed physician or licensed psychologist who determines the care to be medically necessary:

a. Behavioral health treatment;

b. Pharmacy care;

c. Psychiatric care;

d. Psychological care;

e. Therapeutic care;

f. Items and equipment necessary to provide, receive, or advance in the above-listed services, including those necessary for applied behavioral analysis; and

g. Any care for individuals with autism spectrum disorders that is determined by the Secretary of the Department of Health and Social Services, based upon their review of best practices and/or evidence-based research, to be medically necessary. The Secretary shall inform the Insurance Commissioner of such determination, and upon receiving notice the Insurance Commissioner shall issue a bulletin stating that any such care, treatment, intervention, service, or item that was not previously covered shall be included in any health benefit plan delivered, executed, issued, amended, adjusted, or renewed on or after 120 days following the date of such bulletin.

(f) The Department of Health and Social Services shall promulgate regulations establishing standards for certifying qualified autism services providers by June 11, 2013. If an autism services provider meets recognized national certification as a board-certified behavior analyst, such autism services provider shall be deemed to have met the standards to be established under this section to provide applied behavioral analysis services. Once the regulations are promulgated, payment for the treatment of autism spectrum disorders covered under this section shall only be required to be made to autism services providers who meet the standards.

(g) Except for inpatient services, if an individual is receiving treatment for autism spectrum disorders, an insurer will have the right to request a review of that treatment not more than once every 12 months unless the insurer and the licensed physician or licensed psychologist agree that a more frequent review is necessary. The cost of obtaining any review shall be borne by the insurer.

(h) This section shall not be construed as affecting any obligation to provide services to an individual under an individualized family service plan (IFSP); an individualized education program (IEP); an individual plan for employment (IPE); a 504 plan; or an individualized service plan, including an essential lifestyle plan (ELP).

(i) The Insurance Commissioner may promulgate rules and regulations as may be necessary or appropriate to implement and administer this section, except for subsection (f) of this section.

78 Del. Laws, c. 398, § 3.;



§ 3570A. Autism spectrum disorders coverage

(a) All group and blanket health benefit plans as defined in § 3578(a)(2) of this title shall provide coverage for the screening and diagnosis of autism spectrum disorders and the treatment of autism spectrum disorders in individuals less than 21 years of age. To the extent that the diagnosis of autism spectrum disorders and the treatment of autism spectrum disorders are not already covered by a health benefit plan, coverage under this section shall be included in health benefit plans that are delivered, issued, executed or renewed in this State pursuant to this title after December 11, 2012. No insurer shall terminate coverage or refuse to deliver, execute, issue, amend, adjust, or renew coverage to a group solely because an individual in that group or a family member of an individual in that group is diagnosed with 1 of the autism spectrum disorders or has received treatment for autism spectrum disorders. Coverage under this section shall not be denied on the basis that the treatment is habilitative or nonrestorative in nature.

(b) Coverage for applied behavior analysis services under this section by an insurer shall be subject to a maximum benefit of $36,000 per 12-month period per person, but shall not be subject to any limits on the number of visits an individual may make to an autism services provider, or that a provider may make to an individual, regardless of the locations in which services are provided. After December 31, 2012, the Insurance Commissioner shall, on or before April 1 of each calendar year, publish in the Delaware Register of Regulations an adjustment to the maximum benefit equal to the change in the United States Department of Labor Consumer Price Index for all Urban Consumers (CPI-U) in the preceding year and the published adjusted maximum benefit shall be applicable to all health insurance policies issued or renewed thereafter. Payments made by an insurer on behalf of a covered individual for treatment unrelated to applied behavior analysis shall not be applied toward any maximum benefit established under this subsection.

(c) The coverage required under this section shall not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the health benefit plan, except as otherwise provided in subsection (b) of this section.

(d) This section shall not be construed as limiting benefits that are otherwise available to an individual or family member under their health benefit plan.

(e) As used in this section:

(1) "Applied behavior analysis" means the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationship between environment and behavior.

(2) "Autism services provider" means any person, entity, or group authorized by this section that provides treatment of autism spectrum disorders. This includes licensed physicians, psychologists or their assistants, psychiatrists, speech therapists or their aides, occupational therapists or their aides, physical therapists or their assistants, practitioners with the national certification of board-certified behavior analyst or those working under their supervision, licensed professional counselors of mental health, licensed clinical social workers, advanced practice nurses, or any person, entity, or group meeting the standards set by the Department of Health and Social Services as authorized by subsection (f) of this section.

(3) "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM), including Autistic Disorder, Asperger's Disorder and Pervasive Developmental Disorder Not Otherwise Specified, as such may be amended hereafter from time to time.

(4) "Behavioral health treatment" means professional counseling, guidance services or treatment programs, including applied behavior analysis, that are necessary to develop, maintain, or restore, to the maximum extent practicable, the functioning of an individual. This definition also applies to treatment or counseling to improve social skills and function.

(5) "Medically necessary" means reasonably expected to do the following:

a. Prevent the onset of an illness, condition, injury, or disability;

b. Reduce or ameliorate the physical, mental, or developmental effects of an illness, condition, injury, or disability; or

c. Assist to achieve or maintain maximum functional capacity in performing daily activities, taking into account both the functional capacity of the individual and the functional capacities that are appropriate for individuals of the same age.

(6) "Pharmacy care" means medications prescribed by a licensed practitioner and any health-related services deemed medically necessary to determine the need or effectiveness of the medications.

(7) "Psychiatric care" means direct or consultative services provided by a psychiatrist licensed in the state in which the psychiatrist practices.

(8) "Psychological care" means direct or consultative services provided by a psychologist licensed in the state in which the psychologist practices or by a psychological assistant acting under the supervision of a psychologist.

(9) "Screening and diagnosis of autism spectrum disorders" means medically necessary assessments, evaluations, or tests to diagnose whether an individual has or is at risk for 1 of the autism spectrum disorders.

(10) "Therapeutic care" means services provided by speech, occupational, or physical therapists or an aide or assistant under their supervision.

(11) "Treatment for autism spectrum disorders" shall include the following care prescribed or ordered for an individual diagnosed with 1 of the autism spectrum disorders by a licensed physician or licensed psychologist who determines the care to be medically necessary:

a. Behavioral health treatment;

b. Pharmacy care;

c. Psychiatric care;

d. Psychological care;

e. Therapeutic care;

f. Items and equipment necessary to provide, receive, or advance in the above-listed services, including those necessary for applied behavioral analysis; and

g. Any care for individuals with autism spectrum disorders that is determined by the Secretary of the Department of Health and Social Services, based upon their review of best practices and/or evidence-based research, to be medically necessary. The Secretary shall inform the Insurance Commissioner of such determination, and upon receiving notice the Insurance Commissioner shall issue a bulletin stating that any such care, treatment, intervention, service, or item that was not previously covered shall be included in any health benefit plan delivered, executed, issued, amended, adjusted, or renewed on or after 120 days following the date of such bulletin.

(f) The Department of Health and Social Services shall promulgate regulations establishing standards for certifying qualified autism services providers by June 11, 2013. If an autism services provider meets recognized national certification as a board-certified behavior analyst, such autism services provider shall be deemed to have met the standards to be established under this section to provide applied behavioral analysis services. Once the regulations are promulgated, payment for the treatment of autism spectrum disorders covered under this section shall only be required to be made to autism services providers who meet the standards.

(g) Except for inpatient services, if an individual is receiving treatment for autism spectrum disorders, an insurer will have the right to request a review of that treatment not more than once every 12 months unless the insurer and the licensed physician or licensed psychologist agree that a more frequent review is necessary. The cost of obtaining any review shall be borne by the insurer.

(h) This section shall not be construed as affecting any obligation to provide services to an individual under an individualized family service plan (IFSP); an individualized education program (IEP); an individual plan for employment (IPE); a 504 plan; or an individualized service plan, including an essential lifestyle plan (ELP).

(i) The Insurance Commissioner may promulgate rules and regulations as may be necessary or appropriate to implement and administer this section, except for subsection (f) of this section.

78 Del. Laws, c. 398, § 3.;



§ 3571. Phenylketonuria (PKU) and other inherited metabolic diseases

(a) Definitions. — In this section the following words shall have the meanings indicated:

(1) "Inherited metabolic diseases" shall mean diseases caused by an inherited abnormality of biochemistry. The words "inherited metabolic diseases" shall also include any diseases for which the State screens newborn babies.

(2)a. "Low protein modified formula or food product" means a formula or food product that is:

1. Specially formulated to have less than 1 gram of protein per serving; and

2. Intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease.

b. "Low protein modified food product" does not include a natural food that is naturally low in protein.

(3) "Medical formula or food" means a formula or food that is:

a. Intended for the dietary treatment of an inherited metabolic disease for which nutritional requirements and restrictions have been established by medical research; and

b. Formulated to be consumed or administrated enterally under the direction of a physician.

(b) Application of this section. — The provisions of this section shall apply to any health insurance contract that:

(1) Provides coverage for a family member of the insured; and

(2) Is delivered or issued for delivery in the State.

(c) A health insurance contract shall, under the family member coverage, include coverage for medical formulas and foods and low protein modified formulas and modified food products for the treatment of inherited metabolic diseases, if such medical formulas and foods or low protein modified formulas and food products are:

(1) Prescribed as medically necessary for the therapeutic treatment of inherited metabolic diseases, and

(2) Administered under the direction of a physician.

76 Del. Laws, c. 176, § 2.;

§ 3571A Hearing aid coverage.

(a) For purposes of this section, the term "hearing aid" means any nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, but excluding batteries, cords, and other assistive listening devices such as FM systems.

(b) Every group and blanket health insurance contract, including each policy or contract issued by a health service corporation, which is delivered, issued for delivery, or renewed in this State on or after January 1, 2009, shall provide coverage of up to $1000 per individual hearing aid, per ear, every 3 years, for children less than 24 years of age, covered as a dependent by the policy holder.

(c) The insured may choose a hearing aid exceeding $1,000 and pay the difference in cost above the amount of coverage required by this section. Reimbursement shall be provided according to the respective principles and policies of the insurer. The insurer may require the policyholder to provide a prescription or show proof through other suitable documentation of the need for a hearing aid and nothing contained in this section shall preclude the insurer from conducting managed care, medical necessity, or utilization review or prevent the operation of such policy provisions as deductibles, coinsurance, allowable charge limitations, coordination of benefits or provisions restricting coverage to services by licensed, certified or carrier-approved providers or facilities.

(d) This section does not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified diseased indemnity;

(8) Sickness or bodily injury or death by accident or both; and

(9) Other limited benefit policies.

76 Del. Laws, c. 244, § 2.;

§ 3571B Required coverage for scalp hair prosthesis.

(a) All group and blanket health insurance policies, contracts or certificates that are delivered or issued for delivery in this State by any health insurer, health service corporation or managed care organization which provide for medical or hospital expenses and also provide coverage for other prostheses, shall provide coverage for expenses for a scalp hair prosthesis worn for hair loss suffered as a result of alopecia areata, resulting from an autoimmune disease. Such coverage shall be subject to the same limitations and guidelines as other prostheses, provided that such coverage for alopecia areata shall not exceed $500 per year.

(b) For purposes of this section:

(1) "Prostheses" means artificial appliances used to replace lost natural structures. Prostheses include, but are not limited to, artificial arms, legs, breasts, or glass eyes.

(2) "Scalp hair prosthesis" means artificial substitutes for scalp hair that are made specifically for a specific individual.

(c) Such coverage may be subject to annual deductibles and co-insurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan of coverage. Written notice of the availability of such coverage shall be delivered to the insured, participant, policyholder, subscriber and beneficiary upon enrollment and annually thereafter.

(d) All group and blanket health benefit plans shall provide notice to each insured, participant, policyholder, subscriber and beneficiary under such plan regarding the coverage required by this section in accordance herewith. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan and shall be transmitted as part of any yearly informational packet sent to the insured, participant, policyholder, subscriber and beneficiary.

76 Del. Laws, c. 314, § 2.;

§ 3571C Dental services for children with a severe disability.

(a) Definitions. — As used in this section:

(1) "Child with a severe disability" means a person under the age of 21 who, due to a significant mental or physical condition, illness, or disease, is likely to require specialized treatment or supports to secure effective access to dental care. The written certification of a child's treating physician, advance practice nurse, or licensed psychologist shall be sufficient to qualify a person as a "child with a severe disability."

(2) "Dental services" means the full range of diagnostic and treatment services within the scope of benefits available under the health insurance contract or policy.

(b) Application of section. — This section applies to every group or blanket health insurance contract, including each policy or contract issued by a health service corporation, which is delivered, issued for delivery, or renewed in this State which provides coverage for dental services for a child.

(c) Payment authorization. — Every contract or policy described in subsection (b) of this section shall authorize payment to a licensed practitioner for dental services to a child with a severe disability irrespective of lack of contractual or network status. Unless otherwise negotiated with the practitioner in advance, such payment shall be in an amount at least equal to the insurer's reasonable and customary compensation for the same or similar services in the same geographical area. A nonnetwork practitioner accepting payment under this section may not balance bill the insured.

(d) Preservation of contract limits. — Nothing in this section shall prevent the application of contract or policy provisions involving deductibles, coinsurance, maximum dollar limitations or coordination of benefits, provided that such limits shall be applied using in-network standards.

(e) Waiver. — The Commissioner may establish, by regulation, standards authorizing the issuance of a waiver to an insurer from application of this section. At a minimum, such waiver standards shall only permit a time-limited, renewable waiver upon submission of clear and convincing documentation of the numerical and geographical availability of in-network practitioners willing and able to effectively treat a child with a severe disability.

77 Del. Laws, c. 54, § 2.;

§ 3571D Screening of infants and toddlers for developmental delays.

(a) Definitions. — As used in this section:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(2) "Developmental screening" shall mean any developmental screening tool favorably mentioned by the American Academy of Pediatrics Committee on Children with Disabilities in its position paper on "Developmental Surveillance and Screening of Infants and Young Children," or any program judged by the Department of Health and Social Services to be an equivalent program.

(b) This section shall apply to any health insurance contract that provides coverage for a family member of the insured and is delivered by a carrier or issued by a carrier for delivery in the State.

(c) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Specified disease indemnity; or

(7) Sickness or bodily injury or death by accident, or both.

(d) Every health insurance policy covered by this section shall entitle children covered by the policy to receive developmental screenings at ages 9 months, 18 months, and 30 months.

77 Del. Laws, c. 207, § 2.;

§ 3571E Reimbursement for orthotic and prosthetic services.

(a) Definitions. — For purposes of this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding System (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and any other similar devices as determined Secretary of the Department of Health and Social Services, commonly carried in stock by a pharmacy, department store, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but also the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility, locomotion, or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device through periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications, capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation, congenital deformities, or abscesses. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours, and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device through periodic evaluation.

(b) Every group and blanket health insurance contract, plan, or policy which is delivered, issued for delivery, or renewed in this State on or after January 1, 2012, and which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, shall provide reimbursement for orthotic and prosthetic devices at least equal to federal reimbursements rates provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395k, 1395l, and 1395m and 42 C.F.R. §§ 414.202, 414.210, 414.228, and 410.100, as applicable to this section.

(c) A health insurance contract, plan, or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor, and orthotic or prosthetic services are rendered by a provider, who is licensed by the State to provide orthotics and prosthetics.

(g) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident, or both; or

(9) Other limited benefit policies.

78 Del. Laws, c. 171, § 2.;

§ 3571F Mini-COBRA small employer group health policies [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group policy renewed or delivered or issued for delivery in this State on or after June 21, 2012, by an insurer that insures employees and their eligible dependents for hospital, surgical or major medical insurance shall provide that covered employees or eligible dependents whose coverage under the group policy would otherwise terminate because of a qualifying event shall be entitled to continue their hospital, surgical or major medical coverage under that group policy subject to the following terms and conditions:

(1) Continuation shall only be available to a covered employee or eligible dependent who has been continuously insured under a group policy or for similar benefits under any group policy that it replaced, during the entire 3-month period ending with such termination. If employment is reinstated during the continuation period, then coverage under the group policy must be reinstated for the covered employee and any eligible dependents who were covered under continuation.

(2) Continuation shall not be available for any person covered under the group policy when such person:

a. Is covered or eligible for coverage under Medicare;

b. Fails to verify that such person is ineligible for employer-based group health insurance as an eligible dependent; or

c. Is or could be covered by any other insured or uninsured arrangement which provides hospital, surgical or major medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination, excluding the medical assistance program established under the Delaware Code.

(3) Continuation must include any benefits provided under the group policy.

(4)a. The group policy shall provide notice to the policyholder of the rights provided under this section. Unless already provided in the group policy, an insurer who has issued a group policy in effect as of June 21, 2012, shall provide such notice to the policyholder by August 5, 2012.

b. The employer of a covered employee under a group policy must notify the administrator or its designee, the covered employee and the insurer of a qualifying event within 30 days of the qualifying event. Notice to the covered employee shall include notice of the rights set forth in this section.

c. Each covered employee or eligible dependent shall notify the administrator or its designee of its election of continuation coverage under this section within 30 days of notice under paragraph (4)b. of this section. The coverage shall be effective as of the date of the qualifying event and shall be the same as the coverage in effect at the time of the qualifying event or any replacement coverage.

d. An administrator or its designee notified under paragraph (4)c. of this section of an election of continuation coverage shall notify the insurer within 14 days of the covered employee's or eligible dependent's election.

e. Except as otherwise specified in an election, any election of continuation coverage by an eligible dependent shall be deemed to include an election of continuation coverage on behalf of any other eligible dependent who would lose coverage under the plan by reason of the qualifying event.

(5)a. The covered employee or eligible dependent requesting the continuation of coverage must pay to the administrator or its designee, on a monthly basis, the amount of contribution required to be paid by the covered employee or eligible dependent to continue the coverage.

b. The premium contribution may not be more than 102% of the group rate of the insurance being continued on the due date of each payment.

c. Nothing in this section shall require the employer to contribute to the deductible of an employee holding a health savings account as defined in the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 223(d)) or other medical spending account as a component of the group policy after the termination date as long as scheduled payments have been made.

(6)a. Continuation of coverage under the group policy for any covered employee or eligible dependent shall terminate upon failure to satisfy paragraph (2) of this section or, if earlier, at the first to occur of the following:

1. The date 9 months after the date the covered employee's or eligible dependent's coverage under the group would have terminated because of a qualifying event;

2. If the employee or member fails to make timely payment of a required premium contribution by the end of the period for which contributions were made;

3. The date on which the group policy is terminated.

b. A covered employee or eligible dependent shall provide written notice to the administrator or its designee within 14 days if, pursuant to paragraph (2) of this section, coverage should not occur.

1. Coverage, as required by this section, may not be conditioned or discriminated on the basis of lack of evidence of insurability.

2. This section shall apply to only those persons who satisfy both of the following criteria:

A. A person who is not subject to the continuation and conversion provisions set forth in Title 1, subtitle b, part 6 of the Employee Retirement Income Security Act of 1974 (Public Law 93-406, 29 U.S.C. § 1161 et seq.) or Title XX of the Public Health Service Act, Public Law 99-272, 42 U.S.C. § 300bb-1 et seq.; and

B. A person and the eligible dependents of such person, who is employed by an employer that normally employed between 1 and 19 employees on a typical business day during the preceding year.

3. The Department of Insurance may promulgate regulations as necessary for the implementation and administration of this section.

4. For purposes of this section, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

A. "Administrator" means the person specifically designated by an employer by written agreement to manage the administration of a group policy issued to an employer or, if an administrator is not so designated, the employer.

B. "Covered employee" means an individual who is or was provided coverage under a group policy by virtue of the performance of services by the individual for 1 or more persons maintaining the policy, including as an employee defined in § 401(c)(1) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(c)(1).

C. "Eligible dependent" means: I. With respect to a covered employee under a group health plan, any other individual who on the day before the qualifying event for that employee is a beneficiary under the plan:

(A) As the spouse of the covered employee; or

(B) As the dependent child of the employee. II. In the case of a "qualifying event" described in paragraph (6)b.4.F.II. of this section, the term includes a covered employee. III. In the case of a "qualifying event" described in paragraph (6)b.4.F.VI. of this section, the term includes a covered employee who had retired on or before the date of substantial elimination of coverage and any other individual who, on the day before such qualifying event, is a beneficiary under the plan:

(A) As the spouse of the covered employee;

(B) As the dependent child of the employee; or

(C) As the surviving spouse of the covered employee, the te also include a child who is born to or placed for adoption with a covered employee during the period of continuation coverage under this section.

D. "Group policy" means any group health insurance policy, subscriber contract, certificate or plan which provides health or sickness and accident coverage which is offered by an insurer. The term shall not include any of the following: I. An accident-only policy. II. A credit-only policy. III. A long-term care or disability income policy. IV. A specified disease policy. V. A Medicare supplement policy. VI. A Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) supplement policy. VII. A fixed indemnity policy. VIII. A dental-only policy. IX. A vision-only policy. X. A workers' compensation policy. XI. An automobile medical payment policy under Chapter 21 of this title. XII. Any other similar policies providing for limited benefits.

E. "Insurer" means any entity that provides health insurance in this State. For purposes of this section, "insurer" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

F. "Qualifying event" means, with respect to any covered employee, any of the following events which, but for the continuation of coverage required under this section, would result in the loss of coverage of an eligible dependent: I. The death of a covered employee. II. The termination, other than by reason of such employee's gross misconduct, or reduction of hours of the covered employee's employment. III. The divorce or legal separation of the covered employee from an eligible dependent. IV. The covered employee becoming entitled to benefits under Title XVIII of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1395 et seq.). V. A dependent child ceasing to be a dependent child under the generally applicable requirements of the plan. VI. A proceeding in a case under Chapter 11 of Title 11 of the United States Code with respect to the employer from whose employment the covered employee retired at any time. In the case of an event described in this paragraph (6)b.4.F.VI of this section, a loss of coverage includes a substantial elimination of coverage with respect to an eligible dependent within 1 year before or after the date of commencement of the proceeding.

78 Del. Laws, c. 246, § 1; 79 Del. Laws, c. 99, § 16.;

§ 3571G School-based health centers.

(a) For purposes of this section, a school-based health center (SBHC) enter is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under any group or blanket health insurance policy which is delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 2.;

§ 3571H Payment for emergency medical services.

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571A. Hearing aid coverage

(a) For purposes of this section, the term "hearing aid" means any nonexperimental, wearable instrument or device designed for the ear and offered for the purpose of aiding or compensating for impaired human hearing, but excluding batteries, cords, and other assistive listening devices such as FM systems.

(b) Every group and blanket health insurance contract, including each policy or contract issued by a health service corporation, which is delivered, issued for delivery, or renewed in this State on or after January 1, 2009, shall provide coverage of up to $1000 per individual hearing aid, per ear, every 3 years, for children less than 24 years of age, covered as a dependent by the policy holder.

(c) The insured may choose a hearing aid exceeding $1,000 and pay the difference in cost above the amount of coverage required by this section. Reimbursement shall be provided according to the respective principles and policies of the insurer. The insurer may require the policyholder to provide a prescription or show proof through other suitable documentation of the need for a hearing aid and nothing contained in this section shall preclude the insurer from conducting managed care, medical necessity, or utilization review or prevent the operation of such policy provisions as deductibles, coinsurance, allowable charge limitations, coordination of benefits or provisions restricting coverage to services by licensed, certified or carrier-approved providers or facilities.

(d) This section does not apply to insurance coverage providing benefits for:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified diseased indemnity;

(8) Sickness or bodily injury or death by accident or both; and

(9) Other limited benefit policies.

76 Del. Laws, c. 244, § 2.;

§ 3571B Required coverage for scalp hair prosthesis.

(a) All group and blanket health insurance policies, contracts or certificates that are delivered or issued for delivery in this State by any health insurer, health service corporation or managed care organization which provide for medical or hospital expenses and also provide coverage for other prostheses, shall provide coverage for expenses for a scalp hair prosthesis worn for hair loss suffered as a result of alopecia areata, resulting from an autoimmune disease. Such coverage shall be subject to the same limitations and guidelines as other prostheses, provided that such coverage for alopecia areata shall not exceed $500 per year.

(b) For purposes of this section:

(1) "Prostheses" means artificial appliances used to replace lost natural structures. Prostheses include, but are not limited to, artificial arms, legs, breasts, or glass eyes.

(2) "Scalp hair prosthesis" means artificial substitutes for scalp hair that are made specifically for a specific individual.

(c) Such coverage may be subject to annual deductibles and co-insurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan of coverage. Written notice of the availability of such coverage shall be delivered to the insured, participant, policyholder, subscriber and beneficiary upon enrollment and annually thereafter.

(d) All group and blanket health benefit plans shall provide notice to each insured, participant, policyholder, subscriber and beneficiary under such plan regarding the coverage required by this section in accordance herewith. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan and shall be transmitted as part of any yearly informational packet sent to the insured, participant, policyholder, subscriber and beneficiary.

76 Del. Laws, c. 314, § 2.;

§ 3571C Dental services for children with a severe disability.

(a) Definitions. — As used in this section:

(1) "Child with a severe disability" means a person under the age of 21 who, due to a significant mental or physical condition, illness, or disease, is likely to require specialized treatment or supports to secure effective access to dental care. The written certification of a child's treating physician, advance practice nurse, or licensed psychologist shall be sufficient to qualify a person as a "child with a severe disability."

(2) "Dental services" means the full range of diagnostic and treatment services within the scope of benefits available under the health insurance contract or policy.

(b) Application of section. — This section applies to every group or blanket health insurance contract, including each policy or contract issued by a health service corporation, which is delivered, issued for delivery, or renewed in this State which provides coverage for dental services for a child.

(c) Payment authorization. — Every contract or policy described in subsection (b) of this section shall authorize payment to a licensed practitioner for dental services to a child with a severe disability irrespective of lack of contractual or network status. Unless otherwise negotiated with the practitioner in advance, such payment shall be in an amount at least equal to the insurer's reasonable and customary compensation for the same or similar services in the same geographical area. A nonnetwork practitioner accepting payment under this section may not balance bill the insured.

(d) Preservation of contract limits. — Nothing in this section shall prevent the application of contract or policy provisions involving deductibles, coinsurance, maximum dollar limitations or coordination of benefits, provided that such limits shall be applied using in-network standards.

(e) Waiver. — The Commissioner may establish, by regulation, standards authorizing the issuance of a waiver to an insurer from application of this section. At a minimum, such waiver standards shall only permit a time-limited, renewable waiver upon submission of clear and convincing documentation of the numerical and geographical availability of in-network practitioners willing and able to effectively treat a child with a severe disability.

77 Del. Laws, c. 54, § 2.;

§ 3571D Screening of infants and toddlers for developmental delays.

(a) Definitions. — As used in this section:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(2) "Developmental screening" shall mean any developmental screening tool favorably mentioned by the American Academy of Pediatrics Committee on Children with Disabilities in its position paper on "Developmental Surveillance and Screening of Infants and Young Children," or any program judged by the Department of Health and Social Services to be an equivalent program.

(b) This section shall apply to any health insurance contract that provides coverage for a family member of the insured and is delivered by a carrier or issued by a carrier for delivery in the State.

(c) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Specified disease indemnity; or

(7) Sickness or bodily injury or death by accident, or both.

(d) Every health insurance policy covered by this section shall entitle children covered by the policy to receive developmental screenings at ages 9 months, 18 months, and 30 months.

77 Del. Laws, c. 207, § 2.;

§ 3571E Reimbursement for orthotic and prosthetic services.

(a) Definitions. — For purposes of this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding System (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and any other similar devices as determined Secretary of the Department of Health and Social Services, commonly carried in stock by a pharmacy, department store, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but also the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility, locomotion, or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device through periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications, capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation, congenital deformities, or abscesses. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours, and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device through periodic evaluation.

(b) Every group and blanket health insurance contract, plan, or policy which is delivered, issued for delivery, or renewed in this State on or after January 1, 2012, and which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, shall provide reimbursement for orthotic and prosthetic devices at least equal to federal reimbursements rates provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395k, 1395l, and 1395m and 42 C.F.R. §§ 414.202, 414.210, 414.228, and 410.100, as applicable to this section.

(c) A health insurance contract, plan, or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor, and orthotic or prosthetic services are rendered by a provider, who is licensed by the State to provide orthotics and prosthetics.

(g) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident, or both; or

(9) Other limited benefit policies.

78 Del. Laws, c. 171, § 2.;

§ 3571F Mini-COBRA small employer group health policies [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group policy renewed or delivered or issued for delivery in this State on or after June 21, 2012, by an insurer that insures employees and their eligible dependents for hospital, surgical or major medical insurance shall provide that covered employees or eligible dependents whose coverage under the group policy would otherwise terminate because of a qualifying event shall be entitled to continue their hospital, surgical or major medical coverage under that group policy subject to the following terms and conditions:

(1) Continuation shall only be available to a covered employee or eligible dependent who has been continuously insured under a group policy or for similar benefits under any group policy that it replaced, during the entire 3-month period ending with such termination. If employment is reinstated during the continuation period, then coverage under the group policy must be reinstated for the covered employee and any eligible dependents who were covered under continuation.

(2) Continuation shall not be available for any person covered under the group policy when such person:

a. Is covered or eligible for coverage under Medicare;

b. Fails to verify that such person is ineligible for employer-based group health insurance as an eligible dependent; or

c. Is or could be covered by any other insured or uninsured arrangement which provides hospital, surgical or major medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination, excluding the medical assistance program established under the Delaware Code.

(3) Continuation must include any benefits provided under the group policy.

(4)a. The group policy shall provide notice to the policyholder of the rights provided under this section. Unless already provided in the group policy, an insurer who has issued a group policy in effect as of June 21, 2012, shall provide such notice to the policyholder by August 5, 2012.

b. The employer of a covered employee under a group policy must notify the administrator or its designee, the covered employee and the insurer of a qualifying event within 30 days of the qualifying event. Notice to the covered employee shall include notice of the rights set forth in this section.

c. Each covered employee or eligible dependent shall notify the administrator or its designee of its election of continuation coverage under this section within 30 days of notice under paragraph (4)b. of this section. The coverage shall be effective as of the date of the qualifying event and shall be the same as the coverage in effect at the time of the qualifying event or any replacement coverage.

d. An administrator or its designee notified under paragraph (4)c. of this section of an election of continuation coverage shall notify the insurer within 14 days of the covered employee's or eligible dependent's election.

e. Except as otherwise specified in an election, any election of continuation coverage by an eligible dependent shall be deemed to include an election of continuation coverage on behalf of any other eligible dependent who would lose coverage under the plan by reason of the qualifying event.

(5)a. The covered employee or eligible dependent requesting the continuation of coverage must pay to the administrator or its designee, on a monthly basis, the amount of contribution required to be paid by the covered employee or eligible dependent to continue the coverage.

b. The premium contribution may not be more than 102% of the group rate of the insurance being continued on the due date of each payment.

c. Nothing in this section shall require the employer to contribute to the deductible of an employee holding a health savings account as defined in the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 223(d)) or other medical spending account as a component of the group policy after the termination date as long as scheduled payments have been made.

(6)a. Continuation of coverage under the group policy for any covered employee or eligible dependent shall terminate upon failure to satisfy paragraph (2) of this section or, if earlier, at the first to occur of the following:

1. The date 9 months after the date the covered employee's or eligible dependent's coverage under the group would have terminated because of a qualifying event;

2. If the employee or member fails to make timely payment of a required premium contribution by the end of the period for which contributions were made;

3. The date on which the group policy is terminated.

b. A covered employee or eligible dependent shall provide written notice to the administrator or its designee within 14 days if, pursuant to paragraph (2) of this section, coverage should not occur.

1. Coverage, as required by this section, may not be conditioned or discriminated on the basis of lack of evidence of insurability.

2. This section shall apply to only those persons who satisfy both of the following criteria:

A. A person who is not subject to the continuation and conversion provisions set forth in Title 1, subtitle b, part 6 of the Employee Retirement Income Security Act of 1974 (Public Law 93-406, 29 U.S.C. § 1161 et seq.) or Title XX of the Public Health Service Act, Public Law 99-272, 42 U.S.C. § 300bb-1 et seq.; and

B. A person and the eligible dependents of such person, who is employed by an employer that normally employed between 1 and 19 employees on a typical business day during the preceding year.

3. The Department of Insurance may promulgate regulations as necessary for the implementation and administration of this section.

4. For purposes of this section, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

A. "Administrator" means the person specifically designated by an employer by written agreement to manage the administration of a group policy issued to an employer or, if an administrator is not so designated, the employer.

B. "Covered employee" means an individual who is or was provided coverage under a group policy by virtue of the performance of services by the individual for 1 or more persons maintaining the policy, including as an employee defined in § 401(c)(1) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(c)(1).

C. "Eligible dependent" means: I. With respect to a covered employee under a group health plan, any other individual who on the day before the qualifying event for that employee is a beneficiary under the plan:

(A) As the spouse of the covered employee; or

(B) As the dependent child of the employee. II. In the case of a "qualifying event" described in paragraph (6)b.4.F.II. of this section, the term includes a covered employee. III. In the case of a "qualifying event" described in paragraph (6)b.4.F.VI. of this section, the term includes a covered employee who had retired on or before the date of substantial elimination of coverage and any other individual who, on the day before such qualifying event, is a beneficiary under the plan:

(A) As the spouse of the covered employee;

(B) As the dependent child of the employee; or

(C) As the surviving spouse of the covered employee, the te also include a child who is born to or placed for adoption with a covered employee during the period of continuation coverage under this section.

D. "Group policy" means any group health insurance policy, subscriber contract, certificate or plan which provides health or sickness and accident coverage which is offered by an insurer. The term shall not include any of the following: I. An accident-only policy. II. A credit-only policy. III. A long-term care or disability income policy. IV. A specified disease policy. V. A Medicare supplement policy. VI. A Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) supplement policy. VII. A fixed indemnity policy. VIII. A dental-only policy. IX. A vision-only policy. X. A workers' compensation policy. XI. An automobile medical payment policy under Chapter 21 of this title. XII. Any other similar policies providing for limited benefits.

E. "Insurer" means any entity that provides health insurance in this State. For purposes of this section, "insurer" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

F. "Qualifying event" means, with respect to any covered employee, any of the following events which, but for the continuation of coverage required under this section, would result in the loss of coverage of an eligible dependent: I. The death of a covered employee. II. The termination, other than by reason of such employee's gross misconduct, or reduction of hours of the covered employee's employment. III. The divorce or legal separation of the covered employee from an eligible dependent. IV. The covered employee becoming entitled to benefits under Title XVIII of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1395 et seq.). V. A dependent child ceasing to be a dependent child under the generally applicable requirements of the plan. VI. A proceeding in a case under Chapter 11 of Title 11 of the United States Code with respect to the employer from whose employment the covered employee retired at any time. In the case of an event described in this paragraph (6)b.4.F.VI of this section, a loss of coverage includes a substantial elimination of coverage with respect to an eligible dependent within 1 year before or after the date of commencement of the proceeding.

78 Del. Laws, c. 246, § 1; 79 Del. Laws, c. 99, § 16.;

§ 3571G School-based health centers.

(a) For purposes of this section, a school-based health center (SBHC) enter is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under any group or blanket health insurance policy which is delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 2.;

§ 3571H Payment for emergency medical services.

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571B. Required coverage for scalp hair prosthesis

(a) All group and blanket health insurance policies, contracts or certificates that are delivered or issued for delivery in this State by any health insurer, health service corporation or managed care organization which provide for medical or hospital expenses and also provide coverage for other prostheses, shall provide coverage for expenses for a scalp hair prosthesis worn for hair loss suffered as a result of alopecia areata, resulting from an autoimmune disease. Such coverage shall be subject to the same limitations and guidelines as other prostheses, provided that such coverage for alopecia areata shall not exceed $500 per year.

(b) For purposes of this section:

(1) "Prostheses" means artificial appliances used to replace lost natural structures. Prostheses include, but are not limited to, artificial arms, legs, breasts, or glass eyes.

(2) "Scalp hair prosthesis" means artificial substitutes for scalp hair that are made specifically for a specific individual.

(c) Such coverage may be subject to annual deductibles and co-insurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan of coverage. Written notice of the availability of such coverage shall be delivered to the insured, participant, policyholder, subscriber and beneficiary upon enrollment and annually thereafter.

(d) All group and blanket health benefit plans shall provide notice to each insured, participant, policyholder, subscriber and beneficiary under such plan regarding the coverage required by this section in accordance herewith. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan and shall be transmitted as part of any yearly informational packet sent to the insured, participant, policyholder, subscriber and beneficiary.

76 Del. Laws, c. 314, § 2.;

§ 3571C Dental services for children with a severe disability.

(a) Definitions. — As used in this section:

(1) "Child with a severe disability" means a person under the age of 21 who, due to a significant mental or physical condition, illness, or disease, is likely to require specialized treatment or supports to secure effective access to dental care. The written certification of a child's treating physician, advance practice nurse, or licensed psychologist shall be sufficient to qualify a person as a "child with a severe disability."

(2) "Dental services" means the full range of diagnostic and treatment services within the scope of benefits available under the health insurance contract or policy.

(b) Application of section. — This section applies to every group or blanket health insurance contract, including each policy or contract issued by a health service corporation, which is delivered, issued for delivery, or renewed in this State which provides coverage for dental services for a child.

(c) Payment authorization. — Every contract or policy described in subsection (b) of this section shall authorize payment to a licensed practitioner for dental services to a child with a severe disability irrespective of lack of contractual or network status. Unless otherwise negotiated with the practitioner in advance, such payment shall be in an amount at least equal to the insurer's reasonable and customary compensation for the same or similar services in the same geographical area. A nonnetwork practitioner accepting payment under this section may not balance bill the insured.

(d) Preservation of contract limits. — Nothing in this section shall prevent the application of contract or policy provisions involving deductibles, coinsurance, maximum dollar limitations or coordination of benefits, provided that such limits shall be applied using in-network standards.

(e) Waiver. — The Commissioner may establish, by regulation, standards authorizing the issuance of a waiver to an insurer from application of this section. At a minimum, such waiver standards shall only permit a time-limited, renewable waiver upon submission of clear and convincing documentation of the numerical and geographical availability of in-network practitioners willing and able to effectively treat a child with a severe disability.

77 Del. Laws, c. 54, § 2.;

§ 3571D Screening of infants and toddlers for developmental delays.

(a) Definitions. — As used in this section:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(2) "Developmental screening" shall mean any developmental screening tool favorably mentioned by the American Academy of Pediatrics Committee on Children with Disabilities in its position paper on "Developmental Surveillance and Screening of Infants and Young Children," or any program judged by the Department of Health and Social Services to be an equivalent program.

(b) This section shall apply to any health insurance contract that provides coverage for a family member of the insured and is delivered by a carrier or issued by a carrier for delivery in the State.

(c) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Specified disease indemnity; or

(7) Sickness or bodily injury or death by accident, or both.

(d) Every health insurance policy covered by this section shall entitle children covered by the policy to receive developmental screenings at ages 9 months, 18 months, and 30 months.

77 Del. Laws, c. 207, § 2.;

§ 3571E Reimbursement for orthotic and prosthetic services.

(a) Definitions. — For purposes of this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding System (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and any other similar devices as determined Secretary of the Department of Health and Social Services, commonly carried in stock by a pharmacy, department store, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but also the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility, locomotion, or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device through periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications, capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation, congenital deformities, or abscesses. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours, and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device through periodic evaluation.

(b) Every group and blanket health insurance contract, plan, or policy which is delivered, issued for delivery, or renewed in this State on or after January 1, 2012, and which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, shall provide reimbursement for orthotic and prosthetic devices at least equal to federal reimbursements rates provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395k, 1395l, and 1395m and 42 C.F.R. §§ 414.202, 414.210, 414.228, and 410.100, as applicable to this section.

(c) A health insurance contract, plan, or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor, and orthotic or prosthetic services are rendered by a provider, who is licensed by the State to provide orthotics and prosthetics.

(g) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident, or both; or

(9) Other limited benefit policies.

78 Del. Laws, c. 171, § 2.;

§ 3571F Mini-COBRA small employer group health policies [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group policy renewed or delivered or issued for delivery in this State on or after June 21, 2012, by an insurer that insures employees and their eligible dependents for hospital, surgical or major medical insurance shall provide that covered employees or eligible dependents whose coverage under the group policy would otherwise terminate because of a qualifying event shall be entitled to continue their hospital, surgical or major medical coverage under that group policy subject to the following terms and conditions:

(1) Continuation shall only be available to a covered employee or eligible dependent who has been continuously insured under a group policy or for similar benefits under any group policy that it replaced, during the entire 3-month period ending with such termination. If employment is reinstated during the continuation period, then coverage under the group policy must be reinstated for the covered employee and any eligible dependents who were covered under continuation.

(2) Continuation shall not be available for any person covered under the group policy when such person:

a. Is covered or eligible for coverage under Medicare;

b. Fails to verify that such person is ineligible for employer-based group health insurance as an eligible dependent; or

c. Is or could be covered by any other insured or uninsured arrangement which provides hospital, surgical or major medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination, excluding the medical assistance program established under the Delaware Code.

(3) Continuation must include any benefits provided under the group policy.

(4)a. The group policy shall provide notice to the policyholder of the rights provided under this section. Unless already provided in the group policy, an insurer who has issued a group policy in effect as of June 21, 2012, shall provide such notice to the policyholder by August 5, 2012.

b. The employer of a covered employee under a group policy must notify the administrator or its designee, the covered employee and the insurer of a qualifying event within 30 days of the qualifying event. Notice to the covered employee shall include notice of the rights set forth in this section.

c. Each covered employee or eligible dependent shall notify the administrator or its designee of its election of continuation coverage under this section within 30 days of notice under paragraph (4)b. of this section. The coverage shall be effective as of the date of the qualifying event and shall be the same as the coverage in effect at the time of the qualifying event or any replacement coverage.

d. An administrator or its designee notified under paragraph (4)c. of this section of an election of continuation coverage shall notify the insurer within 14 days of the covered employee's or eligible dependent's election.

e. Except as otherwise specified in an election, any election of continuation coverage by an eligible dependent shall be deemed to include an election of continuation coverage on behalf of any other eligible dependent who would lose coverage under the plan by reason of the qualifying event.

(5)a. The covered employee or eligible dependent requesting the continuation of coverage must pay to the administrator or its designee, on a monthly basis, the amount of contribution required to be paid by the covered employee or eligible dependent to continue the coverage.

b. The premium contribution may not be more than 102% of the group rate of the insurance being continued on the due date of each payment.

c. Nothing in this section shall require the employer to contribute to the deductible of an employee holding a health savings account as defined in the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 223(d)) or other medical spending account as a component of the group policy after the termination date as long as scheduled payments have been made.

(6)a. Continuation of coverage under the group policy for any covered employee or eligible dependent shall terminate upon failure to satisfy paragraph (2) of this section or, if earlier, at the first to occur of the following:

1. The date 9 months after the date the covered employee's or eligible dependent's coverage under the group would have terminated because of a qualifying event;

2. If the employee or member fails to make timely payment of a required premium contribution by the end of the period for which contributions were made;

3. The date on which the group policy is terminated.

b. A covered employee or eligible dependent shall provide written notice to the administrator or its designee within 14 days if, pursuant to paragraph (2) of this section, coverage should not occur.

1. Coverage, as required by this section, may not be conditioned or discriminated on the basis of lack of evidence of insurability.

2. This section shall apply to only those persons who satisfy both of the following criteria:

A. A person who is not subject to the continuation and conversion provisions set forth in Title 1, subtitle b, part 6 of the Employee Retirement Income Security Act of 1974 (Public Law 93-406, 29 U.S.C. § 1161 et seq.) or Title XX of the Public Health Service Act, Public Law 99-272, 42 U.S.C. § 300bb-1 et seq.; and

B. A person and the eligible dependents of such person, who is employed by an employer that normally employed between 1 and 19 employees on a typical business day during the preceding year.

3. The Department of Insurance may promulgate regulations as necessary for the implementation and administration of this section.

4. For purposes of this section, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

A. "Administrator" means the person specifically designated by an employer by written agreement to manage the administration of a group policy issued to an employer or, if an administrator is not so designated, the employer.

B. "Covered employee" means an individual who is or was provided coverage under a group policy by virtue of the performance of services by the individual for 1 or more persons maintaining the policy, including as an employee defined in § 401(c)(1) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(c)(1).

C. "Eligible dependent" means: I. With respect to a covered employee under a group health plan, any other individual who on the day before the qualifying event for that employee is a beneficiary under the plan:

(A) As the spouse of the covered employee; or

(B) As the dependent child of the employee. II. In the case of a "qualifying event" described in paragraph (6)b.4.F.II. of this section, the term includes a covered employee. III. In the case of a "qualifying event" described in paragraph (6)b.4.F.VI. of this section, the term includes a covered employee who had retired on or before the date of substantial elimination of coverage and any other individual who, on the day before such qualifying event, is a beneficiary under the plan:

(A) As the spouse of the covered employee;

(B) As the dependent child of the employee; or

(C) As the surviving spouse of the covered employee, the te also include a child who is born to or placed for adoption with a covered employee during the period of continuation coverage under this section.

D. "Group policy" means any group health insurance policy, subscriber contract, certificate or plan which provides health or sickness and accident coverage which is offered by an insurer. The term shall not include any of the following: I. An accident-only policy. II. A credit-only policy. III. A long-term care or disability income policy. IV. A specified disease policy. V. A Medicare supplement policy. VI. A Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) supplement policy. VII. A fixed indemnity policy. VIII. A dental-only policy. IX. A vision-only policy. X. A workers' compensation policy. XI. An automobile medical payment policy under Chapter 21 of this title. XII. Any other similar policies providing for limited benefits.

E. "Insurer" means any entity that provides health insurance in this State. For purposes of this section, "insurer" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

F. "Qualifying event" means, with respect to any covered employee, any of the following events which, but for the continuation of coverage required under this section, would result in the loss of coverage of an eligible dependent: I. The death of a covered employee. II. The termination, other than by reason of such employee's gross misconduct, or reduction of hours of the covered employee's employment. III. The divorce or legal separation of the covered employee from an eligible dependent. IV. The covered employee becoming entitled to benefits under Title XVIII of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1395 et seq.). V. A dependent child ceasing to be a dependent child under the generally applicable requirements of the plan. VI. A proceeding in a case under Chapter 11 of Title 11 of the United States Code with respect to the employer from whose employment the covered employee retired at any time. In the case of an event described in this paragraph (6)b.4.F.VI of this section, a loss of coverage includes a substantial elimination of coverage with respect to an eligible dependent within 1 year before or after the date of commencement of the proceeding.

78 Del. Laws, c. 246, § 1; 79 Del. Laws, c. 99, § 16.;

§ 3571G School-based health centers.

(a) For purposes of this section, a school-based health center (SBHC) enter is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under any group or blanket health insurance policy which is delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 2.;

§ 3571H Payment for emergency medical services.

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571C. Dental services for children with a severe disability

(a) Definitions. — As used in this section:

(1) "Child with a severe disability" means a person under the age of 21 who, due to a significant mental or physical condition, illness, or disease, is likely to require specialized treatment or supports to secure effective access to dental care. The written certification of a child's treating physician, advance practice nurse, or licensed psychologist shall be sufficient to qualify a person as a "child with a severe disability."

(2) "Dental services" means the full range of diagnostic and treatment services within the scope of benefits available under the health insurance contract or policy.

(b) Application of section. — This section applies to every group or blanket health insurance contract, including each policy or contract issued by a health service corporation, which is delivered, issued for delivery, or renewed in this State which provides coverage for dental services for a child.

(c) Payment authorization. — Every contract or policy described in subsection (b) of this section shall authorize payment to a licensed practitioner for dental services to a child with a severe disability irrespective of lack of contractual or network status. Unless otherwise negotiated with the practitioner in advance, such payment shall be in an amount at least equal to the insurer's reasonable and customary compensation for the same or similar services in the same geographical area. A nonnetwork practitioner accepting payment under this section may not balance bill the insured.

(d) Preservation of contract limits. — Nothing in this section shall prevent the application of contract or policy provisions involving deductibles, coinsurance, maximum dollar limitations or coordination of benefits, provided that such limits shall be applied using in-network standards.

(e) Waiver. — The Commissioner may establish, by regulation, standards authorizing the issuance of a waiver to an insurer from application of this section. At a minimum, such waiver standards shall only permit a time-limited, renewable waiver upon submission of clear and convincing documentation of the numerical and geographical availability of in-network practitioners willing and able to effectively treat a child with a severe disability.

77 Del. Laws, c. 54, § 2.;

§ 3571D Screening of infants and toddlers for developmental delays.

(a) Definitions. — As used in this section:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(2) "Developmental screening" shall mean any developmental screening tool favorably mentioned by the American Academy of Pediatrics Committee on Children with Disabilities in its position paper on "Developmental Surveillance and Screening of Infants and Young Children," or any program judged by the Department of Health and Social Services to be an equivalent program.

(b) This section shall apply to any health insurance contract that provides coverage for a family member of the insured and is delivered by a carrier or issued by a carrier for delivery in the State.

(c) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Specified disease indemnity; or

(7) Sickness or bodily injury or death by accident, or both.

(d) Every health insurance policy covered by this section shall entitle children covered by the policy to receive developmental screenings at ages 9 months, 18 months, and 30 months.

77 Del. Laws, c. 207, § 2.;

§ 3571E Reimbursement for orthotic and prosthetic services.

(a) Definitions. — For purposes of this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding System (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and any other similar devices as determined Secretary of the Department of Health and Social Services, commonly carried in stock by a pharmacy, department store, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but also the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility, locomotion, or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device through periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications, capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation, congenital deformities, or abscesses. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours, and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device through periodic evaluation.

(b) Every group and blanket health insurance contract, plan, or policy which is delivered, issued for delivery, or renewed in this State on or after January 1, 2012, and which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, shall provide reimbursement for orthotic and prosthetic devices at least equal to federal reimbursements rates provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395k, 1395l, and 1395m and 42 C.F.R. §§ 414.202, 414.210, 414.228, and 410.100, as applicable to this section.

(c) A health insurance contract, plan, or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor, and orthotic or prosthetic services are rendered by a provider, who is licensed by the State to provide orthotics and prosthetics.

(g) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident, or both; or

(9) Other limited benefit policies.

78 Del. Laws, c. 171, § 2.;

§ 3571F Mini-COBRA small employer group health policies [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group policy renewed or delivered or issued for delivery in this State on or after June 21, 2012, by an insurer that insures employees and their eligible dependents for hospital, surgical or major medical insurance shall provide that covered employees or eligible dependents whose coverage under the group policy would otherwise terminate because of a qualifying event shall be entitled to continue their hospital, surgical or major medical coverage under that group policy subject to the following terms and conditions:

(1) Continuation shall only be available to a covered employee or eligible dependent who has been continuously insured under a group policy or for similar benefits under any group policy that it replaced, during the entire 3-month period ending with such termination. If employment is reinstated during the continuation period, then coverage under the group policy must be reinstated for the covered employee and any eligible dependents who were covered under continuation.

(2) Continuation shall not be available for any person covered under the group policy when such person:

a. Is covered or eligible for coverage under Medicare;

b. Fails to verify that such person is ineligible for employer-based group health insurance as an eligible dependent; or

c. Is or could be covered by any other insured or uninsured arrangement which provides hospital, surgical or major medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination, excluding the medical assistance program established under the Delaware Code.

(3) Continuation must include any benefits provided under the group policy.

(4)a. The group policy shall provide notice to the policyholder of the rights provided under this section. Unless already provided in the group policy, an insurer who has issued a group policy in effect as of June 21, 2012, shall provide such notice to the policyholder by August 5, 2012.

b. The employer of a covered employee under a group policy must notify the administrator or its designee, the covered employee and the insurer of a qualifying event within 30 days of the qualifying event. Notice to the covered employee shall include notice of the rights set forth in this section.

c. Each covered employee or eligible dependent shall notify the administrator or its designee of its election of continuation coverage under this section within 30 days of notice under paragraph (4)b. of this section. The coverage shall be effective as of the date of the qualifying event and shall be the same as the coverage in effect at the time of the qualifying event or any replacement coverage.

d. An administrator or its designee notified under paragraph (4)c. of this section of an election of continuation coverage shall notify the insurer within 14 days of the covered employee's or eligible dependent's election.

e. Except as otherwise specified in an election, any election of continuation coverage by an eligible dependent shall be deemed to include an election of continuation coverage on behalf of any other eligible dependent who would lose coverage under the plan by reason of the qualifying event.

(5)a. The covered employee or eligible dependent requesting the continuation of coverage must pay to the administrator or its designee, on a monthly basis, the amount of contribution required to be paid by the covered employee or eligible dependent to continue the coverage.

b. The premium contribution may not be more than 102% of the group rate of the insurance being continued on the due date of each payment.

c. Nothing in this section shall require the employer to contribute to the deductible of an employee holding a health savings account as defined in the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 223(d)) or other medical spending account as a component of the group policy after the termination date as long as scheduled payments have been made.

(6)a. Continuation of coverage under the group policy for any covered employee or eligible dependent shall terminate upon failure to satisfy paragraph (2) of this section or, if earlier, at the first to occur of the following:

1. The date 9 months after the date the covered employee's or eligible dependent's coverage under the group would have terminated because of a qualifying event;

2. If the employee or member fails to make timely payment of a required premium contribution by the end of the period for which contributions were made;

3. The date on which the group policy is terminated.

b. A covered employee or eligible dependent shall provide written notice to the administrator or its designee within 14 days if, pursuant to paragraph (2) of this section, coverage should not occur.

1. Coverage, as required by this section, may not be conditioned or discriminated on the basis of lack of evidence of insurability.

2. This section shall apply to only those persons who satisfy both of the following criteria:

A. A person who is not subject to the continuation and conversion provisions set forth in Title 1, subtitle b, part 6 of the Employee Retirement Income Security Act of 1974 (Public Law 93-406, 29 U.S.C. § 1161 et seq.) or Title XX of the Public Health Service Act, Public Law 99-272, 42 U.S.C. § 300bb-1 et seq.; and

B. A person and the eligible dependents of such person, who is employed by an employer that normally employed between 1 and 19 employees on a typical business day during the preceding year.

3. The Department of Insurance may promulgate regulations as necessary for the implementation and administration of this section.

4. For purposes of this section, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

A. "Administrator" means the person specifically designated by an employer by written agreement to manage the administration of a group policy issued to an employer or, if an administrator is not so designated, the employer.

B. "Covered employee" means an individual who is or was provided coverage under a group policy by virtue of the performance of services by the individual for 1 or more persons maintaining the policy, including as an employee defined in § 401(c)(1) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(c)(1).

C. "Eligible dependent" means: I. With respect to a covered employee under a group health plan, any other individual who on the day before the qualifying event for that employee is a beneficiary under the plan:

(A) As the spouse of the covered employee; or

(B) As the dependent child of the employee. II. In the case of a "qualifying event" described in paragraph (6)b.4.F.II. of this section, the term includes a covered employee. III. In the case of a "qualifying event" described in paragraph (6)b.4.F.VI. of this section, the term includes a covered employee who had retired on or before the date of substantial elimination of coverage and any other individual who, on the day before such qualifying event, is a beneficiary under the plan:

(A) As the spouse of the covered employee;

(B) As the dependent child of the employee; or

(C) As the surviving spouse of the covered employee, the te also include a child who is born to or placed for adoption with a covered employee during the period of continuation coverage under this section.

D. "Group policy" means any group health insurance policy, subscriber contract, certificate or plan which provides health or sickness and accident coverage which is offered by an insurer. The term shall not include any of the following: I. An accident-only policy. II. A credit-only policy. III. A long-term care or disability income policy. IV. A specified disease policy. V. A Medicare supplement policy. VI. A Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) supplement policy. VII. A fixed indemnity policy. VIII. A dental-only policy. IX. A vision-only policy. X. A workers' compensation policy. XI. An automobile medical payment policy under Chapter 21 of this title. XII. Any other similar policies providing for limited benefits.

E. "Insurer" means any entity that provides health insurance in this State. For purposes of this section, "insurer" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

F. "Qualifying event" means, with respect to any covered employee, any of the following events which, but for the continuation of coverage required under this section, would result in the loss of coverage of an eligible dependent: I. The death of a covered employee. II. The termination, other than by reason of such employee's gross misconduct, or reduction of hours of the covered employee's employment. III. The divorce or legal separation of the covered employee from an eligible dependent. IV. The covered employee becoming entitled to benefits under Title XVIII of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1395 et seq.). V. A dependent child ceasing to be a dependent child under the generally applicable requirements of the plan. VI. A proceeding in a case under Chapter 11 of Title 11 of the United States Code with respect to the employer from whose employment the covered employee retired at any time. In the case of an event described in this paragraph (6)b.4.F.VI of this section, a loss of coverage includes a substantial elimination of coverage with respect to an eligible dependent within 1 year before or after the date of commencement of the proceeding.

78 Del. Laws, c. 246, § 1; 79 Del. Laws, c. 99, § 16.;

§ 3571G School-based health centers.

(a) For purposes of this section, a school-based health center (SBHC) enter is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under any group or blanket health insurance policy which is delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 2.;

§ 3571H Payment for emergency medical services.

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571D. Screening of infants and toddlers for developmental delays

(a) Definitions. — As used in this section:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, "carrier" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(2) "Developmental screening" shall mean any developmental screening tool favorably mentioned by the American Academy of Pediatrics Committee on Children with Disabilities in its position paper on "Developmental Surveillance and Screening of Infants and Young Children," or any program judged by the Department of Health and Social Services to be an equivalent program.

(b) This section shall apply to any health insurance contract that provides coverage for a family member of the insured and is delivered by a carrier or issued by a carrier for delivery in the State.

(c) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Specified disease indemnity; or

(7) Sickness or bodily injury or death by accident, or both.

(d) Every health insurance policy covered by this section shall entitle children covered by the policy to receive developmental screenings at ages 9 months, 18 months, and 30 months.

77 Del. Laws, c. 207, § 2.;

§ 3571E Reimbursement for orthotic and prosthetic services.

(a) Definitions. — For purposes of this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding System (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and any other similar devices as determined Secretary of the Department of Health and Social Services, commonly carried in stock by a pharmacy, department store, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but also the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility, locomotion, or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device through periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications, capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation, congenital deformities, or abscesses. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours, and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device through periodic evaluation.

(b) Every group and blanket health insurance contract, plan, or policy which is delivered, issued for delivery, or renewed in this State on or after January 1, 2012, and which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, shall provide reimbursement for orthotic and prosthetic devices at least equal to federal reimbursements rates provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395k, 1395l, and 1395m and 42 C.F.R. §§ 414.202, 414.210, 414.228, and 410.100, as applicable to this section.

(c) A health insurance contract, plan, or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor, and orthotic or prosthetic services are rendered by a provider, who is licensed by the State to provide orthotics and prosthetics.

(g) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident, or both; or

(9) Other limited benefit policies.

78 Del. Laws, c. 171, § 2.;

§ 3571F Mini-COBRA small employer group health policies [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group policy renewed or delivered or issued for delivery in this State on or after June 21, 2012, by an insurer that insures employees and their eligible dependents for hospital, surgical or major medical insurance shall provide that covered employees or eligible dependents whose coverage under the group policy would otherwise terminate because of a qualifying event shall be entitled to continue their hospital, surgical or major medical coverage under that group policy subject to the following terms and conditions:

(1) Continuation shall only be available to a covered employee or eligible dependent who has been continuously insured under a group policy or for similar benefits under any group policy that it replaced, during the entire 3-month period ending with such termination. If employment is reinstated during the continuation period, then coverage under the group policy must be reinstated for the covered employee and any eligible dependents who were covered under continuation.

(2) Continuation shall not be available for any person covered under the group policy when such person:

a. Is covered or eligible for coverage under Medicare;

b. Fails to verify that such person is ineligible for employer-based group health insurance as an eligible dependent; or

c. Is or could be covered by any other insured or uninsured arrangement which provides hospital, surgical or major medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination, excluding the medical assistance program established under the Delaware Code.

(3) Continuation must include any benefits provided under the group policy.

(4)a. The group policy shall provide notice to the policyholder of the rights provided under this section. Unless already provided in the group policy, an insurer who has issued a group policy in effect as of June 21, 2012, shall provide such notice to the policyholder by August 5, 2012.

b. The employer of a covered employee under a group policy must notify the administrator or its designee, the covered employee and the insurer of a qualifying event within 30 days of the qualifying event. Notice to the covered employee shall include notice of the rights set forth in this section.

c. Each covered employee or eligible dependent shall notify the administrator or its designee of its election of continuation coverage under this section within 30 days of notice under paragraph (4)b. of this section. The coverage shall be effective as of the date of the qualifying event and shall be the same as the coverage in effect at the time of the qualifying event or any replacement coverage.

d. An administrator or its designee notified under paragraph (4)c. of this section of an election of continuation coverage shall notify the insurer within 14 days of the covered employee's or eligible dependent's election.

e. Except as otherwise specified in an election, any election of continuation coverage by an eligible dependent shall be deemed to include an election of continuation coverage on behalf of any other eligible dependent who would lose coverage under the plan by reason of the qualifying event.

(5)a. The covered employee or eligible dependent requesting the continuation of coverage must pay to the administrator or its designee, on a monthly basis, the amount of contribution required to be paid by the covered employee or eligible dependent to continue the coverage.

b. The premium contribution may not be more than 102% of the group rate of the insurance being continued on the due date of each payment.

c. Nothing in this section shall require the employer to contribute to the deductible of an employee holding a health savings account as defined in the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 223(d)) or other medical spending account as a component of the group policy after the termination date as long as scheduled payments have been made.

(6)a. Continuation of coverage under the group policy for any covered employee or eligible dependent shall terminate upon failure to satisfy paragraph (2) of this section or, if earlier, at the first to occur of the following:

1. The date 9 months after the date the covered employee's or eligible dependent's coverage under the group would have terminated because of a qualifying event;

2. If the employee or member fails to make timely payment of a required premium contribution by the end of the period for which contributions were made;

3. The date on which the group policy is terminated.

b. A covered employee or eligible dependent shall provide written notice to the administrator or its designee within 14 days if, pursuant to paragraph (2) of this section, coverage should not occur.

1. Coverage, as required by this section, may not be conditioned or discriminated on the basis of lack of evidence of insurability.

2. This section shall apply to only those persons who satisfy both of the following criteria:

A. A person who is not subject to the continuation and conversion provisions set forth in Title 1, subtitle b, part 6 of the Employee Retirement Income Security Act of 1974 (Public Law 93-406, 29 U.S.C. § 1161 et seq.) or Title XX of the Public Health Service Act, Public Law 99-272, 42 U.S.C. § 300bb-1 et seq.; and

B. A person and the eligible dependents of such person, who is employed by an employer that normally employed between 1 and 19 employees on a typical business day during the preceding year.

3. The Department of Insurance may promulgate regulations as necessary for the implementation and administration of this section.

4. For purposes of this section, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

A. "Administrator" means the person specifically designated by an employer by written agreement to manage the administration of a group policy issued to an employer or, if an administrator is not so designated, the employer.

B. "Covered employee" means an individual who is or was provided coverage under a group policy by virtue of the performance of services by the individual for 1 or more persons maintaining the policy, including as an employee defined in § 401(c)(1) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(c)(1).

C. "Eligible dependent" means: I. With respect to a covered employee under a group health plan, any other individual who on the day before the qualifying event for that employee is a beneficiary under the plan:

(A) As the spouse of the covered employee; or

(B) As the dependent child of the employee. II. In the case of a "qualifying event" described in paragraph (6)b.4.F.II. of this section, the term includes a covered employee. III. In the case of a "qualifying event" described in paragraph (6)b.4.F.VI. of this section, the term includes a covered employee who had retired on or before the date of substantial elimination of coverage and any other individual who, on the day before such qualifying event, is a beneficiary under the plan:

(A) As the spouse of the covered employee;

(B) As the dependent child of the employee; or

(C) As the surviving spouse of the covered employee, the te also include a child who is born to or placed for adoption with a covered employee during the period of continuation coverage under this section.

D. "Group policy" means any group health insurance policy, subscriber contract, certificate or plan which provides health or sickness and accident coverage which is offered by an insurer. The term shall not include any of the following: I. An accident-only policy. II. A credit-only policy. III. A long-term care or disability income policy. IV. A specified disease policy. V. A Medicare supplement policy. VI. A Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) supplement policy. VII. A fixed indemnity policy. VIII. A dental-only policy. IX. A vision-only policy. X. A workers' compensation policy. XI. An automobile medical payment policy under Chapter 21 of this title. XII. Any other similar policies providing for limited benefits.

E. "Insurer" means any entity that provides health insurance in this State. For purposes of this section, "insurer" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

F. "Qualifying event" means, with respect to any covered employee, any of the following events which, but for the continuation of coverage required under this section, would result in the loss of coverage of an eligible dependent: I. The death of a covered employee. II. The termination, other than by reason of such employee's gross misconduct, or reduction of hours of the covered employee's employment. III. The divorce or legal separation of the covered employee from an eligible dependent. IV. The covered employee becoming entitled to benefits under Title XVIII of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1395 et seq.). V. A dependent child ceasing to be a dependent child under the generally applicable requirements of the plan. VI. A proceeding in a case under Chapter 11 of Title 11 of the United States Code with respect to the employer from whose employment the covered employee retired at any time. In the case of an event described in this paragraph (6)b.4.F.VI of this section, a loss of coverage includes a substantial elimination of coverage with respect to an eligible dependent within 1 year before or after the date of commencement of the proceeding.

78 Del. Laws, c. 246, § 1; 79 Del. Laws, c. 99, § 16.;

§ 3571G School-based health centers.

(a) For purposes of this section, a school-based health center (SBHC) enter is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under any group or blanket health insurance policy which is delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 2.;

§ 3571H Payment for emergency medical services.

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571E. Reimbursement for orthotic and prosthetic services

(a) Definitions. — For purposes of this section:

(1) "Federal reimbursement rates" means the current listed fee schedule from the Centers for Medicare and Medicaid Services, listing the current Healthcare Common Procedure Coding System (HCPCS) and the corresponding reimbursement rates.

(2) "Orthosis" means a custom fabricated brace or support that is designed based on medical necessity. Orthosis does not include prefabricated or direct-formed orthotic devices or any of the following assistive technology devices: commercially available knee orthoses used following injury or surgery; spastic muscle-tone inhibiting orthoses; upper extremity adaptive equipment; finger splints; hand splints; wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances; and any other similar devices as determined Secretary of the Department of Health and Social Services, commonly carried in stock by a pharmacy, department store, or surgical supply facility.

(3) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of orthotics encompasses evaluation, treatment, and consultation; with basic observational gait and postural analysis, orthotists assess and design orthoses to maximize function and provide not only the support but also the alignment necessary to either prevent or correct a deformity or to improve the safety and efficiency of mobility, locomotion, or both. Orthotic practice includes providing continuing patient care in order to assess its effect on the patient's tissues and to assure proper fit and function of the orthotic device through periodic evaluation.

(4) "Prosthesis" means an artificial limb that is alignable or, in lower-extremity applications, capable of weight bearing. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part including an artificial limb, hand, or foot. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(5) "Prosthetics" means the science and practice of evaluation, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, a prosthesis through the replacement of external parts of a human body lost due to amputation, congenital deformities, or abscesses. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours, and volumes for use in the design and fabrication of a socket to accept a residual anatomic limb to, in turn, create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize function, stability, and safety of the patient. The practice of prosthetics includes providing and continuing patient care in order to assess the prosthetic device's effect on the patient's tissues and to assure proper fit and function of the prosthetic device through periodic evaluation.

(b) Every group and blanket health insurance contract, plan, or policy which is delivered, issued for delivery, or renewed in this State on or after January 1, 2012, and which provides medical coverage that includes coverage for physician services in a physician's office, and every policy which provides major medical or similar comprehensive type coverage, shall provide reimbursement for orthotic and prosthetic devices at least equal to federal reimbursements rates provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. §§ 1395k, 1395l, and 1395m and 42 C.F.R. §§ 414.202, 414.210, 414.228, and 410.100, as applicable to this section.

(c) A health insurance contract, plan, or policy may require prior authorization for orthotic and prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits for orthotic or prosthetic devices shall be limited to the most appropriate model that adequately meets the medical needs of the patient.

(e) The repair and replacement of orthotic or prosthetic devices also shall be covered subject to co-payments and deductibles, unless necessitated by misuse or loss.

(f) An insurer may require, if coverage is provided through a managed care plan, that benefits mandated pursuant to this section be covered benefits only if the orthotic or prosthetic devices are provided by a vendor, and orthotic or prosthetic services are rendered by a provider, who is licensed by the State to provide orthotics and prosthetics.

(g) This section shall not apply to policies that exclusively cover:

(1) Hospital confinement indemnity;

(2) Disability income;

(3) Accident only;

(4) Long-term care;

(5) Medicare supplement;

(6) Limited benefit health;

(7) Specified disease indemnity;

(8) Sickness or bodily injury or death by accident, or both; or

(9) Other limited benefit policies.

78 Del. Laws, c. 171, § 2.;

§ 3571F Mini-COBRA small employer group health policies [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group policy renewed or delivered or issued for delivery in this State on or after June 21, 2012, by an insurer that insures employees and their eligible dependents for hospital, surgical or major medical insurance shall provide that covered employees or eligible dependents whose coverage under the group policy would otherwise terminate because of a qualifying event shall be entitled to continue their hospital, surgical or major medical coverage under that group policy subject to the following terms and conditions:

(1) Continuation shall only be available to a covered employee or eligible dependent who has been continuously insured under a group policy or for similar benefits under any group policy that it replaced, during the entire 3-month period ending with such termination. If employment is reinstated during the continuation period, then coverage under the group policy must be reinstated for the covered employee and any eligible dependents who were covered under continuation.

(2) Continuation shall not be available for any person covered under the group policy when such person:

a. Is covered or eligible for coverage under Medicare;

b. Fails to verify that such person is ineligible for employer-based group health insurance as an eligible dependent; or

c. Is or could be covered by any other insured or uninsured arrangement which provides hospital, surgical or major medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination, excluding the medical assistance program established under the Delaware Code.

(3) Continuation must include any benefits provided under the group policy.

(4)a. The group policy shall provide notice to the policyholder of the rights provided under this section. Unless already provided in the group policy, an insurer who has issued a group policy in effect as of June 21, 2012, shall provide such notice to the policyholder by August 5, 2012.

b. The employer of a covered employee under a group policy must notify the administrator or its designee, the covered employee and the insurer of a qualifying event within 30 days of the qualifying event. Notice to the covered employee shall include notice of the rights set forth in this section.

c. Each covered employee or eligible dependent shall notify the administrator or its designee of its election of continuation coverage under this section within 30 days of notice under paragraph (4)b. of this section. The coverage shall be effective as of the date of the qualifying event and shall be the same as the coverage in effect at the time of the qualifying event or any replacement coverage.

d. An administrator or its designee notified under paragraph (4)c. of this section of an election of continuation coverage shall notify the insurer within 14 days of the covered employee's or eligible dependent's election.

e. Except as otherwise specified in an election, any election of continuation coverage by an eligible dependent shall be deemed to include an election of continuation coverage on behalf of any other eligible dependent who would lose coverage under the plan by reason of the qualifying event.

(5)a. The covered employee or eligible dependent requesting the continuation of coverage must pay to the administrator or its designee, on a monthly basis, the amount of contribution required to be paid by the covered employee or eligible dependent to continue the coverage.

b. The premium contribution may not be more than 102% of the group rate of the insurance being continued on the due date of each payment.

c. Nothing in this section shall require the employer to contribute to the deductible of an employee holding a health savings account as defined in the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 223(d)) or other medical spending account as a component of the group policy after the termination date as long as scheduled payments have been made.

(6)a. Continuation of coverage under the group policy for any covered employee or eligible dependent shall terminate upon failure to satisfy paragraph (2) of this section or, if earlier, at the first to occur of the following:

1. The date 9 months after the date the covered employee's or eligible dependent's coverage under the group would have terminated because of a qualifying event;

2. If the employee or member fails to make timely payment of a required premium contribution by the end of the period for which contributions were made;

3. The date on which the group policy is terminated.

b. A covered employee or eligible dependent shall provide written notice to the administrator or its designee within 14 days if, pursuant to paragraph (2) of this section, coverage should not occur.

1. Coverage, as required by this section, may not be conditioned or discriminated on the basis of lack of evidence of insurability.

2. This section shall apply to only those persons who satisfy both of the following criteria:

A. A person who is not subject to the continuation and conversion provisions set forth in Title 1, subtitle b, part 6 of the Employee Retirement Income Security Act of 1974 (Public Law 93-406, 29 U.S.C. § 1161 et seq.) or Title XX of the Public Health Service Act, Public Law 99-272, 42 U.S.C. § 300bb-1 et seq.; and

B. A person and the eligible dependents of such person, who is employed by an employer that normally employed between 1 and 19 employees on a typical business day during the preceding year.

3. The Department of Insurance may promulgate regulations as necessary for the implementation and administration of this section.

4. For purposes of this section, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

A. "Administrator" means the person specifically designated by an employer by written agreement to manage the administration of a group policy issued to an employer or, if an administrator is not so designated, the employer.

B. "Covered employee" means an individual who is or was provided coverage under a group policy by virtue of the performance of services by the individual for 1 or more persons maintaining the policy, including as an employee defined in § 401(c)(1) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(c)(1).

C. "Eligible dependent" means: I. With respect to a covered employee under a group health plan, any other individual who on the day before the qualifying event for that employee is a beneficiary under the plan:

(A) As the spouse of the covered employee; or

(B) As the dependent child of the employee. II. In the case of a "qualifying event" described in paragraph (6)b.4.F.II. of this section, the term includes a covered employee. III. In the case of a "qualifying event" described in paragraph (6)b.4.F.VI. of this section, the term includes a covered employee who had retired on or before the date of substantial elimination of coverage and any other individual who, on the day before such qualifying event, is a beneficiary under the plan:

(A) As the spouse of the covered employee;

(B) As the dependent child of the employee; or

(C) As the surviving spouse of the covered employee, the te also include a child who is born to or placed for adoption with a covered employee during the period of continuation coverage under this section.

D. "Group policy" means any group health insurance policy, subscriber contract, certificate or plan which provides health or sickness and accident coverage which is offered by an insurer. The term shall not include any of the following: I. An accident-only policy. II. A credit-only policy. III. A long-term care or disability income policy. IV. A specified disease policy. V. A Medicare supplement policy. VI. A Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) supplement policy. VII. A fixed indemnity policy. VIII. A dental-only policy. IX. A vision-only policy. X. A workers' compensation policy. XI. An automobile medical payment policy under Chapter 21 of this title. XII. Any other similar policies providing for limited benefits.

E. "Insurer" means any entity that provides health insurance in this State. For purposes of this section, "insurer" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

F. "Qualifying event" means, with respect to any covered employee, any of the following events which, but for the continuation of coverage required under this section, would result in the loss of coverage of an eligible dependent: I. The death of a covered employee. II. The termination, other than by reason of such employee's gross misconduct, or reduction of hours of the covered employee's employment. III. The divorce or legal separation of the covered employee from an eligible dependent. IV. The covered employee becoming entitled to benefits under Title XVIII of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1395 et seq.). V. A dependent child ceasing to be a dependent child under the generally applicable requirements of the plan. VI. A proceeding in a case under Chapter 11 of Title 11 of the United States Code with respect to the employer from whose employment the covered employee retired at any time. In the case of an event described in this paragraph (6)b.4.F.VI of this section, a loss of coverage includes a substantial elimination of coverage with respect to an eligible dependent within 1 year before or after the date of commencement of the proceeding.

78 Del. Laws, c. 246, § 1; 79 Del. Laws, c. 99, § 16.;

§ 3571G School-based health centers.

(a) For purposes of this section, a school-based health center (SBHC) enter is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under any group or blanket health insurance policy which is delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 2.;

§ 3571H Payment for emergency medical services.

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571F. Mini-COBRA small employer group health policies [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group policy renewed or delivered or issued for delivery in this State on or after June 21, 2012, by an insurer that insures employees and their eligible dependents for hospital, surgical or major medical insurance shall provide that covered employees or eligible dependents whose coverage under the group policy would otherwise terminate because of a qualifying event shall be entitled to continue their hospital, surgical or major medical coverage under that group policy subject to the following terms and conditions:

(1) Continuation shall only be available to a covered employee or eligible dependent who has been continuously insured under a group policy or for similar benefits under any group policy that it replaced, during the entire 3-month period ending with such termination. If employment is reinstated during the continuation period, then coverage under the group policy must be reinstated for the covered employee and any eligible dependents who were covered under continuation.

(2) Continuation shall not be available for any person covered under the group policy when such person:

a. Is covered or eligible for coverage under Medicare;

b. Fails to verify that such person is ineligible for employer-based group health insurance as an eligible dependent; or

c. Is or could be covered by any other insured or uninsured arrangement which provides hospital, surgical or major medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination, excluding the medical assistance program established under the Delaware Code.

(3) Continuation must include any benefits provided under the group policy.

(4)a. The group policy shall provide notice to the policyholder of the rights provided under this section. Unless already provided in the group policy, an insurer who has issued a group policy in effect as of June 21, 2012, shall provide such notice to the policyholder by August 5, 2012.

b. The employer of a covered employee under a group policy must notify the administrator or its designee, the covered employee and the insurer of a qualifying event within 30 days of the qualifying event. Notice to the covered employee shall include notice of the rights set forth in this section.

c. Each covered employee or eligible dependent shall notify the administrator or its designee of its election of continuation coverage under this section within 30 days of notice under paragraph (4)b. of this section. The coverage shall be effective as of the date of the qualifying event and shall be the same as the coverage in effect at the time of the qualifying event or any replacement coverage.

d. An administrator or its designee notified under paragraph (4)c. of this section of an election of continuation coverage shall notify the insurer within 14 days of the covered employee's or eligible dependent's election.

e. Except as otherwise specified in an election, any election of continuation coverage by an eligible dependent shall be deemed to include an election of continuation coverage on behalf of any other eligible dependent who would lose coverage under the plan by reason of the qualifying event.

(5)a. The covered employee or eligible dependent requesting the continuation of coverage must pay to the administrator or its designee, on a monthly basis, the amount of contribution required to be paid by the covered employee or eligible dependent to continue the coverage.

b. The premium contribution may not be more than 102% of the group rate of the insurance being continued on the due date of each payment.

c. Nothing in this section shall require the employer to contribute to the deductible of an employee holding a health savings account as defined in the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 223(d)) or other medical spending account as a component of the group policy after the termination date as long as scheduled payments have been made.

(6)a. Continuation of coverage under the group policy for any covered employee or eligible dependent shall terminate upon failure to satisfy paragraph (2) of this section or, if earlier, at the first to occur of the following:

1. The date 9 months after the date the covered employee's or eligible dependent's coverage under the group would have terminated because of a qualifying event;

2. If the employee or member fails to make timely payment of a required premium contribution by the end of the period for which contributions were made;

3. The date on which the group policy is terminated.

b. A covered employee or eligible dependent shall provide written notice to the administrator or its designee within 14 days if, pursuant to paragraph (2) of this section, coverage should not occur.

1. Coverage, as required by this section, may not be conditioned or discriminated on the basis of lack of evidence of insurability.

2. This section shall apply to only those persons who satisfy both of the following criteria:

A. A person who is not subject to the continuation and conversion provisions set forth in Title 1, subtitle b, part 6 of the Employee Retirement Income Security Act of 1974 (Public Law 93-406, 29 U.S.C. § 1161 et seq.) or Title XX of the Public Health Service Act, Public Law 99-272, 42 U.S.C. § 300bb-1 et seq.; and

B. A person and the eligible dependents of such person, who is employed by an employer that normally employed between 1 and 19 employees on a typical business day during the preceding year.

3. The Department of Insurance may promulgate regulations as necessary for the implementation and administration of this section.

4. For purposes of this section, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

A. "Administrator" means the person specifically designated by an employer by written agreement to manage the administration of a group policy issued to an employer or, if an administrator is not so designated, the employer.

B. "Covered employee" means an individual who is or was provided coverage under a group policy by virtue of the performance of services by the individual for 1 or more persons maintaining the policy, including as an employee defined in § 401(c)(1) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 401(c)(1).

C. "Eligible dependent" means: I. With respect to a covered employee under a group health plan, any other individual who on the day before the qualifying event for that employee is a beneficiary under the plan:

(A) As the spouse of the covered employee; or

(B) As the dependent child of the employee. II. In the case of a "qualifying event" described in paragraph (6)b.4.F.II. of this section, the term includes a covered employee. III. In the case of a "qualifying event" described in paragraph (6)b.4.F.VI. of this section, the term includes a covered employee who had retired on or before the date of substantial elimination of coverage and any other individual who, on the day before such qualifying event, is a beneficiary under the plan:

(A) As the spouse of the covered employee;

(B) As the dependent child of the employee; or

(C) As the surviving spouse of the covered employee, the te also include a child who is born to or placed for adoption with a covered employee during the period of continuation coverage under this section.

D. "Group policy" means any group health insurance policy, subscriber contract, certificate or plan which provides health or sickness and accident coverage which is offered by an insurer. The term shall not include any of the following: I. An accident-only policy. II. A credit-only policy. III. A long-term care or disability income policy. IV. A specified disease policy. V. A Medicare supplement policy. VI. A Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) supplement policy. VII. A fixed indemnity policy. VIII. A dental-only policy. IX. A vision-only policy. X. A workers' compensation policy. XI. An automobile medical payment policy under Chapter 21 of this title. XII. Any other similar policies providing for limited benefits.

E. "Insurer" means any entity that provides health insurance in this State. For purposes of this section, "insurer" includes an insurance company, health service corporation, health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

F. "Qualifying event" means, with respect to any covered employee, any of the following events which, but for the continuation of coverage required under this section, would result in the loss of coverage of an eligible dependent: I. The death of a covered employee. II. The termination, other than by reason of such employee's gross misconduct, or reduction of hours of the covered employee's employment. III. The divorce or legal separation of the covered employee from an eligible dependent. IV. The covered employee becoming entitled to benefits under Title XVIII of the Social Security Act (49 Stat. 620, 42 U.S.C. § 1395 et seq.). V. A dependent child ceasing to be a dependent child under the generally applicable requirements of the plan. VI. A proceeding in a case under Chapter 11 of Title 11 of the United States Code with respect to the employer from whose employment the covered employee retired at any time. In the case of an event described in this paragraph (6)b.4.F.VI of this section, a loss of coverage includes a substantial elimination of coverage with respect to an eligible dependent within 1 year before or after the date of commencement of the proceeding.

78 Del. Laws, c. 246, § 1; 79 Del. Laws, c. 99, § 16.;

§ 3571G School-based health centers.

(a) For purposes of this section, a school-based health center (SBHC) enter is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under any group or blanket health insurance policy which is delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 2.;

§ 3571H Payment for emergency medical services.

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571G. School-based health centers

(a) For purposes of this section, a school-based health center (SBHC) enter is a health clinic that:

(1) Is located in or near a school facility;

(2) Is organized through school and health provider relationships;

(3) Provides through licensed professionals primary health services to children, including comprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions, referrals to and follow-up for specialty care and oral and vision health services, mental health and substance use disorder assessments, crisis intervention, counseling, treatment, and referral to a continuum of mental health and substance abuse services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs; and

(4) Is recognized by the State pursuant to relevant regulations and law.

(b) The Delaware Division of Public Health (DPH) shall have sole authority to determine whether a facility is an SBHC as defined in subsection (a) of this section.

(c) Except as noted herein, benefits provided under any group or blanket health insurance policy which is delivered, issued for delivery, or renewed in this State shall reimburse SBHCs for covered services provided by SBHCs as if those services were provided by a network provider under the relevant contract of insurance. In the absence of an agreement between a carrier and an SBHC on reimbursement, reimbursement for such services shall be at the rate established by the Division of Medicaid and Medical Assistance for those services. Any insurance contract term purporting to exclude otherwise covered services on the basis that they are performed by an SBHC shall be void except as specifically permitted under this chapter.

(d) If DPH has approved an SBHC, that approval shall be deemed sufficient to meet the carrier's standards for inclusion in its network or for being eligible for payment by the carrier.

(e) SBHCs shall not charge co-pays or any other out-of-pocket fees to students for use of SBHC services. Insurance carriers shall not incur any additional financial liability by virtue of this subsection.

(f) The Delaware DPH, in coordination with the State's SBHCs, insurance carriers, and the Department of Insurance, shall issue regulations to ensure that SBHCs are properly integrated into the State's spectrum of health care providers that provide covered services to youth. These regulations shall include, but are not limited to:

(1) Regulations governing reporting to and interaction with students' primary care providers; and

(2) Regulations regarding promotion of vaccinations among student users of SBHCs.

(g) Nothing in this chapter shall prevent the enforceability of an agreement negotiated between an SBHC and an insurance carrier governing claims submission, reimbursement, quality standards, credentialing and similar matters, provided, however, that in the absence of such agreement the terms of this chapter shall govern.

78 Del. Laws, c. 276, § 2.;

§ 3571H Payment for emergency medical services.

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571H. Payment for emergency medical services

(a) As used in this section:

(1) "Ambulance" shall have the same definition set forth in § 9702 of Title 16.

(2) "Basic life support" shall have the same definition set forth in § 9702 of Title 16.

(3) "Emergency medical services provider agency" shall have the same definition set forth in § 9802 of Title 16.

(4) "Volunteer fire company" shall mean the duly organized volunteer fire companies in the State.

(b) Notwithstanding any provision precluding an assignment of benefits in any group or blanket health insurance policy, contract, certificate or plan, delivered or issued for delivery in this State by any insurer, health service corporation, or health maintenance organization, when a volunteer fire company or other emergency medical services provider agency certified by the Delaware State Fire Prevention Commission renders covered emergency medical services or supplies, including but not limited to basic life support and ambulance service, any payment or reimbursement made by an insurer, health service corporation or health maintenance organization for such covered emergency medical services or supplies shall be paid directly to the volunteer fire company or other certified emergency medical services provider agency, or their designee, without regard to whether a contract exists between the volunteer fire company or certified emergency medical services provider agency and the insurer, health service corporation or health maintenance organization, and otherwise without regard to whether the volunteer fire company or emergency medical services provider agency is a part of any network maintained by the insurer, health service corporation or health maintenance organization.

(c) The limitations on balance billing provided in § 3348 of this title shall not apply to billing for emergency medical services within the scope of this section provided by volunteer fire companies or emergency medical services provider agencies certified by the Delaware State Fire Prevention Commission.

(d) This section shall apply to all policies, contracts, certificates or plans issued, renewed, modified, altered, amended or reissued on or after July 1, 2013.

(e) Nothing in this section should apply to supplemental health insurance policies that do not provide expense or reimbursement coverage for emergency medical services, basic life support or ambulance services.

79 Del. Laws, c. 76, § 2.;

§ 3571I No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571I. No lifetime or annual limits [For application of this section, see 79 Del. Laws, c. 9, § 19]

(a)(1) Except as provided in subsection (b) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any lifetime limit on the dollar amount of benefits for any individual.

(2)a. Except as provided in paragraph (a)(2)b., subsections (b) and (d) of this section, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may not establish any annual limit on the dollar amount of benefits for any individual.

b. A health flexible spending arrangement (as defined in § 106(c)(2) of the Internal Revenue Code) [26 U.S.C. § 106(c)(2)] is not subject to the requirement in paragraph (a)(2)a. of this section.

(b)(1) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from placing annual or lifetime dollar limits with respect to any individual on specific covered benefits that are not essential health benefits to the extent that such limits are otherwise permitted under applicable federal or state law.

(2) The rules of this section do not prevent a group health plan, or a health insurance issuer offering group or individual health insurance coverage, from excluding all benefits for a condition. However, if any benefits are provided for a condition, then the requirements of this section apply. Other requirements of federal or state law may require coverage of certain benefits.

(c) The term "essential health benefits" as used in this section means essential health benefits under § 1302(b) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(b)], Delaware law and applicable federal and state regulations.

(d)(1) With respect to plan years beginning prior to January 1, 2014, a group health plan, or a health insurance issuer offering group or individual health insurance coverage, may establish, for any individual, an annual limit on the dollar amount of benefits that are essential health benefits, provided the limit is no less than the following amounts:

a. For a plan year beginning on or after September 23, 2010, but before September 23, 2011, $750,000.

b. For a plan year beginning on or after September 23, 2011, but before September 23, 2012, $1,250,000.

c. For plan years beginning on or after September 23, 2012, but before January 1, 2014, $2,000,000.

(2) In determining whether an individual has received benefits that meet or exceed the applicable amount described in paragraph (d)(1) of this section, a plan or issuer must take into account only essential health benefits.

79 Del. Laws, c. 99, § 8.;

§ 3571J Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571J. Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the group market. — Subject to subsections (b)-(d) of this section, a health insurer that offers health insurance coverage in the group market in this State must offer to any employer in this State all products that are approved for sale in the group market, and must accept any employer that applies for any of those products.

(b) Enrollment periods. — A health insurer may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the group market. — A health insurer in the group market must permit an employer to purchase health insurance coverage for a group health plan at any point during the year. In the case of health insurance coverage offered in the small group market, a health insurer may decline to offer coverage to a plan sponsor that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as defined in 45 CFR § 147.106(b)(3), pursuant to applicable state law and, in the case of a qualified health plan offered in the Small Business Health Options Program (SHOP), as permitted by 45 CFR § 156.285(c). With respect to coverage in the small group market, and in the large group market if such coverage is offered in a SHOP in this State, coverage shall become effective consistent with the dates described in 45 CFR § 155.725(h).

(2) Special enrollment periods. — A health insurer in the group market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 U.S.C. § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a health insurer that offers health insurance coverage in the group market through a network plan, the health insurer may do the following:

a. Limit the employers that may apply for the coverage to those with eligible individuals in the group market who live, work or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to employers if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health-status related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to an employer in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the group market within the service area to any employer for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the health insurer's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A health insurer may deny health insurance coverage in the group market if the health insurer has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all employers in the group market in this State consistent with applicable state law and without regard to the claims experience of those employers and their employees (and their dependents) or any health status-related factor relating to such employees and dependents.

(2) A health insurer that denies health insurance coverage to any employer in this State under paragraph (d)(1) of this section may not offer coverage in the group market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the health insurer denies coverage;

b. The date the health insurer demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A health insurer and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by health insurers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 8.;

§ 3571K Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571K. Prohibition on excessive waiting periods [For application of this section, see 79 Del. Laws, c. 99, § 19]

A group health plan and a health insurer offering group health insurance coverage shall not apply any waiting period that exceeds 90 days. As used in this section, "waiting period" means the period that must pass before coverage for an employee or dependent who is otherwise eligible to enroll under the terms of a group health plan can become effective.

79 Del. Laws, c. 99, § 8.;

§ 3571L Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571L. Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A group health plan and a health insurer offering group health insurance coverage shall not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a group health plan or health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or insurer. Nothing in this section shall be construed as preventing a group health plan, a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a group health plan or health insurer offering group health insurance coverage.

79 Del. Laws, c. 99, § 8.;

§ 3571M Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571M. Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the small group market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under group health plans. — A group health plan shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) and (2) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1) and (2)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 8.;

§ 3571N Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571N. Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) In general. — A group health plan and a health insurer offering group health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the plan or coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

(b) Programs of health promotion or disease prevention. —

(1) General provisions. —

a. General rule. — For purposes of paragraph (b)(2)b. of this section, a program of health promotion or disease prevention (referred to in this subsection as a "wellness program") shall be a program offered by an employer that is designed to promote health or prevent disease that meets the applicable requirements of this subsection.

b. No conditions based on health status factor. — If none of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals and the requirements of paragraph (b)(2) of this section are complied with.

c. Conditions based on health status factor. — If any of the conditions for obtaining a premium discount or rebate or other reward for participation in a wellness program is based on an individual satisfying a standard that is related to a health status factor, such wellness program shall not violate this section if the requirements of paragraph (b)(3) of this section are complied with.

(2) Wellness programs not subject to requirements. — If none of the conditions for obtaining a premium discount or rebate or other reward under a wellness program as described in paragraph (b)(1)b. of this section are based on an individual satisfying a standard that is related to a health status factor (or if such a wellness program does not provide such a reward), the wellness program shall not violate this section if participation in the program is made available to all similarly situated individuals. The following programs shall not have to comply with the requirements of paragraph (b)(3) of this section if participation in the program is made available to all similarly situated individuals:

a. A program that reimburses all or part of the cost for membership in a fitness center.

b. A diagnostic testing program that provides a reward for participation and does not base any part of the reward on outcomes.

c. A program that encourages preventive care related to a health condition through the waiver of the copayment or deductible requirement under a group health plan for the costs of certain items or services related to a health condition (such as prenatal care or well-baby visits).

d. A program that reimburses individuals for the costs of smoking cessation programs without regard to whether the individual quits smoking.

e. A program that provides a reward to individuals for attending a periodic health education seminar.

(3) Wellness programs subject to requirements. — If any of the conditions for obtaining a premium discount, rebate or reward under a wellness program as described in paragraph (b)(1)c. of this section is based on an individual satisfying a standard that is related to a health status factor, the wellness program shall not violate this section if the following requirements are complied with:

a. The reward for the wellness program, together with the reward for other wellness programs with respect to the plan that requires satisfaction of a standard related to a health status factor, shall not exceed 30% of the cost of employee-only coverage under the plan. If, in addition to employees or individuals, any class of dependents (such as spouses or spouses and dependent children) may participate fully in the wellness program, such reward shall not exceed 30% of the cost of the coverage in which an employee or individual and any dependents are enrolled. For purposes of this paragraph, the cost of coverage shall be determined based on the total amount of employer and employee contributions for the benefit package under which the employee is (or the employee and dependents are) receiving coverage. A reward may be in the form of a discount or rebate of a premium or contribution, a waiver of all or part of a cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the absence of a surcharge, or the value of a benefit that would otherwise not be provided under the plan. The Commissioner may increase the reward available under this paragraph to up to 50% of the cost of coverage if the Commissioner determines that such an increase is appropriate.

b. The wellness program shall be reasonably designed to promote health or prevent disease. A program complies with the preceding sentence if the program has a reasonable chance of improving the health of, or preventing disease in, participating individuals and it is not overly burdensome, is not a subterfuge for discriminating based on a health status factor, and is not highly suspect in the method chosen to promote health or prevent disease.

c. The plan shall give individuals eligible for the program the opportunity to qualify for the reward under the program at least once each year.

d. The full reward under the wellness program shall be made available to all similarly situated individuals. For such purpose, among other things:

1. The reward is not available to all similarly situated individuals for a period unless the wellness program allows:

A. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is unreasonably difficult due to a medical condition to satisfy the otherwise applicable standard; and

B. For a reasonable alternative standard (or waiver of the otherwise applicable standard) for obtaining the reward for any individual for whom, for that period, it is medically inadvisable to attempt to satisfy the otherwise applicable standard.

2. If reasonable under the circumstances, the plan or health insurer may seek verification, such as a statement from an individual's physician, that a health status factor makes it unreasonably difficult or medically inadvisable for the individual to satisfy or attempt to satisfy the otherwise applicable standard.

e. The plan or health insurer involved shall disclose in all plan materials describing the terms of the wellness program the availability of a reasonable alternative standard (or the possibility of waiver of the otherwise applicable standard) required under paragraph (b)(3)d. of this section. If plan materials disclose that such a program is available, without describing its terms, the disclosure under this paragraph shall not be required.

(4) Nothing in this section shall prohibit a program of health promotion or disease prevention that was established prior to July 15, 2013, and applied with all applicable regulations, and that is operating on such date, from continuing to be carried out for as long as such regulations remain in effect.

79 Del. Laws, c. 99, § 8.;

§ 3571O Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571O. Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the small group market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those plans that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 8.;

§ 3571P Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;



§ 3571P. Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the group market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 8.;






Subchapter IV Large Employer Health Insurance Standards

§ 3572. Definitions

As used in this subchapter:

(1) "Affiliation period" means a period of time not to exceed 2 months (3 months for late enrollees) during which a health maintenance organization does not collect premium and coverage issued is not effective.

(2) "Bona fide association" means, with respect to health insurance coverage offered in Delaware, an association which:

a. Has been actively in existence for at least 5 years;

b. Has been formed and maintained in good faith for purposes other than obtaining insurance and does not condition membership on the purchase of association-sponsored insurance;

c. Does not condition membership in the association on any health status-related factor relating to an employee of an employer or a dependent of an employee and clearly so states in all membership and application materials;

d. Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such members (or individuals eligible for coverage through a member) and clearly so states in all marketing and application materials;

e. Does not make health insurance coverage offered through the association available other than in connection with a member of the association and clearly so states in all marketing and application materials; and

f. Provides and annually updates information necessary for the Commissioner to determine whether or not an association meets the definition of a bona fide association before qualifying as a bona fide association for the purposes of this chapter.

(3) "Creditable coverage" means, with respect to an individual, health benefits or coverage provided under any of the following:

a. A group health benefit plan;

b. A health benefit plan;

c. Part A or Part B of Title XVIII of the Social Security Act [42 U.S.C. § 1395 et seq. or 42 U.S.C. § 1395j et seq.];

d. Title XIX of the Social Security Act [42 U.S.C. § 1396 et seq.], other than coverage consisting solely of benefits under § 1928 [42 U.S.C. § 1396s];

e. Chapter 55 of Title 10, United States Code [10 U.S.C. § 1071 et seq.];

f. A medical care program of the Indian Health Service or of a tribal organization;

g. A state health benefits risk pool;

h. A health plan offered under Chapter 89 of Title 5, United States Code [5 U.S.C. § 8901 et seq.];

i. A public health plan as defined in federal regulations;

j. A health benefit plan under § 5(e) of the Peace Corps Act [22 U.S.C. § 2504(e)].

(4) "Health benefit plan" means any hospital or medical policy or certificate, major medical expense insurance policy or certificate, any hospital or medical service plan contract, health maintenance organization or health service corporation subscriber contract or any other similar health contract subject to the jurisdiction of the Commissioner.

"Health benefit plan" does not include: accident only; credit; dental; vision; Medicare supplement; benefits for long-term care, home health care, community-based care or any combination thereof; disability income insurance; liability insurance including general liability insurance and automobile liability insurance; coverage for on-site medical clinics; coverage issued as a supplement to liability insurance, worker's compensation or similar insurance; or automobile medical payment insurance. The term also excludes specified disease, hospital confinement indemnity or limited benefit health insurance if such types of coverage do not provide coordination of benefits and are provided under separate policies or certificates; provided, that the carrier offering such policies or certificates complies with the following:

a. The carrier files, on or before March 1 of each year, a certification with the Commissioner that contains the statement and information described in paragraph (4)b. of this section.

b. The certification shall contain the following:

1. A statement from the carrier certifying that policies or certificates described in this paragraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance.

2. A summary description of each policy or certificate described in this paragraph, including the average annual premium rates (or range of premium rates in cases where premiums vary by age or other factors) charged for these policies and certificates in this State.

c. In the case of a policy or certificate that is described in this paragraph and that is offered for the first time in this State on or after July 1, 1997, the carrier files with the Commissioner the information and statement required in paragraph (4)b. of this section at least 30 days prior to the date the policy or certificate is issued or delivered in this State.

(5) "Health status-related factor" means any of the following factors:

a. Health status;

b. Medical condition, including both physical and mental illnesses;

c. Claims experience;

d. Receipt of health care;

e. Medical history;

f. Genetic information, as defined in § 2317 of this title;

g. Evidence of insurability, including conditions arising out of acts of domestic violence;

h. Disability.

(6) "Large employer" means any person, firm, corporation, partnership or association that is actively engaged in business that, on at least 50 percent of its working days during the preceding calendar quarter, employed more than 50 eligible employees, as defined in § 7202 of this title, the majority of whom were employed within this State. In determining the number of eligible employees, companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state taxation shall be considered 1 employer. In the case of an employer that was not in existence throughout the preceding calendar quarter, the determination of whether such employer is a small or large employer shall be based on the average number of employees that is reasonably expected such employer will employ on business days in the current calendar year.

(7) "Late enrollee" means an eligible employee or dependent who requests enrollment in a group health benefit plan following the initial enrollment period during which such individual is entitled to enroll under the terms of the health benefit plan, if such initial enrollment period is a period of at least 30 days. An eligible employee or dependent shall not be considered a late enrollee if:

a. The individual:

1. Was covered under other creditable coverage at the time of the initial enrollment period and, if required by the carrier or issuer, the employee stated at the time of initial enrollment that this was the reason for declining enrollment;

2. Lost coverage under the other creditable coverage as a result of termination of employment or eligibility, reduction in the number of hours of employment, the involuntary termination of the creditable coverage, death of a spouse, legal separation or divorce or employer contributions towards such coverage was terminated; and

3. Requests enrollment within 30 days after termination of the other creditable coverage; or

b. The individual is employed by an employer that offers multiple health benefit plans and elects a different plan during an open enrollment period; or

c. A court has ordered that coverage be provided for a dependent under a covered employee's health benefit plan and the request for enrollment is made within 30 days after issuance of such court order; or

d. A person becomes a dependent of a covered person through marriage, birth, adoption or placement for adoption and requests enrollment no later than 30 days after becoming such a dependent. In such case, coverage shall commence on the date the person becomes a dependent if a request for enrollment is received in a timely fashion before such date.

(8) "Medical care" means amounts paid for:

a. The diagnosis, cure, mitigation, treatment or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

b. Transportation primarily for and essential to medical care referred to in paragraph (8)a. of this section; and

c. Insurance covering medical care referred to in paragraphs (8)a. and (8)b. of this section.

(9) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible for benefits under the terms of the plan. For purposes of calculating periods of creditable coverage, a waiting period shall not be considered a gap in coverage.

71 Del. Laws, c. 143, § 14; 72 Del. Laws, c. 383, § 4; 73 Del. Laws, c. 89, § 1; 76 Del. Laws, c. 176, § 3.;



§ 3573. Limitations on preexisting condition limitations [For application of this section, see 79 Del. Laws, c. 99, § 19]

A health benefit plan that covers a large group in this State:

(1) Shall not deny, exclude or limit benefits for a covered individual because of a preexisting condition;

(2) May impose an affiliation period. An affiliation period shall run concurrently with any waiting period. A health maintenance organization may, in lieu of an affiliation period, use an alternative method to address adverse selection with the prior approval of the Commissioner;

(3) Shall waive an affiliation period for the period of time an individual was previously covered by creditable coverage if such creditable coverage was continuous to a date not more than 63 days prior to the effective date of the new coverage. For purposes of calculating continuous coverage, a waiting period shall not be considered a gap in coverage. This paragraph shall not preclude application of any waiting period applicable to all new enrollees under the plan. The method of crediting and certifying coverage shall be determined by the Commissioner by regulation; and

(4) May not exclude coverage for late enrollees for a preexisting condition.

A health benefit plan shall not establish rules for eligibility for any individual to enroll under the plan based on any health status-related factors in relation to the individual or a dependent of the individual.

71 Del. Laws, c. 143, § 14; 73 Del. Laws, c. 89, § 1; 76 Del. Laws, c. 176, § 3; 79 Del. Laws, c. 99, § 9.;



§ 3574. Renewability of coverage

(a) A health benefit plan shall be renewable with respect to an enrollee or dependents at the option of the enrollee, except in any of the following cases:

(1) The policyholder fails to comply with participation or contribution rules;

(2) With respect to a network plan, there is no longer any enrollee in connection with such plan that lives, resides or works in the service area of the carrier;

(3) With respect to a coverage that is made available only through 1 or more bona fide associations, the membership of the employer ceases;

(4) The policyholder has failed to pay premiums or contributions in accordance with the terms of the health benefit plan or the health carrier has not received timely premium payments;

(5) The policyholder has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(6) A decision by the carrier to discontinue offering a particular type of group health benefit plan in the state's large group insurance market. A type of health benefit plan may be discontinued by the carrier in the large group market only if the carrier:

a. Provides notice of the decision not to renew coverage to all affected enrollees and to the Commissioner in each state in which an affected enrollee is known to reside at least 90 days prior to the nonrenewal of any health benefit plans by the carrier. Notice to the Commissioner under this subparagraph shall be provided at least 3 working days prior to the notice to the affected individuals;

b. Offers to each large employer provided the particular type of health benefit plan the option to purchase any other health benefit plans currently being offered by the carrier to large employers in the state; and

c. In exercising the option to discontinue the particular type of health benefit plan and in offering the option of coverage under paragraph (a)(6)b. of this section, the carrier acts uniformly without regard to the claims experience of any affected individual or any health status-related factor relating to any covered individuals or beneficiaries who may become eligible for the coverage;

(7) The carrier elects to discontinue offering and to nonrenew all its health benefit plans delivered or issued for delivery in the state. In that case, the carrier shall provide notice of the decision not to renew coverage to all enrollees and to the Commissioner in each state in which an enrollee is known to reside at least 180 days prior to the nonrenewal of the health benefit plan by the carrier. Notice to the Commissioner under this paragraph shall be provided at least 3 working days prior to the notice of the enrollees.

(b) A carrier that elects not to renew all its health benefit plans under paragraph (a)(7) of this section shall be prohibited from writing new business in the large group market in this State for a period of 5 years from the date of the discontinuation of the last health benefit plan not so renewed.

(c) A carrier may modify a large group health benefit plan if all those large groups covered by the same policy form are uniformly modified.

71 Del. Laws, c. 143, § 14; 73 Del. Laws, c. 89, § 1; 76 Del. Laws, c. 176, § 3; 79 Del. Laws, c. 102, § 3.;



§ 3575. Rate regulation

A carrier offering a large group health benefit plan may not require any individual (as a condition of enrollment or continued enrollment under the plan) to pay a premium or contribution that is greater than such premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual. This prohibition shall not be construed to restrict the amount that an employer may be charged for coverage under a large group health benefit plan or to prevent a carrier from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention, if not otherwise prohibited by law.

71 Del. Laws, c. 143, § 14; 73 Del. Laws, c. 89, § 1; 76 Del. Laws, c. 176, § 3.;



§ 3576. Mental health parity

A carrier offering a large group health plan shall comply with the provisions of 42 U.S.C. § 300gg-5, Public Law 104-204 and any subsequent changes in federal law.

71 Del. Laws, c. 143, § 14; 73 Del. Laws, c. 89, § 1; 76 Del. Laws, c. 176, § 3.;



§ 3577. Newborns and mothers health protection

A carrier offering a health benefit plan shall comply with the provisions of 42 U.S.C. § 300gg-4 and any subsequent changes in federal law.

71 Del. Laws, c. 143, § 14; 73 Del. Laws, c. 89, § 1; 76 Del. Laws, c. 176, § 3.;



§ 3578. Insurance coverage for serious mental illness

(a) Definitions. — For the purposes of this section, the following words and phrases shall have the following meanings:

(1) "Carrier" means any entity that provides health insurance in this State. For the purposes of this section, carrier includes an insurance company, health service corporation, health maintenance organization and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Carrier" also includes any third-party administrator or other entity that adjusts, administers or settles claims in connection with health benefit plans.

(2) "Health benefit plan" means any hospital or medical policy or certificate, major medical expense insurance, health service corporation subscriber contract or health maintenance organization subscriber contract. Health benefit plan does not include accident-only, credit, dental, vision, Medicaid plans, long-term care or disability income insurance, coverage issued as a supplement to liability insurance, worker's compensation or similar insurance or automobile medical payment insurance.

"Health benefit plan" shall not include policies or certificates or specified disease, hospital confinement indemnity or limited benefit health insurance, provided that the carrier offering such policies or certificates complies with the following:

a. The carrier files on or before March 1 of each year a certification with the Commissioner that contains the statement and information described in paragraph (a)(2)b. of this section.

b. The certification required in paragraph (a)(2)a. of this section shall contain the following:

1. A statement from the carrier certifying that policies or certificates described in this paragraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance.

2. A summary description of each policy or certificate described in this paragraph, including the average annual premium rates (or range of premium rates in cases where premiums vary by age, gender or other factors) charged for such policies and certificates in this State.

c. In the case of a policy or certificate that is described in this paragraph and that is offered for the first time in this State on or after January 1, 1999, the carrier files with the Commissioner the information and statement required in paragraph (a)(2)b. of this section at least 30 days prior to the date such a policy or certificate is issued or delivered in this State.

(3) "Serious mental illness" means any of the following biologically based mental illnesses: schizophrenia, bipolar disorder, obsessive-compulsive disorder, major depressive disorder, panic disorder, anorexia nervosa, bulimia nervosa, schizo affective disorder and delusional disorder. The diagnostic criteria set out in the most recent edition of the Diagnostic and Statistical Manual shall be utilized to determine whether a beneficiary of a health benefit plan is suffering from a serious mental illness.

(b) Coverage of serious mental illness and drug and alcohol dependency. — Carriers shall provide coverage of serious mental illnesses and drug and alcohol dependencies in all health benefit plans delivered or issued for delivery in this State. Subject to the provisions of subsections (a) and (c) through (h) of this section, no carrier may issue for delivery, or deliver, in this State any health benefit plan containing terms that place a greater financial burden on an insured for covered services provided in the diagnosis and treatment of a serious mental illness and drug and alcohol dependency than for covered services provided in the diagnosis and treatment of any other illness or disease covered by the health benefit plan. By way of example, such terms include deductibles, co-pays, monetary limits, co-insurance factors, limits in the numbers of visits, limits in the length of inpatient stays, durational limits or limits in the coverage of prescription medicines.

(c) Eligibility for coverage. — A health benefit plan may condition coverage of services provided in the diagnosis and treatment of a serious mental illness and drug and alcohol dependency on the further requirements that the service or services:

(1) Must be rendered by a mental health professional licensed or certified by the State Board of Licensing including, but not limited to, psychologists, psychiatrists, social workers and such other mental health professionals, or a drug and alcohol counselor who has been certified by the Delaware Certified Alcohol and Drug Counselors Certification Board or in a mental health facility licensed by the State or in a treatment facility approved by the Department of Health and Social Services or the Bureau of Alcoholism and Drug Abuse as set forth in Chapter 22 of Title 16 or substantially similar licensing entities in other states;

(2) Must be medically necessary; and

(3) Must be covered services subject to any administrative requirements of the health benefit plan.

A health benefit plan may further condition coverage of services provided in the diagnosis and treatment of a serious mental illness and drug and alcohol dependency in the same manner and to the same extent as coverage for all other illnesses and diseases is conditioned. Such conditions may include, by way of example and not by way of limitation, precertification and referral requirements.

(d) Benefit management. —

(1) A carrier may, directly or by contract with another qualified entity, manage the benefit prescribed by subsection (b) of this section in order to limit coverage of services provided in the diagnosis and treatment of a serious mental illness and drug and alcohol dependency to those services that are deemed medically necessary. The management of benefits for serious mental illnesses and drug and alcohol dependencies may be by methods used for the management of benefits provided for other medical conditions, or may be by management methods unique to mental health benefits. Such may include, by way of example and not limitation, pre-admission screening, prior authorization of services, utilization review and the development and monitoring of treatment plans.

(2) This section shall not be interpreted to require a carrier to employ the same benefit management procedures for serious mental illnesses and drug and alcohol dependencies that are employed for the management of other illnesses or diseases covered by the health benefit plan or to require parity or equivalence in the rate, or dollar value of, claims denied.

(e) Exclusions. — This section shall not apply to plans or policies not within the definition of health benefit plan, as set out in paragraph (a)(2) of this section.

(f) Out of network services. — Where a health benefit plan provides benefits for the diagnosis and treatment of serious mental illnesses and drug and alcohol dependencies within a network of providers and where a beneficiary of the health benefit plan obtains services consisting of diagnosis and treatment of a serious mental illness and drug and alcohol dependency outside of the network of providers, the provisions of this section shall not apply. The health benefit plan may contain terms and conditions applicable to out of network services without reference to the provisions of this section.

(g) Nothing in this section shall be construed to limit or reduce any benefit, entitlement, or coverage conferred by § 3570A of this title including, but not limited to, provider and service eligibility.

71 Del. Laws, c. 275, § 2; 73 Del. Laws, c. 89, § 1; 73 Del. Laws, c. 199, §§ 7-10, 12; 74 Del. Laws, c. 157, § 2; 76 Del. Laws, c. 176, § 3; 78 Del. Laws, c. 398, § 4.;



§ 3579. Health insurance; pharmacies; electronic reimbursement

(a) This section shall apply to:

(1) Insurers and nonprofit health service plans that provide, directly or through a pharmacy benefit manager, coverage for prescription drugs under health insurance policies or contracts that are issued or delivered in this State; and

(2) Health maintenance organizations that provide, directly or through a pharmacy benefit manager, coverage for prescription drugs under contracts that are issued or delivered in this State.

(b) If an entity subject to this section requires a pharmacy to submit a request for payment electronically, then the pharmacy or its designated agent may choose to be reimbursed electronically, and in that event the entity shall electronically reimburse such pharmacy and shall provide the appropriate payment data electronically.

(c) An entity subject to this section may not impose on a pharmacy a processing fee for the electronic reimbursement or for providing payment data electronically, provided that the electing pharmacy agrees to, and can accept claims details for the payments electronically and provide accurate electronic funds transfer information to the entity making payments.

(d) Subsequent to January 6, 2010, any pharmacy that requires electronic reimbursement under this section shall allow an entity 45 days to become compliant herewith from the date of the pharmacy's initial request to commence electronic reimbursement between the parties.

77 Del. Laws, c. 116, § 2.;



§ 3580. Specialty tier prescription coverage

(a) Unless otherwise specifically provided, the definitions herein apply throughout this section.

(1) "Class of drugs" means a group of medications having similar actions designed to treat a particular disease process.

(2) "Coinsurance" means a cost-sharing amount set as a percentage of the total cost of the drug.

(3) "Commissioner" means the Insurance Commissioner of this State.

(4) "Copayment" means a cost-sharing amount set as a dollar value.

(5) "Nonpreferred drug" means a specialty drug formulary classification for certain specialty drugs deemed nonpreferred and therefore subject to limits on eligibility for coverage or to higher cost-sharing amounts than preferred specialty drugs.

(6) "Preferred drug" means a specialty drug formulary classification for certain specialty drugs deemed preferred and therefore not subject to limits on eligibility for coverage or not subject to higher cost-sharing amounts than nonpreferred specialty drugs.

(7) "Specialty drug" means a prescription drug that:

a. Is prescribed for a person with:

1. A complex or chronic medical condition, defined as a physical, behavioral, or developmental condition that may have no known cure and/or is progressive and/or can be debilitating or fatal if left untreated or under-treated, such as multiple sclerosis, hepatitis C, and rheumatoid arthritis; or

2. A rare medical condition, defined as any disease or condition that affects fewer than 200,000 persons in the United States, or about 1 in 1,500 people, such as cystic fibrosis, hemophilia, and multiple myeloma; and

b. The total monthly cost of the prescription is $600 or more; and

c. The drug is not stocked at a majority of retail pharmacies; and

d. The drug has 1 or more of the following characteristics:

1. It is an oral, injectable, or infusible drug product.

2. It has unique storage or shipment requirements, such as refrigeration.

3. Patients receiving the drug require education and support beyond traditional dispensing activities.

(8) "Specialty drug formulary" means a specialty drug benefit design that distinguishes for purposes of eligibility for coverage or for cost sharing between preferred drugs and nonpreferred drugs.

(9) "Specialty drug tier" means a tier of cost sharing designed for specialty drugs that imposes a cost-sharing obligation for specialty drugs that exceeds the amount for nonspecialty drugs and such a cost-sharing amount is based on a coinsurance.

(b) A health plan that provides coverage for prescription drugs and utilizes a specialty drug tier shall ensure that any required copayment or coinsurance applicable to specialty drugs on a specialty tier does not exceed $150 per month for each specialty drug up to a 30-day supply of any single drug.

(c) A health plan that provides coverage for prescription drugs and utilizes a specialty drug formulary shall implement an exceptions process that allows enrollees to request an exception to the formulary. Under such an exception, a nonformulary specialty drug could be deemed covered under the formulary if the prescribing physician determines that the formulary drug for treatment of the same condition either would not be as effective for the individual, or would have adverse effects for the individual, or both. In the event an enrollee is denied an exception, such denial shall be considered an adverse event and will be subject to the health plan internal review process set forth in § 332 of this title and the state external review process set forth in § 6416 of this title.

(d) A health plan that provides coverage for prescription drugs shall be prohibited from placing all drugs in a given class of drugs on a specialty tier.

(e) Nothing in this section shall be construed to require a health plan to:

(1) Provide coverage for any additional drugs not otherwise required by law;

(2) Implement specific utilization management techniques, such as prior authorization or step therapy; or

(3) Cease utilization of tiered cost-sharing structures, including those strategies used to incent use of preventive services, disease management, and low-cost treatment options.

(f) Nothing in this section shall be construed to require a pharmacist to substitute a drug without the consent of the prescribing physician.

(g) Nothing contained in any other provision of Delaware law or regulation shall preclude a health plan or other entity subject to this chapter from requiring specialty drugs to be obtained through a designated pharmacy or other source of such drugs.

79 Del. Laws, c. 133, § 2.;









CHAPTER 36. INDIVIDUAL HEALTH INSURANCE MINIMUM STANDARDS

§ 3601. Purpose and scope

(a) The purpose of this chapter shall be to provide reasonable standardization and simplification of terms and coverages of individual health insurance policies and subscriber contracts of health service corporations to facilitate public understanding and comparison, to eliminate provisions contained in individual health insurance policies and subscriber contracts of health service corporations which may be misleading or unreasonably confusing in connection either with the purchase of such coverages or with the settlement of claims, and to provide for full disclosure in the sale of health insurance coverages. Additionally, the purpose of this chapter is to promote the availability of health insurance coverage to recently uninsured individuals, regardless of their health status or claims experience, and to improve the overall fairness and efficiency of the individual health insurance market.

(b) This chapter notwithstanding, Medicare supplement coverage shall be governed by Chapter 34, Medicare Supplement Insurance Minimum Standards, of this title.

64 Del. Laws, c. 142, § 1; 71 Del. Laws, c. 143, § 1.;



§ 3602. Definitions [For application of this section, see 79 Del. Laws, c. 99, § 19]

As used in this chapter:

(1) "Affiliation period" means a period of time not to exceed 2 months (3 months for late enrollees) during which a health maintenance organization does not collect premiums and coverage issued is not effective.

(2) "Bona fide association" means, with respect to health insurance coverage offered in Delaware, an association which:

a. Has been actively in existence for at least 5 years;

b. Has been formed and maintained in good faith for purposes other than obtaining insurance and does not condition membership on the purchase of association-sponsored insurance;

c. Does not condition membership in the association on any health status-related factor relating to an individual (including an employee of an employer or a dependent of an employee) and clearly so states in all membership and application materials;

d. Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such members (or individuals eligible for coverage through a member) and clearly so states in all marketing and application materials;

e. Does not make health insurance coverage offered through the association available other than in connection with a member of the association and clearly so states in all marketing and application materials; and

f. Provides and annually updates information necessary for the Commissioner to determine whether or not an association meets the definition of a bona fide association before qualifying as a bona fide association for the purposes of this chapter.

(3) "Carrier" means an entity subject to the insurance laws and regulations of this State, or subject to the jurisdiction of the Commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation or any other entity providing a plan of health insurance, health benefits or health services. "Carrier" also includes any third-party administrator or other entity that adjusts, administers, or settles claims in connection with health benefit plans.

(4) "Church plan" has the meaning given such term under § 3(33) of the Employee Retirement Income Security Act of 1974 [29 U.S.C. § 1002(33)].

(5) "Creditable coverage" means, with respect to an individual, health benefits or coverage provided under any of the following:

a. A group health benefit plan;

b. An individual health benefit plan or individual insurance coverage;

c. Part A or Part B of Title XVIII of the Social Security Act [42 U.S.C. § 1395 et seq. or 42 U.S.C. § 1395j et seq.];

d. Title XIX of the Social Security Act [42 U.S.C. § 1396 et seq.], other than coverage consisting solely of benefits under § 1928 [42 U.S.C. § 1396s];

e. Chapter 55 of Title 10, United States Code [10 U.S.C. § 1071 et seq.];

f. A medical care program of the Indian Health Service or of a tribal organization;

g. A state health benefits risk pool;

h. A health plan offered under Chapter 89 of Title 5, United States Code [5 U.S.C. § 8901 et seq.];

i. A public health plan as defined in federal regulations;

j. A health benefit plan under § 5(e) of the Peace Corps Act [22 U.S.C. § 2504(e)]. Such term does not include coverage consisting solely of coverage of excepted benefits as defined in subparagraph (10)b. of this section.

(6) "Dependent" means a spouse, an enrollee's child by blood or law who is less than 26 years of age and an unmarried child of any age who is medically certified as totally disabled and dependent upon the enrollee.

(7) "Federally eligible individual" means an individual:

a. For whom, as of the date on which the individual seeks coverage under this chapter, the aggregate of the periods of creditable coverage, as defined in this section, is 18 or more months;

b. Whose most recent prior creditable coverage was under a group health plan, governmental plan, church plan or health insurance coverage offered in connection with any such plan;

c. Who is not eligible for coverage under a group health plan, Part A or Part B of Title XVIII of the Social Security Act or a state plan under Title XIX of such act or any successor program, and who does not have other health insurance coverage;

d. With respect to whom the most recent coverage within the period of aggregate creditable coverage was not terminated based on a factor relating to nonpayment of premiums or fraud;

e. Who, if offered the option of continuation coverage under a COBRA continuation provision or under a similar state program, elected such coverage; and

f. Who has exhausted such continuation coverage under such provision or program, if the individual elected the continuation coverage described in subparagraph e. of this paragraph.

(8) "Form" means policies, contracts, riders, endorsements and applications required to be filed with the Commissioner pursuant to §§ 2712 and 6306 of this title.

(9) "Governmental plan" has the meaning given such term under § 3(32) of the Employee Retirement Income Security Act of 1974 [29 U.S.C. § 1002(32) et seq.] and any federal governmental plan.

(10)a. "Health benefit plan" means any hospital or medical expense policy or certificate, major medical expense insurance policy or certificate, any hospital or medical service plan contract, health maintenance organization or health service corporation subscriber contract or any other similar health contract subject to the jurisdiction of the Commissioner.

b. "Health benefit plan" does not include: accident only; credit; dental; vision; Medicare supplement; benefits for long-term care, home health care, community-based care or any combination thereof; disability income insurance; liability insurance including general liability insurance and automobile liability insurance; coverage for on-site medical clinics; coverage issued as a supplement to liability insurance, worker's compensation or similar insurance; or automobile medical payment insurance. The term also excludes specified disease, hospital confinement indemnity or limited benefit health insurance if such types of coverage do not provide coordination of benefits and are provided under separate policies or certificates; provided, that the carrier offering such policies or certificates complies with the following:

1. The carrier files, on or before March 1 of each year, a certification with the Commissioner that contains the statement and information described in sub-subparagraph 2. of this subparagraph.

2. The certification shall contain the following:

A. A statement from the carrier certifying that policies or certificates described in this subparagraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance.

B. A summary description of each policy or certificate described in this paragraph, including the average annual premium rates (or range of premium rates in cases where premiums vary by age or other factors) charged for these policies and certificates in this State.

3. In the case of a policy or certificate that is described in this paragraph and that is offered for the first time in this State on or after July 1, 1997, the carrier files with the Commissioner the information and statement required in sub-subparagraph 2. of this subparagraph at least 30 days prior to the date the policy or certificate is issued or delivered in this State.

(11) "Health insurance" means insurance permitted to be written in accordance with § 903 of this title, other than credit health insurance, and coverages written under Chapter 63 of this title, Health Service Corporations. For purposes of this chapter, health service corporations shall be deemed to be engaged in the business of insurance.

(12) "Health status-related factor" means any of the following factors:

a. Health status;

b. Medical condition, including both physical and mental illnesses;

c. Claims experience;

d. Receipt of health care;

e. Medical history;

f. Genetic information, as defined in § 2317 of this title;

g. Evidence of insurability, including conditions arising out of acts of domestic violence;

h. Disability.

(13) "Medical care" means amounts paid for:

a. The diagnosis, cure, mitigation, treatment or prevention of disease or amounts paid for the purpose of affecting any structure or function of the body;

b. Transportation primarily for and essential to medical care referred to in subparagraph a. of this paragraph; and

c. Insurance covering medical care referred to in subparagraphs a. and b. of this paragraph.

(14) "Network plan" means health insurance coverage offered by a health carrier under which the financing and delivery of medical care including items and services paid for as medical care are provided, in whole or in part, through a defined set of providers under contract with the carrier.

(15) "Policy" means the entire contract between the insurer and the insured, including the policy riders, endorsements and the application, if attached, and also includes subscriber contracts issued by health service corporations.

(16) "Waiting period" means, with respect to an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible for benefits under the terms of the plan. For purposes of calculating periods of creditable coverage, a waiting period shall not be considered a gap in coverage.

64 Del. Laws, c. 142, § 1; 71 Del. Laws, c. 143, § 2; 72 Del. Laws, c. 383, § 6; 74 Del. Laws, c. 157, § 3; 79 Del. Laws, c. 99, § 10.;



§ 3603. Standards for policy provisions

(a) The Commissioner shall issue reasonable regulations to establish specific standards, including standards of full and fair disclosure, that set forth the manner, content and required disclosure for the sale of individual policies of health insurance and subscriber contracts of health service corporations, other than conversion policies issued pursuant to a contractual conversion privilege under a group or individual policy of health insurance, when such group or individual contract contains provisions which are inconsistent with the requirements of this chapter or any regulation issued pursuant to this chapter, or to policies being issued to employees or members being added to franchise plans in existence on January 12, 1984 or any regulation issued pursuant to this chapter which shall be in addition to and in accordance with applicable laws of this State including the applicable statutory provisions set forth in §§ 3303-3336 of this title which may cover but shall not be limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage provisions;

(4) Coverage of dependents;

(5) Preexisting conditions;

(6) Termination of insurance;

(7) Probationary periods;

(8) Limitations;

(9) Exceptions;

(10) Reductions;

(11) Elimination periods;

(12) Requirements for replacement;

(13) Recurrent conditions; and

(14) The definition of terms including but not limited to the following: Hospital, accident, sickness, injury, physician, accidental means, total disability, partial disability, nervous disorder, guaranteed renewable and noncancellable.

(b) Subsection (a) of this section authorizes the Commissioner to establish specific standards for policy provisions which will facilitate public understanding of such provisions. The subsection does not alter the requirements of §§ 3303-3336 (Uniform Health Policy Provisions Law), or other specifically applicable state laws dealing with individual policy provisions. Regulations adopted under the subsection should be consistent with §§ 3303-3336, and other applicable state laws relating to the subject matter.

(c) The Commissioner may issue reasonable regulations that specify prohibited policies or policy provisions not otherwise specifically authorized by statute which in the opinion of the Commissioner, are unjust, unfair or unfairly discriminatory to the policyholder, any person insured under the policy or beneficiary.

64 Del. Laws, c. 142, § 1.;



§ 3604. Minimum standards for benefits

(a) The Commissioner may issue regulations to establish minimum standards for benefits under each of the following categories of coverage in individual policies, other than conversion policies issued pursuant to a contractual conversion privilege under group or individual policy, when such group or individual contract contains provisions which are inconsistent with the requirements of this chapter or any regulation issued pursuant to this chapter or to policies being issued to employees or members being added to franchise plans in existence on January 12, 1984 or any regulation issued pursuant to this chapter, of health insurance and subscriber contracts of health service corporations:

(1) Basic hospital expense coverage;

(2) Basic medical-surgical expense coverage;

(3) Hospital confinement indemnity coverage;

(4) Major medical expense coverage;

(5) Disability income protection coverage;

(6) Accident only coverage;

(7) Specified disease or specified accident coverage; and

(8) Limited benefit health coverage.

(b) Nothing in this section shall preclude the issuance of any policy or contract which combines 2 or more of the categories of coverage enumerated in paragraphs (1)-(6) of subsection (a) of this section.

(c) No policy or contract shall be delivered or issued for delivery in this State which does not meet the prescribed minimum standards for the categories of coverage listed in paragraphs (1)-(8) of subsection (a) of this section, or which does not meet the other applicable requirements for such coverages as prescribed by this title.

(d) The Commissioner shall prescribe the method of identification of policies and contracts based upon coverages provided.

64 Del. Laws, c. 142, § 1.;



§ 3605. Disclosure requirements

(a) In order to provide for full and fair disclosure in the sale of individual health insurance policies or subscriber contracts of a health service corporation, no such policy or contract shall be delivered or issued for delivery in this State unless the outline of coverage described in subsection (b) of this section either accompanies the policy or is delivered to the applicant at the time the application is made and an acknowledgement of receipt or certificate of delivery of such outlines is provided the insurer. In the event the policy is issued on a basis other than that applied for, the outline of coverage properly describing the policy or contract must accompany the policy or contract when it is not the policy or contract for which application was made.

(b) The Commissioner shall prescribe by regulation the format and content of the outline of coverage required by subsection (a) of this section. "Format" means style, arrangement and overall appearance, including such items as the size, color and prominence of type and the arrangement of text and captions. Such outline of coverage shall include:

(1) A statement identifying the applicable category or categories of coverage provided by the policy or contract as prescribed in § 3604 of this title;

(2) A description of the principal benefits and coverage provided in the policy or contract;

(3) A statement of the exceptions, reductions and limitations contained in the policy or contract;

(4) A statement of the renewal provisions including any reservation by the insurer or health service corporation of a right to change premiums;

(5) A statement that the outline is a summary of the policy or contract issued or applied for and that the policy or contract should be consulted to determine governing contractual provisions.

(c) The outline of coverage shall not be considered to be part of the policy or subscriber contract for insurance.

(d) Every insurer or health service corporation electing to refuse coverage of an applicant or decline coverage of an insured who is not included within the coverage of Chapter 23 of Title 19 shall disclose to such applicant or insured in writing the fact of such noncoverage or declination of coverage. Any insurer or health insurer failing to disclose in writing such noncoverage or declination of coverage shall be deemed to cover the applicant or insured under the health insurance policy then in effect.

64 Del. Laws, c. 142, § 1; 64 Del. Laws, c. 378, § 1.;



§ 3606. Preexisting conditions [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Notwithstanding § 3306 of this title, if an insurer or health service corporation elects to use a simplified application form, with or without a question as to the applicant's health at the time of the application, but without any questions concerning the insured's health history or medical treatment history, the policy must cover any loss from any preexisting condition, and the policy or contract shall not include wording that would permit a defense based upon preexisting conditions.

(b) Notwithstanding subsection (a) of this section and § 3306 of this title, an insurer or a health service corporation which issues a specified disease policy, regardless of whether such policy is issued on the basis of a detailed application form, a simplified application for or an enrollment form, may not deny a claim for any covered loss that begins after the policy has been in force. Except for rescission for misrepresentation, no other defenses based upon preexisting conditions are permitted.

64 Del. Laws, c. 142, § 1; 79 Del. Laws, c. 99, § 11.;



§ 3607. Guaranteed availability of coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Guaranteed availability of coverage in the individual market. — Subject to subsections (b)-(d) of this section, a carrier that offers health insurance coverage in the individual market in this State must offer to any individual in this State all products that are approved for sale in the individual market, and must accept any individual that applies for any of those products.

(b) Enrollment periods. — A carrier may restrict enrollment in health insurance coverage to open or special enrollment periods.

(1) Open enrollment periods in the individual market. — A carrier in the individual market must permit an individual to purchase health insurance coverage during the initial and annual open enrollment periods described in 45 CFR § 155.410(b) and (e), with such coverage becoming effective consistent with the dates described in 45 CFR § 155.410(c) and (f).

(2) Special enrollment periods. — A carrier in the individual market shall establish special enrollment periods for qualifying events as defined under § 603 of the Employee Retirement Income Security Act of 1974, as amended [29 USC § 1163]. Enrollees shall be provided 30 calendar days after the date of the qualifying event to elect coverage, with such coverage becoming effective consistent with the dates described in 45 CFR § 155.420(b). These special enrollment periods are in addition to any other special enrollment periods that are required under federal and state law.

(c) Special rules for network plans. —

(1) In the case of a carrier that offers health insurance coverage in the individual market through a network plan, the carrier may do the following:

a. Limit the individuals who may apply for the coverage in the individual market to those who live or reside in the service area for the network plan.

b. Within the service area of the plan, deny coverage to individuals if the carrier has demonstrated to the Commissioner the following:

1. It will not have the capacity to deliver services adequately to enrollees of any additional individuals because of its obligations to existing contract holders and enrollees.

2. It is applying paragraph (c)(1) of this section uniformly to all individuals without regard to the claims experience of those individuals (and their dependents) or any health-status related factor relating to such individuals and dependents.

(2) A carrier that denies health insurance coverage to an individual in any service area, in accordance with paragraph (c)(1)b. of this section, may not offer coverage in the individual market within the service area to any individual for a period of 180 calendar days after the date the coverage is denied. This paragraph (c)(2) does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(3) Coverage offered within a service area after the 180-day period specified in paragraph (c)(2) of this section is subject to the requirements of this section.

(d) Application of financial capacity limits. —

(1) A carrier may deny health insurance coverage in the individual market if the carrier has demonstrated to the Commissioner the following:

a. It does not have the financial reserves necessary to underwrite additional coverage.

b. It is applying this paragraph (d)(1) uniformly to all individuals in the individual market in this State consistent with applicable state law and without regard to the claims experience of those individuals (and their dependents) or any health status-related factor relating to such individuals and dependents.

(2) A carrier that denies health insurance coverage to any individual in this State under paragraph (d)(1) of this section may not offer coverage in the individual market in this State before the later of either of the following dates:

a. The one hundred and eighty-first day after the date the carrier denies coverage

b. The date the carrier demonstrates to the Commissioner that the carrier has sufficient reserves to underwrite additional coverage.

(3) Paragraph (d)(2) of this section does not limit the carrier's ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage.

(4) Coverage offered after the 180-day period specified in paragraph (d)(2) of this section is subject to the requirements of this section.

(5) The Commissioner may provide for the application of this subsection (d) on service-area-specific basis.

(e) Marketing. — A carrier and its officials, employees, agents and representatives must comply with any applicable state laws and regulations regarding marketing by carriers and cannot employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs in health insurance coverage.

(f) Grandfathered health plans. — This section does not apply to grandfathered health plans. For purposes of this section, "grandfathered health plans" means plans provided by a health insurer in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with federal regulations.

79 Del. Laws, c. 99, § 12.;



§ 3608. Renewability of coverage

(a) An individual health benefit plan shall be renewable with respect to an enrollee or dependents at the option of the enrollee, except in any of the following cases:

(1) The individual has failed to pay premiums or contributions in accordance with the terms of the health benefit plan or the health carrier has not received timely premium payments;

(2) The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) A decision by the individual carrier to discontinue offering a particular type of health benefit plan in the state's individual insurance market. A type of health benefit plan may be discontinued by the carrier in the individual market only if the carrier:

a. Provides notice of the decision not to renew coverage to all affected individuals and to the Commissioner in each state in which an affected insured individual is known to reside at least 90 days prior to the nonrenewal of any health benefit plans by the carrier. Notice to the Commissioner under this subparagraph shall be provided at least 3 working days prior to the notice to the affected individuals;

b. Offers to each individual provided the particular type of health benefit plan the option to purchase all other health benefit plans currently being offered by the carrier to individuals in the state; and

c. In exercising the option to discontinue the particular type of health benefit plan and, in offering the option of coverage under paragraph (3) of this subsection, the carrier acts uniformly without regard to the claims experience of any affected individual or any health status-related factor relating to any covered individuals or beneficiaries who may become eligible for the coverage;

(4) The carrier elects to discontinue offering and to nonrenew all its individual health benefit plans delivered or issued for delivery in the state. In that case, the carrier shall provide notice of its decision not to renew coverage to all enrollees and to the Commissioner in each state in which an enrollee is known to reside at least 180 days prior to the nonrenewal of the health benefit plan by the carrier. Notice to the Commissioner under this paragraph shall be provided at least 3 working days prior to the notice of the enrollees;

(5) The Commissioner finds that the continuation of the coverage would not be in the best interests of the enrollees, the plan is obsolete or would impair the carrier's ability to meet its contractual obligations. Once the Commissioner has made such a finding, the carrier shall provide notice to each affected covered individual provided coverage of this type of such discontinuation and shall provide each affected covered individual the opportunity to purchase any other individual health insurance coverage being offered by the carrier. In exercising this option, the carrier shall act uniformly without regard for any health status-related factor of enrolled individuals or individuals who may become eligible for such coverage;

(6) The Commissioner finds that the product form is being uniformly modified and is being replaced with comparable coverage.

(b) An individual carrier that elects not to renew all its health benefit plans under subsection (a)(4) of this section shall be prohibited from writing new business in the individual market in this State for a period of 5 years from the date of the discontinuation of the last health benefit plan not so renewed.

(c) In the case of an individual carrier doing business in 1 established geographic service area of the state, the rules set forth in this section shall apply only to the carrier's operations in that service area.

(d) An individual carrier offering coverage through a network plan shall not be required to renew, offer coverage or accept applications pursuant to subsection (a) of this section to an eligible person who no longer resides, lives or works in the service area or in an area for which the carrier is not authorized to do business, but only if coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals.

(e) In applying this section in the case of a health benefit plan that is made available in the individual market to individuals only through 1 or more bona fide associations, a reference to an "individual" is deemed to include a reference to such an association (of which the individual is a member).

71 Del. Laws, c. 143, § 3.;



§ 3609. Nondiscrimination in health care [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Providers. — A health insurer offering individual health insurance coverage shall not discriminate with respect to participation under the coverage against any health care provider who is acting within the scope of that provider's license or certification under applicable state law. This section shall not require that a health insurer contract with any health care provider willing to abide by the terms and conditions for participation established by the insurer. Nothing in this section shall be construed as preventing a health insurer or the Commissioner from establishing varying reimbursement rates based on quality or performance measures.

(b) Individuals. — The provisions of § 1557 of the Patient Protection and Affordable Care Act (relating to nondiscrimination) [42 U.S.C. § 18116] shall apply with respect to a health insurer offering individual health insurance coverage.

79 Del. Laws, c. 99, § 13.;



§ 3610. Comprehensive health insurance coverage [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) Coverage for essential health benefits package. — A health insurer that offers health insurance coverage in the individual market shall ensure that such coverage includes the essential health benefits package in conformity with § 1302 of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022] and state law. The Commissioner shall issue a regulation setting forth what constitutes "essential health benefits" for purposes of this section.

(b) Cost-sharing under individual health insurance policies. — An individual health insurance policy shall ensure that any annual cost-sharing imposed under the plan does not exceed the limitations provided for under § 1302(c)(1) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(c)(1)] and state law.

(c) Child-only plans. — If a health insurer offers health insurance coverage in any level of coverage specified under § 1302(d) of the Patient Protection and Affordable Care Act [42 U.S.C. § 18022(d)] or state law, the health insurer shall also offer such coverage in that level as a plan in which the only enrollees are individuals who, as of the beginning of the plan year, have not attained the age of 21.

(d) Dental only. — This section shall not apply to a plan described in § 1302(d)(2)(B)(ii)(I) of the Patient Protection and Affordable Care Act.

79 Del. Laws, c. 99, § 13.;



§ 3611. Prohibiting discrimination against individual participants and beneficiaries based on health status [For application of this section, see 79 Del. Laws, c. 99, § 19]

In general. — A health insurer offering individual health insurance coverage may not establish rules for eligibility (including continued eligibility) of any individual to enroll under the terms of the coverage based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(1) Health status.

(2) Medical condition (including both physical and mental illnesses).

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability (including conditions arising out of acts of domestic violence).

(8) Disability.

(9) Any other health status-related factor determined appropriate by the Commissioner.

79 Del. Laws, c. 99, § 13.;



§ 3612. Insurance offered through the state health insurance exchange [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a) A health insurer that offers health insurance coverage in the individual market through the state health insurance exchange program established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148] shall first satisfy all certification standards required by federal and state law, and the health insurer shall offer only those policies that are "qualified health plans" as required by federal and state law.

(b) The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that set forth the certification and compliance standards and requirements for health insurers operating within the state health exchange.

79 Del. Laws, c. 99, § 13.;



§ 3613. Rating factors [For application of this section, see 79 Del. Laws, c. 99, § 19]

In establishing rates for health insurance coverage offered in the individual market, health insurers shall comply with the rating requirements established under the Patient Protection and Affordable Care Act [P.L. 111-148] and 45 CFR § 147.102. The Commissioner shall adopt regulations, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], that are consistent with Chapter 25 of this title and set forth more specifically the rating standards and requirements for health insurers operating within this State.

79 Del. Laws, c. 99, § 13.;






CHAPTER 37. DELAWARE CONSUMER CREDIT INSURANCE MODEL ACT

§ 3701. Purpose

The purpose of this chapter is to promote the public welfare by regulating consumer credit insurance. Nothing in this chapter is intended to prohibit or discourage reasonable competition. The provisions of this chapter shall be liberally construed.

70 Del. Laws, c. 576, § 1.;



§ 3702. Scope and definitions

(a) Citation and scope. —

(1) This act may be cited as the "Delaware Consumer Credit Insurance Model Act."

(2) All consumer credit insurance issued or sold in connection with loans or other credit transactions for personal, family or household purposes shall be subject to the provisions of this chapter, except:

a. Insurance written in connection with a credit transaction that is:

1. Secured by a 1st mortgage or deed of trust; and

2. Made to finance the purchase of real property or the construction of a dwelling thereon or to refinance a prior credit transaction made for such a purpose.

b. Insurance sold as an isolated transaction on the part of the insurer and not related to an agreement or a plan for insuring debtors of the creditor.

c. Insurance for which no identifiable charge is made to the debtor.

d. Insurance written in connection with a credit transaction where the initial term exceeds 10 years. Consumer credit insurance forms and premium rates approved for use with credit transactions of 10 years or less may be used for long term transactions, if the term of the insurance does not exceed 10 years.

(b) Definitions. — For the purpose of this chapter:

(1) "Commissioner" means the insurance supervisory authority of the State;

(2) "Consumer credit insurance" is a general term used in this chapter to refer to any or all of credit life insurance credit accident and health insurance or any other insurance specifically defined in this chapter;

(3) "Credit accident and health insurance" means insurance on a debtor or debtors to provide indemnity for payments or debt becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

(4) "Credit life insurance" means insurance on a debtor or debtors, pursuant to or in connection with a specific loan or other credit transaction, to provide for satisfaction of a debt, in whole or in part, upon the death of an insured debtor;

(5) "Credit transaction" means any transaction by the terms of which the repayment of money loaned or loan commitment made or payment for goods, services or properties sold or leased is to be made at a future date or dates;

(6) "Creditor" means the lender of money or vendor or lessor of goods, services or property, rights or privileges for which payment is arranged through a credit transaction or any successor to the right, title or interest of any such lender, vendor or lessor and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them or any other person in any way associated with any of them;

(7) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction;

(8) "Gross debt" means the sum of the remaining payments owed to the creditor by the debtor;

(9) "Identifiable charge" means a charge for a type of consumer credit insurance that is made to debtors having such insurance and not made to debtors not having such insurance; it includes a charge for insurance that is disclosed in the credit or other instrument furnished to the debtor which sets out the financial elements of the credit transaction and any difference in the finance, interest, service or other similar charge made to debtors who are in like circumstances except for the insured or noninsured status of the debtor or of the property used as security for the credit transaction; and

(10) "Open-end credit" means credit extended by a creditor under an agreement in which:

a. The creditor reasonably contemplates repeated transactions;

b. The creditor imposes a finance charge from time to time on an outstanding unpaid balance; and

c. The amount of credit that may be extended to the debtor during the term of the agreement (up to any limit set by the creditor) is generally made available to the extent that any outstanding balance is repaid.

70 Del. Laws, c. 576, § 1.;



§ 3703. Types of consumer credit insurance

The types of consumer credit insurance defined in § 3702 of this title may be written separately or in combination with other types of consumer credit insurance on an individual policy or group policy basis.

70 Del. Laws, c. 576, § 1.;



§ 3704. Amount of consumer credit insurance

(a) Credit life insurance. —

(1) The initial amount of credit life insurance shall not exceed the total amount repayable under the credit transaction, which is the gross debt.

(2) In cases where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

(3) Notwithstanding paragraph (1) or (2) of this subsection, insurance on agricultural credit transactions not exceeding 2 years in duration may be written up to the amount of the loan commitment on a nondecreasing or level term plan.

(4) Notwithstanding paragraphs (1) and (2) of this subsection, or any other subsection, insurance on educational credit transaction commitments may be written for the amount of the portion of such commitment that has not been advanced by the creditor.

(b) Credit accident and health insurance. —

(1) The total amount of periodic indemnity payable by credit accident and health insurance in the event of disability as defined in the policy shall not exceed the aggregate of the periodic scheduled unpaid installments of the gross debt and the amount of each periodic indemnity payment shall not exceed the original gross debt divided by the number of periodic installments.

(2) Notwithstanding paragraph (1) of this subsection, for credit accident and health insurance written in connection with an open-end credit agreement, the amount of insurance shall not exceed the gross debt which would accrue on that amount using the periodic indemnity. Subject to any policy maximums, the periodic indemnity must not be less than the creditor's minimum repayment schedule.

70 Del. Laws, c. 576, § 1.;



§ 3705. Term of consumer credit insurance

(a) Effective date of coverage. —

(1) For consumer credit insurance made available to and elected by the debtor before or contemporaneous with a credit transaction to which the insurance relates, the term of the insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that when evidence of individual insurability is required and such evidence is furnished more than 30 days after the date when the debtor becomes obligated to the creditor, the term of the credit insurance may commence on the date on which the insurance company determines the evidence to be satisfactory.

(2) For insurance coverage made available to and elected by the debtor on a date subsequent to the date of the consumer credit transaction to which the insurance relates, the insurance shall, subject to acceptance by the insurer, commence on a date not earlier than the date the election is made by the debtor not later than 30 days following the date on which the insurance company accepts the risk for coverage, according to an objective method such as one related to a particular date within a billing or repayment cycle or a calendar month.

(3) Notwithstanding paragraphs (1) and (2) of this subsection, when a group policy provides coverage with respect to debts existing on the policy effective date, the insurance relating to the debt shall not commence before the effective date of the group policy.

(4) In no event shall a charge for insurance be made to the debtor and retained by the creditor or insurer for any time prior to commencement of the consumer credit insurance to which the charge is related.

(b) Termination date of coverage. —

(1) The term of any consumer credit insurance shall not extend beyond the termination date specified in the policy. The termination date of insurance may precede, coincide with or follow the scheduled maturity date of the debt to which it relates, subject to any other requirements and restrictions of this chapter.

(2) The term of any consumer credit insurance shall not extend more than 15 days beyond the scheduled maturity date of the debt, except when extended without additional cost to the debtor or except when extended pursuant to a written agreement, signed by the debtor, in connection with a variable interest rate credit transaction or a deferral, renewal, refinancing or consolidation of debt.

(3) If the debt is discharged due to renewal, refinancing or consolidation prior to the scheduled termination date of the insurance, any insurance in force shall be terminated before any new insurance may be written in connection with the renewed, refinanced or consolidated debt.

(4) In all cases of termination of insurance prior to the scheduled termination of the insurance, an appropriate refund or credit to the debtor shall be made of any unearned insurance charge paid by the debtor for a term of insurance after the date of the termination, except that no refund is required of a charge made for insurance if the insurance is terminated by performance of the insurer's obligation with respect to the insurance.

(5) An insured debtor may terminate consumer credit insurance at any time by providing advance request to the insurer. The individual policy or group certificate may require that the request be in writing or that the debtor surrender the individual policy or group certificate, or both. The debtor's right to terminate coverage may also be subject to the terms of the credit transaction contract.

70 Del. Laws, c. 576, § 1.;



§ 3706. Disclosure to debtors and provisions of policies and certificates of insurance

(a) Pre-purchase disclosure. — Before the debtor elects to purchase consumer credit insurance in connection with a credit transaction, the following shall be disclosed to the debtor in writing or as provided for in subsection (b) of this section:

(1) That the purchase of consumer credit insurance is optional and not a condition of obtaining credit approval;

(2) If more than 1 kind of consumer credit insurance is being made available to the debtor, whether the debtor can purchase each kind separately or the multiple coverage only as a package;

(3) The conditions of eligibility;

(4) That within the 1st 30 days after receiving the individual policy or group certificate, the debtor may cancel the coverage and have all premium paid by the debtor refunded or credited. Thereafter, the debtor may cancel the policy at any time during the term of the loan and receive a refund of any of the unearned premium. However, only in those instances where insurance is a requirement for the extension of credit, the debtor may be required to offer evidence of alternative insurance acceptable to the creditor at the time of cancellation; and

(5) A brief description of the coverage.

(b) The disclosure required in subsection (a) of this section shall be provided in the following manner:

(1) In connection with consumer credit insurance offered contemporaneously with the extension of credit or offered through direct mail advertisements, disclosure shall be made in writing and presented to the consumer in a clear or conspicuous manner;

(2) In conjunction with the offer of credit insurance subsequent to the extension of credit by other than direct mail advertisements, disclosure may be provided orally so long as written disclosures are provided to the debtor no later than the earlier of:

a. Ten days after the offer; or

b. The date any other written material is provided to the debtor.

(c) All consumer credit insurance shall be evidenced by an individual policy or a group certificate of insurance which shall be delivered to the debtor.

(d) The individual policy or group certificate shall, in addition to other requirements of law, set forth the following:

(1) The name and home office address of the insurer;

(2) The name or names of the debtor or debtors, or in the case of a group certificate, the identity by name or otherwise of the debtor or debtors;

(3) The premium or amount of payment by the debtor separately for each kind of coverage or for all coverages in a package, except that for open-end loans, the premium rate and the basis of premium calculation (e.g., average daily balance, prior monthly balance) shall be specified;

(4) A full description of the coverage or coverages, including the amount of term thereof and any exceptions, limitation and exclusions; and

(5) A statement that the benefits shall be paid to the creditor to reduce or extinguish the unpaid debt and, whenever the amount of insurance benefit exceeds the unpaid debt, that any such excess shall be payable to a beneficiary other than the creditor, named by the debtor or the debtor's estate.

(e) Unless the individual policy or group certificate of insurance is delivered to the debtor at the time the debt is incurred or at such other time that the debtor elects to purchase coverage, a copy of the application for the policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium rate or amount of payment by the debtor for the insurance, the amount of payment by the debtor for the insurance and the amount, term and a brief description of the coverage provided, shall be delivered at the time the debt is incurred or the election to purchase coverage is made. The copy of the application for or notice of proposed insurance shall also refer exclusively to insurance coverage and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within 30 days of the date upon which the debt is incurred or the election to purchase coverage is made, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in § 3705 of this title.

(f) The application, notice of proposed insurance or certificate may be used to fulfill all of the requirements of subsections (a) and (d) of this section if it contains all of the information required by those subsections.

(g) The debtor has 30 days from the date that he or she receives either the individual policy or the group certificate to review the coverage purchased. At any time within the 30 day period, the debtor may contact the creditor or insurer issuing the policy or certificate and request that the coverage be canceled. The individual policy or group certificate may require the request to be in writing or that the policy or certificate be returned to the insurer or both. The debtor shall, within 30 days of the request, receive a full refund or credit of all premiums or insurance charges paid by the debtor, provided no loss has occurred and no claim has been made.

(h) If the named insurer does not accept the risk, the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and, if the amount of premium is less than that set forth in the notice or proposed insurance, an appropriate refund shall be made within 30 days. If no insurer accepts the risk, then all premiums paid shall be refunded or credited within 30 days of application to the person entitled thereto.

(i) For the purpose of subsection (e) of this section, an individual policy or group certificate delivered in conjunction with an open-end consumer credit agreement or any consumer credit insurance requested by the debtor after that date of the debt shall be deemed to be delivered at the time the debt is incurred or election to purchase coverage is made if the delivery occurs within 30 days of the date the insurance is effective.

(j) An individual policy or group certificate delivered in conjunction with an open-end credit agreement shall continue from its effective date through the term of the agreement unless the individual policy or group certificate is terminated in accordance with its terms at an earlier date.

70 Del. Laws, c. 576, § 1.;



§ 3707. Filing, approval and withdrawal of forms

(a) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this State and the schedules of premium rates pertaining thereto shall be filed with the Commissioner before being used.

(b) The Commissioner shall, within 30 days after the filing of any such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, disapprove any such form if the benefits provided are not reasonable in relation to the premium charged or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage or are contrary to any provision of the Insurance Code or of any rule or regulation promulgated thereunder. If the Commissioner does not disapprove a filing within 30 days, it may be deemed approved.

(c) If the Commissioner disapproves the form in accordance with subsection (b) of this section, the Commissioner shall promptly notify the insurer in writing of the disapproval, and it is unlawful for the insurer to issue or use the form. In the notice, the Commissioner shall specify the reasons for disapproval and state that a hearing will be granted upon written request by the insurer.

(d) The Commissioner may withdraw approval of any approved form when the Commissioner would be required to disapprove the form if it were filed at the time of the action of withdrawal. The withdrawal shall be in writing and shall specify the reasons for the withdrawal and the effective date of the withdrawal. Any insurer adversely affected by such withdrawal may, within 30 days after receiving the written notification of the withdrawal, request a hearing to determine whether the withdrawal should be annulled, modified or confirmed. Unless the Commissioner, in writing, in the withdrawal or subsequent thereto grants an extension, the withdrawal shall, in the absence of a request for a hearing, become effective, prospectively and not retroactively, on the 91st day following the delivery of the notice of withdrawal, and, if request for hearing is filed, on the 91st day following delivery of written notice of the Commissioner's determination.

(e) Any hearing requested pursuant to subsections (c) and (d) of this section shall be noticed and conducted in accordance with the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

(f) If a group policy of consumer credit insurance:

(1) Has been delivered in this State before November 20, 1996; or

(2) Has been or is delivered in another state before or after November 20, 1996, then the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this State as specified in § 3706(c) and (e) of this title and such forms shall be approved by the Commissioner if they conform with the requirements specified in these subsections and if the schedules of premium rates applicable to the insurance evidenced by such certificate or notice are not in excess of the insurer's schedules of premium rates filed with the Commissioner; provided however, that the premium rate in effect on existing group policies may be continued until the 1st policy anniversary date following November 22, 1996, as provided in § 3713 of this title. However, all other forms specified in subsection (a) of this section shall also be filed as specified in this section unless the group policy has been or is delivered in another state which has adopted statutes, regulations or other provisions similar to this section. In that event, the forms should be filed for informational purposes. However, the insurer shall be prohibited from using any form filed for informational purposes if the Commissioner subsequently determines that the form is not in substantive compliance with the requirements of this section.

70 Del. Laws, c. 576, § 1.;



§ 3708. Premiums and refunds

(a) Any insurer may revise its schedules of premium rates from time to time and shall file the revised schedules with the Commissioner. No insurer shall issue any consumer credit insurance policy for which the premium rate exceeds that determined by the schedules of the insurer as then on file with the Commissioner. The Commissioner shall have the authority to promulgate regulations to assure that the premium rates are reasonable in relation to the benefits provided. In determining whether the premium rates are reasonable in relation to the benefits provided, the Commissioner shall consider and provide for: actual and expected loss experience, general and administrative expenses, loss settlement and adjustment expenses, reasonable creditor compensation, investment income, the manner in which premiums are charged and other acquisition costs, reserves, taxes, regulatory license fees and fund assessments, reasonable insurer profit and other relevant data, consistent with generally accepted actuarial standards.

(b) Each individual policy or group certificate shall provide for a refund in the event of termination of the insurance prior to the scheduled maturity date of the insurance and upon notice to the insurer. The refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided however, that the Commissioner shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be filed with and approved by the Commissioner.

(c) If a creditor requires a debtor to make any payment for consumer credit insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account or issue a refund.

(d) The amount charged to a debtor for any consumer credit insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.

(e) The insurance premium or other identifiable charge for credit life or credit accident and health insurance may be collected from the insured or included in the principal of any loan or other transaction at the time such transaction is completed.

(f) The premium or cost of credit life or credit accident and health insurance when issued through any creditor shall not be deemed interest or charges, consideration or an amount in excess of permitted charges in connection with the loan or other credit transaction, and any gain or advantage to the creditor arising out of the premium or commission or dividend from the issuance of such insurance shall not be deemed a violation of any other law, general or special, civil or criminal, of the State.

70 Del. Laws, c. 576, § 1.;



§ 3709. Issuance of policies

All policies of consumer credit insurance shall be delivered or issued for delivery in this State only by an insurer authorized to engage in the business of insurance therein and shall be issued only through holders of licenses or authorizations issued by the Commissioner.

70 Del. Laws, c. 576, § 1.;



§ 3710. Claims

(a) All claims shall be promptly reported to the insurer or its designated claim representative and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

(b) All claims shall be paid either by draft drawn upon the insurer, by electronic funds transfer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions or upon direction of such claimant to one specified.

(c) No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts, checks or electronic transfers in payment of claims due to the group policyholder subject to audit and review by the insurer.

70 Del. Laws, c. 576, § 1.;



§ 3711. Existing insurance — Choice of insurer

When consumer credit insurance is required as additional security for any debt, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by the debtor or of procuring and furnishing the required coverage through any insurer authorized to transact any insurance business within this State.

70 Del. Laws, c. 576, § 1.;



§ 3712. Duties of an insurer

Except as otherwise prohibited by law, duties imposed upon an insurer within this chapter may be carried out by a creditor if the creditor is acting as a common law or statutory agent on behalf of the insurer.

70 Del. Laws, c. 576, § 1.;



§ 3713. Enforcement; penalties

(a) The Commissioner may, after notice and hearing, issue such rules and regulations as the Commissioner deems appropriate for the supervision of this chapter.

(b) Whenever the Commissioner finds that there has been a violation of this chapter or any rules or regulations issued pursuant thereto, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the Commissioner, the Commissioner may impose an administrative penalty in accordance with § 329 of this title. The Commissioner, in his or her discretion, may revoke or suspend the license or certificate of authority of the person, firm or corporation guilty of repeated wilful violations.

(c) Before the Commissioner may impose or order a penalty pursuant to this section, the violator shall be given notice of the violation and an opportunity to be heard at a public hearing. The procedures for such notice and hearing, and any appeal from the Commissioner's decision shall be the same as set forth in the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

(d) The Commissioner may set forth by regulation prima facie reasonable premium rates, together with corresponding safe-harbor benefit provisions, which premium rates shall be conclusively presumed reasonable in relation to the benefits provided when used for policies containing such benefit provisions.

70 Del. Laws, c. 576, § 1.;






CHAPTER 38. DENTAL PLAN ORGANIZATION ACT

§ 3801. Short title

This chapter shall be known and may be cited as the "Dental Plan Organization Act."

63 Del. Laws, c. 49, § 1.;



§ 3802. Definitions

Definitions as used in this chapter:

(1) "Child with a severe disability" means a person under the age of 21 who, due to a significant mental or physical condition, illness, or disease, is likely to require specialized treatment or supports to secure effective access to dental care.

(2) "Dental plan" means any contractual arrangement for dental services provided directly or arranged for or administered directly on a prepaid or postpaid individual or group capitation basis.

(3) "Dental plan organization" means any person who undertakes to provide directly or to arrange for or administer 1 or more dental plans providing dental services.

(4) "Dental services" means services included in the practice of dentistry as defined in § 1121 of Title 24.

(5) "Enrollee" means an individual and that individual's dependents who are enrolled in a dental plan organization.

(6) "Evidence of coverage" means any certificate, agreement or contract issued to an enrollee setting out the dental services to which the enrollee is entitled.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 54, § 3.;



§ 3803. Certificate of authority — Required; application procedure; filing fee

(a) No person may establish, operate or administer a dental plan organization, or sell or offer to sell, or solicit offers to purchase, or receive advance or periodic consideration in conjunction with any dental plan organization, utilizing in the aggregate the services of more than 1 full-time equivalent dentist without obtaining and maintaining a certificate of authority pursuant to requirements of this chapter.

(b) Within 90 days after September 23, 1981, every dental plan organization utilizing in the aggregate the services of more than 1 full-time equivalent dentist shall submit an application for a certificate of authority to the Commissioner. A dental plan organization may continue to operate until the Commissioner acts upon the application. If the application is denied, the dental plan organization shall be treated as if its certificate of authority has been revoked.

(c) An application for a certificate of authority shall be in a form prescribed by the Commissioner, shall be verified by an officer or authorized representative of the dental plan organization and shall include the following:

(1) All basic organizational documents of the dental plan organization such as the articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement or other applicable documents and all amendments to those documents;

(2) The bylaws, rules and regulations or similar documents regulating the conduct or the internal affairs of the dental plan organization;

(3) The names, addresses and official positions of the persons who are responsible for the conduct of the affairs of the dental plan organization, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officers in the case of a corporation and the partners in the case of a partnership or association;

(4) All contracts made between any dentist and the dental plan organization;

(5) All contracts made between any dentist and any person listed in paragraph 3 of this subsection, any consultant or any business manager;

(6) A description of the dental plan organization, its dental plan or plans, facilities and personnel;

(7) The form of the evidence of coverage to be issued to the enrollees;

(8) The form of any group contract which is issued to employers, unions, trustees or others;

(9) Financial statements showing the dental plan organization's assets, liabilities and sources of financial support. If the dental plan organization's financial affairs are audited by independent certified public accountants, a copy of the most recent regular certified financial statement shall satisfy this requirement unless the Commissioner determines that additional or more recent financial information is required for the proper administration of this chapter;

(10) The proposed method of marketing the plan, a financial plan with a 3-year projection of the initial operating results and a statement of the sources of working capital and any other sources of funding;

(11) A power of attorney duly executed by the dental plan organization if not domiciled in this State, appointing the Commissioner, the Commissioner's successors in office and duly authorized deputies as the true and lawful attorney of the dental plan organization in and for this State, upon whom lawful process and any legal action and proceeding against the dental plan organization on a cause of action arising in this State may be served;

(12) A description of the geographic area or areas to be served;

(13) A description of the procedures and programs to be implemented to achieve an effective dental plan; and

(14) Such other information as the Commissioner may require.

(d) The dental plan organization shall pay a fee of $100 to the Commissioner upon filing an application for a certificate of authority.

(e) Within 10 days following any significant modification of information submitted with the application for a certificate of authority, a dental plan organization shall file notice of the modification with the Commissioner.

63 Del. Laws, c. 49, § 1.;



§ 3804. Certificate of authority — Conditions for issuance; disapproval; expiration; renewal

(a) The Commissioner shall issue a certificate of authority if the Commissioner is satisfied that the following conditions are met:

(1) The persons responsible for conducting the affairs of the dental plan organization are competent and trustworthy and are professionally capable of providing, arranging for or administering the services offered by the plan;

(2) The dental plan organization constitutes an appropriate mechanism to achieve an effective dental plan, as determined by the Commissioner;

(3) The dental plan organization has demonstrated the potential to provide dental services in a manner that will assure both availability and accessibility of adequate personnel and facilities;

(4) The dental plan organization has arrangements for an ongoing quality of dental care assurance programs;

(5) The dental plan organization has a procedure to establish and maintain uniform systems of cost accounting and reports and audits that meet the requirements of the Commissioner;

(6) The dental plan organization is financially responsible and may reasonably be expected to meet its obligations to enrollees. In making this determination the Commissioner shall consider:

a. The financial soundness of the dental plan's arrangements for services and the schedule of charges used;

b. Any arrangement with an insurer or medical or dental service corporation for a continuation of coverage in the event of discontinuance of the plan on an indemnity basis through a group vehicle to the end of the period for which premiums were paid to the discontinued dental plan organization; and

c. The sufficiency of an agreement with dentists for the provision of dental services;

(7) A general surplus is maintained as required in § 3805 of this title;

(8) A contingent surplus is accumulated and maintained as required in § 3805 of this title;

(9) The condition or methods of operation of the dental plan organization are not such as would render its operation hazardous to its enrollees or the public;

(10)a. Each employer or other organization which employs or has 15 or more employees or members during the full preceding calendar year and which contributes to a dental plan organization contract which restricts the covered persons in selecting the providers of dental services to a single provider or limited number of providers shall also offer its employees and their eligible dependents and members and members' eligible dependents at the time a dental benefits plan is offered or renewed the option of selecting alternative coverage which permits covered persons to obtain dental services from any licensed dentist.

b. An employer or other organization shall be required to pay for or contribute towards the provision of alternative coverage an amount equal to the premium or cost which it pays or contributes to the dental plan organization contract which limits the number of providers of dental services.

c. By February 12, 1988, the Commissioner shall promulgate rules and regulations necessary to effectuate the purpose of this paragraph, including procedures for notice to covered persons, employers and other organizations of the provisions of this paragraph;

(11) The dental plan organization has demonstrated the potential to provide dental services and adequate reimbursement for such services for children with a severe disability.

(b) When the Commissioner disapproves an application for a certificate of authority he/she shall notify the dental plan organization in writing of the reasons for the disapproval.

(c) A certificate of authority shall expire 1 year following the date of issuance or previous renewal. If the dental plan organization remains in compliance with this chapter and has paid a renewal fee of $100 its certificate shall be renewed.

63 Del. Laws, c. 49, § 1; 66 Del. Laws, c. 176, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 54, §§ 4, 5.;



§ 3805. General surplus; special contingent surplus

(a) The Commissioner may determine, at his/her discretion, the amount of a general surplus, if any, that the dental plan organization shall be required to maintain.

(b) A dental plan organization utilizing in the aggregate the services of more than 10 full-time equivalent dentists shall accumulate and maintain a special contingent surplus in excess of its assets over liabilities the rate of 2 percent annually of its net contract and certificate income until the surplus totals $50,000.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3806. Bonding requirement

Any director, officer, employee or partner of a dental plan organization who receives, collects, reimburses or invests moneys in connection with the activities of the organization shall be bonded for his/her fidelity in an amount which shall be determined by the Commission.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3807. Medical negligence insurance

Each dentist employed by a dental plan organization shall be insured against professional liability or medical negligence by an insurer licensed to conduct business in this State for such minimum amounts as shall be determined by the Commissioner.

63 Del. Laws, c. 49, § 1; 71 Del. Laws, c. 373, § 3.;



§ 3808. Evidence of coverage

(a) An enrollee shall be entitled to receive evidence of coverage or a certificate indicating specifically the nature and extent of coverage, and evidence of the total amount or percentage of payment, if any, which the enrollee is obligated to pay for dental services. If an individual enrollee obtains coverage through an insurance policy or through a contract issued by a medical or dental service corporation, whether by option or otherwise, the insurer or medical or dental service corporation shall issue the evidence of coverage. Otherwise, the dental plan organization shall issue the evidence of coverage.

(b) No evidence of coverage or amendment thereto shall be issued or delivered to any person until a copy of the form of evidence of coverage or amendment thereto has been filed with the Commissioner.

(c) Evidence of coverage shall contain a clear and complete statement if a contract, or a reasonably complete summary if a certificate, of:

(1) The dental services and the insurance and other benefits, if any, to which enrollees are entitled;

(2) Any limitations on the services, kind of services, benefits, or kind of benefits to be provided including any charge, deductible or co-payment features;

(3) Where and in what manner information is available as to how services may be obtained; and

(4) A clear and understandable description of the dental plan organization's method for resolving enrollees' complaints.

(d) Any subsequent change in the evidence of coverage, or the amount or percentage of payment which the enrollee is obligated to pay, shall be evidenced in a separate document issued to the enrollee.

63 Del. Laws, c. 49, § 1.;



§ 3809. Schedule of charges

(a) No schedule of charges for enrollee coverage for dental services, or amendment thereto, may be used by a dental plan organization until a copy of such schedule, or amendment thereto, has been filed with the Commissioner. The Commissioner may disapprove the schedule of charges at any time if he/she finds that the charges are excessive, inadequate or unfairly discriminatory. If the Commissioner disapproves the schedule of charges he/she shall notify the dental plan organization within 5 days of the day of disapproval and specify in the notice the reason for his/her disapproval. A hearing shall be granted within 20 days after a request in writing by the filer. It shall be unlawful for any dental plan organization whose schedule of charges has been disapproved to effect any contract or issue any subscription certificate which uses the disapproved schedule of charges until a revised schedule of charges has been filed.

(b) Charges shall be established in accordance with actuarial principles, but charges applicable to an enrollee shall not be individually determined based on the status of his/her health.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3810. Examination of records

(a) The Commissioner or his/her designee may, as often as he/she may reasonably determine, investigate the business and examine the books, accounts, records and files of every dental plan organization. For that purpose the Commissioner or his/her designee shall have reasonably free access to the offices and places of business, books, accounts, papers, records and files of all dental plan organizations. A dental plan organization shall keep and use in its business such books, accounts and records as will enable the Commissioner to determine whether the dental plan organization is complying with this chapter and with the rules and regulations promulgated pursuant to it. A dental plan organization shall preserve its books, accounts and records for at least 3 years; except that preservation by photographic reproduction or records in photographic form shall constitute compliance with this chapter.

(b) For the purpose of the examination, the Commissioner may, within the limits of funds appropriated for such purpose, contract with such persons as he/she may deem advisable to conduct the same or assist therein.

(c) The expenses incurred in making any examination pursuant to this section, up to $1,000 annually, shall be assessed against and paid by the dental plan organization so examined. Upon written notice by the Commissioner of the total amount of an assessment, a dental plan organization shall become liable for and shall pay the assessment to the Commissioner.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3811. Complaint system

(a) A dental plan organization shall establish and maintain a complaint system to provide reasonable procedures for the resolution of written complaints initiated by enrollees concerning dental plan services. The dental plan organization shall maintain records of all written complaints initiated by enrollees.

(b) The Commissioner may examine the complaint system and if he/she determines that the system is not adequate he may require a revision of the complaint system.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3812. Annual report

(a) Every dental plan organization annually on or before March 1 shall file with the Commissioner a report covering its activities for the preceding calendar year.

(b) The reports shall be on forms prescribed by the Commissioner and shall include:

(1) A financial statement of the dental plan organization, including its balance sheet, receipts and disbursements for the preceding year certified by a certified public accountant;

(2) Any significant modification of information submitted with the application for a certificate of authority;

(3) The number of persons who became enrollees during the year, the number of enrollees as of the end of the year and the number of enrollments terminated during the year;

(4) A description of the enrollee complaint system including the procedures of the complaint system, the total number of written complaints handled through the system, a summary of causes underlying the complaints filed, and the number, amount and disposition of medical negligence claims settled during the year by the dental plan organization and any of the dentists used by it; and

(5) Any other information relating to the performance of the dental plan organization as required by the Commissioner.

63 Del. Laws, c. 49, § 1; 71 Del. Laws, c. 373, § 3.;



§ 3813. Maximum portion of income used for expenses

A dental plan organization shall not use more than 30 percent of its gross contract and certificate income in the first year of operation, 25 percent in the second year of operation and 20 percent in any subsequent year for general expenses, acquisition expenses and miscellaneous taxes, licenses and fees.

63 Del. Laws, c. 49, § 1.;



§ 3814. Advertising

(a) No dental plan organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of this subsection:

(1) A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a dental plan;

(2) A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be reasonably understood by a person who does not possess special knowledge regarding dental plan coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation or disadvantage of possible significance to an enrollee of, or person considering enrollment in a dental plan, if the benefit or advantage or absence of exclusion, limitation or disadvantage does not in fact exist; and

(3) Evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography, format and language, may cause a person who does not possess special knowledge regarding dental plans and evidences of coverage therefor, to expect benefits, services, charges or other advantages which the evidence of coverage does not provide or which the dental plan organization issuing the evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

(b) No dental plan organization, unless licensed as an insurer, may use in its name, evidence of coverage or literature any of the words "insurance", "assurance", "casualty", "surety", "mutual" or any other words descriptive of the insurance, casualty or surety business or deceptively similar to the name or description of any insurer licensed to do business in this State.

(c) This section shall be enforced by the Division of Consumer Protection and, where applicable, the Commissioner. Nothing in this chapter shall limit the powers of the Attorney General and the procedures with respect to consumer fraud.

63 Del. Laws, c. 49, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 3815. Suspension or revocation of certificate of authority

(a) The Commissioner may suspend or revoke any certificate of authority issued to a dental plan organization pursuant to this chapter if he/she finds that any of the following conditions exists:

(1) The dental plan organization is operating in a manner significantly contrary to that described in § 3803 of this title;

(2) The dental plan organization issues an evidence of coverage which does not comply with the requirements of § 3808 of this title;

(3) The dental plan organization does not provide or arrange for an effective dental plan as determined by the Commissioner;

(4) The dental plan organization can no longer be expected to meet its obligations to enrollees;

(5) The dental plan organization, or any authorized person on its behalf, has advertised or merchandised its services in an untrue or misleading manner;

(6) The dental plan organization has failed to comply with this chapter or any rules and regulations promulgated thereunder.

(b) When the Commissioner has cause to believe that grounds for the suspension or revocation of a certificate of authority exist, he/she shall notify the dental plan organization in writing, specifically stating the grounds for suspension or revocation. A hearing on the matter shall be granted by the Commissioner within 20 days after a request in writing by the dental plan organization. After the hearing, or upon failure of the dental plan organization to appear at the hearing, the Commissioner shall take action on his/her findings.

(c) If the Commissioner suspends the certificate of authority, the dental plan organization shall not accept any additional enrollees or engage in any advertising or solicitation during the period of the suspension.

(d) If the Commissioner revokes the certificate of authority, the dental plan organization shall proceed to dissolve its structure immediately following the effective date of the order of revocation, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the dental plan organization. The Commissioner by written order, however, may permit such further operation of the dental plan organization as he/she finds to be in the best interest of enrollees to the end that enrollees shall be afforded the greatest practical opportunity to obtain continuing dental plan coverage.

(e) Notwithstanding subsections (c) and (d) of this section, a dental plan organization which has had its certificate of authority suspended or revoked, or has suffered an adverse decision by the Commissioner, shall be entitled to appeal this decision. The appeal shall be granted as a matter of right and shall be taken to the Court of Chancery in any county in this State.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3816. Cease and desist order

(a) The Commissioner may issue an order directing a dental plan organization or a representative of a dental plan organization to cease and desist from engaging in any act or practice in violation of this chapter.

(b) Within 20 days after service of the order of cease and desist, the respondent may request a hearing on a question of whether acts or practices in violation of this chapter have occurred.

63 Del. Laws, c. 49, § 1.;



§ 3817. Civil penalty; exceptions

Any dental plan organization which violates any provisions of this chapter, or neglects, fails or refuses to comply with any of the requirements of this chapter, except the failure to file an annual report and the failure to reply in writing to inquiries of the Commissioner, shall be liable for a civil penalty of no more than $1,000 for each violation.

63 Del. Laws, c. 49, § 1.;



§ 3818. Injunctive power

Whenever any dental plan organization shall become insolvent or shall suspend its ordinary business for want of funds to carry on the same, or whenever the Commissioner shall ascertain, as a result of examination as authorized by this chapter, or in any other manner, that the dental plan organization is exceeding its powers or violating the law or that its condition or methods of business may render the continuance of its operations hazardous to its enrollees or the public, or that its assets are less than its liabilities, the Commissioner may institute an action in the Court of Chancery to enjoin it from the transaction of any further business, or from the transfer or disposal of its property in any manner whatsoever. The Court may proceed in the action in a summary manner or otherwise. It may grant injunctive relief and appoint a receiver, with power to sue for, collect, receive and take into his/her possession all the goods and chattels, rights and credits, moneys and effects, lands and tenement, books, papers, choses in action, bills, notes and property of every description belonging to the dental plan organization and sell and convey and assign the same, and authorize the purchase of continuing coverage for enrollees utilizing the remaining assets, and hold and dispose of the proceeds thereof. The Court may cause the receiver to continue the existing operation of the organization, under Court supervision, until the next anniversary of the subscription certificates and contracts then in force. The dental plan organization may be deemed insolvent whenever it is presently or prospectively unable to fulfill its outstanding contracts and to maintain the surpluses required pursuant to this chapter.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3819. Confidentiality of documents

Applications, filings and reports required under this chapter, except contracts referred to in paragraphs (4) and (5) of subsection (c) of § 3803 of this title, shall be treated as public documents and shall not be considered confidential.

63 Del. Laws, c. 49, § 1.;



§ 3820. Confidentiality of data pertaining to diagnosis, treatment or health of enrollees

Data or information pertaining to the diagnosis, treatment or health of any enrollee obtained by the dental plan organization from the enrollee or any dentist shall be confidential and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this chapter, or upon the express consent of the enrollee or pursuant to statute or court order for the production of evidence of the discovery thereof, or in the event of claim or litigation between the enrollee and the dental plan organization wherein the data or information is pertinent. A dental plan organization shall be entitled to claim any statutory privileges against such disclosure which the dentist who furnished the information to the dental plan organization is entitled to claim.

63 Del. Laws, c. 49, § 1.;



§ 3821. Exemptions from application of chapter

Except with respect to the dental plan organization activities of a duly organized and authorized insurer or medical or dental service corporation, which activities are authorized and regulated pursuant to this chapter, this chapter shall not apply to a person engaged as indemnitor or contractor in the business of life insurance, health insurance or of annuity, nor shall it apply to a medical service corporation or dental service corporation. This chapter shall not apply to the dental plan activities of a duly authorized health service corporation.

63 Del. Laws, c. 49, § 1.;



§ 3822. Rules and regulations

The Commissioner may promulgate such rules and regulations as he/she may deem necessary to effectuate the purposes of this chapter.

63 Del. Laws, c. 49, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3823. Advisory Council

Repealed by 77 Del. Laws, c. 106, § 2, effective July 6, 2009.;






CHAPTER 39. CASUALTY INSURANCE CONTRACTS

§ 3901. Contracts subject to general provisions

All contracts of casualty insurance covering subjects resident, located or to be performed in this State are subject to the applicable provisions of Chapter 27 (The Insurance Contract) of this title, and to other applicable provisions of this title.

18 Del. C. 1953, § 3901; 56 Del. Laws, c. 380, § 1.;



§ 3902. Uninsured and underinsured vehicle coverage; insolvency of insurer

(a) No policy insuring against liability arising out of the ownership, maintenance or use of any motor vehicle shall be delivered or issued for delivery in this State with respect to any such vehicle registered or principally garaged in this State unless coverage is provided therein or supplemental thereto for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured or hit-and-run vehicles for bodily injury, sickness, disease, including death, or personal property damage resulting from the ownership, maintenance or use of such uninsured or hit-and-run motor vehicle.

(1) No such coverage shall be required in or supplemental to a policy when rejected in writing, on a form furnished by the insurer or group of affiliated insurers describing the coverage being rejected, by an insured named therein, or upon any renewal of such policy or upon any reinstatement, substitution, amendment, alteration, modification, transfer or replacement thereof by the same insurer unless the coverage is then requested in writing by the named insured. The coverage herein required may be referred to as uninsured vehicle coverage.

(2) The amount of coverage to be so provided shall not be less than the minimum limits for bodily injury and property damage liability insurance provided for under the motorist financial responsibility laws of this State. The coverage for property damage shall be subject to a $250 deductible for property damage arising out of 1 accident, unless the insured and the insurer agree in writing to a different deductible. As used herein, the term "property damage" shall include the loss of use of a vehicle.

(3) For the purpose of this section, an uninsured vehicle shall be defined as:

a. One for which there is no auto liability bond, insurance or other security applicable at the time of the accident in at least the amounts required by the financial responsibility law where the auto is principally garaged or registered;

b. One for which the insuring company denies coverage or becomes insolvent; or

c. A hit-and-run motor vehicle that causes an accident resulting in bodily injury or property damage to property of the insured. Bodily injury or property damage must be caused by physical contact of the hit-and-run vehicle with the insured or with an insured motor vehicle, or by a noncontact vehicle where the identity of both the driver and the owner of such vehicle are unknown. The accident must be reported to the police or proper governmental authority. The insured must notify his/her insurer within 30 days, or as soon as practicable thereafter, that the insured or his/her legal representative has a legal action arising out of the accident.

(4) In the event of payment to any person under uninsured vehicle coverage and, subject to the terms of such coverage, to the extent of such payment, the insurer shall be entitled to the proceeds of any settlement recovery from any person legally responsible for the bodily injury or property damage as to which such payment was made and to amount recoverable from the assets of the insolvent insurer of the other vehicle; provided, that this right of subrogation is limited to the amount of coverage required by the financial responsibility law.

(b) Every insurer shall offer to the insured the option to purchase additional coverage for personal injury or death up to a limit of $100,000 per person and $300,000 per accident or $300,000 single limit, but not to exceed the limits for bodily injury liability set forth in the basic policy. Such additional insurance shall include underinsured bodily injury liability coverage.

(1) Acceptance of such additional coverage shall operate to amend the policy's uninsured coverage to pay for bodily injury damage that the insured or his/her legal representative are legally entitled to recover from the driver of an underinsured motor vehicle.

(2) An underinsured motor vehicle is one for which there may be bodily injury liability coverage in effect, but the limits of bodily injury liability coverage under all bonds and insurance policies applicable at the time of the accident are less than the damages sustained by the insured. These limits shall be stated in the declaration sheet of the policy.

(3) The insurer shall not be obligated to make any payment under this coverage until after the limits of liability under all bodily injury bonds and insurance policies available to the insured at the time of the accident have been exhausted by payment of settlement or judgments.

(4) An insured who executes a release of a single tortfeasor owner or operator of an underinsured motor vehicle in exchange for payment of the entire limits of liability insurance afforded by the tortfeasor's liability insurer shall continue to be legally entitled to recover against that tortfeasor for the purposes of recovery against the insured's underinsurance carrier. An insured who executes a release of 1 of multiple tortfeasors shall have rights against that tortfeasor and the insured's underinsurance carrier determined in accordance with the Uniform Contribution Among Joint Tortfeasors Act and paragraph (3) of this subsection.

(c) The affording of insurance under this section to more than 1 person or to more than 1 vehicle shall not operate to increase the limits of the insurer's liability. When 2 or more vehicles owned or leased by persons residing in the same household are insured by the same insurer or affiliated insurers, the limits of liability shall apply separately to each vehicle as stated in the declaration sheet, but shall not exceed the highest limit of liability applicable to any 1 vehicle.

18 Del. C. 1953, § 3902; 56 Del. Laws, c. 380, § 1; 58 Del. Laws, c. 98, §§ 2, 3; 61 Del. Laws, c. 265, § 1; 63 Del. Laws, c. 243, § 1; 64 Del. Laws, c. 426, § 1; 67 Del. Laws, c. 180, § 1; 69 Del. Laws, c. 253, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 91, § 1.;



§ 3903. Cancellation or nonrenewal of automobile policy; definitions; scope

(a) As used in §§ 3903-3907 of this title:

(1) "Policy" means any 1 or more of the following portions of an automobile insurance policy:

a. Insuring against bodily injury and property damage liability;

b. Insuring against physical damage;

c. Insuring against risks commonly included under "comprehensive coverage";

d. Relating to medical payments;

e. Providing uninsured motorist coverage, delivered or issued for delivery in this State, insuring a natural person as named insured, or 1 or more related individuals resident of the same household, and under which the insured vehicles therein designated are motor vehicles of the private passenger or station wagon type (not used for public or livery conveyance of passengers, or rented to others) or any other 4 wheel motor vehicles with a load capacity of 1500 pounds or less not used in the occupation, profession or business of the insured, and other than a policy of automobile liability insurance:

1. Issued under an assigned risk plan; or

2. Insuring more than 4 motor vehicles; or

3. Covering garage, automobile sales agency, repair shop, service station or public parking place operation hazards.

(2) "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. Any policy with a policy period or term of less than 6 months or any policy with no fixed expiration date shall for the purpose of this section be considered as if written for successive policy periods or terms of 6 months.

(3) "Nonpayment of premium" means failure of the named insured to discharge when due any of his/her obligations in connection with the payment of premiums on a policy or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

(4) "Certified mail" as used in this chapter shall refer to the following as used by the postal service:

a. Certified mail;

b. Certified mail, return receipt;

c. Certified mailing list.

(b) Sections 3903-3907 of this title shall not apply to any policy which has been in effect less than 60 days at the time notice of cancellation is mailed or delivered by the insurer, unless it is a renewal policy.

(c)(1) Notwithstanding § 3911 of this title, the transfer of a policyholder between authorized insurers within the same insurance group is not a cancellation or nonrenewal if the policyholder's premium does not increase and the policyholder does not experience a reduction in coverage. A policyholder so transferred must be provided with written notice of the transfer.

(2) A transfer under this subsection shall be treated as a renewal for purposes of the use of credit information pursuant to Chapter 83 of this title.

(3) The notice required under this subsection shall be made no less than 20 days before the effective date of the proposed transfer. The notice may be a part of a renewal form sent to the policyholder renewing the coverage by the new insurer.

(d) Where an insurer either fails to renew a policy or cancels a policy based solely upon the reason of nonpayment of premium, the insurer shall renew the policy if the insured tenders to the insurer or its agent the full amount due within 30 days after the end of the policy period. The renewed policy shall contain the same conditions at the same rates or premiums had he/she paid his/her premium on the due date. The effective date of such renewed policy shall be the date of actual receipt by the insurer or its agent of the full premium payment due. The renewed policy shall not cover and the insurer shall not be liable for any losses occurring or claims which were sustained during the period from the end of the policy period until the date the full premium payment was actually received by the insurer or its agent, regardless of whether or not such a loss or claim would otherwise fit within the coverage of such a policy.

18 Del. C. 1953, § 3903; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 154, § 5; 63 Del. Laws, c. 243, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 217, § 1.;



§ 3904. Cancellation or nonrenewal of automobile policy — Reasons for cancellation or nonrenewal

(a) No notice of cancellation of a policy shall be effective and the insurer shall not refuse renewal or threaten to refuse renewal of a policy unless based on 1 or more of the following reasons:

(1) Nonpayment of premium; or

(2) The policy was obtained through a material misrepresentation; or

(3) Any insured violated any of the terms and conditions of the policy; or

(4) The named insured knowingly failed to disclose fully his/her motor vehicle accidents and moving traffic violations, or his/her losses covered under any automobile physical damage or comprehensive coverage, for the preceding 36 months, if called for in the application; or

(5) As to renewal of the policy, if the insured at any time while the policy was in force failed to disclose fully to the insurer, upon request therefor, facts relative to accidents and losses incurred material to underwriting of the risk; or

(6) Any insured made a false or fraudulent claim or knowingly aided or abetted another in the presentation of such a claim; or

(7) The named insured or any other operator who either resides in the same household or customarily operates an automobile insured under such policy:

a. Has, within the 36 months prior to the notice of cancellation or nonrenewal, had a driver's license under suspension or revocation, except a child whose license has been revoked or suspended pursuant to § 1009 of Title 10, or whose license had been revoked or suspended pursuant to § 904 of Title 4, or had a driver's license under suspension or revocation for a non-driving-related drug offense pursuant to § 2707(b)(11) or § 4177K of Title 21; or

b. Has a history of and is subject to epilepsy or heart attacks, and such individual cannot produce a certificate from a physician testifying to his/her unqualified ability to operate a motor vehicle safely; or

c. Has an accident record, conviction record (criminal or traffic), physical, mental or other condition which is such that his/her operation of an automobile might endanger the public safety; or

d. Has, while the policy is in force, engaged in a competitive speed contest while operating an automobile insured under the policy; or

e. Is addicted to or uses narcotics or other drugs; or

f. Uses alcoholic beverages to excess thereby impairing his/her ability to operate a motor vehicle; or

g. Has been convicted, or forfeited bail, during the 36 months immediately preceding the notice of cancellation or nonrenewal, for:

1. Any felony; or

2. Criminal negligence resulting in death, homicide or assault arising out of the operation of a motor vehicle; or

3. Operating a motor vehicle while in an intoxicated condition or while under the influence of drugs; or

4. Leaving the scene of an accident without stopping to report; or

5. Theft or unlawful taking of a motor vehicle; or

6. Making false statements in an application for a driver's license; or

h. Has been convicted of, or forfeited bail, for 3 or more violations, the point total for which exceeds 8 points, or 3 at fault accidents in which claims are paid in excess of $250 per accident within the 36 months immediately preceding the notice of cancellation or nonrenewal, of any law, ordinance or regulation limiting the speed of motor vehicles or any of the provisions of the motor vehicle laws of any state, violation of which constitutes a dangerous moving violation as set forth in Chapter 41 of Title 21, whether or not the violations were repetitions of the same offense or different offenses; or

(8) The insured automobile is:

a. So mechanically defective that its operation might endanger public safety; or

b. Used in carrying passengers for hire or compensation, except that the use of an automobile for a car pool shall not be considered use of an automobile for hire or compensation; or

c. Used in the business of transportation of flammables or explosives; or

d. An authorized emergency vehicle; or

e. Modified or changed in condition during the policy period so as to increase the risk substantially; or

f. Subject to an inspection law and has not been inspected or, if inspected fails to qualify.

(b)(1) Insureds protected by a policy covering 2 or more persons in a family or household shall not be subject to cancellation or nonrenewal because of the wrongdoing or fault of another insured under the policy;

(2) In the event 1 or more of the insureds under such policy is subject to cancellation or nonrenewal, such insured shall be excluded pursuant to the terms of § 3909 of this title;

(3) The excluded driver or drivers shall be required to furnish proof that the coverage required under Delaware law is carried with another company or through the Delaware Automobile Insurance Plan, or surrender his or her motor vehicle operator's license within 30 days.

(c) A policy may not be subject to cancellation or nonrenewal solely because the insured's driver license is denied or suspended in accordance with § 516(g) or § 2216 of Title 13.

18 Del. C. 1953, § 3904; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 154, § 1; 59 Del. Laws, c. 307, § 4; 63 Del. Laws, c. 257, § 1; 69 Del. Laws, c. 125, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 452, § 10; 70 Del. Laws, c. 583, § 1; 71 Del. Laws, c. 216, § 88; 71 Del. Laws, c. 228, § 1; 72 Del. Laws, c. 448, § 1.;



§ 3905. Cancellation or nonrenewal of automobile policy — Notice of cancellation or intention not to renew; notice of reasons

(a) No cancellation of a policy to which § 3904(a) of this title applies shall be effective unless notice thereof is mailed or delivered by the insurer to the named insured at least 30 days prior to the effective date of cancellation and accompanied by the reason for cancellation, except that, where cancellation is for nonpayment of premium, at least 10 days notice of cancellation accompanied by the reason therefor shall be given.

(b) No insurer shall fail to renew a policy except to which § 3903(b) of this title applies, unless it shall mail or deliver to the named insured, at his/her address last of record with the insurer, at least 30 days advance notice of its intention to nonrenew accompanied by the reason or reasons therefor. This subsection shall not apply in case of nonpayment of premium or if the insurer has manifested its willingness to renew. Notwithstanding the failure of an insurer to comply with this subsection, the policy shall terminate on the effective date of any other policy procured by the insured with respect to any automobile designated in both policies. Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation or nonrenewal which existed before the effective date of the renewal.

(c) The mailing of notice of cancellation, or of intention not to renew, to the named insured at his/her last address of record with the insurer, shall be by certified mail. This subsection shall not apply in case of nonpayment of premium.

(d) When a policy is cancelled or nonrenewed, other than for nonpayment of premium, the insurer shall notify the named insured of any possible eligibility for insurance through an automobile assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew, and shall state that such notice of availability of the automobile assigned risk plan is given pursuant to this section.

(e) Each notice of cancellation, except as provided in § 3903(b), or nonrenewal of a policy shall contain or be accompanied by a notice of the named insured's right to apply to the Commissioner for a hearing thereon.

18 Del. C. 1953, § 3905; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 154, § 2; 63 Del. Laws, c. 243, § 3; 70 Del. Laws, c. 186, § 1.;



§ 3906. Cancellation or nonrenewal of automobile policy — Hearing before the Commissioner; order

(a) A named insured who wishes to contest the reason or reasons for a cancellation or nonrenewal to which § 3904 of this title is applicable shall not less than 15 days prior to the effective date of cancellation or nonrenewal mail or deliver to the Commissioner a request for a hearing, which shall state clearly the basis for the appeal. This subsection shall not apply to cancellation for nonpayment of premium. A cancellation or nonrenewal which is subject to the provisions of § 3904 of this title shall be deemed effective, unless the Commissioner determines otherwise in accordance with the provisions of such section.

(b) Within 3 working days after receipt of a timely request for a hearing, the Commissioner shall set a hearing date to be held not less than 10 days prior to the effective date of the cancellation or nonrenewal. The Commissioner may, where he or she finds that an unfairness will result to the insured because of delays or other circumstances beyond his/her control, extend the effective date of cancellation or nonrenewal for a period not to exceed 4 days from the date the notice of cancellation or nonrenewal was received by the insured. Each insurer authorized to transact automobile insurance in this State shall maintain a file with the Commissioner of the name and address of the person authorized to receive notices pursuant to this section on behalf of the insurer.

(c) The Commissioner, at the conclusion of any hearing provided for under subsection (b) of this section above or not later than 2 days thereafter, shall issue his or her written findings to the parties and, if he or she finds for the named insured, the Commissioner shall either order the insurer to rescind its notice of cancellation or nonrenewal or, if the date cancellation or nonrenewal is to be effective has lapsed, order the policy reinstated. Such order shall operate retroactively only to cover a period not to exceed 15 days from the date cancellation or nonrenewal otherwise would have been effective and prospectively from the date on which the order was issued, except that no policy shall be reinstated while the named insured is in arrears in payment of premium on the policy. If the Commissioner finds for the insurer, the Commissioner's written order shall so state. Reinstatement of a policy under this subsection shall not operate in any way to extend the expiration, termination or anniversary date provided in the policy.

(d) [Repealed.]

18 Del. C. 1953, § 3906; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 154, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 350, § 1.;



§ 3907. Cancellation or nonrenewal of automobile policy — Nonliability as to information; statements

There shall be no liability on the part of and no cause of action of any nature shall arise against the Commissioner or the insurer, its authorized representative, its agents, its employees or any firm, person or corporation furnishing to the insurer information as to reasons for cancellation or refusal to renew any policy under §§ 3903-3906 of this title, for any statement made by any of them in any written notice or explanation of cancellation or refusal to renew, for the providing of information pertaining thereto, or for statements made or evidence submitted at the hearings conducted in connection therewith.

18 Del. C. 1953, § 3907; 56 Del. Laws, c. 380, § 1.;



§ 3908. Cancellation or nonrenewal of automobile policy — Exceptions related to insurer's condition

Nothing contained in §§ 3903-3907 of this title shall be construed to prevent the cancellation or nonrenewal of any such insurance where:

(1) Cancellation or nonrenewal is ordered under or in connection with a statutory delinquency proceeding commenced against the insurer under Chapter 59 of this title (Rehabilitation and Liquidation); or

(2) Cancellation or nonrenewal has been consented to by the Commissioner on a showing that continuation of such insurance can reasonably be expected to create a condition in the insurer hazardous to its policyholders, or to its creditors, or to its members, subscribers or stockholders, or to the public.

18 Del. C. 1953, § 3908; 56 Del. Laws, c. 380, § 1.;



§ 3909. Automobile insurance; exclusion, cancellation or nonrenewal

(a) The insurer shall have the right to exclude, cancel or refuse to renew coverage under an automobile insurance policy as to designated individuals. Any such cancellation or refusal to renew shall be subject to the applicable provisions of § 3903 through and including § 3907 of this title, and the notice provisions of those said sections shall apply equally to the exclusion, cancellation or refusal to renew coverage as to a designated individual or individuals.

(b) In any case where an insurer is authorized under this chapter to cancel or nonrenew any automobile policy under which more than 1 person is insured because of the record of 1 or more, but less than all of the persons insured under the policy, the insurer shall, in lieu of cancellation or nonrenewal, offer to continue or renew the insurance, but to exclude from coverage, by name, the person or persons whose record would have justified the cancellation or nonrenewal. The premiums charged on any such policy excluding a named driver or drivers shall not reflect the claims, experience or driving record of the excluded named driver or drivers.

(c) With respect to any person excluded from coverage under this section, the policy may provide that the insurer shall not be liable for damages, losses or claims arising out of this operation or use of the insured motor vehicle, whether or not such operation or use was with the express or implied permission of a person insured under the policy.

(d) Every insurer shall be required to offer to the driver or drivers excluded under this section coverage of the same type or types and in an amount or amounts at least as great as the types and amount of coverage carried on the vehicle or vehicles that the designated person is being excluded from, which coverage shall be offered at rates commensurate with the driving record of such excluded driver or drivers; provided, however, that such excluded driver or drivers shall not be required to carry coverage in any amount or amounts greater than those amounts required by the financial responsibility law of the State.

(e) The excluded driver or drivers shall be required to accept this offer of coverage, to furnish proof that such coverage is carried with another company, or surrender his/her motor vehicle operator's license to the Division of Motor Vehicles within 30 days after the offering of such coverage. Refusal to accept such coverage, the furnishing of adequate proof, or the failure to surrender his/her operator's license within the 30 day period will cause the cancellation of the policy or policies that they were excluded from. This provision shall apply as long as the designated individual could be considered a member of the household or possible occasional driver of the vehicle or vehicles he or she is being excluded from.

18 Del. C. 1953, § 3909; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 201, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3910. Same — Insurer's right to impose deductible on renewal

Nothing in §§ 3903-3909 of this title shall prohibit or be construed to prohibit an insurer from requiring a provision for a reasonable deductible not exceeding $100 in amount as to physical damage and comprehensive coverages of the policy as a condition to renewal of an automobile insurance policy.

18 Del. C. 1953, § 3910; 56 Del. Laws, c. 380, § 1.;



§ 3911. Legislation affecting renewal of policies — Notice of nonrenewal by insurer

(a) Any legislation enacted subsequent to the enactment date of §§ 3904, 3905 and 3906 of this title, or subsequent legislation affecting Chapter 21 of Title 21, shall not effect the renewal of policies as described in paragraph (2), subsection (a) of § 3903 of this title, unless the legislation itself so specifies.

(b) When an insurer intends not to renew a commercial liability insurance policy, other than an automobile insurance policy, notice of such nonrenewal shall be given to the named insured, in writing, not less than 60 days prior to the end of the policy period. For the purposes of this subsection, "renew" means the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. Mailing of notice of intention not to renew to the named insured at his/her address last of record with the insurer shall be by certified mail.

18 Del. C. 1953, § 3911; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 154, § 4; 66 Del. Laws, c. 309, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3912. Prohibition against premium increase in certain circumstances

(a) No premium may be increased on any contract of casualty insurance based on a named insured or any other operator who either resides in the same household or customarily operates an automobile insured under such policy being revoked or suspended pursuant to § 1009 of Title 10.

(b) No premium may be increased on any contract of casualty insurance based on a license revocation or suspension imposed on the named insured or any other operator who either resides in the same household or customarily operates an automobile insured under such policy for a nondriving-related drug offense pursuant to § 2707(b)(11) or § 4177H(a) of Title 21.

(c) No premium may be increased on any contract of casualty insurance based on a named insured or any other operator who either resides in the same household or customarily operates an automobile insured under such policy being revoked or suspended pursuant to § 904 of Title 4.

(d) No premium may be increased on any contract of casualty insurance based solely on a license denial or suspension imposed in accordance with § 516(g) or § 2216 of Title 13 on a named insured or any other operator who either resides in the same household or customarily operates an automobile insured under such policy.

59 Del. Laws, c. 307, § 5; 69 Del. Laws, c. 125, § 6; 70 Del. Laws, c. 452, § 9; 71 Del. Laws, c. 216, § 87; 71 Del. Laws, c. 228, §§ 2, 4.;



§ 3913. Requests for driving records; limitation

No insurer issuing a policy of insurance as described in this chapter shall, before such policy is issued, require that the proposed insured provide such insurer with his/her driving record for any period other than the 3 years immediately preceding the proposed effective date of such policy; provided, however, that if no violations or accidents are reflected on such record for 2 years immediately preceding the proposed effective date of such policy during which period the insured held a valid operator's license, then an insurer may not consider more than such 2-year period for the purpose of issuing a policy of insurance.

62 Del. Laws, c. 391, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3914. Notice of statute of limitations required

An insurer shall be required during the pendency of any claim received pursuant to a casualty insurance policy to give prompt and timely written notice to claimant informing claimant of the applicable state statute of limitations regarding action for his/her damages.

63 Del. Laws, c. 236, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3915. Cash refund on cancellation of policy

(a) No insurer shall honor a request for a cash refund on cancellation of a policy by the insured until such time as the insured has provided sufficient evidence to the insurer that one of the following has occurred:

(1) The insured has other insurance in effect which provides at least such minimum insurance coverage as is set forth in § 2118 of Title 21.

(2) The insured vehicle is no longer owned by the insured.

(3) The vehicle is no longer operable or capable of being repaired so as to become operable.

(4) The insured becomes self-insured under the provisions of § 2904 of Title 21.

(b) The requirement of "sufficient evidence" under subsection (a) of this section is satisfied by the insured providing the insurer with an affidavit certifying that any 1 of the conditions set forth in subsection (a) of this section has occurred. The insurer shall notify any insured who requests a cash refund on cancellation of a policy of the requirements of this section, and shall provide an appropriate form of affidavit, approved by the Insurance Commissioner (who is expressly authorized to approve appropriate forms of such affidavit), for execution by the insured. Any form of affidavit presented to or executed by an insured under this section shall bear a notice to the effect that false statements therein are punishable pursuant to § 1233 of Title 11.

67 Del. Laws, c. 142, § 1; 67 Del. Laws, c. 218, § 1.;



§ 3916. Unfair trade practices

No insurance company, domestic or foreign, or any agent or employee shall require that automobile glass repair or replacement work be performed by a particular facility, individual or business establishment as a condition of payment of a claim.

69 Del. Laws, c. 195, § 1.;



§ 3917. Military deployment as a factor in automobile insurance rates

(a) An insurer shall not use a lapse in an insured's automobile insurance coverage as a factor in determining a new automobile insurance policy rate if the lapse was due to the cancellation or nonrenewal of the policy by the insurer, or by the insured's failure to pay the policy renewal premium, during or within 48 hours of the insured's deployment outside the continental United States as a member of the military, military reserve, or National Guard. An insurer may require the insured to provide reasonable documentation to verify the insured's deployment.

(b) The spouse of an insured protected by subsection (a) of this section shall be similarly protected if that spouse accompanies the insured on the deployment.

76 Del. Laws, c. 263, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 40. HEALTH INSURANCE FOR CHILDREN AND PERSONS ON MEDICAID

§ 4001. Scope of chapter

The provisions of this chapter shall apply to:

(1) Any insurer providing insurance of human beings against bodily injury, disablement or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness, and every insurance appertaining thereto;

(2) A health service corporation, notwithstanding any provision to the contrary in Chapter 63 of this title;

(3) A health maintenance organization, notwithstanding any provision to the contrary in Chapter 64 of this title;

(4) A group health plan, as defined in § 607(1) of the federal Employee Retirement Income Security Act of 1974 [29 U.S.C. § 1167(1)];

(5) An entity offering a service benefit plan or a pharmacy benefit manager;

(6) A self-funded entity or group providing health care coverage;

(7) Any person or entity which provides coverage in this State for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital or optometric expenses, whether such coverage is by direct payment, reimbursement or otherwise; and

(8) Any other parties that are, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service.

69 Del. Laws, c. 444, § 1; 76 Del. Laws, c. 190, §§ 2, 3.;



§ 4002. Health insurance for children

(a) No health insurer shall deny enrollment of a child under the health coverage of the child's parent on the ground that:

(1) The child was born out of wedlock;

(2) The child is not claimed as a dependent on the parent's federal income tax return; or

(3) The child does not reside with the parent or in the insurer's service area.

(b) In any case in which a parent is required by a court or administrative order to provide health coverage for a child and the parent is eligible for family health coverage through a health insurer, such health insurer shall:

(1) Permit such parent to enroll under such family coverage any such child who is otherwise eligible for such coverage (without regard to any enrollment season restrictions);

(2) If such parent is enrolled but fails to make application to obtain coverage of such child, enroll such child under such family coverage upon application by the child's other parent, the Family Court or by a state agency administering a program under Part D, Title IV of the federal Social Security Act [42 U.S.C. § 651 et seq.], or Title XIX of the federal Social Security Act [42 U.S.C. § 1396 et seq.]; and

(3) Not disenroll (or eliminate coverage of) such a child unless the health insurer is provided satisfactory written evidence that:

a. Such court or administrative order is no longer in effect, or

b. The child is or will be enrolled in comparable health coverage through another health insurer which will take effect not later than the effective date of such disenrollment.

(c) In any case in which a child has health coverage through the health insurer of a noncustodial parent, the insurer shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through such coverage;

(2) Permit the custodial parent (or provider, with the custodial parent's approval) to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payment on claims submitted in accordance with paragraph (2) directly to such custodial parent, the provider, or the state agency administering a program under part D, Title IV of the federal Social Security Act [42 U.S.C. § 651 et seq.] or Title XIX of the federal Social Security Act [42 U.S.C. § 1396 et seq.].

69 Del. Laws, c. 444, § 1; 71 Del. Laws, c. 216, § 12.;



§ 4003. Health insurance for persons on Medicaid

(a) No health insurer, in enrolling an individual or in making any payments for benefits to the individual or on the individual's behalf, shall take into account that the individual is eligible for or is provided medical assistance under a Medicaid Plan of this State or any other state.

(b) Where a state agency has been assigned the rights of an individual eligible for medical assistance under Title XIX of the federal Social Security Act [42 U.S.C. § 1396 et. seq.] and such individual is covered for health benefits from a health insurer, no such health insurer shall impose requirements on the state agency that are different from requirements applicable to an agent or assignee of any other individual so covered.

69 Del. Laws, c. 444, § 1.;



§ 4004. Definition

(a) For the purposes of this chapter, the term "health insurer" includes, without limitation, an insurer providing insurance of human beings against bodily injury, disablement or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness, and every insurance appertaining thereto; a health service corporation; a health maintenance organization; a group health plan, as defined in § 607(1) of the federal Employee Retirement Income Security Act of 1974 [29 U.S.C. § 1167(1)]; any entity offering a service benefit plan; a self-funded entity or group providing health care coverage; a pharmacy benefit manager; any other parties that are, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service; and any person or other entity which provides coverage in this State for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital or optometric expenses, whether such coverage is by direct payment, reimbursement or otherwise.

(b) "Department" means the Delaware Department of Health and Social Services.

69 Del. Laws, c. 444, § 1; 76 Del. Laws, c. 190, §§ 4, 5.;



§ 4005. Administrative procedures

The Commissioner may issue regulations in accordance with § 314 of this title and Chapter 101 of Title 29 for the implementation and administration of this chapter.

69 Del. Laws, c. 444, § 1.;



§ 4006. Data sharing

The Department is authorized to require any health insurer to provide, upon the request of the Department, eligibility and coverage information (including, but not limited to the name, address, date of birth, Social Security number, policy number, group identification number, types of covered services under the policy, effective dates of coverage, and termination date for each client) that will enable the Department to determine during what period Medicaid recipients may be or may have been covered by the health insurer and the nature of the coverage that is or was provided. This information shall be referred to as the "Plan Eligibility Data Elements." The Department may enter into agreements with the health insurers for the purpose of carrying out the provisions of this section. The agreement shall provide for the electronic exchange of data between the parties at a mutually agreed upon frequency and in a format specified by the Department designed to verify that an individual has coverage, but no less frequently than once every 2 months. The agreement shall specify the data elements that shall be included on the electronic file from the health insurer. No health insurer that provides data required by the Department, whether confidential or not, shall be held liable for the provision of such data to the Department or for any use made thereof. The Department shall have procedures in place to ensure compliance with the requirements of the Health Insurance Portability and Accountability Act of 1996 [P.L. 104-191] relating to the privacy and security of individually identifiable health information, as applicable.

76 Del. Laws, c. 190, § 6.;






CHAPTER 41. PROPERTY INSURANCE CONTRACTS

Subchapter I Generally

§ 4101. Contracts subject to general provisions

All contracts of property insurance covering subjects located in this State are subject to the applicable provisions of Chapter 27 (The Insurance Contract) of this title, and to other applicable provisions of this title.

18 Del. C. 1953, § 4101; 56 Del. Laws, c. 468, § 1.;



§ 4102. Attorneys' fees

The court upon rendering judgment against any insurer upon any policy of property insurance, as "property" insurance is defined in § 904 of this title, shall allow the plaintiff a reasonable sum as attorney's fees to be taxed as part of the costs.

18 Del. C. 1953, § 4102; 56 Del. Laws, c. 468, § 1.;






Subchapter II Basic Property Protection Plan

§ 4103. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) "Commissioner" means the Insurance Commissioner of the State of Delaware.

(2) "Basic property insurance" means insurance against direct loss to any property caused by perils as defined and limited in the standard fire policy and extended coverage endorsement as filed with the Commissioner.

(3) "Inspection bureau" means any organization designated by the Commissioner to make inspections to determine the insurability and conditions of the properties where basic property insurance is sought.

(4) "Qualified property" means all real and tangible personal property at fixed locations, whether or not subject to exposure from an external hazard located on property not owned or controlled by the prospective insured, and whether or not subject to exposure from riot hazard which:

a. Complies with applicable state laws and regulations and local building codes and ordinances; and

b. Is not commonly owned or controlled, or combinable for rating purposes, with property insured for similar coverages elsewhere; and

c. Has characteristics of ownership, condition or occupancy which do not violate public policy.

d. For purposes of homeowners and insurance and fire protection insurance, no policy shall exclude a dwelling unit or personal property within the dwelling unit from coverage as being unoccupied if: (i) The unit is regularly maintained; (ii) utility services are available and in use; and (iii) the unit remains furnished as a dwelling unit, provided, however, that this protection shall not apply if the dwelling unit remains unoccupied beyond a period of 60 consecutive days.

e. The Commissioner shall require the insurer to notify the insured of the 60-day exception contained in paragraph d. of this subdivision.

(5) "Premiums written" means gross direct premiums charged on all policies of basic property insurance and the basic property insurance premium components of all multiperil policies, less return premiums, dividends paid or credited to policyholders and the unabsorbed portion of premium deposits.

18 Del. C. 1953, § 4103; 56 Del. Laws, c. 468, § 2; 58 Del. Laws, c. 23, § 1; 64 Del. Laws, c. 371, § 1.;



§ 4104. Purpose

The purposes of this subchapter are:

(1) To assure stability in the property insurance market of this State;

(2) To make basic property insurance available for qualified property established by this section;

(3) To encourage maximum use in obtaining basic property insurance of the available, normal insurance market provided by the private property insurance industry;

(4) To provide for equitable distribution among authorized insurers of the responsibility for insuring qualified property for which basic property insurance cannot be obtained through the normal insurance market.

18 Del. C. 1953, § 4104; 56 Del. Laws, c. 468, § 2.;



§ 4105. Inspection

(a) Any person having an insurable interest in real and tangible personal property at a fixed location who has made a diligent effort to obtain basic property insurance in the normal insurance market shall be entitled upon request to an inspection of the property by representatives of the inspection bureau. Such request shall be upon forms and in accordance with procedures reviewed by the Commissioner.

(b) The plan of operation of the inspection bureau, the manner and scope of the inspection and the form of the inspection report shall be submitted by the inspection bureau in written report for review by the Commissioner.

(c) A copy of the inspection report shall be made available to the applicant or his agent or the insurer upon request.

18 Del. C. 1953, § 4105; 56 Del. Laws, c. 468, § 2.;



§ 4106. Establishment of industry placement facility

An industry placement facility shall be established by authorized insurers to formulate and administer a program for the equitable distribution and placement of applications for basic property insurance for qualified property which has been so inspected. Separate classifications may be established for the purpose of equitable distribution. Such programs should be intended to conform with the applicable provisions of the National Insurance Development Corporation Act of 1968, or other such title as such federal legislation may bear upon enactment.

18 Del. C. 1953, § 4106; 56 Del. Laws, c. 468, § 2; 58 Del. Laws, c. 23, § 2.;



§ 4107. Review

Any facility, plan, program or form required under this subchapter shall be subject to review by the Commissioner and deemed to meet the requirements of this subchapter unless disapproved.

18 Del. C. 1953, § 4107; 56 Del. Laws, c. 468, § 2.;



§ 4108. Failure of industry placement facility program

If the Commissioner finds, after a reasonable period of time, that the plan of operation set forth in § 4106 of this title is not creating a market which meets the purposes of that section, the Commissioner may order the implementation of §§ 4109 and 4110 of this title.

18 Del. C. 1953, § 4108; 56 Del. Laws, c. 468, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4109. Joint underwriting association

(a) After hearing and upon promulgation of an order by the Commissioner pursuant to § 4108 of this title, a joint underwriting association shall be created consisting of all insurers authorized to write and engaged in writing within this State, on a direct basis, fire and extended coverage insurance, including insurers covering such perils in homeowners and commercial multiple peril package policies. Every such insurer shall be a member of the association and shall remain a member as a condition of its authority to continue to transact such kinds of insurance within this State.

(b) The association shall, pursuant to this chapter and the plan of operation and with respect to basic property insurance on qualified property, have the power to (1) cause its members to issue policies of insurance to applicants; (2) assume reinsurance from members; and (3) cede reinsurance.

(c) Within 90 days following the effective date of the order of the Commissioner, the association shall submit to the Commissioner for review a proposed plan of operation, consistent with the provisions of this subchapter, which shall provide for economical, fair and nondiscriminatory administration and for the prompt and efficient provision of basic property insurance to promote orderly community development, including, but not limited to, preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of members to defray losses and expenses, commission arrangements, reasonable underwriting standards and limits of liability, acceptance and cession of reinsurance, and procedures for determining amounts of insurance to be provided.

(d) The plan of operation shall be subject to review by the Commissioner, after consultation with affected individuals and organizations, and shall take effect 10 days thereafter in the absence of any disapproval. If the Commissioner disapproves all or any part of the proposed plan of operation, the association shall, within 30 days, submit for review an appropriately revised plan of operation or part thereof, and, if the association fails to do so, or if the revised plan so filed is unacceptable, the Commissioner shall promulgate such a plan of operation or part thereof as the Commissioner may deem necessary to carry out the purpose of this subchapter.

(e) The association may, on its own initiative, or at the request of the Commissioner, amend the plan of operation or part thereof subject to review by the Commissioner.

18 Del. C. 1953, § 4109; 56 Del. Laws, c. 468, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4110. Procedures

(a) Any member of the association may cede to the association basic property insurance written on qualified property, to the extent, if any, and on the terms and conditions set forth in the plan of operation.

(b) All members of the association shall participate in its writings, expenses, profits and losses in the proportion that the premiums written by each such member (but excluding (1) premiums on farm or manufacturing property, and (2) that portion of premiums attributable to the operation of the association) during the preceding calendar year bear to the aggregate premiums written in this State by all members of the association. Such participation by each insurer in the association shall be determined annually on the basis of such premiums written during the preceding calendar year, as disclosed in the annual statements and other reports filed by the insurer with the Commissioner.

(c) The association shall be governed by a board of 11 directors, elected annually by cumulative voting by the members of the association, whose votes in such election shall be weighed in accordance with each member's premiums written during the preceding calendar year. The first board shall be elected at a meeting of the members or their authorized representatives, which shall be held within 30 days after approval of the plan of operation as provided in § 4109 of this title.

18 Del. C. 1953, § 4110; 56 Del. Laws, c. 468, § 2.;



§ 4111. Examinations

The operation of the inspection bureau, the industry placement facility and any joint underwriting association shall at all times be subject to the supervision and regulation of the Commissioner. The Commissioner, or any person designated by the Commissioner, shall have the power of visitation of and examination into such operations and free access to all books, records, files, papers and documents that relate to such operations, may summon and qualify witnesses under oath, and may examine directors, officers, agents or employees or any other person having knowledge of such operations.

18 Del. C. 1953, § 4111; 56 Del. Laws, c. 468, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4112. Appeals

Any person aggrieved by any action or decision of the inspection bureau or industry placement facility may appeal to the Commissioner within 30 days from the action or the decision. The Commissioner shall after hearing held upon not less than 10 days written notice to the aggrieved person and the inspection bureau or the industry placement facility issue an order approving the action or decision, disapproving the action or decision or directing the inspection bureau or the industry placement facility to reassign and place the application pursuant to said plan.

18 Del. C. 1953, § 4112; 56 Del. Laws, c. 468, § 2.;



§ 4113. Nonliability as to information, statements

There shall be no liability on the part of, and no cause of action of any nature shall arise against, insurers, the inspection bureau, the industry placement facility, the joint underwriting association or their agents or employees, or the Commissioner or authorized representatives of the Commissioner, for any inspections undertaken or statements made by them in any reports and communications concerning the property to be insured or at the time of the hearings conducted in connection therewith, or in the findings required by this chapter.

18 Del. C. 1953, § 4113; 56 Del. Laws, c. 468, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter III Declinations, Renewals and Cancellations of Property Insurance Contracts

§ 4120. Scope of subchapter

This subchapter shall apply to policies of property insurance, other than policies of inland marine insurance and policies of property insurance issued through a residual market mechanism, covering risks to property located in this State which take effect or are renewed after the effective date of this subchapter and which insure any of the following contingencies:

(1) Loss of or damage to real property which consists of not more than 4 residential units, 1 of which is the principal place of residence of the named insured; or

(2) Loss of or damage to personal property in which the named insured has an insurable interest where:

a. The personal property is used for personal, family or household purposes; and

b. The personal property is within a residential dwelling.

65 Del. Laws, c. 199, § 1.;



§ 4121. Definitions

(a) "Renewal" or "to renew" means the issuance and delivery by an insurer at the end of a policy period of a policy superseding a policy previously issued and delivered by the same insurer or the issuance and delivery of a certificate or notice extending the term of an existing policy beyond its policy period or term. For the purposes of this subchapter, any policy period or term of less than 6 months shall be considered a policy period or term of 6 months and any policy period or term of more than 1 year or any policy with no fixed expiration date shall be considered a policy period or term of 1 year.

(b) "Nonpayment of premium" means the failure of the named insured to discharge any obligation in connection with the payment of premiums on policies of property insurance subject to this subchapter, whether such payments are directly payable to the insurer or its agent or indirectly payable under a premium finance plan or extension of credit. "Nonpayment of premium" shall include the failure to pay dues or fees where payment of such dues or fees is a prerequisite to obtaining or continuing property insurance coverage.

(c) "Termination" means either cancellation or nonrenewal of property insurance coverage in whole or in part. A cancellation occurs during the policy term. A nonrenewal occurs at the end of the policy term as set forth in subsection (a) of this section. For purposes of this subchapter, the transfer of a policyholder between companies within the same insurance group shall be considered a termination, but requiring a reasonable deductible, reasonable changes in the amount of insurance or reasonable reductions in policy limits or coverage shall not be considered a termination if such requirements are directly related to the hazard involved and are made on the renewal date of the policy.

(d) "Declination" is the refusal of an insurer, an agent or a broker to issue a property insurance policy on a written nonbinding application or written request for coverage. For the purpose of this subchapter, the offering of insurance coverage with a company within an insurance group which is different from the company requested on the nonbinding application or written request for coverage or the offering of insurance upon different terms than requested in the nonbinding application or written request for coverage shall be considered a declination.

65 Del. Laws, c. 199, § 1.;



§ 4122. Notification and reasons for declination or termination

(a) Upon declining to insure any real or personal property subject to this subchapter, the insurer, agent or broker making such declination shall either provide the insurance applicant with a written explanation of the specific reasons for the declination or an explanation will be provided within 21 days of the timely receipt of the applicant's written request for such an explanation. An applicant's written request shall be timely under this subsection if received within 90 days of the date of notice of the declination. In the event of a declination by an insurer of a risk submitted by an agent or broker on behalf of the applicant, the insurer shall provide that agent or broker with a written explanation of the reasons for the declination. In the event the agent or broker is unable to effect insurance for the applicant through an admitted insurer other than a residual market mechanism, the agent or broker shall submit an explanation in writing to the applicant of all insurer declinations. No agent, broker or insurer not represented by an agent or broker shall decline to provide an insurance application form or other means of making a written request for insurance to a prospective applicant who requests insurance coverage from the agent, broker or insurer.

(b) A notice of cancellation of property insurance coverage by an insurer shall be in writing, shall be delivered to the named insured or mailed to the named insured at the last known address of the named insured, shall state the effective date of the cancellation and shall be accompanied by a written explanation of the specific reasons for the cancellation.

(c) At least 30 days before the end of a policy period, as described in § 4121(a) of this title, an insurer shall deliver or mail to the named insured, at the last known address of the named insured, either of the following: (1) Written notice of the insurer's offer to renew the policy if the applicable premium for the policy is received within a specified billing period; or (2) written notice of the insurer's intention not to renew the policy upon expiration of the current policy period. The notice of intention not to renew shall include or be accompanied by a written explanation of the insurer's specific reason or reasons for the nonrenewal. Proof of mailing of either notice shall be retained by the insurer for a period of not less than 1 year. If the insurer fails to comply with either paragraph (1) or (2) of this subsection, coverage shall be deemed renewed under the same terms and conditions until the named insured has accepted replacement coverage with another insurer or until the named insured has agreed to the nonrenewal.

65 Del. Laws, c. 199, § 1.;



§ 4123. Permissible cancellations

After coverage has been in effect for more than 60 days or after the effective date of a renewal policy a notice of cancellation shall not be issued unless it is based upon at least 1 of the following reasons:

(1) Nonpayment of premium;

(2) Discovery of fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy or in presenting a claim under the policy;

(3) Discovery of willful or reckless acts or omissions on the part of the named insured which increase any hazard insured against;

(4) The occurrence of a change in the risk which substantially increases any hazard insured against after insurance coverage has been issued or renewed;

(5) A violation of any local fire, health, safety, building or construction regulation or ordinance with respect to any insured property or the occupancy thereof which substantially increases any hazard insured against;

(6) A determination of the Insurance Commissioner that the continuation of the policy would place the insurer in violation of the insurance laws of this State;

(7) Real property taxes owing on the insured property have been delinquent for 2 or more years and continue delinquent at the time notice of cancellation is issued.

65 Del. Laws, c. 199, § 1.;



§ 4124. Discriminatory practices prohibited

The declination or termination of a policy of property insurance subject to this subchapter by an insurer, agent or broker is prohibited if the declination or termination is:

(1) Based upon the race, religion, nationality, ethnic group, age, sex or marital status of the applicant or named insured;

(2) Based solely upon the lawful occupation or profession of the applicant or named insured, except that this provision shall not apply to an insurer, agent or broker which limits its market to 1 lawful occupation or profession or to several related lawful occupations or professions;

(3) Based upon the age or location of the residence of the applicant or named insured unless such decision is for a business purpose which is not a mere pretext for unfair discrimination;

(4) Based upon the fact that another insurer previously declined to insure the applicant or terminated an existing policy in which the applicant was named insured;

(5) Based upon the fact that the applicant or named insured previously obtained insurance coverage through a residual market insurance mechanism.

65 Del. Laws, c. 199, § 1.;



§ 4125. Enforcement

(a) Upon a complaint of person filed within 90 days of any violation of this subchapter, the Commissioner shall determine whether such complaint is reasonably founded. If the Commissioner determines that such complaint is reasonably founded, or if the Commissioner otherwise has reason to believe that an insurer, agent or broker has engaged in practices which violate this subchapter and that a proceeding in respect thereto would be in the public interest, the Commissioner shall set a date for a public hearing to determine whether a violation of this subchapter has in fact occurred. Such hearing shall be held upon no less than 10 days' notice to the person charged and the complainant, if any. Such notice shall set forth the specified grounds upon which the complaint is based. If a hearing is based upon a complaint, the hearing shall be set no later than 30 days from the date the complaint was filed. The hearing shall take place before a hearing examiner who shall make a record of the evidence and set forth findings and conclusions. Once a prima facie violation of this subchapter has been established, the person charged in the complaint shall have the burden of showing that such violation was based on a reason not prohibited by this subchapter. The findings of fact determined by the hearing examiner shall be reviewed by the Commissioner who shall issue a final order. A petition for hearing may be filed within 30 days of the final order of the Commissioner.

(b) If the Commissioner determines in a final order that:

(1) An insurer has violated § 4123 and § 4124 of this title, the Commissioner may require the insurer to:

a. Accept the application or written request for insurance coverage at a rate and on the same terms and conditions as are available to other risks similarly situated; or

b. Reinstate insurance coverage to the end of the policy period; or

c. Continue insurance coverage at a rate and on the same terms and conditions as are available to other risks similarly situated.

(2) Any person has violated this subchapter, the Commissioner may:

a. Issue a cease and desist order to restrain such person from engaging in practices which violate this subchapter; or

b. Assess a penalty against such person of up to $500 for each violation of this subchapter.

65 Del. Laws, c. 199, § 1.;



§ 4126. Civil liability and actions; limitation

(a) If the Commissioner determined in a final order that an insurer has violated § 4123 or § 4124 of this title, the applicant or named insured aggrieved by the violation may bring an action in a court of competent jurisdiction in this State to recover from such insurer any loss, not otherwise recovered through insurance, which would have been paid under the insurance coverage that was declined or terminated in violation of this subchapter.

(b) Any amounts recovered under subsection (a) of this section shall not be duplicative of any recovery obtained through the exercise of any other statutory or common-law cause of action arising out of the same occurrence. No action under this section shall be brought 2 years after the date of a final order of the Commissioner finding a violation of § 4123 or § 4124 of this title.

65 Del. Laws, c. 199, § 1.;



§ 4127. Judicial review

Any person aggrieved by any determination or order of the Commissioner under this subchapter may seek judicial review in the Superior Court. Failure of the Commissioner to act upon a complaint under this subchapter within 30 days of the filing of such complaint shall constitute a determination that the complaint was not reasonably founded. Review in the Superior Court shall be de novo.

65 Del. Laws, c. 199, § 1.;



§ 4128. Immunity

(a) There shall be no liability on the part of and no cause of action shall arise against:

(1) The Insurance Commissioner;

(2) Any insurer or its authorized representatives, agents or employees;

(3) Any licensed insurance agent or broker; or

(4) Any person furnishing information to an insurer as to reasons for a termination or declination for any communication giving notice of or specifying the reasons for a declination.

(b) Subsection (a) of this section shall not apply to statements made in bad faith with malice in fact.

65 Del. Laws, c. 199, § 1.;



§ 4129. Notice

During the pendency of any claim received pursuant to a property insurance policy, the insurer shall be required to give prompt and timely written notice to a policyholder making a claim informing the policyholder of the applicable state statute of limitations or any contractual period of limitations regarding the filing of an action for the claimant's damages under the contract.

76 Del. Laws, c. 223, § 1.;



§ 4130. Nonrenewal

(a)(1) An insurer may not refuse to renew a policy of homeowners insurance solely on the basis of:

a. Claims caused by weather, unless 3 or more such claims have been made against the policy during the 36 months immediately preceding the expiration of the current policy period; or

b. Claims not caused by weather, unless 2 or more claims have been made against the policy; or

c. A combination of claims caused by weather and claims not caused by weather, unless such combination of claims has been made against the policy during the 36 months immediately preceding the expiration of the current policy period; or

d. Claims closed without payment, notwithstanding any other provision of this section.

(2) However, an insurer may nonrenew a homeowner's policy if:

a. The claim or claims asserted against the policy demonstrate that there has been a substantial change or increase in the hazard or in the risk assumed by the carrier subsequent to the date the policy was issued, and such nonrenewal is applied to other homeowners policies similarly situated; or

b. The policyholder has refused or failed to make objectively necessary changes or repairs after being notified by the insurer that failure to make such changes or repairs will constitute a breach of contractual duties, conditions or warranties that will change or increase the hazard or risk assumed by the insurer subsequent to the date the policy was issued.

(b) "Homeowners insurance" for purposes of this section and § 4131 of this title shall mean property insurance as defined at §§ 4103(4)d. and 4120 of this title insuring any real or personal property used by a person as a permanent or temporary place of residence.

76 Del. Laws, c. 290, § 1.;



§ 4131. Inquiries

An insurer shall not consider an inquiry regarding a homeowners policy or a loss under that policy to be a claim for purposes of making underwriting decisions, including but not limited to decisions to nonrenew a policy. An inquiry is any contact initiated by an insured that is not the filing of a claim to an insurer.

76 Del. Laws, c. 290, § 1.;






Subchapter IV Wind, Hail and Hurricanes

§ 4140. Notice regarding deductibles

(a) All insurers licensed to and writing residential property insurance in Delaware shall provide clear and prominent notice to residential property insurance policyholders as to the existence of deductibles for losses caused by wind, hail or hurricanes, as follows:

(1) The notice shall be included:

a. With regard to any policy in effect before January 1, 2013, with the first renewal on or after that date.

b. On or after January 1, 2013, with a policy at first issuance and with the first renewal after any insurer-initiated change in the deductibles for losses caused by wind/hail or hurricanes.

(2) Such notice may be sent electronically to any policyholder who has consented to receive such notices electronically.

(3) The notice shall clearly disclose relevant details pertaining to the wind/hail and hurricane deductibles, including the trigger of the deductible, regardless of whether it is stated as a percentage or as a dollar amount.

(4) If there is a percentage deductible, the insurer must provide an example of how it applies to the loss. The example does not have to be tailored to the insured value of the specific property, but must show clearly how the deductible works (e.g., a 2% deductible on a house insured for $300,000 means the policy holder is responsible for $6,000 of the wind, hail or hurricane loss).

(5) If there is not a separate deductible for wind/hail or hurricane losses, the insurer is not required to provide a notice.

(b) This section sets forth the minimum information that must be included in the notice. Insurers may provide any other information to assist their insureds in understanding wind/hail and hurricane deductibles and their application to the insurance policy.

(c) For purposes of this section, "residential property insurance" means insurance that provides coverage for:

(1) A 1-, 2-, 3-, or 4-family dwelling primarily intended for occupancy as living quarters;

(2) A condominium unit primarily intended for occupancy as living quarters;

(3) Nonbusiness personal property of a tenant insured on an unscheduled basis and primarily located in the living quarters occupied by the tenant;

(4) A manufactured home situated in a fixed location and intended for occupancy as living quarters.

However, "residential property insurance" does not include insurance provided using commercial multiple-peril or commercial property policy forms.

78 Del. Laws, c. 386, § 1.;









CHAPTER 42. DELAWARE INSURANCE GUARANTY ASSOCIATION ACT

§ 4201. Title

This chapter shall be known and may be cited as the Delaware Insurance Guaranty Association Act.

18 Del. C. 1953, § 4201; 57 Del. Laws, c. 437.;



§ 4202. Purpose

This chapter shall provide a mechanism for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies and to provide an association to assess the cost of such protection among insurers.

18 Del. C. 1953, § 4202; 57 Del. Laws, c. 437.;



§ 4203. Scope

This chapter shall apply to all kinds of direct insurance but shall not be applicable to the following:

(1) Life, annuity, health and disability insurance;

(2) Mortgage guaranty, financial guaranty and other forms of financial guarantees;

(3) Fidelity and surety bonds, or other bonding obligations;

(4) Credit insurance, vendors single interest insurance, or collateral protection insurance or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(5) Insurance of warranties or service contracts;

(6) Title insurance;

(7) Ocean marine insurance;

(8) Any transaction or combinations of transactions between a person (including affiliates of such person) and an insurer (including affiliates of such insurer) which involves the transfer of an investment or credit risk unaccompanied by the transfer of insurance risk;

(9) Any insurance provided by or guaranteed by government.

18 Del. C. 1953, § 4203; 57 Del. Laws, c. 437; 63 Del. Laws, c. 395, § 1; 68 Del. Laws, c. 112, § 1.;



§ 4204. Construction

This chapter shall be liberally construed to effect the purpose specified in § 4202 of this title, which shall constitute an aid and guide to interpretation.

18 Del. C. 1953, § 4204; 57 Del. Laws, c. 437.;



§ 4205. Definitions

As used in this chapter:

(1) "Affiliate" means a person who directly or indirectly, through 1 or more intermediaries, controls, is controlled by or is under common control with an insolvent insurer on December 31 of the year next preceding the date the insurer becomes an insolvent insurer.

(2) "Association" means the Delaware Insurance Guaranty Association created under § 4206 of this title.

(3) "Claimant" means any insured making a first-party claim or any person instituting a liability claim; provided that no person who is an affiliate of an insolvent insurer may be a claimant.

(4) "Commissioner" means the Commissioner of Insurance of this State.

(5) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds the power to vote or holds proxies representing 10 percent or more of the voting securities of any other person. This presumption may be rebutted by showing the control does not in fact exist.

(6)a. "Covered claim" means an unpaid claim, including one for unearned premiums, submitted by a claimant, which arises out of and is within the coverage, and subject to the applicable limits, of an insurance policy to which this chapter applies, issued by an insurer, if such insurer becomes an insolvent insurer after July 5, 1991, and:

1. The claim is a first-party claim for damage to property with a permanent location; or

2. The claimant or insured is a resident of this State at the time of the insured event. For entities other than individuals, for purposes of this chapter, the state of residence of a claimant or insured shall be the state in which that entity has a principal place of business most closely related to the claim.

b. "Covered Claim" shall in no event include:

1. Any amount awarded as punitive, bad faith or exemplary damages regardless of the language of the insurance policy invoked;

2. Any amount sought as a return of premium under any retrospective rating plan;

3. Any amount due any re-insurer, insurer, insurance pool or underwriting association as subrogation moneys or otherwise. No such claim for any amount due any reinsurer, insurer, insurance pool or underwriting association may be asserted against a person insured under a policy issued by an insolvent insurer other than to the extent such claim exceeds the association obligation limits set forth in § 4208 of this title;

4. Any first-party claim by an insured whose net worth exceeds $10,000,000 on December 31 of the year next preceding the date the insurer becomes an insolvent insurer; provided, that an insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis; or

5. Any first-party claim by an insured which is an affiliate of the insolvent insurer.

(7) "Insolvent insurer" means an insurer licensed to transact insurance in this State, either at the time the policy was issued or when the insured event occurred, and against whom an order of liquidation with a finding of insolvency has been entered after July 5, 1991, by a court of competent jurisdiction in the state of domicile or in this State under Chapter 59 of this title and which order of liquidation has not been stayed or been the subject of a writ of supersedeas or other comparable order.

(8) "Net direct written premiums" means direct gross premiums written in this State on insurance policies to which this chapter applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers.

(9) "Member insurer" means any person who:

a. Writes any kind of insurance to which this chapter applies under § 4203 of this title, including the exchange of reciprocal or inter-insurance contracts; and

b. Is licensed to transact insurance in this State.

(10) "Person" means any individual, corporation, partnership, association, governmental entity or voluntary organization.

18 Del. C. 1953, § 4205; 57 Del. Laws, c. 437; 60 Del. Laws, c. 189, § 1; 64 Del. Laws, c. 346, § 1; 67 Del. Laws, c. 223, § 26; 68 Del. Laws, c. 112, § 2; 71 Del. Laws, c. 463, §§ 3-5.;



§ 4206. Creation of the Association

There is created a nonprofit unincorporated legal entity to be known as the Delaware Insurance Guaranty Association. All insurers, defined as member insurers in § 4205(5) of this title, shall be and remain members of the Association as a condition of their authority to transact insurance in this State. The Association shall perform its functions under a plan of operation established and approved under § 4209 of this title and shall exercise its powers through a board of directors established under § 4207 of this title.

18 Del. C. 1953, § 4206; 57 Del. Laws, c. 437.;



§ 4207. Board of Directors

(a) The Board of Directors of the Association shall consist of not less than 5 nor more than 9 persons serving terms as established in the plan of operation. The members of the Board shall be selected by member insurers subject to the approval of the Commissioner. Vacancies of the Board shall be filled for the remaining period of the term in the same manner as initial appointments. If no members are selected within 60 days after July 1, 1970, the Commissioner may appoint the initial members of the Board of Directors.

(b) In approving selections to the Board, the Commissioner shall consider among other things whether all member insurers are fairly represented.

(c) Members of the Board may be reimbursed from the assets of the Association for expenses incurred by them as members of the Board of Directors.

18 Del. C. 1953, § 4207; 57 Del. Laws, c. 437.;



§ 4208. Powers and duties of the Association

(a) The Association shall:

(1) Be obligated to pay valid covered claims existing prior to the order of liquidation of the insolvency and arising within 30 days after the order of liquidation or before the policy expiration date if less than 30 days after the order of liquidation, or before the insured replaces the policy or causes its cancellation, if it is done within 30 days of that order of liquidation. Such obligation shall be satisfied by paying to the claimant an amount as follows: (i) the full amount of a covered claim for benefits under a workers' compensation insurance policy; (ii) an amount not exceeding $10,000 per policy for a covered claim for the return of an unearned premium; (iii) an amount not exceeding $300,000 per claimant for all other covered claims. In no event shall the Association be obligated to pay a claimant an amount in excess of the obligation of the insolvent insurer under the policy or coverage from which the claim arises. Notwithstanding any other provisions of this chapter, a covered claim shall not include any claim filed with the Association after the later of: (i) 24 months after the date of the order of liquidation or (ii) final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer; provided, however, that a "covered claim" shall include any covered claim of which notice was given to the Association on or prior to June 30, 1991. Notwithstanding any other provisions of this chapter, except in the case of a claim for benefits under workers' compensation coverage, any obligation of the association to any and all persons shall cease when $10,000,000 shall have been paid in the aggregate by the association and any 1 or more associations similar to the Association of any other state or states or any property/casualty security fund which obtains contributions from insurers on a pre-insolvency basis, to or on behalf of any insured and its affiliates on covered claims or allowed claims arising under the policy or policies of any one insolvent insurer. For purposes of this section, the term "affiliate" shall mean a person who directly, or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with another person. If the association determines that there may be more than one claimant having a covered claim or allowed claim against the Association or any association similar to the Association or any property/casualty insurance security fund in other states, under the policy or policies of any one insolvent insurer, the Association may establish a plan to allocate amounts payable by the Association in such manner as the Association in its discretion deems equitable.

(2) Be deemed the insurer only to the extent of its obligation on the covered claims and, to such extent, subject to the limitations provided in this chapter, shall have all rights, duties and obligations of the insolvent insurer as if the insurer had not become insolvent.

(3) For the purpose of providing the funds necessary to carry out the powers and duties of the Association, the Board of Directors shall assess the member insurers, separately for each class, at such times and in such amounts as the Board finds necessary. Assessments shall be due not less than 30 days after written notice to the member insurers.

a. There shall be 3 classes of assessments as follows:

1. Class A assessments shall be made for the purpose of meeting administrative costs and other expenses and examinations conducted under the authority of § 4213 of this title.

2. Class B assessments shall be made annually to partially subsidize the oversight activities of the Commissioner, thereby minimizing the need for class C assessments.

3. Class C assessments shall be made to the extent necessary to carry out the powers and duties of the Association under this chapter with regard to an insolvent member insurer.

b. The assessments shall be determined as follows:

1. The class A assessments will be equal in amount as to each member and may be assessed not more often than once each year. Such assessment shall not exceed $150 annually.

2. The class B assessments shall be made annually. The Commissioner shall determine the amount and shall so notify the Association on or before July 31 of each calendar year in which the assessment is to be made. Class B assessments will also be equal in amount as to each member. The said assessments shall be paid to the Insurance Commissioner's regulatory revolving fund. Not later than October 31 of each said calendar year, the Commissioner shall issue a report to the Association detailing the expenditure of those funds. Amounts not expended will remain in the revolving fund to be used in the succeeding year.

3. Class C assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year bears to the net direct written premiums of all member insurers for the preceding calendar year. If the maximum assessment, together with the other assets of the Association, does not provide in any 1 year an amount sufficient to make all necessary payments, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The Association may exempt or defer, in whole or in part, the assessment of any member insurer if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which a member insurer is authorized to transact insurance.

c. The amounts assessed for class B assessments shall in no event exceed one tenth of one percent of the members' premiums for the year on which the assessment is based. The amounts assessed for class B and class C assessments combined shall not result in members being assessed a total B and C assessment amount which exceeds 2 percent of the members' premiums written in the applicable year.

(4) Investigate claims brought against the Association and adjust, compromise, settle and pay covered claims to the extent of the Association's obligation and deny all other claims and may review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested.

(5) Notify such persons as the Commissioner directs under § 4210(b)(1) of this title.

(6) Handle claims through its employees or through 1 or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the Commissioner, but such designation may be declined by a member insurer.

(7) Reimburse each servicing facility for obligations of the Association paid by the facility and expenses incurred by the facility while handling claims on behalf of the Association and pay the other expenses of the Association authorized by this chapter.

(8) Issue to each insurer paying an assessment under this chapter a certificate of contribution, in a form prescribed by the Commissioner, for the amount so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the Commissioner may approve.

(9) [Repealed.]

(10) Exercise all powers and do all things authorized by this chapter with respect to a division of a bank or trust company established pursuant to § 767(a) of Title 5 and determined to be insolvent pursuant to § 4205(4) of this title with the same effect as if such department or division was a stock insurer.

(b) The Association may:

(1) Employ or retain such persons as are necessary to handle claims and perform other duties of the Association.

(2) Borrow funds necessary to effect the purposes of this chapter in accord with the plan of operation.

(3) Sue or be sued and such power to sue includes the power and right to intervene as a party before any court in this State that has jurisdiction over an insolvent insurer as defined by this chapter. All actions against the Association must be brought in this State. This State shall have exclusive jurisdiction over all actions against the Association.

(4) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this chapter.

(5) Perform such other acts as are necessary or proper to effectuate the purpose of this chapter.

(6) Refund to the member insurers in proportion to the contribution of each member insurer to the Association that amount by which the assets of the Association exceed the liabilities if at the end of any calendar year the Board of Directors finds that the assets of the Association exceed the liabilities for the coming year of the Association as estimated by the Board of Directors.

18 Del. C. 1953, § 4208; 57 Del. Laws, c. 437; 63 Del. Laws, c. 395, § 2; 65 Del. Laws, c. 5, § 1; 67 Del. Laws, c. 223, § 27; 68 Del. Laws, c. 112, §§ 3-5; 71 Del. Laws, c. 463, §§ 6-11.;



§ 4209. Plan of operation

(a)(1) The Association shall submit to the Commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the Association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the Commissioner.

(2) If the Association fails to submit a suitable plan of operation within 90 days following July 1, 1970 or if at any time thereafter the Association fails to submit suitable amendments to the plan, the Commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. Such rules shall continue in force until modified by the Commissioner or superseded by a plan submitted by the Association and approved by the Commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall:

(1) Establish the procedures whereby all the powers and duties of the Association under § 4208 of this title will be performed.

(2) Establish procedures for handling assets of the Association.

(3) Establish the amount and method of reimbursing members of the Board of Directors under § 4207 of this title.

(4) Establish procedures by which claims may be filed with the Association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the Association or its agent and a list of such claims shall be periodically submitted to the Association or similar organization in another state by the receiver or liquidator.

(5) Establish regular places and times for meetings of the Board of Directors.

(6) Establish procedures for records to be kept of all financial transactions of the Association, its agents, and the Board of Directors.

(7) Provide that any member insurer aggrieved by any final action or decision of the Association may appeal to the Commissioner within 30 days after the action or decision.

(8) Establish the procedures whereby selections for the Board of Directors will be submitted to the Commissioner.

(9) Contain additional provisions necessary or proper for the execution of the powers and duties of the Association.

(d) The plan of operation may provide that any or all powers and duties of the Association, except those under § 4208(a)(3) and (b)(2) of this title, are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this Association, or its equivalent, in 2 or more states. Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the Association. A delegation under this subsection shall take effect only with the approval of both the Board of Directors and the Commissioner and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

18 Del. C. 1953, § 4209; 57 Del. Laws, c. 438.;



§ 4210. Duties and powers of the Commissioner

(a) The Commissioner shall:

(1) Notify the Association of the existence of an insolvent insurer not later than 3 days after he/she receives notice of the determination of the insolvency;

(2) Upon request of the Board of Directors, provide the Association with a statement of the net direct written premiums of each member insurer.

(b) The Commissioner may:

(1) Require that the Association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this chapter. Such notification shall be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

(2) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the Commissioner may levy a fine on any member insurer which fails to pay an assessment when due. Such fine shall not exceed 5% of the unpaid assessment per month, except that no fine shall be less than $100 per month.

(3) Revoke the designation of any servicing facility if he/she finds claims are being handled unsatisfactorily.

(c) Any final action or order of the Commissioner under this chapter shall be subject to judicial review in a court of competent jurisdiction.

18 Del. C. 1953, § 4210; 57 Del. Laws, c. 437.;



§ 4211. Effect of paid claims

(a)(1) Any person recovering under this chapter shall be deemed to have assigned the rights under the policy to the Association to the extent of the person's recovery from the Association. Every insured or claimant seeking the protection of this chapter shall cooperate with the Association to the same extent as such person would have been required to cooperate with the insolvent insurer. The Association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out, except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer and except as provided in paragraph (2) of this subsection. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the Association shall not operate to reduce the liability of the insureds to the receiver, liquidator or statutory successor for unpaid assessments.

(2) The Association shall have the right to recover from the following persons the amount of any covered claim paid on behalf of such person pursuant to this chapter:

a. Any insured whose net worth on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer exceeds $25,000,000 and whose liability obligations to other persons are satisfied in whole or in part by payments made under this chapter; and

b. Any person who is an affiliate of the insolvent insurer and whose liability obligations to any other person are satisfied in whole or in part by payment under this chapter. This paragraph (a)(2) shall not apply retroactively and/or retrospectively and shall apply only as to insurer insolvencies which occur on or after June 30, 1991.

(b) The receiver, liquidator or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the Association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that to which the claimant would have been entitled in the absence of this chapter against the assets of the insolvent insurer.

(c) The Association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the Association, and estimates of anticipated claims on the Association which shall preserve the rights of the Association against the assets of the insolvent insurer.

18 Del. C. 1953, § 4211; 57 Del. Laws, c. 437; 68 Del. Laws, c. 112, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 463, §§ 12-14; 72 Del. Laws, c. 400, § 3.;



§ 4212. Nonduplication of recovery

(a) Any person having a claim covered under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim shall be required to first exhaust the rights under such policy. Any amount payable on a covered claim under this chapter shall be reduced by the amount of any recovery under such insurance policy.

(b) Any person having a claim which may be recovered under more than 1 insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured, except that if it is a first party claim for damage to property with a permanent location, such person shall seek recovery first from the association of the location of the property, and, if it is a workers' compensation claim, such person shall seek recovery first from the association of the residence of the claimant. Any recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

(c) Any person having a claim or legal right of recovery under any governmental insurance or guaranty program which is also a covered claim shall be required to exhaust the rights under such program prior to recovery under this chapter. Any amount payable on a covered claim under this chapter shall be reduced by the amount of any recovery under such program.

18 Del. C. 1953, § 4212; 57 Del. Laws, c. 437; 62 Del. Laws, c. 394, § 1; 68 Del. Laws, c. 112, §§ 7, 8; 70 Del. Laws, c. 186, § 1.;



§ 4213. Prevention of insolvencies

To aid in the detection and prevention of insurer insolvencies:

(1) The Board of Directors may, upon majority vote:

a. Make recommendations to the Commissioner for the detection and prevention of insurer insolvencies; and

b. Respond to requests by the Commissioner to discuss and make recommendations regarding the status of any member insurer whose financial condition may be hazardous to policyholders or the public. Such recommendations shall not be considered public documents.

(2) The Board of Directors may, at the conclusion of any domestic insurer insolvency in which the Association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based upon the information available to the Association and submit such report to the Commissioner.

(3) It shall be the duty of the Commissioner to report to the board of directors when the Commissioner has reasonable cause to believe that any member insurer examined or being examined at the request of the board of directors may be insolvent or in a financial condition hazardous to the policyholders or the public.

(4) The board of directors may, upon majority vote, make reports and recommendations to the Commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents.

(5) The board of directors may, upon majority vote, make recommendations to the Commissioner for the detection and prevention of insurer insolvencies.

(6) The board of directors shall, at the conclusion of any insurer insolvency in which the Association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the Association, and submit such report to the Commissioner.

18 Del. C. 1953, § 4213; 57 Del. Laws, c. 437; 68 Del. Laws, c. 112, § 9; 70 Del. Laws, c. 186, § 1.;



§ 4214. Examination of the Association

The Association shall be subject to examination and regulation by the Commissioner. The Board of Directors shall submit, not later than June 30 of each year, a financial report for the preceding calendar year in a form approved by the Commissioner.

18 Del. C. 1953, § 4214; 57 Del. Laws, c. 437; 68 Del. Laws, c. 112, § 10.;



§ 4215. Tax exemption

The Association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real or personal property.

18 Del. C. 1953, § 4215; 57 Del. Laws, c. 437.;



§ 4216. Recognition of assessments in rates

The rates and premiums charged for insurance policies to which this chapter applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the Association by the member insurer less any amounts returned to the member insurer by the Association, and such rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

18 Del. C. 1953, § 4216; 57 Del. Laws, c. 437.;



§ 4217. Immunity

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the Association or its agents or employees, the Board of Directors or the Commissioner or the Commissioner's representatives for any action or any failure to act taken by them in the performance of their powers and duties under this chapter. Neither shall the Association, its officers, agents and employees be subject to any claim for damages for bad faith.

18 Del. C. 1953, § 4217; 57 Del. Laws, c. 437; 68 Del. Laws, c. 112, § 11; 70 Del. Laws, c. 186, § 1.;



§ 4218. Stay of proceedings; reopening of default judgments

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this State shall be stayed for 120 days from the date the insolvency is determined, and for such time thereafter as may be determined by the court, to permit a proper defense by the Association of all pending causes of actions. As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the Association, either on its own behalf or on behalf of such insured, may apply to have such judgment, order, decision, verdict or finding set aside by the same court or administrator that made such judgment, order, decision, verdict or finding and shall be permitted to defend against such claim on the merits.

18 Del. C. 1953, § 4218; 57 Del. Laws, c. 437; 68 Del. Laws, c. 112, § 12.;



§ 4219. Recoupment of assessment

(a) Unless a longer period has been allowed by the Commissioner, a member insurer shall at its option have the right to show a certificate of contribution as an asset in the form approved by the Commissioner at percentages of the original face amount approved by the Commissioner, for calendar years as follows:

(1) One hundred percent for the calendar year of issuance;

(2) Eighty percent for the first calendar year after the year of issuance;

(3) Sixty percent for the second calendar year after the year of issuance;

(4) Forty percent for the third calendar year after the year of issuance;

(5) Twenty percent for the fourth calendar year after the year of issuance.

(b) The insurer may offset the amount written off by it in a calendar year under subsection (a) above, against its premium tax liability to this State accrued with respect to business transacted in such year.

(c) Any sums acquired by refund from the Association which have theretofore been written off by contributing insurers and offset against premium taxes as provided above, and are not then needed for purposes of this chapter, shall be paid by the Association to the Commissioner and deposited by the Commissioner with the State Treasury for credit to the General Fund of this State.

(d) To the extent amounts have been written off under subsection (c) above, § 4216 of this title shall not apply.

63 Del. Laws, c. 395, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4220. Preferred creditor status

Repealed by 64 Del. Laws, c. 193, § 3, eff. July 19, 1983.;



§ 4221. Access to assets of insolvent insurer; application for court approval of plan to disburse assets

Repealed by 68 Del. Laws, c. 112, § 13, eff. July 5, 1991.;



§ 4223. Applicability

Unless otherwise provided by this chapter, 68 Del. Laws, c. 112 shall apply retroactively and/or retrospectively to all incomplete matters having arisen or arising under the Delaware Insurance Guaranty Association Act (18 Del. C. § 4201 et seq.).

68 Del. Laws, c. 112, § 14.;






CHAPTER 43. SURETY INSURANCE CONTRACTS

Subchapter I General

§ 4301. Subject to general laws

Contracts of surety insurance issued by surety insurers shall be subject to the applicable general provisions of Chapter 27 (The Insurance Contract) of this title and to applicable general laws of suretyship.

18 Del. C. 1953, § 4301; 56 Del. Laws, c. 380, § 1; 76 Del. Laws, c. 394, § 1.;






Subchapter II Bail Bond Agents

§ 4331. Purpose

This subchapter governs the qualifications and procedures for the licensing of bail agents. This subchapter shall establish the qualifications for granting licenses to bail agents, establish the procedures to be followed in determining the initial and continuing qualifications for such persons, and provide standards for such persons' authorities, duties, responsibilities and prohibitions in a manner that will provide guidance to such personnel and control over such personnel by the Commissioner for the benefit and protection of the citizens of the State.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4332. Definitions

For purposes of this chapter, the following definitions shall apply:

(1) "Bail agent" or "bail producer" means a surety bail agent or a property bail agent. The term "bail agent" does not include the term "bail enforcement agent" as the same is used in Chapter 55 of Title 24. A surety bail agent may also act as a property bail agent, provided the surety bail agent complies with all provisions of this subchapter applicable to property bail agents.

(2) "Business entity" shall mean a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

(3) "Collateral" means United States currency, United States postal money orders or cashier's checks or other property pledged as security or surety for a bail bond in connection with a judicial proceeding.

(4) "Commissioner" shall have the meaning ascribed to it in § 102 of this title.

(5) "Court" means any court of this State that has the power to set bail to enforce the appearance of a defendant in a criminal or civil proceeding.

(6) "Department" shall have the meaning ascribed to it in § 102 of this title.

(7) "Designated bail agent" or "designated responsible licensed producer" means the licensed bail agent who is the head or manager of a bail agent business entity that employs 1 or more licensed bail agents.

(8) "License" shall mean a document issued by the Commissioner authorizing a person to act as a bail agent. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier.

(9) "Negotiate" shall mean the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a surety or property bail bond concerning any of the substantive benefits, terms or conditions of the surety or property bail bond.

(10) "Person" shall mean an individual or a business entity.

(11) "Premium" is the consideration for a surety or property bail bond by whatever name called.

(12) "Property bail" means United States currency, United States postal money orders or cashier's checks, real property or other property.

(13) "Property bail agent" means any person who pledges property bail as security or surety for a bail bond in connection with a judicial proceeding and receives or is promised therefor money or other things of value. Any person who charges a fee for or makes a business of furnishing property bail in any court proceeding, or who furnishes property bail in 4 or more court cases in any 1 year whether for compensation or otherwise, shall be deemed a property bail agent and shall be subject to the provisions of this subchapter.

(14) "Revocation" shall mean recalling or taking back a license or licenses for a minimum period of 12 months. Any insurer appointments of such license shall likewise be revoked. No individual whose license is revoked shall be issued another license without first complying with all requirements for issuance of a new license under this subchapter.

(15) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company, a person or business entity.

(16) "Solicit" shall mean attempting to sell a surety or property bail bond or asking or urging a person to apply for a surety or bail bond bail bond.

(17) "Surety bail agent" means a person required to be licensed under the laws of this State to sell, solicit or negotiate contracts of surety bail bond insurance and appointed by a surety insurer that is authorized to transact business in this State to sell, solicit or negotiate contracts of surety bail bond insurance.

(18) "Surety insurer" shall mean an insurer having a certificate of authority from the Department to issue surety contracts or bonds to guarantee the performance of any person licensed under this subchapter.

(19) "Suspension" shall mean to bar temporarily the privileges of a bail agent. A suspension shall also include a suspension of the appointment of a surety bail agent by the surety insurer. Upon the expiration of the suspension period and upon satisfactory completion of such terms and conditions as the Commissioner has imposed pursuant to the suspension, all licenses and appointments shall be reinstated.

(20) "Termination" shall mean the cancellation of the relationship between a surety insurer and the surety bail agent or the termination of a surety bail agent's authority to transact surety insurance.

(21) "Uniform Application" shall mean the current version of the NAIC Uniform Application for resident producer licensing.

(22) "Uniform Business Entity Application" shall mean the current version of the NAIC Uniform Business Entity Application for resident business entities.

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 2, §§ 1, 2; 79 Del. Laws, c. 177, § 1.;



§ 4333. Application for license as a bail agent and licensure

(a) A person applying for a bail agent license shall make application to the Commissioner on the Uniform Application or on forms prescribed by the Commissioner for license types and lines of authority not available on the Uniform Application and shall declare under penalty of denial, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual's knowledge and belief.

(b) In addition to compliance with this section, every person seeking licensure as a surety bail agent shall comply with § 4333A of this title, and every person seeking licensure as a property bail agent shall comply with § 4333B of this title.

(c) Before approving the application, the Commissioner shall find that the individual:

(1) Is at least 18 years of age;

(2) Is a resident of the State of Delaware. For purposes of establishing Delaware residency, it shall be sufficient to show that the applicant maintains an office within the State that complies with all requirements of §§ 4341 and 4346 of this title.

(3) Has not committed any of the following acts:

a. Provided incorrect, misleading, incomplete or materially untrue information in the license application;

b. Violated any insurance laws, or violated any regulation, subpoena or order of the Insurance Commissioner or of another state's insurance commissioner;

c. Obtained or attempted to obtain a license through misrepresentation or fraud;

d. Improperly withheld, misappropriated or converted any moneys or properties received in the course of doing insurance business;

e. Intentionally misrepresented the terms of an actual or proposed insurance contract or application for insurance;

f. Pled guilty or nolo contendere to, or been found guilty of, a felony or a crime which includes an element of dishonesty or fraud or involves moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country;

g. Admitted or been found to have committed any insurance unfair trade practice or fraud;

h. Used fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this State or elsewhere;

i. Had an insurance producer or bail agent license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory;

j. Forged another's name to an application for insurance or to any document related to an insurance transaction;

k. Improperly used notes or any other reference material to complete an examination for an insurance license;

l. Knowingly accepted surety bond business from an individual who is not licensed, whose license has been suspended or revoked, or who has been barred from acting as a bail agent by any court;

m. Failed to comply with an administrative or court order imposing a child support obligation; or

n. Failed to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(4) Has paid the fees set forth in Chapter 7 of this title;

(5) Has successfully passed the examination for the lines of authority for which the person has applied, unless specifically exempted from such examination by this subchapter;

(6) Has not been suspended or prohibited from acting as a bail agent by any court, or had a license suspended or revoked by the District of Columbia or any state or territory of the United States. The Commissioner shall verify the applicant's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries; and

(d)(1) A person applying for, or having been granted, a bail agent license, shall disclose to the Commissioner the identity of each person having or seeking to acquire a 10% or greater financial interest in:

a. The bail agent's business; or

b. Any 1 or more bail bonds pledged by or on behalf of the applicant or licensee.

(2) Before any person may acquire or maintain a 10% or greater financial interest in:

a. A bail agent's business; or

b. any 1 or more bail bonds;

such person must be licensed as a bail agent under this section.

(3) No applicant for a license or licensee shall allow a person to acquire or maintain a 10% or greater financial interest in:

a. A bail agent's business; or

b. Any 1 or more bail bonds;

unless the person seeking to acquire such interest is licensed as a bail agent under this subchapter.

(e) Except where prohibited by state or federal law, by submitting an application for license, the applicant shall be deemed to have appointed the Commissioner as the agent for service of process on the applicant in any action or proceeding arising in this State out of or in connection with the exercise of the license. Such appointment of the Commissioner as agent for service of process shall be irrevocable during the period within which a cause of action against the applicant may arise out of transactions with respect to subjects of insurance in this State. Process shall be served upon the Commissioner or such other person or persons as the Commissioner shall designate by rule or regulation.

(f) Each application shall further contain, at the applicant's expense, a background check of the applicant's criminal history, dated within 45 days of the application. The background check shall consist of:

(1) A report of the individual's entire criminal history record from the Delaware State Police or a statement from the Delaware State Police that the State Police Central Repository contains no such information relating to that person; and

(2) A report of the individual's entire federal criminal history record information from the Federal Bureau of Investigation (federal CHRI report).

The Division of State Police shall be the intermediary for the purposes of this subsection.

(g) All collateral, premiums, return premiums or other funds received in any manner by a bail agent or bail business entity shall be held in a fiduciary capacity and shall be accounted for by such bail agent or bail business entity.

(h) A person who has received a nonresident bail agent license under prior law, shall not be permitted to renew the bail agent's license, unless such person shall comply with all provisions of this subchapter, including without limitation the residency requirement set forth in this section.

(i) The applicant for a bail agent license shall bear all costs associated with the application or any reapplication.

(j) Upon the Department's determination that the application is complete, the applicant has passed all required examinations and is otherwise qualified for the license applied for, the Department shall thereupon issue the license.

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 102, § 4; 79 Del. Laws, c. 177, § 1.;

§ 4333A Additional application requirements for surety bail agents.

(a) In addition to the requirements of § 4333 of this title, every applicant for a surety bail agent license shall file with the Commissioner a notice of appointment executed by a surety insurer or its authorized representative authorizing such applicant to execute undertakings of bail and to solicit and negotiate such undertakings on its behalf.

(b) An appointment of a person as a surety bail agent by a surety insurer pursuant to this subsection shall constitute certification by such insurer that, to the best of the insurer's knowledge and belief, such person is competent, financially responsible and suitable to serve as a representative of the insurer. No person shall represent to the public that such person has the authority to represent an insurer as its surety bail agent until such person has been appointed by an insurer as such agent in accordance with this section. An insurer shall be bound by the acts of such person within the scope of such person's actual authority as such insurer's agent.

(c) Each appointment shall, by its terms, continue in force until:

(1) Termination of the surety bail bond agent's license; or

(2) The filing of a notice of termination with the Commissioner by the surety insurer or its representative or by such surety bail agent.

(d) Each insurer shall annually conduct an audit, for the period from January 1 through December 31 of each of its appointed surety bail agents to ensure such agents are charging the premium rate as required by § 4347 of this title. Not later than 45 days after the closing of the year (period of each audit), each insurer shall notify the Commissioner of the failure of any surety bail bond agent to charge the premium rate approved by the Commissioner pursuant to Chapter 25 of this title. Such notice shall include the name of the surety bail bond agent, the case docket number if assigned, the total amount of the bail bond, the date the bail bond was executed, the amount of the premium charged and reported to the surety insurer, the state, county and court in which the bond was executed, the 5-digit identification code assigned to the insurer by the National Association of Insurance Commissioners and the date the premium was due.

79 Del. Laws, c. 177, § 1.;

§ 4333B Additional application requirements for property bail agents.

(a) In addition to the requirements of § 4333 of this title, every applicant for a property bail agent license shall file with the Commissioner a statement under oath of the assets and liabilities of the applicant.

(b) A property bail agent shall have a continuing duty:

(1) To advise the Commissioner in writing under oath of any material change in such property bail agent's assets or liabilities affecting such property bail agent's responsibility as a property bail agent; and

(2) At any time, upon request of the Commissioner, furnish the Commissioner with a statement under oath of such property bail agent's assets and liabilities, including all bail bonds on which such property bail agent is obligated.

(c) The applicant shall file with his or her application for licensure all rates and other charges proposed for use in writing bail bonds. Such rating plan must be approved by the Commissioner prior to issuance of the license. No rate or other charge may be imposed in connection with the property bail agent's business, unless it has been approved in advance by the Commissioner.

79 Del. Laws, c. 177, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4333A. Additional application requirements for surety bail agents

(a) In addition to the requirements of § 4333 of this title, every applicant for a surety bail agent license shall file with the Commissioner a notice of appointment executed by a surety insurer or its authorized representative authorizing such applicant to execute undertakings of bail and to solicit and negotiate such undertakings on its behalf.

(b) An appointment of a person as a surety bail agent by a surety insurer pursuant to this subsection shall constitute certification by such insurer that, to the best of the insurer's knowledge and belief, such person is competent, financially responsible and suitable to serve as a representative of the insurer. No person shall represent to the public that such person has the authority to represent an insurer as its surety bail agent until such person has been appointed by an insurer as such agent in accordance with this section. An insurer shall be bound by the acts of such person within the scope of such person's actual authority as such insurer's agent.

(c) Each appointment shall, by its terms, continue in force until:

(1) Termination of the surety bail bond agent's license; or

(2) The filing of a notice of termination with the Commissioner by the surety insurer or its representative or by such surety bail agent.

(d) Each insurer shall annually conduct an audit, for the period from January 1 through December 31 of each of its appointed surety bail agents to ensure such agents are charging the premium rate as required by § 4347 of this title. Not later than 45 days after the closing of the year (period of each audit), each insurer shall notify the Commissioner of the failure of any surety bail bond agent to charge the premium rate approved by the Commissioner pursuant to Chapter 25 of this title. Such notice shall include the name of the surety bail bond agent, the case docket number if assigned, the total amount of the bail bond, the date the bail bond was executed, the amount of the premium charged and reported to the surety insurer, the state, county and court in which the bond was executed, the 5-digit identification code assigned to the insurer by the National Association of Insurance Commissioners and the date the premium was due.

79 Del. Laws, c. 177, § 1.;

§ 4333B Additional application requirements for property bail agents.

(a) In addition to the requirements of § 4333 of this title, every applicant for a property bail agent license shall file with the Commissioner a statement under oath of the assets and liabilities of the applicant.

(b) A property bail agent shall have a continuing duty:

(1) To advise the Commissioner in writing under oath of any material change in such property bail agent's assets or liabilities affecting such property bail agent's responsibility as a property bail agent; and

(2) At any time, upon request of the Commissioner, furnish the Commissioner with a statement under oath of such property bail agent's assets and liabilities, including all bail bonds on which such property bail agent is obligated.

(c) The applicant shall file with his or her application for licensure all rates and other charges proposed for use in writing bail bonds. Such rating plan must be approved by the Commissioner prior to issuance of the license. No rate or other charge may be imposed in connection with the property bail agent's business, unless it has been approved in advance by the Commissioner.

79 Del. Laws, c. 177, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4333B. Additional application requirements for property bail agents

(a) In addition to the requirements of § 4333 of this title, every applicant for a property bail agent license shall file with the Commissioner a statement under oath of the assets and liabilities of the applicant.

(b) A property bail agent shall have a continuing duty:

(1) To advise the Commissioner in writing under oath of any material change in such property bail agent's assets or liabilities affecting such property bail agent's responsibility as a property bail agent; and

(2) At any time, upon request of the Commissioner, furnish the Commissioner with a statement under oath of such property bail agent's assets and liabilities, including all bail bonds on which such property bail agent is obligated.

(c) The applicant shall file with his or her application for licensure all rates and other charges proposed for use in writing bail bonds. Such rating plan must be approved by the Commissioner prior to issuance of the license. No rate or other charge may be imposed in connection with the property bail agent's business, unless it has been approved in advance by the Commissioner.

79 Del. Laws, c. 177, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4334. Application for license as a business entity

(a) A business entity advertising and acting as a bail agent is required to obtain a bail producer business entity insurance license. All surety bail bond contract transactions under the business entity license must be completed by a licensed bail agent of this State. Nonlicensed individuals may perform tasks that are strictly clerical in nature such as assisting customers to complete applications and taking payments and providing receipts or other documentation to principal, indemnitors, customers or other persons, but only under the supervision of a licensed agent who shall be responsible for any noncompliance with this subchapter by the nonlicensed individual.

(b) Application for a business entity license shall be made using the Uniform Business Entity Application or on forms prescribed by the Commissioner for license types and lines of authority not available on the Uniform Business Entity Application.

(c) Before approving the application, the Commissioner shall find that:

(1) The business entity has paid the fees set forth in Chapter 7 of this title; and

(2) The business entity has designated a licensed bail agent or producer licensed under this chapter responsible for the business entity's compliance with the insurance laws, rules and regulations of this State.

(d) The Commissioner may require any documents reasonably necessary to verify the information contained in an application.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4335. License renewal

(a) A person who is licensed as a bail agent shall renew the license in accordance with the same requirements established for insurance producers under Chapters 7 and 17 of this title. As a condition of renewal, the licensee also shall certify that he or she is in compliance with all requirements set forth in this subchapter for the issuance of an initial license.

(b) In addition, such person shall be required to show that since the last renewal or initial application in this State, neither the person nor any business in which the person is or was an owner, partner, officer or director, or member or manager of limited liability company, has not been suspended or prohibited in this State or any other jurisdiction from acting as a bail agent by any court, or otherwise been involved in an administrative proceeding regarding any professional or occupational license, or registration at the time of renewal.

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 177, § 1.;



§ 4336. Bonds

(a) At the time of the application for license as a bail agent, the applicant shall file with the Department a bond executed and issued by a surety insurer authorized to transact business in the State in the minimum amount of $20,000, which bond shall secure the faithful performance of the applicant's duties as a bail agent. A bail agent license shall be automatically suspended if the bond is not in force or if the security referred to in subsection (c) of this section is impaired or unavailable to the Department.

(b) The bond shall have the following characteristics:

(1) The bond must be conditioned upon a full accounting and payment to the person entitled thereto of money, property or other matters coming into the licensee's possession through bail bond transactions under the license.

(2) The bond shall be in favor of the State and shall specifically authorize recovery by the Commissioner of the damages sustained if the licensee violates any of the terms of the license or the applicable laws and regulations of this State.

(3) The aggregate liability of the surety for all damages shall not exceed the amount of the bond.

(4) The bond must remain in force until released by the Commissioner, or cancelled by the surety. The surety may cancel the bond upon 30-days' written notice to the licensee and the Commissioner provided that the surety shall remain liable for any obligation arising under the bond prior to the effective date of cancellation or termination.

(c) [Repealed.]

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 177, § 1.;



§ 4337. Examination for license as bail agent

(a) Any natural person who intends to apply for a license as a bail agent, must personally take and pass a written examination of that person's competence to act as such. After passing the examination, the person may apply to the Commissioner for a bail agent license.

(b) The scope of the examination shall encompass all aspects of the bail bond business as shall be determined by the Department.

(c) The Department may make arrangements for administration and grading by an independent testing service.

(d) Any individual who fails to appear for the examination as scheduled or fails to pass the examination may reapply for a reexamination and remit all required fees and forms before being permitted to take the reexamination.

(e) All examination score reports are valid for a period of 12 months from the date of examination.

(f) A bail agent, whose license lapses and whose license is not suspended or revoked is exempt from retaking the examination required by this section if the bail agent applies for and is reinstated within 12 months after the date of lapse. All fees and fines associated with the lapsed and reinstated license must be paid in full prior to the Department's approval of the request for reinstatement.

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 177, § 1.;



§ 4338. Issuance of license; notice of refusal to issue license; fees not refundable

(a) Upon the Department's determination that the application is complete, the applicant has passed all required examinations and is otherwise qualified for the license applied for, the Department shall thereupon issue the license.

(b) A bail agent license shall remain in effect:

(1) Unless revoked or suspended;

(2) As long as the fee set forth in Chapter 7 of this title is paid and educational requirements as established by law or regulation for bail agents are met by the due date;

(3) Unless the bail agent fails to procure or maintain in full force and effect a bond required by § 4336 of this title herein; and

(4) As long as the license has been renewed in compliance with § 4335 of this title.

(c) If a bail agent fails to comply with subsection (b) of this section, the Department shall, without a hearing, deem the bail agent's license administratively lapsed until the requirements of subsection (b) of this section are met and the bail agent has satisfied all monetary and/or educational obligations and costs necessary under this subchapter to restore the license, provided that such action is taken within 1 year of the date the license is administratively suspended. However, a penalty of double the regular license fee shall be required for any renewal fee received after the due date and within the first 6 months from the due date of the renewal fee. A licensee who does not pay within 6 months of the due date but pays prior to the expiration of 12 months from the due date shall be subject to a fine of not less than $200 and not more than $1,000 prior to the reinstatement of the license. After 1 year, the bail agent's license shall be deemed revoked and the bail agent would be required to reapply for licensure under § 4333 of this title as a new applicant.

(d) If the applicant for a bail agent license fails to meet the requirements of this subchapter or any applicable regulation, the Department shall refuse to issue the license and shall notify the applicant of such refusal stating the grounds for the refusal. The notice of refusal shall constitute an order of the Commissioner as provided for in § 323 of this title.

(e) Any fees required to be paid pursuant to this subchapter are nonrefundable.

(f) The license shall contain the licensee's name, address, and personal identification number, and the date of issuance, the lines of authority, and any other information the Department deems necessary.

(g) Licensees shall inform the Department by any means approved by the Department of a change of address within 30 days of the change. Failure to timely inform the Department of a change in legal name or address shall result in a penalty pursuant to § 1712(d) of this title.

(h) [Repealed.]

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4339. Waiver of license fee

A licensed bail agent who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance approved by the Commissioner may request a waiver of license fees and/or the extension of time to reinstate a license under such procedures as may be established by the Department. The bail agent may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures as a result of such military service or approved extenuating circumstance.

76 Del. Laws, c. 394, § 2.;



§ 4340. Contractual services

(a) In order to assist in the performance of the Department's duties, the Commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to bail agent licensing that the Commissioner and the nongovernmental entity may deem appropriate.

(b) The Commissioner may participate, in whole or in part, with the NAIC, or any affiliates or subsidiaries the NAIC oversees, in a centralized producer license registry where bail agent licenses and appointments may be centrally or simultaneously affected for all states that require a bail agent license and participate in such centralized producer license registry. If the Commissioner finds that participation in such a centralized producer license registry is in the public interest, the Commissioner may adopt by rule any uniform standards and procedures as necessary to participate in the registry including the central collection of all fees for licenses or appointments that are processed through the registry.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4341. Records

(a) The bail agent shall maintain at that bail agent's principal place of business in this State, and transmit to the Commissioner upon request, the license issued by the Department, together with such records as may be reasonably required by the Department to:

(1) Evaluate the reasonableness of rates or ensure that such rates are not excessive, inadequate or unfairly discriminatory;

(2) Evaluate the financial condition or trade practices of property bail agents, surety bail agents and insurers executing bail bonds; and

(3) Evaluate the performance of the property bail agents, surety bail agents and insurers executing bail bonds in accordance with appropriate criminal justice system goals and standards.

Records shall be retained and available for inspection by the Commissioner for a period of at least 3 years after the bond has been exonerated by the courts. The records shall be open to examination by the Department at all times as provided for in Chapter 3 of this title.

(b) Each licensee, as a minimum requirement for office records shall maintain:

(1) A daily bond register which shall be the original and permanent record of all bonds or undertakings executed by the licensee, which shall state the number of the power of attorney form, date bond was executed, the state, county and court in which the bond was executed, the case docket number if assigned, name of principal, amount of bond, premium charged, premium reported to surety company, security or collateral received, indemnity agreements, a copy of the court receipt for the property bail, disposition of bond, and date of disposition.

(2) An individual file for each principal for whom bond is made which shall contain the original application for bail bond or undertaking, copy of premium receipt, copy of collateral receipt, copy of a bond discharge if issued, security or collateral affidavit, where security or collateral is located, information as to any security or consideration received by the agency or licensee in connection with each particular bail bond or undertaking and purpose for which it was received, receipt or release executed by the person or persons posting security or collateral evidencing the return of such security or collateral and indemnity agreement as executed by any co-indemnitors.

(3) For each bail bond, policy or contract placed or countersigned by or through the licensee, names of the insurers, principals, insureds, bond or policy number, expiration date thereof, premium payable under the terms of the bond, policy or contract.

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 177, § 1.;



§ 4342. Transfer bonds

A bail agent who is licensed by another state, but is not licensed as a bail agent in Delaware, may post a bail bond in Delaware only through a transfer bond posted by a bail agent licensed by the Department. Every Delaware bail agent who executes or countersigns a transfer bond shall indicate in writing on the bond the name and address of the referring bail bond agent, the transfer fee charged, the total premium charged, the total amount collected and the remaining balance owed. The Delaware licensed agent shall be responsible to assure compliance with all provisions of this subchapter with respect to the bond including but not limited to, the charging and collection of the appropriate premiums filed with and approved by the Department.

79 Del. Laws, c. 177, § 1.;



§ 4343. Termination of appointment

(a) A surety may terminate an appointment of a surety bail agent at any time. The surety shall promptly give written notice of termination and the effective date thereof to the Department, on forms approved by the Department and to the surety bail agent if reasonably possible. The Department may require the surety to provide reasonable proof that the surety has also given such a notice to the surety bail agent unless there are valid reasons why such notice can or should not be given by the surety.

(b) Accompanying each notice of termination given to the Department, the surety shall file a statement of the cause, if any, for the termination. Any information or documents so disclosed to the Department shall be deemed a confidential document, disclosure of which shall be governed by the provisions of § 1716(f) of this title.

(c) No agreement between a surety and a surety bail agent or between an employing bail agent and a licensed bail agent shall affect the Department's termination of the appointment or license if the termination is requested by the insurer or the employing bail agent.

(d) The Department shall notify the courts upon the termination, suspension or revocation of a bail license.

(e) A bail agent's license that is otherwise in good standing with the Department shall be immediately suspended and be subject to revocation by the Department upon notice from a court that the bail agent has been struck from the list of approved bail agents by the court or courts.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4344. Bail agents and designated responsible bail agents: special requirements

(a) A bail bond agent may be concurrently employed or licensed by a surety bail bond agent, and property bail agent or bail bond agent business entities. A bail bond agent shall not concurrently be employed or licensed by 2 surety bail bond agents, or 2 property bail bond agents or bail bond agent business entities.

(b) The designated bail agent is responsible for the acts or omissions of the bail agents employed or operating under the designated bail agent's authority only insofar as the bail agent is acting within the scope of that bail agent's employment or authority.

(c) The bail agent shall maintain that bail agent's office with that of the designated bail agent by whom he or she is employed.

(d) The bail agent's license must remain in the custody of the designated bail agent by whom he or she is employed. Upon termination of such employment as a bail agent, the designated bail agent shall give written notice of the reasons thereof to the Department.

(e), (f) [Repealed.]

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 2, § 3; 79 Del. Laws, c. 177, § 1.;



§ 4345. Registration with the courts

No bail agent may operate under a license from the Department unless the bail agent has registered with and been approved by the courts of this State according to such rules and procedures as the courts shall have established. Nothing in this subchapter shall limit the authority of the various courts of the State to regulate the manner in which bail agents conduct business within the courts of the State, including, but not limited to, imposing sanctions for violations of any laws or administrative rules established by the courts notwithstanding the fact that such bail agent may be duly licensed by the Department of Insurance.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4346. Bail agent: place of business; display of licenses and fees charged; retention of records at place of business

(a) Every bail agent shall have and maintain in this State a principal place of business accessible to the public, and identified by a sign clearly visible to the public. The address of this principal place of business must appear upon the application for a license and upon the license, when issued, and the licensee shall notify the Department in writing of any change in that address within 30 days of such change. This subsection does not prohibit a licensee from conducting business from a residence in this State, provided that it meets all other requirements applicable to offices of bail agents.

(b) The licenses of the designated bail agent, and of those bail agents employed or authorized by the designated bail agent, and the fees charged for services rendered, must be conspicuously displayed in the principal place of business in a place or area customarily open to the public.

(c) The designated bail agent and those bail agents employed or authorized to operate under the designated bail agent's auspices shall maintain all of their business records at the principal place of business identified in the license issued by the Department.

(d) [Repealed.]

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4347. Collections and charges permitted

(a) Surety bail bond rates are subject to the provisions of Chapter 25 of this title.

(b) It is unlawful for a bail agent to execute a bail bond without charging and collecting a premium or other charge therefor, and the premium rate or other charge may not exceed or be less than the premium rate as filed with and approved by the Department. With regard to any surety bail bond in excess of $1,000, the total filed premium for a surety bail bond shall be at least 5% and not more than 10%. It shall be unlawful for a bail agent to post a surety bail bond without first charging and receiving at least 5% of the surety bail bond amount, and entering into a written contract signed by the parties containing all terms and conditions of the bond.

(c) It is unlawful for any surety bail agent to charge any administrative fee, service charge, company or agent fee or the like not filed and approved pursuant to Chapter 25 of this title.

(d) The bond may contain provisions to reimburse the bail agent personally, or permit the bail agent to have a right of action against the defendant or any indemnitor, for actual expenses incurred in good faith, by reason of misrepresentation, fraud or breach by the defendant or any indemnitor of any of the terms of the written agreement under which and pursuant to which the undertaking of bail or bail bond was written. If there is no written agreement, or an incomplete writing, the bail agent may seek enforcement of such legal or equitable rights against the defendant and any of the defendant's indemnitors as may be permitted by law. Such reimbursement or right of action may not exceed the principal sum of the bond or undertaking, plus any reasonable expenses that may be verified by receipt in a total amount of not more than the principal sum of the bond or undertaking, incurred in good faith by the bail agent, its agents, licensees and employees by reason of the defendant's or indemnitor's breach.

(e) Property bail agents, in addition to the requirements set forth in this section, shall not be permitted to issue a bond without first obtaining the approval of their charge or commission schedule from the Department. Likewise, any change or modification to the approved charge or commission shall be submitted to the Department for approval prior to any use thereof. Property bail agents shall be required to maintain a written disclosure statement approved by the Department, of their approved charges or commissions and shall provide a copy of said written disclosure to every prospective client prior to accepting the payment for the bond from the prospective client. It shall be unlawful for any property bail agent to charge any administrative fee, service charge, company or agent fee or the like not filed and approved by the Commissioner.

(f) The total charges or commissions for a cash bail may not be less than 20% or more than 30% of the bail amount posted by the property bail agent. It shall be unlawful for a property bail agent to post a bail without first charging and receiving at least 20% of the cash bail amount, and entering into a written contract signed by the parties containing all terms and conditions of the bond.

(g) All written contracts and other documents related to a bail bond or cash bail shall be maintained by the bail agent in accordance with the record keeping requirements in § 4341 of this title.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4348. Collateral; limitations on transfer of collateral; fiduciary capacity; requirements for receiving title to real property as collateral; written receipt for collateral

(a) A bail agent may accept collateral or security in connection with a bail transaction if the collateral or security is reasonable in relation to the face amount of the bond. The bail agent shall not transfer the collateral or security to any person other than a bail agent licensed pursuant to this subchapter or to a surety insurer holding a valid certificate of authority issued by the Department. The collateral shall not be transported or otherwise removed from this State, except for a transfer directly into the custody of a surety insurer holding a valid certificate of authority issued by the Department.

(b) Any person who receives the collateral:

(1) Shall be deemed to hold the collateral in a fiduciary capacity to the same extent as a bail agent; and

(2) Shall retain, return and otherwise possess the collateral in accordance with the provisions of this subchapter.

(c) The collateral or security shall be received by the bail agent in a fiduciary capacity, and, until such time as there is a default of appearance by the defendant and demand for a forfeiture of the bail, the collateral or security shall be kept separate and apart from any other funds or assets of the licensee. Any collateral or security received by the bail agent shall be returned to the person, or that person's assignee or designated representative, who deposited it with the bail agent as soon as the obligation which was secured by the collateral or security, is discharged and all fees owed to the bail agent have been paid. The bail agent or any surety insurer having custody of the collateral or security shall, immediately after the bail agent or surety insurer receives a request for return of the collateral or security from the person who deposited the collateral or security, determine whether the bail agent or surety insurer has received notice that the obligation is discharged. If the collateral or security is deposited to secure the obligation of a bond, it must be returned immediately after receipt of the request for return of the collateral or security and notice of the entry of any order by an authorized official by virtue of which liability under the bond is terminated or upon payment of all fees owed to the bail agent, whichever is later. A certified copy of the order from the court wherein the bail or undertaking was ordered exonerated shall be deemed prima facie evidence of exoneration or termination of liability.

(d) When accepting real property as collateral for a bond, it shall be unlawful for a bail agent to require a transfer of title to the real property as a condition of issuing a bail bond. The bail agent may require the defendant, or anyone agreeing to post real property on the defendant's behalf, to provide such certifications as may be necessary to establish title and unencumbered value, at the defendant's expense, indemnitor, or other person agreeing to post real property on the defendant's behalf, together with the appropriate security documents that may be necessary to establish a lien interest in the real property by the bail agent. It shall be unlawful for the bail agent to provide, directly or indirectly, title or lien services to the defendant for a fee or to receive money or anything of value for a referral to an independent person or entity for such service.

(e) When accepting personal property as collateral for a bond, a bail agent may not require a transfer of title to the personal property as a condition of issuing a bail bond. The bail agent may require the defendant, or anyone agreeing to post personal property on the defendant's behalf, at their expense, to provide such financing statements, motor vehicle titles with a lien stamp or the like that may be necessary to establish a lien interest in the personal property by the bail agent. It shall be unlawful for the bail agent to provide, directly or indirectly, title or lien services to the defendant for a fee or to receive money or anything of value for a referral to an independent person or entity for such service.

(f) Upon release or exoneration of the bail obligation, the bail agent shall be required to provide such release documents as may be required to discharge any lien of record obtained under subsections (d) and (e) of this section above. The bail agent shall not charge any fee for such service but may require that the defendant, indemnitor, or other person agreeing to post real property on the defendant's behalf pay any direct costs of document preparation and filing fees.

(g) If the amount of any collateral received in a bail transaction exceeds the amount of any bail forfeited by the defendant for whom the collateral was accepted, the bail agent or any surety insurer having custody of the collateral shall, immediately after the bail is forfeited, return to the person who deposited the collateral the amount by which the collateral exceeds the amount of the bail forfeited. Any collateral returned to a person pursuant to this subsection is subject to a claim for fees, if any, owed to the bail agent returning the collateral.

(h) If a bail agent accepts collateral, that bail agent shall give a written numbered receipt for the collateral. The receipt must include in detail a full account of the collateral received and a copy thereof provided to the principal and any indemnitor, or person or persons pledging the collateral.

(i) When collateral security in excess of $5,000 cash or its equivalent is received by a surety bail bond agent, the entire amount shall be immediately forwarded to the insurer. Such collateral security may be placed in an interest-bearing account to accrue to the benefit of the person giving the collateral security, and the bail bond agent or insurer may not make any pecuniary gain on the collateral security deposited. Any such account shall be in a depository office of a financial institution (located in this State). The insurer shall be liable for all collateral received. If the bail bond agent fails to return the collateral to the person or persons pledging the collateral within 20 days after final termination of liability on the bond, the surety shall be liable for the collateral and shall return the actual collateral to the person or persons pledging the collateral or, in the event that the surety cannot locate the collateral, the surety shall pay the person or persons pledging the collateral pursuant to the provisions of this section.

(j) When collateral security in cash or its equivalent in any amount is received by a property bail bond agent, the entire amount shall be placed in a fiduciary account with any interest to accrue to the benefit of the person giving the collateral security, and the bail bond agent may not make any pecuniary gain on the collateral security deposited. Any such account shall be in a depository office of a financial institution located in this State.

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 177, § 1.;



§ 4349. Notice to law enforcement; bail enforcement agents

(a) After a warrant or capias has been issued for a defendant's failure to appear, a bail agent having knowledge of the whereabouts of the defendant shall immediately notify the law-enforcement agency closest to the defendant's location of:

(1) The identity of the defendant;

(2) The identity of the bail agent;

(3) The location of the defendant where law-enforcement officers might be able to obtain custody of the defendant; and

(4) Whether the bail agent has retained a bail enforcement agent and/or notified a bail enforcement agent of the defendant's location.

(b) A bail agent may employ the services of a bail enforcement agent or similar person under such terms as may be permissible by law, regulation and/or court rule, the costs of which may be assessed to the indemnitor.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4350. Prohibited acts; persons who may not be bail agents

(a) A bail agent shall not:

(1) Suggest or advise the employment of or name for employment any particular attorney to represent the defendant.

(2) Solicit business in or about any place where prisoners are confined or in or about any court.

(3) Pay a fee or rebate or give or promise anything of value to any person in order to secure a settlement, compromise, remission or reduction of the amount of any undertaking or bail bond.

(4) Pay a fee or rebate or give anything of value to an attorney in bail bond matters, except for legal services actually rendered.

(5) Pay a fee or rebate or give or promise anything of value to the defendant or anyone in the defendant's behalf.

(6) Participate in the capacity of an attorney at a trial or hearing of a person on whose bond that bail agent is surety, except for the purposes of surrendering the defendant, making motions to set aside orders of bail forfeitures and motions to exonerate bails and protecting that bail agent's financial interest in such a bond.

(b) The following persons may not be bail agents, and shall not, directly or indirectly, receive any benefits from the execution of any bail bond:

(1) Jailers;

(2) Police officers;

(3) Any person acting in a judicial capacity, including but not limited to justices, judges, alderman, commissioners, clerks, etc.;

(4) Sheriffs, deputy sheriffs and constables;

(5) Attorneys or persons employed in an attorney's office;

(6) Any person having the power to arrest or having anything to do with the control of federal, state, county or municipal prisoners; and

(7) Prisoners incarcerated in any jail, prison or any other place used for the incarceration of persons.

(c) A bail agent shall not sign or countersign in blank any bond, or give the power of attorney to, or otherwise authorize, anyone to countersign that bail agent's name to bonds unless the person so authorized is a licensed bail agent directly employed by the agent giving the power of attorney.

(d) A bail agent, shall not advertise or hold himself or herself out to be a surety insurance company.

(e) No bail agent, bail bond business entity or bail bond property entity shall conduct any business or advertise in this State under any firm or trade name that:

(1) Is false, misleading or deceptive;

(2) Implies any connection with any government agency; or

(3) Is not registered, licensed, and approved by the Department.

Any advertisement shall prominently display the registered name and license number of the bail agent, bail bond business entity or bail bond property entity. No advertisement may use terms such as "discounted" rates. No bail agent may use more than 2 trade names.

(f) No person shall advertise or represent that it does bail bond business in this State unless the person is licensed under § 4334 of this title.

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 177, § 1.;



§ 4351. Justification of suretyship

A surety bail agent shall justify that bail agent's suretyship by attaching a copy of the power of attorney issued to that surety bail agent by the surety insurer to each bond.

76 Del. Laws, c. 394, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 177, § 1.;



§ 4352. Reporting of actions

(a) A bail agent, and the bail agent's managing general agent or surety insurer, shall report to the Department in writing:

(1) Any administrative action taken against the bail agent in another jurisdiction or by another governmental agency in this State within 30 days of the final disposition of the matter. This report shall include a copy of the order, consent to order or other relevant legal documents.

(2) Any bankruptcy proceeding, action, or order in this State or another jurisdiction concerning such bail agent or licensed business entity not later than 30 days after initiation of such proceeding, action or order. The written notice required under this subsection shall be accompanied by all supporting documentation.

(b) A bail agent and the bail agent's managing general agent or surety insurer shall report to the Commissioner in writing not later than 30 days after receiving notice of or learning that a bail agent has been charged with, arrested for, pleaded guilty or nolo contendere to, or been found guilty of, a felony or a crime which includes an element of dishonesty or fraud or involves moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4353. Regulations

The Commissioner may promulgate such regulations as are necessary or proper to carry out the purposes of this subchapter.

76 Del. Laws, c. 394, § 2.;



§ 4354. Enforcement

(a) No person shall act in the capacity of a bail agent, advertise or solicit bail bond business, perform any of the functions or duties of a bail agent, collect premiums, charge fees or otherwise exercise or attempt to exercise powers prescribed for bail agents, unless such person is qualified, licensed and appointed as provided in this subchapter. Any person found guilty of violating this section is guilty of a class F felony.

(b) The Commissioner shall upon receipt of an information or indictment, immediately temporarily suspend any license or appointment issued under this subchapter when the licensee has been charged with a felony or a crime which includes an element of dishonesty or fraud or involves moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state, territory, or country. Such suspension shall continue if the licensee has been found guilty of, or has pleaded guilty or no contest to, the crime, whether or not a judgment or conviction has been entered, during a pending appeal. A person may not effect any additional bail bonds after suspension of his or her license or appointment. However, he or she may discharge any liability on bonds effected prior to such suspension.

(c) The Commissioner shall permanently revoke the license of any bail agent who has pleaded guilty or nolo contendere to, or been found guilty of, a felony or a crime which includes an element of dishonesty or fraud or involves moral turpitude, or a crime punishable by imprisonment of 1 year or more under the law of any state.

(d) The Commissioner may deny, suspend, revoke, or refuse to renew any license or appointment issued under this subchapter, and it may suspend or revoke the eligibility of any person to hold a license or appointment under this subchapter, for any violation of the laws of this State relating to bail or any violation of the insurance code or if the person at any time fails to meet all of the criteria for issuance or renewal of a license as enumerated in this subchapter.

79 Del. Laws, c. 177, § 1.;



§ 4355. Enforcement after license lapses or is surrendered

The Commissioner shall retain authority to enforce the provisions of, and impose any penalty or remedy authorized by, this subchapter and title against any person who is under investigation for, or charged with, a violation of this chapter and title even if, while the investigation or charges are pending, such person's license or registration is surrendered or lapses by operation of law.

76 Del. Laws, c. 394, § 2; 79 Del. Laws, c. 177, § 1.;



§ 4356. Conservation of bail agent business

(a) If the Commissioner finds that the business of any licensed bail agent in this State has become financially impaired or insolvent, or has been abandoned by the licensee, or has been conducted in such a manner as to require or justify revocation of the licenses of that licensee, and if the Commissioner further finds that the conservation and administration of the business of the licensee would be in the public interest, he or she shall file in the Court of Chancery in the county in which the bail agent business is located a petition for the appointment of the Commissioner as conservator or receiver of such bail agent's business except by leave of the Court.

(b) The petition shall be verified by the Commissioner and shall set forth the facts and circumstances from which the existence of 1 or more of the grounds required under subsection (a) of this section may be determined; such petition may request that the licensee be required to show cause why the petition should not be granted.

(c) A copy of the petition and of the order to show cause, if they are issued, shall be served upon the licensee in the same manner as provided by law of this State for service of other legal process.

(d) Upon the filing of a petition and pending a hearing upon the order to show cause, the Court may, upon good cause shown and without notice to the other party, appoint the Commissioner as temporary conservator or receiver of the bail agent's business.

(e) The Commissioner shall, as conservator or receiver, be authorized and empowered to conduct and administer the affairs of the bail agent business in order to expeditiously terminate such business and, to the extent reasonably possible, to provide services and an accounting for funds to all persons previously insured or doing business with the bail agent, and to insurers who have previously been doing business through such bail agent. Subject to the Court's order, the Commissioner shall have the power to collect funds owed to the bail agent on account of insurance or other bail business transacted by him or her, and to account for and make payment of those funds to such persons as are entitled to them.

(f) The Commissioner may delegate the actual conduct and administration of the business of the bail agent and no charges for services so rendered shall be made against the funds or assets of the bail agent except by leave of the Court.

(g) Except as expressly herein provided, receivership or conservatorship shall be subject to the applicable laws of this State and to the order of any court of competent jurisdiction.

79 Del. Laws, c. 177, § 1.;









CHAPTER 44. DELAWARE LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION ACT

§ 4401. Short title

This chapter shall be known and may be cited as the "Delaware Life and Health Insurance Guaranty Association Act".

63 Del. Laws, c. 442, § 1.;



§ 4402. Purpose

The purpose of this chapter is to protect, subject to certain limitations, the persons specified in § 4403(a) of this title against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in § 4403(b) of this title, because of the impairment or insolvency of the member insurer that issued the policies or contracts. To provide this protection, an association of insurers is created to pay benefits and to continue coverage as limited herein, and members of the Association are subject to assessment to provide funds to carry out the purpose of this chapter.

63 Del. Laws, c. 442, § 1; 68 Del. Laws, c. 55, § 1.;



§ 4403. Coverage and limitations

(a) This chapter shall provide coverage for the policies and contracts specified in subsection (b) of this section:

(1) To persons who, regardless of where they reside (except for nonresident certificate holders under group policies or contracts), are the beneficiaries, assignees or payees of the persons covered under paragraph (a)(2) of this section;

(2) To persons who are owners of or certificate holders under such policies or contracts (other than unallocated annuity contracts, and structured settlement annuities) and in each case who:

a. Are residents; or

b. Are not residents, but only under all of the following conditions:

1. The insurer which issued such policies or contracts is domiciled in this State;

2. The states in which the persons reside have associations similar to the Association created by this chapter;

3. The persons are not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed in the state at the time specified in the state's guaranty association law.

(3) For unallocated annuity contracts specified in subsection (b) of this section, paragraphs (a)(1) and (2) of this section shall not apply, and this chapter shall (except as provided in paragraphs (a)(5) and (6) of this section) provide coverage to:

a. Persons who are the owners of the unallocated annuity contracts if the contracts are issued to or in connection with a specific benefit plan whose plan sponsor has its principal place of business in this State; and

b. Persons who are owners of unallocated annuity contracts issued to or in connection with government lotteries if the owners are residents.

(4) For structured settlement annuities specified in subsection (b) of this section, paragraphs (a)(1) and (2) of this section shall not apply, and this chapter shall (except as provided in paragraphs (a)(5) and (6) of this section) provide coverage to a person who is a payee under a structured settlement annuity (or beneficiary of a payee if the payee is deceased), if the payee:

a. Is a resident, regardless of where the contract owner resides; or

b. Is not a resident, but only under both of the following conditions:

1.A. The contract owner of the structured settlement annuity is a resident; or

B. The contract owner of the structured settlement annuity is not a resident, but i. The insurer that issued the structured settlement annuity is domiciled in this State; and ii. The state in which the contract owner resides has an association similar to the Association created by this chapter; and

2. Neither the payee (or beneficiary) nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(5) This chapter shall not provide coverage to:

a. A person who is a payee (or beneficiary) of a contract owner resident of this State if the payee (or beneficiary) is afforded any coverage by the association of another state; or

b. A person covered under paragraph (a)(3) of this section if any coverage is provided by the association of another state to the person.

(6) This chapter is intended to provide coverage to a person who is a resident of this State and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this chapter is provided coverage under the laws of any other state, the person shall not be provided coverage under this chapter. In determining the application of the provisions of this paragraph in situations where a person could be covered by the association of more than 1 state, whether as an owner, payee, beneficiary or assignee, this chapter shall be construed in conjunction with other state laws to result in coverage by only one association.

(b)(1) This chapter shall provide coverage to the persons specified in subsection (a) of this section for direct, nongroup life, health or annuity policies or contracts and supplemental contracts to any of these, for certificates under direct group policies and contracts, and for unallocated annuity contracts issued by member insurers except as limited by this chapter. Annuity contracts and certificates under group annuity contracts include but are not limited to guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, structured settlement annuities, annuities issued to or in connection with government lotteries, and any immediate or deferred annuity contracts.

(2) This chapter shall not provide coverage for the following:

a. Any portion of a policy or contract not guaranteed by the insurer or under which the risk is borne by the policy or contract owner;

b. Any policy or contract of reinsurance unless assumption certificates have been issued pursuant to the reinsurance policy or contract;

c. Any portion of a policy or contract to the extent that the rate of interest on which it is based or the interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

1. Averaged over the period of 4 years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting 2 percentage points from Moody's Corporate Bond Yield Average averaged for that same 4-year period or for such lesser period if the policy or contract was issued less than 4 years before the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier; and

2. On and after the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting 3 percentage points from Moody's Corporate Bond Yield Average as most recently available;

d. Any portion of a policy or contract issued to a plan or program of an employer, association or other person to provide life, health or annuity benefits to its employees, members or others to the extent that such plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association or other person under any of the following:

1. A multiple employer welfare arrangement as defined in 29 U.S.C. § 1144;

2. A minimum premium group insurance plan;

3. A stop-loss group insurance plan; or

4. An administrative services only contract;

e. Any portion of a policy or contract to the extent that it provides:

1. Dividends or experience rating credits;

2. Voting rights; or

3. Payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of such policy or contract;

f. Any policy or contract issued in this State by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this State;

g. Any unallocated annuity contract issued to or in connection with a benefit plan protected under the federal Pension Benefit Guaranty Corporation, regardless of whether the federal Pension Benefit Guaranty Corporation has yet become liable to make any payments with respect to the benefit plan;

h. Any portion of any unallocated annuity contract which is not issued to or in connection with a specific employee, union or association of natural persons benefit plan or a government lottery;

i. A portion of a policy or contract to the extent that the assessments required by § 4409 of this title with respect to the policy or contract are preempted by federal or state law;

j. An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

1. Claims based on marketing materials;

2. Claims based on side letters, riders or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

3. Misrepresentations of or regarding policy benefits;

4. Extracontractual claims; or

5. A claim for penalties or consequential or incidental damages; and

k. A contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer.

l. A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under paragraph (b)(2)a. of this section, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture.

m. Any employer owned life insurance policy, as defined in § 2704(e) of this title.

n. A policy or contract providing any hospital, medical, prescription drug or other health care benefits pursuant to Part C or Part D of Subchapter XVIII, Chapter 7 of Title 42 of the U.S.C. (commonly known as Medicare Part C and D) or any regulations issued pursuant thereto.

(c) The benefits that the Association may become obligated to cover shall in no event exceed the lesser of the following:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2)a. With respect to any one life, regardless of the number of policies or contracts:

1. $300,000 in life insurance death benefits, but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance;

2. In health insurance benefits:

A. $100,000 for coverages not defined as disability insurance or basic hospital, medical and surgical insurance or major medical insurance including any net cash surrender and net cash withdrawal values;

B. $300,000 for disability insurance and $300,000 for long-term care insurance. For purposes of this section, "disability insurance" shall mean the type of policy which pays a monthly or weekly amount if an individual is disabled and cannot work. "Long-term care insurance" shall have the meaning as defined in § 7103(5) of this title.

C. $500,000 for basic hospital, medical and surgical insurance or major medical insurance For purposes of this section "basic hospital, medical and surgical insurance" shall mean a policy which pays a certain portion of hospital room and board costs each day. This type of policy also pays for hospital services and supplies such as x-rays, lab tests, medicine and other items up to a stated amount. "Major medical insurance" shall mean health insurance to finance the expense of major illness and injury characterized by large benefits maximums. This type of insurance reimburses the major part of all charges for hospital, doctor, private nurses, medical appliances, prescribed out-of-hospital treatment, drugs and medicines above an initial deductible. The insured person as coinsurer pays the remainder; or

3. $250,000 in present value of annuity benefits including net cash surrender and net cash withdrawal values.

b. With respect to each individual participating in a governmental retirement benefit plan established under § 401, § 403(b) or § 457 of the U.S. Internal Revenue Code (26 U.S.C. § 401, § 403(b) or § 457) covered by an unallocated annuity contract, or the beneficiaries of each such individual if deceased, $250,000 in the aggregate in present value annuity benefits, including net cash surrender and net cash withdrawal values;

c. With respect to each payee of a structured settlement annuity (or beneficiary or beneficiaries of the payee, if deceased), $250,000 in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, if any;

d. However, in no event shall the Association be obligated to cover more than (i) an aggregate of $300,000 in benefits with respect to any 1 life under paragraphs (c)(2)a., (c)(2)b. and (c)(2)c. of this section except with respect to benefits for basic hospital, medical and surgical insurance and major medical insurance under paragraph (c)(2)a.2. of this section, in which case the aggregate liability of the Association shall not exceed $500,000 with respect to any 1 individual; or (ii) with respect to 1 owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, more than $1,000,000 in benefits, regardless of the number of policies and contracts held by the owner;

e. With respect to either (i) 1 contract owner provided coverage under paragraph (a)(3)b. of this section; or (ii) 1 plan sponsor whose plans own directly or in trust 1 or more unallocated annuity contracts not included in paragraph (c)(2)b. of this section, $1,000,000 in benefits, irrespective of the number of contracts with respect to the contract owner or plan sponsor. However, in the case where 1 or more unallocated annuity contracts are covered contracts under this chapter and are owned by a trust or other entity for the benefit of 2 or more plan sponsors, coverage shall be afforded by the Association if the largest interest in the trust or entity owning the contract or contracts is held by a plan sponsor whose principal place of business is in this State and in no event shall the Association be obligated to cover more than $1,000,000 in benefits with respect to all these unallocated contracts.

f. The limitations set forth in this subsection are limitations on the benefits for which the Association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the Association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the Association pursuant to its subrogation and assignment rights.

(d) In performing its obligations to provide coverage under § 4408 of this title, the Association shall not be required to guarantee, assume, reinsure or perform, or cause to be guaranteed, assumed, reinsured or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

63 Del. Laws, c. 442, § 1; 67 Del. Laws, c. 161, § 4; 68 Del. Laws, c. 55, § 2; 69 Del. Laws, c. 462, § 5; 73 Del. Laws, c. 327, § 1; 77 Del. Laws, c. 215, §§ 1-5.;



§ 4404. Construction

This chapter shall be liberally construed to effect the purpose under § 4402 of this title which shall constitute and aid and guide to interpretation.

63 Del. Laws, c. 442, § 1.;



§ 4405. Definitions

As used in this chapter:

(1) "Account" means either of the 2 accounts created under § 4406 of this title.

(2) "Association" means the Delaware Life and Health Insurance Guaranty Association created under § 4406 of this title.

(3) "Authorized assessment" or "authorized," when used in the context of assessments, means a resolution by the board of directors has been passed whereby an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed.

(4) "Benefit plan" means a specific employee, union or association of natural persons benefit plan.

(5) "Called assessment" or "called," when used in the context of assessments, means that a notice has been issued by the Association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice. An authorized assessment becomes a called assessment when notice is mailed by the Association to member insurers.

(6) "Commissioner" means the Commissioner of Insurance of this State.

(7) "Contractual obligation" means an obligation under a policy or contract or certificate under a group policy or contract, or portion thereof, for which coverage is provided under § 4403 of this title.

(8) "Covered policy" means a policy or contract or portion of a policy or contract for which coverage is provided under § 4403 of this title.

(9) "Extracontractual claims" shall include, for example, claims relating to bad faith in the payment of claims, punitive or exemplary damages, or attorneys' fees and costs.

(10) "Impaired insurer" means a member insurer which, after the effective date of this chapter, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(11) "Insolvent insurer" means a member insurer which after the effective date of this chapter, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

(12) "Member insurer" means an insurer licensed or that holds a certificate of authority to transact in this State any kind of insurance for which coverage is provided under § 4403 of this title, and includes an insurer whose license or certificate of authority in this State may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include:

a. A hospital or medical service organization, whether profit or nonprofit;

b. A health maintenance organization;

c. A fraternal benefit society;

d. A mandatory state pooling plan;

e. A mutual assessment company or other person that operates on an assessment basis;

f. An insurance exchange;

g. An organization which has a certificate or license limited to the issuance of charitable gift annuities; or

h. An entity similar to any of the above.

(13) "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

(14) "Owner" of a policy or contract and "policy owner" and "contract owner" mean the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms owner, contract owner and policy owner do not include persons with a mere beneficial interest in a policy or contract.

(15) "Person" means an individual, corporation, limited liability company, partnership, association, governmental body or entity or voluntary organization.

(16) "Plan sponsor" means:

a. The employer in the case of a benefit plan established or maintained by a single employer;

b. The employee organization in the case of a benefit plan established or maintained by an employee organization; or

c. In a case of a benefit plan established or maintained by 2 or more employers or jointly by 1 or more employers and 1 or more employee organizations, the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan.

(17) "Premiums" means amounts or considerations (by whatever name called) received on covered policies or contracts less returned premiums, considerations and deposits and less dividends and experience credits. "Premiums" does not include amounts or considerations received for policies or contracts or for the portions of policies or contracts for which coverage is not provided under § 4403(b) of this title except that assessable premium shall not be reduced on account of § 4403(b)(2)c. of this title relating to interest limitations and § 4403(c)(2) of this title relating to limitations with respect to 1 individual, 1 participant and 1 contract owner. "Premiums" shall not include:

a. Premiums in excess of $1,000,000 on an unallocated annuity contract not issued under a governmental retirement benefit plan (or its trustee) established under § 401, § 403(b) or § 457 of the United States Internal Revenue Code [26 U.S.C. § 401, § 403(b) or § 457], or

b. With respect to multiple nongroup policies of life insurance owned by 1 owner, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, premiums in excess of $1,000,000 with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner.

(18)a. "Principal place of business" of a plan sponsor or a person other than a natural person means the single state in which the natural persons who establish policy for the direction, control and coordination of the operations of the entity as a whole primarily exercise that function, determined by the Association in its reasonable judgment by considering the following factors:

1. The state in which the primary executive and administrative headquarters of the entity is located;

2. The state in which the principal office of the chief executive officer of the entity is located;

3. The state in which the board of directors (or similar governing person or persons) of the entity conducts the majority of its meetings;

4. The state in which the executive or management committee of the board of directors (or similar governing person or persons) of the entity conducts the majority of its meeting;

5. The state from which the management of the overall operations of the entity is directed; and

6. In the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the above factors.

However, in the case of a plan sponsor, if more than 50 percent of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor.

b. The principal place of business of a plan sponsor of a benefit plan described in paragraph (16)c. of this section shall be deemed to be the principal place of business of the association, committee, joint board of trustees or other similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question.

(19) "Receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation or liquidation of the insurer.

(20) "Resident" means a person to whom a contractual obligation is owed and who resides in this State on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer, whichever occurs first. A person may be a resident of only 1 state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either (i) residents of foreign countries, or (ii) residents of United States possessions, territories or protectorates that do not have an association similar to the Association created by this chapter shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.

(21) "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

(22) "State" means a state, the District of Columbia, Puerto Rico, or a United States possession, territory or protectorate.

(23) "Supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, health or annuity policy or contract.

(24) "Unallocated annuity contract" means an annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate."

63 Del. Laws, c. 442, § 1; 67 Del. Laws, c. 223, § 28; 68 Del. Laws, c. 55, § 3; 70 Del. Laws, c. 547, § 1; 73 Del. Laws, c. 327, § 2.;



§ 4406. Delaware Life and Health Insurance Guaranty Association — Created; accounts; supervision

(a) There is created a nonprofit legal entity to be known as the Delaware Life and Health Insurance Guaranty Association. All member insurers shall be and remain members of the Association as a condition of their authority to transact insurance in this State. The Association shall perform its functions under the plan of operation established and approved under § 4410 of this title, and shall exercise its powers through a Board of Directors established under § 4407 of this title. For purposes of administration and assessment, the Association shall maintain 2 accounts:

(1) The life insurance and annuity account, which includes the following subaccounts:

a. Life insurance account;

b. Annuity account, which shall include annuity contracts owned by a governmental retirement plan (or its trustee) established under § 401, § 403(b) or § 457 of the United States Internal Revenue Code [26 U.S.C. § 401, § 403(b) or § 457], but shall otherwise exclude unallocated annuities; and

c. Unallocated annuity account, which shall exclude contracts owned by a governmental retirement benefit plan (or its trustee) established under § 401, § 403(b) or § 457 of the United States Internal Revenue Code [26 U.S.C. § 401, § 403(b) or § 457].

(2) The health insurance account.

(b) The Association shall come under the immediate supervision of the Commissioner and shall be subject to the applicable provisions of the insurance laws of this State.

63 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 547, § 2; 73 Del. Laws, c. 327, § 3.;



§ 4407. Same — Board of Directors

(a) The Board of Directors of the Association shall consist of not less than 5 nor more than 9 member insurers serving terms as established in the plan of operation. The members of the Board shall be selected by member insurers subject to the approval of the Commissioner. Vacancies on the Board shall be filled for the remaining period of the term by a majority vote of the remaining Board members, subject to the approval of the Commissioner. To select the initial Board of Directors, and initially organize the Association, the Commissioner shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member insurer shall be entitled to 1 vote in person or by proxy. If the Board of Directors is not selected within 60 days after notice of the organizational meeting, the Commissioner may appoint the initial members.

(b) In approving selections or in appointing members to the Board, the Commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the Board may be reimbursed from the assets of the Association for expenses incurred by them as members of the Board of Directors but members of the Board shall not otherwise be compensated by the Association for their services.

63 Del. Laws, c. 442, § 1.;



§ 4408. Powers and duties of the Association

(a) If a member insurer is an impaired insurer, the Association may, in its discretion, and subject to any conditions imposed by the Association that do not impair the contractual obligations of the impaired insurer and that are approved by the Commissioner:

(1) Guarantee, assume or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer; or

(2) Provide such moneys, pledges, loans, notes, guarantees or other means as are proper to effectuate paragraph (a)(1) of this section and assure payment of the contractual obligations of the impaired insurer pending action under paragraph (a)(1) of this section.

(b) If a member insurer is an insolvent insurer, the Association shall, in its discretion, either:

(1)a.1. Guaranty, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer; or

2. Assure payment of the contractual obligations of the insolvent insurer; and

b. Provide moneys, pledges, loans, notes, guarantees or other means reasonably necessary to discharge the Association's duties; or

(2) Provide benefits and coverages in accordance with the following provisions:

a. With respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits (except for terms of conversation and renewability) that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

1. With respect to group policies and contracts, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the Association becomes obligated with respect to the policies and contracts;

2. With respect to nongroup policies, contracts and annuities, not later than the earlier of the next renewal date (if any) under the policies or contracts or 1 year, but in no event less than 30 days from the date on which the Association becomes obligated with respect to the policies or contracts;

b. Make diligent efforts to provide all known insureds or annuitants (for nongroup policies and contracts), or group policy owners with respect to group policies and contracts, 30 days notice of the termination (pursuant to paragraph (b)(2)a. of this section) of the benefits provided;

c. With respect to nongroup life and health insurance policies and annuities covered by the Association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of paragraph (b)(2)d. of this section, if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class;

(3)a. In providing the substitute coverage required under paragraph (b)(2)c. of this section, the Association may offer either to reissue the terminated coverage or to issue an alternative policy.

b. Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

c. The Association may reinsure any alternative or reissued policy.

(4)a. Alternative policies adopted by the Association shall be subject to the approval of the domiciliary insurance commissioner and the receivership court. The Association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

b. Alternative policies shall contain at least the minimum statutory provisions required in this State and provide benefits that shall not be unreasonable in relation to the premium charged. The Association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

c. Any alternative policy issued by the Association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the Association.

(5) If the Association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the Association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the domiciliary insurance commissioner and the receivership court.

(6) The Association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured or the Association.

(7) When proceeding under paragraph (b)(2) of this section with respect to a policy or contract carrying guaranteed minimum interest rates, the Association shall assure the payment or crediting of a rate of interest consistent with § 4403(b)(2)c. of this title.

(c) Nonpayment of premiums within 31 days after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the Association's obligations under the policy or coverage under this chapter with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with this chapter.

(d)(1) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the Association, and the Association shall be liable for unearned premiums due to policy or contract owners arising after the entry of the order.

(2) If the liquidator of an insolvent insurer requests, the Association shall provide a report to the liquidator regarding such premiums collected by the Association.

(e) The protection provided by this chapter shall not apply where any guaranty protection is provided to residents of this State by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this State.

(f) In carrying out its duties under subsection (b) of this section, the Association may:

(1) Subject to approval by a court in this State, impose permanent policy or contract liens in connection with a guarantee, assumption or reinsurance agreement if the Association finds that the amounts which can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the Association's duties under this chapter or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest;

(2) Subject to approval by a court in this State, impose temporary moratoriums or liens on payments of cash values and policy loans or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans or on any other right to withdraw funds held in conjunction with policies or contracts out of the assets of the impaired or insolvent insurer, the Association may defer the payment of cash values, policy loans or other rights by the Association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the Association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(g) A deposit in this State held pursuant to law or required by the Commissioner for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this State or in a reciprocal state, shall be promptly paid to the Association. The Association shall be entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners claims related to that insolvency for which the Association has provided statutory benefits by the aggregate amount of all policy owners' claims in this State related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the Association less the amount retained pursuant to this subsection. Any amount so paid to the Association and retained by it shall be treated as a distribution of estate assets pursuant to § 5911 of this title or similar provision of the state of domicile of the impaired or insolvent insurer.

(h) If the Association fails to act within a reasonable period of time with respect to an insolvent insurer, as provided in subsection (b) of this section, the Commissioner shall have the powers and duties of the Association under this chapter with respect to the insolvent insurer.

(i) The Association may render assistance and advice to the Commissioner, upon the Commissioner's request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of an impaired or insolvent insurer.

(j) The Association shall have standing to appear or intervene before a court or agency in this State with jurisdiction over an impaired or insolvent insurer concerning which the Association is or may become obligated under this chapter or with jurisdiction over any person or property against which the Association may have rights through subrogation or otherwise. Standing shall extend to all matters germane to the powers and duties of the Association, including, but not limited to, proposals for reinsuring, modifying or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The Association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the Association is or may become obligated or with jurisdiction over any person or property against whom the Association may have rights through subrogation or otherwise.

(k)(1) A person receiving benefits under this chapter shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the Association to the extent of the benefits received because of this chapter, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages. The Association may require an assignment to it of such rights and cause of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any right or benefits conferred by this chapter upon the person.

(2) The subrogation rights of the Association under this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this chapter.

(3) In addition to paragraphs (k)(1) and (2) of this section, the Association shall have all common-law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary or payee of a policy or contract with respect to the policy or contracts (including without limitation, in the case of a structured settlement annuity, any rights of the owner, beneficiary or payee of the annuity, to the extent of benefits received pursuant this chapter, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment therefor, excepting any such person responsible solely by reason of serving as an assignee in respect of a qualified assignment under Internal Revenue Code § 130 [26 U.S.C. § 130]).

(4) If the preceding provisions of this subsection are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the Association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies (or portion thereof) covered by the Association.

(5) If the Association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the Association has rights as described in the preceding paragraphs of this subsection, the person shall pay to the Association the portion of the recovery attributable to the policies (or portion thereof) covered by the Association.

(l) In addition to the rights and powers elsewhere in this chapter, the Association may:

(1) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this chapter;

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under § 4409 of this title and to settle claims or potential claims against it;

(3) Borrow money to effect the purposes of this chapter; any notes or other evidence of indebtedness of the Association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) Employ or retain such persons as are necessary or appropriate to handle the financial transactions of the Association, and to perform such other functions as become necessary or proper under this chapter;

(5) Take such legal action as may be necessary or appropriate to avoid or recover payment of improper claims;

(6) Exercise, for the purposes of this chapter and to the extent approved by the Commissioner, the powers of a domestic life or health insurer; but in no case may the Association issue insurance policies or annuity contracts other than those issued to perform its obligations under this chapter;

(7) Organize itself as a corporation or in other legal form permitted by the laws of the State;

(8) Request information from a person seeking coverage from the Association in order to aid the Association in determining its obligations under this chapter with respect to the person; and the person shall promptly comply with the request; and

(9) Take other necessary or appropriate action to discharge its duties and obligations under this chapter or to exercise its powers under this chapter.

(m) The Association may join an organization of 1 or more other state associations of similar purposes to further the purposes and administer the powers and duties of the Association.

(n)(1) At any time within 180 days of the date of the order of liquidation, the Association may elect to succeed to the rights and obligations of the ceding member insurer that relate to policies or annuities covered (in whole or in part) by the Association, in each case under any 1 or more reinsurance contract or contracts entered into by the insolvent insurer and its reinsurers and selected by the Association. Any such assumption shall be effective as of the date of the order of liquidation. The election shall be effected by the Association or the National Organization of Life and Health Insurance Guaranty Associations (NOLHGA) on its behalf sending written notice, return receipt requested, to the affected reinsurers.

(2) To facilitate the earliest practicable decision about whether to assume any of the contracts of reinsurance and to protect the financial position of the estate, the receiver and each reinsurer of the ceding member insurer shall make available, upon request, to the Association or to NOLHGA on its behalf as soon as possible after commencement of formal delinquency proceedings:

a. Copies of in-force contracts of reinsurance and all related files and records relevant to the determination of whether such contracts should be assumed; and

b. Notices of any defaults under the reinsurance contracts or any known event or condition which, with the passage of time, could become a default under the reinsurance contracts.

(3) The following paragraphs (n)(3)a. through f. of this section shall apply to reinsurance contracts so assumed by the Association:

a. The Association shall be responsible for all unpaid premiums due under the reinsurance contracts for periods both before and after the date of the order of liquidation, and shall be responsible for the performance of all other obligations to be performed after the date of the order of liquidation, in each case which relate to policies or annuities covered (in whole or in part) by the Association. The Association may charge policies or annuities covered in part by the Association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the Association and shall provide notice and an accounting of these charges to the liquidator.

b. The Association shall be entitled to any and all amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods after the date of the order of liquidation and that relate to policies or annuities covered (in whole or in part) by the Association, provided that, upon receipt of any such amounts the Association shall be obligated to pay to the beneficiary under the policy or annuity on account of which the amounts were paid a portion of the amount equal to the lesser of:

1. The amount received by the Association; and

2. The excess of the amount received by the Association, over the amount equal to the benefits paid by the Association on account of the policy or annuity less the retention of the insurer applicable to the loss or event.

c. Within 30 days following the Association's election (the "election date"), the Association and each reinsurer under contracts assumed by the Association shall calculate the net balance due to or from the Association under each reinsurance contract as of the election date with respect to policies or annuities covered, in whole or in part, by the Association, which calculation shall give full credit to all items paid by either the insurer or its receiver or the reinsurer prior to the election date. The reinsurer shall pay the receiver any amounts due for losses or events prior to the date of the order of liquidation, subject to any set-off for premiums unpaid for periods prior to the date, and the Association or reinsurer shall pay any remaining balance due the other, in each case within 5 days of the completion of the aforementioned calculation. Any disputes over the amounts due to either the Association or the reinsurer shall be resolved by arbitration pursuant to the terms of the affected reinsurance contracts or, if the contract contains no arbitration clause, as otherwise provided by law. If the receiver has received any amounts due the Association pursuant to paragraph (n)(3)b. of this section, the receiver shall remit the same to the Association as promptly as practicable.

d.1. If the Association or the receiver, on the Associations' behalf, within 60 days of the election date, pays the unpaid premiums due for periods both before and after the election date that relate to policies or annuities covered (in whole or in part) by the Association, the reinsurer shall not be entitled to terminate the reinsurance contracts for failure to pay a premium insofar as the reinsurance contracts relate to policies or annuities covered, in whole or in part, by the Association, and shall not be entitled to set off any unpaid amounts due under other contracts, or unpaid amounts due from parties other than the Association, against amounts due the Association.

2. During the period from the date of the order of liquidation until the election date (or, if the election date does not occur, until 180 days after the date of the order of liquidation):

Neither the Association nor the reinsurer shall have any rights or obligations under reinsurance contracts that the Association has the right to assume under paragraph (n)(1) of this section, whether for periods prior to or after the date of the order of liquidation; and II. The reinsurer, the receiver and the Association shall, to the extent practicable, provide each other data and records reasonably requested;

B. Provided that once the Association has elected to assume a reinsurance contract, the parties' rights and obligations shall be governed by paragraph (n)(1) of this section.

3. If the Association does not elect to assume a reinsurance contract by the election date pursuant to paragraph (n)(1) of this section, the Association shall have no rights or obligations, in each case for periods both before and after the date of the order of liquidation, with respect to the reinsurance contract.

4. When policies or annuities, or covered obligations with respect thereto, are transferred to an assuming insurer, reinsurance on the policies or annuities may also be transferred by the Association, in the case of contracts assumed under paragraph (n)(1) of this section, subject to the following:

A. Unless the reinsurer and the assuming insurer agree otherwise, the reinsurance contract that is transferred shall not cover any new policies of insurance or annuities in addition to those transferred;

B. The obligations described in paragraph (n)(3)d.1. of this section shall no longer apply with respect to matters arising after the effective date of the transfer; and

C. Notice shall be given in writing, return receipt requested, by the transferring party to the affected reinsurer not less than 30 days prior to the effective date of the transfer.

e. The provisions of this subsection (n) shall supersede the provisions of any law or of any affected reinsurance contract that provides for or requires any payment of reinsurance proceeds, on account of losses or events that occur in periods after the date of the order of liquidation, to the receiver of the insolvent insurer or any other person. The receiver shall remain entitled to any amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods prior to the date of the order of liquidation, subject to applicable setoff provisions.

f. Except as otherwise provided in this section, nothing in this subsection (n) shall:

1. Alter or modify the terms and conditions of any reinsurance contract;

2. Abrogate or limit any rights of any reinsurer to claim that it is entitled to rescind a reinsurance contract;

3. Provide a policyholder or beneficiary with an independent cause of action against a reinsurer that is not otherwise set forth in the reinsurance contract;

4. Limit or affect the Association's rights as a creditor of the estate against the assets of the estate;

5. Apply to reinsurance agreements covering property or casualty risks.

(o) The Board of Directors of the Association shall have discretion and may exercise reasonable business judgment to determine the means by which the Association is to provide the benefits of this chapter in an economical and efficient manner.

(p) Where the Association has arranged or offered to provide the benefits of this chapter to a covered person under a plan or arrangement that fulfills the Association's obligations under this chapter, the person shall not be entitled to benefits from the Association in addition to or other than those provided under the plan or arrangement.

(q) Venue in a suit against the Association arising under the chapter shall be in New Castle County. The Association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under this chapter.

(r) In carrying out its duties in connection with guaranteeing, assuming or reinsuring policies or contracts under subsection (a) or (b) of this section, the Association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for (i) a fixed interest rate or (ii) payment of dividends with minimum guarantees or (iii) a different method for calculating interest or changes in value;

(2) There is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other materials terms.

63 Del. Laws, c. 442, § 1; 65 Del. Laws, c. 162, § 1; 65 Del. Laws, c. 410, §§ 1, 2; 67 Del. Laws, c. 223, § 29; 68 Del. Laws, c. 55, § 4; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 327, § 4; 77 Del. Laws, c. 215, §§ 6-9.;



§ 4409. Assessments

(a) For the purpose of providing the funds necessary to carry out the powers and duties of the Association, the Board of Directors shall assess the member insurers, separately for each account, at such time and for such amounts as the Board finds necessary. Assessments shall be due not less than 30 days after prior written notice to the member insurers and shall accrue interest at 10% per annum on and after the due date.

(b) There shall be 3 classes of assessment as follows:

(1) Class A assessments, shall be authorized and called for the purpose of meeting administrative costs and other expenses. Class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer.

(2) Class B assessments shall be authorized and called annually to provide for the oversight activity of the Commissioner, thereby minimizing the need to make class C assessments.

(3) Class C assessments shall be authorized and called to the extent necessary to carry out the duties of the Association under this title with regards to an impaired or insolvent member insurer.

(c)(1) The amount of any class A assessment shall be determined by the Board and may be authorized and called on a pro rata or non-pro rata basis. If pro rata, the Board may provide that it be credited against future class C assessments. The total of all non-pro rata assessments shall not exceed $300 per member insurer in any 1 calendar year. The amount of class C assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the Board in its sole discretion as being fair and reasonable under the circumstances.

(2) The amount of a class B assessment shall be determined by the Commissioner who shall so notify the Association not later than July 31 of the calendar year in which the assessment is to be made. A class B assessment may be made on a non-pro rata basis, but the amount shall not exceed 1/10 of 1% of the members' premium written during the calendar year preceding the assessment. The amount assessed in conjunction with class C assessments shall not result in members being assessed more than 2% of the premiums written in the applicable year. The proceeds of this assessment shall be paid by the Association into the Commissioner's Regulatory Revolving Fund.

(3) Class C assessments against member insurers for each account and subaccount shall be in the proportion that the premiums received on business in this State by each assessed member insurer on policies or contracts covered by each account for the 3 most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received in this State for such calendar years by all assessed member insurers.

(4) Assessments for funds to meet the requirements of the Association with respect to an impaired or insolvent insurer shall not be authorized or called until necessary to implement the purposes of this chapter. Classification of assessments under subsection (b) of this section and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determination may not always be possible. The Association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within 180 days after the assessment is authorized.

(d) The Association may abate or defer, in whole or in part, the assessment of the member insurer if, in the opinion of the Board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions which caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the Association.

(e)(1)a. Subject to the provisions of paragraph (e)(1)b. of this section, the total of all assessments authorized by the Association with respect to a member insurer for each subaccount of the life insurance and annuity account and for the health account shall not in 1 calendar year exceed 2% of that member insurer's average annual premiums received in this State on the policies and contracts covered by the subaccount or account during the 3 calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

b. If 2 or more assessments are authorized in 1 calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in paragraph (e)(1)a. of this section shall be equal and limited to the higher of the 3-year average annual premiums for the applicable subaccount or account as calculated pursuant to this section.

c. If the maximum assessment, together with the other assets of the Association in an account, does not provide in 1 year in either account an amount sufficient to carry out the responsibilities of the Association, the necessary additional funds shall be assessed as soon thereafter as permitted by this chapter.

(2) The Board may provide in the plan of operation a method of allocating funds among claims, whether relating to 1 or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(3) If the maximum assessment for any subaccount of the life and annuity account in any 1 year does not provide an amount sufficient to carry out the responsibilities of the Association, then pursuant to paragraph (c)(3) of this section, the Board shall assess all subaccounts of the life and annuity account for the necessary additional amount, subject to the maximum stated in paragraph (e)(1) of this section.

(f) The Board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the Board finds is necessary to carry out during the coming year the obligations of the Association with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the Association and for future claims.

(g) It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this chapter, to consider the amount reasonably necessary to meet its assessment obligations under this chapter.

(h) The Association shall issue to each insurer paying a class C assessment a certificate of contribution, in a form prescribed by the Commissioner, for the amount of the assessment so paid. All outstanding certificates shall be given equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the Commissioner may approve.

(i)(1) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the Association. The payment shall be available to meet Association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(2) Within 60 days following the payment of an assessment under protest by a member insurer, the Association shall notify the member insurer in writing of its determination with respect to the protest unless the Association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(3) Within 30 days after a final decision has been made, the Association shall notify the protesting member insurer in writing of that final decision. Within 60 days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the Commissioner.

(4) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the Association may refer protests to the Commissioner for a final decision, with or without a recommendation from the Association.

(5) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the Association.

(j) The Association may request information of member insurers in order to aid in the exercise of its power under this section and member insurers shall promptly comply with a request.

63 Del. Laws, c. 442, § 1; 64 Del. Laws, c. 106, § 1; 65 Del. Laws, c. 6, §§ 1-5; 68 Del. Laws, c. 55, § 5; 70 Del. Laws, c. 547, §§ 3, 4; 73 Del. Laws, c. 327, § 5; 77 Del. Laws, c. 215, § 10.;



§ 4410. Plan of operation

(a)(1) The Association shall submit to the Commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the Association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the Commissioner.

(2) If the Association fails to submit a suitable plan of operation within 180 days following July 23, 1982, or if at any time thereafter the Association fails to submit suitable amendments to the plan, the Commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate this chapter. Such rules shall continue in force until modified by the Commissioner or superseded by a plan submitted by the Association and approved by the Commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall, in addition to requirements enumerated elsewhere in this chapter:

(1) Establish procedures for handling the assets of the Association;

(2) Establish the amount and method of reimbursing members of the Board of Directors under § 4407 of this title;

(3) Establish regular places and times for meetings of the Board of Directors;

(4) Establish procedures for records to be kept of all financial transactions of the Association, its agents and the Board of Directors;

(5) Establish the procedures whereby selections for the Board of Directors will be made and submitted to the Commissioner;

(6) Establish any additional procedures for assessments under § 4409 of this title;

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the Association;

(8) Establish procedures whereby a Director may be removed for cause, including the case where a member insurer Director becomes an impaired or insolvent insurer; and

(9) Require the Board of Directors to establish policy and procedures for addressing conflicts of interest.

(d) The plan of operation may provide that any or all powers and duties of the Association, except those under §§ 4408(o)(3) and 4409 of this title, are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this Association, or its equivalent, in 2 or more states. Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the Association and shall be paid for its performance of any function of the Association. A delegation under this subsection shall take effect only with the approval of both the Board of Directors and the Commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

63 Del. Laws, c. 442, § 1; 77 Del. Laws, c. 215, § 11.;



§ 4411. Duties and powers of Commissioner

In addition to the duties and powers enumerated elsewhere in this chapter:

(1) The Commissioner shall:

a. Upon request of the Board of Directors, provide the Association with a statement of the premiums in the appropriate states for each member insurer;

b. When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to promptly comply with such demand shall not excuse the Association from the performance of its powers and duties under this chapter; and

c. In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator. If a foreign or alien member insurer is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry, the Commissioner shall be appointed conservator.

(2) The Commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the Commissioner may levy a forfeiture of any insurer which fails to pay an assessment when due. Such forfeiture shall not exceed 5% of the unpaid assessment per month, but no forfeiture shall be less than $100 per month.

(3) A final action of the Board of Directors or the Association may be appealed to the Commissioner by a member insurer if the appeal is taken within 60 days of its receipt of notice of the final action being appealed. A final action or order of the Commissioner shall be subject to judicial review in a court of competent jurisdiction in accordance with the laws of this State that apply to the actions or orders of the Commissioner.

(4) The liquidator, rehabilitator or conservator of any impaired insurer may notify all interested persons of the effect of this chapter.

63 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 547, § 5; 73 Del. Laws, c. 327, § 6.;



§ 4412. Detection and prevention of insolvencies

To aid in the detection and prevention of insurer insolvencies or impairments:

(1) It shall be the duty of the Commissioner:

a. To notify the commissioners of all the other states, territories of the United States and the District of Columbia when he/she takes any of the following actions against a member insurer:

1. Revocation of license;

2. Suspension of license;

3. Makes any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the State, reinsure all or any part of its business or increase capital, surplus or any other account for the security of policyholders or creditors.

Such notice shall be mailed to all commissioners within 30 days following the action taken or the date on which such action occurs;

b. To report to the Board of Directors when he/she has taken any of the actions set forth in paragraph a. of this subdivision or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the Board of Directors shall contain all significant details of the action taken or the report received from another commissioner;

c. To report to the Board of Directors when he/she has reasonable cause to believe from any examination, whether completed or in process, of any member company that such company may be an impaired or insolvent insurer; and

d. To furnish to the Board of Directors the NAIC Early Warning Tests developed by the National Association of Insurance Commissioners, and the Board may use the information contained therein in carrying out its duties and responsibilities under this section. Such report and the information contained therein shall be kept confidential by the Board of Directors until such time as made public by the Commissioner or other lawful authority.

(2) The Commissioner may seek the advice and recommendations of the Board of Directors concerning any matter affecting his/her duties and responsibilities regarding the financial condition of member companies and companies seeking admission to transact insurance business in this State.

(3) The Board of Directors may, upon majority vote, make reports and recommendations to the Commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this State. Such reports and recommendations shall not be considered public documents.

(4) It shall be the duty of the Board of Directors, upon majority vote, to notify the Commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

(5) The Board of Directors may, upon majority vote, request that the Commissioner order an examination of any member insurer which the Board in good faith believes may be an impaired or insolvent insurer. Within 30 days of the receipt of such request, the Commissioner shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the Commissioner designates. The cost of such examination shall be paid by the Association and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the Board of Directors prior to its release to the public, but this shall not preclude the Commissioner from complying with subdivision (1) of this section. The Commissioner shall notify the Board of Directors when the examination is completed. The request for an examination shall be kept on file by the Commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

(6) The Board of Directors may, upon majority vote, make recommendations to the Commissioner for the detection and prevention of insurer insolvencies.

(7) The Board of Directors shall, at the conclusion of any insurer insolvency in which the Association was obligated to pay covered claims, prepare a report to the Commissioner containing such information as it may have in its possession bearing on the history and causes of such insolvency. The Board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes for insolvency of a particular insurer, and may adopt by reference any report prepared by such other associations.

63 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4413. Credits for assessments paid

(a) A member insurer may offset against its premium tax liability to this State an assessment described in § 4409(h) of this title to the extent of 20 percent of the amount of such assessment for each of the 5 calendar years following the year in which such assessment was paid. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business.

(b) Any sums acquired by refund, pursuant to § 4409(f) of this title, from the Association which have theretofore been written off by contributing insurers and offset against (premium, franchise or income) taxes as provided in subsection (a) above, and are not then needed for purposes of this chapter, shall be paid by the Association to the Commissioner and deposited by the Commissioner with the State Treasurer for credit to the General Fund of this State.

63 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4414. Liability for unpaid assessments; Association records; Association as creditor; liquidation proceeding

(a) Nothing in this chapter shall be construed to reduce the liability for unpaid assessments of the insureds on an impaired or insolvent insurer operating under a plan with assessment liability.

(b) Records shall be kept of all meetings of the Board of Directors to discuss the activities of the Association in carrying out its powers and duties under § 4408 of this title. The records of the Association with respect to an impaired or insolvent insurer shall not be disclosed prior to the liquidation, rehabilitation or conservation proceeding involving the impaired or insolvent insurer, except upon the termination of the impairment or insolvency of the insurer or upon the order of a court of competent jurisdiction. Nothing in this subsection shall limit the duty of the Association to render a report of its activities under § 4415 of this title.

(c) For the purpose of carrying out its obligations under this chapter, the Association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the Association is entitled as subrogee pursuant to § 4408(k) of this title. Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this chapter. Assets attributable to covered policies, as used in this subsection, is that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(d) As a creditor of the impaired or insolvent insurer as established in subsection (c) of this section and consistent with § 5911 of this title, the Association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this chapter. If the liquidator has not, within 120 days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, then the Association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

(e)(1) Prior to the termination of any liquidation, rehabilitation or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the Association, the shareholders and policy owners of the insolvent insurer, and any other party with a bond fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the Association for funds expended in carrying out its powers and duties under § 4408 of this title with respect to such insurer have been fully recovered by the Association.

(f)(1) If an order for liquidation or rehabilitation of an insurer domiciled in this State has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock made at any time during the 5 years preceding the petition for liquidation or rehabilitation subject to the limitations of paragraphs (f)(2)-(4) of this section.

(2) No such dividend shall be recoverable if the insurer shows that, when paid, the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions that person received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions that person would have received if they had been paid immediately. If 2 persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under paragraph (f)(3) of this section is insolvent, all its affiliates that controlled it at the time the dividend was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

63 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 327, § 7; 77 Del. Laws, c. 215, § 12.;



§ 4415. Annual reports by Board

The Association shall be subject to examination and regulation by the Commissioner. The Board of Directors shall submit to the Commissioner, not later than May 1 of each year, a financial report for the preceding calendar year in a form approved by the Commissioner and a report of its activities during the preceding calendar year.

63 Del. Laws, c. 442, § 1.;



§ 4416. Tax status of Association

The Association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real property.

63 Del. Laws, c. 442, § 1.;



§ 4417. Immunity

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the Association or its agents or employees, members of the Board of Directors or the Commissioner or the Commissioner's representatives, for any action taken by them in the performance of their powers and duties under this chapter. Such immunity shall extend to the participation in any organization of 1 or more other state associations of similar purposes and to any such organization and its agents or employees.

63 Del. Laws, c. 442, § 1; 68 Del. Laws, c. 55, § 6; 70 Del. Laws, c. 186, § 1.;



§ 4418. Stay of proceedings; reopening default judgments

All proceedings in which the insolvent insurer is a party in any court in this State shall be stayed 180 days from the date an order of liquidation, rehabilitation or conservation is final to permit proper legal action by the Association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict or finding based on default the Association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.

63 Del. Laws, c. 442, § 1; 77 Del. Laws, c. 215, § 13.;



§ 4419. Advertising

No person, including an insurer, agent or affiliate of an insurer shall make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement which uses the existence of the Insurance Guaranty Association of this State for the purpose of sales, solicitation or inducement to purchase any form of insurance covered by this chapter. Provided, however, that this section shall not apply to the Delaware Life and Health Insurance Guaranty Association or any other entity which does not sell or solicit insurance.

63 Del. Laws, c. 442, § 1.;



§ 4420. Access to assets of insurer in liquidation; application for court approval of plan to disburse assets

Repealed by 68 Del. Laws, c. 55, § 7, eff. June 25, 1991.;






CHAPTER 46. LIFE-CARE REGISTRATION ACT

§ 4601. Definitions

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

(1) "Continuing care." The furnishing to an individual, other than an individual related by consanguinity or affinity to the person furnishing such care, of housekeeping services, board and lodging or lodging services, together with furnishing or promising to furnish nursing services, medical services or other health-related services, regardless of whether or not the lodging and services are provided at the same location and pursuant to an agreement effective for the life of the individual or for a period in excess of 1 year, including mutually terminable contracts and in consideration of the payment of an entrance fee with or without other periodic charges. The payment of, or agreement to pay, condominium or cooperative assessments for common expenses of the condominium or cooperative with respect to a condominium or cooperative housing unit which is part of or associated with a continuing care facility shall be considered as the furnishing of lodging services.

(2) "Deposit." A portion of the entrance fee or any other charges of the provider, except the application fee, received by the provider to reserve a living unit, or reserve a priority position on the facility's waiting list.

(3) "Entrance fee." An initial or deferred transfer to a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance of a specified individual as a resident in a facility. A fee which is less than the sum of the regular periodic charges for 1 year of residency will not be considered to be an entrance fee for the purposes of this chapter. If a resident is required to own a condominium or cooperative unit in order to obtain continuing care at a continuing care facility, the price paid for such unit shall be considered as an entry fee and the purchased unit shall be considered as a living unit for the purposes of this chapter.

(4) "Facility." The place or places in which a person undertakes to provide continuing care to an individual.

(5) "Living unit." A room, apartment, cottage, house, condominium, cooperative or other area within a facility set aside for the exclusive use or control of 1 or more identified individuals.

(6) "Manager." An entity operating a facility on behalf of the provider. This does not include personal financial statements of any employee of the manager.

(7) "Omission of a material fact." The failure to state a material fact required to be stated in any disclosure statement or registration in order to make the statements made therein not misleading in light of the circumstances under which they were made.

(8) "Provider." A person undertaking to provide continuing care in a facility.

(9) "Resident." An individual entitled to receive continuing care in a facility.

(10) "Secretary." The Secretary of State of Delaware.

(11) "Solicit." All actions of a provider or manager in seeking to have individuals residing in this State pay an application fee and enter into a continuing care agreement by any means such as, but not limited to, personal, telephone or mail communication or any other communication directed to and received by any individual in this State and any advertisements in any media distributed or communicated by any means to individuals in this State.

67 Del. Laws, c. 357, § 1.;



§ 4602. Registration

No provider shall engage in the business of providing continuing care in this State until it shall have:

(1) Filed a registration statement on a form to be prescribed by the Secretary;

(2) Filed with the Secretary the disclosure statement provided for in § 4603 of this title; and

(3) Paid a registration fee of $50 to the Secretary;

provided, however, a nonprofit continuing care facility as defined in this chapter whose facilities will not accommodate more than 100 residents shall be exempt from the provisions of this chapter, providing the facility annually submits to the Secretary of State a certified audit evidencing qualifications for this exemption.

67 Del. Laws, c. 357, § 1.;



§ 4603. Disclosure statement

(a) Prior to the execution of a contract to provide continuing care or prior to the transfer of any money or other property (other than an application fee not to exceed $1,500) to a provider by or on behalf of a prospective resident, whichever shall first occur, the provider shall advise in writing the person with whom the contract is to be entered into that a copy of the current disclosure statement verified by the provider's chief financial officer is available for examination by the said person and that the person may also have a copy of the current disclosure statement if requested. If said person requests a copy, it shall be provided to the person at least 2 days prior to the execution of the contract or the transfer of money to a provider whichever shall first occur. In the disclosure statement for each facility, a multiple facility provider does not have to disclose information about its other facilities unless the operation of the facilities is financially connected. The disclosure statement shall contain all of the following information unless such information is in the contract, a copy of which must be attached to the statement:

(1) The name and business address of the provider and a statement of whether the provider is a partnership, corporation or other type of legal entity.

(2) The names and business addresses of the officers, directors, trustees, managing or general partners, and any person having a 10% or greater equity or beneficial interest in or of the provider and a description of such person's interest in or occupation with the provider.

(3) With respect to:

a. The provider;

b. Any person named in response to paragraph (2); and

c. The proposed manager, if the facility will be managed on a day-to-day basis by a person other than an individual directly employed by the provider:

1. A description of the business experience of such person, if any, in the operation or management of similar facilities.

2. The name and address of any professional service, firm, association, trust, partnership or corporation in which such person has, or which has in such person, a 10% or greater interest and which it is presently intended will or may provide goods, leases or services to the facility of a value of $500 or more, within any year, including:

(I) A description of the goods, leases or services and the probable or anticipated cost thereof to the facility or provider;

(II) The process by which the contract was awarded; and

(III) Any additional offers that were received.

3. A description of any matter in which such a person:

(I) Has been convicted of a felony or pleaded nolo contendere to a felony charge or been held liable or enjoined in a civil action by final judgment if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property; or

(II) Is subject to a currently effective injunctive or restrictive order of a court of record, or within the past 5 years had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, arising out of or relating to business activity or health care, including, without limitation, actions affecting a license to operate a foster care facility, nursing home, retirement home, home for the aged or facility registered under this chapter or a similar act in another state.

(4) A statement as to:

a. Whether the provider or manager is or ever has been affiliated with a religious, charitable or other nonprofit organization;

b. The nature of the affiliation, if any;

c. The extent to which the affiliate will be responsible for the financial and contractual obligations of the provider; and

d. The provision of the federal Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of income tax.

(5) The location and description of the physical property or properties of the facility, existing or proposed, and, to the extent proposed, the estimated completion date or dates, whether or not construction has begun and the contingencies subject to which construction may be deferred.

(6) Each of the services provided or proposed to be provided under contracts for continuing care at the facility, including the extent to which medical and/or nursing care is furnished. The disclosure statement shall clearly state which services are included in the basic contracts for continuing care and which services are made available at or by the facility at extra charge.

(7) A description of all fees required of residents, including the entrance fee and periodic charges, if any. The description shall include the manner by which the provider may adjust periodic charges or other recurring fees and the limitations on such adjustments, if any. If the facility is already in operation or if the provider or manager operates 1 or more facilities within this State, there shall be included tables showing the frequency and average dollar amount of each increase in periodic rates at each such facility for the previous 5 years or such shorter period as the facility may have been operated by the provider or manager.

(8) The provisions that have been made or will be made, if any, to provide reserve funding or security to enable the provider to fully perform its obligations under contracts to provide continuing care at the facility, including the establishment of escrow accounts, trusts or reserve funds, together with the manner in which such funds will be invested and the names and experience of persons who will make the investment decisions.

(9) Financial statements of the provider and manager for each facility in Delaware certified as complete and accurate by the Treasurer or other officer of the provider and manager, and prepared in accordance with generally accepted accounting principles, including:

a. A balance sheet as of the end of the 2 most recent fiscal years. The balance sheet shall include the amount and purpose of all reserve accounts, how the reserves are invested and the interest or other income earned thereon.

b. Income and expense statements for each facility in Delaware for the 2 most recent fiscal years or such shorter period of time the facility shall have been in existence. The income and expense statement shall show the total receipts from and expenditures for each service (residential, dining, health care, etc.) provided to residents.

c. The plans of the provider of an existing facility for the year following the date of the disclosure statement projecting the items in paragraphs (6) through (9) of this subsection inclusive, or any other anticipated financial items.

d. Annual reports or financial statements as set forth in subparagraph a. or b. of this paragraph of all persons or entities having more than a 10 percent interest in the provider or manager. This paragraph shall apply only to initial application for new or existing facilities.

(10) If operation of the facility has not yet commenced, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility for the 3 years after the date of opening, including:

a. An estimate of the cost of purchasing or constructing and equipping the facility including such related costs as financing expense, legal expense, land costs, occupancy development costs and all other similar costs which the provider expects to incur or become obligated for prior to the commencement of operations.

b. A description of any mortgage loan or other long-term financing intended to be used for the financing of the facility, including the anticipated terms and costs of such financing.

c. An estimate of the total entrance fees to be received from or on behalf of residents at or prior to commencement of operation of the facility.

d. An estimate of the funds, if any, which are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under contracts for the provision of continuing care.

e. A projection of estimated income from fees and charges other than entrance fees, showing individual rates presently anticipated to be charged and including a description of the assumptions used for calculating the estimated occupancy rate of the facility and the effect on the income of the facility of government subsidies for health care services, if any, to be provided pursuant to the contracts for continuing care.

f. A projection of estimated operating expenses of the facility, including a description of the assumptions used in calculating the expenses and separate allowances, if any, for the replacement of equipment and furnishings and anticipated major structural repairs or additions.

g. Identification of any assets pledged as collateral for any purpose.

h. An estimate of annual payments of principal and interest required by any mortgage loan or other long-term financing.

(11) The cover page of the disclosure statement shall state, in a prominent location and type face, the date of the disclosure statement and that registration with the Secretary does not constitute approval, recommendation or endorsement of the facility by the Secretary, nor is it evidence of, nor does it attest to, the accuracy or completeness of the information set out in the disclosure statement.

(12) A copy of the standard form or forms of contract for continuing care used by the provider shall be attached as an exhibit to each disclosure statement. If not part of the contract, any contract changes since the last filing of a disclosure statement, any rules and regulations regarding the administration of the facility, conduct of the residents, or rights of the residents shall also be filed.

(13) Any initial or annual disclosure statement shall be made available to any member of the public upon request upon payment of reasonable copying charges.

(b) The provider shall file with the Secretary, annually within 4 months following the end of the provider's fiscal year, an annual verified disclosure statement which shall contain the information required by this chapter for the initial disclosure statement. The annual disclosure statement shall also be accompanied by a narrative describing any material differences between:

(1) The pro forma income statements filed pursuant to this chapter either as part of the application for registration or as part of the most recent annual disclosure statement; and

(2) The actual results of operations during the fiscal year.

(c) Each provider shall have 5 copies of the current disclosure statement readily available during normal business hours for examination by all residents at a convenient location in each continuing care facility operated by or for the provider in Delaware. The residents shall be given a reasonable opportunity to examine the disclosure statement and copies of all or any part thereof shall be made by the facility for the resident when requested. Except for the copy of the disclosure statements referred to in subsection (a) of this section, the reasonable copying cost may be charged for such copies.

(d) In addition to filing the annual disclosure statement, the provider may amend its currently filed disclosure statement at any other time if, in the opinion of the provider, an amendment is necessary to prevent the disclosure statement and annual disclosure statement from containing any material misstatement of fact or omission to state a material fact required to be stated therein. Any such amendment or amended disclosure statement must be filed with the Secretary before it is delivered to any resident or prospective resident and is subject to all the requirements, including those as to content and delivery, of this chapter.

67 Del. Laws, c. 357, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4604. False information

(a) No provider shall make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television statement, or in any other way, an advertisement, announcement or statement of any sort containing any assertion, representation or statement which is untrue, deceptive or misleading.

(b) No provider shall file with the Secretary or make, publish, disseminate, circulate or deliver to any person or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or delivered to any person or placed before the public, any financial statement which does not accurately state its true financial condition.

67 Del. Laws, c. 357, § 1.;



§ 4605. Civil liability

(a) Any person who, as a provider or manager, or on behalf of the provider or manager has not filed the registration statement and disclosure statement with the Secretary and paid the fee required by § 4602 of this title:

(1) Enters into a contract for continuing care at a facility;

(2) Enters into a contract for continuing care at a facility without having first delivered a disclosure statement meeting the requirements of this chapter to the person contracting for such continuing care; or

(3) Enters into a contract for continuing care at a facility with a person who has relied on a disclosure statement which omits a material fact required to be stated therein or necessary in order to make the statements made therein, in light of the circumstances under which they are made, not misleading;

shall be liable to the person contracting for such continuing care for damages and repayment of all fees including entrance fees paid to the provider, facility or person violating this chapter, together with interest thereon at the legal rate for judgments, court costs and reasonable attorney fees less the reasonable value of care and lodging provided to the resident not previously paid for by the resident by or on whose behalf the contract for continuing care was entered into prior to discovery of the violation, misstatement or omission or the time the violation, misstatement or omission should reasonably have been discovered.

(b) Any provider who fails after a written request therefor to deliver a copy of the disclosure statement to any person who is party to a resident agreement with the provider, shall be liable to such resident for all costs, including counsel fees, incurred by such resident in requiring the provider to provide the resident with a copy of its disclosure statement.

(c) Liability under this section shall exist regardless of whether or not the provider or person liable had actual knowledge of the misstatement or omission.

(d) A person may not file or maintain an action under this section unless and until the person makes written demand on the provider for the refund provided under this subsection, the demand describes the act or omission complained of, and the demand is refused by the provider or not answered by the provider in writing within 10 days of the date the provider received the demand.

(e) An action shall not be maintained to enforce a liability created under this chapter unless brought before the expiration of 6 years after the execution of the contract for continuing care which gave rise to the violation.

(f) A nonprofit continuing care facility within the definition of continuing care in this chapter, which maintains a resident population of which 1/3 or more residents are unable to pay the full costs of care each month; and which guarantees lifetime care regardless of ability to pay in its resident's agreement prior to accepting a resident, and whose resident's agreement specifically states the reason a person may be transferred or removed to another facility or expelled for cause, and which facility is subject to other state and federal regulations affecting the nature and character of services provided, shall be exempted from the provisions of this chapter, providing the facility annually submits to the Secretary of State a certified audit evidencing qualifications for this exemption.

67 Del. Laws, c. 357, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 47. FINANCING OF INSURERS

§ 4701. Scope of chapter

This chapter applies as to domestic and foreign insurers of all types, and as to persons providing finances to such insurers.

18 Del. C. 1953, § 4701; 56 Del. Laws, c. 380, § 1.;



§ 4702. Solicitation permit required; penalty

(a) No person forming or proposing to form an insurer, or insurance holding corporation or corporation to be attorney-in-fact for a reciprocal insurer or proposing to secure funds for the formation or financing of an insurer, or production of insurance business therefor, or an insurance holding corporation or attorney-in-fact corporation of a reciprocal insurer or for the formation of a syndicate, association, firm, partnership or organization for any such purposes, whether domestic or foreign, shall in this State advertise or offer for sale any securities or solicit or receive any funds, subscriptions, applications or membership except as authorized by a currently effective permit (hereinafter sometimes referred to as a "solicitation permit") issued by the Commissioner.

(b) Any person violating this section shall upon conviction thereof be subject to a fine of not more than $10,000 or imprisonment for not more than 10 years, or both.

18 Del. C. 1953, § 4702; 56 Del. Laws, c. 380, § 1.;



§ 4703. Insurance holding corporation defined

Within the intent of this chapter an insurance holding corporation is one owning or proposing to own a controlling stock interest in a stock insurer. Shares owned directly or indirectly by the corporation or by its subsidiary or affiliate corporation, firm or organization or by its officers, directors or principal stockholders shall be deemed to be owned by the corporation for the purposes of this provision.

18 Del. C. 1953, § 4703; 56 Del. Laws, c. 380, § 1.;



§ 4704. Exemptions

Section 4702 of this title shall not apply to:

(1) Sales of securities not involving a public offering, that is, sales on which no commission is payable resulting from offers privately made to not over 20 persons (other than banks, savings associations, investment companies registered as such under the Investment Companies Act of 1940 [15 U.S.C. § 80a-1], registered securities dealers, investment houses and other financial institutions) within a 12-month period and where all persons (including such banks, associations, companies, dealers, houses and institutions) so acquiring such securities do so for investment purposes only and not with a view to further distribution.

(2) Sales of securities by an insurance holding corporation for purposes which do not include that of financing, directly or indirectly, an insurer.

(3) Stock of the insurer or insurance holding corporation to be offered and sold without payment of commission thereon exclusively to directors, employees and agents of the insurer or corporation or any of them under stock options granted pursuant to a written lawful plan therefor adopted by the board of directors and approved by a majority of the stock of the issuer corporation having voting rights, and which plan has been filed with the Commissioner.

(4) Securities issued or proposed to be issued pursuant to any merger, consolidation, bulk reinsurance, conversion, mutualization or corporate affiliation approved by the Commissioner pursuant to Chapter 49 of this title.

(5) Securities issued in exchange for outstanding securities of the issuer or partly in exchange for such outstanding securities and partly for cash in connection with a recapitalization of the issuer or the exercise of conversion or exchange rights under such outstanding securities.

(6) Fractional share interests in stock of the issuer offered and sold for the purpose of rounding out to whole shares in connection with any stock dividend or other distribution of shares to existing security holders of the issuer.

(7) Sales of securities of a corporation established under Chapter 7 or regulated under Chapter 9 of Title 5 which maintains an insurance department or division.

18 Del. C. 1953, § 4704; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, § 30; 70 Del. Laws, c. 186, § 1.;



§ 4705. Application for permit

(a) Written application for any permit required under § 4702 of this title shall be filed with the Commissioner. The application shall show or be accompanied by:

(1) The name, type and purpose of the insurer, corporation, syndicate, association, firm or organization formed or proposed to be formed or financed;

(2) The name, residential address, business background and qualifications of each person associated or to be associated in the enterprise or in the formation of the proposed insurer, corporation, syndicate, association, firm or organization or in the proposed financing;

(3) Full disclosure of the terms of all pertinent understandings and agreements existing or proposed among persons so associated or to be associated, and a copy of each such agreement relating to the proposed financing or insurer, corporation, syndicate, association, firm or organization or the formation thereof;

(4) The plan according to which solicitations are to be made;

(5) A copy of any security, receipt or certificate proposed to be issued and a copy of any proposed application or subscription agreement;

(6) A copy of any prospectus, offering circular, advertising or sales literature or material proposed to be used;

(7) A copy of the proposed form of any escrow agreement required;

(8) Irrevocable appointment of the Commissioner as process agent to receive service of process issued in this State and arising out of any transaction under the permit, if issued. The Commissioner shall prescribe and furnish the form of such appointment;

(9) A copy of the certificate of incorporation or charter of the insurer or proposed insurer or of any other corporation proposing to offer its securities, certified by the public official having custody of the original thereof, and a copy of any syndicate, association, firm, organization or other similar agreement by whatever name called if funds for any of the purposes referred to in § 4702 of this title are to be secured through the sale of any security, interest or right in or relative to such syndicate, association, firm or organization, and, if the insurer is or is to be a reciprocal insurer, a copy of the power of attorney and of other agreements existing or proposed affecting subscribers, investors, the attorney-in-fact or the insurer; and

(10) Such additional pertinent information as the Commissioner may reasonably require.

(b) The application shall be accompanied by deposit of the fees required under § 701 (fee schedule) of this title for the filing of the application and for issuance of the permit, if granted.

(c) In lieu of a special filing thereof of information called for in subsection (a), the Commissioner may, in his/her discretion, accept a copy of any pertinent filing made with the Securities and Exchange Commission relative to the same offering.

18 Del. C. 1953, § 4705; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4706. Application for permit to solicit qualifying mutual applications

Written application for any permit required under § 4702 of this title, in connection with the formation of a domestic mutual insurer by the securing of qualifying applications for insurance as provided in § 4905 of this title, shall be filed with the Commissioner. The application shall contain such information and be accompanied by such of the documents and the fees as required under § 4705 of this title as may be applicable and shall be accompanied by:

(1) A copy of the policy for which applications are proposed to be solicited;

(2) A copy of the proposed insurance application form, consistent with the requirements of § 4907 (qualifying application for insurance) of this title;

(3) A schedule of the premiums or premium rates proposed to be charged in connection with such insurance applications; and

(4) A copy of the bylaws of the proposed insurer.

18 Del. C. 1953, § 4706; 56 Del. Laws, c. 380, § 1.;



§ 4707. Investigation

(a) Upon completion of the application for a permit under §§ 4705 and 4706 of this title, the Commissioner shall promptly cause an investigation to be made of:

(1) The identity, character, reputation, financial standing and motives of the persons proposing to organize or promote and manage the proposed insurer or organization;

(2) The character, financial responsibility, insurance management experience and business qualifications of the officers, directors and managers of the insurer or proposed insurer or organization; and

(3) Such other aspects of the proposed insurer or financing as the Commissioner deems advisable.

(b) The Commissioner may waive such an investigation of an insurer already duly authorized to transact insurance in this State.

18 Del. C. 1953, § 4707; 56 Del. Laws, c. 380, § 1.;



§ 4708. Grant, denial of permit

(a) The Commissioner shall expeditiously examine an application for a solicitation permit as soon as it is completed and complete the investigation as called for. Subject to subsection (b) below, if the Commissioner finds on such examination and investigation that:

(1) The application is complete; and

(2) The documents therewith filed are proper in form; and

(3) That the proposed finances are reasonable and adequate in amount for the purposes intended, the Commissioner shall give notice to the applicant that he or she will issue the permit upon the filing of any bond required by § 4713 of this title or deposit required by § 4906 of this title and the filing of an executed copy of any escrow agreement required in connection therewith.

(b) If the Commissioner does not so find or finds that:

(1) The proposed sale of securities would be or tend to be unfair or inequitable as to present or proposed security holders or investors; or

(2) Any of the individuals associated or to be associated in the insurer, corporation, syndicate, association, firm, organization or financing are not of good reputation as to business affairs; or

(3) The insurer or proposed insurer would not be able to qualify for a certificate of authority in this State by virtue of the provisions of § 508(b) of this title,

the Commissioner shall give notice to the applicant that a permit will not be granted, stating the particulars of the grounds therefor, and refund to the applicant all sums deposited in connection with the application except the fee for filing the application for a permit.

18 Del. C. 1953, § 4708; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4709. Terms of permit; compliance

(a) Upon filing any bond required by § 4713 or deposit required by § 4906 of this title or upon decision to grant the permit if such a bond is not so required and upon filing an executed copy of any required escrow agreement, the Commissioner shall issue a permit to the applicant.

(b) Every such permit shall contain provisions, as applicable, as follows:

(1) It shall state the securities which are to be offered, the number, par value, if any, and selling price, or identify the insurance contract or contracts for which applications and advance premiums are to be solicited in the case of formation of a new domestic mutual insurer;

(2) It shall require that all purchases and premiums shall be payable only in lawful money of the United States of America, except where stock or other securities are to be issued in exchange for securities or rights thereto under a plan of recapitalization or refinancing of an insurer or other corporation approved by the Commissioner;

(3) It shall require that any securities proposed to be offered or sold under the permit shall be so offered and sold at the same price to all parties, subject, at the option of the issuer in the case of subscriptions to be paid in installments, to a reasonable additional charge to cover expenses and loss of interest earnings attributable to such installment subscriptions;

(4) It shall limit the portion of funds received on account of sale of securities under the permit which may be used for organization, securities sales and promotion expenses to such amount as the Commissioner deems reasonably adequate under the proposed plan of solicitation but in no event to exceed 15% of such funds as and when the funds are actually received;

(5) If the Commissioner believes the same to be desirable for the protection of the public or for any other reasonable purpose the permit may:

a. Require the founders, promoters, incorporators or other persons directly involved in the proposed offering to subscribe and pay for, immediately and in cash, a reasonable proportion of the same securities as proposed to be offered in this State, at a price not less than that at which any such securities are to be offered to other subscribers or purchasers;

b. Prohibit, limit or control the granting of options to such founders, promoters, incorporators or other persons to buy the securities;

c. Prohibit, by any founder, promoter, incorporator or other person associated or to be associated in solicitations under the permit, the resale or transfer for a period terminating 1 year after expiration, or other termination of the permit, of such person's interest in any security, right or interest of the kind proposed to be offered under the permit or any other security, interest or right which such person may have in or as to the same issuing entity or the granting of any option or lien as to any such security, right or interest. The Commissioner may, require that any security, right or interest of which the resale or transfer is herein prohibited, shall be deposited and held in escrow for the prescribed period. This provision shall not prohibit the sale or transfer of any such security, right or interest by the estate or personal representative of a deceased founder, promoter or incorporator or deceased person associated in solicitations under the permit;

d. Contain other reasonable provisions for the protection of existing or proposed investors in this State;

(6) If the permit is issued in connection with the solicitation of qualifying applications for a proposed domestic mutual insurer, it shall limit the portion of funds received therefor which may be used for organization and sales expense to a reasonable commission related to the kind of insurance policy involved and costs incurred by mutual insurers in Delaware in the production of similar business and provide that no such commissions shall be paid or be deemed earned until the insurer has received its certificate of authority and the policies so applied for have been actually issued, delivered to and accepted by the respective insureds;

(7) The permit shall expire after a period stated therein, which period shall be not more than 2 years after its date of issue, unless earlier terminated by the Commissioner, but subject to an extension of time for such additional reasonable period, not to exceed 1 year, as the Commissioner may grant for good cause shown;

(8) The permit shall contain such other reasonable conditions relative to accounting, reports, deposits or other matters consistent with this chapter as the Commissioner deems advisable for the reasonable protection of existing or prospective investors.

(c) The holder of the permit and its directors, officers, employees, agents, founders, promoters, incorporators and representatives shall comply with the terms of the permit.

18 Del. C. 1953, § 4709; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4710. Permit as inducement

The granting of a solicitation permit is permissive only and shall not constitute an endorsement by the Commissioner of any person or thing related to any such insurer, corporation, syndicate, association, firm, organization or financing nor constitute evidence of the completeness or accuracy of information presented in any prospectus or other sales literature, and the existence of the permit shall not be advertised or used as an inducement in any solicitation. The Commissioner shall place the substance of this section in conspicuous type at the top of each such permit issued.

18 Del. C. 1953, § 4710; 56 Del. Laws, c. 380, § 1.;



§ 4711. Prospectus required; other literature

(a) An offering of securities under a solicitation permit shall be made only by a written prospectus delivered to the prospective investor.

(b) The prospectus shall make a disclosure of all facts relative to the issuer and the offered security which are reasonably material to the offered investment and shall not omit a material fact necessary to make the statements clear, in the light of the circumstances under which they are made. The Commissioner may make reasonable rules and regulations concerning the form and contents of prospectuses not inconsistent with the provisions of this chapter.

(c) The Commissioner may accept, as a compliance with this section, a prospectus or offering circular covering securities to be offered in this State under an existing registration thereof with the Securities and Exchange Commission or under an existing exemption from such registration pursuant to "Regulation A" of the general rules and regulations of the Securities and Exchange Commission under the Securities Act of 1933, as amended [15 U.S.C. § 77a et seq.].

(d) As to securities covered by a solicitation permit, no sales literature or other visual sales material, other than the prospectus or offering circular, shall be used in solicitations unless a copy of the same has been filed with the Commissioner in advance of such use and not disapproved by the Commissioner in writing, mailed or delivered to the filing party within 10 days after the date of such filing. The Commissioner shall disapprove any such literature or material found to be untrue or misleading. This provision shall not be deemed to modify or affect any applicable requirement or prohibition under or pursuant to the Securities Act of 1933, as amended.

18 Del. C. 1953, § 4711; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4712. Modification or revocation of permit

The Commissioner may, for cause, modify a solicitation permit theretofore issued, or may, after a hearing thereon, revoke the permit for violation of law or of the terms of the permit or any proper order of the Commissioner or for material misrepresentation in the offering or sale of securities or policies under the permit.

18 Del. C. 1953, § 4712; 56 Del. Laws, c. 380, § 1.;



§ 4713. Bond for permit

(a) The Commissioner shall not issue a solicitation permit until the applicant therefor has filed with the Commissioner a corporate surety bond in the penalty of $10,000, aggregate amount, in favor of the State and for the use and benefit of the State and of proposed Delaware investors in and creditors of the permittee.

(b) The bond shall be conditioned upon the payment of costs incurred by the State in event of any proceeding for liquidation or dissolution of the proposed organization before completion of organization or if a certificate of authority to be an insurer is not granted; and upon a full accounting for funds received until the proposed insurer has been granted its certificate of authority or until the corporation, syndicate, association, firm or organization or financing has been completed within the terms of the permit.

(c) In lieu of filing such bond the applicant may deposit with the State Treasurer, through the Commissioner, $10,000 in cash or a certificate of deposit issued by a bank located in Delaware or an equivalent amount in United States government bonds at market value to be held in trust under the same conditions as required of the bond. The amount so deposited may be credited toward payment of subscription to securities by founders, promoters and incorporators if required under § 4709(b)(5)a. of this title.

(d) The Commissioner may waive the requirement for a bond or deposit in lieu thereof if the securities are to be issued in connection with subsequent financing as provided in § 4717 of this title.

(e) The Commissioner shall release and discharge any such bond or deposit or remaining portion thereof held under this section upon written request of the person entitled thereto and upon proof to the Commissioner's satisfaction that all liabilities and obligations with respect to which the bond or deposit was filed or made have been fully settled or terminated or otherwise adequately provided for.

(f) This section does not apply as to solicitation of initial qualifying applications for insurance in a domestic mutual insurer pursuant to § 4906 of this title, except as provided in such § 4906.

18 Del. C. 1953, § 4713; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4714. Escrow of funds

(a) The holder of the solicitation permit shall promptly deposit all funds received from an offering of securities in this State pursuant to the permit, other than advance premiums for insurance which are subject to § 4907 of this title, in escrow in a bank or trust company located in this State and under an agreement consistent with this chapter approved by the Commissioner.

(b) No part of such funds shall be withdrawn from such deposit except:

(1) For payment of organization, sales and promotion expenses as earned and as authorized by the permit, and funds for such purposes may be withheld from the deposit; or

(2) For the purpose of making any deposit with the Commissioner required for issuance of a certificate of authority to an insurer or, if the organization is not or is not to be, an insurer, upon completion of payments on securities subscriptions made under the permit and deposit or appropriation of such funds to the purposes specified in the permit; or

(3) For the making of refunds as provided in § 4716 of this title.

(c) Funds while so held in escrow may be invested in certificates of deposit or savings accounts. Interest accruing thereon shall become part of the funds released as provided in subsection (b)(2) above, or shall be applied toward the costs of making refunds under subsection (b)(3) above, or to supplement the bond or deposit in lieu thereof in the event the same is called on pursuant to § 4713 of this title.

(d) When the Commissioner has issued a certificate of authority to a proposed insurer, any such funds remaining in escrow for its account shall be released to the insurer.

(e) The Commissioner may waive compliance with this section as to funds to be received under a subsequent financing permit under § 4717 of this title or in other circumstances where the Commissioner deems such an escrow to be reasonably unnecessary for the protection of investors or of the public.

18 Del. C. 1953, § 4714; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4715. Subscriptions

All subscriptions to securities under a solicitation permit shall be binding upon and enforceable against the parties thereto in accordance with the terms of the subscription contract and subject to the provisions of this chapter. No such contract shall be made conditional except upon such reasonable conditions consistent with applicable statutes as may uniformly be set forth in all such contracts with the Commissioner's approval as not being inappropriate or inequitable.

18 Del. C. 1953, § 4715; 56 Del. Laws, c. 380, § 1.;



§ 4716. Failure to complete or qualify

(a) The Commissioner shall withdraw all funds held in escrow under § 4714 of this title and refund to securities subscribers or purchasers all sums paid therein under the solicitation permit, less that part allowed and used for organization, sales and promotion expenses, if:

(1) The permit holder has failed to complete its organization or financing within the terms of the permit or if it has failed to secure its certificate of authority to be an insurer, all before expiration of the permit; or

(2) The permit is revoked.

(b) As to funds paid in on subscriptions by founders, promoters and incorporators and held on deposit in lieu of bond under § 4713(c) of this title, only such portion of such funds shall be refundable under this section as may remain after discharge of all liabilities against the deposit under § 4713 of this title and after the charging of such funds with a proportionate share of organization, sales and promotion expenses.

18 Del. C. 1953, § 4716; 56 Del. Laws, c. 380, § 1.;



§ 4717. Subsequent financing; penalty

(a) No person referred to in § 4702 (solicitation permit required; penalty) of this title, after receiving a certificate of authority, if an insurer in this or any other State or after completing its original organization and financing, if other than an insurer, shall in this State solicit or receive funds in exchange for its securities until it has applied to the Commissioner for and has been granted a solicitation permit. This provision is subject to the same exemptions as are provided by § 4704 of this title.

(b) The Commissioner shall expeditiously issue such a permit unless the Commissioner finds:

(1) That the funds proposed to be secured are inadequate or excessive in amount for the purposes intended; or

(2) That the proposed securities or the manner of their distribution would be unfair or inequitable to existing or proposed security holders or policyholders of the issuer.

(c) Any such permit granted by the Commissioner shall be for such duration and shall contain such terms and be issued upon such conditions as the Commissioner may reasonably specify or require for the protection of existing or proposed investors. In the Commissioner's discretion, such terms and conditions may be substantially the same as or materially different from requirements made under this chapter as to solicitation permits for initial financing.

(d) Violation of subsection (a) of this section shall be subject to the same penalties as prescribed by § 4702(b) (solicitation permit required; penalty) of this title.

18 Del. C. 1953, § 4717; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 48. INSURANCE PREMIUM FINANCING

§ 4801. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to an insurance premium financing company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance contract together with a service charge as authorized and limited by this chapter.

(2) "Insurance premium finance company" means a person engaged in the business of entering into premium finance agreements or otherwise financing the payment of insurance premiums.

(3) "Licensee" means a premium finance company holding a license issued by the Commissioner under this chapter.

(4) "Commissioner" means the Insurance Commissioner.

60 Del. Laws, c. 406, § 1.;



§ 4802. License required of insurance premium finance companies

(a) No person shall engage in the business of financing insurance premiums in this State without first having obtained a license as a premium finance company from the Commissioner, unless such person is exempted from obtaining such a license pursuant to § 4810 of this title. The fee for such a license shall be the sum of $300 per year which license shall be valid until the 1st day of January at which time it may be renewed for a full year and every year thereafter provided that the licensee shall have paid the said annual license fee of $300 and shall otherwise qualify for a license hereunder. All fees for licenses hereunder shall be paid to the Commissioner.

(b) All licensees or persons applying for licenses shall file sworn answers to such questions as the Commissioner may deem appropriate. The Commissioner shall have authority at any time to require the applicant to fully disclose the identity of all stockholders, partners, officers and employees and the Commissioner may refuse to issue or renew a license in the name of any firm, partnership or corporation so long as the Commissioner remains satisfied that any officer, employee, stockholder or partner thereof who may materially influence the applicant's conduct fails to meet the standards of this chapter.

60 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4803. Action by Commissioner on application

(a) Upon the filing of an application and the payment of the license fee the Commissioner shall make an investigation of each applicant and shall issue a license if the applicant is qualified in accordance with this chapter. If the Commissioner does not so find, he or she shall, within 30 days after receipt of such application, if so requested by the applicant, give the applicant a full hearing on its application.

(b) The Commissioner shall issue or renew a license as may be applied for when the Commissioner is satisfied that the person to be licensed:

(1) Is competent and trustworthy and intends to act in good faith in the capacity required by the license applied for;

(2) Has a good business reputation and has sufficient experience, training or education to be qualified in the business represented by the license applied for;

(3) If a corporation, is a corporation incorporated under the laws of this State or is a foreign corporation authorized to transact business in this State; and

(4) Has the necessary financial resources available to enter in the business for which such person is asking to be licensed or as to which such person is requesting renewal of his/her license.

60 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4804. Revocation and suspension of licenses

(a) The Commissioner may revoke or suspend the license of any premium finance company when and if, after investigation, it appears to the Commissioner that:

(1) Any license issued to such company was obtained by fraud;

(2) There was any material misrepresentation in the application for the license;

(3) The holder of such license has otherwise shown himself/herself untrustworthy or incompetent to act as a premium finance company; or

(4) Such company has violated this chapter.

(b) Before the Commissioner shall revoke, suspend or refuse to renew the license of any premium finance company, the Commissioner shall give to such person an opportunity to be fully heard and to introduce evidence in his/her behalf and, in lieu of revoking or suspending his/her license for any of the causes enumerated in this section, after hearing as herein provided, the Commissioner may, for each of the first and second such offenses, subject such company to an administrative penalty of not less than $25 nor more than $500 for each such offense when in the Commissioner's judgment the public interest would not be harmed by the continued operation of such company. The amount of any such administrative penalty shall be paid by such company to the Commissioner within 30 days of the date such a penalty is levied.

(c) If the Commissioner refuses to issue or renew any license or if the applicant or licensee is aggrieved by any action of the Commissioner, such applicant or licensee shall have the same right to a hearing and appeal as provided for other aggrieved parties in this title.

(d) At any hearing provided for by this chapter the Commissioner shall have all such authority as the Commissioner otherwise has under this title to conduct hearings.

60 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4805. Books and records

(a) Every licensee shall maintain records of its premium finance transactions and the said records shall be open to examination and investigation by the Commissioner. The Commissioner may at any time require any licensee to bring such records as directed to the Commissioner's office for examination provided that this can be done without causing that licensee undue hardship and further provided that the Commissioner shall give reasonable notice for the bringing of such records to the Commissioner's office for examination.

(b) Every licensee shall preserve its records of such premium finance transactions, including cards used in any card system, for at least 3 years after making the final entry in respect to any premium finance agreement. The preservation of records in photographic form shall constitute compliance with this requirement.

60 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4806. Form of premium finance agreement

(a) A premium finance agreement shall:

(1) Be dated, signed by or on behalf of the insured and the printed portion thereof shall be in at least 8-point type;

(2) Contain the name and place of business of the insurance agent negotiating the related insurance contract, the name and residence or the place of business of the insured as specified by the insured, the name and place of business of the premium finance company to which payments are to be made, a description of the insurance contracts involved and the amount of the premium therefor; and

(3) Set forth the following items where applicable:

a. The total amount of the premiums;

b. The amount of the down payment;

c. The principal balance (the difference between items a. and b.);

d. The amount of the service charge;

e. The balance payable by the insured (sum of items c. and d.); and

f. The number of installments required, the amount of each installment, expressed in dollars, and the due date or period thereof.

(b) The items set out in paragraph (3) of subsection (a) of this section need not be stated in the sequence or order in which they appear in such paragraph, and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

60 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4807. Maximum service charge

(a) A premium finance company shall not charge, contract for, receive or collect a service charge other than as permitted by this chapter.

(b) The service charge is to be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage for which the premiums are being advanced to and including the date when the final installment is payable under the premium finance agreement.

(c) The maximum service charge permissible shall be $9 per $100 per year plus an additional nonrefundable initial charge of $10 per premium finance contract and the said maximum service charge shall include any interest charged on such loans within the limitations thereon stated above. Any service charge, including interest, which exceeds the said permissible maximum rate limitation, shall be considered usurious and any person paying such usurious rate shall be entitled to all the remedies permitted under § 2304 of Title 6 for recovery of funds in an usurious loan.

(d) Notwithstanding any provisions to the contrary within any premium finance agreements, any insured may prepay obligations under any such agreement in full at any time. In such event the insured shall receive a refund credit. The amount of such refund credit shall represent at least as great a proportion of the service charge as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of installments in the agreement. Where the amount of the refund credit is less than $1, no refund need be made. If in addition to the service charge, an additional, nonrefundable initial charge as permitted in subsection (c) of this section was imposed, such additional charge need not be refunded nor taken into consideration in computing the refund credit.

(e) No premium finance company shall induce an insured to become obligated under more than 1 premium finance agreement for the purpose of obtaining more than 1 additional nonrefundable initial charge.

60 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4808. Delinquencies and cancellation charges

A premium finance agreement may provide for the payment by the insured of a delinquency charge per installment of at least $1 but which may not exceed a maximum charge of 5% of the delinquent installment or $5, whichever is less, for each installment which is in default for a period of 10 days or more. Further, if the default results in the cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge equal to the difference between any delinquency charge imposed in respect to the installment in default as permitted hereinabove and the sum of $5.

60 Del. Laws, c. 406, § 1.;



§ 4809. Cancellation of insurance contract upon default

(a) When in connection with a premium finance agreement, a power of attorney or other authority to cancel any insurance contract or contracts on behalf of the insured is given to a premium finance company, such insurance contract or contracts may not be cancelled by the premium finance company unless such cancellation is effectuated in accordance with this section; provided, however, that cancellation of automobile casualty insurance contracts pursuant to this section may be made only in a manner which is consistent with Chapter 39 of this title and the method of such cancellation shall be consistent with the time periods and be subject to the rights of reinstatement provided in that chapter for cancellation on the basis of nonpayment of premium.

(b) Not less than 10 days' written notice shall be mailed to the insured at the insured's last known address of the intent of the premium finance company to cancel the insurance contract unless a default is cured within such 10-day period.

(c) After the expiration of such 10-day period, the premium finance company may thereafter cancel in the name of the insured such insurance contract or contracts by mailing to the insurer a notice of cancellation, and the insurance contract shall be cancelled as if notice of cancellation had been submitted by the insured but without requiring the return of the insurance contract or contracts. The premium finance company shall also mail notice of cancellation to the insured at the insured's last known address.

(d) No policy may be cancelled by a premium finance company solely because of nonpayment of a delinquency or collection charge provided for in this chapter.

(e) All statutory, regulatory and contractual restrictions providing that the insurance contract may not be cancelled unless notice is given to a government agency, mortgagee or other third party shall apply where cancellation is effected under this section. The insurer, in accordance with the said prescribed notice, any time it is required to give such notice on behalf of itself or the insured, shall give notice to such governmental agency, mortgagee or other person before the end of the second business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation, taking into consideration the number of days' notice required to complete the cancellation.

(f) Whenever an insurance contract is cancelled in accordance with this section, the insurer shall return whatever gross unearned premiums are due under the contract to the premium finance company effecting the cancellation for the account of the insured or insureds as soon as reasonably possible, but in no event shall the period for such payment exceed 90 days after the effective date of the cancellation.

60 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4810. Applicability

(a) The provisions of this chapter relating to licensing, the filing of reports and the keeping of books and records shall not apply with respect to:

(1) Insurers, agents or brokers otherwise licensed by the Commissioner and who engage in the business of financing insurance premiums or any subsidiaries owned or controlled, directly or indirectly, by such insurer; and

(2) Any bank, savings bank, trust company, savings and loan association, credit union, industrial finance company or other such entity regulated pursuant to the laws of the State or of the United States; provided, however, that all other provisions of this chapter shall apply to all such institutions or persons who engage in the business of financing insurance premiums in the State.

(b) Notwithstanding subsection (a) of this section, the provisions of this chapter shall not apply with respect to the inclusion or deduction of a charge for insurance made pursuant to any other law of this State expressly or impliedly authorizing the financing of insurance premiums in connection with loan transactions or the financing of goods or services or both goods and services, including, but not limited to, charges for premiums for either or both credit life insurance and credit accident or health insurance.

60 Del. Laws, c. 406, § 1.;



§ 4811. Exemptions

(a) No filing of the premium finance agreement shall be necessary to perfect the security interest of the premium finance company as against creditors, subsequent purchasers, pledgees and other such parties, their successors or assigns.

(b) Notwithstanding Title 30, all institutions licensed in accordance with this chapter shall be exempt from all other occupational and use taxes levied by the State.

60 Del. Laws, c. 406, § 1.;



§ 4812. Rules

The Commissioner may make and enforce reasonable rules and regulations to make this chapter effective but such rules and regulations shall not be contrary to, nor inconsistent with, this chapter.

60 Del. Laws, c. 406, § 1.;






CHAPTER 49. ORGANIZATION AND CORPORATE POWERS; PROCEDURES OF DOMESTIC STOCK AND MUTUAL INSURERS

§ 4901. Scope of chapter

This chapter shall apply only to domestic stock insurers and domestic mutual insurers. This chapter shall apply to domestic mutual assessment property insurers only as stated in § 5306 of this title.

18 Del. C. 1953, § 4901; 56 Del. Laws, c. 380, § 1.;



§ 4902. "Stock," "mutual" insurer, definitions

"Stock" insurer and "mutual" insurer are as defined in §§ 501 and 502, respectively, of this title.

18 Del. C. 1953, § 4902; 56 Del. Laws, c. 380, § 1.;



§ 4903. General corporation statutes; applicability

Domestic stock and mutual insurers shall be governed by the applicable provisions of the general statutes of this State relating to private corporations except where such general statutes are in conflict with the express provisions of this title and the reasonable implications of such provisions, in which case the provisions of this title shall govern.

18 Del. C. 1953, § 4903; 56 Del. Laws, c. 380, § 1.;



§ 4904. Insurance business exclusive

No domestic insurer heretofore or hereafter formed shall engage directly or indirectly in any business other than the insurance business and in business activities reasonably and necessarily incidental to such insurance business, except that:

(1) A title insurer may also engage in business as an escrow agent; and

(2) Any insurer may also engage in business activities reasonably relating to the management, supervision, servicing of and protection of its interests as to its lawful investments and to the full utilization of its facilities; and

(3) It may invest in corporations engaged or organized to engage in the marketing of financial, insurance or service products, in accordance with § 1313 of this title; and

(4) A corporation established under Chapter 7 or regulated under Chapter 9 of Title 5 may also engage in the other activities authorized by such chapter; and

(5) This section shall not preclude a corporation heretofore or hereafter formed under the laws of this State from possessing corporate powers to engage in business additional to the insurance business or preclude such a corporation, prior to issuance of a certificate of authority thereto as an insurer, from engaging in any such additional business or businesses.

18 Del. C. 1953, § 4904; 56 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 179, § 2; 67 Del. Laws, c. 223, § 31.;



§ 4905. Mutual insurers — Initial qualifications

(a) When newly organized, a domestic mutual insurer may be authorized to transact any one of the kinds of insurance listed in the schedule contained in subsection (b) below.

(b) When applying for an original certificate of authority, the insurer must be otherwise qualified therefor under this title and must have received and accepted bona fide applications as to substantial insurable subjects for insurance coverage of a substantial character of the kind of insurance proposed to be transacted, must have collected in cash the full premium therefor at a rate not less than that usually charged by other insurers for comparable coverages, must have surplus funds on hand and deposited as of the date such insurance coverages are to become effective or, in lieu of such applications, premiums and surplus, may deposit and thereafter maintain surplus, all in accordance with that part of the following schedule which applies to the 1 kind of insurance the insurer proposed to transact:

Expendable surplus:  In addition to surplus deposited and thereafter to be maintained as shown in columns (G) or (H) above, the insurer when first authorized must have on hand surplus funds, which it can thereafter expend in the conduct of its business, in amount not less than 50% of the applicable deposited and maintained surplus required of it under the above schedule. The following provisos are respectively applicable to the foregoing schedule and provisions as indicated by like Roman numerals appearing in such schedule:

(i) No group insurance or term policies for terms of less than 10 years shall be included.

(ii) No group, blanket or family plans of insurance shall be included. In lieu of weekly indemnity a like premium value in medical, surgical and hospital benefits may be provided. Any accidental death or dismemberment benefit provided shall not exceed $5,000.

(iii) Only insurance of the owner's interest in real property may be included.

(iv) Insurance of legal liability for bodily injury and property damage, to which the maximum and minimum insured amounts apply, must be included.

(v) The maximums provided for in column (F) are the net of applicable reinsurance.

(vi) The deposit of surplus in the amount specified in columns (G) and (H) must thereafter be maintained unimpaired. The deposit is subject to the provisions of Chapter 15 (Administration of Deposits) of this title.

18 Del. C. 1953, § 4905; 56 Del. Laws, c. 380, § 1.;



§ 4906. Same — Permit; deposit

(a) Before soliciting any applications for insurance as required under § 4905 of this title, the incorporators of the proposed insurer shall procure a solicitation permit as required by § 4702 of this title and shall deposit with the Commissioner $10,000 in cash or in certificate of deposit issued by a bank located in this State or in United States Government bonds at market value to be held in trust for the use and benefit of the State and of applicant members and creditors of the corporation. The deposit shall be conditioned as follows:

(1) Upon due accounting for and deposit, as required under § 4908 of this title, of funds received as premium upon preliminary applications for insurance; and

(2) In event the corporation fails to complete its organization and secure a certificate of authority issued by the Commissioner within 1 year after the date of its solicitation permit, all premiums collected in advance from applicant members will be promptly returned to them, all other indebtedness of the corporation other than any compensation to directors, officers or solicitors of insurance applications will be paid and for payment of costs incurred by the State in the event of any legal proceedings for liquidation or dissolution of the corporation.

(b) If the corporation or an affiliate corporation proposes also to issue securities for initial financing of the proposed insurer in addition to the securing of qualifying applications for insurance, the deposit required by this section may be combined with that required under § 4713 of this title, with appropriate extension of the conditions of such deposit to comply with the requirements of both sections, in order that only 1 such deposit of $10,000 shall be necessary for all such purposes.

(c) The Commissioner shall release such deposit or remaining portion thereof held under this section upon written request of the person entitled thereto and upon proof to the Commissioner's satisfaction that all liabilities and obligations, with respect to which the deposit was made and held, have been fully settled or terminated or otherwise adequately provided for.

(d) Any such bond filed or deposit or remaining portion thereof held under this section may be released and discharged upon settlement and termination of all liabilities against it hereunder.

18 Del. C. 1953, § 4906; 56 Del. Laws, c. 380, § 1.;



§ 4907. Same — Qualifying applications for insurance

(a) Upon receipt of the Commissioner's approval of the deposit as provided in § 4906 of this title, the directors and officers of the proposed domestic mutual insurer may commence solicitation of such requisite applications for insurance policies as they may accept and may receive deposits of premiums thereon.

(b) All such applications shall be in writing signed by the applicant, covering subjects of insurance resident, located or to be performed in this State.

(c) All such applications shall provide that:

(1) Issuance of the policy is contingent upon the insurer's qualifying for and receiving a certificate of authority;

(2) No insurance is in effect unless and until the certificate of authority has been issued; and

(3) The prepaid premium or deposit and membership or policy fee, if any, shall be refunded in full to the applicant if organization is not completed and the certificate of authority is not issued and received by the insurer before a specified reasonable date, which date shall be not later than 1 year after the date of the solicitation permit.

(d) All qualifying premiums collected shall be in cash.

(e) Solicitation for such qualifying applications for insurance shall be by licensed agents of the corporation, and the Commissioner shall, upon the corporation's application therefor, issue temporary agent's licenses, expiring on the date specified pursuant to subsection (c)(3) above, to individuals qualified for an agent's license. The Commissioner may suspend or revoke any such license for any of the causes and pursuant to the same procedures as are applicable to suspension or revocation of licenses of agents in general under Chapter 17 of this title.

18 Del. C. 1953, § 4907; 56 Del. Laws, c. 380, § 1.;



§ 4908. Same — Trust deposit of qualifying premiums; issuance of policies

(a) All sums collected by a domestic mutual corporation as premiums or fees on qualifying applications for insurance therein shall be deposited in trust in a bank or trust company in this State under a written trust agreement approved by the Commissioner and consistent with this section and with § 4907 of this title. The corporation shall file an executed copy of such trust agreement with the Commissioner.

(b) Upon issuance to the corporation of a certificate of authority as an insurer for the kind of insurance for which such applications were solicited, all funds so held in trust shall become the funds of the insurer, and the insurer shall thereafter in due course issue and deliver its policies for which premiums had been paid and accepted. The insurance provided by such policies shall be effective as of the date of the certificate of authority or thereafter as provided by the respective policies.

18 Del. C. 1953, § 4908; 56 Del. Laws, c. 380, § 1.;



§ 4909. Same — Failure to qualify

If the proposed domestic mutual insurer fails to complete its organization and to secure its original certificate of authority within 1 year from and after date of its solicitation permit, the corporation shall transact no further business, and the Commissioner shall return or cause to be returned to the persons entitled thereto all advance deposits or payments of premiums held in trust under § 4907 of this title.

18 Del. C. 1953, § 4909; 56 Del. Laws, c. 380, § 1.;



§ 4910. Same — Additional kinds of insurance

A domestic mutual insurer, after being authorized to transact 1 kind of insurance, may be authorized to transact such additional kinds of insurance as are permitted under § 510 of this title, while otherwise in compliance with this title and while maintaining unimpaired surplus funds in an amount not less than the amount of paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, subject further, when first so authorized to transact an additional kind of insurance, in the case of insurers other than those to which § 511(a)(1) of this title is applicable, to the additional expendable surplus requirements of such § 511 applicable to such a stock insurer.

18 Del. C. 1953, § 4910; 56 Del. Laws, c. 380, § 1.;



§ 4911. Membership in mutual

(a) Each policyholder of a domestic mutual insurer, other than of a reinsurance contract, is a member of the insurer during the period of the insurance with all rights and obligations of such membership, and the policy shall so specify.

(b) Any person, government or governmental agency, state or political subdivision thereof, public or private corporation, board, association, estate, trustee or fiduciary may be a member of a domestic mutual insurer. The right of certain governmental bodies or agencies of this State to become and be members of mutual insurers shall be subject further to the laws of this State governing such bodies or agencies.

18 Del. C. 1953, § 4911; 56 Del. Laws, c. 380, § 1.;



§ 4912. Bylaws of mutual insurer

Every domestic mutual insurer shall promptly file with the Commissioner a copy, certified by the insurer's secretary, of its bylaws and of every modification thereof or addition thereto. The bylaws and modifications thereof shall be subject to the Commissioner's approval. The Commissioner shall not disapprove any such bylaw or modification unless found by the Commissioner, after a hearing held thereon, to be unlawful, unreasonable, inadequate, unfair or injurious to the proper interests or protection of the insurer's members or any class thereof. The insurer shall not, after receiving written notice of such disapproval and during the existence thereof, effectuate any bylaw provision so disapproved.

18 Del. C. 1953, § 4912; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4913. Minutes of corporate meetings of mutual insurers

A domestic mutual insurer upon the Commissioner's written request therefor shall promptly file with the Commissioner a copy, certified by the insurer's secretary, of the notice, minutes and other record of every meeting of the insurer's board of directors or other similar governing body and of every meeting of the insurer's members. All such copies so filed shall constitute confidential records for the information of the Commissioner only, and shall not constitute or be treated as public records or be open to public inspection.

18 Del. C. 1953, § 4913; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4914. Contingent liability of mutual members

(a) Except as provided otherwise in § 4916 of this title with respect to nonassessable policies, each member of a domestic mutual insurer shall have a contingent liability, pro rata and not one for another, for the discharge of its obligations, which contingent liability shall be in such maximum amount — not less than 1 nor more than 6 times the premium for the member's policy at the annual premium rate — as shall be specified in the insurer's certificate of incorporation or bylaws.

(b) Every policy issued by the insurer shall contain a statement of the contingent liability.

(c) Termination of the policy of any such member shall not relieve the member of contingent liability for such member's proportion of the obligations of the insurer which accrued while the policy was in force.

(d) Unrealized contingent liability of members does not constitute an asset of the insurer in any determination of its financial condition.

18 Del. C. 1953, § 4914; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4915. Levy of contingent liability

(a) If at any time the assets of a domestic mutual insurer are less than its liabilities and the minimum amount of surplus required to be maintained by it under this title for authority to transact the kinds of insurance being transacted and the deficiency is not cured from other sources, its directors may, if the same is approved by the Commissioner as being reasonable and in the best interests of the insurer and its members, levy an assessment only on its members who held the policies providing for contingent liability at any time within the 12 months next preceding the date the levy was authorized by the board of directors, and such members shall be liable to the insurer for the amount so assessed.

(b) The levy of assessment shall be for such an amount as is required to cure such deficiency and to provide a reasonable amount of working funds above such minimum amount of surplus, but such working funds so provided shall not exceed 5% of the sum of the insurer's liabilities and such minimum required surplus as of the date of the levy.

(c) As to the respective policies subject to the levy, the assessment shall be computed upon the basis of premium earned during the period covered by the levy.

(d) No member shall have an offset against any assessment for which such member is liable, on account of any claim for unearned premium or loss payable.

(e) As to life insurance, any part of such an assessment upon a member which remains unpaid following notice of assessment, demand for payment, and lapse of a reasonable waiting period as specified in such notice, may, if approved by the Commissioner as being in the best interests of the insurer and its members, be secured by placing a lien upon the cash surrender values and accumulated dividends held or to be held by the insurer to the credit of the member's policy.

18 Del. C. 1953, § 4915; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4916. Enforcement of contingent liability

(a) The insurer shall notify each member of the amount of the assessment to be paid by written notice mailed to the address of the member last of record with the insurer. Failure of the member to receive the notice so mailed, within the time specified therein for the payment of the assessment or at all, shall be no defense in any action to collect assessment.

(b) If a member fails to pay the assessment within the period specified in the notice, which period shall not be less than 20 days after mailing, the insurer may institute suit to collect the same.

18 Del. C. 1953, § 4916; 56 Del. Laws, c. 380, § 1.;



§ 4917. Nonassessable policies, mutual insurers; revocation of authority

(a) A domestic mutual insurer, by depositing through the Commissioner and thereafter maintaining unimpaired surplus funds not less in amount than the minimum paid-in capital stock required of a domestic stock insurer for authority to transact the same kind or kinds of insurance, may, upon receipt of the Commissioner's order so authorizing, extinguish the contingent liability to assessment of its members as to all its policies in force and, so long as such surplus and deposit are maintained, may omit provisions imposing contingent liability in all policies currently issued. Any deposit of the insurer made through the Commissioner as prerequisite to its certificate of authority may be included as part of the deposit required under this section.

(b) The Commissioner shall not authorize a domestic insurer to extinguish the contingent liability of any of its members or in any of its policies to be issued, unless it qualifies to and does extinguish such liability of all its members and in all such policies for all kinds of insurance transacted by it.

(c) The Commissioner shall revoke the authority of a domestic mutual insurer to issue policies without contingent liability if:

(1) At any time the insurer's assets are less than the sum of its liabilities and the surplus required for such authority, or

(2) The insurer, by resolution of its board of directors approved by a majority of its members, requests that the authority be revoked.

(d) During the absence of such authority, the insurer shall not issue any policy without providing therein for the contingent liability of the policyholder, nor renew any policy which is then in force without endorsing the same to provide for such contingent liability.

18 Del. C. 1953, § 4917; 56 Del. Laws, c. 380, § 1.;



§ 4918. Information to stockholders and proxy regulations

(a) This section shall apply to all domestic stock insurers except:

(1) A domestic stock insurer having less than 100 stockholders, except, that if 95% or more of the insurer's stock is owned or controlled by a parent or affiliated insurer, this section shall not apply to such insurer unless its remaining shares are held by 500 or more stockholders;

(2) Domestic stock insurers which file with the Securities and Exchange Commission forms of proxies, consents and authorizations pursuant to the Securities Exchange Act of 1934, as amended [15 U.S.C. § 78a et seq.]; and

(3) Insurance departments or divisions of corporations established under Chapter 7 of Title 5.

(b) Every insurer to which this section is applicable shall seasonably furnish its stockholders, in advance of stockholder meetings, information in writing reasonably adequate to inform them relative to all matters to be presented by the insurer's management for consideration of stockholders at such meeting.

(c) No person shall solicit a proxy, consent or authorization in respect of any stock or other voting security of such an insurer unless that person furnishes the person so solicited with written information reasonably adequate as to:

(1) The material matters in regard to which the powers so solicited are proposed to be used; and

(2) The person or persons on whose behalf the solicitation is made and the interest of such person or persons in relation to such matters.

(d) No person shall so furnish to another information which the informer knows or has reason to believe is false or misleading as to any material fact or which fails to state any material fact reasonably necessary to prevent any other statement made from being misleading.

(e) The form of all such proxies shall:

(1) Conspicuously state on whose behalf the proxy is solicited;

(2) Provide for dating the proxy;

(3) Impartially identify each matter or group of related matters intended to be acted upon;

(4) Provide means for the principal to instruct the vote of the principal's shares as to approval or disapproval of each matter or group, other than election to office; and

(5) Be legibly printed, with context suitably organized.

Except, that a proxy may confer discretionary authority as to matters as to which choice is not specified pursuant to item (4), above, if the form conspicuously states how it is intended to vote the proxy or authorization in each such case, and may confer discretionary authority as to other matters which may come before the meeting but unknown for a reasonable time prior to the solicitation by the persons on whose behalf the solicitation is made.

(f) No proxy shall confer authority:

(1) To vote for election of any person to any office for which a bona fide nominee is not named in the proxy statement; or

(2) To vote in any annual meeting (or adjournment thereof) other than the annual meeting next following the date on which the proxy statement and form were furnished stockholders.

(g) The Commissioner shall have authority to make and promulgate reasonable rules and regulations for the effectuation of this section, and in so doing shall give due consideration to rules and regulations promulgated for similar purposes by the insurance supervisory officials of other states.

(h) Any proxy, consent or authorization obtained in violation of this section or of the lawful rules and regulations of the Commissioner hereunder shall be void.

18 Del. C. 1953, § 4918; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, § 32; 70 Del. Laws, c. 186, § 1.;



§ 4919. Change of directors, officers; notice

Every domestic stock or mutual insurer shall promptly notify the Commissioner in writing of any change of personnel among its directors or principal officers.

18 Del. C. 1953, § 4919; 56 Del. Laws, c. 380, § 1.;



§ 4920. Prohibited pecuniary interest of officials

(a) Any officer or director, or any member of any committee or an employee of a domestic insurer, having the duty or power of investing or handling the insurer's funds, shall not deposit or invest such funds except in the insurer's name, shall not borrow the funds of the insurer or be pecuniarily interested in any loan, pledge, deposit, security, investment, sale, purchase, exchange, reinsurance or other similar transaction or property of the insurer, except as a stockholder, member, employee or director, unless the transaction is authorized or approved by the insurer's board of directors, with knowledge and recording of such pecuniary interest, by affirmative vote of not less than two thirds of the directors, and shall not take or receive to his or her own use any fee, brokerage, commission, gift or other similar consideration for or on account of any such transaction made by or on behalf of the insurer.

(b) No insurer shall guarantee the financial obligation of any of its officers or directors.

(c) This section shall not prohibit such a director, officer, member of a committee, or employee from becoming a policyholder of the insurer and enjoying the usual rights of a policyholder, or from participating as beneficiary in any pension trust, deferred compensation plan, profit sharing plan, stock option plan or similar plan authorized by the insurer and to which such person may be eligible, or prohibit any director or member of a committee from receiving a reasonable fee for lawful services actually rendered to the insurer.

(d) The Commissioner may, by regulation from time to time, define and permit additional exceptions to the prohibition contained in subsection (a) of this section solely to enable payment of a reasonable compensation to a director who is not otherwise an officer or employee of the insurer, or to a corporation or firm in which a director is interested, for necessary services performed or sales or purchases made to or for the insurer in the ordinary course of the insurer's business and in the usual private professional or business capacity of such director, corporation or firm.

18 Del. C. 1953, § 4920; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4921. Management and exclusive agency contracts

(a) No domestic insurer shall hereafter make any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the material exclusion of its board of directors or to have the controlling or preemptive right to produce substantially all insurance business for the insurer, or, if an officer, director or otherwise part of the insurer's management, is to receive any commission, bonus or compensation based upon the volume of the insurer's business or transactions, unless the contract is filed with and not disapproved by the Commissioner. The contract shall become effective in accordance with its terms unless disapproved by the Commissioner within 20 days after date of filing, subject to such reasonable extension of time as the Commissioner may require by notice given within such 20 days. Any disapproval shall be delivered to the insurer in writing stating the grounds therefor.

(b) Any such contract shall provide that any such manager, producer of its business, or contract holder shall within 90 days after expiration of each calendar year furnish the insurer's board of directors a written statement of amounts received under or on account of the contract and amounts expended thereunder during such calendar year, with specification of the emoluments received therefrom by the respective directors, officers and other principal management personnel of the manager or producer, and with such classification of items and further detail as the insurer's board of directors may reasonably require.

(c) The Commissioner shall disapprove any such contract if the Commissioner finds that it:

(1) Subjects the insurer to excessive charges; or

(2) Is to extend for an unreasonable length of time; or

(3) Does not contain fair and adequate standards of performance; or

(4) Contains other inequitable provision or provisions which impair the proper interests of stockholders or members of the insurer.

(d) The Commissioner may, after a hearing held thereon, disapprove any such contract theretofore permitted to become effective if the Commissioner finds that the contract should be disapproved on any of the grounds referred to in subsection (c) above.

(e) This section does not apply as to contracts entered into prior to November 1, 1968, or to extensions or amendments of such contracts.

18 Del. C. 1953, § 4921; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4922. Dividends to stockholders

(a) A domestic stock insurer shall not pay any cash dividend to stockholders except out of that part of its available and accumulated surplus funds which is derived from realized net operating profits on its business and realized capital gains.

(b) A cash dividend otherwise lawful may be payable out of the insurer's earned surplus even though its total surplus is then less than the aggregate of its past contributed or paid-in surplus.

(c) A stock dividend may be paid out of any available surplus funds.

(d) The insurance department or division of a corporation established under Chapter 7 of Title 5 shall only make distributions (other than for payment of expenses) to such corporation out of that part of its available and accumulated surplus funds which is derived from realized net operating profits on its business and realized capital gains.

18 Del. C. 1953, § 4922; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, § 33.;



§ 4923. Participating policies

(a) If provided for in its certificate of incorporation or charter, a stock insurer or mutual insurer may issue any or all of its policies or contracts with or without participation in profits, savings, unabsorbed portions of premiums, or surplus, may classify policies issued and perils insured on a participating and nonparticipating basis, and may determine the right to participate and the extent of participation of any class or classes of policies. Any such classification or determination shall be reasonable and shall not unfairly discriminate as between policies so classified.

(b) A life insurer may issue both participating and nonparticipating policies or contracts if the right or absence of right to participate is reasonably related to the premium charged.

(c) After the first policy year, no dividend, otherwise earned, shall be made contingent upon the payment of renewal premium on any policy or contract, except, that a participating life or health insurance policy providing for participation at the end of the first and/or second policy year may provide that the dividend or dividends will be paid subject to payment of premium for the next ensuing year.

18 Del. C. 1953, § 4923; 56 Del. Laws, c. 380, § 1.;



§ 4924. Dividends to policyholders

(a) The directors of a domestic mutual insurer may from time to time apportion and pay or credit to its members dividends only out of that part of its surplus funds which represents net realized savings, net realized earnings, and net realized capital gains, all in excess of the surplus required by law to be maintained by the insurer.

(b) A dividend otherwise proper may be payable out of such savings, earnings and gains even though the insurer's total surplus is then less than the aggregate of contributed surplus remaining unpaid by the insurer.

(c) A domestic stock insurer may pay dividends to holders of its participating policies out of any available surplus funds.

(d) No dividend shall be paid which is inequitable or which unfairly discriminates as between classifications of policies or policies within the same classifications.

18 Del. C. 1953, § 4924; 56 Del. Laws, c. 380, § 1.;



§ 4925. Solicitation of business; issuance of policies in other jurisdictions

(a) No domestic insurer shall knowingly solicit insurance business in any reciprocating state in which not then licensed as an authorized insurer. This subsection shall not prohibit advertising through publications and radio, television and other media originating outside such reciprocating state, if the insurer is licensed in the state in which the advertising originates and the advertising is not specifically directed to residents of such reciprocating state. This subsection shall not apply as to surplus line insurance, or prohibit insurance covering persons or risks located in a reciprocating state, under contracts solicited and issued in states in which the insurer is then licensed, or insurance otherwise effectuated in accordance with the laws of the reciprocating state. A "reciprocating" state, as used herein, is one under the laws of which a similar prohibition is imposed upon and enforced against insurers domiciled in that state.

(b) A domestic insurer duly authorized to transact insurance in another jurisdiction may frame and issue policies for delivery in such jurisdiction pursuant to applications for insurance solicited and obtained therein, in accordance with the laws thereof, subject only to such restrictions, if any, as may be contained in the insurer's certificate of incorporation or bylaws, and subject, in the case of health insurers, to the provisions of § 3330 of this title (policies issued for delivery in another state).

18 Del. C. 1953, § 4925; 56 Del. Laws, c. 380, § 1.;



§ 4926. Payment of taxes; exoneration

(a) Every domestic insurer may comply with any law of any state or political subdivision imposing any license, excise, privilege, premium, occupation or other fee or tax, and pay such fee or tax, unless prior to such payment the law shall have been expressly held invalid by the state court having final appellate jurisdiction in the premises or by the Supreme Court of the United States.

(b) No officer, director or trustee of any insurer shall be subject to personal liability by reason of any payment, or determination not to contest payment, deemed by the board of directors or trustee to be in the corporate interests of the insurer, of any license, excise, privilege, premium, occupation or other fee or tax to any such state or political subdivision, unless prior to such payment the law imposing such fee or tax shall have been expressly held invalid by the state court having final appellate jurisdiction in the premises or by the Supreme Court of the United States.

18 Del. C. 1953, § 4926; 56 Del. Laws, c. 380, § 1.;



§ 4927. Impairment of capital or assets

(a) If a domestic stock insurer's paid-in capital stock (as represented by the aggregate par value of its outstanding capital stock) or capital account (of an insurance department or division of a corporation established under Chapter 7 of Title 5) becomes impaired, or the assets of a domestic mutual insurer are less than its liabilities and the minimum amount of surplus required to be maintained by it under this title for authority to transact the kinds of insurance being transacted, the Commissioner shall at once determine the amount of deficiency and serve notice upon the insurer to cure the deficiency and file proof thereof with the Commissioner within the period specified in the notice, which period shall be not less than 30 nor more than 90 days from the date of the notice. Such notice may be so served by delivery to the insurer or by mailing to the insurer addressed to its registered office in this State.

(b) The deficiency may be made good in cash or in assets eligible under Chapter 13 (Investments) of this title for the investment of the insurer's funds or by amendment of the insurer's certificate of authority to cover only such kind or kinds of insurance thereafter for which the insurer has sufficient paid-in capital stock (if a stock insurer) or surplus (if a mutual insurer) under this title, or, if a stock insurer, by reduction of the number of shares of the insurer's authorized capital stock or the par value thereof through amendment of its articles of incorporation, to an amount of authorized and unimpaired paid-in capital stock not below the minimum required for the kinds of insurance thereafter to be transacted.

(c) If the deficiency is not made good and proof thereof filed with the Commissioner within the period required by the notice, as specified in subsection (a) above, the insurer shall be deemed insolvent and the Commissioner shall institute delinquency proceedings against it under Chapter 59 of this title.

18 Del. C. 1953, § 4927; 56 Del. Laws, c. 380, § 1; 67 Del. Laws, c. 223, § 34; 70 Del. Laws, c. 186, § 1.;



§ 4928. Mutualization of stock insurer

(a) A stock insurer other than a title insurer may become a mutual insurer under such plan and procedure as may be approved by the Commissioner after a hearing thereon.

(b) The Commissioner shall not approve any such plan, procedure or mutualization unless:

(1) It is equitable to stockholders and policyholders;

(2) It is subject to approval by the holders of not less than two thirds of the insurer's outstanding capital stock having voting rights, and, provided there are any qualified policyholders, by not less than two thirds of the insurer's policyholders who vote on such plan in person, by proxy or by mail, pursuant to such notice and procedure as may be approved by the Commissioner;

(3) If a life insurer, the right to vote thereon is limited to holders of policies other than term or group policies, and whose policies have been in force for more than 1 year;

(4) Mutualization will result in retirement of shares of the insurer's capital stock at a price not in excess of the fair market value thereof as determined by competent disinterested appraisers;

(5) The plan provides for the purchase of the shares of any nonconsenting stockholder in the same manner and subject to the same applicable conditions as provided by the general corporation law of the State as to rights of nonconsenting stockholders, with respect to consolidation or merger of private corporations;

(6) The plan provides for definite conditions to be fulfilled by a designated early date upon which such mutualization will be deemed effective; and

(7) The mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to enable it to continue successfully in business in the states in which it is then authorized to transact insurance, and for the kinds of insurance included in its certificates of authority in such states.

(c) No director, officer, agent or employee of the insurer, or any other person, shall receive any fee, commission or other valuable consideration whatsoever, other than their customary salaries or other regular compensation, for in any manner aiding, promoting or assisting in the mutualization, except as set forth in the plan of mutualization as approved by the Commissioner.

(d) This section shall not apply to mutualization under order of court pursuant to rehabilitation or reorganization of an insurer under Chapter 59 of this title.

18 Del. C. 1953, § 4928; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, § 36.;



§ 4929. Conversion to ordinary business corporation

(a) A domestic stock insurer may convert to a Delaware ordinary business corporation through the following procedures:

(1) The insurer must give the Commissioner written notice of its intent to convert to an ordinary business corporation;

(2) The insurer must bulk reinsure all of its insurance in force, if any, with another authorized insurer under a bulk reinsurance agreement approved by the Commissioner as provided in § 4944 of this title. The agreement of bulk reinsurance may be made contingent upon approval of stockholders as provided in subdivision (4) below;

(3) The insurer must set aside in a special reserve fund, in such amount and subject to such administration as may be found by the Commissioner to be adequate and reasonable for the purpose, for payment of all obligations, if any, of the insurer incurred by it under its insurance contracts prior to the effective date of such bulk reinsurance and remaining unpaid or make other reasonable disposition satisfactory to the Commissioner for such payment;

(4) The proposed conversion must be approved by affirmative vote of not less than two thirds of the holders of each class of the outstanding securities of the insurer having voting rights at a special meeting of holders of such securities called for the purpose. At such meeting and by a like vote the certificate of incorporation of the corporation must be amended to remove therefrom the power to transact an insurance business as an insurer and to provide for such new powers and purposes as may be consistent with the purposes for which the corporation is thereafter to exist;

(5) Security holders of the corporation who dissent from such proposed conversion shall have the same applicable rights as exist under the general corporation laws of this State with respect to dissent from a proposed merger of the corporation;

(6) Upon compliance with subdivisions (1) through (4) above, and upon filing of the amendment of the certificate of incorporation as required by law, the conversion shall thereupon become effective.

(b) An insurer which has once converted to an ordinary business corporation shall not have the power thereafter to reconvert to an insurer.

18 Del. C. 1953, § 4929; 56 Del. Laws, c. 380, § 1.;



§ 4930. Merger, consolidation of stock insurers

(a) A domestic stock insurer may merge or consolidate with 1 or more domestic or foreign stock insurers by complying with the applicable provisions of the statutes of this State governing the merger or consolidation of stock corporations formed for profit but subject to subsections (b) and (c) below. A domestic stock insurer shall not merge or consolidate with any corporation not formed for the purpose of transacting insurance as an insurer.

(b) No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the Commissioner and approved in writing by the Commissioner after a hearing thereon after notice to the stockholders of each insurer involved. The Commissioner shall give such approval within a reasonable time after such filing unless the Commissioner finds such plan or agreement:

(1) Is contrary to law; or

(2) Unfair or inequitable to the stockholders of any insurer involved; or

(3) Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this State or elsewhere; or

(4) Would materially tend to lessen competition in the insurance business in this State or elsewhere as to the kinds of insurance involved or would materially tend to create a monopoly as to such business; or

(5) Is subject to other material and reasonable objections.

(c) No director, officer, agent or employee of any insurer party to such merger or consolidation shall receive any fee, commission, compensation or other valuable consideration, whatsoever for, in any manner aiding, promoting or assisting therein except as set forth in such plan or agreement.

(d) If the Commissioner does not approve any such plan or agreement the Commissioner shall so notify the insurer in writing specifying reasons therefor.

18 Del. C. 1953, § 4930; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4931. Affiliation of stock insurers

(a) A domestic stock insurer shall not acquire a controlling interest in the shares of another stock insurer by an exchange of securities or partly in exchange for securities and partly for cash or property, unless the insurer has first submitted the plan for such acquisition and exchange to the Commissioner and the Commissioner has approved the same.

(b) The Commissioner shall not so approve unless the Commissioner finds the plan for such acquisition and the terms and conditions thereof to be fair and equitable to all parties concerned therein after a hearing to which all persons to whom it is proposed to issue securities in such exchange shall have the right to appear.

(c) Notice and conduct of such hearing shall be as provided in Chapter 3 of this title.

18 Del. C. 1953, § 4931; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4932. Acquisition of controlling stock

Repealed by 68 Del. Laws, c. 325, § 3, eff. Aug. 7, 1992.;



§ 4933. Converting mutual insurer

Repealed by 77 Del. Laws, c. 466, § 1, effective Oct. 17, 2010.;



§ 4934. Merger, consolidation of mutual insurers

(a) A domestic mutual insurer shall not merge or consolidate with a stock insurer.

(b) A domestic mutual insurer may merge or consolidate with another domestic or foreign mutual insurer under the procedures provided for in this and §§ 4935-4942 of this title.

(c) If for a consolidation and the new corporation is to be domiciled in this State, the new corporation shall be formed under the applicable provisions of the general corporation laws of this State.

(d) For the purposes of this chapter the "surviving insurer" is that which survives and continues as a result of a merger of 2 or more corporations into 1 corporation.

18 Del. C. 1953, § 4934; 56 Del. Laws, c. 380, § 1.;



§ 4935. Same — Approval of merger; consolidation agreement by boards of directors

(a) The board of directors of each of the mutual insurers proposing to merge or consolidate shall, by resolution adopted by at least a majority of all the members of each board, approve a joint agreement of merger or consolidation, as the case may be, between the insurer parties, setting forth the terms and conditions of the merger or consolidation, the mode of carrying the same into effect and such other provisions as are deemed advisable.

(b) Upon approving such agreement, each such board shall by resolution direct that the same be submitted to the Commissioner and be subject to the Commissioner's disapproval as provided in § 4936 of this title and to approval of the members of the respective insurers as provided in § 4937 of this title.

18 Del. C. 1953, § 4935; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4936. Same — Effectuation; disapproval by Commissioner

(a) No such merger or consolidation of a domestic mutual insurer shall be effectuated unless in advance thereof the agreement therefor has been filed with the Commissioner and has not been disapproved by the Commissioner in writing. If the insurer is not then impaired, the Commissioner shall not act with respect to such agreement until after a hearing thereon. The agreement shall be effectuated in accordance with its terms unless the Commissioner disapproves the same within 10 days after the date of such filing or the conclusion of such hearing, if any, whichever is the later date, subject to the Commissioner's right to have a reasonable extension of time not to exceed 10 days upon written notice to the insurers involved. The Commissioner may disapprove the agreement upon one or more of the following grounds—that the agreement:

(1) Is inequitable to the policyholders of any domestic insurers involved; or

(2) Would materially reduce the security of and service to be rendered to policyholders of the domestic insurer in this State and elsewhere; or

(3) Would materially tend to lessen competition in this State or elsewhere as to the kinds of insurance involved or would materially tend to create a monopoly therein; or

(4) Is subject to other reasonable objections.

(b) If the Commissioner disapproves the agreement the Commissioner shall so notify the insurers in writing specifying the reasons therefor.

(c) No director, officer, agent or employee of any insurer involved or any other person shall receive any fee, commission or other valuable consideration whatsoever, other than their usual regular salaries and compensation, for in any manner aiding, promoting or assisting in such merger or consolidation except as set forth in the agreement approved by the Commissioner. This provision shall not be deemed to prohibit payment of reasonable fees and compensation to attorneys-at-law, accountants and actuaries for services performed in the independent practice of their professions even though also directors of the insurer.

18 Del. C. 1953, § 4936; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4937. Same — Approval by members

(a) After the Commissioner has approved the proposed agreement of merger or consolidation and if the insurer is then unimpaired, the agreement shall be submitted to the domestic insurer's members for approval at a regular or special meeting of members. If a life insurer, right to vote shall be limited to members whose policies are other than term policies for terms of less than 20 years and other than group policies and have been in force for at least 1 year.

(b) Not less than 15 days before such meeting written notice of the meeting and of the proposed merger or consolidation shall be given to each member of the insurer. The notice shall state the day, hour, place and purposes of the meeting and be accompanied by a copy or summary of agreement of merger or consolidation as the case may be. Notice and accompanying copy or summary shall be deemed given when enclosed in an envelope addressed to the member at the member's address last of record with the insurer and deposited postage paid in a depository of the United States post office. In the case of mutual insurers with more than 10,000 members, in lieu of such notice by mail, such notice may be given by publication in a newspaper of general circulation in either of the 2 largest cities in each state in which the insurer shall be authorized to transact an insurance business.

(c) Upon receiving the affirmative vote of two thirds of all votes cast by members present or represented at the meeting, the agreement shall be deemed to have been approved. Each member of the insurer shall be bound by such vote without right of dissent other than the right to vote against the proposal at the meeting. Such a dissenting member shall have no right or equity as to the assets of the insurer except as expressly provided in the member's policy or policies.

(d) In the event that a mutual insurer shall have no members entitled to vote, the merger agreement need not be submitted to its members, and notice need not be given to its members, and the Commissioner may approve the agreement of merger or consolidation without a hearing thereon, and the same may be effectuated without approval of the insurer's members.

18 Del. C. 1953, § 4937; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 79, §§ 37, 38; 70 Del. Laws, c. 186, § 1.;



§ 4938. Same — Impaired mutuals

If a domestic mutual insurer is then impaired, that is, if the insurer's surplus is less than the amount thereof required under this title for authority to transact the kinds of insurance being transacted by the insurer, the Commissioner may approve the agreement of merger or consolidation without a hearing thereon, and the same may be effectuated without approval of the insurer's members.

18 Del. C. 1953, § 4938; 56 Del. Laws, c. 380, § 1.;



§ 4939. Same — Articles of merger, consolidation, mutual insurers

Upon the approval by the Commissioner and members, if required, and upon agreement of merger or consolidation, articles of merger or consolidation, as the case may be, shall be executed under the seal of each insurer and verified by a duly authorized officer of each insurer and shall set forth as applicable:

(1) The name of the surviving or new corporation.

(2) The time and place of the meeting of the directors at which the agreement of merger or consolidation was approved and, except where pursuant to § 4938 of this title, the agreement is not submitted to a vote of the members of the insurer, the time and place of the meeting of the members of each insurer at which the agreement of merger or consolidation, as the case may be, was approved, the kind and period of notice given to the members and the total vote by which the agreement was approved.

(3) In the case of a merger into a surviving insurer, any changes desired to be made in the articles of the surviving insurer or in the case of a consolidation into a new domestic insurer, all of the statements required by law to be set forth in the original articles in the case of the formation of a domestic insurer.

(4) The number, names and addresses of the persons to be the first directors of the surviving or new insurer.

(5) The agreement of merger or consolidation.

18 Del. C. 1953, § 4939; 56 Del. Laws, c. 380, § 1.;



§ 4940. Same — Filing of articles of merger or consolidation; payment of fees; approval by Secretary of State

(a) The articles of merger or consolidation, as the case may be, referred to in § 4939 of this title, together with a certificate or certificates from the proper department or departments evidencing payment of all applicable taxes and charges required by law, shall be delivered to the Secretary of State.

(b) The Secretary of State shall examine the articles and the certificate or certificates to determine whether they contain all necessary information and satisfy all requirements as to form. If the Secretary of State finds that the articles and certificates contain all necessary information and satisfy all requirements as to form, the Secretary of State shall endorse his or her approval upon the articles. If the Secretary of State does not so find, he or she shall forthwith give notice thereof to the parties stating in detail the Secretary of State's reasons for so doing and stating how the nonconformance can be remedied. Upon remedying the defects, the party may in the same manner file the same or amended articles, whichever the particular case may require, and the Secretary of State shall endorse his or her approval thereon.

18 Del. C. 1953, § 4940; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4941. Same — Issuance of certificate of merger or consolidation; effective date

(a) Immediately upon the Secretary of State's approval of the articles of merger or consolidation as provided in § 4940 of this title, the Secretary of State shall file the articles and issue to the surviving or new corporation or its representative a certificate of merger or consolidation, and shall deliver a copy of the articles so approved to the Commissioner.

(b) The merger or consolidation shall be effective upon the issuance of the certificate by the Secretary of State as above provided.

(c) The certificate shall be conclusive evidence of the performance of all conditions precedent to such consolidation or merger and of the continuation or creation of the surviving or new corporation to the extent that the same is governed by the laws of this State.

18 Del. C. 1953, § 4941; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4942. Same — Effect of merger or consolidation

(a) Upon the merger or consolidation becoming effective, the several corporations, parties to the agreement of merger or consolidation, shall be a single corporation, which in the case of a merger shall be that corporation designated in the agreement as the surviving corporation and, in the case of a consolidation, shall be the new corporation provided for in the agreement of consolidation. The separate existence of all the constituent corporations parties to said agreement except the surviving corporations, in the case of a merger, or the new corporation, in the case of a consolidation, shall thereupon cease.

(b) All the property, real, personal and mixed of each of the corporations, parties to the agreement of merger or consolidation, and all debts or obligations due to any of them shall be taken and be deemed to be transferred to and vested in the surviving or new corporation, as the case may be, without further act or deed.

(c) The surviving or new corporation shall, upon effectuation of the merger or consolidation, thenceforth be responsible for all the liabilities and obligations of each of the corporations so merged or consolidated; but the liabilities of the merging or consolidating corporations or of their directors or officers shall not be affected, and the rights of creditors thereof or of any person dealing with such corporations or any liens upon the property of such corporations shall not be impaired by the merger or consolidation, and any claim existing or action or proceeding pending by or against any of such corporations may be prosecuted to judgment as if the merger or consolidation had not taken place, or the surviving or new corporation may be proceeded against or substituted in its place.

(d) In the case of a merger, the certificate of incorporation of the surviving corporation, if such corporation is a domestic insurer, shall be deemed to be amended to the extent, if any, that changes in its certificate are stated in the articles of merger; and in the case of a consolidation, the statements set forth in the articles of consolidation, in case the new corporation is one formed under the laws of this State, which are required or permitted to be set forth in the certificate of incorporation of such insurer formed under the general corporation laws of this State, shall be deemed to be the certificate of incorporation of the new corporation.

18 Del. C. 1953, § 4942; 56 Del. Laws, c. 380, § 1.;



§ 4943. Preservation of old charter in merger or consolidation

(a) In any merger or consolidation of a foreign stock or mutual insurer into or with a domestic insurer under § 4930 of this title, in accordance with this section, the continuing Delaware corporation shall for all purposes be deemed to be a continuation of the corporate existence of the foreign corporation with Delaware as the adoptive state of domicile and with date of corporate origin the same as the original date of incorporation of the foreign insurer in its original domiciliary state or country, subject to the following conditions:

(1) The plan and agreement for merger or consolidation shall provide for such continuation or corporate existence through designation of Delaware as the state of domicile of the foreign corporation by adoption, and shall specify the original date of incorporation of the foreign corporation in its original domiciliary state or country as being the date of incorporation of the Delaware corporation pursuant to this section.

(2) The certificate of incorporation of the Delaware corporation shall provide, or be amended to provide, that the corporation is a continuance of the corporate existence, through adoption of the State as the corporate domicile, of the foreign corporation, and shall specify the original date of incorporation of the foreign corporation in its original domiciliary state or country as being the date of incorporation of the Delaware corporation pursuant to this section.

(b) The continuing Delaware corporation shall have all the rights and obligations of, and be given recognition in all respects as a corporation formed under the laws of this State as of the date of incorporation of the foreign corporation in its original domiciliary state or country. This provision shall not be deemed to impose upon the continuing Delaware corporation any liability or obligation with respect to filings, fees, taxes or otherwise which might have accrued prior to the effective date of the merger or consolidation.

(c) This section shall not be deemed in any manner to preserve, after the effective date of such merger or consolidation, the corporate existence of such foreign corporation as a corporation of its original domiciliary state or country.

60 Del. Laws, c. 176, § 1.;



§ 4944. Bulk reinsurance

(a) A domestic insurer may reinsure all or substantially all of its business in force, or all or substantially all of a major class thereof, with another insurer, stock or mutual, by an agreement of bulk reinsurance after compliance with this section. No such agreement shall become effective unless filed with or disapproved by the Commissioner.

(b) The Commissioner shall disapprove such agreement within a reasonable time after filing if the Commissioner finds:

(1) That the plan and agreement are unfair and inequitable to any insurer or to policyholders involved;

(2) That the reinsurance, if effectuated, would substantially reduce the protection or service to the policyholders of any domestic insurer involved;

(3) That the agreement does not embody adequate provisions by which the reinsuring insurer becomes liable to the original insureds for any loss or damage occurring under the policies reinsured in accordance with the original terms of such policies or does not require the reinsuring insurer to furnish each such insured with a certificate evidencing such assumption of liability;

(4) That the assuming reinsurer is not authorized to transact such insurance in this State or is not qualified as for such authorization or will not appoint the Commissioner and the Commissioner's successors as its irrevocable attorney for service of process, so long as any policy so reinsured or claim thereunder remains in force or outstanding;

(5) That such reinsurance would materially tend to lessen competition in the insurance business in this State or elsewhere as to the kinds of insurance involved or would materially tend to create a monopoly as to such business;

(6) That the proposed bulk reinsurance is not free of other reasonable objections.

(c) If the Commissioner disapproves the agreement the Commissioner shall forthwith notify in writing each insurer involved specifying reasons therefor.

(d) If for reinsurance of all or substantially all of the business in force of an insurer at a time when the insurer's capital (if a stock insurer) or surplus (if a mutual insurer) is not impaired, the plan and agreement of such reinsurance must be approved by a vote of not less than two thirds of the insurer's outstanding stock having voting rights (if a stock insurer) or of members (if a mutual insurer) voting thereon at a meeting of stockholders or members called for the purpose, pursuant to such reasonable notice and procedure as is provided for in the agreement. If a mutual life insurer, right to vote may be limited to members whose policies are other than term policies for terms of less than 20 years or group policies and have been in effect for more than 1 year.

(e) No director, officer, agent or employee of any insurer party to such reinsurance nor any other person shall receive any special compensation for arranging or with respect to any such reinsurance except as is set forth in the reinsurance agreement filed with the Commissioner.

18 Del. C. 1953, § 4943; 56 Del. Laws, c. 380, § 1; 60 Del. Laws, c. 176, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4945. Mutual member's share of assets on liquidation

(a) Upon any liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expenses of administration shall be distributed to currently existing persons who had been members of the insurer for at least 1 year and who were its members at any time within 36 months next preceding the date such liquidation was authorized or ordered or the date of last termination of the insurer's certificate of authority, whichever date is the earlier, except that if the Commissioner has reason to believe that those in charge of the management of the insurer have caused or encouraged the reduction of the number of members of the insurer in anticipation of liquidation and for the purpose of reducing thereby the number of persons who may be entitled to share in distribution of the insurer's assets, the Commissioner may enlarge the 36-month qualification period as the Commissioner may deem to be reasonable.

(b) The insurer shall make a reasonable classification of its policies so held by such members, and a formula based upon such classification for determining the equitable distributive share of each such member. Such classification and formula shall be subject to the approval of the Commissioner.

18 Del. C. 1953, § 4944; 56 Del. Laws, c. 380, § 1; 60 Del. Laws, c. 176, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4946. Redomestication; approval as domestic insurer; conversion to foreign insurer; rules and regulations

(a) Any insurer which is organized under the laws of any other state and is admitted to do business in this State for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this State. Said domestic insurer will be entitled to like certificates and licenses to transact business in this State and shall be subject to the authority and jurisdiction of this State.

(b) Any domestic insurer may upon approval of the Commissioner transfer its domicile to any other state in which it is admitted to transact the business of insurance and upon such transfer shall cease to be a domestic insurer and shall be admitted to this State if qualified as a foreign insurer. The Commissioner shall approve any such proposed transfer unless the Commissioner shall determine such transfer is not in the interest of the policyholders of this State.

(c) The certificate of authority, agent's appointments and licenses, rates and other items which the Commissioner of Insurance allows, in his/her discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this State transfers its corporate domicile to this or any other state by merger, consolidation or any other lawful method shall continue in full force and effect upon such transfer while the insurer remains duly qualified to transact the business of insurance in this State. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the Commissioner of Insurance. Every transferring insurer shall file new policy forms with the Commissioner of Insurance on or before the effective date of the transfer but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the Commissioner of Insurance. However, every such transferring insurer shall notify the Commissioner of the details of the proposed transfer and shall file promptly any resulting amendments to corporate documents filed or required to be filed with Commissioner.

(d) The Commissioner of this State may promulgate rules and regulations to carry out the purposes of the section.

66 Del. Laws, c. 77, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 49A. DELAWARE INSURANCE COMPANY MUTUAL-TO-STOCK CONVERSION ACT

§ 4970. Finding; purpose

(a) It is determined and declared as a matter of legislative finding that policyholders of a mutual insurer have contractual rights to insurance coverage and certain membership rights consisting principally of the right to elect directors of a mutual insurer, the right to vote on certain fundamental transactions undertaken by a mutual insurer, and the right to share in surplus in the event of a solvent liquidation of a mutual insurer. It is determined and declared that the membership rights of policyholders in a domestic mutual company existing as of October 17, 2010, who vote to make such mutual company subject to this chapter, or policyholders of a foreign mutual insurer who vote to redomesticate to Delaware pursuant to § 4974 of this title, are not equivalent to an ownership interest in such mutual insurer and that, in connection with the mutual to stock conversion of a mutual insurer, the grant to policyholders of a first priority right to purchase stock in the converting company or a holding company for such converting company is adequate compensation for the relinquishment of the membership rights of a policyholder. The General Assembly determines that it is desirable to provide for the conversion of a mutual insurer from the mutual form to the stock form in a manner similar to the manner in which mutual savings institutions convert from mutual to stock form under federal law and regulation.

(b) It is further determined and declared that the purpose and policy of this chapter shall be:

(1) To provide for the mutual to stock conversion of a mutual insurer in a manner consistent with the manner in which a mutual savings institution converts from mutual to stock form under federal law and regulation; and

(2) To facilitate the recapitalization of the insurance industry nationally by establishing a proven method of capital formation for insurers that elect to domicile in Delaware.

77 Del. Laws, c. 466, § 2.;



§ 4971. Short title of chapter

This chapter shall be known and may be cited as the "Delaware Insurance Company Mutual-to-Stock Conversion Act".

77 Del. Laws, c. 466, § 2.;



§ 4972. Definitions

As used in this chapter, the following words and phrases shall have the meanings as ascribed in this section:

(1) "Capital stock" means common or preferred stock or any hybrid security or other equity security issued by a converted stock insurer or other company or entity pursuant to the exercise of subscription rights granted pursuant to the provisions of § 4975(a)(3) of this title.

(2) "Commissioner" means the Insurance Commissioner of this State.

(3) "Converted stock company" means a stock insurer that converted from a mutual insurer under this chapter, or under the laws of any other jurisdiction, or any successor thereto provided that not less than a majority of the shares of voting stock of such successor are owned by a mutual holding company.

(4) "Department" means the Department of Insurance of this State.

(5) "Domestic mutual company" means a mutual insurer domiciled in this State.

(6) "Eligible member" means a member of a mutual company whose policy is in force on the date the mutual company's governing body adopts a plan of conversion or such earlier date as the mutual company may establish with the consent of the Commissioner. A person insured under a group policy is not an eligible member. A person whose policy becomes effective after the governing body adopts the plan but before the plan's effective date is not an eligible member but shall have those rights established under § 4980 of this title.

(7) "Foreign mutual insurer" means a mutual insurer domiciled in a jurisdiction other than this State.

(8) "Mutual company" means a mutual insurer that is seeking to convert to a stock insurer under this chapter, including a captive insurance company (notwithstanding § 6916 of this title) that is incorporated as a nonstock corporation and including a foreign mutual insurer that has applied to redomesticate to this State with an intent to file an application to convert from mutual to stock form under this chapter.

(9)a. "Mutual holding company" means:

1. A nonstock corporation resulting from a reorganization of a mutual insurer under this chapter; or

2. A nonstock corporation resulting from a reorganization of a mutual insurer under the laws of any other jurisdiction, which subsequently redomesticated to Delaware by conversion under § 265 of Title 8 or any other lawful method, or a Delaware nonstock corporation that is the immediate successor thereto; or

3. A Delaware nonstock corporation surviving or resulting from a merger or consolidation with a nonstock corporation that resulted from a reorganization of a mutual insurer under the laws of any other jurisdiction.

b. A mutual holding company may convert to stock form under this chapter, and shall be subject to the provisions of this chapter and to any other provisions of this title applicable to insurance holding companies, except as otherwise provided in this chapter. It is the policy of this chapter to enable and facilitate such a conversion of a mutual holding company to stock form, and this chapter shall be interpreted accordingly. The certificate of incorporation of a mutual holding company shall include provisions setting forth the following:

1. That it is a mutual holding company under this chapter;

2. That the mutual holding company may hold not less than a majority of the shares of voting stock of a converted stock company or intermediate holding company, which in turn holds, directly or indirectly, all of the voting stock of a converted stock company;

3. That it is not authorized to issue any capital stock except pursuant to a conversion in accordance with the provisions of this chapter;

4. That its members shall have the rights specified in this chapter and its certificate of incorporation and bylaws; and

5. That its assets shall be subject to inclusion in the estate of the converted company in any rehabilitation or insolvency proceedings initiated by the Commissioner.

(10) "Participating policy" means a policy that grants a holder the right to receive dividends if, as and when declared by the mutual company.

(11) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization, a similar entity, or a combination of the foregoing acting in concert.

(12) "Plan of conversion" or "plan" means a plan adopted by a mutual company's governing body to convert the mutual company into a stock company in accordance with the requirements of this chapter.

(13) "Policy" means an insurance policy, including an annuity contract.

(14) "Standby investor" means any person that has agreed in writing to purchase all or a portion of the capital stock to be sold in a conversion that is not subscribed by eligible members.

(15) "Stock company" means a stock insurer that meets all of the current requirements for admission to do business as a domestic Delaware insurer.

(16) "Voting member" means a member who is an eligible member and is also a member of the mutual insurer as of a date not more than 90 days prior to the date of the meeting at which the plan shall be voted upon by members.

77 Del. Laws, c. 466, § 2; 78 Del. Laws, c. 313, § 1.;



§ 4973. Adoption of plan of conversion

(a) No plan of conversion shall become effective unless the mutual company seeking to convert to a stock company shall have adopted, by the affirmative vote of not less than 2/3 of its governing body and otherwise in accordance with law, a plan of conversion consistent with the requirements of §§ 4975, 4976 and 4977, or of § 4978, of this title. At any time before approval of a plan by the Commissioner, the mutual company, by the affirmative vote of not less than a majority of its governing body, may amend or withdraw the plan.

(b) With respect to a domestic mutual company that exists as of Oct. 17, 2010, no plan of conversion may be adopted pursuant to subsection (a) of this section unless the policyholders of the domestic mutual company shall have previously elected to subject the domestic mutual company to the provisions of this chapter at a separate meeting convened for such purpose. In connection with such meeting, the domestic mutual company shall provide its policyholders with substantially the same information as is required by the provisions of § 4974(b) of this title.

(c) Before a mutual company's eligible members may vote on approval of a plan, a mutual company whose governing body has adopted a plan shall file all of the following documents with the Commissioner within 90 days after adoption of the plan together with the application fee specified herein:

(1) The plan of conversion, including the independent evaluation of pro forma market value required by § 4975(d) of this title.

(2) The form of notice required by subsection (f) of this section.

(3) The form of proxy to be solicited from eligible members pursuant to subsection (g) of this section.

(4) The form of notice required by § 4980 of this title to persons whose policies are issued after adoption of the plan but before its effective date.

(5) The proposed certificate of incorporation and bylaws of the converted stock company.

(6) The acquisition of control statement, as required by § 5003 of this title.

(7) The application shall be accompanied by an application fee equal to the greater of:

a. $100,000; or

b. An amount equal to 1/10 of 1% of the estimated pro forma market value of the converted stock company as determined in accordance with § 4975(d) of this title.

If such value is expressed as a range of values, the application fee shall be based upon the midpoint of the range. For good cause shown, the Commissioner may waive the application fee in whole or in part, or permit a portion of the application fee to be deferred until completion of the conversion.

(8) Such other information as the Commissioner may request. Upon filing of the foregoing documents with the Commissioner, the mutual company shall send to eligible members a notice advising eligible members of the adoption and filing of the plan, their ability to provide the Commissioner and the mutual company with comments on the plan within 30 days of the date of such notice, and procedure therefore.

(d) The Commissioner shall immediately give written notice to the mutual company of any decision and, in the event of disapproval, a statement in detail of the reasons for the decision. The Commissioner shall approve the plan if the Commissioner finds each of the following:

(1) The plan complies with this chapter.

(2) The plan will not prejudice the interests of the members.

(3) The plan's method of allocating subscription rights is fair and equitable.

(e) The Commissioner may retain, at the mutual company's expense, any qualified expert not otherwise a part of the Commissioner's staff, including counsel and financial advisors, to assist in reviewing the plan and the independent evaluation of the pro forma market value required under § 4975(d) of this title.

(f) The Commissioner may order a hearing on whether the terms of the plan comply with this chapter after giving written notice by mail or publication to the mutual company and other interested persons, all of whom have the right to appear at the hearing.

(g) All voting members shall be sent notice of the members' meeting to vote on the plan. The notice shall briefly but fairly describe the proposed conversion plan, shall inform the voting member of the voting member's right to vote upon the plan, and shall be sent to each voting member's last known address, as shown on the mutual company's records. If the meeting to vote upon the plan is held during the mutual company's annual meeting of policyholders, only a combined notice of meeting is required.

(h) The plan shall be voted upon by voting members and shall be adopted upon receiving the affirmative vote of at least 2/3 of the votes cast by voting members at the meeting. Voting members entitled to vote upon the proposed plan may vote in person or by proxy. The number of votes each voting member may cast shall be determined by the mutual company's bylaws. If the bylaws are silent, each voting member may cast one vote.

(i) The certificate of incorporation of the converted stock company shall be considered at the meeting of the voting members called for the purpose of adopting the plan of conversion and shall require for adoption the affirmative vote of at least 2/3 of the votes cast by voting members.

(j) Documents to be filed following approval. — Within 30 days after the voting members have approved the plan in accordance with the requirements of this section, the converted stock company shall file the following documents with the Commissioner:

(1) The minutes of the meeting of the voting members at which the plan was approved.

(2) The certificate of incorporation and bylaws of the converted stock company.

77 Del. Laws, c. 466, § 2; 78 Del. Laws, c. 313, § 2.;



§ 4974. Redomestication and conversion

(a) A foreign mutual insurer or foreign mutual holding company that has filed an application for redomestication may file an application for conversion under this chapter promptly after completion of the redomestication or upon such earlier date as the Commissioner may permit, but in no event prior to the approval of the redomestication by the members of the foreign mutual insurer or foreign mutual holding company if such a member vote is required under the laws of the state of domicile of the foreign mutual insurer or foreign mutual holding company. A redomestication application shall contain such information as the Commissioner may require. If the redomestication is approved by the state of domicile of the foreign mutual insurer or foreign mutual holding company and the members of the foreign mutual insurer or foreign mutual holding company, to the extent required, then no redomestication application of a foreign mutual insurer or foreign mutual holding company will be denied solely because the applicant has indicated its intention to avail itself of the provisions of this chapter.

(b) In addition to any requirements imposed by the existing state of domicile with respect to approval of redomestication by its voting members, a foreign mutual insurer that files an application for redomestication under this section also shall provide to its voting members a comparison of the method of mutual to stock conversion in its existing state of domicile and the methods of mutual to stock conversion established by this chapter.

(c) Any order approving the redomestication of a foreign mutual insurer or foreign mutual holding company may contain such terms and conditions as the Commissioner shall require.

(d) Any foreign mutual insurer or foreign mutual holding company that redomesticates under the provisions of this section, within 10 days of the date of redomestication, shall adopt resolutions ratifying any previously adopted plan of conversion and file such resolutions as an amendment to the application for conversion. The Commissioner may deem any failure to file such ratifying resolutions as a withdrawal of the application for conversion.

(e) Nothing contained in this chapter is intended or shall be deemed to supersede or conflict with the requirements of the state of domicile of any foreign mutual insurer or foreign mutual holding company.

(f) Except to the extent specifically provided by this section, a plan of conversion shall be adopted as required by § 4973 of this title and shall be consistent with the requirements of §§ 4975, 4976, and 4977, or of § 4978, of this title.

77 Del. Laws, c. 466, § 2; 78 Del. Laws, c. 313, § 3.;



§ 4975. Required provisions of plan of conversion

(a) The following provisions shall be included in the plan:

(1) The reasons for proposed conversion.

(2) The effect of conversion on existing policies, including all of the following:

a. A provision that all policies in force on the effective date of conversion continue to remain in force under the terms of the policies, except that the following rights, to the extent they existed in the mutual company, shall be extinguished on the effective date of the conversion:

1. Any voting rights of the policyholders provided under the policies.

2. Except as provided under paragraph (a)(2)b. of this section, any right to share in the surplus of the mutual company, unless such right is expressly provided for under the provisions of the existing policy.

3. Any assessment provisions provided for under certain types of policies.

b. Except as provided in paragraph (a)(2)c. of this section, a provision that holders of participating policies in effect on the date of conversion continue to have a right to receive dividends as provided in the participating policies, if any.

c. Except for the mutual company's life policies, participating guaranteed renewable accident and health policies, and participating guaranteed renewable non-cancelable accident and health policies, a provision that upon the renewal date of a participating policy, the converted stock company may issue the insured a nonparticipating policy as a substitute for the participating policy. Nothing contained herein shall be construed to permit the substitution, during the term of a policy, of a non-experience rated policy for an experience rated policy.

(3) The grant of subscription rights to eligible members, including both of the following:

a. A provision that each eligible member is to receive, without payment, nontransferable subscription rights to purchase the capital stock of the converted stock company and that, in the aggregate, all eligible members shall have the right, prior to the right of any other party, to purchase 100% of the capital stock of the converted stock company, exclusive of any shares of capital stock required to be sold or distributed to the holders of surplus notes, if any, and capital stock purchased by the company's tax-qualified employee stock benefit plan that is in excess of the total price of the capital stock established under subsection (d) of this section, as permitted by § 4977(c) of this title. As an alternative to subscription rights in the converted stock company, the plan may provide that each eligible member is to receive, without payment, nontransferable subscription rights to purchase a portion of the capital stock of one of the following:

1. A corporation or entity organized for the purpose of purchasing and holding all the stock of the converted stock company; provided however, that the Commissioner may, in the Commissioner's discretion, require that such corporation or entity be incorporated or formed in this State;

2. A stock insurer owned by the mutual company into which the mutual company will be merged; or

3. An unaffiliated stock insurer or other corporation or entity that will purchase all the stock of the converted stock company.

For purposes of any plan, the transfer of subscription rights from: (i) an individual to such individual and his or her spouse or children or to a trust or other estate or wealth planning entity established for the benefit of such individual, his or her spouse or children, (ii) an individual to such individual's joint or individual IRA account, or other tax-qualified retirement plan, (iii) an entity to the shareholders, partners or members of such entity, or (iv) the holder of such rights to the mutual insurance company or its proposed holding company, shall not be deemed an unpermitted transfer for purposes of this chapter.

b. A provision that the subscription rights shall be allocated in whole shares among the eligible members using a fair and equitable formula. The formula need not allocate subscription rights to eligible members on a pro rata basis based on premium payments or contributions to surplus, but may take into account how the different classes of policies of the eligible members contributed to the surplus of the mutual company or any other factors that may be fair or equitable. In accordance with § 4973(e) of this title, the Commissioner may retain an independent consultant to assist in the determination that the allocation of subscription rights is fair and equitable.

(b) The plan shall provide a fair and equitable means for allocating shares of capital stock in the event of an oversubscription to shares by eligible members exercising subscription rights received under paragraph (a)(3) of this section.

(c) The plan shall provide that any shares of capital stock not subscribed to by eligible members exercising subscription rights received under paragraph (a)(3) of this section shall be sold in a public offering or to another corporation or entity that is participating in the conversion plan, as provided in paragraph (a)(3)a. of this section. If the number of shares of capital stock not subscribed by eligible members is so small in number or other factors exist that:

(1) Do not warrant the time or expense of a public offering, or

(2) Warrant the participation of standby investors to facilitate completion of the conversion,

the plan of conversion may provide for sale of the unsubscribed shares through a private placement or other alternative method approved by the Commissioner that is fair and equitable to eligible members.

(d) The plan shall set the dollar amount of the capital stock for which subscription rights must be granted pursuant to paragraph (a)(3) of this section equal to the estimated pro forma market value of the converted stock company based upon an independent evaluation by a qualified expert. This pro forma market value may be that value that is estimated to be necessary to attract full subscription for the shares, as indicated by the independent evaluation, and may be stated as a range of pro forma market value.

(e) The plan shall set the purchase price per share of capital stock equal to any reasonable amount. However, the minimum subscription amount required of any eligible member cannot exceed $500, but the plan may provide that the minimum number of shares any person may purchase pursuant to the plan is 25 shares. The purchase price per share at which capital stock is offered to persons who are not eligible members may be greater than but not less than the purchase price per share at which capital stock is offered to eligible members.

(f) The plan shall provide that any person or group of persons acting in concert shall not acquire, in the public offering or pursuant to the exercise of subscription rights, more than 5% of the capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan, as provided in paragraph (a)(3)a. of this section, except with the approval of the Commissioner. This limitation does not apply to any entity that is to purchase 100% of the capital stock of the converted stock company as part of the plan of conversion approved by the Commissioner or to any person that acts as a standby investor of the capital stock of the converted stock company for an amount equal to 10% or more of the capital stock of the converted stock company, provided that in each case such purchase by a standby investor of 10% or more of the capital stock of the converted stock company is approved by the Commissioner in accordance with the provisions of Delaware law following the filing of an acquisition of control statement pursuant to § 5003 of this title.

(g) The plan shall provide that no director or officer or person acting in concert with a director or officer of the mutual company shall acquire any capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan, as provided in paragraph (a)(3)a. of this section, for 3 years after the effective date of the plan, except through a broker-dealer, without the permission of the Commissioner. This provision does not prohibit the directors and officers from:

(1) Making block purchases of 1% or more of the outstanding common stock other than through a broker-dealer if approved in writing by the Department;

(2) Exercising subscription rights received under the plan; or

(3) Participating in a stock benefit plan permitted by § 4977(c) of this title, or approved by shareholders pursuant to § 4982(b) of this title.

(h) The plan shall provide that no director or officer may sell stock purchased pursuant to this section, or § 4977(a) of this title within 1 year after the effective date of the conversion, except that nothing contained in this section shall be deemed to restrict a transfer of stock by such director or officer if the stock is the stock of a corporation that is participating in the conversion plan as provided in paragraph (a)(3)a.3. of this section and has a class of stock registered under the Securities Exchange Act of 1934, as amended (15 U.S.C. § 78a et seq.), or if the transfer is to the spouse or minor children of such director or officer, or a to a trust or other estate or wealth planning entity established for the benefit of such director or officer, or the spouse or minor children of such director or officer.

(i) The plan shall provide that the rights of a holder of a surplus note to participate in the conversion, if any, shall be governed by the terms of the surplus note.

(j) The plan shall provide that, without the prior approval of the Commissioner, no converted stock company, or any corporation participating in the conversion plan pursuant to paragraph (a)(3)a.1. or (a)(3)a.2. of this section, shall, for a period of 3 years from the date of the completion of the conversion, repurchase any of its capital stock from any person, except that this restriction shall not apply to either:

(1) A repurchase on a pro rata basis pursuant to an offer made to all shareholders of the converted stock company, or any corporation participating in the conversion plan pursuant to paragraph (a)(3)a.1. or (a)(3)a.2. of this section; or

(2) A purchase in the open market by a tax-qualified, or nontax-qualified employee stock benefit plan in an amount reasonable and appropriate to fund the plan.

77 Del. Laws, c. 466, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 313, § 4.;



§ 4976. Closed block of business for participating life policies

(a) A plan that is adopted by a mutual company that is a life insurance company which issues participating life policies shall provide that participating life policies in force on the effective date of the conversion shall be operated by the converted stock company for dividend purposes as a closed block of participating business, except that any and all classes of group participating policies may be excluded from the closed block.

(b) The plan shall provide that sufficient assets of the mutual company shall be allocated for the benefit of the closed block of business so that the assets, together with the revenue from the closed block of business, are sufficient to support the closed block, including, but not limited to, the payment of claims, expenses, taxes, and any dividends that are provided for under the terms of the participating policies, with appropriate adjustments in the dividends for experience changes. The plan shall be accompanied by an opinion of a qualified actuary, or an appointed actuary, who meets the standards set forth in the insurance laws or regulations of this State for the submission of actuarial opinions as to the adequacy of reserves or assets. The opinion shall relate to the adequacy of the assets allocated in support of the closed block of business. The actuarial opinion shall be based on methods of analysis deemed appropriate for those purposes by the Actuarial Standards Board.

(c) The amount of assets allocated for the benefit of the closed block shall be based upon the mutual life insurance company's last annual statement, updated to the last day of the quarter immediately preceding the effective date of the conversion.

(d) The converted stock company shall keep a separate accounting for the closed block and shall make and include in the annual statement to be filed with the Commissioner each year a separate statement showing the gains, losses, and expenses properly attributable to the closed block.

(e) The assets and liabilities allocated to the closed block may be periodically reviewed by the Commissioner or the Commissioner's designee. The converted stock company shall bear the cost of any such review. If, as a result of such review, the Commissioner determines that the assets allocated to the closed block are insufficient to support the remaining policies in the closed block, the Commissioner may issue an order directing the converted stock company to allocate additional assets to the closed block sufficient to support the remaining policies in the closed block and the converted stock company shall comply with such order within 30 days of the date thereof. If, as a result of such review, or as a result of a review initiated by the converted stock company and accepted by the Commissioner, assets allocated to the closed block are in excess of the amount necessary to support the remaining policies, then upon application made to the Commissioner by the converted stock company, the Commissioner may issue an order permitting such excess assets in the closed block to revert to the benefit of the converted stock company.

(f) The Commissioner may waive the requirement for establishing a closed block of business if, in the Commissioner's discretion, it is in the best interests of policyholders to do so. The Commissioner may waive from inclusion in the closed block of participating policies those participating policies for which there is no expectation of dividends being paid if, in the Commissioner's discretion, it is fair and equitable to do so.

77 Del. Laws, c. 466, § 2.;



§ 4977. Optional provisions of plan of conversion

(a) The plan may provide that the directors, officers, and employees of the mutual company shall receive, without payment, nontransferable subscription rights to purchase capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan, as provided in § 4975(a)(3)a. of this title. These subscription rights shall be allocated among the directors, officers, and employees by a fair and equitable formula and shall be subordinate to the subscription rights of eligible members. Nothing contained in this chapter shall require the subordination of subscription rights received by directors and officers in their capacity as eligible members, if any.

(b) The aggregate total number of shares that may be purchased by directors and officers of the mutual company in their capacity under subsection (a) of this section and in their capacity as eligible members under § 4975(a)(3)a. of this title shall not exceed 35% of the total number of shares to be issued for a mutual company if total assets of the mutual company are less than $50,000,000 or 25% of the total number of shares to be issued for a mutual company if total assets of the mutual company are more than $500,000,000. For mutual companies with total assets of or between $50,000,000 and $500,000,000, the percentage of the total number of shares that may be purchased shall be interpolated.

(c) The plan may allocate to a tax-qualified employee benefit plan nontransferable subscription rights to purchase up to 10% of the capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan, as provided in § 4975(a)(3)a. of this title. A tax-qualified employee benefit plan is entitled to exercise subscription rights granted under this subsection regardless of the total number of shares purchased by other persons.

(d) The plan may provide that the other classes of subscribers approved by the Commissioner shall receive, without payment, nontransferable subscription rights to purchase capital stock of the converted stock company or the stock of another corporation that is participating in the conversion plan, as provided in § 4975(a)(3)a. of this title. Other classes of subscribers that may be approved by the Commissioner include, without limitation:

(1) Members of the mutual insurer that became members after the date fixed for establishing eligible members;

(2) Brokers, agents, or other producers or their directors, officers, or employees that represent the mutual insurer;

(3) The shareholders of another corporation that is participating in the conversion plan, as provided in § 4975(a)(3)a. of this title; or

(4) The shareholders of another corporation that is a party to an acquisition, merger, consolidation, or other similar transaction with the mutual insurer.

(e) The plan may provide for the creation of a liquidation account for the benefit of members in the event of voluntary liquidation subsequent to conversion in an amount equal to the surplus of the mutual company, exclusive of the principal amount of any surplus note, on the last day of the quarter immediately preceding the date of adoption of the plan.

77 Del. Laws, c. 466, § 2.;



§ 4978. Alternative plan of conversion

(a) The governing body may adopt a plan of conversion that does not rely in whole or in part upon issuing nontransferable subscription rights to members to purchase stock of the converted stock company if the Commissioner finds that the plan does not prejudice the interests of the members, is fair and equitable, and is not inconsistent with the purpose and intent of this chapter. Subject to a finding of the Commissioner that an alternative plan is fair and equitable and is not inconsistent with the purpose and intent of this chapter, an alternative plan may:

(1) Include the merger of a domestic mutual insurer into a domestic or foreign stock insurer.

(2) Provide for issuing transferable or redeemable subscription rights.

(3) Provide for issuing stock, cash, policyholder credits, or other consideration, or any combination of the foregoing, to policyholders instead of subscription rights.

(4) Provide for partial conversion of the mutual company and formation of a mutual holding company in accordance with subsection (b) of this section.

(5) Set forth another plan containing any other provisions approved by the Commissioner.

(b) The Commissioner may approve a partial conversion and formation of a mutual holding company provided that the mutual insurer is not insolvent or in hazardous financial condition according to information supplied in its most recent annual or quarterly statement filed with the Commissioner or as determined by a financial examination performed by the Commissioner pursuant to § 318 of this title. The Commissioner may retain, at the mutual company's expense, any qualified expert, including counsel and financial advisors, not otherwise a part of the Commissioner's staff to assist in reviewing whether the plan may be approved by the Commissioner.

(c) Conversion of mutual holding company. —

(1) Any mutual holding company may convert to stock form only in accordance with the provisions of this chapter. Solely for purposes of establishing the process for and enabling and facilitating any conversion of a mutual holding company to stock form, references in this chapter to a mutual company shall be deemed to refer to a mutual holding company and other provisions of this chapter shall be interpreted accordingly.

(2) Any stock issued by a subsidiary insurance company or subsidiary holding company of a mutual holding company to persons other than the parent mutual holding company shall be exchanged for the stock issued by the parent mutual holding company in connection with the conversion of the parent mutual holding company to stock form or any corporation participating in the conversion of the mutual holding company pursuant to § 4975(a)(3)a. of this title. The parent mutual holding company and the subsidiary holding company or insurance company must demonstrate to the satisfaction of the Commissioner that the basis for the exchange is fair and reasonable.

(3) If a subsidiary holding company or insurance company has issued shares to an entity other than the mutual holding company, the conversion of the mutual holding company to stock form may not be consummated unless a majority of the shares issued to the entities other than the mutual holding company vote in favor of the conversion. This requirement applies in addition to any otherwise required policyholder or shareholder votes.

77 Del. Laws, c. 466, § 2; 78 Del. Laws, c. 313, § 5.;



§ 4979. Effective date of plan

A plan is effective when the Commissioner has approved the plan, the voting members have approved the plan and adopted the certificate of incorporation of the converted stock company, and the certificate of incorporation is filed in the office of the Secretary of State of this State.

77 Del. Laws, c. 466, § 2.;



§ 4980. Rights of members whose policies are issued after adoption of plan and before effective date

(a) All members whose policies are issued after the proposed plan has been adopted by the governing body and before the effective date of the plan shall be sent a written notice regarding the plan upon issuance of such policy.

(b) A member of a life or health insurance company entitled to be sent the notice described in subsection (a) of this section is entitled to rescind the member's policy and receive a full refund of any amounts paid for the policy or contract within 10 days after such member has received the notice. Except as provided in subsection (c) of this section, each member of a property or casualty insurance company entitled to receive the notice provided for in subsection (a) of this section shall be advised of the member's right of cancellation and to a pro rata refund of unearned premiums.

(c) No member of a life or health insurance company, or property or casualty insurance company, who has made or filed a claim under such member's insurance policy shall be entitled to any right to receive any refund under subsection (b) of this section. No person who has exercised the rights provided by subsection (b) of this section shall be entitled to make or file any claim under such person's insurance policy.

77 Del. Laws, c. 466, § 2.;



§ 4981. Corporate existence

(a) On the effective date of the conversion, the corporate existence of the mutual company continues in the converted stock company. On the effective date of the conversion, all the assets, rights, franchises, and interests of the mutual company or the mutual holding company in and to every species of property, real, personal, and mixed, and any accompanying things in action, are vested in the converted stock company without any deed or transfer and the converted stock company assumes all the obligations and liabilities of the mutual company or the mutual holding company.

(b) Unless otherwise specified in the plan of conversion, the persons who are directors and officers of the mutual company or the mutual holding company on the effective date of the conversion shall serve as directors and officers of the converted stock company until new directors and officers of the converted stock company are elected pursuant to the certificate of incorporation and bylaws of the converted stock company.

77 Del. Laws, c. 466, § 2; 78 Del. Laws, c. 313, § 6.;



§ 4982. Conflict of interest

(a) A director, officer, agent, or employee of the mutual company shall not receive any fee, commission, or other valuable consideration, other than such person's usual regular salary or compensation, for aiding, promoting, or assisting in a conversion under this chapter, except as provided for in the plan approved by the Commissioner. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants, financial advisors, and actuaries for services performed in the independent practice of their professions, even if the attorney, accountant, financial advisor, or actuary is also a director or officer of the mutual company.

(b) For a period of 2 years after the effective date of the conversion, no converted stock company shall implement any nontax-qualified stock benefit plan unless the plan is approved by a majority of votes cast at a duly-convened meeting of shareholders held not less than 6 months after the effective date of the conversion.

(c) All the costs and expenses connected with a plan of conversion shall be paid for or reimbursed by the mutual company or the converted stock company. However, if the plan provides for participation by another corporation or stock company in the plan pursuant to § 4975(a)(3)a. of this title, the corporation or stock company may pay for or reimburse all or a portion of the costs and expenses connected with the plan.

77 Del. Laws, c. 466, § 2.;



§ 4983. Failure to give notice

If the mutual company complies substantially and in good faith with the notice requirements of this chapter, the mutual company's failure to send a member the required notice does not impair the validity of any action taken under this chapter.

77 Del. Laws, c. 466, § 2.;



§ 4984. Limitation on actions

Any action challenging the validity of or arising out of acts taken or proposed to be taken under this chapter shall be commenced no later than the latter of:

(1) Sixty days after the approval of the plan by the Commissioner; or

(2) Thirty days after notice of the meeting of voting members to approve the plan of conversion is first mailed or delivered to voting members or posted on the mutual company's website.

77 Del. Laws, c. 466, § 2.;



§ 4985. Mutual company insolvent or in hazardous financial condition

(a) If a mutual company seeking to convert is insolvent or is in hazardous financial condition according to information supplied in its most recent annual or quarterly statement filed with the Department or as determined by a financial examination performed by the Department pursuant to § 318 of this title, the requirements of this chapter, including notice to and policyholder approval of the plan of conversion, may be waived at the discretion of the Commissioner, if requested by the mutual company. If a waiver under this section is ordered by the Commissioner, the mutual company shall specify in its plan of conversion:

(1) The method and basis for the issuance of the converted stock company's shares of its capital stock to an independent party in connection with an investment by the independent party in an amount sufficient to restore the converted stock company to a sound financial condition.

(2) That the conversion shall be accomplished without granting subscription rights or other consideration to the past, present, or future policyholders.

(b) Nothing contained in this section shall alter or limit the authority of the Commissioner under any of the provisions of law, including, but not limited to, Chapter 59 of this title.

77 Del. Laws, c. 466, § 2.;



§ 4986. Rules and regulations

The Commissioner may promulgate rules and regulations to administer and enforce this chapter.

77 Del. Laws, c. 466, § 2.;



§ 4987. Laws applicable to converted stock company

(a) No mutual company shall be permitted to convert under this chapter if, as a direct result of the conversion, any person or any affiliate thereof acquires control of the converted stock company, unless that person and such person's affiliates comply with the provisions of § 5003 of this title. For purposes of this subsection, "control" shall have the meaning given to such term in § 5001 of this title.

(b) Except as otherwise specified in this chapter, a stock company converted under this chapter shall have and may exercise all the rights and privileges and shall be subject to all of the requirements and regulations imposed on stock insurers under this chapter and any other laws of this State relating to the regulation and supervision of insurers, but it shall exercise no rights or privileges which other stock insurers may not exercise.

77 Del. Laws, c. 466, § 2.;



§ 4988. Commencement of business as a stock insurer

No mutual company shall have the power to engage in the business of insurance as a stock company until it complies with all provisions of this chapter.

77 Del. Laws, c. 466, § 2.;



§ 4989. Amendment of policies

A mutual company, by endorsement or rider approved by the Commissioner and sent to the policyholder, may simultaneously with or at any time after the adoption of a plan of conversion amend any outstanding insurance policy for the purpose of extinguishing the right of the holder of any such policy to share in the surplus of the mutual company. However, this amendment shall be null and void if the plan of conversion is not submitted to the Commissioner or, if submitted, is disapproved by the Commissioner or, if approved by the Commissioner, is not approved by the eligible members on or before the first anniversary of its approval by the Commissioner.

77 Del. Laws, c. 466, § 2.;



§ 4990. Prohibition on acquisitions of control

Except as otherwise specifically provided in § 4975 of this title, from the date a plan of conversion is adopted by the governing body of a mutual company until 3 years after the effective date of the plan of conversion, no person shall directly or indirectly offer to acquire, make any announcement to acquire or acquire in any manner, including making a filing with the Department for such acquisition under a statute or regulation of this State, the beneficial ownership of 10% or more of a class of a voting security of the converted stock company or of a person which controls the voting securities of the converted stock company, unless the converted stock company or a person who controls the voting securities of the converted stock company consents to such acquisition and such acquisition is otherwise approved by the Commissioner.

77 Del. Laws, c. 466, § 2.;



§ 4991. Applicability to existing mutual insurers

(a) Except as provided in subsection (b) of this section, this chapter shall apply to all mutual insurers.

(b) Section 4933 of this title as in effect prior to October 17, 2010, is hereby repealed, except as set forth in the next sentence. Section 4933 of this title as in effect on October 16, 2010, shall apply to any mutual insurer that is a domestic mutual company as of such date that has not submitted a written notice to the Commissioner under subsection (c) of this section.

(c) Any mutual insurer that is a domestic mutual company as of the date immediately prior to the enactment of this chapter that otherwise would be subject to the application of this chapter, § 4933 of this title as in effect on such date may elect to become subject to the application of this chapter instead by submitting to the Commissioner a written notice to that effect.

77 Del. Laws, c. 466, § 2.;






CHAPTER 50. INSURANCE HOLDING COMPANY SYSTEM REGISTRATION

§ 5001. Definitions

As used in this chapter, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(1) "Affiliate." An "affiliate" of, or person "affiliated" with, a specific person, is a person that directly, or indirectly through 1 or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

(2) "Commissioner." The term "Commissioner" shall mean the Insurance Commissioner, the Commissioner's deputies, or the Insurance Department, as appropriate.

(3) "Control." The term "control" (including the terms "controlling", "controlled by" and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10 percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by § 5004(k) of this title that control does not exist in fact. The Commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(4) "Insurance holding company system." An "insurance holding company system" consists of 2 or more affiliated persons, 1 or more of which is an insurer.

(5) "Insurer." The term "insurer" shall have the same meaning as set forth in § 102 of this title, except that it shall not include agencies, authorities or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(6) "Person." A "person" is an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any joint venture partnership exclusively engaged in owning, managing, leasing or developing real or tangible personal property.

(7) "Securityholder." A "securityholder" of a specified person is one who owns any security of such person, including common stock, preferred stock, debt obligations and any other security convertible into or evidencing the right to acquire any of the foregoing.

(8) "Subsidiary." A "subsidiary" of a specified person is an affiliate controlled by such person directly or indirectly through 1 or more intermediaries.

(9) "Voting security." The term "voting security" shall include any security convertible into or evidencing a right to acquire a voting security.

18 Del. C. 1953, § 5002; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 197, § 1; 60 Del. Laws, c. 616, § 3; 68 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5002. Subsidiaries of insurers

Any domestic insurer, either by itself or in cooperation with 1 or more persons, may organize or acquire 1 or more subsidiaries as otherwise permitted under this title. Such subsidiaries may conduct any kind of business or businesses and their authority to do so shall not be limited by reason of the fact that they are subsidiaries of a domestic insurer.

68 Del. Laws, c. 325, § 1.;



§ 5003. Acquisition of control of or merger with domestic insurer

(a) Filing requirements. — No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities, or seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, such person would, directly or indirectly (or by conversion or by exercise of any right to acquire) be in control of such insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time any such offer, request or invitation is made or any such agreement is entered into, or prior to the acquisition of such securities if no offer or agreement is involved, such person has filed with the Commissioner and has sent to such insurer, a statement containing the information required by this section and such offer, request, invitation, agreement or acquisition has been approved by the Commissioner in the manner hereinafter prescribed.

For purposes of this section, a domestic insurer shall include any person controlling a domestic insurer unless such person, as determined by the Commissioner, is either directly or through its affiliates primarily engaged in business other than the business of insurance. However, such person shall file a pre-acquisition notification with the Commissioner containing the information set forth in § 5003A of this title 30 days prior to the proposed effective date of the acquisition. Failure to file is subject to § 5003A of this title. For the purposes of this section, "person" shall not include any securities broker holding, in the usual and customary brokers function, less than 20 percent of the voting securities of an insurance company or of any person which controls an insurance company.

(b) Content of statement. — The statement to be filed with the Commissioner hereunder shall be made under oath or affirmation and shall contain the following information:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection (a) of this section is to be effected (hereinafter called "acquiring party"), and

a. If such person is an individual, the acquiring party's principal occupation and all offices and positions held during the past 5 years, and any conviction of crimes other than minor traffic violations during the past 10 years;

b. If such person is not an individual, a report of the nature of its business operations during the past 5 years or for such lesser period as such person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by such person and such person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to such positions. Such list shall include for each such individual the information required by paragraph a. of this sub-subsection.

(2) The source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose (including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates), and the identity of persons furnishing such consideration; provided however, that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing such statement so requests.

(3) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding 5 fiscal years of each such acquiring party (or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence), and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement.

(4) Any plans or proposals which each acquiring party may have to liquidate such insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(5) The number of shares of any security referred to in subsection (a) of this section which each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement or acquisition referred to in subsection (a) of this section, and a statement as to the method by which the fairness of the proposal was arrived at.

(6) The amount of each class of any security referred to in subsection (a) of this section which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(7) A full description of any contracts, arrangements or understandings with respect to any security referred to in subsection (a) of this section in which any acquiring party is involved, including, but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. Such description shall identify the persons with whom such contracts, arrangements or understandings have been entered into.

(8) A description of the purchase of any security referred to in subsection (a) of this section during the 12 calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefore.

(9) A description of any recommendations to purchase any security referred to in subsection (a) of this section made during the 12 calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of such acquiring party.

(10) Copies of all tender offers for, requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subsection (a) of this section, and (if distributed) of additional soliciting material relating thereto.

(11) The term of any agreement, contract or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (a) of this section for tender, and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto.

(12) Such additional information as the Commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest. If the person required to file the statement referred to in subsection (a) of this section is a partnership, limited partnership, syndicate or other group, the Commissioner may require that the information called for by paragraphs (1) through (12) of this subsection shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any such partner, member or person is a corporation or the person required to file the statement referred to in subsection (a) of this section is a corporation, the Commissioner may require that the information called for by paragraphs (1) through (12) shall be given with respect to such corporation, each officer and director of such corporation, and each person who is directly or indirectly the beneficial owner of more than 10 percent of the outstanding voting securities of such corporation.

If any material change occurs in the facts set forth in the statement filed with the Commissioner and sent to such insurer pursuant to this section, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the Commissioner and sent to such insurer within 2 business days after the person learns of such change.

(c) Alternative filing materials. — If any offer, request, invitation, agreement or acquisition referred to in subsection (a) of this section is proposed to be made by means of a registration statement under the Securities Act of 1933 [15 U.S.C. § 77a et seq.] or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.], or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (a) of this section may utilize such documents in furnishing the information called for by that statement.

(d) Approval by Commissioner: Hearings. —

(1) The Commissioner shall approve any merger or other acquisition of control referred to in subsection (a) of this section unless, after a public hearing thereon, the Commissioner finds that:

a. After the change of control, the domestic insurer referred to in subsection (a) of this section would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

b. The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this State or tend to create a monopoly therein. In applying the competitive standard in this paragraph:

1. The informational requirements of § 5003A(c)(1) of this title and the standards of § 5003A(d)(2) of this title shall apply;

2. The merger or other acquisition shall not be disapproved if the Commissioner finds that any of the situations meeting the criteria provided by § 5003A(d)(3) of this title exist; and

3. The Commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

c. The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

d. The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

e. The competence, experience and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

f. The acquisition is likely to be hazardous or prejudicial to the insurance buying public.

(2) The public hearing referred to in paragraph (1) of this section shall be held within 30 days after the statement required by subsection (a) of this section is filed, and at least 20 days' notice thereof shall be given by the Commissioner to the person filing the statement.

Not less than 7 days' notice of such public hearing shall be given by the person filing the statement to the insurer and to such other persons as may be designated by the Commissioner. The Commissioner shall make a determination within 30 days after the conclusion of such hearing. At such hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the Superior Court of this State. All discovery proceedings shall be concluded not later than 3 days prior to the commencement of the public hearing.

(3) The Commissioner may retain at the acquiring person's expense any attorneys, actuaries, accountants and other experts not otherwise a part of the Commissioner's staff as may be reasonably necessary to assist the Commissioner in reviewing the proposed acquisition of control.

(e) Exemptions. — The provisions of this section shall not apply to:

(1) Any transaction which is subject to the provisions of Chapter 49 of this title dealing with the merger or consolidation of 2 or more insurers.

(2) Any offer, request, invitation, agreement or acquisition which the Commissioner by order shall exempt therefrom as:

a. Not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer; or

b. Otherwise not comprehended within the purposes of this section.

(f) Violations. — The following shall be violations of this section:

(1) The failure to file any statement, amendment or other material required to be filed pursuant to subsection (a) or (b) of this section; or

(2) The effectuation or any attempt to effectuate an acquisition of control of, or merger with, a domestic insurer unless the Commissioner has given approval thereto.

(g) Jurisdiction, consent to service of process. — The courts of this State are hereby vested with jurisdiction over every person not resident, domiciled or authorized to do business in this State who files a statement with the Commissioner under this section, and over all actions involving such person arising out of violations of this section, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by such a person of the Commissioner to be the person's true and lawful attorney upon whom may be served all lawful process in any action, suit or proceeding arising out of violations of this section. Copies of all such lawful process shall be served on the Commissioner and transmitted by registered or certified mail by the Commissioner to such person at the person's last known address.

68 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1.;

§ 5003A Acquisitions involving insurers not otherwise covered.

(a) Definitions. — The following definitions shall apply for the purposes of this section only:

(1) "Acquisition" means any agreement, arrangement or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes but is not limited to the acquisition of voting securities, the acquisition of assets, bulk reinsurance and mergers.

(2) An "involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired or is the result of a merger.

(b) Scope. —

(1) Except as exempted in paragraph (2) of this subsection, this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this State.

(2) This section shall not apply to the following:

a. An acquisition subject to approval or disapproval by the Commissioner pursuant to § 5003 of this title;

b. A purchase of securities solely for investment purposes so long as such securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this State. If a purchase of securities results in a presumption of control under § 5001(3) of this title, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the Commissioner of this State;

c. The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the Commissioner in accordance with subsection (c)(1) of this section 30 days prior to the proposed effective date of the acquisition. However, such pre-acquisition notification is not required for exclusion from this section if the acquisition would otherwise be excluded from this section by any other subparagraph of this paragraph;

d. The acquisition of already affiliated persons;

e. An acquisition if, as an immediate result of the acquisition:

1. In no market would the combined market share of the involved insurers exceed 5 percent of the total market;

2. There would be no increase in any market share; or

3. In no market would:

I. The combined market share of the involved insurers exceed 12 percent of the total market, and

II. The market share increases by more than 2 percent of the total market.

For the purpose of this subparagraph, a market means direct written insurance premium in this State for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this State;

f. An acquisition for which a pre-acquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business;

g. An acquisition of an insurer whose domiciliary commissioner affirmatively finds that such insurer is in failing condition; there is a lack of feasible alternative to improving such condition; the public benefits of improving such insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and such findings are communicated by the domiciliary commissioner to the Commissioner of this State.

(c) Pre-acquisition notification, waiting period. — An acquisition covered by subsection (b) of this section may be subject to an order pursuant to subsection (e) of this section unless the acquiring person files a pre-acquisition notification and the waiting period has expired.

The acquired person may file a pre-acquisition notification. The Commissioner shall give confidential treatment to information submitted under this subsection in the same manner as provided in § 5007 of this title.

(1) The pre-acquisition notification shall be in such form and contain such information as prescribed by the National Association of Insurance Commissioners relating to those markets which, under subsection (b)(2)e. of this section, cause the acquisition not to be exempted from the provisions of this section. The Commissioner may require such additional material and information as the Commissioner deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection (d) of this section. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this State accompanied by a summary of the education and experience of such person indicating the person's ability to render an informed opinion.

(2) The waiting period required shall begin on the date of receipt by the Commissioner of a pre-acquisition notification and shall end on the earlier of the 30th day after the date of such receipt, or termination of the waiting period by the Commissioner. Prior to the end of the waiting period, the Commissioner on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the 30th day after receipt of such additional information by the Commissioner or termination of the waiting period by the Commissioner.

(d) Competitive standard. —

(1) The Commissioner may enter an order under subsection (e)(1) of this section with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this State or tend to create a monopoly therein or if the insurer fails to file adequate information in compliance with subsection (c) of this section.

(2) In determining whether a proposed acquisition would violate the competitive standard of paragraph (1) of this subsection, the Commissioner shall consider the following:

a. Any acquisition covered under subsection (b) of this section involving 2 or more insurers competing in the same market is prima facie evidence of violation of the competitive standards:

1. If the market is highly concentrated and the involved insurers possess the following shares of the market:

2. or, if the market is not highly concentrated and the involved insurers possess the following shares of the market:

A highly concentrated market is one in which the share of the 4 largest insurers is 75 percent or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than 2 insurers are involved, exceeding the total of the 2 columns in the table is prima facie evidence of violation of the competitive standard in paragraph (1) of this subsection. For the purpose of this subparagraph, the insurer with the largest share of the market shall be deemed to be Insurer A.

b. There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the 2 largest to the 8 largest, has increased by 7 percent or more of the market over a period of time extending from any base year 5 to 10 years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subsection (b) of this section involving 2 or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in paragraph (1) of this subsection if:

1. There is a significant trend toward increased concentration in the market;

2. One of the insurers involved is 1 of the insurers in a grouping of such large insurers showing the requisite increase in the market share; and

3. Another involved insurer's market is 2 percent or more.

c. For the purposes of subsection (d)(2) of this section:

1. The term "insurer" includes any company or group of companies under common management, ownership or control;

2. The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the Commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in this State, and the relevant geographical market is assumed to be this State;

3. The burden of showing prima facie evidence of violation of the competitive standard rests upon the Commissioner.

d. Even though an acquisition is not prima facie violative of the competitive standard under subparagraphs a. and b. of this paragraph, the Commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under subparagraphs a. and b. of this paragraph, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this paragraph include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(3) An order may not be entered under subsection (e)(1) of this section if:

a. The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

b. The acquisition will substantially increase the availability of insurance, and the public benefits of such increase exceed the public benefits which would arise from not lessening competition.

(e) Orders and penalties. —

(1)a. If an acquisition violates the standards of this section, the Commissioner may enter an order:

1. Requiring an involved insurer to cease and desist from doing business in this State with respect to the line or lines of insurance involved in the violation; or

2. Denying the application of an acquired or acquiring insurer for a license to do business in this State.

b. Such an order shall not be entered unless:

1. There is a hearing;

2. Notice of such hearing is issued prior to the end of the waiting period and not less than 15 days prior to the hearing; and

3. The hearing is concluded and the order is issued no later than 60 days after the end of the waiting period.

Every order shall be accompanied by a written decision of the Commissioner setting forth the Commissioner's findings of fact and conclusions of law.

c. An order entered under this paragraph shall not become final earlier than 30 days after it is issued, during which time the involved insurer may submit a plan to remedy the anticompetitive impact of the acquisition within a reasonable time. Based upon such plan or other information, the Commissioner shall specify the conditions, if any, under the time period during which the aspects of the acquisition causing a violation of the standards of this section would be remedied and the order vacated or modified.

d. An order pursuant to this paragraph shall not apply if the acquisition is not consummated.

(2) Any person who violates a cease and desist order of the Commissioner under paragraph (1) of this subsection and while such order is in effect may, after notice and hearing and upon order of the Commissioner, be subject at the discretion of the Commissioner to any one or more of the following:

a. A monetary penalty of not more than $10,000 for every day of violation; and/or

b. Suspension or revocation of such person's license.

(3) Any insurer or other person who fails to make any filing required by this section, and who also fails to demonstrate a good faith effort to comply with any such filing requirement, shall be subject to a fine of not more than $50,000.

(f) Inapplicable provisions. — Sections 5009(b), (c) and 5011 of this title do not apply to acquisitions covered under subsection (b) of this section.

68 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5003A. Acquisitions involving insurers not otherwise covered

(a) Definitions. — The following definitions shall apply for the purposes of this section only:

(1) "Acquisition" means any agreement, arrangement or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes but is not limited to the acquisition of voting securities, the acquisition of assets, bulk reinsurance and mergers.

(2) An "involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired or is the result of a merger.

(b) Scope. —

(1) Except as exempted in paragraph (2) of this subsection, this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this State.

(2) This section shall not apply to the following:

a. An acquisition subject to approval or disapproval by the Commissioner pursuant to § 5003 of this title;

b. A purchase of securities solely for investment purposes so long as such securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this State. If a purchase of securities results in a presumption of control under § 5001(3) of this title, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the Commissioner of this State;

c. The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the Commissioner in accordance with subsection (c)(1) of this section 30 days prior to the proposed effective date of the acquisition. However, such pre-acquisition notification is not required for exclusion from this section if the acquisition would otherwise be excluded from this section by any other subparagraph of this paragraph;

d. The acquisition of already affiliated persons;

e. An acquisition if, as an immediate result of the acquisition:

1. In no market would the combined market share of the involved insurers exceed 5 percent of the total market;

2. There would be no increase in any market share; or

3. In no market would:

I. The combined market share of the involved insurers exceed 12 percent of the total market, and

II. The market share increases by more than 2 percent of the total market.

For the purpose of this subparagraph, a market means direct written insurance premium in this State for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this State;

f. An acquisition for which a pre-acquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business;

g. An acquisition of an insurer whose domiciliary commissioner affirmatively finds that such insurer is in failing condition; there is a lack of feasible alternative to improving such condition; the public benefits of improving such insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and such findings are communicated by the domiciliary commissioner to the Commissioner of this State.

(c) Pre-acquisition notification, waiting period. — An acquisition covered by subsection (b) of this section may be subject to an order pursuant to subsection (e) of this section unless the acquiring person files a pre-acquisition notification and the waiting period has expired.

The acquired person may file a pre-acquisition notification. The Commissioner shall give confidential treatment to information submitted under this subsection in the same manner as provided in § 5007 of this title.

(1) The pre-acquisition notification shall be in such form and contain such information as prescribed by the National Association of Insurance Commissioners relating to those markets which, under subsection (b)(2)e. of this section, cause the acquisition not to be exempted from the provisions of this section. The Commissioner may require such additional material and information as the Commissioner deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection (d) of this section. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this State accompanied by a summary of the education and experience of such person indicating the person's ability to render an informed opinion.

(2) The waiting period required shall begin on the date of receipt by the Commissioner of a pre-acquisition notification and shall end on the earlier of the 30th day after the date of such receipt, or termination of the waiting period by the Commissioner. Prior to the end of the waiting period, the Commissioner on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the 30th day after receipt of such additional information by the Commissioner or termination of the waiting period by the Commissioner.

(d) Competitive standard. —

(1) The Commissioner may enter an order under subsection (e)(1) of this section with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this State or tend to create a monopoly therein or if the insurer fails to file adequate information in compliance with subsection (c) of this section.

(2) In determining whether a proposed acquisition would violate the competitive standard of paragraph (1) of this subsection, the Commissioner shall consider the following:

a. Any acquisition covered under subsection (b) of this section involving 2 or more insurers competing in the same market is prima facie evidence of violation of the competitive standards:

1. If the market is highly concentrated and the involved insurers possess the following shares of the market:

2. or, if the market is not highly concentrated and the involved insurers possess the following shares of the market:

A highly concentrated market is one in which the share of the 4 largest insurers is 75 percent or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than 2 insurers are involved, exceeding the total of the 2 columns in the table is prima facie evidence of violation of the competitive standard in paragraph (1) of this subsection. For the purpose of this subparagraph, the insurer with the largest share of the market shall be deemed to be Insurer A.

b. There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the 2 largest to the 8 largest, has increased by 7 percent or more of the market over a period of time extending from any base year 5 to 10 years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subsection (b) of this section involving 2 or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in paragraph (1) of this subsection if:

1. There is a significant trend toward increased concentration in the market;

2. One of the insurers involved is 1 of the insurers in a grouping of such large insurers showing the requisite increase in the market share; and

3. Another involved insurer's market is 2 percent or more.

c. For the purposes of subsection (d)(2) of this section:

1. The term "insurer" includes any company or group of companies under common management, ownership or control;

2. The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the Commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in this State, and the relevant geographical market is assumed to be this State;

3. The burden of showing prima facie evidence of violation of the competitive standard rests upon the Commissioner.

d. Even though an acquisition is not prima facie violative of the competitive standard under subparagraphs a. and b. of this paragraph, the Commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under subparagraphs a. and b. of this paragraph, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this paragraph include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(3) An order may not be entered under subsection (e)(1) of this section if:

a. The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

b. The acquisition will substantially increase the availability of insurance, and the public benefits of such increase exceed the public benefits which would arise from not lessening competition.

(e) Orders and penalties. —

(1)a. If an acquisition violates the standards of this section, the Commissioner may enter an order:

1. Requiring an involved insurer to cease and desist from doing business in this State with respect to the line or lines of insurance involved in the violation; or

2. Denying the application of an acquired or acquiring insurer for a license to do business in this State.

b. Such an order shall not be entered unless:

1. There is a hearing;

2. Notice of such hearing is issued prior to the end of the waiting period and not less than 15 days prior to the hearing; and

3. The hearing is concluded and the order is issued no later than 60 days after the end of the waiting period.

Every order shall be accompanied by a written decision of the Commissioner setting forth the Commissioner's findings of fact and conclusions of law.

c. An order entered under this paragraph shall not become final earlier than 30 days after it is issued, during which time the involved insurer may submit a plan to remedy the anticompetitive impact of the acquisition within a reasonable time. Based upon such plan or other information, the Commissioner shall specify the conditions, if any, under the time period during which the aspects of the acquisition causing a violation of the standards of this section would be remedied and the order vacated or modified.

d. An order pursuant to this paragraph shall not apply if the acquisition is not consummated.

(2) Any person who violates a cease and desist order of the Commissioner under paragraph (1) of this subsection and while such order is in effect may, after notice and hearing and upon order of the Commissioner, be subject at the discretion of the Commissioner to any one or more of the following:

a. A monetary penalty of not more than $10,000 for every day of violation; and/or

b. Suspension or revocation of such person's license.

(3) Any insurer or other person who fails to make any filing required by this section, and who also fails to demonstrate a good faith effort to comply with any such filing requirement, shall be subject to a fine of not more than $50,000.

(f) Inapplicable provisions. — Sections 5009(b), (c) and 5011 of this title do not apply to acquisitions covered under subsection (b) of this section.

68 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5004. Registration of insurers

(a) Registration. — Every insurer which is authorized to do business in this State and which is a member of an insurance holding company system shall register with the Commissioner, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in:

(1) This section;

(2) Section 5005(a)(1) and (b) of this title; and

(3) Either § 5005(a)(2) of this title; or a provision such as the following:

Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within 15 days after the end of the month in which it learns of each such change or addition. Any insurer which is subject to registration under this section shall register within 15 days after it becomes subject to registration, and annually thereafter by June 1 of each year for the previous calendar year, unless the Commissioner for good cause shown extends the time for registration, and then within such extended time. The Commissioner may require any insurer authorized to do business in the State which is a member of a holding company system, and which is not subject to registration under this section, to furnish a copy of the registration statement, the summary specified in subsection (c) of this section or other information filed by such insurance company with the insurance regulatory authority of domiciliary jurisdiction.

(b) Information and form required. — Every insurer subject to registration shall file the registration statement on a form prescribed by the National Association of Insurance Commissioners, which shall contain the following current information:

(1) The capital structure, general financial condition, ownership and management of the insurer and any person controlling the insurer;

(2) The identity and relationship of every member of the insurance holding company system;

(3) The following agreements in force, and transactions currently outstanding or which have occurred during the last calendar year between such insurer and its affiliates:

a. Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

b. Purchases, sales or exchange of assets;

c. Transactions not in the ordinary course of business;

d. Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

e. All management agreements, service contracts and all cost-sharing arrangements;

f. Reinsurance agreements;

g. Dividends and other distributions to shareholders; and

h. Consolidated tax allocation agreements;

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(5) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the Commissioner.

(c) Summary of registration statement. — All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(d) Materiality. — No information need be disclosed on the registration statement filed pursuant to subsection (b) of this section if such information is not material for the purposes of this section. Unless the Commissioner by rule, regulation or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one-half of 1 percent or less of an insurer's admitted assets as of the 31st day of December next preceding shall not be deemed material for purposes of this section.

(e) Reporting of dividends to shareholders. —

(1) Subject to § 5005(b) of this title, each registered insurer shall provide notice to the Commissioner of all dividends and other distributions to shareholders within 5 business days following the declaration thereof and at least 10 days prior to the payment thereof.

(2) The Commissioner shall promptly consider the information set forth in the notice under paragraph (1) of this subsection. In the Commissioner's consideration of the information, the Commissioner shall apply the factors set forth in § 5005(c) of this title.

(f) Information of insurers. — Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where such information is reasonably necessary to enable the insurer to comply with the provisions of this chapter.

(g) Termination of registration. — The Commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

(h) Consolidated filing. — The Commissioner may require or allow 2 or more affiliated insurers subject to registration hereunder to file a consolidated registration statement.

(i) Alternative registration. — The Commissioner may allow an insurer which is authorized to do business in this State and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection (a) of this section and to file all information and material required to be filed under this section.

(j) Exemptions. — The provisions of this section shall not apply to any insurer, information or transaction if and to the extent that the Commissioner by rule, regulation or order shall exempt the same from the provisions of this section.

(k) Disclaimer. — Any person may file with the Commissioner a disclaimer of affiliation with any authorized insurer or such a disclaimer may be filed by such insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section which may arise out of the insurer's relationship with such person unless and until the Commissioner disallows such a disclaimer. The Commissioner shall disallow such a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support such disallowance.

(l) Violations. — The failure to file a registration statement or any summary of the registration statement thereto required by this section within the time specified for such filing shall be a violation of this section.

18 Del. C. 1953, § 5003; 56 Del. Laws, c. 380, § 1; 59 Del. Laws, c. 197, § 1; 60 Del. Laws, c. 616, § 4a; 67 Del. Laws, c. 223, § 35; 68 Del. Laws, c. 325, § 1; 69 Del. Laws, c. 132, § 1.;



§ 5005. Standards and management of an insurer within a holding company system

(a) Transactions within a holding company system. —

(1) Transactions within a holding company system to which an insurer subject to registration is a party shall be subject to the following standards:

a. The terms shall be fair and reasonable;

b. Charges or fees for services performed shall be reasonable;

c. Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

d. The books, accounts and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions, including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

e. The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(2) The following transactions involving a domestic insurer and any person in its holding company system may not be entered into unless the insurer has notified the Commissioner in writing of its intention to enter into such transaction at least 30 days prior thereto, or such shorter period as the Commissioner may permit, and the Commissioner has not disapproved it within such period:

a. Sales, purchases, exchanges, loans or extensions of credit, guarantees, or investments, provided such transactions are equal to or exceed:

1. With respect to nonlife insurers, the lesser of 3 percent of the insurer's admitted assets or 25 percent of surplus as regards policyholders;

2. With respect to life insurers, 3 percent of the insurer's admitted assets,

Each as of the 31st day of December next preceding;

b. Loans or extensions of credit to any person who is not an affiliate, where the insurer makes such loans or extensions of credit with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making such loans or extensions of credit provided such transactions are equal to or exceed:

1. With respect to nonlife insurers, the lesser of 3 percent of the insurer's admitted assets or 25 percent of surplus as regards policyholders;

2. With respect to life insurers, 3 percent of the insurer's admitted assets,

Each as of the 31st day of December next preceding;

c. Reinsurance agreements or modifications thereto in which the reinsurance premium or a change in the insurer's liabilities equals or exceeds 5 percent of the insurer's surplus as regards policyholders, as of the 31st day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of such assets will be transferred to 1 or more affiliates of the insurer;

d. All management agreements, service contracts and all cost-sharing arrangements; and

e. Any material transactions, specified by regulation, which the Commissioner determines may adversely affect the interests of the insurer's policyholders.

Nothing herein contained shall be deemed to authorize or permit any transactions which, in the case of an insurer not a member of the same holding company system, would be otherwise contrary to law.

(3) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the Commissioner determines that such separate transactions were entered into over any 12 month period for such purpose, the Commissioner may exercise the authority under § 5010 of this title.

(4) The Commissioner, in reviewing transactions pursuant to subsection (a)(2) of this section shall consider whether the transactions comply with the standards set forth in subsection (a)(1) of this section and whether they may adversely affect the interests of policyholders.

(5) The Commissioner shall be notified within 30 days of any investment of the domestic insurer in any 1 corporation if the total investment in such corporation by the insurance holding company system exceeds 10 percent of such corporation's voting securities.

(b) Dividends and other distributions. — Except as otherwise provided by law, a domestic insurer may not declare or pay a dividend or other distribution from any source other than earned surplus without the Commissioner's prior approval. For purposes of this section, "earned surplus" means an amount equal to the unassigned funds of an insurer as set forth in the most recent annual statement of the insurer submitted to the Commissioner including all or part of the surplus arising from unrealized capital gains or revaluation of assets.

No domestic insurer shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until:

(1) Thirty days after the Commissioner has received notice of the declaration thereof and has not within such period disapproved such payment; or

(2) The Commissioner shall have approved such payment within such 30-day period.

For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding 12 months exceeds the greater of:

(1) Ten percent of such insurer's surplus as regards policyholders as of the 31st day of December next preceding; or

(2) The net gain from operations of such insurer, if such insurer is a life insurer, or the net income, if such insurer is not a life insurer, not including realized capital gains, for the 12-month period ending the 31st day of December next preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the Commissioner's approval thereof, and such declaration shall confer no rights upon shareholders until:

(1) The Commissioner has approved the payment of such a dividend or distribution; or

(2) The Commissioner has not disapproved such payment within the 30-day period referred to above.

(c) Adequacy of surplus. — For purposes of this chapter, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(2) The extent to which the insurer's business is diversified among the several lines of insurance;

(3) The number and size of risks insured in each line of business;

(4) The extent of the geographical dispersion of the insurer's insured risks;

(5) The nature and extent of the insurer's reinsurance program;

(6) The quality, diversification and liquidity of the insurer's investment portfolio;

(7) The recent past and projected future trend in the size of the insurer's surplus as regards policyholders;

(8) The surplus as regards policyholders maintained by other comparable insurers in respect to the factors enumerated above;

(9) The adequacy of the insurer's reserves;

(10) The quality and liquidity of investments in affiliates. The Commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the Commissioner's judgment such investment so warrants; and

(11) The quality of the insurer's earnings and the extent to which the reported earnings of the insurer include extraordinary items.

(d) Departmental practices. — The Commissioner shall review, at least 1 time each year, the dividends paid by each domestic insurer to determine whether dividends paid by the insurer are reasonable in relation to the following:

(1) The adequacy of the level or surplus as regards policyholders of the insurer remaining after the payment of dividends; and

(2) The quality of the earnings of the insurer and the extent to which the reported earnings of the insurer include extraordinary items, such as surplus relief, reinsurance transactions and reserve destrengthening.

The Commissioner may issue an order to limit or disallow the payment of ordinary dividends by a domestic insurer if the Commissioner finds the insurer to be presently or potentially financially distressed or troubled.

60 Del. Laws, c. 616, §§ 4b, 5, 6; 68 Del. Laws, c. 325, § 1; 69 Del. Laws, c. 132, §§ 2, 3; 70 Del. Laws, c. 186, § 1.;



§ 5006. Examination

(a) Power of Commissioner. — Subject to the limitation contained in this section and in addition to the powers which the Commissioner has under Chapter 3 of this title relating to the examination of insurers, the Commissioner shall also have the power to order any insurer registered under § 5004 of this title to produce such records, books or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to ascertain the financial condition of such insurer or to determine compliance with this chapter. In the event such insurer fails to comply with such order, the Commissioner shall have the power to examine such affiliates to obtain such information.

(b) Use of consultants. — The Commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants and other experts not otherwise a part of the Commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under subsection (a) of this section. Any persons so retained shall be under the direction and control of the Commissioner and shall act in a purely advisory capacity.

(c) Expenses. — Each registered insurer producing for examination records, books and papers pursuant to subsection (a) of this section shall be liable for and shall pay the expense of such examination in accordance with § 326 of this title.

68 Del. Laws, c. 325, § 1.;



§ 5007. Confidential treatment

All information, documents and copies thereof obtained by or disclosed to the Commissioner or any other person in the course of an examination or investigation made pursuant to § 5006 of this title and all information reported pursuant to §§ 5004 and 5005 of this title, shall be given confidential treatment, shall not be subject to subpoena and shall not be made public by the Commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the Commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interest of policyholders, shareholders or the public will be served by the publication thereof, in which event the Commissioner may publish all or any part thereof in such manner as the Commissioner may deem appropriate.

60 Del. Laws, c. 616, § 7; 68 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5008. Rules and regulations

The Commissioner may, upon notice and opportunity for all interested persons to be heard, issue such rules, regulations and orders as shall be necessary to carry out the provisions of this chapter.

68 Del. Laws, c. 325, § 1.;



§ 5009. Injunctions, prohibitions against voting securities; sequestration of voting securities

(a) Injunctions. — Whenever it appears to the Commissioner that any insurer or any director, officer, employee or agent thereof has committed or is about to commit a violation of this chapter or of any rule, regulation or order issued by the Commissioner hereunder, the Commissioner may apply to the Chancery Court for an order enjoining such insurer or such director, officer, employee or agent thereof from violating or continuing to violate this chapter or any such rule, regulation or order, and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors and shareholders or the public may require.

(b) Voting of securities; when prohibited. — No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this chapter or of any rule, regulation or order issued by the Commissioner hereunder may be voted at any shareholder's meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the insurer or unless the courts of this State have so ordered. If an insurer or the Commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this chapter or of any rule, regulation or order issued by the Commissioner hereunder; the insurer or the Commissioner may apply to the Chancery Court to enjoin any offer, request, invitation, agreement or acquisition made in contravention of § 5003 of this title or any rule, regulation or order issued by the Commissioner thereunder to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditor and shareholders or the public may require.

(c) Sequestration of voting securities. — In any case where a person has acquired or is proposing to acquire any voting securities in violation of this chapter or any rule, regulation or order issued by the Commissioner hereunder, the Chancery Court may, on such notice as the Court deems appropriate, upon the application of the insurer or the Commissioner seize or sequester any voting securities of the insurer owned directly or indirectly by such person, and issue such order with respect thereto as may be appropriate to effectuate the provisions of this chapter.

Notwithstanding any other provisions of law, for the purposes of this chapter the sites of the ownership of the securities of domestic insurers shall be deemed to be in this State.

68 Del. Laws, c. 325, § 1.;



§ 5010. Sanctions

(a) Any insurer failing, without just cause, to file any registration statement as required in this chapter shall be required, after notice and hearing, to pay a penalty of $500 for each day's delay, to be recovered by the Commissioner of Insurance and the penalty so recovered shall be paid into the General Revenue Fund of this State. The maximum penalty under this section is $25,000. The Commissioner may reduce the penalty if the insurer demonstrates to the Commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

(b) Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to § 5004(a) or § 5005(a)(2) or (b) of this title, or which violate this chapter, shall pay, in their individual capacity, a civil forfeiture of not more than $2,000 per violation, after notice and hearing before the Commissioner. In determining the amount of the civil forfeiture, the Commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(c) Whenever it appears to the Commissioner that any insurer subject to this chapter or any director, officer, employee or agent thereof has engaged in any transaction or entered into a contract which is subject to § 5005 of this title and which would not have been approved had such approval been requested, the Commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing, the Commissioner may also order the insurer to void any such contracts and restore the status quo if such action is in the best interest of the policyholders, creditors or the public.

(d) Whenever it appears to the Commissioner that any insurer or any director, officer, employee or agent thereof has committed a wilful violation of this chapter, the Commissioner may cause criminal proceedings to be instituted by the Superior Court against such insurer or the responsible director, officer, employee or agent thereof. Any insurer which wilfully violates this chapter may be fined not more than $50,000. Any individual who wilfully violates this chapter may be fined in an individual capacity not more than $25,000 or be imprisoned for not more than 1 to 3 years, or both.

(e) Any officer, director or employee of an insurance holding company system who wilfully and knowingly subscribes to or makes or causes to be made any false statements, false reports or false filings with the intent to deceive the Commissioner in the performance of the Commissioner's duties under this chapter, upon conviction thereof, shall be imprisoned for not more than 2 years, or fined $50,000 or both. Any fines imposed shall be paid by the officer, director or employee in an individual capacity.

60 Del. Laws, c. 616, § 8; 68 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5011. Receivership

Whenever it appears to the Commissioner that any person has committed a violation of this chapter which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders or the public, then the Commissioner may proceed as provided in Chapter 59 of this title to take possession of the property of such domestic insurer and to conduct the business thereof.

68 Del. Laws, c. 325, § 1.;



§ 5012. Recovery

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer:

(1) From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions (other than distributions of shares of the same class of stock) paid by the insurer on its capital stock; or

(2) Any payment in the form of a bonus, termination settlement or extraordinary lump sum salary adjustment made by the insurer or its subsidiary(s) to a director, officer or employee.

Where the distribution or payment pursuant to paragraphs (1) or (2) of this subsection is made at any time during the 1 year preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c) and (d) of this section.

(b) No such distribution shall be recoverable if the parent or affiliate shows that when paid, such distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that such distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of distributions or payments under subsection (a) of this section such person received. Any person who otherwise controlled the insurer at the time such distributions were declared shall be liable up to the amount of distributions the person would have received if they had been paid immediately. If 2 or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under subsection (c) of this section is insolvent or otherwise fails to pay claims due from it pursuant to such subsection, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from such parent corporation or holding company or person who otherwise controlled it.

68 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5013. Revocation, suspension or nonrenewal of insurer's license

Whenever it appears to the Commissioner that any person has committed a violation of this chapter which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the Commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke or refuse to renew such insurer's license or authority to do business in this State for such period as the Commissioner finds is required for the protection of policyholders or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law.

60 Del. Laws, c. 616, § 8; 68 Del. Laws, c. 325, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5014. Judicial review; mandamus

Repealed by 71 Del. Laws, c. 115, § 1, eff. June 30, 1997.;



§ 5015. Conflict with other laws

All laws and parts of laws of this State inconsistent with this chapter are hereby superseded with respect to matters covered by this chapter.

68 Del. Laws, c. 325, § 1.;






CHAPTER 51. INSIDER TRADING IN DOMESTIC INSURER SECURITIES

§ 5101. Scope of chapter

This chapter shall apply only with respect to securities issued by domestic stock insurers.

18 Del. C. 1953, § 5101; 56 Del. Laws, c. 380, § 1.;



§ 5102. "Equity security" defined

The term "equity security" when used in this chapter means any stock or similar security or any security convertible, with or without consideration, into such a security or carrying any warrant or right to subscribe to or purchase such a security, or any such warrant or right, or any other security which the Commissioner deems to be of similar nature and considers necessary or appropriate, by such rules and regulations as the Commissioner may prescribe in the public interest or for the protection of investors, to treat as an equity security.

18 Del. C. 1953, § 5102; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5103. Statement of ownership

Every person who is directly or indirectly the beneficial owner of more than 10 percent of any class of any equity security of a domestic stock insurer or who is a director or an officer of such insurer shall file with the Commissioner within 10 days after such person becomes such beneficial owner, director or officer a statement, in such form as the Commissioner may prescribe, of the amount of all equity securities of such insurer of which such person is the beneficial owner and, within 10 days after the close of each calendar month thereafter if there has been a change in such ownership during such month, shall file with the Commissioner a statement, in such form as the Commissioner may prescribe, indicating such person's ownership at the close of the calendar month and such changes in such person's ownership as have occurred during such calendar month.

18 Del. C. 1953, § 5103; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5104. Recovery of profits

(a) For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of such person's relationship to such insurer, any profit realized by such person from any purchase and sale or any sale and purchase of any equity security of such insurer within any period of less than 6 months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the insurer, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding 6 months.

(b) Suit to recover such profit may be instituted in any court of competent jurisdiction by the insurer or by the owner of any security of the insurer in the name and in behalf of the insurer if the insurer shall fail or refuse to bring such suit within 60 days after request or shall fail diligently to prosecute the same thereafter, but no such suit shall be brought more than 2 years after the date such profit was realized.

(c) This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale or the sale and purchase of the security involved or any transaction or transactions which the Commissioner by rules and regulations may exempt as not comprehended within the purpose of this section.

18 Del. C. 1953, § 5104; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5105. Unlawful sale of securities

No such beneficial owner, director or officer, directly or indirectly, shall sell any equity security of such insurer if the person selling the security or principal (1) does not own the security sold, or (2) if owning the security does not deliver it against such sale within 20 days thereafter or does not within 5 days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if such person proves that, notwithstanding the exercise of good faith, was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

18 Del. C. 1953, § 5105; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5106. Excepted securities; dealers

(a) Section 5104 of this title shall not apply to any purchase and sale and § 5105 of this title shall not apply to any sale, of an equity security of a domestic stock insurer not then or theretofore held by such insurer in an investment account by a dealer in the ordinary course of business and incident to the establishment or maintenance by such dealer of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.]) for such security.

(b) The Commissioner may, by such rules and regulations as the Commissioner deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

18 Del. C. 1953, § 5106; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5107. Arbitrage transactions

Sections 5103, 5104 and 5105 of this title shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the Commissioner may adopt in order to carry out the purposes of this chapter.

18 Del. C. 1953, § 5107; 56 Del. Laws, c. 380, § 1.;



§ 5108. Registered or closely held securities

Sections 5103, 5104 and 5105 of this title shall not apply to equity securities of a domestic stock insurer if (1) such securities shall be registered or shall be required to be registered, pursuant to § 12 of the Securities Exchange Act of 1934, as amended [15 U.S.C. § 78a et seq.], or if (2) such domestic stock insurer shall not have any class of its equity securities held of record by 100 or more persons on the last business day of the year next preceding the year in which equity securities of the insurer would be subject to the provisions of §§ 5103, 5104 and 5105 of this title except for the provisions of this clause.

18 Del. C. 1953, § 5108; 56 Del. Laws, c. 380, § 1.;



§ 5109. Rules and regulations

The Commissioner may make such rules and regulations as may be necessary for the execution of the functions vested in the Commissioner by this chapter and may for such purpose classify domestic stock insurers, securities and other persons or matters within the Commissioner's jurisdiction. No provision of §§ 5103, 5104 and 5105 of this title imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the Commissioner, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

18 Del. C. 1953, § 5109; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 53. MUTUAL ASSESSMENT PROPERTY INSURERS

§ 5301. Scope of chapter; definition

(a) This chapter shall apply only to domestic mutual fire insurers heretofore and now doing business on the assessment premium plan.

(b) For the purposes of this chapter an insurer "doing business on the assessment premium plan" is one which depends in whole or substantial part upon special or regular assessments levied upon its members, either prior to or after a loss, for the payment of losses and expenses. This provision shall not be deemed to prevent any such insurer from collecting from each member such initial amount as it may deem proper prior to or at the time of the effectuation of the member's insurance and shall not be deemed to prohibit the acquisition, accumulation and maintenance of surplus or unallocated funds.

18 Del. C. 1953, § 5301; 56 Del. Laws, c. 380, § 1.;



§ 5302. Continuation of existing insurers

(a) All such insurers holding subsisting certificates of authority from the Commissioner immediately prior to November 1, 1968 may continue to be so authorized so long as qualified therefor under this title.

(b) No new such insurers shall be formed or be newly authorized after November 1, 1968.

18 Del. C. 1953, § 5302; 56 Del. Laws, c. 380, § 1.;



§ 5303. Insuring powers

(a) Such insurers shall have power to insure only real property and personal property incidental to such real property against the perils of fire, lightning and windstorm, together with perils customarily included under extended coverages.

(b) The maximum amount of insurance which the insurer shall retain on any 1 subject of insurance, after deduction of applicable reinsurance, shall not exceed 10% of its admitted assets or $5,000, whichever is the larger amount. For the purposes of this subsection a "subject of insurance" shall have the meaning ascribed in § 909 (limits of risk) of this title.

18 Del. C. 1953, § 5303; 56 Del. Laws, c. 380, § 1.;



§ 5304. Reinsurance

Such an insurer may cede reinsurance to any insurer authorized to transact property insurance in this State other than on the assessment premium plan. An insurer doing business on the assessment premium plan shall not accept reinsurance from other insurers.

18 Del. C. 1953, § 5304; 56 Del. Laws, c. 380, § 1.;



§ 5305. Records

Every such insurer, through its president and secretary, shall keep or cause to be kept accurate records and accounts of its transactions. The books, files and records of the insurer shall be located at its principal place of business in this State or at such place in this State as may be expressly authorized by the insurer's board of directors with notice thereof in writing to the Commissioner. The books, files and records of the insurer shall be available for inspection by the insurer's directors and officers and by the Commissioner at all reasonable times.

18 Del. C. 1953, § 5305; 56 Del. Laws, c. 380, § 1.;



§ 5306. Subject to other provisions

(a) Such insurers shall be subject to all reasonably applicable provisions of this title except provisions requiring the possession, maintenance or deposit of surplus.

(b) Such insurers shall expressly be subject to the following provisions of Chapter 49 of this title (Organization and Corporate Powers, Procedures of Domestic Stock and Mutual Insurers):

(1) Section 4903 (general corporation statutes, applicability);

(2) Section 4904 (insurance business exclusive);

(3) Section 4911 (membership in mutual);

(4) Section 4912 (bylaws of mutual insurers);

(5) Section 4913 (minutes of corporate meetings);

(6) Section 4919 (change of directors, officers; notice);

(7) Section 4920 (prohibited pecuniary interest of officials);

(8) Section 4921 (management and exclusive agency contracts);

(9) Section 4926 (payment of taxes; exoneration);

(10) Sections 4934 through 4942 (merger, consolidation of mutual insurers);

(11) Section 4944 (bulk reinsurance); and

(12) Section 4945 (mutual member's share of assets on liquidation).

18 Del. C. 1953, § 5306; 56 Del. Laws, c. 380, § 1.;






CHAPTER 55. MUTUAL BENEFIT ASSOCIATIONS

§ 5501. Scope of chapter; provisions exclusive

(a) This chapter applies only to domestic mutual benefit associations as defined in § 5502 of this title.

(b) This title shall not apply to such associations unless contained or referred to in this chapter.

18 Del. C. 1953, § 5501; 56 Del. Laws, c. 380, § 1.;



§ 5502. "Mutual benefit association" defined

As used in this chapter:

(1) "Mutual benefit association" means a corporation, society, order or association which has no capital stock, which issues certificates of membership providing for payment of benefits in case of sickness, disability or death of its members and which accumulates funds by the collection of fees or dues from its members, at either stated or irregular intervals, with which to discharge its liabilities on its membership certificates and with which to pay the administrative expenses, but fraternal benefit societies as defined in Chapter 62 of this title shall not be deemed to be mutual benefit associations.

(2) "Association" means a mutual benefit association as defined in this section.

18 Del. C. 1953, § 5502; 56 Del. Laws, c. 380, § 1.;



§ 5503. Exempt associations

A mutual benefit association whose membership is confined to employees or former employees of common carriers engaged in interstate commerce or any association which administers 2 or more such associations is not subject to the provisions of this chapter.

18 Del. C. 1953, § 5503; 56 Del. Laws, c. 380, § 1.;



§ 5504. Incorporation; prerequisites

The Secretary of State shall not file a certificate of incorporation for any mutual benefit association unless accompanied by a certificate duly signed by the Commissioner setting forth that a deposit of $25,000 has been made with the Commissioner in cash or approved securities, that conformity has been made with all of the requirements of this chapter and that the certificate of incorporation so presented for filing is in substantial compliance with the provisions of the insurance laws of this State. The deposit shall constitute a guaranty fund hereinafter mentioned.

18 Del. C. 1953, § 5504; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5505. Certificate of authority required; foreign operations

(a) No association shall directly or indirectly issue any certificate of membership without being so authorized by a valid and subsisting certificate of authority issued to it by the Commissioner.

(b) No association shall issue any certificate of membership in any other state or foreign country unless it holds a valid and subsisting certificate of authority issued to it by the Commissioner.

18 Del. C. 1953, § 5505; 56 Del. Laws, c. 380, § 1.;



§ 5506. Certificate of authority — Application

(a) No certificate of authority shall be issued to any association unless it files with the Commissioner:

(1) A certified copy of its certificate of incorporation or charter;

(2) A copy of its constitution and bylaws;

(3) A copy of all forms of certificates of membership which it proposes to issue;

(4) A certified statement that it has a membership of at least 500 persons or that it has at least 500 bona fide applications for membership accompanied by the initial payments;

(5) Such other information respecting its business or affairs as may be required by the Commissioner.

(b) At the time of application for certificate of authority the association shall deposit with the Commissioner a guaranty fund as required under § 5509 of this title.

18 Del. C. 1953, § 5506; 56 Del. Laws, c. 380, § 1.;



§ 5507. Same — Issuance; renewal

(a) The Commissioner shall issue a certificate of authority to every mutual benefit association complying with this chapter upon payment of the fee therefor in the amount specified in § 5520 of this title.

(b) The certificate of authority shall be valid until the March 1st next following its issuance. So long as the association is qualified therefor the Commissioner shall, upon payment of the fee for renewal specified in § 5520 of this title, annually on March 1st renew the certificate of authority for the ensuing year.

18 Del. C. 1953, § 5507; 56 Del. Laws, c. 380, § 1.;



§ 5508. Same—Revocation

The Commissioner shall forthwith revoke the certificate of authority of an association if, from an examination of the affairs of the association or for other cause and after notice to the association and a hearing before the Commissioner, the Commissioner finds that as to the association any 1 or more of the following grounds exist:

(1) It is insolvent, or its assets are not sufficient for carrying on its business;

(2) Its condition is such as to render its further proceeding hazardous to its certificate holders or to the public, notwithstanding any special provision granted in its charter or certificate of incorporation;

(3) It is fraudulently conducted; or

(4) It has violated or failed to comply with this chapter.

18 Del. C. 1953, § 5508; 56 Del. Laws, c. 380, § 1.;



§ 5509. Guaranty fund

(a) Each mutual benefit association before receiving a certificate of authority shall deposit with the Commissioner $25,000 in cash and/or securities approved by the Commissioner.

(b) The deposit shall constitute a guaranty fund and shall remain in trust with the Commissioner to answer any default of the association.

(c) While not in default the association may collect the interest, dividends and profits upon the deposited securities and from time to time substitute therefor other securities of equally good character and value, subject to the approval of the Commissioner.

(d) The deposit shall not be withdrawn by the association except as hereinafter provided. The Commissioner may make withdrawals from the fund upon the order of any court of record of this State issued upon a final judgment to pay any claim reduced to final judgment by such court in an action by any member or beneficiary based upon a certificate of membership. In the event of such withdrawal the association shall replace the amount withdrawn within 6 months thereafter.

(e) If the association determines to discontinue its business, it shall make written application to the Commissioner for withdrawal of its guaranty fund. Within 3 months after receipt of the application, the Commissioner shall determine the financial affairs and condition of the association; and if the Commissioner finds that its books and records are in proper order and that it has no liabilities outstanding, the Commissioner shall cancel the association's certificate of authority and deliver to the association or its assigns all moneys and/or securities then held in the deposited guaranty fund to the association's credit.

18 Del. C. 1953, § 5509; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5510. Benefit fund

(a) Every association shall deposit in a bank or trust company approved by the Commissioner a sum not less than 50% of all dues collected by the association or by any agent thereof on all certificates of membership. This shall constitute a benefit fund for the sole purpose of payment of claims arising under certificates of membership, for the payments to the guaranty fund maintained with the Commissioner and for the payment of legal expenses incurred in adjusting and defending claims.

(b) If after an examination of the financial affairs of the association the Commissioner determines that 50% of all dues collected is insufficient to properly maintain the benefit fund, the Commissioner may require the association to deposit a larger percentage of its dues to the credit of the benefit fund.

18 Del. C. 1953, § 5510; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5511. Investments

An association may invest its funds in such investments as are eligible for investment of the funds of domestic life insurers under Chapter 13 (Investments) of this title.

18 Del. C. 1953, § 5511; 56 Del. Laws, c. 380, § 1.;



§ 5512. Annual statement

(a) Each association shall annually on or before March 1st file with the Commissioner its financial statement on forms furnished by the Commissioner and subscribed and sworn to by its president and secretary or in their absence by 2 of its principal officers. The statement shall show the association's financial condition and total membership at the close of business on the December 31st next preceding.

(b) The Commissioner shall annually, in December, furnish to each association then holding a certificate of authority, 2 or more blanks in the form adopted for such annual statements.

18 Del. C. 1953, § 5512; 56 Del. Laws, c. 380, § 1.;



§ 5513. Examination of association

(a) The Commissioner shall examine the affairs of each association as to its financial condition at least once in 3 years. The commissioner shall also make an examination of any such association whenever the commissioner deems it prudent or advisable to do so.

(b) The examination shall be made by the Commissioner personally or by a deputy or other accredited representative of the Commissioner, and all proper charges incurred in making such examination, inclusive of expert assistance, shall be paid by the association examined except that the expenses of such examination shall not exceed $25 per day plus traveling expenses incurred.

18 Del. C. 1953, § 5513; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5514. Examination; access to books and records; witnesses

For the purpose of the examination under § 5513 of this title, the person making the examination shall have free access to all the books and papers of the association relating to its business and to the books and papers of any of its agents and may summon and qualify as witnesses under oath and examine the directors, officers, agents and employees of the association and any other persons in relation to its affairs, transactions and conditions.

18 Del. C. 1953, § 5514; 56 Del. Laws, c. 380, § 1.;



§ 5515. Same — Refusal to permit; revocation of certificate of authority

The refusal of any association to submit to and provide for the examination under § 5513 of this title or to exhibit its books and records for inspection shall be presumptive evidence that it has violated this chapter, and its certificate of authority shall forthwith be revoked by the Commissioner, and it shall be subject to the penalties prescribed and imposed by this chapter.

18 Del. C. 1953, § 5515; 56 Del. Laws, c. 380, § 1.;



§ 5516. Domestic associations; situs of business; reports and fees

Any mutual benefit association organized under the general corporation law of this State with its principal office situated in this State shall be regarded as doing business in this State regardless of whether or not its membership is acquired from residents of this State, other states, District of Columbia or territories of the United States and shall make the reports required to the Commissioner and pay all of the fees prescribed in this chapter.

18 Del. C. 1953, § 5516; 56 Del. Laws, c. 380, § 1.;



§ 5517. Certificate of membership; approval; terms

(a) No certificate of membership providing for sick, accident and/or death benefits to members or their beneficiaries, as hereinafter provided, shall be issued by any association unless the form of the same shall first be filed with and approved by the Commissioner.

(b) A certificate of membership, among other conditions not contrary to the provisions of this chapter, may specify the diseases for which limited benefits may be paid in sickness or death and may also specify the causes of personal injuries, or death therefrom, for which no benefits will be paid.

(c) A certificate of membership may also restrict the payment of any benefit for sickness, accident and/or death that occurs within a specified time after the issuance of such certificate to the refund of all dues paid by the members or their beneficiaries less the expense of carrying the same on the books of the association, and the payment of such refund shall fully liquidate all claims of a member against the association by reason of such certificate of membership.

(d) A certificate of membership may also limit the time which shall elapse before any benefits are payable and may be paid within reasonable limitations approved by the Commissioner.

18 Del. C. 1953, § 5517; 56 Del. Laws, c. 380, § 1.;



§ 5518. Certificate of membership — Limitations on benefits

No certificate of membership issued by any association shall provide for death benefits in excess of $100,000 or sickness or accident disability benefits in excess of $1,000 per week. No association shall issue more than 1 of each of the above types of certificates of membership to any 1 person.

18 Del. C. 1953, § 5518; 56 Del. Laws, c. 380, § 1; 57 Del. Laws, c. 154; 66 Del. Laws, c. 388, § 1; 76 Del. Laws, c. 206, § 1.;



§ 5519. Agreement between association and members; binding effect

The certificate of membership, the certificate of incorporation and any amendments thereto, the bylaws of the association and the provisions of this chapter shall constitute an agreement between the association as a whole or the membership thereof and the members and shall be binding on their respective beneficiaries.

18 Del. C. 1953, § 5519; 56 Del. Laws, c. 380, § 1.;



§ 5520. Fees; costs; in lieu of provision

(a) Each association shall pay to the Commissioner fees and costs as follows:

(1) For issuance of original certificate of authority $25

(2) For each annual renewal thereof 25

(3) For filing of annual statement 25

(4) For filing, reviewing and approval of the form of certificates of membership, the actual expenses incurred by the Department in connection therewith, as determined by the Commissioner.

(b) The fees and costs hereinabove provided shall be for the use of the State and shall be in lieu of all other taxes, levies, assessments or contributions, except taxes on real property.

18 Del. C. 1953, § 5520; 56 Del. Laws, c. 380, § 1.;



§ 5521. Merger; reinsurance; transfers with other associations

Every association may merge, insure, reinsure or accept the transfer of membership or funds with any other like association under such reasonable rules and regulations for the protection of members as the Commissioner prescribes.

18 Del. C. 1953, § 5521; 56 Del. Laws, c. 380, § 1.;



§ 5522. Dissolution

Upon the withdrawal of its guaranty fund deposit as provided in § 5509(e) of this title, the directors or governing body of the association shall forthwith cause the association to be dissolved in accordance with the applicable laws of this State and shall file proper evidence of such dissolution with the Commissioner.

18 Del. C. 1953, § 5522; 56 Del. Laws, c. 380, § 1.;



§ 5523. Penalties

(a) Any corporation, society, order or association which shall organize and/or transact the business of a mutual benefit association in this State contrary to the provisions of this chapter or any mutual benefit association which shall directly or indirectly transact such business in this State without having a valid and unrevoked certificate of authority therefor, agreeable to the provisions of this chapter, shall be fined not more than $1,000. Any officer, manager or agent of such corporation, society, order or association or mutual benefit association wilfully violating or failing to observe or comply with the provisions of this chapter shall be punishable under this section.

(b) Any mutual benefit association or any officer, manager or agent thereof neglecting or refusing to comply with or violating this chapter, the penalty for which neglect, refusal or violation is not otherwise specified, shall be fined not more than $200.

18 Del. C. 1953, § 5523; 56 Del. Laws, c. 380, § 1.;



§ 5524. Other provisions applicable

The following additional chapters of this title shall also apply as to mutual benefit associations to the extent so applicable and not inconsistent with the express provisions of this chapter and the reasonable implications of such express provisions:

(1) Chapter 1 (General Definitions and Provisions);

(2) Chapter 3 (The Insurance Commissioner);

(3) Chapter 13 (Investments);

(4) Chapter 15 (Administration of Deposits);

(5) Chapter 23 (Unfair Practices in the Insurance Business);

(6) Chapter 59 (Rehabilitation and Liquidation).

18 Del. C. 1953, § 5524; 56 Del. Laws, c. 380, § 1.;






CHAPTER 57. RECIPROCAL INSURERS

§ 5701. "Reciprocal" insurance defined

"Reciprocal" insurance is that resulting from an interchange among persons, known as subscribers, of reciprocal agreements of indemnity, the interchange being effectuated through an attorney-in-fact common to all such persons.

18 Del. C. 1953, § 5701; 56 Del. Laws, c. 380, § 1.;



§ 5702. Scope of chapter; existing insurers

(a) All authorized reciprocal insurers shall be governed by those sections of this chapter not expressly made applicable to domestic reciprocals.

(b) Existing authorized reciprocal insurers shall, after November 1, 1968, comply with this chapter and shall make such amendments to their subscribers' agreement, power of attorney, policies and other documents and accounts and perform such other acts as may be required for such compliance.

18 Del. C. 1953, § 5702; 56 Del. Laws, c. 380, § 1.;



§ 5703. Insuring powers of reciprocals

(a) A reciprocal insurer may, upon qualifying therefor as provided for by this title, transact any kind or kinds of insurance defined by this title, other than life or title insurances.

(b) Such an insurer may purchase reinsurance upon the risk of any subscriber and may grant reinsurance as to any kind of insurance it is authorized to transact directly.

18 Del. C. 1953, § 5703; 56 Del. Laws, c. 380, § 1.;



§ 5704. Name; suits

A reciprocal insurer shall:

(1) Have and use a business name. The name shall include the word "reciprocal" or "interinsurer" or "interinsurance" or "exchange" or "underwriters" or "underwriting" or "association."

(2) Sue and be sued in its own name.

18 Del. C. 1953, § 5704; 56 Del. Laws, c. 380, § 1.;



§ 5705. Attorney; attorney, subscribers and reciprocal insurer a single entity

(a) "Attorney," as used in this chapter, refers to the attorney-in-fact of a reciprocal insurer. The attorney may be an individual, firm or corporation.

(b) The attorney of a foreign reciprocal insurer, which insurer is duly authorized to transact insurance in this State, shall not, by virtue of discharge of its duties as such attorney with respect to the insurer's transactions in this State, be thereby deemed to be doing business in this State within the meaning of any laws of this State applying to foreign persons, firms or corporations.

(c) The subscribers and the attorney-in-fact comprise a reciprocal insurer and a single entity for the purposes of Chapter 7 of this title as to all operations under the insurer's certificate of authority.

18 Del. C. 1953, § 5705; 56 Del. Laws, c. 380, § 1.;



§ 5706. Organization of reciprocal insurer

(a) Twenty-five or more persons domiciled in this State may organize a domestic reciprocal insurer and make application to the Commissioner for a certificate of authority to transact insurance.

(b)(1) The proposed attorney shall fulfill the requirements of and shall execute and file with the Commissioner when applying for a certificate of authority, a declaration setting forth:

a. The name of the insurer;

b. The location of the insurer's principal office, which shall be the same as that of the attorney and shall be maintained within this State;

c. The kinds of insurance proposed to be transacted;

d. The names and addresses of the original subscribers;

e. The designation and appointment of the proposed attorney and a copy of the power of attorney;

f. The names and addresses of the officers and directors of the attorney, if a corporation, or of its members, if a firm;

g. The powers of the subscribers' advisory committee and the names and terms of office of the members thereof;

h. That all moneys paid to the reciprocal shall, after deducting therefrom any sum payable to the attorney, be held in the name of the insurer and for the purposes specified in the subscribers' agreement;

i. A statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted and that the insurer has received from each such subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than 6 months at an adequate rate therefor, filed with and approved by the Commissioner;

j. A statement of the financial condition of the insurer, a schedule of its assets and a statement that the surplus as required by § 511 of this title is on hand; and

k. A copy of each policy, endorsement and application form it then proposes to issue or use.

(2) The declaration shall be acknowledged by the attorney in the manner required for the acknowledgment of deeds.

18 Del. C. 1953, § 5706; 56 Del. Laws, c. 380, § 1.;



§ 5707. Certificate of authority

(a) The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

(b) The Commissioner may refuse, suspend or revoke the certificate of authority, in addition to other grounds therefor, for failure of the attorney to comply with any applicable provision of this title.

18 Del. C. 1953, § 5707; 56 Del. Laws, c. 380, § 1.;



§ 5708. Power of attorney

(a) The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

(b) The power of attorney must set forth:

(1) The powers of the attorney;

(2) The general services to be performed by the attorney;

(3) The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney and the general items of expense in addition to losses to be paid by the insurer; and

(4) Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount which amount shall be not less than 1 nor more than 10 times the premium or premium deposit stated in the policy.

(c) The power of attorney may:

(1) Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

(2) Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers;

(3) Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and

(4) Contain other lawful provisions deemed advisable.

(d) The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable, and no such power or agreement shall be used or be effective in this State until approved by the Commissioner.

18 Del. C. 1953, § 5708; 56 Del. Laws, c. 380, § 1.;



§ 5709. Modifications

Modifications of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee. No such modification shall be effective retroactively nor as to any insurance contract issued prior thereto.

18 Del. C. 1953, § 5709; 56 Del. Laws, c. 380, § 1.;



§ 5710. Attorney's bond

(a) Concurrently with the filing of the declaration provided for in § 5706 of this title, the attorney of a domestic reciprocal insurer shall file with the Commissioner a bond in favor of this State for the benefit of all persons damaged as a result of breach by the attorney of the conditions of the attorney's bond as set forth in subsection (b) hereof. The bond shall be executed by the attorney and by an authorized corporate surety and shall be subject to the Commissioner's approval.

(b) The bond shall be in the penal sum of $25,000, aggregate in form, conditioned that the attorney will faithfully account for all moneys and other property of the insurer coming into the attorney's hands and that such attorney will not withdraw or appropriate to his/her own use from the funds of the insurer any moneys or property to which he/she is not entitled under the power of attorney.

(c) The bond shall provide that it is not subject to cancellation unless 30 days advance notice in writing of cancellation is given both the attorney and the Commissioner.

18 Del. C. 1953, § 5710; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5711. Deposit in lieu of bond

In lieu of the bond required under § 5710 of this title, the attorney may maintain on deposit, through the office of the Commissioner, a like amount in cash or in value of securities qualified under this title as insurers' investments and subject to the same conditions as the bond.

18 Del. C. 1953, § 5711; 56 Del. Laws, c. 380, § 1.;



§ 5712. Action on bond

Action on the attorney's bond or to recover against any such deposit made in lieu thereof may be brought at any time by 1 or more subscribers suffering loss through a violation of its conditions or by a receiver or liquidator of the insurer. Amounts recovered on the bond shall be deposited in and become part of the insurer's funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of such bond.

18 Del. C. 1953, § 5712; 56 Del. Laws, c. 380, § 1.;



§ 5713. Service of process; judgment

(a) Legal process shall be served upon a domestic reciprocal insurer by serving the insurer's attorney at the attorney's principal offices or by serving the Commissioner as the insurer's process agent under §§ 524 and 525 of this title.

(b) Any judgment based upon legal process so served shall be binding upon each of the insurer's subscribers as their respective interests may appear but in an amount not exceeding their respective contingent liabilities, if any, the same as though personal service of process was had upon each such subscriber.

18 Del. C. 1953, § 5713; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5714. Contributions to insurer

The attorney or other parties may advance to a domestic reciprocal insurer upon reasonable terms such funds as it may require from time to time in its operations. Sums so advanced shall not be treated as a liability of the insurer and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus. No such withdrawal or repayment shall be made without the advance approval of the Commissioner. This section does not apply to bank loans or to other loans made upon security.

18 Del. C. 1953, § 5714; 56 Del. Laws, c. 380, § 1.;



§ 5715. Financial condition; method of determining

In determining the financial condition of a reciprocal insurer, the Commissioner shall apply the following rules:

(1) The Commissioner shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis.

(2) The surplus deposits of subscribers shall be allowed as assets, except that any premium deposits delinquent for 90 days shall first be charged against such surplus deposit.

(3) The surplus deposits of subscribers shall not be charged as a liability.

(4) All premium deposits delinquent less than 90 days shall be allowed as assets.

(5) An assessment levied upon subscribers and not collected shall not be allowed as an asset.

(6) The contingent liability of subscribers shall not be allowed as an asset.

(7) The computation of reserves shall be based upon premium deposits other than membership fees and without any deduction for expenses and the compensation of the attorney.

18 Del. C. 1953, § 5715; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5716. Subscribers

Individuals, partnerships and corporations of this State may make application, enter into agreement for and hold policies or contracts in or with and be a subscriber of any domestic, foreign or alien reciprocal insurer. Any corporation now or hereafter organized under the laws of this State shall, in addition to the rights, powers, and franchises specified in its articles of incorporation, have full power and authority as a subscriber to exchange insurance contracts through such reciprocal insurer. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and to be as fully granted as the rights and powers expressly conferred upon such corporations. Government or governmental agencies, state or political subdivisions thereof, boards, associations, estates, trustees or fiduciaries are authorized to exchange nonassessable reciprocal interinsurance contracts with each other and with individuals, partnerships and corporations to the same extent that individuals, partnerships and corporations are herein authorized to exchange reciprocal interinsurance contracts. Any officer, representative, trustee, receiver or legal representative of any such subscriber shall be recognized as acting for or on its behalf for the purpose of such contract but shall not be personally liable upon such contract by reason of acting in such representative capacity.

18 Del. C. 1953, § 5716; 56 Del. Laws, c. 380, § 1.;



§ 5717. Subscribers' advisory committee

(a) The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

(b) Not less than two thirds of such committee shall be subscribers other than the attorney or any person employed by, representing or having a financial interest in the attorney.

(c) The committee shall:

(1) Supervise the finances of the insurer;

(2) Supervise the insurer's operations to such extent as to assure conformity with the subscribers' agreement and power of attorney;

(3) Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer; and

(4) Have such additional powers and functions as may be conferred by the subscribers' agreement.

18 Del. C. 1953, § 5717; 56 Del. Laws, c. 380, § 1.;



§ 5718. Subscribers' liability generally

(a) The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several and proportionate liability, and not joint.

(b) Except as to a nonassessable policy, each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while the subscriber's policy was in force. Such contingent liability may be at the rate of not less than 1 nor more than 10 times the premium or premium deposit stated in the policy, and the maximum aggregate thereof shall be computed in the manner set forth in § 5722 of this title.

(c) Each assessable policy issued by the insurer shall contain a statement of the contingent liability set in type of the same prominence as the insuring clause.

18 Del. C. 1953, § 5718; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5719. Subscribers' liability on judgment

(a) No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for 30 days.

(b) Any such judgment shall be binding upon each subscriber only in such proportion as the subscriber's interests may appear and in amount not exceeding the subscriber's contingent liability, if any.

18 Del. C. 1953, § 5719; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5720. Assessments

(a) Assessments may from time to time be levied upon subscribers of a domestic reciprocal insurer liable therefor under the terms of their policies by the attorney upon approval in advance by the subscribers' advisory committee and the Commissioner or by the Commissioner in liquidation of the insurer.

(b) Each subscriber's share of a deficiency for which an assessment is made which shall not exceed in any event the subscriber's aggregate contingent liability as computed in accordance with § 5722 of this title, shall be computed by applying to the premium earned on the subscriber's policy or policies during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during such period upon all policies subject to the assessment.

(c) In computing the earned premiums for the purposes of this section, the gross premium received by the insurer for the policy shall be used as a base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

(d) No subscriber shall have an offset against any assessment for which such subscriber is liable on account of any claim for unearned premium or losses payable.

18 Del. C. 1953, § 5720; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5721. Time limit for assessments

Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for and shall pay his/her share of any assessment, as computed and limited in accordance with this chapter, if:

(1) While his/her policy is in force or within 1 year after its termination, he/she is notified by either the attorney or the Commissioner of his/her intentions to levy such assessment, or

(2) An order to show cause why a receiver, conservator, rehabilitator or liquidator of the insurer should not be appointed is issued while his/her policy is in force or within 1 year after its termination.

18 Del. C. 1953, § 5721; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5722. Aggregate or contingent liability

No 1 policy or subscriber as to such policy shall be assessed or charged with an aggregate or contingent liability as to obligations incurred by a domestic reciprocal insurer in any 1 calendar year in excess of the amount provided for in the power of attorney or in the subscribers' agreement, computed solely upon premium earned on such policy during that year.

18 Del. C. 1953, § 5722; 56 Del. Laws, c. 380, § 1.;



§ 5723. Nonassessable policies

(a) If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum capital stock and surplus required to be maintained by a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney and as approved by the subscribers' advisory committee, the Commissioner shall issue his/her certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this State and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this State for so long as all such surplus remains unimpaired.

(b) Upon impairment of such surplus, the Commissioner shall forthwith revoke the certificate. Such revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid, but, after such revocation, no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.

(c) The Commissioner shall not authorize a domestic reciprocal insurer so to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued unless it qualified to and does extinguish such liability of all its subscribers and in all such policies for all kinds of insurance transacted by it. Except, that if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may acquire such policies in such state and need not extinguish the contingent liability applicable to policies theretofore in force in such state.

18 Del. C. 1953, § 5723; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5724. Subscribers' share in assets

Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus and the return of any unused premium, savings or credits then standing on subscribers' accounts shall be distributed to its subscribers who were such within the 12 months prior to the last termination of its certificate of authority, according to such reasonable formula as the Commissioner may approve.

18 Del. C. 1953, § 5724; 56 Del. Laws, c. 380, § 1.;



§ 5725. Merger or conversion

(a) A domestic reciprocal insurer upon affirmative vote of not less than two thirds of its subscribers who vote on such merger, pursuant to due notice and the approval of the Commissioner of the terms therefor, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

(b) Such a stock or mutual insurer shall be subject to the same capital or surplus requirements and shall have the same rights as a like domestic insurer transacting like kinds of insurance.

(c) The Commissioner shall not approve any plan for such merger or conversion which is inequitable to subscribers, or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to each subscriber's interest in the reciprocal insurer as determined in accordance with § 5724 of this title and a reasonable length of time within which to exercise such right.

18 Del. C. 1953, § 5725; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5726. Impaired reciprocals

(a) If the assets of a domestic reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others, and to maintain the required surplus, its attorney shall forthwith make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency but subject to the limitation set forth in the power of attorney or policy.

(b) If the attorney fails to make up such deficiency or to make the assessment within 30 days after the Commissioner orders such attorney to do so or if the deficiency is not fully made up within 60 days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by this title.

(c) If liquidation of such an insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to limits as provided by this chapter, as the Commissioner determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons but including the reasonable cost of the liquidation.

18 Del. C. 1953, § 5726; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 58. RISK-BASED CAPITAL (RBC) FOR INSURERS

§ 5801. Definitions

As used in this chapter, these terms shall have the following meanings:

(1) "Adjusted RBC Report" means an RBC report which has been adjusted by the Commissioner in accordance with § 5802(e) of this title.

(2) "Corrective order" means an order issued by the Commissioner specifying corrective actions which the Commissioner has determined are required.

(3) "Domestic insurer" means any insurance company domiciled in this State, except insurers not doing business with citizens or residents of the United States or organized or located within the United States.

(4) "Foreign insurer" means any insurance company which is licensed to do business in this State under § 516 of this title, but is not domiciled in this State.

(5) "NAIC" means the National Association of Insurance Commissioners.

(6) "Life and/or health insurer" means any insurance company licensed under § 516 of this title, or a licensed property and casualty insurer writing only accident and health insurance.

(7) "Property and casualty insurer" means any insurance company licensed under § 516 of this title, but shall not include monoline mortgage guaranty insurers, financial guaranty insurers and title insurers.

(8) "Negative trend" means, with respect to a life and/or health insurer, negative trend over a period of time, as determined in accordance with the Trend Test Calculation included in the RBC Instructions.

(9) "RBC instructions" means the RBC report including risk-based capital instructions adopted by the NAIC; as such, RBC Instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

(10) "RBC level" means an insurer's Company Action Level RBC, Regulatory Action Level RBC, Authorized Control Level RBC, or Mandatory Control Level RBC where:

a. "Company Action Level RBC" means, with respect to any insurer, the product of 2.0 and its Authorized Control Level RBC;

b. "Regulatory Action Level RBC" means the product of 1.5 and its Authorized Control Level RBC;

c. "Authorized Control Level RBC" means the number determined under the risk-based capital formula in accordance with the RBC Instructions;

d. "Mandatory Control Level RBC" means the product of .70 and the Authorized Control Level RBC.

(11) "RBC plan" means a comprehensive financial plan containing the elements specified in § 5803(b) of this title. If the Commissioner rejects the RBC Plan, and it is revised by the insurer, with or without the Commissioner's recommendation, the plan shall be called the revised RBC plan.

(12) "RBC report" means the report required in § 5802 of this title.

(13) "Total adjusted capital" means the sum of:

a. An insurer's statutory capital and surplus; and

b. Such other items, if any, as the RBC instructions may provide.

70 Del. Laws, c. 234, § 1.;



§ 5802. RBC reports

(a) Every domestic insurer shall, on or prior to each March 1 (the "filing date"), prepare and submit to the Commissioner a report of its RBC levels as of the end of the calendar year just ended, in a form and containing such information as is required by the RBC Instructions. In addition, every domestic insurer shall file its RBC report:

(1) With the NAIC in accordance with the RBC Instructions; and

(2) With the insurance commissioner in any state in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC report not later than the later of:

a. Fifteen days from the receipt of notice to file its RBC report with that state; or

b. The filing date.

(b) A life and health insurer's RBC shall be determined in accordance with the formula set forth in the RBC Instructions. The formula shall take into account and may adjust for the covariance between:

(1) The risk with respect to the insurer's assets;

(2) The risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) The interest rate risk with respect to the insurer's business; and

(4) All other business risks and such other relevant risks as are set forth in the RBC Instructions;

determined in each case by applying the factors in the manner set forth in the RBC Instructions.

(c) A property and casualty insurer's RBC shall be determined in accordance with the formula set forth in the RBC Instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) All other business risks and such other relevant risks as are set forth in the RBC Instructions;

determined in each case by applying the factors in the manner set forth in the RBC Instructions.

(d) An excess of capital over the amount produced by the risk-based capital requirements contained in this chapter and the formulas, schedules and instructions referenced in this chapter is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the RBC levels required by this chapter. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this chapter.

(e) If a domestic insurer files an RBC report which in the judgment of the Commissioner is inaccurate, then the Commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report as so adjusted is referred to as an "Adjusted RBC report."

70 Del. Laws, c. 234, § 1.;



§ 5803. Company Action Level Event

(a) "Company Action Level Event" means any of the following events:

(1) The filing of an RBC report by an insurer which indicates that:

a. The insurer's total adjusted capital is greater than or equal to its Regulatory Action Level RBC but less than its Company Action Level RBC; or

b. If a life and/or health insurer, the insurer has total adjusted capital which is greater than or equal to its Company Action Level RBC but less than the product of its Authorized Control Level RBC and 2.5 and has a negative trend; or

c. If a property and casualty insurer, the insurer has total adjusted capital which is greater than or equal to its Company Action Level RBC but less than the product of its Authorized Control Level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the Property and Casualty RBC instructions.

(2) The notification by the Commissioner to the insurer of an adjusted RBC report that indicates an event in paragraph (1) of this subsection, provided the insurer does not challenge the adjusted RBC report under § 5807 of this title; or

(3) If, pursuant to § 5807 of this chapter, an insurer challenges an adjusted RBC report that indicates the event in paragraph (1) of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a Company Action Level Event, the insurer shall prepare and submit to the Commissioner an RBC plan which shall:

(1) Identify the conditions which contribute to the Company Action Level Event;

(2) Contain proposals of corrective actions which the insurer intends to take and would be expected to result in the elimination of the Company Action Level Event;

(3) Provide projections of the insurer's financial results in the current year and at least the 4 succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital and/or surplus. (The projections for both new and renewal business might include separate projections for each major line of business and separate identification of each significant income, expense and benefit component);

(4) Identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of, and problems associated with, the insurer's business including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance, if any, in each case.

(c) The RBC plan shall be submitted:

(1) Within (45) days of the Company Action Level Event; or

(2) If the insurer challenges an adjusted RBC report pursuant to § 5807 of this title, within 45 days after notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(d) Within 60 days after the submission by an insurer of an RBC plan to the Commissioner, the Commissioner shall notify the insurer whether the RBC plan shall be implemented or is, in the judgment of the Commissioner, unsatisfactory. If the Commissioner determines the RBC plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions which will render the RBC plan satisfactory, in the judgment of the Commissioner. Upon notification from the Commissioner, the insurer shall prepare a revised RBC plan, which may incorporate by reference any revisions proposed by the Commissioner, and shall submit the revised RBC plan to the Commissioner:

(1) Within 45 days after the notification from the Commissioner; or

(2) If the insurer challenges the notification from the Commissioner under § 5807 of this title, within 45 days after a notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(e) In the event of a notification by the Commissioner to an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the Commissioner may at the Commissioner's discretion, subject to the insurer's right to a hearing under § 5807 of this title, specify in the notification that the notification constitutes a Regulatory Action Level Event.

(f) Every domestic insurer that files an RBC plan or revised RBC plan with the Commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(1) Such state has an RBC provision substantially similar to § 5808(a) of this title; and

(2) The insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

a. Fifteen days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

b. The date on which the RBC plan or revised RBC plan is filed under subsections (c) and (d) of this section.

70 Del. Laws, c. 234, § 1; 78 Del. Laws, c. 329, § 1.;



§ 5804. Regulatory Action Level Event

(a) "Regulatory Action Level Event" means, with respect to any insurer, any of the following events:

(1) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its Authorized Control Level RBC but less than its Regulatory Action Level RBC;

(2) The notification by the Commissioner to an insurer of an adjusted RBC report that indicates the event in paragraph (1) of this subsection, provided the insurer does not challenge the adjusted RBC report under § 5807 of this title;

(3) If, pursuant to § 5807 of this title, the insurer challenges an adjusted RBC report that indicates the event in paragraph (1) of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge;

(4) The failure of the insurer to file an RBC report by the filing date, unless the insurer has provided an explanation for such failure which is satisfactory to the Commissioner and has cured the failure within 10 days after the filing date;

(5) The failure of the insurer to submit an RBC plan to the Commissioner within the time period set forth in § 5803(c) of this title;

(6) Notification by the Commissioner to the insurer that:

a. The RBC plan or revised RBC plan submitted by the insurer is, in the judgment of the Commissioner, unsatisfactory; and

b. Such notification constitutes a Regulatory Action Level Event with respect to the insurer, provided the insurer has not challenged the determination under § 5807 of this title;

(7) If, pursuant to § 5807 of this title, the insurer challenges a determination by the Commissioner under paragraph (6) of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected such challenge;

(8) Notification by the Commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if such failure has a substantial adverse effect on the ability of the insurer to eliminate the Company Action Level Event in accordance with its RBC plan or revised RBC plan and the Commissioner has so stated in the notification, provided the insurer has not challenged the determination under § 5807 of this title; or

(9) If, pursuant to § 5807 of this title, the insurer challenges a determination by the Commissioner under paragraph (8) of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the challenge.

(b) In the event of a Regulatory Action Level Event the Commissioner shall:

(1) Require the insurer to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform such examination or analysis as the Commissioner deems necessary of the assets, liabilities and operations of the insurer including a review of its RBC plan or revised RBC plan; and

(3) Subsequent to the examination or analysis, issue an order specifying such corrective actions as the Commissioner shall determine are required (a "corrective order").

(c) In determining corrective actions, the Commissioner may take into account such factors as are deemed relevant with respect to the insurer based upon the Commissioner's examination or analysis of the assets, liabilities and operations of the insurer, including, but not limited to, the results of any sensitivity test undertaken pursuant to the RBC Instructions. The RBC plan or revised RBC plan shall be submitted:

(1) Within 45 days after the occurrence of the Regulatory Action Level Event;

(2) If the insurer challenges an adjusted RBC report pursuant to § 5807 of this title, and the challenge is not frivolous in the judgment of the Commissioner within 45 days after the notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge; or

(3) If the insurer challenges a revised RBC plan pursuant to § 5807 of this title, and the challenge is not frivolous in the judgment of the Commissioner, within 45 days after the notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(d) The Commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the Commissioner to review the insurer's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations of the insurer and formulate the corrective order with respect to the insurer. The fees, costs and expenses relating to consultants shall be borne by the affected insurer or such other party as directed by the Commissioner.

70 Del. Laws, c. 234, § 1.;



§ 5805. Authorized Control Level Event

(a) "Authorized Control Level Event" means any of the following events:

(1) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its Mandatory Control Level RBC but less than its Authorized Control Level RBC;

(2) The notification by the Commissioner to the insurer of an adjusted RBC report that indicates the event in paragraph (1) of this subsection, provided the insurer does not challenge the adjusted RBC report under § 5807 of this title;

(3) If, pursuant to § 5807 of this title, the insurer challenges an adjusted RBC report that indicates the event in paragraph (1) of this subsection, notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge;

(4) The failure of the insurer to respond, in a manner satisfactory to the Commissioner, to a corrective order (provided the insurer has not challenged the corrective order under § 5807 of this title); or

(5) If the insurer has challenged a corrective order under § 5807 of this title, and the Commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the Commissioner, to the corrective order subsequent to rejection or modification by the Commissioner.

(b) In the event of an Authorized Control Level Event with respect to an insurer, the Commissioner shall:

(1) Take such actions as are required under § 5804 of this title, regarding an insurer with respect to which a Regulatory Action Level Event has occurred; or

(2) If the Commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take such actions as are necessary to cause the insurer to be placed under regulatory control under Chapter 59 of this title. In the event the Commissioner takes such actions, the Authorized Control Level Event shall be deemed sufficient grounds for the Commissioner to take action under Chapter 59 of this title, and the Commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in Chapter 59 of this title. In the event the Commissioner takes actions under this paragraph pursuant to an adjusted RBC report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of Chapter 59 of this title pertaining to summary proceedings.

70 Del. Laws, c. 234, § 1.;



§ 5806. Mandatory Control Level Event

(a) "Mandatory Control Level Event" means any of the following events:

(1) The filing of an RBC report which indicates that the insurer's total adjusted capital is less than its Mandatory Control Level RBC;

(2) Notification by the Commissioner to the insurer of an adjusted RBC report that indicates the event in paragraph (1) of this subsection, provided the insurer does not challenge the adjusted RBC report under § 5807 of this title; or

(3) If, pursuant to § 5807 of this title, the insurer challenges an adjusted RBC report that indicates the event in paragraph (1) of this subsection, notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a Mandatory Control Level Event:

(1) With respect to a life insurer, the Commissioner shall take such actions as are necessary to place the insurer under regulatory control under Chapter 59 of this title. In the event the Mandatory Control Level Event shall be deemed sufficient grounds for the Commissioner to take action under Chapter 59 of this title, the Commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in Chapter 59 of this title. If the Commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to the protections of Chapter 59 to this title pertaining to summary proceedings. Notwithstanding any of the foregoing, the Commissioner may forgo action for up to 90 days after the Mandatory Control Level Event if the Commissioner finds there is a reasonable expectation that the Mandatory control Level Event may be eliminated within the 90-day period.

(2) With respect to a property and casualty insurer, the Commissioner shall take such actions as are necessary to place the insurer under regulatory control under Chapter 59 of this title, or, in the case of an insurer which is writing no business and which is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the Commissioner. In either event, the Mandatory Control Level Event shall be deemed sufficient grounds for the Commissioner to take action under Chapter 59 of this title and the Commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in Chapter 59 of this title. If the Commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to the protections of Chapter 59 of this title pertaining to summary proceedings. Notwithstanding any of the foregoing, the Commissioner may forgo action for up to 90 days after the Mandatory Control Level Event if the Commissioner finds there is a reasonable expectation that the Mandatory Control Level Event may be eliminated within the 90-day period.

70 Del. Laws, c. 234, § 1.;



§ 5807. Hearings

Upon:

(1) Notification to an insurer by the Commissioner of an adjusted RBC report; or

(2) Notification to an insurer by the Commissioner that:

a. The insurer's RBC plan or revised RBC plan is unsatisfactory; and

b. Such notification constitutes a Regulatory Action Level Event with respect to such insurer; or

(3) Notification to any insurer by the Commissioner that the insurer has failed to adhere to its RBC plan or revised RBC plan and that such failure has a substantial adverse effect on the ability of the insurer to eliminate the Company Action Level Event with respect to the insurer in accordance with its RBC plan or revised RBC plan; or

(4) Notification to an insurer by the Commissioner of a corrective order with respect to the insurer,

the insurer shall have the right to a departmental hearing, on the record, at which the insurer may challenge any determination or action by the Commissioner. The insurer shall notify the Commissioner of its request for a hearing within 5 days after the notification by the Commissioner under subdivision (1), (2), (3) or (4) of this section. Upon receipt of the insurer's request for a hearing, the Commissioner shall set a date for the hearing, which date shall be no less than l0 nor more than 30 days after the date of the insurer's request.

70 Del. Laws, c. 234, § 1.;



§ 5808. Confidentiality, prohibition on announcements, prohibition on use in ratemaking

(a) All RBC reports (to the extent the information therein is not required to be set forth in a publicly available annual statement schedule) and RBC plans (including the results or report of any examination or analysis of an insurer performed pursuant hereto and any corrective order issued by the Commissioner pursuant to examination or analysis) with respect to any domestic insurer or foreign insurer which are filed with the Commissioner constitute information that might be damaging to the insurer if made available to its competitors, and therefore shall be kept confidential by the Commissioner. This information shall not be made public and/or be subject to subpoena, other than by the Commissioner and then only for the purpose of enforcement actions taken by the Commissioner pursuant to this chapter or any other provision of the insurance laws of this State.

(b) Neither the Commissioner nor any person who received documents, materials or other information while acting under the authority of the Commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection (a) of this section.

(c) In order to assist in the performance of the Commissioner's duties, the Commissioner:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (a) of this section, with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal and international law-enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information;

(2) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law-enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(3) May enter into agreements governing sharing and use of information consistent with this subsection.

(d) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the Commissioner under this section or as a result of sharing as authorized in subsection (c) of this section.

(e) It is the judgment of the General Assembly that the comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool which may indicate the need for possible corrective action with respect to the insurer, and is not intended as a means to rank insurers generally. Therefore, except as otherwise required under the provisions of this chapter, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any insurer, or of any component derived in the calculation, by any insurer, agent, broker or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited; provided, however, that if any materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its RBC levels (or any of them) or an inappropriate comparison of any other amount to the insurers RBC levels is published in any written publication and the insurer is able to demonstrate to the Commissioner with substantial proof the falsity of such statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(f) It is the further judgment of the General Assembly that the RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans are intended solely for use by the Commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the Commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the Commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.

70 Del. Laws, c. 234, § 1; 78 Del. Laws, c. 329, § 1.;



§ 5809. Supplemental provisions, rules, exemption

(a) The provisions of this chapter are supplemental to any other provisions of the laws of this State, and shall not preclude or limit any other powers or duties of the Commissioner under such laws, including, but not limited to, Chapter 59 of this title.

(b) The Commissioner may adopt reasonable rules necessary for the implementation of this chapter.

(c) The Commissioner may exempt from the application of this chapter any domestic property and casualty insurer which:

(1) Writes direct business only in this State;

(2) Writes direct annual premiums of $2,000,000 or less; and

(3) Assumes no reinsurance in excess of 5 percent of direct premium written.

(d) The provisions of this chapter shall not apply to any domestic insurer transacting insurance in foreign countries only, as defined in § 103 of this title; and negotiation and issuance of insurance on objects of insurance resident, located or to be performed in such foreign jurisdictions, and changes in, communications concerning, and collection of premiums and payment of proceeds on insurance so issued, shall not be deemed to constitute the transaction of insurance in any such state.

70 Del. Laws, c. 234, § 1.;



§ 5810. Foreign insurers

(a) Any foreign insurer shall, upon the written request of the Commissioner, submit to the Commissioner an RBC report as of the end of the calendar year just ended the later of:

(1) The date an RBC report would be required to be filed by a domestic insurer under this chapter; or

(2) Fifteen days after the request is received by the foreign insurer.

(b) Any foreign insurer shall, at the written request of the Commissioner, promptly submit to the Commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

(c) In the event of a Company Action Level Event, Regulatory Action Level Event or Authorized Control Level Event with respect to any foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer (or, if no RBC statute is in force in that state, under the provisions of this chapter), if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the manner specified under that state's RBC statute (or, if no RBC statute is in force in that state, under § 5803 of this title), the Commissioner may require the foreign insurer to file an RBC plan with the Commissioner. In such event, the failure of the foreign insurer to file an RBC plan with the Commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this State.

(d) In the event of a Mandatory Control Level Event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the Commissioner may make application to the Court of Chancery permitted under Chapter 59 of this title with respect to the liquidation of property of foreign insurers found in this State, and the occurrence of the Mandatory Control level Event shall be considered adequate grounds for the application.

70 Del. Laws, c. 234, § 1.;



§ 5811. Immunity

There shall be no liability on the part of, and no cause of action shall arise against, the Commissioner or the Insurance Department or its employees or agents for any action taken by them in the performance of their powers and duties under this chapter.

70 Del. Laws, c. 234, § 1.;



§ 5812. Notices

All notices by the Commissioner to an insurer which may result in regulatory action hereunder shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer's receipt of such notice.

70 Del. Laws, c. 234, § 1.;



§ 5813. Phase-in provision

For RBC reports required to be filed insurers with respect to l994, the following requirements shall apply in lieu of the provisions of §§ 5803, 5804, 5805 and 5806 of this title:

(1) In the event of a Company Action Level Event with respect to a domestic insurer, the Commissioner shall take no regulatory action hereunder.

(2) In the event of a Regulatory Action Level Event under § 5804(a)(1), (2) or (3) of this title the Commissioner shall take the actions required under § 5803 of this title.

(3) In the event of a Regulatory Action Level Event under § 5804(a)(4), (5), (6), (7), (8) or (9) of this title or an Authorized Control Level Event, the Commissioner shall take the actions required under § 5804 of this title with respect to the insurer.

(4) In the event of a Mandatory Control Level Event with respect to an insurer, the Commissioner shall take the actions required under § 5805 of this title with respect to the insurer.

70 Del. Laws, c. 234, § 1.;






CHAPTER 59. REHABILITATION AND LIQUIDATION

Subchapter I General Provisions

§ 5901. Definitions [Effective until July 7, 2014]

For the purpose of this chapter:

(1) "Impairment" or "insolvency." The capital of a stock insurer or the surplus of a mutual or reciprocal insurer shall be deemed to be impaired, and the insurer shall be deemed to be insolvent, when such insurer is not possessed of assets at least equal to all liabilities and required reserves together with its total issued and outstanding capital stock, if a stock insurer, or the minimum surplus if a mutual or reciprocal insurer, required by this title to be maintained for the kind or kinds of insurance it is then authorized to transact.

(2) "Insurer" means any person, firm, corporation, association or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of or to liquidation, rehabilitation, reorganization or conservation by the Commissioner or the equivalent insurance supervisory official of another state.

(3) "Delinquency proceeding" means any proceeding commenced against an insurer pursuant to this chapter for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer.

(4) "State" means any state of the United States and also the District of Columbia and the Commonwealth of Puerto Rico.

(5) "Foreign country" means territory not in any state.

(6) "Domiciliary state" means the state in which an insurer is incorporated or organized or, in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state, has at the commencement of delinquency proceedings the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States, and any such insurer is deemed to be domiciled in such state.

(7) "Ancillary state" means any state other than a domiciliary state.

(8) "Reciprocal state" means any state other than this State in which in substance and effect the provisions of the Uniform Insurers Liquidation Act, as defined in § 5920 of this title, are in force, including the provisions requiring that the Commissioner of Insurance or equivalent insurance supervisory official be the receiver of a delinquent insurer.

(9) "General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property, the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States shall be deemed general assets.

(10) "Preferred claim" means any claim with respect to which the law of the state or of the United States accords priority of payments from the general assets of the insurer.

(11) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons but not including any general assets.

(12) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow or otherwise but not including special deposit claim or claims against general assets. The term also includes claims which more than 4 months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.

(13) "Receiver" means receiver, liquidator, rehabilitator or conservator as the context may require.

(14) "Affiliate" shall have the same meaning as set forth in § 5001(1) of this title.

(15) "Commodity contract" means any of the following:

a. A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade designated as a contract market by the commodity futures trading commission under the federal Commodity Exchange Act, 7 U.S.C. § 1 et seq., or a board of trade outside the United States.

b. An agreement that is subject to regulation under § 23 of the federal Commodity Exchange Act, 7 U.S.C. § 1 et seq., and that is commonly known to the commodities trade as a margin account, margin contract, leverage account or leverage contract.

c. An agreement or transaction that is subject to regulation under § 6c(b) of the federal Commodity Exchange Act, 7 U.S.C. § 1 et seq., and that is commonly known to the commodities trade as a commodity option.

d. Any combination of the agreements or transactions referred to in this paragraph.

e. Any option to enter into an agreement or transaction referred to in this paragraph.

(16) "Creditor" or "claimant" is a person having any claim against an insurer, whether the claim is matured or not, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.

(17) "Formal delinquency proceeding" means any conservation, rehabilitation or liquidation proceeding; provided, however, that the term "formal delinquency proceeding" shall not include a supervision under § 5942 of this title.

(18) "Forward contract" shall have the meaning set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time.

(19) "Netting agreement" means:

a. A contract or agreement (including terms and conditions incorporated by reference therein), including a master agreement (which master agreement, together with all schedules, confirmations, definitions and addenda thereto and transactions under any thereof, shall be treated as 1 netting agreement), that documents one or more transactions between the parties to the agreement for or involving 1 or more qualified financial contracts and that provides for the netting, liquidation, setoff, termination, acceleration or close out under or in connection with 1 or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements thereunder (including liquidation or close-out values relating to such obligations or entitlements) among the parties to the netting agreement;

b. Any master agreement or bridge agreement for 1 or more master agreements described in paragraph (19)a. of this section; or

c. Any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation related to any contract or agreement described in paragraph (19)a. or b. of this section; provided that any contract or agreement described in paragraph (19)a. or b. of this section relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts.

(20) "Qualified financial contract" means any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement and any similar agreement that the commissioner determines by regulation, rule or order to be a qualified financial contract for the purposes of this chapter.

(21) "Repurchase agreement" shall have the meaning set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time. The term repurchase agreement also applies to a reverse repurchase agreement.

(22) "Securities contract" shall have the meaning set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time.

(23) "Swap agreement" shall have the meaning set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time.

(24) "Transfer" shall include the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein, including a setoff, or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings. The retention of a security title in property delivered to an insurer and foreclosure of the insurer's equity of redemption shall be deemed a transfer suffered by the insurer.

18 Del. C. 1953, § 5901; 56 Del. Laws, c. 380, § 1; 78 Del. Laws, c. 29, § 2.;



§ 5901. Definitions [Effective July 7, 2014] [For application of this section, see 79 Del. Laws, c. 207, § 3]

For the purpose of this chapter:

(1) "Impairment" or "insolvency." The capital of a stock insurer or the surplus of a mutual or reciprocal insurer shall be deemed to be impaired, and the insurer shall be deemed to be insolvent, when such insurer is not possessed of assets at least equal to all liabilities and required reserves together with its total issued and outstanding capital stock, if a stock insurer, or the minimum surplus if a mutual or reciprocal insurer, required by this title to be maintained for the kind or kinds of insurance it is then authorized to transact.

(2) "Insurer" means any person, firm, corporation, association or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of or to liquidation, rehabilitation, reorganization or conservation by the Commissioner or the equivalent insurance supervisory official of another state.

(3) "Delinquency proceeding" means any proceeding commenced against an insurer pursuant to this chapter for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer.

(4) "State" means any state of the United States and also the District of Columbia and the Commonwealth of Puerto Rico.

(5) "Foreign country" means territory not in any state.

(6) "Domiciliary state" means the state in which an insurer is incorporated or organized or, in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state, has at the commencement of delinquency proceedings the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States, and any such insurer is deemed to be domiciled in such state.

(7) "Ancillary state" means any state other than a domiciliary state.

(8) "Reciprocal state" means any state other than this State in which in substance and effect the provisions of the Uniform Insurers Liquidation Act, as defined in § 5920 of this title, are in force, including the provisions requiring that the Commissioner of Insurance or equivalent insurance supervisory official be the receiver of a delinquent insurer.

(9) "General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property, the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States shall be deemed general assets.

(10) "Preferred claim" means any claim with respect to which the law of the state or of the United States accords priority of payments from the general assets of the insurer.

(11) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons but not including any general assets.

(12) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow or otherwise but not including special deposit claim or claims against general assets. The term also includes claims which more than 4 months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.

(13) "Receiver" means receiver, liquidator, rehabilitator or conservator as the context may require.

(14) "Affiliate" shall have the same meaning as set forth in § 5001(1) of this title.

(15) "Commodity contract" means any of the following:

a. A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade designated as a contract market by the commodity futures trading commission under the federal Commodity Exchange Act, 7 U.S.C. § 1 et seq., or a board of trade outside the United States.

b. An agreement that is subject to regulation under § 23 of the federal Commodity Exchange Act, 7 U.S.C. § 1 et seq., and that is commonly known to the commodities trade as a margin account, margin contract, leverage account or leverage contract.

c. An agreement or transaction that is subject to regulation under § 6c(b) of the federal Commodity Exchange Act, 7 U.S.C. § 1 et seq., and that is commonly known to the commodities trade as a commodity option.

d. Any combination of the agreements or transactions referred to in this paragraph.

e. Any option to enter into an agreement or transaction referred to in this paragraph.

(16) "Creditor" or "claimant" is a person having any claim against an insurer, whether the claim is matured or not, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.

(17) "Formal delinquency proceeding" means any conservation, rehabilitation or liquidation proceeding; provided, however, that the term "formal delinquency proceeding" shall not include a supervision under § 5942 of this title.

(18) "Forward contract" shall have the meaning set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time.

(19) "Netting agreement" means:

a. A contract or agreement (including terms and conditions incorporated by reference therein), including a master agreement (which master agreement, together with all schedules, confirmations, definitions and addenda thereto and transactions under any thereof, shall be treated as 1 netting agreement), that documents one or more transactions between the parties to the agreement for or involving 1 or more qualified financial contracts and that provides for the netting, liquidation, setoff, termination, acceleration or close out under or in connection with 1 or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements thereunder (including liquidation or close-out values relating to such obligations or entitlements) among the parties to the netting agreement;

b. Any master agreement or bridge agreement for 1 or more master agreements described in paragraph (19)a. of this section; or

c. Any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation related to any contract or agreement described in paragraph (19)a. or b. of this section; provided that any contract or agreement described in paragraph (19)a. or b. of this section relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts.

(20) "Qualified financial contract" means any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement and any similar agreement that the commissioner determines by regulation, rule or order to be a qualified financial contract for the purposes of this chapter.

(21) "Repurchase agreement" shall have the meaning set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time. The term repurchase agreement also applies to a reverse repurchase agreement.

(22) "Securities contract" shall have the meaning set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time.

(23) "Swap agreement" shall have the meaning set forth in the Federal Deposit Insurance Act, 12 U.S.C. § 1821(e)(8)(D), as amended from time to time.

(24) "Transfer" shall include the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein, including a setoff, or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings. The retention of a security title in property delivered to an insurer and foreclosure of the insurer's equity of redemption shall be deemed a transfer suffered by the insurer.

18 Del. C. 1953, § 5901; 56 Del. Laws, c. 380, § 1; 78 Del. Laws, c. 29, § 2.;



§ 5902. Jurisdiction of delinquency proceedings; venue; change of venue; exclusiveness of remedy; appeal

(a) The Court of Chancery shall have original jurisdiction of delinquency proceedings under this chapter, and any court with jurisdiction is authorized to make all necessary or proper orders to carry out the purposes of this chapter.

(b) The venue of delinquency proceedings against a domestic insurer shall be in the county of the insurer's principal place of business. The venue of such proceedings against foreign and alien insurers shall be in any county in this State selected by the Commissioner for the purpose.

(c) At any time after the commencement of a proceeding under this chapter the Commissioner may apply to the court for an order changing the venue of and removing the proceeding to any other county of this State in which the Commissioner deems that such proceeding may be most economically and efficiently conducted.

(d) Delinquency proceedings pursuant to this chapter shall constitute the sole and exclusive method of liquidating, rehabilitating, reorganizing or conserving an insurer, and no court shall entertain a petition for the commencement of such proceedings unless the same has been filed in the name of the State on the relation of the Commissioner.

(e) An appeal shall lie to the Supreme Court from an order granting or refusing rehabilitation, liquidation or conservation and from every order in delinquency proceedings having the character of a final order as to the particular portion of the proceedings embraced therein.

18 Del. C. 1953, § 5902; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5903. Commencement of delinquency proceedings

The Commissioner shall commence any such proceedings by application to the court for an order directing the insurer to show cause why the Commissioner should not have the relief prayed for. On the return of such order to show cause and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the policyholders, creditors, stockholders, members, subscribers or the public may require.

18 Del. C. 1953, § 5903; 56 Del. Laws, c. 380, § 1.;



§ 5904. Injunctions [Effective until July 7, 2014]

(a) Upon application by the Commissioner for such an order to show cause, or at any time thereafter, the court may without notice issue an injunction restraining the insurer, its officers, directors, stockholders, members, subscribers, agents and all other persons from the transaction of its business or the waste or disposition of its property until the further order of the court.

(b) The court may at any time during a proceeding under this chapter issue such other injunctions or orders as may be deemed necessary to prevent interference with the Commissioner or the proceeding or waste of the assets of the insurer or the commencement or prosecution of any actions or the obtaining of preferences, judgments, attachments or other liens or the making of any levy against the insurer or against its assets or any part thereof.

(c) Notwithstanding any other provision of law, no bond shall be required of the Commissioner as a prerequisite for the issuance of any injunction or restraining order pursuant to this section.

18 Del. C. 1953, § 5904; 56 Del. Laws, c. 380, § 1.;



§ 5904. Injunctions [Effective July 7, 2014] [For application of this section, see 79 Del. Laws, c. 207, § 3]

(a) Upon application by the Commissioner for such an order to show cause, or at any time thereafter, the court may without notice issue an injunction restraining the insurer, its officers, directors, stockholders, members, subscribers, agents and all other persons from the transaction of its business or the waste or disposition of its property until the further order of the court.

(b) The court may at any time during a proceeding under this chapter issue such other injunctions or orders as may be deemed necessary to prevent interference with the Commissioner or the proceeding or waste of the assets of the insurer or the commencement or prosecution of any actions or the obtaining of preferences, judgments, attachments or other liens or the making of any levy against the insurer or against its assets or any part thereof.

(c) Notwithstanding any other provision of law, no bond shall be required of the Commissioner as a prerequisite for the issuance of any injunction or restraining order pursuant to this section.

18 Del. C. 1953, § 5904; 56 Del. Laws, c. 380, § 1.;



§ 5904A. Proceedings against bank insurance division

(a) The Commissioner may in the Commissioner's discretion forthwith take possession of the business and property, including the books and records, of any division of a bank or trust company acting as an insurer whenever it shall appear that such division:

(1) Is conducting its business in an unauthorized or unsafe manner;

(2) Is in an unsound or unsafe condition to transact its business; or

(3) Cannot with safety and expediency continue business as a result of any cause whatsoever.

(b) The Commissioner may require an examination of a bank or trust company, which bank or trust company has established and operates a division pursuant to § 767 of Title 5, by the Bank Commissioner as authorized under § 122 of Title 5, and a report of such examination shall be furnished to the Commissioner pursuant to § 124 of Title 5.

(c) After taking possession of the division of a bank or trust company acting as an insurer, the Commissioner shall take such steps to conserve or rehabilitate the business and property of such division as the Commissioner deems practicable or desirable, or if in the judgment of the Commissioner such conservation or rehabilitation is not practicable or desirable, the Commissioner may proceed to liquidate such business and property. All proceedings of the Commissioner for the conservation, rehabilitation, or liquidation of a division of a bank or trust company acting as an insurer shall be in accordance with the provisions of this title applicable to the conservation, rehabilitation or liquidation of insurers by the Commissioner.

67 Del. Laws, c. 223, § 38; 70 Del. Laws, c. 186, § 1.;



§ 5905. Grounds for rehabilitation; domestic insurers

The Commissioner may apply to the court for an order appointing the Commissioner as receiver of and directing the Commissioner to rehabilitate a domestic insurer upon one or more of the following grounds, if the insurer:

(1) Is impaired or insolvent or is in unsound condition or in such condition or using such methods and practices in the conduct of its business as to render its further transaction of insurance presently or prospectively hazardous to its policyholders;

(2) Has refused to submit any of its books, records, accounts or affairs to reasonable examination by the Commissioner;

(3) Has concealed or removed records or assets;

(4) Has failed to comply with an order of the Commissioner to make good an impairment of capital or surplus or both;

(5) Has transferred or attempted to transfer substantially its entire property or business or has entered into any transaction the effect of which is to merge substantially its entire property or business in that of any other insurer without having first obtained the written approval of the Commissioner;

(6) Has wilfully violated its charter or certificate of incorporation or any law of this State;

(7) Has an officer, director or manager who has refused to be examined under oath concerning its affairs, for which purposes the Commissioner is hereby authorized to conduct and to enforce by all appropriate and available means any such examination under oath in any other state or territory of the United States in which any such officer, director or manager may then presently be to the full extent permitted by the laws of such other state or territory, this special authorization considered;

(8) Has been or is the subject of an application for the appointment of a receiver, trustee, custodian or sequestrator of the insurer or its property otherwise than pursuant to the provisions of this title, but only if such appointment has been made or is imminent and its effect is or would be to oust the courts of this State of jurisdiction hereunder;

(9) Has consented to such an order through a majority of the directors, stockholders, members or subscribers; and

(10) Has failed to pay a final judgment rendered against it in this State upon any insurance contract issued or assumed by it within 30 days after the judgment became final or within 30 days after the time for taking an appeal has expired or within 30 days after dismissal of an appeal before final termination, whichever date is the later.

18 Del. C. 1953, § 5905; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5906. Grounds for liquidation

The Commissioner may apply to the court for an order appointing the Commissioner as receiver (if the Commissioner appointment as receiver shall not be then in effect) and directing the Commissioner to liquidate the business of a domestic insurer or of the United States branch of an alien insurer having trusteed assets in this State, regardless of whether or not there has been a prior order directing the Commissioner to rehabilitate such insurer, upon any of the grounds specified in § 5905 of this title or if such insurer:

(1) Has ceased transacting business for a period of 1 year, or

(2) Is an insolvent insurer and has commenced voluntary liquidation or dissolution or attempts to commence or prosecute any action or proceeding to liquidate its business or affairs or to dissolve its corporate charter or to procure the appointment of a receiver, trustee, custodian or sequestrator under any law except this title.

18 Del. C. 1953, § 5906; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5907. Grounds for conservation; foreign insurers

The Commissioner may apply to the court for an order appointing the Commissioner as receiver or ancillary receiver and directing him to conserve the assets within this State, of a foreign insurer upon any of the following grounds:

(1) Upon any of the grounds specified in § 5905 or § 5906 of this title, or

(2) Upon the ground that its property has been sequestrated in its domiciliary sovereignty or in any other sovereignty.

18 Del. C. 1953, § 5907; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5908. Same — Alien insurers

The Commissioner may apply to the court for an order appointing the Commissioner as receiver or ancillary receiver and directing the Commissioner to conserve the assets within this State of any alien insurer upon any of the following grounds:

(1) Upon any of the grounds specified in § 5905 or § 5906 of this title;

(2) Upon the ground that the insurer has failed to comply within the time designated by the Commissioner with an order made by the Commissioner to make good an impairment of its trusteed funds; or

(3) Upon the ground that the property of the insurer has been sequestrated in its domiciliary sovereignty or elsewhere.

18 Del. C. 1953, § 5908; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5909. Grounds for ancillary liquidation; foreign insurers

The Commissioner may apply to the court for an order appointing the Commissioner as ancillary receiver of and directing the Commissioner to liquidate the business of a foreign insurer having assets, business or claims in this State upon the appointment in the domiciliary state of such insurer of a receiver, liquidator, conservator, rehabilitator or other officer by whatever name called for the purpose of liquidating the business of such insurer.

18 Del. C. 1953, § 5909; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5910. Order of rehabilitation; termination

(a) An order to rehabilitate a domestic insurer shall direct the Commissioner forthwith to take possession of the property of the insurer and to conduct the business thereof and to take such steps toward removal of the causes and conditions which have made rehabilitation necessary as the court may direct.

(b) If at any time the Commissioner deems that further efforts to rehabilitate the insurer would be useless, the Commissioner may apply to the court for an order of liquidation.

(c) The Commissioner or any interested person upon due notice to the Commissioner at any time may apply to the court for an order terminating the rehabilitation proceedings and permitting the insurer to resume possession of its property and the conduct of its business, but, no such order shall be made or entered except when, after a hearing, the Court has determined that the purposes of the proceeding have been fully accomplished.

18 Del. C. 1953, § 5910; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5911. Order of liquidation; domestic insurers; insolvent insurer's assets

(a) An order to liquidate the business of a domestic insurer shall direct the Commissioner forthwith to take possession of the property of the insurer, to liquidate its business, to deal with the insurer's property and business in the Commissioner's own name as Insurance Commissioner or in the name of the insurer, as the court may direct, and to give notice to all creditors who may have claims against the insurer to present such claims.

(b) The Commissioner may apply for and secure an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this State upon the Commissioner's application for an order of liquidation of such insurer or at any time after such order has been granted. The court may order dissolution of the corporation upon petition by the Commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent. However, dissolution may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason. Notwithstanding the above, upon application by the Commissioner and following notice as prescribed by the court and a hearing, the court may sell the corporation as an entity, together with any of its licenses to do business, despite the entry of an order of liquidation. The sale may be made on terms and conditions the court deems appropriate. The court may permit the sale of such corporate existence upon or after the granting of a liquidation order. The proceeds from the sale of the corporation shall become a part of the general assets of the estate in liquidation, and the corporate entity and its licenses shall thereafter be free and clear from the claims or interest of all claimants, creditors, policyholders and stockholders of the corporation under liquidation. If permission to sell the corporation is not granted prior to discharge of the liquidator, the court shall order dissolution of the corporation if the insurer is insolvent, and the court may order dissolution of the corporation if the insurer is under a liquidation order for some other reason.

(c)(1) Within 120 days of a final determination of insolvency of a company, the Commissioner shall apply for a proposed order to disburse assets out of such company's marshalled assets, from time to time as such assets become available to the Delaware Insurance Guaranty Association and to any entity or person performing a similar function in another jurisdiction having substantially the same provisions of law.

(2) Such proposed order shall at least include provision for:

a. Reserving amounts for the payment of expenses to administration and the payment of claims of secured creditors (to the extent the value of the security held) and claims falling within the priorities established in §§ 5915-5919, 5924-5927 and 5929 of this title;

b. Disbursement of the assets marshalled to date and subsequent disbursements of assets as they become available;

c. Equitable allocation disbursements to the Delaware Insurance Guaranty Association and similar entities entitled thereto;

d. The securing by the Commissioner as receiver in each of the associations entitled to disbursement pursuant to this section of an agreement to return to the receiver such assets previously disbursed as may be required to pay claims of secured creditors and claims falling within the priorities established in §§ 5915-5919, 5924-5927 and 5929 of this title in accordance with such priorities. No bond shall be required of any such association;

e. A full report to be made by the association to the receiver accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets and any matter as the court may direct.

(3) The Commissioner's proposed order shall provide for disbursements to the Delaware Insurance Guaranty Association and any entity or person performing a similar function in another jurisdiction in amounts estimated at least equal to the claim payments made or to be made thereby for which such associations could assert a claim against the Commissioner as receiver, and shall further provide that if the assets available for disbursement from time to time do not equal nor exceed the amount of such claim payments made or to be made by the Delaware Insurance Guaranty Association in a similar entity in another jurisdiction, then disbursements shall be in the amount of available assets.

(4) Notice of such proposed order shall be given to the Delaware Insurance Guaranty Association and the commissioners of insurance of each state and the District of Columbia. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first-class postage prepaid, at least 30 days prior to the submission of such application to the court. Action on the proposed order may be taken by the court provided the above required notice has been given and provided further that the Commissioner's proposed order complies with subparagraphs a. and d. of paragraph (2) of this subsection.

18 Del. C. 1953, § 5911; 56 Del. Laws, c. 380, § 1; 61 Del. Laws, c. 129, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 195, § 1.;



§ 5912. Order of conservation or ancillary liquidation of foreign or alien insurers

(a) An order to conserve the assets of a foreign or alien insurer shall require the Commissioner forthwith to take possession of the property of the insurer within this State and to conserve it, subject to the further direction of the court.

(b) An order to liquidate the assets in this State of a foreign insurer shall require the Commissioner forthwith to take possession of the property of the insurer within this State and to liquidate it subject to the orders of the court and with due regard to the rights and powers of the domiciliary receiver, as provided in this chapter.

18 Del. C. 1953, § 5912; 56 Del. Laws, c. 380, § 1.;



§ 5913. Conduct of delinquent proceedings against domestic and alien insurers

(a) Whenever under this chapter a receiver is to be appointed in delinquency proceedings for an insurer, the court shall appoint the Commissioner as such receiver. The court shall order the Commissioner forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

(b) As a domiciliary receiver, the Commissioner shall be vested by operation of law with the title to all of the property, contracts and rights of action and all of the books and records of the insurer, wherever located, as of the date of entry of the order directing the Commissioner to rehabilitate or liquidate a domestic insurer or to liquidate the United States branch of an alien insurer domiciled in this State, and the Commissioner shall have the right to recover the same and reduce the same to possession, except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are herein prescribed for ancillary receivers appointed in this State as to assets located in this State.

(c) The filing or recording of the order directing possession to be taken, or a certified copy thereof, in any office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale or other evidence of title duly filed or recorded.

(d) The Commissioner as domiciliary receiver shall be responsible for the proper administration of all assets coming into the Commissioner's possession or control. The court may at any time require a bond from the Commissioner or the Commissioner's deputies if deemed desirable for the protection of such assets.

(e) Upon taking possession of the assets of an insurer, the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such steps as are authorized by this chapter for the purpose of rehabilitating, liquidating or conserving the affairs or assets of the insurer.

(f) In connection with delinquency proceedings, the Commissioner may appoint 1 or more special deputy commissioners to act for the Commissioner, and the Commissioner may employ such counsel, clerks and assistants as necessary. The compensation of the special deputies, counsel, clerks or assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. Within the limits of duties imposed upon them, special deputies shall possess all the powers given to and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to such proceedings.

18 Del. C. 1953, § 5913; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5914. Conduct of delinquency proceedings against foreign insurers

(a) Whenever under this chapter an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this State, the court shall appoint the Commissioner as ancillary receiver. The Commissioner shall file a petition requesting the appointment on the grounds set forth in § 5909 of this title:

(1) If the Commissioner finds that there are sufficient assets of the insurer located in this State to justify the appointment of an ancillary receiver, or

(2) If 10 or more persons resident in this State having claims against such insurer file a petition with the Commissioner requesting the appointment of such ancillary receiver.

(b) The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts and rights of action and all of the books and records of the insurer located in this State, and such receiver shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this State. The domiciliary receiver shall also be entitled to recover the other assets of the insurer located in this State, except that upon the appointment of an ancillary receiver in this State, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this State and shall pay the necessary expenses of the proceedings. All remaining assets shall promptly transfer to the domiciliary receiver. Subject to the foregoing provisions, the ancillary receiver and the ancillary receiver's deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets as a receiver of an insurer domiciled in this State.

(c) The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this State to recover any assets of such insurer to which the domiciliary receiver may be entitled under the laws of this State.

18 Del. C. 1953, § 5914; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5915. Claims of nonresidents against domestic insurers

(a) In a delinquency proceeding begun in this State against a domestic insurer, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(b)(1) Controverted claims belonging to claimants residing in reciprocal states may either:

a. Be proved in this State; or

b. If ancillary proceedings have been commenced in such reciprocal states may be proved in those proceedings.

(2) In the event a claimant elects to prove a claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this State, as provided in § 5916 of this title with respect to ancillary proceedings in this State, the final allowance of such claim by the courts in the ancillary state shall be accepted in this State as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

18 Del. C. 1953, § 5915; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5916. Claims against foreign insurers

(a) In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this State may file claims either with the ancillary receiver, if any, appointed in this State or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(b)(1) Controverted claims belonging to claimants residing in this State may either:

a. Be proved in the domiciliary state as provided by the law of that state; or

b. If ancillary proceedings have been commenced in this State, be proved in those proceedings.

(2) In the event that any such claimant elects to prove a claim in this State, such claimant shall file a claim with the ancillary receiver and shall give notice in writing to the receiver in the domiciliary state, either by registered or certified mail or by personal service at least 40 days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based and the priorities asserted, if any. If the domiciliary receiver within 30 days after the giving of such notice shall give notice in writing to the ancillary receiver and to the claimant, either by registered or certified mail or by personal service, of the domiciliary receiver's intention to contest such claim, the domiciliary receiver shall be entitled to appear or to be represented in any proceeding in this State involving adjudication of the claim. The final allowance of the claim by the courts of this State shall be accepted as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this State.

18 Del. C. 1953, § 5916; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5917. Form of claim; notice; hearing

(a) All claims against an insurer against which delinquency proceedings have been begun shall set forth in reasonable detail the amount of the claim or the basis upon which such amount can be ascertained, the facts upon which the claim is based and the priorities asserted, if any. All such claims shall be verified by the affidavit of the claimant or someone authorized to act on the claimant's behalf and having knowledge of the facts and shall be supported by such documents as may be material thereto.

(b) All claims filed in this State shall be filed with the receiver, whether domiciliary or ancillary, in this State on or before the last date for filing as specified in this chapter.

(c) Within 10 days of the receipt of any claim or within such further period as the court may fix for good cause shown, the receiver shall report the claim to the court, specifying in such report the receiver's recommendation with respect to the action to be taken thereon. Upon receipt of such report, the court shall fix a time for hearing the claim and shall direct that the claimant or the receiver, as the court shall specify, shall give such notice as the court shall determine to such persons as shall appear to the court to be interested therein. All such notices shall specify the time and place of the hearing and shall concisely state the amount and nature of the claim, the priorities asserted, if any, and the recommendation of the receiver with reference thereto.

(d) At the hearing, all persons interested shall be entitled to appear and the court shall enter an order allowing, allowing in part, or disallowing the claim. Any such order shall be deemed to be an appealable order.

18 Del. C. 1953, § 5917; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5918. Priority of certain claims

(a) In a delinquency proceeding against an insurer domiciled in this State, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this State. All such claims owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where such assets are located.

(b) In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this State shall be preferred if like claims are preferred by the laws of that state.

(c) The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors and also claimants against other special deposits who have received smaller percentages from their respective special deposits have been paid percentages of their claims equal to the percentage paid from the special deposit.

(d) The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his/her security and file a claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this chapter or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amounts shall be conclusive, otherwise, the amount shall be determined in the delinquency proceeding in the domiciliary state.

(e) The priority of distribution of claims from the insurer's general assets shall be in accordance with the order in which each class of claims is herein set forth. Every claim in each class shall be paid in full or adequate funds retained for such payment before the members of the next class shall receive any payment. No subclasses shall be established within any class. No claim by a shareholder, policyholder or other creditor shall be permitted to circumvent the priority classes through the use of equitable remedies. The order of distribution shall be:

(1) Class I. — The costs and expenses of administration expressly approved by the receiver, including but not limited to the following:

a. The receiver's actual and necessary costs of taking possession of the insurer, preserving or recovering the assets of the insurer, and otherwise complying with this chapter;

b. Reasonable compensation for all services rendered at the request of and on behalf of the receiver, or that receiver's appointed deputy receiver or receivers, in the liquidation by the receivership's employees and its retained attorneys, accountants, actuaries, claims adjusters, expert witnesses and other consultants; and

c. All expenses incurred by the Department in supervising the receivership proceedings of the insurer;

(2) Class II. — The reasonable and necessary administrative expenses of the Delaware Insurance Guaranty Association or the Delaware Life and Health Insurance Guaranty Association or as the case may be, and any similar organization in another state. If the receiver determines that the assets of the estate will be sufficient to pay all Class I claims in full, Class II claims shall be paid currently, provided that the receiver shall secure from each of the associations receiving disbursements pursuant to this section an agreement to return to the receiver such disbursement, together with investment income actually earned on such disbursement, as may be required to pay Class I claims.

(3) Class III. — Claims by policyholders, beneficiaries and insureds, including the federal or any state or local government if such government is a named policyholder, beneficiary or insured under the policy, arising from and within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the company; liability claims, including liability claims of the federal or any state or local government, against insureds which claims are within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the company, including claims for reasonable attorneys' fees incurred by the policyholder to defend against the liability claim if such attorneys' fees are covered under the policy, but only to the extent covered; policyholder's claims for refunds of unearned premium; and claims of the Delaware Insurance Guaranty Association or the Delaware Life and Health Insurance Guaranty Association, as the case may be, and any similar organization in another state for coverage of policy benefits as required by statute; provided, however, that this paragraph shall not apply to the following claims:

a. Claims arising under reinsurance contracts, including any claims for reinsurance premium due;

b. Claims of insurers, insurance pools or underwriting associations for contribution, indemnity or subrogation, equitable or otherwise.

Interest shall not be allowed or paid on Class III claims, except that the value assigned to Class III claims arising from valid preliquidation judgments, other than judgments by default or collusion, may include prejudgment and postjudgment interest up to the date of liquidation if such interest is required by law or contract.

(4) Class IV. — Taxes owed to the United States and other debts owed to the United States which by the laws of the United States are entitled to priority over the claims in Classes V through IX below and which claims of the United States are not already included in Class III above.

(5) Class V. — Claims of employees, other than officers or directors, of the insurer for compensation actually owing to such employees for services rendered to the insurer within 3 months prior to the commencement of a proceeding against the insurer under this chapter but not exceeding $1,000 for each employee. Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of such employees.

(6) Class VI. — Claims of general creditors including, but not limited to, claims of ceding and assuming insurers in their capacity as such, and claims of insurers, insurance pools or underwriting associations for contribution, indemnity or subrogation, equitable or otherwise. This class shall include any claims of the guaranty associations, federal or any state or local government to the extent such claims are not otherwise included in Class II, Class III, Class IV or Class V in paragraphs (e)(2) through (5) of this section.

(7) Class VII. — Claims which would otherwise qualify for classification under the classes enumerated above, but which are not filed with the receiver on or before the bar date and which are not excused from such bar date by the liquidation court.

(8) Class VIII. — Surplus or contribution notes, or similar obligations.

(9) Class IX. — The claims of shareholders or other owners arising out of such capacity.

18 Del. C. 1953, § 5918; 56 Del. Laws, c. 380, § 1; 64 Del. Laws, c. 193, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 400, § 1.;



§ 5919. Attachment and garnishment of assets

During the pendency of delinquency proceedings in this or any reciprocal state, no action or proceeding in the nature of an attachment, garnishment or execution shall be commenced or maintained in the courts of this State against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within 4 months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

18 Del. C. 1953, § 5919; 56 Del. Laws, c. 380, § 1.;



§ 5920. Uniform Insurers Liquidation Act

(a) Paragraphs (2)-(13) inclusive of § 5901, together with §§ 5902, 5903 and 5913-5920 of this title constitute and may be referred to as the Uniform Insurers Liquidation Act.

(b) The Uniform Insurers Liquidation Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it. To the extent that its provisions when applicable conflict with other provisions of this chapter, the provisions of such act shall control.

18 Del. C. 1953, § 5920; 56 Del. Laws, c. 380, § 1.;



§ 5921. Deposit of moneys collected

The moneys collected by the Commissioner in a proceeding under this chapter shall be from time to time deposited in 1 or more state or national banks, savings banks or trust companies, and in the case of the insolvency or voluntary or involuntary liquidation of any such depositary which is an institution organized and supervised under the laws of this State, such deposits shall be entitled to priority of payment on an equality with any other priority given by the banking laws of this State. The Commissioner may in his or her discretion deposit such moneys or any part thereof in a national bank or trust company as a trust fund.

18 Del. C. 1953, § 5921; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5922. Exemption from fees

The Commissioner shall not be required to pay any fee to any public officer in this State for filing, recording, issuing a transcript or certificate authenticating any paper or instrument pertaining to the exercise by the Commissioner of any of the powers or duties conferred upon the Commissioner under this chapter, whether or not such paper or instrument is executed by the Commissioner or the Commissioner's deputies, employees or attorneys of record and whether or not it is connected with the commencement of any action or proceeding by or against the Commissioner or with the subsequent conduct of such action or proceeding.

18 Del. C. 1953, § 5922; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5923. Borrowing on pledge of assets

For the purpose of facilitating the rehabilitation, liquidation, conservation or dissolution of an insurer pursuant to this chapter, the Commissioner may, subject to the approval of the court, borrow money and execute, acknowledge and deliver notes or other evidences of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust or hypothecation of any or all of the property, whether real, personal or mixed, of such insurer; and the Commissioner, subject to the approval of the court, shall have power to take any and all other action necessary and proper to consummate any such loan and to provide for the repayment thereof. The Commissioner shall be under no obligation personally or in an official capacity to repay any loan made pursuant to this section.

18 Del. C. 1953, § 5923; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5924. Date rights fixed on liquidation

The rights and liabilities of the insurer and of its creditors, policyholders, stockholders, members, subscribers and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court which made the order, subject to the provisions of this chapter with respect to the rights of claimants holding contingent claims.

18 Del. C. 1953, § 5924; 56 Del. Laws, c. 380, § 1.;



§ 5925. Voidable transfers [Effective until July 7, 2014]

(a) Any transfer of or lien upon the property of an insurer which is made or created within 4 months prior to the granting of an order to show cause, under this chapter, with the intent of giving to any creditor a preference or of enabling the creditor to obtain a greater percentage of such creditor's debt than any other creditor of the same class and which is accepted by such creditor having reasonable cause to believe that such preference will occur, shall be voidable.

(b) Every director, officer, employee, stockholder, member, subscriber and any other person acting on behalf of such insurer who shall be concerned in any such act or deed and every person receiving thereby any property of such insurer of the benefit thereof shall be personally liable therefor and shall be bound to account to the Commissioner.

(c) The Commissioner, as receiver in any proceeding under this chapter, may avoid any transfer of or lien upon the property of an insurer which any creditor, stockholder, subscriber or member of such insurer might have avoided and may recover the property so transferred unless such person was a bona fide holder for value prior to the date of the entering of an order to show cause under this chapter. Such property or its value may be recovered from anyone who has received it except a bona fide holder for value as herein specified.

18 Del. C. 1953, § 5925; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5925. Voidable transfers [Effective July 7, 2014] [For application of this section, see 79 Del. Laws, c. 207, § 3]

(a) Any transfer of or lien upon the property of an insurer which is made or created within 4 months prior to the granting of an order to show cause, under this chapter, with the intent of giving to any creditor a preference or of enabling the creditor to obtain a greater percentage of such creditor's debt than any other creditor of the same class and which is accepted by such creditor having reasonable cause to believe that such preference will occur, shall be voidable.

(b) Every director, officer, employee, stockholder, member, subscriber and any other person acting on behalf of such insurer who shall be concerned in any such act or deed and every person receiving thereby any property of such insurer of the benefit thereof shall be personally liable therefor and shall be bound to account to the Commissioner.

(c) The Commissioner, as receiver in any proceeding under this chapter, may avoid any transfer of or lien upon the property of an insurer which any creditor, stockholder, subscriber or member of such insurer might have avoided and may recover the property so transferred unless such person was a bona fide holder for value prior to the date of the entering of an order to show cause under this chapter. Such property or its value may be recovered from anyone who has received it except a bona fide holder for value as herein specified.

18 Del. C. 1953, § 5925; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5926. Priority of claims for compensation

Repealed by 72 Del. Laws, c. 400, § 2, effective July 6, 2000. For present law, see §§ 4211(b) and 5918(e) of this title.;



§ 5927. Offsets

(a) In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter, such credits and debts shall be set off and the balance only shall be allowed or paid, except as provided in subsection (b) below.

(b) No offset shall be allowed in favor of any such person where:

(1) The obligation of the insurer to such person would not at the date of the entry of any liquidation order or otherwise, as provided in § 5924 of this title, entitle such person to share as a claimant in the assets of the insurer; or

(2) The obligation of the insurer to such person was purchased by or transferred to such person with a view of its being used as an offset; or

(3) The obligation of such person is to pay an assessment levied against the members of a mutual insurer or against the subscribers of a reciprocal insurer or is to pay a balance upon the subscription to the capital stock of a stock insurer.

18 Del. C. 1953, § 5927; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5928. Allowance of certain claims

(a) No contingent and unliquidated claim shall share in a distribution of the assets of an insurer which has been adjudicated to be insolvent by an order made pursuant to this chapter, except that such claim shall be considered, if properly presented, and may be allowed to share where:

(1) Such claim becomes absolute against the insurer on or before the last day for filing claims against the assets of such insurer; or

(2) There is a surplus and the liquidation is thereafter conducted upon the basis that such insurer is solvent.

(b) Where an insurer has been so adjudicated to be insolvent, any person who has a cause of action against an insured of such insurer under a liability insurance policy issued by such insurer shall have the right to file a claim in the liquidation proceeding, regardless of the fact that such claim may be contingent, and such claim may be allowed:

(1) If it may be reasonably inferred from the proof presented upon such claim that such person would be able to obtain a judgment upon such cause of action against such insured;

(2) If such person shall furnish suitable proof, unless the court for good cause shown shall otherwise direct, that no further valid claim against such insurer arising out of his cause of action other than those already presented can be made; and

(3) If the total liability of such insurer to all claimants arising out of the same act of its insured shall be no greater than its maximum liability would be were it not in liquidation.

(c) No judgment against such an insured taken after the date of entry of the liquidation order shall be considered in the liquidation proceedings as evidence of liability or of the amount of damages, and no judgment against an insured taken by default or by collusion prior to the entry of the liquidation order shall be considered as conclusive evidence in the liquidation proceedings, either of the liability of such insured to such person upon such cause of action or of the amount of damages to which such person is therein entitled.

(d) No claim of any secured claimant shall be allowed at a sum greater than the difference between the value of the claim without security and the value of the security itself as of the date of the entry of the order of liquidation or such other date set by the court for determining rights and liabilities as provided in § 5924 of this title unless the claimant surrenders the security to the Commissioner, in which event the claim shall be allowed in the full amount for which it is valued.

18 Del. C. 1953, § 5928; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5929. Order of insolvency; time to file claims

(a) If, upon the entry of an order of liquidation under this chapter or at any time thereafter during liquidation proceedings the insurer is not clearly solvent, the court shall, upon hearing after such notice it deems proper, make and enter an order adjudging the insurer to be insolvent.

(b) After the entry of the order of insolvency, regardless of any prior notice that may have been given to creditors, the Commissioner shall notify all persons who may have claims against the insurer to file such claims with the Commissioner, at a place and within the time specified in the notice, or such claims shall be forever barred. The time specified in the notice shall be as fixed by the court for filing of claims and which shall be not less than 6 months after the entry of the order of insolvency. The notice shall be given in such manner and for such reasonable period of time as may be ordered by the court.

18 Del. C. 1953, § 5929; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5930. Report and petition for assessment

Within 3 years after the date of the entry of an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer, the Commissioner may make and file a report and petition to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The liabilities of the insurer to the extent thus far ascertained by the Commissioner;

(3) The aggregate amount of the assessment, if any, which the Commissioner deems reasonably necessary to pay all claims, the costs and expenses of the collection of the assessments and the costs and expenses of the delinquency proceedings in full;

(4) Any other information relative to the affairs or property of the insurer that the Commissioner deems material.

18 Del. C. 1953, § 5930; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5931. Order and levy of assessments

(a) Upon the filing and reading of the report and petition provided for in § 5930 of this title, the court, ex parte, may order the Commissioner to assess all members or subscribers of the insurer who may be subject to such an assessment, in such an aggregate amount as the court finds reasonably necessary to pay all valid claims as may be timely filed and proved in the delinquency proceedings, together with the costs and expenses of levying and collecting assessments and the costs and expenses of the delinquency proceedings in full. Any such order shall require the Commissioner to assess each such member or subscriber for such member or subscriber's proportion of the aggregate assessment, according to such reasonable classification of such members or subscribers and formula as may be made by the Commissioner and approved by the court.

(b) The court may order additional assessments upon the filing and reading of any amendment or supplement to the report and petition referred to in (a) above, if such amendment or supplement is filed within 3 years after the date of the entry of the order of rehabilitation or liquidation.

(c) After the entry of the order to levy and assess members or subscribers of an insurer referred to in (a) or (b) above, the Commissioner shall levy and assess members or subscribers in accordance with the order.

(d) The total of all assessments against any member or subscriber with respect to any policy, whether levied pursuant to this chapter or pursuant to any other provision of this title, shall be for no greater amount than that specified in the policy or policies of the member or subscriber and as limited under this title, except as to any policy which was issued at a rate of premium below the minimum rate lawfully permitted for the risk insured, in which event the assessment against any such policyholder shall be upon the basis of the minimum rate for such risk.

(e) No assessment shall be levied against any member or subscriber with respect to any nonassessable policy issued in accordance with this title.

18 Del. C. 1953, § 5931; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5932. Assessment prima facie correct; notice; payment; proceedings to collect

(a) Any assessment of a subscriber or member of an insurer made by the Commissioner, pursuant to the order of court fixing the aggregate amount of the assessment against all members or subscribers and approving the classification and formula made by the Commissioner under § 5931(a) of this title, shall be prima facie correct.

(b) Each member or subscriber shall be notified of the amount of assessment to be paid by written notice mailed to the address of the member or subscriber last of record with the insurer. Failure of the member or subscriber to receive the notice so mailed, within the time specified therein or at all, shall be no defense in any proceeding to collect the assessment.

(c) If any such member or subscriber fails to pay the assessment within the period specified in the notice, which period shall not be less than 20 days after mailing, the Commissioner may obtain an order in the delinquency proceedings requiring the member or subscriber to show cause at a time and place fixed by the court why judgment should not be entered against such member or subscriber for the amount of the assessment together with all costs, and a copy of the order and a copy of the petition therefor shall be served upon the member or subscriber within the time and in the manner designated in the order.

(d) If the subscriber or member after due service of a copy of the order and petition referred to in subsection (c) above is made:

(1) Fails to appear at the time and place specified in the order, judgment shall be entered against such subscriber or member as prayed for in the petition; or

(2) Appears in the manner and form required by law in response to the order, the court shall hear and determine the matter and enter a judgment in accordance with its decision.

(e) The Commissioner may collect any such assessment through any other lawful means.

18 Del. C. 1953, § 5932; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5933. Qualified financial contracts

(a) Notwithstanding any other provision of this chapter to the contrary, including any other provision of this chapter permitting the modification of contracts, or other law of a state, no person shall be stayed, enjoined or prohibited from exercising any of the following:

(1) A contractual right to terminate, liquidate, accelerate or close out, or cause the termination, liquidation, acceleration or close out of obligations, under or in connection with any netting agreement or qualified financial contract with an insurer because of any of the following:

a. The insolvency, financial condition or default of the insurer at any time, provided that the right is enforceable under applicable law other than this chapter; or

b. The commencement of a formal delinquency proceeding under this chapter;

(2) Any right under a pledge, security, collateral, reimbursement or guarantee agreement or arrangement or any other similar security arrangement or other credit enhancement relating to 1 or more netting agreements or qualified financial contracts; or

(3) Subject to any provision of § 5927(b) of this title, any right to set off or net out any termination value, payment amount or other transfer obligation arising under or in connection with 1 or more netting agreements or qualified financial contracts where the counterparty or its guarantor is organized under the laws of the United States or a state or a foreign jurisdiction approved by the Securities Valuation Office of the National Association of Insurance Commissioners as eligible for netting.

(4) If a counterparty to a master netting agreement or a qualified financial contract with an insurer subject to a formal delinquency proceeding under this chapter terminates, liquidates, closes out or accelerates the agreement or contract, damages shall be measured as of the date or dates of termination, liquidation, close out or acceleration. The amount of a claim for damages shall be actual direct compensatory damages calculated in accordance with subsection (f) of this section.

(b) Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a nondefaulting party to an insurer against which an application or petition has been filed under this chapter shall be transferred to or on the order of the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any walkaway clause in the netting agreement or qualified financial contract. For purposes of this subsection, the term "walkaway clause" means a provision in a netting agreement or a qualified financial contract that, after calculation of a value of a party's position or an amount due to or from 1 of the parties in accordance with its terms upon termination, liquidation or acceleration of the netting agreement or qualified financial contract, either does not create a payment obligation of a party or extinguishes a payment obligation of a party in whole or in part solely because of the party's status as a nondefaulting party. Any limited 2-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted shall be deemed to be a full 2-way payment or second method provision as against the defaulting insurer. Any such net or settlement amount shall, except to the extent it is subject to 1 or more secondary liens or encumbrances or rights of netting or setoff, be a general asset of the insurer.

(c) In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a formal delinquency proceeding under this chapter, the receiver shall do either of the following:

(1) Transfer to 1 party (other than an insurer subject to a proceeding under this chapter) all netting agreements and qualified financial contracts between a counterparty or any affiliate of such counterparty and the insurer that is the subject of the formal delinquency proceeding, including all of the following:

a. All rights and obligations of each party under each such netting agreement and qualified financial contract; and

b. All property, including any guarantees or other credit enhancement, securing any claims of each party under each such netting agreement and qualified financial contract; or

(2) Transfer none of the netting agreements, qualified financial contracts, rights, obligations or property referred to in paragraph (c)(1) of this section (with respect to the counterparty and any affiliate of such counterparty).

(d) If a receiver for an insurer makes a transfer of 1 or more netting agreements or qualified financial contracts, then the receiver shall use its best efforts to notify any person who is a party to the netting agreements or qualified financial contracts of the transfer by 12:00 noon (the receiver's local time) on the business day following the transfer. For purposes of this subsection, "business day" means a day other than a Saturday, Sunday or any day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed.

(e) Notwithstanding any other provision of this chapter to the contrary, a receiver shall not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract (or any pledge, security, collateral or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract) that is made before the commencement of a formal delinquency proceeding under this chapter. However, a transfer may be avoided under § 5925(c) of this title if the transfer was made with actual intent to hinder, delay or defraud the insurer, a receiver appointed for the insurer or existing or future creditors.

(f)(1) In exercising the rights of disaffirmance or repudiation of a receiver with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:

a. Disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding; or

b. Disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in paragraph (f)(1)a. of this section (with respect to the person or any affiliate of the person).

(2) Notwithstanding any other provision of this chapter, any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding conservation or rehabilitation case shall be determined and shall be allowed or disallowed as if the claim had arisen before the date of the filing of the petition for liquidation or, if a conservation or rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for conservation or rehabilitation. The amount of the claim shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract. The term "actual direct compensatory damages" does not include punitive or exemplary damages, damages for lost profit or lost opportunity or damages for pain and suffering, but does include normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives, securities or other market for the contract and agreement claims.

(g) The term "contractual right" as used in this section includes any right, whether or not evidenced in writing, arising under statutory or common law, a rule or bylaw of a national securities exchange, national securities clearing organization or securities clearing agency, a rule or bylaw or a resolution of the governing body of a contract market or its clearing organization, or under law merchant.

(h) The provisions of this section shall not apply to persons who are affiliates of the insurer that is the subject of the formal delinquency proceeding, unless the Commissioner has previously approved the application of this section to a particular affiliate, which approval may not be unreasonably or arbitrarily withheld.

(i) All rights of counterparties under this chapter shall apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts entered into on behalf of that separate account.

78 Del. Laws, c. 29, § 3.;






Subchapter II Summary Proceedings

§ 5941. Commissioner's summary orders

(a) Whenever the Commissioner has reasonable cause to believe, and determines, after a hearing, held as prescribed in subsection (c) of this section, that any insurer has committed or engaged in any act, practice or transaction that would subject it to formal delinquency proceedings under this chapter, the Commissioner may make and serve upon the insurer and any other persons involved such orders, including an order suspending the business of an insurer, as are reasonably necessary to correct, eliminate or remedy such conduct, condition or ground.

(b) If the conditions of subsection (a) of this section, other than notice and hearing, are satisfied and if the Commissioner has reasonable grounds to believe that irreparable harm to the property or business of the insurer or to the interests of its policy or certificate holders, creditors or the public may occur unless the Commissioner issues with immediate effect the orders described in subsection (a) of this section, the Commissioner may make and serve such orders without notice and before hearing, simultaneously serving upon the insurer notice of hearing under subsection (c) of this section.

(c) The notice of hearing under subsection (a) or (b) of this section and the summary order issued under subsection (a) or (b) of this section shall be served pursuant to the applicable rules of civil or administrative procedure. The notice of hearing under subsection (a) of this section shall state the time and place of hearing and the conduct, condition or ground upon which the Commissioner would base the order; the notice of hearing under subsection (b) of this section shall state the time and place of hearing. Unless mutually agreed between the Commissioner and the insurer, the hearing shall occur not more than 15 days after notice is served. The Commissioner shall not publicize such hearings and shall hold all hearings in summary proceedings privately unless the insurer requests a public hearing, in which case the hearing shall be public.

(d) Any suspension order made by the Commissioner under subsection (a) of this section shall prohibit issuance of policies, transfers of property and payments of moneys without prior written approval of the Commissioner. Notice of such suspension shall be given, by first class mail within 15 days thereof, by the suspended organization to those who were creditors, policyholders, members and certificate holders at the date of suspension. Notice of such suspension shall be given, within 15 days thereof, by the Commissioner to creditors, policyholders, members and certificate holders by advertising the same by 1 publication in a newspaper of general circulation in the county where the suspended organization has its principal office. From the date of such suspension on the ground that the insurer is insolvent or is in such condition that its further transaction of business will be hazardous financially to its policyholders, creditors or the public, no action at law or equity shall be commenced or prosecuted, nor shall any judgment be entered against nor shall any execution or attachment be issued or prosecuted against the suspended insurer, or against its property, in any court in the State; provided, that if such suspension order is vacated by the Chancery Court for the reason that the suspended insurer is no longer insolvent or in such condition that its further transaction of business will be hazardous to its policyholders or to its creditors or to the public, these restraints upon legal process regarding the insurer shall thereafter cease to be operative.

(e) If the Commissioner issues a summary order before a hearing under this section, the insurer may at any time waive the Commissioner's hearing and apply for immediate judicial relief by means of any remedy afforded by law without first exhausting administrative remedies.

(f) If any person has violated any order issued under this section which as to him was then still in effect, he shall be liable to pay a civil penalty imposed by the Chancery Court not to exceed $10,000.

(g) The Commissioner may apply to the Chancery Court for such restraining orders, preliminary and permanent injunctions and other orders as may be deemed necessary and proper to enforce a summary order.

64 Del. Laws, c. 420, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5942. Commissioner's supervision

(a) If upon examination or at any other time the Commissioner has reasonable cause to believe, and determines, that an insurer has committed, engaged in or is about to engage in any act, practice or transaction that would subject it to formal delinquency proceedings under this chapter, or if such insurance company gives its consent, then the Commissioner shall upon determination notify the insurer of the determination and furnish to the insurer an order or orders containing a written list of the Commissioner's requirements to abate his determination. If the Commissioner, after a hearing held as provided in § 5941(c) of this title, makes a further determination to supervise, the Commissioner shall issue an order to the insurer notifying it that it is under the supervision of the Commissioner and that the Commissioner is applying and effecting this section. The Commissioner may issue an order under this section without a hearing under the conditions provided under § 5941(b) of this title, and shall simultaneously serve upon the insurer notice of a hearing to be held in accordance with § 5941(c) of this title, and, in such event, the insurer may file an appeal in accordance with § 5941(e) of this title. Such insurer shall comply with the lawful requirements of the Commissioner and, if placed under an order of supervision, shall have 90 days from the date of service of such order within which to comply with the requirements of the Commissioner. In the event of such insurer's failure to comply within such time, the Commissioner may institute proceedings in the Chancery Court to have a rehabilitator or liquidator appointed under this chapter or issue an order extending an existing order of supervision. Such order extending any existing order shall be issued prior to the end of each 90-day period, unless otherwise agreed to by the insurer.

(b) The Commissioner may appoint a supervisor to supervise such insurer and may provide that the insurer may not do any of the following acts, during the period of supervision, without the prior written approval of the Commissioner or the supervisor:

(1) Dispose of, convey or encumber any of its assets or its business in force;

(2) Withdraw any of its bank accounts;

(3) Lend any of its funds;

(4) Invest any of its funds;

(5) Transfer any of its property;

(6) Incur any debt, obligation or liability;

(7) Merge or consolidate with another company; or

(8) Enter into any new reinsurance contract or treaty.

(c) In the event that any person, subject to this chapter, shall violate any valid order of the Commissioner issued under this section and, as a result, the net worth of the insurer shall be reduced or the insurer shall otherwise suffer loss, said person shall become personally liable to the insurer for the amount of any such reduction or loss. The Commissioner or supervisor is authorized to bring an action on behalf of the insurer in the Chancery Court to recover the amount of the reduction or loss together with any costs.

64 Del. Laws, c. 420, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5943. Seizure order

(a) Upon the filing by the Commissioner in the Chancery Court of a petition alleging: (i) Any ground that would justify a court order for a formal delinquency proceeding against an insurer under this chapter, and (ii) that the interests of policyholders, creditors or the public will be endangered by delay, and (iii) setting out the order deemed necessary by the Commissioner, the Court may issue forthwith, ex parte and without a hearing, the requested order which shall direct the Commissioner to take possession and control of all or a part of the property, books, accounts, documents and other records of an insurer and of the premises occupied by it for the transaction of its business, and until further order of the Court enjoin the insurer and its officers, managers, agents and employees from disposition of its property and from transaction of its business except with the written consent of the Commissioner.

(b) The Court shall specify in the order what its duration shall be, which shall be such time as the Court deems necessary for the Commissioner to ascertain the condition of the insurer. Such initial duration or any extension thereof shall not exceed 90 days. On motion of either party or on its own motion, the Court may from time to time hold such hearings as it deems desirable after such notice as it deems appropriate, and may extend, shorten or modify the terms of the seizure order. The Court shall vacate the seizure order if the Commissioner fails to commence a formal proceeding under this subchapter prior to the expiration of a seizure order or any extension thereof. An order of the Court pursuant to a formal proceeding under this subchapter shall ipso facto vacate the seizure order.

(c) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

(d) An insurer subject to an ex parte order of the Chancery Court issued under this section may petition the Court at any time after the issuance of such order for a hearing and review of the order, and the Court shall grant such a hearing and review within 10 days of the filing of such petition.

64 Del. Laws, c. 420, § 2.;



§ 5944. Conduct of hearings

(a) The Chancery Court may hold all hearings in summary proceedings and judicial review thereof privately in chambers, and shall do so on request of the insurer proceeded against.

(b) In all summary proceedings and judicial reviews thereof, all records of the insurer, other documents and all Insurance Department files and court records and papers, so far as they pertain to or are a part of the record of the summary proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the Chancery Court, after hearing arguments from the parties in chambers, shall order otherwise or unless the insurer requests that the matter be made public. Until such court order, all papers filed with the Clerk of the Chancery Court shall be held by the Clerk in a confidential file.

(c) Any person having possession or custody of and refusing to deliver any of the property, books, accounts, documents or other records of or relating to an insurer against which a seizure order or a summary order has been issued by the Commissioner or by the Chancery Court may be fined not more than $10,000 or sentenced to undergo imprisonment for not more than 1 year, or both.

64 Del. Laws, c. 420, § 2; 70 Del. Laws, c. 186, § 1.;









CHAPTER 61. PROHIBITION OF RESCISSIONS BASED UPON POST-CLAIMS UNDERWRITING

§ 6101. Rescissions based upon post-claims underwriting barred

Unless approval is granted pursuant to § 6102 of this title, no insurer may rescind, cancel or limit any health insurance policy, contract, evidence of coverage or certificate that provides coverage of the types specified in § 6103 of this title on the basis of written information submitted on, with or omitted from an insurance application by the insured if the insurer failed to complete medical underwriting and resolve all reasonable medical questions related to the written information submitted on, with or omitted from the insurance application before issuing the policy, contract, evidence of coverage or certificate. No insurer may rescind, cancel or limit any such health insurance policy, contract, evidence of coverage or certificate once the enrollee is covered under such plan or coverage involved, except this section shall not apply to a covered individual who has performed an act or practice that constitutes fraud or who makes an intentional misrepresentation of a material fact, as prohibited by the terms of the plan or coverage, and such omission materially affects the risk or the hazard assumed by the insurer or health care center. Such plan or coverage may not be cancelled except with prior notice to the enrollee, and except as permitted under applicable federal, state or local laws.

77 Del. Laws, c. 471, § 1.;



§ 6102. Approval of rescission

An insurer shall apply for approval of such rescission, cancellation or limitation by submitting such written information to the Insurance Commissioner on an application in such appropriate form as the Commissioner prescribes. Such insurer shall provide a copy of the application for such approval to the insured or the insured's representative. Not later than 7 business days after receipt of the application for such approval, the insured or the insured's representative shall have an opportunity to respond and submit relevant information to the Commissioner with respect to such application. Not later than 15 business days after the submission of information by the insured or the insured's representative, the Commissioner shall issue a written decision on such application. The Commissioner shall approve such rescission, cancellation or limitation if the Commissioner finds that:

(1) The written information submitted on or with the insurance application was false at the time such application was made and the insured or such insured's representative knew or should have known of the falsity therein, and such submission materially affects the risk or the hazard assumed by the insurer or health care center; or

(2) The information omitted from the insurance application was knowingly omitted by the insured or such insured's representative, or the insured or such insured's representative should have known of such omission, and such omission materially affects the risk or the hazard assumed by the insurer or health care center. Such decision shall be mailed to the insured, the insured's representative, if any, and the insurer.

77 Del. Laws, c. 471, § 1.;



§ 6103. Affected health insurance policies

As used in this chapter, "health insurance policy, contract, evidence of coverage or certificate" means insurance providing benefits due to illness or injury, resulting in loss of life, loss of earnings, or expenses incurred, and includes the following types of coverage:

(1) Basic hospital expense coverage;

(2) Basic medical-surgical expense coverage;

(3) Hospital confinement indemnity coverage;

(4) Major medical expense coverage; or

(5) Hospital or medical service plan contract.

77 Del. Laws, c. 471, § 1.;



§ 6104. Authority of Insurance Commissioner to promulgate regulations

The Insurance Commissioner may promulgate regulations to implement the provisions of this chapter.

77 Del. Laws, c. 471, § 1.;






CHAPTER 62. FRATERNAL BENEFIT SOCIETIES

Subchapter I Structure and Purpose

§ 6201. Fraternal benefit societies

Any incorporated society, order or supreme lodge, without capital stock, including one exempted under the provisions of § 6237(a)(2) of this title, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government and which provides benefits in accordance with this chapter, is hereby declared to be a fraternal benefit society.

70 Del. Laws, c. 533, § 1.;



§ 6202. Lodge system

(a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(b) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.

70 Del. Laws, c. 533, § 1.;



§ 6203. Representative form of government

A society has a representative form of government when:

(1) It has a supreme governing body constituted in 1 of the following ways:

a. Assembly. The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every 4 years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

b. Direct Election. The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed 4 years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.

(2) The officers of the society are elected either by the supreme governing body or by the board of directors;

(3) Only benefit members are eligible for election to the supreme governing body and the board of directors; and

(4) Each voting member shall have 1 vote; no vote may be cast by proxy.

70 Del. Laws, c. 533, § 1.;



§ 6204. Terms used

Whenever used in this chapter:

(1) "Benefit contract" shall mean the agreement for provision of benefits authorized by § 6216 of this title, as that agreement is described in § 6219(a) of this title.

(2) "Benefit member" shall mean an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(3) "Certificate" shall mean the document issued as written evidence of the benefit contract.

(4) "Commissioner" shall mean the Commissioner of Insurance of this State.

(5) "Laws" shall mean the society's certificate of incorporation, constitution and bylaws, however designated.

(6) "Lodge" shall mean subordinate member units of the society, known as camps, courts, councils, branches or by any other designation.

(7) "Premiums" shall mean premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate.

(8) "Rules" shall mean all rules, regulations or resolutions adopted by the supreme governing body or board of directors, which are intended to have general application to the members of the society.

(9) "Society" shall mean fraternal benefit society, unless otherwise indicated.

70 Del. Laws, c. 533, § 1.;



§ 6205. Purposes and powers

(a) A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing benefits as specified in § 6216 of this title; and

(2) Operating for 1 or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members which may also be extended to others.

Such purposes may be carried out directly by the society or indirectly through subsidiary corporations or affiliated organizations.

(b) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members and the management of its affairs. It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

70 Del. Laws, c. 533, § 1.;






Subchapter II Membership

§ 6206. Qualifications for membership

(a) A society shall specify in its laws or rules:

(1) Eligibility standards for each and every class of membership provided, that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2) The process for admission to membership for each membership class; and

(3) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society

(c) Membership rights in the society are personal to the member and are not assignable.

70 Del. Laws, c. 533, § 1.;



§ 6207. Location of office, meetings, communications to members, grievance procedures

(a) The principal office of any domestic society shall be located in this State. The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least 1 subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this State. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b)(1) A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices and statements shall be printed conspicuously in the publication. If the records of a society show that 2 or more members have the same mailing address, an official publication mailed to 1 member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than the 1st day of June of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed, shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

(c) A society may provide in its laws or rules for grievance or complaint procedures for members.

70 Del. Laws, c. 533, § 1.;



§ 6208. No personal liability

(a) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that he or she is or was a director, officer, employee or agent of the society or of any firm, corporation or organization which he or she served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed:

(1) In relation to any matter in such action, suit or proceeding as to which he or she shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society; or

(2) In relation to any matter in such action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in addition, in a criminal action or proceeding, had no reasonable cause to believe that his or her conduct was unlawful.

The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement, in relation to any matter described in paragraphs (1) or (2) of this subsection, may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit or proceeding or by a court of competent jurisdiction. The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of no contest as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of his or her heirs, executors and administrators.

(c) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against such person and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

(d) No director, officer, employee, member or volunteer of a society serving without compensation shall be liable and no cause of action may be brought for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of such person for the society unless such act or omission involved wilful or wanton misconduct.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 533, § 1.;



§ 6209. Waiver

The laws of the society may provide that no subordinate body nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

70 Del. Laws, c. 533, § 1.;






Subchapter III Governance

§ 6210. Organization

A domestic society organized on or after January 1, 1997, shall be formed as follows:

(1) Seven or more citizens of the United States, a majority of whom are citizens of this State, who desire to form a fraternal benefit society shall form a corporation without capital stock, the governing body of which is elected and the powers of which are not more liberal than as provided in this chapter and the name of which shall not so closely resemble the name of any society or insurance company then licensed in Delaware as to be confusing.

(2) Its certificate of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor and circulars to be issued by the society, the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the 1st year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than 1 year from the date of issuance of the permanent certificate of authority and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within 1 year, shall be filed with the Commissioner, who may require such further information as the Commissioner deems necessary. The bond with sureties approved by the Commissioner shall be in such amount, not less than $300,000, nor more than $1,500,000, as required by the Commissioner. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the Commissioner shall so certify, retain and file the certificate of incorporation and shall furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

(3) No preliminary certificate of authority granted under the provisions of this section shall be valid after 1 year from its date or after such further period, not exceeding 1 year, as may be authorized by the Commissioner upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The charter and all other proceedings thereunder shall become null and void in 1 year from the date of the preliminary certificate of authority or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

(4) Upon receipt of a preliminary certificate of authority from the Commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than 1 regular monthly premium in accordance with its table of rates and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow any benefit to any person until:

a. Actual bona fide applications for benefits have been secured on not less than 500 applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

b. At least 10 subordinate lodges have been established into which the 500 applicants have been admitted;

c. There has been submitted to the Commissioner, under oath of the president or secretary or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

d. It shall have been shown to the Commissioner, by sworn statement of the treasurer or corresponding officer of such society, that at least 500 applicants have each paid in cash at least 1 regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least $150,000. Said advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within 1 year, as herein provided, such premiums shall be returned to said applicants.

(5) The Commissioner may make such examination and require such further information as the Commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the Commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate of authority shall be prima facie evidence of the existence of the society at the date of such certificate. The Commissioner shall cause a record of such certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

(6) Any incorporated society authorized to transact business in this State on January 1, 1997, shall not be required to reincorporate.

70 Del. Laws, c. 533, § 1.;



§ 6211. Amendments to laws

(a) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within 6 months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by 1 of the methods herein specified.

(b) No amendment to the laws of any domestic society shall take effect unless approved by the Commissioner, who shall approve such amendment if the Commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this State or with the character, objects and purposes of the society. Unless the Commissioner shall disapprove any such amendment within 60 days after the filing of same, such amendment shall be considered approved. The approval or disapproval of the Commissioner shall be forwarded in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the Commissioner disapproves such amendment, the reasons therefor shall be stated in such written notice.

(c) Within 90 days from the approval thereof by the Commissioner, all such amendments or a synopsis thereof shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof have been furnished the addressee.

(d) Every foreign or alien society authorized to do business in this State shall file with the Commissioner a duly certified copy of all amendments of or additions to its laws within 90 days after the enactment of same.

(e) Printed copies of the laws, as amended, certified by the secretary or corresponding officer of the society shall be prima facie evidence of the legal adoption thereof.

70 Del. Laws, c. 533, § 1.;



§ 6212. Institutions

(a) A society may create, maintain and operate or may establish organizations to operate not-for-profit institutions to further the purposes permitted by § 6205(a)(2) of this title. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement but shall not be allowed as an admitted asset of such society.

(b) No society shall own or operate funeral homes or undertaking establishments.

70 Del. Laws, c. 533, § 1.;



§ 6213. Reinsurance

(a) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer (other than another fraternal benefit society) having the power to make such reinsurance and authorized to do business in this State, or if not so authorized, one which is approved by the Commissioner, but no such society may reinsure substantially all of its insurance in force without the written permission of the Commissioner. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed or otherwise becoming effective after January 1, 1997, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b) Notwithstanding the limitation in subchapter I of this chapter, a society may reinsure the risks of another society in a consolidation or merger approved by the Commissioner under § 6214 of this title.

70 Del. Laws, c. 533, § 1.;



§ 6214. Consolidations and mergers

(a) A domestic society may consolidate or merge with any other society by complying with the provisions of this section and the applicable provisions of the statutes of this State governing the merger or consolidation of nonstock corporations. It shall file with the Commissioner:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the Commissioner, but not earlier than December 31 next preceding the date of the contract;

(3) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4) Evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(b) If the Commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the Commissioner shall approve the contract and issue a certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval is filed with the Commissioner of this State, or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the Commissioner of Insurance of such state or territory and a certificate of such approval is filed with the Commissioner of this State.

(c) Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging, shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds and the title to any real estate or interest therein, vested under the laws of this State in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document stating that such notice or document has been duly addressed and mailed shall be prima facie evidence that such notice or document has been furnished the addressees.

70 Del. Laws, c. 533, § 1.;



§ 6215. Conversion of fraternal benefit society into a mutual life insurance company

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the applicable requirements of § 4905 of this title. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan. No such conversion shall take effect unless and until approved by the Commissioner who may give such approval if the Commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.

70 Del. Laws, c. 533, § 1.;






Subchapter IV Contractual Benefits

§ 6216. Benefits

(a) A society may provide the following contractual benefits in any form:

(1) Death benefits;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits;

(5) Hospital, medical or nursing benefits;

(6) Monument or tombstone benefits to the memory of deceased members; and

(7) Such other benefits as authorized for life insurers and which are not inconsistent with this chapter.

(b) A society shall specify in its rules those persons who may be issued or covered by the contractual benefits in subsection (a) of this section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

70 Del. Laws, c. 533, § 1.;



§ 6217. Beneficiaries

(a) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of $500 dollars.

(c) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased insured; provided, that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

70 Del. Laws, c. 533, § 1.;



§ 6218. Benefits not attachable

No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society shall be liable to attachment, garnishment or other process or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

70 Del. Laws, c. 533, § 1.;



§ 6219. The benefit contract

(a) Every society authorized to do business in this State shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant and all amendments to each thereof shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

(b) Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

(c) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(d) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either:

(1) It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

(2) In lieu of or in combination with paragraph (1) of this subsection, the owner may accept a proportionate reduction in benefits under the certificate.

The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(f) No certificate shall be delivered or issued for delivery in this State unless a copy of the form has been filed with and approved by the Commissioner in the manner provided for like policies issued by life and disability insurers in this State. Every life, accident and sickness, health or disability insurance certificate and every annuity certificate issued on or after January 1, 1988, must be filed with and approved by the Commissioner and shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life and disability insurers in this State, except that a society may provide for a grace period for payment of premiums of 1 full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any section of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium. Any filing made hereunder shall be deemed approved unless disapproved within 60 days from the date of such filing.

(g) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.

(h) A society may specify the terms and conditions on which benefit contracts may be assigned.

70 Del. Laws, c. 533, § 1.;



§ 6220. Nonforfeiture benefits, cash surrender values, certificate loans and other options

(a) For certificates issued prior to January 1, 1988, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to January 1, 1997.

(b) For certificates issued on or after January 1, 1988, for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table or the Commissioner's 1958 Standard Ordinary Mortality Table or the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this State applicable to life insurers issuing policies containing like benefits based upon such tables.

70 Del. Laws, c. 533, § 1.;






Subchapter V Financial

§ 6221. Investments

A society shall invest its funds only in such investments as are authorized by the laws of this State for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this State which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated shall be held to meet the requirements of this subchapter for the investment of funds.

70 Del. Laws, c. 533, § 1.;



§ 6222. Funds

(a) All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

(b) A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

(c) A society may, pursuant to resolution of its supreme governing body, establish and operate 1 or more separate accounts and issue contracts on a variable basis, subject to law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests therein, provide special voting and other rights, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants and selection of a committee to manage the business and affairs of the account and may issue contracts on a variable basis to which § 6219(b) and (d) of this title shall not apply.

70 Del. Laws, c. 533, § 1.;



§ 6223. Exemptions; application of other code provisions

(a) Except as herein provided, societies shall be governed by this chapter and shall be exempt from all other provisions of the insurance laws of this State, not only in governmental relations with this State, but for every other purpose. No law hereafter enacted shall apply to them, unless they be expressly designated therein.

(b) Societies shall also be subject to §§ 505 to 509, inclusive, 523, 529, 530, 532, 1101, 1102, 1105, 1108 and 1115 to 1118, inclusive of this title.

70 Del. Laws, c. 533, § 1.;



§ 6224. Taxation

Every society organized or licensed under this chapter is hereby declared to be a charitable and benevolent institution and all of its funds shall be exempt from all and every state, county, district, municipal and school tax other than taxes on real estate and office equipment.

70 Del. Laws, c. 533, § 1.;






Subchapter VI Regulation

§ 6225. Valuation

(a) Standards of valuation for certificates issued prior to January 1, 1988, shall be those provided by the laws applicable immediately prior to January 1, 1997.

(b) The minimum standards of valuation for certificates issued on or after January 1, 1988, shall be based on the following tables:

(1) For certificates of life insurance, the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers; and

(2) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for non-cancelable accident and health benefits, such tables as are authorized for use by life insurers in this State.

All of the above shall be under valuation methods and standards (including interest assumptions) in accordance with the laws of this State applicable to life insurers issuing policies containing like benefits.

(c) The Commissioner may, in his or her discretion, accept other standards for valuation if the Commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The Commissioner may, in his or her discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this State.

(d) Any society, with the consent of the Commissioner of Insurance of the state of domicile of the society and under such conditions, if any, which the Commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

70 Del. Laws, c. 533, § 1.;



§ 6226. Reports

Reports shall be filed in accordance with the provisions of this section.

(1) Every society transacting business in this State shall annually, on or before the 1st day of March, unless for cause shown such time has been extended by the Commissioner, file with the Commissioner a true statement of its financial condition, transactions and affairs for the preceding calendar year and pay a fee of $25 for filing same. The statement shall be in the general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the Commissioner.

(2) As part of the annual statement herein required, each society shall, on or before the 1st day of March, file with the Commissioner a valuation of its certificates in force on December 31 last preceding, provided the Commissioner may, in his or her discretion for cause shown, extend the time for filing such valuation for not more than 2 calendar months. Such valuation shall be done in accordance with the standards specified in § 6225 of this title. Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

(3) A society neglecting to file the annual statement in the form and within the time provided by this section may be subject to a fine of $100 dollars for each day during which such neglect continues, and its authority to do business in this State may be suspended by the Commissioner while such default continues.

70 Del. Laws, c. 533, § 1.;



§ 6227. Annual license

Societies which are now authorized to transact business in this State may continue such business until the 1st day of April, 1997. The authority of such societies and all societies hereafter licensed may thereafter be renewed annually, but in all cases to terminate on the 1st day of the succeeding April. However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused. For each such license or renewal, the society shall pay the Commissioner $25. A duly certified copy or duplicate of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

70 Del. Laws, c. 533, § 1.;



§ 6228. Examination of societies; no adverse publications

(a) The Commissioner, or any person he or she may appoint, may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this State in the same manner as authorized for examination of domestic, foreign or alien insurers. Requirements of notice and an opportunity to respond before findings are made public, as provided in the laws regulating insurers, shall also be applicable to the examination of societies.

(b) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the Commissioner.

70 Del. Laws, c. 533, § 1.;



§ 6229. Foreign or alien society — Admission

No foreign or alien society shall transact business in this State without a license issued by the Commissioner. Any such society desiring admission to this State shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. Any such society may be licensed to transact business in this State upon filing with the Commissioner:

(1) A duly certified copy of its chapters of incorporation;

(2) A copy of its bylaws, certified by its secretary or corresponding officer;

(3) A power of attorney to the Commissioner as prescribed in § 6235 of this title;

(4) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the Commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the Commissioner;

(5) Certification from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

(6) Copies of its certificate forms; and

(7) Such other information as the Commissioner may deem necessary;

Upon a showing that its assets are invested in accordance with the provisions of this chapter.

70 Del. Laws, c. 533, § 1.;



§ 6230. Injunction — Liquidation — Receivership of domestic society

(a) When the Commissioner, upon investigation, finds that a domestic society has exceeded its powers, has failed to comply with any provision of this chapter, is not fulfilling its contracts in good faith, has a membership of less than 400 after an existence of 1 year or more or is conducting business fraudulently or in a manner hazardous to its members, creditors or the public, the Commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction. The Commissioner shall simultaneously issue a written notice to the society requiring that the deficiency or deficiencies which exist be corrected. After such notice, the society shall have a 30-day period in which to comply with the Commissioner's request for correction, and if the society fails to comply, the Commissioner shall take such action as is necessary and appropriate under Chapter 59 of this title.

(b) The Commissioner may take such action as is necessary and appropriate under this section with respect to domestic society which shall voluntarily determine to discontinue business.

70 Del. Laws, c. 533, § 1.;



§ 6231. Suspension, revocation or refusal of license of foreign or alien society

(a) When the Commissioner, upon investigation, finds that a foreign or alien society transacting or applying to transact business in this State:

(1) Has exceeded its powers;

(2) Has failed to comply with any of the provisions of this chapter;

(3) Is not fulfilling its contracts in good faith; or

(4) Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public, the Commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction. The Commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected. After such notice, the society shall have a 30-day period in which to comply with the Commissioner's request for correction and if the society fails to comply, the Commissioner shall notify the society of such findings of noncompliance and require the society to show cause, on a date named, why its license should not be suspended, revoked or refused. If on such date, the society does not present good and sufficient reason why its authority to do business in this State should not be suspended, revoked or refused, the Commissioner may suspend or refuse the license of the society to do business in this State until satisfactory evidence is furnished to the Commissioner that such suspension or refusal should be withdrawn or the Commissioner may revoke the authority of the society to do business in this State.

(b) Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this State during the time such society was legally authorized to transact business herein.

70 Del. Laws, c. 533, § 1.;



§ 6232. Injunction

No application or petition for injunction against any domestic, foreign or alien society or lodge thereof shall be recognized in any court of this State unless made by the Attorney General upon request of the Commissioner.

70 Del. Laws, c. 533, § 1.;



§ 6233. Licensing of agents

(a) Agents of societies shall be licensed in accordance with Chapter 17 of this title. Agents licensed prior to January 1, 1997, shall not be required to take a written or other examination.

(b) No examination or license shall be required of any regular salaried officer, employee or member of a licensed society who devotes substantially all of his or her services to activities other than the solicitation of fraternal insurance contracts from the public and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.

(c) Any agent or representative of a society who devotes or intends to devote less than 50% of the agent's or representative's time to solicitation and procurement of insurance contracts for such society shall be exempt from the requirements of subsection (a) of this section. Any person who, in the preceding calendar year, has solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of $125,000 or, in the case of any other kind or kinds of insurance which the society might write, on the persons of more than 25 individuals and who has received or will receive a commission or other compensation therefor, shall be presumed to be devoting or intending to devote 50% of the person's time to the solicitation or procurement of insurance contracts for such society.

70 Del. Laws, c. 533, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6234. Unfair methods of competition and unfair and deceptive acts and practices

Every society authorized to do business in this State shall be subject to Chapter 23 of this title relating to unfair practices; provided however, that nothing therein shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

70 Del. Laws, c. 533, § 1.;






Subchapter VII Miscellaneous

§ 6235. Service of process

(a) Every society authorized to do business in this State shall appoint, in writing, the Commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served and shall agree, in such writing, that any lawful process against it which is served on such attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this State. Copies of such appointment, certified by the Commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

(b) Service shall only be made upon the Commissioner or, if absent, upon the person in charge of his or her office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the Commissioner, the Commissioner shall forthwith forward 1 of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer. No such service shall require a society to file its answer, pleading or defense in less than 30 days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner herein provided.

(c) At the time of serving any process upon the Commissioner, the plaintiff or complainant in the action shall pay to the Commissioner a fee of $2.

70 Del. Laws, c. 533, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6236. Penalties

(a) A person who shall knowingly or wilfully make any false or fraudulent statement or representation in or relating to any application for membership or for the purpose of obtaining money from or a benefit in any society shall be guilty of a misdemeanor, and upon conviction, be fined not less than $100, nor more than $500, or imprisonment in the county jail not less than 30 days, nor more than 1 year, or both.

(b) Any person who wilfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this chapter or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

(c) Any person who solicits membership for or in any manner assists in procuring membership in any society not licensed to do business in this State shall, upon conviction, be fined not less than $100, nor more than $500.

(d) Any person guilty of a wilful violation of or neglect or refusal to comply with the provisions of this chapter for which a penalty is not otherwise prescribed shall, upon conviction, be subject to the penalties provided by § 106 (general penalty) of this title.

70 Del. Laws, c. 533, § 1.;



§ 6237. Exemption of certain societies

(a) Nothing contained in this chapter shall be so construed as to affect or apply to:

(1) Grand or subordinate lodges of societies, orders or associations now doing business in this State which provide benefits exclusively through local or subordinate lodges;

(2) Orders, societies or associations which admit to membership only persons engaged in 1 or more crafts or hazardous occupations, in the same or similar lines of business and the ladies societies or ladies auxiliaries to such orders, societies or associations;

(3) Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house or corporation which provide for a death benefit of not more than $400 or disability benefits of not more than $350 to any person in any 1 year, or both;

(4) Domestic societies or associations of a purely religious, charitable or benevolent description which provide for a death benefit of not more than $400 or for disability benefits of not more than $350 to any 1 person in any 1 year, or both.

(b) Any such society or association described in subsection (a)(3) or (4) of this section which provides for death or disability benefits for which benefit certificates are issued and any such society or association included in subsection (a)(4) which has more than 1,000 members shall not be exempted from the provisions of this chapter but shall comply with all requirements thereof.

(c) No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in subsection (a)(2) of this section, shall give or allow or promise to give or allow to any person any compensation for procuring new members.

(d) Every fraternal benefit society heretofore organized and incorporated and which provides exclusively for benefits in case of death or disability resulting solely from accident and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of this chapter, except that the privileges thereof relating to medical examination, valuations of benefit certificates and incontestability shall not apply to such society.

(e) The Commissioner may require from any society or association, by examination or otherwise, such information as will enable the Commissioner to determine whether such society or association is exempt from the provisions of this chapter.

(f) Societies exempted under the provisions of this chapter shall also be exempt from all other provisions of the insurance laws of this State.

70 Del. Laws, c. 533, § 1.;



§ 6238. Review

All decisions and findings of the Commissioner made under this chapter shall be subject to review as set forth in Chapter 3 of this title and in Chapter 101 of Title 29.

70 Del. Laws, c. 533, § 1.;









CHAPTER 63. HEALTH SERVICE CORPORATIONS

§ 6301. Provisions exclusive

Health service corporations now or hereafter incorporated in this State shall be governed by this chapter, shall be exempt from all other provisions of this title, except as herein expressly provided, and no insurance law hereafter enacted shall be deemed to apply to such corporations unless they be specifically referred to therein.

18 Del. C. 1953, § 6301; 56 Del. Laws, c. 380, § 1.;



§ 6302. Health service corporation defined

"Health service corporation" means a nonprofit corporation, without capital stock, organized under the laws of this State for the purpose of establishing, maintaining and operating plans to provide hospital, physicians' or related health services, or indemnity therefor, for such persons as become members or subscribers of any plan of such corporation.

18 Del. C. 1953, § 6302; 56 Del. Laws, c. 380, § 1.;



§ 6303. Limited application

This chapter, other than § 6301 of this title, shall not apply to any corporation operating or maintaining a hospital service plan or medical service plan, participation in which is limited to its employees and the employees of other persons or corporations with which such corporation may have contracted to provide such services. As used in this section, the term "employees" may include members of the families of employees and retired employees.

18 Del. C. 1953, § 6303; 56 Del. Laws, c. 380, § 1.;



§ 6304. Certificate of authority; when required; application

(a) No corporation shall engage in the business of a health service corporation without first obtaining a certificate of authority therefor from the Commissioner, except that this provision shall not apply to corporations which are engaged in such business in this State on November 1, 1968.

(b) Application for a certificate of authority as a health service corporation shall be made on forms supplied by the Commissioner and containing such information as the Commissioner shall reasonably deem necessary. The application shall be accompanied by a filing fee of $25 and copies of the following documents:

(1) Certificate of incorporation;

(2) Bylaws;

(3) Forms of all proposed contracts between the applicant and participating hospitals, physicians and other providers of health services showing the terms under which services are to be furnished to subscribers or members;

(4) Forms of all proposed contracts and optional riders to be offered for subscribers or members;

(5) Tables of rates to be charged for each such contract or rider or a statement of the rating formulas to be used in lieu of fixed rates;

(6) Financial statement of the corporation, including the amounts of contributions paid or agreed to be paid to the corporation for working capital and the name or names of each contributor and the terms of each contribution;

(7) A statement of the areas in which the corporation proposes to operate; and

(8) A list of the names and addresses of the members of the board of directors or other governing body of the corporation and its principal officers.

(c) Every corporation engaging in the business of a health service corporation pursuant to the exception stated in subsection (a) above, shall, within 30 days after November 1, 1968, file with the Commissioner copies of all the documents referred to in paragraphs (1)-(8) of subsection (b), above, and pay therewith a filing fee of $25.

18 Del. C. 1953, § 6304; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6305. Issuance of certificate of authority

The Commissioner shall issue a certificate of authority to the applicant when it is shown to the Commissioner's satisfaction that:

(1) The applicant is established as a bona fide nonprofit health service corporation;

(2) Arrangements have been made by the applicant reasonably to assure provision of the services covered by its contracts and riders;

(3) The amounts provided as working capital of the corporation are repayable, without interest, only out of operating revenues;

(4) The amount of money actually available for working capital is sufficient to carry on the plan for a period of 2 months from the date of issuance of the certificate of authority.

18 Del. C. 1953, § 6305; 56 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6306. Filing required for contract or rate changes

No new or changed contract or rider shall be offered to the public and no new or changed rate or rating formula shall be charged or employed, unless documentation with respect thereto as specified in § 6304(b) of this title is first filed with the Commissioner.

18 Del. C. 1953, § 6306; 56 Del. Laws, c. 380, § 1.;



§ 6307. Annual report; examination

(a) Not later than the 1st day of March of each year every such corporation shall file with the Commissioner a statement sworn to by at least 2 of its principal officers, showing its financial condition on the last day of the next preceding calendar year. Such statement shall be in the general form as is currently in general and customary use in the United States for health insurance and may be submitted on standard office-size paper.

(b) The Commissioner may appoint an examiner to examine into the affairs of the corporation. Such person shall have the power of visitation and examination, shall have free access to all the books, papers and documents relating to the business of the corporation and may require the officers, agents or employees thereof, or any other persons, to testify under oath concerning the affairs, transactions and conditions at least every 3 years. Except, that the confidentiality of information relating to the diagnosis and treatment of the members of such corporation shall be strictly maintained by the examiner. The reasonable cost of the examination shall be paid by the corporation upon completion of the examination.

18 Del. C. 1953, § 6307; 56 Del. Laws, c. 380, § 1; 64 Del. Laws, c. 322, § 1; 69 Del. Laws, c. 343, § 1.;



§ 6308. Suspension or revocation of authority to do business

The Commissioner may, after hearing, suspend or revoke the right to do business or the certificate of authority for any of the following causes:

(1) If the corporation is no longer qualified therefor under this chapter;

(2) For a violation by the corporation of a provision of this chapter; or

(3) Upon any applicable ground under this chapter or any of the chapters specified in § 6309 of this title for which the certificate of authority of an insurer may be suspended or revoked.

18 Del. C. 1953, § 6308; 56 Del. Laws, c. 380, § 1.;



§ 6309. Other provisions applicable

Such corporations shall be subject to this chapter and to the following chapters of this title, to the extent applicable and not in conflict with the express provisions of this chapter:

(1) Chapter 1 (General Definitions and Provisions).

(2) Chapter 3 (The Insurance Commissioner).

(3) Chapter 23 (Unfair Practices in the Insurance Business).

(4) Chapter 25 (Rates and Rating Organizations).

(5) Chapter 59 (Rehabilitation and Liquidation).

(6) Chapter 34 (Medicare Supplement Insurance Minimum Standards).

(7) Chapter 36 (Individual Health Insurance Minimum Standards).

Such corporations shall also be subject to §§ 3365 and 3571G of this title.

18 Del. C. 1953, § 6309; 56 Del. Laws, c. 380, § 1; 60 Del. Laws, c. 388, §§ 5, 6; 63 Del. Laws, c. 262, § 4; 64 Del. Laws, c. 142, § 3; 78 Del. Laws, c. 276, § 3.;



§ 6310. Affiliations involving health service corporations

(a)(1) With respect to any proposed change of control affiliation or transaction between:

a. A health service corporation licensed under this chapter; and

b. Any insurer that administers a Children's Health Insurance Program buy-in program ("the insurer"),

the Commissioner shall not approve the transaction or affiliation unless the affiliation will result in the Delaware-licensed health service corporation offering an insurance plan with the same benefits and eligibility criteria as the Delaware program created under § 9909(j) of Title 16.

(2) The specific premiums to be initially charged under this section shall be approved by the Commissioner as part of the approval for the transaction or affiliation required by this section, with the analysis required by Chapter 25 of this title and the premiums charged in other regions whose CHIP buy-in programs are administered by the insurer being factors in the Commissioner's decision.

(3) The plan offered pursuant to this section shall offer to subscribers the same network of health-care providers that is offered to subscribers of the Delaware-licensed entity's standard health insurance plan.

(b) For purposes of this section, a "change of control affiliation or transaction" is any affiliation or transaction that will ultimately result in any change in effective control of a health service corporation, either as described by the applicant or as determined by the Commissioner.

(c) The obligation imposed under subsection (a) of this section shall exist until such time that the Commissioner finds that a subsequent change in ownership or governance of the affected Delaware health service corporation has negated the change of control affiliation or transaction that triggered the insurer's obligation under subsection (a) of this section, or until such time that the Commissioner determines that the program has been effectively replaced by federal law, or until such time as the Commissioner determines that the program has become unviable due to insufficient enrollment or unsustainable financial losses. For purposes of this subsection, "unsustainable financial losses" shall require a demonstration of an actual medical loss ratio greater than 90% for each of 2 completed program years in a 3-program-year period.

(d) For purposes of this section, a "children's health insurance buy-in program" is a state program that allows children who would otherwise be ineligible to participate in the State's CHIP program by virtue of income to nevertheless participate in the program by paying a monthly premium.

(e) For purposes of this section, "CHIP program" means the federal Children's Health Insurance Program.

(f) Future adjustments to premiums for any Delaware CHIP buy-in program created pursuant to this section shall be subject to Chapter 25 of this title, with premiums charged in other regions whose CHIP buy-in programs are administered by the insurer being a factor considered under § 2503(a)(3) of this title.

(g) Any program created pursuant to this section shall be actuarially separated from a health service corporation's other insurance plans, and shall not affect the premiums approved by the Commissioner pursuant to Chapter 25 of this title for those other plans.

(h) The Insurance Commissioner shall provide a report to the Controller General regarding any rate-setting proceeding relating to any CHIP buy-in program created by this section. Such report shall include any request with respect to rates made by the relevant carrier, any analysis performed by the Insurance Commissioner, and the Insurance Commissioner's ultimate decision with an explanation for that decision. This requirement shall also apply to the initial premium setting required by paragraph (a)(2) of this section. The report shall be furnished within 30 days of a final decision by the Commissioner with respect to any rate.

78 Del. Laws, c. 58, § 1.;



§ 6311. Reserves and surplus; holding company standards

(a) Any approval by the Commissioner of a change of control of a health service corporation shall be governed under the provisions of Chapter 50 of this title and shall be subject to conditions that ensure compliance with this section. Chapter 50 of this title shall also govern the ongoing affiliation of a health service corporation following a change of control, but only to the extent that the provisions thereof are not inconsistent with any more stringent provision of this title or conditions imposed by the Commissioner in connection with approval of such change of control.

(b) If a health service corporation regulated under this chapter proposes to enter into a transaction in which it will become controlled by another entity, the Insurance Commissioner shall place conditions upon any approval of the change of control intended to preserve that amount, determined in accordance with Delaware law, that constitutes the surplus or reserves of the health service corporation. Such conditions shall include, without limitation, requiring:

(1) Review and approval by the Department of Insurance of any change in the certificate of incorporation of the health service corporation;

(2) Review and approval by the Department of Insurance of any individual expenditure or transfer of funds or coordinated series of expenditures or transfers of funds by the health service corporation in excess of $500,000 to the controlling entity or any affiliate of such controlling entity, which review and approval shall assess the commercial reasonableness of the proposed expenditure or transfer;

(3) A majority of the board of directors of the health service corporation to consist of persons not employed by the health service corporation or any of its affiliates who are residents of Delaware and have been so for at least 5 years prior to appointment; and

(4) Recognition of, and consent to, the ability of Insurance Commissioner to seek appropriate relief from the Court of Chancery or other court of appropriate jurisdiction to prevent the entity controlling the health service corporation from improperly using the assets of the health service corporation for the benefit of the controlling entity rather than the benefit of the health service corporation and its subscribers, or otherwise violating the terms of this section, Chapter 50 of this title, or any agreement between the health service corporation and the controlling entity or affiliate thereof.

(c) Any conditions placed on approval will be enforced by the Insurance Commissioner in accordance with applicable provisions of this title. Whenever approval must be obtained from the Commissioner for any activity described in this section, simultaneous notice thereof shall be provided to the Department of Justice.

(d) A health service corporation in dissolution shall, after the discharge of all obligations, distribute all remaining assets to the foundation created under § 2533 of Title 29.

(e) Terms used in this section shall have the same meaning as defined in Chapter 50 of this title.

78 Del. Laws, c. 109, § 2.;






CHAPTER 64. REGULATION OF MANAGED CARE ORGANIZATIONS

§ 6401. Legislative intent

It is the intent of the General Assembly in enacting this chapter to provide that the Insurance Commissioner regulate managed care organizations, including financial solvency, established or operated in this State. It is the intent of the General Assembly that such organizations be subject only to the provisions of this chapter, including those other chapters of this title expressly included in § 6411 of this title, and no insurance law hereinafter enacted shall be deemed to apply to managed care organizations unless they are specifically referred to therein.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, §§ 1, 2; 71 Del. Laws, c. 229, §§ 1, 2; 75 Del. Laws, c. 362, § 2.;



§ 6402. Short title

This chapter shall be known and may be cited as the "Delaware Managed Care Organization Act" or the "Delaware MCO Act."

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 7; 71 Del. Laws, c. 229, § 8; 75 Del. Laws, c. 362, § 2.;



§ 6403. Definitions

As used in this chapter, unless the context clearly indicates a different meaning, the following words and phrases shall have the meaning ascribed to them in this section:

(1) "Basic health services" means a range of services including at least the following: usual physician services, hospitalization, laboratory, x-ray, emergency and preventive services and out-of-area coverage.

(2) "Certified managed care organization" means a managed care organization which has been issued a certificate of authority under this title.

(3) "Department" means the Delaware Department of Insurance.

(4) "Health care services" means any service included in the furnishing to any individual of medical or dental care, or hospitalization or incidental to the furnishing of such care or hospitalization, as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing or healing human illness, injury or physical disability.

(5) "Managed care organization" means a public or private organization, organized under the laws of any state, which:

a. Makes health care services, including at least the basic health services defined in paragraph (1) of this section above, available to enrolled participants;

b. Is primarily compensated (except for copayment) for the provision of basic health care services to enrolled participants on a predetermined periodic rate basis; and

c. Provides physicians' services.

The organization may also arrange for health care services on a prepayment or other financial basis.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 1, 3-5; 71 Del. Laws, c. 229, §§ 1, 3; 72 Del. Laws, c. 441, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6404. Certificate of authority; when required; application and issuance

(a) No person shall establish, operate or engage in the business of a managed care organization or enter this State for the purpose of enrolling persons in a managed care organization without first obtaining a certificate of authority from the Insurance Commissioner. A foreign corporation shall not be eligible to apply for such certificate of authority unless it has first qualified to do business in this State as a foreign corporation pursuant to § 371 of Title 8.

(b) Application for a certificate of authority as a managed care organization shall be made on forms promulgated by the Insurance Commissioner and shall contain such information as the Commissioner shall by regulation require. The application shall be accompanied by copies of any documents which the Insurance Commissioner shall by regulation require and copies of the following documents:

(1) Certificate of incorporation;

(2) Bylaws;

(3) A list of the names and addresses of the members of the board of directors or other governing body of the corporation and its principal officers;

(4) A statement of the geographic areas in which the managed care organization proposes to operate;

(5) A statement describing how the managed care organization shall operate, including its anticipated enrollment, its basic health services, its personnel, the proposed method of marketing and a financial plan which includes a projection of operating results for the first 3 years of operation;

(6) A statement identifying the states where the managed care organization is authorized to operate, any states where it has pending an application for authorization to operate; and States where it has been cited for a violation of any laws or legislation and an explanation of any such alleged violation, including the status or outcome;

(7) Forms of proposed contracts to be offered for members who enroll on a direct payment or standard group basis;

(8) Tables of rates to be charged for such contracts or statement of the rating formulas to be used in lieu of fixed rates; and

(9) Financial statements showing the applicant's assets, liabilities and sources of financial support; provided that if the applicant's financial affairs are audited by an independent certified public accountant, a copy of the applicant's most recent certified financial statement shall be deemed to satisfy this requirement.

(c) Within 60 days of receipt of an application for issuance of a certificate of authority, the Department shall determine whether the applicant, with respect to health care services to be furnished:

(1) Has demonstrated the ability to provide such health care services in a manner assuring availability, accessibility and continuity of services;

(2) Has arrangements for an ongoing health care quality assurance program concerning health care processes;

(3) Has the capability to comply with all applicable rules and regulations promulgated by the Department;

(4) Has the capability to provide or arrange for the provision to its enrollees of basic health care services on a prepaid basis through insurance or otherwise, except to the extent of reasonable requirements of co-payments; and

(5) Has the staff and facilities to directly provide at least half of the outpatient medical care costs of its anticipated enrollees on a prepaid basis.

(d) The Commissioner shall issue a certificate of authority to the applicant when the applicant has shown to the Commissioner's satisfaction that:

(1) The applicant meets or is able to meet the requirements of this title as set forth herein;

(2) Arrangements have been made by the applicant reasonably to assure provision of the services covered by its contracts; and

(3) The applicant is financially responsible and able to meet its obligations to members.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, §§ 1, 6, 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 229, §§ 1, 4, 5; 75 Del. Laws, c. 362, § 2.;



§ 6405. Suspension or revocation of certificate of authority

(a) The Commissioner may, after a hearing, suspend or revoke the certificate of authority of a managed care organization for any of the following causes:

(1) If the managed care organization is no longer qualified therefor under this chapter;

(2) For a violation by the managed care organization of any provision of this chapter;

(3) Upon any applicable ground under this chapter or any of the chapters specified in § 6411 of this title for which the certificate of authority of an insurer may be suspended or revoked;

(4) If the managed care organization is operating in a manner which deviates substantially, in a manner detrimental to its enrollees, from the plan of operation described by it in securing its certificate of authority;

(5) If the managed care organization does not have in effect arrangements to provide the quantity and quality of health care services required by its enrollees; or

(6) If the continued operation of the managed care organization would be detrimental to the health or well-being of its enrollees needing services.

(b) Proceedings in regard to any hearing held pursuant to this section shall be conducted in accordance with provisions for case decisions as set forth in the Administrative Procedures Act, Chapter 101 of Title 29, and any applicable rules and regulations of the Department. Any decision rendered following a hearing shall set forth the findings of fact and conclusions of the Department as to any violations of this chapter, and shall also set forth the reasons for the Department's choice of any sanction to be imposed. The Department's choice of sanction shall not be disturbed upon appeal, except for abuse of discretion.

(c) Suspension of a certificate of authority pursuant to this section shall not prevent a managed care organization from continuing to serve all its enrollees as of the date the Department issues a decision imposing suspension, nor shall it preclude thereafter adding as enrollees newborn children or other newly acquired dependents of existing enrollees. Unless otherwise determined by the Department and set forth in its decision, a suspension shall, during the period when it is in effect, preclude all other new enrollments and also all advertising or solicitation on behalf of the managed care organization other than communication, approved by the Department, which are intended to give information as to the effect of the suspension.

(d) In the event that the Department decides to revoke the certificate of authority of a managed care organization, the decision so providing shall specify the time and manner in which its business shall be concluded. In any case, after the Department has issued a decision revoking a certificate of authority, unless stayed in connection with an appeal, the managed care organization shall not conduct any further business except as expressly permitted in the Department's decision and it shall engage only in such activities as are directed by the Department are required to assist its enrollees in securing continued health care coverage.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, §§ 1, 7-9; 71 Del. Laws, c. 229, §§ 1, 6; 75 Del. Laws, c. 362, § 2.;



§ 6406. Annual report

(a) Every managed care organization shall annually, on or before June 1, file with the Department a report covering the preceding fiscal year.

(b) Such report shall include:

(1) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding fiscal year; and

(2) A statement explaining any material change in the information originally submitted pursuant to this title.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 7; 71 Del. Laws, c. 229, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6407. Prohibited practices

(a) No managed care organization or representative thereof may cause or knowingly permit the use of advertising or solicitation which is untrue or misleading.

(b) No managed care organization may cancel or refuse to renew the enrollment of an enrollee solely on the basis of the enrollee's health. This subsection shall not prevent a managed care organization from canceling the enrollment of an enrollee if the enrollee misrepresented the state of the enrollee's health at the time of enrollment. This subsection shall not prevent a managed care organization from canceling or refusing to renew an enrollment for reasons other than an enrollee's health, including without limitation nonpayment of premiums or fraud by the enrollee.

(c) The Department shall have exclusive authority to investigate violations of this section.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 229, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6408. Rules and regulations

The Department shall have authority to promulgate such reasonable rules and regulations as are necessary to carry out this chapter. Such rules or regulations shall conform to and be promulgated pursuant to the Administrative Procedures Act, Chapter 101 of Title 29.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 7; 75 Del. Laws, c. 362, § 2.;



§ 6409. Fees

Every managed care organization subject to this chapter shall pay $750 for filing an application for a certificate of authority and $500 for filing an annual report.

75 Del. Laws, c. 362, § 2.;



§ 6410. Provision of professional services

(a) A managed care organization shall have a medical director. The medical director shall be licensed to practice medicine in Delaware in accordance with § 1702 of Title 24. The medical director's duties shall include, at a minimum, those specified in regulations promulgated by the Department pursuant to the authority granted. The medical director may assign duties to other physicians and nonphysician personnel employed by, or under contract to, the managed care organization, provided, however, that the medical director shall retain responsibility for assigned duties. Any decision to deny a covered service shall be rendered by a physician.

(b) A certified managed care organization may contract with, or employ, any licensed health care professional to provide health care services, notwithstanding any statute, rule or regulation to the contrary. No managed care organization delivering health care services in this State shall engage in a contract with or employ, for the delivery of such services, any person who does not hold a Delaware license to practice the profession for which such person is engaged or employed, if such practice requires a license.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, §§ 7, 11-15; 71 Del. Laws, c. 229, §§ 1, 7; 72 Del. Laws, c. 200, §§ 1, 2; 75 Del. Laws, c. 362, § 2.;



§ 6411. Relationship to other laws

(a) Managed care organizations shall be subject to this chapter and to the following chapters of this title, as amended from time to time, to the extent applicable and not in conflict with the express provisions of this chapter. For purposes of the following chapters only, a managed care organization shall be treated as a health insurer, and its coverages shall be deemed to be "medical and hospital expense-incurred insurance policies" for purposes of Chapter 25 of this title:

(1) Chapter 1 of this title (General Definitions and Provisions).

(2) Chapter 3 of this title (The Insurance Commissioner).

(3) Chapter 5 of this title (Authorization of Insurers and General Requirements).

(4) Chapter 9 of this title (Kinds of Insurance; Limits of Risk; Reinsurance).

(5) Chapter 11 of this title (Assets and Liabilities).

(6) Chapter 13 of this title (Investments).

(7) Chapter 15 of this title (Administration of Deposits).

(8) Chapter 17 of this title (Licensing of Professional Insurance Personnel).

(9) Chapter 21 of this title (Unauthorized Insurers — Prohibitions, Process and Advertising).

(10) Chapter 23 of this title (Unfair Practices in the Insurance Business).

(11) Chapter 25 of this title (Rates and Rating Organizations).

(12) Chapter 27 of this title (The Insurance Contract).

(13) Chapter 33 of this title (Health Insurance Contracts).

(14) Chapter 34 of this title (Medicare Supplement Insurance Minimum Standards).

(15) Chapter 35 of this title (Group and Blanket Health Insurance).

(16) Chapter 36 of this title (Individual Health Insurance Minimum Standards).

(17) Chapter 50 of this title (Insurance Holding Company System Registration).

(18) Subchapter I of Chapter 59 of this title (General Provisions of Rehabilitation and Liquidation).

(b) A certified managed care organization shall not be deemed to be practicing medicine and the managed care organization shall be exempt from statutes, rules and regulations relating to the practice of medicine. A certified managed care organization shall not be deemed to be practicing any other licensed health care profession, and the managed care organization shall be exempt from statutes, rules and regulations relating to such professions.

(c) Except as provided in § 6407 of this title, solicitation of enrollees by a certified managed care organization or its employees shall not be construed as a violation of any statute, rule or regulation relating to solicitation or advertising by health professionals.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, §§ 1, 11-15; 69 Del. Laws, c. 404, § 1; 71 Del. Laws, c. 229, §§ 1, 7; 72 Del. Laws, c. 200, §§ 1, 2; 75 Del. Laws, c. 362, § 2.;



§ 6412. Confidentiality of health information

Any data or information pertaining to the diagnosis, treatment or health of any enrollee or applicant obtained from such person or from any health care provider by any managed care organization shall be held in confidence and shall not be disclosed to any person except upon the express consent of the enrollee or applicant, or the enrollee's or applicant's physician, or pursuant to statute or court order for the production of evidence or the discovery thereof, or in the event of claim or litigation between such person and the managed care organization wherein such data or information is pertinent. The communication of such data or information from a health care provider to a managed care organization shall not prevent such data or information from being deemed confidential for purposes of the Delaware Uniform Rules of Evidence.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 229, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6413. Freedom of choice

In order to promote freedom of choice by employers and others in Delaware who purchase group health care coverage, it shall be unlawful for any insurer, health service corporation or other person in the business of providing or insuring health care services or coverage, to offer any insurance or health care coverage to any person in this State on a basis which would preclude such person from allowing some members of a group to elect to enroll in a certified managed care organization, either by means of an express prohibition or by requiring the same payment regardless of such election; provided, however, that it shall not be unlawful for such persons to offer insurance or coverage on a basis where the rates or cost thereof are calculated according to the number of persons in the group for which such coverage is provided. The Department shall have authority to enforce this section.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 7; 71 Del. Laws, c. 229, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6414. Nondisclosure clause

A managed care organization contract shall contain no provision or nondisclosure clause prohibiting physicians or other health care providers from giving patients information regarding diagnoses, prognoses and treatment options.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 537, § 3; 71 Del. Laws, c. 229, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6415. Refusal to contract

A managed care organization shall not refuse to contract with or compensate for covered services an otherwise eligible health care provider solely because that provider has in good faith communicated with 1 or more of the provider's current, former or prospective patients regarding the provisions, terms or requirements of the health maintenance organization's products or services as they relate to the needs of that provider's patients.

63 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 124, § 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 537, § 3; 71 Del. Laws, c. 229, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6416. Independent health care appeals program

(a) There is established the Independent Health Care Appeals Program in the Department of Insurance. The program will include, at a minimum, a final step in the grievance process which provides for a review by an Independent Utilization Review Organization, hereafter referred to as "IURO," as specified in regulations promulgated by the Department pursuant to the authority granted in § 6408 of this title. The purpose of the program is to provide an independent medical necessity or appropriateness of services review of final decisions of carriers to deny, reduce or terminate benefits in the event the final decision is contested by the covered person. For the purpose of this act, "medical necessity" means the providing of covered health care services or products that a prudent physician would provide to a patient for the purpose of diagnosing or treating an illness, injury, or disease or its symptoms, in a manner that is:

(1) In accordance with generally accepted standards of medical practice;

(2) Consistent with the symptoms or treatment of the condition; and

(3) Not solely for anyone's convenience.

(b) The appeal review shall include any decisions regarding covered benefits by the covered person's health benefits plan, and any determination by the IURO shall be binding on the health carriers. If the IURO makes a determination in favor of the carrier, it will give rise to a rebuttable presumption to that effect in any subsequent action brought by or on behalf of the covered person with respect to the decision. Should the determination favor the covered person, the health carrier shall have the ability to appeal the issue to Superior Court. In any such instance in which an appeal is taken to the Superior Court, that Court shall, upon receiving notice of the appeal, appoint an independent attorney to defend the determination from which the appeal is taken. The expenses of the appeal to the Superior Court, including the assessment of attorney fees for the attorney appointed by the Court, shall be assessed by the Court against the health carrier. This act will affect "health carriers," defined as any entity subject to insurance laws and regulations of the State.

(c) A covered person may apply to the Independent Health Appeals Program for a review of any decision to deny, reduce or terminate covered benefits if the person has already completed the carrier's internal appeals process and the person contests the final decision by a carrier. Within 4 months of the date the final decision was issued by the carrier, a covered person or the covered person's authorized representative may file a request for an external review with the health carrier. Upon receipt of a request for an external review, the health carrier shall send an electronic copy of the request to the Department.

(d) The Department shall, at the time of the receipt of the request for an external review, assign an IURO from the list of certified IUROs pursuant to this section and shall so inform the health carrier. The IURO shall notify the covered person or the covered person's authorized representative in writing that they have been assigned to conduct an external review. Included in the notice shall be a statement that the covered person or the covered person's authorized representative may submit additional information and supporting documentation that the IURO shall consider when conducting the external review. Such additional information must be submitted within 7 days of receipt of the notification.

(e) Within 7 calendar days after the date on which the health carrier receives notice of the IURO assigned, the heath carrier shall provide to the assigned IURO all documents and information utilized in making the final decision to deny, reduce or terminate benefits, as well as the final written decision from internal appeal.

(f) For cases in which the denial, reduction or termination of benefits by the health carrier is based on grounds other than medical necessity or the appropriateness of services, as defined in this section, review from the final decision of the health carrier, following completion of the health carrier's internal review process, shall be through the Department of Insurance in accordance with the provisions of § 332 of this title.

(g) For cases in which a denial, reduction or termination of benefits should be reviewed by both an IURO and by the Department of Insurance, or where there is ambiguity as to where the review should be conducted, the review shall be conducted by an IURO pursuant to this section.

72 Del. Laws, c. 441, § 1; 73 Del. Laws, c. 96, § 2; 75 Del. Laws, c. 362, § 2; 78 Del. Laws, c. 226, § 1.;



§ 6417. Appeal reviews; independent utilization review organizations

(a) The Insurance Commissioner or designee shall certify such organizations that meet the requirements of this section or regulations to be promulgated pursuant to it or shall deem certified any independent review entity meeting standards developed for this purpose by an independent, national accrediting organization. The Department will contract these IUROs.

(b) The Insurance Commissioner or designee shall appoint an IURO on a rotating basis to hear each appeal. The carrier shall be responsible for all costs associated with the appeal regardless of the final ruling, and shall reimburse the Department within 90 days of a final decision for the expenses related to the appeal process. In addition, upon the written request of an MCO, the Insurance Commissioner or designee shall have the discretion to appoint an IURO to conduct a preliminary review to determine if an appeal is clearly without merit. The cost of the preliminary review shall be borne by the MCO.

(c) Regulations promulgated under this section shall include the following requirements:

(1) Expert reviewers assigned by independent review organizations must be physicians or other appropriate health care practitioners who meet the following minimum requirements:

a. Expert in the treatment of the covered person's medical condition, and knowledgeable about the recommended service or treatment through recent or current actual clinical experience treating patients with the same or similar medical conditions of the covered person.

b. Hold a nonrestricted license in a State of the United States, and for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of review.

c. Have no history of disciplinary action or sanctions (including but not limited to loss of staff privileges or participation restrictions) taken or pending by any hospital, government or regulatory body.

(2) The independent review organization shall submit to the Department the following information:

a. The names of all stockholders and owners of more than 5% of any stock or options, if a publicly held organization.

b. The names of all entities the independent review organization controls or is affiliated with, including the nature and extent of any ownership or control, including the affiliated organization's type of business.

c. The names of all directors, officers and executives of the independent review organization, as well as a statement regarding any relationships the directors, officers and executives may have with any health care service plan, disability insurer, managed care organization, provider group or board or committee.

(3) Neither the expert reviewer, nor the independent review organization, has any material professional, familial or financial conflict of interest with any of the following:

a. The plan.

b. Any officer, director or management of the plan.

c. The physician, the physician's medical group or the independent practice association proposing the service or treatment.

d. The institution at which the service or treatment would be provided.

e. The development or manufacture of the principal drug, device, procedure or other therapy proposed for the covered person whose treatment is under review.

f. The covered person.

g. National, state or local trade association of health benefit plans or health care providers.

(4) The independent review organization shall have a quality assurance mechanism in place that ensures the timeliness and quality of the reviews, the qualifications and independence of the experts, and the confidentiality of the medical records and review materials.

a. The Insurance Commissioner or designee shall establish procedures for transmitting the completed application for an appeal review to the independent review entity.

b. The independent review entity shall promptly review the pertinent medical records of the covered person to determine whether the carrier's denial, reduction or termination of benefits deprived the covered person of medically necessary services covered by the person's health benefits plan, based on applicable, generally accepted practice guidelines developed by the federal government, national or professional medical practice societies, boards or associations and any applicable clinical protocols or practice guidelines developed by the carrier. The organization shall complete its review and make its written determination within 45 days of receipt of a completed application for an appeal review. In no event shall appeals involving an imminent, emergent or serious threat to the health of the enrollee, as determined by the treating health care practitioner, exceed 72 hours. Upon completion of the review, the entity shall state its findings in writing and make a determination of whether the carrier's denial, reduction or termination of benefits deprived the covered person of medically necessary services covered by the person's health benefits plan. If the organization determines that the denial, reduction or termination of benefits deprived the person of medically necessary covered services, it shall send a determination to the covered person and the carrier. The determination shall be binding on the carrier and the carrier shall promptly notify the person what action it intends to take to implement the determination.

c. Coverage for the services required under this section shall be provided subject to the terms and conditions generally applicable to benefits under coverage under the plan. Nothing in this section shall be construed to require the plan to pay for services of a nonparticipating physician that are not otherwise covered pursuant to the evidence of coverage under the plan.

d. The Insurance Commissioner or designee shall require the independent review organization to establish procedures to provide for an expedited review of a carrier's denial, reduction or termination of a benefit decision when a delay in receipt of the services could seriously jeopardize the health or well-being of the covered person.

e. The covered person's medical records provided to the program and the independent utilization review organization and the findings and recommendations of the organization made pursuant to this chapter are confidential and shall be used only by the Department, the organization and the affected carrier for the purposes of this chapter. The medical records and findings and determinations shall not otherwise be divulged or made public so as to disclose the identity of any person to whom they relate and shall not be included under any materials available to public inspection pursuant to Chapter 100 of Title 29.

f. A carrier may at any time determine to provide the requested medical services by so notifying the organization or the Insurance Commissioner or designee, as well as the covered person which notification shall terminate the review process. The cost of a partial review by an IURO shall be borne by the carrier.

72 Del. Laws, c. 441, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6418. Indemnification and immunity of employees

(a) An employee of the Department who participates in the program shall not be liable in any action for damages to any person for any action taken within the scope of that employee's function in the program. The Attorney General shall defend the person in any civil suit and the State shall provide indemnification for any damages awarded.

(b) The carrier that is the subject of the review shall not be liable in any action for damages to any person for any action taken to implement a determination of the independent review organization pursuant to this act.

(c) Any physician serving on the IURO chosen by the Insurance Commissioner or designee to hear an appeal shall not be liable in any action for damages to any person for any action taken within the scope of that physician's function in the program.

72 Del. Laws, c. 441, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6419. Violations; penalties

(a) A carrier that violates any provision of this chapter shall be liable to a civil penalty of not less than $250 and not greater than $10,000 for each day that the carrier is in violation of the chapter if 10-days notice in writing is given of the intent to levy the penalty and, at the discretion of the Insurance Commissioner or designee, the carrier has 30 days, or such additional time as the Insurance Commissioner or designee shall determine to be reasonable, to remedy the condition which gave rise to the violation and fails to do so within the time allowed.

(b) The Insurance Commissioner or designee may issue an order directing a carrier or a representative of a carrier to cease and desist from engaging in any act or practice in violation of the provisions of this chapter.

(c) Within 20 days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this section have occurred. The hearing shall be conducted pursuant to the Administrative Procedure Act [Chapter 101 of Title 29], and judicial review shall be available as provided therein. This appeal shall not stay the cease and desist order.

(d) In the case of any violation of the provisions of this chapter, if the Insurance Commissioner or designee elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection (b) of this section, the Insurance Commissioner or designee may institute a proceeding to obtain injunctive relief in accordance with the applicable court rules.

72 Del. Laws, c. 441, § 1; 75 Del. Laws, c. 362, § 2.;



§ 6420. Enforcement; adoption of rules and regulations

The Insurance Commissioner shall enforce the provisions of this chapter. The Insurance Commissioner shall adopt rules and regulations, pursuant to the Administrative Procedure Act (Chapter 101 of Title 29), necessary to carry out the purposes of this chapter. The regulations shall establish procedures for protections defined in this chapter.

72 Del. Laws, c. 441, § 1; 75 Del. Laws, c. 362, § 2; 78 Del. Laws, c. 226, § 2.;






CHAPTER 65. INSURANCE FOR THE PROTECTION OF THE STATE

Subchapter I General Provisions

§ 6501. Definitions

As used in this chapter:

(1) "The Committee" means the Insurance Coverage Determination Committee, hereinafter established by § 6502 of this title.

(2) "Coverage Office" means the State Insurance Coverage Office, hereinafter established by § 6505 of this title.

(3) "Director" means the Director of Insurance Coverage, hereinafter established by § 6505 of this title.

(4) "The Fund" means the State Self-Insurance Fund as provided for by subchapter III of this chapter.

18 Del. C. 1953, § 6501; 57 Del. Laws, c. 187, § 2.;



§ 6502. Insurance for the protection of the State and the public; determination of coverage

There is hereby established the Insurance Coverage Determination Committee, which shall be composed of the Governor, the State Auditor and the Insurance Commissioner, during their respective terms of office. The Committee shall from time to time determine the method of insuring, the amount of insurance, and the class of coverage covering any type of risk to which the State may be exposed, including, but not limited to: Life insurance, as defined in § 902 of this title; health insurance, as defined in § 903 of this title; property insurance, as defined in § 904 of this title; surety insurance, as defined in § 905(a)(1) of this title; casualty insurance, as defined in § 906 of this title; marine and transportation and "wet marine" insurance, as defined in § 907 of this title; title insurance, as defined in § 908 of this title; to be effected and carried by the State or any subdivision thereof, including all school districts, but excluding, however, municipal corporations, counties, and the authorities relating to the crossings of the Delaware River and the Delaware Bay.

18 Del. C. 1953, § 6502; 57 Del. Laws, c. 187, § 2.;



§ 6503. Forms of coverage

The Committee shall:

(1) Protect this State from loss to state-owned property;

(2) Protect the public from wrongful actions of State officials and employees and failure or malfunction of state-owned property;

(3) Secure for this State the maximum economic advantage feasible in the operation of its insurance coverage program, including, when deemed appropriate to such end, the utilization of blanket policies, deductible or excess loss insurance, and self-insurance;

(4) Determine such insurance protection as shall be required by the needs of the State and as shall be most economically advantageous to the State by providing for, as they shall deem appropriate, no insurance on small losses, coverage by commercial insurance, coverage by self-insurance or a combination of such methods.

18 Del. C. 1953, § 6502A; 57 Del. Laws, c. 187, § 2.;



§ 6504. Rules and regulations

The Insurance Commissioner shall promulgate such rules and regulations as shall be necessary to carry out the policy determinations of the Committee in administering the state insurance coverage program, so as to effectively provide coverage for the State whether same be procured from commercial insurance or by self-insurance or a combination of both.

18 Del. C. 1953, § 6502B; 57 Del. Laws, c. 187, § 2.;



§ 6505. Establishment of State Insurance Coverage Office

There is hereby established under the direction and supervision of the Insurance Commissioner the State Insurance Coverage Office, hereinafter in this chapter referred to as the Coverage Office, the executive head of which shall be the Director of Insurance Coverage, hereinafter referred to in this chapter as the Director, who shall be appointed by and serve at the pleasure of the Insurance Commissioner.

18 Del. C. 1953, § 6503; 57 Del. Laws, c. 187, § 2.;



§ 6506. Qualifications of Director of Insurance Coverage

The Director shall be qualified for the office by virtue of the Director's education and experience, and during the tenure of office the Director shall not be associated directly or indirectly with any insurance agency, firm or corporation, and before entering upon the duties of the office the Director shall file with the Secretary of State a bond in the penal sum of $50,000 with corporate surety approved by the Insurance Commissioner. The Director shall be charged with and responsible for the administration of the Coverage Office as herein provided.

18 Del. C. 1953, § 6504; 57 Del. Laws, c. 187, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6507. Salary of the Director of Insurance Coverage

The salary of the Director shall be not less than $10,000 per year. The Director shall be in the classified service of the State by virtue of said employment.

18 Del. C. 1953, § 6505; 57 Del. Laws, c. 187, § 2.;



§ 6508. Duties of the State Insurance Coverage Office

The Coverage Office shall provide:

(1) The placement of all insurance with commercial insurers that the Committee has deemed appropriate to place with such insurers;

(2) The operation of the fund, when and if same shall be established by the Committee for the operation of a self-insurance program;

(3) Centralized responsibility for the operation of the State insurance coverage program vested in a single agency with an adequate staff of legal, actuarial and administrative personnel;

(4) The establishment and operation of an open bid procedure to be maintained for purchasing new insurance coverage from commercial insurers and renewing existing contracts with such commercial insurers which will permit the free forces of market competition to operate to the benefit of the state insurance coverage program;

(5) The keeping of all policies with commercial insurers and all records necessary and pertinent thereto in some safe and secure place;

(6) The keeping in some safe and secure place of all records, accounts, claims files, statistical studies and other such records and documents necessary and proper in the administration of the self-insurance program, when and if the Committee deems it proper to utilize same;

(7) The periodic preparation of reports as to the commercially procured insurance coverage part of the program which shall present the basic statistical-actuarial data pertaining to the experience of that part of the program and its component parts, which reports shall be public documents;

(8) Provide to the commercial insurance industry such information about bidding procedures as is required by the statutes of this State, so that any qualified commercial insurer may have an opportunity to offer its service to this State in the areas where the Committee has deemed it desirable to procure commercial coverage;

(9) Periodic comprehensive insurance surveys of program needs, and a continuing review of existing commercially procured insurance contracts, as well as analysis of commercial rates in terms of changing economic conditions, and periodic studies of commercial market conditions and developments;

(10) Such special investigations and reports as may be requested by the Insurance Commissioner;

(11) Technical assistance to the volunteer fire departments in the State concerning insurance matters relating to their operations. Such assistance shall be given only at the request of the president of a company and with the consent of the Insurance Commissioner.

18 Del. C. 1953, § 6506; 57 Del. Laws, c. 187, § 2; 60 Del. Laws, c. 130, § 1.;



§ 6509. Insurance by other agencies of the State

No other agency of this State, for which coverage is herein provided, shall be authorized to place any insurance, any law to the contrary notwithstanding, and all insurance for such agencies shall be placed by and through the Coverage Office.

18 Del. C. 1953, § 6507; 57 Del. Laws, c. 187, § 2.;



§ 6510. Existing insurance contracts

Existing insurance contracts and any renewals thereof may continue in full force and effect unless and until otherwise provided by the Director.

18 Del. C. 1953, § 6508; 57 Del. Laws, c. 187, § 2.;



§ 6511. Defense of sovereignty prohibited

The defense of sovereignty is waived and cannot and will not be asserted as to any risk or loss covered by the state insurance coverage program, whether same be covered by commercially procured insurance or by self-insurance, and every commercially procured insurance contract shall contain a provision to this effect, where appropriate.

18 Del. C. 1953, § 6509; 57 Del. Laws, c. 187, § 2.;






Subchapter II Commercial Insurance

§ 6520. Placement of commercial insurance

When the Committee shall determine and declare it to be advisable to insure against a certain risk or risks with commercially procured insurance, then, as to such risk or risks, the Coverage Office shall provide for the placement of such insurance as shall be necessary with duly accredited and qualified commercial insurers. The purchase of all new policies of commercial insurance and the renewal of all existing commercial policies shall be by open bid procedure under rules and regulations promulgated by the Insurance Commissioner calculated to permit the free forces of market competition to operate to the economic benefit of the state insurance coverage program.

18 Del. C. 1953, § 6520; 57 Del. Laws, c. 187, § 2.;



§ 6521. Payment of premiums on commercial insurance

The Coverage Office shall demand and receive all bills for premiums to be paid, and shall present same to the Insurance Commissioner for approval and the approval of the other members of the Committee. After the Committee has approved said bills, the Commissioner shall present same for payment to the State Treasurer, who shall pay the same.

18 Del. C. 1953, § 6521; 57 Del. Laws, c. 187, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6522. Administration and records

The administration of the commercially insured part of the state insurance coverage program shall be the responsibility of the Coverage Office which shall keep in some safe and secure place all policies of insurance and all records pertaining thereto and such other records, reports, studies, analysis and correspondence as is necessary to effectuate the efficient and economic administration of the program.

18 Del. C. 1953, § 6522; 57 Del. Laws, c. 187, § 2.;






Subchapter III Self-Insurance

§ 6530. Placement of self-insurance

When the Committee shall determine and declare it to be advisable to insure against a certain risk or risks through a self-insurance program, then as to such risk or risks there shall be established a State Self-Insurance Fund, hereinafter in this chapter referred to as the Fund, which Fund shall be established pursuant to the hereinafter provided for schedule and through which Fund said risk or risks shall be insured for each year thereafter until the contrary is determined and declared to be advisable by the Committee or by subsequent legislation.

18 Del. C. 1953, § 6530; 57 Del. Laws, c. 187, § 2.;



§ 6531. Capitalization of the State Self-Insurance Fund

(a) The Fund shall be capitalized in the following manner:

(1) The Fund shall be capitalized in the amount of $2,000,000. Each year the General Assembly shall appropriate to the Fund an amount equal to the claims and expenses paid out from the Fund for the prior fiscal year less the income derived from the investments of the Fund during the same period.

(2) In the event that payment of losses from the Fund exceeds $2,000,000 during any fiscal year, the General Assembly shall give prompt consideration to the enactment of appropriate special funding legislation. Funds derived from such special funding legislation shall be deposited in the Fund and shall be utilized for the payment of such losses.

(b) In the event that the Committee shall elect to procure commercially insurance on risks which are self-insured, they may direct that the initial premium for such commercial policies covering such risk or risks shall be paid from the Fund.

18 Del. C. 1953, § 6531; 57 Del. Laws, c. 187, § 2; 59 Del. Laws, c. 279, § 1.;



§ 6532. Payment of premium allocations

The amount of the appropriation necessary to sustain the Fund at $2,000,000 shall be computed by the Committee, under the formula provided in § 6531(a)(1) of this title for each fiscal year and made a part of the budget request of the Insurance Department as submitted by the Insurance Commissioner for the fiscal year, and upon approval by the General Assembly in the annual budget shall be paid to the Fund by the State Treasurer. However, in starting the self-insurance program as to any particular risk, the Committee may direct that the funds theretofore allocated for the payment of commercial insurance premiums for commercial policies covering such risk or risks shall be paid into the Fund as the initial premium for such self-insurance coverage, and upon such direction, as communicated to the State Treasurer by the Insurance Commissioner, the State Treasurer shall so reallocate such specified sum to the Fund.

18 Del. C. 1953, § 6531A; 57 Del. Laws, c. 187, § 2; 59 Del. Laws, c. 279, § 2.;



§ 6533. , 6534. Maximum level of effective capitalization and termination of premium payments; Emergency Back-Up Fund

Repealed by 59 Del. Laws, c. 279, § 3, eff. Mar. 27, 1974.;



§ 6535. Administration and custody of the State Self-Insurance Fund

The Director, subject to the supervision and control of the Insurance Commissioner, shall be the administrator of the Fund. The State Treasurer shall be custodian of the Fund.

18 Del. C. 1953, § 6532; 57 Del. Laws, c. 187, § 2; 63 Del. Laws, c. 142, § 38.;



§ 6536. Investment of moneys in the Fund

(a) The State Treasurer shall invest and reinvest such portion of the Fund as is not required to meet regular anticipated expenses in accordance with the investment guidelines established by the Cash Management Policy Board.

(b) All income from such investments shall be continued in the Fund to pay the obligations of the Fund and provide for its growth.

18 Del. C. 1953, § 6533; 57 Del. Laws, c. 187, § 2; 63 Del. Laws, c. 142, § 39.;



§ 6537. Provisions for deductible limits

The Committee, from time to time, may declare and enforce such deductible limits on any insured risk covering loss to state-owned property, both real, personal and mixed, as it shall deem appropriate.

18 Del. C. 1953, § 6534; 57 Del. Laws, c. 187, § 2.;



§ 6538. Provisions for reinsurance

The Committee, from to time, may determine the advisability of purchasing commercial reinsurance contracts as to any risk or risks covered by the Fund and direct the Coverage Office to place such insurance, in such amount as the Committee shall have determined to be most feasible, in the manner herein provided for the placement of other commercial insurance coverage.

18 Del. C. 1953, § 6535; 57 Del. Laws, c. 187, § 2.;



§ 6539. Adjusting claims and paying losses

The Coverage Office shall have the responsibility of adjusting all claims and paying all losses in risks covered by the Fund, and shall carry out its duties in conformity with appropriate regulations promulgated for that purpose by the Insurance Commissioner, which regulations shall be in general conformity with the accepted practice in the commercial insurance industry in such matters, and shall be calculated to provide for prompt, efficient and equitable settlement procedures. The Coverage Office shall keep such records and files as shall be necessary and proper in its fulfillment of this obligation.

18 Del. C. 1953, § 6536; 57 Del. Laws, c. 187, § 2.;



§ 6540. Arbitration of disputes and litigation of claims

(a) Any dispute between the Coverage Office and a state agency claimant, which cannot be amicably resolved, shall be referred to arbitration before an arbitrator selected by the Secretary of State. The expense of such arbitration will be borne by the disputants equally. The decision of the arbitrator will be final and binding upon the disputants.

(b) Any dispute between the Coverage Office and a claimant under the workers' compensation coverage, should same be covered by the Fund, which cannot be amicably resolved, shall be handled in the manner of a claim against a commercial insurer before the Industrial Accident Board with all normal rights of appeal.

(c) Any dispute between the Coverage Office and a claimant not otherwise covered in subsections (a) and (b) of this section, which cannot be amicably resolved, may be made the subject of litigation in any court of competent jurisdiction in this State.

18 Del. C. 1953, § 6537; 57 Del. Laws, c. 187, § 2; 71 Del. Laws, c. 84, § 26.;



§ 6541. Inspections of insured property

The Coverage Office shall have available to it the services of the State Fire Marshal and the State Fire Marshal's deputies for the purpose of inspecting self-insured real and personal property of the State, and may call upon the Fire Marshal and the State Fire Marshal's deputies to conduct such inspections of such property as are reasonable and necessary to determine the risk involved in insuring same and to provide the basis for requests or suggestions as to how undesirable hazards may be corrected; and the Fire Marshal and the State Fire Marshal's deputies shall cooperate with the Coverage Office in this regard, conducting such investigations as are requested and reporting the results thereof to the Coverage Office together with such recommendations as the investigator shall deem to be appropriate.

All state agencies, officials and employees will render full cooperation to the Fire Marshal and the Coverage Office in these matters and shall promptly correct such hazards as are found to exist, and failure to do so shall be referred to the Governor by the Coverage Office for such remedial executive action as the Governor shall deem appropriate.

18 Del. C. 1953, § 6538; 57 Del. Laws, c. 187, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6542. Independent contractors

The Director shall first employ all resources available in the Coverage Office, the Insurance Department, the office of the State Fire Marshal, the Justice Department, and the Auditor's Office before retaining independent contractors, but in the event that special expertise is required for the performance of the Director's duties not otherwise available or not readily available to the Director when required, then the Director is authorized and directed to contract for the services of such independent contractors as shall be best equipped to render such services, including, but not limited to, accountants, actuaries, claims adjusters and investigators, attorneys and engineers, which contracts shall be on an ad hoc or per case basis, and for which the Director is authorized to make payment by drafts upon the Fund, subject to the approval of the Insurance Commissioner, as an administrative expense of the Fund.

18 Del. C. 1953, § 6539; 57 Del. Laws, c. 187, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6543. Fidelity bonds

In the event that the Committee determines and declares it advisable to self-insure the statutory required fidelity bonds of the officials and/or employees of the State or its herein covered subdivisions, and establishes a self-insurance program in that regard, then those provisions of the several statutes of this State requiring that such bonds be with corporate surety are superseded as to such bonds as are covered by such self-insurance program to the extent that said statutes required corporate surety.

18 Del. C. 1953, § 6540; 57 Del. Laws, c. 187, § 2.;









CHAPTER 66. LINE-OF-DUTY DEATH BENEFITS

§ 6601. Definitions

As used in this chapter:

(1) "Covered person" is defined as a member of 1 of the following:

a. Enrolled firefighters, auxiliary and volunteer ambulance and rescue company members in good standing, either according to the rules of their Delaware volunteer company, or through their assignment to a municipal fire company;

b. National guardmembers on state duty pursuant to subchapter V of Chapter 1 of Title 20, and National Guard members activated for federal service under Title 10 of the United States Code;

c. Police officers of any jurisdiction of this State or its subdivisions;

d. Correctional officers and probation and parole officers employed by the Department of Correction;

e. State merit system employees who qualify for hazard pay under the state merit system regulations Nos. 5.1041 and 5.1042;

f. Drivers and attendants of ambulances owned or operated by the American Legion or Veterans of Foreign Wars for the benefit of the public; provided, however, that such ambulance drivers and attendants have been certified by the State;

g. The Fire Marshal, the Deputy Fire Marshals, Fire Inspectors, Fire Safety Engineer, and the Director, Senior Instructors and Field Instructors of the Delaware State Fire School;

h. Ambulance drivers and State-certified emergency medical technicians (EMT's) of ambulances owned or operated by ambulance or fire departments, counties, or municipalities for the benefit of the public;

i. Law enforcement officers of the Department of Natural Resources and Environmental Control;

j. Employees of the Department of Transportation routinely employed in job-related activities upon the state highway system, such as toll operators, construction inspectors, equipment operators, bridge inspectors and maintenance staff, and survey crews;

k. Agents of the State Division of Alcohol and Tobacco Enforcement;

l. Officers or agents of the State Police Drug Diversion Unit;

m. Officers or agents of the State Police Sex Offender Apprehension and Registration Unit (SOAR);

n. State forest officers and Special Forest Fire Wardens employed by the Department of Agriculture;

o. Paramedics of any jurisdiction of this State or its subdivisions;

p. Justices of the peace constables;

q. Sheriffs and deputy sheriffs;

r. Security officers, bailiffs and legal assistants performing services as bailiffs in the Supreme Court, Superior Court, Court of Chancery, Court of Common Pleas, Family Court and the Justice of the Peace Courts;

s. Employees of the Department of Natural Resources and Environmental Control while serving aboard watercraft and nonscheduled aircraft;

t. Employees of the Delaware Emergency Management Agency while traveling to, returning from or while performing official duties associated with natural, human error or technological emergencies, including all normal and special assignments;

u. Employees of the Department of Natural Resources and Environmental Control Environmental Response Team while traveling to, returning from, or while performing official duties associated with natural, human error, technological or other emergencies, including all normal and special assignments; or

v. Agents employed by a state, county or municipal law-enforcement agency engaged in monitoring sex offenders.

(2) "Death in the line of duty" shall mean any death of a covered person under this chapter, arising out of and in the course of that person's assigned duty, including all normal and special assignments as ordered by his or her superiors or assignments undertaken while acting as a law-enforcement officer under rules, directions or regulations promulgated by the appropriate employing authority, within or outside of normal duty hours; provided, however, that death of a covered person occurring while that person is on active duty shall create a rebuttable presumption that such death was a death in the line of duty and that the burden of proof shall be on the employer to demonstrate by a preponderance of the evidence that such death was not a death in the line of duty.

(3) "Death in the line of duty" with respect to enrolled firefighters, auxiliary members and volunteer ambulance and rescue company members as referred to in paragraph a. of subdivision (1) of this section shall include in addition to other provisions of this section any death occurring while performing assigned duties, or while traveling to or returning from a fire alarm, rescue operation or any other emergency volunteer fire company action; provided, however, that the phrases "traveling to" and "returning from" shall include the time encompassed by the firefighters', auxiliary members' or volunteer ambulance and rescue company members' entrance into their personal vehicle or company emergency vehicle in response to the alarm or emergency call until their first disembarkation from their personal vehicle at their home, place of employment or other location.

(4) Death in the line of duty shall not include:

a. Death from natural causes; or

b. Accidental death during travel to and from work, except in emergencies and in cases where a covered person is called upon to perform a duty in the course of such travel; or

c. Death as a result of disobedience to or exceeding of orders or instructions from superiors; or

d. Suicide.

(5) "Dependent children" shall include stepchildren, adopted children and children to whom the deceased stood in loco parentis, if members of the decedent's household at the time of death.

(6) "College or university" shall mean any nonprofit college in the State which is accredited by the appropriate regional accrediting agency.

18 Del. C. 1953, § 6601; 58 Del. Laws, c. 504, § 1; 59 Del. Laws, c. 135, § 1; 60 Del. Laws, c. 132, § 1; 60 Del. Laws, c. 389, § 1; 60 Del. Laws, c. 595, § 1; 63 Del. Laws, c. 71, §§ 1, 2; 63 Del. Laws, c. 453, §§ 1, 2; 65 Del. Laws, c. 2, § 3; 65 Del. Laws, c. 138, §§ 1, 2; 65 Del. Laws, c. 454, § 1; 66 Del. Laws, c. 311, § 1; 67 Del. Laws, c. 54, §§ 1, 2; 68 Del. Laws, c. 179, § 1; 69 Del. Laws, c. 78, § 2; 69 Del. Laws, c. 143, § 1; 69 Del. Laws, c. 300, § 2; 70 Del. Laws, c. 105, § 17; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 250, § 2; 74 Del. Laws, c. 396, § 3; 75 Del. Laws, c. 28, § 1; 76 Del. Laws, c. 402, § 1; 78 Del. Laws, c. 155, § 8; 78 Del. Laws, c. 371, § 1; 79 Del. Laws, c. 200, § 2.;



§ 6602. Payment for beneficiaries; tuition payments; burial expenses

Upon certification by the Insurance Commissioner that a claim under this chapter has been approved, the State Treasurer shall:

(1) For claims submitted prior to July 1, 1997, pay to the beneficiary or beneficiaries as designated or determined pursuant to § 6603(a) of this title of every covered person who dies in the line of duty an amount totalling $100,000, payable in annual installments with the maximum amount payable in any 1 calendar year being $20,000. For claims submitted on July 1, 1997, and thereafter, pay to the beneficiary or beneficiaries as designated or determined pursuant to § 6603(a) of this title of every covered person who dies in the line of duty an amount totaling $150,000, payable in annual installments with the maximum amount payable in any 1 calendar year being $30,000. Installments shall terminate with the expiration of the beneficiary's eligibility;

(2) Pay, for no more than 4 years, directly to the institution involved, the amount of the tuition of each dependent child of such covered person who dies in the line of duty so long as such child is enrolled in a degree or certificate program at a college or university. The term "tuition" means any amount required for enrollment or attendance of a student. Such term does not include any amount paid directly or indirectly for meals, lodging, transportation, extracurricular activities, supplies, equipment, clothing or personal or family expenses;

(3) Unless any payment has been made pursuant to subdivision (1) of this section, pay to the beneficiary or beneficiaries as designated or determined pursuant to § 6603(b) hereof of a covered person as defined in paragraph a., b. or f. of § 6601(1) of this title who dies in the line of duty an amount totalling $25,000 payable in annual installments with the maximum amount payable in any 1 calendar year being $5,000. Installments shall terminate with the death of the last surviving beneficiary as determined pursuant to § 6603(b);

(4) Pay, if neither subdivision (1) nor subdivision (3) of this section apply, to the estate of a covered person, as defined in paragraph a., b. or f. of § 6601(1) of this title, who dies in the line of duty an amount not to exceed $5,000 to be used solely for expenses related to burial of such covered person.

18 Del. C. 1953, § 6602; 58 Del. Laws, c. 504, § 1; 63 Del. Laws, c. 71, § 3; 65 Del. Laws, c. 2, §§ 1, 2; 71 Del. Laws, c. 213, § 1.;



§ 6603. Designation or determination of beneficiary

(a) Each covered person under this chapter shall submit to the person's employing state, county or municipal agency, volunteer fire department or ambulance operator, the name of the beneficiary or beneficiaries and alternate beneficiaries such covered persons wish to receive the payment provided for by § 6602(1) of this title. Beneficiary designation will be submitted to the Insurance Commissioner with the submission of any claim. The covered person may designate that any payment shall be divided among 2 or more beneficiaries as provided by this subsection in any proportion. Only the spouse, children or parents of a covered person shall be eligible beneficiaries to receive payment under § 6602(1) of this title. Should a designated beneficiary or beneficiaries be dead or ineligible, then eligible alternate beneficiaries shall take hereunder in the order indicated by the covered person. Should a covered person not designate a primary or alternate beneficiary or beneficiaries, the following in the order of position of eligibility shall receive the payment:

(1) Spouse, if alive, if not;

(2) Living children, the sum to be divided among the living children equally;

(3) Parents, each parent to take 50 percent if both are living.

(b) Each covered person, as defined in paragraph a., b. or f. of § 6601(1) of this title, shall, if § 6602(1) of this title and subsection (a) of this section do not apply, submit to such person's employing state, county or municipal agency, volunteer fire department or ambulance operator, the name of the beneficiary or beneficiaries such covered person wishes to receive the payment provided for by § 6602(3) of this title. Beneficiary designations will be submitted to the Insurance Commissioner with the submission of any claim. Only the living parents of such covered person shall be eligible beneficiaries to receive payment under § 6602(3) of this title. The covered person may designate that any payment shall be divided among 2 eligible beneficiaries in any proportion. Should a designated beneficiary be dead, then eligible alternate beneficiaries shall take hereunder as indicated by the covered person. Should the covered person not designate a primary or alternate eligible beneficiary or beneficiaries, the living parents, shall receive the payment, which shall be divided between the living parents equally.

(c) Payments under § 6602(1) of this title in accordance with subsection (a) of this section shall take priority. Any payments pursuant to § 6602(1) of this title and subsection (a) hereof shall preclude the applicability of § 6602(3) of this title and subsection (b) of this section.

18 Del. C. 1953, § 6603; 58 Del. Laws, c. 504, § 1; 63 Del. Laws, c. 71, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 213, § 2.;



§ 6604. Records of agencies

Every county and local police agency, volunteer and municipal fire department, the Department of Health and Social Services, the National Guard, the Department of Safety and Homeland Security and every organization providing voluntary ambulance service for the public shall, by July 1, 1972, record the names of all members of their organizations who are currently eligible for coverage under this chapter. These organizations shall make appropriate changes to their records when any person not previously eligible becomes eligible, and when 1 previously eligible becomes ineligible. The records will be subject to audit by the Insurance Commissioner.

18 Del. C. 1953, § 6604; 58 Del. Laws, c. 504, § 1; 74 Del. Laws, c. 110, § 138.;



§ 6605. Administration of Fund; adjudication of claims

(a) The Insurance Commissioner shall administer the Fund created under this chapter and shall receive claims against the Fund. The Commissioner shall determine the validity of all such claims and determine whether a death resulting in any such claim was in the line of duty under terms set forth in § 6601 of this title. In making such determinations, the Commissioner may seek the guidance of the Attorney General. The Commissioner shall hold a hearing on every claim, at which hearing the claimant may be represented by counsel. The Commissioner shall, at the hearing, receive evidence, make findings, and render a decision. The Commissioner shall have the power to subpoena witnesses and records and administer oaths and shall keep a written or taped record of all testimony given before him or her. The Commissioner shall state, in writing, his or her findings and the reasons for his or her decision.

(b) The Commissioner may issue regulations governing the submission, processing and adjudication of claims, including regulations governing hearings before him or her.

18 Del. C. 1953, § 6605; 58 Del. Laws, c. 504, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6606. Appeals

Any aggrieved claimant may appeal a decision of the Insurance Commissioner to Superior Court, which shall have final appellate jurisdiction under this chapter. Such appeal shall be an appeal on the record. Superior Court may, by rule, set forth the procedure for processing appeals under this chapter.

18 Del. C. 1953, § 6606; 58 Del. Laws, c. 504, § 1.;



§ 6607. Payments to be diminished by amounts of other benefits

Repealed by 65 Del. Laws, c. 273, § 1, eff. May 28, 1986.;



§ 6608. Source of payments under this chapter

Payments made pursuant to this chapter shall be made from the State Self-Insurance Fund, as provided in Chapter 65 of this title. The General Assembly shall, when necessary, from time to time, provide for the adequate funding to the said Self-Insurance Fund to cover claims under this chapter.

18 Del. C. 1953, § 6608; 58 Del. Laws, c. 504, § 1.;



§ 6609. Tax exemption for payments

Payments made under this chapter to a beneficiary shall not be subject to Delaware income taxes or Delaware estate taxes.

18 Del. C. 1953, § 6609; 58 Del. Laws, c. 504, § 1.;






CHAPTER 67. LINE-OF-DUTY DISABILITY BENEFITS TO COVERED FIREFIGHTERS

§ 6701. Definitions

As used in this chapter, the following words and terms have the following meanings:

(1) "Covered firefighters" shall mean enrolled firefighters, ladies auxiliary members, and volunteer ambulance and rescue company members in good standing either according to the rules of their Delaware volunteer fire company or association or through their assignment to a municipal fire company. The use of the masculine gender throughout this chapter in referring to "covered firemen" shall also include the feminine gender where applicable.

(2) "Line of duty," with respect to enrolled firefighters, ladies auxiliary members and volunteer ambulance and rescue company members as defined in subdivision (1) of this section, shall mean while traveling to, performing their assigned duties or returning from, a fire alarm, rescue operation or any other emergency volunteer fire company action; provided, however, that the phrases "traveling to" and "returning from" shall include the time encompassed by the firefighter's, ladies auxiliary members' or volunteer ambulance and rescue company members' entrance into their personal vehicle or company emergency vehicle in response to the alarm or emergency call until their first disembarkation from their personal vehicle at their home, place of employment or other location.

(3) "Permanent disability" shall mean a permanent physical condition arising out of and in the course of actions in the line of duty, but shall not include permanent disability from an injury or disease, which, although aggravated in the line of duty, was not originally sustained in the line of duty; provided, however, that said permanent disability must be sufficient to disable the covered firefighter so that the firefighter is unable to do the work normally required for the job or employment which he/she held at the time he/she was disabled.

59 Del. Laws, c. 484, § 1; 63 Del. Laws, c. 450, §§ 1, 2; 67 Del. Laws, c. 53, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 6702. Payment of benefits

Upon certification by the Commissioner that a claim under this chapter has been approved, the State Treasurer shall pay to a covered firefighter who has been permanently disabled in the line of duty, a benefit of $500 per month, plus $50 per month for each child under the age of 18 years, for so long as such shall remain.

59 Del. Laws, c. 484, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6703. Physical examinations

No firefighter shall receive disability benefits under this chapter until he/she has been examined by a duly qualified physician or surgeon, selected by the firefighter or, if not selected by the firefighter, selected by the Commissioner for that purpose. If the firefighter is found to be permanently disabled, he/she shall be entitled to present a claim to the Commissioner. The examining doctor shall prepare a written report which shall be submitted to the Commissioner and shall be part of the records. Any firefighter receiving benefits under this chapter shall be examined periodically by a duly qualified physician or surgeon as required by the Commissioner to determine if such disability has ceased to exist.

59 Del. Laws, c. 484, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6704. Adjudication of claims

(a) The Commissioner shall receive claims for disability benefits under this chapter. The Commissioner shall determine the validity of all such claims and determine whether a disability resulting in any such claim was in the line of duty under the terms set forth in § 6701 of this title. In making such determinations, the Commissioner may seek the guidance of the Attorney General. The Commissioner shall hold a hearing on every claim, at which hearing the claimant may be represented by counsel. The Commissioner shall, at the hearing, receive evidence, make findings and render a decision. The Commissioner shall have the power to subpoena witnesses and records and administer oaths and shall keep a written or taped record of all testimony given. The Commissioner shall state, in writing, the findings and the reasons for the decision.

(b) The Commissioner shall issue regulations governing the submission, processing, and adjudication of claims, including regulations governing hearings before him/her.

(c) The Commissioner shall make available the necessary forms for processing claims.

(d) The Commissioner shall insure that on the claim forms supplied to the applicant are spaces wherein the president and company chief, or any other 2 officers designated by the fire company, may, by oath or affirmation, depose the following:

"I, _________________, do hereby swear/affirm that , a

(name of officer) (name of applicant)

member in good standing of the ________________ Volunteer Fire Company, did sustain the injury or disease listed herein as the cause of the permanent disability claim, in the circumstances and on the date herein set forth.

(signed)

"

(Title of Officer)

Notwithstanding this section, the Insurance Commissioner may consider the submission of the above oath or affirmation as meeting the requirements for a hearing on every claim.

59 Del. Laws, c. 484, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6705. Appeals

Any aggrieved claimant may appeal a decision of the Commissioner to Superior Court, which shall have final jurisdiction under this chapter. Such appeal shall be an appeal on the record. The Superior Court may, by rule, set forth the procedure for processing appeals under this chapter.

59 Del. Laws, c. 484, § 1.;



§ 6706. Payments to be diminished by amounts of other benefits

If any claimant under this chapter is entitled to receive, as a result of the same disability in the line of duty which gave rise to a claim under this chapter, any payment of state, federal, county or municipal funds or insurance proceeds from a policy paid entirely by the state, federal, county or municipal government in the form of a disability benefit, other than that provided for under this chapter, the payment pursuant to this chapter shall be reduced by the amount of such other payment or payments to which the claimant is entitled.

59 Del. Laws, c. 484, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6707. Source of payments under this chapter

Payments made pursuant to this chapter shall be made from the State Self-Insurance Fund, as provided in Chapter 65 of this title. The General Assembly shall, when necessary, from time to time, provide for the adequate funding to the said Self-Insurance Fund to cover claims under this chapter.

59 Del. Laws, c. 484, § 1.;



§ 6708. Exemption from tax and execution

Payments made for permanent disability under this chapter are hereby exempted from any state, county or municipal tax and shall not be subject to execution or attachment or to any legal process whatsoever and shall be unassignable.

59 Del. Laws, c. 484, § 1.;






CHAPTER 67A. VOLUNTEER FIREFIGHTERS -- FUNERAL EXPENSES

§ 6750. Funeral expenses for deceased volunteer firefighters

The reasonable funeral expenses of a deceased member of a volunteer fire company, volunteer fire company ladies auxiliary or volunteer ambulance and rescue company shall be paid in amount not to exceed $7,000. If the deceased member of such company was a state employee entitled to a funeral benefit, this chapter shall not apply. A member of a volunteer fire company, volunteer fire company ladies auxiliary or volunteer ambulance and rescue company for the purposes of this chapter is one who has served as an active member of such organization in Delaware for at least 10 years.

64 Del. Laws, c. 474, § 1; 67 Del. Laws, c. 176, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 284, § 1; 74 Del. Laws, c. 339, § 1.;






CHAPTER 68. HEALTH CARE MEDICAL NEGLIGENCE INSURANCE AND LITIGATION

Subchapter I Definitions

§ 6801. Definitions

For the purpose of this chapter the following terms shall have the following meanings:

(1) "Association" means the joint underwriting association established pursuant to this chapter.

(2) "Category of health care provider" means a type or class of health care provider for which a separate license is required under Delaware law.

(3) "Commissioner" means the Insurance Commissioner of this State.

(4) "Health care" means any act or treatment performed or furnished, or which should have been performed or furnished, by any health care provider for, to or on behalf of a patient during the patient's medical care, treatment or confinement.

(5) "Health care provider" means a person, corporation, facility or institution licensed by this State pursuant to Title 24, excluding Chapter 11 thereof, or Title 16 to provide health care or professional services or any officers, employees or agents thereof acting within the scope of their employment; provided, however, that the term "health care provider" shall not mean or include any nursing service or nursing facility conducted by or for those who rely upon treatment solely by spiritual means in accordance with the creed or tenets of any generally recognized church or religious denomination.

(6) "Informed consent" means the consent of a patient to the performance of health care services by a health care provider given after the health care provider has informed the patient, to an extent reasonably comprehensible to general lay understanding, of the nature of the proposed procedure or treatment and of the risks and alternatives to treatment or diagnosis which a reasonable patient would consider material to the decision whether or not to undergo the treatment or diagnosis.

(7) "Medical negligence" means any tort or breach of contract based on health care or professional services rendered, or which should have been rendered, by a health care provider to a patient. The standard of skill and care required of every health care provider in rendering professional services or health care to a patient shall be that degree of skill and care ordinarily employed in the same or similar field of medicine as defendant, and the use of reasonable care and diligence.

(8) "Patient" means a natural person who receives or should have received health care from a licensed health care provider under a contract, express or implied.

(9) "Net direct premiums" means gross direct premiums, subscription dues, assessments, membership fees or other consideration received for or written on: a. Casualty insurance as defined in subsection (a) of § 906 of this title, including the liability component of multiple peril policies as computed by the Commissioner; b. health insurance as defined in § 903 of this title; and c. health service contracts of health service corporations subject to Chapter 63 of this title, less the amount of any such consideration received which is returned on cancelled policies or contracts, the unabsorbed portion of any deposit premium and the amount returned to policyholders as dividends and similar returns, whether paid in cash or credit in reduction of premiums.

(10) "Tail coverage" means insurance coverage, under a claims-made medical negligence insurance policy, for an alleged act of medical malpractice that occurred during the effective period of the policy but for which a claim was not made until after the policy was no longer in effect.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, §§ 1, 3; 76 Del. Laws, c. 417, § 1.;






Subchapter II Jurisdiction of the Superior Court

§ 6802. Jurisdiction of the Superior Court

(a) The Superior Court of the State shall have exclusive jurisdiction of civil actions alleging health care medical negligence.

(b) In any civil action alleging medical negligence at any time after the filing of an answer or any motion filed in lieu thereof, any party shall have the right to convene a medical negligence review panel as herein provided by filing a demand therefor with the Prothonotary, all parties and the Commissioner, and the Commissioner shall promptly convene such panel upon such demand, provided that the Court may postpone the convening of such panel for good cause shown by any party.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;






Subchapter III Medical Negligence Review Panels

§ 6803. Establishment of medical negligence review panels; purpose

Medical negligence review panels are hereby provided for to the extent necessary to carry out this chapter.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6804. Composition of panels; chairperson

(a) Each medical negligence review panel convened in an action shall be composed of 5 voting members and shall include 2 health care provider members, at least 1 of whom shall be a physician, and the other 1 of whom shall be, if available, from 1 of the health care disciplines involved in such action, 1 attorney and 2 lay persons who are not health care providers nor licensed to practice law nor associated with the insurance industry. The attorney member shall act as chairperson of the panel and shall preside at all meetings.

(b) The Commissioner shall also designate 1 member of the Commissioner's staff who shall sit as a nonvoting ex officio member of the panel and who shall have custody of and responsibility for the keeping of all evidence, records and related material used by the panel.

60 Del. Laws, c. 373, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6805. Method of selection of panel members

The members of each medical negligence review panel shall be selected in the following manner:

(1) The Commissioner shall compile, and keep current, 3 separate lists as follows: a. A list of all physicians engaged for not less than 3 years in the active practice of medicine in the State and who hold a license to practice medicine and surgery; b. A list of all of the attorneys engaged for not less than 3 years in the active practice of law in this State and who are admitted to the Bar of this State; and c. A list of 100 objective and judicious persons of appropriate education and experience residing in this State who are neither health care providers nor licensed to practice law in this State, nor associated with the insurance industry, who in the Commissioner's opinion would be appropriate to serve as lay members of medical negligence review panels. The Commissioner shall compile such additional lists of other categories of health care providers as may be appropriate.

(2) The parties may agree upon 1 or more members from each of the lists to constitute the medical negligence review panel.

(3) In the event that the parties shall not agree upon the selection of any 1 or more members, such members shall be selected by the Commissioner by lot from the appropriate list. As to each list from which selection is made by lot, each party shall have 3 peremptory challenges to such selections.

(4) Members selected by agreement or by lot shall be designated by the Commissioner to serve unless disqualified by reason of close relationship with or personal bias toward any party to the action.

(5) Any member from any category so selected to serve shall serve upon the panel unless for good cause shown he or she is excused by the Court. The Court shall excuse a member from any category from serving only if it finds, on the basis of facts set forth in an affidavit submitted by such member, that such service would constitute an unreasonable burden, undue hardship or that such service would give rise to a conflict of interest.

(6) A party to the proceeding before the medical negligence review panel may also challenge any member so selected by submitting an affidavit to the Court setting forth the facts that the party believes show cause for striking such member from the panel. The Court may strike such member from the panel if it finds such cause to exist.

(7) After the Court has excused or struck a member, the parties shall select a substitute member from the same list, each party retaining any previously unused peremptory challenge.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6806. Commissioner to administer process of selection of medical negligence review panel members; rules and regulations of medical negligence review panels

(a) The Commissioner shall be responsible for the administration of the procedures of selection of candidates for service on medical negligence review panels.

(b) The Commissioner shall adopt and publish such rules and regulations as may be necessary to carry out the provisions of this subchapter and to establish the procedures for the selection and operation of medical negligence review panels. Such rules and regulations shall be consistent with the common and statutory law of the State and the Rules of Civil Procedure of the Superior Court of the State and shall be modified from time to time to reflect the changes in the law or Superior Court Rules. The Commissioner shall publish the initial set of such rules and regulations not later than 60 days after April 26, 1976.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6807. Evidence; duties of chairperson

The evidence to be considered by the medical negligence review panel shall be promptly submitted to the panel and parties in written form wherever practicable. Evidence may consist of medical charts, X-rays, laboratory tests, excerpts of treatises, depositions of witnesses including parties and any other form of evidence allowable by the medical negligence review panel. The chairperson of the panel shall advise the panel relative to any legal questions involved in the review proceeding and shall prepare the opinion of the panel as provided in § 6811 of this title. To the extent practicable, a copy of the evidence shall be sent to each member of the panel. All evidence considered by the medical negligence review panel shall constitute a part of the record in the Superior Court.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6808. Hearing before panel; procedure

Any party or the panel itself, sua sponte, after submission of all evidence and upon 10 days' notice to all parties, shall have the right to a hearing before the panel at a time and place agreeable to the members of the panel. At such hearing, any party may adduce evidence by the testimony of witnesses and otherwise and may address the panel concerning any matters relevant to issues to be decided by the panel before the issuance of their report. The panel shall have the authority to subpoena witnesses, administer oaths and compel the production of documents, and all witnesses appearing before it at a hearing shall be sworn and a stenographic record of the proceedings shall be made. The rules of evidence applicable to the Superior Court shall be followed insofar as practicable; provided, however, that evidence will be considered by the panel which, in its opinion, possesses probative value commonly accepted by reasonable, prudent persons in the conduct of their affairs.

60 Del. Laws, c. 373, § 1.;



§ 6809. Panel's right to information; access of parties

The panel shall have the right and duty to obtain any information that the panel deems reasonably necessary. On notice to the parties, the panel may consult experts, text or other authorities. The panel may examine reports of such other health care providers necessary to inform itself regarding the issue to be decided. Both parties shall have full access to any material obtained by or submitted to the panel and shall be given a reasonable opportunity to rebut any such materials submitted to the panel.

60 Del. Laws, c. 373, § 1.;



§ 6810. Panel's appointment and compensation of expert witness

The panel may appoint persons it determines to be disinterested and qualified experts to make any necessary professional or expert mental or physical examination of the plaintiff or review of the relevant evidentiary matters, and testify or submit a report in respect thereto. The panel shall give notice, reasonable under the circumstances to all parties, of its intent to appoint such experts, and shall allow them a reasonable time within which to communicate to the panel any objections they may have to the appointment of such experts. Such expert witnesses shall be allowed reasonable and necessary expenses connected with their travel, meals and lodging in connection with their testimony and work on behalf of the panel as well as a reasonable fee to be fixed by the panel and paid pursuant to § 6813 [terminated] of this title.

60 Del. Laws, c. 373, § 1.;



§ 6811. Opinion of panel; time for rendering

(a) A majority vote of the medical negligence review panel shall be required to decide all matters before it.

(b) The panel shall have the duty of making a finding as to whether or not in its opinion the evidence supports the conclusion that the defendant or defendants acted or failed to act within the applicable standards of care. After reviewing all evidence and after any hearing before the panel requested by any party, the panel shall, within 30 days, render to the Court a written opinion, including any minority opinion or opinions, signed by the chairperson expressing 1 or more of the following findings:

(1) The evidence supports the conclusion that the defendant or defendants failed to comply with the appropriate standard of care;

(2) The evidence does not support the conclusion that the defendant or defendants failed to meet the applicable standard of care;

(3) There is a material issue of fact, not requiring expert opinion, bearing on liability for consideration by the Court or jury, which issue of fact shall be identified in the opinion; or

(4) The conduct complained of was or was not a factor in the resultant damages, and if so, whether the plaintiff suffered:

a. Any disability and the extent and duration of the disability; and

b. Any permanent impairment and the percentage of the impairment.

(c) Any opinion rendered by the medical negligence review panel shall state the grounds upon which it is based and shall further identify the persons, texts or other authorities which were consulted by the panel in reaching its conclusion, and shall be admissible as prima facie evidence in any proceeding before the Superior Court.

(d) Any party aggrieved by the opinion of the panel shall have the right to review by the Superior Court of such opinion, and the evidence considered by the panel. Application for review by the Superior Court shall be by motion with a certified copy of the opinion attached, and shall state the grounds for objection thereto. Such motion shall be served by the movant on the Commissioner and the other parties to the action, the proof of such service to be as provided by the Rules of the Superior Court. A motion for review shall be filed within 30 days after the rendering of the opinion by the panel.

(e) Upon receipt of a motion for review, the Prothonotary shall promptly schedule it for consideration by the Court and the Court shall review the panel's opinion on the record made before the panel and shall strike any portion of the panel's opinion which the Court finds to be based on error of law or not supported by substantial evidence.

(f) The complete record of the proceedings before the panel including all exhibits and evidence introduced before it shall be filed with the Prothonotary at the time the panel renders its opinion. A transcript of such proceedings shall be required only in the event that a motion for review shall be filed.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6812. Report of panel admissible in evidence; witnesses; immunity of members

The opinion reached by the medical negligence review panel shall be admissible as prima facie evidence in the pending Superior Court action brought by the claimant, but such opinion shall not be conclusive and any party shall have the right to call, at said party's cost, any witness who appeared before or submitted reports to the medical negligence review panel as a witness. If called, the witness shall be required to appear and testify. Members of a medical negligence review panel shall have immunity from civil liability for all communications, findings, opinions and conclusions made in the course and scope of their duties prescribed by this chapter.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6813. Compensation of panelists

Each member of the medical negligence review panel shall be paid at the rate of $100 per diem plus actual and necessary expenses incurred in the performance of their official duties, but not to exceed a total of $700 for both expenses and compensation paid to any 1 member of the panel for 1 matter. The member of the Commissioner's staff designated to serve as a panel's ex-officio member shall receive only actual and necessary expenses incurred as compensation. The medical negligence review panel shall have the authority to assess such costs, up to a maximum amount of $1,000, upon the party or parties against whom the majority opinion of the panel is rendered; provided, however, that this power to assess costs shall be discretionary and the panel shall assess such costs only in those cases where they deem it appropriate. In the event that a judgment shall be entered in any Superior Court action on the same matter, the fees and expenses of the panel may be assessed as costs to the extent allowable above and shall follow such judgment.

68 Del. Laws, c. 383, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6814. Medical negligence review panels in federal court action

The Commissioner shall convene medical negligence review panels in the manner set forth in this subchapter upon request of a Federal District Court Judge sitting in a civil action in the District of Delaware alleging medical negligence in the manner instructed by the said federal court, but also in a manner as consistent as possible with the process of selecting such panels provided for in Superior Court actions in this chapter. The selection process of any such panel in a federal court action and its powers and duties shall be subject to the order of that said court and/or such rules as the federal court system shall designate for the implementation of such panels. The Commissioner shall not, however, convene any such panels at the request of any such federal court unless provisions are made for the payment of the compensation and expenses of such panelists and the compensation and expenses of all witnesses called by such panel out of the funds other than those of the General Fund of the State.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;






Subchapter IV Reporting and Review of Claims

§ 6820. Reports; contents; when due

(a) Every insurance carrier providing medical negligence coverage and who pays any amount for insurance coverage for any medical negligence claim shall file a report with the Commissioner within 60 days following the final disposition by agreement, settlement, order, adjudication, or otherwise of such medical negligence claim against the insurance carrier's insured. Such report shall include the following:

(1) The name of the insured.

(2) A detailed statement of the medical negligence claim asserted against the insured.

(3) A statement detailing the result or final disposition of the claim against the insured, including disclosure of the manner of the resolution or disposition of such claim, the amount ordered, adjudged or agreed to be paid by or on behalf of the insured, the amount paid by such insurance carrier on behalf of the insured as part of that settlement, adjudication or order and the total amount paid by such insurance carrier for attorney's fees, costs and expenses incurred on behalf of the insured.

(b) Except as otherwise required by this section or § 6821 of this title, information reported to the Commissioner shall be kept confidential, shall not be subject to disclosure to the public pursuant to the Freedom of Information Act, Chapter 100 of Title 29, or for any other reason, and shall not be subject to subpoena or any other legal process.

(c) A standard form to be used by insurance carriers making reports pursuant to this section shall be created jointly by the Commissioner and the Board of Medical Licensure and Discipline.

(d) The Commissioner shall, on an annual basis, submit to the General Assembly a report that shall not disclose any personal information but which shall provide the following aggregated statistical information:

(1) The number of separate medical negligence claims resolved or disposed of by agreement, by order, or by adjudication during the immediately preceding calendar year;

(2) The type of medical negligence claim made;

(3) The average amount paid in settlement of each such claim or the average amount ordered to be paid; and

(4) The average amount paid by insurance carriers for attorneys' fees, costs, and expenses incurred in defense of such claims.

Following its submission to the General Assembly, the Commissioner shall make the report submitted pursuant to subsection (d) of this section available to the public and to any medical negligence insurance carrier.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3; 75 Del. Laws, c. 109, § 1; 77 Del. Laws, c. 319, § 1.;



§ 6821. Disciplinary action

(a) The Commissioner shall forward the name of every health care provider against whom a settlement is made or judgment is rendered under this chapter to the appropriate agency for licensure or professional registration and examination for review of the fitness of the health care provider to practice the profession. In each case involving review of a health care provider's fitness to practice under this chapter, the agency shall have the power, in appropriate cases, to take the following disciplinary action:

(1) Censure, public or private;

(2) Imposition of probation for determinate period;

(3) Suspension of the health care provider's license for a determinate period;

(4) Revocation of the license; or

(5) In the instance of institutional or corporate providers, the ordering of temporary or permanent cessation of the particular program, procedure or service resulting in the claim or judgment, and/or the ordering, monitoring and evaluation of corrective action necessary to bring such activity into compliance with contemporary standards.

(b) Review of the health care provider's fitness to practice shall be conducted in accordance with the applicable procedures set forth in Title 16 or 24, or other applicable provisions, and shall include a determination of whether a provider has been shown to be unfit to continue the practice of the profession because of a series of actions presumed to be medical negligence, because of verdicts or settlements against the provider, or because of a single case in which the act or omission is considered to include gross negligence on the provider's part.

60 Del. Laws, c. 373, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 373, § 3.;






Subchapter V Joint Underwriting Association

§ 6830. Temporary Joint Underwriting Association

(a) A temporary Joint Underwriting Association is hereby provided for which shall consist of 2 categories of membership whose members shall be designated as category A members and category B members. The requirements for membership in, and the liabilities and obligations of membership in, either such category of the Association shall be as set forth in subsections (b) and (c) of this section.

(b) Category A of the Association shall consist of all insurers authorized to write and engaged in writing, within this State on a direct basis, casualty insurance, including insurers covering such peril package policies as defined in subsection (a) of § 906 of this title. The liabilities and obligations of membership within this category of the Association shall be as set forth for members in this subchapter.

(c) Category B of the Association shall consist of: (1) All insurers authorized to write and engaged in writing, within this State on a direct basis, health insurance as defined in § 903 of this title; and (2) all health service corporations incorporated and offering insurance and/or health service contracts pursuant to Chapter 63 of this title. The liabilities and obligations of membership within this category of the Association shall also be as set forth for members in this subchapter; provided, however, that the members of category B shall have no liabilities or obligations to the Association whatsoever pursuant to this subchapter until such time as the Association's aggregate losses, before any attempts have been made by category A members to recoup such losses and after crediting against such aggregate losses all funds available for payment of such losses in the stabilization reserve fund, exceed 5 percent of the net direct premiums paid to all category A members for insurance written within this State on a direct basis during the most recent year of the Association's existence. In the event that the members of category B of the Association are required to so share in the losses of the Association, then all members in both categories A and B shall participate on the same basis thereafter in all such additional losses of the Association above the 5 percent losses paid by the members of category A.

(d) Every such insurer shall be a member of the Association and shall remain a member as a condition of its authority to continue to transact such kind of insurance within this State.

(e) The purpose of the Association shall be to provide, for a period not exceeding 2 years from the date it commences underwriting operations, a market for health care medical negligence insurance on a self-supporting basis without subsidy from its members.

(f) The Association shall commence underwriting operations only by separate category of health care provider and only after the making by the Commissioner, upon due hearing and investigation, of the finding that such underwriting operations are necessary and 1 or more of the following findings:

(1) That health care medical negligence insurance is not reasonably available for physicians in the voluntary market. Upon such determination the Association shall be authorized to issue policies of health care medical negligence insurance to physicians and need not be the exclusive agency through which health care medical negligence insurance may be written in this State on a primary basis for physicians;

(2) That general liability insurance or health care medical negligence insurance, or both, are not reasonably available for hospitals in the voluntary market. Upon such determination the Association shall be authorized to issue policies of general liability and health care medical negligence insurance to hospitals but need not be the exclusive agency through which such insurance may be written on a primary basis in this State; or

(3) That health care medical negligence insurance is not reasonably available for another specific type or types of licensed health care provider in the voluntary market. Upon such determination the Association shall be authorized to issue policies of health care medical negligence insurance and need not be the exclusive agency through which health care medical negligence insurance may be written in this State on a primary basis for such specific type of health care provider.

(g) If the Commissioner determines at any time that health care medical negligence insurance can be made reasonably available in the voluntary market for either: (1) Physicians, (2) hospitals or (3) any specific type of other licensed health care provider, the Association shall thereby cease its underwriting operations for any such general liability and health care medical negligence insurance it is then writing in respect to which the Commissioner has made such determination.

(h) The Association shall, pursuant to this chapter and the plan of operation with respect to health care medical negligence insurance, have the power on behalf of its members:

(1) To issue, or to cause to be issued, policies of insurance to applicants, including incidental coverages and subject to limits as specified in the plan of operation but not to exceed $1,000,000 for each claimant under 1 policy and $3,000,000 for all claimants under 1 policy in any 1 year;

(2) To underwrite such insurance and to adjust and pay losses with respect thereto, or to appoint a servicing company or companies to perform those functions;

(3) To assume reinsurance from its members; and

(4) To cede reinsurance.

(i) The Association and its members shall cooperate with the Commissioner, to the extent the Commissioner permits and with the Association's actual or prospective policyholders, on all matters pertaining to the Commissioner's duties and the insurance issued or to be issued by the Association.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6831. Plan of operation

(a) Within 45 days following the creation of the Association, the directors of the Association shall submit to the Commissioner for the Commissioner's review a proposed plan of operation, consistent with this chapter.

(b) The plan of operation shall provide for economic, fair and nondiscriminatory administration and for the prompt and efficient provision of insurance, and shall contain other provisions including, but not limited to, preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the Association, assessment of members to defray losses and expenses, Commission arrangements, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of servicing carriers or other servicing arrangements and procedures for determining amounts of insurance to be provided by the Association.

(c) The plan of operation shall be subject to approval by the Commissioner after consultation with the directors of the Association, representatives of the public and other affected individuals and organizations. If the Commissioner disapproves all or any part of the proposed plan of operation, the directors shall within 15 days submit for review an appropriate revised plan of operation or part thereof. If the directors fail to do so, the Commissioner shall promulgate a plan of operation or part thereof, as the case may be. The plan of operation approved or promulgated by the Commissioner shall become effective and operational upon order of the Commissioner.

(d) Amendments to the plan of operation may be made by the directors of the Association, subject to the approval of the Commissioner, or shall be made at the direction of the Commissioner.

60 Del. Laws, c. 373, § 1.;



§ 6832. Policy forms and rates

(a) All policies issued by the Association shall provide for a continuous period of coverage beginning with their respective effective dates and terminating automatically at 12:01 a.m. 2 years from the date the Association began underwriting operations with respect to their category of coverage, unless sooner terminated in accordance with this chapter. All such policies shall be issued subject to the group retrospective rating plan and the Stabilization Reserve Fund authorized by this chapter. All such policies shall be written so as to apply only to injury or breach of contract: (1) Which results from acts or omissions during the policy period; and (2) which is discovered and for which written claim is made against the insured not later than 1 year after the end of the policy period. No policy form shall be used by the Association unless it has been filed with the Commissioner and either: (1) The Commissioner has approved it; or (2) 30 days have elapsed and the Commissioner has not disapproved it as misleading or violative of public policy. All such policies shall be written so as to apply to injury or breach of contract which results from acts or omissions during the policy period, commonly designated as occurrence-type policies.

(b) Cancellation of the Association's policies shall be governed by procedures as determined by the Commissioner, except that the Association may also cancel any of its policies in the event of nonpayment of any Stabilization Reserve Fund charge by mailing or delivering to the insured at the address shown on the policy written notice stating when not less than 10 days thereafter cancellation shall be effective. Notification of any such cancellation shall be given to the appropriate agency for licensure or professional registration to the extent possible.

(c) The rates, rating plans, rating rules, rating classifications and territories applicable to the insurance written by the Association and statistics relating thereto shall be subject to Chapter 25 of this title, giving due consideration to the past and prospective loss and expense experience for health care medical negligence insurance written and to be written in this State, trends in the frequency and severity of losses, the investment income of the Association and such other information as the Commissioner may require. All rates shall be on an actuarially sound basis, giving due consideration to the group retrospective rating plan and the Stabilization Reserve Fund, and shall be calculated to be self-supporting. The Commissioner shall take all appropriate steps to make available to the Association the loss and expense experience of insurers previously writing health care medical negligence insurance in this State.

(d) All policies issued by the Association shall be subject to a nonprofit group retrospective rating plan to be approved by the Commissioner under which the final premium for all policyholders of the Association, as a group, will be equal to the administrative expenses, loss and loss adjustment expenses and taxes, plus a reasonable allowance for contingencies and servicing. Policyholders shall be given full credit for all investment income, net of expenses and a reasonable management fee, on policyholder supplied funds. The standard premium (before retrospective adjustment) for each policy issued by the Association shall be established for portions of the policy period coinciding with the Association's fiscal year on the basis of the Association's rates, rating plans, rating rules, rating classifications and territories then in effect. The maximum final premium for all policyholders of the Association, as a group, shall be limited as provided in this chapter. Subject to the nonprofit group retrospective rating plan required by this subsection, there shall be a strong presumption that the rates filed and premiums for the business of the Association are not unreasonable or excessive.

(e) The Commissioner shall examine the business of the Association as often as the Commissioner deems appropriate to make certain that the group retrospective rating plan is being operated in a manner consistent with this section. If the Commissioner finds that it is not being so operated, the Commissioner shall issue an order to the Association, specifying in what respects its operation is deficient and stating what corrective action shall be taken.

(f) The Association shall certify to the Commissioner the estimated amount of any deficit remaining after the Stabilization Reserve Fund has been exhausted in payment of the maximum final premium for all policyholders of the Association. Within 60 days after such certification the Commissioner shall authorize the members of the Association to commence recoupment of their respective shares of the deficit by 1 of the following procedures: (1) Applying a surcharge to be determined by the Association at a rate not to exceed 2 percent of the annual premiums on future policies affording those kinds of insurance which form the basis for their participation in the Association under procedures established by the Association; or (2) deducting their share of the deficit from past or future premium taxes due the State. If the Commissioner fails within 60 days to authorize 1 of the above procedures, each member of the Association may commence recoupment of its deficit by the second procedure described above. The Association shall amend the amount of its certification of deficit to the Commissioner as the values of its incurred losses become finalized and the members of the Association shall amend their recoupment procedure accordingly.

(g) In the event that sufficient funds are not available for the sound financial operation of the Association, pending recoupment as provided in subsection (f) of this section, all members shall, on a temporary basis, contribute to the financial requirements of the Association in the manner established by this chapter. Any such contribution shall be reimbursed to the members by recoupment as provided in subsection (f) of this section.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6833. Stabilization Reserve Fund

(a) There is hereby created a Stabilization Reserve Fund. The Fund shall be administered by 3 directors, 1 of whom shall be the Commissioner or the Commissioner's deputy. The remaining 2 directors shall be appointed by the Commissioner. One shall be a representative of the Association; the other a representative of its policyholders.

(b) The directors shall act by majority vote with 2 directors constituting a quorum for the transaction of any business or the exercise of any power of the Fund. The directors shall serve without salary, but each director shall be reimbursed for actual and necessary expenses incurred in the performance of his or her official duties as a director of the Fund. In the absence of fraud or wilful misconduct, the directors shall not be subject to any personal liability or accountability with respect to the administration of the Fund.

(c) Each policyholder shall pay to the Association a Stabilization Reserve Fund charge equal to one third of each premium payment due for insurance through the Association. Such charge shall be separately stated in the policy. The Association shall cancel the policy of any policyholder who fails to pay the Stabilization Reserve Fund charge.

(d) The Association shall promptly pay to the trustee of the Fund all Stabilization Reserve Fund charges which it collects from its policyholders and any retrospective premium refunds payable under the group retrospective rating plan authorized by this subchapter.

(e) All moneys received by the Fund shall be held in trust by a corporate trustee selected by the directors. The corporate trustee must be authorized to act as a corporate trustee in the State. The corporate trustee may invest the moneys held in trust, subject to the approval of the directors. All investment income shall be credited to the Fund. All expenses of administration of the Fund shall be charged against the Fund. The moneys held in trust shall be used solely for the purpose of discharging, when due, any retrospective premium charges payable by policyholders of the Association under the group retrospective rating plan authorized by this chapter. Payment of retrospective premium charges shall be made by the directors upon certification to them by the Association of the amount due. If all moneys accruing to the Fund are finally exhausted in payment of retrospective premium charges, all liability and obligations of the Association's policyholders with respect to the payment of retrospective premium charges shall thereupon terminate and shall be conclusively presumed to have been discharged. Any moneys remaining in the Fund after all such retrospective premium charges have been paid shall be returned to policyholders in proportion to their policy premiums under procedures authorized by the directors.

60 Del. Laws, c. 373, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6834. Procedures

(a) Any licensed physician, hospital or other licensed health care provider shall, on or after the effective date of the plan of operation, be entitled to apply to the Association for such coverage.

(b) If the Association determines that the applicant meets the underwriting standards of the Association as prescribed in the plan of operation and there is no unpaid, uncontested premium due from the applicant for prior insurance (as shown by the insured having failed to make written objection to the premium charges within 30 days after billing), then the Association, upon receipt of the premium, or such portion thereof as is prescribed in the plan of operation, shall cause to be issued a policy of health care medical negligence insurance.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6835. Participation

All insurers which are members of the Association shall participate in its writings, expenses, servicing allowance, management fees and losses in the proportion that the net direct premiums of each such member (excluding that portion of premiums attributable to the operation of the Association) written during the preceding calendar year bears to the aggregate net premiums written in this State by all members of the Association. Each insurer's participation in the Association shall be determined annually on the basis of such net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the insurer with the Commissioner.

60 Del. Laws, c. 373, § 1.;



§ 6836. Directors

The Association shall be governed by a board of 11 directors, to be elected annually. Eight directors shall be elected by cumulative voting by the members of the Association whose votes in such election shall be weighted in accordance with each member's net direct premiums written in the areas of insurance determining membership in the Association during the preceding calendar year. Three directors shall be appointed by the Commissioner as representatives of health care providers. The 8 member companies serving on the first board shall be elected at a meeting of the members held at a time and place designated by the Commissioner. The Commissioner shall appoint the other 3 directors serving on the first board on or before the date of such meeting from lists of names tendered to the Commissioner by all interested health care provider groups.

60 Del. Laws, c. 373, § 1.;



§ 6837. Appeals and judicial review

(a) Any applicant to the Association, any person insured pursuant to this subchapter, or their representatives, or any affected insurer, may appeal to the Commissioner within 30 days after any ruling, action or decision by or on behalf of the Association with respect to those items the plan of operation defines as appealable matters.

(b) All orders of the Commissioner made pursuant to this chapter shall be subject to judicial review as provided in § 328 of this title.

60 Del. Laws, c. 373, § 1.;



§ 6838. Annual statements

The Association shall file in the office of the Commissioner, annually on or before the 1st day of March, a statement which shall contain information with respect to transactions, condition, operations and affairs during the preceding year. Such statement shall contain such matters and information as are prescribed and shall be in such form as is approved by the Commissioner. The Commissioner may, at any time, require the Association to furnish additional information with respect to its transactions, condition or any matter connected therewith considered to be material and of assistance in evaluating the scope, operation and experience of the Association.

60 Del. Laws, c. 373, § 1.;



§ 6839. Examinations

The Commissioner shall make an examination into the affairs of the Association at least annually. Such examination shall be conducted and the report thereon filed in the manner prescribed in Chapter 3 of this title. The expenses of every such examination shall be borne and paid by the Association in the manner prescribed by § 326 of this title.

60 Del. Laws, c. 373, § 1.;



§ 6840. Privileged communications

There shall be no liability on the part of, and no cause of action of any nature shall arise against the Association, the Commissioner, or authorized representatives or any other person or organization, for any statements made in good faith by them during any proceeding or concerning any matters within the scope of this chapter.

60 Del. Laws, c. 373, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6841. Public officers or employees

No member of the board of directors of the Stabilization Reserve Fund who is otherwise a public officer or employee shall suffer a forfeiture of his or her office or employment or any loss or diminution in the rights and privileges appertaining thereto, by reason of membership on the board of directors of the Stabilization Reserve Fund.

60 Del. Laws, c. 373, § 1.;






Subchapter VI General Provisions

§ 6850. Legal terms as at common law

Any legal term or word of art used in this chapter, not otherwise defined, shall have such meaning as is consistent with the common law.

60 Del. Laws, c. 373, § 1.;



§ 6851. Agreement assuring result to be in writing

No liability shall be imposed upon any health care provider on the basis of an alleged breach of contract, express or implied, assuring results to be obtained from undertaking or not undertaking any diagnostic or therapeutic procedure in the course of health care, unless such contract is set forth in writing and signed by such health care provider or by an authorized agent of such health care provider.

60 Del. Laws, c. 373, § 1.;



§ 6852. Informed consent

(a) No recovery of damages based upon a lack of informed consent shall be allowed in any action for medical negligence unless:

(1) The injury alleged involved a nonemergency treatment, procedure or surgery; and

(2) The injured party proved by a preponderance of evidence that the health care provider did not supply information regarding such treatment, procedure or surgery to the extent customarily given to patients, or other persons authorized to give consent for patients by other licensed health care providers in the same or similar field of medicine as the defendant.

(b) In any action for medical negligence, in addition to other defenses provided by law, it shall be a defense to any allegation that such health care provider treated, examined or otherwise rendered professional care to an injured party without his or her informed consent that:

(1) A person of ordinary intelligence and awareness in a position similar to that of the injured party could reasonably be expected to appreciate and comprehend hazards inherent in such treatment;

(2) The injured party assured the health care provider he or she would undergo the treatment regardless of the risk involved or that he or she did not want to be given the information or any part thereof to which he or she could otherwise be entitled; or

(3) It was reasonable for the health care provider to limit the extent of his or her disclosures of the risks of the treatment, procedure or surgery to the injured party because further disclosure could be expected to affect, adversely and substantially, the injured party's condition, or the outcome of the treatment, procedure or surgery.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, §§ 2, 3.;



§ 6853. Affidavit of Merit, expert medical testimony

(a) No healthcare negligence lawsuit shall be filed in this State unless the complaint is accompanied by:

(1) An affidavit of merit as to each defendant signed by an expert witness, as defined in § 6854 of this title, and accompanied by a current curriculum vitae of the witness, stating that there are reasonable grounds to believe that there has been healthcare medical negligence committed by each defendant. If the required affidavit does not accompany the complaint or if a motion to extend the time to file said affidavit as permitted by paragraph (2) of this subsection has not been filed with the court, then the Prothonotary or clerk of the court shall refuse to file the complaint and it shall not be docketed with the court. The affidavit of merit and curriculum vitae shall be filed with the court in a sealed envelope which envelope shall state on its face:

"CONFIDENTIAL SUBJECT TO 18 DEL. C., SECTION 6853. THE CONTENTS OF THIS ENVELOPE MAY ONLY BE VIEWED BY A JUDGE OF THE SUPERIOR COURT."

Notwithstanding any law or rule to the contrary the affidavit of merit shall be and shall remain sealed and confidential, except as provided in subsection (d) of this section, shall not be a public record and is exempt from Chapter 100 of Title 29.

(2) The court, may, upon timely motion of the plaintiff and for good cause shown, grant a single 60-day extension for the time of filing the affidavit of merit. Good cause shall include, but not be limited to, the inability to obtain, despite reasonable efforts, relevant medical records for expert review.

(3) A motion to extend the time for filing an affidavit of merit is timely only if it is filed on or before the filing date that the plaintiff seeks to extend. The filing of a motion to extend the time for filing an affidavit of merit tolls the time period within which the affidavit must be filed until the court rules on the motion.

(4) The defendant or defendants not required to take any action with respect to the complaint in such cases until 20 days after plaintiff has filed the affidavit or affidavits of merit.

(b) An affidavit of merit shall be unnecessary if the complaint alleges a rebuttable inference of medical negligence, the grounds of which are set forth below in subsection (e) of this section.

(c) Qualifications of expert and contents of affidavit. — The affidavit or affidavits of merit shall set forth the expert's opinion that there are reasonable grounds to believe that the applicable standard of care was breached by the named defendant or defendants and that the breach was a proximate cause of injury or injuries claimed in the complaint. An expert signing an affidavit of merit shall be licensed to practice medicine as of the date of the affidavit; and in the 3 years immediately preceding the alleged negligent act has been engaged in the treatment of patients and/or in the teaching/academic side of medicine in the same or similar field of medicine as the defendant or defendants, and the expert shall be Board certified in the same or similar field of medicine if the defendant or defendants is Board certified. The Board Certification requirement shall not apply to an expert that began the practice of medicine prior to the existence of Board certification in the applicable specialty.

(d) Upon motion by the defendant the court shall determine in camera if the affidavit of merit complies with paragraph (a)(1) and subsection (c) of this section. The affidavit of merit shall not be discoverable in any medical negligence action. The affidavit of merit itself, and the fact that an expert has signed the affidavit of merit, shall not be admissible nor may the expert be questioned in any respect about the existence of said affidavit in the underlying medical negligence action or any subsequent unrelated medical negligence action in which that expert is a witness.

(e) No liability shall be based upon asserted negligence unless expert medical testimony is presented as to the alleged deviation from the applicable standard of care in the specific circumstances of the case and as to the causation of the alleged personal injury or death, except that such expert medical testimony shall not be required if a medical negligence review panel has found negligence to have occurred and to have caused the alleged personal injury or death and the opinion of such panel is admitted into evidence; provided, however, that a rebuttable inference that personal injury or death was caused by negligence shall arise where evidence is presented that the personal injury or death occurred in any 1 or more of the following circumstances:

(1) A foreign object was unintentionally left within the body of the patient following surgery;

(2) An explosion or fire originating in a substance used in treatment occurred in the course of treatment; or

(3) A surgical procedure was performed on the wrong patient or the wrong organ, limb or part of the patient's body.

Except as otherwise provided herein, there shall be no inference or presumption of negligence on the part of a health care provider.

60 Del. Laws, c. 373, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 373, § 3; 74 Del. Laws, c. 148, § 1; 74 Del. Laws, c. 391, § 1.;



§ 6854. Expert witness

No person shall be competent to give expert medical testimony as to applicable standards of skill and care unless such person is familiar with the degree of skill ordinarily employed in the field of medicine on which he or she will testify.

60 Del. Laws, c. 373, § 1; 62 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 415, § 1.;



§ 6855. Punitive damages

In any action for medical negligence, punitive damages may be awarded only if it is found that the injury complained of was maliciously intended or was the result of wilful or wanton misconduct by the health care provider, and may be awarded only if separately awarded by the trier of fact in a separate finding from any finding of compensatory damages which separate finding shall also state the amounts being awarded for each such category of damages. Injuries shall not be considered maliciously intended in instances in which unforeseen damage or injury results from intended medication, manipulation, surgery, treatment or the intended omission thereof, administered or omitted without actual malice or if the intended treatment is applied or omitted by mistake to or for the wrong patient or wrong organ.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6856. General limitations

No action for the recovery of damages upon a claim against a health care provider for personal injury, including personal injury which results in death, arising out of medical negligence shall be brought after the expiration of 2 years from the date upon which such injury occurred; provided, however, that:

(1) Solely in the event of personal injury the occurrence of which, during such period of 2 years, was unknown to and could not in the exercise of reasonable diligence have been discovered by the injured person, such action may be brought prior to the expiration of 3 years from the date upon which such injury occurred, and not thereafter; and

(2) A minor under the age of 6 years shall have until the latter of time for bringing such an action as provided for hereinabove or until the minor's 6th birthday in which to bring an action.

(3)a. Notwithstanding any provision to the contrary, a cause of action based on the sexual abuse of a child patient by a health care provider may be brought at any time following the commission of the act or acts that constituted the sexual abuse. A civil cause of action for sexual abuse of a child patient by a health care provider shall be based upon sexual acts which would constitute a criminal offense under the Delaware Code.

b. Through July 13, 2012, a child patient who has been a victim of sexual abuse by a health care provider which was discovered and reported to a person or legal entity specified in § 1731A of Title 24 or which was unknown to and could not in the exercise of reasonable diligence have been discovered by the child patient or a parent, guardian, and/or next friend of a child patient, and as a consequence whose claim is barred by virtue of the expiration of the former civil statute of limitations, shall be permitted to file such claim in the Superior Court of this State. If the health care provider committing the act of sexual abuse against a child patient was employed by an institution, agency, firm, business, corporation, or other public or private legal entity licensed by the State to provide health care services that owed a duty of care to the child patient, or the health care provider was engaged in some activity over which such legal entity had control, damages against such legal entity shall be awarded under this paragraph only if there is a finding of gross negligence on the part of the legal entity.

c. A person against whom a suit is filed may recover attorneys' fees where the Court determines that a false accusation was made with no basis in fact and with malicious intent. A verdict in favor of the accused shall not be the sole basis for a determination that an accusation was false. The Court must make an independent finding of an improper motive to award attorneys' fees under this section.

d. Nothing contained in this section shall apply to conduct by a health care provider which is consistent with the recognized standard of care or the subject of a written consent.

(4) A plaintiff may toll the above statutes of limitations for a period of time up to 90 days from the applicable limitations contained in this section by sending a Notice of Intent to investigate to each potential defendant or defendants by certified mail, return receipt requested, at the defendant's or defendants' regular place of business. The notice shall state the name of the potential defendant or defendants, the potential plaintiff and give a brief description of the issue being investigated by plaintiff's counsel. The 90 days shall run from the last day of the applicable statute of limitations contained in this section. The notice shall not be filed with the court. If suit is filed after the applicable statute of limitations in this section, but before the 90-day period in this section expires, a copy of the notice shall be attached to the complaint to prove compliance with the statute of limitations.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3; 74 Del. Laws, c. 148, § 2; 74 Del. Laws, c. 391, §§ 2, 3; 77 Del. Laws, c. 384, § 1.;



§ 6857. Savings clause

This chapter applies to actions, cases and proceedings brought after April 26, 1976, and also applies to any further conduct of actions, cases and proceedings then pending, except to the extent that application of this chapter would not be feasible, or would work injustice, in which event former procedures apply.

60 Del. Laws, c. 373, § 1.;



§ 6858. Tail coverage for Veterans Administration hospital surgeons

No insurance policy sold or delivered in this State providing insurance for acts of medical negligence or malpractice shall revoke the tail coverage of a retired physician as a consequence of that physician ending that physician's retirement for the specific and sole purpose of practicing medicine at a Veterans Administration facility in the State. Any contract language inconsistent with this section is void under Delaware law.

76 Del. Laws, c. 417, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter VII Compensation for Health Care Injuries

§ 6861. Advance payment; evidence thereof

(a) Any advance payment made by a defendant health care provider or the provider's insurer to or for a plaintiff or any other person shall not be construed as an admission of liability for injuries or damages suffered by the plaintiff or anyone else in an action brought for health care medical negligence.

(b) Evidence of an advance payment shall not be admissible unless there is a final judgment in favor of the plaintiff, in which event the Court shall reduce the judgment to the plaintiff to the extent of the advance payment. The advance payment shall inure to the exclusive credit of the defendant or the defendant's insurer making the payment. In the event the advance payment exceeds the liability of the defendant or the insurer making it, the Court shall order any adjustment necessary to equalize the amount which each defendant is obligated to pay, exclusive of costs. In no case shall an advance payment in excess of an award be repayable by the person receiving it.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6862. Collateral source

In any medical negligence action for damages because of property damage or bodily injury, including death resulting therefrom, there may be introduced, and if introduced, the trier of facts shall consider evidence of: (1) Any and all facts available as to any public collateral source of compensation or benefits payable to the person seeking such damages (including all sums which will probably be paid payable to such person in the future) on account of such property damage or bodily injury; and (2) any and all changes, including prospective changes, in the marital, financial or other status of any persons seeking or benefiting from such damages known to the parties at the time of trial; provided, however, this section shall not be applicable to life insurance or private collateral sources of compensation or benefits.

60 Del. Laws, c. 373, § 1; 71 Del. Laws, c. 373, § 3.;



§ 6863. Nonassignability of claims

A claim for compensation under this chapter is not assignable; provided, however, that rights of subrogation shall not be deemed to constitute assignment.

60 Del. Laws, c. 373, § 1.;



§ 6864. Periodic payments; reduction of awards in event of certain contingencies

(a) Where a person recovers a judgment against a health care provider, the Court may, after making a determination as to the amount of such judgment which was awarded as compensation for future pain and suffering, if any, the amount of such judgment awarded for future expenses of care of the injured party made necessary by reason of the injury involved, if any, and the amount of such judgment awarded as compensation for any other future damages, if any, direct that:

(1) There shall be deducted from the award, and paid to the plaintiff, an amount sufficient to cover the plaintiff's attorney's fees, expenses related to the litigation, expenses incurred for past health care and pain and suffering incurred as of the date of said payment;

(2) The remainder of the award shall be paid to the plaintiff in equal or unequal monthly installments to be fixed by the Court for a period of time to be fixed by the Court; provided, however, that in addition thereto, medical expenses incurred and paid by plaintiff not otherwise reimbursed shall also be paid to plaintiff from the undistributed portion of the award;

(3) Each monthly installment shall, in addition, include a payment of interest on the then unpaid balance at a rate to be fixed by the Court.

(b) If a plaintiff receiving installment payments of a judgment shall die before the expiration of a 20-year period from the date of the award, and prior to the receipt by the plaintiff or on the plaintiff's behalf of all such installment payments, the Court shall deduct from the total of the installment payments then remaining unpaid the amount thereof representing compensation for future pain and suffering and future expenses of care made necessary by the injury involved, shall cause the balance of all such installments after such deduction to be paid to the estate of the plaintiff so dying and shall cause such judgment to be marked satisfied.

(c) If the plaintiff receiving installment payments shall die after the expiration of a 20-year period from the date of the award, then the payment shall automatically terminate as of the date of the plaintiff's death.

60 Del. Laws, c. 373, § 1.;



§ 6865. Limitation on attorney's fees

(a) The amount of the claimant's attorney's fees may not exceed the amounts in the following schedule:

(1) 35% of the first $100,000 of damages;

(2) 25% of the next $100,000 of damages;

(3) 10% of the balance of any awarded damages.

(b) Notwithstanding subsection (a) of this section, a claimant has the right to elect to pay for the attorney's services on a mutually satisfactory per diem basis. The election, however, must be exercised in written form at the time of employment.

60 Del. Laws, c. 373, § 1.;






Subchapter VIII Study Commission

§ 6870. , 6871. Study Commission; submission of reports and proposed legislation

Repealed by 67 Del. Laws, c. 105, § 1, eff. July 12, 1989.;









CHAPTER 69. CAPTIVE INSURANCE COMPANIES

Subchapter I General Provisions

§ 6901. Finding; purpose

(a) It is determined and declared as a matter of legislative finding that captive insurance companies can serve a valuable risk management function, and that their responsible utilization and the growth of the captive insurance industry in the State of Delaware are in the best interests of this State.

(b) It is further determined and declared that the purpose and policy of this chapter shall be:

(1) To provide for the regulation of captive insurance companies consistent with their nature and purpose;

(2) To provide flexibility and opportunity to captive insurance companies and to persons utilizing them; and

(3) To foster economic development in this State through the growth of the captive insurance industry.

75 Del. Laws, c. 150, § 1.;



§ 6902. Definitions

As used in this chapter, unless the context requires otherwise:

(1) "Affiliated company" means any person (other than a natural person in that person's individual capacity) in the same corporate system as a parent, an industrial insured, or an association member by virtue of common ownership, control, operation, or management.

(2) "Agency captive insurance company" shall mean an insurance company described in paragraphs (2)a. and b. of this section:

a. An insurance company that is owned or controlled by an insurance agency, brokerage or reinsurance intermediary, or an affiliate thereof, or under common ownership or control with such agency, brokerage or reinsurance intermediary, and that only insures the risks of insurance or annuity contracts placed by or through such agency, brokerage or reinsurance intermediary; or

b. An insurance company that is owned or controlled by a marketer or producer of service contracts and/or warranties, and that only insures or reinsures the contractual liability arising out of such service contracts or warranties sold through such marketer or producer.

c. For the purposes of this paragraph (2), "common ownership or control" shall mean ownership of 10 percent or more of the voting securities of a person or such other form of ownership or control as the Commissioner may approve.

(3) "Alien" means formed under the laws of any country or jurisdiction other than the United States of America or any of its states, districts, commonwealths and possessions.

(4) "Association" means any legal association of persons that has been in continuous existence for at least 1 year or such lesser period of time approved by the Commissioner, the association members of which, or which does itself, whether or not in conjunction with some or all of the association members:

a. Directly or indirectly, own, control or hold with power to vote all of the outstanding voting securities or other voting interests of, or have complete voting control over, an association captive insurance company; or

b. Constitute all of the subscribers of an association captive insurance company organized as a reciprocal insurer.

(5) "Association captive insurance company" means any captive insurance company that insures risks of the association members of the association and any of their affiliated companies.

(6) "Association member" means any person that belongs to an association.

(7) "Branch captive insurance company" has the meaning given such term in § 6972(c) of this title.

(8) "Capital and surplus" means the amount by which the value of all of the assets of the captive insurance company exceeds all of the liabilities of the captive insurance company, as determined under the method of accounting utilized by the captive insurance company in accordance with the applicable provisions of this chapter.

(9) "Captive insurance company" means any pure captive insurance company, association captive insurance company, agency captive insurance company, sponsored captive insurance company, industrial insured captive insurance company, special purpose captive insurance company, special purpose financial captive insurance company or risk retention group, whether domestic, foreign or alien, or branch captive insurance company, licensed under the provisions of this chapter.

(10) "Commissioner" means the Insurance Commissioner of this State.

(11) "Controlled unaffiliated business" means any person (other than a natural person in that natural person's individual capacity):

a. That is not in the corporate system of a parent and its affiliated companies;

b. That has an existing contractual relationship with such parent or any such affiliated company; and

c. Whose risks are managed by a pure captive insurance company in accordance with § 6919 of this title.

(12) "Department" has the meaning given such term in § 102(5) of this title.

(13) "Domestic" means formed under the laws of this State.

(14) "Excess workers' compensation insurance" means, in the case of an employer that has insured its workers' compensation risks in accordance with applicable law, insurance in excess of a specified per-incident or aggregate limit established by the Commissioner. Notwithstanding the foregoing, the per-incident and aggregate limit to be utilized by the Commissioner in establishing the excess workers compensation threshold for employers that are authorized under applicable law to self insure their workers compensation risks shall be $0.00.

(15) "Foreign" means formed under the laws of any state.

(16) "Industrial insured" means an insured:

a. Who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer;

b. Whose aggregate annual premiums for insurance on all risks total at least $25,000; and

c. Who has at least 25 full-time employees.

(17) "Industrial insured captive insurance company" means any captive insurance company that insures risks of the industrial insureds that comprise the industrial insured group and any of their affiliated companies.

(18) "Industrial insured group" means any group of industrial insureds that collectively:

a. Directly or indirectly, own, control, or hold with power to vote all of the outstanding voting securities or other voting interests of, or have complete voting control over, an industrial insured captive insurance company; or

b. Constitute all of the subscribers of an industrial insured captive insurance company organized as a reciprocal insurer.

(19) "Insurance" has the meaning given such term in § 102(2) of this title.

(20) "Insurer" has the meaning given such term in § 102(3) of this title.

(21) "Mutual insurer" has the meaning given such term in § 502 of this title.

(22) "Parent" means a person that directly or indirectly owns, controls, or holds with power to vote more than 50 percent of the outstanding voting securities or other voting interests of a pure captive insurance company.

(23) "Person" means a natural person, partnership (whether general or limited), trust, estate, association, corporation, limited liability company, statutory trust, business trust, custodian, nominee or any other individual or entity in its own or any representative capacity, in each case whether domestic, foreign, or alien.

(24) "Protected cell" has the meaning given such term in § 6932(3) of this title.

(25) "Pure captive insurance company" means any captive insurance company that insures risks of its parent and any of such parent's affiliated companies and any controlled unaffiliated business.

(26) "Reciprocal insurer" has the meaning given such term in § 503 of this title.

(27) "Risk retention group" means a risk retention group formed pursuant to the Liability Risk Retention Act of 1986, 15 U.S.C. § 3901 et seq., as amended.

(28) "Special purpose captive insurance company" means any person that is licensed under this chapter and designated as a special purpose captive insurance company by the Commissioner.

(29) "Special purpose financial captive insurance company" means a captive insurance company that is granted a certificate of authority under subchapter III of this chapter of this title.

(30) "Sponsored captive insurance company" has the meaning given such term in § 6932(5) of this title.

(31) "State" means the State of Delaware, and "state" means any other state, district, commonwealth or possession of the United States of America.

(32) "Transacting insurance" has the meaning given such term in § 103 of this title.

64 Del. Laws, c. 454, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 1; 77 Del. Laws, c. 252, §§ 1-4.;



§ 6903. License application; certificate of authority

(a) Any person complying with § 6906 of this title may apply to the Commissioner for a certificate of authority to do any and all insurance business comprised in §§ 902-905, 906(a)(1),(2), (4)-(15) and (b), 907 and 908 of this title and to issue annuities as defined in § 2902 of this title; provided, however, that:

(1) No pure captive insurance company may directly insure any risks other than those of its parent, any of such parent's affiliated companies, and any controlled unaffiliated business;

(2) No association captive insurance company:

a. Organized as a reciprocal insurer may insure any risks that a reciprocal insurer is not permitted to insure under Chapter 57 of this title; and

b. May insure any risks other than those of the association members of its association and their affiliated companies, provided that an association captive insurance company may insure risks of any other person if the insurance for such other persons satisfies each of the following requirements:

1. The insurance lines for such other persons must be the same as are authorized by the Commissioner to be written by the association captive insurance company for its association members;

2. Such other persons conduct the same or a related or similar business as that of the association members of the association captive insurance company; and

3. The maximum amount of premiums received in any year from all such other persons cannot without the express written consent of the Commissioner exceed 50% of the gross direct premiums received by the association captive insurance company from its association members in its preceding financial year;

(3) No industrial insured captive insurance company:

a. Organized as a reciprocal insurer may insure any risks that a reciprocal insurer is not permitted to insure under Chapter 57 of this title; and

b. May insure any risks other than those of the industrial insureds of its industrial insured group and their affiliated companies, provided that an industrial insured captive insurance company may insure risks of any other person (other than a natural person in his or her individual capacity) if the insurance for such other persons satisfies each of the following requirements:

1. The insurance lines for such other persons must be the same as are authorized by the Commissioner to be written by the industrial insured captive insurance company for its industrial insureds;

2. Such other persons conduct the same or a related or similar business as that of the industrial insureds of the industrial insured captive insurance company; and

3. The maximum amount of premiums received in any year from all such other persons cannot without the express written consent of the Commissioner exceed 50% of the gross direct premiums received by the industrial insured captive insurance company from its industrial insureds in its preceding financial year;

(4) No risk retention group may insure any risks other than risks that may be insured by a risk retention group under Chapter 80 of this title;

(5) A special purpose captive insurance company may, in addition to the authority set forth in this section for captive insurance companies, provide insurance or reinsurance, or both, for such other risks as approved by the Commissioner;

(6) No captive insurance company may provide personal motor vehicle or homeowner's insurance coverage or any component thereof;

(7) No captive insurance company may accept or cede reinsurance except as provided in § 6911 of this title; and

(8) Any captive insurance company may provide excess workers' compensation insurance to its parent and affiliated companies, unless prohibited by federal law or laws of this State or any other state having jurisdiction over the transaction, and any captive insurance company, unless prohibited by federal law, may reinsure workers' compensation of a qualified self-insured plan of its parent and affiliated companies.

(b) No captive insurance company shall do any insurance business in this State unless:

(1) It first obtains from the Commissioner a certificate of authority authorizing it to do insurance business in this State;

(2) Its board of directors, members, partners, managers, committee of managers or other governing body, or in the case of a reciprocal insurer, its subscribers' advisory committee, holds at least 1 meeting each year in this State, provided that this requirement shall not apply to: (i) a branch captive insurance company, or (ii) a captive insurance company that has 5 or more full-time employees each of whom has that employee's principal place of employment in this State;

(3) It maintains its principal place of business in this State or, in the case of a branch captive insurance company, it maintains in this State a principal place of business in accordance with the provisions of § 6972(c) of this title; and

(4) It identifies in its application for a certificate of authority its registered office in this State and its registered agent located at such office to accept service of process on its behalf and to otherwise act as its registered agent in this State, provided that whenever such registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the Commissioner shall be an agent of such captive insurance company upon whom any process, notice or demand may be served.

(c)(1) Before receiving a certificate of authority, an applicant captive insurance company shall file with the Commissioner a certified copy of its organizational documents, a statement under oath of its president or other authorized person showing its financial condition, and any other statements or documents required by the Commissioner.

(2) Each applicant captive insurance company shall also file with the Commissioner evidence of the following:

a. The amount and liquidity of its assets relative to the risks to be assumed;

b. The adequacy of the expertise, experience, and character of the person or persons who will manage it;

c. The overall soundness of its plan of operation;

d. The adequacy of the loss prevention programs of its insureds; and

e. Such other factors deemed relevant by the Commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(d) Each applicant captive insurance company shall pay to the Commissioner a nonrefundable application fee of $200 for reviewing its application to determine its completeness, and a nonrefundable processing fee of $3,000 for examining, investigating and processing its application for a certificate of authority, and the Commissioner is authorized to retain legal, financial and examination services and other expert services from outside the Department, the reasonable cost of which may be charged against the applicant. The provisions of § 330 of this title shall apply to reviews, examinations, investigations, and processing conducted under the authority of this section. In addition, each captive insurance company shall pay a nonrefundable license fee for the year of registration and a nonrefundable renewal fee for each year thereafter of $300.

(e) Two or more captive insurance companies under common ownership and control shall pay the $200 application fee and the $300 renewal fee required by subsection (d) of this section as though they were a single captive insurance company; provided however, that each such captive insurance company shall be charged the reasonable cost of any legal, financial and examination services and other expert services from outside the Department retained by the Commissioner in connection with the examination, investigation and processing of its application for a certificate of authority. For purposes of this subsection, "common ownership and control" has the meaning set forth in § 6914(e) of this title.

(f) If the Commissioner is satisfied that the documents and statements that such captive insurance company has filed comply with the provisions of this chapter, the Commissioner may grant a certificate of authority authorizing it to do insurance business in this State until April 1 thereafter, which certificate of authority may be renewed.

64 Del. Laws, c. 454, § 1; 70 Del. Laws, c. 107, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, §§ 2, 3; 77 Del. Laws, c. 252, § 5.;



§ 6904. Company name

No captive insurance company shall adopt a name that is the same as, deceptively similar to, or likely to be confused with or mistaken for, any other existing business name registered in this State.

64 Del. Laws, c. 454, § 1; 75 Del. Laws, c. 150, § 1.;



§ 6905. Minimum capital and surplus; letter of credit

(a) No captive insurance company shall be issued a certificate of authority unless it shall possess and thereafter maintain capital and surplus of:

(1) In the case of a pure captive insurance company, not less than $250,000;

(2) In the case of an association captive insurance company, not less than $750,000;

(3) In the case of an industrial insured captive insurance company, not less than $500,000;

(4) In the case of an agency captive insurance company, not less than $250,000;

(5) In the case of a risk retention group, not less than $1,000,000;

(6) In the case of a sponsored captive insurance company, not less than $500,000;

(7) In the case of a special purpose captive insurance company, not less than $250,000 or such other amount determined by the Commissioner;

(8) In the case of a branch captive insurance company, not less than $250,000 or such other amount determined by the Commissioner; and

(9) In the case of a special purpose financial captive insurance company that is also a sponsored captive insurance company, not less than $500,000, and in the case of a special purpose financial captive insurance company that is not also a sponsored captive insurance company, not less than $250,000.

(b) In connection with the issuance of a certificate of authority, the Commissioner may prescribe additional minimum capital and surplus based upon the type, volume, and nature of insurance business transacted.

(c) Minimum capital and surplus described in paragraphs (a)(1)-(9) of this section shall be maintained in this State and may be in the form of cash, an irrevocable letter of credit issued by a financial institution chartered by or licensed or otherwise authorized to do banking business in this State, or by any other financial institution approved by the Commissioner, or such other assets as may be approved by the Commissioner.

64 Del. Laws, c. 454, § 1; 75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, §§ 4, 5; 77 Del. Laws, c. 252, §§ 6, 7.;



§ 6906. Formation of captive insurance companies

(a) A pure captive insurance company may be incorporated as a stock corporation or as a nonstock corporation, or may be formed as a limited liability company, partnership, limited partnership or statutory trust.

(b) An association captive insurance company or an industrial insured captive insurance company may be incorporated as a stock corporation or as a nonstock corporation, may be formed as a limited liability company, partnership, limited partnership or statutory trust, or may be organized as a reciprocal insurer.

(c) A special purpose captive insurance company or a special purpose financial captive insurance company or an agency captive insurance company or a branch captive insurance company may be incorporated as a stock corporation or as a nonstock corporation, may be formed as a limited liability company, partnership, limited partnership or statutory trust, or may be such other person, other than a natural person in that natural person's individual capacity, approved by the Commissioner.

(d) A sponsored captive insurance company, including a sponsored captive insurance company that is also a special purpose financial captive insurance company, may be incorporated as a stock corporation or as a nonstock corporation, or may be formed as a limited liability company, partnership, limited partnership, or statutory trust.

(e) A risk retention group may take any form permitted under the Liability Risk Retention Act of 1986, 15 U.S.C. § 3901 et seq., as amended.

(f) In the case of a captive insurance company other than a branch captive insurance company:

(1) Formed as a corporation, at least 1 of the members of the board of directors or other governing body shall be a resident of, or have that member's principal place of business in, this State;

(2) Formed as a reciprocal insurer, at least 1 of the members of the subscribers' advisory committee shall be a resident of, or have its principal place of business in, this State;

(3) Formed as a limited liability company, at least 1 member, manager or person in whom management of the limited liability company is vested or to whom rights and powers to manage and control the business and affairs of the limited liability company have been delegated shall be a resident of, or have its principal place of business in, this State;

(4) Formed as a partnership, at least 1 partner or person in whom management of the partnership is vested or to whom rights and powers to manage and control the business and affairs of the partnership have been delegated shall be a resident of, or have its principal place of business in, this State;

(5) Formed as a limited partnership, at least 1 general partner or person in whom management of the limited partnership is vested or to whom rights and powers to manage and control the business and affairs of the limited partnership have been delegated shall be a resident of, or have its principal place of business in, this State; and

(6) Formed as a statutory trust, at least 1 trustee or person in whom management of the statutory trust is vested or to whom rights and powers to manage and control the business and affairs of the statutory trust have been delegated shall be a resident of, or have its principal place of business in, this State.

(g) A captive insurance company incorporated, formed or organized under the laws of this State or under the laws of another jurisdiction that is licensed under the provisions of this chapter shall have the privileges and be subject to the provisions of the laws of this State or the laws of such other jurisdiction, as applicable, under which such captive insurance company is incorporated, formed or organized as well as the applicable provisions contained in this chapter. In the event of conflict between the provisions of the laws of this State or the laws of such other jurisdiction, as applicable, under which such captive insurance company is incorporated, formed or organized, and the provisions of this chapter, the latter shall control.

64 Del. Laws, c. 454, § 1; 66 Del. Laws, c. 223, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 6; 77 Del. Laws, c. 252, §§ 8, 9.;



§ 6907. Annual reports

(a) Captive insurance companies shall not be required to make any annual report to the Commissioner except as provided in this chapter.

(b) Prior to March 1 of each year, each captive insurance company other than a branch captive insurance company for which the Commissioner has waived any of the requirements of this section pursuant to § 6974 of this title, shall submit to the Commissioner a report of its financial condition, verified by oath of 2 of its executive officers or other authorized persons. Each captive insurance company shall report using generally accepted accounting principles, unless the Commissioner approves the use of statutory accounting principles or international accounting standards, with any appropriate or necessary modifications or adaptations thereof required or approved or accepted by the Commissioner for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the Commissioner. Any captive insurance company whose use of statutory accounting principles is approved by the Commissioner may make such modifications and adaptations thereof as are necessary:

(1) To record, as "admitted," the full value of all investments by such captive insurance company permitted under this chapter; and

(2) Subject to the Commissioner's approval, to make its reports under this section consistent with the purposes of this chapter.

The Commissioner shall by rule propose the forms in which captive insurance companies shall report.

(c) Any captive insurance company may make written application to the Commissioner for filing the required report on a fiscal year-end. If an alternative reporting date is granted by the Commissioner:

(1) The annual report is due 60 days after the fiscal year-end; and

(2) In order to provide sufficient detail to support the premium tax return, the captive insurance company shall file prior to March 1 of each year for each calendar year-end such form or information as the Commissioner shall by rule prescribe, verified by oath of 2 of its executive officers or other authorized persons.

64 Del. Laws, c. 454, § 1; 75 Del. Laws, c. 150, § 1; 77 Del. Laws, c. 252, § 10.;



§ 6908. Examinations and investigations

(a) At least once in 3 years, and whenever the Commissioner determines it to be prudent, the Commissioner or the Commissioner's examiner shall personally visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations and its compliance with the provisions of this chapter. The Commissioner may enlarge the aforesaid 3-year period to 5 years, provided said captive insurance company is subject to a comprehensive annual audit during such period of a scope satisfactory to the Commissioner by independent auditors approved by the Commissioner. The expenses and charges of the examination shall be paid to this State by the company or companies examined.

(b) The provisions of §§ 318-320, 321 (other than subsection (g)), 322 and 330 of this title shall apply to examinations conducted under this section.

64 Del. Laws, c. 454, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 150, § 1.;



§ 6909. Suspension or revocation of certificate of authority

(a) A captive insurance company's certificate of authority to do an insurance business in this State may be suspended or revoked by the Commissioner for any of the following reasons:

(1) Insolvency;

(2) Failure to meet the requirements of § 6905 of this title;

(3) Refusal or failure to submit an annual report, as required by § 6907 of this title, or any other report or statement required by law or by lawful order of the Commissioner;

(4) Failure to comply with the provisions of its own organizational documents;

(5) Failure to pay any tax or fee, or to submit to or pay the cost of examination or any legal obligation relative thereto, as required by this chapter;

(6) Use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or its policyholders; or

(7) Failure otherwise to comply with the laws of this State.

(b) If the Commissioner finds, upon examination, hearing or other evidence, that any captive insurance company has committed any of the acts specified in subsection (a) of this section, the Commissioner may suspend or revoke such company's certificate of authority if the Commissioner deems it in the best interest of the public and the policyholders of such captive insurance company, notwithstanding any other provision of this title.

(c) Although issued and delivered to the captive insurance company, the certificate of authority at all times shall be the property of this State. Upon any expiration, suspension or termination thereof, the captive insurance company shall promptly deliver the certificate of authority to the Commissioner.

(d) Suspension of a captive insurance company's certificate of authority shall be for such period as the Commissioner specifies in the order of suspension. During the suspension period the Commissioner may rescind or shorten the suspension by further order.

(e) During the suspension period the captive insurance company may not solicit or write any new business but must file annual statements, pay fees and taxes as required under this chapter, and, unless otherwise provided in the order of suspension, may service its business already in force as if the certificate of authority had continued in full force.

(f) If the certificate of authority has not terminated within the suspension period, then upon expiration of the suspension period, the captive insurance company's certificate of authority shall automatically be reinstated, unless the Commissioner finds that 1 or more causes of the suspension are continuing or that the captive insurance company is otherwise not in compliance with the requirements of this chapter, of which finding the Commissioner shall give the captive insurance company notice not less than 30 days in advance of expiration of the suspension period. If not automatically reinstated, and if not already terminated, the certificate of authority terminates at the end of the suspension period.

64 Del. Laws, c. 454, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 7.;



§ 6910. Legal investments; management of assets

(a) Association captive insurance companies, special purpose captive insurance companies and risk retention groups shall comply with:

(1) The investment requirements contained in Chapter 13 of this title, as applicable; or

(2) Such investment requirements as may be approved by the Commissioner upon application by any such captive insurance company.

(b) No pure captive insurance company, industrial insured captive insurance company, agency captive insurance company, special purpose financial captive insurance company or branch captive insurance company shall be subject to any restrictions on allowable investments whatsoever, including those limitations contained in this title; provided, however, that the Commissioner may prohibit or limit any investment that threatens the solvency or liquidity of any such captive insurance company.

(c) Loans of minimum capital and surplus funds required by § 6905 of this title are prohibited.

(d) Subject to subsections (a) and (b) of this section and § 6937 of this title, as applicable, a captive insurance company may own securities of or other interests in another captive insurance company, whether voting or nonvoting.

64 Del. Laws, c. 454, § 1; 75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 8; 77 Del. Laws, c. 252, § 11.;



§ 6911. Reinsurance

(a) Any captive insurance company may provide reinsurance, on risks ceded by any other insurer, in accordance with § 910 of this title.

(b) With the exception of a risk retention group, any captive insurance company may take credit or a reduction from liability for the reinsurance of risks or portions of risks ceded to reinsurers in accordance with subchapter III of Chapter 9 of this title, or as otherwise approved by the Commissioner.

(c) A risk retention group may take credit or a reduction from liability for the reinsurance of risks or portions of risks ceded to reinsurers only in accordance with subchapter III of Chapter 9 of this title.

64 Del. Laws, c. 454, § 1; 75 Del. Laws, c. 150, § 1; 78 Del. Laws, c. 321, § 1.;



§ 6912. Rating organization membership

No captive insurance company shall be required to join a rating organization.

64 Del. Laws, c. 454, § 1; 75 Del. Laws, c. 150, § 1.;



§ 6913. Prohibited associations

No captive insurance company shall be permitted to join or contribute financially to any plan, pool, association, or guaranty or insolvency fund in this State, nor shall any such captive insurance company, or any insured or affiliate thereof, receive any benefit from any such plan, pool, association or guaranty or insolvency fund for claims arising out of the operations of such captive insurance company.

64 Del. Laws, c. 454, § 1; 75 Del. Laws, c. 150, § 1.;



§ 6914. Tax on premiums collected

(a) Each captive insurance company, other than a sponsored captive insurance company (including a sponsored captive insurance company that is also a special purpose financial captive insurance company), and each protected cell of a sponsored captive insurance company shall pay to the Commissioner no later than March 1 of each year a tax at the rate of 2/10 of 1% on each dollar of direct premiums collected or contracted for, during the year ending December 31 next preceding, on policies or contracts of insurance written by the captive insurance company, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums with respect to such preceding year only, which amounts shall include only dividends or distributions of unabsorbed premiums or premium deposits returned or credited to policyholders, up to a maximum tax for such year of $125,000; provided however, that no tax shall be due or payable as to consideration received for annuity contracts.

(b) Each captive insurance company, other than a sponsored captive insurance company (including a sponsored captive insurance company that is also a special purpose financial captive insurance company), and each protected cell of a sponsored captive insurance company shall pay to the Commissioner no later than March 1 of each year a tax at the rate of 1/10 of 1% on each dollar of assumed reinsurance premiums collected or contracted for, during the year ending December 31 next preceding, on policies or contracts of insurance written by the captive insurance company, up to a maximum tax for such year of $75,000; provided, however, that no such tax applies to premiums for risks or portions of risks which are subject to taxation on a direct basis pursuant to subsection (a) of this section, and no such tax shall be payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control if such transaction is part of a plan to discontinue the operations of such other insurer and if the intent of the parties to such transaction is to renew or maintain such business with the captive insurance company.

(c) The annual minimum aggregate tax to be paid by a captive insurance company or a protected cell of a sponsored captive insurance company under subsections (a) and (b) of this section shall be $5,000 and the annual maximum aggregate tax to be paid by a captive insurance company or a protected cell of a sponsored captive insurance company under subsections (a) and (b) of this section shall be $200,000, provided, that the tax to be paid by a captive insurance company under subsections (a) and (b) of this section and this subsection is subject to subsections (d), (e) and (h) of this section.

(d) For all purposes of this section, 2 or more captive insurance companies under common ownership and control shall be taxed as though they were a single captive insurance company.

(e) For all purposes of this section, "common ownership and control" means the direct or indirect ownership of 80% or more of the outstanding voting securities or other voting interests of 2 or more captive insurance companies by the same person or persons.

(f) The tax provided for in this section shall constitute all taxes collectible under the laws of this State from any captive insurance company, and no other occupation tax or other taxes shall be levied on or collected from any captive insurance company by this State or any county, city or municipality within this State, except ad valorem taxes on real and personal property used in the production of income.

(g) The tax provided for in this section shall be calculated on an annual basis, notwithstanding that policies or contracts of insurance or contracts of reinsurance are issued on a multiyear basis. In the case of multiyear policies or contracts, the premium shall be prorated for purposes of determining the tax under this section.

(h) A captive insurance company that has 25 or more separate qualified individuals throughout a given tax year and that otherwise would be liable under this section for tax for such year in an amount exceeding $50,000 shall pay to the Commissioner under this section a tax for such year in the amount of $50,000. For purposes of this subsection, "qualified individual" means a natural person employed in this State on a regular basis of 35 or more hours per week either by such captive insurance company, or by a wholly-owned subsidiary of such captive insurance company that provides captive insurance company management, operating, investment or related services exclusively to such captive insurance company.

64 Del. Laws, c. 454, § 1; 67 Del. Laws, c. 155, § 1; 75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 9.;



§ 6915. Rules and regulations; in general

The Commissioner may establish and from time to time amend such rules and regulations relating to captive insurance companies as are necessary to enable the Commissioner to carry out the provisions of this chapter.

64 Del. Laws, c. 454, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 150, § 1.;

§ 6915A Exemption from rules and regulations; special purpose captive insurance companies.

The Commissioner, on a case by case basis, may by order exempt a special purpose captive insurance company from the provisions of this chapter and any rule or regulation established by the Commissioner pursuant to § 6915 of this title that, as reasonably determined by the Commissioner based on such factors deemed relevant by the Commissioner consistent with the purposes of this chapter, are inappropriate to apply to such special purpose captive insurance company.

75 Del. Laws, c. 150, § 1.;



§ 6915A. Exemption from rules and regulations; special purpose captive insurance companies

The Commissioner, on a case by case basis, may by order exempt a special purpose captive insurance company from the provisions of this chapter and any rule or regulation established by the Commissioner pursuant to § 6915 of this title that, as reasonably determined by the Commissioner based on such factors deemed relevant by the Commissioner consistent with the purposes of this chapter, are inappropriate to apply to such special purpose captive insurance company.

75 Del. Laws, c. 150, § 1.;



§ 6916. Applicable laws

(a) No provisions of this title, other than those contained in this chapter or specifically referenced in this chapter, shall apply to captive insurance companies.

(b) Subchapter V of Chapter 11, Chapters 16, 18, 50, 58 and § 909 of this title shall apply to risk retention groups.

64 Del. Laws, c. 454, § 1; 75 Del. Laws, c. 150, § 1; 78 Del. Laws, c. 321, § 2[1]; 79 Del. Laws, c. 90, § 1.;



§ 6917. Captive insurance regulatory and supervision fund

(a) There is hereby created a fund to be known as the captive insurance regulatory and supervision fund for the purpose of providing the financial means for the Commissioner to administer this chapter. All of the tax under § 6914 of this title and all other amounts received by the Department pursuant to this chapter shall be credited to this fund.

(b) At the end of each fiscal year, the balance in the captive insurance regulatory and supervision fund, in excess of such amount reasonably necessary to finance the Commissioner's administration of this chapter during the upcoming fiscal year, shall be transferred to the General Fund.

(c) Within 30 days after the end of each fiscal year, the Commissioner shall submit to the Secretary of Finance of this State a written report stating:

(1) The total amount of taxes and other amounts paid to the Department pursuant to this chapter during such fiscal year, and the total amount of the Commissioner's costs and expenses to administer this chapter during such fiscal year; and

(2) The Commissioner's estimate of the total amount of the Commissioner's costs and expenses to administer this chapter during the current fiscal year.

75 Del. Laws, c. 150, § 1.;



§ 6918. Delinquency

To the extent not inconsistent with this chapter, the provisions of Chapter 59 of this title shall apply to captive insurance companies licensed under this chapter (including for this purpose individual protected cells of sponsored captive insurance companies as set forth in § 6938 of this title).

75 Del. Laws, c. 150, § 1.;



§ 6919. Rules for controlled unaffiliated business

The Commissioner may adopt rules establishing standards to ensure that a pure captive insurance company's parent or any of its affiliated companies is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by the pure captive insurance company; provided, however, that, until such time as rules under this section are adopted, the Commissioner may approve the coverage of such risks by a pure captive insurance company, on a case by case basis.

75 Del. Laws, c. 150, § 1.;



§ 6920. Confidentiality

All portions of license applications reasonably designated confidential by or on behalf of an applicant captive insurance company, all information and documents, and any copies of the foregoing, produced or obtained by or submitted or disclosed to the Commissioner pursuant to subchapter III of this chapter of this title that are reasonably designated confidential by or on behalf of a special purpose financial captive insurance company, and all examination reports, preliminary examination reports, working papers, recorded information, other documents, and any copies of any of the foregoing, produced or obtained by or submitted or disclosed to the Commissioner that are related to an examination pursuant to this chapter must, unless the prior written consent (which may be given on a case-by-case basis) of the captive insurance company to which it pertains has been obtained, be given confidential treatment, are not subject to subpoena, may not be made public by the Commissioner, and may not be provided or disclosed to any other person at any time except:

(1) To the insurance department of any state or of any country or jurisdiction other than the United States of America; or

(2) To a law enforcement official or agency of this State, any other state or the United States of America so long as such official or agency agrees in writing to hold it confidential and in a manner consistent with this section.

75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 10.;



§ 6921. Material changes in information; continued licensure

In the event of any material change in the financial condition or management of a captive insurance company, the captive insurance company shall notify the Commissioner in writing promptly of any such change and in any event within 10 business days thereof.

75 Del. Laws, c. 150, § 1.;



§ 6922. Material transactions; prior notice

No captive insurance company shall voluntarily take any of the following actions without providing the Commissioner at least 30 days prior written notice or receiving the Commissioner's approval of any such action within such 30 day period:

(1) The dissolution of the captive insurance company;

(2) Any sale, exchange, lease, mortgage, assignment, pledge or other transfer of or granting of a security interest in, all or substantially all of the assets of the captive insurance company;

(3) Any incurrence of material indebtedness by the captive insurance company;

(4) Any making of a material loan or other material extension of credit by the captive insurance company;

(5) Any material payment out of capital and surplus;

(6) Any merger or consolidation to which the captive insurance company is a constituent party;

(7) Any conversion of the captive insurance company to another business form;

(8) Any transfer to or domestication in any jurisdiction by the captive insurance company; or

(9) Any material amendment of the organizational documents of the captive insurance company.

75 Del. Laws, c. 150, § 1.;



§ 6923. Books and records

(a) Unless otherwise approved by the Commissioner, a captive insurance company shall maintain its books, records, documents, accounts, vouchers and agreements in this State. A captive insurance company shall make its books, records, documents, accounts, vouchers and agreements available for inspection by the Commissioner at any time. A captive insurance company shall keep its books, records, documents, accounts, vouchers and agreements in such manner that its financial condition, affairs and operations can be readily ascertained and in such manner that the Commissioner may readily verify its financial statements and determine its compliance with this chapter.

(b) Unless otherwise approved by the Commissioner, all original books, records, documents, accounts, vouchers and agreements of a captive insurance company must be preserved and kept available in this State for the purpose of examination and inspection until the Commissioner approves the destruction or other disposition of the books, records, documents, accounts, vouchers and agreements. If the Commissioner approves the preservation and keeping of the foregoing outside this State, the captive insurance company shall maintain a complete and true copy of each such original in the State. Books, records, documents, accounts, vouchers and agreements may be photographed, reproduced on film or stored and reproduced electronically.

76 Del. Laws, c. 161, § 11.;






Subchapter II Sponsored Captive Insurance Companies

§ 6931. General

In addition to the provisions of subchapter I of this chapter, the provisions of this subchapter shall apply to sponsored captive insurance companies, and § 6922 of this title shall apply to each protected cell of a sponsored captive insurance company.

75 Del. Laws, c. 150, § 1.;



§ 6932. Definitions

As used in this subchapter, unless the context requires otherwise:

(1) "Participant" means any person, including any counterparty as defined in § 6952(1) of this title, that is insured by a sponsored captive insurance company, where the losses of the participant are limited through a participant contract to the participant's pro rata share of the assets of 1 or more protected cells identified in the participant contract.

(2) "Participant contract" means a contract by which a sponsored captive insurance company insures the risks of 1 or more participants, and limits the losses of each participant to its pro rata share of the assets of 1 or more protected cells identified in the participant contract, including an SPFC contract as defined in § 6952 of this title.

(3) "Protected cell" means a separate and distinct account established and maintained by or on behalf of a sponsored captive insurance company in which assets, including assets invested pursuant to § 6937 of this title, are accounted for and recorded for 1 or more participants in accordance with the terms of 1 or more participant contracts to fund the liability of the sponsored captive insurance company assumed on behalf of the participants as set forth in the participant contracts.

(4) "Sponsor" means a person qualifying as a sponsor under § 6935 of this title.

(5) "Sponsored captive insurance company" means a captive insurance company, including a special purpose financial captive insurance company as defined in § 6952 of this title:

a. Of which the minimum capital and surplus required by this chapter is provided by 1 or more sponsors;

b. That is licensed under the provisions of this chapter;

c. That insures the risks of its participants only, through separate participant contracts; and

d. That funds its liability to each participant through 1 or more protected cells and segregates the assets of each protected cell from the assets of other protected cells and from the assets of the sponsored captive insurance company's general account.

75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 12.;



§ 6933. Supplemental license application materials

In addition to the information required by § 6903(c) of this title, each applicant sponsored captive insurance company shall file with the Commissioner the following:

(1) Materials demonstrating to the satisfaction of the Commissioner how the applicant will report to the Commissioner on, and account for, the loss and expense experience of each protected cell;

(2) A statement acknowledging that all financial records of the sponsored captive insurance company, including records pertaining to any protected cells, shall be made available for inspection or examination by the Commissioner or the Commissioner's designated agent;

(3) All contracts or sample contracts between the sponsored captive insurance company and any participants; and

(4) Evidence that expenses shall be allocated to each protected cell in a fair and equitable manner.

75 Del. Laws, c. 150, § 1.;



§ 6934. Protected cells

A sponsored captive insurance company may establish and maintain 1 or more protected cells to insure risks of 1 or more participants, subject to the following conditions:

(1) The owners of a sponsored captive insurance company shall be limited to its participants and sponsors, provided that a sponsored captive insurance company may issue nonvoting securities or interests to other persons on terms approved by the Commissioner;

(2) The assets of each protected cell shall be held and accounted for separately on the books and records of the sponsored captive insurance company to reflect the financial condition and results of operations of such protected cell, net income or loss of such protected cell, dividends or other distributions to participants of such protected cell, and such other factors regarding such protected cell as may be provided in the applicable participant contract or required by the Commissioner;

(3) The assets of a protected cell shall not be chargeable with liabilities of any other protected cell or, unless otherwise agreed in the applicable participant contract, of the sponsored captive insurance company generally;

(4) No sale, exchange, or transfer of assets, or dividend or other distribution, may be made with respect to a protected cell by such sponsored captive insurance company without the consent of the participants of each affected protected cell;

(5) No sale, exchange, or transfer of assets, or dividend or other distribution (other than a payment to a sponsor in accordance with the applicable participant contract), may be made with respect to a protected cell to a sponsor or a participant without the Commissioner's approval;

(6) Each sponsored captive insurance company shall annually file with the Commissioner such financial reports as the Commissioner shall require, which shall include, without limitation, accounting statements detailing the financial experience of each protected cell;

(7) Each sponsored captive insurance company shall notify the Commissioner in writing promptly and in any event within 10 business days of any protected cell that is insolvent or otherwise unable to meet its claim or expense obligations;

(8) No participant contract shall take effect without the Commissioner's prior written approval, and the addition of each new protected cell and withdrawal of any participant or termination of any existing protected cell shall constitute a change in the plan of operation of the sponsored captive insurance company requiring the Commissioner's prior written approval; and

(9) The business written by a sponsored captive insurance company, with respect to each protected cell, shall be:

a. Fronted by an insurance company licensed under the laws of this State or any other state;

b. Reinsured by a reinsurer authorized or approved by this State; or

c. Secured by a trust fund in this State for the benefit of policyholders and claimants or funded by an irrevocable letter of credit or other arrangement that is acceptable to the Commissioner. The amount of security provided shall be no less than the reserves associated with those liabilities which are neither fronted nor reinsured, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses and unearned premiums for business written through such protected cell. The Commissioner may require the sponsored captive insurance company to increase the funding of any security arrangement established under this paragraph (9). If the form of security is a letter of credit, the letter of credit must be established, issued or confirmed by a financial institution chartered by or licensed or otherwise authorized to do banking business in this State, or by any other financial institution approved by the Commissioner. A trust maintained pursuant to this paragraph (9) shall be established in a form and upon such terms approved by the Commissioner.

75 Del. Laws, c. 150, § 1.;



§ 6935. Qualification of sponsors

A sponsor of a sponsored captive insurance company shall be an insurer (including a reinsurer) licensed under the laws of this State or any other state, a captive insurance company licensed under this chapter, or any other person approved by the Commissioner. A risk retention group shall not be a sponsor of a sponsored captive insurance company, and a risk retention group may be a participant of a sponsored captive insurance company only to the extent that it is the sole participant of 1 or more protected cells.

75 Del. Laws, c. 150, § 1.;



§ 6936. Participants in sponsored captive insurance companies

(a) Any person may be a participant in any sponsored captive insurance company.

(b) A sponsor may be a participant in a sponsored captive insurance company.

(c) A participant need not be an owner of the sponsored captive insurance company or any affiliate thereof.

(d) Except as otherwise approved by the Commissioner, a participant may insure through a sponsored captive insurance company only its own risks and the risks of its affiliates who are participants.

75 Del. Laws, c. 150, § 1.;



§ 6937. Investments by sponsored captive insurance companies

(a) Notwithstanding the provisions of § 6934 of this title, a sponsored captive insurance company may combine the assets of 2 or more protected cells for purposes of investing those assets. Such a combination of assets may not be construed as defeating the segregation of assets for purposes of §§ 6934 and 6938 of this title, or for accounting or other purposes. Sponsored captive insurance companies must comply with:

(1) The investment requirements contained in Chapter 13 of this title, as applicable; or

(2) Investment requirements as may be approved by the Commissioner upon application by a sponsored captive insurance company; or

(3) In the case of a sponsored captive insurance company that is also a special purpose financial captive insurance company, the investment requirements contained in § 6910(b) of this title.

(b) Compliance with the investment requirements set forth in paragraphs (a)(1) and (a)(2) of this section must be waived for sponsored captive insurance companies to the extent that credit for reinsurance ceded to reinsurers is allowed pursuant to § 6911 of this title or to the extent otherwise considered reasonable and appropriate by the Commissioner.

75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 13.;



§ 6938. Delinquency of sponsored captive insurance companies

The provisions of § 6918 of this title shall apply to a sponsored captive insurance company and to each protected cell of the sponsored captive insurance company, provided:

(1) The assets of a protected cell may not be used to pay any expenses or claims other than those attributable to such protected cell; and

(2) The minimum capital and surplus of the sponsored captive insurance company shall at all times be available to pay any expenses of or claims against the sponsored captive insurance company.

75 Del. Laws, c. 150, § 1; 77 Del. Laws, c. 252, § 12.;






Subchapter III Special Purpose Financial Captive Insurance Companies

§ 6951. Purpose

This subchapter provides for the authorization of special purpose financial captive insurance companies empowered to issue securities and otherwise access financial markets and alternative sources of capital through securitizations and other transactions. The intent of this subchapter is to provide for an authorization process for special purpose financial captive insurance companies that is both thorough and swift, and for the ongoing regulation of such companies that recognizes and accommodates the special purpose nature of such entities.

76 Del. Laws, c. 161, § 15.;



§ 6952. Definitions

As used in this subchapter, unless the context requires otherwise:

(1) "Counterparty" means a person, other than a natural person, which may but need not be the parent or an affiliate of the special purpose financial captive insurance company, that enters into an SPFC contract with a special purpose financial captive insurance company.

(2) "Insolvency" or "insolvent" means:

a. A person's inability to pay its obligations when they are due, unless those obligations are the subject of a bona fide dispute; or

b. The liabilities of a person exceed the value of all of the assets of the person. In the case of a special purpose financial captive insurance company, liabilities and assets are determined under the method of accounting used by the special purpose financial captive insurance company in accordance with § 6962 of this title.

(3) "Organizational document" means the certificate of incorporation, articles of organization, bylaws, limited liability company agreement or other documents pursuant to which a special purpose financial captive insurance company or a special purpose financial captive insurance company applicant, as the case may be, is formed.

(4) "Permitted investments" means those investments that meet the qualifications set forth in § 6910(b) of this title.

(5) "Securities" has the same meaning as defined in § 73-103(20) of Title 6, and also includes any form of debt obligation, equity, surplus certificate, surplus note, funding agreement, derivative or other financial instrument that the Commissioner designates, by rule or order, as "securities" for purposes of this subchapter.

(6)a. "Special purpose financing transaction" means:

1. A transaction or a group of related transactions, which may include but are not limited to capital market offerings and securitizations, by which:

A. Proceeds are obtained by a special purpose financial captive insurance company through the issuance of securities by the special purpose financial captive insurance company or by any other person, and all or any part of such proceeds are used to fund the special purpose financial captive insurance company's obligations under 1 or more SPFC contracts; or

B. A person provides 1 or more letters of credit or other assets to or for the benefit of the special purpose financial captive insurance company, which the Commissioner authorizes the special purpose financial captive insurance company to treat as admitted assets for purposes of the special purpose financial captive insurance company's annual report, and all or any part of those letters of credit or other assets, as applicable, are used to fund the special purpose financial captive insurance company's obligations under 1 or more SPFC contracts; or

2. Other financing arrangements as the Commissioner may approve.

b. "Special purpose financing transaction" does not include the issuance of a letter of credit to satisfy all or part of the special purpose financial captive's minimum capital and surplus requirements under § 6905 of this title.

(7) "Special purpose financial captive insurance company" means a captive insurance company that is granted a certificate of authority under this subchapter.

(8) "SPFC contract" means a contract or group of related contracts between a special purpose financial captive insurance company and a counterparty or counterparties pursuant to which insurance risk is transferred by the counterparty or counterparties to the special purpose financial captive insurance company. An SPFC contract may include 1 or more other parties.

(9) "Surplus note" means an unsecured subordinated debt obligation treated as surplus and not debt in accordance with § 6956 of this title.

76 Del. Laws, c. 161, § 15; 78 Del. Laws, c. 175, §§ 4, 87.;



§ 6953. Application of subchapter

(a) Except as otherwise provided, subchapters I, II, and IV of this chapter apply under this subchapter to special purpose financial captive insurance companies.

(b) The Commissioner, by rule or order, at the Commissioner's discretion and on a case-by-case basis, may exempt a special purpose financial captive insurance company, or 1 or more protected cells of a special purpose financial captive insurance company that is also a sponsored captive insurance company, from 1 or more of the provisions of this chapter.

(c) This subchapter is not intended to limit the transactions in which a captive insurance company other than a special purpose financial captive insurance company may engage, and this subchapter does not apply to any such other captive insurance company.

76 Del. Laws, c. 161, § 15.;



§ 6954. Application requirements

In addition to the items required under § 6903 of this title and, as applicable, under § 6933 of this title, a special purpose financial captive insurance company's plan of operation must include the following:

(1) A description of the contemplated special purpose financing transaction and the SPFC contract;

(2) Copies, or, at the discretion of the Commissioner, a written summary, of all material agreements, instruments or documents, including, without limitation, opinions of Delaware legal counsel regarding compliance of the SPFC contract and the special purpose financing transaction with the requirements of this chapter, that are to be entered into or required to effectuate the SPFC contract and the special purpose financing transaction, which must include:

a. The name of the counterparty;

b. The nature of the risks being assumed;

c. The proposed use of protected cells, if any; and

d. The amounts, purpose, nature and interrelationships of the various transactions required to effectuate the SPFC contract and the special purpose financing transaction;

(3) The proposed investment policy of the special purpose financial captive insurance company and a description of its proposed investment strategy;

(4) A description of the underwriting, reporting, and claims payment methods by which losses covered by the SPFC contract are to be reported, accounted for, and settled; and

(5) Pro forma balance sheets, income statements, and other financial projections demonstrating the performance of the special purpose financial captive insurance company pursuant to the SPFC contract under such stress case scenarios as may be required by the Commissioner.

76 Del. Laws, c. 161, § 15.;



§ 6955. Certificate of authority and order

(a) Upon a determination by the Commissioner that the requirements in § 6954 of this title have been met, the Commissioner may grant a certificate of authority and, at the discretion of the Commissioner, an order imposing the conditions, limitations or other terms that the Commissioner considers appropriate.

(b) As soon as reasonably practicable after the closing of each SPFC contract or special purpose financing transaction, and, in any event, within 30 days after such closing, the special purpose financial captive insurance company shall provide to the Commissioner a final executed copy of all material agreements, instruments or documents, including, without limitation, opinions of Delaware legal counsel regarding compliance of the SPFC contract and the special purpose financing transaction with the requirements of this chapter, that have been entered into or that have been required to effectuate the SPFC contract or the special purpose financing transaction.

(c) Any material change of the special purpose financial captive insurance company's plan of operation requires prior approval of the Commissioner. The following are not considered material changes:

(1) If approved in the plan of operation, securities subsequently issued or entered into to continue the activities of the special purpose financial captive insurance company either before or after expiration, redemption or satisfaction of part or all of the securities issued or entered into pursuant to the initial special purpose financing transaction; and

(2) If a swap transaction has been approved in the plan of operation, a change or substitution of a swap counterparty, if, at the time of the change or substitution, the replacement swap counterparty carries the same or a higher rating than its predecessor from 2 or more nationally recognized rating agencies.

(d) Upon termination or cancellation of all of the SPFC contracts and all related special purpose financing transactions set forth in a plan of operation, unless otherwise approved by the Commissioner, the certificate of authority granted by the Commissioner terminates, and the special purpose financial captive insurance company may not enter into any further or additional SPFC contracts or special purpose financing transactions.

(e) In the case of a special purpose financial captive insurance company organized as a sponsored captive insurance company, upon termination or cancellation of all of the SPFC contracts and all related special purpose financing transactions set forth in the plan of operation with respect to a protected cell, unless otherwise approved by the Commissioner, the authority granted by the Commissioner with respect to that particular cell terminates, and the protected cell may not enter into any further or additional SPFC contracts or special purpose financing transactions.

(f) A special purpose financial captive insurance company that is organized as a sponsored captive insurance company may add or eliminate 1 or more protected cells under a single certificate of authority upon approval by the Commissioner of a plan of operation specific to the protected cells.

(g) At the request of a special purpose financial captive insurance company, a certificate of authority or an order granted under this section, or both, may be amended by the Commissioner.

76 Del. Laws, c. 161, § 15.;



§ 6956. Securities of special purpose financial captive insurance companies

(a) A special purpose financial captive insurance company may:

(l) Subject to the approval of the Commissioner, account for the proceeds of surplus notes issued by the special purpose financial captive insurance company as surplus and not as debt for purposes of statutory accounting; and

(2) Submit to the Commissioner periodic written requests for the advance approval by the Commissioner of the special purpose financial captive insurance company's making payments of interest on and repayments of principal of surplus notes.

(b) The Commissioner may approve, in advance, ongoing interest payments or principal repayments, or both, by the special purpose financial captive insurance company, provided that the interest payments or principal repayments, or both, are made in accordance with the plan of operation and formulas contained in the plan of operation.

(c) Notwithstanding the provisions of subsection (b) of this section, payment of interest or repayment of principal may not be made without the approval of the Commissioner if the operation or financial condition of the special purpose financial captive insurance company deviates from the formula approved by the Commissioner pursuant to subsection (b) of this section or if the payment of interest or repayment of principal threatens the solvency or liquidity of the special purpose financial captive insurance company.

(d) A security issued by a special purpose financial captive insurance company is not subject to regulation as an insurance contract. An investor in these securities or a holder of these securities is not considered to be transacting the business of insurance in this State solely by reason of having an interest in these securities. The underwriter's placement or selling agents and their partners, commissioners, officers, members, managers, employees, agents, representatives, and advisors involved in a special purpose financing transaction by a special purpose financial captive insurance company are not considered to be insurance producers or to be conducting business as an insurance company or as an insurance agency, brokerage, intermediary, advisory, or consulting business solely by virtue of their underwriting activities in connection with the special purpose financing transaction.

76 Del. Laws, c. 161, § 15.;



§ 6957. Authorized contracts and activities

(a) A special purpose financial captive insurance company may insure only the risks of a counterparty. A special purpose financial captive insurance company may cede risks assumed through an SPFC contract to third-party reinsurers through the purchase of reinsurance or retrocession protection as set forth in the plan of operation.

(b) A special purpose financial captive insurance company may enter into agreements with affiliated companies and third-parties and conduct other commercial activities related or incidental to, or necessary to fulfill, the purposes of an SPFC contract and special purpose financing transaction contemplated by the plan of operation approved by the Commissioner. The agreements may include management and administrative services agreements and other allocation, including tax allocation, and cost-sharing agreements.

(c) A special purpose financial captive insurance company may enter into asset management agreements as provided for in a plan of operation. These agreements may include, but are not limited to, swap agreements, hedge agreements, guarantee agreements, guaranteed investment contracts, or other investment contracts.

(d) An SPFC contract must:

(1) Obligate the special purpose financial captive insurance company to indemnify the counterparty for losses or otherwise to make payments to the counterparty with respect to the insurance risk transferred thereunder; and

(2) Make provision satisfactory to the Commissioner for payment of obligations of the special purpose financial captive insurance company under the SPFC contract.

(e) Without limiting the means by which the requirements of paragraph (d)(2) of this section may be satisfied, an SPFC contract is considered to satisfy those requirements if it:

(1) Requires the special purpose financial captive insurance company to:

a. To enter into a trust agreement that meets the criteria set forth in this section and in any regulations issued by the Commissioner applicable to this subsection and that specifies the recoverables or reserves, or both, to be covered; and

b. To establish a trust account for the benefit of the counterparty;

(2) Stipulates that assets deposited in the trust account are valued according to their current fair value and consist only of permitted investments;

(3) Requires the special purpose financial captive insurance company, before depositing assets with the trustee, to execute assignments or endorsements in blank, or both, or to transfer legal title to the trustee of all shares, obligations, or any other assets requiring assignments, in order that the counterparty, or the trustee upon the direction of the counterparty, may transfer the assets whenever necessary without consent or signature from the special purpose financial captive insurance company or another entity;

(4) Requires that all settlements of account between the counterparty and the special purpose financial captive insurance company, unless otherwise approved by the Commissioner, be made in cash or its equivalent; and

(5) Stipulates that the special purpose financial captive insurance company and the counterparty agree that the assets in the trust account, established pursuant to the provisions of the SPFC contract:

a. May be withdrawn by the counterparty at any time, notwithstanding any other provisions in the SPFC contract; and

b. Must be used and applied by the counterparty or any successor by operation of law of the counterparty, including any liquidator, rehabilitator, receiver, or conservator of the counterparty, without diminution because of insolvency on the part of the counterparty or the special purpose financial captive insurance company, only for the following purposes:

1. To transfer all of the assets into 1 or more trust accounts for the benefit of the counterparty pursuant to and in accordance with the terms of the SPFC contract and in compliance with the provisions of this title; and

2. To pay any other incurred and paid amounts that the counterparty claims are due pursuant to and under the terms of the SPFC contract and in compliance with this title.

(f) An SPFC contract may allow the special purpose financial captive insurance company to seek approval from the counterparty to withdraw all or part of the assets supporting payment of obligations of the special purpose financial captive insurance company under the SPFC contract, or income from them, and to transfer the assets to the special purpose financial captive insurance company; provided, that,

(1) At the time of the withdrawal, the special purpose financial captive insurance company replaces the withdrawn assets, excluding any income withdrawn, with other permitted investments having a fair value equal to the fair value of the assets withdrawn;

(2) After giving effect to the withdrawal and replacement, the fair value of the assets supporting payment of obligations of the special purpose financial captive insurance company under the SPFC contract satisfies the requirements of paragraph (d)(2) of this section; and

(3) The approval of the counterparty is received, which approval may not be unreasonably or arbitrarily withheld.

(g) The assets of a special purpose financial captive insurance company must be preserved and administered by or on behalf of the special purpose financial captive insurance company to satisfy the liabilities and obligations of the special purpose financial captive insurance company incident to the SPFC contract and the special purpose financing transaction.

(h) Unless otherwise permitted by this subchapter or approved by the Commissioner, a special purpose financial captive insurance company may not:

(1) Issue or administer primary insurance policies;

(2) Enter into an SPFC contract with a counterparty that is an insurer if the insurer is required to be, but is not, licensed or otherwise authorized to transact the business of insurance or reinsurance in at least its state or country of domicile;

(3) Assume or retain exposure to insurance or reinsurance losses for its own account that is not funded or to be funded, in whole or in part, by proceeds from a special purpose financing transaction that complies with the provisions of this subchapter;

(4) Have any direct obligation to policyholders or reinsureds of a counterparty; or

(5) Lend to, receive a capital contribution from, invest or place in custody, trust, or under management any of its assets with, or receive a loan or advance from, other than by issuance of the securities pursuant to a special purpose financing transaction, anyone convicted of a felony, or anyone convicted of a criminal offense or found civilly liable for an offense involving the conversion or misappropriation of fiduciary funds or insurance accounts, theft, deceit, fraud, misrepresentation, or corruption.

76 Del. Laws, c. 161, § 15.;



§ 6958. Dividends and distributions

(a) A special purpose financial captive insurance company may declare and pay dividends or other distributions to equity holders if the dividends or other distributions do not violate the provisions of this chapter, or jeopardize the fulfillment of the obligations of the special purpose financial captive insurance company pursuant to the special purpose financing transaction or the SPFC contract, or threaten the solvency or liquidity of the special purpose financial captive insurance company.

(b) A special purpose financial captive insurance company may not declare or pay any dividend or other distribution to equity holders if the dividend or distribution violates the terms of the special purpose financing transaction, and may not declare or pay any dividend or other distribution to equity holders which decreases the capital and surplus of the special purpose financial captive insurance company below the minimum amount required under § 6905 of this title.

(c) The Commissioner may approve, in advance, a special purpose financial captive insurance company's declaring and paying, on an ongoing basis, dividends or other distributions, or both, to equity holders, provided that each dividend or other distribution is made in accordance with the plan of operation and formulas contained in the plan.

76 Del. Laws, c. 161, § 15.;



§ 6959. Delinquency

(a) Sections 6918 and 6938 of this title apply to any special purpose financial captive insurance company except as otherwise provided in this section.

(b) Any delinquency proceeding pursuant to Chapter 59 of this title, or any temporary restraining order or injunction issued pursuant thereto with respect to a counterparty, may not prohibit the transaction of business by a special purpose financial captive insurance company, including its performance of its obligations under a special purpose financing transaction, or any action or proceeding against a special purpose financial captive insurance company or its assets.

(c) The commencement of a summary proceeding with respect to a special purpose financial captive insurance company, and any order issued by the court in such a summary proceeding, may not prohibit payments by the special purpose financial captive insurance company or any action required to make the payment, provided that the payments:

(1) Are made pursuant to a special purpose financing transaction or an SPFC contract: and

(2) Are consistent with the special purpose financial captive insurance company's plan of operation, its certificate of authority, and any order issued in connection therewith, as they may be amended from time to time.

(d) Notwithstanding any other provisions of this title or other laws of this State:

(1) A receiver of a counterparty may not take action seeking to void, and has no authority to void, a nonfraudulent transfer by a counterparty to a special purpose financial captive insurance company of money or other property made pursuant to an SPFC contract; and

(2) A receiver of a special purpose financial captive insurance company may not take action seeking to void, and has no authority to void, a nonfraudulent transfer by the special purpose financial captive insurance company of money or other property made to a counterparty pursuant to an SPFC contract or made pursuant to a special purpose financing transaction.

(e) Notwithstanding any other provision of this title or other laws of this State, the assets of a special purpose financial captive insurance company, including assets held in trust for the benefit of the counterparty, may not be consolidated with or included in the estate of a counterparty in any bankruptcy, insolvency, delinquency, or similar proceeding against the counterparty.

76 Del. Laws, c. 161, § 15.;



§ 6960. Discount on reserves; report on reserves

(a) A special purpose financial captive insurance company shall file annually with the Commissioner an actuarial opinion on reserves provided by an approved independent actuary.

(b) A special purpose financial captive insurance company may discount its reserves in accordance with the actuarial opinion filed under this section, subject to review by the Commissioner.

76 Del. Laws, c. 161, § 15.;



§ 6961. Certain actions by the Commissioner

Other than under § 6959 of this title, the Commissioner shall notify a special purpose financial captive insurance company not less than 30 days before suspending, revoking, amending, or modifying its certificate of authority or any order issued in connection therewith. The notice must state the basis for the suspension, revocation, amendment, or modification. The special purpose financial captive insurance company must be afforded the opportunity for a hearing and all rights provided pursuant to the provisions of the Administrative Procedures Act, Chapter 101 of Title 29.

76 Del. Laws, c. 161, § 15.;



§ 6962. Books and records

Notwithstanding § 6907 of this title, a special purpose financial captive insurance company shall calculate reserves and otherwise report using statutory accounting principles, unless the Commissioner requires, approves, or accepts the use of generally accepted accounting principles or international accounting standards, in either case with any appropriate or necessary modifications or adaptations thereof required or approved or accepted by the Commissioner, and as supplemented by additional information required by the Commissioner.

76 Del. Laws, c. 161, § 15.;






Subchapter IV Branch Captive Insurance Companies

§ 6971. Establishment of a branch captive

A branch captive may be established in this State in accordance with the provisions of this chapter to write any line of business for which captive insurance companies are authorized under § 6903(a) of this title. In addition to the general provisions of this chapter, the provisions of this subchapter shall apply to branch captive insurance companies.

77 Del. Laws, c. 252, § 13.;



§ 6972. Definitions

As used in this subchapter, unless the context require otherwise:

(1) "Alien captive insurance company" means any insurance company formed to write insurance business of a nature that the Commissioner determines is otherwise permissible under this chapter and is licensed pursuant to the laws of an alien jurisdiction which imposes statutory or regulatory standards in a form acceptable to the Commissioner on companies transacting the business of insurance in such jurisdiction.

(2) "Branch business" means any insurance business transacted by a branch captive insurance company in this State.

(3) "Branch captive insurance company" means any alien captive insurance company that has been issued a certificate of authority by the Commissioner to transact the business of insurance in this State through a business unit with a principal place of business in this State, and has not otherwise been issued a certificate of authority by the Commissioner to transact insurance under this chapter.

(4) "Branch operations" means any business operations of a branch captive insurance company in this State.

77 Del. Laws, c. 252, § 13.;



§ 6973. Security required

(a) No branch captive insurance company shall be issued a license unless it shall possess and thereafter maintain, as security for the payment of liabilities attributable to the branch operations:

(1) Minimum capital and surplus as set forth in § 6905 of this title; and

(2) Reserves on such insurance policies or such reinsurance contracts as may be issued or assumed by the branch captive insurance company through its branch operations, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses, and unearned premiums with regard to business written through the branch operations; provided, however, the Commissioner may permit a branch captive insurance company to credit against any such reserve requirement either of the following:

a. Assets belonging to the branch captive insurance company that are in trust for, or otherwise segregated and controlled by, a ceding company, that secure the reinsurance obligations of the branch captive insurance company to such ceding company; or

b. Assets belonging to a reinsurer if held in trust for, or otherwise under the control of the branch captive insurance company and that secure the obligations of such reinsurer to the branch captive insurance company.

(b) Subject to the prior approval of the Commissioner, the amounts required in paragraphs (a)(1) and (2) of this section may be held in the form of:

(1) A trust formed under a trust agreement and funded by assets acceptable to the Commissioner;

(2) An irrevocable letter of credit issued or confirmed by a bank approved by the Commissioner; or

(3) Any combination thereof.

(c) The Commissioner may, on a case by case basis, exempt a branch captive insurance company from any or all of the requirements of this section, provided the Commissioner finds satisfactory evidence of the branch captive insurer's financial stability.

77 Del. Laws, c. 252, § 13.;



§ 6974. Annual reports

(a) Notwithstanding § 6907 of this title, a branch captive insurance company shall file with the Commissioner a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed, verified by oath of two of its executive officers. Such reports and statements shall be filed with the Commissioner on the same day that such reports and statements are due in the domiciliary jurisdiction of the alien captive insurance company.

(b) If the Commissioner is satisfied that the annual report filed in accordance with subsection (a) of this section provides adequate information concerning the financial condition of the branch captive insurance company, the Commissioner may waive the requirement for completion of the annual report required under § 6907 of this title. If the Commissioner is not satisfied with the reports and statements filed pursuant to subsection (a) of this section, a report that meets the requirements of § 6907 of this title shall be filed with the Commissioner at such date as the Commissioner shall establish.

(c) If the alien captive insurance company is not required to file reports or statements in its domiciliary jurisdiction, the requirements of § 6907 of this title shall apply.

77 Del. Laws, c. 252, § 13.;



§ 6975. Examination of branch captives

(a) The examination of a branch captive insurance company pursuant to § 6908 of this title shall be of branch business and branch operations only, so long as the branch captive insurance company provides annually to the Commissioner a certificate of compliance, or its equivalent, issued by or filed with the licensing authority of the domiciliary jurisdiction of the alien captive insurance company, and demonstrates to the Commissioner's satisfaction that it is operating in sound financial condition in accordance with all applicable laws and regulations of such jurisdiction.

(b) Notwithstanding subsection (a) of this section, if the Commissioner elects to waive any of the requirements of § 6973 of this title pursuant to § 6973(c) of this title, the Commissioner shall examine so much of the financial condition and affairs of the alien captive insurance company as the Commissioner deems appropriate.

(c) As a condition of the issuance of a certificate of authority under this chapter, the alien captive insurance company shall grant authority to the Commissioner for examination of the affairs of such alien captive insurance company in the jurisdictions in which the alien captive insurance company is formed, operates or maintains books and records.

77 Del. Laws, c. 252, § 13.;



§ 6976. Taxation of branch captives

In the case of a branch captive insurance company, the tax provided for in § 6914 of this title shall apply only to the branch business of such company.

77 Del. Laws, c. 252, § 13.;






Subchapter V Miscellaneous

§ 6981. Repeals; effective date; applicability

(a) Except as provided in subsection (b) of this section, this chapter shall apply to all captive insurance companies.

(b) Chapter 69 of this title as in effect prior to July 11, 2005, chapter is hereby repealed, except as set forth in the next sentence. Chapter 69 of this title as in effect on July 11, 2005, shall apply to any captive insurance company licensed under such chapter as of such date that has not submitted a written notice to the Commissioner under subsection (c) of this section.

(c) Any captive insurance company licensed in this State as of July 11, 2005, that otherwise would be subject to the application of Chapter 69 of this title as in effect on such date may elect to become subject to the application of this chapter instead by submitting to the Commissioner a written notice to that effect.

75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 14; 77 Del. Laws, c. 252, § 13.;



§ 6982. Reserved power of this State to alter or repeal chapter

All provisions of this chapter may be altered from time to time or repealed.

75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 14; 77 Del. Laws, c. 252, § 13.;



§ 6983. Short title

This chapter may be cited as the "Delaware Revised Captive Insurance Company Act."

75 Del. Laws, c. 150, § 1; 76 Del. Laws, c. 161, § 14; 77 Del. Laws, c. 252, § 13.;









CHAPTER 70. SEALED CONTAINER DEFENSE IN PRODUCT LIABILITY

§ 7001. Sealed container defense in product liability

(a) In this section, the following words have the meanings indicated:

(1)a. "Manufacturer" means a designer, assembler, fabricator, constructor, compounder, producer or processor of any product or its component parts.

b. "Manufacturer" includes an entity not otherwise a manufacturer that imports a product or otherwise holds itself out as a manufacturer.

(2) "Product" means any tangible article, including attachments, accessories and component parts and accompanying labels, warnings, instructions and packaging.

(3) "Sealed container" means a box, container, package, wrapping, encasement or housing of any nature that covers a product so that it would be unreasonable to expect a seller to detect or discover the existence of a dangerous or defective condition in the product. A product shall be deemed to be in a sealed container if the product, by its nature and design, is encased or sold in any other manner making it unreasonable to expect a seller to detect or discover the existence of a dangerous or defective condition.

(4)a. "Seller" means a wholesaler, distributor, retailer or other individual or entity other than a manufacturer that is regularly engaged in the selling of a product whether the sale is for resale by the purchaser or is for use or consumption by the ultimate consumer.

b. "Seller" includes a lessor or bailor regularly engaged in the business of the lease or bailment of the product.

(5) "Similar product" means another article of the same design produced by the same manufacturer.

(b) It shall be a defense to an action against a seller of a product for property damage or personal injury allegedly caused by the defective design or manufacture of a product if the seller establishes that:

(1) The product was acquired and then sold or leased by the seller in a sealed container and in unaltered form;

(2) The seller had no knowledge of the defect;

(3) In the performance of the duties the seller performed or while the product was in the seller's possession could not have discovered the defect while exercising reasonable care;

(4) The seller did not manufacturer, produce, design or designate the specifications for the product, which conduct was the proximate and substantial cause of the claimant's injury;

(5) The seller did not alter, modify, assemble or mishandle the product while in the seller's possession in a manner which was the proximate and substantial cause of the claimant's injury; and

(6) The seller had not received notice of the defect from purchasers of similar products.

(c) The defense provided in subsection (b) of this section is not available if:

(1) The claimant is unable to identify the manufacturer through reasonable effort;

(2) The manufacturer is insolvent, immune from suit or not subject to suit in Delaware; or

(3) The seller made any express warranties, the breach of which were the proximate and substantial cause of the claimant's injury.

(d)(1) Except in an action based on an expressed indemnity agreement, if the seller shows by unrebutted facts that he/she had satisfied subsection (b) of this section and that subsection (c) of this section does not apply, summary judgment shall be entered in his/her favor as to the original or third party actions.

(2) Notwithstanding the granting of a motion for summary judgment pursuant to paragraph (1) of this subsection, the seller will thereafter continue to be treated as though he/she were still a party for all purposes of discovery including the uses thereof.

(3) On a subsequent showing of the occurrence of any condition described in subsection (c) of this section, or that 1 or more of the conditions of subsection (b) of this section did not exist, during the pending litigation, the actions dismissed by summary judgment pursuant to subsection (d)(1) of this section shall be reinstated and are not barred by the passage of time.

66 Del. Laws, c. 45, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 71. LONG-TERM CARE INSURANCE

§ 7101. Statement of purpose

The purpose of this chapter is to promote the public interest; to promote the availability of long-term care insurance policies; to protect applicants for long-term care insurance, as defined in this chapter, from unfair or deceptive sales or enrollment practices; to establish standards for long-term care insurance; to facilitate public understanding and comparison of long-term care insurance policies; and to facilitate flexibility and innovation in the development of long-term care insurance coverage.

67 Del. Laws, c. 102, § 1.;



§ 7102. Scope

The requirements of this chapter shall apply to policies delivered or issued for delivery in this State on or after January 1, 1990. This chapter is not intended to supersede the obligations of entities subject to this chapter to comply with the substance of other applicable insurance laws insofar as such laws do not conflict with this chapter; provided, however, that laws and regulations designed and intended to apply to Medicare supplement insurance policies shall not be applied to long-term care insurance. A policy which is not advertised, marketed or offered as long-term care insurance or nursing home insurance need not meet the requirements of this chapter.

67 Del. Laws, c. 102, § 1.;



§ 7103. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Applicant" shall mean:

a. In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

b. In the case of a group long-term care insurance policy, the proposed certificate holder.

(2) "Certificate" shall mean, for the purposes of this chapter, any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this State.

(3) "Commissioner" shall mean the Insurance Commissioner of this State.

(4) "Group long-term care insurance" shall mean a long-term care insurance policy which is delivered or issued for delivery in this State and issued to:

a. One or more employers or labor organizations, or to a trust or to the trustees of a fund established by 1 or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof, or for members or former members or a combination thereof, of the labor organization; or

b. Any professional, trade or occupational association for its members or former or retired members, or combination thereof, if such association is composed of individuals all of whom are or were actively engaged in the same profession, trade or occupation; and such association has been maintained in good faith for purposes other than obtaining insurance; or

c. An association or a trust or the trustee(s) of a fund established, created or maintained for the benefit of members of 1 or more associations. Prior to advertising, marketing or offering such policy within this State, each such association or the insurer of such association, shall file evidence with the Commissioner that the association has at the outset a minimum of 100 persons; has been organized and maintained in good faith for purposes other than that of obtaining insurance; has been in active existence for at least 1 year; and has a constitution and bylaws which provide that:

1. The association holds regular meetings not less than annually to further purposes of the members;

2. Except for credit unions, the association collects dues or solicits contributions from members; and

3. The members of the association have voting privileges and representation on the governing board and committees.

Thirty days after such filing the association shall be deemed to satisfy such organizational requirements, unless the Commissioner makes a finding that the association or associations do not satisfy those organizational requirements; or

d. A group other than as described in subparagraphs a.-c. of this subdivision, subject to a finding by the Commissioner that:

1. The issuance of the group policy is not contrary to the best interest of the public;

2. The issuance of the group policy would result in economies of acquisition or administration; and

3. The benefits are reasonable in relation to the premiums charged.

(5) "Long-term care insurance" shall mean any insurance policy or rider advertised, marketed, offered or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid or other basis, for 1 or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance or personal care services, provided in a setting other than an acute care unit of a hospital. Such term includes group and individual annuities and life insurance policies or riders which provide directly or which supplement long-term care insurance. Such term also includes a policy or rider which provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. Such term includes group and individual policies or riders whether issued by insurers, fraternal benefit societies, nonprofit health, hospital and medical service corporations, prepaid health plans, health maintenance organizations or any similar organization to the extent they are otherwise authorized to issue life or health insurance. The words "long-term care" shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage or limited benefit health coverage. With regard to life insurance, this term does not include life insurance policies which accelerate the death benefit specifically for 1 or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention or permanent institutional confinement, and which provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care. Notwithstanding any other provision contained herein, any product advertised, marketed, or offered as long-term care insurance shall be subject to this chapter.

(6) "Policy" shall mean, for the purposes of this chapter, any policy, contract, subscriber agreement, rider or endorsement delivered or issued for delivery in this State by an insurer; fraternal benefit society; nonprofit health, hospital or medical service corporation; prepaid health plan; health maintenance organization or any similar organization.

67 Del. Laws, c. 102, § 1; 68 Del. Laws, c. 160, §§ 1, 2.;



§ 7104. Extraterritorial jurisdiction; group long-term care insurance

No group long-term care insurance coverage may be offered to a resident of this State under a group policy issued in another state to a group described in § 7103(4) of this title, unless this State or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this State has made a determination that such requirements have been met.

67 Del. Laws, c. 102, § 1; 68 Del. Laws, c. 160, § 3.;



§ 7105. Disclosure and performance standards for long-term care insurance

(a) The Commissioner may adopt regulations that include standards for full and fair disclosure setting forth the manner, content and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, rescission of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions and definitions of terms.

(b) No long-term care insurance policy may:

(1) Be cancelled, nonrenewed or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder; or

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) Provide coverage for skilled nursing care only, or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care; or

(4) Condition eligibility for any benefits other than waiver of premium, post-confinement, post-acute care or recuperative benefits on a prior institutionalization requirement.

(c) Preexisting conditions. —

(1) No long-term care insurance policy or certificate, other than a policy or certificate thereunder issued to a group as defined in § 7103(4)a. of this title, shall use a definition of "preexisting condition" which is more restrictive than the following: "Preexisting condition" shall mean a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within 6 months preceding the effective date of coverage of an insured person.

(2) No long-term care insurance policy or certificate, other than a policy or certificate thereunder issued to a group as defined in § 7103(4)a. of this title, shall exclude coverage for a loss or confinement which is the result of a preexisting condition, unless such loss or confinement begins within 6 months following the effective date of coverage of an insured person.

(3) The Commissioner may extend the limitation periods set forth in paragraphs (1) and (2) of this subsection as to specific age group categories in specific policy forms, upon findings that the extension is in the best interest of the public.

(4) The definition of "preexisting condition" shall not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant; and, on the basis of the answers on that application, from underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether or not it is disclosed on the application, need not be covered until the waiting period described in paragraph (2) of this subsection expires. No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in paragraph (2) of this subsection.

(d) Prior hospitalization and/or institutionalization. —

(1) No long-term care insurance policy may be delivered or issued for delivery in this State if such policy conditions eligibility for any benefits on a prior hospitalization requirement; or if such policy conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

(2) A long-term care insurance policy containing post-confinement, post-acute care or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" such limitations or conditions, including any required number of days of confinement.

(3) A long-term care insurance policy or rider which conditions eligibility for noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than 30 days.

(4) No long-term care insurance policy which provides benefits only following institutionalization shall condition such benefits upon admission to a facility for the same or related conditions within a period of less than 30 days after discharge from the institution.

(e) The Commissioner may adopt regulations establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term care insurance policies is contained in the regulation.

(f) Right to return; free look. — Long-term care applicants shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long-term care insurance policies and certificates shall have a notice prominently printed on the 1st page or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, other than a certificate issued pursuant to a policy issued to a group defined in § 7103(4)d. of this title, the applicant is not satisfied for any reason.

(g) Outline of coverage. —

(1) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of the initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.

a. The Commissioner shall prescribe a standard format, including style, arrangement and overall appearance, and the content of an outline of coverage.

b. In the case of agent solicitations, an agent must deliver the outline of coverage prior to the presentation of an application or enrollment form.

c. In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form.

(2) The outline of coverage shall include:

a. A description of the principal benefits and coverage provided in the policy;

b. A statement of the principal exclusions, reductions and limitations contained in the policy;

c. A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion of group coverage shall be specifically described;

d. A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

e. A description of the terms under which the policy or certificate may be returned and premium refunded; and

f. A brief description of the relationship of cost of care and benefits.

(h) A certificate issued pursuant to a group long-term care insurance policy which policy is delivered or issued for delivery in this State shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions and limitations contained in the policy; and

(3) A statement that the group master policy determines governing contractual provisions.

(i) At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary shall also include:

(1) An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(2) An illustration of the amount of benefits, the length of benefit and the guaranteed lifetime benefits, if any, for each covered person;

(3) Any exclusions, reductions and limitations on benefits of long-term care; and

(4) If applicable to the policy type, the summary shall include a disclosure of the effects of exercising other rights under the policy, a disclosure of guarantee related to long-term care costs of insurance charges and current and projected maximum lifetime benefits.

(j) Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. Such report shall include:

(1) Any long-term care benefits paid out during the month;

(2) An explanation of any changes in the policy, e.g., death benefits or cash values, due to long-term care benefits being paid out; and

(3) The amount of long-term care benefits existing or remaining.

(k) Any policy or rider advertised, marketed or offered as long-term care or nursing home insurance shall comply with this chapter.

67 Del. Laws, c. 102, § 1; 68 Del. Laws, c. 160, §§ 4-7; 77 Del. Laws, c. 471, § 2.;



§ 7106. Nonforfeiture benefit requirement

(a) No insurer may issue or deliver a long-term care insurance policy in this State unless the insurer offers to the applicant the option to purchase a policy that provides for nonforfeiture benefits.

(b) The Insurance Commissioner shall promulgate rules and regulations which specify the types of nonforfeiture benefits to be included in the policies and certificates, the standards for the benefits and the date nonforfeiture benefits must commence.

70 Del. Laws, c. 351, § 1.;



§ 7107. Administrative procedures

The Commissioner shall issue reasonable regulations to establish minimum standards for marketing practices, agent compensation, agent testing, penalties and reporting practices for long-term care insurance, and any other rules and regulations necessary for or as an aid to the administration or effectuation of this chapter. Regulations adopted pursuant to this chapter shall be in accordance with the provisions of Chapter 101 of Title 29.

67 Del. Laws, c. 102, § 1; 68 Del. Laws, c. 160, § 8; 70 Del. Laws, c. 351, § 1.;



§ 7108. Title

This chapter shall be known and may be cited as the "Long-Term Care Insurance Act."

67 Del. Laws, c. 102, § 1; 70 Del. Laws, c. 351, § 1.;



§ 7109. Penalties

In addition to any other penalties provided by the laws of this State, any insurer or agent found to have violated any requirement of this State relating to the regulation of long-term care insurance or the marketing of such insurance shall be subject to a fine of up to 3 times the amount of any commissions paid for each policy involved in the violation or up to $10,000, whichever is greater.

68 Del. Laws, c. 160, § 9; 70 Del. Laws, c. 351, § 1.;






CHAPTER 72. SMALL EMPLOYER HEALTH INSURANCE

§ 7201. Purpose

The purpose and intent of this chapter are to promote the availability of health insurance coverage to small employers regardless of their health status or claims experience, to prevent abusive rating practices, to require disclosure of rating practices to purchasers, to establish rules regarding renewability of coverage, to establish limitations on the use of preexisting condition exclusions, to provide for development of "basic" and "standard" health benefit plans to be offered to all small employers, to provide for establishment of a reinsurance program, and to improve the overall fairness and efficiency of the small group health insurance market.

This chapter is not intended to provide a comprehensive solution to the problem of affordability of health care or health insurance.

68 Del. Laws, c. 175, § 1; 68 Del. Laws, c. 340, § 1.;



§ 7202. Definitions [For application of this section, see 79 Del. Laws, c. 99, § 19]

As used in this chapter:

(1) "Actuarial certification" means a written statement by a member of the American Academy of Actuaries, or other individual acceptable to the Commissioner, that a small employer carrier is in compliance with the provisions of § 7205 of this title, based upon an examination and including a review of the appropriate records and the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans.

(2) "Affiliation period" means a period of time not to exceed 2 months (3 months for late enrollees) during which a health maintenance organization does not collect premiums and coverage issued is not effective.

(3) "Affiliate" or "affiliated" means any entity or person who directly or indirectly through 1 or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person.

(4) "Base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or that could have been charged under a rating system for that class of business by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage.

(5) "Basic health benefit plan" means a lower cost health benefit plan developed pursuant to § 7211 of this title.

(6) "Board" means the board of directors of the program established pursuant to § 7210 of this title [repealed].

(7) "Bona fide association" means, with respect to health insurance coverage offered in Delaware, an association which:

a. Has been actively in existence for at least 5 years;

b. Has been formed and maintained in good faith for purposes other than obtaining insurance and does not condition membership on the purchase of association-sponsored insurance;

c. Does not condition membership in the association on any health status-related factor relating to an individual (including an employee of an employer or a dependent of an employee) and clearly so states in all membership and application materials;

d. Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such members (or individuals eligible for coverage through a member) and clearly so states in all marketing and application materials;

e. Does not make health insurance coverage offered through the association available other than in connection with a member of the association and clearly so states in all marketing and application materials; and

f. Provides and annually updates information necessary for the Commissioner to determine whether or not an association meets the definition of a bona fide association before qualifying as a bona fide association for the purposes of this chapter.

(8) "Carrier" means any entity that provides health insurance in this State. For the purposes of this chapter, carrier includes an insurance company, health service corporation, health maintenance organization and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation.

(9) "Case characteristics" means demographic or other objective characteristics of a small employer that are considered by the small employer carrier in the determination of premium rates for the small employer, provided that claim experience, health status and duration of coverage shall not be case characteristics for the purposes of this chapter. The small employer carrier shall not use case characteristics other than age, industry (subject to § 7205(6) of this title), geographic area, family composition, unhealthy lifestyle choices and group size without prior approval of the Commissioner.

(10) "Class of business" means all of a carrier's business unless more than 1 class is established pursuant to § 7204 of this title.

(11) "Commissioner" means the Insurance Commissioner of this State.

(12) "Committee" means the Health Benefit Plan Committee created pursuant to § 7211 of this title.

(13) "Control" shall be defined in the same manner as in § 5002 of this title.

(14) "Creditable coverage" means, with respect to an individual, health benefits or coverage provided under any of the following:

a. A group health benefit plan;

b. An individual health benefit plan or individual insurance coverage;

c. Part A or Part B of Title XVIII of the Social Security Act [42 U.S.C. § 1395 et seq. or 42 U.S.C. § 1395j et seq.];

d. Title XIX of the Social Security Act [42 U.S.C. § 1396 et seq.], other than coverage consisting solely of benefits under § 1928 [42 U.S.C. § 1396s];

e. Chapter 55 of Title 10, United States Code [10 U.S.C. § 1071 et seq.];

f. A medical care program of the Indian Health Service or of a tribal organization;

g. A state health benefits risk pool;

h. A health plan offered under Chapter 89 of Title 5, United States Code [5 U.S.C. § 8901 et seq.];

i. A public health plan as defined in federal regulations;

j. A health benefit plan under § 5(e) of the Peace Corps Act [22 U.S.C. § 2504(e)].

(15) "Dependent" means a spouse, a child under the age of 26 years, and an unmarried child of any age who is medically certified as totally disabled and dependent upon the parent.

(16) "Eligible employee" means an employee who works on a full-time basis and has a normal work week of 30 or more hours. The term includes a sole proprietor, a partner of a partnership and an independent contractor, if the sole proprietor, partner or independent contractor is included as an employee under a health benefit plan of a small employer, but does not include an employee who works on a part-time, temporary or substitute basis. With respect to any health benefit plan of a small employer that is purchased through the state health insurance exchange program or Small Business Health Options Program (SHOP) established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148], the term "eligible employee" shall not include a sole proprietor, a partner of a partnership, independent contractor, a member of a limited liability company taxed as a partnership, shareholder owning more than 2% of an S corporation, or any owner of more than 5% of other businesses, or any family member of such owners or partners, or an employee who works on a part-time, temporary or substitute basis.

(17) "Established geographic service area" means a geographic area, as approved by the Commissioner and based on the carrier's certificate of authority to transact insurance in this State, within which the carrier is authorized to provide coverage.

(18) "Health benefit plan" means any hospital or medical expense policy or certificate, hospital or medical service corporation contract, health maintenance organization or health service corporation subscriber contract or any other similar health contract, including a high deductible medical expense policy used in conjunction with a medical savings account, subject to the jurisdiction of the Commissioner available for use, offered or sold to an individual in the State of Delaware. This term includes a bona fide association plan if such plan provides coverage to 1 or more eligible employees of a small employer in Delaware.

"Health benefit plan" does not include: accident only; credit; dental; vision; Medicare supplement; benefits for long-term care, home health care, community-based care or any combination thereof; disability income insurance; liability insurance including general liability insurance and automobile liability insurance; coverage for on-site medical clinics; coverage issued as a supplement to liability insurance, worker's compensation or similar insurance; or automobile medical payment insurance. The term also excludes specified disease, hospital confinement indemnity or limited benefit health insurance if such types of coverage do not provide coordination of benefits and are provided under separate policies or certificates; provided, that the carrier offering such policies or certificates complies with the following:

a. The carrier files on or before March 1 of each year a certification with the Commissioner that contains the statement and information described in subparagraph b. of this paragraph.

b. The certification shall contain the following:

1. A statement from the carrier certifying that policies or certificates described in this paragraph are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance or major medical expense insurance.

2. A summary description of each policy or certificate described in this paragraph, including the average annual premium rates (or range of premium rates in cases where premiums vary by age or other factors) charged for these policies and certificates in this State.

c. In the case of a policy or certificate that is described in this paragraph and that is offered for the first time in this State on or after July 1, 1997, the carrier files with the Commissioner the information and statement required in subparagraph b. of this paragraph at least 30 days prior to the date the policy or certificate is issued or delivered in this State.

(19) "Health status-related factor" means any of the following factors:

a. Health status;

b. Medical condition, including both physical and mental illnesses;

c. Claims experience;

d. Receipt of health care;

e. Medical history;

f. Genetic information, as defined in § 2317 of this title;

g. Evidence of insurability, including conditions arising out of acts of domestic violence;

h. Disability.

(20) "Index rate" means, for each class of business as to a rating period for small employers, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate.

(21) "Late enrollee" means an eligible employee or dependent who requests enrollment in a group health benefit plan following the initial enrollment period during which such individual is entitled to enroll under the terms of the health benefit plan, if such initial enrollment period is a period of at least 30 days. An eligible employee or dependent shall not be considered a late enrollee if:

a. The individual:

1. Was covered under other creditable coverage at the time of the initial enrollment period and, if required by the employer, policyholder, carrier or issuer, the employee stated at the time of initial enrollment that this was the reason for declining enrollment;

2. Lost coverage under the other creditable coverage as a result of termination of employment or eligibility, reduction in the number of hours of employment, the involuntary termination of the creditable coverage, death of a spouse, legal separation or divorce or employer contributions towards such coverage was terminated; and

3. Requests enrollment within 30 days after termination of the other creditable coverage;

b. The individual is employed by an employer that offers multiple health benefit plans and elects a different plan during an open enrollment period;

c. A court has ordered that coverage be provided for a dependent under a covered employee's health benefit plan and the request for enrollment is made within 30 days after issuance of such court order; or

d. A person becomes a dependent of a covered person through marriage, birth, adoption or placement for adoption and requests enrollment no later than 30 days after becoming such a dependent. In such case, coverage shall commence on the date the person becomes a dependent if a request for enrollment is received in a timely fashion before such date.

(22) "Medical care" means amounts paid for:

a. The diagnosis, cure, mitigation, treatment or prevention of disease or amounts paid for the purpose of affecting any structure or function of the body;

b. Transportation primarily for and essential to medical care referred to in subparagraph a. of this paragraph; and

c. Insurance covering medical care referred to in subparagraphs a. and b. of this paragraph.

(23) "New business premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or offered or which could have been charged or offered by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage.

(24) "Unhealthy lifestyle choices" means smoking or maintaining excessive weight, blood pressure or cholesterol, other than due to organic causes that are being treated by a physician, as those conditions or actions may be more fully defined by regulation by the Commissioner.

(25) "Plan of operation" means the plan of operation of the program established pursuant to § 7210 of this title [repealed].

(26) "Premium" means all moneys paid by a small employer and eligible employees as a condition of receiving coverage from a small employer carrier, including any fees or other contributions associated with the health benefit plan.

(27) "Producer" means agent and/or broker.

(28) "Program" means the Delaware Small Employer Reinsurance Program created by § 7210 of this title [repealed].

(29) "Qualifying previous coverage" and "qualifying existing coverage" shall have the same meaning as the term "creditable coverage"; provided however, that for purposes of determining a participation requirement, "qualifying previous coverage" and "qualifying existing coverage" means benefits or coverage provided under:

a. Medicare or Medicaid;

b. An employer-based health insurance or health benefit arrangement that provides benefits similar to or exceeding benefits provided under the basic health benefit plan; or

c. An individual health insurance policy (including coverage issued by a health maintenance organization, health service organization and fraternal benefit society) that provides benefits similar to or exceeding the benefits provided under the basic health benefit plan; provided, that such policy has been in effect for 1 year.

(30) "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect.

(31) "Reinsuring carrier" means a small employer carrier participating in the reinsurance program pursuant to § 7210 of this title [repealed].

(32) "Restricted network provision" means any provision of a health benefit plan that conditions the payment of benefits, in whole or in part, on the use of health care providers that have entered into a contractual arrangement with the carrier pursuant to Chapter 64 of this title or otherwise to provide health care services to covered individuals.

(33) "Risk-assuming carrier" means a small employer carrier whose application is approved by the Commissioner pursuant to § 7209 of this title.

(34) "Small employer" means any person, firm, corporation, partnership or association that is actively engaged in business that, on at least 50% of its working days during the preceding calendar quarter, employed no more than 50 eligible employees, the majority of whom were employed within this State. In determining the number of eligible employees, companies that are affiliated companies, or that are eligible to file a combined tax return for purposes of state taxation, shall be considered 1 employer. With respect to any health benefit plan of a small employer that is purchased through the state health insurance exchange program or SHOP established pursuant to the Patient Protection and Affordable Care Act [P.L. 111-148], the term "small employer" shall not include a sole proprietorship, partnership, independent contractor, limited liability company taxed as a partnership, S corporation or any other business that employs only such owners or partners or family members thereof.

(35) "Small employer carrier" means a carrier that offers health benefit plans covering eligible employees of 1 or more small employers in this State.

a. Except as provided in subparagraph b. of this paragraph, for the purposes of this chapter, carriers that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as 1 carrier and any restrictions or limitations imposed by this chapter shall apply as if all health benefit plans delivered or issued for delivery to small employers in this State by such affiliated carriers were issued by 1 carrier.

b. An affiliated carrier that is a health maintenance organization having a certificate of authority under Chapter 64 of this title may be considered to be a separate carrier for the purposes of this chapter.

c. Unless otherwise authorized by the Commissioner, a small employer carrier shall not enter into 1 or more ceding arrangements with respect to health benefit plans delivered or issued for delivery to small employers in this State if such arrangements would result in less than 50 percent of the insurance obligation or risk for such health benefit plans being retained by the ceding carrier. The provisions of §§ 910 and 4944 of this title shall apply if a small employer carrier cedes or assumes all of the insurance obligation or risk with respect to 1 or more health benefit plans delivered or issued for delivery to small employers in this State.

In the case of an employer that was not in existence throughout the preceding calendar quarter, the determination of whether such employer is a small or large employer shall be based on the average number of employees that is reasonably expected such employer will employ on business days in the current calendar year.

(36) "Standard health benefit plan" means a health benefit plan developed pursuant to § 7211 of this title.

(37) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant in or beneficiary of the plan, the period that must pass with respect to the individual before the individual is eligible for benefits under the terms of the plan. For purposes of calculating periods of creditable coverage, a waiting period shall not be considered a gap in coverage.

68 Del. Laws, c. 175, § 1; 68 Del. Laws, c. 340, § 1; 69 Del. Laws, c. 323, § 1; 69 Del. Laws, c. 403, §§ 1, 2; 71 Del. Laws, c. 143, §§ 4, 5; 72 Del. Laws, c. 383, § 5; 79 Del. Laws, c. 99, § 14.;



§ 7203. Applicability and scope

This chapter shall apply to any health benefit plan provided by a small employer which provides coverage to the employees of such small employer in this State.

68 Del. Laws, c. 175, §§ 1, 3; 68 Del. Laws, c. 340, § 1.;



§ 7204. Establishment of classes of business

(a) A small employer carrier may establish more than 1 class of business only to reflect substantial differences in expected claims experience or administrative costs related to the following reasons:

(1) The small employer carrier uses more than 1 type of system for the marketing and sale of health benefit plans to small employers;

(2) The small employer carrier has acquired a class of business from another small employer carrier; or

(3) The small employer carrier provides coverage to 1 or more association groups that meet the requirements of § 3506 of this title.

(b) A small employer carrier may establish no more than 9 classes of business under subsection (a) of this section, except as provided for in subsection (d) of this section.

(c) The Commissioner may establish regulations to provide for periods of transition in order for a small employer carrier to come into compliance with subsections (a) and (b) of this section in the instance of acquisition of a block of business from another small employer carrier.

(d) The Commissioner may approve the establishment of more than 9 classes of business upon a finding that such action would enhance the efficiency and fairness of the small employer marketplace.

(e) A small employer carrier shall not transfer a small employer involuntarily into or out of a class of business. A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless such offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status or duration of coverage since issue.

(f) [Expired.]

68 Del. Laws, c. 340, § 1.;



§ 7205. Restrictions relating to premium rates

Premium rates for health benefit plans subject to this chapter shall be subject to the following provisions:

(1) The index rate for any class of business shall not exceed the index rate for similar coverage for any other class of business by more than 20 percent in any rating period.

(2) The premium rates for similar health benefit plans within a class of business shall not vary from the index rate by more than 35 percent, with:

a. An additional combined variation of no more than 10 percent for gender and geography; and

b. The actuarially justified adjustment for age and family composition,

provided, that the small employer carrier shall file a document as prescribed by the Commissioner setting out the age classes and family composition classes used pursuant to this paragraph, including actuarial certification of these classes.

(3) The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

a. The percentage change in the new business premium rate calculated using premium rates on the first day of the prior rating period and the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers;

b. Any adjustment, not to exceed 15 percent annually and adjusted pro rata for rating periods of less than 1 year, due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer as determined from the small employer carrier's rate manual for the class of business; and

c. Any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the small employer carrier's rate manual for the class of business.

(4) Adjustments in rates for claim experience, health status and duration of coverage shall not be charged to individual employees or dependents. Any such adjustment shall be applied uniformly to the rates charged for all employees and dependents of the small employer. This prohibition shall not be construed to prevent a carrier from establishing premium discounts or rebates or modifying otherwise applicable co-payments or deductibles in return for adherence to programs of health promotion and disease prevention, if otherwise allowed by law.

(5) Premium rates for health benefit plans shall comply with the requirements of this section notwithstanding any assessments paid or payable by small employer carriers pursuant to § 7210 of this title [repealed].

(6) A small employer carrier may utilize industry as a case characteristic in establishing premium rates, provided that the highest rate factor associated with any industry classification shall not exceed the lowest rate factor associated with any industry classification by more than 15 percent.

(7) In the case of health benefit plans delivered or issued for delivery prior to January 4, 1993, a premium rate for a rating period may exceed the ranges set forth in paragraphs (1) and (2) of this section for a period of 1 year following January 4, 1993. In such case, the percentage increase in the premium rate charged to a small employer for a new rating period shall not exceed the sum of the following:

a. The percentage change in the new business premium rate calculated using premium rates on the first day of the prior rating period and the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers.

b. Any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business.

(8)a. Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business. Rating factors shall produce premiums for identical groups which differ only by the amounts attributable to plan design and do not reflect differences due to the nature of the groups assumed to select particular health benefit plans.

b. A small employer carrier shall treat all health benefit plans issued or renewed in the same calendar month as having the same rating period.

(9) For purposes of this subsection, a health benefit plan that utilizes a restricted provider network shall not be considered similar coverage to a health benefit plan that does not utilize such a network, provided that utilization of the restricted provider network results in substantial differences in claims costs.

68 Del. Laws, c. 175, § 1; 68 Del. Laws, c. 340, § 1; 71 Del. Laws, c. 143, § 6.;



§ 7206. Renewability of coverage

(a) A health benefit plan subject to this chapter shall be renewable with respect to all eligible employees or dependents, at the option of the small employer, except in any of the following cases:

(1) Nonpayment of the required premiums;

(2) Fraud or misrepresentation of the small employer or, with respect to coverage of individual insureds, the insureds or their representatives;

(3) Noncompliance with the carrier's minimum participation requirements;

(4) Noncompliance with the carrier's employer contribution requirements;

(5) Repeated misuse of a provider network provision;

(6) The small employer carrier elects to nonrenew all of its health benefit plans delivered or issued for delivery to small employers in this State. In such a case the carrier shall:

a. Provide advance notice of its decision under this paragraph to the commissioner in each state in which it is licensed; and

b. Provide notice of the decision not to renew coverage to all affected small employers and to the commissioner in each state in which an affected insured individual is known to reside at least 180 days prior to the nonrenewal of any health benefit plans by the carrier. Notice to the commissioner under this subparagraph shall be provided at least 3 working days prior to the notice to the affected small employers;

(7) The Commissioner finds that the continuation of the coverage would:

a. Not be in the best interests of the policyholders or certificate holders;

b. Impair the carrier's ability to meet its contractual obligations.

In such instance the Commissioner shall assist affected small employers in finding replacement coverage;

(8) With respect to a carrier that offers a health benefit plan through a managed care plan, there is no longer any enrollee in connection with such plan that lives, resides or works in the service area of the carrier;

(9) An employer is no longer actively engaged in the business in which it was engaged on the effective date of the plan; or

(10) With respect to coverage that is made available only through 1 or more bona fide associations, the membership of an employer ceases.

(b) A small employer carrier that elects not to renew a health benefit plan under subsection (a)(6) of this section shall be prohibited from writing new business in the small employer market in this State for a period of 5 years from the date of notice to the Commissioner.

(c) In the case of a small employer carrier doing business in 1 established geographic service area of the State, the rules set forth in this chapter shall apply only to the carrier's operations in that service area.

68 Del. Laws, c. 175, § 1; 68 Del. Laws, c. 340, § 1; 71 Del. Laws, c. 143, § 7.;



§ 7207. Availability of coverage; preexisting conditions; minimum participation [For application of this section, see 79 Del. Laws, c. 99, § 19]

(a)(1) Subject to paragraph (a)(4) of this section, every small employer carrier shall, as a condition of transacting business in this State with small employers, actively offer to small employers at least 2 health benefit plans. One health benefit plan offered by each small employer carrier shall be a basic health benefit plan and 1 plan shall be a standard health benefit plan.

(2)a. A small employer carrier shall issue a basic health benefit plan or a standard health benefit plan to any small employer meeting the requirements of paragraph (a)(3) of this section that applies to either such plan and agrees to make the required premium payments and to satisfy the other reasonable provisions of the health benefit plan not inconsistent with this chapter.

b. In the case of a small employer carrier that establishes more than 1 class of business pursuant to § 7204 of this title, the small employer carrier shall maintain and issue to such small employers at least 1 basic health benefit plan and at least 1 standard health benefit plan in each class of business so established. A small employer carrier may apply reasonable criteria in determining whether to accept a small employer into a class of business, provided that:

1. The criteria are not intended to discourage or prevent acceptance of small employers applying for a basic or standard health benefit plan;

2. The criteria are not related to the health status or claim experience of the small employer;

3. The criteria are applied consistently to all small employers applying for coverage in the class of business; and

4. The small employer carrier provides for the acceptance of all eligible small employers into 1 or more classes of business.

The provisions of this subparagraph shall not apply to a class of business into which the small employer carrier is no longer enrolling new small businesses.

(3) A small employer is eligible under paragraph (a)(2) of this section if it employed at least 1 or more eligible employees within this State on at least 50 percent of its working days during the preceding calendar quarter.

(4) The provisions of this section shall be effective 180 days after the Commissioner's and Delaware Health Care Commission's approval of the basic health benefit plan and the standard health benefit plan developed pursuant to § 7211 of this title; provided, that if the Small Employer Health Reinsurance Program created pursuant to § 7210 of this title [repealed] is not yet operative on that date, the provisions of this paragraph shall be effective on the date that program begins operation.

(b)(1) A small employer carrier shall file with the Commissioner, in a format and manner prescribed by the Commissioner, the basic health benefit plans and the standard health benefit plans to be used by the carrier within 90 days after the Commissioner establishes the guidelines thereof. A health benefit plan filed pursuant to this paragraph may be used by a small employer carrier beginning 30 days after it is filed unless the Commissioner disapproves its use.

(2) The Commissioner at any time may, after providing notice and an opportunity for a hearing to the small employer carrier, disapprove the continued use by a small employer carrier of a basic or standard health benefit plan on the grounds that the plan does not meet the requirements of this chapter.

(c) Health benefit plans covering small employers shall comply with the following provisions:

(1) A health benefit plan shall not deny, exclude or limit benefits for a covered individual for losses due to a preexisting condition.

(2) A health maintenance organization may impose an affiliation period. An affiliation period shall run concurrently with any waiting period imposed. Such a health maintenance organization may, in lieu of an affiliation period, use an alternative method to address adverse selection with the prior approval of the Insurance Commissioner.

(3) A health benefit plan shall waive any affiliation period with respect to particular services for the period of time an individual was previously covered by qualifying previous coverage that provided benefits with respect to such services provided, that the qualifying previous coverage was continuous to a date not more than 63 days prior to the effective date of the new coverage, excluding any waiting period applicable to the new plan. This paragraph does not preclude application of any waiting period applicable to all new enrollees under the health benefit plan.

(4) A health benefit plan may not exclude coverage for late enrollees for a preexisting condition.

(5)a. Except as provided in subsection (d) of this section, requirements used by a small employer carrier in determining whether to provide coverage to a small employer, including requirements for minimum participation of eligible employees, shall be applied uniformly among all small employers with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier.

b. A small employer carrier may vary the application of minimum participation requirements and minimum employer contribution requirements only by the size of the small employer group.

c. An employee who does not participate in the health benefit plan and who presents satisfactory evidence that the employee has coverage through a spouse or other qualifying existing coverage shall not be counted by a small employer carrier with respect to number or percent participation requirements.

d. A small employer carrier shall not increase any requirement for minimum employee participation or any requirement for minimum employer contribution applicable to a small employer at any time after the small employer has contracted for coverage.

(6)a. If a small employer carrier offers coverage to a small employer, the small employer carrier shall offer coverage to all of the eligible employees of a small employer and their dependents. A small employer carrier shall not offer coverage to only certain individuals in a small employer group or to only part of the group, except in the case of late enrollees as provided in paragraph (c)(4) of this section.

b. A small employer carrier shall not modify a basic or standard health benefit plan with respect to a small employer or any eligible employee or dependent through riders, endorsements or otherwise, to restrict or exclude coverage for certain diseases or medical conditions otherwise covered by the health benefit plan.

(d)(1) A small employer carrier shall not be required to offer coverage or accept applications pursuant to subsection (a) of this section in the case of the following:

a. To a small employer, where the small employer is not physically located in the carrier's established geographic service area;

b. To an employee, when the employee does not work or reside within the carrier's established geographic service area; or

c. Within an area where the small employer carrier reasonably anticipates, and demonstrates to the satisfaction of the Commissioner, that it will not have the capacity within its established geographic service area to deliver service adequately to the members of such groups because of its obligations to existing group policyholders and enrollees.

(2) A small employer carrier that cannot offer coverage pursuant to paragraph (1)c. of this subsection may not offer coverage in the applicable area to new cases of employer groups with more than 50 eligible employees or to any small employer groups until the later of 180 days following each such refusal or the date on which the carrier notifies the Commissioner that it has regained capacity to deliver services to small employer groups.

(e) A small employer carrier shall not be required to provide coverage to its employers pursuant to subsection (a) of this section for any period of time for which the Commissioner determines that requiring the acceptance of small employers in accordance with the provisions of subsection (a) of this section would place the small employer carrier in a financially impaired condition.

(f) Effective July 1, 1997, every small employer carrier shall also offer to small employers a choice of all the other small group plans the carrier markets in Delaware; except that this requirement shall not apply to:

(1) A health benefit plan offered by a carrier if such plan is made available in the small group market only through 1 or more bona fide association plans; or

(2) A business group of 1 where the business group of 1 does not meet the carrier's actuarially-based underwriting criteria.

(g) A health benefit plan shall not establish rules for eligibility for any individual to enroll under the plan based on any health status-related factors in relation to the individual or a dependent of the individual.

68 Del. Laws, c. 340, § 1; 69 Del. Laws, c. 403, §§ 3-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 143, §§ 8-12; 72 Del. Laws, c. 383, §§ 1, 2; 79 Del. Laws, c. 99, § 15.;



§ 7208. Notice of intent to operate as a risk-assuming carrier

(a)(1) Each small employer carrier desiring to operate as a risk-assuming carrier shall make application to the Commissioner within 30 days of January 4, 1993 to operate as a risk-assuming carrier, pursuant to § 7209 of this title.

(2) The Commissioner may permit a carrier to modify its status at any time for good cause shown.

(3) The Commissioner shall establish an application process for small employer carriers seeking to change their status under this subsection.

(b) A reinsuring carrier that applies and is approved to operate as a risk-assuming carrier shall not be permitted to continue to reinsure any health benefit plan with the Program. Such a carrier shall pay a prorated assessment based upon business issued as a reinsuring carrier for any portion of the year that the business was reinsured.

68 Del. Laws, c. 340, § 1.;



§ 7209. Application to become a risk-assuming carrier

(a) A small employer carrier may apply to become a risk-assuming carrier by filing an application with the Commissioner in a form and manner prescribed by the Commissioner.

(b) The Commissioner shall consider the following factors in evaluating an application filed under subsection (a) of this section:

(1) The carrier's financial condition;

(2) The carrier's history of rating and underwriting small employer groups;

(3) The carrier's commitment to market fairly to all small employers in the State or its established geographic service area, as applicable;

(4) The carrier's experience with managing the risk of small employer groups; and

(5) The effect of approval and disapproval on the small employer insurance market and the Delaware Small Employer Health Reinsurance Program pursuant to § 7210 of this title [repealed].

(c) The Commissioner may rescind the approval granted to a risk-assuming carrier under this section if the Commissioner finds that:

(1) The carrier's financial condition will no longer support the assumption of risk from issuing coverage to small employers in compliance with § 7207 of this title without the protection afforded by the Program;

(2) The carrier has failed to market fairly to all small employers in the State or its established geographic service area, as applicable; or

(3) The carrier has failed to provide coverage to eligible small employers as required in § 7207 of this title.

(d) A small employer carrier electing to be a risk-assuming carrier shall not be subject to the provisions of § 7210 of this title [repealed].

68 Del. Laws, c. 340, § 1; 69 Del. Laws, c. 403, § 6.;



§ 7210. Small Employer Health Reinsurance Program

Repealed by 77 Del. Laws, c. 106, § 3, effective July 6, 2009.;



§ 7211. Health benefit plan committee

(a) The Commissioner shall appoint a Health Benefit Plan Committee. The Committee shall be composed of representatives of carriers, small employers and employees, health care providers and producers.

(b) The Committee shall recommend the form and level of coverages to be made available by small employer carriers pursuant to § 7207 of this title.

(c) The Committee shall recommend benefit levels, cost sharing levels, exclusions and limitations for the basic health benefit plan and the standard health benefit plan. The Committee shall also design a basic health benefit plan and a standard health benefit plan which contain benefit and cost sharing levels that are consistent with the basic method of operation and the benefit plans of health maintenance organizations, including any restrictions imposed by federal law.

(1) The plans recommended by the Committee may include cost containment features such as:

a. Utilization review of health care services, including review of medical necessity of hospital and physician services;

b. Case management;

c. Selective contracting with hospitals, physicians and other health care providers;

d. Reasonable benefit differentials applicable to providers that participate or do not participate in arrangements using restricted network provisions; and

e. Other managed care provisions.

(2) The Committee shall submit the health benefit plans described in paragraph (1) of this subsection to the Commissioner and the Delaware Health Care Commission for approval within 180 days after the appointment of the Committee.

68 Del. Laws, c. 340, § 1.;



§ 7212. Periodic market evaluation

The board, in consultation with the Committee, shall study and report at least every 3 years to the Commissioner on the effectiveness of this chapter. The report shall analyze the effectiveness of the chapter in promoting rate stability, product availability and coverage affordability. The report may contain recommendations for actions to improve the overall effectiveness, efficiency and fairness of the small employer group health insurance marketplace. The report shall address whether carriers and producers are fairly and actively marketing or issuing health benefit plans to small employers in fulfillment of the purposes of the chapter. The report may contain recommendations for market conduct or other regulatory standards or action.

68 Del. Laws, c. 340, § 1.;



§ 7213. Waiver of certain state laws

No law requiring the coverage of a health care service or benefit, or requiring the reimbursement, utilization or inclusion of a specific category of licensed health care practitioner, shall apply to a basic health benefit plan delivered or issued for delivery to small employers in this State pursuant to this chapter.

68 Del. Laws, c. 340, § 1.;



§ 7214. Administrative procedures

The Commissioner shall issue regulations in accordance with § 314 of this title and Chapter 101 of Title 29, for the implementation and administration of this chapter.

68 Del. Laws, c. 340, § 1.;



§ 7215. Standards to assure fair marketing

(a) Each small employer carrier shall actively market health benefit plan coverage, including the basic and standard health benefit plans, to eligible small employers in the State. If a small employer carrier denies coverage to a small employer on the basis of the health status or claims experience of the small employer or its employees or dependents, the small employer carrier shall offer the small employer the opportunity to purchase a basic health benefit plan and a standard health benefit plan.

(b)(1) Except as provided in paragraph (2) of this subsection, no small employer carrier or producer shall, directly or indirectly, engage in the following activities:

a. Encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer.

b. Encouraging or directing small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer.

(2) The provision of paragraph (1) of this subsection shall not apply with respect to information provided by a small employer carrier or producer to a small employer regarding the established geographic service area or a restricted network provision of a small employer carrier.

(c) Except as provided in this section, no small employer carrier shall, directly or indirectly, enter into any contract, agreement or arrangement with a producer that provides for or results in the compensation paid to a producer for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation or geographic area of the small employer.

(d) A small employer carrier shall provide reasonable compensation, as provided under the plan of operation of the Program, to a producer, if any, for the sale of a basic or standard health benefit plan.

(e) No small employer carrier may terminate, fail to renew or limit its contract or agreement of representation with a producer for any reason related to the health status, claims experience, occupation or geographic location of the small employers placed by the producer with the small employer carrier.

(f) No small employer carrier or producer may induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment.

(g) Denial by a small employer carrier of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial.

(h) The Commissioner may establish regulations setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in this State.

(i)(1) A violation of this section by a small employer carrier or a producer shall be an unfair trade practice under §§ 2303 and 2304 of this title.

(2) If a small employer carrier enters into a contract, agreement or other arrangement with a 3rd-party administrator to provide administrative, marketing or other services related to the offering of health benefit plans to small employers in this State, the 3rd-party administrator shall be subject to this section as if it were a small employer carrier.

68 Del. Laws, c. 340, § 1.;



§ 7216. Regulations; exceptions

(a) The Commissioner may establish regulations to implement the provisions of this section and to assure that rating practices used by small employer carriers are consistent with the purposes of this chapter, including regulations that:

(1) Assure that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design (not including differences due to the nature of the groups assumed to select particular health benefit plans); and

(2) Prescribe the manner in which case characteristics may be used by small employer carriers.

(b) The Commissioner may suspend for a specified period the application of subsection (a)(1) of this section as to the premium rates applicable to 1 or more small employers included within a class of business of a small employer carrier for 1 or more rating periods upon a filing by the small employer carrier and a finding by the Commissioner either that the suspension is reasonable in light of the financial condition of the small employer carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

68 Del. Laws, c. 175, § 1; 68 Del. Laws, c. 340, § 1.;



§ 7217. Disclosure of rating practices; certification of compliance

(a) In connection with the offering for sale of any health benefit plan to a small employer, a small employer carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of all of the following:

(1) The extent to which premium rates for a specified small employer are established or adjusted based upon the actual or expected variation in claims costs or actual or expected variation in health status of the employees of the small employer and their dependents;

(2) The provisions of the health benefit plan concerning the small employer carrier's right to change premium rates and the factors, other than claim experience that affect changes in premium rates;

(3) The provisions relating to renewability of policies and contracts;

(4) The provisions relating to any preexisting condition provision; and

(5) The benefits available under all health benefit plans for which the employer is qualified.

(b) Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(c) Each small employer carrier shall file with the Commissioner annually on or before March 15, an actuarial certification certifying that the carrier is in compliance with this chapter and that the rating methods of the small employer carrier are actuarially sound. Such certification shall be in a form and manner, and shall contain such information, as specified by the Commissioner. A copy of the certification shall be retained by the small employer carrier at its principal place of business.

(d) A small employer carrier shall make information and documentation described in subsection (b) of this section available to the Commissioner upon request. Except in cases of violations of this chapter, the information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the Commissioner to persons outside of the Department except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.

68 Del. Laws, c. 175, § 1; 68 Del. Laws, c. 340, § 1; 71 Del. Laws, c. 143, § 13.;



§ 7218. Factors for premium rates; premium rate variations; premium rate adjustments; "stop-loss" policies prohibited

(a) The only factors, other than plan design and family composition, that may be considered by a small employer carrier in setting premium rates for small employer health insurance are age, health status, and size of the group. "Health status" as used in this section means medical condition, including physical and mental illnesses; claims experience; receipt of health care; evidence of insurability; medical history; and unhealthy lifestyle choices as defined in § 7202(24) of this title.

(b) The maximum premium rate variation between high and low small employer health insurance risk groups of 2 to 50 employees is a ratio of 5 for the high risk groups to 1 for the low risk groups. The ratio of premium rate variation between high and low risk small employee groups of 2 to 50 employees must decrease by a factor of .5 for high risk groups annually on July 1, until the premium rate variation ratio is 3 for the high risk groups to 1 for the low risk groups.

(c) The maximum premium rate variation between high and low small employer health insurance risk groups of a single employee, known as "groups of one", is a ratio of 6 for the high risk groups to 1 for the low risk groups. The ratio of premium rate variation between high and low risk small employer groups of one must decrease by a factor of .5 for high risk groups of 1 annually on July 1, until the premium rate variation ratio is 4 for the high risk groups to 1 for the low risk groups. Nothing in this provision may be construed to create separate risk pools for groups of one and groups of 2 to 50.

(d) A group may not receive a premium rate adjustment for a change in the health status of the members of the group that exceeds 15%, whether higher or lower, from the prior year.

(e) A small employer health insurance carrier may not make available, issue, or renew a "stop-loss" policy to a small employer if that small employer employs no more than 15 eligible employees, the majority of whom are employed within this State, on at least 50% of its working days during the preceding calendar quarter.

(f) Nothing herein shall apply to any company licensed under Chapter 69 of this title.

77 Del. Laws, c. 388, § 1, 2; 78 Del. Laws, c. 25, § 1.;






CHAPTER 73. PHARMACY ACCESS ACT

§ 7301. Title

This chapter shall be known as the Pharmacy Access Act.

69 Del. Laws, c. 227, § 1.;



§ 7302. Purpose and applicability

(a) The General Assembly finds that pharmaceutical services and prescription drugs are an essential service to the people of this State and that the broadest possible access to such services should be mandated and therefore finds that this chapter shall apply to all health benefit plans providing pharmaceutical service benefits, including prescription drugs, to any resident of Delaware. This chapter shall also apply to insurance companies and health maintenance organizations that provide or administer coverage and benefits for prescription drugs.

(b) This chapter shall not apply to any entity that has its own facility, employs or contracts with physicians, pharmacists, nurses and other health care personnel, and that dispenses prescription drugs from its own pharmacy to its employees and to enrollees of its health benefit plan; provided, however, this chapter shall apply to an entity otherwise excluded that contracts with an outside pharmacy or group of pharmacies to provide prescription drugs and services. This chapter shall not apply to any federal program, clinical trial program, hospital or other health care facility when dispensing prescription drugs to its patients.

69 Del. Laws, c. 227, § 1.;



§ 7303. Access and prohibitions

(a) Any person in the State may select the pharmacy of the person's choice as long as the pharmacy has agreed to participate in the plan according to the terms offered by the insurer.

(b) Any pharmacy or pharmacist has the right to participate as a contract provider under a plan or policy if the pharmacy or pharmacist agrees to accept the terms and reimbursement set forth by the insurer.

(c) No insurer shall impose on a beneficiary any co-payment or condition that is not equally imposed with all contracting pharmacy providers the beneficiary may utilize.

(d) No insurer shall require a beneficiary, as a condition of payment or reimbursement, to purchase pharmacy services, including prescription drugs, exclusively through a mail-order pharmacy.

(e) A pharmacist or pharmacy shall not interfere with the control of over-utilization of a plan's covered services and may not waive, discount, rebate or distort in any way the designated co-payment of any insurer plan or patient's co-insurance portion of a prescription drug coverage plan.

(f) At least 60 days prior to the effective date of any health benefit plan or renewal of any pharmacy contract network which provides for coverage of pharmacy services, including prescription drug coverage, to Delaware residents, and restricts pharmacy participation, the entity providing the health benefit plan shall provide notice to all pharmacies within the State and shall offer to the pharmacies the opportunity to participate in the health benefit plan. Such notice and offer shall be considered given upon delivery of written notice to the Delaware Pharmaceutical Society, Inc. or its successor, and upon publication of such notice in a newspaper of general circulation throughout the State. All pharmacies within the State shall be eligible to participate under identical reimbursement terms for providing pharmacy services, including prescription drugs. The health benefit insurer shall inform the plan beneficiaries of the names and locations of pharmacies that are participating in the plan as providers of pharmacy services.

(g) Any provision in a health benefit plan which is executed, delivered or renewed, or otherwise contracted for in this State that is contrary to any provision of this section shall, to the extent of the conflict, be void.

(h) It shall be a violation of this section for any insurer of any person to provide any health benefit plan that provides for pharmaceutical services to residents of this State that does not conform to the provisions of this section.

69 Del. Laws, c. 227, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 74. THE HIV TESTING FOR INSURANCE ACT

§ 7401. Title

This chapter may be cited as the "HIV Testing For Insurance Act."

70 Del. Laws, c. 176, § 1.;



§ 7402. Definitions

For the purpose of this chapter, the following definitions apply:

(1) "Applicant" means the individual proposed for insurance coverage.

(2) "HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immune deficiency syndrome (AIDS).

(3) "HIV test" means an enzyme-linked immunosorbent assay (ELISA) to determine the presence of antibodies to the human immunodeficiency virus (HIV) or such other test as may be approved by the Department of Health and Social Services; in the event of a positive or indeterminate result, the Western Blot Assay or an equivalent or more reliable confirmatory test shall also be administered prior to notification of the test result.

(4) "Insurer" means any individual, corporation, association, partnership, fraternal benefit society or any other entity engaged in the insurance underwriting business, except insurance agents and brokers. This term shall also include medical service plans and hospital plans and health maintenance organizations and health service corporations which shall be designated as engaged in the business of insurance for the purpose of this chapter.

(5) "Informed consent" means a voluntary agreement of consent of HIV testing executed by the subject of the test or the subject's legal guardian. Information provided prior to consent shall be provided in such a manner as to be understood by the subject of the test, and shall fully describe:

(a) The test procedures generally;

(b) The implications of the test results;

(c) How the test results will be used;

(d) With whom the test results shall be shared;

(e) The methods of transmission and methods of prevention of HIV infection;

(f) The medically accepted degree of reliability of the testing procedures;

(g) The opportunity of medical treatment for HIV infection and any related infections if diagnosed;

(h) The presumption that a person who is infected with HIV is infected for life; and

(i) The responsibility of an infected person not to knowingly infect others.

70 Del. Laws, c. 176, § 1.;



§ 7403. Insurer requirements; informed consent; use of results; information

(a) No insurer shall request or require that an applicant submit to an HIV test unless the insurer first:

(1) Obtains the applicant's prior written informed consent;

(2) Reveals to the applicant the use to which the HIV test results may be put and entities to whom test results may be disclosed pursuant to §§ 7404 and 7405 of this title; and

(3) Provides the applicant with written information approved by the Department of Health and Social Services, such as the brochure "HIV and AIDS" published by the American Red Cross, or its successor, or a similar brochure.

(b) An applicant may ask the person conducting the medical examination and testing on behalf of the insurer any questions the applicant may have regarding the HIV test and the informed consent. Such person shall either answer the questions to the extent of the person's knowledge or inform the applicant that prior to undergoing medical examination and testing, the applicant may wish to consult a physician or other knowledgeable health care professional, at the applicant's expense, if any.

(c) No positive ELISA test result may be used for any purpose unless it has been confirmed by a Western Blot Assay or an equivalent or more accurate confirmatory test.

70 Del. Laws, c. 176, § 1.;



§ 7404. Disclosure limitations

(a) In addition to the disclosure provided for in § 7405 of this title, or Subsection (b) of this section, on the basis of the applicant's written informed consent as specified in § 7403 of this title, an insurer may also disclose an applicant's HIV test result to its reinsurers or to those contractually retained medical personnel and insurance affiliates, excluding agents and brokers, which are involved in underwriting or claims decisions regarding the individual's application, provided disclosure is necessary to make underwriting or claims decisions regarding such application.

(b) An insurer may report a confirmed positive HIV test result to a medical information exchange agency, such as the Medical Information Bureau, provided that:

(1) The informed consent form clearly explains that such disclosure may be made; and

(2)(i) The results are reported in a manner that only identifies that the applicant has had an abnormal blood test result; or

(ii) The results are reported in a manner that utilizes a neutral identifier to keep the identity of the individual confidential and anonymous to such agency.

(c) Insurers shall maintain strict confidentiality regarding HIV test results. Information regarding HIV test results may not be disclosed outside the insurer except as provided for in this section and in § 7405 of this title.

70 Del. Laws, c. 176, § 1.;



§ 7405. Notification

An insurer who fails to issue a policy an applicant due to the results of HIV testing shall notify the applicant in writing of an adverse underwriting decision based upon the results of such applicant's medical examination and testing but shall not disclose the specific results of such medical examination and testing to the applicant. The insurer shall also inform the applicant that the results of the medical examination and testing will be sent to the physician designated by the applicant at the time of application and that such physician should be contacted for information regarding the applicant's medical examination and testing. If a physician was not designated at the time of application, the insurer shall request that the applicant name a physician to whom a copy of the results of the medical examination and testing may be sent. In the event that an applicant fails to identify a physician despite the efforts of the insurer to have the applicant do so, the insurer shall convey to the Department of Health and Social Services information in the insurer's possession which may be necessary to locate and inform the applicant of the applicant's positive HIV test result. If a physician is named by the applicant, the insurer shall, at the time notification is made to the physician, inform the physician that if the applicant fails to contact the physician within 30 days of the notice, the physician shall convey to the Department of Health and Social Services information in the physician's possession which may be necessary to locate and inform the applicant of the applicant's positive HIV test result. The physician shall make such notification to the Department of Health and Social Services if the applicant fails to contact the physician within 30 days of the insurer's notice. All reports made pursuant to this chapter are confidential and protected from release and shall be used for the sole purpose of locating and informing the applicant of the applicant's positive HIV test result.

70 Del. Laws, c. 176, § 1.;






CHAPTER 75. DELAWARE VIATICAL SETTLEMENTS ACT

§ 7501. Short title

This chapter may be cited as the Delaware Viatical Settlements Act.

72 Del. Laws, c. 132, § 1.;



§ 7502. Definitions

As used in this chapter:

(1) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a viatical settlement provider, credit enhancer or any person that may be a party to a viatical settlement contract and that has a direct ownership in a policy or certificate that is the subject of a viatical settlement contract but whose sole activity related to the transaction is providing funds to effect the viatical settlement and who has an agreement in writing with a licensed viatical settlement provider to act as a participant in a financing transaction.

(2) "Financing transaction" means a transaction in which a licensed viatical settlement provider or a financing entity obtains financing for viatical settlement contracts, viaticated policies or interests therein, including, without limitation, any secured or unsecured financing, any securitization transaction or any securities offering either registered or exempt from registration under federal and state securities law, or any direct purchase of interests in a policy or certificate, if the financing transaction complies with federal and state securities law.

(3) "Person" means a legal entity, including, but not limited to, an individual, partnership, limited liability company, association, trust, corporation or other legal entity.

(4)a. "Viatical settlement agent" means a person who is an authorized agent of a licensed viatical settlement provider who acts or aids in any manner in the solicitation of a viatical settlement. Viatical settlement agent shall not include:

1. An attorney, licensed CPA, financial planner or any person exercising a power of attorney granted by a viator; or

2. Any person who is retained to represent a viator and whose compensation is paid by or at the direction of the viator regardless of whether the viatical settlement is consummated.

b. A viatical settlement agent is deemed to represent only the viatical settlement provider.

(5) "Viatical settlement broker" means a person that on behalf of a viator and for a fee, commission or other valuable consideration offers or attempts to negotiate viatical settlements between a viator and 1 or more viatical settlement providers. Irrespective of the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator. The term does not include an attorney, licensed CPA or financial planner retained to represent the viator whose compensation is paid directly by or at the direction of the viator.

(6) "Viatical settlement contract" means a written agreement entered into between a viatical settlement provider and a viator. The agreement shall establish the terms under which the viatical settlement provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the viator's assignment, transfer, sale, devise or bequest of the death benefit or ownership of all or a portion of the insurance policy or certificate of insurance to the viatical settlement provider. A viatical settlement contract also includes a contract for a loan or other financial transaction secured primarily by an individual or group life insurance policy, other than a loan by a life insurance company pursuant to the terms of the life insurance contract, or a loan secured by the cash value of a policy.

(7) "Viatical settlement provider" means a person, other than a viator, that enters into a viatical settlement contract. "Viatical settlement provider" also means a person that obtains financing from a financing entity for the purchase, acquisition, transfer or other assignment of 1 or more viatical settlement contracts, viaticated policies or interests therein, or otherwise sells, assigns, transfers, pledges, hypothecates or otherwise disposes of 1 or more viatical settlement contracts, viaticated policies or interests therein. Viatical settlement provider does not include:

a. A bank, savings bank, savings and loan association, credit union or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan;

b. The issuer of a life insurance policy providing accelerated benefits and pursuant to the contract; or

c. A natural person who enters into no more than 1 agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit.

(8) "Viator" means the owner of a life insurance policy or a certificate holder under a group policy insuring the life of an individual with a catastrophic, life-threatening or chronic illness or condition who enters or seeks to enter into a viatical settlement contract.

(9) "Viaticated policy" means a life insurance policy or certificate that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.

72 Del. Laws, c. 132, § 1; 72 Del. Laws, c. 420, § 1.;



§ 7503. License requirements

(a) A person shall not operate as a viatical settlement provider without first having obtained an agency license in accordance with Chapter 17 of this title.

(b) A person shall not operate as a viatical settlement agent without first having obtained a license as a life agent in accordance with Chapter 17 of this title. Notwithstanding the provisions of subsection (a), Chapter 17 appointment requirements shall not apply to viatical settlement agents performing viatical settlement functions.

(c) A person shall not operate as a viatical settlement broker without first having obtained a license as a life broker in accordance with Chapter 17 of this title.

(d) Applications for viatical settlement provider, agent and broker's licenses shall be made in accordance with Chapter 17 of this title.

(e) The Commissioner is authorized, at all times, to require the applicant to disclose the identity of all stockholders, partners, officers, members and employees. The Commissioner may, in the exercise of his or her discretion, refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner or member thereof who may materially influence the applicant's conduct meets the standards of this chapter.

(f) A license issued to a legal entity authorizes the viatical settlement provider to act within the State for transacting viatical settlements as applicable under this chapter.

(g) All viatical settlement transactions made on behalf of the viatical settlement provider shall be accomplished by a viatical settlement agent registered with this Department under the viatical settlement provider agency license.

(h) Upon the filing of an application for a viatical settlement providers license, the Commissioner may require a detailed plan of operation and information relating to the applicant's business reputation.

72 Del. Laws, c. 132, § 1.;



§ 7504. Approval of viatical settlements contracts and disclosure statements

A person shall not use a viatical settlement contract or provide to a viator a disclosure statement form in this State unless filed with and approved by the Commissioner. The Commissioner shall disapprove a viatical settlement contract or disclosure statement form if, in the Commissioner's opinion, the contract or provisions contained therein are unreasonable, contrary to the interests of the public or otherwise misleading or unfair to the viator.

72 Del. Laws, c. 132, § 1.;



§ 7505. Reporting requirements and confidentiality

(a) Each viatical settlement provider shall file with the Commissioner on or before April 1 of each year an annual statement containing such information as the Commissioner by rule may prescribe.

(b) Except as otherwise allowed or required by law, a viatical settlement provider, viatical settlement agent, viatical settlement broker, insurance company, insurance agent, insurance broker, information bureau, rating agency or company, or any other person with actual knowledge of a viator's identity, shall not disclose that identity as a viator to any other person unless the disclosure:

(1) Is necessary to effect a viatical settlement between the viator and a viatical settlement provider and the viator has provided prior written consent to the disclosure;

(2) Is provided in response to an investigation by the Commissioner or any other governmental officer or agency; or

(3) Is a term of or condition to the transfer of a viaticated policy by 1 viatical settlement provider to another viatical settlement provider or disclosures to reinsurers and in similar situations.

72 Del. Laws, c. 132, § 1.;



§ 7506. Examination

(a) The Commissioner may, when the Commissioner deems it reasonably necessary to protect the interests of the public, examine the business and affairs of any licensee or applicant for a license. The Commissioner shall have the authority to order any licensee or applicant to produce any records, books, files or other information reasonably necessary to ascertain whether or not the licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public. The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

(b) Names and individual identification data for all viators shall be considered private and confidential information and shall not be disclosed by the Commissioner unless required by law.

(c) Records of all transactions of viatical settlement contracts shall be maintained by the viatical settlement provider and shall be available to the Commissioner for inspection during reasonable business hours. A viatical settlement provider shall maintain records of each viatical settlement until 5 years after the death of the insured.

72 Del. Laws, c. 132, § 1.;



§ 7507. Disclosure

(a) A viatical settlement provider, viatical settlement agent or viatical settlement broker shall disclose the following information to the viator no later than the time of application:

(1) Possible alternatives to viatical settlement contracts for individuals with catastrophic, life-threatening or chronic illnesses, including any accelerated death benefits offered under the viator's life insurance policy;

(2) Some or all of the proceeds of the viatical settlement may be free from federal income tax and from state franchise and income taxes, and that assistance should be sought from a professional tax advisor;

(3) Proceeds of the viatical settlement may be subject to the claims of creditors;

(4) Receipt of the proceeds of a viatical settlement may adversely effect the viator's eligibility for Medicaid or other government benefits or entitlements, and that advice should be obtained from the appropriate government agencies;

(5) The viator's right to rescind a viatical settlement contract 15 calendar days after the receipt of the viatical settlement proceeds by the viator, as provided in § 7509(c) of this title;

(6) Funds will be sent to the viator within 2 business days after the viatical settlement provider has received the insurer or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated pursuant to the viatical settlement contract; and

(7) Entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the viator, and that assistance should be sought from a financial adviser.

(b) A viatical settlement provider shall disclose the following information to the viator prior to the date the viatical settlement contract is signed by all parties:

(1) The affiliation, if any, between the viatical settlement provider and the issuer of an insurance policy to be viaticated;

(2) If an insurance policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be viaticated, the viator shall be informed of the possible loss of coverage on the other lives and be advised to consult with his or her insurance producer or the company issuing the policy for advice on the proposed viatication; and

(3) The dollar amount of the current death benefit payable to the viatical settlement provider under the policy or certificate. The viatical settlement provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy or certificate, and the viatical settlement provider's interest in those benefits.

72 Del. Laws, c. 132, § 1.;



§ 7508. General rules

(a) A viatical settlement provider entering into a viatical settlement contract shall first obtain:

(1) If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract;

(2) A witnessed document in which the viator consents to the viatical settlement contract, acknowledges that the insured has a catastrophic, life-threatening or chronic illness or condition, and that represents that the viator has a full and complete understanding of the viatical settlement contract and that he or she has a full and complete understanding of the benefits of the life insurance policy and acknowledges that he or she has entered into the viatical settlement contract freely and voluntarily; and

(3) A document in which the insured consents to the release of his or her medical records to a viatical settlement provider or viatical settlement broker.

(b) All medical information solicited or obtained by any licensee shall be subject to the applicable provision of state law relating to confidentiality of medical information.

(c) All viatical settlement contracts entered into in this State shall provide the viator with an unconditional right to rescind the contract for at least 15 calendar days from the receipt of the viatical settlement proceeds. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment to the viatical settlement provider of all viatical settlement proceeds.

(d) Immediately upon the viatical settlement provider's receipt of documents to effect the transfer of the insurance policy, the viatical settlement provider shall pay the proceeds of the viatical settlement to an escrow or trust account in a state- or federally-chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation (FDIC). The account shall be managed by a trustee or escrow agent independent of the parties to the contract. The trustee or escrow agent shall transfer the proceeds to the viator immediately upon the viatical settlement provider's receipt of acknowledgment of the transfer of the insurance policy.

(e) Failure to tender consideration to the viator for the viatical settlement contract within the time disclosed pursuant to § 7508(a)(6) of this title renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator.

(f) Contacts with the insured for the purpose of determining the health status of the insured by the viatical settlement provider, viatical settlement broker or viatical settlement agent after the viatical settlement has occurred shall only be made by the viatical settlement provider or broker licensed in this State and shall be limited to once every 3 months for insureds with a life expectancy of more than 1 year, and to no more than 1 per month for insureds with a life expectancy of 1 year or less. The provider or broker shall explain the procedure for these contacts at the time the viatical settlement contract is entered into. The limitations set forth in this subsection shall not apply to any contacts with an insured under a viaticated policy for reasons other than determining the insured's health status.

72 Del. Laws, c. 132, § 1.;



§ 7509. Authority to promulgate regulations

The Commissioner shall have the authority to:

(1) Promulgate regulations implementing this chapter;

(2) Establish standards for evaluating reasonableness of payments under viatical settlement contracts. This authority includes, but is not limited to, regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise or bequest of a benefit under a life insurance policy;

(3) Require a bond or other mechanism for financial accountability for viatical settlement providers; and

(4) Adopt rules governing the relationship and responsibilities of insurers and viatical settlement providers, brokers and agents during the viatication of a life insurance policy or certificate.

72 Del. Laws, c. 132, § 1.;



§ 7510. Unfair trade practices

A violation of this chapter shall be considered an unfair trade practice under Chapter 23 of this title and subject to the penalties contained in such chapter.

72 Del. Laws, c. 132, § 1.;






CHAPTER 76. DISCOUNT MEDICAL PLANS

§ 7601. Definitions

For purposes of this chapter:

(1) The terms "affiliate", "control", and "subsidiary" shall have the meanings ascribed to them in § 5001 of this title.

(2) "Ancillary services" includes, but is not limited to, audiology, dental, vision, mental health, substance abuse, chiropractic and podiatry services. "Ancillary services" do not include services which are unrelated to medical care, and do not include the sale of eyeglasses or hearing aids if such sale does not involve, respectively, a vision or hearing examination or other medical treatment.

(3) "Commissioner" means the Insurance Commissioner of this State.

(4)a. "Discount medical plan" means a business arrangement or contract in which a person, in exchange for consideration paid by members, offers access for its members to providers of medical or ancillary services and the right to receive discounts on medical or ancillary services provided under the discount medical plan from those providers.

b. "Discount medical plan" does not include:

1. A plan that does not charge consideration from a member to use the plan's discount medical card; or

2. Any product already expressly authorized as insurance by the Commissioner pursuant to this title; or

3. Any physician or group of physicians or contracts regulated by the Board of Medical Licensure and Discipline.

(5) "Discount medical plan organization" means an entity that, in exchange for consideration, provides access for discount medical plan members to providers of medical or ancillary services and the right to receive medical or ancillary services from those providers at a discount. It is the organization that contracts with providers, provider networks or other discount medical plan organizations to offer access to medical or ancillary services at a discount and determines the charge to discount medical plan members.

(6) "Facility" means an institution providing medical or ancillary services in a health care setting.

b. "Facility" includes, but is not limited to:

1. A hospital or other licensed inpatient center;

2. An ambulatory surgical or treatment center;

3. A skilled nursing center;

4. A residential treatment center;

5. A rehabilitation center; and

6. A diagnostic laboratory or imaging center.

(7) "Health care professional" means a physician, pharmacist or other health care practitioner who is licensed, accredited or certified to perform specified medical or ancillary services within the scope of that practitioner's license, accreditation, certification or other appropriate authority and consistent with state law.

(8) "Health carrier" means an entity subject to the insurance laws and regulations of this State, or subject to the jurisdiction of the Commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services, including but not limited to an insurance company, health service corporation, health maintenance organization and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation. "Health carrier" also includes any third-party administrator or other entity that adjusts, administers or settles claims in connection with health benefit plans.

(9) "Marketer" means a person or entity that markets, promotes, sells or distributes a discount medical plan, including a private label entity that places its name on and markets or distributes a discount medical plan pursuant to a marketing agreement with a discount medical plan organization.

(10)a. "Medical services" means any maintenance care of, or preventive care for, the human body or care, service or treatment of an illness or dysfunction of, or injury to, the human body.

b. "Medical services" includes, but is not limited to, physician care, inpatient care, hospital surgical services, emergency services, ambulance services, laboratory services and medical equipment and supplies.

c. "Medical services" does not include pharmacy services, and does not include the sale of eyeglasses or hearing aids if such sale does not involve, respectively, a vision or hearing examination or other medical treatment.

(11) "Member" means any individual who pays consideration for the right to receive the benefits of a discount medical plan.

(12) "Provider" means any health care professional or facility that has contracted, directly or indirectly, with a discount medical plan organization to provide medical or ancillary services to members.

(13) "Provider network" means an entity that negotiates directly or indirectly with a discount medical plan organization on behalf of more than 1 provider to provide medical or ancillary services to members.

77 Del. Laws, c. 470, § 1; 77 Del. Laws, c. 319, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7602. Applicability and scope

(a) This chapter applies to all discount medical plan organizations doing business in Delaware.

(b) A discount medical plan organization that is a health carrier licensed pursuant to Chapter 5 of this title, a health service corporation subject to Chapter 63 of this title, or managed care organization subject to Chapter 64 of this title:

(1) Is not required to obtain a license under § 7603 of this title, except that any of its affiliates that operate as a discount medical plan organization in this State shall obtain a license under § 7603 and comply with all other provisions of this chapter; but

(2) Is required to comply with §§ 7606, 7607, 7608, 7609, and 7610 of this title and report any of the information described in § 7612 of this title in the form and manner as the Commissioner may require.

77 Del. Laws, c. 470, § 1.;



§ 7603. Licensing requirements

(a) Before doing business in this State as a discount medical plan organization, a person shall obtain a license from the Commissioner to operate as a discount medical plan organization.

(b) Each application for a license to operate as a discount medical plan organization:

(1) Shall be in a form prescribed by the Commissioner and verified by an officer or authorized representative of the applicant; and

(2) Shall demonstrate, set forth or be accompanied by the following, if applicable:

a. The applicable fees required under Chapter 7 of this title;

b. A copy of the organization documents of the applicant, such as the articles of incorporation, including all amendments;

c. A copy of the applicant's bylaws or other enabling documents that establish organizational structure;

d. The applicant's federal identification number, business address and mailing address;

e.1. A list of names, addresses, official positions and biographical information of the individuals who are responsible for conducting the applicant's affairs, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the officers, contracted management company personnel and any person or entity owning or having the right to acquire 10% or more of the voting securities of the applicant; and

2. A disclosure of the extent and nature of any contracts or arrangements between any individual who is responsible for conducting the applicant's affairs and the discount medical plan organization, including any possible conflicts of interest;

f. A complete biographical statement, on forms prescribed by the Commissioner, with respect to each individual identified under paragraph (b)(2)e. of this section;

g. A statement generally describing the applicant, its facilities and personnel and the medical or ancillary services for which a discount will be made available under the discount medical plan;

h. A copy of the form of all contracts made or to be made between the applicant and any providers or provider networks regarding the provision of medical or ancillary services to members;

i. A copy of the form of any contract made or arrangement to be made between the applicant and any individual listed in paragraph (b)(2)e. of this section;

j. A copy of the form of any contract made or to be made between the applicant and any person, corporation, partnership or other entity for the performance on the applicant's behalf of any function, including marketing, administration, enrollment, investment management and subcontracting for the provision of medical or ancillary services to members;

k. A description of the proposed methods of marketing, including, but not limited to, describing the use of marketers, use of the Internet, sales by telephone, and use of salespersons to market the discount medical plan benefits;

l. A description of the member complaint procedures to be established and maintained by the applicant;

m. The name and address of the applicant's Delaware statutory agent for service of process, notice or demand, or if not domiciled in this State, a power of attorney duly executed by the applicant, appointing the Commissioner and duly authorized deputies, as the true and lawful attorney of the applicant in and for this State upon whom all process in any legal action or proceeding against the discount medical plan organization on a cause of action arising in this State may be served; and

n. Any other information the Commissioner may reasonably require.

(c) Within 90 days after the date of receipt of a completed application, the Commissioner shall:

(1) Issue a license if the Commissioner is satisfied that the applicant has met the following:

a. The requirements of subsection (b) of this section have been met;

b. The ownership, control and management of the applicant are competent and trustworthy and possess managerial experience that would make the proposed operation of the discount medical plan organization beneficial to discount medical plan members; or

(2) Disapprove the application and state the grounds for disapproval.

(d) Prior to licensure by the Commissioner, each discount medical plan organization shall establish an Internet website in order to conform to the requirements of § 7608(e) of this title.

(e)(1) A license is effective for 1 year, unless prior to its expiration the license is renewed in accordance with this subsection or suspended or revoked in accordance with subsection (f) of this section.

(2) At least 90 days before a license expires, the discount medical plan organization shall submit:

a. A renewal application form; and

b. The renewal fee.

(3) The Commissioner shall renew the license of each holder that meets the requirements of this chapter and pays the appropriate renewal fee required by Chapter 7 of this title.

(f)(1) The Commissioner may suspend the authority of a discount medical plan organization to enroll new members or refuse to renew or revoke a discount medical plan organization's license if the Commissioner finds that any of the following conditions exist:

a. The discount medical plan organization is not operating in compliance with this chapter;

b. The discount medical plan organization has advertised, merchandised or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading or unfair practices with respect to advertising or merchandising;

c. The discount medical plan organization is not fulfilling its obligations as a discount medical plan organization; or

d. The continued operation of the discount medical plan organization would be harmful to its members or contrary to their interests.

(2) If the Commissioner has cause to believe that grounds for the nonrenewal, suspension or revocation of a license exists, the Commissioner shall notify the discount medical plan organization in writing specifically stating the grounds for the refusal to renew or suspension or revocation and may pursue a hearing on the matter in accordance with the provisions of Chapter 101 of Title 29.

(3) When the license of a discount medical plan organization is non-renewed, surrendered or revoked, the discount medical plan organization shall proceed, immediately following the effective date of the order of revocation or, in the case of a nonrenewal, the date of expiration of the license, to wind up its affairs transacted under the license. The discount medical plan organization shall not engage in any further advertising, solicitation, collecting of fees or renewal of contracts.

(4)a. The Commissioner shall, in the Commissioner's order suspending the authority of the discount medical plan organization to enroll new members, specify the period during which the suspension is to be in effect and the conditions, if any, that must be met by the discount medical plan organization prior to reinstatement of its license to enroll members.

b. The Commissioner may rescind or modify the order of suspension prior to the expiration of the suspension period.

c. The license of a discount medical plan organization shall not be reinstated unless requested by the discount medical plan organization. The Commissioner shall not grant the request for reinstatement if the Commissioner finds that the circumstances for which the suspension occurred still exist or are likely to recur.

(g) In lieu of suspending or revoking a discount medical plan organization's license under subsection (f) of this section, whenever the discount medical plan organization has been found to have violated any provision of this chapter, the Commissioner may:

(1) Issue and cause to be served upon the organization charged with the violation a copy of the findings and an order requiring the organization to cease and desist from engaging in the act or practice that constitutes the violation; and

(2) Impose any penalties consistent with § 7613 of this title.

(h) Each licensed discount medical plan organization shall notify the Commissioner immediately whenever the discount medical plan organization's license, or other form of authority, to operate as a discount medical plan organization in another state is suspended, revoked or non-renewed in that state.

(i) A provider who provides discounts to that provider's own patients without any cost or fee of any kind to the patient is not required to obtain and maintain a license under this chapter as a discount medical plan organization.

77 Del. Laws, c. 470, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7604. Surety bond or deposit requirements

(a) Each licensed discount medical plan organization shall maintain in force a surety bond in its own name in an amount not less than $50,000 to be used in the discretion of the Commissioner to protect the financial interest of members. The amount and form of the surety bond shall be determined by and subject to the approval of the Commissioner. The bond shall be issued by an insurance company licensed to do business in this State.

(b) In lieu of the bond specified in subsection (a) of this section, a licensed discount medical plan organization may deposit and maintain deposited with the Commissioner, or at the discretion of the Commissioner, with any organization or trustee acceptable to the Commissioner through which a custodial or controlled account is utilized, cash, securities or any combination of these or other measures that are acceptable to the Commissioner. The assets in the deposit, including assets such as securities which fluctuate in market value, shall be subject at all times to the review and approval of the Commission, who may require that different assets be placed on deposit.

(c) All income from a deposit made under subsection (b) of this section shall be an asset of the discount medical plan organization.

(d) Except for the Commissioner, the assets or securities held in this State as a deposit under subsection (a) or (b) of this section shall not be subject to levy by a judgment creditor or other claimant of the discount medical plan organization.

77 Del. Laws, c. 470, § 1.;



§ 7605. Examinations and investigations

(a) The Commissioner may examine or investigate the business and affairs of any discount medical plan organization to protect the interests of the residents of Delaware.

(b) An examination or investigation conducted as provided in subsection (a) of this section shall be performed in accordance with the provisions of Chapter 3 of this title, and the Commissioner shall have the authority with respect to examination of discount medical plan organizations as the Commissioner has with respect to insurers under Chapter 3 of this title.

(c) The discount medical plan organization or applicant that is the subject of the examination or investigation shall pay the expenses incurred in conducting the examination or investigation. Failure by the discount medical plan organization or applicant to pay the expenses is grounds for denial of a license to operate as a discount medical plan organization or revocation of a license to operate as a discount medical plan organization.

77 Del. Laws, c. 470, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7606. Fees; refund requirements; bundling of services

(a) A discount medical plan organization may charge a periodic charge as well as a reasonable 1-time processing fee for a discount medical plan.

(b) If a member cancels his or her membership in the discount medical plan organization within the first 30 days after the date of receipt of the written document for the discount medical plan described in § 7610(d) of this title, the member shall receive a reimbursement of all periodic charges upon return of the discount medical plan card to the discount medical plan organization.

(1) Cancellation occurs when notice of cancellation is given to the discount medical plan organization.

(2) Notice of cancellation is deemed given when delivered by hand or deposited in a mailbox, properly addressed and postage prepaid to the mailing address of the discount medical plan organization or emailed to the email address of the discount medical plan organization.

(c) A discount medical plan organization shall return any periodic fee charged or collected after the member has returned the discount medical plan card or given the discount medical plan organization notice of cancellation.

(d) If the discount medical plan organization cancels a membership for any reason other than nonpayment of fees by the member, the discount medical plan organization shall make a pro rata reimbursement of all periodic charges to the member.

(e) When a marketer or discount medical plan organization sells a discount medical plan in conjunction with any other products, the fees for each discount medical plan shall be provided in writing to the member, unless the entire amount of the periodic charge for the discount medical plan and any other product will be refunded if the member cancels his or her membership in the discount medical plan organization within the first 30 days after the date of receipt of the written document for the discount medical plan as provided in subsection (b) of this section.

(f) Any discount medical plan organization that is a health carrier licensed pursuant to Chapter 5 of this title that provides a discount medical plan product that is incidental to an insured product sold to policyholders is not subject to this section.

77 Del. Laws, c. 470, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7607. Form filing requirements

A discount medical plan organization shall file the initial written materials sent to new members, as described under § 7610(d) of this title, with the Delaware Insurance Commissioner prior to use. If a discount medical plan organization uses a form template for marketers, filing of the template form shall be acceptable.

77 Del. Laws, c. 470, § 1.;



§ 7608. Provider agreements; provider listing requirements

(a) A discount medical plan organization shall have a written provider agreement with all providers offering medical or ancillary services to its members. The written provider agreement may be entered into directly with the provider or indirectly with a provider network to which the provider belongs. A provider agreement between a discount medical plan organization and a provider shall provide the following:

(1) A list of the medical or ancillary services and products to be provided at a discount;

(2) The amount or amounts of the discounts or, alternatively, a fee schedule that reflects the provider's discounted rates; and

(3) That the provider will not charge members more than the discounted rates.

(b) A provider agreement between a discount medical plan organization and a provider network shall require that the provider network have written agreements with its providers that:

(1) Contain the provisions described in paragraph (a)(2) of this section;

(2) Authorize the provider network to contract with the discount medical plan organization on behalf of the provider; and

(3) Require the provider network to maintain an up-to-date list of its contracted providers and to provide the list on a monthly basis to the discount medical plan organization.

(c) A provider agreement between a discount medical plan organization and an entity that contracts with a provider network shall require that the entity, in its contract with the provider network, require the provider network to have written agreements with its providers that comply with paragraph (b)(3) of this section.

(d) The discount medical plan organization shall maintain a copy of each active provider agreement into which it has entered.

(e) Each discount medical plan organization shall maintain on an Internet website page an up-to-date list of the names and addresses of the providers with which it has contracted directly or through a provider network. The Internet website address shall be prominently displayed on all of its advertisements, marketing materials, brochures and discount medical plan cards. This subsection applies to those providers with which the discount medical plan organization has contracted with directly as well as those providers that are members of a provider network with which the discount medical plan organization has contracted.

77 Del. Laws, c. 470, § 1.;



§ 7609. Marketing requirements

(a) A discount medical plan organization may market directly or contract with other marketers for the distribution of its product.

(b) The discount medical plan organization shall have an executed written agreement with a marketer prior to the marketer's marketing, promoting, selling or distributing the discount medical plan. The agreement between the discount medical plan organization and the marketer shall prohibit the marketer from using advertising, marketing materials, brochures and discount medical plan cards without the discount medical plan organization's approval in writing. The discount medical plan organization shall be bound by and responsible for the activities of a marketer that are within the scope of the marketer's agency relationship with the organization. A discount medical plan organization shall approve in writing all advertisements, marketing materials, brochures and discount cards used by marketers to market, promote, sell or distribute the discount medical plan prior to their use. A discount medical plan organization shall promptly submit to the Commissioner all advertising, marketing materials and brochures regarding a discount medical plan.

77 Del. Laws, c. 470, § 1.;



§ 7610. Marketing restrictions and disclosure requirements

(a) All advertisements, marketing materials, brochures, discount medical plan cards and any other communications of a discount medical plan organization provided to purchasers, prospective purchasers and members shall be truthful and not misleading in fact or in implication. An advertisement, any marketing material, brochure, discount medical plan card or other communication is misleading in fact or in implication if it has a capacity or tendency to mislead or deceive based on the overall impression that it is reasonably expected to create within the segment of the public to which it is directed.

(b) A discount medical plan organization shall not:

(1) Except as otherwise required by this chapter or as a disclaimer of any relationship between discount medical plan benefits and insurance, or as a description of an insurance product connected with a discount medical plan, use in its advertisements, marketing material, brochures and discount medical plan cards the term "insurance";

(2) Except as otherwise required by state law, describe or characterize the discount medical plan as being insurance whenever a discount medical plan is bundled with an insured product and the insurance benefits are incidental to the discount medical plan benefits;

(3) Use in its advertisements, marketing material, brochures and discount medical plan cards the terms "health plan," "coverage," "copay," "copayments," "deductible," "preexisting conditions," "guaranteed issue," "premium," "PPO," "preferred provider organization," or other terms in a manner that could reasonably mislead an individual into believing that the discount medical plan is health insurance;

(4) Use language in its advertisements, marketing material, brochures and discount medical plan cards with respect to being "licensed" by the State Insurance Department in a manner that could reasonably mislead an individual into believing that the discount medical plan is insurance or has been endorsed by the State;

(5) Make misleading, deceptive or fraudulent representations regarding the discount or range of discounts offered by the discount medical plan card or the access to any range of discounts offered by the discount medical plan card;

(6) Have restrictions on access to any listed discount medical plan providers, except for waiting periods and notification periods; or

(7) Pay providers any fees for medical or ancillary services or collect or accept money from a member to pay a provider for medical or ancillary services provided under the discount medical plan.

(c) Each discount medical plan organization shall make the following general disclosures:

(1) In writing in not less than 12-point type;

(2) On the first content page of any advertisements, marketing materials or brochures made available to the public relating to a discount medical plan; and

(3) In addition to any enrollment forms given to a prospective or new member, the prospective or new members shall receive a statement which states:

a. That the plan is not insurance;

b. That the range of discounts for medical or ancillary services provided under the plan will vary depending on the type of provider and medical or ancillary service received;

c. That the plan does not make payments to providers for the medical or ancillary services received under the discount medical plan;

d. That the plan member is obligated to pay for all medical or ancillary services, but will receive a discount from those providers that have contracted with the discount medical plan organization; and

e. The toll-free telephone number and Internet website address for the licensed discount medical plan organization for prospective members and members to obtain additional information about and assistance on the discount medical plan and up-to-date lists of providers participating in the discount medical plan.

If the initial contact with a prospective member is by telephone, the disclosures required under subsection (a) of this section shall be made orally and included in the initial written materials that describe the benefits under the discount medical plan provided to the prospective or new member.

(d) In addition to the general disclosures required under subsection (c) of this section, each discount medical plan organization shall provide to:

(1) Each applicant, at the time of application, information that describes the terms and conditions of the discount medical plan, including any limitations or restrictions on the refund of any processing fees or periodic charges associated with the discount medical plan; and

(2) Each new member a written document that contains the terms and conditions of the discount medical plan.

(e) The written document required under paragraph (d)(2) of this section shall be clear and include information on:

(1) The name of the member;

(2) The benefits to be provided under the discount medical plan;

(3) Any processing fees and periodic charges associated with the discount medical plan, including any limitations or restrictions on the refund of any processing fees and periodic charges;

(4) The mode of payment of any processing fees and periodic charges, such as monthly, quarterly, etc., and procedures for changing the mode of payment;

(5) Any limitations, exclusions or exceptions regarding the receipt of discount medical plan benefits;

(6) Any waiting periods for certain medical or ancillary services under the discount medical plan;

(7) Procedures for obtaining discounts under the discount medical plan, such as requiring members to contact the discount medical plan organization to make an appointment with a provider on the member's behalf;

(8) Cancellation procedures, including information on the member's 30-day cancellation rights and refund requirements and procedures for obtaining refunds;

(9) Renewal, termination and cancellation terms and conditions;

(10) Procedures for adding new members to a family discount medical plan, if applicable;

(11) Procedures for filing complaints under the discount medical plan organization's complaint system and information that, if the member remains dissatisfied after completing the organization's complaint system, the plan member may contact that member's local state insurance department; and

(12) The name and mailing address of the licensed discount medical plan organization or other entity where the member can make inquiries about the plan, send cancellation notices and file complaints.

77 Del. Laws, c. 470, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7611. Notice of change in name or address

Each discount medical plan organization shall provide the Commissioner at least 30 days notice of any change in the discount medical plan organization's name, address, principal business address or mailing address or Internet website address.

77 Del. Laws, c. 470, § 1.;



§ 7612. Annual reports

(a) If the information required in subsection (b) of this section is not provided at the time of renewal of a license under § 7603(e) of this title, a discount medical plan organization shall file an annual report with the Commissioner in the form prescribed by the Commissioner, within 3 months after the end of each calendar year.

(b) The report shall include:

(1) If different from the initial application for a license or at the time of renewal of a license or the last annual report, as appropriate, a list of the names and residence addresses of all persons responsible for the conduct of the organization's affairs, together with a disclosure of the extent and nature of any contracts or arrangements with these persons and the discount medical plan organization, including any possible conflicts of interest;

(2) The number of discount medical plan members in the State;

(3) The discount medical plan's most recent audited financial statement and most current unaudited financial statement; and

(4) Any other information relating to the performance of the discount medical plan organization that may be required by the Commissioner.

(c) Any discount medical plan organization that fails to file an annual report in the form and within the time required by this section shall:

(1) Forfeit:

a. Up to $500 each day for the first 10 days during which the violation continues; and

b. Up to $1,000 each day after the first 10 days during which the violation continues; and

(2) Upon notice by the Commissioner, lose its authority to enroll new members or to do business in this State while the violation continues.

77 Del. Laws, c. 470, § 1.;



§ 7613. Penalties

Section 329 and Chapter 24 of this title, relating to administrative penalties and fraud, shall apply to discount medical plan organizations.

77 Del. Laws, c. 470, § 1.;



§ 7614. Injunctions

(a) In addition to the penalties and other enforcement provisions of this chapter, the Commissioner may seek both temporary and permanent injunctive relief when:

(1) A discount medical plan is being operated by a person or entity that is not licensed pursuant to this chapter; or

(2) Any person, entity or discount medical plan organization has engaged in any activity prohibited by this chapter or any regulation adopted pursuant to this chapter.

(b) The venue for any proceeding brought pursuant to this section shall be in the Delaware Court of Chancery.

(c) The Commissioner's authority to seek injunctive relief is not conditioned on having conducted any proceeding pursuant to Chapter 101 of Title 29.

77 Del. Laws, c. 470, § 1.;






CHAPTER 77. SURETYSHIP

Subchapter I Corporate Sureties

§ 7701. Execution and sufficiency of corporate suretyship

(a) Whenever any bond, undertaking, recognizance or other obligation is by law or the charter, ordinances, rules or regulations of any municipality, board, body, organization or public officer required or permitted to be made, given, tendered or filed with surety or sureties, and whenever the performance of any act, duty or obligation, or the refraining from any act, is required or permitted to be guaranteed, such bond, undertaking, obligation, recognizance or guarantee may be executed by an insurer duly authorized to transact surety insurance in this State under a certificate of authority issued by the Insurance Commissioner of this State.

(b) The execution by such insurer of such bond, undertaking, obligation, recognizance or guarantee shall be in all respects a full and complete compliance with every requirement of every law, charter, ordinance, rule or regulation that such bond, undertaking, obligation, recognizance or guarantee shall be executed by 1 surety or by 1 or more sureties, or that such sureties shall be residents or freeholders, either or both, or possess any other qualification, and shall be accordingly accepted and treated.

18 Del. C. 1953, § 7701; 56 Del. Laws, c. 460.;



§ 7702. Acceptance and approval by public officers

(a) Any public officer or department of state, county or municipal government, whose duty it may be to approve the surety upon any bond or bonds, may accept and approve such bonds when executed by the principal therein and by any surety insurer qualified to act as surety or guarantor as provided in § 7701 of this title. The Levy Court and County Councils of the several counties of this State may accept such bonds as security for receivers of taxes and county treasurers in lieu of the security provided for by the laws of this State.

(b) Whenever any bond, undertaking, recognizance or guarantee has been duly executed in compliance with the terms of this chapter by the principal or principals therein, and by an insurer, duly authorized under the law of this State to transact the business of executing bonds of suretyship, then any officer, judge or any department of the state, or of any county or municipal government, whose duty it may be to approve of the surety upon the bond, undertaking, recognizance or guarantee may accept and approve such bond, undertaking, recognizance or guarantee.

18 Del. C. 1953, § 7702; 56 Del. Laws, c. 460.;



§ 7703. Agreement requiring principal to deposit assets; withdrawal

Any party of whom a bond or undertaking is required may agree with sureties for the deposit for safe keeping of any and all moneys and other depositable assets for which such sureties are or may be held responsible with a trust company, safe deposit company or bank authorized by law to transact business as such in this State, if such deposit is otherwise proper, in such manner as to prevent the withdrawal of such moneys and assets or any part thereof, except with the written consent of such sureties, or an order of the court, made on such notice to them as such court may direct.

18 Del. C. 1953, § 7703; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7704. Release of liability on bond; procedure

The surety or representatives of any surety, upon the bond of any trustees, committee, guardian, assignees, receiver, executor or administrator or other fiduciary, may apply by petition to the court wherein the bond is filed or which may have jurisdiction of such trustee, committee, guardian, assignee, receiver, executor or administrator or other fiduciary or to a judge of the court, praying to be relieved from further liability as such surety for the acts or omissions of the trustee, committee, guardian, assignee, receiver, executor or administrator or other fiduciary, which may occur after the date of the order relieving such surety, to be granted as herein provided for; and to require such trustee, committee, guardian, receiver, assignee, executor or administrator or other fiduciary to show cause why he/she should not account, and such surety to be relieved from any such further liability as aforesaid, and such principal be required to give a new bond. Thereupon, upon the filing of such petition, the court or judge thereof shall issue such order, returnable at such time and place and to be served in such manner, as such court or judge may direct, and may restrain such trustee, committee, guardian, assignee, receiver, executor or administrator or other fiduciary from acting except in such manner as it may direct to preserve the trust estate, and, upon the return of such order to show cause, if the principal in the bond account in due form of law and file a new bond duly approved, then such court or judge shall make an order releasing such surety filing the petition from liability upon the bond for any subsequent act or default of the principal; and in default of such principal thus accounting and filing such bond, such court or judge shall make an order directing such trustee, committee, guardian, assignee, receiver, executor or administrator, or other fiduciary to account in due form of law, and, if the trust fund or estate shall be satisfactorily accounted for and delivered or properly secured, such surety shall be discharged from any and all further liability as such for the subsequent acts or omissions of the trustee, guardian, committee, assignee, receiver, executor or administrator or other fiduciary after the day of such surety being so relieved and discharged.

18 Del. C. 1953, § 7704; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7705. Estoppel of surety insurer to deny corporate power

No insurer having signed any bond, undertaking or obligation as surety, guarantor or indemnitor shall be permitted to deny its corporate power to execute such instrument or incur such liability, in any proceeding to enforce liability against it thereunder.

18 Del. C. 1953, § 7705; 56 Del. Laws, c. 460.;



§ 7706. Premium on bond of public officer; expense of office

The expenses incurred by any public officer for suretyship upon any bond required by law of him/her, as well as the expenses for suretyship upon any bond required of any of his/her assistants or clerks, shall, where the bond or bonds are required for the protection of the State, be paid for by the State, and where the bond or bonds are required for the protection of any of the several counties, be paid for by the Levy Court or County Council of the county, and where the bond or bonds are required for the protection of a municipality, be paid for by the municipality, and shall be charged to and considered a part of the expenses of the office held by the official. The cost of the bond shall not exceed the sum or sums determined by any applicable rate filed by the surety with the Insurance Commissioner.

18 Del. C. 1953, § 7706; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7707. Premium on bond of fiduciary; expense of estate

Any receiver, guardian, assignee, committee, trustee, executor, administrator or other fiduciary required by law or the order of any court to give a bond, undertaking or other obligation as such, who shall avail himself/herself of corporate suretyship in such bond, undertaking or obligation as authorized by the laws of this State, may present to the proper court or officer before whom he/she is required to account a statement and receipt showing the amount of charges paid for such corporate suretyship; and thereupon the court or other officer, before whom such accounting is rendered, may either order and direct such sum, either in whole or in part, to be a charge upon the estate and charged accordingly; or it may direct that no part thereof shall be a charge upon the estate. No charge for such suretyship shall in any case be allowed in excess of the sum or sums determined by any applicable rate filed by the surety with the Insurance Commissioner.

18 Del. C. 1953, § 7707; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7708. Warrant of attorney

In all instances where corporate suretyship is offered in accordance with this chapter, and where the form of bond required by law contains a warrant of attorney, the bond shall be accepted without such warrant of attorney being written therein.

18 Del. C. 1953, § 7708; 56 Del. Laws, c. 460.;






Subchapter II Rights of Sureties

§ 7709. Assignment of obligation

Where any persons are bound in any bond, bill or other writing made payable to any person, his executors, administrators, order or assigns, and the money due thereon or any balance thereof, shall be paid or tendered by a surety therein, the obligee shall be obliged to assign such bond, bill or other writing to such surety, and such assignee shall, by virtue of such assignment, have an action in his own name thereon against the principal debtor or his representative.

18 Del. C. 1953, § 7709; 56 Del. Laws, c. 460.;



§ 7710. Joint sureties or debtors; assignment

Where several persons are bound together in any bond, bill or other writing as joint debtors or as joint sureties, in any sum of money made payable to any person, his/her executors, administrators, order or assign and such bond, bill, or other writing shall be paid by any of such joint debtors or joint sureties, the creditor shall assign such bond, bill, or other writing, to the person paying the same; and such assignee shall, in his/her own name, as assignee, or otherwise, have such action or remedy as the creditor himself/herself might have had against the other joint debtors, or sureties, or their representatives, to recover such proportion of the money, so paid, as may be justly due from the defendants.

18 Del. C. 1953, § 7710; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7711. Defense of infancy to joint sureties or debtors

Where several persons are bound together in any bond, bill or other writing or judgment as joint debtors or as joint sureties, in any sum of money, made payable to any person or corporation, the executors, administrators, successors, order or assigns, and 1 or more of such persons was, at the time of making, signing or executing the same, or at the time of the rendition of such judgment, an infant, such fact shall be no defense in any action, proceeding or suit for the enforcement of the liability of those bound thereunder, excepting as regards the person who was an infant at the time of making, signing or executing such bond, bill or other writing, or who was an infant at the time such judgment was rendered.

18 Del. C. 1953, § 7711; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7712. Rights of surety or of joint debtor on payment of judgment

(a) If a judgment recovered against principal and surety shall be paid by the surety, the creditor shall mark such judgment to the use of the surety so paying the same; and the transferee shall, in the name of the plaintiff, have the same remedy by execution or other process against the principal debtor as the creditor could have had, the transfer by marking to the use of the surety being first filed of record in the court where the judgment is.

(b) Where there is a judgment against several debtors or sureties and any of them shall pay the whole, the creditor shall mark such judgment to the use of the persons so paying the same; and the transferee shall, in the name of the plaintiff, be entitled to an execution or other process against the other debtors or sureties in the judgment, for a proportionable part of the debt or damages paid by such transferee; but, no defendant shall be debarred of any remedy against the plaintiff or the plaintiff's representatives or assigns by any legal or equitable course of proceeding whatever.

18 Del. C. 1953, § 7712; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7713. Affidavit of sum due

Before any transferee shall have the benefit of § 7712 of this title, the transferee shall file in the court, or before the justice of the peace where such proceedings are instituted, a statement of the sum due from the defendant with an affidavit that it is wholly unpaid.

18 Del. C. 1953, § 7713; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7714. Execution and effect of transfer

Transfers, by marking to the use of the persons paying such judgment, shall be in writing, signed by the plaintiff or by the plaintiff's attorney of record, and after the date thereof, the plaintiff may not release, or discharge any of the debts or sums so paid, but such transfer shall be without recourse to the plaintiff, and shall not make the plaintiff liable to the transferee in case the latter shall not recover the same.

18 Del. C. 1953, § 7714; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7715. Application of chapter

Every provision in this chapter giving a right or remedy to, or imposing a duty upon, or referring to the act of a debtor, obligor, assignor or transferor, or a surety, obligee, assignee or transferee, creditor, or other person shall be construed to extend to or against his/her executors, administrators or assigns, when so applicable.

18 Del. C. 1953, § 7715; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7716. Remedies of codebtor or cosurety

(a) Whenever 1 or more of several codebtors or cosureties for the payment of a debt shall pay or shall have paid to the creditor or creditors the sum due, including the costs, if any, that may have been incurred by them, the person or persons so paying, if the amount paid shall exceed their proportion of liability for the demand, shall be entitled to have a transfer of the creditor's or creditors' securities for the payment of the debt, whatever the nature of such securities may be, to enable him/her or them to obtain contribution from the others, liable with himself/herself or themselves; such transfer may be made by assignment, marking to the use, or other appropriate method.

(b) When such transfer is made, the transferee or transferees shall be entitled to and shall have in his/her or their own name or names as such, or by and in the name of such creditor or creditors, for his/her or their own use as transferee or transferees, all and singular the remedy or remedies against the other debtor or debtors, surety or sureties which the creditor or creditors could have; and no such payment shall in anywise operate to discharge, impair or otherwise affect the securities held by the creditor or creditors to the prejudice of the debtor or debtors, surety or sureties, so paying; nor shall any release of such codebtor or codebtors, cosurety or cosureties, or entry of satisfaction upon any lien against him/her or them operate in any respect as a payment or discharge of the demand itself or of any of the securities therefor as against the other parties originally bound, to the end that such codebtor or codebtors, cosurety or cosureties may recover by the use of the creditor or creditors' means or remedies the proportion of the demand which the codebtor or codebtors, cosurety or cosureties ought to pay according to law and equity.

(c) The transfer to be made by the creditor or creditors shall not enable the transferee or transferees to take any legal proceedings against the codebtor or codebtors, cosurety or cosureties, unless such transferee or transferees, or some creditable person for him/her or them, shall first file in the office of the Prothonotary or justice of the peace of the county where legal proceedings are contemplated to be taken an affidavit, setting forth the amount which he/she claims his/her or their codebtor or codebtors, cosurety or cosureties is or are bound to contribute on account of such coindebtment or cosuretyship, and such amount shall be endorsed by the Prothonotary or magistrate upon the process issued.

18 Del. C. 1953, § 7716; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;



§ 7717. Entry of satisfaction of judgment

(a) Upon the payment of any judgment under and according to the provisions of this chapter, the right or power of the creditor or plaintiff therein to enter satisfaction upon the record of such judgment shall eo instanti, cease and determine, and this whether the transfer of such judgment shall have been made or not; the fact of the payment thereof shall be sufficient.

(b) If any creditor or plaintiff in such judgment, after payment of any judgment to such creditor or plaintiff shall enter or cause to be entered satisfaction of the judgment upon the record thereof, without the express consent, in writing, of the person entitled, under the provisions of this chapter, to its transfer, the court in which such judgment is recovered shall, upon application of the person so entitled and upon sufficient proof of the facts, strike from the record the entry of satisfaction, whereupon the judgment shall be and remain in full force and virtue, and as valid and binding upon the defendant therein as it was or could have been, had such entry of satisfaction never been made. The application shall be in writing, and sworn or affirmed to by the applicant, and shall contain a general statement of the facts. Nothing in this section shall be construed to divest or interfere in any way with any rights which may have been acquired by innocent third persons who, in good faith, and without notice, may have relied and acted upon the protection and security of the entry of satisfaction. No defendant shall be debarred of any remedy against the plaintiff or the plaintiff's representatives or assigns by any legal or equitable course of proceedings whatever.

18 Del. C. 1953, § 7717; 56 Del. Laws, c. 460; 70 Del. Laws, c. 186, § 1.;









CHAPTER 80. RISK RETENTION ACT

§ 8001. Purpose

The purpose of this chapter is to regulate the formation and/or operation of risk retention groups and purchasing groups in this State formed pursuant to the provisions of the federal Liability Risk Retention Act of 1986 ("RRA 1986") [15 U.S.C. § 3901 et seq.], to the extent permitted by such law.

68 Del. Laws, c. 57, § 1.;



§ 8002. Definitions

As used in this chapter:

(1) "Commissioner" means the Insurance Commissioner of Delaware or the commissioner, director or superintendent of insurance in any other state;

(2) "Completed operations liability" means liability arising out of the installation, maintenance or repair of any product at a site which is not owned or controlled by:

a. Any person who performs that work; or

b. Any person who hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

(3) "Domicile," for purposes of determining the state in which a purchasing group is domiciled, means:

a. For a corporation, the state in which the purchasing group is incorporated; and

b. For an unincorporated entity, the state of its principal place of business;

(4) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able:

a. To meet obligations to policy holders with respect to known claims and reasonably anticipated claims; or

b. To pay other obligations in the normal course of business;

(5) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this State;

(6) "Liability":

a. Means legal liability for damages (including costs of defense, legal costs and fees and other claims expenses) because of injuries to other persons, damage to their property or other damage or loss to such other persons resulting from or arising out of:

1. Any business (whether profit or nonprofit), trade, product, services (including professional services), premises or operations; or

2. Any activity of any state or local government, or any agency or political subdivision thereof; and

b. Does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the federal Employers' Liability Act (45 U.S.C. § 51 et seq.);

(7) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from personal, familial or household responsibilities or activities, rather than from responsibilities or activities referred to in paragraph (6) of this section;

(8) "Plan of operation or a feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, at a minimum:

a. Information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations;

b. For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates and rating classification systems for each line of insurance the group intends to offer;

c. Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

d. Pro forma financial statements and projections;

e. Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

f. Identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies and reinsurance agreements;

g. Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state; and

h. Such other matters as may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state;

(9) "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage or property damage (including damages resulting from the loss of use of property) arising out of the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred;

(10) "Purchasing group" means any group which:

a. Has as one of its purposes the purchase of liability insurance on a group basis;

b. Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in subparagraph c. of this paragraph;

c. Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; and

d. Is domiciled in any state;

(11) "Risk retention group" means any corporation or other limited liability association:

a. Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

b. Which is organized for the primary purpose of conducting the activity described under sub-subdivision a of this subdivision;

c. Which:

1. Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

2. Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least 1 state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability (as such terms were defined in the Product Liability Risk Retention Act of 1981 [15 U.S.C. § 3901 et seq.] before the date of the enactment of the Liability Risk Retention Act of 1986 [15 U.S.C. § 3901 et seq.]);

d. Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person;

e. Which:

1. Has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group; or

2. Has as its sole owner an organization which has as:

(I) Its members only persons who comprise the membership of the risk retention group; and

(II) Its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group;

f. Whose members are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar or common business trade, product, services, premises or operations;

g. Whose activities do not include the provision of insurance other than:

1. Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

2. Reinsurance with respect to the liability of any other risk retention group (or any members of such other group) which is engaged in businesses or activities so that such group or member meets the requirement described in sub-subdivision f of this subdivision from membership in the risk retention group which provides such reinsurance; and

h. The name of which includes the phrase "risk retention group";

(12) "State" means any state of the United States or the District of Columbia.

68 Del. Laws, c. 57, § 1; 68 Del. Laws, c. 335, §§ 1, 2.;



§ 8003. Risk retention groups chartered in this State

(a) A risk retention group shall, pursuant to this chapter, be chartered and licensed to write only liability insurance pursuant to this chapter and, except as provided elsewhere in this chapter, must comply with all of the laws, rules, regulations and requirements applicable to such insurers chartered and licensed in this State and with § 8004 of this title to the extent such requirements are not a limitation on laws, rules, regulations or requirements of this State.

(b) Before it may offer insurance in any state, each risk retention group shall also submit for approval to the Insurance Commissioner of this State a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within 10 days of any such change. The group shall not offer any additional kinds of liability insurance, in this State or in any other state, until a revision of such plan or study is approved by the Commissioner.

(c) At the time of filing its application for charter, the risk retention group shall provide to the Commissioner in summary form the following information: The identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded and the states in which the group intends to operate. Upon receipt of this information, the Commissioner shall forward such information to the National Association of Insurance Commissioners. Providing notification to the National Association of Insurance Commissioners is in addition to and shall not be sufficient to satisfy the requirements of § 8004 of this title or any other sections of this chapter.

68 Del. Laws, c. 57, § 1.;



§ 8004. Risk retention groups not chartered in this State

Risk retention groups chartered and licensed in states other than this State and seeking to do business as a risk retention group in this State shall comply with the laws of this State as follows:

(1) Notice of operations and designation of Commissioner as agent. —

a. Before offering insurance in this State, a risk retention group shall submit to the Commissioner:

1. A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, charter date, its principal place of business and such other information, including formation on its membership, as the Commissioner of this State may require to verify that the risk retention group is qualified under § 8002(11) of this title;

2. A copy of its plan of operations or feasibility study and revisions of such plan or study submitted to the state in which the risk retention group is chartered and licensed; provided, however, that the provision relating to the submission of a plan of operation or feasibility study shall not apply with respect to any line or classification of liability insurance which:

(I) Was defined in the Product Liability Risk Retention Act of 1981 [15 U.S.C. § 3901 et seq.] before October 27, 1986; and

(II) Was offered before such date by any risk retention group which had been chartered and operating for not less than 3 years before such date.

b. The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by § 8003(b) of this title at the same time that such revision is submitted to the commissioner of its chartering state.

c. The risk retention group shall submit a statement of registration, for which a filing fee shall be determined by the Commissioner, which designates the Commissioner as its agent for the purpose of receiving service of legal documents or process.

(2) Financial condition. — Any risk retention group doing business in this State shall submit to the Commissioner:

a. A copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist (under criteria established by the National Association of Insurance Commissioners);

b. A copy of each examination of the risk retention group as certified by the Commissioner or public official conducting the examination;

c. Upon request by the Commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group; and

d. Such information as may be required to verify its continuing qualification as a risk retention group under § 8002(11).

(3) Taxation. —

a. Each risk retention group shall be liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within this State, and shall report to the Commissioner the net premiums written for risks resident or located within this State. Such risk retention group shall be subject to taxation, and any applicable fines and penalties related thereto, on the same basis as a foreign admitted insurer.

b. To the extent licensed agents or brokers are utilized pursuant to § 8012 of this title, they shall report to the Commissioner the premiums for direct business for risks resident or located within this State which such licensees have placed with or on behalf of a risk retention group not chartered in this State.

c. To the extent that insurance agents or brokers are utilized pursuant to § 8012 of this title, such agent or broker shall keep a complete and separate record of all policies procured from each such risk retention group, which record shall be open to examination by the Commissioner, as otherwise provided in this title. These records shall, for each policy and each kind of insurance provided thereunder, include the following:

1. The limit of liability;

2. The time period covered;

3. The effective date;

4. The name of the risk retention group which issued the policy;

5. The gross premium charged; and

6. The amount of return premiums, if any.

(4) Compliance with Unfair Claims Settlement Practices Act. — Any risk retention group, its agents and representatives shall comply with the Unfair Claims Settlement Practices Act of this State, § 2301 et seq. of this title.

(5) Deceptive, false or fraudulent practices. — Any risk retention group shall comply with the laws of this State regarding deceptive, false or fraudulent acts or practices. However, if the Commissioner seeks an injunction regarding such conduct, the injunction must be obtained from a court of competent jurisdiction.

(6) Examination regarding financial condition. — Any risk retention group must submit to an examination by the Commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within 60 days after a request by the Commissioner of this State. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with NAIC's Examiner Handbook.

(7) Notice to purchasers. — Every application form for insurance from a risk retention group, and every policy (on its front and declaration pages) issued by a risk retention group, shall contain in 10-point type the following notice:

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

(8) Prohibited acts regarding solicitation or sale. — The following acts by a risk retention group are hereby prohibited:

a. The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

b. The solicitation or sale of insurance by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired.

(9) Prohibition on ownership by an insurance company. — No risk retention group shall be allowed to do business in this State if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

(10) Prohibited coverage. — The terms of any insurance policy issued by any risk retention group shall not provide, or be construed to provide, coverage prohibited generally by statute of this State or declared unlawful by the highest court of this State whose law applies to such policy.

(11) Delinquency proceedings. — A risk retention group not chartered in this State and doing business in this State shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under subdivision (6) of this section.

(12) Penalties. — A risk retention group that violates any provision of this chapter will be subject to fines and penalties including revocation of its right to do business in this State, applicable to licensed insurers generally.

(13) Operation prior to June 25, 1991. — In addition to complying with the requirements of this section, any risk retention group operating in this State prior to June 25, 1991, shall, within 30 days after June 25, 1991, comply with sub-subdivision (1)a of this section.

68 Del. Laws, c. 57, § 1; 68 Del. Laws, c. 335, § 3.;



§ 8005. Compulsory associations

(a) No risk retention group shall be required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this State, nor shall any risk retention group, or its insureds or claimants against its insureds, receive any benefit from any such fund for claims arising under the insurance policies issued by such risk retention group.

(b) When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this State or a risk retention group, no such risks, wherever resident or located, shall be covered by any insurance guaranty fund or similar mechanism in this State.

(c) When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this State shall be covered by the State Guaranty Fund subject to Chapter 42 of this title.

68 Del. Laws, c. 57, § 1; 68 Del. Laws, c. 335, § 4.;



§ 8006. Countersignatures not required

A policy of insurance issued to a risk retention group or any member of that group shall not be required to be countersigned as otherwise provided in Chapter 17 of this title.

68 Del. Laws, c. 57, § 1.;



§ 8007. Purchasing groups — Exemption from certain laws

A purchasing group and its insurer or insurers shall be subject to all applicable laws of this State, except that a purchasing group and its insurer or insurers shall be exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) Prohibit the establishment of a purchasing group;

(2) Make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters;

(3) Prohibit a purchasing group or its members from purchasing insurance on a group basis described in subdivision (2) of this section;

(4) Prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) Require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form;

(6) Require that a certain percentage of a purchasing group must obtain insurance on a group basis;

(7) Otherwise discriminate against a purchasing group or any of its members; or

(8) Require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this State.

68 Del. Laws, c. 57, § 1.;



§ 8008. Notice and registration requirements of purchasing groups

(a) A purchasing group which intends to do business in this State shall, prior to doing business, furnish notice to the Commissioner which shall:

(1) Identify the state in which the group is domiciled;

(2) Identify all other states in which the group intends to do business;

(3) Specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

(4) Identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of such company;

(5) Specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this State;

(6) Identify the principal place of business of the group; and

(7) Provide such other information as may be required by the Commissioner to verify that the purchasing group is qualified under § 8002(10) of this title.

(b) A purchasing group shall, within 10 days, notify the Commissioner of any changes in any of the items set forth in subsection (a) of this section.

(c) The purchasing group shall register with and designate the Commissioner as its agent solely for the purpose of receiving service of legal documents or process, for which a filing fee shall be determined by the Commissioner, except that such requirements shall not apply in the case of a purchasing group which only purchases insurance that was authorized under the federal Product Liability Risk Retention Act of 1981 [15 U.S.C. § 3901 et seq.], and:

(1) Which in any state of the United States:

a. Was domiciled before April 1, 1986; and

b. Is domiciled on and after October 27, 1986;

(2) Which:

a. Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state; and

b. Since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; or

(3) Which was a purchasing group under the requirements of the federal Product Liability Risk Retention Act of 1981 [15 U.S.C. § 3901 et seq.] before October 27, 1986.

(d) Each purchasing group that is required to give notice pursuant to subsection (a) of this section shall also furnish such information as may be required by the Commissioner to:

(1) Verify that the entity qualifies as a purchasing group;

(2) Determine where the purchasing group is located; and

(3) Determine appropriate tax treatment.

(e) Any purchasing group which was doing business in this State prior to June 25, 1991, shall, within 30 days after June 25, 1991, furnish notice to the Commissioner pursuant to subsection (a) of this section and furnish such information as may be required pursuant to subsections (b) and (c) of this section.

68 Del. Laws, c. 57, § 1.;



§ 8009. Restrictions on insurance purchased by purchasing groups

(a) A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of such state.

(b) A purchasing group which obtains liability insurance from an insurer not admitted in this State or a risk retention group shall inform each of the members of such group which have a risk resident or located in this State that such risk is not protected by an insurance insolvency guaranty fund in this State, and that such risk retention group or such insurer may not be subject to all insurance laws and regulations of this State.

(c) No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole; however, coverage may provide for a deductible or self-insured retention applicable to individual members.

(d) Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

68 Del. Laws, c. 57, § 1.;



§ 8010. Purchasing group taxation

Premium taxes and taxes on premiums paid for coverage of risks resident or located in this State by a purchasing group or any members of the purchasing groups shall be:

(1) Imposed at the same rate and subject to the same interest, fines and penalties as that applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insureds; and

(2) Paid first by such insurance source, and if not by such source by the agent or broker for the purchasing group, and if not by such agent or broker then by the purchasing group, and if not by such purchasing group then by each of its members.

68 Del. Laws, c. 57, § 1.;



§ 8011. Administrative and procedural authority regarding risk retention groups and purchasing groups

The Commissioner is authorized to make use of any of the powers established under the Insurance Code of this State to enforce the laws of this State not specifically preempted by the Risk Retention Act of 1986 including the Commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, impose penalties and seek injunctive relief. With regard to any investigation, administrative proceedings or litigation, the Commissioner can rely on the procedural laws of this State. The injunctive authority of the Commissioner, in regard to risk retention groups, is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

68 Del. Laws, c. 57, § 1.;



§ 8012. Duty of agents or brokers to obtain license

(a) No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance in this State from a risk retention group unless such person, firm, association or corporation is licensed as an insurance agent or broker in accordance with Chapter 17 of this title.

(b) Purchasing groups. —

(1) No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance in this State for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless such person, firm, association or corporation is licensed as an insurance agent or broker in accordance with Chapter 17 of this title.

(2) No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance coverage in this State for any member of a purchasing group under a purchasing group's policy unless such person, firm, association or corporation is licensed as an insurance agent or broker in accordance with Chapter 17 of this title.

(3) No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance from an insurer not authorized to do business in this State on behalf of a purchasing group located in this State unless such person, firm, association or corporation is licensed as a surplus lines agent or excess line broker in accordance with Chapter 17 of this title.

(c) For purposes of acting as an agent or broker for a risk retention group or purchasing group pursuant to subsections (a) and (b) of this section, the requirement of residence in this State shall not apply.

(d) Every person, firm, association or corporation licensed pursuant to Chapter 17 of this title, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by § 8004(7) of this title in the case of a risk retention group and § 8009(c) of this title in the case of a purchasing group.

68 Del. Laws, c. 57, § 1.;



§ 8013. Binding effect of orders issued in United States District Court

An order issued by any District Court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state (or in all states or in any territory or possession of the United States) upon a finding that such a group is in hazardous financial or financially impaired condition shall be enforceable in the courts of the State.

68 Del. Laws, c. 57, § 1.;



§ 8014. Rules and regulations

The Commissioner may establish and from time to time amend such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of this chapter.

68 Del. Laws, c. 57, § 1.;






CHAPTER 83. RESTRICTIONS UPON THE USE OF CREDIT INFORMATION

§ 8301. Definitions

(a) "Adverse underwriting decision" means any underwriting decision that would qualify as an adverse action under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. Adverse underwriting decision shall include, but not be limited to, any of the following actions:

(1) A cancellation or nonrenewal of insurance coverage;

(2) Placement of a risk by an insurance carrier or producer with a residual market mechanism, an unauthorized insurer or an insurance institution that specializes in substandard risks;

(3) Charging of a higher rate or premium;

(4) Changing a risk from a preferred rate program to a standard rate program or from a standard rate program to a nonstandard rate program within the same company or between 2 companies in the same group;

(5) Assignment to a new or different rating category or tier within a single insurer;

(6) Reduction or an adverse or unfavorable change in the terms of coverage or amount of insurance.

(b) "Consumer report" means any written, oral, or other communication of any information by a consumer reporting agency bearing on a consumer's creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living, which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for credit, insurance, employment, or any other purpose authorized under 15 U.S.C. § 1681b or its successor. A consumer report shall not include motor vehicle reports or claims history reports or any other report that is not credit related.

(c) "Consumer reporting agency" means any person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(d) "Credit information" means any information bearing on a person's creditworthiness, credit standing, or credit capacity. Information that is not credit-related shall not be considered "credit information," regardless of whether it is contained in a consumer report or in an application, or is used to calculate an insurance score.

(e) "Insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit information for the purposes of predicting the future insurance loss exposure of an individual applicant or insured.

76 Del. Laws, c. 175, § 1.;



§ 8302. Applicability

This chapter applies to all policies of automobile, motorcycle, boat and personal watercraft, recreational vehicle, homeowners, mobile-homeowners, manufactured homeowners insurance, and noncommercial dwelling fire insurance issued by an insurer for personal or family protection.

76 Del. Laws, c. 175, § 1.;



§ 8303. Restrictions on the use of credit information

(a) An insurer shall not:

(1) Refuse to underwrite a new risk or establish a premium for an applicant based solely on a consumer report or on credit information relating to an applicant, without consideration of other applicable underwriting factors independent of the consumer report or credit information;

(2) With respect to any policy currently in force, make any adverse underwriting decision with respect to the current policyholder based in any way upon changes in credit information or changes in a consumer report; or

(3) With respect to any policy currently in force, request from the policyholder or any third party any credit information or consumer report relating to the current policyholder, except as permitted in subsection (c) of this section. This paragraph does not prohibit an insurer from requesting a consumer report or credit information for the purpose of:

a. With the insured's consent, claims and fraud investigation;

b. Prescreening, as permitted under § 604(b) of the Fair Credit Reporting Act [15 U.S.C. § 1681b(b)]; or

c. Other uses as approved by the Commissioner.

(b) Nothing in this section prevents an increase in premium based upon a general adjustment of pricing factors filed with and not disapproved by the Commissioner, provided that such increase is not based upon any underwriting criteria expressly forbidden by this section.

(c) Upon request of an insured, the insurer shall, at the time of a policy's renewal or anniversary date, re-rate the insured's policy based upon a current consumer report and give the insured the benefit of any improvement in the insured's insurance score. No adverse underwriting decision may result from a re-rating conducted pursuant to this subsection. An insurer need not recalculate the insurance score or obtain the updated credit report of an insured more frequently than once in a 12-month period. This subsection shall not apply if the insurer's filed rating plan does not use any credit information for the purpose of rating renewals, including any residual effect from the use of credit information at initial underwriting.

(d) If, as the result of any acquisition or transfer of all or part of a book of business of an agent, insurer, or broker, a policy is transferred from one insurer to another and re-rated, the re-rating shall be considered a re-rating of the policy currently in force upon renewal subject to the restrictions and benefits set forth in paragraphs (a)(2), (a)(3) of this section, above, provided that an insurer may offer a policyholder to rewrite the policy using credit and may, at the policyholder's option, rewrite the policy using credit if it results in a lower premium for the policyholder.

76 Del. Laws, c. 175, § 1.;



§ 8304. Causes of action and defenses

This chapter shall not create a cause of action for any person or entity, other than the Commissioner, against an insurer or its representative based upon a violation of § 2304(15)c. of this title. In the same manner, nothing in this chapter shall establish a defense for any party to any cause of action based upon a violation of § 2304(15)c. of this title.

76 Del. Laws, c. 175, § 1.;









Title 19 - Labor

CHAPTER 1. DEPARTMENT OF LABOR

§ 101. Definitions; exclusions

(a) As used in this chapter:

(1) "Board" means the Industrial Accident Board.

(2) "Department" means the Department of Labor.

(3) "Employer" includes any person, excepting those provided for in subsection (b) of this section, acting directly or indirectly in the interest of any employer in relation to any employee but shall not include the United States or the State or any political subdivision thereof.

(4) "Person" means an individual, partnership, association, corporation, statutory trust, business trust, legal representative or any organized group of persons.

(5) "Secretary" or "Secretary of Labor" shall mean the Secretary of Labor or the Secretary's authorized designee, provided, that any such delegation of authority is consistent with Chapter 85 of Title 29.

(b) Persons in the following occupations, and employers of persons engaged in these occupations to the extent thereof, shall not be within the scope of this chapter and are specifically excepted from all the provisions of this chapter: Baby-sitting, domestic help, agriculture, fishing and hunting.

19 Del. C. 1953, § 101; 53 Del. Laws, c. 259; 57 Del. Laws, c. 669, § 1A; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 64.;



§ 102. Office; hearings

The Department shall keep such suitable office as shall best meet the convenience of the Department and the public. The Department or its authorized representative may hold hearings at any place within the State that the convenience of the Department and of the parties in interest may require.

19 Del. C. 1953, § 103; 53 Del. Laws, c. 259; 57 Del. Laws, c. 669, § 1B.;



§ 103. Regulation of child labor

The Secretary of Labor may visit and inspect at any time any establishment in this State to ascertain whether any children are employed therein contrary to Chapter 5 of this title, and the Secretary shall make complaint against and shall prosecute any person violating such chapter.

19 Del. C. 1953, § 109; 53 Del. Laws, c. 259; 57 Del. Laws, c. 604, § 1; 57 Del. Laws, c. 669, § 1C.;



§ 104. Preparation of certificates, papers and abstracts

The Department shall formulate and have printed certificates and papers required in the issuing of employment certificates and the abstracts of the law relating to the hours of child labor and conditions and hours of females in this State.

19 Del. C. 1953, § 111; 53 Del. Laws, c. 259; 70 Del. Laws, c. 186, § 1.;



§ 105. Duties and powers of the Department; fees; Department of Labor Research Fund

(a) In addition to such other duties and powers which may be conferred upon it by law, the Department may:

(1) Administer all labor laws in this State;

(2) Direct to the attention of the Attorney General of this State, with a request for the necessary enforcement action, all violations under the terms of this chapter;

(3) Collect, compile and analyze statistical information with respect to, and report upon the conditions of, labor generally, and upon all matters relating to the enforcement and effect of this chapter;

(4) Collect fees for research activities it conducts pursuant to this section, the amounts of said fees to approximate and reasonably reflect the costs of such activities;

(5) Propose to the Industrial Accident Board such rules or changes in rules as may be deemed advisable, either procedural or substantive;

(6) Do all in its power to promote the voluntary arbitration, mediation and conciliation of disputes between employers and employees; provided, however, that neither the Department nor any of its representatives shall have the authority, under either this section or §§ 110 and 111 of this title, to make any public recommendation for the settlement of any specific labor dispute, or to make any public statement as to the merits of such dispute, prior to the final settlement thereof;

(7) Promote voluntary apprenticeship through cooperation with the United States Department of Labor;

(8) Make, amend and repeal regulations necessary for the internal administration of the Department, and for the proper conduct of any necessary hearings before the Department or its authorized agents. The members of the Department shall not be bound by technical rules of evidence in the conduct of such hearings.

(b) Any fees collected by the Department of Labor for its research service shall be paid into the State Treasury and the State Treasurer shall deposit the same to the credit of a special fund, entitled "Department of Labor Research Fund," from which necessary expenses of the Department of Labor shall be paid for analyses of labor force, employment, unemployment and occupational and industrial change upon proper vouchers signed by the Secretary of the Department of Labor. The Department of Labor Research Fund shall be a revolving fund and no funds deposited therein shall revert to the General Fund of the State Treasury, except for funds appropriated by the 135th General Assembly to begin said Fund, which funds shall be paid back to the State Treasurer out of the Department of Labor's Research Fund on or before June 30, 1992. The Department of Labor shall annually, on or before January 31, make a report to the Governor of all income and expenditures made from said Fund. A copy of said reports shall be given biennially, on or before January 31, to the members of the General Assembly.

19 Del. C. 1953, § 112; 53 Del. Laws, c. 259; 67 Del. Laws, c. 448, § 1.;



§ 106. Rules relating to accidents and industrial diseases

(a) The Department may make, modify and repeal rules for the prevention of accidents or of industrial or occupational diseases in every employment or place of employment or such rules for the construction, repair and maintenance of places of employment as shall render them safe. Such rules when made shall have the force and effect of law and shall be enforced in the same manner as this chapter.

(b) Before any rule is adopted, amended or repealed, there shall be a public hearing thereon, notice of which shall be published at least once, not less than 10 days prior thereto, in such newspaper or newspapers as the Department may prescribe. All rules and all amendments and repeals thereof shall, unless otherwise prescribed by the Department, take effect 30 days after the first publication thereof and shall be filed in the office of the Secretary of State.

(c) Every rule adopted and every amendment or repeal thereof shall be published in such manner as the Department may determine and a copy shall be delivered to every person making application therefor. The text of each rule, or amendment thereto, shall be included in an appendix to the annual report of the Department next following the adoption or amendment of such rule.

(d) If there should be practical difficulties or unnecessary hardship in carrying out a rule of the Department made pursuant to this section, the Department may, after public hearing, make variation from such requirement if the spirit of the rule and law shall be observed. Any person affected by such rule, or that person's agent, may petition the Department for such variation stating the grounds therefor. The Department shall fix a day for a hearing on such petition and give reasonable notice thereof to the petitioner. A properly indexed record of all variations made shall be kept in the office of the Department and shall be open to public inspection.

(e) Any person aggrieved by a rule made pursuant to this section may petition the Department for a review of the reasonableness or validity of such rule. The Department may join in 1 proceeding all petitions alleging invalidity or unreasonableness of the same rule. The Department may order a hearing if necessary to determine the issues raised. Notice of the time and place of hearing shall be given to the petitioner and to such other persons as the Department may determine. The decision of the Department shall be final unless, within 30 days after the decision is filed with the Department, one of the parties commences an action as provided in § 109 of this title.

(f) In the formulation of rules and regulations under this section the Department shall seek the advice of the Industrial Accident Board.

19 Del. C. 1953, § 113; 53 Del. Laws, c. 259; 70 Del. Laws, c. 186, § 1.;



§ 107. Inspection of records; duty to furnish information

(a) The members of the Department and its authorized representatives may enter at reasonable times, so as not to unduly hinder the conduct of the business, any place of employment for the purpose of inspecting records and collecting facts and statistics relating to the employment of workers and of making inspections for the proper enforcement of all labor laws of the State. No employer or owner shall refuse to admit the members of the Department, or its authorized representatives, to the employer's or owner's place of employment, provided the admission requested is not at an unreasonable time.

(b) Any person who hinders or delays the members of the Department, or its authorized representatives in the performance of their duties, in the enforcement of this chapter or any law which it is the power or duty of the Department to enforce; or who refuses to admit, at reasonable times, the members of the Department, or its authorized representatives to any place of employment; or who fails to give information lawfully required for the proper enforcement of any law, upon demand of the members of the Department, or its authorized representatives; and any employer who fails or refuses to make records relating to the employment of workers accessible, or who falsifies such records or who refuses to furnish a sworn statement thereof, upon demand of the Department or its authorized representatives, shall be deemed to have violated this section.

19 Del. C. 1953, § 114; 53 Del. Laws, c. 259; 70 Del. Laws, c. 186, § 1.;



§ 108. Power as to witnesses; seal; evidence; procedure

The Department, and any officer of the Department designated by the Department, in the performance of any duty or the execution of any power prescribed by law, may administer oaths, certify to official acts, take and cause to be taken depositions of witnesses, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, payrolls, documents, records and testimony. In case of failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, the Department may request the Attorney General of this State to prosecute such person before the Superior Court of this State. If such person shall be found guilty that person shall be deemed to have been in contempt of that Court and shall be punished by that Court in the same fashion as that Court punishes any contempt thereof.

19 Del. C. 1953, § 115; 53 Del. Laws, c. 259; 57 Del. Laws, c. 669, § 1B; 70 Del. Laws, c. 186, § 1.;



§ 109. Review of rules by Superior Court

Any person whose interest is affected thereby may commence an action in the Superior Court of this State, in any of the 3 counties against the Department as defendant to determine the reasonableness and validity of any rule made pursuant to § 106 of this title, provided that no such action may be brought except as an appeal from the determination of the Department and within the time for such appeal, both as provided in § 106(e) of this title. Such action and pleadings thereon shall be governed by the laws and rules of practice applicable to other civil actions.

19 Del. C. 1953, § 116; 53 Del. Laws, c. 259.;



§ 110. Declaration of policy as to labor disputes

It is declared as the public policy of this State that the best interests of the people of the State are served by the prevention or prompt settlement of labor disputes; that strikes and lockouts and other forms of industrial strife, regardless where the merits of the controversy lie, are forces productive ultimately of economic waste; that the interests and rights of the consumers and the people of the State, while not direct parties thereto, should always be considered, respected and protected; and that the voluntary mediation of such disputes under the guidance and supervision of a governmental agency will tend to promote permanent industrial peace and the health, welfare, comfort and safety of the people of the State. To carry out such policy, the necessity for the enactment of this chapter is declared as a matter of legislative determination.

19 Del. C. 1953, § 117; 53 Del. Laws, c. 259.;



§ 111. Labor disputes; powers and duties of Secretary

(a) Upon the Secretary's own motion, in an existing, imminent or threatened labor dispute, the Secretary may, and, upon the request of the parties or either party to the dispute, the Secretary must take such steps as the Secretary may deem expedient to effect a voluntary, amicable and expeditious adjustment and settlement of the differences and issues between employer and employees which have precipitated or culminated in or threaten to precipitate or culminate in such labor dispute. To this end, it shall be the duty of the Secretary to:

(1) Arrange for, hold, adjourn or reconvene a conference or conferences between the disputants or 1 or more of their representatives or any of them;

(2) Invite the disputants or their representatives or any of them to attend such conference and submit, either orally or in writing, the grievances of and differences between the disputants;

(3) Discuss such grievances and differences with the disputants and their representatives; and

(4) Assist in negotiating and drafting agreements for the adjustment in settlement of such grievances and differences and for the termination or avoidance, as the case may be, of the existing or threatened labor dispute.

In carrying out any of its work under this chapter, the Secretary may designate 1 of the members of the Department or an employee of the Department to act in the Secretary's own behalf and may delegate to such designee 1 or more of the Secretary's duties under this section and, for such purpose, such designee shall have all of the powers conferred by this section upon the Secretary in connection with the discharge of the duty or duties so delegated.

(b) The Secretary may also appoint and designate other persons or groups of persons to act for and on the Secretary's behalf and may delegate to such persons or groups of persons any and all of the power conferred upon the Secretary by this chapter so far as it is reasonably necessary to effectuate the purposes of this chapter. Such persons shall serve without compensation but shall be reimbursed for any necessary expenses.

19 Del. C. 1953, § 120; 53 Del. Laws, c. 259; 57 Del. Laws, c. 669, § 1D; 70 Del. Laws, c. 186, § 1.;



§ 112. Strike rights not to be impeded

Nothing in this chapter shall be construed to interfere with, impede or diminish in any way the right of employees to strike or engage in other lawful concerted activities.

19 Del. C. 1953, § 122; 53 Del. Laws, c. 259.;



§ 113. Rules for mediation of labor disputes

The Secretary may adopt, alter, amend or repeal such rules in connection with the voluntary mediation of labor disputes as may be necessary for the proper administration and enforcement of this chapter.

19 Del. C. 1953, § 123; 53 Del. Laws, c. 259; 57 Del. Laws, c. 669, § 1D.;



§ 114. Chapter does not diminish constitutional rights

Nothing contained in this chapter shall be construed as interfering with, impeding or diminishing in any way any right guaranteed by law or by the Constitution of the State or of the United States.

19 Del. C. 1953, § 124; 53 Del. Laws, c. 259.;



§ 115. Enforcement by Attorney General

It shall be the duty of the Attorney General of this State upon request of the Department of Labor, or any of its authorized representatives, to prosecute any violation of the law or of any rule which it is made the duty of the Department to enforce; provided the Department may, upon its own initiative, bring all necessary suits and institute such prosecutions as may be necessary properly to enforce this chapter, and shall not be required to give bond for costs or otherwise, in the event of appeal.

19 Del. C. 1953, § 125; 53 Del. Laws, c. 259; 57 Del. Laws, c. 669, § 1E.;



§ 116. Penalties

Any person who violates or fails or refuses to comply with §§ 101-115, inclusive, of this title, or any lawful order of the Department or any judgment or decree made by any court in connection with this chapter for which no penalty has been otherwise provided, shall be assessed a civil penalty of not less than $1,000 nor more than $5,000 for each such violation; and each day such violation, omission, failure or refusal continues after notification or entry of the decree of a court shall be deemed a separate violation. A civil penalty claim may be filed in any court of competent jurisdiction.

19 Del. C. 1953, § 126; 53 Del. Laws, c. 259; 67 Del. Laws, c. 260, § 1; 69 Del. Laws, c. 294, §§ 1, 2.;



§ 117. State and federal cooperation

The Department may assist and cooperate with the Wage-Hour and Public Contracts Divisions and the United States Department of Labor, in the enforcement within this State of the Fair Labor Standards Act of 1938 [29 U.S.C. § 201 et seq.], approved June 25, 1938, and, subject to the regulations of the Administrator of such Divisions, as the case may be, and the laws of the State applicable to the receipt and expenditures of moneys, may be paid or reimbursed by said Divisions for the reasonable cost of such assistance and cooperation.

19 Del. C. 1953, § 128; 53 Del. Laws, c. 259.;






CHAPTER 2. STATE APPRENTICES

§ 201. Declaration of policy

It is declared to be the policy of this State to:

(1) Encourage the development of an apprenticeship and training system through the voluntary cooperation of management and labor and interested state agencies and in cooperation with other states and the federal government;

(2) Provide for the establishment and furtherance of standards of apprenticeship and training to safeguard the welfare of apprentices and trainees;

(3) Aid in providing maximum opportunities for unemployed and employed persons to improve and modernize their work skills;

(4) Contribute to a healthy economy by aiding in the development and maintenance of a skilled labor force sufficient in numbers and quality to meet the expanding needs of industry and to attract new industry.

19 Del. C. 1953, § 201; 54 Del. Laws, c. 10.;



§ 202. Powers and duties of Department

(a) The Department shall carry out the purposes of this chapter and its duties and powers shall include, but shall not be limited to:

(1) Establishing standards for apprenticeship in conformity with this chapter and applicable statutes and regulations of the federal government;

(2) Adopting such rules and regulations as may be necessary to carry out the intent and purpose of this chapter;

(3) Compiling such data on population and employment trends, industrial production, vocational and industrial education and job requirements as may be deemed necessary to carry out the intent and purpose of this chapter;

(4) Studying the effectiveness of apprenticeship programs and making recommendations in accordance with such programs for their improvement and to terminate, cancel or modify any apprenticeship programs in accordance with such programs;

(5) Maintaining close liaison with the Bureau of Apprenticeship and Training, the United States Department of Labor and such other agencies which carry on programs closely related to the purposes of this chapter;

(6) Conducting studies, surveys and investigations of the special problems of retraining or training unemployed or employed persons to improve or modernize work skills and make appropriate recommendations to cooperating agencies described above, local community organizations and local school boards;

(7) Acting as a convening agency in local communities to bring together local representatives of employee organizations, employers, educational agencies and industrial development agencies in order to promote closer local cooperation in establishing better apprenticeship and other training programs including programs for employed persons who wish to improve and modernize their work skills;

(8) Encouragement and promotion of the standards established in accordance with this chapter and with the basic standards of the Bureau of Apprenticeship and Training, United States Department of Labor;

(9) Bringing about the settlement of differences arising out of apprenticeship programs and agreements when the differences cannot be adjusted locally or in accordance with established trade procedure;

(10) Supervision of the execution of agreements and the maintenance of standards;

(11) Registration of apprenticeship programs and agreements;

(12) Keeping a record of apprenticeship agreements and programs and, upon performance thereunder, issuing certificates of completion of apprenticeship;

(13) Encouragement of liaison and cooperation between all private, state and federal agencies concerned with apprenticeship, trade and industrial training;

(14) Promotion of public awareness of apprenticeship and other occupational training;

(15) Keeping a record of the progress of apprenticeship and training programs initiated in accordance with this chapter; and

(16) Performing such other duties as may be necessary to give full effect to this chapter.

(b) No action affecting the status of a program shall be taken by the Department of Labor until an attempt has been made to bring the employees and employer together to settle the problem in conformity with the standards of the Department of Labor.

19 Del. C. 1953, §§ 204, 206; 54 Del. Laws, c. 10; 57 Del. Laws, c. 669, §§ 7A-7F.;



§ 203. Limitations

This chapter shall apply only to persons, copartnerships, associations, corporations, political subdivisions, employer associations and organizations or associations of employees as voluntarily elect to conform with its provisions.

19 Del. C. 1953, § 207; 54 Del. Laws, c. 10.;



§ 204. Training and apprenticeship programs

(a) The State Department of Labor shall develop and conduct employee training and registered apprenticeship programs, in cooperation with participating appointing authorities and the Office of Management and Budget. The Office of Management and Budget shall assist appointing authorities in utilizing such programs, and in developing the apprenticeships which are established pursuant to this section.

(b) The Director of the Office of Management and Budget, in cooperation with the Department of Labor and other participating appointing authorities, shall develop and annually revise a list of employment classifications in the classified service which are appropriate for apprenticeship training by December 31.

(c) The Apprenticeship and Training Section of the Department of Labor shall establish procedures for the coordination of programs developed under this section, in cooperation with the Director of the Office of Management and Budget.

(d) Subject to the approval of the Director of the Office of Management and Budget and the procedures established by the Apprenticeship and Training Section of the Department of Labor, each participating agency shall determine the location and positions in which apprenticeships are to be established.

(e) The Secretary of Labor shall include in the Secretary's annual report the following:

(1) A review of the development and operation of training and apprenticeship programs.

(2) The current list of apprenticeable classifications.

(3) A summary of the agencies and types of positions involved.

(4) A summary of registered apprenticeships.

(5) The number of persons who applied for apprenticeship positions under this section.

(6) The number of persons who were accepted into the apprenticeship programs established under this section.

(7) The number of persons who successfully completed apprenticeships under this section and the number of persons who failed to complete apprenticeships under this section.

(8) The number of persons who remain employed after successfully completing apprenticeships.

(9) A summary of other training programs established.

(10) A summary of characteristics of applicants and participants in the program deemed pertinent by the Director of the Office of Management and Budget.

(f) Nothing in this section may operate to invalidate or supersede a collective bargaining agreement of an employee organization and the State.

(g) The recruitment, selection and training of apprentice trainees during their apprenticeship shall be without discrimination because of race, color, religion, national origin or sex. The State will take affirmative action to provide equal opportunity in apprenticeship programs and will operate the training program as required under the State plan for equal employment in apprenticeship and training.

(h) The Department of Labor shall file a report on the development of apprenticeship programs in January, 1986.

65 Del. Laws, c. 92, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 20(5).;






CHAPTER 5. CHILD LABOR

§ 501. Applicability of chapter

This chapter shall apply to any place, establishment or occupation within this State where work is done for compensation of any kind, to whomever payable, except as otherwise specified in this chapter.

Nothing in this chapter shall prevent children of any age from receiving industrial education furnished by the United States, the State or any city or town in the State, which is duly approved by a school board or committee or other duly constituted public authority.

Nothing in this chapter shall prevent children of any age from performing nonhazardous work as ordered by the Family Court as a condition of probation.

27 Del. Laws, c. 176, §§ 1-4, 37; Code 1915, §§ 3144, 3170, 3171; 29 Del. Laws, c. 232; 37 Del. Laws, c. 238; Code 1935, §§ 3601, 3628, 3629; 19 Del. C. 1953, § 501; 57 Del. Laws, c. 669, § 6A; 63 Del. Laws, c. 198, § 1; 68 Del. Laws, c. 173, § 1.;



§ 502. Definitions

As used in this chapter, the following words have the meanings indicated:

(1) "Department" or "Department of Labor" means the Department of Labor of the State.

(2) "Employ," "employed," or "employment" means to suffer or permit to work, but does not include:

a. Farm work performed on a farm in a nonhazardous occupation;

b. Domestic work performed in or about a private home;

c. Work performed in a business owned by a parent or one legally standing in the place of a parent in a nonhazardous occupation;

d. Work performed by nonpaid volunteers in a charitable or non-profit organization with the written consent of a parent or one legally standing in the place of a parent;

e. Caddying on a golf course;

f. Delivery of newspapers to the consumer;

g. Employment of a graduate of an accredited school who is employed in a hazardous occupation in which a course of study has been completed but only to the extent that said hazardous occupation would otherwise be prohibited;

h. Hazardous work performed by nonpaid volunteers of a volunteer fire department or company or volunteer rescue squad who have completed or are taking a course of study relating to firefighting or rescue and who are 14 years of age or older; or

i. Any child over the age of 14 years who may be employed, permitted or suffered to work in any nonhazardous occupation in any facility used for the purpose of canning or preserving, or preparation for canning or preserving, perishable fruits and vegetables.

With respect to paragraphs (2)h. and i. of this section, the burden of proving a child's age to be 14 years or over shall be on the employer, who shall be required by the Department of Labor to present documentary proof of the child's age;

(3) "Hazardous occupation" means an occupation declared to be dangerous by this chapter, by the Secretary of Labor of the State or by the Secretary of Labor of the United States pursuant to the provisions of the Fair Labor Standards Act [29 U.S.C. § 201 et seq.]; and

(4) "Minor" means a person under the age of 18 years;

(5) "Secretary" means the Secretary of Labor for the State or the Secretary's authorized representative.

68 Del. Laws, c. 173, § 1; 70 Del. Laws, c. 186, § 1.;



§ 503. Powers and duties of Secretary

(a) The Secretary or the Secretary's authorized representative shall enforce the provisions of this chapter.

(b) The Secretary or the Secretary's authorized representative may enter and inspect, during reasonable business hours, any place of employment and may examine the employment records of any employee and question any employee for the purpose of enforcing the provisions of this chapter.

(c) The Secretary or the Secretary's designee may hold public hearings to determine if additional occupations exist in which employment of minors should be prohibited.

(d) In the event of an emergency or major disaster, the Secretary is authorized, with the consent of the Governor, to suspend temporarily the enforcement of any or all of the provisions of this chapter for the duration of the emergency or major disaster.

27 Del. Laws, c. 176, § 38; Code 1915, § 3168; 29 Del. Laws, c. 232; Code 1935, § 3626; 19 Del. C. 1953, § 531; 57 Del. Laws, c. 669, § 6B; 66 Del. Laws, c. 117, §§ 1, 2; 68 Del. Laws, c. 173, § 1; 70 Del. Laws, c. 186, § 1.;



§ 504. Employment certificates

(a) A minor shall not engage in employment unless the employer has in the employer's possession a verified and validated employment certificate for the minor. The employer shall keep the certificate on file at all times and make it accessible to the Department of Labor upon request.

(b) The superintendent of each school district or the superintendent's authorized designee and the Department of Labor shall issue work permits as prescribed by the Secretary. The person designated to do so by each superintendent shall be an employee employed by the school on a 12-month or complete calendar year basis. If the superintendent of a school district fails or refuses to designate some person to issue employment certificates, the Director of the Division of Industrial Affairs shall designate some person to so act. Any designation may be revoked by the Director of the Division of Industrial Affairs at the Director's pleasure.

The Labor Law Enforcement Section of the Department of Labor shall keep a record of all persons who are duly authorized to issue certificates in the various school districts of the State.

(c) The age of a minor shall be verified by a certified copy of a birth certificate, baptismal certificate (showing the date of birth), school record, passport, valid driver's license or any official government document attesting to the age of the minor.

27 Del. Laws, c. 176, § 7; Code 1915, § 3146; 29 Del. Laws, c. 232; Code 1935, § 3603; 48 Del. Laws, c. 166, § 1; 19 Del. C. 1953, § 541; 51 Del. Laws, c. 39; 57 Del. Laws, c. 669, §§ 6A, 6B; 68 Del. Laws, c. 173, § 1; 70 Del. Laws, c. 186, § 1.;



§ 505. Minors under 14 years of age

A minor under the age of 14 years shall not be employed or permitted to work.

68 Del. Laws, c. 173, § 1.;



§ 506. Minors under 16 years of age

(a) A minor under 16 years of age shall not be employed or permitted to work in, about or in connection with:

(1) Any employment during the prescribed school day;

(2) Any occupation prohibited by the United States Secretary of Labor pursuant to the provisions of the Fair Labor Standards Act [29 U.S.C. § 201 et seq.];

(3) The operation, cleaning or adjusting of any power-driven machinery, appliances or tools, other than office machinery and food or beverage dispensing machines where the moving parts are not exposed to the operator;

(4) Meat slicers;

(5) Deep fat fryers;

(6) Steamers and pressure cookers used in the preparation of food;

(7) Boilers;

(8) Stripping and sorting tobacco;

(9) Construction or demolition projects;

(10) Tunnels or excavations;

(11) Mines, quarries or borrow pits;

(12) Coal breakers or coke ovens; or

(13) Any other occupation which, following a public hearing by the Department of Labor, the Secretary deems to be injurious to the health, safety, welfare or morals of the minor.

(b) Paragraph (a)(1) of this section shall not apply to a minor who has been excused from public school attendance by the public school authorities.

(c) Subsection (a) of this section shall not apply to a minor:

(1) Who is enrolled in a work-study, student-learner or similar program where the employment is an integral part of the course of study, and the employment is procured and supervised by the school district; or

(2) Engaged in the practice of farm labor with adult supervision.

(d) A minor under 16 years of age shall not be employed or permitted to work more than:

(1) Four hours on any day when school is in session;

(2) Eight hours on any day when school is not in session;

(3) Eighteen hours in any week when school is in session for 5 days;

(4) Forty hours in any week when school is not in session; and

(5) Six days in any week.

(e) A minor under 16 years of age shall not be employed or permitted to work before 7:00 a.m. or after 7:00 p.m.; except that a minor under 16 years of age may be employed or permitted to work until 9:00 p.m. during the period each year from June 1 through Labor Day.

(f) The hours worked by a minor enrolled in a bona fide work-study or student-learner program when school is normally in session shall not be counted towards the permissible hours of work prescribed in subsection (d) of this section.

68 Del. Laws, c. 173, § 1.;



§ 507. Minors under 18 years of age

(a) A minor under 18 years of age shall not be employed or permitted to work in, about or in connection with:

(1) Any occupation prohibited by the United States Secretary of Labor pursuant to the provisions of the Fair Labor Standards Act [29 U.S.C. § 201 et seq.];

(2) Blast furnaces;

(3) Docks or wharves, other than marinas where pleasure boats are sold or serviced;

(4) Railroads;

(5) The erection and/or repair of electrical wires;

(6) Distilleries where alcoholic beverages are manufactured, bottled, labelled, wrapped or packaged;

(7) The manufacturing of dangerous or toxic chemicals or compounds;

(8) Any other occupation which the Secretary deems injurious to the health, safety, welfare or morals of the minor;

(9) Any occupation as a pilot, firefighter or engineer on any vessel or boat engaged in commerce; or

(10) Any occupation as a messenger for a telegraph, telephone or messenger company in the distribution, delivery, collection or transmission of goods or messages before 6:00 a.m. or after 10:00 p.m. of any day in any town or city having a population of over 20,000 persons.

(b) Subsection (a) of this section shall not apply to a minor under 18 years of age who is enrolled in a work-study, student-learner, apprenticeship or similar program where the employment is an integral part of the course of study, and the employment is procured and supervised by the school system or by a federal or state monitored apprenticeship program.

(c) A minor under 18 years of age shall not spend more than 12 hours in a combination of school hours and work hours per day.

(d) A minor under 18 years of age shall have at least 8 consecutive hours of nonwork, nonschool time each 24-hour day.

(e) A minor under 18 years of age shall not be employed or permitted to work more than 5 hours continuously without a nonworking period of at least one half hour.

27 Del. Laws, c. 176, §§ 2-5, 8; Code 1915, §§ 3145, 3148; 29 Del. Laws, c. 232; 33 Del. Laws, c. 202; Code 1935, §§ 3602, 3605; 19 Del. C. 1953, § 512; 57 Del. Laws, c. 669, § 6A; 68 Del. Laws, c. 173, § 1; 70 Del. Laws, c. 186, § 1.;



§ 508. Special permit for model, performer or entertainer

(a) Except as provided in subsection (b) of this section, no child under 16 years of age shall be employed, permitted or suffered to work for compensation of any kind as a model, performer or entertainer upon the stage of any theater or concert hall or in connection with any theatrical performance or other exhibition or show.

(b) The Department of Labor may issue a permit allowing a child under the age of 16 years to be employed as a model, performer or entertainer for a limited period, when, in its opinion, such permit is justified by the evidence presented to it.

27 Del. Laws, c. 176, § 5; Code 1915, § 3147; 29 Del. Laws, c. 232; Code 1935, § 3604; 19 Del. C. 1953, § 514; 57 Del. Laws, c. 669, § 6B; 68 Del. Laws, c. 173, § 1.;



§ 509. Interference with Department of Labor; employment of minor in violation of this chapter

(a) It is unlawful to interfere with or hinder the Department of Labor in the performance of its duties under this chapter, or knowingly to give false information to the Department of Labor. Any person who is found to have violated the provisions of this subsection shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each such violation.

(b) Any employer who employs or permits a minor to work in violation of any provision of this chapter shall be subject to a civil penalty of up to $10,000 for each such violation.

(c) Any employer who discharges or in any manner discriminates against an employee because the employee:

(1) Has made a complaint or has given information to the Department pursuant to this chapter; or

(2) Has caused to be instituted, or is about to cause to be instituted, any proceeding pursuant to this chapter; or

(3) Has testified, has promised to testify or is about to testify in any proceeding pursuant to this chapter shall be assessed a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(d) A civil penalty claim may be filed in any court of competent jurisdiction. The Department shall not be required to pay the filing fee or other costs of the action or fees of any nature to file bond or other security of any nature in connection with such action or with proceedings supplementary thereto or as a condition precedent to the availability to the Department of any process in aid of such action or proceedings. The Department shall have the power to join various claimants in 1 preferred claim or lien and, in case of suit, to join them in 1 cause of action.

27 Del. Laws, c. 176, § 38; Code 1915, § 3168; 29 Del. Laws, c. 232; Code 1935, § 3626; 19 Del. C. 1953, § 531; 57 Del. Laws, c. 669, § 6B; 66 Del. Laws, c. 117, §§ 1, 2; 68 Del. Laws, c. 173, § 1; 69 Del. Laws, c. 294, § 3; 70 Del. Laws, c. 100, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 394, § 1.;






CHAPTER 7. EMPLOYMENT PRACTICES

Subchapter I General Provisions

§ 701. Order on employer to pay employee's loan carrying excessive interest rate; penalty for payment

(a) No employer in this State shall knowingly pay any warrant or order due any person for borrowed money where more than the lawful rate of interest has been received or charged for the money borrowed.

(b) Any employer, whether an individual, member of a firm, agent or officer of a corporation, who shall knowingly violate this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. A civil penalty claim may be filed in any court of competent jurisdiction.

25 Del. Laws, c. 233, §§ 1-3; Code 1915, § 4129; Code 1935, § 4617; 19 Del. C. 1953, § 702; 57 Del. Laws, c. 137; 67 Del. Laws, c. 260, § 1; 69 Del. Laws, c. 294, § 4.;



§ 702. Payment of wages for railroad employees every 2 weeks

(a) Every corporation or joint stock association operating a steam, electric or diesel surface railroad or engaged in the sleeping car business and every person carrying on such a business, by lease or otherwise, shall pay to each employee every 2 weeks the wages earned to a day not more than 14 days prior to the date of such payment. This section shall not apply to any person employed in a bona fide executive, administrative or professional capacity.

(b) Every corporation or joint stock association or person carrying on such a business by lease or otherwise who knowingly does not pay the wages of all its or that person's employees in accordance with this section, and the officers of such corporation or joint stock association who knowingly permit a corporation or joint stock association to violate this section by failing to pay the wages of any of its employees, shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. A civil penalty claim may be filed in any court of competent jurisdiction.

19 Del. C. 1953, § 703; 52 Del. Laws, c. 107; 67 Del. Laws, c. 260, § 1; 69 Del. Laws, c. 294, § 5; 70 Del. Laws, c. 186, § 1.;



§ 703. Employment of strike breakers

(a) It shall be unlawful for any person, firm or corporation, not directly involved in a labor strike or lockout, to recruit any person or persons for employment or to secure or offer to secure for any person or persons any employment, when the purpose of such recruiting, securing or offering to secure employment is to have such persons take the place in employment of employees in an industry where a labor strike or a lockout involving a recognized labor organization exists; provided, that this section shall not apply to the Delaware State Employment Service or the United States Employment Service or to any person, firm or corporation engaged in the production, handling or the processing of agricultural commodities.

(b) Whoever violates this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. A civil penalty claim may be filed in any court of competent jurisdiction.

(c) No person, firm or corporation recruiting persons for employment shall be subject to the penalties imposed by this section, unless the labor organization involved in said labor strike or lockout gives actual notice to said person, firm or corporation of the existence of said labor strike or lockout.

19 Del. C. 1953, § 704; 53 Del. Laws, c. 78; 67 Del. Laws, c. 260, § 1; 69 Del. Laws, c. 294, § 6.;



§ 704. Polygraph, lie detector or similar test or examination prohibited as condition of employment or continuation of employment; definitions; jurisdiction; penalty; exclusion

(a) As used in this section, "person" includes any individual, corporation, partnership, firm, association and the State or any agency or political subdivision thereof, except as noted in subsection (d) of this section.

(b) No person, nor any agent or representative of a person, shall require, request or suggest that any employee or prospective employee take or shall cause, directly or indirectly, any employee or prospective employee to take a polygraph, lie detector or similar test or examination as a condition of employment or continuation of employment.

(c) Whoever violates this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. A civil penalty claim may be filed in any court of competent jurisdiction.

(d) This section shall not apply to any polygraph, lie detector or similar test or examination administered by any law-enforcement agency in the performance of official duties which shall include police officer applicant background investigations.

(e) As used in this section, the term "lie detector" shall include, but shall not be limited to, any electromechanical device which records or analyzes vocally produced sound frequency variations associated with stress for the purpose of determining the truth of any oral statement.

(f) Any employer who discharges or in any manner discriminates against an employee because that employee has made a complaint or has given information to the department pursuant to this section, or because the employee has caused to be instituted or is about to cause to be instituted any proceedings under this section, or has testified or is about to testify in any such proceedings, shall be deemed in violation of this section and shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

19 Del. C. 1953, § 705; 55 Del. Laws, c. 357; 62 Del. Laws, c. 95, § 1; 66 Del. Laws, c. 107, §§ 1, 2; 67 Del. Laws, c. 260, § 1; 69 Del. Laws, c. 294, § 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 460, § 1.;



§ 705. Notice of monitoring of telephone transmissions, electronic mail and Internet usage

(a) As used in this section, "employer" includes any individual, corporation, partnership, firm or association with a place of business in Delaware and the State of Delaware or any agency or political subdivision thereof.

(b) No employer, nor any agent or any representative of any employer, shall monitor or otherwise intercept any telephone conversation or transmission, electronic mail or transmission, or Internet access or usage of or by a Delaware employee unless the employer either:

(1) Provides an electronic notice of such monitoring or intercepting policies or activities to the employee at least once during each day the employee accesses the employer-provided e-mail or Internet access services; or

(2) Has first given a 1-time notice to the employee of such monitoring or intercepting activity or policies. The notice required by this paragraph shall be in writing, in an electronic record, or in another electronic form and acknowledged by the employee either in writing or electronically.

The notice required by this subsection shall not apply to activities of any law-enforcement officer acting under the order of a court issued pursuant to Chapter 24 of Title 11.

(c) Whoever violates this section shall be subject to a civil penalty of $100 for each such violation. A civil penalty claim may be filed in any court of competent jurisdiction.

(d) The provisions of this section shall not be deemed to be an exclusive remedy and shall not otherwise limit or bar any person from pursuing any other remedies available under any other law, state or federal statute, or the common law. The violations of this section by an employer shall not be admitted into evidence for the purpose of, or used as, a defense to criminal liability of any person in any Court in this State.

(e) The provisions of this section shall not apply to processes that are designed to manage the type or volume of incoming or outgoing electronic mail or telephone voice mail or Internet usage, that are not targeted to monitor or intercept the electronic mail or telephone voice mail or Internet usage of a particular individual, and that are performed solely for the purpose of computer system maintenance and/or protection.

73 Del. Laws, c. 148, § 1; 73 Del. Laws, c. 403, §§ 1, 2.;



§ 706. Continuation of labor contracts despite merger or other business combination

(a) Notwithstanding any other provisions of this Code, no merger, consolidation, sale of assets or business combination shall result in the termination or impairment of the provisions of any labor contract covering persons engaged in employment in this State and negotiated by a labor organization or by a collective bargaining agent or other representative. Notwithstanding such merger, consolidation, sale of assets or business combination, such labor contract shall continue in effect until its termination date or until otherwise agreed by the parties to such contract or their legal successors.

(b) For purposes of this section:

(1) "Business combination" includes any merger, consolidation, joint venture, lease, sale, dividend exchange, mortgage, pledge, transfer or other disposition (in 1 transaction or a series of transactions) whether with a subsidiary or otherwise; and

(2) "Employment" shall have the meaning set forth in § 3302(10)(H) and (I) of this title.

(c) In the event that any such employee is denied or fails to receive wages, benefits or wage supplements as a result of a violation of this section, and in addition to injunctive or other relief provided by law, the provisions of Chapter 11 of this title shall be applicable to secure recovery against the merged or consolidated corporation or the resulting corporation, notwithstanding anything contained therein or elsewhere to the contrary. The remedies provided for herein shall be available against any of the parties to such merger, consolidation, sale of assets or business combination.

66 Del. Laws, c. 220, § 1.;



§ 707. Meal breaks

(a) An employer must allow an employee an unpaid meal break of at least 30 consecutive minutes, if the employee works 7 1/2 or more consecutive hours. The meal break must be given some time after the first 2 hours of work and before the last 2 hours. However, this rule does not apply to any professional employee certified by the State Board of Education and employed by a local school board to work directly with children. Also, it does not apply where there is a collective bargaining agreement or other written employer-employee agreement providing otherwise. Further, the Secretary of Labor shall issue rules for granting exemptions in cases where:

(1) Compliance would adversely affect public safety;

(2) Only 1 employee may perform the duties of a position;

(3) An employer has fewer than 5 employees on a shift at a single place of business (in which case the exemption applies only to that shift); or

(4) The continuous nature of an employer's operations, such as chemical production or research experiments, requires employees to respond to urgent or unusual conditions at all times and the employees are compensated for their meal break periods.

(b) Any employer who discharges or in any manner discriminates against an employee because that employee has made a complaint or has given information to the Department of Labor pursuant to a violation of this section, or because the employee caused to be instituted or is about to cause to be instituted any proceedings under this section, or has testified or is about to testify in any such proceedings shall be deemed in violation of this section.

(c) Whoever violates this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. Jurisdiction of violations of this subchapter shall be in any court of competent jurisdiction.

68 Del. Laws, c. 357, § 1; 69 Del. Laws, c. 294, §§ 8, 9; 70 Del. Laws, c. 186, § 1.;



§ 708. Special employment practices relating to health care and child care facilities

(a) Definitions. —

(1) "Child care facility" means any child care facility which is required to be licensed by the Department of Services for Children, Youth, and Their Families.

(2) "Direct access" means the opportunity to have personal contact with persons receiving care during the course of one's assigned duties.

(3) "Health care facility" means any custodial or residential facility where health, nutritional or personal care is provided for persons, including nursing homes, hospitals, home health care agencies, and adult day care facilities.

(4) "Person seeking employment" means any person applying for employment in a health care facility or child care facility that affords direct access to persons receiving care at such a facility, or a person applying for licensure to operate a child care facility.

(b) Service letter. —

(1) No employer who operates a health care facility and/or child care facility, or provides health, nutritional or personal care in such a facility, shall hire any person seeking employment without obtaining 1 or more service letters regarding that person, provided such person has been previously employed. The service letter(s) obtained must include a service letter from the person's current or most recent previous employer. In addition, if a person seeking employment was employed in a health care facility and/or child care facility within the past 5 years, the employer shall also obtain a service letter from such employer(s). If the person seeking employment has not been previously employed, or was self-employed, then the employer must require the person to provide letters of reference from 2 adults who are familiar with the person, but who are not relatives of the person.

(2) For purposes of this subsection, the required "service letter" shall be a form provided by the Department of Labor. The form shall be signed by the current or previous employer and shall contain information about the type of work performed by the employee, the duration of the employment, the nature of the employee's separation from employment and any reasonably substantiated incidents involving violence, threat of violence, abuse, or neglect, by the person seeking employment toward any other person, including any disciplinary action taken as a result of such conduct.

(3) Any employer who is required to obtain a service letter for the purpose stated above shall obtain a statement signed by the person seeking employment wherein the person authorizes a full release for the employer to obtain any and all information pertaining to the facts of the person's current or previous employment.

(4) Any employer who is required to obtain a service letter for the purpose stated above shall obtain a statement signed by the person seeking employment wherein the person attests that the information given in the application represents a full and complete disclosure of the person's current and previous employment and that all information contained in the employment application is true and complete to the best of the knowledge and belief of the person seeking employment. In addition, the application shall contain a written acknowledgment by the person that the person understands that failure to provide a full and complete disclosure of all information required under this section is a violation of paragraph (b)(9) of this section and that such failure shall result in civil penalties of not less than $1,000 nor more than $5,000 for such violation. Full and complete disclosure by a person seeking employment includes listing all current and previous employers contemplated in paragraph (b)(1) of this section. If the person seeking employment was employed by a temporary agency, the person shall list on the employment application the temporary agency and all employers for which the person did temporary work pursuant to such employment. Any employer who does not obtain such signed statements from such person shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(5) Any employer who receives a written request for a service letter from any other employer for the purpose stated above shall provide that service letter. The service letter shall be provided within 10 business days from the date the request is received. Any employer who fails or refuses to provide such service letter, or who fails to make a full and complete disclosure of information, as required, shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for such violation.

(6) Notwithstanding the provisions of paragraph (b)(1) of this section, when exigent circumstances exist, and an employer covered under paragraph (b)(1) of this section must fill a position in order to maintain the required level of service, the employer may hire a person seeking employment on a conditional basis pending the receipt of the required service letter(s). The continued employment of such person pursuant to this subsection shall be contingent upon the receipt of the required service letter(s). In addition, the person hired pursuant to this subsection shall be informed, in writing, and shall acknowledge, in writing, that the person's continued employment is contingent upon the receipt of the required service letter(s).

(7) An employer covered under paragraph (b)(1) of this section shall make a good faith attempt to locate the previous employer(s) identified in the employment application of the person seeking employment and to obtain the service letter(s) from each such employer. The burden of proof to demonstrate a good faith attempt shall rest with the employer. Any such employer who hires a person seeking employment without obtaining the required service letter(s) and/or who has not made a good faith attempt to obtain such service letter(s) shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(8) Any individual who falsifies such service letter or who fails to make a full and complete disclosure of all required information on the service letter shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(9) Any individual who fails to make a full and complete disclosure of past employment information on the employment application shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(10) An employer or any person acting on behalf of an employer who discloses information about a current or former employee pursuant to paragraph (b)(2) of this section is immune from civil liability for such disclosure and its consequences and may not be made the subject of any legal action for libel, slander or defamation by the current or former employee. Further, notwithstanding any provisions to the contrary, no employer or person seeking employment who has made a good faith effort to comply with the requirements of this section shall be deemed to be liable for any violation of said provisions.

(11) The Department of Labor shall be the only party which can seek enforcement of a civil penalty under this section.

(c) Temporary agencies. — Any temporary agency responsible for providing temporary employees to a health care facility or child care facility, when such employees qualify as "persons seeking employment" for purposes of paragraph (a)(4) of this section, is considered an employer and is responsible for complying with the requirements of this section.

71 Del. Laws, c. 200, § 1; 70 Del. Laws, c. 186, § 1.;



§ 709. Employment information

(a) An employer or any person employed by the employer who discloses information about a current or former employee's job performance to a prospective employer is presumed to be acting in good faith; and unless lack of good faith is shown, is immune from civil liability for such disclosure or its consequences. For purposes of this section, the presumption of good faith may be rebutted upon a showing that the information disclosed by such employer was knowingly false, was deliberately misleading or was rendered with malicious purpose; or that the information was disclosed in violation of a nondisclosure agreement, or was otherwise confidential according to applicable federal, state or local statute, rule or regulation.

(b) For purposes of this section, the word "information" includes:

(1) Information about an employee's or former employee's job performance or work-related characteristics;

(2) Any act committed by such employee which would constitute a violation of federal, state or local law; or

(3) An evaluation of the ability or lack of ability of such employee or former employee to accomplish or comply with the duties or standards of the position held by such employee or former employee.

70 Del. Laws, c. 367, § 1; 71 Del. Laws, c. 200, § 1.;






Subchapter II Discrimination in Employment

§ 710. Definitions

For the purposes of this subchapter:

(1) "Age" as used in this subchapter means the age of 40 or more years of age.

(2) "Charging party" means any individual or the Department who initiates proceedings by the filing of a verified charge of discrimination, and who preserves a cause of action in Superior Court by exhausting the administrative remedies pursuant to the provisions of § 714 of this title.

(3) "Conciliation" for the purposes of this chapter refers to a process which requires the appearance of the parties after a full investigation resulting in a final determination of reasonable cause.

(4) "Delaware Right to Sue Notice" for the purposes of this chapter refers to a final acknowledgement of the charging party's exhaustion of the administrative remedies provided herein and written notification to the charging party of a corresponding right to commence a lawsuit in Superior Court.

(5) "Employee" means an individual employed by an employer, but does not include:

a. Any individual employed in agriculture or in the domestic service of any person,

b. Any individual who, as a part of that individual's employment, resides in the personal residence of the employer,

c. Any individual employed by said individual's parents, spouse or child, or

d. Any individual elected to public office in the State or political subdivision by the qualified voters thereof, or any person chosen by such officer to be on such officer's personal staff, or an appointee on the policy making level or an immediate advisor with respect to the exercise of the constitutional or legal powers of the office. The exemption set forth in the preceding sentence shall not include employees subject to the merit service rules or civil service rules of the state government or political subdivision.

(6) "Employer" means any person employing 4 or more employees within the State at the time of the alleged violation, including the State or any political subdivision or board, department, commission or school district thereof. The term "employer" with respect to discriminatory practices based upon sexual orientation or gender identity does not include religious corporations, associations or societies whether supported, in whole or in part, by government appropriations, except where the duties of the employment or employment opportunity pertain solely to activities of the organization that generate unrelated business taxable income subject to taxation under § 511(a) of the Internal Revenue Code of 1986 [26 U.S.C. § 511(a)].

(7) "Employment agency" means any person regularly undertaking with or without compensation to procure employees for an employer or to procure for employees opportunities to work for an employer and includes an agent of such a person.

(8) "Gender identity" means a gender-related identity, appearance, expression or behavior of a person, regardless of the person's assigned sex at birth. Gender identity may be demonstrated by consistent and uniform assertion of the gender identity or any other evidence that the gender identity is sincerely held as part of a person's core identity; provided, however, that gender identity shall not be asserted for any improper purpose.

(9) "Genetic information" for the purpose of this chapter means the results of a genetic test as defined in § 2317(a)(3) of Title 18.

(10) "Job related and consistent with business necessity" means the condition in question renders the individual unable to perform the essential functions of the position that such individual holds or desires. This includes situations in which the individual poses a direct threat to the health or safety of the individual or others in the workplace.

(11) "Labor organization" includes any organization of any kind, any agency or employee representation committee, group, association or plan so engaged in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours or other terms or conditions of employment, any conference, general committee, joint or system board or joint council so engaged which is subordinate to a national or international labor organization.

(12) "Mediation" for the purposes of this chapter refers to an expedited process for settling employment disputes with the assistance of an impartial third party prior to a full investigation.

(13) "No cause determination" means that the Department has completed its investigation and found that there is no reasonable cause to believe that an unlawful employment practice has occurred or is occurring. A no cause determination is a final determination ending the administrative process and provides the charging party with a corresponding Delaware Right to Sue Notice.

(14) "Person" includes 1 or more individuals, labor unions, partnerships, associations, corporations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy or receivers.

(15) "Reasonable cause determination" means that the Department has completed its investigation and found reasonable cause to believe that an unlawful employment practice has occurred or is occurring. A reasonable cause determination requires the parties' good faith efforts in conciliation.

(16) "Religion" as used in this subchapter includes all aspects of religious observance and practice, as well as belief, unless an employer demonstrates that the employer is unable to reasonably accommodate an employee's or prospective employee's religious observance or practice without undue hardship on the conduct of the employer's business.

(17) "Respondent" means any person named in the Charge of Discrimination, including but not limited to employers, employment agencies, labor organizations, joint labor-management committees, controlling apprenticeship or other training programs including on-the-job training programs.

(18) "Secretary" means the Secretary of the Department of Labor or the Secretary's designee.

(19) "Sexual orientation" exclusively means heterosexuality, homosexuality, or bisexuality.

19 Del. C. 1953, § 710; 58 Del. Laws, c. 285; 62 Del. Laws, c. 97, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 457, § 2; 74 Del. Laws, c. 356; 77 Del. Laws, c. 90, §§ 15, 16; 79 Del. Laws, c. 47, §§ 17, 18.;



§ 711. Unlawful employment practices; employer practices

(a) It shall be an unlawful employment practice for an employer to:

(1) Fail or refuse to hire or to discharge any individual or otherwise to discriminate against any individual with respect to compensation, terms, conditions or privileges of employment because of such individual's race, marital status, genetic information, color, age, religion, sex, sexual orientation, gender identity, or national origin; or

(2) Limit, segregate or classify employees in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect the individual's status as an employee because of such individual's race, marital status, genetic information, color, age, religion, sex, sexual orientation, gender identity, or national origin.

(b) It shall be an unlawful employment practice for an employment agency to fail or refuse to refer for employment or otherwise to discriminate against any individual because of race, marital status, genetic information, color, age, religion, sex, sexual orientation, gender identity, or national origin or to classify or refer for employment any individual on the basis of race, marital status, genetic information, color, religion, age, sex, sexual orientation, gender identity, or national origin.

(c) It shall be an unlawful employment practice for a labor organization to:

(1) Exclude or expel from its membership or otherwise to discriminate against any individual because of race, marital status, genetic information, color, age, religion, sex, sexual orientation, gender identity, or national origin;

(2) Limit, segregate or classify its membership or to classify or fail or refuse to refer for employment any individual in any way which would deprive or tend to deprive any individual of employment opportunities or would limit such employment opportunities or otherwise adversely affect the individual's status as an employee or as an applicant for employment because of such individual's race, marital status, genetic information, color, age, religion, sex, sexual orientation, gender identity, or national origin; or

(3) Cause or attempt to cause an employer to discriminate against an individual in violation of this section.

(d) It shall be an unlawful employment practice for any employer, labor organization or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against any individual because of race, marital status, genetic information, color, age, religion, sex, sexual orientation, gender identity, or national origin in admission to or employment in any program established to provide apprenticeship or other training.

(e) It shall be an unlawful employment practice for an employer, employment agency, labor union or joint labor-management committee controlling apprenticeship or other training or retraining, including on the job training programs to intentionally collect, directly or indirectly, any genetic information concerning any employee or applicant for employment, or any member of their family, unless:

(1) It can be demonstrated that the information is job-related and consistent with business necessity; or

(2) The information or access to the information is sought in connection with the retirement policy or system of any employer or the underwriting or administration of a bona fide employee welfare or benefit plan.

(f) It shall be an unlawful employment practice for any employer, employment agency, labor organization or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discharge, refuse to hire or otherwise discriminate against any individual or applicant for employment or membership on the basis of such person's race, marital status, color, age, religion, sex, sexual orientation, gender identity, or national origin, because such person has opposed any practice prohibited by this subchapter or because such person has testified, assisted or participated in any manner in an investigation, proceeding, or hearing to enforce the provisions of this subchapter.

(g) Notwithstanding any other provision of this subchapter:

(1) It shall not be an unlawful employment practice for an employer to hire and employ employees, for an employment agency to classify or refer for employment any individual, for a labor organization to classify its membership or to classify or refer for employment any individual or for an employer, labor organization or joint labor-management committee controlling apprenticeship or other training or retraining programs to admit or employ any individual in any such program on the basis of religion, genetic information, age, sex, sexual orientation, gender identity, or national origin in those certain instances where religion, genetic information, age, sex, sexual orientation, gender identity, or national origin is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise; and

(2) It shall not be an unlawful employment practice for a school, college, university or other educational institution or institution of learning to hire and employ employees of a particular religion if such school, college, university or other educational institution or institution of learning is, in whole or in substantial part, owned, supported, controlled or managed by a particular religion or by a particular religious corporation, association or society or if the curriculum of such school, college, university or other educational institution or institution of learning is directed toward the propagation of a particular religion.

(h) Notwithstanding any other provision of this subchapter, it shall not be an unlawful employment practice for an employer to apply different standards of compensation or different terms, conditions or privileges of employment pursuant to a bona fide seniority or merit system or a system which measures earnings by quantity or quality of production or to employees who work in different locations, provided that such differences are not the result of an intention to discriminate because of race, marital status, genetic information, color, age, religion, sex, sexual orientation, gender identity, or national origin, nor shall it be an unlawful employment practice for an employer to give and to act upon the results of any professionally developed ability test provided that such test, its administration or action upon the results is not designed, intended or used to discriminate because of race, marital status, genetic information, color, religion, age, sex, sexual orientation, gender identity, or national origin.

(i) Nothing contained in this subchapter as it applies to discrimination because of age or sex shall be interpreted to affect or interfere with the retirement policy or system of any employer or the underwriting or administration of a bona fide employee welfare or benefit plan, provided that such policy, system or plan is not merely a subterfuge to evade the purpose of this subchapter.

(j)(1) Nothing in this subchapter shall be construed to prohibit compulsory retirement of any employee who has attained 65 years of age, and who, for the 2-year period immediately before retirement, is employed in a bona fide executive or a high policy-making position, if such employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit sharing, savings or deferred compensation plan, or any combination of such plans, of the employer of such an employee, which equals, in the aggregate, at least $44,000.

(2) In applying the retirement benefit test of paragraph (j)(1) of this section, if any such retirement benefit is in a form other than a straight life annuity (with no ancillary benefits), or if employees contribute to any such plan or make rollover contributions, such benefit shall be adjusted in accordance with regulations prescribed by the Secretary, United States Department of Labor, pursuant to 29 U.S.C. § 631(c)(2), so that the benefit is the equivalent of a straight life annuity (with no ancillary benefits) under a plan to which employees do not contribute and under which no rollover contributions are made.

(k) Nothing in this subchapter shall be interpreted to require employers to offer health, welfare, pension or other benefits to persons associated with employees on the basis as such benefits are afforded to the spouses of married employees.

(l) Nothing in this subchapter shall affect the ability of an employer to require employees to adhere to reasonable workplace appearance, grooming and dress standards not precluded by other provisions of state or federal law, except that an employer shall allow an employee to appear, groom and dress consistent with the employee's gender identity.

19 Del. C. 1953, § 711; 58 Del. Laws, c. 285; 62 Del. Laws, c. 97, § 2; 64 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 457, §§ 3, 4; 74 Del. Laws, c. 356; 77 Del. Laws, c. 90, §§ 17-19; 79 Del. Laws, c. 47, § 19.;



§ 712. Enforcement provisions; powers of the Department; administrative process

(a) The Department of Labor is empowered, as hereinafter provided, to prevent any person from engaging in any unlawful employment practice as set forth in §§ 711, 719A, 723 and 724 of this title. In connection with the performance of its duties, the Department may:

(1) Investigate employment practices by permitting the Department to enter any place of employment at reasonable times; inspect and copy records or documents in the possession of the employer, the employment agency or labor organization; administer oaths, certify to official acts, take and cause to be taken depositions of witnesses; issue subpoenas compelling the attendance and testimony of witnesses and the production of papers, books, accounts, payrolls, documents, and records;

(2) Make, revise or rescind such rules or regulations necessary or appropriate to administer or enforce this chapter in accordance with the provisions of § 10161(b) of Title 29;

(3) Commence civil actions in Superior Court for violations of this chapter, any published regulations or for civil penalties provided herein.

(b) The Department shall have jurisdiction over all cases arising under this chapter, affording review and oversight of employment practices in Delaware. The Department shall endeavor to eliminate unlawful discrimination in employment through its administrative process set forth below. This subchapter shall afford the sole remedy for claims alleging a violation of this chapter to the exclusion of all other remedies. Upon termination of the administrative process by the Department, the charging party may institute a civil action in Superior Court of the State of Delaware pursuant to §§ 714 and 715 of this title.

(c) The administrative process requires the following:

(1) Statute of limitation and filing procedure. — Any person claiming to be aggrieved by a violation of this chapter shall first file a charge of discrimination within 120 days of the alleged unlawful employment practice or its discovery, setting forth a concise statement of facts, in writing, verified and signed by the charging party. The Department shall serve a copy of the verified charge of discrimination upon the named respondent by certified mail. The respondent may file an answer within 20 days of its receipt, certifying that a copy of the answer was mailed to the charging party at the address provided.

(2) Preliminary findings and recommendations. — The Department shall review the submissions within 60 days from the date of service upon the respondent and issue preliminary findings with recommendations. The preliminary findings may recommend:

a. Dismissing the charge unless additional information is received which warrants further investigation;

b. Referring the case for mediation requiring the parties' appearance; or

c. Referring the case for investigation.

(3) Final determinations upon completion of investigation. — After investigation, the Department shall issue a determination of either "reasonable cause" or "no reasonable cause" to believe that a violation has occurred or is occurring. All cases resulting in a "reasonable cause" determination will require the parties to appear for compulsory conciliation. All cases resulting in a "no cause" determination will receive a corresponding Delaware Right to Sue Notice.

(4) Confidentiality of the Department's process. — The Department shall not make public the charge of discrimination or information obtained during the investigation of a charge. This provision does not apply to disclosures made to the parties, their counsel, or witnesses where disclosure is deemed necessary or appropriate. Nothing said or done during and as a part of the mediation or conciliation efforts may be made public by the Department, its officers or employees or used by any party as evidence in a subsequent proceeding without the written consent of the persons concerned.

(5) End of administrative process. — In all cases where the Department has dismissed the charge, issued a no cause determination or upon the parties failed conciliation efforts, the Department shall issue a Delaware Right to Sue Notice, acknowledging the Department's termination of the administrative process. Once the Department has issued its preliminary findings pursuant to paragraph (c)(2) of this section, the Department, in its discretion, may grant a Delaware Right to Sue Notice to a charging party.

19 Del. C. 1953, § 712; 58 Del. Laws, c. 285; 66 Del. Laws, c. 337, §§ 3, 4; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 356; 79 Del. Laws, c. 181, § 2.;



§ 713. Civil action by the Attorney General; complaint

(a) Whenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights secured by this subchapter or subchapter III of this chapter and that the pattern or practice is of such a nature and is intended to deny the full exercise of the rights herein described, the Attorney General may bring a civil action in the Court of Chancery by filing with it a complaint:

(1) Signed by the Attorney General (or in the Attorney General's absence the Chief Deputy Attorney General);

(2) Setting forth facts pertaining to such pattern or practice; and

(3) Requesting such relief, including an application for a permanent or temporary injunction, restraining order or other order against the person or persons responsible for such pattern or practice, as the Attorney General deems necessary to insure the full enjoyment of the rights herein described.

(b) The Court of Chancery shall have jurisdiction over proceedings brought pursuant to this section.

19 Del. C. 1953, § 713; 58 Del. Laws, c. 285; 66 Del. Laws, c. 337, § 5; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 356.;



§ 714. Civil action by the charging party; Delaware Right to Sue Notice; election of remedies

(a) A charging party may file a civil action in Superior Court, after exhausting the administrative remedies provided herein and receipt of a Delaware Right to Sue Notice acknowledging same.

(b) The Delaware Right to Sue Notice shall include authorization for the charging party to bring a civil action under this chapter in Superior Court by instituting suit within 90 days of its receipt or within 90 days of receipt of a federal Right to Sue Notice, whichever is later.

(c) The charging party shall elect a Delaware or federal forum to prosecute the employment discrimination cause of action so as to avoid unnecessary costs, delays and duplicative litigation. A charging party is barred by this election of remedies from filing cases in both Superior Court and the federal forum. If the charging party files in Superior Court and in a federal forum, the respondent may file an application to dismiss the Superior Court action under this election of remedies provision.

74 Del. Laws, c. 356.;



§ 715. Judicial remedies; civil penalties

Superior Court shall have jurisdiction over all proceedings brought by the charging party pursuant to § 714 of this title. Superior Court may excuse a charging party who has complied with the compulsory conciliation provisions of this chapter from the compulsory arbitration provisions of Superior Court rule.

(1) Superior Court shall have the authority to provide the following relief, including but not limited to:

a. Order the respondent to cease and desist or modify its existing employment policies;

b. Order the respondent to hire, reinstate or promote the charging party;

c. Order the payment of compensatory damages, including but not limited to general and special damages, punitive damages when appropriate, not to exceed the damage awards allowable under Title VII of the Civil Rights Act of 1964 [42 U.S.C. § 2000e et seq.], as amended, provided that for the purposes of this subchapter, employers with 4-14 employees shall be treated under Title VII's damage award as an employer having under 50 employees; and

d. Order the costs of litigation and reasonable attorney's fees to the prevailing party.

(2) In any action brought by the Department for violation of the retaliation provision of § 711(f) of this title, the Court shall fine the employer not less than $1,000 nor more than $5,000 for each violation, in addition to any liability for damages.

74 Del. Laws, c. 356.;



§ 716. Posting of notices; penalties

(a) Every employer, employment agency and labor organization, as the case may be, shall post and keep posted in conspicuous places upon its premises where notices to employees, and applicants for employment are customarily posted, a notice to be prepared or approved by the Department setting forth excerpts from or summaries of the pertinent provisions of this subchapter and subchapter III of this chapter and information pertinent to the filing of a complaint.

(b) A wilful violation of this section shall be punishable by a fine of not more than $100 for each separate offense.

19 Del. C. 1953, § 716; 58 Del. Laws, c. 285; 66 Del. Laws, c. 337, § 8; 74 Del. Laws, c. 356.;



§ 717. Veterans' special rights or preference

Nothing contained in this subchapter or subchapter III of this chapter shall be construed to repeal or modify any state or local law creating special rights or preferences for veterans.

19 Del. C. 1953, § 717; 58 Del. Laws, c. 285; 66 Del. Laws, c. 337, § 9; 74 Del. Laws, c. 356.;



§ 718. Short title, effective date, savings clause

(a) This subchapter may be cited as the "Discrimination in Employment Act."

(b) This subchapter shall become effective September 10, 2004.

(c) This subchapter does not affect any cause of action or the remedy provided therefor if such cause of action accrued and suit was instituted thereon prior to September 10, 2004.

74 Del. Laws, c. 356.;



§ 719. Criminal jurisdiction

The Superior Court shall have exclusive original jurisdiction over all criminal violations of this subchapter.

77 Del. Laws, c. 90, § 28.;

§ 719A Volunteer firefighters, ambulance personnel and ladies auxiliary.

It shall be an unlawful employment practice for an employer to discriminate in the hiring or discharging of an individual because of such individual's membership in a volunteer emergency responder organizer. This section shall not prevent an employer from taking otherwise lawful actions regarding hiring, discharging or requiring attendance of such individual. For purposes of this section "volunteer emergency responder" means a volunteer firefighter, a member of a ladies auxiliary of a volunteer fire company, volunteer emergency medical technician and/or a volunteer fire police officer.

79 Del. Laws, c. 181, § 1.;



§ 719A. Volunteer firefighters, ambulance personnel and ladies auxiliary

It shall be an unlawful employment practice for an employer to discriminate in the hiring or discharging of an individual because of such individual's membership in a volunteer emergency responder organizer. This section shall not prevent an employer from taking otherwise lawful actions regarding hiring, discharging or requiring attendance of such individual. For purposes of this section "volunteer emergency responder" means a volunteer firefighter, a member of a ladies auxiliary of a volunteer fire company, volunteer emergency medical technician and/or a volunteer fire police officer.

79 Del. Laws, c. 181, § 1.;






Subchapter III Handicapped Persons Employment Protections

§ 720. Short title

This subchapter may be cited as the "Persons With Disabilities Employment Protections Act."

66 Del. Laws, c. 337, § 2; 78 Del. Laws, c. 179, § 250.;



§ 721. Statement of purpose and interpretation

(a) This subchapter is intended to encourage and enable qualified persons with disabilities to engage in remunerative employment which is sought by them in good faith. The General Assembly finds that the practice of employment discrimination based on disability is contrary to the public interest and the principles of freedom and equality of opportunity. Such discrimination also deprives many persons with a disabilities of earnings necessary to maintain or contribute to a decent standard of living and necessitates their resort to public support.

(b) This subchapter shall be liberally construed to promote the full employment opportunity of qualified persons with a disabilities who seek such opportunity in good faith. Furthermore, in defining the scope or extent of any duty imposed by this subchapter, including the duty of reasonable accommodation, higher or more comprehensive obligations established by otherwise applicable federal, state or local enactments may be considered. Nothing in this subchapter, however, shall be construed to impose liability upon any employer for selecting, hiring or promoting in good faith an applicant without disability or employee who is better qualified than another applicant or employee who is a qualified person with a disability.

66 Del. Laws, c. 337, § 2; 78 Del. Laws, c. 179, §§ 251-253.;



§ 722. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) The terms "person," "employee," "employment agency," "labor organizations," "Secretary" and "review board" are defined in § 710 of this title.

(2) "Disability" means any condition or characteristic that renders a person a person with a disability as defined in paragraph (4) of this section.

(3) "Employer" means the State or any political subdivision or board, department, commission or school district thereof and any person employing, within the State, 15 or more employees for each working day in each of 20 or more calendar weeks in the current or preceding calendar year.

(4) "Person with a disability" means any person who:

a. Has a physical or mental impairment which substantially limits 1 or more major life activities;

b. Has a record of such an impairment; or

c. Is regarded as having such an impairment. As used in this paragraph the term:

1. "Major life activities" means functions such as, but not limited to, caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working.

2. "Has a record of such impairment" means has a history of, or has been misclassified as having, a mental or physical impairment that substantially limits major life activities.

3. "Is regarded as having an impairment" means:

A. Has a physical or mental impairment that does not substantially limit major life activities but that is treated as constituting such a limitation;

B. Has a physical or mental impairment that substantially limits major life activities because of the attitudes of others; or

C. Does not have a physical or mental impairment but is treated as having such an impairment.

This term is intended to be interpreted in conformity with the federal Rehabilitation Act of 1973 [29 U.S.C. § 701 et seq.], as amended, and, consistent with § 728 of this title, shall be further defined by the Secretary through regulation to clarify and delimit its scope following adequate public notice and comment.

Enforcement of this subchapter by persons qualifying for protection solely under this paragraph (4)c. of this section shall be deferred until the issuance of the Secretary's final regulation.

4. "Substantially limits" means that the impairment so affects a person as to create a likelihood that such person will experience difficulty in securing, retaining or advancing in employment because of a disability.

5. "Person with a disability" shall not include any individual who is an alcoholic or drug abuser whose current use of alcohol or drugs prevents such individual from performing the duties of the job in question or whose employment, by reason of such current alcohol or drug abuse, would constitute a direct threat to property or the safety of others.

(5) "Qualified person with a disability" means a person with a disability who, with or without reasonable accommodation, can satisfactorily perform the essential functions of the job in question:

a. Provided that the person with a disability shall not be held to standards of performance of essential job functions different from other employees similarly employed; and

b. Further provided that the disability does not create an unreasonable and demonstrable risk to the safety or health of the person with a disability, other employees, the employer's customers or the public.

(6) "Reasonable accommodation" means making reasonable changes in the work place, including, but not limited to, making facilities accessible, modifying equipment and providing mechanical aids to assist in operating equipment, or making reasonable changes in the schedules or duties of the job in question that would accommodate the known disability of a person with a disability by enabling such person to satisfactorily perform the essential duties of the job in question; provided that "reasonable accommodation," unless otherwise prescribed by applicable law, does not require that an employer:

a. Provide accommodations of a personal nature, including, but not limited to, eyeglasses, hearing aids or prostheses, except under the same terms and conditions as such items are provided to the employer's employees generally;

b. Reassign duties of the job in question to other employees without assigning to the employee with a disability duties that would compensate for those reassigned;

c. Reassign duties of the job in question to 1 or more other employees where such reassignment would significantly increase the skill, effort or responsibility required of such other employees from that required prior to the change in duties;

d. Make changes to accommodate a person with a disability where:

1. For a new employee the cost of such changes would exceed 5 percent of the annual salary or annualized hourly wage of the job in question; or

2. For an existing employee the total cost of the changes would bring the total cost of changes made to accommodate the employee's disabilities since the employee's initial acceptance of employment with the employer to greater than 5 percent of the employee's current salary or current annualized hourly wage; or

e. Make any changes that would impose on the employer an undue hardship, provided that the costs of less than 5 percent of an employee's salary or annualized wage as determined in paragraph (6)d. of this section shall be presumed not to be an undue hardship.

66 Del. Laws, c. 337, § 2; 70 Del. Laws, c. 572, § 1; 78 Del. Laws, c. 179, §§ 254-260.;



§ 723. Reasonable accommodation duties

(a) A qualified person with a disability requesting a reasonable accommodation in a good-faith effort to seek an employment opportunity must apprise the employer, employment agency or labor organization of the person's disability, submit any necessary medical documentation, make suggestions for such possible accommodations as are known to such person with a disability and cooperate in any ensuing discussion and evaluation aimed at determining possible or feasible accommodations.

(b) Once a qualified person with a disability has requested an accommodation, or if a potential accommodation is obvious in the circumstances, an employer, employment agency or labor organization shall investigate whether there are reasonable accommodations that can be made and make reasonable accommodations as defined in § 722(6) of this title. If affirmatively requested in writing by the employer, employment agency or labor organization, the person with a disability may be required to accept the employment opportunity in writing as a precondition to the initiation of such investigation.

66 Del. Laws, c. 337, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 261, 262.;



§ 724. Unlawful employment practices

(a) Employer prohibitions. — It shall be an unlawful employment practice for an employer because of disability to:

(1) Fail or refuse to hire, recruit or promote a qualified person with a disability who seeks such an employment opportunity in good faith;

(2) Discharge or otherwise discriminate against qualified persons with disabilities with respect to compensation, terms, conditions or privileges of employment;

(3) Limit, segregate or classify an employee or applicant for employment in a way which deprives or tends to deprive a qualified person with a disability of employment opportunities or otherwise adversely affects the status as an employee of the qualified person with a disability;

(4) Fail or refuse to hire, recruit or promote a qualified person with a disability who seeks such an employment opportunity in good faith on the basis of physical, mental or other examinations that are not directly related to the essential functions of the job; or

(5) Discharge or take other discriminatory action against a qualified person with disability on the basis of physical, mental or other examinations that are not directly related to the essential functions of the job.

(b) Employment agency prohibitions. — It shall be an unlawful employment practice for an employment agency to refuse or fail to accept, register, classify properly, refer for employment or otherwise to discriminate against a qualified person with a disability because of disability.

(c) Labor organization prohibitions. — It shall be an unlawful employment practice for a labor organization because of disability to:

(1) Exclude or expel from its membership or otherwise discriminate against any qualified person with a disability;

(2) Limit, segregate or classify its membership or classify or fail to refuse to refer for employment any qualified person with a disability in any way which would deprive or tend to deprive any such person of employment opportunities or would limit such employment opportunities or otherwise adversely affect such person's status as an employee or an applicant for employment;

(3) Cause or attempt to cause an employer to discriminate against a qualified person with a disability in violation of this section; or

(4) Fail to cooperate with an employer's efforts to provide reasonable accommodation to a qualified person with a disability to the extent it controls job structure and other employment conditions.

(d) Training program prohibitions. — It shall be an unlawful employment practice for any employer, employment agency, labor organization or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against any qualified person with a disability because of disability in admission to or employment in any program established to provide apprenticeship or other training.

(e) Other prohibitions. —

(1) It shall be an unlawful employment practice for an employer or employment agency to require an applicant to identify the applicant's self as a person with a disability prior to a conditional offer of employment; however, any employer may invite an applicant to identify that applicant's self as a person with a disability in order to act affirmatively on that applicant's behalf.

(2) It shall be an unlawful employment practice for an employer, labor organization or employment agency to fail to meet the duties imposed on them by § 723(b) of this title.

(f) Exceptions. — It shall not be considered a violation of this section for an employer, employment agency or labor organization:

(1) To make an employment decision on the basis of state and federal laws or regulations imposing physical, mental, health or educational job requirements;

(2) To make preemployment or prepromotional inquiries which are directly related to an applicant's ability to perform essential job-related functions;

(3) To terminate or change the employment status of any person who is unable to adequately perform that person's own essential job functions, or to discriminate among persons on the basis of competence or performance in essential job functions if the employer, employment agency or labor organization has complied with § 723(b) of this title;

(4) To require or request a person to undergo a medical examination, which may include a medical history, for the purpose of determining the person's ability or capacity to safely and satisfactorily perform the duties of available jobs for which the person is otherwise qualified, or to aid in determining possible accommodations for a disability, provided:

a. That an offer of employment has been made on the condition that the person meets the physical and mental requirements of the job with or without reasonable accommodation; and

b. That the examination, unless limited to determining the extent to which a person's disability would interfere with that person's own ability or capacity to safely and satisfactorily perform the duties of the job in question or the possible accommodations for a disability, is required of all persons offered employment for the same position regardless of disability; or

(5) To administer preemployment tests, provided that the tests:

a. Measure only job-related abilities;

b. Are required of all applicants for the same position unless such tests are limited to determining the extent to which a person's disability would interfere with that person's own ability to safely and satisfactorily perform the duties of the job in question or the possible accommodation of the job in question; and

c. Accurately measure the applicant's aptitude, achievement level or whatever factors they purport to measure rather than reflecting the impaired sensory, manual or speaking skills of the person with a disability except when those skills are requirements of the job in question.

66 Del. Laws, c. 337, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 263-266.;



§ 725. Affirmative defenses

In defense of any action to enforce § 724 of this title a respondent may assert affirmative defenses, including, but not limited to, the following:

(1) Despite reasonable accommodation, a person with a disability cannot satisfactorily perform the essential functions of the job in question;

(2) Employment of a person with a disability creates an unreasonable and demonstrable risk to the safety or health of the person with a disability, other employees, the employer's customers or the public;

(3) Any of the enumerated exceptions to reasonable accommodation set forth in § 722(6) of this title, including undue hardship, are applicable.

66 Del. Laws, c. 337, § 2; 78 Del. Laws, c. 179, § 267.;



§ 726. Retaliation prohibited

It shall be an unlawful employment practice for any employer to discharge, refuse to hire or otherwise discriminate against any person or applicant for employment, or any employment agency to discriminate against any person or any labor organization to discriminate against any member or applicant for membership because such person has opposed any practice prohibited by this subchapter or because such person has testified, assisted or participated in any manner in proceedings to enforce the provisions of this subchapter.

66 Del. Laws, c. 337, § 2; 70 Del. Laws, c. 186, § 1.;



§ 727. Enforcement provisions and election remedies

(a) Enforcement of this subchapter shall be in accordance with the procedures for enforcement of rights secured by subchapter II of this chapter.

(b) Enforcement of this subchapter as authorized by § 712 of this title shall be barred if the complainant has commenced federal judicial or administrative proceedings under § 503 or § 504 of the Rehabilitation Act of 1973 [29 U.S.C. § 793 or § 794], as amended, or regulations promulgated thereunder, based upon substantially common facts. If such federal proceedings are commenced subsequent to the filing of a charge pursuant to this subchapter, any administrative and judicial proceedings authorized by § 712 of this title shall be dismissed upon application of the respondent. Provided, however, that if complainant's federal action is dismissed on jurisdictional grounds, including the lack of federal contractor status or federal program funding, the Secretary is authorized to accept a charge under § 712 of this title and waive the limitations period of § 712(d) of this title upon a finding that the complainant commenced the complainant's federal action in good faith.

66 Del. Laws, c. 337, § 2; 70 Del. Laws, c. 186, § 1.;



§ 728. Regulations

The Secretary shall adopt such rules and regulations as may be necessary and proper to implement the policies of this subchapter.

66 Del. Laws, c. 337, § 2.;






Subchapter IV Right to Inspect Personnel Files

§ 730. Short title

This subchapter may be cited as the "Right to Inspect Personnel Files Act."

64 Del. Laws, c. 473, § 1; 66 Del. Laws, c. 337, § 1.;



§ 731. Definitions

As used in this subchapter:

(1) "Employee" means any person currently employed, laid off with reemployment rights or on leave of absence. The term "employee" shall not include applicants for employment or designated agents.

(2) "Employer" shall mean any individual, person, partnership, association, corporation, the State, any of its political subdivisions or any agency, authority, board or commission created by them.

(3) "Personnel file" means, if maintained by the employer, any application for employment, wage or salary information, notices of commendations, warning or discipline, authorization for a deduction or withholding of pay, fringe benefit information, leave records, employment history with the employer, including salary information, job title, dates of changes, retirement record, attendance records, performance evaluations and medical records. The term "personnel file" shall not include records of an employee relating to the investigation of a possible criminal offense, letters of reference, documents which are being developed or prepared for use in civil, criminal or grievance procedures or materials which are used by the employer to plan for future operations or information available to the employee under the Fair Credit Reporting Act [15 U.S.C. §§ 1681-1681t].

64 Del. Laws, c. 473, § 1; 66 Del. Laws, c. 337, § 1.;



§ 732. Inspection of personnel files

An employer shall, at a reasonable time, upon request of an employee, permit that employee to inspect that employee's own personnel files used to determine that employee's own qualifications for employment, promotion, additional compensation, termination or disciplinary action. The employer shall make these records available during the regular business hours of the office where these records are usually and ordinarily maintained, when sufficient time is available during the course of a regular business day to inspect the personnel files in question. The employer may require the requesting employee to inspect such records on the free time of the employee. At the employer's discretion, the employee may be required to file a written form to request access to the personnel file. This form is solely for the purpose of identifying the requesting individual to avoid disclosure to ineligible individuals. To assist the employer in providing the correct records to meet the employee's need, the employee shall indicate in the written request either the purpose for which the inspection is requested or the particular parts of the employee's personnel record which the employee wishes to inspect.

64 Del. Laws, c. 473, § 1; 66 Del. Laws, c. 337, § 1; 70 Del. Laws, c. 186, § 1.;



§ 733. Removal of file; note taking; protection of file; inspection time

Nothing in this subchapter shall be construed as a requirement that an employee be permitted to remove the employee's own personnel file, any part thereof or a copy of the contents of such file from the place of the employer's premises where it is made available for inspection. The taking of notes by employees is permitted. The employer shall retain the right to protect the employer's files from loss, damage or alteration to insure the integrity of the files. The employer may require inspection of the personnel file in the presence of a designated official. The employer must allow sufficient inspection time, commensurate with the volume content of the file. Except for reasonable cause the employer may limit inspection to once every calendar year.

64 Del. Laws, c. 473, § 1; 66 Del. Laws, c. 337, § 1; 70 Del. Laws, c. 186, § 1.;



§ 734. Removal or correction of information; employee's explanatory statement

If upon inspection of the employee's personnel file an employee disagrees with any of the information contained in such file or records, removal or correction of such information may be agreed upon by such employee and the employee's employer. If such employee and employer cannot agree upon such removal or correction then such employee may submit a written statement explaining the employee's position. Such statement shall be maintained as part of such employee's personnel file or medical records and shall accompany any transmittal or disclosure from such file or records made to a third party.

64 Del. Laws, c. 473, § 1; 66 Del. Laws, c. 337, § 1; 70 Del. Laws, c. 186, § 1.;



§ 735. Refusing employee access; penalty; jurisdiction of violations

(a) Any employer who refuses an employee access to personnel files as provided in this subchapter shall be deemed in violation of this subchapter and shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. A civil penalty claim may be filed in any court of competent jurisdiction.

(b) Any employer who discharges or in any manner discriminates against an employee because that employee has made a complaint or has given information to the department pursuant to this subchapter, or because the employee has caused to be instituted or is about to cause to be instituted any proceedings under this subchapter, or has testified or is about to testify in any such proceedings, shall be deemed in violation of this subchapter and shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

64 Del. Laws, c. 473, § 1; 66 Del. Laws, c. 337, § 1; 69 Del. Laws, c. 294, § 11; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 460, § 3.;






Subchapter V Employment First Act

§ 740. Short title

This subchapter may be known and cited as the "Employment First Act."

78 Del. Laws, c. 331, § 1.;



§ 741. Statement of purpose

The General Assembly finds that the benefits of meaningful work have significance and importance to all working-age individuals, including persons with disabilities, which shall include, but not be limited to, veterans with service-connected disabilities. All persons, including persons with disabilities, have a right to the opportunity for competitive employment. In order to achieve meaningful and competitive employment for persons with disabilities, employment opportunities in fully-integrated work settings shall be the first and priority option explored in the service planning for working-age persons with disabilities.

78 Del. Laws, c. 331, § 1.;



§ 742. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) "Competitive employment" means work in the competitive labor market that is performed on a full-time or part-time basis in an integrated setting and for which a person with a disability is compensated at or above the minimum wage, but not less than the customary wage and level of benefits paid by the employer for the same or similar work performed by persons without disabilities.

(2) "Disability" means, with respect to an individual:

a. A physical or mental impairment that substantially limits 1 or more major life activities of such individual;

b. A record of such an impairment; or

c. Being regarded as having such an impairment,

as defined in the Americans with Disabilities Act of 1990, as amended [42 U.S.C. § 12101 et seq.].

(3) "Integrated setting" means with respect to an employment outcome, a setting typically found in the community in which persons with disabilities interact with persons without disabilities, other than persons without disabilities who are providing services to those persons with disabilities, to the same extent that persons without disabilities in comparable positions interact with other persons.

(4) "Working age" means 14 years of age or older in accordance with § 505 of this title.

78 Del. Laws, c. 331, § 1.;



§ 743. Employment first policy

It is hereby declared to be the policy of this State that competitive employment in an integrated setting shall be considered its first and priority option when offering or providing services to persons with disabilities who are of working age. All state agencies that provide services and support to persons with disabilities shall follow this policy and ensure that it is effectively implemented in their programs and services. Nothing in this subchapter shall be construed to limit or disallow any disability benefits to which a person with a disability who is unable to be employed as contemplated by this subchapter would otherwise be entitled. Nothing in this subchapter shall be construed to require any employer to give preference to hiring persons with disabilities.

78 Del. Laws, c. 331, § 1.;



§ 744. Implementation of policy by state agencies

(a) All state agencies shall coordinate efforts and shall collaborate within and among such agencies to ensure that state programs, policies, procedures and funding support competitive employment in integrated settings for persons with disabilities who are of working age. All state agencies shall, whenever feasible, share data and information across systems in order to track progress toward full implementation of this subchapter. All state agencies are encouraged to adopt measurable goals and objectives to promote assessment of progress in implementing this subchapter.

(b) State agencies are authorized to adopt rules and regulations to implement this subchapter.

78 Del. Laws, c. 331, § 1.;



§ 745. Establishment of Employment First Oversight Commission

(a) There is hereby established an Employment First Oversight Commission under the purview of the State Council for Persons with Disabilities, which shall facilitate the full, effective and timely implementation of this subchapter.

(b) The Commission shall consist of 11 members, who are residents of this State. The Commission shall consist of the following members:

(1) Four members who are persons with a disability and who are knowledgeable of disability issues and who are not state employees, 1 of whom shall be a veteran and 1 of whom shall be a member of the State Council for Persons with Disabilities, and of whom:

a. One shall be appointed by the Speaker of the House of Representatives;

b. One shall be appointed by the Minority Leader of the House of Representatives;

c. One shall be appointed by the President Pro Tempore of the Senate; and

d. One shall be appointed by the Minority Leader of the Senate;

(2) One member who is experienced with employment service programs and who is not a state employee and who shall be appointed by the chair of the State Council for Persons with Disabilities;

(3) A representative of the Division of Industrial Affairs, appointed by the Secretary of Labor;

(4) A representative of the Division of Vocational Rehabilitation, appointed by the Secretary of Labor;

(5) The Secretary of Education or a designee appointed by the Secretary;

(6) The Secretary of Health and Social Services or a designee appointed by the Secretary;

(7) The Director of the Division of Developmental Disabilities Services or a designee appointed by the Director; and

(8) The Chair of the Developmental Disabilities Council or a designee appointed by the Chair.

(c) Except as provided in subsections (d) and (e) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Commission shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the member shall remain eligible to participate in Commission proceedings unless and until such member's successor is duly appointed.

(d) The terms of the members of the Commission shall be staggered. Four members shall serve an initial term of 3 years, 4 members shall serve an initial term of 2 years, and the remaining members shall serve an initial term of 1 year. Thereafter, all terms shall be for 3 years.

(e) A person, who has never served on the Commission, may be appointed to the Commission for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person, who has been twice appointed to the Commission or who has served on the Commission for 6 years within any 9-year period, shall again be appointed to the Commission until an interim period of at least 1 term has expired since such person last served.

(f) Members of the Commission shall serve without compensation.

(g) Any member, who is absent without adequate reason for 3 consecutive meetings, or who fails to attend at least half of all regular business meetings during any calendar year, shall be subject to suspension or removal from the Commission.

78 Del. Laws, c. 331, § 1; 70 Del. Laws, c. 186, § 1.;



§ 746. Commission organization; meetings; officers; quorum

(a) The Commission shall hold regularly scheduled business meetings at least once in each quarter, and at such times as the chairperson deems necessary, or at the request of a majority of the members of the Commission.

(b) The Commission annually shall elect a chairperson and vice-chairperson. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business.

78 Del. Laws, c. 331, § 1; 70 Del. Laws, c. 186, § 1.;



§ 747. Powers and duties of Commission

(a) The Commission shall review measurable goals and objectives as submitted to it by each relevant state agency to ensure implementation of this subchapter. The Commission shall track the measurable progress of state agencies in implementing this subchapter. All state agencies shall fully cooperate with and provide data and information to assist the Commission in carrying out its duties.

(b) The Commission shall prepare an annual report as part of, and included in, the annual report submitted by the State Council for Persons with Disabilities to the Governor and members of the General Assembly. The report shall detail progress toward the goals and objectives and full implementation of this subchapter. All state agencies shall cooperate with the Commission on the creation and dissemination of the report. The report also shall identify barriers to achieving the outcomes along with the effective strategies and policies that can help realize the employment first initiative.

78 Del. Laws, c. 331, § 1.;









CHAPTER 8. PROTECTION OF EMPLOYEES' RIGHTS

§ 801. Definitions

As used in this chapter:

(1) "Authority" means the State, any political subdivision thereof, or any board, commission, public agency or instrumentality thereof, which operates or takes over the operation of any mass transportation system within this State.

(2) "Mass transportation system" means transportation of the public by bus, rail or any other means of conveyance serving the general public and moving under prescribed routes.

19 Del. C. 1953, § 801; 54 Del. Laws, c. 304.;



§ 802. Requirements before any public authority may take over and operate privately owned mass transportation systems

Before any authority may acquire and operate any property of a privately owned mass transportation system, fair and equitable protective arrangements shall be made as determined by the Department of Labor of this State. Such protective arrangements shall include, without being limited thereto, such provisions as may be necessary to accomplish the following objectives:

(1) The preservation of all existing rights, privileges and benefits of all employees of the mass transportation system so taken over by any authority under the then existing collective bargaining agreements between said mass transportation system and the employee thereof no matter how created or established, including the continuation of all pension rights and benefits of all such employees and their beneficiaries.

(2) The continuation of all collective bargaining in any and all situations wherein it existed at the time of such takeover.

(3) The reasonable protection of all individual employees with respect to their employment, including priorities, seniorities and right to advancement.

(4) The assurances of employment of all the employees of such mass transportation system so acquired by any authority, including the priority of employment.

(5) Training and retraining programs of employees and managing personnel.

19 Del. C. 1953, § 802; 54 Del. Laws, c. 304; 57 Del. Laws, c. 669, § 9A.;



§ 803. Required contract provisions

The contract whereby any authority acquires any property of a privately owned mass transportation system shall specify, with particularity, the terms and conditions of all the protective arrangements as set out in § 802 of this title, including all other protective arrangements which may be added thereto by the Department of Labor of this State.

19 Del. C. 1953, § 803; 54 Del. Laws, c. 304; 57 Del. Laws, c. 669, § 9A.;



§ 804. Determinations; by whom and how made

The determinations as to be made by the Department of Labor of this State shall be performed by the Secretary of Labor, in accordance with such rules and regulations as said Department may from time to time establish.

19 Del. C. 1953, § 804; 54 Del. Laws, c. 304; 57 Del. Laws, c. 669, §§ 9A, 9B.;



§ 805. Employee's right to certain inventions

Any provision in an employment agreement which provides that the employee shall assign or offer to assign any of the employee's rights in an invention to the employee's employer shall not apply to an invention that the employee developed entirely on the employee's own time without using the employer's equipment, supplies, facility or trade secret information, except for those inventions that:

(1) Relate to the employer's business or actual or demonstrably anticipated research or development; or

(2) Result from any work performed by the employee for the employer.

To the extent a provision in an employment agreement purports to apply to the type of invention described, it is against the public policy of this State and is unenforceable. An employer may not require a provision of an employment agreement made unenforceable under this section as a condition of employment or continued employment.

64 Del. Laws, c. 257, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 9. MINIMUM WAGE

§ 901. Definition of terms

As used in this chapter:

(1) "Department" means the Department of Labor or its authorized representatives.

(2) "Employ" means to suffer or permit to work.

(3) "Employee" includes any individual employed by an employer but shall not include:

a. Any individual employed in agriculture;

b. Any individual employed in domestic service in or about a private home;

c. Any individual employed in a bona fide executive, administrative or professional capacity, or as an outside commission paid salesperson, not route driver, who customarily performs services away from the individual's employer's premises taking orders for goods or services;

d. Any individual employed by the United States;

e. Any individual engaged in the activities of an educational, charitable, religious or nonprofit organization where the employment relationship does not in fact exist or where the services are rendered to such organization gratuitously;

f. Any individual employed in the catching, taking, propagating, harvesting, cultivating or farming of any kind of fish, shellfish, crustacea, sponges, seaweeds or other aquatic forms of animal and vegetable life, or in the first processing, canning or packing such marine products at sea as an incident to or in conjunction with such fishing operations, including the going to and returning from work and loading and unloading when performed by any such employee;

g. Any individual under the age of 18 participating in and employed as a junior counselor or counselor in training (CIT) by a nonprofit organization in a summer camp program.

h. Any inmate in the custody of the Department of Correction and any inmate on work release who participates in the Prison Industries programs or other programs sponsored for inmates by the Department of Correction pursuant to Chapter 65 of Title 11 or other applicable Delaware law, unless said inmate is employed by an employer other than the State or a political subdivision thereof.

(4) "Employer" includes any individual, partnership, association, corporation, statutory trust, business trust or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee.

(5) "Gratuities" means voluntary monetary contributions received by an employee from a guest, patron or customer for services rendered.

(6) "Occupation" means any occupation, service, trade, business, industry or branch or group of industries or employment or class of employment in which employees are gainfully employed.

(7) "Wage" means compensation due to an employee by reason of the employee's employment, payable in legal tender of the United States or check or bank convertible into cash on demand at full face value, subject to such deductions, charges or allowances as may be permitted by the regulations of the Department under this chapter.

19 Del. C. 1953, § 901; 55 Del. Laws, c. 18, § 1; 57 Del. Laws, c. 669, § 10; 66 Del. Laws, c. 75, § 1; 70 Del. Laws, c. 15, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 329, § 65.;



§ 902. Minimum wage rate [For current federal minimum wage, see 29 U.S.C. § 206(a)(1)(A)]

(a) Except as may otherwise be provided under this chapter, every employer shall pay to every employee in any occupation wages of a rate:

(1) Not less than $7.75 per hour effective June 1, 2014; and

(2) Not less than $8.25 per hour effective June 1, 2015.

Upon the establishment of a federal minimum wage in excess of the state minimum wage, the minimum wage in this State shall be equal in amount to the federal minimum wage, except as may otherwise be provided under this chapter.

(b) Gratuities received by employees engaged in occupations in which gratuities customarily constitute part of the remuneration may be considered wages for purposes of this chapter in an amount equal to the tip credit percentage, as set by the federal government as of June 15, 2006, of the minimum rate as set forth in subsection (a) of this section. In no event shall the minimum rate, under this subsection, be less than $2.23 per hour.

(c) For purposes of this section:

(1) An employee engaged in an occupation in which gratuities customarily constitute part of the remuneration shall be any worker engaged in an occupation in which workers customarily and regularly receive more than $30 per month in tips or gratuities.

(2) "Gratuities" means monetary contributions received directly or indirectly by an employee from a guest, patron or customer for services rendered where the customer is entirely free to determine whether to make any payment at all and, if so, the amount.

(3) A "primary direct service employee" is one who in a given situation performs the main direct service for a customer and is to be considered the recipient of the gratuity.

(4) A "service charge" is an obligatory sum of money included in the statement of charges. Clear and conspicuous notice must be made on either the menu, placard, the front of the statement of charges or other notice given to the customer indicating that all or part of the service charge is the property of the management. Such notice must be clearly printed, stamped or written in bold type. A service charge assessed to customers, patrons or guests without such notice is the property of the primary direct service employee(s). For the purposes of this section, type which is at least 18 points ( 1/4 inch) on the placard, or 10 points ( 1/8 inch) or larger on all other notices shall be considered clear and conspicuous.

(d)(1) Any gratuity received by an employee, indicated on any receipt as a gratuity, or deposited in or about a place of business for direct services rendered by an employee is the sole property of the primary direct service employee and may not be taken or retained by the employer except as required by state or federal law.

(2) Employees may establish a system for the sharing or pooling of gratuities among direct service employees, provided that the employer shall not in any fashion require or coerce employees to agree upon such a system. Where more than 1 direct service employee provides personal service to the same customer from whom gratuities are received, the employer may require that such employees establish a tip pooling or sharing system not to exceed 15% of the primary direct service employee's gratuities. The employer shall not, under any circumstances, receive any portion of the gratuities received by the employees.

(3) The Department may require the employer to pay restitution if the employer diverts any gratuities of its employees in the amount of the gratuities diverted. If the records maintained by the employer do not provide sufficient information to determine the exact amount of gratuities diverted, the Department may make a determination of gratuities diverted based on available evidence.

19 Del. C. 1953, § 902; 55 Del. Laws, c. 18, § 1; 56 Del. Laws, c. 134, § 1; 56 Del. Laws, c. 339; 57 Del. Laws, c. 691; 59 Del. Laws, c. 470, § 1; 64 Del. Laws, c. 84, § 1; 65 Del. Laws, c. 436, § 1; 66 Del. Laws, c. 28, § 1; 67 Del. Laws, c. 141, §§ 1, 3, 4; 70 Del. Laws, c. 319, §§ 1, 2; 72 Del. Laws, c. 16, § 1; 75 Del. Laws, c. 314, § 1; 79 Del. Laws, c. 186, § 1.;



§ 903. Powers of the Department

(a) The Department shall administer and enforce this chapter.

(b) Upon ex parte application of the Department showing reasonable ground to believe that this chapter or any regulation published thereunder has been or is being violated, the Superior Court shall enter an order permitting the Department to:

(1) Enter and inspect, after 1 day's notice to the employer, the premises or place of business or employment and upon demand examine and copy wholly or partly any or all books, registers, payrolls and other records that in any way relate to or have a bearing upon the question of wages, hours and other conditions of employment of any employee, including those required to be made, kept and preserved under this chapter or any regulation published thereunder;

(2) Question any employer, employee or other person in the premises or place of business or employment;

(3) Require from any employer full and correct statements in writing, including sworn statements, upon forms prescribed or approved by the Department, with respect to the payment of wages, hours, names, addresses and such other information pertaining to employees as the Department may deem necessary or appropriate;

(4) Investigate such facts, conditions or matters as the Department may deem necessary or appropriate to determine whether this chapter or any regulation published thereunder has been or is being violated;

(5) Hold hearings, administer oaths and examine witnesses under oath, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, records, payrolls, documents and testimony and to take depositions and affidavits in any proceeding before it, and, in case of failure of any person to comply with any subpoena lawfully issued or on the refusal of any witness to testify to any matters regarding which the witness may be lawfully interrogated, the Superior Court, on application by the Department, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued from such Court or a refusal to testify therein.

(c) The Department may institute actions in the Superior Court for penalties for any violation of this chapter or any regulation published thereunder.

(d) Nothing contained in this chapter shall be deemed a limitation on any power or authority of the Department under any other law of this State which may be otherwise applicable to administer or enforce this chapter.

19 Del. C. 1953, § 903; 55 Del. Laws, c. 18, § 1; 70 Del. Laws, c. 186, § 1.;



§ 904. Regulations

(a) The Department, for any occupation, shall have the power to make and revise or rescind such regulations, including the definition of terms, as it may deem necessary or appropriate to preserve or safeguard the minimum wage rate under this chapter, except that prior thereto the Department shall hold public hearing upon reasonable notice at which any person may be heard and shall consult with the members of an advisory board representing the interests of employers, employees and the public in equal numbers totaling not more than 9 in all. The members of the board shall serve at the pleasure of the Department and may be paid by it as compensation for their services a reasonable per diem, in accordance with such regulations as it may prescribe, for each day on which they attend a meeting of the board or for each day they spend in the work of the board and may in addition be reimbursed for their necessary and reasonable traveling expenses. Such regulations may include, but are not limited to: Regulations defining and governing outside salespersons, learners and apprentices, their number, proportion and length of service, part-time pay, bonuses, overtime pay, special pay for special or extra work, permitted charges to employees or allowances for board, lodging, apparel or other facilities or services customarily furnished by employers to employees, allowances for gratuities or allowances for such other special conditions or circumstances which may be usual in a particular employment relationship. Such regulations shall, except as may be otherwise provided by the Department, take effect upon publication.

(b) The Department shall have the power to make and revise or rescind such regulations as it may deem necessary or appropriate to administer or enforce this chapter, and such regulations shall, except as may be otherwise provided by the Department, take effect upon publication.

19 Del. C. 1953, § 904; 55 Del. Laws, c. 18, § 1; 70 Del. Laws, c. 186, § 1.;



§ 905. Wage rate for handicapped workers

For any occupation, the Department may provide by regulations, after public hearing, upon reasonable notice, at which any person may be heard, for the employment of individuals whose earning capacity is impaired by age or physical or mental deficiency or injury at such wages lower than the minimum wage rate under this chapter as the Department may deem necessary or appropriate to avoid hardship or prevent curtailment of opportunities for employment. No employee shall be employed at wages fixed pursuant to this section except under special license issued under the applicable regulations of the Department. Such regulations shall, except as may be otherwise provided by the Department, take effect upon publication.

19 Del. C. 1953, § 905; 55 Del. Laws, c. 18, § 1.;



§ 906. Wage rate for learners and apprentices

For any occupation, the Department may provide by regulations, after public hearing, upon reasonable notice, at which any person may be heard, for the employment of learners and apprentices at such wages lower than the minimum rate under this chapter as the Department may deem necessary or appropriate to prevent curtailment of opportunities for employment. No employee shall be employed at wages fixed pursuant to this section except under applicable regulations of the Department. Such regulations shall, except as may be otherwise provided by the Department, take effect upon publication.

19 Del. C. 1953, § 906; 55 Del. Laws, c. 18, § 1; 67 Del. Laws, c. 141, §§ 2, 5; 69 Del. Laws, c. 334, § 1.;



§ 907. Records of employers

Every employer shall make, keep and preserve for a period of not less than 3 years, in or about the premises or place of business or employment, a record of the name, address and occupation of each employee, the rate of pay and the amount paid each pay period to each employee, the hours worked each day and each work week by each employee and such other information or records as the Department shall deem by regulation to be necessary or appropriate to administer or enforce this chapter.

19 Del. C. 1953, § 907; 55 Del. Laws, c. 18, § 1.;



§ 908. Posting of laws and regulations

Every employer shall keep a summary of this chapter, approved by the Department, and of any applicable regulations published thereunder or a summary thereof, approved by the Department, posted in a conspicuous and accessible location in or about the premises or place of employment and where employees normally pass. Employers shall be furnished copies thereof by the Department on request without charge.

19 Del. C. 1953, § 908; 55 Del. Laws, c. 18, § 1.;



§ 909. Judicial review

(a) Any interested person in any occupation for which any regulation has been published under this chapter, who has been or may be aggrieved thereby, may obtain a review thereof in the Superior Court by filing in such Court, within 20 days after notice that such regulation will affect the interested person's business operations or employment conditions or compensation, a petition against the Department as defendant praying that the regulation be modified or revoked. Two copies of the petition shall be served upon the Department by registered mail. Facts determined by the Department, if supported by evidence, shall be conclusive upon the Court. The Court shall determine whether the person has been or may be aggrieved and whether the regulation is in accordance with law. If the Court determines that the person has been or may be aggrieved and that the regulation is not in accordance with law, it shall remand the case to the Department with directions to modify or revoke the regulation.

(b) Proceedings in the Superior Court upon review taken under this section shall be privileged and take precedence over all matters, except matters of the same character. The jurisdiction of the Court shall be exclusive and its judgment and decree shall be final, except that the same shall be subject to review by the Supreme Court at the instance of either party.

(c) The commencement of proceedings under this section shall not, unless specifically ordered by the Superior Court, operate as a stay of any regulation published under this chapter. The Court shall not grant any stay of any regulation unless the person aggrieved shall file in the Court an undertaking with a surety or sureties satisfactory to the Court for the payment to the employees affected by the regulation, in the event it is affirmed, of the amount by which the compensation the employees are entitled to receive under the regulation exceeds the compensation they actually receive while the stay is in effect.

19 Del. C. 1953, § 909; 55 Del. Laws, c. 18, § 1; 70 Del. Laws, c. 186, § 1.;



§ 910. Penalties

(a) Any employer who hinders or delays the Department in the performance of its duties or refuses to admit the Department to the premises or place of business or employment in violation of any court order, or fails to make, keep and preserve any books, registers, payrolls or other records or falsifies the same, or refuses to make the same accessible to the Department, or refuses to furnish a sworn statement of the same or any other information, or fails to post a summary of this chapter or of any applicable regulations published thereunder or summary thereof, or pays or agrees to pay wages at a rate less than the rate applicable, or otherwise violates this chapter or any regulation published thereunder shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each such violation.

(b) Any employer who discharges or who in any manner discriminates against any employee because that employee made a complaint or gave information to the Department pursuant to this chapter, or caused or is about to cause any proceedings to be instituted under this chapter, or has testified or is about to testify in any such proceedings shall be deemed in violation of this chapter and shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each such violation.

(c) A civil penalty claim may be filed in any court of competent jurisdiction.

19 Del. C. 1953, § 910; 55 Del. Laws, c. 18, § 1; 67 Del. Laws, c. 260, § 1; 69 Del. Laws, c. 294, §§ 12, 13.;



§ 911. Remedies of employees

(a) Any employer who pays any employee less than the full amount of the wages to which the employee is entitled under this chapter shall be liable to such employee in a civil action for the full amount of such wages less any amount actually paid to such employee by the employer and for the costs of the action, necessary expenses of prosecution and reasonable attorney's fees. Any agreement between such employee and the employer to work for less than the minimum wage rate under this chapter shall be no defense to such action.

(b) Whenever the Department believes that wages, as required under this chapter, have not been paid, the Department may bring any legal action necessary to collect such claim. The Department shall attempt to notify affected employees of its action. Should the Department prevail the employer shall also be liable to pay the costs of the action, necessary expenses of prosecution and reasonable attorney's fees. All expenses and attorney's fees collected by the Department shall be remitted by the Department to the State Treasurer. Any wages collected pursuant to this subsection but not claimed by the employee entitled thereto within 1 year from the date of collection shall be remitted by the Department to the State Treasurer.

19 Del. C. 1953, § 911; 55 Del. Laws, c. 18, § 1; 65 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1.;



§ 912. Relation to other laws

Any standards relating to minimum wages, maximum hours, overtime compensation or other working conditions in effect under any other law of this State on the effective date of this chapter which are more favorable to employees than those applicable to such employees under this chapter or regulations published thereunder shall not be deemed to be amended, rescinded or otherwise affected by this chapter but shall continue in full force and effect and may be enforced as provided by law. Otherwise, any such standards in effect under any other law of this State on the effective date of this chapter are specifically superseded by standards established under this chapter or regulations published thereunder which are more favorable to such employees.

19 Del. C. 1953, § 912; 55 Del. Laws, c. 18, § 1.;



§ 913. Right of collective bargaining

Nothing in this chapter shall be deemed to interfere with, impede or in any way diminish the right of employees to bargain collectively with their employers through representatives of their own choosing in order to establish wages or other conditions of work in excess of the minimum wage rate under this chapter.

19 Del. C. 1953, § 913; 55 Del. Laws, c. 18, § 1.;



§ 914. Short title

This chapter shall be known as the "Minimum Wage Act of the State."

19 Del. C. 1953, § 914; 55 Del. Laws, c. 18, § 1.;






CHAPTER 10. SHELTERED EMPLOYMENT

§ 1001. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Accredited" means a program which has been surveyed and approved by the Commission on Accreditation of Rehabilitation Facilities for not less than a 1-year period.

(2) "Department" means the Department of Labor or its authorized representatives.

(3) "Extended employee" means a severely disabled person who:

a. Shall have completed an accredited program of evaluation and work adjustment training, including a prescribed work services program.

b. Shall have been found, due to the nature and severity of a disability, to be incapable of competing in the open or customary labor market.

(4) "Sheltered workshop" means an accredited occupationally-oriented facility, including a work activities center, operated by a private nonprofit agency, which, except for its administrative and support staff, employs disabled persons certified under special provisions of federal minimum wage laws by the Wage and Hour Division, United States Department of Labor.

65 Del. Laws, c. 74, § 1.;



§ 1002. Eligibility of individuals for participation; client progress standards

(a) The sheltered workshop shall certify the eligibility of individuals for participation in an extended employment program under this chapter immediately upon cessation of third-party sponsorship.

(b) Client progress will be monitored by the Department through the Division of Vocational Rehabilitation on an annual basis under guidelines established by the Department that can simultaneously meet the standards of CARF, United States Department of Labor's Wage and Hour Certificates for Sheltered and Work Activity Employees, United States Department of Education, Rehabilitation Act of 1973 [29 U.S.C. § 701 et seq.] and subsequent amendments, as well as the intent of this bill.

65 Del. Laws, c. 74, § 1.;



§ 1003. Financial assistance in extended employment

(a) The Department shall have the authority to enter into a contract with sheltered workshops for the purpose of providing an extended employment program.

(b) The Department shall approve a method for determining the maximum allotment for each eligible sheltered workshop.

65 Del. Laws, c. 74, § 1.;



§ 1004. Federal grants

The Department is authorized to apply for whatever federal grants may become available from time to time in order to carry out the purposes of this chapter.

65 Del. Laws, c. 74, § 1.;



§ 1005. Regulations

The Department shall have the power to make and revise and rescind such regulations as it may deem necessary or appropriate to administer and implement this chapter. Such regulations shall, except as may be otherwise provided by the Department, take effect upon publication.

65 Del. Laws, c. 74, § 1.;






CHAPTER 11. WAGE PAYMENT AND COLLECTION

§ 1101. Definition of terms

(a) As used in this chapter:

(1) "Check" means a draft drawn on a bank and payable on demand.

(2) "Department" means the Department of Labor or its authorized representatives.

(3) "Employee" means any person suffered or permitted to work by an employer under a contract of employment either made in Delaware or to be performed wholly or partly therein. This chapter does not apply to employees of the United States government, the State of Delaware or any political subdivision thereof.

(4) "Employer" means any individual, partnership, association, joint stock company, trust, corporation, the administrator or executor of the estate of a deceased individual or the receiver, trustee or successor of any of the same employing any person. This chapter does not apply to employees of the United States government, the State of Delaware or any political subdivision thereof.

(5) "Wages" means compensation for labor or services rendered by an employee, whether the amount is fixed or determined on a time, task, piece, commission or other basis of calculation.

(b) For the purpose of this chapter the officers of a corporation and any agents having the management thereof who knowingly permit the corporation to violate this chapter shall be deemed to be the employers of the employees of the corporation.

19 Del. C. 1953, § 1101; 55 Del. Laws, c. 19, § 1; 57 Del. Laws, c. 669, § 11; 70 Del. Laws, c. 103, § 1.;



§ 1102. Payment of wages on regular paydays

(a) Every employer shall pay all wages due to the employer's employees on regular paydays designated in advance by the employer, which shall be at least once during each calendar month, and in lawful money of the United States or checks provided suitable arrangements are made by the employer for cashing such checks for the full amount of the wages due at a bank or other business establishment convenient to the place of employment. But upon written request of an employee, an employer may pay such employee all wages due by credit to a bank account designated by the employee.

(b) Every employer shall pay all wages due within 7 days from the close of the pay period in which the wages were earned; provided, that if the regular payday falls on a nonwork day, payment shall be made on the preceding workday. If, however, the regular payday is within the pay period (on or before the final day of the pay period) and the pay period does not exceed 16 days, the employer may delay until the next pay period compensation for the following:

(1) Overtime hours worked by employees;

(2) Employees hired or resuming employment during the pay period; and

(3) Part-time or temporary employees with variable working time.

(c) If an employee is for any reason not present on the regular payday, payment shall be made either by mail if requested by the employee or at the next regular workday that the employee is present or by the credit to the bank account designated by the employee.

19 Del. C. 1953, § 1102; 55 Del. Laws, c. 19, § 1; 57 Del. Laws, c. 152, §§ 1, 2; 68 Del. Laws, c. 217, § 1; 70 Del. Laws, c. 103, §§ 2, 3; 70 Del. Laws, c. 186, § 1.;



§ 1103. Employees separated from the payroll before regular paydays

(a) Whenever an employee quits, resigns, is discharged, suspended or laid off, the wages earned by the employee shall become due and payable by the employer on the next regularly scheduled payday(s) either through the usual pay channels or by mail, if requested by the employee, as if the employment had not been suspended or terminated.

(b) If an employer, without any reasonable grounds for dispute, fails to pay an employee wages, as required under this chapter, the employer shall, in addition, be liable to the employee for liquidated damages in the amount of 10 percent of the unpaid wages for each day, except Sunday and legal holidays, upon which such failure continues after the day upon which payment is required or in an amount equal to the unpaid wages, whichever is smaller, except that, for the purpose of such liquidated damages, such failure to pay shall not be deemed to continue after the date of the filing of a petition of bankruptcy with respect to the employer if the employer is adjudicated bankrupt thereupon. An employer who is unable to prepare the payroll due to a labor dispute, power failure, blizzard or like weather catastrophe, epidemic, fire or explosion shall not be deemed to have violated this chapter.

19 Del. C. 1953, § 1103; 55 Del. Laws, c. 19, § 1; 57 Del. Laws, c. 152, § 3; 64 Del. Laws, c. 226, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1104. Unconditional payment of wages conceded to be due

(a) In case of a dispute over the amount of wages, the employer shall pay without condition and within the time set by this chapter all wages or parts thereof conceded by the employer to be due, leaving to the employee all remedies the employee might otherwise be entitled to, including those provided under this chapter, as to any balance claimed.

(b) The acceptance by an employee of a payment under this section shall not constitute a release as to the balance of the employee's claim and any release required or obtained by an employer as a condition to payment shall be in violation of this chapter and shall be null and void.

19 Del. C. 1953, § 1104; 55 Del. Laws, c. 19, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1105. Prime contractor's responsibility for wage payments

Whenever any person shall contract with another for the performance of any work which the contracting person has undertaken to perform, the person shall become civilly liable to employees engaged in the performance of work under such contract for the payment of wages, exclusive of liquidated damages, as required under this chapter, whenever and to the extent that the employer of such employees fails to pay such wages, and the employer of such employees shall be liable to such person for any wages paid by the employer under this section.

19 Del. C. 1953, § 1105; 55 Del. Laws, c. 19, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1106. Deceased employees

(a) In the event of the death of an employee the wages due the employee by an employer not in excess of $300 may, upon proper demand, be paid in the absence of actual notice of the pendency of probate proceedings without requiring letters testamentary or of administration in the following order of preference to decedent's:

(1) Surviving children under 21 years of age, to the parent, guardian or other person having custody of such child, in equal shares;

(2) Surviving spouse;

(3) Surviving children 21 years of age and over, in equal shares;

(4) Parents, in equal shares or survivor.

(b) Payments under this section shall be a release and discharge of the employer to the amount of such payment.

19 Del. C. 1953, § 1106; 55 Del. Laws, c. 19, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1107. Withholding of wages

No employer may withhold or divert any portion of an employee's wages unless:

(1) The employer is required or empowered to do so by state or federal law; or

(2) The deductions are for medical, surgical or hospital care or service, without financial benefit to the employer, and are openly, clearly and in due course recorded in the employers' books; or

(3) The employer has a signed authorization by the employee for deductions for a lawful purpose accruing to the benefit of the employee, except that the Department, upon finding that it is acting in the public interest, may, by regulation, prohibit such withholding or diverting for such purpose. If the Department abuses its discretion and acts arbitrarily and without any reasonable ground, any aggrieved person may institute a civil action in the Superior Court to have such regulation declared null and void. The Department, in such action, shall not be liable for costs or fees of any nature.

19 Del. C. 1953, § 1107; 55 Del. Laws, c. 19, § 1.;

§ 1107A Differential rate of pay based on gender prohibited.

(a) No employees shall be paid a wage at a rate less than the rate at which an employee of the opposite sex in the same establishment is paid for equal work on a job the performance of which requires equal skill, effort and responsibility, and which is performed under similar working conditions, except where payment is made pursuant to a differential based on:

(1) A seniority system;

(2) A merit system;

(3) A system which measures earnings by quantity or quality of production; or

(4) Any other factor other than sex; provided, that an employer who is paying a wage rate differential in violation of this subsection shall not, in order to comply with this subsection, reduce the wage rate of any employee.

(b) No labor organization, or its agents, representing employees of an employer having employees subject to any provisions of this section shall cause or attempt to cause such an employer to discriminate against an employee in violation of subsection (a) of this section.

(c) For purposes of administration and enforcement, any amounts owing to any employee which are withheld in violation of this section shall be deemed to be unpaid wages under this chapter.

(d) As used in this section, the term "labor organization" means any organization of any kind, or any agency or employee representative committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment or conditions of work.

64 Del. Laws, c. 132, § 1.;



§ 1107A. Differential rate of pay based on gender prohibited

(a) No employees shall be paid a wage at a rate less than the rate at which an employee of the opposite sex in the same establishment is paid for equal work on a job the performance of which requires equal skill, effort and responsibility, and which is performed under similar working conditions, except where payment is made pursuant to a differential based on:

(1) A seniority system;

(2) A merit system;

(3) A system which measures earnings by quantity or quality of production; or

(4) Any other factor other than sex; provided, that an employer who is paying a wage rate differential in violation of this subsection shall not, in order to comply with this subsection, reduce the wage rate of any employee.

(b) No labor organization, or its agents, representing employees of an employer having employees subject to any provisions of this section shall cause or attempt to cause such an employer to discriminate against an employee in violation of subsection (a) of this section.

(c) For purposes of administration and enforcement, any amounts owing to any employee which are withheld in violation of this section shall be deemed to be unpaid wages under this chapter.

(d) As used in this section, the term "labor organization" means any organization of any kind, or any agency or employee representative committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment or conditions of work.

64 Del. Laws, c. 132, § 1.;



§ 1108. Duty of employer regarding notification, posting and records

It shall be the duty of every employer of over 3 employees to:

(1) Notify each employee in writing, at the time of hiring, of the rate of pay and of the day, hour and place of payment;

(2) Notify each employee in writing or through a posted notice maintained in a place accessible to the employees and where they normally pass of any reduction in the regular rate of pay, and day, hour and place of payment prior to the time of such reduction;

(3) Make available to each employee in writing or through a poster notice maintained in a place accessible to the employees and where they normally pass employment practices and policies with regard to vacation pay, sick leave and comparable matters;

(4) Furnish to each employee at the time of payment a statement, either on the check, or by a separate slip, or electronically, so long as the electronic statement is in a form capable of being retained by the employee, showing the wages due, the pay period for which the wages are due and the total amount of deductions, separately specified, which have been made from the wages due, provided such statement shall, for an employee who is paid at an hourly rate, show the total number of hours for the said pay period.

Where the statement is furnished electronically, an employee may request that the statement be provided in written form on a separate slip.

(5) Post and maintain in a place accessible to the employees and where they normally pass a summary of this chapter to be supplied by the Department upon request without charge;

(6) Make, keep and preserve for a period not less than 3 years the records specified in the chapter, including wage and hour records, in or about the premises or place of business or employment or at 1 or more central record keeping offices, and make such reports therefrom to the Department as it shall deem by regulation to be necessary or appropriate to administer or enforce this chapter.

19 Del. C. 1953, § 1108; 55 Del. Laws, c. 19, § 1; 57 Del. Laws, c. 152, §§ 4-6; 74 Del. Laws, c. 234, § 1.;



§ 1109. Benefits and wage supplements

(a) Any employer who is party to an agreement to pay or provide benefits or wage supplements to any employee shall pay the amount or amounts necessary to provide such benefits or furnish such supplements within 30 days after such payments are required to be made; provided, however, that this section shall not apply to employers subject to Part I of the Interstate Commerce Act [49 U.S.C. § 10101 et seq.].

(b) As used herein, "benefits or wage supplements" means compensation for employment other than wages, including, but not limited to, reimbursement for expenses, health, welfare or retirement benefits, and vacation, separation or holiday pay, but not including disputed amounts of such compensation subject to handling under dispute procedures established by collective bargaining agreements.

19 Del. C. 1953, § 1109; 56 Del. Laws, c. 442, § 2.;



§ 1110. Provisions of law may not be waived by agreement

Except as provided in this chapter, no provision of this chapter may in any way be contravened or set aside by private agreement.

19 Del. C. 1953, § 1110; 55 Del. Laws, c. 19, § 1; 56 Del. Laws, c. 442, § 1.;



§ 1111. Powers of the Department

(a) The Department shall administer and enforce this chapter.

(b) Upon ex parte application of the Department, showing reasonable ground to believe that any provision of this chapter or any regulation published thereunder has been or is being violated, the Superior Court shall enter an order permitting the Department to:

(1) Enter and inspect, after 1 day's notice to the employer, the premises or place of business or employment and upon demand examine and copy, wholly or partly, any or all books, registers, payrolls and other records, including those required to be made, kept and preserved under this chapter or any regulation published thereunder;

(2) Question any employer, employee or other person in the premises or place of business or employment;

(3) Require from any employer full and correct statements in writing, including sworn statements, upon forms prescribed or approved by the Department, with respect to the payment of wages, hours, names, addresses and such other information pertaining to employees as the Department may deem necessary or appropriate;

(4) Investigate such facts, conditions or matters as the Department may deem necessary or appropriate to determine whether this chapter or any regulation published thereunder has been or is being violated;

(5) Hold hearings, administer oaths and examine witnesses under oath, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, records, payrolls, documents and testimony, and to take depositions and affidavits in any proceeding before it, and, in case of failure of any person to comply with any subpoena lawfully issued or on the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, the Superior Court, on application by the Department, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued from such Court or a refusal to testify therein.

(c) The Department may institute actions in the Superior Court for penalties for any violation of this chapter or any regulation published thereunder.

(d) Nothing contained in this chapter shall be deemed a limitation on any power or authority of the Department under any other law of this State which may be otherwise applicable to administer or enforce this chapter.

19 Del. C. 1953, § 1111; 55 Del. Laws, c. 19, § 1; 56 Del. Laws, c. 442, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1112. Penalties

(a) Any employer who violates or fails to comply with any requirement of this chapter or any regulation published thereunder shall be deemed in violation of this chapter and shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each such violation.

(b) Any employer who discharges or in any manner discriminates against an employee because that employee has made a complaint or has given information to the Department pursuant to this chapter, or because the employee has caused to be instituted or is about to cause to be instituted any proceedings under this chapter, or has testified or is about to testify in any such proceedings shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each such violation.

(c) Any employer who falsely makes, utters, draws or delivers any receipt or statement that credit to a bank account of any employee has been made in payment of wages due shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each such violation.

(d) A civil penalty claim may be filed in any court of competent jurisdiction.

19 Del. C. 1953, § 1112; 55 Del. Laws, c. 19, § 1; 56 Del. Laws, c. 442, § 1; 57 Del. Laws, c. 152, § 7; 67 Del. Laws, c. 260, § 1; 69 Del. Laws, c. 294, § 14; 70 Del. Laws, c. 186, § 1.;



§ 1113. Remedies of employees

(a) A civil action to recover unpaid wages and liquidated damages may be maintained in any court of competent jurisdiction.

(b) Whenever the Department determines that wages, as required under this chapter, have not been paid, the Department may bring any legal action necessary to collect such claim. With the consent of the aggrieved employee, the Department shall have the power to settle and adjust any such claim to the same extent as might the assigning employee.

(c) Any judgment entered for a plaintiff in an action brought under this section shall include an award for the costs of the action, the necessary costs of prosecution and reasonable attorney's fees, all to be paid by the defendant. In the case of actions brought under this section by the Department, expenses and attorney's fees shall be remitted by the Department to the State Treasurer. The Department shall not be required to pay the filing fee or other costs of the action or fees of any nature or to file bond or other security of any nature in connection with such action or with proceedings supplementary thereto or as a condition precedent to the availability to the Department of any process in aid of such action or proceedings. The Department shall have the power to join various claimants in 1 preferred claim or lien and, in case of suit, to join them in 1 cause of action.

19 Del. C. 1953, § 1113; 55 Del. Laws, c. 19, § 1; 56 Del. Laws, c. 442, § 1; 64 Del. Laws, c. 226, §§ 2, 3.;



§ 1114. Regulations

The Department shall have the power to make and revise or rescind such regulations as it may deem necessary or appropriate to administer or enforce this chapter and such regulations shall, except as may be otherwise provided by the Department, take effect upon publication.

19 Del. C. 1953, § 1114; 55 Del. Laws, c. 19, § 1; 56 Del. Laws, c. 442, § 1.;



§ 1115. Short title

This chapter shall be known as the "Wage Payment and Collection Act of the State."

19 Del. C. 1953, § 1115; 55 Del. Laws, c. 19, § 1; 56 Del. Laws, c. 442, § 1.;






CHAPTER 13. PUBLIC EMPLOYMENT RELATIONS ACT

§ 1301. Statement of policy

It is the declared policy of the State and the purpose of this chapter to promote harmonious and cooperative relationships between public employers and their employees and to protect the public by assuring the orderly and uninterrupted operations and functions of the public employer. These policies are best effectuated by:

(1) Granting to public employees the right of organization and representation;

(2) Obligating public employers and public employee organizations which have been certified as representing their public employees to enter into collective bargaining negotiations with the willingness to resolve disputes relating to terms and conditions of employment and to reduce to writing any agreements reached through such negotiations; and

(3) Empowering the Public Employment Relations Board to assist in resolving disputes between public employees and public employers and to administer this chapter.

69 Del. Laws, c. 466, § 1.;



§ 1302. Definitions

(a) "Appropriate bargaining unit" or "bargaining unit" means a group of public employees designated by the Public Employment Relations Board as appropriate for representation by an employee organization for purposes of collective bargaining.

(b) "Binding interest arbitration" means the procedure by which the Public Employment Relations Board shall make written findings of fact and a decision for final and binding resolution of an impasse arising out of collective bargaining.

(c) "Board" means the Public Employment Relations Board established by § 4006 of Title 14 and made applicable to this chapter by § 1306 of this title.

(d) "Certification" means official recognition by the Board, following a secret-ballot election or demonstration of majority representation in accordance with § 1311A(e) of this title, that an employee organization is the exclusive representative for all employees in an appropriate bargaining unit.

(e) "Collective bargaining" means the performance of the mutual obligation of a public employer through its designated representatives and the exclusive bargaining representative to confer and negotiate in good faith with respect to terms and conditions of employment, and to execute a written contract incorporating any agreements reached. However, this obligation does not compel either party to agree to a proposal or require the making of a concession.

(f) "Confidential employee" means any employee whose essential job function and advanced knowledge about the issues involved in collective bargaining would make it unduly burdensome for the employer to negotiate effectively if the employee were a member of an appropriate bargaining unit.

(g) "Decertification" means the withdrawal by the Board of an employee organization's official designation as exclusive representative following a decertification election which shows that the exclusive representative no longer has the support of a majority of the members in an appropriate bargaining unit.

(h) "Discretionary subject" means, for the State as an employer only, any subject covered by merit rules which apply pursuant to § 5938(c) of Title 29, and which merit rules have been waived by statute.

(i) "Employee organization" means any organization which admits to membership employees of a public employer and which has as a purpose the representation of such employees in collective bargaining, and includes any person acting as an officer, representative or agent of said organization.

(j) "Exclusive bargaining representative" or "exclusive representative" means the employee organization which as a result of certification by the Board has the right and responsibility to be the collective bargaining agent of all employees in that bargaining unit.

(k) "Fair share fee" means a fee that a nonmember shall be required to pay to the nonmember's exclusive representative to offset the nonmember's pro rata share of the exclusive representative's expenditures. Such fee shall be equal in amount to regular membership dues that a member of the exclusive representative's affiliated organizations, provided that the exclusive representative establishes and maintains a procedure by which any nonmember fee payer may obtain a rebate.

(l) "Impasse" means the failure of a public employer and the exclusive bargaining representative to reach agreement in the course of collective bargaining.

(m) "Mediation" means an effort by an impartial third-party confidentially to assist in reconciling an impasse between the public employer and the exclusive bargaining representative regarding terms and conditions of employment.

(n) "Nonmember" means an employee who is not a member of the exclusive representative but whom the exclusive representative is required to represent pursuant to this chapter.

(o) "Public employee" or "employee" means any employee of a public employer except:

(1) Any person elected by popular vote or appointed to office by the Governor;

(2) Any person who is a prisoner or inmate or who is otherwise held in lawful custody by an agency of the State;

(3) Any person appointed to serve on a board or commission;

(4) Any employee, as defined in Chapter 40 of Title 14 of a public school employer, as defined in Chapter 40 of Title 14;

(5) Any police officers and firefighters employed by the State or political subdivisions of the State or any agency thereof, or any municipal corporation, municipality, city or town located within the State or any agency thereof which, upon the affirmative legislative act of its common council or other governing body, has elected to come within Chapter 16 of this title, or which hereafter elects to come within Chapter 16 of this title. Any police officers and firefighters included in this subsection shall be subject to Chapter 16 of this title;

(6) Confidential employees of the public employer; and

(7) Supervisory employees of the public employer, provided however, that any supervisory position in a bargaining unit deemed to be appropriate prior to September 23, 1994, shall so continue, unless said unit is decertified in accordance with § 1311(b) of this title, or is modified in accordance with procedures authorized by § 1310(e) of this title.

(p) "Public employer" or "employer" means the State, any county of the State or any agency thereof, and/or any municipal corporation, municipality, city or town located within the State or any agency thereof, which upon the affirmative legislative act of its common council or other governing body has elected to come within the former Chapter 13 of this title or which hereafter elects to come within this chapter, or which employs 100 or more full-time employees.

(q) "Rebate" means that portion of a nonmember's pro rata share of the expenditures of the exclusive representative which are not made for purposes pertaining to the collective bargaining process, contract administration or pursuit of matters affecting wages, hours and other conditions of employment.

(r) "Strike" means a public employee's failure, in concerted action with others, to report for duty, or a public employee's wilful absence from a public employee's position, or a public employee's stoppage or deliberate slowing down of work, or a public employee's withholding in whole or in part from the full, faithful and proper performance of a public employee's duties of employment, or a public employee's involvement in a concerted interruption of operations of a public employer for the purpose of inducing, influencing or coercing a change in the conditions, compensation rights, privileges or obligations of public employment; however, nothing shall limit or impair the right of any public employee to lawfully express or communicate a complaint or opinion on any matter related to terms and conditions of employment.

(s) "Supervisory employee" means any employee of a public employer who has the authority, in the interest of the public employer, to hire, transfer, suspend, layoff, recall, promote, discharge, assign, reward or discipline other employees, or responsibility to direct them, or to adjust their grievances, or effectively to recommend such actions, if the exercise of such authority is not a merely routine or clerical nature, but requires the use of independent judgment.

(t) "Terms and conditions of employment" means matters concerning or related to wages, salaries, hours, grievance procedures and working conditions; provided however, that such term shall not include those matters determined by this chapter or any other law of the State to be within the exclusive prerogative of the public employer.

19 Del. C. 1953, § 1301; 55 Del. Laws, c. 126; 57 Del. Laws, c. 669, §§ 2A, 14A; 59 Del. Laws, c. 156, § 1; 65 Del. Laws, c. 477, § 2; 67 Del. Laws, c. 294, § 1; 67 Del. Laws, c. 404, § 6; 69 Del. Laws, c. 466, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 272, §§ 1, 7; 73 Del. Laws, c. 353, §§ 1-3; 74 Del. Laws, c. 173, § 2; 76 Del. Laws, c. 178, § 2.;



§ 1303. Public employee rights

Public employees shall have the right to:

(1) Organize, form, join or assist any employee organization except to the extent that such right may be affected by a collectively bargained agreement requiring the payment of a service fee as a condition of employment.

(2) Negotiate collectively or grieve through representatives of their own choosing.

(3) Engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection insofar as any such activity is not prohibited by this chapter or any other law of the State.

(4) Be represented by their exclusive representative, if any, without discrimination.

19 Del. C. 1953, §§ 1302, 1303; 55 Del. Laws, c. 126; 69 Del. Laws, c. 466, § 1.;



§ 1304. Employee organization as exclusive representative

(a) The employee organization designated or selected for the purpose of collective bargaining by the majority of the employees in an appropriate collective bargaining unit shall be the exclusive representative of all the employees in the unit for such purpose and shall have the duty to represent all unit employees without discrimination. Where an exclusive representative has been certified, a public employer shall not bargain in regard to matters covered by this chapter with any employee, group of employees or other employee organization.

(b) Nothing contained in this section shall prevent employees individually, or as a group, from presenting complaints to a public employer and from having such complaints adjusted without the intervention of the exclusive representative for the bargaining unit of which they are a part, as long as the representative is given an opportunity to be present at such adjustment and to make its view known, and as long as the adjustment is not inconsistent with the terms of an agreement between the public employer and the exclusive representative which is then in effect. The right of the exclusive representative shall not apply where the complaint involves matters of personal, embarrassing and confidential nature, and the complainant specifically requests, in writing, that the exclusive representative not be present.

(c) Upon the written authorization of any public employee within a bargaining unit, the public employer shall deduct from the payroll of the public employee the monthly amount of dues or service fee as certified by the secretary of the exclusive bargaining representative and shall deliver the same to the treasurer of the exclusive bargaining representative. Such authorization is revocable at the employee's written request. Such deduction shall commence upon the exclusive representative's written request to the employer. Such right to deduction shall be in force for so long as the employee organization remains the exclusive bargaining representative for the employees in the unit. The public employer is expressly prohibited from any involvement on the collection of fines, penalties or special assessments levied on members by the exclusive representative.

19 Del. C. 1953, § 1303; 55 Del. Laws, c. 126; 69 Del. Laws, c. 466, § 1.;



§ 1305. Public employer rights

A public employer is not required to engage in collective bargaining on matters of inherent managerial policy, which include, but are not limited to, such areas of discretion or policy as the functions and programs of the public employer, its standards of services, overall budget, utilization of technology, the organizational structure and staffing levels and the selection and direction of personnel.

69 Del. Laws, c. 466, § 1.;



§ 1306. Public Employment Relations Board

The Board, established by § 4006 of Title 14, known as the "Public Employment Relations Board," shall be empowered to administer this chapter under the rules and regulations which it shall adopt and publish.

69 Del. Laws, c. 466, § 1.;



§ 1307. Unfair labor practices

(a) It is an unfair labor practice for a public employer or its designated representative to do any of the following:

(1) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under this chapter.

(2) Dominate, interfere with or assist in the formation, existence or administration of any labor organization.

(3) Encourage or discourage membership in any employee organization by discrimination in regard to hiring, tenure or other terms and conditions of employment.

(4) Discharge or otherwise discriminate against an employee because the employee has signed or filed an affidavit, petition or complaint or has given information or testimony under this chapter.

(5) Refuse to bargain collectively in good faith with an employee representative which is the exclusive representative of employees in an appropriate unit, except with respect to a discretionary subject.

(6) Refuse or fail to comply with any provision of this chapter or with rules and regulations established by the Board pursuant to its responsibility to regulate the conduct of collective bargaining under this chapter.

(7) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

(8) Refuse to disclose any public record as defined by Chapter 100 of Title 29.

(b) It is unfair labor practice for a public employee or for an employee organization or its designated representative to do any of the following:

(1) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under this chapter.

(2) Refuse to bargain collectively in good faith with the public employer or its designated representative if the employee organization is an exclusive representative.

(3) Refuse or fail to comply with any provision of this chapter or with rules and regulations established by the Board pursuant to its responsibility to regulate the conduct of collective bargaining under this chapter.

(4) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

(5) Distribute organizational literature or otherwise solicit public employees during working hours in areas where the actual work of public employees is being performed in such a way as to hinder or interfere with the operation of the public employer. This paragraph shall not be construed to prohibit the distribution of literature during the employee's meal period or duty-free periods or in such areas not specifically devoted to the performance of the employee's official duties.

(6) Hinder or prevent, by threats, intimidation, force or coercion of any kind the pursuit of any lawful work or employment by any person, or interfere with the entrance to or egress from any place of employment.

69 Del. Laws, c. 466, § 1.;



§ 1308. Disposition of complaints

(a) The Board is empowered and directed to prevent any unfair labor practice described in § 1307(a) and (b) of this title and to issue appropriate remedial orders. Whenever it is charged that anyone has engaged or is engaging in any unfair practice as described in § 1307(a) and (b) of this title, the Board or any designated agent thereof shall have authority to issue and cause to be served upon such party a complaint stating the specific unfair practice charge and including a notice of hearing containing the date and place of hearing before the Board or any designated agent thereof. Evidence shall be taken and filed with the Board; provided, that no complaint shall issue based on any unfair labor practice occurring more than 180 days prior to the filing of the charge with the Board.

(b)(1) If, upon all the evidence taken, the Board shall determine that any party charged has engaged or is engaging in any such unfair practice, the Board shall state its findings of fact and conclusions of law and issue and cause to be served on such party an order requiring such party to cease and desist from such unfair practice, and to take such reasonable affirmative action as will effectuate the policies of this chapter, such as payment of damages and/or the reinstatement of an employee; provided however, that the Board shall not issue:

a. Any order providing for binding interest arbitration on any or all issues arising in collective bargaining between the parties involved; or

b. Any order, the effect of which is to compel concessions on any items arising in collective bargaining between the parties involved.

(2) If, upon the evidence taken, the Board shall determine that any party charged has not engaged or is not engaging in any such unfair practice, the Board shall state, in writing, its findings of fact and conclusions of law and issues and dismiss the complaint.

(c) In addition to the powers granted by this section, the Board shall have the power, at any time during proceedings authorized by this section, to issue orders providing such temporary or preliminary relief as the Board deems just and proper subject to the limitations of subsection (b) of this section.

69 Del. Laws, c. 466, § 1; 72 Del. Laws, c. 144, § 1.;



§ 1309. Appeals; petitions for enforcement

(a) Any party adversely affected by a decision of the Board under § 1308 or § 1315 of this title may appeal that decision to the Chancery Court of this State. Such an appeal must be filed within 15 days of the date upon which the decision was rendered and shall not automatically act as a stay.

(b) The Board may petition the Chancery Court of this State for enforcement of any order issued under § 1308 or § 1315 of this title.

69 Del. Laws, c. 466, § 1; 72 Del. Laws, c. 272, §§ 5-7; 74 Del. Laws, c. 173, § 2.;



§ 1310. Bargaining unit determination

(a) An employee organization desiring to be certified as the exclusive representative shall file a petition with the Board, accompanied by the uncoerced signatures of at least 30 percent of the public employees in the unit claimed to be appropriate, indicating a desire to be represented for the purpose of bargaining collectively with the public employer.

(b) If the Board or its duly authorized designee determines that a petition is properly filed and is accompanied by the requisite number of valid signatures, the Board or its designee shall proceed toward defining the appropriate bargaining unit by setting a date for hearing on the matter. If a petition is not properly filed and/or if it is not accompanied by the requisite number of valid signatures, the Board or its designee shall dismiss the petition.

(c) After holding such hearings as it deems necessary the Board shall determine the appropriate bargaining unit. The Board may, by rule, delegate its unit definition authority to 1 or more of its members or to its executive director, provided that a unit definition order may be subject to review by the Board at the request of any party or upon the Board's own motion in accordance with rules and procedures established by the Board.

(d) In making its determination as to the appropriate bargaining unit, the Board or its designee shall consider community of interests including such factors as the similarity of duties, skills and working conditions of the employees involved; the history and extent of the employee organization; the recommendations of the parties involved; the effect of overfragmentation of bargaining units on the efficient administration of government; and such other factors as the Board may deem appropriate. The Board or its designee shall exclude supervisory employees from all appropriate units created subsequent to September 23, 1994.

(e) Procedures for redefining or modifying a unit shall be set forth in the rules and procedures established by the Board.

(f) Any bargaining unit designated as appropriate prior to September 23, 1994, for which an exclusive representative has been certified, shall so continue without the requirement of a review and possible redesignation until such time as a question concerning appropriateness is properly raised under this chapter. The appropriateness of the unit may be challenged by the public employer, 30 percent of the members of the unit, an employee organization, or the Board not more than 180 days nor less than 120 days prior to the expiration of any collective bargaining agreement in effect on September 23, 1994. The continued appropriateness of any bargaining unit designated as appropriate prior to September 23, 1994, for which an exclusive representative is not certified, may be challenged by the public employer, 30 percent of the members of the unit, an employee organization, or the Board at any time up until 30 days prior to the holding of an election to determine representation.

(g)(1) Two or more certified exclusive representatives of the same public employer may file a joint petition to transfer certain positions between their units. Said joint petition shall be accompanied by the uncoerced signatures of at least 30 percent of the public employees in the positions sought to be transferred, indicating a desire to be represented by the proposed new representative for the purpose of collective bargaining.

(2) The Board shall make a determination as to the appropriateness of the bargaining unit into which the public employees are to be transferred. If the Board determines that the bargaining unit into which the employees are to be transferred is not appropriate, the joint petition shall be denied and the status quo ante shall remain. If the Board determines that the bargaining unit is appropriate, the Board shall hold an election on such joint petition to transfer in which only the public employees in each position who would be transferred shall be entitled to vote. The election ballot shall contain 2 options:

a. Continue to be represented by the present exclusive bargaining representative; or

b. Transfer to the proposed exclusive bargaining representative, who shall be named.

(3) The exclusive bargaining representative that receives the majority of the votes of those voting in the elections shall be declared the exclusive bargaining representative for those positions.

19 Del. C. 1953, § 1304; 55 Del. Laws, c. 126; 69 Del. Laws, c. 466, § 1; 71 Del. Laws, c. 164, § 1.;



§ 1311. Determination and certification of exclusive representative

(a) Any employee organization seeking certification as exclusive representative in a designated appropriate bargaining unit shall file a petition with the Board. The petition must contain the uncoerced signatures of at least 30 percent of the employees within the designated appropriate bargaining unit. If the designated appropriate bargaining unit is sufficiently similar to the bargaining unit claimed to be appropriate in the petition filed pursuant to § 1310(a) of this title, such that the signatures submitted at that time represent 30 percent of the employees within the designated appropriate bargaining unit, those signatures shall be deemed sufficient for the purpose of this subsection. If the designated bargaining unit is not sufficiently similar to the bargaining unit claimed to be appropriate, the employee organization may continue to rely on the previously submitted uncoerced signatures of the employees who are in the designated bargaining unit and must supplement these signatures with uncoerced signatures of other employees within the designated appropriate bargaining unit, such that the signatures submitted represent at least 30 percent of the employees within the designated appropriate bargaining unit. No signature shall be considered valid if it was signed more than 12 months prior to the date on which the petition is filed.

(b) Where an employee organization has been certified as the exclusive representative, a group of employees within the bargaining unit may file a petition with the Board for decertification of the exclusive bargaining representative. The petition must contain the uncoerced signatures of at least 30 percent of the employees within the bargaining unit and allege that the employee organization presently certified is no longer the choice of the majority of the employees in the bargaining unit. If a lawful collective bargaining agreement of no more than 3 years' duration is in effect, no petition shall be entertained unless filed not more than 180 days nor less than 120 days prior to the expiration of such agreement. A decertification petition also may be filed if more than 1 year has elapsed from the date of certification of an exclusive bargaining representative and no collective bargaining agreement has been executed, and the procedures for mediation and fact-finding have been invoked and completed as provided in this chapter.

(c) If the Board determines that a petition is properly supported, timely filed and covers the designated appropriate bargaining unit, the Board shall cause an election of all eligible employees to be held within a reasonable time after the unit determination has been made, in accordance with procedures adopted by the Board, to determine if and by whom the employees wish to be represented. The election ballot shall contain, as choices to be made by the voter, the name of the petitioning employee organization and the certified employee organization, the name or names of any other employee organization showing written proof of at least 10 percent representation of the public employees within the designated appropriate bargaining unit, in accordance with rules and procedures adopted by the Board, and a choice that the public employee does not desire to be represented by any of the named employee organization(s).

(d) The employee organization, if any, which receives the majority of the votes cast in an election shall be certified by the Board as the exclusive representative. In any election where there are more than 2 choices on the ballot and none of the choices receives a majority of the votes cast, a run-off election shall be conducted. The ballot in the run-off election shall contain the 2 choices on the original ballot that received the largest number of votes.

(e) No election shall be held pursuant to this section within 12 months from the date of a preceding valid election.

19 Del. C. 1953, §§ 1304-1307; 55 Del. Laws, c. 126; 65 Del. Laws, c. 499, § 1; 69 Del. Laws, c. 466, § 1.;

§ 1311A Collective bargaining in the state service.

(a) Notwithstanding any other provision in this Code, exclusive representatives of state merit employees, who are in the classified service and not working in higher education, shall collectively bargain in the units provided pursuant to subsection (b) of this section. The scope of bargaining shall include:

(1) Compensation, which shall be defined as the payment of money in the form of hourly or annual salary, and any cash allowance or items in lieu of a cash allowance to a public employee by reason of said employee's employment by a public employer, as defined in this chapter, whether the amount is fixed or determined by time, task or other basis of calculations. Position classification, health care and other benefit programs established pursuant to Chapters 52 and 96 of Title 29, workers compensation, disability programs and pension programs shall not be deemed to be compensation for purposes of this section; and

(2) Any items negotiable for state merit employees pursuant to § 5938 of Title 29.

To the extent or where any of these items are covered by existing collective bargaining agreements, the provisions negotiated pursuant to subsection (c) of this section shall supersede those agreements.

(b) For purposes of bargaining pursuant to this section, employees shall be classified in the following bargaining units, each of which shall independently bargain compensation:

(1) Labor, maintenance, trade and service workers which is composed of generally recognized blue collar and service classes including mechanics, highway, building and natural resource maintenance, skilled craft, equipment operators, toll collectors, food service, custodial, laundry, laborers, security officers and similar classes;

(2) Nonprofessional patient care workers which is composed of institutional care classes including licensed practical nurses, nursing assistants, active treatment assistants, technicians, therapy aides and similar classes;

(3) Social services, human services, and counseling which is composed of social workers, social service specialists, family therapists, youth counselors, teacher aides, activity aides, job service personnel, income maintenance personnel, eligibility specialists, vocational counselors, correctional counselors, child support enforcement personnel and similar classes;

(4) Administrative support, technical and clerical which is composed of administrative specialists, clerks, account technicians, computer operators, office service personnel, officer workers, paralegals and similar nonprofessional classes;

(5) Engineers, and administrative professionals which is composed of civil, environmental and other engineers, accountants, management analysts, fiscal officers, program managers, business professionals, auditors and similar professionals classes exempt from the Fair Labor Standards Act [29 U.S.C. § 201 et seq.];

(6) Professional patient care which is composed of registered nurses, public health nurses, psychiatric nurses, therapists, dietitians and similar professional classes;

(7) Professional education and library science which is composed of state agency teachers, counselors and librarians;

(8) Regulatory licensing and inspectors which is composed of employees empowered to review certain public and business activities including fire marshals, regulatory inspectors, field auditors, motor vehicle inspectors and similar classes;

(9) Law-enforcement and investigative agents which is composed of agency police officers, natural resource and environmental control officers, parole and probation officers of the Department of Correction, alcoholic beverage control officers, investigators and similar occupations;

(10) Correctional officers and similar correctional occupations;

(11) Correctional supervisors which is composed of correctional lieutenants, staff lieutenants, correctional captains and similar occupations;

(12) Scientists and medical professionals which is composed of biologists, chemists, agricultural specialists, pharmacists, psychologists, psychiatrists, physicians, pathologists and similar occupations.

The Board shall determine the proper assignment of job classifications to bargaining units and the bargaining unit status of individual employees and shall provide for certified bargaining representatives to combine bargaining units or portions of bargaining units of employees they represent within the bargaining units defined in this section based upon the job classifications of the employees represented.

(c) The exclusive bargaining representatives of all of the employees in each individual bargaining unit identified above shall join together in a bargaining coalition to bargain collectively for that unit. Employee organizations that are part of the coalition shall exercise authority over decisions of the coalition proportional to the number of employees exclusively represented in the coalition by the employee organization. To the extent a finalized agreement on compensation items requires legislative approval or the appropriation of funds, the Governor shall recommend the same to the General Assembly for the ensuing fiscal years and the agreement provision requiring such appropriation shall be contingent on the specific appropriation of funds by the General Assembly. In the event the General Assembly fails to appropriate the funds necessary to implement the provision of an agreement, that provision shall be returned to the parties for negotiation or the provision may be implemented to the extent consistent with or limited by appropriations from the General Assembly, at the discretion of the General Assembly. Contracts shall be timed to become effective in accordance with the State's fiscal year.

(d) Coalition compensation agreements shall not constitute a bar to an election in accordance with § 1311(b) of this title. Such bar shall be established by the noncompensation agreement covering employees in an appropriate unit.

(e) Notwithstanding any other provision in this Code to the contrary, where no employee organization is certified to represent some or all of the employees in a bargaining unit defined in subsection (b) of this section, an employee organization desiring to be certified as the exclusive representative of the unrepresented employees in such unit shall file a petition with the Board, accompanied by a combination of the uncoerced signatures of at least 30% of the unrepresented state employees in a unit described in said subsection (b) of this section. Alternatively, an employee organization may file a petition with the Board, accompanied by the uncoerced signatures of at least 30% of the combined total of unrepresented state employees and state employees currently represented by the petitioning employee organization in a unit described in said subsection (b) of this section. The Board or its designee shall act on such petition in accordance with §§ 1310 and 1311 of this title. Nothing contained herein shall be deemed to prevent a public employer from voluntarily recognizing an employee organization as the exclusive bargaining representative for a specified bargaining unit without an election so long as the following conditions have been met:

(1) A petition shall have been filed with the Board by an employee or group of employees or employee organization acting in their behalf alleging that a majority of employees in a unit identified in subsection (b) of this section above wish to be represented by an employee organization for such purposes; and

(2) The Board verifies that a majority of the employees in such unit have, within 12 months of the submission of the petition to the Board, signed authorizations designating the employee organization specified in the petition as their exclusive bargaining representative and that no other employee organization is currently certified or recognized as the exclusive bargaining representative of any of the employees in the unit; and

(3) The Board determines that notices have been posted, where notices to affected employees are normally posted, for a period of at least 10 calendar days, advising that exclusive recognition will be granted without an election to a named employee organization for such unit.

(f) Notwithstanding any provision in this Code to the contrary, collective bargaining pursuant to this section shall commence at least 150 days prior to the expiration date of any current collective bargaining agreement or in the case of a newly certified representative within a reasonable time after certification.

(g) Notwithstanding anything in this section to the contrary, a bargaining unit created pursuant to the provisions of subsection (b) of this section, shall not bargain for compensation as defined herein until all of the eligible employees in such unit are represented by an exclusive bargaining representative. Nothing contained in this subsection shall be interpreted to deny bargaining for any items negotiable for state merit employees pursuant to § 5938 of Title 29.

76 Del. Laws, c. 178, § 1; 77 Del. Laws, c. 347, §§ 1, 2.;



§ 1311A. Collective bargaining in the state service

(a) Notwithstanding any other provision in this Code, exclusive representatives of state merit employees, who are in the classified service and not working in higher education, shall collectively bargain in the units provided pursuant to subsection (b) of this section. The scope of bargaining shall include:

(1) Compensation, which shall be defined as the payment of money in the form of hourly or annual salary, and any cash allowance or items in lieu of a cash allowance to a public employee by reason of said employee's employment by a public employer, as defined in this chapter, whether the amount is fixed or determined by time, task or other basis of calculations. Position classification, health care and other benefit programs established pursuant to Chapters 52 and 96 of Title 29, workers compensation, disability programs and pension programs shall not be deemed to be compensation for purposes of this section; and

(2) Any items negotiable for state merit employees pursuant to § 5938 of Title 29.

To the extent or where any of these items are covered by existing collective bargaining agreements, the provisions negotiated pursuant to subsection (c) of this section shall supersede those agreements.

(b) For purposes of bargaining pursuant to this section, employees shall be classified in the following bargaining units, each of which shall independently bargain compensation:

(1) Labor, maintenance, trade and service workers which is composed of generally recognized blue collar and service classes including mechanics, highway, building and natural resource maintenance, skilled craft, equipment operators, toll collectors, food service, custodial, laundry, laborers, security officers and similar classes;

(2) Nonprofessional patient care workers which is composed of institutional care classes including licensed practical nurses, nursing assistants, active treatment assistants, technicians, therapy aides and similar classes;

(3) Social services, human services, and counseling which is composed of social workers, social service specialists, family therapists, youth counselors, teacher aides, activity aides, job service personnel, income maintenance personnel, eligibility specialists, vocational counselors, correctional counselors, child support enforcement personnel and similar classes;

(4) Administrative support, technical and clerical which is composed of administrative specialists, clerks, account technicians, computer operators, office service personnel, officer workers, paralegals and similar nonprofessional classes;

(5) Engineers, and administrative professionals which is composed of civil, environmental and other engineers, accountants, management analysts, fiscal officers, program managers, business professionals, auditors and similar professionals classes exempt from the Fair Labor Standards Act [29 U.S.C. § 201 et seq.];

(6) Professional patient care which is composed of registered nurses, public health nurses, psychiatric nurses, therapists, dietitians and similar professional classes;

(7) Professional education and library science which is composed of state agency teachers, counselors and librarians;

(8) Regulatory licensing and inspectors which is composed of employees empowered to review certain public and business activities including fire marshals, regulatory inspectors, field auditors, motor vehicle inspectors and similar classes;

(9) Law-enforcement and investigative agents which is composed of agency police officers, natural resource and environmental control officers, parole and probation officers of the Department of Correction, alcoholic beverage control officers, investigators and similar occupations;

(10) Correctional officers and similar correctional occupations;

(11) Correctional supervisors which is composed of correctional lieutenants, staff lieutenants, correctional captains and similar occupations;

(12) Scientists and medical professionals which is composed of biologists, chemists, agricultural specialists, pharmacists, psychologists, psychiatrists, physicians, pathologists and similar occupations.

The Board shall determine the proper assignment of job classifications to bargaining units and the bargaining unit status of individual employees and shall provide for certified bargaining representatives to combine bargaining units or portions of bargaining units of employees they represent within the bargaining units defined in this section based upon the job classifications of the employees represented.

(c) The exclusive bargaining representatives of all of the employees in each individual bargaining unit identified above shall join together in a bargaining coalition to bargain collectively for that unit. Employee organizations that are part of the coalition shall exercise authority over decisions of the coalition proportional to the number of employees exclusively represented in the coalition by the employee organization. To the extent a finalized agreement on compensation items requires legislative approval or the appropriation of funds, the Governor shall recommend the same to the General Assembly for the ensuing fiscal years and the agreement provision requiring such appropriation shall be contingent on the specific appropriation of funds by the General Assembly. In the event the General Assembly fails to appropriate the funds necessary to implement the provision of an agreement, that provision shall be returned to the parties for negotiation or the provision may be implemented to the extent consistent with or limited by appropriations from the General Assembly, at the discretion of the General Assembly. Contracts shall be timed to become effective in accordance with the State's fiscal year.

(d) Coalition compensation agreements shall not constitute a bar to an election in accordance with § 1311(b) of this title. Such bar shall be established by the noncompensation agreement covering employees in an appropriate unit.

(e) Notwithstanding any other provision in this Code to the contrary, where no employee organization is certified to represent some or all of the employees in a bargaining unit defined in subsection (b) of this section, an employee organization desiring to be certified as the exclusive representative of the unrepresented employees in such unit shall file a petition with the Board, accompanied by a combination of the uncoerced signatures of at least 30% of the unrepresented state employees in a unit described in said subsection (b) of this section. Alternatively, an employee organization may file a petition with the Board, accompanied by the uncoerced signatures of at least 30% of the combined total of unrepresented state employees and state employees currently represented by the petitioning employee organization in a unit described in said subsection (b) of this section. The Board or its designee shall act on such petition in accordance with §§ 1310 and 1311 of this title. Nothing contained herein shall be deemed to prevent a public employer from voluntarily recognizing an employee organization as the exclusive bargaining representative for a specified bargaining unit without an election so long as the following conditions have been met:

(1) A petition shall have been filed with the Board by an employee or group of employees or employee organization acting in their behalf alleging that a majority of employees in a unit identified in subsection (b) of this section above wish to be represented by an employee organization for such purposes; and

(2) The Board verifies that a majority of the employees in such unit have, within 12 months of the submission of the petition to the Board, signed authorizations designating the employee organization specified in the petition as their exclusive bargaining representative and that no other employee organization is currently certified or recognized as the exclusive bargaining representative of any of the employees in the unit; and

(3) The Board determines that notices have been posted, where notices to affected employees are normally posted, for a period of at least 10 calendar days, advising that exclusive recognition will be granted without an election to a named employee organization for such unit.

(f) Notwithstanding any provision in this Code to the contrary, collective bargaining pursuant to this section shall commence at least 150 days prior to the expiration date of any current collective bargaining agreement or in the case of a newly certified representative within a reasonable time after certification.

(g) Notwithstanding anything in this section to the contrary, a bargaining unit created pursuant to the provisions of subsection (b) of this section, shall not bargain for compensation as defined herein until all of the eligible employees in such unit are represented by an exclusive bargaining representative. Nothing contained in this subsection shall be interpreted to deny bargaining for any items negotiable for state merit employees pursuant to § 5938 of Title 29.

76 Del. Laws, c. 178, § 1; 77 Del. Laws, c. 347, §§ 1, 2.;



§ 1312. Employee organizations required to register and submit annual reports

Every employee organization which has or seeks recognition as a representative of public employees under this chapter shall file with the Board a registration report, signed by its president or other designated officer. Such report shall be updated on an annual basis by any organization which continues to have or seeks recognition, shall be in a form prescribed by the Board and shall be accompanied by 2 copies of the employee organization's constitution and bylaws. All changes or amendments to such constitutions and bylaws shall be promptly reported to the Board.

69 Del. Laws, c. 466, § 1.;



§ 1313. Collective bargaining agreements

(a) Collective bargaining shall commence at least 90 days prior to the expiration date of any current collective bargaining agreement or in the case of a newly certified exclusive representative within a reasonable time after certification.

(b) Negotiating sessions including strategy meetings of public employers, mediation and the deliberative process of binding interest arbitrators shall be exempt from Chapter 100 of Title 29. Hearings conducted by binding interest arbitrators shall be open to the public.

(c) The public employer and the exclusive bargaining representative shall negotiate written grievance procedures by means of which bargaining unit employees, through their collective bargaining representatives, may appeal the interpretation or application of any term or terms of an existing collective bargaining agreement; such grievance procedures shall be included in any agreement entered into between the public employer and the exclusive bargaining representative.

(d) Any contract or agreement reached between a public employer and any exclusive representative organization shall be for a minimum period of 2 years from the effective date of such contract or agreement unless otherwise mutually agreed upon by the public employer and the exclusive representative.

(e) No collective bargaining agreement shall be valid or enforceable if its implementation would be inconsistent with any statutory limitation on the public employer's funds, spending or budget, or would otherwise be contrary to law.

(f) Public employers shall file with the Board a copy of any agreements that have been negotiated with public employee representatives following the consummation of negotiations. The Board shall maintain a current file of all such agreements.

69 Del. Laws, c. 466, § 1; 72 Del. Laws, c. 272, §§ 2, 7; 74 Del. Laws, c. 173, § 2.;



§ 1314. Mediation

(a) If, after a reasonable period of negotiations over the terms of an agreement or after a reasonable time following certification of an exclusive representative, no agreement has been signed, the parties may voluntarily submit to mediation. If, however, no agreement is reached between the parties by 90 days prior to the expiration of an existing collective bargaining agreement, or, in the case of a compensation bargaining unit of nonhigher education state employees at least 120 days prior to the expiration date of an existing collective bargaining agreement or in the case of a newly certified representative within 60 days after negotiations have commenced, both parties shall immediately notify the Board of the status of negotiations.

(b) If the parties have not voluntarily agreed to enlist the services of a mediator and less than 75 days remain before the expiration of an existing collective bargaining agreement, or, in the case of a compensation bargaining unit of nonhigher education state employees at least 90 days prior to the expiration date of an existing collective bargaining agreement or in the case of a newly certified representative more than 90 days have elapsed since negotiations began, the Board must appoint a mediator if so requested by the public employer or the exclusive bargaining representative. The mediator shall be chosen from a list of qualified persons maintained by the Board upon mutual agreement of the parties or from the American Arbitration Association, and shall be representative of the public.

(c) If the labor dispute has not been settled within 30 days after mediation has been requested or less than 60 days remain before the expiration of an existing collective bargaining agreement, the parties jointly or individually may petition the Board in writing to initiate binding arbitration. In lieu of a petition, the mediator may inform the Board that further negotiations between the parties, at that time, are unlikely to be productive and recommend that binding arbitration be initiated. The public employer and the exclusive bargaining representative may initiate binding arbitration at any time by mutual agreement. The arbitrator shall be chosen from a list of qualified persons maintained by the Board upon mutual agreement of the parties or from the American Arbitration Association, and shall be representative of the public.

(d) Any costs involved in retaining a mediator to assist the parties in reaching a negotiated agreement shall be paid by the Board.

69 Del. Laws, c. 466, § 1; 72 Del. Laws, c. 272, §§ 3, 7; 74 Del. Laws, c. 173, § 2; 76 Del. Laws, c. 178, § 3.;



§ 1315. Binding interest arbitration

(a) Within 7 working days of receipt of a petition or recommendation to initiate binding arbitration, the Board shall make a determination, with or without a formal hearing, as to whether a good faith effort has been made by both parties to resolve their labor dispute through negotiations and mediation and shall certify the parties at impasse and authorize the initiation of binding arbitration procedures except that any discretionary subject shall not be subject to binding arbitration.

(b) Pursuant to § 4006(f) of Title 14, the Board shall appoint the Executive Director or the Executive Director's designee to act as binding interest arbitrator subject to agreement of the parties. Such delegation shall not limit a party's right to appeal to the Board. If the parties do not agree to use the Executive Director as the binding interest arbitrator the parties shall select an arbitrator by mutual agreement. If the parties cannot agree on an arbitrator, either party may request a list of 9 arbitrators from the American Arbitration Association. One arbitrator shall be chosen by the parties by alternately striking names from such list. Who strikes first shall be determined by coin toss. Nothing herein shall prevent the parties from mutually agreeing to alternative methods to achieve a final and binding resolution of any impasse.

(c) The arbitrator shall hold hearings in order to define the area or areas of dispute, to determine facts relating to the dispute, and to render a decision on unresolved contract issues. The hearings shall be held at times, dates and places to be established by the arbitrator. The arbitrator shall be empowered to administer oaths and issue subpoenas on behalf of the parties to the dispute or on the arbitrator's own behalf.

(d) The arbitrator shall make written findings of facts and a decision for the resolution of the dispute; provided, however, that the decision shall be limited to a determination of which of the parties' last, best, final offers shall be accepted in its entirety. In arriving at a determination, the arbitrator shall specify the basis for the arbitrator's findings, taking into consideration, in addition to any other relevant factors, the following:

(1) The interests and welfare of the public.

(2) Comparison of the wages, salaries, benefits, hours and conditions of employment of the employees involved in the arbitration proceedings with the wages, salaries, benefits, hours and conditions of employment of other employees performing the same or similar services or requiring similar skills under similar working conditions in the same community and in comparable communities and with other employees generally in the same community and in comparable communities.

(3) The overall compensation presently received by the employees inclusive of direct wages, salary, vacations, holidays, excused leaves, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received.

(4) Stipulations of the parties.

(5) The lawful authority of the public employer.

(6) The financial ability of the public employer, based on existing revenues, to meet the costs of any proposed settlements; provided that any enhancement to such financial ability derived from savings experienced by such public employer as a result of a strike shall not be considered by the arbitrator.

(7) Such other factors not confined to the foregoing which are normally or traditionally taken into consideration in the determination of wages, hours and conditions of employment through voluntary collective bargaining, mediation, binding arbitration or otherwise between parties, in the public service or in private employment.

In making determinations, the arbitrator shall give due weight to each relevant factor. All of the above factors shall be presumed relevant. If any factor is found not to be relevant, the arbitrator shall detail in the arbitrator's findings the specific reason why that factor is not judged relevant in arriving at the arbitrator's determination. With the exception of paragraph (d)(6) of this section, no single factor in this subsection, shall be dispositive.

(e) Within 30 days after the conclusion of the hearings but not later than 120 days from the day of appointment, the arbitrator shall serve the arbitrator's written determination for resolution of the dispute on the public employer, the certified exclusive representative and the Board. The decision of the arbitrator shall become an order of the Board within 5 business days after it has been served on the parties.

(f) The cost of binding arbitration shall be borne equally by the parties involved in the dispute.

(g) Nothing in this chapter shall be construed to prohibit or otherwise impede a public employer and certified exclusive representative from continuing to bargain in good faith over terms and conditions of employment or from using the services of a mediator at any time during the conduct of collective bargaining. If at any point in the impasse proceedings invoked under this chapter, the parties are able to conclude their labor dispute with a voluntarily reached agreement, the Board shall be so notified, and all impasse resolution proceedings shall be forthwith terminated.

(h) Notwithstanding any language to the contrary, any arbitration results rendered pursuant to this section involving collective bargaining agreements, negotiations or mediations with the State involving § 1311A of this title, shall be contingent upon appropriation by the General Assembly.

69 Del. Laws, c. 466, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 272, §§ 4, 7; 74 Del. Laws, c. 173, § 2; 76 Del. Laws, c. 178, § 4.;



§ 1316. Strikes prohibited

(a) No public employee shall strike while in the performance of official duties.

(b) No public employee shall be entitled to any daily pay, wages, reimbursement of expenses, benefits or any consideration in lieu thereof, for the days on which the employee engaged in a strike.

(c) Where a public employee has lost entitlement to any daily pay or other consideration pursuant to subsection (b) of this section, any agreement between such public employee or employee organization bargaining on the employee's behalf and a public employer which provided for the direct or indirect restoration of such entitlement shall be void as against public policy.

19 Del. C. 1953, § 1312; 55 Del. Laws, c. 126; 56 Del. Laws, c. 376, § 10; 69 Del. Laws, c. 466, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1317. Injunctions

(a) Chancery Court is vested with the authority to hear and determine all actions alleging violations of § 1316 of this title. Suits to enjoin violations of § 1316 of this title will have priority over all matters on the Court's docket except other emergency matters.

(b) Where it appears that any public employee, group of employees, employee organizations or any officer or agent thereof, threaten or are about to do, or are doing, any act in violation of § 1316 of this title, the public employer may forthwith apply to the Court of Chancery for an injunction against such violation.

(c) If an order of the Court enjoining or restraining a violation of § 1316 of this title does not receive immediate compliance, the public employer shall apply to the Court for appropriate contempt sanctions against any party in violation of such order. Upon a proper showing that any person or organization has failed to comply with such an order, the Court shall, in addition to any other remedy it deems appropriate, fine such violating party an amount on a daily, weekly or monthly basis without limitation as determined by the Court.

(d) In determining an appropriate amount for fines imposed pursuant to subsection (c) of this section, the Court shall consider and receive evidence of:

(1) The extent and value of services lost due to the violation of § 1316 of this title.

(2) Any unfair labor practices committed by either party during the collective bargaining process.

(3) The extent of the wilful defiance or resistance to the Court's order.

(4) The impact of the strike on the health, safety and welfare of the public.

69 Del. Laws, c. 466, § 1.;



§ 1318. Status of existing exclusive representative

An employee organization that has been certified as the exclusive representative of a bargaining unit deemed to be appropriate prior to September 23, 1994, shall so continue without the requirement of an election and certification until such time as a question concerning representation is appropriately raised under this chapter in accordance with § 1311(b) of this title, or until the Board finds the unit not to be appropriate in accordance with § 1310(f) of this title.

69 Del. Laws, c. 466, § 1.;



§ 1319. Fair share fees

(a) Where the provisions of a collective bargaining agreement so provide, a public employer shall deduct a fair share fee from each nonmember's salary or wages and promptly transmit this amount to the exclusive representative.

(b) As a precondition to the collection of fair share fees, the exclusive representative shall establish and maintain a procedure that:

(1) Provides nonmembers with an adequate explanation of the basis for the fee and any rebate;

(2) Provides nonmembers with a reasonably prompt opportunity to challenge the amount of the fee and any rebate before an impartial decision maker; and

(3) Provides an escrow for the amounts reasonably in dispute while such challenges are pending.

A public employer shall not refuse to carry out its obligations under subsection (a) of this section on the grounds that the exclusive representative has not satisfied its responsibilities under this subsection.

(c) In order to avoid undue delays in the receipt of and determination of the validity of fair share fees or rebates, any suit challenging a fair share fee or rebate must be filed within 6 months after receipt of the notice described in subsection (b) of this section or within 6 months after the nonmember exhausts the procedure described in subsection (b) of this section, whichever is later.

73 Del. Laws, c. 353, § 4.;






CHAPTER 15. AGRICULTURAL LABOR

§ 1501. Registered contractors

(a) If an employer of migratory or seasonal agricultural labor enters into a contract or agreement with an independent farm labor contractor engaging in interstate recruitment of farm labor as defined in the federal Farm Labor Contractor Registration Act, 7 U.S.C. § 2041 et seq., that employer shall enter into such contract or agreement only after making reasonable efforts to assure that such independent farm labor contractor is in possession of a duly issued certificate of registration from the United States Secretary of Labor pursuant to the Farm Labor Contractor Registration Act.

(b) A good faith presentation to an employer of migratory or seasonal agricultural labor of a prima facie valid certificate of registration under the Farm Labor Contractor Registration Act shall satisfy the obligations imposed upon such employer under this section.

59 Del. Laws, c. 312, § 1.;






CHAPTER 16. POLICE OFFICERS' AND FIREFIGHTERS' EMPLOYMENT RELATIONS ACT

Subchapter I General Provisions

§ 1601. Statement of policy

It is the declared policy of the State and the purpose of this chapter to promote harmonious and cooperative relationships between public employers and their employees, employed as police officers and firefighters, and to protect the public by assuring the orderly and uninterrupted operations and functions of public safety services. These policies are best effectuated by:

(1) Granting to police officers and firefighters the right of organization and representation;

(2) Obligating public employers and organizations of police officers and firefighters which have been certified as representing their employees to enter into collective bargaining negotiations with the willingness to resolve disputes relating to terms and conditions of employment and to reduce to writing any agreements reached through such negotiations; and

(3) Empowering the Public Employment Relations Board to assist in resolving disputes between police officers or firefighters and their public employers and to administer this chapter.

65 Del. Laws, c. 477, § 1.;



§ 1602. Definitions

(a) "Appropriate bargaining unit" or "bargaining unit" means a group of police officers or firefighters designated by the Public Employment Relations Board as appropriate for representation by an employee organization for purposes of collective bargaining.

(b) "Binding interest arbitration" means the procedure by which the Public Employment Relations Board shall make written findings of fact and a decision for final and binding resolution of an impasse arising out of collective bargaining.

(c) "Board" means the Public Employment Relations Board established by § 4006 of Title 14 and made applicable to this chapter by § 1306 of this title.

(d) "Certification" means official recognition by the Board, following a secret-ballot election, that an employee organization is the exclusive representative for all employees in an appropriate bargaining unit.

(e) "Collective bargaining" means the performance of the mutual obligation of a public employer through its designated representatives and the exclusive bargaining representative to confer and negotiate in good faith with respect to terms and conditions of employment, and to execute a written contract incorporating any agreements reached. However, this obligation does not compel either party to agree to a proposal or require the making of a concession.

(f) "Decertification" means the withdrawal by the Board of an employee organization's official designation as exclusive representative following a decertification election which shows that the exclusive representative no longer has the support of a majority of the members in an appropriate bargaining unit.

(g) "Employee organization" means any organization which admits to membership police officers or firefighters employed by a public employer and which has as a purpose the representation of such employees in collective bargaining, and includes any person acting as an officer, representative or agent of said organization.

(h) "Exclusive bargaining representative" or "exclusive representative" means the employee organization which as a result of certification by the Board has the right and responsibility to be the collective bargaining agent of all employees in that bargaining unit.

(i) "Impasse" means the failure of a public employer and the exclusive bargaining representative to reach agreement in the course of collective bargaining.

(j) "Mediation" means an effort by an impartial third-party confidentially to assist in reconciling an impasse between the public employer and the exclusive bargaining representative regarding terms and conditions of employment.

(k) "Public employee" or "employee" means any police officer or firefighter employed by a public employer except those determined by the Board to be inappropriate for inclusion in the bargaining unit; provided, however, that for the purposes of this chapter, this term shall not include any state employee covered under the State Merit System.

(l) "Public employer" or "employer" means the State or political subdivisions of the State or any agency thereof, any county, or any agency thereof, or any municipal corporation or municipality, city or town located within the State or any agency thereof, which:

(1) Upon the affirmative legislative act of its common council or other governing body has elected to come within Chapter 13 of this title;

(2) Hereafter elects to come within this chapter; or

(3) Employs 25 or more full-time employees. For the purposes of this paragraph, "employees" shall include each and every person employed by the public employer except:

a. Any person elected by popular vote; and

b. Any person appointed to serve on a board or commission.

(m) "Strike" means a public employee's failure, in concerted action with others, to report for duty, or the public employee's wilful absence from the public employee's position, or the public employee's stoppage or deliberate slowing down of work, or the public employee's withholding in whole or in part from the full, faithful and proper performance of the public employee's duties of employment, or the public employee's involvement in a concerted interruption of operations of a public employer for the purpose of inducing, influencing or coercing a change in the conditions, compensation rights, privileges or obligations of public employment; however, nothing shall limit or impair the right of any public employee to lawfully express or communicate a complaint or opinion on any matter related to terms and conditions of employment.

(n) "Terms and conditions of employment" means matters concerning or related to wages, salaries, hours, grievance procedures and working conditions; provided, however, that such term shall not include those matters determined by this chapter or any other law of the State to be within the exclusive prerogative of the public employer.

65 Del. Laws, c. 477, § 1; 70 Del. Laws, c. 163, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 466, § 1; 72 Del. Laws, c. 271, §§ 1, 8; 74 Del. Laws, c. 173, § 1.;



§ 1603. Employee rights

Employees shall have the right to:

(1) Organize, form, join or assist any employee organization, provided that membership in, or an obligation to pay any dues, fees, assessments or other charges to, an employee organization shall not be required as a condition of employment.

(2) Negotiate collectively or grieve through representatives of their own choosing.

(3) Engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection insofar as any such activity is not prohibited by this chapter or any other law of the State.

(4) Be represented by their exclusive representative, if any, without discrimination.

65 Del. Laws, c. 477, § 1.;



§ 1604. Employee organization as exclusive representative

(a) The employee organization designated or selected for the purpose of collective bargaining by the majority of the employees in an appropriate collective bargaining unit shall be the exclusive representative of all the employees in the unit for such purpose and shall have the duty to represent all unit employees without discrimination. Where an exclusive representative has been certified, a public employer shall not bargain in regard to matters covered by this chapter with any employee, group of employees or other employee organization.

(b) Nothing contained in this section shall prevent employees individually, or as a group, from presenting complaints to a public employer and from having such complaints adjusted without the intervention of the exclusive representative for the bargaining unit of which they are a part, as long as the representative is given an opportunity to be present at such adjustment and to make its view known, and as long as the adjustment is not inconsistent with the terms of an agreement between the public employer and the exclusive representative which is then in effect. The right of the exclusive representative shall not apply where the complaint involves matters of personal, embarrassing and confidential nature, and the complainant specifically requests, in writing, that the exclusive representative not be present.

(c) Any employee organization which has been certified as an exclusive representative shall have the right to have its dues deducted and collected by the employer from the salaries of those employees within the bargaining unit who authorize, in writing, the deduction of said dues. Such authorization is revocable at the employee's written request. Said deductions shall commence upon the exclusive representative's written request to the employer. Such right to deduction shall be in force for so long as the employee organization remains the exclusive bargaining representative for the employees in the unit. The public employer is expressly prohibited from any involvement in the collection of fines, penalties or special assessments levied on members by the exclusive representative.

65 Del. Laws, c. 477, § 1.;



§ 1605. Employer rights

A public employer is not required to engage in collective bargaining on matters of inherent managerial policy which include, but are not limited to, such areas of discretion or policy as the functions and programs of the public employer, its standards of services, overall budget, utilization of technology, the organizational structure and the staffing levels, selection and direction of personnel.

65 Del. Laws, c. 477, § 1.;



§ 1606. Public Employment Relations Board

The Board, established by § 4006 of Title 14, known as the "Public Employment Relations Board," shall be empowered to administer this chapter under rules and regulations which it shall adopt and publish.

65 Del. Laws, c. 477, § 1.;



§ 1607. Unfair labor practices — Enumerated

(a) It is an unfair labor practice for a public employer or its designated representative to do any of the following:

(1) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under this chapter.

(2) Dominate, interfere with or assist in the formation, existence or administration of any labor organization.

(3) Encourage or discourage membership in any employee organization by discrimination in regard to hiring, tenure or other terms and conditions of employment.

(4) Discharge or otherwise discriminate against an employee because the employee has signed or filed an affidavit, petition or complaint, or has given information or testimony under this chapter.

(5) Refuse to bargain collectively in good faith with an employee representative which is the exclusive representative of employees in an appropriate unit.

(6) Refuse or fail to comply with any provision of this chapter or with rules and regulations established by the Board pursuant to its responsibility to regulate the conduct of collective bargaining under this chapter.

(7) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

(8) Refuse to disclose any public record as defined by Chapter 100 of Title 29.

(b) It is an unfair labor practice for a public employee or for an employee organization or its designated representative to do any of the following:

(1) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under this chapter.

(2) Refuse to bargain collectively in good faith with the public employer or its designated representative if the employee organization is an exclusive representative.

(3) Refuse or fail to comply with any provision of this chapter or with rules and regulations established by the Board pursuant to its responsibility to regulate the conduct of collective bargaining under this chapter.

(4) Refuse to reduce an agreement reached as a result of collective bargaining to writing and sign the resulting contract.

(5) Distribute organizational literature or otherwise solicit public employees during working hours in areas where the actual work of public employees is being performed in such a way as to hinder or interfere with the operation of the public employer. This paragraph shall not be construed to prohibit the distribution of literature during the employee's designated meal period or in such areas not specifically devoted to the performance of the employee's official duties.

(6) Hinder or prevent (by threats, intimidation, force or coercion of any kind) the pursuit of any lawful work or employment by any person, or unreasonably interfere with the entrance to or egress from any place of employment.

65 Del. Laws, c. 477, § 1.;



§ 1608. Unfair labor practices — Disposition of complaints

(a) The Public Employment Relations Board is empowered and directed to prevent any unfair labor practice described in § 1607(a) and (b) of this title and to issue appropriate remedial orders. Whenever it is charged that anyone has engaged or is engaging in any unfair practice described in § 1607(a) and (b) of this title, the Board or any designated agent thereof shall have authority to issue and cause to be served upon such party a complaint stating the specific unfair practice charge and including a notice of hearing containing the date and place of hearing before the Board or any designated agent thereof. Evidence shall be taken and filed with the Board; provided, that no complaint shall issue based on any unfair labor practice occurring more than 180 days prior to the filing of the charge with the Board.

(b)(1) If, upon all the evidence taken, the Board shall determine that any party charged has engaged or is engaging in any such unfair practice, the Board shall state its findings of fact and conclusions of law and issue and cause to be served on such party an order requiring such party to cease and desist from such unfair practice, and to take such reasonable affirmative action as will effectuate the policies of this chapter, such as payment of damages and/or the reinstatement of employee; provided, however, that the Board shall not issue:

a. Any order providing for binding interest arbitration or any or all issues arising in collective bargaining between the parties involved; or

b. Any order, the effect of which is to compel concessions on any items arising in collective bargaining between the parties involved.

(2) If, upon the evidence taken, the Board shall determine that any party charged has not engaged or is not engaging in any such unfair practice, the Board shall state, in writing, its findings of fact and the conclusions of law and issues and dismiss the complaint.

(c) In addition to the powers granted by this section, the Board shall have the power, at any time during proceedings authorized by this section, to issue orders providing such temporary or preliminary relief as the Board deems just and proper, subject to the limitations of subsection (b) of this section.

65 Del. Laws, c. 477, § 1; 72 Del. Laws, c. 145, § 1.;



§ 1609. Unfair labor practices — Appeals; petitions for enforcement

(a) Any person or party adversely affected by a decision of the Board under § 1608 or § 1615 of this title may appeal that decision to the Chancery Court of this State. Such an appeal must be filed within 15 days of the date upon which the decision was rendered and shall not automatically act as a stay.

(b) The Board may petition the Chancery Court of this State for enforcement of any order issued under § 1608 or § 1615 of this title.

65 Del. Laws, c. 477, § 1; 72 Del. Laws, c. 271, §§ 5-8; 74 Del. Laws, c. 173, § 1.;



§ 1610. Bargaining unit determination

(a) An employee organization desiring to be certified as the exclusive representative shall file a petition with the Board, accompanied by the uncoerced signatures of at least 30 percent of the public employees in the unit claimed to be appropriate, indicating a desire to be represented for the purpose of bargaining collectively with the public employer.

(b) If the Board or its duly authorized designee determines that a petition is properly filed and is accompanied by the requisite number of valid signatures, the Board or its designee shall proceed toward defining the appropriate bargaining unit by setting a date for hearing on the matter. If a petition is not properly filed and/or if it is not accompanied by the requisite number of valid signatures, the Board or its designee shall dismiss the petition.

(c) After holding such hearings as it deems necessary, the Board shall determine the appropriate bargaining unit. The Board may, by rule, delegate its unit definition authority to one or more of its members or to its Executive Director, provided that a unit definition order may be subject to review by the Board at the request of any party or upon the Board's own motion in accordance with rules and procedures established by the Board.

(d) In making its determination as to the appropriate bargaining unit, the Board or its designee shall consider such factors as the similarity of duties, skills and working conditions of the employees involved; the history and extent of the employee organization; the recommendations of the parties involved; the effect of overfragmentation of bargaining units on the efficient administration of government; and such other factors as the Board may deem appropriate.

(e) Procedures for redefining or modifying a unit shall be set forth in the rules and procedures established by the Board.

(f) Any bargaining unit designated as appropriate prior to the effective date of this chapter, for which an exclusive representative has been certified, shall so continue without the requirement of a review and possible redesignation until such time as a question concerning appropriateness is properly raised under this chapter. The appropriateness of the unit may be challenged by the public employer, 30 percent of the members of the unit, an employee organization, or the Board not more than 180 days nor less than 120 days prior to the expiration of any collective bargaining agreement in effect on the date of the passage of this chapter. The continued appropriateness of any bargaining unit designated as appropriate prior to the effective date of this chapter, for which an exclusive representative is not certified, may be challenged by the public employer, 30 percent of the members of the unit, an employee organization or the Board at any time up until 30 days prior to the holding of an election to determine representation.

65 Del. Laws, c. 477, § 1.;



§ 1611. Determination and certification of exclusive representative

(a) Any employee organization seeking certification as exclusive representative in a designated appropriate bargaining unit shall file a petition with the Board. The petition must contain the uncoerced signatures of at least 30 percent of the employees within the designated appropriate bargaining unit. If the designated appropriate bargaining unit is sufficiently similar to the bargaining unit claimed to be appropriate in the petition filed pursuant to § 1610(a) of this title, such that the signatures submitted at that time represent at least 30 percent of the employees within the designated appropriate bargaining unit, those signatures shall be deemed sufficient for the purpose of this subsection. If the designated bargaining unit is not sufficiently similar to the bargaining unit claimed to be appropriate, the employee organization may continue to rely on the previously submitted uncoerced signatures of the employees who are in the designated bargaining unit and must supplement these signatures with uncoerced signatures of the employees who are in the designated bargaining unit and must supplement these signatures with uncoerced signatures of other employees within the designated appropriate bargaining unit, such that the signatures submitted represent at least 30 percent of the employees within the designated appropriate bargaining unit. No signature shall be considered valid if it was signed more than 12 months prior to the date on which the petition is filed.

(b) Where an employee organization has been certified as the exclusive representative, a group of employees within the bargaining unit may file a petition with the Board for decertification of the exclusive bargaining representative. The petition must contain the uncoerced signatures of at least 30 percent of the employees within the bargaining unit and allege that the employee organization presently certified is no longer the choice of the majority of the employees in the bargaining unit. If a lawful collective bargaining agreement of no more than 3 years' duration is in effect, no petition shall be entertained unless filed not more than 180 days nor less than 120 days prior to the expiration of such agreement. A decertification petition also may be filed if more than 1 year has elapsed from the date of certification of an exclusive bargaining representative and no collective bargaining agreement has been executed.

(c) If the Board determines that a petition is properly supported, timely filed and covers the designated appropriate bargaining unit, the Board shall cause an election of all eligible employees to be held within a reasonable time after the unit determination has been made, in accordance with procedures adopted by the Board, to determine if and by whom the employees wish to be represented. The election ballot shall contain, as choices to be made by the voter, the name of the petitioning or certified employee organization, the name or names of any other employee organization showing written proof of at least 10 percent representation of the public employees within the designated appropriate bargaining unit, in accordance with rules and procedures adopted by the Board, and a choice that the public employee does not desire to be represented by any of the named employee organization(s).

(d) The employee organization, if any, which receives the majority of the votes cast in an election shall be certified by the Board as the exclusive representative. In any election where there are more than 2 choices on the ballot and none of the choices receives a majority of the votes cast, a run-off election shall be conducted. The ballot in the run-off election shall contain the 2 choices on the original ballot that received the largest number of votes.

(e) No election shall be held pursuant to this section within 12 months from the date of a preceding valid election.

65 Del. Laws, c. 477, § 1.;



§ 1612. Employee organizations required to register and submit annual reports

Every employee organization which has or seeks recognition as a representative of public employees under this chapter, shall file with the Board a registration report signed by its president or other appropriate officer. Such report shall be updated on an annual basis by any organization which continues to have or seeks recognition, shall be in a form prescribed by the Board and shall be accompanied by 2 copies of the employee organization's constitution and bylaws. All changes or amendments to such constitutions and bylaws shall be promptly reported to the Board.

65 Del. Laws, c. 477, § 1.;



§ 1613. Collective bargaining agreements

(a) Collective bargaining shall commence at least 90 days prior to the expiration date of any current collective bargaining agreement or, in the case of a newly-certified exclusive representative, within a reasonable time after certification.

(b) Negotiating sessions, including strategy meetings of public employers, mediation and the deliberative process of binding interest arbitrators shall be exempt from Chapter 100 of Title 29. Hearings conducted by binding interest arbitrators shall be open to the public.

(c) The public employer and the exclusive bargaining representatives shall negotiate written grievance procedures by means of which bargaining unit employees, through their collective bargaining representatives, may appeal the interpretation or application of any term or terms of an existing collective bargaining agreement; such grievance procedures shall be included in any agreement entered into between the public employer and the exclusive bargaining representative.

(d) Any contract or agreement reached between a public employer and any exclusive representative shall be for a minimum period of 2 years from the effective date of such contract or agreement, unless otherwise mutually agreed upon by the public employer and the exclusive representative.

(e) No collective bargaining agreement shall be valid or enforceable if its implementation would be inconsistent with any statutory limitation on the public employer's funds, spending or budget, or would otherwise be contrary to law.

(f) Public employers shall file with the Board a copy of any agreements that have been negotiated with employee representatives following the consummation of negotiations. The Board shall maintain a current file of all such agreements.

65 Del. Laws, c. 477, § 1; 72 Del. Laws, c. 271, §§ 2, 8; 74 Del. Laws, c. 173, § 1.;



§ 1614. Mediation

(a) If, after a reasonable period of negotiations over the terms of an agreement or after a reasonable time following certification of an exclusive representative, no agreement has been signed, the parties may voluntarily submit to mediation. If, however, no agreement is reached between the parties by 60 days prior to the expiration date of an existing collective bargaining agreement, or, in the case of a newly-certified exclusive representative, within 60 days after negotiations have commenced, both parties shall immediately notify the Board of the status of negotiations.

(b) If the parties have not voluntarily agreed to enlist the services of a mediator and less than 30 days remain before the expiration date of the existing collective bargaining agreement, or, in the case of a newly-certified exclusive representative, more than 90 days have elapsed since negotiations began, the Board must appoint a mediator if so requested by the public employer or the exclusive bargaining representative. The mediator shall be chosen from a list of qualified persons maintained by the Board, or upon agreement of the parties, from the Federal Mediation and Conciliation Service, and shall be representative of the public.

(c) If the labor dispute has not been settled after a reasonable period of mediation, during which both parties have made a good faith effort to settle their differences, the parties jointly or individually may petition the Board in writing to initiate binding interest arbitration. In lieu of a petition, the mediator may inform the Board that further negotiations between the parties, at that time, are unlikely to be productive and recommend that binding interest arbitration be initiated. The public employer and the exclusive bargaining representative may initiate binding interest arbitration at any time, by mutual agreement.

(d) Any costs involved in retaining a mediator to assist the parties in reaching a negotiated agreement shall be paid by the Board.

65 Del. Laws, c. 477, § 1; 72 Del. Laws, c. 271, §§ 3, 8; 74 Del. Laws, c. 173, § 1.;



§ 1615. Binding interest arbitration

(a) Within 7 working days of receipt of a petition or recommendation to initiate binding interest arbitration, the Board shall make a determination, with or without a formal hearing, as to whether a good faith effort has been made by both parties to resolve their labor dispute through negotiations and mediation and as to whether the initiation of binding interest arbitration would be appropriate and in the public interest, except that any discretionary subject shall not be subject to binding interest arbitration.

(b) Pursuant to § 4006(f) of Title 14, the Board shall appoint the Executive Director or his/her designee to act as binding interest arbitrator. Such delegation shall not limit a party's right to appeal to the Board.

(c) The binding interest arbitrator shall hold hearings in order to define the area or areas of dispute, to determine facts relating to the dispute, and to render a decision on unresolved contract issues. The hearings shall be held at times, dates and places to be established by the binding interest arbitrator in accordance with rules promulgated by the Board. The binding interest arbitrator shall be empowered to administer oaths and issue subpoenas on behalf of the parties to the dispute or on the binding interest arbitrator's own behalf.

(d) The binding interest arbitrator shall make written findings of facts and a decision for the resolution of the dispute; provided however, that the decision shall be limited to a determination of which of the parties' last, best, final offers shall be accepted in its entirety. In arriving at a determination, the binding interest arbitrator shall specify the basis for the binding interest arbitrator's findings, taking into consideration, in addition to any other relevant factors, the following:

(1) The interests and welfare of the public.

(2) Comparison of the wages, salaries, benefits, hours and conditions of employment of the employees involved in the binding interest arbitration proceedings with the wages, salaries, benefits, hours and conditions of employment of other employees performing the same or similar services or requiring similar skills under similar working conditions in the same community and in comparable communities and with other employees generally in the same community and in comparable communities.

(3) The overall compensation presently received by the employees inclusive of direct wages, salary, vacations, holidays, excused leaves, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received.

(4) Stipulations of the parties.

(5) The lawful authority of the public employer.

(6) The financial ability of the public employer, based on existing revenues, to meet the costs of any proposed settlements; provided that any enhancement to such financial ability derived from savings experienced by such public employer as a result of a strike shall not be considered by the binding interest arbitrator.

(7) Such other factors not confined to the foregoing which are normally or traditionally taken into consideration in the determination of wages, hours and conditions of employment through voluntary collective bargaining, mediation, binding interest arbitration or otherwise between parties, in the public service or in private employment.

In making determinations, the binding interest arbitrator shall give due weight to each relevant factor. All of the above factors shall be presumed relevant. If any factor is found not to be relevant, the binding interest arbitrator shall detail in the binding interest arbitrator's findings the specific reason why that factor is not judged relevant in arriving at the binding interest arbitrator's determination. With the exception of paragraph (d)(6) of this section, no single factor in this subsection shall be dispositive.

(e) Within 30 days after the conclusion of the hearings but not later than 120 days from the day of appointment, the binding interest arbitrator shall serve the binding interest arbitrator's written determination for resolution of the dispute on the public employer, the certified exclusive representative and the Board. The decision of the binding interest arbitrator shall become an order of the Board within 5 business days after it has been served on the parties.

(f) The cost of binding interest arbitration shall be borne equally by the parties involved in the dispute.

(g) Nothing in this chapter shall be construed to prohibit or otherwise impede a public employer and certified exclusive representative from continuing to bargain in good faith over terms and conditions of employment or from using the services of a mediator at any time during the conduct of collective bargaining. If at any point in the impasse proceedings invoked under this chapter, the parties are able to conclude their labor dispute with a voluntarily reached agreement, the Board shall be so notified, and all impasse resolution proceedings shall be forthwith terminated.

65 Del. Laws, c. 477, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 271, §§ 4, 8; 74 Del. Laws, c. 173, § 1.;



§ 1616. Strikes prohibited

(a) No public employee shall strike while in the performance of the public employee's official duties.

(b) No public employee shall be entitled to any daily pay, wages, reimbursement of expenses, benefits or any consideration in lieu thereof, for the days on which the public employee engaged in a strike.

(c) Where a public employee has lost entitlement to any daily pay or other consideration pursuant to subsection (b) of this section, any agreement between such public employee or employee organization bargaining on the public employee's behalf and a public employer which provided for the direct or indirect restoration of such entitlement shall be void as against public policy.

65 Del. Laws, c. 477, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1617. Injunctions

(a) Chancery Court is vested with the authority to hear and determine all actions alleging violation of § 1616 of this title. Suits to enjoin violations of § 1616 of this title will have priority over all matters on the Court's docket except other emergency matters.

(b) Where it appears that any public employee, group of employees, employee organizations or any officer or agent thereof, threaten or are about to do, or are doing, any act in violation of § 1616 of this title, the public employer may forthwith apply to the Court of Chancery for an injunction against such violation.

(c) If an order of the Court enjoining or restraining a violation of § 1616 of this title does not receive immediate compliance, the public employer shall apply to the Court for appropriate contempt sanctions against any party in violation of such order. Upon a proper showing that any person or organization has failed to comply with such an order, the Court shall, in addition to any other remedy it deems appropriate, fine such violating party an amount on a daily, weekly or monthly basis without limitation as determined by the Court.

(d) In determining an appropriate amount for fines imposed pursuant to subsection (c) of this section, the Court shall consider and receive evidence of:

(1) The extent and value of services lost due to the violation of § 1616 of this title.

(2) Any unfair labor practices committed by either party during the collective bargaining process.

(3) The extent of the wilful defiance or resistance to the Court's order.

(4) The impact of the strike on the health, safety and welfare of the public.

65 Del. Laws, c. 477, § 1.;



§ 1618. Status of existing exclusive representative

An employee organization that has been certified as the exclusive representative of a bargaining unit deemed to be appropriate prior to the effective date of this chapter shall so continue without the requirement of an election and certification until such time as a question concerning representation is appropriately raised under this chapter in accordance with § 1611(b) of this title, or until the Board would find the unit not to be appropriate in accordance with § 1610(f) of this title.

65 Del. Laws, c. 477, § 1.;






Subchapter II Volunteer Firefighter and Rescue Squad Worker Protection Act [Effective upon enactment of comparable federal law]

§ 1621. Definitions [Effective upon enactment of comparable federal law]

As used in this subchapter the term "employee" shall not include a firefighter or a member of a rescue squad during the period in which the firefighter or rescue squad member volunteers the firefighter's or member's services at a location where the firefighter or member is either employed or is not then or regularly employed.

70 Del. Laws, c. 498, § 1.;



§ 1622. Waiver of overtime compensation [Effective upon enactment of comparable federal law]

The employer of a firefighter or member of a rescue squad shall not be required to pay a firefighter or member overtime compensation:

(1) When the firefighter or member volunteered their services to the employer; and

(2) For which the firefighter or member signed a legally binding waiver of such compensation.

70 Del. Laws, c. 498, § 1.;



§ 1623. Coercion [Effective upon enactment of comparable federal law]

No employer may require directly or indirectly an employee who is a firefighter or member of a rescue squad to volunteer the employee's firefighting or rescue squad services during any period in which such employee would be entitled to receive compensation for overtime employment.

70 Del. Laws, c. 498, § 1.;









CHAPTER 17. WHISTLEBLOWERS' PROTECTION

§ 1701. Short title

This chapter may be cited as the "Delaware Whistleblowers' Protection Act."

74 Del. Laws, c. 361, § 1.;



§ 1702. Definitions

As used in this chapter:

(1) "Employee" means a person employed full or part-time by any employer, and shall include, but not be limited to, at-will employees, contract employees, independent contractors, and volunteer firefighters as defined in § 6651(c) of Title 16.

(2) "Employer" means any person, partnership, association, sole proprietorship, corporation or other business entity, including any department, agency, commission, committee, board, council, bureau, or authority or any subdivision of them in state, county or municipal government. One shall employ another if services are performed for wages or under any contract of hire, written or oral, express or implied.

(3) "Person" means an individual, sole proprietorship, partnership, corporation, association, or any other legal entity.

(4) "Public body" means all of the following:

a. A state-wide elected official, agency, department, division, bureau, board, commission, council, authority, or other body in the executive branch of state government or employee of them;

b. A legislator or employee of the legislative branch of state government;

c. An elected official of a county, city, or school district or employee of them;

d. A law-enforcement agency or employee of that law-enforcement agency; and

e. A federal agency or employee of that federal agency.

(5) "Supervisor" means any individual to whom an employer has given the authority to direct and control the work performance of the affected employee or any individual who has the authority to take corrective action regarding the violation of a law, rule or regulation about which the employee complains.

(6) "Violation" means an act or omission by an employer, or an agent thereof, that is:

a. Materially inconsistent with, and a serious deviation from, standards implemented pursuant to a law, rule, or regulation promulgated under the laws of this State, a political subdivision of this State, or the United States, to protect employees or other persons from health, safety, or environmental hazards while on the employer's premises or elsewhere; or

b. Materially inconsistent with, and a serious deviation from, financial management or accounting standards implemented pursuant to a rule or regulation promulgated by the employer or a law, rule, or regulation promulgated under the laws of this State, a political subdivision of this State, or the United States, to protect any person from fraud, deceit, or misappropriation of public or private funds or assets under the control of the employer.

74 Del. Laws, c. 361, § 1.;



§ 1703. Protection

An employer shall not discharge, threaten, or otherwise discriminate against an employee regarding the employee's compensation, terms, conditions, location, or privileges of employment:

(1) Because the employee, or a person acting on behalf of the employee, reports or is about to report to a public body, verbally or in writing, a violation which the employee knows or reasonably believes has occurred or is about to occur, unless the employee knows or has reason to know that the report is false; or

(2) Because an employee participates or is requested by a public body to participate in an investigation, hearing, or inquiry held by that public body, or a court action, in connection with a violation as defined in this chapter; or

(3) Because an employee refuses to commit or assist in the commission of a violation, as defined in this chapter; or

(4) Because the employee reports verbally or in writing to the employer or to the employee's supervisor a violation, which the employee knows or reasonably believes has occurred or is about to occur, unless the employee knows or has reason to know that the report is false. Provided, however that if the report is verbally made, the employee must establish by clear and convincing evidence that such report was made.

74 Del. Laws, c. 361, § 1.;



§ 1704. Relief and damages

(a) A person who alleges a violation of this chapter may bring a civil action for appropriate declaratory relief, or actual damages, or both within 3 years after the occurrence of the alleged violation of this chapter.

(b) An action commenced pursuant to subsection (a) of this section may be brought in Superior Court in the county where the alleged violation occurred, the county where the complainant resides, or the county where the person against whom the civil complaint is filed resides or has their principal place of business.

(c) As used in subsection (a) of this section, "damages" means damages for injury or loss caused by each violation of this chapter.

(d) A court, in rendering a judgment in an action brought under this chapter, shall order, as the court considers appropriate, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, expungement of records relating to the disciplinary action or discharge, actual damages, or any combination of these remedies. A court may also award, as part of a judgment in an action brought under this chapter, all or a portion of the costs of litigation, including attorneys' fees, if the court determines that such an award is appropriate.

74 Del. Laws, c. 361, § 1.;



§ 1705. Collective bargaining

This chapter shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement.

74 Del. Laws, c. 361, § 1.;



§ 1706. Exemption

This chapter shall not be construed to require an employer to compensate an employee for participation in an investigation, hearing or inquiry held by a public body in accordance with § 1703 of this title.

74 Del. Laws, c. 361, § 1.;



§ 1707. Notices requirement

An employer shall post notices and use other appropriate means to keep the employer's employees informed of their protections and obligations under this chapter.

74 Del. Laws, c. 361, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1708. Burden of proof

The burden of proof in any action brought under this chapter shall be upon the employee to show that the primary basis for the discharge, threats, or discrimination alleged to be in violation of this chapter was that the employee undertook an act protected pursuant to § 1703 of this title.

74 Del. Laws, c. 361, § 1.;






CHAPTER 18. VOLUNTEER EMERGENCY RESPONDERS JOB PROTECTION ACT

§ 1801. Short title

This chapter may be known and cited as the "Volunteer Emergency Responders Job Protection Act."

79 Del. Laws, c. 180, § 1.;



§ 1802. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Employer" means any person employing 10 or more employees; and

(2) "Volunteer emergency responder" means a volunteer firefighter, a member of a ladies auxiliary of a volunteer fire company, volunteer emergency medical technician and/or a volunteer fire police officer.

79 Del. Laws, c. 180, § 1.;



§ 1803. Employer; prohibited acts

(a) No employer shall terminate, demote or take any other disciplinary action against any employee who is a volunteer emergency responder if:

(1) Such employee, when acting as a volunteer emergency responder, is absent from his or her place of employment in order to respond to a Governor-declared state of emergency lasting up to 7 consecutive days; or

(2) Such employee, when acting as a volunteer emergency responder, is absent from his or her place of employment in order to respond to a President-declared national emergency lasting up to 14 consecutive days; or

(3) Such employee is absent from his or her place of employment due to injury sustained by such employee when acting as a volunteer emergency responder including responding to an emergency.

(b) Paragraphs (a)(1) and (a)(2) of this section shall not apply to:

(1) Essential state employees;

(2) Members of the armed forces;

(3) Members of the National Guard;

(4) Employees of a hospital licensed pursuant to Chapter 10 of Title 16; and

(5) Employees of public utilities or providers of voice over IP service or cellular telephone service who are necessary to maintain the integrity of networks, facilities or assist first responders.

79 Del. Laws, c. 180, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1804. Employer; adjustments to wages authorized

An employer may subtract from an employee's earned wages any time such employee is away from his or her place of employment for reason described in § 1803 of this title.

79 Del. Laws, c. 180, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1805. Employee; duty to notify employer

An employee shall notify his or her employer, in accordance with the existing policies of the employer if such policy exists, that he or she may be absent from his or her place of employment upon the occurrence of an event described in § 1803 of this title.

79 Del. Laws, c. 180, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1806. Employee; provide written statement; contents

(a) At an employer's request, an employee, acting as a volunteer emergency responder, who is absent from his or her place of employment in order to respond to an emergency shall provide his or her employer, within 7 days of such request, a written statement signed by the individual in charge of the volunteer department or another individual authorized to act for such individual that includes the following: That the employee responded to an emergency; the date and time of the emergency; and the date and time such employee completed his or her volunteer emergency activities.

(b) At an employer's request, an employee, who is absent from his or her place of employment due to injury sustained by such employee while responding to an emergency shall provide his or her employer, within 5 days of such request, a written statement signed by the relevant medical professional or another individual authorized to act for such medical professional that includes the following: That the employee was seen by such medical professional, the date the employee was seen by such medical professional, and the estimated period of partial or total incapacity to perform the employee's job.

79 Del. Laws, c. 180, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1807. Wrongful termination of employment or disciplinary action; reinstatement; action to enforce act

An employee who is terminated or against whom any disciplinary action is taken in violation of this chapter shall be immediately reinstated to his or her former position, if wrongfully terminated, without reduction of wages, seniority, or other benefits and shall receive any lost wages or other benefits, if applicable, during any period for which such termination or other disciplinary action was in effect. An action to enforce this chapter may be brought by the employee to recover any lost wages or other benefits, including court costs and reasonable attorney's fees in Superior Court. An action to enforce this chapter shall be commenced within 1 year after the date of violation.

79 Del. Laws, c. 180, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1808. Substantially similar employment policies

The provisions of this chapter shall not apply to an employer if such employer has substantially similar policies or rules that provide the same or substantially similar protections as are afforded in this chapter to an employee and provides the opportunity to appeal a decision to a court within the State.

79 Del. Laws, c. 180, § 1.;






CHAPTER 21. INDUSTRIAL ACCIDENT BOARD

Subchapter I General Provisions

§ 2101. -2109. Composition; appointment; term; compensation and travel expenses of Board and assistants; quorum; Chairperson; Secretary and other employees; compensation; seal; receipts and disbursements; office; hours; books and records; removal of members

Repealed by 71 Del. Laws, c. 84, § 1, effective Dec. 24, 1997.;






Subchapter II Powers and Duties; Hearings

§ 2121. -2127. Powers and duties generally; hearings; subpoena of witnesses; oaths; service of process; fees; contempt of Board; medical examination and testimony; physician's fee; witness and mileage fees; costs; approval of fees; attorney's fee

Repealed by 71 Del. Laws, c. 84, § 1, effective Dec. 24, 1997.;









CHAPTER 23. WORKERS' COMPENSATION

Subchapter I General Provisions

§ 2301. Definitions

As used in this chapter:

(1) "Board" means the Industrial Accident Board.

(2) "Child" includes stepchildren and adopted children and children to whom the deceased stood in loco parentis if members of the decedent's household at the time of the decedent's death, and includes posthumous children but not married children.

(3) "Compensable ionizing radiation injury" means any harmful change in the human organism including damage to or loss of a prosthetic appliance arising out of and in the course of employment and caused by exposure to ionizing radiation which renders the injured party disabled within the meaning of §§ 2324 and 2325 of this title and/or permanently injured within the meaning of § 2326 of this title.

(4) "Compensable occupational diseases" includes all occupational diseases arising out of and in the course of employment only when the exposure stated in connection therewith has occurred during employment.

(5) "Compensation" wherever the context requires it includes surgical, medical and hospital services, medicines and supplies and funeral benefits provided for in this chapter. Nothing in this chapter shall be construed to require a worker who in good faith relies on or is treated by prayer or spiritual means by a duly accredited practitioner of a well-known church to undergo any medical or surgical treatment, nor shall such worker or the worker's dependents be deprived of any compensation payments to which the worker would have been entitled if medical or surgical treatment were employed.

(6) "Death" when mentioned as a cause for compensation under this chapter means death resulting from violence to the physical structure of the body and its resultant effect when reasonably treated and occurring within 285 weeks after the accident, and compensable occupational diseases, as defined in this section, arising out of and in the course of the employment, provided that if death shall occur beyond 285 weeks after the accident, the Board may consider such death as a cause for compensation when the Board has a medical history on the case resulting from the payment of compensation for the injury which is alleged to have caused the death.

(7) "Deductible clause" shall mean a clause in an agreement between an employer and an insurer that the employer shall be liable for a specified initial amount, per occurrence or per employee, of each claim, loss or liability; but that the insurer shall be liable for any excess liability up to and including the maximum amount permitted by law.

(8) "Department" means the Department of Labor.

(9) "Dependent" includes all persons other than the injured employee who are entitled to compensation under the elective schedule set forth in this chapter, and wherever the context requires it, includes the personal representatives and the surviving spouse of the deceased, and guardians of infants or trustees for incompetent persons.

(10) "Employee" means every person in service of any corporation (private, public, municipal or quasi-public), association, firm or person, excepting those employees excluded by this subchapter, under any contract of hire, express or implied, oral or written, or performing services for a valuable consideration, excluding spouse and minor children of a farm employer unless the spouse or minor child is a bona fide employee of a farm employer and is named in an endorsement to the farm employer's contract of insurance, and excluding any person whose employment is casual and not in the regular course of the trade, business, profession or occupation of his or her employer, and not including persons to whom articles or materials are furnished or repaired, or adopted for sale in the worker's own home, or on the premises not under the control or management of the employer. "Casual employment," as used in this paragraph, means employment for not over 2 weeks or a total salary during the employment not to exceed $100 and, subject to the above, repairs and maintenance of employer's regular business shall not be construed as casual employment; except, however, that everyone assigned to work under §§ 901-905 of Title 31 is specifically designated an employee, notwithstanding any provisions of this section to the contrary. Inmates in the custody of the Department of Correction or inmates on work release who participate in the Prison Industries Program or other programs sponsored for inmates by the Department of Correction pursuant to Chapter 65 of Title 11 or other applicable Delaware law shall not be considered employees of the State for purposes of this title or otherwise be eligible for workers' compensation benefits unless said inmate is employed by an employer other than the State or a political subdivision thereof. Any person providing services as a sports official at a sports event in which the players are not compensated shall not be considered employees under this title. For purposes of this title "sports officials" includes an umpire, referee, judge, scorekeeper, timekeeper, organizer, or other person who is a neutral participant in a sports event. This exclusion does not apply to workers' compensation claims against schools, associations of schools or other organizations sponsoring a sports contest where the claimant is a sports official who is a regular employee of such school, association of schools, or other organization sponsoring the sports contest.

(11) "Employer" includes all those who employ others unless they are excluded from the application of this chapter by any provision of this subchapter, and if the employer is insured, the term shall include the insurer as far as practicable; employer shall also include the governing body for which employable relief recipients are assigned work under §§ 901-905 of Title 31.

(12) "Executive officers" means the president, any vice-president, secretary, treasurer or any other executive officer elected and empowered by the board of directors in accordance with the charter and the regularly adopted bylaws of the corporation.

(13) "Hearing officer" means a hearing officer appointed pursuant to § 2301B of this title.

(14) "Immediate family" means a parent, spouse, child or sibling of a sole proprietor or partner.

(15) "Injury" and "personal injury" mean violence to the physical structure of the body, such disease or infection as naturally results directly therefrom when reasonably treated and compensable occupational diseases and compensable ionizing radiation injuries arising out of and in the course of employment.

(16) "Insurance carrier" means any insurance corporation, mutual association or company or interinsurance exchange which insures employers against liability under this chapter or against liability at common law for accidental injuries to employees.

(17) "Ionizing radiation" means any particulate or electromagnetic radiation capable of producing ions directly or indirectly in its passage through matter.

(18) "Personal injury sustained by accident arising out of and in the course of the employment":

a. Shall not cover an employee except while the employee is engaged in, on or about the premises where the employee's services are being performed, which are occupied by, or under the control of, the employer (the employee's presence being required by the nature of the employee's employment), or while the employee is engaged elsewhere in or about the employer's business where the employee's services require the employee's presence as a part of such service at the time of the injury, provided, however, that participation in an approved Travelink Traffic Mitigation Act program, created pursuant to subchapter IV of Chapter 20 of Title 30, shall not be construed as meeting either exception contained in this paragraph; and

b. Shall not include any injury caused by the wilful act of another employee directed against the employee by reasons personal to such employee and not directed against the employee as an employee or because of the employee's employment.

c. Shall, however, cover any personal injury to an off-duty employee of the State who demonstrates by a preponderance of the evidence that the injury was the result of an intentional act by a person associated with the employee in that employee's official capacity who committed the act because of that association. It is an affirmative defense in the case of an off-duty injury that the injured employee initiated the incident that resulted in the injury.

(19) "Services" and "supplies" mean all treatments and apparatus, including glasses, artificial members, shoes and other corrective appliances made necessary by reason of the injuries sustained.

(20) "Wilful self-exposure to occupational diseases" includes:

a. Failure or omission to observe such rules and regulations as may be promulgated and posted in the plant by the employer tending to the prevention of occupational diseases; and

b. Failure or omission to truthfully state to the best of the employee's knowledge, in answer to inquiry made by the employer, the location, duration and nature of previous employment of the employee in which the employee was exposed to any occupational diseases.

Code 1915, §§ 3193k, 3193w, 3193pp, 3193qq, 3193rr, 3193tt, 3193yy, 3193bbb, 3193ddd, 3193eee, 3193fff; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, §§ 1, 4, 9; 32 Del. Laws, c. 186, § 4; 33 Del. Laws, c. 206, §§ 1, 2; 35 Del. Laws, c. 193, §§ 1, 2; 37 Del. Laws, c. 44, § 1; Code 1935, §§ 6071, 6081, 6112-6116; 41 Del. Laws, c. 241, § 1; 42 Del. Laws, c. 185, § 1; 43 Del. Laws, c. 269, § 9; 46 Del. Laws, c. 50; 47 Del. Laws, c. 270; 19 Del. C. 1953, § 2301; 49 Del. Laws, c. 429, § 3; 50 Del. Laws, c. 339, § 1; 52 Del. Laws, c. 49, §§ 1, 2; 52 Del. Laws, c. 244, § 1; 55 Del. Laws, c. 83, § 1; 59 Del. Laws, c. 454, § 1; 63 Del. Laws, c. 250, §§ 1, 2; 67 Del. Laws, c. 160, § 5; 69 Del. Laws, c. 196, § 1; 70 Del. Laws, c. 172, §§ 3-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, §§ 4, 5; 72 Del. Laws, c. 73, § 1; 72 Del. Laws, c. 185, § 1; 75 Del. Laws, c. 272, § 1.;

§ 2301A Industrial Accident Board.

(a) The Industrial Accident Board is continued. It shall consist of 10 members, each of whom shall be appointed by the Governor for a term of 6 years and confirmed by the State Senate. The appointments shall be made so that there shall always be on the Board 2 residents of New Castle County outside of the City of Wilmington, 1 resident of the City of Wilmington, 2 residents of Kent County, 2 residents of Sussex County and 3 members-at-large residents of any of the subdivisions of the State, and not more than 6 of said members shall be of the same political party.

(b) Each member of the Board shall receive an annual salary of $22,700, except for the Chairperson, who shall receive an annual salary of $25,700. The members of the Board shall receive from the State their actual and necessary expenses while traveling on the business of the Board, but such expense shall be sworn to by the person who incurred the expense, and any such person falsely making any such report shall be guilty of perjury and punishable accordingly. The salary of the members of the Board shall be paid in the same manner as the salaries of state officers are paid.

(c) A majority of the members of the Board shall constitute a quorum for the exercise of any of the powers or authority conferred on the Board, except for hearings conducted pursuant to this title, in which case, 2 members of the Board shall constitute a quorum and a sufficient panel to decide such hearings. Any disagreement involving a procedural issue arising before or after a hearing may be decided by 1 member of the Board.

(d) The Board, any Board panel or any Board member empowered to decide any matter pursuant to Part II of this title shall act in conformity with applicable provisions of the Administrative Procedures Act set forth in Chapter 101 of Title 29, including, but not limited to, § 10129 of Title 29. Lawyers representing clients before the Board shall act in conformity with applicable provisions of the Delaware Lawyers' Rules of Professional Conduct, including, but not limited to, Rule 3.5 thereof. Disputes regarding prehearing or posthearing matters shall be presented by written motion and decided by written order.

(e) The Governor shall appoint the Board's Chairperson from among the Board's members and the Chairperson shall serve at the Governor's pleasure in such capacity.

(f) The Administrator of the office of Workers' Compensation shall perform all the administrative duties of the Board, including, but not limited to, scheduling the docket, maintaining the Board's records and providing the liaison between the public and the Board members. The Department may employ such clerical and other staff as it deems necessary.

(g) The Board shall have a seal for authentication of its orders, awards and proceedings, upon which shall be inscribed the words — "Industrial Accident Board — Delaware — Seal."

(h) The Governor may, at any time, after notice and hearing, remove any Board member for gross inefficiency, neglect of duty, malfeasance, misfeasance or nonfeasance in office.

(i) The Board shall have jurisdiction over cases arising under Part II of this title and shall hear disputes as to compensation to be paid under Part II of this title. The Board may promulgate its own rules of procedure for carrying out its duties consistent with Part II of this title and the provisions of the Administrative Procedures Act [§ 10101 et seq. of Title 29]. Such rules shall be for the purpose of securing the just, speedy and inexpensive determination of every petition pursuant to Part II of this title. The rules shall not abridge, enlarge or modify any substantive right of any party and they shall preserve the rights of parties as declared by Part II of this title.

Code 1915, § 3193w; 29 Del. Laws, c. 233; 37 Del. Laws, c. 241, § 1; Code 1935, §§ 373A, 6093; 43 Del. Laws, c. 270, § 1; 48 Del. Laws, c. 150, § 1; 19 Del. C. 1953, §§ 2101-2106, 2121; 51 Del. Laws, c. 285, § 1; 52 Del. Laws, c. 56; 53 Del. Laws, c. 229, § 1; 54 Del. Laws, c. 240; 57 Del. Laws, c. 669, § 12; 58 Del. Laws, c. 531, §§ 1-3; 62 Del. Laws, c. 127, §§ 1, 2; 64 Del. Laws, c. 170, § 1; 65 Del. Laws, c. 469, § 1; 69 Del. Laws, c. 142, §§ 1, 2; 69 Del. Laws, c. 383, § 1; 70 Del. Laws, c. 172, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 315, § 1; 71 Del. Laws, c. 84, § 2; 75 Del. Laws, c. 89, § 301.;

§ 2301B Hearing officers.

(a) There is hereby created within the Department of Labor the full-time position of hearing officer. With respect to cases arising under Part II of this title, the hearing officers shall have:

(1) All powers and duties conferred or imposed upon such hearing officers by law or by the Rules of Procedure for the Industrial Accident Board;

(2) The power to administer oaths and affirmations;

(3) The power, with consent of the parties, to hear and determine any prehearing matter pending before the Board. In such circumstances, the hearing officer's decision has the same authority as a decision of the Board and is subject to judicial review on the same basis as a decision of the Board;

(4) The power, with consent of the parties, to conduct hearings, including any evidentiary hearings required by Part II of this title, and to issue a final decision determining the outcome of such hearings. In such circumstances, the hearing officer's decision has the same authority as a decision of the Board and is subject to judicial review on the same basis as a decision of the Board;

(5) The hearing officer shall have the responsibility for advising the Board regarding legal issues and writing the Board's decision with respect to any hearing conducted by the Board at which such hearing officer has been assigned by the Department. The hearing officer shall not participate in the deliberations of the Board with respect to the determination of matters before the Board or vote on any matter to be decided by the Board, but may be present during such deliberations for the purpose of providing legal advice;

(6) With respect to any matter to which they are assigned responsibility in accordance with Part II of this title, the same authority as the Board would have to conduct or dispose of such matter in accordance with Part II of this title and the Board's Rules of Procedure. In such circumstances, any reference in Part II of this title or the Board's Rules of Procedure to the Board shall also refer to the hearing officer when such hearing officer is assigned responsibility in accordance with Part II of this title.

(b) Hearing officers shall be appointed by the Secretary of Labor and shall serve for a term of 5 years; provided however, that the initial hearing officers may be appointed to terms shorter than 5 years, but not less than 3 years, to ensure staggered term expirations. Appointees shall be residents of the State, shall be duly admitted to practice law before the Supreme Court of this State and shall not engage in the practice of law nor any business, occupation or employment inconsistent with the expeditious, proper and impartial performance of their duties. The number of hearing officers from 1 major political party shall not exceed a majority of 1. Individuals appointed as hearing officers under this section shall take the oath or affirmation prescribed by article XIV, § 1 of the Delaware Constitution before they enter upon the duties of their office.

(c) Hearing officers shall report to and be supervised by a chief hearing officer, who shall be designated by the Secretary of Labor. Reappointments shall be at the discretion of the Secretary of Labor. The salary of a hearing officer shall not be reduced during the term being served below the salary fixed at the beginning of that term.

(d) The removal of a hearing officer by the Secretary of Labor, after consultation with the Chairperson of the Board, during the term of appointment may be made for just cause. For the purposes of this subsection only, "just cause" shall be defined as including, but not limited to, reduction in force, inefficiency or unsatisfactory performance of duties. The employee may contest the removal and file for binding arbitration and an arbitrator will be appointed jointly by the Chairperson of the Merit Employees Relations Board and the Director of the Office of Management and Budget to determine the matter.

Code 1915, § 3193w; 29 Del. Laws, c. 233; Code 1935, § 6093; 19 Del. C. 1953, §§ 2122; 70 Del. Laws, c. 172, § 2; 71 Del. Laws, c. 84, § 2; 75 Del. Laws, c. 88, § 20(5).;

§ 2301C Workers' compensation specialist.

There is hereby created within the Department of Labor the classified full-time position of workers' compensation specialist. The specialist shall assist unrepresented injured employees by providing information so that such employees can understand, assert and protect their rights under Part II of this title. In addition, the specialist may assist the Department in expediting the processing of petitions. However, assistance provided under this section shall not include representing claimants in hearings or offering legal advice.

71 Del. Laws, c. 84, § 2.;

§ 2301D Annual review of Industrial Accident Board Case management.

(a) The General Assembly intends for the Industrial Accident Board and the hearing officers thereof to manage its caseload in a manner which recognizes the importance of determining matters before the Board in a speedy, efficient and just manner. To that end, the General Assembly intends for the Board and the hearing officers thereof to cooperate closely with the Department of Labor, which is the executive branch agency responsible for the effective administration of the Board's activities, pursuant to Part II of this title, in developing procedures and processes which accomplish that important purpose.

(b) To ensure public accountability for the speedy, efficient and just determination of the matters before the Board, the Department of Labor shall conduct an annual review of the effectiveness of the management of the Board's caseload. Such annual review should be published on or before February 15 of each year and the Board shall be involved in the development of such annual review. The review shall include:

(1) An analysis of the caseload pending before the Board, including, but not limited to, an analysis of dispositional speed, caseload backlog, number of continuances granted and the grounds therefor, number of appeals and the reversal rate of the Board and compliance with hearing and decisional deadlines set forth in Part II of this title or in board rules, to ensure that the performance of the Board as a whole can be evaluated by the General Assembly, the Governor and the public at large;

(2) An analysis of the caseload pending before the Board, particularized as to the individual hearing officers of the Board to ensure that the performance of such hearing officers can be evaluated;

(3) Departmental recommendations regarding methods, including, but not limited to, legislative action and board rule changes, to improve the performance of the Board and Department in ensuring the speedy, efficient and just determination of matters before the Board.

(c) [Repealed.]

71 Del. Laws, c. 84, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 410, § 1; 78 Del. Laws, c. 229, § 5.;

§ 2301E Data Collection Committee.

(a) It is the intent of the General Assembly that the Insurance Commissioner, and an advisory organization designated pursuant to Chapter 26 of Title 18, be provided with data enabling them to conduct studies to evaluate the workers' compensation system in the State of Delaware, identify systemic cost drivers, provide objective information to guide policy formulation, and identify carrier-specific cost drivers.

(b) The Insurance Commissioner shall appoint a Data Collection Committee to advise the Commissioner concerning the adoption of a standardized data transmission protocol, developed and supported by a national workers' compensation organization, to facilitate the collection of data concerning reports of industrial injuries and occupational disease, the cost of benefits associated with such injuries and diseases, and compliance with the mandatory workers' compensation insurance requirement, and to ensure compliance by individual carriers with their responsibilities relating to medical cost control. The committee shall be chaired by the Insurance Commissioner or the Commissioner's designee, and shall also include 4 representatives of insurance carriers, including at least 1 insurance carrier that writes at least 10% of the total workers' compensation premiums in the State, and 1 insurance carrier that writes less than 5% of the total workers' compensation premiums in the State, and 2 representatives each from the medical community, the business community, the legal community, and organizations representing employees.

(c) The Insurance Commissioner, with the advice of the Data Collection Committee, shall adopt rules establishing a standardized data collection protocol, the data elements that will be mandated for collection, and a schedule for implementation of mandatory data submission and sanctions for noncompliance.

(d) The Insurance Commissioner, with the advice of the Data Collection Committee, shall annually report to the Governor and the General Assembly the progress of data collection efforts and information obtained from the analysis of the data collected pursuant to this section.

(e) Data shall be provided to the Data Collection Committee on at least a quarterly basis, and the committee shall share the data it collects with the Health Care Advisory Panel created by § 2322A of this title.

(f) The advisory organization shall, on an annual basis beginning on August 1, 2013, provide the Data Collection Committee with carrier-specific medical cost data for each workers' compensation carrier having a market share in Delaware of 3% or greater over the 12 preceding months. If, after reviewing said data and making necessary inquiries with individual carriers, the Data Collection Committee determines that there is a well-founded concern that an individual carrier is not sufficiently scrutinizing medical payments, the Data Collection Committee may direct the Insurance Commissioner to conduct a formal examination of a carrier to determine compliance with applicable laws and regulations regarding medical reimbursements.

(g) The Department of Insurance may exercise its authority granted under Title 18 to address legitimate competitive, trade secret, or health privacy concerns that arise in connection with compliance with this section, provided that the Department's exercise of this authority shall not interfere with the Data Collection Committee's ability to fulfill its statutory obligations.

76 Del. Laws, c. 1, § 4; 79 Del. Laws, c. 55, § 1.;



§ 2301A. Industrial Accident Board

(a) The Industrial Accident Board is continued. It shall consist of 10 members, each of whom shall be appointed by the Governor for a term of 6 years and confirmed by the State Senate. The appointments shall be made so that there shall always be on the Board 2 residents of New Castle County outside of the City of Wilmington, 1 resident of the City of Wilmington, 2 residents of Kent County, 2 residents of Sussex County and 3 members-at-large residents of any of the subdivisions of the State, and not more than 6 of said members shall be of the same political party.

(b) Each member of the Board shall receive an annual salary of $22,700, except for the Chairperson, who shall receive an annual salary of $25,700. The members of the Board shall receive from the State their actual and necessary expenses while traveling on the business of the Board, but such expense shall be sworn to by the person who incurred the expense, and any such person falsely making any such report shall be guilty of perjury and punishable accordingly. The salary of the members of the Board shall be paid in the same manner as the salaries of state officers are paid.

(c) A majority of the members of the Board shall constitute a quorum for the exercise of any of the powers or authority conferred on the Board, except for hearings conducted pursuant to this title, in which case, 2 members of the Board shall constitute a quorum and a sufficient panel to decide such hearings. Any disagreement involving a procedural issue arising before or after a hearing may be decided by 1 member of the Board.

(d) The Board, any Board panel or any Board member empowered to decide any matter pursuant to Part II of this title shall act in conformity with applicable provisions of the Administrative Procedures Act set forth in Chapter 101 of Title 29, including, but not limited to, § 10129 of Title 29. Lawyers representing clients before the Board shall act in conformity with applicable provisions of the Delaware Lawyers' Rules of Professional Conduct, including, but not limited to, Rule 3.5 thereof. Disputes regarding prehearing or posthearing matters shall be presented by written motion and decided by written order.

(e) The Governor shall appoint the Board's Chairperson from among the Board's members and the Chairperson shall serve at the Governor's pleasure in such capacity.

(f) The Administrator of the office of Workers' Compensation shall perform all the administrative duties of the Board, including, but not limited to, scheduling the docket, maintaining the Board's records and providing the liaison between the public and the Board members. The Department may employ such clerical and other staff as it deems necessary.

(g) The Board shall have a seal for authentication of its orders, awards and proceedings, upon which shall be inscribed the words — "Industrial Accident Board — Delaware — Seal."

(h) The Governor may, at any time, after notice and hearing, remove any Board member for gross inefficiency, neglect of duty, malfeasance, misfeasance or nonfeasance in office.

(i) The Board shall have jurisdiction over cases arising under Part II of this title and shall hear disputes as to compensation to be paid under Part II of this title. The Board may promulgate its own rules of procedure for carrying out its duties consistent with Part II of this title and the provisions of the Administrative Procedures Act [§ 10101 et seq. of Title 29]. Such rules shall be for the purpose of securing the just, speedy and inexpensive determination of every petition pursuant to Part II of this title. The rules shall not abridge, enlarge or modify any substantive right of any party and they shall preserve the rights of parties as declared by Part II of this title.

Code 1915, § 3193w; 29 Del. Laws, c. 233; 37 Del. Laws, c. 241, § 1; Code 1935, §§ 373A, 6093; 43 Del. Laws, c. 270, § 1; 48 Del. Laws, c. 150, § 1; 19 Del. C. 1953, §§ 2101-2106, 2121; 51 Del. Laws, c. 285, § 1; 52 Del. Laws, c. 56; 53 Del. Laws, c. 229, § 1; 54 Del. Laws, c. 240; 57 Del. Laws, c. 669, § 12; 58 Del. Laws, c. 531, §§ 1-3; 62 Del. Laws, c. 127, §§ 1, 2; 64 Del. Laws, c. 170, § 1; 65 Del. Laws, c. 469, § 1; 69 Del. Laws, c. 142, §§ 1, 2; 69 Del. Laws, c. 383, § 1; 70 Del. Laws, c. 172, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 315, § 1; 71 Del. Laws, c. 84, § 2; 75 Del. Laws, c. 89, § 301.;

§ 2301B Hearing officers.

(a) There is hereby created within the Department of Labor the full-time position of hearing officer. With respect to cases arising under Part II of this title, the hearing officers shall have:

(1) All powers and duties conferred or imposed upon such hearing officers by law or by the Rules of Procedure for the Industrial Accident Board;

(2) The power to administer oaths and affirmations;

(3) The power, with consent of the parties, to hear and determine any prehearing matter pending before the Board. In such circumstances, the hearing officer's decision has the same authority as a decision of the Board and is subject to judicial review on the same basis as a decision of the Board;

(4) The power, with consent of the parties, to conduct hearings, including any evidentiary hearings required by Part II of this title, and to issue a final decision determining the outcome of such hearings. In such circumstances, the hearing officer's decision has the same authority as a decision of the Board and is subject to judicial review on the same basis as a decision of the Board;

(5) The hearing officer shall have the responsibility for advising the Board regarding legal issues and writing the Board's decision with respect to any hearing conducted by the Board at which such hearing officer has been assigned by the Department. The hearing officer shall not participate in the deliberations of the Board with respect to the determination of matters before the Board or vote on any matter to be decided by the Board, but may be present during such deliberations for the purpose of providing legal advice;

(6) With respect to any matter to which they are assigned responsibility in accordance with Part II of this title, the same authority as the Board would have to conduct or dispose of such matter in accordance with Part II of this title and the Board's Rules of Procedure. In such circumstances, any reference in Part II of this title or the Board's Rules of Procedure to the Board shall also refer to the hearing officer when such hearing officer is assigned responsibility in accordance with Part II of this title.

(b) Hearing officers shall be appointed by the Secretary of Labor and shall serve for a term of 5 years; provided however, that the initial hearing officers may be appointed to terms shorter than 5 years, but not less than 3 years, to ensure staggered term expirations. Appointees shall be residents of the State, shall be duly admitted to practice law before the Supreme Court of this State and shall not engage in the practice of law nor any business, occupation or employment inconsistent with the expeditious, proper and impartial performance of their duties. The number of hearing officers from 1 major political party shall not exceed a majority of 1. Individuals appointed as hearing officers under this section shall take the oath or affirmation prescribed by article XIV, § 1 of the Delaware Constitution before they enter upon the duties of their office.

(c) Hearing officers shall report to and be supervised by a chief hearing officer, who shall be designated by the Secretary of Labor. Reappointments shall be at the discretion of the Secretary of Labor. The salary of a hearing officer shall not be reduced during the term being served below the salary fixed at the beginning of that term.

(d) The removal of a hearing officer by the Secretary of Labor, after consultation with the Chairperson of the Board, during the term of appointment may be made for just cause. For the purposes of this subsection only, "just cause" shall be defined as including, but not limited to, reduction in force, inefficiency or unsatisfactory performance of duties. The employee may contest the removal and file for binding arbitration and an arbitrator will be appointed jointly by the Chairperson of the Merit Employees Relations Board and the Director of the Office of Management and Budget to determine the matter.

Code 1915, § 3193w; 29 Del. Laws, c. 233; Code 1935, § 6093; 19 Del. C. 1953, §§ 2122; 70 Del. Laws, c. 172, § 2; 71 Del. Laws, c. 84, § 2; 75 Del. Laws, c. 88, § 20(5).;

§ 2301C Workers' compensation specialist.

There is hereby created within the Department of Labor the classified full-time position of workers' compensation specialist. The specialist shall assist unrepresented injured employees by providing information so that such employees can understand, assert and protect their rights under Part II of this title. In addition, the specialist may assist the Department in expediting the processing of petitions. However, assistance provided under this section shall not include representing claimants in hearings or offering legal advice.

71 Del. Laws, c. 84, § 2.;

§ 2301D Annual review of Industrial Accident Board Case management.

(a) The General Assembly intends for the Industrial Accident Board and the hearing officers thereof to manage its caseload in a manner which recognizes the importance of determining matters before the Board in a speedy, efficient and just manner. To that end, the General Assembly intends for the Board and the hearing officers thereof to cooperate closely with the Department of Labor, which is the executive branch agency responsible for the effective administration of the Board's activities, pursuant to Part II of this title, in developing procedures and processes which accomplish that important purpose.

(b) To ensure public accountability for the speedy, efficient and just determination of the matters before the Board, the Department of Labor shall conduct an annual review of the effectiveness of the management of the Board's caseload. Such annual review should be published on or before February 15 of each year and the Board shall be involved in the development of such annual review. The review shall include:

(1) An analysis of the caseload pending before the Board, including, but not limited to, an analysis of dispositional speed, caseload backlog, number of continuances granted and the grounds therefor, number of appeals and the reversal rate of the Board and compliance with hearing and decisional deadlines set forth in Part II of this title or in board rules, to ensure that the performance of the Board as a whole can be evaluated by the General Assembly, the Governor and the public at large;

(2) An analysis of the caseload pending before the Board, particularized as to the individual hearing officers of the Board to ensure that the performance of such hearing officers can be evaluated;

(3) Departmental recommendations regarding methods, including, but not limited to, legislative action and board rule changes, to improve the performance of the Board and Department in ensuring the speedy, efficient and just determination of matters before the Board.

(c) [Repealed.]

71 Del. Laws, c. 84, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 410, § 1; 78 Del. Laws, c. 229, § 5.;

§ 2301E Data Collection Committee.

(a) It is the intent of the General Assembly that the Insurance Commissioner, and an advisory organization designated pursuant to Chapter 26 of Title 18, be provided with data enabling them to conduct studies to evaluate the workers' compensation system in the State of Delaware, identify systemic cost drivers, provide objective information to guide policy formulation, and identify carrier-specific cost drivers.

(b) The Insurance Commissioner shall appoint a Data Collection Committee to advise the Commissioner concerning the adoption of a standardized data transmission protocol, developed and supported by a national workers' compensation organization, to facilitate the collection of data concerning reports of industrial injuries and occupational disease, the cost of benefits associated with such injuries and diseases, and compliance with the mandatory workers' compensation insurance requirement, and to ensure compliance by individual carriers with their responsibilities relating to medical cost control. The committee shall be chaired by the Insurance Commissioner or the Commissioner's designee, and shall also include 4 representatives of insurance carriers, including at least 1 insurance carrier that writes at least 10% of the total workers' compensation premiums in the State, and 1 insurance carrier that writes less than 5% of the total workers' compensation premiums in the State, and 2 representatives each from the medical community, the business community, the legal community, and organizations representing employees.

(c) The Insurance Commissioner, with the advice of the Data Collection Committee, shall adopt rules establishing a standardized data collection protocol, the data elements that will be mandated for collection, and a schedule for implementation of mandatory data submission and sanctions for noncompliance.

(d) The Insurance Commissioner, with the advice of the Data Collection Committee, shall annually report to the Governor and the General Assembly the progress of data collection efforts and information obtained from the analysis of the data collected pursuant to this section.

(e) Data shall be provided to the Data Collection Committee on at least a quarterly basis, and the committee shall share the data it collects with the Health Care Advisory Panel created by § 2322A of this title.

(f) The advisory organization shall, on an annual basis beginning on August 1, 2013, provide the Data Collection Committee with carrier-specific medical cost data for each workers' compensation carrier having a market share in Delaware of 3% or greater over the 12 preceding months. If, after reviewing said data and making necessary inquiries with individual carriers, the Data Collection Committee determines that there is a well-founded concern that an individual carrier is not sufficiently scrutinizing medical payments, the Data Collection Committee may direct the Insurance Commissioner to conduct a formal examination of a carrier to determine compliance with applicable laws and regulations regarding medical reimbursements.

(g) The Department of Insurance may exercise its authority granted under Title 18 to address legitimate competitive, trade secret, or health privacy concerns that arise in connection with compliance with this section, provided that the Department's exercise of this authority shall not interfere with the Data Collection Committee's ability to fulfill its statutory obligations.

76 Del. Laws, c. 1, § 4; 79 Del. Laws, c. 55, § 1.;



§ 2301B. Hearing officers

(a) There is hereby created within the Department of Labor the full-time position of hearing officer. With respect to cases arising under Part II of this title, the hearing officers shall have:

(1) All powers and duties conferred or imposed upon such hearing officers by law or by the Rules of Procedure for the Industrial Accident Board;

(2) The power to administer oaths and affirmations;

(3) The power, with consent of the parties, to hear and determine any prehearing matter pending before the Board. In such circumstances, the hearing officer's decision has the same authority as a decision of the Board and is subject to judicial review on the same basis as a decision of the Board;

(4) The power, with consent of the parties, to conduct hearings, including any evidentiary hearings required by Part II of this title, and to issue a final decision determining the outcome of such hearings. In such circumstances, the hearing officer's decision has the same authority as a decision of the Board and is subject to judicial review on the same basis as a decision of the Board;

(5) The hearing officer shall have the responsibility for advising the Board regarding legal issues and writing the Board's decision with respect to any hearing conducted by the Board at which such hearing officer has been assigned by the Department. The hearing officer shall not participate in the deliberations of the Board with respect to the determination of matters before the Board or vote on any matter to be decided by the Board, but may be present during such deliberations for the purpose of providing legal advice;

(6) With respect to any matter to which they are assigned responsibility in accordance with Part II of this title, the same authority as the Board would have to conduct or dispose of such matter in accordance with Part II of this title and the Board's Rules of Procedure. In such circumstances, any reference in Part II of this title or the Board's Rules of Procedure to the Board shall also refer to the hearing officer when such hearing officer is assigned responsibility in accordance with Part II of this title.

(b) Hearing officers shall be appointed by the Secretary of Labor and shall serve for a term of 5 years; provided however, that the initial hearing officers may be appointed to terms shorter than 5 years, but not less than 3 years, to ensure staggered term expirations. Appointees shall be residents of the State, shall be duly admitted to practice law before the Supreme Court of this State and shall not engage in the practice of law nor any business, occupation or employment inconsistent with the expeditious, proper and impartial performance of their duties. The number of hearing officers from 1 major political party shall not exceed a majority of 1. Individuals appointed as hearing officers under this section shall take the oath or affirmation prescribed by article XIV, § 1 of the Delaware Constitution before they enter upon the duties of their office.

(c) Hearing officers shall report to and be supervised by a chief hearing officer, who shall be designated by the Secretary of Labor. Reappointments shall be at the discretion of the Secretary of Labor. The salary of a hearing officer shall not be reduced during the term being served below the salary fixed at the beginning of that term.

(d) The removal of a hearing officer by the Secretary of Labor, after consultation with the Chairperson of the Board, during the term of appointment may be made for just cause. For the purposes of this subsection only, "just cause" shall be defined as including, but not limited to, reduction in force, inefficiency or unsatisfactory performance of duties. The employee may contest the removal and file for binding arbitration and an arbitrator will be appointed jointly by the Chairperson of the Merit Employees Relations Board and the Director of the Office of Management and Budget to determine the matter.

Code 1915, § 3193w; 29 Del. Laws, c. 233; Code 1935, § 6093; 19 Del. C. 1953, §§ 2122; 70 Del. Laws, c. 172, § 2; 71 Del. Laws, c. 84, § 2; 75 Del. Laws, c. 88, § 20(5).;

§ 2301C Workers' compensation specialist.

There is hereby created within the Department of Labor the classified full-time position of workers' compensation specialist. The specialist shall assist unrepresented injured employees by providing information so that such employees can understand, assert and protect their rights under Part II of this title. In addition, the specialist may assist the Department in expediting the processing of petitions. However, assistance provided under this section shall not include representing claimants in hearings or offering legal advice.

71 Del. Laws, c. 84, § 2.;

§ 2301D Annual review of Industrial Accident Board Case management.

(a) The General Assembly intends for the Industrial Accident Board and the hearing officers thereof to manage its caseload in a manner which recognizes the importance of determining matters before the Board in a speedy, efficient and just manner. To that end, the General Assembly intends for the Board and the hearing officers thereof to cooperate closely with the Department of Labor, which is the executive branch agency responsible for the effective administration of the Board's activities, pursuant to Part II of this title, in developing procedures and processes which accomplish that important purpose.

(b) To ensure public accountability for the speedy, efficient and just determination of the matters before the Board, the Department of Labor shall conduct an annual review of the effectiveness of the management of the Board's caseload. Such annual review should be published on or before February 15 of each year and the Board shall be involved in the development of such annual review. The review shall include:

(1) An analysis of the caseload pending before the Board, including, but not limited to, an analysis of dispositional speed, caseload backlog, number of continuances granted and the grounds therefor, number of appeals and the reversal rate of the Board and compliance with hearing and decisional deadlines set forth in Part II of this title or in board rules, to ensure that the performance of the Board as a whole can be evaluated by the General Assembly, the Governor and the public at large;

(2) An analysis of the caseload pending before the Board, particularized as to the individual hearing officers of the Board to ensure that the performance of such hearing officers can be evaluated;

(3) Departmental recommendations regarding methods, including, but not limited to, legislative action and board rule changes, to improve the performance of the Board and Department in ensuring the speedy, efficient and just determination of matters before the Board.

(c) [Repealed.]

71 Del. Laws, c. 84, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 410, § 1; 78 Del. Laws, c. 229, § 5.;

§ 2301E Data Collection Committee.

(a) It is the intent of the General Assembly that the Insurance Commissioner, and an advisory organization designated pursuant to Chapter 26 of Title 18, be provided with data enabling them to conduct studies to evaluate the workers' compensation system in the State of Delaware, identify systemic cost drivers, provide objective information to guide policy formulation, and identify carrier-specific cost drivers.

(b) The Insurance Commissioner shall appoint a Data Collection Committee to advise the Commissioner concerning the adoption of a standardized data transmission protocol, developed and supported by a national workers' compensation organization, to facilitate the collection of data concerning reports of industrial injuries and occupational disease, the cost of benefits associated with such injuries and diseases, and compliance with the mandatory workers' compensation insurance requirement, and to ensure compliance by individual carriers with their responsibilities relating to medical cost control. The committee shall be chaired by the Insurance Commissioner or the Commissioner's designee, and shall also include 4 representatives of insurance carriers, including at least 1 insurance carrier that writes at least 10% of the total workers' compensation premiums in the State, and 1 insurance carrier that writes less than 5% of the total workers' compensation premiums in the State, and 2 representatives each from the medical community, the business community, the legal community, and organizations representing employees.

(c) The Insurance Commissioner, with the advice of the Data Collection Committee, shall adopt rules establishing a standardized data collection protocol, the data elements that will be mandated for collection, and a schedule for implementation of mandatory data submission and sanctions for noncompliance.

(d) The Insurance Commissioner, with the advice of the Data Collection Committee, shall annually report to the Governor and the General Assembly the progress of data collection efforts and information obtained from the analysis of the data collected pursuant to this section.

(e) Data shall be provided to the Data Collection Committee on at least a quarterly basis, and the committee shall share the data it collects with the Health Care Advisory Panel created by § 2322A of this title.

(f) The advisory organization shall, on an annual basis beginning on August 1, 2013, provide the Data Collection Committee with carrier-specific medical cost data for each workers' compensation carrier having a market share in Delaware of 3% or greater over the 12 preceding months. If, after reviewing said data and making necessary inquiries with individual carriers, the Data Collection Committee determines that there is a well-founded concern that an individual carrier is not sufficiently scrutinizing medical payments, the Data Collection Committee may direct the Insurance Commissioner to conduct a formal examination of a carrier to determine compliance with applicable laws and regulations regarding medical reimbursements.

(g) The Department of Insurance may exercise its authority granted under Title 18 to address legitimate competitive, trade secret, or health privacy concerns that arise in connection with compliance with this section, provided that the Department's exercise of this authority shall not interfere with the Data Collection Committee's ability to fulfill its statutory obligations.

76 Del. Laws, c. 1, § 4; 79 Del. Laws, c. 55, § 1.;



§ 2301C. Workers' compensation specialist

There is hereby created within the Department of Labor the classified full-time position of workers' compensation specialist. The specialist shall assist unrepresented injured employees by providing information so that such employees can understand, assert and protect their rights under Part II of this title. In addition, the specialist may assist the Department in expediting the processing of petitions. However, assistance provided under this section shall not include representing claimants in hearings or offering legal advice.

71 Del. Laws, c. 84, § 2.;

§ 2301D Annual review of Industrial Accident Board Case management.

(a) The General Assembly intends for the Industrial Accident Board and the hearing officers thereof to manage its caseload in a manner which recognizes the importance of determining matters before the Board in a speedy, efficient and just manner. To that end, the General Assembly intends for the Board and the hearing officers thereof to cooperate closely with the Department of Labor, which is the executive branch agency responsible for the effective administration of the Board's activities, pursuant to Part II of this title, in developing procedures and processes which accomplish that important purpose.

(b) To ensure public accountability for the speedy, efficient and just determination of the matters before the Board, the Department of Labor shall conduct an annual review of the effectiveness of the management of the Board's caseload. Such annual review should be published on or before February 15 of each year and the Board shall be involved in the development of such annual review. The review shall include:

(1) An analysis of the caseload pending before the Board, including, but not limited to, an analysis of dispositional speed, caseload backlog, number of continuances granted and the grounds therefor, number of appeals and the reversal rate of the Board and compliance with hearing and decisional deadlines set forth in Part II of this title or in board rules, to ensure that the performance of the Board as a whole can be evaluated by the General Assembly, the Governor and the public at large;

(2) An analysis of the caseload pending before the Board, particularized as to the individual hearing officers of the Board to ensure that the performance of such hearing officers can be evaluated;

(3) Departmental recommendations regarding methods, including, but not limited to, legislative action and board rule changes, to improve the performance of the Board and Department in ensuring the speedy, efficient and just determination of matters before the Board.

(c) [Repealed.]

71 Del. Laws, c. 84, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 410, § 1; 78 Del. Laws, c. 229, § 5.;

§ 2301E Data Collection Committee.

(a) It is the intent of the General Assembly that the Insurance Commissioner, and an advisory organization designated pursuant to Chapter 26 of Title 18, be provided with data enabling them to conduct studies to evaluate the workers' compensation system in the State of Delaware, identify systemic cost drivers, provide objective information to guide policy formulation, and identify carrier-specific cost drivers.

(b) The Insurance Commissioner shall appoint a Data Collection Committee to advise the Commissioner concerning the adoption of a standardized data transmission protocol, developed and supported by a national workers' compensation organization, to facilitate the collection of data concerning reports of industrial injuries and occupational disease, the cost of benefits associated with such injuries and diseases, and compliance with the mandatory workers' compensation insurance requirement, and to ensure compliance by individual carriers with their responsibilities relating to medical cost control. The committee shall be chaired by the Insurance Commissioner or the Commissioner's designee, and shall also include 4 representatives of insurance carriers, including at least 1 insurance carrier that writes at least 10% of the total workers' compensation premiums in the State, and 1 insurance carrier that writes less than 5% of the total workers' compensation premiums in the State, and 2 representatives each from the medical community, the business community, the legal community, and organizations representing employees.

(c) The Insurance Commissioner, with the advice of the Data Collection Committee, shall adopt rules establishing a standardized data collection protocol, the data elements that will be mandated for collection, and a schedule for implementation of mandatory data submission and sanctions for noncompliance.

(d) The Insurance Commissioner, with the advice of the Data Collection Committee, shall annually report to the Governor and the General Assembly the progress of data collection efforts and information obtained from the analysis of the data collected pursuant to this section.

(e) Data shall be provided to the Data Collection Committee on at least a quarterly basis, and the committee shall share the data it collects with the Health Care Advisory Panel created by § 2322A of this title.

(f) The advisory organization shall, on an annual basis beginning on August 1, 2013, provide the Data Collection Committee with carrier-specific medical cost data for each workers' compensation carrier having a market share in Delaware of 3% or greater over the 12 preceding months. If, after reviewing said data and making necessary inquiries with individual carriers, the Data Collection Committee determines that there is a well-founded concern that an individual carrier is not sufficiently scrutinizing medical payments, the Data Collection Committee may direct the Insurance Commissioner to conduct a formal examination of a carrier to determine compliance with applicable laws and regulations regarding medical reimbursements.

(g) The Department of Insurance may exercise its authority granted under Title 18 to address legitimate competitive, trade secret, or health privacy concerns that arise in connection with compliance with this section, provided that the Department's exercise of this authority shall not interfere with the Data Collection Committee's ability to fulfill its statutory obligations.

76 Del. Laws, c. 1, § 4; 79 Del. Laws, c. 55, § 1.;



§ 2301D. Annual review of Industrial Accident Board Case management

(a) The General Assembly intends for the Industrial Accident Board and the hearing officers thereof to manage its caseload in a manner which recognizes the importance of determining matters before the Board in a speedy, efficient and just manner. To that end, the General Assembly intends for the Board and the hearing officers thereof to cooperate closely with the Department of Labor, which is the executive branch agency responsible for the effective administration of the Board's activities, pursuant to Part II of this title, in developing procedures and processes which accomplish that important purpose.

(b) To ensure public accountability for the speedy, efficient and just determination of the matters before the Board, the Department of Labor shall conduct an annual review of the effectiveness of the management of the Board's caseload. Such annual review should be published on or before February 15 of each year and the Board shall be involved in the development of such annual review. The review shall include:

(1) An analysis of the caseload pending before the Board, including, but not limited to, an analysis of dispositional speed, caseload backlog, number of continuances granted and the grounds therefor, number of appeals and the reversal rate of the Board and compliance with hearing and decisional deadlines set forth in Part II of this title or in board rules, to ensure that the performance of the Board as a whole can be evaluated by the General Assembly, the Governor and the public at large;

(2) An analysis of the caseload pending before the Board, particularized as to the individual hearing officers of the Board to ensure that the performance of such hearing officers can be evaluated;

(3) Departmental recommendations regarding methods, including, but not limited to, legislative action and board rule changes, to improve the performance of the Board and Department in ensuring the speedy, efficient and just determination of matters before the Board.

(c) [Repealed.]

71 Del. Laws, c. 84, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 410, § 1; 78 Del. Laws, c. 229, § 5.;

§ 2301E Data Collection Committee.

(a) It is the intent of the General Assembly that the Insurance Commissioner, and an advisory organization designated pursuant to Chapter 26 of Title 18, be provided with data enabling them to conduct studies to evaluate the workers' compensation system in the State of Delaware, identify systemic cost drivers, provide objective information to guide policy formulation, and identify carrier-specific cost drivers.

(b) The Insurance Commissioner shall appoint a Data Collection Committee to advise the Commissioner concerning the adoption of a standardized data transmission protocol, developed and supported by a national workers' compensation organization, to facilitate the collection of data concerning reports of industrial injuries and occupational disease, the cost of benefits associated with such injuries and diseases, and compliance with the mandatory workers' compensation insurance requirement, and to ensure compliance by individual carriers with their responsibilities relating to medical cost control. The committee shall be chaired by the Insurance Commissioner or the Commissioner's designee, and shall also include 4 representatives of insurance carriers, including at least 1 insurance carrier that writes at least 10% of the total workers' compensation premiums in the State, and 1 insurance carrier that writes less than 5% of the total workers' compensation premiums in the State, and 2 representatives each from the medical community, the business community, the legal community, and organizations representing employees.

(c) The Insurance Commissioner, with the advice of the Data Collection Committee, shall adopt rules establishing a standardized data collection protocol, the data elements that will be mandated for collection, and a schedule for implementation of mandatory data submission and sanctions for noncompliance.

(d) The Insurance Commissioner, with the advice of the Data Collection Committee, shall annually report to the Governor and the General Assembly the progress of data collection efforts and information obtained from the analysis of the data collected pursuant to this section.

(e) Data shall be provided to the Data Collection Committee on at least a quarterly basis, and the committee shall share the data it collects with the Health Care Advisory Panel created by § 2322A of this title.

(f) The advisory organization shall, on an annual basis beginning on August 1, 2013, provide the Data Collection Committee with carrier-specific medical cost data for each workers' compensation carrier having a market share in Delaware of 3% or greater over the 12 preceding months. If, after reviewing said data and making necessary inquiries with individual carriers, the Data Collection Committee determines that there is a well-founded concern that an individual carrier is not sufficiently scrutinizing medical payments, the Data Collection Committee may direct the Insurance Commissioner to conduct a formal examination of a carrier to determine compliance with applicable laws and regulations regarding medical reimbursements.

(g) The Department of Insurance may exercise its authority granted under Title 18 to address legitimate competitive, trade secret, or health privacy concerns that arise in connection with compliance with this section, provided that the Department's exercise of this authority shall not interfere with the Data Collection Committee's ability to fulfill its statutory obligations.

76 Del. Laws, c. 1, § 4; 79 Del. Laws, c. 55, § 1.;



§ 2301E. Data Collection Committee

(a) It is the intent of the General Assembly that the Insurance Commissioner, and an advisory organization designated pursuant to Chapter 26 of Title 18, be provided with data enabling them to conduct studies to evaluate the workers' compensation system in the State of Delaware, identify systemic cost drivers, provide objective information to guide policy formulation, and identify carrier-specific cost drivers.

(b) The Insurance Commissioner shall appoint a Data Collection Committee to advise the Commissioner concerning the adoption of a standardized data transmission protocol, developed and supported by a national workers' compensation organization, to facilitate the collection of data concerning reports of industrial injuries and occupational disease, the cost of benefits associated with such injuries and diseases, and compliance with the mandatory workers' compensation insurance requirement, and to ensure compliance by individual carriers with their responsibilities relating to medical cost control. The committee shall be chaired by the Insurance Commissioner or the Commissioner's designee, and shall also include 4 representatives of insurance carriers, including at least 1 insurance carrier that writes at least 10% of the total workers' compensation premiums in the State, and 1 insurance carrier that writes less than 5% of the total workers' compensation premiums in the State, and 2 representatives each from the medical community, the business community, the legal community, and organizations representing employees.

(c) The Insurance Commissioner, with the advice of the Data Collection Committee, shall adopt rules establishing a standardized data collection protocol, the data elements that will be mandated for collection, and a schedule for implementation of mandatory data submission and sanctions for noncompliance.

(d) The Insurance Commissioner, with the advice of the Data Collection Committee, shall annually report to the Governor and the General Assembly the progress of data collection efforts and information obtained from the analysis of the data collected pursuant to this section.

(e) Data shall be provided to the Data Collection Committee on at least a quarterly basis, and the committee shall share the data it collects with the Health Care Advisory Panel created by § 2322A of this title.

(f) The advisory organization shall, on an annual basis beginning on August 1, 2013, provide the Data Collection Committee with carrier-specific medical cost data for each workers' compensation carrier having a market share in Delaware of 3% or greater over the 12 preceding months. If, after reviewing said data and making necessary inquiries with individual carriers, the Data Collection Committee determines that there is a well-founded concern that an individual carrier is not sufficiently scrutinizing medical payments, the Data Collection Committee may direct the Insurance Commissioner to conduct a formal examination of a carrier to determine compliance with applicable laws and regulations regarding medical reimbursements.

(g) The Department of Insurance may exercise its authority granted under Title 18 to address legitimate competitive, trade secret, or health privacy concerns that arise in connection with compliance with this section, provided that the Department's exercise of this authority shall not interfere with the Data Collection Committee's ability to fulfill its statutory obligations.

76 Del. Laws, c. 1, § 4; 79 Del. Laws, c. 55, § 1.;



§ 2302. Wages; definition and computation; valuation of board and lodging

(a) "Average weekly wage" means the weekly wage earned by the employee at the time of the employee's injury at the job in which the employee was injured, including overtime pay, gratuities and regularly paid bonuses (other than an employer's gratuity or holiday bonuses) but excluding all fringe or other in-kind employment benefits. The term "average weekly wage" shall include the reasonable value of board, rent, housing or lodging received from the employer, which shall be fixed and determined from the facts in each particular case.

(b) The average weekly wage shall be determined by computing the total wages paid to the employee during the 26 weeks immediately preceding the date of injury and dividing by 26, provided that:

(1) If the employee worked less than 26 weeks, but at least 13 weeks, in the employment in which the employee was injured, the average weekly wage shall be based upon the total wage earned by the employee in the employment in which the employee was injured, divided by the total number of weeks actually worked in that employment;

(2) If an employee sustains a compensable injury before completing that employee's first 13 weeks, the average weekly wage shall be calculated as follows:

a. If the contract was based on hours worked, by determining the number of hours for each week contracted for by the employee multiplied by the employee's hourly rate;

b. If the contract was based on a weekly wage, by determining the weekly salary contracted for by the employee; or

c. If the contract was based on a monthly salary, by multiplying the monthly salary by 12 and dividing that figure by 52; and

d. If the hourly rate of earnings of the employee cannot be ascertained, or if the pay has not been designated for the work required, the average weekly wage, for the purpose of calculating compensation, shall be taken to be the average weekly wage for similar services performed by other employees in like employment for the past 26 weeks.

(3) In any event, the weekly compensation allowed shall not exceed the maximum or be less than the minimum provided by law.

Code 1915, § 3193uu; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 10; Code 1935, § 6117; 45 Del. Laws, c. 297, § 6; 19 Del. C. 1953, § 2302; 50 Del. Laws, c. 339, §§ 2, 3; 52 Del. Laws, c. 49, § 3; 70 Del. Laws, c. 96, § 1; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 1, § 5.;



§ 2303. Territorial application of chapter

(a) If an employee, while working outside the territorial limits of this State, suffers an injury on account of which the employee, or in the event of the employee's death the employee's dependents, would have been entitled to the benefits provided by this chapter had such injury occurred within this State, such employee, or in the event of the employee's death resulting from such injury the employee's dependents, shall be entitled to the benefits provided by this chapter, provided that at the time of such injury:

(1) The employee's employment is principally localized in this State; or

(2) The employee is working under a contract of hire made in this State in employment not principally localized in any state; or

(3) The employee is working under a contract of hire made in this State in employment principally localized in another state whose workers' compensation law is not applicable to the employee's employer; or

(4) The employee is working under a contract of hire made in this State for employment outside the United States and Canada.

(b) The payment or award of benefits under the workers' compensation law of another state, territory, province or foreign nation to an employee or the employee's dependents otherwise entitled on account of such injury or death to the benefits of this chapter shall not be a bar to a claim for benefits under this chapter, provided that claim under this chapter is filed within 2 years after such injury or death. If compensation is paid or awarded under this chapter:

(1) The medical and related benefits furnished or paid for by the employer under such other workers' compensation law on account of such injury or death shall be credited against the medical and related benefits to which the employee would have been entitled under this chapter had claim been made solely under this chapter;

(2) The total amount of all income benefits paid or awarded the employee under such other workers' compensation law shall be credited against the total amount of income benefits which would have been due the employee under this chapter had claim been made solely under this chapter;

(3) The total amount of death benefits paid or awarded under such other workers' compensation law shall be credited against the total amount of death benefits under this chapter.

(c) If an employee is entitled to the benefits of this chapter by reason of an injury sustained in this State in employment by an employer who is domiciled in another state and who has not secured the payment of compensation as required by this chapter, the employer or the employer's carrier may file with the Department a certificate, issued by the commission or agency of such other state having jurisdiction over workers' compensation claims, certifying that such employer has secured the payment of compensation under the workers' compensation law of such other state and that with respect to said injury such employee is entitled to the benefits provided under such law. In such event:

(1) The filing of such certificate shall constitute an appointment by such employer or the employer's carrier of the Department as its agent for acceptance of the service of process in any proceeding brought by such employee or the employee's dependents to enforce the employee's or dependents' rights under this chapter on account of such injury;

(2) The Department shall send to such employer or carrier, by certified mail to the address shown on such certificate, a true copy of any notice of claim or other process served on the Director by the employee or the employee's dependents in any proceeding brought to enforce the employee's or dependents' rights under this chapter;

(3)a. If such employer is a qualified self-insurer under the workers' compensation law of such other state, such employer shall, upon submission of evidence, satisfactory to the Department, of its ability to meet its liability to such employee under this chapter, be deemed to be a qualified self-insurer under this chapter;

b. If such employer's liability under the workers' compensation law of such other state is insured, such employer's carrier, as to such employee or the employee's dependents only, shall be deemed to be an insurer authorized to write insurance under and be subject to this chapter; provided, however, that unless its contract with said employer requires it to pay an amount equivalent to the compensation benefits provided by this chapter, its liability for income benefits or medical and related benefits shall not exceed the amounts of such benefits for which such insurer would have been liable under the workers' compensation law of such other state;

(4) If the total amount for which such employer's insurance is liable under paragraph (c)(3) of this section is less than the total of the compensation benefits to which such employee is entitled under this chapter, the Department may, if it deems it necessary, require the employer to file security, satisfactory to the Department, to secure the payment of benefits due such employee or the employee's dependents under this chapter; and

(5) Upon compliance with the preceding requirements of this subsection, such employer, as to such employee only, shall be deemed to have secured the payment of compensation under this chapter.

(d) As used in this section:

(1) "United States" includes only the states of the United States and the District of Columbia.

(2) "State" includes any state of the United States, the District of Columbia, or any province of Canada.

(3) "Carrier" includes any insurance company licensed to write workers' compensation insurance in any state of the United States or any state or provincial fund which insures employers against their liabilities under a workers' compensation law.

(4) A person's employment is principally localized in this or another state when:

a. A person's employer has a place of business in this or such other state and the person regularly works at or from such place of business; or

b. If paragraph (d)(4)a. of this section is not applicable, the person is domiciled and spends a substantial part of the person's working time in the service of the person's employer in this or such other state.

(5) Any employee whose duties require the employee to travel regularly in the service of the employee's employer in this and 1 or more other states may, by written agreement with the employee's employer, provide that the employee's employment is principally localized in this or another such state, and, unless such other state refuses jurisdiction, such agreement shall be given effect under this chapter.

(6) "Workers' Compensation Law" includes "Occupational Disease Law."

Code 1915, § 3193a; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 1; Code 1935, § 6071; 42 Del. Laws, c. 185, § 1; 19 Del. C. 1953, § 2303; 59 Del. Laws, c. 454, § 2; 70 Del. Laws, c. 172, §§ 3-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, § 3; 71 Del. Laws, c. 422, § 1.;



§ 2304. Compensation as exclusive remedy

Every employer and employee, adult and minor, except as expressly excluded in this chapter, shall be bound by this chapter respectively to pay and to accept compensation for personal injury or death by accident arising out of and in the course of employment, regardless of the question of negligence and to the exclusion of all other rights and remedies.

Code 1915, § 3193c; 29 Del. Laws, c. 233; Code 1935, § 6073; 43 Del. Laws, c. 269, § 2; 19 Del. C. 1953, § 2304.;



§ 2305. Exemption from liability prohibited; exception

No agreement, rule, regulation or other device shall in any manner operate to relieve any employer or employee in whole or in part from any liability created by this chapter, except as specified in this chapter.

Code 1915, § 3193g; 29 Del. Laws, c. 233; Code 1935, § 6077; 19 Del. C. 1953, § 2305.;



§ 2306. Applicability — Employers

(a) Except as otherwise indicated, this chapter shall apply to the employer and employee in any employment in which 1 or more employees are engaged.

(b) In all cases where an employer not subject to this chapter carries insurance to insure the payment of compensation to the employees, then in any and all such cases such employer and employees shall come under this chapter, and all of the provisions thereof, with the same force and effect as in cases where an employer is subject to this chapter.

(c) Every employer shall keep a summary of this chapter, approved by the Department, and any applicable regulations published thereunder or a summary thereof, approved by the Department, posted in a conspicuous and accessible location in or about the premises or place of employment and where employees normally pass. Employers shall be furnished copies by the Department on request without charge.

Code 1915, § 3193vv; 29 Del. Laws, c. 233; 33 Del. Laws, c. 206, § 3; 35 Del. Laws, c. 193, § 3; 36 Del. Laws, c. 253; Code 1935, § 6118; 41 Del. Laws, c. 243; 43 Del. Laws, c. 269, § 11; 19 Del. C. 1953, § 2306; 59 Del. Laws, c. 454, § 3; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 105, § 3.;



§ 2307. Applicability — Domestic servants and farm laborers

(a) This chapter shall not apply to any person employed as a household worker in a private home or household who earns less than $750 in cash in any 3-month period from a single private home or household and any person employed as a casual worker in a private home or household who earns less than $750 in cash in any 3-month period from a single private home or household.

(b) This chapter shall not apply to farm laborers or to their respective employers unless such an employer carries insurance to insure the payment of compensation to such employees or their dependents.

Code 1915, § 3193vv; 29 Del. Laws, c. 233; 33 Del. Laws, c. 206, § 3; 35 Del. Laws, c. 193, § 3; 36 Del. Laws, c. 253; Code 1935, § 6118; 19 Del. C. 1953, § 2307; 52 Del. Laws, c. 244, § 2; 59 Del. Laws, c. 454, § 9; 60 Del. Laws, c. 156, § 1; 71 Del. Laws, c. 84, § 6.;



§ 2308. Applicability — Executive officers; sole proprietors and partners

(a) Executive officers of covered employers are included within this chapter; provided, however, that as many as 8 officers who are stockholders of a corporation or as many as 4 individuals who are members of a limited liability company may be exempted from this chapter if the corporation and the exempted corporate officers or the limited liability company and the exempted members agree in writing to such an exemption. Anyone or all of the officers who are stockholders of a corporation or anyone or all members of the limited liability company who elect an exemption shall for the purposes of § 2306 of this title be considered employees.

(b) Sole proprietors and partners are not included within this chapter, but such sole proprietor or partner may elect coverage in accordance with § 2306 of this title.

(c) Members of the immediate family of a sole proprietor or partner are included within this chapter; provided, however, that any such person may be exempted from this chapter if that person agrees in writing to such an exemption.

Code 1915, § 3193qq; 29 Del. Laws, c. 233; 33 Del. Laws, c. 206, § 2; 35 Del. Laws, c. 193, § 2; Code 1935, § 6113; 46 Del. Laws, c. 50, § 1; 19 Del. C. 1953, § 2308; 50 Del. Laws, c. 339, § 4; 64 Del. Laws, c. 92, § 1; 64 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 184, § 1; 72 Del. Laws, c. 185, § 2; 73 Del. Laws, c. 58, §§ 1, 2; 76 Del. Laws, c. 33, § 1.;



§ 2309. Applicability — State, counties and political subdivisions

This chapter shall not apply to the State, any governmental agency created by it, each county, city, town, township, incorporated village, school district, sewer district, drainage district, public or quasi-public corporation or any other political subdivision of the State that has 1 or more employees, official or officer, whether elected or appointed unless proper authority is given by an above named entity to elect to be covered by the application of this chapter.

Code 1915, § 3193vv; 29 Del. Laws, c. 233; 33 Del. Laws, c. 206, § 3; 35 Del. Laws, c. 193, § 3; 36 Del. Laws, c. 118, § 2; 36 Del. Laws, c. 252; 36 Del. Laws, c. 253; 37 Del. Laws, c. 100, § 2; 37 Del. Laws, c. 240, §§ 1, 2; 38 Del. Laws, c. 166, §§ 1, 2; 38 Del. Laws, c. 167, §§ 1, 2; Code 1935, §§ 6118, 6120; 43 Del. Laws, c. 269, § 11; 43 Del. Laws, c. 271, §§ 1, 2; 43 Del. Laws, c. 272, § 2; 43 Del. Laws, c. 273, §§ 1, 2; 48 Del. Laws, c. 165, § 2; 19 Del. C. 1953, § 2309; 59 Del. Laws, c. 454, § 4; 60 Del. Laws, c. 156, § 2.;



§ 2310. Applicability to persons engaged in interstate or foreign commerce

This chapter shall not apply to employees injured or killed while engaged in interstate or foreign commerce or to their employers whenever the laws of the United States provide for compensation or for liability for such injury or death.

Code 1915, § 3193ww; 29 Del. Laws, c. 233; Code 1935, § 6119; 19 Del. C. 1953, § 2310.;



§ 2311. Contractors, subcontractors, independent contractors and lessees of motor vehicles transporting passengers for hire as employers

(a) Notwithstanding any other provisions in this chapter, including but not limited to the definitions of "employer" and "employee" in § 2301 of this title, the following provisions shall apply to persons who are licensed as contractors under Chapter 25 of Title 30 or persons shown to be conducting business in a manner in which they should be so licensed:

(1) Any contractor or subcontractor shall be deemed to be an employer. Any and all rights of compensation of employees of contractors or subcontractors shall be against the employer contractor or subcontractor and not against any other employer.

(2) For purposes of this section, "independent contractor" shall mean any person not excluded from mandatory coverage under provisions of this chapter, who performs work or provides services for a contractor, subcontractor or other "contracting entity" in return for remuneration and/or other valuable considerations but who is not an employee of the contractor subcontractor or other "contracting entity" or any other person or entity with respect to the work performed or the services provided.

(3) For purposes of the section, "contracting entity" shall mean any commercial entity that obtains work or services from a person not excluded from mandatory coverage under provisions of this chapter and who is not an employee of the contracting entity or any other commercial entity with respect to the work performed or services provided.

(4) All independent contractors governed by this subsection shall be covered under this chapter. Independent contractors shall have an option to purchase coverage to satisfy this requirement, or alternatively shall be insured by the general contractor, subcontractor or other contracting entity for which they perform work or provide services. Actual remuneration of the independent contractor will be used to determine premium subject to the executive officer minimum and maximum payrolls approved by the Department of Insurance. Executive officers who are stockholders of a corporation and individuals who are members of a limited liability company may elect to be exempted from the above and this chapter, pursuant to and by complying with § 2308(a) of this title. However, for purposes of this subsection the exemption provided in §2308(a) of this title for executive officers who are stockholders of a corporation shall be limited to no more than 4 executive officers. Partners and sole proprietors, when working in an independent contractor role, shall be subject to the requirements of this subsection and may not rely upon § 2308(b) and (c) of this title. This subsection applies to insurance policies issued or renewed on or after July 17, 2007.

(5) Any contracting entity shall obtain from an independent contractor or subcontractor and shall retain for 3 years from the date of the contract the following: a notice of exemption of executive officers or limited liability company members and/or a certification of insurance in force under this chapter. If the contracting entity shall fail to do so, the contracting entity shall not be deemed the employer of any independent contractor or subcontractor or their employees but shall be deemed to insure any workers' compensation claims arising under this chapter.

(b) In all other types of commerce, the determination of employee or independent contractor status shall remain as before the adoption of subsection (a) of this section above and § 2308 of this title and the other provisions defining employees and persons not covered by this chapter shall apply.

(1) No contractor or subcontractor shall receive compensation under this chapter, but shall be deemed to be an employer and all rights of compensation of the employees of any such contractor or subcontractor shall be against their employer and not against any other employer.

(2) Lessees transporting passengers for hire in motor vehicles leased pursuant to written leases shall not receive compensation under this chapter, but shall be deemed to be employers.

Code 1915, § 3193ii; 29 Del. Laws, c. 233; Code 1935, § 6105; 19 Del. C. 1953, § 2311; 63 Del. Laws, c. 334, §§ 1, 2; 76 Del. Laws, c. 1, § 6; 76 Del. Laws, c. 33, §§ 2, 3.;



§ 2312. Volunteer firefighters treated as State employees; election by volunteer fire companies; revocation; wage as basis for compensation

(a) For the purposes of this chapter, volunteer firefighters shall be treated as State employees so long as the State elects to be covered by the application of this chapter.

(b) If the State elects not to be covered by the application of this chapter, then any duly organized volunteer fire company of the State may elect to be bound by the compensatory provisions of this chapter, provided that the election receives a majority vote of the members of the company at a duly called meeting of the company, and notice of the election is forwarded in writing to the Department. Any volunteer fire company which elects to be bound by the compensatory provisions of this chapter may, subsequent to the election, revoke the election provided the revocation receives a majority vote of the members of the company at a duly called meeting of the company and notice of the revocation is forwarded in writing to the Department.

(c) The wage of volunteer firefighters on which compensation is based shall be the wage received in the regular employment of such firefighters.

(d) For the purpose of this section, "volunteer fire company" and "volunteer firefighters" shall also include junior members, Auxiliary members, paid employees of volunteer fire companies, volunteer ambulance companies of this State, volunteer ambulance company members, paid employees of volunteer ambulance companies and members of the University of Delaware Emergency Care Unit.

Code 1915, § 3193vv; 29 Del. Laws, c. 233; 36 Del. Laws, c. 253; Code 1935, § 6118; 44 Del. Laws, c. 202, § 3; 46 Del. Laws, c. 28; 19 Del. C. 1953, § 2312; 64 Del. Laws, c. 412, § 1; 66 Del. Laws, c. 31, § 1; 69 Del. Laws, c. 210, § 1; 70 Del. Laws, c. 172, § 6; 70 Del. Laws, c. 303, § 1; 70 Del. Laws, c. 561, § 1; 71 Del. Laws, c. 84, § 7.;



§ 2313. Record and report of injuries by employers; penalty; admissibility as evidence

(a) Every employer to whom this chapter applies shall keep a record of all injuries, fatal or otherwise, received by employees in the course of their employment. Within 10 days after knowledge of the occurrence of an accident resulting in personal injury, a report thereof shall be made in writing by the employer to the Department in duplicate on blanks to be procured from the Department for that purpose. The employer shall provide a copy of the report of injury to the employee upon completion of the report. Upon the termination of the disability of the injured employee, the employer shall make a supplemental report to the Department.

(b) The reports shall contain the name and nature of the business of the employer, the location of the employer's establishment or place of work, the name, age, sex and occupation of the injured employee and shall state the time, nature and cause of the injury and such other information as may be required for properly carrying out this chapter. The employee's copy shall contain a summary of the law as provided by the Department.

(c) Whoever, being an employer, refuses or neglects to make a report required by this section shall be fined not less than $100 nor more than $250 for each offense. In the event the employer can show that the failure to make a report required by this section was caused by the refusal of the insurance carrier for the employer to report a reportable injury which the insurance carrier had knowledge of and of which the employer had no knowledge, after written request therefor, the aforementioned fine may be levied against said insurance carrier. The fine shall be assessed by the Industrial Accident Board after the employer and/or the insurance carrier for the employer is given notice and a hearing on the violation. The fine shall be payable to the Workers' Compensation Fund.

(d) Reports made in accordance with this section shall not be evidence against the employer in any proceedings under this chapter or otherwise but shall be exclusively for the information of the Department in securing data to be used in connection with the performance of their duties.

Code 1915, § 3193x; 29 Del. Laws, c. 233; Code 1935, § 6094; 19 Del. C. 1953, § 2313; 54 Del. Laws, c. 280, § 1; 59 Del. Laws, c. 454, § 5; 70 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 172, § 4; 71 Del. Laws, c. 84, §§ 3, 9, 10; 73 Del. Laws, c. 105, §§ 1, 2.;



§ 2314. Defenses unavailable in action for compensation

In any action instituted by any person to recover damages for personal injury sustained by an employee by accident arising out of and in the course of employment within this State or for death resulting from injury so sustained, it shall not be a defense that:

(1) The injury or death was caused in whole or in part by the want of ordinary or reasonable care of or by the negligence of a fellow employee; or

(2) The employee had either expressly or impliedly assumed the risk of the injury; or

(3) Injury was caused in any degree by the negligence of such employee.

Code 1915, § 3193b; 29 Del. Laws, c. 233; Code 1935, § 6072; 43 Del. Laws, c. 269, § 1; 19 Del. C. 1953, § 2314; 70 Del. Laws, c. 172, § 4.;



§ 2315. Compensation to illegally employed minors

The right to receive compensation under this chapter shall not be affected by the fact that a minor is employed or is permitted to be employed in violation of the laws of the State relating to employment of minors or that the minor obtained employment by misrepresenting the minor's own age.

19 Del. C. 1953, § 2315; 49 Del. Laws, c. 429, § 2; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2316. Licensed real estate salespersons and licensed associate real estate brokers who are independent contractors

(a) This chapter shall not apply to licensed real estate salespersons or licensed associate real estate brokers who are affiliated with a licensed real estate broker under a written contract pursuant to which they are remunerated on a commission only basis and are designated as independent contractors and who qualify as independent contractors for federal tax purposes, except that a licensed real estate broker with whom they have such contracts shall have the right to elect to carry insurance to insure the payment of workers' compensation to them or their dependents for part or all of the period of such affiliation.

(b) For the purposes of this section, a licensed real estate broker with whom such licensed real estate salespersons and licensed associate real estate brokers have such independent contract affiliation shall inform in writing such licensed real estate salespersons and such licensed associate real estate brokers whether the licensed real estate broker has elected to carry insurance to insure the payment of workers' compensation to them or their dependents. If a licensed real estate broker intends to change the election concerning workers' compensation, the licensed real estate broker shall notify any licensed real estate salespersons or licensed associate real estate brokers affected thereby at least 30 days prior to the effective date of the change in the election.

66 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 172, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2317. HAZMAT team members treated as State employees; wage as basis for compensation

(a) For purposes of this chapter, HAZMAT team members shall be treated as State employees so long as the State elects to be covered by application of this chapter.

(b) The wage of HAZMAT team members on which compensation is based shall be the wage received in the regular employment of such HAZMAT team members.

(c) For purposes of this section, HAZMAT team members shall include all those persons designated as HAZMAT response team members by the Department of Natural Resources and Environmental Control and/or the State Fire School, and shall include personnel currently or previously employed by private industry.

(d) Covered incidents shall include any incident where the HAZMAT team members are notified to respond, including travel to and from the incident, the incident itself, and cleanup after the incident, and any training exercises.

72 Del. Laws, c. 155, § 1; 77 Del. Laws, c. 380, § 1.;



§ 2320. Subpoena of witnesses; oaths; service of process; medical examination and testimony; various fees

At the request of any party, subpoenas shall be issued under authority of the Department of Labor. The party requesting the subpoena shall obtain a blank subpoena from the Department and shall complete the necessary information.

(1) Every subpoena shall:

a. State the name of the Industrial Accident Board;

b. State the title of the action and the IAB hearing number;

c. State the last known address of the person(s) to be served;

d. Command each person to whom it is directed to attend and give testimony or to produce and permit inspection and copying of designated books, documents or tangible things in the possession, custody or control of that person, or to permit inspection of premises, at a time and place therein specified;

e. Command each person directed to give testimony to appear at hearing or at deposition at a time and place therein specified;

f. Identify the name, address and phone number of the person issuing the subpoena;

g. State the following in boldface:

"If you object to this subpoena you must immediately contact the Department of Labor, Office of Workers' Compensation and request a hearing to present your objections. Objections may be made if the subpoena (a) fails to allow reasonable time for compliance; (b) requires disclosure of privileged or other protected matter and no exception or waiver applies; or (c) subjects a person to undue burden."

(2) The following shall apply to the service of a subpoena:

a. A party issuing a subpoena shall be responsible for service of the subpoena and shall provide a copy of the completed subpoena to the Department of Labor.

b. A subpoena may be served by the Sheriff or by any person who is not a party and is not less than 18 years of age or by certified/return receipt requested mail to the last known address of the person listed on the subpoena.

c. Proof of service when necessary shall be made by filing with the Department of Labor a statement of the date and manner of service and of the names of the persons served.

d. A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena. The Board shall enforce this duty and impose upon the party or attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost earnings and a reasonable attorney's fee.

(3) Response to subpoena(s):

a. A person commanded to produce and permit inspection and copying may object to the inspection or copying of any or all designated materials or of the premises. If objection is made, the party serving the subpoena may, upon notice to the person commanded to produce, move at any time for an order to compel production.

b. If a party objects to a subpoena they must immediately contact the Department of Labor and request a hearing before the Board to present the objection. The Board may quash or modify a subpoena if it:

1. Fails to allow reasonable time for compliance;

2. Requires disclosure of privileged or other protected matter and no exception or waiver applies; or

3. Subjects a person to undue burden.

c. A person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall organize and label them to correspond with the categories in the demand.

d. When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials, the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications or things not produced that is sufficient to enable the demanding party to contest the claim.

(4) The Board may administer oaths in any proceedings and in all other cases where it is necessary in the exercise of its powers and duties. The Board may examine persons as witnesses, take evidence, require production of documents and do all other things conformable to law which are necessary to effectively discharge the duties of office.

(5) Any process or order of the Department or any notice or paper requiring service may be served by any sheriff, deputy sheriff, constable or any employee of the Department and return thereof made to the Department. Such officer shall receive the same fees as are provided by law for like service in civil actions, except that if service is made by an employee of the Department, the employee shall not receive any fee but shall be paid the employee's actual expenses.

(6) If any person, in proceedings before the Board, disobeys or resists any lawful order or process, misbehaves during a hearing or so near the place thereof as to obstruct the hearing, neglects to produce after having been ordered to do so any pertinent document, refuses to appear after having been subpoenaed or, upon appearing, refuses to take the oath as a witness or, after having taken the oath, refuses to be examined according to law, the Board shall certify the facts to any judge of the Superior Court, who shall thereupon hear the evidence as to the acts complained of. If the evidence so warrants, the judge shall punish such person in the same manner and to the same extent as for a contempt committed before the Superior Court or shall commit such person upon the same conditions as if the doing of the forbidden act had occurred with reference to the process of or in the presence of the Superior Court.

(7) The Board may, in any case, upon the application of either party or on its own motion, appoint a disinterested and duly qualified physician to make any necessary medical examination of the employee and testify in respect thereto. Such medical examination shall not be referred to as an "Independent Medical Examination" or "IME" in any proceeding or on any document relating to a matter under this chapter; nor shall any examination, required by the employer, by any other doctor, who is an employee of an insurance company, or who is paid by an insurance company, or who is under contract to an insurance company, be referred to as an "Independent Medical Examination" or "IME." The physician will be allowed a reasonable fee subject to the approval of the Board, which fee shall be taxed as costs. The Board may impose a fine not to exceed $500 for each use of the term "Independent Medical Exam" or "IME" in violation of this subsection.

(8) Witness fees and mileage shall be computed at the rate allowed to witnesses in the Superior Court. Costs legally incurred may be taxed against either party or apportioned between parties at the sound discretion of the Board, as the justice of the case may require.

(9) Fees of physicians for services under Part II of this title shall be subject to the approval of the Board.

(10) Attorneys' fee. —

a. A reasonable attorneys' fee in an amount not to exceed 30 percent of the award or 10 times the average weekly wage in Delaware as announced by the Secretary of Labor at the time of the award, whichever is smaller, shall be allowed by the Board to any employee awarded compensation under Part II of this title and taxed as costs against a party. A reasonable attorneys' fee in an amount not to exceed 30 percent of the award or 10 times the average weekly wage in Delaware as announced by the Secretary of Labor at the time of the award, whichever is smaller, shall be allowed by the Board to any employee awarded compensation under Part II of this title and taxed as costs against a party. In order for the Board to award a fee under this section, counsel for an employee shall submit to the Board an Attorneys' Fee Affidavit in a form prescribed by or substantially in compliance with Board rules, along with a copy of the written fee agreement signed by the employee. Any fee awarded to an employee under this paragraph shall be applied to offset the fees that would otherwise be charged to the employee by that employee's attorney under the fee agreement.

b. In the event an offer to settle an issue pending before the Industrial Accident Board is communicated to the claimant or the claimant's attorney, in writing, at least 30 days prior to the trial date established by the Board on such issue and the offer thus communicated is equal to or greater than the amount ultimately awarded by the Board at the trial on that issue, the provisions of paragraph (10)a. of this section shall have no application. If multiple issues are pending before the Board, said offer of settlement shall address each issue pending and shall state explicitly whether or not the offer on each issue is severable. The written offer shall also unequivocally state whether or not it includes medical witness fees and expenses and/or late cancellation fees relating to such medical witness fees and expenses.

c. Attorneys shall have written fee agreements to represent employees. Fee arrangements shall be governed by the rules of the Supreme Court concerning professional conduct.

d. If the fee agreement provides for a percentage of recovery, the attorney may collect the percentage at the time of payment of lump sums of accrued benefits. Any such fee shall be offset by fees paid by the employer or carrier as a result of agreement or Board order relating to that monetary amount.

e. An attorney shall not collect a fee from ongoing checks issued by the workers' compensation fund while a petition for review is pending.

f. An attorney shall not collect the fee from ongoing weekly benefit checks except in the following circumstance and as approved by the Board in paragraph (10)g. of this section:

1. Where the attorney certifies in an affidavit that the case is not economically viable for an attorney to agree to represent the employee without fees being deducted from ongoing weekly benefits and that the employee is likely to not be able to obtain the services of an attorney without paying a fee in such manner;

2. With the application the attorney shall submit a proposed fee agreement that limits the overall fee in that case to an amount equal to or less than the fee authorized in paragraph (10)a. of this section;

3. The application shall also contain an affidavit of the employee that the employee understands the fee arrangement, wants to be represented, and requests the Board authorize the arrangement, and further states whether and when the employee has been declined representation by other attorneys without approval under this paragraph.

g. When an attorney files an application to collect fees from the ongoing checks of an employee in accordance with the preceding paragraph (10)f. of this section, the designated hearing officer shall, within 10 days of receipt of the written request, respond in writing with an approval or denial. The response of the hearing officer shall be sent to the attorney upon disposition of the request. Upon notice of approval or denial of the request, that decision is a final decision of the Board.

h. Attorneys for employees may take such action as is necessary to comply with domestic support garnishment orders, or any other valid court orders, requiring sums be deducted from ongoing benefit checks.

(11) Except as otherwise provided in Part II of this title, all money or income received by the Department or the Board from taxes, fees and/or operations and all other sources whatsoever, directly or indirectly, shall be deposited to the credit of the State Treasurer and shall be credited to the General Fund of the State.

71 Del. Laws, c. 84, § 11; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 206, § 1; 72 Del. Laws, c. 399, § 1; 72 Del. Laws, c. 463, §§ 1, 2; 73 Del. Laws, c. 121, § 1; 76 Del. Laws, c. 1, §§ 7, 8.;






Subchapter II Payments for Injuries or Death and Incidental Benefits

§ 2321. Minimum duration of incapacity

Permanent injury relating to hearing or vision loss, surgical, medical and hospital services, medicines and supplies, and funeral benefits shall be paid from the first day of injury. Beginning with the fourth day of incapacity, all compensation otherwise provided by law shall be paid. If the incapacity extends to 7 days or more, including the day of injury, the employee shall receive all compensation otherwise provided by law from the first day of injury.

Code 1915, § 3193h; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 2; 32 Del. Laws, c. 186, § 1; 37 Del. Laws, c. 239, § 1; Code 1935, § 6078; 43 Del. Laws, c. 269, § 6; 19 Del. C. 1953, § 2321; 49 Del. Laws, c. 429, § 1; 70 Del. Laws, c. 205, § 1; 70 Del. Laws, c. 532, § 1.;



§ 2322. Medical and other services, and supplies as furnished by employer

(a) During the period of disability the employer shall furnish reasonable surgical, medical, dental, optometric, chiropractic and hospital services, medicine and supplies, including repairing damage to or replacing false dentures, false eyes or eye glasses and providing hearing aids, as and when needed, unless the employee refuses to allow them to be furnished by the employer.

(b) If the employer, upon application made to the employer, refuses to furnish the services, medicines and supplies mentioned in subsection (a) of this section, the employee may procure the same and shall receive from the employer the reasonable cost thereof within the above limitations.

(c) Upon application made to the Board by the injured employee or someone in the injured employee's behalf, the Board may, at its discretion, require the employer to furnish additional services, medicines and supplies of the kind mentioned in subsection (a) of this section, as and when needed, for such further period as it shall deem right and proper. The charges for such additional services, medicines and supplies shall not exceed the rates regularly charged to other individuals for like services and supplies, provided, however, that the Board shall at all times have jurisdiction to determine and shall determine the character of services and supplies to be furnished.

(d) An employee, at any time after a claim for compensation is made, shall have the right, upon application to the employee's employer, to inspect, copy and reproduce any medical records pertaining to said employee in the possession of the employee's employer or the employee's insurance carrier. Medical records, as used in this subsection, shall include physician's reports, hospital reports, diagnostic reports, treatment reports, X-rays and X-ray reports.

(e) The fees of medical witnesses testifying at hearings before the Industrial Accident Board in behalf of an injured employee shall be taxed as a cost to the employer or the employer's insurance carrier in the event the injured employee receives an award.

(f) Every insurance carrier or self-insurer shall be required to replace or renew a defective or worn out prosthesis for the life of the injured person without such replacement or renewal constituting a new claim period.

(g) An employee shall be entitled to mileage reimbursement in an amount equal to the State specified mileage allowance rate in effect at the time of travel, for travel to obtain:

(1) Reasonable surgical, medical, dental, optometric, chiropractic and hospital services; and

(2) Medicine and supplies, including repairing and replacing damaged dentures, false eyes or eyeglasses, and providing hearing aids and prosthetic devices.

(h) An employer or insurance carrier may pay any health care invoice or indemnity benefit without prejudice to the employer's or insurance carrier's right to contest the compensability of the underlying claim or the appropriateness of future payments of health care or indemnity benefits. In order for any provision or payment of health care services to constitute a payment without prejudice, the employer or insurance carrier shall provide to the health care provider and the employee a clear and concise explanation of the payment, including the specific expenses that are being paid, the date on which such charges are paid, and the following statement, which shall be conspicuously displayed on the explanation in at least 14-point type:

This claim is IN DISPUTE and payment is being made without prejudice to the Employer's right to dispute the compensability of the workers' compensation claim generally or the Employer's obligation to pay this bill in particular.

(1) Partial payment of the uncontested portion of a partially contested health care invoice shall be considered a payment without prejudice to the right to contest the unpaid portion of a health care invoice, provided the above notice requirements are met.

(2) No payment without prejudice made under a reservation of rights pursuant to this subsection shall be subject to return, recapture or offset, absent a showing that the claim for payment was fraudulent.

(3) No payment without prejudice that complies with the above is admissible as evidence to establish that the claim is compensable.

(4) No payment without prejudice that complies with the above shall extend the statute of limitations unless the claim is otherwise determined by agreement or the Board to be compensable.

(i) Availability of vocational rehabilitation services.

(1) Statement of intent. — The General Assembly realizes that despite the best efforts of all concerned, some injured workers may not be able to return to their pre-injury employment and may benefit from vocational rehabilitation.

(2) To the extent assistance may be required in this regard, resources are available to employees including, but not limited to, from the following organizations:

a. Delaware Division of Vocational Rehabilitation;

b. First State Project with Industry; and

c. One Stop Centers.

(3) Nothing in this section is intended to change the existing rights and responsibilities of injured employees or employers regarding vocational rehabilitation services.

Code 1915, § 3193h; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 2; 32 Del. Laws, c. 186, § 1; 37 Del. Laws, c. 239, § 1; Code 1935, § 6078; 43 Del. Laws, c. 269, § 6; 46 Del. Laws, c. 27; 48 Del. Laws, c. 229; 19 Del. C. 1953, § 2322; 50 Del. Laws, c. 267, § 1; 50 Del. Laws, c. 339, § 5; 53 Del. Laws, c. 126; 61 Del. Laws, c. 505, § 1; 65 Del. Laws, c. 469, § 1; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 85, § 1; 76 Del. Laws, c. 1, § 9.;

§ 2322A Health Care Advisory Panel.

(a) The General Assembly recognizes that issues related to health care in workers' compensation require the expertise of the medical community and other health care professionals for resolution. A Health Care Advisory Panel is hereby established. The purpose of the Health Care Advisory Panel shall be to carry out the provisions of this chapter, with a diversity of perspectives, on matters relating to the provision of health care to employees pursuant to this chapter.

(b) Membership; terms. — The Health Care Advisory Panel shall consist of 17 members. All members shall be appointed by the Governor by and with the consent of the Senate. As provided below, a majority of members shall be health care providers or representatives of providers. Members shall be appointed for a term of up to 3 years and may be re-appointed. Terms of members shall be staggered so that less than half of the members' terms expire in any 1 year. Members shall receive no compensation.

(c) Representation. — The Health Care Advisory Panel shall include: 1 representative of insurance carriers providing coverage pursuant to this chapter; 1 representative of employers; 1 representative of employees; 2 attorneys licensed to practice law, 1 who regularly represents employees and 1 who regularly represents employers in matters arising under this chapter; 3 public members; and 9 provider members. A public member: may not be nor may ever have been certified, licensed, or registered in any health-related field; may not be the spouse of someone certified, licensed, or registered in any health-related field; at the time of appointment may not be a member of the immediate family of someone certified, licensed, or registered in any health-related field; may not be employed by a company engaged in a directly health-related business; and may not have a material financial interest in providing goods or services to persons engaged in the practice of medicine. The 9 provider members appointed to the Health Care Advisory Panel shall include a diverse group of health care providers (or provider representatives) who are most representative of those providing medical care to employees pursuant to this chapter. The provider members shall include representatives nominated by the following professional societies or associations:

(1) Four representatives of the Medical Society of Delaware (including 1 in the field of primary care, 1 in the field of neurosurgery, 1 in the field of occupational medicine and 1 at large representative);

(2) One representative of the Delaware Society of Orthopaedic Surgeons;

(3) One representative of the Delaware Academy of Physical Medicine and Rehabilitation;

(4) One representative of the Delaware Healthcare Association;

(5) One representative of the Delaware Chiropractic Association; and

(6) One representative of the Delaware Physical Therapy Association.

One member may represent more than 1 category. In addition to their ability to represent the perspective of their profession, provider members shall be selected for their ability to represent the interests of the community at large. The Department of Labor, Office of Workers' Compensation shall provide at least 1 nonvoting staff to assist the Panel in its work.

(d) Any person appointed to fill a vacancy on the Health Care Advisory Panel shall serve for the remainder of the unexpired term of the former member and shall be eligible for reappointment.

(e) Regular attendance is vital to the purposes of the Health Care Advisory Panel. Members shall accept the duty and obligation to attend meetings. Repeated absences shall be grounds for removal from the Panel at the discretion of the Governor.

(f) A Chair and Vice Chair shall be elected by a majority of members of the Health Care Advisory Panel for terms of 1 year. The Chair and/or Vice Chair may be replaced at any time by a majority vote of members of the Health Care Advisory Panel. The Chair and Vice Chair of the Health Care Advisory Panel shall set an agenda for each meeting, shall preside at meetings, and shall forward recommendations, opinions and other communications of the Health Care Advisory Panel to the Governor and General Assembly.

(g) The Health Care Advisory Panel is authorized to appoint by majority vote such committees as it may deem appropriate and to define the powers duties and responsibilities of such committees. Such committees may include persons who are not regular members of the Health Care Advisory Panel.

(h) Order of business and schedule of meetings. — Meetings of the Health Care Advisory Panel shall be held at least 4 times annually and shall be scheduled by the Chair. Agendas for meetings shall be developed by the Chair and/or Vice-Chair of the Panel. Any member wishing to include an item on the agenda has the responsibility to draft and present the agenda item to the Chair for approval and inclusion. An agenda shall be distributed by the Office of Workers' Compensation to members at least 14 days prior to the next meeting. Staff from Office of Workers' Compensation shall record all meeting proceedings and prepare minutes for approval by the Health Care Advisory Panel prior to the next meeting. The Health Care Advisory Panel is authorized to adopt by majority vote bylaws and other procedures for meetings not inconsistent with this chapter. For any matter considered by the Health Care Advisory Panel that does not have unanimous approval, members shall be authorized to issue minority reports. Neither the Health Care Advisory Panel nor any committee thereof shall be subject to the provisions of Chapter 100 of Title 29.

(i) Quorum and voting. — Administrative decisions, including the election of officers, recommendations to remove a member, or the adoption or amendment of bylaws, shall be effective upon approval by a majority of all members of the Health Care Advisory Panel. All other matters shall be subject to approval for by a majority of persons present at a duly constituted meeting consisting of at least a quorum of members. A quorum of at least 9 members, at least 5 of whom shall be provider representatives referred to in subsection (c) of this section above.

76 Del. Laws, c. 1, § 10.;

§ 2322B Procedures and requirements for promulgation of health care payment system.

The health care payment system developed pursuant to this section shall be subject to the following procedures and requirements:

(1) The intent of the General Assembly in authorizing a health care payment system is not to establish a "push down" system, but is instead to establish a system that eliminates outlier charges and streamlines payments by creating a presumption of acceptability of charges implemented through a transparent process, involving relevant interested parties, that prospectively responds to the cost of maintaining a health care practice, eliminating cost-shifting among health care service categories and avoiding institutionalization of upward rate creep.

(2) The health care payment system shall include payment rates, instructions, guidelines, and payment guides and policies regarding application of the payment system. When completed, the payment system shall be published on the Internet at no charge to the user via a link from the Office of Workers' Compensation website at http://odia.delawareworks.com/workers-comp/, or a successor website. The payment system shall also be made available in written form at the Office of Workers' Compensation during regular business hours.

(3)a. The maximum allowable payment for health care treatment and procedures covered under this chapter shall be the lesser of the health care provider's actual charges or the fee set by the payment system. The payment system will set fees at 90% of the seventy-fifth percentile of actual charges within the geozip where the service or treatment is rendered, utilizing information contained in employers' and insurer carriers' national databases. For pathology, laboratory, and radiological services and durable medical equipment, the payment system will set fees at 85% of 90% of the 75th percentile of actual charges. For purposes of this section, "geozip" means an area defined by reference to United States ZIP Codes; Delaware shall consist of 1 "197 geozip" (comprised of all areas within the State where the address has a ZIP Code beginning with the 3 digits "197" or "198"), and 1 "199 geozip" (comprised of all areas within the State where the address has a ZIP Code beginning with the 3 digits of "199"). If a geozip does not have the necessary number of charges and fees to calculate a valid percentile for a specific procedure, treatment, or service, the Health Care Advisory Panel in its discretion may combine data from Delaware's 2 geozips for a specific procedure, treatment, or service. Those fees shall then be subject to the adjustments described in paragraphs (3)d. and e. of this section in subsequent years.

b. On a 1-time basis in 2013, with respect to all possible procedures, treatments, and services for which there was insufficiently reliable data prior to 2013 for the Health Care Advisory Panel to determine a payment based upon the formula described above, the Health Care Advisory Panel shall use a formula based upon relative value units as determined by the Centers for Medicare and Medicaid Services to determine fees for said procedures, treatments, and services. Those fees shall then be subject to the adjustments described in paragraphs (3)d. and e. of this section in subsequent years.

c. For procedures, treatments, and services not covered by paragraph (3)a. or b. of this section or other provisions of this chapter, the Health Care Advisory Panel may recommend an alternative payment system.

d. The payment system will be adjusted yearly based on percentage changes to the Consumer Price Index-Urban, U.S. City Average, All Items, as published by the United States Bureau of Labor Statistics. After January 17, 2010, the Health Care Advisory Panel shall review the geozip reporting system and make a recommendation concerning whether the State should operate its workers' compensation health care payment system on a geozip basis or on a single statewide basis.

e. Notwithstanding the above, the payment system shall not be adjusted for inflation between July 1, 2013, and January 1, 2016. After January 1, 2016, the payment system shall resume its adjustment as described above and in paragraph (14) of this section, but inflation increases for the time period July 1, 2013, through January 1, 2016, shall not be recouped.

(4) Upon adoption of the health care payment system, an employer and/or insurance carrier shall pay the lesser of the rate set forth by the payment system or the health care provider's actual charge. If an employer or insurance carrier contracts with a provider for the purpose of providing services under this chapter, the rate negotiated in any such contract shall prevail.

(5) Whenever the health care payment system does not set a specific fee for a procedure, treatment or service in the schedule, the amount of reimbursement shall be at 85% of actual charge.

(6) Procedures and requirements for promulgation of health care payment system. — The health care payment system shall include provisions for health care treatment and procedures performed outside of the State of Delaware. If any procedure, treatment or service is rendered by a health care provider, hospital or ambulatory surgery center, who is licensed or permitted to render such procedure, treatment or service within the State of Delaware, but performs such procedure, treatment or service outside of the State of Delaware, the amount of reimbursement shall be the amount as set forth in the health care payment system. In the event that a procedure, treatment or service is rendered outside the State of Delaware by a health care provider, hospital or ambulatory surgery center, not licensed or permitted to render such procedure, treatment or service within the State of Delaware, the amount of reimbursement shall be the greater of:

a. The amount set forth in the workers' compensation health care payment system or a fee schedule adopted by the state in which the procedure, treatment or service is rendered, if such a schedule has been adopted; or

b. The amount that would be authorized by the payment system adopted pursuant to this chapter if the service or treatment were performed in the geozip where the injury occurred or where the employee was principally assigned.

Charges for a procedure, treatment or service outside the State of Delaware shall be subject to the instructions, treatment guidelines, and payment guides and policies in the health care payment system.

(7) The health care payment system shall include separate service categories for the fields of: ambulatory surgical treatment centers, anesthesia and related services, dental and related services, hospital care, and professional services. The Health Care Advisory Panel is directed to implement a specific cap on fees for anesthesia, which shall not be dependent on current charges, by January 1, 2014.

(8) Hospital reimbursement developed in the healthcare payment system shall be determined in accordance with the following provisions:

a. Hospital fees billed for inpatient services, outpatient surgical services, and emergency services provided to injured workers pursuant to this chapter shall be reimbursed at a rate equal to 80.0% of each hospital's current actual charges as of date of service, subject to adjustment provided by this paragraph. Hospital fees billed for outpatient nonsurgical services shall be billed subject to the provisions of paragraphs (3), (4) and (6) of this section; whenever the healthcare payment system does not set a specific fee for a procedure, treatment or service in the schedule, the amount of reimbursement shall be at 80.0% of each hospital's current actual charges as of date of service, subject to adjustment provided by this paragraph. On October 31, 2012, and every year thereafter by the same date, each hospital, with the exception of pediatric hospitals, shall provide to the Delaware Healthcare Association (DHA) a written report submitted by each hospital's independent financial auditor or certified public accountant setting forth its blended rate increase or decrease for the prior year. Within 30 days of receipt of the aforementioned reports, the DHA shall submit to the Department of Labor a written report prepared by an independent financial auditor or certified public accountant setting forth the following:

1. The arithmetic average of the blended rate increases or decreases for the hospitals submitting reports to the DHA pursuant to this subsection; and

2. A statement as to whether the hospitals have changed their mark-up methodologies for implants, supplies and devices.

The aforementioned report submitted by the DHA to the Department of Labor shall include copies of the individual hospitals reports to the DHA, as referenced above, but shall not identify the individual hospitals by name. Inpatient and outpatient pharmaceutical charges shall be excluded from the blended rate calculation referenced above. Implants, supplies and other cost-based services shall also be excluded from the blended rate calculation referenced above as long as the mark-up factor does not change from 1 year to the next. However, if the mark-up factor changes, the percentage increase or decrease, confirmed by each hospital through its annual financial statement, as referenced herein, shall be included in the blended rate calculation for that year. The Department of Labor shall, through a request for proposal (RFP) process, retain an independent financial auditor(s) or certified public accountant(s) to verify the validity of the rate change as it is set forth in the report submitted by the DHA. The DHA shall cooperate fully with any request for information made by the Department of Labor's retained financial advisor. Any proprietary information obtained, received or reviewed by the Department of Labor and/or their financial advisor(s) shall remain privileged and confidential, not subject to disclosure pursuant to the provisions of Chapter 100 of Title 29. Based upon the information received, the Department of Labor's financial advisor shall calculate the overall rate change applicable to all hospitals for the following year. If the arithmetic average of the blended rate for the hospitals submitting reports to the DHA pursuant to this subsection is greater than the Consumer Price Index-Urban, U.S. City Average, as published by the United States Bureau of Labor Statistics (CPI-U), each hospital's reimbursement rate shall be reduced by the difference between such blended rate and the CPI-U. If the arithmetic average of the blended rate for the hospitals submitting reports to the DHA pursuant to this paragraph is less than the CPI-U, each hospital's reimbursement rate shall be increased by the difference between such blended rate and the CPI-U. Such calculation shall be completed no later than January 31 of each year. The overall rate change shall be instituted on January 31, 2013, and every year thereafter on the same date. Reasonable costs associated with the overall rate change verification and calculation, as referenced above, shall be reimbursed to the Department of Labor by the DHA. Such verification may be subject to further review and/or audit by the Department of Insurance. Reasonable costs of any review or audit for purposes of this section shall be reimbursed to the Department of Insurance by the DHA. The failure on the part of any hospital and/or the DHA to comply with the requirements set forth above shall result in the nonpayment of charges during the period of noncompliance. Notwithstanding any language to the contrary, no increase in a hospital's reimbursement rate shall be permitted between July 1, 2013, and January 1, 2016. No reimbursement rate increases on or after January 1, 2016, shall allow for recoupment of increases that might otherwise have been permitted by this paragraph between July 1, 2013, and January 31, 2016.

b. Healthcare provider services provided in an emergency department of a hospital, or any other facility subject to the Federal Emergency Medical Treatment and Active Labor Act, 42 U.S.C. § 1395dd, and any emergency medical services provided in a prehospital setting by ambulance attendants and/or paramedics, shall be exempt from the healthcare payment system and shall not be subject to the requirement that a healthcare provider be certified pursuant to § 2322D of this title, requirements for preauthorization of services, or the healthcare practice guidelines adopted pursuant to § 2322C of this title.

c. The hospital reimbursement rate will be adjusted yearly as set forth in paragraph (8)a. of this section, except as otherwise indicated. Notwithstanding this yearly overall rate adjustment, the Health Care Advisory Panel, beginning February 1, 2015, and every 3 years thereafter, shall review the overall rate changes and make a determination whether the overall rate change reimbursement method adequately addresses the intent of the General Assembly as set forth in paragraph (1) of this section. The Health Care Advisory Panel shall provide the Secretary of Labor with its determination and any proposal to address concerns that may be identified during its review.

(9) Ambulatory Surgery Center ("ASC") reimbursement developed in the healthcare payment system shall be determined in accordance with the following provisions:

a. Ambulatory Surgery Center fees billed for services provided to injured workers pursuant to this chapter by an ASC shall be reimbursed at a rate equal to 85% of each ASC's current actual charges for such services as of date of service, subject to adjustment provided by this subsection as follows: On October 31, 2012, and every year thereafter by the same date, each ASC shall provide to the Department of Labor its rate change for the prior fiscal year. Verification of such rate change shall be provided by each ASC to the Office of Workers' Compensation in accordance with the above through a written report submitted by each ASC's independent financial auditor or certified public accountant. The Department of Labor shall, through a request for proposal (RFP) process, retain an independent financial auditor or auditors or certified public accountant or accountants to verify the validity of the rate change submitted by each ASC. Each ASC shall cooperate fully with any request for information made by the Department of Labor's retained financial advisor. Any proprietary information obtained, received or reviewed by the Department of Labor and/or their financial advisor(s) shall remain privileged and confidential, and not subject to disclosure pursuant to the provisions of Chapter 100 of Title 29. Based upon the information received, the Department of Labor's financial advisor shall calculate the rate change applicable to each ASC for the following year. If any ASC's rate change is greater than the CPI-U, Medical, then that ASC's reimbursement rate shall be reduced by the difference between that ASC's rate change and the CPI-U, Medical. If any ASC's rate change is less than the CPI-U, Medical, then that ASC's reimbursement rate shall be increased by the difference between that ASC's rate change and the CPI-U, Medical. Such calculation shall be completed no later than January 31 of each year. The rate changes for the ASCs, as referenced above, shall be instituted on January 31, 2013, and every year thereafter on the same date. Reasonable costs associated with each rate change verification and calculation, as referenced above, shall be reimbursed to the Department of Labor by the ASC for which the rate change verification and calculation has been performed. Such verification may be subject to further review and/or audit by the Department of Insurance. Reasonable costs of any review or audit for purposes of this section shall be reimbursed to the Department of Insurance by the ASC and/or ASCs whose billing is audited. The failure on the part of any ASC to comply with the requirements set forth above shall result in the nonpayment of charges during the period of noncompliance.

b. Ambulatory Surgery Center reimbursement rates will be adjusted yearly as set forth in paragraph (9)a. of this section. Notwithstanding this yearly overall rate adjustment, the Health Care Advisory Panel, beginning February 1, 2015, and every 3 years thereafter, shall review the overall rate changes and make a determination whether the overall rate change reimbursement method adequately addresses the intent of the General Assembly as set forth in paragraph (1) of this section. The Health Care Advisory Panel shall provide the Secretary of Labor with its determination and any proposal to address concerns that may be identified during its review.

c. The Health Care Advisory Panel is directed to develop by January 1, 2014 a system of maximum allowable payments for services provided in Ambulatory Surgical Centers which shall result in stable charges and be cost neutral with respect to medical costs. Upon the implementation of this system of maximum allowable payments for treatments in Ambulatory Surgical Centers, paragraphs (9)a. and b. of this section shall cease to have legal effect.

d. Notwithstanding any language to the contrary, no adjustments for inflation shall be made to any payment schedule developed pursuant to this subsection until at least January 1, 2016. Subsequent to January 1, 2016, no permitted inflation increases shall allow for recoupment of inflation-based expenses incurred prior to January 31, 2016.

(10) Professional service fees developed in the health care payment system shall be determined in accordance with the following provisions:

a. The payment system for professional services shall conform to the Current Procedural Terminology ("CPT"), American Medical Association, 515 North State Street, Chicago, Illinois, 60610.

b. Services covered by the payment system shall include evaluation and management, surgery, physician, medicine, radiology, pathology and laboratory, chiropractic, physical therapy, and other services covered under the CPT.

c. The health care payment system shall require that services be reported with the Healthcare Common Procedural Coding System Level II ("HCPCS Level II") or CPT codes that most comprehensively describe the services performed. Proprietary bundling edits more restrictive than the National Correct Coding Policy Manual in Comprehensive Code Sequence for Part B Medicare Carriers, Version 12.0, U.S. Department of Health and Human Services, Centers for Medicare and Medicare Services, 7500 Security Boulevard, Baltimore, Maryland, 21244, shall be prohibited. Bundling edits is the process of reporting codes so that they most comprehensively describe the services performed.

d. An allied health care professional, such as a certified registered nurse anesthetist ("CRNA"), physician assistant ("PA"), or nurse practitioner ("NP"), shall be reimbursed at the same rate as other health care professionals when the allied health care professional is performing, coding and billing for the same services as other health care professionals if a physician health care provider is physically present when the service or treatment is rendered, and shall be reimbursed at 80% of the primary health care provider's rate if a physician health care provider is not physically present when the service or treatment is rendered.

e. Charges of an independently operated diagnostic testing facility shall be subject to the professional services and HCPCS Level II health care payment system where applicable. An independent diagnostic testing facility is an entity independent of a hospital or physician's office, whether a fixed location, a mobile entity, or an individual nonphysician practitioner, in which diagnostic tests are performed by licensed or certified nonphysician personnel under appropriate physician supervision.

f. The Health Care Advisory Panel shall adopt and recommend regulations pertaining to the methodology for updating the fee schedule for professional service fees developed in the health care payment system as set forth in paragraphs (5), (10)a., and (10)c. of this section.

(11) As part of the health care payment system, the Health Care Advisory Panel shall adopt and recommend a reimbursement schedule for pathology, laboratory and radiological services and durable medical equipment. The Health Care Advisory Panel shall implement by September 1, 2013, a specific limitation on drug screenings absent pre-authorization and a specific limitation on per-procedure reimbursements for drug testing.

(12) As part of the health care payment system, the Health Care Advisory Panel shall adopt and recommend a formulary and fee methodology for pharmacy services, prescription drugs and other pharmaceuticals. The formulary and fee methodology system developed by the Health Care Advisory Panel for pharmacy services, prescription drugs and other pharmaceuticals shall include by September 1, 2013, a mandated discount from average wholesale price that shall be defined by the State, a ban on repackaging fees, and adoption of a preferred drug list.

(13) Fees for nonclinical services, such as retrieving, copying and transmitting medical reports and records, testimony by affidavit, deposition or live testimony at any hearing or proceeding, or completion and transmission of any required report, form or documentation, and associated regulations and procedures for the determination of and verification of containment of fees, shall be developed and proposed by the Health Care Advisory Panel, and adopted as part of the health care payment system. Such fees shall be revised periodically on the recommendation of the Health Care Advisory Panel to reflect changes in the cost of providing such services. Following the adoption of the initial health care payment system, adjustments to fees for nonclinical services shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. The nonclinical service fees adopted pursuant to this paragraph shall apply to all services provided after the effective date of the regulation, regardless of the date of injury.

(14) Subject to the foregoing provisions, the health care payment system authorized by this section shall be approved and proposed by the Health Care Advisory Panel. Thereafter, the health care payment system shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulation shall be promulgated and adopted within 180 days of the first meeting of the Health Care Advisory Panel. One year after the effective date of the regulation and each January thereafter, the Department of Labor shall make an automatic adjustment to the maximum payment for a procedure, treatment or service in effect in January of that year. Except with respect to hospital charges that shall be adjusted in accordance with paragraph (8) of this section, the Department of Labor shall increase or decrease the maximum payment by the percentage change of increase or decrease in the Consumer Product Index — Urban, U.S. City Average, All Items, as published by the United States Bureau of Labor Statistics. The adjustment provided for in this section shall not be applied to fees for nonclinical services and supplies. Notwithstanding the above, the payment system shall not be adjusted for inflation between July 1, 2013, and January 1, 2016. After January 1, 2016, the payment system shall resume its adjustment as described above, but inflation increases for the time period July 1, 2013, through January 1, 2016, shall not be recouped.

76 Del. Laws, c. 1, § 11; 76 Del. Laws, c. 143, §§ 1, 2; 77 Del. Laws, c. 94, §§ 1-4; 78 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 391, § 1; 79 Del. Laws, c. 55, § 2.;

§ 2322C Development of health care practice guidelines.

Health care practice guidelines shall be developed in accordance with the following provisions:

(1) The Health Care Advisory Panel shall adopt and recommend a coordinated set of health care practice guidelines and associated procedures to guide utilization of health care treatments in workers' compensation, including but not limited to care provided for the treatment of employees by or under the supervision of a licensed health care provider, prescription drug utilization, inpatient hospitalization and length of stay, diagnostic testing, physical therapy, chiropractic care and palliative care. The health care practice guidelines shall apply to all treatments provided after the effective date of the regulation referred to in paragraph (7) of this section, regardless of the date of injury.

(2) The guidelines shall be, to the extent permitted by the most current medical science or other applicable science, based on well-documented scientific research concerning efficacious treatment for injuries and occupational disease. To the extent that well-documented scientific research concerning efficacious treatment is not available at the time of adoption or revision of the guidelines, the guidelines shall be based upon the best available information concerning national consensus regarding best health care practices in the relevant health care community.

(3) The guidelines shall, to the extent practical consistent with this section, address treatment of those physical conditions which occur with the greatest frequency (for services compensable under this chapter), or which require the most expensive treatments (for services compensable under this chapter), based upon currently available Delaware data.

(4) The guidelines shall contain a section guiding the utilization of prescription medications.

(5) The original health care practice guidelines may be based upon an existing model, already in use, to guide treatment of medical care for workers' compensation. Additional guidelines may be initially adopted, pursuant to the same criteria, to obtain coverage of areas or issues of treatment not included in other adopted guidelines. In no event shall multiple guidelines covering the same aspects of the same medical condition be simultaneously in force.

(6) Services rendered by any health care provider certified to provide treatment services for employees shall be presumed, in the absence of contrary evidence, to be reasonable and necessary if such services conform to the most current version of the Delaware health care practice guidelines. Services provided by health care providers that are not certified shall not be presumed reasonable and necessary unless such services are preauthorized by the employer or insurance carrier, subject to the exception set forth in § 2322D(b) of this title. It is intended that these guidelines will be produced by Health Care Advisory Panel subcommittees in coordination with a qualified contractor with expertise in establishing treatment guidelines, developing the rules that define the use of such guidelines, and disseminating the guidelines in a manner that streamlines the delivery of health care.

(7) Subject to the foregoing provisions, after receiving the approval and recommendation of the Health Care Advisory Panel, the guidelines shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel. Health care practice guidelines shall be subject to review and revision by the Health Care Advisory Panel on at least an annual basis. It is the intent of the General Assembly that the development of health care guidelines will be directed by a predominantly medical or other health professional panel, recognizing that health care professionals are best equipped to determine appropriate treatment. It is further intended that subcommittees comprised of representatives from appropriate specialties will make comment and offer recommendations to the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 12.;

§ 2322D Certification of health care providers.

(a)(1) Certification shall be required for a health care provider to provide treatment to an employee, pursuant to this chapter, without the requirement that the health care provider first preauthorize each health care procedure, office visit or health care service to be provided to the employee with the employer or insurance carrier. The provisions of this subsection shall apply to all treatments to employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury. A health care provider shall be certified only upon meeting the following minimum certification requirements:

a. Have a current license to practice, as applicable;

b. Meet other general certification requirements for the specific provider type;

c. Possess a current and valid Drug Enforcement Agency ("DEA") registration, unless not required by the provider's discipline and scope of practice;

d. Have no previous involuntary termination from participation in Medicare, Medicaid or the Delaware workers' compensation system, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section;

e. Have no felony convictions in any jurisdiction, under a federal-controlled substance act or for an act involving dishonesty, fraud or misrepresentation, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section; and

f. Provide proof of adequate, current professional malpractice and liability insurance.

(2) The certification rules shall require that any health care provider to be certified agree to the following terms and conditions:

a. Compliance with Delaware workers' compensation laws and rules;

b. Maintenance of acceptable malpractice coverage;

c. Completion of State-approved continuing education courses in workers' compensation care every 2 years;

d. Practice in a best-practices environment, complying with practice guidelines and Utilization Review Accreditation Council ("URAC") utilization review determinations;

e. Agreement to bill only for services and items performed or provided, and medically necessary, cost-effective and related to the claim or allowed condition;

f. Agreement to inform an employee of that employee's liability for payment of noncovered services prior to delivery;

g. Acceptance of reimbursement and not unbundled charges into separate procedure codes when a single procedure code is more appropriate; and

h. Agreement not to balance bill any employee or employer. Employees shall not be required to contribute a copayment or meet any deductibles.

(b) Notwithstanding the provisions of this section, any health care provider may provide services during 1 office visit, or other single instance of treatment, without first having obtained prior authorization, and receive reimbursement for reasonable and necessary services directly related to the employee's injury or condition at the health care provider's usual and customary fee, or the maximum allowable fee pursuant to the workers' compensation health care payment system adopted pursuant to § 2322B of this title, whichever is less. The provisions of this subsection are limited to the occasion of the employee's first contact with any health care provider for treatment of the injury, and further limited to instances when the health care provider believes in good faith, after inquiry, that the injury or occupational disease was suffered in the course of the employee's employment. The provisions of this subsection shall apply to all treatments to injured employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury.

(c) Subject to the foregoing provisions, complete rules and regulations relating to provider certification shall be approved and proposed by the Health Care Advisory Panel. Thereafter, such regulations shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 13; 70 Del. Laws, c. 186, § 1.;

§ 2322E Development of consistent forms for health care providers.

(a) The Health Care Advisory Panel is authorized and directed to approve and propose standard forms for the provision of health care services pursuant to this chapter. Upon such recommendation, such forms and provisions governing their use shall be adopted by regulation of the Department of Labor, pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 180 days after the first meeting of the Health Care Advisory Panel. Forms authorized by this section shall provide for prompt initial report of an employee's condition upon the initial occurrence of injury treated pursuant to this chapter and upon reasonable intervals thereafter to report the conditions and limitations of an employee. At a minimum the initial reporting form shall provide for an outline of the physical capabilities of the employee in order to enable and encourage the injured employee to return to work at the highest level of capability.

(b) The health care provider most responsible for the treatment of the employee's work-related injury shall complete and submit, as expeditiously as possible and not later than 10 days after the date of first evaluation or treatment, a report of employee condition and limitations, on a form adopted for that purpose pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable. In the event that an employee is treated and released from the emergency department of a hospital, the health care provider most responsible for follow up care, if applicable, or the emergency room attending physician, shall provide the report of employee condition and limitations to the employee upon release, and the employee shall be responsible for provision of the report to the employer and the employer's insurance carrier, if applicable, within the time period provided by the rules adopted pursuant to this section.

(c) Every health care provider shall prepare supplemental reports of employee condition and limitations on forms prescribed pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable.

(d) Within 14 days of the issuance of an Agreement As To Compensation to an employee for any period of total disability, the employer shall provide to the health care provider/physician most responsible for the treatment of the employee's work-related injury and to the employer's insurance carrier, if applicable, a report of the modified-duty jobs which may be available to the employee. The insurance carrier for an insured employer shall send to such employer the aforementioned report for completion, and shall be independently responsible for providing a completed report of modified-duty jobs to the health care provider/physician. The health care provider portion of the employer's modified duty availability report must be signed and returned by the health care provider within 14 days of the next date of service after receipt of the form from the employer, but not later than 21 days from the health care provider's receipt of such form.

(e) Fees for completion, copying and transmission of the forms shall be developed by the Health Care Advisory Panel. The employer or the employer's insurance carrier shall be liable for payment of the fee for all such reports of employee condition and limitations, provided however, that the employer or insurance carrier shall not be liable for any such reports, requested by an employee more frequently than once during each 3-month period.

76 Del. Laws, c. 1, § 14; 77 Del. Laws, c. 94, §§ 5, 6; 78 Del. Laws, c. 186, § 2; 79 Del. Laws, c. 55, § 3.;

§ 2322F Billing and payment for health care services.

(a) Charges for medical evaluation, treatment and therapy, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice for such charges, accompanied by records or notes, concerning the treatment or services submitted for payment, documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy, with reference to the health care practice guidelines adopted pursuant to § 2322C of this title, or documenting the preauthorization of such evaluation, treatment or therapy. The initial copy of the supporting notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee.

(b) Charges for hospital services and items supplied by a hospital, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice which shall be documented in a nationally recognized uniform billing code format, in sufficient detail to document the services or items provided, and any preauthorization of the services and items shall also be documented. The initial copy of the supporting medical notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee. Payment for hospital services, including payment for invoices rendered for emergency department services, shall be made within 30 days of the submission of a "clean claim" accompanied by notes documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy.

(c) Preauthorized evaluations, treatments or therapy shall be paid at the agreed fee within 30 days of the date of submission of the invoice, unless the compliance with the preauthorization is contested, in good faith, pursuant to the utilization review system set forth in subsection (j) of this section below.

(d) Treatments, evaluations and therapy provided by a certified health care provider shall be paid within 30 days of receipt of the health care provider's bill or invoice together with records or notes as provided in this section, unless compliance with the health care payment system or practice guidelines adopted pursuant to § 2322B or § 2322C of this title is contested, in good faith, to the utilization review system set forth in subsection (j) of this section below.

(e) Denial of payment for health care services provided pursuant to this chapter, whether in whole or in part, shall be accompanied with written explanation of reason for denial.

(f) In the event that a portion of a health care invoice is contested pursuant to this section, the uncontested portion shall be paid without prejudice to the right to contest the remainder. The time limits set forth in this section shall apply to payment of all uncontested portions of health care payments.

(g) If, following a hearing, the Industrial Accident Board determines that an employer, an insurance carrier or a health care provider failed in its responsibilities under § 2322B, § 2322C, § 2322D, § 2322E or § 2322F of this title, it shall assess a fine of not less than $1,000 nor more than $5,000 for violations of said sections. Such fines shall be payable to the Workers' Compensation Fund.

(h) Prompt pay required for nonpreauthorized care. — An employer or insurance carrier shall be required to pay a health care invoice within 30 days of receipt of the invoice as long as the claim contains substantially all the required data elements necessary to adjudicate the invoice, unless the invoice is contested in good faith. If the contested invoice pertains to an acknowledged compensable claim and the denial is based upon compliance with the health care payment system and/or health care practice guidelines, it shall be referred to utilization review. Any such referral to utilization review shall be made within 15 days of denial. Unpaid invoices shall incur interest at a rate of 1% per month payable to the provider. A provider shall not hold an employee liable for costs related to nondisputed services for a compensable injury and shall not bill or attempt to recover from the employee the difference between the provider's charge and the amount paid by the employer or insurance carrier on a compensable injury.

(i) A health care provider referring an employee to, or encouraging an employee to utilize, any inpatient or outpatient facility or any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility shall disclose to the employee any financial interest the health care provider has in such inpatient or outpatient facility, any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility. The requirements of this subsection may be met by the prominent placement of a sign or signs in such health care provider's office identifying such affiliated equipment, practices or facilities.

(j) Utilization review. — The Health Care Advisory Panel shall develop a utilization review program. The intent is to provide reference for employers, insurance carriers, and health care providers for evaluation of health care and charges. The intended purpose of utilization review services shall be the prompt resolution of issues related to treatment and/or compliance with the health care payment system or practice guidelines for those claims which have been acknowledged to be compensable. An employer or insurance carrier may engage in utilization review to evaluate the quality, reasonableness and/or necessity of proposed or provided health care services for acknowledged compensable claims. Any person conducting a utilization review program for workers' compensation shall be required to contract with the Office of Workers' Compensation once every 2 years and certify compliance with Workers' Compensation Utilization Management Standards or Health Utilization Management Standards of Utilization Review Accreditation Council ("URAC") sufficient to achieve URAC accreditation or submit evidence of accreditation by URAC. If a party disagrees with the findings following utilization review, a petition may be filed with the Industrial Accident Board for de novo review. Complete rules and regulations relating to utilization review shall be approved and recommended by the Health Care Advisory Panel. Thereafter, such rules shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

(k) Coordination of health care payments. —

(1) Upon notification to an employer that an employee is exercising that employee's rights under § 2304 of this title with respect to an injury or condition, the employer shall be exclusively responsible for treatment of that injury or condition to the extent that the employer is obliged to provide treatment under this chapter.

(2) An employee, as part of a notification that an employee will exercise rights under § 2304 of this title, shall notify the employer of all health insurance benefits that could compensate the employee for treatment of the injury or condition in question in the absence of coverage under this chapter. Such notification to the employer is intended to facilitate the notice provided for in paragraph (k)(4) of this section; the failure of an employee to provide such notice shall not waive or defeat any rights the employee may have under this chapter.

(3) An employee whose health care treatment for an injury or condition is being paid for pursuant to this chapter shall not be entitled to seek compensation from any other health insurance carrier for the same treatment. A health care provider who is being paid for treating an injury or condition pursuant to this chapter shall not seek compensation from any other health insurance carrier for the same treatment.

(4) At any time that a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employer shall notify any health insurance carrier of which it is aware pursuant to paragraph (k)(2) of this section of such a final determination.

(5) Notwithstanding any other provision of this chapter, if a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employee and/or the health care provider who provided said treatment may seek payment for such treatment from a health insurance carrier from which the employee had coverage applicable at the time of the injury or condition.

(6) Any time restrictions imposed upon an employee with respect to making claims against that employee's health insurance coverage for an injury or condition for which that employee initially sought treatment under this chapter shall be tolled until notification of the health insurance carrier under paragraph (k)(4) of this section.

(7) No requirements for preauthorization of treatment in any health insurance policy shall be the basis for denying payment of a claim submitted under paragraph (k)(5) of this section.

(8) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that had a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the contract rate.

(9) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that did not have a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the health insurance carrier's average contract rate for the same treatment with health care providers with whom it does have a contract.

(10) All claims submitted pursuant to paragraph (k)(5) of this section shall be entitled to treatment under Insurance Department Regulation 1310 [18 Del. Code Regs. § 1310] or any successor regulation relating to the prompt payment of health care claims by health insurance carriers.

(11) A health insurance carrier may deny payment of claims submitted under paragraph (k)(5) of this section for health care that it determines was not reasonable or necessary. However, an employee shall have the right to immediate appeal to an Independent Utilization Review organization under § 6416 of Title 18 for all such denials of treatment, with the cost of such appeal being borne by the health insurance carrier.

(12) A health care provider may not balance bill an employee for treatment for which the health care provider has been compensated under paragraph (k)(8) or (9) of this section.

(l) Balance billing prohibited. —

(1) Any health care provider rendering services under this chapter shall be prohibited from billing or invoicing an employee, employer or insurance carrier for charges or expenses other than those authorized by this chapter and the health care payment system provided for herein. No health care provider rendering treatment or services under this chapter shall seek payment for charges from an employee except as authorized by this section.

(2) Billing procedures where compensability under this chapter is contested.

a. A provider may seek payment of the actual charges from the employee if the employer or insurance carrier notifies the provider that it does not consider the illness or injury to be compensable. If an employer notifies a provider that it will pay only a portion of a bill, the provider may seek payment of the unpaid portion from the employee up to the lesser of the actual charge, the negotiated rate, or the rate authorized by the payment system.

b. If an employee informs the health care provider that a claim is on file at the Department, the provider shall cease all efforts to collect payment from the employee.

c. While a claim concerning compensability is pending with the Department, a provider may notify an employee that the employee will be responsible for payment of unpaid invoices when the claim has been determined not to be compensable and the provider is able to resume collection efforts. Any such notice or reminder made under this subsection shall not be disclosed or otherwise provided to any credit agency. The provider may request information about the Department claim, and if the employee fails to respond or provide the information within 90 days, the provider shall be entitled to resume collection efforts directly and the employee may be determined liable for invoices as otherwise provided by law.

(3) Upon final award or settlement, a provider may resume efforts to collect payment from the employee and the employee shall be responsible for payment of any outstanding bills without regard to this section and as otherwise provided or authorized by law. If the service is found compensable, the provider shall not require a payment rate, excluding interest, greater than the lesser of the actual charge or payment level set by the payment system. The employee shall be responsible for payment for services found not covered or compensable unless agreed otherwise by the provider and employee. Services not covered or not compensable shall not be subject to the payment system.

76 Del. Laws, c. 1, § 15; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 94, §§ 7, 8.;



§ 2322A. Health Care Advisory Panel

(a) The General Assembly recognizes that issues related to health care in workers' compensation require the expertise of the medical community and other health care professionals for resolution. A Health Care Advisory Panel is hereby established. The purpose of the Health Care Advisory Panel shall be to carry out the provisions of this chapter, with a diversity of perspectives, on matters relating to the provision of health care to employees pursuant to this chapter.

(b) Membership; terms. — The Health Care Advisory Panel shall consist of 17 members. All members shall be appointed by the Governor by and with the consent of the Senate. As provided below, a majority of members shall be health care providers or representatives of providers. Members shall be appointed for a term of up to 3 years and may be re-appointed. Terms of members shall be staggered so that less than half of the members' terms expire in any 1 year. Members shall receive no compensation.

(c) Representation. — The Health Care Advisory Panel shall include: 1 representative of insurance carriers providing coverage pursuant to this chapter; 1 representative of employers; 1 representative of employees; 2 attorneys licensed to practice law, 1 who regularly represents employees and 1 who regularly represents employers in matters arising under this chapter; 3 public members; and 9 provider members. A public member: may not be nor may ever have been certified, licensed, or registered in any health-related field; may not be the spouse of someone certified, licensed, or registered in any health-related field; at the time of appointment may not be a member of the immediate family of someone certified, licensed, or registered in any health-related field; may not be employed by a company engaged in a directly health-related business; and may not have a material financial interest in providing goods or services to persons engaged in the practice of medicine. The 9 provider members appointed to the Health Care Advisory Panel shall include a diverse group of health care providers (or provider representatives) who are most representative of those providing medical care to employees pursuant to this chapter. The provider members shall include representatives nominated by the following professional societies or associations:

(1) Four representatives of the Medical Society of Delaware (including 1 in the field of primary care, 1 in the field of neurosurgery, 1 in the field of occupational medicine and 1 at large representative);

(2) One representative of the Delaware Society of Orthopaedic Surgeons;

(3) One representative of the Delaware Academy of Physical Medicine and Rehabilitation;

(4) One representative of the Delaware Healthcare Association;

(5) One representative of the Delaware Chiropractic Association; and

(6) One representative of the Delaware Physical Therapy Association.

One member may represent more than 1 category. In addition to their ability to represent the perspective of their profession, provider members shall be selected for their ability to represent the interests of the community at large. The Department of Labor, Office of Workers' Compensation shall provide at least 1 nonvoting staff to assist the Panel in its work.

(d) Any person appointed to fill a vacancy on the Health Care Advisory Panel shall serve for the remainder of the unexpired term of the former member and shall be eligible for reappointment.

(e) Regular attendance is vital to the purposes of the Health Care Advisory Panel. Members shall accept the duty and obligation to attend meetings. Repeated absences shall be grounds for removal from the Panel at the discretion of the Governor.

(f) A Chair and Vice Chair shall be elected by a majority of members of the Health Care Advisory Panel for terms of 1 year. The Chair and/or Vice Chair may be replaced at any time by a majority vote of members of the Health Care Advisory Panel. The Chair and Vice Chair of the Health Care Advisory Panel shall set an agenda for each meeting, shall preside at meetings, and shall forward recommendations, opinions and other communications of the Health Care Advisory Panel to the Governor and General Assembly.

(g) The Health Care Advisory Panel is authorized to appoint by majority vote such committees as it may deem appropriate and to define the powers duties and responsibilities of such committees. Such committees may include persons who are not regular members of the Health Care Advisory Panel.

(h) Order of business and schedule of meetings. — Meetings of the Health Care Advisory Panel shall be held at least 4 times annually and shall be scheduled by the Chair. Agendas for meetings shall be developed by the Chair and/or Vice-Chair of the Panel. Any member wishing to include an item on the agenda has the responsibility to draft and present the agenda item to the Chair for approval and inclusion. An agenda shall be distributed by the Office of Workers' Compensation to members at least 14 days prior to the next meeting. Staff from Office of Workers' Compensation shall record all meeting proceedings and prepare minutes for approval by the Health Care Advisory Panel prior to the next meeting. The Health Care Advisory Panel is authorized to adopt by majority vote bylaws and other procedures for meetings not inconsistent with this chapter. For any matter considered by the Health Care Advisory Panel that does not have unanimous approval, members shall be authorized to issue minority reports. Neither the Health Care Advisory Panel nor any committee thereof shall be subject to the provisions of Chapter 100 of Title 29.

(i) Quorum and voting. — Administrative decisions, including the election of officers, recommendations to remove a member, or the adoption or amendment of bylaws, shall be effective upon approval by a majority of all members of the Health Care Advisory Panel. All other matters shall be subject to approval for by a majority of persons present at a duly constituted meeting consisting of at least a quorum of members. A quorum of at least 9 members, at least 5 of whom shall be provider representatives referred to in subsection (c) of this section above.

76 Del. Laws, c. 1, § 10.;

§ 2322B Procedures and requirements for promulgation of health care payment system.

The health care payment system developed pursuant to this section shall be subject to the following procedures and requirements:

(1) The intent of the General Assembly in authorizing a health care payment system is not to establish a "push down" system, but is instead to establish a system that eliminates outlier charges and streamlines payments by creating a presumption of acceptability of charges implemented through a transparent process, involving relevant interested parties, that prospectively responds to the cost of maintaining a health care practice, eliminating cost-shifting among health care service categories and avoiding institutionalization of upward rate creep.

(2) The health care payment system shall include payment rates, instructions, guidelines, and payment guides and policies regarding application of the payment system. When completed, the payment system shall be published on the Internet at no charge to the user via a link from the Office of Workers' Compensation website at http://odia.delawareworks.com/workers-comp/, or a successor website. The payment system shall also be made available in written form at the Office of Workers' Compensation during regular business hours.

(3)a. The maximum allowable payment for health care treatment and procedures covered under this chapter shall be the lesser of the health care provider's actual charges or the fee set by the payment system. The payment system will set fees at 90% of the seventy-fifth percentile of actual charges within the geozip where the service or treatment is rendered, utilizing information contained in employers' and insurer carriers' national databases. For pathology, laboratory, and radiological services and durable medical equipment, the payment system will set fees at 85% of 90% of the 75th percentile of actual charges. For purposes of this section, "geozip" means an area defined by reference to United States ZIP Codes; Delaware shall consist of 1 "197 geozip" (comprised of all areas within the State where the address has a ZIP Code beginning with the 3 digits "197" or "198"), and 1 "199 geozip" (comprised of all areas within the State where the address has a ZIP Code beginning with the 3 digits of "199"). If a geozip does not have the necessary number of charges and fees to calculate a valid percentile for a specific procedure, treatment, or service, the Health Care Advisory Panel in its discretion may combine data from Delaware's 2 geozips for a specific procedure, treatment, or service. Those fees shall then be subject to the adjustments described in paragraphs (3)d. and e. of this section in subsequent years.

b. On a 1-time basis in 2013, with respect to all possible procedures, treatments, and services for which there was insufficiently reliable data prior to 2013 for the Health Care Advisory Panel to determine a payment based upon the formula described above, the Health Care Advisory Panel shall use a formula based upon relative value units as determined by the Centers for Medicare and Medicaid Services to determine fees for said procedures, treatments, and services. Those fees shall then be subject to the adjustments described in paragraphs (3)d. and e. of this section in subsequent years.

c. For procedures, treatments, and services not covered by paragraph (3)a. or b. of this section or other provisions of this chapter, the Health Care Advisory Panel may recommend an alternative payment system.

d. The payment system will be adjusted yearly based on percentage changes to the Consumer Price Index-Urban, U.S. City Average, All Items, as published by the United States Bureau of Labor Statistics. After January 17, 2010, the Health Care Advisory Panel shall review the geozip reporting system and make a recommendation concerning whether the State should operate its workers' compensation health care payment system on a geozip basis or on a single statewide basis.

e. Notwithstanding the above, the payment system shall not be adjusted for inflation between July 1, 2013, and January 1, 2016. After January 1, 2016, the payment system shall resume its adjustment as described above and in paragraph (14) of this section, but inflation increases for the time period July 1, 2013, through January 1, 2016, shall not be recouped.

(4) Upon adoption of the health care payment system, an employer and/or insurance carrier shall pay the lesser of the rate set forth by the payment system or the health care provider's actual charge. If an employer or insurance carrier contracts with a provider for the purpose of providing services under this chapter, the rate negotiated in any such contract shall prevail.

(5) Whenever the health care payment system does not set a specific fee for a procedure, treatment or service in the schedule, the amount of reimbursement shall be at 85% of actual charge.

(6) Procedures and requirements for promulgation of health care payment system. — The health care payment system shall include provisions for health care treatment and procedures performed outside of the State of Delaware. If any procedure, treatment or service is rendered by a health care provider, hospital or ambulatory surgery center, who is licensed or permitted to render such procedure, treatment or service within the State of Delaware, but performs such procedure, treatment or service outside of the State of Delaware, the amount of reimbursement shall be the amount as set forth in the health care payment system. In the event that a procedure, treatment or service is rendered outside the State of Delaware by a health care provider, hospital or ambulatory surgery center, not licensed or permitted to render such procedure, treatment or service within the State of Delaware, the amount of reimbursement shall be the greater of:

a. The amount set forth in the workers' compensation health care payment system or a fee schedule adopted by the state in which the procedure, treatment or service is rendered, if such a schedule has been adopted; or

b. The amount that would be authorized by the payment system adopted pursuant to this chapter if the service or treatment were performed in the geozip where the injury occurred or where the employee was principally assigned.

Charges for a procedure, treatment or service outside the State of Delaware shall be subject to the instructions, treatment guidelines, and payment guides and policies in the health care payment system.

(7) The health care payment system shall include separate service categories for the fields of: ambulatory surgical treatment centers, anesthesia and related services, dental and related services, hospital care, and professional services. The Health Care Advisory Panel is directed to implement a specific cap on fees for anesthesia, which shall not be dependent on current charges, by January 1, 2014.

(8) Hospital reimbursement developed in the healthcare payment system shall be determined in accordance with the following provisions:

a. Hospital fees billed for inpatient services, outpatient surgical services, and emergency services provided to injured workers pursuant to this chapter shall be reimbursed at a rate equal to 80.0% of each hospital's current actual charges as of date of service, subject to adjustment provided by this paragraph. Hospital fees billed for outpatient nonsurgical services shall be billed subject to the provisions of paragraphs (3), (4) and (6) of this section; whenever the healthcare payment system does not set a specific fee for a procedure, treatment or service in the schedule, the amount of reimbursement shall be at 80.0% of each hospital's current actual charges as of date of service, subject to adjustment provided by this paragraph. On October 31, 2012, and every year thereafter by the same date, each hospital, with the exception of pediatric hospitals, shall provide to the Delaware Healthcare Association (DHA) a written report submitted by each hospital's independent financial auditor or certified public accountant setting forth its blended rate increase or decrease for the prior year. Within 30 days of receipt of the aforementioned reports, the DHA shall submit to the Department of Labor a written report prepared by an independent financial auditor or certified public accountant setting forth the following:

1. The arithmetic average of the blended rate increases or decreases for the hospitals submitting reports to the DHA pursuant to this subsection; and

2. A statement as to whether the hospitals have changed their mark-up methodologies for implants, supplies and devices.

The aforementioned report submitted by the DHA to the Department of Labor shall include copies of the individual hospitals reports to the DHA, as referenced above, but shall not identify the individual hospitals by name. Inpatient and outpatient pharmaceutical charges shall be excluded from the blended rate calculation referenced above. Implants, supplies and other cost-based services shall also be excluded from the blended rate calculation referenced above as long as the mark-up factor does not change from 1 year to the next. However, if the mark-up factor changes, the percentage increase or decrease, confirmed by each hospital through its annual financial statement, as referenced herein, shall be included in the blended rate calculation for that year. The Department of Labor shall, through a request for proposal (RFP) process, retain an independent financial auditor(s) or certified public accountant(s) to verify the validity of the rate change as it is set forth in the report submitted by the DHA. The DHA shall cooperate fully with any request for information made by the Department of Labor's retained financial advisor. Any proprietary information obtained, received or reviewed by the Department of Labor and/or their financial advisor(s) shall remain privileged and confidential, not subject to disclosure pursuant to the provisions of Chapter 100 of Title 29. Based upon the information received, the Department of Labor's financial advisor shall calculate the overall rate change applicable to all hospitals for the following year. If the arithmetic average of the blended rate for the hospitals submitting reports to the DHA pursuant to this subsection is greater than the Consumer Price Index-Urban, U.S. City Average, as published by the United States Bureau of Labor Statistics (CPI-U), each hospital's reimbursement rate shall be reduced by the difference between such blended rate and the CPI-U. If the arithmetic average of the blended rate for the hospitals submitting reports to the DHA pursuant to this paragraph is less than the CPI-U, each hospital's reimbursement rate shall be increased by the difference between such blended rate and the CPI-U. Such calculation shall be completed no later than January 31 of each year. The overall rate change shall be instituted on January 31, 2013, and every year thereafter on the same date. Reasonable costs associated with the overall rate change verification and calculation, as referenced above, shall be reimbursed to the Department of Labor by the DHA. Such verification may be subject to further review and/or audit by the Department of Insurance. Reasonable costs of any review or audit for purposes of this section shall be reimbursed to the Department of Insurance by the DHA. The failure on the part of any hospital and/or the DHA to comply with the requirements set forth above shall result in the nonpayment of charges during the period of noncompliance. Notwithstanding any language to the contrary, no increase in a hospital's reimbursement rate shall be permitted between July 1, 2013, and January 1, 2016. No reimbursement rate increases on or after January 1, 2016, shall allow for recoupment of increases that might otherwise have been permitted by this paragraph between July 1, 2013, and January 31, 2016.

b. Healthcare provider services provided in an emergency department of a hospital, or any other facility subject to the Federal Emergency Medical Treatment and Active Labor Act, 42 U.S.C. § 1395dd, and any emergency medical services provided in a prehospital setting by ambulance attendants and/or paramedics, shall be exempt from the healthcare payment system and shall not be subject to the requirement that a healthcare provider be certified pursuant to § 2322D of this title, requirements for preauthorization of services, or the healthcare practice guidelines adopted pursuant to § 2322C of this title.

c. The hospital reimbursement rate will be adjusted yearly as set forth in paragraph (8)a. of this section, except as otherwise indicated. Notwithstanding this yearly overall rate adjustment, the Health Care Advisory Panel, beginning February 1, 2015, and every 3 years thereafter, shall review the overall rate changes and make a determination whether the overall rate change reimbursement method adequately addresses the intent of the General Assembly as set forth in paragraph (1) of this section. The Health Care Advisory Panel shall provide the Secretary of Labor with its determination and any proposal to address concerns that may be identified during its review.

(9) Ambulatory Surgery Center ("ASC") reimbursement developed in the healthcare payment system shall be determined in accordance with the following provisions:

a. Ambulatory Surgery Center fees billed for services provided to injured workers pursuant to this chapter by an ASC shall be reimbursed at a rate equal to 85% of each ASC's current actual charges for such services as of date of service, subject to adjustment provided by this subsection as follows: On October 31, 2012, and every year thereafter by the same date, each ASC shall provide to the Department of Labor its rate change for the prior fiscal year. Verification of such rate change shall be provided by each ASC to the Office of Workers' Compensation in accordance with the above through a written report submitted by each ASC's independent financial auditor or certified public accountant. The Department of Labor shall, through a request for proposal (RFP) process, retain an independent financial auditor or auditors or certified public accountant or accountants to verify the validity of the rate change submitted by each ASC. Each ASC shall cooperate fully with any request for information made by the Department of Labor's retained financial advisor. Any proprietary information obtained, received or reviewed by the Department of Labor and/or their financial advisor(s) shall remain privileged and confidential, and not subject to disclosure pursuant to the provisions of Chapter 100 of Title 29. Based upon the information received, the Department of Labor's financial advisor shall calculate the rate change applicable to each ASC for the following year. If any ASC's rate change is greater than the CPI-U, Medical, then that ASC's reimbursement rate shall be reduced by the difference between that ASC's rate change and the CPI-U, Medical. If any ASC's rate change is less than the CPI-U, Medical, then that ASC's reimbursement rate shall be increased by the difference between that ASC's rate change and the CPI-U, Medical. Such calculation shall be completed no later than January 31 of each year. The rate changes for the ASCs, as referenced above, shall be instituted on January 31, 2013, and every year thereafter on the same date. Reasonable costs associated with each rate change verification and calculation, as referenced above, shall be reimbursed to the Department of Labor by the ASC for which the rate change verification and calculation has been performed. Such verification may be subject to further review and/or audit by the Department of Insurance. Reasonable costs of any review or audit for purposes of this section shall be reimbursed to the Department of Insurance by the ASC and/or ASCs whose billing is audited. The failure on the part of any ASC to comply with the requirements set forth above shall result in the nonpayment of charges during the period of noncompliance.

b. Ambulatory Surgery Center reimbursement rates will be adjusted yearly as set forth in paragraph (9)a. of this section. Notwithstanding this yearly overall rate adjustment, the Health Care Advisory Panel, beginning February 1, 2015, and every 3 years thereafter, shall review the overall rate changes and make a determination whether the overall rate change reimbursement method adequately addresses the intent of the General Assembly as set forth in paragraph (1) of this section. The Health Care Advisory Panel shall provide the Secretary of Labor with its determination and any proposal to address concerns that may be identified during its review.

c. The Health Care Advisory Panel is directed to develop by January 1, 2014 a system of maximum allowable payments for services provided in Ambulatory Surgical Centers which shall result in stable charges and be cost neutral with respect to medical costs. Upon the implementation of this system of maximum allowable payments for treatments in Ambulatory Surgical Centers, paragraphs (9)a. and b. of this section shall cease to have legal effect.

d. Notwithstanding any language to the contrary, no adjustments for inflation shall be made to any payment schedule developed pursuant to this subsection until at least January 1, 2016. Subsequent to January 1, 2016, no permitted inflation increases shall allow for recoupment of inflation-based expenses incurred prior to January 31, 2016.

(10) Professional service fees developed in the health care payment system shall be determined in accordance with the following provisions:

a. The payment system for professional services shall conform to the Current Procedural Terminology ("CPT"), American Medical Association, 515 North State Street, Chicago, Illinois, 60610.

b. Services covered by the payment system shall include evaluation and management, surgery, physician, medicine, radiology, pathology and laboratory, chiropractic, physical therapy, and other services covered under the CPT.

c. The health care payment system shall require that services be reported with the Healthcare Common Procedural Coding System Level II ("HCPCS Level II") or CPT codes that most comprehensively describe the services performed. Proprietary bundling edits more restrictive than the National Correct Coding Policy Manual in Comprehensive Code Sequence for Part B Medicare Carriers, Version 12.0, U.S. Department of Health and Human Services, Centers for Medicare and Medicare Services, 7500 Security Boulevard, Baltimore, Maryland, 21244, shall be prohibited. Bundling edits is the process of reporting codes so that they most comprehensively describe the services performed.

d. An allied health care professional, such as a certified registered nurse anesthetist ("CRNA"), physician assistant ("PA"), or nurse practitioner ("NP"), shall be reimbursed at the same rate as other health care professionals when the allied health care professional is performing, coding and billing for the same services as other health care professionals if a physician health care provider is physically present when the service or treatment is rendered, and shall be reimbursed at 80% of the primary health care provider's rate if a physician health care provider is not physically present when the service or treatment is rendered.

e. Charges of an independently operated diagnostic testing facility shall be subject to the professional services and HCPCS Level II health care payment system where applicable. An independent diagnostic testing facility is an entity independent of a hospital or physician's office, whether a fixed location, a mobile entity, or an individual nonphysician practitioner, in which diagnostic tests are performed by licensed or certified nonphysician personnel under appropriate physician supervision.

f. The Health Care Advisory Panel shall adopt and recommend regulations pertaining to the methodology for updating the fee schedule for professional service fees developed in the health care payment system as set forth in paragraphs (5), (10)a., and (10)c. of this section.

(11) As part of the health care payment system, the Health Care Advisory Panel shall adopt and recommend a reimbursement schedule for pathology, laboratory and radiological services and durable medical equipment. The Health Care Advisory Panel shall implement by September 1, 2013, a specific limitation on drug screenings absent pre-authorization and a specific limitation on per-procedure reimbursements for drug testing.

(12) As part of the health care payment system, the Health Care Advisory Panel shall adopt and recommend a formulary and fee methodology for pharmacy services, prescription drugs and other pharmaceuticals. The formulary and fee methodology system developed by the Health Care Advisory Panel for pharmacy services, prescription drugs and other pharmaceuticals shall include by September 1, 2013, a mandated discount from average wholesale price that shall be defined by the State, a ban on repackaging fees, and adoption of a preferred drug list.

(13) Fees for nonclinical services, such as retrieving, copying and transmitting medical reports and records, testimony by affidavit, deposition or live testimony at any hearing or proceeding, or completion and transmission of any required report, form or documentation, and associated regulations and procedures for the determination of and verification of containment of fees, shall be developed and proposed by the Health Care Advisory Panel, and adopted as part of the health care payment system. Such fees shall be revised periodically on the recommendation of the Health Care Advisory Panel to reflect changes in the cost of providing such services. Following the adoption of the initial health care payment system, adjustments to fees for nonclinical services shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. The nonclinical service fees adopted pursuant to this paragraph shall apply to all services provided after the effective date of the regulation, regardless of the date of injury.

(14) Subject to the foregoing provisions, the health care payment system authorized by this section shall be approved and proposed by the Health Care Advisory Panel. Thereafter, the health care payment system shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulation shall be promulgated and adopted within 180 days of the first meeting of the Health Care Advisory Panel. One year after the effective date of the regulation and each January thereafter, the Department of Labor shall make an automatic adjustment to the maximum payment for a procedure, treatment or service in effect in January of that year. Except with respect to hospital charges that shall be adjusted in accordance with paragraph (8) of this section, the Department of Labor shall increase or decrease the maximum payment by the percentage change of increase or decrease in the Consumer Product Index — Urban, U.S. City Average, All Items, as published by the United States Bureau of Labor Statistics. The adjustment provided for in this section shall not be applied to fees for nonclinical services and supplies. Notwithstanding the above, the payment system shall not be adjusted for inflation between July 1, 2013, and January 1, 2016. After January 1, 2016, the payment system shall resume its adjustment as described above, but inflation increases for the time period July 1, 2013, through January 1, 2016, shall not be recouped.

76 Del. Laws, c. 1, § 11; 76 Del. Laws, c. 143, §§ 1, 2; 77 Del. Laws, c. 94, §§ 1-4; 78 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 391, § 1; 79 Del. Laws, c. 55, § 2.;

§ 2322C Development of health care practice guidelines.

Health care practice guidelines shall be developed in accordance with the following provisions:

(1) The Health Care Advisory Panel shall adopt and recommend a coordinated set of health care practice guidelines and associated procedures to guide utilization of health care treatments in workers' compensation, including but not limited to care provided for the treatment of employees by or under the supervision of a licensed health care provider, prescription drug utilization, inpatient hospitalization and length of stay, diagnostic testing, physical therapy, chiropractic care and palliative care. The health care practice guidelines shall apply to all treatments provided after the effective date of the regulation referred to in paragraph (7) of this section, regardless of the date of injury.

(2) The guidelines shall be, to the extent permitted by the most current medical science or other applicable science, based on well-documented scientific research concerning efficacious treatment for injuries and occupational disease. To the extent that well-documented scientific research concerning efficacious treatment is not available at the time of adoption or revision of the guidelines, the guidelines shall be based upon the best available information concerning national consensus regarding best health care practices in the relevant health care community.

(3) The guidelines shall, to the extent practical consistent with this section, address treatment of those physical conditions which occur with the greatest frequency (for services compensable under this chapter), or which require the most expensive treatments (for services compensable under this chapter), based upon currently available Delaware data.

(4) The guidelines shall contain a section guiding the utilization of prescription medications.

(5) The original health care practice guidelines may be based upon an existing model, already in use, to guide treatment of medical care for workers' compensation. Additional guidelines may be initially adopted, pursuant to the same criteria, to obtain coverage of areas or issues of treatment not included in other adopted guidelines. In no event shall multiple guidelines covering the same aspects of the same medical condition be simultaneously in force.

(6) Services rendered by any health care provider certified to provide treatment services for employees shall be presumed, in the absence of contrary evidence, to be reasonable and necessary if such services conform to the most current version of the Delaware health care practice guidelines. Services provided by health care providers that are not certified shall not be presumed reasonable and necessary unless such services are preauthorized by the employer or insurance carrier, subject to the exception set forth in § 2322D(b) of this title. It is intended that these guidelines will be produced by Health Care Advisory Panel subcommittees in coordination with a qualified contractor with expertise in establishing treatment guidelines, developing the rules that define the use of such guidelines, and disseminating the guidelines in a manner that streamlines the delivery of health care.

(7) Subject to the foregoing provisions, after receiving the approval and recommendation of the Health Care Advisory Panel, the guidelines shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel. Health care practice guidelines shall be subject to review and revision by the Health Care Advisory Panel on at least an annual basis. It is the intent of the General Assembly that the development of health care guidelines will be directed by a predominantly medical or other health professional panel, recognizing that health care professionals are best equipped to determine appropriate treatment. It is further intended that subcommittees comprised of representatives from appropriate specialties will make comment and offer recommendations to the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 12.;

§ 2322D Certification of health care providers.

(a)(1) Certification shall be required for a health care provider to provide treatment to an employee, pursuant to this chapter, without the requirement that the health care provider first preauthorize each health care procedure, office visit or health care service to be provided to the employee with the employer or insurance carrier. The provisions of this subsection shall apply to all treatments to employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury. A health care provider shall be certified only upon meeting the following minimum certification requirements:

a. Have a current license to practice, as applicable;

b. Meet other general certification requirements for the specific provider type;

c. Possess a current and valid Drug Enforcement Agency ("DEA") registration, unless not required by the provider's discipline and scope of practice;

d. Have no previous involuntary termination from participation in Medicare, Medicaid or the Delaware workers' compensation system, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section;

e. Have no felony convictions in any jurisdiction, under a federal-controlled substance act or for an act involving dishonesty, fraud or misrepresentation, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section; and

f. Provide proof of adequate, current professional malpractice and liability insurance.

(2) The certification rules shall require that any health care provider to be certified agree to the following terms and conditions:

a. Compliance with Delaware workers' compensation laws and rules;

b. Maintenance of acceptable malpractice coverage;

c. Completion of State-approved continuing education courses in workers' compensation care every 2 years;

d. Practice in a best-practices environment, complying with practice guidelines and Utilization Review Accreditation Council ("URAC") utilization review determinations;

e. Agreement to bill only for services and items performed or provided, and medically necessary, cost-effective and related to the claim or allowed condition;

f. Agreement to inform an employee of that employee's liability for payment of noncovered services prior to delivery;

g. Acceptance of reimbursement and not unbundled charges into separate procedure codes when a single procedure code is more appropriate; and

h. Agreement not to balance bill any employee or employer. Employees shall not be required to contribute a copayment or meet any deductibles.

(b) Notwithstanding the provisions of this section, any health care provider may provide services during 1 office visit, or other single instance of treatment, without first having obtained prior authorization, and receive reimbursement for reasonable and necessary services directly related to the employee's injury or condition at the health care provider's usual and customary fee, or the maximum allowable fee pursuant to the workers' compensation health care payment system adopted pursuant to § 2322B of this title, whichever is less. The provisions of this subsection are limited to the occasion of the employee's first contact with any health care provider for treatment of the injury, and further limited to instances when the health care provider believes in good faith, after inquiry, that the injury or occupational disease was suffered in the course of the employee's employment. The provisions of this subsection shall apply to all treatments to injured employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury.

(c) Subject to the foregoing provisions, complete rules and regulations relating to provider certification shall be approved and proposed by the Health Care Advisory Panel. Thereafter, such regulations shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 13; 70 Del. Laws, c. 186, § 1.;

§ 2322E Development of consistent forms for health care providers.

(a) The Health Care Advisory Panel is authorized and directed to approve and propose standard forms for the provision of health care services pursuant to this chapter. Upon such recommendation, such forms and provisions governing their use shall be adopted by regulation of the Department of Labor, pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 180 days after the first meeting of the Health Care Advisory Panel. Forms authorized by this section shall provide for prompt initial report of an employee's condition upon the initial occurrence of injury treated pursuant to this chapter and upon reasonable intervals thereafter to report the conditions and limitations of an employee. At a minimum the initial reporting form shall provide for an outline of the physical capabilities of the employee in order to enable and encourage the injured employee to return to work at the highest level of capability.

(b) The health care provider most responsible for the treatment of the employee's work-related injury shall complete and submit, as expeditiously as possible and not later than 10 days after the date of first evaluation or treatment, a report of employee condition and limitations, on a form adopted for that purpose pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable. In the event that an employee is treated and released from the emergency department of a hospital, the health care provider most responsible for follow up care, if applicable, or the emergency room attending physician, shall provide the report of employee condition and limitations to the employee upon release, and the employee shall be responsible for provision of the report to the employer and the employer's insurance carrier, if applicable, within the time period provided by the rules adopted pursuant to this section.

(c) Every health care provider shall prepare supplemental reports of employee condition and limitations on forms prescribed pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable.

(d) Within 14 days of the issuance of an Agreement As To Compensation to an employee for any period of total disability, the employer shall provide to the health care provider/physician most responsible for the treatment of the employee's work-related injury and to the employer's insurance carrier, if applicable, a report of the modified-duty jobs which may be available to the employee. The insurance carrier for an insured employer shall send to such employer the aforementioned report for completion, and shall be independently responsible for providing a completed report of modified-duty jobs to the health care provider/physician. The health care provider portion of the employer's modified duty availability report must be signed and returned by the health care provider within 14 days of the next date of service after receipt of the form from the employer, but not later than 21 days from the health care provider's receipt of such form.

(e) Fees for completion, copying and transmission of the forms shall be developed by the Health Care Advisory Panel. The employer or the employer's insurance carrier shall be liable for payment of the fee for all such reports of employee condition and limitations, provided however, that the employer or insurance carrier shall not be liable for any such reports, requested by an employee more frequently than once during each 3-month period.

76 Del. Laws, c. 1, § 14; 77 Del. Laws, c. 94, §§ 5, 6; 78 Del. Laws, c. 186, § 2; 79 Del. Laws, c. 55, § 3.;

§ 2322F Billing and payment for health care services.

(a) Charges for medical evaluation, treatment and therapy, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice for such charges, accompanied by records or notes, concerning the treatment or services submitted for payment, documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy, with reference to the health care practice guidelines adopted pursuant to § 2322C of this title, or documenting the preauthorization of such evaluation, treatment or therapy. The initial copy of the supporting notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee.

(b) Charges for hospital services and items supplied by a hospital, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice which shall be documented in a nationally recognized uniform billing code format, in sufficient detail to document the services or items provided, and any preauthorization of the services and items shall also be documented. The initial copy of the supporting medical notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee. Payment for hospital services, including payment for invoices rendered for emergency department services, shall be made within 30 days of the submission of a "clean claim" accompanied by notes documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy.

(c) Preauthorized evaluations, treatments or therapy shall be paid at the agreed fee within 30 days of the date of submission of the invoice, unless the compliance with the preauthorization is contested, in good faith, pursuant to the utilization review system set forth in subsection (j) of this section below.

(d) Treatments, evaluations and therapy provided by a certified health care provider shall be paid within 30 days of receipt of the health care provider's bill or invoice together with records or notes as provided in this section, unless compliance with the health care payment system or practice guidelines adopted pursuant to § 2322B or § 2322C of this title is contested, in good faith, to the utilization review system set forth in subsection (j) of this section below.

(e) Denial of payment for health care services provided pursuant to this chapter, whether in whole or in part, shall be accompanied with written explanation of reason for denial.

(f) In the event that a portion of a health care invoice is contested pursuant to this section, the uncontested portion shall be paid without prejudice to the right to contest the remainder. The time limits set forth in this section shall apply to payment of all uncontested portions of health care payments.

(g) If, following a hearing, the Industrial Accident Board determines that an employer, an insurance carrier or a health care provider failed in its responsibilities under § 2322B, § 2322C, § 2322D, § 2322E or § 2322F of this title, it shall assess a fine of not less than $1,000 nor more than $5,000 for violations of said sections. Such fines shall be payable to the Workers' Compensation Fund.

(h) Prompt pay required for nonpreauthorized care. — An employer or insurance carrier shall be required to pay a health care invoice within 30 days of receipt of the invoice as long as the claim contains substantially all the required data elements necessary to adjudicate the invoice, unless the invoice is contested in good faith. If the contested invoice pertains to an acknowledged compensable claim and the denial is based upon compliance with the health care payment system and/or health care practice guidelines, it shall be referred to utilization review. Any such referral to utilization review shall be made within 15 days of denial. Unpaid invoices shall incur interest at a rate of 1% per month payable to the provider. A provider shall not hold an employee liable for costs related to nondisputed services for a compensable injury and shall not bill or attempt to recover from the employee the difference between the provider's charge and the amount paid by the employer or insurance carrier on a compensable injury.

(i) A health care provider referring an employee to, or encouraging an employee to utilize, any inpatient or outpatient facility or any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility shall disclose to the employee any financial interest the health care provider has in such inpatient or outpatient facility, any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility. The requirements of this subsection may be met by the prominent placement of a sign or signs in such health care provider's office identifying such affiliated equipment, practices or facilities.

(j) Utilization review. — The Health Care Advisory Panel shall develop a utilization review program. The intent is to provide reference for employers, insurance carriers, and health care providers for evaluation of health care and charges. The intended purpose of utilization review services shall be the prompt resolution of issues related to treatment and/or compliance with the health care payment system or practice guidelines for those claims which have been acknowledged to be compensable. An employer or insurance carrier may engage in utilization review to evaluate the quality, reasonableness and/or necessity of proposed or provided health care services for acknowledged compensable claims. Any person conducting a utilization review program for workers' compensation shall be required to contract with the Office of Workers' Compensation once every 2 years and certify compliance with Workers' Compensation Utilization Management Standards or Health Utilization Management Standards of Utilization Review Accreditation Council ("URAC") sufficient to achieve URAC accreditation or submit evidence of accreditation by URAC. If a party disagrees with the findings following utilization review, a petition may be filed with the Industrial Accident Board for de novo review. Complete rules and regulations relating to utilization review shall be approved and recommended by the Health Care Advisory Panel. Thereafter, such rules shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

(k) Coordination of health care payments. —

(1) Upon notification to an employer that an employee is exercising that employee's rights under § 2304 of this title with respect to an injury or condition, the employer shall be exclusively responsible for treatment of that injury or condition to the extent that the employer is obliged to provide treatment under this chapter.

(2) An employee, as part of a notification that an employee will exercise rights under § 2304 of this title, shall notify the employer of all health insurance benefits that could compensate the employee for treatment of the injury or condition in question in the absence of coverage under this chapter. Such notification to the employer is intended to facilitate the notice provided for in paragraph (k)(4) of this section; the failure of an employee to provide such notice shall not waive or defeat any rights the employee may have under this chapter.

(3) An employee whose health care treatment for an injury or condition is being paid for pursuant to this chapter shall not be entitled to seek compensation from any other health insurance carrier for the same treatment. A health care provider who is being paid for treating an injury or condition pursuant to this chapter shall not seek compensation from any other health insurance carrier for the same treatment.

(4) At any time that a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employer shall notify any health insurance carrier of which it is aware pursuant to paragraph (k)(2) of this section of such a final determination.

(5) Notwithstanding any other provision of this chapter, if a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employee and/or the health care provider who provided said treatment may seek payment for such treatment from a health insurance carrier from which the employee had coverage applicable at the time of the injury or condition.

(6) Any time restrictions imposed upon an employee with respect to making claims against that employee's health insurance coverage for an injury or condition for which that employee initially sought treatment under this chapter shall be tolled until notification of the health insurance carrier under paragraph (k)(4) of this section.

(7) No requirements for preauthorization of treatment in any health insurance policy shall be the basis for denying payment of a claim submitted under paragraph (k)(5) of this section.

(8) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that had a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the contract rate.

(9) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that did not have a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the health insurance carrier's average contract rate for the same treatment with health care providers with whom it does have a contract.

(10) All claims submitted pursuant to paragraph (k)(5) of this section shall be entitled to treatment under Insurance Department Regulation 1310 [18 Del. Code Regs. § 1310] or any successor regulation relating to the prompt payment of health care claims by health insurance carriers.

(11) A health insurance carrier may deny payment of claims submitted under paragraph (k)(5) of this section for health care that it determines was not reasonable or necessary. However, an employee shall have the right to immediate appeal to an Independent Utilization Review organization under § 6416 of Title 18 for all such denials of treatment, with the cost of such appeal being borne by the health insurance carrier.

(12) A health care provider may not balance bill an employee for treatment for which the health care provider has been compensated under paragraph (k)(8) or (9) of this section.

(l) Balance billing prohibited. —

(1) Any health care provider rendering services under this chapter shall be prohibited from billing or invoicing an employee, employer or insurance carrier for charges or expenses other than those authorized by this chapter and the health care payment system provided for herein. No health care provider rendering treatment or services under this chapter shall seek payment for charges from an employee except as authorized by this section.

(2) Billing procedures where compensability under this chapter is contested.

a. A provider may seek payment of the actual charges from the employee if the employer or insurance carrier notifies the provider that it does not consider the illness or injury to be compensable. If an employer notifies a provider that it will pay only a portion of a bill, the provider may seek payment of the unpaid portion from the employee up to the lesser of the actual charge, the negotiated rate, or the rate authorized by the payment system.

b. If an employee informs the health care provider that a claim is on file at the Department, the provider shall cease all efforts to collect payment from the employee.

c. While a claim concerning compensability is pending with the Department, a provider may notify an employee that the employee will be responsible for payment of unpaid invoices when the claim has been determined not to be compensable and the provider is able to resume collection efforts. Any such notice or reminder made under this subsection shall not be disclosed or otherwise provided to any credit agency. The provider may request information about the Department claim, and if the employee fails to respond or provide the information within 90 days, the provider shall be entitled to resume collection efforts directly and the employee may be determined liable for invoices as otherwise provided by law.

(3) Upon final award or settlement, a provider may resume efforts to collect payment from the employee and the employee shall be responsible for payment of any outstanding bills without regard to this section and as otherwise provided or authorized by law. If the service is found compensable, the provider shall not require a payment rate, excluding interest, greater than the lesser of the actual charge or payment level set by the payment system. The employee shall be responsible for payment for services found not covered or compensable unless agreed otherwise by the provider and employee. Services not covered or not compensable shall not be subject to the payment system.

76 Del. Laws, c. 1, § 15; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 94, §§ 7, 8.;



§ 2322B. Procedures and requirements for promulgation of health care payment system

The health care payment system developed pursuant to this section shall be subject to the following procedures and requirements:

(1) The intent of the General Assembly in authorizing a health care payment system is not to establish a "push down" system, but is instead to establish a system that eliminates outlier charges and streamlines payments by creating a presumption of acceptability of charges implemented through a transparent process, involving relevant interested parties, that prospectively responds to the cost of maintaining a health care practice, eliminating cost-shifting among health care service categories and avoiding institutionalization of upward rate creep.

(2) The health care payment system shall include payment rates, instructions, guidelines, and payment guides and policies regarding application of the payment system. When completed, the payment system shall be published on the Internet at no charge to the user via a link from the Office of Workers' Compensation website at http://odia.delawareworks.com/workers-comp/, or a successor website. The payment system shall also be made available in written form at the Office of Workers' Compensation during regular business hours.

(3)a. The maximum allowable payment for health care treatment and procedures covered under this chapter shall be the lesser of the health care provider's actual charges or the fee set by the payment system. The payment system will set fees at 90% of the seventy-fifth percentile of actual charges within the geozip where the service or treatment is rendered, utilizing information contained in employers' and insurer carriers' national databases. For pathology, laboratory, and radiological services and durable medical equipment, the payment system will set fees at 85% of 90% of the 75th percentile of actual charges. For purposes of this section, "geozip" means an area defined by reference to United States ZIP Codes; Delaware shall consist of 1 "197 geozip" (comprised of all areas within the State where the address has a ZIP Code beginning with the 3 digits "197" or "198"), and 1 "199 geozip" (comprised of all areas within the State where the address has a ZIP Code beginning with the 3 digits of "199"). If a geozip does not have the necessary number of charges and fees to calculate a valid percentile for a specific procedure, treatment, or service, the Health Care Advisory Panel in its discretion may combine data from Delaware's 2 geozips for a specific procedure, treatment, or service. Those fees shall then be subject to the adjustments described in paragraphs (3)d. and e. of this section in subsequent years.

b. On a 1-time basis in 2013, with respect to all possible procedures, treatments, and services for which there was insufficiently reliable data prior to 2013 for the Health Care Advisory Panel to determine a payment based upon the formula described above, the Health Care Advisory Panel shall use a formula based upon relative value units as determined by the Centers for Medicare and Medicaid Services to determine fees for said procedures, treatments, and services. Those fees shall then be subject to the adjustments described in paragraphs (3)d. and e. of this section in subsequent years.

c. For procedures, treatments, and services not covered by paragraph (3)a. or b. of this section or other provisions of this chapter, the Health Care Advisory Panel may recommend an alternative payment system.

d. The payment system will be adjusted yearly based on percentage changes to the Consumer Price Index-Urban, U.S. City Average, All Items, as published by the United States Bureau of Labor Statistics. After January 17, 2010, the Health Care Advisory Panel shall review the geozip reporting system and make a recommendation concerning whether the State should operate its workers' compensation health care payment system on a geozip basis or on a single statewide basis.

e. Notwithstanding the above, the payment system shall not be adjusted for inflation between July 1, 2013, and January 1, 2016. After January 1, 2016, the payment system shall resume its adjustment as described above and in paragraph (14) of this section, but inflation increases for the time period July 1, 2013, through January 1, 2016, shall not be recouped.

(4) Upon adoption of the health care payment system, an employer and/or insurance carrier shall pay the lesser of the rate set forth by the payment system or the health care provider's actual charge. If an employer or insurance carrier contracts with a provider for the purpose of providing services under this chapter, the rate negotiated in any such contract shall prevail.

(5) Whenever the health care payment system does not set a specific fee for a procedure, treatment or service in the schedule, the amount of reimbursement shall be at 85% of actual charge.

(6) Procedures and requirements for promulgation of health care payment system. — The health care payment system shall include provisions for health care treatment and procedures performed outside of the State of Delaware. If any procedure, treatment or service is rendered by a health care provider, hospital or ambulatory surgery center, who is licensed or permitted to render such procedure, treatment or service within the State of Delaware, but performs such procedure, treatment or service outside of the State of Delaware, the amount of reimbursement shall be the amount as set forth in the health care payment system. In the event that a procedure, treatment or service is rendered outside the State of Delaware by a health care provider, hospital or ambulatory surgery center, not licensed or permitted to render such procedure, treatment or service within the State of Delaware, the amount of reimbursement shall be the greater of:

a. The amount set forth in the workers' compensation health care payment system or a fee schedule adopted by the state in which the procedure, treatment or service is rendered, if such a schedule has been adopted; or

b. The amount that would be authorized by the payment system adopted pursuant to this chapter if the service or treatment were performed in the geozip where the injury occurred or where the employee was principally assigned.

Charges for a procedure, treatment or service outside the State of Delaware shall be subject to the instructions, treatment guidelines, and payment guides and policies in the health care payment system.

(7) The health care payment system shall include separate service categories for the fields of: ambulatory surgical treatment centers, anesthesia and related services, dental and related services, hospital care, and professional services. The Health Care Advisory Panel is directed to implement a specific cap on fees for anesthesia, which shall not be dependent on current charges, by January 1, 2014.

(8) Hospital reimbursement developed in the healthcare payment system shall be determined in accordance with the following provisions:

a. Hospital fees billed for inpatient services, outpatient surgical services, and emergency services provided to injured workers pursuant to this chapter shall be reimbursed at a rate equal to 80.0% of each hospital's current actual charges as of date of service, subject to adjustment provided by this paragraph. Hospital fees billed for outpatient nonsurgical services shall be billed subject to the provisions of paragraphs (3), (4) and (6) of this section; whenever the healthcare payment system does not set a specific fee for a procedure, treatment or service in the schedule, the amount of reimbursement shall be at 80.0% of each hospital's current actual charges as of date of service, subject to adjustment provided by this paragraph. On October 31, 2012, and every year thereafter by the same date, each hospital, with the exception of pediatric hospitals, shall provide to the Delaware Healthcare Association (DHA) a written report submitted by each hospital's independent financial auditor or certified public accountant setting forth its blended rate increase or decrease for the prior year. Within 30 days of receipt of the aforementioned reports, the DHA shall submit to the Department of Labor a written report prepared by an independent financial auditor or certified public accountant setting forth the following:

1. The arithmetic average of the blended rate increases or decreases for the hospitals submitting reports to the DHA pursuant to this subsection; and

2. A statement as to whether the hospitals have changed their mark-up methodologies for implants, supplies and devices.

The aforementioned report submitted by the DHA to the Department of Labor shall include copies of the individual hospitals reports to the DHA, as referenced above, but shall not identify the individual hospitals by name. Inpatient and outpatient pharmaceutical charges shall be excluded from the blended rate calculation referenced above. Implants, supplies and other cost-based services shall also be excluded from the blended rate calculation referenced above as long as the mark-up factor does not change from 1 year to the next. However, if the mark-up factor changes, the percentage increase or decrease, confirmed by each hospital through its annual financial statement, as referenced herein, shall be included in the blended rate calculation for that year. The Department of Labor shall, through a request for proposal (RFP) process, retain an independent financial auditor(s) or certified public accountant(s) to verify the validity of the rate change as it is set forth in the report submitted by the DHA. The DHA shall cooperate fully with any request for information made by the Department of Labor's retained financial advisor. Any proprietary information obtained, received or reviewed by the Department of Labor and/or their financial advisor(s) shall remain privileged and confidential, not subject to disclosure pursuant to the provisions of Chapter 100 of Title 29. Based upon the information received, the Department of Labor's financial advisor shall calculate the overall rate change applicable to all hospitals for the following year. If the arithmetic average of the blended rate for the hospitals submitting reports to the DHA pursuant to this subsection is greater than the Consumer Price Index-Urban, U.S. City Average, as published by the United States Bureau of Labor Statistics (CPI-U), each hospital's reimbursement rate shall be reduced by the difference between such blended rate and the CPI-U. If the arithmetic average of the blended rate for the hospitals submitting reports to the DHA pursuant to this paragraph is less than the CPI-U, each hospital's reimbursement rate shall be increased by the difference between such blended rate and the CPI-U. Such calculation shall be completed no later than January 31 of each year. The overall rate change shall be instituted on January 31, 2013, and every year thereafter on the same date. Reasonable costs associated with the overall rate change verification and calculation, as referenced above, shall be reimbursed to the Department of Labor by the DHA. Such verification may be subject to further review and/or audit by the Department of Insurance. Reasonable costs of any review or audit for purposes of this section shall be reimbursed to the Department of Insurance by the DHA. The failure on the part of any hospital and/or the DHA to comply with the requirements set forth above shall result in the nonpayment of charges during the period of noncompliance. Notwithstanding any language to the contrary, no increase in a hospital's reimbursement rate shall be permitted between July 1, 2013, and January 1, 2016. No reimbursement rate increases on or after January 1, 2016, shall allow for recoupment of increases that might otherwise have been permitted by this paragraph between July 1, 2013, and January 31, 2016.

b. Healthcare provider services provided in an emergency department of a hospital, or any other facility subject to the Federal Emergency Medical Treatment and Active Labor Act, 42 U.S.C. § 1395dd, and any emergency medical services provided in a prehospital setting by ambulance attendants and/or paramedics, shall be exempt from the healthcare payment system and shall not be subject to the requirement that a healthcare provider be certified pursuant to § 2322D of this title, requirements for preauthorization of services, or the healthcare practice guidelines adopted pursuant to § 2322C of this title.

c. The hospital reimbursement rate will be adjusted yearly as set forth in paragraph (8)a. of this section, except as otherwise indicated. Notwithstanding this yearly overall rate adjustment, the Health Care Advisory Panel, beginning February 1, 2015, and every 3 years thereafter, shall review the overall rate changes and make a determination whether the overall rate change reimbursement method adequately addresses the intent of the General Assembly as set forth in paragraph (1) of this section. The Health Care Advisory Panel shall provide the Secretary of Labor with its determination and any proposal to address concerns that may be identified during its review.

(9) Ambulatory Surgery Center ("ASC") reimbursement developed in the healthcare payment system shall be determined in accordance with the following provisions:

a. Ambulatory Surgery Center fees billed for services provided to injured workers pursuant to this chapter by an ASC shall be reimbursed at a rate equal to 85% of each ASC's current actual charges for such services as of date of service, subject to adjustment provided by this subsection as follows: On October 31, 2012, and every year thereafter by the same date, each ASC shall provide to the Department of Labor its rate change for the prior fiscal year. Verification of such rate change shall be provided by each ASC to the Office of Workers' Compensation in accordance with the above through a written report submitted by each ASC's independent financial auditor or certified public accountant. The Department of Labor shall, through a request for proposal (RFP) process, retain an independent financial auditor or auditors or certified public accountant or accountants to verify the validity of the rate change submitted by each ASC. Each ASC shall cooperate fully with any request for information made by the Department of Labor's retained financial advisor. Any proprietary information obtained, received or reviewed by the Department of Labor and/or their financial advisor(s) shall remain privileged and confidential, and not subject to disclosure pursuant to the provisions of Chapter 100 of Title 29. Based upon the information received, the Department of Labor's financial advisor shall calculate the rate change applicable to each ASC for the following year. If any ASC's rate change is greater than the CPI-U, Medical, then that ASC's reimbursement rate shall be reduced by the difference between that ASC's rate change and the CPI-U, Medical. If any ASC's rate change is less than the CPI-U, Medical, then that ASC's reimbursement rate shall be increased by the difference between that ASC's rate change and the CPI-U, Medical. Such calculation shall be completed no later than January 31 of each year. The rate changes for the ASCs, as referenced above, shall be instituted on January 31, 2013, and every year thereafter on the same date. Reasonable costs associated with each rate change verification and calculation, as referenced above, shall be reimbursed to the Department of Labor by the ASC for which the rate change verification and calculation has been performed. Such verification may be subject to further review and/or audit by the Department of Insurance. Reasonable costs of any review or audit for purposes of this section shall be reimbursed to the Department of Insurance by the ASC and/or ASCs whose billing is audited. The failure on the part of any ASC to comply with the requirements set forth above shall result in the nonpayment of charges during the period of noncompliance.

b. Ambulatory Surgery Center reimbursement rates will be adjusted yearly as set forth in paragraph (9)a. of this section. Notwithstanding this yearly overall rate adjustment, the Health Care Advisory Panel, beginning February 1, 2015, and every 3 years thereafter, shall review the overall rate changes and make a determination whether the overall rate change reimbursement method adequately addresses the intent of the General Assembly as set forth in paragraph (1) of this section. The Health Care Advisory Panel shall provide the Secretary of Labor with its determination and any proposal to address concerns that may be identified during its review.

c. The Health Care Advisory Panel is directed to develop by January 1, 2014 a system of maximum allowable payments for services provided in Ambulatory Surgical Centers which shall result in stable charges and be cost neutral with respect to medical costs. Upon the implementation of this system of maximum allowable payments for treatments in Ambulatory Surgical Centers, paragraphs (9)a. and b. of this section shall cease to have legal effect.

d. Notwithstanding any language to the contrary, no adjustments for inflation shall be made to any payment schedule developed pursuant to this subsection until at least January 1, 2016. Subsequent to January 1, 2016, no permitted inflation increases shall allow for recoupment of inflation-based expenses incurred prior to January 31, 2016.

(10) Professional service fees developed in the health care payment system shall be determined in accordance with the following provisions:

a. The payment system for professional services shall conform to the Current Procedural Terminology ("CPT"), American Medical Association, 515 North State Street, Chicago, Illinois, 60610.

b. Services covered by the payment system shall include evaluation and management, surgery, physician, medicine, radiology, pathology and laboratory, chiropractic, physical therapy, and other services covered under the CPT.

c. The health care payment system shall require that services be reported with the Healthcare Common Procedural Coding System Level II ("HCPCS Level II") or CPT codes that most comprehensively describe the services performed. Proprietary bundling edits more restrictive than the National Correct Coding Policy Manual in Comprehensive Code Sequence for Part B Medicare Carriers, Version 12.0, U.S. Department of Health and Human Services, Centers for Medicare and Medicare Services, 7500 Security Boulevard, Baltimore, Maryland, 21244, shall be prohibited. Bundling edits is the process of reporting codes so that they most comprehensively describe the services performed.

d. An allied health care professional, such as a certified registered nurse anesthetist ("CRNA"), physician assistant ("PA"), or nurse practitioner ("NP"), shall be reimbursed at the same rate as other health care professionals when the allied health care professional is performing, coding and billing for the same services as other health care professionals if a physician health care provider is physically present when the service or treatment is rendered, and shall be reimbursed at 80% of the primary health care provider's rate if a physician health care provider is not physically present when the service or treatment is rendered.

e. Charges of an independently operated diagnostic testing facility shall be subject to the professional services and HCPCS Level II health care payment system where applicable. An independent diagnostic testing facility is an entity independent of a hospital or physician's office, whether a fixed location, a mobile entity, or an individual nonphysician practitioner, in which diagnostic tests are performed by licensed or certified nonphysician personnel under appropriate physician supervision.

f. The Health Care Advisory Panel shall adopt and recommend regulations pertaining to the methodology for updating the fee schedule for professional service fees developed in the health care payment system as set forth in paragraphs (5), (10)a., and (10)c. of this section.

(11) As part of the health care payment system, the Health Care Advisory Panel shall adopt and recommend a reimbursement schedule for pathology, laboratory and radiological services and durable medical equipment. The Health Care Advisory Panel shall implement by September 1, 2013, a specific limitation on drug screenings absent pre-authorization and a specific limitation on per-procedure reimbursements for drug testing.

(12) As part of the health care payment system, the Health Care Advisory Panel shall adopt and recommend a formulary and fee methodology for pharmacy services, prescription drugs and other pharmaceuticals. The formulary and fee methodology system developed by the Health Care Advisory Panel for pharmacy services, prescription drugs and other pharmaceuticals shall include by September 1, 2013, a mandated discount from average wholesale price that shall be defined by the State, a ban on repackaging fees, and adoption of a preferred drug list.

(13) Fees for nonclinical services, such as retrieving, copying and transmitting medical reports and records, testimony by affidavit, deposition or live testimony at any hearing or proceeding, or completion and transmission of any required report, form or documentation, and associated regulations and procedures for the determination of and verification of containment of fees, shall be developed and proposed by the Health Care Advisory Panel, and adopted as part of the health care payment system. Such fees shall be revised periodically on the recommendation of the Health Care Advisory Panel to reflect changes in the cost of providing such services. Following the adoption of the initial health care payment system, adjustments to fees for nonclinical services shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. The nonclinical service fees adopted pursuant to this paragraph shall apply to all services provided after the effective date of the regulation, regardless of the date of injury.

(14) Subject to the foregoing provisions, the health care payment system authorized by this section shall be approved and proposed by the Health Care Advisory Panel. Thereafter, the health care payment system shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulation shall be promulgated and adopted within 180 days of the first meeting of the Health Care Advisory Panel. One year after the effective date of the regulation and each January thereafter, the Department of Labor shall make an automatic adjustment to the maximum payment for a procedure, treatment or service in effect in January of that year. Except with respect to hospital charges that shall be adjusted in accordance with paragraph (8) of this section, the Department of Labor shall increase or decrease the maximum payment by the percentage change of increase or decrease in the Consumer Product Index — Urban, U.S. City Average, All Items, as published by the United States Bureau of Labor Statistics. The adjustment provided for in this section shall not be applied to fees for nonclinical services and supplies. Notwithstanding the above, the payment system shall not be adjusted for inflation between July 1, 2013, and January 1, 2016. After January 1, 2016, the payment system shall resume its adjustment as described above, but inflation increases for the time period July 1, 2013, through January 1, 2016, shall not be recouped.

76 Del. Laws, c. 1, § 11; 76 Del. Laws, c. 143, §§ 1, 2; 77 Del. Laws, c. 94, §§ 1-4; 78 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 391, § 1; 79 Del. Laws, c. 55, § 2.;

§ 2322C Development of health care practice guidelines.

Health care practice guidelines shall be developed in accordance with the following provisions:

(1) The Health Care Advisory Panel shall adopt and recommend a coordinated set of health care practice guidelines and associated procedures to guide utilization of health care treatments in workers' compensation, including but not limited to care provided for the treatment of employees by or under the supervision of a licensed health care provider, prescription drug utilization, inpatient hospitalization and length of stay, diagnostic testing, physical therapy, chiropractic care and palliative care. The health care practice guidelines shall apply to all treatments provided after the effective date of the regulation referred to in paragraph (7) of this section, regardless of the date of injury.

(2) The guidelines shall be, to the extent permitted by the most current medical science or other applicable science, based on well-documented scientific research concerning efficacious treatment for injuries and occupational disease. To the extent that well-documented scientific research concerning efficacious treatment is not available at the time of adoption or revision of the guidelines, the guidelines shall be based upon the best available information concerning national consensus regarding best health care practices in the relevant health care community.

(3) The guidelines shall, to the extent practical consistent with this section, address treatment of those physical conditions which occur with the greatest frequency (for services compensable under this chapter), or which require the most expensive treatments (for services compensable under this chapter), based upon currently available Delaware data.

(4) The guidelines shall contain a section guiding the utilization of prescription medications.

(5) The original health care practice guidelines may be based upon an existing model, already in use, to guide treatment of medical care for workers' compensation. Additional guidelines may be initially adopted, pursuant to the same criteria, to obtain coverage of areas or issues of treatment not included in other adopted guidelines. In no event shall multiple guidelines covering the same aspects of the same medical condition be simultaneously in force.

(6) Services rendered by any health care provider certified to provide treatment services for employees shall be presumed, in the absence of contrary evidence, to be reasonable and necessary if such services conform to the most current version of the Delaware health care practice guidelines. Services provided by health care providers that are not certified shall not be presumed reasonable and necessary unless such services are preauthorized by the employer or insurance carrier, subject to the exception set forth in § 2322D(b) of this title. It is intended that these guidelines will be produced by Health Care Advisory Panel subcommittees in coordination with a qualified contractor with expertise in establishing treatment guidelines, developing the rules that define the use of such guidelines, and disseminating the guidelines in a manner that streamlines the delivery of health care.

(7) Subject to the foregoing provisions, after receiving the approval and recommendation of the Health Care Advisory Panel, the guidelines shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel. Health care practice guidelines shall be subject to review and revision by the Health Care Advisory Panel on at least an annual basis. It is the intent of the General Assembly that the development of health care guidelines will be directed by a predominantly medical or other health professional panel, recognizing that health care professionals are best equipped to determine appropriate treatment. It is further intended that subcommittees comprised of representatives from appropriate specialties will make comment and offer recommendations to the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 12.;

§ 2322D Certification of health care providers.

(a)(1) Certification shall be required for a health care provider to provide treatment to an employee, pursuant to this chapter, without the requirement that the health care provider first preauthorize each health care procedure, office visit or health care service to be provided to the employee with the employer or insurance carrier. The provisions of this subsection shall apply to all treatments to employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury. A health care provider shall be certified only upon meeting the following minimum certification requirements:

a. Have a current license to practice, as applicable;

b. Meet other general certification requirements for the specific provider type;

c. Possess a current and valid Drug Enforcement Agency ("DEA") registration, unless not required by the provider's discipline and scope of practice;

d. Have no previous involuntary termination from participation in Medicare, Medicaid or the Delaware workers' compensation system, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section;

e. Have no felony convictions in any jurisdiction, under a federal-controlled substance act or for an act involving dishonesty, fraud or misrepresentation, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section; and

f. Provide proof of adequate, current professional malpractice and liability insurance.

(2) The certification rules shall require that any health care provider to be certified agree to the following terms and conditions:

a. Compliance with Delaware workers' compensation laws and rules;

b. Maintenance of acceptable malpractice coverage;

c. Completion of State-approved continuing education courses in workers' compensation care every 2 years;

d. Practice in a best-practices environment, complying with practice guidelines and Utilization Review Accreditation Council ("URAC") utilization review determinations;

e. Agreement to bill only for services and items performed or provided, and medically necessary, cost-effective and related to the claim or allowed condition;

f. Agreement to inform an employee of that employee's liability for payment of noncovered services prior to delivery;

g. Acceptance of reimbursement and not unbundled charges into separate procedure codes when a single procedure code is more appropriate; and

h. Agreement not to balance bill any employee or employer. Employees shall not be required to contribute a copayment or meet any deductibles.

(b) Notwithstanding the provisions of this section, any health care provider may provide services during 1 office visit, or other single instance of treatment, without first having obtained prior authorization, and receive reimbursement for reasonable and necessary services directly related to the employee's injury or condition at the health care provider's usual and customary fee, or the maximum allowable fee pursuant to the workers' compensation health care payment system adopted pursuant to § 2322B of this title, whichever is less. The provisions of this subsection are limited to the occasion of the employee's first contact with any health care provider for treatment of the injury, and further limited to instances when the health care provider believes in good faith, after inquiry, that the injury or occupational disease was suffered in the course of the employee's employment. The provisions of this subsection shall apply to all treatments to injured employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury.

(c) Subject to the foregoing provisions, complete rules and regulations relating to provider certification shall be approved and proposed by the Health Care Advisory Panel. Thereafter, such regulations shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 13; 70 Del. Laws, c. 186, § 1.;

§ 2322E Development of consistent forms for health care providers.

(a) The Health Care Advisory Panel is authorized and directed to approve and propose standard forms for the provision of health care services pursuant to this chapter. Upon such recommendation, such forms and provisions governing their use shall be adopted by regulation of the Department of Labor, pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 180 days after the first meeting of the Health Care Advisory Panel. Forms authorized by this section shall provide for prompt initial report of an employee's condition upon the initial occurrence of injury treated pursuant to this chapter and upon reasonable intervals thereafter to report the conditions and limitations of an employee. At a minimum the initial reporting form shall provide for an outline of the physical capabilities of the employee in order to enable and encourage the injured employee to return to work at the highest level of capability.

(b) The health care provider most responsible for the treatment of the employee's work-related injury shall complete and submit, as expeditiously as possible and not later than 10 days after the date of first evaluation or treatment, a report of employee condition and limitations, on a form adopted for that purpose pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable. In the event that an employee is treated and released from the emergency department of a hospital, the health care provider most responsible for follow up care, if applicable, or the emergency room attending physician, shall provide the report of employee condition and limitations to the employee upon release, and the employee shall be responsible for provision of the report to the employer and the employer's insurance carrier, if applicable, within the time period provided by the rules adopted pursuant to this section.

(c) Every health care provider shall prepare supplemental reports of employee condition and limitations on forms prescribed pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable.

(d) Within 14 days of the issuance of an Agreement As To Compensation to an employee for any period of total disability, the employer shall provide to the health care provider/physician most responsible for the treatment of the employee's work-related injury and to the employer's insurance carrier, if applicable, a report of the modified-duty jobs which may be available to the employee. The insurance carrier for an insured employer shall send to such employer the aforementioned report for completion, and shall be independently responsible for providing a completed report of modified-duty jobs to the health care provider/physician. The health care provider portion of the employer's modified duty availability report must be signed and returned by the health care provider within 14 days of the next date of service after receipt of the form from the employer, but not later than 21 days from the health care provider's receipt of such form.

(e) Fees for completion, copying and transmission of the forms shall be developed by the Health Care Advisory Panel. The employer or the employer's insurance carrier shall be liable for payment of the fee for all such reports of employee condition and limitations, provided however, that the employer or insurance carrier shall not be liable for any such reports, requested by an employee more frequently than once during each 3-month period.

76 Del. Laws, c. 1, § 14; 77 Del. Laws, c. 94, §§ 5, 6; 78 Del. Laws, c. 186, § 2; 79 Del. Laws, c. 55, § 3.;

§ 2322F Billing and payment for health care services.

(a) Charges for medical evaluation, treatment and therapy, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice for such charges, accompanied by records or notes, concerning the treatment or services submitted for payment, documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy, with reference to the health care practice guidelines adopted pursuant to § 2322C of this title, or documenting the preauthorization of such evaluation, treatment or therapy. The initial copy of the supporting notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee.

(b) Charges for hospital services and items supplied by a hospital, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice which shall be documented in a nationally recognized uniform billing code format, in sufficient detail to document the services or items provided, and any preauthorization of the services and items shall also be documented. The initial copy of the supporting medical notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee. Payment for hospital services, including payment for invoices rendered for emergency department services, shall be made within 30 days of the submission of a "clean claim" accompanied by notes documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy.

(c) Preauthorized evaluations, treatments or therapy shall be paid at the agreed fee within 30 days of the date of submission of the invoice, unless the compliance with the preauthorization is contested, in good faith, pursuant to the utilization review system set forth in subsection (j) of this section below.

(d) Treatments, evaluations and therapy provided by a certified health care provider shall be paid within 30 days of receipt of the health care provider's bill or invoice together with records or notes as provided in this section, unless compliance with the health care payment system or practice guidelines adopted pursuant to § 2322B or § 2322C of this title is contested, in good faith, to the utilization review system set forth in subsection (j) of this section below.

(e) Denial of payment for health care services provided pursuant to this chapter, whether in whole or in part, shall be accompanied with written explanation of reason for denial.

(f) In the event that a portion of a health care invoice is contested pursuant to this section, the uncontested portion shall be paid without prejudice to the right to contest the remainder. The time limits set forth in this section shall apply to payment of all uncontested portions of health care payments.

(g) If, following a hearing, the Industrial Accident Board determines that an employer, an insurance carrier or a health care provider failed in its responsibilities under § 2322B, § 2322C, § 2322D, § 2322E or § 2322F of this title, it shall assess a fine of not less than $1,000 nor more than $5,000 for violations of said sections. Such fines shall be payable to the Workers' Compensation Fund.

(h) Prompt pay required for nonpreauthorized care. — An employer or insurance carrier shall be required to pay a health care invoice within 30 days of receipt of the invoice as long as the claim contains substantially all the required data elements necessary to adjudicate the invoice, unless the invoice is contested in good faith. If the contested invoice pertains to an acknowledged compensable claim and the denial is based upon compliance with the health care payment system and/or health care practice guidelines, it shall be referred to utilization review. Any such referral to utilization review shall be made within 15 days of denial. Unpaid invoices shall incur interest at a rate of 1% per month payable to the provider. A provider shall not hold an employee liable for costs related to nondisputed services for a compensable injury and shall not bill or attempt to recover from the employee the difference between the provider's charge and the amount paid by the employer or insurance carrier on a compensable injury.

(i) A health care provider referring an employee to, or encouraging an employee to utilize, any inpatient or outpatient facility or any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility shall disclose to the employee any financial interest the health care provider has in such inpatient or outpatient facility, any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility. The requirements of this subsection may be met by the prominent placement of a sign or signs in such health care provider's office identifying such affiliated equipment, practices or facilities.

(j) Utilization review. — The Health Care Advisory Panel shall develop a utilization review program. The intent is to provide reference for employers, insurance carriers, and health care providers for evaluation of health care and charges. The intended purpose of utilization review services shall be the prompt resolution of issues related to treatment and/or compliance with the health care payment system or practice guidelines for those claims which have been acknowledged to be compensable. An employer or insurance carrier may engage in utilization review to evaluate the quality, reasonableness and/or necessity of proposed or provided health care services for acknowledged compensable claims. Any person conducting a utilization review program for workers' compensation shall be required to contract with the Office of Workers' Compensation once every 2 years and certify compliance with Workers' Compensation Utilization Management Standards or Health Utilization Management Standards of Utilization Review Accreditation Council ("URAC") sufficient to achieve URAC accreditation or submit evidence of accreditation by URAC. If a party disagrees with the findings following utilization review, a petition may be filed with the Industrial Accident Board for de novo review. Complete rules and regulations relating to utilization review shall be approved and recommended by the Health Care Advisory Panel. Thereafter, such rules shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

(k) Coordination of health care payments. —

(1) Upon notification to an employer that an employee is exercising that employee's rights under § 2304 of this title with respect to an injury or condition, the employer shall be exclusively responsible for treatment of that injury or condition to the extent that the employer is obliged to provide treatment under this chapter.

(2) An employee, as part of a notification that an employee will exercise rights under § 2304 of this title, shall notify the employer of all health insurance benefits that could compensate the employee for treatment of the injury or condition in question in the absence of coverage under this chapter. Such notification to the employer is intended to facilitate the notice provided for in paragraph (k)(4) of this section; the failure of an employee to provide such notice shall not waive or defeat any rights the employee may have under this chapter.

(3) An employee whose health care treatment for an injury or condition is being paid for pursuant to this chapter shall not be entitled to seek compensation from any other health insurance carrier for the same treatment. A health care provider who is being paid for treating an injury or condition pursuant to this chapter shall not seek compensation from any other health insurance carrier for the same treatment.

(4) At any time that a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employer shall notify any health insurance carrier of which it is aware pursuant to paragraph (k)(2) of this section of such a final determination.

(5) Notwithstanding any other provision of this chapter, if a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employee and/or the health care provider who provided said treatment may seek payment for such treatment from a health insurance carrier from which the employee had coverage applicable at the time of the injury or condition.

(6) Any time restrictions imposed upon an employee with respect to making claims against that employee's health insurance coverage for an injury or condition for which that employee initially sought treatment under this chapter shall be tolled until notification of the health insurance carrier under paragraph (k)(4) of this section.

(7) No requirements for preauthorization of treatment in any health insurance policy shall be the basis for denying payment of a claim submitted under paragraph (k)(5) of this section.

(8) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that had a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the contract rate.

(9) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that did not have a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the health insurance carrier's average contract rate for the same treatment with health care providers with whom it does have a contract.

(10) All claims submitted pursuant to paragraph (k)(5) of this section shall be entitled to treatment under Insurance Department Regulation 1310 [18 Del. Code Regs. § 1310] or any successor regulation relating to the prompt payment of health care claims by health insurance carriers.

(11) A health insurance carrier may deny payment of claims submitted under paragraph (k)(5) of this section for health care that it determines was not reasonable or necessary. However, an employee shall have the right to immediate appeal to an Independent Utilization Review organization under § 6416 of Title 18 for all such denials of treatment, with the cost of such appeal being borne by the health insurance carrier.

(12) A health care provider may not balance bill an employee for treatment for which the health care provider has been compensated under paragraph (k)(8) or (9) of this section.

(l) Balance billing prohibited. —

(1) Any health care provider rendering services under this chapter shall be prohibited from billing or invoicing an employee, employer or insurance carrier for charges or expenses other than those authorized by this chapter and the health care payment system provided for herein. No health care provider rendering treatment or services under this chapter shall seek payment for charges from an employee except as authorized by this section.

(2) Billing procedures where compensability under this chapter is contested.

a. A provider may seek payment of the actual charges from the employee if the employer or insurance carrier notifies the provider that it does not consider the illness or injury to be compensable. If an employer notifies a provider that it will pay only a portion of a bill, the provider may seek payment of the unpaid portion from the employee up to the lesser of the actual charge, the negotiated rate, or the rate authorized by the payment system.

b. If an employee informs the health care provider that a claim is on file at the Department, the provider shall cease all efforts to collect payment from the employee.

c. While a claim concerning compensability is pending with the Department, a provider may notify an employee that the employee will be responsible for payment of unpaid invoices when the claim has been determined not to be compensable and the provider is able to resume collection efforts. Any such notice or reminder made under this subsection shall not be disclosed or otherwise provided to any credit agency. The provider may request information about the Department claim, and if the employee fails to respond or provide the information within 90 days, the provider shall be entitled to resume collection efforts directly and the employee may be determined liable for invoices as otherwise provided by law.

(3) Upon final award or settlement, a provider may resume efforts to collect payment from the employee and the employee shall be responsible for payment of any outstanding bills without regard to this section and as otherwise provided or authorized by law. If the service is found compensable, the provider shall not require a payment rate, excluding interest, greater than the lesser of the actual charge or payment level set by the payment system. The employee shall be responsible for payment for services found not covered or compensable unless agreed otherwise by the provider and employee. Services not covered or not compensable shall not be subject to the payment system.

76 Del. Laws, c. 1, § 15; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 94, §§ 7, 8.;



§ 2322C. Development of health care practice guidelines

Health care practice guidelines shall be developed in accordance with the following provisions:

(1) The Health Care Advisory Panel shall adopt and recommend a coordinated set of health care practice guidelines and associated procedures to guide utilization of health care treatments in workers' compensation, including but not limited to care provided for the treatment of employees by or under the supervision of a licensed health care provider, prescription drug utilization, inpatient hospitalization and length of stay, diagnostic testing, physical therapy, chiropractic care and palliative care. The health care practice guidelines shall apply to all treatments provided after the effective date of the regulation referred to in paragraph (7) of this section, regardless of the date of injury.

(2) The guidelines shall be, to the extent permitted by the most current medical science or other applicable science, based on well-documented scientific research concerning efficacious treatment for injuries and occupational disease. To the extent that well-documented scientific research concerning efficacious treatment is not available at the time of adoption or revision of the guidelines, the guidelines shall be based upon the best available information concerning national consensus regarding best health care practices in the relevant health care community.

(3) The guidelines shall, to the extent practical consistent with this section, address treatment of those physical conditions which occur with the greatest frequency (for services compensable under this chapter), or which require the most expensive treatments (for services compensable under this chapter), based upon currently available Delaware data.

(4) The guidelines shall contain a section guiding the utilization of prescription medications.

(5) The original health care practice guidelines may be based upon an existing model, already in use, to guide treatment of medical care for workers' compensation. Additional guidelines may be initially adopted, pursuant to the same criteria, to obtain coverage of areas or issues of treatment not included in other adopted guidelines. In no event shall multiple guidelines covering the same aspects of the same medical condition be simultaneously in force.

(6) Services rendered by any health care provider certified to provide treatment services for employees shall be presumed, in the absence of contrary evidence, to be reasonable and necessary if such services conform to the most current version of the Delaware health care practice guidelines. Services provided by health care providers that are not certified shall not be presumed reasonable and necessary unless such services are preauthorized by the employer or insurance carrier, subject to the exception set forth in § 2322D(b) of this title. It is intended that these guidelines will be produced by Health Care Advisory Panel subcommittees in coordination with a qualified contractor with expertise in establishing treatment guidelines, developing the rules that define the use of such guidelines, and disseminating the guidelines in a manner that streamlines the delivery of health care.

(7) Subject to the foregoing provisions, after receiving the approval and recommendation of the Health Care Advisory Panel, the guidelines shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel. Health care practice guidelines shall be subject to review and revision by the Health Care Advisory Panel on at least an annual basis. It is the intent of the General Assembly that the development of health care guidelines will be directed by a predominantly medical or other health professional panel, recognizing that health care professionals are best equipped to determine appropriate treatment. It is further intended that subcommittees comprised of representatives from appropriate specialties will make comment and offer recommendations to the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 12.;

§ 2322D Certification of health care providers.

(a)(1) Certification shall be required for a health care provider to provide treatment to an employee, pursuant to this chapter, without the requirement that the health care provider first preauthorize each health care procedure, office visit or health care service to be provided to the employee with the employer or insurance carrier. The provisions of this subsection shall apply to all treatments to employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury. A health care provider shall be certified only upon meeting the following minimum certification requirements:

a. Have a current license to practice, as applicable;

b. Meet other general certification requirements for the specific provider type;

c. Possess a current and valid Drug Enforcement Agency ("DEA") registration, unless not required by the provider's discipline and scope of practice;

d. Have no previous involuntary termination from participation in Medicare, Medicaid or the Delaware workers' compensation system, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section;

e. Have no felony convictions in any jurisdiction, under a federal-controlled substance act or for an act involving dishonesty, fraud or misrepresentation, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section; and

f. Provide proof of adequate, current professional malpractice and liability insurance.

(2) The certification rules shall require that any health care provider to be certified agree to the following terms and conditions:

a. Compliance with Delaware workers' compensation laws and rules;

b. Maintenance of acceptable malpractice coverage;

c. Completion of State-approved continuing education courses in workers' compensation care every 2 years;

d. Practice in a best-practices environment, complying with practice guidelines and Utilization Review Accreditation Council ("URAC") utilization review determinations;

e. Agreement to bill only for services and items performed or provided, and medically necessary, cost-effective and related to the claim or allowed condition;

f. Agreement to inform an employee of that employee's liability for payment of noncovered services prior to delivery;

g. Acceptance of reimbursement and not unbundled charges into separate procedure codes when a single procedure code is more appropriate; and

h. Agreement not to balance bill any employee or employer. Employees shall not be required to contribute a copayment or meet any deductibles.

(b) Notwithstanding the provisions of this section, any health care provider may provide services during 1 office visit, or other single instance of treatment, without first having obtained prior authorization, and receive reimbursement for reasonable and necessary services directly related to the employee's injury or condition at the health care provider's usual and customary fee, or the maximum allowable fee pursuant to the workers' compensation health care payment system adopted pursuant to § 2322B of this title, whichever is less. The provisions of this subsection are limited to the occasion of the employee's first contact with any health care provider for treatment of the injury, and further limited to instances when the health care provider believes in good faith, after inquiry, that the injury or occupational disease was suffered in the course of the employee's employment. The provisions of this subsection shall apply to all treatments to injured employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury.

(c) Subject to the foregoing provisions, complete rules and regulations relating to provider certification shall be approved and proposed by the Health Care Advisory Panel. Thereafter, such regulations shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 13; 70 Del. Laws, c. 186, § 1.;

§ 2322E Development of consistent forms for health care providers.

(a) The Health Care Advisory Panel is authorized and directed to approve and propose standard forms for the provision of health care services pursuant to this chapter. Upon such recommendation, such forms and provisions governing their use shall be adopted by regulation of the Department of Labor, pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 180 days after the first meeting of the Health Care Advisory Panel. Forms authorized by this section shall provide for prompt initial report of an employee's condition upon the initial occurrence of injury treated pursuant to this chapter and upon reasonable intervals thereafter to report the conditions and limitations of an employee. At a minimum the initial reporting form shall provide for an outline of the physical capabilities of the employee in order to enable and encourage the injured employee to return to work at the highest level of capability.

(b) The health care provider most responsible for the treatment of the employee's work-related injury shall complete and submit, as expeditiously as possible and not later than 10 days after the date of first evaluation or treatment, a report of employee condition and limitations, on a form adopted for that purpose pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable. In the event that an employee is treated and released from the emergency department of a hospital, the health care provider most responsible for follow up care, if applicable, or the emergency room attending physician, shall provide the report of employee condition and limitations to the employee upon release, and the employee shall be responsible for provision of the report to the employer and the employer's insurance carrier, if applicable, within the time period provided by the rules adopted pursuant to this section.

(c) Every health care provider shall prepare supplemental reports of employee condition and limitations on forms prescribed pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable.

(d) Within 14 days of the issuance of an Agreement As To Compensation to an employee for any period of total disability, the employer shall provide to the health care provider/physician most responsible for the treatment of the employee's work-related injury and to the employer's insurance carrier, if applicable, a report of the modified-duty jobs which may be available to the employee. The insurance carrier for an insured employer shall send to such employer the aforementioned report for completion, and shall be independently responsible for providing a completed report of modified-duty jobs to the health care provider/physician. The health care provider portion of the employer's modified duty availability report must be signed and returned by the health care provider within 14 days of the next date of service after receipt of the form from the employer, but not later than 21 days from the health care provider's receipt of such form.

(e) Fees for completion, copying and transmission of the forms shall be developed by the Health Care Advisory Panel. The employer or the employer's insurance carrier shall be liable for payment of the fee for all such reports of employee condition and limitations, provided however, that the employer or insurance carrier shall not be liable for any such reports, requested by an employee more frequently than once during each 3-month period.

76 Del. Laws, c. 1, § 14; 77 Del. Laws, c. 94, §§ 5, 6; 78 Del. Laws, c. 186, § 2; 79 Del. Laws, c. 55, § 3.;

§ 2322F Billing and payment for health care services.

(a) Charges for medical evaluation, treatment and therapy, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice for such charges, accompanied by records or notes, concerning the treatment or services submitted for payment, documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy, with reference to the health care practice guidelines adopted pursuant to § 2322C of this title, or documenting the preauthorization of such evaluation, treatment or therapy. The initial copy of the supporting notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee.

(b) Charges for hospital services and items supplied by a hospital, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice which shall be documented in a nationally recognized uniform billing code format, in sufficient detail to document the services or items provided, and any preauthorization of the services and items shall also be documented. The initial copy of the supporting medical notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee. Payment for hospital services, including payment for invoices rendered for emergency department services, shall be made within 30 days of the submission of a "clean claim" accompanied by notes documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy.

(c) Preauthorized evaluations, treatments or therapy shall be paid at the agreed fee within 30 days of the date of submission of the invoice, unless the compliance with the preauthorization is contested, in good faith, pursuant to the utilization review system set forth in subsection (j) of this section below.

(d) Treatments, evaluations and therapy provided by a certified health care provider shall be paid within 30 days of receipt of the health care provider's bill or invoice together with records or notes as provided in this section, unless compliance with the health care payment system or practice guidelines adopted pursuant to § 2322B or § 2322C of this title is contested, in good faith, to the utilization review system set forth in subsection (j) of this section below.

(e) Denial of payment for health care services provided pursuant to this chapter, whether in whole or in part, shall be accompanied with written explanation of reason for denial.

(f) In the event that a portion of a health care invoice is contested pursuant to this section, the uncontested portion shall be paid without prejudice to the right to contest the remainder. The time limits set forth in this section shall apply to payment of all uncontested portions of health care payments.

(g) If, following a hearing, the Industrial Accident Board determines that an employer, an insurance carrier or a health care provider failed in its responsibilities under § 2322B, § 2322C, § 2322D, § 2322E or § 2322F of this title, it shall assess a fine of not less than $1,000 nor more than $5,000 for violations of said sections. Such fines shall be payable to the Workers' Compensation Fund.

(h) Prompt pay required for nonpreauthorized care. — An employer or insurance carrier shall be required to pay a health care invoice within 30 days of receipt of the invoice as long as the claim contains substantially all the required data elements necessary to adjudicate the invoice, unless the invoice is contested in good faith. If the contested invoice pertains to an acknowledged compensable claim and the denial is based upon compliance with the health care payment system and/or health care practice guidelines, it shall be referred to utilization review. Any such referral to utilization review shall be made within 15 days of denial. Unpaid invoices shall incur interest at a rate of 1% per month payable to the provider. A provider shall not hold an employee liable for costs related to nondisputed services for a compensable injury and shall not bill or attempt to recover from the employee the difference between the provider's charge and the amount paid by the employer or insurance carrier on a compensable injury.

(i) A health care provider referring an employee to, or encouraging an employee to utilize, any inpatient or outpatient facility or any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility shall disclose to the employee any financial interest the health care provider has in such inpatient or outpatient facility, any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility. The requirements of this subsection may be met by the prominent placement of a sign or signs in such health care provider's office identifying such affiliated equipment, practices or facilities.

(j) Utilization review. — The Health Care Advisory Panel shall develop a utilization review program. The intent is to provide reference for employers, insurance carriers, and health care providers for evaluation of health care and charges. The intended purpose of utilization review services shall be the prompt resolution of issues related to treatment and/or compliance with the health care payment system or practice guidelines for those claims which have been acknowledged to be compensable. An employer or insurance carrier may engage in utilization review to evaluate the quality, reasonableness and/or necessity of proposed or provided health care services for acknowledged compensable claims. Any person conducting a utilization review program for workers' compensation shall be required to contract with the Office of Workers' Compensation once every 2 years and certify compliance with Workers' Compensation Utilization Management Standards or Health Utilization Management Standards of Utilization Review Accreditation Council ("URAC") sufficient to achieve URAC accreditation or submit evidence of accreditation by URAC. If a party disagrees with the findings following utilization review, a petition may be filed with the Industrial Accident Board for de novo review. Complete rules and regulations relating to utilization review shall be approved and recommended by the Health Care Advisory Panel. Thereafter, such rules shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

(k) Coordination of health care payments. —

(1) Upon notification to an employer that an employee is exercising that employee's rights under § 2304 of this title with respect to an injury or condition, the employer shall be exclusively responsible for treatment of that injury or condition to the extent that the employer is obliged to provide treatment under this chapter.

(2) An employee, as part of a notification that an employee will exercise rights under § 2304 of this title, shall notify the employer of all health insurance benefits that could compensate the employee for treatment of the injury or condition in question in the absence of coverage under this chapter. Such notification to the employer is intended to facilitate the notice provided for in paragraph (k)(4) of this section; the failure of an employee to provide such notice shall not waive or defeat any rights the employee may have under this chapter.

(3) An employee whose health care treatment for an injury or condition is being paid for pursuant to this chapter shall not be entitled to seek compensation from any other health insurance carrier for the same treatment. A health care provider who is being paid for treating an injury or condition pursuant to this chapter shall not seek compensation from any other health insurance carrier for the same treatment.

(4) At any time that a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employer shall notify any health insurance carrier of which it is aware pursuant to paragraph (k)(2) of this section of such a final determination.

(5) Notwithstanding any other provision of this chapter, if a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employee and/or the health care provider who provided said treatment may seek payment for such treatment from a health insurance carrier from which the employee had coverage applicable at the time of the injury or condition.

(6) Any time restrictions imposed upon an employee with respect to making claims against that employee's health insurance coverage for an injury or condition for which that employee initially sought treatment under this chapter shall be tolled until notification of the health insurance carrier under paragraph (k)(4) of this section.

(7) No requirements for preauthorization of treatment in any health insurance policy shall be the basis for denying payment of a claim submitted under paragraph (k)(5) of this section.

(8) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that had a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the contract rate.

(9) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that did not have a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the health insurance carrier's average contract rate for the same treatment with health care providers with whom it does have a contract.

(10) All claims submitted pursuant to paragraph (k)(5) of this section shall be entitled to treatment under Insurance Department Regulation 1310 [18 Del. Code Regs. § 1310] or any successor regulation relating to the prompt payment of health care claims by health insurance carriers.

(11) A health insurance carrier may deny payment of claims submitted under paragraph (k)(5) of this section for health care that it determines was not reasonable or necessary. However, an employee shall have the right to immediate appeal to an Independent Utilization Review organization under § 6416 of Title 18 for all such denials of treatment, with the cost of such appeal being borne by the health insurance carrier.

(12) A health care provider may not balance bill an employee for treatment for which the health care provider has been compensated under paragraph (k)(8) or (9) of this section.

(l) Balance billing prohibited. —

(1) Any health care provider rendering services under this chapter shall be prohibited from billing or invoicing an employee, employer or insurance carrier for charges or expenses other than those authorized by this chapter and the health care payment system provided for herein. No health care provider rendering treatment or services under this chapter shall seek payment for charges from an employee except as authorized by this section.

(2) Billing procedures where compensability under this chapter is contested.

a. A provider may seek payment of the actual charges from the employee if the employer or insurance carrier notifies the provider that it does not consider the illness or injury to be compensable. If an employer notifies a provider that it will pay only a portion of a bill, the provider may seek payment of the unpaid portion from the employee up to the lesser of the actual charge, the negotiated rate, or the rate authorized by the payment system.

b. If an employee informs the health care provider that a claim is on file at the Department, the provider shall cease all efforts to collect payment from the employee.

c. While a claim concerning compensability is pending with the Department, a provider may notify an employee that the employee will be responsible for payment of unpaid invoices when the claim has been determined not to be compensable and the provider is able to resume collection efforts. Any such notice or reminder made under this subsection shall not be disclosed or otherwise provided to any credit agency. The provider may request information about the Department claim, and if the employee fails to respond or provide the information within 90 days, the provider shall be entitled to resume collection efforts directly and the employee may be determined liable for invoices as otherwise provided by law.

(3) Upon final award or settlement, a provider may resume efforts to collect payment from the employee and the employee shall be responsible for payment of any outstanding bills without regard to this section and as otherwise provided or authorized by law. If the service is found compensable, the provider shall not require a payment rate, excluding interest, greater than the lesser of the actual charge or payment level set by the payment system. The employee shall be responsible for payment for services found not covered or compensable unless agreed otherwise by the provider and employee. Services not covered or not compensable shall not be subject to the payment system.

76 Del. Laws, c. 1, § 15; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 94, §§ 7, 8.;



§ 2322D. Certification of health care providers

(a)(1) Certification shall be required for a health care provider to provide treatment to an employee, pursuant to this chapter, without the requirement that the health care provider first preauthorize each health care procedure, office visit or health care service to be provided to the employee with the employer or insurance carrier. The provisions of this subsection shall apply to all treatments to employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury. A health care provider shall be certified only upon meeting the following minimum certification requirements:

a. Have a current license to practice, as applicable;

b. Meet other general certification requirements for the specific provider type;

c. Possess a current and valid Drug Enforcement Agency ("DEA") registration, unless not required by the provider's discipline and scope of practice;

d. Have no previous involuntary termination from participation in Medicare, Medicaid or the Delaware workers' compensation system, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section;

e. Have no felony convictions in any jurisdiction, under a federal-controlled substance act or for an act involving dishonesty, fraud or misrepresentation, which shall be determined to be inconsistent with certification under regulations adopted pursuant to subsection (c) of this section; and

f. Provide proof of adequate, current professional malpractice and liability insurance.

(2) The certification rules shall require that any health care provider to be certified agree to the following terms and conditions:

a. Compliance with Delaware workers' compensation laws and rules;

b. Maintenance of acceptable malpractice coverage;

c. Completion of State-approved continuing education courses in workers' compensation care every 2 years;

d. Practice in a best-practices environment, complying with practice guidelines and Utilization Review Accreditation Council ("URAC") utilization review determinations;

e. Agreement to bill only for services and items performed or provided, and medically necessary, cost-effective and related to the claim or allowed condition;

f. Agreement to inform an employee of that employee's liability for payment of noncovered services prior to delivery;

g. Acceptance of reimbursement and not unbundled charges into separate procedure codes when a single procedure code is more appropriate; and

h. Agreement not to balance bill any employee or employer. Employees shall not be required to contribute a copayment or meet any deductibles.

(b) Notwithstanding the provisions of this section, any health care provider may provide services during 1 office visit, or other single instance of treatment, without first having obtained prior authorization, and receive reimbursement for reasonable and necessary services directly related to the employee's injury or condition at the health care provider's usual and customary fee, or the maximum allowable fee pursuant to the workers' compensation health care payment system adopted pursuant to § 2322B of this title, whichever is less. The provisions of this subsection are limited to the occasion of the employee's first contact with any health care provider for treatment of the injury, and further limited to instances when the health care provider believes in good faith, after inquiry, that the injury or occupational disease was suffered in the course of the employee's employment. The provisions of this subsection shall apply to all treatments to injured employees provided after the effective date of the rule provided by subsection (c) of this section, regardless of the date of injury.

(c) Subject to the foregoing provisions, complete rules and regulations relating to provider certification shall be approved and proposed by the Health Care Advisory Panel. Thereafter, such regulations shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

76 Del. Laws, c. 1, § 13; 70 Del. Laws, c. 186, § 1.;

§ 2322E Development of consistent forms for health care providers.

(a) The Health Care Advisory Panel is authorized and directed to approve and propose standard forms for the provision of health care services pursuant to this chapter. Upon such recommendation, such forms and provisions governing their use shall be adopted by regulation of the Department of Labor, pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 180 days after the first meeting of the Health Care Advisory Panel. Forms authorized by this section shall provide for prompt initial report of an employee's condition upon the initial occurrence of injury treated pursuant to this chapter and upon reasonable intervals thereafter to report the conditions and limitations of an employee. At a minimum the initial reporting form shall provide for an outline of the physical capabilities of the employee in order to enable and encourage the injured employee to return to work at the highest level of capability.

(b) The health care provider most responsible for the treatment of the employee's work-related injury shall complete and submit, as expeditiously as possible and not later than 10 days after the date of first evaluation or treatment, a report of employee condition and limitations, on a form adopted for that purpose pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable. In the event that an employee is treated and released from the emergency department of a hospital, the health care provider most responsible for follow up care, if applicable, or the emergency room attending physician, shall provide the report of employee condition and limitations to the employee upon release, and the employee shall be responsible for provision of the report to the employer and the employer's insurance carrier, if applicable, within the time period provided by the rules adopted pursuant to this section.

(c) Every health care provider shall prepare supplemental reports of employee condition and limitations on forms prescribed pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable.

(d) Within 14 days of the issuance of an Agreement As To Compensation to an employee for any period of total disability, the employer shall provide to the health care provider/physician most responsible for the treatment of the employee's work-related injury and to the employer's insurance carrier, if applicable, a report of the modified-duty jobs which may be available to the employee. The insurance carrier for an insured employer shall send to such employer the aforementioned report for completion, and shall be independently responsible for providing a completed report of modified-duty jobs to the health care provider/physician. The health care provider portion of the employer's modified duty availability report must be signed and returned by the health care provider within 14 days of the next date of service after receipt of the form from the employer, but not later than 21 days from the health care provider's receipt of such form.

(e) Fees for completion, copying and transmission of the forms shall be developed by the Health Care Advisory Panel. The employer or the employer's insurance carrier shall be liable for payment of the fee for all such reports of employee condition and limitations, provided however, that the employer or insurance carrier shall not be liable for any such reports, requested by an employee more frequently than once during each 3-month period.

76 Del. Laws, c. 1, § 14; 77 Del. Laws, c. 94, §§ 5, 6; 78 Del. Laws, c. 186, § 2; 79 Del. Laws, c. 55, § 3.;

§ 2322F Billing and payment for health care services.

(a) Charges for medical evaluation, treatment and therapy, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice for such charges, accompanied by records or notes, concerning the treatment or services submitted for payment, documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy, with reference to the health care practice guidelines adopted pursuant to § 2322C of this title, or documenting the preauthorization of such evaluation, treatment or therapy. The initial copy of the supporting notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee.

(b) Charges for hospital services and items supplied by a hospital, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice which shall be documented in a nationally recognized uniform billing code format, in sufficient detail to document the services or items provided, and any preauthorization of the services and items shall also be documented. The initial copy of the supporting medical notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee. Payment for hospital services, including payment for invoices rendered for emergency department services, shall be made within 30 days of the submission of a "clean claim" accompanied by notes documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy.

(c) Preauthorized evaluations, treatments or therapy shall be paid at the agreed fee within 30 days of the date of submission of the invoice, unless the compliance with the preauthorization is contested, in good faith, pursuant to the utilization review system set forth in subsection (j) of this section below.

(d) Treatments, evaluations and therapy provided by a certified health care provider shall be paid within 30 days of receipt of the health care provider's bill or invoice together with records or notes as provided in this section, unless compliance with the health care payment system or practice guidelines adopted pursuant to § 2322B or § 2322C of this title is contested, in good faith, to the utilization review system set forth in subsection (j) of this section below.

(e) Denial of payment for health care services provided pursuant to this chapter, whether in whole or in part, shall be accompanied with written explanation of reason for denial.

(f) In the event that a portion of a health care invoice is contested pursuant to this section, the uncontested portion shall be paid without prejudice to the right to contest the remainder. The time limits set forth in this section shall apply to payment of all uncontested portions of health care payments.

(g) If, following a hearing, the Industrial Accident Board determines that an employer, an insurance carrier or a health care provider failed in its responsibilities under § 2322B, § 2322C, § 2322D, § 2322E or § 2322F of this title, it shall assess a fine of not less than $1,000 nor more than $5,000 for violations of said sections. Such fines shall be payable to the Workers' Compensation Fund.

(h) Prompt pay required for nonpreauthorized care. — An employer or insurance carrier shall be required to pay a health care invoice within 30 days of receipt of the invoice as long as the claim contains substantially all the required data elements necessary to adjudicate the invoice, unless the invoice is contested in good faith. If the contested invoice pertains to an acknowledged compensable claim and the denial is based upon compliance with the health care payment system and/or health care practice guidelines, it shall be referred to utilization review. Any such referral to utilization review shall be made within 15 days of denial. Unpaid invoices shall incur interest at a rate of 1% per month payable to the provider. A provider shall not hold an employee liable for costs related to nondisputed services for a compensable injury and shall not bill or attempt to recover from the employee the difference between the provider's charge and the amount paid by the employer or insurance carrier on a compensable injury.

(i) A health care provider referring an employee to, or encouraging an employee to utilize, any inpatient or outpatient facility or any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility shall disclose to the employee any financial interest the health care provider has in such inpatient or outpatient facility, any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility. The requirements of this subsection may be met by the prominent placement of a sign or signs in such health care provider's office identifying such affiliated equipment, practices or facilities.

(j) Utilization review. — The Health Care Advisory Panel shall develop a utilization review program. The intent is to provide reference for employers, insurance carriers, and health care providers for evaluation of health care and charges. The intended purpose of utilization review services shall be the prompt resolution of issues related to treatment and/or compliance with the health care payment system or practice guidelines for those claims which have been acknowledged to be compensable. An employer or insurance carrier may engage in utilization review to evaluate the quality, reasonableness and/or necessity of proposed or provided health care services for acknowledged compensable claims. Any person conducting a utilization review program for workers' compensation shall be required to contract with the Office of Workers' Compensation once every 2 years and certify compliance with Workers' Compensation Utilization Management Standards or Health Utilization Management Standards of Utilization Review Accreditation Council ("URAC") sufficient to achieve URAC accreditation or submit evidence of accreditation by URAC. If a party disagrees with the findings following utilization review, a petition may be filed with the Industrial Accident Board for de novo review. Complete rules and regulations relating to utilization review shall be approved and recommended by the Health Care Advisory Panel. Thereafter, such rules shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

(k) Coordination of health care payments. —

(1) Upon notification to an employer that an employee is exercising that employee's rights under § 2304 of this title with respect to an injury or condition, the employer shall be exclusively responsible for treatment of that injury or condition to the extent that the employer is obliged to provide treatment under this chapter.

(2) An employee, as part of a notification that an employee will exercise rights under § 2304 of this title, shall notify the employer of all health insurance benefits that could compensate the employee for treatment of the injury or condition in question in the absence of coverage under this chapter. Such notification to the employer is intended to facilitate the notice provided for in paragraph (k)(4) of this section; the failure of an employee to provide such notice shall not waive or defeat any rights the employee may have under this chapter.

(3) An employee whose health care treatment for an injury or condition is being paid for pursuant to this chapter shall not be entitled to seek compensation from any other health insurance carrier for the same treatment. A health care provider who is being paid for treating an injury or condition pursuant to this chapter shall not seek compensation from any other health insurance carrier for the same treatment.

(4) At any time that a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employer shall notify any health insurance carrier of which it is aware pursuant to paragraph (k)(2) of this section of such a final determination.

(5) Notwithstanding any other provision of this chapter, if a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employee and/or the health care provider who provided said treatment may seek payment for such treatment from a health insurance carrier from which the employee had coverage applicable at the time of the injury or condition.

(6) Any time restrictions imposed upon an employee with respect to making claims against that employee's health insurance coverage for an injury or condition for which that employee initially sought treatment under this chapter shall be tolled until notification of the health insurance carrier under paragraph (k)(4) of this section.

(7) No requirements for preauthorization of treatment in any health insurance policy shall be the basis for denying payment of a claim submitted under paragraph (k)(5) of this section.

(8) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that had a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the contract rate.

(9) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that did not have a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the health insurance carrier's average contract rate for the same treatment with health care providers with whom it does have a contract.

(10) All claims submitted pursuant to paragraph (k)(5) of this section shall be entitled to treatment under Insurance Department Regulation 1310 [18 Del. Code Regs. § 1310] or any successor regulation relating to the prompt payment of health care claims by health insurance carriers.

(11) A health insurance carrier may deny payment of claims submitted under paragraph (k)(5) of this section for health care that it determines was not reasonable or necessary. However, an employee shall have the right to immediate appeal to an Independent Utilization Review organization under § 6416 of Title 18 for all such denials of treatment, with the cost of such appeal being borne by the health insurance carrier.

(12) A health care provider may not balance bill an employee for treatment for which the health care provider has been compensated under paragraph (k)(8) or (9) of this section.

(l) Balance billing prohibited. —

(1) Any health care provider rendering services under this chapter shall be prohibited from billing or invoicing an employee, employer or insurance carrier for charges or expenses other than those authorized by this chapter and the health care payment system provided for herein. No health care provider rendering treatment or services under this chapter shall seek payment for charges from an employee except as authorized by this section.

(2) Billing procedures where compensability under this chapter is contested.

a. A provider may seek payment of the actual charges from the employee if the employer or insurance carrier notifies the provider that it does not consider the illness or injury to be compensable. If an employer notifies a provider that it will pay only a portion of a bill, the provider may seek payment of the unpaid portion from the employee up to the lesser of the actual charge, the negotiated rate, or the rate authorized by the payment system.

b. If an employee informs the health care provider that a claim is on file at the Department, the provider shall cease all efforts to collect payment from the employee.

c. While a claim concerning compensability is pending with the Department, a provider may notify an employee that the employee will be responsible for payment of unpaid invoices when the claim has been determined not to be compensable and the provider is able to resume collection efforts. Any such notice or reminder made under this subsection shall not be disclosed or otherwise provided to any credit agency. The provider may request information about the Department claim, and if the employee fails to respond or provide the information within 90 days, the provider shall be entitled to resume collection efforts directly and the employee may be determined liable for invoices as otherwise provided by law.

(3) Upon final award or settlement, a provider may resume efforts to collect payment from the employee and the employee shall be responsible for payment of any outstanding bills without regard to this section and as otherwise provided or authorized by law. If the service is found compensable, the provider shall not require a payment rate, excluding interest, greater than the lesser of the actual charge or payment level set by the payment system. The employee shall be responsible for payment for services found not covered or compensable unless agreed otherwise by the provider and employee. Services not covered or not compensable shall not be subject to the payment system.

76 Del. Laws, c. 1, § 15; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 94, §§ 7, 8.;



§ 2322E. Development of consistent forms for health care providers

(a) The Health Care Advisory Panel is authorized and directed to approve and propose standard forms for the provision of health care services pursuant to this chapter. Upon such recommendation, such forms and provisions governing their use shall be adopted by regulation of the Department of Labor, pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 180 days after the first meeting of the Health Care Advisory Panel. Forms authorized by this section shall provide for prompt initial report of an employee's condition upon the initial occurrence of injury treated pursuant to this chapter and upon reasonable intervals thereafter to report the conditions and limitations of an employee. At a minimum the initial reporting form shall provide for an outline of the physical capabilities of the employee in order to enable and encourage the injured employee to return to work at the highest level of capability.

(b) The health care provider most responsible for the treatment of the employee's work-related injury shall complete and submit, as expeditiously as possible and not later than 10 days after the date of first evaluation or treatment, a report of employee condition and limitations, on a form adopted for that purpose pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable. In the event that an employee is treated and released from the emergency department of a hospital, the health care provider most responsible for follow up care, if applicable, or the emergency room attending physician, shall provide the report of employee condition and limitations to the employee upon release, and the employee shall be responsible for provision of the report to the employer and the employer's insurance carrier, if applicable, within the time period provided by the rules adopted pursuant to this section.

(c) Every health care provider shall prepare supplemental reports of employee condition and limitations on forms prescribed pursuant to this section, and shall expeditiously provide copies of the report of employee condition and limitations to the employee, the employer and the employer's insurance carrier, if applicable.

(d) Within 14 days of the issuance of an Agreement As To Compensation to an employee for any period of total disability, the employer shall provide to the health care provider/physician most responsible for the treatment of the employee's work-related injury and to the employer's insurance carrier, if applicable, a report of the modified-duty jobs which may be available to the employee. The insurance carrier for an insured employer shall send to such employer the aforementioned report for completion, and shall be independently responsible for providing a completed report of modified-duty jobs to the health care provider/physician. The health care provider portion of the employer's modified duty availability report must be signed and returned by the health care provider within 14 days of the next date of service after receipt of the form from the employer, but not later than 21 days from the health care provider's receipt of such form.

(e) Fees for completion, copying and transmission of the forms shall be developed by the Health Care Advisory Panel. The employer or the employer's insurance carrier shall be liable for payment of the fee for all such reports of employee condition and limitations, provided however, that the employer or insurance carrier shall not be liable for any such reports, requested by an employee more frequently than once during each 3-month period.

76 Del. Laws, c. 1, § 14; 77 Del. Laws, c. 94, §§ 5, 6; 78 Del. Laws, c. 186, § 2; 79 Del. Laws, c. 55, § 3.;

§ 2322F Billing and payment for health care services.

(a) Charges for medical evaluation, treatment and therapy, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice for such charges, accompanied by records or notes, concerning the treatment or services submitted for payment, documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy, with reference to the health care practice guidelines adopted pursuant to § 2322C of this title, or documenting the preauthorization of such evaluation, treatment or therapy. The initial copy of the supporting notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee.

(b) Charges for hospital services and items supplied by a hospital, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice which shall be documented in a nationally recognized uniform billing code format, in sufficient detail to document the services or items provided, and any preauthorization of the services and items shall also be documented. The initial copy of the supporting medical notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee. Payment for hospital services, including payment for invoices rendered for emergency department services, shall be made within 30 days of the submission of a "clean claim" accompanied by notes documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy.

(c) Preauthorized evaluations, treatments or therapy shall be paid at the agreed fee within 30 days of the date of submission of the invoice, unless the compliance with the preauthorization is contested, in good faith, pursuant to the utilization review system set forth in subsection (j) of this section below.

(d) Treatments, evaluations and therapy provided by a certified health care provider shall be paid within 30 days of receipt of the health care provider's bill or invoice together with records or notes as provided in this section, unless compliance with the health care payment system or practice guidelines adopted pursuant to § 2322B or § 2322C of this title is contested, in good faith, to the utilization review system set forth in subsection (j) of this section below.

(e) Denial of payment for health care services provided pursuant to this chapter, whether in whole or in part, shall be accompanied with written explanation of reason for denial.

(f) In the event that a portion of a health care invoice is contested pursuant to this section, the uncontested portion shall be paid without prejudice to the right to contest the remainder. The time limits set forth in this section shall apply to payment of all uncontested portions of health care payments.

(g) If, following a hearing, the Industrial Accident Board determines that an employer, an insurance carrier or a health care provider failed in its responsibilities under § 2322B, § 2322C, § 2322D, § 2322E or § 2322F of this title, it shall assess a fine of not less than $1,000 nor more than $5,000 for violations of said sections. Such fines shall be payable to the Workers' Compensation Fund.

(h) Prompt pay required for nonpreauthorized care. — An employer or insurance carrier shall be required to pay a health care invoice within 30 days of receipt of the invoice as long as the claim contains substantially all the required data elements necessary to adjudicate the invoice, unless the invoice is contested in good faith. If the contested invoice pertains to an acknowledged compensable claim and the denial is based upon compliance with the health care payment system and/or health care practice guidelines, it shall be referred to utilization review. Any such referral to utilization review shall be made within 15 days of denial. Unpaid invoices shall incur interest at a rate of 1% per month payable to the provider. A provider shall not hold an employee liable for costs related to nondisputed services for a compensable injury and shall not bill or attempt to recover from the employee the difference between the provider's charge and the amount paid by the employer or insurance carrier on a compensable injury.

(i) A health care provider referring an employee to, or encouraging an employee to utilize, any inpatient or outpatient facility or any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility shall disclose to the employee any financial interest the health care provider has in such inpatient or outpatient facility, any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility. The requirements of this subsection may be met by the prominent placement of a sign or signs in such health care provider's office identifying such affiliated equipment, practices or facilities.

(j) Utilization review. — The Health Care Advisory Panel shall develop a utilization review program. The intent is to provide reference for employers, insurance carriers, and health care providers for evaluation of health care and charges. The intended purpose of utilization review services shall be the prompt resolution of issues related to treatment and/or compliance with the health care payment system or practice guidelines for those claims which have been acknowledged to be compensable. An employer or insurance carrier may engage in utilization review to evaluate the quality, reasonableness and/or necessity of proposed or provided health care services for acknowledged compensable claims. Any person conducting a utilization review program for workers' compensation shall be required to contract with the Office of Workers' Compensation once every 2 years and certify compliance with Workers' Compensation Utilization Management Standards or Health Utilization Management Standards of Utilization Review Accreditation Council ("URAC") sufficient to achieve URAC accreditation or submit evidence of accreditation by URAC. If a party disagrees with the findings following utilization review, a petition may be filed with the Industrial Accident Board for de novo review. Complete rules and regulations relating to utilization review shall be approved and recommended by the Health Care Advisory Panel. Thereafter, such rules shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

(k) Coordination of health care payments. —

(1) Upon notification to an employer that an employee is exercising that employee's rights under § 2304 of this title with respect to an injury or condition, the employer shall be exclusively responsible for treatment of that injury or condition to the extent that the employer is obliged to provide treatment under this chapter.

(2) An employee, as part of a notification that an employee will exercise rights under § 2304 of this title, shall notify the employer of all health insurance benefits that could compensate the employee for treatment of the injury or condition in question in the absence of coverage under this chapter. Such notification to the employer is intended to facilitate the notice provided for in paragraph (k)(4) of this section; the failure of an employee to provide such notice shall not waive or defeat any rights the employee may have under this chapter.

(3) An employee whose health care treatment for an injury or condition is being paid for pursuant to this chapter shall not be entitled to seek compensation from any other health insurance carrier for the same treatment. A health care provider who is being paid for treating an injury or condition pursuant to this chapter shall not seek compensation from any other health insurance carrier for the same treatment.

(4) At any time that a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employer shall notify any health insurance carrier of which it is aware pursuant to paragraph (k)(2) of this section of such a final determination.

(5) Notwithstanding any other provision of this chapter, if a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employee and/or the health care provider who provided said treatment may seek payment for such treatment from a health insurance carrier from which the employee had coverage applicable at the time of the injury or condition.

(6) Any time restrictions imposed upon an employee with respect to making claims against that employee's health insurance coverage for an injury or condition for which that employee initially sought treatment under this chapter shall be tolled until notification of the health insurance carrier under paragraph (k)(4) of this section.

(7) No requirements for preauthorization of treatment in any health insurance policy shall be the basis for denying payment of a claim submitted under paragraph (k)(5) of this section.

(8) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that had a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the contract rate.

(9) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that did not have a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the health insurance carrier's average contract rate for the same treatment with health care providers with whom it does have a contract.

(10) All claims submitted pursuant to paragraph (k)(5) of this section shall be entitled to treatment under Insurance Department Regulation 1310 [18 Del. Code Regs. § 1310] or any successor regulation relating to the prompt payment of health care claims by health insurance carriers.

(11) A health insurance carrier may deny payment of claims submitted under paragraph (k)(5) of this section for health care that it determines was not reasonable or necessary. However, an employee shall have the right to immediate appeal to an Independent Utilization Review organization under § 6416 of Title 18 for all such denials of treatment, with the cost of such appeal being borne by the health insurance carrier.

(12) A health care provider may not balance bill an employee for treatment for which the health care provider has been compensated under paragraph (k)(8) or (9) of this section.

(l) Balance billing prohibited. —

(1) Any health care provider rendering services under this chapter shall be prohibited from billing or invoicing an employee, employer or insurance carrier for charges or expenses other than those authorized by this chapter and the health care payment system provided for herein. No health care provider rendering treatment or services under this chapter shall seek payment for charges from an employee except as authorized by this section.

(2) Billing procedures where compensability under this chapter is contested.

a. A provider may seek payment of the actual charges from the employee if the employer or insurance carrier notifies the provider that it does not consider the illness or injury to be compensable. If an employer notifies a provider that it will pay only a portion of a bill, the provider may seek payment of the unpaid portion from the employee up to the lesser of the actual charge, the negotiated rate, or the rate authorized by the payment system.

b. If an employee informs the health care provider that a claim is on file at the Department, the provider shall cease all efforts to collect payment from the employee.

c. While a claim concerning compensability is pending with the Department, a provider may notify an employee that the employee will be responsible for payment of unpaid invoices when the claim has been determined not to be compensable and the provider is able to resume collection efforts. Any such notice or reminder made under this subsection shall not be disclosed or otherwise provided to any credit agency. The provider may request information about the Department claim, and if the employee fails to respond or provide the information within 90 days, the provider shall be entitled to resume collection efforts directly and the employee may be determined liable for invoices as otherwise provided by law.

(3) Upon final award or settlement, a provider may resume efforts to collect payment from the employee and the employee shall be responsible for payment of any outstanding bills without regard to this section and as otherwise provided or authorized by law. If the service is found compensable, the provider shall not require a payment rate, excluding interest, greater than the lesser of the actual charge or payment level set by the payment system. The employee shall be responsible for payment for services found not covered or compensable unless agreed otherwise by the provider and employee. Services not covered or not compensable shall not be subject to the payment system.

76 Del. Laws, c. 1, § 15; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 94, §§ 7, 8.;



§ 2322F. Billing and payment for health care services

(a) Charges for medical evaluation, treatment and therapy, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice for such charges, accompanied by records or notes, concerning the treatment or services submitted for payment, documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy, with reference to the health care practice guidelines adopted pursuant to § 2322C of this title, or documenting the preauthorization of such evaluation, treatment or therapy. The initial copy of the supporting notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee.

(b) Charges for hospital services and items supplied by a hospital, including all drugs, supplies, tests and associated chargeable items and events, shall be submitted to the employer or insurance carrier along with a bill or invoice which shall be documented in a nationally recognized uniform billing code format, in sufficient detail to document the services or items provided, and any preauthorization of the services and items shall also be documented. The initial copy of the supporting medical notes or records shall be produced without separate or additional charge to the employer, insurance carrier or employee. Payment for hospital services, including payment for invoices rendered for emergency department services, shall be made within 30 days of the submission of a "clean claim" accompanied by notes documenting the employee's condition and the appropriateness of the evaluation, treatment or therapy.

(c) Preauthorized evaluations, treatments or therapy shall be paid at the agreed fee within 30 days of the date of submission of the invoice, unless the compliance with the preauthorization is contested, in good faith, pursuant to the utilization review system set forth in subsection (j) of this section below.

(d) Treatments, evaluations and therapy provided by a certified health care provider shall be paid within 30 days of receipt of the health care provider's bill or invoice together with records or notes as provided in this section, unless compliance with the health care payment system or practice guidelines adopted pursuant to § 2322B or § 2322C of this title is contested, in good faith, to the utilization review system set forth in subsection (j) of this section below.

(e) Denial of payment for health care services provided pursuant to this chapter, whether in whole or in part, shall be accompanied with written explanation of reason for denial.

(f) In the event that a portion of a health care invoice is contested pursuant to this section, the uncontested portion shall be paid without prejudice to the right to contest the remainder. The time limits set forth in this section shall apply to payment of all uncontested portions of health care payments.

(g) If, following a hearing, the Industrial Accident Board determines that an employer, an insurance carrier or a health care provider failed in its responsibilities under § 2322B, § 2322C, § 2322D, § 2322E or § 2322F of this title, it shall assess a fine of not less than $1,000 nor more than $5,000 for violations of said sections. Such fines shall be payable to the Workers' Compensation Fund.

(h) Prompt pay required for nonpreauthorized care. — An employer or insurance carrier shall be required to pay a health care invoice within 30 days of receipt of the invoice as long as the claim contains substantially all the required data elements necessary to adjudicate the invoice, unless the invoice is contested in good faith. If the contested invoice pertains to an acknowledged compensable claim and the denial is based upon compliance with the health care payment system and/or health care practice guidelines, it shall be referred to utilization review. Any such referral to utilization review shall be made within 15 days of denial. Unpaid invoices shall incur interest at a rate of 1% per month payable to the provider. A provider shall not hold an employee liable for costs related to nondisputed services for a compensable injury and shall not bill or attempt to recover from the employee the difference between the provider's charge and the amount paid by the employer or insurance carrier on a compensable injury.

(i) A health care provider referring an employee to, or encouraging an employee to utilize, any inpatient or outpatient facility or any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility shall disclose to the employee any financial interest the health care provider has in such inpatient or outpatient facility, any medical or therapeutic practice, laboratory, diagnostic testing or radiological imaging machinery, equipment, practice or facility. The requirements of this subsection may be met by the prominent placement of a sign or signs in such health care provider's office identifying such affiliated equipment, practices or facilities.

(j) Utilization review. — The Health Care Advisory Panel shall develop a utilization review program. The intent is to provide reference for employers, insurance carriers, and health care providers for evaluation of health care and charges. The intended purpose of utilization review services shall be the prompt resolution of issues related to treatment and/or compliance with the health care payment system or practice guidelines for those claims which have been acknowledged to be compensable. An employer or insurance carrier may engage in utilization review to evaluate the quality, reasonableness and/or necessity of proposed or provided health care services for acknowledged compensable claims. Any person conducting a utilization review program for workers' compensation shall be required to contract with the Office of Workers' Compensation once every 2 years and certify compliance with Workers' Compensation Utilization Management Standards or Health Utilization Management Standards of Utilization Review Accreditation Council ("URAC") sufficient to achieve URAC accreditation or submit evidence of accreditation by URAC. If a party disagrees with the findings following utilization review, a petition may be filed with the Industrial Accident Board for de novo review. Complete rules and regulations relating to utilization review shall be approved and recommended by the Health Care Advisory Panel. Thereafter, such rules shall be adopted by regulation of the Department of Labor pursuant to Chapter 101 of Title 29. Such regulations shall be adopted and effective not later than 1 year after the first meeting of the Health Care Advisory Panel.

(k) Coordination of health care payments. —

(1) Upon notification to an employer that an employee is exercising that employee's rights under § 2304 of this title with respect to an injury or condition, the employer shall be exclusively responsible for treatment of that injury or condition to the extent that the employer is obliged to provide treatment under this chapter.

(2) An employee, as part of a notification that an employee will exercise rights under § 2304 of this title, shall notify the employer of all health insurance benefits that could compensate the employee for treatment of the injury or condition in question in the absence of coverage under this chapter. Such notification to the employer is intended to facilitate the notice provided for in paragraph (k)(4) of this section; the failure of an employee to provide such notice shall not waive or defeat any rights the employee may have under this chapter.

(3) An employee whose health care treatment for an injury or condition is being paid for pursuant to this chapter shall not be entitled to seek compensation from any other health insurance carrier for the same treatment. A health care provider who is being paid for treating an injury or condition pursuant to this chapter shall not seek compensation from any other health insurance carrier for the same treatment.

(4) At any time that a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employer shall notify any health insurance carrier of which it is aware pursuant to paragraph (k)(2) of this section of such a final determination.

(5) Notwithstanding any other provision of this chapter, if a final determination is made that an employee is not entitled to health care treatment pursuant to this chapter, the employee and/or the health care provider who provided said treatment may seek payment for such treatment from a health insurance carrier from which the employee had coverage applicable at the time of the injury or condition.

(6) Any time restrictions imposed upon an employee with respect to making claims against that employee's health insurance coverage for an injury or condition for which that employee initially sought treatment under this chapter shall be tolled until notification of the health insurance carrier under paragraph (k)(4) of this section.

(7) No requirements for preauthorization of treatment in any health insurance policy shall be the basis for denying payment of a claim submitted under paragraph (k)(5) of this section.

(8) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that had a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the contract rate.

(9) With respect to claims submitted by an employee pursuant to paragraph (k)(5) of this section for treatment provided by a health care provider that did not have a contract with the health insurance carrier at the time of the treatment, reimbursement shall be at the health insurance carrier's average contract rate for the same treatment with health care providers with whom it does have a contract.

(10) All claims submitted pursuant to paragraph (k)(5) of this section shall be entitled to treatment under Insurance Department Regulation 1310 [18 Del. Code Regs. § 1310] or any successor regulation relating to the prompt payment of health care claims by health insurance carriers.

(11) A health insurance carrier may deny payment of claims submitted under paragraph (k)(5) of this section for health care that it determines was not reasonable or necessary. However, an employee shall have the right to immediate appeal to an Independent Utilization Review organization under § 6416 of Title 18 for all such denials of treatment, with the cost of such appeal being borne by the health insurance carrier.

(12) A health care provider may not balance bill an employee for treatment for which the health care provider has been compensated under paragraph (k)(8) or (9) of this section.

(l) Balance billing prohibited. —

(1) Any health care provider rendering services under this chapter shall be prohibited from billing or invoicing an employee, employer or insurance carrier for charges or expenses other than those authorized by this chapter and the health care payment system provided for herein. No health care provider rendering treatment or services under this chapter shall seek payment for charges from an employee except as authorized by this section.

(2) Billing procedures where compensability under this chapter is contested.

a. A provider may seek payment of the actual charges from the employee if the employer or insurance carrier notifies the provider that it does not consider the illness or injury to be compensable. If an employer notifies a provider that it will pay only a portion of a bill, the provider may seek payment of the unpaid portion from the employee up to the lesser of the actual charge, the negotiated rate, or the rate authorized by the payment system.

b. If an employee informs the health care provider that a claim is on file at the Department, the provider shall cease all efforts to collect payment from the employee.

c. While a claim concerning compensability is pending with the Department, a provider may notify an employee that the employee will be responsible for payment of unpaid invoices when the claim has been determined not to be compensable and the provider is able to resume collection efforts. Any such notice or reminder made under this subsection shall not be disclosed or otherwise provided to any credit agency. The provider may request information about the Department claim, and if the employee fails to respond or provide the information within 90 days, the provider shall be entitled to resume collection efforts directly and the employee may be determined liable for invoices as otherwise provided by law.

(3) Upon final award or settlement, a provider may resume efforts to collect payment from the employee and the employee shall be responsible for payment of any outstanding bills without regard to this section and as otherwise provided or authorized by law. If the service is found compensable, the provider shall not require a payment rate, excluding interest, greater than the lesser of the actual charge or payment level set by the payment system. The employee shall be responsible for payment for services found not covered or compensable unless agreed otherwise by the provider and employee. Services not covered or not compensable shall not be subject to the payment system.

76 Del. Laws, c. 1, § 15; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 94, §§ 7, 8.;



§ 2323. Selection of physician, surgeon, dentist, optometrist or chiropractor by employee

Any employee who alleges an industrial injury shall have the right to employ a physician, surgeon, dentist, optometrist or chiropractor of the employee's own choosing. Notice of the employee's intention to employ medical aid as aforesaid shall be given to the employee's employer or its insurance carrier or to the Board. Notice that medical aid was employed as aforesaid shall be given within 30 days thereafter to the employer or its insurance carrier in writing. If the alleged injury is subsequently held to be compensable, the employer shall be liable for the reasonable cost of the services of any physician, surgeon, dentist, optometrist or chiropractor whose employment was utilized by the employee provided notice of said employment was given to the employer or its insurance carrier.

Code 1915, § 3193h; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 2; 32 Del. Laws, c. 186, § 1; Code 1935, § 6078; 44 Del. Laws, c. 201; 19 Del. C. 1953, § 2323; 50 Del. Laws, c. 267, § 2; 53 Del. Laws, c. 126, § 3; 55 Del. Laws, c. 83, § 2; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2324. Compensation for total disability

For injuries resulting in total disability occurring after July 1, 1975, the compensation to be paid during the continuance of total disability shall be 66 2/3% of the wages of the injured employee, as defined by this chapter, but the compensation shall not be more than 66 2/3% of the average weekly wage per week as announced by the Secretary of the Department of Labor for the last calendar year for which a determination of the average weekly wage has been made, nor less than 22 2/9% of the average weekly wage per week. If at the time of the injury the employee receives wages of less than 22 2/9% of the average weekly wage per week, then the employee shall receive the full amount of such wages per week, as compensation. Nothing in this section shall require the payment of compensation after disability ceases.

Code 1915, § 3193j; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 3; 32 Del. Laws, c. 186, § 2; 35 Del. Laws, c. 192, § 1; 37 Del. Laws, c. 239, § 2; Code 1935, § 6080; 43 Del. Laws, c. 269, § 8; 45 Del. Laws, c. 297, § 1; 46 Del. Laws, c. 29; 47 Del. Laws, c. 160, § 1; 48 Del. Laws, c. 190, § 1; 19 Del. C. 1953, § 2324; 50 Del. Laws, c. 339, § 6; 50 Del. Laws, c. 465, § 2; 52 Del. Laws, c. 27; 57 Del. Laws, c. 520, § 1; 59 Del. Laws, c. 454, § 10; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2325. Compensation during partial disability

For injuries resulting in partial disability for work, except the particular cases mentioned in § 2326(a)-(g) of this title, the compensation to be paid shall be 66 2/3 percent of the difference between the wages received by the injured employee before the injury and the earning power of the employee thereafter; but such compensation shall not be more than 66 2/3 percent of the average weekly wage per week as announced by the Secretary of Labor for the last calendar year for which a determination of the average weekly wage has been made. This compensation shall be paid during the period of such partial disability for work, not, however, beyond 300 weeks. In construing the words "earning power of the employee thereafter" as those words appear in this section, the Board shall take into consideration the value of gratuities, board, lodging and similar advantages received by the employee in subsequent employment.

Code 1915, §§ 139A, 3193j, 3193tt; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 3; 32 Del. Laws, c. 186, §§ 2, 4; 35 Del. Laws, c. 192, § 1; 37 Del. Laws, c. 239, § 2; Code 1935, § 6080; 43 Del. Laws, c. 269, § 8; 45 Del. Laws, c. 297, § 2; 47 Del. Laws, c. 160, § 2; 48 Del. Laws, c. 190, § 2; 19 Del. C. 1953, § 2325; 50 Del. Laws, c. 339, § 7; 52 Del. Laws, c. 45, § 1; 57 Del. Laws, c. 520, § 2; 61 Del. Laws, c. 515, § 1.;



§ 2326. Compensation for certain permanent injuries

(a) For all permanent injuries of the following classes, the compensation to be paid regardless of the earning power of the injured employee after the injury shall be as follows:

For the loss of a hand, 66 2/3 percent of wages during 220 weeks;

For the loss of an arm, 66 2/3 percent of wages during 250 weeks;

For the loss of a foot, 66 2/3 percent of wages during 160 weeks;

For the loss of a leg, 66 2/3 percent of wages during 250 weeks;

For the loss of 2 or more of such members, not constituting total disability, 66 2/3 percent of wages during the aggregate of the period specified for each;

For the loss of a thumb, 66 2/3 percent of wages during 75 weeks;

For the loss of a first finger, commonly called index finger, 66 2/3  percent of wages during 50 weeks;

For the loss of a second finger, 66 2/3 percent of wages during 40 weeks;

For the loss of a third finger, 66 2/3 percent of wages during 30 weeks;

For the loss of a fourth finger, commonly called little finger, 66 2/3 percent of wages during 20 weeks;

The loss of the first phalange of the thumb or any finger shall be considered to be equal to the loss of one half of such thumb or finger and compensation shall be for one half of the period, and compensation for the loss of one half of the first phalange shall be for one fourth of the period;

The loss of more phalanges than 1 shall be considered as the loss of the entire finger or thumb, provided, however, that in no case shall the amount received for more than 1 finger exceed the amount provided in this schedule for the loss of a hand;

The loss of 3 fingers or 2 fingers and a thumb of the same hand shall be considered as the loss of one half of the hand, and compensation shall be paid for such loss for a period of 110 weeks, or compensation shall be paid for the loss of 3 fingers or 2 fingers and a thumb of the same hand for the number of weeks stated in the above schedule for such a loss, whichever is greater;

For the loss of a great toe, 66 2/3 percent of wages during 40 weeks;

For the loss of 1 of the toes, other than the great toe, 66 2/3  percent of wages during 15 weeks;

The loss of the first phalange of any toe shall be considered to be equal to the loss of one half of such toe, and compensation shall be for one half of such period;

The loss of more phalanges than 1 shall be considered as the loss of the entire toe;

For the loss of an eye, 66 2/3 percent of wages during 200 weeks;

For the loss of a fractional part of the vision of an eye, the compensation shall be for such percentage of the total number of weeks allowed for the total loss of the use of an eye under this section as the loss suffered bears to the total loss of an eye.

(b) Amputation to the ankle or any part of the foot, not including the toes, shall be considered as the equivalent of the loss of a foot. Amputation above the ankle shall be considered as the loss of a leg.

(c) Total loss of the use of a hand, arm, foot, leg or eye shall be considered as the equivalent of the loss of such hand, arm, foot, leg or eye.

(d) In all other cases of permanent injury of the classes specified in subsection (a) of this section, or when the usefulness of a member or any physical function is permanently impaired, the compensation shall bear such relation to the number of weeks stated in the schedule set forth in subsection (a) of this section as the disabilities bear to those produced by the injury named in the schedule.

(e) Unless the Board otherwise determines from the facts, the loss of both hands, or both arms, or both feet, or both legs, or both eyes, or an injury to the spine resulting in permanent and complete paralysis of both legs, or both arms, or 1 leg and 1 arm, or an injury to the skull resulting in incurable imbecility or insanity, shall constitute total disability for work, to be compensated according to § 2324 of this title.

Amputation between the palmar surface of the hand and the shoulder shall be considered as the loss of an arm, and compensation shall be paid for such injury for a period of 250 weeks. Amputation for 50 percent of the palmar surface of the hand shall be considered as the loss of the hand and compensation shall be paid for a period of 220 weeks.

(f) The Board shall award proper and equitable compensation for serious and permanent disfigurement to any part of the human body up to 150 weeks, provided that such disfigurement is visible and offensive when the body is clothed normally, which shall be paid to the employee at the rate of 66 2/3 percent of wages. In the event that the nature of the injury causes both disfigurement to and loss or loss of use of the same part of the human body, the maximum compensation payable under this subsection for that part of the body shall be the higher of either:

(1) The amount of compensation found to be due for disfigurement without regard to compensation for loss of or loss of use; or

(2) The amount of compensation due for loss of or loss of use plus 20 percent thereof for disfigurement.

For the complete loss of hearing of 1 ear, the employee shall receive compensation at the rate of 66 2/3 percent of wages for a period of 75 weeks.

For the complete loss of hearing in both ears, the employee shall receive 66 2/3 percent of wages for a period of 175 weeks.

For the loss of a fractional part of hearing, the compensation shall be for such percentage of the total loss of weeks allowed for the total loss of hearing under this section as the loss suffered bears to the total loss of hearing.

(g) The Board shall award proper and equitable compensation for the loss of any member or part of the body or loss of use of any member or part of the body up to 300 weeks which shall be paid at the rate of 66 2/3 percent of wages, but no compensation shall be awarded when such loss was caused by the loss of or the loss of use of a member of the body for which compensation payments are already provided by the terms of this section.

(h) The compensation provided for in subsections (a)-(g) of this section shall not be more than 66 2/3 percent of the average weekly wage per week as announced by the Secretary of Labor for the last calendar year for which a determination of the average weekly wage has been made, nor less than 22 2/9 percent of the average weekly wage per week. If at the time of the injury the employee receives wages less than 22 2/9 percent of the average weekly wage per week, then the employee shall receive the full amount of such wages per week as compensation.

(i) Subject to subsection (e) of this section, the compensation provided for in subsections (a)-(h) of this section shall be paid in addition to the compensation provided for in §§ 2324 and 2325 of this title.

Code 1915, § 3193j; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 3; 32 Del. Laws, c. 186, § 2; Code 1935, § 6080; 43 Del. Laws, c. 269, § 8; 44 Del. Laws, c. 202, §§ 2, 4; 45 Del. Laws, c. 298; 48 Del. Laws, c. 190, § 3; 19 Del. C. 1953, § 2326; 50 Del. Laws, c. 339, § 8; 50 Del. Laws, c. 465, § 1; 52 Del. Laws, c. 45, § 2; 54 Del. Laws, c. 280, § 2; 57 Del. Laws, c. 520, § 3; 58 Del. Laws, c. 251, § 1; 61 Del. Laws, c. 515, § 2; 70 Del. Laws, c. 172, §§ 4, 7; 70 Del. Laws, c. 186, § 1.;



§ 2327. Compensation for subsequent permanent injury; special fund for payment

(a) Whenever a subsequent permanent injury occurs to an employee who has previously sustained a permanent injury, from any cause, whether in line of employment or otherwise, the employer for whom such injured employee was working at the time of such subsequent injury shall be required to pay only that amount of compensation as would be due for such subsequent injury without regard to the effect of the prior injury. Whenever such subsequent permanent injury in connection with a previous permanent injury results in total disability as defined in § 2326 of this title, the employee shall be paid compensation for such total disability, as provided in § 2324 of this title, during the continuance of total disability, such compensation to be paid out of a special fund known as "Workers' Compensation Fund"; any insurance carrier desiring reimbursement from the Fund shall file a petition for payment, provided all claim for reimbursement shall be forever barred unless the insurance carrier files a petition with the Department for reimbursement for payments under this section within 2 years after the date on which the employee was first paid total disability benefits following the subsequent permanent injury.

(b) This section shall apply only to employers insured by insurance carriers. It shall not apply to self-insured employers who shall be responsible for payment of their own claims under this section and who shall not be eligible for further reimbursement for payments made under this section after the effective date of the Workers' Compensation Improvement Act of 1997. Awards to self-insureds for reimbursements under this section are revoked as of the effective date of the Workers' Compensation Improvement Act of 1997.

Code 1915, § 3193j; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 3; 32 Del. Laws, c. 186, § 2; Code 1935, § 6080; 43 Del. Laws, c. 269, § 8; 45 Del. Laws, c. 299, § 1; 46 Del. Laws, c. 30; 19 Del. C. 1953, § 2327; 58 Del. Laws, c. 531, § 6; 71 Del. Laws, c. 84, §§ 9, 12; 72 Del. Laws, c. 319, § 1.;



§ 2328. Compensation for death or disability from an occupational disease

The compensation payable for death or disability total in character and permanent in quality resulting from an occupational disease shall be the same in amount and duration and shall be payable in the same manner and to the same persons as would have been entitled thereto had the death or disability been caused by an accident arising out of and in the course of the employment.

In determining the duration of temporary total and/or temporary partial and/or permanent partial disability, and the duration of such payments for the disabilities due to occupational diseases, the same rules and regulations as are applicable to accidents or injuries shall apply.

Code 1915, § 3193rr; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 9; Code 1935, § 6114; 41 Del. Laws, c. 241, § 1; 19 Del. C. 1953, § 2328.;



§ 2329. Compensation for disability resulting from occupational and other preexisting disease

Whenever any disability from which any employee is suffering following the contraction of a compensable occupational disease is due in part to such occupational disease and in part to a preexisting disease or infirmity, the Board shall determine the proportion of such disability which is reasonably attributable to the occupational disease and the proportion which is reasonably attributable to the preexisting disease or infirmity and such employee shall be entitled to compensation only for that proportion of the disability which is reasonably attributable solely to the occupational disease.

Code 1915, § 3193rr; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 9; Code 1935, § 6114; 41 Del. Laws, c. 241, § 1; 19 Del. C. 1953, § 2329; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2330. Compensation for death

(a) In case of death, compensation shall be computed on the following basis and distributed to the following persons:

(1) To the child or children if there is no surviving spouse entitled to compensation, 66 2/3% of the wages of the deceased, with 10% additional for each child in excess of 2, with a maximum of 80% to be paid to their guardian;

(2) To the surviving spouse, if there are no children, 66 2/3% of wages provided that the minimum amount payable shall not be less than $15 per week;

(3) To the surviving spouse, if there is 1 child, 66 2/3% of wages;

(4) To the surviving spouse, if there are 2 children, 70% of wages;

(5) To the surviving spouse, if there are 3 children, 75% of wages;

(6) To the surviving spouse, if there are 4 or more children, 80% of wages;

(7) If there is no surviving spouse or children, then to the parents, or the survivor of them, if actually dependent upon the employee for at least 50% of their support at the time of the worker's death, 20% of wages;

(8) If there is no surviving spouse, children or dependent parent, then to the siblings, if actually dependent upon the decedent for at least 50% of their support at the time of the worker's death, 15% of wages for 1 sibling, and 5% additional for each additional sibling, with a maximum of 25%, such compensation to be paid to their guardian.

(b) The wages upon which death compensation shall be based shall not in any case be taken to exceed the average weekly wage per week as announced by the Secretary of the Department of Labor for the last calendar year for which a determination of the average weekly wage has been made. However, the minimum amount payable to a surviving spouse entitled to compensation shall not be less than 22 2/9% of the said average weekly wage per week. Subject to § 2332 of this title, this compensation shall be paid during 400 weeks and in case of children entitled to compensation under this section, the compensation of each child shall continue after such period of 400 weeks until such child reaches the age of 18 years, or if enrolled as a full-time student in an accredited educational institution, until such child ceases to be so enrolled or reaches the age of 25 years, and in the case of a surviving spouse entitled to compensation under this section the compensation shall continue after such period of 400 weeks until the surviving spouse dies or remarries. Children are not entitled to compensation during the period that compensation is payable to their parent, except as provided in this section; provided, however, that the compensation for any child shall not be less than $10 per week unless the total maximum benefits are being paid.

(c) Compensation shall be payable under this section to or on account of any sibling only if and while such sibling is under the age of 18 years. Compensation shall be payable under this section to or on account of any child only if and while such child is under the age of 18 years, or if over 18 years and enrolled as a full-time student, until such time as such child ceases to be so enrolled or reaches the age of 25 years. Compensation shall be payable under this section to or on account of any child beyond the age of 18 years if and while mentally or physically handicapped and actually dependent upon the deceased for at least 50 percent of their support at the time of the worker's death.

(d) Compensation shall be payable under this section to a surviving spouse: (1) If living with deceased at the time of death; (2) if receiving or had the right to receive support at the time of death; (3) if deserted prior to and continued at the time of death; otherwise, compensation shall be distributed to the persons who would be dependents in case there was no surviving spouse.

(e) Compensation payable to the surviving spouse shall be for the use and benefit of such surviving spouse and of the dependent children, and the Board may from time to time apportion such compensation between them in such way as it deems best. The Board may require payments to be made directly to a minor who has been injured and may also require payments to be made to the person caring for any dependent minor, when, in the opinion of the Board, the expense of securing the appointment of a guardian would be disproportionate to the amount of compensation payable to such minor.

(f) If the compensation payable under this section to or on account of any person shall for any cause cease, the compensation of the remaining persons entitled thereunder shall thereafter be computed at the same rate as would have been payable to the remaining persons had they been the only persons entitled to compensation at the time of the death of the deceased, which computation shall be based upon the rates in effect at the time of the death of the deceased.

(g) Should any dependent of a deceased employee die, or should the surviving spouse remarry, the right of such dependent or such surviving spouse to compensation under this section shall cease. However, 2 years' indemnity benefits in 1 lump sum shall be payable to a surviving spouse upon remarriage.

Code 1915, § 3193k; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 4; Code 1935, § 6081; 43 Del. Laws, c. 269, § 9; 45 Del. Laws, c. 297, §§ 4, 5; 47 Del. Laws, c. 340, §§ 1-3; 19 Del. C. 1953, § 2330; 50 Del. Laws, c. 339, §§ 9-11; 56 Del. Laws, c. 385, § 1; 58 Del. Laws, c. 94; 59 Del. Laws, c. 454, § 14; 61 Del. Laws, c. 515, § 3; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2331. Burial expenses where death results from injury

If death results from the injury, the employer shall pay the reasonable burial expenses of an injured employee, not exceeding $3,500, but without deduction of any amount theretofore paid for compensation or medical expense, except that any bill for reasonable funeral expenses resulting from the death of an injured employee contracted for in an amount in excess of $3,500 may be approved by the Industrial Accident Board.

Code 1915, § 3193i; 29 Del. Laws, c. 233; Code 1935, § 6079; 43 Del. Laws, c. 269, § 7; 44 Del. Laws, c. 202, § 1; 19 Del. C. 1953, § 2331; 49 Del. Laws, c. 429, § 4; 50 Del. Laws, c. 339, § 12; 55 Del. Laws, c. 83, § 3; 70 Del. Laws, c. 141, § 1.;



§ 2332. Death of employee as affecting compensation and other benefits

Should the employee die as a result of the injury, no reduction shall be made for the amount paid for medical, surgical, dental, optometric, chiropractic or hospital services and medicines nor for the expense of last sickness and burial as provided in this chapter. Should the employee die from some other cause than the injury as herein defined, the claim for compensation shall not abate, but the personal representative of the deceased may be substituted for the employee and prosecute the claim for the benefit of the deceased's dependent or dependents only, but in the event an agreement for compensation or an award has theretofore been made, the full unpaid amount thereof shall be payable to the deceased employee's nearest dependent as indicated by § 2330 of this title and such payments may be made directly to a dependent of full age and on behalf of an infant to the statutory or testamentary guardian of any such infant, provided, however, that no payment or award under § 2324 or § 2325 of this title shall continue or be ordered beyond the date of such injured employee's death.

Code 1915, §§ 3193j, 3193tt; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 3; 32 Del. Laws, c. 186, § 4; Code 1935, §§ 6080, 6116; 37 Del. Laws, c. 239, § 2; 43 Del. Laws, c. 269, § 8; 19 Del. C. 1953, § 2332; 50 Del. Laws, c. 267, § 3; 54 Del. Laws, c. 280, § 3.;



§ 2333. Compensation of nonresident alien dependents; representation by consular officers

(a) Compensation under this chapter to alien dependent surviving spouses and children not residents of the United States shall be 1/2 of the amount provided in each case for residents, and the employer may at any time commute all future installments of compensation payable to alien dependents not residents of the United States by paying to such alien dependents the then value thereof, calculated in accordance with § 2358 of this title. Alien parents, siblings not residents of the United States shall not be entitled to any compensation.

(b) Nonresident alien dependents may be officially represented by the consular officers of the nation of which such alien or aliens may be citizens or subjects and in such cases the consular officers may receive for distribution to such nonresident alien dependents all compensation awarded hereunder and the receipt of such consular officers shall be a full discharge of all sums paid to and received by them.

Code 1915, § 3193s; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 6; Code 1935, § 6089; 19 Del. C. 1953, § 2333; 70 Del. Laws, c. 172, § 8; 70 Del. Laws, c. 186, § 1.;



§ 2334. Benefit adjustment

(a) Any person who is totally disabled on or after May 27, 1971, or any surviving spouse or dependent who is receiving benefits under § 2330 of this title, on or after May 27, 1971, shall be entitled to an additional amount of compensation as calculated under subsections (b) and (c) of this section, provided that the total amount to be received shall not exceed the maximum weekly benefit rate in § 2324 of this title effective on July 1, 1975, or the benefit derived from § 2330 of this title as of July 1, 1975.

(b) In any case where a totally disabled person, or a surviving spouse or a dependent is presently receiving the maximum weekly income benefit rate applicable at the time such award was made, the supplemental allowance shall be an amount which when added to such award would equal the maximum weekly benefit rate effective on July 1, 1975, or the benefit derived from § 2330 of this title as of July 1, 1975.

(c) In any case where a totally disabled person, or a surviving spouse or dependent is presently receiving less than the maximum weekly income benefit rate applicable at the time such award was made, the supplemental allowance shall be an amount equal to the difference between the amount the claimant is presently receiving and a percentage of the maximum weekly benefit rate effective on July 1, 1975, or the benefit derived from § 2330 of this title as of July 1, 1975, determined by multiplying it by a fraction, the numerator of which is the claimant's present award and the denominator of which is the maximum weekly rate applicable at the time such award was made.

19 Del. C. 1953, § 2334; 58 Del. Laws, c. 96, § 1; 58 Del. Laws, c. 311; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 201, §§ 1, 2.;






Subchapter III Determination and Payment of Benefits; Procedure

§ 2341. Notice of injury; time of; and failure to give

Unless the employer has actual knowledge of the occurrence of the injury or unless the employee, or someone on the employee's behalf, or some of the dependents, or someone on their behalf, gives notice thereof to the employer within 90 days after the accident, no compensation shall be due until such notice is given or knowledge obtained.

Code 1915, § 3193l; 29 Del. Laws, c. 233; Code 1935, § 6082; 19 Del. C. 1953, § 2341; 50 Del. Laws, c. 339, § 13; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2342. Notice of occupational disease; time of; failure to give

Unless the employer during the continuance of the employment has actual knowledge that the employee has contracted a compensable occupational disease or unless the employee, or someone in the employee's behalf, or some of the employee's dependents, or someone on their behalf, gives the employer written notice or claim that the employee has contracted 1 of the compensable occupational diseases, which notice to be effective shall be given within a period of 6 months after the date on which the employee first acquired such knowledge that the disability was, could have been caused or had resulted from the employee's employment, no compensation shall be payable on account of the death or disability by occupational disease of such employee.

Code 1915, § 3193rr; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 9; Code 1935, § 6114; 41 Del. Laws, c. 241, § 1; 19 Del. C. 1953, § 2342; 50 Del. Laws, c. 339, § 14; 52 Del. Laws, c. 101, § 1; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2343. Physical examination of employee; refusal to submit; communications not privileged

(a) After an injury, and during the period of resulting disability, the employee, if so requested by the employee's employer or ordered by the Board, shall submit the employee's own self for examination at reasonable times and places and as often as reasonably requested to a physician legally authorized to practice the physician's profession under the laws of such place, who shall be selected and paid by the employer. Such medical examination shall not be referred to as an "Independent Medical Examination" or "IME" in any proceeding or on any document relating to a matter under this chapter; nor shall any examination, required by the employer, by any other doctor, who is an employee of an insurance company, or who is paid by an insurance company, or who is under contract to an insurance company, be referred to as an "Independent Medical Examination" or "IME." If the employee requests, the employee shall be entitled to have a physician, qualified as specified in this section, of the employee's own selection, to be paid by the employee, present to participate in such examination. For all examinations after the first, the employer shall pay the reasonable traveling expenses and loss of wages incurred by the employee in order to submit to such examination. The Board may impose a fine not to exceed $500 for each use of the term "Independent Medical Exam" or "IME" in violation of this subsection.

(b) The refusal of the employee to submit to the examination required by subsection (a) of this section or the employee's obstruction of such examination shall deprive the employee of the right to compensation under this chapter during the continuance of such refusal or obstruction and the period of such refusal or obstruction shall be deducted from the period during which compensation would otherwise be payable.

(c) No fact communicated to or otherwise learned by any physician or surgeon who has attended or examined the employee or who has been present at any examination shall be privileged either in the hearings provided for in this chapter or in any action at law.

Code 1915, § 3193m; 29 Del. Laws, c. 233; Code 1935, § 6083; 19 Del. C. 1953, § 2343; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 206, § 2; 72 Del. Laws, c. 399, § 2.;



§ 2344. Agreements on compensation or benefits; filing and approval; conclusiveness

(a) If the employer and the injured employee, or the employee's dependents in case of the employee's death, reach an agreement in regard to compensation or other benefits in accordance with this chapter, a memorandum of such agreement signed by the parties in interest shall be filed with the Department and, if approved by it, shall be final and binding unless modified as provided in § 2347 of this title. Such agreement shall be approved by the Department only when the terms thereof conform to this chapter. This section shall not apply to deductible clauses.

(b)(1) At the time of agreement, the employer shall obtain from the employee an agreement as to compensation, signed by the parties in interest, in such detail and form as the Department prescribes, stating the eligibility for workers' compensation benefits pursuant to §§ 2324 and 2325 of this title. The agreement as to compensation shall require the employee to indicate any change in employment status which may affect benefits pursuant to §§ 2324 and 2325 of this title. The agreement as to compensation shall include a clear recitation of the legal requirements for eligibility for benefits and shall require the claimant's acknowledgment of and agreement to abide by such requirements. This form, which shall bear a notarized signature of the employee or the signature of a witness, shall accompany the agreement and shall be filed with the Department of Labor for approval.

(2) For all payments of total or partial disability to claimants under this chapter, the insurance carrier or self-insured shall cause to be printed upon the reverse side of the check, above the endorsement, the following language:

"Your acceptance of this check for total or partial disability is a representation by you that you are legally entitled to such payment and a false representation is punishable under federal and state laws."

The negotiation of a check for total or partial disability by an attorney or an agent of the attorney on behalf of a client is a representation that the attorney has printed the language set forth in this subsection for printing on claimant checks on checks distributed by the attorney to the attorney's clients.

(3) Any person who makes a false statement or misrepresentation with regard to that person's eligibility for workers' compensation benefits, or any attorney who makes a false representation pursuant to paragraph (b)(2) of this section is punishable pursuant to Chapter 24 of Title 18 and/or § 913 of Title 11.

(4) If the Department or Board has reason to believe that any person is committing or has committed an act of insurance fraud, the Department or Board shall notify the Fraud Prevention Bureau of the Delaware Insurance Department, which shall review the facts and circumstances of the alleged fraud in order to determine whether administrative, civil, or other proceedings are appropriate, in accordance with Chapter 24 of Title 18.

(5) The provisions of this section shall also apply to workers' compensation payments made pursuant to §§ 2327 and 2347 of this title.

Code 1915, § 3193n; 29 Del. Laws, c. 233; Code 1935, § 6084; 19 Del. C. 1953, § 2344; 63 Del. Laws, c. 250, § 3; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, §§ 3, 13; 76 Del. Laws, c. 1, § 16.;



§ 2345. Hearing upon disagreement on amount of compensation or benefits

If the employer and employee, or the employee's dependents in the case of the employee's death, fail to reach agreement in regard to compensation under this chapter, or if after they reach such an agreement the Board shall refuse to approve the same, either party may notify the Department of the facts and the Department shall thereupon notice the time and place of hearing which shall be served on all parties in interest personally or by certified mail. The Board or a hearing officer with consent of the parties shall hear and determine the matter in accordance with the facts and the law and state its conclusions of fact and rulings of law.

Code 1915, §§ 3193o, 3193tt; 29 Del. Laws, c. 233; 32 Del. Laws, c. 186, § 4; Code 1935, §§ 6085, 6116; 19 Del. C. 1953, § 2345; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, § 14; 71 Del. Laws, c. 422, § 2.;



§ 2346. Hearing upon disagreement on charges for medical and other services and benefits

If any person charged with the payment of medical and other services and the provider to whom said payment is due fail to reach an agreement in regard to such charges, any interested party may notify the Department of the facts. The Department shall thereupon notice the time and place of hearing sent by certified mail to all parties in interest. The Board shall hear and determine the matter. No party to the proceedings shall have any liability for the payment of charges in excess of the amount deemed reasonable and necessary; provided, that the provider is subject to the jurisdiction of the Board and made a party to the proceedings. As provided in § 2320(7) of this title, the Board may, in any case, appoint a disinterested and duly-qualified physician to make any necessary medical examination of the employee and testify in respect thereto. Such medical examination shall not be referred to as an "Independent Medical Examination" or "IME" in any proceeding or on any document relating to a matter under this chapter; nor shall any examination, required by the employer, by any other doctor, who is an employee of an insurance company, or who is paid by an insurance company, or who is under contract to an insurance company, be referred to as an "Independent Medical Examination" or "IME." The Board may impose a fine not to exceed $500 for each use of the term "Independent Medical Exam" or "IME" in violation of this section.

Code 1915, § 3193h; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 2; 32 Del. Laws, c. 186, § 1; Code 1935, § 6078; 19 Del. C. 1953, § 2346; 50 Del. Laws, c. 267, § 4; 70 Del. Laws, c. 534, § 1; 71 Del. Laws, c. 84, § 14; 71 Del. Laws, c. 422, § 2; 72 Del. Laws, c. 206, § 3; 72 Del. Laws, c. 399, § 3.;



§ 2347. Review by Board of agreements or awards; grounds; modification of award

On the application of any party in interest on the ground that the incapacity of the injured employee has subsequently terminated, increased, diminished or recurred or that the status of the dependent has changed, the Board may at any time, but not oftener than once in 6 months, review any agreement or award.

On such review, the Board may make an award ending, diminishing, increasing or renewing the compensation previously agreed upon or awarded, and designating the persons entitled thereto, subject to this chapter, and shall state its conclusions of facts and rulings of law. The Department shall immediately send to the parties a copy of the award by personal delivery or by certified mail.

This section shall not apply to a commutation of payments under § 2358 of this title.

Compensation payable to an employee, under this chapter, shall not terminate until and unless the Board enters an award ending the payment of compensation after a hearing upon review of an agreement or award, provided that no petition for review, hearing or an order by the Board shall be necessary to terminate compensation where the parties to an award or an agreement consent to the termination. No petition for review shall be accepted by the Department unless it is accompanied by proof that a copy of the petition for review has been served by certified mail upon the other party to the agreement or award. Within 5 days after the filing of a petition for review, the Department shall notify each party concerned of the time, date and place scheduled for the hearing upon the petition.

Compensation shall be paid by the Department to the employee after the filing of the employer's petition to review from the Workers' Compensation Fund until the parties to an award or agreement consent to the termination or until the Board enters an order upon the employer's petition to review. After the parties to an award or agreement consent to the reinstatement of compensation or, after the employer withdraws its petition, or, if the Industrial Accident Board orders the employer's petition dismissed, the employer shall repay to the Workers' Compensation Fund the amount paid out by the Department. A petition to review must be withdrawn whenever the parties to an agreement settle the claim without a hearing before the Board or whenever an employee consents to a termination after a petition to review has been filed with the Board.

The first 2 sentences of the fifth paragraph of this section shall apply only to employers insured by insurance carriers. Nor shall they apply to self-insured employers who shall be responsible for payment of their own claims under this section.

Upon any order imposed by the Insurance Commissioner under § 2411(e) of Title 18 requiring payment of restitution following a finding of insurance fraud, and after all rights of appeal from said order have been waived or exhausted, the Board shall, upon motion of the party to whom restitution was ordered and after hearing and opportunity to be heard, allow a credit against benefits payable under §§ 2324, 2325 and/or 2326 of this title, for any restitution ordered by the Insurance Commissioner remaining unpaid. The Board shall also review orders establishing such credits upon motion based upon any change in circumstances that may warrant modification or rescission of a prior order.

Code 1915, § 3193q; 29 Del. Laws, c. 233; Code 1935, § 6086; 19 Del. C. 1953, § 2347; 50 Del. Laws, c. 66, § 1; 58 Del. Laws, c. 529, § 1; 59 Del. Laws, c. 454, § 6; 71 Del. Laws, c. 84, §§ 9, 15; 71 Del. Laws, c. 422, § 2; 76 Del. Laws, c. 1, § 17.;



§ 2348. Hearings; notice of awards; evidence

(a) In all hearings before the Board, the Board shall make such inquiries and investigations as it deems necessary. Unless otherwise stipulated by counsel and approved by the Department, the hearings shall be held in the Division of Industrial Affairs office nearest the site where the injury occurred or, if the accident occurred out of the State, in any county designated by the Department as convenient for the parties.

(b) In a controversy as to the responsibility of an employer or the employer's insurance carrier for the payment of compensation and other benefits under Part II of this title, any party in interest may petition the Board in writing for a hearing and award. The petition shall be sent to the Department's offices in Wilmington and shall set forth the reason for requesting the hearing and questions in dispute which the applicant expects to be resolved.

(c) The Department shall schedule a hearing by fixing its time and place, subject to review by the Board upon written objection by a party. The notice shall be given in hand or by certified mail, return receipt requested. Hearings pursuant to §§ 2324, 2325 and 2347 of this title shall be heard as expeditiously as practicable, but, absent compliance with subsection (h) of this section, in no case more than 120 days from the date of the notice of pretrial conference to be issued by the Department. Unless excused for good cause shown, failure of any or all parties in interest to appear at a duly scheduled hearing or to petition for a continuance shall bar such parties from any further action concerning an adverse decision, a decision by default or a dismissal of a petition for hearing and award.

(d) The Superior Court shall, in accordance with such rules as the Court may make, provide for the obtaining of evidence outside of the State to be used in hearings before the Board. Subject to the approval of a hearing officer, the parties in interest in any cause may agree upon different methods of taking such evidence.

(e) Subpoenas provided for in accordance with this chapter shall be effective throughout the State.

(f) Whenever a cause shall be remanded to the Board for a rehearing, all evidence theretofore taken before the Board in a previous hearing or hearings shall become part of the evidence in the hearing upon remand.

(g) In those instances where an expedited hearing is requested, the petition for hearing shall set forth the facts in sufficient detail to support the request for an expedited hearing. If such a request is uncontested, the request shall be granted by the Department. If such a request is contested, the Board shall determine the matter.

(h) Requests for continuance may be granted only upon good cause shown by the party requesting the continuance. Good cause shall be set forth in the Rules of Procedure of the Industrial Accident Board. A request for continuance may be granted or denied by the Department. If a party objects to the Department's decision or another party's motion, it may, by motion, seek Board review and the Board shall determine the matter.

(1) With respect to any extension of the 120-day hearing deadline established by subsection (c) of this section, a written motion requesting the continuance shall be filed setting forth the basis for a good cause continuance pursuant to the Rules of Procedure of the Industrial Accident Board which, in the movant's opinion, justify such relief. With respect to such an extension request, the Board shall issue a written order specifying that good cause for such an extension exists under a specific Rule of Procedure of the Industrial Accident Board.

(2) With respect to any request for an extension of a hearing beyond 180 days from the date of the petition, the party seeking the continuance must demonstrate that good cause for such an extension exists under a specific rule of the Industrial Accident Board and extraordinary circumstances exist which warrant the award of such continuance in the interests of justice. If such extension is to be granted, the Board's order shall be accompanied by the following:

a. A specific finding stating that good cause for such an extension exists under a Rule of Procedure of the Industrial Accident Board and stating the reasons why a continuance, rather than the use of other case management measures (including, but not limited to, precluding the presentation of certain witnesses or other evidence by the party responsible for the delay), is necessary in the interests of justice;

b. In any instance where such a continuance is sought by the petitioner, a specific finding that the petitioner has demonstrated that the petitioner has prosecuted its petition with due diligence; and

c. With respect to any party whose lack of diligence caused the need for a continuance, an order of such remedial action as is consistent with rules of procedure of the Board and is just under the circumstances.

Where a petitioner's or respondent's lack of diligence has caused the motion for a continuance, to remedy such lack of diligence and to ensure a speedy, efficient and just resolution of the matter, the Board shall consider dismissing the petition or provisionally awarding the relief sought by the petition.

(i) At such hearing, it shall be incumbent upon all parties to present all available evidence and the Board shall give full consideration to all evidence presented. In addition, the Board may examine all witnesses. If either party or the Board seeks to utilize the medical testimony of an expert, it may do so; provided, that prompt and adequate notice to the opposing party or parties is given. Medical testimony of an expert may be presented by: deposition; by live testimony at the hearing; by telephonic testimony at the hearing; or by videotape.

(j) The Board may recess the hearing to a date certain and direct the parties, or any of them, to provide such further information as may be necessary to decide the matter.

(k) No later than 14 days after a hearing, the Board shall render a written decision that succinctly and clearly states its findings of fact and conclusions of law. To that end, where appropriate, the Board may render a decision at the hearing and read such decision into the record for its incorporation in the hearing transcript. Each Board decision shall be filed among the Board's records and a copy thereof shall be served personally on or sent by certified mail to each of the parties in interest or to the attorneys representing the parties, if such parties are represented by counsel. In any instance where a decision cannot be reached within 14 days, the Board shall provide the parties with a written estimate of when the decision will be rendered. Such additional time shall not exceed an additional 14 days.

Code 1915, § 3193q; 29 Del. Laws, c. 233; 32 Del. Laws, c. 186, § 3; Code 1935, § 6087; 19 Del. C. 1953, § 2348; 52 Del. Laws, c. 101, § 2; 63 Del. Laws, c. 418, § 1; 69 Del. Laws, c. 382, § 1; 71 Del. Laws, c. 84, § 16.;

§ 2348A Mediation.

(a) At any time prior to 30 days after the pretrial conference, either party may request mediation. The mediator shall be selected from a list of 3 hearing officers provided by the Department of Labor, and each party may strike 1 hearing officer from the list of potential mediators. The hearing officer serving as the mediator for a claim shall not be the hearing officer assigned to a later hearing on the claim mediated. Mediation shall be conducted within 30 days of the request.

(b) Any mediation under this section shall be nonbinding. No transcription or other verbatim record of the proceedings shall be kept, and no testimonial evidence shall be given. Medical records or other documentary evidence may be considered, at the mediator's discretion, if it will assist the mediation process.

(c) If the parties involved in the mediation conference reach a settlement as to all or any part of the then-pending issues, the agreement shall be reduced to writing and signed by the parties, the parties' counsel, and the mediator. A signed mediation agreement shall be binding on the parties thereto as to those issues on which there is agreement, except that any such agreement shall be subject to review in accordance with § 2347 of this title.

(d) In any hearing before the Board, no evidence shall be permitted regarding the mediation, including evidence regarding any statements or positions taken by any party in the context of the mediation. The Board may admit into evidence any signed mediation agreement, if relevant to any pending issue.

76 Del. Laws, c. 1, § 18.;



§ 2348A. Mediation

(a) At any time prior to 30 days after the pretrial conference, either party may request mediation. The mediator shall be selected from a list of 3 hearing officers provided by the Department of Labor, and each party may strike 1 hearing officer from the list of potential mediators. The hearing officer serving as the mediator for a claim shall not be the hearing officer assigned to a later hearing on the claim mediated. Mediation shall be conducted within 30 days of the request.

(b) Any mediation under this section shall be nonbinding. No transcription or other verbatim record of the proceedings shall be kept, and no testimonial evidence shall be given. Medical records or other documentary evidence may be considered, at the mediator's discretion, if it will assist the mediation process.

(c) If the parties involved in the mediation conference reach a settlement as to all or any part of the then-pending issues, the agreement shall be reduced to writing and signed by the parties, the parties' counsel, and the mediator. A signed mediation agreement shall be binding on the parties thereto as to those issues on which there is agreement, except that any such agreement shall be subject to review in accordance with § 2347 of this title.

(d) In any hearing before the Board, no evidence shall be permitted regarding the mediation, including evidence regarding any statements or positions taken by any party in the context of the mediation. The Board may admit into evidence any signed mediation agreement, if relevant to any pending issue.

76 Del. Laws, c. 1, § 18.;



§ 2349. Finality of awards; appeals; limitation period

An award of the Board, in the absence of fraud, shall be final and conclusive between the parties, except as provided in § 2347 of this title, unless within 30 days of the day the notice of the award was mailed to the parties either party appeals to the Superior Court for the county in which the injury occurred or, if the injury occurred out of the State, to the Superior Court in and for the county in which the hearing was had. Neither the Board nor any member of the Board shall be named as a party to the appeal. Whenever an award shall become final and conclusive pursuant to this section, the prevailing party, at any time after the running of all appeal periods, may, if a proper appeal has not been filed, file with the prothonotary's office, for the county having jurisdiction over the matter, the amount of the award and the date of the award. From the time of such filing, the amount set forth in the award shall thereupon be and constitute a judgment of record in such Court with like force and effect as any other judgment of the Court, except that the renewal provisions of § 4711 of Title 10 shall not be applicable, and a judgment obtained under this section shall automatically continue for a period of 20 years from the date of the award. The prothonotary shall enter all such certificates in the regular judgment docket and index them as soon as they are filed by the prevailing party.

Code 1915, § 3193r; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 5; Code 1935, § 6088; 19 Del. C. 1953, § 2349; 52 Del. Laws, c. 101, § 3; 71 Del. Laws, c. 413, § 1; 72 Del. Laws, c. 139, §§ 1, 2; 73 Del. Laws, c. 49, §§ 1, 2.;



§ 2350. Jurisdiction, procedure and decision on appeal; review by Board; costs and security

(a) The Superior Court shall have jurisdiction to hear and determine all appeals taken pursuant to this chapter. The Court may by proper rules prescribe the procedure to be followed in the case of such appeals. The Court shall fix a time for such hearings at the pending or next term of the Court after the date of such appeal and may extend the time for adequate cause shown.

(b) In case of every appeal to the Superior Court the cause shall be determined by the Court from the record, which shall include a typewritten copy of the evidence and the finding and award of the Board, without the aid of a jury, and the Court may reverse, affirm or modify the award of the Board or remand the cause to the Board for a rehearing. In case any cause shall be remanded to the Board for a rehearing, the procedure and the rights of all parties to such cause shall be the same as in the case of the original hearing before the Board.

(c) The decision of the Court shall be in writing and shall show conformity to this chapter. It shall be filed with the prothonotary of the Court and such prothonotary shall file a certified copy thereof with the Board. When any such certified copy of the decision of the Court shall be filed as aforesaid, it shall be subject to § 2347 of this title, and if the Board shall, in accordance with such section, end, diminish, increase or renew the compensation, there shall be the same right of appeal as is provided in § 2349 of this title.

(d) The prothonotary shall not require a deposit or security to cover costs incident to the taking of any appeal under this chapter. Costs may be awarded by the Court at its discretion, and when so awarded, the same costs shall be allowed, taxed and collected as are allowed, taxed and collected for like services in the Court.

(e) If the decision of the Board is affirmed by an appellate court, the employee shall be entitled to all compensation plus interest at the legal rate from the time of the award by the Board.

(f) The Superior Court may at its discretion allow a reasonable fee to claimant's attorney for services on an appeal from the Board to the Superior Court and from the Superior Court to the Supreme Court where the claimant's position in the hearing before the Board is affirmed on appeal. Such fee shall be taxed in the costs and become a part of the final judgment in the cause and may be recovered against the employer and the employer's insurance carrier as provided in this subchapter.

Code 1915, § 3193r; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 5; Code 1935, § 6088; 19 Del. C. 1953, § 2350; 50 Del. Laws, c. 339, § 15; 52 Del. Laws, c. 101, § 4; 69 Del. Laws, c. 218, § 1; 70 Del. Laws, c. 172, § 4.;



§ 2351. Physical examination of claimant on appeal; other additional evidence

(a) Upon the hearing of any appeal, the Court may appoint 1 or more impartial physicians or surgeons to examine the injuries of the claimant and to report thereon to the Court. The Court may fix the compensation of such physicians or surgeons, and tax such compensation as a part of the costs of the proceedings. The report shall not be conclusive of the facts therein stated but shall be advisory only.

(b) The Court may, with or without notice to either party, cause testimony to be taken or provide for an inspection of the premises where the injury occurred and may require the time books or the payroll of the employer to be examined.

Code 1915, §§ 3193r, 3193w; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 5; Code 1935, §§ 6088, 6093; 19 Del. C. 1953, § 2351.;



§ 2352. Persons entitled to institute proceedings for minors; notice to

Proceedings for compensation may be instituted by the surviving parent, guardian or next friend in the case of minors claiming to be entitled to compensation, and all notices thereafter shall be given in the manner provided in this chapter to such parent, guardian or next friend.

Code 1915, § 3193tt; 29 Del. Laws, c. 233; 32 Del. Laws, c. 186, § 4; Code 1935, § 6116; 19 Del. C. 1953, § 2352.;



§ 2353. Forfeiture or suspension of right to compensation

(a) If the employee refuses reasonable surgical, medical and hospital services, medicines and supplies tendered to the employee by the claimant's employer, the claimant shall forfeit all right to compensation for any injury or any increase in the claimant's incapacity shown to have resulted from such refusal. Reasonable medical services shall include, if the Board so finds, vocational rehabilitation services offered by any public or private agency.

Where rehabilitation services require residence at or near the public or private agency away from the employee's customary residence, reasonable costs of board, lodging and travel shall be paid for by the employer. Refusal to accept rehabilitation services pursuant to order of the Board shall result in a loss of compensation for each week of the period of refusal.

(b) If any employee be injured as a result of the employee's own intoxication, because of the employee's deliberate and reckless indifference to danger, because of the employee's wilful intention to bring about the injury or death of the employee or of another, because of the employee's wilful failure or refusal to use a reasonable safety appliance provided for the employee or to perform a duty required by statute, the employee shall not be entitled to recover damages in an action at law or to compensation or medical, dental, optometric, chiropractic or hospital service under the compensatory provisions of this chapter. The burden of proof under this subsection shall be on the employer.

(c) If an injured employee refuses employment procured for the employee and suitable to the employee's capacity, the employee shall not be entitled to any compensation at any time during the continuance of such refusal, unless in the opinion of the Board such refusal was justifiable.

(d) If an employee is receiving benefits, or claims to be eligible for benefits, for total or partial disability under § 2324 or § 2325 of this title, those benefits may be suspended by agreement or order of the Board under the following conditions and for only so long as those conditions apply:

(1) While an employee is incarcerated by the State of Delaware, after an adjudication of guilt;

(2) While an employee is incarcerated by another state or other government subdivision of another state authorized to operate a penal facility, after an adjudication of guilt; or

(3) While an employee is incarcerated by the federal government, after an adjudication of guilt.

(e) If the parties do not agree that a suspension condition applies, the party attempting to cease or begin benefits may file a petition for the matter to be adjudicated. Certified proof of conviction and incarceration as specified above from the responsible government entity, filed with the Board upon opposition to suspension of benefits, shall create a rebuttable presumption that benefits may be suspended unless countered by the filing with the Board of certified proof of release, parole, commutation of sentence or pardon. Work release or similar conditional release will not counter the presumption. The employer may suspend benefits until the hearing once the rebuttable presumption has been raised until countered or the Board adjudicates the matter.

(f) The employee shall give notice to the employer or insurance carrier when a period of suspension agreed to or ordered by the Board ends. At that time the employee shall provide medical certification that the disability continues. If the parties cannot agree to a specific date on which the suspension shall be lifted and benefits are to commence or recommence, either party may file a petition to have the Board adjudicate the issue.

(g) This section shall not prohibit an employee from collecting any other benefits due for other periods or types of benefits. An employee may collect from the Board Fund during a period for which a petition is pending under this section to stop paying benefits unless the above described rebuttable presumption is raised.

Code 1915, §§ 3193h, 3193jj, 3193nn; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 1; 32 Del. Laws, c. 186, § 1; Code 1935, §§ 6078, 6106, 6110; 19 Del. C. 1953, § 2353; 50 Del. Laws, c. 267, § 5; 58 Del. Laws, c. 529, § 2; 59 Del. Laws, c. 454, § 7; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 1, § 19.;



§ 2354. Contribution by 2 or more employers

(a) Whenever any employee, for whose injury or death compensation is payable under this chapter, at the time of the injury is in the joint service of 2 or more employers subject to this chapter, such employers shall contribute to the payment of such compensation in proportion to their wage liability to such employee, regardless of for whom such employee was actually working at the time of the injury.

(b) Whenever a petition to determine benefits is pending and 1 of 2 or more employers or 2 or more insurance carriers shall be liable for undisputed benefits arising under § 2322 or § 2324 of this title, the employer or insurance carrier which paid benefits for the first occurrence shall pay all interim benefits arising under § 2322 of this title and temporary total disability benefits at the lower rate, which may be applicable under § 2324 of this title, without a hearing. When the claim is resolved thereafter by agreement or by award after a hearing, the responsible party shall indemnify the payor for benefits paid.

Code 1915, § 3193kk; 29 Del. Laws, c. 233; Code 1935, § 6107; 19 Del. C. 1953, § 2354; 70 Del. Laws, c. 542, §§ 1, 2.;



§ 2355. Assignment of compensation prohibited; exemption from creditors' claims; child support exception

Except for attachments pursuant to child support orders entered under Chapter 4, 5 or 6 of Title 13, claims or payment for compensation due or to become due under this chapter shall not be assignable and all compensation and claims therefor shall be exempt from all claims of creditors.

Code 1915, § 3193mm; 29 Del. Laws, c. 233; Code 1935, § 6109; 19 Del. C. 1953, § 2355; 70 Del. Laws, c. 288, § 7.;



§ 2356. Priority of compensation claims

The right of compensation granted by this chapter shall have the same preference or priority for the whole amount thereof against the assets of the employer allowed by law for unpaid wages for labor.

Code 1915, § 3193mm; 29 Del. Laws, c. 233; Code 1935, § 6109; 19 Del. C. 1953, § 2356.;



§ 2357. Collection of payments in default

If default is made by the employer for 30 days after demand in the payment of any amount due under this chapter, the amount may be recovered in the same manner as claims for wages are collectible.

Code 1915, § 3193mm; 29 Del. Laws, c. 233; Code 1935, § 6109; 19 Del. C. 1953, § 2357.;



§ 2358. Commutation of compensation

(a) Upon application of either party, and on due notice to the other, the compensation contemplated by this chapter may be commuted by the Board at its present value when discounted at 5% interest, with annual rests, disregarding, except in commuting payments due under § 2324 of this title, the probability of the beneficiary's death. Such commutation may be allowed if it appears that it will be for the best interest of the employee or the dependents of the deceased employee, or that it will avoid undue expense or hardship to either party, or that such employee or dependent has removed or is about to remove from the United States or that the employer has sold or otherwise disposed of the whole or the greater part of the injured employee's or the dependents of a deceased employee's business or assets. It shall not be allowed for the purpose of enabling the injured employee or the dependents of a deceased employee to satisfy a debt created before the accident, other than a mortgage upon the injured employee's or the dependents of a deceased employee's or their home or household furniture.

(b) The Board shall not approve a proposed commutation under this section without considering information regarding the amount of attorneys' fees and costs, if any, employee will pay in connection with the proposed commutation. The Board shall not separately approve the attorneys' fees to be paid by the employee, but shall approve or deny the proposed commutation based upon the best interests of the employee in light of the employee's net recovery after fees and expenses are deducted.

Code 1915, § 3193t; 29 Del. Laws, c. 233; Code 1935, § 6090; 19 Del. C. 1953, § 2358; 50 Del. Laws, c. 339, § 16; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 1, § 20.;



§ 2359. Payment of award to bank in trust for employee or dependents

(a) At any time after the entry of the award or after the filing of the agreement for compensation, a sum equal to all future installments of compensation may by leave of the Board where death or the nature of the injury renders the amount of future payments certain be paid by the employer to any savings bank or trust company approved by the Board which is chartered and doing business in this State and has an office in the county in which the award was entered. Such sum, together with all interest arising from the investment thereof, shall thereafter be held in trust for the employee, or the employee's dependents, who shall have no further recourse against the employer.

(b) Payment by the employer pursuant to subsection (a) of this section shall operate as a satisfaction of the award or agreement as to the employer.

(c) Payments from the fund established pursuant to subsection (a) of this section shall be made by the trustee on orders from the Board in the same amounts and at the same periods as are required of the employer by this chapter. If, after liability has ceased, any balance of the fund remains, it shall be returned to the employer who deposited it, on a signed order of the Board.

Code 1915, § 3193u; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 7; Code 1935, § 6091; 19 Del. C. 1953, § 2359; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2360. Installment payments of compensation

Except as otherwise provided in this chapter, all compensation, except benefits pursuant to § 2326 of this title, payable under the compensatory provisions of this chapter shall be payable in periodical installments, as the wages of the employee were payable before the accident. The Board may, however, having regard to the welfare of the employee and the convenience of the employer, authorize the monthly or quarterly payment of compensation, instead of weekly.

Code 1915, § 3193hh; 29 Del. Laws, c. 233; Code 1935, § 6104; 19 Del. C. 1953, § 2360; 75 Del. Laws, c. 34, § 1.;



§ 2361. Limitation periods for claims

(a) In case of personal injury, all claims for compensation shall be forever barred unless, within 2 years after the accident, the parties have agreed upon the compensation as provided in § 2344 of this title or unless, within 2 years after the accident, 1 or more of the interested parties have appealed to the Board as provided in § 2345 of this title. In cases of death, all claims for compensation shall be forever barred unless, within 2 years after the death, the parties have agreed upon the compensation as provided in § 2344 of this title or unless, within 2 years after the death, 1 or more of the interested parties have appealed to the Board as provided in § 2345 of this title.

(b) Where payments of compensation have been made in any case under an agreement approved by the Board or by an award of the Board, no statute of limitation shall take effect until the expiration of 5 years from the time of the making of the last payment for which a proper receipt has been filed with the Department.

(c) Notwithstanding the above, and in furtherance of and accordance with the provisions of § 2322F(j) of this title regarding utilization review, any utilization review decision issued pursuant to applicable rules and regulations promulgated pursuant to § 2322F(j) of this title shall be final and conclusive as to any interested party unless within 45 days from the date of receipt of the utilization review decision any interested party files a petition with the Industrial Accident Board for de novo review.

(d) All claims for compensation for compensable occupational disease or for an ionizing radiation injury shall be forever barred unless a petition is filed in duplicate with the Department within 1 year after the date on which the employee first acquired such knowledge that the disability was or could have been caused or had resulted from employment. In case of death, all claims for compensation for compensable occupational disease or for an ionizing radiation injury shall be forever barred unless a petition is filed in duplicate with the Department within 1 year after the date on which the person or persons entitled to file such claims know, or by the exercise of reasonable diligence should know, the possible relationship of the death to the employment.

Code 1915, §§ 3193v, 3193rr; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 9; 35 Del. Laws, c. 192, § 2; Code 1935, §§ 6114, 6092; 41 Del. Laws, c. 241, § 1; 19 Del. C. 1953, § 2361; 50 Del. Laws, c. 339, §§ 17-19; 59 Del. Laws, c. 454, § 8; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, §§ 17, 18; 79 Del. Laws, c. 55, § 4.;



§ 2362. Notice of denial of liability; penalty for delay in payment of compensation

(a) An employer or its insurance carrier shall within 15 days after receipt of knowledge of a work-related injury notify the Department and the claimant in writing of: the date the notice of the claimant's alleged industrial accident was received; whether the claim is accepted or denied; if denied, the reason for the denial; or if it cannot accept or deny the claim, the reasons therefor and approximately when a determination will be made.

(b) All medical expenses shall be paid within 30 days after bills and documentation for said expenses are received by the employer or its insurance carrier for payment, unless the carrier or self-insured employer notifies claimant or the claimant's attorney in writing that said expenses are contested or that further verification is required.

(c) In the event that the parties reach a written agreement as to compensation due to claimant, payment of compensation shall commence within 14 days of the date of that agreement. The parties must also file the original agreement, and if applicable, a receipt with the Department of Labor within 14 days of the date of the agreement.

(d) Following an award by the Board, the first payment of compensation shall be paid by the employer or its insurance carrier no later than 14 days after the award becomes final and binding pursuant to § 2349 of this title.

(e) If, following a hearing, the Board determines that the employer or its insurance carrier failed in its responsibilities under subsection (a), (b), (c) or (d) of this section, it shall assess a fine no less than $500 and no more than $2,500. The fine shall be payable to the Workers' Compensation Fund.

Code 1915, § 3193j; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 3; Code 1935, § 6080; 47 Del. Laws, c. 160, § 4; 19 Del. C. 1953, § 2362; 50 Del. Laws, c. 339, § 20; 58 Del. Laws, c. 531, § 4; 70 Del. Laws, c. 95, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, § 9; 73 Del. Laws, c. 196, § 1.;



§ 2363. Third person liable for injury; right of employee to sue and seek compensation; right of employer and insurer to enforce liability; notice of action; settlement and release of claim and effect thereof; amount of recovery; reimbursement of employer or insurer; expenses of recovery; apportionment; compensation benefits

(a) Where the injury for which compensation is payable under this chapter was caused under circumstances creating a legal liability in some person other than a natural person in the same employ or the employer to pay damages in respect thereof, the acceptance of compensation benefits or the taking of proceedings to enforce compensation payments shall not act as an election of remedies, but such injured employee or the employee's dependents or their personal representative may also proceed to enforce the liability of such third party for damages in accordance with this section. If the injured employee or the employee's dependents or personal representative does not commence such action within 260 days after the occurrence of the personal injury, then the employer or its compensation insurance carrier may, within the period of time for the commencement of actions prescribed by statute, enforce the liability of such other person in the name of that person. Not less than 30 days before the commencement of suit by any party under this section, such party shall notify, by certified mail at their last known address, the Industrial Accident Board, the injured employee or, in the event of the employee's death, the employee's known dependents or personal representative or the employee's known next of kin, the employee's employer and the workers' compensation insurance carrier. Any party in interest shall have a right to join in said suit.

(b) Prior to the entry of judgment, either the employer or the employer's insurance carrier or the employee or the employee's personal representative may settle their claims as their interest shall appear and may execute releases therefor.

(c) Such settlement and release by the employee shall not be a bar to action by the employer or its compensation insurance carrier to proceed against said third party for any interest or claim it might have, and such settlement and release by the employer or its compensation insurance carrier shall not be a bar to action by the employee to proceed against said third party for any interest or claim the employee may have.

(d) In the event the injured employee or the employee's dependents or personal representative shall settle their claim for injury or death, or commence proceedings thereon against the third party before the payment of workers' compensation, such recovery or commencement of proceedings shall not act as an election of remedies and any moneys so recovered shall be applied as provided in this section.

(e) In an action to enforce the liability of a third party, the plaintiff may recover any amount which the employee or the employee's dependents or personal representative would be entitled to recover in an action in tort. Any recovery against the third party for damages resulting from personal injuries or death only, after deducting expenses of recovery, shall first reimburse the employer or its workers' compensation insurance carrier for any amounts paid or payable under the Workers' Compensation Act to date of recovery, and the balance shall forthwith be paid to the employee or the employee's dependents or personal representative and shall be treated as an advance payment by the employer on account of any future payment of compensation benefits, except that for items of expense which are precluded from being introduced into evidence at trial by § 2118 of Title 21, reimbursement shall be had only from the third-party liability insurer and shall be limited to the maximum amounts of the third party's liability insurance coverage available for the injured party, after the injured party's claim has been settled or otherwise resolved.

(f) Expenses of recovery shall be the reasonable expenditures, including attorney fees, incurred in effecting such recovery. Attorney fees, unless otherwise agreed upon, shall be divided among the attorneys for the plaintiff as directed by the court. The expenses of recovery above mentioned shall be apportioned by the court between the parties as their interests appear at the time of said recovery.

Code 1915, § 3193ll; 29 Del. Laws, c. 233; Code 1935, § 6108; 19 Del. C. 1953, § 2363; 50 Del. Laws, c. 339, § 21; 50 Del. Laws, c. 465, § 3; 69 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 172, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 422, § 2.;



§ 2365. Employee entitled to exercise rights; relief to be granted

It shall be unlawful for any employer or the duly authorized agent of any employer to discharge or to retaliate or discriminate in any manner against an employee as to the employee's employment because such employee has claimed or attempted to claim workers' compensation benefits from such employer, because such employee reported an employer's noncompliance with a provision of this chapter, or because such employee has testified or is about to testify in any proceeding under this chapter. Any claim of an employee alleging such action by an employer shall be filed with the Superior Court within 2 years of the employer's alleged action. If the Court, after hearing, finds in favor of the employee, the employee shall be restored to employment or to the position, privilege, right or other condition of employment denied by such action and shall be compensated for any loss of compensation and damages caused thereby, as well as for all costs and attorney's fees, as fixed by the Court, except that if the employee shall cease to be qualified to perform the duties of employment, the employee shall not be entitled to such restoration and compensation. An employer who violates this section shall be liable to pay a penalty of not less than $500 and not more than $3,000, as may be determined by the Court and which shall be paid to the Workers' Compensation Fund. Any party shall have the right to appeal as in other cases before the Court, but if the employee's claim ultimately is sustained, the employer also shall be liable for all costs and attorney's fees on appeal.

69 Del. Laws, c. 370, § 1; 71 Del. Laws, c. 84, § 9.;






Subchapter IV Compulsory Insurance, Self-Insurance and Substitute Compensation Systems

§ 2371. Insurance of employer's compensation liability

(a) Every employer to whom this chapter applies shall insure the payment of compensation to the employees, or their dependents, in the manner provided in § 2372 of this title. While such insurance remains in force, the employer shall be liable to any employee, or the employee's dependents, for personal injury or death by accident only to the extent and in the manner specified in this chapter.

(b) Every employer having a primary place of business in another state shall carry Delaware workers' compensation coverage in full for any employees doing substantial work in the State as if they were an employer in Delaware. Every such employer whose employee is injured during the course of employment within the territory of the State shall notify such employee of that employee's rights under this chapter.

(c) Substantial work shall include, but not be limited to:

(1) A construction or contracting business for which a Delaware employer would be required to be licensed under Chapter 25 of Title 30;

(2) A business of any sort in which 1 or more employees is primarily engaged in the business of the employer in the territory of the State of Delaware for more than 5 consecutive work days at a single time; or

(3) Working for a business of any sort in which 1 or more employees is primarily engaged in the business of the employer for more than an aggregate of 3 weeks in any 6-month period. For purposes of this section a week shall consist of 5 consecutive work days.

(d) The insurance required of the above-described employers shall consist of:

(1) An actual Delaware workers' compensation policy covering the activities of the employer for any employee engaged in the employer's business in the territory of the State; or

(2) A written rider on an out-of-state policy of insurance covering the work activities of the employees as fully and completely as an actual Delaware workers' compensation policy would; or

(3) A declaration of self-insurance that would be valid and acceptable if made by a Delaware employer in the territory of the State providing such coverage, filings and surety as is required of Delaware employers to be self-insured for claims for Delaware workers' compensation.

(e) All such employers described in this section shall comply with §§ 2372, 2373 and 2374 of this title.

(f) Every Delaware construction or contracting business employing an out-of-state business for which a Delaware employer would be required to be licensed under Chapter 25 of Title 30 shall verify in any business transaction that the out-of-state construction or contracting business is in compliance with this requirement.

Code 1915, § 3193y; 29 Del. Laws, c. 233; Code 1935, § 6095; 19 Del. C. 1953, § 2371; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 1, § 21.;



§ 2372. Duty of employer to carry compensation liability insurance or to qualify as a self-insurer; deposit of security; premiums for certain summer employees

(a) Every employer to whom this chapter applies shall insure and keep insured the employer's liability for compensation in some corporation, association or organization approved by the Department and authorized to transact the business of workers' compensation insurance in this State or shall furnish to the Department satisfactory proof of the employer's financial ability to pay directly the compensation, in the amount and manner and when due, as provided in this chapter.

(b) In any case, the Department or Board may require the deposit of an acceptable security, indemnity or bond to secure the payment of compensation liabilities as they are incurred. All bonds of insurance carriers or self-insurers deposited to secure their obligations under this chapter shall be deposited with the State Insurance Commissioner.

(c) Every insurer licensed to issue workers' compensation and employers' liability insurance by the Insurance Department pursuant to Title 18, shall offer to write each such policy subject to a deductible applying only to medical reimbursement and death benefits. The insured employer shall be permitted to accept or reject such a deductible at the time the policy is issued or renewed. Any applicable deductible shall be subject to the following provisions:

(1) The deductible shall apply separately to each occurrence during the policy term regardless of the number of employees injured in the occurrence;

(2) The deductible shall be subject to a minimum of $500 and a maximum of $5,000, with intermediate deductible increments of $500;

(3) The premium charged for a deductible form of policy shall be subject to an actuarially sound credit related to the amount of the deductible;

(4) In the event of a claim under a deductible form of policy, the insurer shall administer the claim as though no deductible applied and shall then be entitled to reimbursement from the employer for the amount of said deductible.

(d) Every insurer licensed to issue workers' compensation and employers' liability insurance by the Insurance Department pursuant to Title 18 shall write a policy and base its rates upon the limited term of employment, rather than on an annual basis, for summer employees employed by various civic and nonprofit associations whose wages are funded through grants awarded by the Department of Community Affairs.

Code 1915, § 3193z; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 8; 37 Del. Laws, c. 239, § 3; Code 1935, § 6096; 47 Del. Laws, c. 174; 48 Del. Laws, c. 24; 19 Del. C. 1953, § 2372; 63 Del. Laws, c. 250, § 4; 64 Del. Laws, c. 171, § 1; 70 Del. Laws, c. 172, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, § 3; 74 Del. Laws, c. 390, § 1.;



§ 2373. Payment of compensation by self-insurer

Whenever an employer who is a self-insurer under this chapter enters into an agreement to pay compensation to an injured employee or the employee's dependents in case of the employee's death or whenever an award is made by the Board in favor of such injured employee or the employee's dependents in case of the employee's death, the employer shall pay the full liability under the agreement or award to a savings bank or trust company in accordance with § 2359 of this title. Such fund, together with all interest arising from the investment thereof, shall be held and paid out in accordance with § 2359 of this title. Failure on the part of a self-insured employer to make such payment within 30 days after the making of an agreement or award shall forthwith terminate the right of such employer to carry the employer's own insurance.

Code 1915, § 3193z; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 8; 37 Del. Laws, c. 239, § 3; Code 1935, § 6096; 19 Del. C. 1953, § 2373; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2374. Proof of compliance with insurance requirements; liability on failure of compliance; defenses unavailable; injunction

(a) Every employer to whom this chapter applies shall file with the Department in form prescribed by it, annually or as often as may be required by the Department, evidence of the employer's compliance with §§ 2372 and 2373 of this title and all other sections relating thereto.

(b) Every insurance carrier shall notify the Department of Labor, on forms specified by the Department, within l4 days that an employer's policy for workers' compensation coverage has been canceled, lapsed, or is otherwise terminated, other than for replacement of coverage through a different insurance carrier, with a copy to the employer.

(c) Every employer, upon such notice, or, at the latest, when contacted by the Department of Labor concerning such notice, shall provide proof of insurance within 14 days or establish by proof satisfactory to the Secretary of the Department of Labor that the employer has:

(1) Been granted self-insured status in accordance with all the laws of the State;

(2) Terminated operation;

(3) Terminated or retired any employees and the operators of the business have elected to waive coverage under § 2308 of this title;

(4) Sold the business, been voluntarily or involuntarily liquidated, and/or enjoined by the courts from doing business; or

(5) Otherwise ceased to exist as an entity that requires workers' compensation coverage in Delaware.

(d) Whoever, being an employer, refuses or neglects to comply with the sections referred to in subsection (a) of this section shall be subject to a civil penalty:

(1) For employers previously insured until the default, an amount equal to the premium for the insurance not purchased times 3, based on the last premium rate charged by the carrier providing the coverage before the default for a 1-year period; or

(2) For employers without previous history of coverage, an amount equal to the most expensive policy premium actually charged by any insurance carrier doing business in the State at the time of the assessment for appropriate coverage of the uninsured employer's business times 3 for a 1-year period.

(e) Whoever, being an employer, refuses or neglects to comply with the sections referred to in subsection (a) of this section on a continuing basis after notice by the Department of Labor shall be subject to a civil penalty:

(1) As described in subsection (d) of this section on the fifteenth day after notice to comply with subsection (c) of this section; and

(2) An assessment of $10 per day for each employee in the employer's service at the time when the insurance became due, but not less than $250 for each day of such refusal or neglect and until the same ceases.

(3) The employer shall also be liable to the employer's injured employees during continuance of such neglect or refusal, either for compensation under this chapter or in an action at law for damages. In such action, upon proof that the employer has not complied with this section, it shall not be a defense that the:

a. Employee was negligent; or

b. Employee had assumed the risk of the injury; or

c. Injury was caused by the negligence of a fellow employee.

(f) If any employer is in default under §§ 2372 and 2373 of this title for a period of 30 days, in addition to the above, the employer may be enjoined by the Court of Chancery of this State from carrying on business while such default continues. The Department of Labor shall file such petitions in such cases seeking an order of the court.

(g) When an employer is uninsured for any period and obtains insurance subsequently to comply with notice to provide proof of insurance, for each day that the employer is uninsured, regardless of whether or not a claim arises during that period, the employer shall be assessed the penalty in subsection (d) of this section unless the employer can demonstrate to the satisfaction of the Secretary of Labor that the uninsured status was the fault of some other business entity, in which case the assessment shall be levied upon the business entity at fault for the uninsured status. Before an alternative business entity may be charged with the assessment, it shall be given notice and if the liability is contested, a hearing before the Secretary of Labor.

(h) Any assessment or fine collected under this section will be deposited in the Workers' Compensation Fund and disbursed to pay the claims of any employee affected by the employer's failure to comply with the requirements of insurance imposed by this chapter.

Code 1915, § 3193aa; 29 Del. Laws, c. 233; Code 1935, § 6097; 19 Del. C. 1953, § 2374; 70 Del. Laws, c. 95, § 3; 70 Del. Laws, c. 172, §§ 4, 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, § 3; 76 Del. Laws, c. 1, § 22.;



§ 2375. Certificate of self-insurance; revocation

Whenever an employer has complied with § 2372 of this title relating to self-insurance, the Department shall issue to such employer a certificate which shall remain in force for a period fixed by the Department. The Department may however, upon at least 60 days' notice and a hearing to the employer, revoke the certificate upon presentation of satisfactory evidence for such revocation. After the expiration of 1 year from such revocation, the Department may grant a new certificate to the employer upon the employer's petition.

Code 1915, § 3193bb; 29 Del. Laws, c. 233; Code 1935, § 6098; 19 Del. C. 1953, § 2375; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, § 3.;



§ 2376. Evidence of compliance with self-insurance requirements

For the purpose of complying with § 2372 of this title, groups of employers may form mutual insurance associations under the laws of this State, subject to such reasonable conditions and restrictions as may be fixed by the Department. Membership in such mutual insurance associations, so approved, together with evidence of the payment of premium dues, shall be evidence of compliance with § 2372 of this title.

Code 1915, § 3193cc; 29 Del. Laws, c. 233; Code 1935, § 6099; 19 Del. C. 1953, § 2376; 71 Del. Laws, c. 84, § 3.;



§ 2377. Substitute compensation systems; approval and termination

(a) Subject to the approval of the Department, any employer may enter into or continue any agreement with employees to provide a system of compensation, benefit or insurance in lieu of the compensation and insurance provided by this chapter.

(b) No such substitute system shall be approved unless it confers benefits upon injured employees at least equivalent to the benefits provided by this chapter, nor, if it requires contribution from the employees, unless it confers benefits in addition to those provided under this chapter at least commensurate with such contributions.

(c) Such substitute system may be terminated by the Department on reasonable notice and hearing to the interested parties, if it is shown that the system is not fairly administered or if its operation discloses latent defects threatening its solvency or if for any substantial reason it fails to accomplish the purposes of this chapter. Upon such termination the Department shall determine upon the proper distribution of all remaining assets, if any, subject to the right of any party in interest to take an appeal to the Superior Court.

Code 1915, § 3193d; 29 Del. Laws, c. 233; Code 1935, § 6100; 19 Del. C. 1953, § 2377; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, § 3.;



§ 2378. Standard provisions of compensation insurance policies

(a) All policies insuring the payment of compensation under this chapter shall contain a clause to the effect that as between the employee and the insured the notice to or knowledge of the occurrence of the injury or death on the part of the insured shall be deemed notice or knowledge, as the case may be, on the part of the insurer, that jurisdiction of the insured for the purposes of this chapter shall be jurisdiction of the insurer and that the insurer shall in all things be bound by and subject to the awards, judgments or decisions rendered against such insured.

(b) No policy of insurance against liability arising under this chapter shall be issued unless it contains the agreement of the insurer that it will promptly pay to the person entitled to them all benefits conferred by this chapter and all installments of the compensation that may be awarded or agreed upon and that the obligation shall not be affected by any default of the insured after the injury or by any default in the giving of any notice required by such policy or otherwise. Such agreement shall be construed to be a direct promise by the insurer to the person entitled to compensation enforceable in the person's name.

(c) All policies insuring the payment of compensation under this chapter shall contain a clause to the effect that when an insurer intends not to renew a policy, notice of such nonrenewal shall be given to the named insured, in writing, not less than 60 days prior to the end of the policy period. For the purposes of this subsection, "renew" means the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. Mailing of notice of intention not to renew to the named insured at the insured's address last of record with the insurer shall be by certified mail.

Code 1915, §§ 3193ff, 3193ee; 29 Del. Laws, c. 233; Code 1935, §§ 6101, 6102; 19 Del. C. 1953, § 2378; 66 Del. Laws, c. 308, § 1; 70 Del. Laws, c. 172, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2379. Workplace safety program

(a) Purpose. —

(1) The safety of Delaware workers is of paramount importance to the General Assembly. This program has been developed by the Delaware Department of Insurance to ensure that safety is a priority for everyone in the workplace and to ensure that those who comply with this section are rewarded with a reduction in insurance premiums. To that end, the Industrial Accident Board will review this program annually to determine its effectiveness and to make recommendations which will improve safety in the workplace.

(2) The program is intended to enhance the health and safety of workers in the State of Delaware.

(3) The program is intended to provide lower insurance premiums for qualifying employers who currently pay $3,161 or more (or such other amount set by the Insurance Commissioner by regulation) of annual Delaware workers' compensation premiums and other employers under subsection (i) of this section.

(4) The program establishes both testing and inspection procedures to determine an employer's qualification for a premium credit.

(b) Administration and scope. —

(1) This section shall be administered by the Insurance Commissioner, who shall adopt such regulations, in accordance with existing law, to implement and administer this section.

(2) All employers who comply with the criteria set forth in this section shall be eligible for participation in the workplace safety program.

(3) Only Delaware work sites will be eligible for this program and safety credit applies to only Delaware premiums in multistate policies.

(c) Eligibility and premium credit. — An employer is eligible for the safety program if its annual premium is $3,161 or more. This amount may be adjusted by the Insurance Commissioner by regulation. Workplace safety credit eligibility is based on the most current unit statistical card filing. The Delaware Compensation Rating Bureau, or another qualified entity designated by the Department of Insurance, shall test each employer by taking the most current unit statistical card payroll times current rates times current experience modification to determine the employer's premium size.

(d) Notice of employer eligibility. — Employers meeting the premium requirement will be notified by the Delaware Department of Insurance 7 months in advance of their policy renewal date. This notification shall include instructions for qualifying for a safe workplace credit.

(e) Eligibility period. — The Department of Insurance shall notify the employer of eligibility, and inform the employer that the employer must elect at least 5 months in advance of the date of policy renewal to participate in the safety program. Failure to notify the Department of Insurance within this time period of an intent to renew participation may preclude the employer's participation in the program for the next year. Election to participate shall commence by contacting the Delaware Department of Insurance.

(f) Inspections and cost. —

(1) All inspections shall be made by a representative from an independent safety expert company under contract to the Department of Insurance. The Department of Insurance shall notify the inspector of the employer's request. The inspector, in turn, will then contact the employer to set up the first of 2 inspections. A second unannounced inspection shall be made no later than the expiration date of the policy to which any workplace safety credit based on the inspection will apply to confirm the initial certifications of safety in the workplace. The Department of Insurance shall notify the Delaware Compensation Rating Bureau (or such other organization designated by the Insurance Commissioner) when an employer successfully completes each scheduled and/or nonscheduled inspection. Failure to pass a scheduled inspection shall result in a denial of an employer's eligibility to participate in the workplace safety program. However, an employer, after failing an inspection can request another inspection, after successful completion of which will make the employer eligible for participation in the workplace safety program.

(2) Any application for the workplace safety credit shall include a statement by the applicant as to any workplace injuries that have occurred in the 3 years prior to the application and the outcome of those injuries, including the specific nature of the injuries, any findings or fines relating to workplace safety resulting from the injuries, and any safety measures taken by the employer as a result of the injuries. This information shall be explicitly considered in determining whether an employer should receive the workplace safety credit.

(3) Notwithstanding paragraph (f)(1) of this section, the Department of Insurance shall permit insurance carriers issuing workers compensation insurance in Delaware to submit their own workplace safety inspection procedures for review by the Department. If the Department certifies that an insurer's workplace safety inspection procedures are at least as rigorous as those employed by the Department and its independent safety expert, the Department shall permit that insurer's inspection to satisfy the inspection requirements of paragraph (f)(1) of this section. The Department may require insurers to have their safety inspection procedures recertified on a bi-annual basis to maintain status as an acceptable substitute for the inspection described in paragraph (f)(1) of this section.

(4) Beginning on September 1, 2013, each workplace safety inspection conducted pursuant to paragraph (f)(1) or (3) shall include a determination as to whether the employer has complied with its obligations under § 2322E(d) of this title to provide a list of possible b [sic] assignments for injured workers. Failure to comply with the requirements of § 2322E(d) of this title shall disqualify an employer from receiving the workplace safety credit. The period of review shall extend back to July 1, 2013, and beginning on July 1, 2016, shall be limited to a period of 3 years prior to the date of application for the workplace safety credit.

(5) The cost of each inspection will be borne by the employer. The minimum charge for safety inspection is $150 per location. This amount can be adjusted by the Insurance Commissioner by regulation. Each work location must successfully pass both inspections before an employer is entitled to a premium credit under the program. Inspection fees for large and/or complex employers may be established by the Department of Insurance.

(g) Renewals and eligibility. — An employer must apply for the workplace safety program each year. For each year after the initial qualification, the inspection requirement shall consist of 1 unannounced inspection. The Department of Insurance shall maintain a list of inspection charges which shall be sent to interested parties upon request.

(h) Premium size ranges and corresponding credits. — Safety credits will be granted according to the following formula:

20% x [1.0000 — C]

where "C" is the credibility of the qualified employer in the uniform Experience Rating Plan for the policy period expiring immediately prior to the application of the safety credit. If the qualified employer was not experience-rated in the policy period expiring immediately prior to the application of the safety credit, "C" will be set at 0.050. Safety credit packages will be rounded to the nearest whole percent.

(i) Effect upon mutual rates and schedule rating credits. —

(1) Workers' compensation mutual rates shall be adjusted because of implementation of this program. A Delaware Workplace Safety Program Factor shall be included in loss costs and residual market rates. This factor may offset credits given to qualified employers, so that the workplace safety program will neither increase nor decrease premiums for eligible employers in the aggregate.

(2) Schedule rating plan credits given to policyholders for "competitive" reasons cannot be withdrawn. Schedule credits given for safety reasons may be reduced to offset the workplace safety program premium credit.

(3) A merit rating plan shall be implemented by the Department of Insurance which will provide incentives for employers paying less than $3,161 of annual Delaware workers' compensation premiums to maintain safe workplaces.

76 Del. Laws, c. 1, § 23; 79 Del. Laws, c. 55, § 5.;



§ 2386. Violations by insurers or self-insurers; penalties

(a) If any insurance corporation, mutual association or company, interinsurance exchange or self-insurer:

(1) Violates this chapter; or

(2) Neglects or refuses to comply with this chapter; or

(3) Wilfully makes any false or fraudulent statement of its business or condition or a false or fraudulent return,

it shall be fined not less than $100 nor more than $1,000 for each such offense. The fine shall be assessed by the Industrial Accident Board after the insurance corporation, mutual association or company, interinsurance exchange or self-insurer is given notice and a hearing on the violation. The fine shall be payable to the State Treasurer.

(b) Whoever in this State:

(1) Acts or assumes to act as an agent in any capacity whatsoever for any insurance corporation, mutual association or company or interinsurance exchange, which is not authorized to do business in this State, or, if such authority to do business in this State has been suspended, so acts or assumes to act while such suspension is in force; or

(2) Neglects or refuses to comply with any obligatory provisions of this section; or

(3) Wilfully makes any false or fraudulent statement of the business or condition of any such insurance carrier or false or fraudulent return,

shall be fined not less than $100 nor more than $1,000 or imprisoned for not more than 90 days, or both.

Code 1915, § 3193fff; 30 Del. Laws, c. 204; Code 1935, § 6128; 19 Del. C. 1953, § 2386; 58 Del. Laws, c. 531, § 5.;






Subchapter V Taxes and Charges Upon Insurance Carriers and Self-Insurers; Workers' Compensation Fund

§ 2391. Taxes on premiums of insurance carriers and payrolls of self-insurers

(a) For the privilege of carrying on the business of workers' compensation insurance in this State, every insurance carrier shall pay the taxes imposed under the Insurance Code, and every employer carrying the employer's own risk and thereby insuring the employer's own self under this chapter shall pay the taxes imposed by this section.

(b) Every employer carrying the employer's own risk, and thereby insuring the employer's self under this chapter, shall annually on or before January 30 report under oath to the Department the total amount of the employer's payroll for the preceding calendar year, classified in accordance with classifications approved by the Department for the purpose of fixing compensation rates. The Department may verify such classifications and such statement of payroll by inspection and audit at the expense of the employer, and such verification shall be made by the rating bureau or association provided for in § 2607 of Title 18. The charges to self-insurers shall be the same charges which other insurance carriers are required to pay under this chapter. The Department shall assess against such payroll a tax computed by taking 4% of the amount of premium payable upon the payroll so ascertained in accordance with the classifications and premium rates approved by the Department for insurance against liability under this chapter. No employer shall become or continue a self-insurer under this chapter, except upon the payment of the tax for the previous calendar year. The moneys so assessed against and paid by insurers who carry their own risks shall be paid to the Secretary of Finance.

Code 1915, § 3193eee; 30 Del. Laws, c. 204; Code 1935, § 6127; 42 Del. Laws, c. 55, § 3; 19 Del. C. 1953, § 2391; 57 Del. Laws, c. 741, § 29A; 61 Del. Laws, c. 152, § 1; 66 Del. Laws, c. 382, §§ 8, 9; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, §§ 66, 67; 70 Del. Laws, c. 172, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, § 3; 73 Del. Laws, c. 266, §§ 2-4.;



§ 2392. Assessments for administrative expenses on insurance carriers

(a) For the purpose of securing to the State the moneys necessary for paying the salaries and necessary expenses of the State in administering and carrying out Part II of this title relating to worker's compensation, insurance carriers shall pay the assessments imposed by this section.

(b) Semi-annually, on or before September 30 and March 31, every insurance carrier, insuring employees who are or may be liable under this chapter to pay for compensation for personal injuries to or death of their employees, shall report, under oath, or, in the case of a corporation, verified by the affidavit of its president and secretary or other chief officers or agents, to the Secretary of Finance, the amount of all compensation payments and awards actually paid by said carrier during the preceding calendar year, excluding payments made under § 2395 of this title and reimbursements received under § 2396 of this title.

(c) The Division of Industrial Affairs semi-annually as soon as practicable after January 1, 1996 and July 1 shall ascertain and report to the Secretary of Finance the total amount of the following expenses:

(1) 100% of the expenses of the Industrial Accident Board;

(2) 66.6% of all expenses of the inspection function of the Division of Industrial Affairs;

(3) 66.6% of all expenses of the safety function of the Division of Industrial Affairs; and

(4)a. A portion of the Division of Industrial Affairs' administration costs which shall be computed by first adding paragraphs (c)(1), (2) and (3) of this section set forth immediately above; this sum shall then be divided by the amount of all expenses of the Division of Industrial Affairs; the quotient yielded shall be set forth as a percentage rate which shall then be multiplied by the total expenses of the administrative function of the Division of Industrial Affairs, and the product shall be the portion of the Division's administration costs.

b. In determining these expenses, the Division of Industrial Affairs shall include in addition to the direct cost of personal service, the cost of maintenance and operation, the cost of retirement contributions made and workers' compensation premiums paid by the State for and on account of personnel, rentals for space occupied in state-owned or state-leased buildings and all other direct and indirect costs incurred during the preceding calendar year. An itemized statement of the expenses so ascertained shall be open to public inspection in the office of the Department from January 16 to January 31 and from July 16 to July 31 at which time any insurance carrier may challenge said amount of expenses. An appeal of said expenses must be made in writing and received by the Secretary of Labor within 5 days of the closing date of the inspection period. The Secretary or the Secretary's designee shall render a decision of the appeal in writing.

(d) The Department shall then determine for each insurer the proportion/percentage of the expense determined in subsection (c) of this section that the total compensation or payments made by each insurer bore to the total of such expenses. Using these proportions/percentages, the Department shall then assess each insurer its proportion/percentage of such expenses. The amounts so secured shall be paid to the Department of Labor, Division of Industrial Affairs for the expenses of administering this chapter. Such sums shall not be part of the General Fund of the State.

Code 1915, § 3193eee; 30 Del. Laws, c. 204; Code 1935, § 6127; 42 Del. Laws, c. 55, § 3; 19 Del. C. 1953, § 2392; 57 Del. Laws, c. 741, §§ 29B-29D; 61 Del. Laws, c. 152, § 2; 65 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 118, § 244; 70 Del. Laws, c. 172, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, §§ 3, 20; 72 Del. Laws, c. 80, § 1.;



§ 2393. Notice to insurance carrier

Whenever any officer of the State is required to give any notice to an insurance carrier subject to Part II of this title, it may be given by personal delivery or by mailed certified letter properly addressed and stamped to the principal office or chief agent of such insurance carrier within this State or to its home office or to the secretary, general agent or chief officer thereof in the United States or to the Insurance Commissioner of the State.

Code 1915, § 3193eee; 30 Del. Laws, c. 204; Code 1935, § 6127; 19 Del. C. 1953, § 2393; 71 Del. Laws, c. 422, § 2.;



§ 2394. Exemption from other taxes upon premiums

Any insurance carrier liable to pay a tax upon premiums under this subchapter shall not be liable to pay any other or further tax upon such premiums or on account thereof under any other law of this State.

Code 1915, § 3193eee; 30 Del. Laws, c. 204; Code 1935, § 6127; 19 Del. C. 1953, § 2394.;



§ 2395. Workers' Compensation Fund; payments by insurance carriers

(a) Every insurance carrier insuring employers who are or may be liable under this chapter to pay for compensation for personal injuries to or death of their employees under this chapter shall pay to the Department annually, on or before March 1 and October 1 of each year, a sum not to exceed 1 percent at each date on all workers' compensation or employer liability premiums received by the carrier during the calendar year next preceding the due date of such payment.

(b) Such sums shall be paid by the Department to the State Treasurer, to be deposited in a special account known as "Workers' Compensation Fund." Such sums shall not be a part of the General Fund of the State. Any balance remaining in such special account at the end of any fiscal year shall not revert to the General Fund.

(c) The amounts paid under this section shall constitute an element of loss for the purpose of establishing workers' compensation premium rates.

(d) Should the Department subsequently determine that the amounts assessed are insufficient to meet the Fund's obligations during a calendar year, it may assess insurance carriers to cover any anticipated deficiency, based upon the allocations for that calendar year as determined pursuant to subsection (a) of this section.

(e) Should the Department subsequently determine that the amounts assessed are sufficient to meet the Fund's obligations during a calendar year, it shall not assess insurance carriers until a deficiency is projected based upon the anticipated expenditures for the next calendar year as determined pursuant to subsection (a) of this section.

Code 1915, § 3193j; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 3; Code 1935, § 6080; 45 Del. Laws, c. 299, § 1; 46 Del. Laws, c. 26; 19 Del. C. 1953, § 2395; 58 Del. Laws, c. 96, §§ 2, 3; 58 Del. Laws, c. 531, § 6; 59 Del. Laws, c. 554, §§ 1, 2; 70 Del. Laws, c. 172, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 84, §§ 3, 9, 21, 22.;



§ 2396. Workers' Compensation Fund; reimbursement of carriers

(a) The Workers' Compensation Fund is created for the purpose of making payments under § 2327, § 2334, or § 2347 of this title by any insurance carrier.

(b) The Department shall perform the administrative, ministerial, fiscal and clerical functions of the Workers' Compensation Fund. The Fund shall be a party to and shall be represented by a Deputy Attorney General in any proceeding involving possible reimbursement to or from the Fund, and if the decision is against the Fund, the Fund may secure judicial review thereof by commencing an action in Superior Court in the county in which the hearing was held. Any expenses incurred in defense of the Fund are payable from said Fund.

(c) With respect to payments made subject to reimbursement under subsection (a) of this section, insurance carriers, on or before December 15 and July 1 of each year, shall file with the Department a report setting forth the money expended for said payments during the previous 6 months. Reimbursement to such insurance carrier shall be made on January 15 and August 1 each year.

Code 1915, § 3193j; 29 Del. Laws, c. 233; 30 Del. Laws, c. 203, § 3; Code 1935, § 6080; 45 Del. Laws, c. 299, § 1; 46 Del. Laws, c. 26; 19 Del. C. 1953, § 2396; 58 Del. Laws, c. 96, § 5; 58 Del. Laws, c. 531, § 6; 71 Del. Laws, c. 84, § 23; 72 Del. Laws, c. 79, § 1.;









CHAPTER 31. UNEMPLOYMENT INSURANCE APPEAL BOARD

Subchapter I General Provisions

§ 3101. Composition; appointment; term; qualifications; vacancy

(a) The Employment Security Commission of Delaware, renamed the Unemployment Insurance Appeal Board (hereinafter referred to as the "Board"), is continued. It shall consist of 5 members to be appointed by the Governor, each for a term of 6 years. Two members shall reside in New Castle County, 1 of whom shall reside in the City of Wilmington, 1 member shall reside in Kent County, 1 member shall reside in Sussex County and 1 member to serve in an at large position. Appointed members shall include, but not be limited to representatives from labor, the business community and the public.

(b) During the member's term of membership on the Board, no member shall serve as an officer or committee member of any political party organization and not more than 3 members of the Board shall be members of the same political party.

(c) Any vacancy in the Board occurring during a term shall be filled by appointment by the Governor for the unexpired portion of the term.

(d) Members of the Unemployment Insurance Appeal Board as of June 30, 2012, shall serve out the remaining terms of their appointments as they existed prior to June 30, 2012, and in accordance with the provisions of the statute in existence at the time of their last appointment.

41 Del. Laws, c. 258, § 10; 44 Del. Laws, c. 208, § 1; 19 Del. C. 1953, § 3101; 53 Del. Laws, c. 170; 53 Del. Laws, c. 232, § 1; 57 Del. Laws, c. 669, §§ 4A, 4B; 75 Del. Laws, c. 127, §§ 1, 2; 78 Del. Laws, c. 341, § 1.;



§ 3102. Removal of members

The Governor may at any time, after notice and hearing, remove any Board member for gross inefficiency, neglect of duty, malfeasance, misfeasance or nonfeasance in office. For purposes of this section, any member who is absent without adequate reason for 3 consecutive meetings or fails to attend at least half of all regular business meetings during any calendar year shall be deemed to be in neglect of duty.

41 Del. Laws, c. 258, § 10; 44 Del. Laws, c. 208, § 1; 19 Del. C. 1953, § 3102; 57 Del. Laws, c. 669, § 4C; 75 Del. Laws, c. 127, § 1; 78 Del. Laws, c. 341, § 2.;



§ 3103. Quorum

Any 3 Board members shall constitute a quorum. No vacancy shall impair the right of the remaining Board members to exercise all of the powers of the Board.

41 Del. Laws, c. 258, § 10; 19 Del. C. 1953, § 3103; 57 Del. Laws, c. 669, §§ 4B, 4C; 75 Del. Laws, c. 127, § 1.;



§ 3104. Chairperson; selection and duties

The Board shall have a Chairperson who shall be designated by the Governor from among its members. Whenever the term of the Chairperson expires or whenever there is a vacancy in such office for any cause, the Governor shall designate a new Chairperson.

41 Del. Laws, c. 258, § 10; 44 Del. Laws, c. 208, §§ 1, 2; 19 Del. C. 1953, § 3104; 57 Del. Laws, c. 669, §§ 4B, 4D; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 127, § 1.;



§ 3105. Compensation of Chairperson and other Board members

The Chairperson of the Board shall be paid $200 for each meeting attended, not to exceed 80 meetings per year. Each of the other members of the Board shall be paid $150 for each meeting attended, not to exceed 80 meetings per year, and shall devote to the duties of their office such time as is necessary for the satisfactory execution thereof. The compensation of the Chairperson and other Board members shall be paid from the Unemployment Compensation Administration Fund provided for in § 3164 of this title, and not from any funds appropriated by the General Assembly.

41 Del. Laws, c. 258, § 10; 44 Del. Laws, c. 208, § 1; 45 Del. Laws, c. 269, § 1; 46 Del. Laws, c. 162, § 13; 47 Del. Laws, c. 198, § 1; 48 Del. Laws, c. 179, § 4; 19 Del. C. 1953, § 3105; 50 Del. Laws, c. 586, § 1; 51 Del. Laws, c. 167; 54 Del. Laws, c. 45; 57 Del. Laws, c. 669, §§ 4B, 4C; 65 Del Laws, c. 417, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 90, §§ 1, 2; 75 Del. Laws, c. 127, § 1; 75 Del. Laws, c. 350, § 317; 78 Del. Laws, c. 341, § 3.;



§ 3106. Secretary

The Board may designate a suitable employee to act as Secretary of the Board.

41 Del. Laws, c. 258, § 10; 44 Del. Laws, c. 208, § 2; 19 Del. C. 1953, § 3106; 57 Del. Laws, c. 669, § 4B; 75 Del. Laws, c. 127, § 1.;



§ 3107. Unemployment Compensation Advisory Council

(a) There is hereby established the Unemployment Compensation Advisory Council.

(b) The Unemployment Compensation Advisory Council shall serve in an advisory capacity to the Director of Unemployment Insurance and aid the Director in reviewing the unemployment insurance program as to its content, adequacy and effectiveness, and make recommendations for its improvement.

(c) The Unemployment Compensation Advisory Council shall have the following 10 members:

(1) The respective Chairperson of the Labor and Industrial Relations Committee of the State Senate and of the Labor Committee of the State House of Representatives, or a committee member designated by the respective Chairperson; and

(2) The respective Chairperson of the Small Business Committee of the State Senate and of the Business/Corporations/Commerce Committee of the State House of Representatives, or a committee member designated by the respective Chairperson; and

(3) The Secretary of Finance, or an individual designated by the Secretary, shall be a nonvoting member; and

(4) The Secretary of Labor, or an individual designated by the Secretary, shall be a nonvoting member; and

(5) Two persons representing the interests of the labor community to be appointed by the Governor; and

(6) Two persons representing the interests of business employers to be appointed by the Governor.

(d)(1) The term of the elected members of the General Assembly serving the Council shall coincide with their status as members of the designated committees.

(2) The term of the appointed officials serving on the Council shall coincide with their terms as Secretaries of the designated Departments.

(3) The term of the Council members representing the interests of labor and business employers shall be 3 years and all shall be eligible for reappointment.

(e) Members of the Council shall serve without compensation except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any appointment pursuant to this section to replace a member of the Council whose position becomes vacant prior to the expiration of the member's term shall be filled by the Governor only for the remainder of that term.

(h) The Council will, on a periodic basis, no less frequently than annually, report its findings and recommendations to the Governor and to the General Assembly.

19 Del. C. 1953, § 3108; 58 Del. Laws, c. 143, § 1; 64 Del. Laws, c. 91, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 237, § 1.;






Subchapter II Powers and Duties; Administrative Provisions

§ 3121. Employment stabilization

The Department of Labor, hereinafter referred to in this chapter as the "Department", shall take all appropriate steps to:

(1) Reduce and prevent unemployment;

(2) Encourage and assist in the adoption of practical methods of vocational training, retraining and vocational guidance;

(3) Investigate, recommend, advise and assist in the establishment and operation, by municipalities, counties, school districts and the State, of reserves for public works to be used in time of business depression and unemployment;

(4) Promote the reemployment of unemployed workers throughout the State in every other way that may be feasible; and

(5) Carry on and publish the results of investigations and research studies to further these ends.

41 Del. Laws, c. 258, § 11; 19 Del. C. 1953, § 3122; 57 Del. Laws, c. 669, § 4F.;



§ 3122. General and special rules; regulations

General and special rules may be adopted, amended or rescinded by the Department only after public hearing or opportunity to be heard thereon, of which proper notice has been given. General rules shall become effective 10 days after filing with the Secretary of State and publication in 1 or more newspapers of general circulation in this State. Special rules shall become effective 10 days after notification to or mailing to the last known address of the individuals or concerns affected thereby. Regulations may be adopted, amended or rescinded by the Department and shall become effective in the manner and at the time prescribed by the Department.

41 Del. Laws, c. 258, § 11; 19 Del. C. 1953, § 3123; 57 Del. Laws, c. 669, § 4G.;



§ 3123. Recommendations for legislation

Whenever the Department believes that a change in assessment or benefit rates will become necessary to protect the solvency of the Fund, it shall promptly so inform the Governor and the General Assembly and make recommendations with respect thereto.

41 Del. Laws, c. 258, § 11; 44 Del. Laws, c. 207, § 12; 19 Del. C. 1953, § 3124; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, §§ 4E, 4G.;



§ 3124. Publication and distribution of regulations and rules

The Department shall cause to be printed for distribution to the public the text of this part, its regulations and general and special rules, its annual reports to the Governor and any other material it deems relevant and suitable and shall furnish the same to any person upon application therefor.

41 Del. Laws, c. 258, § 11; 19 Del. C. 1953, § 3125; 57 Del. Laws, c. 669, § 4G.;



§ 3125. Records and reports from employing units; disclosure of information; use of information at hearings or on appeal; penalty

(a)(1) Each employing unit shall keep true and accurate records containing such information as the Department prescribes. Such records shall be open to inspection and subject to be copied by the Department or its authorized representatives at any reasonable time and as often as necessary. The Department may require from any employing unit any sworn or unsworn reports with respect to persons employed by such employing unit which the Department deems necessary for the effective administration of this part. Information thus obtained or obtained from any individual pursuant to the administration of this part shall, except to the extent necessary for the proper presentation of a claim, be held confidential and shall not be published or be open to public inspection other than to a member or employees of agencies as specified in paragraphs (a)(2), (3) and (4) of this section, in any manner revealing the individual's or employing unit's identity, but any claimant, or claimant's legal representative, shall be supplied with information from such records to the extent necessary for the proper presentation of claimant's claim.

(2) The Department shall disclose, upon request, to officers or employees of any state or local child support enforcement agency, any wage information and unemployment compensation claim information with respect to an individual which is contained in its records. For the purposes of this paragraph:

a. The term "state or local child enforcement agency" means any agency of a state or political subdivision thereof operating pursuant to a plan described in § 454 of the Social Security Act [42 U.S.C. § 654], which has been approved by the Secretary of Health and Human Services under part D, Title IV of the Social Security Act [42 U.S.C. § 651 et seq.].

b. The requesting agency shall agree that such information is to be used only for the purpose of establishing and collecting child support obligations which are being enforced pursuant to a plan described in § 454 of the Social Security Act [42 U.S.C. § 654] which has been approved by the Secretary of Health and Human Services under part D, Title IV of the Social Security Act or for the establishment of paternity or the establishment, modification, or enforcement of child support orders pursuant to § 466(c)(1) of the Social Security Act [42 U.S.C. § 666(c)] as amended by § 325(a)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996.

c. The information shall not be released unless the requesting agency agrees to reimburse the costs involved for furnishing such information.

d. In accordance with § 303(c) of the Social Security Act [42 U.S.C. § 503], as amended by § 313(d) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, a state or local child support enforcement agency may disclose to an agent of that agency for purposes of establishing and collecting child support obligations from and locating individuals owing such obligations, the information provided by the Department under this subsection.

e. In addition to the requirements of this paragraph, all other requirements with respect to confidentiality of information obtained in the administration of this section and the sanctions imposed on improper disclosure shall apply to the use of such information by officers of such child support agencies.

(3) The Department shall disclose, upon request to officers and employees of the United States Department of Agriculture and any state food stamp agency, with respect to an identified individual, any of the following information which is contained in its records:

a. Wage information;

b. Whether the individual is receiving, has received or has made application for unemployment compensation and the amount of any compensation being received or to be received by such individual;

c. The current or most recent home address of the individual; and

d. Whether the individual has refused an offer of employment and if so, a description of the employment offered and the terms, conditions and rate of pay therefor; and

e. Provided that, for the purposes of this paragraph:

1. The term "state food stamp agency" means any agency described in § 3(n)(1) of the Food Stamp Act of 1977 [7 U.S.C. § 2012] which administers the food stamp program established under such Act.

2. The requesting agency shall agree that such information shall be used only for purposes of determining the applicant's eligibility for benefits, or the amount of benefits, under the food stamp program established under the Food Stamp Act of 1977 [7 U.S.C. § 2011 et seq.].

3. In addition to the requirements of this paragraph, all other requirements with respect to confidentiality of information obtained in the administration of this section and the sanctions imposed for improper disclosure of information obtained in the administration of this section shall apply to the use of such information by the officers and employees of any food stamp agency or the United States Department of Agriculture.

(4) The Department shall disclose information, the release of which is otherwise prohibited, to officials and employees of governmental agencies in the performance of their official duties, as it may by regulation permit, provided:

a. The regulation specifies the type of information to be released and the uses to which the information may be put, consistent with the administration of the unemployment laws of Delaware and other legitimate governmental interests;

b. The information shall not be released unless the requesting agency agrees to reimburse the costs for furnishing such information;

c. In addition to the requirements of this paragraph, all other requirements with respect to the confidentiality of information obtained in the administration of this section and the sanctions imposed for improper disclosure shall apply to the use of such information by officials and employees of agencies to which information is released pursuant to this paragraph;

d. The regulation specifies that the Secretary of Labor of the United States may obtain all information essential to the performance of the Secretary's official duties without an agreement to reimburse costs.

(b) Any employee of the Department, an appeal tribunal or the Unemployment Insurance Appeal Board who violates any provision of this section shall be fined not less than $23 nor more than $230, or imprisoned not more than 90 days or both.

(c) If any employing unit required to file with the Department any report with respect to persons in its employ neglects or refuses to do so within 5 days after the time when such reports should have been filed, the employing unit shall be subject to a specific penalty of $17.25, which shall be in addition to any other penalties provided for in this part.

41 Del. Laws, c. 258, § 11; 43 Del. Laws, c. 280, § 16; 19 Del. C. 1953, § 3126; 57 Del. Laws, c. 669, §§ 4G, 4H, 4I; 58 Del. Laws, c. 522, § 1; 60 Del. Laws, c. 72, § 1; 61 Del. Laws, c. 258, § 1; 61 Del. Laws, c. 426, § 1; 63 Del. Laws, c. 192, §§ 1, 2; 65 Del. Laws, c. 122, §§ 1, 2; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 26, §§ 1-3.;



§ 3126. Administering oaths and affirmations, taking depositions, certifying official acts and issuing subpoenas

In the discharge of the duties imposed by this part, the members of the Department, the chairperson of an appeal tribunal and any duly authorized representative of either of them may administer oaths and affirmations, take depositions, certify to official acts and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda and other records deemed necessary as evidence in connection with a disputed claim or the administration of this part.

41 Del. Laws, c. 258, § 11; 19 Del. C. 1953, § 3127; 57 Del. Laws, c. 669, § 4G; 70 Del. Laws, c. 186, § 1.;



§ 3127. Refusal to obey subpoena; penalty

(a) In case of contumacy by, or refusal to obey a subpoena issued to, any person, any court of this State within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the Department, a chairperson of an appeal tribunal or any duly authorized representative of either, shall have jurisdiction to issue to such person an order requiring such person to appear before the Department, an appeal tribunal or any duly authorized representative of either, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question. Any failure to obey such order of the court may be punished by the court as a contempt thereof.

(b) Whoever without just cause fails or refuses to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda and other records if it is in the person's power so to do in obedience to a subpoena of the Department, a chairperson of an appeal tribunal or any duly authorized representative of either shall be fined not less than $23 nor more than $230 or imprisoned not more than 60 days or both. Each day such violation continues shall be deemed to be a separate offense.

41 Del. Laws, c. 258, § 11; 19 Del. C. 1953, § 3128; 57 Del. Laws, c. 669, § 4G; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3128. Self-incrimination

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda and other records before the Department, the chairperson of an appeal tribunal or any duly authorized representative of either of them or in obedience to the subpoena of any of them in any cause or proceeding before the Department or an appeal tribunal on the ground that the testimony or evidence, documentary or otherwise, required of that person may tend to incriminate that person or subject that person to a penalty or forfeiture, but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which that person is compelled, after having claimed the privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

41 Del. Laws, c. 258, § 11; 19 Del. C. 1953, § 3129; 57 Del. Laws, c. 669, § 4G; 70 Del. Laws, c. 186, § 1.;



§ 3129. Representation of Department and State in civil and criminal actions

(a) In any civil action to enforce this part, the Department and the State may be represented by any qualified attorney who is employed by the Department and is designated for this purpose or at the Department's request by the Attorney General.

(b) All criminal actions for violation of any provision of this part or of any rules or regulations issued pursuant thereto shall be prosecuted by the Attorney General of the State or, at the Attorney General's direction, by 1 of the Attorney General's deputies.

41 Del. Laws, c. 258, § 17; 19 Del. C. 1953, § 3130; 57 Del. Laws, c. 669, § 4G; 70 Del. Laws, c. 186, § 1.;



§ 3130. Cooperation with federal agencies

In the administration of this part, the Department shall cooperate with the United States Department of Labor to the fullest extent consistent with this part and shall take such action, through the adoption of appropriate rules, regulations, administrative methods and standards, as may be necessary to secure to this State and its citizens all advantages available under the Social Security Act [42 U.S.C. § 301 et seq.] that relate to unemployment compensation, the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.], the Wagner-Peyser Act [29 U.S.C. § 49 et seq.] and the Federal-State Extended Unemployment Compensation Act of 1970 [26 U.S.C. § 3304].

In the administration of the provisions in § 3326 of this title, which are enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970, the Department shall take such action as may be necessary to:

(1) Ensure that the provisions are so interpreted and applied as to meet the requirements of such federal act as interpreted by the United States Department of Labor, and

(2) Insure to this State the full reimbursement of the federal share of extended benefits paid under this part that are reimbursable under the federal act.

Upon request therefor the Department shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment the name, address, ordinary occupation and employment status of each recipient of benefits and such recipient's rights to further benefits under this part.

The Department may make its records relating to the administration of this part available to the Railroad Retirement Board established by act of Congress and may furnish to the Board, at the expense of the Board, such copies thereof as the Board deems necessary for its purposes.

The Department may afford reasonable cooperation with every agency of the United States charged with the administration of any unemployment insurance or compensation law.

41 Del. Laws, c. 258, § 11; 42 Del. Laws, c. 198, § 1; 19 Del. C. 1953, § 3131; 57 Del. Laws, c. 669, §§ 4G, 4H; 58 Del. Laws, c. 143, § 2.;



§ 3131. Reciprocal arrangements with state or federal agencies

(a) The Department may enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government or both whereby:

(1) Services performed by an individual for a single employing unit for which services are customarily performed in more than 1 state shall be deemed to be services performed entirely within any 1 of the states (A) in which any part of such individual's service is performed or (B) in which such individual has residence or (C) in which the employing unit maintains a branch office or its principal place of business, if there is in effect, as to such services, an election, approved by the agency charged with the administration of such state's unemployment compensation law, pursuant to which all the services performed by such individual for such employing unit are deemed to be performed entirely within such state;

(2) Potential rights to benefits accumulated under the unemployment compensation laws of 1 or more states or under 1 or more such laws of the federal government, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the Department finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the Fund;

(3) The Department shall participate in any arrangement for the payment of compensation on the basis of combining an individual's wages and employment covered under this part with the wages and employment covered under the unemployment compensation laws of other states or of the federal government which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which includes provisions for:

a. Applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under 2 or more state unemployment compensation laws; and

b. Avoiding the duplicate use of wages and employment by reason of such combining;

(4) Assessments due under this part with respect to wages for insured work shall for the purposes of §§ 3357-3365 of this title be deemed to have been paid to the fund as of the date payment was made as assessments therefor under another state or federal unemployment compensation law but no such arrangement shall be entered into unless it contains provisions for such reimbursement to the fund of such assessments and the actual earnings thereon as the Department finds will be fair and reasonable as to all affected interests.

(b) Reimbursements paid from the Fund pursuant to paragraph (a)(3) of this section shall be deemed to be benefits for the purpose of §§ 3161-3163 and 3313 of this title, but no reimbursement payable from the Fund shall be charged against any employer's account for the purposes of §§ 3345-3356 of this title. The Department may make to other state or federal agencies and receive from such other state or federal agencies reimbursements from or to the Fund, in accordance with arrangements entered into pursuant to subsection (a) of this section.

(c) The administration of this part and of other state and federal unemployment compensation and public employment service laws will be promoted by cooperation between this State and such other states and the appropriate federal agencies in exchanging service and making available facilities and information. The Department may, therefore, make such investigations, secure and transmit such information, make available such services and facilities and exercise such of the other powers provided herein with respect to the administration of this part as it deems necessary or appropriate to facilitate the administration of any such unemployment compensation or public employment service law, and, in like manner, may accept and utilize information, services and facilities made available to this State by the agency charged with the administration of any such other unemployment compensation or public employment service law.

(d) To the extent permissible under the laws and Constitution of the United States, the Department may enter into or cooperate in arrangements whereby facilities and services provided under this part and facilities and services provided under the unemployment compensation law of any foreign government may be utilized for the taking of claims and the payment of benefits under the employment security law of this State or under a similar law of such government.

41 Del. Laws, c. 258, § 18; 43 Del. Laws, c. 280, § 23; 19 Del. C. 1953, § 3132; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 4G; 58 Del. Laws, c. 143, § 3; 70 Del. Laws, c. 186, § 1.;



§ 3132. Authority to use federal grants; limitations

If § 303(a)(5) of Title III of the federal Social Security Act [42 U.S.C. § 503(a)(5)] and § 3304(a)(4) of the Internal Revenue Code [26 U.S.C. § 3304(a)(4)] are amended by the Congress of the United States to permit the Department to use, in financing administrative expenditures incurred in carrying out its employment security functions, some part of the moneys collected or to be collected under this part in partial or complete substitution for grants under Title III of the federal Social Security Act [42 U.S.C. § 501 et seq.], there shall be available to the Department without further appropriation or legislation such portion of the moneys collected or to be collected under this part, as the Department finds necessary for effective administration of this part. In no event shall the funds expended by the Department under this provision in any year be in excess of 2/10 of 1 percent of the payrolls of employers subject to assessments collected under this part for the previous fiscal year. Such amount shall be determined annually by the Department in conjunction with the Secretary of Finance and shall be transferred to the Administration Fund. Any unexpended portion of this annual allocation shall revert to the Unemployment Compensation Reserve Fund.

41 Del. Laws, c. 258, § 7; 46 Del. Laws, c. 162, § 12; 19 Del. C. 1953, § 3133; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 4G; 57 Del. Laws, c. 741, § 36; 58 Del. Laws, c. 143, § 4; 66 Del. Laws, c. 52, § 1.;



§ 3133. Authority to borrow federal funds

The Department is authorized to enter into such agreement as may be necessary to secure any advance or grant of funds by the Secretary of the Treasury of the United States in accordance with the authority extended under § 1201 of the federal Social Security Act (42 U.S.C. § 1321), as amended, or under any other act of Congress extending such authority.

Any amount transferred to the Unemployment Trust Fund by the Secretary of the Treasury of the United States under the terms of any agreement entered into in accordance with the authority extended in this section shall be repaid to the Secretary of the Treasury of the United States from the Unemployment Trust Fund.

Interest on interest-bearing advances from the federal government for the payment of unemployment compensation benefits shall be paid in a timely manner, as prescribed by the Secretary of Labor of the United States, from the Special Administration Fund for the Department of Labor as provided in § 3166 of this title.

19 Del. C. 1953, § 3134; 52 Del. Laws, c. 18, § 1; 57 Del. Laws, c. 669, § 4G; 64 Del. Laws, c. 158, § 1; 64 Del. Laws, c. 427, § 1.;






Subchapter III Delaware State Employment Service

§ 3151. Establishment and purpose; acceptance of Wagner-Peyser Act

The Delaware State Employment Service is continued under the jurisdiction and as a part of the Department of Labor. The Department, in the conduct of such Service, shall establish and maintain free public employment offices in such number and in such places as are necessary for the proper administration of this part and for the purposes of performing such functions as are within the purview of the act of Congress entitled "An Act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system and for other purposes," approved June 6, 1933, 48 Stat. 113, hereinafter referred to as the "Wagner-Peyser Act" [29 U.S.C. § 49 et seq.]. The provisions of such act of Congress are accepted by this State, and the Department of Labor is designated and constituted the agency of this State for the purposes of such act.

41 Del. Laws, c. 258, § 12; 45 Del. Laws, c. 267, § 11; 19 Del. C. 1953, § 3151; 53 Del. Laws, c. 232, § 1; 57 Del. Laws, c. 669, § 4G.;



§ 3152. Administration of funds received under Wagner-Peyser Act; power of Department to enter into agreements and to accept contributions or reimbursement

All moneys received by this State under the Wagner-Peyser Act [29 U.S.C. § 49 et seq.] shall be paid into the Unemployment Compensation Administration Fund and shall be expended solely for the maintenance of the state system of public employment offices. For the purposes of establishing and maintaining free public employment offices and promoting the use of their facilities, the Department may enter into agreements with the Railroad Retirement Board or any other agency of the United States, or of this or any other state charged with the administration of any law whose purposes are reasonably related to the purposes of this part, and as a part of such agreements may accept moneys, services or quarters as a contribution to the maintenance of the state system of public employment offices or as reimbursement for services performed. All moneys received for such purposes shall be paid into the Unemployment Compensation Administration Fund.

41 Del. Laws, c. 258, § 12; 45 Del. Laws, c. 267, § 11; 19 Del. C. 1953, § 3152; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 4G; 63 Del. Laws, c. 427, § 1.;



§ 3153. General functions and purposes

The Department, in conducting the employment service, shall promote and develop an employment office or system of employment offices, in order:

(1) That employers seeking workers and the unemployed without cost to either may be referred to each other;

(2) To provide adequate quarters and facilities for the registration of employees and for the receipt of orders from employers;

(3) To provide prior opportunity of employment to citizens of Delaware and of the United States, except when such are unavailable and not qualified;

(4) To cooperate in the administration of unemployment insurance laws;

(5) To provide complete responsible records of all applicants;

(6) To reduce the wageless period between jobs and the resulting drain on savings, credit and social agencies;

(7) To develop and operate a technique by which workers in obsolete or similar occupations may be economically absorbed in a gainful occupation;

(8) To provide facilities by which those in need of rehabilitation or readjustment may be absorbed in private industry with mutual advantage;

(9) To provide information to juniors and those responsible for their training and influence in choosing the proper occupations;

(10) To reduce the cost to industry of procurement, sifting out and turnover;

(11) To provide existing facilities for government and industry in a period of national emergency;

(12) To provide for the clearance of labor to work opportunities between Delaware and the other states; and

(13) To cooperate in the dissemination of employment information and trends and with other public bodies to the end that governmental administration and legislation will have additional, necessary and accurate facts for their guidance.

36 Del. Laws, c. 108, § 1; 40 Del. Laws, c. 109, § 5; Code 1935, § 2616; 19 Del. C. 1953, § 3153; 57 Del. Laws, c. 669, § 4G; 58 Del. Laws, c. 522, § 2.;



§ 3154. Cooperation with local authorities

The Department shall cooperate with the counties, cities and towns of the State and shall require such local cooperation as it deems necessary to carry out this subchapter. Any local funds granted for the cooperative maintenance of a local office shall be deposited in the State Treasury and may be withdrawn only by warrants of the Department and only for that purpose.

36 Del. Laws, c. 108, § 1; 40 Del. Laws, c. 109, § 9; Code 1935, § 2618; 19 Del. C. 1953, § 3154; 57 Del. Laws, c. 669, § 4G.;






Subchapter IV Special Funds

§ 3161. Unemployment Compensation Fund

There shall be a special fund, separate and apart from all public moneys or funds of this State, to be known as the Unemployment Compensation Fund which shall be administered by the Department exclusively for the purposes of this part.

This Fund shall consist of:

(1) All assessments collected under this part (except the additional emergency assessment required under § 3391 of this title) together with any interest thereon collected prior to October 1, 1967, pursuant to §§ 3357-3365 of this title;

(2) All penalties collected prior to October 1, 1967, pursuant to this part;

(3) Interest earned upon any moneys in the Fund;

(4) Any property or securities acquired through the use of moneys belonging to the Fund; and

(5) All earnings of such property or securities.

All moneys in the Fund shall be mingled and undivided.

41 Del. Laws, c. 258, § 9; 19 Del. C. 1953, § 3161; 53 Del. Laws, c. 79, § 1; 56 Del. Laws, c. 187, § 2; 57 Del. Laws, c. 669, § 4G; 64 Del. Laws, c. 158, § 2.;



§ 3162. Administration of Unemployment Compensation Fund by State Treasurer

(a) The State Treasurer shall be ex officio the treasurer and custodian of the Unemployment Compensation Fund. The Treasurer shall administer such Fund in accordance with the directions of the Department and shall issue warrants upon it in accordance with such regulations as the Department prescribes. The Treasurer shall maintain within the Fund 3 separate accounts:

(1) A clearing account;

(2) An unemployment trust fund account; and

(3) A benefit account.

All moneys payable to the Fund, upon receipt thereof by the Department, shall be forwarded to the State Treasurer, who shall immediately deposit them in the clearing account. Refunds payable pursuant to § 3365 of this title shall be paid in accordance with that section and may be paid from the clearing account upon warrants issued by the State Treasurer under the direction of the Department.

Notwithstanding any provisions of law in this State relating to the deposit, administration, release or disbursement of moneys in the possession or custody of this State, after clearance thereof, all moneys in the clearing account derived from assessments (except the additional emergency assessment required under § 3391 of this title) shall be immediately deposited with the Secretary of the Treasury of the United States to the credit of the account of this State in the Unemployment Trust Fund established and maintained pursuant to § 904 of the federal Social Security Act, as amended (42 U.S.C. § 1104), and all moneys derived from the additional emergency assessment required under § 3391 of this title, interest and penalties shall be deposited in the Special Administration Fund of the Department of Labor established and maintained pursuant to § 3166 of this title. The benefit account shall consist of all moneys requisitioned from this State's account in the Unemployment Trust Fund. Except as herein otherwise provided, moneys in the clearing and benefit accounts may be deposited by the State Treasurer, under the direction of the Department, in any bank or public depository in which general funds of the State may be deposited, but no public deposit insurance charge or premium shall be paid out of the Fund.

(b) The State Treasurer shall be liable on official bond for the faithful performance of duties in connection with the Unemployment Compensation Fund provided for under this part. Such liability on the official bond shall exist in addition to the liability upon any separate bond given by the State Treasurer.

41 Del. Laws, c. 258, § 9; 45 Del. Laws, c. 267, § 9; 19 Del. C. 1953, § 3162; 56 Del. Laws, c. 187, § 3; 57 Del. Laws, c. 669, § 4G; 57 Del. Laws, c. 741, § 36; 58 Del. Laws, c. 522, § 4; 61 Del. Laws, c. 427, § 1; 61 Del. Laws, c. 468, § 7; 64 Del. Laws, c. 158, § 3; 70 Del. Laws, c. 186, § 1.;



§ 3163. Requisitions for payment of benefits; disposition of unclaimed or unpaid money

Moneys shall be requisitioned from this State's account in the Unemployment Trust Fund solely for the payment of benefits and/or self-employment assistance allowances and in accordance with regulations prescribed by the Department. The Department shall from time to time requisition from the Unemployment Trust Fund such amounts, not exceeding the amounts standing to this State's account therein, as it deems necessary for the payment of benefits and/or self-employment assistance allowances for a reasonable future period. Upon receipt thereof the State Treasurer shall deposit such moneys in the benefit account and shall issue warrants for the payment of benefits and/or self-employment assistance allowances solely from such benefit account. Expenditures of such moneys in the benefit account and refunds from the clearing account shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody. All warrants issued by the State Treasurer for the payment of benefits and/or self-employment assistance allowances and refunds shall bear the signature of the State Treasurer and the countersignature of the Department or its duly authorized agent for that purpose. Any balance of moneys requisitioned from the Unemployment Trust Fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for and may be utilized for the payment of benefits and/or self-employment assistance allowances during succeeding periods, or, at the discretion of the Department, shall be redeposited with the Secretary of the Treasury of the United States to the credit of this State's account in the Unemployment Trust Fund, as provided in § 3162 of this title.

41 Del. Laws, c. 258, § 9; 57 Del. Laws, c. 669, § 4G; 57 Del. Laws, c. 741, § 36; 61 Del. Laws, c. 427, § 1; 61 Del. Laws, c. 468, § 7; 70 Del. Laws, c. 43, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3164. Unemployment Compensation Administration Fund

(a) There shall be in the State Treasury a special fund to be known as the Unemployment Compensation Administration Fund. All moneys which are deposited or paid into this Fund shall be continuously available to the Department for expenditure in accordance with this part and shall not lapse at any time or be transferred to any other fund. All moneys in this Fund which are received from the federal government or any agency thereof or which are appropriated by this State for the purposes described in §§ 3151 and 3152 of this title shall be expended solely for the purposes and in the amounts found necessary by the Secretary of Labor of the United States for the proper and efficient administration of this part. The Administration Fund shall consist of all moneys appropriated by this State, all moneys received from the United States of America, or any agency thereof, including the Secretary of Labor of the United States, and all moneys received from any other source for such purpose, and shall also include any moneys received from any agency of the United States or any other state as compensation for services or facilities supplied to such agency, any amounts received pursuant to any surety bond or insurance policy or from other sources for losses sustained by the Unemployment Compensation Administration Fund or by reason of damage to equipment or supplies purchased from moneys in such Fund and any proceeds realized from the sale or disposition of any such equipment or supplies which may no longer be necessary for the proper administration of this part. All moneys in the Administration Fund shall be deposited, administered and disbursed, in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State Treasury, except that moneys in this Fund shall not be commingled with other state funds, but shall be maintained in a separate account on the books of a depositary bank.

(b) The State Treasurer shall be liable on the Treasurer's official bond for the faithful performance of duties in connection with the Administration Fund provided for under this section. Such liability on the official bond shall exist in addition to any liability upon any separate bond which may be given by the State Treasurer. All sums recovered on any surety bond for losses sustained by the Administration Fund shall be deposited in that Fund.

41 Del. Laws, c. 258, § 13; 43 Del. Laws, c. 280, § 19; 19 Del. C. 1953, § 3164; 57 Del. Laws, c. 669, §§ 4G, 4H; 57 Del. Laws, c. 741, § 36; 58 Del. Laws, c. 522, § 5; 61 Del. Laws, c. 427, § 1; 61 Del. Laws, c. 468, § 7; 70 Del. Laws, c. 186, § 1.;



§ 3165. Reimbursement of Administration Fund by State

If any moneys received after June 30, 1941, from the Secretary of Labor of the United States under Title III of the Social Security Act [42 U.S.C. § 501 et seq.] or any unencumbered balances in the Unemployment Compensation Administration Fund as of that date or any moneys granted after that date to this State pursuant to the Wagner-Peyser Act [29 U.S.C. § 49 et seq.] or any moneys made available by this State or its political subdivisions are found by the Secretary of Labor of the United States because of any action or contingency to have been lost or been expended for purposes other than or in amounts in excess of those found necessary by the Secretary of Labor of the United States for the proper administration of this part, it is the policy of this State that such amounts shall be replaced from the moneys in the Special Administration Fund of the Department of Labor. Upon receipt of notice of such a finding by the Secretary of Labor of the United States, the Department shall promptly replace the amount required for such replacement from the Special Administration Fund, or, if the balance in this Fund is insufficient, it shall promptly report the amount required for such replacement to the Governor, and the Governor shall, at the earliest opportunity, submit to the General Assembly the request for the appropriation of such amount. This section and § 3164 of this title shall not be construed to relieve this State of its obligation with respect to funds received prior to July 1, 1941, pursuant to the provisions of Title III of the Social Security Act.

41 Del. Laws, c. 258, § 13; 43 Del. Laws, c. 280, § 19; 19 Del. C. 1953, § 3165; 56 Del. Laws, c. 187, § 4; 57 Del. Laws, c. 669, §§ 4G, 4H, 4J.;



§ 3166. Special Administration Fund

(a) Creation. — There is created in the State Treasury a special fund to be known as The Special Administration Fund of the Department of Labor. This Fund shall consist of:

(1) All interest and penalties collected under this part subsequent to September 30, 1967;

(2) All moneys collected pursuant to § 3391 of this title for the payment of interest on federal advances;

(3) All moneys collected pursuant to § 3401 of this title;

(4) All interest on or profits earned by the said Special Administration Fund.

(b) Administration. — All moneys collected pursuant to this section shall be deposited in the clearing account of the Unemployment Compensation Fund for clearance only and shall not become part of such Fund. After clearance, the moneys shall be deposited in the Special Administration Fund of the Department of Labor. All moneys in this Fund shall be prudently invested to the credit of this Fund, administered and disbursed in the same manner as is provided by law for other special funds in the State Treasury and such moneys shall be maintained in a separate ledger account on the books of the Secretary of Finance. The State Treasurer shall be the custodian of and shall be liable on the Treasurer's official bond for the faithful performance of the Treasurer's duties in connection with the Fund. Such liability on the official bond shall exist in addition to the liability upon any separate bond which may be given by the State Treasurer. All sums recovered on any such official bond for losses sustained by the Fund shall be deposited in the Fund. Balances to the credit of the Fund shall not lapse at any time but shall be continuously available to the Secretary of Labor for expenditures consistent with this section.

(c) Use. — The moneys in the Special Administration Fund may be used by the Department for:

(1) The payment of costs of the administration of this part which are not properly and validly chargeable against federal granted funds received for or in the Unemployment Compensation Administration Fund, or where properly and validly chargeable against said funds, but where said funds are depleted or not available;

(2) Replacement, within a reasonable time and subject to § 3165 of this title, of any moneys received by this State in the form of grants from the federal government for administrative expenses which because of any action or contingency have been lost or have been expended for purposes other than or in amounts in excess of those considered by the United States Secretary of Labor to be necessary for the proper and efficient administration of this part;

(3) A revolving fund to cover expenditures for which federal funds have been duly requested but not yet received, subject to the replacement of the amount expended when such funds are received, and refunds of erroneously collected interest and penalties subject to § 3365 of this title;

(4) Refunds of overpayments of this Fund subject to the time limit provisions of § 3365 of this title;

(5) The payment of interest on advances from the federal government for unemployment compensation benefits shall be from moneys collected pursuant to § 3391 of this title;

(6) The payment of the costs of programs to counsel, retrain and place dislocated workers, to assist in school-to-work transition activities, to provide industrial training, to provide career-ladder training for state employees, and the payment of the administrative costs of such programs, shall be from moneys collected pursuant to § 3401 of this title.

(d) Transfer. — The Secretary of Labor, whenever the Secretary determines that the money in the Special Administration Fund is more than adequate to pay for all foreseeable needs for which this Fund is created, may authorize the transfer therefrom to the Unemployment Trust Fund of such amount as the Secretary deems proper.

19 Del. C. 1953, § 3166; 56 Del. Laws, c. 187, § 1; 57 Del. Laws, c. 669, §§ 4G, 4J, 4L; 57 Del. Laws, c. 741, § 36; 61 Del. Laws, c. 427, § 1; 61 Del. Laws, c. 468, §§ 7, 8; 64 Del. Laws, c. 158, § 4; 64 Del. Laws, c. 460, §§ 7, 8; 65 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 33. UNEMPLOYMENT COMPENSATION

Subchapter I General Provisions

§ 3301. Declaration of public policy

As a guide to the interpretation and application of this chapter, the public policy of this State is declared to be as follows: economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this State. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the General Assembly to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and the worker's family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be accomplished by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment from which benefits may be paid for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The General Assembly therefore declares that in its considered judgment the public good and the general welfare of the citizens of this State require the enactment of this measure, under the police power of the State, for the compulsory setting aside of an unemployment reserve to be used for the benefit of persons unemployed through no fault of their own.

41 Del. Laws, c. 258; 19 Del. C. 1953, § 3301; 70 Del. Laws, c. 186, § 1.;



§ 3302. Definitions [Effective until Jan. 1, 2017]

As used in this chapter, unless the context clearly requires otherwise, the following terms shall have the meanings designated in this section:

(1) "Assessments" means the money payments to the State Unemployment Compensation Fund required by this chapter.

(2) "Base period" means the first 4 of the last 5 completed calendar quarters immediately preceding the first day of an individual's benefit year. However, if the claimant has earned insufficient wages in the first 4 of the last 5 completed calendar quarters to become eligible for benefits, then such claimant's "base period" shall be the 4 most recent completed calendar quarters immediately preceding the first day of the claimant's benefit year.

(3) "Benefit year" with respect to any individual means the 1-year period beginning with the first day of the first week with respect to which the individual first files a valid claim for benefits, and thereafter the 1-year period beginning with the first day of the first week with respect to which the individual next files a valid claim for benefits after the termination of the worker's last preceding benefit year. Provided that, when the last day of such 1-year period falls within a week with respect to which an individual has met the eligibility requirements of this chapter, the ending date of the benefit year may be extended for a period not to exceed 6 days, and provided further that, for the purpose of filing any subsequent claim for benefits, the extension of the benefit year as provided in this paragraph shall not change the benefit year ending date as established prior to such extension.

As used in this paragraph, a "valid claim" is any claim for benefits made in accordance with § 3317 of this title if the individual has been paid wages for employment required under § 3315(5) of this title.

(4) "Benefits" means the money payments payable to an individual, as provided in this chapter, with respect to the individual's unemployment.

(5) "Regular benefits" means benefits payable to an individual under this chapter or under any other state law (including benefits payable to federal civilian employees and to ex-service persons pursuant to 5 U.S.C. Chapter 85) other than additional and extended benefits.

(6) "Calendar quarter" means the period of 3 consecutive calendar months ending on March 31, June 30, September 30 or December 31, excluding, however, any calendar quarter or portion thereof which occurs prior to January 1, 1938, or the equivalent thereof as the Department may by regulation prescribe.

(7) "Department" means the Department of Labor.

(8) "Employer" means:

(A)(i) Any employing unit which after December 31, 1971,

(I) In any calendar quarter in either the current or preceding calendar year paid for service in employment wages of $1,500 or more, or

(II) For some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or preceding calendar year, had in employment at least 1 individual (irrespective of whether the same individual was in employment in each such day);

(ii) Any employing unit for which agricultural labor as defined in paragraph (11)(A)(vii) of this section is performed after December 31, 1977;

(iii) Any employing unit for which domestic service as defined in paragraph (11)(B) of this section is performed after December 31, 1977;

(iv)(I) In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under paragraphs (8)(A)(i) and (ii) of this section the wages earned or the employment of an employee performing domestic service after December 31, 1977, shall not be taken into account;

(II) In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under paragraphs (8)(A)(i) and (iii) of this section, the wages earned or the employment of an employee performing service in agricultural labor after December 31, 1977, shall not be taken into account. If an employing unit is determined an employer of agricultural labor, such employing unit shall be determined an employer for the purposes of paragraph (8)(A)(i) of this section;

(B) Any employing unit for which service in employment as defined in paragraph (10)(B)(iii) of this section is performed;

(C) Any employing unit for which service in employment, as defined in paragraph (10)(C) of this section, is performed after December 31, 1971;

(D) Any employing unit (whether or not an employing unit at the time of acquisition) which acquired the organization, trade or business, or substantially all of the assets thereof, of another employing unit which at the time of such acquisition was an employer subject to this chapter, or which acquired a part of the organization, trade or business of another employing unit which at the time of such acquisition was an employer subject to this chapter;

(E) Any employing unit which acquired the organization, trade or business, or substantially all the assets thereof, of another employing unit (not an employer subject to this chapter) and which would be an employer under paragraph (8)(A) of this section if, subsequent to such acquisition, it were treated as a single unit with such other employing unit;

(F) Any employing unit which, together with 1 or more other employing units, is owned or controlled (by legally enforceable means or otherwise) directly or indirectly by the same interests, or which owns or controls 1 or more other employing units (by legally enforceable means or otherwise), and which if treated as a single unit with such other employing units or interests or both would be an employer under paragraph (8)(A) of this section;

(G) Any employing unit not an employer by reason of any other paragraph of this paragraph (8):

(i) For which, within either the current or preceding calendar year, service is or was performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for assessments required to be paid into a state unemployment fund; or

(ii) Which, as a condition for approval of this part for full tax credit against the tax imposed by the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.], is required, pursuant to such Act, to be an "employer" under this part;

(H) Any employing unit which, having become an employer under paragraph (8)(A), (B), (C), (D), (E), (F) or (G) of this section, has not under §§ 3341-3343 of this title ceased to be an employer subject to this chapter; and

(I) For the effective period of its election pursuant to § 3343 of this title, any employing unit which has elected to become subject to this chapter.

(J) For purposes of this paragraph (8), an employee leasing company, a professional employment organization (PEO) or any other similar entity shall not be considered to be the employer of any leased employees. The services performed by leased employees shall be considered to be services performed for the employer client company of the employee leasing company, professional employment organization (PEO) or any similar entity and the employer client company shall be considered to be the employer of its leased employees. An employer client company shall be responsible for reporting the gross wages of its leased employees to the Division of Unemployment Insurance on Form UC-8A (Quarterly Payroll Report) and for paying any assessments due on the taxable wages of its leased employees to the Division of Unemployment Insurance as reported on Form UC-8 (Quarterly Tax Report). The unemployment insurance assessment rate for an employer client company, as determined in accordance with § 3350 of this title, shall include the unemployment insurance claims experience of the employer client company's leased employees. This paragraph does not apply to a temporary help firm as defined in § 3327 of this title unless such temporary help firm provides leased employees to an employer client company. In such cases, the employee leasing segment of the temporary help firm's business shall be subject to this paragraph. For the purpose of this paragraph (8), an "employee leasing company," "professional employment organization (PEO)" or similar entity shall mean an employing unit established to engage in the business of providing leased employees to an employer client company. For the purpose of this paragraph, an "employer client company" shall mean a company who enters into an agreement with an employee leasing company, professional employment organization (PEO) or similar entity to lease any or all of its regular employees.

For purposes of paragraphs (8)(A) and (C) of this section, employment shall include service which would constitute employment but for the fact that such service is deemed to be performed entirely within another state pursuant to an election under an arrangement entered into (in accordance with § 3131 of this title) by the Department and an agency charged with the administration of any other state or federal unemployment compensation law.

For purposes of paragraphs (8)(A)(i)(II) and (C) of this section, if any week includes both December 31 and January 1, the days of that week up to January 1 shall be deemed 1 calendar week and the days beginning January 1 another such week.

(9)(A) "Employing unit" means any individual or type of organization, including any partnership, association, trust, estate, joint stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof or the legal representative of a deceased person, which has or subsequent to January 1, 1936, had in its employ 1 or more individuals performing services for it within this State. Employing unit also means any governmental entity which has in its employ individuals performing services. All individuals performing services within this State for any employing unit which maintains 2 or more separate establishments within this State shall be deemed to be employed by a single employing unit for all other purposes of this chapter.

(B) Whenever any employing unit contracts with or has under it any contractor or subcontractor for any work which is part of its usual trade, occupation, profession or business, such employing unit shall for all the purposes of this chapter be deemed to employ each individual in the employ of each such contractor or subcontractor for each day during which such individual is engaged in performing such work and shall be liable for the employer assessments with respect to wages paid to such individuals by such contractor or subcontractor, except that any employing unit which becomes liable for and pays assessments with respect to individuals in the employ of any such contractor or subcontractor may recover the same from such contractor or subcontractor. Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of this chapter, whether such individual was hired or paid directly by such employing unit or by such agent or employee, providing the employing unit had actual or constructive knowledge of the work, except as provided in paragraph (11)(A)(vii) of this section.

(10) "Employment" means:

(A) Any service performed prior to January 1, 1978, which was employment as defined in this paragraph prior to such date and, subject to the other provisions of this paragraph, service performed after December 31, 1977, including service in interstate commerce, by

(i) Any officer of a corporation after December 31, 1995.

(ii) Any individual who, under paragraph (10)(K) of this section, has the status of an employee; or

(iii) Any individual other than an individual who is an employee under paragraph (10)(A)(i) or (ii) of this section who performs services for remuneration for any person:

(I) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages (other than milk) or laundry or dry cleaning services, for the driver's principal; or

(II) As a traveling or city salesperson, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, the person's principal (except for sideline sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors or operators of hotels, restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations;

(III) As a homeworker performing work, according to specifications furnished by the person for whom the services are performed, on materials or goods furnished by such person which are required to be returned to such person or a person designated by such person;

Provided, that for purposes of paragraph (10)(A)(iii) of this section, the term "employment" shall include services described in paragraphs (10)(A)(iii)(I), (II) and (III) of this section, performed after December 31, 1977, only if:

1. The contract of service contemplates that substantially all of the services are to be performed personally by such individual;

2. The individual does not have a substantial investment in facilities used in connection with the performance of the services (other than in facilities for transportation); and

3. The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

(B)(i) Service performed after December 31, 1971, by an individual in the employ of this State or any of its instrumentalities (or in the employ of this State and 1 or more other states or their instrumentalities) for a hospital or institution of higher education located in this State, provided that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]; or

(ii) Service performed after June 30, 1972, and before January 1, 1978, by an individual in the employ of this State or any of its instrumentalities, provided that such service is classified by the State Personnel Commission. As used in this paragraph, a "classified employee" is a person holding a career job based on a merit system under a specific pay plan in accordance with merit system screening, regulation and law. Coverage is restricted to services of classified employees not employed on a seasonal or temporary basis.

(iii) Service performed after December 31, 1977, in the employ of this State or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than 1 of the foregoing or any instrumentality of any of the foregoing and 1 or more other states or political subdivisions, provided that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act by § 3306(c)(7) of that act [26 U.S.C. § 3306(c)(7)] and is not excluded from "employment" under paragraph (10)(D)(iii) of this section.

(C) Service performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational or other organization but only if the following conditions are met:

(i) The service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of § 3306(c)(8) of that act [26 U.S.C. § 3306(c)(8)]; and

(ii) The organization had 4 or more individuals in employment for some portion of a day in each of 20 different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.

(D) For the purposes of paragraphs (10)(B) and (C) of this section, the term "employment" does not apply to service performed:

(i) In the employ of

(I) A church or convention or association of churches; or

(II) An organization which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches; or

(ii) By a duly ordained, commissioned or licensed minister of a church in the exercise of a ministry or by a member of a religious order in the exercise of duties required by such order; or

(iii) Prior to January 1, 1978, in the employ of a school which is not an institution of higher education; after December 31, 1977, in the employ of a governmental entity referred to in paragraph (10)(B)(iii) of this section if such service is performed by an individual in the exercise of duties:

(I) As an elected official;

(II) As a member of a legislative body, or a member of the judiciary, of a state or political subdivision;

(III) As a member of the State National Guard or Air National Guard;

(IV) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood or similar emergency;

(V) In a position which, under or pursuant to the laws of this State, is designated as: 1. A major nontenured policymaking or advisory position, or 2. A policymaking or advisory position the performance of duties of which ordinarily does not require more than 8 hours per week; or

(iv) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or of providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, such service performed by an individual receiving such rehabilitation or remunerative work; or

(v) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof by an individual receiving such work relief or work training; or

(vi) Prior to January 1, 1978, for a hospital in a state prison or other state correctional institution and after December 31, 1977, by an inmate of a custodial or penal institution.

(E) The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States after December 31, 1971 (except in Canada, and in the case of the Virgin Islands after December 31, 1971, and prior to January 1 of the year following the year in which the United States Secretary of Labor approves the unemployed compensation law of the Virgin Islands under § 3304(a) [26 U.S.C. § 3304(a)] of the Internal Revenue Code of 1954), in the employ of an American employer (other than service which is deemed "employment" under paragraph (10)(H) or (I) of this section or the parallel provisions of another state's law), if:

(i) The employer's principal place of business in the United States is located in this State; or

(ii) The employer has no place of business in the United States, but

(I) The employer is an individual who is a resident of this State; or

(II) The employer is a corporation which is organized under the laws of this State; or

(III) The employer is a partnership or a trust and the number of partners or trustees who are residents of this State is greater than the number who are residents of any 1 other state; or

(iii) None of the criteria of paragraphs (10)(E)(i) and (ii) of this section is met but the employer has elected coverage in this State or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits based on such service under the law of this State.

(iv) An "American employer" for purposes of this paragraph means a person who is:

(I) An individual who is a resident of the United States; or

(II) A partnership if 2/3 or more of the partners are residents of the United States; or

(III) A trust, if all of the trustees are residents of the United States; or

(IV) A corporation organized under the laws of the United States or of any state.

(v) For purposes of this paragraph, the term "United States" includes the states, the District of Columbia and the Commonwealth of Puerto Rico.

(F) Notwithstanding paragraph (10)(H) of this section, all service performed after December 31, 1971, by an officer or member of a crew of an American vessel on or in connection with such vessel if the operating office from which the operation of such vessel operating on navigable waters within, or within and without, the United States is ordinarily and regularly supervised, managed, directed and controlled is within this State.

(G) Notwithstanding any other provisions of this paragraph (10), except as provided in paragraph (10)(A)(i) of this section, service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for assessments required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.] is required to be covered under this chapter.

(H) The term "employment" shall include an individual's entire service, performed within, or both within and without, this State if the service is localized in this State. Service shall be deemed to be localized within this State if:

(i) The service is performed entirely within this State; or

(ii) The service is performed both within and without this State but the service performed without this State is incidental to the individual's service within the State, for example, is temporary or transitory in nature or consists of isolated transactions.

(I) The term "employment" shall include an individual's entire service, performed within, or both within or without, this State if the service is not localized in any state but some of the service is performed in this State and

(i) The individual's base of operation is in this State; or

(ii) If there is no base of operations, then the place from which such service is directed or controlled is in this State; or

(iii) The individual's base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State.

(J) Service covered by an election pursuant to § 3343 of this title shall be deemed to be employment during the effective period of the election.

(K) Notwithstanding any other provisions of this chapter and irrespective of whether the common-law relationship of employer and employee exists, services performed by an individual for wages, unless and until it is shown to the satisfaction of the Department that:

(i) Such individual has been and will continue to be free from control and direction in connection with the performance of such service, both under the individual's contract for the performance of services and in fact; and

(ii) Such service is performed either outside the usual course of the business for which the service is performed or is performed outside of all the places of business of the enterprise for which the service is performed; and

(iii) Such individual is customarily engaged in an independently established trade, occupation, profession or business of the same nature as that involved in the service performed.

(11) "Employment" does not include:

(A) Service performed by an individual in agricultural labor, except as provided in paragraph (11)(A)(vii) of this section. For purposes of this paragraph, the term "agricultural labor" means any service performed prior to January 1, 1972, which was agricultural labor as defined in this paragraph prior to such date, and remunerated service performed after December 31, 1971:

(i) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry and fur-bearing animals and wildlife;

(ii) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement or maintenance of such farm and its tools and equipment or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm;

(iii) In connection with the production or harvesting of any commodity defined as an agricultural commodity in § 15(g) of the Agricultural Marketing Act, as amended [12 U.S.C. § 1141j] or in connection with the ginning of cotton or in connection with the operation or maintenance of ditches, canals, reservoirs or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

(iv)(I) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if such operator produced more than 1/2 of the commodity with respect to which such service is performed;

(II) In the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of service described in paragraph (11)(A)(iv)(I) of this section but only if such operators produced more than 1/2 of the commodity with respect to which such service is performed;

(III) Paragraphs (11)(A)(iv)(I) and (II) of this section shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

(v) On a farm operated for profit if such service is not in the course of the employer's trade or business.

(vi) As used in paragraph (11)(A) of this section the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animals and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards.

(vii) The term "employment" shall include service performed after December 31, 1977, by an individual in agricultural labor when:

(I) Such service is performed for a person who: 1. During any calendar quarter in either the current or the preceding calendar year paid remuneration in cash of $20,000 or more to individuals employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in paragraph (11)(A)(vii)(II) of this section, or 2. For some portion of a day in each of 20 different calendar weeks, whether or not such days were consecutive, in either the current or the preceding calendar year, employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in paragraph (11)(A)(vii)(II) of this section) 10 or more individuals, regardless of whether they were employed at the same moment of time.

(II) Such service is not performed in agricultural labor if performed prior to January 1, 1980, by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to §§ 214(c) and 101(a)(15)(H) of the Immigration and Nationality Act [8 U.S.C. § 1184(c) and 8 U.S.C. § 1101(a)(15)(H)].

(III) For purposes of this paragraph, any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader: 1. If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963 [former 7 U.S.C. § 2041 et seq. (See Revisor's note)]; or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or crop dusting equipment or any other mechanized equipment, which is provided by such crew leader; and 2. If such individual is not an employee of such other person within the meaning of paragraph (9)(A) of this section.

(IV) For the purpose of this subparagraph in the case of an individual who is furnished by a crew leader to perform services in agricultural labor for any other person and who is not treated as an employee of such crew leader under paragraph (11)(A)(vii)(III) of this section: 1. Such other person and not the crew leader shall be treated as the employer of such individual; and 2. Such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader (either on the person's own behalf or on behalf of such other person) for the service in agricultural labor performed for such other person.

(V) For the purposes of this subparagraph, the term "crew leader" means an individual who: 1. Furnishes individuals to perform services in agricultural labor for any other person; 2. Pays (either on the person's own behalf or on behalf of such other person) the individuals so furnished by the crew leader for the service in agricultural labor performed by them; and 3. Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person.

(B) Domestic service in a private home performed prior to January 1, 1978. After December 31, 1977, the term "employment" shall include domestic service in a private home, local college club or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of $1,000 or more after December 31, 1977, in the current calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter.

(C) Service performed by an individual in the employ of the individual's child or spouse and service performed by a child under the age of 18 in the employ of the child's father or mother.

(D) Service performed after December 31, 1971, in the employ of this State, or of any political subdivision or of any instrumentality of this State or its political subdivision except as provided in paragraph (10)(B) of this section.

(E) Service performed after December 31, 1971, in the employ of a corporation, community chest, fund or foundation organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary or educational purposes or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in, or intervene in (including the publishing or distributing of statements) any political campaign on behalf of any candidate for public office, except as provided in paragraph (10)(C) of this section.

(F) Service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of Congress. The Department shall enter into agreements with the proper agencies under such act of Congress, which agreements shall become effective 10 days after publication thereof in the manner provided in § 3122 of this title for general rules and shall provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter, acquired rights to unemployment compensation under such act of Congress, or who have, after acquiring potential rights to unemployment compensation under such act of Congress, acquired rights to benefits under this chapter.

(G) Service performed by an officer of any building and loan association, fraternal order, society, labor union, political club or political organization service club, alumni association or any corporation, association, society or club organized and operated exclusively for social or civic purposes. The exemptions mentioned in this paragraph shall apply only when the service performed by the officer is a part-time service and only when the remuneration of the officer performing the part-time service does not exceed the sum of $75 in any calendar quarter in any calendar year.

(H) Service performed by an individual for an employer as an insurance agent or real estate agent, or as an insurance solicitor or real estate solicitor, if all such service performed by such individual for such employer is performed for remuneration solely by way of commissions.

(I) Service covered by an arrangement between the Department and the agency charged with the administration of any other state or federal unemployment compensation law pursuant to which all services performed by an individual for an employing unit during the period covered by such employing unit's duly approved election are deemed to be performed entirely within such agency's state.

(J) Service performed after December 31, 1971, in the employ of a school, college or university, if such service is performed by a student who is enrolled and is regularly attending classes at such school, college or university.

(K) Service performed after December 31, 1971, by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program and such institution has so certified to the employer, except that this subparagraph shall not apply to service performed in a program established for or on behalf of an employer or a group of employers.

(L) Service performed after December 31, 1971, in the employ of a hospital if such service is performed by a patient of the hospital, as defined in paragraph (14) of this section.

(M) Service performed after June 30, 1972, in the employ of this State or any of its political subdivisions by an elected official, an official appointed by the Governor or an official compensated on a fee basis.

(N) Service performed as a direct seller as defined in § 3508 of the Internal Revenue Code of 1954 [26 U.S.C. § 3508], as amended.

(12) "Employment office" means a free public employment office or branch thereof operated by this State or as a part of a state-controlled system of public employment offices or by a federal agency charged with the administration of an unemployment compensation program or free public employment offices.

(13) "Fund" means the Unemployment Compensation Fund established by this title to which all assessments required and from which all benefits provided under this chapter shall be paid.

(14) "Hospital" means an institution which has been licensed, certified or approved by the Department of Health and Social Services as a hospital.

(15)(A) "Institution of higher education," for the purposes of this section, means an educational institution which:

(i) Admits as regular students only individuals having a certificate of graduation from a high school or the recognized equivalent of such a certificate;

(ii) Is legally authorized in this State to provide a program of education beyond high school;

(iii) Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of postgraduate or postdoctoral studies or a program of training to prepare students for gainful employment in a recognized occupation; and

(iv) Is a public or other nonprofit institution.

(v) Notwithstanding any of the foregoing provisions of this paragraph (15), all colleges and universities in this State are institutions of higher education for purposes of this section.

(B) "Educational institution" (including an institution of higher education) is:

(i) One in which participants, trainees or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes or abilities from, by or under the guidance of an instructor or teacher; and

(ii) Approved, licensed or issued a permit to operate as a school by the State Department of Education or other governmental agency that is authorized within the State to approve, license or issue a permit for the operations of a school; and

(iii) The courses of study or training which it offers may be academic, technical, trade or preparation for gainful employment in a recognized occupation.

(16) "States" includes, in addition to the states of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico and Virgin Islands.

(17) "Unemployment" exists and an individual is "unemployed" in any week during which the individual performs no services and with respect to which no wages are payable to the individual, or in any week of less than full-time work if the wages payable to the individual with respect to such week are less than the individual's weekly benefit amount plus whichever is the greater of $10 or 50% of the individual's weekly benefit amount. The Department shall prescribe regulations applicable to unemployed individuals making such distinctions in the procedures as to total unemployment, part-total unemployment, partial unemployment of individuals attached to their regular jobs and other forms of short-time work as the Department deems necessary.

(18) "Wages" means all remuneration for personal services, including commissions, bonuses, dismissal payments, holiday pay, back pay awards and the cash value of all remuneration in any medium other than cash.

Gratuities customarily received by an individual in the course of the individual's work from persons other than the individual's employing unit shall be treated as wages received from the individual's employing unit.

The reasonable cash value of remuneration in any medium other than cash and the reasonable amount of gratuities shall be estimated and determined in accordance with rules prescribed by the Department.

(19) "Wages" does not include:

(A) For the purpose of §§ 3345 and 3348 of this title:

(i) After December 31, 1982, that part of the remuneration which, after remuneration equal to $7,200 with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(ii) After December 31, 1983, that part of the remuneration which, after remuneration equal to $8,000 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(iii) After December 31, 1985, that part of the remuneration which, after remuneration equal to $8,250 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(iv) After December 31, 1986, that part of the remuneration which, after remuneration equal to $8,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(v) After December 31, 2007, that part of the remuneration which, after remuneration equal to $10,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(vi) After December 31, 2013, that part of the remuneration which, after remuneration equal to $18,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is $125.0 million or less as of the preceding September 30; or that part of the remuneration which, after remuneration equal to $16,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is greater than $125.0 million, but less than $175.0 million as of the preceding September 30; or that part of the remuneration which, after remuneration equal to $14,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is at least $175.0 million, but no greater than $ 225.0 million as of the preceding September 30; or that part of the remuneration which, after remuneration equal to $12,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is greater than $225.0 million, but less than $275.0 million as of the preceding September 30; or that part of the remuneration which, after remuneration equal to $10,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is $275.0 million or greater as of the preceding September 30.

(vii) For the purpose of this paragraph, the term "employment" shall include service constituting employment under any unemployment compensation law of another state.

(B) The amount of any payment with respect to services performed after December 31, 1940, to or on behalf of an individual in its employ under a plan or system established by an employing unit which makes provision for individuals in its employ generally or for a class or classes of such individuals (including any amount paid by an employing unit for insurance or annuities or into a fund to provide for any such payment) on account of:

(i) Retirement; or

(ii) Sickness or accident disability; or

(iii) Medical and hospitalization expenses in connection with sickness or accident disability; or

(iv) Death, provided the individual in its employ:

(I) Has not the option to receive instead of provision for such death benefit any part of such payment or if such death benefit is insured any part of the premiums (or contributions to premiums) paid by the individual's employing unit, and

(II) Has not the right, under the provisions of the plan or system or policy of insurance providing for such death benefit, to assign such benefit or to receive a cash consideration in lieu of such benefit either upon withdrawal from the plan or system providing for such benefit or upon termination of such plan or system or policy of insurance or of the individual's services with such employing unit.

(C) The payment by an employing unit (without deduction from the remuneration of the individual in its employ) of the tax imposed upon an individual in its employ under § 3101 of the Federal Internal Revenue Code [26 U.S.C. § 3101] with respect to services performed after December 31, 1954.

(D) Vacation pay paid during or incident to any period of unemployment.

(E) Any attendance bonus paid during or incident to any period of unemployment.

(20) "Waiting period" means the first week of an individual's benefit year for which no benefits are payable as a condition of eligibility pursuant to § 3315(5) of this title and for which the individual has timely applied and is otherwise eligible for regular benefits under this title.

(21) "Week" means calendar week, ending at midnight Saturday, but all work performed and wages earned during a working shift which starts before midnight Saturday shall be included in the week in which such shift begins. For purposes of partial claims and mass layoff claims, the Department may authorize the employer's payroll week.

(22) "Work" means service, including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied.

(23) "Statewide average weekly wage" shall be the amount computed annually as of July 1 by dividing the aggregate amount of wages irrespective of the limitation on the amount of wages subject to assessment under paragraph (19) of this section for services in employment reported by employers as paid during the first 4 of the last 6 completed calendar quarters immediately preceding the effective date of the computation, by a figure representing 52 times the 12-month average of the number of employees in the pay period containing the twelfth day of each month during the same 4 calendar quarters as reported by such employers. The statewide average weekly wage shall be effective on July 1 of each year computed.

41 Del. Laws, c. 258, § 2; 42 Del. Laws, c. 196, §§ 1-5; 43 Del. Laws, c. 278; 43 Del. Laws, c. 279; 43 Del. Laws, c. 280, §§ 1, 2; 43 Del. Laws, c. 281, §§ 1, 2; 43 Del. Laws, c. 282, § 1; 44 Del. Laws, c. 207, § 1; 45 Del. Laws, c. 267, §§ 1-4; 46 Del. Laws, c. 162, §§ 1, 2; 19 Del. C. 1953, § 3302; 49 Del. Laws, c. 220, § 19; 50 Del. Laws, c. 115, §§ 1-3; 50 Del. Laws, c. 117, § 1; 50 Del. Laws, c. 559, § 1; 53 Del. Laws, c. 79, § 1; 53 Del. Laws, c. 158; 53 Del. Laws, c. 232, § 1; 57 Del. Laws, c. 521, § 1; 57 Del. Laws, c. 669, §§ 5A, 5B; 58 Del. Laws, c. 143, § 5; 58 Del. Laws, c. 359; 58 Del. Laws, c. 511, § 39; 58 Del. Laws, c. 522, §§ 6-14; 58 Del. Laws, c. 530, §§ 1, 2; 58 Del. Laws, c. 573, §§ 1, 2, 4; 59 Del. Laws, c. 337, § 1; 60 Del. Laws, c. 138, § 1; 61 Del. Laws, c. 186, §§ 1-14(b); 61 Del. Laws, c. 452, § 1; 63 Del. Laws, c. 76, §§ 1, 2, 8; 63 Del. Laws, c. 427, §§ 2-4; 64 Del. Laws, c. 91, §§ 3-6; 64 Del. Laws, c. 114, § 1; 65 Del. Laws, c. 44, § 1; 65 Del. Laws, c. 45, § 1; 65 Del. Laws, c. 367, § 1; 66 Del. Laws, c. 73, § 1; 66 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 390, § 1; 70 Del. Laws, c. 43, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 229, § 1; 71 Del. Laws, c. 147, § 1; 73 Del. Laws, c. 65, § 20; 73 Del. Laws, c. 271, § 1; 76 Del. Laws, c. 46, §§ 1-3; 77 Del. Laws, c. 71, § 1; 79 Del. Laws, c. 173, §§ 3, 5.;



§ 3302. Definitions [Effective Jan. 1, 2017]

As used in this chapter, unless the context clearly requires otherwise, the following terms shall have the meanings designated in this section:

(1) "Assessments" means the money payments to the State Unemployment Compensation Fund required by this chapter.

(2) "Base period" means the first 4 of the last 5 completed calendar quarters immediately preceding the first day of an individual's benefit year. However, if the claimant has earned insufficient wages in the first 4 of the last 5 completed calendar quarters to become eligible for benefits, then such claimant's "base period" shall be the 4 most recent completed calendar quarters immediately preceding the first day of the claimant's benefit year.

(3) "Benefit year" with respect to any individual means the 1-year period beginning with the first day of the first week with respect to which the individual first files a valid claim for benefits, and thereafter the 1-year period beginning with the first day of the first week with respect to which the individual next files a valid claim for benefits after the termination of the worker's last preceding benefit year. Provided that, when the last day of such 1-year period falls within a week with respect to which an individual has met the eligibility requirements of this chapter, the ending date of the benefit year may be extended for a period not to exceed 6 days, and provided further that, for the purpose of filing any subsequent claim for benefits, the extension of the benefit year as provided in this paragraph shall not change the benefit year ending date as established prior to such extension.

As used in this paragraph, a "valid claim" is any claim for benefits made in accordance with § 3317 of this title if the individual has been paid wages for employment required under § 3315(5) of this title.

(4) "Benefits" means the money payments payable to an individual, as provided in this chapter, with respect to the individual's unemployment.

(5) "Regular benefits" means benefits payable to an individual under this chapter or under any other state law (including benefits payable to federal civilian employees and to ex-service persons pursuant to 5 U.S.C. Chapter 85) other than additional and extended benefits.

(6) "Calendar quarter" means the period of 3 consecutive calendar months ending on March 31, June 30, September 30 or December 31, excluding, however, any calendar quarter or portion thereof which occurs prior to January 1, 1938, or the equivalent thereof as the Department may by regulation prescribe.

(7) "Department" means the Department of Labor.

(8) "Employer" means:

(A)(i) Any employing unit which after December 31, 1971,

(I) In any calendar quarter in either the current or preceding calendar year paid for service in employment wages of $1,500 or more, or

(II) For some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or preceding calendar year, had in employment at least 1 individual (irrespective of whether the same individual was in employment in each such day);

(ii) Any employing unit for which agricultural labor as defined in paragraph (11)(A)(vii) of this section is performed after December 31, 1977;

(iii) Any employing unit for which domestic service as defined in paragraph (11)(B) of this section is performed after December 31, 1977;

(iv)(I) In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under paragraphs (8)(A)(i) and (ii) of this section the wages earned or the employment of an employee performing domestic service after December 31, 1977, shall not be taken into account;

(II) In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under paragraphs (8)(A)(i) and (iii) of this section, the wages earned or the employment of an employee performing service in agricultural labor after December 31, 1977, shall not be taken into account. If an employing unit is determined an employer of agricultural labor, such employing unit shall be determined an employer for the purposes of paragraph (8)(A)(i) of this section;

(B) Any employing unit for which service in employment as defined in paragraph (10)(B)(iii) of this section is performed;

(C) Any employing unit for which service in employment, as defined in paragraph (10)(C) of this section, is performed after December 31, 1971;

(D) Any employing unit (whether or not an employing unit at the time of acquisition) which acquired the organization, trade or business, or substantially all of the assets thereof, of another employing unit which at the time of such acquisition was an employer subject to this chapter, or which acquired a part of the organization, trade or business of another employing unit which at the time of such acquisition was an employer subject to this chapter;

(E) Any employing unit which acquired the organization, trade or business, or substantially all the assets thereof, of another employing unit (not an employer subject to this chapter) and which would be an employer under paragraph (8)(A) of this section if, subsequent to such acquisition, it were treated as a single unit with such other employing unit;

(F) Any employing unit which, together with 1 or more other employing units, is owned or controlled (by legally enforceable means or otherwise) directly or indirectly by the same interests, or which owns or controls 1 or more other employing units (by legally enforceable means or otherwise), and which if treated as a single unit with such other employing units or interests or both would be an employer under paragraph (8)(A) of this section;

(G) Any employing unit not an employer by reason of any other paragraph of this paragraph (8):

(i) For which, within either the current or preceding calendar year, service is or was performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for assessments required to be paid into a state unemployment fund; or

(ii) Which, as a condition for approval of this part for full tax credit against the tax imposed by the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.], is required, pursuant to such Act, to be an "employer" under this part;

(H) Any employing unit which, having become an employer under paragraph (8)(A), (B), (C), (D), (E), (F) or (G) of this section, has not under §§ 3341-3343 of this title ceased to be an employer subject to this chapter; and

(I) For the effective period of its election pursuant to § 3343 of this title, any employing unit which has elected to become subject to this chapter.

(J) For purposes of this paragraph (8), an employee leasing company, a professional employment organization (PEO) or any other similar entity shall not be considered to be the employer of any leased employees. The services performed by leased employees shall be considered to be services performed for the employer client company of the employee leasing company, professional employment organization (PEO) or any similar entity and the employer client company shall be considered to be the employer of its leased employees. An employer client company shall be responsible for reporting the gross wages of its leased employees to the Division of Unemployment Insurance on Form UC-8A (Quarterly Payroll Report) and for paying any assessments due on the taxable wages of its leased employees to the Division of Unemployment Insurance as reported on Form UC-8 (Quarterly Tax Report). The unemployment insurance assessment rate for an employer client company, as determined in accordance with § 3350 of this title, shall include the unemployment insurance claims experience of the employer client company's leased employees. This paragraph does not apply to a temporary help firm as defined in § 3327 of this title unless such temporary help firm provides leased employees to an employer client company. In such cases, the employee leasing segment of the temporary help firm's business shall be subject to this paragraph. For the purpose of this paragraph (8), an "employee leasing company," "professional employment organization (PEO)" or similar entity shall mean an employing unit established to engage in the business of providing leased employees to an employer client company. For the purpose of this paragraph, an "employer client company" shall mean a company who enters into an agreement with an employee leasing company, professional employment organization (PEO) or similar entity to lease any or all of its regular employees.

For purposes of paragraphs (8)(A) and (C) of this section, employment shall include service which would constitute employment but for the fact that such service is deemed to be performed entirely within another state pursuant to an election under an arrangement entered into (in accordance with § 3131 of this title) by the Department and an agency charged with the administration of any other state or federal unemployment compensation law.

For purposes of paragraphs (8)(A)(i)(II) and (C) of this section, if any week includes both December 31 and January 1, the days of that week up to January 1 shall be deemed 1 calendar week and the days beginning January 1 another such week.

(9)(A) "Employing unit" means any individual or type of organization, including any partnership, association, trust, estate, joint stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof or the legal representative of a deceased person, which has or subsequent to January 1, 1936, had in its employ 1 or more individuals performing services for it within this State. Employing unit also means any governmental entity which has in its employ individuals performing services. All individuals performing services within this State for any employing unit which maintains 2 or more separate establishments within this State shall be deemed to be employed by a single employing unit for all other purposes of this chapter.

(B) Whenever any employing unit contracts with or has under it any contractor or subcontractor for any work which is part of its usual trade, occupation, profession or business, such employing unit shall for all the purposes of this chapter be deemed to employ each individual in the employ of each such contractor or subcontractor for each day during which such individual is engaged in performing such work and shall be liable for the employer assessments with respect to wages paid to such individuals by such contractor or subcontractor, except that any employing unit which becomes liable for and pays assessments with respect to individuals in the employ of any such contractor or subcontractor may recover the same from such contractor or subcontractor. Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of this chapter, whether such individual was hired or paid directly by such employing unit or by such agent or employee, providing the employing unit had actual or constructive knowledge of the work, except as provided in paragraph (11)(A)(vii) of this section.

(10) "Employment" means:

(A) Any service performed prior to January 1, 1978, which was employment as defined in this paragraph prior to such date and, subject to the other provisions of this paragraph, service performed after December 31, 1977, including service in interstate commerce, by

(i) Any officer of a corporation after December 31, 1995.

(ii) Any individual who, under paragraph (10)(K) of this section, has the status of an employee; or

(iii) Any individual other than an individual who is an employee under paragraph (10)(A)(i) or (ii) of this section who performs services for remuneration for any person:

(I) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages (other than milk) or laundry or dry cleaning services, for the driver's principal; or

(II) As a traveling or city salesperson, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, the person's principal (except for sideline sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors or operators of hotels, restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations;

(III) As a homeworker performing work, according to specifications furnished by the person for whom the services are performed, on materials or goods furnished by such person which are required to be returned to such person or a person designated by such person;

Provided, that for purposes of paragraph (10)(A)(iii) of this section, the term "employment" shall include services described in paragraphs (10)(A)(iii)(I), (II) and (III) of this section, performed after December 31, 1977, only if:

1. The contract of service contemplates that substantially all of the services are to be performed personally by such individual;

2. The individual does not have a substantial investment in facilities used in connection with the performance of the services (other than in facilities for transportation); and

3. The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

(B)(i) Service performed after December 31, 1971, by an individual in the employ of this State or any of its instrumentalities (or in the employ of this State and 1 or more other states or their instrumentalities) for a hospital or institution of higher education located in this State, provided that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]; or

(ii) Service performed after June 30, 1972, and before January 1, 1978, by an individual in the employ of this State or any of its instrumentalities, provided that such service is classified by the State Personnel Commission. As used in this paragraph, a "classified employee" is a person holding a career job based on a merit system under a specific pay plan in accordance with merit system screening, regulation and law. Coverage is restricted to services of classified employees not employed on a seasonal or temporary basis.

(iii) Service performed after December 31, 1977, in the employ of this State or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than 1 of the foregoing or any instrumentality of any of the foregoing and 1 or more other states or political subdivisions, provided that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act by § 3306(c)(7) of that act [26 U.S.C. § 3306(c)(7)] and is not excluded from "employment" under paragraph (10)(D)(iii) of this section.

(C) Service performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational or other organization but only if the following conditions are met:

(i) The service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of § 3306(c)(8) of that act [26 U.S.C. § 3306(c)(8)]; and

(ii) The organization had 4 or more individuals in employment for some portion of a day in each of 20 different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.

(D) For the purposes of paragraphs (10)(B) and (C) of this section, the term "employment" does not apply to service performed:

(i) In the employ of

(I) A church or convention or association of churches; or

(II) An organization which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches; or

(ii) By a duly ordained, commissioned or licensed minister of a church in the exercise of a ministry or by a member of a religious order in the exercise of duties required by such order; or

(iii) Prior to January 1, 1978, in the employ of a school which is not an institution of higher education; after December 31, 1977, in the employ of a governmental entity referred to in paragraph (10)(B)(iii) of this section if such service is performed by an individual in the exercise of duties:

(I) As an elected official;

(II) As a member of a legislative body, or a member of the judiciary, of a state or political subdivision;

(III) As a member of the State National Guard or Air National Guard;

(IV) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood or similar emergency;

(V) In a position which, under or pursuant to the laws of this State, is designated as: 1. A major nontenured policymaking or advisory position, or 2. A policymaking or advisory position the performance of duties of which ordinarily does not require more than 8 hours per week; or

(iv) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or of providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, such service performed by an individual receiving such rehabilitation or remunerative work; or

(v) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof by an individual receiving such work relief or work training; or

(vi) Prior to January 1, 1978, for a hospital in a state prison or other state correctional institution and after December 31, 1977, by an inmate of a custodial or penal institution.

(E) The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States after December 31, 1971 (except in Canada, and in the case of the Virgin Islands after December 31, 1971, and prior to January 1 of the year following the year in which the United States Secretary of Labor approves the unemployed compensation law of the Virgin Islands under § 3304(a) [26 U.S.C. § 3304(a)] of the Internal Revenue Code of 1954), in the employ of an American employer (other than service which is deemed "employment" under paragraph (10)(H) or (I) of this section or the parallel provisions of another state's law), if:

(i) The employer's principal place of business in the United States is located in this State; or

(ii) The employer has no place of business in the United States, but

(I) The employer is an individual who is a resident of this State; or

(II) The employer is a corporation which is organized under the laws of this State; or

(III) The employer is a partnership or a trust and the number of partners or trustees who are residents of this State is greater than the number who are residents of any 1 other state; or

(iii) None of the criteria of paragraphs (10)(E)(i) and (ii) of this section is met but the employer has elected coverage in this State or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits based on such service under the law of this State.

(iv) An "American employer" for purposes of this paragraph means a person who is:

(I) An individual who is a resident of the United States; or

(II) A partnership if 2/3 or more of the partners are residents of the United States; or

(III) A trust, if all of the trustees are residents of the United States; or

(IV) A corporation organized under the laws of the United States or of any state.

(v) For purposes of this paragraph, the term "United States" includes the states, the District of Columbia and the Commonwealth of Puerto Rico.

(F) Notwithstanding paragraph (10)(H) of this section, all service performed after December 31, 1971, by an officer or member of a crew of an American vessel on or in connection with such vessel if the operating office from which the operation of such vessel operating on navigable waters within, or within and without, the United States is ordinarily and regularly supervised, managed, directed and controlled is within this State.

(G) Notwithstanding any other provisions of this paragraph (10), except as provided in paragraph (10)(A)(i) of this section, service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for assessments required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.] is required to be covered under this chapter.

(H) The term "employment" shall include an individual's entire service, performed within, or both within and without, this State if the service is localized in this State. Service shall be deemed to be localized within this State if:

(i) The service is performed entirely within this State; or

(ii) The service is performed both within and without this State but the service performed without this State is incidental to the individual's service within the State, for example, is temporary or transitory in nature or consists of isolated transactions.

(I) The term "employment" shall include an individual's entire service, performed within, or both within or without, this State if the service is not localized in any state but some of the service is performed in this State and

(i) The individual's base of operation is in this State; or

(ii) If there is no base of operations, then the place from which such service is directed or controlled is in this State; or

(iii) The individual's base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State.

(J) Service covered by an election pursuant to § 3343 of this title shall be deemed to be employment during the effective period of the election.

(K) Notwithstanding any other provisions of this chapter and irrespective of whether the common-law relationship of employer and employee exists, services performed by an individual for wages, unless and until it is shown to the satisfaction of the Department that:

(i) Such individual has been and will continue to be free from control and direction in connection with the performance of such service, both under the individual's contract for the performance of services and in fact; and

(ii) Such service is performed either outside the usual course of the business for which the service is performed or is performed outside of all the places of business of the enterprise for which the service is performed; and

(iii) Such individual is customarily engaged in an independently established trade, occupation, profession or business of the same nature as that involved in the service performed.

(11) "Employment" does not include:

(A) Service performed by an individual in agricultural labor, except as provided in paragraph (11)(A)(vii) of this section. For purposes of this paragraph, the term "agricultural labor" means any service performed prior to January 1, 1972, which was agricultural labor as defined in this paragraph prior to such date, and remunerated service performed after December 31, 1971:

(i) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry and fur-bearing animals and wildlife;

(ii) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement or maintenance of such farm and its tools and equipment or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm;

(iii) In connection with the production or harvesting of any commodity defined as an agricultural commodity in § 15(g) of the Agricultural Marketing Act, as amended [12 U.S.C. § 1141j] or in connection with the ginning of cotton or in connection with the operation or maintenance of ditches, canals, reservoirs or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

(iv)(I) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if such operator produced more than 1/2 of the commodity with respect to which such service is performed;

(II) In the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of service described in paragraph (11)(A)(iv)(I) of this section but only if such operators produced more than 1/2 of the commodity with respect to which such service is performed;

(III) Paragraphs (11)(A)(iv)(I) and (II) of this section shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

(v) On a farm operated for profit if such service is not in the course of the employer's trade or business.

(vi) As used in paragraph (11)(A) of this section the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animals and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards.

(vii) The term "employment" shall include service performed after December 31, 1977, by an individual in agricultural labor when:

(I) Such service is performed for a person who: 1. During any calendar quarter in either the current or the preceding calendar year paid remuneration in cash of $20,000 or more to individuals employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in paragraph (11)(A)(vii)(II) of this section, or 2. For some portion of a day in each of 20 different calendar weeks, whether or not such days were consecutive, in either the current or the preceding calendar year, employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in paragraph (11)(A)(vii)(II) of this section) 10 or more individuals, regardless of whether they were employed at the same moment of time.

(II) Such service is not performed in agricultural labor if performed prior to January 1, 1980, by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to §§ 214(c) and 101(a)(15)(H) of the Immigration and Nationality Act [8 U.S.C. § 1184(c) and 8 U.S.C. § 1101(a)(15)(H)].

(III) For purposes of this paragraph, any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader: 1. If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963 [former 7 U.S.C. § 2041 et seq. (See Revisor's note)]; or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or crop dusting equipment or any other mechanized equipment, which is provided by such crew leader; and 2. If such individual is not an employee of such other person within the meaning of paragraph (9)(A) of this section.

(IV) For the purpose of this subparagraph in the case of an individual who is furnished by a crew leader to perform services in agricultural labor for any other person and who is not treated as an employee of such crew leader under paragraph (11)(A)(vii)(III) of this section: 1. Such other person and not the crew leader shall be treated as the employer of such individual; and 2. Such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader (either on the person's own behalf or on behalf of such other person) for the service in agricultural labor performed for such other person.

(V) For the purposes of this subparagraph, the term "crew leader" means an individual who: 1. Furnishes individuals to perform services in agricultural labor for any other person; 2. Pays (either on the person's own behalf or on behalf of such other person) the individuals so furnished by the crew leader for the service in agricultural labor performed by them; and 3. Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person.

(B) Domestic service in a private home performed prior to January 1, 1978. After December 31, 1977, the term "employment" shall include domestic service in a private home, local college club or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of $1,000 or more after December 31, 1977, in the current calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter.

(C) Service performed by an individual in the employ of the individual's child or spouse and service performed by a child under the age of 18 in the employ of the child's father or mother.

(D) Service performed after December 31, 1971, in the employ of this State, or of any political subdivision or of any instrumentality of this State or its political subdivision except as provided in paragraph (10)(B) of this section.

(E) Service performed after December 31, 1971, in the employ of a corporation, community chest, fund or foundation organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary or educational purposes or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in, or intervene in (including the publishing or distributing of statements) any political campaign on behalf of any candidate for public office, except as provided in paragraph (10)(C) of this section.

(F) Service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of Congress. The Department shall enter into agreements with the proper agencies under such act of Congress, which agreements shall become effective 10 days after publication thereof in the manner provided in § 3122 of this title for general rules and shall provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter, acquired rights to unemployment compensation under such act of Congress, or who have, after acquiring potential rights to unemployment compensation under such act of Congress, acquired rights to benefits under this chapter.

(G) Service performed by an officer of any building and loan association, fraternal order, society, labor union, political club or political organization service club, alumni association or any corporation, association, society or club organized and operated exclusively for social or civic purposes. The exemptions mentioned in this paragraph shall apply only when the service performed by the officer is a part-time service and only when the remuneration of the officer performing the part-time service does not exceed the sum of $75 in any calendar quarter in any calendar year.

(H) Service performed by an individual for an employer as an insurance agent or real estate agent, or as an insurance solicitor or real estate solicitor, if all such service performed by such individual for such employer is performed for remuneration solely by way of commissions.

(I) Service covered by an arrangement between the Department and the agency charged with the administration of any other state or federal unemployment compensation law pursuant to which all services performed by an individual for an employing unit during the period covered by such employing unit's duly approved election are deemed to be performed entirely within such agency's state.

(J) Service performed after December 31, 1971, in the employ of a school, college or university, if such service is performed by a student who is enrolled and is regularly attending classes at such school, college or university.

(K) Service performed after December 31, 1971, by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program and such institution has so certified to the employer, except that this subparagraph shall not apply to service performed in a program established for or on behalf of an employer or a group of employers.

(L) Service performed after December 31, 1971, in the employ of a hospital if such service is performed by a patient of the hospital, as defined in paragraph (14) of this section.

(M) Service performed after June 30, 1972, in the employ of this State or any of its political subdivisions by an elected official, an official appointed by the Governor or an official compensated on a fee basis.

(N) Service performed as a direct seller as defined in § 3508 of the Internal Revenue Code of 1954 [26 U.S.C. § 3508], as amended.

(12) "Employment office" means a free public employment office or branch thereof operated by this State or as a part of a state-controlled system of public employment offices or by a federal agency charged with the administration of an unemployment compensation program or free public employment offices.

(13) "Fund" means the Unemployment Compensation Fund established by this title to which all assessments required and from which all benefits provided under this chapter shall be paid.

(14) "Hospital" means an institution which has been licensed, certified or approved by the Department of Health and Social Services as a hospital.

(15)(A) "Institution of higher education," for the purposes of this section, means an educational institution which:

(i) Admits as regular students only individuals having a certificate of graduation from a high school or the recognized equivalent of such a certificate;

(ii) Is legally authorized in this State to provide a program of education beyond high school;

(iii) Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of postgraduate or postdoctoral studies or a program of training to prepare students for gainful employment in a recognized occupation; and

(iv) Is a public or other nonprofit institution.

(v) Notwithstanding any of the foregoing provisions of this paragraph (15), all colleges and universities in this State are institutions of higher education for purposes of this section.

(B) "Educational institution" (including an institution of higher education) is:

(i) One in which participants, trainees or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes or abilities from, by or under the guidance of an instructor or teacher; and

(ii) Approved, licensed or issued a permit to operate as a school by the State Department of Education or other governmental agency that is authorized within the State to approve, license or issue a permit for the operations of a school; and

(iii) The courses of study or training which it offers may be academic, technical, trade or preparation for gainful employment in a recognized occupation.

(16) "States" includes, in addition to the states of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico and Virgin Islands.

(17) "Unemployment" exists and an individual is "unemployed" in any week during which the individual performs no services and with respect to which no wages are payable to the individual, or in any week of less than full-time work if the wages payable to the individual with respect to such week are less than the individual's weekly benefit amount plus whichever is the greater of $10 or 50% of the individual's weekly benefit amount. The Department shall prescribe regulations applicable to unemployed individuals making such distinctions in the procedures as to total unemployment, part-total unemployment, partial unemployment of individuals attached to their regular jobs and other forms of short-time work as the Department deems necessary.

(18) "Wages" means all remuneration for personal services, including commissions, bonuses, dismissal payments, holiday pay, back pay awards and the cash value of all remuneration in any medium other than cash.

Gratuities customarily received by an individual in the course of the individual's work from persons other than the individual's employing unit shall be treated as wages received from the individual's employing unit.

The reasonable cash value of remuneration in any medium other than cash and the reasonable amount of gratuities shall be estimated and determined in accordance with rules prescribed by the Department.

(19) "Wages" does not include:

(A) For the purpose of §§ 3345 and 3348 of this title:

(i) After December 31, 1982, that part of the remuneration which, after remuneration equal to $7,200 with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(ii) After December 31, 1983, that part of the remuneration which, after remuneration equal to $8,000 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(iii) After December 31, 1985, that part of the remuneration which, after remuneration equal to $8,250 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(iv) After December 31, 1986, that part of the remuneration which, after remuneration equal to $8,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(v) After December 31, 2007, that part of the remuneration which, after remuneration equal to $10,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.]) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year; or

(vi) After December 31, 2013, that part of the remuneration which, after remuneration equal to $18,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is $125.0 million or less as of the preceding September 30; or that part of the remuneration which, after remuneration equal to $16,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is greater than $125.0 million, but less than $175.0 million as of the preceding September 30; or that part of the remuneration which, after remuneration equal to $14,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is at least $175.0 million, but no greater than $ 225.0 million as of the preceding September 30; or that part of the remuneration which, after remuneration equal to $12,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is greater than $225.0 million, but less than $275.0 million as of the preceding September 30; or that part of the remuneration which, after remuneration equal to $10,500 (or such greater amount as may be specified as the taxable wage base in the Federal Unemployment Tax Act (26 U.S.C. § 3301 et seq.)) with respect to employment during any calendar year, is paid to an individual by an employer or the employer's predecessor during such calendar year if the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is $275.0 million or greater as of the preceding September 30.

(vii) For the purpose of this paragraph, the term "employment" shall include service constituting employment under any unemployment compensation law of another state.

(B) The amount of any payment with respect to services performed after December 31, 1940, to or on behalf of an individual in its employ under a plan or system established by an employing unit which makes provision for individuals in its employ generally or for a class or classes of such individuals (including any amount paid by an employing unit for insurance or annuities or into a fund to provide for any such payment) on account of:

(i) Retirement; or

(ii) Sickness or accident disability; or

(iii) Medical and hospitalization expenses in connection with sickness or accident disability; or

(iv) Death, provided the individual in its employ:

(I) Has not the option to receive instead of provision for such death benefit any part of such payment or if such death benefit is insured any part of the premiums (or contributions to premiums) paid by the individual's employing unit, and

(II) Has not the right, under the provisions of the plan or system or policy of insurance providing for such death benefit, to assign such benefit or to receive a cash consideration in lieu of such benefit either upon withdrawal from the plan or system providing for such benefit or upon termination of such plan or system or policy of insurance or of the individual's services with such employing unit.

(C) The payment by an employing unit (without deduction from the remuneration of the individual in its employ) of the tax imposed upon an individual in its employ under § 3101 of the Federal Internal Revenue Code [26 U.S.C. § 3101] with respect to services performed after December 31, 1954.

(D) Vacation pay paid during or incident to any period of unemployment.

(E) Any attendance bonus paid during or incident to any period of unemployment.

(20) "Waiting period" means the first week of an individual's benefit year for which no benefits are payable as a condition of eligibility pursuant to § 3315(5) of this title and for which the individual has timely applied and is otherwise eligible for regular benefits under this title.

(21) "Week" means calendar week, ending at midnight Saturday, but all work performed and wages earned during a working shift which starts before midnight Saturday shall be included in the week in which such shift begins. For purposes of partial claims and mass layoff claims, the Department may authorize the employer's payroll week.

(22) "Work" means service, including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied.

(23) "Statewide average weekly wage" shall be the amount computed annually as of July 1 by dividing the aggregate amount of wages irrespective of the limitation on the amount of wages subject to assessment under paragraph (19) of this section for services in employment reported by employers as paid during the first 4 of the last 6 completed calendar quarters immediately preceding the effective date of the computation, by a figure representing 52 times the 12-month average of the number of employees in the pay period containing the twelfth day of each month during the same 4 calendar quarters as reported by such employers. The statewide average weekly wage shall be effective on July 1 of each year computed.

41 Del. Laws, c. 258, § 2; 42 Del. Laws, c. 196, §§ 1-5; 43 Del. Laws, c. 278; 43 Del. Laws, c. 279; 43 Del. Laws, c. 280, §§ 1, 2; 43 Del. Laws, c. 281, §§ 1, 2; 43 Del. Laws, c. 282, § 1; 44 Del. Laws, c. 207, § 1; 45 Del. Laws, c. 267, §§ 1-4; 46 Del. Laws, c. 162, §§ 1, 2; 19 Del. C. 1953, § 3302; 49 Del. Laws, c. 220, § 19; 50 Del. Laws, c. 115, §§ 1-3; 50 Del. Laws, c. 117, § 1; 50 Del. Laws, c. 559, § 1; 53 Del. Laws, c. 79, § 1; 53 Del. Laws, c. 158; 53 Del. Laws, c. 232, § 1; 57 Del. Laws, c. 521, § 1; 57 Del. Laws, c. 669, §§ 5A, 5B; 58 Del. Laws, c. 143, § 5; 58 Del. Laws, c. 359; 58 Del. Laws, c. 511, § 39; 58 Del. Laws, c. 522, §§ 6-14; 58 Del. Laws, c. 530, §§ 1, 2; 58 Del. Laws, c. 573, §§ 1, 2, 4; 59 Del. Laws, c. 337, § 1; 60 Del. Laws, c. 138, § 1; 61 Del. Laws, c. 186, §§ 1-14(b); 61 Del. Laws, c. 452, § 1; 63 Del. Laws, c. 76, §§ 1, 2, 8; 63 Del. Laws, c. 427, §§ 2-4; 64 Del. Laws, c. 91, §§ 3-6; 64 Del. Laws, c. 114, § 1; 65 Del. Laws, c. 44, § 1; 65 Del. Laws, c. 45, § 1; 65 Del. Laws, c. 367, § 1; 66 Del. Laws, c. 73, § 1; 66 Del. Laws, c. 380, § 1; 66 Del. Laws, c. 390, § 1; 70 Del. Laws, c. 43, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 229, § 1; 71 Del. Laws, c. 147, § 1; 73 Del. Laws, c. 65, § 20; 73 Del. Laws, c. 271, § 1; 76 Del. Laws, c. 46, §§ 1-3; 77 Del. Laws, c. 71, § 1; 79 Del. Laws, c. 173, §§ 3, 5.;



§ 3303. Fraternal benefit societies subject to assessment payments

Section 6140 of Title 18 [repealed] shall not relieve the fraternal benefit societies mentioned in such § 6140 of Title 18 [repealed] from the payment of the assessments required by this chapter.

41 Del. Laws, c. 258, § 2; 42 Del. Laws, c. 196, § 6; 19 Del. C. 1953, § 3303; 53 Del. Laws, c. 79, § 1.;



§ 3304. Day of filing; computation of time

When any notice, report or other document is required to be filed under this chapter and the same is forwarded by mail to the Department, the day of mailing shall be deemed to be the day of filing.

When the day, or the last day, for doing any act required to be done falls on Saturday, Sunday or a holiday, the act may be done on the first ensuing day that is not a Saturday, Sunday or holiday.

41 Del. Laws, c. 258, § 2; 48 Del. Laws, c. 179, § 1; 19 Del. C. 1953, § 3304; 57 Del. Laws, c. 669, § 5B.;



§ 3305. Termination of chapter upon amendment, repeal or declaration of unconstitutionality of federal Social Security Act; disposition of moneys

This chapter is enacted as part of a national plan of social security in conformity to the federal Social Security Act [42 U.S.C. § 301 et seq.].

In the event that the tax levied under § 3301 of the Federal Unemployment Tax Act [26 U.S.C. § 3301], against which assessments under this chapter may be credited, is amended or repealed by Congress or declared unconstitutional by the Supreme Court of the United States, with the result that no portion of the assessments required under this chapter may be credited against such federal tax, the provisions of this chapter, except those of this section and except as otherwise provided in this chapter, shall become inoperative. Thereupon, all assets standing to the credit of this State in the Unemployment Trust Fund in the United States Treasury shall be promptly requisitioned by the Department of Labor, which is granted continuing authority for the purposes of this section, and, together with all assets in the Unemployment Compensation Fund, shall be refunded to persons required to pay assessments under this chapter in accordance with the regulations prescribed by the Department.

Any interest or earnings of the Fund and any fines or penalties collected pursuant to this chapter shall be available to the Department to pay for the costs of making refunds pursuant to this section.

In the case of the Unemployment Compensation Administration Fund, any moneys therein received from the Secretary of Labor of the United States shall thereafter be dealt with by the Treasurer of this State in accordance with the regulations of the Secretary of Labor of the United States and the conditions of the grant to this State by the Secretary of Labor of the United States. Any assets in the Unemployment Compensation Administration Fund which have been received by this State from the United States employment service or which have been appropriated by the General Assembly for the State Employment Service shall remain available to the State Employment Service, which Service shall continue in existence as if this chapter had not been enacted. The same action shall be taken with respect to assets in the Unemployment Compensation Fund, the Unemployment Trust Fund and the Unemployment Compensation Administration Fund in the event that this chapter is repealed by the General Assembly or finally declared invalid by the Supreme Court of the State or by the Supreme Court of the United States.

41 Del. Laws, c. 258, § 22; 19 Del. C. 1953, § 3305; 53 Del. Laws, c. 79, § 4; 53 Del. Laws, c. 232, § 1; 57 Del. Laws, c. 669, §§ 5B-5D; 58 Del. Laws, c. 522, § 15; 63 Del. Laws, c. 427, § 5.;



§ 3306. Reservation of power to amend or repeal chapter

The General Assembly reserves the right to amend or repeal all or any part of this chapter at any time, and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges or immunities conferred by this chapter or by acts done pursuant thereto shall exist subject to the power of the General Assembly to amend or repeal this chapter at any time.

41 Del. Laws, c. 258, § 20; 19 Del. C. 1953, § 3306.;






Subchapter II Compensation Benefits; Determination and Payment

§ 3311. Extent of benefits; liability of State or Department

Benefits shall be due and payable under this chapter only to the extent provided in this chapter and to the extent that moneys are available therefor to the credit of the Unemployment Compensation Fund and neither the State nor the Department shall be liable for any amount in excess of such sums.

41 Del. Laws, c. 258, § 23; 19 Del. C. 1953, § 3311; 57 Del. Laws, c. 669, § 5B.;



§ 3312. Benefit payments under regulations of Department

All benefits shall be paid through employment offices, in accordance with such regulations as the Department prescribes.

41 Del. Laws, c. 258, § 3; 45 Del. Laws, c. 267, § 5; 19 Del. C. 1953, § 3312; 57 Del. Laws, c. 669, § 5B.;



§ 3313. Wages defined; weekly benefit amount; total annual amount of benefits; child support obligations

(a) As used in this section "wages" means wages for employment by employers for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employer by whom such wages were paid has satisfied the conditions of § 3302(8) of this title or § 3343 of this title with respect to becoming an employer.

(b) An individual's weekly benefit amount, for claims filed for weeks of unemployment beginning July 1, 1983, shall be an amount equal to 1/78 of the individual's total wages for employment by employers paid during the 3 quarters of the individual's base period in which such wages were highest. If such weekly benefit amount is not an even dollar amount, it shall be rounded down to the next whole dollar. The minimum and maximum weekly benefit amount shall be determined in accordance with the following:

(1) For the period beginning July 1, 1983, and ending June 30, 1985, the amount shall not be less than $20 nor more than $165.

(2) For the period beginning July 1, 1985, and ending June 30, 1986, the amount shall not be less than $20 nor more than $195.

(3) For the period beginning July 1, 1986, and ending June 30, 1987, the amount shall not be less than $20 nor more than $205.

(4) For the period beginning July 1, 1987, and ending December 31, 1987, the amount shall not be less than $20 nor more than $205.

(5) Computations for each increase in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year commencing on or after the effective date of such increase.

(c) For claims establishing a benefit year beginning January 1, 1988, and thereafter, with respect to which the Unemployment Insurance Trust Fund balance, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is equal to or greater than $90 million as of the preceding September 30, an individual's weekly benefit amount shall be an amount equal to 1/46 of the individual's total wages for employment by employers paid during the 2 quarters of the individual's base period in which such wages were highest. If such weekly benefit amount is not an even dollar amount, it shall be rounded down to the next whole dollar. The amount shall not be less than $20 nor more than $205. Computations for any change in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year effective on or after January 1 of each year.

(d) For claims establishing a benefit year beginning January 1, 1988, and thereafter, with respect to which the Unemployment Insurance Trust Fund balance, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is less than $90 million as of the preceding September 30, and individual's weekly benefit amount shall be an amount equal to 1/52 of the individual's total wages for employment by employers paid during the 2 quarters of the individual's base period in which such wages were highest. If such weekly benefit amount is not an even amount, it shall be rounded down to the next whole dollar. The amount shall not be less than $20 nor more than $205. Computations for any change in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year effective on or after January 1 of each year.

(e) For claims establishing a benefit year beginning January 1, 1990, and thereafter, an individual's weekly benefit amount shall be determined in accordance with subsection (c) or subsection (d) of this section as determined by the balance in the Unemployment Insurance Trust Fund. However, for such claims, the minimum and maximum weekly benefit amount shall not be less than $20 nor more than $225 unless the Unemployment Trust Fund balance, as certified by the Director of Unemployment Insurance to the Secretary of Labor, as of the preceding September 30, is less than $90 million. When the Unemployment Insurance Trust Fund balance is less than $90 million, the maximum weekly benefit amount shall be no more than $205. Computation for any change in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year on or after January 1 of each year.

(f) For claims establishing a benefit year beginning July 1, 1991, and thereafter, an individual's weekly benefit amount shall be determined in accordance with subsection (c) or subsection (d) of this section as determined by the balance in the Unemployment Insurance Trust Fund. However, for such claims, the minimum and maximum weekly benefit amount shall not be less than $20 nor more than $245 unless the Unemployment Insurance Trust Fund balance, as certified by the Director of Unemployment Insurance to the Secretary of Labor, as of the preceding September 30, is less than $150 million. When the Unemployment Insurance Trust Fund balance is less than $150 million, but equal to or greater than $90 million, the maximum weekly benefit amount shall be no more than $225. And when the Unemployment Insurance Trust Fund balance is less than $90 million, the maximum weekly benefit amount shall be no more than $205. Computation for any change in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year on or after January 1 of each year.

(g) For claims establishing a benefit year beginning July 1, 1993, and thereafter, an individual's weekly benefit amount shall be determined in accordance with subsection (c) or (d) of this section as determined by the balance in the Unemployment Insurance Trust Fund. However, for such claims, the minimum and maximum weekly benefit amount shall not be less than $20 nor more than $265 unless the Unemployment Insurance Trust Fund balance, as certified by the Director of Unemployment Insurance to the Secretary of Labor, as of the preceding September 30, is less than $165 million. When the Unemployment Insurance Trust Fund balance is less than $165 million, but equal to or greater than $150 million, the maximum weekly benefit amount shall be no more than $245. When the Unemployment Insurance Trust Fund balance is less than $150 million, but equal to or greater than $90 million, the maximum weekly benefit amount shall be no more than $225. When the Unemployment Insurance Trust Fund balance is less than $90 million, the maximum weekly benefit amount shall be no more than $205. Computation of any change in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year on or after January 1 of each year.

(h) For claims establishing a benefit year beginning July 1, 1995, and thereafter, an individual's weekly benefit amount shall be determined in accordance with subsection (c) or subsection (d) of this section as determined by the balance in the Unemployment Insurance Trust Fund. However, for such claims, the minimum and maximum weekly benefit amount shall not be less than $20 nor more than $300 unless the Unemployment Insurance Trust Fund balance, as certified by the Director of Unemployment Insurance to the Secretary of Labor, as of the preceding September 30, is less than $200 million. When the Unemployment Insurance Trust Fund balance is less than $200 million, but equal to or greater than $165 million, the maximum weekly benefit amount shall be no more than $265. When the Unemployment Insurance Trust Fund balance is less than $165 million, but equal to or greater than $150 million, the maximum weekly benefit amount shall be no more than $245. When the Unemployment Insurance Trust Fund balance is less than $150 million, but equal to or greater than $90 million, the maximum weekly benefit amount shall be no more than $225. When the Unemployment Insurance Trust Fund balance is less than $90 million, the maximum weekly benefit amount shall be no more than $205. Computation for any change in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year on or after January 1 of each year.

(i) For claims establishing a benefit year beginning July 1, 1999, and thereafter, an individual's weekly benefit amount shall be determined in accordance with subsection (c) or subsection (d) of this section as determined by the balance in the Unemployment Insurance Trust Fund. However, for such claims, the minimum and maximum weekly benefit amount shall not be less than $20 nor more than $315 unless the Unemployment Insurance Trust Fund balance, as certified by the Director of Unemployment Insurance to the Secretary of Labor, as of the preceding September 30, is less than $250 million. When the Unemployment Insurance Trust Fund balance is less than $250 million, but equal to or greater than $200 million, the maximum weekly benefit amount shall be no more than $300. When the Unemployment Insurance Trust Fund balance is less than $200 million, but equal to or greater than $165 million, the maximum weekly benefit amount shall be no more than $265. When the Unemployment Insurance Trust Fund balance is less than $165 million, but equal to or greater than $150 million, the maximum weekly benefit amount shall be no more than $245. When the Unemployment Insurance Trust Fund balance is less than $150 million, but equal to or greater than $90 million, the maximum weekly benefit amount shall be no more than $225. When the Unemployment Insurance Trust Fund balance is less than $90 million, the maximum weekly benefit amount shall be no more than $205. Computation for any change in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year on or after January 1 of each year.

(j) For claims establishing a benefit year beginning January 1, 2002, and thereafter, an individual's weekly benefit amount shall be determined in accordance with subsection (c) or subsection (d) of this section as determined by the balance in the Unemployment Insurance Trust Fund. However, for such claims, the minimum and maximum weekly benefit amount shall not be less than $20 nor more than $330 unless the Unemployment Insurance Trust Fund balance, as certified by the Director of Unemployment Insurance to the Secretary of Labor, as of the preceding September 30, is less than $275 million. When the Unemployment Insurance Trust Fund is less than $275 million, but equal to or greater than $250 million, the maximum weekly benefit amount shall be no more than $315. When the Unemployment Insurance Trust Fund balance is less than $250 million, but equal to or greater than $200 million, the maximum weekly benefit amount shall be no more than $300. When the Unemployment Insurance Trust Fund balance is less than $200 million, but equal to or greater than $165 million, the maximum weekly benefit amount shall be no more than $265. When the Unemployment Insurance Trust Fund balance is less than $165 million, but equal to or greater than $150 million, the maximum weekly benefit amount shall be no more than $245. When the Unemployment Insurance Trust Fund balance is less than $150 million, but equal to or greater than $90 million, the maximum weekly benefit amount shall be no more than $225. When the Unemployment Insurance Trust Fund balance is less than $90 million, the maximum weekly benefit amount shall be no more than $205. Computation for any change in the maximum weekly benefit amount shall commence with new claims filed to establish a benefit year on or after January 1 of each year.

(k) Notwithstanding any other provisions in this section, for claims establishing a benefit year beginning January 1, 2004, and thereafter, an individual's weekly benefit amount shall be an amount equal to 1/46 of the individual's total wages for employment by employers paid during the 2 quarters of the individual's base period in which such wages were highest. If such weekly benefit amount is not an even dollar amount, it shall be rounded down to the next whole dollar. The amount shall not be less than $20 nor more than $330.

(l) The Unemployment Compensation Advisory Council as defined in § 3107 of this title shall meet not less than every 2 years to review and make recommendations regarding the maximum weekly benefit amount. The Council's final recommendations shall be submitted to the Director of Unemployment Insurance by May 15 of the year in which the Council has met.

(m) Each eligible individual who is unemployed in any week shall be paid with respect to such week a sum equal to the individual's weekly benefit amount less that part of the wages (if any) payable to the individual with respect to such week which exceeds whichever is the greater of $10 or 50 percent of the individual's weekly benefit amount. Such sum, if not an even dollar, shall be rounded down to the next whole dollar. Wages do not have to be paid to be considered payable.

(n) Any eligible individual who filed a claim for benefits for weeks of unemployment prior to July 1975 shall be entitled during any benefit year to a total amount of benefits equal to whichever is the lesser of (i) 26 times the individual's weekly benefit amount, or (ii) 47 percent of the individual's wages for employment by employers paid during the individual's base period. If such amount is not an even dollar, it shall be raised to the next whole dollar. In no event shall the maximum total amount be less than 11 times the weekly benefit amount.

(o) Any eligible individual who files a claim for benefits for weeks of unemployment beginning July, 1975, and thereafter shall be entitled during any benefit year to a total amount of benefits equal to whichever is the lesser of (i) 26 times the individual's weekly benefit amount or (ii) 50 percent of the individual's wages for employment by employers paid during the individual's base period. If such amount is not an even dollar, it shall be rounded down to the next whole dollar.

(p) Any otherwise eligible individuals shall be paid with respect to any week a benefit amount equal to the individual's weekly benefit amount less that part of a retirement pension or annuity, if any, received by the individual or for which the individual is eligible under a private pension plan which is financed entirely by a base period employer of such employee, and which is in excess of the weekly benefit amount for which the individual is eligible under this chapter. If there is employee participation in financing a pension plan, such deduction shall be reduced in the same proportion as the employee's contribution to the pension bears to the total pension amount. If such retirement pension or annuity payment deductible under this subsection is received on other than a weekly basis, the amount thereof shall be allocated and prorated in accordance with such regulation as the Department shall prescribe. This subsection shall apply only to any new claim filed after August 9, 1961.

The weekly benefit amount payable to an individual for any week which begins after March 31, 1980, and which begins in a period with respect to which such individual is receiving or is eligible to receive a governmental or other pension, retirement or retired pay, annuity or any other similar periodic payment which is based on the previous work of such individual or which begins in a period with respect to which such individual is receiving or is eligible for sickness disability or workers' compensation benefits shall be reduced (but not below 0) by the sum of the prorated weekly amount of such pension, retirement or retired pay, annuity or other payment and the prorated weekly amount of such disability or worker's compensation benefits payment which is reasonably attributable to such work; provided that, in the case of the pension retirement or retired pay, annuity or other payment, if the provisions of the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.] permit:

(1) The requirements of this paragraph shall only apply in the case of a pension, retirement or retired pay, annuity or other similar periodic payment under a plan maintained (or contributed to) by a base period or chargeable employer (as determined under this chapter);

(2) The amount of any such reduction shall be determined taking into account contributions made by the individual for the pension, retirement or retired pay, annuity or other similar periodic payment;

(3) In the case of a payment in the form of a pension, annuity, retirement or retired payment paid to an individual under the Social Security Act [42 U.S.C. § 301 et seq.] or the Railroad Retirement Act of 1974 [45 U.S.C. § 231 et seq.], the individual's contribution shall be taken into consideration and the weekly benefit amount payable to said individual for any week which begins after July 1, 1997, shall be reduced by 25 percent of the individual's weekly benefit amount under the Social Security Act or the Railroad Retirement Act of 1974;

(4) In the case of a payment in the form of a pension, annuity, retirement or retired payment paid to an individual under the Social Security Act (42 U.S.C. § 301 et seq.), or the Railroad Retirement Act of 1974 (45 U.S.C. § 231 et seq.), the individual's contribution shall be taken into consideration and the weekly benefit amount payable to said individual for any week which begins after January 1, 1999, shall not be reduced.

(5) Any overpayment which may result from the retroactive application of this paragraph may, at the discretion of the Secretary of Labor, be waived.

(q)(1) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes child support obligations as defined under paragraph (q)(7) of this section. If any such individual discloses that the individual owes child support obligations, and is determined to be eligible for unemployment compensation, the Department shall notify the state or local child support enforcement agency enforcing such obligation that the individual has been determined to be eligible for unemployment compensation.

(2) The Department shall deduct and withhold from any unemployment compensation payable to an individual that owes child support obligations as defined under paragraph (q)(7) of this section:

a. The amount specified by the individual to the Department to be deducted and withheld under this paragraph, if neither paragraph (q)(2)b. nor c. of this section is applicable;

b. The amount (if any) determined pursuant to an agreement submitted to the Department under § 454(19)(B)(i) of the Social Security Act [42 U.S.C. § 654(19)(B)(i)] by the state or local child support enforcement agency, unless paragraph (q)(2)c. of this section is applicable; or

c. Any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to legal process (as that term is defined in § 459(i)(5) of the Social Security Act [42 U.S.C. § 659(i)(5)]) properly served upon the Department.

(3) Any amount deducted and withheld under paragraph (q)(2) of this section shall be paid by the Department to the appropriate state or local child support enforcement agency.

(4) Any amount deducted and withheld under paragraph (q)(2) of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state or local child support enforcement agency in satisfaction of the individual's child support obligations.

(5) For purposes of paragraphs (q)(1) through (4) of this section, the term "unemployment compensation" means any compensation payable under this chapter (including amounts payable by the Department pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment).

(6) This subsection applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the Department under this subsection which are attributable to child support obligations being enforced by the state or local child support enforcement agency.

(7) The term "child support obligation" is defined for purposes of these provisions as including only obligations which are being enforced pursuant to a plan described in § 454 of the Social Security Act [42 U.S.C. § 654] which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act [42 U.S.C. § 651 et seq.].

(8) The term "state or local child support enforcement agency" as used in these provisions means any agency of a state or a political subdivision thereof operating pursuant to a plan described in paragraph (q)(7) of this section.

(r)(1) An individual filing a new claim for unemployment compensation shall, at the time of filing such claims, disclose whether or not that individual owes an uncollected overissuance (as defined in § 13(c)(1) of the Food Stamp Act of 1977 [7 U.S.C. § 2022]) of food stamp coupons. The Department shall notify the state food stamp agency enforcing such obligation of any individual who discloses that the individual owes a food stamp coupon obligation and who is determined to be eligible for unemployment compensation.

(2) The Department shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected overissuance of food stamp coupons:

a. The amount specified by the individual to the Department to be deducted and withheld under this paragraph, if neither paragraph (r)(2)b. nor c. of this section is applicable;

b. The amount (if any) determined pursuant to an agreement submitted to the Department by the state food stamp agency under § 13(c)(3)(A) of the Food Stamp Act of 1977 [7 U.S.C. § 2022], unless paragraph (r)(2)c. of this section is applicable; or

c. Any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to § 13(c)(3)(B) of the Food Stamp Act of 1977 [7 U.S.C. § 2022].

(3) Any amount deducted and withheld under paragraph (r)(2) of this section shall be paid by the Department to the appropriate state food stamp agency.

(4) Any amount deducted and withheld under paragraph (r)(2) of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state food stamp agency as repayment of the individual's uncollected overissuance of food stamp coupons.

(5) For purposes of paragraphs (r)(1) through (4) of this section, the term "unemployment compensation" means any compensation payable under this chapter, including amounts payable by the Department pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

(6) This subsection applies only if arrangements have been made for reimbursement by the state food stamp agency for the administrative costs incurred by the Department under this subsection which are attributable to the repayment of uncollected overissuance of food stamp coupons to the state food stamp agency.

(7) The term "state food stamp agency," as used in these provisions, means any agency described in § 3(n)(1) of the Food Stamp Act of 1977 [7 U.S.C. § 2012] which administers the food stamp program established under such act.

41 Del. Laws, c. 258, § 3; 42 Del. Laws, c. 196, §§ 7-9; 43 Del. Laws, c. 281, § 3; 44 Del. Laws, c. 207, § 2; 45 Del. Laws, c. 267, § 5; 47 Del. Laws, c. 185, §§ 1, 2; 19 Del. C. 1953, § 3313; 50 Del. Laws, c. 117, §§ 2, 3; 51 Del. Laws, c. 343; 53 Del. Laws, c. 158, §§ 2-4; 55 Del. Laws, c. 358, § 1; 57 Del. Laws, c. 521, §§ 2-4; 57 Del. Laws, c. 669, § 5B; 59 Del. Laws, c. 162, § 1; 60 Del. Laws, c. 138, § 2; 61 Del. Laws, c. 186, §§ 15, 33; 62 Del. Laws, c. 163, § 1; 62 Del. Laws, c. 287, § 1; 63 Del. Laws, c. 76, § 3; 63 Del. Laws, c. 427, § 6; 64 Del. Laws, c. 91, § 7; 64 Del. Laws, c. 114, §§ 2, 3; 64 Del. Laws, c. 272, § 1; 65 Del. Laws, c. 45, § 2; 65 Del. Laws, c. 179, § 1; 66 Del. Laws, c. 72, §§ 2-7; 67 Del. Laws, c. 119, §§ 3, 4; 68 Del. Laws, c. 104, §§ 1, 2; 69 Del. Laws, c. 89, §§ 1, 2; 70 Del. Laws, c. 46, §§ 5, 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 28, § 1; 71 Del. Laws, c. 146, §§ 1, 2; 71 Del. Laws, c. 147, § 2; 71 Del. Laws, c. 392, §§ 1, 2; 71 Del. Laws, c. 404, §§ 1, 2; 72 Del. Laws, c. 103, §§ 1, 2; 73 Del. Laws, c. 209, §§ 1, 2; 74 Del. Laws, c. 143, §§ 1, 2.;



§ 3314. Disqualification for benefits

An individual shall be disqualified for benefits:

(1) For the week in which the individual left work voluntarily without good cause attributable to such work and for each week thereafter until the individual has been employed in each of 4 subsequent weeks (whether or not consecutive) and has earned wages in covered employment equal to not less than 4 times the weekly benefit amount. However, if an individual has left work involuntarily because of illness, no disqualification shall prevail after the individual becomes able to work and available for work and meets all other requirements under this title, but the Department shall require a doctor's certificate to establish such availability or if an individual has left work due to circumstances directly resulting from the individual's experience of domestic violence, as that term is defined in § 703A(a) of Title 13, no disqualification shall prevail. An individual's leaving work shall be treated as due to circumstances directly resulting from the individual's experience of domestic violence if the leaving work resulted from:

a. The individual's reasonable fear of future domestic violence at or en route to or from the individual's place of employment;

b. The individual's wish to relocate to another geographic area in order to avoid future domestic violence against the individual or the individual's spouse, child under the age of 18, or parent; or

c. Any other circumstance in which domestic violence causes the individual to reasonably believe that leaving work is necessary for the future safety of the individual or the individual's spouse, child under the age of 18, or parent.

When determining whether an individual has experienced domestic violence for compensation purposes, the Division shall require the individual to provide documentation to the Division of the domestic violence involved, such as a police or court record, or documentation of the domestic violence from a shelter worker, attorney, member of the clergy or medical or other professional from whom the employee has sought assistance in addressing domestic violence and its effects. All evidence of domestic violence experienced by an individual, including the individual's statement and any corroborating evidence shall not be disclosed by the Division of Unemployment Insurance unless consent for disclosure is given by the individual. Wage credits earned in such work, if from employment under this title in the employ of any employer liable for assessments under § 3348 of this title, shall not constitute employer's benefit wages in connection with §§ 3349-3356 of this title. Any employer liable for reimbursement payments in lieu of assessments shall reimburse the Unemployment Compensation Fund in accordance with § 3345 of this title when an individual becomes eligible for benefits upon separation from a subsequent employer. An individual who becomes unemployed solely as the result of completing a period of employment that was of a seasonal, durational, temporary or casual duration will not be considered as a matter of law to have left work voluntarily without good cause attributable to such work solely on the basis of the duration of such employment.

An individual who, pursuant to an option provided under a collective bargaining agreement or written employer plan which permits the waiver of the right to retain employment when there is a temporary layoff due to lack of work, has elected to be separated for a temporary period not to exceed 30 calendar days and the employer has consented thereto will not be considered to have left work voluntarily without good cause attributable to such work.

An individual, who quits work in order to accompany that individual's spouse to a place from which it is impractical for such individual to commute and due to a change in location of that individual's spouse's employment, will not be considered to have left work voluntarily without good cause attributable to such work. Wage credits earned in such work, if from employment under this title in the employ of any employer liable for assessments under § 3348 of this title, shall not constitute employer's benefits wages in connection with §§ 3349-3356 of this title. Any employer liable for reimbursement payments in lieu of assessments shall reimburse the Unemployment Compensation Fund in accordance with § 3345 of this title when an individual becomes eligible for benefits upon separation from a subsequent employer.

An individual, who quits work to care for that individual's spouse, child under the age of 18, or parent with a verified illness or disability, will not be considered to have left work voluntarily without good cause attributable to such work. For the purposes of this paragraph, a "verified illness or disability" is defined as one that necessitates the care of the individual's ill or disabled spouse, child under the age of 18, or parent that lasts longer than the individual's employer is willing to grant leave for. Wage credits earned in such work, if from employment under this title in the employ of any employer liable for assessments under § 3348 of this title, shall not constitute employer's benefits wages in connection with §§ 3349-3356 of this title. Any employer liable for reimbursement payments in lieu of assessments shall reimburse the Unemployment Compensation Fund in accordance with § 3345 of this title when an individual becomes eligible for benefits upon separation from a subsequent employer.

(2) For the week in which the individual was discharged from the individual's work for just cause in connection with the individual's work and for each week thereafter until the individual has been employed in each of 4 subsequent weeks (whether or not consecutive) and has earned wages in covered employment equal to not less than 4 times the weekly benefit amount. Wage credits earned in such work, if from employment under this title in the employ of any employer liable for assessments under § 3348 of this title, shall not constitute employer's benefits wages in connection with §§ 3349-3356 of this title. Any employer liable for reimbursement payments in lieu of assessments shall reimburse the Unemployment Compensation Fund in accordance with § 3345 of this title when an individual becomes eligible for benefits upon separation from a subsequent employer.

An individual, who is discharged from work because the individual has provided notice to that individual's employer of the intent to quit work to accompany that individual's spouse to a place from which it is impractical for such individual to commute and due to a change in location of the individual's spouse's employment, will not be considered to have been discharged from work for good cause attributable to such work. Wage credits earned in such work, if from employment under this title in the employ of any employer liable for assessments under § 3348 of this title, shall constitute employer's benefits wages in connection with §§ 3349-3356 of this title. Any employer liable for reimbursement payments in lieu of assessments shall reimburse the Unemployment Compensation Fund in accordance with § 3345 of this title.

An individual, who is discharged from work because the individual is providing care for that individual's spouse, child under the age of 18, or parent with a verified illness or disability, will not be considered to have been discharged from work for good cause attributable to such work. For the purposes of this paragraph, a "verified illness or disability" is defined as one that necessitates the care of the individual's ill or disabled spouse, child under the age of 18, or parent that lasts longer than the individual's employer is willing to grant leave for. Wage credits earned in such work, if from employment under this title in the employ of any employer liable for assessments under § 3348 of this title, shall constitute employer's benefits wages in connection with §§ 3349-3356 of this title. Any employer liable for reimbursement payments in lieu of assessments shall reimburse the Unemployment Compensation Fund in accordance with § 3345 of this title.

An individual, who is discharged from work due to circumstances directly resulting from the individual's experience of domestic violence, as that term is defined in § 703A (a) of Title 13, will not be considered to have been discharged from work for good cause attributable to such work. An individual's discharge from work shall be treated as due to circumstances directly resulting from the individual's experience of domestic violence if:

a. The individual had reasonable fear of future domestic violence at or en route to or from the individual's place of employment;

b. The individual relocated to another geographic area in order to avoid future domestic violence against the individual or the individual's spouse, child under the age of 18, or parent; or

c. Any other circumstance in which domestic violence causes the individual to reasonably believe that absence from work is necessary for the future safety of the individual or the individual's spouse, child under the age of 18, or parent.

When determining whether an individual has experienced domestic violence for compensation purposes, the Division shall require the individual to provide documentation to the Division of the domestic violence involved, such as a police or court record, or documentation of the domestic violence from a shelter worker, attorney, member of the clergy or medical or other professional from whom the employee has sought assistance in addressing domestic violence and its effects. All evidence of domestic violence experienced by an individual, including the individual's statement and any corroborating evidence shall not be disclosed by the Division of Unemployment Insurance unless consent for disclosure is given by the individual. Wage credits earned in such work, if from employment under this title in the employ of any employer liable for assessments under § 3348 of this title, shall constitute employer's benefits wages in connection with §§ 3349-3356 of this title. Any employer liable for reimbursement payments in lieu of assessments shall reimburse the Unemployment Compensation Fund in accordance with § 3345 of this title.

(3) If the individual has refused to accept an offer of work for which the individual is reasonably fitted or has refused to accept a referral to a job opportunity when directed to do so by a local employment office of this State or another state, and the disqualification shall begin with the week in which the refusal occurred and shall continue for each week thereafter until the individual has been employed in each of 4 subsequent weeks (whether or not consecutive) and has earned wages in covered employment equal to not less than 4 times the weekly benefit amount; provided that no individual shall be disqualified under this paragraph for refusing to accept an offer of work or a referral while the individual is attending a vocational training course approved by the Department if the acceptance of such offer or referral would prevent the individual from completing the course. No individual otherwise qualified to receive benefits shall lose the right to benefits by reason of a refusal to accept a referral or new work if:

a. As a condition of being so employed, the individual would be required by the employer to join a company union or would be required by the employer to resign from or refrain from joining any bona fide labor organization or would be denied the right by the employer to retain membership in and observe the lawful rules of any such organization;

b. The position offered is vacant due directly to a strike, lockout or other labor dispute;

c. The work is at an unreasonable distance from the individual's residence, having regard to the character of the work the individual has been accustomed to do, and travel to the place of work involves expenses substantially greater than that required for the individual's former work;

d. The remuneration, hours or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; or

e. The referral or offer was for full-time work and the individual is permitted to seek only part-time work under the provisions of § 3315(3) of this title.

(4) For any week with respect to which the Department finds that the individual's total or partial unemployment is due to a stoppage of work which exists because of a labor dispute (other than a lockout) at the factory, establishment or other premises at which the individual is or was last employed. For purposes of this paragraph, a lockout exists when:

a. The contract between the employing unit and the individual's bona fide labor organization has expired and contract negotiations are continuing;

b. The individual, through a bona fide labor organization, has offered to continue working for a reasonable time under the preexisting terms and conditions of employment so as to avert a work stoppage pending the final settlement of the contract negotiations; and

c. The employing unit has refused to permit work to continue and maintain the status quo for a reasonable time pending further negotiations.

(5) For any week with respect to which or a part of which the individual has received or is seeking unemployment benefits under an unemployment compensation law of another state or of the United States, but if the appropriate agency of such other state or of the United States finally determines that the individual is not entitled to such unemployment benefits, this disqualification shall not apply.

(6) If the Department determines such individual has made a false statement or representation knowing it to be false or knowingly has failed to disclose a material fact to obtain benefits to which the individual was not lawfully entitled, and such disqualification shall be for a period of 1 year beginning with the date on which the first false statement, false representation or failure to disclose a material fact occurred. A disqualification issued pursuant to this subsection shall be considered a disqualification due to fraud.

(7) For any week with respect to which the Department finds that the individual has become unemployed by reason of commitment upon conviction and sentencing to any penal institution and for each week thereafter until the individual has been employed in each of 4 subsequent weeks (whether or not consecutive) and has earned wages in covered employment equal to not less than 4 times the weekly benefit amount. Wage credits earned in the individual's most recent employment prior to such commitment, if from employment under this title in the employ of any employer liable for assessments under § 3348 of this title, shall not constitute employer's benefit wages in connection with §§ 3349-3356 of this title. Any employer liable for reimbursement payments in lieu of assessments shall reimburse the Unemployment Compensation Fund in accordance with § 3345 of this title when an individual becomes eligible for benefits upon separation from a subsequent employer.

(8) If it shall be determined by the Department that total or partial unemployment is due to the individual's inability to work. Such disqualification to terminate when the individual becomes able to work and available for work as determined by a doctor's certificate and meets all other requirements under this title.

(9) Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between 2 successive sport seasons (or similar periods) if such individual performed such services in the first of such seasons (or similar periods) and there is a reasonable assurance that such individual will perform such services in the latter of such seasons (or similar periods).

(10)a. Benefits shall not be paid on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services or was permanently residing in the United States under color of law at the time such services were performed, including an alien who was lawfully present in the United States as a result of the application of § 212(d)(5) [8 U.S.C. § 1182(d)(5)] of the Immigration and Nationality Act.

b. Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

c. In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of the individual's alien status shall be made except upon a preponderance of the evidence.

(11)a. Notwithstanding any other provisions of this chapter, no otherwise eligible individual shall be denied benefits for any week because the individual is in training, approved under § 236(a)(1) of the Trade Act of 1974 [19 U.S.C. § 2296(a)(1)], nor shall such individual be denied benefits by reason of leaving work to enter such training, provided the work left is not suitable employment, or because of the application to any such week in training of provisions in this law (or any applicable federal unemployment compensation law), relating to availability for work, active search for work or refusal to accept work.

b. For purposes of this paragraph (11), the term "suitable employment" means, with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment (as defined for purposes of the Trade Act of 1974), and wages for such work at not less than 80 percent of the individual's average wage as determined for the purposes of the Trade Act of 1974.

41 Del. Laws, c. 258, § 5; 42 Del. Laws, c. 196, §§ 13-16; 43 Del. Laws, c. 280, §§ 6-9; 44 Del. Laws, c. 207, § 6; 46 Del. Laws, c. 162, §§ 4-7; 19 Del. C. 1953, § 3315; 50 Del. Laws, c. 49, § 1; 50 Del. Laws, c. 115, §§ 5, 6; 53 Del. Laws, c. 32, §§ 1, 2; 53 Del. Laws, c. 79, § 1; 53 Del. Laws, c. 357, § 2; 57 Del. Laws, c. 669, § 5B; 58 Del. Laws, c. 518; 61 Del. Laws, c. 186, §§ 18-20; 61 Del. Laws, c. 452, § 6; 63 Del. Laws, c. 427, § 7; 65 Del. Laws, c. 514, §§ 1-5; 66 Del. Laws, c. 389, § 1; 67 Del. Laws, c. 318, § 1; 67 Del. Laws, c. 435, § 1; 68 Del. Laws, c. 143, § 1; 68 Del. Laws, c. 247, §§ 1-3; 68 Del. Laws, c. 421, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 311, § 1; 72 Del. Laws, c. 361, § 1; 74 Del. Laws, c. 306, §§ 1, 2; 77 Del. Laws, c. 71, §§ 2-8.;



§ 3315. Eligibility for benefits [Effective until Jan. 1, 2017]

An unemployed individual shall be eligible to receive benefits with respect to any week only if the Department finds that the individual:

(1) Has registered for work at and thereafter continued to report at an employment office in accordance with such regulations as the Department prescribes, except that the Department may, by regulation, waive or alter either or both of the requirements of this paragraph as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which it finds that compliance with such requirements would be oppressive or would be inconsistent with the purposes of this chapter, but no such regulation shall conflict with § 3312 of this title;

(2) Has made a claim for benefits with respect to such week in accordance with such regulations as the Department prescribes;

(3) Is able to work and is available for work and is actively seeking work; provided, however, that an employee, not otherwise disqualified or ineligible for benefits under the chapter, who is temporarily laid off for a period of not more than 45 calendar days following the last day the employee worked, except that the period for those employees of employers who close down for annual model changes or retooling shall be 63 calendar days, shall, during said period, be deemed to be available for work, except that said employee shall be available to return to work upon 3 days' notice of the employee's employer, and actively seeking work if the employee's employer notified the Department in writing or the Department otherwise determines that such layoff is temporary and that work is reasonably expected to be available for said employee within said period or within a lesser period estimated by the employer, and the Department may, by regulation, waive or alter the requirements that such individual be able to work, available for work and actively seeking work as to such types of cases or situations with respect to which it finds that compliance with such requirements would be oppressive or would be inconsistent with the purpose of this chapter. Provided further than an individual who has been involuntarily retired shall be entitled to receive benefits, and the individual shall be required to be available only for the kind or type of work which is suitable for the individual in view of individual's age, physical condition and other circumstances; but no claimant shall be considered ineligible in any week of unemployment for failure to comply with this paragraph (3) if such failure is due to an illness or disability which occurs after the claimant has registered for work and no work which would have been considered suitable at the time of the claimant's initial registration has been offered after the beginning of such illness or disability. The Department shall require the submission of a doctor's certificate to establish the existence of such illness or disability, and, thereafter, the Department shall require a doctor's certificate not less than once every 4 weeks to establish any continuation of such illness or disability. Provided that no unemployed individual shall become ineligible for benefits solely because the individual regularly attends a vocational training course which the Department has approved and which it continues from time to time to approve for the individual. The Department may approve such course for an individual only if:

a. Reasonable employment opportunities for which the individual is fitted by training and experience do not exist in the locality or are severely curtailed;

b. The training course relates to an occupation or skill for which there are expected to be in the immediate future reasonable employment opportunities in the locality;

c. The training course is determined by the Department to be reasonably calculated to meet the purposes of this paragraph (3); and

d. The individual, in the judgment of the Department, has the required qualifications and aptitudes to complete the course successfully.

No individual shall be determined ineligible for the receipt of unemployment insurance benefits for any week in which they are available for and seek only part-time work, if the majority of weeks of work in their base period were in part-time employment. For purposes of this paragraph, "seeking only part-time work" is work meeting any 1 of the following conditions: (i) the individual is willing to work at least 20 hours per week; (ii) the individual is available for a number of hours per week that are comparable to the individual's part-time work in the base period; or (iii) the individual is available for hours that are comparable to the individual's work at the time of the most recent separation from employment.

(4) Participates in reemployment services, such as job search assistance services, if the individual has been determined to be likely to exhaust regular benefits and need reemployment services pursuant to a profiling system established by the Department, unless the Department determines that:

a. The individual has completed such services; or

b. There is justifiable cause for the claimant's failure to participate in such services.

(5) For claims establishing a benefit year beginning January 1, 2014, and thereafter, the individual has served a waiting period of 1 week as defined in § 3302(20) of this title. No week shall be counted as a week of unemployment for the purposes of this paragraph:

a. Unless it occurs within the benefit year which includes the week with respect to which the individual claims payment of benefits;

b. If benefits have been paid with respect to that week;

c. Unless the individual was eligible for benefits with respect thereto as provided in this section and § 3314 of this title, except for the requirements of paragraph (5) of this section and § 3314(5) of this title;

(6)a. Has, during the individual's base period, been paid wages for employment equal to not less than 36 times the individual's weekly benefit amount, and, as used in this paragraph (6), "wages" means wages for employment by employers for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employing unit by which such wages were paid has satisfied the conditions of § 3302(8) or § 3343 of this title with respect to becoming an employer.

Any other provision of this paragraph notwithstanding, any otherwise eligible individual, the total amount of those wages paid to the individual during the individual's base period is less than the amount required to have been received under this paragraph, may be eligible to receive benefits if the difference between 36 times the individual's weekly benefit amount and the total amount of the individual's wages during the individual's base period does not exceed $180, but the amount of the individual's weekly benefit shall be reduced by $1.00 for each $36 or major fraction thereof by which the total amount of the individual's base period wages is less than 36 times the individual's weekly benefit amount. In no event shall any such individual be eligible for benefits if the total amount of wages paid to the individual during the individual's base period was less than $360; however, for claims filed for weeks of unemployment beginning July 1, 1975, no such individual shall be eligible for benefits if the total amount of wages paid the individual during the individual's base period was less than $720.

b. Wages paid to an individual prior to the date on which the individual filed a valid claim for benefits, but not paid until after the base period for such claim, may be considered as wages in a subsequent base period, relating to a new benefit year, only if subsequent to the date on which the individual filed such earlier valid claim such individual had become newly employed and had been paid wages in such new employment equal to not less than 10 times the individual's new weekly benefit amount. This paragraph shall apply to any new claim filed after August 9, 1961.

(7) Benefits based on service in employment defined in § 3302(10)(B)(iii) and (C) of this title shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to this title, except that:

a. With respect to weeks of unemployment beginning after December 31, 1977, benefits shall not be paid based on services in an instructional, research or principal administrative capacity for an educational institution for any week of unemployment commencing during the period between successive academic years or terms (or, when an agreement provides instead for a similar period between 2 regular but not successive terms, during such period) to any individual if such individual performs such services in the first of such academic years (or terms) and if there is a contract or a reasonable assurance that such individual will perform service in any such capacity for any educational institution in the second of such academic years or terms.

b. With respect to weeks of unemployment beginning or ending after September 3, 1982, benefits shall not be paid on the basis of services in any other capacity for an educational institution to any individual for any week which commences during a period between 2 successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a reasonable assurance that such individual will perform such services in the second of such academic years or terms, except that if compensation is denied to any individual under this paragraph and such individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of compensation for each week of unemployment beginning after September 3, 1982, for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this paragraph.

c. With respect to any services described in paragraphs (7)a. and b. of this section, compensation payable on the basis of such services shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess.

d. With respect to any services described in paragraphs (7)a. and b. of this section, compensation shall be denied as specified in paragraphs (7)a., b. and c. of this section to any individual who performed such services in an educational institution while in the employ of an educational service agency. For purposes of this paragraph the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to 1 or more educational institutions.

e. If the provisions of the Federal Unemployment Tax Act [26 U.S.C. §§ 3301-3311] permit, paragraphs (7)a., b., c. and d. of this section shall apply to the minimum extent consistent with the Federal Unemployment Tax Act, and such application shall be prescribed in regulations by the Secretary of Labor.

41 Del. Laws, c. 258, § 4; 42 Del. Laws, c. 196, § 12; 43 Del. Laws, c. 280, §§ 4, 5; 43 Del. Laws, c. 281, § 5; 44 Del. Laws, c. 207, § 5; 45 Del. Laws, c. 267, § 6; 46 Del. Laws, c. 162, § 3; 19 Del. C. 1953, § 3314; 50 Del. Laws, c. 50, § 1; 50 Del. Laws, c. 115, § 4; 53 Del. Laws, c. 158, § 5; 53 Del. Laws, c. 357, § 1; 54 Del. Laws, c. 79, § 1; 55 Del. Laws, c. 222; 55 Del. Laws, c. 358, § 2; 55 Del. Laws, c. 436; 58 Del. Laws, c. 143, § 6; 58 Del. Laws, c. 209; 58 Del. Laws, c. 522, §§ 16-18; 60 Del. Laws, c. 138, § 3; 61 Del. Laws, c. 186, §§ 16, 17; 61 Del. Laws, c. 452, §§ 2-5; 63 Del. Laws, c. 76, § 6; 64 Del. Laws, c. 114, § 4; 64 Del. Laws, c. 427, §§ 2, 3; 69 Del. Laws, c. 273, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 306, § 3; 77 Del. Laws, c. 71, § 9; 79 Del. Laws, c. 173, § 1.;



§ 3315. Eligibility for benefits [Effective Jan. 1, 2017]

An unemployed individual shall be eligible to receive benefits with respect to any week only if the Department finds that the individual:

(1) Has registered for work at and thereafter continued to report at an employment office in accordance with such regulations as the Department prescribes, except that the Department may, by regulation, waive or alter either or both of the requirements of this paragraph as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which it finds that compliance with such requirements would be oppressive or would be inconsistent with the purposes of this chapter, but no such regulation shall conflict with § 3312 of this title;

(2) Has made a claim for benefits with respect to such week in accordance with such regulations as the Department prescribes;

(3) Is able to work and is available for work and is actively seeking work; provided, however, that an employee, not otherwise disqualified or ineligible for benefits under the chapter, who is temporarily laid off for a period of not more than 45 calendar days following the last day the employee worked, except that the period for those employees of employers who close down for annual model changes or retooling shall be 63 calendar days, shall, during said period, be deemed to be available for work, except that said employee shall be available to return to work upon 3 days' notice of the employee's employer, and actively seeking work if the employee's employer notified the Department in writing or the Department otherwise determines that such layoff is temporary and that work is reasonably expected to be available for said employee within said period or within a lesser period estimated by the employer, and the Department may, by regulation, waive or alter the requirements that such individual be able to work, available for work and actively seeking work as to such types of cases or situations with respect to which it finds that compliance with such requirements would be oppressive or would be inconsistent with the purpose of this chapter. Provided further than an individual who has been involuntarily retired shall be entitled to receive benefits, and the individual shall be required to be available only for the kind or type of work which is suitable for the individual in view of individual's age, physical condition and other circumstances; but no claimant shall be considered ineligible in any week of unemployment for failure to comply with this paragraph (3) if such failure is due to an illness or disability which occurs after the claimant has registered for work and no work which would have been considered suitable at the time of the claimant's initial registration has been offered after the beginning of such illness or disability. The Department shall require the submission of a doctor's certificate to establish the existence of such illness or disability, and, thereafter, the Department shall require a doctor's certificate not less than once every 4 weeks to establish any continuation of such illness or disability. Provided that no unemployed individual shall become ineligible for benefits solely because the individual regularly attends a vocational training course which the Department has approved and which it continues from time to time to approve for the individual. The Department may approve such course for an individual only if:

a. Reasonable employment opportunities for which the individual is fitted by training and experience do not exist in the locality or are severely curtailed;

b. The training course relates to an occupation or skill for which there are expected to be in the immediate future reasonable employment opportunities in the locality;

c. The training course is determined by the Department to be reasonably calculated to meet the purposes of this paragraph (3); and

d. The individual, in the judgment of the Department, has the required qualifications and aptitudes to complete the course successfully.

No individual shall be determined ineligible for the receipt of unemployment insurance benefits for any week in which they are available for and seek only part-time work, if the majority of weeks of work in their base period were in part-time employment. For purposes of this paragraph, "seeking only part-time work" is work meeting any 1 of the following conditions: (i) the individual is willing to work at least 20 hours per week; (ii) the individual is available for a number of hours per week that are comparable to the individual's part-time work in the base period; or (iii) the individual is available for hours that are comparable to the individual's work at the time of the most recent separation from employment.

(4) Participates in reemployment services, such as job search assistance services, if the individual has been determined to be likely to exhaust regular benefits and need reemployment services pursuant to a profiling system established by the Department, unless the Department determines that:

a. The individual has completed such services; or

b. There is justifiable cause for the claimant's failure to participate in such services.

(5) For claims establishing a benefit year beginning January 1, 2014, and thereafter, the individual has served a waiting period of 1 week as defined in § 3302(20) of this title. No week shall be counted as a week of unemployment for the purposes of this paragraph:

a. Unless it occurs within the benefit year which includes the week with respect to which the individual claims payment of benefits;

b. If benefits have been paid with respect to that week;

c. Unless the individual was eligible for benefits with respect thereto as provided in this section and § 3314 of this title, except for the requirements of paragraph (5) of this section and § 3314(5) of this title;

(6)a. Has, during the individual's base period, been paid wages for employment equal to not less than 36 times the individual's weekly benefit amount, and, as used in this paragraph (6), "wages" means wages for employment by employers for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employing unit by which such wages were paid has satisfied the conditions of § 3302(8) or § 3343 of this title with respect to becoming an employer.

Any other provision of this paragraph notwithstanding, any otherwise eligible individual, the total amount of those wages paid to the individual during the individual's base period is less than the amount required to have been received under this paragraph, may be eligible to receive benefits if the difference between 36 times the individual's weekly benefit amount and the total amount of the individual's wages during the individual's base period does not exceed $180, but the amount of the individual's weekly benefit shall be reduced by $1.00 for each $36 or major fraction thereof by which the total amount of the individual's base period wages is less than 36 times the individual's weekly benefit amount. In no event shall any such individual be eligible for benefits if the total amount of wages paid to the individual during the individual's base period was less than $360; however, for claims filed for weeks of unemployment beginning July 1, 1975, no such individual shall be eligible for benefits if the total amount of wages paid the individual during the individual's base period was less than $720.

b. Wages paid to an individual prior to the date on which the individual filed a valid claim for benefits, but not paid until after the base period for such claim, may be considered as wages in a subsequent base period, relating to a new benefit year, only if subsequent to the date on which the individual filed such earlier valid claim such individual had become newly employed and had been paid wages in such new employment equal to not less than 10 times the individual's new weekly benefit amount. This paragraph shall apply to any new claim filed after August 9, 1961.

(7) Benefits based on service in employment defined in § 3302(10)(B)(iii) and (C) of this title shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to this title, except that:

a. With respect to weeks of unemployment beginning after December 31, 1977, benefits shall not be paid based on services in an instructional, research or principal administrative capacity for an educational institution for any week of unemployment commencing during the period between successive academic years or terms (or, when an agreement provides instead for a similar period between 2 regular but not successive terms, during such period) to any individual if such individual performs such services in the first of such academic years (or terms) and if there is a contract or a reasonable assurance that such individual will perform service in any such capacity for any educational institution in the second of such academic years or terms.

b. With respect to weeks of unemployment beginning or ending after September 3, 1982, benefits shall not be paid on the basis of services in any other capacity for an educational institution to any individual for any week which commences during a period between 2 successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a reasonable assurance that such individual will perform such services in the second of such academic years or terms, except that if compensation is denied to any individual under this paragraph and such individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of compensation for each week of unemployment beginning after September 3, 1982, for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this paragraph.

c. With respect to any services described in paragraphs (7)a. and b. of this section, compensation payable on the basis of such services shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess.

d. With respect to any services described in paragraphs (7)a. and b. of this section, compensation shall be denied as specified in paragraphs (7)a., b. and c. of this section to any individual who performed such services in an educational institution while in the employ of an educational service agency. For purposes of this paragraph the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to 1 or more educational institutions.

e. If the provisions of the Federal Unemployment Tax Act [26 U.S.C. §§ 3301-3311] permit, paragraphs (7)a., b., c. and d. of this section shall apply to the minimum extent consistent with the Federal Unemployment Tax Act, and such application shall be prescribed in regulations by the Secretary of Labor.

41 Del. Laws, c. 258, § 4; 42 Del. Laws, c. 196, § 12; 43 Del. Laws, c. 280, §§ 4, 5; 43 Del. Laws, c. 281, § 5; 44 Del. Laws, c. 207, § 5; 45 Del. Laws, c. 267, § 6; 46 Del. Laws, c. 162, § 3; 19 Del. C. 1953, § 3314; 50 Del. Laws, c. 50, § 1; 50 Del. Laws, c. 115, § 4; 53 Del. Laws, c. 158, § 5; 53 Del. Laws, c. 357, § 1; 54 Del. Laws, c. 79, § 1; 55 Del. Laws, c. 222; 55 Del. Laws, c. 358, § 2; 55 Del. Laws, c. 436; 58 Del. Laws, c. 143, § 6; 58 Del. Laws, c. 209; 58 Del. Laws, c. 522, §§ 16-18; 60 Del. Laws, c. 138, § 3; 61 Del. Laws, c. 186, §§ 16, 17; 61 Del. Laws, c. 452, §§ 2-5; 63 Del. Laws, c. 76, § 6; 64 Del. Laws, c. 114, § 4; 64 Del. Laws, c. 427, §§ 2, 3; 69 Del. Laws, c. 273, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 306, § 3; 77 Del. Laws, c. 71, § 9; 79 Del. Laws, c. 173, § 1.;



§ 3316. Seasonal employment; benefit requirements

(a) In the case of a claimant whose base period earnings represent 75 percent or more earnings received for seasonal employment, benefits shall be payable in any benefit year in any given calendar month only if the claimant had been employed in the corresponding month of the claim base period.

(b) As used in this section, "seasonal employment" means employment in a seasonal industry by an individual who has been engaged in such industry during the claim base period and who, during the portion or portions of the year when such industry was not in operation, was not engaged in any other work. No occupation or industry shall be deemed to provide seasonal employment that is not part of the first processing of agricultural products and/or seafood products.

(c) For the purposes of this section, a week shall be considered to fall within a month if 4 or more days of the week fall within such month. The limitations of this section shall not apply to the payment of benefits for partial employment.

66 Del. Laws, c. 392, § 1.;



§ 3317. Filing of claim for benefit; regulations of Department; posting [For application of this section, see 79 Del. Laws, c. 82, § 2]

(a) Claims for benefits shall be made in accordance with such regulations as the Department prescribes. Each employer shall post and maintain printed statements of such regulations in places readily accessible to individuals in the employer's service and shall make available to each such individual at the time the individual becomes unemployed a printed statement of such regulations. Such printed statements shall be supplied by the Department to each employer without cost to the employer.

(b) Whenever an individual files a claim for benefits, the Department shall forward to the employer by whom the claimant was most recently employed, hereafter the "last employer," or to the last employer's agent and to each base period employer or to each base period employer's agent relating to the individual's claim a separation notice. The last and base period employer(s) or agent(s) of the last and base period employer(s) shall return such notices completed, indicating the reason for the claimant's separation from work with them and the individual claimant's last date of work with them, within 7 days of the date contained on the separation notice. Any last or base period employer or any last or base period employer's agent who fails to timely return a separation notice or who fails to complete a separation notice or responds inadequately (which, for the purposes of this subsection, shall mean providing the Department insufficient information to make a determination of eligibility for the receipt of unemployment insurance benefits) within the period prescribed above shall be barred from claiming subsequently that the individual claimant to whom such separation notice applied shall be disqualified under any provisions of § 3314 of this title and shall be barred from seeking relief from benefit wage charges to its experience merit rating account under §§ 3349-3356 of this title unless the Department for reasons found to constitute good cause, shall release such employer or the employer's agent from the default. If the last or base period employer or the last or base period employer's agent fails to timely submit a completed separation notice, the Department shall not be required to issue a determination on said claim or to make an examination of said claim or be required to follow the remaining procedures as set forth in §§ 3318-3320 of this title.

(c) Upon receipt by the Department of a timely submitted and completed separation notice from the last or base period employer or the last or base period employer's agent, and if said employer's or employer agent's statement on the separation notice does not contest the claimant's entitlement to benefits by raising a potentially disqualifying issue as the reason for the claimant's separation or indicates that the claimant was laid off due to lack of work, the employer shall be subject to benefit wage charges to its experience merit rating account in accordance with §§ 3349-3356 of this title; and such employer and employer's agent shall not be entitled to any further appeal or relief of benefit wage charges on the basis of such claim. In such cases, the Department shall not be required to make an examination of said claim or of benefit wage charges to the employer's experience merit rating account, nor shall the Department be required to issue or send a determination to the last or base period employer or to the last or base period employer's agent or to the claimant on such claim for benefits, nor shall the Department be required to follow the remaining procedures for determination of such claims as set forth in §§ 3318-3320 of this title. In addition, in such cases, benefits shall be paid unless it is later determined by the Division that such claimant is not otherwise qualified or eligible for benefits, but in no event, shall such employer or the employer's agent be entitled to be a party to such later determination or be entitled to benefit wage charge relief on such claim.

41 Del. Laws, c. 258, § 6; 19 Del. C. 1953, § 3317; 57 Del. Laws, c. 669, § 5B; 70 Del. Laws, c. 121, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 82, § 1.;



§ 3318. Decision on claim by deputy; notice; appeal

(a) If the last employer timely files a completed separation notice in accordance with § 3317 of this title and the employer's statement on the separation notice does raise a potentially disqualifying issue as to the reason for the claimant's separation, the claim shall be referred to a representative of the Department, hereinafter referred to as a Claims Deputy, who shall examine the claim and on the basis of the facts found by the Claims Deputy shall initially determine the individual's qualification and nonmonetary eligibility for benefits, and issue a determination in which it is determined whether or not such claim is valid. If valid, the Claims Deputy shall further determine the week with respect to which benefits shall commence. In lieu of making a determination, the Claims Deputy may elect to refer such claim or any question involved therein to an appeal tribunal which shall make its decision with respect thereto in accordance with the procedure described in subsection (c) of this section. In either case, the Claims Deputy shall promptly notify the claimant and the last employer of the Deputy's own determination and the reasons therefor. The Claims Deputy may for good cause reconsider a determination and shall promptly notify the claimant and the last employer of the Deputy's amended determination and the reasons therefor, as the case may be. Base period employers who have submitted timely and completed separation notices in accordance with § 3317 of this title may seek relief from benefit wages charged to their experience merit rating accounts in accordance with § 3355 of this title except that for a claim in which the last employer is also a base period employer for such claim, the issue of benefit wage charge relief or such base period employer shall be determined in accordance with the determination on the issue of the claimant's last separation from such employer.

(b) Unless a claimant or a last employer who has submitted a timely and completed separation notice in accordance with § 3317 of this title files an appeal within 10 calendar days after such Claims Deputy's determination was mailed to the last known addresses of the claimant and the last employer, the Claims Deputy's determination shall be final and benefits shall be paid or denied in accordance therewith. If a Claims Deputy's determination awards benefits, such benefits shall be paid promptly in accordance with such determination upon its issuance. If an appeal is filed from a Claims Deputy's determination that awards benefits, benefits shall be paid in accordance with such determination notwithstanding such appeal, but if the appeals tribunal's determination or a determination of the Unemployment Insurance Appeal Board under §§ 3320-3322 of this title, or judicial review under § 3323 of this title, modifies or reverses the award of the benefits, the claimant shall be paid benefits for the weeks of unemployment following the issuance of such an appeals tribunal, Unemployment Insurance Appeal Board or judicial review decision only in accordance with such decisions.

(c) Unless the appeal is withdrawn, an appeals tribunal, after affording the parties reasonable opportunity for fair hearing, shall affirm, modify or reverse the decision of the deputy. The parties shall be duly notified of the tribunal's decision, together with its reason therefor, which shall be deemed to be final unless within 10 days after the date of notification or mailing of such decision further appeal is initiated pursuant to § 3320 of this title. If an appeals tribunal decision awards benefits, such benefits shall be paid promptly in accordance with such decision upon its issuance. If an appeal is filed from an appeals tribunal's decision that awards benefits, benefits shall be paid in accordance with such decision notwithstanding such appeal, but if the Unemployment Insurance Appeal Board's decision modifies or reverses the award of benefits, the claimant shall be paid benefits for weeks of unemployment following the issuance of the Unemployment Insurance Appeal Board's decision only in accordance with such decision. Benefits to which the claimant is not entitled under the decision of the appeals tribunal shall not be paid for any week ending after the decision is issued, but any benefits which the claimant is determined to be otherwise entitled to receive shall be paid notwithstanding any further appeal from the decision of the appeals tribunal.

41 Del. Laws, c. 258, § 6; 43 Del. Laws, c. 280, § 10; 46 Del. Laws, c. 162, § 8; 48 Del. Laws, c. 179, § 2; 19 Del. C. 1953, § 3318; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 58 Del. Laws, c. 230, §§ 1, 2; 63 Del. Laws, c. 427, §§ 8, 9; 70 Del. Laws, c. 121, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 127, § 1.;



§ 3319. Appointment, organization, disqualification and compensation of appeal tribunals

To hear and decide disputed claims the Department shall appoint 1 or more impartial appeal tribunals consisting in each case of either a salaried examiner, to be known as a referee, or a body consisting of 3 members, 1 of whom shall be a referee who shall serve as chairperson, 1 of whom shall be a representative of employers and the other of whom shall be a representative of employees. Each of the latter 2 members shall serve at the pleasure of the Department and be paid a fee of not more than $10 per day of active service on such tribunal plus necessary expenses. No person shall participate on behalf of the Department in any case in which that person is an interested party. The Department may designate alternates to serve in the absence or disqualification of any member of an appeal tribunal. The chairperson shall act alone in the absence or disqualification of any other member and that member's alternates. In no case shall the hearing proceed unless the chairperson of the appeal tribunal is present.

41 Del. Laws, c. 258, § 6; 19 Del. C. 1953, § 3319; 57 Del. Laws, c. 669, § 5B; 70 Del. Laws, c. 186, § 1.;



§ 3320. Review

(a) The Unemployment Insurance Appeal Board [UIAB] may on its own motion, affirm, modify, or reverse any decision of an appeal tribunal on the basis of the evidence previously submitted to the appeal tribunal or it may permit any of the parties to such decision to initiate further appeal before it. The Unemployment UIAB shall remand a case to the appeal tribunal to supplement the existing evidence when it is determined to be insufficient to form a substantial basis for a decision. Appeals to the UIAB may be made by the parties to a disputed unemployment insurance claim, as well as by the claims deputy whose decision is modified or reversed by an appeals tribunal. The UIAB shall promptly notify all interested parties of its findings and decision.

(b) On, or after, July 7, 2005, the UIAB shall schedule and hear any appeal of an Appeals Referee's decision where such appeal, although timely filed, was not scheduled and heard by the UIAB prior to December 31, 2004. Notwithstanding the 10-day appeal period set forth in § 3318(c) of this title, until August 6, 2005, the Unemployment Insurance Appeal Board shall consider as timely, any appeal of an Appeals Referee decision that could not have been accepted after December 31, 2004, and prior to July 7, 2005.

41 Del. Laws, c. 258, § 6; 19 Del. C. 1953, § 3320; 57 Del. Laws, c. 669, § 5E; 75 Del. Laws, c. 127, §§ 1, 3, 4.;



§ 3321. Procedure on review; record of proceedings

(a) The manner in which disputed claims shall be presented and the conduct of hearings and appeals shall be in accordance with regulations prescribed by the Unemployment Insurance Appeal Board for determining the rights of the parties, whether or not such regulations conform to common-law or statutory rules of evidence and other technical rules of procedure.

(b) A full and complete record shall be kept of all proceedings in connection with a disputed claim. All testimony at any hearing upon a disputed claim shall be recorded but need not be transcribed unless the disputed claim is further appealed.

41 Del. Laws, c. 258, § 6; 19 Del. C. 1953, § 3321; 57 Del. Laws, c. 669, § 5F; 75 Del. Laws, c. 127, § 1.;



§ 3322. Finality of Board's decision; duty to exhaust administrative remedies; position of Department in judicial review

(a) Any decision of the Unemployment Insurance Appeal Board shall become final 10 days after the date of notification or mailing thereof, and judicial review thereof as provided in this subchapter shall be permitted only after any party claiming to be aggrieved thereby has exhausted all administrative remedies as provided by this chapter.

(b) The Department shall be deemed to be a party to any judicial action involving any such decision, and may be represented in any such judicial action by any qualified attorney employed by the Department and designated by it for that purpose or at the Department's request by the Attorney General.

41 Del. Laws, c. 258, § 6; 19 Del. C. 1953, § 3322; 57 Del. Laws, c. 669, §§ 5B, 5F; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 127, § 1.;



§ 3323. Judicial review; procedure

(a) Within 10 days after the decision of the Unemployment Insurance Appeal Board has become final, any party aggrieved thereby may secure judicial review thereof by commencing an action in the Superior Court in the county in which the claimant resides or the employer's place of business is located against the Unemployment Insurance Appeal Board for the review of such decision, in which action any other party to the proceeding before the Unemployment Insurance Appeal Board shall be made a defendant. In such action, a petition, which need not be verified, but which shall state the grounds upon which a review is sought, shall be served upon the Unemployment Insurance Appeal Board or upon such person as the Unemployment Insurance Appeal Board may designate and such service shall be deemed completed service on all parties, but there shall be left with the party so served as many copies of the petition as there are defendants and the Unemployment Insurance Appeal Board shall forthwith mail 1 such copy to each defendant. With its answer the Unemployment Insurance Appeal Board shall certify and file with the Court all documents and papers and a transcript of all testimony taken in the matter together with the Unemployment Insurance Appeal Board's findings of fact and decision therein. The Unemployment Insurance Appeal Board may also certify to the Court questions of law involved in any decision. In any judicial proceeding under this section, the findings of the Unemployment Insurance Appeal Board as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the Court shall be confined to questions of law. Such actions and the questions so certified shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under this chapter.

(b) An appeal may be taken from the decision of the Superior Court to the Supreme Court of this State in the same manner, but not inconsistent with this chapter, as is provided in civil cases.

(c) It shall not be necessary in any judicial proceeding under this section to enter exceptions to the rulings of the Unemployment Insurance Appeal Board and no bond shall be required for entering such appeal. Upon the final determination of such judicial proceeding, the Unemployment Insurance Appeal Board shall enter an order in accordance with such determination. A petition for judicial review shall not act as a supersedeas or stay, nor shall the Unemployment Insurance Appeal Board or any court enter an order of supersedeas or stay which shall delay the payment of any benefits to which the claimant has been determined to be entitled or delay any determination of claimant's rights to any benefits.

41 Del. Laws, c. 258, § 6; 19 Del. C. 1953, § 3323; 57 Del. Laws, c. 669, § 5F; 58 Del. Laws, c. 230, § 3; 58 Del. Laws, c. 522, § 19; 75 Del. Laws, c. 127, § 1.;



§ 3324. Witness fees

Witnesses subpoenaed pursuant to this subchapter shall be allowed fees at a rate fixed by the Unemployment Insurance Appeal Board. Such fees shall be a part of the expense of administering this chapter.

41 Del. Laws, c. 258, § 6; 19 Del. C. 1953, § 3324; 57 Del. Laws, c. 669, § 5F; 75 Del. Laws, c. 127, § 1.;



§ 3325. Recoupment of overpayments of benefits

Any person who has received any sum as benefits under this chapter to which it is finally determined that the person was not entitled shall be liable to repay in cash said overpayment, to the Department for the Unemployment Compensation Fund, or to have such sum deducted from future benefits payable to the person under this chapter. The person shall be so liable regardless of whether such sum was received through fraud or mistake, or whether that person was legally awarded the payment of benefits at the time but on appeal was subsequently found not to be entitled thereto. If the person becomes eligible for benefits before such sum is completely repaid, the Department shall deduct the remaining balance of such sum from such benefits. Except where the person obtained the overpayment by fraud, the Department may, in its discretion, elect not to require repayment of such sum in cash, and elect to only deduct such sum from subsequently awarded benefits. For nonfraud overpayments, the deduction from subsequently awarded benefits shall be only 50% of the payable weekly benefit amount until the overpayment is completely repaid, while 100% of the payable weekly benefit amount shall be deducted from subsequently awarded benefits until the overpayment is completely repaid when the overpayment was the result of fraud. Discretionary decisions by the Department of how or by what means it elects to collect nonfraud overpayments, that is, either by cash or deduction from subsequently awarded benefits, or by any other means, are administrative collections decisions made by the executive branch of government and are not subject to review by quasi-judicial or judicial tribunals of this State.

The Department shall issue a notice of overpayment and an order for recoupment, stating its grounds therefor, before initiating action to collect the overpayment. Unless the person files an appeal to an Unemployment Insurance appeals referee within 10 days after such order was mailed to the person at the person's last known address, the order shall be final and recoupment shall be made in accordance with such order. Appeal from an Unemployment Insurance appeals referee decision to the Unemployment Insurance Appeal Board must be filed within 10 days after such decision was mailed to the person. Appeal from the Unemployment Insurance Appeal Board decision to Superior Court may be made in the same fashion as an appeal of the Appeal Board's benefit decisions.

In the absence of fraud, in any case under this section in which a claimant is liable to repay to the Department any sum for the Unemployment Compensation Fund, such sum shall be collectible without interest in the name of the Department. Where, however, the Department determines that a claimant who is liable to repay any sum committed fraud in order to obtain benefits, the claimant shall be required to repay the sum due to the Department as well as interest thereon. Benefit overpayments paid to a claimant as the result of fraud shall be repaid with interest at the same rate as provided for past due assessments and reimbursement payments in lieu of assessments in § 3357 of this title and Department of Labor Regulation No. 45. Interest collected pursuant to this section shall be paid into the Special Administration Fund. In addition, a monetary penalty of 15.0% of the amount received by a claimant as the result of fraud shall be assessed. The monetary penalty collected pursuant to this section shall be paid into the Unemployment Compensation Fund as referenced in § 3161 of this title.

Any employer who makes a deduction from a back wage award to a claimant because of the claimant's receipt of unemployment benefits, for which the claimant has become ineligible by reason of such award, shall be liable to pay into the Unemployment Compensation Fund an amount equal to the amount of such deduction. When the employer has made such payment into the Unemployment Compensation Fund, the amount of such payments shall be considered when determining, if applicable, said employer's entitlement to rehire credit.

The Department may write off in whole or in part an overpayment debt after a period of 3 years, when it has ascertained after investigation and after reasonable attempts at collection that the overpayment debt is wholly or partly uncollectible. The Department may prescribe the appropriate accounting methods by which the uncollected portion of the debt shall be written off its accounts instead of being carried indefinitely as an uncollected debt. No action shall be taken by the Department to collect an overpayment of benefits to any person after a period of 5 years from the end of the benefit year, as defined in § 3302(3) of this title, with respect to which such benefits were paid, unless during this 5 year period, the Department has brought a civil action in a court of competent jurisdiction against the claimant. Any payment on account by a claimant on an overpayment, by any means, except the offset of subsequently awarded benefits, by the Department shall be credited against the outstanding indebtedness of the claimant in the following manner; first, principal on fraud overpayments in oldest to newest outstanding indebtedness order; second, interest on fraud overpayments; third, monetary penalty on fraud overpayments; fourth, principal on nonfraud overpayments in oldest to newest outstanding indebtedness order; and, fifth, court costs. Any collection of an overpayment by the offset of subsequently awarded benefits by the Department shall be credited only against the principal of the outstanding indebtedness of the claimant in accordance with § 303(a)(5) of the Social Security Act (42 U.S.C. § 303) and § 3304(a)(4) of the Federal Unemployment Tax Act (26 U.S.C. § 3304). Such offsets shall be credited first to fraud overpayment principal and second to non-fraud overpayment principal in oldest to newest outstanding indebtedness order.

41 Del. Laws, c. 258, § 6; 43 Del. Laws, c. 280, § 11; 19 Del. C. 1953, § 3325; 57 Del. Laws, c. 669, § 5B; 65 Del. Laws, c. 179, § 2; 65 Del. Laws, c. 367, § 2; 67 Del. Laws, c. 3, § 1; 68 Del. Laws, c. 117, § 1; 69 Del. Laws, c. 379, §§ 1, 2; 70 Del. Laws, c. 97, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 566, § 1; 71 Del. Laws, c. 27, § 1; 72 Del. Laws, c. 100, §§ 1, 2; 75 Del. Laws, c. 127, § 1; 79 Del. Laws, c. 117, § 1.;



§ 3326. Extended benefits

(a) As used in this section, unless the context clearly requires otherwise:

(1) "Extended benefit period" means a period which:

a. Begins with the third week after the first week for which there is a state "on" indicator, and

b. Ends with either of the following weeks, whichever occurs later:

1. The third week after the first week for which there is a state "off" indicator, or

2. The thirteenth consecutive week of such period;

provided, that no extended benefit period may begin the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this State.

(2)a. There is a state "on" indicator for a week beginning prior to September 25, 1982, if the rate of insured unemployment under the state law for the period consisting of such week and the immediately preceding 12 weeks:

1. Equaled or exceeded 120 percent of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years, and

2. Equaled or exceeded 4 percent.

b. There is a state "on" indicator for a week beginning after September 25, 1982, if the rate of insured unemployment under the state law for the period consisting of such week and the immediately preceding 12 weeks:

1. Equaled or exceeded 120 percent of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years, and

2. Equaled or exceeded 5 percent.

c. There is a state "on" indicator for a week beginning after June 6, 2009, if:

1. The rate of total unemployment (seasonally adjusted), as determined by the United States Secretary of Labor, for the period consisting of the most recent 3 months for which data for all States are published before the close of such week equaled or exceeded 6.5 percent, and

2. The average rate of total unemployment in the State (seasonally adjusted), as determined by the United States Secretary of Labor, for the 3-month period referred to in paragraph (a)(2)c.1. of this section, equals or exceeds 110 percent of such average for either or both of the corresponding 3-month periods ending in the 2 preceding calendar years; however, for weeks of compensation beginning after December 17, 2010, and ending December 31, 2011, or the expiration date set forth in Public Law 111-312 [Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010], whichever is later, the average rate of total unemployment in the State (seasonally adjusted), as determined by the United States Secretary of Labor, for the 3-month period referred to in paragraph (a)(2)c.1. of this section, equals or exceeds 110 percent of such average for any or all of the corresponding 3-month periods ending in the 3 preceding calendar years.

(3)a. There is a state "off" indicator for a week beginning prior to September 25, 1982, if, for the period consisting of such week and the immediately preceding 12 weeks, either paragraph (a)(2)a.1. or paragraph (a)(2)a.2. of this section was not satisfied.

b. There is a state "off" indicator for a week beginning after September 25, 1982, if, for the period consisting of such week and the immediately preceding 12 weeks, either paragraph (a)(2)b.1. or paragraph (a)(2)b.2. of this section was not satisfied.

c. There is a state "off" indicator for a week beginning after June 6, 2009, if, for the period consisting of such week and the immediately preceding 12 weeks, either paragraph (a)(2)c.1. or paragraph (a)(2)c.2. of this section was not satisfied.

(4) "Rate of insured unemployment," for purposes of paragraphs (a)(2) and (3) of this section, means the percentage derived by dividing:

a. The average weekly number of individuals filing claims for regular benefits in this State for weeks of unemployment with respect to the most recent 13-consecutive-week period, as determined by the Department on the basis of its reports to the United States Secretary of Labor, by

b. The average monthly employment covered under this chapter for the first 4 of the most recent 6 completed calendar quarters ending before the end of such 13-week period.

(5) "Regular benefits" means benefits payable to an individual under this chapter or under any other state law (including benefits payable to federal civilian employees and to ex-servicepersons pursuant to 5 U.S.C. Chapter 85) other than extended benefits.

(6) "Extended benefits" means benefits (including benefits payable to federal civilian employees and to ex-servicepersons pursuant to 5 U.S.C. Chapter 85) payable to an individual under this section for weeks of unemployment in the individual's eligibility period.

(7) "Eligibility period" of an individual means the period consisting of the weeks in the individual's benefit year which begin in an extended benefit period and, if the individual's benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

(8) "Exhaustee" means an individual who, with respect to any week of unemployment in the individual's eligibility period:

a. Has received, prior to such week, all of the regular benefits that were available to the individual under this chapter or any other state law (including dependents' allowances and benefits payable to federal civilian employees and ex-servicepersons under 5 U.S.C. Chapter 85) in the individual's current benefit year that includes such week; provided, that, for the purposes of this paragraph, an individual shall be deemed to have received all of the regular benefits that were available to the individual although:

1. As a result of a pending appeal with respect to wages that were not considered in the original monetary determination in the individual's benefit year, the individual may subsequently be determined to be entitled to added regular benefits; or

2. The individual's benefit year, having expired prior to such week, the individual has no or insufficient wages on the basis of which the individual could establish a new benefit year that would include such week; and

b. Has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act (45 U.S.C. § 351 et seq.) and such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

c. Has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada but, if the individual is seeking such benefits and the appropriate agency finally determines that the individual is not entitled to benefits under such law, the individual is considered an exhaustee.

d. Notwithstanding any other provisions of this chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by the product of the number of weeks for which the individual received any amounts as trade adjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

(9) "State law" means the unemployment insurance law of any state, approved by the United States Secretary of Labor under § 3304 of the Internal Revenue Code of 1954 (26 U.S.C. § 3304).

(b) Except when the result would be inconsistent with the other provisions of this section, as provided in the regulations of the Department, the provisions of this part which apply to claims for or the payment of regular benefits shall apply to claims for and the payment of extended benefits.

(c) An individual shall be eligible to receive extended benefits with respect to any week of unemployment in the individual's eligibility period only if the Department finds that with respect to such week:

(1) The individual is an "exhaustee" as defined in paragraph (a)(8) of this section.

(2) The individual has satisfied the requirements of this chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits.

(3) The individual has, during the individual's base period, been paid wages for employment equal to not less than 40 times the individual's weekly benefit amount and, as used in this paragraph, "wages" means wages for employment by employers for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employment unit by which such wages were paid has satisfied the conditions of § 3302(8) of this title or § 3343 of this title with respect to becoming an employer.

(d) The weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period shall be an amount equal to the weekly benefit amount payable to the individual during the individual's applicable benefit year. Provided, that for any week during a period in which federal payments to States under § 204 of the Federal-State Extended Unemployment Compensation Act of 1970 (August 10, 1970, Public Law 91-373) are reduced under an order issued under § 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. § 902), the weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period shall be reduced by a percentage equivalent to the percentage of the reduction in the federal payment. Such reduced weekly extended benefit amount, if not a full dollar amount, shall be rounded to the nearest lower dollar amount.

(e) The total extended benefit amount payable to any eligible individual with respect to the individual's applicable benefit year shall be the lesser of the following amounts; provided, however, that during any fiscal year in which federal payments to States under § 204 of the Federal State Extended Unemployment Compensation Act of 1970 (August 10, 1970, Public Law 91-373) are reduced under an order issued under § 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. § 902), the total extended benefit amount payable to an individual with respect to the individual's applicable benefit year shall be reduced by an amount equal to the aggregate of the reductions under subsection (d) of this section in the weekly amount paid to the individual:

(1) Fifty percent of the total amount of regular benefits which were payable to the individual under this chapter in the individual's applicable benefit year;

(2) Thirteen times the individual's weekly benefit amount which was payable to the individual under this chapter for a week of total unemployment in the applicable benefit year.

(f)(1) Effective with respect to weeks beginning in a high unemployment period, subsection (e) of this section shall be applied by substituting:

a. "Eighty percent" for "fifty percent" in paragraph (e)(1) of this section, and

b. "Twenty" for "thirteen" in paragraph (e)(2) of this section.

(2) For purposes of paragraph (f)(1) of this section, the term "high unemployment period" means any period during which an extended benefit period would be in effect if paragraph (a)(2)c.1. of this section were applied by substituting "8 percent" for "6.5 percent."

(g)(1) Except as provided in paragraph (g)(2) of this section, an individual shall not be eligible for extended benefits for any week if:

a. Extended benefits are payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan; and

b. No extended benefit period is in effect for such week in such state.

(2) Paragraph (g)(1) of this section shall not apply with respect to the first 2 weeks for which extended benefits are payable, (determined without regard to this subsection), pursuant to an interstate claim filed under the interstate benefit payment plan, to the individual from the extended benefit account established for the individual with respect to the benefit year.

(h)(1) Notwithstanding any other provisions of this chapter, payment of extended benefits shall not be made to any individual for any week of unemployment in the individual's eligibility period if the Department finds that during such period:

a. The individual failed to accept any offer of suitable work (as defined in paragraph (h)(3) of this section) or failed to apply for any suitable work to which the individual was referred by the Department; or

b. The individual failed to actively engage in a systematic and sustained effort to obtain work during such week, and/or failed to furnish tangible evidence that the individual did engage in such effort during such week.

(2) Any individual who has been found ineligible for extended benefits for any week by reason of a failure described in paragraph (h)(1) of this section shall also be denied benefits beginning with the first day of the week following the week in which such failure occurred until the individual has been employed in each of 4 subsequent weeks (whether or not consecutive) and has earned remuneration in covered employment equal to not less than 4 times the extended weekly benefit amount.

(3) For purposes of this subsection, the term "suitable work" means, with respect to any individual, any work which is within such individual's capabilities; provided, however, that the gross average weekly remuneration payable for the work must exceed the sum of:

a. The individual's extended weekly benefit amount as determined under subsection (d) of this section, plus the amount, if any, of supplemental unemployment benefits (as defined in § 501(c)(17)(D) of the Internal Revenue Code of 1954 [26 U.S.C. § 501(c)(17)(D)]) payable to such individual for such week; and further,

b. Pays wages not less than the higher of:

1. The minimum wage provided by § 6(a)(1) of the Fair Labor Standards Act of 1938 [29 U.S.C. § 206(a)(1)], without regard to any exemptions; or

2. The applicable state or local minimum wage;

c. Provided, however, that no individual shall be denied extended benefits for failure to accept an offer or to apply for any job which meets the definition of suitability as described in this subsection if:

1. The position was not offered to such individual in writing or was not listed with the employment service.

2. Such failure would not result in a denial of benefits under the definition of suitable work for regular benefit claimants in § 3314 of this title to the extent that the criteria of suitability in that section are not inconsistent with this paragraph.

3. The individual furnishes satisfactory evidence to the Department that the individual's prospects for obtaining work in the individual's customary occupation within a reasonably short period are good. If such evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to such individual shall be made in accordance with the definition of suitable work for regular benefit claimants in § 3314 of this title without regard to the definition specified by this paragraph.

(4) Notwithstanding subsection (b) of this section to the contrary, no work shall be deemed to be suitable work for an individual which does not accord with the labor standard provisions required by § 3304(a)(5) of the Internal Revenue Code of 1954 [26 U.S.C. § 3304(a)(5)] and set forth herein under § 3314(3)a., b., c. and d. of this title.

(5) The employment service shall refer any claimant entitled to extended benefits under this title to any suitable work which meets the criteria prescribed in paragraph (h)(3) of this section.

(6) The provisions of paragraphs (h)(1), (2), (3) and (5) of this section shall not apply should at any time these provisions be temporarily or permanently suspended by federal law. If these provisions are suspended by federal law, the provisions of state law which apply to claims for or the payment of regular benefits shall apply to claims for and the payment of extended benefits.

(i)(1) Whenever an extended benefit period is to become effective in this State or an extended benefit period is to be terminated in this State, the Department shall make an appropriate public announcement.

(2) Computations required by paragraph (a)(4) of this section shall be made by the Department, in accordance with regulations prescribed by the United States Secretary of Labor.

(j) The provisions of paragraph (a)(2)c. of this section shall be in effect until the week ending December 5, 2009, or until the week ending 4 weeks prior to the last week for which 100 percent federal sharing is authorized by § 2005(a) of Public Law 111-5, whichever is later.

(k) To the extent that the provisions and definitions of terms in the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) are in conflict with, or supplement the provisions and definitions applicable pursuant to this section, the provisions and definitions of the American Recovery and Reinvestment Act of 2009 shall apply to this section.

(l) Notwithstanding any other provision of this section, the Governor may, if permitted by federal law, suspend the payment of extended duration benefits under this section, to the extent necessary to ensure that otherwise eligible individuals are not denied, in whole or in part, the receipt of emergency unemployment compensation benefits authorized by the federal Supplemental Appropriations Act of 2008 (Public Law 110-252), the Unemployment Compensation Extension Act of 2008 (Public Law 110-449), and the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), and that the state receives maximum reimbursement from the federal government for the payment of those emergency benefits.

19 Del. C. 1953, § 3326; 58 Del. Laws, c. 143, § 7; 58 Del. Laws, c. 522, §§ 20, 21; 60 Del. Laws, c. 2, §§ 1-4; 61 Del. Laws, c. 186, §§ 21-24; 63 Del. Laws, c. 192, § 3; 63 Del. Laws, c. 427, §§ 10-14, 20; 65 Del. Laws, c. 414, §§ 1, 2; 65 Del. Laws, c. 514, §§ 6-11; 69 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 52, § 1; 78 Del. Laws, c. 4, § 1.;



§ 3327. Employment by a temporary help firm

(a) For the purposes of this section, "temporary help firm" means a firm that hires its own employees and assigns them to clients to support or supplement the client's work force in work situations such as employee absences, temporary skill shortages, seasonal workloads and special assignments and projects. "Temporary employee" means an employee assigned to work for the clients of a temporary help firm.

(b) A temporary employee of a temporary help firm will be deemed to have voluntarily quit employment if the employee does not contact the temporary help firm for reassignment upon completion of an assignment. Failure to contact the temporary help firm will not be deemed a voluntary quit unless the claimant has been advised of the obligation to contact the firm upon completion of assignments and that unemployment benefits may be denied for failure to do so.

69 Del. Laws, c. 357, § 1.;



§ 3328. Self-Employment Assistance Program

(a) As used in this section:

(1) "Self-employment assistance activities" means activities (including entrepreneurial training, business counseling and technical assistance) approved by the Secretary of Labor or the Secretary's designee in which an individual identified through a worker profiling system as likely to exhaust regular benefits participates for the purpose of establishing a business and becoming self-employed.

(2) "Self-employment assistance allowance" means an allowance, payable in lieu of regular benefits and from the Unemployment Compensation Fund established under § 3161 of this title, to an individual participating in self-employment assistance activities who meets the requirements of this section.

(3) "Full-time basis" means that the individual is devoting such amount of time as is determined by the Department to be necessary to establish a business which will serve as a full-time occupation for that individual.

(b) The weekly allowance payable under this section to an individual will be equal to the weekly benefit amount for regular benefits payable under § 3313 of this title. The sum of (1) the allowance paid under this section and (2) regular benefits paid under this chapter with respect to any benefit year shall not exceed the maximum benefit amount as established by § 3313(k) of this title with respect to such benefit year.

(c) The allowance described in subsection (a) of this section shall be payable to an individual at the same interval, on the same terms, and subject to the same conditions as regular benefits under this chapter, except that:

(1) The requirements of §§ 3315(1), (3), and 3314(3) of this title relating to availability for work active search for work and refusal to accept work are not applicable to such individual;

(2) The reduction provided in § 3313(i) of this title relating to wages paid is not applicable to income earned from self-employment by such individual;

(3) An individual who meets the requirements of this section shall be considered to be unemployed under § 3302(17) of this title; and

(4) An individual who fails to participate in self-employment assistance activities or who fails to actively engage on a full-time basis in activities (which may include training) relating to the establishment of a business and becoming self-employed shall be disqualified for the week such failure occurs.

(d) The aggregate number of individuals receiving the self-employment assistance allowance under this section at any time shall not exceed 5 percent of the number of individuals receiving regular benefits for such week. The Secretary of Labor shall prescribe such actions as are necessary to assure the requirements of this subsection are met.

(e) Self-employment assistance allowances paid under this section shall be charged to employers as provided under the provisions of this chapter relating to the charging of regular benefits. Benefits shall be noncharged as provided under § 3314 of this title.

(f) The provisions of this section will apply to weeks beginning after the date of enactment or weeks beginning after any plan required by the United States. Department of Labor is approved by said Department, whichever date is later. The authority provided by this section shall terminate as of the end of the week preceding the date when federal law no longer authorizes the provisions of this section, unless such date is a Saturday in which case the authority shall terminate as of such date.

70 Del. Laws, c. 43, § 4; 70 Del. Laws, c. 186, § 1.;



§ 3329. Voluntary withholding of federal income tax from benefits

(a) An individual filing a new claim for unemployment insurance benefits shall, at the time of filing such claim, be advised that:

(1) Unemployment insurance benefits are subject to federal, state and local income tax;

(2) Requirements exist pertaining to estimated tax payments;

(3) The individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment insurance benefits at the amount specified in the federal Internal Revenue Service Code; and

(4) The individual shall be permitted to change a previously elected withholding status no more than once during a claim benefit year.

(b) Amounts deducted and withheld from unemployment insurance benefits shall remain in the Unemployment Insurance Trust Fund until transferred to the federal taxing authority as a payment of income tax.

(c) The Director of Unemployment Insurance shall follow all procedures specified by the United States Department of Labor and the federal Internal Revenue Service pertaining to the deducting and withholding of income tax.

(d) Amounts deducted and withheld from unemployment insurance benefits for federal income tax shall be deducted and withheld only after amounts are deducted and withheld in the deduction priority established by the Director of Unemployment Insurance for any overpayments, child support obligations, food stamp over-issuances or any other amounts required to be deducted and withheld under this title.

(e) The provisions of this section relating to the voluntary deduction and withholding of federal income tax from unemployment insurance benefits shall apply to benefit payments made on or after January 1, 1997.

70 Del. Laws, c. 574, § 1.;






Subchapter III Employer's Coverage and Assessments

§ 3341. Period of employer's coverage

Any employing unit which is or becomes an employer subject to this chapter within any calendar year shall be subject to this chapter during the whole of such calendar year.

41 Del. Laws, c. 258, § 8; 19 Del. C. 1953, § 3341.;



§ 3342. Termination of employer's coverage

Except as otherwise provided in § 3343 of this title, an employing unit shall cease to be an employer subject to this chapter only as of January 1 of any calendar year if it files with the Department, prior to January 5 of such year, a written application for termination of coverage and the Department finds that there was no employment as defined in §§ 3302(8)(A) and (10)(C) of this title performed for an employing unit within the preceding calendar year.

For purposes of this section, the 2 or more employing units mentioned in § 3302(8)(D), (8)(E) or (8)(F) of this title shall be treated as a single employing unit.

41 Del. Laws, c. 258, § 8; 19 Del. C. 1953, § 3342; 57 Del. Laws, c. 669, § 5B; 58 Del. Laws, c. 143, § 8; 58 Del. Laws, c. 522, § 22.;



§ 3343. Election of employer to be covered by this chapter

(a) An employing unit, not otherwise subject to this chapter, which files with the Department its written election to become an employer subject to this chapter for not less than 2 calendar years, shall, with the written approval of such election by the Department, become an employer subject to this chapter to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject to this chapter as of January 1 of any calendar year subsequent to such 2 calendar years, if, at least 30 days prior to such January 1, it has filed with the Department a written notice to that effect.

(b) Any employing unit for which services that do not constitute employment as defined in this chapter are performed may file with the Department a written election that all such services performed by individuals in its employ in 1 or more distinct establishments or places of business shall be deemed to constitute employment for all purposes of this chapter for not less than 2 calendar years. Upon the written approval of such election by the Department, such services shall be deemed to constitute employment subject to this chapter from and after the date stated in such approval. Such services shall cease to be deemed employment subject to this chapter as of January 1 of any calendar year subsequent to such 2 calendar years, if at least 30 days prior to such January 1 such employing unit has filed with the Department a written notice to that effect.

41 Del. Laws, c. 258, § 8; 19 Del. C. 1953, § 3343; 54 Del. Laws, c. 328, § 1; 57 Del. Laws, c. 669, § 5B; 58 Del. Laws, c. 143, §§ 9, 10; 58 Del. Laws, c. 522, § 23; 58 Del. Laws, c. 530, § 3; 63 Del. Laws, c. 427, § 15.;



§ 3344. Determination of liability of employer for assessments; administrative and judicial review; time limits

(a) The Department may delegate to a suitable employee of the Department the power to make preliminary determinations on all questions relating to the liability of employing units for the assessments mentioned in this subchapter, but such administrative rulings shall be subject to the review of the Unemployment Insurance Appeal Board. An appeal may be taken by an employing unit within 15 days from the date of the administrative ruling. The person taking the appeal shall be designated as the complainant. The Board shall hear such appeals within a reasonable time.

(b) Formal hearings shall be conducted according to the rules prescribed by the Unemployment Insurance Appeal Board and a record of such hearings shall be made and kept by the Unemployment Insurance Appeal Board. The record shall include the evidence, the Unemployment Insurance Appeal Board's findings of fact and the Unemployment Insurance Appeal Board's decision together with a brief statement of the reasons therefor. It shall show the manner in which the Unemployment Insurance Appeal Board construed the law and applied it to the facts.

(c) The Unemployment Insurance Appeal Board's decision shall be final and conclusive as to the liability of the employing unit unless, within 10 days after mailing thereof the complainant or the Department appeals to the Superior Court for the county in which the complainant resides. The Department may be represented in any such appeal by any qualified attorney employed by the Department and designated by it for that purpose or, at the Department's request, by the Attorney General. In every such appeal the cause shall be decided by the Court from the record, without the aid of a jury, and the Court may affirm, reverse or modify the Unemployment Insurance Appeal Board's decision. The Unemployment Insurance Appeal Board's findings of fact shall not be set aside unless the Court determines that the record contains no substantial evidence that would reasonably support the findings. If the Court finds that additional evidence should be taken, the Court shall remand the case to the Unemployment Insurance Appeal Board for completion of the record. If the Court finds that the Unemployment Insurance Appeal Board has made an error of law, the Court shall reverse or modify the Unemployment Insurance Appeal Board's decision and render an appropriate judgment.

(d) In every such appeal the cause shall be decided by the Court from the record without the aid of a jury, and the Court may affirm, reverse or modify the Unemployment Insurance Appeal Board's decision. The Unemployment Insurance Appeal Board's findings of fact shall not be set aside if the Court finds the record contains substantial evidence to reasonably support the findings. If the Court finds that additional evidence should be taken, the Court shall remand the case to the Unemployment Insurance Appeal Board for completion of the record. If the Court finds that the Unemployment Insurance Appeal Board has made an error of law, the Court shall reverse or modify the Unemployment Insurance Appeal Board's decision and render an appropriate judgment.

(e) The Superior Courts for the several counties of this State shall have jurisdiction to hear and determine all appeals taken pursuant to this chapter and by appropriate rules shall prescribe the procedure in such appeals.

(f) The decision of the Court shall be in writing and the Prothonotary shall file a certified copy thereof with the Unemployment Insurance Appeal Board.

(g) Costs may be awarded by the Court and, when so awarded, the same amount of costs shall be allowed, taxed and collected as are allowed, taxed and collected for like services in the Superior Court.

41 Del. Laws, c. 258, § 11; 43 Del. Laws, c. 280, § 17; 44 Del. Laws, c. 208, § 4; 46 Del. Laws, c. 162, § 14; 19 Del. C. 1953, § 3344; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, §§ 5G(1), 5G(2); 72 Del. Laws, c. 315, §§ 1-3; 75 Del. Laws, c. 127, § 1.;



§ 3345. Payment of employer's assessments

(a) Assessments shall accrue and become payable by each employer for each calendar year in which the employer is subject to this chapter, with respect to wages for employment. Such assessments shall become due and be paid by each employer to the Department for the Fund in accordance with such regulations as the Department prescribes. Except in the case of a false or fraudulent report with intent to evade tax, the amount of assessments imposed by this chapter shall be assessed within 4 years after the date of the filing of the report required by this chapter with respect to such assessments and no civil action or other proceeding to enforce the payment of such assessments shall be commenced more than 4 years after the date of the filing of such report.

(b) Liability for assessments and election of reimbursement:

(1) In lieu of assessments required of employers under § 3348 of this title, liable public employers defined in § 3302(8)(B) of this title shall pay into the Unemployment Compensation Fund an amount equal to the amount of the regular benefits and the extended benefits paid (whether paid due to immediate eligibility or eligibility upon separation from a subsequent employer) that is attributable to service in the employ of such liable public employer to individuals for weeks of unemployment which begin during the effective period of such election.

(2) For purposes of this section, employing units covered under § 3302(8)(B) of this title are considered liable public employers and shall be liable for reimbursement payments in lieu of assessments. Paragraphs (b)(4)a., b., c., d., e., f. and g. of this section shall apply to any liable public employer.

(3) Any nonprofit organization or group of organizations, described in § 501(c)(3) of the Internal Revenue Code [26 U.S.C. § 501(c)(3)] which is exempt from income tax under § 501(a) of such Code [26 U.S.C. § 501(a)], which, pursuant to § 3302(8)(C) of this title, is or becomes subject to this chapter on or after January 1, 1972, shall pay assessments under subsection (a) of this section and § 3348 of this title unless it elects, in accordance with this subsection, to pay to the Department for the Unemployment Compensation Fund an amount equal to the amount of the regular benefits and the first week of extended benefits paid and one half of the extended benefits paid in subsequent weeks (whether paid due to immediate eligibility or eligibility upon separation from a subsequent employer), that is attributable to service in the employ of such nonprofit organization, to individuals for weeks of unemployment which begin during the effective period of such election.

a. Any nonprofit organization which is or becomes subject to this chapter on January 1, 1972, may elect to become liable for reimbursement payments in lieu of assessments for a period of not less than 1 taxable year beginning with January 1, 1972, provided it files with the Department a written notice of its election within the 30-day period immediately following such date.

b. Any nonprofit organization which becomes subject to this chapter after January 1, 1972, may elect to become liable for reimbursement payments in lieu of assessments for a period of not less than 12 months beginning with the date on which such subjectivity begins by filing a written notice of its election with this Department not later than 30 days immediately following the date of the determination of such subjectivity.

c. Any nonprofit organization which makes an election in accordance with paragraph (b)(3)a. or b. of this section will continue to be liable for reimbursement payments in lieu of assessments until it files with the Department a written notice terminating its election of reimbursement payments not later than 30 days prior to the beginning of the taxable year for which such termination shall first be effective.

The term "reimbursement payments in lieu of assessments" means the money payments to the State Unemployment Compensation Fund in lieu of assessments (required under § 3348 of this title) by:

1. Nonprofit organizations, which are equivalent to the amount of regular benefits and the first week of extended benefits paid and 1/2 of the extended benefits paid in subsequent weeks, which are attributable to service in the employ of such employers; and

2. Liable public employers, which are equivalent to the amount of regular benefits and extended benefits paid, which are attributable to service in the employ of such employers.

d. Any nonprofit organization which has been paying assessments under this chapter for a period subsequent to January 1, 1972, may change to a reimbursable basis by filing with the Department, not later than 30 days prior to the beginning of any taxable year, a written notice of election to become liable for reimbursement payments in lieu of assessments. Such election shall not be terminable by the organization for that and the next year.

e. The Department may for good cause extend the period within which a notice of election or a notice of termination must be filed and may permit an election to be retroactive, but not any earlier than with respect to benefits paid after December 31, 1969.

f. The Department, in accordance with such regulations as it may prescribe, shall notify each nonprofit organization of any determination which the Department may make of the status of such nonprofit organization as an employer and of the effective date of any election which it makes and of any termination of such election. Such determinations shall be subject to reconsideration, appeal and review in accordance with § 3344 of this title.

(4)a. If benefits paid an individual are based on wages paid by 1 or more employers that are liable for reimbursement payments in lieu of assessments and on wages paid by 1 or more employers liable for assessments under § 3348 of this title, the amount of benefits reimbursable by each employer liable for reimbursement payments to the Fund shall be the amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all the individual's base period employers.

b. If benefits paid an individual are based on wages paid by 2 or more employers liable for reimbursement payments in lieu of assessments, the amount of benefits reimbursable by each such employer to the Fund shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all the individual's base period employers.

c. At the end of each calendar quarter, or at the end of any other period as determined by the Department, the Department shall bill each nonprofit organization (or group of such organizations) which has elected to make payments in lieu of assessments for an amount equal to the full amount of regular benefits and the first week of extended benefits paid plus 1/2 of the amount of extended benefits paid in subsequent weeks during such quarter or other prescribed period that is attributable to service in the employ of such organization.

d. Payment of any bill rendered under paragraph (b)(4)c. of this section shall be made not later than 30 days after such bill was mailed to the last known address of the nonprofit organization or was otherwise delivered to it, unless there has been an application for review and redetermination in accordance with paragraph (b)(4)f. of this section.

e. Payments made by any nonprofit organization under this paragraph shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

f. The amount due specified in any bill from the Department shall be conclusive on the organization unless, not later than 15 days after the bill was mailed to its last known address or otherwise delivered to it, the organization files an application for redetermination setting forth the grounds for such application. The Department shall promptly review and reconsider the amount due specified in the bill and shall thereafter issue a redetermination in any case in which such application for redetermination has been filed. Any such redetermination shall be conclusive on the organization unless, not later than 15 days after the redetermination was mailed to its last known address or otherwise delivered to it, the organization files an appeal to the Board setting forth the grounds for appeal. Proceedings on appeal to the Board from the amount of a bill rendered under this subsection or a redetermination of such amount shall be in accordance with § 3344(b) of this title and the decision of the Board shall be subject to § 3344(c) of this title.

g. Past due reimbursement payments in lieu of assessments shall be subject to the same interest and penalties that, pursuant to § 3357 of this title, apply to past due assessments.

(5) Notwithstanding any other provisions of paragraph (b)(3) of this section, any nonprofit organization that, prior to January 1, 1969, paid assessments required by subsection (a) of this section and pursuant to paragraph (b)(3) of this section elects, within 30 days after June 21, 1971, to make payments in lieu of assessments shall not be required to make such payment on account of any regular or extended benefits paid, on the basis of wages paid by such organization to individuals for weeks of unemployment which began on or after the effective date of such election until the total amount of such benefits equals the amount:

a. By which the assessments paid by such organization with respect to the 2-year period before the effective date of the election under paragraph (b)(3) of this section exceed

b. The total amount of unemployment benefits paid for the same period under this chapter on the basis of wages paid for employment by such organization.

(6) Group accounts. — Two or more employers that have become liable for payments in lieu of assessments, in accordance with this subsection of this section, may file a joint application to the Department for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this paragraph. Upon its approval of the application, the Department shall establish a group account for such employers effective as of the beginning of the calendar quarter in which the Department receives the application and shall notify the group's representative of the effective date of the account. Such account shall remain in effect for not less than 2 years and thereafter until terminated at the discretion of the Department or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of assessments with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in such quarter bear to the total wages paid during such quarter for service performed in the employ of all members of the group. The Department shall prescribe such regulations as it deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this paragraph for addition of new members to and withdrawal of active members from such accounts and for the determination of the amounts that are payable under this paragraph by members of the group and the time and manner of such payments.

(7)a. Notwithstanding any other provisions of the Unemployment Compensation Law for the payment of assessments, any governmental entity or instrumentality may, as an alternative to financing benefits by payment in lieu of assessments, elect to pay assessments beginning with the date on which subjectivity begins by filing written notice of its election with the Department no later than 120 days after such subjectivity begins; provided that such election shall be effective for at least 2 full calendar years; or it may elect to pay assessments for a period of not less than 2 calendar years beginning January 1 of any year if written notice of such election is filed with the Department not later than February 1 of such year; provided, further, that such governmental entity or instrumentality shall remain liable for payments in lieu of assessments with respect to all benefits paid based on base period wages earned in the employ of such entity or instrumentality in the period during which it financed its benefits in lieu of assessments as provided in paragraph (b)(1) of this section.

b. Any governmental entity or instrumentality may terminate its election to pay assessments as of January 1 of any year by filing written notice with the Department not later than February 1 of any year with respect to which termination is to become effective. It may not revert to an assessment method of financing for at least 2 full calendar years after such termination.

c. Any governmental entity or instrumentality electing the option for assessment financing will report and pay assessments in accordance with subsection (a) of this section and §§ 3348 and 3350 of this title, except that notwithstanding the above sections, the assessment rate shall be 1 percent for the entire calendar year 1978 and the assessment rate for any subsequent calendar years shall be the rate established for such governmental entity or instrumentality under paragraph (b)(7)d. of this section.

d. On or before September 1 of each year beginning with September 1, 1979, the Department shall review the composite benefit cost experience of all governmental entities and instrumentalities and, on the basis of that experience, establish the assessment rate for the next following calendar year which can be expected to yield sufficient revenue to equal or exceed the projected benefit costs for that calendar year.

41 Del. Laws, c. 258, § 7; 43 Del. Laws, c. 282, § 2; 19 Del. C. 1953, § 3345; 50 Del. Laws, c. 104, § 1; 53 Del. Laws, c. 79, § 1; 54 Del. Laws, c. 328, § 2; 57 Del. Laws, c. 669, §§ 5B, 13B; 58 Del. Laws, c. 143, § 11; 58 Del. Laws, c. 522, §§ 24-27; 58 Del. Laws, c. 530, § 4; 61 Del. Laws, c. 186, §§ 25-31; 63 Del. Laws, c. 76, § 7; 63 Del. Laws, c. 192, §§ 4-7; 63 Del. Laws, c. 427, §§ 16-19; 64 Del. Laws, c. 91, §§ 8-11; 65 Del. Laws, c. 514, §§ 12, 13; 70 Del. Laws, c. 186, § 1.;



§ 3346. Deductibility of employer's assessments from employee's wages

Assessments payable by the employer under this chapter shall not be deducted by the employer, in whole or in part, from the wages of individuals in such employer's employ.

41 Del. Laws, c. 258, § 7; 43 Del. Laws, c. 282, § 2; 19 Del. C. 1953, § 3346; 53 Del. Laws, c. 79, § 1.;



§ 3347. Fractions of a cent

In the payment of any assessments, a fractional part of a cent shall be disregarded unless it amounts to 1/2 cent or more, in which case it shall be increased to 1 cent.

41 Del. Laws, c. 258, § 7; 43 Del. Laws, c. 282, § 2; 19 Del. C. 1953, § 3347; 53 Del. Laws, c. 79, § 1.;



§ 3348. Average employer assessment rate; average industry assessment rate; average construction industry assessment rate; new employer rate; standard rate of assessment

(a) On or before December 31 of each year, the Secretary of Labor shall establish an average employer assessment rate for the next succeeding calendar year. The average employer assessment rate shall be computed by multiplying total taxable wages paid by each employer, regardless of industrial classification category as listed in the North American Industry Classification System (NAICS) Manual furnished by the federal government, during the 12 consecutive months ending on June 30 by the employer's assessment rate established for the next calendar year and dividing the aggregate product for all employers by the total of taxable wages paid by all employers during the 12 consecutive months ending on June 30.

(b) On or before December 31 of each year, the Secretary of Labor shall establish an average industry assessment rate for the next succeeding calendar year for industrial classification categories (carried to 6 places) 236, 237 and 238 as listed in the North American Industry Classification System (NAICS) Manual furnished by the federal government. The average industry assessment rate for standard industrial classification categories 236, 237, and 238 shall be computed by multiplying total taxable wages paid by each employer in the industrial classification category during the 12 consecutive months ending on June 30 by the employer's assessment rate established for the next calendar year and dividing the aggregate product for all employers in the industrial classification category by the total of taxable wages paid by all employers in the industrial classification category during the 12 consecutive months ending on June 30.

(c) On or before December 31 of each year, the Secretary of Labor shall establish an average construction industry assessment rate for the next succeeding calendar year for industrial classification categories (carried to 3 places) 236, 237 and 238 as listed in the North American Industry Classification System (NAICS) Manual furnished by the federal government. The average construction industry assessment rate shall be computed by multiplying total taxable wages paid by each employer in the construction industry during the 12 consecutive months ending on June 30 by the employer's assessment rate established for the next calendar year and dividing the aggregate product for all employers by the total of taxable wages paid by all construction industry employers during the 12 consecutive months ending on June 30.

(d) For any employer, excluding those employers in NAICS categories 236, 237 and 238, who first becomes subject to this chapter on or after January 1, 2003, the new employer rate shall be the average employer assessment rate.

(e) For any employer in NAICS categories 236, 237 and 238 who first becomes subject to this chapter on or after January 1, 2003, the new employer rate shall be the average industry assessment rate in the employer's particular NAICS category (carried to 6 places) or the average construction industry assessment rate, whichever is the greater.

(f) The NAICS category assigned to any employer shall be as determined by the Secretary of Labor or the Secretary's designee and shall be reviewable only for abuse of discretion.

(g) Each employer subject to the new employer rate shall pay an assessment in an amount equal to the product of the new employer rate times wages paid by the employer during any calendar year, except as may be otherwise prescribed in this chapter.

(h) The standard rate of assessment shall be 2 7/10 percent for calendar years prior to 1985 and 5 4/10 percent for calendar year 1985 and subsequent years.

(i) Notwithstanding the computation of the average employer assessment rate, the average industry assessment rate or the average construction industry assessment rate, no employer assigned an assessment rate under subsection (d) or subsection (e) of this section shall have a rate of less than 1 percent.

41 Del. Laws, c. 258, § 7; 43 Del. Laws, c. 280, § 12; 43 Del. Laws, c. 282, § 3; 19 Del. C. 1953, § 3348; 53 Del Laws, c. 79, § 1; 63 Del. Laws, c. 76, § 9; 63 Del. Laws, c. 192, § 8; 64 Del Laws, c. 427, § 4; 65 Del. Laws, c. 513, § 2; 66 Del. Laws, c. 74, § 1; 66 Del. Laws, c. 115, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 303, §§ 1-7.;



§ 3349. General limitations on reduction of new employer rate

(a) For the purpose of this section:

(1) "Computation date" means October 1 of any year.

(2) "Experience year" means the 4 consecutive calendar quarter periods beginning on July 1 of any year and ending on June 30 of the following year.

(3) "Rated employer" means an employer who has met the requirements of subsection (b), (c) or (d) of this section.

(b) Prior to January 1, 1980, no employer's rate shall be reduced below the standard rate for any calendar year unless and until the employer has had employment in each of the 4 consecutive experience years immediately preceding the computation date, and no employer shall be eligible for a reduced rate if the employer has reported no employment for 5 or more consecutive calendar quarters in such 4 experience years.

(c) After December 31, 1979, no employer's rate shall be reduced below the standard rate for any calendar year unless and until the employer has had employment in each of the 3 consecutive experience years immediately preceding the computation date, and no employer shall be eligible for a reduced rate if the employer has reported no employment for 5 or more consecutive calendar quarters in such 3 experience years.

(d) After July 1, 1986, no employer's rate shall be reduced below the new employer rate for any calendar year unless and until the employer has had employment in each of the 2 consecutive experience years immediately preceding the computation date.

41 Del. Laws, c. 258, § 7; 43 Del. Laws, c. 280, § 12; 44 Del. Laws, c. 207, § 7; 19 Del. C. 1953, § 3349; 50 Del. Laws, c. 115, § 7; 52 Del. Laws, c. 18, §§ 2, 3; 53 Del. Laws, c. 32, § 3; 62 Del. Laws, c. 163, §§ 2, 3; 63 Del. Laws, c. 192, §§ 9, 10; 65 Del. Laws, c. 513, § 1; 66 Del. Laws, c. 74, §§ 2-4; 70 Del. Laws, c. 186, § 1.;



§ 3350. Variations from new employer rate

Prior to the calendar year 1954, each employer's rate for any calendar year shall be determined on the basis of the employer's record as of December 31 of the preceding calendar year. For the year 1954 and each calendar year thereafter each employer's rate for any calendar year shall be determined on the basis of the employer's record as of September 30 of the preceding calendar year. Variations from the standard rate of assessments shall be determined in accordance with the following requirements:

(1) When, in any benefit year, an employee is first paid benefits for total or partial unemployment, the employee's wages during the employee's base period shall be termed the "employee's benefit wages" and shall be treated, for the purposes of this paragraph, as though they had been earned in the experience year in which such first benefit is paid, except that wages paid to an employee during the employee's base period for part-time employment by an employer who continues to give the employee employment to the same extent while the employee is receiving benefits as the employee did during the employee's base period shall not be determined to be employee's benefit wages. The employer shall establish the continuation of work to the satisfaction of the Department by submitting such information as the Department may require within 4 business days after the notification or mailing of notice by the Department that the employee has first filed a claim for benefits. Wages paid by any individual employer to an employee during the first 90 days such employee is in employment for the employer shall not be considered in determining benefit wages if the said employee is rated as "disabled" by the United States Veterans Administration or as "handicapped" by the Department of Labor.

(2) The "employer's benefit wages" for any experience year shall be the total of the employee benefit wages of all of such employer's employees or former employees, except for those employee benefit wages of employees who were hired to fill jobs vacated by members of the National Guard or the Reserve Branch of the United States armed services who were called to active duty during the Persian Gulf crisis.

(3) The "benefit wage ratio" of each employer shall be the percentage obtained by dividing the total of the employer's benefit wages for the most recent 3 completed experience years by the employer's total payroll subject to assessments for the same 3 experience years as shown on the employer's assessment reports.

(4) For any calendar year, the "state experience factor" shall be the term used for the total benefits paid from the Fund during the most recent 3 completed experience years, divided by the total of the benefit wages of all employers during the same 3 years. In such computation, any fraction shall be adjusted to the nearest multiple of 1%.

(5) The basic assessment rate for each employer for the current calendar year shall be determined prior to the due date of the first basic assessment for such year in accordance with the following table:

If the employer's benefit wage ratio exceeds the percentage in the last column of the table opposite the State Experience Factor, the employer's basic contribution rate shall be 8%.

(6) No employer's basic assessment rate or new employer rate for the period of 12 months commencing January 1 of any calendar year shall be less than 6 3/10% unless all required reports and all assessment due on wages paid for employment for such employer during pay periods ending on or prior to June 30 of the preceding year have been received by the Department on or prior to September 30 of such preceding year. If such required reports and assessments due are received by the Department after September 30 of the preceding year but prior to or on the last day of any calendar quarter of any calendar year, such employer's basic assessment rate or new employer rate for assessments on wages paid for employment for such employers during pay periods in the said calendar quarter and for wages paid for employment for such employer during pay periods in all succeeding calendar quarters in such calendar year shall be the basic assessment rate as determined for such employer under paragraph (5) of this section or the new employer rate as determined for such employer under § 3348 of this title, whichever the Department determines is applicable.

(7) Effective July 1, 1994, notwithstanding any inconsistent provisions of this chapter, if, after the last day of any claimant's benefit year but within the 90 days next following thereafter, an employer for whom benefit wage charges were made as a consequence of such claimant's receipt of benefits files a written notice in such manner as the Department shall prescribe, stating that the employer had reemployed such claimant within the claimant's benefit year, and the Department finds that such employee received in benefits a total amount aggregating not more than 25% of the maximum benefit payments to which the employee was entitled within such benefit year because of such reemployment, the employer's benefit wage record shall be credited with 75% of the benefit wages previously charged against the employer relating to such claimant's previous employment; or if the Department finds that such employee received in benefits an amount aggregating more than 25% but not more than 50% of the maximum benefits to which the employee was entitled within such benefit year because of such reemployment, the employer's benefit wage record shall be credited with 50% of the benefit wages previously charged against the employer relating to such claimant's previous employment; or if the Department finds that such employee received in benefits a total amount aggregating more than 50% but not more than 75% of the maximum benefits to which the employee was entitled within such benefit year because of such reemployment, the employer's benefit wage record shall be credited with 25% of the benefit wages previously charged against the employer relating to such claimant's previous employment. In computing an employer's assessment rate for any calendar year, credits may be used only in connection with rehires of claimants whose benefit years ended no later than June 30 of the calendar year immediately preceding. Rehire credits shall be applied to the employer's benefit wage record in the calendar year and quarter in which the claimant's benefit year exhausted. An employer may apply for rehire credits relating to a claim for benefits, including benefits paid as a consequence of a claim for partial unemployment benefits, regardless of the number of separate periods of unemployment a claimant had during the claimant's benefit year.

Employer "rehire credits" as defined above shall not be used in the calculation of the "state experience factor" as determined in accordance with paragraph (4) of this section.

(8) For the last 3 calendar quarters of 1959, the 4 calendar quarters of 1960 and the first calendar quarter of 1961, every rated employer shall pay, in addition to the assessment set for such employer under paragraph (5) of this section, an additional assessment of 1 1/2% of wages paid by the employer in each of the aforesaid calendar quarters.

(9) Supplemental Assessment Rate.

a. For any calendar year beginning January 1, 1988, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is equal to or greater than $90 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the following table:

b. For any calendar year beginning January 1, 1988, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is less than $90 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the following table:

c. For any calendar year beginning January 1, 1990, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is equal to or greater than $130 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the following table:

d. For any calendar year beginning January 1, 1996, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is equal to or greater than $200 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the following table:

e. For any calendar year beginning January 1, 1998, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is equal to or greater than $215 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the following table:

f. For any calendar year beginning January 1, 2000, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is equal to or greater than $250 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the following table:

g. For any calendar year beginning January 1, 2002, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is equal to or greater than $300 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the following table:

h. For any calendar year beginning January 1, 1990, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is less than $130 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the table in paragraph (9)a. or b. of this section as determined by the balance in the Unemployment Insurance Trust Fund.

i. For any calendar year beginning January 1, 1996, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is less than $200 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the table in paragraph (9)a., b. or c. of this section as determined by the balance in the Unemployment Insurance Trust Fund.

j. For any calendar year beginning January 1, 1998, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is less than $215 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the table in paragraph (9)a., b., c. or d. of this section as determined by the balance in the Unemployment Insurance Trust Fund.

k. For any calendar year beginning January 1, 2000, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is less than $250 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the table in paragraph (9)a., b., c., d. or e. of this section as determined by the balance in the Unemployment Insurance Trust Fund.

l. For any calendar year beginning January 1, 2002, and thereafter, with respect to which the balance in the Unemployment Insurance Trust Fund, as certified by the Director of Unemployment Insurance to the Secretary of Labor, is less than $300 million as of the preceding September 30, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" in accordance with the table in paragraph (9)a., b., c., d., e. or f. of this section as determined by the balance in the Unemployment Insurance Trust Fund.

m. Notwithstanding any other provisions in this section, for any calendar year beginning January 1, 2004, and thereafter, each employer's new employer rate or basic assessment rate, whichever shall be applicable to such employer, shall be increased by a "supplemental assessment rate" of 0.2%.

(10) In any benefit year, the employee's "benefit wages" paid by each employer to such employee shall not exceed the "base of assessment" defined in § 3302(19)(A) of this title.

41 Del. Laws, c. 258, § 7; 42 Del. Laws, c. 197, § 1; 43 Del. Laws, c. 280, §§ 13, 14, 24; 44 Del. Laws, c. 207, §§ 8-10; 45 Del. Laws, c. 267, § 7; 45 Del. Laws, c. 268, § 1; 46 Del. Laws, c. 162, § 9; 47 Del. Laws, c. 392, § 1; 19 Del. C. 1953, § 3350; 50 Del. Laws, c. 115, §§ 8-10; 50 Del. Laws, c. 117, § 4; 52 Del. Laws, c. 18, § 4; 53 Del. Laws, c. 32, §§ 4-7; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, §§ 5B, 5H; 58 Del. Laws, c. 522, § 28; 58 Del. Laws, c. 528, § 1; 58 Del. Laws, c. 573, § 3; 59 Del. Laws, c. 578, § 1; 62 Del. Laws, c. 163, §§ 4, 5; 63 Del. Laws, c. 76, §§ 10, 11; 64 Del. Laws, c. 91, § 12; 64 Del. Laws, c. 427, § 5; 65 Del. Laws, c. 45, §§ 3, 4; 65 Del. Laws, c. 514, §§ 14, 15; 66 Del. Laws, c. 72, § 1; 66 Del. Laws, c. 74, §§ 5, 6; 67 Del. Laws, c. 119, §§ 1, 2; 68 Del. Laws, c. 65, § 1; 69 Del. Laws, c. 460, §§ 1-3; 70 Del. Laws, c. 46, §§ 1-4; 70 Del. Laws, c. 110, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 147, §§ 3-5; 72 Del. Laws, c. 107, §§ 1-3; 73 Del. Laws, c. 209, §§ 3-5; 74 Del. Laws, c. 143, § 3; 75 Del. Laws, c. 313, §§ 1, 2.;



§ 3351. Assessment rates after termination of employer's military service

If the Department finds that an employer's business is closed solely because of the entrance of 1 or more of the owners, officers, partners or the majority stockholder into the armed forces of the United States, after January 1, 1950, such employer's experience-rating record shall not be terminated, and, if the business is resumed within 2 years after the discharge or release from active duty in the armed forces of such person or persons, the employer's experience shall be deemed to have been continuous throughout such period. The benefit-wage ratio of any such employer for the calendar year in which the employer resumes business and the 3 calendar years immediately following shall be a percentage equal to the total of the employer's benefit wages (including any benefit wages resulting from the payment of benefits to any individual during the period the employer was in the armed forces based upon wages paid by the employer prior to the employer's entrance into such forces) for the 3 most recently completed calendar years divided by that part of the employer's total payroll, with respect to which assessments have been paid to the Department, for the 3 most recent calendar years during the whole of which, respectively, such employer has been in business.

41 Del. Laws, c. 258, § 7; 48 Del. Laws, c. 179, § 3; 19 Del. C. 1953, § 3351; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 70 Del. Laws, c. 186, § 1.;



§ 3352. Joint accounts of employers

The Department may prescribe regulations for the establishment, maintenance and dissolution of joint accounts by 2 or more employers subject to assessments required by § 3345(a) of this title, and shall, in accordance with such regulations and upon application by 2 or more employers to establish such an account or to merge their several individual accounts in a joint account, maintain such joint account as if it constituted a single employer's account.

Group accounts for 20 or more employers that have become liable for payments in lieu of assessments are prescribed in § 3345(b)(6) of this title.

41 Del. Laws, c. 258, § 7; 42 Del. Laws, c. 197, § 1; 19 Del. C. 1953, § 3352; 57 Del. Laws, c. 669, § 5B; 58 Del. Laws, c. 143, § 12; 64 Del. Laws, c. 91, §§ 13, 14.;



§ 3353. Transfers of experience and assignment of rates

Notwithstanding any other provision of law, the following shall apply regarding transfers of experience and assignment of rates:

(1) If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, there is any common ownership, management or control of the employers, then the unemployment experience attributable to the transferred trade or business shall be transferred to the employer to whom such business is so transferred. The rates of both employers shall be recalculated and made effective immediately upon the date of the transfer of trade or business.

(2) Whenever a person who is not an employer under this chapter at the time it acquires the trade or business of an employer, the unemployment experience of the acquired business shall not be transferred to such person if the Department finds that such person acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, such person shall be assigned the applicable new employer rate under § 3348 of this title. In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the Department shall use objective factors which may include the cost of acquiring the business, whether the person continued the business enterprise of the acquired business, how long such business enterprise was continued, or whether new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.

(3)a. If a person knowingly violates or attempts to violate paragraphs (1) or (2) of this section or any other provision of this chapter related to determining the assignment of a contribution rate, or if a person knowingly advises another person in a way that results in a violation of such provision, the person shall be subject to the following penalties:

1. If the person is an employer, then such employer shall be assigned the highest rate assignable under this chapter for the rate year during which such violation or attempted violation occurred and the 3 rate years immediately following this rate year. However, if the person's business is already at such highest rate for any year, or if the amount of increase in the person's rate would be less than 2% for such year, then a penalty rate of contributions of 2% of taxable wages shall be imposed for such year.

2. If the person is not an employer, such person shall be subject to a civil monetary penalty of not more than $5,000. Any such penalty shall be deposited in the penalty and interest account established under § 3166 of this title.

b. For purposes of this section, the term "knowingly" means having actual knowledge of, or acting with deliberate ignorance or reckless disregard for, the prohibition involved.

c. For purposes of this section, the term "violates or attempts to violate" includes, but is not limited to, intent to evade, misrepresentation or wilful nondisclosure.

d. In addition to the penalty imposed by paragraph (3)a. of this section, any violation of this section may be prosecuted as a class B misdemeanor under § 4202(a)(2) of Title 11.

(4) The Department shall establish procedures to identify the transfer or acquisition of a business for purposes of this section.

(5) For purposes of this section:

a. "Person" has the meaning given such term by § 7701(a)(1) of the Internal Revenue Code of 1986 [26 U.S.C. § 7701(a)(1)], and

b. "Trade or business" shall include the employer's workforce.

(6) This section shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.

41 Del. Laws, c. 258, § 7; 44 Del. Laws, c. 207, § 11; 45 Del. Laws, c. 267, § 8; 46 Del. Laws, c. 162, § 10; 19 Del. C. 1953, § 3353; 50 Del. Laws, c. 115, § 11; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 69 Del. Laws, c. 89, §§ 3-7; 75 Del. Laws, c. 177, § 1.;



§ 3354. Notice of determination of rate of assessments; administrative and judicial review; time limits

(a) The Department shall promptly notify each employer of the employer's rate of assessments as determined for any calendar year pursuant to this subchapter.

(b) Such determination shall become conclusive and binding upon the employer unless, within 15 days after the mailing of notice thereof to the employer's last known address or in the absence of mailing within 15 days after the delivery of such notice, the employer files an application for review and redetermination setting forth the employer's reasons therefor. If the Department grants such review, the employer shall be promptly notified thereof and shall be granted an opportunity for a fair hearing, but no employer shall have standing, in any proceeding involving the employer's rate of assessments or assessment liability, to contest the chargeability to the employer's account of any benefits paid in accordance with a determination, redetermination or decision pursuant to §§ 3317-3325 or § 3355 of this title except upon the ground that the services on the basis of which such benefits were found to be chargeable did not constitute services performed in employment for the employer and only in the event that the employer was not provided the opportunity, via the issuance of a separation notice by the Department, as required pursuant to § 3317(b) of this title, to be a party to such determination, redetermination or decision or to any other proceedings under this chapter in which the character of such services was determined.

(c) The employer shall be promptly notified of the Department's denial of the employer's application or of the Department's redetermination, both of which shall become final unless, within 15 days after the mailing of notice thereof to the employer's last known address or in the absence of mailing within 15 days after the delivery of such notice, a petition for judicial review is filed in the Superior Court of the county in which the employer's place of business is located. In any proceeding under this section the findings of the Department as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive and the jurisdiction of the Court shall be confined to questions of law. No additional evidence shall be received by the Court but the Court may order additional evidence to be taken before the Department and the Department may, after hearing such additional evidence, modify its determination and file such modified determination, together with a transcript of the additional record, with the Court. Such proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under §§ 3317-3325 of this title and the Workers' Compensation Law, Chapter 23 of this title.

(d) An appeal may be taken from the decision of the Superior Court to the Supreme Court of this State in the same manner, but not inconsistent with this chapter, as is provided in civil cases.

41 Del. Laws, c. 258, § 7; 43 Del. Laws, c. 280, § 15; 19 Del. C. 1953, § 3354; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 70 Del. Laws, c. 121, § 6; 70 Del. Laws, c. 186, § 1.;



§ 3355. Notice to employers of benefits paid and status of accounts; employer applications for review and redetermination of benefit wages charged to their experience merit rating accounts (relief from charges)

(a) The Department shall provide quarterly notification to base period employers of benefit wages charged to their experience merit rating accounts hereafter referred to as "benefit wage charge notices".

(b) Such benefit wage charge notices shall become conclusive and binding upon the base period employer unless, within 15 days after the mailing of the notice thereof to the last known address or in the absence of mailing within 15 days after the delivery of such notice, a base period employer who is subject to tax rate assessments under § 3345(a) of this title files an application for review seeking relief from benefit wages charged to its experience merit rating account. A § 3345(a) of this title base period employer who has filed a timely application for review of its benefit wage charge notice shall be entitled to relief from such benefit wage charges contained in such notice only on the basis that:

(1) The claimant's separation from the base period employer (if such separation was separate from and prior to the claimant's separation from the claimant's last employer and if the base period employer is not also the last employer) was not qualifying under § 3314(1), (2) and (7) of this title; and

(2) The Department administratively erred in calculating the correct amount of certain benefit wages charged to its account.

However, as to paragraphs (b)(1) and (2) of this section above, any such base period or last employer who has failed to return a completed separation notice which is applicable to the benefit wage charge at issue in a timely manner in accordance with § 3317 of this title shall be barred from seeking benefit wage charge relief unless the Department for reasons found to constitute good cause should release the base period or last employer from the default. Regardless, no employer shall have standing to seek benefit wage charge relief pursuant to the procedure established in §§ 3317-3325 of this title.

(c) Applications for review shall be referred to an individual designated by the Department, who shall examine the basis for each request for relief from benefit wage charges made to the employer's experience merit rating account. After such review, the Department's representative shall promptly notify the base period employer and each claimant involved of the representative's decision on the base period employer's request for review, and such decision shall become final unless within 15 days after the mailing of notice thereof to the last known address or in the absence of mailing within 15 days after the delivery of such notice, the base period employer files and application for redetermination with the Department.

(d) Unless the request for redetermination is withdrawn, an appeals tribunal, after affording the base period employer and the claimant, if a claimant is involved, and the Department a reasonable opportunity for fair hearing with regard to each benefit wage charge, shall affirm, modify or reverse those portions of the benefit wage charge notice challenged by the employer. The base period employer, the Department, and a claimant, if involved, shall be duly notified of the appeal tribunal's decision on each benefit wage charge for which redetermination is requested, together with its reasons therefor, which shall be deemed to be final unless within 15 days after the delivery of such decision, a petition for judicial review is filed in the Superior Court. In any proceeding under this section the findings of the appeals tribunal as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive and the jurisdiction of the Court shall be confined to the questions of law. No additional evidence shall be received by the Court, but the Court may order additional evidence to fee taken before the appeals tribunal or the Department and the Department or appeals tribunal may, after hearing such evidence, modify its redetermination and file such modified redetermination, together with a transcribed copy of the additional record with the Court. Such proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under §§ 3317-3325 of this title and the Workers' Compensation Law, Chapter 23 of this title.

(e) Such redeterminations of benefit wage charge notices which have become final and binding after notice and after providing the opportunity for hearing or appeal, and the findings of fact in connection therewith, may be introduced in any subsequent administrative or judicial proceedings involving the determination of the rate of assessments of any employer for any calendar year and shall be entitled to the same finality as is provided in § 3354 of this title with respect to findings of fact made by the Department and proceedings to redetermine the assessment rate of an employer.

41 Del. Laws, c. 258, § 7; 43 Del. Laws, c. 280, § 15; 19 Del. C. 1953, § 3355; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 70 Del. Laws, c. 121, § 5; 70 Del. Laws, c. 186, § 1.;



§ 3356. Effect of amendment of Federal Unemployment Tax Act

If the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.] is amended by the Congress of the United States to permit a maximum of credit against such federal tax higher than the 90 percent maximum rate of credit now permitted under § 3302(c) of the Internal Revenue Code [26 U.S.C. § 3302(c)] to an employer with respect to this chapter, then for any such employer, liable under the federal statute, the employer's contribution rate under this chapter shall be that determined in § 3350(5) of this title plus the 3/10 of 1 percent additional offset credit permitted under federal law.

41 Del. Laws, c. 258, § 7; 46 Del. Laws, c. 162, § 11; 19 Del. C. 1953, § 3356; 58 Del. Laws, c. 522, § 29; 63 Del. Laws, c. 76, § 12; 70 Del. Laws, c. 186, § 1.;



§ 3357. Interest on past-due assessments and reimbursement payments in lieu of assessments

Assessments and reimbursement payments in lieu of assessments which remain unpaid on the date they are due and payable, as prescribed by the Department, shall bear interest, at a rate determined by regulation by the Secretary of Labor, from and after such due date until payment plus accrued interest is received by the Department. Interest collected pursuant to this section after September 30, 1967, shall be paid into the Special Administration Fund.

The Department may waive the payment of interest for a period of not more than 6 months in cases where it appears to the satisfaction of the Department that the delayed payment was caused by a reasonable doubt as to liability and the employer was not negligent in applying for a determination of the question of liability.

No interest shall be charged in cases where the Department has ascertained that an amount equal to the amount of the delayed payment had previously been paid by the employer into the unemployment trust fund of another state.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 19 Del. C. 1953, § 3357; 53 Del. Laws, c. 79, § 1; 56 Del. Laws, c. 187, §§ 5, 6; 57 Del. Laws, c. 669, § 5B; 58 Del. Laws, c. 143, § 13; 61 Del. Laws, c. 426, § 2; 65 Del. Laws, c. 514, § 16.;



§ 3358. Civil actions for collection of assessments and interest

If, after due notice, any employer defaults in any payment of assessments or interest thereon, the amount due may be collected by civil action in the name of the Department.

The employer adjudged in default shall pay the costs of the action.

Civil actions brought under this section to collect assessments or interest thereon from an employer shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review arising under the Workers' Compensation Law, Chapter 23 of this title.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 19 Del. C. 1953, § 3358; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 58 Del. Laws, c. 522, § 30; 70 Del. Laws, c. 186, § 1.;



§ 3359. Assessment of employer's liability upon neglect or refusal to make assessment report; protest and hearing

If any employing unit neglects or refuses to make any assessment report required by the rules and regulations of the Department for a period of 30 days after the date on which the assessment report should have been made or if any assessment report which has been made by an employing unit is deemed by the Department to be incorrect, the Department may make an estimate and determination of the liability of such employing unit from any information which the Department may have or may obtain and, according to such estimate and determination so made, may assess the employing unit for the assessments, interest and penalties due from the employing unit and may give notice of such assessment and determination by registered mail and may make demand upon the employing unit for payment. Such assessment and determination shall, based upon administrative determination of the Department, be final and conclusive as to such employing unit's liability and the amount thereof, only until such time as the employing unit submits the required assessment report(s) to the Department, or unless the employing unit shall protest such assessment and determination within 15 days after the mailing of the notice thereof. If any employing unit protests the assessment and determination, the employing unit, upon its written request, shall be heard by the Department. Such hearing shall be conducted according to the procedure prescribed by the Department. Immediately after the hearing the Department shall notify the employing unit of its findings and the assessment and determination then made, if any, shall be final and conclusive as to the liability of the employing unit upon the issuance of such notice.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 19 Del. C. 1953, § 3359; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 66 Del. Laws, c. 74, § 7.;



§ 3360. Assessments, penalties and interest as debt to Fund; reduction to judgment

The assessments, penalties and interest due from the employer under this chapter, from the time they become due, shall be a debt of the employer to the Unemployment Compensation Fund and may be reduced to judgment in accordance with §§ 3358 and 3361 of this title, except that the interest and penalty from the employer under this title after September 30, 1967, and the additional emergency assessment required under § 3391 of this title shall be a debt of the employer to the Special Administration Fund of the Department of Labor.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 44 Del. Laws, c. 208, § 5; 19 Del. C. 1953, § 3360; 53 Del. Laws, c. 79, § 1; 56 Del. Laws, c. 187, § 7; 57 Del. Laws, c. 669, § 5C; 64 Del. Laws, c. 158, § 5.;



§ 3361. Special procedure to obtain judgment; notice and lien of judgment; judicial review

(a) As an additional or alternative remedy the Department may issue, under its seal and the hand of the Secretary of Labor of the State, to the prothonotary of the Superior Court in and for any county of this State a certificate that any employer is indebted under this chapter in an amount which shall be stated in such certificate. Thereupon the prothonotary to whom such certificate has been issued shall immediately enter upon the record of docketed judgments the name of such employer, the name of the Department, the amount of the debt so certified, a brief description of the employer's liability under this chapter and the date of making such entries. The making of such entries shall have the same force and effect in all respects as the entries of docketed judgment in the office of such prothonotary, and the Department shall have all the remedies and may take all the proceedings for the collection of the debt which could be had or taken upon a judgment in an action of law upon debt or contract.

(b) Such debt, from the time of the docketing thereof, shall be a lien on and bind the lands, tenements and hereditaments of the debtor. Promptly upon the entry of the debt as a judgment the prothonotary shall send by registered letter to the debtor, at the debtor's last known address within this State, notice of the entry of the judgment together with the amount thereof.

(c) Within 10 days from the date of the notice, the debtor may file a petition in the Superior Court to review the legality or validity of the indebtedness, and upon the filing of the petition all proceedings on such judgment shall be stayed until the final determination of the cause. Such review shall be limited to the correct amount of such indebtedness or the correct identity of the debtors.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 44 Del. Laws, c. 208, § 6; 19 Del. C. 1953, § 3361; 57 Del. Laws, c. 669, §§ 5B, 5I; 70 Del. Laws, c. 186, § 1.;



§ 3362. Acquisition of business or assets of another employing unit; liability for debt of predecessor

Whenever any employing unit acquires the organization, trade or business or substantially all the assets thereof of another employing unit which was an employer subject to this chapter, the acquiring employing unit shall give to the Department written notice of the acquisition within 7 days after the date of the transfer. The notice shall specify the acquired assets and state the value as of the date of the transfer. If such notice is not duly given or if the Department within 7 days after the receipt of such notice issues a certificate under § 3361 of this title or notifies the acquiring employing unit of the amount due by its predecessor in interest, the acquiring employing unit shall hold in trust enough of the acquired assets to pay the debt. If it fails to hold such assets in trust, the acquiring employing unit shall become liable for the debt to the extent of the value of the acquired assets.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 19 Del. C. 1953, § 3362; 57 Del. Laws, c. 669, § 5B.;



§ 3363. Priority of claim for employer's assessments upon insolvency or other distribution of employer's assets

In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this State, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition or similar proceeding, assessments then due or thereafter falling due shall be paid in full prior to all other claims except taxes due the United States or the State which by statutory provision are prior liens on the assets and claims for wages of not more than $250 to each claimant earned within 6 months of the commencement of the proceeding. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal or composition, under the Bankruptcy Reform Act of 1978 as amended [11 U.S.C. § 101 et seq.], assessments then or thereafter due shall be entitled to such priority as is provided by that Act for taxes due to a state of the United States.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 19 Del. C. 1953, § 3363; 53 Del. Laws, c. 79, § 1; 65 Del. Laws, c. 514, § 17.;



§ 3364. Compromise of claims

The Director of Unemployment Insurance may authorize the compromise of a claim for assessments, interest, and penalties due when the Department has determined that:

(1) The employer is unable to make payment in full of assessments, interest, and penalties imposed under this chapter; or

(2) That it would be inequitable to require the payment in full of assessments, interest, and penalties by the employer; and

(3) That the employer has acted in good faith.

The Department may prescribe the appropriate accounting methods by which the uncollected portion of the employer debt shall be written off its accounts instead of being carried indefinitely as an uncollected delinquent debt.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 19 Del. C. 1953, § 3364; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 69 Del. Laws, c. 274, § 1.;



§ 3365. Adjustments and refunds

(a) If not later than 4 years after the date on which any assessments became due an employer who has paid such assessments makes application for an adjustment thereof in connection with subsequent assessment payments or for a refund thereof because such adjustment cannot be made and the Department determines that such assessments or any portion thereof was erroneously collected, the Department shall allow such employer to make an adjustment thereof in connection with subsequent assessment payments by the employer, or, if such adjustment cannot be made, the Department shall refund the amount from the Fund except that refunds of the additional emergency assessment required under § 3391 of this title shall be from the Special Administration Fund of the Department of Labor. For like cause and within the same period, adjustment or refund may be so made on the Department's own initiative.

(b) If not later than 4 years after the date of payment of any amount of interest or penalty an employing unit which has made such payment determines that it was made erroneously, it may request to have any subsequent amount of interest and penalties which has been or might be assessed against the employing unit adjusted by the amount of the erroneous payment, or, if it appears that such adjustment would not be feasible within a reasonable time, it may request a refund of the erroneous payment. If, upon receipt of such a request, the Department determines that the payment of interest or penalties, or any portion thereof, was erroneous, it shall allow such employing unit to make an adjustment in an amount equal to that erroneously paid, without interest, in connection with any subsequent interest or penalty payment which may be due, or if such adjustment cannot be made, the Department shall refund the amount, without interest, from the Special Administration Fund of the Department of Labor or from the interest and penalty moneys in the clearing account in the Unemployment Compensation Fund. For like cause, within the same period and subject to the same conditions, adjustment or refund of interest or penalty may be so made on the Department's own initiative.

41 Del. Laws, c. 258, § 14; 43 Del. Laws, c. 280, § 20; 19 Del. C. 1953, § 3365; 53 Del. Laws, c. 79, § 1; 56 Del. Laws, c. 187, § 8; 57 Del. Laws, c. 669, § 5B; 64 Del. Laws, c. 158, §§ 6, 7; 70 Del. Laws, c. 186, § 1.;



§ 3366. Order of crediting payments on account

Any payment on account by an employer on assessments, interest and penalties due shall be credited against the oldest outstanding indebtedness, in the following order: First, penalties; second, interest; third, assessments.

19 Del. C. 1953, § 3366; 50 Del. Laws, c. 115, § 12; 53 Del. Laws, c. 79, § 1.;



§ 3367. Jeopardy assessments

If the Secretary of Labor of the State has reason to believe that the collection of any assessments imposed under this title will be jeopardized in any case in which an employer is delinquent in payment of assessments due under this title or has discontinued or is about to discontinue business in Delaware or such business is of a temporary or seasonal nature, the Secretary of Labor of the State may require reports of wages of workers and of assessments due and payment of such assessments for periods less than calendar quarters and prior to regular stated due dates.

19 Del. C. 1953, § 3367; 50 Del. Laws, c. 115, § 12; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5I.;






Subchapter IV Protection of Employees' Rights and Benefits

§ 3371. Waiver or release of benefits; agreement by employee to pay assessments; penalties

(a) Any agreement by an individual to waive, release or commute the individual's rights to benefits or any other rights under this chapter shall be void.

(b) Any agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's assessments, required under this chapter from such employer, shall be void.

(c) No employer shall directly or indirectly make or require or accept any deduction from wages to finance the employer's assessments required from the employer, require or accept any waiver of any right hereunder by any individual in the employer's employ, wilfully or intentionally discriminate in regard to the hiring or tenure of work on any term or condition of work of any individual on account of the individual claiming benefits under this chapter or in any manner obstruct or impede the filing of claims for benefits.

(d) Whoever, being an employer or officer or agent of an employer, wilfully or intentionally violates any provision of this section shall, for each offense, be fined not less than $23 nor more than $230 or imprisoned not more than 90 days, or both.

41 Del. Laws, c. 258, § 15; 43 Del. Laws, c. 280, § 21; 19 Del. C. 1953, § 3371; 53 Del. Laws, c. 79, § 1; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3372. Limitation of fees charged by Department or court; penalties

(a) No employer or individual claiming benefits shall be charged fees of any kind in any proceeding under this chapter by the Department or its representatives. No individual claiming benefits shall be charged fees of any kind in any proceeding under this chapter by any court or any officer thereof.

(b) Whoever violates this section shall, for each such offense, be fined not less than $23 nor more than $230 or imprisoned not more than 90 days, or both.

41 Del. Laws, c. 258, § 15; 19 Del. C. 1953, § 3372; 57 Del. Laws, c. 669, § 5B; 67 Del. Laws, c. 260, § 1.;



§ 3373. Right to representation; limitation on fee; penalties

(a) Any individual claiming benefits in any proceeding before the Department or its representatives or a court may be represented by counsel or other duly authorized agent, but no such counsel or agents shall either charge or receive for such services more than an amount approved by the Department.

(b) Whoever violates this section shall, for each such offense, be fined not less than $23 nor more than $230 or imprisoned not more than 90 days, or both.

41 Del. Laws, c. 258, § 15; 19 Del. C. 1953, § 3373; 57 Del. Laws, c. 669, § 5B; 67 Del. Laws, c. 260, § 1.;



§ 3374. Assignment, pledge or encumbrance of benefits

Any assignment, pledge or encumbrance of any rights to benefits which are or may become due or payable under this chapter shall be void. Such rights to benefits shall be exempt from levy, execution, attachment or any other remedy whatsoever provided for the collection of debt. Benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except debts incurred for necessaries furnished to such individual or an individual's spouse or dependents during the time when such individual was unemployed, and for child support obligations in accordance with § 3313(n) of this title. Any waiver of any exemption provided for in this section shall be void.

41 Del. Laws, c. 258, § 15; 19 Del. C. 1953, § 3374; 65 Del. Laws, c. 514, § 18; 70 Del. Laws, c. 186, § 1.;






Subchapter V Penalties

§ 3381. False statements of employees; jurisdiction; penalty

(a) Whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, to obtain or increase any benefit for that person's own or for any other person, shall be fined not less than $23 nor more than $57.50 or imprisoned not more than 60 days, or both. Each false statement or representation or failure to disclose a material fact shall constitute a separate offense. In cases where any person has obtained money from the Department by reason of such false statement or representation, made knowingly, that person is guilty of obtaining money under false pretenses.

(b) Justices of the peace of this State shall have jurisdiction to hear and determine cases in which the accused shall be charged with violating this section or with obtaining money under false pretenses by reason of such violation, but the jurisdiction of a justice of the peace shall be limited to cases in which the accused is a resident of the hundred in which the justice of the peace has the justice's office or in a hundred immediately adjacent thereto. Nothing in this section herein contained shall affect the rights of the Department as set forth in §§ 3317-3325 and 3357-3365 of this title.

41 Del. Laws, c. 258, § 16; 43 Del. Laws, c. 280, § 22; 19 Del. C. 1953, § 3381; 57 Del. Laws, c. 669, § 5B; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3382. Violations by employing units; penalties

Any employing unit or any officer or agent of an employing unit or any other person who makes a false statement or representation knowing it to be false or who knowingly fails to disclose a material fact to prevent or reduce the payment of benefits to any individual entitled thereto or to avoid becoming or remaining subject hereto or to avoid or reduce any assessment or other payment required from an employing unit under this chapter or who wilfully fails or refuses to make any such assessments or other payment or to furnish any reports required hereunder or to produce or permit the inspection or copying of records as required hereunder shall be fined not less than $23 nor more than $230 or imprisoned not more than 60 days, or both. Each such false statement or representation or failure to disclose a material fact and each day of such failure or refusal shall constitute a separate offense.

41 Del. Laws, c. 258, § 16; 19 Del. C. 1953, § 3382; 53 Del. Laws, c. 79, § 1; 67 Del. Laws, c. 260, § 1.;



§ 3383. Violations of orders, rules or regulations; penalties

Whoever wilfully violates this chapter or any order, rule or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this chapter, and for which a penalty is neither prescribed herein nor provided by any other applicable statute shall be fined not less than $23 nor more than $230 or imprisoned not more than 60 days, or both. Each day such violation continues shall be deemed to be a separate offense.

41 Del. Laws, c. 258, § 16; 19 Del. C. 1953, § 3383; 67 Del. Laws, c. 260, § 1.;



§ 3384. Receipt of benefits by misrepresentation

Whoever, by reason of the nondisclosure or misrepresentation by that person or by another of a material fact (irrespective of whether such nondisclosure or misrepresentation was known or fraudulent), has received any sum as benefits under this chapter while any conditions for the receipt of benefits imposed by this chapter were not fulfilled in that person's case or while that person was disqualified from receiving benefits shall, in the discretion of the Department, either be liable to have such sum deducted from any future benefits payable to that person under this chapter or shall be liable to repay to the Department for the Unemployment Compensation Fund a sum equal to the amount so received by that person, and such sum shall be collectible in the manner provided in § 3358 of this title for the collection of past-due assessments.

41 Del. Laws, c. 258, § 16; 19 Del. C. 1953, § 3384; 53 Del. Laws, c. 79, § 1; 57 Del. Laws, c. 669, § 5B; 70 Del. Laws, c. 186, § 1.;






Subchapter VI Temporary Emergency Employer Assessment

§ 3391. Payment of interest on federal loans

(a) In addition to all other assessments due under this chapter if, in any calendar year, the Department has an outstanding balance of interest accrued on advances from the federal government for the payment of benefits, or is projected to have an outstanding balance of accruing interest, such interest cost shall be assessed against each employer subject to experience rating. This assessment shall not apply to any governmental entity or instrumentality nor to those nonprofit organizations that are reimbursable.

(b) The assessment shall be at a rate determined by dividing the interest described in subsection (a) of this section by 95 percent of the total taxable wages paid by all Delaware employers in the preceding calendar year. The percent resulting from this calculation shall contain 4 significant figures. Each employer's assessment shall be the product obtained by multiplying such employer's total taxable wages for the preceding calendar year by the rate specified in this subsection.

(c) Each employer shall be notified of the amount due under this section by June 30 of each year and such amount shall be considered delinquent 30 days thereafter. Interest shall accrue on all unpaid assessments under this section at the same rate as on regular assessments as prescribed in § 3357 of this title and shall be collectible in the same manner. The assessment shall not affect the computation of regular assessments under this chapter.

(d) All amounts collected under this section shall be deposited in the Special Administration Fund of the Department of Labor.

64 Del. Laws, c. 158, § 8.;






Subchapter VII Repayment of State Funds

§ 3392. Repayment of state funds loaned to repay loans from the federal government to the Unemployment Insurance Trust Fund

The Department shall be permitted to borrow funds from the State's General Fund or other state fund sources to pay all or a portion of the principal of any loans extended by the federal government to the Unemployment Insurance Trust Fund. Any state funds that are loaned for the purpose described in this section shall be reimbursed from unemployment insurance tax receipts.

79 Del. Laws, c. 173, § 6.;









CHAPTER 34. COUNSELING, TRAINING AND PLACEMENT ACTIVITIES

§ 3401. Determination and collection of special assessment

(a) In addition to all other payments to the State due under this title, each employer liable for assessments under Chapter 33 of this title shall also be liable for a special assessment on all taxable wages as defined in § 3302(19) of this title payable by each such employer. The special assessment shall be levied at the rate indicated below:

(1) .085% when the taxable wage base is $18,500;

(2) .095% when the taxable wage base is $16,500;

(3) .11% when the taxable wage base is $14,500;

(4) .126% when the taxable wage base is $12,500; and

(5) .15% when the taxable wage base is $10,500.

(b) The special assessment levied under this section shall not affect the computation of any other assessments due under this title.

64 Del. Laws, c. 460, § 9; 65 Del. Laws, c. 45, § 5; 71 Del. Laws, c. 147, §§ 6-8; 75 Del. Laws, c. 81, §§ 1, 2; 79 Del. Laws, c. 173, § 7.;



§ 3402. Disbursement of special assessment funds

(a) All moneys collected under this chapter shall be deposited in the Special Administration Fund of the Department of Labor and shall be dedicated to the establishment and implementation of programs to provide for the counseling, training and placement of dislocated workers, to assist in school-to-work transition activities such as vocational guidance, training, placement and job development, to provide for industrial training, to provide for career advancement training for state employees and to pay the administrative costs of such programs.

(b) All moneys collected under this chapter shall, in a timely manner after deposit pursuant to subsection (a) of this section, be deposited to the following special funds in the following amounts and for the following purposes:

(1) Ten percent of the total amount collected retained by the Division of Unemployment Insurance for costs associated with the collection of the tax.

(2)a. Twenty-five percent of the funds that remain after the cost of collecting the tax has been deducted to a special fund of the State to be administered by the Delaware Economic Development Office to be awarded to appropriate subgrantees for industrial training for economic development in accordance with subchapter V of Chapter 50 of Title 29.

b. Of this 25 percent sum, not more than $100,000 shall be allocated for subgrants to fund career training for state employees. Appropriate regulations for the granting of these funds shall be developed by the Delaware Economic Development Office, in cooperation with the Office of Management and Budget and a representative of a public employees' union representing state employees.

c. Of this same 25 percent sum, no more than 10 percent may be retained by the Delaware Economic Development Office for the payment of administrative costs.

(3)a. Seventy-five percent of the funds remaining after the cost of collecting the tax has been deducted to a special fund to be administered by the Delaware Private Industry Council, Inc., to be awarded to appropriate subgrantees to provide for services to dislocated workers, to assist in school-to-work transition activities and to underwrite such other innovative training programs as the Council may approve, under regulations promulgated by the Council in coordination with the Department of Labor.

b. Of this same 75 percent sum, no more than 11 percent may be retained by the administrative entity (Delaware Division of Employment and Training and Delaware Private Industry Council, Inc.) for the payment of administrative costs. Of the sum that remains, no more than 1/2 may be used for subgrants for school-to-work transition activities.

(c) The special funds authorized by paragraphs (b)(1), (2) and (3) of this section shall be established pursuant to state accounting standards, and balances on deposit at the end of any fiscal year shall not revert.

64 Del. Laws, c. 460, § 9; 67 Del. Laws, c. 448, § 1; 69 Del. Laws, c. 458, § 1; 75 Del. Laws, c. 88, §§ 20(5), 25(1).;



§ 3403. Summer Youth Employment Program

(a) There is hereby established within the Division of Employment and Training a State Summer Youth Employment Program. Youths chosen for work under the Delaware State Summer Youth Employment Program shall not be less than 14 years of age nor more than 20 years of age (except that work leaders may be 21 years of age) and shall be required to provide evidence of same before becoming eligible. All youths participating in the State-assisted program shall be required to present a letter from their parents or guardian indicating their consent to work. The letter shall also release the State and the sponsoring agency from any liability for assignments in the low-risk jobs that will be available.

(b) Preference shall be given to those youths that are members of households whose income does not exceed 200 percent of household poverty. Notwithstanding income limits provided for participation in the State Summer Youth Employment Program, consideration may be given to other applicants at a ratio of at least 8 applicants qualified on income to 3 applicants considered beyond the income limits.

(c) Any nonprofit or tax-exempt organization certified by the Department of Labor may be authorized to be a sponsoring agent for the State-assisted youth work program. Sponsoring agents shall be required to submit a plan or project that consists of meaningful and productive work experience. The plan or project shall provide such details as the Department shall deem necessary before becoming eligible as a sponsoring agent.

(d) The sponsoring agent shall provide 1 work leader for each 20 youths employed in the program to supervise and monitor the attendance and work performance of the youths selected for the program. Work leaders shall be paid the minimum wage and shall work no longer than 8 hours per day, 5 days per week.

73 Del. Laws, c. 308, § 1.;






CHAPTER 35. WORKPLACE FRAUD ACT

§ 3501. Definitions

(a) As used in this chapter:

(1) "Construction services" includes, without limitation, all building or work on buildings, structures, and improvements of all types such as bridges, dams, plants, highways, parkways, streets, tunnels, sewers, mains, power lines, pumping stations, heaving generators, railways, airports, terminals, docks, piers, wharves, buoys, jetties, breakwaters, levees, canals, dredging, shoring, rehabilitation and reactivation of plants, scaffolding, drilling, blasting, excavating, clearing and landscaping.

(2) "Debarment" means that no public construction contract in this State shall be bid on, awarded to or received by any employer or any person, firm, partnership or corporation in which such employer has an interest who, within 2 years after entry of a judgment pursuant to this chapter, is adjudicated in violation of this chapter in a subsequent proceeding, until 3 years have elapsed from the date of the subsequent penalty judgment.

(3) "Department" shall have the meaning set forth in § 101(a)(2) of this title.

(4) "Employee" means any person or entity directly hired by, or directly permitted to work by an employer in the State, for work to be performed wholly or partly therein. This chapter does not apply to employees of the United States government, the State or any political subdivision thereof.

(5) "Employer" means any individual, partnership, association, joint stock company, trust, corporation, the administrator or executor of the estate of a deceased individual or the receiver, trustee or successor of any of the same employing any person excepting those provided for in subsection (b) of this section. This chapter does not apply to employees of the United States government, the State or any political subdivision thereof.

(6) "Exempt person" means any individual who:

a. Performs services in a personal capacity and who employs no individuals other than a spouse, child, or immediate family member of the individual;

b. Performs services free from direction and control over the means and manner of providing the services, subject only to the right of the person or entity for whom services are provided to specify the desired result;

c. Furnishes the tools and equipment necessary to provide the services; and

d. Operates a business that is considered inseparable from the individual for purposes of taxes, profits, and liabilities, in which the individual:

1. Owns all of the assets and profits of the business; and

2. Has sole, unlimited, personal liability for all of the debts and liabilities of the business; or alternatively, if the business is organized as a single-person corporate entity, to which sole, unlimited personal liability does not apply, the individual must be the sole member of said single-person corporate entity; and

3. For which the individual does not pay taxes for the business separately but reports business income on the individual's personal income tax return; and

e. Exercises complete control over the management and operations of the business.

(7) "Independent contractor" means an individual who:

a. Performs the work free from the employer's control and direction over the performance of the employee's services; and

b. Is customarily engaged in an independently established trade, occupation, profession or business; and

c. Performs work which is outside of the usual course of business of the employer for whom the work is performed.

(8) "Knowingly" means having actual knowledge of, or acting with deliberate ignorance, or reckless disregard for the prohibition involved.

(9) "Public body" means:

a. The State;

b. A unit of state government or an instrumentality of the State; or

c. Any political subdivision, agency, person or entity that is a party to a contract for which the State appropriated any part of the funds to be used for payment.

(10) "Secretary" or "Secretary of Labor" shall have the meaning set forth in § 101(a)(5) of this title.

(11) "Stop work order" means written notice from the Secretary to an employer to cease or hold work until the employer is given notice by the Secretary to resume work.

(12) "Violate" or "attempts to violate" includes, but is not limited to, any intent to evade, misrepresent or wilfully nondisclose.

(b) For the purposes of this chapter the officers of a corporation and any agents having the management thereof who knowingly permit the corporation to violate this chapter shall be deemed to be the employers of the employees of the corporation.

77 Del. Laws, c. 192, § 1.;



§ 3502. Application

This chapter applies only to the construction services industry.

77 Del. Laws, c. 192, § 1.;



§ 3503. Acts prohibited

(a) An employer shall not improperly classify an individual who performs work for remuneration provided by an employer as an independent contractor.

(b) An employer has improperly classified an individual when an employer-employee relationship exists, as determined in subsection (c) of this section, but the employer has not classified the individual as an employee.

(c) An "employer-employee" relationship shall be presumed to exist when work is performed by an individual for remuneration paid by an employer, unless to the satisfaction of the Department the employer demonstrates that the individual is an exempt person or independent contractor.

(d) A person shall not knowingly incorporate or form, or assist in the incorporation or formation of, a corporation, partnership, limited liability corporation, or other entity, or pay or collect a fee for use of a foreign or domestic corporation, partnership, limited liability corporation, or other entity for the purpose of facilitating, or evading detection of, a violation of this section.

(e) A person shall not knowingly conspire with, aid and abet, assist, advise, or facilitate an employer with the intent of violating the provisions of this chapter.

(f) The Department shall adopt regulations to further explain and provide specific examples of subsections (c), (d), and (e) of this section.

77 Del. Laws, c. 192, § 1.;



§ 3504. Duties of the Department

(a) The Department shall administer and enforce this chapter.

(b) The Department shall investigate, as necessary, to determine compliance with this chapter.

(c) As part of the Department's investigation, the Department is permitted to:

(1) Enter and inspect the premises or place of business, employment, or work site, and upon demand examine and copy, wholly or partly, any or all books, registers, payrolls, and other records, including those required to be made, kept and preserved under this chapter or any regulation published thereunder;

(2) Question an employer, employee, or other person in the premises, place of business or employment, or work site;

(3) Require from any employer full and correct statements in writing, including sworn statements, upon forms prescribed or approved by the Department, with respect to the payment of wages, hours, names, addresses, and such other information pertaining to remuneration pertaining to employees, or require from any employer complete and accurate copies of written notices pertaining to independent contractors, which are maintained by the employer pursuant to § 3511(c) of this title;

(4) Investigate such facts, conditions, or matters as the Department may deem necessary or appropriate to determine whether a provision of this chapter or any regulation published thereunder has been or is being violated; and

(5) Administer oaths and examine witnesses under oath, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, records, payrolls, documents and testimony, and to take depositions and affidavits in any proceeding before it, and, in case of failure of any person or entity to comply with any subpoena lawfully issued, or on the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, the Superior Court, on application by the Department, shall compel obedience as in the case of disobedience of the requirements of a subpoena issued from such Court or a refusal to testify therein.

(d) Following an investigation in which the Department makes an initial determination that an employer has violated 1 or more of the provisions of this chapter or any regulation published hereunder, the Department shall notify an employer of such initial determination and shall provide the employer with an opportunity to appeal the Department's determination in accordance with the Administrative Procedures Act [Chapter 101 of Title 29]. Following notification of the employer and the opportunity for an administrative appeal of the Department's initial determination, the Department may institute actions in the Superior Court for penalties for any violation of this chapter or any regulation published hereunder.

(e) Nothing contained in this chapter shall be deemed a limitation on any power or authority of the Department under any law of this State which may be otherwise applicable to the Department's ability to administer or enforce the provisions of this chapter.

77 Del. Laws, c. 192, § 1.;



§ 3505. Penalties

(a) Any employer who violates or fails to comply with § 3503 of this title or any regulation published thereunder shall be deemed in violation of § 3503 of this title, and shall be subject to a civil penalty of not less than $1,000, and not more than $5,000, for each such violation. Each employee who is not properly classified in violation of § 3503 of this title shall be considered a separate violation for purposes of this section.

(b) An employer that fails to produce to the Department the books and records requested pursuant to § 3504(c) of this title within 30 days of the employer's receipt of a written request sent to the employer via federal express or certified mail from the Department, in the course of an investigation to determine whether the employer is in compliance with the provisions of this chapter, may be subject to a stop work order, and may be subject to an administrative penalty, not to exceed $500 per day, for each day that the requested records are not produced after the date on which the employer receives the written request from the Department.

(c) An employer who discharges or in any manner discriminates against a person because that person has made a complaint or has given information to the Department pursuant to the provisions of this chapter, or because the person has caused to be instituted or is about to cause to be instituted any proceedings under this chapter, or has testified or is about to testify in any such proceedings, shall be subject to a civil penalty of not less than $5,000, and not more than $10,000, for each such violation.

(d) A person who knowingly incorporates or forms, or assists in the incorporation or formation of, a corporation, partnership, limited liability corporation, or other entity, or pay or collect a fee for use of a foreign or domestic corporation, partnership, limited liability corporation, or other entity for the purpose of facilitating, or evading detection of, a violation of this chapter, shall be subject to a civil penalty not to exceed $20,000.

(e) A person who knowingly conspires with, aids and abets, assists, advises, or facilitates an employer with the intent of violating this chapter shall be subject to a civil penalty not to exceed $20,000.

(f) In addition to the penalties and procedures enumerated in subsections (a) through (e) of this section, an employer may be subject to a stop-work order, and may be ordered to make restitution, pay any interest due and otherwise comply with all applicable laws and regulations by multiple final determinations of the Department or orders of a courts, including but not limited to, the Division of Unemployment Insurance, the Department of Insurance, the Office of Workers' Compensation, the Division of Revenue, the Office of the Attorney General, or any other agency, department or division of the State.

(g) Notwithstanding subsections (a) through (e) of this section, an employer found by any court or the Department to be in violation of this chapter shall be required, within 30 days of the final order:

(1) To pay restitution to or on behalf of any individual not properly classified; and

(2) To otherwise come into compliance with all applicable labor laws, including those related to income tax withholding, unemployment insurance, wage laws, and workers' compensation.

(h) Notwithstanding subsections (a) through (e) of this section, an employer who has been found by a final order of a court or the Department to have violated this chapter twice in a 2-year period:

(1) Shall be assessed an administrative penalty of $20,000 for each employee that was not properly classified, and may be debarred for 5 years; and

(2) Notwithstanding paragraph (h)(1) of this section, an employer that is fined or debarred in accordance with this section may be ordered to make restitution, pay any interest due, and otherwise comply with all applicable laws and regulations by orders of a court and all relevant departments, agencies and divisions, including the Division of Unemployment Insurance, the Department of Insurance, the Office of Workers' Compensation, the Division of Revenue, and the Office of the Attorney General.

(i) Any penalty issued under this section against an employer shall be in effect against any successor corporation or business entity that:

(1) Has 1 or more of the same principals or officers as the employer against whom the penalty was assessed; and

(2) Is engaged in the same or equivalent trade or activity, with the intent to violate 1 or more of the provisions of this chapter.

77 Del. Laws, c. 192, § 1.;



§ 3506. Provisions of law may not be waived by agreement

Except as provided in this chapter, no provision of this chapter may in any way be contravened or set aside by private agreement.

77 Del. Laws, c. 192, § 1.;



§ 3507. Department collaboration with other state agencies

As authorized by state and federal law, divisions within the Department, the Division of Unemployment Insurance, the Office of Workers' Compensation, the Department of Insurance, the Office of the Attorney General, the Division of Revenue and other departments, agencies, or divisions of the State shall cooperate and share information concerning any suspected failure to properly classify an individual as an employee.

77 Del. Laws, c. 192, § 1.;



§ 3508. Cause of action by employees or other individuals for violations of certain provisions of this chapter

(a) An employee or other individual who alleges a violation of § 3503 or § 3509 of this title must first notify the Department in writing and request an investigation by the Department, pursuant to § 3504 or § 3509(b)(2) of this title, as applicable, of the alleged violation. If the Department fails to investigate or fails to commence an action in the Superior Court pursuant to § 3504(d) or § 3509(b)(2) of this title, within 90 days of receipt of written notice of an alleged violation of § 3503 or § 3509 of this title, the person alleging a violation of said section may bring a civil action for appropriate declaratory relief, or actual damages, or both. A civil action pursuant to this section must be brought within 3 years after the occurrence of the alleged violation of the applicable provision or provisions of this chapter.

(b) An action commenced pursuant to subsection (a) of this section may be brought in the Superior Court in the county where the alleged violation occurred, the county where the complainant resides, or the county where the employer against whom the civil complaint is filed resides or where the employer's principal place of business is located.

(c) As used in subsection (a) of this section, "damages" means treble damages for lost wages or benefits caused by each violation of this chapter. "Damages" also includes the payment of back wages, fringe benefits, seniority rights, actual damages, litigation costs and attorneys' fees, or any combination of these remedies.

77 Del. Laws, c. 192, § 1.;



§ 3509. Retaliation prohibited

(a) An employer may not discriminate in any manner or take adverse action against any person because the person:

(1) Files a complaint with the employer or the Department alleging that the employer violated any provision of this chapter or any regulation adopted under this chapter;

(2) Brings an action under this chapter or a proceeding involving a violation of this chapter;

(3) Testifies in an action authorized under this chapter or a proceeding involving a violation of the provisions of this chapter or any regulation adopted by this chapter; or

(4) Assists in an investigation by providing information to a litigant in a civil action, the Department or another state agency in proceedings as provided by this chapter.

(b) A person who believes that an employer has discriminated in any manner or taken adverse action against the person in violation of subsection (a) of this section:

(1) May submit to the Department a written verified complaint that alleges the discrimination and that includes the signature of the complainant; and

(2) Upon receipt of a complaint pursuant to this section, the Department will determine if an investigation is warranted.

77 Del. Laws, c. 192, § 1.;



§ 3510. Provisions relating to contracts with public bodies

(a) Where, after investigation, the Department determines that an employer engaged in work on a public works project is in violation of this chapter or regulations adopted pursuant to this chapter, the Department shall promptly notify the public body.

(b) The public body shall:

(1) On notification of the violation pursuant to subsection (a) of this section, withhold from payment due the employer an amount that is sufficient to:

a. Pay restitution to each employee for the full amount of wages due; and

b. Pay any benefits, taxes, or other contributions that are required by law to be paid on behalf of the employee.

(2) Release:

a. On issuance of a final order of a court or the Department, the full amount of the withheld funds; and

b. On an adverse final order of a court or the Department, the balance of the withheld funds after all obligations are satisfied pursuant to paragraph (b)(1) of this section.

(c) Subject to the process set forth in this section:

(1) An employer found to be in violation of this chapter more than twice in a 2-year period may be subject to debarment.

(2) The Department shall file with the Office of Management and Budget, the Division of Revenue, the Division of Unemployment Insurance, the Department of Insurance, the Office of Workers' Compensation, and the Office of the Attorney General, a list of employers who are subject to debarment.

A debarment under this section shall be in effect against any successor corporation or business entity that:

a. Has 1 or more of the same principals or officers as the employer against whom the debarment was imposed; and

b. Is engaged in the same or equivalent trade or activity.

77 Del. Laws, c. 192, § 1.;



§ 3511. Employer record-keeping requirements

(a) An employer shall keep, for at least 3 years, in or about its place of business, records of the employer containing the following information:

(1) The name, address, occupation, and classification of each employee or independent contractor;

(2) The rate of pay of each employee or method of payment for the independent contractor;

(3) The amount that is paid each pay period to each employee;

(4) The hours that each employee works each day and each work week;

(5) For all individuals who are not classified as employees, evidence including the written notice required by subsection (c) of this section and any other evidence in the employer's possession which the employer believes is relevant to determine whether each individual is an exempt person, an independent contractor or an employee; and

(b) An employer shall provide each individual classified as an independent contractor or exempt person with written notice of such classification at the time the individual is hired.

(c) The written notice shall:

(1) Include an explanation of the implications of the individual's classification as an independent contractor or exempt person rather than as an employee;

(2) Include contact information for the Department;

(3) Be provided in English and Spanish; and

(4) Be signed by both the employer and the independent contractor or by the employer and the exempt person, as the case may be.

(d) Failure to comply with the written notice requirement in subsection (c) of this section shall be evidence of a knowing violation by the employer of § 3503 of this title. The employer shall be liable for an administrative penalty of $500 for each individual that the employer failed to notify.

(e) An employer who complies with the written notice requirement in subsection (c) of this section shall be presumed to have acted in good faith in determining whether to classify an individual as an employee, an independent contractor or an exempt person pursuant to § 3503 of this title.

(f) The Department shall adopt regulations establishing specific requirements for the content and form of the notice by October 29, 2010, and, notwithstanding the provisions of subsection (b) of this section, the adoption of such regulations shall be a prerequisite to an employer's obligation to furnish the notice.

77 Del. Laws, c. 192, § 1.;



§ 3512. Regulations

The Department shall have the power to make and revise or rescind such regulations as it may deem necessary or appropriate to administer or enforce the provisions of this chapter and any such regulations shall, except as may be otherwise provided by the Department, take effect upon publication.

77 Del. Laws, c. 192, § 1.;



§ 3513. Distribution of proceeds from civil penalties obtained pursuant to this chapter

All civil penalties and other revenue collected pursuant to this chapter shall be paid to the General Fund of the State.

77 Del. Laws, c. 192, § 1.;



§ 3514. Public posting of violators

The Department shall post, on its website, a list of employers who are the subject of a final determination or decision, including all appeals, that such employer has violated this chapter. The name of an employer who violates this chapter shall remain on the Department's website for a period of 3 years from the date the final determination or decision was issued.

78 Del. Laws, c. 320, § 1.;



§ 3515. Short title

This chapter shall be known as the "Workplace Fraud Act."

77 Del. Laws, c. 192, § 1; 78 Del. Laws, c. 320, § 1.;









Title 20 - Military and Civil Defense

CHAPTER 1. DELAWARE NATIONAL GUARD

Subchapter I General Provisions

§ 101. State militia; name

The active militia of this State shall be organized and known as the Delaware National Guard and shall be subject at all times to the orders of the officers thereof.

20 Del. Laws, c. 392, § 1; 24 Del. Laws, c. 62, § 1; Code 1915, § 293; 32 Del. Laws, c. 22, § 1; Code 1935, § 256; 20 Del. C. 1953, § 101; 64 Del. Laws, c. 258, § 1.;



§ 102. Definitions

As used in this chapter:

(1) "National Defense Act" means an act of Congress, entitled, "An Act for making further and more effectual provisions for the national defense, and for other purposes" approved by the President, June 3, 1916, and any and all acts amendatory and supplementary thereto.

(2) "Unit" shall mean any part of the Delaware National Guard designated a "unit" by order of the Adjutant General.

Code 1915, § 294; 32 Del. Laws, c. 22, § 1; Code 1935, § 257; 47 Del. Laws, c. 329, § 1; 20 Del. C. 1953, § 102; 64 Del. Laws, c. 258, § 1; 72 Del. Laws, c. 106, § 1.;



§ 103. Conformity with federal statutes; powers of Governor

The National Guard of this State shall conform to federal statutes and regulations relating to and governing the armed forces of the United States, insofar as they are applicable and not inconsistent with the Constitution of Delaware or this title.

The Governor of Delaware shall be the Commander in Chief of the National Guard, except as to any part thereof called or ordered into federal service.

The Governor of this State, as Commander in Chief, may make such changes from time to time in matters or organization, administration and discipline as may be necessary to conform to the requirements made by Congress for participation in federal appropriations for the National Guard.

24 Del. Laws, c. 62, § 1; Code 1915, § 295; 32 Del. Laws, c. 22, § 1; Code 1935, § 258; 20 Del. C. 1953, § 103; 64 Del. Laws, c. 258, § 1.;



§ 104. Rules and regulations

(a) In order to fulfill the purposes of this chapter, the Adjutant General may make and publish rules and regulations for the government, discipline and exercise of the Delaware National Guard.

(b) Such rules and regulations shall, so far as practicable, conform to the rules, regulations and statutes, of the Department of Defense, the Army, the Air Force, and the National Guard Bureau of the United States.

(c) When such rules and regulations have been promulgated and published by the Adjutant General, they shall have the force and effect of law.

20 Del. Laws, c. 392, § 56; 24 Del. Laws, c. 62, § 1; Code 1915, § 323; 32 Del. Laws, c. 22, § 1; Code 1935, § 297; 20 Del. C. 1953, § 104; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 106, § 2.;



§ 105. Uniforms, arms and equipment

The Delaware National Guard shall be uniformed, armed and equipped, as nearly as practicable, in accordance with federal statutes and regulations in relation to uniforms, arms and equipment.

20 Del. Laws, c. 392, § 23; Code 1915, § 303; 32 Del. Laws, c. 22, § 1; Code 1935, § 266; 20 Del. C. 1953, § 105; 64 Del. Laws, c. 258, § 1.;



§ 106. Disbanding of unit incapacitated to discharge its duties

If it appears to the Commander in Chief that a company of the Delaware National Guard has failed to comply with the requirements of the law so that it is incapacitated to discharge the duties required of it, such company may be disbanded by the Commander in Chief.

20 Del. Laws, c. 392, § 34; Code 1915, § 308; 32 Del. Laws, c. 22, § 1; Code 1935, § 271; 20 Del. C. 1953, § 106; 64 Del. Laws, c. 258, § 1.;



§ 107. Bills and allowances; how paid

No bill or allowance, on account of the Delaware National Guard, authorized by this chapter, shall be paid by the State Treasurer unless the bill or allowance is itemized and its contents duly certified to by the Adjutant General or by an officer designated by the Adjutant General. The Adjutant General shall be permitted to draw a warrant on the State Treasurer to pay current expenses from funds which may be appropriated for such purpose.

20 Del. Laws, c. 392, § 52; 22 Del. Laws, c. 284, § 1; Code 1915, § 319; 32 Del. Laws, c. 22, § 1; Code 1935, § 293; 47 Del. Laws, c. 329, § 12; 20 Del. C. 1953, § 107; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 108. Donations to National Guard

(a) Any county, municipality or corporation in this State may appropriate money out of the treasury of such municipality, county or corporation, donate any other valuable thing or grant or lease any land belonging to it for the purpose of aiding the improvement of the Delaware National Guard.

(b) The Delaware National Guard may accept donations of money or property from any lawful source to improve its capabilities.

(c) The money so appropriated, other valuable thing donated or the land so granted or leased to the Delaware National Guard shall be, so far as practicable, expended or disposed of by the State Department of Military Affairs in such manner and under such lawful conditions as the donor may direct.

24 Del. Laws, c. 64, §§ 1, 2; Code 1915, § 327; 32 Del. Laws, c. 22, § 1; Code 1935, § 301; 20 Del. C. 1953, § 108; 64 Del. Laws, c. 258, § 1; 72 Del. Laws, c. 106, § 3.;



§ 109. Delaware National Guard Counterdrug Task Force

For purposes of transfers of property forfeited to the United States under the Controlled Substance Act (21 U.S.C. § 881), the Delaware National Guard Counterdrug Task Force shall be designated as a law-enforcement agency for that limited purpose. This section does not allow, authorize or entitle the Delaware National Guard Counterdrug Task Force to funds from the Special Law Enforcement Assistance Fund.

79 Del. Laws, c. 145, § 1.;






Subchapter II Department of Military Affairs

§ 121. Established; composition

The Delaware National Guard, the Delaware State Defense Forces and the Delaware militia, when not in the service of the United States, shall be governed and their affairs administered pursuant to the laws of this State, and the laws of the United States, by the Governor as Commander in Chief, through the Department of Military Affairs, which is hereby established and which shall consist of the Adjutant General as its chief executive and such other officers, warrant officers and enlisted personnel and civilian employees as the laws of the State or the laws of the United States may direct or permit. The Department of Military Affairs shall be a department of the executive branch of government in a like manner as all other such departments.

64 Del. Laws, c. 258, § 1.;



§ 122. Adjutant General; appointment; qualifications

(a) The Governor shall appoint an Adjutant General, with the advice and consent of the Senate, who shall hold office at the pleasure of the Governor.

(b) To be eligible for appointment to the office of Adjutant General a person must have served as a commissioned officer of the Delaware National Guard or the armed forces of the United States.

(c) The Governor may authorize the position of Adjutant General to be held at the rank of Lieutenant General.

20 Del. Laws, c. 392, § 7; 24 Del. Laws, c. 81; 25 Del. Laws, c. 80, §§ 1-3; 27 Del. Laws, c. 74, § 1; Code 1915, § 297; 32 Del. Laws, c. 22, § 1; 32 Del. Laws, c. 23, § 10; 35 Del. Laws, c. 31, § 1; Code 1935, §§ 260, 319, 373A; 47 Del. Laws, c. 329, § 2; 48 Del. Laws, c. 150, § 1; 20 Del. C. 1953, § 122; 50 Del. Laws, c. 407, § 1; 51 Del. Laws, c. 330; 52 Del. Laws, c. 261; 54 Del. Laws, c. 57, § 16; 55 Del. Laws, c. 404, § 13; 56 Del. Laws, c. 316, § 1; 64 Del. Laws, c. 258, § 1; 76 Del. Laws, c. 242, § 1.;



§ 123. Adjutant General — Powers and duties

The Adjutant General shall be responsible to the Commander in Chief for carrying out the policies of the Commander in Chief and shall issue orders in the Commander in Chief's name. To accomplish this end the Adjutant General shall have the following duties and the powers necessary to effectuate the same:

(1) Supervise all troops, arms and branches of the Delaware National Guard, Delaware State Defense Forces and militia, with such supervisory powers as are necessary, covering primarily all duties pertaining to their organization, armament, discipline, training, recruiting, inspection, pay, subsistence and supplies.

(2) Supervise the receipt, preservation, repair, distribution, issue and collection of all arms and military stores of this State.

(3) Maintain records of all officers and enlisted personnel of the Delaware National Guard, Delaware State Defense Forces, and Delaware militia if called to duty, and keep on file in the Adjutant General's office, or a place designated by the Adjutant General, copies of all orders, reports and communications relevant thereto.

(4) Negotiate and enter contracts on behalf of the Department of Military Affairs under the Adjutant General's jurisdiction as necessary to effectuate the purposes of this chapter, including, retirement, disability and group health benefits in accordance with appropriations therefor and enter into agreements with the Secretary of Defense of the United States or other appropriate officials for withholding sums from the compensation of such civilian employees for contributions to such benefit programs.

(5) Have a seal of office, which shall be delivered to the Adjutant General's successor at the completion of the Adjutant General's term of office. Such seal shall be approved by the Commander in Chief and shall be affixed to official documents and papers as deemed appropriate by the Adjutant General.

(6) Assist deceased service personnel's families and former service personnel or their dependents in adjusting their claims with the government and arrange for proper military funerals for service personnel from Delaware who are killed in action, or during active duty or who die overseas and are brought back to the United States for burial.

(7) Perform such other and further duties as may be required by the Commander in Chief.

(8) Shall receive an annual salary as appropriated by the General Assembly.

(9) Furnish the proper officers of the United States government such reports and other information as from time to time is deemed necessary.

(10) Promulgate rules and regulations for the governance and discipline of the Delaware National Guard.

20 Del. Laws, c. 392, § 7; 24 Del. Laws, c. 81; 25 Del. Laws, c. 80, §§ 1-3; 27 Del. Laws, c. 74, § 1; Code 1915, § 297; 32 Del. Laws, c. 22, § 1; 32 Del. Laws, c. 23, § 10; 35 Del. Laws, c. 31, § 1; Code 1935, §§ 260, 319, 373A; 47 Del. Laws, c. 329, § 2; 48 Del. Laws, c. 150, § 1; 20 Del. C. 1953, § 122; 50 Del. Laws, c. 407, § 1; 51 Del. Laws, c. 330; 52 Del. Laws, c. 261; 54 Del. Laws, c. 57, § 16; 55 Del. Laws, c. 404, § 13; 56 Del. Laws, c. 316, § 1; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 106, § 4.;



§ 124. Assistant Adjutants General — Rank; appointment; qualifications

The Adjutant General will be assisted by an Assistant Adjutant General of the Army National Guard in the Department of Military Affairs and an Assistant Adjutant General of the Air National Guard in the Department of Military Affairs. They shall hold the rank of Brigadier General. Such individuals shall be appointed from the active or retired list of the Army National Guard and Air National Guard respectively by the Adjutant General and shall have served as commissioned officers of the Delaware National Guard or armed forces of the United States and shall serve at the pleasure of the Adjutant General.

Code 1935, § 260(a); 47 Del. Laws, c. 329, § 2; 20 Del. C. 1953, § 123; 64 Del. Laws, c. 258, § 1.;



§ 125. Assistant Adjutants General — Duties in absence or disability of Adjutant General

In case of absence or disability of the Adjutant General to perform the duties of the office of Adjutant General, the Commander in Chief shall designate 1 of the Assistant Adjutants General to serve as the Adjutant General.

Code 1935, § 260(a); 47 Del. Laws, c. 329, § 2; 20 Del. C. 1953, § 123; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 126. Service Officers; appointment and duties

The Adjutant General shall designate 2 individuals of the clerical force of the Department of Military Affairs as Service Officer and Assistant Service Officer, who shall assist any active or former member of the Delaware National Guard or any resident of this State who has served in the armed forces of the United States or their husbands, wives, children or dependents in adjusting their claims with the government arising from such service.

Code 1915, § 297;40 Del. Laws, c. 73, § 1; Code 1935, § 260; 47 Del. Laws, c. 329, § 2; 20 Del. C. 1953, § 124; 64 Del. Laws, c. 258, § 1.;



§ 127. Military staff of Governor

The military staff of the Governor shall consist of the Adjutant General, the Assistant Adjutants General, and such personal aides-de-camp as the Governor may select. Commissioned officers of the Delaware National Guard, if detailed as aides-de-camp, shall be relieved of ordinary duties while actually on duty with the Governor but shall continue to be paid as if on ordinary duty.

64 Del. Laws, c. 258, § 1.;



§ 128. Duties of Department of Military Affairs

The Department of Military Affairs shall assist the Adjutant General in carrying out the duties of that office and shall also consult with the Adjutant General in carrying out the following duties:

(1) Make such changes in the military organization of the Delaware National Guard as are necessary from time to time to conform to the requirements of the laws of the United States and the directives of the National Guard Bureau.

(2) Fix the location of units and headquarters of the Delaware National Guard and shall, subject to the approval of the National Guard Bureau, transfer, attach, consolidate or inactivate any organization or unit, when in its judgment the efficiency of the Delaware National Guard presently existing will be increased thereby.

(3) Establish awards and decorations and approve the design therefor.

64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 129. Commissioned and warrant officers; oath and term of appointment

All officers known as commissioned officers and warrant officers, appointed under and by authority of this chapter shall, before entering upon the duties of their several and respective offices, take and subscribe the oath as prescribed by the National Defense Act for officers or warrant officers, as applicable, for officers of the National Guard and shall hold their appointments in conformity therewith.

20 Del. Laws, c. 392, § 19; Code 1915, § 302; 32 Del. Laws, c. 22, § 1; Code 1935, § 265; 20 Del. C. 1953, § 128; 64 Del. Laws, c. 258, § 1.;



§ 130. Regulations as to appointment of officers and other matters

The Governor of this State may issue such regulations governing the appointment of officers in the National Guard of this State and such other matters pertaining to the National Guard as may be necessary in order to conform to the requirements made by Congress for participation in federal appropriations for the National Guard.

Code 1915, § 299; 32 Del. Laws, c. 22, § 1; Code 1935, § 262; 20 Del. C. 1953, § 127; 64 Del. Laws, c. 258, § 1.;



§ 131. Enlistment and oath

Enlistment and oath of enlistment in the National Guard of this State shall be in conformity with the provisions of the National Defense Act and any amendments thereto.

20 Del. Laws, c. 392, § 10; 24 Del. Laws, c. 62, § 1; Code 1915, § 300; 32 Del. Laws, c. 22, § 1; Code 1935, § 263; 20 Del. C. 1953, § 129; 64 Del. Laws, c. 258, § 1.;



§ 132. Death of veteran personnel; state flags to half-staff

If any unit of the Delaware National Guard learns of the death of any its current or retired members, said unit may, on the day on which the deceased member is to be buried, cremated or otherwise interred or ceremoniously remembered following that member's death, lower the state flag to half-staff for the duration of the day.

73 Del. Laws, c. 394, § 1; 70 Del. Laws, c. 186, § 1.;



§ 133. Retirement of officers and enlisted personnel

Repealed by 73 Del. Laws, c. 263, § 1, effective May 17, 2002.;



§ 134. Retirement of officers and enlisted personnel — Rights of retired officers and enlisted personnel

Retired officers and enlisted personnel shall be borne on the roster of the Delaware National Guard as so retired and shall be entitled to wear the uniform of the highest grade attained by them on all occasions of ceremony. Retired officers may, at the discretion of the Commander in Chief, with their consent be temporarily placed on active duty.

24 Del. Laws, c. 62, § 2; Code 1915, § 324; 32 Del. Laws, c. 22, § 1; Code 1935, § 298; 20 Del. C. 1953, § 132; 64 Del. Laws, c. 258, § 1.;



§ 135. Oaths and affirmations; who may administer; false swearing

(a) General, field, commissioned and warrant officers may administer oaths and affirmations in all matters appertaining to or concerning the Delaware National Guard service, but in no case shall they charge any fee or compensation therefor.

(b) Whoever falsely swears or falsely affirms to any oath or affirmation administered pursuant to this section shall be deemed guilty of perjury in the second degree, a class E felony.

20 Del. Laws, c. 392, § 55; Code 1915, § 322; 32 Del. Laws, c. 22, § 1; Code 1935, § 296; 20 Del. C. 1953, § 133; 64 Del. Laws, c. 258, § 1.;



§ 136. State armories and arsenals; use; rentals; payment of orders; application for federal funds

(a) The Adjutant General shall determine the use of armories and arsenals by military units of the Delaware National Guard.

(b) The Adjutant General may enter into, on behalf of the State, leases and contracts for the use of any state-owned armory, arsenal or military reservation upon such terms and conditions and for such duration as the Adjutant General deems advisable; provided, such use or occupation of any such property shall not interfere with the operation of such property by the armed forces of this State.

(c) All rentals received for the use of any such property shall be forwarded to the Adjutant General and be used to pay for the maintenance, utilities and other expenses associated with such use of said armories.

(d) No order shall be paid by the State Treasurer unless approved by the Adjutant General, or by an officer or employee designated by the Adjutant General, or unless an itemized bill or statement showing in detail the items to be paid under such order shall be attached and the contents thereof certified to be correct.

(e) The Adjutant General shall have full authority to make application to the National Guard Bureau for federal funds to improve or maintain any armory, arsenal or military reservation of this State.

26 Del. Laws, c. 41, § 3; 27 Del. Laws, c. 61, § 3; Code 1915, § 329; 32 Del. Laws, c. 22, § 1; Code 1935, § 304; 47 Del. Laws, c. 329, § 17; 20 Del. C. 1953, § 194; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Property; Accountability, Misappropriation and Injury

§ 141. Property accountability

(a) Any officer, enlisted member, employee or agent of the Delaware National Guard who receives state or federal property or funds for military use shall be liable under the appropriate state and federal regulations for the proper safeguarding of said property or funds.

(b) No such person shall be discharged from responsibility for such property or funds until a proper accounting shall be made under appropriate regulations.

(c) The Adjutant General shall be empowered to enter suit against any person in the name of the state for the value of any such property as may have been damaged, lost, destroyed or not properly accounted for.

20 Del. Laws, c. 392, § 23; Code 1915, § 303; 32 Del. Laws, c. 22, § 1; Code 1935, § 266; 20 Del. C. 1953, § 141; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 106, § 8.;



§ 142. Arms and property to be deposited on order of proper officer; penalty; notice; lost or damaged arms or equipment

(a) All arms, equipment or other property furnished to organizations of the Delaware National Guard shall, when required by the Adjutant General or the commanding officer of any unit, be deposited in the armory of the unit.

(b) Any person to whom such property was issued, failing to deposit or return any article of such property unless properly accounted for within 10 days after said person shall have been notified by written notice from the commanding officer to return it to the armory, shall be assessed damages in an amount of the current value of the property thus illegally detained, which assessment shall become a judgment of the court and entered upon its records as such. The court is empowered to use its civil contempt power to enforce payment of this assessment.

(c)(1) Notice under this section shall be given either by personal delivery thereof to the person to be notified or by deposit of such notice in the United States mail in an envelope with postage prepaid, addressed to such person at the person's address as shown by the records of the Delaware National Guard.

(2) The giving of notice by mail is complete upon the expiration of 4 days after such deposit of such notice. Proof of the giving of notice in either such manner may be made by the certificate of any officer or employee of the Delaware National Guard or affidavit of any person over 18 years of age, naming the person to whom such notice was given and specifying the time, place and manner of the giving thereof.

(d) When any arms, equipment or other property furnished to organizations of the Delaware National Guard are lost or damaged by the act or neglect of any officer or enlisted person, deduction may be made to the amount of such loss or damage from any pay or allowance that may be or become due, under this chapter, to such officer or enlisted person.

20 Del. Laws, c. 392, § 33; 22 Del. Laws, c. 284, § 1; Code 1915, § 307; 32 Del. Laws, c. 22, § 1; Code 1935, § 270; 20 Del. C. 1953, § 145; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 106, § 9.;



§ 143. Recovery of arms and property of disbanded company

Upon disbandment of any company or organization which has received arms, equipment or any other property of the State or of the United States for military purposes, the commanding officer of such company or organization shall be responsible for the return of the same to the custody of a duly authorized officer of the State.

The Adjutant General shall take the necessary legal proceedings in the name of the State or direct that proper legal proceedings be taken, as provided for in § 142 of this title, unless the property is properly accounted for.

20 Del. Laws, c. 392, § 35; Code 1915, § 309; 32 Del. Laws, c. 22, § 1; Code 1935, § 272; 20 Del. C. 1953, § 146; 64 Del. Laws, c. 258, § 1.;



§ 144. Enforcement; jurisdiction; appearance through designated officer

(a) The Justice of the Peace Courts shall have jurisdiction to enforce this subchapter.

(b) The Delaware National Guard may appear in Justice of the Peace Court by and through any officer designated by the Adjutant General for the purposes of enforcing this subchapter.

64 Del. Laws, c. 258, § 1.;






Subchapter IV Courts-Martial and Sentences

§ 151. Kinds of courts-martial; procedures; Military Judges

(a) Courts-martial shall be of 3 kinds: general, special and summary. These courts shall be constituted like similar courts-martial of the Army and Air Force of the United States to the extent practicable.

(b) These courts-martial shall have the jurisdiction and powers as specified in regulations adopted and promulgated by the Adjutant General that shall conform as far as practicable to the Uniform Code of Military Justice (10 U.S.C. § 801 et seq.) and the Manual for Courts-Martial of the United States.

(c) These courts shall use the forms and procedures as established for similar courts of the Army and Air Force of the United States, as adopted by regulation by the Adjutant General.

(d) Any charge shall be prosecuted under 1 or more articles of the Uniform Code of Military Justice, except as specifically excluded by regulation of the Adjutant General. These articles, and the adopting regulations of the Adjutant General shall be of the same force and effect in any proceeding before any court-martial of this state as if the same had been enacted at length in this section.

(e) The Adjutant General may designate 1 or more officers of the Delaware National Guard who is/are qualified members of the Judge Advocate General Corps as "Military Judge" for state military justice purposes.

(f) The Adjutant General may appoint 1 or more officers of the Delaware National Guard who is/are qualified members of the Judge Advocate General Corps as "Military Judge for Court of Military Review" for the purpose of reviewing the legal sufficiency of any court-martial and making a recommendation to the Adjutant General as to final action on the court-martial proceedings.

Code 1915, § 310; 32 Del. Laws, c. 22, § 1; 33 Del. Laws, c. 46, § 1; Code 1935, § 273; 20 Del. C. 1953, § 151; 64 Del. Laws, c. 258, § 1; 68 Del. Laws, c. 108, § 1; 72 Del. Laws, c. 106, § 10.;



§ 152. General courts-martial

(a) The Adjutant General may convene a general court-martial by appropriate order.

(b) A general court-martial may impose a sentence of:

(1) A fine of not more than the member's pay and allowances for 24 unit training assemblies;

(2) Forfeiture of the member's pay and allowances for up to 24 unit training assemblies;

(3) A reprimand;

(4) Dismissal, dishonorable discharge or a bad conduct discharge;

(5) Reduction of any noncommissioned officer or enlisted person to any rank; or

(6) Any combination of these punishments.

(c) Any sentence imposed by a general court-martial shall not become effective until approved by the Adjutant General.

Code 1915, § 310A; 33 Del. Laws, c. 46, § 1; Code 1935, § 274; 20 Del. C. 1953, § 152; 64 Del. Laws, c. 258, § 1; 72 Del. Laws, c. 106, § 11.;



§ 153. Special courts-martial

(a) A commander of the rank of O-6 (Colonel), the commander of any other unit specifically designated by the Adjutant General, the Assistant Adjutant General for the Army National Guard, the Assistant Adjutant General for the Air National Guard and the Adjutant General may convene a special court-martial by appropriate order.

(b) A special court-martial may impose any sentence authorized for a general court-martial, including a bad-conduct discharge, except that fines and forfeiture are limited to 12 unit training assemblies.

(c) Any sentence imposed by a special court-martial shall not become effective until acted upon by the convening authority.

(d) A special court-martial shall have jurisdiction to try any member of the Delaware National Guard.

Code 1915, § 310B; 33 Del. Laws, c. 46, § 1; Code 1935, § 275; 20 Del. C. 1953, § 153; 64 Del. Laws, c. 258, § 1; 68 Del. Laws, c. 108, § 2; 72 Del. Laws, c. 106, § 12.;



§ 154. Summary courts-martial

(a) A commander of any unit of the Delaware National Guard may be appropriate order convene a summary court-martial consisting of 1 officer.

(b) A summary court-martial may impose a sentence of:

(1) A fine of not more than the member's pay and allowances for 4 unit training assemblies.

(2) Forfeiture of the member's pay and allowances for up to 4 unit training assemblies.

(3) Reduction of any noncommissioned officer or enlisted person to any rank within the promotional authority of the appointing authority; or

(4) Any combination of these punishments.

(c) Any sentence imposed by a summary court-martial shall not become effective until acted upon by the convening authority.

Code 1915, § 310C; 33 Del. Laws, c. 46, § 1; Code 1935, § 276; 20 Del. C. 1953, § 154; 64 Del. Laws, c. 258, § 1; 72 Del. Laws, c. 106, § 13.;



§ 155. Confinement

(a) When not in federal service, a general or special court-martial may, instead of imposing a fine or forfeiture, sentence to confinement for 1 day for each unit training assembly.

(b) Any sentence to incarceration by a general or special court-martial shall not be executed until approved by the Adjutant General.

(c) Any sentence to incarceration by a general or special court-martial shall be required to be served only when the service member is on regular duty on annual training or has already been activated for state service under subchapter V of this chapter.

(d) The Department of Correction shall receive and confine all military offenders committed to its custody by order of court-martial approved by the Adjutant General.

Code 1915, § 310D; 33 Del. Laws, c. 46, § 1; Code 1935, § 277; 20 Del. C. 1953, § 155; 64 Del. Laws, c. 258, § 1; 72 Del. Laws, c. 106, § 14.;



§ 156. Sentences which require Governor's approval

When not in federal service, sentence of dismissal or dishonorable or bad conduct discharge from the service imposed by court-martial shall not be executed until approved by the Governor.

Code 1915, § 310E; 33 Del. Laws, c. 46, § 1; Code 1935, § 278; 20 Del. C. 1953, § 156; 64 Del. Laws, c. 258, § 1.;



§ 157. Process

The President, Military Judge, or Summary Court Officer of any court-martial convened under this title may:

(1) Issue warrants, subpoenas or subpoenas duces tecum to compel appearance at a court-martial or to enforce the Court's judgments.

(2) Issue such other process as is necessary to exercise the Court's jurisdiction.

(3) Punish persons subject to the Delaware Code of Military Justice for contempt of court under the procedures of the Uniform Code of Military Justice; provided, however, that no punishment imposed may exceed that authorized for violation of § 1271 of Title 11.

Any warrant or subpoena under this section may be served or executed by the Sheriff, any constable, law-enforcement officer, military policeman or provost marshal designated for this purpose.

Code 1915, § 310F; 33 Del. Laws, c. 46, § 1; Code 1935, § 279; 20 Del. C. 1953, § 157; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 106, § 15.;



§ 158. Disobedience of subpoenas

(a) Any member of the Delaware National Guard who fails to obey a subpoena issued by a court-martial shall be punished by the court-martial under the terms of the Uniform Code of Military Justice as adopted by regulation of the Delaware National Guard.

(b) Any person not a member of the Delaware National Guard who wilfully fails to obey a subpoena issued by a court-martial shall be guilty of criminal contempt of court under § 1271(3) of Title 11.

Code 1915, § 310I; 33 Del. Laws, c. 46, § 1; Code 1935, § 282; 20 Del. C. 1953, § 158; 64 Del. Laws, c. 258, § 1; 72 Del. Laws, c. 106, § 16.;



§ 159. Payment of fines

(a) Upon approval of the sentence of any court-martial to pay a fine by the court-martial convening authority, the fine so imposed shall be immediately due and payable to the Delaware National Guard Courts-Martial Fund, through the commander of the member's unit to be forwarded to the Adjutant General.

(b) Any fine or forfeiture imposed by sentence of court-martial or non-judicial punishment collected by the Adjutant General shall be paid over to the Delaware National Guard Courts-Martial Fund.

Code 1915, § 310G; 33 Del. Laws, c. 46, § 1; 37 Del. Laws, c. 35, § 1; Code 1935, § 280; 20 Del. C. 1953, § 159; 64 Del. Laws, c. 258, § 1; 72 Del. Laws, c. 106, § 17.;



§ 162. Violation of duties by sheriffs, constables and wardens

Whoever, being a sheriff, constable or prison warden neglects or refuses to:

(1) Execute any process, or

(2) Make proper return of all fines and penalties collected,

shall be fined $100 for each such offense for the use of this State.

Code 1915, § 310K; 33 Del. Laws, c. 46, § 1; Code 1935, § 284; 20 Del. C. 1953, § 162; 64 Del. Laws, c. 258, § 1.;



§ 163. Nonjudicial punishment

Any commanding officer of the Delaware National Guard, not in federal service, may, in addition to or in lieu of admonition or reprimand, impose nonjudicial punishment in a like manner and to the extent prescribed by Article 15 of the Uniform Code of Military Justice, Manual for Courts-Martial, United States, 1968, as amended, as adopted by regulation of the Delaware National Guard.

64 Del. Laws, c. 258, § 1.;






Subchapter V Calling Out of National Guard

§ 171. Governor as Commander in Chief; call out of National Guard for state duty

(a) When the Governor has determined that it is in the best interest of the State, the Governor by order may:

(1) Call out any unit or units, member or members of the Delaware National Guard to serve in a state duty status to respond to any emergency situation.

(2) Call out any member or members of the Delaware National Guard to serve on state duty status to plan for any emergency.

(3) Call out any unit or units, member or members of the Delaware National Guard to serve on state duty to fulfill obligations under any interstate emergency agreements or compacts; and such troops may be employed within or outside of Delaware as required by the agreement or compact.

(4) Call out units or members of the Delaware National Guard for training or review as deemed appropriate subject to funding availability.

(b) The Governor shall serve as commander-in-chief of the Delaware National Guard when it is not in federal service.

20 Del. Laws, c. 392, § 42; 22 Del. Laws, c. 284, § 1; 24 Del. Laws, c. 62, § 4; Code 1915, §§ 311, 325; 32 Del. Laws, c. 22, § 1; Code 1935, § 285; 47 Del. Laws, c. 329, § 6; 20 Del. C. 1953, § 171; 64 Del. Laws, c. 258, § 1; 72 Del. Laws, c. 106, § 20.;



§ 172. Proclamation of state of insurrection

Whenever any portion of the Delaware National Guard is employed in aid of the civil authority, the Governor, if in the Governor's judgment the maintenance of law and order will thereby be promoted, may by proclamation declare the county or city in which the troops are serving, or any specified part thereof, to be in a state of insurrection.

24 Del. Laws, c. 62, § 4; Code 1915, § 325; 32 Del. Laws, c. 22, § 1; Code 1935, § 285; 47 Del. Laws, c. 329, § 6; 20 Del. C. 1953, § 172; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 173. Requisition for military force; neglect to respond to notice

All requisitions for military force shall be made known to the forces whose services are required by the commanding officer thereof, and, upon refusal of those notified to attend the summons and perform the duty required, they shall be liable to such punishment as a general court-martial may determine.

20 Del. Laws, c. 392, § 43; Code 1915, § 312; 32 Del. Laws, c. 22, § 1; Code 1935, § 286; 47 Del. Laws, c. 329, § 7; 20 Del. C. 1953, § 173; 64 Del. Laws, c. 258, § 1.;



§ 174. Field maneuvers, target practice or review

Repealed by 72 Del. Laws, c. 106, § 21, effective July 1, 1999.;



§ 175. Exemption from arrest; right-of-way

No person belonging to the military forces of this State shall be arrested on any civil process while going to, remaining at or returning from any place at which such person may be ordered to attend for military duty when the Delaware National Guard has been called out upon state duty.

Any portion of the Delaware National Guard parading or performing any duty according to law shall have the right-of-way in any street or highway through which they may pass. The carriage of the United States mails, the legitimate functions of the police and the progress and operation of fire engines and fire departments shall not be interfered with thereby.

20 Del. Laws, c. 392, § 44; Code 1915, § 313; 32 Del. Laws, c. 22, § 1; Code 1935, § 287; 20 Del. C. 1953, § 175; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 176. Rules governing troops when called into service

Whenever the troops are called into active federal duty, the officers and personnel shall be governed by the regulations of the United States Army and United States Air Force.

20 Del. Laws, c. 392, § 46; Code 1915, § 315; 32 Del. Laws, c. 22, § 1; Code 1935, § 289; 20 Del. C. 1953, § 176; 64 Del. Laws, c. 258, § 1.;



§ 177. Bounds from which civilians are excluded; offenses of civilians; penalties; jurisdiction

(a) After the Delaware National Guard has been called out pursuant to this subchapter, the commanding officer thereof may fix certain bounds within which no spectator may enter without leave.

(b) Whoever intrudes within the limits fixed under this section, when forbidden to do so, or whoever, after entering within such limits by permission, conducts himself or herself in a disorderly manner or whoever resists a sentry or guard acting under orders to prevent such entry or disorderly conduct shall be fined not less than $10 nor more than $100, and the costs of prosecution, and civil contempt processes may be used to obtain payment of same.

(c) Whoever violates this section may be arrested by the commanding officer or by the commanding officer's order.

(d) Justices of the peace shall have jurisdiction of offenses under this section.

20 Del. Laws, c. 392, § 54; Code 1915, § 321; 32 Del. Laws, c. 22, § 1; Code 1935, § 295; 20 Del. C. 1953, § 177; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 178. Immunity from civil and criminal liability

(a) Neither this State, nor the National Guard of the State nor, except in cases of wilful misconduct, gross negligence or bad faith, the officers, members, agents or representatives thereof, engaged in any state duty pursuant to this subchapter, shall be liable, either civilly or criminally, for the death of or injury to persons, or for damage to property, as a result of such activity.

(b) The National Guard of the State and the officers, members, agents and representatives thereof, engaged in any state duty pursuant to this subchapter or of Chapter 31 of this title, shall have the authority to enforce any and all laws of this State and any and all ordinances of any municipality wherein such service is performed and shall be considered as officers of this State and of such municipality.

(c) If the National Guard of this State or any officer, member, agent or representative thereof is prosecuted by civil or criminal action, whether State or federal, for an act committed or performed by such organization or person while engaged in any state duty, pursuant to this subchapter or of Chapter 31 of this title, all the expense of the defense of such action or actions, including, without limitation, attorney's fees, witnesses' fees for the defense, defendant's court costs and all costs for transcripts of records and abstracts thereof on appeal by the defense, shall be paid by the State; provided that the Attorney General of the State shall be first consulted in regard to, and approve of, the selection of the attorney for the defense; and provided, further, that the Attorney General of the State may, if the Attorney General of the State sees fit, assume the responsibility for the defense of such member and conduct the same personally or by any 1 of the Attorney General assistants. The expenses of such defense shall be paid by the State Treasurer from any moneys not otherwise appropriated, upon warrants therefor signed by the Adjutant General and countersigned by the Attorney General.

(d) If, as a result of criminal or civil action based all, or in part, on federal law, the National Guard of the State or any officer, member, agent or representative thereof is subject to liability which would not result if this section were applicable, such agency or person shall be completely indemnified and held harmless by the State.

(e) For purposes of this section, no officer, member, agent or representative of the National Guard of the State shall be held to have acted in bad faith, with gross negligence or with wilful misconduct if such person believed at the time of such act that such act was reasonably necessary to comply with this subchapter or Chapter 31 of this title, or any order, rule or regulation promulgated pursuant to such subchapter and chapter or protect such officer, member, agent or representative, other persons or property.

60 Del. Laws, c. 400, § 1; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 179. Waiver of late fees for state-issued licenses

(a) No National Guard member or reservist who is called to active duty outside of the State, pursuant to the provisions of this subchapter, shall be liable for the payment of any late fee for the renewal of a state-issued license if the state-issued license expired while the service member was deployed outside of the State, so long as the service member presents the appropriate National Guard credentials to the State agency responsible for issuing the license, and pays the license renewal fee, within 90 days of the service member's return to the State or termination of service.

(b) For purposes of this section only, "state-issued license" includes, but is not limited to, vehicle registrations and driver's licenses issued pursuant to Title 21, hunting, trapping and fishing licenses issued pursuant to Title 7, and professional licenses issued pursuant to Title 24.

77 Del. Laws, c. 455, § 1.;






Subchapter VI Service Pay, Disability Compensation and Company Appropriations

§ 181. Service pay and expenses during emergency service

(a) For every day of service while on State duty on account of an emergency, as listed in § 171 of this title, each enlisted member of the Delaware National Guard shall receive a sum equal to twice the per diem pay and allowances that military personnel of like grade and length of service in the United States Army would be entitled to receive for a similar period of service. Each officer or warrant officer of the Delaware National Guard shall receive a sum equal to twice the per diem pay and allowances that military personnel of like grade and length of service in the United States Army would be entitled to receive for a similar period of service.

(b) Service pay for such emergencies and any expenses incidental to mobilization shall be paid by the State Treasurer from any moneys not otherwise appropriated, upon warrants therefor signed by the Adjutant General and countersigned by the Governor.

20 Del. Laws, c. 392, § 42; 22 Del. Laws, c. 284, § 1; Code 1915, § 311; 32 Del. Laws, c. 22, § 1; Code 1935, § 285; 47 Del. Laws, c. 329, § 6; 20 Del. C. 1953, § 181; 56 Del. Laws, c. 415, § 1; 64 Del. Laws, c. 258, § 1.;



§ 182. Disability and death benefits for injury or death occurring in service of the State

(a) As used in this section, the phrase "service of the State" includes duty pursuant to § 171 of this title as well as attendance at military school under proper orders, participating in armory drill, special ceremonies and field training unless otherwise designated by the United States government.

(b) If any officer or soldier belonging to any regiment, company, or detachment of the Delaware National Guard is wounded or disabled in the service of the State when called into such service, the member shall receive compensation from the State at the rate provided in Chapter 23 of Title 19 for the type of injuries sustained.

(c) If any officer or enlisted member of the Delaware National Guard is killed in the service of the State, a pension shall be awarded to the spouse or next of kin, as the case may be, in accordance with the provisions of § 2330 of Title 19.

(d) Such compensation or pension shall be based either upon civilian earning capacity or wages or upon military pay scale, whichever is greater.

(e) Any such compensation or pension shall be paid by the State Treasurer from any moneys not otherwise appropriated upon warrants therefor signed by the Adjutant General and countersigned by the Governor.

20 Del. Laws, c. 392, § 45; Code 1915, § 314; 32 Del. Laws, c. 22, § 1; Code 1935, § 288; 47 Del. Laws, c. 329, § 8; 20 Del. C. 1953, § 182; 64 Del. Laws, c. 258, § 1.;



§ 183. Uniform and equipment allowances for officers

Any individual who is commissioned or appointed an officer or warrant officer in the Delaware National Guard shall receive at the conclusion of the first year of service as such officer or warrant officer, provided that the member has performed 85 percent of duty during such year, the sum of $100 to assist in defraying the cost of uniform and equipment and thereafter shall receive annually such sum as may be appropriated by the General Assembly for such purposes.

24 Del. Laws, c. 62, § 3; Code 1915, § 316; 32 Del. Laws, c. 22, § 1; Code 1935, § 290; 47 Del. Laws, c. 329, § 9; 20 Del. C. 1953, § 183; 64 Del. Laws, c. 258, § 1; 68 Del. Laws, c. 110, § 1.;



§ 184. Unit fund grant

The Delaware National Guard shall receive an appropriation annually for the unit funds of said Guard. The funds received shall be allocated to each unit fund on a proportional basis based upon the unit's authorized strength. The funds shall be expended with the approval of the Adjutant General to enhance the morale, welfare and recreation of assigned personnel.

20 Del. Laws, c. 392, § 47; 24 Del. Laws, c. 62, § 3; Code 1915, § 316; 32 Del. Laws, c. 22, § 1; Code 1935, § 290; 47 Del. Laws, c. 329, § 9; 20 Del. C. 1953, § 184; 64 Del. Laws, c. 258, § 1; 73 Del. Laws, c. 197, § 1.;



§ 185. Exemption from state merit system

Personnel employed by the State to support the operations and maintenance of the National Guard shall be exempt from the state merit system and shall be paid in accordance with like positions of the military technician programs of the Department of Defense. Such employees shall be governed in a like manner in accordance with the rules and regulations which pertain to the federal military technician program.

64 Del. Laws, c. 258, § 1.;



§ 186. Compensation for unused sick leave

Any National Guard technician who, under the National Guard Technician Act of 1968 [32 U.S.C. § 709], elected to retain their State retirement benefits and who retired after January 1, 1969, shall be compensated for their accumulated unused sick leave in the same manner as State merit system employees.

64 Del. Laws, c. 184, § 1; 64 Del. Laws, c. 258, § 1.;



§ 187. Service Members' Life Insurance Reimbursement Fund

(a) The "Service Members' Life Insurance Reimbursement Fund" is created in the state treasury. The fund shall consist of legislative appropriations to the fund; gifts, grants, donations and bequests to the fund; and income from investment of the fund. Expenditures from the fund shall be made in accordance with rules promulgated by the Secretary of Finance and with the approval of the Adjutant General of the Delaware National Guard or the Adjutant General's authorized representative.

(b) The fund shall be administered by the Delaware National Guard, and money in the fund is appropriated to the Delaware National Guard for the purpose of reimbursing eligible members of the Delaware National Guard for premiums paid for benefits under the service members' group life insurance program pursuant to 38 U.S.C. § 1965 et seq., as amended, and not otherwise reimbursed by the federal government.

(c) The Delaware National Guard shall adopt rules necessary to determine eligibility for reimbursement from the service members' life insurance reimbursement fund and to implement a reimbursement program. Only members of the Delaware National Guard serving on active duty for longer than 30 days as a result of a federal mobilization or as a result of a state mobilization ordered by the Governor shall be deemed eligible.

(d) Nothing in this section is intended to alter, amend or change the eligibility or applicability of the service members' group life insurance program pursuant to 38 U.S.C. § 1965 et seq., as amended, or any rights, responsibilities or benefits thereunder.

75 Del. Laws, c. 43, § 1.;









CHAPTER 3. STATE DEFENSE FORCES

§ 301. Establishment and composition

(a) The Governor may organize such military forces within this State in addition to the Delaware National Guard as the Governor deems necessary for the defense of this State. Such forces shall be distinct from the Delaware National Guard and shall be known as the Delaware State Defense Forces. Such military forces shall be uniformed and comprised of officers and enlisted personnel who shall be citizens of this State who shall volunteer for such service.

(b) The Delaware State Defense Forces shall not be called into active state service unless the Delaware National Guard or a part thereof has been called into active federal service.

(c) The Governor may organize a command staff for the Delaware State Defense Forces which staff shall develop plans for mobilization of said force.

(d) The command staff of the Delaware State Defense Forces may maintain lists of volunteers for service in such forces and develop an organizational structure for such forces when called to active service.

(e) Nothing contained herein shall prohibit the Delaware State Defense Forces from meeting on a voluntary basis at no cost to the State when not in active service.

43 Del. Laws, c. 81, § 1; 20 Del. C. 1953, § 301; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 302. Rules and regulations prescribed by Governor

(a) The Governor may prescribe rules and regulations for the administration, organization, equipment, training, discipline and maintenance of the Delaware State Defense Forces.

(b) The rules and regulations adopted pursuant hereto should conform as far as possible with the rules and regulations applicable to the Delaware National Guard.

43 Del. Laws, c. 81, § 2; 20 Del. C. 1953, § 302; 64 Del. Laws, c. 258, § 1.;



§ 303. Pay and allowances

(a) The Delaware State Defense Forces shall, when called into active state service, be compensated as provided for by the executive order calling forth the forces.

(b) The Delaware State Defense Forces, when called into active state service, shall in no event be compensated in a manner exceeding the compensation paid members of like rank and length of service of the United States Army for such service.

(c) The command staff may be compensated at a rate set by the Governor for their expenses when meeting to develop mobilization plans, but shall not be compensated in excess of the base compensation paid an active duty member of like rank and length of service of the United States Army for a similar period of service.

(d) No funds may be paid to any member of the Delaware State Defense Forces unless specifically appropriated for such purpose.

43 Del. Laws, c. 81, § 3; 20 Del. C. 1953, § 304; 64 Del. Laws, c. 258, § 1.;



§ 304. Arms and equipment

The Governor may enter such agreements as are necessary to procure arms and other equipment for use by the Delaware State Defense Forces.

43 Del. Laws, c. 81, § 4; 20 Del. C. 1953, § 305; 64 Del. Laws, c. 258, § 1.;



§ 305. Use of State Defense Forces outside of Delaware

(a) The Delaware State Defense Forces shall not be required to serve outside the boundaries of the State except:

(1) Upon the request of the governor of another state, the Governor of this State may, in the Governor of this State's discretion, order any portion or all of such forces to assist the military or police forces of such other state who are actually engaged in defending such other state.

(2) Any organization, unit or detachment of the Delaware State Defense Forces, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces beyond the borders of this State into another state until they are apprehended or captured by such organization, unit or detachment or until the military or police forces of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons; provided, that such other state shall have given authority by law for such pursuit by such forces of this State.

(b) Any such person who is apprehended or captured in such other state by an organization, unit or detachment of the forces of this State shall without unnecessary delay be surrendered to the military or police forces of the state in which such person is taken or to the United States, but such surrender shall not constitute a waiver by this State of its right to extradite or prosecute such person for any crime committed in this State.

43 Del. Laws, c. 81, § 5; 20 Del. C. 1953, § 306; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 306. Permission to military forces of other states to pursue and arrest persons in Delaware

(a) Any military forces, or organization, unit or detachment thereof, of another state who are in fresh pursuit of insurrectionists, saboteurs, enemies or any enemy forces may continue such pursuit into this State until the military or police forces of this State or the forces of the United States have had reasonable opportunity to take up pursuit or to apprehend or capture such persons.

(b) Such military forces, or organization, unit or detachment thereof, may arrest or capture such persons within this State while in fresh pursuit.

(c) Any such person who is captured or arrested by the military forces of such other state while in this State shall without unnecessary delay be surrendered to the military or police forces of this State to be dealt with according to law.

(d) This section shall not be construed so as to make unlawful any arrest in this State which would otherwise be lawful and nothing contained in this section shall be deemed to repeal any of the provisions of the Uniform Law on Fresh Pursuit, as contained in Title 11 [§ 1934 et seq. of Title 11].

43 Del. Laws, c. 81, § 6; 20 Del. C. 1953, § 307; 64 Del. Laws, c. 258, § 1.;



§ 307. Federal service

Nothing in this chapter shall be construed as authorizing the Delaware State Defense Forces or any part thereof to be called, ordered or in any manner drafted, as such, into military service of the United States; but no person shall by reason of such person's enlistment or commission in any such forces be exempted from military service under any law of the United States.

43 Del. Laws, c. 81, § 7; 20 Del. C. 1953, § 308; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 308. Freedom from arrest and exemption from jury duty

(a) No officer or enlisted member of the Delaware State Defense Forces shall be arrested on any warrant, except for treason or felony, while going to, remaining at or returning from a place where ordered to attend for military duty.

(b) Every officer and enlisted member of the Delaware State Defenses Forces shall, during active state service, be exempt from service upon any posse comitatus and from jury duty.

43 Del. Laws, c. 81, § 12; 20 Del. C. 1953, § 314; 64 Del. Laws, c. 186, § 5; 64 Del. Laws, c. 258, § 1.;






CHAPTER 5. WAR RECORDS

§ 501. Agreements or contracts to gather and preserve

(a) The Adjutant General of this State shall make such agreements or contracts as are appropriate to preserve all war records, colors, standards, and battle flags as are or shall become the property of the State.

(b) The Adjutant General shall make such agreements as are appropriate with the Division of Historical and Cultural Affairs to gather, preserve and display the war records and relics of this State.

(c) The Adjutant General shall do everything possible to gather and complete the war records of this State and to preserve the memory of the heroic deeds of the military personnel of this State.

32 Del. Laws, c. 23, § 1; Code 1935, § 310; 20 Del. C. 1953, § 501; 51 Del. Laws, c. 134, § 4; 64 Del. Laws, c. 258, § 1.;






CHAPTER 7. MEDALS, DECORATIONS AND HONORS

§ 701. Conspicuous Service Cross

(a) The Adjutant General, on behalf of the Governor, may present, in the name of the State, a Conspicuous Service Cross to any person serving in the National Guard of the State who shall have distinguished himself or herself in any capacity as provided in this section.

(b) The Conspicuous Service Cross shall be a bronze Maltese Cross, 1 inch long, with the coat of arms of the State in miniature in the center thereof and the words "For Conspicuous Service" inscribed on the arms of the cross. The reverse shall be plain. The cross shall be suspended by a ribbon 1 3/8 inches in width and 1 3/4 inches in length of maroon with a 1/2 inch band of beige in the center.

(c) The Conspicuous Service Cross may be awarded for heroism, meritorious service and outstanding achievement.

(1) A recommendation based on heroism must clearly characterize valor, bravery or outstanding courage. The act may be a single event or a closely related series of actions performed over a short period of time.

(2) A recommendation based on meritorious service recognizes praiseworthy execution of duties over a period of time. Service differs from achievement in that service concerns a period of time versus an act and is usually based on a permanent change of assignment, a completed period of service, or a retirement. The service must clearly distinguish the member from others of comparable grade and time of service.

(3) A recommendation based on outstanding achievement recognizes a single, specific act or accomplishment separate and distinct from regularly assigned duties which impacts the greater good of the State and its inhabitants. An outstanding achievement award covers a short period of time with definite beginning and ending dates.

(d) This medal shall be awarded upon the recommendation of a board of 3 officers and 2 enlisted members as appointed by the Adjutant General.

(e) Only 1 medal may be awarded to any 1 person. For each additional award, a gold star 3/16 of an inch in diameter shall be given to the one who has earned the medal, which shall be affixed to the ribbon of the medal.

35 Del. Laws, c. 35, § 1; 37 Del. Laws, c. 36, §§ 1, 2; Code 1935, § 306; 44 Del. Laws, c. 60; 20 Del. C. 1953, § 701; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 263, § 2.;



§ 702. Delaware National Guard Medal

(a) The State Headquarters, on behalf of the Adjutant General, may present, in the name of the State, the Delaware National Guard Medal to any person serving in the National Guard of the State who has been called to federal mobilization by the President.

(b) The Delaware National Guard Medal shall be a bronze diamond, 1 3/8 inches in width and 1 1/4 inches in length. On the obverse is the coat of arms of the State in miniature in the center. The reverse shall be plain. The medal shall be suspended by a ribbon 1 3/8 inches in width and 1 3/8 inches in length of vertically divided equal portions of blue and gold.

(c) Only 1 medal may be awarded to any 1 person. For each additional award, a gold star 3/16 of an inch in diameter shall be given to the one who has earned the medal, which shall be affixed to the ribbon of the medal. The numeral affixed will designate the total number of times the medal has been awarded to the person.

73 Del. Laws, c. 263, § 2.;



§ 703. Delaware Distinguished Service Medal

(a) The Adjutant General may present, in the name of the State, the Delaware Distinguished Service Medal to any person, military or civilian, who has distinguished himself or herself in any capacity as provided in this section.

(b) The Delaware Distinguished Service Medal shall be a medal of bronze, 1 1/4 inches in diameter. On the obverse is the First Regiment flag with the outline of the State overstamped on it. The words "The Delaware Distinguished Service Medal" are inscribed around the face of the medal. The reverse is plain. The medal shall be suspended by a ribbon 1 3/8 inches in width and 1 3/4 inches in length of gold with 4 bands of blue — 2 1/16-inch outer bands and 2 1/8-inch inner bands.

(c) The Delaware Distinguished Service Medal may be awarded for meritorious service and outstanding achievement.

(1) A recommendation based on meritorious service recognizes praiseworthy execution of duties over a period of time. Service differs from achievement in that service concerns a period of time versus an act and is usually based on a permanent change of assignment, a completed period of service, or a retirement. The service must clearly distinguish the member from others of comparable grade and time of service.

(2) A recommendation based on outstanding achievement recognizes a single, specific act or accomplishment separate and distinct from regularly assigned duties which impacts the greater good of the Delaware National Guard. An outstanding achievement award covers a short period of time with definite beginning and ending dates.

(d) This medal shall be awarded upon the recommendation of a board of 3 officers and 2 enlisted members as appointed by the Adjutant General.

(e) Only 1 medal may be awarded to any 1 person. For each additional award, a numeral 3/16 of an inch in diameter shall be given to the one who has earned the medal, which shall be affixed to the ribbon of the medal. The numeral affixed will designate the total number of times the medal has been awarded to the person.

64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 263, § 2.;



§ 704. Medal for Military Merit

(a) The Adjutant General may present, in the name of the State, the Medal for Military Merit to any person serving in the National Guard of the State who has distinguished himself or herself in any capacity as provided in this section.

(b) The Medal for Military Merit shall be a medal of bronze, 1 1/4 inches in diameter. On the obverse is the coat of arms of the State around which is inscribed "For Military Merit." The reverse is plain. The medal shall be suspended by a ribbon 1 3/8 inches in width and 1 3/4 inches in length of beige with a 1/2-inch band of maroon in the center.

(c) The Medal for Military Merit may be awarded for meritorious service and outstanding achievement.

(1) A recommendation based on meritorious service recognizes praiseworthy execution of duties over a period of time. Service differs from achievement in that service concerns a period of time versus an act and is usually based on a permanent change of assignment, a completed period of service, or a retirement. The service must clearly distinguish the member from others of comparable grade and time of service. In addition, the medal will be awarded to members for every 10 years of satisfactory service. Federal military service shall count in the computation of time. Board action is not required.

(2) A recommendation based on outstanding achievement recognizes a single, specific act or accomplishment separate and distinct from regularly assigned duties which brings credit to the recipient as an individual. An outstanding achievement award covers a short period of time with definite beginning and ending dates. To recognize proficiency in military studies, the medal will be awarded to members who complete a course of military studies consisting of at least 80 hours of instruction and who are designated as "honor" or "distinguished" graduates. Board action is not required.

(d) This medal shall be awarded upon the recommendation of a board of 3 officers and 2 enlisted members as appointed by the Adjutant General.

(e) Only 1 medal may be awarded to any 1 person. For each additional award, a numeral 3/16 of an inch in diameter shall be given to the one who has earned the medal, which shall be affixed to the ribbon of the medal. The numeral affixed will designate the total number of times the medal has been awarded to the person.

35 Del. Laws, c. 35, § 2; 37 Del. Laws, c. 36, § 3; Code 1935, § 307; 20 Del. C. 1953, § 702; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 263, § 2.;



§ 705. Medal for Service in Aid of Civil Authority

(a) The state headquarters, on behalf of the Adjutant General, may present, in the name of the State, the Medal for Service in Aid of Civil Authority to any person serving in the National Guard of the State who has been called upon by the Governor to assist the civil authorities in the preservation of law and order.

(b) The Medal for Service in Aid of Civil Authority shall be a bronze medal 1 1/4 inches in diameter. On the obverse is a mailed fist grasping a Roman sword, the sword vertical, point up; upon the point of the sword the scales of justice. The words "For Service in Aid of Civil Authority" in circular form inscribed thereon. The medal shall be suspended by a ribbon 1 3/8 inches in width and 1 3/4 inches in length in blue with a band of gold 1/4 inch wide through the center.

(c) Only 1 medal may be awarded to any 1 person. For each additional award, a numeral 3/16 of an inch in diameter shall be given to the one who has earned the medal, which shall be affixed to the ribbon of the medal. The numeral affixed will designate the total number of times the medal has been awarded to the person.

35 Del. Laws, c. 35, § 3; Code 1935, § 308; 20 Del. C. 1953, § 703; 64 Del. Laws, c. 258, § 1; 73 Del. Laws, c. 263, § 2.;



§ 706. Minor awards and ribbons

The Adjutant General may establish such minor awards and ribbons as deemed necessary for appropriate recognition.

64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 263, § 2.;



§ 707. Honors for retired members of the Delaware National Guard

(a) Time and age retirement requirements as contained in federal law will apply to all Delaware National Guard members.

(b) All members, who shall have served actively 25 years or more in the Delaware National Guard, may upon their own written request at retirement be placed upon the retired list at the next higher grade, not to exceed the maximum allowable grade in the appropriate officer or enlisted category.

(c) All military members and civilian employees who shall have served actively 25 years or more in the Delaware National Guard may upon their retirement be issued a "State Seal" in recognition of long and faithful service.

73 Del. Laws, c. 263, § 2.;






CHAPTER 9. MISCELLANEOUS MATTERS RELATING TO MILITARY ORGANIZATIONS

§ 901. -903. Burial of indigent service members; procedure and conditions for burial payments; military funerals for service members brought from overseas

Repealed by 76 Del. Laws, c. 269, § 1, effective June 30, 2008.;



§ 904. Unlawful use of insignia of veterans' organizations; penalties

Whoever, not being a member of the Grand Army of the Republic, the Union Veteran Legion, the United Spanish War Veterans, the Veterans of Foreign Wars, the American Legion, the American Legion Auxiliary, Sons of the American Legion, 40 et 8, 8 et 40, or any other service or ex-service unit, auxiliary or organization wears, uses, exhibits or displays any badge, button or other insignia of any of such organizations, with intent to make it appear that the person is a member of any of such organizations or entitled to any of the benefits or advantages resulting from membership therein, shall, for each such offense, be fined not more than $200, or shall be imprisoned not more than 10 days or both.

18 Del. Laws, c. 683, § 1; 19 Del. Laws, c. 274, §§ 1, 2; Code 1915, § 3475; 33 Del. Laws, c. 215, § 1; Code 1935, § 3943; 41 Del. Laws, c. 193, § 1; 20 Del. C. 1953, § 904; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;



§ 905. Leaves of absence for members of reserve on temporary active duty

(a) If any employer fails to comply with any provisions of federal or state law relating to employment rights of reservists or National Guard members, the employee may elect to bring an action at law for damages for such noncompliance or such other relief as is appropriate in the Superior Court of Delaware.

(b) Any National Guard member who is called to state active duty shall be entitled to the same rights, privileges, and protections with respect to such member's employment as such member would have had if called for military training under federal law protecting reservists and National Guard members.

20 Del. C. 1953, § 905; 50 Del. Laws, c. 413, § 1; 64 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 10. PARAPLEGIC VETERANS

§ 1001. Pension benefits

(a) Each veteran with paraplegia eligible for benefits hereunder shall receive a pension from the State of $3,000 per year payable in equal monthly installments at the end of each month in which such veteran is eligible.

(b) In order to be eligible for the benefits listed in subsection (a) of this section a veteran must file evidence with the Pension Board of Trustees that:

(1) The veteran is paraplegic and fully disabled to the extent that the veteran has no voluntary control over either leg; and

(2) The veteran is listed on the rolls of the United States Veterans Administration as totally disabled for the cause listed in paragraph (b)(1) of this section above; and

(3) The disability is a direct result of service in the armed forces of the United States while the United States was officially at war or during a period when the United States was engaged in hostilities with another nation as a member of the United Nations; and

(4) The veteran is a bona fide resident of the State.

(c) If, at any time the veteran ceases to be totally disabled as listed in paragraphs (b)(1) and (2) of this section, such veteran shall immediately notify the Pension Board of Trustees of the veteran's change in status and shall cease to be eligible for benefits hereunder.

20 Del. C. 1953, § 1001; 51 Del. Laws, c. 75, § 1; 57 Del. Laws, c. 38; 57 Del. Laws, c. 741, § 42; 67 Del. Laws, c. 304, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 111, § 1; 72 Del. Laws, c. 154, § 1; 78 Del. Laws, c. 179, § 269.;






CHAPTER 12. DELAWARE VETERANS MEMORIAL CEMETERY

§ 1201. Established

There is hereby created and established a Delaware Veterans Memorial Cemetery.

64 Del. Laws, c. 46, § 1.;



§ 1202. Supervision by Delaware Commission of Veterans Affairs; powers and duties

The establishment, operation and maintenance of the Delaware Veterans Memorial Cemetery shall be under the supervision of the Delaware Commission of Veterans Affairs which shall have the following powers and duties:

(1) Select an appropriate site for the Cemetery, pursuant to § 1203 of this title;

(2) Acquire, by transfer of title from another state agency, or by purchase, grant, devise or contract, title to such real property as shall be suitable and necessary for the establishment of the Cemetery;

(3) Apply for, receive, accept and expend any money, materials or other aid granted or otherwise provided by local, state or federal governments or by any source, public or private, in accordance with the terms thereof, for the establishment, operation or maintenance of the Cemetery;

(4) Appoint and employ such persons as shall be needed for the proper operation and maintenance of the Cemetery;

(5) Establish criteria for eligibility for burial in the Cemetery, and set fees for the burial of family members, pursuant to § 1204 of this title;

(6) Promulgate rules, following public hearing, governing the administration and operation of the Cemetery;

(7) Prepare an annual report on the operation of the Cemetery which shall be presented to the Governor and to the General Assembly; and

(8) Perform all other powers and functions necessary or appropriate to carry out the purposes and policies of this chapter.

64 Del. Laws, c. 46, § 1; 67 Del. Laws, c. 43, §§ 1, 2.;



§ 1203. Selection of site

The site of the Cemetery shall be determined by the Department with the approval of the Delaware Veterans Affairs Committee or its successor. The site shall be convenient to all veterans of the State and shall meet the necessary standards and guidelines established by the United States Administrator of Veterans Affairs for the location of state-owned veterans cemeteries. In selecting the site, preference shall be given to land which is owned by the State. Land for the site may be acquired by purchase only in the event suitable state-owned land is not available.

64 Del. Laws, c. 46, § 1.;



§ 1204. Eligibility for burial

(a) The following persons shall be eligible for burial in the Cemetery:

(1) Any veteran or member of the armed forces of the United States (Army, Navy, Air Force, Marine Corps and Coast Guard) who:

a. Dies under honorable conditions while serving on active duty in an armed force of the United States; or

b. Served as an active member of the armed forces of the United States whose service was terminated honorably; and is a resident of Delaware at the time of death or had previously been a resident of Delaware for at least 10 years or was a member of the Delaware National Guard or a reserve unit located within Delaware for at least 20 years; provided, the rules promulgated by the Commission shall make provision for waiving the 10-year residency requirement for compelling reasons;

(2) Any member of the immediate family of a veteran or armed forces member who qualifies for burial, subject to such fees as may be established by the Commission. The Commission shall, by rule, specify members of the immediate family who shall be eligible for burial in the Cemetery;

(3) This section shall also apply to persons who served honorably as a member of the National Guard or reserve forces of the United States, who at the time of death was entitled to retired pay under Chapter 67 of Title 10 U.S.C. or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age; and provided that the Delaware residency or National Guard or reserve service requirements of paragraph (a)(1)b. of this section are met;

(4) The bodies of eligible persons previously buried in other locations may be reinterred in the Cemetery upon the request of anyone legally entitled to make such request; provided, that no cost shall be borne by the State other than that which would be incurred in an original burial.

(b) There shall be no fee charged for any plot and the interment provided to any eligible veteran or member of the armed forces of the United States. The Commission may establish reasonable fees for burial of members of the immediate family of a veteran or armed forces member.

(c) Burial in the Delaware Veterans Memorial Cemetery shall be without regard to race, creed, color, sex or national origin.

(d) This section shall also apply to Merchant Marines who qualify as veterans under § 8720 of Title 29.

64 Del. Laws, c. 46, § 1; 67 Del. Laws, c. 43, § 3; 69 Del. Laws, c. 145, § 3; 69 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 62, §§ 1, 2.;






CHAPTER 31. EMERGENCY MANAGEMENT

Subchapter I General Provisions

§ 3101. Declaration of policy and purpose

Because of the existing possibility of the occurrence of emergencies or disasters, the purpose of this chapter is to:

(1) Ensure that this State will be adequately prepared to respond and recover from such emergencies or disasters;

(2) Provide for the common defense and to protect the public peace, health and safety;

(3) Protect the lives and property of the people of this State and reduce their vulnerability to harm in emergency and disaster situations;

(4) Authorize and provide for coordination of activities relating to emergency management;

(5) Confer upon the Governor, state agencies and authorized representatives of this State the broad emergency powers provided in this chapter;

(6) Provide for the rendering of mutual aid among the political subdivisions of this State and with other states and with the federal government with respect to emergency management.

48 Del. Laws, c. 189, § 2; 20 Del. C. 1953, § 3101; 57 Del. Laws, c. 670, § 25A; 58 Del. Laws, c. 558, § 3; 69 Del. Laws, c. 78, § 3; 71 Del. Laws, c. 207, § 1.;



§ 3102. Definitions

As used in this chapter:

(1) "Disaster" means a catastrophic condition caused by a man-made event (including, but not limited to, industrial, nuclear or transportation accident, explosion, conflagration, power failure, act of domestic terrorism, natural resource shortage or other condition resulting from man-made causes, such as hazardous materials spills and other injurious environmental contamination), natural event (including, but not limited to, any hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, earthquake, landslide, mud slide, snowstorm, drought, fire or explosion) or war-caused event (following an attack upon the United States caused by use of bombs, missiles, shellfire or nuclear, radiological, chemical or biological means, or other weapons, or overt paramilitary actions, or other conditions such as sabotage) which results in substantial damage to property or the environment, and/or hardship, suffering, injury or possible loss of life.

(2) "Emergency" means any situation which requires efforts and capabilities to save lives or to protect property, public health and safety, or to lessen or avert the threat of a disaster in Delaware.

(3) "Emergency management" means the mitigation, preparedness, response and recovery functions necessary to save lives and to protect property, public health and safety or to lessen or avert the threat of a disaster in any part of the State, other than functions for which military forces or other federal agencies are primarily responsible. These functions include, without limitation, firefighting services, police services, medical and health services, rescue, engineering, warning services, communications, radiological response, chemical response or other technological response, evacuation of persons from hazardous areas, emergency welfare services, emergency transportation, protection, temporary restoration of public utility services, national security, and other functions related to infrastructure, together with all other activities necessary or incidental to the preparation for and carrying out of the foregoing functions. In so defining emergency management, full recognition shall be given to Public Law 93-288, as amended, "The Robert T. Stafford Disaster Relief and Emergency Assistance Act" [42 U.S.C. § 5121 et seq.]; Public Law 100-408, as amended, "The Price-Anderson Act" [42 U.S.C. § 2210]; 81 P.L. 875, § 4, as amended.

(4) "Mitigation" means any action before or after a response event taken to reduce or eliminate the long-term risk to human life and/or property from natural hazards or any cost-effective measure which is intended to reduce the potential for damage to a facility from a disaster event.

(5) "Political subdivision" means any town, city or county within the State.

(6) "Qualified medical personnel" means medical personnel who voluntarily provide their services without compensation through participation in a state-recognized group of providers organized for the sole purpose of assisting in emergency or disaster relief operations and activities in connection with any emergency or disaster pursuant to this chapter, such as, but not limited to, a Medical Reserve Corps.

(7) "Response" means any action taken to reduce or eliminate the immediate or short-term risk to human life and/or property from any hazard.

(8) "State of emergency" means an emergency proclaimed pursuant to an emergency order by the Governor. All emergency orders issued under this chapter shall indicate the nature of the emergency or disaster, the area or areas threatened, and the conditions which have brought it about and may limit the order to a geographic area or specific resources. Such an emergency order may be issued in writing subsequent to its effect so long as a written log recording the dates and times of such order is maintained by DEMA. Emergency orders shall be filed with the Secretary of State.

Notwithstanding the substitution of the phrase "emergency management" for the phrase "civil defense" by 58 Del. Laws, c. 558, § 4, the powers of DEMA shall not in any way be restricted by reason of its new designation, and the term "civil defense" may be used interchangeably with the term "emergency management" wherever it may appear in the Delaware Code.

48 Del. Laws, c. 189, §§ 3, 8; 20 Del. C. 1953, § 3102; 50 Del. Laws, c. 138, § 1; 56 Del. Laws, c. 118, § 1; 58 Del. Laws, c. 558, § 4; 64 Del. Laws, c. 123, § 3; 69 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1; 76 Del. Laws, c. 180, § 1.;






Subchapter II Delaware Emergency Management Agency

§ 3105. Creation

To assure the prompt, proper and effective discharge of basic state responsibilities relating to emergency management, there is hereby formally created the Delaware Emergency Management Agency of the Department of Safety and Homeland Security (hereinafter also referred to as "DEMA").

48 Del. Laws, c. 189, § 4; 20 Del. C. 1953, § 3103; 57 Del. Laws, c. 670, § 25B-25D; 58 Del. Laws, c. 558, § 5; 69 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1; 74 Del. Laws, c. 110, § 138.;



§ 3106. Organization

The Delaware Emergency Management Agency of the Department of Safety and Homeland Security, within the executive branch of the state government, shall consist of and be organized substantially as follows:

(1) Director and Deputy Principal Assistant. — The Director and the Deputy Principal Assistant ("Deputy") shall be appointed by the Secretary of Public Safety with the written approval of the Governor. The Director and the Deputy shall be exempt from the merit system as set forth in Chapter 59 of Title 29. The Director, as head of the agency, shall supervise, on a full-time basis, all fiscal, planning, administrative, operational and other functions of DEMA as assigned by law or the Secretary. The Director and Deputy shall not hold any other state office and may be removed from office by the Secretary, with or without cause, with the written approval of the Governor. The Director, subject to the direction and control of the Governor, shall be the executive head of DEMA and shall be responsible to the Secretary of Public Safety for carrying out the program for emergency management of this State. During an emergency or disaster, the Governor may delegate such powers as the Governor may see fit to the Secretary of Public Safety or the Director to coordinate the activities of the State that serve to prevent or alleviate the ill effects of an imminent or actual emergency or disaster and maintain liaison with emergency support agencies and organizations of other states and of the federal government and shall have such additional authority, duties and responsibilities authorized by this chapter.

(2) Staff. — The Director, with the approval of the Secretary of Public Safety, may employ such personnel, within limitations of appropriations for that purpose, as may be deemed necessary to carry out the purposes of this chapter.

(3) Facilities and equipment. — The Director and other personnel of DEMA shall be provided with appropriate office space in a facility and area identified with low vulnerability to natural and technological hazards, furniture, equipment, supplies, stationery, and services in the same manner as provided for personnel of other state agencies.

48 Del. Laws, c. 189, § 4; 20 Del. C. 1953, § 3103; 57 Del. Laws, c. 670, § 25B-25D; 58 Del. Laws, c. 558, § 5; 69 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1; 74 Del. Laws, c. 110, § 138.;



§ 3107. Powers and duties

DEMA is authorized and directed to:

(1) Prepare and maintain a comprehensive plan and program for the emergency management of the State, such plan to be integrated into and coordinated with the emergency management plans of the federal government and of other states and political subdivisions of this State to the fullest possible extent;

(2) Establish, equip and staff a State Emergency Operations Center;

(3) Carry out all obligations and duties associated with state emergency or disaster response and recovery plans and execute all duties and responsibilities to secure the maximum state and federal emergency management assistance and emergency or disaster recovery assistance;

(4) Apply for, accept, and expend federal, public or private funds, grants, gifts or other forms of financial assistance in order to defray the costs of DEMA directly associated with implementing and maintaining emergency management capabilities, including, but not limited to, expenses connected with retaining personnel and with acquiring and maintaining equipment, supplies and other material to carry out DEMA's obligations and responsibilities under the plan. All grants or payments of money by the federal government, or by any other public or private source, pursuant to any contract, agreement or otherwise, to the Department of Safety and Homeland Security for emergency management by DEMA shall be appropriated to DEMA for the designated purpose for which the money was paid and received, and no other. All such money shall be payable to the State Treasurer. The Treasurer shall credit the deposit to the individual appropriation accounts for the designated use;

(5) Enter into and perform contracts or agreements with any public or private source; procure by contract or agent such consulting, research, technical and other services as are necessary for DEMA to carry out its responsibilities under the plan; and accept and expend funds paid by private or public sources in consideration for the performance of obligations under such contracts or agreements;

(6) Provide technical advice and assistance to state agencies, political subdivisions and other organizations in the preparation of emergency management plans or components thereof and to periodically review such plans and suggest or require revisions;

(7) Establish and implement or assist state agencies, political subdivisions or organizations in the development of emergency management training and of public information programs in advance of actual emergencies or disasters to ensure adequately trained personnel and an informed public in times of need;

(8) Supply appropriate state and local agencies, officials and the general public with precautionary notices, watches and warnings relating to actual or potential emergencies or disasters and provide a flow of official information and instructions to the general public before, during and after an emergency or disaster;

(9) Provide direction and control of state emergency or disaster operations;

(10) Determine the need for, maintain information regarding, and procure materials, supplies, equipment, facilities and services necessary for emergency management;

(11) Make or request copies of studies, surveys or reports of the industries, resources and facilities within this State as are necessary to carry out the purposes of this chapter;

(12) Prepare, for issuance by the Governor, orders, proclamations and regulations as necessary or appropriate in responding to emergencies or disasters, and maintain a memorialized log thereof;

(13) Cooperate with the federal government and any public or private agency or entity in achieving any purpose of this chapter and in implementing programs for emergency management;

(14) Administer grant programs for eligible applicants for emergency management;

(15) Accept and coordinate assistance provided by federal agencies in major disasters in accordance with the provisions of the Federal Disaster Relief Act of 1974 (Public Law 93-288, 42 U.S.C. § 5121 et seq.), or any amendment or reenactment thereof;

(16) Respond to emergencies or disasters relating to atomic energy operations or radioactive objects or materials;

(17) Provide, from its own stockpiles or other sources, emergency or disaster operational equipment, materials and supplies required and available for essential supplementation of those owned, acquired and used by state, county and local departments and agencies for emergency and disaster operations; and

(18) For the period during which a state of emergency is declared by the Governor, to incur or authorize other state agencies or local governments to incur obligations to purchase or to purchase immediately such materials and supplies as may be necessary to protect the health and safety of persons and property and provide emergency or disaster assistance to victims of a disaster. Such obligations and purchases shall be exempt from bidding provisions required by Chapter 69 of Title 29.

48 Del. Laws, c. 189, § 4; 20 Del. C. 1953, § 3103; 57 Del. Laws, c. 670, § 25B-25D; 58 Del. Laws, c. 558, § 5; 69 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1; 74 Del. Laws, c. 110, § 138.;

§ 3107A The State Emergency Management Fund.

The State Emergency Management Fund is established to provide DEMA with funds to manage natural and manmade disasters when federal funds are not available or when matching funds are required to receive federal funds. The Fund may be used to make purchases of life-saving or life-sustaining equipment; pay for costs associated with the activation of the State Emergency Operations Center; pay for Delaware National Guard costs when deployment is authorized by the Governor; and reimburse state and local employees for travel costs associated with a deployment under the Emergency Management Assistance Compact for authorized missions that will be fully reimbursed by the requesting states. As the requesting states provide reimbursement, funds will be deposited back into the Fund.

72 Del. Laws, c. 324, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 84, § 275.;



§ 3107A. The State Emergency Management Fund

The State Emergency Management Fund is established to provide DEMA with funds to manage natural and manmade disasters when federal funds are not available or when matching funds are required to receive federal funds. The Fund may be used to make purchases of life-saving or life-sustaining equipment; pay for costs associated with the activation of the State Emergency Operations Center; pay for Delaware National Guard costs when deployment is authorized by the Governor; and reimburse state and local employees for travel costs associated with a deployment under the Emergency Management Assistance Compact for authorized missions that will be fully reimbursed by the requesting states. As the requesting states provide reimbursement, funds will be deposited back into the Fund.

72 Del. Laws, c. 324, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 84, § 275.;



§ 3108. Radiological Emergency Management Program

(a) In addition to the powers and duties of DEMA set forth in § 3107 of this title, DEMA shall develop, establish and maintain a Radiological Emergency Management Program in accordance with relevant regulations and guidelines promulgated by federal agencies. The purpose of the program is to comply with applicable federal regulations and to implement all necessary and appropriate protective or remedial measures on behalf of the State with respect to a radiological incident, or threatened radiological incident, resulting from the operation of commercial nuclear generating facilities, acts of terrorism, or transport of nuclear by-products. DEMA shall serve as the single point of contact for interaction between the affected facilities and other state agencies and departments, counties, municipalities and the federal government.

(b) All grants or payments of money by the federal government, or by any other public or private source, pursuant to any contract, agreement or otherwise, to the Department of Safety and Homeland Security for radiological emergency management shall be appropriated to DEMA for the designated purpose, and no other, for which the money was paid and received. All such money shall be payable to the State Treasurer. The Treasurer shall credit the deposit to a special fund to be known and designated as the "Delaware Radiological Emergency Management Program Account," and any money received for the use of DEMA in connection with its duties under the Delaware Radiological Emergency Management Program shall be paid out of the special account by the State Treasurer upon warrants executed by the Secretary of the Department of Safety and Homeland Security for the designated use, without any further authority from the General Assembly.

(c) On behalf of DEMA, the Secretary of the Department of Safety and Homeland Security shall cause to be prepared, and shall submit to the Director of the Office of Management and Budget and the Joint Finance Committee, in accordance with Chapters 63 and 65 of Title 29, a detailed budgetary plan which:

(1) Depicts all anticipated expenses for the ensuing fiscal year associated with the duties of the State, political subdivisions and other organizations in the Delaware Radiological Emergency Management Program or under any contract or agreement in connection therewith;

(2) Provides an accurate statement of all funds, grants, gifts or other forms of financial assistance to be paid or furnished to DEMA for the ensuing fiscal year by the federal government or any other public or private source; and

(3) Describes the designated use of any funds, grants, gifts or other forms of financial assistance received by the State as well as any other relevant restrictions regarding the expenditure of such moneys.

63 Del. Laws, c. 254, § 1; 69 Del. Laws, c. 78, § 3; 71 Del. Laws, c. 207, § 1; 74 Del. Laws, c. 110, § 138; 75 Del. Laws, c. 88, § 21(11).;






Subchapter III The Governor and Emergency Management

§ 3115. General authority of the Governor

(a) The Governor shall be responsible for addressing the dangers to life, health, environment, property or public peace within the State presented by emergencies or disasters, and to this end shall have general direction and control of DEMA and shall be responsible for carrying out this chapter. In the event of an emergency or disaster beyond local control, the Governor may assume direct operational control over all or any part of the emergency management functions within the State.

(b) In performing the duties of the Governor under this chapter, the Governor may issue, amend and rescind all necessary executive orders, emergency orders, proclamations and regulations, which shall have the force and effect of law.

(c) In addition to the powers conferred upon the Governor by this chapter, a state of emergency may be proclaimed by emergency order of the Governor upon a finding that an emergency or disaster has occurred or that such occurrence or threat of that occurrence is imminent. The state of emergency shall continue until the Governor finds that the threat or danger has passed or the emergency or disaster has been dealt with to the extent that conditions necessitating a state of emergency no longer exist and terminates the state of emergency by subsequent order. No state of emergency can continue for more than 30 days without being renewed by the Governor. All orders issued under this chapter shall indicate the nature of the emergency or disaster, the geographical area or areas threatened, and the conditions which have brought the emergency or disaster about or which make possible termination of the state of emergency. An order terminating a state of emergency shall describe the reasons for termination, and shall be disseminated as promptly as is practicable by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the emergency or disaster prevent or impede, shall be promptly logged with DEMA. Emergency action ordered by the Governor in accordance with the Governor's constitutional and statutory authority shall not be invalidated because of any failure to comply with the technical requirements for the logging or filing of emergency orders.

48 Del. Laws, c. 189, § 6; 20 Del. C. 1953,§ 3105; 50 Del. Laws, c. 398, § 1; 53 Del. Laws, c. 391; 57 Del. Laws, c. 670, § 25F; 58 Del. Laws, c. 533; 58 Del. Laws, c. 558, § 6; 63 Del. Laws, c. 254, § 1; 69 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1; 73 Del. Laws, c. 355, § 4.;



§ 3116. Powers

(a) In addition to any other powers conferred upon the Governor by law, the Governor may:

(1) Delegate to the Secretary of Public Safety, the Director of DEMA, or such other person any authority vested under this chapter and provide for the subdelegation of any such authority;

(2) Suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business, or the orders, rules or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule or regulation would in any way prevent, hinder or delay necessary action in coping with the emergency or disaster;

(3) Utilize all available resources of the state government as reasonably necessary to cope with the emergency or disaster;

(4) Transfer the personnel, functions, and/or responsibilities of state agencies or units for the purpose of performing or facilitating emergency or disaster services;

(5) Request voluntary restrictions or conservation of water use by public or private users of water in the State. Mandatory restrictions may be imposed by the Governor by emergency order after declaration of a state of emergency. Unless the Governor issues an emergency order finding that it is essential that mandatory conservation measures be implemented without delay, before any mandatory water conservation measure shall be enforceable without a state of emergency, the Governor shall hold a public hearing on the issue of said mandatory measure. If conservation measures are ordered without a state of emergency, a hearing shall be held within 60 days upon 7 days' notice. Notice of the hearing shall be published at least 7 days before the hearing in no less than 2 Delaware newspapers of general circulation. A hearing officer, who shall be appointed by the Governor, shall preside over any hearings required by this subsection, and shall make a written report and recommendation about the evidence presented at the hearing to the Governor;

(6) Request federal assistance as deemed necessary;

(7) On behalf of this State, enter into reciprocal aid agreements or compacts with other states and the federal government, either on a statewide basis or local political subdivision basis or with a neighboring state or province or a foreign country, as deemed necessary;

(8) Cooperate with the President, heads of armed forces and federal agencies regarding emergency management issues, particularly in matters pertaining to national security;

(9) Take such action and give such directions to state and local law-enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with this chapter;

(10) Employ such measures and make such recommendations to state or local health agencies, authorities or boards as may be reasonably necessary for the purpose of securing compliance with this chapter or with the findings or recommendations of such health entities by reason of conditions arising from emergencies or disasters; and

(11) With or without emergency orders, require the Delaware National Guard to provide services which may protect life and property from any effects from an actual or threatened emergency or disaster.

(b) During an emergency or disaster, the Governor may:

(1) Subject to any applicable requirements for compensation, utilize any private, public or quasi-public property if necessary to cope with the emergency or disaster;

(2) Assign and make available for duty the employees, property or equipment of the subdivision relating to firefighting, engineering, rescue, health, medical and related services, police, similar items or services for emergency purposes within or outside of the physical limits;

(3) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the State if this action is necessary for the preservation of life;

(4) Prescribe routes, modes of transportation, and destinations throughout the State in connection with evacuation;

(5) Control ingress and egress to and from a disaster area, the movement of persons within the area, and the occupancy of premises therein;

(6) Suspend or limit the sale, dispensing or transportation of alcoholic beverages, firearms, explosives, combustibles and hazardous materials;

(7) Notwithstanding any other provision of law, through the use of state agencies or instrumentalities thereof, clear or remove from publicly or privately owned land or water debris and wreckage which may threaten public health or safety, the environment, or public or private property;

(8) Establish curfews;

(9) Take appropriate measures as described in the Energy Emergency Contingency Plan in the event of an energy crisis such as an actual or impending acute shortage in useable energy resources, whether resulting from natural disasters, disruptions in fuel supplies, national defense circumstances, international trade obstructions, or other causes;

(10) Request federal emergency or disaster declarations;

(11) Upon a declaration of a major disaster or during an emergency, designate in a FEMA/State Agreement the Governor's Authorized Representative ("GAR"), who shall administer federal disaster assistance programs on behalf of the State and local governments and other grant or loan recipients, and a State Coordinating Officer ("SCO"), who shall coordinate state and local assistance efforts with those of the federal government;

(12) Restrict the use or operation of motor vehicles on Delaware roads, including but not limited to, highways, express highways, roadways, and private roads as defined in § 101 of Title 21. The levels of restriction of the use or operation of motor vehicles during a state of emergency shall be as follows:

a. Level 3 Driving Ban: A "Level 3 Driving Ban" shall mean that no person shall operate a motor vehicle on Delaware roadways when a Level 3 Driving Ban has been activated, except for those persons designated as first responders and essential personnel, including public utilities as defined in § 102(2) of Title 26 and operators of snow removal equipment employed or contracted by a public or private entity, pursuant to this chapter and the plans set forth there under, and by executive order of the Governor. All businesses, professional offices, organizations, entities, etc. shall be encouraged to take appropriate protective actions to protect their citizens, customers, and employees by termination of operations or shelter in place. An employer of a public or private entity shall not terminate, reprimand, discipline, or in any way commit any adverse employment action against an employee who, as a result of the activation of a Level 3 Driving Ban, fails or refuses to report to work during the pendency of the driving ban. Any person or entity in violation of an activated Level 3 Driving Ban under this subsection shall be penalized pursuant to § 3125 of this title.

b. Level 2 Driving Restriction: A "Level 2 Driving Restriction" shall mean that no person shall operate a motor vehicle on Delaware roadways when a Level 2 Driving Restriction has been activated, except for persons designated as essential personnel including operators of snow removal equipment employed or contracted by a public or private entity. "Essential personnel" for purposes of this subsection shall mean those employees and/or personnel who are necessary to maintain the core functions of a government body or entity, and to maintain the health and safety of the people in Delaware by providing services provided by public utilities as defined in § 102(2) of Title 26, healthcare services, and food and fuel deliveries during a state of emergency, regardless of whether they are employed by a public or private entity. A waiver from a Level 2 Driving Restriction may be granted when a significant safety, health or business necessity is shown for issuing such a waiver. The Secretary of the Department of Safety and Homeland Security shall promulgate rules and regulations necessary to carry out the provisions of this subsection. An employer or entity which has not been granted a waiver shall not terminate, reprimand, discipline, or in any way commit any adverse employment action against an employee who, as a result of the activation of the a Level 2 Driving Restriction, fails or refuses to report to work during the pendency of the driving restriction. Any person or entity who violates an activated level 2 driving restriction under this subsection shall be in violation of § 4176D of Title 21.

c. Level 1 Driving Warning: A "Level 1 Driving Warning" shall mean that any person operating a motor vehicle when a Level 1 Driving Warning has been activated shall exercise extra caution in the operation of their motor vehicle. Nonessential employees, regardless of whether employed by a public or private entity, are encouraged not to operate a motor vehicle on the State's roadways when a Level 1 Driving Warning has been activated, unless there is a significant safety, health or business reason to do so.

The Governor may issue separate levels of driving restrictions throughout the State based on the severity of conditions in any given area within the State; and

(13) Take such other actions as the Governor reasonably believes necessary to help maintain life, health, property or public peace.

(c) During an emergency or disaster:

(1) Nothing contained in this section shall be construed as granting the power to suspend or limit the right of law abiding citizens to keep and bear arms for defense of self, family, home and State as guaranteed by article I, § 20 of the Delaware Constitution; and

(2) Nothing contained in this section shall prevent law-abiding citizens, during such emergency or disaster, from taking reasonable steps to safeguard their arms from destruction, looting or theft, including but not limited to their removal of such items from areas of danger to locations of relative safety.

48 Del. Laws, c. 189, § 6; 20 Del. C. 1953, § 3105; 50 Del. Laws, c. 398, § 1; 53 Del. Laws, c. 391; 57 Del. Laws, c. 670, § 25F; 58 Del. Laws, c. 533; 58 Del. Laws, c. 558, § 6; 63 Del. Laws, c. 254, § 1; 69 Del. Laws, c. 78, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1; 73 Del. Laws, c. 339, § 1; 76 Del. Laws, c. 69, § 1; 77 Del. Laws, c. 461, § 1.;



§ 3117. Activation of emergency or disaster response

The response and recovery aspects of the state emergency or disaster plans shall be initiated by an emergency order or memorialized in the DEMA log of such proclamation of a state of emergency by the Governor, or at the discretion of the DEMA Director in consultation with the Secretary of the Department of Safety and Homeland Security.

20 Del. C. 1953, § 3125; 56 Del. Laws, c. 118, § 2; 63 Del. Laws, c. 340, §§ 1, 2; 67 Del. Laws, c. 104, §§ 1, 2; 71 Del. Laws, c. 207, § 1; 74 Del. Laws, c. 110, § 138.;






Subchapter IV Miscellaneous Provisions

§ 3121. Orders, rules and regulations

(a) Other state agencies designated or appointed by the Governor may make, amend and rescind orders, rules and regulations necessary for emergency management purposes and for supplementing the carrying out of this chapter, but not inconsistent with any orders, rules or regulations promulgated by the Governor or by any state agency exercising a power delegated by the Governor.

(b) All orders, rules and regulations promulgated by the Governor or other agency authorized by this chapter to make orders, rules and regulations shall have the full force and effect of law when issued by the Governor or any state agency or when logged and memorialized by the DEMA director in accordance with this chapter. All existing laws, ordinances, rules and regulations inconsistent with this chapter shall be suspended during the period of time of the emergency or disaster and to the extent that such conflict exists.

(c) In order to attain uniformity so far as practicable throughout the nation in measures taken to aid emergency management, all action taken under this chapter and all orders, rules and regulations made pursuant thereto shall be taken or made with due consideration to the orders, rules, regulations, actions, recommendations and requests of federal authorities relevant thereto and, to the extent permitted by law or practical, shall be consistent with such orders, rules, regulations, actions, recommendations and requests.

48 Del. Laws, c. 189, § 14; 20 Del. C. 1953, § 3113; 63 Del. Laws, c. 254, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1.;



§ 3122. Enforcement

The law-enforcement authorities of this State and of the political subdivisions of this State shall enforce the orders, rules and regulations issued pursuant to this chapter.

48 Del. Laws, c. 189, § 15; 20 Del. C. 1953, § 3114; 63 Del. Laws, c. 254, § 1; 71 Del. Laws, c. 207, § 1; 75 Del. Laws, c. 354, § 1; 77 Del. Laws, c. 245, § 1.;

§ 3122A Delaware State Police Ready Reserve.

Repealed by 77 Del. Laws, c. 245, § 2, effective April 27, 2010.;



§ 3122A. Delaware State Police Ready Reserve

Repealed by 77 Del. Laws, c. 245, § 2, effective April 27, 2010.;



§ 3123. Authority to accept services, gifts, grants and loans

Whenever the federal government, an agency or any person shall offer to this State, or through this State to any political subdivision of this State, services, equipment, supplies, materials or funds by way of gift, grant or loan for purposes of emergency management, this State, acting through the Governor, or such political subdivision, acting with the consent of the Governor and through such political subdivision's executive officer or governing body, may authorize any officer of this State or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials or funds on behalf of this State or such political subdivision, subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

48 Del. Laws, c. 189, § 17; 20 Del. C. 1953,§ 3116; 63 Del. Laws, c. 254, § 1; 71 Del. Laws, c. 207, § 1.;



§ 3124. Political activity

No emergency management organization established under the authority of this chapter shall participate in any form of political activity, nor shall it be employed directly or indirectly for political purposes.

48 Del. Laws, c. 189, § 18; 20 Del. C. 1953, § 3117; 63 Del. Laws, c. 254, § 1; 71 Del. Laws, c. 207, § 1.;



§ 3125. Penalties

Except where specified penalties are prescribed in this chapter, whoever violates this chapter or an emergency order issued pursuant to this chapter may be fined not less than $50 nor more than $500 or imprisoned up to 6 months for each violation.

48 Del. Laws, c. 189, § 20; 20 Del. C. 1953, § 3119; 63 Del. Laws, c. 254, § 1; 71 Del. Laws, c. 207, § 1.;



§ 3126. Laws suspended during emergencies or disasters

In the case of a declaration of a state of emergency by the Governor, state agencies may implement their emergency or disaster assignments without regard to procedures required by other laws (except mandatory constitutional requirements) pertaining to the performance of public work, entering into contracts, incurring of obligations, employment of temporary workers, rental of equipment, purchase of supplies and materials, and expenditures of public funds.

20 Del. C. 1953, § 3126; 56 Del. Laws, c. 118, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1.;



§ 3127. Conflict with other laws

(a) Whenever the restrictions of any other statute, local ordinance or regulation are consistent with but more restrictive than the restrictions imposed pursuant to this chapter, such statute, local ordinance or regulation shall govern.

(b) During a state of emergency, whenever the restrictions imposed pursuant to this chapter are inconsistent and in conflict with those required by any other statute, local ordinance or regulation, the provisions of the emergency order imposed pursuant to this chapter shall govern.

(c) Nothing contained in this chapter shall be construed to infringe in any way upon the powers of the fire officers-in-charge as defined in § 6701A of Title 16, or any successor statute.

20 Del. C. 1953, § 3127; 56 Del. Laws, c. 118, § 2; 71 Del. Laws, c. 207, § 1.;



§ 3128. Destruction of property, looting or injury of persons during state of emergency; penalty; liability for conduct of another

(a) During a state of emergency, whoever maliciously destroys or damages any real or personal property or maliciously injuries another shall be guilty of a felony.

(b) Whoever violates this section shall be guilty of a Class C felony.

(c) Any person over 16 years old who violates this section shall be prosecuted as an adult.

(d) A person is guilty of an offense under this section committed by another person when:

(1) Acting with the state of mind that is sufficient for commission of the offense, such person causes an innocent or irresponsible person to engage in conduct constituting the offense; or

(2) Intending to promote or facilitate the commission of the offense that person:

a. Solicits, requests, commands, importunes or otherwise attempts to cause the other person to commit it; or

b. Aids, counsels or agrees or attempts to aid the other person in planning or committing it; or

c. Having a legal duty to prevent the commission of the offense, fails to make a proper effort to do so.

(e) In any prosecution for an offense under this section in which the criminal liability of the accused is based upon the conduct of another person pursuant to this section, it is no defense that:

(1) The other person is not guilty of the offense in question because of irresponsibility or other legal incapacity or exemption or because of unawareness of the criminal nature of the conduct in question or of the accused's criminal purpose or because of other factors precluding the mental state required for the commission of the offense; or

(2) The other person has not been prosecuted for or convicted of any offense based on the conduct in question or has previously been acquitted thereof or has been convicted of a different offense or in a different degree or has legal immunity from prosecution for the conduct in question.

20 Del. C. 1953, § 3129; 56 Del. Laws, c. 118, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1.;



§ 3129. Immunity from civil liability

(a) Neither the State, nor any county in the State, nor any municipal corporation of the State, nor any other political subdivision of the State, nor any agency of any of them, nor the agents, employees or representatives of any of them, nor any qualified medical personnel engaged in emergency or disaster relief operations and activities in connection with any emergency or disaster pursuant to this chapter, nor any person, firm, corporation or other entity performing work and/or furnishing material pursuant to a contract (oral or written) with the State or with any county in the State, or with any municipal corporation of the State, or with any other political subdivision of the State or with any agency of any of them, entered into as a result of the declaration by the Governor of an emergency order or entered into as a part of efforts to comply with this chapter, shall be liable for the death of or any injury to persons, or damage to property, as a result of such relief operations and activities and/or the performance of or attempts to perform such contract, unless such death, injury or damage was intentional on the part of, or was caused by the wilful or wanton disregard of the rights of others by the State, or by the county, or by the municipal corporation, or by the other political subdivision, as the case may be, or by any agency of any of them, or by the agents, employees or representatives of any of them or by the qualified medical personnel or by such person, firm, corporation or other entity engaged in such emergency or disaster relief operations and activities and/or the performance and attempted performance of such contract, as the case may be. These provisions shall not affect the right of any person to receive statutory benefits to which that person would otherwise be entitled in the absence of this section or under the Workers' Compensation Act (Chapter 23 of Title 19) or under any pension law, or the right of any such person to receive any benefits or compensation under any act of Congress.

(b) No act or omission of qualified medical personnel during such relief operations and activities shall affect an insured physician's liability coverage in any way.

(c) Qualified medical personnel may petition a court of competent jurisdiction for a court-appointed attorney to represent the medical provider's interests in any action brought based on the medical provider's acts or omissions during the emergency or disaster relief operations and activities. If the judge, after consideration of the petition, examination of the petitioner and receipt of such further evidence as the judge may require, determines that the petition has merit, the judge shall appoint an attorney to represent the interests of such medical provider. The court may first appoint an attorney from the Department of Justice. If the court determines that the Department is unable to represent the medical provider, the court may appoint an attorney licensed in this State. A court-appointed attorney shall represent the medical provider in all proceedings from the date of appointment until a final determination of the matter has been reached, unless the attorney is earlier released by the medical provider or by the court. This section shall also apply to all federal courts within this State.

(d) Qualified medical personnel under this chapter shall be indemnified by the State against any expenses (including attorneys' fees and disbursements), judgments, fines and costs, actually and reasonably incurred in defending against the action, suit or proceeding giving rise thereto.

59 Del. Laws, c. 506, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 207, § 1; 76 Del. Laws, c. 180, §§ 2, 3.;



§ 3130. Construction of chapter

This chapter is intended to protect the health, property, environment and safety of the people of Delaware and shall be liberally construed to validate any emergency or disaster action undertaken by the State in good faith for that purpose. Without limiting the general intent of this section, any emergency order shall be interpreted as to provide the State with the maximum opportunity to obtain federal emergency or disaster relief assistance for the State.

48 Del. Laws, c. 189, § 21; 20 Del. C. 1953, § 3121; 63 Del. Laws, c. 254, § 1; 71 Del. Laws, c. 207, § 1.;






Subchapter V Public Health Emergencies

§ 3131. Findings

The State finds as follows:

(1) Government must do more to protect the health, safety and general well-being of the general public.

(2) New and emerging dangers, including emergent and resurgent infectious diseases and incidents of civilian mass casualties, pose serious and immediate threats.

(3) A renewed focus on the prevention, detection, management and containment of public health emergencies is called for.

(4) Emergency health threats, including those caused by bioterrorism and epidemics, require the exercise of extraordinary government functions.

(5) Delaware must have the ability to respond, rapidly and effectively, to potential or actual public health emergencies.

(6) The exercise of emergency health powers must promote the common good.

(7) Emergency health powers must be grounded in a thorough scientific understanding of public health threats and disease transmission.

(8) The rights of people to liberty, bodily integrity and privacy must be respected to the fullest extent possible consistent with the overriding importance of the public's health and security.

(9) Guided by principles of justice, it is the duty of this State to act with fairness and tolerance towards individuals and groups.

(10) This subchapter is necessary to protect the health and safety of the citizens of this State.

73 Del. Laws, c. 355, § 13.;



§ 3132. Definitions

The following terms shall have the indicated meanings when used in this subchapter.

(1) "Bioterrorism" is the intentional use of any microorganism, virus, infectious substance or biological product that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance or biological product to cause death, disease or other biological malfunction in a human, an animal, a plant or another living organism in order to influence the conduct of government or to intimidate or coerce a civilian population.

(2) "Chain of custody" means the methodology of tracking specimens for the purpose of maintaining control and accountability from initial collection to final disposition of the specimens and providing for accountability at each stage of collecting, handling, testing, storing and transporting the specimens and reporting test results.

(3) "Contagious disease" is an infectious disease that can be transmitted from person to person, animal to person, or insect to person.

(4) "Health care provider" means any person or entity who provides health care services, including, but not limited to, hospitals, medical clinics and offices, special care facilities, medical laboratories, physicians, pharmacists, dentists, physician assistants, nurse practitioners, registered and other nurses, paramedics, emergency medical or laboratory technicians, and ambulance and emergency medical workers.

(5) "Infectious disease" is a disease caused by a living organism or other pathogen, including a fungus, bacillus, parasite, protozoan or virus. An infectious disease may or may not be transmissible from person to person, animal to person, or insect to person.

(6) "Infectious waste" means:

a. "Biological waste," which includes blood and blood products, excretions, exudates, secretions, suctioning and other body fluids, and waste materials saturated with blood or body fluids;

b. "Cultures and stocks," which includes etiologic agents and associated biologicals, including specimen cultures and dishes and devices used to transfer, inoculate and mix cultures, wastes from production of biologicals and serums, and discarded live and attenuated vaccines;

c. "Pathological waste," which includes biopsy materials and all human tissues, anatomical parts that emanate from surgery, obstetrical procedures, autopsy and laboratory procedures, and animal carcasses exposed to pathogens in research and the bedding and other waste from such animals, but does not include teeth or formaldehyde or other preservative agents; and

d. "Sharps," which includes needles, IV tubing with needles attached, scalpel blades, lancets, breakable glass tubes, and syringes that have been removed from their original sterile containers.

(7) "Isolation" is the physical separation and confinement of an individual or group of individuals who are infected or reasonably believed to be infected with a contagious or possibly contagious disease from nonisolated individuals to prevent or limit the transmission of the disease to nonisolated individuals.

(8) "Mental health support personnel" includes, but is not limited to, psychiatrists, psychologists, social workers and volunteer crisis counseling groups.

(9) "Protected health information" means any information, whether oral, written, electronic, visual, pictorial, physical or any other form, that relates to an individual's past, present or future physical or mental health status, condition, treatment, service, products purchased, or provision of care and that reveals the identity of the individual whose health care is the subject of the information, or about which there is a reasonable basis to believe such information could be utilized (either alone or with other information that is or should reasonably be known to be available to predictable recipients of such information) to reveal the identity of that individual.

(10) "Public health authority" means the Secretary of Health and Social Services or such person as the Secretary may designate with the Governor's consent.

(11) A "public health emergency" is an occurrence or imminent threat of an illness or health condition that:

a. Is believed to be caused by any of the following:

1. Bioterrorism;

2. The appearance of a novel or previously controlled or eradicated infectious agent or biological toxin; or

3. A chemical attack or accidental release;

and

b. Poses a high probability of any of the following harms:

1. A large number of deaths in the affected population;

2. A large number of serious or long-term disabilities in the affected population; or

3. Widespread exposure to an infectious or toxic agent that poses a significant risk of substantial future harm to a large number of people in the affected population.

(12) "Public safety authority" means the Director of the Delaware Emergency Management Agency or such other person as the Governor may designate.

(13) "Quarantine" is the physical separation and confinement of an individual or group of individuals who are or may have been exposed to a contagious or possibly contagious disease and who do not show signs or symptoms of a contagious disease from nonquarantined individuals to prevent or limit the transmission of the disease to nonquarantined individuals.

(14) "Specimens" includes, but is not limited to, blood, sputum, urine, stool, other bodily fluids, wastes, tissues and cultures necessary to perform required tests.

(15) "Tests" includes, but is not limited to, any diagnostic or investigative analyses necessary to prevent the spread of disease or protect the public's health, safety and welfare.

73 Del. Laws, c. 355, § 13; 70 Del. Laws, c. 186, § 1.;



§ 3133. Control of health care supplies

(a) The public health authority may purchase and distribute antitoxins, serums, vaccines, immunizing agents, antibiotics and other pharmaceutical agents or medical supplies that it deems advisable in the interest of preparing for or controlling a public health emergency without any additional legislative authorization.

(b) Definitions for the purpose of this section only:

(1) "Delivers" means to hand out prepackaged and labeled medications to end users at the direction of the Public Health Authority.

(2) "Essential worker" means a person who has been identified by that person's employer and the Division of Public Health as someone who must report to work during an emergency in order to maintain and keep operational the critical infrastructure in the State of Delaware. An essential worker may include, but is not limited to, personnel from the Division of Public Health, the Delaware Emergency Management Agency, the Delaware Department of Transportation, fire service, and law-enforcement agencies.

(3) "Unlicensed person" means an individual who is not a licensed healthcare professional and has successfully completed in-service training, approved by the Board of Pharmacy, on the In-State Stockpile.

(c) Any licensed healthcare professional or unlicensed person who, at the direction of the Public Health Authority, prior to, during or after an impending, probable or actual public health threat or a declared public health emergency or state of emergency, delivers, or assists in the delivery of medical supplies or prescription or nonprescription medications to essential workers and their families, other than by injection, and provided that the medication is in the original container and properly labeled, shall be exempt from the licensing statutes and regulations for healthcare professionals and shall be considered a public employee under §§ 4001 and 4002 of Title 10. The Division of Public Health shall position a licensed healthcare professional on-site to supervise the delivery process to essential workers and their families if a licensed healthcare professional is available.

(d) Each essential worker will complete a prescreening assessment for themselves and each family member, if applicable, on an annual basis that will screen for contraindications to the medications in the In-State Stockpile. The assessment will be developed by the Division of Public Health and approved by the Board of Pharmacy.

73 Del. Laws, c. 355, § 13; 76 Del. Laws, c. 168, § 1.;



§ 3134. Destruction of property

To the extent practicable and consistent with the protection of public health, prior to the destruction of any property under this subchapter, the public safety authority or public health authority shall institute appropriate civil proceedings against the property to be destroyed in accordance with the existing laws and rules of the Superior Court or any such rules that may be developed by the Superior Court for use during a state of emergency. Any property acquired by the public safety authority or public health authority through such proceedings shall, after entry of the decree, be disposed of by destruction as the Court may direct.

73 Del. Laws, c. 355, § 13.;



§ 3135. Medical examination and testing during public health emergency

During a state of emergency, the following rules shall apply:

(1) Medical examinations or tests may be performed by any qualified person authorized to do so by the public safety authority.

(2) Medical examinations or tests must not be such as are reasonably likely to lead to serious injury to the affected individual.

(3) The public safety authority may isolate or quarantine, subject to § 3136 of this title, any person whose refusal of medical examination or testing results in uncertainty regarding whether the person has been exposed to or is infected with a contagious or possibly contagious disease or otherwise poses a danger to public health.

73 Del. Laws, c. 355, § 13; 70 Del. Laws, c. 186, § 1.;



§ 3136. Isolation and quarantine during public health emergency

The following isolation and quarantine procedures shall be in effect during a state of emergency:

(1) General authority. — The public safety authority may exercise, for such period as the state of emergency exists, the following emergency powers over persons:

a. To establish and maintain places of isolation and quarantine;

b. To isolate and quarantine individuals subject to the procedures enumerated in this section; and

c. To require isolation or quarantine of any person by the least restrictive means necessary to protect the public health, subject to the other provisions of this section. All reasonable means shall be taken to prevent the transmission of infection among the isolated or quarantined individuals.

(2) Standard for quarantine or isolation. —

a. Persons shall be isolated or quarantined if it is determined by clear and convincing evidence that the person to be isolated or quarantined poses a significant risk of transmitting a disease to others with serious consequences. A person's refusal to accept medical examination, vaccination or treatment pursuant to §§ 3135 and 3137 of this title shall constitute prima facie evidence that said person should be quarantined or isolated.

b. Isolation or quarantine of any person shall be terminated when such person no longer poses a significant risk of transmitting a disease to others with serious consequences.

(3) Character of isolation and quarantine area. —

a. To the extent possible, the premises in which persons are isolated or quarantined shall be maintained in safe and hygienic manners designed to minimize the likelihood of further transmission of infection or other harm to persons subject to isolation or quarantine. Adequate food, clothing, medication and other necessities and competent medical care shall be provided.

b. Isolated individuals must be confined separately from quarantined individuals.

c. The health status of isolated and quarantined individuals must be monitored regularly to determine if their status should change. If a quarantined individual subsequently becomes infected or is reasonably believed to have become infected with a contagious or possibly contagious disease, the individual must promptly be moved to isolation.

(4) Control of quarantine and isolation area. —

a. A person subject to isolation or quarantine shall obey the public safety authority's rules and orders, shall not go beyond the isolation or quarantine premises, and shall not put himself or herself in contact with any person not subject to isolation or quarantine other than a physician or other health care provider, public health authority, or person authorized to enter isolation or quarantine premises by the public safety authority. Any person entering isolation or quarantine premises may be isolated or quarantined.

b. No person, other than a person authorized by the public safety authority, shall enter isolation or quarantine premises. If by reason of an unauthorized entry into an isolation or quarantine premises, the person poses a danger to public health, that person may be subject to isolation or quarantine pursuant to the provisions of this section.

(5) Procedures for isolation and quarantine. — The following procedures shall protect the due process rights of individuals:

a. The public safety authority shall petition the Superior Court for an order authorizing the isolation or quarantine of an individual or groups of individuals.

b. A petition pursuant to paragraph (5)a. of this section shall specify the following:

1. The identity of the individual or group of individuals subject to isolation or quarantine;

2. The premises subject to isolation or quarantine;

3. The date and time at which the public safety authority request isolation or quarantine to commence;

4. The suspected contagious disease, if known;

5. A statement of compliance with the conditions and principles for isolation and quarantine; and

6. A statement of the basis upon which isolation or quarantine is justified.

7. A statement of what effort, if any, has been made to give notice of the hearing to the individual or group of individuals to be isolated or quarantined, or the reason supporting the claim that notice should not be required.

c. Ex parte orders. — Before isolating or quarantining a person, the public safety authority shall obtain a written order, which may be an ex parte order, from the Superior Court authorizing such action. An order, which may be an ex parte order, shall be requested as part of a petition filed in compliance with paragraphs (5)a. and b. of this section. The Court shall grant an order, which may be an ex parte order, upon finding by clear and convincing evidence that isolation or quarantine is warranted pursuant to the provisions of this subchapter. A copy of the authorizing order shall be given to the person ordered to be isolated or quarantined, along with notification that the person has a right to a hearing under paragraph (5)e. of this section.

d. Temporary quarantine or isolation pending filing of a petition. — Notwithstanding the preceding paragraphs, the public safety authority may isolate or quarantine a person without first obtaining a written order, which may be an ex parte order, from the Court if a physician determines that any delay in the isolation or quarantine of the person would pose an immediate and severe danger to the public health. Following such isolation or quarantine, the public health authority shall file a petition pursuant to paragraphs (5)a. through c. of this section within 24 hours. In addition, if the public safety authority exercises its powers under this paragraph (5), it must provide a written directive to the individuals or groups under temporary quarantine or isolation indicating the identities of the individuals or groups subject to the directive, the premises subject to isolation or quarantine, the date and time that the directive commences, the suspected contagious disease (if known), and a copy of § 3138 of this title.

e. Speedy hearing. — The Court shall grant a hearing within 72 hours of the filing of a petition when an individual has been isolated or quarantined pursuant to paragraph (5)c. or d. of this section.

f. Consolidation of claims. — The Court may order consolidation of individual claims into a group of claims where:

1. The number of individuals involved or to be affected is so large as to render individual participation impractical;

2. There are questions of law or fact common to the individual claims or rights to be determined;

3. The group claims or rights to be determined are typical of the affected individuals' claims or rights; and

4. The entire group will be adequately represented in the consolidation, giving due regard to the rights of affected individuals.

(6) Relief for isolated and quarantined persons. —

a. On or after 10 days following a hearing as is provided for in paragraph (5)e. of this section, a person isolated or quarantined pursuant to the provisions of this section may request in writing a Court hearing to contest his or her continued isolation or quarantine. The hearing shall be held within 72 hours of receipt of such request, excluding Saturdays, Sundays and legal holidays. A request for a hearing shall not alter the order of isolation or quarantine. At the hearing, the public safety authority must show by clear and convincing evidence that continuation of the isolation or quarantine is warranted because the person poses a significant risk of transmitting a disease to others with serious consequences.

b. A person isolated or quarantined pursuant to the provisions of this section may request a hearing in the Superior Court for remedies regarding his or her treatment and the terms and conditions of such quarantine or isolation. Upon receiving a request for either type of hearing described in this paragraph, the Court shall fix a date for a hearing. The hearing shall take place within 10 days of the receipt of the request by the Court. The request for a hearing shall not alter the order of isolation or quarantine.

c. If upon a hearing, the Court finds that the isolation or quarantine of the individual is not warranted under the provisions of this section, then the person shall be immediately released from isolation or quarantine. If the Court finds that the isolation or quarantine of the individual is not in compliance with the provisions of paragraph (3) of this section, the Court may then fashion remedies appropriate to the circumstances of the state of public health emergency and in keeping with the provisions of this section.

d. No person shall be permanently terminated from employment by a Delaware employer as a result of being isolated or quarantined pursuant to this section. However, this paragraph shall not apply to a person who has been quarantined as a result of refusing to comply with an examination, treatment or vaccination program, nor shall it apply to a person whose conduct caused the state of emergency that necessitated the isolation or quarantine.

(7) Additional due process protections. —

a. A record of proceedings before the Court shall be made and retained for at least 3 years.

b. The petitioner shall have the right to be represented by counsel or other lawful representative, and the State shall provide counsel to indigent persons against whom proceedings are initiated pursuant to this subchapter.

c. The manner in which the request for a hearing is filed and acted upon will be in accordance with the existing laws and rules of the Superior Court or any such rules that are developed by the Court for use during a state of emergency, provided that hearings should be held by any means that will allow all necessary persons to participate in the event that a public health emergency makes personal appearances impractical.

73 Del. Laws, c. 355, § 13; 70 Del. Laws, c. 186, § 1.;



§ 3137. Vaccination and treatment during public health emergency

During a state of emergency, the public safety authority may exercise, for such period as the state of emergency exists, the following emergency powers:

(1) To direct vaccination of persons as protection against infectious disease and to prevent the spread of contagious or possibly contagious disease.

a. Vaccination may be performed by any qualified person authorized to do so by the public safety authority.

b. A vaccine to be administered must not be such as is reasonably likely to lead to serious harm to the affected individual.

c. To prevent the spread of contagious or possibly contagious disease, the public safety authority may isolate or quarantine, subject to § 3136 of this title, persons who are unable or unwilling for reasons of health, religion or conscience to undergo vaccination pursuant to this section.

(2) To direct treatment of persons exposed to or infected with disease.

a. Treatment may be administered by any qualified person authorized to do so by the public safety authority.

b. Treatment must not be such as is reasonably likely to lead to serious harm to the affected individual.

c. To prevent the spread of contagious or possibly contagious disease, the public safety authority may isolate or quarantine, subject to § 3136 of this title, persons who are unable or unwilling for reasons of health, religion or conscience to undergo treatment pursuant to this section.

73 Del. Laws, c. 355, § 13.;



§ 3138. Collection of laboratory specimens; performance of tests during public health emergency

During a state of emergency, the public health authority may, for such period as the state of emergency exists, collect specimens and perform tests on any person or animal, living or deceased, and acquire any previously collected specimens or test results that are reasonable and necessary for emergency response.

(1) All specimens shall be clearly marked.

(2) Specimen collection, handling, storage and transport to the testing site shall be performed in a manner that will reasonably preclude specimen contamination or adulteration and provide for the safe collection, storage, handling and transport of such specimen.

(3) Any person authorized to collect specimens or perform tests shall use chain of custody procedures to ensure proper record keeping, handling, labeling and identification of specimens to be tested. This requirement applies to all specimens, including specimens collected using on-site testing kits.

(4) Recognizing that during a state of public health emergency, any specimen collected or test performed may be evidence in a criminal investigation, any business, facility or agency authorized to collect specimens or perform tests shall provide such support as is reasonable and necessary to aid in a relevant criminal investigation.

(5) To prevent the spread of contagious or possibly contagious disease, the public health authority may isolate or quarantine, subject to § 3136 of this title, persons who are unable or unwilling for reasons of health, religion or conscience to undergo specimen collection or testing pursuant to this section.

73 Del. Laws, c. 355, § 13.;



§ 3139. Confidentiality of medical information

Protected health information gathered during an emergency shall be subject to subchapter II of Chapter 12 of Title 16.

73 Del. Laws, c. 355, § 13.;



§ 3140. Licensing an appointment of health personnel during public health emergency

During a state of emergency, the public health authority may exercise, for such period as the state of emergency exists, the following emergency powers regarding licensing of health personnel:

(1) To require in-state health care providers to assist in the performance of vaccination, treatment, examination or testing of any individual;

(2) To appoint and prescribe the duties of such out-of-state emergency health care providers as may be reasonable and necessary for emergency response.

a. The appointment of out-of-state emergency health care providers pursuant to this section may be for a limited or unlimited time, but shall not exceed the termination of the state of emergency. The public health authority may terminate the out-of-state appointments at any time or for any reason provided that any such termination will not jeopardize the health, safety and welfare of the people of this State.

b. The public health authority may waive any or all licensing requirements, permits or fees required by the state Code and applicable orders, rules or regulations for health care providers from other jurisdictions to practice in this State so long as health care providers from other jurisdictions possess the licensing, permit or fee requirement for health care providers in their jurisdictions.

c. Any out-of-state emergency health care provider appointed pursuant to this section shall be considered a public employee under §§ 4001-4002 of Title 10;

(3) To authorize the medical examiner to appoint and prescribe the duties of such emergency assistant medical examiners as may be required for the proper performance of the duties of the office.

a. The appointment of emergency assistant medical examiners pursuant to this section may be for a limited or unlimited time, but shall not exceed the termination of the state of emergency.

b. The medical examiner may waive any or all licensing requirements, permits or fees required by the state Code and applicable orders, rules or regulations for the performance of these duties so long as the appointed emergency assistant medical examiner is competent to properly perform the duties of the office. In addition, if from another jurisdiction, the appointed emergency assistant medical examiner must possess the licensing, permit or fee requirement for medical examiners or assistant medical examiners in that jurisdiction.

c. Any emergency assistant medical examiner appointed pursuant to this section shall be considered a public employee under §§ 4001-4002 of Title 10.

73 Del. Laws, c. 355, § 13; 70 Del. Laws, c. 186, § 1.;



§ 3141. Public Health Emergency Planning Commission

The Public Health Emergency Planning Commission ("the Commission") shall consist of the following voting members, or a member's designee:

(1) The Governor;

(2) The Speaker of the House of Representatives;

(3) The President Pro Tempore of the Senate;

(4) The Secretary of Health and Social Services;

(5) The Secretary of Public Safety;

(6) The Secretary of the Department of Natural Resources and Environmental Control;

(7) The Secretary of Agriculture;

(8) The Adjutant General of the Delaware National Guard;

(9) The Chief Justice of the Delaware Supreme Court;

(10) The Director of the Delaware Emergency Management Agency;

(11) The Governor's Homeland Security Advisor;

(12) A representative of the Delaware medical community;

(13) The Attorney General; and

(14) A physician who is board-certified in emergency medicine and licensed to practice in this State.

The Secretary of Health and Social Services or the Secretary's designee shall serve as the Chair of the Commission. The Governor shall also appoint representatives of affected constituencies, including the medical community, local health departments and governments, local police, fire and emergency medical service agencies, community health centers, and volunteer organizations as ex officio members of the Commission.

73 Del. Laws, c. 355, § 13; 70 Del. Laws, c. 186, § 1.;



§ 3142. Public health emergency plan

(a) The Commission shall, by October 3, 2002, deliver to the Governor a plan for responding to a public health emergency that includes provisions for the following:

(1) A means of notifying and communicating with the population during a state of public health emergency in compliance with this subchapter, including a plan that ensures that 90% of the population is covered by a health alert network;

(2) Centralized coordination of resources, manpower and services, including coordination of responses by state, local, and federal agencies;

(3) The location, procurement, storage, transportation, maintenance and distribution of essential materials, including medical supplies, drugs, vaccines, food, shelter and beds, including a plan (with identified personnel to be trained) to receive and distribute critical stockpile items and manage a mass distribution of vaccine and/or antibiotics on a 24 hours a day, 7 days a week basis;

(4) The continued, effective operation of the judicial system including, if deemed necessary, the identification and training of personnel to serve as emergency judges regarding matters of isolation and quarantine as described in this subchapter;

(5) The method of evacuating populations and housing and feeding the evacuated populations;

(6) The identification and training of health care providers to diagnose and treat persons with infectious diseases, including a review of statutes, regulations and ordinances that provide for credentialing, licensure and delegation of authority for executing emergency public health measures;

(7) Guidelines for the vaccination of persons in compliance with the provisions of this subchapter;

(8) Guidelines for the treatment of persons who have been exposed to or who are infected with diseases or health conditions caused by bioterrorism, epidemic or pandemic disease, or novel and highly fatal infectious agents or biological toxins that pose a substantial risk of a significant number of fatalities or incidents of permanent or long-term disability. The guidelines should cover, but not be limited to, the following diseases: anthrax, botulism, smallpox, plague, tularemia and viral hemorrhagic fevers;

(9) Guidelines for the safe disposal of human remains, in compliance with the provisions of this subchapter;

(10) Guidelines for the safe disposal of infectious waste, in compliance with the provisions of this subchapter;

(11) Guidelines for the safe and effective management of persons isolated, quarantined, vaccinated or treated during a state of public health emergency;

(12) Tracking the source and outcomes of infected persons, including a plan to receive and evaluate urgent disease reports from all parts of the State on a 24 hour a day, 7 days a week basis;

(13) Ensuring that each county and city within the State identifies the following:

a. Sites where persons can be isolated or quarantined, with such sites complying with the provisions of this subchapter regarding the least restrictive means for isolation and quarantine and the requirements for the safety, health and maintenance of personal dignity of those isolated or quarantined;

b. Sites where medical supplies, food and other essentials can be distributed to the population;

c. Sites where emergency workers can be housed and fed;

d. Routes and means of transportation of people and materials;

(14) Coordination with other states and the federal government;

(15) Taking into account cultural norms, values and traditions that may be relevant;

(16) Distribution of this plan and guidelines to those who will be responsible for implementing the plan;

(17) Development of a plan to improve working relationships and communications between Level A (clinical) and Level B/C laboratories (i.e., Laboratory Response Network laboratories) as well as other public health officials;

(18) Development of a plan for communication systems that provide for a 24 hour a day, 7 day a week flow of critical health information between hospital emergency departments, state and local health officials, and law enforcement;

(19) Development of a plan to enhance risk communication and information dissemination to educate the public regarding exposure risks and effective public response;

(20) Locating and procuring all funds, if any, that are available to the State from every federal agency to assist the State in its preparation for a public health emergency; and

(21) Other measures necessary to carry out the purposes of this subchapter.

(b) The Commission shall review its plan for responding to a public health emergency every 2 years.

(c) The Commission's plan shall serve as a statewide plan and a regional plan with respect to federal bioterrorism requirements.

(d) Persons responsible for implementing the Commission's plan must receive appropriate and timely training, and the Commission's plan must be tested on a regular basis.

(e) The Commission shall establish a hospital biopreparedness planning subcommittee, whose composition shall include representation from DEMA, the Department of Health and Social Services, the medical community and local emergency medical services.

73 Del. Laws, c. 355, § 13.;



§ 3143. Rules and regulations

The public health authority and the Department of Safety and Homeland Security are authorized to promulgate and implement such rules and regulations as are reasonable and necessary to implement and effectuate the provisions of this subchapter. The public health authority and the public safety authority shall have the power to enforce the provisions of this subchapter through the imposition of fines and penalties, the issuance of orders, and such other remedies as are provided by law, but nothing in this subchapter shall be construed to limit specific enforcement powers enumerated in this subchapter. However, rules and regulations promulgated and implemented under this subchapter and enforcement of the provisions of this subchapter must be in accord with the due process rights guaranteed by the 1897 Constitution of the State, as amended, and the Constitution of the United States of America.

73 Del. Laws, c. 355, § 13; 74 Del. Laws, c. 110, § 138.;



§ 3144. Liability

(a) During a state of emergency, any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons, shall be considered, together with that person's successors in interest, if any, a public employee under §§ 4001-4002 of Title 10.

(b) During a state of emergency, any private person, firm or corporation or employee or agent of such person, firm or corporation who renders assistance or advice at the request of the State or its political subdivisions under the provisions of this subchapter shall be considered a public employee under §§ 4001-4002 of Title 10.

(c) The immunities provided in this section shall not apply to any private person, firm or corporation or employee or agent of such person, firm or corporation whose act or omission caused, in whole or in part, the emergency and who would otherwise be liable therefor.

73 Del. Laws, c. 355, § 13.;



§ 3145. Compensation

(a) The State shall pay just compensation to the owner of any private facilities or materials that are lawfully taken or appropriated by the public safety authority or public health authority for their temporary or permanent use under this subchapter during a public health emergency. State compensation shall not be provided for facilities or materials that are closed, evacuated, decontaminated or destroyed when there is reasonable cause to be believed that they may endanger the public health. Except as otherwise indicated in this subchapter, "just compensation" shall be used in the same manner that it is used in Chapter 61 of Title 10.

(b) Any action against the State with regard to the payment of compensation shall be brought in the Superior Court of the State in the county in which the property is alleged to have been taken or appropriated in accordance with existing Superior Court rules or any such rules that may be developed by the Court for use during a state of emergency.

(c) The amount of compensation shall be calculated in the same manner as compensation due for taking of property pursuant to nonemergency eminent domain procedures, except that the amount of compensation calculated for confiscated supplies or materials shall not exceed the costs incurred to produce the items.

73 Del. Laws, c. 355, § 13.;



§ 3146. Saving clause

This subchapter does not explicitly preempt other state laws or regulations that preserve to a greater degree the powers of the Governor or public health authority, provided such laws or regulations are consistent and do not otherwise restrict or interfere with the operation or enforcement of the provisions of this subchapter. The powers assigned to the Governor, public safety authority and public health authority by this subchapter supplement and do not derogate the Governor's powers under subchapters III and IV of this chapter.

73 Del. Laws, c. 355, § 13.;



§ 3147. Conflicting laws

(a) This act does not restrict any person from complying with federal law or regulations.

(b) In the event of a conflict between this act and other state or local laws or regulations concerning public health powers, the provisions of this act apply.

73 Del. Laws, c. 355, § 13.;









CHAPTER 32. INTRASTATE MUTUAL AID COMPACT

§ 3201. Preamble

The purpose of this chapter is to create a system of intrastate mutual aid between participating political subdivisions and fire, rescue and emergency medical service provider organizations in the State of Delaware (hereinafter referred to as "system"). Each participant of this system recognizes that emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential for the protection of lives and property and for best use of available assets both public and private. The system shall provide for mutual assistance among the participating political subdivisions and fire, rescue and emergency medical service provider organizations in the prevention of, response to, and recovery from, any disaster that results in a formal state of emergency in a participating political subdivision, subject to that participating political subdivisions criteria for declaration. If the State of Delaware declares a state of emergency that covers the jurisdictional territory of a political subdivision for purposes of this chapter, a state of emergency has been declared by that political subdivision for purposes of this chapter. The system shall provide for mutual cooperation among the participating political subdivisions and fire, rescue and emergency medical service provider organizations in conducting disaster-related exercises, testing or other training activities outside actual declared emergency periods. This chapter provides no immunity, rights or privileges for any individual responding to a state of emergency that is not requested and/or authorized to respond by a participating political subdivision or fire, rescue, or emergency medical service provider organization. Participating political subdivision and fire, rescue, and emergency service provider organizations will be ensured, to the fullest extent possible, eligibility for state and federal disaster funding.

75 Del. Laws, c. 182, § 1.;



§ 3202. Delaware Mutual Aid Committee

(a) A committee shall be created known as the Delaware Intrastate Mutual Aid Committee. It shall be the committee's responsibility to hold, at a minimum, annual meetings to review the progress and status of statewide mutual aid, assist in developing methods to track and evaluate activation of the system and to examine issues facing participating political subdivisions and fire, rescue, and emergency medical service provider organizations regarding the implementation of this chapter. The Director of the Delaware Emergency Management Agency shall chair the committee. The committee may prepare an annual report on the condition and effectiveness of mutual aid in the State of Delaware, make recommendations for correcting any deficiencies, and submit that report to the Delaware General Assembly. Members of the committee shall serve a 2-year term and shall be appointed by the Governor of the State of Delaware.

(b) The membership of the committee shall consist of:

(1) The President of the Delaware Volunteer Firefighter's Association, or designee;

(2) The President of the Delaware State Fire Chief's Association, or designee;

(3) A representative from each of the county emergency management agencies;

(4) A representative from the League of Local Governments;

(5) A representative from the Delaware State Police Chief's Council;

(6) A representative from the city of Wilmington emergency management agency;

(7) The Director of the Delaware Emergency Management Agency;

(8) A representative from a municipality with a population less than 50,000 from each county;

(9) The Superintendent from the Delaware State Police; or designee.

(10) A representative from the Delaware National Guard;

(11) The Director of the Delaware State Fire School or designee; and

(12) Other representatives as deemed necessary by the Director of the Delaware Emergency Management Agency.

75 Del. Laws, c. 182, § 1; 77 Del. Laws, c. 378, § 1.;



§ 3203. Statewide Mutual Aid System

All political subdivisions and fire, rescue, and emergency medical service provider organizations within the State of Delaware are, upon enactment of this chapter automatically a part of the statewide mutual aid system. A political subdivision or fire, rescue or emergency medical service provider organization within the State of Delaware may elect not to participate or to later withdraw from the system upon enacting an appropriate resolution by its governing body declaring that it elects not to participate in the statewide mutual aid system; and providing a copy of the resolution to the Director of the Delaware Emergency Management Agency. This chapter does not preclude participating political subdivisions and fire, rescue and emergency medical service provider organizations from entering into supplementary agreements with another political subdivision or fire, rescue, or emergency medical service provider organizations and does not affect any other agreement to which a political subdivision or fire, rescue or emergency medical service provider organization may currently be a party to, or decide to be a part to.

75 Del. Laws, c. 182, § 1.;



§ 3204. Definitions

(a) "Emergency responder" is a law-enforcement officer, firefighter, emergency management responder, hazardous materials responder, or emergency medical services responder.

(b) "Fire, rescue or emergency medical service provider organization" is any fire, rescue or emergency medical service provider organization recognized by the State Fire Prevention Commission.

(c) "Locally-declared emergency" is an emergency as declared by a political subdivision.

(d) "Political subdivision" is any town, city or county within the State of Delaware.

(e) "Support responder" is any municipal, county, or state employee, who is not an emergency responder, with special skills, qualifications, training, knowledge and experience in the public or private sectors that would be beneficial to a participating political subdivision in response to a locally declared emergency as defined in any applicable law or ordinance or authorized drill or exercises; and who is requested and/or authorized to respond. Under this definition, a support responder may or may not be required to possess a license, certificate, permit or other official recognition for their expertise in a particular field or area of knowledge.

75 Del. Laws, c. 182, § 1.;



§ 3205. Participating political subdivisions responsibilities

It shall be the responsibility of each participating political subdivision with jurisdiction over and responsibility for emergency management within that certain subdivision to do the following:

(1) Identify potential hazards that could affect the participant using an identification system common to all participating jurisdictions.

(2) Conduct joint planning, intelligence sharing and threat assessment development with contiguous participating political subdivisions, and conduct joint training at least biennially.

(3) Identify and inventory the current services, equipment, supplies, personnel and other resources related to planning, prevention, mitigation, response and recovery activities of the participating political subdivision.

(4) Adopt and put into practice the standardized incident management system approved by the Director of the Delaware Emergency Management Agency.

75 Del. Laws, c. 182, § 1.;



§ 3206. Implementation

A participating political subdivision may request assistance of other participating political subdivisions or fire, rescue or emergency medical service provider organizations in preventing, mitigating, responding to and recovering from disasters that result in locally-declared emergencies or in concert with authorized drills or exercises as allowed under this chapter. Requests for assistance shall be made through the chief executive officer of a participating political subdivision or the chief executive officer's designee. Requests may either be verbal or in writing and are not required to go directly to the Director of the Delaware Emergency Management Agency but in all cases will be reported to the Director as soon as is practical. Verbal requests will be followed up with a written request as soon as is practical but in no event later than 15 days.

75 Del. Laws, c. 182, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3207. Limitations

A participating political subdivision or fire, rescue or emergency medical service provider organization's obligation to provide assistance in the prevention of, response to and recovery from a locally-declared emergency or in authorized drills or exercises is subject to the following conditions:

(1) A participating political subdivision requesting assistance must have either declared a state of emergency or authorized drills and exercises.

(2) A responding participating political subdivision or fire, rescue or emergency medical service provider organization may withhold resources to the extent necessary to provide reasonable protection and services for its own jurisdiction.

(3) Emergency response and support response personnel of a responding participating political subdivision or fire, rescue or emergency medical service provider organization shall continue under the command and control of their responding subdivision or organization to include medical protocols, standard operating procedures and other protocols, but shall be under the operational control of the appropriate officials within the incident management system of the participating political subdivision receiving the assistance.

(4) Assets and equipment of a responding participating political subdivision or fire, rescue or emergency medical service provider organization shall continue under the control of their responding subdivision or organization, but shall be under the operational control of the appropriate officials within the incident management system of the participating political subdivision receiving the assistance.

75 Del. Laws, c. 182, § 1.;



§ 3208. License, certificate and permit portability

If a person or entity holds a license, certificate or other permit issued by a participating political subdivision or for the State of Delaware evidencing qualification in a professional, mechanical or other skill and the assistance of that person or entity is requested by a participating political subdivision, the person or entity shall be deemed to be licensed, certified or permitted in the political subdivision requesting assistance for the duration of the declared emergency or authorized drills or exercises and subject to any limitations and conditions the chief executive of the participating political subdivision receiving the assistance may prescribe by executive order or otherwise.

75 Del. Laws, c. 182, § 1.;



§ 3209. Reimbursement, disputes regarding reimbursement

Any requesting political subdivision shall reimburse the participating political subdivision or fire, rescue or emergency medical service provider organization rendering aid under this system. A participating political subdivision or fire, rescue or emergency medical service provider organization providing assistance may determine to donate assets of any kind to a receiving participating political subdivision. Such requests for reimbursement shall be in accordance with procedures developed by the Delaware Intrastate Mutual Aid Committee.

Should a dispute arise between parties to the system regarding reimbursement, involved parties will make every effort to resolve the dispute within 30 days of written notice of the dispute by the party asserting noncompliance. In the event that the dispute is not resolved within 90 days of the notice of the claim, either party may request the dispute be solved through arbitration. Any arbitration under this provision shall be conducted under the commercial arbitration rules of the American Arbitration Association.

75 Del. Laws, c. 182, § 1.;



§ 3210. Development of guidelines and procedures

The Delaware Intrastate Mutual Aid Committee shall develop comprehensive guidelines and procedures that address, including but not limited to, the following: projected or anticipated costs, checklists for requesting and providing assistance, record keeping for all participating political subdivisions, reimbursement procedures and other necessary implementation elements along with the necessary forms for requests and other records documenting deployment and return of assets.

75 Del. Laws, c. 182, § 1.;



§ 3211. Workers' compensation

Personnel of a participating political subdivision or fire, rescue or emergency medical service organization responding to or rendering assistance for a request who sustain injury or death in the course of, and arising out of, their employment are entitled to all applicable benefits normally available to personnel while performing their duties for their employer. Responders shall receive any additional state and federal benefits that may be available to them for line of duty deaths. This subsection shall not limit the remedies or causes of action normally available to such individuals while performing their duties for their employer.

75 Del. Laws, c. 182, § 1.;



§ 3212. Immunity

All activities performed under this chapter are deemed hereby to be governmental functions. For the purposes of liability, all employees or personnel of a political subdivision or fire, rescue, or emergency medical service organization responding under the operational control of the requesting political subdivision are deemed to be employees of the requesting political subdivision. Neither the participating political subdivisions, or fire, rescue or emergency medical service provider organizations nor their employees or personnel shall be liable for the death of or injury to person, or for damage to property when providing assistance during a locally-declared emergency pursuant to this chapter unless such death, injury or damage was intentional or caused by the wilful or wanton disregard of the rights of others, or by gross negligence.

75 Del. Laws, c. 182, § 1.;



§ 3213. Severability

Should a court of competent jurisdiction rule any portion, section or subsection of this chapter invalid or nullified, that fact shall not affect or invalidate any other portion, section or subsection; and all remaining portions, sections or subsections shall remain in full force and effect.

75 Del. Laws, c. 182, § 1.;






CHAPTER 33. INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT

§ 3301. Ratification and text

The General Assembly of this State ratifies a compact on behalf of the State with any other state legally joining therein in the form substantially as follows:

The contracting states solemnly agree:

Article I. The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster from enemy attack or other cause (natural or otherwise) including sabotage and subversive acts and direct attacks by bombs, shellfire and atomic, radiological, chemical, bacteriological means and other weapons. The prompt, full and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, are essential to the safety, care and welfare of the people thereof in the event of enemy action or other emergency, and any other resources, including personnel, equipment or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the civil defense agencies or similar bodies of the states that are parties hereto. The directors of civil defense of all party states shall constitute a committee to formulate plans and take all necessary steps for the implementation of this compact.

Article II. It shall be the duty of each party state to formulate civil defense plans and programs for application within such state. There shall be frequent consultation between the representatives of the states and with the United States government and the free exchange of information and plans, including inventories of any materials and equipment available for civil defense. In carrying out such civil defense plans and programs the party states shall so far as possible provide and follow uniform standards, practices and rules and regulations including:

(a) Insignia, arm bands and any other distinctive articles to designate and distinguish the different civil defense services;

(b) Blackouts and practice blackouts, air raid drills, mobilization of civil defense forces and other tests and exercises;

(c) Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith;

(d) The effective screening or extinguishing of all lights and lighting devices and appliances;

(e) Shutting off water mains, gas mains, electric power connections and the suspension of all other utility services;

(f) All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party state; and

(g) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during and subsequent to drills or attacks.

Article III. Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the civil defense forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges and immunities as if they were performing their duties in the state in which normally employed or rendering services. Civil defense forces will continue under the command and control of their regular leaders but the organizational units will come under the operational control of the civil defense authorities of the state receiving assistance.

Article IV. Whenever any person holds a license, certificate or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster and such state shall give due recognition to such license, certificate or other permit as if issued in the state in which aid is rendered.

Article V. No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article VI. Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that appropriate among other states party hereto, this instrument contains elements of a broad base common to all states and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

Article VII. Each party state shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article VIII. Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment answering a request for aid and for the cost incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense or other cost or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further that any two or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party state receiving aid from any liability and reimburse the party state supplying civil defense forces for the compensation paid to, and the transportation, subsistence and maintenance expenses of, such forces during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

Article IX. Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local civil defense areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents or by the United States government under plans approved by it. After the termination of the emergency or disaster, the party state of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article X. This compact shall be available to any state, territory or possession of the United States and the District of Columbia. The term "state" may also include any neighboring foreign country or province or state thereof.

Article XI. The committee established pursuant to Article I of this compact may request the civil defense agency of the United States government to act as an informational and coordinating body under this compact, and representatives of such agency of the United States government may attend meetings of such committee.

Article XII. This compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying and shall be subject to approval by Congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the civil defense agency and other appropriate agencies of the United States government.

Article XIII. This compact shall continue in force and remain binding on each party state until the legislature or the governor of such party state takes action to withdraw therefrom. Such action shall not be effective until 30 days after notice thereof has been sent by the governor of the party state desiring to withdraw to the governors of all other party states.

Article XIV. This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

48 Del. Laws, c. 281, § 1; 20 Del. C. 1953, § 3301.;



§ 3302. Construction of chapter

Nothing contained in this chapter shall be construed as a limitation of powers granted in any other law to enter into interstate compacts or other agreements relating to civil defense in an emergency or impairing in any respect the force and effect thereof.

48 Del. Laws, c. 281, § 3; 20 Del. C. 1953, § 3302.;






CHAPTER 34. EMERGENCY MANAGEMENT ASSISTANCE COMPACT

§ 3401. Ratification and text

The General Assembly of this State ratifies the following compact made and entered into by and between participating member states legally joining therein in the form substantially as follows:

This compact is made and entered into by and between the participating member states which enacted this compact (hereinafter the "Party States"). For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the Party States entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resource shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of giving and receiving of aid by Party States or subdivisions of Party States during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Each Party State entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each Party State further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the Party States, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a Party State, shall be the underlying principle on which all articles of this compact shall be understood. On behalf of the governor of each Party State participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

(a) It shall be the responsibility of each Party State to formulate procedural plans and programs for interstate cooperation in the performance of responsibilities listed in this article. In formulating such plans, and in carrying them out, the Party State, insofar as practical shall:

(i) Review individual state hazard analyses and, to the extent reasonably possible, determine all those potential emergencies the Party State might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, civil emergency aspects of resource shortages, community disorders, insurgency, or enemy attack.

(ii) Review Party States' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(iii) Develop interstate procedures to fill identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(iv) Assist in warning communities adjacent to or crossing the state boundaries.

(v) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services and resources, both human and material.

(vi) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(vii) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

(b) The authorized representative of a Party State may request assistance of another Party State by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(i) A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(ii) The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

(iii) The specific place and time for staging of the assisting party's response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the Party States with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to the emergency capabilities.

Any Party State requested to render mutual aid or conduct exercises in training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protections for such state.

Each Party State shall afford to the emergency forces of any Party State, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the Party State that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

Whenever any person holds a license, certificate, or other permit issued by any Party State evidencing the meeting of qualifications of professional, mechanical, or other skill, and when such assistance is requested by the receiving Party State, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

Officers or employees of a Party State rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no Party State or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include wilful misconduct, gross negligence, or recklessness.

In as much as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states.

Supplementary agreements may comprehend, but shall not be limited to, provision for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

Each Party State shall provide for the payment of compensation and death benefits to injured members of the emergency forces of the state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Any Party State rendering aid in another state pursuant to this compact shall be reimbursed by the Party State receiving such aid for any loss or damage or expense incurred in the operation of any equipment and the provisions of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding Party State may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving Party State without charge or cost; and provided further, that any two or more Party States may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the Party State and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuation might occur. Such plans shall be put into effect by request of the state from which evacuees might come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the proving of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the Party State receiving evacuees and the Party State from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the Party State from which the evacuees come. After the termination of the emergency or disaster, the Party State from which the evacuees come shall assume the responsibility for the ultimate support or repatriation or such evacuees.

A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any Party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal of the governors of all other Party States. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the Party States and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

This Act shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this Act and the applicability thereof to other persons and circumstances shall not be affected thereby.

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.

70 Del. Laws, c. 413, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3402. Construction of chapter

Nothing contained in this chapter shall be construed as a limitation of powers granted in any other law to enter into interstate compacts or other agreements relating to civil defense in an emergency or impairing in any respect the force and effect thereof.

70 Del. Laws, c. 413, § 1.;



§ 3403. Future compacts, governing law

To the extent that a prospective Party State has adopted an Emergency Management Assistance Compact in conformity with the language of this chapter, the provisions of this chapter shall supersede and override the provisions of Chapter 33 of this title.

70 Del. Laws, c. 413, § 1.;






CHAPTER 35. REGISTRATION OF COMMUNISTS

§ 3501. -3503. Definitions; registration with State Police; time; oath; details; offenses and penalties; enforcement by Attorney General and other officers

Repealed by 71 Del. Laws, c. 207, § 1, effective July 17, 1997.;









Title 21 - Motor Vehicles

CHAPTER 1. DEFINITIONS

§ 101. Words and phrases

For the purposes of this title, unless the context otherwise clearly indicates:

(1) "Axle load scale" means a scale having a platform adapted to determine the combined weight of all wheels on a single axle or of all wheels on a tandem or tri-axle of a vehicle.

(2) "Bicycle" shall include that certain class of vehicles which are exclusively human-powered by means of foot pedals, which the driver normally rides astride, which have not in excess of 3 wheels and which may be commonly known as unicycles, bicycles and tricycles. The term "bicycle" also includes a 2- or 3-wheeled vehicle with fully operable pedals and an electric motor of less than 750 watts (1 horsepower), whose maximum speed on a paved level surface, when powered solely by such motor while ridden by an operator who weighs 170 pounds, is less than 20 miles per hour.

(3) "Business district" means the territory contiguous to and including a highway when 50 percent or more of the frontage thereon for a distance of 300 feet or more is occupied by buildings in use for business.

(4) "Camping trailer" includes any nonmotorized vehicular portable unit mounted on wheels and designed to provide temporary living quarters for recreational, camping or travel use. A "camping trailer" may be constructed with or without collapsible partial side walls that fold for towing by another vehicle and unfold in set-up mode, however, the trailer must weigh 5,000 pounds or less.

(5) "Certificate of origin" means the document, in the form prescribed by the Director of the Division of Motor Vehicles, issued in conformance with this chapter certifying the manufacturer's vehicle identification number and the motor number, when used, of the motor vehicle sold, the name of the manufacturer, the manufacturer's shipping weight, a general description of the body, if any, and the type and model.

(6) "Chauffeur" includes every person who is employed for the principal purpose of operating a motor vehicle and every person who drives a motor vehicle while in use as a public or common carrier of persons or property.

(7) "Combination of vehicles" means any series of trucks, truck tractors, trailers or semi-trailers connected to each other by whatever means.

(8) "Commercial vehicle" means a vehicle of a type required to be registered under this title designed, used or maintained for the transportation of persons or property for hire, compensation or profit, except taxicabs.

(9) "Competition vehicle" is a vehicle that is specifically designated by its manufacturer as being intended solely for use during a special or competition event, and which is exclusively so used.

(10) "Crane" means any self-propelled vehicle to which has been permanently mounted or attached any crane, whether or not such vehicle was originally a truck, tractor or other type of motor vehicle or was designed and built as a complete crane unit; but the word "crane," as herein defined, shall not be construed to mean any truck or other vehicle equipped with or to which has been affixed any device used for the purpose of providing a means for towing other vehicles.

(11) "Dealer" includes every person engaged in the business of buying, selling or exchanging motor vehicles, trailers or semitrailers in this State and having an established place of business in this State.

(12) "Decal" means the self-adhesive sticker issued by the Department bearing the registration number assigned to an off-highway vehicle.

(13) "Department" means the Department of Transportation of this State acting directly or through its duly authorized officers and agents.

(14) "Electric personal assistive mobility device" (EPAMD) means a self-balancing, 2-nontandem-wheeled device designed to transport only 1 person, with an electric propulsion system that limits the maximum speed of the device to 15 miles per hour or less.

(15) "Electronic" or "electronically" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(16) "Electronic signature" means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(17) "Essential parts" means all integral parts and body parts, the removal, alteration or substitution of which will tend to conceal the identity or substantially alter the appearance of the vehicle.

(18) "Express highway" means a state highway especially designed for through traffic over which owners of abutting property shall have no easement or right of direct access, light or air, by reason of the fact that such property abuts such highway.

(19) "Farm equipment" means an implement that:

a. Is designed and adapted only for agricultural, horticultural or livestock raising operations; or

b. Is designed and adapted only for lifting or carrying an implement described in paragraph (19)a. of this section.

(20) "Farm tractor" includes every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry.

(21) "Foreign vehicle" includes every motor vehicle, trailer or semitrailer which is brought into this State otherwise than in the ordinary course of business by or through a manufacturer or dealer and which has not been registered in this State.

(22) "Highway" means the entire width between boundary lines of every way or place of whatever nature open to the use of the public as a matter of right for purposes of vehicular travel, but does not include a road or driveway upon grounds owned by private persons, colleges, universities or other institutions.

(23) "Intersection" means the area embraced within the prolongation of the lateral curb lines or, if none, then the lateral boundary lines of 2 or more highways which join one another at an angle, whether or not 1 such highway crosses the other.

(24) "Judgment" includes any judgment which has become final by expiration without appeal of the time within which an appeal might have been perfected or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance or use of any motor vehicle, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof or upon a cause of action on an agreement of settlement for such damages.

(25) "Jurisdiction" shall mean any state, territory or federal district of the United States or a foreign country.

(26) "License" means any license, temporary instruction permit or temporary license issued under the laws of this State pertaining to the licensing of persons to operate motor vehicles.

(27) "Local authorities" includes every county, municipal and other local board or body having authority to adopt local police regulations under the Constitution and laws of this State.

(28) "Manufacturer" includes every person engaged in the business of manufacturing motor vehicles, trailers or semitrailers or OHVs.

(29) "Metal tires" means all tires the surface of which on contact with the highway is wholly or partly of metal or other hard, nonresilient material.

(30) "Mobile home" is a structure transportable in 1 or more sections, which in the traveling mode is 8 body feet or more in width or 40 body feet or more in length, or when erected on-site, is more than 400 square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating and air conditioning. The structure must be constructed in accordance with construction requirements promulgated by the federal Department of Housing and Urban Development (HUD).

(31) "Moped" shall mean a pedal or nonpedal bicycle having 2 tandem wheels, either of which is 10 inches or more in maximum diameter, and having a motor characterized in that the maximum piston displacement is less than 55 cc., rated at no more than 2.7 brake horsepower and that the maximum speed does not exceed 25 miles per hour.

(32) "Motorcycle" includes every motor vehicle designed to travel on not more than 3 wheels in contact with the ground, except any such vehicle as may be included within the definition of "tractor" and excepting electric personal assistive mobility device (EPAMD).

(33) "Motorized skateboard or scooter" means any device that is designed to travel on at least 2 wheels with the deck or chassis of such device open and close to the ground, that has handlebars or a hand-controlled throttle or brake, that is designed to be stood or sat upon by the operator, and that is powered by a motor that is capable of propelling the device without human propulsion. "Motorized skateboard or scooter" shall not include any automobile or device that is included within the definitions of "moped," "motorcycle," "off-highway vehicle (OHV)," any type of "tractor," "triped," "motorized wheelchair" or "electric personal assistive mobility device (EPAMD)" set forth in this section.

(34) "Motorized wheelchair" includes any self-propelled vehicle which is incapable of a speed in excess of 8 miles per hour and which is designed for, and used by, a handicapped person.

(35) "Motor vehicle" includes every vehicle, as defined in this section, which is self-propelled, except farm tractors, electric personal assistive mobility devices and OHVs.

(36) "Multiple draft weighting" means separately weighing each end or individual element of a vehicle or combination of vehicles and adding together the results obtained.

(37) "Nonresident" means every person who is not a resident of this State.

(38) "Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this State pertaining to the operation by the nonresident of a motor vehicle or OHV, or the use of a motor vehicle or OHV owned by the nonresident, in this State.

(39) "Off-highway vehicle" or "OHV" means a motor driven off-road vehicle capable of cross-country travel without benefit of a road or trail, on or immediately over land, snow, ice, marsh, swampland or other natural terrain. It includes, but is not limited to, a multi-wheel drive or low pressure tire vehicle, a motorcycle or related 2-wheel vehicle, an amphibious machine, a ground effect air-cushion vehicle or other means of transportation deriving motive power from a source other than muscle or wind. "OHV" does not include a farm vehicle being used for farming, a vehicle used for military, fire, emergency or law-enforcement purposes, a construction or logging vehicle used in performance of its common function, electric personal assistive mobility device or a registered aircraft. However, nothing in this chapter shall be construed to include snowmobiles.

(40) "OHV dealer" includes every person engaged in the business of buying, selling or exchanging off-highway vehicles in that portion of this State located north of the Chesapeake and Delaware Canal. Persons offering OHVs for final delivery in that portion of this State located north of the Chesapeake and Delaware Canal through direct-mail order or through a catalog-order facility, regardless of where located, are considered to be OHV dealers and subject to this chapter.

(41) "OHV operator" includes every person who is in actual physical control of an off-highway vehicle.

(42) "Operator" includes every person who is in actual physical control of a motor vehicle upon a highway, except that for the purposes of Chapter 29 of this title the term "operator" shall include a chauffeur.

(43) "Organized or special event" is any competition involving motor vehicles that is conducted under the auspices of a recognized sanctioning body or under the authority of a governmental agency having jurisdiction over the area concerned.

(44) "Overweight vehicle" means any vehicle having a gross weight, including load thereon, in excess of that permitted by law; including, but not limited to, a gross weight in excess the weight for which a valid registration has been issued.

(45) "Owner" means a person who holds the legal title of a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee or in the event a mortgagor of a vehicle is entitled to possession then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this title.

(46) "Park trailer" is a vehicle more than 8 body feet in width that is primarily designed to provide temporary living quarters for recreation camping or seasonal use; built on a single chassis mounted on wheels which has a gross trailer area not exceeding 400 square feet in the set-up mode and is certified by the manufacturer as complying with ANSI 119.5 standard.

(47) "Person" means any individual, partnership, corporation, joint venture or legal entity of whatever nature.

(48) "Pneumatic tires" means all tires inflated with compressed air.

(49) "Private road or driveway" includes every road or driveway not open to the use of the public for purposes of vehicular travel.

(50) "Proof of financial responsibility" means proof of ability to respond in damages for liability on account of accidents occurring subsequent to the effective date of said proof arising out of ownership, maintenance or use of a motor vehicle in the amount of $15,000 because of bodily injury to or death of 1 person in any 1 accident, and, subject to such limit for 1 person, in the amount of $30,000 because of bodily injury to or death of 2 or more persons in any 1 accident and in the amount of $10,000 because of injury to or destruction of property of others in any 1 accident, or a combined single limit of $40,000.

(51) "Reconstructed vehicle" means any vehicle which has been assembled or constructed largely by means of essential parts, new or used, derived from other vehicles or makes of vehicles of various names, models and types, or which, if originally otherwise constructed, has been materially altered by the removal of essential parts or by the addition or substitution of essential parts, new or used, derived from other vehicles or makes of vehicles.

(52) "Recreational trailer" includes every trailer which weighs more than 5,000 pounds, is designed to provide temporary living quarters and which is built into and is an integral part of, or permanently attached to, a trailer chassis. The trailer must contain permanently installed independent life support systems which meet the ANSI/NFPA 501 C Standard [ANSI A119.2/NFPA 501C], and provide at least 4 of the following facilities: Cooking facilities; refrigeration or ice box; self-contained toilet; heating and/or air conditioning; a portable water supply system, including a faucet and sink; separate 110-125 volt electrical power supply; or an LP-gas supply.

(53) "Recreational vehicle" includes every motor vehicle used for temporary human living quarters, not the residence of the owner or occupant, and used for recreational or vacation activities, including motor homes, self-propelled campers and other motor vehicles with permanently attached camper components. Recreational vehicle may also include every van which is used primarily for personal pleasure and not for commercial use, regardless of the equipment or furnishings contained within such van.

(54) "Registration" means the registration certificate or certificates and registration plates issued under the laws of this State pertaining to the registration of motor vehicles.

(55) "Residence district" means the territory contiguous to and including a highway not comprising a business district where 50 percent or more of the property on such highway for a distance of 300 feet or more is improved with residences or residences and buildings in use for business.

(56) "Right-of-way" means the privilege of the immediate use of the highway.

(57) "Road tractor" includes every motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon independently or any part of the weight of a vehicle or load so drawn.

(58) "Roadway" means that portion of a highway improved, designed or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes 2 or more separate roadways, the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively.

(59) "Safety zone" means the area or space officially set aside within a highway for the exclusive use of pedestrians and which is so plainly marked or indicated by proper signs as to be plainly visible at all times while set apart as a safety zone.

(60) "Scale" means a device used to determine or calculate weight.

(61) "School bus" means a commercial motor vehicle used to transport preprimary, primary, or secondary school students from home to school, from school to home, or to and from school-sponsored events, or any vehicle which meets the regulatory requirements adopted by the Department of Education with the advice of the Division of Motor Vehicles as specified under § 2901 of Title 14. "School bus" does not include a bus used as a common carrier.

(62) "Secretary" means the Secretary of Transportation of this State or the Secretary's duly authorized designee.

(63) "Semitrailer" includes every vehicle of the trailer type so designed and used in conjunction with a motor vehicle that some part of its own weight and that of its own load rests upon or is carried by another vehicle, and piling and pole trailers are to be considered to fall within the meaning of this definition.

(64) "Single draft weighing" means weighing of the entire vehicle at 1 time by use of vehicle scales, axle load scales, wheel load weighers or any combination of these weighing devices.

(65) "Solid rubber tire" includes every tire made of rubber other than a pneumatic tire.

(66) "Special construction equipment" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including but not limited to: Ditch-digging apparatus, well-boring apparatus, road construction or maintenance machinery such as asphalt spreaders, air compressors and drills, bituminous mixers, bucket loaders, tractors other than truck tractors, levelling graders, finishing machines, road rollers, scarifiers, earth-moving scrapers and carryalls, welders, power shovels and drag lines, self-propelled cranes, earth-moving equipment and construction box storage trailers (except when such trailers are used for transporting merchandise). The term does not apply to dump trucks, truck mounted transit mixers, tow trucks or shovels or other vehicles designed for the transportation of persons or property to which machinery has been attached.

(67) "Specialized vehicle" shall mean a vehicle or motor vehicle which may be registered by the Division of Motor Vehicles, but with special restrictions as determined by the Division of Motor Vehicles.

(68) "Specially constructed vehicle" means any vehicle which has not been originally constructed under a distinctive name, make, model or type by a generally recognized manufacturer of vehicles.

(69)a. "Special mobile equipment" means a motor vehicle that:

(1) Is not used primarily for highway transportation of people or property;

(2) Is operated or moved on a public highway or road only as an incident to its nonhighway use;

(3) Is used in agriculture;

(4) Is not operated at speeds greater than 30 miles per hour on the highway; and

(5) Does not travel a distance of greater than 50 miles on the highway on any 1 trip.

b. "Special mobile equipment" excludes a road construction or maintenance machine, mobile crane, ditch digger, well driller, concrete mixer, job-site office vehicle or portable power generator.

(70) "State" includes a state, territory, organized or unorganized, or district of the United States of America, except that for the purposes of Chapter 29 of this title the term "state" shall include any province of the Dominion of Canada.

(71) "Taxicab" includes every self-propelled motor vehicle as defined in § 1801(12) of Title 2.

(72) "Trackless trolley coach" includes every device for passenger transportation (commonly called an electric trackless trolley coach) equipped with tires of rubber or other resilient material, not operated on rails, propelled by electrical energy supplied through overhead wires, which device may also contain auxiliary means for self-propulsion by a motor using gasoline, oil or other similar fuel.

(73) "Trackless trolley operator" includes every person who is in actual physical control of any trackless trolley coach upon a highway.

(74) "Trailer" includes a mobile home, park trailer, travel trailer, house trailer, office trailer, camping trailer or any vehicle without motive power designed to carry property or passengers wholly on its own structure and to be drawn by a motor vehicle.

(75) "Transporter" means every person engaged in the business of delivering vehicles of a type to be registered under this title from a manufacturing, assembling and distributing plant to a point of destination or for the purpose of weighing, testing, transporting or delivering such vehicle or for the purpose of moving said vehicles in connection with making installations thereon or improvements or repairs thereto or the repossession or foreclosure thereof.

(76) "Triped" shall mean a pedal or nonpedal cycle having 3 wheels, either of which is 10 inches or more in maximum diameter, and having a motor characterized in that the maximum piston displacement is less than 55 cc., rated at no more than 2.7 brake horsepower and that the maximum speed does not exceed 25 miles per hour.

(77) "Truck camper" includes any portable unit that is constructed to provide temporary living quarters for recreational, camping or travel use, consisting of a roof, floor and sides, which is designed to be loaded onto and unloaded from the bed of a pickup truck.

(78) "Truck tractor" includes every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

(79) "Used vehicle" includes every motor vehicle or OHV which has been sold, bargained, exchanged, given away or title transferred from the person who first acquired it from the manufacturer or importer, dealer or agent of the manufacturer or importer and so used as to have become what is commonly known as "secondhand" within the ordinary meaning thereof.

(80) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks and excepting electric trackless trolley coaches, electric personal assistive mobility devices and excepting OHVs.

(81) "Vehicle scale" means a scale adapted to weighing highway vehicles and possessing a platform on which all wheels of a vehicle may rest simultaneously.

(82) "Well-drilling machine" means any self-propelled vehicle to which has been permanently mounted or attached any rig or other equipment used for the purpose of drilling wells, whether or not such vehicle was originally a truck, tractor or other type of motor vehicle or was designed and built as a complete well-drilling unit.

(83) "Wheel load weigher" means a scale especially adapted to determine the weight of any single or set of wheels on a vehicle.

(84) "When children are present" shall, when posted in conjunction with speed limitation signage in a school zone, refer to that period of time immediately before, during or immediately after a scheduled school day during which children are physically present along, adjacent to, or crossing the regulated roadway of the school zone. The phrase shall not refer to the presence of children in the school building as the time for imposition of the speed restriction.

36 Del. Laws, c. 10, §§ 1, 85, 86; 37 Del. Laws, c. 10, § 2; Code 1935, §§ 5539, 5623, 5719ii; 41 Del. Laws, c. 220, § 1; 42 Del. Laws, c. 166, § 1; 43 Del. Laws, c. 249, § 1; 44 Del. Laws, c. 194, § 1; 45 Del. Laws, c. 281, § 1; 46 Del. Laws, c. 270, § 2; 47 Del. Laws, c. 17, § 1; 47 Del. Laws, c. 133; 47 Del. Laws, c. 406, § 2; 48 Del. Laws, c. 305, § 1; 48 Del. Laws, c. 359, § 1; 21 Del. C. 1953, § 101; 54 Del. Laws, c. 160, §§ 3, 4; 57 Del. Laws, c. 188, § 24; 57 Del. Laws, c. 670, § 5; 58 Del. Laws, c. 112, § 2; 58 Del. Laws, c. 517; 59 Del. Laws, c. 57, § 1; 60 Del. Laws, c. 701, § 6; 61 Del. Laws, c. 63, § 1; 61 Del. Laws, c. 142, §§ 1-5; 62 Del. Laws, c. 114, § 1; 62 Del. Laws, c. 150, § 1; 62 Del. Laws, c. 151, § 1; 62 Del. Laws, c. 237, § 1; 62 Del. Laws, c. 249, § 1; 62 Del. Laws, c. 389, §§ 1-3; 63 Del. Laws, c. 414, § 1; 64 Del. Laws, c. 198, § 3; 64 Del. Laws, c. 207, § 1; 64 Del. Laws, c. 259, § 1; 64 Del. Laws, c. 339, § 1; 65 Del. Laws, c. 340, § 1; 66 Del. Laws, c. 58, §§ 1, 2; 66 Del. Laws, c. 254, §§ 1, 2; 69 Del. Laws, c. 217, § 1; 69 Del. Laws, c. 454, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 234, § 1; 73 Del. Laws, c. 346, §§ 1-5; 74 Del. Laws, c. 110, §§ 7, 8, 9; 74 Del. Laws, c. 133, § 3; 74 Del. Laws, c. 282, § 1; 75 Del. Laws, c. 251, §§ 1, 2; 76 Del. Laws, c. 334, § 2; 77 Del. Laws, c. 141, § 8; 77 Del. Laws, c. 312, § 8; 77 Del. Laws, c. 411, § 1; 78 Del. Laws, c. 106, § 1.;






CHAPTER 3. DEPARTMENT OF PUBLIC TRANSPORTATION AND DEPARTMENT OF SAFETY AND HOMELAND SECURITY

§ 301. General duty of Departments

The Department of Transportation and/or the Department of Safety and Homeland Security, in keeping with their respective responsibilities, and all officers thereof shall enforce this title, unless otherwise designated in this title or by other laws of this State.

36 Del. Laws, c. 10, § 3; Code 1935, § 5541; 21 Del. C. 1953, § 302; 74 Del. Laws, c. 110, § 11.;



§ 302. Rules and regulations

(a) The Secretary of Transportation and/or the Secretary of Safety and Homeland Security, in keeping with their respective responsibilities, may adopt and enforce such administrative rules and regulations and designate such agencies as may be necessary to carry out this title. The Secretary of Transportation and/or the Secretary of Safety and Homeland Security, in keeping with their respective responsibilities, may also adopt and enforce such rules and regulations relative to equipment, weight, size and operation of motor vehicles, provided such rules and regulations are not contrary to a positive law, as may be necessary and proper in order to conform to the rules and regulations of the Interstate Commerce Commission and in order to establish a more uniform Motor Vehicle Code and more uniform traffic rules and regulations. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State, or the reasonable implications thereof.

(b) Any rules, regulations, procedures or agreements enacted, authorized or entered by the Secretary of Public Safety prior to July 1, 2003, shall remain in effect until such time as these rules, regulations, procedures or agreements are replaced, terminated or amended by the appropriate departmental Secretary.

36 Del. Laws, c. 10, § 3; Code 1935, § 5541; 43 Del. Laws, c. 243, § 1; 21 Del. C. 1953, § 305; 57 Del. Laws, c. 670, § 6D; 67 Del. Laws, c. 344, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 12, 13.;



§ 303. Forms

The Secretary shall provide suitable forms for applications, registration cards, license number plates and all other forms required for the purposes of this title and shall prepay transportation charges thereon.

36 Del. Laws, c. 10, § 3; Code 1935, § 5541; 43 Del. Laws, c. 243, § 1; 21 Del. C. 1953, § 306; 57 Del. Laws, c. 670, § 6D.;



§ 304. Examiners for operators' licenses; appointment; use of local officers

(a) The examiners of applicants for operators' licenses shall be appointed by and shall be under the supervision of the Secretary.

(b) The Department may designate local officers of the law or may appoint persons within this State to act for the Department for the purpose of examining applicants for operators' licenses. Such persons so designated or appointed shall conduct the examinations of the applicants for operators' licenses in the manner prescribed by the Department under this title and shall make a written report of the findings and recommendations upon such examinations to the Department.

36 Del. Laws, c. 10, § 60; 37 Del. Laws, c. 10, §§ 18, 19; Code 1935, § 5598; 21 Del. C. 1953, § 308; 57 Del. Laws, c. 670, § 6D; 62 Del. Laws, c. 190, § 1.;



§ 305. Privacy act governing the release of motor vehicle driving history and license records

(a) In general. — Except as provided in subsections (b), (d), (e) and (i) of this section, the Division of Motor Vehicles and any officer, employee or contractor thereof or any other person shall not knowingly disclose or otherwise make available to any person or entity personal information about any individual obtained by the Division in connection with a motor vehicle record. Only driver license and driver performance records which are 3 years old or less shall be made available to authorized persons or agencies, except persons requesting their own records, law-enforcement officers, the courts and other motor vehicle jurisdictions may also have access to those records and to vehicle title and registration information which are over 3 years old and are being retained by the Division. Division motor vehicle records can be transmitted to other motor vehicle jurisdictions electronically over authorized networks.

(b) Permissible uses. — Personal information referred to in subsection (a) of this section shall only be disclosed for use in connection with matters of motor vehicle or driver safety and theft; motor vehicle emissions; motor vehicle product alterations, recalls or advisories; performance monitoring of motor vehicles, motor vehicle parts and motor vehicle dealers by motor vehicle manufacturers; maintenance of voter registration records; and removal of nonowner records from the original owner records of motor vehicle manufacturers; maintenance of voter registration records to carry out the purposes of the Automobile Information Disclosure Act [15 U.S.C. § 1231 et seq.], the Motor Vehicle Information and Cost Saving Act [repealed], the National Traffic and Motor Vehicle Safety Act of 1966 [repealed], the Anti-Car Theft [Act] of 1992 [P.L. 102-519] and the Clean Air Act [42 U.S.C. § 7401 et seq.]. Personal information may be disclosed only upon proof of the identity of the person requesting the record or records and sworn representation by such person that the released personal information will be strictly limited to 1 or more of the following described uses:

(1) For use by any government agency, including any court, state election agency or law-enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a government agency, in carrying out its functions.

(2) For use in connection with matters of motor vehicle or driver safety and theft; motor vehicle emissions; motor vehicle product alterations, recalls or advisories; performance monitoring of motor vehicles, motor vehicle parts and motor vehicle dealers; motor vehicle market research activities, including survey research; and removal of nonowner records from the original owner records of motor vehicle manufacturers.

(3) For use in the normal course of business by a legitimate business or its agents, employees or contractors, but only:

a. To verify the accuracy of personal information submitted by the individual to the business or its agents, employees or contractors; and

b. If such information as so submitted is not correct or is no longer correct, to obtain the correct information, but only for the purposes of preventing fraud by pursuing legal remedies against or recovering on a debt or security interest against the individual.

(4) For use in connection with any civil, criminal, administrative or arbitration proceeding in any federal, state or local court or agency or before any self-regulating body, including the service of process, investigation in anticipation of litigation and the execution or enforcement of judgments and orders or pursuant to an order of a federal, state or local court.

(5) For use in research activities and for use in producing statistical reports, so long as the personal information is not published, redisclosed or used to contact individuals.

(6) For use by any insurer or insurance support organization or by a self-insured entity or its agents, employees or contractors, in connection with claims investigation activities, anti-fraud activities, rating or underwriting.

(7) For use in providing notice to the owners or lien holders of towed or impounded vehicles.

(8) For use by any licensed private investigative agency or licensed security service for any purpose permitted under this subsection.

(9) For use by an employer or its agent or insurer to obtain or verify information relating to a holder of a commercial driver's license that is required under the Commercial Motor Vehicle Safety Act of 1986 (49 U.S.C. § 31101 et seq.).

(10) For use in connection with the operation of private toll transportation facilities.

(11) Persons requesting their own records, law-enforcement officers, judicial and other motor vehicle jurisdictions through the supporting information networks may have access to all records retained by the Division.

(12) [Deleted.]

(13) For any other use specifically authorized under the law of the State that holds the record, if such use is related to the operation of a motor vehicle or public safety.

(c) Requests for additional protection of personal information. — A person may submit a notarized affidavit to be supplied by the Division requesting that person's address, phone number and social security number contained in the driver or vehicle records of the Division be kept confidential except from those named in paragraphs (b)(1), (2) and (6) of this section. The affidavit must swear or affirm that the request is being made because of the person's fear of harm from another individual to themselves, a family or household member or their property. A properly submitted notarized affidavit satisfying these conditions shall be honored by the Division and shall remain in effect until the record is purged from the Division's files or until the requesting person submits written notice requesting the release of that person's personal information. This section does not prohibit the Division from the normal practice of returning a vehicle title with personal information displayed to a lienholder or lessor. In addition, the Division may return a vehicle title and registration card to a dealership who has submitted the title application for their customer.

(d) Court approval for release of information. — Persons or agencies other than those named in subsections (b) and (c) of this section shall be prohibited from acquiring any information pertaining to an individual's address, telephone number, vehicle title, vehicle registration, driver license and driver performance that is in the possession of the Division of Motor Vehicles except in the following case:

Any individual who can show that there is a lawful need for the prohibited information and that the information cannot be reasonably acquired through any alternate means may present such evidence to the administrative hearing officer of the Division of Motor Vehicles. Upon consideration of the evidence presented, the administrative hearing officer may then in the administrative hearing officer's discretion provide an order for the release of part or all of the requested information from the Division of Motor Vehicles to the requesting individual.

In this instance, the Division shall send by United States mail notification to any individuals identified in subsection (c) of this section whose information has been requested that the administrative hearing officer has ordered the release of such information and that such information will be furnished to the requesting party. Upon denial of the request, the individual may file a de novo appeal to the Justice of the Peace Courts. Upon receipt of the application fee of $10 from the individual, the Justice of the Peace Court, in its discretion, may order the release of part or all of the requested information by the DMV to the requesting individual. The Division shall notify the individuals by United States mail if the Justice of the Peace Court orders release of part or all of the requested information.

(e) Disclosure with consent. — Personal information may be disclosed to any person requesting such information if such person demonstrates, in such form and manner as the Department prescribes, that the person has obtained a notarized, written consent from the person whose information is protected. Such consent must be provided each time personal information is released. Each written consent form shall be retained by the Division in electronically digitized, microfilm or paper format for a minimum period of 5 years.

(f)(1) Fees for copies and information. — The Secretary shall charge a fee of $15 for each motor vehicle record supplied to persons other than those governmental agencies designated in paragraph (b)(1) of this section. If special handling is needed to certify a record or notarize an affidavit, the fee for such handling shall be $20 to include the requested record.

(2) Notwithstanding the provisions of paragraph (f)(1) of this section, the Director of the Division of Motor Vehicles is authorized to enter into contractual agreements for the bulk sale of vehicle records for uses that are permissible under this section. These contracts may include pricing models that are based on the Division's cost to produce, maintain and distribute such records. Purchases of motor vehicle driving history and license records pursuant to the provision of this section shall be governed exclusively by the conditions of paragraph (f)(1) of this section.

(g) Signature on all records released. — Any record or certified record supplied by the Department pursuant to this title shall contain the signature or facsimile signature of the Director of the Division of Motor Vehicles or of another official of the Division who is a custodian of such records and is designated by the Director to sign or to have a facsimile signature affixed. For purposes of this subsection, a "facsimile signature" can be a preprinted signature, a rubber-stamped signature or any other recognized facsimile.

(h) Contract to protect confidentiality. — Governmental agencies, businesses and individuals designated by subsection (b) of this section to obtain vehicle registration, title, driver's license or driver performance records and obtain such personal information by electronic means will sign contracts acknowledging their responsibility to protect personal information as follows:

(1) The personal information obtained from the Division's records will not be resold or redisclosed in part or whole except for those authorized purposes covered in subsection (b) of this section.

(2) [Deleted.]

(i) Additional conditions. — In addition to provision for payment of applicable fees, the Department may, prior to the disclosure of personal information as permitted in this section, require the meeting of certain conditions by the requesting person for the purpose of obtaining reasonable assurance concerning the identity of the person requesting the release of information and, to the extent required, that the use will be only as authorized or the consent of the person who is the subject of the information has been properly obtained. Such conditions may include, but need not be limited to, the making and filing of a written application in such form and containing such information and certification requirements as the Department may prescribe.

Governmental agencies, businesses and individuals who request motor vehicle records by electronic means or who access Division records on a continual basis and are authorized access to the records per subsections (b) through (e) of this section, inclusively, shall sign contracts acknowledging their responsibility to protect personal information under this subsection. The contract will contain this section and the requester will specify, at a minimum:

(1) The legal basis authorizing access to personal data contained in the Division's records;

(2) Purposes and intended uses for this data;

(3) Designation of data elements needed to satisfy their purposes;

(4) Agreement not to disclose the information obtained unless permitted by this subsection; and

(5) Other requirements as deemed necessary by the Division.

Law enforcement, the courts, other motor vehicle jurisdictions and those governmental agencies and businesses designated by the Secretary of Transportation are exempt from this subsection.

A person's driver's license electronically digitized photograph and signature, Social Security number or medical or disability information shall not be releasable without the express written consent of the person to whom such information pertains, except for uses permitted under paragraph (b)(1), (b)(6) or (b)(9) of this section. A signed release from the licensee whose information is sought shall constitute a permitted use if notarized. This subsection shall not in any way affect the use of organ donor information on an individual driver's license or affect the administration of organ donor initiatives by the Division.

Personal information shall not be available by telephone or other methods of request other than by personal appearance and in writing unless approved by the Director of Motor Vehicles or the Director's designee.

The Division, in its discretion, may deny access to any or all records if it finds the requesting agency's or person's purpose in requesting such information is improper or that the request was made in bad faith.

The Division will record, but can deny the release of residential addresses to any agency, business or person outside of the Division when requested by the court or when law-enforcement documentation proves the person is in immediate danger if this information is released. The record will contain a releasable mailing address to enable the Division and law-enforcement agencies to contact that individual.

The Director may destroy any records of the Division which have been maintained on file for 3 years, unless otherwise required by this title, which the Director may deem obsolete and of no further service in carrying out the powers and duties of the Division; provided, that the Director of the Division of Historical and Cultural Affairs has authorized such destruction.

Any record or certified record supplied by the Department pursuant to this title shall contain the signature or facsimile signature of the Director or of another official of the Division who is a custodian of such records and is designated by the Director to sign such records or have his or her signature affixed. For purposes of this subsection, a "facsimile signature" can be a preprinted signature, a rubber stamped signature or any other recognized facsimile.

(j) Wrongful disclosure. — If the Division discovers at any time that any information protected under subsection (c) of this section has been wrongfully disclosed, it shall notify the holder of that information that the information was wrongfully disclosed and may not be used, resold or redisclosed in any way. The Division shall also inform the person who the information pertains to that the person's personal information was disclosed.

(k) Resale or redisclosure. —

(1) An authorized recipient of personal information may resell or redisclose the information for any use permitted under subsection (b) of this section.

(2) [Deleted.]

(3) Any authorized recipient who resells or rediscloses personal information shall be required by the Department to maintain, for a period of not less than 5 years, records as to the information obtained and the permitted use for which the information was obtained and to make such records available for inspection by the Department, upon request.

(l) Regulations and waiver procedure. — The Department is authorized to adopt administrative regulations to carry out the purposes of this section. The regulations may include procedures under which the Department, upon receiving a request for personal information that is not subject to disclosure, may mail a copy of such request to each individual who is the subject of the information, informing such individual of the request, together with a statement to the effect that disclosure is prohibited and will not be made unless the individual affirmatively elects to waive such individual's right to privacy under this section.

(m) Unlawful acts. —

(1) Procurement for unlawful purposes. — It shall be unlawful for any person knowingly to obtain or disclose personal information from a motor vehicle record for any use not permitted under this title.

(2) False representation. — It shall be unlawful for any person to make false representation to obtain any personal information from an individual's motor vehicle record.

(n) Penalties. — Any person requesting the disclosure of personal information from Department records who misrepresents the person's identity or knowingly makes a false statement to the Department in order to obtain restricted information or who knowingly violates any other provision of this chapter shall be guilty of a class A misdemeanor.

(o) Civil actions. —

(1) Cause of action. — A person who knowingly obtains, discloses or uses personal information from a motor vehicle record for a purpose not permitted under this chapter shall be liable to the individual to whom the information pertains.

(2) Remedies. — The court may award:

a. Actual damages, but not less than liquidated damages in the amount of $2,500;

b. Punitive damages upon proof of wilful or reckless disregard of the law;

c. Reasonable attorney's fees and other litigation costs reasonably incurred; and

d. Such other preliminary and equitable relief as the court determines to be appropriate.

(p) Definitions. — In this chapter:

(1) "Motor vehicle record" means any record that pertains to a motor vehicle operator's or driver's permit or license, motor vehicle title, motor vehicle registration or identification document issued by a Division of Motor Vehicles or other state or local agency authorized to issue any such forms or credentials;

(2) "Person" means an individual, organization or entity, but does not include a state or agency thereof; and

(3) "Personal information" means information that identifies an individual, including an individual's photograph, Social Security number, driver identification number, name, address, telephone number and medical or disability information, but does not include information on vehicular accidents, driving or equipment-related violations and driver's license or registration status.

36 Del. Laws, c. 10, § 5; Code 1935, § 5543; 21 Del. C. 1953, § 310; 55 Del. Laws, c. 339; 57 Del. Laws, c. 670, §§ 6D, 6E; 58 Del. Laws, c. 366; 58 Del. Laws, c. 377; 60 Del. Laws, c. 469, § 1; 65 Del. Laws, c. 81, §§ 1-3; 66 Del. Laws, c. 82, § 1; 68 Del. Laws, c. 170, §§ 1-4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 511, § 1; 72 Del. Laws, c. 479, §§ 1-4; 74 Del. Laws, c. 110, §§ 14, 15; 74 Del. Laws, c. 308, § 129; 75 Del. Laws, c. 4, § 10; 78 Del. Laws, c. 131, §§ 1, 2.;



§ 307. Deposits and disbursements

(a) All moneys received by the Division of Motor Vehicles under this title and Title 30 shall be deposited daily to the credit of the Transportation Trust Fund.

(b) Those funds directed to be received by the Department of Safety and Homeland Security pursuant to § 309 or § 706 of this title shall be deposited daily to the credit of the State's General Fund.

(c) Except as may be otherwise provided in § 309 or § 706 of this title, no action or claim that is otherwise permitted against the State or an agency or authority of the State to recover any moneys that are erroneously or illegally collected by or paid to the Departments of Transportation and Safety and Homeland Security under this title, may be commenced or otherwise asserted after expiration of 1 year from the earlier of:

(1) The date of the payment; or

(2) The date the payment was required to be made.

36 Del. Laws, c. 10, § 147; Code 1935, § 5686; 42 Del. Laws, c. 77, §§ 1, 2; 21 Del. C. 1953, § 312; 67 Del. Laws, c. 46, § 55; 67 Del. Laws, c. 285, § 56(a); 68 Del. Laws, c. 156, §§ 54, 55(e); 74 Del. Laws, c. 110, §§ 16, 17.;



§ 308. Contingent fund for refund of renewal registration fees

The Department shall retain out of the revenue collected by it a sum sufficient to provide at all times a contingent fund of $1,000, out of which it shall pay any refunds for renewal registration fees provided for in Chapter 21 of this title. Such funds shall be deposited in the financial institution which is the legal depository of the state moneys and shall be disbursable on order of the Secretary.

36 Del. Laws, c. 10, § 26; 38 Del. Laws, c. 27, §§ 1, 2; 40 Del. Laws, c. 38, § 1; Code 1935, §§ 5564, 5719q; 45 Del. Laws, c. 287, § 2; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 313.;



§ 309. Sale of motor vehicle in possession of Secretary of Safety and Homeland Security

(a) Whenever the owner or person entitled to the possession of any motor vehicle, or part thereof, in the custody of the Secretary of Safety and Homeland Security (hereinafter "Secretary") cannot be located and fails to claim the motor vehicle, or part thereof, for a period of 3 months after the motor vehicle, or part thereof, came into the custody of the Secretary, the motor vehicle may be disposed of by the Secretary at public sale at some place which is convenient and accessible to the public at any time between the hours of 10:00 a.m. and 6:00 p.m.

(b) The time, place and terms of the sale, together with a full detailed description of the motor vehicle, or part thereof, shall be inserted in 1 or more newspapers published in the city or county where the sale is to take place at least once each week for 2 successive weeks prior to the sale. A registered notice shall be mailed at least 10 days prior to the sale to the owner, lienholder, if any, shown on the records of the Secretary of Safety and Homeland Security or person entitled to the possession of the motor vehicle, or part thereof, if such person's address be known, or if it can be ascertained by the exercise of reasonable diligence. If the address cannot be ascertained by the exercise of reasonable diligence, then such notice shall not be required to be given.

(c) Any excess in the amount of the selling price of the motor vehicle, or part thereof, at the sale, over and above the expenses thereof, and the amount of the storage and repair charges incurred by the Secretary of Safety and Homeland Security (hereinafter "Secretary") during the period in which the motor vehicle, or part thereof, was in the Secretary's custody, and after the payment of all liens to which the motor vehicle, or part thereof, may be subject, in order of their priority, shall be accounted for and deposited by the Secretary to the credit of the State Treasurer as other receipts of the Department. If the owner or person entitled to the possession of the motor vehicle, or part thereof, presents to the Secretary a claim for such excess at any time within 1 year from the date of the sale, the Secretary shall draw a warrant upon the State Treasurer for such excess and such excess shall thereupon be paid over by the State Treasurer to the owner or person entitled to the possession of the motor vehicle, or part thereof.

36 Del. Laws, c. 10, § 147A; 37 Del. Laws, c. 10, § 36; Code 1935, § 5687; 21 Del. C. 1953, § 314; 57 Del. Laws, c. 670, § 6D; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 18-21.;



§ 310. Notice to Secretary of Safety and Homeland Security of motor vehicles in possession of imprisoned persons

Where a person is committed to prison in default of paying a fine for a violation of this title or any other law of this State and such person was in possession of a motor vehicle at the time of such person's arrest, the arresting officer and the clerk of the court or the justice of the peace who made the commitment shall immediately notify the Secretary of Safety and Homeland Security and Secretary of Transportation of the make of the car, the engine and serial numbers and the license number.

41 Del. Laws, c. 221, § 1; 21 Del. C. 1953, § 315; 57 Del. Laws, c. 670, § 6D; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 22, 23.;



§ 311. Notice to Secretary of Safety and Homeland Security of motor vehicles stored and unmoved for 30 days

All persons who are engaged in the business of storing of automobiles shall notify the Secretary of Safety and Homeland Security of the make, engine and serial numbers and license number of all motor vehicles stored and unmoved in any public garage for a period more than 30 days.

41 Del. Laws, c. 221, § 1; 21 Del. C. 1953, § 316; 57 Del. Laws, c. 670, § 6D; 74 Del. Laws, c. 110, §§ 24, 25.;



§ 312. Report of stolen or recovered motor vehicles; index

(a) Every sheriff and every police commissioner and chief of police or peace officer of every jurisdiction, upon receiving information that a motor vehicle has been stolen or that a motor vehicle having been stolen has been recovered, shall immediately report such information upon the appropriate official form to the Department of Safety and Homeland Security.

(b) The Department of Safety and Homeland Security shall file all such reports of stolen or recovered motor vehicles and appropriately index the same and shall also file similar reports received from other states.

36 Del. Laws, c. 10, § 43; Code 1935, § 5581; 21 Del. C. 1953, § 317; 62 Del. Laws, c. 190, § 3; 74 Del. Laws, c. 110, §§ 26, 27.;



§ 313. Accident statistics and reports; evidence

(a) The Department of Safety and Homeland Security shall prepare and may supply to police and sheriff's offices and other suitable agencies forms for accident reports calling for sufficiently detailed information to disclose with reference to a highway accident the cause, conditions then existing and the persons and vehicles involved.

(b) The Department of Safety and Homeland Security shall receive accident reports required to be made by law and shall tabulate and analyze such reports and publish annually or at more frequent intervals statistical information based thereon as to the number, cause and location of highway accidents. Such reports shall be without prejudice, shall be for the information of the Department of Safety and Homeland Security and shall not be open to public inspection. The fact that such reports have been so made shall be admissible in evidence solely to prove a compliance with this section but no such report or any part thereof or statement contained therein shall be admissible in evidence for any other purpose in any trial, civil or criminal, arising out of such accident.

36 Del. Laws, c. 10, § 109; Code 1935, § 5647; 21 Del. C. 1953, § 318; 57 Del. Laws, c. 670, § 6C; 74 Del. Laws, c. 110, §§ 28, 29.;



§ 314. Uncollectible fees; penalties

(a) Whenever any payment given to the Department in payment of any fee or for any other purpose is returned to the Department as uncollectible, the Secretary shall charge the person presenting such payment, in addition to the protest fee, a reasonable fee, not to exceed $25, to cover the cost of its collection. The Department shall notify the individual presenting such payment by certified mail sent to the last known address of the individual that such payment has been returned as uncollectible and allow the individual 10 days to furnish payment.

(b) If payment is not received within 10 days following the date of mailing such certified mail, the Department shall forthwith suspend the individual's driver's license or vehicle registration obtained by means of the uncollectible payment until payment and a penalty fee in the amount of $25 has been paid in full. If the uncollectible payment was issued for a registration of a motor vehicle or vehicle, the driver's license of the owner of such motor vehicle or vehicle shall also be suspended.

37 Del. Laws, c. 10, § 23; Code 1935, § 5618; 21 Del. C. 1953, § 319; 57 Del. Laws, c. 670, § 6D; 58 Del. Laws, c. 580; 60 Del. Laws, c. 606, § 1; 65 Del. Laws, c. 178, § 1; 68 Del. Laws, c. 396, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 332.;



§ 315. Failure to report change of address; penalty

Whoever, holding an operator's license issued to such person under the laws of this State or having a motor vehicle or tractor registered in such person's name under the laws of this State, fails or neglects within 1 month after any change of such person's address to notify the Department of any such change of address shall be fined, for the first offense, not less than $10 nor more than $50. For each subsequent like offense, such person shall be fined not less than $50 nor more than $100.

36 Del. Laws, c. 10, §§ 141, 145; 40 Del. Laws, c. 38, § 4; Code 1935, §§ 5679, 5683; 45 Del. Laws, c. 292, § 2; 48 Del. Laws, c. 195; 21 Del. C. 1953, § 320; 65 Del. Laws, c. 77, § 10; 65 Del. Laws, c. 503, § 1; 70 Del. Laws, c. 186, § 1.;



§ 316. Exceptions from application of certain provisions of this title

Every motor vehicle, trailer, semitrailer and pole trailer when driven or moved upon a highway shall be subject to this title with respect to registration, certificate of title and inspection except:

(1) Any such vehicle driven or moved upon a highway in conformance with this title relating to manufacturers, transporters, dealers or nonresidents or under a temporary registration permit issued by the Department as hereinafter authorized;

(2) Any vehicle used or intended to be used solely upon private property which must cross or use the public highway only incidentally in order to gain access from one portion of such property to another. This paragraph shall not apply to mobile homes or house trailers.

(3) Any vehicle owned by the government of the United States and plainly marked to indicate such ownership and identify the particular vehicle, unless said vehicle is under lease with a right of purchase in the lessee.

36 Del. Laws, c. 10, § 7; Code 1935, § 5545; 43 Del. Laws, c. 244, § 1; 48 Del. Laws, c. 244; 21 Del. C. 1953, § 321; 64 Del. Laws, c. 466, § 4.;



§ 318. Notarial fees; penalty

(a) Notaries' public fees for administering and certifying, under hand and notarial seal, the necessary oaths or affirmations to an applicant for the registration and titling of a motor vehicle and the necessary operator's license shall not exceed 50 cents for the first certification and 25 cents for each additional certification.

(b) Any notary public charging, demanding or receiving a greater fee for the service herein specified shall be fined not more than $200 or imprisoned not more than 6 months in the discretion of the court.

33 Del. Laws, c. 65; Code 1935, §§ 1145, 5595, 5719t; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 323.;






CHAPTER 4. RECIPROCAL AGREEMENTS

Subchapter I General Provisions

§ 401. Power of Secretary to make agreements with other states; general character; conditions

(a) The Secretary of Transportation may enter into an agreement or arrangement with the duly authorized representatives of another jurisdiction, granting to vehicles or to owners of vehicles which are properly registered or licensed in such jurisdiction and for which evidence of compliance is supplied benefits, privileges and exemptions from the payment, wholly or partially, of any taxes, fees or other charges imposed upon such vehicles or owners with respect to the operation or ownership of such vehicles under the laws of this State. Such an agreement or arrangement shall provide that vehicles properly registered or licensed in this State when operated upon highways of such other jurisdiction shall receive exemptions, benefits and privileges of a similar kind or to a similar degree as are extended to vehicles properly registered or licensed in such jurisdiction when operated in this State. Each such agreement or arrangement shall, in the judgment of the Secretary of Transportation, be in the best interest of this State and the citizens thereof and shall be fair and equitable to this State and the citizens thereof and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this State from the uninterrupted flow of commerce.

(b) The Secretary of Transportation may enter into an agreement or arrangement with the duly authorized representatives of another jurisdiction, granting to licensed drivers who are properly licensed in such jurisdictions and for which evidence of compliance is supplied benefits, privileges and exemptions of a similar kind or to a similar degree as are extended to drivers properly licensed in this State.

Each such agreement or arrangement shall, in the judgment of the Secretary of Transportation, be in the best interest of this State and the citizens thereof and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this State from the uninterrupted flow of commerce.

21 Del. C. 1953, § 402; 49 Del. Laws, c. 424; 54 Del. Laws, c. 274; 57 Del. Laws, c. 670, § 23B; 60 Del. Laws, c. 451, §§ 1, 2; 74 Del. Laws, c. 110, §§ 30, 31.;



§ 402. Equalizing fee on vehicles registered to nonresidents

(a) Except as otherwise provided by reciprocity agreement or other arrangement entered into by the Secretary or by a declaration issued by the Secretary, no motor vehicle or trailer or semitrailer registered in another jurisdiction which requires the payment of a registration fee or fees or taxes of any other nature from an owner of a similar vehicle properly registered in this State for the operation of such vehicle on the highways of such other State shall be operated on the highways of this State unless a fee is paid to the Department, equal in amount to the fee or tax collected by the authorized official or public agency of such other jurisdiction for the operation on its highways of the motor vehicle, trailer or semitrailer properly registered in this State. In the event that the fee or tax collected by such other jurisdiction is imposed for the registration of the vehicle therein, then in no case shall the fee paid to the Department be less than the amount now or hereafter provided for by the laws of this State for the registration of a similar vehicle.

(b) The Secretary shall from time to time promulgate such regulations as may be necessary for the effective enforcement of this section.

21 Del. C. 1953, § 403; 49 Del. Laws, c. 424; 54 Del. Laws, c. 274; 57 Del. Laws, c. 670, §§ 23B, 23C; 64 Del. Laws, c. 339, § 2; 70 Del. Laws, c. 186, § 1.;



§ 403. Base state registration reciprocity

An agreement or arrangement entered into or a declaration issued under the authority of § 401 of this title may authorize the registration or licensing in another jurisdiction of vehicles located in or operated from a base in such other jurisdiction which vehicles otherwise would be required to be registered or licensed in this State, and in such event the exemptions, benefits and privileges extended by such agreement, arrangement or declaration shall apply to such vehicles, when properly licensed or registered in such base jurisdiction.

21 Del. C. 1953, § 404; 49 Del. Laws, c. 424; 54 Del. Laws, c. 274.;



§ 404. Declarations of extent of reciprocity; when

In the absence of an agreement or arrangement with another jurisdiction, the Secretary of Transportation may examine the laws and requirements of such jurisdiction and declare the extent and nature of exemptions, benefits and privileges to be extended to vehicles properly registered or licensed or licensed drivers in such other jurisdiction, or to the owners of such vehicles, which shall, in the judgment of the Secretary of Transportation, be in the best interest of this State and the citizens thereof and which shall be fair and equitable to this State and the citizens thereof, and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this State from the uninterrupted flow of commerce.

21 Del. C. 1953, § 405; 49 Del. Laws, c. 424; 54 Del. Laws, c. 274; 57 Del. Laws, c. 670, §§ 23A, 23D; 60 Del. Laws, c. 451, § 3; 74 Del. Laws, c. 110, § 32.;



§ 405. Extension of reciprocal privileges to lessees authorized

An agreement or arrangement entered into or a declaration issued under the authority of § 401 of this title may contain provisions under which a leased vehicle properly registered by the lessor thereof may be entitled, subject to terms and conditions stated therein, to the exemptions, benefits and privileges extended by such agreement, arrangement or declaration.

21 Del. C. 1953, § 406; 54 Del. Laws, c. 274.;



§ 406. Automatic reciprocity; when

If no agreement, arrangement or declaration is in effect with respect to another jurisdiction as authorized by § 401 of this title, any vehicle properly registered or licensed in such other jurisdiction, and for which evidence of compliance is supplied, shall receive, when operated in this State, the same exemptions, benefits and privileges granted by such other jurisdiction to vehicles properly registered in this State. Reciprocity extended under this section shall apply to commercial vehicles only when engaged exclusively in interstate operations.

21 Del. C. 1953, § 407; 54 Del. Laws, c. 274.;



§ 407. Suspension of reciprocity benefits

Agreements, arrangements or declarations made under the authority of § 401 of this title may include provisions authorizing the Secretary of Transportation to suspend or cancel the exemptions, benefits or privileges granted thereunder to a vehicle or a driver which is in violation of any of the conditions or terms of such agreements, arrangements or declarations.

21 Del. C. 1953, § 408; 54 Del. Laws, c. 274; 57 Del. Laws, c. 670, § 23D; 60 Del. Laws, c. 451, § 4; 74 Del. Laws, c. 110, § 33.;



§ 408. Agreements to be written, filed and available for distribution

All agreements, arrangements or declarations or amendments thereto shall be in writing and shall be filed in the office of the Secretary of Transportation. Copies thereof shall be made available by the Secretary of Transportation upon request and upon payment of a fee therefor in an amount necessary to defray the costs of reproduction thereof.

21 Del. C. 1953, § 409; 54 Del. Laws, c. 274; 57 Del. Laws, c. 670, § 23E; 74 Del. Laws, c. 110, § 34.;



§ 409. Reciprocity agreements in effect on May 5, 1964

All reciprocity registration or driver agreements, arrangements and declarations relating to vehicles or drivers in force and effect on May 5, 1964, shall continue in force and effect until specifically amended or revoked as provided by law or by such agreements or arrangements.

21 Del. C. 1953, § 410; 54 Del. Laws, c. 274; 60 Del. Laws, c. 451, §§ 5, 6.;



§ 410. Protection of State's income

The Secretary of Transportation shall enter into no agreement, etc., that shall result in a serious or appreciable reduction of income to the State.

21 Del. C. 1953, § 411; 54 Del. Laws, c. 274; 57 Del. Laws, c. 670, § 23D; 74 Del. Laws, c. 110, § 35.;






Subchapter II International Registration Plan

§ 420. General authority

(a) If any jurisdiction permits or requires the licensing of fleets of vehicles in interstate or combined interstate and intrastate commerce and the payment of registration, license or other fixed fees on an apportionment basis commensurate with and determined by the miles traveled on highways in that jurisdiction, as compared with the miles traveled on highways in other jurisdictions, or on any other equitable basis of apportionment, and if that jurisdiction exempts vehicles registered in other jurisdictions under that apportionment basis from the requirements of full payment of its own registration, license or other fixed fees, the Secretary of the Department of Transportation by agreement may adopt the exemption as to vehicles of those fleets, whether owned by residents or nonresidents of this State and regardless of where the vehicles are based.

(b) Under the terms, conditions or restrictions that the Secretary of the Department of Transportation consider proper, these agreements may provide:

(1) That owners of vehicles operated in interstate or combined interstate and intrastate commerce in this State may pay registration, license, or other fixed fees on an apportionment basis commensurate with and determined by the miles traveled on highways in this State, as compared with the miles traveled on highways in other jurisdictions or on any other equitable basis of apportionment; or

(2)a. For issuance of trip permit registration; and

b. For collection of a fee for any vehicle or combination of vehicles which may be lawfully operated in the jurisdiction if full registration or proportional registration were obtained.

(c) The registration of fleet vehicles under this section is subject to the rights, terms and conditions granted by or contained in any applicable agreement, arrangement or declaration made by the Secretary of the Department of Transportation.

(d) If the departments enter into any agreement under the authority of this section, and the provisions set forth in the agreement are in conflict with any other rules or regulations by the departments, the agreement's provisions shall prevail notwithstanding.

68 Del. Laws, c. 156, § 52; 74 Del. Laws, c. 110, §§ 36-38.;



§ 421. Base state registration

An agreement, arrangement or declaration made under this subchapter may authorize the registration or licensing in another jurisdiction of vehicles that are located in or operated from a base in that jurisdiction and that otherwise would be required to be registered or licensed in this State. In this event, the benefits, privileges and exemptions extended by the agreement, arrangement or declaration shall apply to those vehicles, if licensed or registered in the base jurisdiction.

68 Del. Laws, c. 156, § 52.;






Subchapter III Toll Interoperability

§ 422. Authority to enter in reciprocity agreements with toll agencies and motor vehicle agencies for toll interoperability and collection of tolls and penalties

The Secretary may enter into reciprocal agreements with duly authorized representatives of other agencies, authorities or jurisdictions, including without limitation entities operating pursuant to compacts authorized by Acts of the Congress of the United States, that impose tolls, charges, and related penalties on motor vehicles, in accordance with this subchapter for the purpose of toll interoperability and the collection of tolls, penalties and charges in connection therewith. For purposes of this subchapter, such agencies, authorities and jurisdictions shall be referred as "away agencies."

79 Del. Laws, c. 33, § 1.;



§ 423. Minimum provisions for reciprocity agreements

When an away agency certifies with supporting evidence that the operator of a motor vehicle registered in this State either owes a toll(s) or failed to pay a toll, the Department may collect the civil penalties and tolls properly imposed by the away agency as though those penalties and tolls were imposed by the Department if the reciprocity agreement confirms that:

(1) The away agency has its own effective reciprocal procedures for collecting penalties and tolls collected by the Department and does, in fact, reciprocate in collecting penalties and tolls of the Department by employing sanctions that include denial of a person's right to register or reregister a motor vehicle;

(2) The away agency provides due process and appeal protections to avoid the likelihood that a false, mistaken, or unjustified claim will be pursued against an owner;

(3) An owner of a motor vehicle registered in Delaware may present evidence to the away agency by mail, telephone, electronic means, or other means to invoke rights of due process, without having to appear personally in the jurisdiction where the violation is alleged to have occurred; and

(4) The reciprocal collection agreement between the Department and the away agency provides that each party may charge the other a fee sufficient to cover the costs of the collection services, including costs incurred by the agency that registers motor vehicles.

79 Del. Laws, c. 33, § 1.;









CHAPTER 5. MARKING OF HIGHWAYS AND ERECTION OF TRAFFIC SIGNALS AND OTHER SIGNS

§ 501. Erection of signs by local authorities; signs necessary to enforce local regulations

Local authorities in their respective jurisdictions may erect and maintain signs designating residence and business districts, highways and steam or interurban railway grade crossings and such other signs as may be deemed necessary to carry out this title and such additional signs as may be appropriate to give notice of local parking and other special regulations. Local parking and other special regulations shall not be enforceable against an alleged violation if, at the time and place of the alleged violation, an appropriate sign giving notice thereof is not in proper position and sufficiently legible to be seen by an ordinarily observant person.

36 Del. Laws, c. 10, § 137; Code 1935, § 5674; 21 Del. C. 1953, § 502.;



§ 502. Signs on private property

The Department of Transportation may erect and maintain all appropriate signals, lights or any other type of sign on private property over which the Department of Safety and Homeland Security has assumed jurisdiction. Nothing in this section shall be construed to prohibit the erection and maintenance of signs and signals by the private owners of the real property, so long as such signs and signals are for the safety and convenience of the public and are approved by the Department of Transportation.

21 Del. C. 1953, § 503; 58 Del. Laws, c. 515, § 2; 60 Del. Laws, c. 503, § 23; 74 Del. Laws, c. 110, § 138.;






CHAPTER 7. ENFORCEMENT; ARREST, BAIL AND APPEAL

§ 701. Arrest without warrant for motor vehicle violations

(a) The Secretary of Public Safety, the Secretary of Safety and Homeland Security's deputies, Division of Motor Vehicles investigators, State Police, state detectives and other police officers authorized by law to make arrests for violation of the motor vehicle and traffic laws of this State, provided such officers are in uniform or displaying a badge of office or an official police identification folder, may arrest a person without a warrant:

(1) For violations of this title committed in their presence; or

(2) For violations of § 4169 of this title, relating to speed violations, when the speed is determined by radar, electronic devices, electromechanical devices, audio sensor devices, visual sensor devices or aerial spotting, even though the officer making the arrest did not actually observe the radar speed meter or observe the violation from the aircraft, provided such arresting officer is in a position to observe the vehicle being detected and provided that the officer is working in conjunction with the reading or observing officer and is immediately advised of the violation and that the vehicle being apprehended is the vehicle detected; or

(3) For violations of § 4108(a)(3) of this title relating to red traffic lights, when the violation is determined by personal observation by another law-enforcement officer who communicates the information to the arresting officer by radio or other telecommunications device, provided that the arresting officer is working in conjunction with the observing officer, the arresting officer is immediately advised of the violation and the vehicle being apprehended is the vehicle detected.

(b) Any police officer authorized to arrest without warrant under subsection (a) of this section is further authorized at the scene of a motor vehicle accident, upon reasonable and probable cause to believe, based upon personal investigation which may include information obtained from eyewitnesses, that a violation has been committed by any person then and there present, to arrest such person without a warrant of arrest.

(c) Any arrests for violations of § 4168 or § 4169 of this title or any local ordinance equivalent thereof by a municipal, town or city police department within its jurisdiction as defined by its charter on a state highway shall occur only if:

(1) A "reduced speed ahead" sign is posted at a sufficient distance as determined by the Department of Transportation prior to the start of the speed zone being enforced if the speed limit enforced is less than 55 miles per hour or a "speed limit 55" (or 65, as appropriate) "strictly enforced" sign is posted at a sufficient distance as determined by the Department of Transportation prior to the start of the speed zone being enforced;

(2) A speed limit sign with the limit is posted at the start of the speed zone;

(3) A yellow "strictly enforced" sign is posted below the speed limit sign;

(4) An "entering corporate limits of ____ " sign, with the name of the city, town or municipality inserted on the sign, is posted at the corporate limits;

(5) A "leaving corporate limits of ____ " sign, with the name of the city, town or municipality inserted on the sign, is posted at the end of the corporate limits; and

(6) Any signs required under this subsection shall be installed by the Department of Transportation, with the costs borne by the Department of Transportation. Said signs shall be no less than 2' by 3' in size, and shall be posted on the left and right sides of the highway being monitored.

(d) "State highways," as used in subsection (c) of this section, include the following:

(1) U.S. 13;

(2) U.S. 113;

(3) Delaware Route 1 (SR 1);

(4) Interstate I-95;

(5) Interstate I-495;

(6) Delaware Route 141;

(7) Delaware Route 2;

(8) Delaware Route 896;

(9) U.S. Route 40;

(10) U.S. Route 301;

(11) U.S. 202; and

(12) Interstate I-295

(e) No municipal, town or city police department shall operate any speed enforcement equipment outside of its corporate limits, notwithstanding any municipal charter provision or provision of this Code to the contrary.

36 Del. Laws, c. 10, § 145; Code 1935, § 5683; 48 Del. Laws, c. 195; 21 Del. C. 1953, § 701; 56 Del. Laws, c. 264; 57 Del. Laws, c. 670, § 7A; 58 Del. Laws, c. 132; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 325, §§ 1, 2; 73 Del. Laws, c. 206, § 1; 74 Del. Laws, c. 110, § 39.;



§ 702. Failure to answer summons; penalty

(a) Whoever fails to answer any summons to appear in any court of competent jurisdiction to answer for any violation of the motor vehicle laws of this State, after notice thereof served personally or securely fastened to the motor vehicle of which such person is the owner or operator, shall be fined, for the first offense, not less than $25 nor more than $50. For each subsequent like offense, such person shall be fined not less than $50 nor more than $100, or imprisoned not less than 2 nor more than 15 days or both.

(b) The offense set forth in subsection (a) of this section above shall not be charged in any case in which a court of competent jurisdiction has already issued a capias or bench warrant for the failure to answer the original summons, or in any case where the defendant's driver's license or driving privileges have been suspended as a result of failure to pay the summons through voluntary assessment pursuant to § 709(j) of this title.

36 Del. Laws, c. 10, §§ 141, 145; 40 Del. Laws, c. 38, § 4; Code 1935, §§ 5679, 5683; 45 Del. Laws, c. 292, § 2; 48 Del. Laws, c. 195; 21 Del. C. 1953, § 703; 65 Del. Laws, c. 503, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 18, § 1.;



§ 703. Jurisdiction of offenses

(a) A person arrested without a warrant for a violation of any section of this title, or arrested for any moving traffic violation or any municipal ordinance regulating traffic within its territorial limits as set forth in Chapter 41 of this title shall have such case heard and determined by a justice of the peace.

(b) Notwithstanding subsection (a) of this section, the arresting officer may issue a summons to the person arrested for an appearance at a subsequent date before a justice of the peace.

(c) The arresting officer shall take the person arrested without a warrant, or shall summon the person arrested to appear at a subsequent date, before a Justice of the Peace Court which is located in the same county wherein the violation occurred, unless a Justice of the Peace Court located in another county is closer to the place where the violation occurred, in which case the arresting officer may take the person arrested without a warrant, or may summon the person arrested to appear at a subsequent date, before said Court.

Notwithstanding the foregoing, any case in which a person is arrested or issued a summons within the corporate limits of the city of Milford for a violation of a provision of this title, with the exception of violations of § 4177 of this title, shall be heard and adjudicated in the nearest available Justice of the Peace Court location in Kent County. Violations of § 4177 of this title within the corporate limits of the city of Milford may be initiated or transferred to any Justice of the Peace Court location so designated by the Justice of the Peace Court to hear such cases. Once properly within the jurisdiction of a particular Justice of the Peace Court location, that location shall retain jurisdiction until final adjudication, unless a transfer of venue is permitted by statute or court rule.

(d) Anything else in this or any other chapter or title notwithstanding, those proceedings in the Justice of the Peace Courts specified by court rule may be conducted by audiovisual device. Audiovisual monitors shall be situated in the courtroom and where the defendant is present so as to provide the public, the court and the defendant with a view of the proceedings. Such proceedings may be conducted by a Justice of the Peace Court in the same or another county from that in which the defendant is physically located.

(e) Notwithstanding any other provision of this section to the contrary, in those incorporated municipalities which provide duly constituted alderman's courts or mayor's courts, the alderman and mayor shall continue to hear and adjudicate those cases in which a person is arrested without a warrant and where the alderman's court or the mayor's court is the court of original jurisdiction.

(f) Notwithstanding subsection (e) of this section, no alderman, mayor or other municipal official shall be authorized to adjudicate any alleged moving traffic violation unless said court complies with the following:

(1) All convictions in said alderman's court or mayor's court for moving traffic violations and the disposition of those cases shall become a matter of record to be filed with the State Division of Motor Vehicles. Records of all such convictions shall be forwarded to the Division no later than 10 days after disposition of the case.

(2) The adjudicating official shall receive a salary but no other compensation for performing such official's duties. All fees, fines, costs and other funds collected by the court in the course of its business shall be deposited to the account of the municipality from which the adjudicating official derives authority.

(g) Superior Court shall have jurisdiction to issue writs of mandamus to adjudicating officials of any alderman's court or mayor's court to compel compliance with this section.

36 Del. Laws, c. 10, § 145; Code 1935, § 5683; 21 Del. C. 1953, § 704; 50 Del. Laws, c. 414, § 1; 55 Del. Laws, c. 256, §§ 1, 2; 56 Del. Laws, c. 402; 57 Del. Laws, c. 670, § 7B; 58 Del. Laws, c. 447; 60 Del. Laws, c. 553, §§ 1, 2; 63 Del. Laws, c. 221, §§ 1-3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 43, § 3; c. 176, § 27; 76 Del. Laws, c. 28, § 1.;

§ 703A Reporting of offenses to the Division of Motor Vehicles by the courts.

All record convictions for any person for violations of this title, Title 4, Title 10, Title 11 and Title 16, which apply to motor vehicle violations, the suspension and/or revocation of a license and/or driving privileges shall be reported within 30 days to the Division of Motor Vehicles by each court within the State. Such reporting shall be deemed acceptable if in written form or by electronic data transfer. The original conviction documents shall be retained by the court and forwarded to the Division upon request.

70 Del. Laws, c. 87, § 1.;



§ 703A. Reporting of offenses to the Division of Motor Vehicles by the courts

All record convictions for any person for violations of this title, Title 4, Title 10, Title 11 and Title 16, which apply to motor vehicle violations, the suspension and/or revocation of a license and/or driving privileges shall be reported within 30 days to the Division of Motor Vehicles by each court within the State. Such reporting shall be deemed acceptable if in written form or by electronic data transfer. The original conviction documents shall be retained by the court and forwarded to the Division upon request.

70 Del. Laws, c. 87, § 1.;



§ 704. Jurisdiction over certain children; notice that child has been taken into custody

(a) Justices of the peace shall have jurisdiction over a child 16 or 17 years of age or older charged with having violated this title, except as provided in § 927 of Title 10 and except when said child is charged with having violated 1 or more of the offenses specified in § 927 of Title 10 and, in the same incident, is charged with having violated other Title 21 offenses not specified in § 927 of Title 10, in which event the entire case shall be heard in the Family Court.

(b) Justices of the peace and arresting officers shall conform to the procedure for advising the accused of all rights of election of trial in the Court of Common Pleas as provided in § 5901 of Title 11.

(c) Section 703 of this title shall also be applicable to all alleged offenders.

(d) Justices of the peace shall adhere to the procedures, where applicable, as specified in Chapter 9 of Title 10, for offenders over whom they have jurisdiction pursuant to this section.

(e) Any peace officer having taken a child into custody or any justice of the peace before whom said child is brought by a peace officer shall make a reasonable attempt to notify the person having the care of the child that the child has been taken into custody.

(f) The jurisdiction of the Family Court in matters involving the violation of this title by children 16 years of age or over is hereby terminated, with the exception of those offenses over which the Family Court has expressly retained jurisdiction under § 927 of Title 10 and except for such actions for the violation of this title which were commenced prior to August 5, 1976.

21 Del. C. 1953, § 704A; 58 Del. Laws, c. 115, § 1; 58 Del. Laws, c. 273; 60 Del. Laws, c. 708, §§ 4, 5; 63 Del. Laws, c. 326, § 1; 71 Del. Laws, c. 176, §§ 28, 29.;



§ 705. Bail

In the event of an arrest for the violation of any section of this title, if the defendant is unable to give sufficient bail for a hearing or for the defendant's presence at court, the justice of the peace before whom the defendant is first taken may accept as a forfeit, conditioned upon the defendant's appearance, a sum of money equal in amount to the maximum fines which could be imposed for the offense charged and the costs or in lieu of such bail or forfeit may accept any article of sufficient value or hold in custody a motor vehicle found in the possession of the defendant. Such justice of the peace after the trial of the defendant, if sufficient bail according to law has not been given in the meantime, shall make such order as to the disposal of such motor vehicle or other articles as to the justice of the peace seems just and proper.

36 Del. Laws, c. 10, § 145; Code 1935, § 5683; 21 Del. C. 1953, § 705; 70 Del. Laws, c. 186, § 1.;



§ 706. Disposition of fines and costs

(a) All fines collected for the violation of any of the provisions of this title, in the limits of any county, incorporated city or town in this State where arrests are procured by the authorized representatives of that county, incorporated city or town, shall be paid to that county, incorporated city or town within which such offense was committed for the use of that county, incorporated city or town. Nothing in this section shall be construed to entitle any county to fines, penalties or forfeitures arising from an arrest made under this title by an authorized representative of that county for a violation committed within any incorporated city or town. All the fines, penalties and forfeitures imposed and collected in any county of this State for violation of any of the laws of this title in relation to motor vehicles, where the arrests are procured by the authorized representatives of the Department of Safety and Homeland Security, shall inure and be paid to the State Treasurer for the General Fund. Such fines, penalties and forfeitures shall be collected as other fines, penalties and forfeitures are collected under the laws of this State, and the officers collecting them shall make a monthly report thereof to the State Treasurer on blanks to be furnished for that purpose by the Department of Safety and Homeland Security. All costs collected for the violation of any of the provisions of this title shall be paid to the jurisdiction whose court imposed said costs.

(b) All fines and costs collected as a result of radar or other speed timing devices, where the device is operated to determine speed beyond the corporate limits of an incorporated city or town but within the jurisdiction of the extended corporate limits provided by the applicable municipal charter, shall be paid to the State Treasurer for the General Fund.

(c) Violation, refusal or neglect to comply with any of the provisions regarding the disposal of fines and forfeitures as provided in subsection (a) of this section shall constitute misconduct in office and shall be ground for removal therefrom.

36 Del. Laws, c. 10, § 145; Code 1935, § 5683; 21 Del. C. 1953, § 706; 57 Del. Laws, c. 670, § 7C; 60 Del. Laws, c. 432, § 1; 65 Del. Laws, c. 141, §§ 1-4; 71 Del. Laws, c. 152, §§ 1, 2; 74 Del. Laws, c. 110, § 138.;



§ 707. Sunday hearings; bail

(a) Any justice of the peace or mayor may hear and determine cases involving alleged violation of the traffic laws on Sunday.

(b) Any judgment rendered or bail bond taken in pursuance of the provisions of this title shall be of full force and effect as though such judgment were rendered or bail bond accepted on days other than Sundays, if the justice of the peace or mayor so rendering or accepting bail bond on Sunday heretofore would have had jurisdiction on days other than Sundays to render such judgment or accept such bail bond.

34 Del. Laws, c. 220, §§ 1, 2; Code 1935, § 5684; 21 Del. C. 1953, § 707.;



§ 708. Appeal

(a) Any person convicted under this title, or under any municipal ordinance or other law, for a motor vehicle violation within the State before an alderman or mayor of any incorporated city or town, shall have the right of an appeal, unless otherwise stated in this title, to the Court of Common Pleas, upon giving bond in the sum of $500 to the State with surety satisfactory to the mayor or judge before whom such person was convicted, such appeal to be taken and bond given within 15 days from time of conviction. Such appeal shall operate as a stay or supersedeas of all proceedings in the court below in the same manner that a certiorari from the Superior Court operates. The taking of such appeal shall constitute a waiver by the appellant of the appellant's right to a writ of certiorari in the Superior Court.

(b) Except as provided in subsection (a) of this section, any person convicted under this title shall have the right of an appeal to the Court of Common Pleas only in those cases in which the sentence imposed was imprisonment, or a fine exceeding $100, upon giving bond with surety satisfactory to the alderman, justice of the peace or a judge before whom such person was convicted, such appeal to be taken and bond given with 15 days from the time of conviction. Such appeal shall operate as a stay or supersedeas of all proceedings in the court below in the same manner that a certiorari from the Superior Court operates. The taking of such appeal shall constitute a waiver by the appellant of the appellant's right to a writ of certiorari in the Superior Court.

36 Del. Laws, c. 10, § 146; Code 1935, § 5685; 48 Del. Laws, c. 337, § 1; 21 Del. C. 1953, § 708; 63 Del. Laws, c. 342, § 1; 69 Del. Laws, c. 427, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 66, § 1; 71 Del. Laws, c. 176, § 30.;



§ 709. Payment of motor vehicle fines

(a) Applicability. — Any duly constituted peace officer in the State who charges any person with any of the offenses hereinafter designated "motor vehicle offenses subject to voluntary assessment" may indicate on the Uniform Traffic Complaint and Summons that the fine shall be paid by voluntary assessment unless the driver requests a hearing. When a voluntary assessment is permitted and the Uniform Traffic Complaint and Summons is properly executed by the officer, the driver may dispose of the charge without the necessity of personally appearing in the court to which the Uniform Traffic Complaint and Summons is returnable. The court to which the summons is returnable shall be determined by § 703 of this title unless the summons permits a voluntary assessment, in which case it shall be returnable to either the applicable court or a voluntary assessment center established by the Justice of the Peace Court. Notwithstanding any provision of this section and chapter to the contrary, the City of Wilmington may establish the exclusive voluntary assessment center for parking summonses issued for designated offenses within the boundaries of the City of Wilmington.

(b) Definitions. —

(1) "Payment," as used in this section, shall mean the total amount of the fine and of the costs as herein provided and of the penalty assessment added to the fine pursuant to the Delaware Victim Compensation Law, Chapter 90 of Title 11, and other penalty assessment as provided by law.

(2) "Signature" shall include a written signature or an electronic signature as defined by § 101 of this title.

(3) "Voluntary assessment" means the process set forth in this section by which a driver may voluntarily remit payment of a Title 21 violation without having to appear in a court.

(c) Places and time of payment. — Payments made pursuant to this section shall be remitted to the court or voluntary assessment center to which the summons is returnable and shall be disbursed in accordance with § 706 of this title. The court or voluntary assessment center must receive the payment within 30 days of the arrest. Payment to the voluntary assessment center shall be paid only by check, money order or credit card.

(d) Jurisdiction. — This section shall apply to any licensed resident of the State; to residents of those jurisdictions with which the State has entered a reciprocal agreement pursuant to Chapter 4 of this title; and to those out-of-state residents who, in the discretion of the arresting peace officer, are deemed to be reliable prospects for a voluntary assessment disposition.

(e) Offenses designated as "motor vehicle offenses subject to voluntary assessment"; exceptions. — All offenses as now or hereafter set forth in this title and all motor vehicle offenses falling within the scope of § 5211(a) of Title 30 are hereby designated as motor vehicle offenses subject to voluntary assessment except for the following offenses:

(1) Violation of § 2118 of this title;

(2) Violation of § 2118A of this title;

(3) Violation of § 2701 of this title;

(4) Violation of § 2751 of this title;

(5) Violation of § 2752 of this title;

(6) Violation of § 2756 of this title;

(7) Violation of § 4103 of this title;

(8) Violation of § 4166(d) of this title;

(9) Violation of § 4172 of this title;

(10) Violation of § 4175 of this title;

(11) Violation of § 4175A of this title;

(12) Violation of § 4177 of this title;

(13) Violation of § 4177L of this title;

(14) Violation of § 4201 of this title;

(15) Violation of § 4202 of this title;

(16) Any violation of Chapter 67 of this title; and

(17) Violations of other Title 21 sections which are deemed not appropriate for processing by voluntary assessment.

(f) Procedure for voluntary assessment. —

(1) At the time of making an arrest for any offense subject to this section, the arresting officer shall determine whether the offense may be handled as a voluntary assessment. If the officer determines that the offense may be so treated, the officer may indicate on the Uniform Traffic Complaint and Summons that payment shall be made by voluntary assessment, unless the driver requests a hearing on the charge or charges. The officer shall inform the arrested person of the court or voluntary assessment center to which payment should be submitted if the person does not request a hearing. No officer shall receive or accept custody of a payment.

(2) A driver who has been given a Uniform Traffic Complaint and Summons which specifies that payment be made by voluntary assessment shall pay the fine, together with costs and penalty assessments, within 30 days from the date of arrest during which time payment must be received by the applicable court or voluntary assessment center.

(3) In lieu of paying the voluntary assessment, a driver who has been given a voluntary assessment may request a hearing by notifying, in writing, the court or the voluntary assessment center to which payment is to be made within 30 days of the date of arrest. If the driver makes a timely request for a hearing, the charge shall be prosecuted as if the voluntary assessment had not been permitted and the officer shall swear to the ticket prior to trial.

(4) If a voluntary assessment is not issued or the driver declines to accept the voluntary assessment, the officer shall follow the procedure for arrest as set forth in Chapter 19 of Title 11.

(g) Penalty. — The penalty for offenses for which a voluntary assessment payment is made shall be the minimum fine for each specific offense charged and fines shall be cumulative if more than 1 offense is charged. Provisions of this paragraph as to penalties under voluntary assessment shall not apply if the voluntary assessment payment is not received by the voluntary assessment center or the applicable court within 30 days from the date of arrest.

(h) Court costs; applicability of Delaware Victim Compensation Law. — In lieu of any other court costs, and provided the offense is not subject to other proceedings under this section, each fine for an offense under this section shall be subject to court costs for processing a voluntary assessment agreement as prescribed by § 9801 of Title 10. Each fine for an offense under this section shall be subject also to the penalty assessment which is or may be provided for in the Delaware Victim Compensation Law, Chapter 90 of Title 11, and any other penalty assessments as provided by law.

(i) Effect of payment of fine or signature; repeat offenders. —

(1) Payment of the prescribed fine, costs and penalty assessment is an admission of guilt, a waiver of the right to a hearing, and a complete satisfaction of the violation, except as provided in paragraph (i)(2) of this section. Anything in this section notwithstanding, if an agreement for a voluntary assessment is signed by the driver, the signature of the driver shall constitute an acknowledgment of guilt of the stated offense and an agreement to pay the fine, together with costs and penalty assessment within 30 days from the date of arrest. Payment does not waive any administrative penalty which may be lawfully charged to the violator's driving record by the Department of Safety and Homeland Security.

(2) In the event that, following compliance with the payment provisions of this section, it is determined that within the 2-year period immediately preceding the violation, the violator was convicted of or made a payment pursuant to this section in satisfaction of a violation of the same section of this title, personal appearance before the court to which the summons is returnable or the court which is associated with the applicable voluntary assessment center may be required.

(j) Failure to pay a voluntary assessment. —

(1) The voluntary assessment center shall, pursuant to § 2731 of this title, forward to the Division of Motor Vehicles or its successor the name and address of any driver who was issued a Uniform Traffic Complaint and Summons for which a voluntary assessment could be made and who has:

a. Failed to pay the voluntary assessment within 30 days from the date of arrest; and

b. Not notified the court or voluntary assessment center within 30 days from the date of arrest, in writing, that the driver is requesting a hearing on the charge stated in the Uniform Traffic Complaint and Summons. The Division of Motor Vehicles shall then suspend the driver's license for Delaware residents, or may suspend the driving privileges in this State of a nonresident of Delaware and immediately advise the Motor Vehicle Administrator of the state wherein the person is a resident that the person's license to drive be suspended in accordance with § 2732(g) of this title.

(2) If a driver pays a voluntary assessment more than 30 days after the date of arrest, the voluntary assessment center or court shall provide the driver with a receipt which shall serve as proof to the Division of Motor Vehicles that the fine has been paid, upon request. The driver shall provide the voluntary assessment center with a self-addressed, stamped envelope in order to receive a copy of the receipt by mail. Such payment shall be an admission of guilt, a waiver of the right to a hearing, and a complete satisfaction of the violation, except as provided in paragraph (i)(2) of this section.

(3) If a driver who has failed to pay a voluntary assessment or request a hearing within 30 days of the date of arrest appears at court, the charge shall be prosecuted as if the voluntary assessment had not been permitted and the officer shall swear to the Uniform Traffic Complaint and Summons prior to trial. The minimum fine provisions of subsection (g) shall not apply. If the driver who appears pleads not guilty, the court shall provide the driver with a copy of the appearance bond to provide as proof of court appearance to the Division of Motor Vehicles or its successor.

(4) The court shall forward to the Division of Motor Vehicles or its successor the name and address of any driver who fails to appear for trial on the date and time required by the court, or who fails to comply with a deferred payment order, on a motor vehicle charge issued under this section. The Division of Motor Vehicles shall then suspend the driver's license for Delaware residents, or may suspend the driving privileges in this State of a nonresident of Delaware and immediately advise the Motor Vehicle Administrator of the state wherein the person is a resident that the person's license to drive be suspended in accordance with § 2732(g) of this title.

(k) Nonexclusive procedure. — The procedure prescribed in this section is not exclusive of any other method prescribed by law for the arrest and prosecution of persons violating this title.

60 Del. Laws, c. 509, § 1; 63 Del. Laws, c. 303, § 1; 67 Del. Laws, c. 281, § 27; 70 Del. Laws, c. 157, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 240, § 3; 73 Del. Laws, c. 234, § 2; 74 Del. Laws, c. 110, § 138; 76 Del. Laws, c. 251, § 1; 78 Del. Laws, c. 230, § 1.;



§ 710. State Police size and weight enforcement technicians

(a) The Secretary of Public Safety may designate civilian members of the Division of State Police as size and weight enforcement technicians. Members of the Division of State Police so designated shall be empowered to perform the duties prescribed in subsection (b) of this section when working in conjunction with, and in the physical presence of, sworn members of the Division.

(b) Civilian members of the Division of State Police, where designated pursuant to subsection (a) of this section, shall:

(1) Direct, control and regulate vehicle and pedestrian traffic;

(2) Inspect drivers' licenses, vehicle registrations, motor fuel tax cab cards, and other documentations required by law;

(3) Measure and weigh vehicles and vehicle loads as set forth in § 4506 of this title;

(4) Issue voluntary assessments, summons and make traffic arrests for violations of this title and Chapter 52 of Title 30.

64 Del. Laws, c. 181, § 1.;



§ 711. Summons or citations in offenses involving injury

In any matter in which a violation of this title is alleged to involve physical injury to a person, other than the person charged with the violation, each summons or uniform traffic citation issued by the arresting or investigating officer in the matter shall include thereon a designation that it relates to injury-related offense.

71 Del. Laws, c. 247, § 1.;



§ 712. Uniform Traffic Complaint and Summons

(a) Notwithstanding any other provision of law to the contrary, a Uniform Traffic Complaint and Summons may be issued electronically or in written form. The office may sign the Uniform Traffic Complaint and Summons using an electronic and/or a written signature.

(b) Whenever a person is detained for commission of an offense under this title or § 5211(a) of Title 30, the arresting officer shall verify the driver's identification and shall enter identification information from the driver's license in the Uniform Traffic Complaint and Summons; specify on the Uniform Traffic Complaint and Summons the amount of the fine and whether it may be made by voluntary assessment or whether appearance at the court is required; give a copy to the arrested person; and release such person from custody.

(c) The printed copy of an electronically issued Uniform Traffic Complaint and Summons shall contain a conspicuous statement of the total number of charges on the first page and shall list each individual charge. All charges based on the same arrest shall be issued on the same electronically issued Uniform Traffic Complaint and Summons unless evidence necessitates the subsequent issuance of a warrant.

(d) The Uniform Traffic Complaint and Summons shall be delivered forthwith from the time of arrest to the voluntary assessment center or to the court to which the summons is returnable. The electronic Uniform Traffic Complaint and Summons shall be available for immediate entry in the DELJIS system or its successor.

(e) When a Uniform Traffic Complaint and Summons is issued electronically, any printout or other output readable by sight shall be an original except that once a ticket is sworn to prior to trial, the signed and sworn to ticket shall be the original from that point forward.

73 Del. Laws, c. 234, § 3.;



§ 713. Classification of motor vehicle offenses

Notwithstanding § 4203 of Title 11, any criminal offense in this title, unless otherwise declared with respect to particular offenses, or unless an offense described in § 709(e)(1) to (e)(16) of this title, shall be a violation. The provisions of § 4207 of Title 11 notwithstanding, the court may impose a sentence in accordance with the sentence specified in the law defining the offense or a law in this title specifying a sentence for the offense, and, if no sentence is so specified, the court may impose a fine up to $575.

77 Del. Laws, c. 60, § 2; 78 Del. Laws, c. 230, § 1.;






CHAPTER 8. PROVISIONS REGARDING CIVIL TRAFFIC OFFENSES

§ 801. Applicability

The provisions of this chapter shall apply to civil penalties created pursuant to §§ 4101(d) and 4802 of this title and to other civil penalties provided for in this title.

75 Del. Laws, c. 204, § 1.;



§ 802. Authority to stop

Any police officer is authorized to make an administrative stop for purposes of enforcing a civil traffic statute, upon a reasonable and articulable suspicion that a violation of such statute has occurred.

75 Del. Laws, c. 204, § 1.;



§ 803. Right of transfer

The provisions of § 5303 of Title 11 shall not apply to a civil traffic offense. However, the Justice of the Peace Court may establish procedures for transferring to the Court of Common Pleas a civil traffic offense with a criminal offense which occurred in the same incident.

75 Del. Laws, c. 204, § 1.;



§ 804. Jurisdiction over certain children

The Justice of the Peace Court shall have jurisdiction over children age 16 or 17 years of age or older charged with a civil traffic offense except when said child is also charged in the same incident with having violated 1 or more offenses specified in § 927 of Title 10, in which event the entire case shall be heard in the Family Court. When the Justice of the Peace Court has jurisdiction over a child charged with a civil traffic offense, the provisions of this chapter shall apply. Section 921(10) of Title 10 or Justice of the Peace Court Civil Rule 55 notwithstanding, such child may pay a civil penalty by voluntary assessment and a default judgment may be entered against such child in any instance in which it would be entered against an adult.

75 Del. Laws, c. 204, § 1.;



§ 805. Payment of penalties and costs

(a) Payment of penalties and costs. — Upon being found responsible for a civil traffic offense, all the costs shall be paid by the party found responsible.

(b) The videophone assessment provided for in § 4101(d) of Title 11 shall not be assessed.

(c) The victim's compensation penalty assessment provided for in § 9016 of Title 11 shall not be assessed.

(d) Court costs shall be governed by Justice of the Peace Court rule, consistent with § 9801 of Title 10.

(e) Immediately upon imposition by a court of a civil penalty or costs or both, including a default judgment, the same shall be a judgment against the person found responsible for the full amount of the penalty or costs or both. If not paid promptly upon its imposition or in accordance with the terms of the order of the court, the clerk shall, upon motion, cause the judgment to be transferred to the civil judgment docket whence it may be executed and enforced or transferred in the same manner as other judgments of the court; provided, however, that where a stay of execution is otherwise permitted by law such a stay shall not be granted as a matter of right but only within the discretion of the court.

(f) Any governmental entity to whom civil penalties or costs are payable pursuant to subsection (j) of this section or any other provision of law may pursue execution on such judgment.

(g) Upon any reversal of a finding of responsibility, the State Treasurer shall remit to each person, or to the attorney of such person, any civil penalty or costs or both which was later set aside by a court of higher jurisdiction upon a certiorari or appeal from the lower court, as provided in § 4103 of Title 11 for fines.

(h) When a court imposes a civil penalty, costs or both, the court may direct that the defendant pay the entire amount at the time of imposition or may direct that the defendant pay a specified portion of the civil penalty, or costs, or both at designated periodic intervals.

(i) For purposes of ensuring the payment of civil penalties and costs and the enforcement of any orders imposed, the court shall retain jurisdiction over the person found responsible for a civil traffic offense until any civil penalty or costs imposed are paid in full. The court may discharge the civil penalty and costs of any person found responsible when the court receives evidence that such person is deceased.

(j) The provisions of § 706 of this title shall be applicable to the disposition of amounts collected for civil penalties and related costs.

75 Del. Laws, c. 204, § 1; 77 Del. Laws, c. 294, § 1.;



§ 806. Payment by voluntary assessment

Civil traffic offenses shall be payable by mail to the voluntary assessment center or other applicable entity. The provisions of this chapter shall govern the failure to pay a voluntary assessment for a civil traffic offense.

75 Del. Laws, c. 204, § 1.;



§ 807. Default judgment

If a defendant:

(1) Requests a hearing and fails to appear on a civil traffic charge; or

(2) Fails to either pay the voluntary assessment within the time specified on the notice or summons, or to notify the court or voluntary assessment center or applicable entity within the required time, that the defendant wishes to have a hearing on the charge,

a default judgment may be entered against the defendant. Such judgments may be vacated or enforced consistent with § 805(e) of this title.

75 Del. Laws, c. 204, § 1; 70 Del. Laws, c. 186, § 1.;



§ 808. Forwarding of names to the Division of Motor Vehicles

(a) Except as to persons operating a commercial motor vehicle in violation of § 4176C of this title, § 703A of this title shall not apply to persons found responsible for civil traffic offenses. No record of a finding of responsible for a civil traffic violation shall be forwarded to the Division of Motor Vehicles and no entry shall be made on the person's driving record for a civil traffic violation.

(b) The court, voluntary assessment center or other authorized entity shall forward to the Division of Motor Vehicles the name and address of a person who has:

(1) Been found responsible in court for a civil traffic offense and been ordered to pay a civil penalty, costs, or both, and who fails to pay such civil penalty, costs, or both at the time of the order or in accordance with a payment schedule;

(2) Failed to either pay the voluntary assessment within the time specified on the summons or notice or notify the court or other authorized entity within the required time, that the person wishes to have a hearing on the charge, or, submit an affidavit stating that the person was not the driver, if applicable; or

(3) Has requested a trial on the charge and has failed to appear at the time and place set for trial.

75 Del. Laws, c. 204, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 279, § 2.;



§ 809. Suspension of license

When a person's name and address is forwarded to the Division of Motor Vehicles pursuant to § 808(b) of this title and the offense was 1 for which the person received personal service of the notice or summons, or the offense was 1 for which service was made by mail and the person has either requested a hearing and failed to appear or been found responsible for the offense and failed to pay the civil penalty, costs, or both either at the time of the order or in accordance with a payment schedule, the Division of Motor Vehicles:

(1) If the person is a resident of this State, shall forthwith suspend the person's license or;

(2) If the person is a nonresident of this State, may suspend the person's driving privileges in this State and immediately advise the motor vehicle administrator of the state wherein the person is a resident that the person's license to drive be suspended until proof is provided that the person has paid the civil penalty, costs, or both, or has appeared in court following a default in appearance or payment and made arrangements to pay the civil penalty or costs or both or has had a default judgment vacated and been found not responsible.

75 Del. Laws, c. 204, § 1.;



§ 810. Refusal of registration renewal

When a person's name and address is forwarded to the Division of Motor Vehicles pursuant to § 808(b) of this title and the offense was 1 for which the person received service of the notice or summons by mail and the person has not responded within the required time by either paying the civil penalty or requesting a hearing or, submitting an affidavit stating that the person was not the driver, if applicable, the Division of Motor Vehicles may deny the renewal of the registration of the owner's vehicle operated at the time the summons was issued. The Division shall register any vehicle for which it has refused registration upon proof that the person has paid the civil penalty, costs, or both, or has appeared in court following a default in appearance or payment and made arrangements to pay the civil penalty or costs or both or has had a default judgment vacated and been found not responsible.

75 Del. Laws, c. 204, § 1; 70 Del. Laws, c. 186, § 1.;



§ 811. Appeal

Any appeals of civil penalties assessed under this chapter shall be taken in the same manner as provided in § 708 of this title.

75 Del. Laws, c. 204, § 1.;



§ 812. Court rules or policies

The Justice of the Peace Court, upon approval by the Chief Justice, may develop court rules, administrative directives, or other forms of policies for handling of civil traffic offenses.

75 Del. Laws, c. 204, § 1.;






CHAPTER 21. REGISTRATION OF VEHICLES

Subchapter I General Provisions

§ 2101. Operation of unregistered vehicle; exceptions

(a) No person shall drive or move, nor shall any person, being the owner of a vehicle, knowingly permit to be driven or moved upon any highway any vehicle, except trackless trolley coaches, of a type required to be registered hereunder, which is not registered and for which current registration plates have not been issued as provided in this chapter or for which the appropriate fees have not been paid when and as required by this chapter, except that when application accompanied by the proper fee has been made for registration and certificate of title for a vehicle, the same may be operated temporarily pending complete registration upon displaying a duplicate application duly verified or other evidence of such application or otherwise under rules and regulations promulgated by the Department.

(b) A motor vehicle or vehicle being towed by a motor vehicle registered as a tow truck or wrecker shall not be in violation of subsection (a) of this section or § 2115 of this title if such towed vehicle has 1 end hoisted off the ground while being towed. The term tow truck or wrecker does not apply to a vehicle registered as a truck tractor.

(c) A motor vehicle or vehicle being operated on public roadways for the purpose of being transported between the Wilmington Port Authority and short-term parking areas within 1 mile of the facility's gates need not be registered. These vehicles must have insurance that meets the minimum requirements of § 2118 of this title, before they are operated on any public roadway.

(d) Notwithstanding any law or regulation to the contrary, a motor vehicle need not be registered and shall not be in violation of § 2115 of this title, if the vehicle is being driven by a repair technician for drive cycle testing, certified under the Delaware Emission Education Program ("DEEP") who has in that technician's possession:

(1) A permit issued by the Department of Natural Resources permitting such operation;

(2) Testing equipment for an on board diagnostic test is installed in the vehicle; and

(3) The operator has evidence of a current and applicable garage keeper's policy on hand, evidencing insurance coverage available for such operation.

36 Del. Laws, c. 10, § 7; Code 1935, § 5545; 47 Del. Laws, c. 265; 21 Del. C. 1953, § 2101; 49 Del. Laws, c. 220, § 20; 63 Del. Laws, c. 339, § 1; 74 Del. Laws, c. 130, § 1; 77 Del. Laws, c. 293, § 1.;



§ 2102. Registration of vehicles of new residents; penalty

(a) Every owner of a motor vehicle, trailer, or other vehicle shall, within 60 days after taking up residence in this State, apply to the Secretary and obtain registration for the vehicle. Vehicle owners who have apportioned power units registered in Delaware under the International Registration Plan are exempt from the requirement to register their trailers in accordance with the International Registration Plan agreement. Members of the military and their families who have vehicles registered in their home state are also exempt from this requirement.

(b) Whoever violates subsection (a) of this section shall be fined for the first offense not less than $400 nor more than $600. For each subsequent like offense, such person shall be fined not less than $800 nor more than $1,200, or imprisoned not less than 10 days nor more than 30 days, or both.

Code 1935, § 5546A; 48 Del. Laws, c. 293, § 1; 21 Del. C. 1953, § 2102; 57 Del. Laws, c. 670, § 8A; 60 Del. Laws, c. 385, § 1; 64 Del. Laws, c. 466, § 5; 65 Del. Laws, c. 503, § 3; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 335, § 1.;



§ 2103. Temporary registration permits

The Department may, in its discretion, grant temporary or limited registration permits, in no case to be valid for more than 15 days, and may issue appropriate certificates or other evidence therefor as listed below:

(1) When application for a certificate of title has been made accompanied by the proper fee, a temporary permit without additional fee may be issued pending action upon such application by the Department;

(2) During suspension of registration because of failure of the vehicle upon inspection to meet the legal performance requirements or equipment standards, a temporary permit without additional fee may be issued to allow the vehicle to be driven away to be repaired and returned for inspection or to be driven to a storage place;

(3) When a registration has expired, a temporary permit may be issued upon the payment of a fee of $10 in addition to the regular fee for reregistration so that the vehicle may be driven to a place for repair, if necessary, and to an inspection station preparatory to reregistration;

(4) For the movement of unregistered vehicles by persons entitled to move the same, when it is not proposed to secure a certificate of title or a transfer of title to such vehicle, a temporary permit may be issued for which a fee of $10 shall be charged;

(5) For moving vehicles of which the ownership has been transferred by process of law as provided in §§ 2501-2507 of this title, a permit may be issued without charge.

(6) Trip permit registrations pursuant to the International Registration Plan, as authorized in Chapter 4 of this title, may be issued for any vehicle or combination of vehicles which could lawfully operate in this State if full registration or proportional registration were obtained. A permit for this purpose shall be valid for 3 days, including the day issued, for which a fee of $15 shall be charged.

Code 1935, § 5546A; 43 Del. Laws, c. 244, § 3; 21 Del. C. 1953, § 2103; 53 Del. Laws, c. 221, § 1; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 156, § 57(a), (b); 70 Del. Laws, c. 202, § 1.;



§ 2104. Application for registration

(a) Every owner of a vehicle desiring registration shall make application to the Department for the registration thereof upon the appropriate form or forms furnished by the Department. Every such application shall bear the signature of the owner written with pen and ink, and the signature shall be acknowledged by the owner before a person authorized to administer oaths.

(b) The application shall contain:

(1) The name and address of the owner: When the owner is an individual, the address shall be the bona fide residence of the individual; when the owner is a partnership, association, trust or corporation, the address shall be that of the principal office thereof wherever located together with the address of the principal office within this State, if any;

(2) A description of the vehicle including, insofar as the following specified data may exist with respect to a given vehicle, the make, model, color, type of body, the serial number of the vehicle, or any number as may be assigned by the Department, and whether new or used and, if a new vehicle, the date of sale by the manufacturer or dealer to the person intending to operate said vehicle;

(3) Such further information as may reasonably be required by the Department to enable it to determine whether the vehicle is lawfully entitled to registration;

(4) The Department shall allow the registration of trailers for individuals who are not bona fide residents of Delaware if the individual provides documented proof of ownership of a residence in Delaware and signs a declaration indicating the trailer will remain in Delaware at all times.

(c) In the event that the vehicle for which registration is applied is a specially constructed, reconstructed or a foreign vehicle, such fact shall be stated in the application, and with reference to every foreign vehicle which has been registered theretofore outside of this State, the owner shall surrender to the Department all registration cards and certificates of title or other evidence of such foreign registration or ownership as may be in the owner's possession or under the owner's control, except where in the course of interstate operation of a vehicle registered in another state it is desirable to retain registration of the vehicle in such other state, such applicant need not surrender, but shall submit for inspection, evidences of such foreign registration or ownership, and the Department upon a proper showing may register the vehicle in this State, but shall not issue a certificate of title therefor.

(d)(1) The Department shall allow the registration of motor vehicles owned by individuals who are not bona fide residents of Delaware upon presentation of an affidavit by the applicant, on a form approved by the Department, swearing or affirming:

a. That the vehicle is principally garaged in Delaware;

b. That the applicant is the owner of at least 1 other vehicle which is registered and insured in the state of the applicant's domicile; and

c. To such other information not inconsistent with this subsection as may be deemed appropriate by the Department or the Insurance Commissioner.

(2) An affiant shall notify the Division of Motor Vehicles and the affiant's automobile insurance company of any changes in the above conditions within 30 calendar days from the date of change.

(3) The penalties prescribed by Chapter 24 of Title 18 shall apply to a violation of this subsection.

36 Del. Laws, c. 10, § 8; 37 Del. Laws, c. 10, § 3; Code 1935, § 5546; 43 Del. Laws, c. 244, § 2; 21 Del. C. 1953, § 2104; 50 Del. Laws, c. 182, § 1; 62 Del. Laws, c. 190, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 250, § 1; 71 Del. Laws, c. 319, § 1; 75 Del. Laws, c. 240, § 1.;



§ 2105. Registration of heavy vehicles

(a) Every person applying to register a vehicle at a registered gross vehicle weight in excess of 26,000 pounds shall provide to the Department with the application documentation of the manufacturer's gross vehicle weight rating for such vehicle.

(b) Any of the following items shall constitute acceptable documentation of the manufacturer's gross vehicle weight rating in accordance with this section:

(1) A valid manufacturer's gross vehicle weight rating plate, sticker or plaque permanently affixed to the vehicle; or

(2) New vehicle delivery documents which contain the vehicle identification number (VIN), and the gross vehicle weight rating; or

(3) A written statement from the manufacturer setting forth the vehicle identification number (VIN), the weight ratings of the major component parts of the vehicle, including axle assemblies, suspension system, frame and tires, and the overall gross vehicle weight rating. The manufacturer's statement must be based on the design weight rating of the component parts, including tires, and upon the professional judgment of the manufacturer, in the exercise of due care, that the components and their installation are in accordance with accepted industry practice and in compliance with the Federal Motor Vehicle Safety Standard found in Title 49 of the Code of Federal Regulations.

(4) In the case that a vehicle is missing a valid manufacturer's gross vehicle weight rating plate, sticker, or plaque, or cannot obtain a manufacture's statement, DMV shall assign a GVWR for that vehicle based on the federal bridge formula, or acceptable alternative.

(c) As used in this chapter, "manufacturer" shall include any maker of new, incomplete vehicles and such maker's authorized sales and service representatives; any maker or final assembler of vehicle bodies, components or specialized equipment; and any installer of vehicle bodies, major components or specialized equipment which alters the vehicle's gross vehicle weight rating, or which substantially changes its use, and which conforms to the requirements of the National Traffic and Motor Vehicle Safety Act [repealed; see now 49 U.S.C. §§ 30101, et seq.] and of the Federal Motor Vehicle Safety Standard found in Title 49 of the Code of Federal Regulations.

(d) Any vehicle which has a gross weight in excess of 26,000 pounds, except as provided in §§ 2152 and 4502(c)(2) of this title, shall not be registered at a weight in excess of the manufacturer's gross vehicle weight for such vehicle or the Federal Bridge Formula in the absence of a manufacturer's gross vehicle weight rating. For those vehicles registered pursuant to § 2152 of this title, the actual gross weight of the vehicle, or each vehicle in combination, shall not exceed the manufacturer's gross vehicle weight rating. For those vehicles registered for extra weight capacity pursuant to the exception of § 4502(c)(2) of this title, the following shall apply:

(1) Vehicles registering for such extra weight capacity shall pay a fee of $100 per vehicle at the time of registration;

(2) No vehicle with a manufacturer's gross vehicle weight rating of less than 65,000 shall be registered at a weight in excess of the manufacturer's gross vehicle weight rating for such vehicle;

(3) No vehicle being registered for the first time shall be registered at a weight in excess of the manufacturer's gross vehicle weight rating for such vehicle;

(4) No vehicle with a model year 20 or more years prior to the date of registration shall be registered at a weight in excess of the manufacturer's gross vehicle weight rating for such vehicle; and

(5) Commencing June 15, 2022, no vehicle shall be registered at a weight in excess of the manufacturer's gross vehicle weight rating for such vehicle.

(e) If registered pursuant to § 2152 of this title, any vehicle which has a gross weight rating in excess of 26,000 pounds shall not be operated within this State unless such vehicle is properly registered pursuant to this section and either:

(1) Has permanently affixed to it an unaltered and legible plate, sticker or plaque which states the gross vehicle weight rating; or

(2) Has within the vehicle the manufacturer's gross vehicle weight rating documentation required by subsection (b) of this section.

(f) Any vehicle altered so as to change its gross vehicle weight rating or substantially change its use shall not be registered or operated within this State unless the vehicle's new gross weight rating is documented in accordance with subsection (b) of this section.

(g) If the gross vehicle weight rating for a vehicle registered pursuant to this section is documented in accordance with paragraph (b)(2) or (3) of this section, the Division of Motor Vehicles shall maintain such documentation of the manufacturer's gross vehicle weight rating as part of such vehicle's title file.

67 Del. Laws, c. 400, § 1; 68 Del. Laws, c. 366, § 2; 69 Del. Laws, c. 3, § 1; 69 Del. Laws, c. 4, § 1; 70 Del. Laws, c. 339, §§ 1-3; 71 Del. Laws, c. 128, §§ 1, 2; 75 Del. Laws, c. 190, §§ 1, 2; 77 Del. Laws, c. 189, § 1; 77 Del. Laws, c. 244, § 1; 77 Del. Laws, c. 316, § 1.;



§ 2106. Registration of vehicle and owner; records

The Department shall file each application received and, when satisfied as to the genuineness and regularity thereof and that the applicant is entitled thereto, shall register the vehicle therein described and the owner thereof in suitable books or in data processing computers under:

(1) A distinctive registration number assigned to the vehicle hereinafter referred to as the registration number, which may consist of a numerical figure or figures or of a letter or letters with a numerical figure or figures;

(2) The name of the owner;

(3) The vehicle identification number and, in the discretion of the Division, in any other method it determines.

36 Del. Laws, c. 10, § 9; Code 1935, § 5547; 43 Del. Laws, c. 244, § 4; 21 Del. C. 1953, § 2106; 58 Del. Laws, c. 59.;



§ 2107. Registration card; issuance; information thereon

(a) The Department upon registering a vehicle shall issue a registration card and deliver it to the owner.

(b) The registration card shall contain the date issued, the name and address of the owner, the registration number assigned to the vehicle, such description of the vehicle as may be determined by the Secretary, the period for which the vehicle is registered, a form for endorsement of notice to the Department upon transfer of the vehicle and a space in which the signature of the owner shall be placed to validate the card.

(c) This section shall be exempt from the provisions of § 2116 of this title.

36 Del. Laws, c. 10, § 10; Code 1935, § 5548; 43 Del. Laws, c. 244, § 5; 21 Del. C. 1953, § 2107; 57 Del. Laws, c. 670, § 8A; 58 Del. Laws, c. 239, § 52; 65 Del. Laws, c. 113, §§ 1, 2.;



§ 2108. Possession of registration card

The registration card issued for a vehicle required to be registered under this title shall at all times, while the vehicle is being operated upon a highway within this State, be in the possession of the operator thereof or carried in the vehicle and subject to inspection by any peace officer. However, an operator shall be allowed 24 hours to produce the registration card before a conviction can be obtained under this provision, such registration having been legally issued at a time prior to such operator's arrest.

36 Del. Laws, c. 10, § 11; Code 1935, § 5549; 21 Del. C. 1953, § 2108; 62 Del. Laws, c. 190, § 6; 70 Del. Laws, c. 186, § 1.;



§ 2109. Period of registration; effective date

(a) Any vehicle described in § 2151 of this title may be registered for 24 months, 12 months or 6 months and the effective date of the registration shall be the date the vehicle is titled. Any used vehicle not more than 5 model years old may be registered from 6 to 48 months based on a model year and mileage formula established by the Division of Motor Vehicles. The Division of Motor Vehicles may require vehicles to be registered for less than 24 months as may be necessary to ensure a balanced monthly distribution of vehicle inspections and registrations; all fees shall be prorated. The registration of a vehicle shall expire at midnight on the last day of the period for which it is registered, and the vehicle shall not thereafter be operated upon the highways of this State until it has been reregistered according to law. This section shall not apply to the vehicles registered under the International Registration Plan or to vehicles registered under temporary or limited permits or certificates as otherwise provided by this title.

(b) The owner of any semitrailer or trailer who wishes to match that vehicle's license plate expiration with the towing vehicle's license plate expiration may register such semitrailer or trailer for a period of from 1 to 12 months. In addition to the registration fee, which shall be prorated for the number of months registered, there shall be a service fee of $3.00. This subsection shall not apply to those vehicles which are under a fleet account as specified in § 2143(c) of this title.

(c) Notwithstanding subsections (a) and (b) of this section, any newly-manufactured current model year motor vehicle or trailer with a gross registered weight of 10,000 pounds or less not previously registered or titled in any state or country may be initially registered by the owner for 5 years or less. Newly-manufactured previous model year motor vehicles or trailers having the above criteria may initially be registered for 4 years or less by a prorated formula established by the Division of Motor Vehicles. The effective date of registration shall be the date the vehicle is titled. The registration fee shall be the number of years selected multiplied by the annual registration fee. Thereafter, the registration shall be renewed pursuant to § 2110 of this title.

(d) In calculating the prorated fees or combined annual fees payable pursuant to this section, the fees shall be calculated using the rates in effect or scheduled to be in effect during the period of the prorated or extended registration.

36 Del. Laws, c. 10, § 14; Code 1935, § 5552; 45 Del. Laws, c. 287, § 1; 21 Del. C. 1953, § 2109; 57 Del. Laws, c. 271, § 1; 58 Del. Laws, c. 365, §§ 1, 2; 60 Del. Laws, c. 382, §§ 1, 2; 65 Del. Laws, c. 330, § 1; 66 Del. Laws, c. 91, § 1; 67 Del. Laws, c. 411, §§ 1, 2; 68 Del. Laws, c. 123, § 1; 68 Del. Laws, c. 156, § 56(e); 70 Del. Laws, c. 88, § 1; 72 Del. Laws, c. 18, §§ 1, 2.;



§ 2110. Renewal of registration; new card and plate; cancellation of renewal by owner prior to effective date

(a) Prior to the expiration of the period for which a vehicle is registered pursuant to § 2109 of this title, the registration may be renewed to extend from the date of expiration for an additional period of 6 months or 1 year or 2 years, and the effective date of the renewed registration shall be based on the calendar day the vehicle was titled. Vehicles no more than 5 model years old may be renewed for up to 48 months based on a prorated model year formula established by the Division of Motor Vehicles.

Any time prior to the expiration of the period for which a vehicle is registered with a commercial, trailer or farm truck license plate, the registration thereof may be renewed to extend from the date of expiration for an additional period of 3 months, 6 months, 1 year or 2 years.

(b) Upon renewing the registration of any vehicle or upon reregistering any vehicle, the Department shall furnish a new registration plate or plates showing the new registration period or the expiration date thereof and shall issue a new registration card or appropriately endorse the new registration period on the original card.

(c) A renewal registration of a vehicle for an additional period to take effect at the expiration of the registration thereof may be canceled on application to the Secretary at any time before the renewal registration is to take effect, and thereupon the Secretary shall refund to the owner the registration fee so paid for such renewal registration upon the receipt for cancellation by the Secretary for any such renewal registration card or registration plates, or both, issued pursuant to such renewal and otherwise cancel any endorsement of such renewal entered on the original card.

(d) Notwithstanding the provisions of subsections (a), (b) and (c) of this section, the registration of any trailer with a gross registered weight of 4,000 pounds or less and for which the annual safety inspection is waived may be renewed for 3 years, at the option of the owner. If this option is selected, the registration fee shall be 3 times the annual registration fee.

(e) In calculating the prorated fees or combined annual fees payable pursuant to this section, the fees shall be calculated using the rates in effect or scheduled to be in effect during the period of the prorated or extended registration.

36 Del. Laws, c. 10, § 14; Code 1935, § 5552; 45 Del. Laws, c. 287, § 1; 21 Del. C. 1953, § 2110; 57 Del. Laws, c. 271, § 2; 57 Del. Laws, c. 670, § 8A; 58 Del. Laws, c. 365, § 3; 66 Del. Laws, c. 91, § 2; 67 Del. Laws, c. 411, §§ 3, 4; 68 Del. Laws, c. 123, § 2; 68 Del. Laws, c. 156, § 56(f); 70 Del. Laws, c. 88, § 1; 72 Del. Laws, c. 18, § 3.;



§ 2111. Duplicate registration cards

In the event that any registration card issued under this title is lost, mutilated or becomes illegible, the person who is entitled thereto shall make immediate application for and obtain a duplicate or substitute therefor upon furnishing information of such fact satisfactory to the Department and upon payment of the required fees.

36 Del. Laws, c. 10, § 19; Code 1935, § 5557; 21 Del. C. 1953, § 2111.;



§ 2112. Registration by nonresidents

(a) A nonresident owner, except as otherwise provided in this section, owning any foreign vehicle which has been duly registered for the current registration year in the state, country or other place of which the owner is a resident and which at all times, when operated in this State, has displayed upon it the number plate or plates issued for any such vehicle in the place of residence of such owner may operate or permit the operation of such vehicle within this State without registering such vehicle or paying any fees to this State.

(b) Motor vehicles owned and controlled by nonresidents of this State, who are residents or citizens of foreign nations, and the drivers and operators thereof shall be accorded the free use of the highways of this State without restriction by way of license or registration and without the imposition of any tax or fee. This subsection shall not apply to vehicles owned or controlled by residents or citizens of foreign nations and drivers and operators thereof when such foreign nations do not extend similar privileges to the residents of the United States.

(c) A nonresident owner, operator or custodian of any motor vehicle, vehicle or trailer using such vehicle for transportation of persons or property for compensation within this State or for the transportation of merchandise within this State shall register each such vehicle and pay the same fees therefor as is required with reference to like vehicles owned by residents of this State.

(d) The requirements of subsection (c) of this section may be waived by the Department of Transportation for vehicles registered in those jurisdictions which reciprocate with vehicles registered in this State.

(e) The Secretary shall enforce this title and shall have the power to suspend the operating privilege of all, a class or a part of any class of motor vehicles or trailers or semitrailers registered in another jurisdiction when, in the Secretary's judgment, any such jurisdiction prohibits the free operation therein of a class or part of any class of motor vehicles or trailers or semitrailers belonging to residents of this State and which have been properly registered in accordance with the laws of this State. The Secretary shall also have power to suspend for violation of any of the provisions of this title, or on other reasonable grounds, the operating privilege of any motor vehicle or trailer or semitrailer belonging to a nonresident. In suspending any such operating privilege, the Secretary shall notify the official or body performing the registration duty in the jurisdiction in which the nonresident resides of such action. If any such motor vehicle or trailer or semitrailer whose operating privilege has been suspended shall thereafter be driven in this State, such driving shall constitute a violation of § 2115(1) of this title, and the driver of any such vehicle shall be subject to the penalty prescribed in § 2116. The Secretary shall also have the power to impound the vehicle in violation until the fees imposed under § 402 of this title have been paid to the Department. Any impoundment fees or towing fees incurred as a result of a violation of this section shall be at the registered owner's expense.

(f)(1) A motor vehicle lessor may include separately stated mandatory charges in a rental agreement, including, but not limited to, vehicle licensing recovery fees, airport access fees, airport concession fees and all applicable taxes.

(2) If a motor vehicle lessor includes a vehicle licensing recovery fee as a separately stated charge in a rental transaction, the amount of the fee shall represent the motor vehicle lessor's good-faith estimate of the motor vehicle lessor's average cost per vehicle of the motor vehicle lessor's total Delaware annual titling and registration costs incurred under this chapter.

(3) If the total amount of vehicle licensing recovery fees collected by the motor vehicle lessor under this section in any calendar year exceeds the motor vehicle lessor's actual costs to license, title, register, and plate rental vehicles for that calendar year, the motor vehicle lessor shall do the following:

a. Retain the excess amount; and

b. Adjust the estimated average per vehicle titling and registration charges for the following year by a corresponding amount.

(4) As used in this subsection:

a. "Motor vehicle" means that term as defined in § 101 of this title.

b. "Motor vehicle lessor" means a person whose primary business is renting motor vehicles to consumers under rental agreements for periods of 90 days or less.

c. "Vehicle licensing recovery fee" means a charge that may be included in a vehicle rental transaction originating in this State to recover costs incurred by a motor vehicle lessor to license, title, register, and plate rental vehicles.

34 Del. Laws, c. 15; 36 Del. Laws, c. 10, § 18; Code 1935, § 5556; 42 Del. Laws, c. 168, § 4; 21 Del. C. 1953, § 2112; 60 Del. Laws, c. 597, § 1; 64 Del. Laws, c. 339, § 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 40; 79 Del. Laws, c. 167, § 1.;



§ 2113. Special farm vehicle registration

Farmers may register vehicles for farm use in the following manner:

(1) Farm truck, semitrailer, and trailer license plates ("FT" tags):

a. Farmers may qualify for the reduced registration fee for "FT" license tags if they derive at least $1,000 of their annual income from the operation of their farm and they own or rent at least 10 acres which is actively used in the farming operation from which they derive that income.

b. Any vehicle, semitrailer or trailer upon which an "FT" license tag is affixed must be used exclusively in the operation of a farm or for personal use other than nonfarming commercial use.

c. Farmers shall not hire or rent the farm truck, semitrailer, or trailer, or permit a farm truck, semitrailer, or trailer to be used for hauling merchandise, farm products, or other items whatsoever under rent, hire, or for pay.

d. [Repealed.]

(2) Farm vehicle license plates ("FV" tags) exempt from inspection:

a. Except as hereinafter provided, after October 7, 2014, no person shall operate any farm vehicle within the State unless such vehicle has been registered in accordance with this chapter. Such registration shall not permit the vehicle to be operated on any highway except as hereinafter specifically provided. This registration is for identification only and does not constitute being "registered" in this State, for purposes of § 2118 of this title, or any other requirement of this chapter.

b. Farmers may qualify for an inspection waiver for a farm motor vehicle, farm vehicle, or farm trailer if they derive at least $1,000 of their annual income from the operation of their farm and they own or rent at least 10 acres which are actively used in the farming operation from which they derive that income.

c. Any vehicle or trailer upon which a "FV" tag is affixed must be used exclusively in the operation of a farm, or for personal use other than nonfarming commercial use .

d. No farm motor vehicle, farm vehicle, or farm trailer may be used for hire or for any use except in the exclusive operation of a farm owned or rented by the owner of such vehicle or trailer, or in aid of and assistance to another farmer for harvest purposes.

e. Farmers shall not hire or rent any farm motor vehicle, farm vehicle, or farm trailer, or permit a farm motor vehicle, farm vehicle, or farm trailer to be used for hauling merchandise, farm products, or other items whatsoever under rent, hire, or for pay.

f. Farmers shall not use any vehicle or trailer upon which an "FV" tag is affixed for any use except in the operation of a farm owned or rented by the titled owner of such vehicle or trailer or in aid of and assistance to another farmer for harvest purposes, or for personal use other than nonfarming commercial use.

g. No farm motor vehicle, farm vehicle, or farm trailer to which an "FV" tag is affixed may be operated or towed upon the public highways or roads unless:

1. Those highways and roads are within a 20-mile radius of a farm owned or managed by the owner of the vehicle or trailer;

2. The vehicle or trailer is operated or towed by a person who is properly licensed by the Division of Motor Vehicles;

3. The vehicle or trailer is properly equipped with a stop light, turn signals and brakes which are in a safe operating condition.

Code 1935, § 5640B; 47 Del. Laws, c. 255, § 2; 21 Del. C. 1953, § 2113; 60 Del. Laws, c. 500, §§ 1, 2; 63 Del. Laws, c. 289, § 1; 68 Del. Laws, c. 300, § 1; 69 Del. Laws, c. 21, § 1; 70 Del. Laws, c. 2, § 1; 73 Del. Laws, c. 173, § 1; 74 Del. Laws, c. 383, § 1; 77 Del. Laws, c. 244, § 2; 79 Del. Laws, c. 104, § 1; 79 Del. Laws, c. 210, § 1.;

§ 2113A Low-speed vehicles.

(a) Definition. — "Low-speed vehicle" means a 4-wheeled motor vehicle, other than a truck, whose speed attainable in 1 mile is more than 20 miles per hour but no more than 25 miles per hour on a paved level surface. The low-speed vehicle shall be limited to a gross vehicle weight rating (GVWR) of less than 2,500 pounds.

(b) Operation of low-speed vehicles. — Low-speed vehicles shall only be operated on roads where the posted speed limit is not more than 35 miles per hour. A low-speed vehicle may cross a highway at an intersection where the highway has a posted speed limit of more than 35 miles per hour. Low-speed vehicles shall not be operated on dual highways, as defined in § 135 of Title 17 and located in the unincorporated portions of the State, except as needed to cross them. Low-speed vehicles may be operated on such dual highways within incorporated cities and towns if the respective municipal government enacts an ordinance permitting such movement, subject to the other limitations of this section. All low-speed vehicles shall meet the requirements of 49 C.F.R. § 571.500.

(c) Driver's license requirement. — All persons operating a low-speed vehicle on the highways of this State shall hold a valid driver's license.

(d) Safety inspections. — Low-speed vehicles shall be exempt from Delaware's safety inspection. Division of Motor Vehicles personnel will verify the vehicle identification number on those vehicles titled in another jurisdiction, which are being titled in Delaware for the first time. A fee of $15 shall be charged for Division of Motor Vehicles technicians to perform offsite vehicle identification number verification. Upon registration and renewal of a low-speed vehicle's registration, the owner shall certify, under penalty of perjury, that all lights, brakes, tires, seat belts and other vehicle equipment are in good working condition.

(e) Insurance. — Low-speed vehicles shall be required to maintain insurance as required by § 2118 of this title. Delaware automobile insurance companies may provide automobile insurance on these vehicles at their option. These automobile insurance companies shall not be mandated to provide insurance on low-speed vehicles by regulation or law.

(f) Title and registration. —

(1) Low-speed vehicles shall be titled as specified in Chapters 23 and 25 of this title. The manufacturer's certificate of origin and Delaware title shall clearly identify the vehicle as a low-speed vehicle. The Division shall not issue vehicle identification numbers to homemade low-speed vehicles or retrofitted golf carts unless these vehicles meet all of the requirements of the Federal Motor Vehicle Safety Standard, 49 C.F.R. § 571.500. Normal title and document fees shall be charged to register a low-speed vehicle in Delaware.

(2) Registration fees shall be the same as a normal passenger vehicle as defined in § 2151(2) of this title. Registration periods shall comply with §§ 2109 and 2110 of this title. A regular license plate shall be displayed on the rear of the vehicle.

(g) Dealer requirements. — Any person engaged in the retail sale of low-speed vehicles must be licensed by the Division of Motor Vehicles as a licensed motor vehicle dealer, must comply with all of the requirements of Chapter 63 of this title, and must meet all Division of Motor Vehicles rules and regulations.

(h) Whoever violates this section shall for the first offense be fined not less than $50 nor more than $100. For each subsequent like offense, the person shall be fined not less than $100 nor more than $200, or imprisoned not less than 10 days nor more than 30 days or both.

76 Del. Laws, c. 10, § 1.;



§ 2113A. Low-speed vehicles

(a) Definition. — "Low-speed vehicle" means a 4-wheeled motor vehicle, other than a truck, whose speed attainable in 1 mile is more than 20 miles per hour but no more than 25 miles per hour on a paved level surface. The low-speed vehicle shall be limited to a gross vehicle weight rating (GVWR) of less than 2,500 pounds.

(b) Operation of low-speed vehicles. — Low-speed vehicles shall only be operated on roads where the posted speed limit is not more than 35 miles per hour. A low-speed vehicle may cross a highway at an intersection where the highway has a posted speed limit of more than 35 miles per hour. Low-speed vehicles shall not be operated on dual highways, as defined in § 135 of Title 17 and located in the unincorporated portions of the State, except as needed to cross them. Low-speed vehicles may be operated on such dual highways within incorporated cities and towns if the respective municipal government enacts an ordinance permitting such movement, subject to the other limitations of this section. All low-speed vehicles shall meet the requirements of 49 C.F.R. § 571.500.

(c) Driver's license requirement. — All persons operating a low-speed vehicle on the highways of this State shall hold a valid driver's license.

(d) Safety inspections. — Low-speed vehicles shall be exempt from Delaware's safety inspection. Division of Motor Vehicles personnel will verify the vehicle identification number on those vehicles titled in another jurisdiction, which are being titled in Delaware for the first time. A fee of $15 shall be charged for Division of Motor Vehicles technicians to perform offsite vehicle identification number verification. Upon registration and renewal of a low-speed vehicle's registration, the owner shall certify, under penalty of perjury, that all lights, brakes, tires, seat belts and other vehicle equipment are in good working condition.

(e) Insurance. — Low-speed vehicles shall be required to maintain insurance as required by § 2118 of this title. Delaware automobile insurance companies may provide automobile insurance on these vehicles at their option. These automobile insurance companies shall not be mandated to provide insurance on low-speed vehicles by regulation or law.

(f) Title and registration. —

(1) Low-speed vehicles shall be titled as specified in Chapters 23 and 25 of this title. The manufacturer's certificate of origin and Delaware title shall clearly identify the vehicle as a low-speed vehicle. The Division shall not issue vehicle identification numbers to homemade low-speed vehicles or retrofitted golf carts unless these vehicles meet all of the requirements of the Federal Motor Vehicle Safety Standard, 49 C.F.R. § 571.500. Normal title and document fees shall be charged to register a low-speed vehicle in Delaware.

(2) Registration fees shall be the same as a normal passenger vehicle as defined in § 2151(2) of this title. Registration periods shall comply with §§ 2109 and 2110 of this title. A regular license plate shall be displayed on the rear of the vehicle.

(g) Dealer requirements. — Any person engaged in the retail sale of low-speed vehicles must be licensed by the Division of Motor Vehicles as a licensed motor vehicle dealer, must comply with all of the requirements of Chapter 63 of this title, and must meet all Division of Motor Vehicles rules and regulations.

(h) Whoever violates this section shall for the first offense be fined not less than $50 nor more than $100. For each subsequent like offense, the person shall be fined not less than $100 nor more than $200, or imprisoned not less than 10 days nor more than 30 days or both.

76 Del. Laws, c. 10, § 1.;



§ 2114. Suspension of registration upon notice of theft

Whenever the owner of any motor vehicle, trailer or semitrailer, which has been stolen or embezzled, files an affidavit of the fact thereof with the Department, the Department shall forthwith suspend the registration of such vehicle and shall not transfer the title of or reregister the vehicle until it has been notified that the owner has recovered such vehicle. The notice shall be effective for the current registration period, but, if during that time the vehicle is not recovered, a new affidavit to like effect may be filed with the Department, and the notice shall be effective for a further period of 12 months. Thereafter like notices may be given effective from year to year. Every owner who has filed an affidavit of theft or embezzlement shall immediately notify the Department of the recovery of such vehicle, and failure so to do within 30 days after such recovery shall be punished as provided in § 2116 of this title.

36 Del. Laws, c. 10, § 20; Code 1935, § 5558; 43 Del. Laws, c. 244, § 11; 21 Del. C. 1953, § 2114.;



§ 2115. Violations of registration provisions

No person shall:

(1) Operate or, being the owner of any motor vehicle, trailer or semitrailer, knowingly permit the operation upon a highway of any motor vehicle, trailer or semitrailer which is not registered or which does not have attached thereto and displayed thereon the number plate or plates assigned thereto by the Department and unexpired registration plate or plates, subject to the exemptions allowed in this title, or under temporary or limited permits as otherwise provided by this title;

(2) Display or cause or permit to be displayed or have in possession any registration card, number plate or registration plate, knowing the same to be fictitious or to have been canceled, revoked, suspended or altered;

(3) Lend to, or knowingly permit the use by, one not entitled thereto any registration card, number plate or registration plate issued to the person so lending or permitting the use thereof;

(4) Fail or refuse to surrender to the Department upon demand any registration card, number plate or registration plate which has been suspended, canceled or revoked as provided in this title;

(5) Use a false or fictitious name or address in any application for the registration or inspection of any vehicle, or for any renewal or duplicate thereof, or for any certificate or transfer of title, or knowingly make a false statement, knowingly conceal a material fact or otherwise commit a fraud in any such application;

(6) Drive or move or, being the owner, cause or knowingly permit to be driven or moved, on any highway any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person or which is equipped in any manner in violation of this title, but the provisions of this title with respect to equipment on vehicles shall not apply to implements of husbandry, road machinery, road rollers or farm tractors except as herein made applicable;

(7) Own or operate any qualified motor vehicle as defined under the International Registration Plan, as authorized in Chapter 4 of this title, not properly displaying an apportioned plate with required registration credentials, or operate a qualified motor vehicle without having in that person's possession a trip permit registration as authorized in § 2103(6) of this title. Any person who violates this subsection shall, for the first offense, be fined not less than $115 nor more than $345, and for each subsequent offense not less than $345 nor more than $575. In addition, such person shall also be fined in an amount which is equal to the cost of registering the vehicle at its gross weight at the time of the offense or at the maximum legal limit, whichever is less, which fine shall be suspended if, within 5 days of the offense, the court is presented with a valid registration card for the gross weight at the time of the offense or the maximum legal limit for such vehicle.

(8) Operate or tow any farm vehicle upon the highways or roads of this State unless properly licensed by the Department, or being the owner of any farm vehicle knowingly permit the operation or towing of any farm vehicle upon the highways or roads of this State unless operated or towed by a person who is properly licensed by the Department, whether or not the farm vehicle is registered, or is exempt from inspection and registration pursuant to § 2113 of this title;

(9) Do any act forbidden or fail to perform any act required under this chapter.

36 Del. Laws, c. 10, § 25; 40 Del. Laws, c. 38, § 10; Code 1935, § 5563; 43 Del. Laws, c. 244, § 14; 21 Del. C. 1953, § 2115; 49 Del. Laws, c. 220, § 21; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 202, § 2; 73 Del. Laws, c. 173, § 2.;



§ 2116. Penalties

(a) Whoever violates this chapter shall, for the first offense, be fined not less than $10 nor more than $100 or be imprisoned not less than 30 days nor more than 90 days or both. For each subsequent like offense, the person shall be fined not less than $50 nor more than $200 or imprisoned not less than 90 days nor more than 6 months or both, in addition to which any person, being the operator or owner of any vehicle which requires a registration fee which is calculated upon the gross weight of the vehicle and any load thereon shall be fined at a rate double that which is set forth in this subsection and be imprisoned as provided herein or both. In addition, such person shall also be fined in an amount which is equal to the cost of registering the vehicle at its gross weight at the time of the offense or at the maximum legal limit, whichever is less; which fine shall be suspended, if within 5 days of the offense the court is presented with a valid registration card for the gross weight at the time of the offense for the maximum legal limit for such vehicle.

(b)(1) Notwithstanding the provisions of subsection (a) of this section, whoever violates § 2115(1)-(5) of this title shall, for the first offense, be fined not less than $50 nor more than $200, be imprisoned not less than 30 days nor more than 90 days, or be penalized by both fine and imprisonment. For each subsequent like offense, such person shall be fined not less than $100 nor more than $300, be imprisoned not less than 90 days nor more than 6 months, or be penalized by both fine and imprisonment.

(2) Any owner or operator of a vehicle which requires a registration fee which is calculated upon the gross weight of the vehicle, and any load thereon, and who violates § 2115(1)-(5) of this title, shall be fined at a rate double that which is set forth in this subsection, or be imprisoned as provided herein, or be both fined and imprisoned. In addition, such person shall also be fined an amount which is equal to the costs of registering the vehicle either at its gross weight at the time of the offense, or at the maximum legal limit, whichever is less. Such fine shall be suspended if, within 5 days of the offense, the court is presented with a valid registration card for the actual gross weight of the vehicle at the time of the offense.

(c) This section shall not apply to violations for which a specific punishment is set forth elsewhere in this chapter.

(d) For any violation of the registration provisions of § 2102 or § 2115 of this title and in absence of any traffic offenses relating to driver impairment, the violator's copy of the traffic summons shall act as that violator's authority to drive the vehicle involved by the most direct route from the place of arrest to either the violator's residence or the violator's current place of abode.

36 Del. Laws, c. 10, § 32; 37 Del. Laws, c. 10, §§ 10, 11; Code 1935, § 5570; 21 Del. C. 1953, § 2116; 59 Del. Laws, c. 332, §§ 1, 2; 64 Del. Laws, c. 207, § 2; 69 Del. Laws, c. 307, §§ 1, 3, 4.;



§ 2117. Refunds of fees paid for certain unused registrations

Upon the surrender to the Department of the number plates or plate issued for a vehicle registered under this title, and the furnishing of proof satisfactory to the Secretary and the State Treasurer that (1) the owner of the vehicle entered the armed forces of the United States after such vehicle was registered or (2) that the owner of such vehicle is 65 years of age or older and that the owner voluntarily surrendered such owner's operator's license following the attainment of such age and the registration or reregistration of such vehicle, and that the registration of such vehicle is in full effect, there shall be refunded to such owner, from the General Fund of this State, from funds not otherwise appropriated, a sum equal to as many twelfths of the fee paid for the registration of the vehicle as there are full calendar months in the registration year following the date of the receipt of the number plates or plate, less the sum of $1.00.

21 Del. C. 1953, § 2117; 57 Del. Laws, c. 632; 70 Del. Laws, c. 186, § 1.;



§ 2118. Requirement of insurance for all motor vehicles required to be registered in this State; penalty

(a) No owner of a motor vehicle required to be registered in this State, other than a self-insurer pursuant to § 2904 of this title, shall operate or authorize any other person to operate such vehicle unless the owner has insurance on such motor vehicle providing the following minimum insurance coverage:

(1) Indemnity from legal liability for bodily injury, death or property damage arising out of ownership, maintenance or use of the vehicle to the limit, exclusive of interest and costs, of at least the limits prescribed by the Financial Responsibility Law of this State.

(2)a. Compensation to injured persons for reasonable and necessary expenses incurred within 2 years from the date of the accident for:

1. Medical, hospital, dental, surgical, medicine, x-ray, ambulance, prosthetic services, professional nursing and funeral services. Compensation for funeral services, including all customary charges and the cost of a burial plot for 1 person, shall not exceed the sum of $5,000. Compensation may include expenses for any nonmedical remedial care and treatment rendered in accordance with a recognized religious method of healing.

2. Net amount of lost earnings. Lost earnings shall include net lost earnings of a self-employed person.

3. Where a qualified medical practitioner shall, within 2 years from the date of an accident, verify in writing that surgical or dental procedures will be necessary and are then medically ascertainable but impractical or impossible to perform during that 2-year period, the cost of such dental or surgical procedures, including expenses for related medical treatment, and the net amount of lost earnings lost in connection with such dental or surgical procedures shall be payable. Such lost earnings shall be limited to the period of time that is reasonably necessary to recover from such surgical or dental procedures but not to exceed 90 days. The payment of these costs shall be either at the time they are ascertained or at the time they are actually incurred, at the insurer's option.

4. Extra expenses for personal services which would have been performed by the injured person had they not been injured.

5. "Injured person" for the purposes of this section shall include the personal representative of an estate; provided, however, that if a death occurs, the "net amount of lost earnings" shall include only that sum attributable to the period prior to the death of the person so injured.

b. The minimum insurance coverage which will satisfy the requirements of subparagraph a. of this paragraph is a minimum limit for the total of all payments which must be made pursuant to that subparagraph of $15,000 for any 1 person and $30,000 for all persons injured in any 1 accident.

c. The coverage required by this paragraph shall be applicable to each person occupying such motor vehicle and to any other person injured in an accident involving such motor vehicle, other than an occupant of another motor vehicle.

d. The coverage required by this paragraph shall also be applicable to the named insureds and members of their households for accidents which occur through being injured by an accident with any motor vehicle other than a Delaware insured motor vehicle while a pedestrian or while occupying any registered motor vehicle other than a Delaware registered insured motor vehicle, in any state of the United States, its territories or possessions or Canada.

e. The coverage required in this paragraph shall apply to pedestrians only if they are injured by an accident with any motor vehicle within the State except as to named insureds or members of their households to the extent they must be covered pursuant to paragraph (a)(2)d. of this section.

f. The owner of a vehicle may elect to have the coverage described in this paragraph written subject to certain deductibles, waiting periods, sublimits, percentage reductions, excess provisions and similar reductions offered by insurers in accordance with filings made by such insurers with the Department of Insurance; applicable to expenses incurred as a result of injury to the owner of a vehicle or members of the owner's household; provided that the owner of a motorcycle may elect to exclude from such coverage expenses incurred as a result of injury to any person riding such vehicle while not on a highway and in any case of injury when no other vehicle was involved by actual collision or contact. This election must be made in writing and signed by the owner of the vehicle; insurers issuing such policies may not require such reductions. For all policies having a deductible pursuant to this paragraph the insured shall receive in writing as a separate document a full explanation of all deductible options available, and the insured shall sign such written explanation acknowledging receipt of a copy of same. In addition the insured shall sign a separate statement acknowledging the specific deductible the insured is selecting and the related cost for the policies with such deductible. An insured person may not plead and introduce into evidence in an action for damages against a tortfeasor the amount of the deductible; however, insurers shall recover any deductible for their insureds or their household members pursuant to subsection (g) of this section. Any notices or documents required under this section may be delivered in compliance with the provisions of § 107 of Title 18.

g. The coverage required by this paragraph shall be considered excess over any similar insurance for passengers, other than Delaware residents, when the accident occurs outside the State.

h. Insurers shall notify injured persons covered under this section that the coverage is for 2 years from the date of the accident, and that it is only extended for compensation related to surgical or dental procedures that are related to the accident and that were impossible or impractical to perform within the 2-year period. Such surgical or dental procedures must be verified in writing, within 2 years of the accident, by a qualified medical practitioner.

i.1. Expenses under paragraph (a)(2)a. of this section shall be submitted to the insurer as promptly as practical, in no event more than 2 years after they are received by the insured.

2. Payments of expenses under paragraph (a)(2)a. of this section shall be made as soon as practical after they are received during the period of 2 years from the accident. Expenses which are incurred within the 2 years but which have been impractical to present to an insurer within the 2 years shall be paid if presented within 90 days after the end of the 2-year period.

(3) Compensation for damage to property arising as a result of an accident involving the motor vehicle, other than damage to a motor vehicle, aircraft, watercraft, self-propelled mobile equipment and any property in or upon any of the aforementioned, with the minimum limits of $10,000 for any 1 accident.

(4) Compensation for damage to the insured motor vehicle, including loss of use of the motor vehicle, not to exceed the actual cash value of the vehicle at the time of the loss and $10 per day, with a maximum payment of $300, for loss of use of such vehicle.

The owner of the motor vehicle may elect to exclude, in whole or in part, the coverage described in this paragraph by the use of certain deductibles and exclusions in accordance with filings made by the insurer with the Department of Insurance.

(b) No owner of a motor vehicle being operated in this State shall operate in this State, or authorize any other person to operate such vehicle in this State, unless the owner has insurance on such motor vehicle equal to the minimum insurance required by the state or jurisdiction where said vehicle is registered. If the state or jurisdiction of registration requires no minimum insurance coverage, then such owner must have insurance on such motor vehicle equal to the minimum insurance coverage required for motor vehicles registered in this State. However, an owner shall not be convicted under this subsection if, prior to conviction, the owner shall produce to the court in which the offense is to be tried the insurance identification card or in lieu thereof other sufficient proof of insurance showing such insurance to be in full force and effect at all pertinent times when the motor vehicle was being operated in this State. The Justice of the Peace Court may permit an operator charged under this subsection to provide proof of insurance to the Court by mail or facsimile transmission in lieu of a personal appearance. Proof of insurance shall be as prescribed by the Court and shall be sent to the Court directly from the operator's insurer or the insurer's agent or broker. It shall be the responsibility of the operator to ensure that proof of insurance is received and accepted by the Court. When proof of insurance is sent by mail or fax, the Court may also accept a guilty plea by mail or fax for any accompanying charge for which a voluntary assessment is permitted under § 709(e) of this title. A guilty plea so accepted shall have the same force and effect as if the operator had made the plea in open court. The Justice of the Peace Court shall enact court rules to implement the handling of such cases by mail or facsimile transmission. Where proof of insurance is provided by facsimile, the operator's insurer or the insurer's agent or broker must confirm the information by mail and the Justice of the Peace Court must confirm by telephone that the facsimile was sent by the operator's insurer or the insurer's agent or broker.

(c) Only insurance policies validly issued by companies authorized to write in this State all the kinds of insurance embodied in the required coverages shall satisfy the requirements of this section.

(d) Nothing in this section shall be construed to prohibit the issuance of policies providing coverage more extensive than the minimum coverages required by this section or to require the segregation of such minimum coverages from other coverages in the same policy.

(e) Policies purporting to satisfy the requirements of this section shall contain a provision which states that, notwithstanding any of the other terms and conditions of the policy, the coverage afforded shall be at least as extensive as the minimum coverage required by this section.

(f) The coverage described in paragraphs (a)(1)-(4) of this section may be subject to conditions and exclusions customary to the field of liability, casualty and property insurance and not inconsistent with the requirements of this section, except there shall be no exclusion to any person who sustains bodily injury or death to the extent that benefits therefore are in whole or in part either payable or required to be provided under any workers' compensation law.

(g) Insurers providing benefits described in paragraphs (a)(1)-(4) of this section shall be subrogated to the rights, including claims under any workers' compensation law, of the person for whom benefits are provided, to the extent of the benefits so provided.

(1) Such subrogated rights shall be limited to the maximum amounts of the tortfeasor's liability insurance coverage available for the injured party, after the injured party's claim has been settled or otherwise resolved, except that the insurer providing benefits shall be indemnified by any workers' compensation insurer obligated to make such payments to the injured party.

(2) Any settlement made with an injured party by a liability insurer shall not be challenged or disputed by any insurer having subrogated rights.

(3) Disputes among insurers as to liability or amounts paid pursuant to paragraphs (a)(1)-(4) of this section shall be arbitrated by the Wilmington Auto Accident Reparation Arbitration Committee or its successors. Any disputes arising between an insurer or insurers and a self-insurer or self-insurers shall be submitted to arbitration which shall be conducted by the Commissioner in the same manner as the arbitration of claims provided for in subsection (j) of this section.

(4) No insurer or self-insurer shall join or be joined in an action by an injured party against a tortfeasor for the recovery of damages by the injured party and/or the recovery of benefits paid by the insurer or self-insurer.

(5) Nothing contained herein shall prohibit a liability insurer from paying the subrogated claim of another insurer prior to the settlement or resolution of the injured party's claim. However, should the amount of such settlement or resolution, in addition to the amount of any subrogated claim, exceed the maximum amount for the tortfeasor's liability insurance coverage available for the injured party, then any insurer who has been paid its subrogated claim shall reimburse the tortfeasor's liability insurer that portion of the claim exceeding the maximum amount of the tortfeasor's liability insurance coverage available for the injured party.

(6) Unless specifically excepted by this subsection, this subsection shall also apply to self-insurers.

(h) Any person eligible for benefits described in paragraph (a)(2) or (3) of this section, other than an insurer in an action brought pursuant to subsection (g) of this section, is precluded from pleading or introducing into evidence in an action for damages against a tortfeasor those damages for which compensation is available under paragraph (a)(2) or (3) of this section without regard to any elective reductions in such coverage and whether or not such benefits are actually recoverable.

(i) Nothing in this section shall be construed to require an insurer to insure any particular risk. Nothing herein shall limit the insurer's obligation pursuant to the Delaware Automobile Plan.

(j) Every insurance policy issued under this section shall require the insurer to submit to arbitration, in the manner set forth hereinafter, any claims for losses or damages within the coverages required under paragraph (a)(2) of this section and for damages to a motor vehicle, including the insured motor vehicle, including loss of use of such vehicle, upon request of the party claiming to have suffered a loss or damages within the above-described coverages of paragraph (a)(2) of this section or to such a motor vehicle. Such request shall be in writing and mailed to the Insurance Commissioner.

(1) All arbitration shall be administered by the Insurance Commissioner or the Insurance Commissioner's nominee.

(2) The Insurance Commissioner or the Insurance Commissioner's nominee shall establish a panel of arbitrators consisting of attorneys authorized to practice law in the State and insurance adjusters licensed to act as such in the State.

(3) The Insurance Commissioner, or the Insurance Commissioner's nominee, shall select 3 individuals from the panel of arbitrators, at least 1 of whom shall be an attorney authorized to practice law in the State, to hear each request for arbitration.

(4) The Insurance Commissioner, or the Insurance Commissioner's nominee, shall promulgate all rules and regulations necessary to implement this arbitration program.

(5) The right to require such arbitration shall be purely optional and neither party shall be held to have waived any of its rights by any act relating to arbitration and the losing party shall have a right to appeal de novo to the Superior Court if notice of such appeal is filed with that Court in the manner set forth by its rules within 30 days of the date of the decision being rendered.

(6) The Insurance Commissioner shall establish a schedule of costs of arbitration; provided, however, the arbitrator's fee shall not exceed $25 per arbitrator for any 1 arbitration.

(7) The cost of arbitration shall be payable to the State Department of Insurance, and shall be maintained in a special fund identified as the "Arbitration Fund" which shall be administered by the Insurance Commissioner. These funds under no circumstances shall revert to the General Fund. All costs of arbitration including administrative expenses of the Insurance Department and the arbitrator's fee shall be payable from this Fund.

(8) The applicant may be reimbursed the cost of filing arbitration as a part of the award rendered by the arbitration panel. If an insurer should pay an applicant damages in advance of a hearing, they shall include with those damages the cost to the applicant of filing the arbitration.

(9) This subsection shall also apply to self-insurers.

(k) Every insurance company authorized to transact the business of motor vehicle liability insurance in this State shall file with the Insurance Commissioner as a condition of its continued transaction of such business within this State a form approved by the Insurance Commissioner stating that its motor vehicle liability policies, on Delaware registered vehicles wherever issued, shall be deemed to provide the insurance required by this section. A nonadmitted insurer may file such a form.

(l) A motor vehicle registration shall not be issued or renewed for any vehicle not covered by a vehicle insurance policy meeting the requirements of this title. All insurers shall send to the Division of Motor Vehicles notice, in written or electronic form per the direction of the Division, of any cancellations or terminations of private passenger automobile insurance under § 3904(a)(1) of Title 18 for any private passenger automobile policies which are final and occur within the first 6 months after such policies are issued. The Insurance Commissioner may further change the timeframe for notification by regulation. All insurers shall send notice to the named insured when a motor vehicle insurance policy is canceled pursuant to the provisions of § 3905 of Title 18.

(m) A motor vehicle owner shall, upon request of the Division of Motor Vehicles, offer proof of insurance in full force and effect as a condition of registration or continued registration of a motor vehicle. The Division of Motor Vehicles, upon proof from its records or other sufficient evidence that the required insurance has not been provided or maintained or has terminated or otherwise lapsed at any time, shall immediately suspend the registration of the uninsured vehicle. The registration shall remain suspended until:

(1) The required insurance is obtained or replaced and the vehicle owner submits evidence of insurance on a form prescribed by the Division of Motor Vehicles and certified by the insurer or its agent; and

(2) An uninsured motorist penalty fee is paid to the Division of Motor Vehicles.

(n)(1) Except as provided in subsection (p) of this section, within 5 days of the notice of suspension from the Division of Motor Vehicles, the owner will surrender to the Division of Motor Vehicles the vehicle's certificate of registration and the registration plate. If the owner fails to comply within the aforementioned 5 days, the Division of Motor Vehicles shall suspend the owner's driver's license.

(2) The Division of Motor Vehicles will promulgate rules and/or regulations to cover those circumstances in which there is an allegation of lost or stolen tags.

(3) Each insurer shall report to the Division of Motor Vehicles, within 30 days on a form prescribed by the Division of Motor Vehicles, the name of any person or persons involved in an accident or filing a claim who is alleged to have been operating a Delaware registered motor vehicle without the insurance required under this chapter. At a minimum, the insurer shall provide the name, address and description of the vehicle alleged to be uninsured. Each insurer shall take reasonable care when reporting potential violations of this section, but in no case shall an insurer, provider or any of its employees or agents incur any liabilities for erroneous reports of a violation.

(4) In addition to any other penalty provided for in the Delaware Motor Vehicle Law, if the required insurance for a vehicle terminates or otherwise lapses during its registration year, the Division of Motor Vehicles shall assess the owner of the vehicle with a penalty of $100 for each vehicle without the required insurance for a period of up to 30 days. When a penalty fee is assessed, beginning on the thirty-first day of the penalty period, the penalty fee shall increase by a rate of $5.00 for each subsequent day until the insurance is replaced, tags are surrendered to the Division of Motor Vehicles, or the registration expires, whichever occurs first. The Division of Motor Vehicles shall also charge a registration reinstatement fee of $50. When the Division of Motor Vehicles assesses a vehicle owner with a penalty under this subsection, the Division shall not reinstate a registration suspended under this section until the penalty is paid, and the owner has also paid a registration reinstatement fee of $50.

(o) "Insurance identification card" shall mean a card issued by or on behalf of an insurance company or bonding company duly authorized to transact business in this State which states in such form as the Insurance Commissioner may prescribe or approve that such company has issued a vehicle insurance policy meeting the requirements of this title. The Insurance Commissioner shall require all insurance companies transacting business within this State to provide with each vehicle insurance policy an insurance identification card describing the vehicle covered. The insurance identification card shall be valid for a period not to exceed 6 months. Notwithstanding this limitation, an insurance identification card may be issued for a period of 12 months if premium has been paid for the 12-month period. If an owner shall have filed a financial security deposit, or shall have qualified as a self-insurer, the term "insurance identification card" shall mean a card issued by the Office of the Insurance Commissioner which evidences that such deposit has been filed or that such owner has so qualified.

(p)(1) The insurance identification card issued for a vehicle required to be registered under this title shall at all times, when the vehicle is being operated upon a highway within this State, be in the possession of the operator thereof or carried in the vehicle and shall be produced upon the request of a police officer or justice of the peace or any other party involved in an accident with the insured. If the operator of a motor vehicle is unable to produce an insurance identification card at the time of a traffic stop or an accident the operator shall be issued a summons to appear in court. If the operator is convicted under this subsection and has not provided proof of insurance in effect as of the date of conviction, the court shall, in addition to any other penalties imposed, notify the Division of Motor Vehicles of the lack of insurance. The Division of Motor Vehicles shall promptly suspend the vehicle's registration pursuant to the provisions of subsection (m) of this section.

(2) An operator shall not be convicted under this subsection if, prior to conviction, the operator shall produce to the court in which the offense is to be tried the insurance identification card or in lieu thereof other sufficient proof, including but not limited to an automobile, garage keeper's or other commercial or personal insurance policy, showing that there was insurance in full force and effect at all pertinent times covering or which would cover the said motor vehicle or the operation of the said motor vehicle by the operator charged under this subsection.

(3) Subject to paragraph (p)(2) of this section above, the Justice of the Peace Court may permit an operator charged under this subsection to provide proof of insurance to the Court by mail or facsimile transmission or other Court approved method in lieu of a personal appearance. Proof of insurance shall be as prescribed by the Court and shall be sent to the Court directly from the operator's insurer or the insurer's agent or broker. It shall be the responsibility of the operator to ensure that proof of insurance is received and accepted by the Court. When proof of insurance is accepted by the court by any means other than personal appearance, the Court may also accept a guilty plea in absentia for any accompanying charge for which a voluntary assessment is permitted under § 709(e) of this title. A guilty plea so accepted shall have the same force and effect as if the operator had made the plea in open court. The Justice of the Peace Court shall enact court rules to implement the handling of such cases by means other than personal appearance of the operator.

(4) Where the individual is charged with violating this section, and at the time of the alleged offense, the individual was operating a vehicle owned or leased by the individual's employer in the course and scope of the individual's employment, the individual shall not be convicted of violating this section unless the individual knew or should have known that the employer's vehicle failed to meet the requirement of this section.

(q)(1) The Division of Motor Vehicles shall annually select for verification on a random sample basis not less than 10% of vehicle registrations subject to the insurance required by this section. This verification will be made through the insurers as reflected in the Division's records.

(2) Any vehicle owner identified by the Division as a possible uninsured shall submit proof of insurance within 30 days of the Division's request for such proof, to the Division of Motor Vehicles on a form prescribed by the Division and certified by an insurer or agent.

(3) The failure of a vehicle owner to submit the required proof under this section within a 30-day period shall be prima facie evidence that the vehicle is uninsured and the owner shall be subject to the penalties as prescribed in subsections (l) and (m) of this section.

(4) With respect to any vehicle which has:

a. Had its registration suspended by the Division of Motor Vehicles pursuant to subsection (m) of this section,

b. Had transfer of custody of its license plate ordered by the Justice of the Peace Court pursuant to subsection (p) of this section, or

c. Failed to produce proof of insurance in a timely fashion pursuant to this subsection (q) of this section,

an officer of the Delaware State Police or member of the Department of Insurance's Fraud Prevention Bureau ("the Fraud Bureau") may confiscate the registration plate of that vehicle at any time absent affirmative proof that the vehicle is currently insured. Prior to any confiscation pursuant to this subsection, the registered owner of a vehicle shall receive notice at least 7 days prior to confiscation by regular and certified mail that such confiscation is to occur, and shall be provided a means to prove that the vehicle has current insurance prior to the indicated confiscation date. The Division of Motor Vehicles and the Justice of the Peace Court shall provide information to the Fraud Bureau and Delaware State Police sufficient to allow those organizations to enforce this subsection. Registration plates confiscated pursuant to this subsection shall be turned over to the Division of Motor Vehicles, which shall follow procedures established pursuant to and consistent with subsection (m) of this section for return of said plates. The Fraud Bureau shall provide its members with sufficient training to ensure safe enforcement of this subsection.

(r) In the event of a suspension of a driver's license pursuant to this section, the Department may issue an occupational license during a period of suspension upon application by the applicant upon a form prescribed by the Department and sworn to by the applicant; provided, that the applicant sets forth in said application that the suspension of such license has created an extreme hardship and that no prior occupational license has been issued within the preceding 12 months; provided, however, that no such occupational license shall be issued until the applicant demonstrates proof of liability insurance on all motor vehicles owned by such applicant or spouse. If the suspension of the driver's license resulted from the arrest and conviction of a person stemming from an incident in which property damage or personal injury occurred, an occupational license shall not be issued, the other provisions of this subsection to the contrary notwithstanding.

(s)(1) Whoever violates any subsection of this section shall be fined for the first offense not less than $1,500 nor more than $2,000 and shall have that person's driving license and/or privileges suspended for 6 months. For each subsequent offense occurring within 3 years of a former offense, that person shall be fined not less than $3,000 nor more than $4,000 and shall have that person's driver's license and/or driving privilege suspended for 6 months. The minimum fine levied for a violation of subsection (a), (b) or (p) of this section shall not be subject to suspension or avoidance for any reason, including the securing of insurance between the time of arrest and sentencing, if the person subject to such fines has been in violation for a period of 30 or more consecutive days unless such person affirmatively proves that the insurer did not send notice to the named insured as required under subsection (l) of this section.

(2) Failure of the owner or operator to produce an insurance identification card for insurance which is in full force and effect at the time of the offense shall be presumptive evidence that such person is operating such person's vehicle without having insurance required by this title.

(3) Notwithstanding the penalties specified above, anyone convicted of driving without minimum insurance as required in this section shall have such person's privileges of driving suspended in this State until such time as such person has furnished proof of insurance to the Division of Motor Vehicles.

(t)(1) The Division of Motor Vehicles shall periodically select for verification of the required insurance all vehicles owned, individually or jointly, by a person who has been previously convicted of violating the provisions of this subchapter.

(2) The Division of Motor Vehicles may determine the accuracy of information relating to the proof of required insurance satisfying the provisions of this section.

(u)(1) The Division of Motor Vehicles may require evidence that any motor vehicle registered in a person's name, individually or jointly, is covered by the insurance required by this chapter, at a conference, hearing or interview:

a. As a result of point accumulation on the owner's motor vehicle driving record pursuant to the rules and regulations of the Division of Motor Vehicles; or

b. To show cause why the person's license should not be suspended or revoked pursuant to the laws of this State or the rules and regulations of the Division of Motor Vehicles.

(2) The Division of Motor Vehicles may require evidence that any vehicle registered in a person's name, individually or jointly, is covered by the insurance required by this chapter, at the time of reinstatement of driving privileges.

(3) The evidence of insurance shall be on a form prescribed by the Division of Motor Vehicles and certified by an insurer or its agent.

(4) Failure to submit the required proof under this section shall be prima facie evidence that any vehicle registered in that person's name, either individually or jointly, is uninsured and the owner shall be subject to the penalties as prescribed in subsections (l) and (m) of this section.

(v)(1) If a person has been issued an equipment inspection notice pursuant to § 2144 of this title, the person shall send within 30 days to the Division of Motor Vehicles the evidence of insurance or security required by this chapter on a form prescribed by the Division and certified by an insurer or agent.

(2) A failure to submit the evidence required by paragraph (v)(1) of this section shall result in the suspension of the registration of the vehicle cited and the assessment of the uninsured motorist penalty fee under this section.

(w) The Division of Motor Vehicle shall conduct a study or cause such study to be conducted to assess the feasibility and costs of establishing a direct computer link between the Division of Motor Vehicle's registration files and the insurance companies' data bases for the purposes of allowing the Division to conduct "real time" status reports of uninsured motorists. The Division of Motor Vehicles shall also conduct a study or cause such study to be conducted to analyze the ramifications of implementing an uninsured motorist program in the State similar to that of Virginia's Uninsured Motorist Program.

(x) Notwithstanding any contrary provisions of the Code, there shall be established a special fund of the State to be known as the D.M.V.T. Fund. The Secretary of Finance shall, commencing upon the effective date of this legislation, and commencing at the beginning of each fiscal year thereafter, cause to be deposited into the D.M.V.T. Fund amounts received as payments of fines and costs assessed by the Justice of the Peace Courts and/or the Court of Common Pleas under this section, until the amount deposited in said fiscal year shall equal $150,000.

(y) The purpose of the D.M.V.T. Fund is to provide for the administrative costs associated with this Act. Any balance in the D.M.V.T. Fund as of the last day of the fiscal year in excess of $15,000 shall be deposited to the General Fund. The Secretary of Finance shall make deposits to the D.M.V.T. Fund as required under this section commencing after August 1, 1995.

(z) The Director of the Division of Motor Vehicles may adopt such rules and regulations, not inconsistent with this title, as are necessary to enforce this section.

21 Del. C. 1953, § 2118; 58 Del. Laws, c. 98, § 1; 58 Del. Laws, c. 353, § 1; 58 Del. Laws, c. 443; 59 Del. Laws, c. 179, §§ 1-3; 59 Del. Laws, c. 574, §§ 1, 3; 60 Del. Laws, c. 337, §§ 1, 2; 60 Del. Laws, c. 433, § 2; 61 Del. Laws, c. 66, § 1; 61 Del. Laws, c. 292, §§ 1-3; 61 Del. Laws, c. 320, § 1; 61 Del. Laws, c. 417, §§ 1, 2; 62 Del. Laws, c. 280, § 1; 63 Del. Laws, c. 149, § 1; 63 Del. Laws, c. 405, § 1; 64 Del. Laws, c. 198, §§ 1, 2; 64 Del. Laws, c. 356, § 1; 65 Del. Laws, c. 177, § 1; 65 Del. Laws, c. 324, § 1; 65 Del. Laws, c. 503, § 4; 67 Del. Laws, c. 177, §§ 1, 2; 68 Del. Laws, c. 331, §§ 1-4; 68 Del. Laws, c. 336, § 1; 69 Del. Laws, c. 116, § 3; 69 Del. Laws, c. 155, §§ 1, 2; 69 Del. Laws, c. 197, § 1; 69 Del. Laws, c. 413, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 247, §§ 1-3; 72 Del. Laws, c. 20, § 1; 72 Del. Laws, c. 58, §§ 1, 2; 72 Del. Laws, c. 219, § 1; 72 Del. Laws, c. 380, §§ 1, 2; 74 Del. Laws, c. 110, § 139; 74 Del. Laws, c. 400, § 1; 75 Del. Laws, c. 59, § 1; 76 Del. Laws, c. 128, § 1; 77 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 247, § 2.;

§ 2118A Unlawful possession or manufacture of proof of insurance, penalties.

(a) It shall be unlawful for any person to possess, manufacture, sell, distribute or circulate a fictitious insurance identification card or any fictitious proof of insurance. A fictitious insurance identification card shall be any document not manufactured in compliance with § 2118(o) of this title. Fictitious proof of insurance shall be any document not produced in compliance with § 2118(o) of this title.

(b) It shall also be unlawful for any person to possess, manufacture, sell, distribute or circulate a blank insurance identification card. However, the following shall be exempt from this subsection: Office of the Insurance Commissioner, insurance companies or bonding companies or their employees or agents or employees of such agents in the discharge of their employment duties.

(c) Any person convicted of a violation of subsection (a) or (b) of this section shall be fined for the first offense not less than $500, nor more than $1500, or imprisoned not less than 30 days, nor more than 60 days, or both. For each subsequent violation, the person shall be fined not less than $1000, nor more than $2000, or be imprisoned not less than 60 days, nor more than 6 months, or both.

68 Del. Laws, c. 406, § 1.;

§ 2118B Processing and payment of insurance benefits.

(a) The purpose of this section is to ensure reasonably prompt processing and payment of sums owed by insurers to their policyholders and other persons covered by their policies pursuant to § 2118 of this title, and to prevent the financial hardship and damage to personal credit ratings that can result from the unjustifiable delays of such payments.

(b) When an insurer is notified in writing by the claimant that the claimant desires to file an initial claim for benefits pursuant to § 2118(a)(2) of this title, the insurer shall, no later than 10 days following the insurer's receipt of said notification, provide that claimant with a form for filing such a claim. For purposes of this subsection an insurer shall be deemed to have provided a claimant with a form for filing a claim when the insurer deposits such a form in an envelope addressed to such claimant with the United States Postal Service and with postage affixed for first class (or better) delivery. If an insurer fails to comply with the provisions of this subsection, the insurer shall pay the claimant a sum equal to 1 percent of the amount due as of the date on which the claim was required to be provided for each day beyond the prescribed period for compliance, not to exceed $5,000.

(c) When an insurer receives a written request for payment of a claim for benefits pursuant to § 2118(a)(2) of this title, the insurer shall promptly process the claim and shall, no later than 30 days following the insurer's receipt of said written request for first-party insurance benefits and documentation that the treatment or expense is compensable pursuant to § 2118(a) of this title, make payment of the amount of claimed benefits that are due to the claimant or, if said claim is wholly or partly denied, provide the claimant with a written explanation of the reasons for such denial. If an insurer fails to comply with the provisions of this subsection, then the amount of unpaid benefits due from the insurer to the claimant shall be increased at the monthly rate of:

(1) One and one-half percent from the thirty-first day through the sixtieth day; and

(2) Two percent from the sixty-first day through the one hundred and twentieth day; and

(3) Two and one-half percent after the one hundred and twenty-first day.

(d) If an insurer fails to comply with subsection (b) or (c) of this section, the claimant may recover the amount due through a civil action in any court of competent jurisdiction or through a Delaware Insurance Commissioner's Arbitration Proceeding, consistent with § 2118(j)(1)-(9) of this title, at the option of the claimant. Any judgment entered for a claimant in a civil action or arbitration proceeding brought under this section shall include, in addition to the amount due and any additional amount provided for by subsections (b) and (c) of this section, an award for the costs of the action and the prosecution of the action, including reasonable attorney's fees; provided, however, that the costs of the action and the prosecution of the action, including reasonable attorney's fees shall only be awarded if it is found that the insurer acted in bad faith. The burden of proving that the insurer acted in bad faith shall be on the claimant. Any sums other than the original claim paid under this subsection shall not reduce the amount of coverage available under the insurance policy that is the basis for the claim.

(e) If an action pursuant to subsection (d) of this section is not filed within 90 days of the date of denial or the date when benefits are due as provided for in subsection (c) of this section, the penalties prescribed in that subsection shall begin to run from the date of the filing of said action.

(f) The remedies provided by this section are in addition to all other remedies available to the claimant under state and federal statutory or common law.

69 Del. Laws, c. 116, § 2; 69 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2118A. Unlawful possession or manufacture of proof of insurance, penalties

(a) It shall be unlawful for any person to possess, manufacture, sell, distribute or circulate a fictitious insurance identification card or any fictitious proof of insurance. A fictitious insurance identification card shall be any document not manufactured in compliance with § 2118(o) of this title. Fictitious proof of insurance shall be any document not produced in compliance with § 2118(o) of this title.

(b) It shall also be unlawful for any person to possess, manufacture, sell, distribute or circulate a blank insurance identification card. However, the following shall be exempt from this subsection: Office of the Insurance Commissioner, insurance companies or bonding companies or their employees or agents or employees of such agents in the discharge of their employment duties.

(c) Any person convicted of a violation of subsection (a) or (b) of this section shall be fined for the first offense not less than $500, nor more than $1500, or imprisoned not less than 30 days, nor more than 60 days, or both. For each subsequent violation, the person shall be fined not less than $1000, nor more than $2000, or be imprisoned not less than 60 days, nor more than 6 months, or both.

68 Del. Laws, c. 406, § 1.;

§ 2118B Processing and payment of insurance benefits.

(a) The purpose of this section is to ensure reasonably prompt processing and payment of sums owed by insurers to their policyholders and other persons covered by their policies pursuant to § 2118 of this title, and to prevent the financial hardship and damage to personal credit ratings that can result from the unjustifiable delays of such payments.

(b) When an insurer is notified in writing by the claimant that the claimant desires to file an initial claim for benefits pursuant to § 2118(a)(2) of this title, the insurer shall, no later than 10 days following the insurer's receipt of said notification, provide that claimant with a form for filing such a claim. For purposes of this subsection an insurer shall be deemed to have provided a claimant with a form for filing a claim when the insurer deposits such a form in an envelope addressed to such claimant with the United States Postal Service and with postage affixed for first class (or better) delivery. If an insurer fails to comply with the provisions of this subsection, the insurer shall pay the claimant a sum equal to 1 percent of the amount due as of the date on which the claim was required to be provided for each day beyond the prescribed period for compliance, not to exceed $5,000.

(c) When an insurer receives a written request for payment of a claim for benefits pursuant to § 2118(a)(2) of this title, the insurer shall promptly process the claim and shall, no later than 30 days following the insurer's receipt of said written request for first-party insurance benefits and documentation that the treatment or expense is compensable pursuant to § 2118(a) of this title, make payment of the amount of claimed benefits that are due to the claimant or, if said claim is wholly or partly denied, provide the claimant with a written explanation of the reasons for such denial. If an insurer fails to comply with the provisions of this subsection, then the amount of unpaid benefits due from the insurer to the claimant shall be increased at the monthly rate of:

(1) One and one-half percent from the thirty-first day through the sixtieth day; and

(2) Two percent from the sixty-first day through the one hundred and twentieth day; and

(3) Two and one-half percent after the one hundred and twenty-first day.

(d) If an insurer fails to comply with subsection (b) or (c) of this section, the claimant may recover the amount due through a civil action in any court of competent jurisdiction or through a Delaware Insurance Commissioner's Arbitration Proceeding, consistent with § 2118(j)(1)-(9) of this title, at the option of the claimant. Any judgment entered for a claimant in a civil action or arbitration proceeding brought under this section shall include, in addition to the amount due and any additional amount provided for by subsections (b) and (c) of this section, an award for the costs of the action and the prosecution of the action, including reasonable attorney's fees; provided, however, that the costs of the action and the prosecution of the action, including reasonable attorney's fees shall only be awarded if it is found that the insurer acted in bad faith. The burden of proving that the insurer acted in bad faith shall be on the claimant. Any sums other than the original claim paid under this subsection shall not reduce the amount of coverage available under the insurance policy that is the basis for the claim.

(e) If an action pursuant to subsection (d) of this section is not filed within 90 days of the date of denial or the date when benefits are due as provided for in subsection (c) of this section, the penalties prescribed in that subsection shall begin to run from the date of the filing of said action.

(f) The remedies provided by this section are in addition to all other remedies available to the claimant under state and federal statutory or common law.

69 Del. Laws, c. 116, § 2; 69 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2118B. Processing and payment of insurance benefits

(a) The purpose of this section is to ensure reasonably prompt processing and payment of sums owed by insurers to their policyholders and other persons covered by their policies pursuant to § 2118 of this title, and to prevent the financial hardship and damage to personal credit ratings that can result from the unjustifiable delays of such payments.

(b) When an insurer is notified in writing by the claimant that the claimant desires to file an initial claim for benefits pursuant to § 2118(a)(2) of this title, the insurer shall, no later than 10 days following the insurer's receipt of said notification, provide that claimant with a form for filing such a claim. For purposes of this subsection an insurer shall be deemed to have provided a claimant with a form for filing a claim when the insurer deposits such a form in an envelope addressed to such claimant with the United States Postal Service and with postage affixed for first class (or better) delivery. If an insurer fails to comply with the provisions of this subsection, the insurer shall pay the claimant a sum equal to 1 percent of the amount due as of the date on which the claim was required to be provided for each day beyond the prescribed period for compliance, not to exceed $5,000.

(c) When an insurer receives a written request for payment of a claim for benefits pursuant to § 2118(a)(2) of this title, the insurer shall promptly process the claim and shall, no later than 30 days following the insurer's receipt of said written request for first-party insurance benefits and documentation that the treatment or expense is compensable pursuant to § 2118(a) of this title, make payment of the amount of claimed benefits that are due to the claimant or, if said claim is wholly or partly denied, provide the claimant with a written explanation of the reasons for such denial. If an insurer fails to comply with the provisions of this subsection, then the amount of unpaid benefits due from the insurer to the claimant shall be increased at the monthly rate of:

(1) One and one-half percent from the thirty-first day through the sixtieth day; and

(2) Two percent from the sixty-first day through the one hundred and twentieth day; and

(3) Two and one-half percent after the one hundred and twenty-first day.

(d) If an insurer fails to comply with subsection (b) or (c) of this section, the claimant may recover the amount due through a civil action in any court of competent jurisdiction or through a Delaware Insurance Commissioner's Arbitration Proceeding, consistent with § 2118(j)(1)-(9) of this title, at the option of the claimant. Any judgment entered for a claimant in a civil action or arbitration proceeding brought under this section shall include, in addition to the amount due and any additional amount provided for by subsections (b) and (c) of this section, an award for the costs of the action and the prosecution of the action, including reasonable attorney's fees; provided, however, that the costs of the action and the prosecution of the action, including reasonable attorney's fees shall only be awarded if it is found that the insurer acted in bad faith. The burden of proving that the insurer acted in bad faith shall be on the claimant. Any sums other than the original claim paid under this subsection shall not reduce the amount of coverage available under the insurance policy that is the basis for the claim.

(e) If an action pursuant to subsection (d) of this section is not filed within 90 days of the date of denial or the date when benefits are due as provided for in subsection (c) of this section, the penalties prescribed in that subsection shall begin to run from the date of the filing of said action.

(f) The remedies provided by this section are in addition to all other remedies available to the claimant under state and federal statutory or common law.

69 Del. Laws, c. 116, § 2; 69 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2119. Requirement of compliance with Title 30 for all commercial registrations by corporations

(a) No vehicle shall be registered or reregistered as a "commercial" vehicle under this chapter until the corporate applicant has submitted proof of compliance with Title 30.

(b) The Secretary of the Department of Transportation in conjunction with the Secretary of the Department of Finance shall promulgate such requirements of proof as they shall deem necessary for the administration and implementation of subsection (a) of this section.

60 Del. Laws, c. 291, § 1; 74 Del. Laws, c. 110, § 41.;



§ 2120. Waiver of registration and inspection of special mobile equipment

The requirements for registration and inspection of special mobile equipment are waived.

64 Del. Laws, c. 259, § 2.;

§ 2120A Registration of specialized vehicles; fees; restrictions.

(a) The Division of Motor Vehicles may register a specialized vehicle which will not meet the Division's standards for inspection or performance. The specialized vehicle shall be registered with restrictions as determined by the Division to be in the best interest of highway safety.

(b) The annual registration fee shall be the same fee as assessed to a vehicle or motor vehicle in a similar class and according to the fees in this chapter.

(c) Specialized vehicles shall be subject to annual inspection in accordance with regulations as adopted by the Division of Motor Vehicles.

(d) Specialized self-propelled vehicles shall not be registered unless such vehicles are insured pursuant to § 2118 of this title.

62 Del. Laws, c. 150, § 2.;



§ 2120A. Registration of specialized vehicles; fees; restrictions

(a) The Division of Motor Vehicles may register a specialized vehicle which will not meet the Division's standards for inspection or performance. The specialized vehicle shall be registered with restrictions as determined by the Division to be in the best interest of highway safety.

(b) The annual registration fee shall be the same fee as assessed to a vehicle or motor vehicle in a similar class and according to the fees in this chapter.

(c) Specialized vehicles shall be subject to annual inspection in accordance with regulations as adopted by the Division of Motor Vehicles.

(d) Specialized self-propelled vehicles shall not be registered unless such vehicles are insured pursuant to § 2118 of this title.

62 Del. Laws, c. 150, § 2.;






Subchapter II Plates

§ 2121. Number and registration plates; provision for the issuance of special license plates to the owners of motor vehicles who operate amateur radio stations; special vanity plates

(a) The Department shall furnish 1 number plate for each vehicle registered. The Department shall also furnish registration plates as hereinafter provided. Upon the termination of the lawful use of any such plates they shall be returned to the Department.

(b) Each number plate shall have displayed thereon the registration number assigned to the vehicle, the name of this State, which may be abbreviated and in the case of motor farm trucks used exclusively by farmers in the operation of their farms and which have been registered for the reduced fee as provided by law, such plates for such farm motor trucks shall also display in large type the letter "F," meaning for farm motor trucks only. In addition to the reduced registration fee to be paid for the registration of such motor farm trucks, the owner thereof shall also pay to the Department the cost of such special number plates for such trucks. In case of vehicles registered for a gross rate of more than 5,000 pounds, the number plate may also show the gross weight for which the vehicle is registered. Each number plate for each vehicle shall also show, in the manner determined by the Department and as hereinafter provided, the period of expiration thereof for which the vehicle has been registered and the required registration fee paid. Each number plate and the identifying letters and numerals thereon, except the registration period or expiration thereof, shall be of sufficient size to be plainly readable at a distance of 100 feet during daylight.

Motor vehicles with a registered gross weight of 7,000 pounds or less may be assigned any type of number plate. Motor vehicles, except for recreational vehicles, with a registered weight rating above 7,000 pounds will be assigned commercial or farm truck license plates. The number plates for motorcycles and mopeds, as defined by § 101(32) and (31) of this title, shall display thereon the letters "MC" for motorcycles and the letters "MP" for mopeds. The number plates for recreational vehicles and trailers as defined by § 101(53) and (52) of this title shall display thereon the letters "RV" for recreational motor vehicles and the letters "RT" for recreational trailers. The title registration number for mobile homes shall begin with the letters "MH" and park trailers with the letters "PT". Each number plate and special plate may have displayed thereon, in addition to all other numbers or letters required by this subsection, the words "The First State."

(c) The number plates shall be of such design, size, material and color as the Department may determine and shall be so constructed that validation plates, to be furnished by the Department as provided in this section, may be conveniently attached or affixed thereto and, when necessary, detached and removed therefrom.

(d) The Department shall furnish for each vehicle registered and upon the payment of the required fees a validation plate to be attached or affixed to the number plate as provided by subsection (c) of this section. Such validation plates shall be of such design, size, material and color and shall bear such legend or inscription as the Department may determine, showing the period or expiration date thereof.

(e) There may also be attached to any number plate an additional removable plate of a size and design approved by the Department, which additional plate may show such other data as the Department may approve. No number plate shall have attached thereto any advertising matter, any fictitious numbers, signs, or symbols or any legend of any character not approved by the Department.

(f) The Department shall issue for every passenger motor vehicle, rented without a driver, the number of plates of the same type as issued for private passenger vehicles.

(g) Upon written application, the Department shall furnish to any owner of a motor vehicle who is a resident of the State and who holds a valid, unrevoked, and unexpired official amateur radio station license issued by the Federal Communications Commission, a special license plate for a motor vehicle owned by such individual and on which the required registration fee has been paid. The special plate shall bear the official amateur radio station call letters as assigned by the Federal Communications Commission to said individual. The special plate shall supersede the regular numbered plate assigned to such motor vehicle during the time said individual holds a valid, unrevoked and unexpired official amateur radio station license issued by the Federal Communications Commission and while such motor vehicle is owned by such individual; provided that, at all times, the necessary registration fee has been paid for such motor vehicle. Upon making application for such special license plate the owner shall pay, in addition to the regular registration fee, the sum of $10 for such plate. Application shall be made on such form as shall be prescribed by the Department.

The special license plate shall have imprinted thereon only the call letters of the licensee, the words, "Delaware", "The First State" and the expiration date of the license plate.

(h) This title notwithstanding, the Department, upon written application, shall furnish to any owner of a motor vehicle otherwise entitled to a license plate, who is a resident of this State, a special vanity license plate for each motor vehicle owned by such individual for which the required registration fee has been paid, which plate shall have displayed thereon:

(1) Any single letter or combination of letters or combination of letters and numerals, not to exceed 7 in number. If the combination includes numerals, the numerals shall be displayed to the right of all letters on the plate. A hyphen shall be permitted and shall be counted as 1 letter. In its discretion, the Department may refuse any combination of letters, or letters and numerals. The Department may refuse 7 character combinations that do not allow adequate spacing between letters and/or numbers;

(2) The word "Delaware";

(3) The words "The First State";

(4) The expiration date of the license plates; and

(5) Gold letters on a blue background, except for license plates provided for in § 2123 of this title, in which case they shall be blue letters on a gold background.

Upon making application for such special vanity license plates, the owner shall pay $40 annually for each plate in addition to the regular registration fee. Application shall be made on forms as prescribed by the Department. The Department shall issue such plates in the order in which the applications are received for any letter or combination thereof. Such license plates shall be the personal property of the owner so long as the owner shall comply with this section. No reasonable facsimile of any license plate as provided for in this chapter shall be displayed on the front of any motor vehicle registered in this State. The provisions of subsection (b) of this section relating to the display of the letters "P/C" for combination vehicles shall not be applicable to this subsection.

(i) This title notwithstanding, the Department, upon written application, shall furnish to any owner of a motorcycle, otherwise entitled to a Delaware license plate, a special vanity license plate, provided the required registration fee has been paid for such motorcycle pursuant to § 2151(1) of this title. Such special plate shall have displayed thereon:

(1) Any single letter or combination of letters or combinations of letters and numerals, not to exceed 5 in number. If the combination includes numerals, the numerals shall be displayed to the right of all letters on the plate. A hyphen shall be permitted and shall be counted as 1 letter. In its discretion, the Department may refuse any combination of letters, or letters and numerals;

(2) The word "Delaware";

(3) The letters M/C;

(4) The expiration date of the license plate; and

(5) Gold letters on a blue background.

Upon making application for such special vanity license plate, the owner shall pay $40 annually for each plate in addition to the regular registration fee. Application shall be made on forms as prescribed by the Department. The Department shall issue such plates in the order in which the applications are received for any letter or combination thereof. Such license plate shall be the personal property of the owner so long as the owner shall comply with this section. No reasonable facsimile of any license plate as provided for in this chapter shall be displayed on the front of any motorcycle registered in this State.

(j) The number plates for recreational vehicles shall display thereon the letters "RV." A $10 fee shall be assessed to change the certificate of title, registration and license plate for any vehicle already registered under another type of plate if the owner desires to change to a recreational vehicle tag.

(k) Effective March 27, 1996, individual special vanity license plates shall not be recalled when the Department issues other categories of special group license plates with conflicting letters and numbers.

36 Del. Laws, c. 10, § 12; 37 Del. Laws, c. 10, § 5; Code 1935, § 5550; 43 Del. Laws, c. 244, § 6; 46 Del. Laws, c. 122, §§ 1, 2; 47 Del. Laws, c. 255, §§ 1, 4; 21 Del. C. 1953, § 2121; 49 Del. Laws, c. 14, § 2; 49 Del. Laws, c. 78; 53 Del. Laws, c. 349; 56 Del. Laws, c. 283, §§ 1, 2; 58 Del. Laws, c. 125; 58 Del. Laws, c. 384, § 5; 59 Del. Laws, c. 57, § 2; 60 Del. Laws, c. 180, § 1; 61 Del. Laws, c. 342, § 1; 63 Del. Laws, c. 212, § 1; 63 Del. Laws, c. 335, § 1; 65 Del. Laws, c. 78, §§ 1-3; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 156, § 61(a)-(c); 69 Del. Laws, c. 217, § 2; 69 Del. Laws, c. 454, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 264, § 1; 70 Del. Laws, c. 326, §§ 1-3; 71 Del. Laws, c. 20, § 1; 74 Del. Laws, c. 166, § 1.;

§ 2121A Special license plates for members of Delaware firefighters, auxiliary, and volunteer ambulance or rescue companies within the Delaware Firefighter's Association.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for the assignment to that vehicle of a special Delaware firefighter number; provided however, the owner of the vehicle has official documentation which indicates such person is a bona fide member of or holds membership with a Delaware-based fire company, auxiliary of a fire company, or a volunteer ambulance or volunteer rescue company belonging to any county firefighter's association or the Delaware State Firefighter's Association of the State of Delaware.

(2) This section applies only to:

a. A private passenger vehicle;

b. A truck with a 3/4-ton or smaller manufacturer's rated capacity; or

c. A van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee required by this title is required for registration under this section; however, the original application under this section shall be subject to a $10 administration fee.

(c) The applicant must submit acceptable proof, as required by the Division, that such applicant is a member in good standing or is otherwise eligible for the issuance of such special plate.

(d) [Repealed.]

(e) The Department shall reserve sufficient license plates including appropriate letters and numbers consecutively beginning with the number 1 as are required for this section.

(f) The Department, upon receipt of any official correspondence from the organization advising that the individual to which a special plate has been issued is no longer affiliated with such organization said special plate shall be forfeited and/or revoked immediately.

68 Del. Laws, c. 349, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2121A. Special license plates for members of Delaware firefighters, auxiliary, and volunteer ambulance or rescue companies within the Delaware Firefighter's Association

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for the assignment to that vehicle of a special Delaware firefighter number; provided however, the owner of the vehicle has official documentation which indicates such person is a bona fide member of or holds membership with a Delaware-based fire company, auxiliary of a fire company, or a volunteer ambulance or volunteer rescue company belonging to any county firefighter's association or the Delaware State Firefighter's Association of the State of Delaware.

(2) This section applies only to:

a. A private passenger vehicle;

b. A truck with a 3/4-ton or smaller manufacturer's rated capacity; or

c. A van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee required by this title is required for registration under this section; however, the original application under this section shall be subject to a $10 administration fee.

(c) The applicant must submit acceptable proof, as required by the Division, that such applicant is a member in good standing or is otherwise eligible for the issuance of such special plate.

(d) [Repealed.]

(e) The Department shall reserve sufficient license plates including appropriate letters and numbers consecutively beginning with the number 1 as are required for this section.

(f) The Department, upon receipt of any official correspondence from the organization advising that the individual to which a special plate has been issued is no longer affiliated with such organization said special plate shall be forfeited and/or revoked immediately.

68 Del. Laws, c. 349, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2122. Unauthorized use of or addition to plates

No person shall use or exhibit in a manner or at a time not authorized by this chapter, or by the rules and regulations of the Department with respect thereto, any number of registration plates or accessory plates, or display or use any unauthorized design, symbol or legend on or attached to any such plates.

36 Del. Laws, c. 10, § 12; 37 Del. Laws, c. 16, §§ 1, 2; Code 1935, § 5550; 43 Del. Laws, c. 244, § 6; 21 Del. C. 1953, § 2122.;



§ 2123. Number plates for elective or constitutional officers of the State and for state and federal judges

(a) Upon written application, the Department shall furnish, without charge, to any state elective or constitutional officer, including members of both branches of the General Assembly, to the members of the judiciary (including the Judges of the United States District Court for the District of Delaware and United States Court of Appeals for the Third Circuit, resident in Delaware) and to the Representatives and Senators of the State in the Congress of the United States, a set of special plates for each motor vehicle owned by such person and on which the required registration fee has been paid, but not to exceed 2 sets of plates for each individual, which plates shall supersede, during such person's term of office and while such motor vehicle is owned by such person, the regular number plates assigned to such motor vehicle if at all times the necessary registration fee or fees have been paid for such motor vehicle.

(b) Each special plate furnished pursuant to this section shall have displayed thereon:

(1) Initials of the individual, except that the plates furnished to the Governor, Lieutenant Governor and Secretary of State may display the numerals 1, 2 and 3, respectively, in place of their initials;

(2) Designation of the person's office;

(3) Word "Delaware";

(4) Words "The First State";

(5) "Coat of arms" of the State;

(6) Expiration date of the license plate; and

(7) Blue letters on a gold background.

(c) It shall be lawful to display the state "coat of arms" on special plates furnished pursuant to this section, notwithstanding § 2306 of Title 29, and the written consent of the Secretary of State for such use shall not be required.

36 Del. Laws, c. 10, § 12; Code 1935, § 5550; 43 Del. Laws, c. 244, § 6; 21 Del. C. 1953, § 2123; 59 Del. Laws, c. 277, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 64, § 1.;



§ 2124. Number plates for manufacturers and dealers; transit plates for transporters and owners of special construction equipment

(a) A manufacturer or dealer owning any vehicle of a type otherwise required to be registered under this title may operate or move the same upon the highways when such vehicle is used:

(1) In the motor vehicle business of such manufacturer or dealer; or

(2) For the personal pleasure of such manufacturer or dealer or the members of such person's family, when operated by such manufacturer or dealer or an immediate member of such person's family; or, when such manufacturer or dealer is a corporation, for the personal pleasure of not more than 3 officers thereof who are actively engaged in its business, or the members of their families, or for the personal pleasure of the regular employees of such manufacturer, dealer or corporation when operated by such employee; or

(3) For testing such vehicles in the possession of such manufacturer or dealer; or

(4) For demonstrating vehicles in the possession of such manufacturer or dealer.

Such vehicles may be operated by a prospective purchaser, when licensed as an operator or permittee, without registering each such vehicle, upon condition that any such vehicle display thereon, in the manner prescribed by this chapter for regular number plates, a special plate or plates issued to such owner as provided by this section.

(b) The Division shall issue special plates, designated as "in transit" plates, to transporters and owners of special construction equipment. Such "in transit" plates may be used to operate or move like vehicles or equipment upon the highways solely for the purpose of delivering or moving such vehicle to or from the location of any type of construction. All such vehicles moved or operated under this section must comply with Chapter 45 of this title.

(c) This section shall not apply to work or service vehicles owned by a manufacturer, transporter or dealer.

(d) Every manufacturer, transporter or dealer shall keep a written record of the vehicles upon which such special plates are used and the time during which each set of plates is used on a particular vehicle, which record shall be open to inspection by any police officer or any officer or employee of the Department.

(e) No manufacturer or transporter of or dealer in motor vehicles, trailers or semitrailers shall cause or permit any such vehicle owned by such person to be operated or moved upon a public highway without the same being registered in accordance with this title and without there being displayed thereon a number plate or plates and a registration plate or plates, as provided by this title, except as otherwise authorized by this section.

(f) Any manufacturer, transporter or retail dealer as defined in Chapter 63 of this title may make application to the Department upon the appropriate form for a certificate and for 1 or more pairs of special plates or single special plates as are appropriate to various types of vehicles of the types subject to registration hereunder. The applicant shall also submit such proof of such applicant's status as a bona fide manufacturer, transporter or retail dealer as may be required by the Department. Dealer license plates will be limited to retail dealerships based on the number of vehicles sold per year. Retail dealers selling 5 to 10 vehicles per year may obtain no more than 1 dealer plate; retail dealers selling 11-25 vehicles per year may obtain no more than 2 dealer plates; retail dealers selling 26-49 vehicles per year may obtain no more than 4 dealer plates; retail dealers selling 50-99 vehicles per year may obtain no more than 20 dealer plates; retail dealers selling 100 or more vehicles per year may obtain any number of dealer plates at the retail dealer's discretion. Wholesale dealers selling 5 to 10 vehicles per year may obtain no more than 1 dealer plate; wholesale dealers selling 11-25 vehicles per year may obtain no more than 2 dealer plates; wholesale dealers selling 26-49 vehicles per year may obtain no more than 4 dealer plates; wholesale dealers selling 50 or more vehicles per year may obtain no more than 20 dealer plates.

(g) The Department, upon approving any such application, shall issue to the applicant a certificate containing the applicant's name and address and other appropriate information.

(h) The Department, upon approving any such application, shall also issue special plates of a design, size, material and color determined by the Department. Each plate or pair of plates so issued, however, shall contain a number or symbol distinguishing the same from other plates issued under this chapter.

(i) Notwithstanding this section, the Department upon approving an application filed by a licensed automotive recycler may issue 1 or more special plates as provided for in subsection (a) of this section.

(j) Dealer plates may be transferred from 1 dealer to another by completing a seller's affidavit to transfer a dealer tag or tags and submitting it with the appropriate fee. The seller's affidavit shall include the seller's and buyer's names, the plate number and the date of the transfer. A dealer may not acquire more plates than they are otherwise permitted by subsection (f) of this section.

(k) All special plates issued hereunder shall expire at midnight on December 31 of each year and may be extended for the ensuing year by the person to whom such plates were issued upon application to the Department and payment of the fees provided by this title.

36 Del. Laws, c. 10, § 16; Code 1935, § 5554; 43 Del. Laws, c. 244, § 10; 21 Del. C. 1953, § 2124; 53 Del. Laws, c. 132; 58 Del. Laws, c. 364; 65 Del. Laws, c. 76, §§ 1, 2; 65 Del. Laws, c. 318, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 580, § 1; 74 Del. Laws, c. 41, § 1; 79 Del. Laws, c. 44, § 1.;



§ 2125. Ownership of plates

Number and registration plates shall be the property of the State and shall be furnished by the Department for each registered motor vehicle without additional cost to the owner.

36 Del. Laws, c. 10, § 26; Code 1935, § 5564; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2125.;



§ 2126. Display of number plates; penalty

(a) The number plate assigned to a motor vehicle shall at all times be attached to the rear of the motor vehicle, except truck tractors attached to trailers or semitrailers, whether coupled or uncoupled, shall display the number plate on the front of the vehicle in such a manner as to be easily identified. Such number plates shall meet the requirements of subsection (b) of this section. Special license plates may be displayed on the front or rear of the vehicle. The regular numbered plate assigned to the vehicle or a duplicate special license plate furnished under § 2121(h) of this title must be displayed on the vehicle rear when the special plate is displayed on the front of the vehicle.

(b) Every number plate shall at all times be securely fastened to the vehicle to which it is assigned so as to prevent the plate from swinging and at a height not less than 12 inches from the ground, measuring from the bottom of such plate, in a place and position to be clearly visible, and shall be maintained free from foreign materials and in a condition to be clearly legible.

(c)(1) No number plate, or any portion thereof, shall be covered with any tinted material, nor shall any other material be placed on or around a number plate which would conceal and/or obscure any information contained thereon, including the registration expiration sticker. Plate frames that do not conceal and/or obscure any information contained on the plate, including the registration expiration sticker, are not prohibited by this section.

(2) Operation and/or use of a plate frame containing or including scrolling, strobe, and/or blinking lights around a license plate for any purpose, including but not limited to advertisement, to convey a message or communication is prohibited, except during a special organized event such as a parade or car show.

(d) Whoever violates subsection (a) or (b) of this section shall be fined not less than $25 nor more than $50. Whoever violates subsection (c) of this section shall be fined not less than $100 nor more than $200.

(e) It shall be unlawful to sell, offer to sell, transfer, possess or use any kind of device, product, plate cover, or object, including any image altering device or spray, for the purpose of hindering, inhibiting, impeding, impairing, or preventing the photographing, recording or imaging of a license plate in connection with the enforcement of this motor vehicle code or any local or municipal traffic laws. Any person convicted of a violation of this subsection shall, for the first offense, be fined not less than $50 nor more than $1,000. For each subsequent violation occurring within 3 years of the date of the original violation, the person shall be fined not less than $200 nor more than $2,000.

(f) It shall be unlawful to sell any license plate cover or frame which would violate subsection (c) of this section if placed on a Delaware license plate unless the seller posts a sign in close proximity to the product which states clearly and conspicuously to the public that it is illegal to place the license plate cover or frame on Delaware license plates. Any person convicted of a violation of this section shall be fined not less than $50 and not more than $100 and shall pay restitution to the purchaser of the license plate cover or frame in the amount of 10 times the purchase price.

36 Del. Laws, c. 10, §§ 13, 32; 37 Del. Laws, c. 10, § 11; Code 1935, §§ 5551, 5570; 43 Del. Laws, c. 244, § 7; 46 Del. Laws, c. 122, § 3; 21 Del. C. 1953, § 2126; 58 Del. Laws, c. 561; 65 Del. Laws, c. 503, § 5; 70 Del. Laws, c. 264, § 2; 70 Del. Laws, c. 320, §§ 1, 2; 74 Del. Laws, c. 15, §§ 1, 2; 74 Del. Laws, c. 321, § 1; 76 Del. Laws, c. 339, § 1; 77 Del. Laws, c. 184, § 1.;



§ 2127. Duplicate plates

Whenever number or registration plates are lost, destroyed or so effaced as to no longer comply with the requirements of law, new plates shall be furnished by the Department upon receipt of satisfactory information and payment of the required fee.

36 Del. Laws, c. 10, §§ 19, 26; Code 1935, §§ 5557, 5564; 43 Del. Laws, c. 244, § 15; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2127.;



§ 2128. Status of plates upon transfer of title; conditions permitting reissuance of registration number

(a) Upon the transfer of a vehicle or upon the expiration of registration for any other cause, the number plates assigned to a vehicle shall remain attached thereto. However, the transferor may have such registration plates and number plates transferred and assigned to another vehicle upon proper application in writing to the Department and upon payment to the Department of a fee of $10 in addition to all other fees required by law.

(b) If a vehicle registration has been expired for 1 year or more, the registration number may be reissued by the Division of Motor Vehicles.

(c) If a vehicle which was registered in Delaware is titled and registered in another jurisdiction, the Delaware title and registration is immediately canceled and the registration number may immediately be reissued by the Division of Motor Vehicles.

(d) If a registered vehicle has been junked, salvaged or destroyed to an extent that it will not be registered again for highway use and if the Delaware certificate of title has been surrendered to the Division, the registration number may be reissued by the Division of Motor Vehicles.

(e) If a registration number has been removed from a vehicle pursuant to subsection (a) of this section, and if the registration has expired, the registration number may be reissued by the Division of Motor Vehicles.

36 Del. Laws, c. 10, § 12; Code 1935, § 5550; 47 Del. Laws, c. 255, § 1; 48 Del. Laws, c. 115, § 1; 21 Del. C. 1953, § 2128; 52 Del. Laws, c. 41; 52 Del. Laws, c. 169; 63 Del. Laws, c. 338, § 1; 66 Del. Laws, c. 83, § 1.;



§ 2129. Issuance of temporary registration plates with temporary permits; issuance to dealers for reissuance

(a) The Department may issue a temporary registration plate designed by the Department to an owner to whom it grants a temporary registration permit pursuant to § 2103 of this title. The dates of issuance and expiration and the make and serial number of the vehicle for which issued shall be stamped or marked with indelible ink in letters at least 3/4 of an inch high upon any temporary plate so issued and a record of such information, together with the name of the owner, shall be retained by the Department. Motorcycle temporary plates may be stamped or marked in letters less than 3/4 of an inch high.

(b) The Department may also issue temporary registration plates to a dealer in motor vehicles, either new or used, who submits such proof as the Department requires of such status as a bona fide dealer, for reissuance to purchasers of unregistered motor vehicles. Such plates may be issued to a qualified dealer upon application for not less than 5 of such plates and payment of a fee of $10 for each plate.

21 Del. C. 1953, § 2129; 50 Del. Laws, c. 260, § 1; 53 Del. Laws, c. 221, § 2; 67 Del. Laws, c. 265, § 1; 68 Del. Laws, c. 156, § 58(a); 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 9, § 1.;



§ 2130. Issuance of temporary plates by dealers; information to be placed on plates; records to be maintained

(a) A dealer may issue a temporary registration plate for a fee of not more than $10 for each plate to a purchaser of an unregistered motor vehicle who makes proper application to the Department for registration thereof upon an appropriate form and delivers such application, together with the required fee, to the dealer for transmission to the Department.

(b) A dealer who issues a temporary registration plate shall mark or stamp thereon with indelible ink in letters at least 3/4 of an inch high the dates of issuance and expiration and the make and serial number of the vehicle for which issued and shall immediately transmit to the Department upon forms prescribed and furnished by the Department the aforesaid information and the name of the purchaser. Motorcycle temporary plates may be stamped or marked in letters less than 3/4 of an inch high.

(c) Every dealer who receives temporary plates from the Department shall maintain at such dealer's place of business a record of all such plates issued to such dealer and of all such plates issued by such dealer, with the dates of receipt and issuance, the name of the purchaser to whom issued, the make and serial number of the vehicle for which issued and such other information as the Department may require. Each such record shall be kept for a period of at least 3 years from the date of entry and shall be available for inspection by representatives of the Department or police officers during regular business hours.

21 Del. C. 1953, § 2130; 50 Del. Laws, c. 260, § 1; 53 Del. Laws, c. 326; 67 Del. Laws, c. 265, § 2; 68 Del. Laws, c. 156, § 58(b); 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 9, § 2.;



§ 2131. Effect and duration of temporary registration plates; destruction upon expiration

(a) A temporary registration plate properly issued to an owner or purchaser of a vehicle in accordance with § 2129 or § 2130 of this title shall be valid and shall entitle said owner or purchaser to operate the vehicle for which issued upon the public highways for a period of 60 days from the date of issuance or until the issuance of a permanent registration plate or until the cancellation or rescission of the contract of purchase, whichever occurs first.

(b) Upon the expiration of a temporary registration plate the holder thereof shall immediately destroy the same.

21 Del. C. 1953, § 2131; 50 Del. Laws, c. 260, § 1; 58 Del. Laws, c. 372; 68 Del. Laws, c. 156, § 58(c).;



§ 2132. Regulations by Secretary of Transportation; power to suspend right to issue temporary plates

The Secretary of Transportation shall have the power to make rules and regulations, not inconsistent with §§ 2129, 2130 and 2131 of this title, to carry out the provisions thereof relative to temporary registration plates, and the said Secretary shall have the specific power, after hearing, to suspend the right to issue temporary plates of any dealer who fails to comply with the requirements of said sections or of any regulation consistent therewith.

21 Del. C. 1953, § 2132; 50 Del. Laws, c. 260, § 1; 57 Del. Laws, c. 670, §§ 8A, 8B; 74 Del. Laws, c. 110, § 42.;



§ 2133. Penalties; jurisdiction of justices of the peace

(a) Any person who:

(1) Knowingly inserts any false information upon the face of a temporary registration plate; or

(2) Issues any temporary registration plate to a person or for a vehicle other than those permitted under this title; or

(3) Operates any vehicle bearing a temporary registration plate which is invalid or expired shall be guilty of an unclassified misdemeanor, and shall for the first offense be fined not less than $25 nor more than $100. For each subsequent like offense, the person shall be fined not less than $50 nor more than $200, or imprisoned not less than 10 nor more than 30 days, or both.

(b) Justices of the peace shall have jurisdiction of offenses under this section.

21 Del. C. 1953, § 2133; 50 Del. Laws, c. 260, § 1; 65 Del. Laws, c. 503, § 6; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 3.;



§ 2134. Special license plates for persons with disabilities which limit or impair the ability to walk; parking; penalties

(a) The owner of a vehicle registered in Delaware and described in subsection (b) of this section may apply to the Department for the issuing to the vehicle a special license plate for persons with disabilities which limit or impair the ability to walk if a licensed physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, certifies that the applicant or a household member has 1 or more of the following disabilities that are permanent with no prognosis for improvement:

(1) Cannot walk 200 feet without stopping to rest;

(2) Cannot walk safely without the use of or assistance from a brace, cane, crutch, another person, prosthetic device, wheelchair or other assistive device;

(3) Is restricted by lung disease to such an extent that the applicant's or household member's forced (respiratory) expiratory volume for 1 second, when measured by spirometry, is less than 1 liter or the arterial oxygen tension is less than 60 mm/hg on room air at rest;

(4) Uses portable oxygen;

(5) Has a cardiac condition to the extent that the applicant's or household member's functional limitations are classified in severity as Class III or Class IV according to standards set by the American Heart Association; or

(6) Is severely limited in that person's own ability to walk due to an arthritic, neurological or orthopedic condition.

(b) This section applies only to passenger cars, station wagons, pickup trucks, motorcycles, panel van trucks and other motor vehicles that are reasonably used by persons with disabilities which limit or impair the ability to walk and that have a gross registered weight which does not exceed 14,000 lbs.

(c) A special license plate may be issued under this section only if the applicant submits proof satisfactory to the Department that the applicant or a household member has a disability that is permanent with no prognosis for improvement as described in paragraphs (a)(1)-(6) of this section. Satisfactory proof prior to issuance must include the signature of a licensed physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, on a Department special disabled license plate or placard applicant form on which the physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, certifies the applicant's or household member's permanent disability. Renewal of the registration for the vehicle to which the special license plate is assigned shall require the applicant to submit a written certification that the applicant continues to require the special license plate for the reason or reasons it was initially issued; a new certification is not required. The issuance of a special license plate does not preclude the issuance of 1 removable windshield placard pursuant to § 2135 of this title.

(d) The fee for the issuance or reissuance of a special license plate may not exceed the fee charged for the issuance or reissuance of a standard license plate for the same class of vehicle.

(e) A special license plate issued pursuant to this section must display the internationally recognized wheelchair symbol of access in the same size as the numbers and/or letters on the plate.

(f)(1) A person for whom a special license plate is issued under this section or under a similar statute of any other state or country may park in parking spaces or zones restricted for use by persons with disabilities which limit or impair the ability to walk and in unmetered parking spaces or zones restricted as to the length of parking time permitted; furthermore, if such a parking space is assigned to a specific person with a disability as that person's residential or business parking space, that person may use the space without any time restriction.

(2) A person who is driving a vehicle with a special license plate issued under this section or under a similar statute of any other state or country may not park:

a. In a space or zone where stopping, standing or parking is prohibited to all vehicles;

b. In a space or zone which is reserved for other special types of vehicles;

c. In a space or zone assigned to another person for the other person's residential or business use;

d. Where a local ordinance prohibits parking during heavy traffic periods in morning, afternoon or evening rush hours; or

e. Where parking clearly would present a traffic hazard.

(3) The person for whom a special license plate is issued under this section or under a similar statute of any other state or country must be the driver of or a passenger in the vehicle bearing the special plate whenever the vehicle parks in a parking space or zone restricted for use only by vehicles with a special license plate or placard for persons with disabilities which limit or impair the ability to walk.

(g)(1) A person who intentionally presents false information to a licensed physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, or to the Department in an attempt to obtain a special license plate under this section shall be guilty of an unclassified misdemeanor. For the first offense, the person shall receive a mandatory fine of $100. For each subsequent like offense, the person shall receive a mandatory fine of $200 or be imprisoned for not less than 10 nor more than 30 days, or both. Any other violation of this section is a violation. Justices of the peace have jurisdiction over violations of this section.

(2) A summons may be attached to an unattended vehicle found in violation of any of the provisions of this section by any police officer or State Police Academy cadet authorized to issue a summons for a violation of this section. It is prima facie evidence that the person in whose name the unattended vehicle is registered is responsible for the violation.

(h) The Department may adopt rules and regulations that are reasonable or necessary for the implementation of this section.

21 Del. C. 1953, § 2134; 55 Del. Laws, c. 398, § 1; 61 Del. Laws, c. 345, § 1; 63 Del. Laws, c. 341, § 1; 63 Del. Laws, c. 441; 65 Del. Laws, c. 503, § 7; 67 Del. Laws, c. 125, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 96, § 1; 73 Del. Laws, c. 397, § 1; 76 Del. Laws, c. 210, § 1; 77 Del. Laws, c. 60, § 4; 77 Del. Laws, c. 113, §§ 1-3.;



§ 2135. Parking permits for persons with disabilities which limit or impair the ability to walk; parking; penalties

(a) A person or a member of the person's household who has a disability that is permanent with no prognosis for improvement as described in § 2134(a)(1)-(6) of this title or who has a physical disability which is not permanent but which substantially limits or impairs the person's or household member's ability to walk for no less than 5 weeks and which is so severe that the person or household member would endure a hardship or be subject to a risk of injury without a temporary parking permit for persons with disabilities, or a person who is age 85 or older, whether or not that person has a disability, or an organization that regularly in its course of business transports persons with disabilities may apply to the Department for a permanent or temporary parking permit, whichever is appropriate, on a form provided by the Department. The form must state:

(1) That a permanent permit for a person with a disability, or for a person 85 or older, or for an organization that regularly in its course of business transports persons with disabilities expires after 3 years and a temporary permit for a person with a disability may not exceed 90 days;

(2) That a licensed physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, must certify a disability and indicate whether the applicant or household member needs a permanent parking permit or a temporary parking permit;

(3) That an applicant 85 or older need only submit proof of age that is satisfactory to the Department; and

(4) The possible penalties for intentionally and falsely representing that an applicant or household member is qualified to obtain a permanent or temporary parking permit.

An applicant or a household member who is eligible for a special license plate pursuant to § 2134 of this title may also apply for 1 permanent parking permit under this section. A parking permit is issued in the form of a removable placard capable of hanging from or being attached to the front windshield rearview mirror of a vehicle.

(b) A permanent or temporary parking permit may be issued under this section only if the applicant submits proof satisfactory to the Department that the applicant or household member has a disability that is permanent with no prognosis for improvement as described in § 2134(a)(1)-(6) of this title, or that the applicant or household member has a physical disability which is not permanent but which substantially limits or impairs the applicant's or household member's ability to walk for no less than 5 weeks and which is so severe that the applicant or household member would endure a hardship or be subject to a risk of injury without a temporary parking permit for persons with disabilities, or that the applicant or household member is 85 or older, or that the applicant is an organization that regularly in its course of business transports persons with disabilities. Satisfactory proof of a disability must include the signature of a licensed physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, on a Department special license plate or placard application form on which the physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, indicates the applicant's or household member's disability.

(c) The Department may not charge a fee for issuing or reissuing a parking placard. However, the Department shall charge a fee to offset the actual replacement cost of replacing a lost or damaged placard.

(d)(1) A permanent permit issued under this section for a person who has a disability stated in § 2134(a) of this title, or for a person 85 or older, or to an organization that regularly in its course of business transports persons with disabilities expires 3 years from the date of issue. However, another permanent permit may be issued upon reapplication.

(2) A temporary permit issued under this section for an applicant who has a physical disability which is not permanent but which substantially limits or impairs the person's ability to walk for no less than 5 weeks and which is so severe that the person would endure a hardship or be subject to a risk of injury without a temporary parking permit for persons with disabilities expires at the discretion of the Department, but may not exceed 90 days from the date of issue. However, another temporary permit may be issued upon reapplication.

(3) There is no limit to the number of times that a person may reapply for a permanent or temporary parking permit issued under this section. However, for each reapplication for a temporary parking permit, the applicant must comply with the requirements for an initial application as set forth in subsection (a) of this section. A new certification is not required for applicants or applicants' household members who have a permanent disability as described in § 2134(a)(1)-(6) of this title; however, the applicant shall submit a written certification that the applicant continues to require the parking permit for the reason or reasons it was initially issued.

(e) A parking permit for a person with a disability which limits or impairs the ability to walk, or for a person 85 or over, or for an organization pursuant to subsection (i) of this section must be in the form of a removable windshield placard of a size and design determined by the Department. A permanent parking placard must be blue; a temporary parking placard must be red; an organization parking placard must be green. The information on the placard must be large enough to be read clearly from outside a motor vehicle when the placard is hanging from the vehicle's front windshield rearview mirror, or if there is no front windshield rearview mirror, the placard must be displayed on the dashboard and be able to be read by a person outside of the vehicle. Both sides of the placard must contain the following: the words "State of Delaware Division of Motor Vehicles" and "Remove placard when vehicle is in motion," the internationally recognized wheelchair symbol of access, an identification number, and the expiration date. The expiration date must appear in letters or numerals at least 1 inch tall. Only 1 placard may be issued initially to an applicant; however, upon written request, the Department shall issue 1 additional placard to an applicant who does not also have a special license plate issued pursuant to § 2134 of this title.

(f)(1) A person or organization for whom a parking placard is issued under this section or under a similar statute of any other state or country may park in parking spaces or zones restricted to use only by persons with disabilities and in unmetered parking spaces or zones restricted as to the length of parking time permitted; furthermore, if such a parking space is assigned to a specific person with a disability as that person's residential or business parking space, that person may use the space without any time restriction.

(2) A person who is driving a vehicle with a parking placard issued under this section or under a similar statute of any other state or country may not park:

a. In a space or zone where stopping, standing or parking is prohibited to all vehicles;

b. In a space or zone which is reserved for other special types of vehicles;

c. In a space or zone assigned to another person for the other person's residential or business use;

d. Where a local ordinance prohibits parking during heavy traffic periods in morning, afternoon or evening rush hours; or

e. Where parking clearly would present a traffic hazard.

(3) The person for whom a red or blue parking placard is issued under this section or under a similar statute of any other state or country must be the driver of or a passenger in the vehicle displaying the parking placard whenever the vehicle parks in a parking space or zone restricted for use only by vehicles with a special license plate or parking placard for persons with disabilities.

(g) A placard issued under this section is for the exclusive and personal use of the person or organization for whom it is issued and may not be used by any other person or organization.

(h) A parking placard must be returned to the Department:

(1) When the person or organization for whom it was issued reapplies for a placard;

(2) When the placard expires;

(3) When the person or organization for whom it was issued no longer needs it, is no longer disabled, or no longer regularly in its course of business transports persons with disabilities;

(4) Upon the death of the person for whom it was issued.

(i) Notwithstanding any provisions of this Code to the contrary, the Department may, without the certification of a licensed physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, issue a green parking placard upon application by an organization that regularly in its course of business transports persons with disabilities which limit or impair the ability to walk if the organization presents proof satisfactory to the Department that the organization regularly in its course of business transports persons with disabilities. A green parking placard may be used only when at least 1 person who is entitled to obtain a permanent or temporary parking placard pursuant to subsection (a) of this section is being transported and only when an employee or volunteer staff person of the organization is the driver of the vehicle.

(j)(1) A person or organization who intentionally presents false information to a licensed physician, a physician assistant who is supervised by a licensed physician, or an advanced practice nurse who is employed by or who has a collaborative agreement with a licensed physician, or to the Department in an attempt to obtain a parking placard under this section shall be guilty of an unclassified misdemeanor. For the first offense, the person or organization shall receive a mandatory fine of $100. For each subsequent like offense, the person or organization shall receive a mandatory fine of $200 or be imprisoned for not less than 10 nor more than 30 days, or both. Any other violation of this section is a violation. Justices of the peace have jurisdiction over violations of this section.

(2) A summons may be attached to an unattended vehicle found in violation of any of the provisions of this section by any police officer or State Police Academy cadet authorized to issue a summons for a violation of this section. It is prima facie evidence that the person or organization in whose name the unattended vehicle is registered is responsible for the violation.

(k) The Department may adopt rules and regulations that are reasonable or necessary for the implementation of this section.

63 Del. Laws, c. 441, § 2; 64 Del. Laws, c. 88, § 1; 65 Del. Laws, c. 102, §§ 1-3; 65 Del. Laws, c. 503, § 8; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 397, § 2; 76 Del. Laws, c. 210, § 2; 77 Del. Laws, c. 60, § 5; 77 Del. Laws, c. 113, § 4.;



§ 2136. Sale and manufacture of registration plates

(a) No person shall sell or offer for sale any vehicle registration plate which is similar in design, shape, size and colors to any vehicle license plate considered valid for registration purposes.

(b) No person shall manufacture vehicle registration plates which are similar in design, shape, size and colors to any vehicle license plate considered valid for registration purposes, unless authorized in writing by the Director of the Division of Motor Vehicles.

(c) This section shall not apply to registration plates issued prior to 1941 which are collectors' items.

(d) A violation of this section shall be an unclassified misdemeanor. Justice of the Peace Courts shall have jurisdiction over violations of this section.

60 Del. Laws, c. 604, § 1; 63 Del. Laws, c. 441, § 2; 77 Del. Laws, c. 60, § 6.;



§ 2137. Special license plates for former prisoners of war

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for the assignment to that vehicle of a special prisoner-of-war registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued under this section only if:

(1) The applicant states that the applicant is a former prisoner of war in any war, the Korean conflict, the Viet Nam conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle; and

(2) The United States Department of Defense certifies that the applicant was a former prisoner of war in any war, the Korean conflict, the Viet Nam conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee.

(d) [Repealed.]

(e) The Department shall reserve sufficient special license plates including the letters "POW" and numbered consecutively beginning with the numeral 1 as are necessary to implement this section.

64 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 204, § 5.;



§ 2138. Special license plates for veterans with disabilities

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Department for the assignment to that vehicle of a special disabled veteran number.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Special registration may be issued under this section only if:

(1) The applicant states that:

a. The applicant is a veteran with a disability of any war, the Korean conflict, the Viet Nam conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle; or

b. It has been determined by the United States Department of Veterans Affairs that the applicant meets the qualifications of being a veteran with a service-connected disability; and

(2)a. The United States Department of Defense certifies that the applicant sustained a disabling injury in any war, the Korean conflict, the Viet Nam conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle; or

b. The United States Department of Veterans Affairs certifies that the applicant meets the qualifications of being a veteran with a service-connected disability.

(d)(1) Any applicant who applies for the assignment of a special plate under this section who also submits proof satisfactory to the Department that the applicant or a household member has a disability that would permit issuance of a special license plate under § 2134 of this title may be issued a special plate for veterans with disabilities that will be considered in all respects as a special license plate for persons with disabilities issued under § 2134 of this title.

(2) A special license plate issued pursuant to this subsection must, in addition to the special disabled veteran number, display the internationally recognized wheelchair symbol of access on the plate.

(3) The Department may adopt rules and regulations that are reasonable or necessary for the implementation of this subsection.

(e) No fee in addition to the annual registration fee required by this title is required for registration under this section; however, the original application under this section shall be subject to a $10 administrative fee.

(f) The Department shall reserve sufficient license plates including the letters "DAV" and numbered consecutively beginning with the numeral "1" as are required for this section.

64 Del. Laws, c. 262, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 204, § 5; 78 Del. Laws, c. 107, §§ 1-3.;



§ 2139. Special license plates for veterans formerly missing-in-action

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for the assignment to that vehicle of a special missing-in-action registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued under this section only if:

(1) The applicant states that the applicant is a veteran formerly missing-in-action in any war, the Korean conflict, the Vietnam conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle; and

(2) The United States Department of Defense certifies that the applicant was a veteran formerly missing-in-action in any war, the Korean conflict, the Vietnam conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee.

(d) The Department shall reserve sufficient special license plates including the letters "MIA" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

65 Del. Laws, c. 277, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 204, § 5.;

§ 2139A Special license plates for members of the Delaware National Guard and Reserves.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Department for the assignment to that vehicle of a special Delaware National Guard or Reserves number; provided, however, the owner of the vehicle must possess official documentation which indicates the owner is a bona fide member of the Delaware National Guard or Reserves.

(b) This section shall apply only to:

(1) A private passenger vehicle; or

(2) A truck with no more than a 3/4-ton manufacturer's rated capacity.

(c) Other than the annual registration fee required by this title, no fee shall be required for registration under this section; however, the original application shall be subject to a $10 administrative fee.

(d) The Department shall reserve sufficient special license plates, including appropriate letters and numbered consecutively, beginning with the numeral "1", as are required under this section.

(e) Upon receipt of any official correspondence from the Delaware National Guard or Reserves advising that the individual to whom a special plate has been issued is no longer affiliated with the National Guard or Reserves such special plate shall be forfeited and/or revoked immediately.

68 Del. Laws, c. 2, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2139B Special license plates for recipients of the Purple Heart.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Purple Heart registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is the recipient of the Purple Heart medal.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of World War I, World War II, the Korean Conflict, Vietnam Conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section shall be subject to a $10 administrative fee.

(d) The Department shall reserve sufficient special license plates including the letters "PH" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

69 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 9, § 1.;

§ 2139C Special license plates for members of Ducks Unlimited.

(a) The owner of any vehicle described in this subsection may apply to the Department for the assignment to that vehicle of a special Ducks Unlimited registration.

This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(b) Special registration may be issued under this section only if:

(1) The applicant states that the applicant is a member of the Delaware Chapter of Ducks Unlimited; and

(2) The Delaware Chapter of Ducks Unlimited certifies that the applicant is an active member of that organization.

(c) No fee in addition to the annual registration fee required by this title is required for registration under this section; however, the original application under this section shall be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Division of Motor Vehicle projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient license plates including the letters "D.U." and numbered consecutively beginning with the numeral "1" as are required for this section.

(e) Upon notification from the Delaware Chapter of Ducks Unlimited that an individual is no longer an active member of that organization, the Department shall notify the license plate holder to surrender the license plate to the Department within 30 days.

69 Del. Laws, c. 33, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 43.;

§ 2139D Special license plates for recipients of medals or commendations for valor.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special valor registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that such owner is the recipient of a medal or commendation for valor while serving in the United States Armed Forces, including, but not limited to, the Congressional Medal of Honor, the Silver Star, the Bronze Star, the Flying Cross, the Navy Cross, or a Letter of Commendation if awarded for valor under combat conditions.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of World War I, World War II, the Korean Conflict, the Vietnam Conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letter "V" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include an insignia of the specific medal or commendation awarded to the applicant.

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 24, § 1.;

§ 2139E Special license plates for retired military personnel of the United States Armed Forces.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special retired military registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that the owner has retired from the United States armed forces.

(2) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant has been honorably discharged from the United States armed forces after having served an aggregate minimum of 20 years in 1 or more of the branches of the United States armed services.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles with the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include the insignia of the seal of the branch of the armed services from which the applicant retired directly above the word "retired."

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 200, § 1.;

§ 2139F Special animal welfare license plates.

(a) The owner of any vehicle described in paragraph (b) of this subsection may apply to the Department for the assignment to that vehicle of a special animal welfare registration.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles have covered the costs of promoting and administering this section shall be applied pursuant to subsection (f) of this section.

(e) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The license plate may also include words, a slogan or an emblem indicating support for, or interest in, animal welfare. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an animal welfare slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(f) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited in the State Treasury and credited to a special fund account to be known as the Animal Welfare License Fund in the Department of Health and Social Services, Public Health Division. The Department of Health and Social Services shall divide the funds between organizations or veterinary clinics that provide low-cost dog or cat spaying and neutering services and nonprofit organizations that provide shelter to unwanted stray dogs and cats. In determining how the funds shall be expended, the Department of Health and Social Services shall consider the recommendations of the Fund Committee, as defined in subsection (g) of this section below, provided that such recommendations shall not be binding on the Department of Health and Social Services.

(g) For purposes of this section, the "Fund Committee" shall mean a committee comprised of the following 5 persons:

(1) The Secretary of the Department of Agriculture or the Secretary's designee, which person shall also act as chairperson of the committee;

(2) A representative of the Kent County SPCA;

(3) A representative of the Delaware SPCA;

(4) A representative of the Delaware Humane Association; and

(5) The President of the State Veterinary Board or the President's designee.

The Fund Committee shall meet as often as is necessary at times and in locations specified by the chairperson. The Fund Committee shall issue recommendations to the Department of Agriculture as often as the chairperson deems necessary but no less often than annually. Three members shall comprise a quorum and actions by the committee may only be taken by majority vote of those members present. The members shall receive no compensation for their services.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 476, §§ 1, 2; 78 Del. Laws, c. 235, § 1; 79 Del. Laws, c. 78, § 148.;

§ 2139G Special license plates for Korean War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Korean War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Korean War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Korean War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "KW" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(g) At least 50 members of the organization must apply for the special plate authorized by this section.

70 Del. Laws, c. 322, § 1.;

§ 2139H Farmland preservation plates.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139A. Special license plates for members of the Delaware National Guard and Reserves

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Department for the assignment to that vehicle of a special Delaware National Guard or Reserves number; provided, however, the owner of the vehicle must possess official documentation which indicates the owner is a bona fide member of the Delaware National Guard or Reserves.

(b) This section shall apply only to:

(1) A private passenger vehicle; or

(2) A truck with no more than a 3/4-ton manufacturer's rated capacity.

(c) Other than the annual registration fee required by this title, no fee shall be required for registration under this section; however, the original application shall be subject to a $10 administrative fee.

(d) The Department shall reserve sufficient special license plates, including appropriate letters and numbered consecutively, beginning with the numeral "1", as are required under this section.

(e) Upon receipt of any official correspondence from the Delaware National Guard or Reserves advising that the individual to whom a special plate has been issued is no longer affiliated with the National Guard or Reserves such special plate shall be forfeited and/or revoked immediately.

68 Del. Laws, c. 2, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2139B Special license plates for recipients of the Purple Heart.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Purple Heart registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is the recipient of the Purple Heart medal.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of World War I, World War II, the Korean Conflict, Vietnam Conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section shall be subject to a $10 administrative fee.

(d) The Department shall reserve sufficient special license plates including the letters "PH" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

69 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 9, § 1.;

§ 2139C Special license plates for members of Ducks Unlimited.

(a) The owner of any vehicle described in this subsection may apply to the Department for the assignment to that vehicle of a special Ducks Unlimited registration.

This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(b) Special registration may be issued under this section only if:

(1) The applicant states that the applicant is a member of the Delaware Chapter of Ducks Unlimited; and

(2) The Delaware Chapter of Ducks Unlimited certifies that the applicant is an active member of that organization.

(c) No fee in addition to the annual registration fee required by this title is required for registration under this section; however, the original application under this section shall be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Division of Motor Vehicle projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient license plates including the letters "D.U." and numbered consecutively beginning with the numeral "1" as are required for this section.

(e) Upon notification from the Delaware Chapter of Ducks Unlimited that an individual is no longer an active member of that organization, the Department shall notify the license plate holder to surrender the license plate to the Department within 30 days.

69 Del. Laws, c. 33, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 43.;

§ 2139D Special license plates for recipients of medals or commendations for valor.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special valor registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that such owner is the recipient of a medal or commendation for valor while serving in the United States Armed Forces, including, but not limited to, the Congressional Medal of Honor, the Silver Star, the Bronze Star, the Flying Cross, the Navy Cross, or a Letter of Commendation if awarded for valor under combat conditions.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of World War I, World War II, the Korean Conflict, the Vietnam Conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letter "V" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include an insignia of the specific medal or commendation awarded to the applicant.

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 24, § 1.;

§ 2139E Special license plates for retired military personnel of the United States Armed Forces.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special retired military registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that the owner has retired from the United States armed forces.

(2) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant has been honorably discharged from the United States armed forces after having served an aggregate minimum of 20 years in 1 or more of the branches of the United States armed services.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles with the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include the insignia of the seal of the branch of the armed services from which the applicant retired directly above the word "retired."

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 200, § 1.;

§ 2139F Special animal welfare license plates.

(a) The owner of any vehicle described in paragraph (b) of this subsection may apply to the Department for the assignment to that vehicle of a special animal welfare registration.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles have covered the costs of promoting and administering this section shall be applied pursuant to subsection (f) of this section.

(e) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The license plate may also include words, a slogan or an emblem indicating support for, or interest in, animal welfare. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an animal welfare slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(f) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited in the State Treasury and credited to a special fund account to be known as the Animal Welfare License Fund in the Department of Health and Social Services, Public Health Division. The Department of Health and Social Services shall divide the funds between organizations or veterinary clinics that provide low-cost dog or cat spaying and neutering services and nonprofit organizations that provide shelter to unwanted stray dogs and cats. In determining how the funds shall be expended, the Department of Health and Social Services shall consider the recommendations of the Fund Committee, as defined in subsection (g) of this section below, provided that such recommendations shall not be binding on the Department of Health and Social Services.

(g) For purposes of this section, the "Fund Committee" shall mean a committee comprised of the following 5 persons:

(1) The Secretary of the Department of Agriculture or the Secretary's designee, which person shall also act as chairperson of the committee;

(2) A representative of the Kent County SPCA;

(3) A representative of the Delaware SPCA;

(4) A representative of the Delaware Humane Association; and

(5) The President of the State Veterinary Board or the President's designee.

The Fund Committee shall meet as often as is necessary at times and in locations specified by the chairperson. The Fund Committee shall issue recommendations to the Department of Agriculture as often as the chairperson deems necessary but no less often than annually. Three members shall comprise a quorum and actions by the committee may only be taken by majority vote of those members present. The members shall receive no compensation for their services.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 476, §§ 1, 2; 78 Del. Laws, c. 235, § 1; 79 Del. Laws, c. 78, § 148.;

§ 2139G Special license plates for Korean War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Korean War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Korean War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Korean War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "KW" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(g) At least 50 members of the organization must apply for the special plate authorized by this section.

70 Del. Laws, c. 322, § 1.;

§ 2139H Farmland preservation plates.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139B. Special license plates for recipients of the Purple Heart

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Purple Heart registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is the recipient of the Purple Heart medal.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of World War I, World War II, the Korean Conflict, Vietnam Conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section shall be subject to a $10 administrative fee.

(d) The Department shall reserve sufficient special license plates including the letters "PH" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

69 Del. Laws, c. 22, § 1; 70 Del. Laws, c. 9, § 1.;

§ 2139C Special license plates for members of Ducks Unlimited.

(a) The owner of any vehicle described in this subsection may apply to the Department for the assignment to that vehicle of a special Ducks Unlimited registration.

This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(b) Special registration may be issued under this section only if:

(1) The applicant states that the applicant is a member of the Delaware Chapter of Ducks Unlimited; and

(2) The Delaware Chapter of Ducks Unlimited certifies that the applicant is an active member of that organization.

(c) No fee in addition to the annual registration fee required by this title is required for registration under this section; however, the original application under this section shall be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Division of Motor Vehicle projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient license plates including the letters "D.U." and numbered consecutively beginning with the numeral "1" as are required for this section.

(e) Upon notification from the Delaware Chapter of Ducks Unlimited that an individual is no longer an active member of that organization, the Department shall notify the license plate holder to surrender the license plate to the Department within 30 days.

69 Del. Laws, c. 33, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 43.;

§ 2139D Special license plates for recipients of medals or commendations for valor.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special valor registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that such owner is the recipient of a medal or commendation for valor while serving in the United States Armed Forces, including, but not limited to, the Congressional Medal of Honor, the Silver Star, the Bronze Star, the Flying Cross, the Navy Cross, or a Letter of Commendation if awarded for valor under combat conditions.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of World War I, World War II, the Korean Conflict, the Vietnam Conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letter "V" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include an insignia of the specific medal or commendation awarded to the applicant.

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 24, § 1.;

§ 2139E Special license plates for retired military personnel of the United States Armed Forces.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special retired military registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that the owner has retired from the United States armed forces.

(2) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant has been honorably discharged from the United States armed forces after having served an aggregate minimum of 20 years in 1 or more of the branches of the United States armed services.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles with the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include the insignia of the seal of the branch of the armed services from which the applicant retired directly above the word "retired."

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 200, § 1.;

§ 2139F Special animal welfare license plates.

(a) The owner of any vehicle described in paragraph (b) of this subsection may apply to the Department for the assignment to that vehicle of a special animal welfare registration.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles have covered the costs of promoting and administering this section shall be applied pursuant to subsection (f) of this section.

(e) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The license plate may also include words, a slogan or an emblem indicating support for, or interest in, animal welfare. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an animal welfare slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(f) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited in the State Treasury and credited to a special fund account to be known as the Animal Welfare License Fund in the Department of Health and Social Services, Public Health Division. The Department of Health and Social Services shall divide the funds between organizations or veterinary clinics that provide low-cost dog or cat spaying and neutering services and nonprofit organizations that provide shelter to unwanted stray dogs and cats. In determining how the funds shall be expended, the Department of Health and Social Services shall consider the recommendations of the Fund Committee, as defined in subsection (g) of this section below, provided that such recommendations shall not be binding on the Department of Health and Social Services.

(g) For purposes of this section, the "Fund Committee" shall mean a committee comprised of the following 5 persons:

(1) The Secretary of the Department of Agriculture or the Secretary's designee, which person shall also act as chairperson of the committee;

(2) A representative of the Kent County SPCA;

(3) A representative of the Delaware SPCA;

(4) A representative of the Delaware Humane Association; and

(5) The President of the State Veterinary Board or the President's designee.

The Fund Committee shall meet as often as is necessary at times and in locations specified by the chairperson. The Fund Committee shall issue recommendations to the Department of Agriculture as often as the chairperson deems necessary but no less often than annually. Three members shall comprise a quorum and actions by the committee may only be taken by majority vote of those members present. The members shall receive no compensation for their services.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 476, §§ 1, 2; 78 Del. Laws, c. 235, § 1; 79 Del. Laws, c. 78, § 148.;

§ 2139G Special license plates for Korean War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Korean War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Korean War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Korean War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "KW" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(g) At least 50 members of the organization must apply for the special plate authorized by this section.

70 Del. Laws, c. 322, § 1.;

§ 2139H Farmland preservation plates.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139C. Special license plates for members of Ducks Unlimited

(a) The owner of any vehicle described in this subsection may apply to the Department for the assignment to that vehicle of a special Ducks Unlimited registration.

This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(b) Special registration may be issued under this section only if:

(1) The applicant states that the applicant is a member of the Delaware Chapter of Ducks Unlimited; and

(2) The Delaware Chapter of Ducks Unlimited certifies that the applicant is an active member of that organization.

(c) No fee in addition to the annual registration fee required by this title is required for registration under this section; however, the original application under this section shall be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Division of Motor Vehicle projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient license plates including the letters "D.U." and numbered consecutively beginning with the numeral "1" as are required for this section.

(e) Upon notification from the Delaware Chapter of Ducks Unlimited that an individual is no longer an active member of that organization, the Department shall notify the license plate holder to surrender the license plate to the Department within 30 days.

69 Del. Laws, c. 33, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 43.;

§ 2139D Special license plates for recipients of medals or commendations for valor.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special valor registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that such owner is the recipient of a medal or commendation for valor while serving in the United States Armed Forces, including, but not limited to, the Congressional Medal of Honor, the Silver Star, the Bronze Star, the Flying Cross, the Navy Cross, or a Letter of Commendation if awarded for valor under combat conditions.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of World War I, World War II, the Korean Conflict, the Vietnam Conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letter "V" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include an insignia of the specific medal or commendation awarded to the applicant.

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 24, § 1.;

§ 2139E Special license plates for retired military personnel of the United States Armed Forces.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special retired military registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that the owner has retired from the United States armed forces.

(2) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant has been honorably discharged from the United States armed forces after having served an aggregate minimum of 20 years in 1 or more of the branches of the United States armed services.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles with the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include the insignia of the seal of the branch of the armed services from which the applicant retired directly above the word "retired."

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 200, § 1.;

§ 2139F Special animal welfare license plates.

(a) The owner of any vehicle described in paragraph (b) of this subsection may apply to the Department for the assignment to that vehicle of a special animal welfare registration.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles have covered the costs of promoting and administering this section shall be applied pursuant to subsection (f) of this section.

(e) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The license plate may also include words, a slogan or an emblem indicating support for, or interest in, animal welfare. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an animal welfare slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(f) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited in the State Treasury and credited to a special fund account to be known as the Animal Welfare License Fund in the Department of Health and Social Services, Public Health Division. The Department of Health and Social Services shall divide the funds between organizations or veterinary clinics that provide low-cost dog or cat spaying and neutering services and nonprofit organizations that provide shelter to unwanted stray dogs and cats. In determining how the funds shall be expended, the Department of Health and Social Services shall consider the recommendations of the Fund Committee, as defined in subsection (g) of this section below, provided that such recommendations shall not be binding on the Department of Health and Social Services.

(g) For purposes of this section, the "Fund Committee" shall mean a committee comprised of the following 5 persons:

(1) The Secretary of the Department of Agriculture or the Secretary's designee, which person shall also act as chairperson of the committee;

(2) A representative of the Kent County SPCA;

(3) A representative of the Delaware SPCA;

(4) A representative of the Delaware Humane Association; and

(5) The President of the State Veterinary Board or the President's designee.

The Fund Committee shall meet as often as is necessary at times and in locations specified by the chairperson. The Fund Committee shall issue recommendations to the Department of Agriculture as often as the chairperson deems necessary but no less often than annually. Three members shall comprise a quorum and actions by the committee may only be taken by majority vote of those members present. The members shall receive no compensation for their services.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 476, §§ 1, 2; 78 Del. Laws, c. 235, § 1; 79 Del. Laws, c. 78, § 148.;

§ 2139G Special license plates for Korean War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Korean War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Korean War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Korean War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "KW" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(g) At least 50 members of the organization must apply for the special plate authorized by this section.

70 Del. Laws, c. 322, § 1.;

§ 2139H Farmland preservation plates.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139D. Special license plates for recipients of medals or commendations for valor

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special valor registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that such owner is the recipient of a medal or commendation for valor while serving in the United States Armed Forces, including, but not limited to, the Congressional Medal of Honor, the Silver Star, the Bronze Star, the Flying Cross, the Navy Cross, or a Letter of Commendation if awarded for valor under combat conditions.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of World War I, World War II, the Korean Conflict, the Vietnam Conflict, Operation Desert Storm or other military conflict on foreign soil in which United States armed forces were formally engaged in battle.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letter "V" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include an insignia of the specific medal or commendation awarded to the applicant.

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 24, § 1.;

§ 2139E Special license plates for retired military personnel of the United States Armed Forces.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special retired military registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that the owner has retired from the United States armed forces.

(2) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant has been honorably discharged from the United States armed forces after having served an aggregate minimum of 20 years in 1 or more of the branches of the United States armed services.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles with the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include the insignia of the seal of the branch of the armed services from which the applicant retired directly above the word "retired."

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 200, § 1.;

§ 2139F Special animal welfare license plates.

(a) The owner of any vehicle described in paragraph (b) of this subsection may apply to the Department for the assignment to that vehicle of a special animal welfare registration.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles have covered the costs of promoting and administering this section shall be applied pursuant to subsection (f) of this section.

(e) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The license plate may also include words, a slogan or an emblem indicating support for, or interest in, animal welfare. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an animal welfare slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(f) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited in the State Treasury and credited to a special fund account to be known as the Animal Welfare License Fund in the Department of Health and Social Services, Public Health Division. The Department of Health and Social Services shall divide the funds between organizations or veterinary clinics that provide low-cost dog or cat spaying and neutering services and nonprofit organizations that provide shelter to unwanted stray dogs and cats. In determining how the funds shall be expended, the Department of Health and Social Services shall consider the recommendations of the Fund Committee, as defined in subsection (g) of this section below, provided that such recommendations shall not be binding on the Department of Health and Social Services.

(g) For purposes of this section, the "Fund Committee" shall mean a committee comprised of the following 5 persons:

(1) The Secretary of the Department of Agriculture or the Secretary's designee, which person shall also act as chairperson of the committee;

(2) A representative of the Kent County SPCA;

(3) A representative of the Delaware SPCA;

(4) A representative of the Delaware Humane Association; and

(5) The President of the State Veterinary Board or the President's designee.

The Fund Committee shall meet as often as is necessary at times and in locations specified by the chairperson. The Fund Committee shall issue recommendations to the Department of Agriculture as often as the chairperson deems necessary but no less often than annually. Three members shall comprise a quorum and actions by the committee may only be taken by majority vote of those members present. The members shall receive no compensation for their services.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 476, §§ 1, 2; 78 Del. Laws, c. 235, § 1; 79 Del. Laws, c. 78, § 148.;

§ 2139G Special license plates for Korean War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Korean War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Korean War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Korean War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "KW" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(g) At least 50 members of the organization must apply for the special plate authorized by this section.

70 Del. Laws, c. 322, § 1.;

§ 2139H Farmland preservation plates.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139E. Special license plates for retired military personnel of the United States Armed Forces

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special retired military registration number; provided, however, that the owner of the vehicle must possess official documentation which indicates that the owner has retired from the United States armed forces.

(2) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant has been honorably discharged from the United States armed forces after having served an aggregate minimum of 20 years in 1 or more of the branches of the United States armed services.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles with the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include the insignia of the seal of the branch of the armed services from which the applicant retired directly above the word "retired."

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

70 Del. Laws, c. 200, § 1.;

§ 2139F Special animal welfare license plates.

(a) The owner of any vehicle described in paragraph (b) of this subsection may apply to the Department for the assignment to that vehicle of a special animal welfare registration.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles have covered the costs of promoting and administering this section shall be applied pursuant to subsection (f) of this section.

(e) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The license plate may also include words, a slogan or an emblem indicating support for, or interest in, animal welfare. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an animal welfare slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(f) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited in the State Treasury and credited to a special fund account to be known as the Animal Welfare License Fund in the Department of Health and Social Services, Public Health Division. The Department of Health and Social Services shall divide the funds between organizations or veterinary clinics that provide low-cost dog or cat spaying and neutering services and nonprofit organizations that provide shelter to unwanted stray dogs and cats. In determining how the funds shall be expended, the Department of Health and Social Services shall consider the recommendations of the Fund Committee, as defined in subsection (g) of this section below, provided that such recommendations shall not be binding on the Department of Health and Social Services.

(g) For purposes of this section, the "Fund Committee" shall mean a committee comprised of the following 5 persons:

(1) The Secretary of the Department of Agriculture or the Secretary's designee, which person shall also act as chairperson of the committee;

(2) A representative of the Kent County SPCA;

(3) A representative of the Delaware SPCA;

(4) A representative of the Delaware Humane Association; and

(5) The President of the State Veterinary Board or the President's designee.

The Fund Committee shall meet as often as is necessary at times and in locations specified by the chairperson. The Fund Committee shall issue recommendations to the Department of Agriculture as often as the chairperson deems necessary but no less often than annually. Three members shall comprise a quorum and actions by the committee may only be taken by majority vote of those members present. The members shall receive no compensation for their services.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 476, §§ 1, 2; 78 Del. Laws, c. 235, § 1; 79 Del. Laws, c. 78, § 148.;

§ 2139G Special license plates for Korean War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Korean War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Korean War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Korean War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "KW" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(g) At least 50 members of the organization must apply for the special plate authorized by this section.

70 Del. Laws, c. 322, § 1.;

§ 2139H Farmland preservation plates.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139F. Special animal welfare license plates

(a) The owner of any vehicle described in paragraph (b) of this subsection may apply to the Department for the assignment to that vehicle of a special animal welfare registration.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles have covered the costs of promoting and administering this section shall be applied pursuant to subsection (f) of this section.

(e) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The license plate may also include words, a slogan or an emblem indicating support for, or interest in, animal welfare. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an animal welfare slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(f) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited in the State Treasury and credited to a special fund account to be known as the Animal Welfare License Fund in the Department of Health and Social Services, Public Health Division. The Department of Health and Social Services shall divide the funds between organizations or veterinary clinics that provide low-cost dog or cat spaying and neutering services and nonprofit organizations that provide shelter to unwanted stray dogs and cats. In determining how the funds shall be expended, the Department of Health and Social Services shall consider the recommendations of the Fund Committee, as defined in subsection (g) of this section below, provided that such recommendations shall not be binding on the Department of Health and Social Services.

(g) For purposes of this section, the "Fund Committee" shall mean a committee comprised of the following 5 persons:

(1) The Secretary of the Department of Agriculture or the Secretary's designee, which person shall also act as chairperson of the committee;

(2) A representative of the Kent County SPCA;

(3) A representative of the Delaware SPCA;

(4) A representative of the Delaware Humane Association; and

(5) The President of the State Veterinary Board or the President's designee.

The Fund Committee shall meet as often as is necessary at times and in locations specified by the chairperson. The Fund Committee shall issue recommendations to the Department of Agriculture as often as the chairperson deems necessary but no less often than annually. Three members shall comprise a quorum and actions by the committee may only be taken by majority vote of those members present. The members shall receive no compensation for their services.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 276, § 2; 70 Del. Laws, c. 476, §§ 1, 2; 78 Del. Laws, c. 235, § 1; 79 Del. Laws, c. 78, § 148.;

§ 2139G Special license plates for Korean War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Korean War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Korean War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Korean War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "KW" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(g) At least 50 members of the organization must apply for the special plate authorized by this section.

70 Del. Laws, c. 322, § 1.;

§ 2139H Farmland preservation plates.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139G. Special license plates for Korean War veterans

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Korean War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Korean War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Korean War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "KW" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(g) At least 50 members of the organization must apply for the special plate authorized by this section.

70 Del. Laws, c. 322, § 1.;

§ 2139H Farmland preservation plates.

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139H. Farmland preservation plates

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special "Farmland Preservation" registration plate.

(b) This section applies to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for a special plate pursuant to this section, including members of nonprofit organizations, even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division, which shall cover the cost of the plate.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (d) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and deposited with the Delaware Agricultural Lands Preservation Foundation for its deposit in the Delaware Farmland Preservation Fund.

(f) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Farmland Preservation Contest Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. The committee may, at its discretion, drop the wording "The First State" and substitute in place thereof the wording "Preserve Our Farms". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(g) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

74 Del. Laws, c. 47, § 2.;

§ 2139I Special license plates for holders of Gold Star lapel buttons.

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139I. Special license plates for holders of Gold Star lapel buttons

(a)(1) The owner of any vehicle described in subsection (b) of this section may apply to the Department for assignment to that vehicle of a special Gold Star family registration number; provided, however, that the owner of the vehicle qualifies under paragraph (a)(2) of this section.

(2) Special registration may be issued by the Department under this section if the applicant provides sufficient official documentation of being awarded a Gold Star lapel button by the United States Department of Defense in recognition of a close relative's death while serving in the military.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck with a 3/4-ton or less manufacturer's rated capacity.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $10 administrative fee which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) The Department shall reserve sufficient special license plates including the letters "GS" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section. In addition, any special license plate issued pursuant to this section shall include a gold star and the phrase "Gold Star Family".

(e) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 1.;

§ 2139J Special license plates for veterans of Operation Iraqi Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139J. Special license plates for veterans of Operation Iraqi Freedom

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Iraqi Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Iraqi Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Iraqi Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OIF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this action.

(f) Upon receipt by the Department of information that the individual to whom the special plate has been issued has died, the Department shall write to the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

76 Del. Laws, c. 204, § 2.;

§ 2139K Special license plates for Vietnam War veterans.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139K. Special license plates for Vietnam War veterans

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Vietnam War veteran registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a Vietnam War veteran.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of the Vietnam War.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section, provided however, that an original application under this section be subject to a $10 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "VV" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 204, § 3.;

§ 2139L "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139L. "Limited edition" special centennial license plates [Expired Dec. 31, 2009; issued plates indefinitely valid per 76 Del. Laws, c. 274, § 2]

(a) The owner of any vehicle described in subsection (b) of this section may apply to the Division of Motor Vehicles for a special centennial registration plate from October 1, 2008, through December 31, 2009.

(b) This section applies only to:

(1) A private passenger vehicle; or

(2) A truck or trailer that is not either required to be or voluntarily registered with the International Registration Plan; or

(3) A recreational vehicle.

(c) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $100, which includes an administration fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for all persons applying for this centennial plate. A replacement plate may be obtained upon payment of a $15 fee to the Division.

(d) The 1-time administrative fee collected pursuant to subsection (c) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administrative costs.

(e) All registration plates issued pursuant to this section shall be the colors and design as determined by the Division of Motor Vehicles. The number and/or letters assigned will be the same as the current license plate assigned to the vehicle. The Division of Motor Vehicles may, at its discretion, drop the wording "The First State" and substitute in place thereof wording honoring the centennial.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

76 Del. Laws, c. 274, § 1.;

§ 2139M Law Enforcement Memorial license plate.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139M. Law Enforcement Memorial license plate

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Law Enforcement Memorial registration number; provided, however, that the owner of the vehicle must possess documentation:

a. That indicates that such person is a police officer as defined in § 8401(5) of Title 11;

b. That indicates that such person is an immediate family member of a police officer as defined in § 8401(5) of Title 11 who was killed in the line of duty; or

c. From the Delaware Police Chiefs' Council that it is appropriate for such person to receive a special Law Enforcement Memorial registration number.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck or van with a 3/4-ton or smaller manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided, however, that an original application under this section shall be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purposes of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(c) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Law Enforcement Memorial License Plate Committee created pursuant to subsection (d) of this section. The license plate may also include words, a slogan or an emblem supporting the Law Enforcement Memorial. The Committee may at its discretion drop the wording "The First State" and substitute in lieu thereof "Law Enforcement Memorial". The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(d) For purposes of this section, the "Law Enforcement Memorial License Plate Committee" shall consist of the following:

(1) The Director of the Division of Motor Vehicles or designee;

(2) The Chairperson of the Delaware Police Chiefs' Foundation or designee;

(3) The Colonel of the Delaware State Police or designee; and

(4) The Chairperson of the Delaware Police Chiefs' Council or designee.

(e) The Department shall reserve sufficient special license plates including the letters "LEM" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(f) The Delaware Police Chiefs' Council shall have the authority to assign the license plate numbers at its discretion.

(g) Upon receipt by the Department of information that the individual to whom the special plate has been issued is no longer affiliated with such organization or has died, whichever is applicable, the Department shall write to such person or the representative of that person's estate, requesting that such plate be returned to the Department within 90 days.

(h) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 153, § 1.;

§ 2139N Special license plates for veterans of Operation Enduring Freedom.

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139N. Special license plates for veterans of Operation Enduring Freedom

(a)(1) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Operation Enduring Freedom veterans registration number; provided however, that the owner of the vehicle must possess official documentation which indicates that such owner is a veteran of Operation Enduring Freedom.

(2) This section applies only to:

a. A private passenger vehicle; or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) Special registration may be issued by the Department under this section if the United States Department of Defense certifies that the applicant is a veteran of Operation Enduring Freedom.

(c) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $15 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) Only 1 such plate shall be issued to an applicant.

(e) The Department shall reserve sufficient special license plates including the letters "OEF" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

78 Del. Laws, c. 231, § 1.;

§ 2139O Marine Education, Research and Rehabilitation Institute, Inc. special license plates.

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139O. Marine Education, Research and Rehabilitation Institute, Inc. special license plates

(a) The owner of a motor vehicle which is a private passenger vehicle or a truck with a 3/4-ton or smaller manufacturer's rated capacity may apply to the Division of Motor Vehicles for a special Marine Education.

(b) Upon the initial application for a license plate to be issued pursuant to this section, a 1-time fee of $50, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund division projects notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(d) All license plates issued pursuant to this section shall be of the colors and design requested by the Marine Education, Research and Rehabilitation Institute, Inc. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $50 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside for use by the Marine Education, Research and Rehabilitation Institute, Inc.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

78 Del. Laws, c. 240, § 1; 78 Del. Laws, c. 385, § 1.;

§ 2139P Special license plates for Civil Air Patrol Delaware Wing.

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2139P. Special license plates for Civil Air Patrol Delaware Wing

(a) The owner of any vehicle described in paragraph (a)(2) of this section may apply to the Department for assignment to that vehicle of a special Civil Air Patrol registration number; provided however, that the owner of the vehicle must possess official documentation from the Civil Air Patrol Delaware Wing and signed by the Delaware Wing commander that indicates that such owner is a member in good standing of the Civil Air Patrol and assigns the registration number to be issued by the Department.

(2) This section applies to:

a. A private passenger vehicle, or

b. A truck with a 3/4-ton or less manufacturer's rated capacity.

(b) No fee in addition to the annual registration fee otherwise required by this title is required for registration under this section; provided however, that an original application under this section be subject to a $35 administrative fee, which shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section and to fund Department projects notwithstanding the provisions of Chapter 13 and 14 of Title 2 to the contrary.

(c) Only 1 such plate shall be issued to an applicant.

(d) The Department shall reserve sufficient special license plates including the letters "CAP" and numbered consecutively beginning with the numeral "1" as are necessary to implement this section.

(e) Upon receipt by the Department of information provided by the Civil Air Patrol Delaware Wing that a registrant is no longer a Civil Air Patrol member in good standing, the Department shall write to the registrant requesting that such plate be returned to the Department within 30 days.

(f) At least 25 members of the organization must apply for the special plate authorized by this section.

78 Del. Laws, c. 255, § 1.;



§ 2140. Special registration plates for members of nonprofit organizations

(a) The owner of a motor vehicle described in subsection (b) of this section who is a member of a nonprofit organization considered eligible by the Division of Motor Vehicles may apply to the Division for the assignment of a special registration plate for such vehicle.

(b) This section applies only to:

(1) A passenger vehicle;

(2) A truck with a 3/4-ton or smaller manufacturer's rated capacity; or

(3) A van with a 3/4-ton or smaller manufacturer's rated capacity.

(c) The applicant must submit acceptable proof, as required by the Division, that the applicant is a member in good standing or is otherwise eligible for the issuance of such special plate.

(d) No fee in addition to the regular annual registration fee required by this title is required. However, upon the initial application for a special plate issued pursuant to this section, a 1-time administrative fee of $10 shall be assessed.

(e) The 1-time administrative fee collected pursuant to subsection (d) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of administering this section, notwithstanding the provisions of Chapters 13 and 14 of Title 2 to the contrary.

(f) [Repealed.]

(g) At least 200 applications for special plates must be received from a specific organization before the Division of Motor Vehicles will approve the issuance. However, the minimum number of 200 shall not apply to the following:

(1) Survivors of Pearl Harbor;

(2) Members of university or high school alumni associations, provided that at least 25 applications for special plates must be received from members of a given university or high school alumni association before the Division of Motor Vehicles will approve the issuance of special plates for that particular university or high school alumni association;

(3) Retired Delaware police officers;

(4) Members of Delaware Nur Temple, the Marine Corps League, Delaware Veterans of World War 2 Inc., and the Service Alumni Association, provided that at least 100 applications for special plates must be received from members before the Division of Motor Vehicles will approve the issuance of the special plate;

(5) Members of the Order of Eastern Star, Knights of Columbus, the Telephone Pioneers of America, Lions Club International and the Senior Olympics, provided that at least 100 applications for special plates must be received from members of any of the said organizations before the Director of Motor Vehicles will approve the issuance of a special plate for that organization, except for the Telephone Pioneers of America who must have a minimum of 75 applications for special plates before the Director of Motor Vehicles will approve the issuance of a special plate for the organization;

(6) Members of "Fraternal Order of Firemen Wilmington Retired Firefighters," provided that at least 50 applications for special plates must be received from members of such organization before the Division of Motor Vehicles will approve the issuance of the special plate;

(7) Members of the "USSVI, Mid-Atlantic Base", the U.S. Submarine Veterans, Inc., organization, provided that at least 35 applications for special plates be received from members of such organization before the Division of Motor Vehicles will approve the issuance of the special plate; and

(8) Members of the "Buffalo Soldiers Motorcycle Club of Delaware", provided that at least 25 applications for special plates must be received from members of such organization before the Division of Motor Vehicles will approve the issuance of the special plate.

(h) The numbers and letters assigned to these special plates must be such that they can be integrated with the Division's computerized vehicle registration records.

(i) The Division of Motor Vehicles may refuse to issue special registration plates when it is deemed not in the best interest of the State.

(j) The Department upon receipt of any official correspondence from the organization advising that the individual to which a special plate has been issued is no longer affiliated with such organization such special plate shall be forfeited and/or revoked immediately.

(k) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

69 Del. Laws, c. 183, § 1; 70 Del. Laws, c. 9, § 1; 70 Del. Laws, c. 12, § 1; 70 Del. Laws, c. 158, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 200, § 2; 70 Del. Laws, c. 317, § 1; 70 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 417, § 1; 73 Del. Laws, c. 170, §§ 1-4; 76 Del. Laws, c. 204, §§ 4, 6-8.;

§ 2140A Environmental license plates.

(a) The owner of a motor vehicle may apply to the Division of Motor Vehicles for a special environmental license plate.

(b) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $35, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(d) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an environmental slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $35 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and divided equally between:

(1) The Delaware Center for the Inland Bays; and

(2) The Partnership for the Delaware Estuary, Incorporated.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 281, § 2.;



§ 2140A. Environmental license plates

(a) The owner of a motor vehicle may apply to the Division of Motor Vehicles for a special environmental license plate.

(b) Upon the initial application for a plate to be issued pursuant to this section, a 1-time fee of $35, which includes an administrative fee of $15, is required in addition to the annual registration fee required by this title. This additional fee is required for members of nonprofit organizations even if members are exempt from registration fees under § 2159 of this title. A replacement plate may be obtained upon payment of a fee to be set by the Division which shall cover the cost of the plate.

(c) The 1-time administrative fee collected pursuant to subsection (b) of this section shall be deposited into a special fund and used by the Division of Motor Vehicles for the purpose of promoting the sale of the plate and administering this section. Proceeds remaining after the Division of Motor Vehicles has covered the costs of promoting and administering this section shall be applied pursuant to subsection (e) of this section.

(d) All registration plates issued pursuant to this section shall be of the colors and design as determined by the Committee. The numbers and/or letters assigned will be the same as the current license plate assigned to the vehicle. No special numbers or letters will be authorized for these plates. The Committee may at its discretion drop the wording "The First State" and substitute in place thereof an environmental slogan. The Division of Motor Vehicles shall have the power to refuse any design which it believes would cause a public safety enforcement problem.

(e) The funds derived by the State from that portion of the 1-time fee of $35 that is not defined as an administrative fee pursuant to subsection (c) of this section shall be deposited by the Division of Motor Vehicles with the State Treasurer and shall be specifically set aside and divided equally between:

(1) The Delaware Center for the Inland Bays; and

(2) The Partnership for the Delaware Estuary, Incorporated.

(f) The Division of Motor Vehicles may promulgate rules and regulations as required to administer this section.

70 Del. Laws, c. 281, § 2.;






Subchapter III Inspection of Vehicles

§ 2141. Inspection places

The Department shall provide and maintain 1 or more places in each county together with such facilities and such number of qualified inspectors as may be required for registration and inspection purposes.

36 Del. Laws, c. 10, § 24; Code 1935, § 5562; 43 Del. Laws, c. 244, § 13; 21 Del. C. 1953, § 2141.;



§ 2142. Purpose of inspections

Inspection shall be for the purpose of determining whether a vehicle is in a safe and fit condition to be operated upon the highways of the State, and whether it is equipped in the manner provided by law.

36 Del. Laws, c. 10, § 24; Code 1935, § 5562; 43 Del. Laws, c. 244, § 13; 21 Del. C. 1953, § 2142.;



§ 2143. Inspection of motor vehicle before registration; exception; vehicles outside State

(a) Before the Department registers, renews the registration of or reregisters a motor vehicle required to be registered under this title, such vehicle shall first be inspected by the Department and determined to be safe and fit for operation and found equipped according to law. The Department may waive all inspection requirements with respect to the registration of new motor vehicles and the initial registration or renewal of vehicles no older than 5 model years. Upon application, subject to approval by the Secretary, the Department may assign to a new motor vehicle dealer the authority to perform safety and vehicle identification number (VIN) inspections on motor vehicles, 5 model years old or newer, as such inspections relate to the motor vehicle's registration or re-registration, provided that the motor vehicle is owned by that new motor vehicle dealer and such inspection occurs at a new motor vehicle dealer facility.

(b) Upon application, subject to approval by the Secretary, the Department may waive such inspection requirements with respect to the renewal of registration of a vehicle registered in this State which is not in this State at the time the inspection is required, provided that an out of state inspection, certified on forms prescribed by the Secretary, is submitted to the Department. It shall be the duty of the owner of any vehicle so inspected to submit such vehicle for inspection by the Department within 10 days after the date the vehicle is returned to this State.

(c) Upon application, subject to the approval by the Secretary, the Department may waive such registration requirements with respect to new or used motor vehicles where a fleet account is involved. A fleet account shall consist of 15 or more vehicles. The inspection requirements may be waived provided there are adequate inspection and repair facilities at the fleet headquarters. Such fleet account waiver shall not apply to fleets of school buses which transport pupils of any public, parochial or private school of the State.

(d) The Department shall waive the requirement for inspection for those small trailers with a gross weight of vehicle and load of 4,000 pounds or less, which are not required to be equipped with brakes.

(e) The Department shall waive the requirement for inspection for fire trucks, fire engines, rescue trucks, ladder trucks, tank trucks, tank trailers and ambulances which are used by fire companies, and volunteer ambulance and rescue services in this State; provided, that at the time of the renewal of registrations for these vehicles, the principal officer of such company shall present a certification that each vehicle has been inspected by the officer or the officer's designee and that it is safe to operate on the streets and highways and equipped according to law. The waiver shall not apply to passenger cars owned or used by fire companies.

(f) The Department shall waive the requirement for inspection for all vehicles or motor vehicles registered under the International Registration Plan pursuant to Chapter 4 of this title. The Department may adopt rules and/or procedures to implement this subsection.

36 Del. Laws, c. 10, § 24; 37 Del. Laws, c. 10, § 7; Code 1935, § 5562; 43 Del. Laws, c. 244, § 13; 21 Del. C. 1953, § 2143; 53 Del. Laws, c. 6; 55 Del. Laws, c. 273; 56 Del. Laws, c. 392, § 1; 57 Del. Laws, c. 670, § 8A; 60 Del. Laws, c. 442, § 1; 64 Del. Laws, c. 260, § 1; 66 Del. Laws, c. 98, § 1; 70 Del. Laws, c. 28, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 18, § 4; 78 Del. Laws, c. 82, § 1.;



§ 2144. Other inspections; procedure; duty of owner

(a) At any time and notwithstanding the possession of current registration plates, as provided by this title, the Secretary, or any authorized agent of the Department or any police officer may, upon reasonable cause, require the owner or operator of a vehicle to stop and submit such vehicle and the equipment to such further inspection and test with reference thereto as may be appropriate. In the event such vehicle is found to be in an unsafe condition or lacking the required equipment or is not in proper repair and adjustment, the officer shall give a written notice to the driver and shall send a copy thereof to the Department. The notice shall require that such vehicle and its equipment be placed in safe condition and in proper repair and adjustment and/or that proper equipment be obtained, and that a certificate of inspection and approval for such vehicle be obtained within 5 days thereafter.

(b) Every owner or driver upon receiving the notice prescribed in subsection (a) of this section shall comply therewith and shall, within the 5-day period, secure an endorsement upon such notice by an inspector of the Department that such vehicle is in safe condition and properly equipped and its equipment in proper repair and adjustment and shall then forward the notice to the Department. No person shall operate any such vehicle after receiving a notice with reference thereto as above provided, except as may be necessary to return such vehicle to the residence or the place of business of the owner or driver if within a distance of 20 miles or to a garage until the vehicle and its equipment has been placed in proper repair and adjustment and otherwise made to conform to the requirements of this title.

36 Del. Laws, c. 10, § 24; 40 Del. Laws, c. 38, § 9; Code 1935, § 5562; 43 Del. Laws, c. 244, § 13; 21 Del. C. 1953, § 2144; 57 Del. Laws, c. 670, § 8A; 67 Del. Laws, c. 95, § 1.;



§ 2145. School bus inspection

All school buses which transport pupils of any public, parochial or private school of this State shall receive a special inspection twice yearly at such time and place as specified by Department regulations. At such inspection each school bus shall be inspected by the Department to determine if it is safe and fit for operation and properly equipped, and a special check shall be accomplished with respect to specific school bus safety features in accordance with the rules and regulations adopted by the Department.

21 Del. C. 1953, § 2145; 56 Del. Laws, c. 393, § 1.;



§ 2146. Regulation of vehicular flow through inspection places

The Department shall adopt and enforce by July 1, 1969, such administrative rules and regulations as may be necessary to insure an even distribution of vehicular inspections at the inspection places in each county on a monthly basis.

21 Del. C. 1953, § 2146; 56 Del. Laws, c. 437, § 1.;






Subchapter IV Fees

§ 2151. Fee schedule; time of payment

At the time of application for the registration of a motor vehicle and prior to the issuance of the current registration plates required by this title, there shall be paid to the Department registration fees according to the following schedule:

(1) For the registration of any motorcycle, $15 per year;

(2) For the registration of each motor vehicle commonly used for pleasure or for the chief purpose of carrying persons (except motor vehicles commonly known as passenger buses) and including station wagons, $40 per year;

(3) For the registration of other motor vehicles, including those propelled by diesel engines, $40 per year if the gross load weight does not exceed 5,000 pounds, and an additional $18 per year for each 1,000 pounds or fraction thereof over and above 5,000 pounds. The gross load weight shall be the weight of the chassis, body, equipment and maximum allowable load as specified by the application;

(4) Such vehicles as are authorized to operate or to be moved as provided by § 4504 of this title shall be registered in the same manner as other vehicles. The fee for such registration shall be at the same rate required for trucks and semitrailers;

(5) For the registration of any recreational vehicle or recreational trailer, the fee shall be $40 per year if the gross load weight of the vehicle or trailer does not exceed 5,000 pounds, and in the event the gross load weight exceeds 5,000 pounds, $6.40 per year for each 1,000 pounds or fraction thereof over and above 5,000 pounds. The gross load weight shall be the weight of the chassis, body, equipment and maximum allowable load as specified by the application;

(6) A fee of $10, in addition to the registration fee, shall be imposed at the time of renewal of registration of a motor vehicle or semitrailer if the Delaware registration has expired. This fee shall not be imposed if the registration has expired over 12 months or if a permit has been purchased for the vehicle pursuant to § 2103 of this title. The fee shall not be imposed if a transfer of ownership on the vehicle has taken place or if the motor vehicle or trailer has been inspected prior to the expiration of registration;

(7) Of each of the motorcycle registration fees collected pursuant to paragraph (1) of this section the sum of $4.00 per year is appropriated to the Department of Transportation and shall be placed in a special account to be used only for the expenses incurred in the administration of the motorcycle rider education program and improved motorcycle licensing procedures;

(8) For the registration of motor farm trucks owned and used exclusively by farmers who derive at least $1,000 of their annual income from the operation of their farm and they own or rent at least 10 acres which are actively used in the farming operation from which they derive that income, the fee shall be $40 per year if the gross load weight does not exceed 5,000 pounds, and an additional $3.80 per year for each 1,000 pounds or fraction thereof over and above 5,000 pounds. The gross load weight shall be as calculated in paragraph (3) of this section, but in no case shall the required fee for motor vehicles, except trailers, under this paragraph be less than $40 per year;

(9) For the registration of farm motor vehicles, farm vehicles, or farm trailers owned and used exclusively by farmers who derive at least $1,000 of their annual income from the operation of their farm and they own or rent at least 10 acres which are actively used in the farming operation from which they derive that income and are operated or towed within a 20-mile radius of a farm owned or managed by the owner of the vehicle or trailer, there shall be a onetime fee of $10.

(10) For the registration of trailers with a gross weight of 1,000 pounds or less the fee shall be $15 per year; if a trailer's gross load weight exceeds 1,000 pounds there shall be an additional fee of $5.00 per year for each 1,000 pounds or fraction thereof over and above the 1,000 pounds up to a maximum of 2,000 pounds. The fee for the registration of trailers with a gross weight exceeding 2,000 pounds shall be as provided in paragraph (3) of this section.

(11) The Secretary of the Department of Transportation in conjunction with the Secretary of the Department of Agriculture shall promulgate such regulations as they shall deem necessary for the administration and implementation of this section.

36 Del. Laws, c. 10, § 26; 37 Del. Laws, c. 10, § 8; 38 Del. Laws, c. 27, §§ 1, 2; 40 Del. Laws, c. 38, § 1; Code 1935, § 5564; 45 Del. Laws, c. 287, § 2; 46 Del. Laws, c. 123; 47 Del. Laws, c. 17, § 2; 47 Del. Laws, c. 159; 47 Del. Laws, c. 255, § 3; 47 Del. Laws, c. 332; 48 Del. Laws, c. 62, §§ 1, 2; 21 Del. C. 1953, § 2151; 49 Del. Laws, c. 360; 53 Del. Laws, c. 221, §§ 3, 4; 55 Del. Laws, c. 156, § 2; 55 Del. Laws, c. 176; 58 Del. Laws, c. 363; 59 Del. Laws, c. 57, § 3; 62 Del. Laws, c. 233, § 1; 62 Del. Laws, c. 337, § 1; 64 Del. Laws, c. 207, § 3; 65 Del. Laws, c. 27, §§ 3, 4; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 411, §§ 5-9; 68 Del. Laws, c. 156, §§ 56(a)-(d), (g), 59(a); 69 Del. Laws, c. 77, §§ 59, 60; 69 Del. Laws, c. 217, § 3; 74 Del. Laws, c. 110, § 44; 74 Del. Laws, c. 166, § 2; 74 Del. Laws, c. 383, § 2; 76 Del. Laws, c. 76, §§ 5-10; 79 Del. Laws, c. 210, § 2.;



§ 2152. Optional provision for tractor trailer units

(a) The owner of every pickup truck, truck or truck tractor which is used to pull a semitrailer may elect to have the total gross load weight of the pickup truck, truck or truck tractor and semitrailer assessed against the pickup truck, truck or truck tractor and to pay the fees set forth in § 2151(3) of this title by filing with the Department an election form as provided by the Secretary.

(b) Upon election to have the total gross load weight assessed pursuant to subsection (a) of this section, an owner may have not more than 3 semitrailers, as designated by the owner, registered upon the payment of a $40 per year fee for each designated semitrailer. No other fee for registration of the semitrailer shall be required.

(c) The Secretary shall promulgate such rules and regulations as may be necessary to effectuate this section.

21 Del. C. 1953, § 2151A; 55 Del. Laws, c. 176; 57 Del. Laws, c. 670, § 8A; 60 Del. Laws, c. 192, § 1; 62 Del. Laws, c. 388, § 1; 67 Del. Laws, c. 411, § 10; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 76, § 11.;



§ 2153. Fee for manufacturers', transporters', automotive recyclers' and dealers' plates

Manufacturers, transporters, automotive recyclers and dealers who qualify under this chapter for special number plates shall pay to the Department for each calendar year $10 for each set of special plates. These special number plates may be issued for 1 or 2 years at a fee of $10 per plate for each year.

36 Del. Laws, c. 10, § 26; 38 Del. Laws, c. 27, §§ 1, 2; 40 Del. Laws, c. 38, § 1; Code 1935, § 5564; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2152; 53 Del. Laws, c. 221, § 5; 65 Del. Laws, c. 318, § 3; 67 Del. Laws, c. 411, § 11.;



§ 2154. Special number plates for towed stock cars and other motor vehicles

(a) An owner of a stock car of the type used for racing may apply to the Department, upon appropriate forms provided by the Department, for a special plate which shall be displayed on the stock car when it is being towed upon the highways.

(b) A person whose business involves towing motor vehicles upon the highways may apply to the Department, upon appropriate forms provided by the Department, for a special plate or plates, which shall be displayed on motor vehicle(s) when being towed upon the highways by such person in the course of such person's business.

(c) Special plates issued pursuant to this section shall not be displayed on trailers, construction vehicles or vehicles being operated under their own power.

(d) Special plates issued pursuant to this section shall contain the words "towed vehicle" which shall distinguish them from other plates issued under this chapter.

(e) Special plates issued pursuant to this section shall not be assigned to a particular vehicle and may be used by the applicant on any towed vehicle except those vehicles excluded under subsection (c) of this section.

(f) The fee for each special plate issued pursuant to this section is $10 per year. The plate may be originally issued or renewed for 1 or 2 years, and shall expire at midnight on December 31 of the year of expiration.

(g) [Repealed.]

36 Del. Laws, c. 10, § 26; Code 1935, § 5564; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2153; 49 Del. Laws, c. 71; 64 Del. Laws, c. 367, § 1; 67 Del. Laws, c. 411, § 12; 70 Del. Laws, c. 186, § 1.;



§ 2155. Fees for half-year and quarter-year registration

The registration fees for vehicles provided by this chapter shall be for a period of 12 months, but if the vehicle is registered or the registration renewed for a 6-month period, the applicant shall pay to the Department 1/2 of the annual registration fee and an additional fee of $1.00. If the registration is renewed for a 3-month period, the applicant shall pay to the Department 1/4 of the annual registration fee and an additional fee of $1.00. A renewal of a registration for a 3-month period shall be permitted only for a motor vehicle which has a gross registered weight of 18,000 pounds or more.

36 Del. Laws, c. 10, § 26; Code 1935, § 5564; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2154; 64 Del. Laws, c. 466, § 8.;



§ 2156. Fee for convertible vehicles, station wagons and suburbans; gross load weight of buses

(a) The registration fee for all convertible vehicles shall be ascertained upon the basis of the vehicle's gross load weight. It shall be determined which is the greater, the gross load weight as a carrier of persons or the gross load weight as the carrier of property, and the greater gross load weight shall be the basis for calculating the required registration fees. The fee for all station wagons shall be the same as for vehicles used for pleasure as provided in § 2151 of this title.

(b) The gross load weight of buses used for carrying persons shall be ascertained by multiplying the maximum number of persons the vehicle is provided to carry by 150 pounds and adding the result thereby obtained to the weight of the vehicle as specified in the application.

36 Del. Laws, c. 10, § 26; 38 Del. Laws, c. 27, §§ 1, 2; 40 Del. Laws, c. 38, § 1; Code 1935, § 5564; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2155; 49 Del. Laws, c. 14, § 1; 55 Del. Laws, c. 156, § 3; 71 Del. Laws, c. 20, § 2; 74 Del. Laws, c. 166, § 3.;



§ 2157. Credit for registration fee on destroyed vehicle

Whenever the Department is furnished with satisfactory evidence of the destruction of a motor vehicle, either complete or to such an extent as to render it impossible to operate such vehicle as a motor vehicle during the period for which it has been registered, and if the owner thereof desires to register another motor vehicle during the period for which such destroyed motor vehicle was registered, such owner shall be entitled to a credit on the new registration fee of the unexpired portion of the registration fee of the destroyed motor vehicle from the date of the new registration.

36 Del. Laws, c. 10, § 26; Code 1935, § 5564; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2156; 62 Del. Laws, c. 190, § 7.;



§ 2158. Fee for duplicate certificate of registration, registration plate or validation sticker

(a) The fee for a duplicate certificate of registration shall be $2.00.

(b) The fee for a duplicate registration plate shall be $5.00.

(c) The fee for a duplicate registration validation sticker shall be $1.00.

36 Del. Laws, c. 10, § 26; Code 1935, § 5564; 45 Del. Laws, c. 287, § 2; 46 Del. Laws, c. 80, § 1; 47 Del. Laws, c. 121; 48 Del. Laws, c. 47; 21 Del. C. 1953, § 2157; 53 Del. Laws, c. 221, §§ 6, 7; 65 Del. Laws, c. 178, § 2.;



§ 2159. Motor vehicles exempt from registration fees; plates for ambulances and fire and rescue trucks

(a) The following motor vehicles shall be registered but shall be exempt from the payment of registration fees:

(1) All motor vehicles of the State or any governmental agency thereof, including school buses owned by private contractors holding valid pupil transportation contracts with a school district or with the State Board of Education, or of any fire department, fire engine company, police department or any county or incorporated city or town thereof, used exclusively in the performance of the principal's, official's, employee's or agent's respective functions or duties;

(2) All motor ambulances owned and used by any agency in this State for charitable purposes or for the benefit of any hospital or hospitals in this State;

(3) All motor vehicles owned by any veteran's organization and used by such organization in charitable or public welfare work;

(4) All motor vehicles owned and used by the Delaware Civil Air Patrol (CAP) registered in this State and used by such organization for its respective functions or duties;

(5) All motor vehicles owned by the American Red Cross and used by such organization in charitable or public welfare work;

(6) All motor vehicles owned by the Salvation Army and used by such organization in charitable or public welfare work;

(7) All motor vehicles owned by any organization exempt from tax under § 501(c)(3) of the Internal Revenue Code [26 U.S.C. § 501(c)(3)] and used by such organization in charitable or public welfare work;

(8) All motor vehicles owned by a nonprofit educational foundation organized to promote instructional effectiveness and educational achievement.

The Secretary shall furnish, without cost, certain number and registration plates for all such vehicles, of such design as will distinguish them from other plates for which fees are paid. Number and registration plates for certain motor vehicles of the fire departments and fire companies of this State shall have such design and bear such numbers, words and letters as are provided in subsection (b) of this section. Nothing herein contained shall be construed as exempting such vehicles from the requirement of inspection.

(b) Number and registration plates furnished by the Secretary to fire departments and fire companies of this State for ambulances, fire trucks and rescue trucks shall have displayed thereon:

(1) The capital letter "A" followed by the fire station or fire company number for ambulance plates;

(2) The capital letter "FD" followed by the fire station or fire company number for fire truck plates; and

(3) The capital letter "R" followed by the fire station or fire company number for rescue truck plates.

In addition, such plates shall have displayed thereon the word "Delaware," the words "THE FIRST STATE," the expiration date of the plates, the vehicle number assigned to the vehicle by the fire company, department or other proper official or organization and red letters on white background.

36 Del. Laws, c. 11; Code 1915, § 236A; 36 Del. Laws, c. 10, § 27; Code 1935, § 5565; 43 Del. Laws, c. 244, § 16; 21 Del. C. 1953, § 2158; 57 Del. Laws, c. 342, §§ 1-3; 57 Del. Laws, c. 670, § 8A; 58 Del. Laws, c. 36; 65 Del. Laws, c. 262, § 1; 65 Del. Laws, c. 348, § 258; 66 Del. Laws, c. 41, § 1; 66 Del. Laws, c. 271, §§ 1, 2; 67 Del. Laws, c. 46, § 50(a); 75 Del. Laws, c. 33, § 1.;



§ 2160. Optional 5-year registration plates for trailers

(a) The owner of a fleet of trailers, meeting the requirements specified under § 2143(c) of this title, may elect to register such trailers for a 5-year period, by making application to the Department in accordance with this section.

(b) The application shall be made on a form and contain information as prescribed by the Secretary. Upon payment of the required fees and upon meeting other requirements prescribed by the Secretary, there shall be issued, to each vehicle for which application has been made, a registration plate and validation sticker which shall be valid for 5 years, provided that all requirements of this section are complied with.

(c) At the time application for registration or renewal of registration is made under this section, the applicant shall pay all fees required under this title for the first year of the 5-year plate. The applicant shall submit acceptable evidence of a surety bond in a form and with a surety approved by the Secretary and in an amount equal to the total registration fees required for all vehicles registered pursuant to this section to the applicant for the remaining 4 years.

(d) The owner is required to pay all registration renewal fees for vehicles registered pursuant to this section on an annual basis prior to the expiration date of such registrations.

(e) The Secretary may adopt rules and regulations necessary for the administration and enforcement of this section.

60 Del. Laws, c. 294, § 1.;

§ 2160A Issuance of vehicle registration expiration notice upon request.

Upon request by a vehicle owner, the Department shall mail a vehicle registration expiration notice 40 days prior to the expiration of the registration for the vehicle. A minimum fee of $1.00 per notice to cover the cost of this service shall be paid to the Department at the time the request is made. The amount of the fee shall be revised annually by the Department pursuant to § 6531 of Title 29 to reflect the true cost of this service.

60 Del. Laws, c. 381, § 1.;



§ 2160A. Issuance of vehicle registration expiration notice upon request

Upon request by a vehicle owner, the Department shall mail a vehicle registration expiration notice 40 days prior to the expiration of the registration for the vehicle. A minimum fee of $1.00 per notice to cover the cost of this service shall be paid to the Department at the time the request is made. The amount of the fee shall be revised annually by the Department pursuant to § 6531 of Title 29 to reflect the true cost of this service.

60 Del. Laws, c. 381, § 1.;






Subchapter V Refusal or Cancellation of Registration; Appeals

§ 2161. Grounds for refusal to grant registration

The Department shall not grant an application for the registration of a motor vehicle when:

(1) The applicant is not entitled thereto under this title;

(2) The applicant has neglected or refused to furnish the Department with the information required in the appropriate official form or to give reasonable additional information required by the Department;

(3) Fees required therefor by law have not been paid;

(4) The vehicle is in an unsafe and unfit condition to be operated upon the highways of this State and when it is not equipped in the manner provided by law.

36 Del. Laws, c. 10, § 23; 38 Del. Laws, c. 29, § 1; Code 1935, § 5561; 43 Del. Laws, c. 244, § 12; 21 Del. C. 1953, § 2161.;



§ 2162. Rescission, cancellation or suspension of registration

(a) The Department shall rescind, cancel or suspend the registration of a motor vehicle whenever the person to whom the registration card or registration or number plates therefor have been issued makes or permits to be made any unlawful use of the card or plates or permits the use thereof by a person not entitled thereto.

(b) The Department shall rescind, cancel or suspend the registration of any motor vehicle if it is determined by the Department that such motor vehicle should not have been registered in this State or that the person to whom the registration card or registration or number plates therefor have been issued is not the owner of the vehicle or that such person has made or permitted to be made illegal use of the motor vehicle.

(c) The Department shall rescind, cancel or suspend the registration of any motor vehicle and shall rescind, cancel, or suspend and shall take up the current registration plates of any motor vehicle which is determined by the Department at any time, upon inspection pursuant to this chapter, to be unsafe or unfit to be operated or to be not equipped as required by law.

(d) The Department shall rescind, cancel or suspend the registration of a commercial motor vehicle if the commercial motor carrier responsible for its safety has been prohibited from operating by a federal agency.

36 Del. Laws, c. 10, § 24; 38 Del. Laws, c. 29, § 2; Code 1935, § 5562; 43 Del. Laws, c. 244, § 13; 21 Del. C. 1953, § 2162; 76 Del. Laws, c. 116, § 1.;



§ 2163. Appeal from decision of Department

An appeal to the Superior Court of the county wherein the registrant resides may be taken from any decision of the Department refusing, rescinding, cancelling or suspending the registration of any motor vehicle.

36 Del. Laws, c. 10, § 24; 38 Del. Laws, c. 29, § 2; Code 1935, § 5562; 43 Del. Laws, c. 244, § 13; 21 Del. C. 1953, § 2163.;



§ 2164. Registration and inspection of motor vehicles of disabled veterans

Any motor vehicle owned by a disabled veteran who shall ever have been eligible for certain benefits under 38 U.S.C. § 1901 et seq. or Public Law 538, 93rd Congress shall be registered, but shall be exempt from the payment of registration fees; provided that such exemption shall be limited to 1 automobile per eligible veteran at any 1 time. The Secretary shall furnish, without cost, number and registration plates for all such vehicles of such design as will distinguish them from other plates for which fees are paid. Nothing herein contained shall be construed as exempting such vehicles from the requirement of inspection.

21 Del. C. 1953, § 2164; 57 Del. Laws, c. 413; 60 Del. Laws, c. 557, § 1; 63 Del. Laws, c. 361, § 1.;






Subchapter VI Taxicabs and Limousines

§ 2171. Operation of unregistered taxicab or limousine; exception

No person shall drive or move, nor shall any person, being the owner of a taxicab or limousine, knowingly permit to be driven or moved upon any highway, any taxicab or limousine which is not registered as a taxicab or limousine and for which a certificate of title has not been issued or applied for, or for which current taxicab or limousine registration plates have not been issued, as provided in this title, or for which the appropriate fees have not been paid when and as required by this chapter, except that when application accompanied by the proper fee has been made for taxicab or limousine registration and certificate of title for a vehicle, it may be operated temporarily pending complete registration upon displaying a duplicate application duly verified or other evidence of such application, or otherwise under rules and regulations promulgated by the Department.

Code 1935, § 5719a; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 2171; 49 Del. Laws, c. 220, § 22; 62 Del. Laws, c. 354, § 1; 77 Del. Laws, c. 141, § 10.;



§ 2172. Number plates

(a) The Department shall furnish for each vehicle registered as a taxicab or limousine 1 number plate as hereinafter provided. Upon the termination of the lawful use of any such plates, they shall be returned to the Department.

(b) The number plate shall have displayed thereon the taxicab or limousine registration number assigned to the vehicle and the name of this State, which may be abbreviated. Each number plate shall bear a distinctive word, letter or marking which shall be designated by the Department for the purpose of identifying taxicabs and limousines.

Code 1935, § 5719g; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 2179; 62 Del. Laws, c. 354, § 1; 77 Del. Laws, c. 141, §§ 11, 12.;



§ 2173. Marking of taxicabs

Every motor vehicle which is at any time used as a taxicab or which is intended to be used as a taxicab on any highway shall have painted thereupon in distinctive color and shall at all times bear the word "TAXI," in letters having height of at least 4 inches and a width of at least 1 inch. The word "TAXI" shall appear on the front and rear of the body of the taxicab, and shall be so located that it shall be plainly visible from a height of 4 feet.

Code 1935, § 5719i; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 2182; 62 Del. Laws, c. 354, § 1.;



§ 2174. Penalties

Whoever violates this subchapter shall for the first offense be fined not less than $25 nor more than $100. For each subsequent like offense, such person shall be fined not less than $100 nor more than $200, or imprisoned not less than 10 nor more than 30 days, or both.

Code 1935, § 5719hh; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 2194; 62 Del. Laws, c. 354, § 1; 65 Del. Laws, c. 503, § 9; 70 Del. Laws, c. 186, § 1.;






Subchapter VII Antique Motor Vehicles

§ 2196. Special antique motor vehicle plates

(a) Upon application, the Department may furnish to the owner of a registered antique motor vehicle a special antique motor vehicle plate to be displayed on such antique motor vehicle. This special plate shall be issued in addition to the plate already issued for such vehicle under this chapter.

(b) The term "antique motor vehicle" includes every automobile, truck, motorcycle or other motor vehicle, but not a reproduction thereof, manufactured more than 25 years prior to the current year, which has been maintained in or restored to a condition which is substantially in conformity with manufacturer's specifications. A vehicle which has undergone substantial alterations from its original specifications and appearance, or has had its horsepower or dimensions changed, shall not be eligible for an antique license plate pursuant to this section.

(c) Any antique motor vehicle, registered pursuant to this section, shall be used only for participation in club activities, exhibits, tours, parades and similar uses, but in no event shall it be used for general transportation.

(d) Such special antique motor vehicle license plate shall be issued for a fee of $25 and shall be valid without further payment of a renewal fee as long as the vehicle is in existence and is owned by the same person. This fee shall be in addition to the vehicle document fee, title fee or other fees required by this title.

(e) In the event of a transfer of ownership of an antique motor vehicle registered with a special plate pursuant to this section, the transferor shall surrender the special plate to the Department.

21 Del. C. 1953, § 2196; 50 Del. Laws, c. 283, § 1; 57 Del. Laws, c. 670, §§ 8A-8C; 62 Del. Laws, c. 206, § 1; 64 Del. Laws, c. 364, § 1; 72 Del. Laws, c. 336, § 2.;



§ 2197. Street rods

(a) If any modified antique motor vehicle manufactured prior to 1949, hereinafter referred to as a street rod, is duly registered in the State, the owner of such street rod may apply to the Secretary of the Department of Transportation, on special application forms prescribed by the Secretary, for a special street rod motor vehicle plate, to be displayed on such street rod in lieu of the standard vehicle registration plate.

(b) Any street rod, registered pursuant to this section, shall be used only for participation in club activities, exhibits, tours, parades and similar uses, but in no event shall it be used for general transportation.

(c) Upon receipt of an application for a special street rod motor vehicle plate on a form prescribed by the Secretary, the Secretary shall issue to such applicant a special street rod motor vehicle plate on a permanent basis, and it shall bear the inscription "STREET ROD" with yellow letters on a blue background. In addition, such plates shall have displayed thereon the word "DELAWARE," the words "THE FIRST STATE," the expiration date of the plates and the vehicle number assigned to the vehicle by the Secretary. This special plate shall be issued for the applicant's use only for such motor vehicle, and in the event of a transfer of title, the transferor shall surrender the special plate to the Secretary.

(d) Upon approval of the application the Secretary shall assess the applicant an initial fee of $25, in addition to the registration fee levied under this chapter. The special plate shall be renewed upon payment of the registration fee levied under this chapter. Applicants shall, in addition to the prescribed registration validation sticker, be required to display a valid National Street Rod Association safety inspection sticker.

(e) A "street rod" shall mean a vehicle, the body and frame of which were manufactured prior to the year 1949 and which has been modified for safe road use, or a kit car which resembles that of an original pre-1949 vehicle and has also been modified for safe road use. For the purposes of this section "modified" means, but is not limited to, a substantial and material alteration, or replacement of the engine, drive-train, suspension or brake system or alteration of the body which may be chopped, channeled, sectioned, filled or otherwise changed dimensionally from the original manufactured body.

(f) Street rod requirements:

(1) Door latches. — Every street rod that is equipped with doors leading directly into a compartment that contains 1 or more seating accommodations shall be equipped with mechanically or electrically activated door latches which firmly and automatically secure the door when pushed closed and which allow each door to be opened from the inside by the activation of a convenient lever handle or other suitable device.

(2) Glazing — Every street rod shall be equipped with a laminated safety glass windshield that complies with the provisions appearing in the current ANSI Z26.1 Standard, AS1 or AS10. The windshield shall be in such a position that it affords continuous horizontal frontal protection to the driver and front seat occupants.

The minimum vertical height of the windshield glass shall be not less than 7 inches, or as originally equipped by a recognized manufacturer.

a. Side and rear glass. — These items are not required, but if they are present, they must comply with the provisions of current ANSI Z26.1 Standard. (AS1, AS2, AS4, AS6, AS10, or AS11.)

b. Window tinting — Shall be allowed only as permitted in Delaware Motor Vehicle Regulations, § 4313 of this title and [former] Division of Motor Vehicles Policy Regulation number 76 [see now CDR 2-2200-2277].

(3) Hood latches — A front opening hood should be equipped with a primary and a secondary latching system to hold in a closed position.

(4) Hood —

a. Hoods on street rods shall be optional, but if the hood, top and/or sides are removed from the vehicle, the fan must be enclosed within a shroud of substantial rigid material to prohibit anyone from inadvertently being injured and to prevent the fan from flying up from the engine compartment should it become loose.

b. Protrusions from engine compartment shall be no more than 6 inches above the highest point of the hood, or when the hood has been removed 6 inches above the highest point of the hood's normal location.

(5) Instrumentation & controls —

a. Speedometer — Every street rod shall be equipped with an operating speedometer calibrated to indicate "miles per hour."

b. Odometer — Every street rod shall be equipped with an operating odometer calibrated to indicate "total miles driven."

c. Steering wheel — Every street rod shall be equipped with a circular steering wheel with an outside diameter of not less than 13 inches.

(6) Rear view mirror — Every street rod shall be equipped with 2 rear view mirrors, each providing a clear field of vision 200 feet to the rear.

One shall be mounted on the inside of the vehicle in such a position that it affords the driver a clear view to the rear. The other shall be mounted on the outside of the vehicle on the driver's side in such a position that it affords the driver a clear view to the rear. When an inside mirror does not give a clear view to the rear due to window tint or other obstructions, a right-hand outside mirror shall be required in lieu thereof. The mirror mounting shall provide for mirror adjustment by tilting in both horizontal and vertical directions.

(7) Seat belts —

Every street rod shall be equipped with a safety belt system for each occupant of the vehicle. Any such safety belt system must at a minimum be a Type 1 (lap belt) and must meet Federal Motor Vehicle Safety Standard 209. All safety belts systems shall be securely anchored to the body or frame.

(8) Windshield wipers — Every street rod shall be equipped with at least 1 windshield wiper installed in a position which effectively clears the windshield area directly in front of the driver. The operation of the windshield wiper shall be controlled by the driver from within the vehicle and shall be electrically or vacuum-operated.

(9) Accelerator control system — Every street rod shall be equipped with an accelerator control system that returns the engine throttle to an idle position when the driver removes the actuating force from the accelerator control.

(10) Service brakes — Every street rod shall be equipped with hydraulic brakes acting on all wheels. The service brakes, upon application, must meet all the requirements as specified in the Delaware Motor Vehicle Regulations, § 4303 of this title.

(11) Parking brakes — Shall meet all the requirements of the Delaware Motor Vehicle Regulations, § 4304 of this title.

(12) Bumpers — Shall be optional on street rods.

(13) Exhaust systems — Every street rod shall be equipped with an exhaust system that is free of leaks including the exhaust manifolds (including headers), the piping leading from the flange of the exhaust manifold(s) and the tail piping.

Exhaust systems on street rods shall discharge the exhaust fumes at a location to the rear of the vehicle body or direct the exhaust fumes outward from the side of the vehicle body at a location rearward of any operable side windows. No part of the exhaust system shall pass through any area of the vehicle that is used as a passenger carrying compartment. Every street rod must be equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise. Muffler cutouts or mufflers without internal baffle plates are prohibited.

(14) Fenders — Street rods shall have fenders on all wheels that cover the entire tread width of the tire that comes in contact with the road surface. Coverage of the tire tread circumference shall be from at least 15 degrees in front to at least 75 degrees to the rear of the vertical center line at each wheel, measured from the center of wheel rotation.

(15) Fuel systems — Every street rod shall have all fuel system components, such as tank tubing, hoses, clamps, etc., securely fastened to the vehicle with fasteners designed for this purpose so as not to interfere with the vehicles' operation and shall be leak proof.

Fuel lines shall be positioned so as not to be in contact with high temperature surfaces or moving components.

(16) Steering — A street rod shall have no steering components extending below the wheel rims in their lowest position. The use of unconventional steering components such as chain drive, sprockets or electric solenoids shall be prohibited. The steering system shall remain unobstructed when turned from lock to lock.

(17) Suspension — A street rod shall be equipped with a damping device at each wheel.

(18) Tires & wheels — The tires and wheels on street rods shall comply with current Federal Motor Vehicle Safety Standards (D.O.T. approved). All tires must be grooved and have 3/32" tread depth minimum.

(19) Electrical system —

a. Lighting —

1. Street rods shall have a minimum of 2 headlights.

2. All headlights must be equipped with 2-position dimmer switch which will lower and raise the candle power of the headlights. Rheostat type switch not allowed.

3. Vehicle must be equipped with taillight, brake lights and a license plate light which illuminates the license plate.

4. Two taillights and 2 brake lights required. Each light shall provide 6 square inches of luminous lens area unless a National Street Rod Association inspector verifies the lights are original equipment.

5. All replacement lenses shall be made of approved reflective material.

6. Street rods shall have turn signals, front and rear. Each turn signal shall provide 6 square inches of luminous lens area, unless a National Street Rod Association inspector verifies the turn signals are original equipment.

b. Horn — Every street rod shall be equipped with a horn that is electrically operated and that will emit a minimum sound level of 92 db(A) measured at a distance of 200 feet directly in front of the vehicle under clear weather conditions. The switch used to actuate the horn shall be easily accessible to the driver when operating the vehicle.

(20) Automatic transmission lockout — Street rods equipped with an automatic transmission shall have a neutral safety switch which allows the vehicle to start in either neutral and/or park only.

(21) Emission — Street rods shall be exempt from state and federal emission standards.

61 Del. Laws, c. 62, § 2; 67 Del. Laws, c. 411, §§ 13, 14; 71 Del. Laws, c. 321, § 1; 72 Del. Laws, c. 336, § 1; 74 Del. Laws, c. 110, §§ 45, 46; 76 Del. Laws, c. 207, §§ 1, 2.;



§ 2198. Inspection

(a) A motor vehicle registered as an antique motor vehicle shall be exempt from annual inspection. A motor vehicle must pass an initial inspection prior to the motor vehicle being registered as an antique motor vehicle. Motor vehicles registered as antique motor vehicles shall be provided EXEMPT validating stickers in lieu of the usual expiration date stickers upon passing the initial inspection.

(b) A motor vehicle registered as a street rod shall be exempt from annual inspection. A street rod must pass an initial inspection as prescribed in § 2197(f) of this title (street rod requirements), prior to the motor vehicle being registered as a street rod.

21 Del. C. 1953, § 2198; 50 Del. Laws, c. 283, § 1; 59 Del. Laws, c. 338, § 1; 61 Del. Laws, c. 62, § 1; 62 Del. Laws, c. 28, § 1; 67 Del. Laws, c. 411, § 15; 72 Del. Laws, c. 336, § 1; 73 Del. Laws, c. 261, § 1; 76 Del. Laws, c. 207, §§ 3, 4.;









CHAPTER 23. TITLE AND LIENS

Subchapter I Certificates of Title

§ 2301. Certificate of title required before vehicle registered or operated

(a) The Department shall not register or renew the registration of any motor vehicle or truck tractor unless and until the owner thereof makes application for and is granted an official certificate of title for such vehicle or presents satisfactory evidence that a certificate of title for such vehicle has been previously issued to such owner by the Department.

(b) The owner of a motor vehicle registered in this State shall not operate or permit the operation of any such vehicle upon any highway without first obtaining a certificate of title therefor from the Department nor shall any person operate any such vehicle upon the highways knowing or having reason to believe that the owner has failed to obtain a certificate of title therefor.

(c) The Department shall not register any motor vehicle, truck tractor, trailer or motorcycle after July 1, 1969, until the motor vehicle document fee imposed by § 3002 of Title 30 has been paid to the Department, unless such motor vehicle is exempted from such fee by § 3002 of Title 30.

(d) The Department shall not transfer the title of a mobile home or house trailer to a new owner until all county taxes levied by the jurisdiction in which the trailer is located have been paid in full. The Receiver of Taxes and County Treasurer of Kent County may charge a fee in such amount as is established by the Kent County Levy Court for issuing a letter of certification as to the county taxes.

36 Del. Laws, c. 10, § 34; Code 1935, § 5572; 21 Del. C. 1953, § 2301; 57 Del. Laws, c. 136, § 29; 57 Del. Laws, c. 188, § 39; 63 Del. Laws, c. 239, § 1; 64 Del. Laws, c. 74, § 1.;



§ 2302. Application for certificate of title

(a) Every application for an original certificate of title shall be made upon the appropriate form furnished or approved by the Department and shall contain a full description of the motor vehicle including the name of the maker, the vehicle serial number or any number as may be assigned by the Department and any distinguishing marks thereon and whether the vehicle is new or used, together with a full and complete statement of each and all liens or encumbrances, if any, upon the motor vehicle. The application shall also contain a statement of the name and address of the person to whom the certificate of title shall be delivered and such other information as the Department may require. If the applicant desires a certificate of title in transfer-on-death form, the application shall contain the information required pursuant to § 2304 of this title. Every application shall be accompanied by the required fee. Whenever a new motor vehicle is purchased from a dealer the application for a certificate of title shall also include a statement of transfer by the dealer and a certificate of origin therefor.

(b) The owner shall certify, under penalty of perjury, that the statements made on the application for a certificate of title are true and correct to the best of the owner's knowledge, information and belief.

(c) No application for an original certificate of title shall be accepted by the Department from any person under 18 years of age unless said certificate stating consent to said application is signed by at least 1 parent or guardian of said person.

(d) Any person who purchases for consideration, receives by gift or otherwise receives or acquires in any transaction any new or used trailer after July 1, 1969, shall apply to the Department for an original certificate of title for such trailer. Such application shall be made upon the appropriate form furnished or approved by the Department and shall contain a full description of the trailer including the name of the maker, the trailer serial number or any number as may be assigned by the Department, and any distinguishing marks thereon and whether said trailer is new or used, together with a full and complete statement of each and all liens or encumbrances, if any, upon the trailer. The application shall also contain a statement of the name and address of the person to whom the certificate of title shall be delivered and such other information as the Department may require. The Department shall not issue the original certificate of title until the document fee imposed by § 3002 of Title 30 has been paid to the Department.

(e) When a mobile home, park trailer or house trailer is sold by a Delaware licensed mobile home dealer the dealer shall be responsible for immediately submitting the application for certificate of title, related documents and all fees to the Division of Motor Vehicles for the purpose of securing a title.

32 Del. Laws, c. 8; Code 1915, § 254K; 34 Del. Laws, c. 17; 35 Del. Laws, c. 9; 36 Del. Laws, c. 10, §§ 8, 35; 37 Del. Laws, c. 10, § 3; 38 Del. Laws, c. 28, § 1; 40 Del. Laws, c. 32; Code 1935, §§ 5546, 5573; 43 Del. Laws, c. 244, § 2; 21 Del. C. 1953, § 2302; 50 Del. Laws, c. 182, § 2; 54 Del. Laws, c. 365, § 1; 57 Del. Laws, c. 75; 57 Del. Laws, c. 188, § 25; 57 Del. Laws, c. 670, § 9A; 58 Del. Laws, c. 112, § 1; 58 Del. Laws, c. 511, § 40; 63 Del. Laws, c. 239, § 2; 64 Del. Laws, c. 466, § 9; 69 Del. Laws, c. 72, § 1; 69 Del. Laws, c. 454, § 4; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 274, § 1.;



§ 2303. Bill of sale for new vehicle

When the application for a certificate of title refers to a new vehicle purchased from a dealer, the application shall be accompanied by the bill of sale or other written statement of the sale by the dealer, which bill of sale or statement shall show any lien upon the vehicle retained by the dealer.

36 Del. Laws, c. 10, § 8; Code 1935, § 5546; 43 Del. Laws, c. 244, § 2; 21 Del. C. 1953, § 2303.;



§ 2304. Certificate of title; transfer-on-death

(a) A motor vehicle may be titled in transfer-on-death form by including in the certificate of title a designation of a beneficiary or beneficiaries to whom the motor vehicle shall be transferred on death of the owner or the last to die of 2 or more owners with right of survivorship, subject to the rights of all lien holders, whether created before, simultaneously with, or after the creation of the transfer-on-death interest. A trust may be the beneficiary of a transfer-on-death certificate of title.

(b) A motor vehicle is titled in transfer-on-death form by designating in the certificate of title, the name of the sole owner, or the names of the owners who own the motor vehicle as tenants in common, tenants by the entirety or joint tenants with right of survivorship, followed in substance by the words "transfer on death to [name of beneficiary or beneficiaries]." Instead of the words "transfer on death to" the abbreviation "TOD" may be used.

(c) The transfer-on-death beneficiary or beneficiaries shall have no interest in the motor vehicle until the death of the owner or the last to die of all multiple owners with right of survivorship. A beneficiary designation may be changed at any time by the owner or all then surviving multiple owners with right of survivorship, without the consent of the beneficiary or beneficiaries, by filing an application for a subsequent certificate of title.

(d) Ownership of a motor vehicle titled in transfer-on-death form, for which an application for a subsequent certificate of title has not been filed, shall vest in the designated beneficiary or beneficiaries on the death of the owner or the last to die of all multiple owners with right of survivorship, subject to the rights of all lien holders. If no beneficiary survives the death of the owner or the last to die of all multiple owners with right of survivorship, then such interest in the motor vehicle belongs to the estate of the deceased owner or the last to die of all multiple owners with right of survivorship.

(e) A certificate of title in transfer-on-death form shall not be considered a testamentary disposition.

78 Del. Laws, c. 274, § 2.;



§ 2305. Fee

The fee for issuing a certificate of title for a vehicle shall be $25. Such fee shall be in addition to any fee charged for registration of the vehicle.

32 Del. Laws, c. 8; Code 1915, § 254K; 34 Del. Laws, c. 17; 35 Del. Laws, c. 9; 36 Del. Laws, c. 10, §§ 26, 35; 38 Del. Laws, c. 27, §§ 1, 2; 38 Del. Laws, c. 28, § 1; 40 Del. Laws, c. 32; 40 Del. Laws, c. 38, § 1; Code 1935, §§ 5564, 5573; 43 Del. Laws, c. 244, § 15; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2305; 53 Del. Laws, c. 221, § 12; 65 Del. Laws, c. 178, § 3; 68 Del. Laws, c. 156, § 60(a); 76 Del. Laws, c. 76, § 13.;



§ 2306. Certificate of title; issuance

(a) The Department, when satisfied that the applicant for a certificate of title is the owner of the motor vehicle, shall thereupon issue in the name of the owner a certificate bearing a serial number and the signature of the Secretary, under the seal of the Secretary's office. The certificate of title shall contain the same information as is required upon the face of the registration card except that the period of registration shall be omitted. The Department may make address and vehicle registered weight changes to the vehicle record and registration card without issuing a new title.

(b) The certificate of title shall also contain a space for the signature of the owner in order to validate the same and forms for assignment of title or interest and warranty thereof by the owner with a space for notation of liens and encumbrances upon the vehicle at the time of a transfer. If an owner has elected to have a title issued in transfer-on-death form, then the title shall also contain the designations made by the owner pursuant to § 2304 of this title.

(c) The certificate of title shall be delivered to the registered owner unless another person has been named to receive the certificate in the application, in which event the certificate shall be delivered to such person.

(d) The Department shall not issue a certificate of title to any person under 18 years of age unless at least 1 parent or guardian of said person shall sign said certificate stating consent to the issuance of same.

(e) If a licensed dealer holds for sale a motor vehicle, truck tractor or trailer, or any other vehicle required by this title to be registered or titled by the Department, and transfers or sells such motor vehicle, truck tractor, trailer or other vehicle to someone other than another licensed dealer who holds such vehicle for sale, the dealer shall:

(1) Comply with this chapter; and

(2) Within 30 days of the date of delivery of the vehicle to the purchaser or transferee, transmit to the Department the application for certificate of title and such other accompanying documents and fees as are required by the Department; or

(3) Within 10 days of the date of delivery of the vehicle, transmit to the purchaser or transferee of such vehicle the application for certificate of title and such other accompanying documents as are required by the Department, in which case the purchaser or transferee shall submit the application and other documents to the Department within 30 days of the date of delivery of the vehicle.

(4) If, due to extenuating circumstances, the dealer or purchaser or transferee is unable to transmit the application to the Department within 30 days of the date of delivery of the vehicle, the Director in the Director's discretion may grant an extension of time within which the dealer, purchaser or transferee must do so.

36 Del. Laws, c. 36, §§ 10, 36; 38 Del. Laws, c. 28, § 2; Code 1935, §§ 5548, 5574; 43 Del. Laws, c. 244, § 5; 21 Del. C. 1953, § 2306; 54 Del. Laws, c. 365, § 2; 57 Del. Laws, c. 75; 57 Del. Laws, c. 670, § 9A; 58 Del. Laws, c. 511, § 41; 64 Del. Laws, c. 466, § 11; 69 Del. Laws, c. 71, § 1; 69 Del. Laws, c. 72, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 274, § 3.;



§ 2307. Duration of certificate

The certificate of title shall be good for the life of the motor vehicle so long as the vehicle is owned or held by the original holder of such certificate.

36 Del. Laws, c. 10, § 36; 38 Del. Laws, c. 28, § 2; Code 1935, § 5574; 21 Del. C. 1953, § 2307.;



§ 2308. File of surrendered certificates of title; return of certificates to issuing jurisdictions

The Department shall retain and appropriately file every surrendered certificate of title or copy thereof. The file is to be so maintained as to permit the tracing of title of the vehicles designated therein. Certificate of title issued by other jurisdictions may be returned to those jurisdictions at the discretion of the Director of Motor Vehicles.

36 Del. Laws, c. 10, § 38; Code 1935, § 5576; 21 Del. C. 1953, § 2308; 62 Del. Laws, c. 190, § 11; 65 Del. Laws, c. 352, § 1.;



§ 2309. Duplicate certificates; fee

In the event of the loss of a certificate of title, the loss of which is accounted for to the satisfaction of the Department, a duplicate or substitute may be issued, the charge therefor to be $25.

36 Del. Laws, c. 10, §§ 26, 40; Code 1935, §§ 5564, 5578; 43 Del. Laws, c. 244, § 15; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2309; 64 Del. Laws, c. 366, § 1; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 156, § 60(b); 76 Del. Laws, c. 76, § 14.;



§ 2310. Altered or changed serial number

The owner of a motor vehicle, the serial number of which has been altered, removed or defaced, may make application for a special number in the form prescribed by the Department accompanied by a fee of $2.00. The applicant shall furnish such information as will satisfy the Department that such applicant is the owner, whereupon the Department shall assign a special number for the motor vehicle preceded by a symbol indicating this State. A record of special numbers so assigned shall be maintained by the Department. The title inspector shall stamp the number upon the vehicle as directed by the Department and, upon receipt by the Department of a certificate that the title inspector has inspected and stamped the number upon the motor vehicle as directed, in a workmanlike manner, together with application for a certificate of title, such special number shall be regarded as the serial number of the motor vehicle.

36 Del. Laws, c. 10, § 44; Code 1935, § 5582; 21 Del. C. 1953, § 2310; 62 Del. Laws, c. 190, § 12; 67 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2311. [Reserved]

Repealed by 62 Del. Laws, c. 190, § 13, eff. Feb. 8, 1980.;



§ 2312. Refusal or revocation of certificate of title — Grounds

If the Department determines that an applicant for a certificate of title to a motor vehicle is not entitled thereto, it may refuse to issue such certificate and, in that event, unless the Department reverses its decision or its decision is reversed by a court of competent jurisdiction, the applicant shall have no further right to apply for a certificate of title on the statements in said application. The Department may, for a like reason, revoke any outstanding certificate of title.

36 Del. Laws, c. 10, § 39; Code 1935, § 5577; 21 Del. C. 1953, § 2312.;



§ 2313. Refusal or revocation of certificate of title — Hearing; notice

No outstanding certificate of title shall be revoked by the Department without notice to the owner of the vehicle and a hearing. The notice shall be served in person or by registered mail.

36 Del. Laws, c. 10, § 39; Code 1935, § 5577; 21 Del. C. 1953, § 2313.;



§ 2314. Refusal or revocation of certificate of title — Appeal

An appeal from any decision of the Department refusing or revoking a certificate of title may be taken to the Superior Court.

36 Del. Laws, c. 10, § 39; Code 1935, § 5577; 21 Del. C. 1953, § 2314.;



§ 2315. False statements; penalty

Whoever knowingly makes any false statement in any application or other document required by the terms of this chapter shall be guilty of an unclassified misdemeanor, and shall be fined not less than $100 nor more than $1,000, or imprisoned not less than 60 days nor more than 1 year, or both.

36 Del. Laws, c. 10, §§ 41, 48; 37 Del. Laws, c. 10, § 13; Code 1935, §§ 5579, 5586; 21 Del. C. 1953, § 2315; 77 Del. Laws, c. 60, § 7.;



§ 2316. Altering or forging certificate of title, manufacturer's certificate of origin, registration card, vehicle warranty or certification sticker or vehicle identification plate

Whoever:

(1) Alters with fraudulent intent any certificate of title, manufacturer's certificate of origin, registration card, vehicle warranty or certification sticker or vehicle identification plate issued by the Division; or

(2) Forges or counterfeits any certificate of title, manufacturer's certificate of origin, registration card, vehicle warranty or certification sticker or vehicle identification plate issued by the Division; or

(3) Alters or falsifies with fraudulent intent or forges any assignment of a certificate of title, manufacturer's certificate of origin, registration card, vehicle warranty or certification sticker or vehicle identification plates; or

(4) Holds or uses any certificate of title, manufacturer's certificate of origin, registration card, vehicle warranty or certification sticker or vehicle identification plate or an assignment thereof, knowing the same to have been altered, forged or falsified;

is guilty of a class E felony as the same is defined in Chapter 42 of Title 11 and shall be sentenced in accordance therewith.

36 Del. Laws, c. 10, §§ 42, 49; Code 1935, §§ 5580, 5588; 21 Del. C. 1953, § 2316; 59 Del. Laws, c. 531, § 1.;






Subchapter II Liens

§ 2331. Evidence of liens on application for a certificate of title

Every application for a certificate of title shall contain a section where the applicant must disclose any and all liens on the vehicle to be titled.

Code 1915, § 254K; 32 Del. Laws, c. 8; 34 Del. Laws, c. 17; 35 Del. Laws, c. 9; 36 Del. Laws, c. 10, § 35; 38 Del. Laws, c. 28, § 1; 40 Del. Laws, c. 32; Code 1935, § 5573; 21 Del. C. 1953, § 2331; 67 Del. Laws, c. 87, § 1; 71 Del. Laws, c. 376, § 1.;



§ 2332. Notation of liens and encumbrances on certificate of title

Each certificate of title shall contain a statement of the owner's title and of the liens and encumbrances upon the vehicle therein described as noted in the application and whether possession is held by the owner under a lease, contract of conditional sale or other like agreement.

36 Del. Laws, c. 10, § 10; Code 1935, § 5548; 43 Del. Laws, c. 244, § 5; 21 Del. C. 1953, § 2332.;



§ 2333. Uniform Commercial Code — Filing requirements not applicable when there is compliance with this title

In accordance with § 9-311(a)(2) of Title 6 (Uniform Commercial Code), where a lien is required to be filed and noted on a certificate of title pursuant to this title, no additional filing shall be required under Article 9 of Subtitle I of Title 6 (Uniform Commercial Code).

21 Del. C. 1953, § 2332A; 56 Del. Laws, c. 15, § 1.;



§ 2334. Uniform Commercial Code — Requirements applicable to security interest in inventory of motor vehicles

This title does not apply to the creation or perfection of a security interest in a motor vehicle held by the debtor as inventory held for sale. The validity and effect of such security interest shall be governed by Article 9 of Subtitle I of Title 6 (Uniform Commercial Code).

21 Del. C. 1953, § 2332B; 56 Del. Laws, c. 15, § 2.;



§ 2335. Application for recording lien upon motor vehicle where certificate is outstanding

(a) In the event that any claim of any kind is sought to be secured upon any motor vehicle for which a certificate of title has been previously issued by the Department, and the certificate remains outstanding and valid and no assignment of the certificate has been made or sought to be made and no transfer of title or ownership or possession of the motor vehicle is made or sought to be made, the certificate of title shall be returned to the Department together with the application for placing and recording of such claim as a lien or encumbrance upon the motor vehicle. The application shall be made upon the appropriate form furnished and approved by the Department. Every application shall be accompanied by a fee of $10, which shall be in addition to any other fees required by this title. Upon the filing of the application and the entering of the claim, the certificate of title shall be returned to the person entitled to receive it.

(b) No claim of any kind shall be entered upon the certificate of title for any motor vehicle until the applicant has fully complied with all the provisions of this subchapter, insofar as such provisions may be applicable thereto.

Code 1915, § 254K; 32 Del. Laws, c. 8; 34 Del. Laws, c. 17; 35 Del. Laws, c. 9; 36 Del. Laws, c. 10, § 36; 38 Del. Laws, c. 28, §§ 1, 2; 40 Del. Laws, c. 32; Code 1935, §§ 5573, 5574; 21 Del. C. 1953, § 2333; 53 Del. Laws, c. 221, § 13; 68 Del. Laws, c. 156, § 60(c); 71 Del. Laws, c. 376, § 2.;



§ 2336. Recording liens; fee

The Director shall keep a record of liens or encumbrances upon motor vehicles for a period of 8 years from the date of entering such lien or encumbrance on any certificate of title. For making entry on liens or encumbrances in the aforementioned record, the Director shall charge a fee of $10 which shall be paid by the applicant at the time of entering such lien or encumbrance on the certificate of title.

Code 1915, § 254K; 32 Del. Laws, c. 8; 34 Del. Laws, c. 17; 35 Del. Laws, c. 9; 37 Del. Laws, c. 11, § 3; 38 Del. Laws, c. 28, § 1; 40 Del. Laws, c. 32; Code 1935, § 5573; 21 Del. C. 1953, § 2334; 50 Del. Laws, c. 210, § 1; 53 Del. Laws, c. 221, § 14; 57 Del. Laws, c. 670, § 9A; 58 Del. Laws, c. 174; 61 Del. Laws, c. 110, § 1; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 156, § 60(d).;



§ 2337. Priority of liens

Liens or encumbrances on a motor vehicle properly set out in the application for a certificate of title, whereby any such liens or encumbrances are sought to be secured on a motor vehicle, shall for all purposes be valid from the date of the issuance of the certificate of title. If there is more than one such lien on any one motor vehicle, then such liens shall have priority according to the dates of the application as evidence of such claims. Such liens and encumbrances entered upon the certificate of title and recorded in the lien register shall be notice to all creditors of whatever description that such liens or encumbrances exist against the motor vehicle.

36 Del. Laws, c. 10, § 36; 38 Del. Laws, c. 28, § 2; Code 1935, § 5574; 47 Del. Laws, c. 391; 21 Del. C. 1953, § 2335; 71 Del. Laws, c. 376, § 3.;



§ 2338. Duration of liens in favor of firms which cease to do business

Any lien recorded in favor of a firm or corporation which, since the recording of such lien, has dissolved, ceased to do business or gone out of business for any reason, and which remains of record as a lien of such firm or corporation for a period of more than 3 years from the date of the recording thereof shall become null and void and of no further force and effect.

Code 1915, § 254K; 32 Del. Laws, c. 8; 34 Del. Laws, c. 17; 35 Del. Laws, c. 9, § 1; 40 Del. Laws, c. 32; Code 1935, § 5573; 21 Del. C. 1953, § 2336.;



§ 2339. Satisfaction of liens

Within 30 days from the date of final payment being made on any lien or encumbrance recorded under this subchapter, the certificate of title shall be signed accordingly in the manner prescribed by the Department. Upon the certificate of title being presented to the Department, the lien register shall be amended to reflect that the lien or encumbrance has been satisfied and the certificate of title shall be marked or stamped satisfied.

Code 1915, § 254K; 32 Del. Laws, c. 8; 34 Del. Laws, c. 17; 35 Del. Laws, c. 9; 37 Del. Laws, c. 11, § 3; 38 Del. Laws, c. 28, § 1; 40 Del. Laws, c. 32; Code 1935, § 5573; 21 Del. C. 1953, § 2337; 53 Del. Laws, c. 221, § 15; 57 Del. Laws, c. 670, § 9A; 61 Del. Laws, c. 110, § 2; 65 Del. Laws, c. 327, § 1.;



§ 2340. Failure to satisfy lien after payment; satisfaction by Secretary; penalty

For failure to satisfy any lien or encumbrance within 30 days after final payment has been made, the lien holder shall be fined not less than $25 nor more than $100. Proceedings for enforcement of these provisions shall be made by the Secretary of Transportation in the office of any justice of the peace in the State. Should any lien holder fail, refuse or neglect to satisfy any lien or encumbrance within 60 days after final payment thereon has been made, the Secretary, after due and timely notice given to the lien holder, may, upon the presentation of convincing evidence which the Secretary shall retain in the Secretary's office and file with the lien registrar, satisfy such lien or encumbrance recorded in the lien register.

Code 1915, § 254K; 32 Del. Laws, c. 8; 34 Del. Laws, c. 17; 35 Del. Laws, c. 9; 38 Del. Laws, c. 28, § 1; 40 Del. Laws, c. 32; Code 1935, § 5573; 41 Del. Laws, c. 220; 21 Del. C. 1953, § 2338; 57 Del. Laws, c. 670, §§ 9A, 9B; 65 Del. Laws, c. 503, § 10; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 47.;



§ 2341. Transfer of title without disclosure of liens

Any person, association of persons, firm or corporation and every agent or officer thereof participating in the transaction, who shall assign, transfer or set over, or cause to be assigned, transferred or set over, to any person, association of persons, firm or corporation the title to any motor vehicle for which a certificate of title is required by this title or who shall sell to any such person, association of persons, firm or corporation a motor vehicle for which a certificate of title is required by this title, shall disclose to such assignee, transferee or purchaser the existence of all existing liens and encumbrances in any form upon such motor vehicle, the holder or holders of such liens or encumbrances and the true amount thereof with all charges and interest due in respect thereof at the time of such assignment, transfer or sale.

Code 1935, § 5575A; 43 Del. Laws, c. 244, § 18; 21 Del. C. 1953, § 2339.;



§ 2342. Terminal rental adjustment clauses

In the case of motor vehicles or trailers, notwithstanding any other provision of law, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.

70 Del. Laws, c. 433, § 1.;






Subchapter III Penalties

§ 2351. Violations of chapter

(a) Whoever violates this chapter shall be fined not less than $25 nor more than $500, or imprisoned not less than 30 days nor more than 1 year or both.

(b) This section shall not apply to violations for which a specific punishment is set forth in this chapter.

36 Del. Laws, c. 10, § 49; Code 1935, § 5587; 21 Del. C. 1953, § 2351.;









CHAPTER 25. TRANSFER OF TITLE, REGISTRATION AND LIENS

§ 2501. Expiration of registration upon transfer of title

Whenever the owner of a vehicle registered under this title transfers or assigns the title or interest thereto, the registration of such vehicle shall expire.

36 Del. Laws, c. 10, § 15; Code 1935, § 5553; 43 Del. Laws, c. 244, § 9; 21 Del. C. 1953, § 2501; 70 Del. Laws, c. 186, § 1.;



§ 2502. Endorsement and delivery of registration card upon transfer

An owner, upon transferring a registered vehicle, shall endorse the name and address of the transferee and the date of transfer upon the registration card issued for such vehicle and shall immediately give or send such card to the Department or an authorized representative thereof, except as otherwise provided by law in the case of transfers to dealers.

36 Del. Laws, c. 10, § 15; Code 1935, § 5553; 43 Del. Laws, c. 244, § 9; 21 Del. C. 1953, § 2502.;



§ 2503. New certificate of title, registration and inspection; exceptions

(a) The transferee of a Delaware registered vehicle shall make application for a new certificate of title immediately following purchase, but in no case more than 30 days after purchase of said vehicle. If due to extraordinary circumstances the purchaser is unable to apply for a certificate of title within 30 days of the purchase date, the Director, in the Director's discretion and for good cause shown, may grant an extension of time within which the purchaser must do so. The transferee, before operating or permitting the operation of a motor vehicle which has been transferred to such transferee upon a highway, shall apply for a transfer of title, obtain the registration of the vehicle as upon original registration, submit the vehicle to inspection and obtain new registration plates and new number plates as provided in this title. If the transferor has not had the registration plates and number plates transferred and assigned to another vehicle, then the transferee may, before operating or permitting the operation of such vehicle upon a highway, apply for and obtain, upon the payment of a fee of $25, a transfer of title and registration. Upon any such application the Department shall issue to the transferee without additional fee or inspection a new certificate of title and a new registration card, which card shall show the same period for which such vehicle was originally registered by the owner.

(b) Subsection (a) of this section shall not apply to the operation of vehicles by dealers or under temporary or limited permits or certificates as otherwise provided by this title.

(c) The Department shall transfer a certificate of title or registration certificate to any person 18 years of age or older if such person is otherwise qualified to obtain such certificate of title or registration certificate. The Department may transfer a certificate of title or registration certificate to a person under 18 years of age if at least 1 parent or guardian of said person signs the certificate of title or registration certificate stating consent to the transfer of same.

36 Del. Laws, c. 10, § 15; Code 1935, § 5553; 43 Del. Laws, c. 244, § 9; 48 Del. Laws, c. 115, § 2; 21 Del. C. 1953, § 2503; 53 Del. Laws, c. 221, § 16; 54 Del. Laws, c. 365, § 3; 57 Del. Laws, c. 75; 58 Del. Laws, c. 551, § 42; 59 Del. Laws, c. 48, § 4; 65 Del. Laws, c. 178, § 5; 68 Del. Laws, c. 156, § 60(e); 69 Del. Laws, c. 74, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 76, § 15.;



§ 2504. Transfer to a dealer; transfer by a dealer

(a) If the transferee is a dealer, the owner upon transferring a registered vehicle shall properly endorse the registration card and deliver it together with the certificate of title properly assigned to the dealer who shall immediately report such transfer to the Department. After reporting the transfer, the dealer may operate such vehicle upon the highways during the period for which it is currently registered without dealer's plates solely for the purposes of testing, demonstrating or selling the vehicle but upon the sale of such vehicle the dealer shall endorse the name and address of the purchaser and the date of transfer upon the registration card and shall immediately give or send the card to the Department or an authorized representative thereof. The purchaser or transferee of the dealer shall, before operating or permitting the operation of the vehicle upon a highway, comply with this chapter.

(b) If ownership of a vehicle held by a registered dealer for sale is transferred, the transferring dealer, without applying for a new certificate of title, may execute an assignment of title to the transferee on a dealer's reassignment form, prescribed by the Department. Such assignment shall include a statement certifying all liens and encumbrances on the vehicle.

Every dealer, upon transferring a vehicle, shall immediately give a written notice of such transfer to the Department upon the official form provided by the Department.

(c) Dealer reassignment forms may be issued to a qualified dealer upon application for not less than 5 such forms and payment of a fee of $10 for each form.

36 Del. Laws, c. 10, § 15; Code 1935, § 5553; 43 Del. Laws, c. 244, § 9; 21 Del. C. 1953, § 2504; 60 Del. Laws, c. 336, § 1; 65 Del. Laws, c. 178, § 6; 68 Del. Laws, c. 156, § 60(f); 79 Del. Laws, c. 46, § 1.;



§ 2505. Transfer to automotive recycler

(a) Whenever an automotive recycler purchases or otherwise acquires any vehicle, whether registered or unregistered, for the purpose of wrecking or dismantling it in order to resell the parts thereof, such automotive recycler shall obtain the certificate of title issued by this State or any other state, a salvage certificate or other acceptable evidence of ownership from the seller or transferee which shall be deemed to meet all State proof of ownership, and shall be kept by the automotive recycler at the place of business where the vehicle was originally acquired by the automotive recycler. The automotive recycler shall report the acquisition of all vehicles to the Department on a monthly basis on a form devised by the Department. If the vehicle is transferred by the automotive recycler or the recycler's agent to another person or location, it shall be noted by the automotive recycler in the record, and the proof of ownership shall be transferred and kept at the same location as the vehicle, unless the vehicle is transferred to a scrap processor for recycling the vehicle scrap in which case the automotive recycler shall immediately send or deliver the proof of ownership of the vehicle to the Department. In this case the automotive recycler shall complete a 3-part form provided by the Department and shall:

(1) Retain 1 copy in the recycler's records;

(2) Forward 1 copy to the Department together with the proof of ownership;

(3) Forward the remaining copy to the scrap processor; and

(4) The scrap processor shall, upon destruction of the vehicle, retain a copy in such processor's records. The copy retained by the scrap processor shall be kept for a period of 3 years and the scrap processor shall make the same available for inspection by any police officer during the regular working hours of such business.

(b) The records and information required by this section shall be maintained by the automotive recycler for as long as said vehicle remains in the recycler's possession or control; provided, however, that if the automotive recycler transfers such vehicle to another person the recycler shall nevertheless keep such records and information for a period of 3 years from the date of such transfer. All records shall be maintained at the approved business location.

(c) If the ownership of the vehicle held for resale is transferred for titling and registration purposes, the transferring licensed automotive recycler without applying for a new certificate of title may execute an assignment of the certificate of title or salvage certificate to the transferee on the reassignment form prescribed by the Department.

(d) Any person who fails, neglects or refuses to maintain the records and information required by this section, or who shall refuse to permit the examination of the records or information by persons permitted to do so by this section or Chapter 75 of this title, shall be guilty of a class B misdemeanor as the same is defined in Chapter 42 of Title 11, and shall be subject to the penalties prescribed therein.

36 Del. Laws, c. 10, §§ 15, 26; Code 1935, §§ 5553, 5564; 43 Del. Laws, c. 244, §§ 9, 15; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2505; 51 Del. Laws, c. 223, § 2; 59 Del. Laws, c. 541, § 3; 63 Del. Laws, c. 53, § 1; 65 Del. Laws, c. 318, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2506. Transfer by operation of law; duty of transferee

In the event of the transfer by operation of law of the title or interest of an owner in and to a vehicle as upon transfer-on-death, inheritance, devise or bequest, order in bankruptcy or insolvency or execution sale, the registration thereof shall expire and the vehicle shall not be operated upon the highways until and unless the person entitled thereto applies for and obtains the registration and inspection thereof and a transfer of title therefor. The surviving spouse, the child or children of any deceased person and the immediate members of the deceased's family residing in the household, after giving due and proper notice to the Department in such manner and on such form as may be provided therefor by the Department, may operate such vehicle and the current registration thereof shall continue in full force and effect until normal expiration thereof at which time the registration of such vehicle shall expire. An administrator, executor, trustee or other representative of the owner, or a sheriff or other officer or the assignee or legal representative of any such person may operate or cause to be operated any vehicle upon the highways for a distance not exceeding 125 miles from the place where formerly kept by the owner, to a garage, warehouse or other place of keeping or storage, upon displaying upon such vehicle the number plates issued for it and obtaining a temporary or limited permit for such operation as provided by this title.

36 Del. Laws, c. 10, § 15; Code 1935, § 5553; 42 Del. Laws, c. 169; 43 Del. Laws, c. 244, § 9; 21 Del. C. 1953, § 2506; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 274, § 4.;



§ 2507. Retitling vehicle in another state

Whenever any motor vehicle for which a title has been issued by the Department, whether such vehicle is registered or unregistered, is removed from this State, through transfer or otherwise, for the purpose of retitling the vehicle in another state, the owner thereof, upon transferring and/or removing such vehicle, shall, in addition to complying with all the other provisions of this chapter, remove the number plates and, if the vehicle is registered, the registration plates therefrom and shall immediately give or send such plates to the Department or an authorized representative thereof, together with a report that such vehicle is to be retitled in another state. If the Department is satisfied that the vehicle is to be removed from this State for the purpose aforesaid, the title to such vehicle shall be canceled.

36 Del. Laws, c. 10, § 15; Code 1935, § 5553; 44 Del. Laws, c. 188, § 1; 45 Del. Laws, c. 287, § 3; 21 Del. C. 1953, § 2507; 51 Del. Laws, c. 223, § 3.;



§ 2508. Fee to transfer title

The fee for transferring title to a vehicle shall be $25. A $25 penalty fee shall be charged for the issuance of a new certificate of title on a Delaware titled vehicle when the application is received more than 30 days after the transfer date of said vehicle. The penalty fee shall be waived if the Director has granted an extension of time within which to apply for a certificate of title in accordance with § 2503(a) of this title.

36 Del. Laws, c. 10, § 26; Code 1935, § 5564; 43 Del. Laws, c. 244, § 15; 45 Del. Laws, c. 287, § 2; 21 Del. C. 1953, § 2508; 53 Del. Laws, c. 221, § 17; 65 Del. Laws, c. 178, § 4; 68 Del. Laws, c. 156, § 60(g); 69 Del. Laws, c. 74, § 2; 76 Del. Laws, c. 76, § 16.;



§ 2509. Delivery of title application to Department

If a licensed dealer holds for sale a motor vehicle, truck tractor, trailer or any other vehicle required by this title to be registered or titled by the Department and transfers the motor vehicle, truck tractor, trailer or other vehicle to someone other than another licensed dealer who holds such vehicle for sale, the dealer shall:

(1) Comply with this chapter; and

(2) Within 30 days of the date of delivery of the vehicle to the purchaser or transferee, transmit to the Department the application for certificate of title and such other accompanying documents and fees as are required by the Department; or

(3) Within 10 days of the date of delivery of the vehicle, transmit to the purchaser or transferee of such vehicle the application for certificate of title and such other accompanying documents as are required by the Department, in which case the transferee or purchaser shall submit the application and other documents to the Department within 30 days of the date of delivery of the vehicle.

(4) If, due to extenuating circumstances, the dealer or purchaser or transferee is unable to transmit the application to the Department within 30 days of the date of delivery of the vehicle, the Director, in the Director's discretion may grant an extension of time within which the dealer, purchaser or transferee must do so.

36 Del. Laws, c. 10, § 17; Code 1935, § 5555; 21 Del. C. 1953, § 2509; 64 Del. Laws, c. 466, § 12; 70 Del. Laws, c. 186, § 1.;



§ 2510. Endorsement and delivery of certificate of title upon transfer; penalty

(a) The owner of a motor vehicle for which a certificate of title is required shall not sell or transfer that title or interest in or to such vehicle unless the owner has obtained a certificate of title thereto or, unless having procured a certificate of title, the owner shall in every respect comply with the requirements of this section. Whoever violates this section shall be fined not less than $25 nor more than $500, or imprisoned not less than 30 days nor more than 1 year or both.

(b) The owner of a motor vehicle who transfers or sells that title or interest in or to such motor vehicle shall endorse an assignment and warranty of title upon the certificate of title for such vehicle with a statement, as certified by the owner under penalty of perjury, of all liens or encumbrances thereon and the owner shall deliver the certificate of title to the purchaser or transferee at the time of delivering the vehicle.

(c) The transferee, except as provided in subsection (d) of this section, shall thereupon present such certificate endorsed and assigned to the Department, accompanied by a transfer fee of $25 and make application for and obtain a new certificate of title for such vehicle.

(d) When the transferee of a vehicle is a dealer who holds the vehicle for resale and operates it only for purposes of demonstration under dealer's number plates or when the transferee does not drive such vehicle or permit such vehicle to be driven upon the highways, such transferee shall not be required to forward the certificate of title to the Department, as provided in subsection (c) of this section, but such transferee upon transferring that title or interest to another person shall execute and acknowledge an assignment and warranty of title upon the certificate of title and deliver the same to the person to whom such transfer is made. No dealer or other transferee shall hold the certificate of title to a motor vehicle for resale and/or transfer that title or interest to another person by executing an assignment and warranty of title upon the certificate of title without first having satisfied or caused to be satisfied all liens or encumbrances against the motor vehicle recorded in the office of the Secretary.

(e) Whenever the ownership of any motor vehicle passes otherwise than by voluntary transfer, the new owner may obtain a certificate of title therefor from the Department upon application therefor and payment of a fee of $25, accompanied with such instruments or documents of authority, or certified copies thereof, as may be required by law to evidence or effect a transfer of title or interest in or to chattels in such case. The Department, when satisfied of the genuineness and regularity of such transfer, shall issue a new certificate of title to the person entitled thereto.

(f) Whenever a dealer purchases or otherwise acquires a previously registered vehicle, the dealer shall immediately notify the Department, giving the name of the former owner and a sufficient description of the vehicle to identify it.

36 Del. Laws, c. 10, §§ 37, 49; 37 Del. Laws, c. 10, § 12; 40 Del. Laws, c. 33, § 1; Code 1935, §§ 5575, 5587; 43 Del. Laws, c. 244, § 17; 21 Del. C. 1953, § 2510; 53 Del. Laws, c. 221, §§ 18, 19; 57 Del. Laws, c. 670, § 10; 64 Del. Laws, c. 466, § 10; 65 Del. Laws, c. 178, §§ 7, 8; 68 Del. Laws, c. 156, § 60(h); 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 76, § 17.;



§ 2511. Penalties

(a) Whoever violates this chapter shall for the first offense be fined not less than $25 nor more than $100, or imprisoned not less than 30 days nor more than 90 days or both. For each subsequent like offense, the person shall be fined not less than $100 nor more than $200, or imprisoned not less than 90 days nor more than 6 months or both.

(b) This section shall not apply to violations for which a specific punishment is set forth elsewhere in this chapter.

36 Del. Laws, c. 10, § 32; 37 Del. Laws, c. 10, §§ 10, 11; Code 1935, § 5570; 21 Del. C. 1953, § 2511; 70 Del. Laws, c. 186, § 1.;



§ 2512. Transfer for salvage

(a) Whenever any registered or unregistered motor vehicle, for which a title has been issued by the Department, is transferred as salvage as a result of a total loss insurance settlement, the insurance company or its authorized agent shall send the certificate of title of the vehicle to the Department within 30 days from the date of settlement. Upon receipt of the certificate of title and appropriate fee, the Department shall issue a salvage certificate. Such salvage certificate shall be deemed to meet all State proof of ownership.

(b) If the owner of any registered or unregistered motor vehicle for which a title has been issued by the Department receives a total loss insurance settlement for the vehicle and chooses to retain ownership of the vehicle as owner retained salvage, the insurance company shall either comply with the requirements in paragraph (a) of this section or require the owner of the vehicle to procure a salvage certificate from the Department prior to paying the total loss insurance settlement.

(c) If a salvaged or junked motor vehicle is sold to a scrap processor and if the vehicle is to be totally destroyed, the salvage dealer or junk dealer shall, within 30 days of said sale, certify on the salvage certificate that the vehicle was sold to be destroyed and list the name of the scrap processor or buyer along with the date of sale and that the vehicle no longer exists and forward the salvage certificate to the Department for cancellation.

(d) The Department shall issue to the seller a receipt in the name of the seller, agent or owner for the salvage certificate. The seller or vehicle owner or agent shall keep such records and receipt for a period of 3 years from the date of sale and shall make such records and receipts available for inspection and examination by any police officer during the regular working hours of such business, seller or agent.

(e) Any person who fails, neglects or refuses to maintain the records and information required by this section, or who shall refuse to permit the examination of the records or information by persons permitted by this section to do so, shall be guilty of a class B misdemeanor as the same is defined in Chapter 42 of Title 11, and shall be subject to the penalties proscribed therein.

(f) The record keeping requirements outlined in this section shall be applicable to scrap processors, salvage dealers, junk dealers and insurance companies or their authorized agents. The record keeping requirement and penalties for failure to maintain such records shall not apply to individual owners who choose to retain ownership of their total loss vehicle as owner retained salvage.

59 Del. Laws, c. 541, § 1; 63 Del. Laws, c. 53, § 2; 71 Del. Laws, c. 57, §§ 1, 2.;



§ 2513. Duty of owner or holder of certificate of title in reference to stolen vehicles

Whenever any motor vehicle for which a title has been issued by the Department, whether such vehicle is registered or unregistered, is stolen, the owner or holder of the certificate of title shall, within 30 days of such theft, in addition to complying with all the other provisions of this chapter, send the certificate of title of the stolen vehicle to the Department or an authorized representative thereof. If the stolen vehicle is recovered after the title has been sent to the Department, the Department shall return the title at no cost to the owner or former holder of the certificate of title within 10 days after receiving a request therefor from such owner or former holder.

59 Del. Laws, c. 541, § 2.;



§ 2514. Sale of used taxicabs; notice; inspection; penalty

(a) No person shall knowingly offer for sale or exchange in this State any motor vehicle which was previously licensed and used as a taxicab or for public transportation until the certificate of title for such motor vehicle has been surrendered to the Secretary of Transportation and until the Secretary has stamped in a conspicuous place on such certificate of title the designation "PREV TAXI."

(b) No taxicab or other vehicle which was previously used for public transportation shall be sold to any person until such vehicle has been examined and determined safe and fit for operation and found equipped according to law by the agents of the Secretary of Transportation of this State. In the event such vehicle is found to be in an unsafe condition or the required equipment is not present or is not in proper repair and adjustment, the Secretary or the Secretary's agent shall give a written notice of the unsafe condition to the owner of the motor vehicle. In event the taxicab or motor vehicle is not placed in a safe condition and equipped according to law, the Department shall rescind, cancel or suspend the registration of such vehicle.

(c) Any person who sells a motor vehicle contrary to this section and every officer, agent or employee of any person, firm or corporation and every person who shall sell or who shall authorize, direct, aid in or consent to the sale of a motor vehicle contrary to the provisions of this section shall be fined not more than $1,000 or be imprisoned not more than 1 year, or both.

64 Del. Laws, c. 466, § 13; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 48, 49.;



§ 2515. Sale of motor vehicles lacking catalytic converters

(a) No person shall sell a motor vehicle from which the catalytic converter has been removed without first advising the purchaser in writing and obtaining the purchaser's signature upon said notification that the catalytic converter is missing and that the vehicle may not pass inspection. It shall be a defense to any cause of action brought pursuant to this section if the motor vehicle was not required by federal laws or regulations to have a catalytic converter as part of its equipment.

(b) Any person who sells a motor vehicle in violation of this section shall make restitution to the purchaser in an amount reasonably necessary to pay for:

(1) Parts and labor to replace the catalytic converter; and

(2) All reasonable costs and attorneys' fees for bringing an action pursuant to this section.

70 Del. Laws, c. 429, § 1.;






CHAPTER 26. UNIFORM COMMERCIAL DRIVER LICENSE ACT

§ 2601. Short title

This chapter may be cited as the "Uniform Commercial Driver License Act."

67 Del. Laws, c. 157, § 1.;



§ 2602. Statement of intent and purpose

(a) The purpose of this chapter is to implement the federal Commercial Motor Vehicle Safety Act of 1986 (CMVSA) (Title XII of Pub. Law 99-570) [49 U.S.C. § 521, Appendix §§ 2304, 2701-2716; repealed] and reduce or prevent commercial motor vehicle accidents, fatalities and injuries by:

(1) Permitting commercial drivers to hold only 1 license;

(2) Disqualifying commercial drivers who have committed certain serious traffic violations, or other specified offenses;

(3) Strengthening commercial driver licensing and testing standards.

(b) This chapter is a remedial law and shall be liberally construed to promote the public health, safety and welfare. To the extent that this chapter conflicts with general driver licensing provisions, this chapter prevails. Where this chapter is silent, the general driver licensing provisions apply.

67 Del. Laws, c. 157, § 1.;



§ 2603. Definitions [Effective until July 8, 2015]

Notwithstanding any other provision of this title, the following definitions apply to this chapter:

(1) "Alcohol" means any substance containing any form of alcohol, including, but not limited to, ethanol, methanol, propanol and isopropanol.

(2) "Alcohol concentration" means:

a. The number of grams of alcohol per 100 milliliters of blood; or

b. The number of grams of alcohol per 210 liters of breath.

(3) "Alien" means any person not a citizen or national of the United States."

(4) "CDL downgrade" means either:

a. Except where otherwise provided in this title, the Division allows the driver to change his or her self-certification to interstate but operating exclusively in transportation or operation excepted from 49 C.F.R. Part 391, as provided in § 390.3(f), § 391.2, § 391.68, or § 398.3;

b. The Division allows the driver to change his or her self-certification to intrastate only if the driver is physically qualified for intrastate-only driving under § 4704(b) of this title;

c. The Division allows the driver to change his or her certification to intrastate but operating exclusively in transportation or operations excepted under § 4704(c)(1) [or] (2) of this title driver physical qualification requirements; or

d. The Division removes the CDL privilege from the driver license.

(5) "CDLIS driver record" means the electronic record of the individual CDL driver's status and history stored by the state of record as part of the Commercial Driver's License Information System (CDLIS) established under 49 U.S.C. § 31309.

(6) "CDLIS motor vehicle record" means a report generated from the CDLIS driver record meeting the requirements for access to CDLIS information and provided by states to users authorized in 49 C.F.R. § 384.225(e)(3) and (4), subject to the provisions of the Driver Privacy Protection Act, 18 U.S.C. §§ 2721-2725, and § 305 of this title.

(7) "Commercial driver instruction permit" means a permit issued pursuant to § 2608(d) of this title.

(8) "Commercial driver license" (CDL) means a license issued in accordance with the requirements of this chapter to an individual which authorizes the individual to drive a certain class of commercial motor vehicle.

(9) "Commercial driver license information system" (CDLIS) means the information system established pursuant to the CMVSA to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers.

(10) "Commercial motor vehicle (CMV)" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle

a. Has a gross combination weight rating (GCWR) of 26,001 pounds or more inclusive of a towed unit(s) with a gross vehicle weight rating (GVWR) of more than 10,000 pounds; or

b. Has a gross vehicle weight rating (GVWR) of 26,001 pounds or more; or

c. Is designed to transport 16 or more passengers, including the driver; or

d. Is of any size and is used in the transportation of hazardous materials.

(11) "Controlled substance" means any substance so classified under § 102(6) of the Controlled Substances Act (21 U.S.C. § 802(6)), and includes all substances listed on Schedules I through V, of 21 C.F.R. part 1308, as they may be revised from time to time.

(12) "Conviction" means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated.

(13) "Disqualification" means any of the following actions:

a. The suspension, revocation, or cancellation of a CDL by the state or jurisdiction of issuance.

b. Any withdrawal of a person's privileges to drive a Commercial Motor Vehicle (CMV) by a state or other jurisdiction as the result of a violation of state or local law relating to motor vehicle traffic control (other than parking, vehicle weight or vehicle defect violations).

c. A determination by the FMCSA that a person is not qualified to operate a commercial motor vehicle under Part 391 of 49 C.F.R.

(14) "Drive" means to drive, operate or be in physical control of a motor vehicle.

(15) "Driver" means any person who drives, operates, or is in physical control of a commercial motor vehicle, or who is required to hold a commercial driver license.

(16) "Driver license" means a license issued by a state to an individual which authorizes the individual to drive a motor vehicle.

(17) "Driving a commercial motor vehicle while under the influence of alcohol" means committing any one or more of the following acts in a CMV:

a. Driving a CMV while the person's alcohol concentration is 0.04 or more;

b. Driving under the influence of alcohol as prescribed by state law; or

c. Refusal to undergo such testing as is required by any State or jurisdiction in the enforcement of § 383.51(b) or § 392.5(a)(2) of 49 C.F.R.

(18) "Employer" means any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle, or assigns a person to drive a commercial motor vehicle.

(19) "Excepted interstate commerce" means a CDL applicant must certify that he or she operates or expects to operate in interstate commerce but engages exclusively in transportation or operations excepted under 49 C.F.R. § 390.3(f), § 391.2, § 391.68, or § 398.3 from all or parts of the qualification requirements of 49 C.F.R. Part 391 and is, therefore, not required to obtain a federal medical examiner's certification by 49 C.F.R. § 391.45.

(20) "Excepted intrastate commerce" means a CDL applicant must certify that he or she operates in intrastate commerce but engages exclusively in transportation or operations excepted from all or parts of the Delaware's driver medical qualification requirements in §§ 2621 and 4704(c)(2) of this title.

(21) "Fatality" means the death of a person as a result of a motor vehicle accident.

(22) "Felony" means any offense under state or federal law that is punishable by death or imprisonment for a term exceeding 1 year.

(23) "FMCSA" means Federal Motor Carrier Safety Administration.

(24) "Foreign jurisdiction" means any jurisdiction other than a state of the United States.

(25) "Gross vehicle weight rating" (GVWR) means the value specified by the manufacturer or manufacturers as the maximum loaded weight of a single vehicle. The GVWR of a combination (articulated) vehicle (commonly referred to as the "Gross Combination Weight Rating" or "GCWR") is the GVWR of the power unit plus the GVWR of the towed unit or units.

(26) "Hazardous material" means any material that has been designated as hazardous under 49 U.S.C. § 5103 and is required to be placarded under subpart F of 49 C.F.R. part 172 or any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73.

(27) "Imminent hazard" means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury or endangerment.

(28) "Issue and issuance" means initial licensure, license transfers, license renewals, license upgrades, and nonresident commercial driver's licenses.

(29) "Measurable amount of alcohol" means the alcohol concentration of the person's blood or breath is equal to or greater than 0.02 but less than 0.04.

(30) "Medical examiner" for purposes of conducting U.S. Department of Transportation physical examination for CMV certification means a person who is licensed, certified, and/or registered, in accordance with applicable state laws and regulations, to perform physical examinations. The term includes but is not limited to, doctors of medicine, doctors of osteopathy, physician assistants, advanced practice nurses, and doctors of chiropractic.

(31) "Medical variance" means a driver has received 1 of the following from FMCSA that allows the driver to be issued a medical certificate:

a. An exemption letter permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. Part 381, Subpart C, or § 391.64;

b. A skill performance evaluation certificate permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. § 391.49.

(32) "Motor vehicle" means every vehicle which is self-propelled, and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails, except vehicles moved solely by human power, motorized wheel chairs, farm implements of husbandry, mopeds, tripeds and OHVs.

(33) "Motor vehicle record" means the report of the driving status and history of a driver generated from the driver record, provided to users, such as drivers or employers, and subject to the provisions of the Driver Privacy Protection Act, 18 U.S.C. §§ 2721-2725 and § 305 of this title.

(34) "Non-CMV" means a motor vehicle or combination of motor vehicles not defined by the term "commercial motor vehicle (CMV)" in this section.

(35) "Nonexcepted interstate commerce" means a CDL applicant must certify that he or she operates or expects to operate in interstate commerce, is both subject to and meets the qualification requirements under 49 C.F.R. Part 391, and is required to obtain a federal medical examiner's certification by 49 C.F.R. § 391.45.

(36) "Nonexcepted intrastate commerce" means a CDL applicant must certify that he or she operates only in intrastate commerce and, therefore, is subject to the Delaware driver medical qualification requirements in § 4704(a), (b), and (c)(1) of this title.

(37) "Nonresident CDL" means a CDL issued by a State under either of the following 2 conditions:

a. To an individual domiciled in a foreign country meeting the requirements of § 383.23(b)(1) of 49 C.F.R.

b. To an individual domiciled in another state meeting the requirements of § 383.23(b)(2) of 49 C.F.R.

(38) "Out-of-service order" means a declaration by the Federal Highway Administration or an authorized enforcement officer of a federal, state, local or governmental agency from Puerto Rico, Canada or Mexico that a driver or a commercial motor vehicle or motor carrier operation (as defined in the Federal Motor Carrier Safety Regulations [49 C.F.R. Part 390]) is out-of-service pursuant to § 386.72 (imminent hazard), § 392.5 (intoxicating beverage), § 395.13 (drivers declared out-of-service) or § 396.9 (inspection of motor vehicles in operation) of the Federal Motor Carrier Safety Regulations or comparable laws of any governmental agency referred to above or the North American Uniform Out-of-Service Criteria.

(39) "Railroad-highway grade crossing violation" means convictions in a commercial motor vehicle of violations of a federal, State or local law or regulation pertaining to 1 of the following 6 offenses at railroad-highway grade crossings:

a. For drivers who are not required to always stop, failing to slow down and check that the tracks are clear of an approaching train;

b. For drivers who are not required to always stop, failing to stop before reaching the crossing if the tracks are not clear;

c. For drivers who are always required to stop, failing to stop before driving onto the crossing;

d. For all drivers, failing to have sufficient space to drive completely through the crossing without stopping;

e. For all drivers, failing to obey a traffic control device or the directions of an enforcement official at the crossing; and

f. For all drivers, failing to negotiate a crossing because of insufficient undercarriage clearance.

(40) "School bus" means a commercial motor vehicle used to transport preprimary, primary, or secondary school students from home to school, from school to home, or to and from school-sponsored events, or any vehicle which meets the regulatory requirements adopted by the Department of Education with the advice of the Division of Motor Vehicles as specified under § 2901 of Title 14. "School bus" does not include a bus used as a common carrier.

(41) "Serious traffic violation" means conviction of any of the following offenses when operating a CMV, except weight, defect and parking violations:

a. Excessive speeding, involving any single offense for any speed of 15 miles per hour or more above the posted speed limit;

b. Reckless driving, as defined by state or local law or regulation, including but not limited to offenses of driving a CMV in wilful or wanton disregard for the safety of persons or property;

c. Improper or erratic traffic lane changes;

d. Following the vehicle ahead too closely;

e. A violation, arising in connection with a fatal accident, of state or local law relating to motor vehicle traffic control;

f. Driving a CMV without obtaining a CDL;

g. Driving a CMV without a CDL in the driver's possession. Any individual who provides proof to the enforcement authority that issued the citation, by the date the individual must appear in court or pay any fine for such a violation, that the individual held a valid CDL on the date the citation was issued, shall not be guilty of this offense; or

h. Driving a CMV without the proper class of CDL and/or endorsements for the specific vehicle group being operated or for the passengers or type of cargo being transported.

(42) "State" for the purpose of this chapter means a state, territory or possession of the United States, the District of Columbia, the Republic of Mexico, the Commonwealth of Puerto Rico and any province of the Dominion of Canada.

(43) "United States" means the 50 states and the District of Columbia.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1 ; 71 Del. Laws, c. 87, §§ 1, 2; 73 Del. Laws, c. 345, § 1; 74 Del. Laws, c. 216, §§ 1-3; 74 Del. Laws, c. 217, §§ 1-8; 75 Del. Laws, c. 391, §§ 1, 2; 77 Del. Laws, c. 311, § 1; 77 Del. Laws, c. 312, § 9; 78 Del. Laws, c. 87, § 1.;



§ 2603. Definitions [Effective July 8, 2015]

Notwithstanding any other provision of this title, the following definitions apply to this chapter:

(1) "Alcohol" means any substance containing any form of alcohol, including, but not limited to, ethanol, methanol, propanol and isopropanol.

(2) "Alcohol concentration" means:

a. The number of grams of alcohol per 100 milliliters of blood; or

b. The number of grams of alcohol per 210 liters of breath.

(3) "Alien" means any person not a citizen or national of the United States."

(4) "CDL downgrade" means either:

a. Except where otherwise provided in this title, the Division allows the driver to change his or her self-certification to interstate but operating exclusively in transportation or operation excepted from 49 C.F.R. Part 391, as provided in § 390.3(f), § 391.2, § 391.68, or § 398.3;

b. The Division allows the driver to change his or her self-certification to intrastate only if the driver is physically qualified for intrastate-only driving under § 4704(b) of this title;

c. The Division allows the driver to change his or her certification to intrastate but operating exclusively in transportation or operations excepted under § 4704(c)(1) [or] (2) of this title driver physical qualification requirements; or

d. The Division removes the CDL privilege from the driver license.

(5) "CDLIS driver record" means the electronic record of the individual CDL driver's status and history stored by the state of record as part of the Commercial Driver's License Information System (CDLIS) established under 49 U.S.C. § 31309.

(6) "CDLIS motor vehicle record" means a report generated from the CDLIS driver record meeting the requirements for access to CDLIS information and provided by states to users authorized in 49 C.F.R. § 384.225(e)(3) and (4), subject to the provisions of the Driver Privacy Protection Act, 18 U.S.C. §§ 2721-2725, and § 305 of this title.

(7) "Commercial driver instruction permit" means a permit issued pursuant to § 2608(d) of this title.

(8) "Commercial driver license" (CDL) means a license issued in accordance with the requirements of this chapter to an individual which authorizes the individual to drive a certain class of commercial motor vehicle.

(9) "Commercial driver license information system" (CDLIS) means the information system established pursuant to the CMVSA to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers.

(10) "Commercial motor vehicle (CMV)" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle

a. Has a gross combination weight rating (GCWR) of 26,001 pounds or more inclusive of a towed unit(s) with a gross vehicle weight rating (GVWR) of more than 10,000 pounds; or

b. Has a gross vehicle weight rating (GVWR) of 26,001 pounds or more; or

c. Is designed to transport 16 or more passengers, including the driver; or

d. Is of any size and is used in the transportation of hazardous materials.

(11) "Controlled substance" means any substance so classified under § 102(6) of the Controlled Substances Act (21 U.S.C. § 802(6)), and includes all substances listed on Schedules I through V, of 21 C.F.R. part 1308, as they may be revised from time to time.

(12) "Conviction" means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated.

(13) "Disqualification" means any of the following actions:

a. The suspension, revocation, or cancellation of a CDL by the state or jurisdiction of issuance.

b. Any withdrawal of a person's privileges to drive a Commercial Motor Vehicle (CMV) by a state or other jurisdiction as the result of a violation of state or local law relating to motor vehicle traffic control (other than parking, vehicle weight or vehicle defect violations).

c. A determination by the FMCSA that a person is not qualified to operate a commercial motor vehicle under Part 391 of 49 C.F.R.

(14) "Drive" means to drive, operate or be in physical control of a motor vehicle.

(15) "Driver" means any person who drives, operates, or is in physical control of a commercial motor vehicle, or who is required to hold a commercial driver license.

(16) "Driver license" means a license issued by a state to an individual which authorizes the individual to drive a motor vehicle.

(17) "Driving a commercial motor vehicle while under the influence of alcohol" means committing any one or more of the following acts in a CMV:

a. Driving a CMV while the person's alcohol concentration is 0.04 or more;

b. Driving under the influence of alcohol as prescribed by state law; or

c. Refusal to undergo such testing as is required by any State or jurisdiction in the enforcement of § 383.51(b) or § 392.5(a)(2) of 49 C.F.R.

(18) "Employer" means any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle, or assigns a person to drive a commercial motor vehicle.

(19) "Excepted interstate commerce" means a CDL applicant must certify that he or she operates or expects to operate in interstate commerce but engages exclusively in transportation or operations excepted under 49 C.F.R. § 390.3(f), § 391.2, § 391.68, or § 398.3 from all or parts of the qualification requirements of 49 C.F.R. Part 391 and is, therefore, not required to obtain a federal medical examiner's certification by 49 C.F.R. § 391.45.

(20) "Excepted intrastate commerce" means a CDL applicant must certify that he or she operates in intrastate commerce but engages exclusively in transportation or operations excepted from all or parts of the Delaware's driver medical qualification requirements in §§ 2621 and 4704(c)(2) of this title.

(21) "Fatality" means the death of a person as a result of a motor vehicle accident.

(22) "Felony" means any offense under state or federal law that is punishable by death or imprisonment for a term exceeding 1 year.

(23) "FMCSA" means Federal Motor Carrier Safety Administration.

(24) "Foreign jurisdiction" means any jurisdiction other than a state of the United States.

(25) "Gross vehicle weight rating" (GVWR) means the value specified by the manufacturer or manufacturers as the maximum loaded weight of a single vehicle. The GVWR of a combination (articulated) vehicle (commonly referred to as the "Gross Combination Weight Rating" or "GCWR") is the GVWR of the power unit plus the GVWR of the towed unit or units.

(26) "Hazardous material" means any material that has been designated as hazardous under 49 U.S.C. § 5103 and is required to be placarded under subpart F of 49 C.F.R. part 172 or any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73.

(27) "Imminent hazard" means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury or endangerment.

(28) "Issue and issuance" means initial licensure, license transfers, license renewals, license upgrades, and nonresident commercial driver's licenses.

(29) "Measurable amount of alcohol" means the alcohol concentration of the person's blood or breath is equal to or greater than 0.02 but less than 0.04.

(30) "Medical examiner" for purposes of conducting U.S. Department of Transportation physical examination for CMV certification means a person who is licensed, certified, and/or registered, in accordance with applicable state laws and regulations, to perform physical examinations. The term includes but is not limited to, doctors of medicine, doctors of osteopathy, physician assistants, advanced practice nurses, and doctors of chiropractic.

(31) "Medical variance" means a driver has received 1 of the following from FMCSA that allows the driver to be issued a medical certificate:

a. An exemption letter permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. Part 381, Subpart C, or § 391.64;

b. A skill performance evaluation certificate permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. § 391.49.

(32) "Motor vehicle" means every vehicle which is self-propelled, and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails, except vehicles moved solely by human power, motorized wheel chairs, farm implements of husbandry, mopeds, tripeds and OHVs.

(33) "Motor vehicle record" means the report of the driving status and history of a driver generated from the driver record, provided to users, such as drivers or employers, and subject to the provisions of the Driver Privacy Protection Act, 18 U.S.C. §§ 2721-2725 and § 305 of this title.

(34) "Non-CMV" means a motor vehicle or combination of motor vehicles not defined by the term "commercial motor vehicle (CMV)" in this section.

(35) "Nonexcepted interstate commerce" means a CDL applicant must certify that he or she operates or expects to operate in interstate commerce, is both subject to and meets the qualification requirements under 49 C.F.R. Part 391, and is required to obtain a federal medical examiner's certification by 49 C.F.R. § 391.45.

(36) "Nonexcepted intrastate commerce" means a CDL applicant must certify that he or she operates only in intrastate commerce and, therefore, is subject to the Delaware driver medical qualification requirements in § 4704(a), (b), and (c)(1) of this title.

(37) "Nonresident CDL" means a CDL issued by a State under either of the following 2 conditions:

a. To an individual domiciled in a foreign country meeting the requirements of § 383.23(b)(1) of 49 C.F.R.

b. To an individual domiciled in another state meeting the requirements of § 383.23(b)(2) of 49 C.F.R.

(38) "Out-of-service order" means a declaration by the Federal Highway Administration or an authorized enforcement officer of a federal, state, local or governmental agency from Puerto Rico, Canada or Mexico that a driver or a commercial motor vehicle or motor carrier operation (as defined in the Federal Motor Carrier Safety Regulations [49 C.F.R. Part 390]) is out-of-service pursuant to § 386.72 (imminent hazard), § 392.5 (intoxicating beverage), § 395.13 (drivers declared out-of-service) or § 396.9 (inspection of motor vehicles in operation) of the Federal Motor Carrier Safety Regulations or comparable laws of any governmental agency referred to above or the North American Uniform Out-of-Service Criteria.

(39) "Railroad-highway grade crossing violation" means convictions in a commercial motor vehicle of violations of a federal, State or local law or regulation pertaining to 1 of the following 6 offenses at railroad-highway grade crossings:

a. For drivers who are not required to always stop, failing to slow down and check that the tracks are clear of an approaching train;

b. For drivers who are not required to always stop, failing to stop before reaching the crossing if the tracks are not clear;

c. For drivers who are always required to stop, failing to stop before driving onto the crossing;

d. For all drivers, failing to have sufficient space to drive completely through the crossing without stopping;

e. For all drivers, failing to obey a traffic control device or the directions of an enforcement official at the crossing; and

f. For all drivers, failing to negotiate a crossing because of insufficient undercarriage clearance.

(40) "School bus" means a commercial motor vehicle used to transport preprimary, primary, or secondary school students from home to school, from school to home, or to and from school-sponsored events, or any vehicle which meets the regulatory requirements adopted by the Department of Education with the advice of the Division of Motor Vehicles as specified under § 2901 of Title 14. "School bus" does not include a bus used as a common carrier.

(41) "Serious traffic violation" means conviction of any of the following offenses when operating a CMV, except weight, defect and parking violations:

a. Excessive speeding, involving any single offense for any speed of 15 miles per hour or more above the posted speed limit;

b. Reckless driving, as defined by state or local law or regulation, including but not limited to offenses of driving a CMV in wilful or wanton disregard for the safety of persons or property;

c. Improper or erratic traffic lane changes;

d. Following the vehicle ahead too closely;

e. A violation, arising in connection with a fatal accident, of state or local law relating to motor vehicle traffic control;

f. Driving a CMV without obtaining a CDL;

g. Driving a CMV without a CDL in the driver's possession. Any individual who provides proof to the enforcement authority that issued the citation, by the date the individual must appear in court or pay any fine for such a violation, that the individual held a valid CDL on the date the citation was issued, shall not be guilty of this offense; or

h. Driving a CMV without the proper class of CDL and/or endorsements for the specific vehicle group being operated or for the passengers or type of cargo being transported.

(42) "State" for the purpose of this chapter means a state, territory or possession of the United States, the District of Columbia, the Republic of Mexico, the Commonwealth of Puerto Rico and any province of the Dominion of Canada.

(43) "United States" means the 50 states and the District of Columbia.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1 ; 71 Del. Laws, c. 87, §§ 1, 2; 73 Del. Laws, c. 345, § 1; 74 Del. Laws, c. 216, §§ 1-3; 74 Del. Laws, c. 217, §§ 1-8; 75 Del. Laws, c. 391, §§ 1, 2; 77 Del. Laws, c. 311, § 1; 77 Del. Laws, c. 312, § 9; 78 Del. Laws, c. 87, § 1.;



§ 2604. Limitation on number of driver licenses

No person who drives a commercial motor vehicle may have more than 1 driver license.

67 Del. Laws, c. 157, § 1.;



§ 2605. Notification required by driver

(a) Notification of convictions. —

(1) To State. — Any driver holding a commercial driver license issued by this State, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control, in this or any other state, other than parking violations, shall notify the Division of Motor Vehicles in the manner specified by the Division of Motor Vehicles within 30 days of the date of conviction.

(2) To Employers. — Any driver holding a commercial driver license issued by this State, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state, other than parking violations, must notify the person's employer in writing of the conviction within 30 days of the date of conviction.

(b) Notification of suspensions, revocations and cancellations. — Each driver whose driver license is suspended, revoked, or canceled by any state, or who loses the privilege to drive a commercial motor vehicle in any state, for any period, including being disqualified from driving a commercial motor vehicle, or who has been issued an out of service order, must notify the person's employer of that fact before the end of the business day following the day the driver received notice of that fact.

(c) Notification of previous employment. —

(1) Each person who applies to be a commercial motor vehicle driver must provide the employer, at the time of the application, with the following information for the 10 years preceding the date of application:

a. A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

b. The dates between which the applicant drove for each employer; and

c. The reason for leaving that employer.

(2) The applicant must certify that all information furnished is true and complete.

(3) An employer may require an applicant to provide additional information to substantiate the statements made in conjunction with this section.

(4) Before an application is submitted, the employer should inform the applicant that the information the applicant provides in accordance with this section may be used, and the applicant's previous employers may be contacted for the purpose of investigating the applicant's work history.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2606. Employer responsibilities [Effective until July 8, 2015]

(a) Each employer must require the applicant to provide the information specified in § 2605(c) of this title.

(b) No employer may allow, permit, or authorize a driver to drive a commercial motor vehicle during any period:

(1) In which the driver has had a commercial driver license suspended, revoked, or canceled by any state, is currently disqualified from driving a commercial vehicle, or has been issued an out of service order in any state; or

(2) In which the driver has more than 1 driver license.

(3) In which the driver does not have a CDL license for the type vehicle the employer requires the driver to drive.

(c) No employer may knowingly allow, require, permit or authorize a driver to operate a commercial motor vehicle in violation of a federal, state or local law or regulation pertaining to railroad-highway grade crossing violations.

(d) No employer may knowingly allow, require, permit or authorize a driver to operate a commercial motor vehicle in violation of an out-of-service order.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 134, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 345, § 3; 77 Del. Laws, c. 311, § 2.;



§ 2606. Employer responsibilities [Effective July 8, 2015]

(a) Each employer must require the applicant to provide the information specified in § 2605(c) of this title.

(b) No employer may allow, permit, or authorize a driver to drive a commercial motor vehicle during any period:

(1) In which the driver has had a commercial driver license suspended, revoked, or canceled by any state, is currently disqualified from driving a commercial vehicle, or has been issued an out of service order in any state; or

(2) In which the driver has more than 1 driver license.

(3) In which the driver does not have a CDL license for the type vehicle the employer requires the driver to drive.

(c) No employer may knowingly allow, require, permit or authorize a driver to operate a commercial motor vehicle in violation of a federal, state or local law or regulation pertaining to railroad-highway grade crossing violations.

(d) No employer may knowingly allow, require, permit or authorize a driver to operate a commercial motor vehicle in violation of an out-of-service order.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 134, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 345, § 3; 77 Del. Laws, c. 311, § 2.;



§ 2607. Commercial driver license required [Effective until July 8, 2015]

(a) Except when driving under a commercial driver instruction permit and accompanied by the holder of a commercial driver license valid for the vehicle being driven or while being tested by the Department for a commercial driver's license, no person may drive a commercial motor vehicle unless the person holds a commercial driver license and applicable endorsements valid for the vehicle being driven and is in possession of such license.

(b) No person may drive a commercial motor vehicle while that person's driving privilege is denied, withdrawn, barred, canceled, suspended, revoked, or disqualified.

(c) No person may drive a commercial motor vehicle in violation of an out-of-service order.

(d) No person may drive a commercial motor vehicle while an out-of-service order is in effect while transporting hazardous materials required to be placarded or while operating a vehicle designed to transport 16 or more passengers, including the driver.

(e) Conditional or occupational licenses may not be issued to holders of CDL licenses, nor may any person drive a commercial motor vehicle while in possession of a conditional or occupational license.

(f) Any violation of this section shall be an unclassified misdemeanor, with the penalties set forth in § 2622 of this title.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 134, § 3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 345, § 4; 75 Del. Laws, c. 391, § 3; 77 Del. Laws, c. 60, § 8.;



§ 2607. Commercial driver license required [Effective July 8, 2015]

(a) Except when driving under a commercial driver instruction permit and accompanied by the holder of a commercial driver license valid for the vehicle being driven or while being tested by the Department for a commercial driver's license, no person may drive a commercial motor vehicle unless the person holds a commercial driver license and applicable endorsements valid for the vehicle being driven and is in possession of such license.

(b) No person may drive a commercial motor vehicle while that person's driving privilege is denied, withdrawn, barred, canceled, suspended, revoked, or disqualified.

(c) No person may drive a commercial motor vehicle in violation of an out-of-service order.

(d) No person may drive a commercial motor vehicle while an out-of-service order is in effect while transporting hazardous materials required to be placarded or while operating a vehicle designed to transport 16 or more passengers, including the driver.

(e) Conditional or occupational licenses may not be issued to holders of CDL licenses, nor may any person drive a commercial motor vehicle while in possession of a conditional or occupational license.

(f) Any violation of this section shall be an unclassified misdemeanor, with the penalties set forth in § 2622 of this title.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 134, § 3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 345, § 4; 75 Del. Laws, c. 391, § 3; 77 Del. Laws, c. 60, § 8.;



§ 2608. Commercial driver license qualification standards [Effective until July 8, 2015]

(a) Testing. —

(1) General. — No person may be issued a commercial driver license unless that person is a resident of this State and has passed a knowledge and skills test for driving a commercial motor vehicle which complies with minimum federal standards established by federal regulation enumerated in 49 C.F.R. part 383, subparts G and H, and has satisfied all other requirements of the CMVSA in addition to other requirements imposed by state law or federal regulation. The tests must be prescribed and conducted by the Division of Motor Vehicles.

(2) Third-party testing. — The Division of Motor Vehicles may authorize a person, including an agency of this or another state, an employer, a private driver training facility, or other private institution, or a department, agency or instrumentality of local government, to administer the skills test specified by this section, provided:

a. The test is the same which would otherwise be administered by the State; and

b. The third party has entered into an agreement with the State which complies with requirements of 49 C.F.R. part 383.75.

(3) Testing by State. — After June 30, 1992, only an agency of the State, as approved by the Division of Motor Vehicles, shall be permitted to administer the skills test specified by this chapter.

(b) Waiver of skills test. — The Division of Motor Vehicles may waive the skills test specified in this section for a commercial driver license applicant who meets the requirements of 49 C.F.R. part 383.77.

(c) Limitations on issuance of license. — A commercial driver license, or commercial driver instruction permit may not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or while the person's driver license is suspended, revoked, denied or canceled in any state; nor may a commercial driver license be issued to a person who has a commercial driver license issued by any other state unless the person first surrenders all such licenses, which must be returned to the issuing state(s) for cancellation.

(d) Commercial driver instruction permit. —

(1) A commercial driver instruction permit may be issued to an individual who holds a valid driver license who has passed the vision and written tests required for a commercial motor vehicle driver license.

(2) The commercial driver instruction permit may not be issued for a period to exceed 6 months. Only one renewal or re-issuance may be granted within a 2-year period. The 2-year period shall begin with the issuance date of the original permit. The holder of a commercial driver instruction permit may, unless otherwise disqualified, drive a commercial motor vehicle only when accompanied by the holder of a commercial driver license valid for the type of vehicle driven who occupies a seat beside the individual for the purpose of giving instruction in driving the commercial motor vehicle; provided that the commercial driver instruction permit holder may not operate a commercial motor vehicle transporting hazardous materials as defined in § 2603 of this chapter.

67 Del. Laws, c. 157, § 1; 74 Del. Laws, c. 216, § 4; 78 Del. Laws, c. 87, § 1.;



§ 2608. Commercial driver license qualification standards [Effective July 8, 2015]

(a) Testing. —

(1) General. — No person may be issued a commercial driver license unless that person is a resident of this State and has passed a knowledge and skills test for driving a commercial motor vehicle which complies with minimum federal standards established by federal regulation enumerated in 49 C.F.R. part 383, subparts G and H, and has satisfied all other requirements of the CMVSA in addition to other requirements imposed by state law or federal regulation. The tests must be prescribed and conducted by the Division of Motor Vehicles.

(2) Third-party testing. — The Division of Motor Vehicles may authorize a person, including an agency of this or another state, an employer, a private driver training facility, or other private institution, or a department, agency or instrumentality of local government, to administer the skills test specified by this section, provided:

a. The test is the same which would otherwise be administered by the State; and

b. The third party has entered into an agreement with the State which complies with requirements of 49 C.F.R. part 383.75.

(3) Testing by State. — After June 30, 1992, only an agency of the State, as approved by the Division of Motor Vehicles, shall be permitted to administer the skills test specified by this chapter.

(b) Waiver of skills test. — The Division of Motor Vehicles may waive the skills test specified in this section for a commercial driver license applicant who meets the requirements of 49 C.F.R. part 383.77.

(c) Limitations on issuance of license. — A commercial driver license, or commercial driver instruction permit may not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or while the person's driver license is suspended, revoked, denied or canceled in any state; nor may a commercial driver license be issued to a person who has a commercial driver license issued by any other state unless the person first surrenders all such licenses, which must be returned to the issuing state(s) for cancellation.

(d) Commercial driver instruction permit. —

(1) A commercial driver instruction permit may be issued to an individual who holds a valid driver license who has passed the vision and written tests required for a commercial motor vehicle driver license.

(2) The commercial driver instruction permit may not be issued for a period to exceed 6 months. Only one renewal or re-issuance may be granted within a 2-year period. The 2-year period shall begin with the issuance date of the original permit. The holder of a commercial driver instruction permit may, unless otherwise disqualified, drive a commercial motor vehicle only when accompanied by the holder of a commercial driver license valid for the type of vehicle driven who occupies a seat beside the individual for the purpose of giving instruction in driving the commercial motor vehicle; provided that the commercial driver instruction permit holder may not operate a commercial motor vehicle transporting hazardous materials as defined in § 2603 of this chapter.

67 Del. Laws, c. 157, § 1; 74 Del. Laws, c. 216, § 4; 78 Del. Laws, c. 87, § 1.;



§ 2609. Nonresident CDL [Effective until July 8, 2015]

(a) The Division of Motor Vehicles may issue a nonresident CDL to a resident of a foreign jurisdiction if the United States Secretary of Transportation has determined that the commercial motor vehicle testing and licensing standards in the foreign jurisdiction do not meet the testing standards established in 49 C.F.R. part 383. The word "nonresident" must appear on the face of the nonresident CDL. An applicant must surrender any nonresident CDL issued by another state. Prior to issuing a nonresident CDL, the Division of Motor Vehicles must establish the practical capability of revoking, suspending, or cancelling the nonresident CDL and disqualifying that person with the same conditions applicable to the commercial driver license issued to a resident of this State.

(b) Exceptions.

(1) If a CMV operator is not domiciled in a foreign jurisdiction which the Administrator has determined tests drivers and issues CDLs in accordance with, or under standards similar to the standards contained in subparts F, G, and H of 49 C.F.R Part 383, the person may obtain a nonresident CDL from a State which does comply with the testing and licensing standards contained in such Subparts F, G and H of 49 C.F.R. Part 383.

(2) If an individual is domiciled in a state while that state is prohibited from issuing CDLs in accordance with "49 C.F.R. § 384.405", that individual is eligible to obtain a nonresident CDL from any state that elects to issue a nonresident CDL and which complies with the testing and licensing standards contained in Subparts F, G, and H of 49 C.F.R. Part 383.

67 Del. Laws, c. 157, § 1; 74 Del. Laws, c. 217, § 9.;



§ 2609. Non-domiciled CDL or CLP [Effective July 8, 2015]

(a) The Division of Motor Vehicles may issue a nonresident CDL to a resident of a foreign jurisdiction if the United States Secretary of Transportation has determined that the commercial motor vehicle testing and licensing standards in the foreign jurisdiction do not meet the testing standards established in 49 C.F.R. part 383. The word "nonresident" must appear on the face of the nonresident CDL. An applicant must surrender any nonresident CDL issued by another state. Prior to issuing a nonresident CDL, the Division of Motor Vehicles must establish the practical capability of revoking, suspending, or cancelling the nonresident CDL and disqualifying that person with the same conditions applicable to the commercial driver license issued to a resident of this State.

(b) Exceptions.

(1) If a CMV operator is not domiciled in a foreign jurisdiction which the Administrator has determined tests drivers and issues CDLs in accordance with, or under standards similar to the standards contained in subparts F, G, and H of 49 C.F.R Part 383, the person may obtain a nonresident CDL from a State which does comply with the testing and licensing standards contained in such Subparts F, G and H of 49 C.F.R. Part 383.

(2) If an individual is domiciled in a state while that state is prohibited from issuing CDLs in accordance with "49 C.F.R. § 384.405", that individual is eligible to obtain a nonresident CDL from any state that elects to issue a nonresident CDL and which complies with the testing and licensing standards contained in Subparts F, G, and H of 49 C.F.R. Part 383.

67 Del. Laws, c. 157, § 1; 74 Del. Laws, c. 217, § 9.;



§ 2610. Application for commercial driver license [Effective until July 8, 2015]

(a) The application for a commercial driver license or commercial driver instruction permit must include the following:

(1) The full name and current residential and mailing address of the person;

(2) A physical description of the person including sex, height, weight and eye color;

(3) Date of birth;

(4) The applicant's Social Security number;

(5) The person's signature;

(6) Certifications including those required by 49 C.F.R. part 383.71(a);

(7) Any other information required by the Division of Motor Vehicles;

(8) A consent to release driving record information; and

(9) Delaware adopts by reference 49 C.F.R. Part 1572. If applying for a hazardous materials endorsement, comply with Transportation Security Administration requirements codified in 49 C.F.R. Part 1572, and provide proof of citizenship, by presenting a United States passport, a certificate of birth that bears an official seal and was issued by a State, county, municipal authority or outlying possession of the United States, a Certification of Birth Abroad issued by the U.S. Department of State (Form FS-545 or DS-1350), a Certificate of Naturalization (Form N-550 or N-570), a Certificate of U.S. Citizenship (Form N-560 or N-561) or immigration status by presenting a Permanent Resident Card, Alien Registration Receipt Card (Form I-551), Temporary I-551 stamp in foreign passport, a Temporary I-551 stamp on Form I-94, Arrival/Departure Record with photograph of the bearer or a Reentry Permit (Form I-327). A lawful permanent resident of the United States requesting a hazardous materials endorsement must additionally provide that lawful permanent resident's Bureau of Citizenship and Immigration Services (BCIS) Alien registration number.

(10) The applicant's noncommercial and commercial driver license from any other jurisdiction is surrendered to the Division.

(11) The applicant provides the names of all States where the applicant has previously been licensed to drive any type of motor vehicle during the previous 10 years.

(b) When the name or residential address (mailing address) of a holder of a commercial driver's license changes, an application for a corrected license must be made as provided in this title.

(c) No person who has been a resident of this State for 30 days may drive a commercial motor vehicle under the authority of a commercial driver license issued by another jurisdiction.

(d) Any person who knowingly falsifies information or certifications required under subsection (a) of this section is subject to suspension, revocation, or cancellation of the person's commercial driver license for a period of at least 60 consecutive days and is guilty of perjury and shall be fined or imprisoned.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 216, § 5; 74 Del. Laws, c. 217, § 11; 77 Del. Laws, c. 311, §§ 3, 4.;



§ 2610. Application for commercial driver license or commercial learner permit [Effective July 8, 2015]

(a) The application for a commercial driver license or commercial driver instruction permit must include the following:

(1) The full name and current residential and mailing address of the person;

(2) A physical description of the person including sex, height, weight and eye color;

(3) Date of birth;

(4) The applicant's Social Security number;

(5) The person's signature;

(6) Certifications including those required by 49 C.F.R. part 383.71(a);

(7) Any other information required by the Division of Motor Vehicles;

(8) A consent to release driving record information; and

(9) Delaware adopts by reference 49 C.F.R. Part 1572. If applying for a hazardous materials endorsement, comply with Transportation Security Administration requirements codified in 49 C.F.R. Part 1572, and provide proof of citizenship, by presenting a United States passport, a certificate of birth that bears an official seal and was issued by a State, county, municipal authority or outlying possession of the United States, a Certification of Birth Abroad issued by the U.S. Department of State (Form FS-545 or DS-1350), a Certificate of Naturalization (Form N-550 or N-570), a Certificate of U.S. Citizenship (Form N-560 or N-561) or immigration status by presenting a Permanent Resident Card, Alien Registration Receipt Card (Form I-551), Temporary I-551 stamp in foreign passport, a Temporary I-551 stamp on Form I-94, Arrival/Departure Record with photograph of the bearer or a Reentry Permit (Form I-327). A lawful permanent resident of the United States requesting a hazardous materials endorsement must additionally provide that lawful permanent resident's Bureau of Citizenship and Immigration Services (BCIS) Alien registration number.

(10) The applicant's noncommercial and commercial driver license from any other jurisdiction is surrendered to the Division.

(11) The applicant provides the names of all States where the applicant has previously been licensed to drive any type of motor vehicle during the previous 10 years.

(b) When the name or residential address (mailing address) of a holder of a commercial driver's license changes, an application for a corrected license must be made as provided in this title.

(c) No person who has been a resident of this State for 30 days may drive a commercial motor vehicle under the authority of a commercial driver license issued by another jurisdiction.

(d) Any person who knowingly falsifies information or certifications required under subsection (a) of this section is subject to suspension, revocation, or cancellation of the person's commercial driver license for a period of at least 60 consecutive days and is guilty of perjury and shall be fined or imprisoned.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 216, § 5; 74 Del. Laws, c. 217, § 11; 77 Del. Laws, c. 311, §§ 3, 4.;



§ 2611. Commercial driver license [Effective until July 8, 2015]

(a) Content of license. — The commercial driver license must be marked "Commercial Driver License" or "CDL" and must be, to the maximum extent practicable, tamper proof. It must include, but not be limited to, the following information:

(1) The name and residential address of the person;

(2) The person's color photograph;

(3) A physical description of the person including sex, height, weight, and eye color;

(4) Date of birth;

(5) Any number or identifier deemed appropriate by the Division of Motor Vehicles;

(6) The person's signature;

(7) The class or type of commercial motor vehicle or vehicles which the person is authorized to drive together with any endorsements or restrictions;

(8) The name of this State;

(9) The issue date of the current license; and

(10) The expiration date of the current license.

(b) Classifications, endorsements and restrictions. — Commercial driver licenses may be issued with the following classifications, endorsements, and restrictions; the holder of a valid commercial driver license may drive all vehicles in the class for which that license is issued, and all lesser classes of vehicles except motorcycles and taxicabs which require special endorsements, unless the proper endorsement appears on the license:

(1)  Classification. —

a. CDL Class A. — Any combination of vehicles with a gross vehicle weight rating (GVWR) of 26,001 pounds or more, provided the GVWR of the vehicle(s) being towed is in excess of 10,000 pounds.

b. CDL Class B. — Any single vehicle with a GVWR of 26,001 pounds or more, and any such vehicle towing a vehicle not in excess of 10,000 pounds.

c. CDL Class C. — Any single vehicle with a GVWR of less than 26,001 pounds or any such vehicle towing a vehicle with a GVWR not in excess of 10,000 pounds comprising:

1. Vehicles designed to transport 16 or more passengers, including the driver; and

2. Vehicles used in the transportation of hazardous materials which requires the vehicle to be placarded under 49 C.F.R. part 172, subpart F.

(2) Endorsements and restrictions. —

a. "H" — Authorizes the driver to drive a vehicle transporting hazardous materials.

b. "L" — Restricts the driver to vehicles not equipped with airbrakes.

c. "T" — Authorizes driving double and triple trailers.

d. "P" — Authorizes driving vehicles carrying passengers.

e. "N" — Authorizes driving tank vehicles.

f. "X" — Represents a combination of hazardous materials and tank vehicle endorsements.

g. "S" — Authorizes driving school buses.

h. "K" — Restricts CDL drivers to operating commercial motor vehicles only within this State.

i. "V" — FMCSA medical variance restriction.

(c) Applicant record check. — Before issuing a commercial driver license or permit to any person, the Division will perform a records check of the commercial driver license information system, the national driver register's problem driver pointer system, and/or any other information system designated by federal regulation to confirm the holder's identity and determine the applicant's license eligibility. The records check will be performed no earlier than 24 hours prior to the issuance of a commercial driver license or permit. A commercial driver license will not be issued before these mandatory record checks are completed.

(d) License surrender. — A commercial driver license or permit may not be issued to a person who has a CDL or a driver's license issued by another state unless the person first surrenders all such licenses. The Division will either return the surrendered license to the issuing state for cancellation or the Division will destroy the surrendered license document and notify the previous issuing state that the person is now licensed in this State.

(e) Notification of license issuance. — Within 10 days after issuing a commercial driver license, the Division of Motor Vehicles must notify the commercial driver license information system of that fact, providing all information required to ensure identification of the person. In the case of transfer issuances, the Division will also implement Change State of Record transactions in the commercial driver license information system, thereby notifying the commercial driver license information system and the previous State of Record that Delaware is now the State of Record.

(f) Expiration of license. — Upon receipt of the application and fee and after such examination as provided in this chapter, the Division shall issue, if the applicant has complied with the provisions of this title, a commercial motor vehicle driver's license which shall expire and be renewable on the eighth anniversary date of the birth of the applicant next following the date of its issuance unless the birth date is February 29, in which event the license shall expire and be renewable on February 28 every eighth year. Notwithstanding the provisions of the first sentence of this subsection, the Secretary shall issue a commercial motor vehicle driver's license endorsed for the transport of hazardous materials for a period of 5 years or less to coincide with the expiration of the Transportation Security Administration approval for the driver to transport hazardous materials. The license shall expire on the driver's last birthday prior to the expiration of the hazardous materials endorsement.

(g) License transfer and renewal procedures. — Every person applying for a license transfer or renewal of a commercial driver license must complete the application form required by § 2610(a) of this title providing updated information and required certifications, supplying any CDL issued by the previous state, and provide the names of all States where the applicant has previously been licensed to drive any type of motor vehicle during the previous 10 years. If the applicant wishes to retain a hazardous materials endorsement, the applicant must have passed the tests required by 49 C.F.R. § 383.121. At the time of application for a transfer, the applicant shall appear and be photographed.

(h) Fees. —

(1) The fee for a commercial motor vehicle driver license shall be $48 except when the commercial motor vehicle driver license is endorsed for the transport of hazardous materials in which event the fee shall be $30. The fee for a non-CDL Class A or non-CDL Class B driver license shall be $40.

(2) The fee for renewal of a commercial motor vehicle driver license shall be $48 except when the commercial motor vehicle driver license is endorsed for the transport of hazardous materials in which event the fee shall be $30. The fee for renewal of a non-CDL Class A or non-CDL Class B driver license shall be $40. A late fee of $1.15 shall be assessed in addition to the renewal fee for every person whose commercial motor vehicle driver license has expired.

(3) The fee for changing from 1 class to another class shall be $10, if the change requires a written examination or skills test. There shall be no fee assessed if the driver wishes to change to a class of a lower weight vehicle and such change is made at time of renewal of license.

(4) If the applicant wishes to add an endorsement after a commercial driver license has been issued, the fee for adding such endorsement shall be $5.00.

(5) [Repealed.]

(i) Compliance with the Military Selective Service Act —

(1) Any male applicant who applies for a commercial driver license instruction permit or license or a renewal of any such permit or license and who is at least 18 years of age but less than 26 years of age shall be registered in compliance with the requirements of § 3 of the "Military Selective Service Act," 50 U.S.C. App. § 453, as amended.

(2) The Department shall forward in an electronic format the necessary personal information of the applicants identified in paragraph (i)(1) of this section to the selective service system. The applicant's signature on the application shall serve as an indication that the applicant either has already registered with the selective service system or that the applicant is authorizing the Department to forward to the selective service system the necessary information for such registration. The Department shall notify the applicant at the time of application that the applicant's signature constitutes consent to registration with the selective service system, if the applicant is not already registered.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 134, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 56, § 3; 72 Del. Laws, c. 485, § 1; 74 Del. Laws, c. 110, § 50; 74 Del. Laws, c. 216, § 6; 74 Del. Laws, c. 217, §§ 12, 13; 75 Del. Laws, c. 183, § 1; 75 Del. Laws, c. 220, § 3; 75 Del. Laws, c. 391, §§ 4, 9; 76 Del. Laws, c. 76, §§ 19, 20; 76 Del. Laws, c. 81, § 29; 78 Del. Laws, c. 8, §§ 1-4; 78 Del. Laws, c. 87, § 2.;



§ 2611. Commercial driver license [Effective July 8, 2015]

(a) Content of license. — The commercial driver license must be marked "Commercial Driver License" or "CDL" and must be, to the maximum extent practicable, tamper proof. It must include, but not be limited to, the following information:

(1) The name and residential address of the person;

(2) The person's color photograph;

(3) A physical description of the person including sex, height, weight, and eye color;

(4) Date of birth;

(5) Any number or identifier deemed appropriate by the Division of Motor Vehicles;

(6) The person's signature;

(7) The class or type of commercial motor vehicle or vehicles which the person is authorized to drive together with any endorsements or restrictions;

(8) The name of this State;

(9) The issue date of the current license; and

(10) The expiration date of the current license.

(b) Classifications, endorsements and restrictions. — Commercial driver licenses may be issued with the following classifications, endorsements, and restrictions; the holder of a valid commercial driver license may drive all vehicles in the class for which that license is issued, and all lesser classes of vehicles except motorcycles and taxicabs which require special endorsements, unless the proper endorsement appears on the license:

(1)  Classification. —

a. CDL Class A. — Any combination of vehicles with a gross vehicle weight rating (GVWR) of 26,001 pounds or more, provided the GVWR of the vehicle(s) being towed is in excess of 10,000 pounds.

b. CDL Class B. — Any single vehicle with a GVWR of 26,001 pounds or more, and any such vehicle towing a vehicle not in excess of 10,000 pounds.

c. CDL Class C. — Any single vehicle with a GVWR of less than 26,001 pounds or any such vehicle towing a vehicle with a GVWR not in excess of 10,000 pounds comprising:

1. Vehicles designed to transport 16 or more passengers, including the driver; and

2. Vehicles used in the transportation of hazardous materials which requires the vehicle to be placarded under 49 C.F.R. part 172, subpart F.

(2) Endorsements and restrictions. —

a. "H" — Authorizes the driver to drive a vehicle transporting hazardous materials.

b. "L" — Restricts the driver to vehicles not equipped with airbrakes.

c. "T" — Authorizes driving double and triple trailers.

d. "P" — Authorizes driving vehicles carrying passengers.

e. "N" — Authorizes driving tank vehicles.

f. "X" — Represents a combination of hazardous materials and tank vehicle endorsements.

g. "S" — Authorizes driving school buses.

h. "K" — Restricts CDL drivers to operating commercial motor vehicles only within this State.

i. "V" — FMCSA medical variance restriction.

(c) Applicant record check. — Before issuing a commercial driver license or permit to any person, the Division will perform a records check of the commercial driver license information system, the national driver register's problem driver pointer system, and/or any other information system designated by federal regulation to confirm the holder's identity and determine the applicant's license eligibility. The records check will be performed no earlier than 24 hours prior to the issuance of a commercial driver license or permit. A commercial driver license will not be issued before these mandatory record checks are completed.

(d) License surrender. — A commercial driver license or permit may not be issued to a person who has a CDL or a driver's license issued by another state unless the person first surrenders all such licenses. The Division will either return the surrendered license to the issuing state for cancellation or the Division will destroy the surrendered license document and notify the previous issuing state that the person is now licensed in this State.

(e) Notification of license issuance. — Within 10 days after issuing a commercial driver license, the Division of Motor Vehicles must notify the commercial driver license information system of that fact, providing all information required to ensure identification of the person. In the case of transfer issuances, the Division will also implement Change State of Record transactions in the commercial driver license information system, thereby notifying the commercial driver license information system and the previous State of Record that Delaware is now the State of Record.

(f) Expiration of license. — Upon receipt of the application and fee and after such examination as provided in this chapter, the Division shall issue, if the applicant has complied with the provisions of this title, a commercial motor vehicle driver's license which shall expire and be renewable on the eighth anniversary date of the birth of the applicant next following the date of its issuance unless the birth date is February 29, in which event the license shall expire and be renewable on February 28 every eighth year. Notwithstanding the provisions of the first sentence of this subsection, the Secretary shall issue a commercial motor vehicle driver's license endorsed for the transport of hazardous materials for a period of 5 years or less to coincide with the expiration of the Transportation Security Administration approval for the driver to transport hazardous materials. The license shall expire on the driver's last birthday prior to the expiration of the hazardous materials endorsement.

(g) License transfer and renewal procedures. — Every person applying for a license transfer or renewal of a commercial driver license must complete the application form required by § 2610(a) of this title providing updated information and required certifications, supplying any CDL issued by the previous state, and provide the names of all States where the applicant has previously been licensed to drive any type of motor vehicle during the previous 10 years. If the applicant wishes to retain a hazardous materials endorsement, the applicant must have passed the tests required by 49 C.F.R. § 383.121. At the time of application for a transfer, the applicant shall appear and be photographed.

(h) Fees. —

(1) The fee for a commercial motor vehicle driver license shall be $48 except when the commercial motor vehicle driver license is endorsed for the transport of hazardous materials in which event the fee shall be $30. The fee for a non-CDL Class A or non-CDL Class B driver license shall be $40.

(2) The fee for renewal of a commercial motor vehicle driver license shall be $48 except when the commercial motor vehicle driver license is endorsed for the transport of hazardous materials in which event the fee shall be $30. The fee for renewal of a non-CDL Class A or non-CDL Class B driver license shall be $40. A late fee of $1.15 shall be assessed in addition to the renewal fee for every person whose commercial motor vehicle driver license has expired.

(3) The fee for changing from 1 class to another class shall be $10, if the change requires a written examination or skills test. There shall be no fee assessed if the driver wishes to change to a class of a lower weight vehicle and such change is made at time of renewal of license.

(4) If the applicant wishes to add an endorsement after a commercial driver license has been issued, the fee for adding such endorsement shall be $5.00.

(5) [Repealed.]

(i) Compliance with the Military Selective Service Act —

(1) Any male applicant who applies for a commercial driver license instruction permit or license or a renewal of any such permit or license and who is at least 18 years of age but less than 26 years of age shall be registered in compliance with the requirements of § 3 of the "Military Selective Service Act," 50 U.S.C. App. § 453, as amended.

(2) The Department shall forward in an electronic format the necessary personal information of the applicants identified in paragraph (i)(1) of this section to the selective service system. The applicant's signature on the application shall serve as an indication that the applicant either has already registered with the selective service system or that the applicant is authorizing the Department to forward to the selective service system the necessary information for such registration. The Department shall notify the applicant at the time of application that the applicant's signature constitutes consent to registration with the selective service system, if the applicant is not already registered.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 134, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 56, § 3; 72 Del. Laws, c. 485, § 1; 74 Del. Laws, c. 110, § 50; 74 Del. Laws, c. 216, § 6; 74 Del. Laws, c. 217, §§ 12, 13; 75 Del. Laws, c. 183, § 1; 75 Del. Laws, c. 220, § 3; 75 Del. Laws, c. 391, §§ 4, 9; 76 Del. Laws, c. 76, §§ 19, 20; 76 Del. Laws, c. 81, § 29; 78 Del. Laws, c. 8, §§ 1-4; 78 Del. Laws, c. 87, § 2.;



§ 2612. Disqualification and cancellation [Effective until July 8, 2015]

(a) A person operating a CMV while either holding a CDL license or being required to hold a CDL license or any CDL holder operating a non-CMV shall be disqualified from driving a commercial motor vehicle for a period of not less than 1 year if convicted of a first violation of the following in accordance with 49 C.F.R. § 383.51, Table 1:

(1) Driving, operating or having in physical control a noncommercial vehicle or a commercial motor vehicle, under the influence of alcohol or a controlled substance, or any drug which impairs driving ability.

(2) Driving, operating or having in physical control a commercial motor vehicle while the alcohol concentration of the person's blood or breath is 0.04 or more.

(3) Knowingly and wilfully leaving the scene of an accident.

(4) Using a motor vehicle in the commission of any felony as defined in this chapter.

(5) Refusal to submit to a breath or blood test to determine the driver's alcohol concentration while driving, operating or having in physical control a motor vehicle.

(6) Using the vehicle to commit a felony, other than a felony described in subsection (d) of this section.

(7) Driving a commercial motor vehicle when, as a result of prior violations committed operating a commercial motor vehicle, the driver's CDL is revoked, suspended, or canceled, or the driver is disqualified from operating a commercial motor vehicle.

(8) Causing a fatality through the negligent operation of a commercial motor vehicle, including but not limited to crimes of motor vehicle manslaughter, homicide by motor vehicle and negligent homicide.

If any of the above violations occurred while transporting a hazardous material required to be placarded, the person shall be disqualified for a period of 3 years.

(b) A person is disqualified for life if convicted of 2 or more violations of any of the offenses specified in subsection (a) of this section, or any combination of those offenses, arising from 2 or more separate incidents.

(c) The Division of Motor Vehicles may issue regulations establishing guidelines, including conditions, under which a disqualification for life under subsection (b) of this section may be reduced to a period of not less than 10 years.

(d) A person is disqualified from driving a commercial motor vehicle for life who uses a motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance or possession with intent to manufacture, distribute or dispense a controlled substance.

(e) A person is disqualified from driving a commercial motor vehicle for a period of 60 days if convicted of 2 serious traffic violations, or 120 days if convicted of 3 or more serious traffic violations, committed in a commercial motor vehicle arising from separate incidents occurring within a 3-year period or committed while operating a noncommercial motor vehicle if the conviction results in the revocation, cancellation, or suspension of the person's license or noncommercial motor vehicle driving privileges. The 120-day disqualification period must be served in addition to any other previous period of disqualification. Serious traffic violations for purposes of this section shall be those violations as specified in 49 C.F.R. § 383.51, Table 2.

(f) After suspending, revoking, or canceling a commercial driver license or permit, the Division of Motor Vehicles must update its records to reflect that action within 10 days. After suspending, revoking or canceling a nonresident commercial driver's privileges, the Division of Motor Vehicles must notify the licensing authority of the state which issued the commercial driver license or commercial driver instruction permit within 10 days.

(g) A person who has been disqualified from operating a commercial motor vehicle pursuant to this chapter may be issued a license to operate a noncommercial motor vehicle during such disqualification period provided such person is not otherwise suspended, revoked or canceled pursuant to this title.

(h) After September 30, 1997, a driver who is convicted of violating an out-of-service order is disqualified for the following periods in accordance with 49 C.F.R. § 383.51, Table 4:

(1) First violation. — A driver shall be disqualified for a period of not less than 180 days or more than 1 year if the driver is convicted of a first violation of an out-of-service order. If any such driver is transporting hazardous materials required it be placarded under the Hazardous Materials Transportation Act [§§ 8223 to 8230 of Title 29] or is operating a motor vehicle designed to transport more than 15 passengers, including the driver, that driver shall be disqualified for a period of not less than 180 days nor more than 2 years.

(2) Second violation. — A driver shall be disqualified for a period of not less than 2 years nor more than 5 years if, during any 10-year period, the driver is convicted of 2 violations of out-of-service orders in separate incidents. If any such driver is transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act [§§ 8223 to 8230 of Title 29] or is operating a motor vehicle designed to transport more than 15 passengers, including the driver, that driver shall be disqualified for a period of not less than 3 years nor more than 5 years.

(3) Third or subsequent violations. — A driver shall be disqualified for a period of not less than 3 years nor more than 5 years; if, during any 10-year period the driver is convicted of 3 or more violations of out-of-service orders in separate incidents.

(4) Additional penalties. — In addition to the disqualification, drivers convicted of violating an out-of-service order shall be fined not less than $2,500 nor more than $3,500 for a first conviction and not less than $5,000 nor more than $6,000 for a second or subsequent conviction within a 10-year period. Employers convicted of violating an out-of-service order shall be fined not less than $2,750 nor more than $25,000.

(i) A driver who is convicted of a railroad-highway grade crossing violation shall be disqualified for the following periods in accordance with 49 C.F.R. § 383.51, Table 3:

(1) First violation. — A driver must be disqualified for not less than 60 days if the driver is convicted of a first violation of a railroad-highway grade crossing violation.

(2) Second violation. — A driver must be disqualified for not less than 120 days if, during any 3-year period, the driver is convicted of a second railroad-highway grade crossing violation in a separate incident.

(3) Third or subsequent violation. — A driver must be disqualified for 1 year if, during any 3-year period, the driver is convicted of a third or subsequent railroad-highway grade crossing violation in a separate incident.

(4) Employer penalties. — An employer who is convicted of a railroad-highway grade crossing violation will be subject to a civil penalty of not more than $10,000 in accordance with 49 C.F.R. § 383.53.

(j) The Division of Motor Vehicles will disqualify a Delaware CDL licensee if the Federal Motor Carrier Safety Administrator declares the licensee not qualified and orders disqualification for them.

67 Del. Laws, c. 157, § 1; 71 Del. Laws, c. 87, § 3; 73 Del. Laws, c. 345, § 2; 74 Del. Laws, c. 217, § 10; 75 Del. Laws, c. 186, §§ 1, 2; 75 Del. Laws, c. 391, § 5; 76 Del. Laws, c. 348, §§ 1-3.;



§ 2612. Disqualification and cancellation [Effective July 8, 2015]

(a) A person operating a CMV while either holding a CDL license or being required to hold a CDL license or any CDL holder operating a non-CMV shall be disqualified from driving a commercial motor vehicle for a period of not less than 1 year if convicted of a first violation of the following in accordance with 49 C.F.R. § 383.51, Table 1:

(1) Driving, operating or having in physical control a noncommercial vehicle or a commercial motor vehicle, under the influence of alcohol or a controlled substance, or any drug which impairs driving ability.

(2) Driving, operating or having in physical control a commercial motor vehicle while the alcohol concentration of the person's blood or breath is 0.04 or more.

(3) Knowingly and wilfully leaving the scene of an accident.

(4) Using a motor vehicle in the commission of any felony as defined in this chapter.

(5) Refusal to submit to a breath or blood test to determine the driver's alcohol concentration while driving, operating or having in physical control a motor vehicle.

(6) Using the vehicle to commit a felony, other than a felony described in subsection (d) of this section.

(7) Driving a commercial motor vehicle when, as a result of prior violations committed operating a commercial motor vehicle, the driver's CDL is revoked, suspended, or canceled, or the driver is disqualified from operating a commercial motor vehicle.

(8) Causing a fatality through the negligent operation of a commercial motor vehicle, including but not limited to crimes of motor vehicle manslaughter, homicide by motor vehicle and negligent homicide.

If any of the above violations occurred while transporting a hazardous material required to be placarded, the person shall be disqualified for a period of 3 years.

(b) A person is disqualified for life if convicted of 2 or more violations of any of the offenses specified in subsection (a) of this section, or any combination of those offenses, arising from 2 or more separate incidents.

(c) The Division of Motor Vehicles may issue regulations establishing guidelines, including conditions, under which a disqualification for life under subsection (b) of this section may be reduced to a period of not less than 10 years.

(d) A person is disqualified from driving a commercial motor vehicle for life who uses a motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance or possession with intent to manufacture, distribute or dispense a controlled substance.

(e) A person is disqualified from driving a commercial motor vehicle for a period of 60 days if convicted of 2 serious traffic violations, or 120 days if convicted of 3 or more serious traffic violations, committed in a commercial motor vehicle arising from separate incidents occurring within a 3-year period or committed while operating a noncommercial motor vehicle if the conviction results in the revocation, cancellation, or suspension of the person's license or noncommercial motor vehicle driving privileges. The 120-day disqualification period must be served in addition to any other previous period of disqualification. Serious traffic violations for purposes of this section shall be those violations as specified in 49 C.F.R. § 383.51, Table 2.

(f) After suspending, revoking, or canceling a commercial driver license or permit, the Division of Motor Vehicles must update its records to reflect that action within 10 days. After suspending, revoking or canceling a nonresident commercial driver's privileges, the Division of Motor Vehicles must notify the licensing authority of the state which issued the commercial driver license or commercial driver instruction permit within 10 days.

(g) A person who has been disqualified from operating a commercial motor vehicle pursuant to this chapter may be issued a license to operate a noncommercial motor vehicle during such disqualification period provided such person is not otherwise suspended, revoked or canceled pursuant to this title.

(h) After September 30, 1997, a driver who is convicted of violating an out-of-service order is disqualified for the following periods in accordance with 49 C.F.R. § 383.51, Table 4:

(1) First violation. — A driver shall be disqualified for a period of not less than 180 days or more than 1 year if the driver is convicted of a first violation of an out-of-service order. If any such driver is transporting hazardous materials required it be placarded under the Hazardous Materials Transportation Act [§§ 8223 to 8230 of Title 29] or is operating a motor vehicle designed to transport more than 15 passengers, including the driver, that driver shall be disqualified for a period of not less than 180 days nor more than 2 years.

(2) Second violation. — A driver shall be disqualified for a period of not less than 2 years nor more than 5 years if, during any 10-year period, the driver is convicted of 2 violations of out-of-service orders in separate incidents. If any such driver is transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act [§§ 8223 to 8230 of Title 29] or is operating a motor vehicle designed to transport more than 15 passengers, including the driver, that driver shall be disqualified for a period of not less than 3 years nor more than 5 years.

(3) Third or subsequent violations. — A driver shall be disqualified for a period of not less than 3 years nor more than 5 years; if, during any 10-year period the driver is convicted of 3 or more violations of out-of-service orders in separate incidents.

(4) Additional penalties. — In addition to the disqualification, drivers convicted of violating an out-of-service order shall be fined not less than $2,500 nor more than $3,500 for a first conviction and not less than $5,000 nor more than $6,000 for a second or subsequent conviction within a 10-year period. Employers convicted of violating an out-of-service order shall be fined not less than $2,750 nor more than $25,000.

(i) A driver who is convicted of a railroad-highway grade crossing violation shall be disqualified for the following periods in accordance with 49 C.F.R. § 383.51, Table 3:

(1) First violation. — A driver must be disqualified for not less than 60 days if the driver is convicted of a first violation of a railroad-highway grade crossing violation.

(2) Second violation. — A driver must be disqualified for not less than 120 days if, during any 3-year period, the driver is convicted of a second railroad-highway grade crossing violation in a separate incident.

(3) Third or subsequent violation. — A driver must be disqualified for 1 year if, during any 3-year period, the driver is convicted of a third or subsequent railroad-highway grade crossing violation in a separate incident.

(4) Employer penalties. — An employer who is convicted of a railroad-highway grade crossing violation will be subject to a civil penalty of not more than $10,000 in accordance with 49 C.F.R. § 383.53.

(j) The Division of Motor Vehicles will disqualify a Delaware CDL licensee if the Federal Motor Carrier Safety Administrator declares the licensee not qualified and orders disqualification for them.

67 Del. Laws, c. 157, § 1; 71 Del. Laws, c. 87, § 3; 73 Del. Laws, c. 345, § 2; 74 Del. Laws, c. 217, § 10; 75 Del. Laws, c. 186, §§ 1, 2; 75 Del. Laws, c. 391, § 5; 76 Del. Laws, c. 348, §§ 1-3.;



§ 2613. Prohibited alcohol offenses for commercial motor vehicle drivers

(a) Notwithstanding any other provision of this title, a person may not drive, operate, or be in physical control of a commercial motor vehicle within this State while having any measurable amount of alcohol in the person's system.

(b) A person who drives, operates, or is in physical control of a commercial motor vehicle within this State while having any measurable amount of alcohol in the person's system or who refuses to submit to an alcohol test as provided by § 2614 of this title, must be placed out of service for 24 hours.

(c) Any person who drives, operates or is in physical control of a commercial motor vehicle within this State with an alcohol concentration of 0.04 or more must, in addition to any other sanctions which may be imposed under this title, be disqualified from driving a commercial motor vehicle under § 2612 of this title.

(d) Upon certification by the police officer that there existed probable cause to believe that the person was in violation of § 4177M of this title or a local ordinance substantially conforming thereto, and the person was arrested on that occasion for a violation of § 4177M of this title or a local ordinance substantially conforming thereto, the Secretary shall disqualify the person's commercial driver license and/or driving privileges in accordance with provisions specified in § 2612(a) and (b) of this title.

(e) Any violation of this section shall be an unclassified misdemeanor, with the penalties set forth in § 2622 of this title.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 9; 77 Del. Laws, c. 311, § 5.;



§ 2614. Implied consent requirements for commercial motor vehicle drivers

(a) A person who drives a commercial motor vehicle within this State is deemed to have given consent, subject to provisions of this title, to take a test or tests of that person's blood or breath for the purpose of determining that person's alcohol concentration, or the presence of other drugs.

(b) A test or tests may be administered at the direction of a law-enforcement officer, who after stopping or detaining the commercial motor vehicle driver, has probable cause to believe that driver was driving a commercial motor vehicle while having alcohol or drugs in the driver's system.

(c) A person requested to submit to a test as provided in subsection (a) of this section must be warned by the law-enforcement officer requesting the test, that a refusal to submit to the test will result in that person being immediately placed out of service for a period of 24 hours and being disqualified from operating a commercial motor vehicle for a period of not less than 1 year under § 2612 of this title.

(d) If the person refuses testing, or submits to a test which discloses an alcohol concentration of 0.04 or more, the law-enforcement officer must submit a sworn report to the Division of Motor Vehicles certifying that the test was requested pursuant to subsection (a) of this section and that the person refused to submit to testing, or submitted to a test which disclosed an alcohol concentration of 0.04 or more.

(e) Upon receipt of the sworn report of a law-enforcement officer submitted under subsection (d) of this section, the Division of Motor Vehicles must disqualify the driver from driving a commercial motor vehicle under § 2612 of this title.

67 Del. Laws, c. 157, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2615. Notification of traffic convictions [Effective until July 8, 2015]

(a) Whenever a person who holds a CDL from another state is convicted of a violation of this State or local law relating to motor vehicle traffic control (other than a parking violation), in any type of vehicle, the Division must notify the licensing entity in the State where the driver is licensed of this conviction within 30 days of the conviction, except beginning on September 30, 2008, the notification must be made within 10 days of the conviction.

(b) Whenever a person who does not hold a CDL but is licensed to drive by another State and is convicted of a violation of this State or local law relating to motor vehicle traffic control (other than a parking violation), in a CMV, the Division must notify the licensing entity in the State where the driver is licensed of this conviction within 30 days of the conviction, except beginning on September 30, 2008, the notification must be made within 10 days of the conviction.

(c) Whenever the Division receives notification of failure to appear, failure to pay, or failure to comply from a Delaware court or from any other state for a violation relating to motor vehicle traffic control (other than a parking violation) the failure to appear, failure to pay, or failure to comply will be posted to the driver's record as a conviction under the following conditions:

(1) For any person operating a CMV while either holding a CDL or being required to hold a CDL; or

(2) For any CDL holder operating any type of vehicle.

(d) Whenever an unlicensed driver from this State is convicted of any violation as provided in § 2612 of this title, the Division will establish a driving record in the person's name and, if appropriate, withdraw the person's driving privileges by license suspension, revocation, disqualification, cancellation or denial when authorized by statute or Division policy. Those persons whose driving privileges are withdrawn under this section will be reinstated when they have completed the reinstatement procedures specified in statute or Division policy.

67 Del. Laws, c. 157, § 1; 75 Del. Laws, c. 391, § 6; 77 Del. Laws, c. 311, § 6.;



§ 2615. Notification of traffic convictions [Effective July 8, 2015]

(a) Whenever a person who holds a CDL from another state is convicted of a violation of this State or local law relating to motor vehicle traffic control (other than a parking violation), in any type of vehicle, the Division must notify the licensing entity in the State where the driver is licensed of this conviction within 30 days of the conviction, except beginning on September 30, 2008, the notification must be made within 10 days of the conviction.

(b) Whenever a person who does not hold a CDL but is licensed to drive by another State and is convicted of a violation of this State or local law relating to motor vehicle traffic control (other than a parking violation), in a CMV, the Division must notify the licensing entity in the State where the driver is licensed of this conviction within 30 days of the conviction, except beginning on September 30, 2008, the notification must be made within 10 days of the conviction.

(c) Whenever the Division receives notification of failure to appear, failure to pay, or failure to comply from a Delaware court or from any other state for a violation relating to motor vehicle traffic control (other than a parking violation) the failure to appear, failure to pay, or failure to comply will be posted to the driver's record as a conviction under the following conditions:

(1) For any person operating a CMV while either holding a CDL or being required to hold a CDL; or

(2) For any CDL holder operating any type of vehicle.

(d) Whenever an unlicensed driver from this State is convicted of any violation as provided in § 2612 of this title, the Division will establish a driving record in the person's name and, if appropriate, withdraw the person's driving privileges by license suspension, revocation, disqualification, cancellation or denial when authorized by statute or Division policy. Those persons whose driving privileges are withdrawn under this section will be reinstated when they have completed the reinstatement procedures specified in statute or Division policy.

67 Del. Laws, c. 157, § 1; 75 Del. Laws, c. 391, § 6; 77 Del. Laws, c. 311, § 6.;



§ 2616. Driving record information to be furnished

Notwithstanding any other provision of law to the contrary, the Division of Motor Vehicles must furnish full information regarding the driving record of any person:

(1) To the driver license administrator of any other state, or province or territory of Canada, requesting that information;

(2) To any employer or prospective employer upon request and payment of a fee of $4.00;

(3) To other persons, pursuant to § 305 of this title.

67 Del. Laws, c. 157, § 1.;



§ 2617. Rulemaking authority

The Department may adopt any rules and regulations necessary to carry out the provisions of this chapter.

67 Del. Laws, c. 157, § 1.;



§ 2618. Authority to enter agreements

The Department may enter into or make agreements, arrangements, or declarations to carry out the provisions of this chapter.

67 Del. Laws, c. 157, § 1.;



§ 2619. Reciprocity [Effective until July 8, 2015]

(a) Notwithstanding any law to the contrary, a resident of another State who is issued a commercial driver license issued by that State, or a commercial driver license issued by the Canadian Provinces and Territories in conformity with the Canadian National Safety Code, or a Licencia Federal de Conductor issued by the United Mexican States, may drive a commercial motor vehicle in this State if the person has a valid commercial motor vehicle driver license or valid commercial motor vehicle driver license instruction permit issued by those jurisdictions in accordance with the minimum federal standards for the issuance of commercial motor vehicle driver licenses, if the person is not suspended, revoked or canceled, and if the person is not disqualified from driving a commercial motor vehicle, or subject to an "out-of-service" order. A driver holding a commercial driver license issued under the Canadian National Safety Code or Licencia Federal de Conductor issued by Mexico is prohibited from obtaining a nonresident CDL or any type of Delaware driver license unless the driver becomes a resident of this State and surrenders all driver licenses issued by Canada or Mexico.

(b) The Division of Motor Vehicles must give all out-of-state convictions full faith and credit and treat them for sanctioning purposes under this chapter as if they occurred in this State.

67 Del. Laws, c. 157, § 1; 75 Del. Laws, c. 391, § 7.;



§ 2619. Reciprocity [Effective July 8, 2015]

(a) Notwithstanding any law to the contrary, a resident of another State who is issued a commercial driver license issued by that State, or a commercial driver license issued by the Canadian Provinces and Territories in conformity with the Canadian National Safety Code, or a Licencia Federal de Conductor issued by the United Mexican States, may drive a commercial motor vehicle in this State if the person has a valid commercial motor vehicle driver license or valid commercial motor vehicle driver license instruction permit issued by those jurisdictions in accordance with the minimum federal standards for the issuance of commercial motor vehicle driver licenses, if the person is not suspended, revoked or canceled, and if the person is not disqualified from driving a commercial motor vehicle, or subject to an "out-of-service" order. A driver holding a commercial driver license issued under the Canadian National Safety Code or Licencia Federal de Conductor issued by Mexico is prohibited from obtaining a nonresident CDL or any type of Delaware driver license unless the driver becomes a resident of this State and surrenders all driver licenses issued by Canada or Mexico.

(b) The Division of Motor Vehicles must give all out-of-state convictions full faith and credit and treat them for sanctioning purposes under this chapter as if they occurred in this State.

67 Del. Laws, c. 157, § 1; 75 Del. Laws, c. 391, § 7.;



§ 2620. False statements; incorrect or incomplete information

(a) Whoever makes any false affidavit or knowingly swears or affirms falsely to any matter or thing required by the terms of this chapter to be sworn to or affirmed is guilty of perjury and shall be fined or imprisoned as are other persons committing perjury.

(b) Whoever provides information that is incorrect or incomplete when applying for a commercial driver's license is guilty of perjury and shall be fined or imprisoned as are other persons committing perjury.

(c) Any driver's license or driving privileges for a person guilty of this section shall be forthwith suspended or canceled.

67 Del. Laws, c. 157, § 1.;



§ 2621. Waivers for commercial driver license provisions

(a) The provisions of this chapter are waived for the following specific groups of drivers who operate:

(1) Farm vehicles which are:

a. Controlled and operated by a farmer;

b. Used to transport either agricultural products, farm machinery, farm supplies or both to or from a farm;

c. Not used in the operations of a common or contract motor carrier;

d. Used within 150 miles of the person's farm; and

e. Not used for hire.

(2) Firefighting equipment which is:

a. Used by any fire company in this State which is necessary for the preservation of life or property or the execution of emergency governmental functions, or other authorized uses by the fire company.

b. Being operated by firefighters and other persons qualified to operate the equipment under paragraph (a)(2)a. of this section when operating such equipment in other functions such as parades, special events, repair, service or other authorized movements.

(3) Commercial motor vehicles for military purposes. This exception is applicable to active duty military personnel; members of the military reserves; members of the national guard on active duty, including personnel on full-time national guard duty, personnel on part-time national guard training, and national guard military technicians (civilians who are required to wear military uniforms); and active duty U.S. Coast Guard personnel. This exception is not applicable to U.S. Reserve technicians.

(4) Recreational vehicles or trailers as defined in Chapter 1 of this title, which provide temporary living quarters and are used solely for recreational purposes.

(5) Emergency mobile communication units operated in relation to a county emergency communication center, the State Police, or any municipality.

(6) Any other emergency vehicle, as defined by § 4106(e) of this title, used in the preservation of life or property or in the execution of emergency governmental functions and are equipped with audible and visual signals and are not subject to normal traffic regulation.

(b) When operating a commercial motor vehicle as defined by § 2603 of this title, under the waiver provisions of paragraphs (a)(1), (2), (5), and (6) of this section, operators are required to hold a non-CDL Class A or non-CDL Class B license. Those drivers holding non-CDL Class A or non-CDL Class B licenses are limited to operating commercial motor vehicles within the State of Delaware unless there is a reciprocity agreement with adjoining states. These licenses will be classified in accordance with § 2611(b)(1) of this title.

67 Del. Laws, c. 157, § 1; 68 Del. Laws, c. 283, §§ 1, 2; 72 Del. Laws, c. 56, §§ 1, 2; 75 Del. Laws, c. 186, § 3; 75 Del. Laws, c. 391, § 8; 76 Del. Laws, c. 233, §§ 1-3, 5; 78 Del. Laws, c. 87, § 1.;



§ 2622. Penalties

(a) Whoever violates §§ 2604, 2605(b)-(c), 2606, 2607, 2612 and 2613 of this title shall for the first offense be fined not less than $200 nor more than $2,500. For subsequent offense the person shall be fined not less than $500 nor more than $5,000 or imprisoned for a term not to exceed 90 days, or both.

(b) This section shall not apply to violations for which a specific penalty is set forth elsewhere in this chapter.

67 Del. Laws, c. 157, § 1; 76 Del. Laws, c. 348, § 4.;



§ 2623. Other penalties

(a) Whoever violates this chapter shall for the first offense be fined not less than $50 nor more than $100. For each subsequent like offense, the person shall be fined not less than $100 nor more than $200, or imprisoned not less than 10 days nor more than 30 days or both.

(b) This section shall not apply to violations for which a specific penalty is set forth elsewhere in this chapter.

67 Del. Laws, c. 157, § 1.;



§ 2624. Jurisdiction

Justices of the peace shall have jurisdiction over violations of this chapter.

67 Del. Laws, c. 157, § 1.;



§ 2625. Masking violations [Effective until July 8, 2015]

The State shall not mask, defer imposition of judgment, or allow an individual to enter into a diversion program that would prevent a CDL holder's and CMV driver's conviction for any violation, in any type of motor vehicle, of a state or local traffic control law (except a parking violation) from appearing on the driver's record, whether the driver was convicted for an offense committed in this State or another state.

75 Del. Laws, c. 184, § 2; 77 Del. Laws, c. 311, § 7.;



§ 2625. Masking violations [Effective July 8, 2015]

The State shall not mask, defer imposition of judgment, or allow an individual to enter into a diversion program that would prevent a CDL holder's and CMV driver's conviction for any violation, in any type of motor vehicle, of a state or local traffic control law (except a parking violation) from appearing on the driver's record, whether the driver was convicted for an offense committed in this State or another state.

75 Del. Laws, c. 184, § 2; 77 Del. Laws, c. 311, § 7.;



§ 2626. CDL medical certification requirements [Effective until July 8, 2015]

(a) CDL medical self-certification requirements. —

(1) Beginning January 30, 2012, any person applying for an initial CDL must self-certify to the Division that he or she is operating commercial motor vehicles in a nonexcepted interstate commerce, excepted interstate commerce, nonexcepted intrastate commerce or excepted intrastate commerce status.

(2) Existing CDL holders must self-certify to the Division on or after January 30, 2012, but not later than January 30, 2014, that he or she operates commercial motor vehicles in a nonexcepted interstate commerce, excepted interstate commerce, nonexcepted intrastate commerce or excepted intrastate commerce status.

(3) It is the responsibility of the CDL holder to immediately notify the Division if/when his or her medical certification status changes.

(b) Medical certification documentation requirements for nonexcepted interstate commerce drivers after January 30, 2012. —

(1) Any person applying for an initial CDL who certifies that he or she will operate CMVs in nonexcepted, interstate commerce must provide the Division with the current, original medical examiner's certificate prepared by a medical examiner confirming the applicant meets the minimum physical qualifications for CMV operators in accordance with federal regulations.

(2) On or after January 30, 2012, but not later than January 30, 2014, existing CDL holders must provide the Division with the current original or copy of the medical examiner's certificate prepared by a medical examiner confirming the CDL holder meets the minimum physical qualifications for CMV operators in accordance with federal regulations.

(3) In order to maintain a medical certification status of certified, the CDL holder who certifies that he or she will operate CMVs in nonexcepted interstate commerce must provide the Division with a current original or copy of each subsequent medical examiner's certificate prepared by a medical examiner confirming the CDL holder meets the minimum physical qualifications for CMV operators in accordance with federal regulations.

(c) CDL issuance procedures for drivers who after January 30, 2012, self-certify as operating in nonexcepted interstate commerce. —

(1) The Division must verify the driver has self-certified as a nonexcepted interstate commerce operator.

(2) The Division must verify the driver has a "certified" medical status on the medical examiner's certificate and on the CDLIS driver record.

(3) In the event that the driver has not self-certified or the medical certification status of the individual is "not-certified," the applicant will be denied a CDL issuance, renewal, upgrade or transfer, and the CDL will be downgraded.

(4) Approximately 60 days before a medical examiner's certificate expires, the Division will attempt to notify the CDL holder requiring him or her to either submit a current medical certificate or self-certify that he or she now operates a CMV in excepted interstate commerce, nonexcepted intrastate commerce or excepted intrastate commerce. The CDL will be downgraded no later than 60 days after the CDL holder's current medical certification expires or when determined to be "not-certified" if:

a. He or she does not change his or her self-certification to excepted interstate commerce, nonexcepted intrastate commerce, or excepted intrastate commerce;

b. He or she does not present to the Division a current medical certificate;

c. His or her FMCSA medical variance expires; or

d. The FMCSA notifies the Division that his or her medical variance was removed or rescinded.

(5) Upon notification from the FMCSA that a medical variance has been issued to a CDL driver, the Division shall file, electronically or otherwise, medical variance information, the CDLIS driver record will be updated, and the CDL document will show a restricted code "V" indicating there is information about a medical variance on the CDLIS driver record. Within 10 calendar days of receiving information from the FMCSA regarding the issuance or renewal of a medical variance for a driver, the Division must update the CDLIS driver record to include the medical variance information provided by the FMCSA.

(d) CDL driver physical qualifications and recordkeeping requirements for nonexcepted interstate commerce drivers. —

(1) A CDL holder who is subject to the physical requirements contained in 49 C.F.R. § 391.41 must not operate a commercial motor vehicle unless he or she is medically certified as physically qualified to do so, and, except as provided in paragraph (b)(2) of this section, when on duty, has on his or her person the original or a copy of a current medical examiner's certificate that he or she is physically qualified to drive a commercial motor vehicle.

(2) Beginning January 30, 2012, a CDL holder who has submitted a current medical examiner's certificate to the Division in accordance with 49 C.F.R. § 383.71(h) substantiating he or she is medically "certified," no longer needs to carry on his or her person the medical examiner's certificate once the medical certification information is posted on the CDLIS driver record. The Division will post the medical information in CDLIS within 10 days after the driver submits a current medical certificate. If there is no medical certification information on that driver's CDLIS driver record, a current medical examiner's certificate issued prior to January 30, 2012, will be accepted until January 30, 2014.

(3) A CDL driver who obtained a medical variance from the FMCSA must continue to have in his or her possession the original or copy of that medical variance documentation at all times when driving a CMV.

(4) Canadian and Mexican CMV drivers are not required to have in their possession a medical examiner's certificate if the driver has been issued and possesses a valid commercial driver license issued by the United Mexican States or Canadian Province or Territory and whose license and medical status, including any waiver or exemption, can be electronically verified. Drivers from any of the countries who have received a medical authorization that deviates from the mutually accepted compatible medical standards of the resident country are not qualified to drive a CMV in the other countries. Canadian and Mexican drivers who do not meet the medical fitness provisions of their home country for motor carriers are not qualified to drive a CMV in the United States even if that driver has received a medical variance or waiver. In addition, United States drivers who receive a medical variance from the FMCSA are not qualified to drive a CMV in Canada or Mexico.

(e) CDL holders self-certifying that they operate or expect to operate CMVs in excepted interstate commerce must:

(1) Meet the minimum physical qualifications for CMV operators as determined in 49 C.F.R. § 390.3(f), § 391.2, § 391.68, or § 398.3; and

(2) Self-certify to the Division that that operate or expect to operate CMVs in excepted interstate commerce upon each renewal of their CDLs.

(f) CDL holders self-certifying that they operate or expect to operate CMVs in nonexcepted intrastate or excepted intrastate commerce must:

(1) Meet the minimum physical qualifications for CMV operators as determined in § 4704 of this title;

(2) Self-certify to the Division that they operate or expect to operate CMVs in nonexcepted intrastate or excepted intrastate commerce upon each renewal of their CDLs;

(3) Meet the minimum physical qualification requirements for CMV operators as determined in subsections (b) through (d) or subsection (e) of this section before the CDL holders may have the "K" restriction removed from their CDLs.

(g) Release of medical certification information in the CDLIS driver record. — Except where prohibited by § 305 of this title or Division policies, the following authorized agents may receive CDLIS driver record information:

(1) States. — All information on all CDLIS driver records.

(2) Secretary of Transportation. — All information on all CDLIS driver records.

(3) Driver. — All information on that driver's CDLIS driver record obtained on the CDLIS motor vehicle record.

(4) Motor carrier or prospective motor carrier. — After the employer or prospective employer notifies the driver, all information on that driver's or prospective driver's CDLIS driver record obtained on the CDLIS motor vehicle record.

78 Del. Laws, c. 87, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2626. CDL medical certification requirements [Effective July 8, 2015]

(a) CDL medical self-certification requirements. —

(1) Beginning January 30, 2012, any person applying for an initial CDL must self-certify to the Division that he or she is operating commercial motor vehicles in a nonexcepted interstate commerce, excepted interstate commerce, nonexcepted intrastate commerce or excepted intrastate commerce status.

(2) Existing CDL holders must self-certify to the Division on or after January 30, 2012, but not later than January 30, 2014, that he or she operates commercial motor vehicles in a nonexcepted interstate commerce, excepted interstate commerce, nonexcepted intrastate commerce or excepted intrastate commerce status.

(3) It is the responsibility of the CDL holder to immediately notify the Division if/when his or her medical certification status changes.

(b) Medical certification documentation requirements for nonexcepted interstate commerce drivers after January 30, 2012. —

(1) Any person applying for an initial CDL who certifies that he or she will operate CMVs in nonexcepted, interstate commerce must provide the Division with the current, original medical examiner's certificate prepared by a medical examiner confirming the applicant meets the minimum physical qualifications for CMV operators in accordance with federal regulations.

(2) On or after January 30, 2012, but not later than January 30, 2014, existing CDL holders must provide the Division with the current original or copy of the medical examiner's certificate prepared by a medical examiner confirming the CDL holder meets the minimum physical qualifications for CMV operators in accordance with federal regulations.

(3) In order to maintain a medical certification status of certified, the CDL holder who certifies that he or she will operate CMVs in nonexcepted interstate commerce must provide the Division with a current original or copy of each subsequent medical examiner's certificate prepared by a medical examiner confirming the CDL holder meets the minimum physical qualifications for CMV operators in accordance with federal regulations.

(c) CDL issuance procedures for drivers who after January 30, 2012, self-certify as operating in nonexcepted interstate commerce. —

(1) The Division must verify the driver has self-certified as a nonexcepted interstate commerce operator.

(2) The Division must verify the driver has a "certified" medical status on the medical examiner's certificate and on the CDLIS driver record.

(3) In the event that the driver has not self-certified or the medical certification status of the individual is "not-certified," the applicant will be denied a CDL issuance, renewal, upgrade or transfer, and the CDL will be downgraded.

(4) Approximately 60 days before a medical examiner's certificate expires, the Division will attempt to notify the CDL holder requiring him or her to either submit a current medical certificate or self-certify that he or she now operates a CMV in excepted interstate commerce, nonexcepted intrastate commerce or excepted intrastate commerce. The CDL will be downgraded no later than 60 days after the CDL holder's current medical certification expires or when determined to be "not-certified" if:

a. He or she does not change his or her self-certification to excepted interstate commerce, nonexcepted intrastate commerce, or excepted intrastate commerce;

b. He or she does not present to the Division a current medical certificate;

c. His or her FMCSA medical variance expires; or

d. The FMCSA notifies the Division that his or her medical variance was removed or rescinded.

(5) Upon notification from the FMCSA that a medical variance has been issued to a CDL driver, the Division shall file, electronically or otherwise, medical variance information, the CDLIS driver record will be updated, and the CDL document will show a restricted code "V" indicating there is information about a medical variance on the CDLIS driver record. Within 10 calendar days of receiving information from the FMCSA regarding the issuance or renewal of a medical variance for a driver, the Division must update the CDLIS driver record to include the medical variance information provided by the FMCSA.

(d) CDL driver physical qualifications and recordkeeping requirements for nonexcepted interstate commerce drivers. —

(1) A CDL holder who is subject to the physical requirements contained in 49 C.F.R. § 391.41 must not operate a commercial motor vehicle unless he or she is medically certified as physically qualified to do so, and, except as provided in paragraph (b)(2) of this section, when on duty, has on his or her person the original or a copy of a current medical examiner's certificate that he or she is physically qualified to drive a commercial motor vehicle.

(2) Beginning January 30, 2012, a CDL holder who has submitted a current medical examiner's certificate to the Division in accordance with 49 C.F.R. § 383.71(h) substantiating he or she is medically "certified," no longer needs to carry on his or her person the medical examiner's certificate once the medical certification information is posted on the CDLIS driver record. The Division will post the medical information in CDLIS within 10 days after the driver submits a current medical certificate. If there is no medical certification information on that driver's CDLIS driver record, a current medical examiner's certificate issued prior to January 30, 2012, will be accepted until January 30, 2014.

(3) A CDL driver who obtained a medical variance from the FMCSA must continue to have in his or her possession the original or copy of that medical variance documentation at all times when driving a CMV.

(4) Canadian and Mexican CMV drivers are not required to have in their possession a medical examiner's certificate if the driver has been issued and possesses a valid commercial driver license issued by the United Mexican States or Canadian Province or Territory and whose license and medical status, including any waiver or exemption, can be electronically verified. Drivers from any of the countries who have received a medical authorization that deviates from the mutually accepted compatible medical standards of the resident country are not qualified to drive a CMV in the other countries. Canadian and Mexican drivers who do not meet the medical fitness provisions of their home country for motor carriers are not qualified to drive a CMV in the United States even if that driver has received a medical variance or waiver. In addition, United States drivers who receive a medical variance from the FMCSA are not qualified to drive a CMV in Canada or Mexico.

(e) CDL holders self-certifying that they operate or expect to operate CMVs in excepted interstate commerce must:

(1) Meet the minimum physical qualifications for CMV operators as determined in 49 C.F.R. § 390.3(f), § 391.2, § 391.68, or § 398.3; and

(2) Self-certify to the Division that that operate or expect to operate CMVs in excepted interstate commerce upon each renewal of their CDLs.

(f) CDL holders self-certifying that they operate or expect to operate CMVs in nonexcepted intrastate or excepted intrastate commerce must:

(1) Meet the minimum physical qualifications for CMV operators as determined in § 4704 of this title;

(2) Self-certify to the Division that they operate or expect to operate CMVs in nonexcepted intrastate or excepted intrastate commerce upon each renewal of their CDLs;

(3) Meet the minimum physical qualification requirements for CMV operators as determined in subsections (b) through (d) or subsection (e) of this section before the CDL holders may have the "K" restriction removed from their CDLs.

(g) Release of medical certification information in the CDLIS driver record. — Except where prohibited by § 305 of this title or Division policies, the following authorized agents may receive CDLIS driver record information:

(1) States. — All information on all CDLIS driver records.

(2) Secretary of Transportation. — All information on all CDLIS driver records.

(3) Driver. — All information on that driver's CDLIS driver record obtained on the CDLIS motor vehicle record.

(4) Motor carrier or prospective motor carrier. — After the employer or prospective employer notifies the driver, all information on that driver's or prospective driver's CDLIS driver record obtained on the CDLIS motor vehicle record.

78 Del. Laws, c. 87, § 3; 70 Del. Laws, c. 186, § 1.;






CHAPTER 27. DRIVER'S LICENSE

Subchapter I General Provisions

§ 2701. Driving without a license; penalties

(a) No person shall drive a motor vehicle on a public street or highway of this State without first having been licensed under this chapter, unless expressly exempt from the licensing requirements.

(1) Those students enrolled in an approved Delaware Department of Education driver education course can drive without a learner's permit when under the supervision of a certified driver education teacher.

(2) Failure to adhere to the Level 1 Learner's Permit restrictions under § 2710(c) of this title or temporary instruction permit restrictions under § 2712(a) of this title constitutes a violation of this section. Those motor vehicle operators holding a Level 1 Learner's Permit or temporary instruction permit who violate this section will be suspended for 2 months for the first offense and 4 months for any subsequent offenses.

(b) No person shall drive a motor vehicle on a public street or highway of this State after serving a period of suspension, revocation or license denial, without first having obtained a valid license through proper reinstatement procedures as prescribed by this title.

(c) No person shall drive on a public street or highway of this State a motor vehicle of a class or type for which the person has not been duly licensed.

(d) No person whose license has expired shall drive a motor vehicle on a public street or highway of this State.

(e) Whoever violates subsection (a) or (b) of this section shall for the first offense be fined not less than $50 nor more than $200. For each subsequent like offense, the person shall be fined not less than $100 nor more than $500 or imprisoned for a term not to exceed 6 months, or both.

(f) Whoever violates subsection (c) or (d) of this section shall for the first offense be fined not less than $25 nor more than $100. For each subsequent like offense, the person shall be fined not less than $50 nor more than $100.

36 Del. Laws, c. 10, § 51; Code 1935, § 5589; 21 Del. C. 1953, § 2701; 55 Del. Laws, c. 313, § 1; 58 Del. Laws, c. 239, § 51; 61 Del. Laws, c. 343, § 1; 65 Del. Laws, c. 503, § 11; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 282, § 7.;



§ 2702. Definitions

(a) The Division upon issuing a driver's license shall indicate thereon, in a manner prescribed by the Division, the type or general class of vehicles the licensee may drive.

(b) The Division shall establish such qualifications as it believes reasonably necessary for the safe operation of the various types, sizes or combinations of vehicles and shall appropriately examine each applicant according to the type or general class of license applied for.

(c)(1) When the licensee desires to change the type or class of license which the licensee has been issued and such change requires another examination to be administered, a fee of $10 shall be assessed for such change.

(2) When the licensee desires to add an endorsement or endorsements to the licensee's license, and the endorsement requires additional testing, a fee of $5.00 shall be assessed.

(3) These fees shall not be imposed on motorcycle applicants for whom fees are required under § 2703 of this title.

(d) Vehicles driven by minor permit holders. —

(1) A "Driver Education Learner's Permit" authorizes the holder to operate those vehicles that a holder of a Class D operator's license can operate.

(2) A "Level 1 Learner's Permit" authorizes the holder to operate those vehicles referenced under paragraph (d)(1) of this section.

(e) Classifications, endorsements and restrictions. —

(1) Class D operator's license. — Authorizes the license holder to operate any single vehicle with a GVWR of less than 26,001 pounds or any such vehicle towing a vehicle with a GVWR not in excess of 10,000 pounds. The vehicle must be designed to transport 15 or fewer passengers, including the driver, and they shall not transport hazardous materials which require the vehicle to be placarded under federal law.

(2) Temporary license. — A temporary license may be issued to the holder of a valid Class D operator's license or commercial driver's license to extend the expiration date, to replace a lost license or in lieu of the Class D or CDL licensing document. A temporary license or temporary instruction permit may be issued to an unlicensed driver for specialized training.

(3) Temporary instruction permit. — Authorizes the holder to operate those vehicles defined under paragraph (e)(1) of this section.

(4) Commercial driver's license. — CDL Class A, CDL Class B and CDL Class C licenses are defined in § 2611(b) of this title.

(5) Conditional license. — Limited driving privileges granted under §§ 2607(b), 4177C, 4177E, § 4177K(c) or [former] § 4177K(e) [repealed] of this title; § 4767 of Title 16; and § 1012 of Title 10.

(6) Occupational license. — Limited driving privileges granted under §§ 2118(r), 2607(b) and 2733(g) of this title.

(7) Hardship license. — Limited driving privileges granted under § 2751(s) of this title.

(8) Endorsement and restriction codes. — The Division is authorized to establish endorsement and restriction codes based upon this title.

(9) Non-CDL Class A or non-CDL Class B license. — Authorizes the holder to operate farm vehicles, fire-fighting equipment, and other authorized emergency vehicles under the commercial driver license waivers defined in § 2621 of this title.

(10) IID license. — Authorizes the holder to operate a vehicle with full Class D operators driving privileges only when the vehicle is equipped with an ignition interlock device.

36 Del. Laws, c. 10, § 62; Code 1935, § 5600; 21 Del. C. 1953, § 2702; 58 Del. Laws, c. 485; 60 Del. Laws, c. 339, § 1; 67 Del. Laws, c. 157, § 2; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 282, § 6; 71 Del. Laws, c. 375, § 1; 72 Del. Laws, c. 92, § 3; 73 Del. Laws, c. 414, § 1; 74 Del. Laws, c. 135, § 3; 74 Del. Laws, c. 273, § 1; 76 Del. Laws, c. 233, § 4; 78 Del. Laws, c. 13, §§ 60, 70.;



§ 2703. License to operate a motorcycle, motorbike, etc

(a) No person shall operate a motorcycle, motorbike or other 2-wheeled or 3-wheeled motor-driven vehicle, as defined in § 101(32) of this title, upon a highway of this State without having been properly licensed and having passed, to the satisfaction of the Department, an examination testing the person's ability to operate such vehicle safely. The Department shall place a motorcycle endorsement on the driver license authorizing the operation of such vehicle. A person who passes an examination administered by the Department on a 3-wheeled motor vehicle shall have a restriction placed on his or her driver license, in addition to the motorcycle endorsement, limiting him or her to the operation of 3-wheeled motor vehicles. A temporary motorcycle instruction permit can be issued to a person age 18 or older after passing a written motorcycle examination. This permit expires in 6 months. If for any reason whatsoever the applicant fails to pass the required road skills examination during the 6-month period granted by the permit, the permit shall be void, and the fee paid therefor shall be forfeited unless the applicant requests an extension thereof and pays the sum of $5.00. Upon payment of said sum the Division shall immediately issue 1 extension only of the permit for an additional 6 months. If the applicant fails to pass the required examination within the additional 6-month period, the permit shall become void. The following provisions shall apply to a person while operating a motorcycle with a temporary instruction permit for the operation of a motorcycle:

(1) No passengers shall be allowed on the motorcycle;

(2) Operating a motorcycle between sunset and sunrise is prohibited;

(3) A safety helmet and eye protection as approved by the Office of Highway Safety must be worn; and,

(4) Operation is not permitted on the federal interstate highway system.

(b) The initial and subsequent renewal fee for an authorization or endorsement under this section shall be $8.00 when the authorization or endorsement holder also holds a commercial motor vehicle driver license endorsed for the transport of hazardous materials. Otherwise, the fee for an initial authorization or endorsement under this section and each renewal shall be $12.

(c) Of each of the initial fees for authorization or endorsement collected pursuant to subsection (b) of this section the sum of $5.00 is appropriated to the Department of Transportation and shall be placed in a special account to be used only for expenses incurred in the administration of the motorcycle rider education program. For each fee collected for subsequent renewals pursuant to subsection (b) of this section, the total of such renewal fee shall also be appropriated to the Department of Transportation to be placed in said special account.

(d) The authorization or endorsement specified in subsection (a) of this section shall not be issued by the Division to any person under the age of 18 years unless the application therefor is signed both by the applicant and by the parent, guardian or court-ordered custodian of the applicant with whom the applicant resides in this State.

(1) Nevertheless, if the applicant has no parent, guardian or court-ordered custodian residing in the State to act as that applicant's sponsor, another responsible adult person who resides with the applicant in this State who is acceptable to the Secretary of Transportation may sign the application.

(2) The following sponsors are listed in order of priority:

a. Father or mother of the minor, if both parents are living together within this State and the minor resides with both parents;

b. Father of the minor, if the father is living within this State, and the minor resides with the father only; mother of the minor, if the mother is living within this State, and the minor resides with the mother only; or the father or mother, if the father or mother live within this State, and the minor resides with neither parent, and the minor has no legal guardian within this State;

c. Guardian or court-ordered custodian of the minor, duly appointed as such, under the laws of this State; or

d. Any suitable person acceptable to the Secretary of Transportation.

(3) The Department shall not require as a prerequisite to the issuance of a license to a minor under this section, that the father, mother, guardian or court ordered custodian who signs the minor's driver license application be present at the time the application is made by the minor, or sign the application at the offices of the Division of Motor Vehicles. The signing of the application and acknowledgment thereof by the natural parent, guardian, or court ordered custodian before a notary public or other person authorized to administer oaths shall be deemed sufficient to satisfy the requirements of this section. Sponsors designated in paragraph (d)(2)d. of this section shall sign the minor's license application in the presence of a Division representative.

(4) The sponsor who signs the motorcycle endorsement application on behalf of a minor can withdraw their sponsorship at any time until the minor reaches 18 years of age, thereby canceling the minor's authority to drive a motorcycle. If the court terminates the custody order and the minor subsequently resides with a parent in this State, then the parent may cancel the driving privileges of the minor under this section. Once canceled, the applicant can reapply for a motorcycle endorsement when they meet the provisions of this section and pay the endorsement fee.

(5) It shall be unlawful for any person to sign the application of a minor under this section when such application misstates the age of the minor or misrepresents themselves or their relationship to the minor. Any person who violates this provision shall be guilty of a class B misdemeanor. Both the minor applicant and the sponsor's driver's license will be suspended for 2 months under § 2733(a)(5) of this title.

(e) The authorization or endorsement specified in subsection (a) of this section shall not be issued by the Department to any person under the age of 18 years unless such person:

(1) Complies with subsection (d) of this section; and

(2) Completes a motorcycle rider education program, such program having been approved by the State Department of Transportation pursuant to this chapter.

21 Del. C. 1953, § 2702A; 55 Del. Laws, c. 313, § 1; 59 Del. Laws, c. 373, §§ 1, 2; 62 Del. Laws, c. 237, §§ 2, 3; 65 Del. Laws, c. 27, § 2; 65 Del. Laws, c. 356, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 282, §§ 3, 4; 72 Del. Laws, c. 46, § 1; 72 Del. Laws, c. 225, §§ 1, 2; 72 Del. Laws, c. 344, §§ 3, 4; 74 Del. Laws, c. 110, §§ 51-55; 76 Del. Laws, c. 41, §§ 1, 2; 76 Del. Laws, c. 260, §§ 1-4; 78 Del. Laws, c. 8, §§ 5-7; 78 Del. Laws, c. 212, §§ 1-3.;



§ 2704. Licenses of new residents; penalty

(a) Every person desiring to operate a motor vehicle shall, within 60 days after taking up residence in this State, apply to the Secretary and obtain the proper license.

(b) Whoever violates subsection (a) of this section shall for the first offense be fined not less than $25 nor more than $100. For each subsequent like offense, the violator shall be fined not less than $50 nor more than $200, or imprisoned not less than 10 nor more than 30 days, or both.

(c) The Division of Motor Vehicles shall provide notice of the obligation to register pursuant to § 4120 of Title 11 to each new resident applicant for a license to operate a motor vehicle. Every applicant for a driver's license shall sign an acknowledgment provided by the Division that the applicant has received notice that registration in compliance with § 4120 of Title 11 is mandatory for any person who has been convicted in any other state of any offense which, if committed or attempted in this State, would have been punishable as 1 or more of the offenses referenced in § 4120(a) of Title 11, and that such registration must occur within 7 days of coming into any county, city or town in which the applicant temporarily resides or is domiciled for that length of time.

All such signed acknowledgments shall be kept as permanent records by the Division in a format approved by the Director of Historical and Cultural Affairs, which may include storage on microfiche or other nonpaper forms of permanent retention.

Code 1935, § 5546A; 48 Del. Laws, c. 293, § 1; 21 Del. C. 1953, § 2703; 57 Del. Laws, c. 670, § 11A; 62 Del. Laws, c. 237, § 4; 64 Del. Laws, c. 466, § 6; 65 Del. Laws, c. 503, § 12; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 397, §§ 20, 21.;



§ 2705. Persons exempt from licensing requirements

The licensing requirements of this title do not apply to:

(1) An individual while driving or operating a road roller, road machinery or any farm tractor or implement of husbandry temporarily drawn, moved or propelled on the highways;

(2) A member of the armed forces of the United States who is serving on active duty and any dependent of the member, if:

a. The driver possesses a license to drive issued to the driver by the driver's state of domicile; and

b. The license authorizes the driver to drive in the driver's state of domicile vehicles of the class that the driver is driving in this State; or

(3) For not more than 30 days after the driver returns to the United States, a member of the armed forces of the United States who is returning from active duty outside the United States and any dependent of the member who is returning from residence with the member outside the United States, if:

a. The driver possesses a license to drive issued to the driver by the armed forces of the United States in a place outside the United States; and

b. The license authorizes the driver to drive vehicles of the class that the driver is driving in this State.

36 Del. Laws, c. 10, § 52; Code 1935, § 5590; 21 Del. C. 1953, § 2704; 62 Del. Laws, c. 237, § 5; 64 Del. Laws, c. 468, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2706. Nonresident operators

(a) A nonresident over the age of 16 years who has been duly licensed under a law requiring the licensing of operators in the nonresident's home state or country and who has in the nonresident's immediate possession a valid operator's license issued to the nonresident in the nonresident's home state or country shall be permitted without examination or license under this chapter to drive a motor vehicle upon the highways of this State.

(b) No nonresident whose home state or country does not require the licensing of operators and who has not been licensed as an operator in the nonresident's home state or country shall operate any motor vehicle upon any highway in this State without first making application for and obtaining a license as an operator as required under this chapter, except that any unlicensed nonresident who is over the age of 16 years and who is the owner of a motor vehicle which has been duly registered for the current registration year in the state or country of which the owner is a resident may operate such motor vehicle upon the highways of this State for a period of not more than 30 days in any 1 year without making application for or obtaining an operator's license under this chapter upon condition that the motor vehicle shall at all times display the license number plate or plates issued therefor in the home state or country of the owner and that the nonresident owner has in the nonresident's immediate possession a registration card evidencing such ownership and registration in the nonresident's home state or country.

36 Del. Laws, c. 10, § 53; Code 1935, § 5591; 42 Del. Laws, c. 171, § 1; 21 Del. C. 1953, § 2705; 62 Del. Laws, c. 237, §§ 6-11; 70 Del. Laws, c. 186, § 1.;



§ 2707. License qualifications

(a)(1) No Class D operator's license shall be issued to any person under the age of 16 years. A CDL Class A, CDL Class B or CDL Class C license shall not be issued to any person under 18 years of age nor to any person 18 years of age or older who has not had at least 1 year's experience as an operator of a motor vehicle.

(2) No endorsement for "L", "T", "P" or "N" shall be issued to any person under 18 years of age or to any person 18 years of age or older who has not had at least 1 year's experience as an operator of a motor vehicle. No endorsement of "H" or "X" shall be issued to any person under 21 years of age or to any person 21 years of age or older who has not had at least 1 year's experience as an operator of a motor vehicle.

(b) The Department shall not issue an operator's or chauffeur's license to any:

(1) Person whose license has been suspended, during the period for which license was suspended;

(2) Person whose license has been revoked under this chapter until the expiration of 1 year after such license was revoked;

(3) Person whom it has determined is an habitual drunkard or is addicted to the use of narcotic drugs;

(4) Person when in the opinion of the Department such person has such physical or mental disability or disease as will serve to prevent such person from exercising reasonable and ordinary control over a motor vehicle while operating the same upon the highways;

(5) Person who is unable to understand highway warning or direction signs in the English language;

(6) Person who is subject to loss of consciousness due to disease of the central nervous system, unless such person furnishes the Department with a certificate of the person's treating physician, duly licensed to practice medicine and surgery, which certificate states:

"I ____ (name of treating physician) hereby certify that I am the treating physician for ____ (name of person), that I have been the treating physician for him/her for a period of at least 3 months, that I am aware of his/her medical history, including his/her history with respect to diseases of the central nervous system, and that such person's infirmity is under sufficient control to permit him/her to operate a motor vehicle with safety to person and property."

Each person licensed to operate a motor vehicle on the basis of such certificate shall furnish the Department with a new certificate each year not later than the last day of the holder's birth month and not earlier than 45 days before said date. The certificate shall show that on the basis of an examination within said period a physician duly licensed to practice medicine and surgery has determined that the infirmity remains under sufficient control to permit the person to operate a motor vehicle with safety to person and property. Except as provided below, if such certificate is not received by the Department, the Department shall suspend said license and shall notify its holder.

The above provision of this paragraph notwithstanding, if the person's treating physician, duly licensed to practice medicine and surgery, furnishes the Department with a certificate which states:

"I ____ (name of treating physician) hereby certify that I am the treating physician for ____ (name of person), that I have been the treating physician for him/her for a period of at least 3 months, that I am aware of his/her medical history, including his/her history with respect to any disease of the central nervous system, that such person's disease no longer requires treatment and that such person can reasonably be expected to suffer no further losses of consciousness on account of such disease.";

the Department may find that the person need no longer submit annual certificates of competence to operate a motor vehicle and shall notify the person accordingly. The Department may at its discretion retain medical consultants to advise it. No physician who examines a person and provides a certificate in good faith in accordance with this paragraph shall be subject to any civil or criminal liability on account of having provided the certificate.

(7) Person who has not reached the person's eighteenth birthday unless such person has either:

a. Completed a course in driver education in a public or private high school in this State, such course having been approved by the State Board of Education and meeting the standards for such courses described by that Board; or

b. Been licensed to operate motor vehicles in another state and has completed a course of instruction in driver education and the safe operation of motor vehicles in a public or private high school outside this State.

(8) Person who has not reached the person's eighteenth birthday upon notification by the Family Court of the State pursuant to § 1009 of Title 10, for a time set by the Court in its discretion.

(9) Except as provided by § 1012 of Title 10, a person who has not reached the person's twenty-first birthday at the time of the offense, who has been convicted of or pleads guilty to, including a conviction or guilty plea pursuant to § 4767 of Title 16 and qualifying for first offender election under § 4177B of this title, any of the offenses listed hereinafter or who has been adjudicated delinquent as a result of acts which would constitute such offense if committed by an adult, for a period of 2 years from the date of sentencing, or until said person's eighteenth birthday, whichever is longer. The following shall constitute offenses under this paragraph:

a. Any drug offense under Title 16.

b. Any drug offense under Chapter 5 of Title 11.

c. Driving under the influence of alcohol or drugs as defined in § 4177 of this title.

d. Any offense punishable under the laws of the United States or any state of the United States substantially conforming to the provisions of the Delaware Code listed in paragraph (b)(9)a., b. or c. of this section.

Upon entry of conviction or adjudication of delinquency for any offense included in this paragraph, the Clerk of the Court or other person designated by the Court shall forthwith report such conviction or adjudication of delinquency to the Division of Motor Vehicles for action pursuant to the provisions of this paragraph.

(10) Person, other than those persons covered by paragraphs (b)(8) and (9) of this section, who has been convicted of or pleads guilty to any of the offenses listed in paragraph (b)(9)a., b., c. or d. of this section, including a conviction or guilty plea pursuant to § 4767 of Title 16 and qualifying for first offender election under § 4177B of this title, or who has been adjudicated delinquent as a result of acts which would constitute such an offense if committed by an adult, for a period of 6 months after the individual otherwise would have been eligible to have a driver's license issued if the individual does not have a driver's license or reinstated if the driver's license of the person has been suspended at the time the person is so convicted.

(11) Person who is the subject of an outstanding capias or bench warrant issued by the Family Court for failure to appear at any paternity or child support proceeding, or with respect to whom the Department has received notification from the Family Court as provided in § 516(g) of Title 13, or notice from the Director of the Division of Child Support Enforcement as provided in § 2216 of Title 13 regarding the denial or suspension of a license because of such person's child support delinquency.

(12) Person who has been expelled from a public school, where the Department has been notified by the school of such expulsion, until the expelled person presents such proof to the Department as the Department may require that such person complies with one of the requirements set forth in § 4130(e)(2) of Title 14.

(13) Person deemed "not eligible" by a Family Court Judge or Commissioner pursuant to entry into the Family Court Adjudicated Juvenile Drug Court Program until a further order of the Court permitting licensing.

36 Del. Laws, c. 10, § 54; Code 1935, § 5592; 41 Del. Laws, c. 228, § 1; 43 Del. Laws, c. 246; 45 Del. Laws, c. 289; 21 Del. C. 1953, § 2706; 49 Del. Laws, c. 57, § 1; 55 Del. Laws, c. 361, §§ 1, 2; 56 Del. Laws, c. 390, § 1; 59 Del. Laws, c. 307, § 3; 59 Del. Laws, c. 327, § 1; 62 Del. Laws, c. 237, §§ 12-15; 64 Del. Laws, c. 183, § 1; 67 Del. Laws, c. 108, § 1; 67 Del. Laws, c. 157, § 3; 67 Del. Laws, c. 429, §§ 1, 2; 69 Del. Laws, c. 125, § 1; 70 Del. Laws, c. 18, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 452, § 3; 70 Del. Laws, c. 471, §§ 1, 2; 71 Del. Laws, c. 107, § 1; 71 Del. Laws, c. 216, § 82; 71 Del. Laws, c. 272, § 3; 72 Del. Laws, c. 57, § 1; 72 Del. Laws, c. 477, § 2; 73 Del. Laws, c. 34, § 3; 73 Del. Laws, c. 408, § 2; 74 Del. Laws, c. 135, § 4; 78 Del. Laws, c. 13, § 69; 78 Del. Laws, c. 179, § 270.;



§ 2708. School bus driver's qualifications [Effective until July 8, 2015]

(a) No person shall drive, nor shall any contractor or public, parochial or private school, permit any person to drive a school bus within the State unless such driver has qualified for a commercial driver's license (CDL) under Chapter 26 of this title, and a school bus endorsement under this chapter, and other pertinent rules and regulations of the Department. Furthermore, except when in possession of a CDL permit and undergoing training or evaluation and accompanied by a certified Delaware School Bus Driver Trainer, school bus drivers shall at all times, while operating or in control of a school bus have in their immediate possession the following:

(1) A properly endorsed and classified Delaware CDL license, with a P (passenger) and S (school bus) endorsement. In exceptional circumstances, the Department of Education may request that the Department issue a 45-day temporary S endorsement to allow a driver to drive upon completion of all requirements except the 12 hours of classroom training. Out-of-state school bus drivers shall comply with § 2709 of this title.

(2) A physical examination certification indicating a valid and approved Department of Education physical exam completed within the last year.

(b) To qualify for an S (school bus) endorsement an applicant must meet all the following requirements:

(1) Be at least 18 years of age with 1 year of driving experience.

(2) Have qualified for a CDL license with P (passenger) endorsement.

(3) Show completion of a course of training with specific course content as determined by the Department of Education and including the knowledge specified in 49 C.F.R. § 383.123(a)(2). Such course shall contain as a minimum 12 hours of classroom training and 6 hours of training aboard a school bus with a certified Delaware School Bus Driver Trainer. Training on the school bus must include 4 hours of actual driving, 2 of which must be with students on the bus.

(4) Pass a road test in a school bus administered by the Department and until September 30, 2005, has otherwise met the conditions of 49 C.F.R. § 383.123(b).

(5) Not have more than 5 points on the applicant's 3-year driving record at the time of application.

(6) Not have had the applicant's license suspended, revoked or disqualified in this State or any other jurisdiction for moving violations in the last 5 years.

(7) Never have been convicted of any of the following crimes under the laws of this State or of any other jurisdiction:

a. Any crime constituting the manufacture, delivery or possession of a controlled substance or a counterfeit controlled substance classified as such in Schedule I, II, III, IV or V of Chapter 47 of Title 16;

b. Any crime against a child;

c. Any crime constituting a class A or B felony;

d. Any crime constituting a felony homicide, including, but not limited to, murder, manslaughter and vehicular homicide;

e. Any crime constituting a felony sexual offense;

f. Any crime constituting a felony offense against public administration involving bribery, improper influence or abuse of office; or

g. Any crime, other than those listed in this paragraph, constituting a felony for which the person has not been pardoned or for which less than 5 years have passed since the person fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension, and all forms of fines, restitution or community service.

(8) Submit to a drug test, to be administered pursuant to the rules and regulations of the Department of Education, the results of which must be negative for controlled substances as defined by 49 U.S.C. § 31306 and the implementing regulations issued by the Secretary of Transportation pursuant thereto unless the controlled substances have been ingested pursuant to a valid prescription or order of a practitioner while acting in the course of the practitioner's professional practice. Anyone testing positive to the drug test required in this paragraph shall have the right to request and pay for further analysis of their split sample, pursuant to the rules and regulations of the Department of Education, to determine whether the result was a false positive or the controlled substance was ingested pursuant to a valid prescription or order of a practitioner wile acting in the course of the practitioner's practice. Refusal to submit to testing, which shall include the provision of a substituted or adulterated test sample, shall be deemed to be a positive test result under this subsection.

(c) Any time a license with a school bus endorsement is suspended, revoked or disqualified for moving violations, or the driver exceeds 8 points for moving violations, the school bus endorsement shall become invalid, and the endorsement shall be removed from the license.

(d) Renewal of the school bus endorsement shall be as required for other licenses.

(e) The Department shall provide school bus driver records at no charge to the Department of Education or to companies contracted to the Department of Education for school bus services.

(f) The Department shall conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of issuing an S endorsement pursuant to this section. This check shall include a national criminal history background check, in addition to a review of the applicant's Delaware-based criminal history, a fingerprinting of applicants who are to be subjected to a national criminal history background check, and expressly authorizes the use of records of the Federal Bureau of Identification for screening the applicants.

36 Del. Laws, c. 10, § 55; Code 1935, § 5593; 21 Del. C. 1953, § 2707; 53 Del. Laws, c. 112; 56 Del. Laws, c. 400, § 1; 57 Del. Laws, c. 318; 57 Del. Laws, c. 670, § 11C; 58 Del. Laws, c. 160; 58 Del. Laws, c. 197; 58 Del. Laws, c. 511, § 43; 60 Del. Laws, c. 394, § 1; 62 Del. Laws, c. 237, §§ 16, 17; 65 Del. Laws, c. 464, §§ 1-3; 66 Del. Laws, c. 341, § 1; 67 Del. Laws, c. 75, § 1; 67 Del. Laws, c. 157, § 4; 67 Del. Laws, c. 378, §§ 1, 2; 68 Del. Laws, c. 192, § 1; 69 Del. Laws, c. 87, § 1; 69 Del. Laws, c. 236, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 65, §§ 21-23; 73 Del. Laws, c. 205, §§ 1-3; 73 Del. Laws, c. 252, § 9; 73 Del. Laws, c. 406, §§ 2, 3; 74 Del. Laws, c. 217, §§ 14, 15; 77 Del. Laws, c. 311, § 8; 77 Del. Laws, c. 312, § 2; 78 Del. Laws, c. 19, § 1.;



§ 2708. School bus driver's qualifications [Effective July 8, 2015]

(a) No person shall drive, nor shall any contractor or public, parochial or private school, permit any person to drive a school bus within the State unless such driver has qualified for a commercial driver's license (CDL) under Chapter 26 of this title, and a school bus endorsement under this chapter, and other pertinent rules and regulations of the Department. Furthermore, except when in possession of a CDL permit and undergoing training or evaluation and accompanied by a certified Delaware School Bus Driver Trainer, school bus drivers shall at all times, while operating or in control of a school bus have in their immediate possession the following:

(1) A properly endorsed and classified Delaware CDL license, with a P (passenger) and S (school bus) endorsement. In exceptional circumstances, the Department of Education may request that the Department issue a 45-day temporary S endorsement to allow a driver to drive upon completion of all requirements except the 12 hours of classroom training. Out-of-state school bus drivers shall comply with § 2709 of this title.

(2) A physical examination certification indicating a valid and approved Department of Education physical exam completed within the last year.

(b) To qualify for an S (school bus) endorsement an applicant must meet all the following requirements:

(1) Be at least 18 years of age with 1 year of driving experience.

(2) Have qualified for a CDL license with P (passenger) endorsement.

(3) Show completion of a course of training with specific course content as determined by the Department of Education and including the knowledge specified in 49 C.F.R. § 383.123(a)(2). Such course shall contain as a minimum 12 hours of classroom training and 6 hours of training aboard a school bus with a certified Delaware School Bus Driver Trainer. Training on the school bus must include 4 hours of actual driving, 2 of which must be with students on the bus.

(4) Pass a road test in a school bus administered by the Department and until September 30, 2005, has otherwise met the conditions of 49 C.F.R. § 383.123(b).

(5) Not have more than 5 points on the applicant's 3-year driving record at the time of application.

(6) Not have had the applicant's license suspended, revoked or disqualified in this State or any other jurisdiction for moving violations in the last 5 years.

(7) Never have been convicted of any of the following crimes under the laws of this State or of any other jurisdiction:

a. Any crime constituting the manufacture, delivery or possession of a controlled substance or a counterfeit controlled substance classified as such in Schedule I, II, III, IV or V of Chapter 47 of Title 16;

b. Any crime against a child;

c. Any crime constituting a class A or B felony;

d. Any crime constituting a felony homicide, including, but not limited to, murder, manslaughter and vehicular homicide;

e. Any crime constituting a felony sexual offense;

f. Any crime constituting a felony offense against public administration involving bribery, improper influence or abuse of office; or

g. Any crime, other than those listed in this paragraph, constituting a felony for which the person has not been pardoned or for which less than 5 years have passed since the person fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension, and all forms of fines, restitution or community service.

(8) Submit to a drug test, to be administered pursuant to the rules and regulations of the Department of Education, the results of which must be negative for controlled substances as defined by 49 U.S.C. § 31306 and the implementing regulations issued by the Secretary of Transportation pursuant thereto unless the controlled substances have been ingested pursuant to a valid prescription or order of a practitioner while acting in the course of the practitioner's professional practice. Anyone testing positive to the drug test required in this paragraph shall have the right to request and pay for further analysis of their split sample, pursuant to the rules and regulations of the Department of Education, to determine whether the result was a false positive or the controlled substance was ingested pursuant to a valid prescription or order of a practitioner wile acting in the course of the practitioner's practice. Refusal to submit to testing, which shall include the provision of a substituted or adulterated test sample, shall be deemed to be a positive test result under this subsection.

(c) Any time a license with a school bus endorsement is suspended, revoked or disqualified for moving violations, or the driver exceeds 8 points for moving violations, the school bus endorsement shall become invalid, and the endorsement shall be removed from the license.

(d) Renewal of the school bus endorsement shall be as required for other licenses.

(e) The Department shall provide school bus driver records at no charge to the Department of Education or to companies contracted to the Department of Education for school bus services.

(f) The Department shall conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of issuing an S endorsement pursuant to this section. This check shall include a national criminal history background check, in addition to a review of the applicant's Delaware-based criminal history, a fingerprinting of applicants who are to be subjected to a national criminal history background check, and expressly authorizes the use of records of the Federal Bureau of Identification for screening the applicants.

36 Del. Laws, c. 10, § 55; Code 1935, § 5593; 21 Del. C. 1953, § 2707; 53 Del. Laws, c. 112; 56 Del. Laws, c. 400, § 1; 57 Del. Laws, c. 318; 57 Del. Laws, c. 670, § 11C; 58 Del. Laws, c. 160; 58 Del. Laws, c. 197; 58 Del. Laws, c. 511, § 43; 60 Del. Laws, c. 394, § 1; 62 Del. Laws, c. 237, §§ 16, 17; 65 Del. Laws, c. 464, §§ 1-3; 66 Del. Laws, c. 341, § 1; 67 Del. Laws, c. 75, § 1; 67 Del. Laws, c. 157, § 4; 67 Del. Laws, c. 378, §§ 1, 2; 68 Del. Laws, c. 192, § 1; 69 Del. Laws, c. 87, § 1; 69 Del. Laws, c. 236, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 65, §§ 21-23; 73 Del. Laws, c. 205, §§ 1-3; 73 Del. Laws, c. 252, § 9; 73 Del. Laws, c. 406, §§ 2, 3; 74 Del. Laws, c. 217, §§ 14, 15; 77 Del. Laws, c. 311, § 8; 77 Del. Laws, c. 312, § 2; 78 Del. Laws, c. 19, § 1.;



§ 2709. Out-of-state school bus drivers; qualifications

(a) Out-of-state school bus drivers shall meet the requirements of their home state for driving a school bus and supplemental Delaware Department of Education training as determined by the Department of Education.

(b) Out-of-state school bus drivers shall provide a Delaware Department of Education physical examination certification indicating a valid and approved Delaware Department of Education physical exam completed within the last year.

(c) Out-of-state school bus drivers shall upon first employment provide to their supervisor a current copy of their home state driving record. The driver's supervisors shall maintain on file a current copy of their state driving record. These records will be annually reviewed using the same qualification criteria as found in § 2708 of this title.

(1) An out-of-state school bus driver shall:

a. Upon first employment, and thereafter annually, provide to the bus driver's supervisor a current copy of the bus driver's home state driving record;

b. Inform the bus driver's supervisor any time the bus driver's license is suspended or revoked.

(2) The supervisor of an out-of-state school bus driver shall:

a. Maintain on file a current copy of the driver's driving records; and

b. Annually update and review the driver's driving records using the same qualification criteria as found in § 2708 of this title.

21 Del. C. 1953, § 2707A; 58 Del. Laws, c. 197; 62 Del. Laws, c. 237, § 18; 67 Del. Laws, c. 157, § 5; 69 Del. Laws, c. 75, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 65, §§ 24, 25; 73 Del. Laws, c. 205, §§ 4, 5.;



§ 2710. Issuance of a Level 1 Learner's Permit and Class D operator's license to persons under 18 years of age

(a) The Division, upon receiving from any person over the age of 16 years, an application for a Level 1 Learner's Permit, together with the fee required by law, may, in its discretion, issue such a permit entitling the applicant, with such a permit in the applicant's immediate possession, to drive a motor vehicle upon the highways of this State provided they meet all requirements for the permit. Eye screening and medical examinations will be required in accordance with Division policies.

The Division may issue a distinctively designed Level 1 Learner's Permit document or issue the permit holder a Class D license encased in a packet which explains the driver's limited driving privileges. If the permit holder completes the 12-month driving experience and the sponsor does not withdraw their endorsement, the Division will notify the permit holder by mail that the permit holder is eligible for a Class D license. The time used to compute the 12 months of driving experience shall not include any period of time when the permit holder's driving privileges were suspended, revoked, canceled, denied or surrendered.

(b) Level 1 Learner's Permit. — A person who is at least 16 years old but less than 18 years old may obtain a Level 1 Learner's Permit if the person has:

(1) Successfully completed a course in driver education in a public or private high school in this State, which has been approved by the Department of Education and meets the standards for such courses described by that Department. If the applicant has completed a course of instruction in driver education in a public or private high school outside this State, the applicant must produce a certified copy of that applicant's high school transcript evidencing the completion of the driver education course;

(2) Passed a written test and road skills test administered by the Division or administered by a driver education teacher. Students who require specialized evaluation, training or equipment to operate a motor vehicle because of a physical or mental disability will be identified by the driver education teacher and tested by the Division;

(3) Been certified by the driver education teacher as qualified for licensing; and

(4) Submitted an application signed by a sponsor as required by subsection (e) of this section.

(c) Restrictions pertaining to the Level 1 Learner's Permit. — A learner's permit authorizes the permit holder to drive the specified type or class of motor vehicles as those defined under § 2702(d)(1) of this title for 12 months only under the conditions listed below. If the learner's permit expires, the applicant will pay the appropriate fees and pass a written and road skills examination conducted by the Division.

(1) The Level 1 Learner's Permit must be in possession of the permit holder.

(2) When the permit holder is under mandatory supervision, the permit holder must be supervised by a properly licensed parent, guardian or a licensed driver at least 25 years of age who has held a Class D license for at least 5 years. The supervising driver must be seated beside the permit holder in the front seat of the vehicle when it is in motion. No person other than the supervising driver can be in the front seat.

(3) For the first 6 months after issuance, the permit holder may only drive supervised. In order for the permit holder to be able to drive unsupervised as called for in paragraph (c)(4) of this section, a parent or guardian shall certify that the permit holder has completed 50 hours of driving time, which shall include 10 hours of nighttime driving. This certification form shall be developed by the Division of Motor Vehicles, Department of Education and Department of Highway Safety and shall be signed by the parent or guardian and submitted to a Department of Education approved program at the end of this 6-month period.

(4) After the first 6 months from issuance, the permit holder may drive unsupervised between the hours of 6:00 a.m. and 10:00 p.m. Such a permit holder may drive only with supervision from 10:00 p.m. to 6:00 a.m. with the exception of times when the permit holder is traveling to and from church activities, work activities and the permit holder's school. For purposes of this section, the term "school" shall not include school-related activities that do not take place on school property.

(5) No passengers other than the adult supervisor and 1 or fewer other passengers can be in the vehicle during the first 12 months. However, the passenger restrictions of this paragraph shall not apply to immediate members of the driver's family provided the adult supervisor is in the car. During the second 6-month period of unsupervised driving, when a supervisor is not present, only 1 other passenger in addition to the driver can be in the vehicle.

(6) The restrictions of paragraph (c)(4) of this section shall not apply to those individuals who are Delaware volunteer fire fighters and ambulance attendants as long as they have permission from their fire chief or ambulance captain in writing with the permit referenced in paragraph (c)(1) of this section and are returning home from their company stations or place of education or training relating to their respective duties for the sole purpose of either an emergency response, an official fire or ambulatory meeting, or education or training relating to said duties.

(7) The permit holder and all passengers, under the age of 18, in the vehicle must wear a seat belt or be secured in a child safety seat or booster seat as required by § 4802 or § 4803 of this title when the vehicle is in motion.

(8) The permit holder shall not operate a motor vehicle while using a cellular telephone, text messager, or substantially similar electronic device. This paragraph shall not apply if the permit holder has stopped the vehicle at a location off of the lanes of travel. Any permit holder found to be in violation of this paragraph is deemed to be operating the vehicle in a negligent manner and is subject to the penalties set forth in subsection (j) of this section.

(d) Class D license qualifications. — A person who is at least 17 years old but less than 18 years old may obtain a Class D operator's license if the person meets the following requirements:

(1) The person has held a Level 1 Learner's Permit issued by the Division for at least 12 months; and

(2) The person has an application signed by a sponsor as specified in subsection (e) of this section. The sponsor's signature on the Level 1 Learner's Permit application authorizes the minor to obtain the Class D operator's license when eligible unless the sponsor withdraws, in writing, their authorization for any such license or permit.

(e) The Division shall not grant the application of any minor between the ages of 16 years and 18 years for an operator's license or Level 1 Learner's Permit unless such application is signed both by the applicant and a sponsor who is the applicant's parent, guardian, Division of Family Services case worker or court-ordered custodian who resides in this State.

(1) Nevertheless, if the applicant has no parent, guardian, Division of Family Services case worker or court-ordered custodian residing in the State to act as the applicant's sponsor, another responsible adult person acceptable to the Secretary of Transportation who resides with the applicant in this State may sign the application.

(2) The following sponsors are listed in order of preference:

a. Father or mother of the minor if both parents are living together within this State and the minor resides with both parents.

b. Father of the minor, if the father is living within this State, and the minor resides with the father only; mother of the minor, if the mother is living within this State, and the minor resides with the mother only; or father or mother, if the father or mother live within this State, and the minor resides with neither parent, and the minor has no legal guardian within this State;

c. Guardian, Division of Family Services case worker or court-ordered custodian of the minor, duly appointed, as such, under the laws of this State; or

d. Any suitable person acceptable to the Secretary of Transportation.

(3) The Department shall not require as a prerequisite to the issuance of a license to a minor under this section, that the father, mother, guardian, Division of Family Services case worker or court-ordered custodian who signs the minor's driver license application be present at the time the application is made by minor or sign the application at the offices of the Division of Motor Vehicle. The signing of the application and acknowledgment thereof, by the parent, guardian, Division of Family Services case worker or court-ordered custodian before a notary public or other person authorized to administer oaths shall be deemed sufficient to satisfy the requirements of this section. However, sponsors designated in paragraph (e)(2)d. of this section shall sign the minor's license application in the presence of a Division representative.

(4) The sponsor who signs the driver's license application on behalf of a minor has final authority to determine if the minor is capable of handling the responsibility of operating a motor vehicle and authority to designate who can supervise the minor driver per paragraph (c)(2) of this section. The sponsor who signed the application on behalf of the minor can withdraw their endorsement at any time until the minor reaches age 18, thereby canceling the minor's driving authority regardless of the type of permit or license held. If the court terminates the custody order and the minor subsequently resides with a parent in this State, then the parent may cancel the driving privileges of the minor under this section. To reinstate the canceled driving privileges, an approved sponsor must sign the application on behalf of the minor. When the minor turns 18, they can reinstate their previously held driving privileges without a sponsor's signature. The applicant can reinstate the driving privileges of a canceled license when they meet the license requirements and pay the appropriate license fee.

(5) It shall be unlawful for any person to sign the application of a minor under the provisions of this section when such application misstates the age of the minor or misrepresents the sponsor's relationship to the minor. Any person who violates this provision shall be guilty of a class B misdemeanor, and both the minor applicant and the sponsor's driving privileges shall be suspended for 2 months per § 2733(a)(5) of this title.

(6) It is unlawful for a sponsor to knowingly allow the holder of a Level 1 Learner's Permit to drive in violation of paragraph (c)(2) of this section. A sponsor who violates this provision is guilty of an unclassified misdemeanor.

(f) Out-of-state driver license transfer. — A person who is at least 16 years old but less than 18 years old, who was a resident of another state and has a driver's license issued by that state, and who becomes a resident of this State may obtain Delaware driving authority under the following conditions:

(1) If the applicant was issued the out-of-state driver's license for less than 12 months, they are eligible to apply for a Level 1 Learner's Permit when meeting the requirements under subsection (b) of this section and successfully completing a driver education training program approved by the Delaware Department of Education.

(2) If the applicant was issued the out-of-state driver's license for over 12 months, and has successfully completed a driver education training program approved by the Delaware Department of Education, that applicant is eligible to apply for a Class D operator's license after meeting the requirements of subsection (e) of this section. Additionally, such a minor applicant must pass a written and road skills examination conducted by the Division.

(3) If the applicant holds an out-of-state driver's license and that applicant is over 18 years old, that applicant can apply for a Delaware Class D operator's license under §§ 2712 and 2713 of this title.

(g) Duration and fees. — A Level 1 Learner's Permit expires 12 months after the date of issuance. If the applicant's learner's permit expires, the permit shall be void. The permit can be reissued when the applicant meets the permit requirements. The applicant must pay the $40 Class D license fee at the time of initial application.

(h) It is unlawful for the holder of a Level 1 Learner's Permit to operate a motor vehicle in violation of the restrictions that apply to the Level 1 Learner's Permit. Failure to comply with these restrictions constitutes operating a motor vehicle without a license under § 2701(a) of this title.

(i) The Division shall not issue an operator's license or Level 1 Learner's Permit to a person who has not reached the person's eighteenth birthday at the time of the offense if the person has been adjudicated delinquent as a result of acts which would constitute such an offense if committed by an adult as set forth in § 2732(a) of this title.

(j) The Department may immediately suspend a minor's permit, license and/or driving privileges whenever the Department has reason to believe that such person is a reckless or negligent driver of a motor vehicle or has committed a serious moving traffic violation. The Secretary may promulgate policy regulations more stringent than those that apply to other drivers when suspending minors. The suspension period will be for l month for the first suspension and 3 months for subsequent suspensions under this subsection. No suspension under this section shall be used by a motor vehicle insurance company licensed to sell insurance in this State as a basis for canceling a policy of insurance or to raise the premium cost to the insured.

(k) Driver education learner's permit. — The Division, upon receiving proper notice that a person is currently enrolled in a driver's education course and successfully completed the minimum class hours of actual driving experience and in-the-car observation as approved by the Department of Education, may issue a driver education learner's permit to such person after the person's sixteenth birthday, provided the person meets all other Division requirements. The Division may issue a driver education learner's permit to those minors who meet the requirements of this section and need supervised driving experience before completing the road skill test. The 5-year driver license fee shall be collected at the time of the application. The permit is valid for 4 months. If for any reason whatsoever the applicant fails to pass the required examinations during the 4-month period granted by the permit, the permit shall be void and the driver license fee shall be forfeited. The application must be signed by the sponsor pursuant to subsection (e) of this section.

(1) Any person issued a driver education learner's permit pursuant to this subsection is entitled to drive a motor vehicle described in § 2702(d)(1) of this title upon the highways only when supervised by a properly licensed parent or guardian. If the parent(s) or guardian(s) is (are) not licensed to operate a motor vehicle or the permit holder is in the custody of the Department of Services for Children, Youth and their Families, the holder of the driver education learner's permit must be supervised by a licensed driver who is 25 years of age or older and have held a Class D driver's license for at least 5 years. The supervising driver must be seated beside the permit holder in the front seat of the vehicle when it is in motion. No person other than the supervising driver can be in the front seat.

(2) The driver education learner's permit must be in the possession of the permit holder.

(3) No passengers other than the adult supervisor and 1 or fewer other passengers can be in the vehicle. However, this passenger limit does not apply to members of the driver's immediate family.

(4) Driving experience obtained while holding this permit will be counted towards and in conjunction with the driving experience restrictions contained in paragraph (c)(3) of this section.

(5) The permit holder shall not operate a motor vehicle while using a cellular telephone, text messager, or substantially similar electronic device. This paragraph shall not apply if the permit holder has stopped the vehicle at a location off of the lanes of travel. Any permit holder found to be in violation of this paragraph is deemed to be operating the vehicle in a negligent manner and is subject to the penalties set forth in subsection (j) of this section.

36 Del. Laws, c. 10, § 56; 37 Del. Laws, c. 10, § 17; Code 1935, § 5594; 41 Del. Laws, c. 228, § 2; 44 Del. Laws, c. 192; 45 Del. Laws, c. 285; 21 Del. C. 1953, § 2708; 50 Del. Laws, c. 262, § 1; 53 Del. Laws, c. 221, § 20; 56 Del. Laws, c. 390, § 2; 58 Del. Laws, c. 511, § 44; 59 Del. Laws, c. 327, § 2; 62 Del. Laws, c. 156, § 1; 62 Del. Laws, c. 237, § 19; 64 Del. Laws, c. 355, § 1; 65 Del. Laws, c. 77, §§ 1, 2; 67 Del. Laws, c. 25, §§ 1, 2; 69 Del. Laws, c. 327, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 282, § 1; 72 Del. Laws, c. 344, §§ 1, 2; 72 Del. Laws, c. 477, §§ 1, 3, 4; 73 Del. Laws, c. 42, § 1; 74 Del. Laws, c. 110, §§ 56, 57; 74 Del. Laws, c. 324, § 1; 75 Del. Laws, c. 15, §§ 1, 2; 75 Del. Laws, c. 377, § 1-3; 76 Del. Laws, c. 76, § 21; 76 Del. Laws, c. 260, §§ 5, 6; 76 Del. Laws, c. 293, § 1; 76 Del. Laws, c. 415, §§ 1-5; 78 Del. Laws, c. 8, § 8.;



§ 2711. Application for license

(a) Every application for an operator's license shall be made on an application form furnished by the Department. The original application shall be verified by the applicant before a person authorized to administer oaths.

(b) Every application shall state the name, social security number, if eligible, date of birth, sex and residence address of the applicant and whether or not the applicant has previously been licensed as an operator, and, if so, when and by what state and whether or not such license has ever been suspended or revoked and, if so, the date of and reason for such suspension or revocation.

(c) Regardless of the age of the applicant, the Division shall require a birth certificate, or certified copy thereof, or some other evidence satisfactory to the Division of the applicant's name and date of birth.

(d)(1) Any male applicant who applies for an instruction permit or driver's license or a renewal of any such permit or license and who is at least 18 years of age but less than 26 years of age shall be registered in compliance with the requirements of § 3 of the "Military Selective Service Act", 50 U.S.C. App. § 453, as amended.

(2) The Department shall forward in an electronic format the necessary personal information of the applicants identified in this subsection to the selective service system. The applicant's signature on the application shall serve as an indication that the applicant either has already registered with the selective service system or that he is authorizing the Department to forward to the selective service system the necessary information for such registration. The Department shall notify the applicant at the time of application that his signature constitutes consent to registration with the selective service system, if he is not already registered.

36 Del. Laws, c. 10, § 57; 37 Del. Laws, c. 10, § 15; Code 1935, § 5595; 48 Del. Laws, c. 238, § 1; 21 Del. C. 1953, § 2709; 62 Del. Laws, c. 237, § 20; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 216, § 57; 71 Del. Laws, c. 282, § 2; 72 Del. Laws, c. 335, § 1; 72 Del. Laws, c. 485, § 2.;



§ 2712. Application for temporary instruction permits and Class D operator's license for persons age 18 or older

(a) A Class D temporary instruction permit may be issued to a person age 18 years or older. A temporary permit shall entitle the applicant to drive during a 6-month period only when the applicant is accompanied by a licensed operator over the age of 21 who is actually occupying a seat beside the driver and there are no more than 2 other persons in the vehicle.

(b) If for any reason the applicant fails to pass the required examination during the 6-month period granted by the permit, the permit shall be void, and the fee paid therefor shall be forfeited unless the applicant requests an extension thereof and pays the sum of $5.00 therefor. Upon payment of the said sum, the Division shall immediately issue only 1 extension of the permit for an additional 6 months. If the applicant fails to pass the required examination within the additional 6-month period, the permit shall become void.

(c) The applicant must successfully pass a written examination before being issued a temporary instruction permit, and pass a practical road skills examination before being issued a Class D operator's license. Eye screening and medical examinations will be administered in accordance with Division policies.

(d) It is unlawful for the holder of a Class D temporary instruction permit to operate a motor vehicle when the applicant is not accompanied by a licensed operator over the age of 21 years who is seated beside the driver or if there are more than 2 other persons in the vehicle. Failure to comply with subsection (a) of this section restrictions constitutes operating a motor vehicle without a license under § 2701(a) of this title.

36 Del. Laws, c. 10, § 58; Code 1935, § 5596; 45 Del. Laws, c. 283, § 1; 46 Del. Laws, c. 125; 21 Del. C. 1953, § 2710; 57 Del. Laws, c. 495, §§ 1, 2; 57 Del. Laws, c. 670, § 11B; 60 Del. Laws, c. 626, § 1; 64 Del. Laws, c. 23, §§ 1-3; 67 Del. Laws, c. 346, § 1; 67 Del. Laws, c. 429, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 282, § 5; 78 Del. Laws, c. 8, §§ 9-11.;



§ 2713. Examination of applicants; waiver of examination

(a) The Department shall examine every applicant for an operator's license before issuing any such license, except as otherwise provided in subsections (b) and (c) of this section. The Department shall examine the applicant as to the applicant's physical and mental qualifications to operate a motor vehicle in such manner as not to jeopardize the safety of persons or property and as to whether any facts exist which would bar the issuance of a license under this chapter. Such examination shall not include investigation of any facts other than those directly pertaining to the ability of the applicant to operate a motor vehicle with safety, or other than those facts declared to be prerequisite to the issuance of a license under this chapter.

(b) The Department may in its discretion waive the examination of any person applying for the renewal of an operator's license issued under this chapter.

(c) The Department may in its discretion issue an operator's license under this chapter without examination to every person applying therefor who is of sufficient age, as required by § 2707 of this title, to receive the license applied for and who at the time of such application has a valid unrevoked license of like nature issued to such person under any previous law of this State providing for the licensing of operators or to any person who at the time of such application has a valid unrevoked license of like nature issued to such person in another state under a law requiring the licensing and examination of operators.

(d) Written and road skill examinations for students duly enrolled in a driver education course will be administered by driver education teachers certified by the Delaware Department of Education. Upon successful completion of the driver education course, the certified teacher must issue a "High School Driver Education Certificate" which will be accepted in lieu of the written and road skill examinations administered by the Division for a period of 6 months from the date of issue. No further testing by the Division is required unless the High School Driver Education Certificate has expired; in such event, full testing is required. Students identified as disabled will attend specialized training and be examined by the Division. All persons under age 18 who transfer their out-of-state license for a Delaware license must be given a written and road test by the Division. Any person who is suspended while operating a motor vehicle on a Level 1 Learner's Permit, Driver Education Learner's Permit or temporary instruction permit will be re-examined before reinstatement. Notwithstanding the preceding, the Division must administer written and road skills tests to applicants who are 18 years of age or older, except as otherwise provided in subsections (b) and (c) of this section.

36 Del. Laws, c. 10, § 59; Code 1935, § 5597; 21 Del. C. 1953, § 2711; 62 Del. Laws, c. 237, § 21; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 282, § 10; 74 Del. Laws, c. 18, § 3.;



§ 2714. Special examination

(a) As a prerequisite to the continuation of the operator's right to drive on the highways, the Department shall cause a special examination to be made of every person involved in a second accident resulting in personal injury, death or property damage to an apparent extent of $250 within any 24-month period, when such person has been adjudged responsible for causing such accidents by a court of competent jurisdiction, to determine whether such person suffers from a physical or mental impediment to the safe operation of a vehicle.

(b) The Department shall also cause to be examined any person whom the State Police Superintendent, State Police Troop Commanders or chief of police of any city, town or county in this State recommends for such examination.

(c) The Department may examine any person whose mental or physical conditions may interfere with safe operation of a motor vehicle when reported, in writing, to the Department by a physician, member of the immediate family, the court or other person acceptable to the Secretary of Transportation. This examination is to determine the person's physical and mental qualifications to operate a motor vehicle in such manner so as not to jeopardize the safety of person or property and whether any facts exist which would bar the continued issuance of a license under this chapter. Such examination shall not include investigation of any facts other than those directly pertaining to the ability of the applicant to operate a motor vehicle safely or other facts declared to be prerequisite to the continued issuance of a license under this chapter. Evaluation requested per subsections (b) and (c) of this section are confidential records used to determine a driver's ability to safely operate a motor vehicle and shall not be released except by court order.

36 Del. Laws, c. 10, § 59; 37 Del. Laws, c. 13; 40 Del. Laws, c. 38, § 2; Code 1935, § 5597; 21 Del. C. 1953, § 2712; 50 Del. Laws, c. 395, § 1; 67 Del. Laws, c. 94, § 1; 72 Del. Laws, c. 365, § 1; 74 Del. Laws, c. 110, § 58.;



§ 2715. Issuance of license every 8 years; fees; photograph

(a) Upon receipt of the application and a fee of $40 and after such examination as provided in this chapter, the Secretary may issue, at the Secretary's discretion, a motor vehicle driver's license which shall expire and be renewable on the eighth anniversary date of the birth of the applicant next following the date of its issuance unless the birth date is February 29, in which event the license shall expire and be renewable on February 28 every eighth year. A permanent resident foreign national may be issued a full 8-year driver's license. However, a driver's license issued to a temporary foreign national must be limited to the period of time that the temporary foreign national is authorized to be in the United States.

(b) On or near the date of expiration of a motor vehicle driver's license, each licensee shall appear at 1 of the Department's offices and be photographed by the Department of Transportation. Upon approval by the Director of the Division of Motor Vehicles, in the Director's discretion, the requirement for this appearance may be waived if circumstances prevent the licensee from appearing on or near the time of renewal.

(c) A late fee of $1.15 shall be assessed in addition to the renewal fee for every person whose driver's license has expired.

(d) Notwithstanding subsections (a), (b), and (c) of this section, the Secretary may issue driver licenses for less than 8 years until December 12, 2016, so the number of renewals can be more evenly distributed over an 8-year period. If a driver license is issued for less than 8 years pursuant to this section, the fee shall be calculated at $5.00 per year.

(e) Notwithstanding the length of issuance and fees as stated in this subsection, the length of issuance and fees for commercial motor vehicle driver's licenses as required in Chapter 26 of this title shall be as required in § 2611 of this title.

36 Del. Laws, c. 10, § 57; Code 1935, § 5595; 48 Del. Laws, c. 238, § 2; 21 Del. C. 1953, § 2713; 49 Del. Laws, c. 361, § 1; 57 Del. Laws, c. 218; 57 Del. Laws, c. 670, §§ 11A, 11C; 61 Del. Laws, c. 282, § 1; 65 Del. Laws, c. 77, § 3; 65 Del. Laws, c. 329, § 1; 67 Del. Laws, c. 157, § 6; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 59; 75 Del. Laws, c. 183, § 2; 76 Del. Laws, c. 76, §§ 22, 23; 76 Del. Laws, c. 126, § 1; 78 Del. Laws, c. 8, §§ 12-15.;



§ 2716. Permanent license; fees; expiration

(a) Upon receipt of the application and a fee of $35, and upon proof that such applicant has been licensed by the Department for a period of 3 consecutive years and that such applicant is qualified under this chapter, the Secretary may issue, at the Secretary's discretion, a permanent driver's license which shall not become ineffective until or unless otherwise revoked, canceled or suspended as provided by law or until such license expires.

(b) Each holder of a permanent driver's license shall pay an additional fee of $24 every 8 years to the Department in payment of the cost of a photograph which will be taken by the Department. Nonpayment of this fee by the date indicated shall automatically render the license expired.

(c) A late fee of $1.15 shall be assessed in addition to the renewal fee for every person whose driver's license has expired.

(d) Effective April 1, 1990, no more permanent licenses as permitted under this section shall be issued to applicants applying for commercial motor vehicle driver licenses pursuant to Chapter 26 of this title.

(e) Effective August 1, 2007, no more permanent licenses shall be issued pursuant to this section, except for renewals of permanent licenses issued prior to that date.

36 Del. Laws, c. 10, §§ 57, 65; 37 Del. Laws, c. 10, § 16; Code 1935, §§ 5595, 5603; 45 Del. Laws, c. 282, § 1; 45 Del. Laws, c. 288, § 1; 21 Del. C. 1953, § 2714; 49 Del. Laws, c. 361, § 2; 57 Del. Laws, c. 670, § 11A; 57 Del. Laws, c. 720; 58 Del. Laws, c. 79; 58 Del. Laws, c. 511, § 45; 61 Del. Laws, c. 282, § 2; 65 Del. Laws, c. 329, § 2; 67 Del. Laws, c. 157, § 7; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 76, §§ 24, 25; 78 Del. Laws, c. 8, §§ 16-18.;



§ 2717. Refusal to issue license; appeal

The Department, for sufficient reasons, may refuse to issue any form of license or permit to any applicant. Upon such refusal, such applicant may appeal to the Court of Common Pleas of the county in which the applicant resides. An appeal of a denial of a license pursuant to § 516(g) or § 2216 of Title 13 shall be only as provided in Title 13.

36 Del. Laws, c. 10, § 59; 40 Del. Laws, c. 38, § 3; Code 1935, § 5597; 21 Del. C. 1953, § 2715; 69 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 452, § 4; 71 Del. Laws, c. 216, § 83.;



§ 2718. Information on licenses

(a) Every license shall bear thereon the distinguishing number assigned to the licensee and shall contain the name, age, residential address and a brief description of the licensee for the purpose of identification and shall have a space for the signature of the licensee. Every license shall also bear thereon a photograph of the licensee. Upon approval by the Director of the Division of Motor Vehicles, in the Director's discretion, the requirement for a photograph may be waived, if circumstances prevent the licensee from appearing on or near the time of renewal. The licensee's social security number is used for identification purposes and shall be maintained in the Division of Motor Vehicle's record system.

(b) The Division of Motor Vehicles shall provide a method for permitting a person making application for a license or identification card, or for renewal thereof, to have designated thereon that such person is a donor pursuant to subchapter II, Chapter 27 of Title 16, the Uniform Anatomical Gift Act.

(1) Upon such designation, the Division of Motor Vehicles shall in a manner prescribed by the Division make a suitable notation upon the license or identification card indicating that the person is a donor.

(2) The designation shall constitute sufficient legal authority for the removal of a body or part thereof upon the person's death and the designation shall be removed only upon written notice to the Division by the donor.

(3) At the time the donor authorizes the designation to appear on the donor's license or identification card, the donor shall be notified that the designation can be removed only upon written notice to the Division.

(4) For purposes of this section, license shall not include any temporary license.

(c) The Division of Motor Vehicles shall provide a method for permitting a person applying for a license or identification card, or for renewal thereof, to have designated thereon that such person has a medical condition which may require special attention.

(1) Upon such designation, the Division of Motor Vehicles shall in a manner prescribed by the Division make a suitable notation upon the license or identification card indicating that such person has a medical condition which may require special attention.

(2) At the time the licensee authorizes the designation to appear on the licensee's license or identification card, the licensee shall be notified that the designation can be removed only upon written notice to the Division.

(3) For purposes of this subsection, license shall not include any temporary license.

(4) No designation shall be noted upon the license or identification card of any person under 18 years of age unless written permission of the parents or guardian is granted.

(5) For the purposes of this subsection "medical condition" shall include the execution of a pre-hospital advanced care directive pursuant to § 9706(h) of Title 16.

(d) A driver's license applicant or holder of a driver's license shall provide the Division with the applicant's or holder's social security number if eligible. This shall take place at the time of renewal of such driver's license or at the time a new license is issued to the applicant for any reason.

(e) If an applicant is required to register as a sex offender pursuant to § 4120 of Title 11, as amended, for a felony conviction the sentencing court shall take possession of the driver's license and shall tender to the person being sentenced a temporary license, directing that the person report to the Division of Motor Vehicle for a replacement driver's license with the following code under restrictions: Y indicating sex offender. The person shall tender to the Division of Motor Vehicle a fee of $5.00 for the replacement license. Upon a person being removed from the registration requirement, the Division of Motor Vehicle shall issue a license without the sex offender code printed upon the license at no charge. The sentencing court shall forward to the Division all licenses that it receives, along with a copy of the sentencing order.

(f) Failure to comply with subsection (e) of this section within 30 days of a qualifying felony conviction pursuant to § 4120 of Title 11 will result in the suspension of driving privileges by the Division of Motor Vehicles.

36 Del. Laws, c. 10, § 62; Code 1935, § 5600; 21 Del. C. 1953, § 2716; 60 Del. Laws, c. 344, § 1; 62 Del. Laws, c. 237, § 22; 64 Del. Laws, c. 286, § 1; 65 Del. Laws, c. 77, § 4; 67 Del. Laws, c. 157, § 8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 133, §§ 1, 2; 71 Del. Laws, c. 261, § 1; 71 Del. Laws, c. 453, § 11; 72 Del. Laws, c. 32, § 1; 72 Del. Laws, c. 335, §§ 2, 6; 75 Del. Laws, c. 185, §§ 1, 2; 75 Del. Laws, c. 194, § 2; 77 Del. Laws, c. 182, § 1.;



§ 2719. Records

The Department shall file every application for an operator's license and index the application by name and number and maintain suitable records of all licenses issued and all applications for licenses denied, as well as a record of all licenses which have been suspended or revoked.

36 Del. Laws, c. 10, § 61; Code 1935, § 5599; 21 Del. C. 1953, § 2717; 62 Del. Laws, c. 237, § 23.;



§ 2720. Duplicate licenses; requirements; fee

(a) In the event that any operator's license issued under this chapter is lost or destroyed the person to whom it was issued may apply to the Department for the issuance of a duplicate or substitute license upon executing such forms as may be required by the Department and upon furnishing proof satisfactory to the Department that such license has been lost or destroyed.

(b) Upon receipt of the application and the required fee, the Secretary of Transportation of this State may, at the Secretary's discretion, require an examination of such applicant in accordance with this chapter.

(c) Each application for the issuance of a duplicate license certificate shall be accompanied by a fee of $10.

36 Del. Laws, c. 10, § 63; Code 1935, § 5601; 45 Del. Laws, c. 284; 21 Del. C. 1953, § 2718; 53 Del. Laws, c. 221, § 21; 57 Del. Laws, c. 670, § 11B; 62 Del. Laws, c. 237, § 24; 63 Del. Laws, c. 440, § 1; 67 Del. Laws, c. 157, § 9; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 60.;



§ 2721. Duty to sign and carry license

(a) Every person licensed as an operator shall write the person's usual signature with pen and ink in the spaces provided for that purpose on the license certificate and such license shall not be valid until the certificate is so signed.

(b) The licensee shall have such license in the licensee's immediate possession at all times when driving a motor vehicle and shall display the same upon demand of a uniformed police officer, justice of the peace, peace officer or motor vehicle inspector. It shall be a defense to any charge under this subsection if the person so charged produces in court an operator's license theretofore issued to such person and valid at the time of the arrest.

36 Del. Laws, c. 10, § 64; Code 1935, § 5602; 46 Del. Laws, c. 64; 21 Del. C. 1953, § 2719; 62 Del. Laws, c. 237, § 25; 70 Del. Laws, c. 186, § 1.;



§ 2722. Restricted licenses based on driver's physical limitations

(a) The Department upon issuing an operator's license may, whenever good cause appears, impose restrictions suitable to the licensee's driving ability with respect to the type of or special mechanical control devices required on a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee's driving ability arising out of or caused by the licensee's physical defects or infirmities as the Department determines to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) The Department may either issue a special restricted license or may set forth such restrictions upon the usual license form.

(c) The Department may, upon receiving satisfactory evidence of any violation of the restrictions of such license, suspend or revoke the same but the licensee shall be entitled to a hearing as upon a suspension or revocation under this title.

(d) It is a misdemeanor for any person to operate a motor vehicle in any manner in violation of the restrictions imposed in a restricted license issued to that person.

Code 1935, § 5589A; 48 Del. Laws, c. 286; 21 Del. C. 1953, § 2720; 62 Del. Laws, c. 237, § 26; 70 Del. Laws, c. 186, § 1.;



§ 2723. Medical Advisory Board

(a) There shall be a Medical Advisory Board consisting of a minimum of 3 members nominated by the President of the Medical Council of Delaware or the Chairperson of the Board and appointed by the Secretary. The Chairperson of the Board shall be the Medical Director of the Division of Public Health. The Board shall consult an ophthalmologist and an optometrist in all cases where a vision problem exists. The ophthalmological consultant shall be nominated by the President of the Medical Council of Delaware or the Chairperson of the Board, and the optometric consultant shall be nominated by the President of the Delaware Optometric Association or the Chairperson of the Board. Both vision consultants shall be appointed by the Secretary.

(b) The Board shall advise the Secretary on medical criteria and vision standards relating to the licensing of drivers under this chapter.

(c) The identities of the members of the Board and its vision consultants shall be kept confidential. To maintain confidential their identities, they shall not be required to appear in court. If the qualifications of the members or consultants are challenged in court, the Secretary shall give the court brief professional biographies outlining the training and experience of each member and of each vision consultant.

(d) Reports received or made by the Board, or its members, or its vision consultants for the purpose of assisting the Secretary in determining whether a person is qualified to be licensed are for the confidential use of the Board or the Secretary and may not be divulged to any person or used as evidence in any trial except that the reports may be admitted in proceedings under §§ 2717 and 2734 of this title.

(e) Members of the Board and its vision consultants shall receive compensation in the amount of $40 per meeting attended.

21 Del. C. 1953, § 2721; 57 Del. Laws, c. 366, § 1; 57 Del. Laws, c. 558, §§ 1, 5-8; 70 Del. Laws, c. 147, § 27; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 29, § 1.;



§ 2724. Medical evaluation of drivers; suspension; review

(a) Upon the determination of the Secretary that a licensed driver or applicant for a license may not be physically, visually or mentally qualified to be licensed, the Secretary will mail to the licensed driver or applicant for a license a registered letter with return receipt requested stating the need for a medical or optometric evaluation along with instructions. Attached to this letter will be a physical or visual examination report. The individual so notified shall be required within 30 days from the date of notification to have this report completed. The individual so notified shall make arrangements to be examined by a private physician or private optometrist of the individual's choice at the individual's expense, or, if it is determined by the Secretary that the individual is unable to pay for this examination, the Secretary shall arrange with a deputy health officer of the State to have this examination performed. The completed report shall be forwarded by the examining physician or optometrist to the Secretary.

(b) If this report is not received within the 30 days or if a reasonable explanation for the delay is not received, the Secretary shall notify the individual that the individual's driving privilege has been suspended until such report is received and evaluated. Upon receipt of the completed report, the Secretary shall forward this report to the Secretary of the Department of Health and Social Services for review.

(c) The Secretary of the Department of Health and Social Services shall review the report to determine if the case warrants evaluation by the Medical Advisory Board. If the report gives no medical or optometric information indicating impairment of any degree, the report shall be returned to the Secretary with the indication that there is no apparent need for action based on medical impairment. If the information in the medical or optometric report warrants review by the Board, a copy of the report shall be forwarded to each member of the Board for evaluation. In case of a vision problem the report shall also be forwarded to the optometric and ophthalmological consultants.

(d) After review, each member of the Medical Advisory Board and the vision consultants shall report their recommendations to the Secretary. The members of the Board and the vision consultants shall not meet as a group unless such a meeting is called by the Chairperson, but rather each member and consultant shall arrive at an opinion independently and shall inform the Secretary of the member's or consultant's recommendations. These recommendations may involve any of the following by way of illustration but not of limitation:

(1) No action against driver or applicant;

(2) Periodic medical or optometric evaluation;

(3) Specific license restrictions;

(4) Further medical or optometric evaluation;

(5) Driver improvement activity, including retesting;

(6) License suspension.

(e) The Secretary shall make the final decision on whether the driver or applicant for a license should be licensed, refused, issued a restricted license or have the license suspended.

(f) Upon the decision of the Secretary, the Department shall notify the driver or applicant and shall afford the driver or applicant an opportunity of a hearing before the Department in the county where the driver or applicant resides. Upon such hearing, the Secretary may rescind the order upon a showing of good cause.

(g) Members of the Board and vision consultants and other persons making or evaluating examinations shall not be held liable for their opinions and recommendations.

21 Del. C. 1953, § 2721A; 57 Del. Laws, c. 366, § 1; 57 Del. Laws, c. 558, §§ 2-4; 70 Del. Laws, c. 149, §§ 206, 207; 70 Del. Laws, c. 186, § 1.;



§ 2725. Standards

The Secretary shall have the authority to promulgate standards which may be applied by the Medical Advisory Board. Such standards shall also apply to the final determination of the Secretary upon the physical, visual or mental qualifications of a driver or applicant.

21 Del. C. 1953, § 2722; 57 Del. Laws, c. 366, § 2.;



§ 2726. Motorcycle rider education program — Established

(a) The Department of Transportation shall implement a motorcycle rider education program meeting the requirements of this section and § 2727 of this title and any rules or regulations promulgated by the Department.

(b) Adequate courses shall be provided to meet the reasonably anticipated needs of all persons in the State who are eligible and who desire to participate in such a program.

(c) Courses shall be open to all residents of the State who either hold a current valid driver's license or who are eligible for a motorcycle learner's permit. The course shall be open to all persons in the military service stationed in Delaware and their families.

(d) State assisted or private instructional services may offer courses in motorcycle rider education; provided, however, such course offerings meet the requirements of this section and § 2727 of this title. Such course offerings by State assisted or private instructional services may be reimbursed under this section and § 2727 of this title. The Secretary may also enter into contracts for needed services related to the courses.

(e) The Department of Transportation shall adopt the Motorcycle Safety Foundation Motorcycle Rider Course curricula or establish other equivalent minimum course requirements, designed to develop and instill the knowledge, attitudes, habits and skills necessary for the safe operation of a motorcycle.

(f) The Department shall adopt rules and regulations which are necessary to carry out the provisions of the motor rider education program.

(g) For any person who successfully completes the motorcycle rider education program, the Department's motorcycle written examination and road test shall be waived.

(h) The total budget for the motorcycle rider education program shall be based on the revenue available or estimated to be available in the special account established for the motorcycle rider education program.

65 Del. Laws, c. 27, § 1; 74 Del. Laws, c. 110, §§ 61, 62.;



§ 2727. Motorcycle rider education program — Requirements for instructors

The Department shall establish minimum requirements for the qualification for a motorcycle rider education instructor. The minimum requirements shall include, but not be limited to, the following:

(1) The instructor shall have a high school diploma or its equivalent.

(2) The instructor must be at least 18 years of age and must hold a valid driver's license and a valid motorcycle endorsement.

(3) The instructor must hold a valid motorcycle endorsement and must have had at least 2 years of motorcycle riding experience.

(4) The instructor's driver's license shall not have been suspended or revoked any time during the immediately preceding 2 years.

(5) The instructor shall have no convictions for driving under the influence of alcohol or drugs during the immediately preceding 5 years nor shall the instructor have been subject to § 4177B of this title during the immediately preceding 5 years.

(6) The instructor shall not have any convictions for moving traffic violations with a total of 4 points during the immediately preceding 2 years.

(7) Instructors who are licensed in other states must furnish certified copies of their driving records to the Division of Motor Vehicles. An applicant shall not be eligible for instructor status until the instructor's driving record for the immediately preceding 5 years is furnished.

(8) The instructor must have a Motorcycle Safety Foundation certification as an instructor.

65 Del. Laws, c. 27, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Suspension or Revocation

§ 2731. Duty of courts and police officers

(a) Every court and police officer having jurisdiction over offenses committed under any law of this State regulating the operation of motor vehicles on highways shall forward to the Department a record of the conviction of any person in any court for a violation of any of such laws within 30 days of the disposition of the case and may recommend the suspension of the driver's license of the person so convicted. The Department shall thereupon consider and act upon such recommendation in such manner as it deems best.

(b) The clerk or prothonotary of every court shall forward to the Department or its successor, a record of the name and address of each convicted person who shall have been sentenced to pay a fine, costs or both a fine and costs and who has failed to pay at the time sentence was imposed or in accordance with an order of the court. Whenever a convicted person who has not paid a fine, costs or both at the time sentence was imposed shall pay, the clerk or prothonotary shall provide the convicted person with a receipt confirming that the fine, costs or both have been paid so that the receipt may be presented to the Department, or its successor, as notice that the fine, costs or both have been paid.

(c) The voluntary assessment center shall forward to the Department or its successor a record of the name and address of each person who has been given a Uniform Traffic Complaint and Summons on which a voluntary assessment was permitted pursuant to § 709 of this title and who: (1) has failed to pay the voluntary assessment within 30 days from the date of arrest; and (2) has not notified the court or voluntary assessment center with 30 days from the date of arrest, in writing, that the person wishes to have a hearing on the charge stated in the Uniform Traffic Complaint and Summons; or (3) has failed to appear at trial on such charge(s) on the time and date required by the court; or (4) has failed to pay the fine on such charge(s) in accordance with a deferred payment order, the Department or its successor shall: (1) if the person is a resident of this State, forthwith suspend the person's license until the person provides evidence to the Department that the fine has been paid, or that the person has appeared before the court and made arrangements to take care of the charge(s); or has been adjudicated not guilty; and (2) if the person is a nonresident of this State, the Department may suspend the person's driving privileges in this State and immediately advise the motor vehicle administrator of the state wherein the person is a resident that the person's license to drive be suspended until the person provides evidence that the fine has been paid, or that the person has appeared before the court and made arrangements to take care of the charge(s) or has been adjudicated not guilty.

36 Del. Laws, c. 10, § 66; Code 1935, § 5604; 21 Del. C. 1953, § 2731; 57 Del. Laws, c. 512, § 1; 65 Del. Laws, c. 77, § 9; 68 Del. Laws, c. 388, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 458, § 1; 73 Del. Laws, c. 234, § 4.;



§ 2732. Mandatory revocation or suspension of license

(a) The Department shall forthwith revoke the license or driving privileges or both of any person upon receiving a record of the conviction, or adjudication of delinquency by Family Court for acts which would constitute such an offense if committed by an adult, of such person of any of the following crimes:

(1)a. Upon a conviction of manslaughter, under § 632 of Title 11, if the manslaughter resulted directly from the use of a motor vehicle, or upon conviction of vehicular homicide first degree, pursuant to § 630A of Title 11, the license or driving privileges or both of the person so convicted shall be revoked for a period of 4 years.

b. Upon a conviction of vehicular homicide second degree, pursuant to § 630 of Title 11, or upon a conviction for criminally negligent homicide if the homicide resulted directly from the use of a motor vehicle, the license or driving privileges or both of any person so convicted shall be revoked for a period of 3 years.

(2)a. Upon conviction for assault first degree, pursuant to § 613 of Title 11 or assault second degree, pursuant to § 612 of Title 11, if the assault resulted directly from the use of a motor vehicle or upon a conviction of vehicular assault first degree, pursuant to § 629 of Title 11, the license or driving privileges or both of any person so convicted shall be revoked for a period of 2 years.

b. Upon conviction for vehicular assault second degree, pursuant to § 628A of Title 11, the license or driving privileges or both of any person so convicted shall be revoked for a period of 1 year.

(3) Driving a vehicle while under the influence of intoxicating liquor or narcotic drug;

(4) Perjury or the making of a false affidavit to the Department under this chapter or any other law of this State requiring the registration of motor vehicles or regulating their operation on highways;

(5) Any crime punishable as a felony under the motor vehicle laws of this State or any other felony in the commission of which a motor vehicle is used;

(6) Conviction or forfeiture of bail upon 3 charges of reckless driving all within the preceding 12 months; but no license shall be revoked by reason of any conviction or convictions upon the charge of overloading any vehicle as provided in § 4502 of this title;

(7) A conviction of a driver of a motor vehicle involved in an accident resulting in the death or injury of another person upon a charge of failing to stop and disclose the driver's identity at the scene of the accident;

(8) A conviction of attempting to flee or elude a police officer after having received a visual or audible signal from the officer as provided in § 4103(b) of this title.

(b) Upon receiving a record of the failure of a convicted person to pay a fine, costs or both as described in § 2731(b) of this title, or to timely complete a course of instruction pursuant to § 4175A or § 4177D of this title, the Department or its successor, shall:

(1) If the convicted person is a resident of this State, forthwith suspend the convicted person's license until the fine, costs or both have been paid, or the court finds that the person has completed the necessary course of instruction and paid all applicable fees; and

(2) If the convicted person is a nonresident of this State, forthwith suspend the convicted person's driving privileges in this State and immediately advise the Motor Vehicle Administrator of the state wherein the convicted person is a resident that the convicted person has failed to pay a fine, costs or both, or to timely complete a course of instruction pursuant to § 4175A or § 4177D of this title, and requesting that the convicted person's license to drive be suspended until the fine, costs or both have been paid, or the court finds that the person has completed the necessary course of instruction and paid all applicable fees.

(c) The Division shall forthwith revoke the license or driving privileges, or both, of any child upon notification by the Family Court of the State pursuant to § 1009 of Title 10.

(d) Upon receipt of notification from the Family Court pursuant to § 516(g) of Title 13, or notice from the Director of the Division of Child Support Enforcement pursuant to § 2216 of Title 13 regarding the suspension of a license because of such person's child support delinquency, the Department shall forthwith suspend such person's commercial driver license or license to operate a motor vehicle. The provisions of §§ 516(g) and 2216 of Title 13 shall supersede any provisions of this title to the contrary with respect to any matter relating to the denial or suspension of a license under § 516(g) or § 2216 of Title 13. The Department shall create and maintain a record showing a suspended driving status for a person whose license is suspended pursuant to this subsection. A license so suspended shall remain suspended until the person obtains written certification from the Family Court or the Director of the Division of Child Support Enforcement or the Director's designee that the grounds for suspension of the license under § 516(g) or § 2216 of Title 13 no longer exist. No occupational license may be issued in any case in which a license has been suspended pursuant to § 516(g) or § 2216 of Title 13.

(e) The Department shall forthwith suspend the license or driving privileges, or both, of any person who has been expelled from a public school upon receipt of notice from the superintendent of schools for the school district in which such school is located, that such person has been expelled. No insurer may increase the premiums charged for, or reduce the coverage provided by, any policy of vehicle insurance, as defined in § 906(a)(1) of Title 18, solely as a result of the suspension of a person's license or driving privileges under this subsection.

(f) The convictions included in subsections (a) and (b) of this section shall be deemed to include convictions for any violation of this title or a local ordinance or regulation substantially conforming to a state statutory provision.

(g) Upon receiving a record that a person has been given a Uniform Traffic Complaint and Summons indicating that a voluntary assessment may be made and that such person: (1) has failed to pay the voluntary assessment within 30 days from the date of arrest; and (2) has not notified the court or voluntary assessment center within 30 days from the date of arrest, in writing, that the person wishes to request a hearing on the charge(s) stated in the Uniform Traffic Complaint and Summons; or (3) has failed to appear at trial on such charge(s) on the time and date required by the court, or (4) has failed to pay the fine on such charge(s) in accordance with a deferred payment order, the Department or its successor shall (1) if the person is a resident of this State, forthwith suspend the person's license until the person provides evidence to the Department that the fine has been paid or that the person has appeared before the court and made arrangements to take care of the charge(s) or has been adjudicated not guilty; and (2) if the person is a nonresident of this State, the Department may suspend the person's driving privileges in this State and immediately advise the motor vehicle administrator of the state wherein the person is a resident that the person's license to drive be suspended until the person provides evidence that the fine has been paid or that the person has appeared before the court and made arrangements to take care of the charge(s) or has been adjudicated not guilty.

36 Del. Laws, c. 10, § 67; Code 1935, § 5605; 46 Del. Laws, c. 53; 46 Del. Laws, c. 187; 47 Del. Laws, c. 145; 47 Del. Laws, c. 393, § 1; 21 Del. C. 1953, § 2732; 57 Del. Laws, c. 225, §§ 1, 2; 57 Del. Laws, c. 512, § 2; 59 Del. Laws, c. 307, § 2; 60 Del. Laws, c. 702, § 3; 63 Del. Laws, c. 429, § 1; 63 Del. Laws, c. 449, § 2; 67 Del. Laws, c. 429, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 259, § 4; 70 Del. Laws, c. 452, §§ 5, 6; 71 Del. Laws, c. 216, § 84; 71 Del. Laws, c. 272, § 5; 72 Del. Laws, c. 458, § 2; 73 Del. Laws, c. 234, § 5; 74 Del. Laws, c. 285, § 2; 78 Del. Laws, c. 168, § 9.;



§ 2733. Discretionary suspension or revocation of license

(a) The Department may immediately suspend the license and driving privileges or both of any person without hearing and without receiving a record of conviction of such person of crime whenever the Department has reason to believe that such person:

(1) Has committed any offense for the conviction of which mandatory revocation of license and driving privileges or both is provided in § 2732 of this title, but no license shall be suspended by reason of any conviction or convictions upon the charge of overloading any vehicle as provided in § 4502 of this title;

(2) Has, by reckless or unlawful operation of a motor vehicle, caused or contributed to an accident resulting in death or injury to any other person or serious property damage;

(3) Is incompetent to drive a motor vehicle or is afflicted with mental or physical infirmities or disabilities rendering it unsafe for such person to drive a motor vehicle upon the highways;

(4) Is an habitual reckless or negligent driver of a motor vehicle or has committed a serious violation of the motor vehicle laws of this State;

(5) Has violated § 2751(a) or (b) of this title;

(6) Has violated § 6702 of this title;

(7) Has violated § 2118A of this title; or

(8) Has violated § 4129 of this title based upon notification of such violation provided by the Department of Transportation to the Department. However, no suspension of driving privileges shall take place if the toll(s), administrative fee and civil penalty has been paid prior to the hearing required under subsection (b) of this section.

(b) Whenever the Department suspends the license of any person for any reason set forth in subsection (a) of this section, the Department shall immediately notify the licensee and afford the licensee an opportunity of a hearing before the Department in the county wherein the licensee resides. Upon such hearing the Department shall either rescind its order of suspension or, good cause appearing therefor, may suspend the license of such person for a further period or revoke the license.

(c) The Department may suspend or revoke the right of any nonresident to operate a motor vehicle in this State for any cause for which the license of a resident operator or chauffeur may be suspended or revoked, and any nonresident who operates a motor vehicle upon a highway when the right to operate has been suspended or revoked by the Department shall be punished as provided in § 2756 of this title.

(d)(1) The Department may suspend or revoke the license of any resident of this State upon receiving notice of the conviction of such person in another state of an offense therein which, if committed in this State, would be grounds for the suspension or revocation of the license of an operator or chauffeur. The Department may, upon receiving a record of the conviction in this State of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this State, forward a certified copy of such record to the Motor Vehicle Administrator in the state wherein the person so convicted is a resident.

(2) If the Department takes action pursuant to this subsection because of the receipt of notice of the conviction in another state of a resident of this State for operating a vehicle without insurance, it shall provide the resident with the opportunity to produce for the Department sufficient proof of insurance as determined by the Department showing such insurance to have been in full force and effect at all pertinent times on the day of the occurrence of the offense. If the Department determines that such insurance was in full force and effect at all pertinent times on the day of the occurrence of the offense, the resident's driver's license shall be reinstated without a fee and the notation relating to the Department's action shall be removed from the resident's driving record.

(e) The Department shall not suspend a license for a period of more than 1 year, and upon suspending or revoking any license shall require that such license so suspended or revoked be surrendered to the Department to be retained by it, except that at the end of a period of suspension the license so surrendered shall be returned to the licensee upon payment of the reinstatement fee as provided in § 2737 of this title.

(f) The Department, upon receiving a record of the conviction of any person upon a charge of operating a motor vehicle while the license and driving privileges or both of such person is suspended or revoked, shall immediately extend the period of such first suspension or revocation for an additional like period.

(g) In the event of a suspension of a driver's license pursuant to this section, the Department may issue an occupational license during a period of suspension upon application by the applicant upon a form prescribed by the Department and sworn to by the applicant; provided, that the applicant sets forth in said application that the suspension of such license has created an extreme hardship in the conduct of the business usually transacted by the applicant, and that there have been no more than 2 such prior suspensions; provided, however, that no such occupational license shall be issued if the license of the applicant has been suspended for physical and/or mental disability or if the license of the applicant has been revoked for conviction of any of the crimes specified in § 2732 of this title, even though the revocation has created an extreme hardship.

(h) The Department, upon receiving a record of convictions of any person upon a charge of operating a motor vehicle in violation of the restriction imposed upon said occupational license during the period of such occupational license, shall immediately extend the period of such suspension for an additional like period and shall forthwith direct such person to surrender said occupational license to the Department.

(i) Any person whose operator's or chauffeur's license has been suspended and to whom an occupational license has been issued, who drives any motor vehicle upon the highways of this State contrary to the restrictions placed upon such occupational license during the period of such occupational license, upon conviction thereof, shall be fined not less than $25 nor more than $200.

(j) The Department ordinarily may not suspend a license based upon a driving record prior to 2 years before the date of the intended suspension. If at the discretion of the Secretary a longer record period should be considered, a suspension may be based upon such longer driving record period.

(k) The Division shall forthwith suspend the license or driving privileges, or both, of any child upon notification by the Family Court of the State pursuant to § 1009 of Title 10.

(l) The Department may, upon receiving a record, notice or certification of noncompliance by a person for a citation, summons, ticket or other document issued by an arresting officer for violation of a traffic law, ordinance, rule or regulation ordering the arrested motorist to appear, suspend the driver's license and/or driving privileges of the person who failed to comply. The Department shall not have this power of suspension in cases of parking violations.

36 Del. Laws, c. 10, § 68; 37 Del. Laws, c. 10, § 21; Code 1935, § 5606; 43 Del. Laws, c. 247; 46 Del. Laws, c. 121, §§ 1, 2; 47 Del. Laws, c. 393, § 2; 21 Del. C. 1953, § 2733; 53 Del. Laws, c. 89; 54 Del. Laws, c. 261; 54 Del. Laws, c. 273; 57 Del. Laws, c. 126, §§ 1-3; 57 Del. Laws, c. 167; 57 Del. Laws, c. 670, § 11A; 59 Del. Laws, c. 307, § 6; 60 Del. Laws, c. 615, § 1; 62 Del. Laws, c. 261, §§ 1-3; 65 Del. Laws, c. 77, § 5; 68 Del. Laws, c. 406, § 2; 70 Del. Laws, c. 37, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 259, § 5; 71 Del. Laws, c. 13, § 1; 74 Del. Laws, c. 235, § 1.;



§ 2734. Appeal

Any person denied a license or whose license has been revoked by the Department, except where such revocation is mandatory under this chapter, may appeal to the Court of Common Pleas in the county wherein such person resides. In the case of revocation, such appeal shall not operate as a stay. An appeal of a suspension of a license pursuant to § 516(g) or § 2216 of Title 13 shall be only as provided in Title 13.

36 Del. Laws, c. 10, §§ 59, 69; 40 Del. Laws, c. 38, § 3; Code 1935, §§ 5597, 5607; 21 Del. C. 1953, § 2734; 69 Del. Laws, c. 333, § 2; 70 Del. Laws, c. 452, § 7; 71 Del. Laws, c. 216, § 85.;



§ 2735. New license after revocation; exception

Except as otherwise provided in § 2732 of this title, a person whose license is revoked under this chapter shall not be entitled to apply for or receive a new license to drive until the expiration of 1 year from the date such former license was revoked.

21 Del. C. 1953, § 2735; 50 Del. Laws, c. 572, § 1; 60 Del. Laws, c. 701, § 70; 63 Del. Laws, c. 429, § 2.;



§ 2736. Notice; evidence of motor vehicle records

(a) Whenever a license is suspended or revoked under this subchapter notice shall be given to the holder of such license.

(b) Such notice shall be given either by personal delivery thereof to the person to be so notified or by deposit of such notice in the United States mail in an envelope with postage prepaid, addressed to such person at the person's address as shown by the records of the Department. The giving of notice by mail is complete upon the expiration of 4 days after such deposit of such notice.

(c) In any prosecution under this chapter, proof of the giving of notice of suspension or revocation in a manner provided for by subsection (b) of this section may be made by:

(1) The certificate of any officer or employee of the Department;

(2) An affidavit of any person over 18 years of age, naming the person to whom such notice was given and specifying the time, place and manner of the giving thereof; or

(3) A computer generated list of those persons whose suspension and/or revocation notices have been electronically processed through a computer interface system of the Department and a court, such list having been generated electronically at the same time the notice is processed by the computer system.

(d) In the event that 1 of the means of proof of the giving of notice enumerated in subsection (c) of this section is utilized, then it shall be unnecessary for any employee or agent of the Department to appear personally in court.

(e) In any prosecution under this Code, a conviction record as maintained in the Division of Motor Vehicles, which has been certified by the Director of the Division of Motor Vehicles, may be admitted into evidence and shall be competent evidence that the person named therein was duly convicted of each offense enumerated therein and of the status of that person's driving license and/or privileges. It shall be unnecessary for any employee or agent of the Department to personally appear for the admission into evidence of such conviction record in any proceeding under this Code.

21 Del. C. 1953, § 2736; 50 Del. Laws, c. 411, § 1; 58 Del. Laws, c. 511, § 46; 69 Del. Laws, c. 368, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 416, §§ 1-3.;



§ 2737. Fee for return of suspended license and/or driving privileges

Any person whose license and/or driving privileges has been suspended or disqualified shall pay a fee of $25 at the end of such suspension or disqualification for the return of the person's license and/or the reinstatement of the person's driving privileges.

21 Del. C. 1953, § 2737; 57 Del. Laws, c. 94; 60 Del. Laws, c. 387, § 1; 62 Del. Laws, c. 238, § 1; 63 Del. Laws, c. 430, § 9; 64 Del. Laws, c. 13, § 9; 67 Del. Laws, c. 157, § 10; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 270, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2738. Fee for return of revoked license and/or driving privileges

Any person whose license and/or driving privileges has been revoked shall pay a fee of $143.75 at the end of such revocation for the reinstatement of the person's driving privileges. The above stated fee does not include the fee for the issuance of a new license.

63 Del. Laws, c. 430, § 10; 64 Del. Laws, c. 13, § 10; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2739. Fee for occupational and conditional license

Any person whose license and/or driving privileges has been suspended or revoked pursuant to this title and who applies for an occupational license or conditional license shall pay a fee of $10 for such occupational or conditional license.

67 Del. Laws, c. 239, § 1.;

§ 2739A Suspension resulting from active military duty; reinstatement.

(a) In any case in this or any other jurisdiction in which an operator is charged with an initial driving offense for which a mandatory court appearance is scheduled, and the operator's driving license is suspended in this State by the Division of Motor Vehicles for failure to appear at the scheduled hearing, the operator shall not be convicted of a subsequent violation of § 2701(b) or § 2756 of this title if, prior to conviction on the subsequent offense, the operator shall produce to the court in which the subsequent offense is to be tried military orders establishing that the operator was on active military duty, without authorized leave, at a location that precluded attendance at the hearing of the initial offense, and proof positive of payment or other complete disposition of the initial offense.

(b) In the event of dismissal or withdrawal of the charge under § 2701(b) or § 2756 of this title under the circumstances set forth in subsection (a) of this section, the Division of Motor Vehicles shall reinstate or lift the suspension on the license of the operator upon receipt of proof of such dismissal or withdrawal of the charges. Such proof may be in the form of notice from the court or prosecuting official or other information satisfactory to the Division. Any fee that would otherwise be required for such reinstatement shall be waived.

(c) In the event that no subsequent charge has resulted from the suspension, upon presentation to the Division of Motor Vehicles of the same material set forth in subsection (a) of this section, the Division shall reinstate or lift the suspension on the license of the operator. Any fee that would otherwise be required for such reinstatement shall be waived.

74 Del. Laws, c. 30, § 1.;



§ 2739A. Suspension resulting from active military duty; reinstatement

(a) In any case in this or any other jurisdiction in which an operator is charged with an initial driving offense for which a mandatory court appearance is scheduled, and the operator's driving license is suspended in this State by the Division of Motor Vehicles for failure to appear at the scheduled hearing, the operator shall not be convicted of a subsequent violation of § 2701(b) or § 2756 of this title if, prior to conviction on the subsequent offense, the operator shall produce to the court in which the subsequent offense is to be tried military orders establishing that the operator was on active military duty, without authorized leave, at a location that precluded attendance at the hearing of the initial offense, and proof positive of payment or other complete disposition of the initial offense.

(b) In the event of dismissal or withdrawal of the charge under § 2701(b) or § 2756 of this title under the circumstances set forth in subsection (a) of this section, the Division of Motor Vehicles shall reinstate or lift the suspension on the license of the operator upon receipt of proof of such dismissal or withdrawal of the charges. Such proof may be in the form of notice from the court or prosecuting official or other information satisfactory to the Division. Any fee that would otherwise be required for such reinstatement shall be waived.

(c) In the event that no subsequent charge has resulted from the suspension, upon presentation to the Division of Motor Vehicles of the same material set forth in subsection (a) of this section, the Division shall reinstate or lift the suspension on the license of the operator. Any fee that would otherwise be required for such reinstatement shall be waived.

74 Del. Laws, c. 30, § 1.;






Subchapter III Suspension and Revocation of License for Refusal to Submit

§ 2740. Consent to submit to chemical test; probable cause; test required

(a) Any person who drives, operates or has in actual physical control a vehicle, an off-highway vehicle, or a moped within this State shall be deemed to have given consent, subject to this section and §§ 4177 and 4177L of this title to a chemical test or tests of that person's blood, breath and/or urine for the purpose of determining the presence of alcohol or a drug or drugs. The testing may be required of a person when an officer has probable cause to believe the person was driving, operating or in physical control of a vehicle in violation of §§ 4177 and 4177L or § 2742 of this title, or a local ordinance substantially conforming thereto.

(b) The testing shall be required of a person when an officer has probable cause to believe the person was driving, operating or in physical control of a vehicle in violation of § 4177 or § 2742 of this title or a local ordinance substantially conforming thereto and was involved in an accident which resulted in a person's death. In the event of a fatal accident if the officer does not believe that probable cause exists to require testing, then the officer shall file a written report outlining the reasons for that determination.

21 Del. C. 1953, § 2740; 57 Del. Laws, c. 52; 61 Del. Laws, c. 474, § 1; 63 Del. Laws, c. 430, § 1; 64 Del. Laws, c. 13, § 1; 70 Del. Laws, c. 36, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 236, § 1; 70 Del. Laws, c. 265, § 1.;



§ 2741. Administration of test; refusal to take test

(a) At the time a chemical test specimen is required, the person may be informed that if testing is refused, the person's driver's license and/or driving privilege shall be:

(1) Revoked for a period of at least 1 year if a violation of § 4177 is alleged; or

(2) Revoked for a period of at least 2 months if a violation of § 4177L is alleged.

The test(s) shall be administered by qualified personnel, as defined in § 2746 of this title, at the direction of the police officer who shall designate which of the tests shall be administered.

(b) If there are reasonable grounds to believe that there is impairment by a drug or drugs which are not readily subject to detection by a breath test, a blood and/or urine test may be required even after a breath test has been administered.

(c) The fact that the police officer offered or required a person to submit to a preliminary screening test of the person's breath in order to estimate the alcohol concentration of the person's blood, at the scene of the stop or other initial encounter between the officer and the person, shall have no bearing upon the implied consent provisions of this chapter. Refusal to take such a preliminary screening test shall not be deemed an implied consent violation nor shall the taking of such a test satisfy the requirements of the implied consent law.

21 Del. C. 1953, § 2740A; 57 Del. Laws, c. 52; 61 Del. Laws, c. 474, § 1; 63 Del. Laws, c. 430, § 2; 64 Del. Laws, c. 13, § 2; 70 Del. Laws, c. 36, § 12; 70 Del. Laws, c. 186, § 1.;



§ 2742. Revocation; notice; hearing

(a) If a person refuses to permit chemical testing, after being informed of the penalty of revocation for such refusal, the test shall not be given but the police officer shall report the refusal to the Department. The police officer may, however, take reasonable steps to conduct such chemical testing even without the consent of the person if the officer seeks to conduct such test or tests without informing the person of the penalty of revocation for such refusal and thereby invoking the implied consent law.

(b)(1) Upon certification by the police officer that there existed probable cause to believe that the person had been acting in violation of § 4177 of this title or a local ordinance substantially conforming thereto and that the person refused to submit to a chemical test after being informed of the penalty of revocation for such refusal, the Secretary shall revoke the person's driver's license and/or driving privilege for a period of 1 year for a person with no previous violation of § 4177 of this title or this section or a similar statute of any state or the District of Columbia or local government, within 5 years of the date of the charge in question; 18 months' revocation for a person with 1 previous violation of such statutes as described above; and 24 months' revocation for a person with 2 or more previous violations of such statutes as described above.

(2) Upon certification by the police officer that there existed probable cause to believe that the person had been acting in violation of § 4177L of this title or a local ordinance substantially conforming thereto and that the person refused to submit to a chemical test after being informed of the penalty of revocation for such refusal, the Secretary shall revoke the person's driver's license and/or driving privilege for a period of 2 months for a person with no previous violation of § 4177L of this title or this section or a similar statute of any state or the District of Columbia or local government; 6 months for a person with a previous violation of such statutes as described above; and 12 months revocation for a person with 2 or more previous violations of such statutes as described above.

(c) Except in those cases wherein the police officer acts pursuant to subsection (b) of this section:

(1) Upon certification by the police officer that there existed probable cause to believe that the person was in violation of § 4177 of this title or a local ordinance substantially conforming thereto and the person was arrested on that occasion for a violation of § 4177 of this title or a local ordinance substantially conforming thereto or for violation of a criminal statute dealing with injury or death caused to another person by the person's driving or operation of the vehicle, if driving under the influence is included as an element of such charge, the Secretary shall revoke the person's driver's license and/or driving privilege for a period of 3 months for a first time DUI offender, 1 year for a second DUI offender, or 18 months for more than 2 DUI offenses. For purposes of this subsection, a DUI offender shall include anyone who has previously committed a first offense as defined in § 4177B(e) or lost their license pursuant to this section and any person convicted of a violation of § 4177 of this title or similar statutes of any state or the District of Columbia or local government within 5 years of the date of the charge in question, a revocation within 5 years of said date for an implied consent violation or a revocation within 5 years of said date under this subsection.

(2) Upon certification by the police officer that there existed probable cause to believe that the person was in violation of § 4177L of this title or a local ordinance substantially conforming thereto, and the person was arrested on that occasion for a violation of § 4177L of this title or a local ordinance substantially conforming thereto, the Secretary shall revoke the person's driver's license and/or driving privileges for a period of 2 months for the first offense under said section or from 6 to 12 months for each subsequent offense pursuant to said section.

(d) No revocation under subsection (b) or (c) of this section is effective until the Secretary or a police officer or other person acting on the Secretary's behalf notifies the person of revocation and allows the person a 15-day period to request of the Secretary in writing a hearing as herein provided. If no request is filed in writing with the Division of Motor Vehicles within the 15-day period, the order of revocation becomes effective. If a request for a hearing is filed, a revocation is not effective until the final decision of the hearing officer resulting in a decision adverse to the person. Notwithstanding the foregoing provisions of this section, if no request is filed within the 15-day period, but the person has entered the FOE-IID Diversion pursuant to § 4177B(g) of this title, no revocation herein imposed shall be inconsistent with any revocation imposed by participation in the FOE-IID Diversion.

(e) On behalf of the Secretary, the police officer offering a chemical test or directing the administration of a chemical test shall serve immediate notice of revocation on a person who refuses to permit chemical testing after being informed of the penalty of revocation for such refusal, or on a person who is arrested on that occasion, either for a violation of § 4177 or § 4177L of this title or a local ordinance substantially conforming thereto or for violation of a criminal statute dealing with injury or death caused to another person by the person's driving or operation of the vehicle, if driving under the influence is included as an element of such charge. The officer shall take the Delaware license or permit of the driver in any such case and issue a temporary license effective only for 15 days with a provision for an additional period if a written request for a hearing is received by the Division of Motor Vehicles within the 15-day period. The police officer shall send the person's driver's license or permit to the Secretary along with the certificate required by subsection (b) or (c) of this section.

(f) The hearing under this section shall be before the Secretary or the Secretary's designee. The scope of the hearing shall cover the issues of:

(1) With respect to subsections (b) and (c) of this section, whether the police officer had probable cause to believe the person was in violation of § 4177 or § 4177L of this title or a local ordinance substantially conforming thereto.

(2) With respect to paragraph (c)(1) of this section, whether by a preponderance of the evidence it appears that the person was in violation of § 4177 of this title or a local ordinance substantially conforming thereto. For purposes of this subsection an alcohol concentration of .08 or more pursuant to testing provided for in this section, or § 4177 of this title, or a positive indication of the presence of drugs, shall be conclusive evidence of said violation.

(3) With respect to paragraph (c)(2) of this section, whether by a preponderance of the evidence it appears that the person was in violation of § 4177L of this title or a local ordinance substantially conforming thereto. For purposes of this subsection an alcohol concentration of .02 or more pursuant to the testing referred to in this section shall be conclusive evidence of said violation.

(4) With respect to subsection (b) of this section, whether the person refused to permit the test after being informed of the penalty of revocation for such refusal.

(g) The hearing specified in this section shall be scheduled within 60 days following the filing of the request for a hearing.

(h) In addition to the revocation authorized by this section, the Secretary shall require attendance of the person whose license is revoked at a course of instruction or rehabilitation program established under § 4177D of this title.

21 Del. C. 1953, § 2740B; 57 Del. Laws, c. 52; 57 Del. Laws, c. 620, § 12A; 61 Del. Laws, c. 474, § 1; 63 Del. Laws, c. 307, § 1; 63 Del. Laws, c. 430, § 3; 64 Del. Laws, c. 13, § 3; 70 Del. Laws, c. 26, § 11; 70 Del. Laws, c. 36, §§ 3, 5-7, 13-15; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 92, § 13; 74 Del. Laws, c. 333, § 4; 75 Del. Laws, c. 397, § 14.;



§ 2743. Duration of revocation

(a) Any revocation pursuant to § 2742(b)(1) of this title shall be for a period of 1 year, 18 months or 24 months as appropriate, from the effective date of the revocation.

(b) Any revocation pursuant to § 2742(c)(1) of this title shall be for a period of 3 months, 1 year or 18 months, as appropriate, from the effective date of the revocation.

(c) The Secretary shall not issue a driver's license to anyone who has been found in violation of § 2742(b)(1) or (c)(1) of this title until:

(1) They have satisfactorily completed a program established under § 4177D of this title; and

(2) Have paid all fees under the schedule adopted by the Secretary; and

(3) The individual has had a favorable character investigation conducted by the Division of Motor Vehicles.

(d) Any revocation pursuant to § 2742(b)(2) of this title shall be for a period of 2 months, 6 months or 12 months as appropriate, from the effective date of the revocation.

(e) Any revocation pursuant to § 2742(c)(2) of this title shall be for a period of 2 months, 6 months or 12 months as appropriate, from the effective date of the revocation.

(f) If, after expiration of the period of revocation and upon compliance with subsection (c) of this section, the Secretary refuses to issue a driver's license, the applicant may appeal the Secretary's denial to the Court of Common Pleas in the county wherein the applicant resides.

(g) Notwithstanding subsection (a) of this section, upon satisfactory completion of a program established under § 4177D of this title a person who is a first offender and meets the criteria specified in § 4177B(a) and whose license has been revoked pursuant to § 2742(b) of this title shall be permitted to apply for a driver's license under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) At least 6 months have elapsed since the date of the revoked license or temporary license, whichever is later, reached the Division of Motor Vehicles;

(3) The individual has had a favorable character investigation conducted by the Division of Motor Vehicles.

(h) Notwithstanding subsections (a) and (b) of this section, any person who meets the criteria specified in § 4177C of this title may be permitted to apply for the ignition interlock device [IID] to be installed on a vehicle to be driven by the applicant and may be issued an IID license upon meeting the requirements specified in § 4177C of this title.

21 Del. C. 1953, § 2740C; 57 Del. Laws, c. 52; 61 Del. Laws, c. 474, § 1; 63 Del. Laws, c. 307, § 3; 63 Del. Laws, c. 430, § 4; 64 Del. Laws, c. 13, § 4; 69 Del. Laws, c. 333, § 3; 70 Del. Laws, c. 36, §§ 10, 11, 16, 17; 75 Del. Laws, c. 397, § 10.;



§ 2744. Appeal

The decision of the Secretary shall be final and not subject to judicial review or appeal, unless the Secretary rules against the person at a hearing requested by such person in which event the person may appeal to the Court of Common Pleas, but the appeal shall not operate as a stay of the revocation of that person's license, permit or privilege to drive.

21 Del. C. 1953, § 2740D; 57 Del. Laws, c. 52; 63 Del. Laws, c. 430, § 5; 64 Del. Laws, c. 13, § 5; 69 Del. Laws, c. 333, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2745. Results of test available upon request

Upon request of any person submitting to a chemical test under this subchapter the result of such test shall be made available to that person, unless that person has entered a plea of guilty to the charge made against that person.

21 Del. C. 1953, § 2740E; 57 Del. Laws, c. 52; 70 Del. Laws, c. 186, § 1.;



§ 2746. Persons qualified to administer tests

Only duly licensed physicians, registered nurses, licensed practical nurses or other persons trained in medically accepted procedures for the drawing of blood and employed by a hospital or other health care facility, acting at the request of a police officer, may withdraw blood from a person submitting to a chemical test under this subchapter. This limitation shall not apply to obtaining a specimen of breath or urine as to which qualified personnel shall include a police officer as well as the above personnel. Notwithstanding any other provision of law to the contrary, it shall not be necessary in any proceeding under this Code to produce evidence that a person who has withdrawn blood from a person submitting to a chemical test under this title was qualified to do so as defined in this section. Notwithstanding any other provision of law to the contrary, it shall not be necessary to present the testimony of, or certification by, a person who has withdrawn blood from a person pursuant to this section in order to establish chain of physical custody of such evidence.

21 Del. C. 1953, § 2740F; 57 Del. Laws, c. 52; 66 Del. Laws, c. 160, § 1; 71 Del. Laws, c. 222, § 1.;



§ 2747. Alternate tests; physical incapacity

If for any reason a person is physically unable to supply enough breath or complete the chemical test, that person shall submit to such other chemical tests as authorized by this subchapter as the police officer shall elect, subject to the requirements of § 2746 of this title. Any person who is unconscious or who is otherwise in a condition rendering that person incapable of refusal shall be deemed not to have withdrawn the consent provided in § 2740 of this title and any test may be performed as provided in § 2746 of this title.

21 Del. C. 1953, § 2740G; 57 Del. Laws, c. 52; 63 Del. Laws, c. 430, § 6; 64 Del. Laws, c. 13, § 6; 70 Del. Laws, c. 186, § 1.;



§ 2748. Civil liability

A duly licensed physician, medical technician or registered nurse withdrawing a blood sample under this subchapter and a hospital employing such physician, technician or nurse shall not be liable for civil damages for any acts or omissions arising out of the taking of such sample, provided, however, this section shall not relieve such person from civil liability for any malicious act or gross negligence perpetrated in taking the blood.

21 Del. C. 1953, § 2740H; 57 Del. Laws, c. 52.;



§ 2749. Refusal to submit as admissible in evidence

Upon the trial of any action or proceeding arising out of the acts alleged to have been committed by any person while in violation of § 4177 or § 4177L of this title or local ordinance substantially conforming thereto, the court may admit evidence of the refusal of such person to submit to a chemical test of breath, blood or urine under this subchapter.

21 Del. C. 1953, § 2740I; 57 Del. Laws, c. 52; 63 Del. Laws, c. 430, § 7; 64 Del. Laws, c. 13, § 7; 70 Del. Laws, c. 36, § 8; 70 Del. Laws, c. 186, § 1.;



§ 2750. Admissibility in evidence of results of chemical test

(a) Upon the trial of any action or proceeding arising out of acts alleged to have been committed by any person while under the influence of alcohol, a drug or drugs, with respect to any chemical test taken by or at the request of the State, the court shall admit the results of a chemical test of the person's breath, blood or urine according to normal rules of search and seizure law. The informing or failure to inform the accused concerning the implied consent law shall not affect the admissibility of such results in any case, including a prosecution for a violation of § 4177 of this title. The informing of an accused concerning the implied consent law shall only have application and be relevant at a hearing concerning revocation of the driver's license of said person for a violation of the implied consent law. Nothing contained in this section shall be deemed to preclude the admissibility of such evidence when such evidence would otherwise be admissible under the law relative to search and seizure law such as when such evidence has been obtained by valid consent or other means making the obtaining of the evidence legal under the Fourth Amendment.

(b) The doctor-patient privilege shall not apply to the disclosure to law-enforcement personnel nor the admissibility into evidence in any criminal proceeding of the results of a chemical test of a person's blood, breath or urine for the purpose of determining the alcohol or drug content of that person's blood irrespective of whether such test was done at the request of a treating physician, other medical personnel or a peace officer.

63 Del. Laws, c. 86, § 1; 63 Del. Laws, c. 430, § 8; 64 Del. Laws, c. 13, § 8; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Penalties

§ 2751. Unlawful application for or use of license or identification card

(a) Fraud in obtaining or attempting to obtain driver's license or identification card. — A person shall not fraudulently obtain or attempt to obtain a driver's license or an identification card by misrepresentation.

(b) Fraud in application for license or identification card. — A person shall not in any application for a driver's license or identification card:

(1) Use a false or fictitious name;

(2) Make a false statement;

(3) Conceal a material fact; or

(4) Otherwise commit a fraud.

(c) Display of canceled licenses. — A person shall not display, cause or permit to be displayed, any canceled license.

(d) Display of revoked licenses. — A person shall not display, cause or permit to be displayed, any revoked license.

(e) Display of suspended licenses. — A person shall not display, cause or permit to be displayed, any suspended license.

(f) Display of fictitious licenses or identification cards. — A person shall not display, cause or permit to be displayed, any fictitious license or identification card.

(g) Display of fraudulently altered license or identification card. — A person shall not display, cause or permit to be displayed, any fraudulently altered license or identification card.

(h) Possession of canceled license. — A person shall not possess any canceled license.

(i) Possession of revoked license. — A person shall not possess any revoked license.

(j) Possession of suspended license. — A person shall not possess any suspended license.

(k) Possession of fictitious license or identification card. — A person shall not possess any fictitious license or identification card.

(l) Possession of fraudulently altered license or identification card. — A person shall not possess any fraudulently altered license or identification card.

(m) Loaning license. — A person shall not lend that person's license to any other person or permit the use of license by another.

(n) Display or representation of license or identification card not one's own. — A person shall not display or represent as that person's own any license or identification card not issued to that person.

(o) Failure or refusal to surrender license or identification card. — A person shall not fail or refuse to surrender to the Department on its lawful demand any license or identification card that has been suspended, revoked, canceled, altered or otherwise fraudulently obtained.

(p) Permitting unlawful use of license or identification card. — A person shall not permit any unlawful use of a license or identification card issued to that person.

(q) Prohibited acts. — A person shall not do any act forbidden or fail to perform any act required by this title.

(r) Penalty. — Unless otherwise specifically provided for in Chapter 31 of this title, an individual who violates this section shall be guilty of a class B misdemeanor and shall have that individual's driver's license and/or driving privileges suspended for a period to be set by the Court, not to exceed 6 months. The foregoing sentence notwithstanding, an individual who violates subsection (d), (e), (i) and/or (j) of this section by possessing or displaying a driver's license that has been suspended or revoked by application of the following statutes shall be guilty of a violation only, provided that the judicial officer adjudicating the charge or charges brought under subsections (e) and (j) of this section has made a factual finding that the defendant was reasonably unaware the driver's license that defendant possessed or displayed had been suspended or revoked:

Title 4, § 904(f)

Title 11, § 2106(c)

Title 11, § 4104(g)

Title 14, § 2730(c)(7)

Title 14, § 4130(e)(1)

Section 314(b) of this title

Section 709(j)(1) of this title

Section 2118(n)(1) of this title

Section 2703(d)(5) of this title

Section 2710(e)(5) of this title

Section 2724(b) of this title.

(s) Hardship license. — When a driver's license and/or driving privileges is suspended pursuant to this section, the applicant shall not be eligible for a conditional license, occupational license, work license or any other type of hardship license during the period of suspension, except that after 60 days of suspension the applicant may be eligible for a work license which shall be strictly limited to commuting to or from the applicant's place of employment and such driving as is a necessary part of the duties of said employment.

36 Del. Laws, c. 10, § 73; 37 Del. Laws, c. 10, § 22; Code 1935, § 5611; 21 Del. C. 1953, § 2741; 62 Del. Laws, c. 237, § 27; 66 Del. Laws, c. 416, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 318, § 1.;



§ 2752. False statements

Whoever makes any false affidavit or knowingly swears or affirms falsely to any matter or thing required by the terms of this chapter to be sworn to or affirmed is guilty of perjury and shall be fined or imprisoned as are other persons committing perjury.

36 Del. Laws, c. 10, § 74; Code 1935, § 5612; 21 Del. C. 1953, § 2742.;



§ 2753. Operation of vehicle by unlicensed minor

No person shall cause or knowingly permit any minor operator, unless such minor has first obtained a license, to drive a motor vehicle under this chapter.

36 Del. Laws, c. 10, § 75; Code 1935, § 5613; 21 Del. C. 1953, § 2743.;



§ 2754. Employment of unlicensed person

No person shall employ any person to operate a motor vehicle who is not licensed as provided in this chapter.

36 Del. Laws, c. 10, § 76; Code 1935, § 5614; 21 Del. C. 1953, § 2744; 62 Del. Laws, c. 237, § 28.;



§ 2755. Authorizing or permitting the operation of a motor vehicle by another

No person shall authorize or permit a motor vehicle owned by that person or under that person's control to be driven by any person knowing that said person has no legal right to do so or shall authorize or permit said motor vehicle to be driven in violation of this title.

36 Del. Laws, c. 10, § 77; Code 1935, § 5615; 21 Del. C. 1953, § 2745; 50 Del. Laws, c. 570, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2756. Driving vehicle while license is suspended or revoked; penalty

(a) Any person whose driver's license or driving privileges have been suspended or revoked and who drives any motor vehicle upon the highways of this State during the period of suspension or revocation shall for the first offense be fined not less than $500 nor more than $1,000 and be imprisoned not less than 30 days nor more than 6 months. For each subsequent like offense, such person shall be fined not less than $1,000 nor more than $4,000 and in addition be imprisoned not less than 60 days nor more than 1 year. However, for a first offense under this section, if the suspension or revocation resulted from a prior or previous driving under the influence-related conviction or offense as defined in § 4177B(e)(1)a.-d. of this title, the minimum fine shall be $600. For purposes of this section a subsequent offense shall be defined as one occurring within 3 years of a former offense.

(b) The minimum fine for a first or subsequent offense shall not be subject to suspension. The minimum period of imprisonment for a subsequent offense shall not be subject to suspension. In addition, for any offense under this section, if the suspension or revocation resulted from a violation of any criminal statute pertaining to injury or death caused to another person by the person's driving or operation of a vehicle or a driving under the influence-related conviction or offense as defined in § 4177B(e)(1)a.-d. of this title, the minimum fine shall be $2,000 and shall not be subject to suspension and the minimum period of imprisonment shall not be subject to suspension but shall, notwithstanding any provision of this section or title to the contrary, be served subject to the provisions of § 4205A(b) of this title.

(c)(1) With respect to any vehicle used in connection with a violation of this section, while the permit or license of the operator was revoked for violation of § 2742 or § 4177 of this title or pursuant to § 2732 of this title, the court, at the time of sentencing the operator for violating this section, may, upon motion by the State, order the said vehicle be impounded for at least 90 days for the first violation of this section, and for at least 1 year for a subsequent violation, provided that a public or private secure storage area may be obtained by the arresting police agency for said vehicle. The court shall permit any party with a legal or equitable interest in the vehicle an opportunity to show cause why the impoundment of such vehicle should cease. Prior to release of said vehicle, the person to whom the vehicle is released shall pay all reasonable towing and storage fees connected therewith. The State and the arresting police agency shall not be liable for any expenses incurred in connection with the towing and storage of said vehicle.

(2) In lieu of impoundment, the number plate or registration plate of any vehicle used in connection with a violation of this section, while the permit or license of the operator was revoked for violation of § 4177 or § 2742 of this title or pursuant to § 2732 of this title, shall be surrendered to the Department for at least 90 days for the first violation of this section, and for at least 1 year for a subsequent violation. The court shall permit any party with a legal or equitable interest in the vehicle an opportunity to show cause why the surrender of said plate should cease.

(d) Notwithstanding the foregoing, if the judge determines that the sole reason that an individual's license was suspended is failure to pay a fine for a traffic offense which is eligible for voluntary assessment (whether or not the voluntary assessment procedure was offered or used), the provisions of subsections (a) to (c) of this section shall not apply and the penalties of § 2701(e) of this title shall apply, which penalties may be suspended.

36 Del. Laws, c. 10, §§ 78, 80; Code 1935, § 5616; 21 Del. C. 1953, § 2746; 56 Del. Laws, c. 387, § 1; 57 Del. Laws, c. 125; 60 Del. Laws, c. 603, § 1; 63 Del. Laws, c. 430, § 11; 64 Del. Laws, c. 13, § 11; 68 Del. Laws, c. 9, §§ 15, 16; 70 Del. Laws, c. 369, § 1; 72 Del. Laws, c. 231, § 1; 74 Del. Laws, c. 106, §§ 30, 31; 74 Del. Laws, c. 285, § 3.;



§ 2757. Penalties

(a) Whoever violates this chapter shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, such person shall be fined not less than $50 nor more than $230, or imprisoned not less than 10 nor more than 30 days, or both.

(b) This section shall not apply to violations for which a specific punishment is set forth elsewhere in this chapter.

36 Del. Laws, c. 10, § 79; Code 1935,§ 5617; 46 Del. Laws, c. 81; 21 Del. C. 1953, § 2747; 65 Del. Laws, c. 503, § 13; 68 Del. Laws, c. 9, § 17; 70 Del. Laws, c. 186, § 1.;



§ 2758. Driving during period of denial; penalties

(a) Any person not licensed to drive a motor vehicle who is arrested and convicted of an offense for which the penalty is a mandatory suspension or revocation of driver's license or driving privileges shall be ineligible for licensing for a time equivalent to the time that person's license would have been suspended or revoked if that person had been licensed.

(b) Any person not licensed as a driver who is convicted of driving a motor vehicle during a license denial period shall be punished as provided in § 2756 of this title.

21 Del. C. 1953, § 2748; 57 Del. Laws, c. 226.;



§ 2759. Liability for towing expenses

Whenever a motor vehicle is towed in connection with the enforcement of § 4177 of this title or a criminal offense for which violation of § 4177 of this title is an element, the person to whom the vehicle is released shall be liable for the towing and storage costs, except that the police agency ordering such towing shall be liable for such costs if the driver was not actually arrested for driving in violation of § 4177 of this title or another criminal offense as a result of that incident and no other existing situation reasonably necessitated such towing.

64 Del. Laws, c. 13, § 12.;



§ 2760. Duplication, reproduction, manufacture and sale, altering, or counterfeiting of driver licenses or identification cards; presenting fraudulent identification and driving authority source documents

(a) A person or company shall not duplicate, reproduce, alter or counterfeit a Delaware driver license or identification card or a driver license or identification card issued by an authorized issuing agency from another state.

(b) A person or company shall not sell, offer for sale, manufacture or distribute a driver license or identification card document that is similar in design, shape, size or color to any driver license or identification card issued by the Delaware Division of Motor Vehicles or by an authorized driver license and/or identification card issuing agency from another state. This includes any driver license or identification card that uses the word "Delaware" or any other state name or has the words "not issued by a government agency" or similar words.

(c) It shall be unlawful to present fraudulent personal identification source documents, state issued driver licenses or state issued identification cards when applying for a Delaware driver license or identification card. If the Division of Motor Vehicles has reason to believe the documents provided by an applicant are fraudulent after physically examining the documents and/or by using an electronic verification process, the Division shall confiscate the documents, deny the transaction, and provide the documents to a law-enforcement officer or Division investigator. The investigator may recommend prosecution, deny issuance of the document, return the confiscated documents to the applicant, or take any other action deemed appropriate. The applicant may request an administrative hearing to challenge the Division's decision to retain the confiscated documents or to continue denial of the driver license or identification card based on the presentation of the questioned documents.

(d) Identification documents produced by other State of Delaware agencies are exempt from this section.

(e)(1) Any person convicted of a violation of subsection (a) or (c) of this section shall be fined not less than $500, nor more than $1,500 or imprisoned not less than 30 days, nor more than 60 days. In addition, the person shall have that person's driver license and/or driving privileges suspended for a period of 1 year.

(2) Any person convicted of a violation of subsection (b) of this section shall be guilty of a class G felony as the same is defined in Chapter 42 of Title 11 and shall be sentenced in accordance therewith.

(f) When a driver license and/or driving privileges is/are suspended pursuant to this section, the applicant shall not be eligible for a conditional license, work license or any other type of hardship license during the suspension period.

66 Del. Laws, c. 410, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 172, § 1.;






Subchapter V Taxicab Driver

§ 2761. Licensing of taxicab and limousine operators

No person shall drive any taxicab or limousine as defined under Chapter 18 of Title 2 upon any highway of this State unless such person, upon application, has been licensed as a taxicab or limousine operator by the Department under this chapter.

Code 1935, § 5719r; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 2761; 78 Del. Laws, c. 287, § 1.;



§ 2762. License endorsed for taxicab and limousine

The Department shall endorse on the driver's license of the applicant an authorization to operate a taxicab and limousine.

Code 1935, § 5719s; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 2762; 49 Del. Laws, c. 57, § 1; 58 Del. Laws, c. 511, § 47; 61 Del. Laws, c. 60, §§ 1, 2; 78 Del. Laws, c. 287, § 1.;



§ 2763. Qualifications for taxicab and limousine license

(a) To qualify for a taxicab and limousine endorsement an applicant must meet all of the following requirements:

(1) Be at least 18 years of age with 1 year of driving experience;

(2) Meet the requirements of § 2707 of this title;

(3) Never have been convicted of any of the following crimes under the laws of this State or any other jurisdiction:

a. Any crime constituting the manufacture, delivery or possession of a controlled substance or a counterfeit controlled substance classified as such in Schedule I, II, III, IV or V of Chapter 47 of Title 16;

b. Any crime against a child;

c. Any crime constituting a class A or B felony;

d. Any crime constituting a felony homicide, including, but not limited to, murder, manslaughter and vehicular homicide;

e. Any crime constituting a felony sexual offense;

f. Any crime constituting a felony offense against public administration involving bribery, improper influence or abuse of office; or

g. Any crime, other than those listed in this paragraph, constituting a felony for which the person has not been pardoned or for which less than 5 years have passed since the person fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension, and all forms of fines, restitution or community service; or

(4) Has had that person's driver's license suspended, revoked, or disqualified in this State or any other jurisdiction for moving violations during the immediate preceding 5 years.

(b) Any taxicab and limousine endorsement issued shall automatically be rescinded by the Director of the Division of Motor Vehicles if the applicant has not shown evidence of having satisfactorily completed, within 30 days of the date of endorsement, a defensive driving course approved by the Director of the Division of Motor Vehicles.

(c) The Department may conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of issuing a taxicab and limousine endorsement pursuant to this section. This check shall include a national criminal history background check, in addition to a review of the applicant's Delaware-based criminal history, a fingerprinting of applicants who are to be subjected to a national criminal history background check, and expressly authorizes the use of records of the Federal Bureau of Investigation for screening the applicants.

Code 1935, § 5719t; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 2763; 61 Del. Laws, c. 60, §§ 1, 3; 64 Del. Laws, c. 411, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 252, § 10; 78 Del. Laws, c. 287, § 1.;



§ 2764. Fee for taxicab authorization

The fee for the authorization specified in § 2762 of this title shall be $3.45. The fee for renewals is also $3.45.

Code 1935, § 5719u; 46 Del. Laws, c. 270, § 1; 21 Del. C. 1953, § 2764; 61 Del. Laws, c. 60, §§ 1, 4; 67 Del. Laws, c. 260, § 1.;



§ 2765. Out-of-state taxi and limousine drivers; qualifications

Out-of-state taxi and limousine drivers shall meet the requirements of their home state for driving a taxi or limousine and meet the qualification requirements as defined in § 2763 of this title before operating a taxi or limousine upon the highways of this State.

(1) An out-of-state taxi or limousine driver shall:

a. Upon first employment, and thereafter annually, provide to the driver's employer a current copy of the driver's home state driving record;

b. Upon first employment, and upon re-employment following separation, provide to the driver's employer a current copy of the driver's criminal history background check; and

c. Inform the driver's employer any time his or her driver license is suspended or revoked.

(2) The employer of an out-of-state taxi or limousine driver shall:

a. Maintain on file a current copy of the driver's driving records;

b. Annually update and review the driver's driving records using the same qualification criteria as found in § 2763 of this title; and

c. Maintain on file a current copy of the driver's criminal history background check.

(3) An employer of an out-of-state taxi or limousine driver shall not knowingly permit a driver to operate a taxi or limousine upon the highways of this State when the employer is aware of any disqualifying crimes or motor vehicle violations as defined in § 2763 of this title.

78 Del. Laws, c. 287, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2766. -2781. Taxicab drivers' licenses; special examinations; issuance; refusal or revocation; appeal; records; duplicate certificates; duty to sign, carry and display; term and renewal; report of convictions; mandatory revocation; discretionary suspension or revocation; duration; appeal; violations; false statements; driving while suspended; penalties

Repealed by 61 Del. Laws, c. 60, § 1, eff. May 24, 1977.;









CHAPTER 28. HABITUAL OFFENDERS

§ 2801. Declaration of policy

It is hereby declared to be the policy of this State to:

(1) Provide maximum safety for all persons who travel or otherwise use the public highways of this State; and

(2) Deny the privilege of operating motor vehicles on our highways to persons who by their conduct and record have demonstrated their indifference to the safety and welfare of others and their disrespect for the laws of this State, the orders of its courts and the statutorily required acts of its administrative agencies; and

(3) Discourage repetition of criminal acts by individuals against the peace and dignity of this State and the State's political subdivisions and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual offenders who have been convicted repeatedly of violations of the motor vehicle laws.

21 Del. C. 1953, § 2801; 58 Del. Laws, c. 416; 70 Del. Laws, c. 186, § 1.;



§ 2802. "Habitual offender" defined

An "habitual offender" shall be any person, resident or nonresident, whose driving record, as maintained in the office of the Division of Motor Vehicles, shows that such person has accumulated convictions for separate and distinct offenses described in paragraph (1) of this section during a 5-year period or paragraph (2) of this section during a 3-year period, provided, that where more than 1 included offense shall be committed within a 24-hour period, such multiple offenses shall be treated for the purposes of this chapter as 1 offense:

(1) Three or more convictions. — Three or more convictions, singularly or in combination of any of the following separate and distinct offenses arising out of separate acts:

a. Manslaughter resulting from the operation of a motor vehicle;

b. Using a motor vehicle during the commission of a felony;

c. Driving or having actual physical control of a motor vehicle while under the influence of intoxicating liquor or of any drug, in violation of § 4177 of this title;

d. Driving a motor vehicle without a license to do so, in violation of § 2701(a), (b) or (c) of this title. Notwithstanding the foregoing, if the judge determines that the sole reason that an individual was convicted of a violation of § 2701(b) of this title was because the individual's driver's license was suspended, revoked or denied for a failure to pay a fine for a traffic offense which is eligible for voluntary assessment (whether or not the voluntary assessment procedure was offered or used), then that violation of § 2701(b) of this title may not be considered to establish habitual offense status pursuant to this paragraph (1)d.;

e. Driving a motor vehicle during a period of suspension or revocation, in violation of § 2756 of this title. Notwithstanding the foregoing, if the judge determines that the sole reason that an individual was convicted of a violation of § 2756 of this title was because the individual's driver's license was suspended or revoked for a failure to pay a fine for a traffic offense which is eligible for voluntary assessment (whether or not the voluntary assessment procedure was offered or used), then such violation of § 2756 of this title may not be considered to establish habitual offense status pursuant to this paragraph (1)e.;

f. Driving a motor vehicle in wilful or wanton disregard for the safety of persons or property, in violation of § 4175 of this title;

g. Failure of the driver of a motor vehicle involved in an accident resulting in apparent damage to property to stop at the scene of such accident and report the driver's identity in violation of § 4201 of this title or otherwise report such accident, in violation of § 4203 of this title;

h. Failure of the driver of a motor vehicle involved in any accident resulting in injury or death to any person to stop at the scene of such accident and report the driver's identity in violation of § 4202 of this title;

i. Knowingly making any false affidavit or swearing or affirming falsely to any manner or thing required by the motor vehicle laws or as to information required in the administration of such laws;

j. Attempting to flee or elude a police officer after having received a visual or audible signal from the police officer as provided in § 4103(b) of this title;

k. Driving any motor vehicle upon the highways of this State contrary to the restrictions placed upon an occupational license during the period of such occupational license as provided in § 2733(i) of this title.

(2) Ten or more convictions. — Ten or more convictions of separate and distinct offenses involving moving violations singularly or in combination, in the operation of a motor vehicle which are required to be reported to the Department and the commission whereof authorizes the Division or the court to suspend or revoke the privilege to operate motor vehicles on the highways of this State for a period of 30 days or more for each offense and such convictions shall include those offenses enumerated in paragraph (1) of this section when taken with and added to those offenses described.

(3) Inclusions. — The offenses included in paragraphs (1) and (2) of this section shall be deemed to include offenses under any federal law, any law of another state or any valid town, city or county ordinance of another state substantially conforming to a state statutory provision.

(4) Conviction. — For the purpose of this chapter, the term "conviction" shall mean a final conviction, a plea of guilty or a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated.

21 Del. C. 1953, § 2802; 58 Del. Laws, c. 416; 61 Del. Laws, c. 285, § 1; 66 Del. Laws, c. 231, § 1; 69 Del. Laws, c. 390, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 134, § 1; 77 Del. Laws, c. 19, § 1.;



§ 2803. Certification of record to Attorney General

The Director of the Division of Motor Vehicles shall certify the conviction record, as maintained in the Division of Motor Vehicles, of any person whose record brings that person within the definition of an habitual offender, as defined in § 2802 of this title, to the Attorney General of the State. The certified conviction record or abstract may be admitted in evidence and shall be competent evidence that the person named therein was duly convicted of each offense enumerated therein.

21 Del. C. 1953, § 2803; 58 Del. Laws, c. 416; 66 Del. Laws, c. 231, §§ 2, 3; 70 Del. Laws, c. 186, § 1.;



§ 2804. Attorney General to initiate court proceeding; petition

The Attorney General, upon receiving the abstract from the Director of the Division of Motor Vehicles, shall forthwith file a petition against the person named therein in the Court of Common Pleas in and for the county wherein such person resides or, in the case of a nonresident, in the Court of Common Pleas in and for New Castle County. The petition shall request the Court to determine whether or not the person named therein is an habitual offender.

21 Del. C. 1953, § 2804; 58 Del. Laws, c. 416; 66 Del. Laws, c. 231, § 4; 69 Del. Laws, c. 333, § 5.;



§ 2805. Service of petition; order to show cause

Upon the filing of the petition, the Court of Common Pleas shall enter an order incorporating by attachment the aforesaid abstract and direct the person named therein to appear at a time scheduled by the Court and show cause why the person should not be barred from operating or driving a motor vehicle on the highways of this State. A copy of the petition, the show cause order and the abstract shall be served upon the person named therein either by personal delivery thereof or by deposit of such in the United States mail in an envelope with postage prepaid, addressed to such person at that person's address as shown by the records of the Division of Motor Vehicles. The service of the petition, order and abstract by mail is complete upon the expiration of 4 days after such deposit of those documents. Service thereof on any nonresident of this State may be made pursuant to § 3112 of Title 10 [repealed], except that any fee for such service shall be taxed against the person named in the petition as a part of the cost of such proceeding.

21 Del. C. 1953, § 2805; 58 Del. Laws, c. 416; 69 Del. Laws, c. 333, § 6; 70 Del. Laws, c. 136, § 2; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 121, § 1.;



§ 2806. Hearing; procedure

The matter shall be heard by the Court without a jury. If such person denies that that person was convicted of any offense shown in the abstract necessary for a holding that that person is an habitual offender, and if the Court cannot, on the evidence available to it, determine the issue, the Court may require of the Department certified copies of such records respecting the matter as it may have in its possession. If, upon an examination of such records, the Court is still unable to make such determination it shall certify the decision of such issue to the Court in which such conviction was reportedly made. The Court to which such certification is made shall forthwith conduct a hearing to determine the issue and send a certified copy of its final order determining the issue to the Court of Common Pleas. The Court, at its discretion, may rely upon certified copies of convictions adjudged by courts outside of this State or federal courts or may request such a court to make a determination.

21 Del. C. 1953, § 2806; 58 Del. Laws, c. 416; 69 Del. Laws, c. 333, § 7; 70 Del. Laws, c. 186, § 1.;



§ 2807. Court's findings; judgment; prothonotary to submit copy

If the court finds that the person is not the same person named in the abstract, or that the person is not an habitual offender under this chapter, the proceeding shall be dismissed. If the court finds that the person is the same person named in the abstract and that the person is an habitual offender, the court shall by appropriate judgment direct that such person not drive or operate a motor vehicle on the highways of this State and to surrender to the court all licenses or permits to operate a motor vehicle upon the highways of this State. The prothonotary shall forthwith transmit a copy of such judgment together with any licenses or permits surrendered to the Department.

21 Del. C. 1953, § 2807; 58 Del. Laws, c. 416; 70 Del. Laws, c. 186, § 1.;



§ 2808. Appeals

An appeal may be taken from any final action or judgment entered under this chapter in the same manner and form as appeals in civil or criminal actions.

21 Del. C. 1953, § 2808; 58 Del. Laws, c. 416.;



§ 2809. Prohibition against issuance of driver's license or operation of motor vehicle; restoration of privilege

No license to operate a motor vehicle in this State shall be issued to an habitual offender nor shall a nonresident habitual offender operate a motor vehicle in this State:

(1) For a period of 5 years from the date of the order of the court finding such person to be an habitual offender as defined in § 2802(1) of this title and for a period of 3 years from the date of the order of the court finding such person to be an habitual offender as defined in § 2802(2) of this title;

(2) Until such time as financial responsibility requirements are met; and

(3) Until, upon petition and for good cause shown, the court, at its discretion, restores to such person the privilege to operate a motor vehicle in this State upon such terms and conditions as the court may prescribe, subject to other provisions of law relating to the issuance of operators' licenses.

(4) Unless the Attorney General moves the court for restoration of the privilege to operate a motor vehicle in this State of any person declared to be an habitual offender as defined in § 2802(1) of this title after 3 years from the date of the order of the court declaring the person to be a habitual offender. In the event of such a motion by the Attorney General, the court may in its discretion restore the driving privileges of the person in whole or in part only if the person also meets the obligation set forth in paragraphs (2) and (3) of this section.

21 Del. C. 1953, § 2809; 58 Del. Laws, c. 416; 70 Del. Laws, c. 136, § 3.;



§ 2810. Driving after judgment prohibited; penalty; jurisdiction

(a) It shall be unlawful for any person to operate any motor vehicle in this State while the judgment of the Court prohibiting the operation remains in effect. Any person found to be an habitual offender under this chapter who is thereafter convicted of operating a motor vehicle in this State while the judgment of the Court prohibiting such operation is in effect shall for the first offense be fined not more than $1,150 and imprisoned not less than 90 days nor more than 30 months. For each subsequent like offense, be fined not more than $2,300 and imprisonment not less than 180 days nor more than 5 years. The periods of imprisonment required under this section shall not be subject to suspension and if the judgment of the Court prohibiting the operation of a motor vehicle was based in whole or in part upon a conviction of the person for a prior or previous driving under the influence-related conviction or offense as defined in § 4177B(e)(1)a.-d. of this title, or in whole or in part upon a conviction under any criminal statute pertaining to injury or death caused to another person by the person's driving or operation of a vehicle, the period of imprisonment shall, notwithstanding any provision of this section or title to the contrary, be served subject to the provisions of § 4205(c)(2) [repealed] of this title. The Court of Common Pleas shall have original jurisdiction of violations created by this section.

(b) Notwithstanding any other provision of law to the contrary, any offense, other than a felony, which is within the exclusive or original jurisdiction of another court and which may be joined properly with violations created by this section, shall be deemed to be within the original jurisdiction of the Court of Common Pleas.

21 Del. C. 1953, § 2810; 58 Del. Laws, c. 416; 69 Del. Laws, c. 333, § 8; 70 Del. Laws, c. 136, §§ 4, 5; 70 Del. Laws, c. 528, §§ 1, 2; 74 Del. Laws, c. 106, § 32.;



§ 2811. Determination by the Attorney General

In any case in which a person is charged with driving a motor vehicle while that person's license, permit or privilege to drive is suspended or revoked or is charged with driving without a license, the court shall require the Attorney General to determine whether such person has been adjudged an habitual offender and, by reason of such judgment, is barred from operating a motor vehicle on the highways of this State. If the Attorney General determines that the person has been so adjudged, the Attorney General shall cause the appropriate criminal charges to be lodged.

21 Del. C. 1953, § 2811; 58 Del. Laws, c. 416; 70 Del. Laws, c. 186, § 1.;



§ 2812. No existing law modified

Nothing in this chapter shall be construed as amending, modifying or repealing any existing law of this State or any existing ordinance of any political subdivision relating to the operation of motor vehicles, the licensing of persons to operate motor vehicles or providing penalties for the violation thereof or shall be construed so as to preclude the exercise of the regulatory powers of any division, agency, department or political subdivision of this State having the statutory authority to regulate such operation and licensing.

21 Del. C. 1953, § 2812; 58 Del. Laws, c. 416.;



§ 2813. Computation of number of convictions

In computing the number of convictions, all convictions must result from offenses occurring subsequent to June 8, 1972, except that convictions for offenses designated in § 2802(1)j. and k. of this title shall only be computed if the offenses giving rise thereto occur subsequent to July 1, 1977.

21 Del. C. 1953, § 2813; 58 Del. Laws, c. 416; 61 Del. Laws, c. 285, § 2.;



§ 2814. Additional penalty when convicted of an offense which would render an individual an habitual offender

If any person shall be convicted in this State of an offense which would render that individual an habitual offender as defined in this chapter, the person shall, in addition to the penalty otherwise prescribed by law for such offense, be fined not less than $115 nor more than $1,150 and confined in jail not less than 30 days nor more than 12 months, provided, that no such sentence shall be executed until the individual is finally adjudged an habitual offender.

21 Del. C. 1953, § 2814; 58 Del. Laws, c. 416; 68 Del. Laws, c. 9, § 18; 70 Del. Laws, c. 186, § 1.;






CHAPTER 29. MOTOR VEHICLE SAFETY--RESPONSIBILITY

Subchapter I General Provisions

§ 2901. Motor vehicles exempted

This chapter shall not apply with respect to any motor vehicle owned by the United States, this State or any political subdivision of this State or any municipality therein or with respect to any motor vehicle which is subject to the requirements of §§ 6101 and 6102 of this title.

61 Del. Laws, c. 292, § 5.;



§ 2902. Motor vehicle liability policy

(a) A "motor vehicle liability policy," as said term is used in this chapter, shall mean an owner's or an operator's policy of liability insurance, certified, as provided in § 2948 or § 2949 of this title, as proof of financial responsibility and issued, except as otherwise provided in § 2949 of this title, by an insurance carrier duly authorized to transact business in this State, to or for the benefit of the person named therein as insured.

(b) Such owner's policy of liability insurance shall:

(1) Designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby to be granted; and

(2) Insure the person named therein and any other person, as insured, using any such motor vehicle or motor vehicles with the express or implied permission of such named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance or use of such motor vehicle or motor vehicles within the United States of America or the Dominion of Canada, subject to limits exclusive of interest and costs, with respect to each such motor vehicle, as follows: $15,000, because of bodily injury to or death of 1 person in any 1 accident and, subject to said limit for 1 person $30,000, because of bodily injury to or death of 2 or more persons in any 1 accident, and $5,000, because of injury to or destruction of property of others in any 1 accident.

(c) Such operator's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon the operator by law for damages arising out of the use by the operator of any motor vehicle not owned by the operator, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

(d) Such motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this chapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this chapter.

(e) Such motor vehicle liability policy need not insure any liability under any workers' compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured or while engaged in the operation, maintenance or repair of any such motor vehicle, nor any liability for damage to property owned by, rented to, in charge of or transported by the insured.

(f) Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(1) The liability of the insurance carrier with respect to the insurance required by this chapter shall become absolute whenever injury or damage covered by said motor vehicle liability policy occurs; such policy may not be canceled or annulled as to such liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on the insured's behalf and no violation of such policy shall defeat or void such policy;

(2) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage;

(3) The insurance carrier shall have the right to settle any claim covered by the policy, and, if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in paragraph (b)(2) of this section;

(4) The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the chapter shall constitute the entire contract between the parties.

(g) Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and such excess or additional coverage shall not be subject to this chapter. With respect to a policy which grants such excess or additional coverage the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this section.

(h) Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for this chapter.

(i) Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

(j) The requirements for a motor vehicle liability policy may be fulfilled by the policies of 1 or more insurance carriers which policies together meet such requirements.

(k) Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy.

61 Del. Laws, c. 292, § 5; 64 Del. Laws, c. 198, § 8; 70 Del. Laws, c. 186, § 1.;



§ 2903. Certain policies unaffected by chapter

(a) This chapter shall not apply to or affect policies of automobile insurance against liability required by any other law of this State, and such policies, if they contain an agreement or are endorsed to conform to the requirements of this chapter, may be certified as proof of financial responsibility under this chapter.

(b) This chapter shall not apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on the insured's behalf of motor vehicles not owned by the insured.

61 Del. Laws, c. 292, § 5; 70 Del. Laws, c. 186, § 1.;



§ 2904. Self-insurers

(a) Upon condition of providing the same benefits available under a required vehicle insurance policy, any person in whose name more than 15 motor vehicles are registered in this State may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the Secretary of Transportation as provided in subsection (b) of this section.

(b) The Secretary of Transportation may, in the Secretary's discretion, approve an application for self-insurance from such a person provided the following is submitted in satisfactory form:

(1) A continuing undertaking by the owner or other appropriate person to pay tort liabilities or basic reparation benefits, or both, and to perform all other obligations imposed by § 2118 of this title;

(2) Evidence that appropriate provisions exist for prompt and efficient administration of all claims, benefits and obligations required by § 2118 of this title; and

(3) Evidence that reliable financial arrangements, deposits or commitments exist providing assurance for payment of tort liabilities or basic reparation benefits, or both, and all other obligations imposed by this chapter substantially equivalent to those afforded by a policy of insurance complying with § 2118 of this title.

(c) Upon not less than 5 days' notice and a hearing pursuant to such notice, the Secretary of Transportation may, upon reasonable grounds, withdraw this approval of self-insurance. Failure to pay any valid claim within 60 days of its submission or any judgment within 30 days after such judgment shall have become final shall constitute a reasonable ground for the immediate withdrawal of approval of self-insurance.

61 Del. Laws, c. 292, § 5; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 63, 64, 65.;



§ 2905. Assigned risks

(a) Any applicant for registration who in good faith has applied to 2 insurance companies for a policy of insurance or surety bond under this chapter but who is unable to procure such insurance from said companies shall thereupon notify the Insurance Commissioner, in writing, and the Insurance Commissioner upon receipt of said notice shall thereupon assign said application to 1 of the insurance companies handling such insurance and doing business in this State. Such insurance company shall promptly issue a policy at the rate then prevailing for such policies, adding an automatic surcharge of 10 percent over and above such rate then in force and effect, for similar policies of insurance. Surcharges of 50 percent and 25 percent shall be added to the then prevailing rate for such policies under the following circumstances:

(1) Fifty percent surcharge. — If the certificate is required for a conviction of:

a. Driving a motor vehicle while intoxicated;

b. Failing to stop and report when involved in an accident; or

c. Homicide or assault arising out of the operation of a motor vehicle.

(2) Twenty-five percent surcharge. — If the certificate is required for a conviction of:

a. Driving a motor vehicle at an excessive rate of speed where an injury to person or damage to property actually results therefrom; or

b. Driving a motor vehicle in a reckless manner where an injury to person or damage to property actually results therefrom.

(b) All such assignments may carry an expense charge of 5 percent.

(c) No assignment may be made or surcharge added solely because a driver license is denied or suspended in accordance with § 516(g) or § 2216 of Title 13.

(d) The surcharges specified in this section shall be limited for 3 years. The Insurance Commissioner shall notify the Secretary of Transportation of such assignments and the rate at which such assignments are made and the registration shall then be issued.

61 Del. Laws, c. 292, § 5; 70 Del. Laws, c. 452, § 8; 71 Del. Laws, c. 216, § 86; 74 Del. Laws, c. 110, § 66.;



§ 2906. Cancellation or termination of insurance policy

(a) Any insurance company may cancel any motor vehicle liability policy or bond, except such risks as may be assigned to it as provided in § 2905 of this title, for any reason it may deem proper. Such insurance company shall refund to its insured the unearned portion of the premium paid by the insured.

(b) Any insurance company may cancel any motor vehicle liability policy or bond issued to any person under § 2905 of this title by giving 30 days' notice thereof to the Secretary of Transportation provided the insured:

(1) Is not licensed to operate a motor vehicle under the laws of this State;

(2) Is affected with mental or physical infirmities or disabilities rendering it unsafe for the insured to operate a motor vehicle upon the highways;

(3) Is, in the opinion of the Secretary of Transportation, an habitually reckless or negligent driver of a motor vehicle;

(4) Is an habitual drunkard;

(5) Is addicted to the use of narcotic drugs;

(6) Is engaged in an unlawful or illegal occupation;

(7) Has refused or failed to pay the premiums due on such motor vehicle policy or bond; or

(8) Has refused or failed to cooperate with the insurance company as stated in such insurance policy or bond.

61 Del. Laws, c. 292, § 5; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 67, 68.;



§ 2908. Administration and enforcement

The Secretaries of Safety and Homeland Security and/or Transportation, in keeping with their respective responsibilities, shall administer and enforce this chapter. The State Police shall assist the Secretary of Safety and Homeland Security in enforcing this chapter.

61 Del. Laws, c. 292, § 5; 74 Del. Laws, c. 110, § 69.;



§ 2909. Availability of other remedies

Nothing in this chapter shall prevent the plaintiff in any action at law from relying for relief upon the other processes provided by law.

61 Del. Laws, c. 292, § 5.;



§ 2910. Rights of bona fide transferees and lienors unaffected

This chapter shall not prevent the owner of a motor vehicle, the registration of which has been suspended hereunder, from effecting a bona fide sale of such motor vehicle to another person whose rights or privileges are not suspended under this chapter or prevent the registration of such motor vehicle by such transferee. This chapter shall not in any way affect the rights of any conditional vendor, chattel mortgagee or lessor of a motor vehicle registered in the name of another as owner who becomes subject to this chapter.

61 Del. Laws, c. 292, § 5.;



§ 2911. Construction with other laws

This chapter shall in no respect be considered as a repeal of the state motor vehicle laws but shall be construed as supplemental thereto.

61 Del. Laws, c. 292, § 5.;



§ 2912. Uniformity of interpretation

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

61 Del. Laws, c. 292, § 5.;



§ 2913. Insurance for automobile transports

All automobile transports, interstate or intrastate, shall be insured against personal injury loss and property damage loss in keeping with requirements of the Interstate Commerce Commission relating to intrastate automobile transport carriers.

64 Del. Laws, c. 207, § 4.;






Subchapter II Deposit of Security

§ 2921. -2926. Deposit of security following accident; suspension of license and registration; exceptions; form, amount, custody, disposition and return of security; policy or bond as security; duration of suspension of license and registration

Repealed by 60 Del. Laws, c. 433, § 4, eff. May 28, 1976.;



§ 2927. Security required of nonresidents involved in accidents in this State

(a) Any nonresident of this State who is involved in any accident through the operation of a motor vehicle wherein there is a damage to property or person shall be liable to damages and shall be required to furnish sufficient security for the payment of damages sustained by any person, firm or corporation before the motor vehicle of the nonresident or the contents thereof are removed from out of the State.

(b) The security required under subsection (a) of this section shall be double the estimated amount of the damages as determined by any reputable automobile repair person of the State, and shall be posted with any justice of the peace in the State.

41 Del. Laws, c. 224, §§ 1, 2; 21 Del. C. 1953, § 2927; 70 Del. Laws, c. 186, § 1.;






Subchapter III Proof of Future Responsibility

§ 2941. Court reports on nonpayment of judgments

(a) Whenever any person fails to satisfy any judgment within 60 days of its issuance, the court that issued the judgment shall, upon motion of the holder of the judgment, forward a certified copy of such judgment to the Secretary of Transportation.

(b) If the defendant named in any certified copy of a judgment reported to the Secretary of Transportation is a nonresident, the Secretary of Transportation shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses of the state of which the defendant is a resident.

(c) For purposes of this subchapter "judgment" shall mean any civil judgment for money damages arising out of an event or transaction involving motor vehicle accident.

Code 1935, § 5712B; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2941; 57 Del. Laws, c. 670, § 12A; 60 Del. Laws, c. 433, § 5; 66 Del. Laws, c. 274, § 1; 74 Del. Laws, c. 110, § 70; 76 Del. Laws, c. 265, §§ 1, 2.;



§ 2942. Suspension of license for nonpayment of judgments

(a) The Secretary of Transportation, upon receipt of a certified copy of a judgment, shall forthwith suspend the license and any nonresident's operating privilege of any person against whom such judgment was rendered, except as otherwise provided in this section and in § 2945 of this title.

(b) The Secretary of Transportation may allow license or nonresident operating privileges to a judgment debtor, providing there is no default in the payment of such judgment or that installments thereof prescribed in § 2945 of this title are not in default, and providing the judgment debtor has furnished proof of financial responsibility.

(c) Any person whose license or nonresident's operating privilege has been suspended or is about to be suspended or becomes subject to suspension under this chapter may be relieved from the effect of such judgment as prescribed in this chapter, by filing with the Secretary of Transportation an affidavit stating that at the time of the accident upon which such judgment has been rendered the affiant was insured, that the insurer is liable to pay such judgment and the reason, if known, why such insurance company has not paid such judgment. Such person shall also file the original policy of insurance or a certified copy thereof, if available, and such other documents as the Secretary of Transportation may require to show that the loss, injury or damage, for which such judgment was rendered, was covered by such policy of insurance. If the Secretary of Transportation is satisfied from such papers that such insurer was authorized to issue such policy of insurance at the time and place of issuing such policy and that such insurer is liable to pay such judgment, at least to the extent and for the amounts required in this chapter, the Secretary of Transportation shall not suspend such license or nonresident's operating privilege, or, if already suspended, shall reinstate them.

(d) In the event that a person has had that person's license suspended for nonpayment of a judgment under this section, the Department after the lapse of 10 years from the entry of the judgment may issue a new license provided that such person shall have produced proof of liability insurance coverage or other evidence of financial responsibility, in an amount and of such character as shall be satisfactory to the Secretary of Transportation.

Code 1935, § 5712C; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2942; 55 Del. Laws, c. 406; 57 Del. Laws, c. 89; 57 Del. Laws, c. 670, § 12A; 60 Del. Laws, c. 433, §§ 6-8; 66 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 71-74.;



§ 2943. Duration of suspension of license

The license and nonresident's operating privilege suspended pursuant to § 2942 of this title shall remain suspended and shall not be renewed nor shall any such license be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every such judgment is satisfied in full or to the extent provided in this subchapter, and until such person gives proof of financial responsibility subject to the exemptions stated in §§ 2942 and 2945 of this title.

Code 1935, § 5712D; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2943; 60 Del. Laws, c. 433, § 9; 66 Del. Laws, c. 274, § 1.;



§ 2944. Satisfaction of judgments

The judgments referred to in this subchapter shall, for the purposes of this chapter only, be deemed satisfied:

(1) When $15,000 has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of 1 person as the result of any 1 accident; or

(2) When, subject to such limit of $15,000 because of bodily injury to or death of 1 person, the sum of $30,000 has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of 2 or more persons as the result of any 1 accident; or

(3) When $10,000 has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any 1 accident.

Payments made in settlement of any claims because of bodily injury, death or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this section.

Code 1935, § 5712E; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2944; 50 Del. Laws, c. 456, § 3; 61 Del. Laws, c. 292, § 6; 64 Del. Laws, c. 198, §§ 4-6.;



§ 2945. Installment payment of judgments; default

(a) A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, at its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

(b) The Secretary of Transportation shall not suspend a license or a nonresident's operating privilege for nonpayment of a judgment when the judgment debtor gives proof of financial responsibility and obtains an order permitting the payment of such judgment in installments, and while the payment of any said installment is not in default.

(c) In the event the judgment debtor fails to pay any installment as specified by such order, the Secretary of Transportation, upon notice of such default, shall forthwith suspend the license or nonresident's operating privilege of the judgment debtor until such judgment is satisfied as provided in this subchapter.

Code 1935, § 5712F; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953,§ 2945; 57 Del. Laws, c. 670, § 12A; 66 Del. Laws, c. 274, § 1; 74 Del. Laws, c. 110, §§ 75, 76.;



§ 2947. Methods of giving proof

Proof of financial responsibility when required under this chapter, may be given by filing a:

(1) Certificate of insurance as provided in § 2948 or § 2949 of this title; or

(2) Bond as provided in § 2950 of this title; or

(3) Certificate of deposit of money or securities as provided in § 2951 of this title; or

(4) Statement from an insurance carrier certifying that there is in effect a motor vehicle liability policy covering the operator or vehicle as required by this chapter.

Code 1935, § 5712H; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2947; 62 Del. Laws, c. 77, § 2.;



§ 2948. Certificate of insurance as proof

(a) Proof of financial responsibility may be furnished by filing with the Secretary the written certificate of any insurance carrier duly authorized to do business in this State certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. Such certificate shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certificate and shall designate by explicit description or by appropriate reference all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.

(b) No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such motor vehicle is so designated in such certificate.

Code 1935, § 5712I; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2948.;



§ 2949. Certificate furnished by nonresident as proof

(a) The nonresident owner of a motor vehicle not registered in this State may give proof of financial responsibility by filing with the Secretary a written certificate or certificate of an insurance carrier authorized to transact business in the state in which the motor vehicle or motor vehicles described in such certificate is registered, or, if such nonresident does not own a motor vehicle, then in the state in which the insured resides, provided such certificate otherwise conforms to this chapter, and the Secretary shall accept the same upon condition that said insurance carrier complies with the following provisions with respect to the policies so certified:

(1) Such insurance carrier shall execute a power of attorney authorizing the Secretary to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this State;

(2) Such insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this State relating to the terms of motor vehicle liability policies issued herein.

(b) If any insurance carrier not authorized to transact business in this State, and which has qualified to furnish proof of financial responsibility, defaults in any said undertakings or agreements, the Secretary shall not thereafter accept as proof any certificate of said carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues.

Code 1935, § 5712J; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2949; 57 Del. Laws, c. 670, § 12A.;



§ 2950. Bond as proof

(a) Proof of financial responsibility may be evidenced by the bond of a surety company authorized to transact business within this State or a bond with at least 2 individual sureties each owning real estate within this State and together having equities equal in value to at least twice the amount of such bond. The real estate shall be scheduled in the bond approved by a judge of a court of record, and the bond shall be conditioned for payment of the amounts specified in the definition of "proof of financial responsibility" contained in § 101 of this title. Such bond shall be filed with the Secretary of Transportation and shall not be cancellable except after 10 days' written notice to the Secretary of Transportation. Such bond shall constitute a lien in favor of the State upon the real estate so scheduled of any surety, which lien shall exist in favor of any holder of a final judgment against the person who has filed such bond, for damages, including damages for care and loss of services because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use or operation of a motor vehicle after such bond was filed, upon the filing of notice to that effect by the Secretary of Transportation in the office of the prothonotary of any county in the State wherein any such real estate is located. The prothonotary shall enter such lien in an appropriate docket kept by the prothonotary for that purpose.

(b) If such judgment rendered against the principal on such bond is not satisfied within 60 days after it has become final, the judgment creditor may, for the judgment creditor's own use and benefit and at the judgment creditor's sole expense, bring an action or actions in the name of the State against the company or persons executing such bond, including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed such bond in accordance with Chapter 75 of Title 10.

Code 1935, § 5712N; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2950; 57 Del. Laws, c. 670, § 12A; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 77.;



§ 2951. Money or securities as proof

(a) Proof of financial responsibility may be evidenced by the certificate of the State Treasurer that the person named therein has deposited with the State Treasurer $40,000 in cash or securities such as may legally be purchased by savings banks or for trust funds of a market value of $40,000. The State Treasurer shall not accept any such deposit nor issue a certificate therefor and the Secretary of Transportation shall not accept such certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

(b) Such deposit shall be held by the State Treasurer to satisfy, in accordance with this chapter, any execution on a judgment issued against such person making the deposit for damages, including damages for care and loss of services, because of bodily injury to or death of any person or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use or operation of a motor vehicle after such deposit was made. Money or securities so deposited shall not be subject to attachment or execution unless such attachment or execution shall arise out of a suit for damages as aforesaid.

Code 1935, § 5712O; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2951; 50 Del. Laws, c. 456, § 4; 57 Del. Laws, c. 670, § 12A; 64 Del. Laws, c. 198, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 78.;



§ 2953. Substitution of proof

The Secretary of Transportation shall consent to the cancellation of any bond or certificate of insurance or the Secretary of Transportation shall direct the return of, and the State Treasurer shall return, any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.

Code 1935, § 5712Q; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2953; 57 Del. Laws, c. 670, § 12A; 74 Del. Laws, c. 110, § 79.;



§ 2954. Requirement of other proof

Whenever any proof of financial responsibility filed under this chapter no longer fulfills the purposes for which it is required, the Secretary of Transportation shall, for the purpose of this chapter, require other proof as required by this chapter and shall suspend the license or the nonresident's operating privilege pending the filing of such other proof.

Code 1935, § 5712R; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2954; 57 Del. Laws, c. 670, § 12A; 66 Del. Laws, c. 274, § 1; 74 Del. Laws, c. 110, § 80.;






Subchapter IV Penalties

§ 2971. Penalties

(a) A person whose license or nonresident's operating privilege suspended or revoked under this chapter drives during such suspension or revocation any motor vehicle upon any highway, except as permitted under this chapter, shall be fined not more than $575, or imprisoned not more than 6 months or both.

(b) Whoever wilfully fails to return the license as required in § 2972 of this title shall be fined not more than $575, or imprisoned not more than 30 days or both.

(c) Whoever violates any provision of this chapter for which no penalty is otherwise provided shall be fined not more than $575, or imprisoned not more than 90 days or both.

Code 1935, § 5712V; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2971; 62 Del. Laws, c. 77, § 5; 66 Del. Laws, c. 274, §§ 1, 2; 68 Del. Laws, c. 9, § 19; 70 Del. Laws, c. 186, § 1.;



§ 2972. Surrender of license

Any person whose license is suspended as provided in this chapter or whose policy of insurance or bond when required under this chapter is canceled or terminated or who neglects to furnish other proof upon request of the Secretary of Transportation shall immediately return the person's license to the Secretary of Transportation. If any person fails to return to the Secretary of Transportation the license as provided herein, the Secretary of Transportation shall forthwith direct any peace officer to secure possession thereof and to return the same to the Secretary of Transportation.

Code 1935, § 5712U; 48 Del. Laws, c. 359, § 2; 21 Del. C. 1953, § 2972; 57 Del. Laws, c. 670, § 12A; 66 Del. Laws, c. 274, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 81.;









CHAPTER 31. NONDRIVER IDENTIFICATION CARDS

§ 3101. Identification cards

Every person residing in the State who desires to obtain an identification card shall apply to the Division of Motor Vehicles.

21 Del. C. 1953, § 3101; 58 Del. Laws, c. 516; 65 Del. Laws, c. 37, § 1.;



§ 3102. Application

(a) Every application for an identification card shall be made on an application form furnished by the Division. The original application shall be verified by the applicant before a person authorized to administer oaths.

(b) Every application shall state the name, Social Security number, if eligible, except as otherwise provided in § 2711 of this title, date of birth, sex and residence address of the applicant and whether or not the applicant is licensed by the State to operate a motor vehicle.

(c) The Division of Motor Vehicles shall provide notice of the obligation to register pursuant to § 4120 of Title 11 to each new resident applicant for an identification card. Every applicant for a state identification card shall sign an acknowledgment provided by the Division that the applicant has received notice that registration in compliance with § 4120 of Title 11 is mandatory for any person who has been convicted in any other state of any offense which, if committed or attempted in this State, would have been punishable as 1 or more of the offenses referenced in § 4120(a) of Title 11, and that such registration must occur within 7 days of coming into any county, city or town in which the applicant temporarily resides or is domiciled for that length of time.

All such acknowledgments shall be kept as permanent records by the Division in a format approved by the Director of Historical and Cultural Affairs which may include storage on microfiche or other nonpaper forms of permanent retention.

(d)(1) Any male applicant who applies for an identification card or a renewal of any such document and who is at least 18 years of age but less than 26 years of age shall be registered in compliance with the requirements of § 3 of the "Military Selective Service Act," 50 U.S.C. App. sec. 453, as amended.

(2) The Department shall forward in an electronic format the necessary personal information of the applicants identified in this subsection to the selective service system. The applicant's signature on the application shall serve as an indication that the applicant either has already registered with the selective service system or that he is authorizing the Department to forward to the selective service system the necessary information for such registration. The Department shall notify the applicant at the time of application that his signature constitutes consent to registration with the selective service system, if he is not already registered.

21 Del. C. 1953, § 3102; 58 Del. Laws, c. 516; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 397, § 22; 71 Del. Laws, c. 133, § 3; 72 Del. Laws, c. 335, §§ 3, 5; 72 Del. Laws, c. 485, § 3.;



§ 3103. Issuance fee; renewal; qualifications

(a) Upon receipt of the application and a fee of $20 the Division shall issue an identification card which shall expire and be renewable on the fourth anniversary date of the birth of the applicant next following the date of its issuance unless the birth date be February 29, and in which event the identification card will expire on February 28 every fourth year. A permanent resident foreign national may be issued a full 4-year identification card. However, an identification card issued to a temporary foreign national must be limited to the period of time that the temporary foreign national is authorized to be in the United States.

(b) On or near the date of expiration of an identification card, each holder of such a card desiring renewal of such card shall appear at a Division of Motor Vehicles office in the county in which the holder of the card resides and be photographed by the Department of Transportation.

(c) No identification card shall be issued pursuant to subsection (a) of this section to any nonresident of the State.

21 Del. C. 1953, § 3103; 58 Del. Laws, c. 516; 65 Del. Laws, c. 37, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 82; 76 Del. Laws, c. 76, § 26; 76 Del. Laws, c. 126, § 2.;



§ 3104. Contents of identification cards

(a) Every identification card shall bear a distinguishing number assigned to the holder and shall contain the name, date of birth, address, a photograph of the holder taken by the Department of Transportation and a brief description of the holder for purposes of identification. The identification card holder's Social Security number is used for identification purposes and shall be maintained in the Division of Motor Vehicles' record system.

(b) Every identification card shall bear in conspicuous print the words: "THIS IS NOT A DRIVER'S LICENSE."

21 Del. C. 1953, § 3104; 58 Del. Laws, c. 516; 71 Del. Laws, c. 133, § 4; 72 Del. Laws, c. 335, § 4; 74 Del. Laws, c. 110, § 83; 75 Del. Laws, c. 185, §§ 3, 4.;



§ 3105. Issuance of duplicate cards; fee

(a) In the event that any identification card issued under this chapter is lost or destroyed, the person to whom it was issued may apply to the Division for the issuance of a duplicate or substitute identification card upon executing such forms as may be required by the Division and upon furnishing proof satisfactory to the Division that such identification card has been lost or destroyed.

(b) Upon receipt of the application and a fee of $5.00, the Division shall issue a duplicate identification card.

21 Del. C. 1953, § 3105; 58 Del. Laws, c. 516; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 271, § 1.;



§ 3106. Signature

Every holder of an identification card shall write the holder's usual signature with pen and ink in the space provided for that purpose on the card and such card shall not be valid until the card is so signed.

21 Del. C. 1953, § 3106; 58 Del. Laws, c. 516; 70 Del. Laws, c. 186, § 1.;



§ 3107. False statements

Whoever makes any false affidavit or knowingly swears or affirms falsely to any matter or thing required by the terms of this chapter to be sworn to or affirmed is guilty of perjury and shall be fined or imprisoned as the law provides.

21 Del. C. 1953, § 3108; 58 Del. Laws, c. 516; 66 Del. Laws, c. 416, § 3.;



§ 3108. Penalties

(a) Whoever violates this chapter shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, the person shall be fined not less than $50 nor more than $230, or imprisoned not less than 10 nor more than 30 days, or both. Justices of the peace shall have jurisdiction over violations of this chapter.

(b) This section shall not apply to violations defined as perjury under § 3107 of this title.

21 Del. C. 1953, § 3109; 58 Del. Laws, c. 516; 65 Del. Laws, c. 503, § 14; 66 Del. Laws, c. 416, § 3; 68 Del. Laws, c. 9, § 20; 70 Del. Laws, c. 186, § 1.;






CHAPTER 41. RULES OF THE ROAD

Subchapter I Obedience to and Effect of Traffic Laws

§ 4101. Provisions refer to vehicles upon highways; exceptions; powers of local authorities

(a) The provisions of this title relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except:

(1) Where a different place is specifically referred to in a given section.

(2) That subchapter IX of this chapter shall apply upon highways and elsewhere throughout the State.

(3) That subchapter VIII of this chapter and § 4164 of this title shall apply upon highways and elsewhere throughout the State, except that subchapter VIII of this chapter and § 4164 of this title shall not apply upon any nonresidential, commercial property. For the purposes of this paragraph, "elsewhere" shall mean only those areas regulated by traffic-control devices which have been reviewed and approved as acceptable for the area by the Delaware Department of Transportation.

(4) Upon application by a majority of persons having a property interest in a private road or way upon which motor vehicles are driven, the appropriate agency or officer of any town, city or county in which such private property is located may petition the Department of Safety and Homeland Security (hereinafter "Department") in a manner prescribed by the Department, requesting the Department assume jurisdiction over such private property. Upon acceptance of jurisdiction over the private property, the Department shall, by written notice, so notify each governmental body and property owner affected and shall supply copies of such notice to all appropriate courts and law-enforcement agencies. One week following the official acceptance of such jurisdiction, all provisions of Title 17 and this title shall apply to the affected private property. The installation and maintenance of all traffic-control devices authorized by the Department of Transportation shall be undertaken by the owners at no cost to the State.

(b) Local authorities, except as expressly authorized by law, shall not enact or enforce any rules or regulations contrary to this chapter. Traffic ordinances and regulations adopted by local authorities, and substantially conforming to the sections of this chapter, shall have the same force and effect as the traffic laws of this title. Whenever any provision of this title refers to a specific section of this title, such section shall be deemed to include substantially conforming ordinances and regulations enacted by local authorities. The court's notice of conviction for violating a local ordinance or regulation that substantially conforms to this title, when included in the person's driving record, shall be deemed to be equivalent to a violation of the state statute to which it conforms. This section shall not be deemed to affect the jurisdiction for violations of local traffic ordinances or regulations nor the fine to be imposed for such a violation. Local authorities may regulate the use of the highways by processions or assemblages. Nothing in this chapter shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as a matter of right from prohibiting such use nor requiring other or different or additional conditions than those specified in this chapter or otherwise regulating such use as seems best to such owner.

(c) The authority to authorize, maintain, install and remove all traffic-control devices necessary to implement this title is provided to the Department of Transportation and to local authorities in their respective jurisdictions by Chapter 1 of Title 17. Unless otherwise provided in this title, the authorities granted are uniformly applicable to all sections of this title.

(d) Liability for failure of owner to comply with traffic light signals. —

(1) The Department of Public Safety and/or the governing body of any city or any county may provide, by regulation or ordinance, for the establishment of a program imposing monetary liability on the owner of a motor vehicle for failure to comply with traffic light signals in accordance with the provisions of this subsection. This subsection allows the Department of Transportation and/or the governing body of any city or county to install and operate traffic light signal violation monitoring systems; provided however, that in the event the installation other than by the Department of Transportation on state-maintained streets or roads, the Department of Transportation must first approve such installation; and provided further that the duration of the yellow light change interval, at any intersection where a traffic control photographic system or other traffic light signal violation monitoring system is in use, must be no less than the yellow light change interval duration specified in the design manual developed by the Department of Transportation.

(2) Liability — The owner or operator of a vehicle which has failed to comply with a traffic light signal, as evidenced by information obtained from a traffic light signal violation monitoring system, shall be subject to a civil or administrative assessment not to exceed $110; provided, however, that the city or county may provide for an additional assessment not to exceed $10 if the civil or administrative assessment is not paid within 20 days, which assessment may be increased to an amount not to exceed $20 if the assessment is not paid within 45 days, and may be increased to an amount not to exceed $30 if the assessment is not paid within 90 days. Court costs or similar administrative fees not to exceed $35 may also be assessed against an owner or operator who requests a hearing to contest the violation and is ultimately found or pleads responsible for the violation or who fails to pay or contest the violation in a timely manner. No assessments and court costs other than those specified in this subsection may be imposed. A violation for which a civil assessment is imposed under this subsection shall not be classified as a criminal offense and shall not be made a part of the operating record of the person upon whom such liability is imposed, nor shall it be used for insurance purposes in the provision of motor vehicle insurance. Assessments collected as a result of a traffic control signal monitoring system shall be paid to the city or county which controlled the monitoring system, or the General Fund for personnel, after first being applied to reimburse the applicable state agencies for their costs of administering such systems.

(3) Definitions — For purpose of this subsection only:

a. "Owner" means the registered owner of such vehicle on record with this or any other state; provided, however, that in the event that the owner is a vehicle leasing company, the "owner," for purposes of this subsection, shall mean the person shown on the records to be the lessee of such vehicle. Vehicle rental companies are excluded from the definition of "owner."

b. "Traffic light signal violation monitoring system" means a vehicle sensor installed to work in conjunction with a traffic light that automatically produces 2 or more photographs, or 2 or more microphotographs, or a videotape, or other recorded images of each vehicle at the time it is used or operated in violation of this subsection.

(4) Summons and notice of violation — Any nonresident owner or operator of any motor vehicle which is operated or driven on the public streets, roads, turnpikes or highways of this State is deemed to have submitted to the jurisdiction of the Delaware courts for purposes of this subsection. Notwithstanding any other provision of the Delaware Code, a summons for a violation of this subsection may be executed by mailing to any Delaware resident or nonresident by first class mail a copy thereof to the address of the owner of the vehicle as shown on the records of the Division of Motor Vehicles of this or any other state, as appropriate. Collection actions, including default judgment and execution, may proceed based upon jurisdiction obtained through the mailing by first class mail of a summons and subsequent court notices pursuant to this subsection. Every initial mailing shall include the:

a. Name and address of the owner of the vehicle;

b. Registration number of the motor vehicle involved in the violation;

c. Violation charges;

d. Location where the violation occurred;

e. Date and time of the violation;

f. Copies of 2 or more photographs, or microphotographs or other recorded images, taken as proof of the violation;

g. Amount of the civil assessment imposed and the date by which the civil assessment should be paid;

h. Information advising the summonsed person of the matter, time and place by which liability as alleged in the notice may be contested, and warning that the failure to pay the civil assessment or to contest liability in a timely manner is an admission of liability and may result in a judgment being entered against the summonsed person and/or the denial of the registration or the renewal of the registration of any of the owner's vehicles; and

i. Notice of the summonsed person's ability to rebut the presumption that the summonsed person was the operator of the vehicle at the time of the alleged violation and the means for rebutting such presumption.

(5) Payment by voluntary assessment — Persons electing to pay by voluntary assessment shall make payments to the entity designated on the summons for payment. Such entity may be the Justice of the Peace Court or an entity designated by the Court, the Department of Safety and Homeland Security, or by the city or county in which the traffic light was located. Procedures for payment under this subsection shall be as provided by court rule or policy directive of the Justice of the Peace Court, by regulation of the Department of Safety and Homeland Security, or by regulation, code or ordinance of the applicable city or county, and shall be in lieu of the procedures set forth in § 709 of this title.

(6) Procedures to contest the violation — A person receiving the summons pursuant to this subsection may request a hearing to contest the violation by notifying, in writing, the entity designated on the summons within 20 days of the date. Upon receipt of a timely request for a hearing a civil hearing shall be scheduled and the defendant notified of the hearing date by first class mail. A civil hearing shall be held by the Justice of the Peace Court or such other entity as designated by the Department of Safety and Homeland Security or applicable county or city. The hearing may be informal and shall be held in accordance with Justice of the Peace Court rules or policy directive, regulation of the Department of Safety and Homeland Security, or by regulation, code or ordinance of the applicable city or county. Additional administrative collection processes may be established by court rule, policy directive, regulation, code or ordinance, as applicable. Costs for such hearing shall not be assessed against the prevailing party. There shall be no right of transfer to the Court of Common Pleas.

(7) Failure to pay or successfully contest the violation — If the owner or an operator identified by the owner fails to pay the civil penalty by voluntary assessment, request a hearing within the required time or submit an affidavit stating that the owner or operator identified was not the driver, the Division of Motor Vehicles may refuse to renew the registration of the owner's vehicle operated at the time the summons was issued. If the owner or an operator identified by the owner is found responsible at a hearing and fails to pay as ordered by the Court, or requests a hearing and fails to appear, the Division of Motor Vehicles shall suspend the license of the owner or operator.

Upon receiving a record of failure to comply, the Clerk may enter a civil traffic judgment against the owner or operator in the amount of the civil penalty, costs, and any applicable penalty amounts, giving credit for any amount paid. Such judgment may, upon motion, be transferred by the Court to the civil docket. Any judgment so transferred may be executed and enforced or transferred in the same manner as other judgments of the Court and the Division of Public Safety or its designee, or the applicable city or county shall have authority to seek such execution, enforcement or transfer.

(8) Proof of violation — Proof of a violation of this subsection shall be evidenced by information obtained from a traffic light signal violation monitoring system authorized pursuant to this subsection. A certificate, or facsimile thereof, based upon inspection of photographs, microphotographs, videotape or other recorded images produced by a traffic light signal violation monitoring system shall constitute prima facie evidence of the facts contained therein, if the certificate, or facsimile thereof, is sworn to or affirmed by a technician employed by a locality authorized to impose assessments pursuant to this subsection, or a technician employed by a state agency or entity designated by a state agency for the purposes of this section. Any photographs, microphotographs, videotape or other recorded images evidencing such a violation shall be available for inspection in any proceeding to adjudicate the liability for such violation pursuant to regulation, ordinance or other law adopted pursuant to this subsection.

(9) Presumptions — The owner of any vehicle found to be in violation of this subsection shall be held prima facie responsible for such violation in the same manner as provided for under § 7003 of this title, unless the owner can furnish evidence that the vehicle was, at the time of the violation, in the care, custody or control of another person. Such presumption shall be rebutted if the owner:

a. Furnishes an affidavit by regular mail to the entity indicated on the summons that the owner was not the operator of the vehicle at the time of the alleged violation and provides the name and address of the person or company who leased, rented or otherwise had the care, custody or control of the vehicle, or attaches a certified copy of a police report showing that the vehicle or license plate or plates thereof had been reported to the police as stolen prior to the time of the alleged violation of this subsection; or

b. Provides proof in court or to the entity handling the administrative appeal process that the owner was not the operator of the vehicle at the time of the alleged violation or that the owner failed to comply with the traffic signal either in order to yield the right-of-way to an emergency vehicle or as part of a funeral procession.

A summons may be issued to a person identified by affidavit or evidence in court as the actual operator of the vehicle shown to have violated the traffic light signal. There shall be a presumption that the person so identified was the driver. The presumption may be rebutted as described in this subsection.

(10) Notwithstanding any other provision in this section, if the motor vehicle which is found by the traffic light signal violation monitoring system to have failed to comply with a traffic light signal is commercially licensed, then the owner of that vehicle shall be sent notice of the date, time and location of the violation with 2 photographs thereof. Within 10 days of the receipt of said notice, the owner of the vehicle shall provide the law-enforcement agency which has issued the summons with the name and address of the driver of the vehicle at the date, time and location of the violation and, within the same time period, shall provide the driver of the vehicle with the photographs of the violation. After receipt by the law-enforcement agency which has issued the summons of the name and address of the driver of the vehicle at the time of the violation, the driver of the vehicle shall be prima facie responsible for such violation in the same manner as provided for under § 7003 of this title and shall be subject to the provisions of this section. Failure of the owner of the vehicle found to be in violation of subsection (d) to provide the name and address of the driver at the time of the violation within the period prescribed shall cause the owner to be held responsible as set forth in paragraph (d)(4) of this section.

(11) Any person found responsible for a civil traffic offense shall have a right of appeal only in those cases in which the civil penalty imposed exceeds $100, upon giving bond with surety satisfactory to the judge before whom such person was found responsible, such appeal to be taken and bond given within 15 days from the time of the finding of responsible. Such appeal shall operate as a stay or supersedeas of all proceedings in the court below in the same manner that a certiorari from the Superior Court operates. The taking of such appeal shall constitute a waiver by the appellant of the appellant's right to a writ of certiorari in the Superior Court. Additional penalty assessments for late payment/response pursuant to paragraph (d)(2) of this section shall be included in determining the amount of the civil penalty for purposes of determining the right to an appeal.

21 Del. C. 1953, § 4101; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 58 Del. Laws, c. 515, § 1; 60 Del. Laws, c. 701, § 8; 63 Del. Laws, c. 449, § 1; 68 Del. Laws, c. 390, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 89, §§ 1, 2; 73 Del. Laws, c. 204, § 1; 74 Del. Laws, c. 66, § 1; 74 Del. Laws, c. 110, §§ 84, 85, 138; 74 Del. Laws, c. 301, § 1; 75 Del. Laws, c. 56, §§ 1-12; 76 Del. Laws, c. 79, § 118(1), (2); 77 Del. Laws, c. 281, § 1.;



§ 4102. Required obedience to traffic laws

It is unlawful for any person to do any act forbidden or fail to perform any act required in this chapter.

21 Del. C. 1953, § 4102; 54 Del. Laws, c. 160, § 1; 77 Del. Laws, c. 60, § 1.;



§ 4103. Obedience to authorized persons directing traffic

(a) No person shall wilfully fail or refuse to comply with any lawful order or direction of any police officer or authorized flagperson or fire police officer or uniformed adult school crossing guard invested by law with authority to direct, control or regulate vehicle and pedestrian traffic. This subsection shall not operate to relieve a driver of the duty to operate the driver's vehicle with due regard to the safety of all persons using the highway.

(b) Any driver who, having received a visual or audible signal from a police officer identifiable by uniform, by motor vehicle or by a clearly discernible police signal to bring the driver's vehicle to a stop, operates the vehicle in disregard of the signal or interferes with or endangers the operation of the police vehicle or who increases speed or extinguishes the vehicle's lights and attempts to flee or elude the police officer shall be guilty of a class G felony, with a minimum fine of $575 which may not be suspended. Upon receiving notice of such conviction the Secretary, at the Secretary's discretion, may forthwith revoke the operator's or chauffeur's license of the person so convicted for a period of 2 years. For each subsequent like offense, the person shall be guilty of a class E felony, with a minimum fine of $1,150 which may not be suspended. Upon receiving a court notice of conviction for a subsequent like offense, the Secretary shall revoke the operator's or chauffeur's license for an additional 3-year period. It shall be an affirmative defense for this section if the driver proceeds at or below the posted speed limit to a safe location or, at nighttime to a well-lit reasonable location and stops the vehicle at that point that the driver is not guilty of this section.

(c) If any vehicle is witnessed by a police officer to be in violation of subsection (b) of this section and the identity of the operator is not otherwise apparent, it shall be a rebuttable presumption that the persons in whose name such vehicle is registered, to whom a rental vehicle is leased or whose name appears on a company's records as driving a company vehicle, committed such violation of subsection (b) of this section.

21 Del. C. 1953, § 4103; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 141; 57 Del. Laws, c. 670, § 13B; 60 Del. Laws, c. 701, § 9; 64 Del. Laws, c. 164, § 1; 68 Del. Laws, c. 9, § 21; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 289, §§ 1-3.;



§ 4104. Persons riding animals or driving animal-drawn vehicles

Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter, except those provisions of this chapter which by their very nature can have no application.

21 Del. C. 1953, § 4104; 54 Del. Laws, c. 160, § 1.;



§ 4105. Persons and vehicles working on highways and utilities; exceptions

(a) Unless specifically made applicable, the provisions of this title, except those contained in subchapter IX of this chapter, shall not apply to persons, motor vehicles and other equipment while actually engaged in work upon a highway or in work upon utility facilities along a highway, so long as proper traffic-control devices are posted, but shall apply to such persons and vehicles when traveling to or from such work.

(b) The driver of a vehicle shall yield the right-of-way to any authorized vehicle or pedestrian actually engaged in work upon a highway within any highway construction or maintenance area indicated by traffic-control devices.

(c) The driver of a vehicle shall yield the right-of-way to any authorized vehicle obviously and actually engaged in work upon a highway whenever such vehicle displays flashing lights meeting the requirements of the Secretary of Public Safety.

(d) Traffic-control devices shall be used as required in the standards adopted under § 147 of Title 17. Failure to comply with this section shall be cause for immediate cessation of operations in the affected area and the immediate reopening of the highway in a safe manner.

(e) Failure to comply with the lawful order to effect immediate cessation of operations and the reopening of the highway shall subject the violator to a fine of not less than $115 nor more than $575.

(f)(1) The driver of a vehicle who violates any of the following sections of this title shall be fined not less than double the enumerated amount for a first offense when the violation occurs within any highway construction or maintenance area indicated by traffic-control devices:

a. Section 4102 of this title relating to obedience to traffic laws;

b. Section 4103 of this title relating to obedience to authorized persons directing traffic;

c. Section 4107 of this title relating to obedience to traffic-control devices;

d. Section 4110 of this title relating to flashing signals;

e. Section 4114 of this title relating to driving on the right side of roadway;

f. Section 4115 of this title relating to passing vehicles proceeding in opposite directions;

g. Section 4116 of this title relating to overtaking a vehicle on left;

h. Section 4117 of this title relating to when overtaking on the right is permitted;

i. Section 4118 of this title relating to limitations on overtaking on the left;

j. Section 4119 of this title relating to further limitations on driving to the left of center of roadway;

k. Section 4120 of this title relating to no-passing zones;

l. Section 4122 of this title relating to driving on roadways laned for traffic;

m. Section 4123 of this title relating to following too closely;

n. Section 4164 of this title relating to stop signs and yield signs;

o. Section 4168 of this title relating to general speed restrictions;

p. Section 4169 of this title relating to specific speed limits;

q. Section 4175 of this title relating to reckless driving;

r. Section 4176 of this title relating to careless or inattentive driving;

s. Section 4177 of this title relating to operation of vehicle while under the influence of alcohol and/or drugs;

t. Section 4178 of this title relating to stopping, standing or parking; and

u. Section 4184 of this title relating to limitations on backing.

(2) As used in this subsection, the phrase "within any highway construction or maintenance area indicated by traffic-control devices" shall mean that area between the first traffic-control device informing road users of their approach toward a work zone area until the last traffic-control device indicating all restrictions are removed and normal vehicle operations can resume. The phrase shall also include detour routes for highway construction or maintenance marked by traffic-control devices. "Traffic-control devices" and "work zone" shall have the same meaning as adopted pursuant to § 147 of Title 17, as amended. "Highway construction and maintenance area" shall also include construction and maintenance for utilities or railroads within or adjacent to the highway rights-of-way.

(3) Whenever practical, signs designed in compliance with regulations of the Department shall be appropriately placed to notify motorists that increased penalties apply for moving violations in construction or maintenance areas. However, the failure to post or an improper posting of such signs shall not be a defense to a violation of this section.

21 Del. C. 1953, § 4105; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 700, § 3; 67 Del. Laws, c. 342, § 1; 68 Del. Laws, c. 9, § 22.;






Subchapter II Traffic Signs, Signals and Markings

§ 4106. Authorized emergency vehicles

(a) The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this section, but subject to the conditions herein stated.

(b) The driver of an authorized emergency vehicle may:

(1) Park or stand, irrespective of the provisions of this chapter;

(2) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3) Exceed the speed limits so long as the driver does not endanger life or property;

(4) Disregard regulations governing direction of movement or turning in specified directions.

(c) The exemptions herein granted to an authorized emergency vehicle shall apply only when such vehicle is making use of audible or visual signals meeting the requirements of this title, except that an authorized emergency vehicle operated as a police vehicle need not make use of such signals.

(d) The driver of an emergency vehicle is not liable for any damage to or loss of property or for any personal injury or death caused by the negligent or wrongful act or omission of such driver except acts or omissions amounting to gross or wilful or wanton negligence so long as the applicable portions of subsection (c) of this section have been followed. The owner of such emergency vehicle may not assert the defense of governmental immunity in any action on account of any damage to or loss of property or on account of personal injury or death caused by the negligent or wrongful act or omission of such driver or owner.

(e) Authorized emergency vehicles within the meaning of this chapter mean vehicles of a fire department, police vehicles, ambulances, vehicles used by a fire chief, deputy fire chief, assistant fire chief, chief engineer or fire police officer of any duly organized fire company in the performance of those duties, the vehicle of the State Forester in the performance of the State Forester's duties, the vehicle of the Forest Fire Control Supervisor in the performance of the Forest Fire Control Supervisor's duties, the vehicles of the State Emergency Response Team in the performance of its duties and emergency vehicles of state, federal, county or municipal departments or public service corporations as are designated or authorized by the Secretary of Safety and Homeland Security.

21 Del. C. 1953, § 4106; 54 Del. Laws, c. 160, § 1; 61 Del. Laws, c. 461, § 1; 63 Del. Laws, c. 162, § 1; 63 Del. Laws, c. 300, § 1; 68 Del. Laws, c. 251, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 89, § 281(a); 77 Del. Laws, c. 6, § 1.;



§ 4107. Obedience to and required traffic-control devices

(a) The driver of any vehicle shall obey the instructions of any traffic-control device applicable thereto placed in accordance with this title, unless otherwise directed as authorized in § 4103 of this title, subject to the exceptions granted the driver of an authorized emergency vehicle in this title.

(b) No provision of this chapter for which traffic-control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official traffic-control device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. This subsection shall not operate to relieve a driver of the duty to operate a vehicle with due regard to the safety of all persons using the highway.

(c) Whenever a particular section does not state that traffic-control devices are required, such section shall be effective even though no traffic-control devices are erected or in place.

(d) In the event a traffic-control signal is erected and maintained at a place other than an intersection, this title shall be applicable except as to those provisions which by their nature can have no application.

(e) Whenever traffic-control devices are placed in position approximately conforming to the requirements of this title, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

(f) Any traffic-control device placed pursuant to this title and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this title, unless the contrary shall be established by competent evidence.

21 Del. C. 1953, § 4107; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 60 Del. Laws, c. 701, § 10; 70 Del. Laws, c. 186, § 1.;



§ 4108. Traffic-control signal legend

(a) Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively 1 at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian signals carrying a word or symbol legend, and such lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1) Green indication:

a. Vehicular traffic facing the signal may proceed straight through or turn right or left unless a traffic-control device at such place prohibits either such turn. Vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

b. Unless otherwise directed by a pedestrian-control signal as provided in § 4109 of this title, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(2) Circular yellow or yellow arrow:

a. Vehicular traffic facing the circular yellow signal is thereby warned that a red signal for the previously permitted movement will be exhibited immediately thereafter.

b. Vehicular traffic facing the yellow arrow signal shown alone or in combination with another indication is thereby warned that the previously displayed green arrow signal is being terminated. The yellow arrow signal may be followed by a red signal or a green signal.

c. Pedestrians facing a yellow signal, unless otherwise directed by a pedestrian-control signal, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3) Red indication:

a. Vehicular traffic facing the red signal shall stop before crossing the stop limit, whether marked by sign or painted line, or if none, before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until an indication to proceed is shown or as provided in paragraph (a)(3)b. of this section.

b. When a traffic-control device is not in place prohibiting such turn, vehicular traffic facing a circular red signal may cautiously enter the intersection to turn right, or to turn left from a one-way roadway onto a one-way roadway.

c. When turns on red are permitted, the right to proceed to turn after stopping shall be subject to the rule applicable after making a stop as at a stop sign.

d. No pedestrian facing such signal shall enter the roadway unless the pedestrian can do so safely and without interfering with any vehicular traffic.

(4) Green arrow or arrows:

a. Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

b. Vehicles facing such signals are thereby advised that other traffic movements may be prohibited from the lane or lanes that the signal indication controls. Making or attempting to make any prohibited movement is unlawful.

c. Pedestrians facing such signals shall not enter the roadway unless they can do so safely and without interfering with any vehicular traffic.

(b) When lane use control signals are placed over the individual lanes of roadway or highway, vehicular traffic may travel in any lane or lanes over which a green signal is shown, but shall not enter or travel in any lane or lanes over which a red signal is shown. Left turns may be made across such lane if not otherwise prohibited. Vehicular traffic shall move from any lane over which a steady amber signal is displayed as soon as the movement can be made in safety. Vehicular traffic may use a lane over which a flashing yellow signal is displayed for the purpose of making a left turn.

(c) In the event that traffic signals are in place and no lighted indication is visible to an approaching driver, the approaching driver shall reduce speed and prepare to yield to other vehicles in or approaching the intersection.

(d) Whoever violates this section shall be fined not less than $75 nor more than $115. Whoever violates paragraph (a)(3) of this section shall be fined not less than $75 nor more than $230. For each subsequent offense of paragraph (a)(3) of this section within 2 years, the person shall be fined not less than $100 nor more than $575, or imprisoned not less than 10 nor more than 60 days, or both.

(e) Notwithstanding any provision of the Delaware Code to the contrary, any local government, municipality, town or county, whether incorporated or unincorporated, shall pay to the General Fund any sums collected under this section or any substantially conforming ordinances and regulations enacted by local authorities that exceed the maximum fine permitted under the law as it existed prior to the effective date of subsection (d) of this section.

21 Del. C. 1953, § 4108; 54 Del. Laws, c. 160, § 1; 58 Del. Laws, c. 430; 58 Del. Laws, c. 570; 60 Del. Laws, c. 701, § 11; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 407, § 1.;



§ 4109. Pedestrian-control signals

Whenever special pedestrian-control signals exhibiting the words or symbols "Walk" or "Don't Start" or "Don't Walk" are in place, such signals shall take precedence over pedestrian movements outlined in § 4108 of this title. Such signals shall apply as follows:

(1) "Walk" or flashing "Walk". — Pedestrians facing such signals may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the driver of all vehicles.

(2) "Don't Walk" or flashing "Don't Walk" or "Don't Start". — No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed crossing on the walk signal shall proceed to the nearest sidewalk or safety island.

21 Del. C. 1953, § 4109; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 12; 70 Del. Laws, c. 186, § 1.;



§ 4110. Traffic signals

(a) Whenever a flashing red, yellow or green signal is used in a traffic signal or with a traffic sign, it shall require obedience by vehicle traffic as follows:

(1) Flashing red. — When a red lens is illuminated with intermittent flashes, drivers of vehicles shall stop before crossing the stop limit whether marked by a sign or painted line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop as at a stop sign.

(2) Flashing yellow or green. — When a yellow or green lens is illuminated with intermittent flashes, drivers of vehicles may proceed through the intersection or pass such signals only with caution.

(b) In the event that flashing signals are in place and no lighted indication is visible to an approaching driver, the approaching driver shall reduce speed and prepare to yield to other vehicles in or approaching the intersection. If facing a stop sign, the approaching driver shall stop and proceed as from a stop sign.

(c) This section shall not apply at railroad grade crossings.

21 Del. C. 1953, § 4110; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 13; 67 Del. Laws, c. 46, § 72; 70 Del. Laws, c. 186, § 1.;



§ 4111. Display of unauthorized signs, signals or markings

(a) No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic or which hides from view or interferes with the effectiveness of any official traffic-control device or any railroad sign or signal.

(b) No person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising, and no person shall attach to any traffic sign or signal any other sign containing commercial advertising.

(c) This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs, in compliance with § 1108 of Title 17.

(d) Every such prohibited sign, signal or marking is hereby declared to be a public nuisance and the authority having jurisdiction over the highway is hereby empowered to remove the same or cause it to be removed without notice.

21 Del. C. 1953, § 4111; 54 Del. Laws, c. 160, § 1.;



§ 4112. Interference with official traffic-control devices or railroad signs or signals or other street signs

No person shall, without lawful authority, attempt to or, in fact alter, damage, deface, injure, twist, knock down, interfere with the operation of or remove any public roadway, bridge, drain, light, gate or traffic-control device, railroad sign or signal or other appurtenance or any inscription, shield or insignia thereon or any other part thereof or other type of highway signs erected by the State regardless of whether such sign is classified as regulatory or informational. Whoever violates this section shall, for the first offense, be fined not less than $57.50 nor more than $230, or imprisoned for not more than 10 days, or both. For each subsequent like offense committed within 2 years, the person shall be fined not less than $115 nor more than $460, or imprisoned for not more than 30 days, or both. Whoever violates this section shall in addition to any fine or incarceration make restitution to the State for actual costs incurred to replace the traffic-control device.

21 Del. C. 1953, § 4112; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 14; 62 Del. Laws, c. 383, §§ 1-3; 68 Del. Laws, c. 9, § 23; 70 Del. Laws, c. 186, § 1.;

§ 4112A Traffic control signal preemption devices.

(a) As used in this section, "traffic control signal preemption device" means any device that emits a pulse of light or other signal that, when received by a detector attached to a traffic control signal alters or interferes with normal operation of the traffic control device.

(b) Except as provided in subsection (d) or (e) of this section, a traffic control signal preemption device may not be installed on a motor vehicle, may not be transported in the passenger compartment of a motor vehicle, and may not be operated by the driver or passenger of a motor vehicle. No person who is not in a motor vehicle shall operate a traffic control signal preemption device. Violation of this subsection is an unclassified misdemeanor and upon arrest the device shall be seized and those convicted shall forfeit the traffic control signal preemption device and shall also be fined not less than $250 nor more than $750 and/or be sentenced to up to 3 months incarceration at Level V.

(c) No one may sell a traffic control signal preemption device, whether or not installed in a vehicle, to any person or entity for any intended use other than operation as permitted under subsection (d) or (e) of this section. Violation of this subsection is a class A misdemeanor.

(d) Installation of a traffic control signal preemption device is permitted on the following vehicles, and operation of the device is permitted as follows:

(1) Law-enforcement vehicles registered to state, county, or local authorities, when responding to a bona fide emergency, when used in combination with sirens and/or flashing lights.

(2) Vehicles registered to local fire departments and state or federal firefighting vehicles, when responding to a bona fide emergency, when used in combination with sirens and/or flashing lights.

(3) Vehicles that are designed and used exclusively as ambulances, paramedic or rescue vehicles, when responding to a bona fide emergency, when used in combination with sirens and/or flashing lights.

(4) Vehicles that are equipped and used exclusively as organ transport vehicles, when the transportation is declared an emergency by a member of the transplant team or a representative of the organ procurement organization, when used in combination with sirens and/or flashing lights.

(5) Vehicles registered to the Delaware Emergency Management Agency when responding to a bona fide emergency, when used in combination with sirens and/or flashing lights.

(6) Vehicles owned and operated by the Department of Transportation equipped to install, test and repair traffic signals when used for that express purpose.

(7) Department of Transportation vehicles that are expressly authorized by the Secretary of the Department of Transportation.

(e) Vehicles identified in paragraphs (d)(2) and (3) of this section may operate a traffic control preemption device when such vehicles are returning to their assigned duty station entranceways or driveways, but only to affect the operation of the traffic control signal or signals permitting direct access of such vehicles to their assigned duty stations' entranceways or driveways.

74 Del. Laws, c. 231, § 1; 76 Del. Laws, c. 137, § 1; 78 Del. Laws, c. 89, §§ 1, 2.;



§ 4112A. Traffic control signal preemption devices

(a) As used in this section, "traffic control signal preemption device" means any device that emits a pulse of light or other signal that, when received by a detector attached to a traffic control signal alters or interferes with normal operation of the traffic control device.

(b) Except as provided in subsection (d) or (e) of this section, a traffic control signal preemption device may not be installed on a motor vehicle, may not be transported in the passenger compartment of a motor vehicle, and may not be operated by the driver or passenger of a motor vehicle. No person who is not in a motor vehicle shall operate a traffic control signal preemption device. Violation of this subsection is an unclassified misdemeanor and upon arrest the device shall be seized and those convicted shall forfeit the traffic control signal preemption device and shall also be fined not less than $250 nor more than $750 and/or be sentenced to up to 3 months incarceration at Level V.

(c) No one may sell a traffic control signal preemption device, whether or not installed in a vehicle, to any person or entity for any intended use other than operation as permitted under subsection (d) or (e) of this section. Violation of this subsection is a class A misdemeanor.

(d) Installation of a traffic control signal preemption device is permitted on the following vehicles, and operation of the device is permitted as follows:

(1) Law-enforcement vehicles registered to state, county, or local authorities, when responding to a bona fide emergency, when used in combination with sirens and/or flashing lights.

(2) Vehicles registered to local fire departments and state or federal firefighting vehicles, when responding to a bona fide emergency, when used in combination with sirens and/or flashing lights.

(3) Vehicles that are designed and used exclusively as ambulances, paramedic or rescue vehicles, when responding to a bona fide emergency, when used in combination with sirens and/or flashing lights.

(4) Vehicles that are equipped and used exclusively as organ transport vehicles, when the transportation is declared an emergency by a member of the transplant team or a representative of the organ procurement organization, when used in combination with sirens and/or flashing lights.

(5) Vehicles registered to the Delaware Emergency Management Agency when responding to a bona fide emergency, when used in combination with sirens and/or flashing lights.

(6) Vehicles owned and operated by the Department of Transportation equipped to install, test and repair traffic signals when used for that express purpose.

(7) Department of Transportation vehicles that are expressly authorized by the Secretary of the Department of Transportation.

(e) Vehicles identified in paragraphs (d)(2) and (3) of this section may operate a traffic control preemption device when such vehicles are returning to their assigned duty station entranceways or driveways, but only to affect the operation of the traffic control signal or signals permitting direct access of such vehicles to their assigned duty stations' entranceways or driveways.

74 Del. Laws, c. 231, § 1; 76 Del. Laws, c. 137, § 1; 78 Del. Laws, c. 89, §§ 1, 2.;






Subchapter III Driving on Right Side of Roadway; Overtaking and Passing, etc.

§ 4114. Driving on right side of roadway; exceptions

(a) Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2) When an obstruction exists making it necessary to drive to the left of the center of the highway; provided, any person so doing shall yield the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(3) Upon a roadway divided into 3 marked lanes for traffic under the rules applicable thereon; or

(4) Upon a roadway designated and signposted for one-way traffic.

(b) Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(c) Upon any roadway having 4 or more lanes for moving traffic and providing for 2-way movement of traffic, no vehicle shall be driven to the left of the center line of the roadway, except when authorized by signs or markings designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes, or except as permitted under this section. This subsection shall not be construed as prohibiting the crossing of the center line in making a left turn into or from an alley, private road, driveway or highway.

21 Del. C. 1953, § 4114; 53 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 15.;



§ 4115. Passing vehicles proceeding in opposite directions

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than 1 line of traffic in each direction each driver shall give to the other at least one half of the main-traveled portion of the roadway as nearly as possible.

21 Del. C. 1953, § 4115; 54 Del. Laws, c. 160, § 1.;



§ 4116. Overtaking a vehicle on the left

The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions and special rules hereinafter stated:

(1) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicles.

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of the vehicle until completely passed by the overtaking vehicle.

(3) A person who violates this section by driving below the posted speed limit in the left lane of a multilane roadway when it impedes the ability of 1 or more vehicles to pass, except when such person is making a legal left turn or otherwise lawfully exiting the road to the left, shall be penalized as provided in § 4205 of this title.

(4) The driver of a motor vehicle, when approaching a bicyclist traveling in the same direction, shall ensure the safety and protection of the bicyclist by:

a. Proceeding with caution and yielding the right-of-way by making a lane change into a lane not adjacent to that of the bicyclist, if possible, with due regard to safety and traffic conditions, if on a roadway having at least 4 lanes with not less than 2 lanes proceeding in the same direction as the approaching vehicle; or,

b. Proceeding with caution and reducing the speed of the vehicle to a safe speed and leaving a reasonable and prudent distance by providing a minimum of 3 feet of clearance while passing such bicyclist, if changing lanes would be impossible or unsafe.

21 Del. C. 1953, § 4116; 54 Del. Laws, c. 160, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 150, § 1; 78 Del. Laws, c. 395, § 1.;



§ 4117. When overtaking on the right is permitted

(a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under conditions permitting such movement in safety. In no event, except as permitted in subsection (c) of this section, shall such movement be made by driving off the roadway, main traveled portion or regular moving traffic lane of the highway.

(b) Overtaking and passing on the right, except as permitted herein, shall be unlawful:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon any roadway which is officially marked for more than 1 traffic lane in 1 direction;

(3) Upon any roadway on which traffic is restricted to 1 direction of movement and the roadway is of sufficient width for 2 or more lanes of moving vehicles.

(c) When the vehicle overtaken is making or about to make a left turn, the vehicle approaching from the rear may pass on the right using the shoulder if necessary.

21 Del. C. 1953, § 4117; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 16.;



§ 4118. Limitations on overtaking on the left

No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction. In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable.

21 Del. C. 1953, § 4118; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 17.;



§ 4119. Further limitations on driving to left of center of roadway

(a) No vehicle shall be driven on the left side of the roadway under the following conditions:

(1) When approaching or upon a curve or the crest of a grade in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) When approaching within 100 feet of or traversing any intersection or railroad grade crossing, unless otherwise indicated by official traffic-control devices;

(3) When the view is obstructed upon approaching within 100 feet of any bridge, viaduct or tunnel.

(b) The foregoing limitations shall not apply upon a one-way roadway, nor under the conditions described in § 4114(a)(2) of this title, nor to the driver of a vehicle turning left into or from an alley, private road, driveway or highway.

21 Del. C. 1953, § 4119; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 18.;



§ 4120. No-passing zones

(a) The Department of Transportation is authorized to determine those portions of any highway where overtaking and passing or driving to the left of the roadway would be especially hazardous and may by appropriate signs or markings on the roadway indicate the beginning and end of such zones and when such signs or markings are in place and clearly visible to an ordinarily observant person, every driver of a vehicle shall obey the directions thereof.

(b) Where signs or markings are in place to define a no-passing zone, no driver shall at any time drive on the left side of the roadway within such no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length. This subsection does not apply under the conditions described in § 4114(a)(2) of this title, nor to a driver of a vehicle turning left into or from an alley, private road, driveway or highway.

21 Del. C. 1953, § 4120; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 60 Del. Laws, c. 701, §§ 19, 20.;



§ 4121. One-way roadways and rotary traffic islands

(a) Upon a roadway where traffic-control devices establish one-way traffic, a vehicle shall be driven only in the direction designated. Such designation may be at all times or at such times as shall be indicated by traffic-control devices.

(b) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.

(c) A driver about to enter a rotary traffic island shall yield the right-of-way to any vehicles passing around it.

21 Del. C. 1953, § 4121; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 60 Del. Laws, c. 701, § 21.;



§ 4122. Driving on roadways laned for traffic

Whenever any roadway has been divided into 2 or more clearly marked lanes for traffic, the following rules in addition to all others consistent herewith shall apply:

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(2) Upon a roadway which is divided into 3 lanes for 2-way traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle where the roadway is clearly visible and such center lane is clear of oncoming traffic within a safe distance, or in preparation for a left turn or where such center lane is at the time allocated exclusively by traffic-control devices to traffic moving in the direction the vehicle is proceeding.

(3) Traffic-control devices may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway, and drivers of vehicles shall obey the directions of every such traffic-control device.

(4) Traffic-control devices may be installed prohibiting the changing of lanes on sections of roadway and drivers of vehicles shall obey the directions of every such device.

21 Del. C. 1953, § 4122; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 22.;



§ 4123. Following too closely

(a) The driver of a vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

(b) The driver of any truck or vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district, and which is following another vehicle, shall, whenever conditions permit, leave sufficient space, but not less than 300 feet, so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a motor vehicle drawing another vehicle from overtaking and passing any vehicle or combination of vehicles. Whoever violates this subsection shall, for the first offense, be fined not less than $28.75 nor more than $75. For each subsequent like offense within 2 years, the person shall be fined not less than $57.50 nor more than $95.

(c) Vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to funeral processions.

21 Del. C. 1953, § 4123; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 23; 62 Del. Laws, c. 140, § 1; 68 Del. Laws, c. 9, § 24; 78 Del. Laws, c. 208, §§ 1-3.;



§ 4124. Driving on divided highways

Whenever any highway has been divided into 2 or more roads by an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand road unless directed or permitted to use another road by official traffic-control devices or police officers. No vehicle shall be driven over, across or within any such dividing space, barrier or section, except through an opening in such physical barrier or dividing section or space or at a crossover or intersection as established, unless specifically authorized by public authority.

21 Del. C. 1953, § 4124; 54 Del. Laws, c. 160, § 1; 56 Del. Laws, c. 313.;



§ 4125. Turning off roadway by slow-moving vehicle

On a 2-lane highway where passing is unsafe because of traffic in the opposite direction or other conditions, a slow-moving vehicle, behind which 5 or more vehicles are formed in line, shall turn off the roadway wherever sufficient area for a safe turnout exists, in order to permit the vehicles following to proceed. As used in this section, a slow-moving vehicle is one which is proceeding at a rate of speed less than the normal flow of traffic at the particular time and place.

60 Del. Laws, c. 701, § 24.;






Subchapter III-A Controlled-Access Highways

§ 4126. Unlawful use of controlled-access highways; penalties

(a) On any state highway designated by the Department of Transportation as a "controlled-access highway," no person shall:

(1) Drive a vehicle over, upon or across any curb, central dividing section or other separation or dividing line;

(2) Make a left turn or a semicircular or U-turn except through an opening provided for that purpose in the dividing curb section, separation or line;

(3) Drive any vehicle except in the proper lane provided for that purpose in the proper direction in said lane;

(4) Drive any vehicle from a local service road except through an opening provided for that purpose in the dividing curb or dividing section or dividing line which separates such service road from the controlled-access facility proper;

(5) Drive a vehicle onto or from any controlled-access roadway except at such entrances and exits as are established;

(6) Back a vehicle upon any shoulder or roadway;

(7) Operate or drive a bicycle, except where appropriately marked by the Department of Transportation;

(8) Operate or drive any nonmotorized vehicle or wagon;

(9) Lead or participate in a parade;

(10) Lead or participate in a convoy or procession, either walking or riding, except a riding funeral procession which proceeds at the prevailing rate of speed and which does not prevent or interfere with the entrance into or exit off of the controlled access highway by others;

(11) Walk as a pedestrian except to contact aid in the event of an accident, breakdown or other emergency;

(12) Operate a vehicle of any type or kind prohibited by traffic-control devices at the entrances;

(13) Disobey the restriction stated on any traffic-control device erected at the entrances.

(b) Whoever violates subsection (a) of this section shall for the first offense be fined not less than $25 nor more than $75. For each subsequent like offense, the person shall be fined not less than $50 nor more than $95. Justices of the peace shall have original jurisdiction to hear, try and finally determine alleged violations of this section.

21 Del. C. 1953, § 4126; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 58 Del. Laws, c. 381; 60 Del. Laws, c. 700, § 4; 60 Del. Laws, c. 701, § 26; 65 Del. Laws, c. 503, § 15; 67 Del. Laws, c. 90, § 1; 68 Del. Laws, c. 9, § 25; 69 Del. Laws, c. 243, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 208, §§ 4-6.;



§ 4127. Unlawful evasion of Delaware Turnpike and the Korean War Veterans Memorial Highway; harassment of toll collectors; penalty; appeal; jurisdiction; payment of minimum fine before trial

(a) No vehicle shall be used on any part of the Delaware Turnpike, the Korean War Veterans Memorial Highway or any other State toll road except upon payment of such tolls as may from time to time be prescribed by the Department of Transportation of this State.

(b) It is unlawful for any person to refuse to pay, to evade or attempt to evade the payment of such toll. Any such violation regarding the payment of tolls shall be an unclassified misdemeanor, and shall be punishable by a fine of not less than $25 nor more than $100, or imprisonment for not less than 10 nor more than 30 days, or both.

(c) Any person convicted under this section shall have the right of an appeal as prescribed in § 708 of this title.

(d) In the event of an arrest for the violation of this section, the person arrested shall be taken before a justice of the peace whose regular office is nearest to the place where such person was arrested. The person so arrested shall have the privilege of electing to have the case tried and determined in the Court of Common Pleas as provided in § 5901 of Title 11.

(e) Any peace officer may stop and arrest, with or without a warrant, any person abroad who the police officer has reasonable ground to suspect is committing, has committed or is attempting to commit a violation of this section.

(f) Any person arrested for violations of this section shall have the right to appear before the committing justice of the peace on or before the date and time set for trial and pay the minimum fine for each such offense or to mail the minimum fine to the committing justice of the peace provided that such remittance is mailed at least 2 days before the date set for the trial. Court costs shall not be assessed if the fine is paid pursuant to this subsection, any statute or court rule of this State notwithstanding. The Court shall mail a receipt indicating the payment of a fine pursuant to this subsection if the person paying such fine makes a written request for a receipt and encloses a self-addressed envelope with postage affixed thereon.

(g) If any vehicle is witnessed by a police officer, toll collector or video surveillance device, to be in violation of subsection (b) of this section, and the identity of the operator is not otherwise apparent, it shall be a rebuttable presumption that the person in whose name the vehicle is registered committed such violation of subsection (b) of this section.

(h) Any person who commits an act of offensive touching, presents payment in the form of an obviously unsanitary piece of United States currency, or who commits any act knowing that one is thereby likely to cause offense or alarm to an on duty toll collector, will be guilty of an unclassified misdemeanor.

21 Del. C. 1953, § 4127; 57 Del. Laws, c. 456; 58 Del. Laws, c. 198; 60 Del. Laws, c. 701, § 26; 68 Del. Laws, c. 9, § 26; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 342, §§ 1-4; 71 Del. Laws, c. 13, § 3; 77 Del. Laws, c. 60, § 10.;



§ 4128. Delaware Memorial Bridge; toll evasion; payment of minimum fine before trial

(a) No vehicle shall use any part of the Delaware Memorial Bridge, except upon payment of such tolls as may from time to time be prescribed by the Delaware River and Bay Authority.

(b) No person shall refuse to pay, evade or attempt to evade the payment of any such toll. Any such violation regarding the payment of tolls shall be an unclassified misdemeanor, and shall be punishable by a fine of not less than $25 nor more than $100, or imprisonment for not less than 10 nor more than 30 days, or both.

(c) Any person convicted under this section shall have the right of appeal as set forth in § 708 of this title.

(d) In the event of an arrest for a violation of this section, the person arrested shall be taken before a justice of the peace whose regular office is nearest to the place where such person was arrested. The person so arrested may elect to have the case tried and determined in the Court of Common Pleas and shall be advised of this privilege as set forth in § 5901 of Title 11.

(e) Any peace officer may stop and arrest, with or without a warrant, any person abroad who the police officer has reasonable grounds to suspect is committing, has committed or is attempting to commit a violation of this section.

(f) Any person arrested for violations of this section shall have the right to appear before the committing justice of the peace on or before the date and time set for trial and pay the minimum fine for each such offense or to mail the minimum fine to the committing justice of the peace provided that such remittance is mailed at least 2 days before the date set for trial. Court costs shall not be assessed if the fine is paid pursuant to this subsection, any statute or court rule of this State notwithstanding. The Court shall mail a receipt indicating the payment of a fine pursuant to this subsection if the person paying such fine makes a written request for a receipt and encloses a self-addressed envelope with postage affixed thereon.

(g) If any vehicle is witnessed by a police officer, toll collector or video surveillance device to be in violation of subsection (b) of this section and the identity of the operator is not apparent, it shall be a rebuttable presumption that the person in whose name the vehicle is registered committed the violation.

(h) Any person who commits an act of offensive touching against a toll collector who is on duty, presents payment in the form of obviously unsanitary United States currency, or commits any act knowing that such act is likely to cause offense or alarm to a toll collector on duty is guilty of an unclassified misdemeanor.

60 Del. Laws, c. 555, § 2; 62 Del. Laws, c. 403, § 1; 65 Del. Laws, c. 503, § 16; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 174, § 1; 77 Del. Laws, c. 60, § 11.;



§ 4129. Civil penalty for evasion of tolls

(a) In addition to the provisions of §§ 4127 and 4128 of this title, any person who refuses to pay, evades or attempts to evade the payment of a toll in connection with the use of the Delaware Turnpike, the Korean War Veterans Memorial Highway, any other state toll road or the Delaware Memorial Bridge shall be liable for the payment of one toll, a $25 administrative fee, and for a civil penalty of $25 per violation payable to the Department of Transportation or its designee or, in the case of the Delaware Memorial Bridge, the Delaware River & Bay Authority or its designee.

(b) Except as provided in subsection (d) of this section, an owner of a vehicle shall be jointly and severally liable for failure of an operator thereof to comply with subsection (a) of this section. The owner of a vehicle shall be liable pursuant to this section if such vehicle was used or operated with the permission of the owner, express or implied, in violation of this section, and such violation is evidenced by information obtained from visual observation, video surveillance device or other method of identifying the vehicle; provided however, that no owner of a vehicle shall be liable where the operator of the vehicle has been identified and charged with a violation of this section for the same incident.

(c) In the event of nonpayment of the proper toll, as evidenced by visual observation, a video surveillance device or other method of identifying the vehicle, the Department of Transportation or its designee or, in the case of the Delaware Memorial Bridge, the Delaware River & Bay Authority or its designee may send an advisory and payment request to the owner of the vehicle by regular mail at the address of record with the Division of Motor Vehicles, or, if applicable, the licensing authority of another jurisdiction, providing the owner with the opportunity to resolve the matter prior to the issuance of a summons and complaint that charges a violation of this section. The advisory and payment request shall contain sufficient information to inform the owner of the nature, date, time and location of the alleged violation. In addition to the payment of the proper toll, the Department of Transportation or, in the case of the Delaware Memorial Bridge, the Delaware River and Bay Authority or its designee may require as part of the advisory and payment request that the owner pay a reasonable administrative fee of $25 to the entity processing the violation. If the owner fails to pay the required toll and fee, the owner shall be subject to liability on the thirty-first day following the date of the violation, for the violation of this section by the vehicle owner or operator.

(d) An owner of a vehicle who is a lessor of a vehicle operated in violation of this section shall not be liable for such violation if the lessor submits a copy of the rental, lease or other contract document covering that vehicle on the date of the violation, with the name and address of the lessee clearly legible, to the Department of Transportation or its designee or, in the case of the Delaware Memorial Bridge, the Delaware River and Bay Authority or its designee within 10 days of the receipt of the notice of violation. Failure to provide such information in the timeframe required shall render the lessor liable for the penalty prescribed by this section. Where the lessor complies with this subsection, the lessee of such vehicle shall be deemed the owner of the vehicle for the purposes of this section and shall be subject to liability for the violation hereunder, as if the lessee were the owner and/or operator at the time of the violation.

(e) Enhanced civil enforcement authority. — If a vehicle owner has been issued advisory and payment requests for nonpayment of tolls under subsection (c) of this section, and the combined total of outstanding and unpaid tolls, applicable administrative fees and associated penalties exceeds $1,000, the vehicle shall be subject to a civil administrative stop pursuant to Chapter 8 of this title, and the vehicle owner shall be subject to enhanced civil enforcement, as follows:

(1) Such vehicle shall be immobilized in such manner as to prevent its operation, or removed to an official pound by authority of any police officer of this State, a county or municipality therein, or the Delaware River and Bay Authority. Any vehicle so immobilized or impounded shall not be released to its lawful owner until all unpaid tolls and applicable administrative fees issued to such owner have been discharged by payment in full, together with payment for the costs of immobilizing, releasing, and storing such vehicle. The owner shall sign a receipt for such vehicle. Payment for any such towing shall be in accordance with the towing costs outlined in the current agreement between police agency and the towing operator. If the vehicle is a tractor-trailer combination, the trailer may be released to an authorized agent if the tractor is immobilized pursuant to this section.

(2) In any case involving immobilization of a vehicle pursuant to this section, the police officer shall place on such vehicle, in a conspicuous manner, notice sufficient to warn any individual that such vehicle has been immobilized and that any attempt to move such vehicle might result in damage to such vehicle.

(3) Any vehicle remaining immobilized and not released for 48 hours may be towed and impounded at the direction of a police officer.

71 Del. Laws, c. 13, § 2; 73 Del. Laws, c. 174, §§ 2-6; 76 Del. Laws, c. 400, § 1.;






Subchapter IV Right-of-Way

§ 4130. Vehicle obstructing traffic

No driver shall enter an intersection or a marked crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk or railroad grade crossing to accommodate the vehicle the driver is operating without obstructing the passage of other vehicles, pedestrians or railroad trains notwithstanding any traffic-control signal indication to proceed.

60 Del. Laws, c. 701, § 27; 70 Del. Laws, c. 186, § 1.;



§ 4131. Vehicle approaching or entering intersection

(a) The driver of a vehicle approaching an intersection shall yield the right-of-way to a vehicle which has entered the intersection from a different highway.

(b) When 2 vehicles enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(c) The right-of-way rules declared in subsections (a) and (b) of this section are modified at through highways and otherwise as stated in this chapter.

21 Del. C. 1953, § 4131; 54 Del. Laws, c. 160, § 1.;



§ 4132. Vehicle turning left

The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is so close as to constitute an immediate hazard.

21 Del. C. 1953, § 4132; 54 Del. Laws, c. 160, § 1.;



§ 4133. Vehicle entering roadway

The driver of a vehicle about to enter or cross a roadway from any place other than another roadway shall yield the right-of-way to all vehicles approaching on the roadway to be entered or crossed.

21 Del. C. 1953, § 4133; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 28.;



§ 4134. Operation of vehicles on approach of authorized emergency vehicles

(a) Upon the immediate approach of an authorized emergency vehicle making use of audible or visual signals, or of a police vehicle properly and lawfully making use of an audible signal only, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersections and shall relinquish the right-of-way until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(b) Upon approaching a stationary authorized emergency vehicle, when the authorized emergency vehicle is giving a signal by displaying alternately flashing red, blue, blue and white, red and white, red and blue, or red, white and blue lights, or upon approaching a stationary authorized vehicle of the Department of Transportation, which is giving a signal by displaying alternately flashing amber or red and amber lights, or upon approaching a stationary tow truck, which is giving a signal by displaying alternately flashing amber, white, or amber and white lights, a person who drives an approaching vehicle shall:

(1) Proceed with caution and yield the right-of-way by making a lane change into a lane not adjacent to that of such vehicle, if possible with due regard to safety and traffic conditions, if on a roadway having at least 4 lanes with not less than 2 lanes proceeding in the same direction as the approaching vehicle; or,

(2) Proceed with caution and reduce the speed of the vehicle to a safe speed while passing such stationary vehicle, if changing lanes would be impossible or unsafe.

(c) This section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

(d) Any person violating subsection (b) of this section who hits, strikes, or in any way contacts an emergency responder, causing physical injury, with that person's vehicle shall be guilty of a class F felony.

21 Del. C. 1953, § 4134; 54 Del. Laws, c. 160, § 1; 59 Del. Laws, c. 351, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 366, § 1; 76 Del. Laws, c. 345, § 1; 77 Del. Laws, c. 27, § 1; 77 Del. Laws, c. 465, § 1.;



§ 4135. Entering or crossing divided highway from crossover or other intervening space between opposing lanes

The driver of a vehicle about to drive onto or across a lane or lanes of a divided highway from the intervening space between opposing lanes where there is no official traffic-control device shall yield the right-of-way to any vehicle approaching on the divided highway.

21 Del. C. 1953, § 4135; 57 Del. Laws, c. 616.;



§ 4136. Driving upon sidewalk or bicycle path by vehicles and bicycles

(a) No person shall drive any motor vehicle upon a sidewalk or bicycle path or sidewalk area or bicycle path area except upon a permanent or duly authorized temporary driveway.

(b) A person riding a bicycle upon a sidewalk or bicycle path lawfully used by pedestrians shall give audible signal before overtaking and passing such pedestrian.

(c) A person shall not ride a bicycle upon a sidewalk in a business district, when use of a sidewalk is prohibited by official traffic-control devices or when a usable bicycle-only lane has been provided adjacent to the sidewalk.

60 Del. Laws, c. 701, § 29.;






Subchapter V Pedestrians' Rights and Duties

§ 4140. Certain offenses not entered on motor vehicle record

Arrests and or convictions for offenses in §§ 4141, 4143, 4145-4150 of this title shall not be entered on a driver's motor vehicle record.

64 Del. Laws, c. 32, § 1.;



§ 4141. Pedestrian obedience to traffic-control devices and traffic regulations

(a) A pedestrian shall obey the instructions of a traffic-control device specifically applicable to the pedestrian, unless otherwise directed by a police officer or uniformed adult school crossing guard. This section shall not operate to relieve the responsibilities and duties set forth in other sections of this subchapter.

(b) Pedestrians shall be subject to traffic and pedestrian control signals as provided in §§ 4108 and 4109 of this title.

(c) At all other places, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter.

21 Del. C. 1953, § 4141; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 30; 70 Del. Laws, c. 186, § 1.;



§ 4142. Pedestrians' right-of-way in crosswalks

(a) When traffic-control signals are not in place or not in operation or when the operator of a vehicle is making a turn at an intersection, the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(b) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close as to constitute an immediate hazard.

(c) Subsection (a) of this section shall not apply under the conditions stated in § 4143(b) of this title.

(d) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

21 Del. C. 1953, § 4142; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 31; 68 Del. Laws, c. 438, § 1.;



§ 4143. Crossing at other than crosswalks

(a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(b) Any pedestrian crossing a roadway at a point where pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c) Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

(d) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic-control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic-control devices pertaining to such crossing movements.

21 Del. C. 1953, § 4143; 54 Del. Laws, c. 160, § 1.;



§ 4144. Drivers to exercise due care

Notwithstanding the foregoing provisions of this chapter, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any obviously confused or incapacitated person or a person wholly or partially blind, carrying a cane or walking stick white in color, or white tipped with red or accompanied by a guide dog, upon a roadway.

21 Del. C. 1953, § 4144; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 32.;



§ 4145. Pedestrians to use right half of crosswalks

Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

21 Del. C. 1953, § 4145; 54 Del. Laws, c. 160, § 1.;



§ 4146. Pedestrians on highways; penalty

(a) Where a sidewalk is provided and is accessible, it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

(b) Where a sidewalk is not available, any pedestrian walking along and upon a highway shall walk facing traffic only on a shoulder, as far as practicable from the edge of the roadway.

(c) Where neither a sidewalk nor a shoulder is available, any pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of the roadway, and shall walk facing traffic.

(d) Except as otherwise provided in this chapter, any pedestrian upon a highway shall yield the right-of-way to all vehicles upon the highway.

(e) This section shall not require that pedestrians on one-way roadways of controlled-access highways walk facing traffic to the nearest emergency reporting device.

(f) Whoever violates this section shall for the first offense be fined not less than $10 nor more than $28.75. For each subsequent like offense, the person shall be fined not less than $25 nor more than $50.

(g) A foot race or walking event on a highway shall not be unlawful when the event has been approved by the Department or the local authorities in their respective jurisdictions. Approval of a foot race or walking event on a highway shall be granted only under conditions which ensure reasonable safety for all participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users. By agreement with the approving authority, participants in an approved foot race or walking event on a highway may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to ensure the safety of all highway users.

21 Del. C. 1953, § 4146; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 700, § 5; 65 Del. Laws, c. 503, § 17; 68 Del. Laws, c. 9, § 27; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 191, § 1.;



§ 4147. Pedestrians soliciting rides or business

(a) No person shall stand in a highway for the purpose of soliciting any employment, business or contributions from the occupant of any vehicle.

(b) No person shall stand on or in proximity to a highway for the purpose of soliciting the watching or guarding of any vehicle while parking or about to be parked on a highway.

(c) No person shall stand in a highway for the purpose of soliciting a ride.

(d) No person shall at any time be jailed solely for violation of subsection (c) of this section.

(e) The prohibition against soliciting contributions contained in subsection (a) of this section shall not apply on the Saturday immediately prior to Father's Day each year to solicitations by charitable organizations, defined as those organizations previously qualified as such under the federal Internal Revenue Code [26 U.S.C. § 1 et seq.], when those solicitations take place only during daylight hours, at intersections with traffic control signals in place, using only existing median strips or other off-street facilities, using individuals no younger than 18 years of age to conduct the solicitation, without using any devices to alter or impede the traffic flow.

21 Del. C. 1953, § 4147; 54 Del. Laws, c. 160, § 1; 58 Del. Laws, c. 54, § 1; 60 Del. Laws, c. 700, § 6; 67 Del. Laws, c. 39, § 1.;



§ 4148. Carrying of lights or reflector device by pedestrians; penalty

(a) No pedestrian shall walk upon any roadway or shoulders of any roadway of this State that is used for motor or vehicle traffic, beyond the corporate limits of any city or town, without carrying a lighted lantern, lighted flashlight or other similar light or reflector type device during the period of time from sunset to sunrise and at any other time when there is not sufficient light to render clearly visible any person or vehicle on the highway.

(b) Whoever violates subsection (a) of this section shall for the first offense be fined not less than $2.30 nor more than $28.25. For each subsequent like offense within 1 year, the person shall be fined not less than $11.50 nor more than $28.25.

21 Del. C. 1953, § 4148; 54 Del. Laws, c. 160, § 1; 58 Del. Laws, c. 54, § 2; 65 Del. Laws, c. 353, § 1; 68 Del. Laws, c. 9, § 28; 70 Del. Laws, c. 186, § 1.;



§ 4149. Walking on highways under influence of drugs or liquor

No person shall walk or be upon a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders the person a hazard.

21 Del. C. 1953, § 4149; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 33; 70 Del. Laws, c. 186, § 1.;



§ 4150. Use of certain canes restricted to blind pedestrians

No persons except those wholly or partially blind shall carry in a raised or extended position on any street or highway a cane or walking stick which is white in color or white tipped in red.

21 Del. C. 1953, § 4150; 54 Del. Laws, c. 160, § 1.;



§ 4151. Pedestrians' right-of-way on sidewalks

The driver of a vehicle shall yield the right-of-way to any pedestrian on a sidewalk.

60 Del. Laws, c. 701, § 34.;






Subchapter VI Turning and Starting and Signals on Stopping and Turning

§ 4152. Required position and method of turning at intersections

(a) The driver of a vehicle intending to turn at an intersection shall do so as follows:

(1) Right Turns. — Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2) Left Turns on 2-Way Roadways. — At any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center thereof and by passing to the right of such center line where it enters the intersection and, after entering the intersection, the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(3) Left Turns on Other Than 2-Way Roadways. — At any intersection where traffic is restricted to 1 direction on 1 or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in such direction upon the roadway being entered.

(b) Traffic-control devices may be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when traffic-control devices are so placed no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by traffic-control devices.

21 Del. C. 1953, § 4152; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 60 Del. Laws, c. 701, § 35.;



§ 4153. Limitations on turning around

(a) No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within 500 feet.

(b) The driver of any vehicle shall not turn such vehicle so as to proceed in the opposite direction unless such movement can be made in safety and without interfering with other traffic.

21 Del. C. 1953, § 4153; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 36.;



§ 4154. Starting parked vehicles

No person shall cause a vehicle to be moved which is stopped, standing or parked unless and until such movement can be made with reasonable safety.

21 Del. C. 1953, § 4154; 54 Del. Laws, c. 160, § 1.;



§ 4155. Turning movements and required signals

(a) No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in § 4152 of this title, or turn a vehicle to enter a private road or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway or turn so as to proceed in an opposite direction unless and until such movement can be made with safety without interfering with other traffic. No person shall so turn any vehicle without giving an appropriate signal in the manner hereinafter provided.

(b) A signal of intention to turn or move right or left when required shall be given continuously during not less than the last 300 feet or more than 1/2 mile traveled by the vehicle before turning.

(c) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

(d) The signals provided for in § 4156 of this title shall be used to indicate an intention to turn, change lanes or start from a parked position and shall not be flashed on 1 side only on a parked or disabled vehicle, or flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear.

21 Del. C. 1953, § 4155; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 37.;



§ 4156. Signals by hand and arm or signal device

(a) Any stop or turn signal when required herein shall be given either by means of the hand and arm or by a signal lamp or lamps or mechanical signal device, except as otherwise provided in subsection (b) of this section.

(b) Any motor vehicle in use on a highway shall be equipped with, and required signal shall be given by, a signal lamp or lamps or mechanical signal device when the distance from the center of the top of the steering post to the left outside limit of the body, cab or load of such motor vehicle exceeds 24 inches or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds 14 feet. The latter measurement shall apply to any single vehicle, also to any combination of vehicles.

21 Del. C. 1953, § 4156; 54 Del. Laws, c. 160, § 1.;



§ 4157. Method of giving hand and arm signals

All signals herein required given by hand and arm shall be given from the left side of the vehicle in the following manner and such signals shall indicate as follows:

(1) Left turn. — Hand and arm extended horizontally.

(2) Right turn. — Hand and arm extended upward.

(3) Stop or decrease speed. — Hand and arm extended downward.

21 Del. C. 1953, § 4157; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 384, § 1.;






Subchapter VII Special Stops Required

§ 4161. Obedience to signal indicating approach of train, drawbridge or automatic signal system controlling the flow of traffic

(a) Whenever any person driving a vehicle approaches a railroad grade crossing, drawbridge or automatic signal system controlling the flow of traffic under any of the circumstances stated in this section, the driver of such vehicle shall stop within 50 feet but not less than 15 feet from the nearest rail of such railroad, and shall not proceed until the driver can do so safely. The foregoing requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

(3) A railroad train approaching within approximately 1,500 feet of the highway crossing emits a signal audible from such distance and such railroad train, by reason of its speed or nearness to such crossing, is an immediate hazard;

(4) An approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

(b) No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.

21 Del. C. 1953, § 4161; 54 Del. Laws, c. 160, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4163. Certain vehicles must stop at all railroad grade crossings

(a) The driver of any motor vehicle carrying passengers for hire, or of any school bus or of any vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo, before crossing at any grade or any track or tracks of a railroad, shall stop such vehicle within 50 feet but not less than 15 feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train, and for signals indicating the approach of a train, except as hereinafter provided, and shall not proceed until the driver can do so safely. After stopping as required herein and upon proceeding when it is safe to do so the driver of any vehicle shall cross only in such gear of the vehicle that there will be no necessity for changing gears while traversing such crossing and the driver shall not shift gears while crossing the track or tracks.

(b) This section shall not apply at:

(1) Any railroad grade crossing at which traffic is controlled by a police officer or human flagman;

(2) Any railroad grade crossing at which traffic is regulated by a traffic-control signal;

(3) Any railroad grade crossing protected by crossing gates or an alternately flashing light signal intended to give warning of the approach of a railroad train;

(4) Any railroad grade crossing at which an official traffic-control device gives notice that the stopping requirement imposed by this section does not apply.

21 Del. C. 1953, § 4163; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 39; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 312, § 3.;

§ 4163A Railroad crossing violations for operators of commercial vehicles only.

In addition to the existing railroad crossing violations in § 4163 of this title, the following railroad crossing infractions shall apply to commercial motor vehicle operators.

(1) Every commercial motor vehicle operator other than those listed in § 4163 of this title shall, upon approaching a railroad-highway grade crossing:

a. Slow down and check that the tracks are clear of an approaching train; and

b. Stop before reaching the crossing if the tracks are not clear.

(2) The driver of a commercial motor vehicle shall obey a traffic control device and comply with a lawful order or direction of a police officer or other enforcement official who is guiding, directing, controlling, or regulating traffic at a railroad-highway grade crossing.

(3) The driver of a commercial motor vehicle shall not cross a railroad-highway grade crossing unless the vehicle has sufficient undercarriage clearance.

(4) The driver of a commercial motor vehicle shall not cross a railroad-highway grade crossing unless the vehicle has sufficient space and can be driven completely through the crossing without stopping.

77 Del. Laws, c. 311, § 9.;



§ 4163A. Railroad crossing violations for operators of commercial vehicles only

In addition to the existing railroad crossing violations in § 4163 of this title, the following railroad crossing infractions shall apply to commercial motor vehicle operators.

(1) Every commercial motor vehicle operator other than those listed in § 4163 of this title shall, upon approaching a railroad-highway grade crossing:

a. Slow down and check that the tracks are clear of an approaching train; and

b. Stop before reaching the crossing if the tracks are not clear.

(2) The driver of a commercial motor vehicle shall obey a traffic control device and comply with a lawful order or direction of a police officer or other enforcement official who is guiding, directing, controlling, or regulating traffic at a railroad-highway grade crossing.

(3) The driver of a commercial motor vehicle shall not cross a railroad-highway grade crossing unless the vehicle has sufficient undercarriage clearance.

(4) The driver of a commercial motor vehicle shall not cross a railroad-highway grade crossing unless the vehicle has sufficient space and can be driven completely through the crossing without stopping.

77 Del. Laws, c. 311, § 9.;



§ 4164. Stop signs and yield signs

(a) Except when directed to proceed by police officers or traffic-control devices, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop at a marked stop line, but if none, before entering the crosswalk on the near side of the intersection or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection.

(b) The operator of any vehicle who has come to a full stop as provided in subsection (a) of this section shall yield the right-of-way to any vehicle or pedestrian in the intersection or to any vehicle approaching on another roadway so closely as to constitute an immediate hazard and shall not enter into, upon or across such roadway or highway until such movement can be made in safety.

(c) Whenever a yield sign notifying drivers to yield the right-of-way has been erected, it shall be unlawful for a driver of any vehicle on the highway whose traffic is regulated by such a sign to fail to yield the right-of-way to any vehicle approaching on or from another highway or merging roadway or to a pedestrian legally crossing a roadway. If required for safety to stop, the stop shall be made at a marked stop line, but if none, before entering the crosswalk on the near side of the intersection or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. Any such driver having so yielded to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard or to a pedestrian legally crossing a roadway shall not enter into, upon or across such roadway or highway until such movement can be made in safety.

21 Del. C. 1953, § 4164; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 60 Del. Laws, c. 701, § 40.;



§ 4165. Emerging from alley, driveway, private road or building

The driver of a vehicle emerging from an alley, driveway, private road or building where there is no official traffic-control device shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway, driveway or private road and shall yield the right-of-way to any pedestrian as may be necessary to avoid collision, and before entering the roadway shall yield the right-of-way to all vehicles approaching on the roadway.

21 Del. C. 1953, § 4165; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 41.;



§ 4166. Overtaking and passing school bus; stop signal devices

(a) School bus. —

(1) It shall be unlawful to operate or permit to be operated a vehicle which purports to be a school bus and which does not meet the following requirements:

a. Carries a valid school bus inspection sticker;

b. Meets all requirements set by the Department of Transportation; and

c. Complies with §§ 4362-4364 of this title [repealed].

(2) If licensed in another state, these requirements still prevail except that an inspection sticker is not required.

(3) It shall be unlawful for the driver of any vehicle which does not meet the requirements of this section to attempt to or to control traffic while stopped on the roadway to pick up and discharge passengers.

(b) School bus flashing lamps. —

(1) School bus flashing lamps are intended to identify the vehicle as a school bus and to inform other users of the highway that such vehicle is about to stop or is stopped on the roadway or shoulder to take on or discharge school children. They are separate from the brake lamps and shall not be used in lieu of or to supplement the brake lamps.

(2) The amber warning lamps shall be activated approximately 10 seconds prior to the red stop lamps to give motorists advance notice that the bus is preparing to stop or has stopped to pick up and discharge pupils. The lamps shall always be used prior to the red when available and shall be used only after the bus is relatively parallel with the travelway. The bus may be in motion when the amber warning lamps are activated.

(3) The red stop lamps shall be activated only when the bus is stopped, but only when the bus is stopped on the shoulder or roadway to pick up and discharge pupils. The red stop lamps shall not be displayed while the bus is in motion either before or after a stop.

(4) The amber warning lamps and/or the red stop lamps shall not be activated:

a. In designated school bus loading zones;

b. At intersections or other places where traffic is controlled by traffic-control signals or police officers;

c. When the bus is not being used as a school bus; provided, however, the amber warning lights and/or the red stop lamps may be used any time the bus is transporting children under the age of 18.

(c) School bus words. — The words "SCHOOL BUS" shall be displayed whenever the bus is operated as a school bus. The words shall be covered, or concealed or removed when the bus is not in actual service as a school bus.

(d)(1) Overtaking and passing school bus. — When a school bus is stopped and displays flashing lamps in accordance with subsection (b) of this section, the driver of any vehicle approaching the school bus from the front or from the rear shall stop before passing the bus and remain stopped until such bus begins to move or no longer has the red stop lamps activated. On roadway or roadways with 4 or more lanes, the driver approaching from the front shall not stop.

(2) The provisions of § 4101(a) of this title or any other statute notwithstanding, the provisions of this subsection shall apply upon highways and elsewhere throughout the State.

(e) Stopping of school bus. — Whenever practical, a school bus driver shall stop as far to the right as possible to pick up and discharge passengers.

(f) Identification of violators. — If any vehicle is witnessed by a police officer, school bus operator or school crossing guard to be in violation of subsection (d) of this section and the identity of the operator is not otherwise apparent, it shall be a rebuttable presumption that the person in whose name such vehicle is registered committed such violation of subsection (d) of this section.

(g) Bus operators, bus aides or crossing guards as witnesses. — Whenever a school bus operator, a bus aide or a crossing guard is required to prepare, with legal counsel, for an appearance or to appear in any court as witness against a person who is alleged to have violated subsection (d) of this section, the witness shall be advised by the prosecutor assigned to the case by the Attorney General. If a witness is required to prepare for or to appear in court during working hours, as an operator, aide or guard, in a case as herein described, the witness shall not suffer any loss of wages, salary or leave time as an employee of the school district, bus contractor or other employing agency, because of such appearance, except as provided in this section. If the preparation or appearance occurs at a time other than regular working hours, then the witness shall be paid by the employer for the time involved. Payment for such time shall be at the rate regularly paid to that employee, except that such payment shall not exceed $8.00 per hour. Employers shall be reimbursed for wages and employment costs paid upon presentation of appropriate documentation to the Secretary of Education.

(h) Penalties. — Whoever violates subsection (d) of this section shall, for the first offense, be fined not less than $115 nor more than $230 or imprisoned not less than 30 days nor more than 60 days or both. For each subsequent like offense occurring within 3 years from the former offense, such person shall be fined not less than $115 nor more than $575, and imprisoned not less than 60 days nor more than 6 months. The minimum fine levied for a violation of subsection (d) of this section shall not be subject to suspension.

(i) Suspension of license. — Upon receiving a conviction for a violation of subsection (d) of this section, the Department shall suspend the driver's license and/or driving privileges for a period of not less than 1 month, nor more than 1 year. If the driver's license is suspended, a conditional license may be issued pursuant to regulations adopted by the Department.

21 Del. C. 1953, § 4166; 54 Del. Laws, c. 160, § 1; 56 Del. Laws, c. 367; 60 Del. Laws, c. 701, § 42; 63 Del. Laws, c. 157, §§ 1, 2; 63 Del. Laws, c. 402, § 3; 64 Del. Laws, c. 311, § 1; 67 Del. Laws, c. 21, § 1; 68 Del. Laws, c. 9, § 29; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 65, § 26; 73 Del. Laws, c. 211, §§ 1, 2; 74 Del. Laws, c. 110, § 86; 77 Del. Laws, c. 312, §§ 4, 5.;



§ 4167. Moving heavy equipment at railroad grade crossings

(a) No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller or any equipment or structure having a normal operating speed of 10 or less miles per hour or a vertical body or load clearance of less than 1/2 inch per foot of the distance between any 2 adjacent axles or in any event of less than 9 inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

(b) Notice of any such intended crossing shall be given to a station agent of such railroad and a reasonable time be given to such railroad to provide proper protection at such crossing.

(c) Before making any such crossing the person operating or moving any such vehicle or equipment shall first stop the same not less than 15 feet nor more than 50 feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train and shall not proceed until the crossing can be made safely.

(d) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagger or otherwise of the immediate approach of a railroad train or car. If a flagger is provided by the railroad, movement over the crossing shall be under the flagger's direction.

21 Del. C. 1953, § 4167; 54 Del. Laws, c. 160, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter VIII Speed Restrictions

§ 4168. General speed restrictions

(a) No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions and without having regard to the actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance on or entering the highway, in compliance with legal requirements and the duty of all persons to use due care.

(b) The driver of every vehicle shall, consistent with the requirements of subsection (a) of this section, drive at an appropriate speed when approaching and crossing an intersection or railway grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway and when a special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.

21 Del. C. 1953, § 4168; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 43.;



§ 4169. Specific speed limits; penalty

(a) Where no special hazard exists, the following speeds shall be lawful, but any speed in excess of such limits shall be absolute evidence that the speed is not reasonable or prudent and that it is unlawful [for] all types of vehicles:

(1) 25 miles per hour in any business district;

(2) 25 miles per hour in any residential district;

(3) 20 miles per hour at all school zones where 20 mph regulatory signs are posted and state the time periods or conditions during which the speed limit is in effect; such conditions may include when children are present or while 1 or more warning lights flash;

(4) 50 miles per hour on 2-lane roadways;

(5) 55 miles per hour on 4-lane roadways and on divided roadways.

(b) Whenever the Department of Transportation shall determine, on the basis of engineering studies and traffic investigations or upon the basis of a federal law or directive by the Congress or the President, that a maximum speed limit set pursuant to subsection (a) of this section in any particular place on the state maintained highway system is greater or less than is reasonable or safe, the Department shall declare a reasonable and safe maximum limit thereat, which limit shall be effective when posted. Such maximum limit may be declared to be effective either part or all of the time and differing limits may be established for different times of the day, for different types of vehicles, for different weather conditions and when other significant factors differ. Such maximum limits may be posted on fixed or variable signs. Any speed in excess of such displayed limits shall be absolute evidence that the speed is not reasonable or prudent and that it is unlawful.

(c) Penalties for violation of this section are as follows:

(1) Whoever violates this section shall for the first offense be fined $20. For each subsequent offense, the person shall be fined $25. A subsequent violation, before being punishable as such, shall have been committed within 24 months after the commission of the prior offense.

(2) Any person violating this section who exceeds the maximum speed limit by more than 5 miles per hour but less than 16 miles per hour shall pay an additional fine of $1.00 per mile, if such violation is a first offense, or $2.00 per mile, if such violation is a subsequent offense, for each mile in excess of the maximum speed limit.

(3) Any person violating this section who exceeds the maximum speed limit by more than 15 miles per hour but less than 20 miles per hour shall pay an additional fine of $2.00 per mile, if such violation is a first offense, or $3.00 per mile, if such violation is a subsequent offense, for each mile in excess of the maximum speed limit.

(4) Any person violating this section who exceeds the maximum speed limit by more than 19 miles per hour shall pay an additional fine of $3.00 per mile, if such violation is a first offense, or $4.00 per mile, if such violation is a second offense, for each mile in excess of the maximum speed limit.

(d) The Department of Transportation shall designate a maximum speed limit of 65 miles per hour for all portions of Delaware State Route 1 located between the Red Lion Creek and the Appoquinimink River. Such maximum limits may be posted on fixed or variable signs. Any speed in excess of such displayed limits shall be absolute evidence that the speed is not reasonable or prudent and that it is unlawful.

21 Del. C. 1953, § 4169; 54 Del. Laws, c. 160, § 1; 55 Del. Laws, c. 362, §§ 1, 2; 56 Del. Laws, c. 172; 56 Del. Laws, c. 302; 57 Del. Laws, c. 670, §§ 13A, 13C; 60 Del. Laws, c. 700, § 7; 61 Del. Laws, c. 458, § 1; 65 Del. Laws, c. 503, § 18; 66 Del. Laws, c. 333, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 403, § 1; 75 Del. Laws, c. 323, § 1; 77 Del. Laws, c. 411, § 2; 78 Del. Laws, c. 208, § 7.;



§ 4170. Speed limits set by local authorities

(a) Whenever local authorities within their respective jurisdictions determine upon the basis of an engineering and traffic investigation that the absolute speed permitted under this chapter is greater than is reasonable or safe under the conditions found to exist, such local authority, subject to subsection (c) of this section, shall determine and declare a reasonable and safe absolute speed limit, which shall be effective when appropriate signs giving notice thereof are erected.

(b) Local authorities in their respective jurisdictions may at their discretion, but subject to subsection (c) of this section, authorize by ordinance higher absolute speeds than those stated in this chapter upon through highways or upon highways or portions thereof where there are no intersections or between widely spaced intersections provided signs are erected giving notice of the authorized speed, but local authorities shall not modify or alter the basic rule set forth in § 4168(a) of this title.

(c) Alteration of absolute limits on state-maintained highways in any municipality by local authorities shall not be effective until such alteration has been approved by the Department of Safety and Homeland Security.

21 Del. C. 1953, § 4170; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 74 Del. Laws, c. 110, § 138.;



§ 4171. Minimum speed

(a) No person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law.

(b) A minimum speed limit, below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law, may be displayed on appropriate traffic-control devices.

21 Del. C. 1953, § 4171; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 60 Del. Laws, c. 700, § 8; 60 Del. Laws, c. 701, § 44.;



§ 4172. Speed exhibitions; drag races and other speed contests

(a) No person shall drive any vehicle in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration and no person shall aid, abet, promote, assist or in any manner participate in any such race, competition, contest, test or exhibition. A violation of this subsection shall be an unclassified misdemeanor.

(b) No person shall accelerate or try to accelerate a vehicle at a rate which causes the drive wheels to spin or slip on the road surface. This subsection shall not apply during periods of inclement weather.

(c) No owner or person in charge of a vehicle shall permit that vehicle or any vehicle under the person's control to be used by another person for any of the purposes listed in subsection (a) or (b) of this section. If any vehicle is witnessed by a police officer to be in violation of this section and the identity of the operator is not otherwise apparent, the person in whose name such vehicle is registered as the owner shall be held prima facie responsible for such violation.

(d) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200, or imprisoned not less than 10 days nor more than 30 days or both. For each subsequent like offense, the person shall be fined not less than $50 nor more than $400, or imprisoned not less than 15 days nor more than 60 days or both. Upon receiving notice of a conviction for a first offense, the Secretary shall forthwith suspend the driver's license of the person convicted, for a period of not longer than 6 months. Upon receiving notice of a conviction of a subsequent like offense, the Secretary shall suspend the driver's license for a 1-year period. Notwithstanding the foregoing, there shall not be a suspension of driver's license upon conviction for a first offense under subsection (b) of this section.

21 Del. C. 1953, § 4172; 54 Del. Laws, c. 160, § 1; 56 Del. Laws, c. 315; 57 Del. Laws, c. 670, § 13B; 60 Del. Laws, c. 702, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 12.;

§ 4172A Malicious mischief by motor vehicle.

(a) No person shall operate a motor vehicle in such a manner as to cause wilful, wanton or reckless damage to or destruction of property owned by another person, party, company or corporation.

(b) No owner or person in charge of a motor vehicle shall permit that motor vehicle or any motor vehicle under the person's control to be operated by another person in such a manner as to cause wilful, wanton or reckless damage to or destruction of property owned by another person, party, company or corporation, nor so as to cause or threaten to cause injury or death to any person.

(c) Whoever being an operator violates this section shall be guilty of an unclassified misdemeanor, and shall be fined for the first offense not less than $25 nor more than $200, or imprisoned not less than 10 days nor more than 30 days or both. Upon receiving the notice of such conviction, the Secretary shall forthwith suspend the driver's license of the person convicted, for a period of not longer than 6 months. For each subsequent like offense, the person shall be fined not less than $50 nor more than $400, or imprisoned not less than 15 days nor more than 60 days or both. Upon receiving a court record of conviction for a subsequent like offense, the Secretary shall suspend the driver's license for a 1-year period.

(d) Whoever being the owner or person in charge of a motor vehicle who permitted such motor vehicle to be operated in violation of this section shall be guilty of an unclassified misdemeanor, and shall be fined for the first offense not less than $28.75 nor more than $230, or imprisoned not less than 10 days nor more than 30 days or both. For each subsequent like offense the person shall be fined not less than $57.50 nor more than $460, or imprisoned not less than 15 days nor more than 60 days or both.

(e) This section shall apply to the operation of motor vehicles on public highways and elsewhere throughout the State.

60 Del. Laws, c. 702, § 4; 62 Del. Laws, c. 153, § 1; 68 Del. Laws, c. 9, § 30; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 13.;



§ 4172A. Malicious mischief by motor vehicle

(a) No person shall operate a motor vehicle in such a manner as to cause wilful, wanton or reckless damage to or destruction of property owned by another person, party, company or corporation.

(b) No owner or person in charge of a motor vehicle shall permit that motor vehicle or any motor vehicle under the person's control to be operated by another person in such a manner as to cause wilful, wanton or reckless damage to or destruction of property owned by another person, party, company or corporation, nor so as to cause or threaten to cause injury or death to any person.

(c) Whoever being an operator violates this section shall be guilty of an unclassified misdemeanor, and shall be fined for the first offense not less than $25 nor more than $200, or imprisoned not less than 10 days nor more than 30 days or both. Upon receiving the notice of such conviction, the Secretary shall forthwith suspend the driver's license of the person convicted, for a period of not longer than 6 months. For each subsequent like offense, the person shall be fined not less than $50 nor more than $400, or imprisoned not less than 15 days nor more than 60 days or both. Upon receiving a court record of conviction for a subsequent like offense, the Secretary shall suspend the driver's license for a 1-year period.

(d) Whoever being the owner or person in charge of a motor vehicle who permitted such motor vehicle to be operated in violation of this section shall be guilty of an unclassified misdemeanor, and shall be fined for the first offense not less than $28.75 nor more than $230, or imprisoned not less than 10 days nor more than 30 days or both. For each subsequent like offense the person shall be fined not less than $57.50 nor more than $460, or imprisoned not less than 15 days nor more than 60 days or both.

(e) This section shall apply to the operation of motor vehicles on public highways and elsewhere throughout the State.

60 Del. Laws, c. 702, § 4; 62 Del. Laws, c. 153, § 1; 68 Del. Laws, c. 9, § 30; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 13.;



§ 4173. Speed and weight limits on elevated structures

(a) No person shall drive a vehicle over any bridge or elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to such bridge or structure, when such bridge has traffic-control devices displayed.

(b) No person shall drive a vehicle over any bridge or elevated structure constituting a part of a highway when such vehicle's gross weight, including carried load, is greater than the maximum weight which can be maintained with safety to such bridge or structure, when such structure has traffic-control devices displayed.

(c) The existence of traffic-control devices shall be conclusive evidence of the maximum speed or gross weight, including carried load, which can, with safety to any such structures, be maintained thereon.

21 Del. C. 1953, § 4173; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 13A; 60 Del. Laws, c. 701, § 45.;



§ 4174. Complaint and summons in speed violations

In every charge of violation of any speed regulation in this chapter, except §§ 4168 and 4172 of this title, the complaint and the summons or notice to appear shall specify the speed at which the defendant is alleged to have driven and the maximum or minimum speed applicable at the location.

21 Del. C. 1953, § 4174; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 46.;






Subchapter IX Reckless Driving; Driving While Intoxicated

§ 4175. Reckless driving

(a) No person shall drive any vehicle in wilful or wanton disregard for the safety of persons or property, and this offense shall be known as reckless driving.

(b) Whoever violates subsection (a) of this section shall for the first offense be fined not less than $100 nor more than $300, or be imprisoned not less than 10 nor more than 30 days, or both. For each subsequent like offense occurring within 3 years of a former offense, the person shall be fined not less than $300 nor more than $1,000, or be imprisoned not less than 30 nor more than 60 days, or both. No person who violates subsection (a) of this section shall receive a suspended sentence. However, for the first offense, the period of imprisonment may be suspended. Whoever is convicted of violating subsection (a) of this section and who has had the charge reduced from the violation of § 4177(a) of this title shall, in addition to the above, be ordered to complete a course of instruction or program of rehabilitation established under § 4177D of this title and to pay all fees in connection therewith. In such cases, the court disposing of the case shall note in the court's record that the offense was alcohol-related or drug-related and such notation shall be carried on the violator's motor vehicle record.

21 Del. C. 1953, § 4175; 54 Del. Laws, c. 160, § 1; 65 Del. Laws, c. 503, § 19; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 315, § 6.;

§ 4175A Aggressive driving.

(a) No person shall drive any vehicle in an aggressive manner, as defined by this section, and such offense shall be known as aggressive driving.

(b) For purposes of this section, "aggressive manner" shall mean that an individual engages in continuous conduct which violates 3 or more of the following sections:

(1) Section 4107 of this title, relating to obedience to traffic-control devices;

(2) Section 4108 of this title, relating to traffic control signals;

(3) Section 4117 of this title, relating to overtaking on the right;

(4) Section 4122 of this title, relating to driving within a traffic lane;

(5) Section 4123 of this title, relating to following too closely;

(6) Section 4132 of this title, relating to yielding to the right-of-way;

(7) Section 4133 of this title, relating to vehicles entering the roadway;

(8) Section 4155 of this title, relating to use of turn signals;

(9) Section 4164 of this title, relating to stop signs and yield signs;

(10) Section 4166(d) of this title, relating to overtaking and passing school buses;

(11) Section 4168 of this title, relating to speed restrictions; and

(12) Section 4169, relating to specific speed limits.

(c) Whoever violates this section shall for the first offense be fined not less than $100 nor more than $300 or be imprisoned not less than 10 nor more than 30 days, or both. For each subsequent like offense occurring within 3 years of a former offense, the person shall be fined not less than $300 nor more than $1,000 or be imprisoned not less than 30 nor more than 60 days, or both, and the person shall have their driving privileges suspended for a period of 30 days.

(d) In addition to the penalties imposed pursuant to subsection (c) of this section, whoever violates this section shall be ordered to complete a course of instruction established by the Secretary to address behavior modification or attitudinal driving. The Secretary shall administer such courses and programs and adopt rules and regulations therefor, and shall establish a schedule of fees for enrollment in such courses and programs that shall not exceed the maximum fine imposed pursuant to subsection (c) of this section.

(e) Nothing in this section shall be construed to preclude or otherwise limit a prosecution of or conviction for a violation of this chapter or any other provision of law. A person may be prosecuted and convicted of both the offense of aggressive driving and 1 or more underlying offenses as defined elsewhere by the laws of the State.

72 Del. Laws, c. 216, § 1; 73 Del. Laws, c. 113, § 1; 74 Del. Laws, c. 285, § 1.;



§ 4175A. Aggressive driving

(a) No person shall drive any vehicle in an aggressive manner, as defined by this section, and such offense shall be known as aggressive driving.

(b) For purposes of this section, "aggressive manner" shall mean that an individual engages in continuous conduct which violates 3 or more of the following sections:

(1) Section 4107 of this title, relating to obedience to traffic-control devices;

(2) Section 4108 of this title, relating to traffic control signals;

(3) Section 4117 of this title, relating to overtaking on the right;

(4) Section 4122 of this title, relating to driving within a traffic lane;

(5) Section 4123 of this title, relating to following too closely;

(6) Section 4132 of this title, relating to yielding to the right-of-way;

(7) Section 4133 of this title, relating to vehicles entering the roadway;

(8) Section 4155 of this title, relating to use of turn signals;

(9) Section 4164 of this title, relating to stop signs and yield signs;

(10) Section 4166(d) of this title, relating to overtaking and passing school buses;

(11) Section 4168 of this title, relating to speed restrictions; and

(12) Section 4169, relating to specific speed limits.

(c) Whoever violates this section shall for the first offense be fined not less than $100 nor more than $300 or be imprisoned not less than 10 nor more than 30 days, or both. For each subsequent like offense occurring within 3 years of a former offense, the person shall be fined not less than $300 nor more than $1,000 or be imprisoned not less than 30 nor more than 60 days, or both, and the person shall have their driving privileges suspended for a period of 30 days.

(d) In addition to the penalties imposed pursuant to subsection (c) of this section, whoever violates this section shall be ordered to complete a course of instruction established by the Secretary to address behavior modification or attitudinal driving. The Secretary shall administer such courses and programs and adopt rules and regulations therefor, and shall establish a schedule of fees for enrollment in such courses and programs that shall not exceed the maximum fine imposed pursuant to subsection (c) of this section.

(e) Nothing in this section shall be construed to preclude or otherwise limit a prosecution of or conviction for a violation of this chapter or any other provision of law. A person may be prosecuted and convicted of both the offense of aggressive driving and 1 or more underlying offenses as defined elsewhere by the laws of the State.

72 Del. Laws, c. 216, § 1; 73 Del. Laws, c. 113, § 1; 74 Del. Laws, c. 285, § 1.;



§ 4176. Careless or inattentive driving

(a) Whoever operates a vehicle in a careless or imprudent manner, or without due regard for road, weather and traffic conditions then existing, shall be guilty of careless driving.

(b) Whoever operates a vehicle and who fails to give full time and attention to the operation of the vehicle, or whoever fails to maintain a proper lookout while operating the vehicle, shall be guilty of inattentive driving.

(c) Whoever violates this section shall for the first offense be fined not less than $25 nor more than $75. For each subsequent like offense occurring within 3 years of a former offense, the person shall be fined not less than $50 nor more than $95.

(d)(1) In addition to any other penalty imposed for an offense committed under this section, if the finder of fact determines that the commission of that offense contributed to the serious physical injury of a vulnerable user lawfully in the public right-of-way, the court shall:

a. Impose a sentence that requires the person convicted of the offense to:

1. Complete a traffic safety course approved by the Delaware Division of Motor Vehicles;

2. Perform up to 100 hours of community service, which must include activities related to driver improvement and providing public education on traffic safety;

b. Impose, but suspend on the condition that the person complete the requirements of paragraph (d)(1)a. of this section,

1. A fine of not more than $550; and

2. A suspension of driving privileges as provided in § 2733(a)(2) of this title; and

3. Set a hearing date up to 1 year from the date of sentencing. At that hearing, the court shall:

A. If the person has successfully completed the requirements described in paragraph (d)(1)a. of this section, dismiss the penalties imposed under paragraphs (d)(1)b.1. and 2. of this section.

B. If the person has not successfully completed the requirements described in paragraph (d)(1)a. of this section, either: I. Grant the person an extension based on good cause shown, or II. Impose the penalties under paragraphs (d)(1)b.1. and 2. of this section.

(2) The police officer issuing the citation for an offense under this section shall note on the citation if the cited offense contributed to the serious physical injury of a vulnerable user of the public right-of-way. If so noted, the person receiving the citation shall not be permitted to use the voluntary assessment process otherwise permitted under § 709 of this title.

(3) As used herein, "vulnerable user of a public right-of-way" means:

a. A pedestrian, including those persons actually engaged in work upon a highway, or in work upon utility facilities along a highway, or engaged in the provision of emergency services within the right-of-way; or

b. A person riding an animal; or

c. A person operating any of the following on a public right-of-way, crosswalk, or shoulder of the highway:

1. A farm tractor or similar vehicle designed primarily for farm use;

2. A skateboard;

3. Roller skates;

4. In-line skates;

5. A scooter;

6. A moped;

7. A bicycle; or

8. A motorcycle.

21 Del. C. 1953, § 4175A; 56 Del. Laws, c. 305; 60 Del. Laws, c. 701, § 47; 65 Del. Laws, c. 503, § 20; 68 Del. Laws, c. 9, § 31; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 464, § 1; 78 Del. Laws, c. 208, §§ 8-10.;

§ 4176A Operation of a vehicle causing death; unclassified misdemeanor.

(a) A person is guilty of operation of a vehicle causing death when, in the course of driving or operating a motor vehicle or OHV in violation of any provision of this chapter other than § 4177 of this title, the person's driving or operation of the vehicle or OHV causes the death of another person.

(b) Operation of a vehicle causing death is an unclassified misdemeanor.

(c) Notwithstanding any provision of law to the contrary, a person convicted of operation of a vehicle causing death shall for the first offense be fined not more than $1,150 and imprisoned not more than 30 months. For each subsequent conviction under this section the person shall be fined not more than $2,300 and imprisoned not more than 60 months.

(d) The Superior Court has original and exclusive jurisdiction over a violation of this section by a person 18 years of age or older. Notwithstanding any provision of law to the contrary, an offense which is within the original and/or exclusive jurisdiction of another court and which may be joined properly with a violation of this section is deemed to be within the original and exclusive jurisdiction of the Superior Court.

74 Del. Laws, c. 99, § 1.;

§ 4176B Cell phone use by school bus drivers; penalties.

(a) No driver shall operate a school bus on any highway while using a cell telephone while such vehicle is in motion and such vehicle is transporting 1 or more children; provided, that this section shall not apply to communications made to and from a central dispatch, school transportation department or its equivalent when the bus is not equipped with a functioning 2-way radio.

(b) For the purposes of this section, "cell telephone" means a cellular, analog, wireless or digital telephone.

(c) Whoever violates this section shall for the first offense be fined not less than $50 nor more than $100. For each subsequent offense the person shall be fined not less than $100 nor more than $200 and shall have that person's school bus endorsement removed from that person's driver's license for a period of at least 6 months.

(d) It is an affirmative defense to prosecution under this section that the driver's use of a cell telephone was necessitated by a bona fide emergency.

74 Del. Laws, c. 318, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4176C Electronic communication devices; penalties.

(a) No person shall drive a motor vehicle on any highway while using an electronic communication device while such motor vehicle is in motion.

(b) For the purposes of this section, the following terms shall mean:

(1) "Cell telephone" shall mean a cellular, analog, wireless or digital telephone.

(2) "Electronic communication device" shall mean a cell telephone, personal digital assistant, electronic device with mobile data access, laptop computer, pager, broadband personal communication device, 2-way messaging device, electronic game, or portable computing device.

(3) "Engages or engaging in a call" shall mean when a person talks into or listens on an electronic communication device, but shall not mean when a person dials or punches a phone number on an electronic communication device.

(4) "Hands-free electronic communication device" shall mean an electronic communication device that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such electronic communication device, by which a user engages in a call without the use of either hand or both hands.

(5) "Hands-free equipment" shall mean the internal feature or function of a hands-free electronic communication device or the attachment or addition to a hands-free electronic communication device by which a user may engage in a call without the use of either hand or both hands.

(6) "Using" shall mean holding in a person's hand or hands an electronic communication device while:

a. Viewing or transmitting images or data;

b. Playing games;

c. Composing, sending, reading, viewing, accessing, browsing, transmitting, saving or retrieving e-mail, text messages or other electronic data; or

d. Engaging in a call.

(c) Subsection (a) of this section shall not apply to:

(1) A law-enforcement officer, a firefighter, an emergency medical technician, a paramedic or the operator of an authorized emergency vehicle in the performance of their official duties;

(2) A person using an electronic communication device to report to appropriate authorities a fire, a traffic accident, a serious road hazard, or medical or hazardous materials emergency, or to report the operator of another motor vehicle who is driving in a reckless, careless or otherwise unsafe manner or who appears to be driving under the influence of alcohol or drugs, or to report any crime;

(3) A person using a cell telephone who is operating a school bus and covered under § 4176B of this title;

(4) A person engaging in a call with a hands-free electronic communication device while utilizing hands-free equipment and such person does not hold the hands-free electronic communication device in such person's hand or hands;

(5) The activation or deactivation of hands-free equipment or a function of hands-free equipment;

(6) A person driving or operating an unregistered farm tractor, farm truck or farm equipment;

(7) Use of an amateur radio by an FCC-licensed amateur radio operator; and

(8) A person who during their course of employment with a business or government entity uses a 2-way radio mounted or attached to a motor vehicle to communicate with a central dispatch, base of operation, or with other employees of such business or government entity.

(d) Whoever violates this section shall for the first offense be subject to a civil penalty of $50. For each subsequent offense the person shall be subject to a civil penalty of not less than $100 nor more than $200.

(e) No motor vehicle points shall be assessed for a violation of this section. Additionally, a violation of this section shall not be made a part of a person's driving record unless that person was operating a commercial motor vehicle at the time of violation.

77 Del. Laws, c. 343, § 1; 77 Del. Laws, c. 344, § 1; 77 Del. Laws, c. 345, § 1; 78 Del. Laws, c. 279, § 1.;

§ 4176D Operation of a motor vehicle during an emergency.

(a) No person shall operate a motor vehicle on a highway, express highway, roadway or private road as defined in § 101 of this title when a Level 3 Driving Ban or a Level 2 Driving Restriction has been activated during an emergency, unless the person is a first responder, essential personnel, or a waiver has been granted, pursuant to § 3116(b)(12) of Title 20.

(b) Whoever violates this section shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, the person shall be fined not less than $50 nor more than $200, or imprisoned not less than 10 nor more than 30 days, or both.

77 Del. Laws, c. 447, § 1.;



§ 4176A. Operation of a vehicle causing death; unclassified misdemeanor

(a) A person is guilty of operation of a vehicle causing death when, in the course of driving or operating a motor vehicle or OHV in violation of any provision of this chapter other than § 4177 of this title, the person's driving or operation of the vehicle or OHV causes the death of another person.

(b) Operation of a vehicle causing death is an unclassified misdemeanor.

(c) Notwithstanding any provision of law to the contrary, a person convicted of operation of a vehicle causing death shall for the first offense be fined not more than $1,150 and imprisoned not more than 30 months. For each subsequent conviction under this section the person shall be fined not more than $2,300 and imprisoned not more than 60 months.

(d) The Superior Court has original and exclusive jurisdiction over a violation of this section by a person 18 years of age or older. Notwithstanding any provision of law to the contrary, an offense which is within the original and/or exclusive jurisdiction of another court and which may be joined properly with a violation of this section is deemed to be within the original and exclusive jurisdiction of the Superior Court.

74 Del. Laws, c. 99, § 1.;

§ 4176B Cell phone use by school bus drivers; penalties.

(a) No driver shall operate a school bus on any highway while using a cell telephone while such vehicle is in motion and such vehicle is transporting 1 or more children; provided, that this section shall not apply to communications made to and from a central dispatch, school transportation department or its equivalent when the bus is not equipped with a functioning 2-way radio.

(b) For the purposes of this section, "cell telephone" means a cellular, analog, wireless or digital telephone.

(c) Whoever violates this section shall for the first offense be fined not less than $50 nor more than $100. For each subsequent offense the person shall be fined not less than $100 nor more than $200 and shall have that person's school bus endorsement removed from that person's driver's license for a period of at least 6 months.

(d) It is an affirmative defense to prosecution under this section that the driver's use of a cell telephone was necessitated by a bona fide emergency.

74 Del. Laws, c. 318, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4176C Electronic communication devices; penalties.

(a) No person shall drive a motor vehicle on any highway while using an electronic communication device while such motor vehicle is in motion.

(b) For the purposes of this section, the following terms shall mean:

(1) "Cell telephone" shall mean a cellular, analog, wireless or digital telephone.

(2) "Electronic communication device" shall mean a cell telephone, personal digital assistant, electronic device with mobile data access, laptop computer, pager, broadband personal communication device, 2-way messaging device, electronic game, or portable computing device.

(3) "Engages or engaging in a call" shall mean when a person talks into or listens on an electronic communication device, but shall not mean when a person dials or punches a phone number on an electronic communication device.

(4) "Hands-free electronic communication device" shall mean an electronic communication device that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such electronic communication device, by which a user engages in a call without the use of either hand or both hands.

(5) "Hands-free equipment" shall mean the internal feature or function of a hands-free electronic communication device or the attachment or addition to a hands-free electronic communication device by which a user may engage in a call without the use of either hand or both hands.

(6) "Using" shall mean holding in a person's hand or hands an electronic communication device while:

a. Viewing or transmitting images or data;

b. Playing games;

c. Composing, sending, reading, viewing, accessing, browsing, transmitting, saving or retrieving e-mail, text messages or other electronic data; or

d. Engaging in a call.

(c) Subsection (a) of this section shall not apply to:

(1) A law-enforcement officer, a firefighter, an emergency medical technician, a paramedic or the operator of an authorized emergency vehicle in the performance of their official duties;

(2) A person using an electronic communication device to report to appropriate authorities a fire, a traffic accident, a serious road hazard, or medical or hazardous materials emergency, or to report the operator of another motor vehicle who is driving in a reckless, careless or otherwise unsafe manner or who appears to be driving under the influence of alcohol or drugs, or to report any crime;

(3) A person using a cell telephone who is operating a school bus and covered under § 4176B of this title;

(4) A person engaging in a call with a hands-free electronic communication device while utilizing hands-free equipment and such person does not hold the hands-free electronic communication device in such person's hand or hands;

(5) The activation or deactivation of hands-free equipment or a function of hands-free equipment;

(6) A person driving or operating an unregistered farm tractor, farm truck or farm equipment;

(7) Use of an amateur radio by an FCC-licensed amateur radio operator; and

(8) A person who during their course of employment with a business or government entity uses a 2-way radio mounted or attached to a motor vehicle to communicate with a central dispatch, base of operation, or with other employees of such business or government entity.

(d) Whoever violates this section shall for the first offense be subject to a civil penalty of $50. For each subsequent offense the person shall be subject to a civil penalty of not less than $100 nor more than $200.

(e) No motor vehicle points shall be assessed for a violation of this section. Additionally, a violation of this section shall not be made a part of a person's driving record unless that person was operating a commercial motor vehicle at the time of violation.

77 Del. Laws, c. 343, § 1; 77 Del. Laws, c. 344, § 1; 77 Del. Laws, c. 345, § 1; 78 Del. Laws, c. 279, § 1.;

§ 4176D Operation of a motor vehicle during an emergency.

(a) No person shall operate a motor vehicle on a highway, express highway, roadway or private road as defined in § 101 of this title when a Level 3 Driving Ban or a Level 2 Driving Restriction has been activated during an emergency, unless the person is a first responder, essential personnel, or a waiver has been granted, pursuant to § 3116(b)(12) of Title 20.

(b) Whoever violates this section shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, the person shall be fined not less than $50 nor more than $200, or imprisoned not less than 10 nor more than 30 days, or both.

77 Del. Laws, c. 447, § 1.;



§ 4176B. Cell phone use by school bus drivers; penalties

(a) No driver shall operate a school bus on any highway while using a cell telephone while such vehicle is in motion and such vehicle is transporting 1 or more children; provided, that this section shall not apply to communications made to and from a central dispatch, school transportation department or its equivalent when the bus is not equipped with a functioning 2-way radio.

(b) For the purposes of this section, "cell telephone" means a cellular, analog, wireless or digital telephone.

(c) Whoever violates this section shall for the first offense be fined not less than $50 nor more than $100. For each subsequent offense the person shall be fined not less than $100 nor more than $200 and shall have that person's school bus endorsement removed from that person's driver's license for a period of at least 6 months.

(d) It is an affirmative defense to prosecution under this section that the driver's use of a cell telephone was necessitated by a bona fide emergency.

74 Del. Laws, c. 318, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4176C Electronic communication devices; penalties.

(a) No person shall drive a motor vehicle on any highway while using an electronic communication device while such motor vehicle is in motion.

(b) For the purposes of this section, the following terms shall mean:

(1) "Cell telephone" shall mean a cellular, analog, wireless or digital telephone.

(2) "Electronic communication device" shall mean a cell telephone, personal digital assistant, electronic device with mobile data access, laptop computer, pager, broadband personal communication device, 2-way messaging device, electronic game, or portable computing device.

(3) "Engages or engaging in a call" shall mean when a person talks into or listens on an electronic communication device, but shall not mean when a person dials or punches a phone number on an electronic communication device.

(4) "Hands-free electronic communication device" shall mean an electronic communication device that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such electronic communication device, by which a user engages in a call without the use of either hand or both hands.

(5) "Hands-free equipment" shall mean the internal feature or function of a hands-free electronic communication device or the attachment or addition to a hands-free electronic communication device by which a user may engage in a call without the use of either hand or both hands.

(6) "Using" shall mean holding in a person's hand or hands an electronic communication device while:

a. Viewing or transmitting images or data;

b. Playing games;

c. Composing, sending, reading, viewing, accessing, browsing, transmitting, saving or retrieving e-mail, text messages or other electronic data; or

d. Engaging in a call.

(c) Subsection (a) of this section shall not apply to:

(1) A law-enforcement officer, a firefighter, an emergency medical technician, a paramedic or the operator of an authorized emergency vehicle in the performance of their official duties;

(2) A person using an electronic communication device to report to appropriate authorities a fire, a traffic accident, a serious road hazard, or medical or hazardous materials emergency, or to report the operator of another motor vehicle who is driving in a reckless, careless or otherwise unsafe manner or who appears to be driving under the influence of alcohol or drugs, or to report any crime;

(3) A person using a cell telephone who is operating a school bus and covered under § 4176B of this title;

(4) A person engaging in a call with a hands-free electronic communication device while utilizing hands-free equipment and such person does not hold the hands-free electronic communication device in such person's hand or hands;

(5) The activation or deactivation of hands-free equipment or a function of hands-free equipment;

(6) A person driving or operating an unregistered farm tractor, farm truck or farm equipment;

(7) Use of an amateur radio by an FCC-licensed amateur radio operator; and

(8) A person who during their course of employment with a business or government entity uses a 2-way radio mounted or attached to a motor vehicle to communicate with a central dispatch, base of operation, or with other employees of such business or government entity.

(d) Whoever violates this section shall for the first offense be subject to a civil penalty of $50. For each subsequent offense the person shall be subject to a civil penalty of not less than $100 nor more than $200.

(e) No motor vehicle points shall be assessed for a violation of this section. Additionally, a violation of this section shall not be made a part of a person's driving record unless that person was operating a commercial motor vehicle at the time of violation.

77 Del. Laws, c. 343, § 1; 77 Del. Laws, c. 344, § 1; 77 Del. Laws, c. 345, § 1; 78 Del. Laws, c. 279, § 1.;

§ 4176D Operation of a motor vehicle during an emergency.

(a) No person shall operate a motor vehicle on a highway, express highway, roadway or private road as defined in § 101 of this title when a Level 3 Driving Ban or a Level 2 Driving Restriction has been activated during an emergency, unless the person is a first responder, essential personnel, or a waiver has been granted, pursuant to § 3116(b)(12) of Title 20.

(b) Whoever violates this section shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, the person shall be fined not less than $50 nor more than $200, or imprisoned not less than 10 nor more than 30 days, or both.

77 Del. Laws, c. 447, § 1.;



§ 4176C. Electronic communication devices; penalties

(a) No person shall drive a motor vehicle on any highway while using an electronic communication device while such motor vehicle is in motion.

(b) For the purposes of this section, the following terms shall mean:

(1) "Cell telephone" shall mean a cellular, analog, wireless or digital telephone.

(2) "Electronic communication device" shall mean a cell telephone, personal digital assistant, electronic device with mobile data access, laptop computer, pager, broadband personal communication device, 2-way messaging device, electronic game, or portable computing device.

(3) "Engages or engaging in a call" shall mean when a person talks into or listens on an electronic communication device, but shall not mean when a person dials or punches a phone number on an electronic communication device.

(4) "Hands-free electronic communication device" shall mean an electronic communication device that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such electronic communication device, by which a user engages in a call without the use of either hand or both hands.

(5) "Hands-free equipment" shall mean the internal feature or function of a hands-free electronic communication device or the attachment or addition to a hands-free electronic communication device by which a user may engage in a call without the use of either hand or both hands.

(6) "Using" shall mean holding in a person's hand or hands an electronic communication device while:

a. Viewing or transmitting images or data;

b. Playing games;

c. Composing, sending, reading, viewing, accessing, browsing, transmitting, saving or retrieving e-mail, text messages or other electronic data; or

d. Engaging in a call.

(c) Subsection (a) of this section shall not apply to:

(1) A law-enforcement officer, a firefighter, an emergency medical technician, a paramedic or the operator of an authorized emergency vehicle in the performance of their official duties;

(2) A person using an electronic communication device to report to appropriate authorities a fire, a traffic accident, a serious road hazard, or medical or hazardous materials emergency, or to report the operator of another motor vehicle who is driving in a reckless, careless or otherwise unsafe manner or who appears to be driving under the influence of alcohol or drugs, or to report any crime;

(3) A person using a cell telephone who is operating a school bus and covered under § 4176B of this title;

(4) A person engaging in a call with a hands-free electronic communication device while utilizing hands-free equipment and such person does not hold the hands-free electronic communication device in such person's hand or hands;

(5) The activation or deactivation of hands-free equipment or a function of hands-free equipment;

(6) A person driving or operating an unregistered farm tractor, farm truck or farm equipment;

(7) Use of an amateur radio by an FCC-licensed amateur radio operator; and

(8) A person who during their course of employment with a business or government entity uses a 2-way radio mounted or attached to a motor vehicle to communicate with a central dispatch, base of operation, or with other employees of such business or government entity.

(d) Whoever violates this section shall for the first offense be subject to a civil penalty of $50. For each subsequent offense the person shall be subject to a civil penalty of not less than $100 nor more than $200.

(e) No motor vehicle points shall be assessed for a violation of this section. Additionally, a violation of this section shall not be made a part of a person's driving record unless that person was operating a commercial motor vehicle at the time of violation.

77 Del. Laws, c. 343, § 1; 77 Del. Laws, c. 344, § 1; 77 Del. Laws, c. 345, § 1; 78 Del. Laws, c. 279, § 1.;

§ 4176D Operation of a motor vehicle during an emergency.

(a) No person shall operate a motor vehicle on a highway, express highway, roadway or private road as defined in § 101 of this title when a Level 3 Driving Ban or a Level 2 Driving Restriction has been activated during an emergency, unless the person is a first responder, essential personnel, or a waiver has been granted, pursuant to § 3116(b)(12) of Title 20.

(b) Whoever violates this section shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, the person shall be fined not less than $50 nor more than $200, or imprisoned not less than 10 nor more than 30 days, or both.

77 Del. Laws, c. 447, § 1.;



§ 4176D. Operation of a motor vehicle during an emergency

(a) No person shall operate a motor vehicle on a highway, express highway, roadway or private road as defined in § 101 of this title when a Level 3 Driving Ban or a Level 2 Driving Restriction has been activated during an emergency, unless the person is a first responder, essential personnel, or a waiver has been granted, pursuant to § 3116(b)(12) of Title 20.

(b) Whoever violates this section shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, the person shall be fined not less than $50 nor more than $200, or imprisoned not less than 10 nor more than 30 days, or both.

77 Del. Laws, c. 447, § 1.;



§ 4177. Driving a vehicle while under the influence or with a prohibited alcohol or drug content; evidence; arrests; and penalties

(a) No person shall drive a vehicle:

(1) When the person is under the influence of alcohol;

(2) When the person is under the influence of any drug;

(3) When the person is under the influence of a combination of alcohol and any drug;

(4) When the person's alcohol concentration is .08 or more; or

(5) When the person's alcohol concentration is, within 4 hours after the time of driving .08 or more. Notwithstanding any other provision of the law to the contrary, a person is guilty under this subsection, without regard to the person's alcohol concentration at the time of driving, if the person's alcohol concentration is, within 4 hours after the time of driving .08 or more and that alcohol concentration is the result of an amount of alcohol present in, or consumed by the person when that person was driving;

(6) When the person's blood contains, within 4 hours of driving, any amount of an illicit or recreational drug that is the result of the unlawful use or consumption of such illicit or recreational drug or any amount of a substance or compound that is the result of the unlawful use or consumption of an illicit or recreational drug prior to or during driving.

(b) In a prosecution for a violation of subsection (a) of this section:

(1) Except as provided in paragraph (b)(3)b. of this section, the fact that any person charged with violating this section is, or has been, legally entitled to use alcohol or a drug shall not constitute a defense.

(2)a. No person shall be guilty under paragraph (a)(5) of this section when the person has not consumed alcohol prior to or during driving but has only consumed alcohol after the person has ceased driving and only such consumption after driving caused the person to have an alcohol concentration of .08 or more within 4 hours after the time of driving.

b. No person shall be guilty under paragraph (a)(5) of this section when the person's alcohol concentration was .08 or more at the time of testing only as a result of the consumption of a sufficient quantity of alcohol that occurred after the person ceased driving and before any sampling which raised the person's alcohol concentration to .08 or more within 4 hours after the time of driving.

(3)a. No person shall be guilty under paragraph (a)(6) of this section when the person has not used or consumed an illicit or recreational drug prior to or during driving but has only used or consumed such drug after the person has ceased driving and only such use or consumption after driving caused the person's blood to contain an amount of the drug or an amount of a substance or compound that is the result of the use or consumption of the drug within 4 hours after the time of driving.

b. No person shall be guilty under paragraph (a)(6) of this section when the person has used or consumed the drug or drugs detected according to the directions and terms of a lawfully obtained prescription for such drug or drugs.

c. Nothing in this subsection nor any other provision of this chapter shall be deemed to preclude prosecution under paragraph (a)(2) or (a)(3) of this section.

(4) The charging document may allege a violation of subsection (a) of this section without specifying any particular paragraph of subsection (a) of this section and the prosecution may seek conviction under any of the paragraphs of subsection (a) of this section.

(c) For purposes of subchapter III of Chapter 27 of this title, this section and § 4177B of this title, the following definitions shall apply:

(1) "Alcohol concentration of .08 or more" shall mean:

a. An amount of alcohol in a sample of a person's blood equivalent to .08 or more grams of alcohol per 100 milliliters of blood; or

b. An amount of alcohol in a sample of a person's breath equivalent to .08 or more grams per 210 liters of breath.

(2) "Alcohol concentration of .15 or more" shall mean:

a. An amount of alcohol in a sample of a person's blood equivalent to .15 or more grams of alcohol per 100 milliliters of blood; or

b. An amount of alcohol in a sample of a person's breath equivalent to .15 or more grams per 210 liters of breath.

(3) "Chemical test" or "test" shall include any form or method of analysis of a person's blood, breath or urine for the purposes of determining alcohol concentration or the presence of drugs which is approved for use by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner, the Delaware State Police Crime Laboratory, any state or federal law-enforcement agency, or any hospital or medical laboratory. It shall not, however, include a preliminary screening test of breath performed in order to estimate the alcohol concentration of a person at the scene of a stop or other initial encounter between an officer and the person.

(4) "Drive" shall include driving, operating, or having actual physical control of a vehicle.

(5) "Drug" shall include any substance or preparation defined as such by Title 11 or Title 16 or which has been placed in the schedules of controlled substances pursuant to Chapter 47 of Title 16. "Drug" shall also include any substance or preparation having the property of releasing vapors or fumes which may be used for the purpose of producing a condition of intoxication, inebriation, exhilaration, stupefaction or lethargy or for the purpose of dulling the brain or nervous system.

(6) "Illicit or recreational drug" as that phrase is used in paragraph (a)(6) of this section means any substance or preparation that is:

a. Any material, compound, combination, mixture, synthetic substitute or preparation which is enumerated as a Schedule I controlled substance under § 4714 of Title 16; or

b. Cocaine or of any mixture containing cocaine, as described in § 4716(b)(4) of Title 16; or

c. Amphetamine, including its salts, optical isomers and salt of its optical isomers, or of any mixture containing any such substance, as described in § 4716(d)(1) of Title 16; or

d. Methamphetamine, including its salt, isomer or salt of an isomer thereof, or of any mixture containing any such substance, as described in § 4716(d)(3) of Title 16; or

e. Phencyclidine, or of any mixture containing any such substance, as described in § 4716(e)(5) of Title 16; or

f. A designer drug as defined in § 4701 of Title 16; or

g. A substance or preparation having the property of releasing vapors or fumes which may be used for the purpose of producing a condition of intoxication, inebriation, stupefaction or lethargy or for the purpose of dulling the brain or nervous system.

(7) "Unlawful use or consumption" as that phrase is used in paragraph (a)(6) of this section means that the person used or consumed a drug without legal authority to do so as provided by Delaware law. This Code describes the procedure by which a person may lawfully obtain, use or consume certain drugs. In a prosecution brought under paragraph (a)(6) of this section, the State need not present evidence of a lack of such legal authority. In a prosecution brought under paragraph (a)(6) of this section, if a person claims that such person lawfully used or consumed a drug, it is that person's burden to show that person has complied with and satisfied the provisions of this Code regarding obtaining, using or consumption of the drug detected.

(8) "Substance or compound that is the result of the unlawful use or consumption of an illicit or recreational drug" as that phrase is used in paragraph (a)(6) of this section shall not include any substance or compound that is solely an inactive ingredient or inactive metabolite of such drug.

(9) "Vehicle" shall include any vehicle as defined in § 101(80) of this title, any off-highway vehicle as defined in § 101(39) of this title and any moped as defined in § 101(31) of this title.

(10) "While under the influence" shall mean that the person is, because of alcohol or drugs or a combination of both, less able than the person would ordinarily have been, either mentally or physically, to exercise clear judgment, sufficient physical control, or due care in the driving of a vehicle.

(d) Whoever is convicted of a violation of subsection (a) of this section shall:

(1) For the first offense, be fined not less than $500 nor more than $1,500 or imprisoned not more than 12 months or both. Any period of imprisonment imposed under this paragraph may be suspended.

(2) For a second offense occurring at any time within 10 years of a prior offense, be fined not less than $750 nor more than $2,500 and imprisoned not less than 60 days nor more than 18 months. The minimum sentence for a person sentenced under this paragraph may not be suspended.

(3) For a third offense occurring at any time after 2 prior offenses, be guilty of a class G felony, be fined not more than $5,000 and be imprisoned not less than 1 year nor more than 2 years. The provisions of § 4205(b)(7) or § 4217 of Title 11 or any other statute to the contrary notwithstanding, the first 3 months of the sentence shall not be suspended, but shall be served at Level V and shall not be subject to any early release, furlough or reduction of any kind. The sentencing court may suspend up to 9 months of any minimum sentence set forth in this paragraph provided, however, that any portion of a sentence suspended pursuant to this paragraph shall include participation in both a drug and alcohol abstinence program and a drug and alcohol treatment program as set forth in paragraph (d)(9) of this section.

(4) For a fourth offense occurring any time after 3 prior offenses, be guilty of a class E felony, be fined not more than $7,000, and imprisoned not less than 2 years nor more than 5 years. The provisions of § 4205(b)(5) or § 4217 of Title 11 or any other statute to the contrary notwithstanding, the first 6 months of the sentence shall not be suspended, but shall be served at Level V and shall not be subject to any early release, furlough or reduction of any kind. The sentencing court may suspend up to 18 months of any minimum sentence set forth in this paragraph provided, however, that any portion of a sentence suspended pursuant to this paragraph shall include participation in both a drug and alcohol abstinence program and a drug and alcohol treatment program as set forth in paragraph (d)(9) of this section.

(5) For a fifth offense occurring any time after 4 prior offenses, be guilty of a class E felony, be fined not more than $10,000 and imprisoned not less than 3 years nor more than 5 years.

(6) For a sixth offense occurring any time after 5 prior offenses, be guilty of a class D felony, be fined not more than $10,000 and imprisoned not less than 4 years nor more than 8 years.

(7) For a seventh offense occurring any time after 6 prior offenses, or for any subsequent offense, be guilty of a class C felony, be fined not more than $15,000 and imprisoned not less than 5 years nor greater than 15 years.

(8) For the fifth, sixth, seventh offense or greater, the provisions of § 4205(b) or § 4217 of Title 11 or any other statute to the contrary notwithstanding, at least 1/2 of any minimum sentence shall be served at Level V and shall not be subject to any early release, furlough or reduction of any kind. The sentencing court may suspend up to 1/2 of any minimum sentence set forth in this section provided, however, that any portion of a sentence suspended pursuant to this paragraph shall include participation in both a drug and alcohol abstinence program and a drug and alcohol treatment program as set forth in paragraph (d)(9) of this section. No conviction for a violation of this section, for which a sentence is imposed pursuant to this paragraph or paragraph (d)(3) or (d)(4) of this section, shall be considered a predicate felony for conviction or sentencing pursuant to § 4214 of Title 11. No offense for which sentencing pursuant to this paragraph or paragraph (d)(3) or (d)(4) of this section is applicable shall be considered an underlying felony for a murder in the first degree charge pursuant to § 636(a)(2) of Title 11.

(9) Any minimum sentence suspended pursuant to paragraph (d)(3), (d)(4), or (d)(8) of this section shall be upon the condition that the offender shall complete a program of supervision which shall include:

a. A drug and alcohol abstinence program requiring that the offender maintain a period of not less than 90 consecutive days of sobriety as measured by a transdermal continuous alcohol monitoring device. In addition to such device, the offender shall participate in periodic, random breath or urine analysis during the entire period of supervision.

b. An intensive inpatient or outpatient drug and alcohol treatment program for a period of not less than 3 months. Such treatment and counseling may be completed while an offender is serving a Level V or Level IV sentence.

c. Any other terms or provisions deemed appropriate by the sentencing court or the Department of Correction.

(10) In addition to the penalties otherwise authorized by this subsection, any person convicted of a violation of subsection (a) of this section, committed while a person who has not yet reached the person's seventeenth birthday is on or within the vehicle shall:

a. For the first offense, be fined an additional minimum of $500 and not more than an additional $1,500 and sentenced to perform a minimum of 40 hours of community service in a program benefiting children.

b. For each subsequent like offense, be fined an additional minimum of $750 and not more than an additional $2,500 and sentenced to perform a minimum of 80 hours of community service in a program benefiting children.

c. Violation of this paragraph shall be considered as an aggravating circumstance for sentencing purposes for a person convicted of a violation of subsection (a) of this section. Nothing in this paragraph shall prevent conviction for a violation of both subsection (a) of this section and any offense as defined elsewhere by the laws of this State.

d. Violation of or sentencing pursuant to this paragraph shall not be considered as evidence of either comparative or contributory negligence in any civil suit or insurance claim, nor shall a violation of or sentencing pursuant to this paragraph be admissible as evidence in the trial of any civil action.

(11) A person who has been convicted of prior or previous offenses of this section, as defined in § 4177B(e) of this title, need not be charged as a subsequent offender in the complaint, information or indictment against the person in order to render the person liable for the punishment imposed by this section on a person with prior or previous offenses under this section. However, if at any time after conviction and before sentence, it shall appear to the Attorney General or to the sentencing court that by reason of such conviction and prior or previous convictions, a person should be subjected to paragraph (d)(3), (d)(4), (d)(5), (d)(6) or (d)(7) of this section, the Attorney General shall file a motion to have the defendant sentenced pursuant to those provisions. If it shall appear to the satisfaction of the court at a hearing on the motion that the defendant falls within paragraph (d)(3), (d)(4), (d)(5), (d)(6) or (d)(7) of this section, the court shall enter an order declaring the offense for which the defendant is being sentenced to be a felony and shall impose a sentence accordingly.

(12) The Court of Common Pleas and Justice of the Peace Courts shall not have jurisdiction over offenses which must be sentenced pursuant to paragraph (d)(3), (d)(4), (d)(5), (d)(6), (d)(7), (d)(8) or (d)(9) of this section.

(13) [Effective until June 30, 2014] Section 5303 of Title 11 notwithstanding, where the Court of Common Pleas and Justice of the Peace Courts have concurrent jurisdiction over a violation of this section, either the State or the accused may elect within 20 days of arraignment in the Justice of the Peace Court to have the case tried by the Court of Common Pleas. If an offense or criminal case within the exclusive jurisdiction of a justice of the peace or alderman or mayor of any incorporated city of town, except the City of Newark, is or may be joined properly with a violation of this section which has been transferred upon the election of the State or the accused, such offense or criminal case shall be within the jurisdiction of the Court of Common Pleas.

(e) In addition to any penalty for a violation of subsection (a) of this section, the court shall, for any individual with an alcohol concentration of .15 or more or who refused a chemical test, prohibit the person convicted from operating any motor vehicle unless such motor vehicle is equipped with a functioning ignition interlock device; the terms of installation of the device and licensing of the individual to drive shall be as set forth in § 4177C of this title. A person who is prohibited from operating any motor vehicle unless such motor vehicle is equipped with a functioning ignition interlock device under this title at the time of an offense under subsection (a) of this section shall, in addition to any other penalties provided under law, pay a fine of $2,000 and be imprisoned for 60 days.

(f) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete an alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title which may include inpatient treatment and be followed by such other programs as established by the treatment facility, not to exceed a total of 15 months and to pay a fee not to exceed the maximum fine.

(g) For purposes of a conviction premised upon subsection (a) of this section, or any proceeding pursuant to this Code in which an issue is whether a person was driving a vehicle while under the influence, evidence establishing the presence and concentration of alcohol or drugs in the person's blood, breath or urine shall be relevant and admissible. Such evidence may include the results from tests of samples of the person's blood, breath or urine taken within 4 hours after the time of driving or at some later time. In any proceeding, the resulting alcohol or drug concentration reported when a test, as defined in paragraph (c)(3) of this section, is performed shall be deemed to be the actual alcohol or drug concentration in the person's blood, breath or urine without regard to any margin of error or tolerance factor inherent in such tests.

(1) Evidence obtained through a preliminary screening test of a person's breath in order to estimate the alcohol concentration of the person at the scene of a stop or other initial encounter between a law-enforcement officer and the person shall be admissible in any proceeding to determine whether probable cause existed to believe that a violation of this Code has occurred. However, such evidence may only be admissible in proceedings for the determination of guilt when evidence or argument by the defendant is admitted or made relating to the alcohol concentration of the person at the time of driving.

(2) Nothing in this section shall preclude conviction of an offense defined in this Code based solely on admissible evidence other than the results of a chemical test of a person's blood, breath or urine to determine the concentration or presence of alcohol or drugs.

(3) A jury shall be instructed by the court in accordance with the applicable provisions of this subsection in any proceeding pursuant to this Code in which an issue is whether a person was driving a vehicle while under the influence of alcohol or drugs or a combination of both.

(h)(1) For the purpose of introducing evidence of a person's alcohol concentration or the presence or concentration of any drug pursuant to this section, a report signed by the Forensic Toxicologist, Forensic Chemist or State Police Forensic Analytical Chemist who performed the test or tests as to its nature is prima facie evidence, without the necessity of the Forensic Toxicologist, Forensic Chemist or State Police Forensic Analytical Chemist personally appearing in court:

a. That the blood delivered was properly tested under procedures approved by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner, or the Delaware State Police Crime Laboratory;

b. That those procedures are legally reliable;

c. That the blood was delivered by the officer or persons stated in the report; and,

d. That the blood contained the alcohol, drugs or both therein stated.

(2) Any report introduced under paragraph (h)(1) of this section must:

a. Identify the Forensic Toxicologist, Forensic Chemist or State Police Forensic Analytical Chemist as an individual certified by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner, the Delaware State Police Crime Laboratory or any county or municipal police department employing scientific analysis of blood, as qualified under standards approved by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner or the Delaware State Police Crime Laboratory to analyze the blood;

b. State that the person made an analysis of the blood under the procedures approved by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner or the Delaware State Police Crime Laboratory; and,

c. State that the blood, in that person's opinion, contains the resulting alcohol concentration or the presence or concentration of any drug within the meaning of this section.

Nothing in this subsection precludes the right of any party to introduce any evidence supporting or contradicting the evidence contained in the report entered pursuant to paragraphs (h)(1) and (2) of this section.

(3) For purposes of establishing the chain of physical custody or control of evidence defined in this section which is necessary to admit such evidence in any proceeding, a statement signed by each successive person in the chain of custody that the person delivered it to the other person indicated on or about the date stated is prima facie evidence that the person had custody and made the delivery stated, without the necessity of a personal appearance in court by the person signing the statement, in accordance with the same procedures outlined in § 4331(3) of Title 10.

(4) In a criminal proceeding, the prosecution shall, upon written demand of a defendant filed in the proceedings at least 15 days prior to the trial, require the presence of the Forensic Toxicologist, Forensic Chemist, State Police Forensic Analytical Chemist, or any person necessary to establish the chain of custody as a witness in the proceeding. The chain of custody or control of evidence defined in this section is established when there is evidence sufficient to eliminate any reasonable probability that such evidence has been tampered with, altered or misidentified.

(i) In addition to any other powers of arrest, any law-enforcement officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer. This authority to arrest extends to any hospital or other medical treatment facility located beyond the territorial limits of the officer's jurisdiction provided there is probable cause to believe that the violation of this section occurred within the officer's jurisdiction. This authority to arrest also extends to any place where the person is found within 4 hours of the alleged driving of a vehicle if there is reason to believe the person has fled the scene of an accident in which that person was involved, and provided there is probable cause to believe that the violation of this section occurred within the officer's jurisdiction.

(j) Any court in which a conviction of or guilty plea to a driving under the influence offense shall include the blood alcohol concentration of the defendant (if any is on record) when forwarding notice of said conviction or guilty plea to the Division of Motor Vehicles.

21 Del. C. 1953, § 4176; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 71, §§ 1-3; 57 Del. Laws, c. 526, §§ 1, 2; 57 Del. Laws, c. 613, § 1; 57 Del. Laws, c. 670, § 13B; 58 Del. Laws, c. 80, § 3; 59 Del. Laws, c. 46, §§ 1, 2; 60 Del. Laws, c. 701, §§ 48, 49; 60 Del. Laws, c. 702, § 2; 61 Del. Laws, c. 474, § 2; 64 Del. Laws, c. 13, § 13; 67 Del. Laws, c. 437, §§ 1, 2; 68 Del. Laws, c. 9, § 32; 68 Del. Laws, c. 125, § 1; 69 Del. Laws, c. 325, §§ 2, 3; 70 Del. Laws, c. 26, §§ 1-8; 70 Del. Laws, c. 34, § 1; 70 Del. Laws, c. 62, §§ 1-8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 265, § 2; 70 Del. Laws, c. 474, § 1; 70 Del. Laws, c. 553, § 2; 71 Del. Laws, c. 209, §§ 1, 2; 71 Del. Laws, c. 222, §§ 2, 3; 72 Del. Laws, c. 36, §§ 1-3, 5, 6; 73 Del. Laws, c. 352, §§ 1, 11; 73 Del. Laws, c. 432, § 4; 74 Del. Laws, c. 182, §§ 1-3; 74 Del. Laws, c. 285, § 4; 74 Del. Laws, c. 333, §§ 1, 2; 75 Del. Laws, c. 315, §§ 1-5; 75 Del. Laws, c. 397, § 15; 77 Del. Laws, c. 162, §§ 1-6; 78 Del. Laws, c. 167, §§ 1-18; 78 Del. Laws, c. 349, § 1.;

§ 4177A Revocation of license for violation of § 4177.

(a) The Secretary shall forthwith revoke the driver's license and/or driving privileges of any person convicted of a violation of § 4177 of this title or any offense under the laws of any state or of the United States or local jurisdiction or the District of Columbia which prohibits driving under the influence of drugs. Such revocation shall be for a period of:

(1) First offense. — 12 months; except that if the offender's blood alcohol concentration was between .15-.19 the revocation period shall be 18 months, or if the offender's blood alcohol concentration was .20 or greater or the offender refused a chemical test, the period of revocation shall be 24 months.

(2) Second offense. — 18 months; except that if the offender's blood alcohol concentration was between .15-.19 the revocation period shall be 24 months, or if the offender's blood alcohol concentration was .20 or greater, or the offender has refused a chemical test, the revocation period shall be 30 months.

(3) Third offense. — 24 months; except that if the offender's blood alcohol concentration was between .15-.19 the revocation period shall be 30 months, or if the offender's blood alcohol concentration was .20 or greater, or the offender has refused a chemical test, revocation period shall be 36 months.

(4) Fourth or further subsequent offenses. — 60 months regardless of the blood alcohol concentration.

(b) Any person sentenced under § 4177(d) of this title shall have the person's driver's license and/or driving privileges revoked by the Secretary until the person has satisfactorily completed a program established pursuant to § 4177D of this title.

(c) The Secretary shall have power and authority to refuse to issue a driver's license to any individual whose driver's license or driving privilege was revoked pursuant to this section until such person has satisfied the Secretary that the person has been of good behavior for the entire period of the revocation and until the person has complied with all applicable provisions of this section. If the Secretary refuses to issue a driver's license after the period of revocation has ended and after all fines and/or fees are paid, the applicant may appeal to the Superior Court of the county of residence.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, §§ 13, 14; 64 Del. Laws, c. 13, §§ 14, 15; 69 Del. Laws, c. 125, § 2; 69 Del. Laws, c. 190, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 352, § 2; 73 Del. Laws, c. 432, § 1; 75 Del. Laws, c. 397, §§ 1-3, 16-18; 78 Del. Laws, c. 167, § 20.;

§ 4177B First offenders; election in lieu of trial.

(a) Any person who:

(1) Has never had a previous or prior conviction or offense as defined in paragraph (e)(1) of this section;

(2) Had not accumulated 3 or more moving violations within 2 years of the date of the offense in question on the person's driving record according to the records of the Division of Motor Vehicles of the person's state of residence; and

(3) Was not, with respect to the offense in question, involved in an accident resulting in injury to any person other than the person's own self; and

(4) Did not have an alleged alcohol concentration of .15 or more at the time of driving or within 4 hours of driving;

(5) Was not driving without a valid license or under a suspended or revoked license at the time of the offense in question; and

(6) Is not subject to the enhanced penalties of § 4177(d)(10) of this title for carrying a child on or within that person's vehicle while driving under the influence;

may qualify for the first offense election at the time of arraignment. The court, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and shall place the accused on probation upon terms and conditions, including enrollment in a course of instruction or program of rehabilitation established pursuant to § 4177D of this title. If the accused elects to apply, the application shall constitute a waiver of the right to speedy trial. If the person elects not to apply, or if is not accepted, the person shall promptly be arraigned for a violation of § 4177 of this title. If a person applies for or accepts the first offense election under this section, such act shall constitute agreement to pay the costs of prosecution for the case, and the court shall assess such costs and impose them as a condition of probation. If a person accepts the first offense election under this section, such action shall constitute a waiver of the right to an administrative hearing as provided for in § 2742 of this title and shall act to withdraw any request previously made therefor. If a person accepts the first offense election under this section, and the person has taken a chemical test pursuant to § 2741 of this title, such person may also elect at that time to participate in the First Offense Election — Ignition Interlock Device Diversion described in subsection (g) of this section. For the purposes of this section, costs of prosecution shall be $250 and any additional costs as established by the appropriate court schedules; and

(b) If a term or condition of probation is violated, including failure to appear for evaluation at an assigned evaluating agency, the person shall be brought before the court, or if the person fails to appear before the court, in either case, upon a determination by the court that the terms have been violated, the court shall enter an adjudication of guilt and proceed as otherwise provided under § 4177 of this title.

(c) Upon fulfillment of the terms and conditions of probation, including satisfactory completion of the course of instruction and/or program of rehabilitation, and payment of all fees, the court shall discharge the person and the proceedings against the person and shall simultaneously with said discharge and dismissal submit to the Division of Motor Vehicles a written report specifying the name of the person and the nature of the proceedings against the person which report shall be retained by the Division of Motor Vehicles for further proceedings, if required.

(d) The driver's license and/or driving privileges of a person applying for enrollment in an education or rehabilitation program pursuant to subsection (a) of this section shall forthwith be revoked by the Secretary for a period of 1 year. If the person is accepted into the education or rehabilitation program the period of revocation shall be for 1 year from the date of the initial revocation. If the person is not accepted for enrollment, or if the person is found by the court to be in violation of the terms of enrollment, the revocation under this section shall continue until sentence is imposed. This revocation shall not be concurrent with or part of any period of revocation established under any other provisions of this subchapter and shall be effective as of the date of sentencing for a period of 1 year.

(e)(1) Prior or previous conviction or offense. — For purposes of §§ 2742 and 4177 of this title and this section the provisions of § 4215A of Title 11 shall not be applicable but instead the following shall constitute a prior or previous conviction or offense:

a. A conviction or other adjudication of guilt or delinquency pursuant to § 4175(b) or § 4177 of this title, or a similar statute of any state or local jurisdiction, any federal or military reservation or the District of Columbia;

b. A conviction or other adjudication of guilt or delinquency under a criminal statute encompassing death or injury caused to another person by the person's driving where driving under the influence or with a prohibited alcohol concentration was an element of the offense, whether such conviction was pursuant to a provision of this Code or the law of any state, local jurisdiction, any federal or military reservation or the District of Columbia;

c. Participation in a course of instruction or program of rehabilitation or education pursuant to § 4175(b) of this title, § 4177 of this title or this section, or a similar statute of any state, local jurisdiction, any federal or military reservation or the District of Columbia, regardless of the existence or validity of any accompanying attendant plea or adjudication of guilt;

d. A conditional adjudication of guilt, any court order, or any agreement sanctioned by a court requiring or permitting a person to apply for, enroll in or otherwise accept first offender treatment or any other diversionary program under this section or a similar statute of any state, local jurisdiction, any federal or military reservation or the District of Columbia.

(2) Time limitations. — For the purpose of determining the applicability of enhanced penalties pursuant to § 4177 of this title, the time limitations on use of prior or previous convictions or offenses as defined by this subsection shall be:

a. For sentencing pursuant to § 4177(d)(2) of this title, the second offense must have occurred within 10 years of a prior offense;

b. For sentencing pursuant to § 4177(d)(3), (d)(4), (d)(5), (d)(6), (d)(7), (d)(8) or (d)(9) of this title there shall be no time limitation and all prior or previous convictions or offenses as defined in paragraph (e)(1) of this section shall be considered for sentencing.

c. For any subsection that does not have a time limitation prescribed, all prior or previous convictions or offenses as defined in paragraph (e)(1) of this section shall be considered.

(3) Computation of time limitations. — For the purpose of computing the periods of time set out in § 2742 of this title, § 4177 of this title or this section, the period shall run from the date of the commission of the prior or previous offense to the date of the commission of the charged offense. However, in any case in which the prior offense is defined in paragraph (e)(1)c. or d. of this section, the date of the driving incident which caused the adjudication or program participation shall be the date of the prior or previous offense.

(4) Separate and distinct offenses. — For the purpose of determining the applicability of enhanced penalties pursuant to § 4177 of this title, prior or previous convictions or offenses used to determine eligibility for such enhanced penalties must be separate and distinct offenses; that is, each must be successive to the other with some period of time having elapsed between sentencing or adjudication for an earlier offense or conviction and the commission of the offense resulting in a subsequent conviction.

(5) Challenges to use of prior offenses. — In any proceeding under § 2742 of this title, § 4177 of this title or this section, a person may not challenge the validity of any prior or previous conviction, unless that person first successfully challenges the prior or previous conviction in the court in which the conviction arose and provides written notice of the specific nature of the challenge in the present proceeding to the prosecution at least 20 days before trial.

(f) The Attorney General may move the sentencing court to apply this section to any person who would otherwise be disqualified from consideration under this section because of the applicability of:

(1) Paragraph (a)(1) of this section, if any prior offense as defined in subsection (e) of this section is not within 10 years of the offense for which the person is being sentenced; or

(2) Paragraphs (a)(2), (a)(3), (a)(5) and (a)(6) of this section.

(3) Paragraph (a)(4) of this section. — However, if a person has a blood alcohol concentration of .15 or greater, § 4177C(c) of this title shall apply. A person with a blood alcohol concentration of .15 or greater shall not be permitted to participate in the FOE-IID program pursuant to subsection (g) of this section.

In the event of such a motion by the Attorney General, the court may in its discretion apply the terms of this section to that person.

(g) First Offense Election — Ignition Interlock Device Diversion. — If a person accepts the first offense election under this section, such person may also elect at that time to participate in the First Offense Election — Ignition Interlock Device (FOE-IID) Diversion as part of that person's probation. If a person elects to participate in the FOE-IID Diversion, such act shall constitute an agreement to all terms and conditions contained in the Ignition Interlock Device Program set forth in § 4177F of this title and the participant shall waive the right to an administrative hearing as provided for in § 2742 of this title or shall withdraw any request previously made therefor. Failure to comply with any part of this section or § 4177F of this title shall be considered a violation of the participant's probation for the purposes of subsection (b) of this section.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, § 15; 64 Del. Laws, c. 13, § 16; 69 Del. Laws, c. 134, § 1; 70 Del. Laws, c. 26, §§ 9, 10; 70 Del. Laws, c. 34, §§ 2, 3; 70 Del. Laws, c. 62, §§ 9, 10; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 209, §§ 3-5; 72 Del. Laws, c. 92, §§ 1, 2; 74 Del. Laws, c. 182, § 4; 74 Del. Laws, c. 333, § 3; 74 Del. Laws, c. 345, § 8; 75 Del. Laws, c. 397, § 4; 77 Del. Laws, c. 160, §§ 1, 2; 77 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 167, §§ 21-27.;

§ 4177C Conditional licenses; reinstatement of license.

(a) Any person who, as a first offender, is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177B of this title shall be permitted to apply for a conditional license under the following terms:

(1) Satisfactory completion of at least 16 hours of instruction and/or rehabilitation;

(2) Payment of all fees under the schedule adopted by the Secretary;

(3) Three months have elapsed since the effective date of revocation.

(b) Any person who, as a first offender is enrolled in a course of instruction or program of rehabilitation pursuant to §§ 4177B(g) and 4177D of this title shall be permitted to apply for an ignition interlock license under the following terms:

(1) At least 1 month has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID [ignition interlock device] license.

(c) Any person who, as a first offender with a blood alcohol concentration of .15 or greater or a first offender who refused a chemical test, has been permitted to participate in the first offender's election pursuant to § 4177B of this title, and is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title shall have an ignition interlock device installed on a minimum of 1 vehicle registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender, immediately following the effective date of revocation. The ignition interlock device shall remain installed on the vehicle for a period of 6 months from the effective date of revocation. That offender may be eligible to apply for an ignition interlock device license under the following terms:

(1) At least 45 days has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID (Ignition Interlock Device) license.

(d) Any person who, as a first offender is sentenced pursuant to § 4177(d) of this title, and whose blood alcohol concentration is .15 or greater or has refused a chemical test, and is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title shall be eligible to apply for the ignition interlock device installed on a minimum of 1 vehicle registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender, immediately following the effective date of revocation. That offender may be eligible to apply for an IID license under the following terms:

(1) At least 45 days has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID license.

(3) For a person sentenced under this section, the IID license issued shall limit conditional driving privileges to driving to and from work, school, alcohol treatment programs, and the interlock service provider.

(e) Any person who, as a second or subsequent offender or who has refused a chemical test, is sentenced pursuant to § 4177(d) of this title, shall 12 months from the effective date of the revocation, have the ignition interlock device installed on all vehicle or vehicles registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender. That offender may be eligible to apply for an IID license under the following terms;

(1) Satisfactory completion of a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title.

(2) At least 12 months have elapsed since the effective date of the revocation.

(3) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID license.

(f) Notwithstanding §§ 4177A and 4177B of this title, any person who has satisfactorily completed a course and/or program established pursuant to § 4177D of this title, shall be permitted to apply for reinstatement of their driver's license and/or driving privilege under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) For a person who elected to enroll in a course of instruction or program of rehabilitation pursuant to § 4177B of this title, at least 6 months have elapsed since the effective date of the revocation.

(3) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was below .15, at least 12 months have elapsed since the effective date of the revocation.

(4) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 to .19, at least 17 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(5) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 23 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(6) For a person sentenced for a second offense pursuant to § 4177 of this title, at least 6 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(7) For a person sentenced for a second offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 to .19, at least 12 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(8) For a person sentenced for a second offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 18 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(9) For a person sentenced for a third offense pursuant to § 4177 of this title, at least 12 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(10) For a person sentenced for a third offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 or greater, at least 18 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(11) For a person sentenced for a third offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 24 months have elapsed since the day the ignition interlock was installed on the vehicle or vehicles and the ignition interlock license was issued.

(12) For a person sentenced for a fourth or further subsequent offense pursuant to § 4177 of this title, at least 48 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(g) Notwithstanding § 4177 of this title, any person subject to a period of voluntary revocation pursuant to § 4177F(f)(1) of this title who has satisfactorily completed a course and/or program established pursuant to § 4177D of this title, shall be permitted to apply for a driver's license under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) At least 5 months have elapsed since the day an IID was installed on the person's motor vehicle.

(h) Notwithstanding any other provision to the contrary, any person whose alcohol concentration is less than .08 (1) who is convicted of a first offense pursuant to § 4177 of this title, (2) who makes a first offense election pursuant to § 4177B of this title, or (3) whose license is revoked for a first offense pursuant to Chapter 27 of this title, where it is not established that the person was under the influence of any other intoxicating substance, shall be granted a conditional license immediately upon application, and shall not be required to complete a course of instruction established under § 4177D of this title. Nothing in this subsection shall be read to imply that an individual with an alcohol concentration of less than .08 is under the influence of alcohol.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, §§ 16, 17; 64 Del. Laws, c. 13, §§ 17, 18; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 92, § 4; 73 Del. Laws, c. 352, §§ 3-5; 74 Del. Laws, c. 333, § 6; 75 Del. Laws, c. 397, §§ 5, 6; 77 Del. Laws, c. 160, §§ 3-6; 78 Del. Laws, c. 167, § 28.;

§ 4177D Courses of instruction; rehabilitation programs.

The Secretary of Safety and Homeland Security, through the Office of Highway Safety shall establish courses of instruction and programs of rehabilitation for persons whose drivers' licenses have been revoked for operating a vehicle while under the influence of intoxicating liquor or drugs. The Secretary of Safety and Homeland Security shall administer such courses and programs and adopt rules and regulations therefor, and shall establish a schedule of fees for enrollment in such courses and programs which shall not exceed the maximum fine imposed for the offense as set forth in § 4177 of this title.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, § 18; 64 Del. Laws, c. 13, § 19; 74 Del. Laws, c. 110, § 87.;

§ 4177E Issuance of conditional license upon revocation of driver's license.

(a) In the event of a revocation of a driver's license pursuant to § 4177B of this title, the Department may issue a conditional license during the period of revocation upon application by the applicant upon a form prescribed by the Department and sworn to by the applicant, provided that the applicant sets forth in said application that the revocation of such license has created an extreme hardship, that no prior conditional license has been issued within the preceding 12 months, that there have been no other such prior revocations, and if all other requirements contained in § 4177C of this title have been satisfactorily complied with.

(b) The Department, upon receiving a record of conviction of any person upon a charge of operating a motor vehicle in violation of the conditions imposed upon said conditional license during the period of such conditional license, shall immediately extend the period of such revocation for an additional like period and shall forthwith direct such person to surrender said conditional license to the Department.

(c) Any person whose driver's license has been revoked and to whom a conditional license has been issued, under this chapter, and who drives any motor vehicle upon the highways of this State contrary to the conditions placed upon such conditional license during the period of such conditional license shall be guilty of an unclassified misdemeanor, and, upon conviction thereof, shall be fined not less than $28.75 or more than $230.

63 Del. Laws, c. 56, § 1; 68 Del. Laws, c. 9, § 33; 70 Del. Laws, c. 553, § 3; 77 Del. Laws, c. 60, § 14.;

§ 4177F Ignition Interlock Device Program.

(a) Application. — The Division of Motor Vehicles may offer, on a voluntary basis, participation in the Ignition Interlock Device Program under this section to eligible persons who submit a written application on the forms designated by the Division.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a participant attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Offender" means a person whose license or driving privileges have been revoked for violating § 4177 of this title. Notwithstanding any contrary provision of law, a person who elects to apply and is accepted for probation under § 4177B of this title shall be an "offender" convicted of an "offense" for the purposes of this section.

(4) "Participant" means an offender who is eligible to and does participate in the Ignition Interlock Program pursuant to this section.

(5) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration settings and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Eligibility. — An offender who has taken a chemical test required pursuant to § 2741 of this title and has accepted the first offense election pursuant to § 4177B of this title, or who has no prior offense who refuses a chemical test required pursuant to § 2741 of this title, shall be eligible to receive an IID pursuant to this section if the offender meets the following conditions:

(1) The offender must have had a Delaware driver's license at the time of the offense in question;

(2) Following revocation, the offender must complete an alcohol evaluation, provide proof of enrollment in a course of instruction and/or program of rehabilitation and pay all associated fees;

(3) The offense in question may not involve death or serious physical injury to any person;

(4) The offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction;

(5) The offender's driving privileges or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

(6) The offender must either own the motor vehicle to be installed with the IID or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

(7) The offender must not have participated in an IID program within the immediate past 5 years or a like program in any other jurisdictions;

(8) The offender must provide proof of insurance for the vehicle on which the IID will be installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

(9) The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the offender ineligible to be a participant; and

(10) The offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for participants. The plan shall be administered by the service provider and the participant shall make all payments under the plan to the service provider. The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The participant shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment.

The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Program duration; suspension of sentence. — A participant's license revocation imposed by law shall automatically be suspended upon the participant's entry into the IID Program and shall be suspended for the duration thereof. By entering the program, the participant consents, among the other conditions of the program, to a voluntary period of license revocation, to wit:

(1) If the revocation period suspended is 12 months, and the participant has elected the FOE-IID Diversion pursuant to § 4177B(g) of this title, the participant's voluntary revocation period is 12 months and the participant may receive an IID license after 1 month.

(2) If the revocation period suspended is 12 months, and the participant has no prior offense but has refused a chemical test required pursuant to § 2741 of this title, the participant's voluntary revocation period is 14 months, and the participant may receive an IID license after 2 months.

(3), (4) [Deleted.]

The participant shall receive credit towards the voluntary revocation period for the revocation time served prior to entry into the IID program.

(g) IID license; driving record. — An offender's driving record maintained by the Division of Motor Vehicles shall indicate any voluntary revocation period to be served under the IID program. The Division of Motor Vehicles shall issue an IID license to an otherwise eligible participant. Each of the IID license, the registration of the vehicle on which the IID is installed and the participant's driving record maintained by the Division of Motor Vehicles shall indicate that the participant shall not operate any motor vehicle except when equipped with an Ignition Interlock Device.

(h) Conditions of participation. —

(1) A participant shall be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall abide by the terms of the offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The participant shall be driven to the service provider by a licensed driver for installation of the IID;

c. The participant shall comply with Division of Motor Vehicles regulations concerning IID license restrictions;

d. The participant shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

e. The participant offender shall not attempt to operate a motor vehicle without possessing registration and an IID license which complies with subsection (g) of this section;

f. The participant shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

g. The participant shall not fail to pay any and all fines whatsoever assessed during participation in the program pursuant to this title;

h. The participant shall accumulate no more than 5 points per year;

i. The offender shall continue to meet all eligibility criteria identified in subsection (d) of this section, and specifically, shall successfully complete the course of instruction and/or program of rehabilitation referred to in paragraph (d)(2) of this section;

j. The participant shall provide satisfactory proof to the Division of Motor Vehicles that an approved IID has been installed; and

k. The participant shall comply with any participation regulations implemented by the Division of Motor Vehicles pursuant to this paragraph.

(2) A participant may be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicles requires;

b. The participant shall keep scheduled monitoring appointments with the Division and the service provider; and

c. The participant shall be required to report to the service provider on a bi-monthly basis for service of the approved IID.

(i) Disqualification. — The Secretary of the Department of Transportation, upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of subsection (h) of this section. Upon disqualification, the ignition interlock device must remain on the vehicle or vehicles for the balance of the period required based on the revocation and reinstatement requirements as specified in § 4177C of this title; however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

(j) Discharge. — At the time a participant completes the duration of the IID program without disqualification by the Secretary, the revocation suspended at the time the participant entered the IID program shall automatically be discharged.

67 Del. Laws, c. 437, § 4; 68 Del. Laws, c. 125, §§ 2-5; 70 Del. Laws, c. 553, § 1; 72 Del. Laws, c. 92, §§ 5-12, 14; 73 Del. Laws, c. 352, §§ 6-8; 74 Del. Laws, c. 110, § 88; 75 Del. Laws, c. 397, §§ 7, 11.;

§ 4177G Subsequent Offense Ignition Interlock Device Program.

(a) Participation. — All persons convicted of a subsequent offense must participate in the Subsequent Offense Ignition Interlock Device Program.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a subsequent offender attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(4) "Subsequent offender" means a person convicted of a second, third, fourth or greater offense pursuant to § 4177 of this title.

(5) "Subsequent offense" means a conviction for a second, third, fourth or greater offense pursuant to § 4177 of this title.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration setting and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Requirements. —

(1) A person convicted of a subsequent offense shall, 12 months from the effective date of revocation of that person's driver's license, install an ignition interlock device in all motor vehicles registered in the name of that person for the remainder of the revocation time period as provided in § 4177A(a) of this title. If at any time after the 12 months have elapsed but before the end of the revocation period, the person registers a motor vehicle(s) in the person's name, that person shall immediately install an ignition interlock device in such vehicle(s).

(2) A person covered under paragraph (d)(1) of this section must have the ignition interlock device installed in all motor vehicles in that person's name for the required minimum periods as specified in § 4177C(f) of this title prior to the reinstatement of that person's driver's license.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for all persons obtaining an IID under this section. The plan shall be administered by the service provider(s) and the person obtaining the IID shall make all payments under the plan to the service providers(s). The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The person obtaining an IID shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment. The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Subsequent offender IID license. —

(1) All persons convicted of a subsequent offense shall, 12 months from the effective date of the revocation of their driver's license, be eligible for a subsequent offender IID license if the following conditions are met:

a. The subsequent offender must have had a Delaware driver's license at the time of the offense that caused the revocation;

b. The subsequent offender has had an IID placed on all vehicles registered in that person's name pursuant to subsection (d) of this section;

c. The subsequent offender must have completed an alcohol evaluation and enrolled in a course of instruction and/or a program of rehabilitation and paid all associated fees;

d. The subsequent offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction that would prohibit the issuance of the IID, unless it is determined by the Secretary of Transportation or the Secretary's designee that the individual is eligible for reinstatement;

e. The subsequent offender's driving privilege or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

f. The subsequent offender must install an IID in all motor vehicles that person will operate;

g. The subsequent offender must either own the motor vehicle in which the IID is to be installed or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

h. The subsequent offender must provide proof of insurance for the vehicle on which the IID will or has been installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

i. The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the subsequent offender ineligible to have a subsequent offender IID license; and

j. The subsequent offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(2) A subsequent offender shall lose the privilege of having a subsequent offender IID license for failure to comply with any of the following:

a. The subsequent offender shall abide by the terms of the subsequent offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The subsequent offender shall comply with the Division of Motor Vehicles regulations concerning subsequent offender IID license restrictions;

c. The subsequent offender shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

d. The subsequent offender shall not attempt to operate a motor vehicle without possessing registration and a subsequent offender IID license which complies with subsection (f) of this section;

e. The subsequent offender shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

f. The subsequent offender shall accumulate no more than 5 points per year;

g. The subsequent offender shall continue to meet all eligibility criteria identified in paragraph (f)(1) of this section;

h. The subsequent offender shall provide proof to the Division of Motor Vehicles that an approved IID has been installed;

i. The subsequent offender shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicle requires;

j. The subsequent offender shall keep scheduled appointments with the Division and the service provider; and

k. The subsequent offender shall be required to report to the service provider on a bimonthly basis for service of the approved IID.

(3) Extension of program participation. — The Secretary of the Department of Transportation or the Secretary's designee shall extend the participant's revocation period and/or participating requirement in the IID program upon a determination by the Secretary or the Secretary's designee that the participant has failed to comply with the requirements of subsection (d) of this section for the following actions:

a. Each BAC reading of .05 or above;

b. Running retest violation;

c. Each missed monitoring appointment;

d. Start up violation; IE lock-out failure;

e. Tampering with or bypassing the interlock system;

f. Intentional circumvention of the interlock system or program requirements; or

g. Any other noncompliance of program requirements specified in paragraph (f)(2) of this section as deemed by the Secretary or the Secretary's designee.

A 2-month extension shall be required for any combination of 3 of the above actions. A 4-month extension shall be required for any combination of 5 of the above actions. A 6-month extension shall be required for any combination of 8 of the above actions. An additional 1 month shall be required for each action listed greater than 8.

(4) Disqualification. — The Secretary of the Department of Transportation, or the Secretary's designee upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of paragraph (f)(3)g. of this section. Upon disqualification, the ignition interlock device must remain on the vehicle for the balance of the period required based on the revocation and above extensions, however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

73 Del. Laws, c. 352, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 89; 75 Del. Laws, c. 397, §§ 8, 9, 13; 77 Del. Laws, c. 183, § 1.;

§ 4177H Certification and approval of devices.

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177A. Revocation of license for violation of § 4177

(a) The Secretary shall forthwith revoke the driver's license and/or driving privileges of any person convicted of a violation of § 4177 of this title or any offense under the laws of any state or of the United States or local jurisdiction or the District of Columbia which prohibits driving under the influence of drugs. Such revocation shall be for a period of:

(1) First offense. — 12 months; except that if the offender's blood alcohol concentration was between .15-.19 the revocation period shall be 18 months, or if the offender's blood alcohol concentration was .20 or greater or the offender refused a chemical test, the period of revocation shall be 24 months.

(2) Second offense. — 18 months; except that if the offender's blood alcohol concentration was between .15-.19 the revocation period shall be 24 months, or if the offender's blood alcohol concentration was .20 or greater, or the offender has refused a chemical test, the revocation period shall be 30 months.

(3) Third offense. — 24 months; except that if the offender's blood alcohol concentration was between .15-.19 the revocation period shall be 30 months, or if the offender's blood alcohol concentration was .20 or greater, or the offender has refused a chemical test, revocation period shall be 36 months.

(4) Fourth or further subsequent offenses. — 60 months regardless of the blood alcohol concentration.

(b) Any person sentenced under § 4177(d) of this title shall have the person's driver's license and/or driving privileges revoked by the Secretary until the person has satisfactorily completed a program established pursuant to § 4177D of this title.

(c) The Secretary shall have power and authority to refuse to issue a driver's license to any individual whose driver's license or driving privilege was revoked pursuant to this section until such person has satisfied the Secretary that the person has been of good behavior for the entire period of the revocation and until the person has complied with all applicable provisions of this section. If the Secretary refuses to issue a driver's license after the period of revocation has ended and after all fines and/or fees are paid, the applicant may appeal to the Superior Court of the county of residence.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, §§ 13, 14; 64 Del. Laws, c. 13, §§ 14, 15; 69 Del. Laws, c. 125, § 2; 69 Del. Laws, c. 190, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 352, § 2; 73 Del. Laws, c. 432, § 1; 75 Del. Laws, c. 397, §§ 1-3, 16-18; 78 Del. Laws, c. 167, § 20.;

§ 4177B First offenders; election in lieu of trial.

(a) Any person who:

(1) Has never had a previous or prior conviction or offense as defined in paragraph (e)(1) of this section;

(2) Had not accumulated 3 or more moving violations within 2 years of the date of the offense in question on the person's driving record according to the records of the Division of Motor Vehicles of the person's state of residence; and

(3) Was not, with respect to the offense in question, involved in an accident resulting in injury to any person other than the person's own self; and

(4) Did not have an alleged alcohol concentration of .15 or more at the time of driving or within 4 hours of driving;

(5) Was not driving without a valid license or under a suspended or revoked license at the time of the offense in question; and

(6) Is not subject to the enhanced penalties of § 4177(d)(10) of this title for carrying a child on or within that person's vehicle while driving under the influence;

may qualify for the first offense election at the time of arraignment. The court, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and shall place the accused on probation upon terms and conditions, including enrollment in a course of instruction or program of rehabilitation established pursuant to § 4177D of this title. If the accused elects to apply, the application shall constitute a waiver of the right to speedy trial. If the person elects not to apply, or if is not accepted, the person shall promptly be arraigned for a violation of § 4177 of this title. If a person applies for or accepts the first offense election under this section, such act shall constitute agreement to pay the costs of prosecution for the case, and the court shall assess such costs and impose them as a condition of probation. If a person accepts the first offense election under this section, such action shall constitute a waiver of the right to an administrative hearing as provided for in § 2742 of this title and shall act to withdraw any request previously made therefor. If a person accepts the first offense election under this section, and the person has taken a chemical test pursuant to § 2741 of this title, such person may also elect at that time to participate in the First Offense Election — Ignition Interlock Device Diversion described in subsection (g) of this section. For the purposes of this section, costs of prosecution shall be $250 and any additional costs as established by the appropriate court schedules; and

(b) If a term or condition of probation is violated, including failure to appear for evaluation at an assigned evaluating agency, the person shall be brought before the court, or if the person fails to appear before the court, in either case, upon a determination by the court that the terms have been violated, the court shall enter an adjudication of guilt and proceed as otherwise provided under § 4177 of this title.

(c) Upon fulfillment of the terms and conditions of probation, including satisfactory completion of the course of instruction and/or program of rehabilitation, and payment of all fees, the court shall discharge the person and the proceedings against the person and shall simultaneously with said discharge and dismissal submit to the Division of Motor Vehicles a written report specifying the name of the person and the nature of the proceedings against the person which report shall be retained by the Division of Motor Vehicles for further proceedings, if required.

(d) The driver's license and/or driving privileges of a person applying for enrollment in an education or rehabilitation program pursuant to subsection (a) of this section shall forthwith be revoked by the Secretary for a period of 1 year. If the person is accepted into the education or rehabilitation program the period of revocation shall be for 1 year from the date of the initial revocation. If the person is not accepted for enrollment, or if the person is found by the court to be in violation of the terms of enrollment, the revocation under this section shall continue until sentence is imposed. This revocation shall not be concurrent with or part of any period of revocation established under any other provisions of this subchapter and shall be effective as of the date of sentencing for a period of 1 year.

(e)(1) Prior or previous conviction or offense. — For purposes of §§ 2742 and 4177 of this title and this section the provisions of § 4215A of Title 11 shall not be applicable but instead the following shall constitute a prior or previous conviction or offense:

a. A conviction or other adjudication of guilt or delinquency pursuant to § 4175(b) or § 4177 of this title, or a similar statute of any state or local jurisdiction, any federal or military reservation or the District of Columbia;

b. A conviction or other adjudication of guilt or delinquency under a criminal statute encompassing death or injury caused to another person by the person's driving where driving under the influence or with a prohibited alcohol concentration was an element of the offense, whether such conviction was pursuant to a provision of this Code or the law of any state, local jurisdiction, any federal or military reservation or the District of Columbia;

c. Participation in a course of instruction or program of rehabilitation or education pursuant to § 4175(b) of this title, § 4177 of this title or this section, or a similar statute of any state, local jurisdiction, any federal or military reservation or the District of Columbia, regardless of the existence or validity of any accompanying attendant plea or adjudication of guilt;

d. A conditional adjudication of guilt, any court order, or any agreement sanctioned by a court requiring or permitting a person to apply for, enroll in or otherwise accept first offender treatment or any other diversionary program under this section or a similar statute of any state, local jurisdiction, any federal or military reservation or the District of Columbia.

(2) Time limitations. — For the purpose of determining the applicability of enhanced penalties pursuant to § 4177 of this title, the time limitations on use of prior or previous convictions or offenses as defined by this subsection shall be:

a. For sentencing pursuant to § 4177(d)(2) of this title, the second offense must have occurred within 10 years of a prior offense;

b. For sentencing pursuant to § 4177(d)(3), (d)(4), (d)(5), (d)(6), (d)(7), (d)(8) or (d)(9) of this title there shall be no time limitation and all prior or previous convictions or offenses as defined in paragraph (e)(1) of this section shall be considered for sentencing.

c. For any subsection that does not have a time limitation prescribed, all prior or previous convictions or offenses as defined in paragraph (e)(1) of this section shall be considered.

(3) Computation of time limitations. — For the purpose of computing the periods of time set out in § 2742 of this title, § 4177 of this title or this section, the period shall run from the date of the commission of the prior or previous offense to the date of the commission of the charged offense. However, in any case in which the prior offense is defined in paragraph (e)(1)c. or d. of this section, the date of the driving incident which caused the adjudication or program participation shall be the date of the prior or previous offense.

(4) Separate and distinct offenses. — For the purpose of determining the applicability of enhanced penalties pursuant to § 4177 of this title, prior or previous convictions or offenses used to determine eligibility for such enhanced penalties must be separate and distinct offenses; that is, each must be successive to the other with some period of time having elapsed between sentencing or adjudication for an earlier offense or conviction and the commission of the offense resulting in a subsequent conviction.

(5) Challenges to use of prior offenses. — In any proceeding under § 2742 of this title, § 4177 of this title or this section, a person may not challenge the validity of any prior or previous conviction, unless that person first successfully challenges the prior or previous conviction in the court in which the conviction arose and provides written notice of the specific nature of the challenge in the present proceeding to the prosecution at least 20 days before trial.

(f) The Attorney General may move the sentencing court to apply this section to any person who would otherwise be disqualified from consideration under this section because of the applicability of:

(1) Paragraph (a)(1) of this section, if any prior offense as defined in subsection (e) of this section is not within 10 years of the offense for which the person is being sentenced; or

(2) Paragraphs (a)(2), (a)(3), (a)(5) and (a)(6) of this section.

(3) Paragraph (a)(4) of this section. — However, if a person has a blood alcohol concentration of .15 or greater, § 4177C(c) of this title shall apply. A person with a blood alcohol concentration of .15 or greater shall not be permitted to participate in the FOE-IID program pursuant to subsection (g) of this section.

In the event of such a motion by the Attorney General, the court may in its discretion apply the terms of this section to that person.

(g) First Offense Election — Ignition Interlock Device Diversion. — If a person accepts the first offense election under this section, such person may also elect at that time to participate in the First Offense Election — Ignition Interlock Device (FOE-IID) Diversion as part of that person's probation. If a person elects to participate in the FOE-IID Diversion, such act shall constitute an agreement to all terms and conditions contained in the Ignition Interlock Device Program set forth in § 4177F of this title and the participant shall waive the right to an administrative hearing as provided for in § 2742 of this title or shall withdraw any request previously made therefor. Failure to comply with any part of this section or § 4177F of this title shall be considered a violation of the participant's probation for the purposes of subsection (b) of this section.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, § 15; 64 Del. Laws, c. 13, § 16; 69 Del. Laws, c. 134, § 1; 70 Del. Laws, c. 26, §§ 9, 10; 70 Del. Laws, c. 34, §§ 2, 3; 70 Del. Laws, c. 62, §§ 9, 10; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 209, §§ 3-5; 72 Del. Laws, c. 92, §§ 1, 2; 74 Del. Laws, c. 182, § 4; 74 Del. Laws, c. 333, § 3; 74 Del. Laws, c. 345, § 8; 75 Del. Laws, c. 397, § 4; 77 Del. Laws, c. 160, §§ 1, 2; 77 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 167, §§ 21-27.;

§ 4177C Conditional licenses; reinstatement of license.

(a) Any person who, as a first offender, is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177B of this title shall be permitted to apply for a conditional license under the following terms:

(1) Satisfactory completion of at least 16 hours of instruction and/or rehabilitation;

(2) Payment of all fees under the schedule adopted by the Secretary;

(3) Three months have elapsed since the effective date of revocation.

(b) Any person who, as a first offender is enrolled in a course of instruction or program of rehabilitation pursuant to §§ 4177B(g) and 4177D of this title shall be permitted to apply for an ignition interlock license under the following terms:

(1) At least 1 month has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID [ignition interlock device] license.

(c) Any person who, as a first offender with a blood alcohol concentration of .15 or greater or a first offender who refused a chemical test, has been permitted to participate in the first offender's election pursuant to § 4177B of this title, and is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title shall have an ignition interlock device installed on a minimum of 1 vehicle registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender, immediately following the effective date of revocation. The ignition interlock device shall remain installed on the vehicle for a period of 6 months from the effective date of revocation. That offender may be eligible to apply for an ignition interlock device license under the following terms:

(1) At least 45 days has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID (Ignition Interlock Device) license.

(d) Any person who, as a first offender is sentenced pursuant to § 4177(d) of this title, and whose blood alcohol concentration is .15 or greater or has refused a chemical test, and is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title shall be eligible to apply for the ignition interlock device installed on a minimum of 1 vehicle registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender, immediately following the effective date of revocation. That offender may be eligible to apply for an IID license under the following terms:

(1) At least 45 days has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID license.

(3) For a person sentenced under this section, the IID license issued shall limit conditional driving privileges to driving to and from work, school, alcohol treatment programs, and the interlock service provider.

(e) Any person who, as a second or subsequent offender or who has refused a chemical test, is sentenced pursuant to § 4177(d) of this title, shall 12 months from the effective date of the revocation, have the ignition interlock device installed on all vehicle or vehicles registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender. That offender may be eligible to apply for an IID license under the following terms;

(1) Satisfactory completion of a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title.

(2) At least 12 months have elapsed since the effective date of the revocation.

(3) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID license.

(f) Notwithstanding §§ 4177A and 4177B of this title, any person who has satisfactorily completed a course and/or program established pursuant to § 4177D of this title, shall be permitted to apply for reinstatement of their driver's license and/or driving privilege under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) For a person who elected to enroll in a course of instruction or program of rehabilitation pursuant to § 4177B of this title, at least 6 months have elapsed since the effective date of the revocation.

(3) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was below .15, at least 12 months have elapsed since the effective date of the revocation.

(4) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 to .19, at least 17 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(5) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 23 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(6) For a person sentenced for a second offense pursuant to § 4177 of this title, at least 6 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(7) For a person sentenced for a second offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 to .19, at least 12 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(8) For a person sentenced for a second offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 18 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(9) For a person sentenced for a third offense pursuant to § 4177 of this title, at least 12 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(10) For a person sentenced for a third offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 or greater, at least 18 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(11) For a person sentenced for a third offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 24 months have elapsed since the day the ignition interlock was installed on the vehicle or vehicles and the ignition interlock license was issued.

(12) For a person sentenced for a fourth or further subsequent offense pursuant to § 4177 of this title, at least 48 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(g) Notwithstanding § 4177 of this title, any person subject to a period of voluntary revocation pursuant to § 4177F(f)(1) of this title who has satisfactorily completed a course and/or program established pursuant to § 4177D of this title, shall be permitted to apply for a driver's license under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) At least 5 months have elapsed since the day an IID was installed on the person's motor vehicle.

(h) Notwithstanding any other provision to the contrary, any person whose alcohol concentration is less than .08 (1) who is convicted of a first offense pursuant to § 4177 of this title, (2) who makes a first offense election pursuant to § 4177B of this title, or (3) whose license is revoked for a first offense pursuant to Chapter 27 of this title, where it is not established that the person was under the influence of any other intoxicating substance, shall be granted a conditional license immediately upon application, and shall not be required to complete a course of instruction established under § 4177D of this title. Nothing in this subsection shall be read to imply that an individual with an alcohol concentration of less than .08 is under the influence of alcohol.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, §§ 16, 17; 64 Del. Laws, c. 13, §§ 17, 18; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 92, § 4; 73 Del. Laws, c. 352, §§ 3-5; 74 Del. Laws, c. 333, § 6; 75 Del. Laws, c. 397, §§ 5, 6; 77 Del. Laws, c. 160, §§ 3-6; 78 Del. Laws, c. 167, § 28.;

§ 4177D Courses of instruction; rehabilitation programs.

The Secretary of Safety and Homeland Security, through the Office of Highway Safety shall establish courses of instruction and programs of rehabilitation for persons whose drivers' licenses have been revoked for operating a vehicle while under the influence of intoxicating liquor or drugs. The Secretary of Safety and Homeland Security shall administer such courses and programs and adopt rules and regulations therefor, and shall establish a schedule of fees for enrollment in such courses and programs which shall not exceed the maximum fine imposed for the offense as set forth in § 4177 of this title.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, § 18; 64 Del. Laws, c. 13, § 19; 74 Del. Laws, c. 110, § 87.;

§ 4177E Issuance of conditional license upon revocation of driver's license.

(a) In the event of a revocation of a driver's license pursuant to § 4177B of this title, the Department may issue a conditional license during the period of revocation upon application by the applicant upon a form prescribed by the Department and sworn to by the applicant, provided that the applicant sets forth in said application that the revocation of such license has created an extreme hardship, that no prior conditional license has been issued within the preceding 12 months, that there have been no other such prior revocations, and if all other requirements contained in § 4177C of this title have been satisfactorily complied with.

(b) The Department, upon receiving a record of conviction of any person upon a charge of operating a motor vehicle in violation of the conditions imposed upon said conditional license during the period of such conditional license, shall immediately extend the period of such revocation for an additional like period and shall forthwith direct such person to surrender said conditional license to the Department.

(c) Any person whose driver's license has been revoked and to whom a conditional license has been issued, under this chapter, and who drives any motor vehicle upon the highways of this State contrary to the conditions placed upon such conditional license during the period of such conditional license shall be guilty of an unclassified misdemeanor, and, upon conviction thereof, shall be fined not less than $28.75 or more than $230.

63 Del. Laws, c. 56, § 1; 68 Del. Laws, c. 9, § 33; 70 Del. Laws, c. 553, § 3; 77 Del. Laws, c. 60, § 14.;

§ 4177F Ignition Interlock Device Program.

(a) Application. — The Division of Motor Vehicles may offer, on a voluntary basis, participation in the Ignition Interlock Device Program under this section to eligible persons who submit a written application on the forms designated by the Division.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a participant attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Offender" means a person whose license or driving privileges have been revoked for violating § 4177 of this title. Notwithstanding any contrary provision of law, a person who elects to apply and is accepted for probation under § 4177B of this title shall be an "offender" convicted of an "offense" for the purposes of this section.

(4) "Participant" means an offender who is eligible to and does participate in the Ignition Interlock Program pursuant to this section.

(5) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration settings and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Eligibility. — An offender who has taken a chemical test required pursuant to § 2741 of this title and has accepted the first offense election pursuant to § 4177B of this title, or who has no prior offense who refuses a chemical test required pursuant to § 2741 of this title, shall be eligible to receive an IID pursuant to this section if the offender meets the following conditions:

(1) The offender must have had a Delaware driver's license at the time of the offense in question;

(2) Following revocation, the offender must complete an alcohol evaluation, provide proof of enrollment in a course of instruction and/or program of rehabilitation and pay all associated fees;

(3) The offense in question may not involve death or serious physical injury to any person;

(4) The offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction;

(5) The offender's driving privileges or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

(6) The offender must either own the motor vehicle to be installed with the IID or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

(7) The offender must not have participated in an IID program within the immediate past 5 years or a like program in any other jurisdictions;

(8) The offender must provide proof of insurance for the vehicle on which the IID will be installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

(9) The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the offender ineligible to be a participant; and

(10) The offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for participants. The plan shall be administered by the service provider and the participant shall make all payments under the plan to the service provider. The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The participant shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment.

The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Program duration; suspension of sentence. — A participant's license revocation imposed by law shall automatically be suspended upon the participant's entry into the IID Program and shall be suspended for the duration thereof. By entering the program, the participant consents, among the other conditions of the program, to a voluntary period of license revocation, to wit:

(1) If the revocation period suspended is 12 months, and the participant has elected the FOE-IID Diversion pursuant to § 4177B(g) of this title, the participant's voluntary revocation period is 12 months and the participant may receive an IID license after 1 month.

(2) If the revocation period suspended is 12 months, and the participant has no prior offense but has refused a chemical test required pursuant to § 2741 of this title, the participant's voluntary revocation period is 14 months, and the participant may receive an IID license after 2 months.

(3), (4) [Deleted.]

The participant shall receive credit towards the voluntary revocation period for the revocation time served prior to entry into the IID program.

(g) IID license; driving record. — An offender's driving record maintained by the Division of Motor Vehicles shall indicate any voluntary revocation period to be served under the IID program. The Division of Motor Vehicles shall issue an IID license to an otherwise eligible participant. Each of the IID license, the registration of the vehicle on which the IID is installed and the participant's driving record maintained by the Division of Motor Vehicles shall indicate that the participant shall not operate any motor vehicle except when equipped with an Ignition Interlock Device.

(h) Conditions of participation. —

(1) A participant shall be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall abide by the terms of the offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The participant shall be driven to the service provider by a licensed driver for installation of the IID;

c. The participant shall comply with Division of Motor Vehicles regulations concerning IID license restrictions;

d. The participant shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

e. The participant offender shall not attempt to operate a motor vehicle without possessing registration and an IID license which complies with subsection (g) of this section;

f. The participant shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

g. The participant shall not fail to pay any and all fines whatsoever assessed during participation in the program pursuant to this title;

h. The participant shall accumulate no more than 5 points per year;

i. The offender shall continue to meet all eligibility criteria identified in subsection (d) of this section, and specifically, shall successfully complete the course of instruction and/or program of rehabilitation referred to in paragraph (d)(2) of this section;

j. The participant shall provide satisfactory proof to the Division of Motor Vehicles that an approved IID has been installed; and

k. The participant shall comply with any participation regulations implemented by the Division of Motor Vehicles pursuant to this paragraph.

(2) A participant may be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicles requires;

b. The participant shall keep scheduled monitoring appointments with the Division and the service provider; and

c. The participant shall be required to report to the service provider on a bi-monthly basis for service of the approved IID.

(i) Disqualification. — The Secretary of the Department of Transportation, upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of subsection (h) of this section. Upon disqualification, the ignition interlock device must remain on the vehicle or vehicles for the balance of the period required based on the revocation and reinstatement requirements as specified in § 4177C of this title; however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

(j) Discharge. — At the time a participant completes the duration of the IID program without disqualification by the Secretary, the revocation suspended at the time the participant entered the IID program shall automatically be discharged.

67 Del. Laws, c. 437, § 4; 68 Del. Laws, c. 125, §§ 2-5; 70 Del. Laws, c. 553, § 1; 72 Del. Laws, c. 92, §§ 5-12, 14; 73 Del. Laws, c. 352, §§ 6-8; 74 Del. Laws, c. 110, § 88; 75 Del. Laws, c. 397, §§ 7, 11.;

§ 4177G Subsequent Offense Ignition Interlock Device Program.

(a) Participation. — All persons convicted of a subsequent offense must participate in the Subsequent Offense Ignition Interlock Device Program.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a subsequent offender attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(4) "Subsequent offender" means a person convicted of a second, third, fourth or greater offense pursuant to § 4177 of this title.

(5) "Subsequent offense" means a conviction for a second, third, fourth or greater offense pursuant to § 4177 of this title.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration setting and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Requirements. —

(1) A person convicted of a subsequent offense shall, 12 months from the effective date of revocation of that person's driver's license, install an ignition interlock device in all motor vehicles registered in the name of that person for the remainder of the revocation time period as provided in § 4177A(a) of this title. If at any time after the 12 months have elapsed but before the end of the revocation period, the person registers a motor vehicle(s) in the person's name, that person shall immediately install an ignition interlock device in such vehicle(s).

(2) A person covered under paragraph (d)(1) of this section must have the ignition interlock device installed in all motor vehicles in that person's name for the required minimum periods as specified in § 4177C(f) of this title prior to the reinstatement of that person's driver's license.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for all persons obtaining an IID under this section. The plan shall be administered by the service provider(s) and the person obtaining the IID shall make all payments under the plan to the service providers(s). The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The person obtaining an IID shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment. The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Subsequent offender IID license. —

(1) All persons convicted of a subsequent offense shall, 12 months from the effective date of the revocation of their driver's license, be eligible for a subsequent offender IID license if the following conditions are met:

a. The subsequent offender must have had a Delaware driver's license at the time of the offense that caused the revocation;

b. The subsequent offender has had an IID placed on all vehicles registered in that person's name pursuant to subsection (d) of this section;

c. The subsequent offender must have completed an alcohol evaluation and enrolled in a course of instruction and/or a program of rehabilitation and paid all associated fees;

d. The subsequent offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction that would prohibit the issuance of the IID, unless it is determined by the Secretary of Transportation or the Secretary's designee that the individual is eligible for reinstatement;

e. The subsequent offender's driving privilege or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

f. The subsequent offender must install an IID in all motor vehicles that person will operate;

g. The subsequent offender must either own the motor vehicle in which the IID is to be installed or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

h. The subsequent offender must provide proof of insurance for the vehicle on which the IID will or has been installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

i. The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the subsequent offender ineligible to have a subsequent offender IID license; and

j. The subsequent offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(2) A subsequent offender shall lose the privilege of having a subsequent offender IID license for failure to comply with any of the following:

a. The subsequent offender shall abide by the terms of the subsequent offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The subsequent offender shall comply with the Division of Motor Vehicles regulations concerning subsequent offender IID license restrictions;

c. The subsequent offender shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

d. The subsequent offender shall not attempt to operate a motor vehicle without possessing registration and a subsequent offender IID license which complies with subsection (f) of this section;

e. The subsequent offender shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

f. The subsequent offender shall accumulate no more than 5 points per year;

g. The subsequent offender shall continue to meet all eligibility criteria identified in paragraph (f)(1) of this section;

h. The subsequent offender shall provide proof to the Division of Motor Vehicles that an approved IID has been installed;

i. The subsequent offender shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicle requires;

j. The subsequent offender shall keep scheduled appointments with the Division and the service provider; and

k. The subsequent offender shall be required to report to the service provider on a bimonthly basis for service of the approved IID.

(3) Extension of program participation. — The Secretary of the Department of Transportation or the Secretary's designee shall extend the participant's revocation period and/or participating requirement in the IID program upon a determination by the Secretary or the Secretary's designee that the participant has failed to comply with the requirements of subsection (d) of this section for the following actions:

a. Each BAC reading of .05 or above;

b. Running retest violation;

c. Each missed monitoring appointment;

d. Start up violation; IE lock-out failure;

e. Tampering with or bypassing the interlock system;

f. Intentional circumvention of the interlock system or program requirements; or

g. Any other noncompliance of program requirements specified in paragraph (f)(2) of this section as deemed by the Secretary or the Secretary's designee.

A 2-month extension shall be required for any combination of 3 of the above actions. A 4-month extension shall be required for any combination of 5 of the above actions. A 6-month extension shall be required for any combination of 8 of the above actions. An additional 1 month shall be required for each action listed greater than 8.

(4) Disqualification. — The Secretary of the Department of Transportation, or the Secretary's designee upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of paragraph (f)(3)g. of this section. Upon disqualification, the ignition interlock device must remain on the vehicle for the balance of the period required based on the revocation and above extensions, however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

73 Del. Laws, c. 352, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 89; 75 Del. Laws, c. 397, §§ 8, 9, 13; 77 Del. Laws, c. 183, § 1.;

§ 4177H Certification and approval of devices.

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177B. First offenders; election in lieu of trial

(a) Any person who:

(1) Has never had a previous or prior conviction or offense as defined in paragraph (e)(1) of this section;

(2) Had not accumulated 3 or more moving violations within 2 years of the date of the offense in question on the person's driving record according to the records of the Division of Motor Vehicles of the person's state of residence; and

(3) Was not, with respect to the offense in question, involved in an accident resulting in injury to any person other than the person's own self; and

(4) Did not have an alleged alcohol concentration of .15 or more at the time of driving or within 4 hours of driving;

(5) Was not driving without a valid license or under a suspended or revoked license at the time of the offense in question; and

(6) Is not subject to the enhanced penalties of § 4177(d)(10) of this title for carrying a child on or within that person's vehicle while driving under the influence;

may qualify for the first offense election at the time of arraignment. The court, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and shall place the accused on probation upon terms and conditions, including enrollment in a course of instruction or program of rehabilitation established pursuant to § 4177D of this title. If the accused elects to apply, the application shall constitute a waiver of the right to speedy trial. If the person elects not to apply, or if is not accepted, the person shall promptly be arraigned for a violation of § 4177 of this title. If a person applies for or accepts the first offense election under this section, such act shall constitute agreement to pay the costs of prosecution for the case, and the court shall assess such costs and impose them as a condition of probation. If a person accepts the first offense election under this section, such action shall constitute a waiver of the right to an administrative hearing as provided for in § 2742 of this title and shall act to withdraw any request previously made therefor. If a person accepts the first offense election under this section, and the person has taken a chemical test pursuant to § 2741 of this title, such person may also elect at that time to participate in the First Offense Election — Ignition Interlock Device Diversion described in subsection (g) of this section. For the purposes of this section, costs of prosecution shall be $250 and any additional costs as established by the appropriate court schedules; and

(b) If a term or condition of probation is violated, including failure to appear for evaluation at an assigned evaluating agency, the person shall be brought before the court, or if the person fails to appear before the court, in either case, upon a determination by the court that the terms have been violated, the court shall enter an adjudication of guilt and proceed as otherwise provided under § 4177 of this title.

(c) Upon fulfillment of the terms and conditions of probation, including satisfactory completion of the course of instruction and/or program of rehabilitation, and payment of all fees, the court shall discharge the person and the proceedings against the person and shall simultaneously with said discharge and dismissal submit to the Division of Motor Vehicles a written report specifying the name of the person and the nature of the proceedings against the person which report shall be retained by the Division of Motor Vehicles for further proceedings, if required.

(d) The driver's license and/or driving privileges of a person applying for enrollment in an education or rehabilitation program pursuant to subsection (a) of this section shall forthwith be revoked by the Secretary for a period of 1 year. If the person is accepted into the education or rehabilitation program the period of revocation shall be for 1 year from the date of the initial revocation. If the person is not accepted for enrollment, or if the person is found by the court to be in violation of the terms of enrollment, the revocation under this section shall continue until sentence is imposed. This revocation shall not be concurrent with or part of any period of revocation established under any other provisions of this subchapter and shall be effective as of the date of sentencing for a period of 1 year.

(e)(1) Prior or previous conviction or offense. — For purposes of §§ 2742 and 4177 of this title and this section the provisions of § 4215A of Title 11 shall not be applicable but instead the following shall constitute a prior or previous conviction or offense:

a. A conviction or other adjudication of guilt or delinquency pursuant to § 4175(b) or § 4177 of this title, or a similar statute of any state or local jurisdiction, any federal or military reservation or the District of Columbia;

b. A conviction or other adjudication of guilt or delinquency under a criminal statute encompassing death or injury caused to another person by the person's driving where driving under the influence or with a prohibited alcohol concentration was an element of the offense, whether such conviction was pursuant to a provision of this Code or the law of any state, local jurisdiction, any federal or military reservation or the District of Columbia;

c. Participation in a course of instruction or program of rehabilitation or education pursuant to § 4175(b) of this title, § 4177 of this title or this section, or a similar statute of any state, local jurisdiction, any federal or military reservation or the District of Columbia, regardless of the existence or validity of any accompanying attendant plea or adjudication of guilt;

d. A conditional adjudication of guilt, any court order, or any agreement sanctioned by a court requiring or permitting a person to apply for, enroll in or otherwise accept first offender treatment or any other diversionary program under this section or a similar statute of any state, local jurisdiction, any federal or military reservation or the District of Columbia.

(2) Time limitations. — For the purpose of determining the applicability of enhanced penalties pursuant to § 4177 of this title, the time limitations on use of prior or previous convictions or offenses as defined by this subsection shall be:

a. For sentencing pursuant to § 4177(d)(2) of this title, the second offense must have occurred within 10 years of a prior offense;

b. For sentencing pursuant to § 4177(d)(3), (d)(4), (d)(5), (d)(6), (d)(7), (d)(8) or (d)(9) of this title there shall be no time limitation and all prior or previous convictions or offenses as defined in paragraph (e)(1) of this section shall be considered for sentencing.

c. For any subsection that does not have a time limitation prescribed, all prior or previous convictions or offenses as defined in paragraph (e)(1) of this section shall be considered.

(3) Computation of time limitations. — For the purpose of computing the periods of time set out in § 2742 of this title, § 4177 of this title or this section, the period shall run from the date of the commission of the prior or previous offense to the date of the commission of the charged offense. However, in any case in which the prior offense is defined in paragraph (e)(1)c. or d. of this section, the date of the driving incident which caused the adjudication or program participation shall be the date of the prior or previous offense.

(4) Separate and distinct offenses. — For the purpose of determining the applicability of enhanced penalties pursuant to § 4177 of this title, prior or previous convictions or offenses used to determine eligibility for such enhanced penalties must be separate and distinct offenses; that is, each must be successive to the other with some period of time having elapsed between sentencing or adjudication for an earlier offense or conviction and the commission of the offense resulting in a subsequent conviction.

(5) Challenges to use of prior offenses. — In any proceeding under § 2742 of this title, § 4177 of this title or this section, a person may not challenge the validity of any prior or previous conviction, unless that person first successfully challenges the prior or previous conviction in the court in which the conviction arose and provides written notice of the specific nature of the challenge in the present proceeding to the prosecution at least 20 days before trial.

(f) The Attorney General may move the sentencing court to apply this section to any person who would otherwise be disqualified from consideration under this section because of the applicability of:

(1) Paragraph (a)(1) of this section, if any prior offense as defined in subsection (e) of this section is not within 10 years of the offense for which the person is being sentenced; or

(2) Paragraphs (a)(2), (a)(3), (a)(5) and (a)(6) of this section.

(3) Paragraph (a)(4) of this section. — However, if a person has a blood alcohol concentration of .15 or greater, § 4177C(c) of this title shall apply. A person with a blood alcohol concentration of .15 or greater shall not be permitted to participate in the FOE-IID program pursuant to subsection (g) of this section.

In the event of such a motion by the Attorney General, the court may in its discretion apply the terms of this section to that person.

(g) First Offense Election — Ignition Interlock Device Diversion. — If a person accepts the first offense election under this section, such person may also elect at that time to participate in the First Offense Election — Ignition Interlock Device (FOE-IID) Diversion as part of that person's probation. If a person elects to participate in the FOE-IID Diversion, such act shall constitute an agreement to all terms and conditions contained in the Ignition Interlock Device Program set forth in § 4177F of this title and the participant shall waive the right to an administrative hearing as provided for in § 2742 of this title or shall withdraw any request previously made therefor. Failure to comply with any part of this section or § 4177F of this title shall be considered a violation of the participant's probation for the purposes of subsection (b) of this section.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, § 15; 64 Del. Laws, c. 13, § 16; 69 Del. Laws, c. 134, § 1; 70 Del. Laws, c. 26, §§ 9, 10; 70 Del. Laws, c. 34, §§ 2, 3; 70 Del. Laws, c. 62, §§ 9, 10; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 209, §§ 3-5; 72 Del. Laws, c. 92, §§ 1, 2; 74 Del. Laws, c. 182, § 4; 74 Del. Laws, c. 333, § 3; 74 Del. Laws, c. 345, § 8; 75 Del. Laws, c. 397, § 4; 77 Del. Laws, c. 160, §§ 1, 2; 77 Del. Laws, c. 162, § 7; 78 Del. Laws, c. 167, §§ 21-27.;

§ 4177C Conditional licenses; reinstatement of license.

(a) Any person who, as a first offender, is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177B of this title shall be permitted to apply for a conditional license under the following terms:

(1) Satisfactory completion of at least 16 hours of instruction and/or rehabilitation;

(2) Payment of all fees under the schedule adopted by the Secretary;

(3) Three months have elapsed since the effective date of revocation.

(b) Any person who, as a first offender is enrolled in a course of instruction or program of rehabilitation pursuant to §§ 4177B(g) and 4177D of this title shall be permitted to apply for an ignition interlock license under the following terms:

(1) At least 1 month has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID [ignition interlock device] license.

(c) Any person who, as a first offender with a blood alcohol concentration of .15 or greater or a first offender who refused a chemical test, has been permitted to participate in the first offender's election pursuant to § 4177B of this title, and is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title shall have an ignition interlock device installed on a minimum of 1 vehicle registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender, immediately following the effective date of revocation. The ignition interlock device shall remain installed on the vehicle for a period of 6 months from the effective date of revocation. That offender may be eligible to apply for an ignition interlock device license under the following terms:

(1) At least 45 days has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID (Ignition Interlock Device) license.

(d) Any person who, as a first offender is sentenced pursuant to § 4177(d) of this title, and whose blood alcohol concentration is .15 or greater or has refused a chemical test, and is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title shall be eligible to apply for the ignition interlock device installed on a minimum of 1 vehicle registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender, immediately following the effective date of revocation. That offender may be eligible to apply for an IID license under the following terms:

(1) At least 45 days has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID license.

(3) For a person sentenced under this section, the IID license issued shall limit conditional driving privileges to driving to and from work, school, alcohol treatment programs, and the interlock service provider.

(e) Any person who, as a second or subsequent offender or who has refused a chemical test, is sentenced pursuant to § 4177(d) of this title, shall 12 months from the effective date of the revocation, have the ignition interlock device installed on all vehicle or vehicles registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender. That offender may be eligible to apply for an IID license under the following terms;

(1) Satisfactory completion of a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title.

(2) At least 12 months have elapsed since the effective date of the revocation.

(3) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID license.

(f) Notwithstanding §§ 4177A and 4177B of this title, any person who has satisfactorily completed a course and/or program established pursuant to § 4177D of this title, shall be permitted to apply for reinstatement of their driver's license and/or driving privilege under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) For a person who elected to enroll in a course of instruction or program of rehabilitation pursuant to § 4177B of this title, at least 6 months have elapsed since the effective date of the revocation.

(3) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was below .15, at least 12 months have elapsed since the effective date of the revocation.

(4) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 to .19, at least 17 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(5) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 23 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(6) For a person sentenced for a second offense pursuant to § 4177 of this title, at least 6 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(7) For a person sentenced for a second offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 to .19, at least 12 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(8) For a person sentenced for a second offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 18 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(9) For a person sentenced for a third offense pursuant to § 4177 of this title, at least 12 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(10) For a person sentenced for a third offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 or greater, at least 18 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(11) For a person sentenced for a third offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 24 months have elapsed since the day the ignition interlock was installed on the vehicle or vehicles and the ignition interlock license was issued.

(12) For a person sentenced for a fourth or further subsequent offense pursuant to § 4177 of this title, at least 48 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(g) Notwithstanding § 4177 of this title, any person subject to a period of voluntary revocation pursuant to § 4177F(f)(1) of this title who has satisfactorily completed a course and/or program established pursuant to § 4177D of this title, shall be permitted to apply for a driver's license under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) At least 5 months have elapsed since the day an IID was installed on the person's motor vehicle.

(h) Notwithstanding any other provision to the contrary, any person whose alcohol concentration is less than .08 (1) who is convicted of a first offense pursuant to § 4177 of this title, (2) who makes a first offense election pursuant to § 4177B of this title, or (3) whose license is revoked for a first offense pursuant to Chapter 27 of this title, where it is not established that the person was under the influence of any other intoxicating substance, shall be granted a conditional license immediately upon application, and shall not be required to complete a course of instruction established under § 4177D of this title. Nothing in this subsection shall be read to imply that an individual with an alcohol concentration of less than .08 is under the influence of alcohol.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, §§ 16, 17; 64 Del. Laws, c. 13, §§ 17, 18; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 92, § 4; 73 Del. Laws, c. 352, §§ 3-5; 74 Del. Laws, c. 333, § 6; 75 Del. Laws, c. 397, §§ 5, 6; 77 Del. Laws, c. 160, §§ 3-6; 78 Del. Laws, c. 167, § 28.;

§ 4177D Courses of instruction; rehabilitation programs.

The Secretary of Safety and Homeland Security, through the Office of Highway Safety shall establish courses of instruction and programs of rehabilitation for persons whose drivers' licenses have been revoked for operating a vehicle while under the influence of intoxicating liquor or drugs. The Secretary of Safety and Homeland Security shall administer such courses and programs and adopt rules and regulations therefor, and shall establish a schedule of fees for enrollment in such courses and programs which shall not exceed the maximum fine imposed for the offense as set forth in § 4177 of this title.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, § 18; 64 Del. Laws, c. 13, § 19; 74 Del. Laws, c. 110, § 87.;

§ 4177E Issuance of conditional license upon revocation of driver's license.

(a) In the event of a revocation of a driver's license pursuant to § 4177B of this title, the Department may issue a conditional license during the period of revocation upon application by the applicant upon a form prescribed by the Department and sworn to by the applicant, provided that the applicant sets forth in said application that the revocation of such license has created an extreme hardship, that no prior conditional license has been issued within the preceding 12 months, that there have been no other such prior revocations, and if all other requirements contained in § 4177C of this title have been satisfactorily complied with.

(b) The Department, upon receiving a record of conviction of any person upon a charge of operating a motor vehicle in violation of the conditions imposed upon said conditional license during the period of such conditional license, shall immediately extend the period of such revocation for an additional like period and shall forthwith direct such person to surrender said conditional license to the Department.

(c) Any person whose driver's license has been revoked and to whom a conditional license has been issued, under this chapter, and who drives any motor vehicle upon the highways of this State contrary to the conditions placed upon such conditional license during the period of such conditional license shall be guilty of an unclassified misdemeanor, and, upon conviction thereof, shall be fined not less than $28.75 or more than $230.

63 Del. Laws, c. 56, § 1; 68 Del. Laws, c. 9, § 33; 70 Del. Laws, c. 553, § 3; 77 Del. Laws, c. 60, § 14.;

§ 4177F Ignition Interlock Device Program.

(a) Application. — The Division of Motor Vehicles may offer, on a voluntary basis, participation in the Ignition Interlock Device Program under this section to eligible persons who submit a written application on the forms designated by the Division.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a participant attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Offender" means a person whose license or driving privileges have been revoked for violating § 4177 of this title. Notwithstanding any contrary provision of law, a person who elects to apply and is accepted for probation under § 4177B of this title shall be an "offender" convicted of an "offense" for the purposes of this section.

(4) "Participant" means an offender who is eligible to and does participate in the Ignition Interlock Program pursuant to this section.

(5) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration settings and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Eligibility. — An offender who has taken a chemical test required pursuant to § 2741 of this title and has accepted the first offense election pursuant to § 4177B of this title, or who has no prior offense who refuses a chemical test required pursuant to § 2741 of this title, shall be eligible to receive an IID pursuant to this section if the offender meets the following conditions:

(1) The offender must have had a Delaware driver's license at the time of the offense in question;

(2) Following revocation, the offender must complete an alcohol evaluation, provide proof of enrollment in a course of instruction and/or program of rehabilitation and pay all associated fees;

(3) The offense in question may not involve death or serious physical injury to any person;

(4) The offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction;

(5) The offender's driving privileges or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

(6) The offender must either own the motor vehicle to be installed with the IID or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

(7) The offender must not have participated in an IID program within the immediate past 5 years or a like program in any other jurisdictions;

(8) The offender must provide proof of insurance for the vehicle on which the IID will be installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

(9) The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the offender ineligible to be a participant; and

(10) The offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for participants. The plan shall be administered by the service provider and the participant shall make all payments under the plan to the service provider. The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The participant shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment.

The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Program duration; suspension of sentence. — A participant's license revocation imposed by law shall automatically be suspended upon the participant's entry into the IID Program and shall be suspended for the duration thereof. By entering the program, the participant consents, among the other conditions of the program, to a voluntary period of license revocation, to wit:

(1) If the revocation period suspended is 12 months, and the participant has elected the FOE-IID Diversion pursuant to § 4177B(g) of this title, the participant's voluntary revocation period is 12 months and the participant may receive an IID license after 1 month.

(2) If the revocation period suspended is 12 months, and the participant has no prior offense but has refused a chemical test required pursuant to § 2741 of this title, the participant's voluntary revocation period is 14 months, and the participant may receive an IID license after 2 months.

(3), (4) [Deleted.]

The participant shall receive credit towards the voluntary revocation period for the revocation time served prior to entry into the IID program.

(g) IID license; driving record. — An offender's driving record maintained by the Division of Motor Vehicles shall indicate any voluntary revocation period to be served under the IID program. The Division of Motor Vehicles shall issue an IID license to an otherwise eligible participant. Each of the IID license, the registration of the vehicle on which the IID is installed and the participant's driving record maintained by the Division of Motor Vehicles shall indicate that the participant shall not operate any motor vehicle except when equipped with an Ignition Interlock Device.

(h) Conditions of participation. —

(1) A participant shall be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall abide by the terms of the offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The participant shall be driven to the service provider by a licensed driver for installation of the IID;

c. The participant shall comply with Division of Motor Vehicles regulations concerning IID license restrictions;

d. The participant shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

e. The participant offender shall not attempt to operate a motor vehicle without possessing registration and an IID license which complies with subsection (g) of this section;

f. The participant shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

g. The participant shall not fail to pay any and all fines whatsoever assessed during participation in the program pursuant to this title;

h. The participant shall accumulate no more than 5 points per year;

i. The offender shall continue to meet all eligibility criteria identified in subsection (d) of this section, and specifically, shall successfully complete the course of instruction and/or program of rehabilitation referred to in paragraph (d)(2) of this section;

j. The participant shall provide satisfactory proof to the Division of Motor Vehicles that an approved IID has been installed; and

k. The participant shall comply with any participation regulations implemented by the Division of Motor Vehicles pursuant to this paragraph.

(2) A participant may be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicles requires;

b. The participant shall keep scheduled monitoring appointments with the Division and the service provider; and

c. The participant shall be required to report to the service provider on a bi-monthly basis for service of the approved IID.

(i) Disqualification. — The Secretary of the Department of Transportation, upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of subsection (h) of this section. Upon disqualification, the ignition interlock device must remain on the vehicle or vehicles for the balance of the period required based on the revocation and reinstatement requirements as specified in § 4177C of this title; however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

(j) Discharge. — At the time a participant completes the duration of the IID program without disqualification by the Secretary, the revocation suspended at the time the participant entered the IID program shall automatically be discharged.

67 Del. Laws, c. 437, § 4; 68 Del. Laws, c. 125, §§ 2-5; 70 Del. Laws, c. 553, § 1; 72 Del. Laws, c. 92, §§ 5-12, 14; 73 Del. Laws, c. 352, §§ 6-8; 74 Del. Laws, c. 110, § 88; 75 Del. Laws, c. 397, §§ 7, 11.;

§ 4177G Subsequent Offense Ignition Interlock Device Program.

(a) Participation. — All persons convicted of a subsequent offense must participate in the Subsequent Offense Ignition Interlock Device Program.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a subsequent offender attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(4) "Subsequent offender" means a person convicted of a second, third, fourth or greater offense pursuant to § 4177 of this title.

(5) "Subsequent offense" means a conviction for a second, third, fourth or greater offense pursuant to § 4177 of this title.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration setting and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Requirements. —

(1) A person convicted of a subsequent offense shall, 12 months from the effective date of revocation of that person's driver's license, install an ignition interlock device in all motor vehicles registered in the name of that person for the remainder of the revocation time period as provided in § 4177A(a) of this title. If at any time after the 12 months have elapsed but before the end of the revocation period, the person registers a motor vehicle(s) in the person's name, that person shall immediately install an ignition interlock device in such vehicle(s).

(2) A person covered under paragraph (d)(1) of this section must have the ignition interlock device installed in all motor vehicles in that person's name for the required minimum periods as specified in § 4177C(f) of this title prior to the reinstatement of that person's driver's license.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for all persons obtaining an IID under this section. The plan shall be administered by the service provider(s) and the person obtaining the IID shall make all payments under the plan to the service providers(s). The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The person obtaining an IID shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment. The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Subsequent offender IID license. —

(1) All persons convicted of a subsequent offense shall, 12 months from the effective date of the revocation of their driver's license, be eligible for a subsequent offender IID license if the following conditions are met:

a. The subsequent offender must have had a Delaware driver's license at the time of the offense that caused the revocation;

b. The subsequent offender has had an IID placed on all vehicles registered in that person's name pursuant to subsection (d) of this section;

c. The subsequent offender must have completed an alcohol evaluation and enrolled in a course of instruction and/or a program of rehabilitation and paid all associated fees;

d. The subsequent offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction that would prohibit the issuance of the IID, unless it is determined by the Secretary of Transportation or the Secretary's designee that the individual is eligible for reinstatement;

e. The subsequent offender's driving privilege or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

f. The subsequent offender must install an IID in all motor vehicles that person will operate;

g. The subsequent offender must either own the motor vehicle in which the IID is to be installed or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

h. The subsequent offender must provide proof of insurance for the vehicle on which the IID will or has been installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

i. The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the subsequent offender ineligible to have a subsequent offender IID license; and

j. The subsequent offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(2) A subsequent offender shall lose the privilege of having a subsequent offender IID license for failure to comply with any of the following:

a. The subsequent offender shall abide by the terms of the subsequent offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The subsequent offender shall comply with the Division of Motor Vehicles regulations concerning subsequent offender IID license restrictions;

c. The subsequent offender shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

d. The subsequent offender shall not attempt to operate a motor vehicle without possessing registration and a subsequent offender IID license which complies with subsection (f) of this section;

e. The subsequent offender shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

f. The subsequent offender shall accumulate no more than 5 points per year;

g. The subsequent offender shall continue to meet all eligibility criteria identified in paragraph (f)(1) of this section;

h. The subsequent offender shall provide proof to the Division of Motor Vehicles that an approved IID has been installed;

i. The subsequent offender shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicle requires;

j. The subsequent offender shall keep scheduled appointments with the Division and the service provider; and

k. The subsequent offender shall be required to report to the service provider on a bimonthly basis for service of the approved IID.

(3) Extension of program participation. — The Secretary of the Department of Transportation or the Secretary's designee shall extend the participant's revocation period and/or participating requirement in the IID program upon a determination by the Secretary or the Secretary's designee that the participant has failed to comply with the requirements of subsection (d) of this section for the following actions:

a. Each BAC reading of .05 or above;

b. Running retest violation;

c. Each missed monitoring appointment;

d. Start up violation; IE lock-out failure;

e. Tampering with or bypassing the interlock system;

f. Intentional circumvention of the interlock system or program requirements; or

g. Any other noncompliance of program requirements specified in paragraph (f)(2) of this section as deemed by the Secretary or the Secretary's designee.

A 2-month extension shall be required for any combination of 3 of the above actions. A 4-month extension shall be required for any combination of 5 of the above actions. A 6-month extension shall be required for any combination of 8 of the above actions. An additional 1 month shall be required for each action listed greater than 8.

(4) Disqualification. — The Secretary of the Department of Transportation, or the Secretary's designee upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of paragraph (f)(3)g. of this section. Upon disqualification, the ignition interlock device must remain on the vehicle for the balance of the period required based on the revocation and above extensions, however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

73 Del. Laws, c. 352, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 89; 75 Del. Laws, c. 397, §§ 8, 9, 13; 77 Del. Laws, c. 183, § 1.;

§ 4177H Certification and approval of devices.

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177C. Conditional licenses; reinstatement of license

(a) Any person who, as a first offender, is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177B of this title shall be permitted to apply for a conditional license under the following terms:

(1) Satisfactory completion of at least 16 hours of instruction and/or rehabilitation;

(2) Payment of all fees under the schedule adopted by the Secretary;

(3) Three months have elapsed since the effective date of revocation.

(b) Any person who, as a first offender is enrolled in a course of instruction or program of rehabilitation pursuant to §§ 4177B(g) and 4177D of this title shall be permitted to apply for an ignition interlock license under the following terms:

(1) At least 1 month has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID [ignition interlock device] license.

(c) Any person who, as a first offender with a blood alcohol concentration of .15 or greater or a first offender who refused a chemical test, has been permitted to participate in the first offender's election pursuant to § 4177B of this title, and is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title shall have an ignition interlock device installed on a minimum of 1 vehicle registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender, immediately following the effective date of revocation. The ignition interlock device shall remain installed on the vehicle for a period of 6 months from the effective date of revocation. That offender may be eligible to apply for an ignition interlock device license under the following terms:

(1) At least 45 days has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID (Ignition Interlock Device) license.

(d) Any person who, as a first offender is sentenced pursuant to § 4177(d) of this title, and whose blood alcohol concentration is .15 or greater or has refused a chemical test, and is enrolled in a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title shall be eligible to apply for the ignition interlock device installed on a minimum of 1 vehicle registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender, immediately following the effective date of revocation. That offender may be eligible to apply for an IID license under the following terms:

(1) At least 45 days has elapsed since the effective date of the revocation.

(2) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID license.

(3) For a person sentenced under this section, the IID license issued shall limit conditional driving privileges to driving to and from work, school, alcohol treatment programs, and the interlock service provider.

(e) Any person who, as a second or subsequent offender or who has refused a chemical test, is sentenced pursuant to § 4177(d) of this title, shall 12 months from the effective date of the revocation, have the ignition interlock device installed on all vehicle or vehicles registered in that person's name or may have the device installed on a vehicle owned by another person if there are no vehicles registered in the name of the offender. That offender may be eligible to apply for an IID license under the following terms;

(1) Satisfactory completion of a course of instruction and/or program of rehabilitation pursuant to § 4177D of this title.

(2) At least 12 months have elapsed since the effective date of the revocation.

(3) All licenses have been surrendered to the Division of Motor Vehicles prior to issuance of the IID license.

(f) Notwithstanding §§ 4177A and 4177B of this title, any person who has satisfactorily completed a course and/or program established pursuant to § 4177D of this title, shall be permitted to apply for reinstatement of their driver's license and/or driving privilege under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) For a person who elected to enroll in a course of instruction or program of rehabilitation pursuant to § 4177B of this title, at least 6 months have elapsed since the effective date of the revocation.

(3) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was below .15, at least 12 months have elapsed since the effective date of the revocation.

(4) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 to .19, at least 17 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(5) For a person sentenced for a first offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 23 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(6) For a person sentenced for a second offense pursuant to § 4177 of this title, at least 6 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(7) For a person sentenced for a second offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 to .19, at least 12 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(8) For a person sentenced for a second offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 18 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(9) For a person sentenced for a third offense pursuant to § 4177 of this title, at least 12 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(10) For a person sentenced for a third offense pursuant to § 4177 of this title, whose blood alcohol concentration was .15 or greater, at least 18 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(11) For a person sentenced for a third offense pursuant to § 4177 of this title, whose blood alcohol concentration was .20 or greater, at least 24 months have elapsed since the day the ignition interlock was installed on the vehicle or vehicles and the ignition interlock license was issued.

(12) For a person sentenced for a fourth or further subsequent offense pursuant to § 4177 of this title, at least 48 months have elapsed since the day the ignition interlock device was installed on the vehicle or vehicles and the ignition interlock license was issued.

(g) Notwithstanding § 4177 of this title, any person subject to a period of voluntary revocation pursuant to § 4177F(f)(1) of this title who has satisfactorily completed a course and/or program established pursuant to § 4177D of this title, shall be permitted to apply for a driver's license under the following terms:

(1) Payment of all fees under the schedule adopted by the Secretary;

(2) At least 5 months have elapsed since the day an IID was installed on the person's motor vehicle.

(h) Notwithstanding any other provision to the contrary, any person whose alcohol concentration is less than .08 (1) who is convicted of a first offense pursuant to § 4177 of this title, (2) who makes a first offense election pursuant to § 4177B of this title, or (3) whose license is revoked for a first offense pursuant to Chapter 27 of this title, where it is not established that the person was under the influence of any other intoxicating substance, shall be granted a conditional license immediately upon application, and shall not be required to complete a course of instruction established under § 4177D of this title. Nothing in this subsection shall be read to imply that an individual with an alcohol concentration of less than .08 is under the influence of alcohol.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, §§ 16, 17; 64 Del. Laws, c. 13, §§ 17, 18; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 92, § 4; 73 Del. Laws, c. 352, §§ 3-5; 74 Del. Laws, c. 333, § 6; 75 Del. Laws, c. 397, §§ 5, 6; 77 Del. Laws, c. 160, §§ 3-6; 78 Del. Laws, c. 167, § 28.;

§ 4177D Courses of instruction; rehabilitation programs.

The Secretary of Safety and Homeland Security, through the Office of Highway Safety shall establish courses of instruction and programs of rehabilitation for persons whose drivers' licenses have been revoked for operating a vehicle while under the influence of intoxicating liquor or drugs. The Secretary of Safety and Homeland Security shall administer such courses and programs and adopt rules and regulations therefor, and shall establish a schedule of fees for enrollment in such courses and programs which shall not exceed the maximum fine imposed for the offense as set forth in § 4177 of this title.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, § 18; 64 Del. Laws, c. 13, § 19; 74 Del. Laws, c. 110, § 87.;

§ 4177E Issuance of conditional license upon revocation of driver's license.

(a) In the event of a revocation of a driver's license pursuant to § 4177B of this title, the Department may issue a conditional license during the period of revocation upon application by the applicant upon a form prescribed by the Department and sworn to by the applicant, provided that the applicant sets forth in said application that the revocation of such license has created an extreme hardship, that no prior conditional license has been issued within the preceding 12 months, that there have been no other such prior revocations, and if all other requirements contained in § 4177C of this title have been satisfactorily complied with.

(b) The Department, upon receiving a record of conviction of any person upon a charge of operating a motor vehicle in violation of the conditions imposed upon said conditional license during the period of such conditional license, shall immediately extend the period of such revocation for an additional like period and shall forthwith direct such person to surrender said conditional license to the Department.

(c) Any person whose driver's license has been revoked and to whom a conditional license has been issued, under this chapter, and who drives any motor vehicle upon the highways of this State contrary to the conditions placed upon such conditional license during the period of such conditional license shall be guilty of an unclassified misdemeanor, and, upon conviction thereof, shall be fined not less than $28.75 or more than $230.

63 Del. Laws, c. 56, § 1; 68 Del. Laws, c. 9, § 33; 70 Del. Laws, c. 553, § 3; 77 Del. Laws, c. 60, § 14.;

§ 4177F Ignition Interlock Device Program.

(a) Application. — The Division of Motor Vehicles may offer, on a voluntary basis, participation in the Ignition Interlock Device Program under this section to eligible persons who submit a written application on the forms designated by the Division.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a participant attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Offender" means a person whose license or driving privileges have been revoked for violating § 4177 of this title. Notwithstanding any contrary provision of law, a person who elects to apply and is accepted for probation under § 4177B of this title shall be an "offender" convicted of an "offense" for the purposes of this section.

(4) "Participant" means an offender who is eligible to and does participate in the Ignition Interlock Program pursuant to this section.

(5) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration settings and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Eligibility. — An offender who has taken a chemical test required pursuant to § 2741 of this title and has accepted the first offense election pursuant to § 4177B of this title, or who has no prior offense who refuses a chemical test required pursuant to § 2741 of this title, shall be eligible to receive an IID pursuant to this section if the offender meets the following conditions:

(1) The offender must have had a Delaware driver's license at the time of the offense in question;

(2) Following revocation, the offender must complete an alcohol evaluation, provide proof of enrollment in a course of instruction and/or program of rehabilitation and pay all associated fees;

(3) The offense in question may not involve death or serious physical injury to any person;

(4) The offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction;

(5) The offender's driving privileges or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

(6) The offender must either own the motor vehicle to be installed with the IID or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

(7) The offender must not have participated in an IID program within the immediate past 5 years or a like program in any other jurisdictions;

(8) The offender must provide proof of insurance for the vehicle on which the IID will be installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

(9) The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the offender ineligible to be a participant; and

(10) The offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for participants. The plan shall be administered by the service provider and the participant shall make all payments under the plan to the service provider. The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The participant shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment.

The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Program duration; suspension of sentence. — A participant's license revocation imposed by law shall automatically be suspended upon the participant's entry into the IID Program and shall be suspended for the duration thereof. By entering the program, the participant consents, among the other conditions of the program, to a voluntary period of license revocation, to wit:

(1) If the revocation period suspended is 12 months, and the participant has elected the FOE-IID Diversion pursuant to § 4177B(g) of this title, the participant's voluntary revocation period is 12 months and the participant may receive an IID license after 1 month.

(2) If the revocation period suspended is 12 months, and the participant has no prior offense but has refused a chemical test required pursuant to § 2741 of this title, the participant's voluntary revocation period is 14 months, and the participant may receive an IID license after 2 months.

(3), (4) [Deleted.]

The participant shall receive credit towards the voluntary revocation period for the revocation time served prior to entry into the IID program.

(g) IID license; driving record. — An offender's driving record maintained by the Division of Motor Vehicles shall indicate any voluntary revocation period to be served under the IID program. The Division of Motor Vehicles shall issue an IID license to an otherwise eligible participant. Each of the IID license, the registration of the vehicle on which the IID is installed and the participant's driving record maintained by the Division of Motor Vehicles shall indicate that the participant shall not operate any motor vehicle except when equipped with an Ignition Interlock Device.

(h) Conditions of participation. —

(1) A participant shall be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall abide by the terms of the offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The participant shall be driven to the service provider by a licensed driver for installation of the IID;

c. The participant shall comply with Division of Motor Vehicles regulations concerning IID license restrictions;

d. The participant shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

e. The participant offender shall not attempt to operate a motor vehicle without possessing registration and an IID license which complies with subsection (g) of this section;

f. The participant shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

g. The participant shall not fail to pay any and all fines whatsoever assessed during participation in the program pursuant to this title;

h. The participant shall accumulate no more than 5 points per year;

i. The offender shall continue to meet all eligibility criteria identified in subsection (d) of this section, and specifically, shall successfully complete the course of instruction and/or program of rehabilitation referred to in paragraph (d)(2) of this section;

j. The participant shall provide satisfactory proof to the Division of Motor Vehicles that an approved IID has been installed; and

k. The participant shall comply with any participation regulations implemented by the Division of Motor Vehicles pursuant to this paragraph.

(2) A participant may be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicles requires;

b. The participant shall keep scheduled monitoring appointments with the Division and the service provider; and

c. The participant shall be required to report to the service provider on a bi-monthly basis for service of the approved IID.

(i) Disqualification. — The Secretary of the Department of Transportation, upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of subsection (h) of this section. Upon disqualification, the ignition interlock device must remain on the vehicle or vehicles for the balance of the period required based on the revocation and reinstatement requirements as specified in § 4177C of this title; however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

(j) Discharge. — At the time a participant completes the duration of the IID program without disqualification by the Secretary, the revocation suspended at the time the participant entered the IID program shall automatically be discharged.

67 Del. Laws, c. 437, § 4; 68 Del. Laws, c. 125, §§ 2-5; 70 Del. Laws, c. 553, § 1; 72 Del. Laws, c. 92, §§ 5-12, 14; 73 Del. Laws, c. 352, §§ 6-8; 74 Del. Laws, c. 110, § 88; 75 Del. Laws, c. 397, §§ 7, 11.;

§ 4177G Subsequent Offense Ignition Interlock Device Program.

(a) Participation. — All persons convicted of a subsequent offense must participate in the Subsequent Offense Ignition Interlock Device Program.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a subsequent offender attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(4) "Subsequent offender" means a person convicted of a second, third, fourth or greater offense pursuant to § 4177 of this title.

(5) "Subsequent offense" means a conviction for a second, third, fourth or greater offense pursuant to § 4177 of this title.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration setting and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Requirements. —

(1) A person convicted of a subsequent offense shall, 12 months from the effective date of revocation of that person's driver's license, install an ignition interlock device in all motor vehicles registered in the name of that person for the remainder of the revocation time period as provided in § 4177A(a) of this title. If at any time after the 12 months have elapsed but before the end of the revocation period, the person registers a motor vehicle(s) in the person's name, that person shall immediately install an ignition interlock device in such vehicle(s).

(2) A person covered under paragraph (d)(1) of this section must have the ignition interlock device installed in all motor vehicles in that person's name for the required minimum periods as specified in § 4177C(f) of this title prior to the reinstatement of that person's driver's license.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for all persons obtaining an IID under this section. The plan shall be administered by the service provider(s) and the person obtaining the IID shall make all payments under the plan to the service providers(s). The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The person obtaining an IID shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment. The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Subsequent offender IID license. —

(1) All persons convicted of a subsequent offense shall, 12 months from the effective date of the revocation of their driver's license, be eligible for a subsequent offender IID license if the following conditions are met:

a. The subsequent offender must have had a Delaware driver's license at the time of the offense that caused the revocation;

b. The subsequent offender has had an IID placed on all vehicles registered in that person's name pursuant to subsection (d) of this section;

c. The subsequent offender must have completed an alcohol evaluation and enrolled in a course of instruction and/or a program of rehabilitation and paid all associated fees;

d. The subsequent offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction that would prohibit the issuance of the IID, unless it is determined by the Secretary of Transportation or the Secretary's designee that the individual is eligible for reinstatement;

e. The subsequent offender's driving privilege or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

f. The subsequent offender must install an IID in all motor vehicles that person will operate;

g. The subsequent offender must either own the motor vehicle in which the IID is to be installed or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

h. The subsequent offender must provide proof of insurance for the vehicle on which the IID will or has been installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

i. The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the subsequent offender ineligible to have a subsequent offender IID license; and

j. The subsequent offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(2) A subsequent offender shall lose the privilege of having a subsequent offender IID license for failure to comply with any of the following:

a. The subsequent offender shall abide by the terms of the subsequent offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The subsequent offender shall comply with the Division of Motor Vehicles regulations concerning subsequent offender IID license restrictions;

c. The subsequent offender shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

d. The subsequent offender shall not attempt to operate a motor vehicle without possessing registration and a subsequent offender IID license which complies with subsection (f) of this section;

e. The subsequent offender shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

f. The subsequent offender shall accumulate no more than 5 points per year;

g. The subsequent offender shall continue to meet all eligibility criteria identified in paragraph (f)(1) of this section;

h. The subsequent offender shall provide proof to the Division of Motor Vehicles that an approved IID has been installed;

i. The subsequent offender shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicle requires;

j. The subsequent offender shall keep scheduled appointments with the Division and the service provider; and

k. The subsequent offender shall be required to report to the service provider on a bimonthly basis for service of the approved IID.

(3) Extension of program participation. — The Secretary of the Department of Transportation or the Secretary's designee shall extend the participant's revocation period and/or participating requirement in the IID program upon a determination by the Secretary or the Secretary's designee that the participant has failed to comply with the requirements of subsection (d) of this section for the following actions:

a. Each BAC reading of .05 or above;

b. Running retest violation;

c. Each missed monitoring appointment;

d. Start up violation; IE lock-out failure;

e. Tampering with or bypassing the interlock system;

f. Intentional circumvention of the interlock system or program requirements; or

g. Any other noncompliance of program requirements specified in paragraph (f)(2) of this section as deemed by the Secretary or the Secretary's designee.

A 2-month extension shall be required for any combination of 3 of the above actions. A 4-month extension shall be required for any combination of 5 of the above actions. A 6-month extension shall be required for any combination of 8 of the above actions. An additional 1 month shall be required for each action listed greater than 8.

(4) Disqualification. — The Secretary of the Department of Transportation, or the Secretary's designee upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of paragraph (f)(3)g. of this section. Upon disqualification, the ignition interlock device must remain on the vehicle for the balance of the period required based on the revocation and above extensions, however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

73 Del. Laws, c. 352, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 89; 75 Del. Laws, c. 397, §§ 8, 9, 13; 77 Del. Laws, c. 183, § 1.;

§ 4177H Certification and approval of devices.

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177D. Courses of instruction; rehabilitation programs

The Secretary of Safety and Homeland Security, through the Office of Highway Safety shall establish courses of instruction and programs of rehabilitation for persons whose drivers' licenses have been revoked for operating a vehicle while under the influence of intoxicating liquor or drugs. The Secretary of Safety and Homeland Security shall administer such courses and programs and adopt rules and regulations therefor, and shall establish a schedule of fees for enrollment in such courses and programs which shall not exceed the maximum fine imposed for the offense as set forth in § 4177 of this title.

61 Del. Laws, c. 474, § 2; 63 Del. Laws, c. 430, § 18; 64 Del. Laws, c. 13, § 19; 74 Del. Laws, c. 110, § 87.;

§ 4177E Issuance of conditional license upon revocation of driver's license.

(a) In the event of a revocation of a driver's license pursuant to § 4177B of this title, the Department may issue a conditional license during the period of revocation upon application by the applicant upon a form prescribed by the Department and sworn to by the applicant, provided that the applicant sets forth in said application that the revocation of such license has created an extreme hardship, that no prior conditional license has been issued within the preceding 12 months, that there have been no other such prior revocations, and if all other requirements contained in § 4177C of this title have been satisfactorily complied with.

(b) The Department, upon receiving a record of conviction of any person upon a charge of operating a motor vehicle in violation of the conditions imposed upon said conditional license during the period of such conditional license, shall immediately extend the period of such revocation for an additional like period and shall forthwith direct such person to surrender said conditional license to the Department.

(c) Any person whose driver's license has been revoked and to whom a conditional license has been issued, under this chapter, and who drives any motor vehicle upon the highways of this State contrary to the conditions placed upon such conditional license during the period of such conditional license shall be guilty of an unclassified misdemeanor, and, upon conviction thereof, shall be fined not less than $28.75 or more than $230.

63 Del. Laws, c. 56, § 1; 68 Del. Laws, c. 9, § 33; 70 Del. Laws, c. 553, § 3; 77 Del. Laws, c. 60, § 14.;

§ 4177F Ignition Interlock Device Program.

(a) Application. — The Division of Motor Vehicles may offer, on a voluntary basis, participation in the Ignition Interlock Device Program under this section to eligible persons who submit a written application on the forms designated by the Division.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a participant attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Offender" means a person whose license or driving privileges have been revoked for violating § 4177 of this title. Notwithstanding any contrary provision of law, a person who elects to apply and is accepted for probation under § 4177B of this title shall be an "offender" convicted of an "offense" for the purposes of this section.

(4) "Participant" means an offender who is eligible to and does participate in the Ignition Interlock Program pursuant to this section.

(5) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration settings and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Eligibility. — An offender who has taken a chemical test required pursuant to § 2741 of this title and has accepted the first offense election pursuant to § 4177B of this title, or who has no prior offense who refuses a chemical test required pursuant to § 2741 of this title, shall be eligible to receive an IID pursuant to this section if the offender meets the following conditions:

(1) The offender must have had a Delaware driver's license at the time of the offense in question;

(2) Following revocation, the offender must complete an alcohol evaluation, provide proof of enrollment in a course of instruction and/or program of rehabilitation and pay all associated fees;

(3) The offense in question may not involve death or serious physical injury to any person;

(4) The offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction;

(5) The offender's driving privileges or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

(6) The offender must either own the motor vehicle to be installed with the IID or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

(7) The offender must not have participated in an IID program within the immediate past 5 years or a like program in any other jurisdictions;

(8) The offender must provide proof of insurance for the vehicle on which the IID will be installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

(9) The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the offender ineligible to be a participant; and

(10) The offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for participants. The plan shall be administered by the service provider and the participant shall make all payments under the plan to the service provider. The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The participant shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment.

The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Program duration; suspension of sentence. — A participant's license revocation imposed by law shall automatically be suspended upon the participant's entry into the IID Program and shall be suspended for the duration thereof. By entering the program, the participant consents, among the other conditions of the program, to a voluntary period of license revocation, to wit:

(1) If the revocation period suspended is 12 months, and the participant has elected the FOE-IID Diversion pursuant to § 4177B(g) of this title, the participant's voluntary revocation period is 12 months and the participant may receive an IID license after 1 month.

(2) If the revocation period suspended is 12 months, and the participant has no prior offense but has refused a chemical test required pursuant to § 2741 of this title, the participant's voluntary revocation period is 14 months, and the participant may receive an IID license after 2 months.

(3), (4) [Deleted.]

The participant shall receive credit towards the voluntary revocation period for the revocation time served prior to entry into the IID program.

(g) IID license; driving record. — An offender's driving record maintained by the Division of Motor Vehicles shall indicate any voluntary revocation period to be served under the IID program. The Division of Motor Vehicles shall issue an IID license to an otherwise eligible participant. Each of the IID license, the registration of the vehicle on which the IID is installed and the participant's driving record maintained by the Division of Motor Vehicles shall indicate that the participant shall not operate any motor vehicle except when equipped with an Ignition Interlock Device.

(h) Conditions of participation. —

(1) A participant shall be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall abide by the terms of the offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The participant shall be driven to the service provider by a licensed driver for installation of the IID;

c. The participant shall comply with Division of Motor Vehicles regulations concerning IID license restrictions;

d. The participant shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

e. The participant offender shall not attempt to operate a motor vehicle without possessing registration and an IID license which complies with subsection (g) of this section;

f. The participant shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

g. The participant shall not fail to pay any and all fines whatsoever assessed during participation in the program pursuant to this title;

h. The participant shall accumulate no more than 5 points per year;

i. The offender shall continue to meet all eligibility criteria identified in subsection (d) of this section, and specifically, shall successfully complete the course of instruction and/or program of rehabilitation referred to in paragraph (d)(2) of this section;

j. The participant shall provide satisfactory proof to the Division of Motor Vehicles that an approved IID has been installed; and

k. The participant shall comply with any participation regulations implemented by the Division of Motor Vehicles pursuant to this paragraph.

(2) A participant may be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicles requires;

b. The participant shall keep scheduled monitoring appointments with the Division and the service provider; and

c. The participant shall be required to report to the service provider on a bi-monthly basis for service of the approved IID.

(i) Disqualification. — The Secretary of the Department of Transportation, upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of subsection (h) of this section. Upon disqualification, the ignition interlock device must remain on the vehicle or vehicles for the balance of the period required based on the revocation and reinstatement requirements as specified in § 4177C of this title; however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

(j) Discharge. — At the time a participant completes the duration of the IID program without disqualification by the Secretary, the revocation suspended at the time the participant entered the IID program shall automatically be discharged.

67 Del. Laws, c. 437, § 4; 68 Del. Laws, c. 125, §§ 2-5; 70 Del. Laws, c. 553, § 1; 72 Del. Laws, c. 92, §§ 5-12, 14; 73 Del. Laws, c. 352, §§ 6-8; 74 Del. Laws, c. 110, § 88; 75 Del. Laws, c. 397, §§ 7, 11.;

§ 4177G Subsequent Offense Ignition Interlock Device Program.

(a) Participation. — All persons convicted of a subsequent offense must participate in the Subsequent Offense Ignition Interlock Device Program.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a subsequent offender attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(4) "Subsequent offender" means a person convicted of a second, third, fourth or greater offense pursuant to § 4177 of this title.

(5) "Subsequent offense" means a conviction for a second, third, fourth or greater offense pursuant to § 4177 of this title.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration setting and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Requirements. —

(1) A person convicted of a subsequent offense shall, 12 months from the effective date of revocation of that person's driver's license, install an ignition interlock device in all motor vehicles registered in the name of that person for the remainder of the revocation time period as provided in § 4177A(a) of this title. If at any time after the 12 months have elapsed but before the end of the revocation period, the person registers a motor vehicle(s) in the person's name, that person shall immediately install an ignition interlock device in such vehicle(s).

(2) A person covered under paragraph (d)(1) of this section must have the ignition interlock device installed in all motor vehicles in that person's name for the required minimum periods as specified in § 4177C(f) of this title prior to the reinstatement of that person's driver's license.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for all persons obtaining an IID under this section. The plan shall be administered by the service provider(s) and the person obtaining the IID shall make all payments under the plan to the service providers(s). The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The person obtaining an IID shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment. The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Subsequent offender IID license. —

(1) All persons convicted of a subsequent offense shall, 12 months from the effective date of the revocation of their driver's license, be eligible for a subsequent offender IID license if the following conditions are met:

a. The subsequent offender must have had a Delaware driver's license at the time of the offense that caused the revocation;

b. The subsequent offender has had an IID placed on all vehicles registered in that person's name pursuant to subsection (d) of this section;

c. The subsequent offender must have completed an alcohol evaluation and enrolled in a course of instruction and/or a program of rehabilitation and paid all associated fees;

d. The subsequent offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction that would prohibit the issuance of the IID, unless it is determined by the Secretary of Transportation or the Secretary's designee that the individual is eligible for reinstatement;

e. The subsequent offender's driving privilege or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

f. The subsequent offender must install an IID in all motor vehicles that person will operate;

g. The subsequent offender must either own the motor vehicle in which the IID is to be installed or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

h. The subsequent offender must provide proof of insurance for the vehicle on which the IID will or has been installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

i. The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the subsequent offender ineligible to have a subsequent offender IID license; and

j. The subsequent offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(2) A subsequent offender shall lose the privilege of having a subsequent offender IID license for failure to comply with any of the following:

a. The subsequent offender shall abide by the terms of the subsequent offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The subsequent offender shall comply with the Division of Motor Vehicles regulations concerning subsequent offender IID license restrictions;

c. The subsequent offender shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

d. The subsequent offender shall not attempt to operate a motor vehicle without possessing registration and a subsequent offender IID license which complies with subsection (f) of this section;

e. The subsequent offender shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

f. The subsequent offender shall accumulate no more than 5 points per year;

g. The subsequent offender shall continue to meet all eligibility criteria identified in paragraph (f)(1) of this section;

h. The subsequent offender shall provide proof to the Division of Motor Vehicles that an approved IID has been installed;

i. The subsequent offender shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicle requires;

j. The subsequent offender shall keep scheduled appointments with the Division and the service provider; and

k. The subsequent offender shall be required to report to the service provider on a bimonthly basis for service of the approved IID.

(3) Extension of program participation. — The Secretary of the Department of Transportation or the Secretary's designee shall extend the participant's revocation period and/or participating requirement in the IID program upon a determination by the Secretary or the Secretary's designee that the participant has failed to comply with the requirements of subsection (d) of this section for the following actions:

a. Each BAC reading of .05 or above;

b. Running retest violation;

c. Each missed monitoring appointment;

d. Start up violation; IE lock-out failure;

e. Tampering with or bypassing the interlock system;

f. Intentional circumvention of the interlock system or program requirements; or

g. Any other noncompliance of program requirements specified in paragraph (f)(2) of this section as deemed by the Secretary or the Secretary's designee.

A 2-month extension shall be required for any combination of 3 of the above actions. A 4-month extension shall be required for any combination of 5 of the above actions. A 6-month extension shall be required for any combination of 8 of the above actions. An additional 1 month shall be required for each action listed greater than 8.

(4) Disqualification. — The Secretary of the Department of Transportation, or the Secretary's designee upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of paragraph (f)(3)g. of this section. Upon disqualification, the ignition interlock device must remain on the vehicle for the balance of the period required based on the revocation and above extensions, however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

73 Del. Laws, c. 352, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 89; 75 Del. Laws, c. 397, §§ 8, 9, 13; 77 Del. Laws, c. 183, § 1.;

§ 4177H Certification and approval of devices.

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177E. Issuance of conditional license upon revocation of driver's license

(a) In the event of a revocation of a driver's license pursuant to § 4177B of this title, the Department may issue a conditional license during the period of revocation upon application by the applicant upon a form prescribed by the Department and sworn to by the applicant, provided that the applicant sets forth in said application that the revocation of such license has created an extreme hardship, that no prior conditional license has been issued within the preceding 12 months, that there have been no other such prior revocations, and if all other requirements contained in § 4177C of this title have been satisfactorily complied with.

(b) The Department, upon receiving a record of conviction of any person upon a charge of operating a motor vehicle in violation of the conditions imposed upon said conditional license during the period of such conditional license, shall immediately extend the period of such revocation for an additional like period and shall forthwith direct such person to surrender said conditional license to the Department.

(c) Any person whose driver's license has been revoked and to whom a conditional license has been issued, under this chapter, and who drives any motor vehicle upon the highways of this State contrary to the conditions placed upon such conditional license during the period of such conditional license shall be guilty of an unclassified misdemeanor, and, upon conviction thereof, shall be fined not less than $28.75 or more than $230.

63 Del. Laws, c. 56, § 1; 68 Del. Laws, c. 9, § 33; 70 Del. Laws, c. 553, § 3; 77 Del. Laws, c. 60, § 14.;

§ 4177F Ignition Interlock Device Program.

(a) Application. — The Division of Motor Vehicles may offer, on a voluntary basis, participation in the Ignition Interlock Device Program under this section to eligible persons who submit a written application on the forms designated by the Division.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a participant attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Offender" means a person whose license or driving privileges have been revoked for violating § 4177 of this title. Notwithstanding any contrary provision of law, a person who elects to apply and is accepted for probation under § 4177B of this title shall be an "offender" convicted of an "offense" for the purposes of this section.

(4) "Participant" means an offender who is eligible to and does participate in the Ignition Interlock Program pursuant to this section.

(5) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration settings and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Eligibility. — An offender who has taken a chemical test required pursuant to § 2741 of this title and has accepted the first offense election pursuant to § 4177B of this title, or who has no prior offense who refuses a chemical test required pursuant to § 2741 of this title, shall be eligible to receive an IID pursuant to this section if the offender meets the following conditions:

(1) The offender must have had a Delaware driver's license at the time of the offense in question;

(2) Following revocation, the offender must complete an alcohol evaluation, provide proof of enrollment in a course of instruction and/or program of rehabilitation and pay all associated fees;

(3) The offense in question may not involve death or serious physical injury to any person;

(4) The offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction;

(5) The offender's driving privileges or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

(6) The offender must either own the motor vehicle to be installed with the IID or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

(7) The offender must not have participated in an IID program within the immediate past 5 years or a like program in any other jurisdictions;

(8) The offender must provide proof of insurance for the vehicle on which the IID will be installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

(9) The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the offender ineligible to be a participant; and

(10) The offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for participants. The plan shall be administered by the service provider and the participant shall make all payments under the plan to the service provider. The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The participant shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment.

The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Program duration; suspension of sentence. — A participant's license revocation imposed by law shall automatically be suspended upon the participant's entry into the IID Program and shall be suspended for the duration thereof. By entering the program, the participant consents, among the other conditions of the program, to a voluntary period of license revocation, to wit:

(1) If the revocation period suspended is 12 months, and the participant has elected the FOE-IID Diversion pursuant to § 4177B(g) of this title, the participant's voluntary revocation period is 12 months and the participant may receive an IID license after 1 month.

(2) If the revocation period suspended is 12 months, and the participant has no prior offense but has refused a chemical test required pursuant to § 2741 of this title, the participant's voluntary revocation period is 14 months, and the participant may receive an IID license after 2 months.

(3), (4) [Deleted.]

The participant shall receive credit towards the voluntary revocation period for the revocation time served prior to entry into the IID program.

(g) IID license; driving record. — An offender's driving record maintained by the Division of Motor Vehicles shall indicate any voluntary revocation period to be served under the IID program. The Division of Motor Vehicles shall issue an IID license to an otherwise eligible participant. Each of the IID license, the registration of the vehicle on which the IID is installed and the participant's driving record maintained by the Division of Motor Vehicles shall indicate that the participant shall not operate any motor vehicle except when equipped with an Ignition Interlock Device.

(h) Conditions of participation. —

(1) A participant shall be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall abide by the terms of the offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The participant shall be driven to the service provider by a licensed driver for installation of the IID;

c. The participant shall comply with Division of Motor Vehicles regulations concerning IID license restrictions;

d. The participant shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

e. The participant offender shall not attempt to operate a motor vehicle without possessing registration and an IID license which complies with subsection (g) of this section;

f. The participant shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

g. The participant shall not fail to pay any and all fines whatsoever assessed during participation in the program pursuant to this title;

h. The participant shall accumulate no more than 5 points per year;

i. The offender shall continue to meet all eligibility criteria identified in subsection (d) of this section, and specifically, shall successfully complete the course of instruction and/or program of rehabilitation referred to in paragraph (d)(2) of this section;

j. The participant shall provide satisfactory proof to the Division of Motor Vehicles that an approved IID has been installed; and

k. The participant shall comply with any participation regulations implemented by the Division of Motor Vehicles pursuant to this paragraph.

(2) A participant may be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicles requires;

b. The participant shall keep scheduled monitoring appointments with the Division and the service provider; and

c. The participant shall be required to report to the service provider on a bi-monthly basis for service of the approved IID.

(i) Disqualification. — The Secretary of the Department of Transportation, upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of subsection (h) of this section. Upon disqualification, the ignition interlock device must remain on the vehicle or vehicles for the balance of the period required based on the revocation and reinstatement requirements as specified in § 4177C of this title; however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

(j) Discharge. — At the time a participant completes the duration of the IID program without disqualification by the Secretary, the revocation suspended at the time the participant entered the IID program shall automatically be discharged.

67 Del. Laws, c. 437, § 4; 68 Del. Laws, c. 125, §§ 2-5; 70 Del. Laws, c. 553, § 1; 72 Del. Laws, c. 92, §§ 5-12, 14; 73 Del. Laws, c. 352, §§ 6-8; 74 Del. Laws, c. 110, § 88; 75 Del. Laws, c. 397, §§ 7, 11.;

§ 4177G Subsequent Offense Ignition Interlock Device Program.

(a) Participation. — All persons convicted of a subsequent offense must participate in the Subsequent Offense Ignition Interlock Device Program.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a subsequent offender attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(4) "Subsequent offender" means a person convicted of a second, third, fourth or greater offense pursuant to § 4177 of this title.

(5) "Subsequent offense" means a conviction for a second, third, fourth or greater offense pursuant to § 4177 of this title.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration setting and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Requirements. —

(1) A person convicted of a subsequent offense shall, 12 months from the effective date of revocation of that person's driver's license, install an ignition interlock device in all motor vehicles registered in the name of that person for the remainder of the revocation time period as provided in § 4177A(a) of this title. If at any time after the 12 months have elapsed but before the end of the revocation period, the person registers a motor vehicle(s) in the person's name, that person shall immediately install an ignition interlock device in such vehicle(s).

(2) A person covered under paragraph (d)(1) of this section must have the ignition interlock device installed in all motor vehicles in that person's name for the required minimum periods as specified in § 4177C(f) of this title prior to the reinstatement of that person's driver's license.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for all persons obtaining an IID under this section. The plan shall be administered by the service provider(s) and the person obtaining the IID shall make all payments under the plan to the service providers(s). The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The person obtaining an IID shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment. The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Subsequent offender IID license. —

(1) All persons convicted of a subsequent offense shall, 12 months from the effective date of the revocation of their driver's license, be eligible for a subsequent offender IID license if the following conditions are met:

a. The subsequent offender must have had a Delaware driver's license at the time of the offense that caused the revocation;

b. The subsequent offender has had an IID placed on all vehicles registered in that person's name pursuant to subsection (d) of this section;

c. The subsequent offender must have completed an alcohol evaluation and enrolled in a course of instruction and/or a program of rehabilitation and paid all associated fees;

d. The subsequent offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction that would prohibit the issuance of the IID, unless it is determined by the Secretary of Transportation or the Secretary's designee that the individual is eligible for reinstatement;

e. The subsequent offender's driving privilege or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

f. The subsequent offender must install an IID in all motor vehicles that person will operate;

g. The subsequent offender must either own the motor vehicle in which the IID is to be installed or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

h. The subsequent offender must provide proof of insurance for the vehicle on which the IID will or has been installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

i. The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the subsequent offender ineligible to have a subsequent offender IID license; and

j. The subsequent offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(2) A subsequent offender shall lose the privilege of having a subsequent offender IID license for failure to comply with any of the following:

a. The subsequent offender shall abide by the terms of the subsequent offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The subsequent offender shall comply with the Division of Motor Vehicles regulations concerning subsequent offender IID license restrictions;

c. The subsequent offender shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

d. The subsequent offender shall not attempt to operate a motor vehicle without possessing registration and a subsequent offender IID license which complies with subsection (f) of this section;

e. The subsequent offender shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

f. The subsequent offender shall accumulate no more than 5 points per year;

g. The subsequent offender shall continue to meet all eligibility criteria identified in paragraph (f)(1) of this section;

h. The subsequent offender shall provide proof to the Division of Motor Vehicles that an approved IID has been installed;

i. The subsequent offender shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicle requires;

j. The subsequent offender shall keep scheduled appointments with the Division and the service provider; and

k. The subsequent offender shall be required to report to the service provider on a bimonthly basis for service of the approved IID.

(3) Extension of program participation. — The Secretary of the Department of Transportation or the Secretary's designee shall extend the participant's revocation period and/or participating requirement in the IID program upon a determination by the Secretary or the Secretary's designee that the participant has failed to comply with the requirements of subsection (d) of this section for the following actions:

a. Each BAC reading of .05 or above;

b. Running retest violation;

c. Each missed monitoring appointment;

d. Start up violation; IE lock-out failure;

e. Tampering with or bypassing the interlock system;

f. Intentional circumvention of the interlock system or program requirements; or

g. Any other noncompliance of program requirements specified in paragraph (f)(2) of this section as deemed by the Secretary or the Secretary's designee.

A 2-month extension shall be required for any combination of 3 of the above actions. A 4-month extension shall be required for any combination of 5 of the above actions. A 6-month extension shall be required for any combination of 8 of the above actions. An additional 1 month shall be required for each action listed greater than 8.

(4) Disqualification. — The Secretary of the Department of Transportation, or the Secretary's designee upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of paragraph (f)(3)g. of this section. Upon disqualification, the ignition interlock device must remain on the vehicle for the balance of the period required based on the revocation and above extensions, however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

73 Del. Laws, c. 352, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 89; 75 Del. Laws, c. 397, §§ 8, 9, 13; 77 Del. Laws, c. 183, § 1.;

§ 4177H Certification and approval of devices.

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177F. Ignition Interlock Device Program

(a) Application. — The Division of Motor Vehicles may offer, on a voluntary basis, participation in the Ignition Interlock Device Program under this section to eligible persons who submit a written application on the forms designated by the Division.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a participant attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Offender" means a person whose license or driving privileges have been revoked for violating § 4177 of this title. Notwithstanding any contrary provision of law, a person who elects to apply and is accepted for probation under § 4177B of this title shall be an "offender" convicted of an "offense" for the purposes of this section.

(4) "Participant" means an offender who is eligible to and does participate in the Ignition Interlock Program pursuant to this section.

(5) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration settings and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Eligibility. — An offender who has taken a chemical test required pursuant to § 2741 of this title and has accepted the first offense election pursuant to § 4177B of this title, or who has no prior offense who refuses a chemical test required pursuant to § 2741 of this title, shall be eligible to receive an IID pursuant to this section if the offender meets the following conditions:

(1) The offender must have had a Delaware driver's license at the time of the offense in question;

(2) Following revocation, the offender must complete an alcohol evaluation, provide proof of enrollment in a course of instruction and/or program of rehabilitation and pay all associated fees;

(3) The offense in question may not involve death or serious physical injury to any person;

(4) The offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction;

(5) The offender's driving privileges or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

(6) The offender must either own the motor vehicle to be installed with the IID or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

(7) The offender must not have participated in an IID program within the immediate past 5 years or a like program in any other jurisdictions;

(8) The offender must provide proof of insurance for the vehicle on which the IID will be installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

(9) The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the offender ineligible to be a participant; and

(10) The offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for participants. The plan shall be administered by the service provider and the participant shall make all payments under the plan to the service provider. The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The participant shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment.

The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Program duration; suspension of sentence. — A participant's license revocation imposed by law shall automatically be suspended upon the participant's entry into the IID Program and shall be suspended for the duration thereof. By entering the program, the participant consents, among the other conditions of the program, to a voluntary period of license revocation, to wit:

(1) If the revocation period suspended is 12 months, and the participant has elected the FOE-IID Diversion pursuant to § 4177B(g) of this title, the participant's voluntary revocation period is 12 months and the participant may receive an IID license after 1 month.

(2) If the revocation period suspended is 12 months, and the participant has no prior offense but has refused a chemical test required pursuant to § 2741 of this title, the participant's voluntary revocation period is 14 months, and the participant may receive an IID license after 2 months.

(3), (4) [Deleted.]

The participant shall receive credit towards the voluntary revocation period for the revocation time served prior to entry into the IID program.

(g) IID license; driving record. — An offender's driving record maintained by the Division of Motor Vehicles shall indicate any voluntary revocation period to be served under the IID program. The Division of Motor Vehicles shall issue an IID license to an otherwise eligible participant. Each of the IID license, the registration of the vehicle on which the IID is installed and the participant's driving record maintained by the Division of Motor Vehicles shall indicate that the participant shall not operate any motor vehicle except when equipped with an Ignition Interlock Device.

(h) Conditions of participation. —

(1) A participant shall be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall abide by the terms of the offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The participant shall be driven to the service provider by a licensed driver for installation of the IID;

c. The participant shall comply with Division of Motor Vehicles regulations concerning IID license restrictions;

d. The participant shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

e. The participant offender shall not attempt to operate a motor vehicle without possessing registration and an IID license which complies with subsection (g) of this section;

f. The participant shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

g. The participant shall not fail to pay any and all fines whatsoever assessed during participation in the program pursuant to this title;

h. The participant shall accumulate no more than 5 points per year;

i. The offender shall continue to meet all eligibility criteria identified in subsection (d) of this section, and specifically, shall successfully complete the course of instruction and/or program of rehabilitation referred to in paragraph (d)(2) of this section;

j. The participant shall provide satisfactory proof to the Division of Motor Vehicles that an approved IID has been installed; and

k. The participant shall comply with any participation regulations implemented by the Division of Motor Vehicles pursuant to this paragraph.

(2) A participant may be disqualified from further participation in the IID Program for failure to comply with any of the following:

a. The participant shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicles requires;

b. The participant shall keep scheduled monitoring appointments with the Division and the service provider; and

c. The participant shall be required to report to the service provider on a bi-monthly basis for service of the approved IID.

(i) Disqualification. — The Secretary of the Department of Transportation, upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of subsection (h) of this section. Upon disqualification, the ignition interlock device must remain on the vehicle or vehicles for the balance of the period required based on the revocation and reinstatement requirements as specified in § 4177C of this title; however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

(j) Discharge. — At the time a participant completes the duration of the IID program without disqualification by the Secretary, the revocation suspended at the time the participant entered the IID program shall automatically be discharged.

67 Del. Laws, c. 437, § 4; 68 Del. Laws, c. 125, §§ 2-5; 70 Del. Laws, c. 553, § 1; 72 Del. Laws, c. 92, §§ 5-12, 14; 73 Del. Laws, c. 352, §§ 6-8; 74 Del. Laws, c. 110, § 88; 75 Del. Laws, c. 397, §§ 7, 11.;

§ 4177G Subsequent Offense Ignition Interlock Device Program.

(a) Participation. — All persons convicted of a subsequent offense must participate in the Subsequent Offense Ignition Interlock Device Program.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a subsequent offender attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(4) "Subsequent offender" means a person convicted of a second, third, fourth or greater offense pursuant to § 4177 of this title.

(5) "Subsequent offense" means a conviction for a second, third, fourth or greater offense pursuant to § 4177 of this title.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration setting and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Requirements. —

(1) A person convicted of a subsequent offense shall, 12 months from the effective date of revocation of that person's driver's license, install an ignition interlock device in all motor vehicles registered in the name of that person for the remainder of the revocation time period as provided in § 4177A(a) of this title. If at any time after the 12 months have elapsed but before the end of the revocation period, the person registers a motor vehicle(s) in the person's name, that person shall immediately install an ignition interlock device in such vehicle(s).

(2) A person covered under paragraph (d)(1) of this section must have the ignition interlock device installed in all motor vehicles in that person's name for the required minimum periods as specified in § 4177C(f) of this title prior to the reinstatement of that person's driver's license.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for all persons obtaining an IID under this section. The plan shall be administered by the service provider(s) and the person obtaining the IID shall make all payments under the plan to the service providers(s). The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The person obtaining an IID shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment. The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Subsequent offender IID license. —

(1) All persons convicted of a subsequent offense shall, 12 months from the effective date of the revocation of their driver's license, be eligible for a subsequent offender IID license if the following conditions are met:

a. The subsequent offender must have had a Delaware driver's license at the time of the offense that caused the revocation;

b. The subsequent offender has had an IID placed on all vehicles registered in that person's name pursuant to subsection (d) of this section;

c. The subsequent offender must have completed an alcohol evaluation and enrolled in a course of instruction and/or a program of rehabilitation and paid all associated fees;

d. The subsequent offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction that would prohibit the issuance of the IID, unless it is determined by the Secretary of Transportation or the Secretary's designee that the individual is eligible for reinstatement;

e. The subsequent offender's driving privilege or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

f. The subsequent offender must install an IID in all motor vehicles that person will operate;

g. The subsequent offender must either own the motor vehicle in which the IID is to be installed or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

h. The subsequent offender must provide proof of insurance for the vehicle on which the IID will or has been installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

i. The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the subsequent offender ineligible to have a subsequent offender IID license; and

j. The subsequent offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(2) A subsequent offender shall lose the privilege of having a subsequent offender IID license for failure to comply with any of the following:

a. The subsequent offender shall abide by the terms of the subsequent offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The subsequent offender shall comply with the Division of Motor Vehicles regulations concerning subsequent offender IID license restrictions;

c. The subsequent offender shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

d. The subsequent offender shall not attempt to operate a motor vehicle without possessing registration and a subsequent offender IID license which complies with subsection (f) of this section;

e. The subsequent offender shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

f. The subsequent offender shall accumulate no more than 5 points per year;

g. The subsequent offender shall continue to meet all eligibility criteria identified in paragraph (f)(1) of this section;

h. The subsequent offender shall provide proof to the Division of Motor Vehicles that an approved IID has been installed;

i. The subsequent offender shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicle requires;

j. The subsequent offender shall keep scheduled appointments with the Division and the service provider; and

k. The subsequent offender shall be required to report to the service provider on a bimonthly basis for service of the approved IID.

(3) Extension of program participation. — The Secretary of the Department of Transportation or the Secretary's designee shall extend the participant's revocation period and/or participating requirement in the IID program upon a determination by the Secretary or the Secretary's designee that the participant has failed to comply with the requirements of subsection (d) of this section for the following actions:

a. Each BAC reading of .05 or above;

b. Running retest violation;

c. Each missed monitoring appointment;

d. Start up violation; IE lock-out failure;

e. Tampering with or bypassing the interlock system;

f. Intentional circumvention of the interlock system or program requirements; or

g. Any other noncompliance of program requirements specified in paragraph (f)(2) of this section as deemed by the Secretary or the Secretary's designee.

A 2-month extension shall be required for any combination of 3 of the above actions. A 4-month extension shall be required for any combination of 5 of the above actions. A 6-month extension shall be required for any combination of 8 of the above actions. An additional 1 month shall be required for each action listed greater than 8.

(4) Disqualification. — The Secretary of the Department of Transportation, or the Secretary's designee upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of paragraph (f)(3)g. of this section. Upon disqualification, the ignition interlock device must remain on the vehicle for the balance of the period required based on the revocation and above extensions, however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

73 Del. Laws, c. 352, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 89; 75 Del. Laws, c. 397, §§ 8, 9, 13; 77 Del. Laws, c. 183, § 1.;

§ 4177H Certification and approval of devices.

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177G. Subsequent Offense Ignition Interlock Device Program

(a) Participation. — All persons convicted of a subsequent offense must participate in the Subsequent Offense Ignition Interlock Device Program.

(b) Definitions. — For the purpose of this section:

(1) "Ignition interlock device" (IID) or "approved device" shall mean ignition equipment approved by the Director of the Division of Motor Vehicles pursuant to this section, designed to prevent a motor vehicle from being operated by a person who has consumed alcoholic beverages.

(2) "Lockout" means any time a subsequent offender attempts to use a motor vehicle equipped with an IID and any percentage of alcoholic beverages is measured on said device.

(3) "Service provider" means a legal entity which the Director of the Division of Motor Vehicles finds complies with the requirements of this section and approves to install IIDs on participants' motor vehicles.

(4) "Subsequent offender" means a person convicted of a second, third, fourth or greater offense pursuant to § 4177 of this title.

(5) "Subsequent offense" means a conviction for a second, third, fourth or greater offense pursuant to § 4177 of this title.

(c) IID Standards. — The Division of Motor Vehicles shall establish the required calibration setting and shall provide standards for the certification, installation, setting, repair and removal of the IIDs.

(d) Requirements. —

(1) A person convicted of a subsequent offense shall, 12 months from the effective date of revocation of that person's driver's license, install an ignition interlock device in all motor vehicles registered in the name of that person for the remainder of the revocation time period as provided in § 4177A(a) of this title. If at any time after the 12 months have elapsed but before the end of the revocation period, the person registers a motor vehicle(s) in the person's name, that person shall immediately install an ignition interlock device in such vehicle(s).

(2) A person covered under paragraph (d)(1) of this section must have the ignition interlock device installed in all motor vehicles in that person's name for the required minimum periods as specified in § 4177C(f) of this title prior to the reinstatement of that person's driver's license.

(e) Installment payment of costs; indigent program. — The Division of Motor Vehicles shall establish a payment plan for all persons obtaining an IID under this section. The plan shall be administered by the service provider(s) and the person obtaining the IID shall make all payments under the plan to the service providers(s). The initial payment shall include the installation cost and 2 months' lease for a minimum charge and a minimum down payment of $180. The person obtaining an IID shall thereafter make payments every 2 months for the lease of the equipment in the amount of $110 until the balance is paid. The Division may increase the minimum amount by regulation. Any taxes due shall be payable in addition to minimum amounts at the time of each payment. The Division shall further develop and implement an indigent plan for impoverished persons, which shall be available on a lottery basis. For every 20 devices installed at regular prices, at least 1 device shall be provided at approximately half price under this program.

(f) Subsequent offender IID license. —

(1) All persons convicted of a subsequent offense shall, 12 months from the effective date of the revocation of their driver's license, be eligible for a subsequent offender IID license if the following conditions are met:

a. The subsequent offender must have had a Delaware driver's license at the time of the offense that caused the revocation;

b. The subsequent offender has had an IID placed on all vehicles registered in that person's name pursuant to subsection (d) of this section;

c. The subsequent offender must have completed an alcohol evaluation and enrolled in a course of instruction and/or a program of rehabilitation and paid all associated fees;

d. The subsequent offender's driving privileges or license must not be currently suspended, revoked, denied or unavailable for any other violations of the law of any jurisdiction that would prohibit the issuance of the IID, unless it is determined by the Secretary of Transportation or the Secretary's designee that the individual is eligible for reinstatement;

e. The subsequent offender's driving privilege or license must not be revoked pursuant to § 1009 of Title 10 or a like provision of another jurisdiction;

f. The subsequent offender must install an IID in all motor vehicles that person will operate;

g. The subsequent offender must either own the motor vehicle in which the IID is to be installed or file the notarized approval of installation by the motor vehicle owner with the Division of Motor Vehicles;

h. The subsequent offender must provide proof of insurance for the vehicle on which the IID will or has been installed. The proof of insurance must verify that the offender is permitted to drive the specific motor vehicle in question regardless of ownership of the vehicle;

i. The court, whether upon a motion by the Attorney General or otherwise, shall not have designated the subsequent offender ineligible to have a subsequent offender IID license; and

j. The subsequent offender shall meet any other eligibility criteria established by regulations of the Division of Motor Vehicles.

(2) A subsequent offender shall lose the privilege of having a subsequent offender IID license for failure to comply with any of the following:

a. The subsequent offender shall abide by the terms of the subsequent offender's lease with the service provider as approved by the Division of Motor Vehicles;

b. The subsequent offender shall comply with the Division of Motor Vehicles regulations concerning subsequent offender IID license restrictions;

c. The subsequent offender shall not attempt, nor allow or cause an attempt to bypass, tamper with, disable or remove the IID or its wires in connection;

d. The subsequent offender shall not attempt to operate a motor vehicle without possessing registration and a subsequent offender IID license which complies with subsection (f) of this section;

e. The subsequent offender shall not violate any section of this title relating to the use, possession or consumption of alcohol or intoxicating substances;

f. The subsequent offender shall accumulate no more than 5 points per year;

g. The subsequent offender shall continue to meet all eligibility criteria identified in paragraph (f)(1) of this section;

h. The subsequent offender shall provide proof to the Division of Motor Vehicles that an approved IID has been installed;

i. The subsequent offender shall not fail or refuse to take random tests at such times and by such means as the Division of Motor Vehicle requires;

j. The subsequent offender shall keep scheduled appointments with the Division and the service provider; and

k. The subsequent offender shall be required to report to the service provider on a bimonthly basis for service of the approved IID.

(3) Extension of program participation. — The Secretary of the Department of Transportation or the Secretary's designee shall extend the participant's revocation period and/or participating requirement in the IID program upon a determination by the Secretary or the Secretary's designee that the participant has failed to comply with the requirements of subsection (d) of this section for the following actions:

a. Each BAC reading of .05 or above;

b. Running retest violation;

c. Each missed monitoring appointment;

d. Start up violation; IE lock-out failure;

e. Tampering with or bypassing the interlock system;

f. Intentional circumvention of the interlock system or program requirements; or

g. Any other noncompliance of program requirements specified in paragraph (f)(2) of this section as deemed by the Secretary or the Secretary's designee.

A 2-month extension shall be required for any combination of 3 of the above actions. A 4-month extension shall be required for any combination of 5 of the above actions. A 6-month extension shall be required for any combination of 8 of the above actions. An additional 1 month shall be required for each action listed greater than 8.

(4) Disqualification. — The Secretary of the Department of Transportation, or the Secretary's designee upon 10 days prior notice by certified mail, may disqualify a participant at any time upon a determination by the Secretary that the participant has failed to comply with any of the requirements of paragraph (f)(3)g. of this section. Upon disqualification, the ignition interlock device must remain on the vehicle for the balance of the period required based on the revocation and above extensions, however, no driving authority will be granted during this remaining period. The participant will be responsible for all fees for the device during this period.

73 Del. Laws, c. 352, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 89; 75 Del. Laws, c. 397, §§ 8, 9, 13; 77 Del. Laws, c. 183, § 1.;

§ 4177H Certification and approval of devices.

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177H. Certification and approval of devices

(a) The Division of Motor Vehicles shall adopt and publish rules setting forth the requirements for obtaining certification of an ignition interlock device. No ignition interlock device shall be certified unless it meets the requirements specified and published by the Division. Such requirements shall include provisions for setting a calibration range which complies with § 4177F of this title and any other applicable law; and which shall include, but not be limited to, specifications that the device:

(1) Does not impede the safe operation of the vehicle;

(2) Has features that make circumvention difficult, but which do not interfere with the normal use of the vehicle; and

(3) Resists tampering, and shows evidence of tampering if tampering is attempted.

(b) The cost of certification shall be borne by each manufacturer of an ignition interlock device who desires to have such device certified in this State.

67 Del. Laws, c. 437, § 4.;

§ 4177I Applicability of conforming statutes or ordinances.

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177I. Applicability of conforming statutes or ordinances

Any references to § 4177, § 4177A, § 4177B, § 4177C, § 4177D, § 4177E, or § 4177L of this title shall include all conforming statutes of any other state or the District of Columbia, or local ordinances in conformity therewith.

63 Del. Laws, c. 430, § 19; 64 Del. Laws, c. 13, § 20; 70 Del. Laws, c. 36, § 9.;

§ 4177J Drinking while driving prohibited.

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177J. Drinking while driving prohibited

(a) No person shall consume an alcoholic beverage while driving a motor vehicle upon the highways of this State. "Consume," as used in this subsection, shall mean the ingestion of a substance containing alcohol while in the act of operating a motor vehicle in the presence of, or in the view of, a police officer.

(b) Whoever violates this section shall be fined for the first offense not less than $25 nor more than $200. For each subsequent like offense occurring within 1 year of the previous offense, the person shall be fined not less than $50 nor more than $400.

66 Del. Laws, c. 366, § 1.;

§ 4177K Revocation of license for persons convicted of all drug offenses.

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177K. Revocation of license for persons convicted of all drug offenses

(a) Except as provided by § 1012 of Title 10, any person who pleads guilty to or is convicted of, including a guilty plea or conviction pursuant to § 4767 of Title 16, a violation of §§ 4752-4764 of Title 16, or any drug offense under Chapter 5 of Title 11 or under any law of the United States, any state of the United States or any local jurisdiction or the District of Columbia, or who is adjudicated delinquent as a result of acts which would constitute such offenses if committed by an adult, shall, in addition to any and all other penalties provided by law, have the person's driver's license and/or driving privileges revoked by the Secretary for a period of 6 months from the date of sentencing.

(b) In cases where this section is applied, the Court shall immediately take possession of any Delaware issued driver's license and forthwith forward it to the Secretary, together with notification that revocation pursuant to this section has been implemented.

(c) When a driver's license is revoked pursuant to this section, any such individual not in violation of probational requirements regarding substance abuse treatment shall be permitted to apply for a conditional license for the limited purpose of employment, to attend treatment appointments and to meet with their probation officer.

(d) [Transferred to paragraph (c) of this section].

(e) [Repealed].

67 Del. Laws, c. 148, § 1; 67 Del. Laws, c. 429, §§ 6-8; 69 Del. Laws, c. 125, §§ 3, 4; 69 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 408, § 2; 73 Del. Laws, c. 414, § 2; 74 Del. Laws, c. 273, § 2; 76 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 13, § 70.;

§ 4177L Driving by persons under the age of 21 after consumption of alcohol; penalties.

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177L. Driving by persons under the age of 21 after consumption of alcohol; penalties

(a) Whoever, being under the age of 21 years, drives, operates or has actual physical control of a vehicle, an off-highway vehicle or a moped while consuming or after having consumed alcoholic liquor shall have that person's driver's license and/or privileges revoked for a period of 2 months for the first offense and not less than 6 months nor more than 12 months for each subsequent offense. If the underage person does not have a driver's license and/or privileges, the person shall be fined $200 for the first offense and not less than $400 nor more than $1,000 for each subsequent offense.

(b) In any proceeding under this section, evidence may be admitted of the amount of alcohol in the blood or breath of such underage person as determined by a specimen taken within 4 hours of the time when such person is alleged to have driven, operated or been in control of a vehicle after having consumed alcoholic liquor as shown by an analysis of that person's breath, blood, urine, or saliva. Evidence that there was at the time of the test an alcohol concentration of .02 or more in that person's blood or breath is per se evidence that the person had consumed alcoholic liquor. "Alcohol concentration of .02 or more in that person's blood or breath" shall mean (1) an amount of alcohol in a sample of a person's blood equivalent to .02 or more grams of alcohol per hundred milliliters of blood; or (2) an amount of alcohol in a sample of a person's breath equivalent to .02 or more grams per 210 liters of breath. This provision shall not preclude a conviction based upon other admissible evidence.

(c) In addition to any other powers of arrest, any police officer is hereby authorized to arrest without a warrant any person who the officer has probable cause to believe has violated the provisions of this section, regardless of whether the alleged violation was committed in the presence of such officer.

(d) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 450, § 1; 78 Del. Laws, c. 167, § 29.;

§ 4177M Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs.

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;



§ 4177M. Operating a commercial motor vehicle with a prohibited blood alcohol concentration or while impaired by drugs

(a) No person shall drive, operate, or have actual physical control of a commercial motor vehicle with an alcohol concentration of .04 or more in that person's blood or breath or having used a controlled substance or any drug which impairs driving ability. Any person who violates this section shall be guilty of an unclassified misdemeanor, and shall be subject to the provisions of Chapter 26 of this title. Prosecution under this section does not preclude prosecution under any other section of the Code. "Alcohol concentration of .04 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to .04 or more grams of alcohol per 100 milliliters of blood; or,

(2) An amount of alcohol in a sample of a person's breath equivalent to .04 or more grams per 210 liters of breath.

(b) In addition to any penalty for a violation of subsection (a) of this section, the court shall order the person to complete a drug and alcohol evaluation and to complete a program of education or rehabilitation pursuant to § 4177D of this title.

70 Del. Laws, c. 134, § 5; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 15; 78 Del. Laws, c. 167, § 30.;






Subchapter X Stopping, Standing and Parking

§ 4178. Violations of offenses prohibiting stopping, standing or parking

Any violation of this subchapter or any municipal or county ordinance, code or regulation prohibiting stopping, standing or parking shall be subject to a civil penalty only. Such violation shall not be classified as a criminal offense and shall not qualify as a prior conviction for purposes of § 4218(c)(1)f. of Title 11, whether or not such violation occurred prior to July 10, 2006.

21 Del. C. 1953, § 4177; 54 Del. Laws, c. 160, § 1; 56 Del. Laws, c. 314; 60 Del. Laws, c. 701, § 50; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 405, § 7.;



§ 4179. Stopping, standing or parking

(a) Upon any highway outside of a business or residential district, no person shall stop, park or leave standing any vehicle, whether attended or unattended, upon the roadway, except when necessary to avoid conflict with other traffic or where it is necessary for public utility vehicles to temporarily stop along the highway to make alterations in or repairs to utility facilities, so long as proper traffic-control devices are posted or where it is in compliance with the directions of a police officer or traffic-control device.

(b) Whenever any person authorized to issue a summons under this title finds a vehicle standing upon the highway in violation of subsection (a), (e) or (f) of this section, the authorized person may move such vehicle or require the driver or other person in charge of the vehicle to move same to a position off the highway.

(c) Any person authorized to issue a summons under this title is hereby authorized to remove or cause to be removed any unattended vehicle illegally left standing upon any highway, bridge, causeway, or in any tunnel in such a position or under such circumstances as to obstruct the normal movement of traffic.

(d) Subsections (a) and (b) of this section shall not apply to the driver of any vehicle which is disabled while on the roadway in such a manner and to such an extent that it is impossible to avoid stopping and temporarily leaving such vehicle in such position.

(e) No person shall stop, stand or park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control device, including all state-owned and/or state leased property; in any of the following places:

(1) On a sidewalk;

(2) In front of a public or private driveway;

(3) Within an intersection;

(4) Within 15 feet of a fire hydrant;

(5) On a crosswalk;

(6) Within 20 feet of a crosswalk;

(7) Within 30 feet upon the approach to any flashing beacon, stop sign or traffic-control signal;

(8) Between a safety zone or island and the adjacent curb or within 30 feet of points on the curb immediately opposite the ends of a safety zone or island, unless a different length is indicated by traffic-control devices;

(9) Within 50 feet of the nearest rail or railroad crossing, unless a different length is indicated by traffic-control devices;

(10) Within 20 feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within 75 feet of the entrance when properly designated by traffic-control devices;

(11) Alongside or opposite any street excavation or obstruction when such stopping, standing or parking would obstruct traffic;

(12) Upon the roadway of any highway when it is practical to stop, stand or park off the roadway;

(13) On the roadway side of any vehicle stopped or parked on the shoulder or at the edge or curb of a highway;

(14) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(15) At any place where official traffic-control devices prohibit stopping, standing or parking;

(16) At any place where such parking, standing or stopping obstructs the free passage of other traffic;

(17) Wherever a curb is marked yellow or a yellow line is placed at the edge of a roadway or shoulder;

(18) In the area between roadways of a divided highway, including crossovers;

(19) In any area owned by, leased by or under the control of the State, when such area has been designated by the Director of the Office of Management and Budget as a reserved parking space for members of the General Assembly, their staff, state-owned vehicles, specific state offices or state employees. Such parking spaces will be conspicuously marked as such;

(20) In any areas which in any manner restricts access to or ingress or egress from the areas defined in paragraph (19) of this subsection.

(f) No person shall move a vehicle not lawfully under the person's control into such prohibited area or away from a curb such distance as is unlawful.

(g) The Superintendent of the State Police is hereby authorized to appoint cadets who shall have authority to enforce violations of the section within the unincorporated areas of each county. Cadets appointed pursuant to this section must be at least 18 years of age. The Superintendent may establish such other qualifications as are deemed necessary or desirable.

(h) A summons issued by a cadet appointed by the Superintendent pursuant to this section shall have the same force and effect as a summons issued by the State Police.

21 Del. C. 1953, § 4178; 54 Del. Laws, c. 160, § 1; 56 Del. Laws, c. 74; 57 Del. Laws, c. 541; 57 Del. Laws, c. 670, § 13A; 58 Del. Laws, c. 462; 60 Del. Laws, c. 701, § 51; 66 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 16(4); 75 Del. Laws, c. 405, §§ 8-10; 79 Del. Laws, c. 96.;



§ 4180. Additional parking regulations; penalty

(a) Except as otherwise provided in this section, every vehicle stopped or parked upon a 2-way roadway shall be so stopped or parked with the right-hand wheels parallel to and within 12 inches of the right-hand curb or outside edge of the shoulder.

(b) Except when otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be so stopped or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within 12 inches of the right-hand curb or outside edge of the shoulder, or its left wheels within 12 inches of the left-hand curb or outside edge of the shoulder.

(c) Local authorities within their respective jurisdictions may, by ordinance, permit angle parking on any highway, except that angle parking shall not be permitted on a federal aid or state highway unless the Department of Transportation has determined that the highway is of sufficient width to permit angle parking without interfering with the free movement of traffic on the roadway.

(d) The Department of Transportation may place signs prohibiting or restricting the stopping, standing or parking of vehicles on any highway where, in its opinion, such stopping, standing or parking is dangerous to those using the highways or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic thereon. Such prohibitions or restrictions may be declared to be effective either part or all of the time, and differing limits may be established for different times of the day, for different types of vehicles, for different weather conditions and when other significant factors differ.

(e) No person shall park a vehicle in any area owned by, leased by or under the control of a retail store and immediately adjacent to such retail store, when such area has been designated by the management of the retail store as a loading zone and is conspicuously marked as such.

(f) Whoever violates this section shall be assessed a civil penalty not less than $10 nor than $25.

21 Del. C. 1953, § 4179; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, §§ 13A, 13D; 60 Del. Laws, c. 701, § 52; 61 Del. Laws, c. 168, §§ 1, 2; 63 Del. Laws, c. 350, § 3; 75 Del. Laws, c. 405, § 11.;



§ 4181. Summons for unattended vehicle; civil penalties

(a) A summons in appropriate form to be adopted by the Department of Public Safety may be attached to an unattended vehicle found in violation of any of the provisions of this subchapter or of any local code or regulation regulating stopping, standing or parking by any officer authorized by this Code or local ordinance, code, or regulation to issue summonses for such violations.

(b) The Department of Public Safety may adopt a schedule of civil penalties, between a minimum of $11.50 and a maximum of $28.75, for all violations delineated in this subchapter.

21 Del. C. 1953, § 4179A; 56 Del. Laws, c. 138; 57 Del. Laws, c. 120; 57 Del. Laws, c. 670, §§ 13A, 13E; 63 Del. Laws, c. 350, § 4; 68 Del. Laws, c. 9, § 34; 74 Del. Laws, c. 110, § 138; 75 Del. Laws, c. 405, § 12.;

§ 4181A Establishment of voluntary assessment centers for payment of civil penalties for parking; payment by voluntary assessment; procedures for contesting; presumptions; failure to pay or contest.

(a) Establishment of municipal voluntary assessment centers. —

(1) An incorporated city or town may establish a voluntary assessment center for the payment of civil penalties for violations of their respective municipal ordinances, codes or regulations involving stopping, standing or parking.

(2) An incorporated city or town may, by ordinance, establish the amount of the civil penalty for each stopping, standing or parking offense.

(3) An incorporated city or town which establishes a voluntary assessment center may, by ordinance, provide for the imposition of 1 or more increases in the amount of the civil penalty if the fine is not timely paid.

(4) An incorporated city or town which establishes a voluntary assessment center may, by ordinance, provide for a reduction in the amount of the civil penalty due if such civil penalty is paid during a specified time period which is prior to the summons due date.

(b) Payment by voluntary assessment. — An owner or operator shall pay the amount on the summons to the voluntary assessment center listed on the summons, which center may be either a municipal voluntary assessment center or the Justice of the Peace Court Voluntary Assessment Center. No court costs or other administrative fee shall be assessed if a civil penalty is paid by voluntary assessment. In lieu of payment, an owner or operator may notify the applicable voluntary assessment center, within the time period specified on the summons, that such owner or operator requests a hearing in the Justice of the Peace Court.

(c) Presumptions. —

(1) If any vehicle found to be in violation of this subchapter or any ordinance, code or regulation regulating stopping, standing or parking is unattended at the time the violation is discovered and the identity of the operator is not otherwise apparent, the person in whose name such vehicle is registered as the owner shall be held responsible for such violation, unless the owner can furnish evidence that the vehicle was, at the time of the violation, in the care, custody or control of another person. Such presumption shall be rebutted if the owner:

a. Prior to the due date furnishes to the voluntary assessment center either:

1. An affidavit stating that the owner was not the operator of the vehicle at the time of the alleged violation and provides the name and address of the person, or company who leased, rented or otherwise had the care, custody or control of the vehicle; or

2. Attaches a certified copy of a police report showing that the vehicle or license plate or plates thereof had been reported to the police as stolen prior to the time of the alleged violation; or

b. Provides proof in Court that the owner was not the operator of the vehicle at the time of the alleged violation.

(2) A summons may be issued by the prosecuting agency to a person identified by affidavit or evidence in court as the actual operator of the vehicle shown to have violated this subchapter or an ordinance, code or regulation regulating stopping, standing or parking. There shall be a presumption that the person so identified was the driver. The presumption may be rebutted as described in this subsection.

(d) Procedure for contesting. —

(1) A request for a hearing must be made no later than the due date indicated on the summons, which date shall not be sooner than 20 days from the date the summons was issued.

(2) The voluntary assessment center shall notify the Justice of the Peace Court when a hearing is requested. Such notification shall be in accordance with policies and procedures developed by the Justice of the Peace Court.

(e) Failure to pay or contest the violation. — If the owner or operator:

(1) Fails to respond to the summons on or before the due date in any of the manners permitted by this section, or

(2) Requests a hearing and fails to appear,

the Court may, upon motion, enter a default judgment against such owner or operator. However, when the default judgment is sought for a failure to respond to the summons, no default judgment shall be entered until notice by first class mail is sent by the Court to such owner or operator providing the owner or operator with 10 days to pay the civil penalty to the Court or request a hearing to contest the charge. A default judgment may include any applicable increases in the amount of the civil penalty for failure to timely pay or contest. The applicable city, county, or state agency may seek execution on any judgment entered by the Court.

In addition, the applicable city, county or state agency may tow the vehicle if it is located in its jurisdiction and levy on it for the amount of unpaid tickets plus towing charges.

75 Del. Laws, c. 405, § 13; 70 Del. Laws, c. 186, § 1.;



§ 4181A. Establishment of voluntary assessment centers for payment of civil penalties for parking; payment by voluntary assessment; procedures for contesting; presumptions; failure to pay or contest

(a) Establishment of municipal voluntary assessment centers. —

(1) An incorporated city or town may establish a voluntary assessment center for the payment of civil penalties for violations of their respective municipal ordinances, codes or regulations involving stopping, standing or parking.

(2) An incorporated city or town may, by ordinance, establish the amount of the civil penalty for each stopping, standing or parking offense.

(3) An incorporated city or town which establishes a voluntary assessment center may, by ordinance, provide for the imposition of 1 or more increases in the amount of the civil penalty if the fine is not timely paid.

(4) An incorporated city or town which establishes a voluntary assessment center may, by ordinance, provide for a reduction in the amount of the civil penalty due if such civil penalty is paid during a specified time period which is prior to the summons due date.

(b) Payment by voluntary assessment. — An owner or operator shall pay the amount on the summons to the voluntary assessment center listed on the summons, which center may be either a municipal voluntary assessment center or the Justice of the Peace Court Voluntary Assessment Center. No court costs or other administrative fee shall be assessed if a civil penalty is paid by voluntary assessment. In lieu of payment, an owner or operator may notify the applicable voluntary assessment center, within the time period specified on the summons, that such owner or operator requests a hearing in the Justice of the Peace Court.

(c) Presumptions. —

(1) If any vehicle found to be in violation of this subchapter or any ordinance, code or regulation regulating stopping, standing or parking is unattended at the time the violation is discovered and the identity of the operator is not otherwise apparent, the person in whose name such vehicle is registered as the owner shall be held responsible for such violation, unless the owner can furnish evidence that the vehicle was, at the time of the violation, in the care, custody or control of another person. Such presumption shall be rebutted if the owner:

a. Prior to the due date furnishes to the voluntary assessment center either:

1. An affidavit stating that the owner was not the operator of the vehicle at the time of the alleged violation and provides the name and address of the person, or company who leased, rented or otherwise had the care, custody or control of the vehicle; or

2. Attaches a certified copy of a police report showing that the vehicle or license plate or plates thereof had been reported to the police as stolen prior to the time of the alleged violation; or

b. Provides proof in Court that the owner was not the operator of the vehicle at the time of the alleged violation.

(2) A summons may be issued by the prosecuting agency to a person identified by affidavit or evidence in court as the actual operator of the vehicle shown to have violated this subchapter or an ordinance, code or regulation regulating stopping, standing or parking. There shall be a presumption that the person so identified was the driver. The presumption may be rebutted as described in this subsection.

(d) Procedure for contesting. —

(1) A request for a hearing must be made no later than the due date indicated on the summons, which date shall not be sooner than 20 days from the date the summons was issued.

(2) The voluntary assessment center shall notify the Justice of the Peace Court when a hearing is requested. Such notification shall be in accordance with policies and procedures developed by the Justice of the Peace Court.

(e) Failure to pay or contest the violation. — If the owner or operator:

(1) Fails to respond to the summons on or before the due date in any of the manners permitted by this section, or

(2) Requests a hearing and fails to appear,

the Court may, upon motion, enter a default judgment against such owner or operator. However, when the default judgment is sought for a failure to respond to the summons, no default judgment shall be entered until notice by first class mail is sent by the Court to such owner or operator providing the owner or operator with 10 days to pay the civil penalty to the Court or request a hearing to contest the charge. A default judgment may include any applicable increases in the amount of the civil penalty for failure to timely pay or contest. The applicable city, county, or state agency may seek execution on any judgment entered by the Court.

In addition, the applicable city, county or state agency may tow the vehicle if it is located in its jurisdiction and levy on it for the amount of unpaid tickets plus towing charges.

75 Del. Laws, c. 405, § 13; 70 Del. Laws, c. 186, § 1.;






Subchapter XI Miscellaneous Rules

§ 4182. Unattended motor vehicle

No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key and effectively setting the brake thereon and, when standing upon any grade, turning the front wheels to the curb or side of the highway.

21 Del. C. 1953, § 4180; 54 Del. Laws, c. 160, § 1; 63 Del. Laws, c. 214, § 1.;



§ 4183. Parking areas for vehicles being used by persons with disabilities

(a) For purposes of this section, the term "vehicle being used by a person with a disability" means a vehicle:

(1) That displays a valid special license plate issued pursuant to § 2134 of this title on the rear of the vehicle, or that displays a valid parking placard issued pursuant to § 2135 of this title on the front windshield rearview mirror of the vehicle or, if there is no mirror, on the dashboard, or that displays a valid plate, placard or other item issued under a similar statute in another state or country; and

(2) In which the person for whom the plate or placard is issued is either the operator or a passenger or, in the case of an organization, in which a person who is entitled to obtain a permanent or temporary placard is a passenger.

(b) With the exception of a vehicle being used by a person with a disability, it is unlawful to park on public or private property any vehicle in any area under the control of the Department of Transportation or a local authority within its respective jurisdiction or under the control of an owner or lessee of private property that is designated as a parking space or zone for persons with disabilities which limit or impair the ability to walk and that is conspicuously marked as such. For purposes of this section, "conspicuously marked" means that a vertical sign has been placed at an approximate height of at least 5 feet but no more than 7 feet when measured from the surface directly below the sign to the top of the sign for each parking space or zone. The sign must substantially follow federal specifications that identify a parking zone or space as one for persons with disabilities which limit or impair the ability to walk. A sign at least 12 inches wide by 18 inches tall that includes the internationally recognized wheelchair symbol of access substantially follows federal specifications. These requirements may not be construed to preclude additional markings, such as the international wheelchair symbol or a striped extension area painted on the space or zone, or a tow-away warning sign.

(c) Upon the discovery on private property of a vehicle, other than a vehicle being used by a person with a disability, in a designated parking space or zone for persons with disabilities, the owner or lessee of the private property may cause the illegally parked vehicle to be removed to a private storage area maintained for the safe storage of vehicles. Any costs of removal and storage must be borne by the owner or operator of the vehicle. Upon the discovery of a vehicle illegally parked in a designated parking space or zone for persons with disabilities that is under the control of the Department of Transportation or local authorities, the State Police, county police or municipal police having jurisdiction may cause the illegally parked vehicle to be removed to a private storage area maintained for the safe storage of vehicles. Any costs of removal and storage must be borne by the owner or operator of the vehicle.

(d) In addition to unlawful parking on public or private property in a space or zone designated for a vehicle being used by a person with a disability, the following acts are prohibited on both public and private property and may be enforced pursuant to this section:

(1) Creating or using a counterfeit license plate or parking placard, as described in § 2134 or § 2135 of this title;

(2) Altering a license plate or parking placard issued pursuant to § 2134 or § 2135 of this title;

(3) Parking on a striped area within or adjacent to a space or zone designated for a vehicle being used by a person with a disability;

(4) Being the person or organization to whom a license plate or parking placard has been issued pursuant to § 2134 or § 2135 of this title, allowing another to use the plate or placard; or

(5) Parking a vehicle with a license plate or placard issued pursuant to § 2134 or § 2135 of this title in a space or zone defined in subsection (b) of this section unless a person on whose behalf a special license plate or placard has been issued is being transported.

(e) A uniform parking summons may be attached to an unattended vehicle found in violation of this section by a person authorized to issue a summons for a violation of this section. It is prima facie evidence that the person or organization in whose name the unattended vehicle is registered is responsible for the violation. The owner or operator of the unattended vehicle may mail or deliver the summons and the designated fine and costs directly to the court identified on the summons instead of appearing before the court for arraignment on the charge, provided that the owner or operator identifies himself, herself or itself and that the summons and fine and costs are received by the court at least 2 days before the arraignment date designated on the summons.

(f) A person or organization who violates any provision of this section shall receive a mandatory fine of $100 for a first offense, and for a subsequent like offense, a mandatory fine of $200 or a term of imprisonment of not less than 10 nor more than 30 days, or both. In addition, a person or organization who holds a valid special license plate or parking placard issued pursuant to § 2134 or § 2135 of this title and who violates paragraph (d)(1), (2), or (4) of this section may receive an additional penalty of up to a 6-month suspension or the permanent revocation of the plate or placard. If a plate is suspended or revoked pursuant to this subsection, the person may apply for and be issued a regular license plate.

(g) The Superintendent of the State Police is authorized to appoint State Police Academy cadets to enforce this section within the unincorporated areas of each county. Cadets appointed pursuant to this subsection must be at least 18 years of age. The Superintendent may establish other qualifications considered necessary or desirable.

(h) A summons issued by a cadet appointed by the Superintendent pursuant to subsection (f) of this section has the same force and effect as a summons issued by the State Police.

(i) Fines collected from summonses issued by the State Police or by cadets appointed pursuant to subsection (f) of this section must be deposited into the General Fund.

(j) The authority of the State Police or a cadet appointed by the Superintendent to enforce this section is not limited by any jurisdictional agreement between the State Police and any local law-enforcement agency.

21 Del. C. 1953, § 4180A; 55 Del. Laws, c. 398, § 2; 62 Del. Laws, c. 102, §§ 1-3; 63 Del. Laws, c. 214, § 1; 63 Del. Laws, c. 441, § 3; 64 Del. Laws, c. 203, § 1; 66 Del. Laws, c. 329, § 1; 67 Del. Laws, c. 162, § 1; 67 Del. Laws, c. 163, § 1; 68 Del. Laws, c. 287, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 287, § 1; 73 Del. Laws, c. 356, § 1; 73 Del. Laws, c. 397, § 3; 78 Del. Laws, c. 223, §§ 1, 2.;



§ 4184. Limitations on backing

The driver of a vehicle shall not back the same unless such movement can be made with safety and without interfering with other traffic.

21 Del. C. 1953, § 4181; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 53.;



§ 4185. Riding on motorcycles

(a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is designed to carry more than 1 person in which event a passenger may ride upon the permanent and regular seat if designed for 2 persons or upon another seat firmly attached to the rear or side of the operator and said motorcycle shall be equipped with passenger footrests.

(b) Every person operating or riding on a motorcycle shall have in that person's possession a safety helmet approved by the Secretary of Safety and Homeland Security (hereinafter "Secretary") through the Office of Highway Safety and shall wear eye protection approved by the Secretary; provided, however, that every person up to 19 years of age operating or riding on a motorcycle shall wear a safety helmet and eye protection approved by the Secretary.

(c) The operator of a motorcycle shall keep at least 1 hand on a handgrip of the handlebars at all times when moving.

(d) A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with 1 leg on each side of the motorcycle.

(e) No person shall operate a motorcycle while carrying any package, bundle or other article which prevents the person from keeping both hands on the handlebars.

(f) No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator.

21 Del. C. 1953, § 4182; 56 Del. Laws, c. 333; 60 Del. Laws, c. 701, § 54; 61 Del. Laws, c. 314, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 90; 75 Del. Laws, c. 75, § 1.;



§ 4186. Obstruction to driver's view of driving mechanism

(a) No person shall drive a vehicle when it is so loaded or when there are in the front seat such a number of persons, exceeding 3, as to obstruct the view of the driver to the front or sides of the vehicles or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle shall ride in such position as to interfere with the driver's view ahead or to the sides or to interfere with the driver's control over the driving mechanism of the vehicle.

(c) Every person riding in a passenger car shall occupy a seating position designed and intended for that person's use.

21 Del. C. 1953, § 4183; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 55; 70 Del. Laws, c. 186, § 1.;



§ 4187. Coasting prohibited

(a) The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears or transmission of such vehicle in neutral.

(b) The driver of any motor vehicle when traveling upon a down grade shall not coast with the clutch disengaged.

21 Del. C. 1953, § 4184; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 56.;



§ 4188. Following fire apparatus; driving vehicle over fire hose

(a) No driver of any vehicle, other than on official business, shall follow any fire apparatus traveling in response to a fire alarm closer than 500 feet or drive into or park such vehicle within 500 feet where fire apparatus has stopped in answer to a fire alarm. No person shall be deemed to have violated this subsection with regard to parking if the act of parking was done prior to the giving of alarm of such fire.

(b) No person shall drive any vehicle over any line of hose which has been laid for the purpose of extinguishing a fire without the consent of the fire department official in command.

(c) Whoever violates this section shall be fined not less than $28.75 nor more than $115.

21 Del. C. 1953, § 4185; 54 Del. Laws, c. 160, § 1; 56 Del. Laws, c. 75; 60 Del. Laws, c. 701, § 57; 68 Del. Laws, c. 9, § 35.;



§ 4189. Putting glass or other items on a highway prohibited

(a) No person shall throw or deposit upon any highway or adjacent property any glass bottle, glass, nails, tacks, wire, cans or any other substance likely to injure any person, animal or vehicle upon such highway or adjacent property.

(b) Any person who drops, or permits to be dropped or thrown, upon any highway or adjacent property any destructive or injurious material shall immediately remove the same or cause it to be removed.

(c) No person shall throw or deposit any goods, merchandise, bundles or litter of any kind upon a highway.

(d) Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle.

(e) No person shall leave, drop, throw away or otherwise dispose of trash of any description in quantity to exceed 5 pounds or 1 cubic foot upon or alongside any highway.

(f) If any person witnesses the violation of subsection (a), (b) or (c) of this section by a person in a vehicle, and the identity of the offender is not otherwise apparent, there shall be a rebuttable presumption that the registered owner if the driver's identity cannot be ascertained or the driver of the vehicle is responsible for such violation.

(g) Whoever violates this section shall be guilty of an unclassified misdemeanor, and shall be fined not less than $115 and up to 8 hours of community service for a first offense and not less than $125 nor more than $287.50 and up to 25 hours of community service for a second offense within 2 years. A violation of this section, whether a first, second, or subsequent offense, that takes place on or along a Delaware byway, as defined in § 101(a)(9) of Title 17, is subject to a mandatory penalty of $500, which must be imposed in addition to the fine.

(h) The rebuttable presumption set forth in subsection (f) of this section shall not apply to operators of buses carrying 9 or more persons. Whoever violates subsection (e) of this section shall be guilty of an unclassified misdemeanor, and shall be fined not less than $460 nor more than $690. For each subsequent offense occurring within 3 years of a former offense, the person shall be fined not less than $575 nor more than $1,150. The minimum fines for a violation of this section shall not be subject to suspension. A violation of this section, whether a first, second, or subsequent offense, that takes place on or along a Delaware byway, as defined in § 101(a)(9) of Title 17, is subject to a mandatory penalty of $500, which must be imposed in addition to the fine.

21 Del. C. 1953, § 4186; 54 Del. Laws, c. 160, § 1; 59 Del. Laws, c. 563, § 1; 62 Del. Laws, c. 375, §§ 1-4, 6; 68 Del. Laws, c. 9, §§ 36, 37; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 325, § 2; 77 Del. Laws, c. 60, § 16; 77 Del. Laws, c. 350, § 6.;



§ 4190. Opening and closing vehicle doors

No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so and can be done without interfering with the movement of other traffic nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.

21 Del. C. 1953, § 4187; 54 Del. Laws, c. 160, § 1.;



§ 4191. Trailers and towed vehicles

(a) No vehicle shall be driven upon any highway drawing or having attached thereto more than 1 other vehicle, provided that a vehicle with semitrailer may draw in addition thereto 1 other vehicle, and provided further that driveway operations in transit may transport by means of saddlemount and fullmount mechanisms, utilizing the motive power of 1 of the vehicles in combination. This subsection shall not apply to farm tractors.

(b) The draw bar or other connection between any 2 vehicles 1 of which is towing or drawing the other on a highway shall not exceed 15 feet in length from 1 vehicle to the other. Whenever such connection consists of a chain, rope or cable, there shall be displayed upon such connection a red flag or other signal or cloth not less than 12 inches both in length and width.

(c) It shall be unlawful to ride in a towed vehicle except when necessary to steer the towed vehicle.

(d) This section shall not apply to:

(1) Vehicles in a parade when the vehicles are drawn or towed at a speed of less than 20 miles per hour;

(2) Trailers which have been designed or modified to carry passengers for sightseeing or public transportation purposes provided that such activity complies with the requirements of the Transportation Authority as provided in Chapter 18 of Title 2.

21 Del. C. 1953, § 4189; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, §§ 58, 59; 61 Del. Laws, c. 318, § 1; 62 Del. Laws, c. 53, § 1.;

§ 4191A Trespass by motor vehicle or OHV.

(a) No person shall knowingly operate a motor vehicle or OHV on private real property or upon a private road or driveway without consent of the owner or lessee of the real property. There shall be a rebuttable presumption that a person has knowingly violated this subsection if the owner or lessee has placed, at or near the points of entry from public or private vehicular access, a gate, fence or similar obstruction or a readily visible sign that would reasonably convey that the unauthorized operation of motor vehicles on the private road or driveway is prohibited.

(b) Penalties:

(1) A person who violates subsection (a) of this section shall be subject to the following penalties:

a. A fine of not more than $100 for a first conviction.

b. A fine of not more than $1,000 plus suspension of operating privileges for a period of 6 months for a second or subsequent conviction of the offense. If a person is under 16 years of age at the time of the second or subsequent conviction of this offense, the period of suspension shall commence upon the person's sixteenth birthday.

(2) In addition, restitution shall be made for the value of damage to real or personal property which results from the violation of this section.

68 Del. Laws, c. 96, § 1.;



§ 4191A. Trespass by motor vehicle or OHV

(a) No person shall knowingly operate a motor vehicle or OHV on private real property or upon a private road or driveway without consent of the owner or lessee of the real property. There shall be a rebuttable presumption that a person has knowingly violated this subsection if the owner or lessee has placed, at or near the points of entry from public or private vehicular access, a gate, fence or similar obstruction or a readily visible sign that would reasonably convey that the unauthorized operation of motor vehicles on the private road or driveway is prohibited.

(b) Penalties:

(1) A person who violates subsection (a) of this section shall be subject to the following penalties:

a. A fine of not more than $100 for a first conviction.

b. A fine of not more than $1,000 plus suspension of operating privileges for a period of 6 months for a second or subsequent conviction of the offense. If a person is under 16 years of age at the time of the second or subsequent conviction of this offense, the period of suspension shall commence upon the person's sixteenth birthday.

(2) In addition, restitution shall be made for the value of damage to real or personal property which results from the violation of this section.

68 Del. Laws, c. 96, § 1.;






Subchapter XII Operation of Bicycles and Other Human-Powered Vehicles; Operation of Electric Personal Assistive Mobility Devices

§ 4192. Responsibility of parent or guardian

The parent of any child and the guardian of any ward shall not authorize or knowingly permit any such child or ward to violate any of the provisions of this subchapter.

21 Del. C. 1953, § 4190; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;



§ 4193. Applicability of traffic laws

Every person propelling a vehicle by human power or riding a bicycle shall have all of the rights and all of the duties applicable to the driver of any other vehicle by this title, except as to special regulations in this subchapter and except as to those provisions of this title which by their nature can have no application.

21 Del. C. 1953, § 4191; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;



§ 4194. Passengers and trailers

(a) No bicycle shall be used to carry more persons at 1 time than the number for which it is designed or equipped, except that an adult rider may carry a child securely attached to the person in a backpack or sling.

(b) A trailer or semitrailer designed for attachment to a bicycle may be used when securely attached thereto.

21 Del. C. 1953, § 4192; 54 Del. Laws, c. 160, § 1; 60 Del. Laws, c. 701, § 60; 66 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4195. Clinging to vehicles

No person riding upon any bicycle, coaster, roller skates, sled or toy vehicle shall attach the same or personally be attached to any vehicle upon a highway.

21 Del. C. 1953, § 4193; 53 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4196. Position on roadway

(a) Any person operating a bicycle upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as close as practicable to the right-hand edge of the roadway except under any of the following circumstances:

(1) When overtaking and passing another bicycle or vehicle proceeding in the same direction;

(2) When preparing for a left turn at an intersection or into a private road or driveway;

(3) When proceeding straight in a right-turn-only lane; or

(4) When reasonably necessary to avoid conditions including, but not limited to fixed or moving objects, parked or moving vehicles, bicycles, pedestrians, animals, surface hazards or substandard width lanes that make it unsafe to continue along the right-hand edge of roadway. For purposes of this section, a "substandard width lane" is a lane that is too narrow for a bicycle and a vehicle to travel safely side by side within the lane.

(b) Any person operating a bicycle upon a one-way highway with 2 or more marked traffic lanes and a posted speed limit of less than 30 miles per hour may ride as near the left-hand edge of such roadway as practicable.

(c) Persons riding bicycles upon a roadway shall not ride more than 2 abreast except on paths or parts of roadways set aside for the exclusive use of bicycles. Persons riding 2 abreast shall not impede the normal and reasonable movement of traffic and, on a laned roadway, shall ride within a single lane.

(d) Any person operating a bicycle may ride upon a paved shoulder with due regard for any traffic control devices intended to regulate or guide traffic or pedestrians.

21 Del. C. 1953, § 4194; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2; 78 Del. Laws, c. 206, §§ 1, 2.;



§ 4197. Carrying articles

No person operating a bicycle shall carry any package, bundle or article which prevents the use of both hands in the control and operation of the bicycle. A person operating a bicycle shall keep at least 1 hand on the handlebars at all times.

21 Del. C. 1953, § 4195; 54 Del. Laws, c. 54, § 1; 66 Del. Laws, c. 167, § 2.;



§ 4198. Left turns

(a) A person riding a bicycle intending to turn left shall follow a course described in § 4152 of this title or in subsection (b) of this section.

(b) A person riding a bicycle intending to turn left shall approach the turn as close as practicable to the right edge of the roadway. After proceeding across the intersecting roadway to the far corner of the curb or intersection of the roadway edges the bicyclist shall stop, as much as practicable out of the way of traffic. After stopping, the bicyclist shall yield to any traffic proceeding in either direction along the roadway the bicyclist has been using. After yielding, and complying with any official traffic-control device or police officer regulating traffic on the highway along which the bicyclist intends to proceed, the bicyclist may proceed in the new direction.

(c) Notwithstanding subsections (a) and (b) of this section, the Department or local authorities in their respective jurisdictions may cause official traffic-control devices to be placed and thereby require and direct that a specific course be traveled by turning bicycles, and when such devices are so placed, no person shall turn a bicycle other than as directed and required by such devices.

66 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1.;

§ 4198A Turn and stop signals.

(a) A person operating a bicycle shall give hand and arm signals as follows:

(1) Left turn. — Left hand and arm extended horizontally and to the left side of the bicycle.

(2) Right turn. — Right hand and arm extended horizontally and to the right side of the bicycle or the left hand and arm extended upward.

(3) Stop or decrease speed. — Left hand and arm extended downward from the left side of the bicycle.

(b) A signal of intention to turn right or left when required shall be given continuously during not less than the last 100 feet traveled by the bicycle before turning, and shall be given while the bicycle is stopped waiting to turn. A signal by hand and arm need not be given continuously if the hand is needed in the control or operation of the bicycle.

66 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 384, § 2.;

§ 4198B Bicycles on sidewalks and crosswalks.

(a) A person propelling a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall yield the right-of-way to any pedestrian and shall give an audible signal before overtaking and passing such pedestrian.

(b) A person shall not ride a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, where such use of bicycles is prohibited by official traffic-control devices.

(c) A person propelling a vehicle by human power upon and along a sidewalk, or pushing a bicycle across a roadway upon and along a crosswalk, shall have all the rights and duties applicable to a pedestrian under the same circumstances.

66 Del. Laws, c. 167, § 2.;

§ 4198C Bicycle parking.

(a) A person may park a bicycle on a sidewalk unless prohibited or restricted by an official traffic-control device.

(b) A bicycle parked on a sidewalk shall not impede the normal and reasonable movement of pedestrian or other traffic.

(c) A bicycle may be parked on the roadway at any angle to the curb or edge of the roadway at any location where parking is allowed.

(d) A bicycle may be parked on the roadway abreast of another bicycle or bicycles near the side of the roadway at any location where parking is allowed.

(e) A person shall not park a bicycle on a roadway in such a manner as to obstruct the movement of a legally parked motor vehicle.

(f) In all other respects, bicycles parked anywhere on a highway shall conform with the provisions of this title.

66 Del. Laws, c. 167, § 2.;

§ 4198D Bicycle racing.

(a) Bicycle racing on the highways is prohibited by § 4172 of this title except as authorized in this section.

(b) Bicycle racing on a highway shall not be unlawful when a racing event has been approved by the Department or local authorities in their respective jurisdictions. Approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(c) By agreement with the approving authority, participants in an approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users.

66 Del. Laws, c. 167, § 2.;

§ 4198E Inspecting bicycles.

A uniformed police officer may at any time, upon reasonable cause to believe that a bicycle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the person riding the bicycle to stop and submit the bicycle to an inspection and such test with reference thereto as may be appropriate.

66 Del. Laws, c. 167, § 2.;

§ 4198F Lamps and other equipment on bicycles.

(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front.

(b) Every bicycle shall be equipped with a red reflector of a type approved by the Department which shall be visible for 600 feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c) Every bicycle when in use at nighttime shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for 600 feet when directly in front of lawful lower beams of head lamps on a motor vehicle or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least 500 feet.

(d) A bicycle or its rider may be equipped with lights or reflectors in addition to those required by subsections (a)-(c) of this section.

(e) Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within 25 feet from a speed of 10 miles per hour on dry, level, clean pavement.

21 Del. C. 1953, § 4196; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;

§ 4198G Bicycle identifying number.

A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

66 Del. Laws, c. 167, § 2.;

§ 4198H Use of earplugs and headsets restricted.

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198A. Turn and stop signals

(a) A person operating a bicycle shall give hand and arm signals as follows:

(1) Left turn. — Left hand and arm extended horizontally and to the left side of the bicycle.

(2) Right turn. — Right hand and arm extended horizontally and to the right side of the bicycle or the left hand and arm extended upward.

(3) Stop or decrease speed. — Left hand and arm extended downward from the left side of the bicycle.

(b) A signal of intention to turn right or left when required shall be given continuously during not less than the last 100 feet traveled by the bicycle before turning, and shall be given while the bicycle is stopped waiting to turn. A signal by hand and arm need not be given continuously if the hand is needed in the control or operation of the bicycle.

66 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 384, § 2.;

§ 4198B Bicycles on sidewalks and crosswalks.

(a) A person propelling a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall yield the right-of-way to any pedestrian and shall give an audible signal before overtaking and passing such pedestrian.

(b) A person shall not ride a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, where such use of bicycles is prohibited by official traffic-control devices.

(c) A person propelling a vehicle by human power upon and along a sidewalk, or pushing a bicycle across a roadway upon and along a crosswalk, shall have all the rights and duties applicable to a pedestrian under the same circumstances.

66 Del. Laws, c. 167, § 2.;

§ 4198C Bicycle parking.

(a) A person may park a bicycle on a sidewalk unless prohibited or restricted by an official traffic-control device.

(b) A bicycle parked on a sidewalk shall not impede the normal and reasonable movement of pedestrian or other traffic.

(c) A bicycle may be parked on the roadway at any angle to the curb or edge of the roadway at any location where parking is allowed.

(d) A bicycle may be parked on the roadway abreast of another bicycle or bicycles near the side of the roadway at any location where parking is allowed.

(e) A person shall not park a bicycle on a roadway in such a manner as to obstruct the movement of a legally parked motor vehicle.

(f) In all other respects, bicycles parked anywhere on a highway shall conform with the provisions of this title.

66 Del. Laws, c. 167, § 2.;

§ 4198D Bicycle racing.

(a) Bicycle racing on the highways is prohibited by § 4172 of this title except as authorized in this section.

(b) Bicycle racing on a highway shall not be unlawful when a racing event has been approved by the Department or local authorities in their respective jurisdictions. Approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(c) By agreement with the approving authority, participants in an approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users.

66 Del. Laws, c. 167, § 2.;

§ 4198E Inspecting bicycles.

A uniformed police officer may at any time, upon reasonable cause to believe that a bicycle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the person riding the bicycle to stop and submit the bicycle to an inspection and such test with reference thereto as may be appropriate.

66 Del. Laws, c. 167, § 2.;

§ 4198F Lamps and other equipment on bicycles.

(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front.

(b) Every bicycle shall be equipped with a red reflector of a type approved by the Department which shall be visible for 600 feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c) Every bicycle when in use at nighttime shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for 600 feet when directly in front of lawful lower beams of head lamps on a motor vehicle or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least 500 feet.

(d) A bicycle or its rider may be equipped with lights or reflectors in addition to those required by subsections (a)-(c) of this section.

(e) Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within 25 feet from a speed of 10 miles per hour on dry, level, clean pavement.

21 Del. C. 1953, § 4196; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;

§ 4198G Bicycle identifying number.

A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

66 Del. Laws, c. 167, § 2.;

§ 4198H Use of earplugs and headsets restricted.

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198B. Bicycles on sidewalks and crosswalks

(a) A person propelling a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, shall yield the right-of-way to any pedestrian and shall give an audible signal before overtaking and passing such pedestrian.

(b) A person shall not ride a bicycle upon and along a sidewalk, or across a roadway upon and along a crosswalk, where such use of bicycles is prohibited by official traffic-control devices.

(c) A person propelling a vehicle by human power upon and along a sidewalk, or pushing a bicycle across a roadway upon and along a crosswalk, shall have all the rights and duties applicable to a pedestrian under the same circumstances.

66 Del. Laws, c. 167, § 2.;

§ 4198C Bicycle parking.

(a) A person may park a bicycle on a sidewalk unless prohibited or restricted by an official traffic-control device.

(b) A bicycle parked on a sidewalk shall not impede the normal and reasonable movement of pedestrian or other traffic.

(c) A bicycle may be parked on the roadway at any angle to the curb or edge of the roadway at any location where parking is allowed.

(d) A bicycle may be parked on the roadway abreast of another bicycle or bicycles near the side of the roadway at any location where parking is allowed.

(e) A person shall not park a bicycle on a roadway in such a manner as to obstruct the movement of a legally parked motor vehicle.

(f) In all other respects, bicycles parked anywhere on a highway shall conform with the provisions of this title.

66 Del. Laws, c. 167, § 2.;

§ 4198D Bicycle racing.

(a) Bicycle racing on the highways is prohibited by § 4172 of this title except as authorized in this section.

(b) Bicycle racing on a highway shall not be unlawful when a racing event has been approved by the Department or local authorities in their respective jurisdictions. Approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(c) By agreement with the approving authority, participants in an approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users.

66 Del. Laws, c. 167, § 2.;

§ 4198E Inspecting bicycles.

A uniformed police officer may at any time, upon reasonable cause to believe that a bicycle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the person riding the bicycle to stop and submit the bicycle to an inspection and such test with reference thereto as may be appropriate.

66 Del. Laws, c. 167, § 2.;

§ 4198F Lamps and other equipment on bicycles.

(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front.

(b) Every bicycle shall be equipped with a red reflector of a type approved by the Department which shall be visible for 600 feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c) Every bicycle when in use at nighttime shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for 600 feet when directly in front of lawful lower beams of head lamps on a motor vehicle or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least 500 feet.

(d) A bicycle or its rider may be equipped with lights or reflectors in addition to those required by subsections (a)-(c) of this section.

(e) Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within 25 feet from a speed of 10 miles per hour on dry, level, clean pavement.

21 Del. C. 1953, § 4196; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;

§ 4198G Bicycle identifying number.

A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

66 Del. Laws, c. 167, § 2.;

§ 4198H Use of earplugs and headsets restricted.

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198C. Bicycle parking

(a) A person may park a bicycle on a sidewalk unless prohibited or restricted by an official traffic-control device.

(b) A bicycle parked on a sidewalk shall not impede the normal and reasonable movement of pedestrian or other traffic.

(c) A bicycle may be parked on the roadway at any angle to the curb or edge of the roadway at any location where parking is allowed.

(d) A bicycle may be parked on the roadway abreast of another bicycle or bicycles near the side of the roadway at any location where parking is allowed.

(e) A person shall not park a bicycle on a roadway in such a manner as to obstruct the movement of a legally parked motor vehicle.

(f) In all other respects, bicycles parked anywhere on a highway shall conform with the provisions of this title.

66 Del. Laws, c. 167, § 2.;

§ 4198D Bicycle racing.

(a) Bicycle racing on the highways is prohibited by § 4172 of this title except as authorized in this section.

(b) Bicycle racing on a highway shall not be unlawful when a racing event has been approved by the Department or local authorities in their respective jurisdictions. Approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(c) By agreement with the approving authority, participants in an approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users.

66 Del. Laws, c. 167, § 2.;

§ 4198E Inspecting bicycles.

A uniformed police officer may at any time, upon reasonable cause to believe that a bicycle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the person riding the bicycle to stop and submit the bicycle to an inspection and such test with reference thereto as may be appropriate.

66 Del. Laws, c. 167, § 2.;

§ 4198F Lamps and other equipment on bicycles.

(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front.

(b) Every bicycle shall be equipped with a red reflector of a type approved by the Department which shall be visible for 600 feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c) Every bicycle when in use at nighttime shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for 600 feet when directly in front of lawful lower beams of head lamps on a motor vehicle or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least 500 feet.

(d) A bicycle or its rider may be equipped with lights or reflectors in addition to those required by subsections (a)-(c) of this section.

(e) Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within 25 feet from a speed of 10 miles per hour on dry, level, clean pavement.

21 Del. C. 1953, § 4196; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;

§ 4198G Bicycle identifying number.

A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

66 Del. Laws, c. 167, § 2.;

§ 4198H Use of earplugs and headsets restricted.

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198D. Bicycle racing

(a) Bicycle racing on the highways is prohibited by § 4172 of this title except as authorized in this section.

(b) Bicycle racing on a highway shall not be unlawful when a racing event has been approved by the Department or local authorities in their respective jurisdictions. Approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(c) By agreement with the approving authority, participants in an approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users.

66 Del. Laws, c. 167, § 2.;

§ 4198E Inspecting bicycles.

A uniformed police officer may at any time, upon reasonable cause to believe that a bicycle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the person riding the bicycle to stop and submit the bicycle to an inspection and such test with reference thereto as may be appropriate.

66 Del. Laws, c. 167, § 2.;

§ 4198F Lamps and other equipment on bicycles.

(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front.

(b) Every bicycle shall be equipped with a red reflector of a type approved by the Department which shall be visible for 600 feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c) Every bicycle when in use at nighttime shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for 600 feet when directly in front of lawful lower beams of head lamps on a motor vehicle or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least 500 feet.

(d) A bicycle or its rider may be equipped with lights or reflectors in addition to those required by subsections (a)-(c) of this section.

(e) Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within 25 feet from a speed of 10 miles per hour on dry, level, clean pavement.

21 Del. C. 1953, § 4196; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;

§ 4198G Bicycle identifying number.

A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

66 Del. Laws, c. 167, § 2.;

§ 4198H Use of earplugs and headsets restricted.

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198E. Inspecting bicycles

A uniformed police officer may at any time, upon reasonable cause to believe that a bicycle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the person riding the bicycle to stop and submit the bicycle to an inspection and such test with reference thereto as may be appropriate.

66 Del. Laws, c. 167, § 2.;

§ 4198F Lamps and other equipment on bicycles.

(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front.

(b) Every bicycle shall be equipped with a red reflector of a type approved by the Department which shall be visible for 600 feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c) Every bicycle when in use at nighttime shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for 600 feet when directly in front of lawful lower beams of head lamps on a motor vehicle or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least 500 feet.

(d) A bicycle or its rider may be equipped with lights or reflectors in addition to those required by subsections (a)-(c) of this section.

(e) Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within 25 feet from a speed of 10 miles per hour on dry, level, clean pavement.

21 Del. C. 1953, § 4196; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;

§ 4198G Bicycle identifying number.

A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

66 Del. Laws, c. 167, § 2.;

§ 4198H Use of earplugs and headsets restricted.

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198F. Lamps and other equipment on bicycles

(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front.

(b) Every bicycle shall be equipped with a red reflector of a type approved by the Department which shall be visible for 600 feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(c) Every bicycle when in use at nighttime shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for 600 feet when directly in front of lawful lower beams of head lamps on a motor vehicle or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least 500 feet.

(d) A bicycle or its rider may be equipped with lights or reflectors in addition to those required by subsections (a)-(c) of this section.

(e) Every bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle within 25 feet from a speed of 10 miles per hour on dry, level, clean pavement.

21 Del. C. 1953, § 4196; 54 Del. Laws, c. 160, § 1; 66 Del. Laws, c. 167, § 2.;

§ 4198G Bicycle identifying number.

A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

66 Del. Laws, c. 167, § 2.;

§ 4198H Use of earplugs and headsets restricted.

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198G. Bicycle identifying number

A person engaged in the business of selling bicycles at retail shall not sell any bicycle unless the bicycle has an identifying number permanently stamped or cast on its frame.

66 Del. Laws, c. 167, § 2.;

§ 4198H Use of earplugs and headsets restricted.

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198H. Use of earplugs and headsets restricted

(a) A person shall not drive a bicycle with earplugs in both ears or while wearing a headset covering both ears.

(b) A prosthetic device which aids the hard-of-hearing is not an earplug or a headset under this section.

66 Del. Laws, c. 167, § 2.;

§ 4198I Human-powered vehicles defined.

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198I. Human-powered vehicles defined

"Human-powered vehicles" shall mean that certain class of vehicles which are exclusively human-powered by means of foot pedals and which the driver normally rides astride. Adult cycles are included but all children's cycles are excluded as are all toys and all vehicles of whatever nature that require the driver to place a foot or other object on the ground to cause motion.

66 Del. Laws, c. 167, § 2.;

§ 4198J Bicycling on highways under influence of drugs or alcohol.

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198J. Bicycling on highways under influence of drugs or alcohol

(a) No person shall ride a bicycle on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) Whoever is convicted of a violation of subsection (a) of this section shall, for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses, be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both. A subsequent offense must have been committed within 2 years of the prior offense.

(c) No violation of this section shall be entered on a driver's motor vehicle record.

70 Del. Laws, c. 265, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198K Helmet requirements.

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198K. Helmet requirements

(a) A person under 18 years of age shall not operate or ride as a passenger upon any bicycle unless that person is wearing an approved, properly fitted and fastened bicycle helmet. This requirement shall apply to a person who rides upon a bicycle while in a restraining seat which is attached to the bicycle or in a trailer towed by the bicycle. For purposes of this section, an "approved helmet" means a bicycle helmet which conforms to the following standards:

(1) A bicycle helmet that was manufactured prior to March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute (ANSI), the American Society for Testing and Materials (ASTM), or the Snell Memorial Foundation;

(2) A bicycle helmet that was manufactured on or after March 11, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Products Safety Commission.

(b) Any parent or guardian who fails to cause the parent's or guardian's child to wear a bicycle helmet, as provided herein, shall be fined for the first offense $25, and for each subsequent offense, $50.

(c) The Court may dismiss all charges pursuant to this section upon presentation of evidence that a violator hereof has purchased or obtained a bicycle helmet which meets or exceeds the standards set forth herein subsequent to the violation.

(d) The requirements of this section shall apply at all times while a bicycle is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(e) Failure to wear a bicycle helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a bicycle helmet be admissible as evidence in the trial of any civil action.

(f) It is an affirmative defense to a violation of the helmet requirements of this section that the violator is a member of a recognized church or religious denomination and whose religious convictions, in accordance with the tenets and practices of the violator's church or religious denomination, are against the wearing of a helmet.

70 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 2; 76 Del. Laws, c. 289, §§ 1-5.;

§ 4198L Exemption for bicycle-mounted police officers.

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198L. Exemption for bicycle-mounted police officers

Bicycle-mounted police officers, while responding to an emergency or during the pursuit of an actual or suspected violator of the law, are exempt from the obligations under this subchapter.

70 Del. Laws, c. 384, § 3; 74 Del. Laws, c. 282, § 2.;

§ 4198M Mopeds and tripeds.

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198M. Mopeds and tripeds

(a) Mopeds and tripeds shall not be operated upon interstate and limited access highways, even to cross such highways, nor shall they be operated on the right-of-way of an operating railroad, except to cross such railroad, nor shall they be operated on any path set aside for the exclusive use of bicycles unless the helper motor has been turned off.

(b) No person shall drive a moped or triped without having been licensed as an operator of a motor vehicle under this title. The licensee shall have such license in the licensee's immediate possession at all times when operating a moped or triped.

(c) Regulations applicable to bicycles shall apply whenever a moped or triped is operated upon any public road or upon any path set aside for the exclusive use of bicycles.

(d) Mopeds or tripeds shall be registered under regulations which shall be adopted by the Division of Motor Vehicles. The registration and reregistration fee for mopeds or tripeds shall be $5.00 for a 3-year registration period. Upon registration of a moped or triped, the Division of Motor Vehicles shall issue a decal or a distinctive number plate to be affixed to the moped or triped as indication of registration.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 208, § 1; 74 Del. Laws, c. 282, § 2.;

§ 4198N Operation of motorized skateboards and scooters.

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198N. Operation of motorized skateboards and scooters

(a) Upon public highways, streets, sidewalks or rights-of-way; penalties for violation. — Motorized skateboards or scooters shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) A motorized skateboard or scooter may be pushed across or along such public way provided such motorized skateboard or scooter is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with this chapter.

(2) A motorized skateboard or scooter may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(3) A person who violates this subsection shall be subject to the following penalties:

a. For the first offense, a fine of not less than $25 nor more than $115.

b. For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(b) Upon other property; penalty for violation. — A person shall not operate a motorized skateboard or scooter upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property. A person who violates this subsection shall be subject to the following penalties:

(1) For the first offense, a fine of not less than $25 nor more than $115.

(2) For a second or subsequent offense, committed within 24 months after commission of the first offense, the operator shall be fined not less than $57.50 nor more than $230 and the motorized skateboard or scooter may be ordered to be forfeited by the court.

(3) In addition, restitution shall be made for value of any damage to real or personal property that results from a violation of this subsection.

(c) Careless operation or excessive rate of speed. — A person shall not operate a motorized skateboard or scooter in a careless or imprudent manner or at a rate of speed greater than is reasonable and prudent under the conditions or without having regard to actual and potential hazards then existing. In every event, speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

(d) While under the influence or with a prohibited alcohol content. — A person shall not operate a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this section shall apply.

(2) The provisions of this subsection, subsections (j) or (l) of this section or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of a motorized skateboard or scooter while under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(e) In a manner causing damage or disturbance. —

(1) A person shall not operate a motorized skateboard or scooter in a manner to cause damage to property of another person or in a manner to endanger, disturb or annoy another person. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of motorized skateboards or scooters at a track or park designed for the lawful operation of said devices.

(2) The operator of the motorized skateboard or scooter shall be held liable for any damage to property of another person. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the motorized skateboard or scooter.

(3) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

(f) Unlawful for operators of motorized skateboard or scooters to disobey command to stop. — It shall be unlawful for any operator of a motorized skateboard or scooter to wilfully disobey a signal to bring such motorized skateboard or scooter to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed law-enforcement, police, peace or environmental protection officer acting in the lawful performance of duty.

(g) By minors, incompetent persons or persons under mental or physical disabilities. —

(1) A person less than 12 years of age may operate a motorized skateboard or scooter only if:

a. The person is under the direct supervision of a person who is at least 18 years of age; or

b. The person is on land owned by or under the control of the person's parent or legal guardian.

(2) Persons 12 years of age and older may operate a motorized skateboard or scooter without adult supervision provided such use is in compliance with all other provisions of this chapter.

(3) A parent or legal guardian shall not permit a child under the age of 12 to operate a motorized skateboard or scooter except under the direct supervision of an adult.

(4) The owner of a motorized skateboard or scooter shall not permit:

a. The device to be operated by a person under the age of 12 except under direct adult supervision.

b. The device to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of alcohol, any drug, or with a prohibited alcohol content as defined in § 4177 of this title.

(h) Helmet requirements. —

(1) A person under 18 years of age shall not operate or ride as a passenger upon any motorized skateboard or scooter unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title.

(2) Any parent or legal guardian who fails to cause that parent or legal guardian's child to wear a helmet, as provided in this subsection, shall be fined for the first offense $25, and for each subsequent offense, $50.

(3) The court may dismiss all charges pursuant to this subsection upon presentation of evidence that a violator hereof has purchased or obtained a helmet that meets or exceeds the standards set forth in this subsection subsequent to the violation.

(4) The requirements of this subsection shall apply at all times while a motorized skateboard or scooter is being operated on any property open to the public or used by the public for pedestrian and vehicular purposes.

(5) Failure to wear a helmet as herein described shall not be considered evidence of either comparative or contributory negligence in any civil suit arising out of any accident in which a person under 18 years of age is injured, nor shall failure to wear a helmet be admissible as evidence in the trial of any civil action.

(i) Any person or business selling a new, unused motorized scooter, as defined in § 101(33) of this title, must obtain a signed, witnessed statement from the purchaser stating that the purchaser is aware that motorized scooters cannot be operated on Delaware public highways or sidewalks, as set forth in this section. The seller must retain the document for a period of not less than 3 years from the date of sale.

(j) Enforcement of section. — Any law-enforcement, peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this section. Whenever any motorized skateboard or scooter is used in violation of this section, it may forthwith be seized and taken into custody by the peace officer or officers having knowledge of the facts of such use. Any costs associated with any such seizure shall be paid by the operator or owner of such motorized skateboard or scooter unless the operator or owner is found not guilty of the offense charged.

(k) Penalties when not otherwise specified in this section. — Any person convicted of violation of any provision of this section shall be fined not less than $25 nor more than $300. The penalties set forth in this subsection shall apply unless a specific penalty for an offense specified in a provision of this section is otherwise provided in this section.

(l) Jurisdiction. — The Courts of the Justices of the Peace shall have original jurisdiction over violations of this section except that the Family Court shall have jurisdiction over violations of this section when such violation is committed by any person under the age of 18 years of age.

(m) Conflicts with other statutes. — Should any provision of this section conflict with other statutes, the provisions or requirements of this section shall apply. The provisions of this subsection or any other provision of this section notwithstanding, nothing in this subsection or any other provision of this section shall be deemed to preclude prosecution under any other provision of this Code.

(n) Rules and regulations. — The Secretary of Safety and Homeland Security and/or the Secretary of Transportation may adopt and enforce such rules and regulations concerning motorized skateboards or scooters and designate such agencies as may be necessary to carry out this section, provided such rules and regulations are not contrary to this section.

(o) Notwithstanding the provisions of this section, any municipality with a population in excess of 50,000 may implement ordinances, regulating the use of motorized skateboard or scooters, inconsistent with or in addition to the provisions of this section.

74 Del. Laws, c. 282, § 3; 76 Del. Laws, c. 289, §§ 6, 7.;

§ 4198O Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;



§ 4198O. Operation of electric personal assistive mobility devices (EPAMD)

(a) Nothing in this title shall be construed to limit the operation of an EPAMD on sidewalks and bike ways of the State except the following:

(1) A person operating an EPAMD shall not exceed a speed of 8 miles per hour on sidewalks and shall yield the right-of-way to pedestrians and human-powered devices at all times. An operator must also give an audible signal before overtaking and passing any pedestrian.

(2) An EPAMD may be operated on a public highway only:

a. While making a direct crossing of a highway in a marked or unmarked crosswalk;

b. Where no sidewalk is available; or

c. When so directed by a traffic control device or by a peace officer.

(3) Any person operating an EPAMD upon a highway shall ride as close as practicable to the right-hand edge of the highway;

(4) An EPAMD may not be operated at any time on a highway with a speed limit of more than 30 miles per hour except to make a direct crossing of the highway in a marked crosswalk;

(5) A person under 16 years of age shall not operate or ride upon an EPAMD unless that person is wearing a properly fitted and fastened bicycle helmet which meets or exceeds the standards set forth in § 4198K of this title;

(6) Any person operating an EPAMD shall obey all traffic control devices and shall exercise due care in the operation of the EPAMD; and

(7) No person shall ride an EPAMD on a highway of this State while under the influence of intoxicating liquor and/or narcotic drugs to a degree which renders such person a hazard.

(b) An EPAMD shall not require a license plate or be registered by the Division of Motor Vehicles.

(c) An EPAMD shall be equipped with front, rear and side reflectors, a system that when employed will enable the operator to bring the device to a controlled stop, and if the EPAMD is operated between 1/2 hour after sunset and 1/2 hour before sunrise, a lamp emitting a white light which, while the EPAMD is in motion, sufficiently illuminates the area in front of the operator; provided that these provisions shall be satisfied if the operator of the EPAMD wears a headlight and reflectors on the operator's person.

(d) No proof of financial responsibility is required for the operation of an EPAMD.

(e)(1) Any person convicted of a violation of paragraphs (a)(1)-(a)(6) or subsection (c) of this section shall receive a warning for the first offense, be fined $10 for the second or subsequent offense, and shall have the EPAMD impounded for up to 30 days for the third or subsequent offense.

(2) Any person convicted of a violation of paragraph (a)(7) of this section shall for the first offense be fined not less than $150 nor more than $1,150 and for subsequent offenses be fined not less than $400 nor more than $1,500 or be imprisoned not less than 10 days nor more than 30 days, or both.

73 Del. Laws, c. 346, § 7; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 282, § 3.;






Subchapter XIII Safety Zones; Passengers in Vehicles

§ 4199. Driving through safety zone prohibited

No vehicle shall at any time be driven through or within a safety zone.

21 Del. C. 1953, § 4197; 54 Del. Laws, c. 160, § 1.;

§ 4199A Riding without owner's consent; protrusion beyond limits of vehicle.

No person shall ride upon any vehicle without the consent of the driver and when any person is riding on any vehicle with the driver's consent, no part of the person's body must protrude beyond the limits of the vehicle.

21 Del. C. 1953, § 4198; 54 Del. Laws, c. 160, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4199B Riding in house trailers.

It shall be unlawful to ride in a house trailer being towed by another vehicle.

21 Del. C. 1953, § 4199; 54 Del. Laws, c. 160, § 1.;

§ 4199C Child restraint in motor vehicles.

Transferred to § 4803 of this title.



§ 4199A. Riding without owner's consent; protrusion beyond limits of vehicle

No person shall ride upon any vehicle without the consent of the driver and when any person is riding on any vehicle with the driver's consent, no part of the person's body must protrude beyond the limits of the vehicle.

21 Del. C. 1953, § 4198; 54 Del. Laws, c. 160, § 1; 70 Del. Laws, c. 186, § 1.;

§ 4199B Riding in house trailers.

It shall be unlawful to ride in a house trailer being towed by another vehicle.

21 Del. C. 1953, § 4199; 54 Del. Laws, c. 160, § 1.;

§ 4199C Child restraint in motor vehicles.

Transferred to § 4803 of this title.



§ 4199B. Riding in house trailers

It shall be unlawful to ride in a house trailer being towed by another vehicle.

21 Del. C. 1953, § 4199; 54 Del. Laws, c. 160, § 1.;

§ 4199C Child restraint in motor vehicles.

Transferred to § 4803 of this title.



§ 4199C. Child restraint in motor vehicles

Transferred to § 4803 of this title.









CHAPTER 42. REPORTS OF ACCIDENTS; PENALTIES; INTERPRETATION OF LAWS

§ 4201. Duty of driver involved in collisions resulting in property damage or injury

(a) The driver of any vehicle involved in a collision resulting in apparent damage to property shall immediately stop such vehicle at the scene of the collision. Said stop should be made as close to the scene of the collision as possible without obstructing traffic more than necessary. The driver shall immediately undertake reasonable efforts to ascertain whether any person involved in the collision was injured or killed. If such collision resulted in injury or death, the driver shall comply with § 4203 of this title. If, after reasonably ascertaining that there are no injuries or deaths, and if the damaged vehicle is obstructing traffic, the driver of the vehicle must make every reasonable effort to move the vehicle or have it moved so as not to obstruct the regular flow of traffic more than necessary. If the damage resulting from such collision is to the property of the driver only, with no damage to the person, property of another, or the environment, the driver need not stay at the scene of the collision but shall immediately make a report of the damage resulting as required by § 4203 of this title.

(b) The driver shall give the driver's name, address and the registration number of a vehicle and exhibit a driver's license or other documentation of driving privileges to the owner of the property or the driver or occupants of any vehicle with which the driver's vehicle collides.

(c) Whoever violates subsection (a) of this section shall be fined no less than $230 nor more than $1,150 or imprisoned not less than 60 days nor more than 6 months.

(d) The Secretary shall revoke the driver's license and/or driving privilege of every person convicted under this section. Such revocation shall be for a period of 6 months.

21 Del. C. 1953, § 4201; 54 Del. Laws, c. 160, § 1; 65 Del. Laws, c. 77, § 6; 66 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 247, §§ 2, 3; 76 Del. Laws, c. 401, §§ 1-4.;



§ 4202. Duty of driver involved in collision resulting in injury or death to any person; penalty

(a) The driver of any vehicle involved in an collision resulting in injury or death to any person shall immediately stop such vehicle at the scene of such collision. Said stop should be made as close to the scene of the collision as possible without obstructing traffic more than necessary. The driver shall give the driver's name, address and the registration number of the driver's vehicle and exhibit a driver's license or other documentation of driving privileges to the person struck or the driver or occupants of any vehicle collided with and shall render to any person injured in such collision reasonable assistance, including the carrying of such person to a hospital or physician or surgeon for medical or surgical treatment if it is apparent that such treatment is necessary or is requested by the injured person, or by contacting appropriate law-enforcement or emergency personnel and awaiting their arrival.

(b) Whoever violates subsection (a) of this section when that person has been involved in a collision resulting in injury to any person shall be guilty of an unclassified misdemeanor, be fined not less than $1,000 nor more than $3,000 or imprisoned not less than 1 year nor more than 2 years.

(c) Whoever violates subsection (a) of this section when that person has been involved in a collision resulting in death to any person shall be guilty of a class E felony. The provisions of § 4206(a) or § 4217 of Title 11 or any other statute to the contrary notwithstanding, the sentence for such offense shall include a period of incarceration of not less than 1 year and the first 6 months of any sentence imposed shall not be suspended.

(d) The Secretary shall revoke the driver's license and/or driver's privilege of every person convicted under this section. Such revocation shall be for a period of 1 year if the person is convicted and sentenced pursuant to subsection (b) of this section. Such revocation shall be for a period of 2 years if the person is convicted and sentenced pursuant to subsection (c) of this section.

(e) Except as provided in § 927 of Title 10, notwithstanding any other law, rule or regulation to the contrary, the Court of Common Pleas shall have original jurisdiction to hear, try and finally determine any misdemeanor violation of this section, and any other violation of any offense set forth in this title which was allegedly committed during the same incident. The jurisdiction of the justices of the peace over such matters is hereby terminated.

21 Del. C. 1953, § 4202; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 670, § 14A; 65 Del. Laws, c. 77, § 7; 68 Del. Laws, c. 9, § 39; 69 Del. Laws, c. 93, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 247, § 4; 73 Del. Laws, c. 163, §§ 1-3; 76 Del. Laws, c. 401, §§ 5-9.;



§ 4203. Duty to report collisions; evidence

(a) After complying with the requirements of §§ 4201 and 4202 of this title, the driver of any vehicle involved in the following described vehicular collisions shall immediately report such collision to the police agency which has primary jurisdictional responsibility for the location in which the collision occurred:

(1) When the collision results in injury or death to any person;

(2) When the collision occurs on a public highway and results in property damage to an apparent extent of $500 or more; or

(3) When it appears that any collision involving a driver whose physical ability is impaired as a result of the use of alcohol or drugs or any combination thereof.

(b) When a collision is not required to be reported under subsection (a) of this section, the driver may report such collision to the appropriate police agency as described in subsection (a) of this section, after complying with § 4201(b) of this title.

(c) Police agencies may investigate any collision which occurs within that agency's jurisdiction.

(d) Police agencies shall investigate and complete the State of Delaware Uniform Traffic Collision Report supplied by the Delaware Department of Safety and Homeland Security on all reported collisions involving an impaired driver, apparent property damage to the extent of $1,000 or more or personal injury or death to a person, when such collisions occur within that agency's jurisdiction.

(e) The Department of Safety and Homeland Security may require drivers involved in collisions, or police departments, to file supplemental reports of collisions upon forms furnished by it whenever the original report is insufficient in the opinion of the Department of Safety and Homeland Security. Such reports shall be without prejudice, shall be for the information of the Department of Safety and Homeland Security and shall not be open to public inspection. The fact that such reports have been so made shall be admissible in evidence solely to prove a compliance with this section but no report or any part thereof or statement contained therein shall be admissible in evidence for any other purpose in any trial, civil or criminal, arising out of such collisions.

(f) The property damage requirement in subsection (d) of this section for investigation and completion of the Uniform Traffic Collision Report shall be adjusted beginning January 1, 1997, and annually thereafter on January 1 of each calendar year by increasing the previous base rate by an additional $100, up to a maximum of $1,500.

21 Del. C. 1953, § 4203; 54 Del. Laws, c. 160, § 1; 57 Del. Laws, c. 426; 57 Del. Laws, c. 670, § 14B; 59 Del. Laws, c. 391, § 2; 66 Del. Laws, c. 238, § 2; 70 Del. Laws, c. 258, §§ 1-3; 74 Del. Laws, c. 110, § 138; 76 Del. Laws, c. 401, §§ 10, 11.;



§ 4204. Report of damaged vehicles; cars involved in fatal collisions

(a) The person in charge of any garage or repair shop to which is brought any motor vehicle which shows evidence of having been involved in a serious collision or struck by any bullet shall report to the nearest police station or sheriff's office within 24 hours after such motor vehicle is received, giving the engine number, registration number and the name and address of the owner of such vehicle.

(b) Cars involved in collisions resulting in death to human beings shall not be moved from the place of the collision until arrival of police, except if needed to convey an injured person to a hospital or doctor.

21 Del. C. 1953, § 4204; 54 Del. Laws, c. 160, § 1; 76 Del. Laws, c. 401, §§ 12, 13.;



§ 4205. Penalties

(a) Whoever violates this chapter or Chapter 41 of this title shall for the first offense be fined not less than $25 nor more than $75. For each subsequent like offense, the person shall be fined not less than $57.50 nor more than $95. All second offenses, before being punishable as such, shall have been committed within 12 months after the commission of the first offense unless otherwise specifically provided.

(b) Subsection (a) of this section shall not apply to violations for which penalties are prescribed elsewhere in this chapter or Chapter 41 of this title.

21 Del. C. 1953, § 4211; 54 Del. Laws, c. 160, § 1; 65 Del. Laws, c. 503, § 21; 68 Del. Laws, c. 9, § 40; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 106, § 29; 74 Del. Laws, c. 345, § 9; 78 Del. Laws, c. 208, §§ 11-13.;

§ 4205A Classification of offenders sentenced to imprisonment under this title.

(a) For offenses under this title, except those which involve injury or death caused to another person by the person's driving or operation of the vehicle or which involve a driving under the influence-related conviction or offense as defined in § 4177B(e)(1)a.-d. of this title, the terms of imprisonment defined in this title may be served at Supervision Accountability Level IV as defined in § 4204(c)(4) of Title 11.

(b) For offenses under this title which involve injury caused to another person by the person's driving or operation of the vehicle or a driving under the influence-related conviction or offense as defined in § 4177B(e)(1)a.-d. of this title, any term of imprisonment defined in this title shall be served at Supervision Accountability Level V as defined in § 4204(c)(5) of Title 11 or at Supervision Accountability Level IV as defined in § 4204(c)(4) of Title 11 provided that such Level IV placement must be served in a Department of Correction facility which requires full-time residence at the facility and that the person may not be outside the confines of that facility without armed supervision.

(c) For offenses under this title which involve death caused to another person by the person's driving or operation of the vehicle any term of imprisonment defined in this title shall be served at Supervision Accountability Level V as defined in § 4204(c)(5) of Title 11.

(d) A sentencing judge shall not designate under which provision of this section an offender sentenced to imprisonment for a violation of a provision of this title is to be classified to serve the offender's imprisonment. Classification pursuant to the provisions of this section of an offender sentenced to imprisonment for violation of a provision of this title shall be done at the discretion of the Department of Correction in accordance with Chapter 65 of Title 11.

74 Del. Laws, c. 345, § 9; 70 Del. Laws, c. 186, § 1.;



§ 4205A. Classification of offenders sentenced to imprisonment under this title

(a) For offenses under this title, except those which involve injury or death caused to another person by the person's driving or operation of the vehicle or which involve a driving under the influence-related conviction or offense as defined in § 4177B(e)(1)a.-d. of this title, the terms of imprisonment defined in this title may be served at Supervision Accountability Level IV as defined in § 4204(c)(4) of Title 11.

(b) For offenses under this title which involve injury caused to another person by the person's driving or operation of the vehicle or a driving under the influence-related conviction or offense as defined in § 4177B(e)(1)a.-d. of this title, any term of imprisonment defined in this title shall be served at Supervision Accountability Level V as defined in § 4204(c)(5) of Title 11 or at Supervision Accountability Level IV as defined in § 4204(c)(4) of Title 11 provided that such Level IV placement must be served in a Department of Correction facility which requires full-time residence at the facility and that the person may not be outside the confines of that facility without armed supervision.

(c) For offenses under this title which involve death caused to another person by the person's driving or operation of the vehicle any term of imprisonment defined in this title shall be served at Supervision Accountability Level V as defined in § 4204(c)(5) of Title 11.

(d) A sentencing judge shall not designate under which provision of this section an offender sentenced to imprisonment for a violation of a provision of this title is to be classified to serve the offender's imprisonment. Classification pursuant to the provisions of this section of an offender sentenced to imprisonment for violation of a provision of this title shall be done at the discretion of the Department of Correction in accordance with Chapter 65 of Title 11.

74 Del. Laws, c. 345, § 9; 70 Del. Laws, c. 186, § 1.;



§ 4206. Removal of vehicles from collision scene prohibited

No person shall remove from the scene of a collision resulting in apparent property damage any vehicle without the consent of the owner of any property which has been damaged in such collision unless a police officer is present at the scene of such collision and authorizes the removal.

For the purposes of this section, the term "person" shall not include the owner of the vehicle, the operator of the vehicle at the time of the collision or a passenger in such vehicle at the time of the collision.

62 Del. Laws, c. 136, § 2; 76 Del. Laws, c. 401, §§ 14, 15.;



§ 4207. Uniformity of interpretation

Chapters 41 and 42 of this title shall be so interpreted and construed as to effectuate the general purpose of those chapters to make uniform among the states the law relating to motor vehicles.

21 Del. C. 1953, § 4220; 54 Del. Laws, c. 160, § 1; 62 Del. Laws, c. 136, § 1.;






CHAPTER 43. EQUIPMENT AND CONSTRUCTION OF VEHICLES

Subchapter I Equipment Requirements

§ 4301. Hard rubber tires

Every solid rubber tire on a vehicle moved on any highway shall have rubber at least 1 inch thick above the edge of the flange of the entire periphery on its entire traction surface.

36 Del. Laws, c. 10, § 121; Code 1935, § 5659; 21 Del. C. 1953, § 4301.;



§ 4302. Projections from periphery of tires; exceptions

(a) No tire on a vehicle moved on a highway shall have on its periphery any block, stud, flange, cleat or spike or any other protuberances of any material other than rubber which projects beyond the tread of the traction surface of the tire, except as otherwise provided in this section. Farm machinery with tires having protuberances which will not injure the highway may be used, and tire chains of reasonable proportions may be used upon any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to slide or skid.

(b) The use of studded tires on all motor vehicles using the highways of this State is permitted from October 15 to April 15.

36 Del. Laws, c. 10, § 121; Code 1935, § 5659; 21 Del. C. 1953, § 4302; 58 Del. Laws, c. 128.;



§ 4303. Brakes — General requirements

(a) Every motor vehicle when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and to hold such vehicle and any trailer or semitrailer attached thereto including 2 separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least 2 wheels and shall be so constructed that no part which is liable to failure shall be common to the 2. A motorcycle need be equipped with only 1 brake. All brakes shall be maintained in good working order and shall conform to regulations, not inconsistent with this subchapter, to be promulgated by the Secretary. All brakes shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.

(b) All braking distances specified in this subchapter shall apply to all vehicles mentioned herein, whether such vehicles are loaded or are not loaded to the maximum capacity permitted under Chapter 45 of this title.

(c) Except as provided in this subsection, no motor vehicle, when operated upon a highway in this State, shall utilize or employ any brake or braking system that is attached to, or an integral part of, the vehicle's internal combustion engine or exhaust systems. Nothing in this section shall be interpreted as prohibiting the equipping of any motor vehicle with a braking system that is attached to, or an integral part of, the vehicle's engine or exhaust systems. Nothing in this section shall be interpreted as prohibiting the use of a braking system that is attached to, or an integral part of, the vehicle's engine or exhaust system in an emergency situation or an emergency vehicle including police, fire, ambulance, emergency medical service vehicles or other emergency vehicles.

36 Del. Laws, c. 10, § 123; 40 Del. Laws, c. 38, § 8; Code 1935, § 5661; 21 Del. C. 1953, § 4303; 57 Del. Laws, c. 670, § 15A; 76 Del. Laws, c. 368, § 1.;



§ 4304. Brakes — Performance requirements

(a) The service brakes upon any motor vehicle or combination of vehicles shall be adequate to stop such vehicle when traveling 20 miles per hour within a distance of 30 feet when upon dry asphalt or concrete pavement surface free from loose material where the grade does not exceed 1 percent.

(b) Under the road conditions mentioned in subsection (a) of this section, the hand brake shall be adequate to stop the vehicle within a distance of 55 feet and the hand brake shall be adequate to hold such vehicle stationary on any grade upon which operated.

(c) Under the road conditions mentioned in subsection (a) of this section, the service brakes upon a motor vehicle equipped with 2-wheel brakes only shall be adequate to stop the vehicle within a distance of 40 feet and the hand brake adequate to stop the vehicle within a distance of 55 feet.

36 Del. Laws, c. 10, § 123; 40 Del. Laws, c. 38, § 8; Code 1935, § 5661; 21 Del. C. 1953, § 4304.;



§ 4305. Brakes — Trailers and semitrailers

No trailer or semitrailer with a gross weight of load and vehicle in excess of 4,000 pounds shall be operated on the highways of this State at a speed in excess of 10 miles per hour unless equipped with suitable brakes controlled by the operator of the towing vehicle.

36 Del. Laws, c. 10, § 123; Code 1935, § 5661; 21 Del. C. 1953, § 4305.;



§ 4306. Horns and other sound devices; unlawful use

(a) Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order capable of emitting sound audible under normal conditions from a distance of not less than 200 feet.

(b) Except as otherwise provided, no vehicle shall be equipped with and no person shall use upon a vehicle any siren, exhaust, compression or spark plug whistle, and no person at any time shall use a horn otherwise than as a reasonable warning or make any unnecessary or unreasonable loud or harsh sound by means of a horn or other warning device.

(c) No person operating or occupying a motor vehicle on any street, highway, alley, or parking lot shall operate or permit the operation of any music amplification system, including, but not limited to, any radio, tape player, compact disc player, or any other electrical device used for the amplification of music in or on the motor vehicle so that the sound is plainly audible at a distance of 50 or more feet from the vehicle. For the purpose of this subsection, "plainly audible" means any sound which clearly can be heard by unaided hearing faculties, however, words or phrases need not be discernible and bass reverberation alone shall be sufficient to so constitute.

(d) Subsection (c) of this section shall not apply to those in a parade which has been issued a permit nor to commercially licensed vendors in the legitimate operation of their businesses.

(e) Subsection (c) of this section shall not apply to any municipality of this State with a population in excess of 50,000 which has an ordinance addressing noise violations of that type. In the event that any such municipality repeals its ordinance without substituting requirements at least as restrictive as those found in subsection (c) of this section, then the provisions of subsection (c) of this section shall take effect within that municipality.

36 Del. Laws, c. 10, § 124; Code 1935, § 5662; 21 Del. C. 1953, § 4306; 74 Del. Laws, c. 399, § 1.;



§ 4307. Warning devices for emergency vehicles

(a) Every police, fire department and fire patrol vehicle and every ambulance used for emergency calls, except as provided in subsection (b) of this section, shall be equipped with a bell, siren or exhaust whistle.

(b) A vehicle used by a fire chief, deputy fire chief, assistant fire chief, or fire police officer of a duly organized fire department, which is not owned by or the property of the fire department, shall not be equipped with such warning devices.

36 Del. Laws, c. 10, § 124; Code 1935, § 5662; 21 Del. C. 1953, § 4307; 57 Del. Laws, c. 670, § 15A; 61 Del. Laws, c. 461, § 2; 62 Del. Laws, c. 165, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 6, § 2.;



§ 4308. Rearview mirror

All motor vehicles and motorcycles shall be equipped with a mirror so placed that the driver thereof may readily ascertain the presence of any vehicle traveling in the same direction and overtaking the driver's vehicle.

36 Del. Laws, c. 10, § 125; Code 1935, § 5663; 21 Del. C. 1953, § 4308; 70 Del. Laws, c. 186, § 1.;



§ 4309. Obstructions to view on windshield or windows

(a) No person shall drive any vehicle upon a highway with any sign, poster or other nontransparent material upon the front windshield, side wings or side or rear window of such motor vehicle, other than a certificate or other paper required to be so displayed by law.

(b) No person shall drive upon a highway a vehicle with a removable windshield placard issued pursuant to § 2135 of this title or pursuant to a similar statute of any other state or country hanging from or attached to the vehicle's front windshield rearview mirror. A person may be found guilty of violating this subsection whether or not the placard is valid.

36 Del. Laws, c. 10, § 126; Code 1935, § 5664; 21 Del. C. 1953, § 4309; 73 Del. Laws, c. 397, § 4.;



§ 4310. Windshield wiper

Every windshield on a motor vehicle shall be equipped with a device for cleaning rain, snow or other moisture from the windshield. The device shall be so constructed as to be controlled or operated by the driver of the vehicle.

36 Del. Laws, c. 10, § 126; Code 1935, § 5664; 21 Del. C. 1953, § 4310.;



§ 4311. Mufflers; cutout prohibited

(a) No person shall drive a motor vehicle, including a motorcycle, on a highway, including residential streets, unless such motor vehicle or motorcycle is equipped with a muffler in good working order and in accordance with manufacturer's specifications and in constant operation to prevent excessive or unusual noise.

(b) No person shall use a "muffler cutout" on any motor vehicle upon a highway.

(c) It shall be unlawful to sell or offer for sale any muffler without interior baffle plates or other effective muffling devices or to sell or offer for sale any "gutted muffler," "muffler cutout" or "straight exhaust."

(d) The provisions of this section shall only apply if there is not a violation of § 4311A of this title.

36 Del. Laws, c. 10, § 127; 37 Del. Laws, c. 10, § 34; Code 1935, § 5665; 21 Del. C. 1953, § 4311; 59 Del. Laws, c. 371, § 1; 61 Del. Laws, c. 478, § 1; 75 Del. Laws, c. 164, § 3.;

§ 4311A Muffler requirements for commercial vehicles equipped with engine compression brake devices.

(a) No person shall drive a commercial vehicle equipped with an engine compression brake device on a highway, including residential streets, unless such commercial vehicle is also equipped with a muffler in good working order and in accordance with manufacturer's specifications and in constant operation to prevent excessive noise.

(b) For the purposes of this section, "engine compression brake device" shall mean any device that uses the engine and transmission to impede the forward motion of the motor vehicle by compression of the engine.

75 Del. Laws, c. 164, § 1.;



§ 4311A. Muffler requirements for commercial vehicles equipped with engine compression brake devices

(a) No person shall drive a commercial vehicle equipped with an engine compression brake device on a highway, including residential streets, unless such commercial vehicle is also equipped with a muffler in good working order and in accordance with manufacturer's specifications and in constant operation to prevent excessive noise.

(b) For the purposes of this section, "engine compression brake device" shall mean any device that uses the engine and transmission to impede the forward motion of the motor vehicle by compression of the engine.

75 Del. Laws, c. 164, § 1.;



§ 4312. Safety glass — Equipment; definition

(a) No person shall operate, on any public highway or street in this State, any motor vehicle which is registered in the State and which has been manufactured or assembled on or after July 1, 1937, unless such motor vehicle and/or any trailer drawn thereby is equipped with safety glass, wherever glass is used in partitions, doors, windows or windshields.

(b) The term "safety glass" as used in this subchapter means glass so treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from external sources or by glass when the glass is cracked or broken.

40 Del. Laws, c. 35, §§ 1, 2; Code 1935, §§ 5714, 5715; 41 Del. Laws, c. 234, § 1; 21 Del. C. 1953, § 4312.;



§ 4313. Safety glass — Federal safety standards applicable to windshield, front side windows and side wings; window tinting

(a) No person shall operate any motor vehicle on any public highway, road or street with the front windshield, the side windows to the immediate right and left of the driver and/or side wings forward of and to the left and right of the driver that do not meet the requirements of Federal Motor Vehicle Safety Standard 205 in effect at the time of its manufacture.

(b) Nothing in this section shall prohibit the use of any products or materials along the top edge of the windshield so long as such products or materials are transparent and do not encroach upon the AS-1 portion of the windshield as provided by FMVSS 205 and [former] FMVSS 128.

(c) No person shall operate any motor vehicle on any public highway, road or street which does not conspicuously display a certificate by the manufacturer of any "after manufacture" window tinting material which may have been installed that such window tinting material meets the requirements of FMVSS 205 in effect at the time of the vehicle's manufacture. It shall be a valid defense to any charge under this subsection if the person so charged produces in court a validated mandatory inspection notice showing that the Division of Motor Vehicles has examined the motor vehicle since the date of offense and certifies compliance with FMVSS 205.

(d) No person shall be convicted under this section if that person possesses a statement signed by a licensed practitioner of medicine and surgery or osteopathic medicine or optometry verifying that tinted windows are medically necessary for the owner or usual operator of said vehicle.

(e) This section shall not apply to anodized glass which is correctly installed in the windshield and windows of an antique motor vehicle or street rod, as such are defined in §§ 2196 and 2197 of this title or of a motor vehicle validly insured under an antique, classic or street rod designated motor vehicle insurance policy that covers the motor vehicle, pursuant to § 2118 of this title.

(f) This section shall not apply to any surveillance vehicles operated by a police officer, as defined under § 8401(5) of Title 11. This exception shall not apply to marked vehicles, or those unmarked vehicles used primarily for regular duty patrols.

40 Del. Laws, c. 35, § 4; Code 1935, § 5717; 46 Del. Laws, c. 63; 21 Del. C. 1953, § 4313; 57 Del. Laws, c. 670, § 15B; 64 Del. Laws, c. 33, § 1; 67 Del. Laws, c. 227, § 1; 68 Del. Laws, c. 210, § 1; 70 Del. Laws, c. 357, § 1; 71 Del. Laws, c. 396, § 1; 74 Del. Laws, c. 393, § 1.;

§ 4313A Commercial window tinting.

(a) No person who installs window tinting material in motor vehicles as part of a commercial activity shall do so in violation of the requirements of § 4313 of this title.

(b) Whoever violates subsection (a) of this section shall be fined not less than $100 nor more than $500. If any fee was charged for such installation, the violator shall pay restitution to the owner of the vehicle in the amount of the fee charged for installing the illegal window tinting.

74 Del. Laws, c. 39, § 1.;



§ 4313A. Commercial window tinting

(a) No person who installs window tinting material in motor vehicles as part of a commercial activity shall do so in violation of the requirements of § 4313 of this title.

(b) Whoever violates subsection (a) of this section shall be fined not less than $100 nor more than $500. If any fee was charged for such installation, the violator shall pay restitution to the owner of the vehicle in the amount of the fee charged for installing the illegal window tinting.

74 Del. Laws, c. 39, § 1.;



§ 4314. Lights and reflectors; change of original design or performance of vehicle

A person may not use on any motor vehicle or trailer any light, lamp or reflector that tends to change the original design or performance of the motor vehicle or trailer, unless the light, lamp or reflector is of a type that has been approved by the Department and is mounted, adjusted and aimed in accordance with regulations adopted by the Secretary. Such regulations shall not violate the Federal Motor Vehicle Safety Standards.

66 Del. Laws, c. 109, § 1.;



§ 4315. Penalties for §§ 4301-4316

(a) Whoever violates §§ 4301-4305 of this title shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, the person shall be fined not less than $57.50 nor more than $230, or imprisoned not less than 10 nor more than 30 days, or both.

(b) Whoever violates §§ 4306-4311 of this title, except for § 4306(c) of this title, shall for the first offense be fined not less than $10 nor more than $28.75. For each subsequent like offense, the person shall be fined not less than $28.75 nor more than $100. Whoever violates § 4306(c) of this title shall be subject to a fine of at least $50 and not to exceed $250. For each subsequent offense such person shall be subject to a fine of at least $125 and not to exceed $500.

(c) Whoever violates § 4311A of this title shall be fined $500.

(d) Whoever being the operator, owner or custodian of any motor vehicle which is operated in violation of §§ 4312-4316 of this title shall be fined not less than $28.75 nor more than $100.

(e) In case of any violation of §§ 4301-4316 of this title by any common carrier or person operating under a permit or certificate issued by any public authority, in addition to the penalties prescribed in this section, such permit or certificate shall be revoked or, in the discretion of the issuing authority suspended until such sections are satisfactorily complied with.

36 Del. Laws, c. 10, §§ 141, 142; 37 Del. Laws, c. 10, § 34; 38 Del. Laws, c. 30; 40 Del. Laws, c. 35, § 6; 40 Del. Laws, c. 37, § 1; Code 1935, §§ 5679, 5680, 5719; 45 Del. Laws, c. 292, § 2; 46 Del. Laws, c. 61; 21 Del. C. 1953, § 4315; 65 Del. Laws, c. 503, § 22; 68 Del. Laws, c. 9, §§ 41-43; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 399, §§ 2, 3; 75 Del. Laws, c. 164, § 2.;



§ 4316. Directional signal lights

All new vehicles licensed in this State must be equipped with directional signal lights.

21 Del. C. 1953, § 4316; 49 Del. Laws, c. 96, § 1.;



§ 4317. Protectors or flaps behind rear wheels of vehicles

(a) No person shall operate, cause or permit to be operated any bus or commercial motor vehicle having a gross weight of 8,000 pounds or more, including semitrailers and trailers, upon the highways of this State unless it is equipped with suitable metal protectors or substantial flexible flaps behind the rearmost wheels of the vehicle or combination to prevent the projection of rocks, dirt, water or other substances to the rear and to minimize side spray.

(b) The flap, shield or other device shall extend down from the vehicle's body to not more than 8 inches above the road surface, but not more than 15 inches when the vehicle is in an unloaded condition. The protector or flap shall extend laterally at least the width of the tire being protected.

(c) If any bus or commercial motor vehicle, including semitrailers and trailers, is so designed or constructed that the objectives in subsection (a) of this section are accomplished by reason of fender or body construction or other means of enclosure, either permanent or temporary, then the requirements of this section have been satisfied.

(d) This section shall not apply to any farm tractor or to uncoupled truck tractors or other vehicles where the construction is such that complete freedom around the wheel area is necessary to secure the designed use of the vehicle.

(e) The Director of the Division of Motor Vehicles shall set and adopt such regulations as are necessary to implement this section.

(f) Whoever violates this section shall for the first offense be fined not less than $10 nor more than $28.75. For each subsequent like offense, the person shall be fined not less than $28.75 nor more than $100.

21 Del. C. 1953, § 4359; 57 Del. Laws, c. 684; 58 Del. Laws, c. 410; 65 Del. Laws, c. 503, § 23; 68 Del. Laws, c. 9, § 44; 70 Del. Laws, c. 186, § 1.;



§ 4318. Bumper, frame rail, and body heights

(a) No passenger vehicle or station wagon that is required to be registered under Chapter 21 of this title shall be registered or operated upon any highway of the State if the bumper height of such vehicle exceeds 22 inches from the ground to the bottom of the bumper, or if the vehicle frame rail is higher than the attached bumper, or if the maximum distance between the vehicle body and vehicle frame rail exceeds 3 inches.

(b) Vehicles not included in subsection (a) of this section that are required to be registered under Chapter 21 of this title shall not be registered or operated upon any highway of the State if the bumper height of such vehicle exceeds 30 inches from the ground to the bottom of the bumper, or if the vehicle frame rail is higher than the attached bumper, or if the maximum distance between the vehicle body and vehicle frame rail exceeds 3 inches.

(c) The following vehicles are exempt from this section: antique motor vehicles registered under § 2196 of this title; authorized emergency vehicles; motor vehicles with a gross vehicle weight rating of 10,000 pounds or greater; and vehicles registered with farm truck plates (FT tags), as defined in § 2113(1) of this title.

(d) Any person found guilty of operating a motor vehicle in violation of this section shall, for the first offense, be fined not less than $50 nor more than $115 For each subsequent like offense within one year, such person shall be fined not less than $100 nor more than $230. Measurements made with an over-the-counter measuring device shall be prima facie evidence of a violation.

62 Del. Laws, c. 147, § 1; 68 Del. Laws, c. 9, § 45; 70 Del. Laws, c. 85, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4319. Mandatory reverse warning — Commercial vehicle

(a) Except as to farm vehicles, all commercial vehicles registered in the State with a gross weight rating of 26,001 pounds or more shall be equipped with:

(1) An audible reverse warning signal, so as to adequately place an individual within 50 feet of such vehicle on notice that such commercial vehicle intends to and/or is in the process of moving backwards in a reverse gear;

(2) A backup camera visible in the cab of the vehicle; or

(3) An audible warning device that will alert the driver when the vehicle is approaching an object.

(b) This section shall only apply to commercial vehicles that are titled on or after January 1, 2014.

(c) Whomever violates this section shall be subject to a civil penalty of $75. For each subsequent offense within 2 years of a prior offense, the person shall be subject to a civil penalty of $175.

79 Del. Laws, c. 179, § 1.;






Subchapter II Lights

§ 4331. When lighted lamps are required

(a) Every vehicle upon a highway within this State at any time from sunset to sunrise, or during fog, smoke, rain or when windshield wipers are in use because of weather conditions or at any other time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of 1,000 feet ahead shall display lighted lamps and illuminating devices, exclusive of parking lamps, as hereinafter respectively required for different classes of vehicles, subject to exceptions with respect to parked vehicles.

(b) The portion of subsection (a) of this section criminalizing the failure to display lighted lamps and illuminating devices when windshield wipers are in use because of weather conditions shall constitute a secondary offense in that no person shall be stopped by a police officer for that failure alone.

36 Del. Laws, c. 10, §§ 128, 130; Code 1935, §§ 5666, 5668; 21 Del. C. 1953, § 4331; 50 Del. Laws, c. 292, § 1; 59 Del. Laws, c. 504, § 1; 69 Del. Laws, c. 417, §§ 1-3.;



§ 4332. Visibility distance and mounted height of lamps

(a) Whenever requirement is hereinafter declared as to distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, said provisions shall apply during the times stated in § 4331 of this title in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

(b) Whenever requirement is hereinafter declared as to the mounted height of lamps or devices it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

36 Del. Laws, c. 10, §§ 128, 130; Code 1935, §§ 5666, 5668; 21 Del. C. 1953, § 4332; 50 Del. Laws, c. 292, § 1.;



§ 4333. Head lamps on motor vehicles

(a) Every motor vehicle, trailer, semitrailer and pole motor-driven cycle shall be equipped with at least 2 head lamps with at least 1 on each side of the front of the motor vehicle, which head lamps shall comply with the requirements and limitations set forth in this chapter.

(b) Every motorcycle and every motor-driven cycle shall be equipped with at least 1 and not more than 2 head lamps which shall comply with the requirements and limitations of this chapter.

(c) Every head lamp upon every motor vehicle, including every motorcycle and motor-driven cycle, shall be located at a height measured from the center of the head lamp of not more than 54 inches nor less than 24 inches, to be measured as set forth in § 4332(b) of this title.

36 Del. Laws, c. 10, §§ 128, 130; Code 1935, §§ 5666, 5668; 21 Del. C. 1953, § 4333; 50 Del. Laws, c. 292, § 1; 51 Del. Laws, c. 235.;



§ 4334. Tail lamps

(a) Every motor vehicle, trailer, semitrailer and pole trailer and any other vehicle which is being drawn at the end of a train of vehicles shall be equipped with at least 1 tail lamp, mounted on the rear, which, when lighted as hereinbefore required, shall emit a red light plainly visible from a distance of 500 feet to the rear, provided, that, in the case of a train of vehicles only the tail lamp on the rearmost vehicle need actually be seen from the distance specified. Provided, however, that every such above mentioned vehicle, other than a truck tractor, registered in this State and manufactured or assembled after July 1, 1956, shall be equipped with at least 2 tail lamps mounted on the rear, which, when lighted as herein required, shall comply with this section.

(b) Every tail lamp upon every vehicle shall be located at a height of not more than 72 inches nor less than 20 inches.

(c) Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of 50 feet to the rear. Any tail lamp or tail lamps, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

36 Del. Laws, c. 10, § 128; Code 1935, § 5666; 21 Del. C. 1953, § 4334; 50 Del. Laws, c. 292, § 1.;



§ 4335. New vehicles to be equipped with reflectors

(a) Every new motor vehicle hereafter sold and operated upon a highway, other than a truck tractor, shall carry on the rear, either as a part of the tail lamps or separately, 2 red reflectors, except that every motorcycle and every motor-driven cycle shall carry at least 1 reflector meeting the requirements of this section, and except that vehicles of the type mentioned in § 4338 of this title shall be equipped with reflectors as required in those sections applicable thereto.

(b) Every such reflector shall be mounted on the vehicle at a height not less than 20 inches nor more than 60 inches measured as set forth in § 4332(b) of this title, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within 350 feet to 100 feet from such vehicle when directly in front of lawful upper beams of head lamps, except that visibility from a greater distance is hereinafter required of reflectors on certain types of vehicles.

21 Del. C. 1953, § 4335; 50 Del. Laws, c. 292, § 1.;



§ 4336. Stop lamps and turn signals required on new motor vehicles

It shall be unlawful for any person to sell any new motor vehicle, including any motorcycle or motor-driven cycle, in this State, or for any person to drive such vehicle on the highways, unless equipped with at least 1 stop lamp meeting the requirements of § 4347 of this title.

21 Del. C. 1953, § 4336; 50 Del. Laws, c. 292, § 1.;



§ 4337. Application of succeeding sections

Those sections of this chapter which follow immediately, including §§ 4338-4342 of this title, relating to clearance and marker lamps, reflectors and stoplights, shall apply as stated in said sections to vehicles of the type therein enumerated, namely passenger buses, trucks, truck tractors and certain trailers, semitrailers and pole trailers, respectively, when operated upon any highway, and such vehicles shall be equipped as required and all lamp equipment required shall be lighted at times mentioned in § 4331 of this title, except that clearance and side marker lamps need not be lighted on any said vehicle when operated within any municipality where there is sufficient light to render clearly discernible persons and vehicles on the highway at a distance of 500 feet.

21 Del. C. 1953, § 4337; 50 Del. Laws, c. 292, § 1.;



§ 4338. Additional equipment required on certain vehicles

In addition to other equipment required in this chapter, the following vehicles shall be equipped as herein stated under the conditions stated in § 4337 of this title:

(1) On every bus or truck, whatever its size, there shall be the following:

On the rear, 2 reflectors, 1 at each side, and 1 stoplight;

(2) On every bus or truck 80 inches or more in overall width, in addition to the requirements in paragraph (1) of this section:

On the front, 2 clearance lamps, 1 at each side; on the rear, 2 clearance lamps, 1 at each side; on the side, 2 side marker lamps, 1 at or near the front and 1 at or near the rear; on each side, 2 reflectors, 1 at or near the front and 1 at or near the rear;

(3) On every truck tractor:

On the front, 2 clearance lamps, 1 at each side; on the rear, 1 stoplight;

(4) On every trailer or semitrailer having a gross weight in excess of 3,000 pounds:

On the front, 2 clearance lamps, 1 at each side; on each side, 2 side marker lamps, 1 at or near the front and 1 at or near the rear; on each side, 2 reflectors, 1 at or near the front and 1 at or near the rear; on the rear, 2 clearance lamps, 1 at each side; also 2 reflectors, 1 at each side and 1 stoplight;

(5) On every pole trailer in excess of 3,000 pounds gross weight:

On each side, 1 side marker lamp and 1 clearance lamp which may be in combination to show to the front, side and rear; on the rear of the pole trailer or load, 2 reflectors, 1 at each side;

(6) On every trailer, semitrailer or pole trailer weighing 3,000 pounds gross or less:

On the rear, 2 reflectors, 1 on each side. If any trailer or semitrailer is so loaded or is of such dimensions as to obscure the stoplight on the towing vehicle, then such vehicle shall also be equipped with 1 stoplight.

21 Del. C. 1953, § 4338; 49 Del. Laws, c. 220, § 25; 50 Del. Laws, c. 292, § 1.;



§ 4339. Color of clearance lamps, side marker lamps, backup lamps and reflectors

(a) Front clearance lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display and reflect an amber color.

(b) Rear clearance lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display and reflect a red color.

(c) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stoplight or other signal device, which may be red, amber or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a backup lamp shall be white or amber.

21 Del. C. 1953, § 4339; 50 Del. Laws, c. 292, § 1; 77 Del. Laws, c. 263, §§ 1, 2.;



§ 4340. Mounting of reflectors, clearance lamps and side marker lamps

(a) Reflectors, when required by § 4338 of this title, shall be mounted at a height not less than 24 inches and not higher than 60 inches above the ground on which the vehicle stands, except that if the highest part of the permanent structure of the vehicle is less than 24 inches, the reflector at such point shall be mounted as high as that part of the permanent structure will permit.

The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

Any required red reflector on the rear of a vehicle may be incorporated with the tail lamp, but such reflector shall meet all the other reflector requirements of this chapter.

(b) Clearance lamps shall be mounted on the permanent structure of the vehicle in such a manner as to indicate its extreme width and as near the top thereof as practicable. Clearance lamps and side marker lamps may be mounted in combination provided illumination is given as required herein with reference to both.

21 Del. C. 1953, § 4340; 50 Del. Laws, c. 292, § 1.;



§ 4341. Visibility of reflectors, clearance lamps and marker lamps

(a) Every reflector upon any vehicle referred to in § 4338 of this title shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within 600 feet to 100 feet from the vehicle when directly in front of lawful upper beams of head lamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear.

(b) Front and rear clearance lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at a distance of 500 feet from the front and rear, respectively, of the vehicle.

(c) Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the time lights are required at a distance of 500 feet from the side of the vehicle on which mounted.

21 Del. C. 1953, § 4341; 50 Del. Laws, c. 292, § 1.;



§ 4342. Obstructed lights not required

Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp (except tail lamps) need not be lighted which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination, but this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.

21 Del. C. 1953, § 4342; 50 Del. Laws, c. 292, § 1.;



§ 4343. Lamp or flag on projecting load

(a) Whenever the load upon any vehicle extends to the rear 4 feet or more beyond the bed or body of such vehicle there shall be displayed at the extreme rear end of the load, at the time specified in § 4331 of this title, a red light or lantern plainly visible from a distance of at least 500 feet to the sides and rear. The red light or lantern required under this section shall be, in addition to the red rear light required upon every vehicle. At any other time there shall be displayed at the extreme rear end of such load a red flag or cloth not less than 12 inches square and so hung that the entire area is visible to the driver of a vehicle approaching from the rear.

(b) This section does not apply to:

(1) Any vehicle carrying wooden prefabricated roof trusses in an inverted position, if the trusses do not extend more than 10 feet beyond the rear of the bed or body of the vehicle;

(2) A combination of vehicles carrying an indivisible load if the load is not over 70 feet long, and the load is being transported during daylight hours; or

(3) Any vehicle or combination of vehicles carrying:

a. Piling, poles or mill logs;

b. Nursery stock; or

c. Crew or racing shells.

(c) Subject to the maximum length limits of this section, the load on any vehicle operated alone or the load on the front vehicle of a combination of vehicles:

(1) Except as provided in paragraph (c)(2) of this section, may not extend more than 3 feet beyond the foremost part of the vehicle; and

(2) May extend more than 3 feet beyond the foremost part of a vehicle equipped with front-end loading attachments and containers used in collecting garbage, rubbish, refuse or recyclable materials when the vehicle is actively engaged in collecting garbage, rubbish, refuse or recyclable materials.

21 Del. C. 1953, § 4343; 50 Del. Laws, c. 292, § 1; 71 Del. Laws, c. 249, §§ 1, 2.;



§ 4344. Lamps on parked vehicles

(a) Every vehicle, except motorcycles, shall be equipped with at least 1 lamp which, when lighted, shall display a white or amber light visible from a distance of 500 feet to the front of the vehicle, and a red light visible from a distance of 500 feet to the rear of the vehicle. The lamp shall be situated so that 1 such lamp, or combination of lamps meeting the requirements of this section, is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

(b) Whenever a vehicle (whether attended or unattended) is parked or stopped upon a street or highway, at a time when there is insufficient light to reveal any person or object within a distance of 500 feet upon the highway, such vehicle shall be equipped with and shall display lamps meeting the requirements of subsection (a) of this section, but it shall not be necessary to display the lamps upon a vehicle which is lawfully parked upon a portion of a roadway which is ordinarily or customarily used for parking vehicles.

(c) Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

36 Del. Laws, c. 10, §§ 134, 141; 37 Del. Laws, c. 10, § 34; Code 1935, §§ 5672, 5679; 45 Del. Laws, c. 292, § 2; 21 Del. C. 1953, § 4344; 50 Del. Laws, c. 292, § 1; 60 Del. Laws, c. 384, § 1.;



§ 4345. Lamps on other vehicles and equipment

Every vehicle, including animal-drawn vehicles and vehicles referred to in § 4355(c) of this title, not specifically required by this subchapter to be equipped with lamps or other lighting devices, shall at all times specified in § 4331 of this title be equipped with at least 1 lamp displaying a white light visible from a distance of not less than 500 feet to the front of said vehicle and shall also be equipped with 2 lamps displaying red light visible from a distance of not less than 500 feet to the rear of said vehicle, or as an alternative, 1 lamp displaying a red light visible from a distance of not less than 500 feet to the rear and 2 red reflectors visible for distances of 100 to 600 feet to the rear when illuminated by the upper beams of head lamps.

21 Del. C. 1953, § 4345; 50 Del. Laws, c. 292, § 1.;



§ 4346. Spot lamps and auxiliary lamps

(a) Spot lamps. — Any motor vehicle may be equipped with not to exceed 2 spot lamps, and every lighted spot lamp shall be so aimed and used upon approaching another vehicle that no part of the high intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than 100 feet ahead of the vehicle.

(b) Fog lamps. — Any motor vehicle may be equipped with not to exceed 2 fog lamps mounted on the front at a height not less than 12 inches nor more than 30 inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high intensity portion of the light to the left of the center of the vehicle shall at a distance of 25 feet ahead project higher than a level of 4 inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the above requirements may be used with lower head lamp beams as specified in § 4349 of this title.

(c) Auxiliary passing lamp. — Any motor vehicle may be equipped with not to exceed 1 auxiliary passing lamp mounted on the front at a height not less than 24 inches nor more than 42 inches above the level surface upon which the vehicle stands. Section 4349 of this title shall apply to any combination of head lamps and auxiliary passing lamps.

(d) Auxiliary driving lamp. — Any motor vehicle may be equipped with not to exceed 1 auxiliary driving lamp mounted on the front at a height not less than 16 inches nor more than 42 inches above the level surface upon which the vehicle stands. Section 4349 of this title shall apply to any combination of head lamps and auxiliary driving lamps.

21 Del. C. 1953, § 4346; 50 Del. Laws, c. 292, § 1.;



§ 4347. Signal lamps and signal devices

(a) Any motor vehicle may be equipped and when required under this chapter shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than 100 feet to the rear in normal sunlight, and which shall be actuated upon application of the service (foot) brake and be incorporated with 1 or more other rear lamps.

(b) Any motor vehicle may be equipped and when required under this chapter shall be equipped with lamps or mechanical signal devices showing to the front and rear for the purpose of indicating an intention to turn either to the right or left. When lamps are used for such purpose, the lamps showing to the front shall be located on the same level and as widely spaced laterally as practicable and when in use shall display a white or amber light, or any shade of color between white and amber, visible from a distance of not less than 100 feet to the front in normal sunlight, and the lamps showing to the rear shall be located at the same level and as widely spaced laterally as practicable and when in use shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than 100 feet to the rear in normal sunlight. When actuated such lamps shall indicate the intended direction of turning by flashing the lights showing to the front and rear on the side toward which the turn is made. Where mechanical signal devices are used for such purpose, said devices shall be self-illuminated when in use at the times mentioned in § 4331 of this title.

(c) No stop lamp or signal lamp or device shall project a glaring light.

21 Del. C. 1953, § 4347; 50 Del. Laws, c. 292, § 1.;



§ 4348. Additional lighting equipment

(a) Any motor vehicle may be equipped with not more than 2 side cowl or fender lamps which shall emit an amber or white light without glare.

(b) Any motor vehicle may be equipped with not more than 1 running board courtesy lamp on each side thereof which shall emit a white or amber light without glare.

(c) Any motor vehicle may be equipped with not more than 2 backup lamps either separately or in combination with other lamps, but any such backup lamp shall not be lighted when the motor vehicle is in forward motion.

(d)(1) Any vehicle may be equipped with lamps which may be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing and when so equipped may display such warning in addition to any other warning signals required by this subchapter.

(2)a. The lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable and shall display simultaneously flashing white or amber lights, or any shade of color between white and amber.

b. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red.

c. These warning lights shall be visible from a distance of not less than 500 feet under normal atmospheric conditions at night.

(3) Flashing headlights may be installed upon any motor vehicle being used by a fire chief, assistant fire chief, fire engineer, fire police officer, police officer, a firefighter who is a member of any regularly established fire company or by an ambulance attendant who is a member of any regularly established ambulance service. Flashing lights shall only be installed if duly authorized by the fire chief or ambulance captain of the respective fire or ambulance company. The lights shall be used only in response to duty as a first responder. Only those firefighters or ambulance attendants of regularly established fire companies duly designated as first responders by their respective fire chief, or those ambulance attendants of other regularly established ambulance services duly designated as first responders by their respective ambulance captain, shall be authorized to use such flashing lights, notwithstanding § 4353(c) of this title. Nothing in this section shall be interpreted to grant emergency vehicle status to firefighters or ambulance attendants making use of such signals in their personal vehicles pursuant to § 4106 of this title. Flashing lights as used in this subsection shall mean a sudden and transient outburst of bright light either operated or activated by 4-way flashers and/or by a high and low beam headlight switch on the vehicle.

21 Del. C. 1953, § 4348; 50 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 414, § 1; 77 Del. Laws, c. 6, §§ 4, 6.;



§ 4349. Multiple beam road lighting equipment

Except as hereinafter provided, the head lamps or the auxiliary driving lamp or the auxiliary passing lamp or combination thereof on motor vehicles other than motorcycles or motor-driven cycles shall be so arranged that the driver may select at will between distributions of light projected to different elevations and such lamps may, in addition, be so arranged that such selection can be made automatically, subject to the following limitations:

(1) There shall be an uppermost distribution of light or composite beam so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 350 feet ahead for all conditions of loading;

(2) There shall be a lowermost distribution of light or composite beam so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 100 feet ahead; and on a straight level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver;

(3) Every new motor vehicle, other than a motorcycle or motor-driven cycle, registered in this State after January 1, 1956, which has multiple beam road lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamps is in use and shall not otherwise be lighted. The indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

21 Del. C. 1953, § 4349; 50 Del. Laws, c. 292, § 1.;



§ 4350. Use of multiple beam road lighting equipment

Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in § 4331 of this title, the driver shall use a distribution of light or composite beam directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(1) Whenever a driver of a vehicle approaches an oncoming vehicle within 500 feet, such driver shall use a distribution of light or composite beam so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light or composite beam specified in § 4349(2) of this title shall be deemed to avoid glare at all times, regardless of road contour and loading;

(2) Whenever the driver of a vehicle follows another vehicle within 200 feet to the rear, except when engaged in the act of overtaking and passing, such driver shall use a distribution of light permissible under this chapter other than the uppermost distribution of light specified in § 4349(1) of this title.

21 Del. C. 1953, § 4350; 50 Del. Laws, c. 292, § 1.;



§ 4351. Lighting equipment on motor-driven cycles

The head lamp or head lamps upon every motor-driven cycle may be of the single beam type but in either event shall comply with the requirements and limitations as follows:

(1) Every such head lamp or head lamps on a motor-driven cycle shall be of sufficient intensity to reveal a person or a vehicle at a distance of not less than 100 feet when the motor-driven cycle is operated at any speed less than 25 miles per hour, and at a distance of not less than 200 feet when the motor-driven cycle is operated at a speed of 25 or more miles per hour, and at a distance of not less than 300 feet when the motor-driven cycle is operated at a speed of 35 or more miles per hour;

(2) In the event the motor-driven cycle is equipped with a multiple beam head lamp or head lamps the upper beam shall meet the minimum requirements set forth above and shall not exceed the limitations set forth in § 4349(1) of this title, and the lowermost beam shall meet the requirements applicable to a lowermost distribution of light as set forth in § 4349 of this title;

(3) In the event the motor-driven cycle is equipped with a single beam lamp or lamps, such lamps shall be so aimed that when the vehicle is loaded none of the high intensity portion of light, at a distance of 25 feet ahead, shall project higher than the level of the center of the lamp from which it comes.

21 Del. C. 1953, § 4351; 50 Del. Laws, c. 292, § 1.;



§ 4352. Number of driving lamps required or permitted

(a) At all times specified in § 4331 of this title, at least 2 lighted lamps shall be displayed, 1 on each side at the front of every motor vehicle other than a motorcycle or motor-driven cycle, except when such vehicle is parked subject to the regulations governing lights on parked vehicles.

(b) Whenever a motor vehicle equipped with head lamps as required in this subchapter is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of intensity greater than 300 candlepower, not more than a total of 4 of any such lamps on the front of a vehicle shall be lighted at any 1 time when upon a highway.

21 Del. C. 1953, § 4352; 50 Del. Laws, c. 292, § 1.;



§ 4353. Special restrictions on lamps

(a) Any lighted lamp or illuminating device upon a motor vehicle other than head lamps, spot lamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps and school bus warning lamps, which projects a beam of light of an intensity greater than 300 candlepower, shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than 75 feet from the vehicle.

(b) No person shall drive or move any vehicle or equipment upon any highway with any lamp or device thereon displaying a red light visible from directly in front of the center thereof. This section shall not apply to any vehicle upon which a red light visible from the front is expressly authorized or required by this subchapter.

(c) Flashing lights are prohibited except on an authorized emergency vehicle, school bus, snow removal equipment, vehicles authorized by the Secretary of Safety and Homeland Security if determined to be in the interest of public safety, or on any vehicle as a means of indicating a right or left turn or the presence of a vehicular hazard requiring unusual care in approaching, overtaking or passing.

21 Del. C. 1953, § 4353; 50 Del. Laws, c. 292, § 1; 65 Del. Laws, c. 468, § 1; 75 Del. Laws, c. 89, § 281(b).;



§ 4354. Standards for lights on snow removal equipment

(a) The Department of Safety and Homeland Security shall adopt standards and specifications applicable to head lamps, clearance lamps, identification and other lamps on snow removal equipment when operated on the highways of this State in lieu of the lamps otherwise required on motor vehicles by this subchapter. Such standards and specifications may permit the use of flashing lights for purposes of identification on snow removal equipment when in service upon the highways. The standards and specifications for lamps referred to in this section shall correlate with and, so far as possible, conform with those approved by the American Association of State Highway Officials.

(b) It shall be unlawful to operate any snow removal equipment on any highway unless the lamps thereon comply with and are lighted when and as required by the standards and specifications adopted as provided in this section.

21 Del. C. 1953, § 4354; 50 Del. Laws, c. 292, § 1; 57 Del. Laws, c. 670, § 15C; 74 Del. Laws, c. 110, § 138.;



§ 4355. Scope and effect of regulations

(a) It is a misdemeanor for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person, or which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this subchapter, or which is equipped in any manner in violation of this subchapter or for any person to do any act forbidden or fail to perform any act required under this subchapter.

(b) Nothing contained in this subchapter shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with this subchapter.

(c) This subchapter, with respect to equipment on vehicles, shall not apply to implements of husbandry, road machinery, road rollers, or farm tractors except as herein made applicable.

21 Del. C. 1953, § 4355; 50 Del. Laws, c. 292, § 1.;



§ 4356. Use of flashing lights

(a) Any motor vehicle used by a fire chief, deputy fire chief, assistant fire chief, chief engineer, fire police officer and Chief EMS officer may have placed upon such motor vehicle flashing blue and white lights. Such flashing blue and white lights shall be used by the fire chief, deputy fire chief, assistant fire chief, chief engineer, fire police officer and Chief EMS officer of any regularly established fire company or ambulance company only in the performance of their duties. The white lights permitted under this subsection shall be embedded in, or otherwise associated with the activation or operation of, the headlamps and/or the flashing turn signal lights of the vehicle.

(b) A police vehicle, a volunteer fire company-owned vehicle or a City of Wilmington bureau of fire-owned vehicle may have placed upon such vehicle flashing blue and red lights or flashing blue, red and/or white lights.

21 Del. C. 1953, § 4357; 53 Del. Laws, c. 13; 61 Del. Laws, c. 155, § 1; 62 Del. Laws, c. 165, § 2; 68 Del. Laws, c. 37, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 20, §§ 1, 2; 77 Del. Laws, c. 6, § 3.;

§ 4356A Use of revolving or flashing green light.

Any motor vehicle used by a fire department or police department and emergency vehicles of state, federal, county or municipal departments, or public service corporations as are designated or authorized as emergency vehicles by the Secretary of Safety and Homeland Security, may be equipped with a green revolving or flashing light for use only when the vehicle is in service at an accident, fire or disaster scene to signify a command post to which fire and police officials may report for instructions or orders, or for use on hazardous material response vehicles traveling to such scene on the request of the fire department or the police department. Such green revolving or flashing lights may only be used on a vehicle for the purposes and in the manner stated in this section.

63 Del. Laws, c. 365, § 1; 75 Del. Laws, c. 89, § 281(c).;



§ 4356A. Use of revolving or flashing green light

Any motor vehicle used by a fire department or police department and emergency vehicles of state, federal, county or municipal departments, or public service corporations as are designated or authorized as emergency vehicles by the Secretary of Safety and Homeland Security, may be equipped with a green revolving or flashing light for use only when the vehicle is in service at an accident, fire or disaster scene to signify a command post to which fire and police officials may report for instructions or orders, or for use on hazardous material response vehicles traveling to such scene on the request of the fire department or the police department. Such green revolving or flashing lights may only be used on a vehicle for the purposes and in the manner stated in this section.

63 Del. Laws, c. 365, § 1; 75 Del. Laws, c. 89, § 281(c).;



§ 4357. Carrying of flares in certain vehicles; use upon becoming disabled

(a) No person shall operate any vehicle having a width in any part in excess of 80 inches or a gross weight of vehicle and load of 8,000 pounds or more upon the highways of this State outside of a business or residential district during the period when lighted lamps must be displayed on vehicles, unless there shall be carried in such vehicle at least 3 flares, or 3 red electric lanterns or 3 portable red emergency reflectors capable of being distinguished at a distance of not less than 600 feet under normal atmospheric conditions at night.

(b) Whenever any vehicle described in subsection (a) of this section or its lighting equipment is disabled during the period when lighted lamps must be displayed and such vehicle cannot immediately be removed from the main traveled portion of a highway outside of a business or residential district, the driver or other person in charge of such vehicle shall cause flares, lanterns or reflectors to be lighted and placed upon the highway, 1 at a distance of approximately 100 feet in advance of such vehicle, 1 at a distance of approximately 100 feet to the rear of the vehicle and the third upon the roadway alongside of the vehicle. If the vehicle is transporting flammables, 3 red reflectors shall be so placed so as to afford a warning of the presence of the vehicle on the highway in lieu of such other signals and no open burning flare shall be placed adjacent to any such vehicle.

21 Del. C. 1953, § 4358; 57 Del. Laws, c. 545, § 2.;



§ 4358. Penalties

Whoever violates this subchapter shall for the first offense be fined not less than $10 nor more than $28.75. For each subsequent like offense, the person shall be fined not less than $28.75 nor more than $100.

21 Del. C. 1953, § 4356; 50 Del. Laws, c. 292, § 1; 65 Del. Laws, c. 503, § 24; 68 Del. Laws, c. 9, § 46; 70 Del. Laws, c. 186, § 1.;






Subchapter III School Buses

§ 4361. Skid chains and snow tires; penalty

When the highways are covered with snow or ice, the operator of any school bus shall not transport school children upon any of the highways of this State unless all rear wheels are equipped with tires having treads designed for use in snow, which tires must be in such condition as to serve the purpose for which they are designed. Any person violating this section shall be fined not less than $10 nor more than $100, or imprisoned not more than 10 days or both.

43 Del. Laws, c. 192, §§ 1, 2; 21 Del. C. 1953, § 4363; 49 Del. Laws, c. 240; 77 Del. Laws, c. 312, § 6.;



§ 4362. -4365. Markings; color and size; flashing lamps; stop signal device

Repealed by 77 Del. Laws, c. 312, § 7, effective June 28, 2010.;



§ 4366. Communication devices

Every school bus being used for the transportation of children shall be equipped with a radio or telephonic communication device that will allow the driver of the bus to call for or receive calls for assistance in the event of an emergency. All costs associated with the purchase of communication devices and if applicable, the associated line charges, will be the responsibility of the State. All costs for use of communication devices for non 911 communications shall be the responsibility of the school district. Notwithstanding the above, any school district shall be free to absorb any such costs to its own account.

70 Del. Laws, c. 508, § 1; 74 Del. Laws, c. 274, § 1.;



§ 4367. Air conditioning

(a) School buses used to transport special education students that have a medical need for air conditioning (specified by a physician), and that go to a special education school may be air conditioned.

(b) Internal ceiling-mounted air conditioning units mounted above the seats within the head protection zone or at the rear of the bus shall be padded with materials meeting FMVSS 302 and FMVSS 222 requirements.

71 Del. Laws, c. 354, § 377.;






Subchapter IV Special Provisions

§ 4371. Construction of vehicles to prevent escape of contents; penalty

(a) No vehicle shall be driven or moved on any highway unless it is so constructed or loaded as to prevent its contents from dropping, sifting, leaking or otherwise escaping therefrom.

(b) Whoever violates subsection (a) of this section shall for the first offense be fined not less than $10 nor more than $28.75. For each subsequent like offense, the person shall be fined not less than $28.75 nor more than $100.

36 Del. Laws, c. 10, §§ 127, 141; 37 Del. Laws, c. 10, § 34; Code 1935, §§ 5665, 5679; 21 Del. C. 1953, § 4371; 65 Del. Laws, c. 503, § 25; 68 Del. Laws, c. 9, § 47; 70 Del. Laws, c. 186, § 1.;



§ 4372. Transportation of meat scrap, bones; penalty

Whoever transports upon a public highway any meat scrap, waste, bones or waste animal matter, except inside a vehicle having a closed body, the doors of which are kept securely fastened while the vehicle is moving on the highway, shall be fined not more than $115, or imprisoned not more than 30 days or both.

48 Del. Laws, c. 120, §§ 1, 2; 21 Del. C. 1953, § 4372; 68 Del. Laws, c. 9, § 48.;



§ 4373. Unlawful display of club insignia; penalty

(a) No person who is not a member of the Delaware Automobile Association shall exhibit or display within this State any membership card, sign, token or other insignia of the Association, with intent to make it appear that the person is a member of the Delaware Automobile Association or entitled to any of the benefits or advantages resulting from membership therein.

(b) Whoever violates any provision of this section shall be fined not more than $57.50.

Code 1915, § 3486A; 31 Del. Laws, c. 55; Code 1935, § 3962; 21 Del. C. 1953, § 4374; 68 Del. Laws, c. 9, § 49; 70 Del. Laws, c. 186, § 1.;



§ 4374. Equipment required on motor vehicles transporting railroad employees; penalty

(a) Every motor vehicle provided by a railroad company and used to transport employees shall be equipped with adequate seating facilities, heating facilities and facilities for communication between occupants of the front seat of the vehicle and the occupants in the rear compartment of the vehicle. This requirement shall not apply to motor vehicles used to transport employees distances of less than 5 miles from their regular assembly point nor in cases of extreme emergency.

(b) If any dispute arises as to the adequacy of the facilities provided for in this section, it shall be submitted to and decided by the Director of the Division of Motor Vehicles.

(c) The Department may rescind, cancel or suspend the registration of any motor vehicle described in subsection (a) of this section and may rescind, cancel, suspend or take possession of the current registration plates of any such motor vehicle which is determined by the Department to be not equipped as required by this section.

60 Del. Laws, c. 653, § 1.;






Subchapter V Brake Fluids

§ 4381. -4387. Definitions; Prohibition; Misbranding; Adulteration; Standards and specifications; Enforcement; Penalties

Repealed by 72 Del. Laws, c. 84, § 1, eff. June 25, 1999.;









CHAPTER 44. ABANDONED VEHICLES

§ 4401. Purpose; abandoned vehicles on private property or public highways; definition

(a) The purpose of this chapter is to eliminate abandoned vehicles which tend to impede traffic in the streets or interfere with the enjoyment of, and reduce the value of, private property, to invite plundering, to create fire hazards and other safety and health hazards to children as well as to adults, to interfere with the comfort and well-being of the public and to create, extend and aggravate urban blight.

(b) Any vehicle that is either: (1) inoperable, dismantled, wrecked, or which displays expired registration plates which are at least 30 days expired, or which displays no registration plates, or from which major components have been removed, is in such a state of disrepair as to be incapable of being operated in the manner for which it is designed and is situated on private property appearing to have been abandoned; or (2) which is inoperable, dismantled, wrecked, or which displays expired registration plates which are at least 30 days expired, or which displays no registration plates, or from which the major components have been removed and which shall have been placed upon any State or public highway or property or the property or roads of any political subdivision or the State or public highways within a municipality or upon any express highway in the State for a period in excess of 12 hours without being removed, shall be considered to be abandoned for the purpose of this chapter, except:

(1) That vehicles and equipment used or to be used in the construction, operation or maintenance of public utility facilities and which are left in a manner which does not interfere with the normal movement of traffic shall not be considered abandoned vehicles for the purposes of this chapter;

(2) Those vehicles whose owners have properly parked and locked them and have notified the State Police, county police or municipal police, as the case may be, as designated in § 4402 of this title, that the owner desires to leave the vehicle so parked and secured for a period not to exceed 30 days, except that if during such period the vehicle is no longer secured, or, in the opinion of the State Police, county police or municipal police, has become a danger to the public, then the vehicle shall be subject to the provisions of this chapter.

(c) As used in this chapter, the term "express highway" or "state highway" or "public highway" shall include any portion of the highway located within the right-of-way lines or, in the case of limited access highway, the denial of access lines, including shoulders and median strip.

21 Del. C. 1953, § 4401; 55 Del. Laws, c. 173; 57 Del. Laws, c. 204; 57 Del. Laws, c. 713, § 1; 65 Del. Laws, c. 46, § 1; 74 Del. Laws, c. 60, §§ 1, 2, 3.;



§ 4402. Enforcement; removal of abandoned vehicles; transfer thereof

(a) This chapter shall be enforced with respect to state or public highways or property within a municipality which maintains a police force by that police force. In all other instances, the State Police or the Department of Safety and Homeland Security (hereinafter "Department") shall enforce this chapter, except that, in New Castle County, the New Castle County Police shall have concurrent authority to enforce this chapter. New Castle County Code Enforcement Constables shall have concurrent authority to enforce the notice provisions of subsections (d) and (e) of this section. The Department of Transportation shall have a limited role in causing vehicles to be removed from state or public highways, as stated herein.

(b) Upon the discovery of a vehicle on any state or public highway or property or the property or roads of any political subdivision or state or public highways within a municipality or upon any express highway in the State concerning which vehicle there are reasonable grounds to believe to be an abandoned vehicle, the State Police, county police or municipal police, as the case may be, shall post a notice at some conspicuous place on the vehicle, which shall direct that such vehicle be removed by a stated time and date (such time and date to be not less than 12 hours following the posting of such notice). If the vehicle is not removed within the time period designated by such notice, the abandoned vehicle shall be removed to a storage area designated by the Department or the State Police or its successor.

(c) In the event that a vehicle is abandoned on private property without the consent of the owner or occupant thereof, at the complaint of the property owner or occupant, such vehicle may be caused to be removed by the State Police, county police or municipal police, as the case may be, in the manner provided in this chapter, except that the posting required in subsection (b) of this section may be omitted. Any towing company or vendor requested to remove an abandoned vehicle under these circumstances shall be provided by the involved police agency the best available information regarding ownership of the vehicle and last known address of the owner.

(d) If an abandoned vehicle is on private property with the consent of the owner or occupant thereof, of if an abandoned vehicle is owned by the owner or occupant of the private property where the vehicle is located, representatives of the Department or State Police may enter upon the property where such vehicle is located to ascertain its ownership. The Department shall notify the owner of the abandoned vehicle by certified mail sent to the owner's last known address to remove such vehicle within 7 days from the date of the mailing. If the vehicle is not removed within 7 days or if the owner cannot be located for the purpose of sending the written notice, then representatives of the Department or State Police may enter upon the property where the vehicle is located and conspicuously affix thereto a sticker or tag showing the time and date of its affixing, advising the owner that if the vehicle is not removed within 24 hours from the time of the affixing of the sticker, the vehicle shall be removed to a storage area designated by the Department or the State Police. This subsection shall not apply to automobile graveyards as defined in § 1202(b)(2) of Title 17 nor to any vehicle on private property which is not visible from the street or road and is not otherwise a nuisance or a health or fire hazard.

(e) The notice required by subsections (b) and (d) of this section shall state that, if such vehicle is not so removed, it will be removed and stored at a storage area designated by the Department or the State Police at the owner's expense, and thereafter will be subject to disposal in accordance with law. Such notice shall also set forth verbatim § 4414 of this title. If the vehicle shall not have been removed by the time and date specified in the notice, the police officer or agents or employees of the Department or State Police shall take such vehicle into custody and shall cause it to be removed and stored for safekeeping in the storage area designated by the Department or the State Police. The officer shall promptly notify the Secretary of Safety and Homeland Security, upon a form to be supplied by the Secretary for that purpose, of the action which has been taken with respect to such vehicle.

(f) This chapter shall not apply to any removal of a vehicle unless the removal is directed by the appropriate police authority or the Department or State Police or its successor.

(g) Any person who possesses or on whose property any abandoned vehicle or motor vehicle is found or who owns a vehicle or motor vehicle for which the certificate of title is lost or destroyed and such vehicle or motor vehicle is more than 8 years old and has no engine or is otherwise totally inoperable, may transfer the vehicle or motor vehicle to a licensed automotive recycler without the certificate of title on forms furnished by the Department. In such cases, the licensed automotive recycler may take the vehicle or motor vehicle in that person's possession and shall immediately obtain from the Division of Motor Vehicles the name and address of the last known owner of the vehicle or motor vehicle or secured party. The licensed automotive recycler shall give at least 10 days' notice to the owner or secured party by certified mail, return receipt requested. If the vehicle is not reclaimed within the 10-day period specified in the notice, the licensed automotive recycler assumes unencumbered title to the vehicle.

If the name and address of the owner or secured party cannot be obtained from the records of the Division of Motor Vehicles or by exercising reasonable diligence, the licensed automotive recycler assumes unencumbered title after the vehicle or motor vehicle has been in the recycler's possession for 30 days.

Notice of assumption of ownership shall be made to the Division of Motor Vehicles on forms devised by the Division.

(h) In the event that a vehicle is abandoned or parked within a private right-of-way, alleyway or easement in such a manner as to impede the flow of traffic, at the complaint of any property owner or occupant or other person with a right-of-passage across the private right-of-way, alleyway or easement, such vehicle may be caused to be removed by the State Police, county police or municipal police, as the case may be, in the manner provided in this chapter, except that the posting required in subsection (b) of this section may be omitted and that the provisions of this chapter shall be applied to said parked vehicle as if it were an abandoned vehicle.

21 Del. C. 1953, § 4402; 55 Del. Laws, c. 173; 56 Del. Laws, c. 153; 57 Del. Laws, c. 670, § 16A; 57 Del. Laws, c. 713, §§ 2-5; 58 Del. Laws, c. 119, §§ 1-4; 63 Del. Laws, c. 265, § 1; 63 Del. Laws, c. 421, § 1; 65 Del. Laws, c. 318, § 5; 66 Del. Laws, c. 236, §§ 1-3; 67 Del. Laws, c. 249, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 60, §§ 4, 5; 74 Del. Laws, c. 110, §§ 91, 92; 75 Del. Laws, c. 333, § 1; 78 Del. Laws, c. 124, § 1.;



§ 4403. Notice of removal

The police or the Department of Safety and Homeland Security causing the removal of an abandoned vehicle shall immediately ascertain the identity of any person or persons holding a lien against said vehicle. Within 5 days of the removal of the vehicle, the State Police, other police agencies, New Castle County Code Enforcement Constables or the Department shall cause a written notice to be mailed to the registered owner of the vehicle removed and lien holders stating:

(1) That the vehicle has been removed pursuant to law;

(2) The place to which it has been removed; and

(3) That the vehicle may be sold to satisfy the costs of removal and storage of the vehicle as provided in § 4404 of this title unless those costs have been paid in full on or before 30 days from the date of the removal of the vehicle.

If the address of the owner of the vehicle cannot be ascertained by the exercise of reasonable diligence, then the notice provided by this section shall not be required to be given.

21 Del. C. 1953, § 4403; 55 Del. Laws, c. 173; 58 Del. Laws, c. 119, § 5; 66 Del. Laws, c. 236, § 4; 74 Del. Laws, c. 110, § 93; 75 Del. Laws, c. 333, § 2.;



§ 4404. Sale of abandoned vehicles; disposition of proceeds

The Department of Safety and Homeland Security shall have a possessory lien against said abandoned vehicles and shall have a right to sell said abandoned vehicles after complying with the notice and sale provisions as outlined in Chapter 39 of Title 25, with the exception that the proceeds of the sale shall be applied first to the costs of the sale, then to the costs of removing, towing, preserving and storing and then to the payment of any liens to which said motor vehicle, trailer or part thereof may be subject in order of their priority, then to the State Treasurer who shall create a special fund thereof and who shall pay to the owner the moneys held if a claim is made within 1 year of the removal or deposit the moneys in the General Fund if no claim is made within 1 year of the removal.

21 Del. C. 1953, § 4404; 55 Del. Laws, c. 173; 57 Del. Laws, c. 670, § 16B; 57 Del. Laws, c. 713, § 6; 61 Del. Laws, c. 367, § 2; 74 Del. Laws, c. 110, § 94.;



§ 4405. Sale as barring claims or interests

Upon the sale of a vehicle pursuant to this chapter, all claims or interest therein shall be forever barred.

21 Del. C. 1953, § 4405; 55 Del. Laws, c. 173.;



§ 4406. Issuance of certificate of title

The Secretary of Transportation shall issue a certificate of title to the purchaser of a vehicle sold pursuant to this chapter.

21 Del. C. 1953, § 4406; 55 Del. Laws, c. 173; 57 Del. Laws, c. 670, § 16B; 74 Del. Laws, c. 110, § 95.;



§ 4407. Secretary of Public Safety; rules and regulations

The Secretary of Public Safety may make and promulgate rules and regulations to implement this chapter.

21 Del. C. 1953, § 4407; 55 Del. Laws, c. 173; 57 Del. Laws, c. 670, § 16A.;



§ 4408. Immunity of police officers, Department of Safety and Homeland Security employees and garage persons towing or storing vehicles

No law-enforcement officer or agent or employee of the Department of Safety and Homeland Security, Department of Transportation, State Police or other legally authorized police agency or New Castle County Code Enforcement Constable acting under this chapter and no one who tows or stores a vehicle as a result of being directed to do so shall be liable to criminal prosecution arising from such action or be liable to any person for the injury, loss or destruction of any real or personal property which occurs in the course of the removal or storage of any vehicle taken into custody under this chapter.

21 Del. C. 1953, § 4408; 55 Del. Laws, c. 173; 58 Del. Laws, c. 119, § 6; 66 Del. Laws, c. 236, § 5; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 96; 75 Del. Laws, c. 333, § 3.;



§ 4409. Rights and authority granted to be in addition to other rights and authority

The rights and authority conferred by this chapter shall be in addition to, and not in lieu of, any other rights or authority possessed by any public officer or property owner with respect to abandoned vehicles.

21 Del. C. 1953, § 4409; 55 Del. Laws, c. 173.;



§ 4410. Wreckers; removal; licenses; records; contract

(a) A wrecker, licensed by the Department of Safety and Homeland Security (hereinafter "Department") or its successor upon the procurement from the Department of the license with the appropriate decal affixed thereto, shall be the responsible party for implementing the removal provisions of this chapter. The owner of the wrecker shall be responsible for removing only those vehicles as are specifically designated by complete description and serial number. The owner shall keep adequate records and furnish the Department with a monthly report.

(b) The Department of Safety and Homeland Security and wrecker owner shall enter into a contract providing for the removal of vehicles, but the Department of Safety and Homeland Security shall make the determination of the number of cars to be removed by the wrecker within an 8-hour work day with no removal permitted on Sunday.

21 Del. C. 1953, § 4410; 57 Del. Laws, c. 713, § 8; 66 Del. Laws, c. 236, § 6; 74 Del. Laws, c. 110, §§ 97, 98.;



§ 4411. Storage area for abandoned vehicles

The Department of Safety and Homeland Security or State Police shall designate the area or areas in each county which shall be used for the storage of abandoned vehicles.

21 Del. C. 1953, § 4411; 57 Del. Laws, c. 713, § 9; 58 Del. Laws, c. 119, § 7; 66 Del. Laws, c. 236, § 7; 74 Del. Laws, c. 110, § 99.;



§ 4412. Vehicles left in possession of garage and/or service station; limitations

Any vehicle left in the possession of a garage or service station which is in operation as a going business shall not be considered for purposes of this chapter an abandoned vehicle, even though the vehicle left in possession of the garage or service station is inoperable or partially or fully dismantled. No garage or service station owner shall maintain more than 5 such vehicles within a 6-month period, unless the owner complies with § 1206 of Title 17, relating to screening of junkyards.

21 Del. C. 1953, § 4412; 57 Del. Laws, c. 713, § 10; 70 Del. Laws, c. 186, § 1.;



§ 4413. Antique cars or parts thereof; exception

Anyone maintaining an inventory of antique cars or parts thereof shall not be subject to this chapter, provided the antique cars or parts thereof are housed in a building consisting of 4 sides and a roof and are not visible from the highway or road from any location.

21 Del. C. 1953, § 4413; 57 Del. Laws, c. 713, § 11.;



§ 4414. Penalty; prima facie evidence of wilful abandonment; jurisdiction

(a) Any person who wilfully abandons a vehicle within the right-of-way of any highway of this State or upon the property of another without consent, and any person who, being the owner of an abandoned vehicle, wilfully fails to remove it pursuant to a directive given under § 4402(b) of this title shall be fined not less than $28.75 nor more than $115.

(b) For the purposes of this section, the fact that a person voluntarily left a vehicle and did not return to remove it within 7 consecutive days shall be prima facie evidence of the wilful abandonment of such vehicle.

(c) Justices of the peace shall have jurisdiction for purposes of this section.

21 Del. C. 1953, § 4414; 55 Del. Laws, c. 173; 57 Del. Laws, c. 713, § 7; 58 Del. Laws, c. 119, § 8; 66 Del. Laws, c. 14, § 3; 68 Del. Laws, c. 9, § 51; 70 Del. Laws, c. 186, § 1.;



§ 4415. Disposal of vehicles 8 years of age or older by wrecker owners

(a) This section applies to motor vehicles whose model year age is 8 years of age or older on the date of towing.

(b) Any wrecker owner is vested with a lien as defined in § 3901 of Title 25 upon taking possession of any motor vehicle described in subsection (a) of this section.

(c) The wrecker owner in possession of a motor vehicle and requesting a Delaware certificate of title shall contact the Delaware Division of Motor Vehicles to determine the owner(s) of any vehicle with undetermined ownership within 5 calendar days of towing the vehicle.

(d) The owner and all secured parties shall be notified by the wrecker owner within 10 days of the wrecker owner's receipt of information from the Division of Motor Vehicles. This notification must be by registered mail or certified mail.

(e) The owner and all secured parties shall either satisfy the lien or respond to the notification within 5 calendar days from receipt of said notification. This response shall include either a signed release of interest in the vehicle pursuant to § 3904 of Title 25 or a signed letter contesting the disposal.

(1) If the owner and/or any secured party contests the lien or the disposal, the person may contest the lien or the disposal to the closest Justice of the Peace Court to the address of the wrecker owner.

(2) If the owner and/or secured party does not reply within 5 days from the receipt of said notification, the wrecker owner may proceed to sell according to § 3903 of Title 25.

(f) The wrecker owner shall have the vehicle inspected by the Delaware State Police Auto Theft Unit between the date the vehicle is towed and the thirtieth day following that date.

(g) If the unit is released by the registered owner and all secured parties, the wrecker owner may proceed to transfer the vehicle without having to comply with Chapter 39 of Title 25. This transfer shall be made to a salvage yard without a certificate of title, but shall be made on forms furnished by the Department of Safety and Homeland Security.

(h) If the model year of the unit cannot be determined, then it will not be subject to this section.

(i) If the name and address of the owner or secured party is not recorded with the Division of Motor Vehicles, the wrecker owner assumes unencumbered title after the vehicle has been in the wrecker owner's possession for 30 days. Any transfer shall be made to a salvage yard without a certificate of title but shall be made on forms furnished by the Department of Safety and Homeland Security.

(j) Any wrecker owner may transfer a vehicle described in subsection (a) of this section directly to a licensed automotive recycler when said vehicle has been in the wrecker owner's possession for 30 days, without owner notification, only after the vehicle has been inspected by the State Police Auto Theft Unit and upon receipt of a Certificate Of Authority To Dispose Of A Towed Vehicle Form issued by the Department. A wrecker owner shall be issued a Certificate Of Authority To Dispose Of A Towed Vehicle Form when the wrecker owner submits to the Department the approved application form:

(1) Along with the State Police Vehicle Inspection Report and a copy of the corresponding Police Tow Form; or

(2) When the vehicle has been towed from private property, along with other documentary evidence of the right to the possession, containing description of vehicle, date towed, location towed from and person authorizing the towing.

(k) Any wrecker owner who violates this section shall, for the first offense, be fined not less than $25 nor more than $50 for each vehicle violation. For each subsequent life offense within 1 year the wrecker owner shall be fined not less than $50 nor more than $100 for each vehicle violation.

(l) The last known registered owner of an abandoned vehicle is considered to be the prima facie owner of the vehicle at the time it was abandoned and to be the person who abandoned it.

65 Del. Laws, c. 363, § 1; 66 Del. Laws, c. 14, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138.;



§ 4416. Vehicles left or abandoned on public highways

Any other provision of this chapter notwithstanding, in the event a motor vehicle is left unattended within the right-of-way of a "public highway" or state highway, or any state-maintained street, road or bridge and is determined to be a safety hazard within the discretion of the Department of Safety and Homeland Security, the Department of Transportation, the State Police or any authorized police agency, said vehicle shall be towed to a storage area designated by the Department of Safety and Homeland Security and the provisions of this chapter shall apply.

66 Del. Laws, c. 236, § 8; 74 Del. Laws, c. 110, § 100.;






CHAPTER 45. SIZE AND WEIGHT OF VEHICLES AND LOADS

§ 4501. Size and weight of vehicles generally

(a) No person shall drive or move, or, being the owner, cause or knowingly permit to be driven or moved on any highway, any vehicle or combination of vehicles:

(1) Having a size or weight exceeding the limitations stated in this chapter; or

(2) Having a gross weight exceeding that for which it is lawfully registered; or

(3) In violation of any provision of this title; or

(4) Having a gross weight exceeding that for which it could have been registered in this State if it is registered for a greater weight in another state, unless a reciprocity agreement between the 2 states is in effect; or

(5) In violation of the rules or regulations of the Secretary of Safety and Homeland Security adopted pursuant to this title or this chapter; or

(6) Special mobile equipment.

(b) For purposes of this chapter, any combination of trucks, truck trailers, trailers and semitrailers, not specifically authorized herein, shall be unlawful. The following are authorized:

(1) A truck and trailer.

(2) A truck tractor, semitrailer.

(3) A truck tractor, semitrailer, trailer.

(4) A vehicle string utilizing saddlemount and/or fullmount.

(5) A tow truck and a disabled vehicle or combination of vehicles.

(c) Except as otherwise provided herein, this chapter applies to every vehicle operated upon any road, street or highway within this State. The maximum size and weight of vehicles specified herein by type of highway shall be lawful throughout this State and local authorities may not alter such limitations, except as expressly provided in this chapter.

(d) Any gross weight measurements made to determine compliance with this chapter shall be taken so as to include both the vehicle and load. Any vehicle having a gross weight in excess of that allowable under this chapter or in excess of that for which it is currently registered shall be considered as an "overweight vehicle."

(e) Any linear measurements taken to determine compliance with this chapter shall be taken so as to include the vehicle and any load thereon including any projections of any type, character or nature whatsoever, such as, but not limited to, bumpers, steps, mirrors and hose connections specifically excluding the tongue of a trailer.

(f) Except as otherwise provided in this chapter, it shall be unlawful to operate any vehicle at a gross weight which exceeds the weight for which it is registered and provided further that:

(1) The total gross weight including load, of a combination of a truck tractor and semitrailer having a total of 5 or more axles shall not exceed 80,000 pounds.

(2) The gross weight of a vehicle equipped with 2 or more axles without power brakes on each rear hub shall not exceed 22,000 pounds and it shall be unlawful to operate such vehicle in excess of 20 miles per hour.

(3) The gross weight of a trailer equipped with metal tires shall not exceed 6,000 pounds.

(4) Any vehicle, otherwise required to be registered pursuant to this title which is not registered and which requires a registration fee that is calculated upon gross weight, shall be assigned a weight allowance equal to the highest legal weight for which that vehicle could be registered for the purpose of enforcement of the weight section of this title.

(g) Except as otherwise provided in this chapter, it shall be unlawful to operate any vehicle in this State in violation of length, height or size restrictions provided in this title and provided further that:

(1) No passenger vehicle shall carry any load extending beyond the line of the fenders on the left side of such vehicle nor extending more than 6 inches beyond the line of the fender on the right side thereof.

(2) The load upon any vehicle operated alone or the load upon the front vehicle of a combination of vehicles shall not extend more than 3 feet beyond the foremost part of the vehicle; and the load upon any vehicle operated alone or the load upon the rear vehicle of a combination of vehicles shall not extend more than 6 feet beyond the rear of the bed or body of such vehicle. Pilings and/or poles or mill logs, or nursery stock, or rowing shells, or steel beams, pipes, angles, channels and other length or steel, or other metal, or other articles impossible of dismemberment shall not extend more than 10 feet beyond the rear of the bed or body of such vehicle.

(3) A number of motor vehicles may be transported in combination, utilizing saddlemount and/or fullmount mechanisms and utilizing the motive power of 1 of the vehicles in combination, provided such combination of vehicles shall not exceed a length of 65 feet, and provided further that the equipment used in such combinations shall comply with the safety regulations of the United States Department of Transportation.

(4) Except as otherwise indicated herein, the limitations as to length of load stated in this chapter shall not apply to a vehicle or combination of vehicles transporting boats, commonly known as crew or rowing shells for use in interscholastic or intercollegiate rowing contests, provided that such boats shall not exceed 70 feet in length.

(5) Neither the State, any agency or subdivision thereof, nor any person, firm or corporation shall be required to raise, alter, construct or reconstruct any underpass, wire, pole, trestle or other structure to permit passage of any vehicle having a height, including any load thereon, in excess of 12 feet 6 inches. The liability for damage to any person, vehicle, structure or other property caused by any vehicle having a height, including any load thereon, in excess of 12 feet 6 inches shall be borne by the owner and/or the operator of the vehicle.

(h) The provisions of § 4502 of this title do not apply to the following vehicles; provided, however, that the liability for damages caused by any vehicle operated under this provision shall be borne by the owner of said vehicle:

(1) Fire apparatus owned or used by an organized fire company.

(2) Farm equipment being temporarily operated, moved or transported on a highway.

(3) A vehicle being towed with 1 set of axles free of the roadway surface.

(i) Any vehicle or combination of vehicles, otherwise not in compliance with this chapter, but permitted to be operated within this State by virtue of a special use permit pursuant to this chapter, shall be permitted to travel on such highways as shall be designated within the contents of said permit.

36 Del. Laws, c. 10, §§ 114, 117; 37 Del. Laws, c. 10, §§ 29-31; 40 Del. Laws, c. 38, § 11; Code 1935, §§ 5652, 5655; 46 Del. Laws, c. 86, § 2; 47 Del. Laws, c. 114; 21 Del. C. 1953, §§ 4501, 4503; 50 Del. Laws, c. 633, § 1; 52 Del. Laws, c. 40; 53 Del. Laws, c. 395, §§ 1, 2; 56 Del. Laws, c. 18, §§ 1, 2; 57 Del. Laws, c. 670, § 24A; 58 Del. Laws, c. 384, §§ 1, 6; 60 Del. Laws, c. 54, §§ 1, 2; 60 Del. Laws, c. 264, § 1; 60 Del. Laws, c. 409, §§ 2-5; 62 Del. Laws, c. 5, §§ 1-4; 64 Del. Laws, c. 207, § 5; 64 Del. Laws, c. 259, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 259, § 6; 74 Del. Laws, c. 110, § 101.;



§ 4502. Size and weight of vehicles except on interstate highways and United States numbered routes

(a) Except as provided in § 4503 of this title, this section sets forth the size and weight restrictions applicable to all roads, streets and highways within this State.

(b)(1) No vehicles, including any load thereon, shall exceed a total outside width of 8 feet 6 inches.

(2) No vehicles, including any load thereon, shall exceed a height of 13 feet 6 inches.

(3) No single motor vehicle, including any load thereon, shall exceed 40 feet in length, and no combination of vehicles, including the load thereon, shall exceed 60 feet in length, except as otherwise provided in this section.

a. A truck and semitrailer combination engaged in the transportation of motor vehicles shall not exceed a length of 65 feet exclusive of the overhang of the transported vehicles.

b. Buses shall not exceed 45 feet in length.

c. Piling and pole trailers and vehicles or combinations or vehicles engaged in the transportation of steel beams, pipes, angles channels and other lengths of steel, or other metals, or other articles impossible of dismemberment shall not exceed 70 feet.

(4) Notwithstanding paragraph (b)(1) or (3) of this section:

a. No recreational vehicle, including any load or truck camper thereon or any camping trailer, recreational trailer or park trailer attached thereto, shall exceed a total outside width of 102 inches, exclusive of any safety equipment, which shall not extend beyond the federal motor vehicle safety standards for such equipment, or appurtenances such as awnings and lights which are integral to the construction of the vehicle, installed by the vehicle's manufacturer or dealer, and do not extend more than 6 inches wider on each side of the vehicle; provided however, that such vehicles permissibly exceeding the 102 inch width limit with its attached equipment or appurtenances shall only be operated:

1. On roadways having travel lanes at least 11 feet in width, unless prohibited by the Department of Transportation or by a municipality based on safety reasons and marked with signs prohibiting such vehicles; or

2. On any roadway of the State when such a vehicle is being operated between a roadway permitted under paragraph (b)(4)a.1. of this section and:

A. The location where the recreational vehicle, recreational trailer, park trailer, camping trailer or truck camper is garaged; or

B. The destination of the recreational vehicle, recreational trailer, park trailer, camping trailer or truck camper; or

C. A facility for food, fuel, repair, services or rest.

b. No single recreational vehicle, including any load or truck camper thereon, shall exceed 45 feet in length; and

c. No combination of a recreational vehicle with any vehicle, including the load thereon, nor any combination of any motor vehicle with any camping trailer, recreational trailer or park trailer attached thereto, shall exceed 65 feet in length.

(c)(1) A vehicle equipped with 2 axles, having each of the 2 axles equipped with 2 hubs, with a power brake on each hub, shall not exceed a total gross weight of 40,000 pounds or manufacturer's gross vehicle weight rating whichever is less.

(2) A vehicle equipped with 3 axles, having each of the 3 axles equipped with 2 hubs, with a power brake on each hub, shall not exceed a total gross weight of 65,000 lbs. or the manufacturer's gross vehicle weight rating, whichever is less; notwithstanding the above, and as limited in § 2105 of this title, it shall be lawful to operate such a vehicle to and from any construction site located in this State when the total gross weight does not exceed 70,000 lbs.; and it shall also be lawful to operate such a vehicle containing agricultural products when the gross weight, including vehicle and load, does not exceed 70,000 lbs.; provided that vehicles utilizing the above exception shall pay a fee of $100 per vehicle at the time of registration for this extra weight capacity.

(3) A vehicle equipped with 4 axles, having each of the rear axles equipped with 2 hubs, with a power brake on each rear hub, shall not exceed a total gross weight of 73,280 pounds or manufacturer's gross vehicle weight rating whichever is less.

(4) The total gross weight of a combination tractor and semitrailer having a total of 3 axles shall not exceed 60,000 lbs. or combined manufacturer's gross vehicle weight rating whichever is less.

(5) The total gross weight of a combination tractor and semitrailer having a total of 4 axles shall not exceed 70,000 lbs. or combined manufacturer's gross vehicle weight rating whichever is less.

(6) The total gross weight of a combination tractor and semitrailer having a total of 5 or more axles shall not exceed 80,000 lbs. or combined manufacturer's gross vehicle weight rating whichever is less.

(7) Except as otherwise provided herein, for single unit vehicles, no axle load shall exceed 22,400 pounds. With respect to any single unit vehicle, the maximum gross weight between any 3 consecutive axles that actually bear weight upon the pavement, and which have wheels spaced between 144 inches and not less than 60 inches apart when measured horizontally between their center lines, shall not exceed 60,000 lbs. With respect to any single unit vehicle, the maximum gross weight between any 2 consecutive axles that actually bear weight upon the pavement, and which have wheels spaced between 96 inches and not less than 40 inches apart when measured horizontally between their center lines, shall not exceed 40,000 pounds. With respect to any single unit vehicle, the maximum combined gross weight between any 2 consecutive axles that actually bear weight upon the pavement, and are less than 40 inches apart when measured horizontally between the center lines, shall not exceed 20,000 pounds. Where the distance between consecutive axle centers exceeds 96 inches, the weight for each such axle shall not exceed 22,400 pounds.

(8) Except as otherwise provided herein, for combination unit vehicles, no axle load shall exceed 22,400 pounds. With respect to any combination unit vehicle, the maximum gross weight between any 2 consecutive axles that actually bear weight upon the pavement and which have wheels spaced between 96 inches and not less than 40 inches apart, measured horizontally between their center lines, shall not exceed 36,000 pounds. Where the distance between consecutive axle centers exceeds 96 inches, the weight for each such axle shall not exceed 22,400 pounds. With respect to any combination vehicle, the maximum combined gross weight between any 2 consecutive axles that actually bear weight upon the pavement, and are less than 40 inches apart when measured horizontally between the center lines, shall not exceed 20,000 pounds.

(9) Farm operations. — Notwithstanding the other provisions of this section, the following applies to vehicles registered as (i) farm trucks or (ii) registered commercial motor vehicles are controlled or operated by a farmer and while used in the operation of a farm. For these vehicles, no single axle load shall exceed 22,400 pounds, and with respect to any vehicle equipped with coupled axles spaced less than 48 inches apart measured horizontally between their center lines, the combined weight on the coupled axles shall not exceed 20,000 pounds and, with respect to a vehicle equipped with coupled axles spaced 48 inches or more apart measured horizontally between their center lines, the combined weight on the coupled axle shall not exceed 40,000 pounds. Furthermore, any farm loaded truck or farm vehicle carrying harvested products or livestock may exceed the weight limits established under this subsection by no more than 3 percent.

(10) Whenever the total gross weight permitted in any provisions of this section exceeds the total gross weight permitted as calculated pursuant to paragraph (c)(7) of this section, paragraph (c)(7) of this section shall be void.

(d) The Secretary of the Delaware Department of Transportation may, on the basis of engineering and/or traffic investigations, determine that any road, street, or highway under the jurisdiction of the Department of Transportation is not of sufficient width to accommodate vehicles otherwise permitted by this section and may thereafter prohibit vehicles of an otherwise permissible width from operation on such road, street or highway.

64 Del. Laws, c. 207, § 5; 69 Del. Laws, c. 73, § 2; 70 Del. Laws, c. 169, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 259, § 3; 74 Del. Laws, c. 133, § 1; 76 Del. Laws, c. 305, § 1; 77 Del. Laws, c. 67, § 1; 77 Del. Laws, c. 244, § 3; 77 Del. Laws, c. 316, §§ 2, 3.;



§ 4503. Size and weight of vehicles on interstate highways; size of vehicles on United States numbered routes

(a) No person shall drive or move or, being the owner, cause or knowingly permit to be driven or moved on any interstate highway or United States numbered route, unless otherwise posted, any vehicle or combination of vehicles having a size or weight in excess of that permitted by this section. Provided, however, that such weight limitations and restrictions listed in this section apply only to the interstate highway; weight limitations and restrictions for United States numbered routes shall be as listed in § 4502 of this title.

(b)(1) No vehicle, including any load thereon, shall exceed a height of 13 feet, 6 inches.

(2) The maximum length of a semitrailer, including any load thereon, exclusive of truck tractor size shall be 53 feet.

(3) The maximum length of a trailer or semitrailer in a truck tractor-semitrailer-trailer combination, including any load thereon, exclusive of tractor size shall be 29 feet.

(4) Buses shall not exceed 45 feet in length.

(5) Single vehicles including the load thereon shall not exceed 40 feet in length.

(6) No vehicle including any load thereon shall exceed a total outside width of 102 inches, exclusive of safety equipment, which shall not extend more than 3 inches wider on each side of the vehicle, or as shall be authorized by the Delaware Secretary of Public Safety.

(7) Notwithstanding paragraph (b)(5) or (6) of this section:

a. No recreational vehicle, including any load or truck camper thereon or any camping trailer, recreational trailer or park trailer attached thereto, shall exceed a total outside width of 102 inches, exclusive of any safety equipment, which shall not extend beyond the federal motor vehicle safety standards for such equipment, or appurtenances such as awnings and lights which are integral to the construction of the vehicle, installed by the vehicle's manufacturer or dealer, and do not extend more than 6 inches wider on each side of the vehicle;

b. No single recreational vehicle, including any load or truck camper thereon, shall exceed 45 feet in length; and

c. No combination of a recreational vehicle with any vehicle, including the load thereon, nor any combination of any motor vehicle with any camping trailer, recreational trailer or park trailer attached thereto, shall exceed 65 feet in length.

(c)(1) Each weight stated in this section shall apply only to interstate highways and is a total gross weight which includes the weight of the vehicle, including load thereon and any enforcement tolerance applicable thereto.

(2) It shall be unlawful for the gross weight on any 1 axle to exceed 20,000 pounds.

(3) It shall be unlawful for the gross weight on any tandem or coupled axles to exceed 34,000 pounds.

(4) It shall be unlawful for the maximum gross weight for any vehicle to exceed the sum of the allowed axle weight for the number of axles actually bearing their full share of the weight upon the pavement or the smallest weight as calculated hereunder:

a. The gross weight of any vehicle or combination of vehicles shall not exceed the weights stated hereunder:

2 axles — 40,000 lbs.

3 axles — 54,000 lbs.

4 axles — 74,000 lbs.

5 axles — 80,000 lbs.

b. The maximum gross weight of any vehicle or combination of vehicles on a group of 2 or more consecutive axles shall not exceed the weight as calculated by this formula:

W = 500 (LN/N-1 + 12N + 36)

For purposes of this subsection, W equals overall gross weight on any group of 2 or more consecutive axles to the nearest 500 pounds, L equals the distance in feet between the extreme of any group of 2 or more consecutive axles, and N equals the number of axles in the group under consideration except that 2 consecutive sets of tandem axles may carry a gross load of 34,000 pounds each, whenever the overall distance between the first and last axle of the consecutive sets is 36 feet or more.

(d) The Delaware Secretary of Transportation may, on the basis of engineering and traffic investigations, determine that certain interstate and United States numbered routes cannot accommodate vehicles, otherwise permitted under this section, and may thereafter prohibit operation of such vehicles on the interstate and United States numbered routes so designated.

(e) The provisions of this section do not apply to the following vehicles when such vehicles are being operated on interstate highways and United States numbered routes; provided, however, that the liability for damages caused by any vehicle operated under this provision shall be borne by the owner of said vehicle:

(1) Fire apparatus owned or used by an organized fire company.

(2) Farm equipment being temporarily operated, moved or transported on a highway. This provision only applies to farmers engaged in their agricultural related practices.

(f) Any vehicle subject to this subpart that utilizes an auxiliary power or idle reduction technology unit in order to promote reduction of fuel use and emissions because of engine idling, may be allowed up to an additional 400 lbs. total in gross, axle, tandem, or bridge formula weight limits.

(1) To be eligible for this exception, the operator of the vehicle must be able to prove:

a. By written certification, the weight of the APU; and

b. By demonstration or certification, that the idle reduction technology is fully functional.

(2) Certification of the weight of the APU must be available to law-enforcement officers if the vehicle is found in violation of applicable weight laws. The additional weight allowed cannot exceed 400 lbs. or the weight certified, whichever is less.

64 Del. Laws, c. 207, § 5; 67 Del. Laws, c. 345, §§ 1, 2; 68 Del. Laws, c. 281, § 1; 69 Del. Laws, c. 73, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 259, §§ 1, 2; 74 Del. Laws, c. 133, § 2; 77 Del. Laws, c. 124, § 1.;



§ 4504. Regulations; fees; permits for excessive size and weights

(a) The Secretary of Transportation may adopt such regulations, issue permits and may impose such fees as the Secretary may deem reasonable to implement the requirements of this chapter. The fee for permits issued pursuant to paragraph (c)(1) of this section for vehicles operating on any interstate highway within this State shall be $1.00 per single trip permit.

(b)(1) The Secretary of Transportation is hereby authorized to adopt rules and regulations, to establish and set fees and to adopt procedures for the issuance of permits for the movement of vehicles and/or loads of a size and weight exceeding the maximum specified in this chapter.

(2) Local authorities may adopt regulations under which permits may be granted for the movement of vehicles and/or loads of a size and weight exceeding the maximum specified in this chapter over any highway for which the local authority has the sole maintenance responsibility.

(3) Every permit granted shall be in writing and shall contain a description of the vehicle and load, a statement of the fee levied and the name of the authorized officer of the granting authority. It may designate the route and certain restrictions, rules, conditions and regulations as deemed necessary.

(4) Permits may be obtained only for vehicles or trailers complying with this title.

(5) A permit obtained pursuant to this section shall relieve no person of the obligation to comply with all laws, rules and regulations otherwise applicable.

(c)(1) Single trip permits shall be issued for single trips from the designated starting point to the designated terminal point. Intermediate stopping points and round trips are not permitted.

(2) Multi-trip permits shall be issued for the period from the first day of the month to the first day of the following month. Each permit shall be valid as authorized herein; it shall not be transferable.

a. Utility companies may be issued a permit for piling and pole trailers. Each permit may be valid for up to 4 trailers at the time of issue.

b. Utility companies and governmental agencies may be issued a permit for a manned and/or unmanned aerial type single motor vehicle up to 50 feet long. Each permit shall be valid for an individual vehicle only.

c. Pole and piling haulers may be issued a permit for piling and pole movements. Each permit shall be valid for an individual tractor only.

d. A specific route permit may be issued to owners or renters of double-bottom vehicles weighing not more than 80,000 lbs. with a width of not more than 102 inches. Each permit shall be for a single route between 2 specific points. Such permit shall not be vehicle specific; it is route specific.

e. Permits shall not be issued under paragraph (c)(2)d. of this section for any route which has a posted speed limit over 30 m.p.h. and has travel lanes less than 11 feet wide as measured from face of curb or edge of travelway.

f. Multi-trip permits shall not be issued for any purpose not specifically authorized in paragraph (c)(2)a., b., c. or d. of this section.

g., h. [Deleted.]

(d) Notwithstanding any provision or regulation to the contrary, all operators of self-propelled cranes, as defined in § 101 of this title, shall be allowed to apply for and receive a 1-year blanket permit allowing unlimited moves of said self-propelled crane. These blanket permits can be renewed each year. For purposes of this subsection, a "blanket permit" is an unlimited movement permit for each self-propelled crane owned by an applicant. Said permit shall be issued per the rules and regulations adopted by the Department of Transportation.

(e)(1) Every permit shall be carried in the vehicle to which it refers during the movement it authorizes and it shall be open to inspection by any police officer.

(2) Copies of multi-trip permits issued to utility companies may be carried by their vehicles in lieu of the original.

(3) Copies of multi-trip permits issued for bus operation may be carried in the buses in lieu of the original.

(4) Copies of multi-trip permits issued for the movement of double-bottom vehicles may be carried in the vehicle in lieu of the original or they may be posted at the destination point of the route or they may be retained at the nearest office of the permittee.

(5) [Deleted.]

(f)(1) No person shall fail to provide accurate information concerning the granting of a permit.

(2) No person shall violate any of the terms, conditions, restrictions, rules or regulations published in the policy or stated on the permit. A violation of any of the terms and conditions set forth in such permit shall render the permit null and void.

(3) Any permit obtained on the basis of false or misleading data is null and void. Any fee levied for it shall not be returned or transferred.

(4) Any permit which shall be rendered null and void for whatever reason shall subject the violator to such punishment as shall be permitted by law for persons not having obtained permits in the first instance.

(g) The revenue from the fees imposed pursuant to this section shall be deposited no later than the close of the next business day following such receipt, to the credit of the Transportation Trust Fund, established pursuant to Chapter 14 of Title 2, as amended.

36 Del. Laws, c. 10, § 119; Code 1935, § 5657; 45 Del. Laws, c. 283, § 3; 47 Del. Laws, c. 57; 21 Del. C. 1953, § 4504; 57 Del. Laws, c. 671, § 10; 59 Del. Laws, c. 101, §§ 1, 2; 60 Del. Laws, c. 503, § 24; 62 Del. Laws, c. 343, § 1; 64 Del. Laws, c. 207, § 5; 64 Del. Laws, c. 338, §§ 1-3; 67 Del. Laws, c. 345, § 3; 69 Del. Laws, c. 291, § 264; 70 Del. Laws, c. 169, §§ 3-6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 220, §§ 1-3; 75 Del. Laws, c. 118, §§ 1, 2.;



§ 4505. Traffic control devices

The Secretary of Transportation may implement this chapter by erection of traffic control devices and provided further that:

(1) Traffic control devices may be erected on any highway establishing the maximum permitted weight of any vehicle including load that may be driven thereover.

(2) Traffic control devices may be erected on any highway prohibiting the operation of trucks or other commercial vehicles thereover.

36 Del. Laws, c. 10, § 120; Code 1935, § 5658; 46 Del. Laws, c. 124; 21 Del. C. 1953, § 4505; 58 Del. Laws, c. 550; 60 Del. Laws, c. 503, § 24; 60 Del. Laws, c. 700, § 9; 60 Del. Laws, c. 701, § 64; 64 Del. Laws, c. 207, § 5.;



§ 4506. Enforcement authority

(a) Any police officer, having reason to believe that the weight of a vehicle and load is unlawful, or during the course of a routine check of all applicable vehicles, may weigh said vehicle by means of a portable or stationary scale and/or may require that such vehicle be driven to a designated scale location and be weighed. The officer may then require the driver to unload immediately such portion of the load as is necessary to decrease the gross weight of such vehicle to the maximum specified in this chapter or for which it is registered, whichever is the lesser weight. All such materials shall be unloaded and cared for by the owner or operator of the vehicle at the risk and expense of such owner or operator. All farm vehicles and trucks are exempted from this subsection while engaged in farming operations.

(b) It shall be unlawful for an owner or operator to fail to remove from the deposit area by a time specified by the officer any such material that has been unloaded. An owner or operator, or both, found to be in violation of this section shall be punished as provided in § 4508 of this title.

(c) It shall be unlawful and punishable pursuant to § 4508 herein for an owner or operator to:

(1) Fail to obey traffic control devices erected to enforce this chapter;

(2) Fail to stop at areas selected for vehicle weighing operations;

(3) Deviate from the route of travel to avoid State Police weighing operations;

(4) Deliberately destroy or damage traffic control devices or weighing equipment erected or established to enforce this chapter.

(d)(1) A summons in appropriate form to be adopted by the Department of Safety and Homeland Security may be attached to an unattended vehicle found to be in violation of § 4508 of this title by any police officer authorized to arrest for violations of this title, in lieu of arrest of the operator of such vehicle.

(2) If the identity of the operator of an unattended vehicle is not otherwise apparent, it shall be prima facie evidence that the person in whose name the vehicle is registered as the owner is responsible for such violation.

(e) Any remedy or penalty imposed pursuant to this section shall not relieve the owner or operator of any requirement or penalty otherwise imposed by operation of law or pursuant to this chapter.

36 Del. Laws, c. 10, § 118; 37 Del. Laws, c. 10, § 32; Code 1935, § 5656; 21 Del. C. 1953, § 4506; 57 Del. Laws, c. 543; 64 Del. Laws, c. 207, § 5; 66 Del. Laws, c. 266, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 102; 78 Del. Laws, c. 152, § 1.;



§ 4507. Weighing equipment and procedures

(a) The Secretary of Safety and Homeland Security may adopt such regulations and procedures as may be necessary to implement this section and to select such equipment as may be necessary for law-enforcement weighing purposes.

(b) Equipment used for law-enforcement weighing may include, but is not limited to, the following:

(1) "Vehicle scale";

(2) "Axle load scale";

(3) "Wheel load weigher".

(c) The tolerance or permissible error from true value for weighing devices utilized for law-enforcement purposes shall be those which have been adopted by the Division of Standards and Inspection of the State Department of Agriculture.

(d) Vehicle weights may be determined by either of the methods defined as follows:

(1) "Single draft weighting";

(2) "Multiple draft weighting".

21 Del. C. 1953, § 4508; 57 Del. Laws, c. 542; 61 Del. Laws, c. 230, §§ 1, 2; 64 Del. Laws, c. 207, § 5; 74 Del. Laws, c. 110, § 103.;



§ 4508. Penalties

(a) Any person who violates any requirement of this chapter, relating to size or weight of a vehicle or a combination of vehicles or restrictions regarding parking in residence districts pursuant to § 4512 of this title, shall be punished as follows:

(1) A first offense shall be punishable by a fine of not less than $28.75 nor more than $230 or by a term of imprisonment of not more than 30 days or both.

(2) A subsequent like offense shall be punishable by a fine of not less than $115 nor more than $575 or by a term of imprisonment of not more than 60 days or both.

(b) Any person who violates any requirement of this chapter, specifically relating to weight of a vehicle or a combination of vehicles, such that said vehicle shall be classified as an "overweight vehicle," shall in addition to whatever other penalties may be allowed by law be punished as follows:

(1) A first offense shall be punishable by a fine for all excess weight up to and including 5,000 pounds in the amount of 2.3 cents per pound and a fine for all excess weight over 5,000 pounds in the amount of 5.75 cents per pound or by a term of imprisonment not to exceed 30 days or both.

(2) Each subsequent offense shall be punishable by a fine for all excess weight up to and including 5,000 pounds in the amount of 5.75 cents per pound and a fine for all excess weight over 5,000 pounds in the amount of 11.5 cents per pound or by a term of imprisonment not to exceed 60 days or both.

(c) For purposes of this section a first offense shall be defined as one not previously committed by the person charged within the previous 24 months prior to the date of the offense. A subsequent like offense shall be deemed to have occurred if the person charged has previously been convicted or charged and subsequently convicted of the same offense within the previous 24 months prior to the date of this offense.

36 Del. Laws, c. 10, § 142; 38 Del. Laws, c. 30; 40 Del. Laws, c. 37, § 1; Code 1935, § 5680; 46 Del. Laws, c. 61; 21 Del. C. 1953, § 4507; 60 Del. Laws, c. 596, § 1; 63 Del. Laws, c. 337, § 2; 64 Del. Laws, c. 207, § 5; 68 Del. Laws, c. 9, §§ 52, 53; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 237, § 2.;



§ 4509. Jurisdiction

(a) Justices of the peace shall have original jurisdiction to hear, try and finally determine alleged violations of this chapter. Upon a finding of guilt, such justice of the peace may impose such penalties or combination of penalties as are permitted by this chapter. Upon application of the State or defendant, in accordance with the rules of the applicable court, the matter may be removed to the Court of Common Pleas for determination. All other rules of the courts of Delaware shall apply. The justice of the peace may require any or all defendants to post a bond in an amount sufficient to guarantee payment of all potential fines and costs which may be required to be paid should a judgment of guilt be determined as to each such defendant or which shall be forfeit in the event the defendant fails to appear for a scheduled Court appearance. In the event, a bond shall be posted in an amount sufficient to cover the minimum potential fine and costs which may be imposed, upon the adjudication of guilt.

(1) Any such bond shall be made payable to the court upon demand in the event the defendant fails to appear for a scheduled court appearance or upon default on the judgment against the defendant.

(2) Upon forfeiture of the bond to the court such bond shall be made payable to the State upon expiration of the appropriate appeal period.

(3) Upon adjudication of guilt and payment of such fines and costs as may be imposed by the court or upon a finding of not guilty and expiration of the appropriate appeal period, such bond shall be returned to the defendant(s).

(b) In the event either party applies to have the matter removed to the Court of Common Pleas, as provided herein, any bond imposed pursuant to subsection (a) of this section shall be reissued in the name of the appropriate court. All other provisions of subsection (a) of this section shall apply.

(c) In the event either party appeals, such bond(s) issued pursuant to this section shall remain in full force and effect until such time as the matter has finally been resolved.

36 Del. Laws, c. 10, § 120; Code 1935, § 5658; 46 Del. Laws, c. 124; 21 Del. C. 1953, § 4505; 58 Del. Laws, c. 550; 60 Del. Laws, c. 503, § 24; 60 Del. Laws, c. 700, § 9; 60 Del. Laws, c. 701, § 64; 64 Del. Laws, c. 207, § 5.;



§ 4510. Conflict with federal requirements

(a) Any conflict between a provision of this chapter and any federal law or implementing regulation, such provision of this chapter shall be void and of no force and effect and unenforceable. Any such provision of this chapter declared to be inoperable, as provided herein, shall be brought to the attention of the next session of the General Assembly and shall not, in any event, serve to invalidate any other provision of this chapter.

(b) Any other provision of this chapter to the contrary notwithstanding, a vehicle or combination of vehicles having a weight in excess of that permitted by § 4503 of this title lawfully may be operated on any interstate highway or United States numbered route if such vehicle or combination of vehicles has been issued a permit for that purpose pursuant to § 4504 of this title. Regarding such permits issued pursuant to § 4504(c)(1) of this title, the State has determined that vehicles bearing such permits could be lawfully operated within this State on July 1, 1956.

64 Del. Laws, c. 207, § 5; 67 Del. Laws, c. 345, § 4; 70 Del. Laws, c. 259, § 7.;



§ 4511. Removal of disabled or abandoned trucks and trailers from highways

A tow truck or wrecker may, without regard to the limitations of the length, weight or width as specified in this chapter, tow disabled or abandoned truck, trucks and trailers, or truck and semitrailers from highways to a point where such disabled or abandoned vehicle can be repaired or stored.

63 Del. Laws, c. 337, § 1; 64 Del. Laws, c. 207, § 5.;



§ 4512. Oversized motor vehicle and trailer parking

(a) In any residence district it shall be unlawful to park, store, or permit to be parked or stored on a highway within such residence district any:

(1) Trailer, semi-trailer, or recreational trailer unattached to a motor vehicle; or

(2) A motor vehicle the length of which is greater than 276 inches or the width of which is over 96 inches or the height of which is over 120 inches or the gross vehicle weight of which exceeds 10,000 pounds, as such weight has been registered and recorded with the Delaware Division of Motor Vehicles (or as recorded with any other state's Department of Motor Vehicles).

(b) Motor vehicles parked pursuant to the following situations shall be exempt from this section:

(1) Any motor vehicle parked on a highway within a residence district in conjunction with ongoing legal service or work being performed in relation to a residence or business contained therein. Notwithstanding the above, the motor vehicle may remain parked within such residence district only for the time necessary to complete such work or service. This exemption shall only apply if such motor vehicle is parked immediately and entirely adjoining the property of the residence or business, being serviced. Examples of such motor vehicles include, but are not limited to, delivery trucks, limousine services, and moving trucks.

(2) Any motor vehicle used for work being performed or on call in case of emergencies:

a. By a public utility as defined in § 102(2) of Title 26 or by others working on its behalf;

b. In connection with a cable television system as defined in § 102(4) of Title 26; or

c. By a municipality or municipal electric company or by others working on their behalf.

(c) In any residence district, it shall be unlawful to park, store, or permit to be parked or stored on a highway within such residence district, any motor vehicle with a trailer, semi-trailer, or recreational trailer attached unless:

(1) It is parked, stored, or permitted to be parked or stored on the highway immediately and entirely adjacent to the owner's property; or

(2) Unless the exemptions otherwise applicable to motor vehicles in subsection (b) of this section apply.

(d) This section shall apply to only New Castle County.

76 Del. Laws, c. 334, § 1; 78 Del. Laws, c. 237, § 1.;






CHAPTER 46. ADVERTISEMENT AND SALE OF MASTER KEYS

§ 4601. Introduction, sale, distribution or advertisement for sale to public of motor vehicle master keys; penalties

(a) Whoever knowingly introduces, manufactures for introduction or transports or distributes in this State any motor vehicle master key shall be fined not more than $2,000, or imprisoned not more than 5 years or both.

(b) Whoever knowingly disseminates or knowingly causes to be disseminated any advertisement or sale to the public of this State motor vehicle master keys shall be fined not more than $2,000, or imprisoned not more than 5 years or both.

(c) As used in this section, "master key" means any key adapted to fit the ignition switch of 2 or more motor vehicles, the ignition switches of which are designed to operate by different keys.

21 Del. C. 1953, § 4601; 57 Del. Laws, c. 48.;



§ 4602. Exemptions

Section 4601 of this title shall not apply to:

(1) The introduction, manufacture for introduction, transportation, distribution, sale or possession in this State of motor vehicle master keys for use in the ordinary course of business by any bona fide locksmith, vehicle manufacturer, lock manufacturer, common carrier, contract carrier, new or used car dealer, rental car agency, automobile club or association or any department, agency or instrumentality of:

a. This State;

b. The United States; or

c. Any political subdivisions of any such entity;

(2) The shipment, transportation or delivery for shipment in this State of motor vehicle master keys in the ordinary course of business of any common carrier or contract carrier.

21 Del. C. 1953, § 4602; 57 Del. Laws, c. 48.;



§ 4603. Reporting of keys; penalties

Any person, corporation, agency, association, club, department or carrier possessing any master key pursuant to this chapter shall, before May 30, 1969, and every 6 months thereafter, submit to the Secretary of Public Safety of this State a list describing all master keys which it possesses. Any person, corporation, agency, association, club, department or carrier which submits a list pursuant to this section which list does not contain any master key which was described in any previous list to the Secretary of Public Safety shall, in writing, notify the Secretary of Public Safety of the reason for omission. Whoever knowingly fails to comply with this section shall be fined not more than $2,300, or imprisoned not more than 5 years or both.

21 Del. C. 1953, § 4603; 57 Del. Laws, c. 48; 57 Del. Laws, c. 670, § 29; 68 Del. Laws, c. 9, § 54.;



§ 4604. Possession of motor vehicle master keys, manipulative keys, key-cutting devices, lock picks or lock picking devices and hot wires; penalty; class E felony

(a) No person shall have in possession any motor vehicle master key, manipulative key or device, key-cutting device, lock pick or lock picking device or hot wire, designed to open or capable of opening the door or trunk of any motor vehicle or of starting the engine of a motor vehicle. Any person who violates this subsection shall be guilty of a class E felony as the same is defined in Chapter 42 of Title 11 and shall be sentenced in accordance therewith.

(b) This section shall not apply to any bona fide dealer of new or used motor vehicles, a car rental agent, a locksmith, a public utility subject to the jurisdiction of the Public Service Commission or the agents of such persons while such persons or their agents are acting within the scope of their employment. This section shall not apply to a private investigator who in the usual course of business repossesses vehicles if such investigator is licensed and bonded by the State or the employees of such private investigator while the employee is repossessing vehicles in the usual course of business and is bonded and licensed by the State. This section shall not apply to a state, county or municipal law-enforcement officer who is acting within the scope of official duties. Nor shall this section apply to a bona fide business which has a key-cutting device located and used on the premises for the purpose of making replacement keys.

59 Del. Laws, c. 559, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 47. MOTOR CARRIER SAFETY--RESPONSIBILITY

§ 4701. Statement of legislative purpose

The purpose of this chapter is to reduce truck and bus related accidents on our highways by minimizing the causes related to mechanical failures, driver error and careless safety practices by motor carriers, and to standardize regulations for the transportation industry.

65 Del. Laws, c. 198, § 1.;



§ 4702. Adoption of federal requirements — In general

(a) The State hereby adopts the following parts of the Code of Federal Regulations, Title 49, Chapter III, Subchapter B, except as modified by this chapter: Part 387, Part 390, Part 391, Part 392, Part 393, Part 395, Part 396 and Part 397 adopted pursuant to the Transportation Article of the United States Code (49 U.S.C. § 101 et seq.).

(b) Notwithstanding the adoption of the laws and regulations as indicated in subsection (a) of this section, no requirements under this chapter shall apply to any single vehicle or a vehicle in combination operated in intrastate commerce with a gross vehicle weight rating or gross vehicle weight of 26,000 pounds or less, except for:

(1) A vehicle being used to transport hazardous materials of a type or quality that requires the vehicle to be marked or placarded in accordance with the Federal Motor Carrier Safety Regulations; or

(2) A vehicle having a seating capacity of 16 or more persons.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 11; 74 Del. Laws, c. 217, §§ 16-18; 75 Del. Laws, c. 324, § 1.;



§ 4703. Adoption of federal requirements — Amendments of 49 C.F.R. Part 390

Amend § 390.3 of 49 C.F.R. Part 390 by adding "and intrastate" after the word "interstate" and before the word "commerce."

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 1; 74 Del. Laws, c. 217, § 19.;



§ 4704. Adoption of federal requirements — Amendments of 49 C.F.R. Part 391

(a) Section 391.11(b)(1) of 49 C.F.R. Part 391 is stricken in its entirety and in its place is inserted the following:

"(1) Is at least 21 years old if engaged in interstate commerce or at least 18 years or older and has at least 1 year previous experience as an operator of a motor vehicle if engaged in intrastate commerce".

(b) Intra-State Only Restricted Commercial Driver License Medical — Persons who are not physically qualified to drive a commercial motor vehicle per 49 C.F.R. § 391.41 may apply for an intrastate only restricted commercial driver license waiver provided they are otherwise qualified to drive a motor vehicle, other than a motor vehicle which requires endorsements to transport passengers or hazardous materials, and meet the other provisions of this subsection, Title 21 and the Federal Motor Carrier Regulations.

The applicant must provide evidence and certify to the Secretary of Transportation that they have:

(1) Held a CDL and were employed on a full time basis in the operation of motor vehicles weighing over 26,000 pounds for at least 4 years during the previous 6 years;

(2) Not had a CDL disqualification during the previous 6 years;

(3) Not incurred 4 or more serious traffic violations, railroad-highway grade crossing offenses or out-of-service violations during the previous 6 years.

The Division will establish policy to administer the CDL medical waiver program. The applicant must provide recent physical examinations signed by the driver's primary physician and, if appropriate, from a medical specialist. The Division may require the applicant to successfully complete a training course and evaluation by a physical rehabilitation center. The Division may refer individual applications to the Medical Advisory Board for their advice concerning the applicant's ability to safely operate motor vehicles weighing more than 26,000 pounds. The driver may be required to successfully complete the CDL knowledge tests and CDL road skill test prior to issuing an intra-State only restricted CDL license.

A "K" restriction will be added to the CDL driver license once a medical waiver is granted. The CDL medical waiver expires on the CDL expiration date or upon a date determined by the Division, whichever is earlier. Ninety days before the CDL medical waiver expires, the Division will notify the driver by letter using the address of record that the driver must reapply for a CDL medical waiver to continue operating a commercial motor vehicle in this State. However, once an applicant is initially granted a CDL medical waiver, the Division may issue a 90-day temporary CDL medical waiver pending the results of medical or rehabilitation examinations.

(c) State, county and local government employees who hold a commercial driver license and operate commercial motor vehicles as defined by § 2603 of this title as part of their official duties for the State or any political subdivision therein, shall meet the federal physical qualifications and examination requirements found in 49 C.F.R. Part 391, Subpart E unless 1 of the following exceptions apply:

(1) The employee is approved for an intrastate only restricted commercial driver license in accordance with subsection (b) of this section; or

(2) The employee is a school bus driver and has met the annual Department of Education physical examination requirements in accordance with § 2708(a)(2) of this title.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, §§ 2-4; 66 Del. Laws, c. 426, § 1; 74 Del. Laws, c. 110, § 104; 74 Del. Laws, c. 217, § 20; 75 Del. Laws, c. 220, §§ 1, 2; 76 Del. Laws, c. 42, § 1; 78 Del. Laws, c. 87, § 1.;



§ 4705. Adoption of federal requirements — Amendments of 49 C.F.R. Part 392

(a) Amend § 392.4 of 49 C.F.R. Part 392 by adding a new subparagraph (e) to read as follows:

"(e) Nothing in this section shall preclude prosecution under § 4177 of this title."

(b) Amend § 392.5 of 49 C.F.R. Part 392 by adding a new subparagraph (f) to read as follows:

"(f) Nothing in this section shall preclude prosecution under § 4177 of this title."

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 5; 74 Del. Laws, c. 217, § 21; 78 Del. Laws, c. 383, § 2.;



§ 4706. Adoption of federal requirements — Amendment of 49 C.F.R. Part 393

Repealed by 74 Del. Laws, c. 217, § 22, eff. Sept. 30, 2005.;



§ 4707. Adoption of federal requirements — Amendment of 49 C.F.R. Part 395

(a) Amend 49 C.F.R. § 395.3(b) by striking the word "No" as it appears as the first word thereof, and by substituting in lieu thereof the phrase, "Unless an emergency waiver is issued by the Director of the Delaware Emergency Management Agency, to assist with energy supply deliveries such as heating oil and liquefied petroleum gas, no."

(b) Amend 49 C.F.R § 395.1(n) by adding the following new sentences: "Any utility vehicle driver engaging in the provision or restoration of utility services when the loss of such service is unexpected, unplanned or unscheduled shall be exempted from 49 C.F.R. Part 395 in its entirety. The exemption of the regulation provided for in this subsection shall expire if the Secretary of the United States Department of Transportation determines that it is in conflict with the intent of the Federal Motor Carrier Safety Regulations."

(c) Amend 49 C.F.R. § 395.1(n) by adding the following new sentences: "Any utility vehicle driver engaging in the provision or restoration of utility services when the loss of such service is unexpected, unplanned or unscheduled shall be exempted from 49 C.F.R. Part 395 in its entirety. The exemption of the regulation provided for in this subsection shall expire if the Secretary of the United States Department of Transportation determines that it is in conflict with the intent of the Federal Motor Carrier Safety Regulations."

66 Del. Laws, c. 114, § 10; 73 Del. Laws, c. 14, § 1; 74 Del. Laws, c. 217, § 23; 75 Del. Laws, c. 12, §§ 1, 2.;



§ 4708. Adoption of federal requirements — Amendments of 49 C.F.R. Part 396

(a) Subsection (a) of 49 C.F.R. § 396.9 is stricken in its entirety and the following is substituted in its place:

"(a) Personnel authorized to perform inspections — Every special agent of the Federal Highway Administration, Secretary of Public Safety, the Secretary of Safety and Homeland Security's deputies, state police, other sworn police officers and size and weight enforcement technicians of the Division of State Police working in conjunction with and in the physical presence of a uniformed police officer, are hereby authorized to enter and perform inspections of any motor vehicle, cargo and driver of any motor carrier for compliance with safety regulations adopted pursuant to this chapter. State police size and weight enforcement technicians shall have the same authority and duties enforcing this chapter as granted in § 710 of this title."

(b) Farm vehicles being operated on an intrastate basis within this State shall be exempt from the recordkeeping requirements as provided in 49 C.F.R. Part 396.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, §§ 6-8; 74 Del. Laws, c. 110, § 105; 74 Del. Laws, c. 217, § 24.;



§ 4709. Fines, penalties, voluntary assessments

(a) Any person, driver or motor carrier who violates any subpart of this chapter, or fails to do any act required by any subpart in this chapter or does any act forbidden in this chapter or subpart of the Code of Federal Regulations hereby adopted, upon conviction thereof, shall be sentenced to pay a fine for each violation of not less than $28.75 nor more than $115, or imprisonment for not more than 30 days or both. Any such person, driver or motor carrier committing a second or subsequent offense within 2 years upon conviction thereof shall be sentenced to pay a fine of not less than $115 nor more than $575 or imprisonment for not less than 60 days nor more than 1 year, or both.

(b) Section 709 of this title shall be applicable to this chapter.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 8; 68 Del. Laws, c. 9, § 55.;



§ 4710. Authority to place vehicle, etc., out of service

The Secretary of Public Safety, the Secretary of Safety and Homeland Security's deputies, state police and other police officers authorized by law to make arrests for violations of the motor vehicle and traffic laws of the State are hereby authorized to place any vehicle, driver or operator out of service for any violation of this chapter.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 8; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 106.;



§ 4711. Jurisdiction

Justices of the peace shall have original jurisdiction to hear, try and finally determine alleged violations of this chapter.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 8.;



§ 4712. Authority to enforce regulations

(a) The Secretary of Public Safety, the Secretary of Safety and Homeland Security's deputies, state police and other sworn police officers are hereby authorized to make arrests without a warrant for any violation of this chapter committed in their presence.

(b) The Secretary of Public Safety, the Secretary of Safety and Homeland Security's deputies, state police and other sworn police officers authorized by the law to make arrests for violations of this chapter without a warrant are authorized upon reasonable and probable cause to believe, based upon personal investigation of a motor vehicle accident which may include information obtained from eyewitnesses, that a violation has been committed by any person then and there present and to arrest such person without a warrant.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 8; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 107, 108.;



§ 4713. Authority to promulgate rules and regulations

The Secretary of Public Safety has authority to promulgate rules and regulations to carry out the stated purposes of this chapter.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 8.;



§ 4714. Conflicts with other requirements of Delaware Motor Vehicle Code

(a) Nothing contained in this chapter shall be construed to prohibit the use of additional equipment and accessories, not inconsistent with or prohibited by this chapter, provided such equipment and accessories do not decrease the safety of operation of the motor vehicles on which they are used.

(b) Compliance with this chapter does not relieve the obligation to comply with other chapters of Titles 21 and 29; however, if a conflict occurs, the state or federal regulation herein adopted which promotes the greater degree of safety shall control.

65 Del. Laws, c. 198, § 1; 66 Del. Laws, c. 114, § 8.;






CHAPTER 48. OCCUPANT PROTECTION SYSTEM SAFETY ACT

§ 4801. Short title

This chapter shall be known and may be cited as the "Occupant Protection System Safety Act."

68 Del. Laws, c. 34, § 1; 74 Del. Laws, c. 277, § 2.;



§ 4802. Driver requirements; exceptions; sales requirements; working condition of system

(a)(1) The driver of a motor vehicle operated on a street or highway in this State shall wear a properly adjusted and fastened seat belt which meets the applicable federal motor vehicle safety standards.

(2) The driver of a motor vehicle shall secure or cause to be secured in a properly adjusted and fastened seat belt system, as defined by the applicable federal motor vehicle safety standards, each occupant of the passenger compartment of the motor vehicle who is 16 years of age or older.

(b) The term "motor vehicle," as used in this chapter, is defined in § 101(35) of this title, with the exception of motorcycles.

(c) The provisions of this section shall not apply to:

(1) Any person in a motor vehicle who possesses a written verification from a licensed physician or a licensed physical therapist that such person is unable to wear or use an occupant protection system for physical or medical reasons;

(2) A motor vehicle which is not required to be equipped with an occupant protection system under federal law or has otherwise been exempted from compliance in conformity with federal law; or

(3) A motor vehicle operated by a letter carrier of the United States Postal Service while performing the duties of a letter carrier.

(d) [Deleted].

(e) No person shall install, distribute, have for sale, offer for sale or sell any occupant protection system, including an air bag, for use in a motor vehicle unless it meets current minimum standards and specifications under federal law.

(f) Every owner of a motor vehicle shall maintain all occupant protection systems, including air bags, and assemblies and mechanisms required by this section in proper working condition and in a manner that will enable occupants to use them.

(g)(1) Failure to comply with this section shall be considered as an aggravating circumstance for sentencing purposes for persons convicted of violations of other provisions of this title.

(2)a. Any person who is found to have violated this section in connection with the prosecution of a violation of any other provision of this title shall in addition to any fine, and at the same time as any fine is assessed to the defendant, be levied for credit to the Victim's Rights Fund an additional penalty assessment of 40% not to exceed $20 of every fine, penalty or forfeiture imposed or collected by the court for the offense under this title. Where there are multiple offenses under this title involved, the penalty assessment pursuant to this section shall be based upon a total fine for all offenses but not to exceed a total additional penalty assessment of $20. When a fine, penalty or forfeiture is suspended in whole or in part the additional penalty assessment shall not be suspended.

b. The assessment imposed herein shall be in addition to the penalty assessment imposed by § 9016(a) of Title 11.

c. Where there is no other violation of this title in addition to a violation of this section, a civil penalty of $25 shall be imposed. The failure to wear a seat belt by more than 1 person in the same vehicle at the same time, as required by this section, shall be treated as a single civil violation. Justice of the Peace Court shall have jurisdiction over actions involving this civil penalty.

(h) No motor vehicle points shall be assessed against any person for failing to comply with subsection (a) of this section and there shall be no entry made on the person's driving record for failing to comply with subsection (a) of this section.

(i) Failure to wear or use an occupant protection system shall not be considered as evidence of either comparative or contributory negligence in any civil suit or insurance claim adjudication arising out of any motor vehicle accident, nor shall failure to wear or use an occupant protection system be admissible as evidence in the trial of any civil action or insurance claim adjudication.

(j) Notwithstanding any law to the contrary, any police officer is authorized to make an administrative stop for purposes of enforcing this section, upon reasonable and articulable suspicion that a violation of this section has occurred.

68 Del. Laws, c. 34, § 1; 69 Del. Laws, c. 169, § 1; 74 Del. Laws, c. 90, §§ 1-3, 5[7], 6[8]; 74 Del. Laws, c. 277, §§ 3-7.;



§ 4803. Child restraint in motor vehicles

(a) Every person shall be responsible, when transporting a child through the age of 7 and up to and including the weight of 65 pounds in a motor vehicle operated on the roadways, streets or highways of this State, for providing protection of the child by properly securing the child in all seating positions, according to manufacturer's instruction, in a child safety seat or booster seat meeting federal motor vehicle safety standards, and that is appropriate for the child's weight and height. Every child who has either attained the age of 8 or a weight in excess of 65 pounds and has not yet attained the age of 16 shall, in all seating positions, wear a properly secured seatbelt while in a motor vehicle operated on the roadways, streets or highways of this State. The duty imposed by this subsection shall not apply to any operator or passenger of a motor bus, limousine or taxicab as defined in § 1801 of Title 2.

(b)(1) No child who is 65 inches or less in height and who is under 12 years of age shall occupy the front passenger seat of any vehicle equipped with a passenger-side airbag that has not been deliberately rendered inoperable in conformity with federal law. This subsection shall not apply to vehicles equipped with a passenger-side airbag specifically designed or modified by the vehicle's manufacturer for use by children and small adults.

(2) It shall not be a violation of this section for a child 65 inches or less in height and under 12 years of age to occupy the front passenger seat of a vehicle equipped with a passenger-side airbag that has not been deliberately rendered inoperable in conformity with federal law if such vehicle does not have a rear passenger seat or if all rear passenger seats are occupied by other children 65 inches or less in height and under 12 years of age. A violation of this subsection shall be considered a secondary offense, and no motor vehicle shall be stopped by a police officer solely for failure to comply with this subsection.

(c) A violation of this section shall be an offense punishable by a fine of $25 for each violation. The failure to provide a child restraint system or seat belt for more than 1 child in the same vehicle at the same time, as required by this section, shall not be treated as a separate offense.

(d) A violation of this section shall not be considered as evidence of either comparative or contributory negligence in any civil suit or of criminal negligence or recklessness in any criminal action arising out of any motor vehicle accident in which a child under 16 is injured, nor shall failure to wear a child passenger restraint system or seat belt in violation of this section be admissible as evidence in the trial of any civil action.

(e) Following May 9, 2002, and prior to January 1, 2003, the Department of Safety and Homeland Security shall implement an awareness campaign to educate motorists about the components of the law and to encourage the public to correctly and consistently uses child safety seats, booster seats and seatbelts.

63 Del. Laws, c. 251, § 1; 66 Del. Laws, c. 409, §§ 1, 2; 68 Del. Laws, c. 9, § 38; 68 Del. Laws, c. 34, § 2; 69 Del. Laws, c. 418, §§ 1-8; 71 Del. Laws, c. 480, § 1; 73 Del. Laws, c. 254, §§ 1-3; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 129, § 1; 74 Del. Laws, c. 277, §§ 8, 9; 74 Del. Laws, c. 316, §§ 1, 2; 76 Del. Laws, c. 60, §§ 1-3.;






CHAPTER 61. CIVIL LIABILITY FOR DRIVER'S NEGLIGENCE

§ 6101. Negligence of owners and drivers of rented vehicles; insurance of liability

(a) The owner of a motor vehicle who is engaged in the business of renting motor vehicles without drivers, who rents any such vehicle without a driver to another, otherwise than as a part of a bona fide transaction involving the sale of such motor vehicle, and permits the renter to operate the vehicle upon the highways and who does not carry or cause to be carried public liability insurance in an insurance company or companies approved by the Insurance Commissioner of this State insuring the renter against liability arising out of the renter's negligence in the operation of such rented vehicle in limits of not less than $10,000 for anyone killed or injured and $20,000 for any number more than 1 injured or killed in any 1 accident, and against liability of the renter for property damage in the limit of not less than $5,000 for 1 accident, shall be jointly and severally liable with the renter for any damages caused by the negligence of the latter in operating the vehicle and for any damages caused by the negligence of renting the vehicle from the owner.

(b) Subsection (a) of this section shall not confer any right of action upon any passenger in any rented vehicle specified therein as against the owner, but nothing contained in this section shall prevent the introduction as a defense of comparative or contributory negligence, to the extent to which such defense is allowed in other cases.

(c) The policy of insurance referred to in subsection (a) of this section shall inure to the benefit of any person operating the rented vehicle by or with the permission of the person so renting it in the same manner and under the same conditions and to the same extent as to the renter. The insurance policy or policies above referred to need not cover any liability incurred by the renter of any vehicle to any passenger in such vehicle, provided the owner, upon renting any such vehicle to another without a driver, gives to the renter a written notice of the fact that such policy or policies do not cover the liability which the renter may incur on account of the renter's negligence in the operation of such vehicle to any passenger in such vehicle.

(d) When any suit or action is brought against the owner under this section, the judge or court before whom the case is pending shall cause a preliminary hearing to be had in the absence of the jury for the purpose of determining whether the owner has provided, or caused to be provided, insurance covering the renter in the limits above mentioned. Whenever it appears that the owner has provided or caused to be provided insurance covering the renter in the sums above mentioned, the judge or court shall dismiss, as to the owner, the action brought under this section.

36 Del. Laws, c. 10, § 21; Code 1935, § 5559; 21 Del. C. 1953, § 6102; 61 Del. Laws, c. 292, § 7; 70 Del. Laws, c. 186, § 1.;



§ 6102. Notification by owner of intention to rent vehicle

No owner of any motor vehicle who is engaged in the business of renting motor vehicles without drivers shall rent a motor vehicle without a driver, otherwise than as a part of a bona fide transaction involving the sale of such motor vehicle, unless the owner has previously notified the Department of the intention to so rent such vehicle and has complied with the requirements as to the showing of financial responsibility as provided in § 2105 [repealed] of this title.

36 Del. Laws, c. 10, § 21; Code 1935, § 5559; 21 Del. C. 1953, § 6103; 70 Del. Laws, c. 186, § 1.;



§ 6103. Records required of owners of rented vehicles; inspection; forms

(a) Every person engaged in the business of renting motor vehicles without drivers, who rents any such vehicle without a driver, otherwise than as part of a bona fide transaction involving the sale of such motor vehicle, shall maintain a record of the identity of the person to whom the vehicle is rented and the exact time the vehicle is the subject of such rental or in possession of the person.

(b) Whoever, being an owner, fails to make or have in possession or refuses an inspection of the record required in this section, shall be fined in such amount or imprisoned for such term, or both, as the court, in its discretion, may determine.

(c) If the Secretary prescribes a form for the keeping of the record provided for in this section, the owner shall use such form.

36 Del. Laws, c. 10, § 22; Code 1935, § 5560; 21 Del. C. 1953, § 6104; 57 Del. Laws, c. 670, § 17A; 70 Del. Laws, c. 186, § 1.;



§ 6104. Liability of parent, guardian or employer for negligence of minor

(a) Any negligence of a minor under age 18 driving a motor vehicle upon a highway of this State, who has been licensed under § 2710 of this title, shall be imputed to any person who signed the license application on behalf of the minor, and that person shall be jointly and severally liable with the minor for any damages resulting from the minor's negligence except that case workers of the Division of Family Services, acting in accordance with § 2710 of this title, and on behalf of a child in the custody of the Department of Services for Children, Youth and their Families, shall be exempted from such liability.

(b) The liability imposed upon the person who signed the application of a minor under the age of 18 years, as provided in subsection (a) of this section, shall apply to the original license or permit granted to the minor or any renewal thereof, without the necessity of such person signing the minor's renewal application, unless such person notifies the Department of Transportation in writing at least 30 days prior to the date of any such renewal of the original license or permit granted to the minor that the person does not consent to such renewal.

36 Del. Laws, c. 10, § 71; Code 1935, § 5609; 44 Del. Laws, c. 189; 21 Del. C. 1953, § 6105; 57 Del. Laws, c. 495, § 3; 57 Del. Laws, c. 670, § 17B; 71 Del. Laws, c. 282, §§ 8, 9; 74 Del. Laws, c. 110, § 109; 76 Del. Laws, c. 415, § 6.;



§ 6105. Liability of owner for negligence of minor

Every owner of a motor vehicle who causes or knowingly permits a minor under the age of 18 years to drive such vehicle upon a highway and any person who gives or furnishes a motor vehicle to such minor shall be jointly and severally liable with such minor for any damages caused by the negligence of such minor in driving such vehicle, and the negligence of such minor shall be imputed to such owner or such person for all purposes of civil damages.

36 Del. Laws, c. 10, § 72; Code 1935, § 5610; 21 Del. C. 1953, § 6106; 49 Del. Laws, c. 407; 70 Del. Laws, c. 186, § 1.;






CHAPTER 63. SALE OF MOTOR VEHICLES

§ 6301. Definitions [For application of this section, see 79 Del. Laws, c. 161, § 5]

As used in this chapter:

(1) "Consignment" is when a vehicle owner enters into an agreement with a dealer for the sale of a vehicle without a transfer of ownership to the dealer.

(2) "Dealer" or "motor vehicle dealer" includes:

a. A person, corporation, partnership, proprietorship or any other legal entity who is in the business of buying, selling or exchanging during any 12-month period 5 or more vehicles; and/or

b. Any person, corporation, partnership, proprietorship or any other legal entity who offers to sell, sells, displays or permits the display for sale, of 5 or more vehicles within a 12-month period.

(3) "Dealer" or "motor vehicle dealer" shall not include:

a. A receiver, trustee, personal representative, or other person appointed by or acting under the authority of any court of competent jurisdiction;

b. A public official who sells or disposes of vehicles in the performance of the official's duties;

c. Any financial institution chartered or authorized to do business in Delaware, including its subsidiaries or affiliates, which receives title to a motor vehicle in the normal course of its business by reason of a lease, foreclosure, repossession, judicial sale or voluntary conveyance or reconveyance of the motor vehicle as a result of any lease of the motor vehicle or any extension of credit secured by the motor vehicle or the enforcement of any lien on the motor vehicle;

d. A licensed auctioneer acting on behalf of a seller, secured party or owner and when title does not pass to the auctioneer and the auction is not for the purpose of avoiding this chapter;

e. An insurance company authorized to do business in Delaware that sells or disposes vehicles under a contract with its insured in the regular course of business;

f. Either a manufacturer or distributor who sells or distributes vehicles to licensed dealers or a person employed by a manufacturer or distributor to promote the sale of the vehicles of the manufacturer or distributor, if that manufacturer, distributor or person does not sell vehicles to retail buyers;

g. A nonprofit educational foundation organized to promote instructional effectiveness and educational achievement.

(4) "Department" shall mean the Department of Transportation, Division of Motor Vehicles.

(5) "Director" shall mean the Director of the Division of Motor Vehicles or the Director's authorized or delegated representative.

(6) "Division" shall mean the Division of Motor Vehicles.

(7) "Franchised motor vehicle dealer" means a dealer in new vehicles that has a franchise agreement with a manufacturer or distributor of vehicles or, in the case of a recreational vehicle dealer, has a manufacturer-dealer agreement with a manufacturer of distributor to sell a particular line-make of new recreational vehicle or new recreational trailer. As used in this section, the term "line-make" is defined in § 8402(7) of this title.

(8) "Retail dealer" means a dealer who may sell vehicles to another dealer, licensed auto auction, or retail customers.

(9) "Vehicle" means motor vehicles, trailers, recreational vehicles, recreational trailers, mobile homes, and any other device, in, upon, or by which any person or property is or may be transported or drawn upon a public highway, excepting devices moved by animal power, human power, off-highway vehicles, special mobile equipment and farm equipment.

(10) "Wholesale dealer" means a dealer who may sell vehicles only to another dealer or licensed auto auction.

71 Del. Laws, c. 449, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 110; 75 Del. Laws, c. 33, § 2; 79 Del. Laws, c. 44, § 2; 79 Del. Laws, c. 161, § 2.;



§ 6302. License requirements

(a) Department approval. — No person, corporation, partnership, proprietorship or any other legal entity shall carry on or conduct the business of buying, selling or dealing in new or used vehicles unless issued a dealer's license by the Department.

(b) Application — Application for a dealer's license shall be made upon the form prescribed by the Department and shall contain the name and address of the applicant. When the applicant is a partnership the name and address of each partner shall appear on the application. When the application is a corporation, the names of the principal officers of the corporation, the state in which incorporated, the place or places where the business is to be conducted and such other information as may be required by the Department shall appear on the application. Every such application shall contain a certification by the applicant that the information provided is true and accurate to the best of the applicant's knowledge.

(c) Resident requirements. — The owner of a dealership must have been issued a Delaware driver's license and established residency in Delaware at least 90 days prior to the time of application. Franchised and new vehicle dealers are exempted from this requirement.

(d) Fee. — No fee for a license is charged by the Department. However, all dealerships must obtain a yearly dealer business license from the Department of Finance, Division of Revenue. Wholesale dealers shall also obtain an additional wholesale license pursuant to § 6307 of this title. The business license(s) must be kept at the business location and be available for inspection by the Department.

36 Del. Laws, c. 10, § 46; Code 1935, § 5583; 21 Del. C. 1953, § 6301; 65 Del. Laws, c. 79, §§ 1-4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 449, § 1.;



§ 6303. Location requirements; records [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) Except as provided in § 6311(b) of this title, no dealers license shall be issued to any vehicle dealer unless the dealership has an established place of business owned, rented, or leased by the dealership and which:

(1) Satisfies all local zoning requirements. Zoning approval shall be submitted to the Division when the application is submitted;

(2) Has sales and office space devoted to the dealership and has adequate display space for 5 or more vehicles, and, in the case of a new recreational vehicle dealer, has a service facility;

(3) Has a telephone installed in the office and listed in the business name;

(4) Has adequate liability insurance as required by § 2118 of this title;

(5) Has a sign on the premises measuring at least 24 x 36 inches which lists the dealership's approved name.

(b) The dealership office shall maintain and have adequate file cabinets to maintain records required by the Department. All dealer records regarding purchases, sales, transfers of ownership, collection of vehicle document fees, titling, registration fees, odometer disclosure statements, temporary license plates and records of dealer registration plates assigned to the dealer shall be maintained on the premises of the licensed location. All records shall be maintained for a minimum of 5 years. The Director may, on written request by a dealer, permit records to be maintained at a location other than the premises of the licensed location for good cause shown.

(c) Every dealer shall have in its possession a certificate of title assigned to the dealership or other documentary evidence of the dealer's right to the possession of, and for every vehicle in the dealership's possession or on the dealership premises.

(d) During business hours, the records of the dealership shall be open to inspection by Department officials, any police officer or any duly authorized investigator at the Department of Justice while discharging their official duties.

71 Del. Laws, c. 449, § 1; 79 Del. Laws, c. 161, § 2.;



§ 6304. Expiration and renewal of license

Each license issued under this title shall expire at midnight on December 31 of the period for which it was issued and may be renewed upon application to the Department prior to its expiration. Dealers who have not sold a minimum of 5 vehicles between January 1 and December 31 of each year shall be denied license renewal. The Director of the Division of Motor Vehicles may, on written request by a dealer, permit renewal of a dealer's license for dealers selling less than 5 vehicles for good cause shown in writing to the Department.

71 Del. Laws, c. 449, § 1.;



§ 6305. Bill of sale

Every motor vehicle dealer shall complete, in duplicate, a bill of sale for each sale or exchange of a motor vehicle. The original shall be retained for a period of 5 years. A duplicate copy shall be delivered to the purchaser at the time of sale or exchange. The bill of sale shall be signed by both buyer and seller. A bill of sale shall include the following:

(1) The name and address of the person to whom the vehicle was sold or traded;

(2) The date of the sale or trade;

(3) The name and address of the motor vehicle dealer selling or trading the vehicle;

(4) The make, model, year, vehicle identification number and body style of the vehicle;

(5) The sale price of the vehicle;

(6) The amount of any deposit made by the buyer;

(7) A description of any Delaware titled vehicle used as a trade-in and the amount credited the buyer for the trade-in;

(8) The amount of the document fee, title fee, registration fee or any other fee for which the buyer is responsible and the dealer has collected; each fee shall be individually listed and identified; and

(9) The amount of any balance due at settlement.

36 Del. Laws, c. 10, § 47; Code 1935, § 5585; 21 Del. C. 1953, § 6303; 65 Del. Laws, c. 79, § 11; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 449, § 1.;



§ 6306. Consignment vehicles-contract

Any motor vehicle dealer offering a vehicle for sale on consignment shall have in their possession a consignment contract for the vehicle, executed and signed by the dealer and the consignor. The consignment contract shall include the following:

(1) The complete name and address of the owner(s);

(2) The name, address and dealer identification number of the selling dealer;

(3) A complete description of the vehicle on consignment, including the make, model, year, vehicle identification number and body style;

(4) The beginning and termination dates of the contract;

(5) The percentage or the net amount the owner is to receive, if the vehicle is sold;

(6) A disclosure of all unsatisfied liens on the vehicle and the location of the certificate of title to the vehicle.

Any dealer offering a vehicle for sale on consignment shall inform any prospective customer that the vehicle is on consignment. Dealer license plates shall not be used to demonstrate a vehicle on consignment. The owners license plate may be used if liability insurance coverage is in effect in the amount prescribed by Delaware law.

71 Del. Laws, c. 449, § 1.;



§ 6307. Wholesale Dealers

(a) A wholesale dealer who is licensed by the Division is authorized to do the following:

(1) Buy a vehicle from another dealer, a licensed auto auction or retail seller;

(2) Sell a vehicle to, or exchange vehicles only with another dealer or through a licensed auto auction;

(3) A wholesale dealer may operate from a private residence and is not required to comply with § 6303(a)(2) and (5) of this title.

(b) A wholesale dealer may not:

(1) Sell or exchange vehicles with a retail buyer; and

(2) Buy, sell or exchange new vehicles; and

(3) Sell vehicles on consignment.

71 Del. Laws, c. 449, § 1.;



§ 6308. Auctions

(a) Each person who conducts auctions of vehicles shall keep a record of each of the following:

(1) The name and address of the consignor or seller;

(2) The date on which the vehicle was consigned;

(3) The year, make, model and vehicle identification number of each vehicle consigned;

(4) The title number and State where the vehicle was last registered;

(5) The odometer mileage reading at the time of consignment;

(6) The name and address of the person to whom the vehicle was sold;

(7) The buyer's driver's license number and state which issued the license;

(8) The selling price; and

(9) The date of sale.

(b) During business hours, auction records shall be open for inspection by Division of Motor Vehicle officials, any police officer or any duly authorized investigator at the Department of Justice while discharging their official duties.

(c) Auction sales must be performed at the approved auction location.

(d) All records required by this section shall be maintained for 5 years after the sale of the vehicle to which such records apply.

(e) Auctions are authorized to issue 30-day temporary license plates under § 2130 of this title to allow vehicles to be removed from the auction lot. The temporary plates shall only be issued to individuals with a valid driver's license. The auction shall witness and record proof of any legally required liability insurance on a vehicle prior to the issuance of the temporary license plate.

71 Del. Laws, c. 449, § 1; 72 Del. Laws, c. 97, § 1.;



§ 6309. Prohibited acts

(a) A dealer, its agent or an employee of a dealer may not permit any individual to road test a motor vehicle if they know the individual does not have a valid driver's license.

(b) A dealer or an agent or employee of a dealer may not commit any fraud in the execution of, or any material alteration of, a contract, power of attorney or other document incident to a sale or exchange of a vehicle.

(c) A dealer or an agent or employee of a dealer may not wilfully fail to comply with the terms of a warranty or guarantee. A Federal Trade Commission Buyers Guide will be properly completed and displayed on all used vehicles. Buyer(s) will be provided a copy of the Guide prior to completion of the sale.

(d) A dealer or agent of a dealer must disclose to a buyer if the vehicle title has been branded "reconstructed", "flood damaged", "salvage" or was a "taxi". The buyer(s) shall acknowledge the disclosure as described in this paragraph by signing a disclosure statement which has been approved by the Division of Motor Vehicles and is provided by the dealership. A copy of the disclosure statement shall be provided to the Delaware Division of Motor Vehicles with the title application. In the absence of any disclosure statement, the contract may be rescinded at any time by the buyer and the dealer shall provide a full and complete refund to the buyer of all purchase moneys, including interest paid, plus all fees paid. Disclosure shall not prevent any person from otherwise bringing any action under any law for a failure to disclose material information concerning the condition or prior use of any vehicle.

71 Del. Laws, c. 449, § 1.;



§ 6310. Acts of officers, directors, partners, and sales persons

If a licensee is a partnership or corporation, it shall be sufficient cause for the denial or suspension of a license if any officer, director or trustee of the partnership or corporation, or any member in the case of a partnership, has committed any act or omitted any duty which would be cause for denial or suspending a license issued to him or her as an individual under this chapter. Each licensee shall be responsible for all acts of any of their salespersons while acting as their agent, if the licensee approved of those acts or had knowledge of those acts or other similar acts and after such knowledge retained the benefit, proceeds, profits or advantages accruing from those acts.

71 Del. Laws, c. 449, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6311. License requirements [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) In the event any dealer intends to change a licensed location, the dealer shall provide the Division of Motor Vehicles advance written notice. A successful inspection of the new location shall be required prior to approval of a change of location by the dealer. All requirements of § 6303 of this title shall be completed prior to final approval.

(b) Notwithstanding anything herein to the contrary, a recreational vehicle dealer may sell and display new and used recreational vehicles or recreational trailers at trade or public retail vehicle shows, rallies, or exhibitions, including those in enclosed malls, for up to 14 days per event, provided that:

(1) Delaware recreational vehicle dealers outside of their "area of sales responsibility," as the term is defined in § 8402(1) of this title, do not exhibit, sell or offer for sale the same line-make of recreational vehicle or recreational trailers as a Delaware dealer whose area of sales responsibility encompasses the location of the recreational vehicle trade show or public retail vehicle show, or rally or exhibition, where the term "line-make" has the same meaning as defined in § 8402(7) of this title; and without the written permission of the dealer whose area of responsibility encompasses the show, rally, or exhibition site;

(2) An out-of-state recreational vehicle dealer, without an established place of business in Delaware, must meet all of the following conditions:

a. The dealer must be from a state contiguous to Delaware that permits Delaware dealers to participate in recreational vehicle trade shows, or public retail vehicle shows, or rallies, or exhibitions, including those in enclosed malls, in the dealer's state under conditions substantially equivalent to those imposed on out-of-state dealers by Delaware;

b. The dealer must be in compliance with the laws of the dealer's state of residence;

c. The recreational vehicle trade show or public retail vehicle show, or rally, or exhibition in which the dealer is participating must have a minimum of 3 participating dealers, the majority of which are from Delaware;

d. The dealer may not exhibit, sell, or offer for sale the same line-make of recreational vehicle or recreational trailers as a Delaware dealer who is participating in the same recreational vehicle trade show or public retail vehicle show, rally, or exhibition without the Delaware dealer's written permission, where the term "line-make" has the same meaning as defined in § 8402(7) of this title; and

(3) In the event that an out-of-state dealer is in violation of paragraph (b)(2) of this section, the affected in-state dealer may bring a cause of action pursuant to § 8411(c) of this title.

71 Del. Laws, c. 449, § 1; 79 Del. Laws, c. 161, § 2.;



§ 6312. Issuance of dealer license [For application of this section, see 79 Del. Laws, c. 161, § 5]

Upon receiving a dealer license application for approval, and satisfied that the applicant is of good character and, so far as can be ascertained, the applicant has complied with and will comply with, the laws of this and other states, the Department shall approve the application and issue a dealer license. A license entitles a dealer to carry on and conduct the business of a dealer during the calendar year in which the license is issued. Franchised new vehicle dealers must provide the Division a copy of the franchise agreement, or, in the case of a recreational vehicle dealer, a manufacturer-dealer agreement, prior to being licensed as a new vehicle dealer.

36 Del. Laws, c. 10, § 46; Code 1935, § 5584; 21 Del. C. 1953, § 6302; 52 Del. Laws, c. 191; 65 Del. Laws, c. 79, §§ 5-10; 71 Del. Laws, c. 449, § 1; 79 Del. Laws, c. 161, § 2.;



§ 6313. Grounds for denying renewal of dealer license; suspension or revocation of license [For application of this section, see 79 Del. Laws, c. 161, § 5]

A dealer license applied for or issued pursuant to this chapter may be denied, suspended, or revoked for any 1 of the following reasons:

(1) Material misstatement or omission on the application for a dealer license.

(2) Failure to maintain an established place of business, business phone or Division of Revenue Dealer Business License.

(3) Failure to comply subsequent to receipt from the Division of a cease and desist order; or a written warning or arrest; or failure to comply with this title and Title 30.

(4) Conviction of the dealership of any fraudulent or criminal act in violation of Title 11 in connection with the business of selling vehicles.

(5) Failure to maintain a service facility, if the licensee is a dealer of new recreational vehicles. Recreational vehicle dealers with multiple locations in Delaware may maintain a service facility at 1 location to satisfy this requirement.

71 Del. Laws, c. 449, § 1; 79 Del. Laws, c. 161, § 2.;



§ 6314. Suspension and hearing notices

(a) No license issued under this title shall be suspended, revoked or renewal thereof refused, until a written copy of the complaint made has been furnished to the licensee against whom the same is directed. The written notice of complaint shall be sent to the licensee by certified mail, return receipt requested, addressed to the last known address as shown on the license or dealership application or other record of information in possession of the Division. The written notice shall inform the licensee of the following:

(1) This Division's intention to suspend, revoke or deny renewal of the dealership license.

(2) The nature of the complaint and the law or regulation allegedly violated by the dealership.

(3) The notice shall cite the law or regulation giving the Division authority to act.

(4) The notice shall inform the dealer of its right to request a hearing to dispute the complaint. The hearing must be requested within 10 days from earlier of the dates that the dealer received the certified letter or the Division received the return receipt on the certified letter.

(5) The notice shall inform the dealer of its right to present evidence, to be represented by counsel and to appear personally or by other representative at the hearing.

(b) The Division shall inform a dealer requesting a hearing of the date, time and place the hearing shall be held. The notification shall be provided by certified mail, return receipt requested, and shall give at least 20 days prior notice to all parties involved, unless waived by the dealer. The notice shall inform the parties of the Division's obligation to reach its decision based upon the evidence received.

(c) The Division Director or designated representative may order a temporary emergency dealer license suspension. Any suspension issued under this subsection shall be exempt from the provisions required in subsections (a) and (b) of this section, except as provided herein.

The following guidelines shall apply for this temporary suspension.

(1) If a dealer has 5 outstanding violations of §§ 2306(e) and/or 2509 of this title for not submitting a buyer's vehicle title application to the Division within the required 30 days from the date of sale; and

(2) A dealer has been provided 5 days' written notice by the Division to submit the required paperwork but has failed to comply, then the Division will place a temporary emergency dealer license suspension notice on or near the entrance of the dealer's place of business to notify potential buyers that the dealer's license is temporarily suspended.

(3) Unauthorized removal of the notice or failure to comply with the temporary emergency dealer license suspension order may result in the immediate permanent suspension of the dealer's license, after notice and an opportunity for a hearing under subsections (a) and (b) of this section.

(4) The temporary emergency dealer license suspension will be lifted by the Division when the required vehicle title applications and payments are submitted to the division.

(5) A dealer who fails to submit the required vehicle title applications and payments within 10 days after receiving a temporary emergency dealer license suspension may have its dealer license permanently suspended, after notice and an opportunity for a hearing under subsections (a) and (b) of this section.

71 Del. Laws, c. 449, § 1; 77 Del. Laws, c. 108, § 1.;



§ 6315. Hearings

(a) If the Division refuses an application for a license, denies a renewal of a license or proposes the suspension or revocation of a dealer's license, the Division shall provide a hearing when requested under § 6314 of this title. At the hearing the licensee shall have the right to be heard personally, by counsel or by its agent. The Director may initiate investigations, appoint a hearing officer and subpoena witnesses. After the hearing, the Director, upon receiving a decision from the hearing officer upholding the Division's position, may suspend or revoke a dealer's license, deny a renewal or refuse to approve an application. The Director shall consider prior to any suspension, revocation, denial of renewal or refusal to approve an application:

(1) The nature of the violation(s) and the dealer's willingness to make restitution to all parties harmed by dealership actions.

(2) The effect of the proposed action on the community.

The Director shall provide written notice to all parties involved of the decision by certified mail, return receipt requested. The decision is appealable to the Superior Court. Any appeal must be filed within 30 days of the earlier of the receipt of the decision by the dealer or the date of receipt of the return receipt by the Division.

(b) Should a dealer fail to maintain an established place of business, the Division may cancel the license without a hearing after notification of the intent to cancel has been sent by certified mail, to the dealer at the dealer's residence and business addresses, and the notices are returned undelivered or the dealer does not respond within 20 days from the date the notices were sent.

71 Del. Laws, c. 449, § 1.;



§ 6316. Return of license, dealer number plates, temporary license plates, and dealer reassignment forms

If the Division suspends, revokes or denies the renewal of the license of any dealer licensed under this chapter, the dealer immediately shall return the license, dealer number plates, temporary license plates and dealer reassignment forms belonging to the dealer. The Division may grant the licensee up to 30 days to dispose of vehicles belonging to the dealer.

71 Del. Laws, c. 449, § 1.;



§ 6317. Cease and desist orders and injunctive relief [For application of this section, see 79 Del. Laws, c. 161, § 5]

In addition to the legal remedies provided for in this chapter, the Division of Motor Vehicles is authorized to issue cease and desist orders to any person, corporation, partnership, proprietorship or other legal entity who violates this chapter. The Division is also authorized to file a complaint for injunctive relief with the Court of Chancery upon notice that a cease and desist order is violated. The Chancery Court is authorized to award attorney fees and costs to the Division if a preliminary or permanent injunction is granted by the court. Nothing herein shall prevent the Attorney General from seeking any other civil remedy or criminal sanction for any conduct constituting a violation of this chapter.

71 Del. Laws, c. 449, § 1; 79 Del. Laws, c. 161, § 2.;



§ 6318. Penalties

(a) Whoever violates any provision of this chapter shall be guilty of an unclassified misdemeanor and shall be fined not less than $50 nor more than $575.

(b) Subsection (a) of this section shall not apply to violations for which penalties are prescribed elsewhere in this title.

36 Del. Laws, c. 10, § 49; Code 1935, § 5587; 21 Del. C. 1953, § 6306; 68 Del. Laws, c. 9, § 56; 71 Del. Laws, c. 449, § 1; 73 Del. Laws, c. 407, § 1.;






CHAPTER 64. ODOMETERS

§ 6401. Findings; purpose

The General Assembly hereby finds that purchasers when buying motor vehicles rely heavily on the odometer reading as an index of the condition and value of such vehicle; that purchasers are entitled to rely on the odometer reading as an accurate reflection of the mileage actually traveled by the vehicle; that an accurate indication of the mileage traveled by a motor vehicle assists the purchasers in determining its safety and reliability; and that motor vehicles move in the current of interstate and foreign commerce or affect such commerce. It is therefore the purpose of this chapter to prohibit tampering with odometers on motor vehicles and to establish certain safeguards for the protection of purchasers with respect to the sale of motor vehicles having altered or reset odometers.

62 Del. Laws, c. 255, § 1.;



§ 6402. Definitions

As used in this chapter:

(1) "Dealer" or "dealership" means any person, corporation, partnership or limited partnership who has sold 5 or more motor vehicles within the 12 months preceding the date of a violation of this chapter.

(2) "Lessee" means any person, or the agent for any person, who has leased for a term of at least 4 months.

(3) "Lessor" means any person, or the agent for any person, who has leased 5 or more motor vehicles in the past 12 months.

(4) "Mileage" means actual distance that a vehicle has traveled.

(5) "Odometer" means an instrument for measuring and recording the actual distance a motor vehicle travels while in operation; but shall not include any auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage on trips.

(6) "Repair and replacement" means to restore to a sound working condition by replacing the odometer or any part thereof by correcting what is inoperative.

(7) "Secure printing process or other secure process" means any process which deters and detects counterfeiting and/or unauthorized reproduction and allows alterations to be visible to the naked eye.

(8) "Transfer" means to change ownership of a motor vehicle by purchase, gift or any other means.

(9) "Transferee" means any person to whom ownership in a motor vehicle is transferred by purchase, gift or other means other than by creation of a security interest, and any person who, as agent, signs an odometer disclosure statement for the transferee.

(10) "Transferor" means any person who transfers ownership of a motor vehicle by sales, gift or any means other than by creation of a security interest, and any person who, as agent, signs an odometer disclosure statement for the transferor.

62 Del. Laws, c. 255, § 1; 69 Del. Laws, c. 113, § 1.;



§ 6403. Unlawful devices

No person shall advertise for sale, sell, use or install or cause to be installed, any device which causes an odometer to register any mileage other than the true mileage traveled by a motor vehicle. For purposes of this section, the true mileage traveled by a motor vehicle is that mileage traveled by a motor vehicle as registered by the odometer within the manufacturer's designed tolerance.

62 Del. Laws, c. 255, § 1.;



§ 6404. Unlawful change of mileage

(a) Unless otherwise provided in § 6406 of this title, no person shall disconnect, reset or alter or cause to be disconnected, reset or altered, the odometer of any motor vehicle.

(b) Unless otherwise provided in § 6406 of this title, no person shall disconnect, reset or alter or cause to be disconnected, reset or altered, the odometer of any motor vehicle with intent to change the number of miles indicated thereon.

62 Del. Laws, c. 255, § 1.;



§ 6405. Possession with intent to defraud

No person shall, with intent to defraud, possess a motor vehicle knowing that the odometer of such vehicle is disconnected or nonfunctional.

62 Del. Laws, c. 255, § 1.;



§ 6406. Lawful service, repair or replacement

(a) Nothing in this chapter shall prevent the service, repair or replacement of an odometer, provided the mileage indicated thereon remains the same as before the service, repair or replacement. Where the odometer is incapable of registering the same mileage as before such service, repair or replacement, the odometer shall be adjusted to read "0" and a notice in writing shall be attached to the left door frame of the vehicle by the owner or the owner's agent specifying the mileage prior to repair or replacement of the odometer and the date on which it was repaired or replaced.

(b)(1) No person shall fail to adjust an odometer or affix a notice regarding such adjustment as required pursuant to subsection (a) of this section.

(2) No person shall, with intent to defraud, remove or alter any notice affixed to a motor vehicle pursuant to subsection (a) of this section.

62 Del. Laws, c. 255, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6407. Disclosure of odometer information

(a) Each Delaware title, at the time it is issued to the transferee, must contain the mileage disclosed by the transferor when ownership of the vehicle was transferred and contain a space for the information required to be disclosed under subsections (c)-(f) of this section at the time of any future transfer.

(b) Any documents which are used to reassign a title shall contain a space for the information required to be disclosed under subsections (c)-(f) of this section at the time of transfer of ownership.

(c) In connection with the transfer of ownership of a motor vehicle, each transferor shall disclose the mileage to the transferee in writing on the title or on the document being used to reassign the title. This written disclosure must be signed by the transferor, including the transferor's printed name. In connection with the transfer of ownership of a motor vehicle in which more than 1 person is a transferor, only 1 transferor need sign the written disclosure. In addition to the signature and printed name of the transferor, the written disclosure must contain the following information:

(1) The odometer reading at the time of transfer (not to include tenths of miles);

(2) The date of transfer;

(3) The transferor's name and current address;

(4) The transferee's name and current address; and

(5) The identity of the vehicle, including its make, model, year and body type and its vehicle identification number.

(d) In addition to the information provided under subsection (c) of this section, the statement shall refer to the federal law and shall state that failing to complete or providing false information may result in a fine and/or imprisonment. Reference may also be made to applicable state law.

(e) In addition to the information provided under subsections (c) and (d) of this section:

(1) The transferor shall certify that to the best of the transferor's knowledge the odometer reading reflects the actual mileage;

(2) If the transferor knows that the odometer reading reflects a total mileage in excess of the designed mechanical odometer limit, the transferor shall include a statement to that effect; or

(3) If the transferor knows that the odometer reading otherwise differs from the actual mileage and that the difference is greater than that caused by odometer calibration error, the transferor shall include a statement that the odometer reading does not reflect the actual mileage, and should not be relied upon. This statement shall also include a warning notice to alert the transferee that a discrepancy exists between the odometer reading and actual mileage.

(f) The transferee shall sign the disclosure statement, print the transferor's name, and return a copy to the transferor.

(g) If the vehicle has not been titled or if the title does not contain a space for the information required, the written disclosure shall be executed as a separate document.

(h) No person shall sign an odometer disclosure statement as both the transferor and the transferee in the same transaction, unless permitted by §§ 6410 and 6411 of this title.

62 Del. Laws, c. 255, § 1; 69 Del. Laws, c. 113, § 2; 70 Del. Laws, c. 186, § 1.;



§ 6408. Exemptions

Notwithstanding the requirements of § 6407 of this title:

(1) A transferor or lessee of any of the following motor vehicles need not disclose the vehicle's odometer mileage:

a. A vehicle having a gross vehicle weight rating of more than 16,000 pounds;

b. A vehicle that is not self-propelled;

c. A vehicle that is 10 years old or older; or

d. A vehicle sold directly by the manufacturer to any agency of the United States in conformity with contractual specifications.

(2) A transferor of a new vehicle prior to its first transfer for purposes other than resale need not disclose the vehicle's odometer mileage.

(3) A lessor of any of the vehicles listed in paragraph (1) of this section need not notify the lessee of these vehicles of the disclosure requirements of § 6409 of this title.

69 Del. Laws, c. 113, § 4.;



§ 6409. Disclosure of odometer information for leased motor vehicles

(a) Before executing any transfer of ownership document, each lessor of a leased motor vehicle shall notify the lessee in writing that the lessee is required to provide a written disclosure to the lessor regarding the mileage. This notice shall contain a reference to the federal law and shall state that failing to complete or providing false information may result in a fine and/or imprisonment. Reference may also be made to applicable state law.

(b) In connection with the transfer of ownership of a leased motor vehicle, the lessee shall furnish to the lessor a written statement regarding the mileage of the vehicle. This statement must be signed by the lessee and, in addition to the information required by subsection (a) of this section, shall contain the following information:

(1) The printed name of the person making the disclosure;

(2) The current odometer reading (not to include tenths of miles);

(3) The date of the statement;

(4) The lessee's name and current address;

(5) The lessor's name and current address;

(6) The identity of the vehicle, including its make, model, year, body type and its vehicle identification number;

(7) The date that the lessor notified the lessee of the disclosure requirements;

(8) The date that the completed disclosure statement was received by the lessor; and

(9) The signature of the lessor.

(c) In addition to the information provided under subsections (a) and (b) of this section:

(1) The lessee shall certify that to the best of the lessee's knowledge the odometer reading reflects the actual mileage;

(2) If the lessee knows that the odometer reading reflects a total mileage in excess of the designed mechanical odometer limit, the lessee shall include a statement to that effect; or

(3) If the lessee knows that the odometer reading otherwise differs from the actual mileage and that the difference is greater than that caused by odometer calibration error, the lessee shall include a statement that the odometer reading is not the actual mileage and should not be relied upon.

(d) If the lessor transfers the leased vehicle without obtaining possession of it, the lessor may indicate on the title the mileage disclosed by the lessee does not reflect the actual mileage of the vehicle.

69 Del. Laws, c. 113, § 4; 70 Del. Laws, c. 186, § 1.;



§ 6410. Disclosure of odometer information by power of attorney

(a) If the transferor's title is physically held by a lienholder, or if the transferor to whom the title was issued by the State has lost the title and the transferee obtains a duplicate title on behalf of the transferor, and if otherwise permitted by State law, the transferor may give a power of attorney to the transferee for the purpose of mileage disclosure. The power of attorney shall be on a form issued by the State to the transferee that is set forth by means of a secure printing process or other secure process, and shall contain in part A, a space for the information required to be disclosed under subsections (b)-(e) of this section. If a state permits the use of a power of attorney in the situation described in § 6411(a) of this title, the form must also contain, in part B, a space for the information required to be disclosed under § 6411 of this title, and, in part C, a space for the certification required to be made under § 6412 of this title.

(b) In connection with the transfer of ownership of a motor vehicle, each transferor to whom a title was issued by the State whose title is physically held by a lienholder or whose title has been lost, and who elects to give the transferee a power of attorney for the purpose of mileage disclosure, must appoint the transferee as the transferor's attorney-in-fact for the purpose of mileage disclosure and disclose the mileage on the power of attorney form issued by the State. This written disclosure must be signed by the transferor, including the printed name, and contain the following information:

(1) The odometer reading at the time of transfer (not to include tenths of miles);

(2) The date of transfer;

(3) The transferor's name and current address;

(4) The transferee's name and current address; and

(5) The identity of the vehicle, including its make, model, year, body type and vehicle identification number.

(c) In addition to the information provided under subsection (b) of this section, the power of attorney form shall refer to the federal odometer law and state that providing false information or the failure of the person granted the power of attorney to submit the form to the State may result in a fine and/or imprisonment. Reference may also be made to applicable state law.

(d) In addition to the information provided under subsections (b) and (c) of this section:

(1) The transferor shall certify that to the best of the transferor's knowledge the odometer reading reflects the actual mileage;

(2) If the transferor knows that the odometer reading reflects mileage in excess of the designed mechanical odometer limit, the transferor shall include a statement to the effect; or

(3) If the transferor knows that the odometer reading differs from the mileage and the difference is greater than that caused by a calibration error, the transferor shall include a statement the odometer reading does not reflect the actual mileage and should not be relied upon. This statement shall also include a warning notice to alert the transferee that a discrepancy exists between the odometer reading and the actual mileage.

(e) The transferee shall sign the power of attorney form, print the transferee's name, and return a copy of the power of attorney form to the transferor.

(f) Upon receipt of the transferor's title, the transferee shall complete the space for mileage disclosure on the title exactly as the mileage was disclosed by the transferor on the power of attorney form to the state that issued it, with the application for new title and the transferor's title. If the vehicle is sold out-of-state or reassigned to another dealer, a copy of the front and back of the title must be made after the dealership completes the disclosure. This copy of the title and § 1 of the odometer power of attorney must be returned to the Delaware Division of Motor Vehicles. If the mileage disclosed on the power of attorney form is lower than the mileage appearing on the title, the power of attorney is void and the dealer shall not complete the mileage disclosure on the title.

69 Del. Laws, c. 113, § 4; 70 Del. Laws, c. 186, § 1.;



§ 6411. Power of attorney to review title documents and acknowledge disclosure

(a) In circumstances where part A of a secure power of attorney form has been used pursuant to § 6410 of this title, and if otherwise permitted by State law, a transferee may give a power of attorney to the transferor to review the title and any reassignment documents for mileage discrepancies, and if no discrepancies are found, to acknowledge disclosure on the title. The power of attorney shall be on part B of the form referred to in § 6410(a) of this title, which shall contain a space for the information required to be disclosed under subsections (b)-(e) of this section and, in part C, a space for the certification required to be made under § 6412 of this title.

(b) The power of attorney must include a mileage disclosure from the transferor to the transferee and must be signed by the transferor, including the printed name, and contain the following information:

(1) The odometer reading at the time of transfer (not to include tenths of miles);

(2) The date of transfer;

(3) The transferor's name and current address;

(4) The transferee's name and current address; and

(5) The identity of the vehicle, including its make, model year, body type and vehicle identification number.

(c) In addition to the information provided under subsection (b) of this section, the power of attorney form shall refer to the federal odometer law and state that providing false information or the failure of the person granted the power of attorney to submit the form to the State may result in a fine and/or imprisonment. Reference may also be made to applicable State law.

(d) In addition to the information provided under subsections (b) and (c) of this section:

(1) The transferor shall certify that to the best of the transferor's knowledge the odometer reading reflects the actual mileage;

(2) If the transferor knows that the odometer reading reflects mileage in excess of the designed mechanical odometer limit, the transferor shall include a statement to that effect; or

(3) If the transferor knows that the odometer reading differs from the mileage and the difference is greater than that caused by a calibration error, the transferor shall include a statement that the odometer reading does not reflect the actual mileage and should not be relied upon. This statement shall also include a warning notice to alert the transferee that a discrepancy exists between the odometer reading and the actual mileage.

(e) The transferee shall sign the power of attorney form, and print the transferee's name.

(f) The transferor shall give a copy of the power of attorney form to the transferee.

69 Del. Laws, c. 113, § 4; 70 Del. Laws, c. 186, § 1.;



§ 6412. Certification by person exercising powers of attorney

(a) A person who exercises a power of attorney under both §§ 6410 and 6411 of this title must complete a certification that the person has disclosed on the title document the mileage as it was provided to the person on the power of attorney form, and that upon examination of the title and any reassignment documents, the mileage disclosure made on the title pursuant to the power of attorney is greater than that previously stated on the title and reassignment documents. This certification shall be under part C of the same form as the powers of attorney executed under §§ 6410 and 6411 of this title and shall include:

(1) The signature and printed name of the person exercising the power of attorney;

(2) The address of the person exercising the power of attorney; and

(3) The date of the certification.

(b) If the mileage reflected by the transferor on the power of attorney is less than that previously stated on the title and any reassignment documents, the power of attorney shall be void.

69 Del. Laws, c. 113, § 4; 70 Del. Laws, c. 186, § 1.;



§ 6413. Access of transferee to prior title and power of attorney documents

(a) In circumstances in which a power of attorney has been used pursuant to § 6410 of this title, if a subsequent transferee elects to return to the transferee's transferor to sign the disclosure on the title when the transferor obtains the title and does not give the transferor a power of attorney to review the title and reassignment documents, upon the transferee's request, the transferor shall show to the transferee a copy of the power of attorney received from the previous transferor.

(b) Upon request of a purchaser, a transferor who was granted a power of attorney by the previous transferor and who holds the title to the vehicle in the transferor's own name, must show to the purchaser the copy of the previous owner's title and the power of attorney form.

69 Del. Laws, c. 113, § 4; 70 Del. Laws, c. 186, § 1.;



§ 6414. Odometer disclosure statement retention

(a) Dealers and distributors of motor vehicles who are required by this chapter to execute an odometer disclosure statement shall retain for 5 years a photostat, carbon or other facsimile copy of each odometer mileage statement which they issue and receive. All odometer disclosure statements shall be retained at their primary place of business in an order that is appropriate to business requirements and that permits systematic retrieval.

(b) Lessors shall retain each odometer disclosure statement which they receive from a lessee for a period of 5 years following the date they transfer ownership of the leased vehicle. All odometer disclosure statements shall be retained at their primary place of business in an order that is appropriate to business requirements and that permits systematic retrieval.

(c) Dealers and distributors of motor vehicles who are granted a power of attorney by their transferor pursuant to § 6410 of this title, or by their transferee pursuant to § 6411 of this title shall retain for 5 years a photostat, carbon or other facsimile copy of each power of attorney that they receive. They shall retain all powers of attorney at their primary place of business in an order that is appropriate to business requirements and that permits systematic retrieval.

69 Del. Laws, c. 113, § 4.;



§ 6415. Odometer record retention for auction companies

Each auction company shall establish and retain at its primary place of business in an order that is appropriate to business requirements and that permits systematic retrieval, for 5 years following the date of sale of each motor vehicle, the following records:

(1) The name of the most recent owner (other than the auction company);

(2) The name of the buyer;

(3) The vehicle identification number; and

(4) The odometer reading on the date which the auction company took possession of the motor vehicle.

69 Del. Laws, c. 113, § 4.;



§ 6416. Security of title documents

Each title shall be set forth by means of a secure printing process or other secure process. In addition, any other documents which are used to reassign the title shall be set forth by a secure process.

69 Del. Laws, c. 113, § 4.;



§ 6417. Review of disclosure statements

(a) All disclosure statements and motor vehicles in the possession of a dealer shall be made available for review upon demand by the Division of Motor Vehicles or by its authorized agents.

(b) The Secretary shall have the authority to promulgate regulations for administering this chapter.

69 Del. Laws, c. 113, § 4.;



§ 6418. Responsibilities of motor vehicle dealers

(a) No motor vehicle dealer, licensed in accordance with this title and Title 30 shall purchase or accept any motor vehicle unless the seller has indicated the mileage on a disclosure statement pursuant to this chapter.

(b) No licensed motor vehicle dealer shall have in possession as inventory for sale any used motor vehicle for which the dealer does not have in possession the disclosure statement required under this chapter.

(c) A licensed motor vehicle dealer reassigning or transferring a certificate of ownership shall not be guilty of a violation of this section if such dealer has in possession the disclosure statement as required by this chapter and if the dealer has no knowledge that the statement is false and that the odometer does not reflect the vehicle's actual mileage.

69 Del. Laws, c. 113, § 4; 70 Del. Laws, c. 186, § 1.;



§ 6419. Documents acceptable as odometer disclosure statements

(a) Except as provided in subsections (b) and (c) of this section, any Delaware certificate of title issued which includes the odometer disclosure information, as prescribed by this chapter, shall satisfy all the requirements for issuance of odometer disclosure statements by dealers licensed in the State.

(b) Nothing in this section shall exempt a dealer and/or dealership from complying with the provisions of § 6418 of this title.

(c) Any manufacturer's statement of origin accompanying an "original application for a Delaware certificate of title" shall satisfy the requirements of the odometer disclosure statement as provided in this chapter.

69 Del. Laws, c. 113, § 4.;



§ 6420. Penalties; jurisdiction

(a) Any person who violates any of the provisions of § 6404(a) of this title, shall be fined not less than $10 nor more than $100.

(b) Any person who violates any provisions in this chapter except § 6404(a) of this title shall be guilty of a misdemeanor and shall be fined not less than $1,000 nor more than $5,000 for each such violation. Any person who is guilty of a second or subsequent violation of this chapter except § 6404(a) of this title shall be fined not less than $2,000 nor more than $10,000 for each subsequent violation.

(c) In the case of a first offense by a dealer or dealership, such dealer or dealership may be placed on probation as a licensed Delaware motor vehicle dealer by the Division of Motor Vehicles for a period of 1 year. Any violation of this chapter by a dealer or dealership during any year of probation may result in the suspension of the license of the dealer or dealership for a period not exceeding 1 year.

(d) In the case of a second or subsequent violation of this chapter by a dealer or dealership, the Division of Motor Vehicles may suspend the license and/or privileges of the dealer or dealership for a period not to exceed 1 year.

(e) Common Pleas Court shall have jurisdiction violations of this chapter.

69 Del. Laws, c. 113, § 4.;






CHAPTER 65. TRACTION ENGINES AND TRACTORS

§ 6501. -6521. Definitions; registration and license to operate; application for registration; issuance of registration certificate and tag; registration of manufacturers and dealers; application; issuance of certificate and number tags; expiration of registration upon transfer or destruction; registration of another vehicle by original owner; registration fees; display of number tags; refusal or revocation of license or permit; appeal; display of lights; equipment and weight; attached vehicles permitted; limitation; weight of attached vehicle and load; stopping and weighing of vehicles; permit for excess weight; permit for moving extra-heavy engines, loads or objects; permits to move vehicles without tires; limitation on regulations respecting unreasonable weights and use of highways; power to exempt from liability for damages to highways; speed limitations; stopping on meeting or passing horse-drawn vehicles; allowing overtaking vehicles to pass; applicability of traffic laws; penalty

Repealed by 68 Del. Laws, c. 300, effective July 2, 1992.;






CHAPTER 67. THEFT, UNAUTHORIZED USE AND DAMAGE TO MOTOR VEHICLES

Subchapter I General Provisions

§ 6701. Injuring vehicle or obstructing its operation

No person shall, individually or in association with 1 or more others, wilfully break, injure, tamper with or remove any part or parts of any vehicle for the purpose of injuring, defacing or destroying such vehicle, or temporarily or permanently preventing its useful operation, or for any purpose against the will or without the consent of the owner of such vehicle or shall in any other manner wilfully or maliciously interfere with or prevent the running or operation of such vehicle.

36 Del. Laws, c. 10, § 30; Code 1935, § 5568; 21 Del. C. 1953, § 6701.;



§ 6702. Driving vehicle without consent of owner

(a) No person shall drive another person's vehicle without the consent of the owner thereof, and with intent temporarily to deprive the owner of possession of such vehicle, but without intent to steal the vehicle. The consent of the owner of a vehicle to its taking or driving shall not in any case be presumed or implied because of such owner's consent on a previous occasion to the taking or driving of such vehicle by the same or a different person.

(b) Whoever violates this section shall be fined not less than $115 nor more than $575, or imprisoned not more than 90 days, or both; for each subsequent like offense the person shall be fined not less than $230 and imprisoned for not less than 30 days nor more than 2 years.

36 Del. Laws, c. 10, § 28; 37 Del. Laws, c. 10, § 9; Code 1935, § 5566; 21 Del. C. 1953, § 6702; 53 Del. Laws, c. 358; 68 Del. Laws, c. 9, § 58; 70 Del. Laws, c. 186, § 1.;



§ 6703. Tampering with vehicle

No person shall, without the consent of the owner or person in charge of a vehicle, climb into or upon such vehicle with the intent to commit any crime, malicious mischief or injury thereto or, while a vehicle is at rest and unattended, attempt to manipulate any of the levers, starting crank or other starting device, brakes or other mechanism thereof or to set the vehicle in motion.

This section shall not apply when any such act is done in an emergency in furtherance of public safety or convenience or by or under the direction of an officer in the regulation of traffic or performance of any other official duty.

36 Del. Laws, c. 10, § 31; Code 1935, § 5569; 21 Del. C. 1953, § 6703.;



§ 6704. Receiving or transferring stolen vehicle; penalty

Whoever, with intent to procure or pass title to a motor vehicle or vehicle which the person knows or has reason to believe has been stolen, receives or transfers possession of the same from or to another or has in possession any motor vehicle or vehicle which the person knows or has reason to believe has been stolen and who is not an officer of the law engaged at the time in the performance of duty as such officer, is guilty of a felony and shall be fined not less than $575 nor more than $5,750, or imprisoned not less than 1 year nor more than 5 years or both.

36 Del. Laws, c. 10, §§ 29, 33; Code 1935, §§ 5567, 5571; 21 Del. C. 1953, § 6704; 57 Del. Laws, c. 547; 68 Del. Laws, c. 9, § 60; 70 Del. Laws, c. 186, § 1.;



§ 6705. Removed, falsified or unauthorized identification number on vehicle, bicycle or engine; removed or affixed license/registration plate with intent to misrepresent identity; penalty

(a) A person who wilfully removes to falsify or falsifies an identification number of a vehicle, a bicycle or an engine for a vehicle is guilty of a misdemeanor.

(b) A person who wilfully and with intent to conceal or misrepresent the identity of a vehicle, a bicycle or engine removes or falsifies an identification number of the vehicle or engine is guilty of a felony.

(c) A person who buys, sells, receives, possesses or disposes of a vehicle, a bicycle or an engine of a vehicle, knowing that an identification number of the vehicle or engine has been removed or falsified, is guilty of a misdemeanor.

(d) A person who buys, sells, receives, possesses or disposes of a vehicle, a bicycle or an engine for a vehicle, with knowledge that an identification number of the vehicle or engine has been removed or falsified and with intent to conceal or misrepresent the identity of the vehicle or engine, is guilty of a felony.

(e) A person who removes a license/registration plate from a vehicle or affixes to a vehicle a license/registration plate not authorized by law for use on it, in either case with intent to conceal or misrepresent the identity of the vehicle or its owner, is guilty of a misdemeanor.

(f) An identification number may be placed on a vehicle, a bicycle or engine by its manufacturer in the regular course of business or placed or restored on a vehicle, a bicycle or engine by authority of the Division without violating this section; an identification number so placed or restored is not falsified.

(g) No person, unless duly authorized by the Director of the Division of Motor Vehicles or an agent of the Director, shall remove or alter a license/registration plate from any motor vehicle, trailer or semitrailer, or part thereof, or have in possession any motor vehicle, trailer or semitrailer, or part thereof, where the license/registration has been removed without first obtaining permission, in writing, from the said Director.

(h) Whoever is found guilty of a misdemeanor under this section shall be fined not less than $57.50 nor more than $575, or imprisoned not less than 30 days nor more than 6 months or both. Whoever is found guilty of a felony under this section shall be fined not less than $575 nor more than $5,750, or imprisoned not less than 1 year nor more than 5 years or both. Superior Court shall have jurisdiction. In addition to any fine levied for conviction of theft under this section, the defendant shall be ordered to pay restitution to the victim of the theft.

36 Del. Laws, c. 10, §§ 44, 50; Code 1935, §§ 5582, 5588; 21 Del. C. 1953, § 6705; 57 Del. Laws, c. 544; 58 Del. Laws, c. 202; 63 Del. Laws, c. 60, §§ 1-6, 8; 68 Del. Laws, c. 9, § 61; 71 Del. Laws, c. 61, §§ 1, 2.;



§ 6706. Seizure of vehicle where number is altered or removed

(a) Any member of the State Highway Police or any automobile inspector shall summarily seize in the name of the State and take from any person, other than the rightful owner thereof, any motorcycle or motor vehicle or other vehicle in the person's possession, if the manufacturer's serial number or any other manufacturer's trade or distinguishing number or identification mark has been removed and effaced, changed, covered or destroyed or wherever there is reasonable grounds to believe such serial number, trade number or other distinguishing number or identification mark has been removed and effaced, changed, covered or destroyed. The officer making the seizure shall at once deliver the motorcycle or motor vehicle or other vehicle to the Secretary of Safety and Homeland Security (hereinafter "Secretary") who may hold the motor vehicle or other vehicle until the Secretary has determined the true owner thereof. Upon such determination, the Secretary shall notify the true owner that the Secretary has such motorcycle or motor vehicle or other vehicle in possession, and the Secretary shall deliver the same to such owner upon payment to the Secretary of the cost of the delivery.

(b) The Secretary of Safety and Homeland Security shall hold in possession any motorcycle or motor vehicle or other vehicle seized under subsection (a) of this section for at least 10 days after such seizure, during which time the person from whom the vehicle was taken shall have the right to replevy it.

(c) If, at the end of 10 days, the person from whom the said vehicle or engine has been seized fails to provide the Director of the Division of Motor Vehicles, or 1 of the Director's authorized agents, sufficient proof of the origin and the ownership of a vehicle and the origin of its engine, the vehicle or engine shall be considered abandoned and disposed of pursuant to Chapter 44 of this title.

36 Del. Laws, c. 10, § 140; Code 1935, § 5678; 42 Del. Laws, c. 167, § 2; 21 Del. C. 1953, § 6706; 57 Del. Laws, c. 546, §§ 1-3; 57 Del. Laws, c. 670, § 20; 59 Del. Laws, c. 543, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 111, 112.;



§ 6707. Penalty

(a) Whoever violates this chapter shall be fined not less than $28.75 nor more than $115, or imprisoned not less than 30 days nor more than 90 days or both. For each subsequent like offense the person shall be fined not less than $115 nor more than $230, or imprisoned not less than 90 days nor more than 6 months or both.

(b) This section shall not apply to violations for which a specific punishment is provided in this chapter.

36 Del. Laws, c. 10, § 32; 37 Del. Laws, c. 10, § 10; Code 1935, § 5570; 21 Del. C. 1953, § 6707; 68 Del. Laws, c. 9, § 59; 70 Del. Laws, c. 186, § 1.;



§ 6708. Possession of blank title; blank registration card; vehicle identification plate; warranty sticker and registration card; class E felony; penalty

(a) No person, unless duly authorized by the Director of the Division of Motor Vehicles, shall have in possession any blank certificate of title, blank registration card, blank vehicle identification plate, warranty sticker or vehicle inspection card.

(b) No person, unless duly authorized by the Director of the Division of Motor Vehicles, shall sell or deliver any blank certificate of title, blank registration card, vehicle identification plate, warranty sticker or vehicle inspection card.

(c) Any person found guilty of the violation of this section shall be guilty of a class E felony as the same is defined in Chapter 42 of Title 11 and shall be sentenced in accordance therewith.

59 Del. Laws, c. 542, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6709. Removal of warranty or certification stickers; vehicle identification plates; confidential vehicle identification numbers; penalty; class E felony

(a) No person, unless duly authorized by the Director of the Division of Motor Vehicles or an agent of the Director, shall remove or alter a vehicle identification plate, warranty or certification sticker or confidential vehicle identification number from any motor vehicle, trailer or semitrailer, or part thereof, or have in possession any motor vehicle, trailer or semitrailer, or part thereof, where the vehicle identification plate, warranty or certification sticker or confidential vehicle identification number has been removed without first obtaining permission, in writing, from the said Director.

(b) Any person found guilty of the violation of this section shall be guilty of a class E felony as the same is defined in Chapter 42 of Title 11 and shall be sentenced in accordance therewith.

59 Del. Laws, c. 557, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6710. Unlawful possession of assigned titles, assigned registration cards, vehicle identification plates and warranty stickers; penalty; class E felony

(a) No person shall have in possession an assigned certificate of title, registration card, vehicle identification plate or warranty sticker or deliver for sale any assigned certificate of title, registration card, vehicle identification plate or warranty sticker unless such motor vehicle document is accompanied by 75% of the vehicle described on the assigned certificate of title, registration card, vehicle identification plate or warranty sticker.

(b) Any person found guilty of a violation of this section shall be guilty of a class E felony as the same is defined in Chapter 42 of Title 11 and shall be sentenced in accordance therewith.

59 Del. Laws, c. 558, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Salvage Yards

§ 6715. Rebuilt motor vehicles

If any vehicle being kept in a motor vehicle salvage yard or junkyard is rebuilt and application is made for a negotiable title to the vehicle, said vehicle shall be examined by members of the State Police Auto Theft Unit or by a person designated by the Director of the Division of Motor Vehicles prior to the issuance of any negotiable title to such vehicle.

59 Del. Laws, c. 544, § 1.;



§ 6716. Administrative inspections and warrants

(a) Any person engaged in the business of maintaining or operating a motor vehicle salvage yard, junkyard or automotive graveyard, or who is a dealer in used motor vehicle parts, or the employees of such person or business, shall admit any police officer acting within the officer's jurisdiction onto the premises after the police officer has been identified as such. Upon entrance, the police officer is empowered to examine any junk or salvage motor, vehicle or parts thereof, all books and records required to be kept pursuant to this subchapter and buildings and may search for and take into possession any junk or salvage motor vehicle or part thereof if it is known to have been stolen or if the police officer has reason to believe it has been stolen.

(b) Insurance and execution of administrative search warrants shall be as follows:

(1) Any person authorized to issue search warrants in this State may, within the person's jurisdiction and upon proper oath or affirmation showing probable cause, issue warrants for the purpose of conducting administrative inspections authorized by this chapter and rules hereunder and seizures of property appropriate to the inspection. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this chapter and rules hereunder, sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant.

(2) A warrant shall issue only upon an affidavit of a designated police officer having knowledge of the facts alleged, sworn to before the judge or the justice of the peace and establishing the grounds for issuing the warrant. If the judge or the justice of the peace is satisfied that grounds for the application exist or that there is probable cause to believe they exist, the judge or the justice of the peace shall issue a warrant identifying the area, premises, building or conveyance to be inspected, the purpose of the inspection and, if appropriate, the type of property to inspect, if any. The warrant shall:

a. State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

b. Be directed to a person designated as a police officer to execute it;

c. Command the person to whom it is directed to inspect the area, premises, building or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

d. Identify the item or types of property to be seized, if any;

e. Direct that it be served during normal business hours and designate the judge or justice of the peace to whom it shall be returned.

(3) A warrant issued pursuant to this section must be executed and returned within 10 days of its date unless, upon a showing of the need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. A return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the premises of the person executing the warrant and of the person from whose possession or premises the property was taken, if present at the time, or in the presence of at least 1 credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

(4) The judge or justice of the peace who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the prothonotary in the county in which the inspection was made.

(5) This section shall not prevent the inspection without a warrant of books and records required to be kept pursuant to statute or the areas designated by this section, nor does it prevent any entries and administrative inspections, including seizures of property without a warrant:

a. If the owner/operator or agent in charge of the controlled premises consents; or

b. In all other situations in which a warrant is not constitutionally required.

59 Del. Laws, c. 534, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 68. REGISTRATION AND CONTROL OF OFF-HIGHWAY VEHICLES

§ 6801. OHV registration — Required

(a) Except as hereinafter provided, no person shall operate any off-highway vehicle within the State unless such vehicle has been registered in accordance with this chapter. Such registration shall not permit the vehicle to be operated on any highway except as hereinafter specifically provided. No person shall sell an OHV without furnishing the buyer a bill of sale.

(b) Proof of such registration shall be available for inspection upon demand by any peace, environmental protection or law-enforcement officer; however, the operator shall be allowed 24 hours to produce the registration card before a conviction can be obtained under this chapter, such registration having been legally issued at a time prior to the operator's arrest.

(c) Snowmobiles are excluded from this chapter.

61 Del. Laws, c. 142, § 6; 66 Del. Laws, c. 222, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 6802. OHV registration — Application; issuance

Application for registration shall be made to the Department or their authorized agent as provided for in Chapter 21 of this title in such form and in such manner as the Department shall prescribe and shall state the name and address of every owner and be signed by at least 1 owner. Upon receipt of the application and the appropriate fee as provided in § 6803 of this title, such OHV shall be registered and a registration number decal assigned which shall be affixed to the OHV in such manner as provided in § 6805 of this title. In the event that an off-highway vehicle sought to be registered or reregistered does not, after inspection and testing, comply with the provisions respecting equipment established by this chapter or by the regulations of the Department promulgated pursuant to this chapter, the Department may deny the issuance of a registration certificate.

61 Del. Laws, c. 142, § 6.;



§ 6803. OHV registration — Fees

(a) The fee for registration of each off-highway vehicle, other than those registered by a dealer or manufacturer pursuant to subsection (b) of this section, shall be $6.00 for 3 years. The fee for a duplicate registration certificate shall be $2.00. The fee for a duplicate registration number decal shall be $2.00. The fee for a transfer of registration certificate shall be $2.00. All fees shall be waived for OHVs owned and used by the United States, or other state or of this State or political subdivision thereof.

(b) OHVs owned by a licensed OHV dealer, as specified in § 6809 of this title, and operated for demonstration or testing purposes are exempt from a registration fee.

61 Del. Laws, c. 142, § 6.;



§ 6804. OHV registration — Renewal of registration

Every owner of an off-highway vehicle shall renew the registration in such manner as the Department shall prescribe, upon payment of the same registration fees provided in § 6803 of this title.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6805. OHV registration — Procedure

(a) Upon receipt of the required fee and an application on forms prescribed by it, the Department shall issue to the applicant a registration certificate stating the registration number, the name and address of the owner and such other information as the Department deems necessary. The Department shall also issue 1 registration number decal per OHV. Such number decal shall contain reference to the State and the registration number and shall be of such size and displayed in such manner as prescribed by the Department. Records of the Department made or kept pursuant to this chapter shall be public records except as otherwise provided.

(b) Upon receipt of the required fee and an application form prescribed by it, the Department shall issue to the applying dealer or manufacturer 10 registration number decals with additional decals being available for a fee of $2.00 per decal.

(c) If a registration certificate or decal is lost or destroyed, the owner may apply for a duplicate on forms provided for by the Department accompanied by a fee of $2.00. Upon receipt of a proper application and the required fee, the Department shall issue a duplicate registration certificate or number decal to the owner.

61 Del. Laws, c. 142, § 6.;



§ 6806. Surrender of registration certificate

(a) The owner of an OHV shall notify the Department within 15 days if the OHV is destroyed or abandoned, stolen, sold or an interest therein transferred either wholly or in part to another person or if the owner's address no longer conforms to the address appearing on the registration certificate. The notice shall consist of a surrender of the registration certificate on which the proper information shall be noted or written notice to the Department that the registration certificate has been stolen.

(b) When surrender of the certificate is because the OHV has been destroyed or abandoned or has been stolen, the Department shall cancel the certificate and enter such fact in its records. If the surrender is because of a change of address of the owner, the new address shall be recorded by the Department and a registration certificate bearing such information shall be returned to the owner. The transferee of a vehicle registered under this chapter, within 15 days after acquiring it, shall apply to the Department for transfer to the transferee of the registration certificate issued to the OHV, giving the transferee's name, address and the number of the vehicle and pay the Department a fee of $2.00. Upon receipt of the application and fee, the Department shall transfer the registration certificate issued for the OHV to the new owner. Unless the application is made and the fee paid within 15 days, the vehicle shall be deemed to be without a registration certificate and no person shall operate the OHV until a certificate is issued.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6807. Out-of-state OHV registration

The Department shall issue a 1-year registration number decal, valid for the present calendar year, to out-of-state OHVs operated by a resident of a state or county where registration is not required. The fee for this decal shall be $6.00.

61 Del. Laws, c. 142, § 6.;



§ 6808. Age requirements

No application for an original certificate of registration shall be accepted by the Department from any person under 18 years of age unless said certificate is signed by at least 1 parent or guardian of said person, stating consent to said application.

61 Del. Laws, c. 142, § 6.;



§ 6809. OHV dealer license required

OHV dealers, as defined in § 101 of this title, shall be licensed by the Department in accordance with such rules and regulations as may be promulgated by the Secretary. A fee of $50 shall be assessed for such license which shall be valid for 3 years. OHV dealer licenses are not transferable and may be revoked for violation of such rules and regulations as may be specified for that privilege. OHV dealers shall be required to carry personal liability insurance in an amount at least equal to that required of dealers under no-fault insurance provisions or as otherwise specified by the Department.

61 Del. Laws, c. 142, § 6.;



§ 6810. Exceptions and exemptions to OHV registration

(a) A vehicle registered under this title, Title 23 (boats) or Title 2 (aircraft) is exempt from the registration provisions of this chapter.

(b) Registration is not required for an OHV which is operated exclusively in a special event upon a special area location of limited duration which is conducted according to a prearranged schedule under a permit from the governmental unit having jurisdiction.

(c) No registration hereunder shall be required for the following described off-highway vehicles:

(1) OHVs covered by a valid registration of another state or country and which have not been within this State for more than 15 consecutive days.

(2) OHVs being operated by a resident of a state or country which does not require off-highway vehicle registration and which have been issued a 1-year permit sticker as provided for in § 6807 of this title.

61 Del. Laws, c. 142, § 6.;



§ 6811. Vehicle identification number

(a) Beginning not later than January 1, 1978, a manufacturer of an OHV shall stamp or permanently affix to the frame or body members of the OHV an identifying number unique to that vehicle in an easily visible location. The vehicle identification number shall be entered on the registration certificate issued by the Department to the OHV owner.

(b) Possession of an OHV with an intentionally altered, defaced, or obliterated vehicle identification number is punishable by the penalties in § 6831 of this title.

61 Del. Laws, c. 142, § 6; 68 Del. Laws, c. 9, § 63; 76 Del. Laws, c. 295, § 1.;



§ 6812. Special vehicles

The owner of a specially constructed or reconstructed OHV may make application, accompanied by the required fees, in such form as may be prescribed by the Department, for a special vehicle identifying number. The owner shall furnish such information as will satisfy the Department that the person is the owner, whereupon the Department shall assign a special vehicle identification number for the vehicle. The owner shall cause said number to be affixed as directed by the Department. Such special number shall be regarded as the permanent vehicle identification number of said vehicle.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6813. Specific OHV dealer responsibilities for rented or leased OHVs

(a) A dealer shall maintain in safe operating condition an OHV offered for rent or lease by the dealer. The dealer, the dealer's agents or employees shall explain the operation of the OHV being rented or leased and if the dealer, the dealer's agent or employee believes that person to whom the OHV is to be rented or leased is not competent to operate the OHV with personal safety or safety to others, the dealer shall refuse to rent or lease such OHV.

(b) The Department shall require such insurance and compliance with such additional rules and regulations regarding rental or lease of OHVs as it may deem necessary.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6814. Operation of OHVs — Upon public highways, streets, sidewalks or rights-of-way; penalties for violation

(a) OHVs shall not be operated upon a public highway or street or sidewalk or right-of-way thereof located within this State except under the following conditions:

(1) An OHV may be pushed across or along such public way provided such OHV is in neutral or that the power train is otherwise disengaged, and further provided that such use shall be in conformance with Chapter 41 of this title.

(2) An OHV may be operated on a street or highway located within this State for a special event of limited duration, conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction.

(b) A person convicted of a violation of any provision of subsection (a) of this section shall be punished by the penalties in § 6831 of this title.

61 Del. Laws, c. 142, § 6; 65 Del. Laws, c. 112, §§ 1, 2; 65 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 295, § 2.;



§ 6815. Operation of OHVs — Excessive rate of speed

A person shall not operate an OHV at a rate of speed which cannot be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance.

61 Del. Laws, c. 142, § 6.;



§ 6816. Operation of OHVs — While under the influence or with a prohibited alcohol or drug content

A person shall not operate an OHV while under the influence of alcohol, any drug, a combination of drugs and alcohol, or with a prohibited concentration of alcohol or illicit or recreational drugs as defined in § 4177 of this title. A violation of this section shall be an unclassified misdemeanor.

(1) When such operation is upon private property with the express permission of the person in control of the property or such operation is not upon public property, a public highway or street or sidewalk or right-of-way thereof, the penalty provisions of this chapter shall apply.

(2) The provisions of this section, § 6831, § 6832, or § 6833 of this title, or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of an OHV while under the influence of alcohol, any drug, a combination of drugs and alcohol, or with a prohibited concentration of alcohol or illicit or recreational drugs as defined in § 4177 of this title when such operation is upon private property without the express permission of the person in control of the property or such operation is upon public property, a public highway or street or sidewalk or right-of-way thereof located within this State.

(3) The provisions of this section, § 6831, § 6832, or § 6833 of this title, or any other statute to the contrary notwithstanding, all provisions of § 4177 of this title and provisions of this Code related thereto shall be applicable to the operation of an OHV while under the influence of alcohol, any drug, a combination of drugs and alcohol, or with a prohibited concentration of alcohol or illicit or recreational drugs as defined in § 4177 of this title when such operation causes physical injury, serious physical injury, or death to another person. Nothing in this section shall preclude conviction for a violation of either this section or § 4177 of this title and any offense as defined elsewhere in this Code.

61 Del. Laws, c. 142, § 6; 77 Del. Laws, c. 60, § 17; 78 Del. Laws, c. 250, § 1.;



§ 6817. Operation of OHVs — Without lights

A person shall not operate an OHV during the period after sunset until sunrise without displaying a lighted headlight and lighted taillight.

61 Del. Laws, c. 142, § 6.;



§ 6818. Operation of OHVs — Without brakes

A person shall not operate an OHV unless such OHV is equipped with a brake or similar device adequate to control the movement of and to stop and to hold such OHV.

61 Del. Laws, c. 142, § 6.;



§ 6819. Operation of OHVs — In a manner causing damage or disturbance

(a) A person shall not operate an OHV in a manner to cause excessive damages or disturbances of the land, wildlife or vegetative resources, or endanger, disturb or annoy other persons or property. Disturbance or annoyance of other persons shall be presumed if the operator has received either verbally or in written form notice of such annoyance or disturbance from the complaining party. However, nothing in this subsection shall be construed as prohibiting the operation of OHVs at a race track designed for the lawful racing of said vehicles.

(b) The operator of the OHV shall be held liable for any damage to private property, including, but not limited to, damage to trees, shrubs or growing crops, injury to living creatures or damage through OHV operation in a manner so as to maliciously create erosive or other ecological damage to private property. However, if the operator is a minor, the parents or legal guardian of the operator shall be held personally liable for any and all damage and/or injuries, including civil or criminal liability, caused by the minor in the operation of the OHV.

(c) The owner of such private property may recover from the person responsible nominal damages of not less than the amount of damage or injury.

61 Del. Laws, c. 142, § 6; 68 Del. Laws, c. 424, § 1; 69 Del. Laws, c. 219, §§ 1, 2.;



§ 6820. Operation of OHVs — Without spark arrestor type muffler

(a) A person shall not operate an OHV unless such OHV is equipped with a spark arrestor type muffler, in good working order and in constant operation, from which noise emission under 60% of the maximum RPM, measured at 50 feet at right angles from the vehicle path on a constant speed pass, by measurement does not exceed 88 DBA on a sound level meter which meets the requirements of ANSI-514197, using procedure and ancillary equipment therein described. During the test procedure, the ambient sound including wind effects due to sources other than the OHV being measured shall be at least 10 DBA lower than the anticipated level of the test OHV. A vehicle subject to this chapter, manufactured or assembled after January 1, 1978, and used, sold or offered for sale in this State shall conform to the noise emission levels of this chapter unless preempted by federal E.P.A. legislation.

(b) Competition vehicles shall be exempted from this section only while in competition.

61 Del. Laws, c. 142, § 6.;



§ 6821. Operation of OHVs — On property

(a) A person shall not operate an OHV upon any property in either public or private ownership without the express permission of the person in control of the property or knowingly in violation of any restrictions imposed on such use by the person in control of the property.

(b) Penalties. —

(1) A person who violates subsection (a) of this section shall be subject to the following penalties:

a. For the first offense, a fine of $100 and an impoundment of the OHV at time of conviction for up to 30 days, which may be suspended by the court.

b. For each subsequent offense, the OHV owner shall be fined $1,000 and the OHV will be impounded for a minimum of 60 days from date of conviction. A subsequent offense, before being punishable as such, shall have been committed within 24 months after commission of the first offense.

c. Under this section, the OHV will be returned to the owner once the fine and impoundment costs have been paid by the OHV owner or, if the fine is appealed, once the owner has complied with the court's decision or the court decides the owner and/or operator is not guilty of the offense under subsection (a) of this section. The owner will not be responsible for impoundment costs if found not guilty by the court.

(2) In addition, restitution shall be made for value of damage to real or personal property which results from a violation of this section.

61 Del. Laws, c. 142, § 6; 73 Del. Laws, c. 305, § 1.;



§ 6822. Operation of OHVs — In violation of traffic controllers or traffic-control devices

A person shall not operate an OHV in violation of instructions of any person authorized to direct, control or regulate traffic or in violation of any official traffic-control device applicable thereto.

61 Del. Laws, c. 142, § 6.;



§ 6823. Operation of OHVs — Helmets

A person shall not operate a 2-wheel or 3-wheel OHV unless the operator and all passengers are wearing a protective helmet on their heads, with the chin straps properly fastened, meeting American National Standards Institute (ANSI) Z90.1, 1966-1971 specifications or specifications as may be subsequently revised by the American National Standards Institute.

61 Del. Laws, c. 142, § 6.;



§ 6824. Operation of OHVs — By minors, incompetent persons or persons under mental or physical disabilities

(a) A person less than 12 years of age may operate an OHV only if:

(1) The person is under the direct supervision of a person who is at least 18 years of age; or

(2) The person is on land owned by or under the control of the person's parent or legal guardian.

(b) Persons 12 years of age and older may operate an OHV without adult supervision provided such use is in compliance with all other provisions of this chapter.

(c) A parent or legal guardian shall not permit a child under the age of 12 to operate an OHV except under the direct supervision of an adult.

(d) The owner of an OHV shall not permit:

(1) The vehicle to be operated by a person under the age of 12 except under direct adult supervision.

(2) The vehicle to be operated by a person who is incompetent to operate such vehicle because of mental or physical disability or because of being under the influence of intoxicating liquor or controlled substance as defined by § 4177 of this title.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6825. Identification of persons operating OHVs upon public or private property

Any person operating an OHV upon public or private property shall stop and give identification upon the request of the person in control of the property and shall promptly comply with such restriction as may be imposed or remove the OHV from the premises if requested to do so.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6826. Safety education program

(a) The Department shall implement a comprehensive OHV information and safety education program which shall include the preparation and dissemination of information and safety advice to the public.

(b) In implementing a program which is established pursuant to this section, the Department shall cooperate with private organizations and associations, private and public corporations, the Department of Education, state and local parks and recreation departments, local governmental units and local and county law-enforcement agencies.

61 Del. Laws, c. 142, § 6; 73 Del. Laws, c. 65, § 27.;



§ 6827. Accidents

(a) The operator of an OHV involved in an accident resulting in an injury to another person or in a death shall immediately report such accident by the quickest available means of communication, to a State Police officer or the local law-enforcement officer for New Castle County or the municipality wherein the accident occurred.

(b) The operator of an OHV involved in an accident resulting in damage to private property, except that of the operator, shall notify the owner of said property within 48 hours of the occurrence of such accident.

(c) Accidents resulting only in injury to the operator and/or damage to the operator's personal equipment need not be reported.

(d) The operator of an OHV involved in an accident upon either public or private property, resulting in injury to or death of any person, shall immediately stop and remain at the scene of such accident and shall render to any person injured in the accident reasonable assistance in securing medical aid or transportation for the injured person or persons.

(e) This section shall not apply to accidents involving competition vehicles damaged while engaging in special or competition events.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6828. Enforcement of chapter

Any peace, police or environmental protection officer, acting in the lawful performance of duty, shall be empowered to enforce this chapter.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1.;



§ 6829. Registration numbers or numbered decals as prima facie evidence

In a proceeding for a violation of this chapter involving prohibited operation and conduct, the registration number or numbered decal displayed on an OHV shall constitute prima facie evidence that the owner of the vehicle was the person operating the vehicle at the time of the offense, unless the OHV committing the violation was in fact a stolen vehicle at the time of the violation.

61 Del. Laws, c. 142, § 6.;



§ 6830. Unlawful for operators of OHVs to disobey command to stop

It shall be unlawful for any operator of an OHV to wilfully disobey a signal to bring such OHV to a stop when such signal is given by hand, voice, emergency lights, siren or other visual or audible signal by a uniformed police, peace or environmental protection officer acting in the lawful performance of duty. A violation of this section shall be an unclassified misdemeanor with the penalties set forth in § 6831 of this title.

61 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 60, § 18.;



§ 6831. Penalties

A person convicted of a violation of any provision of this chapter is subject to the following penalties, unless otherwise provided for in this chapter.

(1) For a first offense, a fine of $100 and impoundment for up to 100 days, at the expense of the owner, of the OHV at the time of conviction.

(2) For a subsequent offense that occurs within 24 months of a prior conviction of this chapter or of a similar off-highway vehicle state or local law, statute, or ordinance, a fine of $400 and impoundment for a mandatory minimum time period of 6 months, at the expense of the owner, of the OHV at the time of conviction.

(3) In addition to impoundment of an OHV upon conviction, a uniformed police, peace, or environmental protection officer acting in the lawful performance of duty may have an OHV towed and impounded if that law-enforcement officer has probable cause to believe that the OHV was used in violation of this chapter.

61 Del. Laws, c. 142, § 6; 68 Del. Laws, c. 9, § 62; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 295, § 3.;



§ 6832. Jurisdiction

The Courts of the Justices of the Peace shall have jurisdiction over violations of this chapter except that the Family Court shall have jurisdiction over violations of this chapter when such violation is committed by any person under the age of 18 years of age.

61 Del. Laws, c. 142, § 6.;



§ 6833. Conflicts with other statutes

Should any provision of this chapter conflict with other statutes, the provisions or requirements of this chapter shall apply.

61 Del. Laws, c. 142, § 6.;



§ 6834. Rules and regulations

The Secretary of Transportation may adopt and enforce such rules and regulations concerning off-highway vehicles and designate such agencies as may be necessary to carry out this chapter, provided such rules and regulations are not contrary to this chapter.

61 Del. Laws, c. 142, § 6; 74 Del. Laws, c. 110, § 113.;






CHAPTER 69. REMOVAL OF MOTOR VEHICLES FROM PUBLIC HIGHWAYS BY POLICE

§ 6901. Removal of motor vehicles from public highways by police; sale of vehicles; towers

(a) Any police officer of this State, or a county or municipality therein, while in the performance of duty, may remove, store or cause to be removed or stored from any public highway, highway right-of-way, street or alley, at the owner's or operator's expense, any motor vehicle, trailer or part thereof which:

(1) Is unregistered or has an expired registration; or

(2) Is parked or left standing in such manner as to create a hazard by interfering with the normal movement of traffic:

a. By preventing the exit from or entrance to any public highway, private road or driveway;

b. By interfering with emergency firefighting equipment;

c. By being involved in a collision and rendered incapable of being moved under its own power, when the owner or operator has been arrested and detained; or

d. When the owner or operator is unable, unwilling or not available to do so immediately.

Anyone so removing any motor vehicle, trailer or part thereof shall have a possessory lien against said motor vehicle, trailer or part thereof for the costs of removing, towing, preserving and storing said motor vehicle, trailer or part thereof and shall have a right to sell said motor vehicle, trailer or part thereof after complying with the notice and sale provisions as outlined in Chapter 39 of Title 25, with the exception that the proceeds of the sale shall be applied first to the costs of the sale, then to the costs of removing, towing, preserving and storing and then to the payment of any liens to which said motor vehicle, trailer or part thereof may be subject in order of their priority, then to the State Treasurer who shall create a special fund thereof and who shall pay to the owner the moneys left if a claim is made within 1 year of the removal, or deposit the moneys in the General Fund if no claim is made within 1 year of the removal.

There shall be no liability incurred by any police officer of this State or a county or municipality therein, or agents directed by them, whether or not they are also police officers, while in the performance of duty, for damages incurred to immobilized motor vehicle or vehicles moved under this subsection, or to the vehicle's contents or surrounding area caused by the emergency measures employed by the officer or employee to move the vehicle or vehicles for the purpose of clearing the lane or lanes to remove any threat to public safety, unless the circumstances meet the conditions for liability established in § 4001(2) or (3) or § 4011(c) of Title 10.

(b) In effecting the removal and subsequent storage of such vehicles, any police officer of this State, or a county or municipality therein, may select and engage the services, vehicles, equipment or facilities of another person, hereinafter called the "tower", who shall be compensated at the expense of the owner or operator. Such selection shall be made pursuant to the regulations promulgated under subsection (c) of this section.

(c) The Department of Safety and Homeland Security shall promulgate regulations governing the selection of towers by State Police officers. Such regulations shall prescribe qualifications for eligibility of towers to be selected by police officers under this section, shall describe the method to be used by police officers in selecting from eligible towers, and may make such other provisions as the Department of Safety and Homeland Security deems fit; provided, however, that there shall be no prohibitions against the owner of a vehicle from choosing the tower of that person's choice if no emergency exists. All eligible towers shall file with the Superintendent of the Delaware State Police a schedule of towing charges of such towers and other incidental charges of such tower customarily incurred in connection with the towing and storage of vehicles under the section.

21 Del. C. 1953, § 6901; 55 Del. Laws, c. 340; 61 Del. Laws, c. 247, § 1; 61 Del. Laws, c. 367, § 3; 63 Del. Laws, c. 173, § 1; 63 Del. Laws, c. 355, § 1; 66 Del. Laws, c. 313, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, §§ 115, 138; 76 Del. Laws, c. 401, § 16.;



§ 6902. Notification to owner of removal of vehicle; disposal of removed vehicle

(a) Anyone rendering services under this chapter or Chapter 44 of this title has the right to detain the vehicle or motor vehicle rendered services to, about or for, to secure the payment of such services and shall have a lien upon said vehicle or motor vehicle.

(b) The lienor shall, by certified mail, return receipt requested, notify the lienee of the towing charges and, if compensation for storage is claimed, the per diem rate of storage charges, and a statement that the lienee must pay such charges on or before the date mentioned in the notice, said date not to be less than 15 days from service thereof. Notice shall be sent to last known address of the lienee and secured party. If the identity of the last registered owner or secured party cannot be determined with reasonable certainty, the contents of the notice set forth in this subsection shall be published 1 time in the newspaper of general circulation in the area where the vehicle was removed. The notice may contain multiple listings of removed vehicles. Notice by publication locally shall be the responsibility of the lienor. The notice shall have the same effect as notice sent by certified mail.

(c) The lienor may, after the expiration of 15 days from date of notification, request the Division of Motor Vehicles to schedule a hearing to determine the intentions of the registered owner and/or secured party as to the disposition of said vehicle.

(1) Upon receiving such request the Division of Motor Vehicles shall, by certified mail, notify the owner of record if known and each secured party as shown on the records of the Division of Motor Vehicles of the date and time of the hearing and the right to be present and contest said proposed disposition of such vehicle.

(2) The hearing officer of the Division of Motor Vehicles shall notify the lienor and the Delaware State Police Auto Theft Unit of the date and time of the hearing.

(3) If identity of the last registered owner and of all secured parties cannot be determined with reasonable certainty the Division of Motor Vehicles shall notify the Delaware State Police Auto Theft Unit.

(4) The nonappearance of the owner and/or secured party at the scheduled hearing is:

a. A waiver of all rights, title, interest in the vehicle; and

b. A consent to dispose of the vehicle.

(5) The hearing officer shall determine the disposition of the vehicle if there is no objection at the hearing and shall certify that all applicable regulations of the Division have been met. The owner and/or secured party shall have 15 days from the date of the hearing with the Division of Motor Vehicles to appeal such disposition of said vehicle to the Director of Motor Vehicles. If after 15 days the owner and/or secured party has not filed an appeal to the Director of the Division of Motor Vehicles, the Division of Motor Vehicles shall issue a salvage certificate of title to the lienor.

(6) If, however, the owner and/or secured party objects to the disposition of the vehicle at the hearing, further proceedings by the Division of Motor Vehicles shall cease and all parties will be notified of their right to file with a court of proper jurisdiction to seek judicial disposition.

61 Del. Laws, c. 247, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 70. FIRE LANES

§ 7001. Stopping, standing or parking in fire lanes; penalty

(a) No person shall stop, stand or park a vehicle in any place which has been designated and properly identified as a fire lane wherever a curb is marked yellow or a yellow line is placed at the edge of a roadway or shoulder and where official traffic control devices prohibit stopping, standing or parking or in an area designated for a fire hydrant, standpipe or sprinkler connection, except in compliance with the directions of a police officer or traffic control device.

(b) Any person authorized to enforce this chapter is hereby authorized to remove or cause to be removed, and stored at the owner's expense, any unattended vehicle left standing wholly or partially within a fire lane or any unattended vehicle left standing in a location so as to cause an obstruction to the accessibility to a fire lane, fire hydrant or standpipe connection.

(c) The State Fire Marshal and the State Fire Marshal's deputies shall be authorized to enforce this chapter. Any fire officer in charge of firefighters of a fire company responding to, operating at or returning from a fire, service call or other emergency shall be authorized to enforce this chapter.

(d) This chapter shall apply upon highways and elsewhere throughout the State.

(e) A uniform parking summons may be attached to an unattended vehicle found in violation of this section by any person authorized to enforce this section.

(f) Whoever violates this section shall be assessed a civil penalty not less than $50 or more than $100.

(g) Any violation of this section or any municipal or county ordinance, code or regulation regulating parking in fire lanes shall be subject to a civil penalty only. Such violation shall not be classified as a criminal offense, shall not qualify as a prior conviction for purposes of § 4218(c)(1)f. of Title 11, whether or not such violation occurred prior to July 10, 2006, and shall not be made a part of the operating record of the person upon whom such civil penalty is imposed.

(h) Justice of the Peace Courts shall have jurisdiction of offenses under this section.

62 Del. Laws, c. 135, § 1; 63 Del. Laws, c. 214, § 2; 63 Del. Laws, c. 350, §§ 1, 2; 68 Del. Laws, c. 9, § 64; 70 Del. Laws, c. 19, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 503, § 1; 75 Del. Laws, c. 405, §§ 14-18.;



§ 7002. Immunity for enforcement; exception

No law-enforcement officer, fire officer in charge or the fire officer's delegate or fire marshal or fire marshal's deputy, enforcing this chapter, and no one who removes a vehicle from a prohibited area as described in this chapter or stores such a vehicle, having been directed to remove or store such vehicle by a person authorized to enforce this chapter, shall be liable for criminal prosecution for any conduct directly relating to the enforcement of this chapter or be liable to any person for negligence, resulting in the injury to or loss or destruction of any real or personal property if such negligence arises out of the enforcement of this chapter; provided, however, that such persons shall be liable for loss or destruction of any real or personal property caused by acts or omissions amounting to gross negligence or wilful or wanton misconduct.

62 Del. Laws, c. 135, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7003. Payment by voluntary assessment; presumptions; procedure for contesting; failure to pay or contest

(a) Payment by voluntary assessment. — An owner or operator shall pay the amount on the summons to the voluntary assessment center listed on the summons. No court costs or other administrative fee shall be assessed if a civil penalty is paid by voluntary assessment. In lieu of payment, an owner or operator may notify the applicable voluntary assessment center, within the time period specified on the summons, that such owner or operator requests a hearing in the Justice of the Peace Court.

(b) Presumptions. —

(1) If any vehicle found to be in violation of this subchapter or any ordinance, code or regulation regulating stopping, standing or parking is unattended at the time the violation is discovered and the identity of the operator is not otherwise apparent, the person in whose name such vehicle is registered as the owner shall be held responsible for such violation, unless the owner can furnish evidence that the vehicle was, at the time of the violation, in the care, custody or control of another person. Such presumption shall be rebutted if the owner:

a. Prior to the due date furnishes to the voluntary assessment center either:

1. An affidavit stating that the owner was not the operator of the vehicle at the time of the alleged violation and provides the name and address of the person, or company who leased, rented or otherwise had the care, custody or control of the vehicle; or

2. Attaches a certified copy of a police report showing that the vehicle or license plate(s) thereof had been reported to the police as stolen prior to the time of the alleged violation; or

b. Provides proof in court that the owner was not the operator of the vehicle at the time of the alleged violation.

(2) A summons may be issued by the prosecuting agency to a person identified by affidavit or evidence in court as the actual operator of the vehicle shown to have violated this chapter. There shall be a presumption that the person so identified as the driver. The presumption may be rebutted as described in this subsection.

(c) Procedure for contesting. —

(1) A request for a hearing must be made no later than the due date indicated on the summons, which date shall not be sooner than 20 days from the date the summons was issued.

(2) The voluntary assessment center shall notify the appropriate Justice of the Peace Court when a hearing is requested.

(d) Failure to pay or contest the violation. — If the owner or operator:

(1) Fails to respond to the summons on or before the due date in any of the manners permitted by this section, or

(2) Requests a hearing and fails to appear,

the Court may, upon motion, enter a default judgment against such owner or operator. However, when the default judgment is sought for a failure to respond to the summons, no default judgment shall be entered until notice by first class mail is sent by the Court to such owner or operator providing the owner or operator with 10 days to pay the civil penalty to the Court or request a hearing to contest the charge. A default judgment may include any applicable increases in the amount of the civil penalty for failure to timely pay or contest. The applicable city, county or state agency may seek execution on any judgment entered by the Court.

In addition, the applicable city, county or state agency may tow the vehicle if it is located in its jurisdiction and levy on it for the amount of unpaid tickets plus towing charges.

75 Del. Laws, c. 405, § 19; 70 Del. Laws, c. 186, § 1.;



§ 7004. Enforcement by cadets appointed by the Superintendent of the State Police

(a) The Superintendent of the State Police is hereby authorized to appoint cadets who shall have authority to enforce violations of this chapter within the unincorporated areas of each county. Cadets appointed pursuant to this section must be at least 18 years of age. The Superintendent may establish such other qualifications as are deemed necessary or desirable.

(b) A summons issued by a cadet appointed by the Superintendent pursuant to this section shall have the same force and effect as a summons issued by the State Police.

(c) The proceeds of any civil penalty collected from a summons issued by the State Police or a cadet appointed pursuant to this section shall be deposited into the General Fund.

(d) The authority of the State Police or a cadet appointed by the Superintendent to enforce this chapter shall not be limited by any jurisdictional agreement between the State Police and any local law-enforcement agency.

71 Del. Laws, c. 287, § 2; 75 Del. Laws, c. 405, § 20.;






CHAPTER 71. FUNERAL PROCESSIONS

§ 7101. Definitions

(a) "Funeral director" and "funeral establishment" shall have the same meaning as set forth in § 3101 of Title 24.

(b) "Funeral escort" means a person or entity that provides escorts for funeral processions, including funeral home personnel, law-enforcement personnel and/or any other agency authorized by the Department of Safety and Homeland Security to operate emergency vehicles.

(c) "Funeral escort vehicle" means any motor vehicle that is properly equipped pursuant to § 7102 of this title [omitted] and which escorts a funeral procession.

(d) "Funeral lead vehicle" means any authorized law-enforcement vehicle, or non-law-enforcement motor vehicle properly equipped pursuant to § 7102 of this title [omitted] or a funeral escort vehicle being used to lead and facilitate the movement of a funeral procession. A hearse may serve as the funeral lead vehicle.

(e) "Funeral procession" means 2 or more vehicles, including a funeral lead vehicle or a funeral escort vehicle, accompanying the body of a deceased person or traveling to the church, chapel or other location where the funeral service or entombment is to be held.

72 Del. Laws, c. 456, § 1; 74 Del. Laws, c. 110, § 138.;



§ 7102. [Omitted.]

72 Del. Laws, c. 456, § 1.;



§ 7103. Driving in funeral processions

(a) Pedestrians and operators of vehicles not part of a funeral procession shall not drive between, obstruct, hinder or in any way interfere with the vehicles of a funeral procession being led by a funeral lead vehicle or funeral escort vehicle.

(b) All vehicles comprising a funeral procession shall follow the preceding vehicle in the funeral procession as closely as is practical and safe.

(c) Any ordinance, law or regulation stating that motor vehicles shall be operated to allow sufficient space enabling any other vehicle to enter and occupy such space without danger shall not be applicable to vehicles in a funeral procession.

(d) Each vehicle which is part of a funeral procession shall have its headlights, either high or low beam, and tail lights activated, and except for funeral lead vehicles and funeral escort vehicles, must have the flashing hazard lights activated if the vehicle is so equipped.

(e) Funeral processions shall be subject to the following conditions and exceptions:

(1) Operators of vehicles in a funeral procession shall yield the right-of-way to an approaching emergency vehicle giving an audible and/or visual signal.

(2) Operators of vehicles in a funeral procession shall yield the right-of-way when directed to do so by a police officer.

(3) Operators in a funeral procession must exercise due care when participating in a funeral procession.

72 Del. Laws, c. 456, § 1.;



§ 7104. Penalties

Whoever violates this chapter shall be guilty of a moving violation, the penalty for which shall be prescribed by § 4205 of this title.

72 Del. Laws, c. 456, § 1.;






CHAPTER 75. AUTOMOTIVE RECYCLERS

§ 7501. Definitions

As used in this chapter:

(1) "Automotive recyclers" means any person engaged in:

a. Dismantling, destroying or scrapping any vehicle for the purpose of resale of its used parts; or

b. Otherwise acquiring vehicles for the benefit of their usable parts; and

c. Notwithstanding any provision to the contrary, any reference to motor vehicle salvage yard, junkyard, automotive graveyard, wrecking and dismantling, salvage dealer or junk dealer in any statute or rule or regulation shall apply to an automotive recycler.

(2) "Department" means the Department of Transportation unless otherwise specified.

(3) "License" means any license issued by the Department of Transportation for the operation of an automotive recycler.

(4) "Person" means an individual, partnership or corporation.

(5) "Vehicle" means any vehicle or motor vehicle as defined in Chapter 1 of this title or body or chassis of any vehicle to be dismantled, destroyed, scrapped or resold.

65 Del. Laws, c. 318, § 1; 74 Del. Laws, c. 110, §§ 116, 117.;



§ 7502. License requirements; exception

(a) A person may not conduct the business of an automotive recycler or engage in the business of purchasing vehicles which are to be dismantled in whole or in part by that person for the sale of usable parts, or store vehicles more than 30 days that are to be dismantled unless said person is licensed under this chapter.

(b) This chapter does not prohibit an unlicensed person from transporting a vehicle to a licensed automotive recycler for dismantling, destroying or scrapping; or to a scrap processor in the business of selling iron, steel and nonferrous scrap for resmelting purposes; or apply to abandoned vehicles or vehicles left in the possession of a garage or service station for storage purposes only pursuant to Chapter 44 of this title.

(c) A person must possess a valid license issued by the Division of Revenue and if applicable a license issued pursuant to Chapter 12 of Title 17.

(d) Any other provision of this chapter notwithstanding, in a case in which an automotive recycler is also the owner or has an interest in a junkyard, the recycler must comply with all requirements of Chapter 12 of Title 17.

65 Del. Laws, c. 318, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7503. Location requirements

A person may not be licensed to conduct an automotive recycler business under this chapter unless:

(1) The business is conducted from a building that is adequate and appropriate for automotive recycling as approved by the Division of Motor Vehicles;

(2) The business has a storage area for at least 25 vehicles, the area is properly fenced and screened and the automotive recycler has complied with all of the requirements of Chapter 12 of Title 17 and all rules and regulations adopted pursuant thereto;

(3) The location is properly zoned by the local zoning authority for the operation of an automotive recycler business;

(4) The business be at a fixed location, as specified in the license application; and

(5) There be a substantial and legible sign:

a. That advertises the type of business conducted at the location;

b. That is placed in a manner that is readily seen by the public; and

c. That is in conformance with all state and local regulations, laws and ordinances.

65 Del. Laws, c. 318, § 1.;



§ 7504. Application for license

The Department shall devise an automotive recycler license application which shall include the following:

(1) The name of the business;

(2) The address of the business; and

(3) If the business is a proprietorship, partnership or corporation, the names and addresses of all principals, partners or corporate officers and resident agents.

65 Del. Laws, c. 318, § 1.;



§ 7505. Issuance of licenses

The Department shall issue an "automotive recycler" license under this chapter to an applicant who is in compliance with this chapter and otherwise is entitled to a license.

65 Del. Laws, c. 318, § 1.;



§ 7506. License fee and renewal

(a) Each automotive recycler under this chapter shall pay an annual fee for each license issued in the amount of $100.

(b) A license issued under this chapter shall expire on December 31 of each year, and may be renewed by application and payment of license fees.

65 Del. Laws, c. 318, § 1.;



§ 7507. Record of vehicles; inspections

(a) Each automotive recycler shall keep accurate and complete records of all vehicles or motor vehicles acquired in the business. The records shall be maintained in an accessible place and shall contain the following information:

(1) The names and addresses of the person or persons from whom the vehicle was acquired and/or sold;

(2) The date of acquisition and sale of the vehicle; and

(3) Documentary evidence of ownership as required by the Department.

(b) During business hours, vehicles, parts thereof, and records and premises of the automotive recycler shall be open to inspection by the Department or any police officer while discharging official duties.

65 Del. Laws, c. 318, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7508. Refusal, suspension or revocation of license

The Department may refuse to grant a license under this chapter to a person and may suspend, revoke or refuse to renew a license of any person if it finds that:

(1) The person has violated or is attempting to violate this chapter or any rule or regulation adopted by the Department under this chapter;

(2) The person has violated or is attempting to violate any other provisions of the Delaware Code that relate to the business activity of that person; or

(3) Any automotive recycler or employee has violated or is attempting to violate this chapter and any rule or regulation adopted under this chapter or any other provisions of the Delaware Code that relate to the business activities of the person unless the Department is satisfied that the management of the business:

a. Had no knowledge of the wrongful conduct; or

b. Was unable to prevent the violation or attempted violation.

65 Del. Laws, c. 318, § 1.;



§ 7509. Hearing notice

A license issued under this chapter may be suspended, revoked, refused or not renewed only after notice of hearing has been served upon the person or the person's representatives. Said hearing notice shall contain:

(1) All charges made against said person; and

(2) The date, approximate time and place of the hearing must be specified.

65 Del. Laws, c. 318, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7510. Hearing procedures

All hearings shall conform to the provisions of the Administrative Procedures Act, Chapter 101 of Title 29.

65 Del. Laws, c. 318, § 1.;



§ 7511. Judicial review

Any aggrieved party to a hearing may appeal a decision or order of the Department to the Superior Court for review de novo.

65 Del. Laws, c. 318, § 1.;



§ 7512. Penalty

Any person who violates the provisions of this chapter relating to the requirements of licensing or the maintenance of vehicle records shall be guilty of a class B misdemeanor as the same is defined in Chapter 42 of Title 11, and shall be subject to the penalties prescribed therein.

65 Del. Laws, c. 318, § 1.;






CHAPTER 80. VEHICLE EQUIPMENT SAFETY COMPACT

Subchapter I Vehicle Equipment Safety Compact

§ 8001. Vehicle Equipment Safety Compact

Repealed by 65 Del. Laws, c. 448, § 1, eff. July 8, 1986.;






Subchapter II Effectuation of Compact

§ 8011. -8018. Legislative findings; retention by General Assembly of authority; Secretary of Public Safety to be Commissioner; cooperation by state agencies; filing of documents; notices; submission of budget; inspection of accounts; Governor is executive head

Repealed by 65 Del. Laws, c. 448, § 1, eff. July 8, 1986.;









CHAPTER 81. DRIVER'S LICENSE COMPACT

Subchapter I Driver's License Compact

§ 8101. Driver's License Compact

The Driver's License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

As used in this compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense and which conviction or forfeiture is required to be reported to the licensing authority.

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted, describe the violation specifying the section of the statute, code or ordinance violated, identify the court in which action was taken, indicate whether a plea of guilty or not guilty was entered or the conviction was a result of the forfeiture of bail, bond or other security and shall include any special findings made in connection therewith.

(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) of this article as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of 1 year from the date the license was revoked such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his or her state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 6 months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

21 Del. C. 1953, § 8101; 54 Del. Laws, c. 241, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Effectuation of Compact

§ 8111. Definitions

As used in this chapter and in the compact with reference to this State:

(1) "Compact administrator" means the Secretary of Transportation.

(2) "Executive head" means the Governor.

(3) "Licensing authority" means the Department of Transportation.

21 Del. C. 1953, § 8111; 54 Del. Laws, c. 241, § 1; 57 Del. Laws, c. 670, §§ 22A, 22B; 74 Del. Laws, c. 110, §§ 118, 119.;



§ 8112. Compensation of compact administrator

The compact administrator provided for in Article VII of the compact shall not be entitled to any additional compensation on account of the compact administrator's service as such administrator but shall be entitled to expenses incurred in connection with the compact administrator's duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of the compact administrator's office or employment.

21 Del. C. 1953, § 8112; 54 Del. Laws, c. 241, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8113. Furnishing of information to other states

The Department of Transportation shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the compact.

21 Del. C. 1953, § 8113; 54 Del. Laws, c. 241, § 1; 57 Del. Laws, c. 670, § 22A; 74 Del. Laws, c. 110, § 120.;









CHAPTER 83. COMMERCIAL DRIVER TRAINING SCHOOL LICENSING

§ 8301. Definitions

As used in this chapter:

(1) "Commercial driver training school" or "school" means a business enterprise conducted by a person for the education and training of persons, either practically or theoretically, or both, to operate motor vehicles or to prepare an applicant for an examination given by the State for a driver's license or learner's permit and charging a consideration or tuition for such services.

(2) "Instructor" means any person, whether acting as operator of a commercial driver training school or for any such school for compensation, who teaches, conducts classes of, gives demonstrations to or supervises practice of persons learning to operate or drive motor vehicles or preparing to take an examination for a driver's license or learner's permit, and any person who supervises the work of any other such instructor.

21 Del. C. 1953, § 8301; 56 Del. Laws, c. 417, § 1; 65 Del. Laws, c. 77, § 8; 70 Del. Laws, c. 186, § 1.;



§ 8302. Enforcement by the Secretary

(a) The Secretary shall adopt and prescribe such regulations concerning the administration and enforcement of this chapter as are necessary to carry out the intent of this chapter and to protect the public. The Secretary or the Secretary's authorized representative shall inspect the school facilities and equipment of applicants and licensees and examine applicants for instructor's licenses.

(b) The Secretary shall administer and enforce this chapter, and may call upon the Secretary of Education for assistance in developing and formulating appropriate regulations.

21 Del. C. 1953, § 8302; 56 Del. Laws, c. 417, § 1; 57 Del. Laws, c. 670, § 30; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 65, § 28.;



§ 8303. License for schools; requirements

(a) No commercial driver training school shall be established nor any such existing school continued after January 1, 1969, unless such school applies for and obtains from the Secretary a license in the manner and form prescribed by the Secretary.

(b) Regulations adopted by the Secretary shall state the requirements for a school license, including requirements concerning location, equipment, courses of instruction, instructors, previous records of the school and instructors, financial statements, schedule of fees and charges, character and reputation of the operators and instructors, insurance in such sum and with such provisions as the Secretary deems necessary to protect adequately the interests of the public and such other matters as the Secretary may prescribe for the protection of the public.

21 Del. C. 1953, § 8303; 56 Del. Laws, c. 417, § 1; 57 Del. Laws, c. 670, § 30.;



§ 8304. License for instructors; requirements

(a) No person shall act as an instructor after January 1, 1969, unless such person applies for and obtains from the Secretary a license in the manner and form prescribed by the Secretary.

(b) Regulations adopted by the Secretary shall state the requirements for an instructor's license, including requirements concerning moral character, physical condition, knowledge of the courses of instruction, motor vehicle laws and safety principles and practices, previous personnel and employment records and such other matters as the Secretary may prescribe for the protection of the public.

21 Del. C. 1953, § 8304; 56 Del. Laws, c. 417, § 1; 57 Del. Laws, c. 670, § 30.;



§ 8305. License fees

All licenses shall expire on the last day of the calendar year and may be renewed upon application to the Secretary as prescribed by regulation. Each application for an original or renewal school license fee shall be accompanied by a fee of $115 and each application for an original or renewal instructor's license shall be accompanied by a fee of $50. No license fee shall be refunded in the event that the license is rejected, suspended or revoked.

21 Del. C. 1953, § 8305; 56 Del. Laws, c. 417, § 1; 57 Del. Laws, c. 188, § 13; 57 Del. Laws, c. 670, § 30; 66 Del. Laws, c. 84, § 1; 67 Del. Laws, c. 260, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8306. Issuance, renewal, suspension and revocation of licenses

The Secretary may cancel, suspend, revoke or refuse to issue or renew a school or instructor's license in any case where the Secretary finds the licensee or applicant has not complied with or has violated any of the provisions of this chapter or any regulation adopted by the Secretary. Any canceled, suspended or revoked license shall be returned to the Secretary by the licensee, and its holder shall not be eligible to apply for a license under this chapter until 3 months have elapsed since the date of such suspension or revocation.

21 Del. C. 1953, § 8306; 56 Del. Laws, c. 417, § 1; 57 Del. Laws, c. 670, § 30; 70 Del. Laws, c. 186, § 1.;



§ 8307. Exemptions

This chapter shall not apply to any person giving driver training lessons without charge, to employers maintaining driver training schools without charge for their employees only. Driver education classes conducted by state colleges, universities and high schools and programs approved and contracted by the Department of Education are exempt from the licensing requirements of this chapter when the courses are taught by certified driver training teachers using curriculum approved by those institutions.

21 Del. C. 1953, § 8307; 56 Del. Laws, c. 417, § 1; 74 Del. Laws, c. 18, §§ 1, 2.;



§ 8308. Penalties

Violation of this chapter or any regulation promulgated pursuant thereto shall constitute a misdemeanor, and any person, firm or corporation upon conviction therefor shall be punished by a fine of not more than $115, or imprisonment for not more than 30 days or by both such fine and imprisonment.

21 Del. C. 1953, § 308; 56 Del. Laws, c. 417, § 1; 68 Del. Laws, c. 9, § 65.;






CHAPTER 84. NEW RECREATIONAL VEHICLE OR NEW RECREATIONAL TRAILER

§ 8401. Legislative intent [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) The intent of the General Assembly is to protect the public health, safety, and welfare of the residents of the State by regulating the relationship among new recreational vehicle dealers, manufacturers, distributors, and suppliers; maintaining competition; and providing consumer protection and fair trade.

(b) The intent of the General Assembly is that the provisions of this chapter be applied to manufacturer-dealer agreements in regard to new recreational vehicles, or new recreational trailers, entered into on or after July 1, 2014.

79 Del. Laws, c. 161, § 1.;



§ 8402. Definitions [For application of this section, see 79 Del. Laws, c. 161, § 5]

As used in this chapter, the following definitions apply:

(1) "Area of sales responsibility" means the geographical area, agreed to by the new recreational vehicle dealer and the manufacturer in the manufacturer-dealer agreement, within which the new recreational vehicle dealer has the exclusive right to display or sell the manufacturer's new recreational vehicles and new recreational trailers of a particular line-make to the retail public.

(2) "Distributor" means a person, firm, corporation, or business entity that purchases new recreational vehicles or new recreational trailers from a manufacturer for resale to new recreational vehicle dealers.

(3) "Factory campaign" means an effort on the part of a warrantor to contact new recreational vehicle or new recreational trailer owners or new recreational vehicle dealers in order to address a part or equipment issue.

(4) "Family member" means a spouse, child, grandchild, parent, sibling, niece, or nephew, or the spouse thereof.

(5) "Fifth-wheel trailer" means a vehicle, mounted on wheels, designed to provide temporary living quarters for recreational, camping, or travel use. A "fifth-wheel trailer" must be of such size and weight as to not require a special highway movement permit, and must be designed to be towed by a motorized vehicle that contains a towing mechanism that is mounted above or forward of the tow vehicle's rear axle.

(6) "Folding camping trailer" means a vehicle that is mounted on wheels and constructed with collapsible partial side walls that fold for towing by another vehicle and unfold at the campsite to provide temporary living quarters for recreational, camping, or travel use.

(7) "Line-make" means a specific series of new recreational vehicles or new recreational trailers that:

a. Are identified by a common series trade name or trademark;

b. Are targeted to a particular market segment, as determined by their decor, features, equipment, size, weight, and price range;

c. Have lengths and interior floor plans that distinguish the new recreational vehicles or new recreational trailers from other new recreational vehicles or new recreational trailers with substantially the same decor, equipment, features, price, and weight;

d. Belong to a single, distinct classification of new recreational vehicle or new recreational trailer types having a substantial degree of commonality in the construction of the chassis, frame, and body; and

e. The manufacturer-dealer agreement authorizes a new recreational vehicle dealer to sell.

(8) "Manufacturer" means a person, firm, corporation, or business entity that engages in the manufacturing of new recreational vehicles or new recreational trailers.

(9) "Manufacturer-dealer agreement" means a written agreement or contract entered into between a manufacturer and a new recreational vehicle dealer that fixes the rights and responsibilities of the parties and pursuant to which the new recreational vehicle dealer sells new recreational vehicles or new recreational trailers.

(10) "Motor home" means a motor vehicle designed to provide temporary living quarters for recreational, camping, or travel use. A "motor home" must contain at least 4 of the following permanently installed, independent life-support systems which meet the National Fire Protection Association standard for recreational vehicles:

a. A cooking facility with an on-board fuel source;

b. A potable water supply system that includes at least a sink, a faucet, and a water tank with an exterior service supply connection;

c. A toilet with exterior evacuation;

d. A gas or electric refrigerator;

e. A heating or air conditioning system with an on-board power or fuel source separate from the vehicle engine; or

f. A 110-125 volt electric power supply.

(11) "New recreational trailer" means a travel trailer, fifth-wheel trailer, or folding camping trailer which has not been titled.

(12) "New recreational vehicle" means a motorhome which has not been titled.

(13) "New recreational vehicle dealer" means a person, firm, corporation, or business entity who is engaged in the business of buying, selling, or exchanging new recreational vehicles or new recreational trailers.

(14) "Proprietary part" means any part manufactured by or for, and sold exclusively by, the manufacturer.

(15) "Supplier" means any person, firm, corporation, or business entity that engages in the manufacturing of new recreational vehicle or new recreational trailer parts, accessories, or components.

(16) "Transient customer" means a customer who is temporarily traveling through a new recreational vehicle dealer's area of sales responsibility.

(17) "Travel trailer" means a vehicle, mounted on wheels, designed to provide temporary living quarters for recreational, camping, or travel use. A "travel trailer" must be of such size and weight as to not require a special highway movement permit when towed by a motorized vehicle.

(18) "Warrantor" means any person, firm, corporation, or business entity, including any manufacturer or supplier that provides a written warranty to the consumer in connection with a new recreational vehicle or new recreational trailer, or parts, accessories, or components thereof. The term "warrantor" does not include service contracts, mechanical or other insurance, or extended warranties sold for separate consideration by a new recreational vehicle dealer or other person not controlled by a manufacturer.

79 Del. Laws, c. 161, § 1.;



§ 8403. Written agreements and designated territories [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) A manufacturer or distributor may not sell a new recreational vehicle or new recreational trailer in this State to or through a new recreational vehicle dealer without having first entered into a written and signed manufacturer-dealer agreement with a new recreational vehicle dealer.

(b) A manufacturer or distributor shall designate the area of sales responsibility exclusively assigned to a new recreational vehicle dealer in a manufacturer-dealer agreement and may not change the area or contract with another new recreational vehicle dealer for the sale of the same line-make in the designated area during the duration of the agreement, except as provided for in § 6311(b) of this title.

(c) The area of sales responsibility may not be reviewed or changed without the consent of both parties for 1 year after the execution of the manufacturer-dealer agreement.

(d) Except as provided in subsection (e) of this section, a new recreational vehicle dealer may not sell a new recreational vehicle or new recreational trailer in this State without having first entered into a manufacturer-dealer agreement with a manufacturer or distributor which has been signed by both parties.

(e) A new recreational vehicle dealer may not be prohibited from selling a particular line-make after a manufacturer-dealer agreement has been terminated or not renewed under § 8404 of this title, if new recreational vehicles or new recreational trailers of the terminated line-make are not returned or required to be returned to the manufacturer. The new recreational vehicle dealer may continue to sell all-line makes that were subject to the manufacturer-dealer agreement and are currently in stock until those line-makes are no longer in the new recreational vehicle dealer's inventory.

79 Del. Laws, c. 161, § 1.;



§ 8404. Termination, cancellation, nonrenewal, or alteration of a dealership [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) A manufacturer or distributor, directly or through any authorized officer, agent or employee, may not terminate, cancel, or fail to renew a manufacturer-dealer agreement without good cause. If the manufacturer or distributor with good cause terminates, cancels, or fails to renew the manufacturer-dealer agreement, § 8405 of this title does not apply.

(b) A manufacturer or distributor has the burden of showing good cause for terminating, canceling, or failing to renew a manufacturer-dealer agreement with a new recreational vehicle dealer. For purposes of determining whether there is good cause for the proposed action, any of the following factors may be considered:

(1) The extent of the affected new recreational vehicle dealer's penetration in the area of sales responsibility.

(2) The nature and extent of the new recreational vehicle dealer's investment in its business.

(3) The adequacy of the new recreational vehicle dealer's service facilities, equipment, parts, supplies, and personnel.

(4) The effect of the proposed action on the community.

(5) The extent and quality of the new recreational vehicle dealer's service under new recreational vehicle or new recreational trailer warranties.

(6) The new recreational vehicle dealer's failure to follow agreed-upon procedures or standards related to the overall operation of the dealership.

(7) The new recreational vehicle dealer's performance under the terms of its manufacturer-dealer agreement.

(c) Except as otherwise provided in this chapter, a manufacturer or distributor shall provide a new recreational vehicle dealer with at least 120 days prior written notice of termination, cancellation, or nonrenewal of the manufacturer-dealer agreement if the new recreational vehicle dealer is being terminated, cancelled, or nonrenewed for good cause.

(1) The notice must state all reasons for the proposed termination, cancellation, or nonrenewal, and must further state that if, within 30 days following receipt of the notice, the new recreational vehicle dealer provides to the manufacturer or distributor a written notice of intent to cure all claimed deficiencies, the new recreational vehicle dealer will then be entitled to the full 120-day notice period, commencing from the new recreational vehicle dealer's receipt of the manufacturer's or distributor's original notice to rectify the deficiencies. If the deficiencies are rectified within the 120-day notice period, the manufacturer's or distributor's notice is voided. If the new recreational vehicle dealer fails to provide the notice of intent to cure the deficiencies in the prescribed 30-day time period, the termination, cancellation, or nonrenewal takes effect 30 days after the new recreational vehicle dealer's receipt of the manufacturer's or distributor's original notice.

(2) The notice period may be reduced to 30 days if the manufacturer's or distributor's grounds for termination, cancellation, or nonrenewal are due to any of the following good cause factors:

a. A new recreational vehicle dealer being convicted of, or entering a plea of nolo contendere to, a felony;

b. The abandonment or closing of the business operations of the new recreational vehicle dealer for 10 consecutive business days unless the closing is due to an act of God, strike, labor difficulty, or other cause over which the new recreational vehicle dealer has no control;

c. A significant misrepresentation by a new recreational vehicle dealer that materially affects the business relationship between the new recreational vehicle dealer and the manufacturer or distributor;

d. A suspension or revocation of a new recreational vehicle dealer's license, or refusal to renew the new recreational vehicle dealer's license, by the Division of Motor Vehicles;

e. A material violation of this chapter which the new recreational vehicle dealer does not cure within 30 days after written notice by the manufacturer or distributor; or

f. A declaration by a new recreational vehicle dealer of bankruptcy, insolvency, or the occurrence of an assignment for the benefit of creditors or bankruptcy;

(d) A new recreational vehicle dealer may terminate, cancel, or not renew its manufacturer-dealer agreement with a manufacturer or distributor with or without good cause by giving 30-days written notice. In the case of a new recreational vehicle dealer terminating, cancelling, or failing to renew a manufacturer-dealer agreement for good cause, the notice must state all the reasons for the proposed termination, cancellation, or nonrenewal, and must further state that if, within 30 days following receipt of the notice, the manufacturer or distributor provides to the new recreational vehicle dealer a written notice of intent to cure all claimed deficiencies, the manufacturer or distributor will then be entitled to a 90-day notice period commencing from the manufacturer's receipt of the new recreational vehicle dealer's original notice. If the deficiencies are rectified within the 90-day notice period, the new recreational vehicle dealer's notice is voided. If the manufacturer or distributor fails to provide the notice of intent to cure the deficiencies in the prescribed 30-day time period, the termination, cancellation, or nonrenewal takes effect 30 days after the manufacturer's or distributor's receipt of the new recreational vehicle dealer's original notice, unless the parties agree otherwise in writing.

(e) If the new recreational vehicle dealer terminates, cancels or fails to renew a manufacturer-dealer agreement without good cause, the provisions of § 8405 of this title do not apply. If the new recreational vehicle dealer terminates, cancels, or fails to renew the manufacturer-dealer agreement with good cause, § 8405 of this title applies. The new recreational vehicle dealer has the burden of showing good cause. Any of the following items are considered "good cause" for a proposed termination, cancellation, or nonrenewal action by the new recreational vehicle dealer:

(1) A manufacturer or distributor being convicted of, or entering a plea of nolo contendere to, a felony.

(2) The business operations of a manufacturer or distributor have been abandoned or closed for 10 consecutive business days, unless the closing is due to an act of God, strike, labor difficulty, or other cause over which the manufacturer has no control.

(3) A significant misrepresentation by a manufacturer or distributor that materially affects the business relationship between the manufacturer and the new recreational vehicle dealer.

(4) A material violation of this chapter which the manufacturer or distributor does not cure within 30 days after written notice by the new recreational vehicle dealer.

(5) A declaration by a manufacturer or distributor of bankruptcy, insolvency, or the occurrence of an assignment for the benefit of creditors or bankruptcy.

79 Del. Laws, c. 161, § 1.;



§ 8405. Repurchase of inventory [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) If a new recreational vehicle dealer terminates, cancels, or fails to renew a manufacturer-dealer agreement for good cause as defined in § 8404(e) of this title and the manufacturer fails to cure the claimed deficiencies as provided in § 8404(d) of this title, at the election of the new recreational vehicle dealer and within 45 days after termination, cancellation, or nonrenewal, the manufacturer shall, repurchase:

(1) All new, untitled recreational vehicles and recreational trailers that were acquired from the manufacturer or distributor within 12 months before the effective date of the notice of termination, cancellation, or nonrenewal that have not been used, except for demonstration purposes, and that have not been altered or damaged, at 100% of the net invoice cost, including transportation, less applicable rebates and discounts to the new recreational vehicle dealer. If any of the vehicles repurchased pursuant to this paragraph are damaged, but do not trigger a consumer disclosure requirement, the amount due the new recreational vehicle dealer must be reduced by the cost to repair the vehicle. Damage prior to delivery to the new recreational vehicle dealer that is disclosed at the time of delivery will not disqualify repurchase under this provision.

(2) All undamaged accessories and proprietary parts sold to a new recreational vehicle dealer for resale within the 12 months prior to termination, cancellation, or nonrenewal, if accompanied by the original invoice, at 105% of the original net price paid to the manufacturer or distributor to compensate the new recreational vehicle dealer for handling, packing, and shipping the parts; and

(3) Any properly functioning diagnostic equipment, special tools, current signage, and other equipment and machinery at 100% of the new recreational vehicle dealer's net cost plus freight, destination, delivery, and distribution charges and sales taxes, if any, if the items were purchased by the new recreational vehicle dealer within 5 years before termination, cancellation, or nonrenewal upon the manufacturer's or distributor's request, and can no longer be used in the normal course of the new recreational vehicle dealer's ongoing business.

(b) The manufacturer or distributor shall pay the new recreational vehicle dealer within 30 days after receipt of the items returned pursuant to this section.

79 Del. Laws, c. 161, § 1.;



§ 8406. Transfer of dealership; family succession [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) If a new recreational vehicle dealer desires to make a change in ownership by the sale of the business assets, stock transfer, or otherwise, the new recreational vehicle dealer shall give the manufacturer or distributor written notice at least 15 business days before the closing, along with all supporting documentation that may be reasonably required by the manufacturer or distributor to determine if an objection to the sale may be made. In the absence of a breach by the selling new recreational vehicle dealer of its manufacturer-dealer agreement or a provision of this chapter, the manufacturer or distributor may not object to the proposed change in ownership unless the prospective transferee:

(1) Has previously been terminated by the manufacturer for breach of its manufacturer-dealer agreement;

(2) Has been convicted of a felony or any crime of fraud, deceit, or moral turpitude;

(3) Lacks a license required by law;

(4) Does not have an active line of credit sufficient to purchase a manufacturer's or distributor's product; or

(5) Has undergone in the last 10 years bankruptcy, insolvency, a general assignment for the benefit of creditors, or the appointment of a receiver, trustee, or conservator to take possession of the transferee's business or property.

(b) If the manufacturer or distributor objects to a proposed change of ownership pursuant to subsection (a) of this section, the manufacturer or distributor shall give written notice of its reasons to the new recreational vehicle dealer within 10 business days after receipt of the new recreational vehicle dealer's notification and all supporting documentation. The manufacturer or distributor has the burden of proof with regard to its objection. If the manufacturer or distributor does not give timely notice of its objection, the change of ownership is deemed approved.

(c) It is unlawful for a manufacturer or distributor to fail to provide a new recreational vehicle dealer with an opportunity to designate, in writing, a family member as a successor to the dealership in the event of the death, incapacity, or retirement of the new recreational vehicle dealer. It is unlawful to prevent or refuse to honor the succession to a dealership by a family member of the deceased, incapacitated, or retired new recreational vehicle dealer, unless the manufacturer or distributor has provided to the new recreational vehicle dealer written notice of its objections within 10 days after receipt of the new recreational vehicle dealer's modification of the new recreational vehicle dealer's succession plan. In the absence of a breach of the manufacturer-dealer agreement, the manufacturer or distributor may object to the succession for the following reasons only:

(1) Conviction of the successor of a felony or any crime of fraud, deceit, or moral turpitude;

(2) Bankruptcy or insolvency of the successor during the past 10 years;

(3) Prior termination by the manufacturer or distributor of the successor for breach of a manufacturer-dealer agreement;

(4) The lack of an active line of credit for the successor sufficient to purchase the manufacturer's or distributor's product; or

(5) The lack of a license for the successor required by law.

(d) A manufacturer or distributor has the burden of proof regarding its objection under subsection (c) of this section. However, a family member may not succeed to a dealership if the succession involves, without the manufacturer's or distributor's consent, a relocation of the business or an alteration of the terms and conditions of the manufacturer-dealer agreement.

79 Del. Laws, c. 161, § 1.;



§ 8407. Warranty obligations [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) A warrantor shall:

(1) Specify in writing to each of its new recreational vehicle dealers all new recreational vehicle dealer obligations, if any, for preparation, delivery, and warranty service on its products;

(2) Compensate the new recreational vehicle dealer for performing warranty service required of the new recreational vehicle dealer by the warrantor; and

(3) Provide the new recreational vehicle dealer with a schedule of compensation to be paid and the time allowances for the performance of any work and service. The schedule of compensation must include reasonable compensation for diagnostic work as well as for warranty labor.

(b) Time allowances for the diagnosis and performance of warranty labor must be reasonable for the work to be performed. In the determination of what constitutes reasonable compensation under this section, the principal factors to be given consideration are the actual wage rates being paid by the new recreational vehicle dealer, and the actual retail labor rate being charged by the new recreational vehicle dealers in the community in which the new recreational vehicle dealer is doing business. The compensation of a new recreational vehicle dealer for warranty labor may not be less than the lowest retail labor rates actually charged by the new recreational vehicle dealer for like nonwarranty labor, as long as such rates are reasonable.

(c) A warrantor shall reimburse a new recreational vehicle dealer for warranty parts at actual wholesale cost plus a minimum 30% handling charge and the cost, if any, of freight to return warranty parts to the warrantor.

(d) Warranty audits of new recreational vehicle dealer records may be conducted by the warrantor on a reasonable basis, and new recreational vehicle dealer claims for warranty compensation may not be denied except for cause, such as performance of nonwarranty repairs, material noncompliance with the warrantor's published policies and procedures, lack of material documentation, fraud, or misrepresentation.

(e) A new recreational vehicle dealer shall submit warranty claims within 30 days after completing work.

(f) A new recreational vehicle dealer shall immediately notify a warrantor, verbally or in writing, if the new recreational vehicle dealer is unable to perform any warranty repairs within 10 days of receipt of verbal or written complaints from a consumer.

(g) A warrantor shall disapprove warranty claims in writing within 30 days after the work is completed and submitted by the new recreational vehicle dealer in the manner and form prescribed by the warrantor. Claims not specifically disapproved in writing within 30 days are construed to be approved and must be paid within 45 days after the work is completed and the claim submitted.

(h) It is a violation of this chapter for a warrantor to:

(1) Fail to perform any of its warranty obligations with respect to its warranted products;

(2) Fail to include, in written notices of factory campaigns to new recreational vehicle or new recreational trailer owners and new recreational vehicle dealers, the expected date by which necessary parts and equipment, including tires and chassis or chassis parts, will be available to new recreational vehicle dealers to perform the campaign work. A warrantor may ship parts to a new recreational vehicle dealer to effect the campaign work, and, if the parts are in excess of the new recreational vehicle dealer's requirements, the new recreational vehicle dealer may return unused parts to the warrantor for credit after completion of the campaign;

(3) Fail to compensate any of its new recreational vehicle dealers for authorized repairs effected by the new recreational vehicle dealer of merchandise damaged in manufacture or transit to the new recreational vehicle dealer, if the carrier is selected by the warrantor, factory branch, distributor, or distributor branch;

(4) Fail to compensate any of its new recreational vehicle dealers in accordance with the schedule of compensation provided to the new recreational vehicle dealer pursuant to this section, if performed in a timely and competent manner;

(5) Intentionally misrepresent in any way to purchasers of new recreational vehicles or new recreational trailers that warranties with respect to the manufacture, performance, or design of the vehicle are made by the new recreational vehicle dealer as warrantor or co-warrantor; or

(6) Require a new recreational vehicle dealer to make warranties to customers in any manner related to the manufacture of the new recreational vehicle or new recreational trailer.

(i) It is a violation of this chapter for a new recreational vehicle dealer to:

(1) Fail to perform predelivery inspection functions, as specified by the warrantor, in a competent and timely manner;

(2) Fail to perform warranty service work authorized by the warrantor in a competent and timely manner on any transient customer's vehicle of the same line-make;

(3) Fail to accurately document the time spent completing each repair, the total number of repair attempts conducted on a single unit, and the number of repair attempts for the same repair conducted on a single vehicle;

(4) Fail to notify the warrantor within 10 days of a second repair attempt which impairs the use, value or safety of the vehicle;

(5) Fail to maintain written records, including a consumer's signature, regarding the amount of time a unit is stored for the consumer's convenience during a repair; or,

(6) Make fraudulent warranty claims or misrepresent the terms of a warranty.

79 Del. Laws, c. 161, § 1.;



§ 8408. Indemnification [For application of this section, see 79 Del. Laws, c. 161, § 5]

Notwithstanding the terms of any manufacturer-dealer agreement, it is a violation of this chapter for:

(1) A warrantor to fail to indemnify and hold harmless its new recreational vehicle dealer against any losses or damages to the extent that the losses or damages are caused by the negligence or wilful misconduct of the warrantor. A new recreational vehicle dealer may not be denied indemnification for failing to discover, disclose, or remedy a defect in the design or manufacturing of a new recreational vehicle or new recreational trailer. A new recreational vehicle dealer may be denied indemnification if the new recreational vehicle dealer fails to remedy a known and announced defect in accordance with the written instructions of a warrantor for whom the new recreational vehicle dealer is obligated to perform warranty service. A new recreational vehicle dealer shall provide to a warrantor a copy of any pending law suit in which allegations are made that are covered by the provisions of this paragraph within 10 days after receiving such suit. Notwithstanding anything to the contrary, this paragraph shall continue to apply even after the new recreational vehicle or new recreational trailer is titled.

(2) A new recreational vehicle dealer to fail to indemnify and hold harmless its warrantor against any losses or damages to the extent that the losses or damages are caused by the negligence or wilful misconduct of the new recreational vehicle dealer. A warrantor shall provide to a new recreational vehicle dealer a copy of any pending law suit or similar proceeding in which allegations are made that come within the provisions of this paragraph within 10 days after receiving such suit. Notwithstanding anything to the contrary, this paragraph shall continue to apply even after the new recreational vehicle or new recreational trailer is titled.

79 Del. Laws, c. 161, § 1.;



§ 8409. Inspection and rejection by the dealer [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) If a new recreational vehicle or new recreational trailer is damaged prior to transit to a new recreational vehicle dealer or is damaged in transit to the new recreational vehicle dealer when the carrier or means of transportation has been selected by the manufacturer or distributor, the new recreational vehicle dealer shall notify the manufacturer or distributor of the damage within the timeframe specified in the manufacturer-dealer agreement and:

(1) Shall request from the manufacturer or distributor authorization to replace the components, parts, and accessories damaged or to otherwise correct the damage; or

(2) Shall reject the vehicle within the timeframe set forth in subsection (d) of this section.

(b) If a manufacturer or distributor refuses or fails to authorize repair of damage pursuant to subsection (a) of this section within 10 days after receipt of notification, or if the new recreational vehicle dealer rejects the new recreational vehicle or new recreational trailer because of damage, ownership of the new recreational vehicle or new recreational trailer reverts to the manufacturer or distributor.

(c) A new recreational vehicle dealer shall exercise due care while the damaged new recreational vehicle or new recreational trailer is in the new recreational vehicle dealer's custody, but the new recreational vehicle dealer has no other obligations, financial or otherwise, with respect to the vehicle.

(d) The timeframe for inspection and rejection of a new recreational vehicle or new recreational trailer by a new recreational vehicle dealer must be part of the manufacturer-dealer agreement and may not be less than 2 business days after the physical delivery of the vehicle.

(e) A new recreational vehicle or new recreational trailer that has, at the time of delivery to a new recreational vehicle dealer, an unreasonable amount of miles on its odometer as determined by the new recreational vehicle dealer, may be subject to rejection by the new recreational vehicle dealer and reversion of the vehicle to the manufacturer or distributor. In no instance may a new recreational vehicle dealer deem an amount less than the distance between the new recreational vehicle dealer and the manufacturer's factory or a distributor's point of distribution, plus 100 miles, as unreasonable.

79 Del. Laws, c. 161, § 1.;



§ 8410. Coercion of new recreational vehicle dealer prohibited [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) A manufacturer or distributor may not coerce or attempt to coerce a new recreational vehicle dealer to:

(1) Purchase a product that the new recreational vehicle dealer did not order;

(2) Enter into an agreement with the manufacturer or distributor; or

(3) Enter into an agreement that requires the new recreational vehicle dealer to submit its disputes to binding arbitration or otherwise waive rights or responsibilities provided under this chapter.

(b) As used in this section, the term "coerce" includes, but is not limited to, threatening to terminate, cancel, or not renew a manufacturer-dealer agreement without good cause; or threatening to withhold product lines that the new recreational vehicle dealer is entitled to purchase pursuant to the manufacturer-dealer agreement; or threatening to delay product delivery as an inducement to amending the manufacturer-dealer agreement.

79 Del. Laws, c. 161, § 1.;



§ 8411. Mediation [For application of this section, see 79 Del. Laws, c. 161, § 5]

(a) A new recreational vehicle dealer, manufacturer, distributor, or warrantor injured by another party's violation of this chapter may bring a civil action to recover actual damages. The court may award reasonable attorneys' fees and costs to the prevailing party in such an action. Venue for any civil action authorized by this section is in the county in which the new recreational vehicle dealer's business is located. In an action involving more than 1 new recreational vehicle dealer, venue may be in any county in which any new recreational vehicle dealer that is a party to the action is located.

(b) Prior to bringing suit under this chapter, the plaintiff shall serve upon the offending party a written demand for mediation. Mediation must take place in accordance with this section; Chapter 77 of Title 6 does not apply.

(1) In the case of a manufacturer, distributor, or new recreational vehicle dealer, a demand for mediation must be served upon the other party via certified mail at the address stated within the manufacturer-dealer agreement between the parties. In the case of a different warrantor, the notice must be sent via certified mail to the address identified in the warrantor's warranty, with a copy to the manufacturer or distributor.

(2) A demand for mediation must contain a brief statement of the dispute and the relief sought by the party filing the demand.

(3) Within 20 days after the date on which a demand for mediation is served, the parties shall mutually select an independent certified mediator and meet with that mediator for the purpose of attempting to resolve the dispute. The meeting place must be in this State in a location selected by the mediator. The mediator may extend the date of the meeting for good cause shown by either party or upon stipulation by both parties.

(4) The service of a demand for mediation under this section tolls the time for the filing of a complaint, petition, protest, or other action under this chapter until representatives of both parties have met with a mutually selected mediator for the purpose of attempting to resolve the dispute. If a complaint, petition, protest, or other action is filed before meeting with the mediator, the court shall enter an order suspending the proceeding or action until mediation has occurred, and, upon written stipulation by all parties to the proceeding or action that they wish to continue to mediate under this section, the court shall enter an order suspending the proceeding or action for as long a period as the court considers appropriate.

(5) The parties to the mediation shall bear their own costs for attorneys' fees and divide equally the cost of the mediator.

(c) In addition to the remedies provided in this section and notwithstanding the existence of any additional remedy at law, a manufacturer, distributor, warrantor, or new recreational vehicle dealer may make application to a court of competent jurisdiction for the grant, upon a hearing and for cause shown, of a temporary or permanent injunction, or both, restraining any person from acting as a new recreational vehicle dealer without being properly licensed, from violating or continuing to violate any of the provisions of this chapter, or from failing or refusing to comply with the requirements of this chapter or § 6311(b) of this title. An injunction must be issued without bond. A single act in violation of the provisions of this chapter is sufficient for a court to authorize the issuance of an injunction.

79 Del. Laws, c. 161, § 1.;



§ 8412. Regulations [For application of this section, see 79 Del. Laws, c. 161, § 5]

The Division of Motor Vehicles shall have the authority to promulgate and adopt rules and regulations necessary to carry out the provisions of this chapter.

79 Del. Laws, c. 161, § 1.;









Title 22 - Municipalities

CHAPTER 1. GENERAL PROVISIONS

§ 101. Annexation by city or town

Any city or town proposing to extend its boundaries, irrespective of any municipal charter provisions, whether such extension is proposed by action of the General Assembly or pursuant to the provisions of a home rule charter, except any proposed annexation that has been submitted to the Office of State Planning Coordination prior to July 13, 2001, for review, shall conform to the following provisions:

(1) All annexations must be consistent with the most recently adopted municipal comprehensive plan meeting the requirements of Chapter 7 of this title. The area or areas being considered must be depicted as area or areas for future annexation on the adopted plan. If a municipality does not have an adopted comprehensive plan, or if its adopted comprehensive plan does not depict areas for future annexation, it shall prepare and adopt a plan or plan amendment within 12 months of July 13, 2001. The municipality shall not approve any annexations until such plan or plan amendment is adopted, notwithstanding any other charter provisions; except that during the 12-month period a municipality may consider an annexation of already developed parcels where the proposed use or uses will not change from that currently authorized in the adjacent jurisdiction and where the primary purpose of the annexation is to address existing public health or safety issues such as, but not limited to, failing on-site wastewater disposal systems or contaminated or inadequate drinking water. In such cases, paragraphs (2) through (5) of this section shall not apply.

(2) Anything in this chapter or in any municipal charter notwithstanding, a municipal corporation shall have the ability to annex a parcel only if and to the extent that such parcel is contiguous with existing municipal boundaries. "Contiguous" means that a part of the boundary of the parcel sought to be annexed by a municipal corporation is conterminous with a part of the boundary of the municipal corporation. The separation of the parcel sought to be annexed from the annexing municipal corporation by (i) a right of way for a highway, road railroad, canal or utility, or (ii) a body of water or watercourse, running parallel with and between the parcel sought to be annexed and the annexing municipality shall not prevent annexation pursuant to this section; provided, however, that nothing herein shall be construed to allow rights of way, utility easements, waterways or like entities to be annexed in corridor fashion or to be utilized as a corridor route for annexation to gain contiguity.

(3) A city or town shall prepare a plan of services indicating those services it expects to provide to the newly annexed area, how such services will be provided, and the fiscal and operating capabilities of the municipality to provide such services. Should any services be provided by another jurisdiction or a public utility regulated by the Delaware Public Service Commission, the written comments of such provider on the provider's ability to provide the necessary services for the proposed annexation shall be obtained and included in the plan of services. The study shall be conducted in accordance with standards or criteria established by the Cabinet Committee on State Planning Issues as administered by the Office of State Planning Coordination.

(4) At the time of annexation the jurisdiction shall by ordinance rezone the area being annexed to a zoning classification consistent with the adopted comprehensive plan or development strategy.

(5) A municipality proposing annexation must fully comply with the provisions of Chapter 92 of Title 29 as to state notice, and must demonstrate that it has notified all other affected jurisdictions, conducted a public hearing, and provided a comment period of at least 30 days before formal annexation. The city or town proposing annexation shall file with the State Office of Planning Coordination any written comments received concerning such proposed annexation together with any response or responses thereto.

(6) The Office of State Planning Coordination. shall establish a mechanism for resolving disputes between jurisdictions regarding annexations. The mechanism developed by the Office of State Planning Coordination shall address:

a. Determination of how the costs for the dispute resolution process are born among the parties;

b. Timeline for the dispute resolution process; and

c. Extent to which the dispute resolution process will be enforceable.

42 Del. Laws, c. 120, § 1; 22 Del. C. 1953, § 101; 55 Del. Laws, c. 265; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 186, § 10; 73 Del. Laws, c. 213, § 1; 78 Del. Laws, c. 92, § 25.;

§ 101A Annexation by large municipalities; special elections.

(a) Any municipality in the State having a population in excess of 50,000, as enumerated in the most recent federal census, may extend the boundary limits of the municipality so as to include any portion of adjoining or adjacent territory, under the following terms and conditions:

(1) The annexation process under this section shall only be initiated by a written petition to annex adjacent or adjoining territory submitted by the municipality's chief executive officer, or by member or members of the municipality's legislative body, or by at least 25% of the qualified voters in the territory. The petition to annex, containing a general description of the territory, must be filed with the clerk of the municipality or equivalent municipal officer who is the keeper of official municipal legislative records and with the equivalent clerk or officer of the county in which the territory is situated.

(2) Upon the filing of a petition under paragraph (a)(1) of this section, the annexation must be approved in the following order:

a. The legislative body of the municipality must enact an ordinance approving the proposed annexation. The ordinance must provide a legal description of the territory, adopt the corresponding changes to the boundaries of the municipality and contain such other provisions as may be required by law.

b. The chief executive officer of the municipality must approve the proposed annexation, as evidenced by the chief executive officer's actual signature approving the ordinance enacted by the municipality's legislative body pursuant to paragraph (a)(2)a. of this section.

c. The legislative body of the county in which the territory is situated must enact an ordinance approving the proposed annexation. The ordinance may incorporate by reference all or a portion of the ordinance enacted by the municipality's legislative body pursuant to paragraph (a)(2)a. of this section.

d. The chief executive officer of the county in which the territory is situated must approve the proposed annexation, as evidenced by the chief executive officer's actual signature approving the ordinance enacted by the county's legislative body pursuant to paragraph (a)(2)c. of this section.

e. A majority of the qualified voters in each parcel of the territory, voting in a special election held by the proper election official, must approve of the annexation. Such special election shall be held not less than 30 days nor later than 60 days following the date of approval of the county ordinance by the chief executive officer of the county pursuant to paragraph (a)(2)d. of this section.

f. If the proper election official certifies that the results of the special election indicate that a majority of the qualified voters in each parcel of the territory who voted in such election approved of the proposed annexation, the annexation shall become effective on the first day of the month immediately following such certification.

(b) If either legislative body shall fail to enact the respective ordinances required under paragraphs (a)(2)a. and c. of this section, or if either chief executive officer shall fail to approve such respective ordinances as required by paragraphs (a)(2)b. and d. of this section, or if the certification of the votes cast in the special election shall indicate that a majority of the qualified voters in each parcel of the territory who voted in such election was against the annexation of the territory, the proposed annexation of the territory shall be declared to have failed. Nothing in this section shall prohibit any interested party from resubmitting a petition for annexation of the territory, or any portion thereof, under the authority of and in accordance with this section.

(c) The following definitions shall apply to this section:

(1) "Adjacent" means to lie upon or touch the boundary of the municipality.

(2) "Adjoining," in addition to its general meaning, shall also mean to lie upon or touch a highway, railroad right-of-way, or watercourse which lies upon the boundary line of the municipality and separates the municipality and the territory by only the width of such highway, railroad right-of-way or watercourse. If more than 1 highway and/or railroad right-of-way and/or watercourse, or any combination of the same, separates the municipality and the territory, and such highways and/or railroad rights-of-way and/or watercourses lie upon or touch each other, then the municipality and the territory shall be deemed adjoining.

(3) "Election official" shall mean the person designated as the judge of the election under any special election law concerning annexations which applies to the particular municipality under Title 15 or otherwise.

(4) "Parcel" shall mean the property in the territory to which is assigned a separate tax parcel number on the books and records of the county board of assessment.

(5) "Qualified voter":

a. With respect to any petition filed by voters in the territory pursuant to paragraph (a)(1) of this section, the term "qualified voter" shall mean each voter qualified to vote under any special election law concerning annexations which applies to the particular municipality under Title 15 or otherwise, as of the date of filing of the petition; and

b. With respect to any such special election, the term "qualified voter" shall have the meaning set forth under any special election law concerning annexations which applies to the particular municipality under Title 15 or otherwise.

(6) "Territory" shall mean the property or properties proposed to be annexed to the municipality.

66 Del. Laws, c. 135, § 1; 70 Del. Laws, c. 186, § 1.;



§ 101A. Annexation by large municipalities; special elections

(a) Any municipality in the State having a population in excess of 50,000, as enumerated in the most recent federal census, may extend the boundary limits of the municipality so as to include any portion of adjoining or adjacent territory, under the following terms and conditions:

(1) The annexation process under this section shall only be initiated by a written petition to annex adjacent or adjoining territory submitted by the municipality's chief executive officer, or by member or members of the municipality's legislative body, or by at least 25% of the qualified voters in the territory. The petition to annex, containing a general description of the territory, must be filed with the clerk of the municipality or equivalent municipal officer who is the keeper of official municipal legislative records and with the equivalent clerk or officer of the county in which the territory is situated.

(2) Upon the filing of a petition under paragraph (a)(1) of this section, the annexation must be approved in the following order:

a. The legislative body of the municipality must enact an ordinance approving the proposed annexation. The ordinance must provide a legal description of the territory, adopt the corresponding changes to the boundaries of the municipality and contain such other provisions as may be required by law.

b. The chief executive officer of the municipality must approve the proposed annexation, as evidenced by the chief executive officer's actual signature approving the ordinance enacted by the municipality's legislative body pursuant to paragraph (a)(2)a. of this section.

c. The legislative body of the county in which the territory is situated must enact an ordinance approving the proposed annexation. The ordinance may incorporate by reference all or a portion of the ordinance enacted by the municipality's legislative body pursuant to paragraph (a)(2)a. of this section.

d. The chief executive officer of the county in which the territory is situated must approve the proposed annexation, as evidenced by the chief executive officer's actual signature approving the ordinance enacted by the county's legislative body pursuant to paragraph (a)(2)c. of this section.

e. A majority of the qualified voters in each parcel of the territory, voting in a special election held by the proper election official, must approve of the annexation. Such special election shall be held not less than 30 days nor later than 60 days following the date of approval of the county ordinance by the chief executive officer of the county pursuant to paragraph (a)(2)d. of this section.

f. If the proper election official certifies that the results of the special election indicate that a majority of the qualified voters in each parcel of the territory who voted in such election approved of the proposed annexation, the annexation shall become effective on the first day of the month immediately following such certification.

(b) If either legislative body shall fail to enact the respective ordinances required under paragraphs (a)(2)a. and c. of this section, or if either chief executive officer shall fail to approve such respective ordinances as required by paragraphs (a)(2)b. and d. of this section, or if the certification of the votes cast in the special election shall indicate that a majority of the qualified voters in each parcel of the territory who voted in such election was against the annexation of the territory, the proposed annexation of the territory shall be declared to have failed. Nothing in this section shall prohibit any interested party from resubmitting a petition for annexation of the territory, or any portion thereof, under the authority of and in accordance with this section.

(c) The following definitions shall apply to this section:

(1) "Adjacent" means to lie upon or touch the boundary of the municipality.

(2) "Adjoining," in addition to its general meaning, shall also mean to lie upon or touch a highway, railroad right-of-way, or watercourse which lies upon the boundary line of the municipality and separates the municipality and the territory by only the width of such highway, railroad right-of-way or watercourse. If more than 1 highway and/or railroad right-of-way and/or watercourse, or any combination of the same, separates the municipality and the territory, and such highways and/or railroad rights-of-way and/or watercourses lie upon or touch each other, then the municipality and the territory shall be deemed adjoining.

(3) "Election official" shall mean the person designated as the judge of the election under any special election law concerning annexations which applies to the particular municipality under Title 15 or otherwise.

(4) "Parcel" shall mean the property in the territory to which is assigned a separate tax parcel number on the books and records of the county board of assessment.

(5) "Qualified voter":

a. With respect to any petition filed by voters in the territory pursuant to paragraph (a)(1) of this section, the term "qualified voter" shall mean each voter qualified to vote under any special election law concerning annexations which applies to the particular municipality under Title 15 or otherwise, as of the date of filing of the petition; and

b. With respect to any such special election, the term "qualified voter" shall have the meaning set forth under any special election law concerning annexations which applies to the particular municipality under Title 15 or otherwise.

(6) "Territory" shall mean the property or properties proposed to be annexed to the municipality.

66 Del. Laws, c. 135, § 1; 70 Del. Laws, c. 186, § 1.;



§ 102. Commissioners for unincorporated towns; election and powers

Every unincorporated town having more than 300 inhabitants may annually on the second Saturday in July, by a majority of the voters qualified to vote, or a majority of the voters present at the annual meeting, elect 3 commissioners. For purposes of this section "qualified voters" shall mean the following: Inhabitants qualified to vote for representatives in the General Assembly, property owners and leaseholders of record who shall have attained the legal age of majority. The commissioners may regulate the streets, lanes and alleys of the town, on complaint of any citizen, examine any chimney, stovepipe, fixtures or other matter dangerous to the town, and, if adjudged dangerous, require it to be repaired or remedied to prevent or remove nuisances therein, prohibit firing of guns or pistols, the making of bonfires or setting off of fireworks or any dangerous sport or practice, and prevent or suppress any noisy and turbulent assemblages within the town after night or on the Sabbath Day. For these purposes the commissioners may make and publish ordinances imposing penalties not exceeding $100 in any case.

Any unincorporated town may provide for a voter registration which registration may not be concluded any sooner than 2 weeks prior to the actual election date.

The penalties shall be for the use of the town and may be collected as other penalties of like amount imposed by law.

Any justices of the peace residing in such town shall, with the aid of 2 citizens called by them, hold the election for commissioners and ascertain and make a record of the result.

Code 1852, §§ 893-895; 11 Del. Laws, c. 581; Code 1915, § 3442; Code 1935, § 3901; 22 Del. C. 1953, § 102; 62 Del. Laws, c. 289, §§ 1-3.;



§ 103. Street openings

No person shall open or excavate the bed of any street or highway of any city, town or village in this State for the purpose of laying or placing pipes, wires or other conductors therein without first obtaining the consent of the duly constituted authorities of such city, town or village. Nothing in this section shall require such consent before opening or excavating the bed of any such street or highway for the purpose of repairing any pipes, wires or other conductors theretofore lawfully laid or placed in such street or highway.

19 Del. Laws, c. 224, § 1; Code 1915, § 3444; Code 1935, § 3903; 22 Del. C. 1953, § 103.;



§ 104. Selling farm products in Wilmington street markets

The City Council of the City of Wilmington shall not ordain any ordinance restricting or prohibiting farmers exposing and selling fresh meats or any other products raised and produced by the farmers and offered for sale in the City, in any street which may at any time be appointed or used as a curbstone market for the sale of farm products.

16 Del. Laws, c. 122; Code 1915, § 3445; Code 1935, § 3904; 22 Del. C. 1953, § 104.;



§ 105. Withdrawal or removal of property from city or town; special election; voting rights

The General Assembly shall not enact any law which removes real property from within the limits of any city or incorporated town in this State until after the question of such removal shall have first been submitted to the governing body of the city or incorporated town at a special election of qualified voters and real estate owners of the city or incorporated town. The governing body of the city or incorporated town must first grant its approval by affirmative vote of a majority of the members of the body. When a special election is held, a majority of the qualified voters and real estate owners in the city or incorporated town must approve the removal from within the limits of the city or incorporated town and only then shall the real property be removed from the assessment rolls of the city or incorporated town. Any special election shall be held by the proper election officers of the city or incorporated town. The voting requirements shall be the same as those that exist for all other municipal elections in the municipality involved.

22 Del. C. 1953, § 105; 57 Del. Laws, c. 274.;



§ 106. Debt limit of cities with population in excess of 50,000

(a) All cities in the State having a population in excess of 50,000, as enumerated in the most recent federal census, which have the power to borrow money and issue negotiable bonds and notes to evidence such borrowing are hereby authorized to issue such bonds, and notes in anticipation of the issuance of such bonds, in an amount not in excess of 16 percent of the assessed valuation of real estate taxable by such city. In computing the aggregate principal amount of such bonds and notes of such city there shall be excluded:

(1) All bonds and notes issued by such city for the purpose of providing a supply of water for such city;

(2) All bonds and notes issued by such city for sewer purposes as a part of the sewer system of such city for which such city collects rates, rents or fees;

(3) Any bonds and notes issued by such city for school purposes but not in excess of 3 percent of the assessed valuation of the real estate taxable by such city; however, any such city may issue school bonds and notes within its debt limitation in excess of the 3 percent which is excluded from the aggregate principal amount which may be issued;

(4) All bonds and notes issued by such city for any other purpose for which an exclusion is authorized by law including but not limited to exclusions for bonds and notes issued for parking authority purposes and urban renewal purposes;

(5) Any guaranty or other obligation incurred pursuant to any law and which said law provides shall be excluded from the computation of any debt limitations of such city; and

(6) Bonds issued to fund outstanding notes not otherwise excluded, until such notes are retired.

(b) Bonds may be issued within the limits prescribed herein notwithstanding any debt or other limitation prescribed by any other law; provided, however, that such bonds, or notes issued in anticipation of the issuance of such bonds, must be approved and authorized by the governing body of such city in the same manner as all other obligations of such city are authorized.

(c) The debt limit prescribed by this section shall replace the debt limit specified by any other law, special or general.

22 Del. C. 1953, § 106; 58 Del. Laws, c. 9.;



§ 107. Use of eminent domain powers for federal community development programs

(a) It is found and declared that there exists in the City of Wilmington areas which, as a whole, are not slum or blighted areas, but which contain parcels that are in a deteriorated condition which is injurious and inimical to the public health, safety, morals and welfare of the residents of such areas; that the existence of such deteriorated parcels impairs or impedes the sound growth of the City of Wilmington; that such parcels require acquisition for clearance and/or rehabilitation to prevent further decline or decay of the parcel and/or its surrounding area; that federally funded community development programs exist for the purpose of eliminating such deteriorated parcels; and that said community development housing rehabilitation program is in addition to and furtherance of the Slum Clearance and Redevelopment Authority Law (Chapter 45 of Title 31).

(b) The City of Wilmington may acquire real property by the exercise of the power of eminent domain whenever (1) such appropriation may be deemed necessary, (2) such property is deemed to be unsafe in violation of the building provisions of the City of Wilmington's building code and (3) after the appropriate official has declared that acquisition and rehabilitation is a necessary part of an overall community development program, is furtherance of a public purpose, whether or not continued public ownership is contemplated; provided that the City of Wilmington shall rehabilitate or cause to be rehabilitated any property acquired pursuant to this section within 24 months of the date of such acquisition by the City of Wilmington. The City of Wilmington may acquire real property under this section after the adoption by it of an ordinance describing the property containing the appropriate declarations. The City of Wilmington may exercise the power of eminent domain in the manner prescribed by Chapter 61 of Title 10. Property already devoted to a public use may be acquired in the like manner; provided, that no real property belonging to the county or the State may be acquired without its consent. When the City of Wilmington has found and determined by ordinance that certain real property described therein is necessary for a community development housing rehabilitation program, the ordinance shall be conclusive evidence that the acquisition of such real property is necessary for the public purpose described therein.

62 Del. Laws, c. 145, § 1.;



§ 108. Ambulance, fire and police services

Where an area of real property owned by a municipality is bounded by a wall, fence or other structure which has gates or other lockable entrances, the municipality shall notify those public agencies within the municipality which provide ambulance, fire and police services of the location of such gates and entrances. A key to each such enclosed area shall be provided by the municipality to the ambulance, fire company and police department which is closest to the enclosed area. For purposes of this section, the words "real property" shall include all unimproved land only and shall not include buildings.

63 Del. Laws, c. 166, § 5.;



§ 109. Municipal parks; use for veterans' services; waiver of fee

No fee shall be imposed on any recognized veterans' service organization for the use of any municipal park or portion thereof for purposes of patriotic or memorial services; provided that advance written notification of not less than 15 days is given to the municipal agency and does not conflict with other previously scheduled activities within the park.

66 Del. Laws, c. 142, § 1.;



§ 110. Parking spaces for use by persons with disabilities

(a) The county government of each of the 3 Delaware counties shall, on or before January 1, 2004, and the municipal government of each incorporated municipality within each county shall, on or before March 1, 2004, adopt regulations or ordinances regarding the duty of individuals and artificial entities to erect and maintain signage on parking spaces or zones for use by persons with disabilities.

(b) The signage regulations or ordinances adopted pursuant to subsection (a) of this section must include an enforcement provision, a penalty provision, and a provision which requires an enforcement officer to first issue a written warning to an individual or artificial entity who is required to erect and maintain signage, but has failed to do so. If, after 30 days from the date that a warning is issued, the individual or artificial entity has not erected and/or maintained the required signage, the enforcement officer may issue a summons or apply for a warrant in the name of the offending individual or artificial entity.

(c) A municipality may elect to adopt the signage regulations or ordinances of the county government of the county in which the municipality is located. A municipality which elects to do so may also adopt additional regulations or ordinances as required by its own particular conditions. Whether a municipality adopts its own signage regulations or ordinances, or adopts the regulations or ordinances of the county along with additional regulations or ordinances to meet particular conditions, the municipality's adopted regulations or ordinances may not be less restrictive than those of the county.

74 Del. Laws, c. 114, § 2.;



§ 111. Limitation on firearm regulations

The municipal governments shall enact no law, ordinance or regulation prohibiting, restricting or licensing the ownership, transfer, possession or transportation of firearms or components of firearms or ammunition except that the discharge of a firearm may be regulated; provided any law, ordinance or regulation incorporates the justification defenses as found in Title 11. Nothing contained herein shall be construed to invalidate municipal ordinances existing before July 4, 1985, and any ordinance enacted after July 4, 1985, is hereby repealed. Notwithstanding the provisions of this section to the contrary, the City of Wilmington may, in addition to the nature and extent of regulation permitted by this section, enact any law or ordinance governing the possession or concealment of a paintball gun within its corporate limits as it deems necessary to protect the public safety.

65 Del. Laws, c. 278, § 1; 74 Del. Laws, c. 280, § 1.;



§ 112. Fees and costs in all proceedings to collect real estate assessment taxes and water and sewer service charges

(a) The fees and costs to be assessed and collected in all proceedings to collect real estate assessment taxes and water and sewer service charges due and owed to the municipality, where not otherwise provided for, shall be as follows:

(1) Filing praecipe $1.10

(2) Issuing monition and copy $2.75

(3) Issuing alias or pluries, monition and copy $2.75

(4) Writ of venditioni exponas $2.25

(5) Filing any petition in Superior Court under this

subchapter $1.00

(6) Cost of paying money into Superior Court $1.00

(7) Costs of paying money out of Superior Court for

each check drawn $1.00

(b) In addition to the fees set forth in subsection (a) of this section, city council may provide by ordinance for fees and costs, including without limitation, attorneys' fees, to be assessed and collected in any proceedings to collect real estate assessment taxes and water and sewer system charges due and owed to the municipality.

74 Del. Laws, c. 300, § 1.;



§ 113. Approval of final bid at sheriff's sale

The municipality, by and through its director of its department of finance, or the director's designee, may approve or disapprove the final bid at a sale made by the sheriff under the monition method of sale, provided, that the notice of the public sale includes in its terms that such sale is subject to the approval of the director of the finance department of the municipality. In the event the director of the department of finance, or the director's designee, does not approve the final bid at such sale, the said director of the department of finance, or the director's designee, may expose the property to another and as many succeeding sales as it chooses. The final bid at a sale made by the sheriff shall be presumed to be approved unless notice of disapproval of such final bid shall be received by the sheriff within 20 days from the date of such public sale.

74 Del. Laws, c. 300, § 1; 70 Del. Laws, c. 186, § 1.;



§ 114. Public advertising and notices

Notwithstanding any provision to the contrary, public advertising and notices by any municipality in the State of any nature may include use of the State's electronic procurement advertising system required by § 6902(10) of Title 29 or other website allowing for the electronic posting of local government bid opportunities, and the website designed pursuant to §§ 10004(e)(4), 10115(b) and 10124(1) of Title 29.

78 Del. Laws, c. 288, § 10.;



§ 115. Construction using public financial assistance

No building or structure shall be constructed using public financial assistance in a manner that violates Chapter 42 of Title 31, and no occupancy or use permit shall be issued unless such building or structure complies with Chapter 42 of Title 31.

78 Del. Laws, c. 368, § 4.;






CHAPTER 3. MUNICIPAL ZONING REGULATIONS

Subchapter I General Provisions

§ 301. Grant of power

For the purpose of promoting health, safety, morals or the general welfare of the community, the legislative body of cities and incorporated towns may regulate and restrict the height, number of stories and size of buildings and other structures, percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes.

39 Del. Laws, c. 22, § 2; Code 1935, § 6228; 22 Del. C. 1953, § 301.;



§ 302. Division into districts; regulations

For any or all of the purposes provided in § 301 of this title, the legislative body may divide the municipality into districts of such number, shape and area as may be deemed best suited to carry out the purposes of this chapter, and within such districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings throughout each district but the regulations in 1 district may differ from those in other districts.

39 Del. Laws, c. 22, § 3; Code 1935, § 6229; 22 Del. C. 1953, § 302.;



§ 303. Purpose of regulations

The regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets, to secure safety from fire, panic and other dangers, to promote health and the general welfare, to provide adequate light and air, to prevent the overcrowding of land, to avoid undue concentration of population, to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements. Such regulations shall be made with reasonable consideration, among other things, as to the character of the district and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the municipality.

39 Del. Laws, c. 22, § 4; Code 1935, § 6230; 22 Del. C. 1953, § 303.;



§ 304. Establishment and enforcement of regulations

The legislative body of the municipality shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established and enforced and from time to time amended, supplemented or changed. However, no such regulations, restriction or boundary shall become effective until after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least 15 days' notice of the time and place of such hearing shall be published in an official paper or a paper of general circulation in such municipality.

39 Del. Laws, c. 22, § 5; Code 1935, § 6231; 22 Del. C. 1953, § 304.;



§ 305. Changes in regulations; procedure

The regulations, restrictions and boundaries may from time to time be amended, supplemented, changed, modified or repealed. In case, however, of a protest against such changes signed by the owners of 20 percent or more, either of the area of the lots included in such proposed change or of those immediately adjacent thereto extending 100 feet therefrom or of those directly opposite thereto extending 100 feet back from the street frontage of such opposite lots, such amendment shall not become effective except by the favorable vote of three fourths of all the members of the legislative body of the municipality; provided, however, that in any municipality of this State with a population in excess of 50,000 persons, the foregoing provisions regarding a protest shall not be applicable to any such change which is proposed in connection with the construction of federally assisted multi-family housing for the elderly and handicapped, in all instances of which such change shall become effective by the favorable vote of a simple majority of all the members of the legislative body of the municipality. The provisions of § 304 of this title, relative to public hearings and official notice, shall apply equally to all changes or amendments.

39 Del. Laws, c. 22, § 6; Code 1935, § 6232; 22 Del. C. 1953, § 305; 67 Del. Laws, c. 183, § 1.;



§ 306. Zoning commission

In order to avail itself of the powers conferred by this chapter, the mayor or the chief executive of cities or incorporated towns shall appoint a commission to be known as the zoning commission of 3 members, the appointments to be confirmed by the legislative body, to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. The commission shall consist of not more than 2 members from 1 party and appointments shall be made for 2, 4, and 6 years, and for 6-year terms thereafter. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report. The legislative body shall not hold its public hearings or take action until it has received the final report of such commission.

39 Del. Laws, c. 22, § 7; Code 1935, § 6232; 22 Del. C. 1953, § 306.;



§ 307. Conflict with other laws

Wherever the regulations made under authority of this chapter require a greater width or size of yards or courts, or a lower height of building or less number of stories, or a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the regulations made under authority of this chapter shall govern. Wherever any other statute, local ordinance or regulation requires a greater width or size of yards or courts, or a lower height of building or a less number of stories, or a greater percentage of lot to be left unoccupied, or imposed other higher standards than are required by the regulations made under authority of this chapter, such statute, local ordinance or regulation shall govern.

39 Del. Laws, c. 22, § 10; Code 1935, § 6236; 22 Del. C. 1953, § 307.;



§ 308. Enforcement

In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained or any building, structure or land is used in violation of this chapter or of any ordinance or other regulation made under authority conferred thereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use to restrain, correct or abate such violation, to prevent the occupancy of the building, structure or land or to prevent any illegal act, conduct, business or use in or about such premises.

39 Del. Laws, c. 22, § 9; Code 1935, § 6235; 22 Del. C. 1953, § 308.;



§ 309. Residential facilities for persons with disabilities

(a) For purposes of all local zoning ordinances a residential facility licensed or approved by a state agency serving 10 or fewer persons with disabilities on a 24 hour-per-day basis shall be construed to be a permitted single family residential use of such property.

(b) For the purposes of this section, the term "persons with disabilities" includes any persons with a handicap or disability as those terms are defined in the Delaware Fair Housing Act Chapter 46 of Title 6.

62 Del. Laws, c. 390, § 4; 74 Del. Laws, c. 149, §§ 9-11.;



§ 310. Transfer of development rights; receiving zones

For any or all the purposes provided in § 301 of this title, the legislative body of the municipality is expressly granted the authority to develop and adopt regulations governing the transfer of development rights from identified districts, zones or parcels from any unincorporated area in any county to districts, zones, or parcels designated to receive such development rights, and to enter into agreements with counties for such purposes. Whenever a municipality exercises its authority to provide for the receipt of development rights it shall:

(1) Have adopted a comprehensive plan as required by this chapter and conform thereto;

(2) Provide for the transfer of development rights as an option to the use and development of the subject property according to the otherwise applicable zoning requirements;

(3) Limit designation of receiving areas to locations where the municipality has determined that growth should be encouraged and where a transfer of development rights would not result in the inability of either existing or planned public facilities which serve the area to accommodate such growth;

(4) Demonstrate that the creation and regulation of receiving districts are otherwise consistent with promotion of the policies expressed by the comprehensive plans of the municipality and the statewide planning goals and objectives established pursuant to Chapter 91 of Title 29; and

(5) Provide for appropriate incentives for the transfer of development rights, including bonuses for the use of transferred development rights and intergovernmental agreements with counties which would permit the transfer and use of development rights between counties and municipalities.

72 Del. Laws, c. 122, § 5.;



§ 311. Emergency Communication Systems

The zoning ordinance and regulations adopted pursuant to this chapter shall provide that newly constructed buildings of 25,000 square feet of gross floor area or more, shall be designed, constructed and/or equipped in accordance with the provisions set forth in § 2616 of Title 9.

76 Del. Laws, c. 181, § 4.;






Subchapter II Boards of Adjustment

§ 321. Creation and powers

The legislative body of cities or incorporated towns shall provide for the appointment of a board to be known as the board of adjustment and in the rules and regulations adopted pursuant to the authority of this chapter shall provide that the board may, in appropriate cases and subject to appropriate conditions and safeguards, make special exceptions to the terms of the ordinance in harmony with its general purpose and intent and in accordance with general or specific rules therein contained.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 321.;



§ 322. Composition; terms of office

(a) In cities or incorporated towns not having heretofore adopted a home rule charter pursuant to Chapter 8 of this title, the board of adjustment shall consist of the following members or their authorized agents:

(1) The chief engineer of the street and sewer department or the public works commissioner;

(2) The city solicitor; and

(3) The mayor.

If the city or incorporated town has no city engineer or public works commissioner, or city solicitor, then the mayor or chief executive of such city or town shall appoint 2 members, each to be appointed for a term of 3 years and removable for cause by the appointing authority upon written charges and after public hearing, who, with the presiding officer of the zoning commission, shall constitute the board of adjustment for such city or town. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant.

(b) In cities or incorporated towns having heretofore or hereafter adopted a home rule charter pursuant to Chapter 8 of this title, the legislative body thereof may establish a board of adjustment consisting of 5 members who shall be residents of the city or incorporated town and who shall have knowledge of and experience in the problems of urban and rural development, and who, at the time of appointment, shall not be candidates-elect for or incumbents of an elective public office. The mayor or chief executive officer of such city or incorporated town, with consent of the legislative body thereof, shall appoint 4 members for terms of 4 years, provided that the terms of the original members shall be established in a manner that 1 shall expire each year. The mayor or chief executive officer of such city or incorporated town, with the consent of the legislative body thereof, shall appoint 1 member who shall be chairperson and who shall serve at the pleasure of that appointing official. The members shall be entitled to compensation as determined by the city or incorporated town.

(c) In the event that a city or incorporated town qualifying under subsection (b) of this section fails to establish a board of adjustment as permitted in subsection (b) of this section, the board of adjustment shall consist of those persons designated in subsection (a) of this section.

(d)(1) Anything heretofore in this section to the contrary notwithstanding, any city or town, by its legislative body, may establish a board of adjustment consisting of not less than 3 nor more than 5 members who shall be residents of the city or town and who shall have knowledge of the problems of urban and rural development and who, at the time of appointment and throughout the term of office, shall not be candidates nor members of the legislative body nor employees of the city or town. The mayor or chief executive officer of such city or town shall appoint such members of the board of adjustment, and all such appointments shall be confirmed by a majority vote of the elected members of the legislative body.

(2) All appointments shall be for a period of 3 years, provided that the terms of the original members shall be established in such a manner that the term of at least 1 member shall expire each year and the successor shall be appointed for a term of 3 years. The board of adjustment so selected shall elect from among their own number a chairperson and a secretary.

(3) Any member of the board of adjustment may be removed from office by the legislative body for cause after a hearing by a majority vote of all the elected members of the legislative body of such city or town. A vacancy occurring otherwise than by the expiration of term shall be filled for the remainder of the unexpired term in the same manner as an original appointment.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 322; 57 Del. Laws, c. 717; 58 Del. Laws, c. 276; 59 Del. Laws, c. 137, § 1; 64 Del. Laws, c. 284, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 211, § 1.;



§ 323. Rules; meetings; administration of oaths; records

The board of adjustment shall adopt rules in accordance with any ordinance adopted pursuant to this chapter. Meetings of the board shall be held at the call of the chairperson and at such other times as the board may determine. Such chairperson, or in the chairperson's absence, the acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings showing the vote of each member upon each question or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 323; 70 Del. Laws, c. 186, § 1.;



§ 324. Appeals to board

Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time as provided by the rules of the board by filing with the officer from whom the appeal is taken and with the board a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 324.;



§ 325. Stay of proceedings

An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with the officer that, by reason of facts stated in the certificate, a stay would in the officer's opinion cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board or by a court having jurisdiction on application on notice to the officer from whom the appeal is taken and on due cause shown.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 325; 70 Del. Laws, c. 186, § 1.;



§ 326. Notice and hearing on appeal

The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person, by agent or by attorney.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 326.;



§ 327. Determinations of board

(a) The board of adjustment may:

(1) Hear and decide appeals where it is alleged there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of this chapter or of any ordinance adopted pursuant thereto;

(2) Hear and decide special exceptions to the terms of the ordinance upon which the board is required to pass under such ordinance;

(3) Authorize, in specific cases, such variance from any zoning ordinance, code or regulation that will not be contrary to the public interest, where, owing to special conditions or exceptional situations, a literal interpretation of any zoning ordinances, code or regulation will result in unnecessary hardship or exceptional practical difficulties to the owner of property so that the spirit of the ordinance, code or regulation shall be observed and substantial justice done, provided such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of any zoning ordinance, code, regulation or map; provided, however, that notwithstanding any provision of law to the contrary, the legislative body of any city or incorporated town may, by ordinance, vest a designated town official or department with authority to administratively grant a dimensional variance for existing conditions that do not exceed 1 foot of the required dimension restrictions without the application being considered by the board of adjustment, subject to the standards, procedures and conditions set forth in the ordinance granting such authority.

(b) In exercising the powers provided in subsection (a) of this section the board may, in conformity with this chapter, reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 327; 65 Del. Laws, c. 61, § 1; 76 Del. Laws, c. 371, § 1.;



§ 328. Appeal to Superior Court from board's decision

(a) Any person or persons, jointly or severally aggrieved by any decision of the board of adjustment, or any taxpayer or any officer, department, board or bureau of the municipality may present to the Superior Court a petition, duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Such petition shall be presented to the Court within 30 days after the filing of the decision in the office of the board.

(b) Upon the presentation of the petition, the Court may allow a writ of certiorari directed to the board to review such decision of the board and shall prescribe therein the time within which a return thereto must be made and served upon the relator's attorney, which shall not be less than 10 days and may be extended by the Court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the Court may, on application, on notice to the board and on due cause shown, grant a restraining order.

(c) The Court may reverse or affirm, wholly or partly, or may modify the decision brought up for review.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 328.;



§ 329. Priority of proceedings

All issues in any proceeding under this subchapter shall have preference over all other civil actions and proceedings.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 329.;



§ 330. Hearing on appeal

If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report the same to the court with findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 330; 70 Del. Laws, c. 186, § 1.;



§ 331. Record on appeal

The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified. The cost of a transcript of the hearing appealed from is the responsibility of the person appealing the decision, unless the cost is awarded against the board as provided in § 332 of this title.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 331; 73 Del. Laws, c. 38, § 1.;



§ 332. Costs on appeal

Costs shall not be allowed against the board of adjustment, unless it appears to the Court that it acted with gross negligence, in bad faith or with malice in making the decision appealed from. For purposes of this section, the word "costs" includes all fees paid or owed to the Prothonotary's Office in connection with the appeal to the Superior Court and all documented out-of-pocket expenses incurred by the board of adjustment in preparing, filing and serving sufficient copies of the record of the proceedings appealed from, including but not limited to expenses for photocopying, copying and/or duplication of survey drawings or plots, audio tape recordings, video tape recordings, computer discs, and expenses for preparing the transcript of the hearing.

39 Del. Laws, c. 22, § 8; Code 1935, § 6234; 22 Del. C. 1953, § 332; 73 Del. Laws, c. 38, § 2.;









CHAPTER 5. PARKING AUTHORITIES

§ 501. Findings and declaration of policy

It is determined and declared as a matter of legislative finding that:

(1) Residential decentralization in incorporated cities has been accompanied by an ever increasing trend in the number of persons entering the business sections by private automobile as compared with other modes of transportation;

(2) The free circulation of traffic of all kinds through the streets of cities is necessary to the health, safety and general welfare of the public whether residing in the city or traveling to, through or from the city in the course of lawful pursuits;

(3) The greatly increased use by the public of motor vehicles of all kinds has caused serious traffic congestion on the streets of cities;

(4) The parking of motor vehicles on the streets has contributed to this congestion to such an extent as to interfere seriously with the primary use of such streets for the movement of traffic;

(5) Such parking prevents the free circulation of traffic in, through and from the city, impedes rapid and effective fighting of fires and the disposition of police forces in the district and endangers the health, safety and welfare of the general public;

(6) Such parking threatens irreparable loss in valuations of property in the city which can no longer be readily reached by vehicular traffic;

(7) This parking crisis, which threatens the welfare of the community, can be reduced by providing sufficient off-street parking facilities properly located in the several residential, commercial and industrial areas of the city;

(8) The establishment of a parking authority will promote the public safety, convenience and welfare;

(9) The utilization of street level space for parking garages within a city's central business district reduces the available space for retail and other commercial uses, thereby interfering with the growth and development of the central business district;

(10) It is intended that the parking authority cooperate with all existing parking facilities so that private enterprise and government may mutually provide adequate parking services for the convenience of the public;

therefore it is declared to be the policy of this State to promote the safety and welfare of the inhabitants thereof by the creation in incorporated cities of bodies corporate and politic to be known as "parking authorities" which shall exist and operate for the purposes contained in this chapter. Such purposes are declared to be public uses for which public money may be spent and private property may be acquired by the exercise of the power of eminent domain.

48 Del. Laws, c. 369, § 2; 22 Del. C. 1953, § 501; 73 Del. Laws, c. 377, § 1.;



§ 502. Definitions

As used in this chapter, unless the context requires a different meaning:

(1) "Authority" means a body politic and corporate created pursuant to this chapter.

(2) "Board" means the governing body of the authority.

(3) "Bonds" means and includes the notes, bonds and other evidence of indebtedness or obligations which the authority is authorized to issue pursuant to § 504 of this title.

(4) "Business owner" means any individual, general partner or owner of 50% or more of the voting stock of a corporation which has a business location within the city and which has a business license under the city business license ordinance or has a state business license in cities without licensing ordinance which lists the location of said business within the city.

(5) "City" means incorporated city or town.

(6) "Construction" means and includes acquisition and construction, and "to construct" means and includes to acquire and to construct, all in such manner as may be deemed desirable.

(7) "Facility" or "facilities" means lot or lots, buildings and structures above, at or below the surface of the earth, including equipment, entrances, exits, fencing and all other accessories necessary or desirable for the safety and convenience of the parking of vehicles.

(8) "Federal agency" means and includes the United States of America, the President of the United States of America and any department or corporation agency or instrumentality heretofore or hereafter created, designated or established by the United States of America.

(9) "Improvement" means and includes extension, enlargement and improvement, and "to improve" means and includes to extend, to enlarge and to improve, all in such manner as may be deemed desirable.

(10) "Municipality" means any county, incorporated city or incorporated town of this State.

(11) "Persons" means and includes natural persons.

(12) "Project" means any structure, facility or undertaking which the authority is authorized to acquire, construct, improve, maintain or operate under this chapter.

48 Del. Laws, c. 369, § 3; 22 Del. C. 1953, § 502; 68 Del. Laws, c. 273, § 1.;



§ 503. Method of incorporation

(a) Whenever the city council or other governing body of a city desires to organize an authority, under this chapter, it shall adopt an ordinance signifying its intention to do so.

In the event that such ordinance sets forth the proposed articles of incorporation in full it shall not be required, any law to the contrary notwithstanding, in publishing such ordinance, under existing law, to publish such proposed articles of incorporation in full, but it shall be sufficient compliance with such law in such publication to set forth briefly the substances of such proposed articles of incorporation and to refer to this chapter. Thereafter the city council shall cause a notice of such ordinance to be published at least 1 time in a newspaper published and of general circulation in the county in which the authority is to be organized. The notice shall contain a brief statement of the substance of the ordinance, including the substance of such articles, making reference to this chapter and shall state that on a day certain, not less than 3 days after publication of the notice, articles of incorporation of the proposed authority will be filed with the Secretary of State of this State.

(b) On or before the day specified in the notice the city council shall file with the Secretary of State articles of incorporation together with proof of publication of the notice referred to in subsection (a) of this section. The articles of incorporation shall set forth:

(1) The name of the authority;

(2) A statement that such authority is formed under this chapter;

(3) The name of the city, together with the names and addresses of its council members;

(4) The names, addresses and term of office of the first members of the board of the authority.

All of which matter shall be determined in accordance with this chapter. The articles of incorporation shall be executed by the incorporating city by its proper officer and under its municipal seal.

(c) If the Secretary of State finds that the articles of incorporation conform to law the Secretary shall forthwith, but not prior to the day specified in the notice, endorse approval thereon, and when all proper fees and charges have been paid shall file the articles and issue a certificate of incorporation to which shall be attached a copy of the approved articles. Upon the issuance of such certificate of incorporation by the Secretary of State, the corporate existence of the authority shall begin when such certificate has been recorded in the office for the recording of deeds in the county where the principal office of the authority is to be located. The certificate of incorporation shall be conclusive evidence of the fact that such authority has been incorporated, but proceedings may be instituted by the State to dissolve any authority which shall have been formed without substantial compliance with this section.

(d) When the authority has been organized and its officers elected, the secretary shall certify to the Secretary of State the names and addresses of its officers, as well as the principal office of the authority. Any change in the location of the principal office shall likewise be certified to the Secretary of State within 10 days after such change. Any change in the numerical composition of the board shall likewise be certified to the Secretary of State within 10 days after such change.

48 Del. Laws, c. 369, § 4; 22 Del. C. 1953, § 503; 68 Del. Laws, c. 273, § 5; 70 Del. Laws, c. 186, § 1.;



§ 504. Purpose and powers

(a) The authority, incorporated under this chapter, shall constitute a public body corporate and politic, exercising public powers of the State as an agency thereof and shall be known as the parking authority of the city, but shall in no way be deemed to be in instrumentality of the city or engaged in the performance of a municipal function. The authority shall be for the purpose of conducting the necessary research activity, to maintain current data leading to efficient operation of off-street parking facilities, for the fulfillment of public needs in relation to parking, establishing a permanent coordinated system of parking facilities, planning, designing, locating, acquiring, holding, constructing, improving, maintaining and operating, owning or leasing, either in the capacity or lessor or lessee, land and facilities to be devoted to the parking of vehicles of any kind.

The authority shall not directly engage in the sale of gasoline, the sale of automobile accessories, automobile repair and service or any other garage service, other than the parking of vehicles, and the authority shall not directly engage in the sale of any commodity of trade or commerce; provided, however, that the authority may lease space in any of its facilities for use by the lessee for the sale of gasoline, the sale of automobile accessories, automobile repair and service or any other garage service and may lease portions of any of its garage buildings or structures for commercial use by the lessee, where, in the opinion of the authority, such leasing is necessary and feasible for the financing and operation of such facilities, and, provided further, where, in the opinion of the authority, the space above any parking facility is not needed for parking, the authority may lease the right to occupy and use the space above any parking facility for commercial uses other than parking, together with the right to use and occupy such space within the parking facility as may be necessary for the purposes of access to and support of structures occupying the space above such parking facility and, provided further, the authority may lease up to 5 percent, or such other amended percentage under federal law that would permit the issuance of tax free revenue bonds for financing of construction, of the total square footage of any of its garage buildings or structures located within a city's central business district for commercial use that is accessible from the level of the street adjoining the buildings or structures. Any such lease shall be granted by the authority to the highest and best bidder, upon terms specified by the authority, after due public notice has been given asking for competitive bids; provided, however, that if after such public notice no bid is received and/or the authority rejects any bid or bids received, thereafter the authority may negotiate any such lease or leases without further public notice but on a basis more favorable than that contained in any bid or bids rejected, if any. The phrase "due public notice", as used in this section, shall mean a notice published at least 10 days before the award of any such lease in a newspaper of general circulation published in a municipality where the authority has its principal office, and, if no newspaper is published therein, then by publication in a newspaper of general circulation in the county where the authority has its principal office. The authority may reject any or all bids if, in the opinion of the authority, any such lease granted as a result of any such bid or bids would not be adequate or feasible for the financing and operation of such facilities.

(b) Every authority may exercise all powers necessary or convenient for the carrying out of the aforesaid purposes including, but without limiting the generality of the foregoing, the rights and powers described below:

(1) To have existence as a corporation in perpetuity unless the articles of incorporation limit the duration of the corporation's existence to a specified date. If the articles of incorporation limit the corporation's existence to a specific date, the corporation's existence shall continue thereafter until the principal and interest upon all of its bonds shall have been paid or provisions made for such payment and until all of its other obligations shall have been discharged;

(2) To sue and be sued, implead and be impleaded, complain and defend in all courts;

(3) To adopt, use and alter at will a corporate seal;

(4) To acquire, purchase, hold, lease as lessee, and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the purpose of the authority and to sell, lease or lessor, transfer and dispose of any property or interest therein at any time required by it;

(5) To acquire by purchase, lease or otherwise and to construct, improve, maintain, repair and operate projects;

(6) To make bylaws for the management and regulation of its affairs;

(7) To appoint officers, agents, employees and servants, to prescribe their duties and to fix their compensation;

(8) To fix, alter, charge and collect rates and other charges for its facilities at reasonable rates to be determined exclusively by it, subject to appeal as provided in this paragraph, for the purposes of providing for the payment of the expenses of the authority, the construction, improvement, repair, maintenance and operation of its facilities and properties, the payment of the principal of and interest on its obligations, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such obligations or with the city. Any person questioning the reasonableness of any rate fixed by the authority may bring suit against the authority in the Superior Court of the county wherein the project is located. The Superior Court shall have exclusive jurisdiction to determine the reasonableness of rates and other charges fixed, altered, charged or collected by the authority. Appeals may be taken to the Supreme Court within 30 days after the Superior Court has rendered a final decision;

(9) To borrow money, make and issue negotiable notes, bonds, refunding bonds and other evidences of indebtedness or obligations of the authority, the bonds to have a maturity date not longer than 40 years from the date of issue, except that no refunding bonds shall have a maturity date longer than the life of the authority, and to secure the payment of such bonds or any part thereof by pledge or deed of trust of all or any of its revenues and receipts, and to make such agreements with the purchasers or holders of such bonds, or with others in connection with any such bonds, whether issued or to be issued, as the authority deems advisable, and in general to provide for the security for the bonds and the rights of the holders thereof;

(10) To make contracts of every name and nature and to execute all instruments necessary or convenient for the carrying on of its business;

(11) Without limitation of the foregoing to borrow money and accept grants from and to enter into contracts, leases or other transactions with any federal agency, the State, municipality, corporation or authority;

(12) To have the power of eminent domain;

(13) To pledge, hypothecate or otherwise encumber all or any of the revenues or receipts of the authority as security for all or any of the obligations of the authority;

(14) To do all acts and things necessary for the promotion of its business and the general welfare of the authority to carry out the powers granted to it by this chapter or any other law;

(15) To enter into contracts with the State, municipalities, corporations or authorities for the use of any project of the authority and fixing the amount to be paid therefor;

(16) To enter into contracts of group insurance for the benefit of its employees and to set up a retirement or pension fund for such employees similar to that existing in the municipality where the principal office of the project is located;

(17) To make contracts with municipalities concerning the use of the space above municipal streets and sidewalks;

(18) To execute mortgages covering its lands and buildings, including construction mortgages, as may be necessary or desirable in the carrying out of its business; provided, however, that in the event of a default by the authority which results in title to a parking facility passing to a private mortgagee or person, all tax exemption privileges or other special privileges accorded to the parking facility because of its public nature shall cease, except exemption from taxation of bonds, the interest thereon or the income therefrom.

(c) The authority shall not at any time or in any manner pledge the credit or taxing power of this State, nor shall any of its obligations be deemed to be obligations of this State, nor shall this State be liable for the payment of principal or of interest on such obligations.

(d) In addition to this chapter providing for the financing of the costs of acquiring lands and premises and for the construction and improvement of parking projects, the authority may by resolution, as provided in this subsection, establish a benefit district.

(1) One benefit district may be designated for the condemnation of lands for 1 or several parking stations. The authority shall determine the percentage of the costs of condemnation which shall be assessable to such benefit district. Not more than 80 percent of such costs shall be assessable to such benefit district or benefit districts.

(2) After a benefit district has been established, no further proceedings shall be taken unless there is filed with the secretary of the authority, within 60 days of the passage of the resolution creating the benefit district, a petition requesting the establishment of such public parking station or stations. Such petition shall be signed by the resident owners of real estate owning not less than 51 percent of the front feet of the real estate fronting or abutting upon any street included within the limits of the benefit district. In determining the sufficiency of the petition, lands owned by the city, county, State or United States or by nonresident owners of real estate within the benefit district shall not be counted in the aggregate of lands within such benefit district. After any petition has been signed by an owner of land in the benefit district, the change of ownership of the land shall not affect the petition. In any case where the owners of lands within the benefit district are tenants in common, each cotenant shall be considered a landowner to the extent of the cotenant's undivided interest in the land. The owner of a life estate shall also be deemed a landowner for the purpose of this chapter. Guardians of minors or insane persons may petition for their wards when authorized by the proper court so to do. Resident owner of land, as defined in this paragraph, shall be any landowner residing in the city and owning land in the benefit district. No suit shall be maintained in any court to enjoin or in any way contest the establishment of such parking stations or the establishment of a benefit district unless the suit be instituted and summons served within 30 days from and after the date of the filing of such petition with the secretary of the authority.

(3) Whenever the authority shall have acquired lands for public parking stations and shall have declared and ordered that not more than 80 percent of the cost of establishing or improving public parking stations, as provided in this subsection, will be paid by the levy of special assessments upon real estate situate in any 1 or more benefit districts, it shall cause to be made by some competent person an estimate, under oath, of the cost thereof, which estimate shall be filed with the secretary of the authority. The assessment against the benefit district shall be apportioned among the various lots, tracts, pieces and parcels of land within the benefit district in accordance with the special benefits accruing thereto, this apportionment of benefit assessments to be made by 3 disinterested property owners appointed by the mayor of the city or if such city has no mayor, by its chief executive officer within 30 days after the filing of the estimate of the cost of the improvement with the secretary of the authority. As soon as the amount chargeable against each piece of property is ascertained, the authority of such city shall by resolution levy such amount against this real estate in the benefit district, which resolution shall be published once in a newspaper of general circulation in such city. No suit to question the validity of the proceedings of the authority shall be commenced after 30 days from the awarding of a contract for such improvements and until the expiration of the 30 days the contractor shall not be required to commence work under the contract. If no suit shall be filed within such 30 days then all proceedings theretofore had shall be held to be regular, sufficient and valid.

(4) The cost of condemnation and improvement of such public parking stations may be levied and assessed in not to exceed 10 installments, with interest on the whole amount remaining due and unpaid each year at a rate of interest not exceeding 5 percent per annum. Any owner of land within the benefit district may, within 30 days after the assessment resolution is passed, pay the entire amount assessed against the land. The authority of such city may assess, levy and collect the cost of condemnation and improvement of such public parking stations as is assessed against the privately owned property in the benefit district. The assessment shall constitute a lien from the date the same is assessed by resolution, as provided in this paragraph, against the respective premises against which the same is levied, in the same manner as city taxes on real estate are constituted a lien, and shall be collectible in the manner provided for the collection of taxes assessed against the real estate of the City of Wilmington by monition process, as provided in Chapter 143, Volume 36, Laws of Delaware.

(e) When any real property or any interest therein heretofore or hereafter acquired by the authority is no longer needed for the purposes defined in this chapter or when, in the opinion of the authority, it is not desirable or feasible to hold and use such property for said purposes, the authority may sell the same at private or public sale as the authority shall determine, granting and conveying to the purchaser thereof a fee simple marketable title thereto. The authority may make such sale for such price and upon such terms and conditions as the authority deems advisable and for the best interests of the authority and may accept in payment, wholly or partly, cash, bonds, mortgages, debentures, notes, warrants or other evidences of indebtedness as the authority may approve. The consideration received from any such sale may be applied by the authority, in its discretion, to the repayment, in whole or in part, of any funds contributed to the authority by a municipality under § 508 of this title or retained by the authority for the purposes of this chapter. Without limitation of the foregoing, the authority may accept as consideration in whole or in part for the sale of any such real property, a covenant, agreement or undertaking on the part of any purchaser to provide and maintain off-street parking facilities on such property or a portion thereof for the fulfillment of public parking needs for such period and under such terms and conditions as the authority shall determine. Any such covenant, agreement or undertaking on the part of the purchaser as aforesaid and the right of the authority to fix and alter rates to be charged for any such parking facilities, as well as the right of appeal as in this section provided, shall be set forth and reserved in the deed or deeds of conveyance. Any such covenant, agreement or undertaking may be enforced by the authority in an action for specific performance brought in the Court of Chancery of this State.

48 Del. Laws, c. 369, § 5; 22 Del. C. 1953, § 504; 49 Del. Laws, c. 72; 50 Del. Laws, c. 222, § 1; 50 Del. Laws, c. 279, §§ 1, 2; 55 Del. Laws, c. 293, §§ 1, 2; 57 Del. Laws, c. 51; 57 Del. Laws, c. 179, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 92, § 1; 73 Del. Laws, c. 377, § 2.;



§ 505. Bonds

(a) The bonds of any authority referred to and authorized to be issued by this chapter shall be authorized by resolution of the board thereof, and shall be of such series, bear such date or dates, mature at such time or times not exceeding 40 years from their respective dates, bear interest at such rate or rates, payable semiannually, be in such denominations, be in such form, either coupon or fully registered, without coupons, carry such registration, exchangeability and interchangeability privileges, be payable in such medium or payment and at such place or places, be subject to such terms of redemption, not exceeding 105 percent of the principal amount thereof, and be entitled to such priorities in the revenues or receipts of such authority, as such resolution or resolutions may provide. The bonds shall be signed by such officers as the authority shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the treasurer of the authority, all as may be prescribed in such resolution or resolutions. Any such bonds may be issued and delivered notwithstanding that 1 or more of the officers signing such bonds or the treasurer whose facsimile signature shall be upon the coupon or any officer thereof shall have ceased to be such officer or officers at the time when such bonds shall actually be delivered.

The bonds may be sold at public or private sale for such price or prices as the authority shall determine. Pending the preparation of the definitive bonds, interim receipts may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the authority may determine.

(b) Any resolution or resolutions authorizing any bonds may contain provisions which shall be part of the contract with the holders thereof as to:

(1) Pledging the full faith and credit of the authority or of the municipality for such obligations or restricting the same to all or any of the revenues of the authority from all or any projects or properties;

(2) The construction, improvement, operation, extension, enlargement, maintenance and repair of the project and the duties of the authority with reference thereto;

(3) The terms and provisions of the bonds;

(4) Limitations on the purposes to which the proceeds of the bonds then or thereafter to be issued or of any loan or grant by the United States may be applied;

(5) The rate of tolls and other charges for use of the facilities of or for the services rendered by the authority;

(6) The setting aside of reserves or sinking funds and the regulation and disposition thereof;

(7) Limitations on the issuance of additional bonds;

(8) The terms and provisions of any deed of trust or indenture securing the bonds or under which the same may be issued; and

(9) Any other additional agreements with the holders of the bonds.

(c) Any authority may enter into any deeds of trust, indentures or other agreements with any bank or trust company or other person or persons in the United States having power to enter into the same, including any federal agency, as security for such bonds, and may assign and pledge all or any of the revenues or receipts of the authority thereunder. Such deed of trust, indenture or other agreement may contain such provisions as may be customary in such instruments or as the authority may authorize, including provisions as to:

(1) The construction, improvement, operation, maintenance and repair of any project and the duties of the authority with reference thereto;

(2) The application of funds and the safeguarding of funds on hand or on deposit;

(3) The rights and remedies of the trustee and holders of the bonds which may include restrictions upon the individual right of action of such bondholder; and

(4) The terms and provisions of the bonds or the resolutions authorizing the issuance of the same.

(d) The bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code of the State.

48 Del. Laws, c. 369, § 6; 22 Del. C. 1953, § 505; 57 Del. Laws, c. 625, §§ 1-3.;



§ 506. Remedies of bondholders

(a) The rights and the remedies conferred upon or granted to the bondholders in this section shall be in addition to and not in limitation of any rights and remedies lawfully granted to such bondholders by the resolution or resolutions providing for the issuance of bonds or by any deed of trust, indenture or other agreement under which the same may be issued. In the event that the authority shall default in the payment of principal of or interest on any of the bonds after the principal or interest shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days, or in the event that the authority shall fail or refuse to comply with this chapter or shall default in any agreement made with the holders of the bonds, the holders of 25 percent in aggregate principal amount of the bonds then outstanding by instrument or instruments filed in the office of the recorder of deeds of the county, and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the bondholders for the purpose provided in this section.

(b) Such trustee and any trustee under any deed of trust, indenture or other agreement may, and, upon written request of the holders of 25 percent or such other percentages as may be specified in any deed of trust, indenture or other agreement, in principal amount of the bonds then outstanding, shall, in the trustee's own name:

(1) By mandamus or other suit, action or proceeding at law or in equity enforce all rights of the bondholders, including the right to require the authority to collect rates, rentals or other charges adequate to carry out any agreement as to or pledge of the revenues or receipts of the authority, and to require the authority to carry out any other agreements with or for the benefit of the bondholders, and to perform its and their duties under this chapter;

(2) Bring suit upon the bonds;

(3) By action or suit in equity require the authority to account as if it were the trustee of an express trust for the bondholders;

(4) By action or suit in equity enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders;

(5) By notice in writing to the authority declare all bonds due and payable, and, if all defaults shall be made good, then with the consent of the holders of 25 percent or such other percentage as may be specified in any deed of trust, indenture or other agreement, of the principal amount of the bonds then outstanding, to annul such declaration and its consequences.

(c) The Court of Chancery in and for the county wherein the authority is located shall have jurisdiction of any suit, action or proceedings by the trustee on behalf of the bondholders. Any trustee when appointed or acting under a deed of trust, indenture or other agreement, and whether or not all bonds have been declared due and payable, shall be entitled as of right to the appointment of a receiver, who may enter and take possession of the facilities of the authority or any part or parts thereof, the revenues or receipts from which are or may be applicable to the payment of the bonds in default and operate and maintain the same and collect and receive all rentals and other revenues thereafter arising therefrom, in the same manner as the authority or the board might do, and shall deposit all such moneys in a separate account and apply the same in such manner as the Court shall direct. In any suit, action or proceeding by the trustee the fees, counsel fees and expenses of the trustee and of the receiver, if any, and all costs and disbursements allowed by the Court shall be a first charge on any revenues and receipts derived from the facilities of the authority, the revenues or receipts from which are or may be applicable to the payment of the bonds in default. The trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of the bondholders in the enforcement and protection of their rights.

(d) Nothing in this section or any other section of this chapter shall authorize any receiver appointed pursuant to this chapter for the purpose of operating and maintaining any facilities of the authority to sell, assign, mortgage or otherwise dispose of any of the assets of whatever kind and character belonging to the authority. It is the intention of this chapter to limit the powers of such receiver to the operation and maintenance of the facilities of the authority as the Court shall direct, and no holder of bonds of the authority nor any trustee shall ever have the right in any suit, action or proceedings at law or in equity to compel a receiver, nor shall any receiver ever be authorized or any court be empowered to direct the receiver, to sell, assign, mortgage or otherwise dispose of any assets of whatever kind or character belonging to the authority.

48 Del. Laws, c. 369, § 7; 22 Del. C. 1953, § 506; 70 Del. Laws, c. 186, § 1.;



§ 507. Governing body

(a) The powers of each authority shall be exercised by a board composed of not less than 5 nor more than 7 members, all of whom shall be residents or business owners within the city creating the authority. In municipalities with population greater than 50,000, however, the powers of each authority shall be exercised by a board composed of 5 members, all of whom shall be residents of the city creating the authority. The mayor of the city, or if such city or town has no mayor, its chief executive officer, shall appoint the members of the board, 1 of whom shall serve for 1 year, 1 for 2 years, 1 for 3 years, 1 for 4 years, and 1 for 5 years from July 1 in the year in which such authority is created as provided in this chapter. If the board is composed of 6 members, initially 2 rather than 1 shall be appointed for 2-year terms and if the board is composed of 7 members, initially 2 rather than 1 shall be appointed for both 2-year terms and 3-year terms. Thereafter the mayor shall not sooner than 60 days, nor later than 30 days prior to July 1 in each year in which a vacancy occurs, appoint a member of the board for a term of 5 years to succeed the member whose term expires on July 1 next succeeding. Vacancies for unexpired terms that occur more than 60 days before the end of a term shall be promptly filled by appointment by the mayor. All such appointments shall be subject to the confirmation of the city council or other governing body of the city. Any member of the board may be removed for cause by the mayor, or if such city or town has no mayor, by its chief executive officer, with the concurrence of two thirds of all the members of the council or other governing body of the city or town, and the person against whom such charges are made shall be given a reasonable opportunity to make a defense.

(b) Members shall hold office until their successors have been appointed and may succeed themselves. A member shall receive no compensation for services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of duties.

(c) The members of the board shall select from among themselves a chairperson, a vice chairperson and such other officers as the board may determine. The board may employ a secretary, an executive director, its own counsel and legal staff and such technical experts and such other agents and employees, permanent or temporary, as it may require and may determine the qualifications and fix the compensation of such persons. A majority of the total board membership shall constitute a quorum for its meetings. Members of the board shall not be liable personally on the bonds or other obligations of the authority, and the rights of creditors shall be solely against such authority. The board may delegate to 1 or more of its agents or employees such of its powers as it deems necessary to carry out the purposes of this chapter, subject always to the supervision and control of the board. The board shall have full authority to manage the properties and business of the authority and to prescribe, amend and repeal bylaws, rules and regulations governing the manner in which the business of the authority may be conducted and the powers granted to it may be exercised and embodied.

48 Del. Laws, c. 369, § 8; 22 Del. C. 1953, § 507; 68 Del. Laws, c. 273, §§ 2-4; 70 Del. Laws, c. 186, § 1.;



§ 508. Acquisition of lands; cost financing by municipality

The authority may acquire by purchase or eminent domain proceedings either the fee or such rights, title, interest or easement in such lands as the authority deems necessary for any of the purposes mentioned in this chapter. When acquiring property or property rights the authority shall, in arriving at a fair and reasonable price, consider the fair market value as required by Chapter 61 of Title 10. Relocation shall be paid according to the terms set forth in Chapter 93 of Title 29. The following shall not be taken under the right of eminent domain: Property devoted to a public use, property of a public service company, property used for burial purposes, place of public worship in a municipality whose population is greater than 50,000 people, property used as a facility or facilities for the parking of motor vehicles, unless the total square footage to be utilized for the parking of motor vehicles in the total proposed project which the eminent domain proceedings concern (including square footage that may be provided on levels other than the ground level) shall be at least twice the total square footage being utilized at the time of taking for the parking of motor vehicles in the facility or facilities so taken or in a municipality whose population is 50,000 people or less, property used as a facility or facilities for parking of motor vehicles unless said property has been leased by the municipality or authority and used as a parking facility by said lessee within the preceding 3 years. The right of eminent domain shall be exercised by the authority in the manner provided by Chapter 61 of Title 10.

The right of eminent domain conferred by this section may be exercised only within the city.

Court proceedings necessary to acquire property or property rights for purposes of this chapter shall take precedence over all causes not involving the public interest in all courts to the end that the provision of parking facilities be expedited.

Any municipality establishing an authority under this chapter may, under such terms and conditions as it may deem appropriate, provide for and pay to such authority such sum or sums of money necessary to acquire, in whole or in part, the lands upon which such authority may undertake to erect a parking facility as provided in this section, or such sum or sums of money necessary to acquire or construct, in whole or in part, a parking facility or facilities as provided in this section, or such sum or sums of money necessary to pay operating expenses of the authority and debt service on outstanding bonds of the authority, or to make payments into a reserve fund for the payment of the principal of and interest on indebtedness of the authority as may be provided by any resolution of the authority authorizing the issuance of its revenue bonds or by any trust indenture securing its revenue bonds. The municipality, for the purpose of providing such sum or sums of money, may issue its general obligation bonds secured by the faith and credit of the municipality payable from unlimited ad valorem taxes on all of the real estate in the municipality subject to taxation or levy ad valorem taxes on real estate subject to taxation, unlimited as to rate or amount. In addition to the issuance of its general obligation bonds and levy of taxes as provided above, a municipality may guarantee bonds of the authority issued pursuant to § 505 of this title by pledging its full faith and credit to the payment of the principal of and interest on such revenue bonds. The aggregate amount of general obligation bonds issued by a municipality under this provision and the indebtedness so guaranteed and taxes levied shall be in addition to and not within the limitations of any existing statutory debt or tax limitation of the municipality. Any agreement by the municipality to guarantee the revenue bonds of the authority or to maintain a reserve fund or to pay debt service or operating expenses of the authority may be made a part of any contract with holders of revenue bonds of the authority and may be pledged by the authority to the payment of such revenue bonds. The enforcement or performance of such guaranty may include resort to the power of the municipality to tax real estate subject to taxation, with no limit as to rate or amount, or to any other moneys of the municipality available for such purpose.

48 Del. Laws, c. 369, § 9; 22 Del. C. 1953, § 508; 49 Del. Laws, c. 2; 50 Del. Laws, c. 221, § 1; 55 Del. Laws, c. 293, § 3; 57 Del. Laws, c. 179, § 2; 57 Del. Laws, c. 625, § 40; 65 Del. Laws, c. 316, § 1; 69 Del. Laws, c. 304, §§ 1, 2.;



§ 509. Moneys; examination of accounts

All moneys of any authority, from whatever source derived, shall be paid to the treasurer of the authority. The moneys shall be deposited in the first instance by the treasurer in 1 or more banks or trust companies in 1 or more special accounts. The moneys in the accounts shall be paid out on the warrant or other order of the chairperson of the authority or of such other person or persons as the authority may authorize to execute such warrants or orders. Every authority shall have at least an annual examination of its books, accounts and records by a certified public accountant. A copy of such audit shall be delivered to the city creating the authority. A concise financial statement shall be published annually at least once in a newspaper of general circulation in the city where the principal office of the authority is located. If such publication is not made by the authority, the city shall publish such statement at the expense of the authority. If the authority fails to make such an audit, then the auditor or accountant designated by the city may, from time to time, examine, at the expense of the authority, the accounts and books of the authority, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other matters relating to its finances, operation and affairs.

The Attorney General of the State may examine the books, accounts and records of any authority.

48 Del. Laws, c. 369, § 10; 22 Del. C. 1953, § 509; 70 Del. Laws, c. 186, § 1.;



§ 510. Contracts; competitive bidding

(a) The procurement of material and the award of contracts for construction, repairs or work of any nature made by any authority shall be subject to Chapter 69 of Title 29.

(b) No member of the Board of the Wilmington Parking Authority shall be entitled to vote on any matter before the Board if such member has a direct or indirect financial interest in the outcome of such matter under review. In the event such a financial interest exists, said member shall disclose to the Board the nature of the interest and said member shall refrain from any discussion, deliberation, action and/or vote by the Board on this matter. In situations in which a member or members do not vote by reason of such financial interest, the matter pending before the Board will be decided on the basis of a majority vote of the remaining members present who do not have a financial interest in the matter. A member or members having a financial interest as set forth herein shall be counted for purposes of establishing a quorum, provided such member or members are present at the meeting. The disqualification of a member from voting on a matter before the Board by reason of a financial interest therein shall not affect the validity of any action taken by the Board relative to the matter before it.

(c) Subsection (a) of this section shall not apply to the construction of parking facilities intended to serve and be an integral part of a redevelopment project in any municipality where the municipality or its redevelopment agency has designated or selected a developer who is responsible for the overall development of the project including parking facilities. In such case, the authority may negotiate with the developer for the construction and design of public parking facilities on such terms and conditions as the authority may deem justified and in the public interest.

48 Del. Laws, c. 369, § 11; 22 Del. C. 1953, § 510; 57 Del. Laws, c. 625, § 5; 58 Del. Laws, c. 219; 68 Del. Laws, c. 401, § 1.;



§ 511. Rules and regulations

The use of the facilities of the authority and the operation of its business shall be subject to the rules and regulations from time to time adopted by the authority. The authority shall not do anything which will impair the security of the holders of the obligations of the authority or violate any agreements with them or for their benefits.

48 Del. Laws, c. 369, § 12; 22 Del. C. 1953, § 511.;



§ 512. Continuation of powers

The State hereby pledges to and agrees with any person, firm or corporation or federal agency subscribing to or acquiring the bonds to be issued by the authority for the construction, extension, improvement or enlargement of any project or part thereof that the State will not limit or alter the rights vested in the authority until all bonds at any time issued, together with the interest thereon, are fully met and discharged. The State further pledges to and agrees with the United States and any other federal agency that, if any federal agency constructs or contributes any funds for the construction, extension, improvement or enlargement of any project or any portion thereof, the State will not alter or limit the rights and powers of the authority in any manner which would be inconsistent with the continued maintenance and operation of the project or the improvement thereof or which would be inconsistent with the due performance of any agreements between the authority and any such federal agency, and the authority shall continue to have and may exercise all powers granted in this chapter, so long as the same shall be necessary or desirable, for the carrying out of the purposes of this chapter and the purposes of the United States in the construction or improvement or enlargement of the project or such portion thereof.

48 Del. Laws, c. 369, § 13; 22 Del. C. 1953, § 512.;



§ 513. Termination of authority

When any authority shall have finally paid and discharged all bonds, which, together with the interest due thereon, shall have been secured by a pledge of any of the revenues or receipts of a project, it may, subject to any agreements concerning the operation or disposition of such projects, convey such project to the city creating the authority. When any authority shall have finally paid and discharged all bonds issued and outstanding and the interest due thereon and settled all other claims which may be outstanding against it, it may convey all its property to the city and terminate its existence. A certificate requesting termination of the existence of the authority shall be filed in the office of the Secretary of State. If the certificate is approved by the city creating the authority by its ordinance or ordinances, the Secretary shall note the termination of existence on the record of incorporation and return the certificate with the Secretary's approval shown thereon to the board, which shall cause the same to be recorded in the office of the recorder of deeds of the county. Thereupon, the property of the authority shall pass to the city and the authority shall cease to exist.

48 Del. Laws, c. 369, § 14; 22 Del. C. 1953, § 513; 70 Del. Laws, c. 186, § 1.;



§ 514. Exemption from taxation; payments in lieu of taxes

The effectuation of the authorized purposes of the authorities created under this chapter shall and will be in all respects for the benefit of the residents of incorporated cities for the increase of their commerce and prosperity, since such authorities will be performing essential governmental functions, and for the improvement of their health, safety and living conditions, and, in effectuating such purposes, such authorities shall not be required to pay any taxes or assessments upon any property acquired or used by them for such purposes. In lieu of such taxes or special assessments an authority may agree to make payments to the city or the county or any political subdivision. The bonds issued by any authority, their transfer and the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation within this State.

48 Del. Laws, c. 369, § 15; 22 Del. C. 1953, § 514.;



§ 515. Transfer of existing facilities to authority

(a) Any municipality or owner may sell, lease, lend, grant or convey to any authority any project or any part or parts thereof or any interest in real or personal property which may be used by the authority in the construction, improvement, maintenance or operation of any project. Any municipality may transfer, assign and set over to any authority any contracts which may have been awarded by the municipality for the construction of projects not begun or, if begun, not completed. The territory being served by any project or the territory within which such project is authorized to render service at the time of the acquisition of such project by an authority shall constitute the area in which such authority shall be authorized to render service.

(b) The authority shall first report to and advise the city by which it was created of the agreement to acquire, including all its terms and conditions.

The proposed action of the authority and the proposed agreement to acquire shall be approved by the city council. Such approval shall be by 2/3 vote of all the members of the council.

(c) This section, without reference to any other law, shall be deemed complete for the acquisition by agreement of projects as defined in this chapter located wholly within or partially without the city causing such authority to be incorporated, any provisions of other laws to the contrary notwithstanding, and no proceedings or other action shall be required except as prescribed in this section.

48 Del. Laws, c. 369, § 16; 22 Del. C. 1953, § 515.;



§ 516. Indemnification

(a) The Wilmington Parking Authority shall indemnify any member who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that the person is or was a member of the Authority, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such member in connection with such action, suit or proceeding, if said member acted in good faith and in a manner reasonably believe to be in or not opposed to the best interests of the Authority, and with respect to any criminal proceeding or action, the member had no reasonable cause to believe that the action was unlawful.

(b) Any indemnification under this section shall be made only as authorized in the specific case upon a determination that indemnification of the member is proper under the circumstances because the member has met the applicable standard of conduct as set forth in subsection (a) of this section. Such a determination will be made by the Attorney General or the Attorney General's designee within 15 days of the date of receipt of a request for such a determination. Such request shall be filed by the member affected and shall set forth in detail the circumstances supporting the claim for indemnification. In the event the Attorney General fails to make the determination within the time frame specified, the requested indemnification shall be deemed as granted.

(c) Expenses (including attorneys' fees) incurred by a member in defending any civil, criminal, administrative or investigative action, suit or proceeding may be paid by the Authority in advance of the final disposition of such action, suit or proceeding, upon receipt of an undertaking by or on behalf of such member to repay such amount if it shall ultimately be determined that such member is not entitled to be indemnified by the Authority as authorized by this section.

(d) No payment shall be made pursuant to the provisions of this section unless the member seeking such payment shall agree that the State be subrogated, to the extent of any payment, to all rights of recovery of such member, shall agree to execute all papers required and shall do everything that may be necessary to secure such rights including the execution of such documents necessary to enable the State effectively to bring suit in the name of the State.

68 Del. Laws, c. 401, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 7. PLANNING COMMISSION

§ 701. Establishment; membership

Any incorporated city or town may at any time establish a planning commission under this chapter. A planning commission established hereunder shall consist of not less than 5 nor more than 9 members. Such members shall in cities be appointed by the mayor, subject to confirmation by the city council, and in towns where there is not a mayor shall be elected by the town commissioners. When a planning commission is first established the members thereof shall be appointed or elected for terms of such length and shall be so arranged that the term of at least 1 member shall expire each year and their successor shall be appointed or elected for terms of 2 to 5 years each. Any member of the planning commission so established in a city may be removed for cause after a public hearing by the mayor with the approval of city council; members of the planning commission elected by town commissioners shall be removed by them for cause after a public hearing by a majority vote. A vacancy occurring otherwise than by expiration of term shall be filled for the unexpired term in a city in the same manner as an original appointment and in a town by the town commissioners. Such a planning commission shall elect annually a chairperson and a secretary from among its own number and may employ experts, clerical and other assistants. It may appoint a custodian of its plan and records who may be the city engineer or town clerk.

22 Del. C. 1953, § 701; 49 Del. Laws, c. 415, § 1; 59 Del. Laws, c. 463, § 1; 70 Del. Laws, c. 186, § 1.;



§ 702. Comprehensive development plan

(a) A planning commission established by any incorporated municipality under this chapter shall prepare a comprehensive plan for the city or town or portions thereof as the commission deems appropriate. It is the purpose of this section to encourage the most appropriate uses of the physical and fiscal resources of the municipality and the coordination of municipal growth, development and infrastructure investment actions with those of other municipalities, counties and the State through a process of municipal comprehensive planning.

(b) Comprehensive plan means a document in text and maps, containing at a minimum, a municipal development strategy setting forth the jurisdiction's position on population and housing growth within the jurisdiction, expansion of its boundaries, development of adjacent areas, redevelopment potential, community character, and the general uses of land within the community, and critical community development and infrastructure issues. The comprehensive planning process shall demonstrate coordination with other municipalities, the county and the State during plan preparation. The comprehensive plan for municipalities of greater than 2,000 population shall also contain, as appropriate to the size and character of the jurisdiction, a description of the physical, demographic and economic conditions of the jurisdiction; as well as policies, statements, goals and planning components for public and private uses of land, transportation, economic development, affordable housing, community facilities, open spaces and recreation, protection of sensitive areas, community design, adequate water and wastewater systems, protection of historic and cultural resources, annexation and such other elements which in accordance with present and future needs, in the judgment of the municipality, best promotes the health, safety, prosperity and general public welfare of the jurisdiction's residents.

(c) The comprehensive plan shall be the basis for the development of zoning regulations as permitted pursuant to Chapter 3 of this title. Should a jurisdiction exercise its authority to establish municipal zoning regulations pursuant to Chapter 3 of this title, it shall, within 18 months of the adoption of a comprehensive development plan or revision thereof, amend its official zoning map to rezone all lands within the municipality in accordance with the uses of land provided for in the comprehensive development plan.

(d) After a comprehensive plan or portion thereof has been adopted by the municipality in accordance to this chapter, the comprehensive plan shall have the force of law and no development shall be permitted except as consistent with the plan.

(e) At least every 5 years a municipality shall review its adopted comprehensive plan to determine if its provisions are still relevant given changing conditions in the municipality or in the surrounding areas. The adopted comprehensive plan shall be revised, updated and amended as necessary, and readopted at least every 10 years; provided, however, the municipality may request an extension of such date by forwarding an official request to the Cabinet Committee at least 90 days prior to the deadline. The basis for the request shall be clearly indicated. The decision whether to grant a request an extension, and the duration of such extension, shall be at the discretion of the Cabinet Committee.

(f) The comprehensive plan or amendments or revisions thereto shall be submitted to the Office of State Planning Coordination for review at such time as the plan is made available for public review. The plan shall be reviewed in accordance with the comprehensive plan review and certification process detailed in § 9103 of Title 29.

(g) Municipalities shall provide to the Office of State Planning Coordination a report describing implementation of their comprehensive plan and identifying development issues, trends or conditions since the plan was last adopted or amended. The report shall be due annually no later than on each anniversary of the effective date of the most recently adopted comprehensive plan or plan update until January 1, 2012, and annually no later than July 1 each year thereafter starting on July 1, 2012.

22 Del. C. 1953, § 702; 49 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 477, § 1; 73 Del. Laws, c. 186, §§ 7-9; 78 Del. Laws, c. 92, §§ 26-28.;



§ 703. General studies and reports

The planning commission shall have full power and authority to make such investigations, maps and reports of the resources, possibilities and needs of the city or town as it deems desirable, providing the total expenditures of said commission shall not exceed the appropriation for its expenses. Upon completion of any such reports the planning commission shall submit the same to the city council or town commissioners with its recommendations. It shall report annually to the city council or town commissioners on the activities of the planning commission during the preceding year.

22 Del. C. 1953, § 703; 49 Del. Laws, c. 415, § 1.;



§ 704. Adoption of official map

Each incorporated city or town established under this title may, by action of its city council or town commissioners, adopt an official map prepared under the direction of such planning commission and showing the public ways and parks therein as theretofore laid out and established by law and the private ways then existing and used in common by more than 2 owners. Such official map is hereby declared to be established to conserve and promote the public health, safety and general welfare. Upon the adoption of such a map and upon any change therein or addition thereto made, as hereinafter provided, the city or town clerk shall forthwith file with the recorder of deeds in the respective counties a certificate of such action and a copy of such map as adopted or as changed or added to.

22 Del. C. 1953, § 704; 49 Del. Laws, c. 415, § 1.;



§ 705. Change of or addition to official map

An incorporated city or town so adopting an official map by action of its city council or town commissioners may, whenever and as often as it may deem it for the public interest, change or add to such map, so as to place thereon lines and notations showing existing or proposed locations not theretofore mapped of new or widened public ways and new or enlarged parks and proposed discontinuances in whole or in part of existing or mapped public ways and parks. No such change or addition shall become effective until after a public hearing in relation thereto before the city council or town commissioners, at which parties in interest shall have an opportunity to be heard. At least 10 days' notice of such a public hearing shall be given by advertisement in a newspaper of general circulation in the city or town or in the county in which the city or town is located. No such change or addition which has not been previously recommended by the planning commission established by this chapter shall be adopted until after a report thereon by said commission and no variance from a plan prepared or approved by said planning commission shall be made except by a 2/3 vote of all the members of a city council or by a 2/3 vote of the town commissioners; provided, that the last mentioned requirement shall be deemed to be waived in case the matter has been referred to said commission for a report and it has failed to report within 30 days thereafter.

22 Del. C. 1953, § 705; 49 Del. Laws, c. 415, § 1.;



§ 706. Establishing or changing public ways and parks

This chapter shall not abridge the powers of the city council or the town commissioners of any town or any other municipal officer in regard to public ways or parks in any manner except as provided herein, nor shall they authorize the taking of land or the laying out or construction of a way or a park or the alteration, relocation or discontinuance thereof, except in accordance with the laws governing the same; provided, that after an incorporated city and/or town has adopted an official map under this chapter no public way shall be laid out, altered, relocated or discontinued if such laying out, alteration, relocation or discontinuance is not in accordance with such official map as it then appears, unless the proposed laying out, alteration, relocation or discontinuance has been referred to the planning commission of such city or town established under this chapter and such planning commission has reported thereon or has allowed 45 days to elapse after such reference without submitting its report. After a city or town has adopted an official map under this chapter, no person shall open a way for public use, except as provided under the sections of this chapter, unless the location of such way is in accordance with the official map as it then appears or has been approved by the planning commission established under this chapter, and, in either case, the grading, surfacing and draining of such way have been approved by such commission or by the city or town engineer.

22 Del. C. 1953, § 706; 49 Del. Laws, c. 415, § 1.;



§ 707. Public way or park to be shown on official map

Upon final action by the proper authorities in laying out, altering or relocating a proper way or in discontinuing the whole or any part thereof or in establishing or enlarging a public park or closing thereof in whole or in part, the lines and notations showing such improvement, discontinuance or closing, as so established or effected, shall, without further action by the city council or town commissioners, be made a part of the official map, if any, of the incorporated city or town in which such public way or park is located.

22 Del. C. 1953, § 707; 49 Del. Laws, c. 415, § 1.;



§ 708. Reference of certain matters to planning commission

In a city or town having a planning commission established under this chapter, but which has not adopted an official map, no public way shall be laid out, altered, relocated or discontinued unless the proposed laying out, alteration, relocation or discontinuance has been referred to the planning commission of such city or town and such commission has reported thereon or has allowed 45 days to elapse after such reference without submitting its report. Any city or town having a planning commission established under this chapter may, by ordinance, bylaw or vote, provide for the reference of any other matter or class of matters to the planning commission before final action thereon with or without provision that final action shall not be taken until the planning commission has submitted its report or has had a reasonable fixed time to submit such report. Such planning commission shall have full power to make such investigations, maps and reports and recommendations in connection therewith, relating to any of the subjects referred to under this section, as it deems desirable.

22 Del. C. 1953, § 708; 49 Del. Laws, c. 415, § 1.;



§ 709. Entry upon lands; making examinations and surveys

Planning commissions established under this chapter, their officers and agents may, so far as they deem it necessary in carrying out this chapter, enter upon any lands and there make examinations and surveys and place and maintain monuments and marks.

22 Del. C. 1953, § 709; 49 Del. Laws, c. 415, § 1.;



§ 710. Enforcement

The Court of Chancery shall have jurisdiction on petition of the planning commission established hereunder to enforce this chapter and any ordinance or bylaws made thereunder and may restrain by injunction violations thereof.

22 Del. C. 1953, § 710; 49 Del. Laws, c. 415, § 1.;



§ 711. Limitations on powers and liabilities

This chapter shall not be construed to authorize the taking of land nor the authorization of a city or town to lay out or construct any way which may be indicated on any plan or plot until such way has been laid out as a public way in the manner prescribed by law, nor shall this chapter be construed to render a city or town liable for damages except as may be sustained under § 705 of this title by reason of changes in the official map.

22 Del. C. 1953, § 711; 49 Del. Laws, c. 415, § 1.;






CHAPTER 8. HOME RULE

Subchapter I General Provisions

§ 801. Definitions

As used in this chapter:

(1) "Charter amendment" means language which will amend, adopt or repeal a municipal charter.

(2) "Chief executive officer" means the mayor if such there be or, if there be none, then it means the president of the legislative body of a municipal corporation or, if there be none, then it means the presiding officer of the legislative body of a municipal corporation.

(3) "Municipal corporation" includes all cities, towns and villages created before or after December 28, 1961, under any general or special law of this State for general governmental purposes which possess legislative, administrative and police powers for the general exercise of municipal functions and which carry on such functions through a set of elected and other officials.

(4) "Qualified voter" means those persons who, under the terms of a municipal charter, shall be authorized to vote in elections within that municipal corporation.

22 Del. C. 1953, § 801; 53 Del. Laws, c. 260.;



§ 802. Applicability of chapter; grant of power

Every municipal corporation in this State containing a population of at least 1,000 persons as shown by the last official federal decennial census may proceed as set forth in this chapter to amend its municipal charter and may, subject to the conditions and limitations imposed by this chapter, amend its charter so as to have and assume all powers which, under the Constitution of this State, it would be competent for the General Assembly to grant by specific enumeration and which are not denied by statute. This grant of power does not include the power to enact private or civil law governing civil relationships except as an incident to an exercise of an independent municipal power, nor does it include power to define and provide for the punishment of a felony.

22 Del. C. 1953, § 802; 53 Del. Laws, c. 260.;






Subchapter II Method of Exercising Power

§ 811. Amendment of charter

The amendment of a charter shall be proposed either by a resolution of the legislative body of a municipal corporation, 3/4 of all members elected thereto concurring or by a charter commission of 7 members elected by the qualified voters of the municipal corporation from their membership at large pursuant to petition for such an election bearing the signatures of at least 10% of the qualified voters of the municipal corporation and filed with the clerk or other chief recording officer of the legislative body of the municipal corporation. The charter commission candidates who receive the most votes shall constitute the commission. On the death, resignation or inability of any member of a charter commission to serve, the remaining members shall elect a successor. The commission shall have authority to propose the amendment of the charter as specified in the petition, to hold public hearings thereon and to arrange for putting the proposed amendment on the ballot or voting machine to be used at the next referendum election.

The legislative body of the municipal corporation in which the amendment of a charter is proposed by a charter commission may provide by ordinance or resolution for that procedure which it deems necessary to conduct the election of a charter commission and for enabling the charter commission to exercise the functions specified above. The legislative body of the municipal corporation may, if it defaults in the exercise of this authority, be compelled by judicial mandate and at the instance of at least 10 signers of a petition filed under this section to exercise such authority.

In addition to the procedure hereinbefore set forth, a charter may be amended by act of the General Assembly, passed with the concurrence of two thirds of all the members elected to each House thereof.

22 Del. C. 1953, § 811; 53 Del. Laws, c. 260; 60 Del. Laws, c. 166, § 1.;



§ 812. Publication of proposed charter, charter amendment or repeal proposition and resolution

At least 30 days before an election thereon, notice shall be given by publication in a newspaper of general circulation within the municipal corporation that copies of a proposed charter, charter amendment or repeal proposition and resolution are on file in the office of the clerk or other chief recording officer of the legislative body of the municipal corporation and that a copy will be furnished by the clerk or other chief recording officer to any qualified voter or taxpayer of the municipal corporation upon request.

22 Del. C. 1953, § 812; 53 Del. Laws, c. 260; 70 Del. Laws, c. 186, § 1.;



§ 813. Referendum

(a) Conduct of election; ballots; expenses. — On the day and during the hours specified for any referendum, the proposed charter amendment or amendments shall be submitted to the qualified voters of the municipal corporation. The official or officials thereof whose duty it is to arrange for and conduct the regular municipal elections shall perform the same duties so far as relevant to the referendum election on the proposed charter amendment or amendments. The referendum election shall be conducted generally according to the procedures and practices observed for regular municipal elections, except as specifically or necessarily modified by this subchapter. The wording specified in the proposal for a charter amendment or amendments shall be placed on the ballots or voting machines used at the referendum election. The expenses of the referendum election and all necessary or proper expenses of a charter commission shall be defrayed by the municipal corporation.

(b) Officials to tally and certify results. — The official or officials charged with the duty to arrange for and conduct the referendum, promptly following the closing of the polls, shall tally the results thereof and shall forthwith certify the results of the referendum to the chief executive officer of the municipal corporation.

(c) Proclamation of result; effective date of amendment. — The chief executive of the municipal corporation shall proclaim the result of the referendum within 10 days after receiving certification from the official or officials who tally the vote. If a majority of those who vote on any question submitted to the voters of the municipal corporation shall cast their votes in favor of the proposed charter amendment or amendments, it shall be adopted; provided, however, that no charter amendment so adopted will be effective until the chief executive officer files copies thereof with the Governor, President Pro Tem of the Senate, Speaker of the House, Secretary of State and the Director of the Legislative Reference Bureau, and until the General Assembly shall have been in session 30 calendar days after such filing. During said 30-day period, failure of the General Assembly by statute to negate such charter amendment by a two-thirds majority of all members elected to each House thereof shall be deemed to be an assent by the General Assembly thereto and the charter amendment shall be as effective as if enacted into law by a statute of this State. Neither shall a charter amendment be effective until final adjudication of an action brought for judicial review of charter referendum pursuant to § 820 of this title.

22 Del. C. 1953, § 813; 53 Del. Laws, c. 260.;



§ 814. Each proposed amendment may be submitted for separate vote

Alternative restatements of amendments may be submitted and the one receiving the larger vote shall prevail if the amendment otherwise qualifies for adoption.

22 Del. C. 1953, § 814; 53 Del. Laws, c. 260.;



§ 815. Codification of amendments

The exact text of any amendment or amendments to the charter of any municipal corporation, adopted as in this chapter specified, shall thereafter be included in any subsequent edition or codification of the charter of the municipal corporation, until altered, modified or repealed by a subsequent amendment or amendments to the charter.

22 Del. C. 1953, § 815; 53 Del. Laws, c. 260.;






Subchapter III Judicial Review

§ 820. Judicial review of election

(a) Not later than 20 days after the result of a referendum has been proclaimed by the chief executive officer of a municipal corporation, any person resident therein may seek judicial review of the election by filing a verified complaint in the Superior Court of the county in which at least part of the municipal corporation is located. The complaint shall allege that the referendum was conducted unlawfully and shall set forth with particularity the unlawful acts which are the basis of the complaint.

(b) Notice of the pendency of an action for judicial review of an election shall be given to the chief executive officer of the municipal corporation, the Governor, President Pro Tem of the Senate, Speaker of the House, Secretary of State and Director of the Legislative Reference Bureau by sending to each a copy of the verified complaint by registered or certified mail on the same date that the action is filed in the Superior Court. Notice mailed to the chief executive officer of the municipal corporation shall not, however, supplant or be a substitute for service of process.

(c) When the verified complaint is filed, the case shall proceed, insofar as possible, as other civil cases in the Superior Court. However, the Superior Court may adopt special rules to govern review under this section. Cases brought under this section shall be accorded the same precedence as civil actions arising under § 3323(a) of Title 19.

(d) The Court's jurisdiction shall be confined solely to the lawfulness of the election. No person shall have standing in law or equity to attack the legality of substantive provisions of a municipal charter amended by referendum until the General Assembly has failed to negate the charter amendment in accordance with § 813(c) of this title nor while an action for review of the referendum is pending.

(e) If, after hearing the evidence, the Court concludes that the referendum was conducted lawfully, the result of the election as proclaimed by the chief executive officer of the municipal corporation shall be affirmed. Otherwise, the election shall be declared a nullity, unless the Court is persuaded the irregularity did not materially affect the result of the election. Court costs shall be imposed or apportioned among the litigants as the Court deems just.

(f) The Court's order under subsection (e) of this section shall not be appealable to the Supreme Court.

22 Del. C. 1953, § 820; 53 Del. Laws, c. 260; 55 Del. Laws, c. 135.;






Subchapter IV Provision for Transition in Event of Charter Repeal

§ 825. Termination of home rule charter status

A municipal legislative body or charter commission which proposes the termination of home rule charter status by repeal of a home rule charter shall incorporate in the proposition to be submitted to the qualified voters a specification of the form of government under which the municipal corporation would thereafter operate in the event of repeal, whether it be a form prescribed by general law for municipalities of its population class or 1 of such optional forms as may have been authorized by general law for municipalities of its population class. A municipal legislative body or charter commission proposing charter repeal shall also, by resolution of that body, determine when the transition to the new form of government would take place in the event of repeal and make such other provision, as may be appropriate, to effect an orderly transition from home rule charter to nonhome rule charter status.

22 Del. C. 1953, § 825; 53 Del. Laws, c. 260.;






Subchapter V Legislation Increasing Municipal Financial Burdens

§ 830. Amendments relating to bonded indebtedness and taxing powers

(a) No municipal corporation, the charter of which imposes a limitation on the indebtedness of the municipal corporation, shall amend its charter, pursuant to this chapter, so as to permit it to raise the limitation on its total indebtedness, except that any municipal corporation which may amend its charter pursuant to this chapter may adopt a charter amendment, pursuant to this chapter, which provides that:

(1) Capital improvement bonds may be authorized payable in not more than 30 years from date of issue;

(2) The bonds may be issued from time to time, as long as the total bonded indebtedness of the municipal corporation does not exceed 15% of the total assessed value of all the real estate subject to taxation located within the municipal corporation;

(3) Any other provision relating to the issuance and payment of the bonds which is not inconsistent with paragraphs (a)(1) and (2) of this section.

(b) No municipal corporation, the charter of which imposes a limitation on the taxing power of the municipal corporation, shall amend its charter, pursuant to this chapter, so as to permit the municipal corporation to increase the amount of money that may be raised by taxes or to permit the levying of any new taxes, except that any such municipal corporation which may amend its charter pursuant to this chapter may adopt a charter amendment pursuant to this chapter which provides that the municipal corporation may raise, in addition to the taxes necessary to service the bonded indebtedness of the municipal corporation, by taxes upon real estate, a sum of money not in excess of 2% of the total assessed value of all the real estate subject to taxation located within the municipal corporation.

22 Del. C. 1953, § 830; 53 Del. Laws, c. 260.;






Subchapter VI Limitations and Exceptions

§ 835. Amendments prohibited

(a) This chapter shall not permit the amending of a municipal charter so as to:

(1) Permit the changing of any term of any elected official until the incumbent has completed the term to which the incumbent was elected;

(2) Permit any charter amendment in contravention of any general statute of this State;

(3) Change the qualifications of those entitled to vote at municipal elections;

(4) Change the date for holding of municipal elections;

(5) Enlarge or otherwise alter the power or procedure whereby a municipal corporation may enlarge its boundaries;

(6) Prohibit, restrict or license ownership, transfer, possession or transportation of firearms or components of firearms or ammunition, except that the discharge of a firearm may be regulated; provided that any regulation or ordinance incorporates the justification defenses as found in Title 11. Nothing contained herein shall be construed to invalidate existing municipal ordinances.

(b) No municipal corporation charter which permits nonresident persons to vote in any municipal election or to hold any municipal office shall be amended, pursuant to this chapter, so as to eliminate or limit the right of nonresident persons to vote or hold office, nor shall the percentage of nonresident officials allowed or required be changed.

(c) No municipal corporation charter which provides a method of appeal to the Superior Court for any matter shall be amended, pursuant to this chapter, so as to eliminate or restrict any such appeal.

22 Del. C. 1953, § 835; 53 Del. Laws, c. 260; 65 Del. Laws, c. 133, § 1; 70 Del. Laws, c. 186, § 1.;



§ 836. Filing of existing charter

In order for any municipal corporation to proceed under this chapter, it shall file before June 1, 1963, with the Secretary of State and with the Director of the Legislative Reference Bureau a complete copy of its then existing charter. The copy shall show by appropriate citations the source of each section of the charter. The citations shall show the original source of each section of the charter and the source of all amendments thereto. The copy of the charter shall include a certificate from an attorney-at-law licensed to practice law in this State that the attorney has made a careful search of the local acts of the General Assembly relating to the municipal corporation and is of the opinion that the copy of the charter and the citations are true and correct. There shall also be a certificate of the chief executive officer attested with the seal of the municipal corporation that the chief executive officer verily believes the copy of the charter is true and correct. All subsequent amendments to the charter adopted by action of the General Assembly shall be filed within 20 days of becoming law.

22 Del. C. 1953, § 836; 53 Del. Laws, c. 260; 70 Del. Laws, c. 186, § 1.;






Subchapter VII Residency Requirements

§ 841. Residency requirements

Notwithstanding any charter provision, ordinance or other provision to the contrary, no municipal corporation with a population exceeding 50,000 shall require that, as a condition of continued employment, an employee with at least 5 years of service for the municipality be, become or remain a resident of the municipality during their employment.

68 Del. Laws, c. 271, § 1; 71 Del. Laws, c. 224, § 1; 75 Del. Laws, c. 22, §§ 1, 2.;



§ 842. School capacity application for municipal corporations in New Castle County

(a) This section shall apply only to residential development. Prior to recording a residential subdivision plan for over 5 units in size for any lands annexed into any municipality located in New Castle County on or after July 1, 1992, and notwithstanding any home rule or charter provision to the contrary, the applicant shall provide certification from the Secretary of the Department of Education, after consultation with the superintendent of the appropriate individual school district, that the school district has adequate capacity for the proposed development. The Secretary shall respond to any request for certification or voluntary school assessments within 60 days of receipt of a completed request for such certification. That certification shall include the following information:

(1) Existing classrooms and service levels based upon the Delaware Department of Education, Delaware School Construction Manual, September 19, 1996, as may be amended or supplemented from time to time, or based upon other standards accepted as accurate by the Secretary of the Department of Education; and

(2) Capacity calculations, which shall include the current student population, increased demand resulting from prior certifications from the Department of Education, and the increased demand that will result from the proposed development. The municipality shall, within 20 days, provide the Department of Education with all necessary information regarding the number and type of dwelling units proposed and other information which the Secretary may request.

This subsection shall apply to all new residential subdivision plans over 5 units in size for lands annexed into a municipality on or after July 1, 1992, and first submitted for review after July 1, 1999.

(b) Notwithstanding the foregoing provisions of this section, no certificate of adequate school capacity shall be required where either:

(1) The residential development is restricted by recorded covenants to provide housing or shelter predominantly for individuals 55 years of age or older pursuant to the provisions of the Federal Fair Housing Act [42 U.S.C. § 3601, et. seq.];

(2) The residential development is for low income housing, which, for purposes of this section; shall be defined to mean any housing financed by a loan or mortgage that is insured or held by the Secretary of HUD or the Delaware State Housing Authority or which is developed by a nonprofit corporation certified under § 501(c)(3) of the United States Internal Revenue Code [26 U.S.C. § 501(c)(3)]; or

(3) The applicant has pledged, in a writing recorded and running with the subject property, to pay a voluntary school assessment in an amount determined pursuant to § 103(c) of Title 14 for each lot for which the applicant would otherwise be required to obtain a certificate.

(c) Voluntary school assessments will be calculated on a per unit basis as of the issuance of the first building permit, and the fee shall remain constant throughout the development of the subdivision (and shall not be increased for any reason, including but not limited to any resubdivision); provided, however, that after 5 years the voluntary school assessment amount may be recalculated. Any voluntary school assessments paid under this subsection shall be paid to the Department of Education at the time that a certificate of occupancy is obtained for each unit, and shall be deposited by the Department into an interest-bearing account as set forth below. With the approval of the Secretary, after consultation with the superintendent of the affected school district, an applicant may receive a credit against voluntary assessments to be paid in an amount equal to the fair market value of any lands or properties set aside by the applicant and deeded to the school district for school uses. Any such lands shall not be used for nonschool purposes, other than as parkland or open space. All voluntary assessments paid shall be held in an interest-bearing account by the State for the school district in which the applicant's project is located until such time as the school district engages in construction activities which increase school capacity, at which time such assessments shall be released to the school district by the State in the amount of voluntary school assessments paid into an interest-bearing account for such district. It is the intent of this section that lands or properties required to be conveyed by the applicant to a municipality as a condition either to annexation or subdivision approval shall not be eligible to be used for purposes of obtaining a credit against the voluntary school assessment, notwithstanding the fact that such lands or properties may subsequently be conveyed by the municipality to a school district.

(d) To the extent any municipality located in New Castle County has adopted (or in the future attempts to adopt) any regulations or ordinances linking or tying residential development to school capacity or otherwise restricting residential development in the absence of school capacity for lands covered by this section, such regulations and ordinances are hereby preempted and of no force and effect.

72 Del. Laws, c. 237, § 2; 73 Del. Laws, c. 350, § 109; 74 Del. Laws, c. 308, § 151(c), (d).;









CHAPTER 9. MUNICIPAL USER TAX

§ 901. Authority to levy, assess and collect tax; deduction by employers

Any municipality of this State with a population in excess of 50,000 persons is hereby authorized to levy, assess and collect a tax for general revenue purposes on earned income of its residents and on any income earned within the city by persons not residing within such city but engaged or employed in any business, profession or occupation within such city. Any employer whose business is located outside the corporate limits of a city but who employs persons who are residents of the city shall deduct from such employees' total income the assessed municipal user tax imposed by said city.

22 Del. C. 1953, § 901; 57 Del. Laws, c. 11; 58 Del. Laws, c. 14; 59 Del. Laws, c. 121, § 3; 59 Del. Laws, c. 122, § 1; 60 Del. Laws, c. 621, § 1.;



§ 902. Limitations

Any tax assessed within this tax shall not exceed 1.25 percent of the income of residents of such city per annum and 1.25 percent of the income of nonresidents earned within the city per annum.

22 Del. C. 1953, § 902; 57 Del. Laws, c. 11; 58 Del. Laws, c. 14; 59 Del. Laws, c. 121, § 2.;



§ 903. Income; definition

"Income" means the total income from whatever source earned by any resident of such city and the total income earned within such city by any nonresident of the city.

22 Del. C. 1953, § 903; 57 Del. Laws, c. 11; 58 Del. Laws, c. 14.;



§ 904. Regulations

Each such municipality is authorized to promulgate and enforce such regulations as it deems necessary for the assessment, collection and enforcement of such tax.

22 Del. C. 1953, § 904; 57 Del. Laws, c. 11; 58 Del. Laws, c. 14.;



§ 905. Enforcement in Superior Court

Any such municipality which adopts this chapter is, in addition to all other means of enforcement available, authorized to bring suit in the Superior Court of the county in which such city is located.

22 Del. C. 1953, § 905; 57 Del. Laws, c. 11; 58 Del. Laws, c. 14.;



§ 906. Taxes due under tax adopted prior to March 30, 1971

Taxes due under any municipal user tax adopted prior to March 30, 1971, shall continue to be collected and enforced and shall not be abated.

22 Del. C. 1953, § 906; 58 Del. Laws, c. 14.;



§ 907. Event tax

(a) Any municipality with a population greater than 50,000 may impose, by duly enacted ordinance, a surcharge of up to $2.50 on any admission fee of more than $10 that is charged for admission to any sporting, cultural, amusement, athletic, recreational or other entertainment event that is held within the boundaries of the municipality, which such procedures for collection and distribution to be established by duly enacted ordinance of the municipality.

(b) "Sporting, cultural, athletic, recreational or other entertainment event" shall mean any such event for which any member of the general public is charged an admission fee, including theaters, amphitheaters, dance halls, auditoriums, observation towers, stadiums, athletic pavilions or fields, athletic parks, circuses, side shows, carnivals and outdoor amusement parks, but not including events held by educational institutions which require approval of the State Department of Public Education or another governmental agency that is authorized to approve, license or issue a permit for the operation of a school, and events organized for the purpose of fund raising for political campaigns for public office.

74 Del. Laws, c. 121, § 1.;



§ 908. Lodging tax

Any municipality with a population greater than 50,000 may impose, by duly enacted ordinance, a local lodging tax of no more than 3 percent of the rent, in addition to the amount imposed by the State, for any room or rooms in a hotel, motel or tourist home, as defined in § 6101 of Title 30, which is located within the boundaries of the municipality.

74 Del. Laws, c. 117, § 1.;






CHAPTER 10. EXEMPTIONS FROM MUNICIPAL TAXATION ON REAL PROPERTY FOR PERSONS 65 YEARS OF AGE OR OVER

§ 1001. Definitions

As used in this chapter:

(1) "Income" means all income from whatever source derived including, but not limited to, realized capital gains and, in their entirety, pension, annuity, retirement and social security benefits.

(2) "Income tax year" means the 12-month period for which the property owner files a federal personal income tax return or, if no such return is filed, the calendar year.

(3) "Municipality" means any incorporated town or city of this State.

(4) "Resident" means one legally domiciled within the municipality for the period required by this chapter. Mere seasonal or temporary residence within the municipality, of whatever duration, shall not constitute domicile within the municipality for the purposes of this chapter. Absence from the municipality for a period of 12 months shall be prima facie evidence of abandonment of domicile in the municipality. The burden of establishing legal domicile within the municipality shall be upon the property owner.

22 Del. C. 1953, § 1001; 57 Del. Laws, c. 195, § 1; 57 Del. Laws, c. 425.;



§ 1002. Exemption to be provided for by municipal law or ordinance

Every person a resident of a municipality of this State and the owner of real property located therein who is 65 years of age or over shall be entitled, within the limitations of this chapter, to an exemption from municipal taxation on such real property to the extent the governing body of such municipality adopts a local law or ordinance providing therefor.

22 Del. C. 1953, § 1002; 57 Del. Laws, c. 425; 65 Del. Laws, c. 11, § 1.;



§ 1003. Application for exemption

Application for such exemption must be made by the property owner on forms to be furnished by the appropriate assessing authority and shall furnish the information and be executed in the manner required on such forms and shall be filed in such assessor's office on such date as is prescribed by the municipality.

22 Del. C. 1953, § 1004; 57 Del. Laws, c. 195, § 1; 57 Del. Laws, c. 425; 65 Del. Laws, c. 11, § 2.;



§ 1004. Tenants in common; joint tenants; tenants by entirety; partnerships; fiduciaries; corporations

(a) Where title to property on which an exemption from municipal taxation is claimed is held by more than 1 person either as tenants in common or as joint tenants, each tenant shall not be allowed an exemption against its interest in the property in excess of the assessed valuation of the tenant's proportionate share in the property, which proportionate share, for the purposes of this chapter, shall be deemed to be equal to that of each of the other tenants, unless it is shown that the interests in question are not equal, in which event each tenant's proportionate share shall be as shown.

(b) Nothing in this chapter shall preclude more than 1 tenant, whether title be held in common or joint tenancy, from claiming exemption against the property so held, but no more than the equivalent of 1 full exemption in regard to such property shall be allowed in any year, and in any case in which the tenants cannot agree as to the apportionment thereof, the exemption shall be apportioned between or among them in proportion to their interest. Property held by both spouses, as tenants by the entirety, shall be deemed wholly owned by each tenant, but not more than 1 exemption in regard to such property shall be allowed in any year.

(c) The right to claim exemption from municipal taxation on real property shall extend to property the title to which is held by a partnership to the extent of the claimant's interest as a partner therein and by a guardian, trustee, committee, conservator or other fiduciary for any person who would otherwise be entitled to claim exemption from municipal taxation on real property, but not to property the title to which is held by a corporation.

22 Del. C. 1953, § 1005; 57 Del. Laws, c. 195, § 1; 57 Del. Laws, c. 425; 65 Del. Laws, c. 11, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1005. Rules and regulations

Each municipality granting an exemption under this chapter may promulgate such rules and regulations and prescribe such forms as they shall deem necessary to implement this chapter.

22 Del. C. 1953, § 1006; 57 Del. Laws, c. 425; 65 Del. Laws, c. 11, § 2.;



§ 1006. Appeals

An aggrieved taxpayer may appeal from the disposition of an exemption claim from municipal real property taxation in the same manner as is provided for appeals from assessments generally.

22 Del. C. 1953, § 1007; 57 Del. Laws, c. 195, § 1; 57 Del. Laws, c. 425; 65 Del. Laws, c. 11, § 2.;






CHAPTER 11. ASSESSMENTS FOR MUNICIPAL TAXATION

§ 1101. Adoption of county assessments

Any municipal corporation in this State (hereinafter referred to as "municipality") may by ordinance elect to use the assessments and supplementary assessments for property in the municipality as established annually or quarterly by the board of assessment or board of assessment review in which such municipality is located, subject to statutory judicial appeals, as the assessment roll of such municipality for municipal taxation.

22 Del. C. 1953, § 951; 57 Del. Laws, c. 278.;



§ 1102. Time for adoption; notice

The election by the municipality to use the county assessments shall be made before February 1 of any year and shall continue in effect from year to year until revoked by ordinance adopted by the municipality. Notice of such election shall be given to the board of assessment or board of assessment review prior to March 1 in the year in which such election occurs and shall be published at least once a week for 2 weeks prior to March 1 of each year in at least 2 newspapers in the municipality, or to the extent no such newspaper exists, then in a newspaper of general circulation in the county in which such municipality is located.

22 Del. C. 1953, § 952; 57 Del. Laws, c. 278.;



§ 1103. Costs

The municipality shall be entitled to receive a copy of the county assessments for the properties in the municipality from the board of assessment or board of assessment review upon payment of the costs of producing the copy.

22 Del. C. 1953, § 953; 57 Del. Laws, c. 278.;



§ 1104. Certification

At the time of certification provided in § 8314 of Title 9, the board of assessment or board of assessment review shall certify the total assessed valuation for properties in the municipality to each municipality which shall have theretofore furnished the notice provided for in § 1102 of this title.

22 Del. C. 1953, § 954; 57 Del. Laws, c. 278.;



§ 1105. Tax rate upon reassessment; notice

(a) When any total reassessment of taxable properties within a municipal corporation of this State (hereinafter "municipality") shall have become effective, a tax rate shall be computed so as to provide the same tax revenue as was levied during the prior fiscal year. That rate shall be known as the "rolled-back rate." Any initial assessment made on new construction shall not be taken into account in determining such limitation.

(b) The ordinance establishing a property tax rate upon total reassessment shall state the percent, if any, by which the tax rate to be levied exceeds the rolled-back rate computed pursuant to subsection (a) of this section, which shall be characterized as the percentage increase in property taxes adopted by the governing body. Within 15 days of the meeting at which the ordinance shall be considered by the governing body, the municipality shall advertise, in a newspaper of general circulation in the municipality, said percentage increase in the tax rate.

64 Del. Laws, c. 363, § 1.;



§ 1106. Assessment of land used for agricultural, horticultural or forestal purposes

The municipality shall use the county assessment, regardless of any election under § 1101 of this title, for all property within a municipality whose value has been assessed by the county pursuant to §§ 8328-8337 of Title 9 for its agricultural, horticultural or forestal use.

64 Del. Laws, c. 480, § 1.;






CHAPTER 13. MUNICIPAL ELECTRIC COMPANIES

§ 1301. Findings and declaration of policy

It is determined and declared as a matter of legislative finding that:

(1) Operation of electric utility systems by municipalities and the improvement of the systems through joint action in the fields of the generation, transmission and distribution of electric power and energy is in the public interest;

(2) There is a need in order to ensure the stability and continued viability of the municipal systems to provide for a means by which municipalities which operate the systems may act jointly in all ways possible, including development of coordinate bulk power and fuel supply programs;

(3) The establishment by municipalities which own or operate electric utilities of municipal electric companies will facilitate such joint action and will thereby aid in the stability and continued viability of such municipally owned or operated electric utilities.

Therefore, it is declared to be the policy of this State to promote the welfare of the inhabitants thereof by authorizing municipally owned or operated electric utilities to establish bodies corporate and politic to be known as "municipal electric companies" which shall exist and operate for the purposes contained in this chapter. Such purposes are declared to be public purposes for which public money may be spent and private property may be acquired by the exercise of the power of eminent domain.

61 Del. Laws, c. 496, § 1.;



§ 1302. Definitions

As used in this chapter unless the context clearly indicates otherwise:

(1) "Bonds" means any bonds, interim certificates, notes, debentures or other obligations of a company issued under this chapter.

(2) "Company" and "electric company" mean a municipal electric company.

(3) "Contracting municipality" means a municipality which contracts to establish an electric company under this chapter.

(4) "Municipal electric company" means a public corporation created by contract between 2 or more municipalities under this chapter.

(5) "Municipality" means a city or town.

(6) "Person" means a natural person, a public agency, cooperative or private corporation, association, firm, statutory trust, partnership or business trust of any nature whatsoever, organized and existing under the laws of any state or of the United States.

(7) "Project" means any plant, works, system, facilities and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, used or useful in the generation, production, transmission, distribution, purchase, sale, exchange or interchange of electric power and energy, or any interest therein or right to capacity thereof and the acquisition of fuel of any kind for any such purposes, including, but not limited to, the acquisition of fuel deposits and the acquisition or construction and operation of facilities for extracting fuel from natural deposits, for converting it for use in another form, for burning it in place, for transportation, storage and reprocessing or for any energy conservation measure which involves public education or the actual fitting and application of a device.

(8) "Public agency" means any municipality or other municipal corporation, political subdivision, government unit or public corporation created under the laws of this State or of another state or of the United States, and any state or the United States, and any person, board or other body declared by the laws of any state or the United States to be a department, agency or instrumentality thereof.

61 Del. Laws, c. 496, § 1; 73 Del. Laws, c. 329, § 66.;



§ 1303. Creation

(a) Any combination of municipalities engaged in or desiring to engage in the transmission or distribution of electric power and energy may, by contract with each other, establish a separate governmental entity to be known as a municipal electric company to be used by such contracting municipalities to effect joint development of electric energy resources or production, distribution and transmission of electric power and energy in whole or in part for the benefit of the contracting municipalities. The municipalities party to the contract may amend the contract as provided in this chapter.

(b) Any contract entered into under this section shall be filed with the Secretary of State. Upon receipt, the Secretary shall record the contract and issue a certificate of incorporation stating the name of the company and the date and fact of incorporation. Upon issuance of the certificate, the existence of the company shall begin.

61 Del. Laws, c. 496, § 1.;



§ 1304. Contract

Any contract establishing an electric company under this chapter shall specify:

(1) The name and purpose of the company and the functions or services to be provided by the company. The name may refer to the company as an agency, authority, company, corporation, group, system or other descriptive title.

(2) The establishment and organization of a governing body of the company which shall be a board of directors in which all powers of the company are vested. The contract may provide for the creation by the board of an executive committee of the board to which the powers and duties may be delegated as the board shall specify.

(3) The number of directors, the manner of their appointment, terms of office and compensation, if any, and the procedure for filling vacancies on the board. Each contracting municipality shall have the power to appoint 1 member to the board of directors and shall be entitled to remove that member at will.

(4) The manner of selection of the officers of the company and their duties.

(5) The voting requirements for action by the board; but, unless specifically provided otherwise, a majority of directors shall constitute a quorum and a majority of the quorum shall be necessary for any action taken by the board.

(6) The duties of the board which shall include the obligation to comply or to cause compliance with this chapter and the laws of the State and, in addition, with each and every term, provision and covenant in the contract creating the company on its part to be kept or performed.

(7) The manner in which additional municipalities may become parties to the contract by amendment.

(8) Provisions for the disposition, division or distribution of any property or assets of the company on dissolution.

(9) The term of the contract, which may be a definite period or until rescinded or terminated, and the method, if any, by which the contract may be rescinded or terminated, but that the contract may not be rescinded or terminated so long as the company has bonds outstanding, unless provision for full payment of such bonds, by escrow or otherwise, has been made pursuant to the terms of the bonds or the resolution, trust indenture or security instrument securing the bonds.

61 Del. Laws, c. 496, § 1.;



§ 1305. Powers

The general powers of an electric company shall include the power to:

(1) Plan, develop, acquire, construct, reconstruct, operate, manage, dispose of, participate in, maintain, repair, extend or improve 1 or more projects within or outside the State and act as agent, or designate 1 or more other persons participating in a project to act as its agent, in connection with the planning, acquisition, construction, operation, maintenance, repair, extension or improvement of such project.

(2) Produce, acquire, sell, distribute and process fuels necessary to the production of electric power and energy and implement energy conservation measures necessary to meet energy needs.

(3) Enter into franchises, exchange, interchange, pooling, wheeling, transmission and other similar agreements with any person or public agency.

(4) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the company.

(5) Employ agents and employees.

(6) Contract with any person or public agency within or outside the State, for the construction of any project or for the sale or transmission of electric power and energy generated by any project, or for any interest therein or any right to capacity thereof, on such terms and for such period of time as its board of directors shall determine.

(7) Purchase, sell, exchange, transmit or distribute electric power and energy within and outside the State in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and to enter into agreements with any person or public agency with respect to such purchase, sale, exchange or transmission, on such terms and for such period of time as its board of directors shall determine.

(8) Acquire, own, hold, use, lease (as lessor or lessee), sell or otherwise dispose of, mortgage, pledge or grant a security interest in any real or personal property, commodity or service or interest therein.

(9) Exercise the powers of eminent domain.

(10) Incur debts, liabilities or obligations including the borrowing of money and the issuance of bonds, secured or unsecured, as provided for in § 1311 of this title.

(11) Sue and be sued in its own name.

(12) Have and use a corporate seal.

(13) Fix, maintain and revise fees, rates, rents and charges for functions, services, facilities or commodities provided by the company.

(14) Make, and from time to time amend and repeal, bylaws, rules and regulations not inconsistent with this section to carry into effect the powers and purposes of the company.

(15) Notwithstanding any other law, invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in such obligations, securities and other investments as the company deems proper.

(16) Join organizations, membership in which is deemed by the board of directors to be beneficial to accomplishment of the company's purposes.

(17) Exercise any other powers which are deemed necessary and convenient by the company to effectuate the purposes of the company.

(18) Do and perform any acts and things authorized by this chapter under, through or by means of any agent or by contracts with any person.

61 Del. Laws, c. 496, § 1.;



§ 1306. Public character

An electric company established by contract under this chapter shall constitute a political subdivision and body public and corporate of the State, exercising public powers, separate from the contracting municipalities. It shall have the duties, privileges, immunities, rights, liabilities and disabilities of a public body politic and corporate but shall not have taxing power.

61 Del. Laws, c. 496, § 1.;



§ 1307. Purchase and sales agreements; advance payments

(a) The contracting municipalities may provide in the contract created under § 1303 of this title for payment to the company of funds for commodities to be procured and services to be rendered by the company. These municipalities and other persons and public agencies may enter into purchase agreements with the company for the purchase of electric power and energy whereby the purchaser is obligated to make payments in amounts which shall be sufficient to enable the company to meet its expenses, interest and principal payments (whether at maturity or upon sinking fund redemption) for its bonds, reasonable reserves for debt service, operation and maintenance and renewals and replacements and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture or other security instrument. Purchase agreements may contain such other terms and conditions as the company and the purchasers may determine, including provisions whereby the purchaser is obligated to pay for power irrespective of whether energy is produced or delivered to the purchaser or whether any project contemplated by any such agreement is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the output of such project. Such agreements may be for a term covering the life of a project or for any other term, or for an indefinite period. The contract created under § 1303 of this title or a purchase agreement may provide that if 1 or more of the purchasers defaults in the payment of its obligations under any such purchase agreement, the remaining purchasers which also have such agreements shall be required to accept and pay for and shall be entitled proportionately to use or otherwise dispose of the power and energy to be purchased by the defaulting purchaser. For purposes of this section the phrase "purchase of electric power and energy" includes any right to capacity or interest in any project.

(b) The obligations of a municipality under a purchase agreement with a company or arising out of the default by any other purchaser with respect to such an agreement shall not be construed to constitute debt of the municipality. To the extent provided in the purchase agreement, such obligations shall constitute special obligations of the municipality, payable solely from the revenues and other moneys derived by the municipality from its municipal electric utility and shall be treated as expenses of operating a municipal electric utility.

(c) The contract also may provide for payments in the form of contributions to defray the cost of any purpose set forth in the contract and as advances for any such purpose subject to repayment by the company.

61 Del. Laws, c. 496, § 1.;



§ 1308. Sale of excess capacity

(a) An electric company may sell or exchange excess power and energy produced or owned by it not required by any of the contracting municipalities for such consideration and for such period and upon such terms and conditions as it may determine to any other person or public agency.

(b) Notwithstanding any other provision of this chapter or any other statute, nothing shall prohibit a company from undertaking any project in conjunction with or owning any project jointly with any person or public agency.

61 Del. Laws, c. 496, § 1.;



§ 1309. Regulation

Except as otherwise provided in §§ 201, 203A and 203B of subchapter II of Title 26, the Delaware Public Service Commission shall have no supervision or regulation over any municipal electric company formed pursuant to this chapter or over the budget, operations, rates, property, property rights, equipment, facilities or franchises of any municipal electric company formed under this chapter.

61 Del. Laws, c. 496, § 1; 68 Del. Laws, c. 299, § 1.;



§ 1310. Bond issues

(a) An electric company may issue such types of bonds as it may determine, subject only to any agreement with the holders of particular bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenues from 1 or more projects, or from 1 or more revenue producing contracts made by the company with any person or public agency, or from its revenues generally, or which may be additionally secured by a pledge of any grant, subsidy or contribution from any public agency or other person, or a pledge of any income or revenues, funds or moneys of the company from any source whatsoever.

(b) A company may from time to time issue its bonds in such principal amounts as the company deems necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including the establishment or increase of reserve interest accrued during construction of a project and for a period not exceeding 1 year after the completion of construction of a project, and the payment of all other costs or expenses of the company incident to and necessary or convenient to carry out its corporate purposes and powers.

(c) Neither the members of the board of directors of a company nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

(d) The bonds of an electric company (and such bonds shall so state on their face) shall not be a debt of the municipalities which are parties to the contract creating the company or of the State and neither the State nor any such municipality shall be liable thereon nor in any event shall such bonds be payable out of any funds or properties other than those of the company.

61 Del. Laws, c. 496, § 1.;



§ 1311. Form and sale of bonds

(a) Bonds of an electric company shall be authorized by resolution of the board of directors and may be issued under such resolution or under a trust indenture or other security instrument in 1 or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption (with or without premium) as such resolution, trust indenture or other security instrument may provide, and without limitation by any other law limiting amounts, maturities or interest rates.

(b) The bonds may be sold at public or private sale as the company may provide and at such price or prices as the company shall determine.

(c) In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such obligations, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the officers had remained in office until such delivery.

61 Del. Laws, c. 496, § 1.;



§ 1312. Covenants

The company shall have power in connection with the issuance of its bonds to:

(1) Covenant as to the use of any or all of its property, real or personal.

(2) Redeem the bonds, to covenant for their redemption and to provide the terms and conditions thereof.

(3) Covenant to charge rates, fees and charges sufficient to meet operating and maintenance expenses, renewals and replacements to a project, principal and debt service on bonds, creation and maintenance of any reserves required by a bond resolution, trust indenture or other security instrument and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability of the bonds.

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived and as to the consequences of default and the remedies of bondholders.

(5) Covenant as to the mortgage or pledge of or the grant of a security interest in any real or personal property and all or any part of the revenues from any project or projects or any revenues producing contract or contracts made by the company with any person or public agency to secure the payment of bonds, subject to such agreements with the holders of bonds as may then exist.

(6) Covenant as to the custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property with respect to which the company may have any rights or interest.

(7) Covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, and the pledge of such proceeds to secure the payment of the bonds.

(8) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds.

(9) Covenant as to the rank or priority of any bonds with respect to any lien or security.

(10) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds, the holders of which must consent thereto, and the manner in which such consent may be given.

(11) Covenant to the custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon and the use and disposition of insurance proceeds.

(12) Covenant as to the vesting in a trustee or trustees, within or outside the State, of such properties, rights, powers and duties in trust as the company may determine.

(13) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the State.

(14) Make all other covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion or the company tend to make the bonds more marketable; notwithstanding that such covenants, acts or things may not be enumerated herein; it being the intention hereof to give the company power to do all things in the issuance of bonds and in the provisions for security thereof which are not inconsistent with the Constitution of the State.

(15) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of covenants or duties, which may contain such covenants and provisions, as any purchaser of the bonds of the company may reasonably require.

61 Del. Laws, c. 496, § 1.;



§ 1313. Refunding bonds

A company may issue refunding bonds for the purpose of paying any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the company deems to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium thereon, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by the resolution, trust indenture or other security instruments. The issue of refunding bonds, the maturities and other details thereof, the security therefor, the rights of the holders thereof and the rights, duties and obligations of the company in respect of the same shall be governed by this chapter relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.

61 Del. Laws, c. 496, § 1.;



§ 1314. Bonds eligible for investment

Bonds issued by a company under this chapter are hereby made securities in which all public officers and agencies of the State and all political subdivisions, all insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any officer or agency of the State or any political subdivision for any purpose for which the deposit of bonds or obligations of the State or any political subdivision is now or may hereafter be authorized by law.

61 Del. Laws, c. 496, § 1.;



§ 1315. Tax exemption

(a) All bonds of a municipal electric company are declared to be issued on behalf of the State for an essential public and governmental purpose and to be debts of a state municipal corporation.

(b) The property of a company including any pro rata share of any property owned by a company in conjunction with any other person or public agency is declared to be a public property used for essential public and governmental purposes and such property or pro rata share, a company and its income shall be exempt from all taxes of the State or any state public body.

61 Del. Laws, c. 496, § 1.;



§ 1316. Successor entities

A company shall, if the contract so provides, be the successor to any nonprofit corporation, agency or any other entity theretofore organized by such contracting municipalities to provide the same or a related function, and the company shall be entitled to all rights and privileges and shall assume all obligations and liabilities of the other entity under existing contracts to which the other entity is a party.

61 Del. Laws, c. 496, § 1.;



§ 1317. Other statutes

The powers granted under this chapter do not limit the powers of municipalities to enter into intergovernmental cooperation or contracts or to establish separate legal entities under municipal charters or any other applicable law or otherwise to carry out their powers under applicable statutory provisions, nor shall such powers limit the powers reserved to municipalities by state law. By enacting this chapter, the General Assembly contemplates that activities by municipalities or municipal agencies pursuant to this chapter should not be subject to the antitrust laws of the United States.

61 Del. Laws, c. 496, § 1.;



§ 1318. Construction

This chapter shall be interpreted liberally to effect the purposes set forth in this chapter.

61 Del. Laws, c. 496, § 1.;






CHAPTER 15. MUNICIPAL BUSINESS IMPROVEMENT DISTRICTS

§ 1501. Findings and declaration of policy

The General Assembly hereby finds and declares that:

(1) Preserving and enhancing commercial enterprise in the traditional business centers of the cities and towns of Delaware are critical to the long-term financial well-being of the State;

(2) The availability of enhanced municipal services within Delaware's urban commercial centers, which result in significantly improved street and sidewalk sanitation, facilities and infrastructure maintenance and public security, serve as a magnet to the consuming public;

(3) Numerous cities and towns throughout the United States, including Philadelphia, Baltimore, Buffalo and Allentown, have successfully funded and witnessed the benefit of such enhancements through the creation of business improvement districts as authorized by State legislative enactment;

(4) The cost of the enhanced municipal services provided for within a business improvement district is funded exclusively by the principal beneficiaries thereof, the commercial enterprises within each such district, thereby avoiding further demand on the strained public treasury.

69 Del. Laws, c. 328, § 1.;



§ 1502. Definitions

(a) "Assessable property" means all property owned or used by a commercial enterprise which is located within a business improvement district (whether or not it is subject to a real property tax abatement) and which is not part of a class of property which is exempted from assessment pursuant to § 1503(a) of this title.

(b) "Assessment base" means any tax or license fee lawfully imposed by a municipality relating to real property or the operation of a commercial enterprise.

(c) "Assessment zone" means an area of a business improvement district designated by the municipality to fund a certain percentage of the district's annual budget within which the assessment rate is uniform.

(d) "Authority" means a body politic or corporate exercising public powers of the State as an agency thereof in accordance with the provisions of this chapter and the ordinance creating such authority.

(e) "Business improvement district" or "district" means an area of a city designated for the provision of services by an authority or management company as defined by an ordinance adopted by the city in accordance with this chapter.

(f) "City" or "municipality" means any incorporated municipality or town.

(g) "Management company" means an authority which in accordance with the express terms of the ordinance creating it is duly incorporated under the not-for-profit incorporation provisions of the Delaware General Incorporation Law [Chapter 1 of Title 8].

(h) "Services" means those functions undertaken directly or indirectly by an authority or management company for the benefit and advantage of the business improvement district.

69 Del. Laws, c. 328, § 1.;



§ 1503. Establishment

(a) The Mayor and Council or other governing body of any municipality of this State may create 1 or more business improvement districts comprising all or any portions of any area within such municipality which is either zoned for commercial use or predominantly used for commercial purposes. Such ordinance shall include the following:

(1) A description of the geographic boundaries of such district, including the geographic boundaries of any assessment zones within the district;

(2) A description of the authority or management company which will govern such district, which authority or management company shall be comprised of not less than 5 members or directors respectively who either own a commercial property within such district, or are the designee of such owner;

(3) A general description of the services and/or improvements which the district shall be authorized to provide;

(4) The specific assessment base through which the annual budget of the district shall be funded;

(5) If the district is divided into assessment zones, the percentage of the district's annual budget which each zone shall fund;

(6) Any limitations on the special assignment or borrowing authority of the district;

(7) The duration of the existence of the district, which shall not exceed 30 years;

(8) The properties to be exempted from the district; provided, that all residential properties having not more than 4 rental units shall be exempt, and provided further, that the municipality may specifically exempt all properties owned by organizations exempt from the municipality's real property tax; and

(9) The method, manner and frequency of reports which each such district must file with the municipality with respect to its affairs.

(b) The ordinance required by this section shall, in addition to any other applicable public notice procedures, be advertised in a periodical which is generally circulated within the area designated as the district not less than 10 days prior to its introduction. Such ordinance shall, unless the ordinance shall otherwise expressly provide, be effective 30 days after the date of its enactment.

69 Del. Laws, c. 328, § 1.;



§ 1504. Creation and powers of the authority or management company

(a) The authority or management company authorized by ordinance to govern a district shall be created by the filing of a certificate of authority or incorporation with the Secretary of State, which certificate shall include:

(1) Citation to the ordinance authorizing its creation;

(2) The names and business addresses of those nominated and approved as the initial members or directors of the authority or management company;

(3) The term of existence of the authority or management company;

(4) Any express terms or conditions proposed by the enabling ordinance regarding the powers, duties or restrictions imposed upon the authority or management company.

(b) Except as restricted by this chapter or the ordinance creating it, an authority or management company shall have, by way of example not limitation, the power:

(1) To acquire, hold and use property necessary to achieve its purposes;

(2) To make contracts;

(3) To sue and be sued;

(4) To incur debt, and pledge or hypothecate its assets in security thereof;

(5) To propose an annual budget, and to calculate and assess against all assessable properties within the district, through the assessment base selected by the municipality, such amount as is necessary to fund such budget;

(6) To adopt by-laws for its governance;

(7) To indemnify its members, officers and employees to the full extent authorized by the General Corporation Law [Chapter 1 of Title 8]; and

(8) To otherwise exercise all necessary powers with respect to the conduct of the functions of a business improvement district.

69 Del. Laws, c. 328, § 1.;



§ 1505. Method of assessment

(a) The authority or management company shall assess each assessable property within the district by multiplying the total service and improvement cost as reflected in the adopted budget for each year (less any allocated surplus or estimated revenue from other sources) by the ratio of the amount of such assessable property's assessment base to the total amount of the assessment base for all assessable properties in the district or, if the district is divided into assessment zones, in the respective assessment zone; provided, that in all cases the assessment base shall be the one designated in the enabling ordinance by the municipality to fund the district; and provided further, that notwithstanding the above, the authority or management company shall have the power to impose an assessment of a minimum amount; and provided further, that notwithstanding the above, the authority or management company may impose a lower rate or minimum amount of assessment on properties owned by organizations exempt from the municipality's real property tax if the municipality has chosen not to exempt such properties from the district.

(b) The authority or management company may by resolution authorize the payment of such assessment in annual, or more frequent, equal installments, over such time and bearing interest at such rate as may be specified in such resolution.

(c) All assessments imposed by an authority shall constitute a lien on each property so assessed, the nonpayment of which shall be collectable in the same manner as the collection of a property tax delinquency by the municipality in which the district lies. No action taken to enforce a claim by the authority or management company for any annual payment or installment payment shall affect the status of any subsequent installment of the same or the next assessment, each of which shall constitute a lien upon the property.

69 Del. Laws, c. 328, § 1.;



§ 1506. Prohibitions

(a) No authority or management company shall issue bonds or other forms of securities; nor shall any authority or management company pledge the full faith and credit of the municipality in which its district lies for the payment of its debts, or of the State.

(b) No authority or management company shall undertake or make any assessment in support of the provision of a service which is presently offered by the municipality in which the district lies.

(c) No authority or management company may make any assessment for the provision of any service which is not for the direct benefit and advantage of the business improvement district.

69 Del. Laws, c. 328, § 1.;



§ 1507. Annual review by municipality

Not less frequently than annually, the municipality shall review the performance of each authority or management company created by such municipality and shall prepare for public inspection a report which certifies that:

(1) The authority or management company is in compliance with its enabling ordinance, its certificate of incorporation and by-laws and the provisions of this chapter;

(2) The authority or management company is fiscally sound; and

(3) The authority or management company has not discriminated against any person based upon race, sex, national origin, religion, age or disability.

69 Del. Laws, c. 328, § 1.;






CHAPTER 16. MUNICIPAL REALTY TRANSFER TAX

§ 1601. Realty transfer tax

(a) Notwithstanding any statute or municipal charter to the contrary, any municipality of this State shall have the power by ordinance to impose and collect a tax, to be paid by the transferor or transferee as determined by the municipality, upon the transfer of real property within the municipality; provided however, that any realty transfer tax which is imposed by any municipal government shall not be greater than 1 1/2 percent of the value of the real property as represented by the document transferring the property.

(b) Sections 5401 and 5403 of Title 30 shall apply with respect to any realty transfer tax imposed by a municipal government pursuant to authority granted in this section.

(c) Any funds realized by a municipality pursuant to this section shall be segregated from the municipality's general fund and the funds, and all interest thereon, shall be expended solely for the capital and operating costs of public safety services, economic development programs, public works services, capital projects and improvements, infrastructure projects and improvements and debt reduction.

71 Del. Laws, c. 349, § 15.;






CHAPTER 17. MUNICIPAL TAX INCREMENT FINANCING ACT

§ 1701. Title

This chapter, consisting of §§ 1701-1713, shall be known as the "Municipal Tax Increment Financing Act."

74 Del. Laws, c. 145, § 1.;



§ 1702. Definitions

(a) In this chapter the following terms have the meanings indicated, unless the context clearly indicates another or different meaning or intent.

(b) "Act" means the Municipal Tax Increment Financing Act.

(c) "Adjusted assessed value" means:

(1) For real property that qualifies for an agricultural, horticultural or forest use under § 8329 of Title 9, the fair market value of the property without regard to its agricultural, horticultural or forest use assessment as of January 1 of that year preceding the effective date of the resolution creating the TIF District under § 1706 of this title; or

(2) In the event the municipality grants an exemption from taxes, the original assessed value less the amount of taxes subject to such exemption.

(d) "Assessed value" means the total assessed value of all real property in a TIF District subject to taxation as determined by the Assessor, with any adjustment pursuant to § 1702(c) of this title taken into account.

(e) "Assessor" shall mean the town or City Assessor or, if there is no town or City Assessor, the Department of Land Use for New Castle County, the Board of Assessment for Kent County and the Board of Assessment for Sussex County.

(f) "Bonds" or "bond" means any revenue or general obligation bonds or bond, notes or note, or other similar instruments or instrument issued by any municipality pursuant to and in accordance with this chapter.

(g) "Chief executive officer" means the mayor, or other chief executive officer of a municipality.

(h) "County" or "county" means 1 of the 3 counties of the State.

(i) "Development" includes new development, redevelopment, revitalization and renovation.

(j) "Issuer" or "issuer" means a municipality that issues bonds.

(k) "Municipality" or "municipality" means any town or city located in the State with a population in excess of 50,000 people.

(l) "Original assessed value" means the assessed value as of January 1 of that year preceding the effective date of the resolution creating the TIF District under § 1706 of this title.

(m) "Tax increment" means for any tax year the amount by which the assessed value as of January 1 preceding that tax year exceeds the original assessed value.

(n) "Tax year" means the fiscal year for the municipality.

(o) "TIF District" means an area designated by a resolution described in § 1706(1) of this title.

74 Del. Laws, c. 145, § 1.;



§ 1703. Bonds to finance development of industrial, commercial or residential area authorized

In addition to whatever other powers it may have, and notwithstanding any limitation of law, any municipality may borrow money by issuing and selling bonds, at any time and from time to time, for the purpose of financing the development of an industrial, commercial or residential area.

74 Del. Laws, c. 145, § 1.;



§ 1704. Payment of bonds

Bonds shall be payable from the special fund described in § 1706(3)b. of this title, and the governing body of the issuer may also pledge its full faith and credit or establish sinking funds, establish debt service reserve funds or pledge other assets and revenues towards the payments of the principal, premium, if any, and interest, including special taxes levied and collected pursuant to Chapter 18 of this title.

74 Del. Laws, c. 145, § 1.;



§ 1705. Application of bond proceeds

All proceeds received from any bonds issued and sold pursuant to this chapter shall be applied solely for:

(1) The cost of purchasing, leasing, condemning or otherwise acquiring land or other property, or an interest in them, in the designated TIF District or as necessary for a right-of-way or other easement to or from the TIF District;

(2) Demolition and site removal;

(3) Plans, specifications, studies, surveys, forecasts and estimates of cost and revenues;

(4) Relocation of businesses or residents;

(5) Installation of utilities, construction of parks and playgrounds, and other necessary improvements, including streets and roads to, from, or within the TIF District, parking, lighting and other facilities;

(6) Construction or rehabilitation of buildings;

(7) Reserves or capitalized interest;

(8) Necessary costs of issuing bonds;

(9) Permissive costs of issuing and servicing the bonds, which may include up to 0.5% of the bond issues as origination costs incurred by the municipality, and up to 2.0% of the bond debt service payments as administrative costs if administered by the municipality;

(10) Payment of the principal, premium, if any, and interest on loans, money advanced or any indebtedness incurred by a municipality for any of the purposes set out in this section, including the refunding of bonds previously issued under this chapter; and

(11) Any costs permitted under § 1801(2) of this title, and for any purposes described in § 1802(b)(2) of this title; provided, however, that the purposes described in § 1802(b)(2) of this title shall be with reference to the designated TIF District.

74 Del. Laws, c. 145, § 1.;



§ 1706. Conditions precedent to issuance of bonds

Before issuing any bonds, the governing body of the issuer shall:

(1) Designate by resolution an area within its jurisdiction as a "TIF District".

(2) Receive from the appropriate assessor a certification as to the amount of the original assessed value.

(3) Pledge that until the bonds have been fully paid, or thereafter, the municipal property taxes on real property within the TIF District shall be divided as follows:

a. That portion of the taxes which would be produced by the rate at which taxes levied each year by or for a municipality upon the original assessed value shall be allocated to and when collected paid into the funds of the taxing body in the same manner as taxes by or for the taxing body on all other property are paid.

b. That portion of the taxes representing the levy on the tax increment that would normally be paid to the issuer shall be paid into a special fund to be applied in accordance with the provisions of § 1708 of this title.

c. That portion of the taxes representing the levy on the tax increment that would normally be paid to a taxing body other than the issuer shall be allocated to and, when collected, paid into the funds of such taxing body in the same manner as taxes by or for the taxing body on all property are paid, or any other manner that public agencies so determine (school districts, etc.); provided however, if such taxing body has agreed pursuant to § 1709 of this title that such taxes shall be paid into a special fund created in accordance with § 1707 of this title, then such taxes shall be paid into such special fund.

74 Del. Laws, c. 145, § 1.;



§ 1707. Resolution creating special fund

The governing body of any municipality may adopt a resolution creating a special fund with respect to a TIF District, even though no bonds authorized by this chapter have been issued by such municipality with respect to that TIF District or are then outstanding. The taxes allocated to such special fund by § 1706(3)b. or c. of this title shall thereafter be paid over to such special fund, as long as such resolution remains in effect.

74 Del. Laws, c. 145, § 1.;



§ 1708. Uses of special fund; issuance of general obligation bond

(a) Uses of special fund when no bonds outstanding. — When no bonds authorized by this chapter are outstanding with respect to a TIF District and the governing body of the municipality so determines, moneys in the special fund for that TIF District created pursuant to § 1707 of this title may be:

(1) Used for any of the purposes described in § 1705 of this title for which bond proceeds could be used;

(2) Accumulated for payment of debt service on bonds subsequently issued under this chapter;

(3) Used to pay or to reimburse the municipality for debt service which the municipality is obligated to pay or has paid (whether such obligation is general or limited) on bonds issued by the municipality, or any agency, department or political subdivision thereof, the proceeds of which have been used for any of the purposes specified in § 1705 of this title; or used to pay or reimburse any developer loan; or

(4) Paid to the municipality to provide funds to be used for any legal purpose as may be determined by the municipality.

(b) Restrictions on use of special funds. — When any bonds authorized by this chapter are outstanding with respect to a TIF District and the governing body of the municipality so determines, moneys in the special fund for that TIF District created pursuant to § 1707 of this title may be used as provided in subsection (a) of this section in any fiscal year by the municipality, but only to the extent that:

(1) The amount in such special fund exceeds the unpaid debt service payable on such bonds in such fiscal year and is not restricted so as to prohibit the use of such moneys;

(2) Such use is not prohibited by the ordinance authorizing the issuance of such bonds; and

(3) To the extent not prohibited by bond or loan covenants.

(c) Compliance with charter requirements. — The issuance of general obligation bonds pursuant to this section shall comply with appropriate municipal charter requirements.

74 Del. Laws, c. 145, § 1.;



§ 1709. Agreements to pay revenue from taxes on tax increment into special fund

A county, which is not the issuing body, may pledge, by written agreement, that some or all of its property taxes levied on the tax increment shall also be paid into a special fund created pursuant to § 1707 of this title. Such agreements shall be between the governing bodies of a municipality and the county. They shall run to the benefit of and be enforceable on behalf of any bondholder.

74 Del. Laws, c. 145, § 1.;



§ 1710. Ordinance authorizing bonds

(a) Required; mandatory provisions. — In order to implement the authority conferred upon it by this chapter to issue bonds, the governing body of any municipality shall adopt an ordinance which:

(1) Specifies and describes the proposed undertaking and states that it has complied with § 1706 of this title;

(2) Specifies the maximum rate or rates of interest the bonds are to bear.

(b) Additional provisions. — The resolution described in § 1707 of this title may itself specify and prescribe, or may authorize its finance board or department, by resolution or ordinance, or its chief executive officer, by executive order, to specify and prescribe any of the following as it deems appropriate to effect the financing of the proposed undertaking:

(1) The actual principal amount of the bonds to be issued;

(2) The actual rate or rates of interest the bonds are to bear;

(3) The manner in which and the terms upon which the bonds are to be sold;

(4) The manner in which and the times and places that the interest on the bonds is to be paid;

(5) The time or times that the bonds may be executed, issued and delivered;

(6) The form and tenor of the bonds and the denominations in which the bonds may be issued;

(7) The manner in which and the times and places that the principal of the bonds is to be paid, within the limitations set forth in this chapter;

(8) Provisions pursuant to which any or all of the bonds may be called for redemption prior to their stated maturity dates; or

(9) Such other provisions not inconsistent with this chapter as shall be determined by such legislative body to be necessary or desirable to effect the financing of the proposed undertaking.

(c) Referendum. — Neither the ordinance authorizing the bonds referred to herein, nor any ordinance, resolution or executive order passed or adopted in furtherance thereof, nor the bonds themselves, shall be subject to any referendum by reason of any other state or local law, except that an ordinance authorizing the pledge of the full faith and credit of a municipality to the payment of principal and interest on bonds issued pursuant to this chapter shall be subject to any applicable provisions for referendum.

74 Del. Laws, c. 145, § 1.;



§ 1711. Exemption of bonds from taxation

The principal amount of the bonds, the interest payable thereon, their transfer, and any income derived therefrom, including any profit made in the sale or transfer thereof, shall be exempt from taxation by the State and by the several counties and municipalities of this State.

74 Del. Laws, c. 145, § 1.;



§ 1712. Nature and incidents of bonds

(a) Form of bond; deemed "securities." — All bonds shall be in fully registered form. Each of the bonds shall be deemed to be a "security" within the meaning of § 8-102 of Title 6, whether or not it is either 1 or a class or series or by its terms is divisible into a class or series of instruments.

(b) Signing and sealing. — All bonds shall be signed manually or in facsimile by the chief executive officer of the issuer, and the seal of the issuer shall be affixed thereto and attested by the clerk or other similar administrative officer of the issuer. If any officer whose signature or countersignature appears on the bonds ceases to be such officer before delivery of the bonds, the officer's signature or countersignature shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until delivery.

(c) Maturity. — All bonds shall mature not later than 30 years from their date of issuance.

(d) Sale. — All bonds shall be sold in such manner, either at public or private sale and upon such terms as the governing body of the issuer deems best. Any contract for the acquisition of property may provide that payment shall be made in bonds.

(e) Bonds issued are securities. — Bonds issued under this section are securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.

(f) Construction of section. — This section, being necessary for the welfare of the State and its residents, shall be liberally construed to effect the purpose of this section.

74 Del. Laws, c. 145, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1713. TIF District consistency with certified comprehensive plan

The use of lands in a TIF District shall be consistent with the Comprehensive Plan for the area as certified pursuant to § 9103(f) of Title 29.

74 Del. Laws, c. 145, § 1.;



§ 1714. Construction of chapter

This chapter, being necessary for the welfare of the State and its residents, shall be liberally construed to effect the purpose of this chapter.

74 Del. Laws, c. 145, § 1.;



§ 1715. Taxation of leased property in TIF District

Whenever the municipality, as lessor, leases its property within the TIF District, the property shall be assessed and taxed in the same manner as privately owned property, and the lease or contract shall provided that the lessee shall pay taxes or payments in lieu of taxes upon the assessed value of the entire property and not merely the assessed value of the leasehold interest.

74 Del. Laws, c. 145, § 1.;






CHAPTER 18. SPECIAL DEVELOPMENT DISTRICTS

§ 1801. Definitions

In this chapter, the following terms have the meanings indicated.

(1) "Bonds" or "bond" means a special obligation bond, revenue bond, note or other similar instrument issued by any municipality in accordance with this section.

(2) "Cost" includes the cost of:

a. Construction, reconstruction and renovation, and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements and interests acquired or to be acquired by a municipality for a public purpose;

b. All machinery and equipment including machinery and equipment needed to expand or enhance municipal services to the special development districts created pursuant to § 1802(a) of this title;

c. Financing charges and interest prior to and during construction, and, if deemed advisable by the municipality, for a limited period after completion of the construction, interest and reserves for principal and interest, including costs of municipal bond insurance and any other type of financial guaranty, liquidity support and costs of issuance;

d. Extensions, enlargements, additions and improvements;

e. Architectural, engineering, financial and legal services;

f. Plans, specifications, studies, surveys and estimates of cost and of revenues;

g. Administrative expenses necessary or incident to determining to proceed with the infrastructure improvements; and

h. Other expenses as may be necessary or incident to the construction, acquisition, financing and operation of the infrastructure improvements including administrative expenses charged to collect and/or administer the tax revenues.

(3) "County" or "county" means New Castle County, Kent County or Sussex County.

(4) "Municipality" or "municipality" means any town or city located within the State with a population in excess of 50,000 people.

74 Del. Laws, c. 145, § 2.;



§ 1802. Special taxes authorized; purpose; requirements and restrictions

(a) Subject to the provisions of this section, and for the purpose stated in subsection (b) of this section, any municipality may:

(1) Create a special development district;

(2) Levy ad valorem or special taxes; and

(3) Issue bonds and other obligations.

(b) The purpose of the authority granted under subsection (a) of this section is to provide financing, refinancing or reimbursement for:

(1) The cost of the design, construction, establishment, extension, alteration or acquisition of adequate storm drainage systems, sewers, water systems, roads, bridges, culverts, tunnels, streets, sidewalks, lighting, parking, parks and recreation facilities, libraries, schools, transit facilities, solid waste facilities and other infrastructure improvements as necessary, whether situated within the special development district or outside the special development district if the infrastructure improvement provides service or benefit to the property within the special development district, for the development and utilization of the land, each with respect to any defined geographic region within the municipality; and

(2) To pay costs associated with tax increment financing undertaken with respect to TIF Districts pursuant to Chapter 17 of this title.

74 Del. Laws, c. 145, § 2.;



§ 1803. Issuance and sale of bonds; section self-executing

(a) In addition to other powers any municipality may have, and notwithstanding the provisions of any other public local law, or public general law, or the charter of any municipality, a municipality may borrow money by issuing and selling bonds for the purpose stated in § 1802(b) of this title, if a request to the municipality is made by both:

(1) The owners of at least 2/3 of the assessed valuation of the real property located within the special development district; and

(2) At least 2/3 of the owners of the acreage located within the special development district, provided that:

a. Multiple owners of a single parcel are treated as a single owner; and

b. A single owner of multiple parcels is treated as 1 owner.

(b) This section is self-executing and does not require the municipality to enact legislation or, if applicable, to amend its charter to exercise the powers granted under this section.

74 Del. Laws, c. 145, § 2.;



§ 1804. Bond payable from special fund; complementary powers of governing body; proceeds

(a) Bonds shall be payable from the special fund required under § 1805 of this title.

(b) If the governing body of the municipality issues bonds under this chapter, the governing body may also:

(1) Establish sinking funds;

(2) Establish debt service reserve funds;

(3) Pledge other assets and revenues towards the payments of the principal, premium, if any, and interest; or

(4) Provide for municipal bond insurance or any other type of credit enhancement or liquidity support of the bonds.

(c) All proceeds received from any bonds issued and sold shall be applied solely to pay costs, including:

(1) Costs of design, construction, establishment, extension, alteration or acquisition of infrastructure improvements;

(2) Costs of issuing bonds;

(3) Payment of the principal and interest on loans, including developer loans, money advances or any indebtedness for any of the purposes stated in § 1802(b) of this title, including the refunding of bonds previously issued under this section;

(4) Funding of a debt service reserve fund or payment of interest prior to, during or for a limited period of time after construction; and

(5) Purposes described in § 1705 of this title.

74 Del. Laws, c. 145, § 2.;



§ 1805. Actions necessary before issuing bonds

(a) Before issuing bonds pursuant to this section, the governing body of the municipality shall:

(1) Designate by resolution an area or areas as a special development district;

(2) Subject to subsection (b) of this section, adopt a resolution creating a special fund with respect to the special development district; and

(3) Provide for the levy of an ad valorem or special tax on all real property within the special development district at a rate or amount designed to provide adequate revenues to pay the principal of, interest on, and redemption premium, if any, on the bonds, to replenish any debt service reserve fund, and for any other purpose related to the ongoing expenses of or security, including debt service coverage requirements, for the bonds. Ad valorem taxes shall be levied in the same manner, upon the same assessments, for the same period or periods, and as of the same date or dates of finality as are now or may hereafter be prescribed for general ad valorem real property tax purposes within the district, and shall be discontinued when all of the bonds have been paid in full. Special taxes shall be levied pursuant to § 1813 of this title.

(b) The resolution creating a special fund under paragraph (a)(2) of this section shall:

(1) Pledge to the special fund the proceeds of the ad valorem or special tax to be levied as provided under paragraph (a)(3) of this section; and

(2) Require that the proceeds from the tax be paid into the special fund.

74 Del. Laws, c. 145, § 2.;



§ 1806. When no bonds outstanding

When no bonds are outstanding with respect to a special development district:

(1) The special development district shall be terminated; and

(2) Any moneys remaining in the special fund on the date of termination of the special development district shall be paid to the general fund of the municipality, as the case may be.

74 Del. Laws, c. 145, § 2.;



§ 1807. Adoption of ordinance to implement authority

(a) In order to implement the authority conferred upon it by this chapter to issue bonds, the governing body of the municipality shall adopt an ordinance that:

(1) Specifies and describes the proposed undertaking and states that it has complied with § 1805 of this title;

(2) Specifies the maximum principal amount of bonds to be issued;

(3) Specifies the maximum rate or rates of interest for the bonds; and

(4) Agrees to a covenant to levy upon all real property within the special development district, ad valorem taxes or special taxes in rate and amount at least sufficient in each year in which any of the bonds are outstanding to provide for the payment of the principal of, premium, if any, and the interest on the bonds.

(b) The ordinance may specify or may authorize its finance board or department or other appropriate financial officer, by resolution or ordinance, or its chief executive officer, by executive order, to specify any of the following as it deems appropriate to effect the financing of the proposed undertaking:

(1) The actual principal amount of the bonds to be issued;

(2) The actual rate or rates of interest for the bonds;

(3) The manner in which and the terms upon which the bonds are to be sold;

(4) The manner in which and the times and places that the interest on the bonds is to be paid;

(5) The time or times that the bonds may be executed, issued and delivered;

(6) The form and tenor of the bonds and the denominations in which the bonds may be issued;

(7) The manner in which and the times and places that the principal of the bonds is to be paid, within the limitations set forth in this chapter;

(8) Provisions pursuant to which any or all of the bonds may be called for redemption prior to their stated maturity dates; or

(9) Any other provisions not inconsistent with this chapter as shall be determined by the governing body of the municipality to be necessary or desirable to effect the financing of the proposed undertaking.

(c)(1) An ordinance authorizing the bonds required under this section, an ordinance, resolution or executive order passed or adopted in furtherance of the required ordinance, the bonds, the designation of a special development district, or the levy of a special ad valorem tax or special tax may not be subject to any referendum by reason of any other state or local law.

(2) The ordinance authorizing the bonds required under this section, any ordinance, resolution, or executive order passed or adopted in furtherance of the required ordinance, the bonds, the designation of a special development district, or the levy of a special ad valorem tax or special tax shall be subject to the request of the landowners as specified under § 1803(a) of this title.

74 Del. Laws, c. 145, § 2.;



§ 1808. Taxation of bonds

The principal amount of the bonds, the interest payable on the bonds, their transfer and any income derived from the transfer, including any profit made in the sale or transfer of the bonds, shall be exempt from taxation by the State and by the counties and municipalities of the State.

74 Del. Laws, c. 145, § 2.;



§ 1809. Bond form; signatures; maturity; manner of sale

(a) All bonds shall be in fully registered form. — Each of the bonds shall be deemed to be a security as defined in § 8-102 of Title 6, whether or not it is either 1 of a class or series or by its terms is divisible into a class or series of instruments.

(b) All bonds shall be signed manually or in facsimile by the chief executive officer of the municipality, and the seal of the municipality shall be affixed to the bonds and attested by the clerk or other similar administrative officer of the municipality. If any officer whose signature or countersignature appears on the bonds ceases to be such officer before delivery of the bonds, the officer's signature or countersignature shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until delivery.

(c) All bonds shall mature not later than 30 years from their date of issuance.

(d) All bonds shall be sold in the manner, either at public or private sale, and upon the terms, as the governing body of the municipality deems best. Any contract for the acquisition of property may provide that payment shall be made in bonds.

74 Del. Laws, c. 145, § 2.;



§ 1810. Bonds issued are securities

Bonds issued under this chapter are securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.

74 Del. Laws, c. 145, § 2.;



§ 1811. Powers granted are supplemental to other laws

The powers granted under this chapter shall be regarded as supplemental and additional to powers conferred by other laws, and may not be regarded as in derogation of any powers now existing.

74 Del. Laws, c. 145, § 2.;



§ 1812. Construction of chapter

This chapter, being necessary for the welfare of the State and its residents, shall be liberally construed to effect the purpose stated in § 1802(b) of this title.

74 Del. Laws, c. 145, § 2.;



§ 1813. Special taxes on real property as alternative to ad valorem taxes

(a) As an alternative to levying ad valorem taxes under this chapter, the governing body of the municipality may levy special taxes on real property in a special development district to cover the cost of infrastructure improvements.

(b) In determining the basis for and amount of the tax, the cost of an improvement may be calculated and levied:

(1) Equally per front foot, lot, parcel, dwelling unit or square foot;

(2) According to the value of the property as determined by the governing body, with or without regard to improvements on the property; or

(3) In any other reasonable manner that results in fairly allocating the cost of the infrastructure improvements.

(c) The governing body of the municipality may provide by ordinance or resolution for:

(1) A maximum amount to be assessed with respect to any parcel of real property located within a special development district;

(2) A tax year or other date after which no further special taxes under this section shall be levied or collected on a parcel; and

(3) The circumstances under which the special tax levied against any parcel may be increased, if at all, as a consequence of delinquency or default by the owner of that parcel or any other parcel within the special development district.

(d) The governing body by ordinance or resolution may establish procedures allowing for the prepayment of special taxes under this section.

(e) Special taxes levied under this section shall be collected and secured in the same manner as general ad valorem real property taxes unless otherwise provided in the ordinance or resolution and shall be subject to the same penalties and the same procedure, sale, and lien priority in case of delinquency as is provided for general ad valorem real property taxes.

74 Del. Laws, c. 145, § 2.;



§ 1814. Bonds not to constitute general obligation debt

Bonds issued under this chapter are a special obligation of the municipality and may not constitute a general obligation debt of the municipality, or a pledge of the municipality's full faith and credit or taxing power.

74 Del. Laws, c. 145, § 2.;



§ 1815. Special development district consistency with certified comprehensive plan

The use of lands in a special development district shall be consistent with the comprehensive plan for the area as certified pursuant to § 9103(f) of Title 29.

74 Del. Laws, c. 145, § 2.;









Title 23 - Navigation and Waters

CHAPTER 1. PILOTS

Subchapter I Board of Pilot Commissioners

§ 100. Objectives

The primary objective of the Board of Pilot Commissioners, to which all other objectives and purposes are secondary, is to protect the general public (especially those persons who are direct recipients of services regulated by this chapter) from unsafe practices. The secondary objectives of the Board are to maintain minimum standards of pilot competency, and to maintain certain standards in the delivery of services to the public.

64 Del. Laws, c. 195, § 1.;



§ 101. Appointment; qualifications; term; vacancies; meetings; officers; oath of office; quorum

(a) The Board of Pilot Commissioners for the State shall consist of 7 members, residents of the State, appointed by the Governor, for a term of 5 years, composed as follows: 3 state-licensed pilots and 4 other members, at least 2 of whom shall be public members and at least 1 of whom shall be a shipping industry representative. No public member shall be a former pilot, related to a pilot by blood or affinity, nor ever have been employed by any pilot association or individual pilot. No shipping industry representative shall be a former pilot. The Board shall consist of the members presently serving unexpired terms on the Board as it existed prior to January 1, 1993, together with those members necessary to bring the total number of members up to 7. Upon the expiration of the terms of office of those presently serving, the Governor shall appoint new members until such time as the Board is composed of members meeting the requirements of this subsection. No member shall serve more than 2 complete consecutive terms.

(b) Any vacancy in the Board occurring for any cause other than expiration of term shall be filled by the Governor for the remainder of the term.

(c) The Board shall meet at least once in each quarter of each year and at the call of the President as may be required.

(d) The Board shall elect from among its members a President, Vice-President and Secretary-Treasurer who shall hold office for a term of 2 years. No officer may serve more than 2 successive terms in such office. Before entering upon duties, each member shall be duly sworn to perform faithfully and impartially the duties of the office.

(e) Four members of the Board shall be a quorum.

16 Del. Laws, c. 449, §§ 1, 16; Code 1915, §§ 953, 969; Code 1935, §§ 1065, 1081; 23 Del. C. 1953, § 101; 58 Del. Laws, c. 53, § 1; 64 Del. Laws, c. 195, § 2; 69 Del. Laws, c. 20, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 102. Powers and duties

The Board of Pilot Commissioners shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected, where such notice can reasonably be given;

(2) Designate the application form to be used by all applicants, and to process all applications;

(3) Designate or prepare a written examination to be taken by persons applying for licensure;

(4) Provide for the administration of all examinations, including notice and information to applicants, proctoring and grading;

(5) Grant licenses as a pilot in the Delaware River and Bay and its tributaries to all persons who meet the qualifications for licensure;

(6) Receive complaints from pilots and from the public concerning the professional conduct of pilots, or concerning practices of the profession; to evaluate such complaints; and to take such action within its powers as the Board deems appropriate;

(7) Issue subpoenas and compel the attendance of witnesses and the production of records;

(8) Administer oaths to witnesses;

(9) Determine whether or not a pilot shall be the subject of a disciplinary hearing, and if so, to conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(10) Where it has been determined after a disciplinary hearing, that penalties or sanctions should be imposed, to designate the appropriate sanction or penalty and, after time for appeal has lapsed, impose said sanction or penalty;

(11) Maintain complete records relating to meeting minutes, applications, examinations, the administration of the apprenticeship program, rosters, changes and additions to rules and regulations, complaints, hearings, and other such matters as the Board shall determine;

(12) Create and administer an apprenticeship program which designates minimum educational and experience requirements;

(13) Grant an inactive license to:

a. A pilot with health problems documented to the Board's satisfaction; or

b. A pilot on terminal leave, i.e., a pilot on approved time-off prior to and in contemplation of retirement.

If a pilot seeks to return to active status after being granted an inactive license pursuant to paragraph (13)a. or b. of this section, the Board shall first impose as a condition of return to active status that the pilot undertake a number of refresher trips, to be determined by the Board.

16 Del. Laws, c. 449, §§ 1, 16; 17 Del. Laws, c. 555, § 1; Code 1915, §§ 953, 969; Code 1935, §§ 1065, 1081; 23 Del. C. 1953, § 102; 64 Del. Laws, c. 195, § 3; 65 Del. Laws, c. 229, § 1; 69 Del. Laws, c. 20, §§ 3, 4.;



§ 103. Register

The Department of State may appoint a register, who shall enter, in a book to be provided for that purpose, all applications to and all other proceedings of the Board and shall countersign all warrants for pilots granted by the Board.

16 Del. Laws, c. 449, § 16; Code 1915, § 969; Code 1935, § 1081; 23 Del. C. 1953, § 103; 57 Del. Laws, c. 740, § 11; 75 Del. Laws, c. 88, § 17(1).;



§ 104. Complaint and hearing procedures

(a) Complaints pertaining to the subject matter of this chapter shall be filed and processed in accordance with § 8735 of Title 29.

(b) The Board shall conduct hearings in accordance with Chapter 101 of Title 29.

16 Del. Laws, c. 449, § 1; Code 1915, § 953; Code 1935, § 1065; 23 Del. C. 1953, § 104; 64 Del. Laws, c. 195, § 4; 69 Del. Laws, c. 20, § 5.;



§ 105. Appeals from Board's decisions

Where the pilot is in disagreement with the action of the Board, the pilot may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the pilot. Upon such appeal the Court shall hear the evidence de novo, and the filing of an appeal shall act as a stay of the Board's decision, pending final determination of the pilot's appeal.

16 Del. Laws, c. 449, § 17; Code 1915, § 970; Code 1935, § 1082; 45 Del. Laws, c. 103, § 1; 23 Del. C. 1953, § 105; 62 Del. Laws, c. 105, § 1; 64 Del. Laws, c. 195, § 5; 70 Del. Laws, c. 186, § 1.;



§ 106. Expenses of Board; renewal license fee

To provide a fund for the payment of necessary expenses of the Board in the performance of its duties, each pilot licensed by this chapter shall, upon every renewal of the pilot's license, pay to the Division of Professional Regulation a renewal fee, not to exceed $250, to be determined by the Secretary of State.

64 Del. Laws, c. 195, § 6; 64 Del. Laws, c. 360, § 1; 69 Del. Laws, c. 20, § 6; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 17(1).;






Subchapter II Licenses

§ 111. License requirements; examinations; fee

Any person desiring to engage in the occupation of a pilot in the Bay and Delaware River shall apply in person to the Board of Pilot Commissioners for a license to entitle that person to follow that occupation. At least 4 members of the Board shall examine every person applying for a license as to fitness in all respects to perform the duties of a pilot and shall grant licenses to all such as they deem qualified according to their respective abilities. Each applicant under this section shall pay to the Division of Professional Regulation a fee, not to exceed $250, to be determined by the Secretary of State.

16 Del. Laws, c. 449, § 2; Code 1915, § 954; Code 1935, § 1066; 45 Del. Laws, c. 102, § 1; 23 Del. C. 1953, § 111; 62 Del. Laws, c. 105, § 2; 64 Del. Laws, c. 360, § 2; 69 Del. Laws, c. 20, § 7; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 17(1).;



§ 112. Classes of licenses

Six classes of licenses shall be granted:

(1) First class, to persons capable of piloting ships or vessels of any practical draft of water;

(2) Second class, to persons capable of piloting ships or vessels drawing 45 feet of water or under;

(3) Third class, to persons capable of piloting ships or vessels drawing 40 feet of water or under;

(4) Fourth class, to persons capable of piloting ships or vessels drawing 35 feet of water or under;

(5) Fifth class, to persons capable of piloting ships or vessels drawing 32 feet of water or under; and

(6) Sixth class, to persons capable of piloting ships or vessels drawing 27 feet of water or under.

16 Del. Laws, c. 449, § 2; 26 Del. Laws, c. 181, § 1; Code 1915, § 954; Code 1935, § 1066; 45 Del. Laws, c. 102, § 1; 23 Del. C. 1953, § 112; 50 Del. Laws, c. 90, § 1; 57 Del. Laws, c. 158, § 1; 64 Del. Laws, c. 360, §§ 3-5; 69 Del. Laws, c. 20, § 8; 72 Del. Laws, c. 87, § 1; 73 Del. Laws, c. 13, § 1.;



§ 113. Qualifications for licenses; limitation on numbers of pilots; maximum age of licensees; neglect of duties

(a) No license of the first, second, third, fourth, fifth or sixth class shall be granted to any person unless that person has heretofore held or does now hold such license under the laws of this State or shall have served an apprenticeship as specified herein and by the Board, nor shall any license be granted until the person applying shall have arrived at the age of 21 years, nor shall any license be granted to any person until the number of pilots licensed under the laws of this State, excluding those pilots holding inactive licenses issued per § 102(13) of this title, shall have been reduced to less than 42, and thereafter such number shall not be exceeded. The whole number of licensed pilots, excluding those pilots holding inactive licenses issued per § 102(13) of this title, shall not exceed 42 at any 1 time.

(b) No person shall be entitled to a license of the first class until that person has served for at least 1 year in each of the lower classes.

(c) Any license issued under this chapter shall become void when the licensee reaches the age of 70 years, and shall not be renewed.

(d) Except as allowed by the Board or its rules, no pilot shall be entitled to a renewal of a license if the person fails to pilot at least 52 vessels over the route during the 1 year term of the license.

(e) Any pilot who fails to exercise the pilot's profession for any consecutive 90-day period is forbidden from piloting vessels. Such pilot may resume piloting vessels only upon certification to the Board that the pilot has made such refresher trips over the route as shall be deemed necessary by the Board to assure that the pilot is fully familiar with conditions along the route. Refresher trips shall be made in the company of a first class pilot.

(f) The provisions of subsections (a) and (b) of this section shall not apply to any person who holds a valid first or second class state license as of April 8, 1993.

16 Del. Laws, c. 449, § 3; 17 Del. Laws, c. 145, § 3; 17 Del. Laws, c. 554, § 1; 18 Del. Laws, c. 619, § 1; 21 Del. Laws, c. 271, § 1; 26 Del. Laws, c. 181, § 2; Code 1915, § 955; Code 1935, § 1067; 23 Del. C. 1953, § 113; 57 Del. Laws, c. 158, § 2; 58 Del. Laws, c. 511, § 48; 61 Del. Laws, c. 151, § 1; 62 Del. Laws, c. 105, § 3; 64 Del. Laws, c. 360, § 13; 69 Del. Laws, c. 20, § 9; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 87, § 2.;



§ 114. Apprenticeship program

(a) According to the needs and dictates of commerce and the interests of public safety, the Board shall from time to time solicit applications for and make appointments of apprentice pilots. No person shall be appointed to be an apprentice who does not hold either a baccalaureate degree from either a recognized and duly certified college or university, or from a maritime academy operated by the United States or a state, or a United States Coast Guard issued license to serve as third-mate on all oceans or master in near coastal waters aboard vessels of no less than 1600 tons, or a higher class of license. The number of apprentices at any 1 time shall be under the control and within the discretion of the Board of Pilot Commissioners. Apprenticeship openings, as they occur, shall be advertised for a period of not less than 1 week in a daily paper of general circulation.

(b) No person shall be entitled to a license in any class without first having completed the apprenticeship program enacted by regulation of the Board. The period of apprenticeship shall be 4 years, excepting those apprentices who, at the time of appointment, held the above-described third-mate's or master's license, whose apprenticeship need be no longer than 3 years. Apprentices must make a total of at least 500 trips over the route during their apprenticeship in vessels with first or second class pilots.

(c) This section shall apply to all apprentices appointed after May 4, 1993.

16 Del. Laws, c. 449, § 3; 18 Del. Laws, c. 554, § 1; 21 Del. Laws, c. 271, § 1; 26 Del. Laws, c. 181, § 2; Code 1915, § 955; Code 1935, § 1067; 23 Del. C. 1953, § 114; 57 Del. Laws, c. 158, § 3; 62 Del. Laws, c. 105, § 4; 64 Del. Laws, c. 195, § 7; 65 Del. Laws, c. 229, § 2; 69 Del. Laws, c. 20, § 10.;



§ 115. Term of license; renewal

Each license shall be renewed annually, in such a manner as is determined by the Division of Professional Regulation, and upon payment of the appropriate fee determined by the Secretary of State, and submission of a renewal form provided by the Division of Professional Regulation.

16 Del. Laws, c. 449, § 2; Code 1915, § 954; Code 1935, § 1066; 45 Del. Laws, c. 102, § 1; 23 Del. C. 1953, § 115; 62 Del. Laws, c. 105, §§ 5, 6; 64 Del. Laws, c. 360, § 6; 69 Del. Laws, c. 20, § 11; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 17(1); 75 Del. Laws, c. 400, § 1.;



§ 117. Piloting without license; penalty

(a) Whoever exercises the profession of pilot in the Bay or River Delaware, the navigable tributaries thereof, including the C & D Canal, or upon any other waters designated as pilotage waters by the Board, without a current license granted under this chapter or under the laws of Pennsylvania shall be liable for a civil penalty equal to twice the amount of pilotage, as determined in accordance with this chapter, for each such vessel piloted. Such penalty shall be payable to the State.

(b) Any person who provides pilotage to a vessel in distress shall not be deemed to have violated this section if the person turns the vessel over to a duly licensed pilot who subsequently offers pilot services.

(c) No tugboat shall undertake to tow any vessel obligated by this chapter to employ a pilot unless such vessel has a pilot on board who is licensed under this chapter or by the Commonwealth of Pennsylvania. The master or person in charge of a tugboat which violates this section shall be deemed to be piloting without a license and shall be liable for the civil penalty described in subsection (a) of this section.

(d) Any master, owner, charterer, operator, consignee, manager or agent of a vessel required under this chapter to take a pilot, who hires or allows a person to act as a pilot in violation of subsection (a) of this section while knowing that the person does not hold a valid license issued under this chapter or by the Commonwealth of Pennsylvania, shall be jointly and severally liable for the civil penalty described in subsection (a) of this section.

(e) The State Attorney General on behalf of the Board may bring an action in the courts of this State or any other court of competent jurisdiction to enforce this section.

16 Del. Laws, c. 449, §§ 2, 15; Code 1915, §§ 954, 968; Code 1935, §§ 1066, 1080; 45 Del. Laws, c. 102, § 1; 23 Del. C. 1953, § 117; 69 Del. Laws, c. 20, § 13; 70 Del. Laws, c. 186, § 1.;



§ 118. Grounds for discipline

(a) Pilots regulated under this chapter shall be subject to disciplinary action if after a hearing the Board finds:

(1) Illegal, incompetent or negligent conduct in the performance of piloting;

(2) Excessive use or abuse of drugs (including alcohol, narcotics or chemicals);

(3) Failure to file a marine casualty report;

(4) Failure to obey rule of the nautical road;

(5) Violation of a lawful provision of this chapter, or any lawful regulation established thereunder.

(b) A pilot shall be subject to nondisciplinary remedial action if, after a hearing, the Board finds that there is a danger to health, safety or welfare of the public due to:

(1) Physical illness or loss of motor skill, including but not limited to deterioration through the aging process;

(2) Temporary emotional disorder or mental illness, including alcohol and/or drug abuse; or

(3) Permanent emotional disorder or mental illness.

(c) If a pilot's physical or mental capacity to practice safely is at issue in a nondisciplinary remedial proceeding, the Board may order a pilot to submit to a reasonable physical or mental examination. Failure to comply with a lawful order to submit to a physical or mental examination shall render the pilot liable to temporary suspension or revocation of license in accordance with § 120 of this title.

(d) Where a pilot fails to comply with the Board's request that the pilot submit to an examination or attend a hearing the Board may petition the Superior Court to order such examination or attendance, and the said Court or any judge assigned thereto shall have jurisdiction to issue each order.

(e) Subject to subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no pilot's right to practice shall be limited by the Board, until such pilot has been given notice, and an opportunity to be heard in accordance with the Administrative Procedures Act.

16 Del. Laws, c. 449, § 13; Code 1915, § 966; Code 1935, § 1078; 23 Del. C. 1953, § 118; 65 Del. Laws, c. 229, § 3; 70 Del. Laws, c. 186, § 1.;



§ 119. Fees

Within the limits provided, the amount to be charged for each fee imposed under this chapter and to be collected by the Board, shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board.

64 Del. Laws, c. 360, § 12.;



§ 120. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 118 of this title applies to a pilot regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a pilot;

(3) Place a pilot on probationary status, and require the pilot to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board;

c. Continue or renew professional education until the required degree of skill has been attained in those areas which are the basis of the probation; and/or

d. Attend an alcohol and/or drug treatment program approved by the Board;

(4) Levy a fine not to exceed $1,000;

(5) Suspend any pilot's license; or

(6) Revoke a pilot's license.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

65 Del. Laws, c. 229, § 4; 69 Del. Laws, c. 20, § 14; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 213, § 1.;






Subchapter III Vessels and Pilots

§ 121. Receipt of pilots by vessels; penalties for refusal; jurisdiction

(a) Except vessels of less than 100 gross tons, every foreign vessel and every vessel engaged in foreign commerce or trade entering, departing or underway upon the Delaware Bay or River, the navigable tributaries thereof, including the C & D Canal, or upon such other waters designated pilotage waters by the Board, shall be obliged to receive and employ a pilot licensed under this chapter or by the Commonwealth of Pennsylvania.

(b) As used in this section, "vessel engaged in foreign trade" shall be defined as any vessel carrying any cargo loaded in a foreign port, or destined for a foreign port, as well as any vessel in ballast, having discharged its cargo of foreign origin, unless such vessel has specific orders to a port in the United States at which it is to load cargo. Orders to a vessel to proceed to Delaware Bay, to sea or any other place for orders or instructions shall not be deemed such specific orders.

(c) If the master of any vessel refuses or neglects to take a pilot, the master, owner, charterer, operator, manager, consignee or agent of such vessel shall:

(1) Forfeit and pay to any such pilot suing for the same a sum equal to the pilotage of such vessel plus attorney fees and costs to be recovered by a suit in the courts of this State or before a Justice of the Peace, or such pilot may pursue a remedy therefore by a suit in admiralty in any United States court either in personam or by proceeding in rem, to enforce the lien given the person on such ship or vessel, as such pilot may see fit and proper to do; and

(2) Be liable to pay a civil penalty of up to $25,000, payable to the State, which penalty shall be enforceable via an action to be brought by the Attorney General in the courts of this State.

16 Del. Laws, c. 449, § 5; 17 Del. Laws, c. 145, § 1; 18 Del. Laws, c. 619, § 2; Code 1915, § 957; Code 1935, § 1069; 23 Del. C. 1953, § 121; 62 Del. Laws, c. 105, § 7; 69 Del. Laws, c. 20, § 15; 70 Del. Laws, c. 186, § 1.;



§ 122. Exception as to receipt of pilots by certain coastal vessels

No vessel employed in and licensed for the coasting trade shall be obliged to receive a pilot or be subjected to the payment of pilotage in case of refusal to receive such pilot, except ships or vessels bound to the states, territories or possessions of the United States on the Pacific Ocean, but a coastwide vessel voluntarily taking a pilot shall pay the pilot a fee which is no more than the fee for pilotage as prescribed in the case of a vessel bound to or from a foreign port.

16 Del. Laws, c. 449, § 6; Code 1915, § 958; 28 Del. Laws, c. 65; Code 1935, § 1070; 23 Del. C. 1953, § 122; 57 Del. Laws, c. 158, § 4; 70 Del. Laws, c. 186, § 1.;



§ 123. Acceptance by inward bound vessel of pilot first offering

The pilot who first offers services to any inward bound ship or vessel shall be entitled to take charge thereof, if the pilot's license authorizes the pilot to pilot ships or vessels of such draught of water. Such pilot, if required, shall exhibit the license to the master or commander of such ship or vessel. In case the draught of water of such ship or vessel is greater than the pilot is licensed to carry, the pilot may, nevertheless, with the consent of the master, take charge of the ship or vessel until a pilot duly qualified offers. If such qualified pilot offers before the ship or vessel has passed Brandywine Shoals, bearing east, the qualified pilot shall be received, and the former pilot entitled to pilotage according to the distance the pilot may have conducted such ship or vessel, and the latter to the residue of the pilotage which shall be ascertained by the President of the Board of Pilot Commissioners for the time being.

16 Del. Laws, c. 449, § 6; Code 1915, § 958; 28 Del. Laws, c. 65; Code 1935, § 1070; 23 Del. C. 1953, § 123; 70 Del. Laws, c. 186, § 1.;



§ 126. Outward bound vessel to discharge pilot; penalty

Every master or commander of a ship or vessel outward bound shall remain 6 hours after arrival at the Capes to give to the pilot on board such ship or vessel an opportunity to be taken out. If the master or commander of such ship or vessel refuses to do so, and if the same can be done without endangering the vessel, the master, owner or consignee of such ship or vessel shall forfeit and pay to such pilot, the pilot's executors or administrators any sum not exceeding the applicable pilotage rate, to be recovered in any court of record in which the same may be sued for by a civil action or otherwise.

16 Del. Laws, c. 449, § 7; Code 1915, § 960; Code 1935, § 1072; 23 Del. C. 1953, § 126; 69 Del. Laws, c. 20, § 18; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Pilotage Rates

§ 130. Definitions

As used in this chapter:

(1) "Deep draft vessel" shall mean any vessel which by virtue of its draft is limited in its ability to navigate such that its navigation will be of extraordinary duration or will occasion its pilot extraordinary care or trouble.

(2) "Piloting" is defined as the work of directing a ship or vessel's movement on the waters of the Bay and River Delaware, all navigable tributaries thereof, the C & D Canal, and such other waters as may, from time to time be designated as pilotage waters by the Board.

(3) "Underway" is the condition of any vessel which is not at anchor, aground or attached by 1 or more lines ashore.

(4) "Vessel" is defined as any ship, however powered, barge, or tug and barge or other craft used or capable of being used in navigation for the transportation of cargo or passengers.

69 Del. Laws, c. 20, § 19.;



§ 131. Pilotage rates

(a) For services rendered on and after January 1, 1990, the rates of pilotage for conducting a vessel from the Capes of the Delaware to a point on the Delaware River no further upriver than the Delair Railroad Bridge between Philadelphia, Pennsylvania and Delair, New Jersey, or from a point on the Delaware River no further upriver than the Delair Railroad Bridge between Philadelphia, Pennsylvania and Delair, New Jersey, to the Capes of the Delaware shall be, in either case, the charge resulting from the following computation:

(1)a. A charge, to be known as a unit charge, will be made for each pilotage, determined by length overall (in feet) multiplied by the extreme breadth (in feet) of the vessel, divided by 100.

b. For the purposes of this section, the following definitions shall be applied:

1. "Length overall" shall be the distance between the forward and after extremities of the vessel.

2. "Extreme breadth" shall be the maximum breadth between the outside of the shell platings of the vessel.

3. All measurements shall be in feet and in inches (United States). Inches shall be converted as follows:

1"=.1        4"=.3               7"=.6                      10"=.8

2"=.2        5"=.4               8"=.7                      11"=.9

3"=.3        6"=.5               9"=.8

(2) The charges per unit shall be as follows:

Effective January 1, 2013 $12.86 per unit

Effective January 1, 2014 $13.25 per unit

Effective January 1, 2015 $13.64 per unit

Effective January 1, 2016 $14.05 per unit

(3) There shall be a minimum charge of 200 units and a maximum unit charge as follows:

Effective January 1, 2013 1400 units

Effective January 1, 2014 1400 units

Effective January 1, 2015 1400 units

Effective January 1, 2016 1400 units

(b) Every such vessel bound to the breakwater for orders shall pay pilotage fees as follows: A sum equal to 1/2 of the inward rates of pilotage to the port of Philadelphia, and the same fees when outwardbound from the breakwater; provided, however, if the pilot bringing such ship or vessel to the breakwater be there discharged, and the ship or vessel afterward proceed to Philadelphia or any other port or place on the Delaware Bay or River, it shall make the usual signal for a pilot, and continue to make such signal till reaching Brandywine Light, and if spoken by, or offered the services of, a duly licensed Delaware pilot before reaching Brandywine Light, shall be obliged to employ such pilot and pay such pilot for services rendered as follows: On and after January 1, 1990, the rates of pilotage for conducting a vessel from the Capes of the Delaware to a point on the Delaware River no further upriver than the Delair Railroad Bridge between Philadelphia, Pennsylvania and Delair, New Jersey, or from a point on the Delaware River no further upriver than the Delair Railroad Bridge between Philadelphia, Pennsylvania and Delair, New Jersey, to the Capes of the Delaware shall be, in either case, the charge resulting from the following computation:

(1)a. A charge, to be known as a unit charge, will be made for each pilotage, determined by length overall (in feet) multiplied by the extreme breadth (in feet) of the vessel, divided by 100.

b. For the purposes of this section, the following definitions shall be applied:

1. "Length overall" shall be the distance between the forward and after extremities of the vessel.

2. "Extreme breadth" shall be the maximum breadth between the outside of the shell platings of the vessel.

3. All measurements shall be in feet and in inches (United States). Inches shall be converted as follows:

1"=.1        4"=.3               7"=.6                      10"=.8

2"=.2        5"=.4               8"=.7                      11"=.9

3"=.3        6"=.5               9"=.8

(2) The charges per unit shall be as follows:

Effective January 1, 2013 $12.86 per unit

Effective January 1, 2014 $13.25 per unit

Effective January 1, 2015 $13.64 per unit

Effective January 1, 2016 $14.05 per unit

(3) There shall be a minimum charge of 200 units and a maximum unit charge as follows:

Effective January 1, 2013 1400 units

Effective January 1, 2014 1400 units

Effective January 1, 2015 1400 units

Effective January 1, 2016 1400 units

(c) The Board shall establish and enforce charges for additional services, including, but not limited to, provisions for transporting charges and a credit policy, including carrying charges and attorney's fees.

16 Del. Laws, c. 449, § 18; 18 Del. Laws, c. 619, § 4; 21 Del. Laws, c. 271, § 2; Code 1915, § 971; 28 Del. Laws, c. 65; Code 1935, § 1083; 46 Del. Laws, c. 22, § 1; 23 Del. C. 1953, § 131; 50 Del. Laws, c. 89, § 1; 52 Del. Laws, c. 43; 53 Del. Laws, c. 312; 54 Del. Laws, c. 176; 56 Del. Laws, c. 27; 57 Del. Laws, c. 158, § 5; 58 Del. Laws, c. 53, § 2; 59 Del. Laws, c. 385, § 1; 60 Del. Laws, c. 614, § 1; 61 Del. Laws, c. 275, § 1; 63 Del. Laws, c. 11, §§ 1-6; 64 Del. Laws, c. 232, §§ 1-6; 66 Del. Laws, c. 9, §§ 1-4; 67 Del. Laws, c. 198, §§ 1-6; 69 Del. Laws, c. 20, §§ 20-22; 70 Del. Laws, c. 11, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 233, §§ 1, 2; 73 Del. Laws, c. 13, § 2; 74 Del. Laws, c. 211, §§ 1-4; 76 Del. Laws, c. 5, §§ 1-4; 77 Del. Laws, c. 254, §§ 1-4; 79 Del. Laws, c. 32, §§ 1-4.;



§ 132. Compensation of pilot carried to sea

If it happens that any pilot having a boat attending the pilot is carried to sea in any ship or vessel, contrary to the pilot's inclinations, by stress of weather or other unavoidable accident, the master, owner or consignee of such ship or vessel shall pay to such pilot, the pilot's executors or administrators the same wages as the master of the vessel receives until the return of the pilot to the Capes.

16 Del. Laws, c. 449, § 8; Code 1915, § 961; Code 1935, § 1073; 23 Del. C. 1953, § 132; 64 Del. Laws, c. 360, § 7; 70 Del. Laws, c. 186, § 1.;



§ 133. Compensation of pilot carried to other port

When any inward bound ship or vessel having a pilot on board is prevented by the ice or by any other cause from proceeding to any port on the Bay or River Delaware, and is compelled to proceed to some other port or place not in the Bay or River Delaware, the pilot shall be entitled to receive and recover from the owner or consignee of such ship or vessel full pilotage, as if the pilot had conducted such ship or vessel to such ports, and shall also receive first-class transportation to the pilot's usual place of abode.

16 Del. Laws, c. 449, § 9; Code 1915, § 962; Code 1935, § 1074; 23 Del. C. 1953, § 133; 64 Del. Laws, c. 360, § 8; 70 Del. Laws, c. 186, § 1.;



§ 134. Compensation for extraordinary piloting services

Any vessel which has suffered any casualty limiting the capabilities of its steering, propulsion or navigational equipment or which is otherwise limited by its speed, draft or other factor in its ability to navigate such that its navigation will be of extraordinary duration or will occasion its pilot extraordinary care or trouble shall be obliged to receive 2 licensed pilots and to pay to each the full amount of pilotage required by this chapter; in the event that such services are provided by a single pilot, the pilot may charge up to double the pilotage amount calculated in accordance with the rates of this chapter.

16 Del. Laws, c. 449, § 11; Code 1915, § 964; Code 1935, § 1076; 23 Del. C. 1953, § 134; 64 Del. Laws, c. 360, § 9; 69 Del. Laws, c. 20, § 23; 70 Del. Laws, c. 186, § 1.;



§ 135. Ships detained to discharge pilot; compensation

When any ship or vessel having a pilot on board is detained by order of the master, owner or consignee of such vessel by quarantine or by ice and conducted by such pilot to a place of safety, the master of any such ship or vessel may discharge the pilot, and in such case the pilot shall be entitled to receive and recover full pilotage, and the compensation for such detention shall be $100 per day for every day the pilot is detained.

16 Del. Laws, c. 449, § 12; 18 Del. Laws, c. 619, § 3; Code 1915, § 965; Code 1935, § 1077; 46 Del. Laws, c. 113, § 2; 23 Del. C. 1953, § 135; 69 Del. Laws, c. 20, § 24; 70 Del. Laws, c. 186, § 1.;



§ 136. Compensation for detention

Any pilot retained as pilot on a vessel inward bound to the Delaware Breakwater shall be allowed detention money at the rate of $100 for every 24 hours or any portion thereof that the pilot may have been retained, after the expiration of 24 hours from the time the anchor has been let go, off the Breakwater. If a vessel is eventually ordered to Philadelphia or other port on the Delaware Bay or River and the same pilot has been retained, the local charge for inward pilotage shall be 1 full inward pilotage and detention money as provided in this section. If the pilot is discharged at the Breakwater, and the same or another pilot afterward employed to pilot the vessel to Philadelphia or other port on the Delaware Bay or River, the total inward pilotage shall amount to 1 1/2 inward pilotage and detention money as provided in this section.

16 Del. Laws, c. 449, § 5; 18 Del. Laws, c. 619, § 2; Code 1915, § 957; Code 1935, § 1069; 46 Del. Laws, c. 113, § 1; 23 Del. C. 1953, § 136; 69 Del. Laws, c. 20, § 25; 70 Del. Laws, c. 186, § 1.;



§ 137. Legal fee limits; penalty

No licensed pilot shall demand, ask or receive, for any pilotage of any vessel or for any other services for which compensation is fixed by law, a greater sum than is authorized by this chapter. The Board of Pilot Commissioners, whenever it has been satisfactorily proven to it that any licensed pilot has demanded, asked or received for the pilotage of any vessel or services on board any vessel a greater sum than is authorized by this chapter, shall deprive such pilot of a license for the term of 1 year from the time when proof thereof has been made to it.

16 Del. Laws, c. 449, § 14; Code 1915, § 967; Code 1935, § 1079; 23 Del. C. 1953, § 137; 70 Del. Laws, c. 186, § 1.;



§ 138. Pilotage for outbound deep draft vessels

Outbound deep draft vessels shall be assigned 2 pilots for the outbound passage, and the vessel's pilotage rate for such passage shall be doubled to account for the use of the 2 pilots.

69 Del. Laws, c. 20, § 26.;









CHAPTER 11. OBSTRUCTING NAVIGATION

§ 1101. Casting ballast in tideway; penalty

Whoever casts into the tideway of the Delaware Bay or River, above Bombay Hook Island or within 1/2 mile of the mouth of any navigable stream between the Island and the Delaware Breakwater or within 3 miles of the breakwater, any ballast, stone or other heavy articles shall be fined not more than $100.

Code 1852, § 1232; 16 Del. Laws, c. 310, § 1; Code 1915, § 2949; Code 1935, § 3457; 23 Del. C. 1953, § 1101.;



§ 1102. Sweeping for anchors, cables or buoys near breakwater; penalty

Whoever sweeps for or takes possession of anchors, cables or buoys within 1 mile of the Delaware Breakwater or ice breaker, unless it be the person who has lost such anchor, cable or buoy, or the person's agent, shall be fined not less than $5.00 nor more than $50.

Code 1852, § 1233; Code 1915, § 2950; Code 1935, § 3458; 23 Del. C. 1953, § 1102; 70 Del. Laws, c. 186, § 1.;



§ 1103. Regulation of anchorage

Vessels anchoring in any river or creek shall do so out of the channel and as near the shore as they can with safety, and, when necessary, shall moor parallel with the channel, so as to leave a free passage, or they shall be held liable, as for gross negligence, in case of collision.

The Town of Lewes shall enforce this regulation as to vessels in the Lewes River above the mouth of the back channel, and the master or owner of any vessel refusing to comply shall be fined $10 for the use of the town, and also the expense of mooring.

Code 1852, §§ 1234, 1235; Code 1915, § 2951; Code 1935, § 3459; 23 Del. C. 1953, § 1103.;



§ 1104. Obstructions interfering with use of shore or harbor

Whoever causes any obstruction to be erected or placed or remain upon the shore of any navigable river in this State so as to interfere with the public use of the river shore or harbor of any city or town situated upon the bank of such river, and, after notice, allows the obstruction to remain unabated for the period of 30 days, shall be guilty of maintaining a public nuisance, and shall be fined not less than $1,000 nor more than $10,000. Upon conviction thereof, the defendant shall be required by order of court to remove such obstruction.

Prosecutions under this section shall be brought in the county where such obstruction exists.

The Attorney General, upon a proper representation by the authorities of any city or town of the existence of any obstruction in the harbor of such city or town, shall institute the proceedings as provided in this section.

15 Del. Laws, c. 117, §§ 1, 2; Code 1915, § 2952; Code 1935, § 3460; 23 Del. C. 1953, § 1104.;



§ 1105. Mistreatment of buoy, beacon and daymark; notice; penalty; disposition of fine

Whoever moors any vessel or vessels of any kind or name whatsoever or any raft or any part of a raft to any buoy, beacon or daymark placed in the waters of Delaware by the authority of the Commandant of the United States Coast Guard, or, in any manner, hangs on with any vessel, raft or part of a raft to any such buoy, beacon or daymark, or wilfully removes, damages or destroys any such buoy, beacon or daymark, or cuts down, removes, damages or destroys any beacon or beacons erected on land in this State by the authority of the Commandant, or having, through unavoidable accident, run down, dragged from its position, or in any way injured any buoy, beacon or daymark, and fails to give notice as soon as practicable of having done so to the Coast Guard inspection official of the district in which the buoy, beacon or daymark may be located, shall for every such offense be fined not more than $200 or imprisoned not more than 3 months. Two thirds of the fine shall be paid to the Commandant to be used in repairing the buoys and beacons.

16 Del. Laws, c. 156, § 1; Code 1915, § 2953; Code 1935, § 3461; 23 Del. C. 1953, § 1105.;



§ 1106. Anchoring on range line of range lights; penalty

No vessel shall anchor on the range line of any range lights established by the Commandant of the United States Coast Guard in this State. The master of any vessel so anchoring shall be fined not more than $50.

16 Del. Laws, c. 156, § 2; 16 Del. Laws, c. 310, § 1; Code 1915, § 2954; Code 1935, § 3462; 23 Del. C. 1953, § 1106.;



§ 1107. Lien on vessel causing damage

The cost of repairing or replacing any buoy, beacon or daymark which has been misplaced, damaged or destroyed by any vessel or raft whatsoever, having been made fast to any such buoy, beacon or daymark, shall, when the same has been legally ascertained, be a lien upon such vessel or raft, and may be recovered against such vessel or raft and the owner or owners thereof in a civil action in any court of competent jurisdiction in the State.

16 Del. Laws, c. 156, § 3; Code 1915, § 2955; Code 1935, § 3463; 23 Del. C. 1953, § 1107.;



§ 1108. Obstructions of navigation in St. Jones' River; penalties

Whenever any obstruction to the navigation of the St. Jones' River occurs, by reason of dirt or other material falling or being washed into the River, in consequence of any wharf thereon being out of proper repair, the owner of the wharf shall remove the obstruction without delay. If the owner fails to do so, the owner shall be fined not less than $20 nor more than $500. The court shall, if the nuisance exists at the time of the conviction, make an order for its abatement.

This section shall not apply in the case of obstructions arising from the nonrepair of any wharfing upon the River done by authority of the Department of Highways and Transportation for protection of a public road, but the Department of Highways and Transportation shall remove such obstructions, and the Department of Highways and Transportation shall be chargeable with the expenses thereof.

11 Del. Laws, c. 425, §§ 1, 2; Code 1915, § 2956; 40 Del. Laws, c. 107, § 1; Code 1935, § 3464; 23 Del. C. 1953, § 1108; 70 Del. Laws, c. 186, § 1.;



§ 1109. Anchoring regulations in St. Jones' River

No captain or commander of any vessel, boat, barge or scow shall moor, anchor or make fast in any manner to the west side of the St. Jones' River, commonly known as the Murderkill side, within 1/2 mile of the mouth of the River.

All vessels, boats, barges or scows lying within 1/2 mile of the mouth of the river shall be anchored, moored or made fast upon the east or what is commonly known as the St. Jones' side of the river, and in such case not more than 2 shall lie abreast and in no case shall extend beyond the middle of the stream, and when so anchored, moored or made fast, the vessel, boat, barge or scow, being next to the channel, shall show the lights as prescribed by law.

All vessels awaiting wind or tide above the limit shall moor or make fast (avoiding the channel) upon the convex or point side of the river, keeping the channel and the concave or bend side clear for vessels passing up or down. All vessels, boats, barges and scows going with the tide shall have the right-of-way, those going against the tide shall be considered as waiting tide or tide bound.

The captain or commander of any vessel, boat, barge or scow upon entering the river shall house the anchor or anchors, that is to say, so place them that they will not protrude over the railings of their respective crafts.

In case of damage resulting from collision or otherwise by reason of the violation of any of the provisions of this section, the owner or owners of the vessel, boat, barge or scow whose captain or commander has violated such provisions shall, as well as the captain or commander, be liable to the owner or owners whose vessel, boat, barge or scow is injured by reason of the violation as for gross negligence, and shall pay to the owner or owners of the vessel, boat, barge or scow suffering such injury all the actual damages sustained, together with damages caused from detention by reason of the injury, with cost of suit, to be recovered by a civil action.

18 Del. Laws, c. 618, §§ 1-5; Code 1915, § 2957; Code 1935, § 3465; 23 Del. C. 1953, § 1109; 70 Del. Laws, c. 186, § 1.;



§ 1110. Obstruction of navigation in Murderkill River and Spring Creek

Whoever fills up or designedly or intentionally injures or obstructs any canal already cut between the waters of Murderkill River and Spring Creek, or either of the streams and the branches of the other, or injures or obstructs the navigation of the streams of the branches of Spring Creek, or either of them, by wears, hedges or in any other manner whatsoever, shall severally forfeit and pay $100, 1 moiety thereof to the use of the county and the other moiety thereof to the use of the person or persons who will sue for the same before any justice of the peace in Kent County. The justice shall have full power and authority to hear and determine all questions arising under this section.

Upon an affidavit being made before any justice of the peace in Kent County stating that any obstruction is made as contemplated by this section, the justice shall authorize some suitable person to cause the obstructions to be removed and to call to assistance a sufficient number of persons to make such removal, and certify to the justice the costs of doing the same, which costs, in any proceeding against the person who it is ascertained caused such obstruction, shall be recovered in addition to the fine imposed by this section.

12 Del. Laws, c. 220, §§ 1, 2; 16 Del. Laws, c. 310, § 1; Code 1915, § 2958; Code 1935, § 3466; 23 Del. C. 1953, § 1110; 70 Del. Laws, c. 186, § 1.;



§ 1111. Removal or destruction of channel stakes in Murderkill River; penalty

Whoever wilfully destroys or removes any of the stakes settled and planted to designate the channel of Murderkill River, by and under the authority of 13 Del. Laws, c. 153, shall be fined $20 for each stake removed.

13 Del. Laws, c. 153, § 2; 16 Del. Laws, c. 310, § 1; Code 1915, § 2959; Code 1935, § 3467; 23 Del. C. 1953, § 1111.;



§ 1112. Liability for collision caused by anchoring in Deep Hole below Broadkiln Creek

Whenever any captain or commander of a vessel anchors any vessel under the captain's or commander's charge within the limits of the place known as the Deep Hole, just below the mouth of Broadkiln Creek, in Sussex County, and whenever, if by reason of the anchoring of the vessel in such place, the vessel so anchoring is injured by collision with another vessel, the captain or commander of the vessel so anchoring shall be held liable as for gross negligence, and shall pay to the owner or owners of the vessel suffering such injury all the actual damages sustained, with costs of suit, to be recovered by a civil action.

Whenever by reason of the anchoring of any vessel in such place any other vessel is injured by collision with the vessel so anchoring, the owner or owners of the vessel so anchoring shall be held liable to the owner or owners of the vessel so injured, as for gross negligence, and shall pay to the owner or owners of the vessel suffering such injury all the actual damages sustained, with costs of suit, to be recovered by a civil action.

13 Del. Laws, c. 152, §§ 1, 2; Code 1915, § 2960; Code 1935, § 3468; 23 Del. C. 1953, § 1112; 70 Del. Laws, c. 186, § 1.;



§ 1113. Regulations for anchoring at mouth of Mahon's River; penalties; jurisdiction

No boat or vessel of any kind or description shall anchor, moor, make fast or cause to be anchored, moored or made fast so it may swing in the western half of the mouth of Mahon's River, commencing at Mahon's Light House and ending at or abreast of the road between the store of Walter Hendrickson and the steamboat wharf. The mouth of Mahon's River on the western side must at all times be kept clear of all obstructions, either of vessels at anchor or moored therein, or anchors, chains, hawsers or lines, from the shore on the west side to the middle of the river or harbor from where Mahon's Light House now stands to the road. Nothing in this section shall interfere with vessels or boats made fast to wharves or to the shore loading or unloading. When they are hauled close to the wharf or shore, both ends of such boat or vessel must be made fast and not more than 1 abreast.

Whoever, either permanently or temporarily in charge of any vessel or boat, anchors, moors or makes fast, or causes to be anchored, moored or made fast the same, or obstructs with lines or in any manner whatsoever any part of the River or harbor mentioned in this section shall be fined $10 for each offense, together with the costs of the prosecution, and, upon failure to pay such fine and costs, shall be imprisoned for a term of not more than 3 months, if the fine and costs be not sooner paid.

Justices of the peace shall have jurisdiction of offenses under this section.

Whoever violates this section shall be liable for damages for any loss of life or property or for any injury to person or property caused by such violation.

21 Del. Laws, c. 272, §§ 1-3; Code 1915, § 2961; Code 1935, § 3469; 23 Del. C. 1953, § 1113.;






CHAPTER 13. VESSEL PROPERTY

§ 1301. Control by owner or owners of more than half part; master's refusal to surrender; penalty

Every vessel owned by a citizen or citizens of this State shall be subject to the control of the vessel's owner, if there be but 1, or, if such vessel be owned by several jointly or in common, the vessel shall be subject to the control of the owner or owners of more than a 1/2 half part.

The owner or owners of such share may discharge the master of such vessel, though the master be a part owner, and may maintain a civil action against the master to recover possession of the vessel if the master refuse to deliver the vessel to the owner or owners or to an agent, and recover damages for the detention.

If such master, upon being discharged, refuses or neglects to deliver to such owner or owners of more than a half part, or to an agent, on demand, the vessel with all the vessel's papers, tackle, apparel and furniture, the master shall be fined $100.

Code 1852, §§ 1236-1238; Code 1915, § 2989; Code 1935, § 3482; 23 Del. C. 1953, § 1301; 70 Del. Laws, c. 186, § 1.;



§ 1302. Forcible, fraudulent or secret taking of vessel; penalty

Whoever forcibly, fraudulently or secretly takes or attempts to take and remove any vessel from any harbor, river, creek or sound within this State, on any pretense whatever, shall be fined not more than $500, and shall restore to the owners the vessel and cargo or the full value thereof.

Code 1852, § 1239; Code 1915, § 2990; Code 1935, § 3483; 23 Del. C. 1953, § 1302.;



§ 1303. Vessels adrift or abandoned on public property and lost, abandoned, or stolen property relating to vessels

(a) A person finding or having in that person's own possession a vessel that was adrift or abandoned, or any lost, abandoned, or stolen property relating to a vessel, shall turn the vessel or property over to the Department of Natural Resources and Environmental Control for disposition pursuant to subsection (b) of this section.

(b)(1) Notwithstanding § 8026 of Title 29, whenever a vessel or property relating to a vessel comes into the custody of the Department and the person entitled to possession of the vessel or property cannot be located and fails to claim possession for a period of 6 months, the Secretary of the Department may dispose of the vessel or property at public sale at a place which is convenient and accessible to the public, provided that the time, place, and terms of the sale, together with a description of the vessel or property, are published in 1 or more daily newspapers in the State at least once each week for 2 successive weeks prior to the sale. The Secretary shall, in the Secretary's discretion, fix the terms of sale and may employ an auctioneer to conduct the sale. If the vessel or property is of a kind for which a certificate of title or registration has been or should have been issued by the Department, the Secretary shall cause notice by registered mail to be sent at least 10 days before the sale to the owner and lienholder, if any, shown on the records of the Department, or to the person entitled to possession of the vessel or property, if the person's address is known or if it can be ascertained by the exercise of reasonable diligence. If an address cannot be ascertained, then notice under this paragraph is not required to be given.

(2) Notice pursuant to this subsection is not required when an abandoned vessel or property relating to a vessel is removed in an emergency situation which creates an actual or potential hazard to navigation.

(c) The proceeds from any vessel or property relating to a vessel sold pursuant to subsection (b) of this section must be placed in the General Fund, but only after any liens on the vessel or property are paid and any expenses incurred by the Department or by the person who turned over the vessel or property to the Department are paid. Reimbursable expenses include all direct expenses associated with the seizure, removal, transportation, preservation, storage, and disposal of a vessel or property relating to a vessel.

(d) For purposes of this chapter, unless the context otherwise requires:

(1) "Abandoned vessel" means:

a. A vessel that has been left illegally or has remained without permission for more than 30 days on public property, including public marinas, public docks, and public boatyards; or

b. A vessel that has been found adrift or unattended in or upon the public waters or public subaqueous land of the State, and is found in a condition of disrepair that constitutes a hazard or obstruction to the use of public waters or subaqueous land of the State or that presents a potential or actual health or environment hazard;

(2) "Department" means the Department of Natural Resources and Environmental Control;

(3) "Vessel" means every description of watercraft, other than a seaplane, used or capable of being used as a means of transportation on water or ice.

(e) The Department may seize, remove, transport, preserve, store, and dispose of any abandoned vessel or property relating to a vessel. For this purpose, the Department may use its own personnel, equipment, and facilities or use other persons, equipment, and facilities. The Department may not be held liable for any damage to an abandoned vessel or property relating to a vessel which may occur during seizure, removal, transportation, preservation, storage, or disposition.

(f) If an abandoned vessel or property relating to a vessel is in such a condition of disrepair that the Department cannot remove it intact, the Department may dispose of it in whatever manner is reasonable without providing the notice required under paragraph (b)(1) of this section.

(g) The Department may delegate to any local jurisdiction the Department's authority under this chapter to seize, remove, transport, preserve, store, and dispose of abandoned vessels and property relating to a vessel.

(h) This § 1303 and § 1304 of this title do not apply to archaeological resources, including shipwrecks embedded in or located on the State's subaqueous lands, which are regulated by the Department of State, Division of Historical and Cultural Affairs pursuant to Chapter 53 of Title 7.

64 Del. Laws, c. 242, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 153, § 13; 76 Del. Laws, c. 84, § 1.;



§ 1304. Vessels and property relating to vessels adrift or abandoned on private property

(a) Abandoned vessels and property relating to vessels on the strand on private property, such as private waters, private subaqueous land, private marinas, private docks, and private boatyards, may be seized, removed, transported, preserved, stored, and disposed of by the Department pursuant to the provisions of this chapter upon written request to the Department by the private property owner, if the Department receives funding to provide such a service.

(b) Subsection (a) of this section does not apply to:

(1) A vessel whose owner has not complied with the terms of a financial agreement to pay docking, mooring, storage, or similar fees at a private marina, dock, boatyard, or other nautical facility, yet allows the vessel to remain at the marina, dock, boatyard, or other facility;

(2) A vessel whose owner trespasses on private property by leaving that owner's vessel in another person's boat slip or dockspace without the permission of the other person.

76 Del. Laws, c. 84, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1305. Penalties; jurisdiction

A person who abandons a vessel or property relating to a vessel on public or private property for more than 30 days or who violates any other provision of § 1303 or § 1304 of this title is subject to a civil penalty of not less than $100 nor more than $500 for each offense. In addition, the sentencing official shall order the person to reimburse the Department for all expenses incurred by the Department in the enforcement of §§ 1303 and 1304 of this title, including seizure, removal, transportation, preservation, storage, and disposal expenses of or for abandoned vessels and for property relating to a vessel. Superior Court has jurisdiction over violations of this chapter.

76 Del. Laws, c. 84, § 3.;






CHAPTER 15. WHARF LINES AND BULKHEADS

§ 1501. Limitation on wharves in City of New Castle

Whoever builds or extends any wharf or wharves or landing places, filled up solid from the foundation into the Delaware River, further than by the determination and limitation by the City Council of the City of New Castle of the wharf line in front of the city upon the river, under 14 Del. Laws, c. 546, which they shall be allowed to do, or neglects or refuses to leave such proper sluice ways in the wharves or landing places (as may be necessary) in the proper places thereof, according to such limitation or determination, shall forfeit and pay for every such offense the sum of $500, besides the costs of prosecution, 1 moiety for the use of the City of New Castle to be paid to the City Council of the city, and the other moiety for the use of the person who sues for the same, and any such wharf extended beyond the limitation fixed may and shall be abated and removed by the City of New Castle.

14 Del. Laws, c. 546, § 2; Code 1915, § 2962; Code 1935, § 3470; 23 Del. C. 1953, § 1501.;



§ 1502. Laurel River; wharf lines and limitations

Commissioners appointed under 18 Del. Laws, c. 224, having adjusted and determined certain limits on each side of the Laurel River in Sussex County, from the iron bridge over the river down river, to which wharves may be extended out into the river, and having returned their proceedings in that behalf, together with a plot showing the limits to the clerk of the peace of such County, in accordance with such statute, no person, for any purpose whatsoever, shall construct or cause to be constructed on either side of the Laurel river, between the iron bridge and the point down the river as determined upon by the Commissioners, any wharf, platform, landing place, marine railway, pier, piles, abutment or other obstruction to the current of the river, extending into the river beyond the limits adjusted and determined on by the return.

No person shall construct or cause to be constructed, or have or keep on either side of the Laurel River, between the iron bridge and the point down the river, as determined upon by the Commissioners, and within the limits adjusted and determined (that is to say, between either 1 of the limits and the shore with respect to which such limits shall be fixed), any wharf or platform supported on piles, piers or abutments so fixed as to leave spaces between them open to the river, or construct or cause to be constructed, have or keep between the points and within the limit to be adjusted and determined any sluice way or sluice ways in any wharf built or to be built on the river.

18 Del. Laws, c. 244, §§ 1-3; 18 Del. Laws, c. 456, § 1; Code 1915, §§ 2963, 2964; Code 1935, §§ 3471, 3472; 23 Del. C. 1953, § 1502.;



§ 1503. Enforcement of Laurel River restrictions

The Levy Court Commissioners of Sussex County, upon complaint of 1 or more inhabitants of either of the Fourth or Fifth Representative Districts, that any wharf, platforms, landing place, marine railway, pier, pile, abutment or other obstruction of the river has been constructed and is held or kept in or upon the Laurel River contrary to § 1502 of this title, shall, upon giving at least 10 days' notice to the owner or occupier of the same, hear and determine such complaint, and, if necessary, view and examine the matter or thing complained of. If the Levy Court Commissioners shall, upon such hearing, adjudge that the matter or thing complained of is held or kept contrary to such section, they shall forthwith deliver to the owner or occupier of any such wharf, platform, landing place, marine railway, pier, pile, abutment or other obstruction a certified copy of their finding in that behalf and a written notice to remove the same. If any such wharf, platform, landing place, marine railway, pier, pile, abutment or other obstruction be not removed or conformed to such section within 90 days after the delivery of such certified copy, the person holding the same as the owner thereof shall forfeit and pay to any person who will sue for the same the sum of $500, to be recovered with costs of suit as debts of like amount are by law recoverable, 1/2 of the penalty to be for the use of the person suing therefor, and the residue thereof to be for the use of Broad and Little Creek Hundreds. The Prothonotary of Sussex County, if any such wharf, platform, landing place, marine railway, pier, pile, abutment or other obstruction be not removed or conformed to such section within 90 days after the delivery of such certified copy, without delay, shall issue a warrant or writ directed to the Sheriff of the County commanding the sheriff to abate such wharf, platform, landing place, marine railway, pier, pile, abutment or other obstruction, or to conform the same to such section, whereupon the Sheriff shall forthwith proceed to abate the same or to conform the same to such section. The expenses incurred in carrying into effect this provision shall be such as the Levy Court shall allow, and the same having been paid by the County Treasurer, the amount thereof may be recovered in the name of the County of Sussex from the owner or occupier of the matter or thing abated, as debts of like amount are by law recoverable.

18 Del. Laws, c. 244, § 4; Code 1915, § 2965; Code 1935, § 3473; 23 Del. C. 1953, § 1503; 70 Del. Laws, c. 186, § 1.;



§ 1504. Drainage into Laurel River

Nothing contained in §§ 1502 and 1503 of this title shall be construed to prevent the Town of Laurel from constructing, erecting or providing proper sluices, culverts and waste ways for the drainage of the town or to prevent the present drains or gutters from being emptied into Laurel River.

18 Del. Laws, c. 244, § 7; Code 1915, § 2966; Code 1935, § 3474; 23 Del. C. 1953, § 1504.;



§ 1505. Delaware River opposite Wilmington and Edge Moor; bulkhead and pier lines

The bulkhead line or lines of solid filling and the pier line in the tidewaters of the River Delaware, lying between the Christina River and the northerly boundary of Edge Moor, opposite the City of Wilmington and Edge Moor, as fixed, established and adopted, or hereafter to be fixed, established and adopted, by the Secretary of the Army of the United States, under the acts of Congress in that behalf, are adopted and declared to be fixed and established as the exterior bulkhead and pier lines between the points, as such exterior bulkhead and pier lines so fixed, established and adopted are or may hereafter be shown upon the manuscript map or maps, report or reports filed in the office of the Secretary of the Army or the Department of the Army.

22 Del. Laws, c. 2, § 1; Code 1915, § 2982; Code 1935, § 3475; 23 Del. C. 1953, § 1505.;



§ 1506. Filing federal maps and reports

The Secretary of State shall procure duplicate copies of the federal government's manuscript map or maps, report or reports accompanying the same, from time to time, and file 1 of the copies in the Secretary's office at Dover and the other in the office of the Recorder of Deeds for New Castle County. The copies when so filed, or certified copies thereof, shall be competent evidence for all purposes.

22 Del. Laws, c. 2, § 2; Code 1915, § 2983; Code 1935, § 3476; 23 Del. C. 1953, § 1506; 70 Del. Laws, c. 186, § 1.;



§ 1507. Filling in beyond established bulkhead line; structures outside bulkhead line

It shall not be lawful to fill in with earth, stone or other solid material in the tidewaters of the Delaware River between the points referred to in § 1505 of this title, beyond the bulkhead line or lines of solid filling by §§ 1505-1510 of this title adopted, fixed, established, laid down and exhibited on the map or maps, report or reports, except in the construction of duly authorized piers. No erection or structure of any kind shall hereafter be erected, allowed or maintained beyond or exterior to such bulkhead line or lines of solid filling, except duly authorized piers, which shall not be less than 150 feet distant one from the other, and which shall in no case extend beyond the lines indicated for piers on such map or maps, report or reports.

22 Del. Laws, c. 2, § 3; Code 1915, § 2984; Code 1935, § 3477; 23 Del. C. 1953, § 1507.;



§ 1508. Littoral proprietors' rights; deposit of dredgings by United States

The littoral proprietors abutting on the River Delaware, between Christina River and the northerly boundary of Edge Moor, may erect bulkheads, wharves and piers on the line or lines now or hereafter to be fixed, established and adopted as provided in § 1505 of this title, opposite their respective littoral holdings on the river, between the Christina River and the northerly boundary of Edge Moor, and fill in with earth, stones or other material the space or spaces between the bulkhead line or lines of solid filling shown or exhibited on the map or maps, report or reports referred to in § 1505 of this title, and the westerly bank of the river (designating the high watermark thereof), between the Christina River and the northerly boundary of Edge Moor. Nothing contained in this section shall operate to prevent the United States from utilizing all or any portion of the space between the bulkhead and the westerly bank of the river for the deposit of dredged material taken from the River Delaware in the progress of the improvement thereof, not exceeding 12 feet in height above mean low water. The filling in of the space between the lines by any littoral proprietor shall be under and subject to the regulations of the Department of the Army of the United States.

22 Del. Laws, c. 2, § 4; Code 1915, § 2985; Code 1935, § 3478; 23 Del. C. 1953, § 1508.;



§ 1509. Title of littoral proprietors to lands filled in

The land under the waters of the Delaware River, within the limits as determined in § 1510 of this title, on the front of the littoral holdings of the littoral proprietors, respectively, and between the bulkhead line or lines of solid filling, as shown and exhibited on the maps referred to in § 1505 of this title, and the westerly bank of the river (designating the high watermark thereof), shall vest in fee in the littoral proprietors, their heirs, executors, administrators, successors and assigns, respectively. When a suitable bulkhead has been constructed in front of any of the littoral holdings of any of the littoral proprietors, the Attorney General, upon satisfactory evidence of that fact, and the tender to the Attorney General of the reasonable and necessary expenses of preparing the conveyance or conveyances named in this section, shall seasonably prepare and forthwith execute under the seal of the State a grant assuring to the littoral proprietors, respectively, their heirs, executors, administrators, successors and assigns the lands under water in front of their respective littoral holdings between the bulkhead line and the river bank.

22 Del. Laws, c. 2, § 5; Code 1915, § 2986; Code 1935, § 3479; 23 Del. C. 1953, § 1509; 70 Del. Laws, c. 186, § 1.;



§ 1510. Waterfront of respective proprietors; determination of

The breadth of waterfront appertaining to each littoral proprietor or owner of land abutting on the river bank shall be determined by protracting the line of the land to the bulkhead line established under §§ 1505-1511 of this title, wherever the protraction of the lines would not result in giving the owner more or to any other littoral proprietor less than the owner's proportionate share of frontage on the bulkhead line. In case of a conflict arising from the divergence or convergence of the lines of the littoral proprietors or of the public streets, the Attorney General may settle the lines outside of the river bank so that equal justice shall be done to all concerned.

22 Del. Laws, c. 2, § 6; Code 1915, § 2987; Code 1935, § 3480; 23 Del. C. 1953, § 1510; 70 Del. Laws, c. 186, § 1.;



§ 1511. Proprietors' right to own and hold structures on river front; further rights

The littoral proprietors, respectively, may own and hold all bulkheads, docks, wharves, buildings and piers that hereafter may be erected pursuant to §§ 1505-1511 of this title on the front of their littoral holdings, respectively, and may use, possess, repair and keep the same in order, and lay any steamboat, vessel or other craft at the same, and may demand, take, sue for and recover reasonable wharfage, demurrage, rent or dockage of and from any steamboat, vessel or other craft using the same, and from all persons who may use the bulkhead, docks, wharves, buildings and piers in any way whatsoever, and may also sue for and recover any damage that may be done to the same.

22 Del. Laws, c. 2, § 7; Code 1915, § 2988; Code 1935, § 3481; 23 Del. C. 1953, § 1511.;






CHAPTER 17. DREDGING AND BEACHES

§ 1701. Removal of dredgings beyond limits of State; penalty

Whoever knowingly and wilfully transports or removes or attempts to transport or remove to any point or place of deposit beyond the territorial limits of the State, by any process or in any manner, any dredging, earth, dirt, mud, soil, sand, silt or other material of any kind, either in a solid or liquid state, that is taken, dug, dredged or excavated from under the waters of the bays, rivers and creeks within the limits of the State, in the prosecution of works of improvement or maintenance of any channelway or harbor within the State, shall be fined not less than $250 nor more than $2,500, or imprisoned for not less than 30 days nor more than 1 year, or both.

25 Del. Laws, c. 249, § 1; Code 1915, § 3530; Code 1935, § 4021; 23 Del. C. 1953, § 1701.;



§ 1702. Depositing dredged material outside State; penalty

Whoever, being in any manner engaged in the work of dredging or excavating any earth, soil, dirt, mud, sand, silt or other material of any kind from any channelway or harbor within this State, or of removing the same therefrom, in the prosecution of works of improvement or maintenance thereof, wilfully deposits and discharges any of such material outside the territorial limits of this State shall be fined $5 for every cubic yard of earth, soil, dirt, mud, sand, silt or other material of any kind which is so deposited or discharged.

25 Del. Laws, c. 249, § 4; Code 1915, § 3533; Code 1935, § 4024; 23 Del. C. 1953, § 1702.;



§ 1703. Liability of masters, pilots and engineers

Whoever, being a master, pilot, engineer or other person acting in such capacity on board of any boat or vessel, knowingly engages in towing any scow, boat, vessel or other craft loaded with any such matter or substance described in § 1701 of this title to any point or place of deposit beyond the territorial limits of this State shall be guilty of a violation of §§ 1701 and 1702 of this title, and shall be fined not less than $250 nor more than $2,500 or imprisoned for not less than 30 days nor more than 1 year, or both.

25 Del. Laws, c. 249, § 2; Code 1915, § 3531; Code 1935, § 4022; 23 Del. C. 1953, § 1703.;



§ 1704. Vessels liable for pecuniary penalties; enforcement of lien

Any boat, vessel, scow or other craft used or employed in violating any of the provisions of §§ 1701 and 1703 of this title shall be liable to the pecuniary penalties imposed by such sections, and the penalties shall be a lien upon the boat, vessel, scow or other craft and may be enforced summarily by the Attorney General in the name of the State by way of libel in any court having jurisdiction thereof.

25 Del. Laws, c. 249, § 3; Code 1915, § 3532; Code 1935, § 4023; 23 Del. C. 1953, § 1704.;



§ 1705. Removal of building materials

Sections 1701-1704 of this title shall not be construed to prevent any person from dredging, excavating or removing from this State clay, sand or other mineral or substance intended to be used in building or any other art or trade.

25 Del. Laws, c. 249, § 5; Code 1915, § 3534; Code 1935, § 4025; 23 Del. C. 1953, § 1705.;



§ 1706. Removing sand from beach areas

No sand shall be dug, mined, removed or carried away from any public or private beach extending from mean high watermark to the Ocean Highway between Rehoboth and the Maryland state line.

41 Del. Laws, c. 197, § 1; 42 Del. Laws, c. 178, § 1; 45 Del. Laws, c. 277, § 1; 23 Del. C. 1953, § 1706.;



§ 1707. Permission for sand removal; exception of gravel

No person shall dig, mine, remove or carry away, or cause to be dug, mined, removed or carried away, any sand from any public or private beach along the Delaware Bay or along the Atlantic Ocean within 500 feet from mean high watermark, whereby, because of such digging, mining, removal or carrying away of such sand, the beaches or lands abutting thereon or adjacent thereto would become flooded or barrier dunes would be destroyed, or so nearly destroyed, as to become ineffectual in holding back any of the waters from the Delaware River or Delaware Bay or the Atlantic Ocean, or the probability of the flooding of such lands would be materially increased, without first obtaining written consent from the Department of Transportation to dig, mine, remove or carry away the quantity of sand desired from the place designated from which such sand is to be taken, provided that this section shall not prohibit the digging or removal of gravel therefrom.

For the purpose of §§ 1706-1708 of this title, gravel shall be construed to mean any gravel or coarse sand suitable for concrete masonry such as can be had or found between high and low watermark.

41 Del. Laws, c. 197, § 1; 42 Del. Laws, c. 178, § 1; 45 Del. Laws, c. 277, § 1; 23 Del. C. 1953, § 1707; 60 Del. Laws, c. 503, § 27.;



§ 1708. Penalties for removing sand; enforcement

(a) Whoever violates §§ 1706 and 1707 of this title shall be fined not less than $10 nor more than $50, or imprisoned for not less than 5 nor more than 30 days.

(b) The justices of the peace shall have jurisdiction to hear and determine violations of §§ 1706 and 1707 of this title.

41 Del. Laws, c. 197, §§ 2, 3; 23 Del. C. 1953, § 1708.;



§ 1709. Exemption

The provisions of this chapter shall not apply to the transport or removal from this State of any dredging, earth, dirt, mud, soil, sand, silt or other material of any kind, either in a solid or liquid state, from the Nanticoke River.

74 Del. Laws, c. 10, § 1.;






CHAPTER 19. DAMS

§ 1901. Building on unnavigable streams

Any person may erect or raise a dam to raise water for working any mill upon and across any stream in this State, where it is not navigable, upon the terms and conditions and subject to the regulations hereinafter expressed. No such dam shall be erected to the injury of any mill lawfully existing above it upon the same stream, nor to the injury of any mill site above it on the same stream, where the fall is more than 3 feet upon the lands of any 1 person lying on or upon the stream, above the land of the person who makes application for the building or raising of such dam, nor unless the person applying shall be the owner of the land where the abutment of the dam is built on 1 side of the stream. The Superior Court within each county shall have jurisdiction on all applications to authorize the building or raising of any dam in such county. The proceedings shall be by petition to the Court upon 14 days' notice, in writing, to all persons owning or holding land that will be affected by raising or building such dam. Such notice may be served upon persons residing in the county personally or by leaving a copy at their dwelling house, and persons residing out of the county by a copy sent to their address by mail. The Court shall by order appoint 5 disinterested and substantial freeholders of the county as commissioners, directing them to go upon and view the premises embraced within the application for authority to raise or erect any dam. In conformity with this section, after due and careful examination of the premises, they shall determine to what height the person making application may raise or build such dam, and they shall affix some durable mark at some place convenient and contiguous to such dam to designate the height thereof. They shall also assess the full value of the damages that each owner of the lands may sustain by reason of the erection or raising of such dam, taking into consideration the benefit as well as damages accruing to such owners, and shall make return in writing, on the first day of the next term of the Court held after their appointment, of their proceedings, clearly set forth in writing under their hands or the hands of a majority of them. Before the commissioners shall enter upon the discharge of their duties under this section, they shall severally take and subscribe an oath or affirmation to perform their duty with fidelity. The commissioners may employ a surveyor or civil engineer to go upon the premises with them, if they deem it necessary. The commissioners and surveyor or civil engineer shall be paid the sum of $2.00 for each day they may be employed under the order. If any owner of land affected by raising or building any dam shall be dissatisfied with the damages assessed to the owner, as returned by the commissioners or a majority of them on an order for viewing, and shall apply to the Court, within 6 days after the return, for an order of review, the Court shall grant such order and appoint 5 other suitable persons to review the premises and reassess the damages to the lands of such persons as join in the application for a review, and which are or will be damaged by the raising or building of the dam. If no greater damages are allowed to the owner of any land than were given on the first order, the owner shall not receive any larger sum than is assessed by the commissioners appointed on the order of review.

All expenses on each order of Court shall be paid by the person who applies for the order. Whenever any person who makes any application to raise or build any dam shall have paid the damages assessed in conformity with this section, or, in case of a refusal to receive any of the damages, shall have made a lawful tender of the sums so refused, the person may raise or build such dam to the height as returned by the commissioners, or a majority of them, who were appointed upon the petition.

11 Del. Laws, c. 537; 11 Del. Laws, c. 645; Code 1915, § 3669; Code 1935, § 4221; 23 Del. C. 1953, § 1901; 70 Del. Laws, c. 186, § 1.;



§ 1902. Procedure to condemn materials for building and repair of dams

Whenever earth, sand, gravel, stone or other material requisite for the construction or repair of any lawful dam shall lie contiguous or adjacent to such dam, the owner of such dam may proceed by petition, setting forth the facts, to the Superior Court of any county in term time, or to any Judge thereof in vacation, upon 10 days' notice to the owner of such earth, sand, gravel, stone or other material, if resident within the State, or, if nonresident, to the tenant residing upon the premises. The Court or any Judge thereof shall thereupon by order appoint 5 disinterested freeholders of the county as commissioners, directing them to go upon the premises described in the petition and assess the value of such earth, sand, gravel, stone or other material stated in the petition to be required, and also to determine the damages sustained by the owner thereof by reason of taking the same, and make return thereof under their hands or the hands of a majority of them, which return shall be forthwith filed in the office of the Clerk of the Court in the county wherein the proceedings shall take place. Upon amount of damages so being paid unto the person entitled, or deposited to their credit in any state or national bank having an office or a branch in the county where the proceedings shall have been commenced, the owner of such dam may enter in and upon the premises described in the petition, containing such earth, stone, sand, gravel or other material, and take and remove and use the same for the construction or repair of their dam. If either party be dissatisfied with the amount of damages awarded, upon notice and petition filed within 30 days after the return of the commissioners, the Court or any Judge thereof shall grant an order of review and appoint 5 other freeholders, who shall review the premises and reassess the damages and make return.

If greater damages are allowed than were given on the first order, such increase shall be forthwith paid or deposited by the owner of the dam, and if less damages shall be allowed, the difference between the sums so awarded shall be refunded, the costs of such review to be borne by the unsuccessful party. Proceedings for a review shall not delay the right of the owner of the dam to take and use the materials in question in the repair or construction of such dam after having paid or deposited the amount first awarded.

13 Del. Laws, c. 450, § 1; Code 1915, § 3670; Code 1935, § 4222; 23 Del. C. 1953, § 1902; 63 Del. Laws, c. 142, § 40.;



§ 1903. Right of entry to repair banks of stream

If at any time a breach in the banks of any stream, upon which a lawful dam shall exist, shall occur by reason of flood or from any other cause whereby the usual volume of water shall be diverted from its customary channel to the injury of the owner of such dam and water power, such owner may enter in and upon the lands where such breach shall have occurred and repair the dam. All damages which may occur unto the premises by reason of such entry and repair shall be assessed upon the application of either party in interest in the mode appointed in § 1902 of this title and subject to the same provisions as to payment or deposit and review.

13 Del. Laws, c. 450, § 1; Code 1915, § 3671; Code 1935, § 4223; 23 Del. C. 1953, § 1903.;



§ 1904. Forcing water back to injury of adjoining landowners; penalty; exceptions

Whoever owns, leases or controls any milldam or millpond upon or across any stream of water shall construct and maintain the dam across such stream in such manner and with such gates and appliances that the waters of the stream shall not at any time be thrown, held or forced back upon the land of any other owner above such millpond to the injury or damage of such other owner.

Whoever violates this section, upon the complaint of the owner of land injured or damaged thereby, shall be fined not more than $10 for each day such violation continues. Whoever offends shall also be liable in pecuniary damages to the owner of land injured by any violation of this section, to be recovered in an action at law. This section shall not apply to the flooding of lands by backwater occasioned by rains or freshets. This section shall apply within the limits of Kent and Sussex Counties only.

26 Del. Laws, c. 176, §§ 1, 2; Code 1915, § 3672; 28 Del. Laws, c. 231; Code 1935, § 4224; 23 Del. C. 1953, § 1904.;






CHAPTER 21. MOTORBOATS

Subchapter I General Provisions

§ 2101. Restriction on speed of motorboats

No person shall operate a boat in Noxentown Lake, New Castle County, propelled by a motor of more than 5 horsepower, except when such boat is being used for the purpose of training a crew of a shell or other racing boat, or is following such a shell or racing boat during a boat or crew race.

46 Del. Laws, c. 310, § 1; 48 Del. Laws, c. 82, § 1; 23 Del. C. 1953, § 2101; 71 Del. Laws, c. 329, § 1.;



§ 2102. Penalty

Whoever violates this subchapter shall be fined not less than $10 nor more than $100.

46 Del. Laws, c. 310, § 2; 48 Del. Laws, c. 82, § 2; 23 Del. C. 1953, § 2102; 71 Del. Laws, c. 427, § 1.;






Subchapter II Registration, Equipment and Operation

§ 2111. Declaration of policy

It is hereby declared to be the policy of the General Assembly and the purpose of this subchapter to improve boating safety and to foster greater development, use and enjoyment of all the waters of the State by encouraging and assisting participation by the State, the boating industry and the boating public in the development of boating safety programs which are more comprehensive, and by creating flexible regulatory authority concerning the use of boats and equipment. It is further declared to be the policy of the General Assembly to encourage greater and continuing uniformity of boating laws and regulations between the State, its subdivisions and the federal government; a higher degree of reciprocity and comity among the several jurisdictions; and closer cooperation and assistance between the State and the federal government in developing, administering and enforcing federal and state laws and regulations pertaining to boating safety.

23 Del. C. 1953, § 2111; 52 Del. Laws, c. 154, § 1; 59 Del. Laws, c. 576, § 1.;



§ 2112. Definitions

Unless as otherwise provided for in this section or Department regulations, the definitions used in this chapter shall be the same as those used in the Federal Boat Safety Act of 1971 [46 U.S.C. § 4301 et seq.]. Other definitions are:

(1) "Department" means the Department of Natural Resources and Environmental Control, unless stated otherwise in this chapter.

(2) "Fish and Wildlife Agent" means a law-enforcement officer employed by the Department of Natural Resources and Environmental Control pursuant to this title and § 8003(13) of Title 29.

(3) "Physical injury" means impairment of physical condition or substantial pain.

(4) "Secretary" means the Secretary of the Department of Natural Resources and Environmental Control, unless otherwise stated in this chapter.

(5) "Serious physical injury" means physical injury which creates a substantial risk of death, or which causes serious and prolonged disfigurement, prolonged impairment of health or prolonged loss or impairment of the function of any bodily organ.

(6) "State" means the State of Delaware.

(7) "Vessel" shall mean every description of watercraft, other than a seaplane, used or capable of being used as a means of transportation on water or ice. Jet skis, surf jets, ski craft and other personal watercraft are vessels for purposes of this chapter.

(8) "Waters of the State" means any waters within the territorial limits of this State, the marginal sea adjacent to this State and the high seas when navigated as a part of a journey or ride to or from the shore of this State.

23 Del. C. 1953, § 2112; 52 Del. Laws, c. 154, § 2; 52 Del. Laws, c. 231, § 2; 59 Del. Laws, c. 576, § 1; 68 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 105, § 18; 71 Del. Laws, c. 427, § 8.;



§ 2113. Licensing and registration fees

(a) All vessels subject to this subchapter shall be divided into classes as follows and subject to the appropriate registration fees:

Class A—less than 16 feet $10 per year

Class 1—16 feet or over and less than 26 feet in length  20 per year

Class 2—26 feet or over and less than 40 feet in length  30 per year

Class 3—40 feet or over and less than 65 feet in length  50 per year

Class 4—65 feet or over and not required to be documented  60 per year

(b) The registration number may be retained by the owner in the event of a transfer by paying a fee of $3.45 per transfer. In the event a duplicate registration card is required, there shall be a fee of $2.30.

(c) Nonresident vessels using the waters of this State for principal use over 60 days and nonresidents owning a boat docked and/or stowed in waters of this State for over 60 days shall be required to register with the Department. Registration of a motorboat shall not be valid for more than 3 years.

(d) Dealers shall be issued 1 registration number for a fee of $11.50 and for each additional number the dealer shall pay a fee of $5.75, to be used for demonstration purposes only.

(e) Any vessel utilizing tidal water boat access facilities provided by the Department shall be registered as required in this section in the State (which license includes funds for maintenance of these facilities under § 2118(b) of this title) or shall purchase a "boat ramp certificate." Boats belonging to the United States government (except recreational type public vessels), State and any rescue vessel operated for the public benefit are exempt from this requirement. The "boat ramp certificate" shall cost $35, shall be affixed in a satisfactory location to the boat for which intended and shall be nontransferable. Income accrued from the sale of boat ramp certificates is appropriated to the Department (Division of Fish and Wildlife) and shall be used in accordance with the requirements of the Federal Aid in Sport Fish Restoration Act [16 U.S.C. § 777 et seq.].

(f) Beginning July 1, 2000 and annually thereafter, the funds derived by the State from Boat Registration Fees shall be deposited as Appropriated Special Funds by the Department with the State Treasurer.

59 Del. Laws, c. 576, § 1; 60 Del. Laws, c. 224, § 1; 61 Del. Laws, c. 303, § 1; 63 Del. Laws, c. 27, § 1; 65 Del. Laws, c. 334, § 1; 67 Del. Laws, c. 221, § 1; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, §§ 10, 11; 68 Del. Laws, c. 86, §§ 11-13; 71 Del. Laws, c. 443, § 6; 72 Del. Laws, c. 395, § 272.;

§ 2113A Licensing Agents; service charge; regulations.

(a) The Department may authorize as many qualified persons as licensing agents as it deems necessary to effectuate the efficient distribution of boat registrations and boat ramp certificates. All new licensing agents shall be engaged in both retail sales and repairs of boats as a prerequisite for the issuance of boat registrations.

(b) Licensing agents may add a service charge to the required fee for a boat registration or boat ramp certificate, provided the service charge does not exceed $1.50 for a boat registration and $0.75 for a boat ramp certificate. Said service charge, if imposed, shall be posted by the licensing agent and shall be clearly visible to prospective purchasers.

(c) The Secretary may adopt, amend, modify or repeal rules and regulations to effectuate the policy and purpose of this section.

71 Del. Laws, c. 443, § 7.;



§ 2113A. Licensing Agents; service charge; regulations

(a) The Department may authorize as many qualified persons as licensing agents as it deems necessary to effectuate the efficient distribution of boat registrations and boat ramp certificates. All new licensing agents shall be engaged in both retail sales and repairs of boats as a prerequisite for the issuance of boat registrations.

(b) Licensing agents may add a service charge to the required fee for a boat registration or boat ramp certificate, provided the service charge does not exceed $1.50 for a boat registration and $0.75 for a boat ramp certificate. Said service charge, if imposed, shall be posted by the licensing agent and shall be clearly visible to prospective purchasers.

(c) The Secretary may adopt, amend, modify or repeal rules and regulations to effectuate the policy and purpose of this section.

71 Del. Laws, c. 443, § 7.;



§ 2114. Regulations and standards

(a) The Department shall issue rules and regulations for all vessels using state waters in accordance with the safety procedures outlined by the United States Coast Guard and present federal law. Every vessel shall be provided with the equipment prescribed by current United States Coast Guard regulations or Department regulations, and any amendments or changes thereto. No person shall operate or give permission for the operation of a vessel which is not in accordance with the rules and regulations of the Coast Guard or the Department, and any vessel deemed unseaworthy by the Department or its agent shall not be operated on the waters of the State.

(b) The Department may issue regulations for the use, manufacture and sale of vessels to which this subchapter applies, with respect to:

(1) The registration, numbering and marking of undocumented vessels;

(2) Requirements for associated equipment;

(3) Boat and associated equipment standards;

(4) Operating requirements;

(5) Boating safety education; and

(6) Safety patrol and enforcement activity.

(c) The Department shall prescribe such rules and regulations as may be necessary concerning the reporting and investigation of casualties and accidents, including those vessels otherwise exempted.

23 Del. C. 1953, §§ 2113, 2114; 52 Del. Laws, c. 154, § 4; 54 Del. Laws, c. 135; 57 Del. Laws, c. 739, §§ 107, 108; 59 Del. Laws, c. 576, § 1.;



§ 2115. Applicability

(a) This chapter shall apply to vessels and associated equipment used, to be used, or carried in vessels used on waters subject to the jurisdiction of this State.

(b) This chapter, except those sections where the content expressly indicates otherwise, does not apply to:

(1) Foreign vessels temporarily using waters subject to state jurisdiction;

(2) Military or public vessels of the United States, except recreational-type public vessels;

(3) A vessel whose owner is a state or subdivision thereof, other than this State, which is used principally for governmental purposes, and which is clearly identifiable as such;

(4) A ship's lifeboats;

(5) Vessels for sale by authorized dealers, or for charter, livery or rent by authorized persons or agencies shall be subject to all requirements referred to in this subchapter.

(c) No vessel propelled safely by wind power or physical exertion shall be subject to the licensing and registration fee of this subchapter, but shall be subject to all safety requirements referred to in § 2114 of this title.

59 Del. Laws, c. 576, § 1.;



§ 2116. Operation of noncomplying vessels prohibited; careless operation; inattentive operation; reckless operation; assault by vessel in the second degree; assault by vessel in the first degree

(a) No person shall use or give permission for the use of any vessel to which this subchapter applies, unless the vessel is in compliance with the requirements of this subchapter and the applicable standards and regulations promulgated under the authority of this subchapter.

(b) Notwithstanding § 2115(b) of this title, whoever uses a vessel or associated equipment in a careless or imprudent manner, or without due regard for the conditions then existing (i.e., visibility, weather, etc.), shall be guilty of careless operation.

(c) Notwithstanding § 2115(b) of this title, whoever uses a vessel and fails to give full time and attention to the operation of the vessel, or whoever fails to maintain a proper look-out while operating the vessel, shall be guilty of inattentive operation.

(d) Notwithstanding § 2115(b) of this title, whoever uses a vessel or associated equipment in wilful or wanton disregard for the safety of persons or property shall be guilty of reckless operation.

(e) Notwithstanding § 2115(b) of this title, a person is guilty of assault by vessel in the second degree when:

(1) While in the course of operating a vessel, the person's criminally negligent operation of said vessel causes serious physical injury to another person; or

(2) While in the course of operating a vessel and under the influence of alcohol or drugs, as defined by § 2301 of this title, the person's negligent operation of said vessel causes physical injury to another person.

Assault by vessel in the second degree is a class B misdemeanor.

(f) Notwithstanding § 2115(b) of this title, a person is guilty of assault by vessel in the first degree when while in the course of operating a vessel and under the influence of alcohol or drugs, as defined by § 2301 of this title, the person's negligent operation of said vessel causes serious physical injury to another person.

Assault by vessel in the first degree is a class F felony.

59 Del. Laws, c. 576, § 1; 67 Del. Laws, c. 216, § 1; 71 Del. Laws, c. 427, §§ 2, 9.;



§ 2117. Release of information

(a) Any person may request vessel numbering and registration information from the Department, if such is retrievable from the vessel numbering system records of the State. When the Department is satisfied that the request is reasonable and related to a boating safety purpose, the information shall be furnished upon payment by such person of the cost of retrieval and furnishing of the information requested.

(b) Boating accident reports, filed by those parties directly involved, and required under the authority of § 2114(c) of this title, are not public records available for public inspection or release. The fact that such reports have been made shall be admissible in evidence solely to show compliance with this section or regulations promulgated under the authority of § 2114(c) of this title. No such report nor any part thereof nor any statement contained therein shall be admissible as evidence for any purpose in any civil or criminal trial.

(c) Boating accident reports and any information compiled therefrom may be released to state and federal law-enforcement agencies and officials of the United States Coast Guard for analytical and statistical purposes at no cost.

(d) Any federal agency or agency of Delaware state government may request information from the Department concerning the registration of a vessel. After the Department receives such a request and the Department is satisfied that such a request is reasonable and related to a boating safety, law-enforcement and/or fishery management purpose, the Department may release information concerning the registration of a vessel. In each case where said information is released, the Department may seek reimbursement from the agency requesting the information for all costs incurred by the Department in connection with the gathering and transmitting of the information to the requesting agency.

59 Del. Laws, c. 576, § 1; 63 Del. Laws, c. 313, § 1.;



§ 2118. Public facilities; administration and enforcement of subchapter

(a) The Department shall maintain and improve public facilities for launching of vessels in all counties of the State.

(b) The Department shall assign a Boating Administrator who shall be qualified by training and experience to perform the duties of office. The Boating Administrator shall train and maintain a staff of Fish and Wildlife Agents who are capable of insuring compliance with state law and Department regulations of all vessels using, moored or anchored on state waters. The Boating Administrator shall train and maintain a clerical staff to operate the boating safety office and all boat registration offices. For the purpose of carrying out this subchapter, Fish and Wildlife Agents shall have all the powers of investigation, detention and arrest conferred by law on peace officers and constables. Such officers shall have the right to arrest with a warrant for violations or without a warrant for violations of such regulations committed in their presence.

(c) If a Fish and Wildlife Agent observes a boat being used without sufficient life-saving or fire-fighting devices or in overloaded or other unsafe condition as defined by state or federal law or Department regulations, and in Agent's judgment such use creates an especially hazardous condition, the agent may direct the operator to take whatever immediate and reasonable steps would be necessary for the safety of those aboard the vessel, including directing the operator to return to mooring and to remain there until the situation creating the hazard is corrected or ended.

(d) Any person designated by the Secretary and empowered to enforce state laws and Department regulations and of any rule or regulation adopted pursuant thereto shall have the authority to stop and board any vessel subject to state laws or Department regulations for the purpose of inspection or determining compliance with the state laws or Department regulations. Vessels of law-enforcement personnel shall be marked to identify them as designated enforcement vessels.

(e) Enforcement personnel, whether in uniform or civilian clothes, shall give proper identification issued by the Secretary when boarding a vessel on waters of this State.

(f) Every vessel, if underway on the "waters of this State"' and upon being hailed by a designated law-enforcement officer, shall stop immediately and lay to, or shall maneuver in such a way as to permit such officer to come ahead.

(g) The State Police shall have the same authority as Fish and Wildlife Agents in enforcement of this subchapter.

59 Del. Laws, c. 576, § 1; 70 Del. Laws, c. 105, §§ 19, 20, 21; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 266, § 19.;



§ 2119. Annual appropriation

(a) For purposes of implementing this subchapter, there shall be appropriated annually the funds necessary to establish and maintain reasonable support in terms of equipment and personnel to carry out the purposes of this subchapter.

Such support shall be based on the utilization of a Boating Administrator, Fish and Wildlife Agents and the resources necessary to allow for 1 Fish and Wildlife Agent plus equipment and operating expenses for each 2,000 boats registered as of July 1 of the preceding year. Each Fish and Wildlife Agent shall receive an appropriate salary as set by the Department pursuant to the merit system.

(b) For purposes of implementing § 2118(a) of this title, there shall be appropriated not more than $2 annually for every boat registered as of July 1 of the preceding fiscal year.

59 Del. Laws, c. 576, § 1; 70 Del. Laws, c. 105, § 22.;



§ 2120. Regattas, motorboat races, marine parades, tournaments or exhibitions

(a) The Department may authorize the holding of regattas, motorboat or other boat races, marine parades, tournaments or exhibitions on any waters of this State. It shall adopt and may, from time to time, amend regulations concerning the safety of motorboats and other vessels and persons thereon, either observers or participants. Whenever a regatta, motorboat race, or other boat race, marine parade, tournament or exhibition is proposed to be held, the person in charge thereof shall, at least 30 days prior thereto, file an application with the Department for permission to hold such regatta, motorboat race, or other boat race, marine parade, tournament or exhibition. The application shall set forth the date, time and location where it is proposed to hold such regatta, motorboat race or other boat race, marine parade, tournament or exhibition and it shall not be conducted without authorization of the Department in writing.

(b) This section shall not exempt any person from compliance with applicable federal law or regulation, but nothing contained in this subchapter shall be construed to require the securing of a state permit pursuant to this section if a permit therefor has been obtained from an authorized agency of the United States.

23 Del. C. 1953, § 2125; 52 Del. Laws, c. 154, § 15; 57 Del. Laws, c. 739, § 117; 59 Del. Laws, c. 576, § 1.;



§ 2121. Local regulations

(a) This subchapter and other applicable laws of this State shall govern the operation, equipment, numbering and all other matters relating thereto whenever any vessels shall be operated on the waters of this State, or when any activity regulated by this subchapter shall take place thereon; but nothing in this subchapter shall be construed to prevent the adoption of any ordinance or local law relating to operation and equipment of vessels, the provisions of which are identical to this subchapter, amendments thereto or regulations issued thereunder; provided, however, that such ordinances or local laws shall be operative only so long as and to the extent that they continue to be identical to this subchapter, amendments thereto or regulations issued thereunder.

(b) Any subdivision of this State may, at any time, but only after public notice, make formal application to the Department for special rules and regulations with reference to the operation of vessels on any waters within its territorial limits and shall set forth therein the reasons which make such special rules or regulations necessary or appropriate.

(c) The Department shall make special rules and regulations with reference to the operation of vessels on any waters within the territorial limits of any subdivision of this State.

23 Del. C. 1953, § 2126; 52 Del. Laws, c. 154, § 16; 57 Del. Laws, c. 793, § 118; 59 Del. Laws, c. 576, § 1.;



§ 2122. Rules of the road

The United States Coast Guard "Rules of the Road," "International-Inland" and the "United States Coast Guard Regulations (pilot rules) for Inland Waters," established pursuant thereto, and any amendments or changes thereto, shall be the state law on all "waters of the State," unless modified by state law or Department regulations. Fish and Wildlife Agents and the State Police shall have the authority for enforcement of these rules on all waters of the State.

23 Del. C. 1953, § 2115; 52 Del. Laws, c. 154, § 5; 57 Del. Laws, c. 739, § 109; 59 Del. Laws, c. 576, § 1; 70 Del. Laws, c. 105, § 23.;



§ 2123. Vessel liveries

(a) The owner of a vessel livery shall cause to be kept a record of the name and address of the person or persons hiring any vessel which is designed or permitted by the owner to be operated as a motorboat or vessel, the identification number thereof and the departure date and time and the expected time of return. The record shall be preserved for at least 1 year. When boats are 3 hours overdue or at the close of the day, the owner shall notify the Division of Fish and Wildlife.

(b) Neither the owner of a vessel livery, nor an agent or employee, shall permit any motorboat or any vessel designed or permitted by the owner to be operated as a motorboat or vessel to depart from the owner's premises unless it shall have been provided, either by owner or renter, with the equipment required pursuant to this subchapter and any laws or regulations made pursuant thereto.

(c) Neither the owner of a vessel livery, nor an agent or employee, shall permit any motorboat or any vessel designed or permitted by the owner to be operated as a motorboat or vessel to depart from the owner's premises if, in the owner's opinion:

(1) The lessee is physically incapable of safely operating the motorboat or vessel; or

(2) The weather is prohibitive for safe operation.

23 Del. C. 1953, § 2121; 52 Del. Laws, c. 154, § 11; 59 Del. Laws, c. 576, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2124. Filing of regulations

A copy of the regulations adopted pursuant to this subchapter and any amendments thereto shall be filed in the office of the Secretary of State. This subchapter and the regulations of the Department shall be published by the Department in convenient form and distributed to or made available to all persons registering boats or vessels in Delaware or those operating boats or vessels in the waters of the State who request this information.

23 Del. C. 1953, § 2128; 52 Del. Laws, c. 154, § 18; 52 Del. Laws, c. 231, § 1; 57 Del. Laws, c. 739, § 119; 59 Del. Laws, c. 576, § 1.;



§ 2125. Penalties; jurisdiction

(a) Whoever violates any of the provisions of this chapter, except §§ 2113(e), 2116(b), (c), (d), (e) and (f), or any regulation promulgated thereunder, shall for the first offense be fined not less than $25 nor more than $50. For each subsequent like offense occurring within 12 months of a prior conviction, the person shall be fined not less than $50 nor more than $100.

(b) Whoever violates § 2113(e) of this title shall be fined not less than $50 nor more than $100.

(c) Whoever violates §§ 2116(b) or (c) of this title shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense occurring within 3 years of a prior conviction, the person shall be fined not less than $50 nor more than $230, or be imprisoned not less than 10 nor more than 30 days, or both.

(d) Whoever violates § 2116(d) of this title shall for the first offense be fined not less than $100 nor more than $300, or be imprisoned not less than 10 nor more than 30 days, or both. The period of imprisonment for a first offense may be suspended. For each subsequent like offense occurring within 3 years of a prior conviction, the person shall be fined not less than $300 nor more than $1,000, or be imprisoned not less than 30 nor more than 60 days, or both. No person sentenced under this subsection as a repeat offender shall receive a suspended sentence.

(e) The Justice of the Peace Courts shall have jurisdiction over any violation of this chapter, with the exception of § 2116(f) of this title.

23 Del. C. 1953, § 2130; 52 Del. Laws, c. 154, § 20; 53 Del. Laws, c. 27, § 8; 58 Del. Laws, c. 193; 58 Del. Laws, c. 239, § 1; 59 Del. Laws, c. 576, § 1; 71 Del. Laws, c. 427, § 3.;



§ 2126. Arrest without warrants

(a) Any Fish and Wildlife Agent or police officer of this State authorized to make arrests for violations of this title and regulations promulgated thereunder is further authorized to arrest a person without a warrant at the scene of a boating accident upon reasonable and probable cause to believe, based upon personal investigation which may include information obtained from eye witnesses, that a violation has been committed by any person then and there present.

(b) An arrest without a warrant is further authorized under this subsection:

(1) Whenever a subject voluntarily leaves the scene of the accident; and

(2) Whenever a suspect is removed from the scene of the accident for the purpose of receiving medical attention in which case the medical facility shall be considered as an extension of the scene of the accident.

(c) When a suspect has been initially detained by an active duty member of the United States Coast Guard, an arrest of that suspect without a warrant is authorized under this section, when based upon reasonable and probable cause, which shall include information obtained from the said active duty member of the United States Coast Guard, that the suspect had been operating a vessel while under the influence of alcohol or drugs in violation of this title.

68 Del. Laws, c. 67, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 22. BOATING SAFETY

Subchapter I Personal Flotation Devices for Children

§ 2201. Definitions

(a) "Department" means the Department of Natural Resources and Environmental Control.

(b) "Operator" means that person in control or in charge of the vessel while the vessel is in use.

(c) "Recreational boat" means any vessel manufactured or used primarily for noncommercial use; or leased, rented or chartered to another for the latter's noncommercial use. Charter boats, head boats or other vessels under the command of a person who is licensed by the United States Coast Guard to carry passengers for hire shall be defined as commercial and therefore exempt from this definition of "recreational boat."

(d) "Use" means operate, navigate or employ.

(e) "Vessel" includes every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on the water.

(f) "Waters of this State" means any waters within the territorial limits of this State, the marginal sea adjacent to this State and the high seas when navigated as part of a journey or ride to or from the shores of this State.

66 Del. Laws, c. 193, § 1; 69 Del. Laws, c. 60, § 1.;



§ 2202. Child safety on recreational boats

(a) Every operator of a recreational boat shall be responsible for providing for the protection of any child 12 years of age or under by having any such child who is aboard a recreational boat upon the waters of this State, properly wear a Type I, II, III or V Coast Guard-approved personal flotation device which is in good serviceable condition and of the proper size. This section shall not apply to any child who is below deck or in an enclosed cabin or while said recreational boat is anchored or moored.

(b) A violation of subsection (a) of this section shall be an offense punishable by a fine of no more than $25 for each violation. The failure to provide a flotation device for more than 1 child in the same recreational boat at the same time, as required by this section, shall be treated as separate offenses.

66 Del. Laws, c. 193, § 1; 69 Del. Laws, c. 60, § 2.;






Subchapter II Personal Watercraft

§ 2211. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Approved personal flotation device" shall mean any United States Coast Guard approved type I, II, III or V personal flotation device.

(2) "Headway speed" shall mean the minimum speed necessary to maintain steerage and control of a personal watercraft while such personal watercraft is moving.

(3) "Personal watercraft" shall mean any class A in-board vessel (less than 16 feet in length) as defined by the United States Coast Guard which uses either an internal combustion engine powering a water jet-pump or a propeller as its primary source of propulsion and which is designed to be operated either by a person or persons sitting, standing or kneeling on the vessel, or by a water skier via remote control, instead of in the conventional manner of vessel operation, such as riding in the vessel.

68 Del. Laws, c. 185, § 3.;



§ 2212. Restrictions and regulations relating to the operation of personal watercraft

(a) No person shall operate a personal watercraft unless such person is 16 years of age or older, except that a person between 14 and 16 years of age may operate a personal watercraft if such operation occurs under the direct supervision of said person's parent or legal guardian.

(b) No person shall operate a personal watercraft at any time between sunset and sunrise and at times of restricted visibility unless the personal watercraft is equipped with navigation lights.

(c) No person shall operate or ride in a personal watercraft unless such person is wearing an approved personal flotation device.

(d) No person shall operate a personal watercraft unless the personal watercraft is equipped with a self-circling device or a lanyard-type engine cutoff switch. If the personal watercraft is equipped with a lanyard-type engine cutoff switch, no person shall operate such personal watercraft unless the lanyard is attached to the person, clothing or personal flotation device of the operator of such personal watercraft.

(e) No person shall remove, alter or tamper with any part of the spring-loaded throttle mechanism on a personal watercraft which immediately returns the engine to an idle speed upon release of the operator's hand from the throttle control, or any feature of an engine cut-off switch on a personal watercraft which is installed by a manufacturer.

(f) A personal watercraft shall at all times be operated in a reasonable and prudent manner. Maneuvers which may endanger the safety of persons or property shall include but are not limited to:

(1) Weaving through congested vessel traffic;

(2) Jumping or attempting to jump the wake of another vessel within 100 feet of such other vessel, or when visibility around such other vessel is obstructed;

(3) Following within 100 feet of a water skier; or

(4) Speeding in restricted speed areas.

(g) No person who is the owner of a personal watercraft or who has charge or control over a personal watercraft shall permit another person to operate such personal watercraft in violation of any provision of this subchapter.

(h) No person shall operate a personal watercraft at any speed greater than headway speed while within or at the entrance to a marina or other place utilized as an anchorage.

(i) Except for the waters of Delaware's Inland Bays contiguous to incorporated areas, on Delaware waters other than the Atlantic Ocean, no person shall operate a personal watercraft at any speed greater than headway speed unless said personal watercraft is at least 100 feet from all wharfs, piers, docks, boat launching areas, pilings, bridge structures or abutments, moored, drifting or anchored vessels, all nonmotorized vessels, and any shoreline, and at least 300 feet from all people in the water; provided however, that the provisions of this subsection shall not apply to the waters of the Nanticoke River.

(j) Within the waters of Delaware's Inland Bays contiguous to incorporated areas, no person shall operate a personal watercraft at any speed greater than headway speed unless said personal watercraft is at least 300 feet from all wharves, piers, docks, boat-launching areas, pilings, bridge structures or abutments, moored, drifting or anchored vessels, all nonmotorized vessels, any shoreline and all people in the water.

(k) Within the Delaware waters of the Atlantic Ocean, no person shall operate a personal watercraft at any speed greater than headway speed unless such personal watercraft is at least 300 feet from all wharfs, piers, docks, boat launching areas, pilings, bridge structures or abutments, moored, drifting or anchored vessels, all nonmotorized vessels, all people in the water and any shoreline.

(l) No person shall operate a personal watercraft in an area where motorized vessels are prohibited.

(m) No person shall operate a personal watercraft to tow a water skier, aquaboard or other similar device unless there is in such vessel a competent observer, in addition to the operator, and the personal watercraft is designed by the manufacturer to carry the operator, the observer and the person or persons being towed. The observer shall be considered competent if the observer is facing toward the person or persons being towed.

68 Del. Laws, c. 185, § 3; 68 Del. Laws, c. 346, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 268, §§ 1, 2; 71 Del. Laws, c. 206, § 1; 71 Del. Laws, c. 427, § 4; 72 Del. Laws, c. 358, §§ 1-3.;



§ 2213. Rentals of personal watercraft

(a) No person shall rent a personal watercraft to any person who does not hold a valid automobile driver's license.

(b) No person shall rent a personal watercraft to any person unless and until such personal watercraft is conspicuously marked with the word "rental" and such other markings as are designated by the Department of Natural Resources and Environmental Control.

(c) No person shall rent a personal watercraft to any person without explaining to the person the areas where the personal watercraft is and is not allowed to be operated. A printed map or chart of the area where the person is permitted to operate shall be provided by the person from whom the personal watercraft is rented.

(d) No person shall rent a personal watercraft to any person without providing, at the site where such personal watercraft is rented, a vessel equipped to render assistance, guidance and policing of rented personal watercraft.

(e) The Department of Natural Resources and Environmental Control shall prepare educational material setting forth excerpts from or a summary of the pertinent provisions of this subchapter and subchapter III of this chapter and information pertinent to personal watercraft safety. Any person who is in the business of renting personal watercraft shall be furnished this material without charge.

(f) No person who is in the business of renting personal watercraft shall rent a personal watercraft to any person without obtaining from such person a written acknowledgment that the educational material prepared by the Department of Natural Resources and Environmental Control pursuant to subsection (e) of this section has been read and understood.

68 Del. Laws, c. 185, § 3; 72 Del. Laws, c. 358, §§ 4, 5.;



§ 2214. Exceptions

The restrictions and prohibitions of this subchapter shall not apply to law-enforcement vessels operated by law-enforcement personnel in the performance of their duties, nor shall the provisions of this subchapter apply to any person engaged in a professional exhibition or participating in a regatta, race, marine parade, tournament or exhibition held in compliance with § 2120 of this title.

68 Del. Laws, c. 185, § 3.;



§ 2215. Enforcement; penalties

(a) The Department of Natural Resources and Environmental Control shall be the State agency authorized to promulgate such rules and regulations as are necessary for the safe and proper administration of this subchapter.

(b) The State, each county within this State and each municipality within this State shall have concurrent authority to enforce, each within its respective jurisdiction, the provisions of this subchapter. All fines and penalties collected by a county or municipality as a result of the efforts of that county or municipality to enforce the provisions of this subchapter shall be paid to such county or municipality.

(c) Whoever violates any of the provisions of this subchapter or any regulation promulgated thereunder, shall for the first offense be fined not less than $25 nor more than $50. For each subsequent like offense occurring within 12 months of a prior conviction, the person shall be fined not less than $50 nor more than $100.

(d) The Justice of the Peace Courts shall have jurisdiction over any violation of this subchapter.

68 Del. Laws, c. 185, § 3; 71 Del. Laws, c. 427, § 5.;






Subchapter III Boating Safety Education

§ 2221. Certificate of boating safety education

(a) From and after January 1, 1994, except as provided in § 2222 of this subchapter, a person born on or after January 1, 1978, may not operate on the waters of this State a vessel required to be registered in this State or any other state, or documented by the United States Coast Guard, without first successfully completing a course of instruction prescribed by the Department and obtaining from the Department a certificate of boating safety education.

(b) Any certificate of boating safety issued by any state, and approved by the National Association of State Boating Law Administrators, shall be deemed to be sufficient compliance with the requirements of this section.

(c) A person who is subject to the provisions of subsection (a) of this section shall:

(1) Maintain in the person's possession, at all times while operating a vessel or recreational boat on the waters of this State, the certificate of boating safety education issued by the Department; and

(2) Upon demand of a Fish and Wildlife Agent or any other law-enforcement officer, show the certificate of boating safety education issued by the Department to such agent or officer.

(d) It shall be a defense to any charge under subsection (c) of this section if the person so charged produces in court a Certificate of Boating Safety Education theretofore issued to such person and valid at the time of arrest.

69 Del. Laws, c. 60, § 4; 70 Del. Laws, c. 105, § 24; 71 Del. Laws, c. 427, § 6.;



§ 2222. Exemptions

The following persons shall be exempted from the requirements of this section:

(1) Any person who holds a valid Coast Guard captain's license; or

(2) Any person who holds a valid Delaware River and Bay pilot's license, or its equivalent from another jurisdiction.

69 Del. Laws, c. 60, § 4.;



§ 2223. Powers and duties of the Department

(a) The Department shall coordinate and provide a statewide course of instruction in boating safety education for certification, and insure that courses are available at regular intervals within each county.

(b) Any course of instruction in boating safety education offered by the Department is not required to consist of more than 6 classes, nor to exceed a cumulative total of 12 hours.

(c) Tests may be administered verbally when appropriate.

(d) The Department shall replace, free or at cost, a lost or destroyed boating safety certification originally issued by the Department.

69 Del. Laws, c. 60, § 4.;



§ 2224. Validity of certificate

Once issued, the certification of boating safety education shall be valid for the lifetime of the person to whom it was issued and may not be revoked by the Department or a court of law.

69 Del. Laws, c. 60, § 4.;



§ 2225. Penalties; jurisdiction

(a) Whoever violates § 2221(a) of this title shall for the first offense be fined not less than $50 nor more than $200. For each subsequent like offense, the person shall be fined not less than $100 nor more than $500 or imprisoned for a term not to exceed 6 months, or both.

(b) Whoever violates § 2221(c) of this title shall for the first offense be fined not less than $25 nor more than $115. For each subsequent like offense, the person shall be fined not less than $50 nor more than $230, or be imprisoned not less than 10 nor more than 30 days, or both.

(c) The Justice of the Peace Courts shall have jurisdiction over any violation of this subchapter.

69 Del. Laws, c. 60, § 4; 71 Del. Laws, c. 427, § 7.;









CHAPTER 23. OPERATION OF A VESSEL OR BOAT WHILE UNDER THE INFLUENCE OF INTOXICATING LIQUOR AND/OR DRUGS

§ 2301. Definitions

(a) "Alcohol concentration of 0.08 or more" shall mean:

(1) An amount of alcohol in a sample of a person's blood equivalent to 0.08 or more grams of alcohol per 100 milliliters of blood; or

(2) An amount of alcohol in a sample of a person's breath equivalent to 0.08 or more grams per 210 liters of breath.

(b) "Chemical test" or "test" shall include any form or method of analysis of a person's blood, breath or urine for the purposes of determining alcohol concentration or the presence of drugs which is approved for use by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner, the Delaware State Police Crime Laboratory, any state or federal law-enforcement agency, or any hospital or medical laboratory. It shall not, however, include a preliminary screening test of breath performed in order to estimate the alcohol concentration of a person at the scene of a stop or other initial encounter between a law-enforcement officer and the person.

(c) "Operating a vessel or vessel operation" shall include driving, operating or having actual physical control of a vessel or boat.

(d) "Prior or previous offense" shall mean:

(1) A conviction pursuant to this chapter, or a similar statute of any state, local jurisdiction or the District of Columbia, within 5 years immediately preceding the date of the present offense; or

(2) A conviction, under a criminal statute encompassing death or injury caused to another person by the person's operation of a vessel, where operating a vessel under the influence or with a prohibited alcohol concentration was an element of the offense.

For the purpose of computing the periods of time set out in § 2305 of this title, the period shall run from the date of the commission of the prior or previous offense to the date of the commission of the charged offense. In any proceeding under § 2305 of this title, a person may not challenge the validity of any prior or previous conviction unless that person first successfully challenges the prior or previous conviction in the court in which the conviction arose and provides written notice of the challenge in the present proceeding to the prosecution at least 20 days before trial.

(e) "Underway" shall be defined as any vessel which is not at anchor or made fast ashore.

(f) "Vessel" shall mean every device in, upon or by which any person may be transported upon the water excepting devices moved by human power.

(g) "While under the influence" shall mean that the person is, because of alcohol or drugs or a combination of both, less able than the person would ordinarily have been, either mentally or physically, to exercise clear judgment, sufficient physical control, or due care in the operation of a vessel or boat.

67 Del. Laws, c. 216, § 2; 70 Del. Laws, c. 565, § 1; 75 Del. Laws, c. 437, § 1.;



§ 2302. Operation of a vessel or boat while under the influence of intoxicating liquor and/or drugs

(a) No person shall motor, sail, row, operate, command or have actual physical control of any vessel or boat underway on Delaware waters:

(1) When the person is under the influence of alcohol;

(2) When the person is under the influence of a drug;

(3) When the person is under the influence of any combination of alcohol and any drug;

(4) When the person's alcohol concentration is 0.08 or more; or

(5) When the person's alcohol concentration is, within 4 hours after the time of vessel operation, 0.08 or more.

(b) Any person charged under subsection (a) of this section whose blood alcohol concentration is 8/100 of 1% or more by weight as shown by a chemical analysis of a blood, breath or urine sample taken within 4 hours of the alleged offense shall be guilty of violating subsection (a) of this section. This provision shall not preclude a conviction based on other admissible evidence.

(c) The fact that any person charged with violating this section is or has been legally entitled to use alcohol or a drug shall not constitute a defense against any charge of violating this section.

(d) It shall be an affirmative defense to a prosecution premised on paragraph (a)(5) of this section if the person proves by a preponderance of evidence that the person consumed a sufficient quantity of alcohol after the time of actual vessel operation and before any sampling to cause the person's alcohol concentration to exceed 0.08. Such evidence shall not be admitted unless notice of this defense is given to the prosecution at least 20 days before trial.

(e) The charging document may allege a violation of subsection (a) of this section without specifying any particular paragraph of subsection (a) of this section and the prosecution may seek conviction under any of the paragraphs of subsection (a) of this section.

67 Del. Laws, c. 216, § 2; 70 Del. Laws, c. 565, §§ 2, 3; 75 Del. Laws, c. 437, §§ 1, 2.;



§ 2303. Consent to submit to chemical test

(a) Any person who motors, sails, rows, commands, operates or has actual physical control of a vessel or boat underway on the waters of this State shall be deemed to have given consent, subject to this section and § 2302 of this title, to a chemical test or tests of the person's blood, breath and/or urine for the purpose of determining the presence of alcohol or a drug or drugs. The testing may be required of a person when an officer has probable cause to believe the person is in violation of § 2302 of this title or a local ordinance substantially conforming thereto.

(b) At the time that a chemical test specimen is required, the person may be informed that if testing is refused, the person shall be prohibited from operating a vessel upon Delaware's waters for a period of 1 year.

(c) If there are reasonable grounds to believe that there is impairment by a drug or drugs which are not readily subject to detection by a breath test, a blood and/or urine test may be required even after a breath test has been administered.

(d) Alternative tests; physical incapacity. — If for any reason a person is physically unable to supply enough breath or complete the chemical test, the person shall submit to other chemical tests as designated by the officer, subject to the requirements of subsection (a) of this section. Any person who is unconscious or who is otherwise in a condition rendering the person incapable of refusal shall be deemed to not have withdrawn the consent provided in this section and any test may be performed as provided in subsection (a) of this section.

(e) Refusal to submit as admissible evidence. — Upon any trial of any action or proceeding arising out of the acts alleged to have been committed by any person while in violation of § 2302 of this title, the court may admit evidence of the refusal of such person to submit to a chemical test of the person's breath, blood or urine.

(f) Admissibility in evidence of results of chemical test — For purposes of a conviction premised upon § 2302(a) of this title or any proceeding pursuant to this code in which an issue is whether a person was operating a vessel while under the influence, evidence establishing the presence and concentration of alcohol or drugs in the person's blood, breath or urine shall be relevant and admissible. Such evidence may include the results from tests of samples of the person's blood, breath or urine taken within 4 hours of operating the vessel or at some later time. In any proceeding, the resulting alcohol or drug concentration reported when a test, as defined in § 2301(b) of this title, is performed shall be deemed to be the actual alcohol or drug concentration in the person's blood, breath or urine without regard to any margin of error or tolerance factor inherent in such tests.

(g) Evidence of an alcohol concentration of 0.05 or less in a person's blood, breath or urine sample taken within 4 hours of operating a vessel and tested as defined in § 2301(b) of this title is prima facie evidence that the person was not under the influence of alcohol within the meaning of this chapter. Evidence of an alcohol concentration of more than 0.05 but less than 0.08 in a person's blood, breath or urine sample taken within 4 hours of operating a vessel and tested as defined in § 2301(b) of this title shall not give rise to any presumption that the person was or was not under the influence of alcohol, but such fact may be considered with other competent evidence in determining whether the person was under the influence of alcohol.

(h) Evidence obtained through a preliminary screening test of a person's breath in order to estimate the alcohol concentration of the person at the scene of a stop or other initial encounter between a law-enforcement officer and the person shall be admissible in any proceeding to determine whether probable cause existed to believe that a violation of this Code has occurred. However, such evidence shall not be admissible in the determination of guilt under this section.

(i) Nothing in this section shall preclude conviction of an offense defined in this chapter based solely on admissible evidence other than the results of a chemical test of a person's blood, breath or urine to determine the concentration or presence of alcohol or drugs.

(j) A jury shall be instructed by the court in accordance with the applicable provisions of this section in any proceeding pursuant to this chapter in which an issue is whether a person was operating a vessel while under the influence.

(k) For the purpose of introducing evidence of a person's alcohol concentration pursuant to this section, a report signed by the Forensic Toxologist, Forensic Chemist or State Police Forensic Analytical Chemist who performed the test or tests as to its nature is prima facie evidence, without the necessity of the Forensic Toxologist, Forensic Chemist or State Police Forensic Analytical Chemist personally appearing in court:

(1) That the blood delivered was properly tested under procedures approved by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner or the Delaware State Police Crime Laboratory;

(2) That those procedures are legally reliable;

(3) That the blood was delivered by the officer or persons stated in the report; and

(4) That the blood contained the alcohol therein stated.

(l)(1) Any report introduced under subsection (k) of this section must:

a. Identify the Forensic Toxologist, Forensic Chemist or State Police Forensic Analytical Chemist as an individual certified by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner, the Delaware State Police Crime Laboratory or any county or municipal police department employing scientific analysis of blood, as qualified under standards approved by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner or the Delaware State Police Crime Laboratory to analyze the blood;

b. State that the person made the analysis of the blood under the procedures approved by the Forensic Sciences Laboratory, Office of the Chief Medical Examiner or the Delaware State Police Crime Laboratory; and

c. State that the blood, in the person's opinion, contains the resulting alcohol concentration within the meaning of this chapter.

Nothing in this section precludes the right of any party to introduce any evidence supporting or contradicting the evidence contained in the report entered pursuant to subsections (k) and (l) of this section.

(2) For purposes of establishing the chain of physical custody or control of evidence defined in this section which is necessary to admit such evidence in any proceeding, a statement signed by each successive person in the chain of custody that the person delivered it to the other person indicated on or about the date stated is prima facie evidence that the person had custody and made the delivery stated, without the necessity of a personal appearance in court by the person signing the statement, in accordance with the same procedures outlined in § 4331(3) of Title 10.

(3) In a criminal proceeding, the prosecution shall, upon written demand of a defendant filed in the proceedings at least 15 days prior to the trial, require the presence of the Forensic Toxologist, Forensic Chemist, State Police Forensic Analytical Chemist or any person necessary to establish the chain of custody as a witness in the proceeding. The chain of custody or control of evidence defined in this section is established when there is evidence sufficient to eliminate any reasonable probability that such evidence has been tampered with, altered or misidentified.

(m) The informing or failure to inform the accused concerning the implied consent provision shall not affect the admissibility of such results in any prosecution for a violation of § 2302(a) of this title.

(n) The doctor-patient privilege shall not apply to the disclosure to law-enforcement personnel nor the admissibility into evidence in any criminal proceeding of the results of a chemical test of a person's blood, breath or urine for the purpose of determining the alcohol or drug content of the person's blood irrespective of whether such test was done at the request of a treating physician, other medical personnel or a peace officer.

67 Del. Laws, c. 216, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 565, §§ 4, 5; 75 Del. Laws, c. 437, § 1.;



§ 2304. Refusal to submit to chemical test

(a) If any person requested refuses to submit to a chemical test pursuant to § 2303 of this title, after being informed of the penalty for said refusal, that person shall be prohibited from operating a vessel upon Delaware waters for a period of 1 year. This prohibition shall begin the day of said refusal.

(b) The Secretary of the Department shall notify in writing said persons of this prohibition and its duration and shall maintain a list of these individuals.

(c) Operation upon Delaware waters during the period of prohibition provided in subsection (a) of this section shall be punished by a fine of not less than $500 nor more than $2,000 and/or 30 days in jail.

67 Del. Laws, c. 216, § 2.;



§ 2305. Penalties; jurisdiction

Whoever is convicted of a violation of § 2302 of this title shall:

(1) For the first offense, be fined not less than $200 nor more than $1,000, or imprisoned not less than 60 days nor more than 6 months, or both.

(2) For a second offense occurring within 5 years from a prior offense, be fined not less than $500 nor more than $2,000 and imprisoned not less than 60 days nor more than 18 months. No person sentenced under this paragraph shall receive a suspended sentence.

(3) For a third offense occurring within 5 years from a prior offense, be guilty of a class G felony, be fined not less than $1,000 nor more than $3,000 and imprisoned not less than 1 year nor more than 2 years. The provisions of § 4205(b)(7) or § 4217 of Title 11 or any other statute to the contrary notwithstanding, the first 3 months of the sentence shall not be suspended, but shall be served at Level V and shall not be subject to an early release, furlough or reduction of any kind. No conviction for violation of this chapter for which a sentence is imposed pursuant to this paragraph shall be considered a predicate felony conviction for sentencing pursuant to § 4214 of Title 11. No offense for which sentencing pursuant to this subsection is applicable shall be considered an underlying felony for a murder in the first-degree charge pursuant to § 636(a)(2) of Title 11.

(4) For a fourth or subsequent offense occurring any time after 3 prior offenses, be guilty of a class E felony, be fined not less than $2,000 nor more than $6,000 and imprisoned not less than 2 years nor more than 5 years. The provisions of this title or any other statute notwithstanding, a court may consider prior offenses outside a 5-year period for sentencing pursuant to this paragraph. The provisions of § 4205(b)(5) or § 4217 of Title 11 or any other statute to the contrary notwithstanding, the first 6 months of the sentence shall not be suspended, but shall be served at Level V and shall not be subject to any early release, furlough or reduction of any kind. No conviction for violation of this chapter for which a sentence is imposed pursuant to this paragraph shall be considered a predicate felony conviction for sentencing pursuant to § 4214 of Title 11. No offense for which sentencing pursuant to this paragraph is applicable shall be considered an underlying felony for a murder in the first-degree charge pursuant to § 636(a)(2) of Title 11.

(5) In addition to the penalties otherwise authorized by this section, a person convicted of a violation of § 2302(a) of this title, committed while a person who has not yet reached that person's seventeenth birthday is on or in the vessel shall:

a. For the first offense, be fined an additional minimum of $200 and not more than an additional $1,000 and sentenced to perform a minimum of 40 hours of community service in a program benefiting children.

b. For each subsequent like offense, be fined an additional minimum of $500 and not more than an additional $2,000 and sentenced to perform a minimum of 80 hours of community service in a program benefiting children.

c. Violation of this paragraph shall be considered as an aggravating circumstance for sentencing purposes for a person convicted of a violation of § 2302(a) of this title. Nothing in this paragraph shall prevent conviction for a violation of both § 2302(a) of this title and any offense as defined elsewhere by the laws of this State.

d. Violation of or sentencing pursuant to this paragraph shall not be considered as evidence of either comparative or contributory negligence in any civil suit or insurance claim, nor shall a violation of or sentencing pursuant to this paragraph be admissible as evidence in the trial of any civil action.

(6) A person who has been convicted of prior or previous offenses under this chapter need not be charged as a subsequent offender in the complaint, information or indictment against the person in order to render the person liable for the punishment imposed by this chapter on a person with prior or previous offenses under this chapter. However, if at any time after conviction and before sentence, it shall appear to the Attorney General or to the sentencing court that by reason of such conviction and prior or previous convictions, a person should be subjected to paragraph (3) or (4) of this section, the Attorney General shall file a motion to have the defendant sentenced pursuant to those provisions. If it shall appear to the satisfaction of the Court at a hearing on the motion that the defendant falls within paragraph (3) or (4) of this section, the Court shall enter an order declaring the offense for which the defendant is being sentenced to be a felony and shall impose a sentence accordingly.

(7) The Justice of the Peace Courts shall have jurisdiction for violations of this chapter, except those offenses which must be sentenced pursuant to paragraph (3) or (4) of this section.

(8) In addition to the penalties prescribed in paragraphs (2), (3) and (4) of this section, anyone convicted of a subsequent like offense shall be ordered to complete a program of education or rehabilitation which may include inpatient treatment and be followed by such other programs as established by the training facility, not to exceed a total of 15 months, and pay a fee not to exceed the maximum fine.

67 Del. Laws, c. 216, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 565, § 6.;



§ 2306. Enforcement of chapter

In addition to any other powers of arrest, any law-enforcement officer is hereby authorized to arrest without warrant any person who the officer has probable cause to believe has violated the provisions of this chapter, regardless of whether the alleged violation was committed in the presence of such officer. This authority to arrest extends to any hospital or other medical treatment facility located beyond the territorial limits of the officer's jurisdiction provided there is probable cause to believe that the violation of this chapter occurred within the officer's jurisdiction. This authority to arrest also extends to any place where the person is found within 4 hours of the alleged operation of a vessel if there is reason to believe the person has fled the scene of an accident in which the person was involved, and provided there is probable cause to believe that the violation of this chapter occurred within the officer's jurisdiction.

67 Del. Laws, c. 216, § 2; 70 Del. Laws, c. 565, § 7.;



§ 2307. Persons qualified to administer tests

Any person qualified under § 2746 of Title 21 shall be qualified for the purposes of this chapter to withdraw blood from a person submitting to a chemical test or obtaining a specimen of breath or urine under this chapter.

67 Del. Laws, c. 216, § 2.;



§ 2308. Disposition of vessel and property

(a) Where the only person on a vessel is an individual suspected of violating this chapter, the following procedure shall apply:

(1) The vessel shall be towed to a safe port and be secured.

(2) An inventory of the vessel's contents shall be made. The occupant of the vessel shall sign the inventory and receive a copy thereof.

(3) All contents of the vessel shall be secured on the boat whenever possible. If it is not possible to secure the contents on the vessel, the contents must be secured safely elsewhere.

(4) The vessel shall remain secured until the vessel's occupant or the occupant's designee is capable of assuming responsibility for the vessel.

(b) Where more than 1 person is on a vessel which has been stopped for a suspected violation of this chapter, the following procedure shall apply:

(1) The vessel shall be towed to a safe port and be secured unless there is a competent person on the vessel who is designated by the operator to take responsibility for the vessel.

(2) If there is no competent person on the vessel to operate it, the procedures set forth in subsection (a) of this section shall apply.

(c) A vessel shall be considered at "a safe port and be secured" if:

(1) The vessel is placed at a marina under a bailment contract with the marina operator, at the owner's expense. The marina operator must be paid a storage fee by the owner or operator upon release of the vessel. When a vessel is placed at a marina, the marina operator shall sign and receive a copy of the inventory of the vessel; or

(2) The vessel is transported to a state-operated facility.

(d) Where a vessel which has been stopped for a suspected violation of this chapter has been damaged or has caused damage as a result of its operation in violation of the chapter, the vessel may, at the direction of the investigating agency, be removed and impounded for evidentiary purposes. The vessel shall be inventoried pursuant to paragraph (a)(2) of this section, but the vessel shall not be released until evidentiary processing is completed.

67 Del. Laws, c. 216, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 24. EXEMPTIONS FROM CIVIL LIABILITY FOR RENDERING VESSEL TRAFFIC INFORMATION SERVICES

§ 2401. Definitions

As used in this chapter:

(1) The term "sponsors and operators" shall mean The Pilots' Association for the Bay and River Delaware and the Ports of Philadelphia Maritime Exchange.

(2) The term "watch officer" means any river pilot, licensed as such by any state, or any person otherwise certified by the sponsors and operators, and who is maintaining a vessel traffic watch at any designated vessel information traffic station serving the water within the Delaware River and Bay and their tributaries and approaches, including the Chesapeake and Delaware Canal or any other water within the territorial limits of the State.

68 Del. Laws, c. 46, § 1.;



§ 2402. Limitation of liability of watch officers and vessel traffic information service entities

(a) The liability of any watch officer who renders informational and/or communications assistance to vessels entering, leaving or transiting the Delaware River and Bay and their tributaries and approaches, including the Chesapeake and Delaware Canal or any other water within the territorial limits of the State for damages caused by or related to such assistance shall be limited to acts or omissions of such watch officer which can be shown to have been the result of gross negligence, reckless, wilful, wanton and/or intentional acts of misconduct on the part of such watch officer.

(b) The liability of The Pilots' Association for the Bay and River Delaware and the Ports of Philadelphia Maritime Exchange, which sponsor and operate the vessel traffic information service for damages caused by or related to such sponsorship or operation shall be limited to acts or omissions which can be shown to have been the result of gross negligence, reckless, wilful, wanton and/or intentional acts of misconduct on part of such sponsors and operators.

68 Del. Laws, c. 46, § 1.;









Title 24 - Professions and Occupations

CHAPTER 1. BOARD OF ACCOUNTANCY

§ 101. Objectives and functions

The primary objective of the Board of Accountancy, to which all other objectives and purposes are secondary, is to protect the general public (specifically those persons who are direct recipients of services regulated by this chapter) from unsafe practices, including incompetent auditing, accounting and tax services rendered by certificate and permit holders, and from occupational practices which tend to reduce competition or fix the price of services rendered. Secondary objectives of the Board include maintaining minimum standards of competency in accounting, auditing and tax services rendered by certificate and permit holders and maintaining minimum standards in the delivery of such services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence, shall monitor complaints brought against practitioners regulated by the Board, adjudicate such complaints at formal hearings, promulgate rules and regulations, and impose sanctions where necessary against practitioners.

71 Del. Laws, c. 139, § 1.;



§ 102. Definitions

The following definitions shall apply, unless the definition is inappropriate for the context:

(1) "Board" means the Delaware State Board of Accountancy.

(2) "Certificate" means a certificate of "certified public accountant" issued by the Board pursuant to this chapter or the prior law of this State, or a reciprocal certificate of certified public accountant issued by this Board.

(3) "Certified public accountant" means the holder of a certificate and permit to practice.

(4) "Certified public accounting" or "the practice of certified public accountancy" means public accounting that is being practiced by a certified public accountant.

(5) "Division" means the State of Delaware Division of Professional Regulation.

(6) "Firm" means a sole proprietorship, partnership, corporation or any other entity authorized under Delaware law or a similar statute of another state.

(7) "Nonpublic entity" means an entity other than one whose securities trade in a public market either on a stock exchange (domestic or foreign) or in the over-the-counter market, including securities quoted only locally or regionally, or an entity that makes a filing with a regulatory agency in preparation for the sale of any of its securities in a public market.

(8) "Permit" or "permit to practice" means a permit issued by the Board to practice either public accountancy or certified public accountancy.

(9) "Principal place of business" means the office location designated by the practice privilege holder for purposes of substantial equivalency and reciprocity.

(10) "Public accountant" means the holder of a permit to practice public accountancy.

(11) "Public accounting" or "practice of public accountancy" means the performance, or offer to perform, for a client or a potential client, by a person or firm holding itself out to the public as a permit holder, of 1 or more kinds of services involving the use of accounting or auditing skills, including the issuance of reports or financial statements, or of 1 or more kinds of management advisory, financial advisory or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters.

(12) "Regulation" means any rule or regulation duly adopted by the Board.

(13) "State" means any state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam; except that "this State" means the State of Delaware.

(14) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to accountancy.

60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 71 Del. Laws, c. 139, § 1; 74 Del. Laws, c. 262, § 1; 75 Del. Laws, c. 128, § 1; 76 Del. Laws, c. 418, § 1.;



§ 103. Board of Accountancy; appointments; qualifications; term; vacancies

(a) There is created a State Board of Accountancy which shall administer and enforce this chapter.

(b) The Board shall consist of 9 members who are residents of this State and are appointed by the Governor, as follows:

(1) Four certified public accountants, 3 of whom must hold valid permits to practice certified public accountancy;

(2) Two public accountants who hold valid permits to practice public accountancy;

(3) Two members from the public at large; and

(4) One public member who is employed full time in the field of post secondary accounting education, except that this provision shall not become effective until the attorney filling the position as of August 1, 2008, vacates the position or until that attorney's term ends, whichever first occurs.

(c) To serve on the Board, the public members referred to in paragraph (b)(3) of this section, shall not be nor ever have been a certified public accountant or public accountant, nor a member of the immediate family of a certified public accountant or public accountant; shall not be nor ever have been employed by a person or firm which provides certified public accounting or public accounting services; shall not have a material financial interest in the providing of goods and services to any person or firm which provides accounting services; nor have been engaged in an activity directly related to accounting services. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(d) Except as provided in subsection (e) of this section, each member shall serve for a term of 3 years and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(e) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period shall again be appointed to the Board until an interim period of at least 3 years has expired since such person last served.

(f) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (e) of this section, unless such amendment or revision amends this section to permit such an appointment.

(g) No member of the Board of Accountancy, while serving on the Board, shall be an officer (president, chairperson, president-elect, vice president, secretary or treasurer) of a professional accounting organization, including the American Institute of Certified Public Accountants (AICPA), the Delaware Society of Certified Public Accountants (DSCPA), the National Society of Public Accountants (NSPA), the Delaware Association of Public Accountants (DAPA) or any other professional accounting association.

(h) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to members of the Board and to all agents appointed or otherwise employed by the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings or fails to attend at least half of all regular business meetings during any calendar year shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, and, in addition, shall receive $50 for each meeting attended, but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

27 Del. Laws, c. 98, § 2; Code 1915, § 980; 32 Del. Laws, c. 48, § 2; Code 1935, § 1091; 46 Del. Laws, c. 110, § 1; 24 Del. C. 1953, § 101; 50 Del. Laws, c. 167, § 1; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 67 Del. Laws, c. 368, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1; 76 Del. Laws, c. 418, § 2.;



§ 104. Officers; meetings; conduct of business; quorum; absences

(a) The Board shall hold a regularly scheduled business meeting at least once in each quarter of a calendar year and at such other times as the president may deem necessary, or at the request of a majority of Board members.

(b) The Board shall elect annually from its members a president and a secretary. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive years.

(c) A majority of members of the Board shall constitute a quorum for the transaction of all business and no disciplinary action shall be taken without the affirmative vote of at least 5 members.

(d) Minutes of all meetings shall be recorded and copies shall be maintained by the Division. At any hearing in which evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

27 Del. Laws, c. 98, § 2; Code 1915, § 980; 32 Del. Laws, c. 48, § 2; Code 1935, § 1091; 46 Del. Laws, c. 110, § 1; 24 Del. C. 1953, § 101; 50 Del. Laws, c. 167, § 1; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1.;



§ 105. Powers and duties

(a) The Board of Accountancy shall have the authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected, where such notice can reasonably be given. Each rule or regulation shall implement or clarify a specific section of this chapter; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State;

(2) Designate the application form to be used by all applicants for certification and permits to practice, and to process all applications;

(3) Designate a written examination to be taken by persons applying for certification or permit, as follows:

a. The Board shall adopt the Uniform Certified Public Accountant Examination as the national examination to be taken by all applicants for certification as certified public accountants and use the advisory grading service of the American Institute of Certified Public Accountants (AICPA), or its successor organization.

b. The Board shall adopt the examination recognized by the National Society of Public Accountants (NSPA) as the national examination to be taken by applicants for permits as public accountants and use the advisory grading service of the NSPA.

c. The Division shall have the power to review, approve and execute all contracts for examination services;

(4) Provide notice and information to applicants regarding their applications;

(5) Designate the requirements for the issuance of certificates and permits to practice consistent with the provisions of this chapter;

(6) Issue certificates to all persons who meet the qualifications for certification;

(7) Issue permits to practice to individuals and firms who meet the qualifications of this chapter;

(8) Require the completion of continuing education requirements for all certificate and permit holders;

(9) Evaluate certified records to determine whether an applicant for a certificate and/or permit to practice, who has been previously licensed or certified, or who has held a certificate and/or permit in another jurisdiction, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses;

(10) Refer all complaints from licensees and the public concerning accountants and the practice of public accounting or certified public accounting, or concerning practices of the Board or of the profession, or concerning the unlicensed practice of public accountancy or certified public accountancy, to the Division for investigation pursuant to § 8735 of Title 29 and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint. Such member shall recuse himself or herself from the deliberations on the complaint;

(11) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter, the Administrative Procedures Act (Chapter 101 of Title 29) and § 8735 of Title 29. Where such provisions conflict with the provisions of this chapter, this chapter shall govern. The Board shall determine whether or not a person or firm shall be subject to a disciplinary hearing, and, if so, shall conduct such hearing in accordance with this chapter, the Administrative Procedures Act (Chapter 101 of Title 29) and § 8735 of Title 29;

(12) Where it has been determined, after a disciplinary hearing, that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed;

(13) Bring proceedings in the courts for the enforcement of this chapter;

(14) To become a member of the National Association of State Boards of Accountancy or its successor organization and to pay such dues which that association shall establish; to send delegates to its meetings; and to assist members attending that association's meetings; and

(15) To require all applicants for permits to practice to obtain a passing grade on the Code of Ethics examination administered and graded by the American Institute of Certified Public Accountants (AICPA).

(b) The Board of Accountancy shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of accountancy.

27 Del. Laws, c. 98, § 3; Code 1915, § 982; 32 Del. Laws, c. 48, §§ 2, 3; Code 1935, § 1093; 24 Del. C. 1953, § 106; 50 Del. Laws, c. 167, § 3; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1; 74 Del. Laws, c. 262, § 2; 76 Del. Laws, c. 418, § 3.;



§ 106. Certificate or permit required

(a) The use of the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that a person is a certified public accountant shall be limited to a person who holds a valid certificate and permit to practice issued by the Board pursuant to this chapter or issued under the laws of another jurisdiction, except that a person who holds a valid certificate, but is not engaged in the practice of certified public accountancy or public accountancy, may use the abbreviation "CPA"; provided, that it is clearly indicated that such person is not holding himself or herself out as practicing certified public accountancy.

(b) The use of the title or designation "public accountant" or the abbreviation "PA" or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that such person is a public accountant shall be limited to a person who holds a valid permit to practice.

27 Del. Laws, c. 98, § 1; Code 1915, § 981; Code 1935, § 1092; 24 Del. C. 1953, § 103; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1; 75 Del. Laws, c. 128, § 2.;



§ 107. Certificate and permit requirements for certified public accountancy

(a) Each person who intends to be or is engaged in the practice of certified public accountancy in this State, whether as a principal or employee of a firm, shall be required to obtain and maintain a valid certificate and permit to practice certified public accountancy, or to qualify for the practice privilege under § 108 of this title. The Board shall grant or renew permits to persons who make application and demonstrate their qualifications in accordance with this section. A certificate and permit to practice certified public accountancy shall be granted by the Board to any person who meets the following requirements:

(1) Is of good character. For purposes of the section, "good character" means that an applicant has not been convicted of a crime that is substantially related to the practice of accountancy; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(1) of this section, if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing accountancy in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare;

(2) Has completed at least 150 semester hours of college education including a baccalaureate or higher degree conferred by an accredited college or university acceptable to the Board, the total educational program to include an accounting concentration or equivalent as determined by Board rule to be appropriate;

(3) Unless otherwise provided in § 113 of this title, has successfully passed the Uniform Certified Public Accountant Examination and/or such successor examinations as may be required to qualify for a certificate, provided that the applicant may not sit for said exams until that applicant has successfully completed at least 120 semester hours of college education including a baccalaureate or higher degree conferred by an accredited college or university acceptable to the Board, the total educational program to include an accounting concentration or equivalent as determined by Board rule to be appropriate;

(4) Has passed the AICPA self-study course and examination in professional ethics; and

(5) Has had 1 year of experience. This experience shall include providing any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax or consulting skills all of which was verified by a certified public accountant, meeting requirements prescribed by the Board by rule. This experience would be acceptable if it was gained through employment in government, industry, academia or public practice.

(6) If an applicant's certificate was issued more than 4 years prior to the application for issuance of an initial permit under this section, then the applicant, in the 2 years immediately preceding such application must have completed no less than 80 hours of continuing professional education that would have been applicable under subsection (d) or (e) of this section for renewal of such permit.

(b) The Board shall grant or deny any such application for a certificate and permit no later than 120 days after the application is filed in proper form. The Board may refuse or reject an applicant if the Board finds that the applicant has failed to meet the requirements in subsection (a) of this section; has misstated or misrepresented a material fact in connection with the applicant's application; has violated any section of the Code of Professional Conduct for Accountants; has practiced public accountancy or certified public accountancy without being registered in accordance with this chapter; or comes within the provisions of subsection (f) of this section.

(c) In the event that the Board has questions about an applicant's qualifications or application materials, the Board may request an explanation or additional information.

(d) A certificate and permit to practice will be issued to applicants who satisfy the requirements of subsection (a) of this section. Permits shall be renewed biennially. An applicant for renewal of a permit under this section shall show that the applicant has completed no less than 80 hours of continuing professional education in accordance with the Board guidelines during the 2-year renewal period that has elapsed since the last biennial renewal date. If an applicant's initial permit to practice was issued less than 2 years prior to the renewal date, the applicant must fulfill the following continuing professional education requirements:

(1) No continuing education requirement if initial permit was issued less than 1 year prior to the renewal date; or

(2) A prorated continuing professional education requirement based on 80 hours (but no less than 40 hours) if initial permit was issued 1 year or more, but less than 2 years, prior to the renewal date.

(e) The Board may also provide by regulation that fulfillment of continuing professional education requirements of other states will be accepted in lieu of the requirements of subsection (d) of this section; provided, that such other states require at least 80 hours in a 2-year period.

(f) An applicant for initial issuance of a certificate and permit or renewal of permits under this section shall not have engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter and have no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the applicant has previously held or currently holds a permit to practice. Each holder of or applicant for a certificate and permit under this section shall notify the Board in writing, within 30 days after its occurrence, of any issuance, denial, revocation or suspension of a certificate or permit by another state or jurisdiction.

(g) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent or intentionally supplied false information, it shall report its findings to the Attorney General for further action.

(h) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the applicant than for other applicants or permit holders; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(i) Persons who have held valid certificates since June 30, 1985, which were previously issued under former § 107 of this title, but who have never obtained a permit to practice certified public accountancy, are deemed to hold valid certificates and may petition the Board for a permit to practice pursuant to this section.

27 Del. Laws, c. 98, § 3; Code 1915, § 982; 32 Del. Laws, c. 48, §§ 2, 3; Code 1935, § 1093; 45 Del. Laws, c. 82, § 1; 24 Del. C. 1953, § 104; 50 Del. Laws, c. 167, § 2; 55 Del. Laws, c. 193; 58 Del. Laws, c. 511, § 49; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1; 72 Del. Laws, c. 468, § 1; 74 Del. Laws, c. 262, § 3; 75 Del. Laws, c. 128, § 3; 75 Del. Laws, c. 436, § 1; 76 Del. Laws, c. 418, §§ 4-12; 77 Del. Laws, c. 199, § 1; 78 Del. Laws, c. 44, §§ 1, 2.;



§ 108. Substantial equivalency

(a)(1) An individual whose principal place of business is not in this State and who holds a valid license as a certified public accountant from any state which the NASBA National Qualification Appraisal Service has verified to be in substantial equivalence with the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act shall be presumed to have qualifications substantially equivalent to this State's requirements and shall have all the privileges of certificate and permit holders of this State without the need to obtain a certificate or permit under § 107 of this title. Notwithstanding any other provision of law, an individual who offers or renders professional services, whether in person, by mail, telephone or electronic means, under this section shall be granted practice privileges in this State and no notice or other submission shall be provided by any such individual. Such an individual shall be subject to the requirements in paragraph (a)(3) of this section.

(2) An individual whose principal place of business is not in this State and who holds a valid license as a certified public accountant from any state which the NASBA National Qualification Appraisal Service has not verified to be in substantial equivalence with the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act shall be presumed to have qualifications substantially equivalent to this State's requirements and shall have all the privileges of certificate and permit holders of this State without the need to obtain a certificate or permit under § 107 of this title if such individual obtains from the NASBA National Qualification Appraisal Service verification that such individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act. Any individual who passed the Uniform CPA Examination and holds a valid license issued by any other state prior to January 1, 2012, may be exempt from the education requirement in § 107(a)(2) of this title for purposes of this paragraph (a)(2). Notwithstanding any other provision of law, an individual who offers or renders professional services, whether in person, by mail, telephone or electronic means, under this section shall be granted practice privileges in this State and no notice or other submission shall be provided by any such individual. Such an individual shall be subject to the requirements in paragraph (a)(3) of this section.

(3) An individual licensee of another state exercising the privilege afforded under this section and the firm which employs that licensee hereby simultaneously consent, as a condition of the grant of this privilege:

a. To the personal and subject matter jurisdiction and disciplinary authority of the Board;

b. To comply with this chapter and the Board's rules;

c. That in the event the license from the state of the individual's principal place of business is no longer valid, the individual will cease offering or rendering professional services in this State individually and on behalf of a firm; and

d. To the appointment of the State Board which issued their license as their agent upon whom process may be served in any action or proceeding by this Board against the licensee.

(b) A permit holder of this State offering or rendering services or using that permit holder's CPA title in another state shall be subject to disciplinary action in this State for an act committed in another state for which the permit holder would be subject to discipline for an act committed in the other state. The Board shall be required to investigate any complaint made by the board of accountancy of another state.

(c) Practice within this State by individuals who qualify for the practice privilege under this section shall not obligate a firm that does not maintain an office in this State to obtain a firm permit under § 111 of this title.

76 Del. Laws, c. 418, § 13.;



§ 109. Reciprocity

(a) The Board shall issue a permit to a holder of a certificate or permit issued by another state upon a showing that the applicant:

(1) Meets all current requirements in this State for issuance of a certificate or permit at the time the application is made;

(2) At the time of the issuance of the applicant's certificate or permit in the other state, met all such requirements then applicable in this State;

(3) Has had 5 years' experience in the practice of certified public accountancy or its equivalent, with such experience having been obtained after passing the examination upon which the applicant's certificate was based and within the 10 years immediately preceding the applicant's application; or

(4) Meets the requirements of § 107(a)(5) of this title, the requirements of § 107(a)(6) of this title, if applicable, and, the requirements of § 107(f) of this title.

(b) The applicant shall contact the licensing authority or comparable agency in such other jurisdiction or jurisdictions in which the applicant currently or previously has been authorized to practice and shall request that the jurisdiction provide a certified statement as to whether or not there are or have been any disciplinary proceedings or unresolved complaints pending against the applicant, or whether the applicant has engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter. In the event that a disciplinary proceeding or unresolved complaint is pending, the applicant shall not be issued a permit until the proceeding or complaint has been resolved. Applicants for permits to practice in this State shall be deemed to have given consent to the release of such information and to waive all objections to the admissibility of such evidence.

71 Del. Laws, c. 139, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 128, § 4; 76 Del. Laws, c. 418, § 14.;



§ 110. Requirements for permits to practice public accountancy

(a) Each person who intends to be or is engaged in the practice of public accountancy in this State, whether as a principal of a firm or an employee of a firm, shall be required to obtain and maintain a valid permit to practice public accountancy. The Board shall grant and/or renew permits to persons who make application and demonstrate their qualifications in accordance with this section.

(b) Permits shall be issued and renewed for periods of 2 years. The Board shall grant or deny any application for issuance or renewal of a permit no later than 120 days after the application is filed in proper form. In any case, where the applicant seeks the opportunity to show that issuance or renewal of a permit was mistakenly denied, or where the Board is not able to determine whether a permit should be granted or denied, the Board may issue to the applicant a provisional permit, which shall expire 90 days after its issuance or when the Board determines whether or not to issue or renew the permit for which application was made, whichever shall first occur.

(c) An applicant for initial issuance of a permit under this section shall show that the applicant:

(1) Meets the requirements of § 107(a)(1) of this title;

(2) Holds, at a minimum, an associate degree, conferred by an accredited college or university, or a degree from an accredited 2-year college with a concentration in accounting, or what the Board determines to be substantially the equivalent of such concentration;

(3) Has passed either all parts of the examination recognized by the National Society of Public Accountants or both the Accounting and Reporting and Auditing portions of the Uniform Certified Public Accounting Examination;

(4) Has passed the AICPA self-study course and examination in professional ethics; and

(5) Has not engaged in any acts or offenses that would be grounds for disciplinary action under this chapter and has no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the individual has been or currently holds a permit to practice. Each holder of or applicant for a permit under this section shall notify the Board in writing, within 30 days after its occurrence, of any issuance, denial, revocation or suspension of a permit by another state.

(d) An applicant for renewal of a permit under this section shall show that the applicant has completed no less than 80 hours of continuing professional education in accordance with Board guidelines during the 2-year renewal period that has elapsed since the last biennial renewal date. Prorated continuing professional education requirements consisting of no less than 40 hours are to be met by an applicant whose initial permit was issued less than 2 years and at least 1 year prior to the renewal date. No continuing professional education is required of an applicant whose initial permit was issued less than 1 year prior to the renewal date. The Board may also provide by regulation that fulfillment of continuing professional education requirements of other states will be accepted in lieu of the foregoing requirements; provided, that such other states require at least 80 hours in a 2-year period.

65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1; 76 Del. Laws, c. 418, § 15.;



§ 111. Requirements for permits to practice by firms

(a) Each firm which maintains an office in this State and which intends to be or is engaged in the practice of certified public accountancy or the practice of public accountancy in this State shall be required to obtain and maintain a valid permit to practice. The Board shall grant or renew permits to firms that make application and demonstrate their qualifications in accordance with this section.

(b) Permits shall be renewed biennially. The Board shall grant or deny any application for issuance or renewal of a permit no later than 120 days after the application is filed in proper form. In any case where the applicant seeks the opportunity to show that issuance or renewal of a permit was mistakenly denied or where the Board is not able to determine whether it should be granted or denied, the Board may issue to the applicant a provisional permit, which shall expire 90 days after its issuance or when the Board determines whether or not to issue or renew the permit for which the application was made, whichever shall first occur.

(c) An applicant for initial issuance or renewal of a permit to practice certified public accountancy under this section shall be required to show that each principal who performs services in this State, or who performs services for a client or clients located in this State, and each employee holding a certificate who performs services in this State, or who performs services for a client or clients located in this State, except for employees who have not as yet accumulated sufficient experience to qualify for a permit under § 107 of this title, holds a valid individual permit to practice certified public accountancy issued under § 107 of this title or qualifies for the practice privilege under § 108 of this title.

(d) An applicant for initial issuance or renewal of a permit to practice public accountancy under this section shall be required to show that each principal who performs services in this State, or who performs services for a client or clients located in this State, and each employee who performs services in this State, or who performs services for a client or clients located in this State, except for employees who have not as yet met the requirements to qualify for a permit under § 110 of this title, holds a valid individual permit to practice.

(e) For purposes of this section, the employees of a public accounting firm with its principal office or offices outside of this State must obtain a permit for those employees who work in excess of 80 hours in this State or who work for a client or clients located in this State. However, any firm which is engaged to practice certified public accountancy or public accountancy in this State, for even 1 hour, is required to obtain a permit. Every principal of a public accounting firm who is responsible for the accounting work in this State shall obtain an individual permit to practice under § 110 of this title.

(f) An applicant for initial issuance or renewal of a permit to practice under this section shall be required to register each office of the firm within this State with the Board and to show that each such office is under the charge of a person holding a valid permit to practice issued under this chapter or qualifies for the practice privilege under § 108 of this title.

(g) Each holder of or applicant for a permit under this section shall notify the Board in writing, within 30 days after its occurrence, of any change in the identities of principals who work regularly within this State, of any change in the number or location of offices within this State, of any change in the identity of the persons supervising such offices and of any issuance, denial, revocation or suspension of a permit issued by any other State to the firm or to any principal or employee regulated by this Board.

(h) A firm that does not maintain an office in this State may engage in the practice of certified public accountancy in this State through an individual practicing pursuant to the practice privilege afforded by § 108 of this title without obtaining a permit under this section or otherwise notifying the Board.

65 Del. Laws, c. 167, § 1; 71 Del. Laws, c. 139, § 1; 75 Del. Laws, c. 128, § 5; 76 Del. Laws, c. 418, § 16.;



§ 112. Professional responsibilities

While § 111(a) of this title requires firms to obtain permits to practice, and § 102(6) of this title defines "firm" to include valid partnerships and corporations, this chapter shall not be interpreted to alter professional responsibility standards. All firms and accountants practicing in firms shall continue to be bound by professional responsibility standards no less stringent than those stated in § 608 of Title 8.

71 Del. Laws, c. 139, § 1.;



§ 113. Examinations

The Board may, by regulation, prescribe the terms and conditions for granting credit to a candidate for a certificate or an applicant for a permit to practice public accountancy based on the candidate's or applicant's satisfactory completion of a written examination in any 1 or more of the subjects of the Uniform Certified Public Accountant Examination, the examination recognized by the National Society of Public Accountants and any written examination in any other subject or subjects given by the Board or by the licensing authority in any other jurisdiction.

27 Del. Laws, c. 98, § 3; Code 1915, § 982; 32 Del. Laws, c. 48, §§ 2, 3; Code 1935, § 1093; 24 Del. C. 1953, § 105; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1.;



§ 114. Waiver of examination

The Board may waive the examination of and issue a certificate and permit to practice to any person possessing qualifications equivalent to those set forth in § 107(a) of this title who, at the time of application:

(1) Is engaged full-time in the practice of certified public accountancy in this State; and

(2) Is the holder of a certificate under the laws of another jurisdiction; provided, that the requirements for such certificate in the jurisdiction which has granted it to the applicant are, in the opinion of the Board, comparable to those provided in this chapter or is the holder of a currently valid certificate, license or degree of a foreign country constituting a recognized qualification for the practice of public accountancy in such country, which in the opinion of the Board, is comparable to that of a certified public accountant of this State.

27 Del. Laws, c. 98, § 4; Code 1915, § 983; Code 1935, § 1094; 45 Del. Laws, c. 82, § 2; 24 Del. C. 1953, § 107; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 71 Del. Laws, c. 139, § 1; 75 Del. Laws, c. 128, § 6.;



§ 115. Prohibited acts; limitation of services

(a) No person or firm shall perform compilation, review or audit services, as defined by the American Institute of Certified Public Accountants (AICPA), except holders of a valid permit to practice.

(b) Audit services provided by holders of permits to practice public accountancy shall be limited to services for nonpublic entities.

65 Del. Laws, c. 167, § 1; 71 Del. Laws, c. 139, § 1.;



§ 116. Complaints

(a) The Board or any aggrieved person may file a complaint against any individual or firm holding a permit to practice or any certificate holder. All complaints shall be received and investigated by the Division in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation. The Division may refer a complaint against an individual practicing under § 108 of this title to the state of licensure for handling.

(b) When it is determined that an individual or firm is engaged in the practice of certified public accountancy or public accountancy without having first obtained the appropriate permit, the Board shall apply to the office of the Attorney General to issue a cease and desist order after formally warning the individual or firm in accordance with the provisions of this chapter.

(c) Any complaints involving allegations of unprofessional conduct or incompetence shall be investigated by the Division of Professional Regulation.

71 Del. Laws, c. 139, § 1; 76 Del. Laws, c. 418, § 17.;



§ 117. Grounds for discipline

An individual holding a certificate and any individual or firm holding a permit to practice shall be subject to those disciplinary actions set forth in § 118 of this title if, after a hearing, the Board finds that the individual or firm:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire or renew a certificate or permit to practice or be otherwise authorized to practice accountancy; or impersonated another person holding a certificate or permit to practice; or allowed another person to use the individual's certificate or permit to practice; or aided or abetted a person not holding a certificate or permit to practice to represent himself or herself as holding a certificate or permit to practice;

(2) Has engaged in an act of fraud or gross negligence in the practice of accounting or engaged in dishonorable, unethical or unprofessional conduct intended to or likely to deceive, defraud or harm the public;

(3) Has been found guilty of or has entered a plea of guilty or nolo contendere to a crime that is substantially related to the practice of accountancy;

(4) Has been subject to disciplinary sanction or censured or has had the individual's certificate or permit to practice revoked or suspended in any other state for any cause other than failure to pay an annual registration fee;

(5) Has been subject to disciplinary sanction or censured or has had the individual's right to practice revoked before any state or federal agency; or

(6) Has violated a lawful provision of this chapter or any lawful regulation or rule of professional conduct established thereunder.

27 Del. Laws, c. 98, § 5; Code 1915, § 984; Code 1935, § 1095; 24 Del. C. 1953, § 108; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1; 74 Del. Laws, c. 262, § 4; 76 Del. Laws, c. 418, § 18.;



§ 118. Disciplinary sanctions

(a) The Board may impose any of the following sanctions or take any of the following actions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 117 of this title applies to a certificate or permit holder or to an individual or firm with practice privileges under § 108 of this title:

(1) Issue a letter of reprimand;

(2) Censure the certificate or permit holder or individual or firm with practice privileges under section § 108 of this title;

(3) Suspend the certificate or permit to practice or the practice privilege of the individual or firm;

(4) Place the certificate or permit holder or the practice privilege holder on probationary status and require him or her to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board; and/or

c. Continue or renew his or her professional education until the required degree of skill has been attained in the areas which are the basis of the probation;

(5) Revoke the certificate or permit to practice or practice privilege of an individual or firm;

(6) Impose a fine of up to $5,000 for each offense, at the discretion of the Board; and/or

(7) Require the certificate or permit holder or practice privilege holder or firm to reimburse the Division for the cost of the investigation.

(b) The Board may refuse or reject an applicant for a certificate if, after a hearing, the Board finds that an applicant has misstated or misrepresented a material fact in connection with the applicant's application; has violated any section of the Code of Professional Conduct for Accountants; or practiced public accountancy or certified public accountancy without being registered in accordance with this chapter.

(c) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such actions have been remedied.

(d) Upon an application (or petition), in writing, and after notice and a hearing, the Board may issue a new certificate or a permit or a practice privilege to a person or firm whose certificate or permit or practice privilege has been revoked or suspended or modify the terms of any suspension.

(e) In the event of a formal or informal complaint concerning the activity of a certificate or permit holder that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's certificate or permit, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a certificate or permit may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose certificate or permit has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's certificate or permit.

60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1; 76 Del. Laws, c. 418, §§ 19, 20; 79 Del. Laws, c. 213, § 2.;



§ 119. Board hearings; procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 117 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with this chapter, § 8735 of Title 29 and the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal, without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reason for such decision. A copy of the decision shall be mailed by registered mail immediately to the complainant and to the individual or firm.

(c) Any person or firm affected by any action of the Board may appeal the Board's decision to the Superior Court within 30 days of receipt of the Board's decision or of the postmarked date of the copy of the decision mailed to such person or firm. Upon such appeal, the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 71 Del. Laws, c. 139, § 1.;



§ 120. Ownership of working papers

(a) All statements, records, schedules, working papers and memoranda made by a permit holder or a partner, shareholder, officer, director or employee of a permit holder, incident to or in the course of rendering services to a client, except the reports submitted by the permit holder to the client, and except for records that are part of the client's records, shall be and remain the property of the permit holder in the absence of an express agreement between the permit holder and the client to the contrary. No such statement, record, schedule, working paper or memorandum shall be sold, transferred or bequeathed without the consent of the client or the client's personal representative or assignee, to anyone other than 1 or more surviving partners or stockholders or new partners or stockholders of the permit holder or any combined or merged firm or successor in interest to the permit holder. Nothing in this section should be construed as prohibiting any temporary transfer of working papers or other material necessary in the course of carrying out quality reviews.

(b) A permit holder shall furnish to permit holder's client or former client, upon request and reasonable notice:

(1) A copy of the permit holder's working papers, to the extent that such working papers include records that would ordinarily constitute part of the client's records and are not otherwise available to the client; or

(2) Any accounting or other records belonging to or obtained from or on behalf of the client that the permit holder removed from the client's premises or received for the client's account; the permit holder may make and retain copies of such documents of the client when they form the basis for work done by the permit holder.

(c) Nothing herein shall require a permit holder to keep any working paper beyond the period prescribed in any other applicable statute.

24 Del. C. 1953, § 110; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1.;



§ 121. Violations; penalties

(a) Where the Board has determined, upon notice and hearing pursuant to Chapter 101 of Title 29, that a person is engaged in the practice of certified public accountancy or public accountancy, or is representing himself or herself to the public as the recipient of a certificate or permit, or is holding himself or herself out as being authorized to practice certified public accountancy or public accountancy, without having lawfully obtained a certificate or permit, or without having a practice privilege under § 108 of this title, or otherwise wrongfully uses such title or any similar title to practice certified public accountancy or public accountancy, or continues to practice certified public accountancy or public accountancy after the revocation or suspension of a practice privilege in this State or after the revocation, suspension or expiration of a certificate or permit from this State or another state, the Board may issue a cease and desist order. In addition to the power to issue a cease and desist order, the Board may seek an injunctive order prohibiting such unlawful practice and/or seek the imposition of other civil penalties defined by this chapter.

(b) Where the Board has determined, upon notice and hearing pursuant to Chapter 101 of Title 29, that a firm is improperly holding itself out as being authorized to practice certified public accountancy or public accountancy, the Board may issue a cease and desist order. In addition to the power to issue a cease and desist order, the Board may seek an injunctive order prohibiting such unlawful practice and/or seek the imposition of other civil penalties defined by this chapter.

(c) Upon notice and hearing pursuant to Chapter 101 of Title 29, the Board may fine any person who violates such cease and desist order not less than $500 or more than $1,000, and any firm that violates such cease and desist order not less than $2,000 or more than $5,000. Each day a violation continues may be deemed a separate offense in the Board's discretion.

(d) Any person or entity who violates any provisions of this chapter or any rules or regulations promulgated hereunder, shall be liable for a civil penalty as set forth in § 118(a)(6) of this title. Where a partnership or corporation engages in the practice of certified public accountancy or public accountancy in violation of this chapter, or any rules or regulations promulgated hereunder, every partner of such partnership and every officer, director, shareholder or principal of such corporation, shall be deemed to have committed the violation in question. Nothing in this section shall be construed to prevent prosecution under, or be inconsistent with, Chapter 5 of Title 11.

27 Del. Laws, c. 98, § 7; Code 1915, § 986; Code 1935, § 1097; 24 Del. C. 1953, § 114; 55 Del. Laws, c. 193; 60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 139, § 1; 76 Del. Laws, c. 418, § 21.;



§ 122. Status of existing certificates preserved

(a) Any person legally authorized to practice as a certified public accountant in this State as of July 12, 1985, shall thereafter possess the same rights and privileges as persons to whom certificates of certified public accountant shall be issued pursuant to this chapter, subject, however, to the power of the Board, as provided in this chapter, to suspend or revoke the certificate of such person or censure or reprimand such person for any of the causes set forth in this chapter.

(b) Any person who has successfully passed the Uniform Certified Public Accountant Examination under this chapter and regulations of the Board in effect on or before June 30, 1985, who has not been issued a certificate because of not having met the experience requirements of such prior law and regulations shall be granted such certificate upon submitting an appropriate application to the Board and the Board having approved such application as meeting the applicable requirements.

(c) Any person who holds a valid certificate issued under this chapter and regulations of the Board in effect on or before June 30, 1985, shall be deemed to have sufficient education and experience to satisfy the experience requirement of § 107(a)(5) of this title.

(d) Any person who has applied to take the Uniform Certified Public Accountant Examination listing Delaware as the state of application prior to January 1, 2006, shall be granted a certificate under the prior law and regulations upon submitting an appropriate application to the Board and the Board having approved such application as meeting the applicable requirement as of December 31, 2005.

60 Del. Laws, c. 198, § 1; 65 Del. Laws, c. 167, § 1; 71 Del. Laws, c. 139, § 1; 75 Del. Laws, c. 128, §§ 7, 10.;



§ 123. Status of existing public accountants preserved

Any person legally authorized to practice as a public accountant in this State as of June 30, 1985, or who had a permit to practice public accountancy on that date shall thereafter possess the same rights and privileges as persons to whom permits to practice public accountancy shall be issued pursuant to § 110 of this title, subject, however, to the power of the Board, as provided in this chapter, to suspend or revoke the permit of such person or censure or reprimand such person for any of the causes set forth in this chapter.

65 Del. Laws, c. 167, § 1; 66 Del. Laws, c. 132; 71 Del. Laws, c. 139, § 1.;



§ 124. Renewals

In the event that a permit holder fails to timely renew a permit, such permit can be reinstated within a period of 1 year from the lapse of the permit to practice, at the discretion of the Board, upon payment of the regular renewal fee plus an additional late renewal processing fee established by the Division of Professional Regulation, and upon the permit holder furnishing proof of compliance with all other permit requirements established by the Board, including proof that the permit holder has met the continuing education requirements established by the Board.



§ 127. Permitted titles and safe harbor language

(a) Notwithstanding any provision to the contrary contained herein, an individual who is not a licensee of the Board shall not be prohibited the use of the following titles: the unadorned word "Accountant"; "Enrolled Agent" or initials "E.A."; "Accredited business Advisor" or the initials "A.B.A."; "Accredited Tax Preparer" or the initials "A.T.P."; "Accredited Tax Advisor" or the initials "A.T.A."

(b) Notwithstanding any provision to the contrary contained herein, an individual who is not a licensee of the Board shall not be prohibited the use of the following language in connection with financial statements:

"I (we) have prepared the accompanying (financial statements) of (name of entity) as of (time period) for the (period) then ended. This presentation is limited to preparing in the form of financial statements information that is the representation of management (owners).

"I (we) have not audited or reviewed the accompanying financial statements and accordingly do not express an opinion or any other form of assurance on them."

76 Del. Laws, c. 418, § 23.;






CHAPTER 2. LANDSCAPE ARCHITECTS

§ 200. Objectives of board

The primary objective of the Board of Landscape Architecture, to which all other objectives and purposes are secondary, is to protect the general public (specifically those persons who are direct recipients of services regulated by this chapter) from unsafe practices, and from occupational practices which tend to reduce competition or fix the price of services rendered. The secondary objectives of the Board are to maintain minimum standards of practitioner competency, and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence, shall monitor complaints brought against practitioners regulated by the Board, shall adjudicate at formal complaints hearings, shall promulgate rules and regulations, and shall impose sanctions where necessary against practitioners.

63 Del. Laws, c. 461, § 1; 67 Del. Laws, c. 385, § 1.;



§ 201. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Board" shall mean the Delaware State Board of Landscape Architecture.

(2) "Landscape architect" shall mean a person who, on the basis of demonstrated knowledge acquired by professional education or practical experience, or both, has been granted and holds a current certificate entitling the person to use the designation "landscape architect" and practices landscape architecture in this State under the authority of this chapter.

(3)a. "Landscape architecture" shall mean any service or creative work the adequate performance of which requires landscape architectural education, training and experience. It shall mean the performance of professional services such as consultation, investigation, research, planning, design, preparation of drawings, specifications and contract documents, and responsible supervision or construction management in connection with the development of land areas where, and to the extent that the dominant purpose of such services is: The preservation, enhancement or determination of proper land uses, natural land features, wetlands and environmentally sensitive plant and animal communities, naturalistic and aesthetic values; the determination of settings, circulation systems, and hard scaping structures, grounds and approaches for buildings and structures or other improvements; the determination of environmental problems of land relating to erosion, flooding, blight and other hazards; the shaping and contouring of land and water forms; the setting of grades, determination of drainage and providing for storm drainage systems where such systems do not require structural design of system components and determination of landscape irrigation.

b. "Landscape architecture" shall include the design of such tangible objects and features as are necessary to the purpose outlined herein but shall not include the design of buildings, structures and utilities with separate and self-contained purposes such as are ordinarily included in the practice of architecture or engineering.

(4) "Substantially related" means the nature of criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to landscape architecture.

60 Del. Laws, c. 190, § 1; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 5; 74 Del. Laws, c. 336, § 1.;



§ 202. License required

No person shall hold oneself out to the public as being a licensed landscape architect, or use in connection with one's name or otherwise assume, use or advertise any title or description intending to convey the impression that one is a licensed landscape architect, unless such person has been licensed under this chapter.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 2; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1.;



§ 203. Board of Landscape Architecture — Appointment; composition; qualifications; term of office; suspension or removal; compensation

(a) The Board of Landscape Architecture shall consist of 5 members appointed by the Governor: 3 professional members who shall be licensed landscape architects; and 2 public members. To serve on the Board, a public member shall not be nor ever have been a landscape architect, nor a member of the immediate family of a landscape architect; shall not have been employed by a landscape architect; shall not have had a material financial interest in the providing of goods and services to landscape architect; and shall not have been engaged in an activity directly related to landscape architecture. Such public member shall be accessible to inquiries, comments and suggestions from the general public.

(b) Each member shall serve for a term of 3 years, and may successively serve 1 additional term; provided however, that where a member was initially appointed to fill a vacancy, such member may successively serve for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment, however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(c) A person who has never served on the Board may be appointed to the Board 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(d) Any act or vote by a person appointed in violation of subsection (c) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (c) of this section, unless such amendment or revision amends this section to permit such an appointment.

(e) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(f) No member of the Board of Landscape Architecture, while serving on the Board, shall be a president, chairperson or other official of a professional association of landscape architects.

(g) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Board, and to all agents appointed by or otherwise employed by the Board.

(h) Each Board member shall be reimbursed for all expenses involved in each meeting, including travel; and in addition shall receive not more than $50 for each meeting attended, but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 3; 67 Del. Laws, c. 368, § 2; 67 Del. Laws, c. 385, § 1; 68 Del. Laws, c. 91, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 309, § 1.;



§ 204. Board of Landscape Architecture — Officers; meetings; quorum

(a) In January of each year the members shall elect, from among their Board, a President, a Secretary and a Treasurer. Each officer shall serve for 1 year, and shall not successively serve for more than 2 consecutive terms.

(b) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such other times as the President deems necessary; or at the request of a majority of Board members. Special or emergency meetings may be held without notice provided a quorum is present.

(c) A majority of members shall constitute a quorum, and no action shall be taken without the affirmative vote of at least 3 members. Any member who fails to attend 3 consecutive meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall automatically upon such occurrence be deemed to have resigned from office and a replacement shall be appointed.

(d) Minutes of all meetings shall be recorded, and copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, such hearing shall be recorded and transcribed by the Division.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 4; 64 Del. Laws, c. 117, § 1; 65 Del. Laws, c. 355, § 1; 67 Del. Laws, c. 385, § 1; 68 Del. Laws, c. 91, § 2; 70 Del. Laws, c. 186, § 1.;



§ 205. Powers and duties

(a) The Board shall have authority to:

(1) Formulate rules and regulations relating to official seals and other matters, with appropriate notice to those affected, where such notice can reasonably be given. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants for licensure, subject to the approval of the Director of the Division of Professional Regulation, and to process all applications;

(3) Designate a written national examination, prepared by either the national professional association or by a recognized legitimate national testing service. The examination shall be prepared for testing on a national basis, and not specifically prepared at the request of the Board for its individual use. The national examination shall be taken by persons applying for licensure, except applicants who qualify for licensure by reciprocity;

(4) Provide for the administration of all examinations, including notice and information to applicants;

(5) Under such conditions as are permitted by the national testing service, administer the uniform national examination, or another nationally-administered examination for those applicants who have been unable to take it at the school or college of landscape architecture, or elsewhere;

(6) Grant licenses to all persons who meet the qualifications for licensure;

(7) Refer complaints received from practitioners and from the public, concerning practitioners or practices of the profession, to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29;

(8) If an investigation under § 8735 of Title 29 indicates that a disciplinary hearing is appropriate, to conduct such hearing in accordance with this chapter; with the provisions of § 8735(h) of Title 29; and with the applicable provisions of the Administrative Procedures Act [Chapter of 101 of Title 29];

(9) Where it has been determined after a disciplinary hearing that penalties or sanctions should be imposed, to designate and impose the appropriate penalties or sanctions after time for appeal has lapsed;

(10) Bring proceedings in the courts for the enforcement of this chapter;

(11) Maintain complete records relating to meetings, applications, examinations, rosters, changes in the Board's rules and regulations, complaints, hearings and other matters within the Board's jurisdiction, except for those matters or subjects where the records are maintained by the Division of Professional Regulation;

(12) Formulate rules and regulations relating to continuing education requirements for practitioners; and

(13) Require, by subpoena, the attendance and testimony of witnesses and the production of papers, records and other documentary evidence.

(b) The authority, powers and duties of the Board set forth in this section shall not be construed to include the computation or collection of fees and charges; formulation or administration of examinations; reimbursement of expenses; rules and regulations concerning public meetings; investigation of complaints; or any other powers or duties reserved to the Division of Professional Regulation in accordance with § 8735 of Title 29.

(c) The Board of Landscape Architecture shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of landscape architecture.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 5; 67 Del. Laws, c. 385, § 1; 68 Del. Laws, c. 91, § 3; 70 Del. Laws, c. 309, § 2; 74 Del. Laws, c. 262, § 6.;



§ 206. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for examination and licensure under this chapter shall have 1 of the following qualifications:

(1) The applicant shall have been graduated from a school or college of landscape architecture approved or accredited by the National Council of Landscape Architectural Registration Boards, the American Society of Landscape Architects Landscape Architectural Accreditation Board, or other legitimate national association of landscape architects; or

(2) The applicant shall have 2 years of courses in landscape architecture acceptable to the Board taken from a school or college of landscape architecture approved or accredited by the National Council of Landscape Architectural Registration Boards, the American Society of Landscape Architects Landscape Architectural Accreditation Board, or other legitimate national association of landscape architects; and have acquired 4 years of professional experience in the practice of landscape architecture acceptable to the Board under the direct supervision of a licensed landscape architect.

(3) An applicant shall not have been convicted of a crime that is substantially related to the practice of landscape architecture; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(3), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing landscape architecture in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(4) Each applicant shall provide such information as may be required on an application form designed and furnished by the Board. No application form shall require a picture of the applicant; require information relating to citizenship, place of birth, length of state residency; nor require personal references.

(b) Where the Board has found to its satisfaction that an application has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for that person than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 6; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 7; 74 Del. Laws, c. 336, §§ 2-4; 75 Del. Laws, c. 436, § 2; 77 Del. Laws, c. 199, § 2; 78 Del. Laws, c. 44, §§ 3, 4.;



§ 207. Examination

(a) The Board shall, in the same month of each year, or at such times as are determined by the testing service, administer the uniform national examination, prepared and graded by the National Council of Landscape Architectural Registration Boards or such portions of the uniform national examination as it deems necessary. Such written examination shall be obtained from, and corrected by, the National Council of Landscape Architectural Registration Boards, or similar national testing service. Where an applicant has failed to pass the examination, but has successfully completed or passed certain portions or sections which the applicant previously failed, the applicant shall be permitted to retake only those certain portions or sections of the examination the applicant has failed, if the testing service permits such partial examination. In the event the applicant fails the second time to successfully complete or pass the examination, the Board may require that such applicant again take the complete examination.

(b) In the event an applicant has already taken and passed the uniform national examination, the certificate from the National Council of Landscape Architectural Registration Boards acknowledging same shall be accepted, and no further state examination shall be necessary.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 7; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1.;



§ 208. Reciprocity

Where the applicant is already licensed in another state, the Board shall accept a certificate or other evidence of the examination score issued by the National Council of Landscape Architectural Registration Boards that the applicant has successfully completed or passed the uniform national examination, or the certificate or other evidence of successful completion of a similar national testing service for its national examination for landscape architects, in lieu of all other requirements for licensure provided for in this chapter. Upon receipt of an application for reciprocity, the Board shall contact each board which has previously licensed the applicant, to determine whether or not there are disciplinary proceedings or unresolved complaints pending against the applicant. In the event there is a disciplinary proceeding or unresolved complaint pending, the applicant shall not be licensed until the proceeding or complaint has been resolved. An application for licensure by reciprocity shall be accompanied by full payment of the reciprocity fee.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 8; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1.;



§ 210. Issuance of license; renewal; inactive status; reinstatement

(a) Each person who has passed the written examination and has acquired at least 2 years of professional experience in the practice of landscape architecture acceptable to the Board under the direct supervision of a licensed landscape architect, who has been admitted to practice in this State by reciprocity or who has otherwise qualified for a license shall, prior to practicing in this State, file for and obtain an occupational license from the Division of Revenue in accordance with Chapter 23 of Title 30. The Board shall forthwith issue a license to each person who has qualified for same under this chapter.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division of Professional Regulation. The Board shall in its rules and regulations, determine the period of time within which a practitioner may still renew a license, notwithstanding the fact that such practitioner has failed to renew on or before the renewal date; provided, however, that such period shall not exceed l year. The Board shall charge for each month or quarter during such "late renewal period" a late fee which, at the end of such "late period" will be twice the sum of the unpaid renewal fee. At the expiration of the period designated by the Board, the license shall be deemed to be lapsed and not renewable unless the former licensee reapplies under the same conditions which govern reciprocity; provided, however, that the former licensee shall also pay a reinstatement fee in an amount which is 3 times the amount of the reciprocity fee.

(c) Any licensee may, upon a written request, be placed in an inactive status. The renewal fee of such person shall be prorated in accordance with the amount of time such person was inactive. Such person may reenter practice upon notification to the Board of the intent to do so.

(d) A former licensee who has been penalized for the violation of a provision of this chapter, or whose license has been suspended or revoked, and who subsequently is permitted to apply for reinstatement shall apply for a new license, successfully complete the uniform national examination and shall pay all appropriate fees therefor.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 10; 65 Del. Laws, c. 355, § 1; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 336, § 5.;



§ 211. Complaints

All filings and investigations of complaints by practitioners or members of the public which concern any aspect of the practice of landscape architecture shall be presented and processed pursuant to § 8735(h) of Title 29.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 11; 65 Del. Laws, c. 355, § 1; 67 Del. Laws, c. 385, § 1.;



§ 212. Practice by corporations and partnerships

(a) The privilege of engaging in the practice of landscape architecture is personal, based upon the qualifications of the individual evidenced by registration and is not transferable. All final drawings, specifications, plans, reports or other papers or documents involving the practice of landscape architecture, as defined within this chapter, when issued or filed for public record, shall be dated and bear the signature and seal of the landscape architect or landscape architects who prepared or approved same.

(b) Nothing in subsection (a) of this section shall be construed as preventing the formation of business entities, provided that such entities are authorized under Delaware law or the laws of another state, as a vehicle for the practice of or offer to practice landscape architecture for others by individual landscape architects licensed under this chapter through a business entity, or the offering or rendering of landscape architectural services by a business entity through landscape architects licensed under this chapter, provided that:

(1) One or more of the officers, partners, members, managers, or principals is designated as being responsible for any services in the practice of landscape architecture on behalf of their business entity and is a licensed landscape architect under this chapter;

(2) All personnel of said business entity, who act in its behalf as landscape architects in this State or for clients located in this State are licensed under this chapter; and

(3) Said business entity has been issued a certificate of authorization by the Board as herein provided.

(c) A business entity desiring a certificate of authorization shall file with the Board an application, on forms provided by the Board, listing relevant information, including the names and addresses of officers, partners, members, managers or principals of the business entity and also of the individual or individuals duly licensed to practice landscape architecture in this State who shall be in responsible charge of the practice of landscape architecture in compliance with paragraph (b)(1) of this section and any other information required by the Board, accompanied by the appropriate fee. A certificate of authorization shall be renewed biennially in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division. In the event there should be a change in the information provided on the application for a certificate of authorization, notification of such change shall be provided to the Board in writing within 30 days of the effective date of such change.

(d) No such business entity shall be relieved of responsibility for the conduct or acts of its agents, employees, officers, partners, members or principals by reason of its compliance with this section, nor shall any individual be relieved of responsibility for landscape architectural services performed by reason of employment or relationship with such business entity. All business entities and landscape architects practicing through such entities shall be bound by professional standards no less stringent than those stated in § 608 of Title 8.

(e) The Board may revoke, suspend or cancel a certificate of authorization, if after a hearing, the Board determines that any officer, partner, member, manager, principal, or employee has violated any lawful provision of this chapter, or any lawful regulation established thereunder.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 12; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 336, §§ 6-8.;



§ 213. Grounds for discipline; procedure

(a) Practitioners regulated under this chapter shall be subject to those disciplinary actions set forth in § 214 of this title if, after a hearing, the Board finds:

(1) That the practitioner has employed or knowingly cooperated in fraud or material deception in order to be licensed, or be otherwise authorized to practice landscape architecture;

(2) Illegal, incompetent or negligent conduct in the practice of landscape architecture;

(3) Excessive use or abuse of drugs (including alcohol, narcotics or chemicals);

(4) That the practitioner has been convicted of a crime that is substantially related to the practice of landscape architecture;

(5) That the practitioner, as a landscape architect or otherwise in the practice of the profession, knowingly engaged in an act of consumer fraud or deception, engaged in the restraint of competition or participated in price-fixing activities;

(6) That the practitioner has violated a lawful provision of this chapter, or any lawful regulation established thereunder.

(b) A practitioner shall be subject to nondisciplinary remedial action if, after a hearing, the Board finds that there is a danger to the health, safety and welfare of the public due to:

(1) Physical illness or loss of motor skill, including but not limited to deterioration through the aging process;

(2) Temporary emotional disorder or mental illness; or

(3) Permanent emotional disorder or mental illness.

(c) If a practitioner's physical or mental capacity to practice safely is at issue in a nondisciplinary remedial proceeding, the Board may order the practitioner to submit to a reasonable physical or mental examination. Failure to comply with a lawful order to submit to a physical or mental examination shall render a practitioner liable to temporary suspension or revocation of license in accordance with § 214 of this title.

(d) Where a practitioner fails to comply with the Board's request that the practitioner submit to an examination or attending a hearing, the Board may petition the Superior Court to order such examination or attendance, and the said Court or any judge assigned thereto shall have jurisdiction to issue such order.

(e) Subject to subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board; and no practitioner's right to practice shall be limited by the Board, until such practitioner has been given notice, and an opportunity to be heard in accordance with the Administrative Procedures Act [29 Del. C. § 10101 et seq.].

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 13; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 8.;



§ 214. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that one of the conditions or violations set forth in § 213 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a practitioner;

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board; and/or

c. Continue or renew the practitioner's professional education until the required degree of skill has been attained in those areas which are the basis of the probation;

(4) Suspend any practitioner's license;

(5) Revoke any practitioner's license.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 14; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 336, § 9; 79 Del. Laws, c. 213, § 2.;



§ 215. Hearing procedures

(a) Upon the receipt of a complaint, the Board shall determine what action, if any, it shall take. If the Board decides not to take any further action, and the complainant is known to the Board, the Board shall forward by letter to the complainant its reasons for not taking further action. Where the Board has determined to take further action, the matter shall be heard by the Board within 3 months from the date on which the complaint was received. The Board shall fix the time and place for a full hearing of the matter, and shall cause a copy of the complaint, together with a notice of the time and place fixed for the hearing, to be personally delivered or served upon the practitioner at least 30 days before the date fixed for the hearing. In cases where the practitioner cannot be located or where personal service cannot be effected, substitute service shall be effected in the same manner as with civil litigation.

(b) All hearings shall be informal without use of the rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. A copy of the decision shall be mailed immediately to the practitioner. The Board's decision shall become effective on the thirtieth day after the date it is mailed or served on the practitioner, unless there is an appeal by the practitioner to the Superior Court within that time.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 15; 67 Del. Laws, c. 385, § 1.;



§ 216. Practicing without a license; penalties

(a) Where the Board has determined that a person is practicing landscape architecture within the State without having lawfully obtained a license therefor, or that a person previously licensed is unlawfully practicing although the person's license has been suspended or revoked, the Board shall formally warn such person. If the offense continues, the Board shall make a formal complaint to the Attorney General. The complaint shall include all evidence known to, or in the possession of, the Board.

(b) Where the Board has placed a practitioner on probationary status under certain restrictions or conditions, and the Board has determined that such restrictions or conditions are being or have been violated by the practitioner, it may, after a hearing on the matter, suspend or revoke the practitioner's license.

(c) Where a person not currently licensed as a landscape architect is convicted of unlawfully practicing landscape architecture in violation of this chapter such offender shall, upon the first offense, be fined $50, and shall pay all costs; provided, however, that where it is alleged that such violation has resulted in injury to any person, the offender shall be charged and tried under the applicable provisions of Title 11.

(d) Where a person previously convicted of unlawfully practicing landscape architecture is convicted a second or subsequent time of such offense, the fine assessed against such person shall be increased by $250 for each subsequent offense thereafter.

60 Del. Laws, c. 190, § 1; 63 Del. Laws, c. 461, § 16; 67 Del. Laws, c. 385, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 3. ARCHITECTURE

§ 301. Objectives and functions

The primary objective of the Board of Architects, to which all other objectives and purposes are secondary, is to protect the general public (including those persons who are direct recipients of services regulated by this chapter) from unsafe practices, and from occupational practices which tend to reduce competition or fix the price of services rendered. The secondary objectives of the Board are to maintain minimum standards of architect competency, and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against architects regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against architects.

64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1.;



§ 302. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Architect" shall mean any person who engages in the practice of architecture as hereinafter defined.

(2) The "Board" shall mean the Board of Architects established by § 8735(a)(3) of Title 29 and this chapter.

(3) "Certificate of registration" shall mean any document which indicates that a person is currently registered with the Board of Architects.

(4) "Direct supervision" shall mean that degree of supervision by a person overseeing the work of another whereby the supervisor has both control over and detailed professional knowledge of the work prepared under the person's supervision.

(5) "Practice of architecture" shall mean the rendering or offering to render those services, hereinafter described, in connection with the design and construction, enlargement or alteration of a structure or group of structures which have as their principal purpose human habitation or use, and the utilization of space within and surrounding such structures; the services referred to include planning, preparing studies, designs, drawings, specifications and other technical submissions and furnishing administration of construction contracts.

(6) "Registered architect" shall mean an architect holding a current certificate of registration.

(7) "Substantially related" means the nature of criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of architecture.

(8) "Technical submissions" shall mean designs, drawings, specifications, studies and other technical reports prepared in the course of practicing architecture.

62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 65 Del. Laws, c. 355, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 9.;



§ 303. Registration to practice; construction of chapter

(a) The right to engage in the practice of architecture shall be deemed a personal right, based upon the qualifications of the individual as evidenced by a certificate of registration, which shall not be transferable. No person shall engage in the practice of architecture in this State or otherwise hold oneself out to the public as being an architect, or use in connection with the person's name, or otherwise assume, use or advertise any title or description intending to convey the impression that the person is an architect, unless such person has a certificate of registration.

(b) The provisions of this chapter shall not be construed to prevent, nor to affect:

(1) The preparation of technical submissions or the administration of construction contracts by an employee or subordinate of a person or organization lawfully engaged in the practice of architecture, providing such work is done under the direct responsibility and supervision of such person or organization;

(2) The practice of architecture by a person licensed in this State as a professional engineer, when such practice is incidental to what may be properly considered an engineering project;

(3) The practice of landscape architecture by a landscape architect, regardless of whether the practice of landscape architecture shall continue to be licensed under the Delaware Code;

(4) A nonresident, who holds a certificate to practice architecture in the state in which the person resides, and/or in addition holds the certification issued by the National Council of Architectural Registration Boards, from agreeing to perform or holding the person's self out as able to perform any of the professional services involved in the practice of architecture; provided that the person shall not perform any of the professional services involved in the practice of architecture until registered as provided in subsection (a) of this section; and further provided that the person notifies the Board in writing if the person, prior to registration, engages in any of the activities permitted by this paragraph;

(5) Any of the activities that, apart from this exemption, would constitute the practice of architecture, if performed in connection with any of the following:

a. Single and 2-family dwellings, and any sheds, storage buildings and garages incidental to such dwellings;

b. Farm buildings, including barns, silos, sheds or housing for farm equipment and livestock, provided such structures are designed to be occupied by no more than 10 persons; or

c. Any alteration, renovation or remodeling of a structure when such alteration, renovation or remodeling does not affect structural or other safety features of the structure and when the work contemplated by the design does not require the issuance of a permit under applicable building codes;

(6) The preparation of submissions to architects by the manufacturer, supplier, installer, or others of any materials, components, or equipment incidental to the architect's design of the entire project that describe or illustrate the use of such items;

(7) The preparation of any details or shop drawings required of the contractor by the terms of the construction documents;

(8) The management of construction contracts by persons engaged in contracting work;

(9) The preparation of technical submissions or the administration of construction contracts by persons acting under the responsible control of a registered architect;

(10) Officers and employees of the United States of America from engaging in the practice of architecture as employees of said United States of America;

(11) A person who holds the certification issued by the National Council of Architectural Registration Boards (NCARB) but who is not currently registered in the jurisdiction, from offering to provide the professional services involved in the practice of architecture, provided that the person shall not perform any of the professional services involved in the practice of architecture until registered as hereinbefore provided, and further provided that he or she notifies the Board in writing that:

a. The person holds a NCARB certificate and is not currently registered in the jurisdiction, but will be present in Delaware for the purpose of offering to provide architectural services;

b. The person will deliver a copy of the notice referred to in paragraph (b)(11)a. of this section to every potential client to whom the person offers to render architectural services; and

c. The person will provide the Board with a statement of intent that the person will apply immediately to the Board for registration, if selected as the architect for a project in Delaware;

(12) A person who holds the certification issued by the National Council of Architectural Registration Boards but who is not currently registered in the jurisdiction from seeking an architectural commission by participating in an architectural design competition for a project in Delaware, provided that the person notifies the Board in writing that:

a. The person holds an NCARB certificate and is not currently registered in the jurisdiction, but will present in Delaware for the purpose of participating in an architectural design competition;

b. The person will deliver a copy of the notice referred to in paragraph (b)(11)a. of this section to every person conducting an architectural design competition in which the person participates; and

c. The person will provide the Board with a statement of intent that the person will apply immediately to the Board for registration, if selected as the architect for the project;

(13) A person who is not currently registered in Delaware, but who is currently registered in another United States or Canadian jurisdiction, from providing uncompensated (other than reimbursement of expenses) professional services at the scene of an emergency at the request of a public officer, public safety officer, or municipal or county building inspector acting in an official capacity. "Emergency" shall mean earthquake, eruption, flood, storm, hurricane, or other catastrophe that has been designated as a major disaster or emergency by the President of the United States or the Governor or other duly authorized office of the State of Delaware;

(14) An individual registered and practicing in a nation other than the United States or Canada (a "foreign architect") from practicing in this jurisdiction, so long as such practice is in strict accordance with the provisions of this subsection:

a. The foreign architect must show that such foreign architect holds a current registration in good standing which allows such foreign architect to use the title "architect" and to engage in the "unlimited practice of architecture" (defined as the ability to provide services on any type building in any state, province, territory, or other political subdivision of the foreign architect's national jurisdiction).

b. The foreign architect must show that a bilateral agreement exists between the NCARB and the national registration authority of the foreign architect's national jurisdiction.

c. An architect registered in this jurisdiction shall take responsible control over all aspects of the architectural services for said project.

d. The foreign architect may not seek, solicit, or offer to render architectural services in this jurisdiction, except with the material participation of the architect referred to in paragraph (b)(14)c. of this section above.

e. Promptly after the foreign architect has been selected to provide architectural services for a project within this jurisdiction, the architect referred to in paragraph (b)(14)c. of this section above must file a statement with the Board:

1. Identifying the foreign architect;

2. Describing the project; and

3. Describing the foreign architect's role.

f. In all aspects of offering or providing architectural services within this jurisdiction, the foreign architect must use the title "[x], a foreign architect in consultation with [y], an architect registered in Delaware";

(15) A person currently employed under the responsible control of an architect, and who maintains in good standing a National Council of Architectural Registration Boards record, from using the title "intern architect" or "architectural intern" in conjunctions with the person's current employment. Such person may not engage in the practice of architecture except to the extent permitted by other provisions of this chapter.

(c) The owner of any real property who allows a project to be constructed on such real property shall be engaged in the practice of architecture unless the owner shall have employed or shall have caused others to have employed a registered architect and/or a registered engineer to furnish construction contract administration services with respect to such project.

(1) For purposes of this section, the following terms shall have the following meanings:

a. "Building official" shall mean the person appointed by the municipality or State subdivision having jurisdiction over the project to have principal responsibility for the safety of the project as finally built.

b. "Construction contract administration services" shall comprise at least the following services:

1. Visiting the construction site on a regular basis as is necessary to determine that the work is proceeding generally in accordance with the technical submissions submitted to the building official at the time the building permit was issued;

2. Processing shop drawings, samples, and other submittals required of the contractor by the terms of construction contract documents; and

3. Notifying an owner and the building official of any code violations, changes which affect code compliance, the use of any materials, assemblies, components or equipment prohibited by a code, major or substantial changes between such technical submissions and the work in progress, or any deviation from the technical submissions which he or she identifies as constituting a hazard to the public, which he or she observes in the course of performing his or her duties.

c. "Owner" shall mean with respect to any real property any of the following persons:

1. The holder of a mortgage secured by such property;

2. The holder, directly or indirectly, of an equity interest in such real property exceeding 10 percent of the aggregate equity interest in such real property;

3. The record owner of such real property; or

4. The lessee of all or any portion of such real property when the lease covers all of that portion of such real property upon which the project is being constructed, the lessee has significant approval rights with respect to the project, and the lease, at the time the construction of the project begins, has a remaining term of not less than 10 years.

d. "Project" shall mean the construction, enlargement, or alteration of a building, other than a building exempted by the provisions of paragraph (b)(5) of this section.

(2) If the registered architect who sealed the technical submissions which were submitted to the building official at the time the building permit was issued has not been employed to furnish construction contract administration services at the time such registered architect issues such technical submissions, the registered architect shall note on such technical submissions that the registered architect has not been so employed. If the registered architect is not employed to furnish construction contract administration services when construction of the project begins, the registered architect shall file, not later than 30 days after such construction begins, with the Board and with the building official, on a form prescribed by the Board, a notice setting forth the names of the owner or owners known to the registered architect, the address of the project, and the name, if known to the registered architect, of the registered architect employed to perform construction contract administration services. If the registered architect believes that no registered architect has been so employed, the registered architect shall so state on the form. Any registered architect who fails to place the note on that registered architect's technical submissions or to file such notice, as required by this paragraph, shall have violated the provisions of this chapter and shall be subject to disciplines as set forth herein.

(3) If the Board determines, with respect to a particular project or class of projects, that the public is adequately protected without the necessity of a registered architect performing construction contract administration services, the Board may waive the requirements of this subsection with respect to such project or class of projects.

64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 261, §§ 1, 2.;



§ 304. Board of Architects

(a) The Board of Architects shall consist of 9 members appointed by the Governor: 5 professional members who shall be registered architects; and 4 public members. To serve on the Board, a public member shall not be, nor ever have been, employed by a person or firm which provides construction services, nor a member of the immediate family of an architect or engineer; shall not have been employed by a person or firm which provides construction services (which shall include architects and architectural businesses, engineers and engineering businesses, and any other occupation involved in the design of structures); shall not have had a material financial interest in the providing of goods and services to any person or firm which provides construction services; nor have been engaged in an activity directly related to the design of buildings. No person shall be a public member if a member of such person's immediate family is an architect, or is an employee of an architect; or if a member of such person's immediate family has a material or financial interest in the providing of goods or services to architects. Each public member shall be accessible to inquiries, comments and suggestions from the general public.

(b) Each member shall serve for a term of 3 years, and may successively serve 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may successively serve only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment, and the member shall no longer be eligible to participate in Board proceedings unless lawfully appointed. Current Board members, who will have served as members for 10 years or more at the end of their current terms, will not be eligible for reappointment to the Board.

(c) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(d) No member of the Board of Architects, while serving on the Board, shall be a president, chairperson or other official of a professional architect association.

(e) The provisions set forth for "employees" in § 5805 of Title 29 shall apply to all members of the Board, and to all agents appointed, or otherwise employed, by the Board.

(f) Each member of the Board shall receive not more than $500 in any calendar year for services as a member of the Board, including not more than $40 for each meeting which such member attends during that year.

38 Del. Laws, c. 60, §§ 1-3, 11; Code 1935, §§ 891-893, 901; 24 Del. C. 1953, §§ 301, 309; 62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 67 Del. Laws, c. 368, § 3; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1.;



§ 305. Officers; conduct of business

(a) In the same month of each year, the members shall elect, from among their number, a president and a secretary. A member may serve as an officer of the Board for not more than 2 consecutive years.

(b) The Board shall hold a regularly scheduled business meeting at least once in each quarter of a calendar year and at such other times as the president may deem necessary, or at the request of a majority of Board members. A majority of members shall constitute a quorum; and no action shall be taken without the affirmative vote of at least 5 members. Any member who fails to attend 3 consecutive meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall automatically, upon such occurrence, be deemed to have resigned from office and a replacement shall be appointed.

(c) Minutes of all meetings shall be recorded, and copies of the minutes shall be maintained by the Division of Professional Regulation. At any hearing in which evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

(d) The Division of Professional Regulation shall annually compute the average expenses incurred in duplicating the following materials: The meeting schedule for the Board, notice of next business meeting and the minutes of Board meetings. Upon initial registration and each registration renewal, each registered architect shall receive a list of materials available from the Division, and the price charged to receive each for 1 year. Each item shall be offered to the registered architect and to members of the public at a cost set by the Division of Professional Regulation.

38 Del. Laws, c. 60, §§ 1, 5-7; Code 1935, §§ 891, 895-897; 24 Del. C. 1953, §§ 303-305; 56 Del. Laws, c. 399, § 1; 62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 65 Del. Laws, c. 355, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1.;



§ 306. Powers and duties

(a) The Board of Architects shall have the authority to:

(1) Promulgate rules of conduct governing the practice of architects, including rules and regulations concerning continuing education, and/or misrepresentations, conflicts of interest, disability, violations of law or other unprofessional conduct. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants for certificates of registration, and to process all applications;

(3) Designate a written examination to be taken by persons applying for a certificate of registration. The Board shall adopt the examinations of the National Council of Architectural Registration Boards, or a comparable alternative national or regional examination, if a national examination is not available;

(4) Provide for the administration of all examinations, including notice and information to applicants. The Board shall adopt the administration and grading procedures of the National Council of Architectural Registration Boards, or of a comparable alternative national or regional examination if a national examination is not available;

(5) Designate the requirements for the issuance of a certificate of registration consistent with the other provisions of this chapter;

(6) Grant certificates of registration to all persons who meet the qualifications for registration and who otherwise satisfy the requirements set forth in this chapter;

(7) Refer all complaints from registered architects and from the public concerning architects, or concerning practices of the Board or of the profession, to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29;

(8) Hold hearings and take such actions as are permitted under the provisions of the Administrative Procedures Act, Chapter 101 of Title 29. Where such provisions conflict with the provisions of this chapter, this chapter shall govern. The Board shall determine whether or not an architect shall be subject to a disciplinary hearing, and if so, shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act;

(9) Where it has been determined after a disciplinary hearing, that penalties or sanction should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed;

(10) Bring proceedings in the courts for the enforcement of this chapter;

(11) In cooperation with Division of Professional Regulation, to maintain complete records relating to meeting minutes, applications, examinations, rosters, changes and additions to the rules and regulations, complaints, hearings and such other matters as the Board shall determine. The Division of Professional Regulation shall have the power to review, approve and execute all contracts for examination services;

(12) The Board may require by subpoena the attendance and testimony of witnesses and the production of papers, records or other documentary evidence.

(b) The Board of Architects shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of architecture.

64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1; 74 Del. Laws, c. 262, § 10.;



§ 307. Application procedures

(a) An applicant who is applying for initial registration under this chapter shall have the following qualifications:

(1) The applicant shall hold a National Architectural Accrediting Board (NAAB) accredited professional degree in architecture or shall have completed such other education as the Board deems equivalent. The Board shall adopt accreditation decisions of the NAAB and shall adopt regulations governing education or continuing education published from time to time by the National Council of Architectural Registration Boards;

(2) The applicant shall have completed a minimum of 3 years of practical training in architectural work. This requirement may be satisfied by participation in an intern development program. The Board shall adopt regulations governing practical training which are consistent with the guidelines of the National Council of Architectural Registration Boards.

(b) Each applicant shall provide such information as may be required on an application form designed and furnished by the Board.

(c) The Board may refuse or reject an applicant if, after a hearing, the Board finds that the applicant has:

(1) Been convicted of committing a crime that is substantially related to the practice of architecture; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (c)(1), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing architecture in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare;

(2) Misstated or misrepresented a fact in connection with an application;

(3) Been found guilty of a violation of any of the Requirements for Business and Professional Conduct required of architects and as set forth in statutes or regulations;

(4) Practiced architecture without being registered in violation of the registration laws of Delaware. Notwithstanding such a finding, the Board may allow registration of such applicant if the applicant presents to the Board suitable evidence of reform.

(d) Where the Board has found to its satisfaction that an application has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(e) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, has imposed higher or different standards for the person than for other applicants, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(f) Any applicant who applies for a license within 6 years from the effective date of this law may petition the Board to waive the requirements of paragraph (a)(1) of this section, but only if, in the Board's judgment, the applicant complies with the "Education and Training Requirements for Delaware Licensure."

38 Del. Laws, c. 60, §§ 13, 15; Code 1935, §§ 903, 905; 24 Del. C. 1953, §§ 311, 313; 56 Del. Laws, c. 399, § 2; 62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 11; 75 Del. Laws, c. 261, § 3; 75 Del. Laws, c. 436, § 3; 77 Del. Laws, c. 199, § 3; 78 Del. Laws, c. 44, §§ 5, 6.;



§ 308. Examination of applicants

(a) An applicant who meets the requirements of § 307 of this title shall be required to pass an examination adopted by the Board and graded by a national testing administrator. The Board, or its agent, shall, at least once per year, provide for the administration and grading of such examination. Where an applicant has failed to pass the examination, but has successfully completed and passed certain portions or sections of the examination, the applicant shall in the next subsequent examination be tested only for those portions or section which the applicant has previously failed.

(b) The Board may exempt from the written examination requirement an applicant who holds a certification issued by the National Council of Architectural Registration Boards.

64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1.;



§ 309. Reciprocity

Notwithstanding any other provisions of this chapter, every applicant shall be granted a certificate of registration if the applicant holds a current and valid registration issued by a registration authority recognized by the Board and meets the requirements as set forth in § 307 of this title, or holds a National Council of Architectural Registration Boards certificate, and files an application with the Board, upon a form prescribed by the Board, containing such information concerning the applicant, as the Board considers pertinent; provided, however, that the Board may refuse or reject any such applicant on the same grounds as set forth in § 307(c) of this title. An application for registration by reciprocity shall be accompanied by full payment of the reciprocity fee.

64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1.;



§ 310. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year the Division of Professional Regulation, or any state agency acting in its behalf, shall compute for each separate service or activity the appropriate Board fees for the coming year.

38 Del. Laws, c. 60, § 16; Code 1935, § 906; 24 Del. C. 1953, § 314; 53 Del. Laws, c. 108, § 3; 57 Del. Laws, c. 474; 62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 65 Del. Laws, c. 355, § 1; 68 Del. Laws, c. 144, § 1.;



§ 311. Issuance and renewal of certificate of registration

(a) Each applicant who meets the requirements of §§ 307 and 308 of this title, or the requirements of § 309 of this title, and who pays the fee established under § 310 of this title, shall be issued a certificate of registration.

(b) Each certificate of registration shall be renewed biennially, in such manner as is determined by the Division of Professional Regulation. The Board shall, in its rules and regulations, determine the period of time within which a registered architect may still renew a license, notwithstanding the fact that such registered architect has failed to renew on or before the renewal date; provided, however, that such period shall not exceed 1 year. The Board shall charge, for each month or quarter during such "late renewal period," a late fee which at the end of such "late period" shall be twice the sum of the unpaid renewal fee. At the expiration of the period designated by the Board, the certification of registration of the registered architect shall be deemed to be lapsed and not renewable, unless the former Delaware registered architect, without further examination, files an application under the same conditions which govern the application for reciprocity pursuant to § 309 of this title, provided, however, that the former registered Delaware architect shall also pay a reinstatement fee in the amount which is 3 times the amount of the annualized reciprocity fee, as determined by the Division.

38 Del. Laws, c. 60, § 18; Code 1935, § 908; 24 Del. C. 1953, § 316; 62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 65 Del. Laws, c. 355, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 261, § 4.;



§ 312. Certificate of registration

Every registered architect having a place of business or employment within the State shall display their certificate of registration in a conspicuous place in such place of business or employment. A new certificate of registration, to replace a lost, destroyed or mutilated certificate, shall be issued by the Board upon payment of a fee established in accordance with § 310 of this title. Each such duplicate certificate shall be stamped or marked "duplicate."

68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1.;

§ 312A Certificate of authorization.

(a) The privilege of engaging in the practice of architecture is personal, based upon the qualifications of the individual evidenced by registration and is not transferable. All final drawings, specifications, plans, reports, or other papers or documents involving the practice of architecture, as defined within this chapter, shall be dated and bear the signature and seal of the architect or architects who prepared or directly supervised the same.

(b) Nothing in subsection (a) of this section shall be construed as preventing the formation of business entities, provided that such entities are authorized under Delaware law or the laws of another state, as a vehicle for the practice of or offer to practice architecture for others by individual architects registered under this chapter through a business entity, or the offering or rendering of architectural services by a business entity through architects registered under this chapter, provided that:

(1) One or more of the officers (if a corporation), partners (if a partnership), members or managers (if a limited liability company or publicly owned corporation), is designated as being responsible for any services in the practice of architecture on behalf of their respective business entity and is a registered architect under this chapter;

(2) All personnel of said business entity, who act in its behalf as architects in this State or for clients located in this State are registered under this chapter; and

(3) Said business entity has been issued a certificate of authorization by the Board as herein provided.

(c) A business entity desiring a certificate of authorization shall file with the Board an application, on forms provided by the Board, listing relevant information, including the names, addresses, and license or registration numbers of directors, officers, partners, members or managers of the business entity and also of the individual or individuals duly registered to practice architecture in this State who shall be in responsible charge of the practice of architecture through the business entity in compliance with paragraph (b)(3) of this section above, and any other information required by the Board, accompanied by the appropriate fee as determined by the Division of Professional Regulation. A certificate of authorization may be renewed biennially by submission of the required information and fee. In the event that there should be a change in the information provided on the application for a certificate of authorization, notification of such change shall be provided to the Board in writing within 30 days of the effective date of such change. If all the requirements of this section are met, the Board shall issue a certification of authorization to such business entity, and that business entity shall be authorized to contract for and to collect fees for architectural services.

(d) An applicant for initial issuance or renewal of a certificate of authorization shall be required to register each office of the business entity within this State with the Board and show that each office is under the charge and supervision of an individual holding a valid certificate of registration under this chapter.

(e) No such business entity shall be relieved of responsibility for the conduct or acts of its agents, employees, officers, partners, members or principals by reason of its compliance with this section, nor shall any individual be relieved of responsibility for architectural services performed by reason of employment or relationship with such business entity. All business entities and architects practicing through such entities shall be bound by professional responsibility standards no less stringent than those stated in § 608 of Title 8.

(f) The Board may revoke, suspend or cancel a certification of authorization, if after a hearing, the Board determines that any officer, partner, member, manager, principal or employee has violated any lawful provision of this chapter, or any lawful regulation established thereunder.

77 Del. Laws, c. 225, § 1.;



§ 312A. Certificate of authorization

(a) The privilege of engaging in the practice of architecture is personal, based upon the qualifications of the individual evidenced by registration and is not transferable. All final drawings, specifications, plans, reports, or other papers or documents involving the practice of architecture, as defined within this chapter, shall be dated and bear the signature and seal of the architect or architects who prepared or directly supervised the same.

(b) Nothing in subsection (a) of this section shall be construed as preventing the formation of business entities, provided that such entities are authorized under Delaware law or the laws of another state, as a vehicle for the practice of or offer to practice architecture for others by individual architects registered under this chapter through a business entity, or the offering or rendering of architectural services by a business entity through architects registered under this chapter, provided that:

(1) One or more of the officers (if a corporation), partners (if a partnership), members or managers (if a limited liability company or publicly owned corporation), is designated as being responsible for any services in the practice of architecture on behalf of their respective business entity and is a registered architect under this chapter;

(2) All personnel of said business entity, who act in its behalf as architects in this State or for clients located in this State are registered under this chapter; and

(3) Said business entity has been issued a certificate of authorization by the Board as herein provided.

(c) A business entity desiring a certificate of authorization shall file with the Board an application, on forms provided by the Board, listing relevant information, including the names, addresses, and license or registration numbers of directors, officers, partners, members or managers of the business entity and also of the individual or individuals duly registered to practice architecture in this State who shall be in responsible charge of the practice of architecture through the business entity in compliance with paragraph (b)(3) of this section above, and any other information required by the Board, accompanied by the appropriate fee as determined by the Division of Professional Regulation. A certificate of authorization may be renewed biennially by submission of the required information and fee. In the event that there should be a change in the information provided on the application for a certificate of authorization, notification of such change shall be provided to the Board in writing within 30 days of the effective date of such change. If all the requirements of this section are met, the Board shall issue a certification of authorization to such business entity, and that business entity shall be authorized to contract for and to collect fees for architectural services.

(d) An applicant for initial issuance or renewal of a certificate of authorization shall be required to register each office of the business entity within this State with the Board and show that each office is under the charge and supervision of an individual holding a valid certificate of registration under this chapter.

(e) No such business entity shall be relieved of responsibility for the conduct or acts of its agents, employees, officers, partners, members or principals by reason of its compliance with this section, nor shall any individual be relieved of responsibility for architectural services performed by reason of employment or relationship with such business entity. All business entities and architects practicing through such entities shall be bound by professional responsibility standards no less stringent than those stated in § 608 of Title 8.

(f) The Board may revoke, suspend or cancel a certification of authorization, if after a hearing, the Board determines that any officer, partner, member, manager, principal or employee has violated any lawful provision of this chapter, or any lawful regulation established thereunder.

77 Del. Laws, c. 225, § 1.;



§ 313. Seal

Every registered architect shall have a seal of a design authorized by the Board by regulation. All technical submissions prepared by such architect, or under the architect's direct supervision, shall be stamped with the impression of the architect's seal. No registered architect shall impress the seal on any technical submissions unless they were prepared under the architect's direct supervision.

68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1.;



§ 314. Violations; grounds for professional discipline

(a) An architect or holder of a certificate of authorization shall be subject to those disciplinary actions set forth in § 315 of this title, if, after a hearing, the Board finds that the architect or holder of a certificate of authorization has:

(1) Employed or knowingly cooperated in fraud or material deception in order to acquire a certificate of registration, or be otherwise authorized to practice architecture;

(2) Engaged in illegal, incompetent or negligent conduct in the practice of architecture;

(3) As an architect or otherwise in the practice of the profession, knowingly engaged in an act of consumer fraud or deception, engaged in the restraint of competition or participated in price-fixing activities; or

(4) Violated a lawful provision of this chapter, or any lawful regulation established thereunder.

(b) An architect shall be subject to nondisciplinary remedial action if, after a hearing, the Board finds that there is a danger to the health, safety and welfare of the public due to:

(1) Physical illness or loss of motor skill, including but not limited to deterioration through the aging process;

(2) Temporary emotional disorder or mental illness; or

(3) Permanent emotional disorder or mental illness.

(c) If an architect's physical or mental capacity to practice safely is at issue in a non-disciplinary remedial proceeding, the Board may order the architect to submit to a reasonable physical or mental examination. Failure to comply with such an order shall render a registered architect liable to temporary suspension or revocation of the architect's certificate of registration in accordance with § 315 of this title, notwithstanding the Board's power to compel such attendance under subsection (d) of this section.

(d) Where an architect fails to comply with the Board's request that the architect submit to an examination or attend a hearing, the Board may petition the Superior Court to order such examination or attendance, and the said court or any judge assigned thereto shall have jurisdiction to issue such order.

(e) No certificate of registration or certificate of authorization shall be restricted, suspended or revoked by the Board, and no registered architect's right to practice shall be limited by the Board, until such registered architect or holder of a certificate of authorization has been given notice and an opportunity to be heard in accordance with § 316 of this title.

38 Del. Laws, c. 60, § 19; Code 1935, § 909; 24 Del. C. 1953, § 317; 62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 225, §§ 2-5.;



§ 315. Remedial actions and disciplinary sanctions

(a) The Board may impose any of the following sanctions or take any of the following actions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 314 of this title applies to an architect or holder of a certificate of authorization:

(1) Issue a letter of reprimand;

(2) Censure the architect or holder of a certificate of authorization;

(3) Place the architect or holder of a certificate of authorization on probationary status, and require the architect or holder of a certificate of authorization to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board; and/or

c. Continue or renew the architect's professional education until the required degree of skill has been attained in those areas which are the basis of the probation;

(4) Suspend a registered architect's certificate of registration or suspend a certificate of authorization;

(5) Revoke a registered architect's certificate of registration or revoke a certificate of authorization;

(6) Issue cease and desist orders;

(7) Seek injunctions; and/or

(8) Seek judicial enforcement of civil fines imposed by the Board.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such actions have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a certificate of registration has been suspended due to a disability of the registered architect, the Board may reinstate such certification of registration if, after a hearing, the Board is satisfied that the registered architect is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended certificate of registration, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

38 Del. Laws, c. 60, § 20; Code 1935, § 910; 24 Del. C. 1953, § 318; 62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 225, §§ 6-11; 79 Del. Laws, c. 213, § 2.;



§ 316. Board hearings; procedure

(a) Upon the receipt of a formal complaint from the Attorney General's office, the Board shall fix the time and place of a full hearing of the matter, and it shall be scheduled to be heard as soon as practicable. The Board shall cause a copy of the complaint, together with a notice of the time and place fixed for the hearing, to be personally delivered or served upon the architect at least 20 days before the date fixed for the hearing. In cases where the architect cannot be located or where personal services cannot be effected, substitute service shall be effected in the same manner as with civil litigation.

(b) All hearings shall be informal without use of the rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reason for such decision. A copy of the decision shall be mailed by registered mail immediately to the complainant, and to the architect. The Board's decision shall become effective on the thirtieth day after the day it is received by the architect, unless there is an appeal to the Superior Court within that time.

(c) Where either the complainant or the architect is in disagreement with the action of the Board, either person may appeal the Board's decision to the Superior Court within 30 days of the receipt of the Board's decision. Upon such appeal, the Court shall hear the evidence "de novo." The filing of an appeal shall act as a stay of the Board's decision, pending final determination of the appeal.

64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1.;



§ 317. Penalties

(a) Where the Board has determined, upon notice and hearing pursuant to Chapter 101 of Title 29 that a person is engaged in the practice of architecture regulated by this chapter without having lawfully obtained a license or that a person previously licensed under this chapter is engaged in a practice regulated by this chapter notwithstanding that the person's license has been suspended or revoked, the Board may issue a cease and desist order. In addition to the power to issue a cease and desist order, the Board may seek an injunctive order prohibiting such unlawful practice and/or seek the imposition of other civil penalties defined by this chapter.

(b) Upon notice and hearing pursuant to Chapter 101 of Title 29, the Board may fine any person who violates such cease and desist order not less than $100 or more than $1000. Each day a violation continues may be deemed a separate offense in the Board's discretion.

(c) Where the Board has placed a registered architect on probationary status under certain restrictions or conditions, and the Board has determined that such restrictions or conditions are being or have been violated by the registered architect, the Board may, after a hearing on the matter, suspend or revoke the registered architect's certificate of registration.

(d) Any person who violates any provisions of this chapter or any rules or regulations promulgated hereunder shall be liable for a civil penalty of not more than $5,000 for the first offense; and not more than $10,000 for the second and each subsequent offense, which penalty may be sued for, and recovered by, the Board. Nothing in this section shall be construed to prevent prosecution under, or be inconsistent with, Chapter 5 of Title 11.

38 Del. Laws, c. 60, § 14; Code 1935, § 904; 24 Del. C. 1953, § 312; 62 Del. Laws, c. 344, § 1; 64 Del. Laws, c. 1, § 1; 68 Del. Laws, c. 144, § 1; 75 Del. Laws, c. 261, §§ 5, 6; 77 Del. Laws, c. 225, §§ 12, 13.;






CHAPTER 4. BARBERS

Subchapter I General Provisions

§ 401. -416. Definitions; State Board of Examiners of Barbers; appointment; qualifications; terms of office; vacancies; oaths; organization; meetings; quorum; annual report; receipts; disbursements; rules and regulations; posting; revocation of license; hearing; examination of shops; failure to keep shops sanitary; examination of applicants; notice; registration in lieu of examination; certificates; renewals; fees; examination fee; qualification; certificate; renewal fee; apprentices; limitation on number; qualifications; card; register; open to public; following occupation of barber without certificate unlawful; saving clause; establishing new barbershop; fee; Sunday closing; penalty; penalties; jurisdiction

Repealed by 69 Del. Laws, c. 178, § 1, effective Feb. 4, 1994.;






Subchapter II Barber Schools

§ 421. -432. Qualifications for registration; equipment requirements for barber schools; personal qualifications; student information; student barber sign; general regulations pertaining to schools; rules and regulations governing the operation and conduct of barber schools; examination by Board; licensing of students; curriculum requirements; fees; definitions; barber instruction in public schools

Repealed by 69 Del. Laws, c. 178, § 1, effective Feb. 4, 1994.;









CHAPTER 5. PODIATRY

Subchapter I Board of Podiatry

§ 501. Objectives

The primary objective of the Board of Podiatry, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices that tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence, shall monitor complaints brought against practitioners regulated by the Board, shall adjudicate at formal hearings, shall promulgate rules and regulations, and shall impose sanctions where necessary against licensed practitioners.

64 Del. Laws, c. 39, § 1; 72 Del. Laws, c. 213, § 1.;



§ 502. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Podiatry established in this chapter.

(2) "Diagnosis" shall mean the ascertainment of a disease or ailment by its general symptoms.

(3) "Division" shall mean the State Division of Professional Regulation.

(4) "Electrical treatment" shall mean the administration of electricity to the foot and ankle by means of electrodes, machinery, rays and the like.

(5) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician or the abuse of alcoholic beverages such that it impairs a person's ability to perform the work of a podiatrist.

(6) "Manipulative treatment" shall mean the use of the hand or machinery in the operation of or working upon the foot and its articulations.

(7) "Mechanical treatment" shall mean the application of any mechanical appliance made of steel, leather, felt or any material to the foot or the shoe for the purpose of treating any disease, deformity or ailment.

(8) "Medical treatment" shall mean the application to or prescription for the foot and ankle of medicine, pads, adhesives, felt, plasters or any medicinal agency.

(9) "Podiatrist" shall mean a person who is qualified to practice podiatry and is licensed under this chapter.

(10) "Practice of podiatry" shall mean the diagnosis and the medical, surgical, mechanical, manipulative and electrical treatment of all ailments of the foot and ankle. Amputation of the foot shall be restricted to state licensed podiatrists who have completed an American Podiatric Medical Association accredited surgical residency program acceptable to the Board and have current amputation privileges, or have fulfilled the credentialing criteria of the surgical committee of the Joint Committee on Accreditation of Hospitals accredited hospital where the amputation is to be performed.

(11) "State" shall mean the State of Delaware.

(12) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to podiatry.

(13) "Surgical treatment" shall mean the use of any cutting instrument to treat a disease, ailment or condition.

33 Del. Laws, c. 66, § 2; 40 Del. Laws, c. 108, § 2; Code 1935, § 5385; 24 Del. C. 1953, § 501; 53 Del. Laws, c. 315, § 1; 61 Del. Laws, c. 356, § 1; 64 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1; 74 Del. Laws, c. 262, § 12.;



§ 503. Board of Podiatry; appointments; composition; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Podiatry that shall administer and enforce this chapter.

(b) The Board shall consist of 5 members, appointed by the Governor, who are residents of this State: 3 shall be podiatrists licensed under this chapter and 2 shall be public members. The public members shall not be, nor ever have been, podiatrists, nor members of the immediate family of a podiatrist; shall not have been employed by a podiatrist or a company engaged in the practice of podiatry; shall not have a material interest in the providing of goods and services to podiatrists; nor have been engaged in an activity directly related to podiatry. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless or until replaced by the Governor. Persons who are members of the Board on July 20, 1999, shall complete their terms.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of podiatrists; this includes a prohibition against serving as head of the professional association's Political Action Committee (PAC).

(h) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings or fails to attend at least 1/2 of all regular business meetings during any calendar year shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division of Professional Regulation policy, and, in addition, shall receive not more than $50 for each meeting attended, but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

33 Del. Laws, c. 66, §§ 3, 14; 40 Del. Laws, c. 108, §§ 3, 17; Code 1935, §§ 5386, 5398; 42 Del. Laws, c. 159, § 1; 24 Del. C. 1953, §§ 502, 503; 53 Del. Laws, c. 315, § 1; 61 Del. Laws, c. 356, § 1; 64 Del. Laws, c. 39, § 1; 67 Del. Laws, c. 368, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1.;



§ 504. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year and at such times as the President deems necessary, or at the request of a majority of the Board members.

(b) The Board annually shall elect a president and secretary. Each officer shall serve for 1 year, and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business, and no disciplinary action shall be taken without the affirmative vote of at least 3 members.

(d) Minutes of all meetings shall be recorded, and the Division of Professional Regulation shall maintain copies. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

33 Del. Laws, c. 66, § 3; 40 Del. Laws, c. 108, § 3; Code 1935, § 5386; 42 Del. Laws, c. 159, § 1; 24 Del. C. 1953, § 502; 53 Del. Laws, c. 315, § 1; 61 Del. Laws, c. 356, § 1; 64 Del. Laws, c. 39, § 1; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1.;



§ 505. Records

The Division of Professional Regulation shall keep a register of all approved applications for license as a podiatrist and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

72 Del. Laws, c. 213, § 1.;



§ 506. Powers and duties; immunity

(a) The Board of Podiatry shall have authority to:

(1) Formulate rules and regulations with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Designate the application form to be used by all applicants and to process all applications.

(3) Designate the written, standardized examination on podiatry administered by the National Board of Podiatric Medical Examiners (NBPME) and the Podiatric Medical Licensing Examination for States (PMLEXIS), to be taken by all persons applying for licensure.

(4) Evaluate the credentials of all persons applying for a license to practice podiatry in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter.

(5) Grant licenses to and renew licenses of all persons who meet the qualifications for licensure, including those persons who apply for temporary licensure.

(6) Establish by rule and regulation continuing education standards required for license renewal.

(7) Evaluate certified records to determine whether an applicant for licensure who previously has been licensed, certified or registered in another jurisdiction has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses.

(8) Refer all complaints from licensees and the public concerning licensed podiatrists or concerning practices of the Board or of the profession to the Division for investigation pursuant to § 8735 of Title 29 and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint.

(9) Conduct hearings and issue orders in accordance with procedures established pursuant to Chapter 101 of Title 29.

(10) Where it has been determined after a hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(b) The members of the Board shall not be subject to and shall be immune from claims, suit, liability, damages or any other recourse, civil or criminal, arising from any act, proceeding, decision or determination undertaken or performed, or recommendation made, so long as such member of the Board acted in good faith and without malice in carrying out the responsibilities, authority, duties, powers and privileges of the offices conferred by law upon them under this chapter, or any other provisions of the Delaware or federal law or rules or regulations or duly adopted rule or regulation of the Board. Good faith is presumed unless otherwise proven, and malice is required to be proven by the complainant.

(c) No member of the Board shall in any manner whatsoever discriminate against any applicant or person holding or applying for a certificate to practice podiatric medicine by reason of sex, race, color, creed or national origin.

(d) No member shall participate in any action of the Board involving directly or indirectly any person related in any way by blood or marriage to said member.

(e) The Board of Podiatry shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of podiatry.

61 Del. Laws, c. 356, § 1; 64 Del. Laws, c. 39, § 1; 67 Del. Laws, c. 212, §§ 1, 2; 72 Del. Laws, c. 213, § 1; 74 Del. Laws, c. 262, § 13.;






Subchapter II License

§ 507. License required

(a) No person shall engage in the practice of podiatry or hold himself or herself out to the public in this State as being qualified to practice podiatry; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice podiatry, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as a podiatrist in this State has expired or been suspended or revoked, it shall be unlawful for the person to practice podiatry in this State.

64 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1.;



§ 508. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as a podiatrist under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has received a degree of "Doctor of Podiatric Medicine" or its equivalent from a college or school approved by the Council on Podiatric Education of the American Podiatric Medical Association, or the successor of such Council.

(2) Has satisfactorily completed a hospital residency program approved by the American Podiatric Medical Association (APMA) or a preceptorship in the office of a licensed podiatrist in this State, for a period of 1 year.

(3) Has satisfactorily completed the Podiatric Medical Licensing Examination for States (PMLEXIS); the minimum passing score shall be that score recommended by the testing service providing the examination.

(4) Shall not have been the recipient of any administrative penalties regarding the applicant's practice of podiatry, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure.

(5) Shall not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake the practice of podiatry in a manner consistent with the safety of the public.

(6) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense, the circumstances of which substantially relate to the practice of podiatry. Applicants who have criminal conviction records or pending criminal charges shall request appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to the practice of podiatry. After a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing podiatry in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(7) Has not engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter, and has no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the applicant has previously been or currently is licensed.

(b) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that the applicant has supplied false information, the Board shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

33 Del. Laws, c. 66, § 9; 40 Del. Laws, c. 108, § 4; Code 1935, § 5387; 42 Del. Laws, c. 160, § 1; 24 Del. C. 1953, § 504; 53 Del. Laws, c. 108, § 4; 53 Del. Laws, c. 315, § 1; 58 Del. Laws, c. 511, § 51; 61 Del. Laws, c. 356, § 1; 64 Del. Laws, c. 39, § 1; 67 Del. Laws, c. 212, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1; 74 Del. Laws, c. 262, § 14; 75 Del. Laws, c. 436, § 4; 77 Del. Laws, c. 199, § 4; 78 Del. Laws, c. 44, §§ 7, 8.;



§ 509. Examination

In the event an applicant for licensure has not successfully completed the PMLEXIS examination, or its successor, required by this chapter, the Board shall administer or authorize the administration of such examination provided the applicant has received a degree of "Doctor of Podiatric Medicine" as described in § 508(a)(1) of this title. All examinations shall be graded by the testing service providing the examinations. The passing score shall be established by the testing agency.

33 Del. Laws, c. 66, §§ 4, 6; 40 Del. Laws, c. 108, §§ 5, 6; Code 1935, § 5388; 24 Del. C. 1953, § 505; 53 Del. Laws, c. 108, § 5; 53 Del. Laws, c. 315, § 1; 61 Del. Laws, c. 356, § 1; 64 Del. Laws, c. 39, § 1; 67 Del. Laws, c. 212, § 6; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1.;



§ 510. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in "good standing" in another state, the District of Columbia or territory of the United States, whose standards for licensure are substantially similar to those of this State. A license in "good standing" is defined in § 508(a)(4)-(7) of this title.

(b) An applicant, who is licensed or registered in a state whose standards are not substantially similar to those of this State, shall have practiced for a minimum of 5 years after licensure, provided however that the applicant meets all other qualifications for reciprocity in this section.

(c) An applicant, who has received a degree of "Doctor of Podiatric Medicine" or its equivalent from a foreign school, college or university, shall submit a certified copy of the applicant's school, college or university record for evaluation by the Board.

(d) In the event that a disciplinary proceeding or unresolved complaint is pending, the applicant shall not be licensed in this State until the proceeding or complaint has been resolved. Applicants for licensure in this State shall be deemed to have given consent to the release of such information and to waive all objections to the admissibility of such information as evidence at any hearing or other proceeding to which the applicant may be subject.

(e) Each application for licensure shall be accompanied by payment of the application fee.

64 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1.;



§ 511. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other State agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure biennium.

64 Del. Laws, c. 39, § 1; 65 Del. Laws, c. 355, § 1; 72 Del. Laws, c. 213, § 1.;



§ 512. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant, who meets the requirements of this chapter for licensure as a podiatrist and who pays the fee established under § 511 of this title.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensed podiatrist may still renew the licensed podiatrist's license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided however that such period shall not exceed 1 year.

(d) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person who desires to reactivate the licensee's license shall complete a Board-approved application form, submit a renewal fee set by the Division, and submit proof of fulfillment of continuing education requirements in accordance with the Board's rules and regulations.

Code 1935, § 5398A; 43 Del. Laws, c. 240, § 1; 24 Del. C. 1953, § 509; 53 Del. Laws, c. 108, § 6; 53 Del. Laws, c. 315, § 1; 61 Del. Laws, c. 356, § 1; 64 Del. Laws, c. 39, § 1; 65 Del. Laws, c. 355, § 1; 67 Del. Laws, c. 212, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1.;



§ 513. Temporary license

(a) The Board, at its discretion, may issue a temporary license to practice podiatry in this State to a podiatrist, who is licensed or otherwise legally qualified to practice podiatry in any state of the United States or other jurisdiction, and who meets the following conditions:

(1) The applicant is entering this State for the purpose of taking charge of the practice of a person licensed to practice podiatry in this State during such licensee's temporary illness or absence from this State; and

(2) The applicant shall complete an application, pay the appropriate fee established by the Division, and shall present proof of current licensure in "good standing" in the state or states where the applicant currently is and/or has been licensed. A license in "good standing" is defined in § 508(a)(4)-(7) of this title, and such applicant shall comply with the provisions of § 510(d) of this title.

(b) The person licensed to practice medicine in this State shall make the licensee's request to the Board in writing and shall submit a certified statement that the purpose of the temporary license is to take charge of the licensee's practice of podiatry in this State during a temporary illness or absence from this State.

(c) Such temporary license shall be effective for not less than 2 weeks nor for more than 3 months from date of issuance.

(d) The Board may also issue a temporary license to practice as a podiatric physician to an applicant who is participating in a residency program in this State and who is an otherwise qualified applicant for licensure in this State. The temporary license for such residency program participant will be valid for the period of residency and will expire immediately upon completion of or withdrawal from the residency or 24 months from issuance whichever is earlier. Such temporary license may be renewed once only for an additional 24 months and any such renewed license shall also expire immediately upon completion of or withdrawal from the residency program.

67 Del. Laws, c. 212, § 5; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1; 75 Del. Laws, c. 231, §§ 1, 2.;



§ 514. Complaints

(a) All complaints shall be received and investigated by the Division in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual is engaging, or has engaged, in the practice of podiatry, or is using the title "podiatrist" and is not licensed under the laws of this State, the Board shall apply to the Office of the Attorney General to issue a cease and desist order.

(c) The Division shall have the authority to conduct inspections upon receipt of any complaint in connection with § 515(a)(8) of this title or upon the occurrence of an adverse event as defined in § 122(3)y.3.A. of Title 16 and, as applicable, to refer such information to the Department of Health and Social Services pursuant to § 122(3)y. of Title 16. In connection herewith, the Division may share information with the Department of Health and Social Services in accordance with applicable law.

64 Del. Laws, c. 39, § 1; 65 Del. Laws, c. 355, § 1; 72 Del. Laws, c. 213, § 1; 78 Del. Laws, c. 15, § 8.;



§ 515. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 516 of this title, if, after a hearing, the Board finds that the podiatrist:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a podiatrist; has impersonated another person holding a license, or allowed another person to use the podiatrist's license, or aided or abetted a person not licensed as a podiatrist to represent himself or herself as a podiatrist.

(2) Has illegally, incompetently or negligently practiced podiatry.

(3) Has been convicted of any offense, the circumstances of which substantially relate to the practice of podiatry. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor.

(4) Has excessively used or abused drugs either in the past 3 years or currently.

(5) Has engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities.

(6) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder.

(7) Has had his or her license as a podiatrist suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a podiatrist in this State shall be deemed to have given consent to the release of this information by the Board of Podiatry, or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses.

(8) Has maintained a facility in an unsanitary or unsafe condition. For purposes of this section, "facility" shall have the same meaning as defined in § 122(3)y.3.C. of Title 16.

(9) Has failed to notify the Board that the podiatrist's license as a podiatrist in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof; or,

(10) Has a physical condition such that the performance of podiatry is or may be injurious or prejudicial to the public.

(b) Subject to the provisions of this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice podiatry shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

(c) The Division shall have the authority to conduct inspections upon receipt of any complaint in connection with paragraph (a)(8) of this section or upon the occurrence of an adverse event as defined in § 122(3)y.3.A. of Title 16 and, as applicable, refer such information to the Department of Health and Social Services pursuant to 122(3)y. of Title 16. In connection herewith, the Division may share information with the Department of Health and Social Services in accordance with applicable law.

64 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1; 74 Del. Laws, c. 262, § 15; 78 Del. Laws, c. 15, §§ 9, 10.;



§ 516. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 515 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand.

(2) Censure a practitioner.

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters, which are the basis of the probation.

b. Limit all practice and professional activities to those areas prescribed by the Board.

(4) Suspend any practitioner's license.

(5) Revoke any practitioner's license.

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies, which required such action, have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

33 Del. Laws, c. 66, §§ 12, 13; 40 Del. Laws, c. 108, §§ 11-13; Code 1935, §§ 5393, 5394; 24 Del. C. 1953, §§ 510, 511; 53 Del. Laws, c. 315, § 1; 61 Del. Laws, c. 356, § 1; 64 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1; 79 Del. Laws, c. 213, § 2.;



§ 517. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 515 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter, as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with Chapter 101 of Title 29.

64 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1.;



§ 518. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Where a license or registration has been suspended due to the licensee's inability to practice pursuant to this chapter, the Board may reinstate such license, if, after a hearing, the Board is satisfied that the licensee is again able to perform the essential functions of a podiatrist, with or without reasonable accommodations; and/or, there is no longer a significant risk of substantial harm to the health and safety of the individual or others.

(c) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(d) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge set by the Division shall be made for such issuance.

72 Del. Laws, c. 213, § 1.;

§ 518A Prescription requirements.

No written prescription shall be prescribed if it does not contain the following information clearly written, clearly hand printed, electronically printed, or typed:

(1) The name, address and phone number of the prescriber;

(2) The name and strength of the drug prescribed;

(3) The quantity of the drug prescribed;

(4) The directions for use of the drug;

(5) Date of issue.

75 Del. Laws, c. 161, § 1.;



§ 518A. Prescription requirements

No written prescription shall be prescribed if it does not contain the following information clearly written, clearly hand printed, electronically printed, or typed:

(1) The name, address and phone number of the prescriber;

(2) The name and strength of the drug prescribed;

(3) The quantity of the drug prescribed;

(4) The directions for use of the drug;

(5) Date of issue.

75 Del. Laws, c. 161, § 1.;






Subchapter III Other Provisions

§ 519. Exemptions

(a) Nothing in this chapter shall be construed to prevent:

(1) Persons who are licensed to practice podiatry in any other state, district or foreign country from entering this State, as practicing podiatrists, to consult with a podiatrist of this State. Such consultation shall be limited to examination, recommendation and testimony in litigation.

(2) Any student of an accredited school or college of podiatry from receiving practical training under the personal supervision of a licensed podiatrist in this State.

(3) Any person completing an American Podiatric Medical Association-approved hospital residency program in this State or any person serving a preceptorship in the office of a licensed podiatrist in this State for the purpose of fulfilling the licensure requirement.

(4) Any podiatrist or surgeon, commissioned by any of the armed forces of the United States or by the United States Public Health Service, from practicing podiatry on the podiatrist's or surgeon's designated facility in this State.

(5) Any physician licensed in this State from practicing podiatry in this State.

(b) This chapter shall not prohibit the fitting, recommending or sale of corrective shoes, arch supports or similar mechanical appliances by retail dealers or manufacturers. However, no representative of a dealer or manufacturer shall be permitted to medically diagnose, treat or prescribe for any foot or ankle ailment, disease or deformity, unless such person is licensed to practice podiatry in this State.

72 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1.;



§ 520. Penalty

A person not currently licensed as a podiatrist under this chapter, when engaging in the practice of podiatry, or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to practice podiatry, shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 dollars nor more than $1,000 dollars for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense. Justice of the Peace Court shall have jurisdiction over all violations of this chapter.

64 Del. Laws, c. 39, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 213, § 1.;



§ 521. Accreditation of facilities where invasive procedures are performed

No person licensed under this chapter shall perform any invasive procedure, as defined in § 122(3)y. of Title 16, in a facility unless it is accredited or licensed in accordance with § 122(3)z. of Title 16. For purposes of this section, the terms "facility" and "invasive medical procedure" shall have the meanings set forth in § 122(3)y. of Title 16.

78 Del. Laws, c. 80, § 5.;



§ 522. Treatment or examination of minors

(a) A parent, guardian or other caretaker, or an adult staff member, shall be present when a person licensed under this chapter provides outpatient treatment to a minor patient who is disrobed or partially disrobed or during an outpatient physical examination regardless of sex of the licensed person and patient, except when rendering care during an emergency. When using an adult staff member to observe the treatment or examination, the adult staff member shall be of the same gender as the patient when practicable. The minor patient may decline the presence of a third person only with consent of a parent, guardian or other caretaker. The minor patient may request private consultation with the licensee without the presence of a third person after the physical examination.

(b) When a minor patient is to be disrobed, or partially disrobed during a physical examination, a person licensed under this chapter shall provide notice to the person providing consent to treatment of the rights under this section. The notice shall be provided in written form or be conspicuously posted in a manner in which minor patients and their parent, guardian or other caretaker are made aware of the notice. In circumstances in which the posting or the provision of the written notice would not convey the right to have a chaperone present, the person licensed shall use another means to ensure that the person understands the right under this section.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, and "adult staff member" is defined as a person 18 years of age or older who is acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter.

(d) The person licensed under this chapter that provides outpatient treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the child's medical record the name of each person present when such treatment is being provided.

79 Del. Laws, c. 169, § 1.;









CHAPTER 6. COSMETOLOGISTS

§ 601. -626. Definitions; State Board of Cosmetology; appointment; qualifications; term of office; vacancies; powers; meetings; organization; oath; quorum; records of Board; qualifications for admission to examination, licensing and registration; registration of salons and schools; requirements of a school; application for examination; admission to examination; examinations; certificates or licenses; fees; persons called to aid of Board; curriculum committee; reciprocity; exemption of present practitioners from examination; powers and duties of the Board; hearings; hearing may be held by majority of the Board; sanitary rules; temporary licenses; services and activities exempted from chapter; display of certificates or licenses; renewal of certificates or licenses; duration and renewal of certificates; penalty; appeals; cosmetology instruction in public schools

Repealed by 69 Del. Laws, c. 178, § 1, effective Feb. 4, 1994.;






CHAPTER 7. BOARD OF CHIROPRACTIC

§ 700. Purpose of chapter; objectives of board

The primary objective of the Board of Chiropractic, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against licensees or former licensees.

Throughout the history of chiropractic, there have been distinct philosophical approaches to chiropractic. No action, rule, standard or requirement shall be imposed or interpreted which would restrict a practitioner from licensure as long as the practitioner complies with this chapter.

64 Del. Laws, c. 413, § 2; 70 Del. Laws, c. 514, § 1.;



§ 701. Chiropractic defined; limitation of chiropractic license

(a) "Chiropractic" means a drugless system of health care based on the principle that interference with the transmission of nerve impulses may cause disease.

(b) The practice of chiropractic includes, but is not limited to, the diagnosing and locating of misaligned or displaced vertebrae (subluxation complex), using x-rays and other diagnostic test procedures. Practice of chiropractic includes the treatment through manipulation/adjustment of the spine and other skeletal structures and the use of adjunctive procedures not otherwise prohibited by this chapter.

(c) Except as otherwise provided in this chapter, the practice of chiropractic does not include the use of drugs, surgery or obstetrical or gynecological examinations or treatment.

(d) All examinations performed by chiropractors shall be in accordance with the protocol and procedures as taught in the majority of accredited chiropractic colleges.

41 Del. Laws, c. 261, § 8; 24 Del. C. 1953, § 701; 70 Del. Laws, c. 514, § 2.;



§ 702. Composition; terms; suspension or removal; qualifications; vacancies; compensation

(a) There is created a State Board of Chiropractic, which shall administer and enforce this chapter, and which shall consist of 7 members appointed by the Governor, who are residents of this State; 4 of whom shall be licensed to practice chiropractic in this State; and 3 public members. A public member shall not be nor ever have been a chiropractor, nor a member of the immediate family of a chiropractor; shall not have been employed by a chiropractor; shall not have had a material financial interest in the providing of goods and services to chiropractors; nor have been engaged in an activity directly related to chiropractic. Such public member shall be accessible to inquiries, comments and suggestions from the general public.

(b) Except as provided in subsection (c) of this section, each member shall serve for a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Persons who are members of the Board on July 17, 1996, shall complete their terms of office.

(c) A person who has never served on the Board may be appointed to the Board 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(d) Any act or vote by a person appointed in violation of subsection (c) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (c) of this section, unless such amendment or revision amends this section to permit such an appointment.

(e) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(f) No member of the Board of Chiropractic, while serving on the Board, shall be an officer of a local or state professional chiropractic association or have a financial interest in any chiropractic college or school.

(g) Vacancies occurring on the Board by reason of the death of any member or the member's incapacity, neglect or refusal to act or by removal or in any other way, including those specified in this chapter shall be filled by the Governor.

(h) Each Board member shall receive not more than $50 for each meeting attended, and not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

(i) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Board and to all agents appointed or otherwise employed by the Board.

41 Del. Laws, c. 261, §§ 1, 2; 24 Del. C. 1953, §§ 702, 703; 64 Del. Laws, c. 413, § 3; 67 Del. Laws, c. 368, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, §§ 3-6.;



§ 703. Officers; meetings; quorum

(a) The Board annually shall elect a president and secretary. Each officer shall serve for 1 year and shall not succeed himself or herself in the same office.

(b) The Board shall hold a regularly scheduled business meeting at least once in each quarter of a calendar year and at such other times as the President deems necessary, or at the request of a majority of Board members.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of 4 members of the Board. Any member who fails to attend 3 consecutive meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall automatically upon such occurrence be deemed to have resigned from office and a replacement shall be appointed.

(d) Minutes of all meetings shall be recorded, and copies of the minutes shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, the hearing shall be recorded. Transcripts shall be made at the request and expense of any party.

41 Del. Laws, c. 261, § 3; 24 Del. C. 1953, § 704; 50 Del. Laws, c. 325, § 1; 64 Del. Laws, c. 413, § 3; 65 Del. Laws, c. 331, §§ 1, 2; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, §§ 7, 41.;



§ 704. Complaints

All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29. The Division shall be responsible for issuing a final written report at the conclusion of its investigation. The Board president shall assign a member of the Board to assist the Division of Professional Regulation with the investigation of the technical aspects of the complaint and shall not discuss any matter of fact or law regarding such investigation with any Board member prior to the final decision of the Board. Such member shall recuse himself or herself from the deliberations on the complaint at any hearing regarding the complaint. If it is determined that a practitioner should be subject to a disciplinary hearing, the Board shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29].

When it is determined that an individual is engaging in the practice of chiropractic or is using the title "chiropractor" and is not licensed under the laws of this State, the Board shall notify the office of the Attorney General for appropriate action.

64 Del. Laws, c. 413, § 3; 65 Del. Laws, c. 331, § 3; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, § 8.;



§ 705. Hearing; procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of this chapter, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of the rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. A copy of the decision shall be mailed immediately to the complainant, and to the practitioner. The Board's decision shall become effective on the thirtieth day after the date it is mailed or served on the practitioner.

(c) Where either the complainant or the practitioner is in disagreement with the action of the Board, either person may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the Board's decision. Upon such appeal, the Court shall hear the evidence on the record, and any stay of the Board's decision shall be granted according to the Administrative Procedures Act [Chapter 101 of Title 29].

64 Del. Laws, c. 413, § 3; 65 Del. Laws, c. 331, §§ 4-6; 70 Del. Laws, c. 135, §§ 1, 2; 70 Del. Laws, c. 514, § 9.;



§ 706. Powers and duties; immunity

(a) The Board shall have the authority and the duty to:

(1) Formulate rules and regulations with appropriate notice to those affected where such notice can reasonably be given;

(2) Designate the application form to be used by applicants, and to process all applications;

(3) Grant licenses to, and renew licenses of, all persons who meet the qualifications for licensure;

(4) Designate the national written examination to be taken by all persons applying for licensure, except those applicants who qualify for licensure by reciprocity;

(5) Grant licenses to all persons who meet the qualifications for licensure;

(6) Refer all complaints from practitioners and the public to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(7) Investigate complaints of unauthorized practice of chiropractic;

(8) Determine whether or not a practitioner shall be the subject of a disciplinary hearing, and if so, to conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(9) Where it has been determined after a disciplinary hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed;

(10) Provide for the rules for continuing chiropractic education; and

(11) Bring proceedings in the courts for the enforcement of this chapter.

(b) The Board may require by subpoena the attendance and testimony of witnesses and production of paper, records or other such evidence.

(c) The members of the Board shall not be subject to, and shall be immune from, claims, suits, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken or performed, or recommendation made, so long as such member of the Board acted in good faith and without malice in carrying out the responsibilities, authority, duties, powers and privileges of the offices conferred by law upon them under this chapter or any other provisions of the Delaware or federal law or rules or regulations or duly adopted rule or regulation of the Board. Good faith is presumed unless otherwise proven and malice is required to be proven by the complainant.

(d) No member of the Board shall in any manner whatsoever discriminate against any applicant or person holding or applying for a license to practice chiropractic by reason of sex, race, color, creed or national origin.

(e) No member shall participate in any action of the Board involving directly or indirectly any person related in any way by blood or marriage to said member.

(f) The Board of Chiropractic shall promulgate regulations specifically identifying those crimes, which are substantially related to the practice of chiropractic.

41 Del. Laws, c. 261, § 7; 24 Del. C. 1953, § 706; 64 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 514, §§ 10-14; 72 Del. Laws, c. 125, §§ 1, 2; 74 Del. Laws, c. 262, § 16.;



§ 707. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as a doctor of chiropractic under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has received a degree of "Doctor of Chiropractic" from a school or college fully accredited by an accrediting agency recognized by the U.S. Department of Education;

(2) Shall provide proof satisfactory to the Board that the applicant has successfully passed Parts I, II, III, IV and the physiotherapy section of the National Board of Chiropractic Examiners' examination;

(3) Shall not have been the recipient of any administrative penalties regarding the applicant's practice of chiropractic, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations and/or has not entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure;

(4) Shall not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake the practice of chiropractic in a manner consistent with the safety of the public;

(5) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense, the circumstances of which substantially related to the practice of chiropractic. Applicants who have criminal conviction records or pending criminal charges shall require appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to the practice of chiropractic. "Substantially related" means the nature of criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of chiropractic. After a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(5), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing chiropractic in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) An applicant, who has received a degree of "Doctor of Chiropractic" or its equivalent from a foreign school, college or university, shall submit a certified copy of the applicant's school, college or university record for evaluation by the Board.

(c) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

41 Del. Laws, c. 261, § 3; 24 Del. C. 1953, § 707; 50 Del. Laws, c. 325, § 2; 53 Del. Laws, c. 147, § 1; 64 Del. Laws, c. 413, § 3; 65 Del. Laws, c. 331, § 7; 69 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, §§ 15-17; 72 Del. Laws, c. 125, § 3; 74 Del. Laws, c. 262, §§ 17, 18; 75 Del. Laws, c. 436, §§ 5, 6; 77 Del. Laws, c. 199, §§ 5, 6; 78 Del. Laws, c. 44, §§ 9, 10.;



§ 708. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for an activity not specified in this chapter. The application fee shall not be combined with any other fee or charge, except as specifically set forth herein. At the beginning of each calendar year the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate fee for the coming year.

41 Del. Laws, c. 261, § 4; 24 Del. C. 1953, § 709; 53 Del. Laws, c. 108, § 7; 64 Del. Laws, c. 413, § 3; 65 Del. Laws, c. 331, § 10; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 514, § 21; 72 Del. Laws, c. 125, § 6.;



§ 709. Issuance of license; renewal; inactive status; reinstatement

(a) Each person, who has been admitted to practice in this State by reciprocity, or who has otherwise qualified for a license shall, prior to practicing in this State, file for and obtain an occupational license from the Division of Revenue in accordance with Chapter 23 of Title 30. The Board shall forthwith issue a license to each person who has qualified for same under this chapter and who has complied with all rules and regulations of the Board.

(b) Upon payment of the renewal fee and upon submission of proof of satisfactory completion of continuing education requirements, each license shall be renewed biennially in such manner as is determined by the Division of Professional Regulation. The Board shall, in its rules and regulations, determine the period of time within which a practitioner may still renew the license; provided, however, that such period shall not exceed 1 year. At the expiration of the period designated by the Board, the license shall be deemed to be lapsed and not renewable, unless the former licensee reapplies under the same conditions which govern reciprocity; provided, however, that the former licensee shall also pay a reinstatement fee in an amount which is determined by the Division of Professional Regulation.

(c) Any licensee may, upon the licensee's written request, be placed in an inactive status not to exceed 5 years. The renewal fee of such person shall be prorated in accordance with the amount of time such person was inactive. Such person may reenter practice upon notification to the Board of that person's intent to do so, provided said person has satisfied all continuing education requirements prescribed by the Board.

(d) A former licensee who has been penalized for the violation of a provision of this chapter, or whose license has been suspended or revoked, and who subsequently is permitted to apply for reinstatement shall apply for a new license, successfully complete the examination required by the Board, and shall pay all appropriate fees before the former licensee may be relicensed.

41 Del. Laws, c. 261, § 4; 24 Del. C. 1953, § 710; 53 Del. Laws, c. 108, § 8; 64 Del. Laws, c. 413, § 3; 65 Del. Laws, c. 331, §§ 11, 12; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, §§ 22-25; 72 Del. Laws, c. 125, §§ 4, 6.;



§ 710. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant, who shall present proof of current licensure in good standing in another state, the District of Columbia or territory of the United States, whose standards for licensure are substantially similar to those of this State.

(b) An applicant, who is currently licensed in another state, the District of Columbia or territory of the United States, whose standards for licensure are not substantially similar to those of this State, shall present proof of current licensure in good standing in another state, the District of Columbia or territory of the United States, and in addition the applicant shall meet 1 of the following criteria:

(1) Shall have graduated from an accredited or Board-approved school of chiropractic after July 1, 1997, and shall provide documentation of successful completion of Parts I, II, II, IV and the physiotherapy section of the National Board of Chiropractic Examiners' examination;

(2) Shall have graduated from an accredited or Board-approved school of chiropractic, prior to July 1, 1997, but after January 31, 1991, and shall provide documentation of successful completion of Parts I, II, III of the National Board of Chiropractic Examiners' examination; or

(3) Shall have graduated from an accredited or Board-approved school of chiropractic, prior to January 31, 1991, and shall provide documentation of successful completion of Parts, I, II, III of the National Board of Chiropractic Examiners' examination; or Parts I and II of the National Board of Chiropractic Examiners' examination and the Special Purpose Examination for Chiropractic (SPEC) approved by the National Board of Chiropractic Examiners.

(c) Notwithstanding the provisions of paragraph (b)(1), (2), or (3) of this section, if the applicant has successfully passed those examinations that were available at the time of the applicant's graduation from a board-approved school of chiropractic and application for original licensure, the Board shall accept proof of successful completion of those examinations in lieu of the provisions of paragraph (b)(1), (2), or (3) of this section. If no examinations were available at the time of the applicant's graduation from a board-approved school of chiropractic, the Board shall accept proof of active practice in another jurisdiction for the past 5 years in lieu of the provisions of paragraph (b)(1), (2), or (3) of this section.

(d) For all applicants licensure in good standing is defined in § 707(a)(3), (4), and (5) of this title. The applicant is responsible for providing proof of licensure in good standing in all states in which that applicant is or has been licensed.

41 Del. Laws, c. 261, § 5; 24 Del. C. 1953, § 711; 53 Del. Laws, c. 108, § 9; 64 Del. Laws, c. 413, § 3; 65 Del. Laws, c. 331, § 13; 67 Del. Laws, c. 24, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, § 26; 72 Del. Laws, c. 125, §§ 5, 6; 75 Del. Laws, c. 436, § 7; 79 Del. Laws, c. 169, § 3.;



§ 711. Grounds for discipline; procedure; sanctions

(a) Practitioners regulated under this chapter shall be subject to those disciplinary actions set forth in this section if, after a hearing, the Board finds the practitioner guilty of unprofessional conduct as defined in subsection (b) of this section.

(b) Unprofessional conduct is hereby defined as any of the following acts:

(1) Use of any false, fraudulent or forged statement or document or use of any fraudulent, deceitful, dishonest or unethical practice in connection with any licensing requirements of this chapter;

(2) Conviction of a crime that is substantially related to the practice of chiropractic. "Substantially related" means the nature of criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to chiropractic;

(3) Any dishonorable or unethical conduct likely to deceive, defraud or harm the public;

(4) The wilful violation of the confidential relations and communications of a patient;

(5) The practitioner has employed or knowingly cooperated in fraud or materiel deception in order to be licensed, or be otherwise authorized to practice chiropractic;

(6) Has excessively used or abused drugs (including alcohol, narcotics or chemicals);

(7) Practice of chiropractic under a false or assumed name;

(8) Use, distribution or prescription for use of dangerous or narcotic drugs;

(9) Solicitation or acceptance of a fee from a patient or other person by fraudulent representation that a manifestly incurable condition can be permanently cured;

(10) Knowing or intentional performance of any act which, unless authorized by the Board of Chiropractic, assists an unlicensed and unauthorized person to practice chiropractic;

(11) The failure to provide adequate supervision to a person working under the practitioner's direction;

(12) Misconduct, incompetence or gross negligence in the practice of chiropractic;

(13) Wilful failure to divulge to the Board or any committee or representative thereof, upon its request, information relevant to authorization or competence to practice chiropractic;

(14) The violation of this chapter or the violation of an order or regulation of the Board;

(15) Charging a grossly exorbitant fee for professional services rendered;

(16) Suspension, revocation or refusal to grant a license to practice chiropractic or other disciplinary action taken by the appropriate licensing authority in another state or territory; provided, however, that the underlying grounds for such action in another state or territory have been presented to the Board by either certified record or live testimony and the Board has determined that the facts found by the appropriate authority in the other state constitute unprofessional conduct as that term is defined in paragraphs (b)(1) through (15) of this section;

(17) Engaging directly or indirectly in the division, transferring, signing, rebating or refunding of fees received for professional services or profiting by means of a credit or other valuable consideration such as wages, an unearned commission, discount or gratuity with any person who referred a patient, or with any relative or business associate of the referring person. Nothing in this paragraph shall be construed as prohibiting the members of any regularly or properly organized entity recognized under Delaware law and comprised solely of chiropractors from making any division of their total fees among themselves as they determine by contract necessary to defray their joint operating costs. This paragraph shall not apply to chiropractic positions held by chiropractors employed by or contracted with a Delaware licensed medical doctor or doctor of osteopathy that works in the State a minimum of 10 hours per week. It will also not apply to any Delaware-licensed hospitals. The estate of a licensed chiropractor shall have 1 year to divest of the chiropractic business.

(c) Where a practitioner fails to comply with the Board's request that the practitioner attend a hearing, the Board may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have the jurisdiction to issue such order.

(d) Subject to subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board; and no practitioner's right to practice shall be limited by the Board, until such practitioner has been given notice, and an opportunity to be heard in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

(e) The Board may impose any of the following sanctions, partially, singly or in combination, when it finds that 1 of the conditions or violations set forth in subsection (b) of this section applies to a practitioner regulated under this chapter:

(1) Restrict the license of a practitioner;

(2) Publicly censure a practitioner;

(3) Issue a public letter of reprimand;

(4) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis for the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board; and/or

c. Continue or renew the practitioner's professional education until the required degree of skill has been attained in those areas which are the basis of the probation;

(5) Suspend any practitioner's license; or

(6) Revoke a practitioner's license.

(f) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(g) Where the Board has placed a practitioner on probationary status under certain restrictions or conditions, and the Board has determined that such restrictions or conditions are being or have been violated by the practitioner it may, after a hearing on the matter, suspend or revoke the practitioner's license.

(h) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(i) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

41 Del. Laws, c. 261, § 7A; 42 Del. Laws, c. 199, § 2; 24 Del. C. 1953, § 712; 50 Del. Laws, c. 325, § 3; 64 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, §§ 27-34; 72 Del. Laws, c. 125, § 6; 74 Del. Laws, c. 262, § 19; 79 Del. Laws, c. 98, § 1; 79 Del. Laws, c. 213, § 2.;



§ 712. License to practice

No person may practice chiropractic in this State who has not been licensed in accordance with this chapter. Under such rules and regulations as the Board may adopt, this chapter shall not be construed to prohibit the practice of chiropractic by persons who are licensed to practice in any other state, district or foreign country who, as practicing chiropractors, enter this State to consult with a chiropractor of this State. Such consultation shall be limited to examination, recommendation or testimony in litigation.

41 Del. Laws, c. 261, § 6; 42 Del. Laws, c. 199, § 1; 24 Del. C. 1953, § 713; 64 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 514, §§ 35, 36; 72 Del. Laws, c. 125, § 6.;



§ 713. Practicing without license; penalties

(a) No person shall represent himself or herself to the public as a doctor of chiropractic, or display any sign or advertise in any manner as being a doctor of chiropractic or chiropractic physician without first obtaining from the Board the license or licenses required under this chapter.

(b) Where the Board has determined that person is practicing chiropractic within this State without having lawfully obtained a license therefor, or that a person previously licensed is unlawful practicing although the person's license has been suspended or revoked, the Board shall formally warn such person in writing. If the offense continues, the Board shall make a formal complaint to the Attorney General. The complaint shall include all evidence known to, or in the possession of, the Board.

(c) Where a person not currently licensed as a chiropractic is tried and convicted of unlawfully practicing chiropractic in violation of this chapter such offender shall, upon the first offense, be fined $500 or imprisoned not less than 1 month nor more than 1 year, or both, and upon a second or any subsequent offense, shall be fined not less than $1,000 and imprisoned not less than 6 months nor more than 1 year, or both, and shall pay all cost; provided, however, that where it is alleged that such violation has resulted in injury to any person, the offender shall be charged and tried under the applicable provisions of Title 11.

(d) The Superior Court shall have jurisdiction of violations of this chapter.

41 Del. Laws, c. 261, § 9A; 42 Del. Laws, c. 199, § 3; 24 Del. C. 1953, § 714; 64 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, §§ 37, 38; 72 Del. Laws, c. 125, § 6.;



§ 714. Chiropractic practitioners subject to regulation

Chiropractic practitioners shall observe and be subject to all state and municipal regulations relating to the control of contagious and infectious diseases and any and all matters pertaining to public health, reporting to the proper health officer the same as other practitioners.

41 Del. Laws, c. 261, § 9; 24 Del. C. 1953, § 715; 72 Del. Laws, c. 125, § 6.;



§ 715. Filing false documents; penalty

Whoever files or attempts to file as that person's own the diploma, certificate or license of another or a forged, false affidavit of identification or qualification is guilty of a felony and shall be fined not less than $500 nor more than $2,000 and imprisoned not more than 5 years.

41 Del. Laws, c. 261, § 7A; 42 Del. Laws, c. 199, § 2; 24 Del. C. 1953, § 712; 50 Del. Laws, c. 325, § 3; 64 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, § 39; 72 Del. Laws, c. 125, § 6.;



§ 716. Chiropractic practitioners eligible for compensation from insurance

(a) For purposes of disability insurance, standard health and accident, sickness, and all other such insurance plans, whether or not they be considered insurance policies, and contracts issued by health service corporations and health maintenance organizations, if the chiropractor is authorized by law to perform a particular service, the chiropractor shall be entitled to compensation for that chiropractor's services under such plans and contracts.

(b) Nothing in this section shall prevent the operation of reasonable and nondiscriminatory cost containment or managed care provisions, including but not limited to, deductibles, coinsurance, allowable charge limitations, coordination of benefits and utilization review. Any copayment or coinsurance amount shall be equal to or less than 25% of the fee due or to be paid to the doctor of chiropractic under the policy, contract, or certificate for the treatment, therapy, or service provided.

(c) The Insurance Commissioner shall issue and administer regulations to aid the administration, effectuation, investigation and enforcement of this section.

24 Del. C. 1953, § 717; 54 Del. Laws, c. 147, § 2; 69 Del. Laws, c. 168, § 1; 69 Del. Laws, c. 393, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 514, § 40; 72 Del. Laws, c. 125, § 6; 77 Del. Laws, c. 462, § 3; 78 Del. Laws, c. 165, § 1.;



§ 717. Opinions and testimony

(a) Any chiropractor who is duly licensed as a chiropractic practitioner under this chapter shall be deemed competent to offer opinions in the courts, administrative agencies and other tribunals of this State as to matters of causation, within the scope of chiropractic practice, provided the testimony is offered to a reasonable degree of chiropractic certainty and there is otherwise an adequate foundation for the admission of this testimony.

(b) Any chiropractor duly licensed under this chapter shall also be deemed competent to offer opinions in the courts, administrative agencies and other tribunals of this State as to matters of permanent impairment or disability, provided the testimony is within the scope of chiropractic practice, is offered to a reasonable degree of chiropractic certainty and there is otherwise an adequate foundation of the admission of this testimony.

(c) No Doctor of Chiropractic shall be permitted to offer chiropractic opinions for the purpose of determining eligibility for health insurance policy benefits relating to chiropractic care in the State unless the Doctor of Chiropractic is duly licensed and actively practicing in the State. For purposes of this subsection, a Doctor of Chiropractic shall be considered "actively practicing" if that Doctor of Chiropractic maintains an office in the State for treatment of patients and is engaged in the practice of chiropractic in the State more than an average of 10 hours per week. For purposes of this section "insurance policy" shall include without limitation all health plans and policies for the payment for, provision of or reimbursement for chiropractic or medical services, supplies or both issued by health insurers, health service corporations or managed care organizations.

74 Del. Laws, c. 5, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 380, § 1.;



§ 718. Severability

Should any section or provision of this chapter be decided by the court to be unconstitutional or invalid, such decision shall not affect the validity of this chapter as a whole or any other part thereof.

75 Del. Laws, c. 380, § 2.;



§ 719. Treatment or examination of minors

(a) A parent, guardian or other caretaker, or an adult staff member, shall be present when a person licensed under this chapter provides outpatient treatment to a minor patient who is disrobed or partially disrobed or during an outpatient physical examination involving the breasts, genitalia or rectum, regardless of sex of the licensed person and patient, except when rendering care during an emergency. When using an adult staff member to observe the treatment or examination, the adult staff member shall be of the same gender as the patient when practicable. The minor patient may decline the presence of a third person only with consent of a parent, guardian or other caretaker. The minor patient may request private consultation with the licensee without the presence of a third person after the physical examination.

(b) When a minor patient is to be disrobed, partially disrobed or will undergo a physical examination involving the breasts, genitalia or rectum, a person licensed under this chapter shall provide notice to the person providing consent to treatment of the rights under this section. The notice shall be provided in written form or be conspicuously posted in a manner in which minor patients and their parent, guardian or other caretaker are made aware of the notice. In circumstances in which the posting or the provision of the written notice would not convey the right to have a chaperone present, the person licensed shall use another means to ensure that the person understands the right under this section.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, and "adult staff member" is defined as a person 18 years of age or older who is acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter.

(d) The person licensed under this chapter that provides outpatient treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the child's medical record the name of each person present when such treatment is being provided.

79 Del. Laws, c. 169, § 2.;






CHAPTER 9. DEADLY WEAPONS DEALERS

§ 901. License requirement

No person shall engage in the business of selling any pistol or revolver, or stiletto, steel or brass knuckles, or other deadly weapon made especially for the defense of one's person without first having obtained a license therefor, which license shall be known as "special license to sell deadly weapons." No person licensed or unlicensed shall possess, sell or offer for sale any switchblade knife.

This section shall not apply to toy pistols, pocket knives or knives used for sporting purposes and in the domestic household, or surgical instruments or tools of any kind.

26 Del. Laws, c. 15, § 1; Code 1915, § 257; Code 1935, § 231; 24 Del. C. 1953, § 901; 49 Del. Laws, c. 77; 66 Del. Laws, c. 184, § 1.;



§ 902. Application and fee for license; duration; renewal

Whoever desires to engage in the business of selling any of the articles referred to in the first paragraph of § 901 of this title shall apply to the Department of State to obtain a license to conduct such business and shall pay an application fee of $50 to the Department. The license shall entitle the holder thereof to conduct such business until June 1 next succeeding its date. An application for renewal of such license shall be accompanied by a payment of $50 to the Department.

26 Del. Laws, c. 15, § 2; 27 Del. Laws, c. 30; Code 1915, § 258; Code 1935, § 232; 42 Del. Laws, c. 71, § 1; 24 Del. C. 1953, § 902; 49 Del. Laws, c. 346, § 3; 61 Del. Laws, c. 406, § 1; 65 Del. Laws, c. 379; 66 Del. Laws, c. 249, § 1; 75 Del. Laws, c. 88, § 17(2).;



§ 903. Sale to persons under 21 or intoxicated persons

No person shall sell to a person under the age of 21 or any intoxicated person any of the articles referred to in the first paragraph of § 901 of this title.

26 Del. Laws, c. 15, § 3; Code 1915, § 259; 30 Del. Laws, c. 28, § 1; Code 1935, § 233; 42 Del. Laws, c. 71, § 2; 24 Del. C. 1953, § 903; 66 Del. Laws, c. 184, § 2.;



§ 904. Records

(a) Any person desiring to engage in the business described in this chapter shall keep and maintain in the place of business at all times a record in accordance with this section and all applicable federal laws and regulations (including, without limitation, 18 U.S.C. § 921 et seq. and 27 C.F.R. 478.121 et seq.). In such record the businessperson shall enter the date of the sale, the name and address of the person purchasing any deadly weapon, the number and kind of deadly weapon so purchased, the age of the purchaser, the mode of identification bearing a picture (except as provided in § 1448B(f) of Title 11) which shall include but it is not limited to a driver's license, and any other information as shall be required by federal law and regulation. The record shall at all times be open for inspection by any judge, justice of the peace, police officer, constable or other peace officer of this State.

(b) Any person engaging in the business described in this chapter shall keep and maintain a list of current employees including their names, former names used, dates of birth, physical descriptions and social security numbers. The required employee list and all attachments thereto shall be considered confidential but shall, nevertheless, be open for inspection by any police officer of this State or of any political subdivision of this State, within their respective jurisdiction, at any time, at the licensee's primary place of business and during the licensee's regular business hours. No person licensed under this chapter shall knowingly allow any employee who is a person prohibited from possessing a deadly weapon pursuant to § 1448 of Title 11 to facilitate a sale of a deadly weapon. All employers licensed to do business pursuant to this chapter shall, prior to employment and at least once during each calendar year thereafter, perform a telephonic criminal history record check of each employee utilizing the procedures set forth in § 1448A of Title 11 and shall make and maintain a record thereof using the State Bureau of Identification Criminal History Record Information and Mental Health Information Consent Form (Form 544). A copy of each such form shall be attached to the above required employee list for inspection upon the valid request of a police officer of this State or of any political subdivision of this State, within their respective jurisdiction.

(c) Notwithstanding any provision to the contrary, any inspection by a judge, justice of the peace, police officer, constable, or other peace officer of this State shall be reasonable under the circumstances existing at the time and shall only be made pursuant to and in furtherance of an open criminal investigation or during the course of a criminal prosecution.

26 Del. Laws, c. 15, § 4; Code 1915, § 259; 30 Del. Laws, c. 28, § 1; Code 1935, § 233; 42 Del. Laws, c. 71, § 2; 24 Del. C. 1953, § 904; 61 Del. Laws, c. 406, §§ 2-4; 63 Del. Laws, c. 55, § 1; 66 Del. Laws, c. 184, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 149, § 1; 79 Del. Laws, c. 20, §§ 8, 8A.;

§ 904A Criminal history checks for sales between unlicensed persons.

(a) For purposes of this section, "licensed firearm dealer" means any person licensed as a deadly weapons dealer pursuant to Chapter 9 of Title 24 and 18 U.S.C. § 921 et seq.

(b) As a condition of its license, any dealer holding a license pursuant to this chapter shall facilitate the transfer of a firearm, as that term is defined in § 222 of Title 11, from any unlicensed person as that term is defined in § 1448B of Title 11, upon the request of said unlicensed person, pursuant to the following procedure:

(1) The prospective buyer and seller shall jointly appear at the place of business of the dealer, during said dealer's regular hours of business, and shall inform the dealer of their desire to avail themselves of the advantages of the procedure set forth herein.

(2) The dealer shall then subject the prospective buyer to a criminal history background check pursuant to the terms of § 1448A of Title 11.

(3) In the event that said record check reveals that the prospective buyer is prohibited from possessing, purchasing or owning a firearm pursuant to § 1448 of Title 11, the dealer shall so inform both parties of that fact and the transfer shall not take place.

(4) The dealer shall maintain a record of all criminal history background checks under this section in accordance with § 904 of this title.

(5) Any dealer who is asked to facilitate the transfer of a firearm pursuant to the terms of this section, may charge a reasonable fee for said service, said fee not to exceed $30 per criminal history check performed pursuant to this procedure. Notwithstanding the foregoing, no fee may be charged for the return of a firearm to its owner in the event that the proposed transaction may not be immediately and legally completed as the result, or lack thereof, of a criminal history background check hereunder.

(6) Failure or refusal on the part of the dealer to facilitate the transfer of a firearm pursuant to the procedures set forth herein shall be adequate cause to suspend the license of said dealer for a period not to exceed 30 days per occurrence.

(7) Subject to subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked until a license holder has been given notice, and an opportunity to be heard in accordance with the Administrative Procedures Act (Chapter 101 of Title 29).

(c) Nothing in this section, or any other section of the Code, shall authorize or permit the State or any agency, department or instrumentality thereof to establish any system for the registration of firearms, firearm owners, or firearm transactions or dispositions, except with respect to persons prohibited from receiving a firearm as set forth in Chapter 5 of Title 11. Any such system of registration is expressly prohibited.

69 Del. Laws, c. 324, § 1; 79 Del. Laws, c. 20, § 9.;



§ 904A. Criminal history checks for sales between unlicensed persons

(a) For purposes of this section, "licensed firearm dealer" means any person licensed as a deadly weapons dealer pursuant to Chapter 9 of Title 24 and 18 U.S.C. § 921 et seq.

(b) As a condition of its license, any dealer holding a license pursuant to this chapter shall facilitate the transfer of a firearm, as that term is defined in § 222 of Title 11, from any unlicensed person as that term is defined in § 1448B of Title 11, upon the request of said unlicensed person, pursuant to the following procedure:

(1) The prospective buyer and seller shall jointly appear at the place of business of the dealer, during said dealer's regular hours of business, and shall inform the dealer of their desire to avail themselves of the advantages of the procedure set forth herein.

(2) The dealer shall then subject the prospective buyer to a criminal history background check pursuant to the terms of § 1448A of Title 11.

(3) In the event that said record check reveals that the prospective buyer is prohibited from possessing, purchasing or owning a firearm pursuant to § 1448 of Title 11, the dealer shall so inform both parties of that fact and the transfer shall not take place.

(4) The dealer shall maintain a record of all criminal history background checks under this section in accordance with § 904 of this title.

(5) Any dealer who is asked to facilitate the transfer of a firearm pursuant to the terms of this section, may charge a reasonable fee for said service, said fee not to exceed $30 per criminal history check performed pursuant to this procedure. Notwithstanding the foregoing, no fee may be charged for the return of a firearm to its owner in the event that the proposed transaction may not be immediately and legally completed as the result, or lack thereof, of a criminal history background check hereunder.

(6) Failure or refusal on the part of the dealer to facilitate the transfer of a firearm pursuant to the procedures set forth herein shall be adequate cause to suspend the license of said dealer for a period not to exceed 30 days per occurrence.

(7) Subject to subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked until a license holder has been given notice, and an opportunity to be heard in accordance with the Administrative Procedures Act (Chapter 101 of Title 29).

(c) Nothing in this section, or any other section of the Code, shall authorize or permit the State or any agency, department or instrumentality thereof to establish any system for the registration of firearms, firearm owners, or firearm transactions or dispositions, except with respect to persons prohibited from receiving a firearm as set forth in Chapter 5 of Title 11. Any such system of registration is expressly prohibited.

69 Del. Laws, c. 324, § 1; 79 Del. Laws, c. 20, § 9.;



§ 905. Penalties

Whoever violates this chapter shall be fined not more than $250 or imprisoned not more than 6 months, or both.

26 Del. Laws, c. 15, § 5; Code 1915, § 260; Code 1935, § 234; 24 Del. C. 1953, § 905; 66 Del. Laws, c. 184, § 4.;






CHAPTER 11. DENTISTRY AND DENTAL HYGIENE

Subchapter I State Board of Dentistry and Dental Hygiene

§ 1100. Objectives

The primary objective of the State Board of Dentistry and Dental Hygiene, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe and unprofessional practices.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against licensees or former licensees.

71 Del. Laws, c. 31, § 1; 77 Del. Laws, c. 463, § 3.;



§ 1101. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them under this section except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Dentistry and Dental Hygiene established in this chapter.

(2) "Dental assistant" shall mean any person not licensed to practice dentistry and/or dental hygiene in this State, who aids a dentist in the performance of generalized tasks, including chair-side aid, clerical work, reception, radiography, dental laboratory work, and any other such tasks delegated by the dentist.

(3) "Dental auxiliary personnel" shall mean any person not licensed to practice dentistry in this State, who works in a dental office as either a dental assistant, dental hygienist, dental technician, or otherwise.

(4) "Dental hygienist" shall mean a person who is qualified to practice dental hygiene as prescribed in this chapter.

(5) "Dental technician" shall mean any person not licensed to practice dentistry in this State, engaged in the business of constructing, altering, repairing or duplicating full dentures ("plates"), partial dentures, splints, orthodontic appliances, fixed bridges or any other prosthetic appliances.

(6) "Dentist" shall mean a person who is qualified to practice dentistry as prescribed in the chapter.

(7) "Division" shall mean the State Division of Professional Regulation.

(8) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed individual with valid prescriptive authority or the abuse of alcoholic beverage or prescription or nonprescription drugs, such that it impairs a person's ability to perform the work of a dentist or dental hygienist.

(9) "Person" shall mean a corporation, company, association or partnership, as well as an individual.

(10) "Practice of dental hygiene" shall mean the removal of calculus deposits, plaque and stains from all surfaces of the teeth, and making instrumental examinations of the oral cavity, and assembling all necessary information for use by the dentist in diagnosis and treatment planning, and the performance of such prophylactic or preventive measures in the case of teeth, including the application of chemicals to the teeth and periodontal tissues, designed and approved for the prevention of dental caries and/or periodontal disease, as the Board may authorize; but the "practice of dental hygiene" shall not include any other operation on the teeth or tissues of the mouth.

(11) "Practice of dentistry" is defined as the evaluation, diagnosis, prevention and/or treatment (nonsurgical, surgical or related procedures) of diseases, disorders and/or conditions of the oral cavity, maxillofacial area and/or the adjacent and associated structures and their impact on the human body provided by a dentist within the scope of the dentist's education, training and experience, in accordance with the ethics of the profession and applicable law. A person shall be construed to practice dentistry who by verbal claim, sign, advertisement, opening of an office, or in any other way, including use of the words "dentist," "dental surgeon," the letters "D.D.S.," "D.M.D.," or other letters or titles, represents the dentist's to be a dentist or who holds himself or herself out as able to perform, or who does perform, dental services or work. A person shall be regarded as practicing dentistry who is a manager, proprietor, operator or conductor of a place for performing dental operations or who for a fee, salary or other reward paid, or to be paid either to himself or herself or to another person, performs or advertises to perform dental operations of any kind.

(12) "State" shall mean the State of Delaware.

(13) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of dentistry or dental hygiene.

73 Del. Laws, c. 332, § 3; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 20; 75 Del. Laws, c. 436, § 8; 77 Del. Laws, c. 463, §§ 1, 2, 3.;



§ 1102. State Board of Dentistry and Dental Hygiene; appointments; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Dentistry and Dental Hygiene which shall administer and enforce this chapter.

(b) The Board shall consist of 9 members, appointed by the Governor, who are residents of this State, 5 of whom shall be dentists licensed under this chapter and who have been actively practicing dentistry in this State for a period of 5 years immediately preceding appointment to the Board; 1 member shall be a dental hygienist who has been actively practicing dental hygiene in this State for a period of 5 years immediately preceding appointment to the Board; and 3 public members who shall have been residents of this State for a period of 5 years immediately preceding appointment to the Board. The public members shall not be, nor ever have been, dentists or dental hygienists, nor members of the immediate family of a dentist or dental hygienist; shall not have been employed by a dentist; and shall not have a material interest in the providing of goods and services to dentists or dental hygienists, nor have been engaged in an activity directly related to dentistry or dental hygiene. The public members shall be accessible to inquiries, comments and suggestions from the general public. No public member shall have been licensed in any health related field or be licensed to practice law. No person shall be eligible for appointment to the Board who is in any manner connected with or interested in any dental college or the dental department of any college or university or the dental supply business.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms; but, no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period shall again be appointed to the Board until an interim period of at least 1 year has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of dentists or dental hygienists, including the Delaware State Dental Society and the Delaware Dental Hygienists' Association.

(h) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings or fails to attend at least 1/2 of all regular business meetings during any calendar year shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed, in accordance with the policy of the Division of Professional Regulation, for all expenses involved in each meeting, including travel; and, in addition, shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

(k) A dentist and a dental hygienist from the same practice, or 2 dentists from the same practice, or 2 dental hygienists from the same practice, may not serve on the Board or the Dental Hygiene Advisory Committee at the same time.

11 Del. C. 1953, §§ 1101-1103, 1005; 58 Del. Laws, c. 497, § 1; 59 Del. Laws, c. 547, § 7; 60 Del. Laws, c. 449, § 2; 61 Del. Laws, c. 179, §§ 1, 2; 61 Del. Laws, c. 334, §§ 4, 6; 63 Del. Laws, c. 290, § 8; 65 Del. Laws, c. 494, § 2; 67 Del. Laws, c. 130, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 266, §§ 3, 4; 70 Del. Laws, c. 451, §§ 1, 2; 71 Del. Laws, c. 31, § 1; 73 Del. Laws, c. 332, § 3; 77 Del. Laws, c. 463, §§ 3, 4.;



§ 1103. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year and at such times as the President deems necessary, or at the request of a majority of the Board members.

(b) The Board annually shall elect a President and Secretary. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of 5 members of the Board.

(d) When members of the Dental Hygiene Advisory Committee participate in voting on matters listed in § 1105(c)(1)-(5) of this title, the Board composition shall be 12 voting members, so that 7 members shall constitute a quorum.

(e) Minutes of all meetings shall be recorded and copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

17 Del. Laws, c. 496, § 3; 21 Del. Laws, c. 242, § 2; 26 Del. Laws, c. 133, § 1; Code 1915, § 888; 38 Del. Laws, c. 48, § 2; Code 1935, § 969; 42 Del. Laws, c. 93, § 1; 24 Del. C. 1953, § 1104; 65 Del. Laws, c. 210, §§ 3, 4, 12; 67 Del. Laws, c. 366, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 31, § 1; 73 Del. Laws, c. 332, § 3; 77 Del. Laws, c. 463, § 5.;



§ 1104. Records

The Division of Professional Regulation shall keep a register of all approved applications for license as a dentist or a dental hygienist and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

Code 1915, § 890; 38 Del. Laws, c. 48, § 2; Code 1935, § 971; 24 Del. C. 1953, § 1106; 65 Del. Laws, c. 210, § 12; 71 Del. Laws, c. 31, § 1; 73 Del. Laws, c. 332, § 3.;



§ 1105. Dental Hygiene Advisory Committee

(a) There is created a State Dental Hygiene Advisory Committee which shall serve the Board on matters pertaining to the policy and practice of dental hygiene.

(b) The Committee shall consist of 3 licensed dental hygienists, appointed by the Governor, who are residents of this State and who have been actively practicing dental hygiene in this State for 2 years immediately preceding appointment to the Committee.

(1) No person shall be eligible for appointment to the Committee who is in any manner connected with or who has an interest in any dental hygiene college or the dental hygiene department of any college or university or any commercial dental enterprise.

(2) Each member shall serve a term of 3 years and remain eligible to participate in proceedings unless and until replaced by the Governor.

(3) All terms shall be staggered so that 1 new member is added and 1 member is retired each year.

(4) A member of the Committee shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty.

(5) No member of the Committee shall hold elective office in any professional association of dental hygienists.

(6) Each member of the Committee shall be reimbursed, according to the policy of the Division of Professional Regulation, for all expenses involved in each meeting, including travel; and in addition, shall receive $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

(7) No 2 dental hygienists from the same practice may serve on the Advisory Committee at the same time.

(c) The Committee shall participate with members of the Board in:

(1) Voting on the qualifications of candidates who apply for licensure to practice dental hygiene;

(2) Voting on the composition of the state dental hygiene clinical/practical examination;

(3) Voting on the requirements for renewal of dental hygiene licenses;

(4) Voting on disciplinary actions involving hygienists; and

(5) Voting on other matters involving the policy and practice of dental hygiene as defined in § 1101(10) of this title and further defined in the Board's rules and regulations. The Committee shall not vote on matters involving changing the scope of practice as defined in § 1101(10) of this title.

65 Del. Laws, c. 210, § 16; 71 Del. Laws, c. 31, § 1; 73 Del. Laws, c. 332, § 3; 77 Del. Laws, c. 463, §§ 6-8.;



§ 1106. Powers and duties of the Board

(a) The State Board of Dentistry and Dental Hygiene shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants, and to process all applications;

(3) Examine candidates for licensure subject to § 8735(d)(5) of Title 29;

a. Designate the written, standardized examination administered by the National Board of Dental Examiners to be taken by all persons applying for licensure;

b. Prepare and administer a practical examination in dentistry and dental hygiene;

c. Designate a written jurisprudence examination on the Delaware laws pertaining to dentistry to be taken by all persons applying for licensure;

(4) Provide for the administration of all applicable examinations, including notice and information to applicants;

(5) Evaluate the credentials of all persons applying for a license to practice dentistry and dental hygiene in order to determine whether such persons meet the qualifications for licensing set forth in this chapter;

(6) Grant licenses to and renew licenses of all persons who meet the qualifications for licensure and/or renewal of licenses;

(7) Establish by rule and regulation continuing education standards required for license renewal for dentists and dental hygienists;

(8) Evaluate certified records to determine whether an applicant for licensure who has been previously licensed, certified or registered in another jurisdiction to practice dentistry or dental hygiene has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses;

(9) Refer all complaints from licensees and the public concerning licensed dentists and dental hygienists or concerning practices of the Board or of the profession to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29 and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(10) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter, Chapter 101 of Title 29 and § 8735 of Title 29. Where such provisions conflict with the provisions of this chapter, this chapter shall govern. The Board shall determine whether or not a dentist or dental hygienist shall be subject to a disciplinary hearing and, if so, shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(11) Where it has been determined after a disciplinary hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed;

(12) Working in conjunction with the Board of Directors of the Delaware Institute of Dental Education and Research, develop programs to encourage and allow dentists to practice in under-served areas of the State, as designated by the Delaware Health Care Commission, in lieu of hospital-based residency training as a condition of licensure;

(13) Issue a volunteer license to an individual who is duly licensed as a dentist or dental hygienist in this State or to any individual who has ever been so licensed provided proof of continued competence is provided to the satisfaction of the Board. Such individuals shall certify on the license application that the individual will perform no dental or dental hygiene services for any direct compensation and that the individual volunteers his or her time exclusively in a nonprofit dental clinic or nonprofit dental service designated by the Delaware Health Care Commission and approved by the Delaware State Board of Dentistry and Dental Hygiene. A volunteer license shall be issued at no charge to a qualified individual approved by the Board. All other costs associated with meeting the requirements for such license will remain the responsibility of the applicant. The applicant for a volunteer license shall be responsible for completing the continuing education required for an active Delaware licensee by the Board and shall adhere to all standards of practice and supervision required of a Delaware licensed dentist or dental hygienist. Any dentist or dental hygienist having a volunteer license shall not practice dentistry or dental hygiene in this State in any setting other than in an approved nonprofit dental clinic or nonprofit dental service.

(14) Define 3 levels of supervision by rule and regulation.

(15) Establish by rule and regulation the requirement to and standards for permits that authorize dentist to administer anesthetic agents.

(16) Issue subpoenas requiring the production of and receive information regarding changes in hospital privileges as a result of disciplinary or other adverse action taken by a hospital, or regarding disciplinary or other adverse action taken by a dental society against any person certified under this chapter to practice dentistry or dental hygiene.

(b) The State Board of Dentistry and Dental Hygiene shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of dentistry and dental hygiene.

Code 1915, § 891; 38 Del. Laws, c. 48, § 2; Code 1935, § 972; 24 Del. C. 1953, § 1107; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 31, § 1; 72 Del. Laws, c. 481, § 1; 73 Del. Laws, c. 332, § 3; 74 Del. Laws, c. 262, § 21; 75 Del. Laws, c. 104, § 1; 77 Del. Laws, c. 463, §§ 3, 9-13.;






Subchapter II Dentistry and Dental Hygiene

§ 1121. License required

(a) No person shall practice dentistry or dental hygiene or hold himself or herself out to the public in this State as being qualified to practice dentistry or dental hygiene or use in connection with the person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice dentistry or dental hygiene unless such person has been duly licensed under this chapter.

(b) A dental hygienist licensed under this chapter shall practice dental hygiene only under the general supervision of a licensed dentist, in the office of the licensed dentist or in any public school or other public institution of this State.

(c) A licensed dental hygienist may practice under the general supervision of the State Dental Director, or the State Dental Director's designee, who shall be a licensed Delaware dentist, in schools and state institutions. A licensed dental hygienist may also practice under the general supervision of the State Dental Director, or the State Dental Director's designee, who shall be a Delaware licensed dentist, in federally qualified health centers, nonprofit organizations and other locations as designated by the Delaware Health Care Commission in consultation with DIDER. The protocols under which hygienists practice in these settings will be established by the State Dental Director and shall be subject to the approval of the Delaware State Board of Dentistry and Dental Hygiene.

(d) The State Dental Director shall be a Delaware licensed dentist. In the event that the State Dental Director does not have a Delaware dental license when hired, the State Dental Director must obtain a Delaware license within 2 years of assuming the position. The Board may grant a temporary license for a period no longer than 2 years to the State Dental Director, provided the State Dental Director has met all licensure requirements except successful completion of the practical exam. The authority to practice dentistry under such a temporary license will be limited to the performance of the duties as the State Dental Director.

(e) Whenever a license to practice as a dentist or dental hygienist in this State has expired or has been suspended or revoked, it shall be unlawful for the person to practice dentistry or dental hygiene in this State.

73 Del. Laws, c. 332, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 463, § 3.;



§ 1122. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as a dentist under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has received a degree in dentistry from an accredited dental college or university accredited by the Commission on Dental Accreditation of the American Dental Association.

(2) Before matriculating in a dental college or university, has completed at least 2 years of undergraduate study in an accredited college or university.

(3) Has acquired 1 year's experience as a dental intern within a general practice residency accredited by the Commission on Dental Accreditation of the American Dental Association (CODA) or has completed a CODA approved specialty residency with those specific rotations identified in the Board's rules and regulations, or if applying by reciprocity has had 3 years of active dental practice in another state or territory of the United States.

(4) Has achieved the passing score on all examinations prescribed by the Board.

(b) An applicant who is applying for licensure as a dental hygienist under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person has:

(1) Graduated from high school or has received a general equivalency diploma (G.E.D.).

(2) Graduated from a dental hygiene college or university program accredited by the Commission on Dental Accreditation of the American Dental Association of at least 2 academic years' duration; or

(3) Graduated, prior to 1953, from a dental hygiene program of at least 1 year's duration, which program had been approved by the Board at the time of the person's graduation; and

(4) Achieved the passing score on all examinations prescribed by the Board.

(c) All applicants shall have complied with the following conditions:

(1) Shall submit proof of current certification in cardiopulmonary resuscitation (CPR) technique in accordance with regulations adopted by the Board.

(2) Shall not have been the recipient of any administrative penalties regarding the applicant's practice of dentistry or dental hygiene, including but not limited to fines, formal reprimands, license suspension or revocation (except for license revocations for nonpayment of license renewal fees), or probationary limitations, or have entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license while under investigation the Board may determine, after a hearing or based on the documentation submitted, whether such administrative penalty is grounds to deny licensure.

(3) Shall not have any impairment related to drugs or alcohol that would limit the applicant's ability to undertake the practice of dentistry or dental hygiene in a manner consistent with the safety of the public.

(4) Shall not have a criminal conviction record nor pending criminal charge for a crime substantially related to the practice of dentistry or dental hygiene. After a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (c)(4), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing dentistry or dental hygiene in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

e. The applicant has not been convicted of a felony sexual offense.

(5) Shall not have engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter, and shall have no disciplinary proceedings or unresolved complaints pending against the person in any jurisdiction where the applicant has previously been or currently is licensed.

(6) Submit, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Dentistry and Dental Hygiene shall be the screening point for the receipt of said federal criminal history records.

An applicant may not be certified to practice dentistry or dental hygiene until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be certified by the Board unless a waiver is granted pursuant to paragraphs (c)(4)a., b. and c. of this section;

(7) Shall submit to the Board a sworn or affirmed statement that the applicant is, at the time of application, physically and mentally capable of engaging in the practice of medicine according to generally accepted standards, and submit to such examination as the Board may deem necessary to determine the applicant's capability.

(d) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, the Board shall deny the application and report its findings to the Attorney General for further action.

73 Del. Laws, c. 332, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 22; 75 Del. Laws, c. 436, § 9; 77 Del. Laws, c. 199, § 7; 77 Del. Laws, c. 463, §§ 14-17; 78 Del. Laws, c. 44, §§ 11-13; 78 Del. Laws, c. 147, § 1.;



§ 1123. Examinations

(a) An applicant applying to take the Delaware practical (clinical) examination shall submit evidence, verified by oath satisfactory to the Board, that such person:

(1) When applying as a dentist, has received a degree in dentistry from a dental college or university accredited by the Commission on Dental Accreditation of the American Dental Association;

(2) When applying as a dental hygienist, has fulfilled the requirements set forth within § 1122 (b)(1)-(3) of this title.

(b) An applicant applying for licensure shall:

(1) Successfully pass, with a score established by the Board, a validated practical examination prepared and administered by the Board. A practical test in dentistry or dental hygiene prepared by the Board and its method of administration shall be validated as to content and scoring by a member of the faculty of an accredited school of dentistry. Such faculty member shall not be licensed to practice dentistry in Delaware and shall be agreed upon by the Division and the Board. An applicant who has failed the practical examination 3 times may not take the examination again unless the applicant can provide evidence of mitigating circumstances to the satisfaction of the Board.

(2) For licensure as a dentist, submit proof satisfactory to the Board that the applicant has successfully completed the National Board of Dental Examiners' examination in dentistry with a passing score established by the Board; for licensure as a dental hygienist, submit proof satisfactory to the Board that the applicant has successfully passed the National Board of Dental Examiners' examination in dental hygiene.

(3) For licensure as a dentist, successfully pass a written jurisprudence examination on Delaware laws pertaining to dentistry; for licensure as a dental hygienist, successfully pass a written jurisprudence examination on Delaware laws pertaining to dental hygiene. All examinations shall be approved by the Division and the Board.

73 Del. Laws, c. 332, § 1; 74 Del. Laws, c. 61, § 1; 77 Del. Laws, c. 463, § 18.;



§ 1124. Dentists and dental hygienists licensed in other jurisdictions

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to practice dentistry or dental hygiene to each applicant, who shall present proof of current licensure in "good standing" in another state, the District of Columbia, or territory of the United States, who meets the following criteria:

(1) Has maintained the applicant's license in "good standing" and has satisfied all requirements of § 1122(c)(2)-(7) of this title.

(2) Shall, subject to subsection (b) of this section, have passed the examinations required in § 1123(b)(1), (2) and (3) of this title.

(3) For licensure as a dentist, has received a degree in dentistry from an accredited dental college or university accredited by the Commission on Dental Accreditation of the American Dental Association.

(4) For licensure as a dentist, shall submit proof that the applicant has had 3 years of active dental practice in another state, the District of Columbia or a territory of the United States.

(5) Shall submit proof of current certification in cardiopulmonary resuscitation (CPR) technique in accordance with regulations adopted by the Board.

(b) An applicant for licensure as a dental hygienist, who shall have practiced for a minimum of 3 of the last 5 years in the state in which the applicant currently is or has been licensed, may be licensed provided that the applicant meets the qualifications of paragraphs (a)(1), (2), and (5) of this section, except for the completion of the practical examination.

(c) All applicants for licensure under this section shall have remained academically current through continuing education or otherwise, as determined by the Board.

73 Del. Laws, c. 332, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 436, § 10; 77 Del. Laws, c. 463, §§ 19-21.;



§ 1125. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure biennium.

73 Del. Laws, c. 332, § 1.;



§ 1126. Issuance and renewal of licenses; replacement of licenses

(a) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a dentist or dental hygienist and who pays the fee established in § 1125 of this title.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division, upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by the Board and proof that the licensee has not been convicted of a crime substantially related to the practice of dentistry or dental hygiene unless a waiver is granted pursuant to § 1122(c)(4) of this title.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensed dentist or dental hygienist may still renew his or her license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided however that such period shall not exceed 1 year. Any licensee who fails to renew on or before the renewal date, and any allowable extensions, not to exceed 1 year, will be considered a new applicant.

(d) Any person whose license or certificate has expired for failure to make biennial registration over a period of more than 5 years and who has not been in the active full-time practice or dentistry or dental hygiene in another state or territory of the United States during the previous 5 years is required, in addition to applying as a new applicant, to submit to reexamination or other formal assessment of competency as approved by the Board.

(e) All licenses issued under this chapter shall be displayed in view of the public in the place of business of the licensee.

(f) A new license to replace any license lost, destroyed or mutilated may be issued by the Division of Professional Regulations. A charge shall be made for such issuance.

73 Del. Laws, c. 332, § 1; 77 Del. Laws, c. 199, § 8; 77 Del. Laws, c. 463, §§ 22-26.;



§ 1127. Complaints

(a) All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual is engaging or has engaged in the practice of dentistry or dental hygiene or is using the title "dentist" or "dental hygienist," and is not licensed under the laws of this State, the Board shall report to the office of the Attorney General for appropriate action.

(c) The Division shall have the authority to conduct inspections upon receipt of any complaint in connection with § 1128(12) of this title or upon the occurrence of an adverse event as defined in § 122(3)y.3.A. of Title 16 and, as applicable, refer such information to the Department of Health and Social Services pursuant to § 122(3)y. of Title 16. In connection herewith, the Division may share information with the Department of Health and Social Services in accordance with applicable law.

73 Del. Laws, c. 332, § 1; 78 Del. Laws, c. 15, § 6.;



§ 1128. Grounds for discipline

A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 1129 of this title, if, after a hearing, the Board finds that the dentist or dental hygienist:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a dentist or dental hygienist, has impersonated another person holding a license or has allowed another person to use the practitioner's license, or has aided or abetted a person not licensed as a dentist or dental hygienist to represent himself or herself as a dentist or dental hygienist;

(2) Has practiced dentistry or dental hygiene in an incompetent or grossly negligent manner or has otherwise been guilty of misconduct or unprofessional conduct. In addition to such acts or omissions as the Board may define as unprofessional conduct by rules and regulations, unprofessional conduct shall include, but shall not be limited to, practicing in a corporation or other business entity which actually limits or restricts the exercise and application of professional judgment by the dentist or dental hygienist to the detriment of the dentist's or dental hygienist's patients;

(3) [Repealed.]

(4) Has been convicted of any offense the circumstances of which substantially relate to the practice of dentistry or dental hygiene. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence thereof;

(5) Has engaged in an act of consumer fraud or deception, engaged in the illegal restraint of competition, or participated in illegal price-fixing activities;

(6) Has violated a provision of this chapter or any regulation established thereunder;

(7) Has had the practitioner's license as a dentist or dental hygienist suspended or revoked, or has had other disciplinary action taken against the dentist or dental hygienist by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record, and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts prohibited by this chapter. Every person licensed as a dentist or dental hygienist in this State shall be deemed to have given consent to the release of this information by the Board or other comparable agency in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(8) Has failed to notify the Board that the practitioner's license as a dentist or dental hygienist in another state has been subject to discipline or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof;

(9) Has a physical condition such that the performance of dentistry or dental hygiene is or may be injurious or prejudicial to the public;

(10) Has had the practitioner's United States Drug Enforcement Administration (DEA) privileges restricted or revoked;

(11) Has engaged in the excessive use or abuse of drugs;

(12) Has maintained a facility in an unsanitary or unsafe condition. For purposes of this section, "facility" shall have the same meaning as defined in § 122(3)y.3.C. of Title 16;

(13) Has been convicted of a felony sexual offense;

(14) Has failed to report child abuse or neglect as required by § 903 of Title 16, or any successor thereto; or

(15) Has failed to report to the Division of Professional Regulation as required by § 1131A of this title.

73 Del. Laws, c. 332, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 23; 78 Del. Laws, c. 15, § 7; 78 Del. Laws, c. 147, § 2.;



§ 1129. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 1128 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a practitioner;

(3) Place a practitioner on probationary status and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend any practitioner's license;

(5) Revoke any practitioner's license;

(6) Impose a monetary penalty not to exceed $1,000 for each violation;

(7) Take such other disciplinary action as the Board may deem necessary and appropriate;

(8) The Board shall permanently revoke the certificate to practice dentistry or dental hygiene of a person who is convicted of a felony sexual offense.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) As a condition to reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

(e) As a condition to reinstatement of a suspended license or removal from probationary status, the Board may reinstate such license if after a hearing the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation and can practice dentistry or dental hygiene with reasonable skill and safety to the public.

(f) Applicants for reinstatement shall pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

73 Del. Laws, c. 332, § 1; 77 Del. Laws, c. 463, §§ 27-29; 78 Del. Laws, c. 147, § 3; 79 Del. Laws, c. 213, § 2.;



§ 1130. Hearing procedures

(a) If a complaint is filed with the Board by the office of the Attorney General pursuant to § 8735 of Title 29 alleging violation of § 1128 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) The technical rules of evidence shall not apply to hearings before the Board. If the Board finds, by a majority vote of all members hearing the case, that the complaint has been established by a preponderance of evidence, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court.

73 Del. Laws, c. 332, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1131. Duty to self-report

(a) A licensee shall self-report to the Board:

(1) Any arrest or the bringing of an indictment or information charging the licensee with a crime substantially related to the practice of dentistry and dental hygiene as defined in the Board's rules and regulations.

(2) The conviction of the licensee, including any verdict of guilty or plea of guilty or no contest, of any crime substantially related to the practice of dentistry and dental hygiene as defined by the Board in its rules and regulations.

(b) The report required by this section shall be made in writing within 30 days of the date of the arrest, bringing of the indictment or information or of the conviction.

(c) Failure to make a report required by this section constitutes grounds for discipline under § 1128 of this title.

77 Del. Laws, c. 463, § 31.;

§ 1131A Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness; including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 147, § 4.;

§ 1131B Treatment or examination of minors.

(a) A parent, legal guardian or other caretaker, or adult staff member, shall be present when a person licensed or certified to practice dentistry or dental hygiene under this chapter provides services to a minor, regardless of the sex of the licensed or certified person and minor, whenever a door to the treatment room is required to be closed or any time the minor is sedated.

(b) When a minor is to receive services, the person licensed or certified to practice dentistry or dental hygiene under this chapter shall provide notice to the parent, legal guardian or other caretaker of the rights under subsection (a) of this section. The notice shall be provided in written form and shall be posted conspicuously in the location where services will be provided.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, "adult staff member" is defined as a person 18 years of age or older who is acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter.

(d) The person licensed under this chapter that provides treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the patient's record the name of each person present when such treatment is being provided.

79 Del. Laws, c. 169, § 4.;



§ 1131A. Duty to report conduct that constitutes grounds for discipline or inability to practice

(a) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness; including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 147, § 4.;

§ 1131B Treatment or examination of minors.

(a) A parent, legal guardian or other caretaker, or adult staff member, shall be present when a person licensed or certified to practice dentistry or dental hygiene under this chapter provides services to a minor, regardless of the sex of the licensed or certified person and minor, whenever a door to the treatment room is required to be closed or any time the minor is sedated.

(b) When a minor is to receive services, the person licensed or certified to practice dentistry or dental hygiene under this chapter shall provide notice to the parent, legal guardian or other caretaker of the rights under subsection (a) of this section. The notice shall be provided in written form and shall be posted conspicuously in the location where services will be provided.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, "adult staff member" is defined as a person 18 years of age or older who is acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter.

(d) The person licensed under this chapter that provides treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the patient's record the name of each person present when such treatment is being provided.

79 Del. Laws, c. 169, § 4.;



§ 1131B. Treatment or examination of minors

(a) A parent, legal guardian or other caretaker, or adult staff member, shall be present when a person licensed or certified to practice dentistry or dental hygiene under this chapter provides services to a minor, regardless of the sex of the licensed or certified person and minor, whenever a door to the treatment room is required to be closed or any time the minor is sedated.

(b) When a minor is to receive services, the person licensed or certified to practice dentistry or dental hygiene under this chapter shall provide notice to the parent, legal guardian or other caretaker of the rights under subsection (a) of this section. The notice shall be provided in written form and shall be posted conspicuously in the location where services will be provided.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, "adult staff member" is defined as a person 18 years of age or older who is acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter.

(d) The person licensed under this chapter that provides treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the patient's record the name of each person present when such treatment is being provided.

79 Del. Laws, c. 169, § 4.;



§ 1132. Limited license — Fee

(a) Upon completion of an application approved by the Board and payment of a fee established by the Division, the Board may issue a limited license to an applicant for licensure as a dentist who has fulfilled the requirements of § 1122(a)(1) and (2) of this title, and who furnishes proof satisfactory to the Board that the applicant has been appointed a dental intern in a hospital or other institution maintained by this State, by a county or municipality thereof, or in a hospital or dental infirmary incorporated under the laws of this State.

(b) The limited license shall entitle the applicant to practice dentistry only in the hospital or other institution designated on the license and only on bona fide patients of the hospital or institution and under the direction of a licensed dentist employed therein or on the staff thereof.

(c) The applicant for limited license shall comply with the provisions of § 1122(c)(1)-(7) of this title.

(d) The holder of a limited license shall be bound by all other applicable provision of this chapter.

(e) The limited license shall be renewed annually.

73 Del. Laws, c. 332, § 1; 77 Del. Laws, c. 463, § 32.;

§ 1132A Limited license — Director or chairperson of a hospital dental or hospital oral and maxillofacial surgery residency program.

(a) Upon completion of an application approved by the Board and payment of a fee established by the Division, in accordance with § 1125 of this title, the Board may issue a limited license to an applicant for licensure as a dentist or oral and maxillofacial surgeon who has fulfilled the requirements of § 1122(a)(1), (2), and (3) of this title, who presents proof of current licensure in "good standing" in another state, the District of Columbia, or territory of the United States, and who furnishes proof satisfactory to the Board that the applicant has been appointed a director or chairperson of a hospital dental or hospital oral and maxillofacial surgery department, which has a residency program that is accredited by the Commissioner on Dental Accreditation of the American Dental Association, and is incorporated under the laws of this State.

(b) The limited license shall entitle the applicant to practice dentistry or oral and maxillofacial surgery only in the hospital or other institution designated on the license and only on bona fide patients of the hospital or institution, and in an academic setting for teaching purposes.

(c) The applicant for this limited license shall comply with the provisions of § 1122(c)(1)-(7) and (d) of this title.

(d) The holder of a limited license shall be bound by all other applicable provisions of this chapter.

(e) This limited license shall be renewed biennially.

77 Del. Laws, c. 205, § 1; 77 Del. Laws, c. 463, § 33.;

§ 1132B Provisional license — Dentists practicing in federally qualified health centers.

(a) Upon completion of an application approved by the Board and payment of a fee established by the Division, the Board shall issue a provisional license to an applicant for licensure as a dentist who has fulfilled the requirements of § 1122(a)(1), (2), and (3) of this title, has completed a general practice residency, or holds both a license in another jurisdiction and 3 years of practice experience, and who furnishes proof satisfactory to the Board that the applicant has contracted to be an employee with a federally qualified health center (FQHC). General supervision by a Delaware-licensed dentist must be provided by the FQHC for eligible applicants. Eligible organizations must include the provision of care for medically indigent patient populations in their mission.

(b) The provisional license shall entitle the applicant to practice dentistry only in the FQHC designated on the license and only on bona fide patients of the FQHC under the direction of a licensed dentist employed therein or on the staff thereof. If the supervising dentist becomes unable or unavailable to provide direction, the FQHC will then contract with a Delaware-licensed dentist to provide direction for the provisional license holder.

(c) The provisional license shall entitle the applicant to practice dentistry for a 2-year period from the date of issuance and shall not be renewed. The applicant must fulfill the requirements of § 1123(b)(1) of this title within the 2-year period, and must take the Delaware practical examination at least once within the first year of the provisional license unless the Board grants an extension to the applicant for good cause. The provisional license shall convert to a full license once the holder passes the practical examination and fulfills the requirements of § 1123(b)(1) of this title. The requirements of §§ 1122(a)(4) and 1123(b)(2) and (3) of this title must be met by the end of the 2-year period. If these requirements are not fulfilled, the Board may deny full licensure.

(d) The applicant for provisional license shall comply with the provisions of § 1122(c)(1)-(7) of this title.

(e) The holder of a provisional license shall be bound by all other applicable provisions of this chapter.

(f) The provisional license shall expire after the second year has been completed in the FQHC. The Board may grant an extension of the provisional license for up to 6 months for good cause demonstrated by the provisional license holder.

79 Del. Laws, c. 160, § 1.;



§ 1132A. Limited license — Director or chairperson of a hospital dental or hospital oral and maxillofacial surgery residency program

(a) Upon completion of an application approved by the Board and payment of a fee established by the Division, in accordance with § 1125 of this title, the Board may issue a limited license to an applicant for licensure as a dentist or oral and maxillofacial surgeon who has fulfilled the requirements of § 1122(a)(1), (2), and (3) of this title, who presents proof of current licensure in "good standing" in another state, the District of Columbia, or territory of the United States, and who furnishes proof satisfactory to the Board that the applicant has been appointed a director or chairperson of a hospital dental or hospital oral and maxillofacial surgery department, which has a residency program that is accredited by the Commissioner on Dental Accreditation of the American Dental Association, and is incorporated under the laws of this State.

(b) The limited license shall entitle the applicant to practice dentistry or oral and maxillofacial surgery only in the hospital or other institution designated on the license and only on bona fide patients of the hospital or institution, and in an academic setting for teaching purposes.

(c) The applicant for this limited license shall comply with the provisions of § 1122(c)(1)-(7) and (d) of this title.

(d) The holder of a limited license shall be bound by all other applicable provisions of this chapter.

(e) This limited license shall be renewed biennially.

77 Del. Laws, c. 205, § 1; 77 Del. Laws, c. 463, § 33.;

§ 1132B Provisional license — Dentists practicing in federally qualified health centers.

(a) Upon completion of an application approved by the Board and payment of a fee established by the Division, the Board shall issue a provisional license to an applicant for licensure as a dentist who has fulfilled the requirements of § 1122(a)(1), (2), and (3) of this title, has completed a general practice residency, or holds both a license in another jurisdiction and 3 years of practice experience, and who furnishes proof satisfactory to the Board that the applicant has contracted to be an employee with a federally qualified health center (FQHC). General supervision by a Delaware-licensed dentist must be provided by the FQHC for eligible applicants. Eligible organizations must include the provision of care for medically indigent patient populations in their mission.

(b) The provisional license shall entitle the applicant to practice dentistry only in the FQHC designated on the license and only on bona fide patients of the FQHC under the direction of a licensed dentist employed therein or on the staff thereof. If the supervising dentist becomes unable or unavailable to provide direction, the FQHC will then contract with a Delaware-licensed dentist to provide direction for the provisional license holder.

(c) The provisional license shall entitle the applicant to practice dentistry for a 2-year period from the date of issuance and shall not be renewed. The applicant must fulfill the requirements of § 1123(b)(1) of this title within the 2-year period, and must take the Delaware practical examination at least once within the first year of the provisional license unless the Board grants an extension to the applicant for good cause. The provisional license shall convert to a full license once the holder passes the practical examination and fulfills the requirements of § 1123(b)(1) of this title. The requirements of §§ 1122(a)(4) and 1123(b)(2) and (3) of this title must be met by the end of the 2-year period. If these requirements are not fulfilled, the Board may deny full licensure.

(d) The applicant for provisional license shall comply with the provisions of § 1122(c)(1)-(7) of this title.

(e) The holder of a provisional license shall be bound by all other applicable provisions of this chapter.

(f) The provisional license shall expire after the second year has been completed in the FQHC. The Board may grant an extension of the provisional license for up to 6 months for good cause demonstrated by the provisional license holder.

79 Del. Laws, c. 160, § 1.;



§ 1132B. Provisional license — Dentists practicing in federally qualified health centers

(a) Upon completion of an application approved by the Board and payment of a fee established by the Division, the Board shall issue a provisional license to an applicant for licensure as a dentist who has fulfilled the requirements of § 1122(a)(1), (2), and (3) of this title, has completed a general practice residency, or holds both a license in another jurisdiction and 3 years of practice experience, and who furnishes proof satisfactory to the Board that the applicant has contracted to be an employee with a federally qualified health center (FQHC). General supervision by a Delaware-licensed dentist must be provided by the FQHC for eligible applicants. Eligible organizations must include the provision of care for medically indigent patient populations in their mission.

(b) The provisional license shall entitle the applicant to practice dentistry only in the FQHC designated on the license and only on bona fide patients of the FQHC under the direction of a licensed dentist employed therein or on the staff thereof. If the supervising dentist becomes unable or unavailable to provide direction, the FQHC will then contract with a Delaware-licensed dentist to provide direction for the provisional license holder.

(c) The provisional license shall entitle the applicant to practice dentistry for a 2-year period from the date of issuance and shall not be renewed. The applicant must fulfill the requirements of § 1123(b)(1) of this title within the 2-year period, and must take the Delaware practical examination at least once within the first year of the provisional license unless the Board grants an extension to the applicant for good cause. The provisional license shall convert to a full license once the holder passes the practical examination and fulfills the requirements of § 1123(b)(1) of this title. The requirements of §§ 1122(a)(4) and 1123(b)(2) and (3) of this title must be met by the end of the 2-year period. If these requirements are not fulfilled, the Board may deny full licensure.

(d) The applicant for provisional license shall comply with the provisions of § 1122(c)(1)-(7) of this title.

(e) The holder of a provisional license shall be bound by all other applicable provisions of this chapter.

(f) The provisional license shall expire after the second year has been completed in the FQHC. The Board may grant an extension of the provisional license for up to 6 months for good cause demonstrated by the provisional license holder.

79 Del. Laws, c. 160, § 1.;






Subchapter III Other Provisions

§ 1133. Exemptions

Nothing in this chapter shall be construed to prevent:

(1) A licensed dentist or dental hygienist serving in any branch of the United States Armed Services, Veterans' Administration or Public Health Service from discharging the dentist's or dental hygienist's official duties;

(2) A licensed physician or surgeon from extracting teeth or treating pathological conditions of the mouth, teeth or oral tissues, or from radiographing such tissues, unless such person practices dentistry as a specialty;

(3) A lawful practitioner of dentistry in another state, the District of Columbia or a territory of the United States from making a clinical demonstration for educational purposes before a dental society, convention, association of dentists or dental college or performing duties in connection with a specific case on which the practitioner may have been called to this State by a legally qualified practitioner of dentistry of this State.

(4) A practitioner of dentistry who maintains a lawful dental license to practice in another state, the District of Columbia or a territory of the United States from making a clinical demonstration in connection with the lawful research and development of dental product or dental products manufactured by a dental manufacturer complying with guidelines set forth by the United States Food and Drug Administration.

(5) A person otherwise qualified under this chapter from rendering dental services in a nonprofit, tax-exempt organization as described in §§ 501(c)(3), 509(a)(1) and 170(b)(1)(A)(iii) of the Internal Revenue Code [26 U.S.C. §§ 501(c)(3), 509(a)(1), and 170(b)(1)(A)(iii)] that does not charge for its services and is affiliated with a hospital, licensed by the Department of Health and Social Services, and accredited by the Joint Commission on Accreditation of Hospitals or the American Osteopathic Association.

73 Del. Laws, c. 332, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 463, § 34.;



§ 1134. Penalty

A person not currently licensed as a dentist or dental hygienist under this chapter who engages in the practice of dentistry or dental hygiene or uses in connection with that person's name, or otherwise assumes or uses, any title or description conveying, or tending to convey, the impression that the person is qualified to practice dentistry or dental hygiene shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 nor more than $1,000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense. Justice of the Peace Courts shall have jurisdiction over all violations of this section.

73 Del. Laws, c. 332, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1135. Certain unlawful acts; supervision by dentists

(a) No person shall repair, construct, adjust or alter any appliance, denture or dental restoration except under the authorization and responsibility of a licensed practitioner of dentistry as defined by this chapter.

(b) Dentists may have direct supervision of dental assistants.

73 Del. Laws, c. 332, § 2; 77 Del. Laws, c. 463, § 35.;



§ 1136. Prescriptions for dentists

Pharmacists licensed by this State may fill prescriptions of dentists licensed by this State for any drug necessary in the practice of dentistry, dental surgery or oral surgery.

73 Del. Laws, c. 332, § 2.;



§ 1137. Prescription requirements

No written prescription shall be prescribed if it does not contain the following information clearly written, clearly hand printed, electronically printed, or typed:

(1) The name, address and phone number of the prescriber;

(2) The name and strength of the drug prescribed;

(3) The quantity of the drug prescribed;

(4) The directions for use of the drug;

(5) Date of issue.

75 Del. Laws, c. 161, § 2.;



§ 1138. Accreditation of facilities where invasive procedures are performed

No person licensed under this chapter shall perform any invasive procedure, as defined in § 122(3)y. of Title 16, in a facility unless such facility is accredited or licensed in accordance with § 122(3)z. of Title 16. For purposes of this section, the terms "facility" and "invasive medical procedure" shall have the meanings set forth in § 122(3)y. of Title 16.

78 Del. Laws, c. 80, § 4.;






Subchapter IV Violations and Penalties; Enforcement

§ 1171. Name used in practice of dentistry

(a) Any dentist who practices or offers to practice dentistry or dental surgery may use a trade name that is not false, misleading or deceptive provided that the proper name of 1 of the owners, all of whom must be dentists, is used in conjunction with the trade name.

(b) Advertisements in any medium shall include the name, as it appears on the current biennial renewal certificate, and the degree — D.D.S. or D.M.D. — of at least 1 licensed dentist who is an owner of the dental facility.

(c) A directory listing all of the names of the dentists practicing at that location shall be prominently displayed in the entrance or reception area of the dental facility.

(d) The names of dentists who have practiced under the trade name shall be maintained in the records of the dental facility for at least 5 years following their departure from the practice.

(e) The use of the name of a dentist no longer actively associated with the practice may not be continued for longer than 1 year.

(f) A trade name may not include the word "clinic" unless the name designates a public or nonprofit facility.

(g) A trade name may not include the word "institute" unless the name designates an educational or research facility.

(h) A trade name may not, by the use of plurals or otherwise, misrepresent the number of dentists practicing at a facility.

Code 1915, § 892T; 38 Del. Laws, c. 48, § 2; Code 1935, § 993; 24 Del. C. 1953, § 1171; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 463, § 36.;



§ 1172. Unlawful acts; penalty

Whoever employs a person who is not a licensed dentist to perform dental operations as defined in this chapter or permits such persons to practice dentistry in the employer's office; or whoever practices dentistry under a false name or assumes a title or appends or prefixes to that person's name letters which falsely represent the person as having a degree from a chartered dental college, or makes use of the words "dental college" or "dental school" or equivalent words when not lawfully authorized so to do, or impersonates another at an examination held by the Board, or knowingly makes a false application or a false representation in connection with such examination; shall be fined not less than $100 nor more than $200.

Code 1915, § 892Y; 38 Del. Laws, c. 48, § 2; Code 1935, § 998; 24 Del. C. 1953, § 1172; 70 Del. Laws, c. 186, § 1.;



§ 1173. Failure to display dentistry license; penalty

Whoever engages in the practice of dentistry and fails to keep displayed in the place where the person practices, and in such manner as to be easily seen and read, the license granted pursuant to the laws of this State shall be fined not less than $10 nor more than $50.

Code 1915, § 892W; 38 Del. Laws, c. 48, § 2; Code 1935, § 996; 24 Del. C. 1953, § 1173; 70 Del. Laws, c. 186, § 1.;



§ 1174. Practice of dentistry after cancellation of registration

Any person whose registration as a practitioner of dentistry has been cancelled under this chapter shall be deemed an unregistered person and subject as such to the penalties prescribed for the practice of dentistry by persons who are not duly registered.

Code 1915, § 892S; 38 Del. Laws, c. 48, § 2; Code 1935, § 992; 24 Del. C. 1953, § 1174.;



§ 1175. Filing of false documents or forged affidavits; penalty

Whoever files or attempts to file as that person's own the diploma, certificate or license of another or a forged, false affidavit of identification or qualification is guilty of a felony and shall be fined not less than $1,000 nor more than $5,000 and imprisoned not more than 5 years.

Code 1915, § 892L; 38 Del. Laws, c. 48, § 2; Code 1935, § 985; 24 Del. C. 1953, § 1175; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 463, § 37.;



§ 1176. Certain specific offenses; penalty

Repealed by 77 Del. Laws, c. 463, § 46, effective July 30, 2010.;



§ 1177. Sale or offer to sell, procurement, alteration or use of diploma, license or certificate; penalty

Whoever sells or offers to sell a diploma conferring a dental degree or a license or a certificate granted pursuant to this chapter or procures such diploma or license or certificate with intent to use the same as evidence of the right to practice dentistry as defined by law, by a person other than the 1 to whom such diploma was issued or to whom such license was granted or any person who, with fraudulent intent, alters such diploma or license or certificate or attempts to use the same shall be fined not less than $1,000 nor more than $5,000.

Code 1915, § 892X; 38 Del. Laws, c. 48, § 2; Code 1935, § 997; 24 Del. C. 1953, § 1177; 77 Del. Laws, c. 463, § 38.;



§ 1178. Practice without registration or certificate; separate offenses; penalty

Whoever practices or attempts to practice dentistry or dental hygiene within this State without having been licensed to practice dentistry or dental hygiene or during the period of suspension or revocation of such license previously granted shall be fined not less than $500 nor more than $1,000, or imprisoned not less than 1 month nor more than 1 year, or both, and, upon a second or any subsequent offense, shall be fined not less than $1,000 nor more than $5,000 and imprisoned not less than 6 months nor more than 1 year.

Each act of practice or attempt to practice dentistry or dental hygiene in violation of this section shall be a separate offense.

Code 1915, § 892P; 38 Del. Laws, c. 48, § 2; Code 1935, § 989; 24 Del. C. 1953, § 1178; 49 Del. Laws, c. 287; 65 Del. Laws, c. 210, § 12; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 463, §§ 39-41.;



§ 1179. Penalty in absence of specific designation

Whoever violates any provision or law relating to the practice of dentistry or dental hygiene or the application for examination and licensing of dentists and registration of dental hygienists, for which no specific penalty has been prescribed, shall be fined not less than $500 nor more than $1,000.

Code 1915, § 892Z; 38 Del. Laws, c. 48, § 2; Code 1935, § 999; 24 Del. C. 1953, § 1179; 65 Del. Laws, c. 210, § 12; 77 Del. Laws, c. 463, § 42.;



§ 1180. Second or subsequent offenses

Whoever is convicted of a second or subsequent offense under § 1172, § 1173, § 1177 or § 1179 of this title shall be punished by the maximum fine prescribed in such section or by imprisonment for not less than 10 nor more than 60 days or by both such fine and imprisonment.

Code 1915, § 892AA; 38 Del. Laws, c. 48, § 2; Code 1935, § 1000; 24 Del. C. 1953, § 1180.;



§ 1181. Enforcement of chapter; prosecution for violations

(a) [Repealed.]

(b) All violations of the laws relating to the practice of dentistry and dental hygiene shall be prosecuted in courts of this State by the Attorney General or one of the Attorney General's deputies.

17 Del. Laws, c. 496, § 7; 21 Del. Laws, c. 242, § 4; Code 1915, § 892; 38 Del. Laws, c. 48, § 2; Code 1935, § 973; 24 Del. C. 1953, § 1181; 65 Del. Laws, c. 210, § 12; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 463, §§ 43, 44.;






Subchapter V General Provisions

§ 1191. Immunity of officials reviewing dental records and dentists' work; confidentiality of investigative records; liability of informants

(a) The members of the State Board of Dentistry and Dental Hygiene of Delaware, dental ethics committee and dentists who are members of hospital and Delaware State Dental Society committees whose function is the review of dental records and of dentists' work with a view to quality of care and utilization of hospital facilities, home visits and office visits shall severally not be subject to, and shall be immune from, claim, suit, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken, performed or reached in good faith and without malice by any such member or members acting individually or jointly in carrying out the responsibilities, authority, duties, powers and privileges of the offices conferred by law upon them under this chapter, or any other state law, or duly adopted rules and regulations of the aforementioned committees and hospitals, good faith being presumed until proven otherwise, with malice required to be shown by a complainant.

(b) The records and proceedings of any such committees or organizations as described in subsection (a) of this section shall be confidential records which shall not constitute public records or be available for general inspection by the public. All hearings on complaints shall be opened to the public only at the request of the respondent.

(c) No person who provides information to any such committees or organizations as described in subsection (a) of this section, or who testifies as a witness, shall be held liable in any cause of action arising out of the providing of such information or the giving of such testimony, provided that such person does so in good faith and without malice.

59 Del. Laws, c. 368, § 1; 64 Del. Laws, c. 236, § 1; 77 Del. Laws, c. 463, § 3.;



§ 1192. Reports of dental malpractice actions

The Prothonotary in each county of the State shall report to the Board the adjudication of any dental malpractice claim against a dentist which was filed in the Prothonotary's office or the settlement of any dental malpractice claim which was filed in the Prothonotary's office.

65 Del. Laws, c. 210, § 13; 70 Del. Laws, c. 186, § 1.;



§ 1193. Limitation of action for dental malpractice

No action for recovery of damages against a dentist, dental hygienist or dental assistant for personal injury, including death, allegedly suffered in the course of dental treatment, shall be brought after the expiration of 2 years from the date upon which such injury occurred; provided, however, that:

(1) Solely in the event of a personal injury the occurrence of which during such period of 2 years was unknown to and could not in the exercise of reasonable diligence have been discovered by the injured person, such action may be brought prior to the expiration of 3 years from the date upon which such injury occurred, and not thereafter; and

(2) A minor under the age of 6 years shall have until the latter time for bringing such an action as provided for in paragraph (1) of this section or until the minor's sixth birthday to bring an action.

65 Del. Laws, c. 210, § 14.;



§ 1194. Appeal panel

(a) Prior to the administration of the first practical examination each year by the Board, the Director of the Division of Professional Regulation shall appoint an appeal panel to hear appeals as a result of denial of licensure by the Board for failure of a practical examination. For appeals arising from the failure of the dental practical examination, the appeal panel shall consist of 2 dentists licensed to practice in this State and 1 public member. For appeals arising from the failure of the dental hygiene practical examination, the appeal panel shall consist of 1 dentist licensed to practice in this State, 1 dental hygienist and 1 public member.

(b) The licensed professional members of the respective panels shall have at least 3 years of experience practicing in their respective professions. A professional member shall not have served on the State Board of Dentistry and Dental Hygiene nor on the Dental Hygiene Advisory Committee for at least 5 years preceding the professional member's appointment to the panel; nor shall such professional member be an officer or other elected official in a professional association of dentists or dental hygienists. The public member shall not have been a dentist nor dental hygienist, nor a member of the immediate family of a dentist or dental hygienist, nor have been employed by a dentist, nor have a material interest in the providing of goods and services to dentists, nor have been engaged in an activity directly related to dentistry or dental hygiene.

(c) Each member of the appeal panel shall serve for a term of 1 year and shall be eligible for 1 additional reappointment to the appeal panel.

(d) In the event an applicant for licensure has failed a practical examination administered by the State Board of Dentistry and Dental Hygiene, the applicant has the right to appeal the decision by the Board. Such appeal shall be filed in writing with the Director of the Division of Professional Regulation within 20 days of the date of notification by the Board. Upon receipt of the applicant's written appeal of the Board's decision, the Director shall convene the appeal panel within 30 days. The Director shall notify the appellant by certified mail of the date set for the hearing.

(e) The conduct of all hearings and the issuance of orders shall be in accordance with procedures established pursuant to this section, Chapter 101 of Title 29 and § 8735 of Title 29. Where such provisions conflict with the provisions of this section, this section shall govern.

(f) The applicant may appeal any denial of licensure by the panel to the Superior Court within 30 days' notice of denial. Such appeal shall be on the record.

(g) In the event that an appeal is remanded from Superior Court, such appeal will be heard by the original appeal panel.

70 Del. Laws, c. 406, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 463, § 3.;



§ 1195. Dentist discontinuing practice or leaving state; death of a dentist; change of dentist and transfer of patient records; notification of patients

(a) Every dentist licensed to practice under this chapter who is discontinuing a practice in this State or is leaving this State and who is not transferring patient records to another dentist shall notify that dentist's own patients of record by publishing a notice to that effect in a newspaper of daily circulation in the area where the dentist practices. The notice must be published at least 3 times over a 3-month period in advance of discontinuing the practice or leaving the State and must explain how a patient can procure that dentist's own patient records. All patients of record who have not requested their records 30 days before the closing of the practice shall be notified by first class mail by the dentist to permit the patients to procure their records. Any patient records that have not been procured within 7 years after the dentist discontinues practice or leaves the State may be permanently disposed of in a manner that ensures the confidentiality of the records.

(b) When a dentist licensed to practice under this chapter dies and has not transferred patient records to another dentist and has not made provisions for a transfer of patient records to occur upon the dentist's death, a personal representative of the dentist's estate shall notify the dentist's patients of record by publishing a notice to that effect in a newspaper of daily circulation in the area where the dentist practiced. The notice must be published at least 3 times over a 3-month period after the dentist's death and must explain how a patient can procure patient records. All patients of record who have not requested their records 30 days after publication shall be notified by first class mail by the personal representative of the estate to permit patients to procure their records. Any patient records that have not been procured within 7 years after the death of the dentist may be permanently disposed of in a manner that ensures confidentiality of the records.

(c) Whenever a patient changes from the care of 1 dentist to another dentist, the prior dentist shall transfer the records of the patient to the new dentist upon the written request of either the new dentist or the patient. If a patient changes care from 1 dentist to another dentist and fails to notify the prior dentist, or leaves the care of the prior dentist for a period of 7 years from the last entry date on the patient's record and fails to notify the prior dentist, or fails to request the transfer of records to the new dentist, then the prior dentist shall maintain said records for a period of 7 years from the last entry date in the patient's dental record after which time the records may be permanently disposed of in a manner that ensures confidentiality of the records.

(d) This section shall not apply to a dentist who has seen or treated a patient on referral from another dentist and who has provided a record of the diagnosis or treatment to another dentist, hospital or agency which has provided treatment for the patient.

(e) A dentist or the personal representative of the estate of a dentist who disposes of patient records in accordance with the provisions of this section is not liable for any direct or indirect loss suffered as a result of the disposal of a patient's records.

75 Del. Laws, c. 72, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter VI Volunteer License Provisions [Effective until July 3, 2010, subject to the provisions of 76 Del. Laws, c. 309, § 2]

§ 1196. Volunteer license, application procedures [Expired July 3, 2010, subject to the provisions of 76 Del. Laws, c. 309, § 2]

In order to apply for a volunteer license, an applicant must:

(1) Submit proof of current license or proof of licensure within the past 2 years (from another U.S. state and/or Canadian province);

(2) Submit record of continuing education (CE) credit that meets the State of Delaware's requirement for the preceding 2 years as determined in the Board's rules and regulations;

(3) Submit to background check, both professional and criminal;

(4) Pass the Jurisprudence test for the State of Delaware;

(5) Show proof of 25 years of continuous licensure in another U.S. state or states and/or Canadian province or provinces; and

(6) Have no verifiable complaints on the National Practitioner Data Bank.

76 Del. Laws, c. 309, § 1.;



§ 1197. Restrictions under the volunteer license for practicing dentistry [Expired July 3, 2010, subject to the provisions of 76 Del. Laws, c. 309, § 2]

(a) Cannot practice dentistry for payment/profit;

(b) License is site-specific to charitable clinics as approved by the Delaware State Board of Dental Examiners;

(c) Must work under the supervision of the dentist in charge of the approved, site-specific clinic; and

(d) Must renew license annually. A 2-year license will not be issued.

76 Del. Laws, c. 309, § 1.;



§ 1198. Volunteer license; maintenance requirements [Expired July 3, 2010, subject to the provisions of 76 Del. Laws, c. 309, § 2]

In order to maintain a license under this section, an applicant:

(1) Must complete a minimum of 125 hours of volunteer dentistry per year; and

(2) Must follow any other requirements that any licensed dentist in this State must follow (e.g., CPR, CE requirements, etc.).

76 Del. Laws, c. 309, § 1.;



§ 1199. Evaluation of volunteer license [Expired July 3, 2010, subject to the provisions of 76 Del. Laws, c. 309, § 2]

(a) Every volunteer dentist and hygienist will be evaluated using an evaluation/review form by the supervising dentist. This form will be developed by the Delaware State Board of Dental Examiners and will be submitted bimonthly for the first 6 months and once every 6 months after the initial 6-month period.

(b) If the supervising dentist finds that the volunteer dentist is incompetent and/or is a danger to the public, the supervising dentist shall immediately notify the Delaware State Board of Dental Examiners. The Board may suspend the license until a hearing is held based on the notification. The complaint and hearing process in §§ 1127 through 1130 of this title is incorporated herein.

76 Del. Laws, c. 309, § 1.;

§ 1199A Penalties, civil violation [Expired July 3, 2010, subject to the provisions of 76 Del. Laws, c. 309, § 2]

Penalties for violating the requirement of not practicing dentistry for profit will result in a $2500 fine for each offense.

76 Del. Laws, c. 309, § 1.;



§ 1199A. Penalties, civil violation [Expired July 3, 2010, subject to the provisions of 76 Del. Laws, c. 309, § 2]

Penalties for violating the requirement of not practicing dentistry for profit will result in a $2500 fine for each offense.

76 Del. Laws, c. 309, § 1.;









CHAPTER 12. SECURITY SYSTEMS AND PROTECTIVE SERVICES

Subchapter I Licensure [Subchapter designation effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

§ 1201. Definitions [Effective until fulfillment of 76 Del. Laws, c. 179, § 8]

(a) "Officers or employees of the business" shall include all persons associated with a security business except stockholders of a corporation whose stock is publicly traded.

(b) "Security business" shall mean the sale of a security system where the vendor installs the device, or the monitoring or service of a security system on protected premises.

(c) "Security system" shall mean sensor-based devices designed to detect or signal the intrusion on or unauthorized use of equipment, residence, structure or leasehold. This section shall not include any electronic software programs designed to protect computational devices, electronic article surveillance equipment or money dye systems.

64 Del. Laws, c. 281, § 1; 64 Del. Laws, c. 377, § 1.;



§ 1201. Definitions [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

(a) "Officers or employees of the business" shall include all persons associated with a security business except stockholders of a corporation whose stock is publicly traded.

(b) "Security business" shall mean the sale of a security system where the vendor installs the device, or the monitoring or service of a security system on protected premises.

(c) "Security system" shall mean sensor-based devices designed to detect or signal the intrusion on or unauthorized use of equipment, residence, structure or leasehold. This section shall not include any electronic software programs designed to protect computational devices, electronic article surveillance equipment or money dye systems.

64 Del. Laws, c. 281, § 1; 64 Del. Laws, c. 377, § 1.;



§ 1202. License requirement; operation without license

(a) No persons shall operate a security business without having obtained a license, as provided herein, to conduct such business. The Division of Revenue shall not issue a license to a security business under the authority of Chapter 23 of Title 30 without the approval of the Superintendent of the Delaware State Police.

(b) Operating a security business without a license shall be punishable pursuant to § 1214 of this title. Each day a person operates a security business without a license may be counted as a separate violation.

64 Del. Laws, c. 281, § 1.;



§ 1203. Qualifications of applicants

(a) In addition to the requirements of the Division of Revenue, an applicant for a license to operate as a security business in this State shall furnish the following information to the Superintendent of the State Police:

(1) The name and address of the security business and the location or locations where it intends to operate within the State;

(2) If the applicant is a corporation, the application shall state the date and place of incorporation, the name and address of its resident agent if incorporated in Delaware with a principal place of business outside the State, the location of the applicant's principal place of business and a list of the principal corporate officers with their business and home addresses;

(3) If the applicant intends to operate as a partnership, the application shall list each of the partners with their business and home addresses;

(4) A statement as to the length of time the applicant has been engaged in the security business and where engaged, and the date when the security business commenced operation in this State or when the security business intends to commence such operation;

(5) The specific nature of the security business;

(6) Each applicant's full name, business address and telephone number, home address and telephone number and date and place of birth;

(7) The name and address of the applicant's present place or places of employment for the past 3 years and the length of time so employed, stating the principal source of income for any individual not regularly employed in 1 business;

(8) A list of all felony and misdemeanor convictions in any jurisdiction of all individuals listed in the application;

(9) One set of classifiable fingerprints recorded in the manner required by the Superintendent of State Police;

(10) A statement as to whether the individual has ever been denied a license or permit in any jurisdiction to engage in the security business or has had such license or permit revoked or suspended;

(11) If neither the applicant nor any other person named above will operate the business on a daily basis, the name and home address of the person who will be responsible for the operation of the business with information on training or experience in the field of security systems or protective services; and

(12) The Superintendent may require that the application include any other information which the Superintendent may reasonably deem necessary to determine whether the applicant or individual signing the application meets the requirements of this statute or to establish the truth of the facts set forth in the application.

(b) If the applicant is an individual and does not reside or operate any business or is not employed within the State, or in the event the applicant is a form of partnership and no owner or general partner resides, operates a business or is employed within the State, then the application must also be subscribed and sworn to by the individual having the authority and responsibility for the management and operations of the security business with this State.

(c) If the applicant is a corporation, the application shall be subscribed and sworn to by at least 1 principal corporate officer, either the president, vice-president, treasurer, secretary or comptroller. If the applicant is a corporation and none of its principal corporate officers are responsible for the management and operation of the security business within the State, the application shall also be subscribed and sworn to by the individual having the authority and responsibility for the management and operations of the security business within the State.

(d) An application for a license to operate a security business shall be signed by at least 1 person 18 years of age or older.

(e) The Division may conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of licensing any individual pursuant to this chapter.

64 Del. Laws, c. 281, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 252, § 11.;



§ 1204. Review of applicants

The Superintendent shall review each application for a license to operate a security business. The Superintendent shall investigate the character of each applicant and each officer of the corporation or partner named in the application to the extent the Superintendent deems necessary. If the Superintendent finds that all parties whose names have been submitted are of good character and that the business is organized for a legitimate purpose, the Superintendent may approve the issuance of a business license by the Division of Revenue to the applicant.

(1) Evidence of a lack of good character shall include:

a. A record of arrests and/or convictions for crimes involving offenses against the person, dishonesty or fraud; and

b. A record of complaints filed with the Division of Consumer Protection or Better Business Bureau regarding the applicant, officers or partners in the business or the proposed manager of the business.

(2) Evidence of a lack of a legitimate purpose shall include:

a. A total lack of training or experience in the installation of burglar alarms or alarm systems by any person named in the application; and

b. Failure to obtain a bond as required by § 1212 of this title.

(3) The Superintendent may conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of licensure review pursuant to this chapter.

64 Del. Laws, c. 281, § 1; 69 Del. Laws, c. 291, § 98(c); 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 252, § 12.;



§ 1205. Renewal and transferability of license

Each license shall expire 2 years after the date of issuance. No license issued pursuant to this chapter shall be assigned or transferred, either by operation of law or otherwise.

64 Del. Laws, c. 281, § 1.;



§ 1206. Change in ownership or site of business; revocation of license

(a) In the event of any change in the membership of the firm or in the officers or directors of any association or corporation or any change in the address of any office or location of such business, the Superintendent shall be notified in writing of such change within 5 days thereafter. Failure to give such notification shall be sufficient cause for revocation of the license.

(b) Each new member of the firm or of the officers or directors of any association or corporation shall provide the information required by § 1203 of this title. The Superintendent shall then review each application as provided in § 1204 of this title. If the Superintendent finds that the applicant is not of good character, the Superintendent shall revoke the license. In the event that a license is revoked pursuant to this subsection, the license holder shall be afforded a hearing before the Superintendent and shall have the right to appeal to the Secretary of the Department of Safety and Homeland Security in conformity with the state Administrative Procedures Act [Chapter 101 of Title 29].

64 Del. Laws, c. 281, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138.;



§ 1207. Posting of license

(a) Before any applicant shall exercise any rights under the license issued to the applicant, such license, or a certified copy thereof, shall be posted and at all times thereafter, while the same is in force, be displayed in a conspicuous place in the principal office and in each bureau, agency, subagency, office or branch office for which it is issued.

(b) No person holding any license approved by the Superintendent under this chapter shall:

(1) Post or permit such license to be posted upon premises other than those described therein or to which it may be transferred pursuant to this chapter;

(2) Fail to maintain such license in a conspicuous place in such offices or places of business; or

(3) Knowingly alter, deface or destroy any such license or permit the alteration, defacement or destruction thereof.

64 Del. Laws, c. 281, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1208. Employee identification cards

(a) Any person operating a security business shall provide the Superintendent with a list of the names, addresses, Social Security numbers and 1 set of classifiable fingerprints recorded in the manner required by the superintendent of employees as hired, except persons subject to the exceptions of subsection (j) of this section.

(b) No individual shall function as a security agent or perform the duties described in subsection (c) of this section without first obtaining the identification card required by this section.

(c) Owners, principal corporate officers, partners, employees and managers of all security businesses shall be required to obtain identification cards if they are directly engaged in selling, installing, altering, servicing, moving, maintaining, repairing, replacing, monitoring, responding to or causing others to respond to security systems within the State.

(d) Security agents who are employed by persons who were engaged in the security business on June 25, 1984, shall have 60 days to file an application for an identification card under this section and may continue to function as a security agent pending a final determination of such application.

(e) A temporary identification card may be issued by a security business licensed under this statute to any of its security agents or any individual required to obtain an identification card prior to the issuance of a permanent identification card for any such individual by the business. The form, requirements and conditions for issuance and use of temporary identification cards shall be prescribed by the Superintendent.

(f) The temporary or permanent identification card shall be carried by any individual required to obtain an identification card under this statute whenever such individual is engaged in the security business and shall be exhibited upon request.

(g) The Superintendent may refuse to approve an identification card if the identification card applicant has been convicted of a felony or a misdemeanor in any jurisdiction and the Superintendent finds that such conviction reflects unfavorably on the fitness of such applicant to engage in the security business or to be employed by the security business.

(h) The permanent and temporary identification card issued by the business shall include the name and description identifying the cardholder, the name of the security agent's employer and the number of any other information which is required or which the business may wish to include.

(i) No permanent identification card or temporary identification card issued pursuant to this chapter shall be transferable. Temporary identification cards issued by a security business must be surrendered to the business by the cardholder upon termination of employment.

(j) Persons, individuals, owners, principal corporate officers, partners, employees, and managers who do not perform functions at an end-user's premises are not subject to the requirements of subsections (a) through (i) of this section if their duties are limited to selling electronic security equipment or services at a retail store location, online, or by telephone.

64 Del. Laws, c. 281, § 1; 79 Del. Laws, c. 62, § 1.;



§ 1209. Employee identification cards — Renewal; notice of changes

(a) Identification cards approved by the Superintendent shall expire and be renewable on the fifth anniversary date of the birth of the applicant next following the date of its issuance, unless the birth date is February 29, in which event the license shall expire and be renewable on February 28 every fifth year.

(b) The Superintendent may refuse to renew an identification card for any grounds set forth in § 1204 or § 1208 of this title.

(c) A security business shall notify the Superintendent within 10 days after the termination of employment of, or association of, any cardholder of such security business.

64 Del. Laws, c. 281, § 1; 73 Del. Laws, c. 370, § 1.;



§ 1210. Request for hearing upon receipt of notice of denial of an identification card or license

After receipt of written notice from the Superintendent of denial or approval for a license or an identification card, the applicant shall be afforded a hearing before the Superintendent and shall have the right to appeal to the Secretary of the Department of Safety and Homeland Security in conformity with the state Administrative Procedures Act [Chapter 101 of Title 29].

64 Del. Laws, c. 281, § 1; 74 Del. Laws, c. 110, § 138.;



§ 1211. Suspension or revocation of identification cards; notices

(a) Identification cards may be suspended or revoked by the Superintendent on the grounds that the holder is not considered of good character.

(b) In the event that the Superintendent suspends or revokes an identification card, the cardholder, upon receipt of the notice of suspension or revocation, shall cease to perform any services related to the security business.

(c) Both the identification cardholder and the security business which employs the cardholder or with which the cardholder is associated shall be notified by the Superintendent of the suspension or revocation of an identification card.

64 Del. Laws, c. 281, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1212. Issuance of license; copies; fee; bond

If the application for a license is approved by the Superintendent, the Division of Revenue shall issue and deliver to the applicant, a license to conduct business and to maintain 1 or more bureaus, agencies or offices for the conduct of such business at the locations stated in the application. As many copies of the license as there are to be offices, bureaus, agencies or branch offices shall be supplied upon:

(1) Payment by the applicant to the Division of Revenue of a license fee of $150; and

(2) Execution by the applicant and delivery to the Department of Safety and Homeland Security of a bond with a surety company authorized to be surety in this State and approved as to form, manner of execution and sufficiency by the Superintendent, payable to the State, and which shall be for the benefit of any persons injured by the wilful, malicious or wrongful act of the applicant, in the amount of $10,000. The bond shall be conditioned for the faithful and honest conduct of such business by the applicant.

64 Del. Laws, c. 281, § 1; 74 Del. Laws, c. 110, § 138.;



§ 1213. Delay of suspension or revocation of license or identification card during public emergency

(a) Under circumstances in which the Superintendent determines that a public emergency exists or that the public health, welfare or safety may be jeopardized, the Superintendent may, upon application by the licensee or any third party affected by such termination, revocation or suspension, extend the time for the termination, revocation or suspension.

(b) After the Superintendent has issued a notice of intent to revoke or suspend a security business license or to revoke or suspend a security agent identification card, the licensee or identification cardholder may request that the license or identification card remain in effect subject to the terms of a written order of consent to be issued by the Superintendent. Denial of a request for consent order negotiations shall not be subject to judicial review.

64 Del. Laws, c. 281, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1214. Prohibited acts; penalties

(a) It shall be unlawful for a person to:

(1) Conduct a security business without a license;

(2) Fail to obtain an identification card as required by § 1208 of this title;

(3) Wilfully and knowingly fail to notify subscribers of a security business of the suspension of a security business or the suspension or revocation of its license;

(4) Wilfully and knowingly fail to file the surety bond required by § 1212 of this title;

(5) Wilfully and knowingly fail to surrender a revoked license certificate or to surrender an identification card;

(6) Wilfully and knowingly submit false information of a material nature in any application or renewal application for a security business license or for an identification card.

(b) Any person found guilty of violating this section shall be subject to a fine not to exceed $500 or imprisonment for a period not to exceed 90 days or both.

64 Del. Laws, c. 281, § 1.;






Subchapter II False Alarms [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

§ 1221. Purpose [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

(a) The purpose of this subchapter is to encourage security system users and security businesses to properly use and maintain the operational effectiveness of security systems in order to improve the reliability of security systems and reduce or eliminate false alarms.

(b) This subchapter governs security systems intended to summon law enforcement response, requires registration by security system users, establishes a system of administration, and provides for the enforcement of penalties for violations of this section.

76 Del. Laws, c. 179, § 4.;



§ 1222. Definitions [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

The following words and phrases, when used in this subchapter, shall have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Alarm" means a security system signal that is created by the activation of a security system.

(2) "Arming station" means a device that allows control of a security system.

(3) "Automatic voice dialer" means any electrical, electronic, mechanical, or other device capable of being programmed to send a prerecorded voice message, when activated, over a telephone line, radio or other communication system, to a law-enforcement authority, public safety or emergency services agency requesting dispatch.

(4) "Cancellation" means the process where response to a security system dispatch request is terminated when a security business for the security system site notifies the responding law-enforcement agency, prior to arrival at the security system site, that there is not an existing situation at the security system site requiring law-enforcement authority response.

(5) "Conversion" means the transaction or process by which a security business begins the servicing and/or monitoring of a previously unmonitored security system or a security system previously serviced and/or monitored by another security business.

(6) "Duress alarm" means a silent security system signal generated by the entry of a designated code into an arming station in order to signal that the security system user is being forced to turn off the system and requires law-enforcement response.

(7) "False alarm" means a security system dispatch request to a law-enforcement authority, when no emergency of actual or threatened criminal activity requiring immediate response exists. This definition includes signals activated by negligence, accident, mechanical failure, and electrical failure; signals activated intentionally in nonemergency situations; and signals for which the actual cause is unknown. There is a rebuttable presumption that an alarm is false if personnel responding from a law-enforcement authority do not discover any evidence of unauthorized entry, criminal activity, or other emergency after following normal police procedures in investigating the incident. An alarm is not false if the security system user proves that:

a. An individual activated the alarm based on a reasonable belief that an emergency or actual or threatened criminal activity requiring immediate response existed;

b. The security system was activated by a violent condition of nature, including but not limited to tornadoes, floods, earthquakes and lightning, or by an electrical surge that caused physical damage to the system, as evidenced by testimony of a licensed security system contractor who has conducted an on-site inspection and personally observed the damage to the system;

c. If the security system user experienced a power outage, causing the alarm to activate upon restoration of power, as evidenced by written documentation provided by Delmarva Power or other applicable provider; or,

d. Where there has been a cancellation as defined in paragraph (4) of this section.

(8) "Holdup alarm" means a silent alarm signal generated by the manual activation of a device intended to signal a robbery in progress.

(9) "Law-enforcement authority" means any authorized representative of a law-enforcement agency.

(10) "Local security system" means any security system, which is not monitored, that annunciates an alarm only at the security system site.

(11) "Monitoring" means the process by which a security business receives signals from a security system and relays a security system dispatch request for the purpose of summoning law enforcement to the security system site.

(12) "Monitoring station" means an office or entity whereby a security business conducts monitoring of security systems for purposes of dispatch and notification. A monitoring station shall provide a toll-free, 24-hour telephone number for use by a responding law-enforcement agency.

(13) "Panic alarm" means an audible security system signal generated by the manual activation of a device intended to signal a life threatening or emergency situation requiring law-enforcement response.

(14) "Person" means an individual, corporation, partnership, association, organization, or similar entity.

(15) "Responder" means an individual capable of reaching the security system site within 30 minutes and having access to the security system site, the code to the security system, and the authority to approve repairs to the security system.

(16) "Security business" is as defined in § 1201 of this title.

(17) "Security system" is as defined in § 1201 of this title.

(18) "Security system administrator" means a person or persons designated by the state with authority to administer, control and review false alarm reduction efforts and administer the provisions of this section.

(19) "Security system dispatch request" means a notification to a law-enforcement authority that a security system, either manual or automatic, has been activated at a particular security system site.

(20) "Security system registration" means authorization granted by the security system administrator to a security system user to operate a security system.

(21) "Security system site" means a single fixed premises or location served by a security system or systems. Each unit, if served by a separate security system in a multi-unit building or complex, shall be considered a separate security system site.

(22) "Security system user" means any person or entity, which has contracted for monitoring, repair, installation or maintenance services from a security business for a security system, or which owns or operates a security system which is not monitored, maintained or repaired under contract.

(23) "Takeover" means the transaction or process by which a security system user takes over control of an existing security system, which was previously controlled by another security system user.

(24) "Verify" means at least two attempts by a security business, or its representative, to contact the security system site and/or security system user by telephone and/or other electronic means, whether or not actual contact with a person is made, to determine whether a security system signal is valid before requesting law-enforcement dispatch, in an attempt to avoid an unnecessary security system dispatch request.

(25) "Zones" means division of devices into which a security system is divided to indicate the general location from which a security system signal is transmitted.

76 Del. Laws, c. 179, § 4.;



§ 1223. Registration [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

(a) A security system user shall not operate, or cause to be operated, a security system at its security system site without obtaining a valid security system registration. A separate security system registration is required for each security system site.

(b) The security system registration application form must be submitted to the security system administrator within 30 days after the security system at a particular site has been activated or within 30 days after a security system takeover. Failure to submit a timely application will result in a nonregistered security system. Use of a nonregistered security system shall be a violation of this chapter.

(c) Each security system application must include the following information:

(1) The name, complete address (including apartment/suite number) and telephone numbers of the person who will be the registration holder and be responsible for the proper maintenance and operation of the security system;

(2) The name and complete address of the security system site, the classification of the security system site as either residential (includes apartment, condominium, mobile home, etc.) or commercial, and the name, address and telephone number of the person responsible for that security system site;

(3) For each security system located at the security system site, the classification of the security system (i.e. burglary, holdup, duress, panic alarms, etc.) and for each classification whether such alarm is audible or silent;

(4) The mailing address, if different from the address of the security system site;

(5) Any dangerous or special conditions present at the security system site;

(6) The names and addresses of at least 2 individuals who are able to, and have agreed to:

a. Receive notification of a security system activation at any time and who can respond to the security system site and, upon request, gain access to the security system site and deactivate the security system if necessary; or,

b. Receive notification of a security system activation at any time and who has access to the security system user for purposes of deactivating the security system, if necessary.

(7) Type of business conducted at a commercial security system site;

(8) Signed certification from the security system user stating the following:

a. The date of installation, conversion or takeover of the security system, whichever is applicable;

b. The name, address and telephone number of the security system inspection company or companies performing the security system installation; conversion or takeover and of the security system installation company responsible for providing repair service to the security system;

c. The name, address and telephone number of the monitoring company if different from the security system installation company;

d. That a set of written operating instructions for the security system, including written guidelines on how to avoid false alarms, has been left with the applicant by the security system installation company; and,

e. That the alarm installation company has trained the applicant in proper use of the security system, including instructions on how to avoid false alarms.

(9) Acknowledgment that any delay in law-enforcement authority response time may be influenced by factors including, but not limited to priority of calls, weather conditions, traffic conditions, emergency conditions, staffing levels, etc.

(d) Any false statement of material fact made by an applicant for the purpose of obtaining a security system registration shall be sufficient cause for refusal to issue a registration.

(e) A security system registration shall not be transferable to another person or security system site. A security system user shall inform the security system administrator of any change that alters any of the information listed on the security system registration application within 5 days of such change.

76 Del. Laws, c. 179, § 4.;



§ 1224. Duties of the security system user [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

(a) A security system user shall maintain the security system site and the security system in a manner that will minimize or eliminate false alarms.

(b) A security system user shall maintain at each security system site a set of written operating instructions for each security system.

(c) A security system user that is using a security business for monitoring shall provide that security business at least 2 different telephone numbers to verify an alarm.

(d) A security system user shall adjust the mechanism or cause the mechanism to be adjusted so that an alarm signal audible on the exterior of a security system site will sound for no longer than 10 minutes after being activated.

(e) A security system user shall not use an automatic voice dialer.

(f) Violations of subsections (a), (b), (c) and (d) of this section shall result in an assessment of a civil penalty against the security system user in the amount of $50. A violation of subsection (e) of this section shall result in the assessment of a civil penalty against the security system user in the amount of $100.

76 Del. Laws, c. 179, § 4.;



§ 1225. Duties of security businesses [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

(a) A security business shall provide written and oral instructions to each of its security system users for every security system site on the proper use and operation of its security systems. Such instructions shall specifically include all instructions necessary to turn the security system on and off and instructions on the avoidance of false alarms.

(b) A security business shall be responsible for the prevention of false alarms during installations, servicing, repairs and maintenance of security systems.

(c) A security business shall ensure that battery backup power is installed during new installations of security systems.

(d) A security business shall not use an automatic voice dialer.

(e) A security business providing monitoring services shall attempt to verify an activated alarm signal by contacting at least 2 different telephone numbers provided by a security system user who has authority to cancel the dispatch before a security system dispatch request is made, unless the security system administrator has waived the 2-call dispatch requirement. This subsection shall not apply to duress and holdup alarms.

(f) A security business that issues security system dispatch requests must maintain for a period of at 1 year from the date of a security system dispatch request, records relating to security system dispatch requests. Records must include name, address and telephone number of the security system user, the security system zone or zones activated, the time of a security system dispatch request and evidence of its efforts to verify. These records shall immediately be made available to the security system administrator or any police officer at any time during normal business hours.

(g) A security business providing monitoring services shall provide the relevant police department or departments with a toll-free telephone number for contacting monitoring station dispatchers and for obtaining information as provided in subsection (f) of this section.

(h) A security business shall not make a security system dispatch request if monitoring equipment indicates a security system malfunction.

(i) All security businesses shall have an office located in the State of Delaware with an operational telephone that shall be answered during regular business hours.

(j) After completion of the installation of a security system, an employee of the security business responsible for installing the security system shall review with the security system user a false alarm prevention checklist approved by the security system administrator.

(k) A security business responsible for monitoring a security system at a registered security system site shall not make a security system dispatch request to a law-enforcement authority in response to a burglar alarm signal, excluding panic, duress and holdup signals, during the first 7 days following a security system installation. The security system administrator may grant a security system user's request for an exemption from this waiting period based upon a determination that special circumstances substantiate the need for the exemption.

(l) A security business responsible for monitoring a security system at a registered security system site shall:

(1) Report alarm signals by using telephone numbers designated by the security system administrator;

(2) Communicate security system dispatch requests to law-enforcement;

(3) Communicate cancellations to the law-enforcement authority;

(4) Ensure that all security system users of security systems equipped with a duress, holdup or panic alarm are given adequate training as to the proper use of the duress, holdup or panic alarm;

(5) Communicate any available information (north, south, front, back, floor, etc.) about the location on all alarm signals related to the security system dispatch request;

(6) Communicate the type of alarm activation (silent or audible, interior or perimeter);

(7) Provide a security system user registration number when requesting law-enforcement dispatch;

(8) After a security system dispatch request, promptly advise the law-enforcement authority if the monitoring company knows that the security system user or the responder is on the way to the security system site;

(9) Attempt to contact the security system user within 24 hours via mail, fax, telephone, or other electronic means when an security system dispatch is made; and,

(10) Upon the effective date of this section, monitoring companies must maintain for a period of at least 1 year from the date of the security system dispatch request, records relating to security system dispatch requests. Records must include the name, address and telephone number of the security system user, the security system zones or zones activated, the time of security system dispatch request and evidence of an attempt to verify. The security system administrator may request copies of such records for individually named security system users. If the request is made within 60 days of an security system dispatch request, the monitoring company shall furnish requested records within 3 business days of receiving the request. If the records are requested between 60 days to 1 year after security system dispatch request, the monitoring company shall furnish the requested records within 30 days of receiving the request.

(11) A security system installation company and/or monitoring company that purchases security system accounts from another person shall notify the security system administrator of such purchase and provide details as may be reasonably requested by the security system administrator.

76 Del. Laws, c. 179, § 4.;



§ 1226. Duties and authority of the security system administrator [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

(a) All security system administrators shall have an office located in the State of Delaware with an operational telephone that shall be answered during regular business hours.

(b) The Department of Safety and Homeland Security, or its designee, shall:

(1) Designate a manner, form and telephone number for the communication of security system dispatch requests; and

(2) Establish a procedure to accept cancellation of security dispatch requests, which shall be used by the security system administrator to enforce the provisions of this section.

(c) The security system administrator shall establish a procedure to record such information on security system dispatch requests necessary to permit the security system administrator to maintain records, including, but not limited to, the information listed below:

(1) Identification of the registration number for the security system site;

(2) Identification of the security system site;

(3) Date and time security system dispatch request was received, including the name of the monitoring company and the monitoring operator name or number;

(4) Date and time of law-enforcement authority arrival at the security system site;

(5) Zone and zone description, if available;

(6) Weather conditions;

(7) Name of security system user's representative at the security system site, if any;

(8) Identification of the responsible security system installation company or monitoring company;

(9) If the law-enforcement authority was unable to locate the address of the security system site; and,

(10) Cause of the alarm signal, if known.

(d) The security system administrator shall establish a procedure for the notification of a false alarm to the security system user. The notice shall include the following information:

(1) The date and time of law-enforcement authority response to the false alarm;

(2) A statement urging the security system user to ensure that the security system is properly operated, inspected and serviced in order to avoid false alarms and resulting fines.

(e) The security system administrator may require a conference with a security system user and the security system installation company and/or monitoring company responsible for the repair or monitoring of the security system to review the circumstances of each false alarm.

(f) The security system administrator may require a security system user to remove a holdup alarm that is a single action, nonrecessed button, if a false holdup alarm has occurred.

76 Del. Laws, c. 179, § 4.;



§ 1227. False alarms [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

No security system user shall cause, allow or permit the security system to give 3 false alarms at a security system site within a calendar year.

76 Del. Laws, c. 179, § 4.;



§ 1228. Penalties [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

A security system user in violation of § 1227 of this title shall be subject to a civil penalty as follows:

(1) Fourth false alarm: $50 civil penalty;

(2) Fifth false alarm: $75 civil penalty;

(3) Sixth false alarm: $100 civil penalty;

(4) Seventh and any false alarm thereafter within a calendar year: $250 civil penalty for each offense.

76 Del. Laws, c. 179, § 4.;



§ 1229. Civil Penalties and appeals [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

(a) Summons and notice of violation. — A summons for payment of a violation of this subchapter may be executed by mailing such summons to the security system user at the address where the security system is located.

(b) Payment. — Persons electing to pay a civil penalty shall make payments to the entity designated on the summons for payment. Procedure for payment under this section shall be by regulation of the Department of Safety and Homeland Security, or by regulation, code or ordinance of the applicable municipality or county.

(c) Procedure to contest a violation. — A security system user receiving a summons pursuant to this subchapter may request a hearing to contest the violation by notifying, in writing, the entity designated on the summons within 30 days of the date of the mailing of the summons. Upon receipt of a timely request for a hearing, an administrative hearing shall be scheduled pursuant to regulations set forth by the Department of Safety and Homeland Security and the security system user shall be notified of the hearing date by first class mail. The hearing may be informal and shall be held in accordance with the regulations of the Department of Safety and Homeland Security. Costs for such hearing shall not be assessed against the prevailing party.

(d) Appeal of administrative hearing. — Either party may elect to appeal an administrative decision to the Justice of the Peace Court, which shall have exclusive jurisdiction to hear the appeal. An appeal to the Justice of the Peace Court shall be the final right of appeal.

(e) Failure to pay and successfully contest the violation. — If the security system user fails to pay the civil penalty, to respond to the summons within the time specified on the summons, and/or to successfully contest the civil penalty, the Department of Safety and Homeland Security, or its designee, may establish procedures for the collection of these civil penalties, and may enforce the civil penalty by civil action in the Justice of the Peace Court, including seeking judgment and execution on a judgment against the security system user.

76 Del. Laws, c. 179, § 4.;



§ 1230. Confidentiality [Effective upon fulfillment of 76 Del. Laws, c. 179, § 8]

In the interest of public safety, all information contained in and gathered through the security system registration applications shall be confidential information.

76 Del. Laws, c. 179, § 4.;









CHAPTER 13. PRIVATE INVESTIGATORS AND PRIVATE SECURITY AGENCIES

§ 1301. Short title

This chapter may be cited as the "Private Investigators and Private Security Agencies Act."

69 Del. Laws, c. 285, § 1.;



§ 1302. Definitions

As used in this chapter, unless the context requires a different definition:

(1) "Armored car company" or "agency" means any person that provides secured transportation and protection from 1 place or point to another place or point of money, currency, coins, bullion, securities, bonds, jewelry or other valuables.

(2) "Board" means the Delaware Board of Examiners of Private Investigators and Private Security Agencies.

(3) "Branch office license" means a permit granted by the Board entitling a person to operate as a security services contractor or investigations company at a location other than the principal place of business as shown in the Board records.

(4) "Commissioned security officer" means any security officer to whom a security officer commission has been issued by the Board.

(5) "Computer forensic specialist", means persons who interpret, evaluate, test, or analyze pre-existing data from computers, computer systems, networks, or other electronic media, provided to them by another person where that person owns, controls, or possesses said computer, computer systems, networks, or electronic media.

(6) "Deadly weapon" has the meaning given in the definition of "deadly weapon" in § 222 of Title 11.

(7) "Director" means the officer in charge of the Professional Licensing Section of the Division of the Delaware State Police.

(8) "Firearm" has the meaning given in § 222 of Title 11.

(9) "Guard company" or "agency" means any person engaging in the business of or undertaking to provide a private watchperson, guard or street patrol service on a contractual basis for another person and performing any one or more of the following or similar functions:

a. Prevention of intrusion, entry, larceny, vandalism, abuse, fire, or trespass on private property;

b. Prevention, observation or detection of any unauthorized activity on private property;

c. Control, regulation or direction of the flow or movements of the public, whether by vehicle or otherwise, only to extent and for the time directly and specifically required to assure the protection of property; or

d. Protection of individual from bodily harm.

(10) "Investigator" or "agency" means any person who engages in the business or accepts employment to obtain or furnish information with reference to:

a. Crime or wrongs done or threatened against the United States of America or any state or territory of the United States of America;

b. The identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation or character of any person;

c. The location, disposition or recovery of lost or stolen property;

d. The cause or responsibility for fires, libels, losses, accidents, damages or injuries to persons or to property;

e. The securing of evidence to be used before any court, board, officer, or investigating committee; or

f. "Investigator" or "agency" shall not include any person employed as a computer forensic specialist.

(11) "License" means a permit granted by the Board entitling a person to operate as a security services contractor or investigations company.

(12) "Licensee" means any person to whom a license is granted under this chapter.

(13) "Manager" means in the case of a corporation, an officer or supervisor, or in the case of a partnership, a general or unlimited partner meeting the experience qualifications set forth in this chapter for managing a security services contractor or an investigations company.

(14) "Person" includes individual, firm, association, company, partnership, corporation, nonprofit organization, institution, or similar entity.

(15) "Private investigator" means any person who performs 1 or more services as described under the definition of investigator.

(16) "Registration" means a permit granted by the Board to an individual to perform the duties as described in this chapter.

(17) "Security department of a private business" means the security department of any person, if the security department has as its general purpose the protection and security of its own property and grounds, and if it does not offer or provide security services to any other person.

(18) "Security officer" means any individual employed by a security services contractor or the security department of a private business to perform the duties of a security guard, security watchperson, security patrol, armored car guard or courier guard.

(19) "Security officer commission" means an authorization granted by the Board to an individual employed as a security officer to carry a firearm.

(20) "Security services contractor" means any guard company, armored car company or courier company as defined herein.

69 Del. Laws, c. 285, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 423, §§ 1-4; 77 Del. Laws, c. 457, § 1.;



§ 1303. Engaging in business as private detective without license; penalty

(a) Any individual or business who fails to obtain the license required by § 1329 of this title shall be subject to the penalties set forth in subsection (b) of this section below.

(b) Whoever violates this section shall be fined not more than $500 or imprisoned not more than 1 year or both.

24 Del. C. 1953, § 1302; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 372, § 1.;



§ 1304. Board of examiners of private investigators and private security agencies

(a) Creation of Board. — The Delaware Board of Examiners of Private Investigators and Private Security Agencies is created for the protection of the general public and to carry out the functions and duties conferred on it by this chapter.

The Director of the Delaware Board of Examiners of Private Investigators and Security Agencies shall serve as Chief Administrator of the Board. The Director shall be a uniformed member of the Division of State Police designated by the Secretary of Public Safety.

All legal process and all documents required by law to be served or filed with the Board shall be served or filed with the Director at the designated office herein also referred to as the Professional Licensing Section, Division of State Police. All official records of the Board or affidavits by the Director as to the content of such records shall be prima facie evidence of all matters required to be kept by the Board.

The Delaware Board of Examiners of Private Investigators and Security Agencies will adhere to the Administrative Procedures Act [Chapter 101 of Title 29].

All fines collected under this chapter shall be deposited to the credit of the General Fund.

(b) Rules of Procedure. — The Board shall have the following powers and duties:

(1) To determine the qualifications of security guards, private investigators, armored car employees and businesses licensed under this chapter;

(2) To investigate alleged violations of the provision of this chapter and of any rules and regulations adopted by the Board;

(3) To promulgate all rules and regulations necessary in carrying out the provisions of this chapter; and

(4) To establish and enforce standards governing the safety and conduct of persons licensed and registered under this chapter.

69 Del. Laws, c. 285, § 3; 77 Del. Laws, c. 457, § 2.;



§ 1305. Board membership; eligibility

(a) The Board is composed of the following members:

(1) The Superintendent of the Division of State Police or a designated representative;

(2) The Attorney General or a designated representative;

(3) Three public members shall be appointed by the Governor, who are residents of the State of Delaware;

(4) Two members shall be appointed by the Governor, who are licensed under this chapter, who have been engaged for a period of 5 consecutive years as a private investigator and who are not employed by the same person as any other member of the Board;

(5) Two members shall be appointed by the Governor, who are licensed under this chapter, who have been engaged for a period of 5 consecutive years as a security services contractor, and who are not employed by the same person as any other member of the Board, who:

a. Is licensed under this chapter as an owner or operator of a guard company;

b. Has operated for at least 5 consecutive years as a guard company; and

c. Is not employed by a person who employs any other member of the Board.

(b) A person is not eligible for appointment as a public member if the person or the person's spouse:

(1) Is licensed by an occupational regulatory agency in the field of private security;

(2) Is employed by or participates in the management of a business entity or other organization related to the field of private security; or

(3) Has, other than as a consumer, a financial interest in a business entity or other organization related to the field of private security.

(c) A member of the Board may not be an officer, employee or paid consultant of a trade association in the private security industry.

For the purpose of this section, "trade association" means a nonprofit, cooperative, voluntarily joined association of business or professional competitors that is designed to assist its members and its industry or profession in dealing with mutual or professional problems and in promoting their common interests.

(d) It is grounds for removal from the Board if a member:

(1) Does not have, at the time of appointment, the qualifications required by paragraph (a)(5)a. or b., of this section for appointment to the Board;

(2) Does not maintain, during the service on the Board, the qualifications required by paragraph (a)(5)a. or b., of this section, for appointment to the Board;

(3) Violates a prohibition established in subsection (b) of this section;

(4) Does not attend at least 1/2 of the regularly scheduled meetings, held by the Board, in a calendar year, excluding meetings held when the person was not a member of the Board; or

(5) Is unable to discharge the members' duties for a substantial part of the term of which the member was appointed because of illness or disability.

The validity of an action of the Board is not affected by the fact that it was taken when a ground for removal of a member of the Board existed.

If the Director has knowledge that a potential ground for removal exists, the Director shall notify the Chairperson of the Board of the ground. The Chairperson of the Board shall then notify the Governor that a potential grounds for removal exists.

(e) Notwithstanding the provisions of this section, all Board members serving as of June 27, 1994, shall continue to serve the balance of their term.

69 Del. Laws, c. 285, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 347, § 1.;



§ 1306. Terms of office

Members appointed to the Board serve 3-year terms, however, no member can serve more than 2 consecutive terms. If a member has served 2 consecutive terms, the member may be reappointed providing that the member has not served for 3 years prior to the member's last appointment.

69 Del. Laws, c. 285, § 3; 70 Del. Laws, c. 186, § 1.;



§ 1307. Compensation of Board members

Each member of the Board, who is not serving on the Board in their capacity as a state employee, shall be reimbursed $50 for each meeting attended; provided however, that no Board member shall receive more than $500 in any given calendar year.

69 Del. Laws, c. 285, § 3.;



§ 1308. Subpoenas and injunctions

(a) In the conduct of any investigation conducted under the provisions of this chapter, the Board may issue subpoenas to compel the attendance of witnesses and the production of pertinent books, accounts, records and documents. The officer conducting the hearing may administer oaths and may require testimony and evidence to be given under oath.

(b) No witness is privileged to refuse to testify to any fact or produce any paper respecting which the witness is properly examined by the officer conducting the hearing.

If a witness refuses to obey a subpoena or give any evidence relevant to proper inquiry by the Board, then the Board may petition Superior Court to compel the witness to obey the subpoena or give the evidence. The Court shall immediately issue process to the witness and shall hold a hearing on the petition as soon as possible. If the witness refuses, without reasonable cause or legal grounds, to be examined or to give evidence relevant to proper inquiry by the Board, the Court shall punish the witness for contempt.

(c) The Director and/or the Director's designee shall have the authority to investigate any violations of this chapter and/or rules and regulations adopted by the Board and are authorized to take statements under oath in any investigation of a matter covered by this chapter. In the conduct of any investigation conducted under this chapter, the Board may issue subpoenas to compel the attendance of witnesses and the production of pertinent books, accounts, records, and documents.

(d) The Board may institute an action in its name against a person to enjoin a violation of this act or a rule or regulation of the Board. For the Board to sustain the action, the Board does not have to allege or prove that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation. The Board may not be required to give an appeal bond in any cause arising under this chapter.

(e) Whenever it appears that any person has violated any of the provisions of this chapter for which a penalty is imposed, the Board may cause a civil suit to be instituted in a Court of Chancery for injunctive relief to restrain such person from continuing the violation and for assessment and recovery of the civil penalty.

69 Del. Laws, c. 285, § 3; 70 Del. Laws, c. 186, § 1.;



§ 1309. Revocation, suspension, etc

The Board shall have the power to suspend, revoke or place on probation any person or business required to be licensed under this chapter that violates any provisions of this chapter and/or who violates any rules and/or regulations promulgated by the Board.

69 Del. Laws, c. 285, § 3.;



§ 1310. Emergency suspension

(a) The Director shall be granted the power to impose an emergency suspension or cease and desist order on any person or business licensed under this chapter or should be licensed under this chapter if, in the opinion of the Director, that failure to take such action could jeopardize the public's safety and welfare.

(b) Any person or business whose license is suspended by the Director, under subsection (a) of this section shall be granted a full hearing, by the Board, within 10 days from the date that the request for a hearing is received by the Director, provided that the violating party request such a hearing, in writing, to the Director within 5 days of the suspension. With the consent of the person or business requesting a hearing, the hearing may be scheduled at the next quarterly meeting of the Board.

69 Del. Laws, c. 285, § 3; 76 Del. Laws, c. 245, §§ 4, 5; 76 Del. Laws, c. 246, §§ 1, 2.;



§ 1311. Board powers

(a) The Board may suspend, revoke, place on probation, fine any applicant, registrant or licensee who has committed any act which could result in a felony conviction, or has committed any act that could result in a misdemeanor conviction which involves moral turpitude or a drug offense; or has practiced fraud, deceit or misrepresentation; or has consumed or has been impaired by alcohol or any controlled substance while on duty working in a capacity regulated by this chapter; or has made a material misstatement in any application or renewal for a license.

(b) Anyone whose license has been suspended, revoked or denied under this act is entitled to a hearing before the Board.

(c) Any person whose license has been refused, suspended, revoked, or has been imposed a civil penalty is entitled to a hearing before the Board.

(d) The Board shall have the power to impose a civil penalty upon any person or business required to be licensed under this chapter up to $200, per day, for each violation.

(e) The Board may conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of licensing any individual pursuant to this chapter.

69 Del. Laws, c. 285, § 3; 73 Del. Laws, c. 252, § 13; 75 Del. Laws, c. 372, § 2.;



§ 1312. Organization and meetings of the Board

The Board shall meet quarterly or at such times to be decided by the majority of the Board.

A majority of the Board constitutes a quorum to transact business.

69 Del. Laws, c. 285, § 3.;



§ 1313. Consumer information

The Board shall prepare information of interest to consumers or recipients of services regulated, under this chapter, describing the Board's procedures by which complaints are filed with and resolved by the Board. The Board shall make the information available to the general public and appropriate state agencies.

The Board, by rule, shall establish methods by which consumers or service recipients are notified the name, mailing address, and telephone number, of the Board, for the purpose of directing complaints to the Board. The Board may provide for the notification through inclusion of the information, on each registration form, application, or written contract for services of a person regulated under this chapter.

69 Del. Laws, c. 285, § 3.;



§ 1314. Security guard license requirements

Anyone who wishes to be licensed, under this chapter, as a noncommissioned security guard, must meet and maintain the following requirements:

(1) Must be at least 18 years of age;

(2) Must not have been convicted of any felony;

(3) Must not have been convicted of any misdemeanor involving moral turpitude;

(4) Must not have been convicted of any felony or misdemeanor involving the act of theft;

(5) Must not have been convicted of any felony or misdemeanor involving drug offenses;

(6) If served in the armed forces, must not have been discharged other than honorable conditions;

(7) Must not be a member or employee of any law-enforcement organization, as defined by the Council of Police Training;

(8) Must meet and maintain the qualifications set and approved by the Board of Examiners.

69 Del. Laws, c. 285, § 3; 71 Del. Laws, c. 186, § 1.;



§ 1315. Commissioned security guard license requirements

Anyone who wishes to be licensed as an armed security guard, under this chapter, must meet the same qualifications as a security guard with the following exceptions:

(1) Must be at least 21 years of age;

(2) Must meet and maintain the qualifications set and approved by the Board of Examiners.

69 Del. Laws, c. 285, § 3.;



§ 1316. Private investigator license requirements

Anyone who wishes to be licensed as a private investigator, under this chapter, must meet and maintain the following requirements:

(1) Be at least 21 years of age;

(2) Not have been convicted of any felony;

(3) Not have been convicted of any misdemeanor involving moral turpitude or theft or any misdemeanor that, in the discretion of the Board, bears such a relationship to the performance of security services as to constitute a disqualification for a private security guard and/or private investigator to be issued a license;

(4) Not have been convicted of any drug offense;

(5) Meet and maintain the qualifications set and approved by the Board of Examiners.

69 Del. Laws, c. 285, § 3.;



§ 1317. Armored car guard license requirements

Must meet same qualifications as a commissioned security guard.

69 Del. Laws, c. 285, § 3.;



§ 1318. Security guard business licensee license requirements

An applicant applying for a license, to own and operate a security guard business, shall have the following qualifications:

(1) Be at least 25 years of age;

(2) Have at least 4 years of experience as a manager in a bona fide licensed security agency or must have at least 5 years investigative experience or must have been a police officer for any local, state or federal agency or the equivalent thereof who has graduated from a certified law enforcement academy;

(3) Not have been convicted of any felony;

(4) Not have been convicted of any misdemeanor involving moral turpitude or theft or any misdemeanor that, in the discretion of the Board, bears such a relationship to the performance of security services, as to constitute a disqualification for a private security guard, and/or licensee to be issued a license;

(5) Not have been convicted of any drug offense;

(6) Meet and maintain the qualifications set and approved by the Board of Examiners.

69 Del. Laws, c. 285, § 3; 70 Del. Laws, c. 591, § 1.;



§ 1319. Private investigator business licensee license requirements

An applicant applying for a license to own and operate a private investigative business, shall have the following qualifications:

(1) Be at least 25 years of age;

(2) Have at least 5 years investigative experience or must have been a police officer for any local, state or federal agency or the equivalent thereof who has graduated from a certified law-enforcement academy;

(3) Not have been convicted of any felony;

(4) Not have been convicted of any misdemeanor involving moral turpitude or theft or any misdemeanor that, in the discretion of the Board, bears such a relationship to the performance of the private investigative industry, to constitute a disqualification for a private investigator to be issued a license;

(5) Not have been convicted of any drug offense;

(6) Meet and maintain the qualifications set and approved by the Board of Examiners.

69 Del. Laws, c. 285, § 3; 70 Del. Laws, c. 591, § 1.;



§ 1320. Armored car guard business licensee license requirements

An applicant applying for a license, to own and operate an armored car guard business, shall have the following qualifications:

(1) Be at least 25 years of age;

(2) Have at least 4 years of experience as a manager in a bona fide armored car agency;

(3) Not have been convicted of any felony;

(4) Not have been convicted of any misdemeanor involving moral turpitude or theft or any misdemeanor that, in the discretion of the Board, bears such a relationship to the performance of armored car services, as to constitute a disqualification for an armored car guard, and/or licensee to be issued a license;

(5) Not have been convicted of any drug offense;

(6) Meet and maintain the qualifications set and approved by the Board of Examiners;

(7) Have been issued a license by the Banking Commissioner pursuant to § 3203 of Title 5.

69 Del. Laws, c. 285, § 3.;



§ 1321. Firearms

(a) It shall be unlawful for anyone licensed, under this chapter, to carry a concealed deadly weapon as defined in § 1442 of Title 11, unless they have been issued a concealed deadly weapons permit.

(b) It shall be unlawful for anyone licensed, under this chapter, to carry any type of weapon unless the Board has approved the use of such weapon and, if approved, the person has been trained in the use of such weapon, by a board-approved instructor.

(c) It shall be unlawful for an individual, employed as a security guard, to carry a firearm during the course of performing their duties as a security guard, if they have not been issued a commissioned security guard license.

(d) It shall be unlawful for any person to hire or employ an individual or for any individual to accept employment, in the capacity of a security guard, to carry a firearm in the course and scope of employment duties unless the security guard has been issued a commissioned security guard license.

(e) It shall be unlawful for a commissioned security guard to carry a firearm unless:

(1) The security guard is engaged in the performance of duties as a security officer or is engaged in traveling directly to or from a place of assignment;

(2) The security guard is wearing a distinctive uniform indicating that the person is a security guard;

(3) Such uniform has a distinctive patch that indicates the company by whom the person is employed;

(4) The firearm is in plain view; and

(5) The firearm is the type of weapon that the commissioned security guard qualified with pursuant to this chapter.

69 Del. Laws, c. 285, § 3; 70 Del. Laws, c. 186, § 1.;



§ 1322. Change of address

Notification shall be made to the Board of Examiners within 14 days after the change of address of any individual licensed under this chapter.

69 Del. Laws, c. 285, § 3.;



§ 1323. Change in membership or address or location of business; authorization of new location

(a) In the event of any change in the membership of the firm or in the officers or directors of any association or corporation or any change in the address of any office or location of such business, the Superintendent shall be notified in writing of such change within 5 days thereafter. Failure to give such notification shall be sufficient cause for revocation of the license.

(b) Upon written application to the Superintendent setting forth a proposed change in the location of any office or place of business of the licensee as set forth in the license, the Superintendent may authorize a new location for any such office or place of business. In such case, the licensee shall produce to the Superintendent the license and all copies thereof to the end that the Superintendent may either endorse thereon such change of location or issue a new license as of the same date as the original license in lieu of the license so surrendered.

24 Del. C. 1953, § 1306; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 4; 70 Del. Laws, c. 186, § 1.;



§ 1324. Identification card

Anyone required to be licensed under this chapter shall be issued, by the Board of Examiners, an identification card which shall expire and be renewable on the fifth anniversary date of the birth of the applicant next following the date of its issuance, unless the birth date is February 29, in which event the license shall expire and be renewable on February 28 every fifth year.

69 Del. Laws, c. 285, § 4; 73 Del. Laws, c. 369, § 1.;



§ 1325. Possession of identification card

Any person who has been issued an identification card by the Board of Examiners shall be required to have such card in their possession while in the performance of the person's duties.

69 Del. Laws, c. 285, § 4; 70 Del. Laws, c. 186, § 1.;



§ 1326. Notification of arrest

Anyone licensed under this chapter shall, excluding weekends and state holidays, notify the Board of Examiners within 24 hours of any arrest which could result in a misdemeanor or felony conviction. Failure to do so may result in the suspension or revocation of a license.

69 Del. Laws, c. 285, § 4.;



§ 1327. Insurance

Any person who applies for a license to own or operate a private investigations company, private security agency or armored car agency shall file, with the Board, a surety bond and certificate of insurance in the amount set forth by the Board of Examiners.

69 Del. Laws, c. 285, § 4.;



§ 1328. License fee

Any individual, firm, association, corporation or company may be charged an application fee as set forth by the Board of Examiners which shall not exceed $600 per year.

69 Del. Laws, c. 285, § 4; 70 Del. Laws, c. 591, § 1.;



§ 1329. License requirements and submission of fingerprints

No person shall engage in the business of a private investigator, investigations company, security service contractor, security guard, guard company, armored car company, courier company or armored car guard without first obtaining a license from the Professional Licensing Section, Division of State Police.

No person will be issued a license unless that person submits, to the State Bureau of Identification, their name, Social Security number, age, race, sex, date of birth, height, weight, hair and eye color, address of legal residence and the provision of such other information as may be necessary to obtain a report of the person's entire criminal history record from the State Bureau of Identification and a report of the person's entire federal criminal history pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544.

69 Del. Laws, c. 285, § 4; 77 Del. Laws, c. 457, § 3.;



§ 1330. Posting of license; offenses; penalty

(a) Before any applicant shall exercise any rights under the license issued to the applicant, such license, or a certified copy thereof, shall be posted and at all times thereafter while the same is in force be displayed in a conspicuous place in the principal office and in each bureau, agency, subagency, office or branch office for which it is issued.

(b) No person holding any license issued by the Superintendent under this chapter shall:

(1) Post or permit such license to be posted upon premises other than those described therein or to which it may be transferred pursuant to this chapter;

(2) Fail to maintain such license in a conspicuous place in such offices or places of business; or

(3) Knowingly alter, deface or destroy any such license or permit the alteration, defacement or destruction thereof.

24 Del. C. 1953, § 1309; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 5; 70 Del. Laws, c. 186, § 1.;



§ 1331. Surrender of expired, revoked or suspended licenses; penalty

Any person to whom a license may be issued in accordance with this chapter shall surrender such license and all duplicate copies thereof which have expired or have been revoked, suspended or surrendered.

24 Del. C. 1953, § 1310; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 5.;



§ 1332. Loss or destruction of license

If any license or certified copy thereof issued by the Superintendent is lost or destroyed, notice of such loss or destruction shall be given to the Superintendent forthwith, and the Superintendent may, at the Superintendent's discretion, issue a duplicate or certified copy thereof.

24 Del. C. 1953, § 1311; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 5; 70 Del. Laws, c. 186, § 1.;



§ 1333. Identification card; wearing of badges or shields; offenses; surrender of card; penalty

(a) For the purpose of identification of persons engaged in the conduct of a private detective business as private detective or private investigator, each such person shall carry and show when requested an identification card, which shall be issued by the Superintendent at the time of initial issuance of license. For the purpose of identification of employees of a private detective business, upon examination of employee's statement and fingerprint cards, the Superintendent shall furnish an employee's identification card.

(b) No person licensed under this chapter or the officers, directors, employees, operators or agents thereof shall wear, carry or accept any badge or shield purporting to indicate that such person is a private detective or investigator or connected with a private detective business, but any such person, officer, director, employee, operator or agent who is acting as a guard or performs any such service may, while in uniform and while on the premises of the employer of the licensee where the guard is so acting, wear a badge or shield inscribed with the license holder's name and the word "guard" or "special guard."

(c) No person licensed under this chapter shall issue identification cards to any person other than a bona fide employee or shall sell, issue, rent, loan or distribute badges or membership cards indicating that the holder thereof is a private detective or investigator or is engaged in the private detective business to any person or persons other than those lawfully entitled to such identification cards.

(d) Any person to whom an identification card has been issued in accordance with this chapter, shall surrender the identification card to the Board:

(1) Upon termination of employment; or

(2) Upon suspension or revocation by the Board.

(e) Whoever violates this section shall be fined not more than $50.

24 Del. C. 1953, § 1314; 50 Del. Laws, c. 301, § 1; 63 Del. Laws, c. 47, §§ 10, 11; 65 Del. Laws, c. 376, § 4; 69 Del. Laws, c. 285, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1334. Disclosure of information by employees prohibited; false report or statement to employer; penalty

(a) Any person who may be or has been employed by the holder of a license under this chapter shall not divulge to anyone other than the employer, or in such manner and to such person as the employer directs, any information acquired by the employee during such employment in respect to any work to which the employee shall have been assigned by such employer, except as such disclosure may be required by this chapter or in connection with any investigation of a licensee by the Superintendent or as may be required by constituted authority or under process of law.

(b) No person shall violate this section, and no person, being an employee of a licensed private detective business, shall wilfully make a false report or statement to the employer in respect to any matter or thing connected with the employment.

24 Del. C. 1953, § 1315; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1335. Regulation of advertising

(a) The Superintendent shall promulgate such rules and regulations, upon notice to the public in general, as the Superintendent deems necessary to avoid advertising techniques, cards or other forms of publication which will mislead the public as to any matter that relates to a private detective business. The Superintendent shall further have the authority to order any private detective business to comply with these rules and regulations.

(b) Failure to comply with any order of the Superintendent pursuant to subsection (a) of this section shall be cause for revocation of the license of the licensee.

24 Del. C. 1953, § 1316; 50 Del. Laws, c. 301, § 1; 63 Del. Laws, c. 47, § 12; 69 Del. Laws, c. 285, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1336. Reciprocity; licenses under prior laws

(a) Any person, firm, association or corporation incorporated or licensed under the laws of any other state of the United States and intending to conduct a private detective business or act as a private detective or investigator within this State shall file in the office of the Superintendent a written application duly signed and verified and obtain from the Superintendent a license as provided in this chapter and shall be subject to all the provisions of this chapter.

(b) Licenses issued under any other law of this State prior to June 20, 1955, authorizing the conduct of a private detective business or the business of a private detective or investigator, shall continue in force until the expiration thereof, but such licensees in all other respects shall be subject to this chapter.

24 Del. C. 1953, § 1317; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 6.;



§ 1337. Carrying of concealed weapons by licensees

No person licensed as a private detective or in the employ of any detective or agency shall carry a concealed deadly weapon unless the person is so licensed in accordance with the laws of this State.

24 Del. C. 1953, § 1318; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 7; 70 Del. Laws, c. 186, § 1.;



§ 1338. Enforcement of chapter; jurisdiction

All police agencies and law-enforcement officers of this State may carry out this chapter and enforce compliance therewith. Justices of the Peace Courts shall have jurisdiction over violations under this chapter.

24 Del. C. 1953, § 1319; 50 Del. Laws, c. 301, § 1; 63 Del. Laws, c. 47, § 14; 69 Del. Laws, c. 285, § 7.;



§ 1339. Violation of chapter as ground for revocation of license

A violation of this chapter shall be cause for revocation of any license issued thereunder, notwithstanding that the same violation may constitute a misdemeanor or felony.

24 Del. C. 1953, § 1320; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 7.;



§ 1340. Reports of convictions for violations of this chapter

Anyone licensed pursuant to § 1318, § 1319 or § 1320 of this title shall file a report with the Board of Examiners within 10 days of any conviction for a violation of any provision of this chapter of any employee licensed pursuant to this chapter.

24 Del. C. 1953, § 1321; 50 Del. Laws, c. 301, § 1; 69 Del. Laws, c. 285, § 8.;



§ 1341. Maintenance of office in state; manager; telephone listing

Any licensee pursuant to § 1318, § 1319 or § 1320 of this title shall maintain an office within the State, which office shall be supervised by a manager licensed pursuant to this chapter. The office shall maintain a Delaware area code telephone listing through which an officer or employee of the licensee may be reached at any period in which the license is in effect.

63 Del. Laws, c. 47, § 13; 69 Del. Laws, c. 285, § 9; 72 Del. Laws, c. 427, § 1.;






CHAPTER 14. BOARD OF ELECTRICAL EXAMINERS

Subchapter I Board of Electrical Examiners

§ 1401. Objectives

The primary objective of the Board of Electrical Examiners, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency; and, to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against licensed practitioners.

64 Del. Laws, c. 476, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1402. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Apprentice electrician" shall mean a person who is licensed by the Board and whose principal occupation is the learning and assisting in the performance of electrical services.

(2) "Board" shall mean the State Board of Electrical Examiners established in this chapter.

(3) "Cut-in-card" shall mean the approval certificate sent to the power company by the inspection agency after an inspection has been completed, which authorizes the power company to turn on the electricity at the property.

(4) "Division" shall mean the State Division of Professional Regulation.

(5) "Dwelling" shall mean, for purposes of this chapter, any enclosure that affords habitable living space for a human being or human beings.

(6) "Electrical inspection agency" shall mean the agency responsible for the oversight and the issuing of certificates of inspection for all electrical work performed in this State.

(7) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs that person's ability to perform the work of an electrician.

(8) "Full-time employee" shall mean an individual, who is added to the company payroll and who has on file with the employer a W-4 form authorizing the employer to withhold taxes and who receives a wage or salary and who is under the supervision of a licensed electrician.

(9) "Homeowner" shall mean, for purposes of this chapter, an individual who both owns and lives in that person's home or dwelling.

(10) "Journeyperson electrician" shall mean a person who is qualified and skilled to perform electrical work and who has met the requirements of § 1408 of this title to be licensed as a journeyperson electrician.

(11) "License" shall mean the certificate issued by the Board that is evidence that the holder has met the requirements of this chapter.

(12) "Limited electrician" shall mean a person licensed by the Board to plan, estimate, layout, perform or supervise the installation, erection or repair of any electrical conductor, molding, duct, raceway, conduit, machinery, apparatus, device or fixture, for the purpose of lighting, heating or power, in any structure which contains 4 or fewer dwelling units, as determined by the applicable building code.

(13) "Limited electrician special" shall mean a person licensed by the Board to plan, estimate, layout, perform or supervise the installation, erection or repair of any electrical conductor, molding, duct, raceway, conduit, machinery, apparatus, device or fixture, for any of the following purposes: elevators, swimming pools, air conditioning, heating and oil burners, in any structure which contains 4 or fewer dwelling units, as determined by the applicable building code.

(14) "Master electrician" shall mean a person, licensed by the Board, to plan, estimate, layout, perform or supervise the installation, erection or repair of any electrical conductor, molding, duct, raceway, conduit, machinery, apparatus, device or fixture for the purpose of lighting, heating or power in any structure.

(15) "Master electrician special" shall mean a person, licensed by the Board, to plan, estimate, layout, perform or supervise the installation, erection or repair of any electrical conductor, molding, duct, raceway, conduit, machinery, apparatus, device or fixture for any 1 of the following purposes: elevators, swimming pools, electric signs, air conditioning, heating, refrigeration and oil burners, and overhead and underground primary distribution systems.

(16) "Person" shall mean an individual, firm, partnership, corporation, association, joint stock company, limited partnership, limited liability company and any other legal entity and includes a legal successor of those entities.

(17) "Service" shall mean, for purposes of this chapter, to repair or replace in kind.

(18) "State" shall mean the State of Delaware.

(19) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the work of an electrician.

(20) "Supervision" shall mean that a licensed electrician shall be fully responsible for all electrical work performed under that licensed electrician's license.

(21) "Unlicensed practitioner" shall mean any person, who engages in the occupational practices as defined in paragraph (12), (13), (14) or (15) of this section, and who has not been granted a license or a homeowner's permit by the Board.

24 Del. C. 1953, § 1401; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1; 74 Del. Laws, c. 262, § 24; 78 Del. Laws, c. 191, §§ 1, 2.;



§ 1403. Board of Electrical Examiners; appointments; composition; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Electrical Examiners, which shall administer and enforce this chapter.

(b) The Board shall consist of 9 members, appointed by the Governor, who are residents of this state: Five shall be electricians licensed under this chapter, 1 of whom may be a registered professional engineer with at least 6 years' experience in electrical planning and design, and 4 public members. The public members shall not be, nor ever have been, licensed electricians, nor members of the immediate family of a licensed electrician; shall not have been employed by an electrician or electrical contractor; shall not have a material interest in the providing of goods and services to electricians; nor have been engaged in an activity directly related to the electrical business. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(d) A person, who has never served on the Board, may be appointed to the Board for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person, who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of electricians; this includes a prohibition against serving as head of the professional association's Political Action Committee (PAC).

(h) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Any member, who is absent without adequate reason for 3 consecutive meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division policy, and, in addition, shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

24 Del. C. 1953, §§ 1402, 1403, 1404; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, §§ 3, 4; 65 Del. Laws, c. 231, § 1; 67 Del. Laws, c. 366, § 3; 69 Del. Laws, c. 376, § 1; 70 Del Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1404. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the president deems necessary, or, at the request of a majority of Board members.

(b) The Board annually shall elect a president, vice-president, secretary, a complaint officer and an education officer. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of at least 5 members of the Board.

(d) Minutes of all meetings shall be recorded and the Division shall maintain copies of the minutes. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The person requesting the transcript shall incur the cost of preparing any transcript.

24 Del. C. 1953, § 1405; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, § 5; 65 Del. Laws, c. 231, § 2; 67 Del. Laws, c. 366, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1405. Records

The Division shall keep a register of all approved applications for license as a limited electrician, limited electrician special, master electrician and master electrician special, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

24 Del. C. 1953, § 1408; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, § 6; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1406. Powers and duties

(a) The Board of Electrical Examiners shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Designate the application form to be used by all applicants and process all applications;

(3) Designate the written, standardized examination, approved by the Division, and administered and graded by the testing service, to be taken by all persons applying for licensure; except applicants who qualify for licensure by reciprocity;

(4) Evaluate the credentials of all persons applying for a license as limited electrician, limited electrician special, master electrician, master electrician special, journeyperson electrician and apprentice electrician, in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter.

(5) Grant licenses to and renew licenses of all persons who meet the qualifications for licensure;

(6) Delegate authority to the Division to grant homeowners' permits to persons who qualify for such permits;

(7) Establish by rule and regulation continuing education standards required for license renewal;

(8) Evaluate certified records to determine whether an applicant for licensure, who previously has been licensed, certified or registered in another jurisdiction as an electrician, has engaged in any act or offense that would be grounds for disciplinary action under this chapter, and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses;

(9) Refer all complaints from licensees and the public concerning licensed electricians, or concerning practices of the Board, or of the profession, to the Division for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(10) Conduct hearings and issue orders in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(11) Grant a license to, and renew the license of, a nonpracticing licensee, as defined in the Board's rules and regulations, provided the individual does not use the license to perform electrical installations or file inspections, and who in addition, submits proof of completion of biennial continuing education requirements.

(12) Require, if necessary, that a licensed electrician take over the work done by an unlicensed practitioner, or if the work is completed, that the work be inspected by a Board-licensed inspection agency; such work shall be inspected by the inspection agency within 5 working days after receipt of the Board's request.

(13) Designate and impose the appropriate sanction or penalty, after time for appeal has lapsed, when the Board determined after a hearing, that penalties or sanctions should be imposed.

(b) The Board shall require that all persons receiving a master electrician, master electrician special, limited electrician or limited electrician special license, display on the vehicles used in the performance of their work, the words "Licensed Electrician," and the number assigned to them, in not less than 3-inch letters and numbers.

(c) The Board of Electrical Examiners shall promulgate regulations specifically identifying those crimes which are substantially related to the work of an electrician.

24 Del. C. 1953, § 1406; 55 Del. Laws, c. 423, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1; 74 Del. Laws, c. 257, § 1; 74 Del. Laws, c. 262, § 25; 78 Del. Laws, c. 191, §§ 3, 4.;






Subchapter II License

§ 1407. License required

(a) No person shall engage in the practice of providing electrical services or hold himself or herself out to the public in this State as being qualified to act as a licensed electrician; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to act as a licensed electrician, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as an electrician in this State has expired or been suspended or revoked, it shall be unlawful for the person to act as an electrician in this State.

24 Del. C. 1953, § 1421; 55 Del. Laws, c. 423, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1408. Qualifications of applicant

(a) An applicant, who is applying for licensure as an electrician under this chapter, shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) For licensure as a master electrician shall have knowledge of electricity in the residential, commercial and industrial areas, and in addition shall have:

a. Six years' full-time experience under the supervision of a licensed master electrician; or

b. Eight thousand hours of full-time experience under the supervision of a licensed master electrician, plus 576 hours of related instruction, or other approved training verified by a certificate of completion of apprenticeship from any bona fide, registered apprenticeship program of any state; or

c. Four years' full-time experience under the supervision of a licensed master electrician and 2 years' of technical training.

(2) For licensure as limited electrician shall have knowledge of electricity in the residential area, and in addition shall have:

a. Three years' full-time experience under the supervision of a licensed electrician, master or limited; or

b. Four thousand hours of full-time experience under the supervision of a licensed electrician, master or limited, plus 288 hours of related instruction, or other approved training verified by a certificate of completion of apprenticeship from any bona fide, registered apprenticeship program of any state.

(3) For licensure as master electrician special shall have knowledge of electricity as it relates to the particular type or types of specialty, and in addition shall have:

a. Six years' full-time experience under the supervision of a licensed master electrician, or master electrician special in the applicable specialty; or

b. Eight thousand hours of full-time experience under the supervision of a licensed master electrician or master electrician special, plus 576 hours of related instruction, or other approved training in the applicable specialty, verified by a certificate of completion of apprenticeship from any bonafide, registered apprenticeship program of any state.

(4) For licensure as limited electrician special shall have knowledge of electricity as it relates to the particular type or types of specialty, and in addition shall have:

a. Three years' full-time experience under the supervision of a licensed master electrician, master electrician special or limited electrician special in the applicable specialty; or

b. Four thousand hours of full-time experience under the supervision of a licensed master electrician, master electrician special or limited electrician special, in the applicable specialty, plus successful completion of 288 hours of related instruction, or other approved training in a specialty verified by a certificate of completion of apprenticeship from any bonafide, registered apprenticeship program of any state.

(5) For licensure as a journeyperson electrician shall:

a. Be at least 20 years of age.

b. Shall either:

1. Successfully complete an apprenticeship program approved by the Board that includes passing a final exam for successful completion of such program; or

2. Have over 8,000 hours of full-time experience performing electrical work under the supervision of a licensed master electrician, master electrician special, limited electrician or limited electrician special.

c. The exam required for a journeyperson license in paragraph (a)(7) of this section shall not be required for any person that has successfully met the requirement of paragraph (a)(5)b.1. of this section.

(6) For licensure as an apprentice electrician shall:

a. Be at least 18 years of age unless enrolled in a Board approved vocational program at a vocational school.

b. Be enrolled in or have successfully completed an apprentice program approved by the Board.

(7) After fulfilling the applicable experience and/or training requirements of this section, a person applying for licensure as a master electrician, master electrician special, journeyperson electrician, limited electrician, and limited electrician special shall have achieved the passing score on the written, standardized examination for licensure, with a passing score as determined by the Board in rules and regulations, and which is approved by the Division.

(8) Shall not have been the recipient of any administrative penalties regarding that person's practice as an electrician, including, but not limited, to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a Board on that person's professional conduct and practice, including any voluntary surrender of a license. The Board may determine after a hearing whether such administrative penalty is grounds to deny licensure.

(9) Shall not have any impairment related to drugs or alcohol that would limit the applicant's ability to act as an electrician in a manner consistent with the safety of the public.

(10) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense, the circumstances of which substantially relate to providing electrical services. Applicants who have criminal conviction records or pending criminal charges shall request appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to providing electrical services. After a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(10), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing electrical services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(11) Shall have no disciplinary proceedings or unresolved complaints pending against the person in any jurisdiction where the applicant has previously been or currently is licensed or registered.

(b) All evidence of experience shall be submitted on written affidavit forms provided by the Board.

(c) All evidence of education shall be submitted by written certification from the educational institution attended.

(d) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(e) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(f) An applicant may elect to postpone submitting the applicant's licensure fee and proof of general liability insurance after successfully completing the examination for licensure; but such postponement shall not exceed 12 months. If the applicant fails to activate that applicant's license within 12 months of passing the examination, the Board shall require that the applicant retake the examination.

24 Del. C. 1953, § 1422; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 48, § 5; 59 Del. Laws, c. 202, § 7; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1; 73 Del. Laws, c. 128, §§ 1-6; 74 Del. Laws, c. 262, § 26; 75 Del. Laws, c. 436, § 11; 77 Del. Laws, c. 199, § 9; 78 Del. Laws, c. 44, §§ 14, 15; 78 Del. Laws, c. 191, §§ 5, 6; 79 Del. Laws, c. 86, §§ 1, 2.;



§ 1409. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant, who shall present proof of current licensure in "good standing" in another state, the District of Columbia or territory of the United States, whose standards for licensure are substantially similar to those of this State. A license in "good standing" is defined in § 1408(a)(8)-(11) of this title.

(b) An applicant, who is licensed in a state whose standards are not substantially similar to those of this State, shall have practiced for a minimum of 5 years after licensure; provided however, that the applicant meets all other qualifications for reciprocity in this section.

24 Del. C. 1953, § 1426; 55 Del. Laws, c. 423, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1; 78 Del. Laws, c. 191, § 5.;



§ 1410. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure or biennium.

24 Del. C. 1953, § 1424; 55 Del. Laws, c. 423, § 1; 57 Del. Laws, c. 607; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1411. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant, who meets all of the requirements of this chapter for licensure as an electrician, in the category applied for, and who pays the fee established under § 1410 of this title, and submits proof of general liability insurance as required by the Board.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division, proof of general liability insurance as required by the Board, and proof that the licensee has met the continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensed electrician may still renew that licensed electrician's license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date.

(d) A licensee, upon written request, may be placed in an inactive status in accordance with the Board's rules and regulations. The renewal fee of such person shall be prorated according to the amount of time such person was inactive. Such person may reenter practice upon written request to the Board of the intent to do so, and completion of continuing education, as required in the Board's rules and regulations.

24 Del. C. 1953, §§ 1425, 1427; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, §§ 8, 10; 64 Del. Laws, c. 476, § 7; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1412. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 1414 of this title, if, after a hearing, the Board finds that the practitioner has:

(1) Employed, or knowingly cooperated in, fraud or material deception in order to acquire a license as an electrician; has impersonated another person holding a license, or allowed another person to use the practitioner's license, or aided or abetted a person not licensed as an electrician to represent himself or herself as a licensed electrician;

(2) Illegally, incompetently or negligently provided electrical services;

(3) Performed electrical work in a category for which the practitioner is not licensed;

(4) Been convicted of any offense, the circumstances of which substantially relate to the performance of electrical work. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor;

(5) Excessively used or abused drugs;

(6) Engaged in an act of consumer fraud or deception of the public;

(7) Violated a lawful provision of this chapter, or any lawful rule or regulation established thereunder;

(8) Had the practitioner's license as an electrician suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as an electrician in this State shall be deemed to have given consent to the release of this information by the Board, or other comparable agencies in another jurisdiction, and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(9) Failed to notify the Board that the practitioner's license as an electrician in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof; or

(b) Subject to the provisions of subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice as an electrician shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

72 Del. Laws, c. 210, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 436, § 12.;



§ 1413. Complaints

(a) All complaints shall be received and investigated by the Division in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual, not currently licensed by the Board, is engaging, or has engaged, in providing electrical services to the public, or is using the title "master electrician", "master electrician special", "limited electrician", "limited electrician special", or other title implying that the individual is competent to provide electrical services, the Board shall apply to the Office of the Attorney General to issue a cease and desist order.

64 Del. Laws, c. 476, § 6; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1414. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 1412 of this title applies to a practitioner or licensee regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a practitioner;

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters, which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend any practitioner's license;

(5) Revoke any practitioner's license;

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies, which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

24 Del. C. 1953, § 1428; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, § 11; 64 Del. Laws, c. 476, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1; 79 Del. Laws, c. 213, § 2.;



§ 1415. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 1412 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter, as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

24 Del. C. 1953, § 1431; 55 Del. Laws, c. 423, § 1; 64 Del. Laws, c. 476, § 8; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1416. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(c) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge shall be made for such issuance.

24 Del. C. 1953, § 1429; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, §§ 12, 13; 64 Del. Laws, c. 476, § 4; 65 Del. Laws, c. 462, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;






Subchapter III Other Provisions

§ 1417. Homeowner's Permits

(a) Any person, who plans to install that person's own internal wiring, electrical work or equipment, including the main breaker or fuse, in or about that person's own home, that is not for sale nor any part for rent, excluding swimming pools and hot tubs, shall obtain a homeowner's permit. Permits shall be valid for 1 year. Failure of the homeowner to obtain a final inspection of the homeowner's work shall be cause for the Board to cancel the homeowner's permit.

(b) Persons applying for a homeowner's permit shall submit a photo identification, copy of the deed to the home and title or contract of sale for the mobile home (if applicable).

(c) Application for a homeowner's permit shall be available at the Board office in Dover, or by mail. The Division shall issue the permit only to those persons who fulfill the requirements of this section.

72 Del. Laws, c. 210, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1418. Partnership, firm or corporation; loss of license holder

(a) If a partnership, firm or corporation suffers a loss of a license holder, the partnership, firm or corporation shall notify the Board in writing with supporting documentation within 7 days of the loss of a license holder.

(b) The Board shall schedule an emergency meeting within 10 days during which time the partnership, firm or corporation may continue to operate without a license holder provided the partnership, firm or corporation continues to employ the same personnel with the exception of the license holder.

(c) A person associated with the partnership, firm or corporation shall submit an application for a license to the Board, before the emergency meeting, for consideration by the Board at such meeting. At the emergency meeting the Board may issue a temporary license valid for 100 days dated from the date of notification by the partnership, firm or corporation.

(d) If approved at the emergency meeting, the applicant shall be scheduled for the next available examination.

(e) Regardless of the provisions of subsection (c) of this section, a temporary license shall expire when the Board receives notification of the results of the examination.

(f) If the partnership, firm or corporation allows the 100-day temporary license to expire without having a person obtain a license or having in their employ a person with a license, then said partnership, firm or corporation shall cease and desist immediately from all electrical work for which a license is required under this chapter.

72 Del. Laws, c. 210, § 1.;



§ 1419. Exceptions

(a) Nothing in this title shall be construed to prevent the performing of electrical work by:

(1) Any of the following individuals working in a manufacturing or industrial facility:

a. An electrical engineer who is recognized by their company as the person responsible for facility repairs, maintenance, or electrical additions, and who is registered with the Board, or a professional electrical engineer who is registered with the Board and who is licensed and listed on the Delaware Association of Professional Engineers;

b. An electrical engineer or electrical engineering technician, recognized by the manufacturing or industrial company as qualified, working in a laboratory environment conducting basic research and development;

c. An "in-house" electrical engineer, electrical engineering technician, or other person conducting research and development building and testing a custom panel designed by the company and not commercially available, provided that such exception shall not extend to the permanent installation of the equipment;

(2) The Department of Transportation, its agencies, offices and divisions, for all work performed by the Department, or under its supervision, and which is approved by the Department, for the installation, erection, construction, reconstruction and/or maintenance of drawbridges and traffic-control devices, including traffic signals, traffic signs and highway lighting;

(3) Persons working beyond the main breaker or fuse of 200 amps or less on structures used exclusively for agricultural purposes, except that the provisions of § 1420 of this title regarding certificates of inspection shall apply where new installations are involved;

(4) Any electric light or power company, electric railway company, steam railway company, diesel railway company, telegraph or telephone company, or any person performing the electrical work of such company, when such work is a part of the plant or services used by the company in rendering its authorized service to the public, as further defined in rules and regulations of the Board;

(5) Any homeowner or homeowners who comply with the mandates of § 1417 of this title.

(b) Nothing in this chapter shall restrict any person from servicing equipment in the fields of heating, air conditioning, refrigeration or appliances.

24 Del. C. 1953, § 1432; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, § 16; 62 Del. Laws, c. 342, § 1; 64 Del Laws, c. 476, § 5; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1; 78 Del. Laws, c. 191, § 7; 79 Del. Laws, c. 86, § 3.;



§ 1420. Certificate of Inspection required; "cut-in-card"

(a) All electrical work performed in this State, unless specifically exempt, shall receive a certificate of inspection issued by a Board-licensed inspection agency.

(b) All applications for inspections shall be filed with the inspection agency within 5 working days of the commencement of electrical work.

(c) Inspection agencies shall make all inspections within 5 working days of receipt of the application for inspection.

(d) No power company shall connect any current, light or power to any property without first obtaining from an inspection agency a permanent or temporary "cut-in-card," except in case of emergency when service may be restored by a licensed electrician prior to obtaining a "cut-in-card." The inspection agency shall issue a "cut-in-card" only for electrical work performed by a licensed electrician, except for work being done or which has been done by persons who are not required to obtain licenses under this chapter.

24 Del. C. 1953, § 1433; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, § 17; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1.;



§ 1421. Electrical Inspection Agencies

(a) All agencies, who intend to conduct electrical inspections in this State, shall apply for a license as an approved electrical inspection agency, complete a Board-approved application and submit to the Board proof of the following:

(1) Name or names, address or addresses, and telephone number or numbers for all office facilities located in this State, at least 1 office of which shall service all 3 counties;

(2) For all electrical inspectors employed by the inspection agency, proof of at least 7 years of experience in residential, commercial or industrial wiring;

(3) The passing grade obtained by each inspector on the following examinations, administered by a nationally recognized testing agency and approved by the Division: Electrical 1- and 2-family dwelling; electrical general, administered within 18 months of employment as an inspector; and electrical plan review, administered within 24 months of such employment.

(b) The Board may grant conditional approval of the inspection agency, not to exceed 6 months, after reviewing the credentials of the agency, evidence of general liability insurance and errors and omission insurance, as required by the Board's rules and regulations, and payment of the fee established by the Division. No electrical inspection agency shall conduct any electrical inspection in this State until it has at least 1 full-time, nationally-certified inspector on its payroll, who will conduct electrical inspections in this State.

(c) The Board may deny an application for licensure as an inspection agency; such denial shall be in writing and state the reason or reasons for such denial; and shall be provided by the Board to the inspection agency within 10 days of the decision. The inspection agency may appeal all denials of licensure to the Superior Court.

(d) After the Board has granted a conditional approval for the inspection agency and such approval has been in effect for at least 3 months, the Board may grant a license to the inspection agency, upon submission of certified proof of the following:

(1) All employees, officers or stockholders of the inspection agency shall not have any proprietary or pecuniary interest in any electrical contracting business located in this State;

(2) All employees, officers or stockholders of the inspection agency shall not have any proprietary or pecuniary interest in any manufacturer or seller of electrical appliances, machinery, wiring, electrical hardware or other electrical apparatus.

(3) All employees, officers or stockholders of the inspection agency shall not have any proprietary or pecuniary interest in any electric utility or company, municipal electrical department or other utility or company, which supplies electrical energy for industrial, residential or commercial use.

(e) All licensed electrical inspection agencies in this State shall file, and keep up to date, with the Board and keep open to public inspection at all times during normal business hours, and in each office, the addresses and telephone numbers of all offices, time of regular business hours for all offices, and a schedule with all rates and charges for services rendered by the agency.

(f) All licensed electrical inspection agencies in this State shall make inspections within 5 days of receipt of an application for inspection and shall issue a certificate of approval within 15 days after final inspection. All applications for inspection must be filed by a state-licensed electrician or by a person or persons specifically excepted by this chapter.

(g) All violations noted during an inspection shall be corrected within 15 days and reinspected by the same inspection agency. If not corrected, the inspection agency shall notify the utility concerned and the Board of such violations. The utility shall not provide service to the premises until the violation is corrected.

(h) All records of the licensed electrical inspection agencies shall be available for examination by the Division's investigators; the agency shall inform the Division of the location of all records.

(i) All licensed electrical inspection agencies in this State shall carry general liability insurance and errors and omission insurance of at least $1,000,000 each for claims of property damage or personal injury arising from faulty electrical work approved by the agency, or any of its employees, or other acts or omissions performed by the agency or any of its employees.

(j) All employees of all licensed electrical inspection agencies in this State shall be remunerated on a salary basis only and shall not be given commissions or other bonus incentives for volume of work performed.

(k) Each license shall be renewed annually upon payment of the appropriate fee, in such a manner as is determined by the Division.

(l) The Board may impose any of the sanctions available under § 1414 of this title on an electrical inspection agency if the agency is determined to be guilty of:

(1) Fraud or deceit in obtaining a license;

(2) An act of consumer fraud or deception of the public;

(3) Negligence, incompetency or misconduct in providing electrical inspection services; or

(4) Violation of any lawful provision of this chapter or any lawful rule or regulation established thereunder.

24 Del. C. 1953, § 1434; 59 Del. Laws, c. 202, § 18; 59 Del. Laws, c. 396, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1; 73 Del. Laws, c. 128, §§ 7, 8.;



§ 1422. Apprentice electricians

(a) An apprentice electrician must work under the direct onsite supervision of a licensed master electrician, master electrician special, limited electrician, limited electrician special or journeyperson electrician.

(b) A licensed electrician supervising an apprentice electrician pursuant to subsection (a) of this section shall be responsible for the activities of the apprentice electrician performing work in the State.

78 Del. Laws, c. 191, § 8.;



§ 1423. Duty to report

(a) An owner, operator, manager, or supervisor of a business performing electrical services shall have a duty to report to the Board, if such owner, operator, manager, or supervisor has knowledge that a person working for or under his or her supervision is:

(1) Performing electrical work; and

(2) Does not have the proper license under subchapter II of this chapter.

(b) The report required pursuant to this section must be made in writing to the Board within 10 days of such owner, operator, manager, or supervisor having the required knowledge and shall contain the name of the person performing the electrical work without a license.

(c) An owner, operator, manager, or supervisor of a business performing electrical services must check to see if an employee or independent contractor has the proper license under subchapter II of this chapter before allowing such employee or independent contractor to perform electrical work for such owner, operator, manager or supervisor.

79 Del. Laws, c. 86, § 4; 70 Del. Laws, c. 186, § 1. ;



§ 1424. Penalty

A person, not currently licensed as an electrician or exempt from licensure under this chapter, when guilty of performing electrical work, or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey, the impression that the person is qualified to perform electrical work, such offender shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 nor more than $1,000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense. Justice of the Peace Courts shall have jurisdiction over all violations of this chapter.

24 Del. C. 1953, § 1440; 55 Del. Laws, c. 423, § 1; 59 Del. Laws, c. 202, § 19; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 210, § 1; 78 Del. Laws, c. 191, § 8; 79 Del. Laws, c. 86, § 4.;









CHAPTER 15. HOTELS, RESTAURANTS AND PLACES OF ENTERTAINMENT

§ 1501. Exclusion of customers

No keeper of an inn, tavern, hotel or restaurant or other place of public entertainment or refreshment of travelers, guests or customers shall be obliged, by law, to furnish entertainment or refreshment to persons whose reception or entertainment by the proprietor would be offensive to the major part of the proprietor's customers and would injure business.

As used in this section, "customers" includes all who have occasion for entertainment or refreshment.

15 Del. Laws, c. 194, § 1; Code 1915, § 3575; Code 1935, § 4066; 24 Del. C. 1953, § 1501; 70 Del. Laws, c. 186, § 1.;



§ 1502. Safekeeping of valuables

Whenever the proprietor of any hotel, inn or boardinghouse provides a good, sufficient and secure safe or vault in the office or other convenient place in such hotel, inn or boardinghouse for the safe keeping of any money, goods, jewelry and valuables belonging to the guests and boarders of such hotel, inn or boardinghouse, and notifies the guests and boarders thereof, by placing in every lodging room and other conspicuous places printed cards or notices stating the fact that such safe or vault is provided in which such goods, jewelry and valuables may be deposited and that the proprietor or proprietors thereof will not be responsible for such money, goods, jewelry and valuables unless deposited in such safe or vault, and if such guest or boarder neglects to deposit such money, goods, jewelry or valuables in such safe or vault, the proprietor shall not be liable for any loss of such money, goods, jewelry or valuables sustained by such guest, by theft or otherwise.

Code 1915, § 3575a; 32 Del. Laws, c. 192; Code 1935, § 4067; 24 Del. C. 1953, § 1502.;



§ 1503. Inspection of food preparation areas

The food preparation area of any hotel, restaurant, place of business, institution or business which prepares or serves food for human consumption shall be subject to a state health inspection, without advance notice. For purposes of this section, a "food preparation area" shall include any kitchen, food storage area, locker or other area where food is prepared or kept prior to being served. For purposes of this section, the term "advance notice" shall mean any form of communication of a plan or schedule for inspection by any representative of the Department of Health and Social Services, prior to the inspection.

62 Del. Laws, c. 149, § 1; 70 Del. Laws, c. 149, § 209.;






CHAPTER 16. ADULT ENTERTAINMENT ESTABLISHMENTS

Subchapter I Adult Book Stores and Other Adult Entertainment Establishments

§ 1601. Purpose

(a) It is the finding of the General Assembly that the health, safety and welfare of the people of the State are imperiled by the increasing incidence of the crimes of obscenity, prostitution and of offenses related thereto. The General Assembly finds that the foregoing crimes are principally facilitated by the widespread abuse of legitimate occupations and establishments, to wit, adult entertainment establishments. It is the further finding of the General Assembly that existing criminal penalties for the foregoing offenses have been rendered ineffective by the active concealment of the identities of the individuals who create, control and promote such businesses; by the failure of these individuals and businesses to exercise adequate control and supervision over the activities of their employees; and by the active promotion of prostitution and obscenity by these individuals and businesses for their own financial gain. It is the additional finding of the General Assembly that the health, safety and welfare of the people of the State are imperiled by the widespread operation of adult-oriented retail businesses without reasonable time, place and manner limitations on such businesses.

(b) To the end of furthering the substantial and compelling interest of the people of this State in being free of the crimes of obscenity, prostitution and its companion offenses, and in order to promote the health, safety and welfare, the General Assembly does hereby act.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 2; 77 Del. Laws, c. 168, § 1.;



§ 1602. Definitions

As used in this chapter:

(1) "Adult" shall mean a person who has attained the age of 18.

(2) "Adult entertainment establishment" shall mean any commercial establishment, business or service, or portion thereof, which offers sexually-oriented material, devices, paraphernalia or specific sexual activities, services, performances or any combination thereof, or in any other form, whether printed, filmed, recorded or live. The term "adult entertainment establishment" shall include but not be limited to such activities as:

a. "Adult book stores" which shall mean any corporation, partnership or business of any kind which has as part of its stock books, magazines or other periodicals and which offers, sells, provides or rents for a fee:

1. Any sexually-oriented material, and which business restricts or purports to restrict admission to adults, within the meaning of this chapter, or to any class of adults;

2. Any sexually-oriented material which is available for viewing by patrons on the premises by means of the operation of movie machines or slide projectors; or

3. Any sexually-oriented material which has a substantial portion of its contents devoted to the pictorial depiction of sadism, masochism or bestiality.

4. [Repealed.]

b. "Adult motion picture theatres" which shall mean an enclosed building used for presenting film presentations which are distinguished or characterized by an emphasis on matter depicting, describing or relating to specific sexual activities for observation by patrons therein;

c. "Adult shows" or "adult peep shows" which shall include all adult shows, exhibitions, performances or presentations which contain acts or depictions of specific sexual activities;

d. "Conversation parlors," "relaxation studios," "health salons" or "call services" which shall mean any commercial business, enterprise or service which offers or which holds itself out as offering conversations or relaxation or any other services whereby any employee, attendant or patron is involved in specific sexual activities or representations thereof.

e. [Repealed.]

(3) "Adult-oriented retail establishment" shall mean any commercial establishment, business or service, or portion thereof, which offers as a substantial portion of their business sexually-oriented material, devices, or paraphernalia, but does not allow on-site displays of sexually-oriented materials or sexual activities.

(4) "Applicant" shall mean the person in whose name or on whose behalf a license under this chapter is requested.

(5) "Beastiality" shall mean sexual activity, actual or simulated, between a human being and an animal.

(6) "Commission" shall mean the Commission on Adult Entertainment Establishments.

(7) "Conviction" means a verdict of guilty by the trier of fact, whether judge or jury, or a plea of guilty or a plea of nolo contendere accepted by the court.

(8) "Licensee" shall mean the person to whom and in whose name a license is issued under this chapter.

(9) "Masochism" shall mean sexual gratification achieved by a person through, or the association of sexual activity with, submission or subjection to physical pain, suffering, humiliation, torture or death.

(10), (11) [Repealed.]

(12) "Partner" shall include both a general and a limited partner.

(13) "Partnership" shall include both a general and a limited partnership.

(14) "Peace officer" shall include police officers, the Attorney General and the Attorney General's deputies and assistants.

(15) "Person" means a human being who has been born and is alive, and, where appropriate, a public or private corporation, an unincorporated association, a government or a governmental instrumentality.

(16) "Principal stockholder" shall mean a person who owns equity securities of the licensee, whether voting or nonvoting, preferred or common, in any amount equal to or greater than 10 percent of the total amount of equity securities of the licensee issued and outstanding.

(17) "Sadism" shall mean sexual gratification achieved through, or the association of sexual activity with, the infliction of physical pain, suffering, humiliation, torture or death upon another person or animal.

(18) "Sexually-oriented material" shall mean any book, article, magazine, publication or written matter of any kind, drawing, etching, painting, photograph, motion picture film or sound recording, which depicts sexual activity, actual or simulated, involving human beings or human beings and animals, or which exhibits uncovered human genitals or pubic region in a lewd or lascivious manner or which exhibits human male genitals in a discernibly turgid state, even if completely covered.

(19) "Specific sexual activities" shall be defined as including the following sexual activities and/or the exhibition of the following anatomical areas:

a. Human genitals in the state of sexual stimulation or arousal; or

b. Acts of human masturbation, sexual intercourse, sodomy, cunnilingus, fellatio or any excretory function, or representation thereof;

c. The fondling or erotic touching of human genitals, pubic region, buttocks or the female breasts; or

d. Less than completely opaquely covered:

1. Human genitals, pubic region;

2. Buttocks;

3. Female breasts below the top of the areola; or

4. Human male genitals in a discernable turgid state, even if completely and opaquely covered.

(20) [Repealed.]

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, §§ 3, 4; 63 Del. Laws, c. 13, § 1; 68 Del. Laws, c. 236, § 3; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 168, § 2.;



§ 1603. Commission on Adult Entertainment Establishments

(a) The Commission on Adult Entertainment Establishments is hereby established. The Commission shall consist of 5 members who shall be appointed by the Governor and who shall be residents of this State. No person shall be a member if a member of such person's immediate family is licensed by the Commission, or is an employee of a licensee of the Commission; or if a member of such person's immediate family has a material or financial interest in the providing of goods or services to a licensee of the Commission.

(b) Members shall serve for terms of 3 years. The Chairperson shall be elected annually by vote of the members. In the event that a member of the Commission for any reason cannot complete a term of office, the Governor shall appoint another person to serve for the remainder of the term.

(c) A person who has never served on the Board may be appointed to the Board 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(d) Any act or vote by a person appointed in violation of subsection (c) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (c) of this section, unless such amendment or revision amends this section to permit such an appointment.

(e) Each member of the Commission shall receive as compensation the sum of $50 per diem for each day or part thereof actually engaged in the discharge of the member's duties under this chapter, and shall be reimbursed by the State Treasurer for reasonable expenses and costs incurred in traveling to and from meetings of the Commission.

(f) Three members of the Commission shall constitute a quorum to conduct business. In the absence of the Chairperson, an acting Chairperson shall be designated by the quorum of Commissioners present.

(g) A member of the Commission shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from Commission business until the charge is adjudicated or the matter is otherwise concluded. A Commission member may appeal any suspension or removal to the Superior Court.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 5; 67 Del. Laws, c. 368, § 8; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 320, § 1; 77 Del. Laws, c. 168, § 3.;



§ 1604. Duties and powers of Commission

(a) The Commission shall issue, revoke and suspend licenses for operation of adult entertainment establishments, and for the operation of adult-oriented retail businesses in accordance with this chapter.

(b) The Commission shall meet regularly as determined by the Commission or within 30 days, whichever comes sooner, after receipt of a completed application for a license, and shall conduct such special meetings and hearings as shall be necessary to implement this chapter.

(c) Each member of the Commission shall have the power to administer oaths, and to compel the attendance of witnesses and the production of documents and other tangible objects material to its proceedings by the issuance of subpoenas to carry out the purposes of this chapter.

(d) No findings of fact shall be made by the Commission except upon a hearing before at least 3 members, 3 of which shall concur in said finding. All findings of fact shall be written or recorded.

(e) The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Commission as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Commission. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year the Division of Professional Regulation, or any state agency acting in its behalf, shall compute for each separate service or activity the appropriate Commission fees for the coming year.

(f) All documents filed with the Commission and all records maintained shall become public, official and business records of the State and shall be admissible in evidence in any judicial proceeding in this State in accordance with the laws of Delaware applicable to the admissibility of such records.

(g) The Commission shall have the power to make such rules and regulations not inconsistent with the law as are necessary for their performance of its duties.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 6; 77 Del. Laws, c. 168, § 4.;



§ 1605. Records

(a) The Commission shall maintain separate indexes relating to the licensing of adult entertainment establishments and adult-oriented retail businesses.

(b) The Commission shall maintain an alphabetized or a computerized index containing the full name or names, including nicknames or aliases, residential address or addresses, business address or addresses, social security number, driver's license number, a picture and the identity of any banks within or without the State wherein accounts are maintained, of every applicant and licensee under this chapter. The same information shall be provided for any other person whose signature appears upon any document comprising an application for license submitted under this chapter. Said index shall be kept current and shall indicate the eligibility of such persons as licensees under this chapter, and whether the signatures of such persons on an application for license preclude the issuance of a license based thereon.

(c) In carrying out its responsibilities, the Commission may submit names of applicants and those appearing in applications to the Department of Justice, State Police or Department of Homeland Security for the purpose of a record check.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 7; 77 Del. Laws, c. 168, § 5.;



§ 1606. Adult entertainment license requirement

(a) No person shall engage in, carry on or participate in the operation of an adult entertainment establishment or adult-oriented retail business without first having been issued a license therefor by the Commission. Any adult entertainment establishment being operated without a license therefore is hereby declared to be a nuisance for purposes of Chapter 71 of Title 10.

(b) Whoever engages in the operation of an adult-oriented retail business in violation of this section shall be fined not more than $500 or imprisoned not more than 6 months, or both.

(c) Any person, and in the case of corporation this shall include its principal stockholders, board of directors, officers and persons engaged in the management of such establishment, who shall engage in, carry on or participate in the operation of an adult entertainment establishment in violation of this section shall be fined not more than $10,000 and imprisoned not more than 6 months, or both.

(d) A certificate, certified by a member of the Commission, that a diligent search of the Commission's records, those pertaining to licenses kept in conformity with this chapter, has failed to disclose the existence of a valid license for an adult entertainment establishment or adult-oriented retail establishment in question shall be prima facie evidence of a violation of this section.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, §§ 8-10; 77 Del. Laws, c. 168, § 6.;



§ 1607. License fee; term

(a) No license for the operation of an adult-oriented retail business under this chapter, or renewal thereof, shall be issued unless the applicant shall have paid the nonrefundable application fee as provided in § 1613 of this title.

(b) No license for the operation of any adult entertainment establishment under this chapter, nor renewal thereof, shall be issued unless the applicant shall have paid the nonrefundable application fee as provided in § 1613 of this title.

(c) Nothing in this chapter, however, shall be construed to affect or impair in any manner the requirements of Title 30.

(d) Each license granted pursuant to this chapter shall be for a period of 1 year and may only be renewed by making a new application in the manner provided in this chapter.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 11; 63 Del. Laws, c. 284, § 1; 77 Del. Laws, c. 168, § 7.;



§ 1608. Transferability of license

(a) Each license issued under this chapter shall be for the sole use and benefit of the licensee to whom it is issued and shall not be transferable.

(b) Whoever intentionally uses or permits the use, or attempts to use or permit the use of a license issued under this chapter by or on behalf of a person other than the licensee to whom said license shall be issued shall be fined not more than $500, or imprisoned for not more than 6 months, or both.

61 Del. Laws, c. 122, § 1.;



§ 1609. Form and content of license

(a) Every license issued under this chapter shall be signed by the signature or by the facsimile signature of the Chairperson of the Commission, shall bear in bold letters the date of issuance and termination and shall state the name and address of the licensee.

(b) Every license for the operation of an adult entertainment establishment shall describe the nature of the business or enterprise as appropriate within the meaning of § 1602(2) of this title, and the location of the premises at which such business is authorized. Where the licensee is a corporation, the license shall state the name and address of said corporation's registered agent in this State, and the name of its registered agent at such address.

(c) Every license for the operation of an adult-oriented retail establishment shall describe the location of the premises at which such business is authorized. Where the licensee is a corporation, the license shall state the name and address of said corporation's registered agent in this State, and the name of its registered agent at such address.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 12; 77 Del. Laws, c. 168, § 8.;



§ 1610. License tied to physical location; prohibited activities

(a) No license issued under this chapter shall authorize the licensee to engage in or carry on the business of operating an adult entertainment establishment or adult-oriented retail establishment in any place other than the premises set forth in said license. In addition, each applicant or licensee seeking a license or renewal must affirmatively establish within their application that the location or proposed location of the place of business is in compliance with all applicable laws and ordinances. If a licensee changes the location of the licensee's place of business during the period for which the license was issued, the license shall be amended by making application in accordance with this chapter in making a new application, to authorize business at the new location, provided that said business is otherwise permitted at the new location by applicable law and ordinance.

(b) Any person, and in the case of a corporation this shall include its principal stockholders, board of directors, officers and persons engaged in the management of such establishment, who is the holder of a license issued under this chapter and who engages in, carries on or participates in the operation of the business of operating an adult entertainment establishment or adult-oriented retail establishment at a place other than that authorized by said license shall be fined not more than $500, or imprisoned for not more than 6 months, or both.

(c) No new adult entertainment establishment as defined in § 1602 of this title shall operate in the same building or in separate buildings less than 1,500 feet from each other, within 500 feet of any residence regardless of how such property is zoned, or within 2,800 feet from a church or school. Violations of this subsection shall be punishable by a fine in the amount of $5,000. Distances shall be measured from property line to property line.

(d) No new adult-oriented retail establishment shall operate in the same building or in separate buildings less than 500 feet from each other, within 200 feet of any school bus stop or any residence regardless of how such property is zoned, or within 500 feet from a church or school. Distances shall be measured from property line to property line. No adult-oriented retail establishment shall operate in a manner that allows sexually-oriented material, devices, or paraphernalia to be visible from outside of the establishment at any time, including during times any door to the business is open. Violations of this subsection shall be punishable by a fine in an amount not to exceed $5,000.

(e) Notwithstanding any provision of law to the contrary, no municipal corporation or county may adopt any ordinance or charter amendment with distance restrictions less than those provided in this section.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 13; 63 Del. Laws, c. 284, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 452, § 1; 77 Del. Laws, c. 168, § 9.;



§ 1611. Display of license

(a) Every person licensed to operate an adult entertainment establishment or adult-oriented retail establishment under this chapter shall display each license in a conspicuous manner on the premises for which the license shall have been issued.

(b) Violation of this section shall be punished by a fine of not more than $1,000.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 14; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 168, § 10.;



§ 1612. Massagist license application

Repealed by 77 Del. Laws, c. 168, § 11, effective July 16, 2009.;



§ 1613. Adult entertainment establishment or adult-oriented retail establishment license application

(a) No license for the operation of an adult entertainment establishment or adult-oriented retail establishment shall be issued under this chapter unless the applicant has executed and filed with the Commission an application for license under oath on a form prepared by the Commission which is in compliance with this chapter.

(b) Every application for license for the operation of an adult entertainment establishment or adult-oriented retail establishment shall state the full name(s) of the applicant appearing pursuant to § 1615 of this title, including nickname(s) or alias(es), residential address(es), place(s) of employment, including address(es) and phone number(s), social security number, date of birth, driver's license number, a photograph of the applicant taken within 30 days of the application, federal employer's identification number and an address of the premises for which the application for license is made. Each application shall further provide the full name(s), including nickname(s) and alias(es), residential address(es), place of employment(s) including address(es) and phone number(s), date of birth, social security number and a recent photograph taken within 30 days of providing this information to the Commission of those persons employed by the adult entertainment establishment or adult-oriented retail establishment, and to specifically identify who is to be responsible for the day-to-day management of the adult entertainment establishment or adult-oriented retail establishment.

(c) Where the applicant is a corporation, no license shall be issued unless there first be filed with the Commission, as part of the application of license:

(1) A copy of the certificate of incorporation certified by the Secretary of State of the state of incorporation;

(2) Where the applicant is a foreign corporation within the meaning of § 371 of Title 8, a copy of the certificate of the Secretary of State prescribed by subsection (c) of that section;

(3) A certificate which shall bear the full name(s), including nicknames or aliases, place(s) of employment, including address(es) and phone number(s), social security number, date of birth, driver's license number and a photograph taken within 30 days of application of every director, officer and principal stockholder of the applicant, and each such signature shall be separately witnessed and acknowledged by a notary public of the district of execution; and

(4) The names and addresses of all holders of stock of the applicant as of a date 30 days or less prior to the date of application, which shall be certified as true and correct by an authorized director or officer of said corporation.

(d) Where the applicant is a partnership or other unincorporated association, no license shall be issued unless there is first filed with the Commission, as part of the application for license, a certificate which shall bear the full name(s), including nicknames or aliases, signature(s), place(s) of employment, including address(es) and phone number(s), social security number, date of birth, driver's license number and a photograph taken within 30 days of application of every partner or member, and each such signature shall be separately witnessed and acknowledged by a notary public of the district of execution.

(e) An application for license for the operation of an adult entertainment establishment shall include a certificate stating the full name(s), including nicknames or aliases, signature(s), residential address(es), place(s) of employment, including address(es) and phone number(s), date of birth, social security number, driver's license number and a photograph taken within 30 days of application of the person or persons who shall be responsible for the selection or procurement of all sexually-oriented material for each such establishment and each such signature shall be separately witnessed and acknowledged by a notary public of the district of execution. This subsection shall not be construed to preclude the responsibility of any other person or persons for the procurement of sexually-oriented materials.

(f) Every application for a license for the operation of an adult entertainment establishment or adult-oriented retail establishment, or for renewal thereof, shall be accompanied by a nonrefundable fee in the amount as determined by the Division of Professional Regulation.

(g) No application for a license to operate an adult entertainment establishment or adult-oriented retail establishment shall be received by the Commission within 6 months following the date upon which an application to operate an adult entertainment establishment or adult-oriented retail establishment at the same location has been denied.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, §§ 15-17; 63 Del. Laws, c. 284, § 5; 71 Del. Laws, c. 469, § 1; 77 Del. Laws, c. 168, § 12.;



§ 1614. Form of signature

No signature of an applicant or licensee, or of any director, officer, principal stockholder or employee of an applicant or licensee, or of any partner associated with an applicant or licensee, which is required to be affixed to any document filed under this chapter, shall be a facsimile signature.

61 Del. Laws, c. 122, § 1.;



§ 1615. Personal appearance required

(a) No license shall be issued under this chapter except upon personal appearance of the applicant before a member of the Commission. The applicant shall affix the applicant's signature and Social Security number to the application for license in said member's presence and shall acknowledge under oath that said application for license is the applicant's act and deed and that the facts stated therein are true.

(b) Where the applicant is a corporation, subsection (a) of this section shall be satisfied by the appearance, signature and Social Security number of a director on behalf of the corporation in the same manner. Where the applicant is a partnership or other unincorporated association, subsection (a) of this section shall be satisfied by the appearance, signature and Social Security number of a general partner or member on behalf of the applicant.

61 Del. Laws, c. 122, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1616. Grounds for denial of license

The Commission after a hearing shall issue a license for the operation of an adult entertainment establishment or adult-oriented retail establishment for every applicant who shall have satisfactorily completed and filed an application for license as required by this chapter and shall have paid the required fee, provided that the Commission may refuse to license an applicant if the Commission has substantial evidence that would reasonably support a belief that a substantial objection to the granting of the license has been presented by the community within which the license is to operate, or that the granting of such license is otherwise not in the public interest. For the purposes of this subsection, the term "substantial objection" shall include:

(1) Any objection, or group of objections, presented to the Commission either individually or as a group, by persons who reside within the election district where the license is to operate and all contiguous election districts, sufficient to give the Commission reason to believe that a majority of the residents of the community within which the license is to operate oppose the issuance of the license; or

(2) Any objection, or group of objections, presented to the Commission either individually or as a group, the content of which gives the Commission reason to believe the quality of life of the community within which the license is to operate will be adversely affected by the granting of the license.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 18; 77 Del. Laws, c. 168, § 13.;



§ 1617. Grounds for refusal to issue a license; suspension; revocation

(a) The Commission shall refuse to issue a license to any applicant, and shall revoke any license for the operation of an adult entertainment establishment or adult-oriented retail establishment, for any of the following reasons:

(1) An intentional misrepresentation or omission of any material fact required to be filed pursuant to this chapter;

(2) A transfer of a license in violation of § 1608(a) or § 1610(a) of this title; or the failure to comply with § 1622 or § 1623 of this title;

(3) A conviction of the licensee for any of the following offenses, including conspiracy to commit any of the following offenses: Lewdness, tax evasion, obscenity, prostitution, promoting prostitution, sexual assault, sexual misconduct, indecent exposure, incest, rape or sodomy, in this State or any other state or jurisdiction;

(4) A conviction of any director, officer, principal stockholder, manager, procurer, employee or independent contractor of the licensee or of a partner associated with the licensee for any of the following offenses, including conspiracy to commit any of the following offenses: Lewdness, tax evasion, obscenity, prostitution, promoting prostitution, sexual assault, sexual misconduct, indecent exposure, incest, rape or sodomy, in this State or any other state or jurisdiction, occurring on the licensed premises; or

(5) A conviction of any director, officer, principal stockholder, manager, procurer, employee or independent contractor of the licensee, or of a partner associated with the licensee, for any of the following offenses, including conspiracy to commit any of the following offenses: Lewdness, tax evasion, obscenity, prostitution, promoting prostitution, sexual assault, sexual misconduct, indecent exposure, incest, rape or sodomy, in this State or any other jurisdiction, not occurring on licensed premises, where said director, officer, principal stockholder, manager, procurer, employee or independent contractor, at the time of the conduct constituting the offense, was off the premises at the request or direction or pursuant to the authority of the licensee for the purpose of furthering the business of the licensee.

(b) The person or persons responsible for any intentional misrepresentation or omission of any material fact required to be filed pursuant to this chapter shall be fined $1,000, imprisoned for 30 days, or both. For the purpose of this subsection, a fact is deemed "material" when it could have affected the decision as to whether to grant or deny an application for license.

(c) The license for the operation of an adult entertainment establishment or adult-oriented retail establishment may be suspended by the Commission, for a period not to exceed 6 months, for any violation of this chapter not otherwise punishable by subsection (a) of this section, or § 1616 of this title.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 19; 63 Del. Laws, c. 285, §§ 1, 2; 68 Del. Laws, c. 133, §§ 3, 4; 68 Del. Laws, c. 158, §§ 1, 2; 72 Del. Laws, c. 452, § 2; 77 Del. Laws, c. 168, § 14.;



§ 1618. Suspension of license to operate massage establishment or act as massagist; regulations imposing sanctions

Repealed by 77 Del. Laws, c. 168, § 15, effective July 16, 2009.;



§ 1619. Hearings

(a) The Commission shall not suspend or revoke any license under this chapter except after a hearing where the licensee has been given at least 20 days' notice in writing, specifying the reason or reasons for such suspension or revocation and a date of the hearing.

(b) Any hearing pursuant to this section shall be at such time and place as the Commission shall prescribe, but no later than 20 days after the Commission is in receipt of a completed application or 20 days after a licensee has received notice of a proposed suspension or revocation action. Failure of the person or persons to appear after receiving notice shall constitute a waiver of the right to appear in such hearing.

(c) Hearings shall be before a panel of no less than 3 Commissioners and the applicant or licensee shall be permitted the assistance of counsel at the applicant's or licensee's own expense, to present witnesses in the applicant's or licensee's own behalf and to cross-examine witnesses against the applicant or licensee. The proceedings shall be recorded either electronically or stenographically. The Commission shall make specific findings of fact based upon a preponderance of the evidence upon the concurring vote of no fewer than 3 Commissioners. The Commission shall give written notice, accompanied by its findings of fact and conclusions of law, of its action within 10 days of said hearing.

(d) The applicant or licensee shall have the right of appeal to the Superior Court upon filing notice of appeal within 20 days of the decision of the Commission. Such review shall be on the record and shall not be de novo, and the cost of transportation shall be borne by the appellant.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 20; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 168, § 16.;



§ 1620. Criminal background checks of applicants and employees

An applicant for licensure as an adult entertainment establishment or adult-oriented retail establishment and all persons employed by the adult entertainment establishment or adult-oriented retail establishment shall submit, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Commission on Adult Entertainment Establishments shall be the screening point for the receipt of said federal criminal history records.

78 Del. Laws, c. 44, § 80.;



§ 1621. Records; inspection of records

(a) Every adult entertainment establishment which is licensed under this chapter shall maintain on the premises a record which shall state the name and address of every person, distributor, wholesaler or publisher from whom said establishment has received any sexually-oriented material, and the date such material was received, for purposes of sale, exhibition or dissemination on the premises after the effective date of this chapter.

(b) All records which are required to be maintained pursuant to this section shall be subject to inspection on demand by any peace officer or by the Commission or any member thereof.

(c) Violation of this section shall be punished by a fine of not more than $200 or by imprisonment for not more than 6 months, or both.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 21; 77 Del. Laws, c. 168, § 18.;



§ 1622. Change of management of adult entertainment establishment or adult-oriented retail establishment

(a) An adult entertainment establishment or adult-oriented retail establishment shall notify the Commission in writing within 10 days of any change, containing the full name(s), including nicknames or aliases, residential address(es), place(s) of employment, including address(es) and phone number(s), Social Security number, date of birth, driver's license number and a photograph taken within 30 days of notification, of any change in the identity of the persons identified pursuant to § 1613(b) and (e) of this title.

(b) A violation of this section shall be punishable by a fine in the amount of $1,000.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 413, § 22; 77 Del. Laws, c. 168, § 19.;



§ 1623. Applicability of chapter

This chapter shall apply with equal force and effect to businesses and enterprises in existence prior to the effective date of this chapter and to those undertaken thereafter. The information required of all applicants hereunder shall be supplied to the Commission by any business subject to this chapter previously licensed pursuant to § 2905 of Title 30 within 20 days after the effective date of this chapter if such business has more than 90 days remaining on its then existing license.

61 Del. Laws, c. 122, § 1; 77 Del. Laws, c. 168, § 20.;



§ 1624. Inspections of massage establishments

Repealed by 77 Del. Laws, c. 168, § 21, effective July 16, 2009.;



§ 1625. Rules and prohibitions relating to adult entertainment establishments

(a) No adult entertainment establishment shall be established in a shopping area containing 1 or more parcels of land owned by a common owner or owners and having in such area 4 or more retail stores.

(b) No adult entertainment establishment shall open to do business before 10:00 a.m., Monday through Saturday; and no adult entertainment establishment shall remain open after 10:00 p.m., Monday through Saturday. No adult entertainment establishment shall be open for business on any Sunday or a legal holiday as designated in § 501 of Title 1. This subsection shall not apply to any business which, on or before January 1, 1997, was regulated under both this chapter and Title 4, and which is not an adult book store, conversation parlor or adult motion picture theater as the same are defined in this chapter.

62 Del. Laws, c. 270, § 2; 63 Del. Laws, c. 69, § 1; 68 Del. Laws, c. 133, §§ 1, 2; 69 Del. Laws, c. 19, § 1; 71 Del. Laws, c. 160, § 1.;



§ 1626. Offenses

Unless otherwise provided, all violations of this chapter are misdemeanors.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 270, § 1.;



§ 1627. Jurisdiction

Exclusive jurisdiction for all criminal violations of this chapter shall be in the Superior Court.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 270, § 1.;



§ 1628. Words of gender or number

Unless the context otherwise requires, words denoting the singular number may, and where necessary, shall be construed as denoting the plural number, and words denoting the plural number may, and where necessary, shall be construed as denoting the singular number, and words denoting the masculine gender may, and where necessary, shall be construed as denoting the feminine gender or the neuter gender.

61 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 270, § 1.;



§ 1629. Presence of minors prohibited; penalties

(a) It shall be unlawful for an owner, manager, operator, procurer, employee or independent contractor of an adult entertainment establishment to knowingly admit or allow to remain on the premises of such establishment an individual under the age of 18 years.

(b) Any person who violates this section shall be fined in the amount of $1,000 for the first conviction, and in the amount of $5,000 for each subsequent conviction.

(c) It shall be an affirmative defense to a prosecution under this section that the minor presented to the accused identification, with a photograph of such minor affixed thereon, which identification sets forth information which would lead a reasonable person to believe such individual was 18 years of age or older.

63 Del. Laws, c. 284, § 6; 77 Del. Laws, c. 168, § 22.;






Subchapter II Adult Entertainment Establishments; Public Nuisances

§ 1631. Statement of purpose; findings

(a) It is hereby found that there are certain commercial premises, buildings, structures or parts thereof which, by reason of the design and use of such premises, buildings or structures are conducive to the spread of communicable disease to persons frequenting such premises, buildings and structures; and also to the public health, safety and welfare. The General Assembly declares that the health, safety and welfare of all persons in this State should be protected through the application and enforcement of standards regulating such premises, buildings and structures, in order to eliminate the possibility of the spread of, or infection by, communicable diseases.

(b) The sexually transmittable disease of Acquired Immune Deficiency Syndrome, currently found to be irreversible and uniformly fatal, is found to be of particular danger to persons who frequent adult entertainment establishments or other premises, when they are in violation of state law. A high incidence of this and other communicable diseases is found to occur in discernable population groups. The risk factors for obtaining or spreading A.I.D.S. are associated with high-risk sexual conduct. The commercial premises, buildings and structures where persons might place themselves at risk of infection from this disease, or from any other communicable disease facilitated by high-risk sexual conduct, should as public policy be regulated and standards for the prevention of the spread of these communicable diseases should be established for the protection of the public health, safety and welfare.

68 Del. Laws, c. 134, § 1.;



§ 1632. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Booths, stalls or partitioned portions of a room or individual rooms" shall mean:

a. Enclosures specifically offered to persons for a fee, or as an incident to performing high-risk sexual conduct; or

b. Enclosures which are part of a business operated on the premises, which offers movies or other entertainment to be viewed within such enclosure, including enclosures wherein movies or other entertainment is dispensed for a fee.

The words "booths, stalls or partitioned portions of a room or individual rooms" shall not mean enclosures which are private offices used by an owner, manager or other person employed on the premises for attending to the tasks of such person's employment, and which office or enclosure is not held out for use or hire to the public for the purpose of viewing movies or other entertainment for a fee, and which are not open to any persons other than employees.

(2) "Doors, curtains or portal partitions" shall mean full, complete, nontransparent closure devices constructed so that one outside cannot see or view activity taking place within the enclosure.

(3) "Hazardous site" shall mean any commercial premises, building, structure or any part thereof, which is a site of high-risk sexual conduct.

(4) "High-risk sexual conduct" shall mean:

a. Fellatio;

b. Anal intercourse; and/or

c. Vaginal intercourse with persons who engage in sexual acts for exchange of money.

(5) "Open to an adjacent public room so that the area inside is visible to persons in such adjacent room" shall mean either:

a. The absence of any door, curtain or portal partition; or

b. A door or other device which is made of clear, transparent material such as glass, plexiglass or other similar material meeting building code and safety standards, which permits the activity inside the enclosure to be viewed or seen by persons outside the enclosure.

(6) "Secretary" shall mean the Secretary of the Department of Health and Social Services.

68 Del. Laws, c. 134, § 1.;



§ 1633. Building standards

(a) No commercial building, structure, premises, part thereof or facilities therein, shall be so constructed, used, designed or operated for the purpose of engaging in, or permitting persons to engage in, sexual activities which include high-risk sexual conduct.

(b) No person shall own, operate, manage, rent, lease or exercise control over any commercial building, structure, premises or portion or part thereof, which contains:

(1) Partitions between subdivisions of a room, portion or part of a building, structure or premises having an aperture which is designed or constructed to facilitate sexual activity between persons on either side of the partition; or

(2) Booths, stalls, or partitioned portions of a room or individual rooms, used for the viewing of motion pictures or other forms of entertainment, having doors, curtains or portal partitions, unless such booths, stalls, partitioned portions of a room or individual rooms so used shall have at least one side open to an adjacent public room so that the area inside is visible to persons in adjacent public rooms. Such areas shall be lighted in a manner that the persons in the areas used for viewing motion pictures or other forms of entertainment are visible from the adjacent public rooms, but such lighting shall not be of such intensity as to prevent the viewing of the motion pictures or other offered entertainment.

(c) The standards set forth in this section shall not apply to buildings, structures and premises which are lawfully operating as hotels, motels, apartment complexes, condominiums or rooming houses.

68 Del. Laws, c. 134, § 1.;



§ 1634. Department of Health and Social Services

(a) The Department of Health and Social Services shall administer this subchapter and may adopt rules and regulations to facilitate its administration of this subchapter. In exercising the powers conferred by this or any other section of the Delaware Code or of this chapter relating to sexually related communicable diseases, the Department shall be guided by the most recent instructions, opinions and guidelines of the Center for Disease Control of the United States Department of Health and Human Services as the same relate to the spread of infectious diseases. Any rules or regulations which are adopted by the Department which relate to controlling the spread of sexually related communicable diseases shall also apply in the exercising of its powers authorized under this subchapter.

(b) In order to ascertain the source of certain infections, and reduce the spread of infection, the Secretary and all persons so authorized by the Secretary shall have full power and authority to inspect or cause to be inspected, and to issue orders regarding any commercial building, structure, premises or any part thereof, which may be a site of high-risk sexual conduct. If the Secretary determines that a hazardous site exists, the Secretary may:

(1) Notify the management, owner or tenant of the premises that the Secretary has reasonable belief that such premises, building or structure is a hazardous site; and

(2) Issue warnings to the management, owner or tenant of the premises to remedy those items cited or listed by the Secretary's notice; and

(3) Once such notice and warnings have been issued, the Secretary, or any person designated by the Secretary, shall have the right to proceed in accordance with § 1635 of this title.

68 Del. Laws, c. 134, § 1.;



§ 1635. Closure of certain public nuisances

(a) After the Secretary has issued the notice and warning described in § 1634 of this title, the management, owner or tenant shall have 10 days to request a hearing before the Secretary or a hearing officer appointed by the Secretary, for a final determination as to whether or not the site is a hazardous site. If the management, owner or tenant of the premises does not, within 10 days of the notice, request a hearing, the Secretary shall then cause the premises to be posted with a warning advising the public that the premises have been declared a hazardous site. The Secretary shall then issue an order to the management, owner or tenant of such premises to take measures to bring the premises into compliance with § 1633 of this title.

(b) If the management, owner or tenant of the premises requests a hearing, the hearing shall be held before the Secretary or a hearing officer approved by the Secretary at a date not more than 30 days after such request for a hearing. After considering all evidence, the Secretary or the hearing officer, as the case may be, shall make a determination as to whether or not the premises constitute a hazardous site. If the Secretary or hearing officer makes a determination that the premises constitute a hazardous site, the Secretary shall then issue an order and cause the premises, building or structure to be posted with a warning advising the public that the premises have been declared a hazardous site.

(c) If, after 30 days from issuance of the Secretary's order to the management, owner or tenant of the hazardous site, the Secretary determines that the measures to bring the premises into compliance, and to prevent high-risk sexual conduct have not been undertaken, the Secretary may declare the site to be a public nuisance, and:

(1) Order the abatement of the hazardous site as a public nuisance, which order shall be enforced by mandatory or prohibitory injunction in a court of competent jurisdiction; and/or

(2) May secure a court order for the closure of the premises constituting a hazardous site until the premises, building or structure is in compliance with the standards set forth in § 1633 of this title; or

(3) May, in compliance, with § 310 of Title 16, take such steps as are set forth therein for the abatement of a nuisance.

(d) The management, owner or tenant may, within 30 days of the Secretary's order, apply to the Superior Court for a civil trial de novo of any finding or findings made by the Secretary or hearing officer, and of any charges brought against said management, owner or tenant.

68 Del. Laws, c. 134, § 1.;









CHAPTER 17. MEDICAL PRACTICE ACT

Subchapter I General Provisions

§ 1701. Statement of purpose

Recognizing that the practice of medicine and the practices of certain other healthcare professions are privileges and not natural rights, it is hereby considered a matter of policy in the interests of public health, safety, and welfare to provide laws covering the granting of those privileges and their subsequent use and control, and to provide regulations to the end that the public health, safety, and welfare are promoted and that the public is properly protected from the unprofessional, improper, unauthorized, or unqualified practice of medicine and practice of certain other healthcare professions and from unprofessional conduct by persons authorized to practice medicine or to practice certain other healthcare professions.

60 Del. Laws, c. 462, § 1; 75 Del. Laws, c. 141, § 1.;



§ 1702. Definitions

The following definitions apply to this chapter unless otherwise expressly stated or implied by the context.

(1) "Board" means the Board of Medical Licensure and Discipline.

(2) "Certificate to practice medicine" means the authorization awarded by the Board to a person who has been qualified to practice medicine in this State by meeting the requirements of this chapter.

(3) "Division" means the Division of Professional Regulation.

(4) "Executive Director" means the Executive Director of the Board of Medical Licensure and Discipline.

(5) "Healthcare institution" means a facility or agency licensed, certified, or otherwise authorized by law to provide, in the ordinary course of business, treatments, services, or procedures to maintain, diagnose, or otherwise affect a person's physical or mental condition.

(6) "Medical group" means 1 or more physicians or other health care practitioners who work together under the name of a professional corporation, a limited liability partnership, or other legal entity.

(7) "Medicine" means the science of restoring or preserving health and includes allopathic medicine and surgery, osteopathic medicine and surgery, and all the respective branches of the foregoing.

(8) "Physician" means an allopathic doctor of medicine and surgery or a doctor of osteopathic medicine and surgery who is registered and certified to practice medicine pursuant to this chapter.

(9) "Practice of medicine" or "practice medicine" includes:

a. Advertising, holding out to the public, or representing in any manner that one is authorized to practice medicine in this State;

b. Offering or undertaking to prescribe, order, give, or administer any drug or medicine for the use of another person;

c. Offering or undertaking to prevent or to diagnose, correct, and/or treat in any manner or by any means, methods, or devices a disease, illness, pain, wound, fracture, infirmity, defect, or abnormal physical or mental condition of another person, including the management of pregnancy and parturition;

d. Offering or undertaking to perform a surgical operation upon another person;

e. Rendering a written or otherwise documented medical opinion concerning the diagnosis or treatment of a person or the actual rendering of treatment to a person within the State by a physician located outside the State as a result of transmission of the person's medical data by electronic or other means from within the State to the physician or to the physician's agent;

f. Rendering a determination of medical necessity or a decision affecting or modifying the diagnosis and/or treatment of a person;

g. Using the designation Doctor, Doctor of Medicine, Doctor of Osteopathy, physician, surgeon, physician and surgeon, Dr., M.D., or D.O., or a similar designation, or any combination thereof, in the conduct of an occupation or profession pertaining to the prevention, diagnosis, or treatment of human disease or condition, unless the designation additionally contains the description of another branch of the healing arts for which one holds a valid license in the State.

For the purposes of this chapter, in order that the full resources of the State are available for the protection of persons using the services of physicians, the act of the practice of medicine occurs where a person is located at the time a physician practices medicine upon the person.

(10) "Registration" means the entry of a certificate to practice medicine into the records of the Board of Medical Licensure and Discipline pursuant to the regulations of the Board.

(11) "Substantially related" means the nature of criminal conduct for which a person was convicted has a direct bearing on the person's fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of medicine, the work of a physician assistant, of the practice of respiratory care.

(12) "Unauthorized practice of medicine" means the practice of medicine as defined in paragraph (9) of this section by a person not authorized under this chapter to perform an act set forth in that subsection, unless excepted by § 1703 of this title.

60 Del. Laws, c. 462, § 1; 61 Del. Laws, c. 68, §§ 2, 3; 62 Del. Laws, c. 90, § 1; 62 Del. Laws, c. 112, § 1; 63 Del. Laws, c. 62, § 1; 65 Del. Laws, c. 490, § 1; 67 Del. Laws, c. 5, § 1; 67 Del. Laws, c. 434, § 1; 68 Del. Laws, c. 147, § 1; 68 Del. Laws, c. 152, § 1; 69 Del. Laws, c. 355, §§ 1, 2, 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 283, § 1; 74 Del. Laws, c. 262, § 27; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 319, § 1.;



§ 1703. Nonapplicability of certain provisions

Provisions of this chapter pertaining to the practice of medicine do not apply to:

(1) A person providing service in an emergency, where no fee or other consideration is contemplated, charged, or received;

(2) Physicians of any civilian or military branch of the United States government in the discharge of their official duties;

(3) Advanced practice nurses, chiropodists, chiropractors, dental hygienists, dentists, emergency medical technicians, optometrists, pharmacists, physical therapists, physician assistants, podiatrists, practical nurses, professional nurses, psychologists, respiratory care practitioners, veterinarians, or persons engaged in other professions or occupations who are certified, licensed, or registered according to law and are acting within the scope of the activity for which they are certified, licensed, or registered;

(4) A person administering a lawful domestic or family remedy to a member of that person's family;

(5) A person fully certified, licensed, or otherwise authorized to practice medicine in another state of the United States who briefly renders emergency medical treatment or briefly provides critical medical service at the specific lawful direction of a medical institution or federal agency that assumes full responsibility for the treatment or service;

(6) A person who has earned a doctorate degree from a recognized college or university and who uses the designation of "Dr." in connection with that person's name or calls himself or herself "Doctor", except in matters related to medicine or health, in which case the type of doctorate held must be specified;

(7) The mechanical application of glasses;

(8) The practice of massage;

(9) The business of barbering, cosmetology, and manicuring;

(10) The practice of ritual circumcision performed pursuant to the requirements or tenets of a religion; provided, however, that a person certified and registered to practice medicine in this State certifies in writing to the Board that, in the person's opinion, the circumcision practitioner has sufficient knowledge and competence to perform a ritual circumcision according to accepted medical standards;

(11) The practice of healing by spiritual means in accordance with the tenets and practice of a religion by an accredited practitioner of the religion. In the practice of healing by spiritual means, an accredited practitioner may not use medical titles or other designations which imply or designate that the practitioner is certified to practice medicine in this State. A person engaged in the practice of healing by spiritual means may not perform surgical operations or prescribe medications, nor may a pharmacist or pharmacy honor a prescription drawn by the person. A person engaged in the practice of healing by spiritual means must observe all state and federal public health laws;

(12) A physician from another state or jurisdiction who is in this State to testify in a judicial or quasi judicial proceeding;

(13) The performing of delegated medical acts pursuant to subchapter VI of this chapter by a person who is licensed by the Board as a physician assistant;

(14) A person rendering medical, surgical, or other health services who is functioning as a member of an organized emergency program which has been approved by the Board of Medical Licensure and Discipline; who has successfully completed an emergency medical course; and who is acting under the supervision and control of a person certified and registered to practice medicine in this State or in a state contiguous to this State;

(15) A licensed registered nurse making a pronouncement of death and signing all forms or certificates registering the death as permitted or required by the State, but only if the nurse is an attending nurse caring for a terminally ill patient:

a. In the patient's home or place of residence as part of a hospice program or a certified home healthcare agency program;

b. In a skilled nursing facility;

c. In a residential community associated with a skilled nursing facility;

d. In an extended care facility; or

e. In a hospice;

and only if the attending physician of record has agreed in writing to permit the attending licensed registered nurse to make a pronouncement of death in that case;

(16) The provisions of subchapter II, Chapter 27 of Title 16, the Uniform Anatomical Gift Act;

(17) A medical student who is engaged in training;

(18) A person performing health care acts pursuant to Chapter 94 of Title 16 and § 1921(a) of this title;

(19) Notwithstanding the provisions of § 1702(9)e. of this title, a physician licensed in another state or the District of Columbia may render a written or otherwise documented medical opinion to a person covered by the State Group Health Insurance Program pursuant to any second opinion or diagnosis evaluation program offered by the State Group Health Insurance Program without obtaining a certificate to practice medicine in this State.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 378, § 1; 77 Del. Laws, c. 319, § 1.;



§ 1704. State requirement for services of a physician or surgeon

If a law, rule, or regulation of this State requires the services or qualifications of a physician or surgeon, the requirement may be met only by a person registered and certified to practice medicine under this chapter.

60 Del. Laws, c. 462, § 1; 62 Del. Laws, c. 417, § 1; 75 Del. Laws, c. 141, § 2.;



§ 1705. Accreditation of facilities where invasive procedures are performed

No person licensed under this chapter shall perform any invasive medical procedure, as defined in § 122(3)y. of Title 16, in a facility unless such facility is accredited or licensed in accordance with § 122(3)z. of Title 16. For purposes of this section, the terms "facility" and "invasive medical procedure" shall have the meanings set forth in § 122(3)y. of Title 16.

78 Del. Laws, c. 80, § 3.;






Subchapter II The Board of Medical Licensure and Discipline

§ 1710. Composition

(a) The Board of Medical Licensure and Discipline has the sole authority in this State to issue certificates to practice medicine and is the State's supervisory, regulatory, and disciplinary body for the practice of medicine. The Board also has the sole authority in this State to issue authorizing documents to practice other specified professions or occupations regulated by this chapter, and to supervise, regulate, and discipline members of those professions and occupations.

(b) The Board consists of 16 voting members appointed by the Governor, 8 of whom are persons certified and registered to practice medicine in this State and of whom at least 1 is an osteopathic physician; 4 of whom are persons certified and registered to practice medicine in this State and have their primary place of practicing medicine in New Castle County; 2 of whom are persons certified and registered to practice medicine in this State and have their primary place of practicing medicine in Kent County; 2 of whom are persons certified and registered to practice medicine in this State and have their primary place of practicing medicine in Sussex County; and 7 of whom are public members. The Director of the Division of Public Health shall serve as a voting member of the Board. A public member may not be nor may ever have been certified, licensed, or registered pursuant to this chapter; may not be the spouse of someone certified, licensed, or registered pursuant to this chapter; at the time of appointment may not be a member of the immediate family of someone certified, licensed, or registered pursuant to this chapter.

(c) The Medical Society of Delaware and the Delaware State Osteopathic Medical Society may submit lists of their resident members and any recommendations to the Governor by January 1 of each year under the seal of and signed by the Secretary of the Society to aid the Governor in the appointment of new members to the Board.

(d) An appointment to the Board to succeed a member whose term has expired shall be for a 3-year term. Vacancies occurring for any cause other than expiration of term shall be filled by the Governor for the unexpired term as provided in this subsection.

(e) A physician-appointee to the Board must be a certified and registered physician in good standing, and must have practiced medicine under the laws of this State for a period of not less than 5 years prior to the physician-appointee's appointment to the Board.

(f) The Governor shall fill vacancies on the Board and, after a hearing, may remove a member of the Board for cause due to the member's neglect of the duties required by this chapter, or on the recommendation of the Board, after a hearing, due to the member's unprofessional or dishonorable conduct.

(g) A member of the Board may not serve more than 3 full, consecutive 3-year terms, which is not diminished by serving an unexpired term. Upon serving 3 full, consecutive 3-year terms, a former member is eligible for reappointment to the Board no earlier than 1 year after the expiration of the last term served on the Board by the former member.

(h)(1) While serving on the Board, a member may not be an officer of any state or local allopathic or osteopathic medical society.

(2) While serving on the Board, a member of the Board may not be a member of the board of directors of a professional review organization.

(j) A member of the Board is eligible to be reimbursed for travel to and from each meeting. However, a member may receive not more than $50 for each meeting attended, and not more than a total of $500 for meetings attended in any calendar year.

60 Del. Laws, c. 462, § 1; 63 Del. Laws, c. 270, § 1; 64 Del. Laws, c. 327, § 5; 64 Del. Laws, c. 477, § 1; 67 Del. Laws, c. 226, §§ 1-4; 67 Del. Laws, c. 368, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 1; 71 Del. Laws, c. 105, § 1; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 358, § 1; 77 Del. Laws, c. 319, §§ 1-4, 12, 13.;



§ 1711. Organization

(a) The Board annually shall elect from among its members a president, a vice-president, and a secretary, and such other officers as it considers necessary, 2 of whom may be the same person.

(b) The Board may, with the concurrence of the Director of the Division, set job duties for the Board's Executive Director and other necessary staff. The Executive Director may not be a Board member. The Executive Director and other necessary staff are employees of the Division.

(c) The Board, with the approval of the Division, shall establish and maintain an office within this State.

(d) The Board shall meet at least 8 times a year at a public place and at a time as the Board determines, subject to guidelines established or approved by the Division of Professional Regulation.

(e) Unless otherwise provided in this chapter, meetings of the Board are open to the public and may be closed to the public only in accordance with the provisions contained in § 10004 of Title 29.

60 Del. Laws, c. 462, § 1; 60 Del. Laws, c. 686, § 1; 67 Del. Laws, c. 226, § 5; 75 Del. Laws, c. 141, § 1.;



§ 1712. Quorum

(a) A quorum for the transaction of business consists of 9 members of the Board entitled to vote. An affirmative vote of at least 5 members of the quorum is required to take any action that the Board has the power to take, unless otherwise expressly provided in this chapter, including the express provisions in subsection (b) of this section.

(b) An affirmative vote of at least 7 members of the Board present and voting at a meeting is required to adopt a regulation which can deprive a physician of the physician's certificate to practice medicine or subject a physician to disciplinary action.

60 Del. Laws, c. 462, § 1; 61 Del. Laws, c. 68, § 1; 67 Del. Laws, c. 226, § 6; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 1.;



§ 1713. Powers and duties of the Board

(a) The Board has the following powers and duties, in addition to other powers and duties set forth elsewhere in this chapter:

(1) To investigate, through the Executive Director, the character of each applicant for a certificate to practice medicine, or for a certificate, license, or other authorizing document to practice any other profession or occupation regulated by this chapter, to determine if the applicant has previously engaged in unprofessional conduct pursuant to § 1731(b) of this title, and to investigate the physical and mental capability of physicians to engage in the practice of medicine, or of members of other professions or occupations regulated by this chapter to engage in the practice of their professions or occupations, with reasonable skill and safety to patients pursuant to § 1731(c) of this title;

(2) To conduct or approve of professional or occupational examinations as it deems necessary and proper to determine the professional or occupational qualifications of each person who applies for a certificate to practice medicine in this State, or who applies for a certificate, license, or other authorizing document to practice any other profession or occupation regulated under this chapter;

(3) To investigate, through the Executive Director, complaints or charges of unprofessional conduct against the holder of a certificate to practice medicine, or such complaints or charges against the holder of any certificate, license, or other authorizing document issued under this chapter;

(4) To investigate, through the Executive Director, complaints and charges of the inability of a person to practice medicine, or to practice any other profession or occupation regulated under this chapter, with reasonable skill or safety to patients due to the person's physical, mental, or emotional illness or incompetence, including but not limited to deterioration through the aging process, or loss of motor skill, or excessive use or abuse of drugs, including alcohol;

(5) To investigate, through the Executive Director, complaints of the unauthorized practice of medicine or the unauthorized practice of any other profession or occupation regulated under this chapter;

(6) To levy fines not to exceed $50,000, and to grant, deny, restrict, revoke, suspend, reinstate, or reissue a certificate to practice medicine or a certificate, license, or other authorizing document to practice any profession or occupation regulated under this chapter;

(7) To issue subpoenas, compel the attendance of witnesses, and administer oaths;

(8) To require the production of and receive information regarding changes in hospital privileges as a result of disciplinary or other adverse action taken by a hospital, or regarding disciplinary or other adverse action taken by a medical society against any person certified under this chapter to practice medicine;

(9) To reprimand, censure, take other appropriate disciplinary action, or restrict professional or occupational activities with respect to any person certified to practice medicine in this State or any other person certified, licensed, or otherwise authorized to practice a profession or occupation regulated under this chapter;

(10) To take depositions or cause depositions to be taken, as needed in any investigation, hearing, or proceeding;

(11) To hold hearings;

(12) To promulgate rules and regulations not inconsistent with or beyond the scope of this chapter or other laws of this State for carrying out the powers and duties required by this chapter;

(13) By resolution passed by a majority of the members of the Board, to designate 1 or more committees, with each committee to include 1 or more of the members of the Board and such other person or persons as may be appropriate; provided, however, that a committee may not levy a fine, or grant or refuse to grant, restrict, revoke, suspend, reinstate, or reissue a certificate to practice medicine or a certificate, license, or other authorizing document to practice another profession or occupation issued under this chapter;

(14) To designate records of the Board confidential and exempt from public disclosure, in accordance with § 10002 of Title 29;

(15) To designate 3 members of the Board, through the Executive Director, to act as a hearing panel for the purpose of hearing charges of unprofessional conduct as set forth in § 1731(b) of this title or charges of the inability to practice medicine as set forth in § 1731(c) of this title, or for the purpose of making determinations of fact in connection with the temporary suspension of a certificate to practice medicine pursuant to § 1738 of this title, or for necessary purposes relating to disciplinary or other action against the holder of a certificate, license, or other authorizing document issued under this chapter;

(16) To designate, through the Executive Director, any person qualified by relevant experience as an examiner for the purpose of hearing any alleged charges of the inability to practice medicine as set forth in § 1731(c) of this title, or for the purpose of making determinations of fact in connection with the temporary suspension of a certificate to practice medicine pursuant to § 1738 of this title, or for necessary purposes relating to disciplinary or other action against the holder of a certificate, license, or other authorizing document issued under this chapter;

(17) To perform duties regarding emergency medical services systems and paramedic services set forth in Chapters 97 and 98 of Title 16.

(b) A member of the Board or a member of any committee designated by the Board pursuant to paragraph (a)(13) of this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, arising from any act or omission under the authority of this chapter so long as the member acted in good faith and without gross or wanton negligence, with good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

(c) A member of the Board may not discriminate, by reason of gender, race, color, creed, religion, age, disability, or national origin, against a person holding or applying for a certificate to practice medicine, or for an authorizing document to practice another occupation or profession pursuant to this chapter.

(d) The Board shall provide by rule or regulation for continuing education for persons certified to practice medicine or other professions or occupations pursuant to this chapter.

(e) The Board shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of medicine, the work of a physician assistant, or the practice of respiratory care.

(f) The Board shall promulgate rules and regulations establishing guidelines for the imposition of disciplinary sanctions against persons certified or licensed to practice medicine or other professions or occupations regulated by this chapter.

75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 321, § 1; 77 Del. Laws, c. 325, § 14; 77 Del. Laws, c. 370, § 1.;



§ 1714. Fees

The amount of a fee imposed under this chapter by the Division of Professional Regulation must approximate and reasonably reflect the reasonable projected costs of services or activities provided by the Board, as well as the proportional expenses incurred by the Division for services or activities provided on behalf of the Board. A separate fee may be charged for each service or activity, but a fee may not be charged for a purpose not specified in this chapter. The application fee for a certificate to practice medicine, or for a certificate, license, or other authorizing document to practice any other profession or occupation regulated by this chapter, may not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or another State agency acting in its behalf, shall compute and set the fee for each separate service or activity that the Board or the Division expects to provide during that licensure biennium.

60 Del. Laws, c. 462, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 2; 75 Del. Laws, c. 141, § 1.;



§ 1715. Records

The Division of Professional Regulation shall keep a register of all approved applications for certificates to practice medicine, approved applications for authorization to practice any profession or occupation regulated under this chapter, for registrations and renewal of registrations of certificates to practice medicine, for licenses and renewals of licenses to practice as physician assistants, for licenses and renewals of licenses to practice respiratory therapy, and for all other certificates, licenses, registrations, or other authorizing documents to practice any profession or occupation regulated under this chapter and their renewals, granted by the Board. In addition, the Director shall maintain complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings, and such other documents as the Board determines. Records of Board proceedings kept by the Division are prima facie evidence of the proceedings of the Board. An applicant, certificate holder, registrant, or licensee must notify the Division of Professional Regulation of a change in his or her address or in any other information on his or her application, registration, or renewal form within 15 days of the change.

71 Del. Laws, c. 102, § 3; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 2.;






Subchapter III Certificate to Practice Medicine; Registration of Certificate; Renewal of Registration

§ 1720. Certification requirements to practice medicine

(a) A person may not practice medicine in this State unless the person:

(1) Has a certificate to practice medicine issued by the Board of Medical Licensure and Discipline;

(2) Registers the certificate to practice medicine and renews it biennially; and

(3) If required, has an occupational license pursuant to Part III of Title 30.

(b) To receive a certificate to practice medicine in this State, an applicant for a certificate must:

(1) Have a working ability to read, write, speak, understand, and be understood in the English language;

(2) Possess the following educational credentials:

a. A degree of Doctor of Medicine or Doctor of Osteopathy, or an equivalent degree, from a legally incorporated medical college or school located in the United States or Canada, which medical college or school has been approved by the appropriate accrediting body of the American Medical Association or the American Osteopathic Association; or

b. A degree of Doctor of Medicine or Doctor of Osteopathy, or an equivalent degree, from a legally incorporated medical college or school located in a country other than the United States or Canada, medical college or school which is listed in the International Medical Education Directory (IMED), along with documentary proof that the applicant successfully passed the examination administered by the Educational Commission for Foreign Medical Graduates and the Federation of State Medical Boards; or

c. A degree of Doctor of Medicine or Doctor of Osteopathy, or an equivalent degree, from a legally incorporated medical college or school located in a country other than the United States or Canada, which medical college or school is not listed in the International Medical Education Directory (IMED), but the applicant has completed 3 years of postgraduate training in a residency program which has been approved by the Accreditation Council for Graduate Medical Education and has successfully passed the examination administered by the Educational Commission for Foreign Medical Graduates and the Federation of State Medical Boards;

d. Documentary proof that all clinical rotations served by the applicant in the United States or Canada as part of training received in a medical college or school were conducted in institutions that are formal parts, such as a primary hospital, of a medical college or school or that have formal affiliation with a medical college or school approved by the appropriate accrediting body of the American Medical Association or the American Osteopathic Association, or that the clinical rotations were served in hospitals which had, at the time the rotations were served, a residency training program approved by the Accreditation Council for Graduate Medical Education in the subject matter of the clinical rotation;

(3) Have satisfactorily completed an internship or equivalent training in an institution, which internship or equivalent training and institution are approved by the Board;

(4) Submit to the Board a sworn or affirmed statement that the applicant:

a. Has not been convicted of or has not admitted under oath to having committed a crime substantially related to the practice of medicine;

b. Has not been professionally penalized for or convicted of drug addiction;

c. Has not had the applicant's license or certificate or other authorizing document to practice allopathic medicine or osteopathic medicine in any other state, territory, or foreign nation revoked, suspended, restricted, limited, or subjected to disciplinary or other action by the certifying or licensing authority thereof, or an application to practice denied;

d. Has not been removed, suspended, expelled, or disciplined by any professional medical association or society when the removal, suspension, expulsion, or discipline was based upon what the association or society found to be unprofessional conduct, professional incompetence, or professional malpractice;

e. Has not been disciplined by a licensed hospital or by the medical staff of the hospital, including the removal, suspension, or limitation of hospital privileges, the nonrenewal of privileges for cause, the resignation of privileges under pressure of investigation or other disciplinary action, if the discipline was based upon what the hospital or medical staff found to be unprofessional conduct, professional incompetence, or professional malpractice;

f. Has not engaged in the practice of medicine without a certificate or license or other authorization to practice medicine;

g. Has not unlawfully prescribed narcotic drugs;

h. Has not wilfully violated the confidence of a patient, except under legal requirement;

i. Has not been professionally penalized or convicted of fraud;

j. Has reviewed and acknowledges the applicant's own duties to report unprofessional conduct under the Medical Practice Act and to report child abuse or neglect under § 903 of Title 16, or any successors thereto.

(5) Submit to the Board a sworn or affirmed statement that the applicant is, at the time of application, physically and mentally capable of engaging in the practice of medicine according to generally accepted standards, and submit to such examination as the Board may deem necessary to determine the applicant's capability;

(6) Submit, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Medical Licensure and Discipline shall be the screening point for the receipt of said federal criminal history records.

An applicant may not be certified to practice medicine until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be certified by the Board unless a waiver is granted pursuant to subsection (e) of this section. The State Bureau of Identification may release any subsequent criminal history to the Board.

(7) Pass the professional examination pursuant to § 1721 of this title, unless excepted under § 1722 of this title or waived as provided in subsection (e) of this section.

(8) [Repealed.]

(c) An applicant for a certificate to practice medicine in this State must submit to the Board an application in writing in such form as the Board requires.

(d) An applicant for a certificate to practice medicine in this State must fulfill the requirements of subsection (b) of this section in accord with the form and manner required by the Board in its rules and regulations. The applicant must also pay the application fee set by the Division, and, unless an exception in § 1722 of this title applies, the applicant must pass a professional examination pursuant to § 1721 of this title.

(e) The Board, by the affirmative vote of 12 of its members, may waive any of the requirements of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications, and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing medicine in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(f) In determining if an applicant qualifies for certification to practice medicine, the Board may rely upon relevant decisions made by the appropriate authority in other states and may not permit a collateral attack upon those decisions.

(g) Notwithstanding any language to the contrary, the Board shall not issue a license to an applicant until first verifying that an applicant is not listed on either the Adult Abuse Registry or the Child Protection Registry as being substantiated for abuse or neglect.

(h) An applicant for initial or renewal certification to practice medicine in this State must disclose whether the applicant has ever been the subject of an investigation by any licensing authority, medical association, hospital or other healthcare institution. The Board may require an applicant to provide sufficient documentation to enable the Board to determine whether investigation or a diagnostic mental or physical examination is necessary to determine the applicant's qualifications for certification to practice medicine in this State. Any such investigation or diagnostic mental or physical examination shall be conducted pursuant to § 1732 of this title.

(i) All individuals licensed to practice medicine in this state shall be required to be fingerprinted by the State Bureau of Identification every 10 years, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees who received their initial license to practice medicine on or before July 1, 2007, shall submit by January 1, 2012, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check pursuant to paragraph (b)(6) of this section.

20 Del. Laws, c. 40, § 13; 24 Del. Laws, c. 139, § 1; Code 1915, § 846; 33 Del. Laws, c. 58, § 1; Code 1935, § 925; 41 Del. Laws, c. 86, § 1; 24 Del. C. 1953, §§ 1732, 1733; 50 Del. Laws, c. 369, § 1; 52 Del. Laws, c. 323, §§ 1, 2; 58 Del. Laws, c. 511, § 53; 59 Del. Laws, c. 55, §§ 1-3; 60 Del. Laws, c. 462, § 1; 64 Del. Laws, c. 477, § 3; 67 Del. Laws, c. 226, § 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 4; 74 Del. Laws, c. 262, § 28; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 399, § 1; 75 Del. Laws, c. 436, § 13; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 323, § 1; 77 Del. Laws, c. 324, §§ 1, 2; 77 Del. Laws, c. 460, § 4; 78 Del. Laws, c. 44, §§ 16, 17; 79 Del. Laws, c. 194, § 1.;



§ 1721. Professional examination

(a) The Board shall require written and/or clinical professional examination of each applicant for a certificate to practice medicine in accordance with the Board's rules and regulations.

(b) A professional examination issued pursuant to this section must be in the English language, must be comprehensive in character, and must be designed to determine an applicant's fitness to practice medicine. It must cover those general subjects and topics, a knowledge of which is commonly and generally required of candidates for the degree of Doctor of Medicine or Doctor of Osteopathy conferred by approved medical colleges or schools in the United States.

(c) The Board shall include in its rules and regulations the number of times and the conditions under which an applicant who has failed 1 or more professional examinations conducted pursuant to this section may again apply for a certificate to practice medicine under this chapter.

20 Del. Laws, c. 40, § 11; Code 1915, § 844; Code 1935, § 923; 24 Del. C. 1953, § 1735; 50 Del. Laws, c. 369, § 1; 60 Del. Laws, c. 462, § 1; 75 Del. Laws, c. 141, § 1.;



§ 1722. Waiver of professional examination for temporary certification, for hospital or institution staff, for physicians licensed in another jurisdiction, and for physicians passing an alternative exam

(a) The Board may adopt rules and regulations that waive the professional examination required pursuant to § 1721 of this title for the issuance of a certificate to practice medicine in the following cases:

(1) The applicant for whom the examination is to be waived is licensed, certified, registered, or otherwise legally qualified to practice medicine in another state of the United States or in another jurisdiction, and seeks a temporary certificate to practice medicine for not less than 2 weeks nor more than 3 months for the purpose of taking charge of the practice of a person certified and registered to practice medicine in this State during the person's temporary illness or absence from this State. The Board may, in its discretion, extend a temporary certificate to practice medicine pursuant to this paragraph for an additional 3 months, but not longer. A temporary certificate may be issued pursuant to this paragraph to an applicant by the Board upon the written request of a person certified and registered to practice medicine in this State and upon the payment of a fee established for such purpose by the Division of Professional Regulation. The written request must contain an affirmation that the purpose of the temporary certificate is to allow the applicant to take charge of the practice of a person certified and registered to practice medicine in this State during the person's temporary illness or absence from the State;

(2) The applicant for whom the examination is to be waived:

a. Is employed in this State as an intern, resident, house physician, or fellow in a hospital accredited by the Joint Commission on the Accreditation of Hospitals or by the American Osteopathic Hospital Association; or

b. Is a staff physician employed in a governmental institution in this State and is applying for a certificate to practice medicine for a period of time not to exceed the length of time of employment in the hospital or governmental institution.

A certificate issued pursuant to this paragraph is subject to yearly renewal and restricts the applicant to practice only in the hospital or institution where the applicant is employed;

(3) The applicant for whom the examination is to be waived is licensed, certified, registered, or otherwise legally authorized to practice medicine by competent authority in any other of the United States or in any other jurisdiction approved by the Board.

(b) When a certificate to practice medicine is issued to an applicant pursuant to this section and the applicant registers with the Board and obtains an occupational license pursuant to Chapter 23 of Title 30, the applicant may practice medicine in this State, but only for the time and only under the conditions, if any, specified in the certificate.

60 Del. Laws, c. 462, § 1; 71 Del. Laws, c. 102, § 6; 75 Del. Laws, c. 141, § 1.;



§ 1723. Issuance of certificate to practice; registration and registration renewal; reactivating inactive status

(a) The Board shall issue a certificate to practice medicine in this State and register the certificate for an applicant who meets the requirements of this chapter.

(b) The Division shall keep a current register of all persons certified to practice medicine in this State. Each such person shall inform the Division of any change of current address and telephone number within 15 days of the change.

(c) The registration of a certificate to practice medicine must be renewed biennially, through a procedure determined by the Division. The procedure must include payment of an appropriate registration renewal fee; submission of a renewal form provided by the Division; submission of the materials required by § 1720(b)(4), (b)(5), and (g), of this title unless waived pursuant to § 1720(e) of this title; proof that the certified person has met the continuing medical education requirements established by the Board; and the period of time within which a person certified to practice medicine in this State may renew the certified person's registration without penalty, notwithstanding the fact that the person failed to renew the person's registration on or before the renewal date; and the penalty for failure to renew registration in a timely manner. The procedure must also include evidence of completion of training on the recognition of child sexual and physical abuse, exploitation and domestic violence, and the reporting obligations under the Medical Practice Act and § 903 of Title 16, and any successors thereto, and any other mandatory reporting obligations required by the Board. Such trainings shall be coordinated under §§ 911 and 912(b)(4) of Title 16 to ensure consistent trainings across disciplines.

(d) The Board may establish, by class and not by individual, requirements for continuing education or reexamination, or both, for a person issued a certificate to practice medicine, or issued any authorized document to practice another profession or occupation regulated under this chapter, who is on inactive status and wishes to reactivate that person's status.

(e) The Division shall review the criminal history of all individuals licensed to practice medicine on a periodic basis, at a minimum, once every 6 months.

20 Del. Laws, c. 40, § 12; Code 1915, § 845; 33 Del. Laws, c. 58, § 1; Code 1935, § 924; 41 Del. Laws, c. 86, § 1; 42 Del. Laws, c. 89, § 2; 45 Del. Laws, c. 89, § 1; 24 Del. C. 1953, § 1737; 53 Del. Laws, c. 108, § 17; 60 Del. Laws, c. 462, § 1; 62 Del. Laws, c. 417, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 5; 74 Del. Laws, c. 349, § 1; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 323, § 2; 77 Del. Laws, c. 324, §§ 3, 4.;



§ 1724. Temporary emergency certificate during a public emergency

The Board may issue a temporary emergency certificate to practice medicine for a period of time not to exceed 12 months, but renewable at the discretion of the Board, to a person whom it finds qualified to practice medicine in this State. A temporary emergency certificate may be issued only during a public emergency declared by the President of the United States or the Governor of the State. When an occupational license is issued by the Director of Revenue pursuant to Chapter 23 of Title 30, if such license is required, and the temporary emergency certificate is registered by the Board, the holder of the temporary emergency certificate may, during the term specified on the certificate unless sooner revoked, practice medicine in this State, subject to all the laws of this State and to the regulations and restrictions which the Board may adopt, including, but not limited to, location limitations and limitations on the nature of the practice of medicine within the State.

24 Del. C. 1953, § 1744; 49 Del. Laws, c. 158, § 1; 50 Del. Laws, c. 369, § 1; 52 Del. Laws, c. 323, § 9; 60 Del. Laws, c. 462, § 1; 61 Del. Laws, c. 68, §§ 4, 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 7; 75 Del. Laws, c. 141, § 1.;



§ 1725. Temporary certificate pending certification

The Executive Director of the Board, with the approval of a physician member of the Board, may issue a temporary certificate pending certification to practice medicine for a period of time not to exceed 3 months to a person otherwise qualified to practice medicine who has applied for certification to practice medicine. When an occupational license is issued by the Director of Revenue pursuant to Chapter 23 of Title 30, if such license is required, and the temporary certificate pending certification is registered by the Board, the holder of the temporary certificate pending certification may, during the time specified on the certificate unless sooner revoked, practice medicine in this State, subject to all the laws of this State and to the regulations and restrictions which the Board may adopt, including, but not limited to, location limitations and limitations on the nature of the practice of medicine within the State.

24 Del. C. 1953, § 1744; 49 Del. Laws, c. 158, § 1; 50 Del. Laws, c. 369, § 1; 52 Del. Laws, c. 323, § 9; 60 Del. Laws, c. 462, § 1; 61 Del. Laws, c. 68, §§ 4, 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 7; 75 Del. Laws, c. 141, § 1.;



§ 1726. Notice of certification required

The Executive Director of the Board shall, immediately upon issuing a certificate to practice medicine pursuant to § 1722, § 1723, or § 1724 of this title, make available to the director of the Division of Public Health of the Department of Health and Social Services the full name and address of the person to whom the certificate was issued and the date thereof, and, in the case of the issuance of a certificate pursuant to § 1722 or § 1724 of this title, the length of time for which the certificate authorizes the practice of medicine and the limitation on the authorization, if any.

30 Del. Laws, c. 58; Code 1915, § 847A; Code 1935, § 927; 24 Del. C. 1953, § 1738; 50 Del. Laws, c. 369, § 1; 52 Del. Laws, c. 323, § 3; 60 Del. Laws, c. 462, § 1; 75 Del. Laws, c. 141, § 1.;



§ 1727. Consulting physicians from other states

This chapter does not prevent a person who is certified, licensed, or otherwise authorized to practice medicine in another state or in a foreign country from engaging in a consultation with a person certified and registered to practice medicine in this State.

20 Del. Laws, c. 40, § 16; Code 1915, § 851; Code 1935, §932; 24 Del. C. 1953, § 1743; 50 Del. Laws, c. 369, § 1; 60Del. Laws, c. 462, § 1; 63 Del. Laws, c. 9, § 1; 75 Del. Laws, c. 141, § 1.;



§ 1728. Medical personnel for visiting sports teams

(a) Notwithstanding any other provision of this chapter or other law, a physician who is certified, licensed, or otherwise authorized to practice medicine in another state or country shall be exempt from the certification and registration requirements of this chapter while practicing medicine in this State if all of the following conditions are met:

(1) The physician has a written or oral agreement with a sports team to provide general or emergency care to the team members, coaching staff, and families traveling with the team for a specific sporting event to take place in this State; and

(2) The physician may not practice medicine with respect to any person residing or present in this State other that a person described in paragraph (a)(1) of this section, unless providing medical care pursuant to § 6801 of Title 16;

(b) The exemption shall remain in force while the physician is traveling with the team, but shall be no longer than 10 days per individual sporting event. The Executive Director of the Board may grant a physician additional time for exemption, up to 20 additional days per sporting event, upon prior request by the physician. The total number of days a physician may be exempt, including additional time granted upon request, may not exceed 30 days per sporting event.

(c) A physician exempt from the certification and licensure requirements under this section is not authorized to practice medicine at any health care facility, as defined in Chapter 93 of Title 16, in the State.

79 Del. Laws, c. 137, § 1.;






Subchapter IV Disciplinary Regulation; Proceedings of the Board

§ 1730. Duty to report unprofessional conduct and inability to practice medicine

(a) Every person to whom a certificate to practice medicine is issued has a duty to report to the Board if that person is treating professionally another person who possesses a certificate to practice medicine for a condition defined in § 1731(c) of this title, if, in the reporting person's opinion, the person being treated may be unable to practice medicine with reasonable skill or safety. The reporting person shall provide the Board with a written report which includes the name and address of the person being treated, the exact condition being treated, and the reporting person's opinion of whether or not action should be taken under § 1731 of this title. A person reporting to the Board or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

(b)(1) Every person to whom a certificate to practice medicine is issued and health care facility as defined in § 1740 of this title has a duty to report to the Board within 30 days:

a. Any partial or full removal of hospital privileges based on adverse events, unprofessional conduct or competency issues; and

b. Any disciplinary action taken by a medical society against that person; and

c. Any reasonably substantiated incidents involving violence, threat of violence, abuse, or neglect by a person toward any other person.

(2) Every person certified to practice medicine in this State shall report to the Board within 30 days any civil or criminal investigation in any jurisdiction which concerns that person's certification or license or other authorization to practice medicine. The Board may require an applicant to provide sufficient documentation to enable the Board to determine whether to investigate, pursuant to § 1732 of this title, or whether there are grounds for discipline under § 1731(b) of this title.

(c) Every person to whom a certificate to practice medicine is issued has a duty to report to the Board, within 60 days, all information concerning medical malpractice claims settled or adjudicated to final judgment, as provided in Chapter 68 of Title 18, and, within 30 days, all information required to be reported under § 1731A(f) of this title.

(d) Every person to whom a certificate to practice medicine is issued has a duty to report, within 30 days of the day each such person becomes aware, of the existence of a report to the Department of Services for Children, Youth and Their Families under Chapter 9 of Title 16 against that person concerning child abuse or neglect or a report to the Division of Long-Term Care Residents Protection under Chapter 85 of Title 11 against that person concerning adult abuse, neglect, mistreatment, or financial exploitation.

60 Del. Laws, c. 462, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, §§ 8, 9; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 320, § 9; 77 Del. Laws, c. 325, § 1; 77 Del. Laws, c. 460, § 2; 78 Del. Laws, c. 101, § 1.;



§ 1731. Unprofessional conduct and inability to practice medicine

(a) A person to whom a certificate to practice medicine in this State has been issued may be disciplined by the Board for unprofessional conduct, as defined in subsection (b) of this section, by means of levying a fine, or by the restriction, suspension, or revocation, either permanent or temporary, of that person's certificate to practice medicine, or by other appropriate action, which may include a requirement that a person who is disciplined must complete specified continuing education courses. The Board shall permanently revoke the certificate to practice medicine in this State of a person who is convicted of a felony sexual offense.

(b) "Unprofessional conduct" includes but is not limited to any of the following acts or omissions:

(1) The use of any false, fraudulent, or forged statement or document or the use of any fraudulent, deceitful, dishonest, or unethical practice in connection with a certification, registration, or licensing requirement of this chapter, or in connection with the practice of medicine or other profession or occupation regulated under this chapter;

(2) Conduct that would constitute a crime substantially related to the practice of medicine;

(3) Any dishonorable, unethical, or other conduct likely to deceive, defraud, or harm the public;

(4) The practice of medicine or other profession or occupation regulated under this chapter under a false or assumed name;

(5) The practice of medicine or other profession or occupation regulated under this chapter without a certificate or other authorizing document or renewal of such document, unless otherwise authorized by this chapter;

(6) The use, distribution, or issuance of a prescription for a dangerous or narcotic drug, other than for therapeutic or diagnostic purposes;

(7) Advertising of the practice of medicine or other profession or occupation regulated under this chapter in an unethical or unprofessional manner;

(8) Solicitation or acceptance of a fee from a patient or other person by fraudulent representation that a manifestly incurable condition, as determined with reasonable medical certainty, can be permanently cured;

(9) Knowing or intentional performance of an act which, unless authorized by this chapter, assists an unauthorized person to practice medicine or other profession or occupation regulated under this chapter;

(10) The failure to provide adequate supervision to an individual working under the supervision of a person who is certified and registered to practice medicine;

(11) Misconduct, including but not limited to sexual misconduct, incompetence, or gross negligence or pattern of negligence in the practice of medicine or other profession or occupation regulated under this chapter;

(12) Wilful violation of the confidential relationship with or confidential communications of a patient;

(13) Wilful failure to report to the Board as required by § 1730(a) of this title;

(14) Wilful failure to report to the Board as required by § 1730(b) of this title;

(15) Wilful failure to report to the Board as required by § 1730(c) of this title;

(16) Unjustified failure upon request to divulge information relevant to the authorization or competence of a person to practice medicine or other profession or occupation regulated under this chapter to the Board, to any committee thereof, to the Executive Director, or to anyone designated by the Executive Director to request such information;

(17) The violation of a provision of this chapter or the violation of an order or regulation of the Board related to medical procedures or to the procedures of other professions or occupations regulated under this chapter, the violation of which more probably than not will harm or injure the public or an individual;

(18) Charging a grossly exorbitant fee for professional or occupational services rendered;

(19) Suspension or revocation of a certificate to practice medicine or of the authorizing document to practice another profession or occupation regulated under this chapter, or other disciplinary action taken by the regulatory authority in another state or territory. In making its determination, the Board may rely upon decisions made by the appropriate authorities in other states and may not permit a collateral attack on those decisions;

(20) Signing the death certificate of a person prior to the actual time of death of the person;

(21) A violation of § 1764A of this title;

(22) Wilful failure to report to the Board when required by § 1731A of this title; and

(23) Wilful failure to comply with § 1769B of this title.

(c) A certificate to practice medicine or an authorizing document to practice another profession or occupation regulated under this chapter is subject to restriction, suspension, or revocation, either temporarily or permanently, in case of the inability of the holder to practice medicine or other profession or occupation with reasonable skill or safety to patients by reason of 1 or more of the following:

(1) Mental illness or mental incompetence;

(2) Physical illness, including, but not limited to, deterioration through the aging process or loss of motor skill;

(3) Excessive use or abuse of drugs, including alcohol.

(d) The Board may establish, by class and not by individual, requirements for continuing education and/or reexamination as a condition for renewal of registration and for recertification to practice medicine or other profession or occupation regulated under this chapter, or as a condition to continue to practice medicine or other profession or occupation regulated under this chapter after disciplinary sanctions are imposed or after inability to practice with reasonable skill or safety to patients has been determined.

(e) A person who files a complaint with the Board or any of its members, the Executive Director, or the Division, or who provides information to the Board or any of its members, the Executive Director, or the Division regarding a complaint, or who testifies as a witness at a hearing before the Board or any of its hearing panels or committees concerning unprofessional conduct by a person certified to practice medicine or other profession or occupation regulated under this chapter in this State or concerning the inability of a person certified to practice medicine or other profession or occupation regulated under this chapter for the reasons set forth in subsection (c) of this section, may not be held liable in any cause of action arising out of the filing of the complaint, the providing of information, or the giving of testimony, provided that the person does so in good faith and without gross or wanton negligence.

(f) The provisions of this section apply to any person to whom a certificate, license, or other authorizing document to practice a profession or occupation has been issued pursuant to this chapter.

60 Del. Laws, c. 462, § 1; 62 Del. Laws, c. 90, § 3; 63 Del. Laws, c. 252, § 1; 64 Del. Laws, c. 477, § 4; 67 Del. Laws, c. 226, §§ 10, 11; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, §§ 12-14; 74 Del. Laws, c. 213, § 1; 74 Del. Laws, c. 262, § 30; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 161, § 3; 77 Del. Laws, c. 322, § 1; 77 Del. Laws, c. 325, §§ 3-6.;

§ 1731A Duty to report.

(a) Any person may report to the Board information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol. The following have an affirmative duty to report, and must report, such information to the Board in writing within 30 days of becoming aware of the information:

(1) All persons certified to practice medicine under this chapter;

(2) All certified, registered, or licensed healthcare providers;

(3) The Medical Society of Delaware;

(4) All healthcare institutions in the State;

(5) All state agencies other than law-enforcement agencies;

(6) All law-enforcement agencies in the State, except that such agencies are required to report only new or pending investigations of alleged criminal conduct specified in § 1731(b)(2) of this title, and are further required to report within 30 days of the close of a criminal investigation or the arrest of a person licensed under this chapter.

(b) If a person certified to practice medicine in this State voluntarily resigns from the staff of a healthcare institution, or voluntarily limits that person's own staff privileges at a healthcare institution, or fails to reapply for hospital or staff privileges at a healthcare institution, the healthcare institution and the person shall promptly report in writing such conduct to the Board if the conduct occurs while the person is under formal or informal investigation by the institution or a committee thereof for any reason related to possible unprofessional conduct or possible inability to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness; or excessive use or abuse of drugs, pursuant to § 1731 of this title.

(c) Upon receiving a report pursuant to subsection (a) or (b) of this section, or on its own motion, the Board shall investigate any evidence which appears to show that the person reported is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness; or excessive use or abuse of drugs, pursuant to § 1731 of this title.

(d) When an investigation is necessary pursuant to subsection (c) of this section, the Executive Director, with the approval of the assisting Board members who must be or must include a physician and a public member when the investigation relates to the quality of medical care provided by a physician or to the competency of a physician to engage safely in the practice of medicine, has the authority to inquire from any organization which undertakes physician peer review or physician quality assurance evaluations whether or not there has been any peer review, quality assurance, or similar process instituted involving the physician under investigation. The Executive Director may, by subpoena, compel the production of a list of the medical records reviewed during the peer review process, a list of the quality assurance indicators, and/or a list of other issues which were the basis for the peer review, quality assurance, or similar process. The lists produced must identify each item with a unique medical identifier to replace the patient's name and specific identifying information. If necessary, after receiving the lists the Executive Director may, by subpoena, compel the production of the relevant medical records. However, the individual, hospital, organization, or institution shall remove the patient's name and specific identifying information from the records prior to complying with the subpoena. If, after having reviewed the records produced, an assisting physician Board member and an assisting public Board member consider it necessary, the Executive Director may, by subpoena, compel the production of the patient's name. The Board shall take reasonable steps to protect the identity of the patient in so far as such protection does not, in the opinion of the Board, adversely affect the Board's ability to protect the public interest. An individual, hospital, organization, or institution that furnishes information to the Board pursuant to a subpoena issued pursuant to this subchapter with respect to any patient is not solely by reason of furnishing the information liable in damages to any person or subject to any other recourse, civil or criminal.

(e) The Board shall promptly acknowledge all reports received under this section. Individuals or entities reporting under this section must be promptly informed of the Board's final disposition of the reported matters.

(f) Malpractice insurance carriers and insured persons certified to practice medicine in this State shall file with the Board a report of each final judgment, settlement, or award against the insured persons. A person not covered by a malpractice insurance carrier shall also file a report with the Board. A report required to be filed under this subsection must be made to the Board within 30 days of a final judgment, settlement, or award.

(g) An individual, institution, agency, or organization required to report under this section who does so in good faith is not subject to civil damages or criminal prosecution for reporting.

(h) The Executive Director shall initially review every report made to the Board under this subchapter. The Executive Director may defer the investigation of a report pending a reported licensee's evaluation and treatment for substance abuse or for physical or mental illness, provided sufficient safeguards exist to protect the licensee's patients and the public. Safeguards may include a verifiable, voluntary cessation of the practice of medicine or a limited or monitored practice. Upon completion of the reported licensee's evaluation and treatment, the Executive Director may resume investigation of the report pursuant to the requirements of this chapter. If the Executive Director determines that a deferral is warranted, the case shall be summarized and placed before the Board for its information.

(i) Pursuant to the authority conferred herein and by § 1713 of this title, the Board shall have the authority to impose a fine, not to exceed $10,000 for the first violation, and not to exceed $50,000 for any subsequent violation, on any person, any healthcare provider, any healthcare institution, and the Medical Society of Delaware for violation of any duty imposed by this chapter, and said fine shall be imposed pursuant to the procedures of this chapter.

(j) Upon receiving a complaint involving potential criminal conduct, the Board shall promptly report the complaint to appropriate law-enforcement agencies, including the Delaware Department of Justice.

67 Del. Laws, c. 159, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 15; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 358, § 2; 77 Del. Laws, c. 319, §§ 7, 8; 77 Del. Laws, c. 321, § 2; 77 Del. Laws, c. 325, §§ 7-9.;

§ 1731B Counseling; letter of concern.

(a) If the Executive Director and the President of the Board, or a member of the Board designated by the President to assist in an investigation concerning a person certified to practice medicine, determine after the investigation that a violation of this chapter or of regulations enacted pursuant to this chapter which warrants formal disciplinary action has not occurred, but that an act or omission of the person is a matter of concern and that the person's practice may be improved if the person is made aware of the concern, the Executive Director, with the concurrence of the President or the assisting Board member, may issue a nondisciplinary, confidential letter of concern regarding the person's act or omission.

(b) If a person certified to practice medicine receives a total of 3 letters of concern and/or letters of counseling pursuant to this section, the Executive Director may reasonably require a formal assessment of professional competency pursuant to § 1732(d) of this title to assess the person's continued ability to protect the health and safety of the person's present or prospective patients.

70 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 358, § 3; 77 Del. Laws, c. 325, § 11.;



§ 1731A. Duty to report

(a) Any person may report to the Board information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol. The following have an affirmative duty to report, and must report, such information to the Board in writing within 30 days of becoming aware of the information:

(1) All persons certified to practice medicine under this chapter;

(2) All certified, registered, or licensed healthcare providers;

(3) The Medical Society of Delaware;

(4) All healthcare institutions in the State;

(5) All state agencies other than law-enforcement agencies;

(6) All law-enforcement agencies in the State, except that such agencies are required to report only new or pending investigations of alleged criminal conduct specified in § 1731(b)(2) of this title, and are further required to report within 30 days of the close of a criminal investigation or the arrest of a person licensed under this chapter.

(b) If a person certified to practice medicine in this State voluntarily resigns from the staff of a healthcare institution, or voluntarily limits that person's own staff privileges at a healthcare institution, or fails to reapply for hospital or staff privileges at a healthcare institution, the healthcare institution and the person shall promptly report in writing such conduct to the Board if the conduct occurs while the person is under formal or informal investigation by the institution or a committee thereof for any reason related to possible unprofessional conduct or possible inability to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness; or excessive use or abuse of drugs, pursuant to § 1731 of this title.

(c) Upon receiving a report pursuant to subsection (a) or (b) of this section, or on its own motion, the Board shall investigate any evidence which appears to show that the person reported is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness; or excessive use or abuse of drugs, pursuant to § 1731 of this title.

(d) When an investigation is necessary pursuant to subsection (c) of this section, the Executive Director, with the approval of the assisting Board members who must be or must include a physician and a public member when the investigation relates to the quality of medical care provided by a physician or to the competency of a physician to engage safely in the practice of medicine, has the authority to inquire from any organization which undertakes physician peer review or physician quality assurance evaluations whether or not there has been any peer review, quality assurance, or similar process instituted involving the physician under investigation. The Executive Director may, by subpoena, compel the production of a list of the medical records reviewed during the peer review process, a list of the quality assurance indicators, and/or a list of other issues which were the basis for the peer review, quality assurance, or similar process. The lists produced must identify each item with a unique medical identifier to replace the patient's name and specific identifying information. If necessary, after receiving the lists the Executive Director may, by subpoena, compel the production of the relevant medical records. However, the individual, hospital, organization, or institution shall remove the patient's name and specific identifying information from the records prior to complying with the subpoena. If, after having reviewed the records produced, an assisting physician Board member and an assisting public Board member consider it necessary, the Executive Director may, by subpoena, compel the production of the patient's name. The Board shall take reasonable steps to protect the identity of the patient in so far as such protection does not, in the opinion of the Board, adversely affect the Board's ability to protect the public interest. An individual, hospital, organization, or institution that furnishes information to the Board pursuant to a subpoena issued pursuant to this subchapter with respect to any patient is not solely by reason of furnishing the information liable in damages to any person or subject to any other recourse, civil or criminal.

(e) The Board shall promptly acknowledge all reports received under this section. Individuals or entities reporting under this section must be promptly informed of the Board's final disposition of the reported matters.

(f) Malpractice insurance carriers and insured persons certified to practice medicine in this State shall file with the Board a report of each final judgment, settlement, or award against the insured persons. A person not covered by a malpractice insurance carrier shall also file a report with the Board. A report required to be filed under this subsection must be made to the Board within 30 days of a final judgment, settlement, or award.

(g) An individual, institution, agency, or organization required to report under this section who does so in good faith is not subject to civil damages or criminal prosecution for reporting.

(h) The Executive Director shall initially review every report made to the Board under this subchapter. The Executive Director may defer the investigation of a report pending a reported licensee's evaluation and treatment for substance abuse or for physical or mental illness, provided sufficient safeguards exist to protect the licensee's patients and the public. Safeguards may include a verifiable, voluntary cessation of the practice of medicine or a limited or monitored practice. Upon completion of the reported licensee's evaluation and treatment, the Executive Director may resume investigation of the report pursuant to the requirements of this chapter. If the Executive Director determines that a deferral is warranted, the case shall be summarized and placed before the Board for its information.

(i) Pursuant to the authority conferred herein and by § 1713 of this title, the Board shall have the authority to impose a fine, not to exceed $10,000 for the first violation, and not to exceed $50,000 for any subsequent violation, on any person, any healthcare provider, any healthcare institution, and the Medical Society of Delaware for violation of any duty imposed by this chapter, and said fine shall be imposed pursuant to the procedures of this chapter.

(j) Upon receiving a complaint involving potential criminal conduct, the Board shall promptly report the complaint to appropriate law-enforcement agencies, including the Delaware Department of Justice.

67 Del. Laws, c. 159, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 15; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 358, § 2; 77 Del. Laws, c. 319, §§ 7, 8; 77 Del. Laws, c. 321, § 2; 77 Del. Laws, c. 325, §§ 7-9.;

§ 1731B Counseling; letter of concern.

(a) If the Executive Director and the President of the Board, or a member of the Board designated by the President to assist in an investigation concerning a person certified to practice medicine, determine after the investigation that a violation of this chapter or of regulations enacted pursuant to this chapter which warrants formal disciplinary action has not occurred, but that an act or omission of the person is a matter of concern and that the person's practice may be improved if the person is made aware of the concern, the Executive Director, with the concurrence of the President or the assisting Board member, may issue a nondisciplinary, confidential letter of concern regarding the person's act or omission.

(b) If a person certified to practice medicine receives a total of 3 letters of concern and/or letters of counseling pursuant to this section, the Executive Director may reasonably require a formal assessment of professional competency pursuant to § 1732(d) of this title to assess the person's continued ability to protect the health and safety of the person's present or prospective patients.

70 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 358, § 3; 77 Del. Laws, c. 325, § 11.;



§ 1731B. Counseling; letter of concern

(a) If the Executive Director and the President of the Board, or a member of the Board designated by the President to assist in an investigation concerning a person certified to practice medicine, determine after the investigation that a violation of this chapter or of regulations enacted pursuant to this chapter which warrants formal disciplinary action has not occurred, but that an act or omission of the person is a matter of concern and that the person's practice may be improved if the person is made aware of the concern, the Executive Director, with the concurrence of the President or the assisting Board member, may issue a nondisciplinary, confidential letter of concern regarding the person's act or omission.

(b) If a person certified to practice medicine receives a total of 3 letters of concern and/or letters of counseling pursuant to this section, the Executive Director may reasonably require a formal assessment of professional competency pursuant to § 1732(d) of this title to assess the person's continued ability to protect the health and safety of the person's present or prospective patients.

70 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 358, § 3; 77 Del. Laws, c. 325, § 11.;



§ 1732. Investigations of complaints; Executive Director authority

(a) All complaints of unprofessional conduct, unauthorized practice of medicine, or medical malpractice shall be referred to the Division of Professional Regulation to be investigated. Complaints alleging potential sexual misconduct by a licensee should be afforded priority by the Division. The Division of Professional Regulation shall formulate charges, if circumstances warrant, by bringing a formal complaint against a person to whom a certificate to practice medicine or otherwise licensed or registered in this State has been issued.

(b) The Executive Director shall initiate investigations concerning inability to practice medicine with reasonable skill or safety to patients. The Executive Director with the Board president or the president's designee, shall, after reviewing the results of the investigation, determine whether the person to whom a certificate to practice medicine has been issued is able to practice medicine with reasonable skill and safety to patients, either on a restricted or unrestricted basis. If the Executive Director reasonably believes that a diagnostic mental or physical examination of the person under investigation is necessary, the Executive Director shall order the person to submit to an examination at the person's expense to be conducted by a physician or agency designated by the Executive Director. Every person to whom a certificate to practice medicine has been issued is deemed to have given that person's own consent to submit to a diagnostic mental or physical examination when so directed by the Executive Director, and to have waived all objections to the admissibility of the examination report to the Board. A person who submits to a diagnostic mental or physical examination as ordered by the Executive Director has the right to designate another physician to be present at the examination and to submit an independent report on the examination to the Board.

(c) To assist in an investigation of alleged unprofessional conduct, or medical malpractice, or of inability to practice medicine with reasonable skill or safety to patients, the Executive Director, on behalf of the Board, may, by subpoena, compel the production of necessary patient medical records of and patient medical records reviewed by all hospitals, organizations, and healthcare institutions located in the State and by all quality assurance, peer review, and other similar committees, including the records of the Medical Society of Delaware and its committees. A subpoena issued under this subsection is subject to the subpoena restrictions in § 1731A(d) of this title. The Board shall take reasonable steps to protect the identity of the patient in so far as such protection does not, in the opinion of the Board, adversely affect the Board's ability to protect the public interest.

(d) In addition to or in lieu of a diagnostic evaluation, the Executive Director may require an applicant for or the holder of a certificate to practice medicine, at the applicant or certificate holder's expense, to complete a formal assessment of professional competency if the Executive Director, after consultation with the President of the Board and at least 1 other physician member of the Board, determines that a formal assessment is warranted to protect the health and safety of present or prospective patients. A formal assessment must be performed by the assessment center established by the Federation of State Medical Boards and the National Board of Medical Examiners, or by another assessment center as the Executive Director directs. A formal assessment may not be required of an applicant or certificate holder by the Executive Director without the written concurrence of the President of the Board and at least 1 other physician member of the Board that the assessment is warranted pursuant to this subsection.

(e) When a complaint is made by a law-enforcement agency or employee thereof and involves allegations of criminal activity, the Division of Professional Regulation and the Executive Director shall suspend any new or pending investigation upon a written request to do so by the Delaware Department of Justice or a federal law-enforcement authority. Such written request shall suspend the duty to investigate pursuant to this section, duty to regularly advise the complainant pursuant to § 1733(a)(2) of this title and any other duties that would interfere with the ability of law enforcement to investigate the allegations successfully. The suspension shall remain in effect until the Delaware Department of Justice or federal law enforcement informs the Executive Director in writing that action by the Division of Professional Regulation will not interfere with a pending law-enforcement investigation.

60 Del. Laws, c. 462, § 1; 64 Del. Laws, c. 327, § 2; 67 Del. Laws, c. 226, § 12; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, §§ 16-19; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 325, §§ 10, 11.;



§ 1733. Complaints; notice of hearing

(a)(1) Any member of the public or of the Board, or the Executive Director may file with the Board a complaint concerning any aspect of the practice of medicine against a person to whom a certificate to practice medicine in this State has been issued or any other person with a duty imposed by this chapter.

(2) The Executive Director shall advise the complainant of the progress of the case at least every 90 days until the case is resolved.

(3) The Executive Director shall communicate with the Delaware Department of Justice, at least monthly, regarding the status of complaints filed by law enforcement, and shall report the case status to the Board only if the case is no longer subject to suspension pursuant to § 1732(e) of this title.

(b) The Executive Director shall investigate in accord with the procedures set forth in § 1732 of this title each complaint which appears to be valid and well-founded.

(c) The Executive Director may maintain the confidentiality of the complaining party or the respondent from the Board. In the absence of an Executive Director or acting Executive Director, the Secretary of State may exercise that discretion.

(d) After investigation, if the Executive Director elects to file a formal written complaint against a respondent, the person must be served personally or by certified mail, return receipt requested, with a copy of the complaint not less than 20 days nor more than 60 days prior to a hearing on the complaint. A formal written complaint under this subsection must describe in detail the allegations upon which the complaint is based.

(e) A notice of hearing must inform the person of the date, time, and place of the hearing; state the statute or regulation allegedly violated and the statutory or regulatory authority which gives the Board authority to act; state that the person has a right to be represented by counsel at the hearing and to present evidence on the person's own behalf; and inform the person that the Board must base its decision solely upon evidence received at the hearing. The person is entitled to file with the Board a written response to the complaint within 20 days of service or of receipt by certified mail of the complaint.

(f) A complaint of the unauthorized practice of medicine must be reported immediately to the Attorney General. A person who files a complaint with or provides information to the Board concerning a violation of this chapter is not liable in any cause of action arising out of the filing of the complaint or the providing of information, provided that the person does so in good faith and without gross or wanton negligence.

(g) The Office of the Attorney General shall provide legal services to the Board, its committees, and the Executive Director.

60 Del. Laws, c. 462, § 1; 64 Del. Laws, c. 327, § 3; 67 Del. Laws, c. 226, § 13; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 20; 75 Del. Laws, c. 88, § 17(2); 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 319, § 10; 77 Del. Laws, c. 321, §§ 3-5; 77 Del. Laws, c. 325, §§ 12, 13.;



§ 1734. Hearings

(a) Procedure. —

(1) Upon the mailing of a formal complaint by the Executive Director pursuant to this chapter, the Executive Director shall appoint an examiner pursuant to § 1713 of this title or a hearing panel composed of 3 unbiased members of the Board, the 3 members being 2 physician members and 1 public member if practical, who shall hear the evidence concerning the alleged charges. The hearing panel shall convene to hear the evidence no more than 90 days after the Board accepts a formal complaint unless the hearing panel, in its discretion, grants a continuance of the hearing date. All evidence at the hearing must be taken under oath or affirmation, but technical rules of evidence do not apply. After the evidence has been heard by the hearing panel, the panel may convene in executive session for consideration of the evidence presented at the hearing and for purposes permitted by § 10004 of Title 29, and shall make written findings of fact, conclusions of law, and a recommendation for a proper disciplinary action, if 1 is warranted. Only evidence presented at the hearing may be considered by the hearing panel in reaching its findings of fact and conclusions of law. The findings of fact made by the hearing panel are binding on the parties appearing before it and on the Board. If the hearing panel finds that the allegations made in the complaint are not supported by the evidence, it shall so indicate to the Board, together with its recommendation that no further action be taken and that the person complained about be exonerated of all charges. If a majority of the members of the Board who consider the matter, excluding members who participated in the investigation of the complaint and members on the hearing panel and members who are otherwise biased, vote to accept the hearing panel's conclusions of law and recommendation, no further proceedings may be held before the Board. However, if a majority of the members of the Board who consider the matter, excluding any members who participated in the investigation of the complaint and members on the hearing panel and members who are otherwise biased, vote to reject the hearing panel's conclusions of law and recommendation, a formal hearing must be held before the Board to enable the Board to make its own conclusions of law and determine what discipline, if any, should be imposed. In such a case, the hearing panel's findings of fact are binding upon the Board.

(2) If the hearing panel finds that any of the factual allegations made in the complaint are supported by the evidence it has considered, the Board, excluding members who participated in the investigation of the complaint and members on the hearing panel and members who are otherwise biased, will consider the findings of fact and conclusions of law made by the hearing panel at a formal hearing.

(3) A formal hearing must be held within 90 days after the issuance of the written findings of facts and conclusions of law of the hearing panel pursuant to this subsection; provided, however, that if the hearing panel finds that the person complained about presents a clear and imminent danger to the public health by that person's continued practice of medicine, then the full Board may meet for the formal hearing as soon as possible, but only upon 3 days' written notice of the formal hearing being provided to the person or to that person's attorney. No less than 7 affirmative votes are necessary in order for disciplinary action to be taken by the Board. Upon reaching its conclusions of law and determining the appropriate disciplinary action, if any, the Board shall issue a written decision and order in accordance with § 10128 of Title 29. The decision and order must be signed by the Board's President, or, if the President is not available, by another officer of the Board.

(b) Open hearings. — A hearing on a complaint conducted by a hearing panel or examiner is open to the public, except the Board may conduct executive session for deliberations and purposes permitted by § 10004 of Title 29. A formal hearing on a complaint before the Board is open to the public in accordance with the provisions of § 10004 of Title 29.

(c) Transcript of proceedings. — A stenographic transcript must be made of the formal hearings of the Board and of the hearings of the Board's hearing panels or examiner. The person complained about is entitled, upon that person's own request, to obtain a copy of the transcript at the person's own expense.

(d) Rights of respondent. — The person complained about is entitled to be represented by counsel before a hearing panel or examiner and before the Board. The person complained about also has the right to cross-examine witnesses against the person, the right to present that person's own witnesses, and the right to introduce evidence at the hearing. In addition, the person complained about has the right to compel the issuance of a subpoena for the attendance of witnesses to appear and testify or for the production of books, records, or other documents at the hearing.

(e) Conduct of hearing before the hearing panel. — An attorney from the Office of the Attorney General shall present evidence in support of the allegations contained in the formal complaint. The attorney may call witnesses and cross-examine any witnesses called on behalf of the person complained about. A member of the Board who participated in the investigation of the complaint under consideration or a member who is biased may not sit on the hearing panel or take part in the deliberations or decisions of the hearing panel. To find that a fact or allegation is supported by evidence, the panel members must unanimously agree. The hearing panel shall make its findings of fact and conclusions of law based solely upon the evidence presented to it at the hearing.

(f) Conduct of hearing before the examiner. — An attorney from the Office of the Attorney General shall present evidence in support of the allegations contained in the formal complaint. The attorney may call witnesses and cross-examine any witnesses called on behalf of the person complained about. The examiner may administer oaths, examine witnesses and receive evidence in any locality. The testimony or evidence so taken or received shall have the same force and effect as if taken or received by the Board, or by a hearing panel pursuant to §§ 1713(a)(15) and 1734 of this title. Upon completion of such hearing or the taking of such testimony and evidence, the examiner shall submit to the Board the examiner's findings and recommendations thereon, which findings and recommendations shall be considered by the Board and such action taken with respect thereto by the Board as it decides to be proper.

(g) Conduct of formal hearing before the Board. — The findings of fact made by a hearing panel on a complaint are binding upon the Board at a formal hearing on the same complaint. At a formal hearing, the Board may not consider additional evidence. The Board shall deliberate and reach its own conclusions of law based upon the findings of fact made by the hearing panel. The Board shall consider the hearing panel's conclusions of law, but is not bound by them. To adopt conclusions of law, 7 Board members must vote in favor of them. After adopting its conclusions of law, the Board shall determine what disciplinary action, if any, against the person complained about is appropriate, based solely upon the record before it. To impose disciplinary action, affirmative votes by the majority of the Board members who considered the matter, but in every case no less than 7 affirmative votes are necessary. The Executive Director, Board members who participated in the investigation of the complaint under consideration, the members of the hearing panel, and any Board members who are otherwise biased may not participate in the deliberations of the Board concerning a complaint investigated by the Executive Director.

(h) Written decision and order. — Upon reaching its conclusion of law and determining the appropriate disciplinary action, if any, the Board shall issue a written decision and order in accordance with § 10128 of Title 29. The order must restate the factual findings of the hearing panel, but need not summarize the evidence presented. However, notwithstanding the provisions of § 10128(c) of Title 29, the decision and order may be issued over the signature of only the President or other officer of the Board. The decision and order must be sent by certified mail, return receipt requested, to the person complained about, with a copy to the Executive Director.

(i) Upon receiving a decision and order pursuant to subsection (h) of this section, the Executive Director shall file the required disciplinary action reports to data banks.

60 Del. Laws, c. 462, § 1; 61 Del. Laws, c. 68, § 7; 64 Del. Laws, c. 327, § 4; 64 Del. Laws, c. 477, § 6; 65 Del. Laws, c. 66, § 1; 67 Del. Laws, c. 226, § 14; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 21; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 321, § 6; 77 Del. Laws, c. 325, §§ 15-19.;



§ 1735. Revocation or suspension of certificate

(a) If the Board determines pursuant to this subchapter that a fine and/or the restriction, suspension, or revocation of a certificate to practice medicine and/or any other disciplinary action or other action is warranted, an order describing the Board's action must be served personally or sent by certified mail, return receipt requested, to the certificate holder. In addition, copies of the order must be filed in the office of the Board, in the Division of Professional Regulation, in the Division of Public Health of the Department of Health and Social Services, and with the Director of Revenue. Upon receipt of an order of the Board revoking or suspending a certificate to practice medicine, the Director of Revenue shall forthwith revoke or suspend the occupational license to practice medicine issued by the Director and comply with any terms of the order applicable to the Division of Revenue.

(b) The Director of Revenue may not issue an occupational license or a license renewal to any person whose certificate to practice medicine has been revoked or suspended by the Board, unless issuance is in conformity with the terms and conditions of the order of revocation or suspension, or in conformity with any order of reinstatement issued by the Board, or in accordance with a final judgment in any proceeding for review instituted under this chapter.

60 Del. Laws, c. 462, § 1; 61 Del. Laws, c. 68, § 6; 67 Del. Laws, c. 226, § 15; 71 Del. Laws, c. 102, §§ 22, 23; 75 Del. Laws, c. 141, § 1.;



§ 1736. Appeal procedures

(a) A person against whom a decision of the Board has been rendered may appeal the decision to the Superior Court in the county in which the offense occurred.

(b) An appeal pursuant to this section must be filed within 30 days after the day the written decision and order of the Board is issued.

(c) An appeal pursuant to this section is on the record of the Board hearing, without a trial de novo.

(d) A Board action revoking, suspending, or otherwise restricting a person's certificate to practice medicine is not stayed upon appeal unless so ordered by the Superior Court.

(e) A person whose certificate to practice medicine has been suspended or otherwise restricted may, after the expiration of 90 days from the decision of the Superior Court, or of the Supreme Court if the decision of the Superior Court is appealed, or after 90 days from the decision and order of the Board if no appeal is taken, apply to the Board to have the certificate reinstated or reissued for good cause shown.

60 Del. Laws, c. 462, § 1; 67 Del. Laws, c. 226, § 16; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 1.;



§ 1737. Confidentiality of records

Release of records of the Board is governed by the provisions of the Freedom of Information Act, Chapter 100 of Title 29.

60 Del. Laws, c. 462, § 1; 67 Del. Laws, c. 226, § 17; 75 Del. Laws, c. 141, § 1.;



§ 1738. Temporary suspension pending hearing

(a) In the event of a formal or informal complaint concerning the activity of a person certified to practice medicine that presents a clear and immediate danger to the public health, the Board may temporarily suspend the person's certificate to practice medicine, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board President or the Board President's designee. An order temporarily suspending a certificate to practice medicine may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney can file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing panel convenes and a decision is rendered.

(b) A person whose certificate to practice medicine has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the person or sent by certified mail, return receipt requested, to the person's last known address.

(c) A person whose certificate to practice medicine has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's certificate to practice medicine.

(d) As soon as possible after the issuance of an order temporarily suspending a person's certificate to practice medicine pending a hearing, the Board shall appoint a 3-member hearing panel consisting of 2 physician members and 1 public member of the Board if practicable. After notice to the person pursuant to subsection (b) of this section, the hearing panel shall convene within 60 days of the date of the issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If the person requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Board. The 3-member panel shall proceed to a hearing in accordance with the procedures set forth in § 1734 of this title and shall render a decision within 30 days of the hearing.

(e) In addition to making findings of fact, the hearing panel shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board, pursuant to § 1734(g) of this title, deliberates and reaches conclusions of law based upon the findings of fact made by the hearing panel. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered by the hearing panel unless the suspended person requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

66 Del. Laws, c. 2, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 102, § 24; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 319, §§ 5, 6; 77 Del. Laws, c. 325, § 19.;



§ 1739. Protection from liability

Pursuant to the State Early Opt-in provision of 42 U.S.C. § 11111(c)(2), the protection from liability set forth in 42 U.S.C. § 11111(a) applies to professional review actions, as defined in 42 U.S.C. § 11151, commenced on or after Sept. 10, 1988.

66 Del. Laws, c. 357, § 1; 75 Del. Laws, c. 141, § 1.;



§ 1740. Health care facilities reporting requirements

(a) Definitions. —

(1) "Direct access" means the opportunity to have personal contact with persons receiving care during the course of one's assigned or professional duties.

(2) "Health care facility" means any custodial or residential facility or other facility where health, nutritional or personal care is provided for persons including nursing homes, assisted living facilities, long-term care facilities, hospitals, health care agencies, birth centers, emergency centers, surgical centers, and adult and child day care facilities. This term also includes any business, professional association, or other business entity where 2 or more physicians practice together.

(3) "Person seeking certification" means any person seeking an initial certificate to practice medicine from the Board of Medical Licensure and Discipline.

(b) Service letter. —

(1) The Board of Medical Licensure and Discipline shall not issue a certificate to practice medicine without first obtaining 1 or more service letters regarding the applicant, provided that person has previously practiced medicine. The service letter obtained must include a service letter from all health care facilities where that person currently has direct access to patients, and where that person has admitting or staff privileges. In addition, if a person seeking certification had direct access to patients or staff or admitting privileges at a health care facility within the past 3 years, the Board of Medical Licensure and Discipline shall also obtain a service letter from each such facility. If a person seeking certification has not previously had direct access to patients or was self-employed or 1 or more of the health-care facilities where that person had direct access to patients no longer exists, then the Board must require the person to provide letters of reference from 2 physicians who are familiar with the person, but who are not relatives of the person.

(2) For purposes of this subsection, the required service letter shall be in a form provided by the Board of Medical Licensure and Discipline. Notwithstanding any law or provision to the contrary, the form shall be signed by a responsible physician at the current or previous health care facility and shall contain information about the scope of that persons practice and relationship to the facility, the duration of that relationship, and any reasonably substantiated incidents involving violence, threat of violence, abuse, or neglect by the person seeking certification toward any other person, including any disciplinary action taken as a result of such conduct.

(3) Any health care facility that is required to provide a service letter for the purpose stated above shall obtain a statement signed by the person seeking certification wherein the person authorizes a full release permitting the Board of Medical Licensure and Discipline to obtain any and all information pertaining to the facts of the person's current or previous relationship with the facility.

(4) In addition to the requirements of § 1720 of this title, the Board shall obtain a statement signed by the person seeking certification wherein the person attests that the information provided regarding current and past relationships to health care facilities represent a full and complete disclosure of the person's current and previous contacts with health care facilities. Any person seeking certification who fails to make a full and complete disclosure of such information shall be subject to a civil penalty of $5,000. Any person who wilfully fails to make a full and complete disclosure shall not be issued a certificate to practice medicine.

(5) Any health care facility receiving the Board's written request for a service letter shall provide the service letter within 10 business days from the day the request is received. Any health care facility that fails to make a full and complete disclosure of information, pursuant to this section and § 1730(b)(1)c. of this title, as required, shall be subject to a civil penalty of $10,000 for each such violation.

(6) Any health care facility providing information about a person seeking licensure as required by this section shall be immune from claims, suits, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

(7) The requirements of this section shall be in addition to any requirements of § 708 of Title 19.

(8) The Division of Professional Regulation shall investigate and seek civil penalties against persons seeking certification and health care facilities that violate the provision of this section.

(9) Notwithstanding the foregoing, the Board may issue a certificate to practice medicine to an applicant who was employed out of State or country within the past 5 years, where completed service letters have not been received from all health care facilities, provided all other requirements of this chapter are met and provided requests were made to such facilities and the Board determines that all possible efforts were made to obtain the required service letter. Applicants to which this paragraph applies shall obtain letters of reference from 2 qualified physicians who are familiar with the person, who are not relatives of the person.

77 Del. Laws, c. 460, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 194, § 2.;



§ 1741. Complaints of unsanitary or unsafe conditions

(a) A person certified or licensed under this chapter may be disciplined by the Board for maintaining a facility in an unsanitary or unsafe condition, by means of levying a fine, or by the restriction, suspension, or revocation, either permanent or temporary, of that person's certificate or license, or by other appropriate action, which may include a requirement that a person who is disciplined must complete specified continuing education courses. For purposes of this section, "facility" shall have the same meaning as defined in § 122(3)y.3.C. of Title 16.

(b) The Division shall have the authority to conduct inspections upon receipt of any complaint in connection with subsection (a) of this section or upon the occurrence of an adverse event as defined in § 122(3)y.3.A. of Title 16 and, as applicable, to refer such information to the Department of Health and Social Services pursuant to § 122(3)y. of Title 16. In connection herewith, the Division may share information with the Department of Health and Social Services in accordance with applicable law.

78 Del. Laws, c. 15, § 2.;






Subchapter V Miscellaneous Provisions

§ 1760. Determination of death

(a) An individual who has sustained either:

(1) Irreversible cessation of circulatory and respiratory functions or

(2) Irreversible cessation of all functions of the entire brain, including the brain stem,

is dead. A determination of death pursuant to this section must be made in accordance with accepted medical standards.

(b) A determination of death pursuant to this section may be made by a person certified to practice medicine under this chapter by either:

(1) Personal examination of the individual believed to be dead, or

(2) The use of information provided by an EMT-P (paramedic) using telemetric or transtelephonic means in accordance with protocols approved by the Board of Medical Licensure and Discipline, following recommendations of the Board's Advanced Life Support Committee.

(c) This section must be applied and construed to effectuate its general purpose to make uniform the law with respect to the determination of death among states enacting it.

(d) This section may be cited as the "Uniform Determination of Death Act".

65 Del. Laws, c. 237, § 1; 67 Del. Laws, c. 156, § 1; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 319, § 1.;



§ 1761. Physician discontinuing business or leaving the State; death of a physician; change of physician and transfer of patient records; patient access to records

(a) A person certified to practice medicine under this chapter who is discontinuing a medical-practice business in this State or who is leaving this State and who is not transferring patient records to another person certified to practice medicine shall notify that person's patients of record by publishing a notice to that effect in a newspaper of daily circulation in the area where the person practices. The notice must be published at least 1 time per month over a 3-month period in advance of discontinuing the business or leaving the State and must explain how a patient can procure that patient's patient records. All patients of record who have not requested their records 30 days before the person discontinues the medical-practice business or leaves the State must be notified by first class mail by the person to permit that person's patients to procure their records. Any patient records that have not been procured within 7 years after the person discontinues business or leaves the State may be permanently disposed of in a manner that ensures confidentiality of the records.

(b) If a person certified to practice medicine under this chapter dies and has not transferred patient records to another person certified to practice medicine and has not made provisions for a transfer of patient records to occur upon the person's death, a personal representative of the person's estate shall notify the person's patients of record by publishing a notice to that effect in a newspaper of daily circulation in the area where the person practiced. The notice must be published at least 1 time per month over a 3-month period after the person's death and must explain how a former patient can procure the patient's patient records. All former patients who have not requested their records 30 days after such publication must be notified by first class mail by the personal representative of the estate to permit the patients to procure their records. Any patient records that have not been procured within 7 years after the death of the person may be permanently disposed of in a manner that ensures confidentiality of the records.

(c) If a patient changes from the care of 1 person certified to practice medicine to another person certified to practice medicine, the former person shall transfer a copy of the records of the patient to the current person upon the request of either the current person or the patient. The former person may charge for the reasonable expenses of copying the patient's records, according to a payment schedule established by the Board of Medical Licensure and Discipline. The actual cost of postage or shipping may also be charged if the records are mailed. Alternatively, if the patient and current person agree, the former person may forward to the current person a summary of the patient's record, in lieu of transferring the entire record, at no charge to the patient. If a patient changes care from 1 person certified to practice medicine to another and fails to notify the former person, or leaves the care of the former person for a period of 7 years from the last entry date on the patient's record and fails to notify the former person, or fails to request the transfer of records to the current person, then the former person shall maintain the patient's records for a period of 7 years from the last entry date in the patient's medical record, after which time the records may be permanently disposed of in a manner that insures confidentiality of the records.

(d) Patients, on their own behalf, shall have the right to obtain a copy of their medical records from any person certified to practice medicine according to a payment schedule established by the Board of Medical Licensure and Discipline. The actual cost of postage or shipping may also be charged if the records are mailed.

(e) This section does not apply to a person certified to practice medicine who has seen or treated a patient on referral from another person certified to practice medicine and who has provided a copy of the record of the diagnosis and/or treatment to the other person, or to a hospital or an agency which has provided treatment for the patient.

(f) A person certified to practice medicine or the personal representative of the estate of such person who disposes of patient records in accordance with the provisions of this section is not liable for any direct or indirect loss suffered as a result of the disposal of a patient's records.

(g) Any person certified to practice medicine in this State who violates this section may be found by the Board to have committed unprofessional conduct, and any aggrieved patient or the patient's personal representative may bring a civil action for damages or injunctive relief, or both, against the violator.

(h) Charges for copies of such records not susceptible to photostatic reproduction, such as radiology films, models, photographs or fetal monitoring strips shall be the full cost of such reproduction.

(i) Payment of all costs may be required by the provider or its third-party release-of-information service prior to the copies of the records being furnished. This subsection shall not apply to copies of the records requested in order to make or complete an application for a disability benefits program.

(j) The Board of Medical Licensure and Discipline shall review fees yearly.

(k) The actual cost of shipping may also be charged if the copies of the records are mailed or shipped to the requester.

(l) A person certified to practice medicine shall have 45 days from the closure of the record or the assembly of a complete record to fulfill a request for medical records unless a faster response is medically necessary.

64 Del. Laws, c. 372, § 1; 68 Del. Laws, c. 197, §§ 1, 2; 68 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 308, §§ 1, 2, 3; 73 Del. Laws, c. 59, §§ 1, 2; 75 Del. Laws, c. 141, § 1; 76 Del. Laws, c. 353, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1761A Appointment of a custodian of patient records.

(a) If the Board receives a formal or informal complaint concerning access to patient records as a result of a physician's physical or mental incapacity, or abandonment or involuntary discontinuation of a medical-practice business in this State, the Board may temporarily or permanently appoint a person or entity as custodian of the physician's patient records, in accordance with the procedures set forth in §§ 1732-1734 of this title.

(b) The custodian of patient records appointed under this section shall notify the physician's patients of record to that effect by publishing notice in a newspaper of daily circulation in the area where the physician practiced. The notice must be published at least 1 time per month over a 3-month period after the appointment of the custodian and must explain how a patient can procure that patient's records. All patients who have not requested their records 30 days after such publication must be notified by first-class mail by the custodian to permit the patients to procure their records. Any patient records that have not been procured within 7 years after the appointment of the custodian may be permanently disposed of in a manner that ensures confidentiality of the records.

(c) A custodian of patient records appointed under this section who disposes of patient records in accordance with the provisions of this section is not liable for any direct or indirect loss suffered as a result of the disposal of a patient's records.

(d) The Board shall establish a registry of physicians and healthcare entities who are willing to serve as records custodians.

77 Del. Laws, c. 325, § 22.;



§ 1761A. Appointment of a custodian of patient records

(a) If the Board receives a formal or informal complaint concerning access to patient records as a result of a physician's physical or mental incapacity, or abandonment or involuntary discontinuation of a medical-practice business in this State, the Board may temporarily or permanently appoint a person or entity as custodian of the physician's patient records, in accordance with the procedures set forth in §§ 1732-1734 of this title.

(b) The custodian of patient records appointed under this section shall notify the physician's patients of record to that effect by publishing notice in a newspaper of daily circulation in the area where the physician practiced. The notice must be published at least 1 time per month over a 3-month period after the appointment of the custodian and must explain how a patient can procure that patient's records. All patients who have not requested their records 30 days after such publication must be notified by first-class mail by the custodian to permit the patients to procure their records. Any patient records that have not been procured within 7 years after the appointment of the custodian may be permanently disposed of in a manner that ensures confidentiality of the records.

(c) A custodian of patient records appointed under this section who disposes of patient records in accordance with the provisions of this section is not liable for any direct or indirect loss suffered as a result of the disposal of a patient's records.

(d) The Board shall establish a registry of physicians and healthcare entities who are willing to serve as records custodians.

77 Del. Laws, c. 325, § 22.;



§ 1762. Reports of treatment of certain wounds, injuries, poisonings, or other conditions; failure to report; penalty

(a) Every person certified to practice medicine who attends to or treats a stab wound; poisoning by other than accidental means; or a bullet wound, gunshot wound, powder burn, or other injury or condition arising from or caused by the discharge of a gun, pistol, or other firearm, or when such injury or condition is treated in a hospital, sanitarium, or other institution, the person, manager, superintendent, or other individual in charge shall report the injury or condition as soon as possible to the appropriate police authority where the attending or treating person was located at the time of treatment or where the hospital, sanitarium, or institution is located. This section does not apply to wounds, burns, poisonings, or injuries or conditions received by a member of the armed forces of the United States or the State while engaged in the actual performance of duty. A person who fails to make a report required by this section shall be fined not less than $100 nor more than $2,500.

(b) A person certified to practice medicine or other individual who makes a report pursuant to this section is immune from liability for the report, provided that the person or other individual acted in good faith and without gross or wanton negligence.

24 Del. C. 1953, § 1762; 50 Del. Laws, c. 369, § 1; 65 Del. Laws, c. 123, § 1; 75 Del. Laws, c. 141, § 1.;



§ 1763. Reports of persons who are subject to losses of consciousness; limitation on use; failure; penalty

Every physician attending or treating persons who are subject to losses of consciousness due to disease of the central nervous system shall report within 1 week to the Division of Motor Vehicles the names, ages and addresses of all such persons unless such person's infirmity is under sufficient control to permit the person to operate a motor vehicle with safety to person and property.

The reports shall be for the information of the Division of Motor Vehicles in enforcing the Motor Vehicle Law. Said reports shall be kept confidential and used solely for the purpose of determining the eligibility of any person to operate a motor vehicle on the highways of this State.

A physician failing to make such a report shall be fined not less than $5.00 nor more than $50 and costs for each such report the physician fails to make.

24 Del. C. 1953, § 1763; 50 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 451, §§ 1, 2; 75 Del. Laws, c. 141, § 1.;



§ 1764. State revenue

The provisions of this chapter may not be construed to interfere with the operation of the provisions of Title 29 relating to state licenses and taxes.

20 Del. Laws, c. 40, § 19; Code 1915, § 853; Code 1935, § 934; 24 Del. C. 1953, § 1765; 49 Del. Laws, c. 235; 50 Del. Laws, c. 369, § 1; 75 Del. Laws, c. 141, § 1.;

§ 1764A Prescription requirements.

No written prescription shall be prescribed if it does not contain the following information clearly written, clearly hand printed, electronically printed, or typed:

(1) The name, address and phone number of the prescriber;

(2) The name and strength of the drug prescribed;

(3) The quantity of the drug prescribed;

(4) The directions for use of the drug;

(5) Date of issue.

75 Del. Laws, c. 161, § 4.;



§ 1764A. Prescription requirements

No written prescription shall be prescribed if it does not contain the following information clearly written, clearly hand printed, electronically printed, or typed:

(1) The name, address and phone number of the prescriber;

(2) The name and strength of the drug prescribed;

(3) The quantity of the drug prescribed;

(4) The directions for use of the drug;

(5) Date of issue.

75 Del. Laws, c. 161, § 4.;



§ 1765. Construction of chapter relating to the ADA

This chapter may not be construed to conflict with, replace, restrict, or supersede applicable provisions of the Americans with Disabilities Act (ADA) [42 U.S.C. § 12101 et seq...If a provision of this chapter is in conflict with an applicable provision of the ADA, the applicable provision of the ADA controls the interpretation of the chapter.

75 Del. Laws, c. 141, § 1.;



§ 1766. Penalties [See conflicting amendment, unable to be implemented, in 75 Del. Laws, c. 161, § 5.]

(a) A person who practices or attempts to practice medicine contrary to the provisions of this chapter is guilty of a class F felony and shall be fined not less than $1000 nor more than $5000 or imprisoned not more than 3 years, or both.

(b) A person who terminates or attempts to terminate or assists in the termination of a human pregnancy otherwise than by birth, except in accordance with subchapter IX of this chapter, is guilty of a class C felony and shall be fined not more than $5,000 and imprisoned not less than 2 nor more than 10 years.

(c) A person who violates a provision of this chapter for which a penalty is not specified is guilty of a class B misdemeanor.

(d) The Attorney General of this State or a deputy attorney general shall enforce the provisions of this chapter.

(e) The Superior Court has exclusive original jurisdiction over violations of the criminal provisions of this chapter.

20 Del. Laws, c. 40, § 17; Code 1915, § 854; Code 1935, § 935; 24 Del. C. 1953, § 1766; 49 Del. Laws, c. 234; 50 Del. Laws, c. 369, § 1; 57 Del. Laws, c. 145, § 3; 57 Del. Laws, c. 344; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 1; 75 Del. Laws, c. 161, § 5.;



§ 1767. Emergency care at the scene of an emergency

A person certified to practice medicine under this chapter who, in good faith and without gross or wanton negligence, renders emergency care at the scene of an emergency is not liable for civil damages as a result of any acts or omissions in rendering the emergency care.

24 Del. C. 1953, § 1767; 54 Del. Laws, c. 225; 75 Del. Laws, c. 141, § 1.;



§ 1768. Immunity of boards of review; confidentiality of review board record

(a) The Board of Medical Licensure and Discipline and the Medical Society of Delaware, their members, and the members of any committees appointed by the Board or Society; the members of any committee appointed by a certified health maintenance organization; members of hospital and osteopathic medical society committees; members of a professional standards review organization established under federal law; and members of other peer review committees or organizations whose function is the review of medical records, medical care, and physicians' work, with a view to the quality of care and utilization of hospital or nursing home facilities, home visits, and office visits, are immune from claim, suit, liability, damages, or any other recourse, civil or criminal, arising from any act, omission, proceeding, decision, or determination undertaken or performed, or from any recommendation made, so long as the person acted in good faith and without gross or wanton negligence in carrying out the responsibilities, authority, duties, powers, and privileges of the offices conferred by law upon them, with good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

(b) Unless otherwise provided by this chapter, the records and proceedings of committees and organizations described in subsection (a) of this section are confidential and may be used by those committees or organizations and the members thereof only in the exercise of the proper functions of the committee or organization. The records and proceedings are not public records and are not available for court subpoena, nor are they subject to discovery. A person in attendance at a meeting of any such committee or organization is not required to testify as to what transpired at the meeting. A person certified to practice medicine, or a hospital, organization, or institution furnishing, in good faith and without gross or wanton negligence, information, data, reports, or records to such a committee or organization or a member thereof with respect to any patient examined or treated by a person certified to practice medicine or examined, treated, or confined in the hospital or institution is not, by reason of furnishing such information, data, reports, or records, liable in damages to any person or subject to any other recourse, civil or criminal. Nothing in this subsection prevents the Board from providing information, data, reports, or records in its possession to a medical, osteopathic, or other licensing board of any other state or territory of the United States regarding a person who is certified to practice medicine under this chapter, or otherwise regulated by this chapter, or who has been certified under this chapter or who has attempted to be certified under this chapter. The Board shall take reasonable steps to protect the identity of the patient in so far as such protection does not, in the opinion of the Board, adversely affect the Board's ability to protect the public interest. The Board and its members and employees are not liable in any cause of action arising out of the providing of information, data, reports, or records provided that the person has acted in good faith and without gross or wanton negligence. This section may not be construed to create a privilege or right to refuse to honor a subpoena issued by or on behalf of the Board of Medical Licensure and Discipline pursuant to § 1731A(d) of this title, or issued by the Attorney General pursuant to § 2504(4) of Title 29, nor may it be construed to limit access to records by rights-protection agencies whose access is authorized by federal law. Notwithstanding the foregoing, in cases in which any disciplinary action by the Board was issued, the formal complaints prepared by the Delaware Department of Justice and the results of the hearings are not confidential and are public records except insofar as they contain confidential patient information or are otherwise subject to an exception under Chapter 100 of Title 29.

24 Del. C. 1953, § 1768; 57 Del. Laws, c. 492; 58 Del. Laws, c. 50; 58 Del. Laws, c. 226; 60 Del. Laws, c. 462, § 3; 62 Del. Laws, c. 90, § 2; 66 Del. Laws, c. 358, § 1; 67 Del. Laws, c. 226, § 18; 69 Del. Laws, c. 129, § 1; 71 Del. Laws, c. 102, § 25; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 325, §§ 20, 21.;



§ 1769. Disclosure of laboratory costs

A person certified to practice medicine who bills patients or third-party payors for individual tests or test series administered by any private or hospital clinical laboratory shall disclose on the bill the name of the laboratory, the amount or amounts charged by the laboratory for individual tests or test series and the amount of any procurement or processing charge made by the person certified to practice medicine for each test or test series. A test or test series performed at a state laboratory or at another laboratory at which no charge is made must be noted on the bill.

59 Del. Laws, c. 326, § 1; 75 Del. Laws, c. 141, § 1.;

§ 1769A Required warning to pregnant women of possible effects of using alcohol, cocaine, or other narcotics.

(a) A person certified to practice medicine who treats, advises, or counsels pregnant women for matters relating to the pregnancy shall post warnings and give written and verbal warnings to all pregnant women regarding possible problems, complications, and injuries to themselves and/or to the fetus from the consumption or use of alcohol or cocaine, marijuana, heroin, and other narcotics during pregnancy.

(b) A person who treats, advises, or counsels pregnant women pursuant to subsection (a) of this section and who is certified to practice medicine may designate a licensed nurse to give the warnings required by this section.

(c) The Director of the Division of Public Health shall prescribe the form and content of the warnings required pursuant to this section.

68 Del. Laws, c. 78, § 2; 70 Del. Laws, c. 147, § 28; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 1.;

§ 1769B Treatment or examination of minors.

(a) A parent, guardian or other caretaker, or an adult staff member, shall be present when a person licensed to practice medicine under this chapter provides outpatient treatment to a minor patient who is disrobed or partially disrobed or during an outpatient physical examination involving the breasts, genitalia or rectum, regardless of sex of the licensed person and patient, except when rendering care during an emergency. When using an adult staff member to observe the treatment or examination, the adult staff member shall be of the same gender as the patient when practicable. The minor patient may decline the presence of a third person only with consent of a parent, guardian or other caretaker. The minor patient may request private consultation with the person licensed to practice medicine without the presence of a third person after the physical examination. Every hospital and nursing facility and similar facility that provides treatment to minors shall develop and implement policies regarding the treatment of minor patients that are consistent with the purposes of this section and will submit those policies for approval by the Department of Health and Social Services. Violations of approved policies will be treated as a violation of this section.

(b) When a minor patient is to be disrobed, partially disrobed or will undergo a physical examination involving the breasts, genitalia or rectum, a person licensed to practice medicine under this chapter shall provide notice to the person providing consent to treatment of the rights under this section. The notice shall be provided in written form or be conspicuously posted in a manner in which minor patients and their parent, guardian or other caretaker are made aware of the notice. In circumstances in which the posting or the provision to the patient of the written notice would not convey the right to have a chaperone present, the person licensed to practice medicine shall use another means to ensure that the patient or person understands the right under this section.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, "adult staff member" is defined as a person 18 years of age or older who acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter, "hospital" has the meaning prescribed by Chapter 10 of Title 16, and "nursing facility and similar facility" has the meaning prescribed by Chapter 11 of Title 16.

(d) The person licensed under this chapter that provides outpatient treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the child's medical record the name of each person present when such treatment is being provided.

77 Del. Laws, c. 322, § 2.;

§ 1769C Physician practices with multiple offices.

If a physician practice has multiple offices, a physician member of that practice shall visit each office periodically, as frequently as needed but at least once per month, for purposes of ensuring that the office is managed properly and patient care is appropriate.

78 Del. Laws, c. 387, § 1.;



§ 1769A. Required warning to pregnant women of possible effects of using alcohol, cocaine, or other narcotics

(a) A person certified to practice medicine who treats, advises, or counsels pregnant women for matters relating to the pregnancy shall post warnings and give written and verbal warnings to all pregnant women regarding possible problems, complications, and injuries to themselves and/or to the fetus from the consumption or use of alcohol or cocaine, marijuana, heroin, and other narcotics during pregnancy.

(b) A person who treats, advises, or counsels pregnant women pursuant to subsection (a) of this section and who is certified to practice medicine may designate a licensed nurse to give the warnings required by this section.

(c) The Director of the Division of Public Health shall prescribe the form and content of the warnings required pursuant to this section.

68 Del. Laws, c. 78, § 2; 70 Del. Laws, c. 147, § 28; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 141, § 1.;

§ 1769B Treatment or examination of minors.

(a) A parent, guardian or other caretaker, or an adult staff member, shall be present when a person licensed to practice medicine under this chapter provides outpatient treatment to a minor patient who is disrobed or partially disrobed or during an outpatient physical examination involving the breasts, genitalia or rectum, regardless of sex of the licensed person and patient, except when rendering care during an emergency. When using an adult staff member to observe the treatment or examination, the adult staff member shall be of the same gender as the patient when practicable. The minor patient may decline the presence of a third person only with consent of a parent, guardian or other caretaker. The minor patient may request private consultation with the person licensed to practice medicine without the presence of a third person after the physical examination. Every hospital and nursing facility and similar facility that provides treatment to minors shall develop and implement policies regarding the treatment of minor patients that are consistent with the purposes of this section and will submit those policies for approval by the Department of Health and Social Services. Violations of approved policies will be treated as a violation of this section.

(b) When a minor patient is to be disrobed, partially disrobed or will undergo a physical examination involving the breasts, genitalia or rectum, a person licensed to practice medicine under this chapter shall provide notice to the person providing consent to treatment of the rights under this section. The notice shall be provided in written form or be conspicuously posted in a manner in which minor patients and their parent, guardian or other caretaker are made aware of the notice. In circumstances in which the posting or the provision to the patient of the written notice would not convey the right to have a chaperone present, the person licensed to practice medicine shall use another means to ensure that the patient or person understands the right under this section.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, "adult staff member" is defined as a person 18 years of age or older who acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter, "hospital" has the meaning prescribed by Chapter 10 of Title 16, and "nursing facility and similar facility" has the meaning prescribed by Chapter 11 of Title 16.

(d) The person licensed under this chapter that provides outpatient treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the child's medical record the name of each person present when such treatment is being provided.

77 Del. Laws, c. 322, § 2.;

§ 1769C Physician practices with multiple offices.

If a physician practice has multiple offices, a physician member of that practice shall visit each office periodically, as frequently as needed but at least once per month, for purposes of ensuring that the office is managed properly and patient care is appropriate.

78 Del. Laws, c. 387, § 1.;



§ 1769B. Treatment or examination of minors

(a) A parent, guardian or other caretaker, or an adult staff member, shall be present when a person licensed to practice medicine under this chapter provides outpatient treatment to a minor patient who is disrobed or partially disrobed or during an outpatient physical examination involving the breasts, genitalia or rectum, regardless of sex of the licensed person and patient, except when rendering care during an emergency. When using an adult staff member to observe the treatment or examination, the adult staff member shall be of the same gender as the patient when practicable. The minor patient may decline the presence of a third person only with consent of a parent, guardian or other caretaker. The minor patient may request private consultation with the person licensed to practice medicine without the presence of a third person after the physical examination. Every hospital and nursing facility and similar facility that provides treatment to minors shall develop and implement policies regarding the treatment of minor patients that are consistent with the purposes of this section and will submit those policies for approval by the Department of Health and Social Services. Violations of approved policies will be treated as a violation of this section.

(b) When a minor patient is to be disrobed, partially disrobed or will undergo a physical examination involving the breasts, genitalia or rectum, a person licensed to practice medicine under this chapter shall provide notice to the person providing consent to treatment of the rights under this section. The notice shall be provided in written form or be conspicuously posted in a manner in which minor patients and their parent, guardian or other caretaker are made aware of the notice. In circumstances in which the posting or the provision to the patient of the written notice would not convey the right to have a chaperone present, the person licensed to practice medicine shall use another means to ensure that the patient or person understands the right under this section.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, "adult staff member" is defined as a person 18 years of age or older who acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter, "hospital" has the meaning prescribed by Chapter 10 of Title 16, and "nursing facility and similar facility" has the meaning prescribed by Chapter 11 of Title 16.

(d) The person licensed under this chapter that provides outpatient treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the child's medical record the name of each person present when such treatment is being provided.

77 Del. Laws, c. 322, § 2.;

§ 1769C Physician practices with multiple offices.

If a physician practice has multiple offices, a physician member of that practice shall visit each office periodically, as frequently as needed but at least once per month, for purposes of ensuring that the office is managed properly and patient care is appropriate.

78 Del. Laws, c. 387, § 1.;



§ 1769C. Physician practices with multiple offices

If a physician practice has multiple offices, a physician member of that practice shall visit each office periodically, as frequently as needed but at least once per month, for purposes of ensuring that the office is managed properly and patient care is appropriate.

78 Del. Laws, c. 387, § 1.;






Subchapter VI Physician Assistants

§ 1770. The Regulatory Council for Physician Assistants

(a) The Regulatory Council for Physician Assistants (Council) shall consist of 7 voting members, 1 of whom is a physician member appointed by the Board, 1 of whom is a physician who regularly supervises physician assistants appointed by the Board, and 1 of whom is a pharmacist appointed by the Board of Pharmacy. The remaining 4 members, appointed by the Board, must be practicing physician assistants, subject to the same causes for removal as a physician member of the Board except that the requirement for certification and registration to practice medicine is replaced by licensure as a physician assistant. The Council may elect officers as necessary.

(b) Each Council member shall be appointed for a term of 3 years and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, that member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a member whose term of office has expired remains eligible to serve until replaced by the Board. A person who has never served on the Council may be appointed for 2 consecutive terms, but that person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has twice been appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed until an interim period of at least 1 year has expired since the person last served. The members of the Council are to be compensated at an appropriate and reasonable level as determined by the Division of Professional Regulation and may be reimbursed for meeting-related travel expenses at the State's approved rate. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of physician assistants.

(c) The Council, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29], shall promulgate rules and regulations governing the practice of physician assistants, subject to approval of the Board. The Board must approve or disapprove any proposed rule or regulation within 60 days of submission by the Council. If the Board fails to approve or disapprove the proposed rules or regulations within 60 days, the proposed rule or regulation is deemed approved by the Board.

(d) The Council shall meet at least on a quarterly basis and at other such times as license applications are pending. The Council shall evaluate the credentials of all applications for licensure as a physician assistant in this State, in order to determine whether the applicant meets the qualifications for licensure set forth in this chapter. The Council shall present to the Board the names of individuals qualified for licensing, shall review and consider disciplinary complaints and recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1770A Physician assistants; definitions.

As used in this subchapter:

(1) "Delegated medical acts" means healthcare activities and duties delegated to a physician assistant by a supervising physician.

(2) "Physician assistant" or "PA" means an individual who:

a. Has graduated from a physician assistant or surgeon assistant program which is accredited by the Accreditation Review Commission on Education for the Physician Assistant (ARC-PA) or, prior to 2001, by the Committee on Allied Health Education and Accreditation (CAHEA) of the American Medical Association (AMA), or a successor agency acceptable to and approved by the Board, or has passed the Physician Assistant National Certifying Examination administered by the National Commission on Certification of Physician Assistants prior to 1986;

b. Has a baccalaureate degree or the equivalent education to a baccalaureate degree, as determined by the Council and the Board;

c. Has passed a national certifying examination acceptable to the Regulatory Council for Physician Assistants and approved by the Board;

d. Is licensed under this chapter to practice as a physician assistant; and

e. Has completed any continuing education credits required by rules and regulations developed under this chapter.

(3) "Supervision of physician assistants" means the ability of the supervising physician to provide or exercise control and direction over the services, activities, and duties of a physician assistant and to be available for consultation with the physician assistant during the time of the patient encounter with the physician assistant, if necessary to provide advice on the ongoing care of the patient. The constant physical presence of the supervising physician is not required in the supervision of a physician assistant, provided that the supervising physician is readily accessible by some form of electronic communication.

68 Del. Laws, c. 147, § 2; 68 Del. Laws, c. 345, § 1; 69 Del. Laws, c. 355, §§ 3-5; 71 Del. Laws, c. 102, § 26; 74 Del. Laws, c. 262, § 30A; 75 Del. Laws, c. 141, § 1; 78 Del. Laws, c. 387, § 2.;



§ 1770A. Physician assistants; definitions

As used in this subchapter:

(1) "Delegated medical acts" means healthcare activities and duties delegated to a physician assistant by a supervising physician.

(2) "Physician assistant" or "PA" means an individual who:

a. Has graduated from a physician assistant or surgeon assistant program which is accredited by the Accreditation Review Commission on Education for the Physician Assistant (ARC-PA) or, prior to 2001, by the Committee on Allied Health Education and Accreditation (CAHEA) of the American Medical Association (AMA), or a successor agency acceptable to and approved by the Board, or has passed the Physician Assistant National Certifying Examination administered by the National Commission on Certification of Physician Assistants prior to 1986;

b. Has a baccalaureate degree or the equivalent education to a baccalaureate degree, as determined by the Council and the Board;

c. Has passed a national certifying examination acceptable to the Regulatory Council for Physician Assistants and approved by the Board;

d. Is licensed under this chapter to practice as a physician assistant; and

e. Has completed any continuing education credits required by rules and regulations developed under this chapter.

(3) "Supervision of physician assistants" means the ability of the supervising physician to provide or exercise control and direction over the services, activities, and duties of a physician assistant and to be available for consultation with the physician assistant during the time of the patient encounter with the physician assistant, if necessary to provide advice on the ongoing care of the patient. The constant physical presence of the supervising physician is not required in the supervision of a physician assistant, provided that the supervising physician is readily accessible by some form of electronic communication.

68 Del. Laws, c. 147, § 2; 68 Del. Laws, c. 345, § 1; 69 Del. Laws, c. 355, §§ 3-5; 71 Del. Laws, c. 102, § 26; 74 Del. Laws, c. 262, § 30A; 75 Del. Laws, c. 141, § 1; 78 Del. Laws, c. 387, § 2.;



§ 1771. Physician's duties in supervision of a physician assistant

(a) A physician who delegates medical acts to a physician assistant is responsible for the physician assistant's medical acts and must provide adequate supervision. Adequate supervision will depend on the nature of the practice setting and the experience of the physician assistant. It is the obligation of each team of physician(s) and physician assistant(s) to ensure that the physician assistant's scope of practice is identified, that delegation of medical tasks is appropriate to the physician assistant's level of competence, that the relationship of, and access to, the supervising physician is defined, and that a process for evaluation of the physician assistant's performance is established.

(b) Each physician-physician assistant team, hospital, clinic, medical group, or other healthcare facility shall be responsible for creating a written agreement, which shall be kept on file at the primary location where the physician assistant provides care, describing the information required by subsection (a) of this section. The written agreement shall be made available to the Board or the Council upon request.

(c) A supervising physician may not delegate a medical act to a physician assistant who, by statute or professional regulation, is prohibited from performing the act.

(d) A supervising physician may not be involved in patient care in name only.

(e) A supervising physician may not delegate medical acts to a physician assistant that exceed the physician's scope of practice.

(f) A supervising physician may not at any given time supervise more than 4 physician assistants, unless a regulation of the Board increases or decreases the number.

(g) A physician who supervises a physician assistant in violation of the provisions of this subchapter or of regulations adopted pursuant to this subchapter is subject to disciplinary action by the Board of Medical Licensure and Discipline for permitting the unauthorized practice of medicine.

(h) Hospitals, clinics, medical groups and other healthcare facilities may employ physician assistants; however, no more than 4 physician assistants may at any given time be employed and supervised for each physician practicing in the same facility unless a regulation of the Board increases or decreases the number.

(i) If the supervising physician delegates the authority to a physician assistant to treat patients in a setting where the supervising physician is not routinely present the physician must assure that the means and methods of supervision are adequate to assure appropriate patient care. This may include telecommunication, chart review, or other methods of communication and oversight that are appropriate to the care setting and the education and experience of the physician assistant. The supervision plan must be detailed in the practice agreement and made available to the Board or Council upon request. Failure to have a supervision plan or failure to provide quality patient care due to lack of adequate supervision constitutes grounds for discipline.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 387, § 2.;



§ 1772. Prohibited acts by a physician assistant

(a) A physician assistant may not maintain or manage an office separate and apart from the office of the physician assistant's supervising physician.

(b) A physician assistant may not engage in diagnosis, prescribe or dispense legend drugs or therapeutics, or practice medicine or surgery or perform refractions in any setting independent of the supervision of a physician who is certified to practice medicine.

(c) A physician assistant may not assign a delegated medical act to another individual without the supervising physician's authorization.

(d) A physician assistant may not independently bill a patient for services rendered at the request of the supervising physician.

(e) Nothing in this chapter may be construed to authorize a physician assistant to practice independent of a supervising physician.

(f) Except as otherwise provided in this chapter or in a medical emergency, a physician assistant may not perform any medical act which has not been delegated by a supervising physician.

(g) A physician assistant may not practice as a member of any other health profession regulated under this code unless the physician assistant is certified, licensed, registered, or otherwise authorized to practice the other profession.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 387, § 2.;



§ 1773. Regulation of physician assistants

(a) The Council shall adopt rules and regulations which address the following:

(1) The licensing of physician assistants to allow:

a. The performance of delegated medical acts within the education, training, and experience of physician assistants; and

b. The performance of services customary to the practice of the supervising physician;

(2) Delegated medical acts provided by physician assistants to include, but not be limited to:

a. The performance of complete patient histories and physical examinations;

b. The recording of patient progress notes in an outpatient setting;

c. The relaying, transcribing, or executing of specific diagnostic or therapeutic orders;

d. Medical acts of diagnosis and prescription of therapeutic drugs and treatments which have been delegated by the supervising physician; and

e. Prescriptive authority for therapeutic drugs and treatments within the scope of physician assistant practice, as delegated by the supervising physician. The physician assistant's prescriptive authority and authority to practice as a physician assistant are subject to biennial renewal upon application to the Physician Assistant Regulatory Council.

(b)(1) The Board, in conjunction with the Regulatory Council for Physician Assistants, shall suspend, revoke, or restrict the license of a physician assistant or take disciplinary action or other action against a physician assistant for engaging in unprofessional conduct as defined in § 1731(b) of this title; or for the inability to render delegated medical acts with reasonable skill or safety to patients because of the physician assistant's physical, mental, or emotional illness or incompetence, including but not limited to: deterioration through the aging process, or loss of motor skills, or excessive use of drugs, including alcohol; or for representing himself or herself as a physician, or for knowingly allowing himself or herself to be represented as a physician; for failing to report in writing to the Board within 30 days of becoming aware of any physician, physician assistant, or healthcare provider who the licensee reasonably believes has engaged in unprofessional conduct as defined in § 1731(b) of this title or is unable to act with reasonable skill or safety to patients because of the physician's, physician assistant's, or other healthcare provider's physical, mental, or emotional illness or incompetence, including but not limited to deterioration through the aging process, or loss of motor skills, or excessive use of drugs, including alcohol for failing to report child abuse and neglect as required by § 903 of Title 16. The license of any physician assistant who is convicted of a felony sexual offense shall be revoked. Disciplinary action or other action undertaken against a physician assistant must be in accordance with the procedures, including appeal procedures, applicable to disciplinary actions against physicians pursuant to subchapter IV of this chapter, except that a hearing panel for a complaint against a physician assistant consists of 3 unbiased members of the Regulatory Council, the 3 members being 2 physician assistant members and 1 physician or pharmacist member if practicable.

A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

(2)a. If the Board or the Regulatory Council for Physician Assistants receives a formal or informal complaint concerning the activity of a physician assistant and the Regulatory Council members reasonably believe that the activity presents a clear and immediate danger to the public health, the Regulatory Council, with the approval of the Board, may issue an order temporarily suspending the physician assistant's license to practice pending a hearing. An order temporarily suspending a license to practice may not be issued by the Council, with the approval of the Board, unless the physician assistant or the physician assistant's attorney received at least 24 hours' written or oral notice prior to the temporary suspension so that the physician assistant or the physician assistant's attorney can be heard in opposition to the proposed suspension, and unless at least 4 members of the Council and 7 members of the Board vote in favor of the temporary suspension. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended physician assistant requests a continuance of the hearing date. If the physician assistant requests a continuance, the order of temporary suspension remains in effect until the hearing panel convenes and a decision is rendered.

b. A physician assistant whose license to practice has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the physician assistant or sent by certified mail, return receipt requested, to the physician assistant's last known address.

c. A physician assistant whose license to practice has been temporarily suspended pursuant to this section may request an expedited hearing. The Council shall schedule the hearing on an expedited basis, provided that the Council receives the request within 5 calendar days from the date on which the physician assistant received notification of the decision of the Council, with the approval of the Board, to temporarily suspend the physician assistant's license to practice.

d. As soon as possible after the issuance of an order temporarily suspending a physician assistant's license to practice pending a hearing, the Executive Director shall appoint a 3-member hearing panel. After notice to the physician assistant pursuant to subsection (b) of this section, the hearing panel shall convene within 60 days of the date of the issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If the physician assistant requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. The 3-member panel shall proceed to a hearing in accordance with the procedures set forth in § 1734 of this title and shall render a decision within 30 days of the hearing.

e. In addition to making findings of fact, the hearing panel shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board, pursuant to § 1734(g) of this title, deliberates and reaches conclusions of law based upon the findings of fact made by the hearing panel. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered by the hearing panel unless the suspended physician assistant requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 325, § 19; 78 Del. Laws, c. 149; 78 Del. Laws, c. 387, § 2.;

§ 1773A Participation in disaster or emergency care.

(a) A physician assistant licensed in this State or licensed or authorized to practice in any other U.S. jurisdiction or credentialed as a physician assistant by a federal employer who is responding to a need for medical care created by an emergency or a state or local disaster (excluding an emergency which occurs in that person's place of employment or practice) may render such care that he or she is able to provide without supervision pursuant to § 1770A of this title or with such supervision as is available.

(b) Any physician who supervises a physician assistant providing medical care in response to such an emergency or state or local disaster shall not be required to meet the requirements set forth in this subchapter for a supervising physician.

(c) A person licensed as a physician assistant under this chapter who, in good faith and without gross or wanton negligence, renders emergency care at the scene of an emergency, excluding an emergency which occurs in that person's place of employment or practice, shall not be liable for civil damages as a result of any acts or omissions in rendering the emergency care.

78 Del. Laws, c. 387, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1773A. Participation in disaster or emergency care

(a) A physician assistant licensed in this State or licensed or authorized to practice in any other U.S. jurisdiction or credentialed as a physician assistant by a federal employer who is responding to a need for medical care created by an emergency or a state or local disaster (excluding an emergency which occurs in that person's place of employment or practice) may render such care that he or she is able to provide without supervision pursuant to § 1770A of this title or with such supervision as is available.

(b) Any physician who supervises a physician assistant providing medical care in response to such an emergency or state or local disaster shall not be required to meet the requirements set forth in this subchapter for a supervising physician.

(c) A person licensed as a physician assistant under this chapter who, in good faith and without gross or wanton negligence, renders emergency care at the scene of an emergency, excluding an emergency which occurs in that person's place of employment or practice, shall not be liable for civil damages as a result of any acts or omissions in rendering the emergency care.

78 Del. Laws, c. 387, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1774. Temporary licensing of physician assistants

(a) Notwithstanding any provision of this subchapter to the contrary, the Executive Director, with the approval of a physician member of the Board, may grant a temporary license to an individual who has graduated from a physician or surgeon assistant program which has been accredited by the Accreditation Review Commission on Education for the Physician Assistant (ARC-PA) or, prior to 2001, by the Committee on Allied Health Education and Accreditation (CAHEA) of the American Medical Association (AMA) or a successor agency and who otherwise meets the qualifications for licensure but who has not yet taken a national certifying examination, provided that the individual is registered to take and takes the next scheduled national certifying examination. A temporary license granted pursuant to this subsection is valid until the results of the examination are available from the certifying agency. If the individual fails to pass the national certifying examination, the temporary license granted pursuant to this subsection must be immediately rescinded until the individual successfully qualifies for licensure pursuant to this subchapter.

(b) An individual who is temporarily licensed pursuant to this section may not have a prescriptive practice and may not perform delegated medical acts except in the physical presence of the individual's supervising physician.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774A Fees set by Board.

The Division of Professional Regulation shall establish fees for licensing physician assistants, for renewing licenses on a biennial basis, and for other regulatory purposes. The fees must approximate the costs reasonably necessary to defray the actual expenses of the Board and the regulatory council, as well as the proportional expenses incurred by the Division in administering the issuance and renewal of licenses, and other regulation of physician assistants.

75 Del. Laws, c. 141, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774B Prohibited acts; penalties; enforcement.

(a) A person may not practice as a physician assistant in this State or represent that the person is a physician assistant or knowingly allow himself or herself to be represented as a physician assistant unless the person is licensed under this subchapter, except as otherwise provided in this chapter.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice as a physician assistant within the State or represents that the person is a physician assistant or knowingly allows himself or herself to be represented as a physician assistant shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Attorney General of this State or a deputy attorney general shall enforce the provisions of this subchapter.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774C Procedure or action not prescribed.

This subchapter governs the practice of physician assistants. If a procedure or action is not specifically prescribed in this subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of physician assistants, the Board or Council may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

75 Del. Laws, c. 141, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774D Inactive license; return to clinical practice.

(a) Any physician assistant who notifies the Board in writing on forms prescribed by the Board may elect to place his or her license on inactive status. A physician assistant whose license is inactive shall be excused from payment of renewal fees and shall not practice as a physician assistant. Any licensee who engages in practice while his or her license is inactive shall be considered to be practicing without a license, which shall be grounds for discipline under § 1774B of this title. A physician assistant whose license has been inactive for 3 years or less may reactivate the license by paying the renewal fee pursuant to § 1774A of this title and meeting the requirements for ordinary license renewal as determined by the Board.

(b) If a physician assistant whose license has been on inactive status for in excess of 3 years and who has not practiced as a physician assistant in any jurisdiction of the United States for over 3 years requests to reactivate his or her license, the Board may grant a re-entry license and may, after consultation with the Council, impose additional practice and supervision requirements for the re-entry license. A re-entry license granted under this subsection shall be valid for no longer than 6 months and may be renewed only once at the Board's discretion.

In the month immediately preceding the month during which the re-entry license will expire, a physician assistant may apply to the Board for a full license as a physician assistant. The Board shall grant a full license to a physician assistant who meets all qualifications for licensure and whom the Board determines is qualified to practice. If the Board determines that a physician assistant is still not qualified to receive a full license at the conclusion of the re-entry license period, the Board may only once renew the re-entry license. If the Board elects to renew a re-entry license instead of issuing a full license, the Board shall provide to the physician assistant a written explanation for that decision when issuing the renewed re-entry license.

Additional practice requirements that the Board may choose to impose as a condition of a re-entry license may include:

(1) Requiring the supervising physician to be physically on-site while the physician assistant is practicing;

(2) Requiring the supervising physician to review and countersign a portion of patient charts for patients seen by the physician assistant;

(3) Requiring the physician assistant to possess current certification from the NCCPA;

(4) Requiring the physician assistant to take a review course or to complete a specified amount of Category 1 CME, as determined by the Council and agreed upon by the Board as appropriate; and

(5) Requiring documentation of a specific minimum number of clinical practice hours performed under the re-entry license.

(c) The above subsection (b) of this section shall also apply to a physician assistant who has not placed his or her license on inactive status in this State but who has previously practiced as a physician assistant in another jurisdiction of the United States and has not actively engaged in clinical practice for a period in excess of 3 years immediately prior to applying for a license under this subchapter.

78 Del. Laws, c. 387, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1774A. Fees set by Board

The Division of Professional Regulation shall establish fees for licensing physician assistants, for renewing licenses on a biennial basis, and for other regulatory purposes. The fees must approximate the costs reasonably necessary to defray the actual expenses of the Board and the regulatory council, as well as the proportional expenses incurred by the Division in administering the issuance and renewal of licenses, and other regulation of physician assistants.

75 Del. Laws, c. 141, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774B Prohibited acts; penalties; enforcement.

(a) A person may not practice as a physician assistant in this State or represent that the person is a physician assistant or knowingly allow himself or herself to be represented as a physician assistant unless the person is licensed under this subchapter, except as otherwise provided in this chapter.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice as a physician assistant within the State or represents that the person is a physician assistant or knowingly allows himself or herself to be represented as a physician assistant shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Attorney General of this State or a deputy attorney general shall enforce the provisions of this subchapter.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774C Procedure or action not prescribed.

This subchapter governs the practice of physician assistants. If a procedure or action is not specifically prescribed in this subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of physician assistants, the Board or Council may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

75 Del. Laws, c. 141, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774D Inactive license; return to clinical practice.

(a) Any physician assistant who notifies the Board in writing on forms prescribed by the Board may elect to place his or her license on inactive status. A physician assistant whose license is inactive shall be excused from payment of renewal fees and shall not practice as a physician assistant. Any licensee who engages in practice while his or her license is inactive shall be considered to be practicing without a license, which shall be grounds for discipline under § 1774B of this title. A physician assistant whose license has been inactive for 3 years or less may reactivate the license by paying the renewal fee pursuant to § 1774A of this title and meeting the requirements for ordinary license renewal as determined by the Board.

(b) If a physician assistant whose license has been on inactive status for in excess of 3 years and who has not practiced as a physician assistant in any jurisdiction of the United States for over 3 years requests to reactivate his or her license, the Board may grant a re-entry license and may, after consultation with the Council, impose additional practice and supervision requirements for the re-entry license. A re-entry license granted under this subsection shall be valid for no longer than 6 months and may be renewed only once at the Board's discretion.

In the month immediately preceding the month during which the re-entry license will expire, a physician assistant may apply to the Board for a full license as a physician assistant. The Board shall grant a full license to a physician assistant who meets all qualifications for licensure and whom the Board determines is qualified to practice. If the Board determines that a physician assistant is still not qualified to receive a full license at the conclusion of the re-entry license period, the Board may only once renew the re-entry license. If the Board elects to renew a re-entry license instead of issuing a full license, the Board shall provide to the physician assistant a written explanation for that decision when issuing the renewed re-entry license.

Additional practice requirements that the Board may choose to impose as a condition of a re-entry license may include:

(1) Requiring the supervising physician to be physically on-site while the physician assistant is practicing;

(2) Requiring the supervising physician to review and countersign a portion of patient charts for patients seen by the physician assistant;

(3) Requiring the physician assistant to possess current certification from the NCCPA;

(4) Requiring the physician assistant to take a review course or to complete a specified amount of Category 1 CME, as determined by the Council and agreed upon by the Board as appropriate; and

(5) Requiring documentation of a specific minimum number of clinical practice hours performed under the re-entry license.

(c) The above subsection (b) of this section shall also apply to a physician assistant who has not placed his or her license on inactive status in this State but who has previously practiced as a physician assistant in another jurisdiction of the United States and has not actively engaged in clinical practice for a period in excess of 3 years immediately prior to applying for a license under this subchapter.

78 Del. Laws, c. 387, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1774B. Prohibited acts; penalties; enforcement

(a) A person may not practice as a physician assistant in this State or represent that the person is a physician assistant or knowingly allow himself or herself to be represented as a physician assistant unless the person is licensed under this subchapter, except as otherwise provided in this chapter.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice as a physician assistant within the State or represents that the person is a physician assistant or knowingly allows himself or herself to be represented as a physician assistant shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Attorney General of this State or a deputy attorney general shall enforce the provisions of this subchapter.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774C Procedure or action not prescribed.

This subchapter governs the practice of physician assistants. If a procedure or action is not specifically prescribed in this subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of physician assistants, the Board or Council may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

75 Del. Laws, c. 141, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774D Inactive license; return to clinical practice.

(a) Any physician assistant who notifies the Board in writing on forms prescribed by the Board may elect to place his or her license on inactive status. A physician assistant whose license is inactive shall be excused from payment of renewal fees and shall not practice as a physician assistant. Any licensee who engages in practice while his or her license is inactive shall be considered to be practicing without a license, which shall be grounds for discipline under § 1774B of this title. A physician assistant whose license has been inactive for 3 years or less may reactivate the license by paying the renewal fee pursuant to § 1774A of this title and meeting the requirements for ordinary license renewal as determined by the Board.

(b) If a physician assistant whose license has been on inactive status for in excess of 3 years and who has not practiced as a physician assistant in any jurisdiction of the United States for over 3 years requests to reactivate his or her license, the Board may grant a re-entry license and may, after consultation with the Council, impose additional practice and supervision requirements for the re-entry license. A re-entry license granted under this subsection shall be valid for no longer than 6 months and may be renewed only once at the Board's discretion.

In the month immediately preceding the month during which the re-entry license will expire, a physician assistant may apply to the Board for a full license as a physician assistant. The Board shall grant a full license to a physician assistant who meets all qualifications for licensure and whom the Board determines is qualified to practice. If the Board determines that a physician assistant is still not qualified to receive a full license at the conclusion of the re-entry license period, the Board may only once renew the re-entry license. If the Board elects to renew a re-entry license instead of issuing a full license, the Board shall provide to the physician assistant a written explanation for that decision when issuing the renewed re-entry license.

Additional practice requirements that the Board may choose to impose as a condition of a re-entry license may include:

(1) Requiring the supervising physician to be physically on-site while the physician assistant is practicing;

(2) Requiring the supervising physician to review and countersign a portion of patient charts for patients seen by the physician assistant;

(3) Requiring the physician assistant to possess current certification from the NCCPA;

(4) Requiring the physician assistant to take a review course or to complete a specified amount of Category 1 CME, as determined by the Council and agreed upon by the Board as appropriate; and

(5) Requiring documentation of a specific minimum number of clinical practice hours performed under the re-entry license.

(c) The above subsection (b) of this section shall also apply to a physician assistant who has not placed his or her license on inactive status in this State but who has previously practiced as a physician assistant in another jurisdiction of the United States and has not actively engaged in clinical practice for a period in excess of 3 years immediately prior to applying for a license under this subchapter.

78 Del. Laws, c. 387, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1774C. Procedure or action not prescribed

This subchapter governs the practice of physician assistants. If a procedure or action is not specifically prescribed in this subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of physician assistants, the Board or Council may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

75 Del. Laws, c. 141, § 1; 78 Del. Laws, c. 387, § 2.;

§ 1774D Inactive license; return to clinical practice.

(a) Any physician assistant who notifies the Board in writing on forms prescribed by the Board may elect to place his or her license on inactive status. A physician assistant whose license is inactive shall be excused from payment of renewal fees and shall not practice as a physician assistant. Any licensee who engages in practice while his or her license is inactive shall be considered to be practicing without a license, which shall be grounds for discipline under § 1774B of this title. A physician assistant whose license has been inactive for 3 years or less may reactivate the license by paying the renewal fee pursuant to § 1774A of this title and meeting the requirements for ordinary license renewal as determined by the Board.

(b) If a physician assistant whose license has been on inactive status for in excess of 3 years and who has not practiced as a physician assistant in any jurisdiction of the United States for over 3 years requests to reactivate his or her license, the Board may grant a re-entry license and may, after consultation with the Council, impose additional practice and supervision requirements for the re-entry license. A re-entry license granted under this subsection shall be valid for no longer than 6 months and may be renewed only once at the Board's discretion.

In the month immediately preceding the month during which the re-entry license will expire, a physician assistant may apply to the Board for a full license as a physician assistant. The Board shall grant a full license to a physician assistant who meets all qualifications for licensure and whom the Board determines is qualified to practice. If the Board determines that a physician assistant is still not qualified to receive a full license at the conclusion of the re-entry license period, the Board may only once renew the re-entry license. If the Board elects to renew a re-entry license instead of issuing a full license, the Board shall provide to the physician assistant a written explanation for that decision when issuing the renewed re-entry license.

Additional practice requirements that the Board may choose to impose as a condition of a re-entry license may include:

(1) Requiring the supervising physician to be physically on-site while the physician assistant is practicing;

(2) Requiring the supervising physician to review and countersign a portion of patient charts for patients seen by the physician assistant;

(3) Requiring the physician assistant to possess current certification from the NCCPA;

(4) Requiring the physician assistant to take a review course or to complete a specified amount of Category 1 CME, as determined by the Council and agreed upon by the Board as appropriate; and

(5) Requiring documentation of a specific minimum number of clinical practice hours performed under the re-entry license.

(c) The above subsection (b) of this section shall also apply to a physician assistant who has not placed his or her license on inactive status in this State but who has previously practiced as a physician assistant in another jurisdiction of the United States and has not actively engaged in clinical practice for a period in excess of 3 years immediately prior to applying for a license under this subchapter.

78 Del. Laws, c. 387, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1774D. Inactive license; return to clinical practice

(a) Any physician assistant who notifies the Board in writing on forms prescribed by the Board may elect to place his or her license on inactive status. A physician assistant whose license is inactive shall be excused from payment of renewal fees and shall not practice as a physician assistant. Any licensee who engages in practice while his or her license is inactive shall be considered to be practicing without a license, which shall be grounds for discipline under § 1774B of this title. A physician assistant whose license has been inactive for 3 years or less may reactivate the license by paying the renewal fee pursuant to § 1774A of this title and meeting the requirements for ordinary license renewal as determined by the Board.

(b) If a physician assistant whose license has been on inactive status for in excess of 3 years and who has not practiced as a physician assistant in any jurisdiction of the United States for over 3 years requests to reactivate his or her license, the Board may grant a re-entry license and may, after consultation with the Council, impose additional practice and supervision requirements for the re-entry license. A re-entry license granted under this subsection shall be valid for no longer than 6 months and may be renewed only once at the Board's discretion.

In the month immediately preceding the month during which the re-entry license will expire, a physician assistant may apply to the Board for a full license as a physician assistant. The Board shall grant a full license to a physician assistant who meets all qualifications for licensure and whom the Board determines is qualified to practice. If the Board determines that a physician assistant is still not qualified to receive a full license at the conclusion of the re-entry license period, the Board may only once renew the re-entry license. If the Board elects to renew a re-entry license instead of issuing a full license, the Board shall provide to the physician assistant a written explanation for that decision when issuing the renewed re-entry license.

Additional practice requirements that the Board may choose to impose as a condition of a re-entry license may include:

(1) Requiring the supervising physician to be physically on-site while the physician assistant is practicing;

(2) Requiring the supervising physician to review and countersign a portion of patient charts for patients seen by the physician assistant;

(3) Requiring the physician assistant to possess current certification from the NCCPA;

(4) Requiring the physician assistant to take a review course or to complete a specified amount of Category 1 CME, as determined by the Council and agreed upon by the Board as appropriate; and

(5) Requiring documentation of a specific minimum number of clinical practice hours performed under the re-entry license.

(c) The above subsection (b) of this section shall also apply to a physician assistant who has not placed his or her license on inactive status in this State but who has previously practiced as a physician assistant in another jurisdiction of the United States and has not actively engaged in clinical practice for a period in excess of 3 years immediately prior to applying for a license under this subchapter.

78 Del. Laws, c. 387, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter VII Respiratory Care Practitioners

§ 1775. Respiratory Care Advisory Council

(a) The Respiratory Care Advisory Council (Council) consists of 7 members, 1 of whom is a physician member of the Board of Medical Licensure and Discipline. The remaining 6 council members are individuals trained in respiratory care who have been licensed and primarily employed in the practice of respiratory care in this State for at least 2 of the 3 years immediately prior to appointment. The Council may elect officers as necessary.

(b) Each Council member is appointed by the Board for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a Council member whose term of office has expired remains eligible to participate in Council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Board for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of respiratory care practitioners.

(c) The Council shall promulgate rules and regulations governing the practice of respiratory care, after public hearing and subject to the approval of the Board of Medical Licensure and Discipline. The Board must approve or reject within 60 days proposed rules or regulations submitted to it by the Council. If the Board fails to approve or reject the proposed rules or regulations within 60 days, the proposed rules or regulations are deemed to be approved by the Board.

(d) The Council shall meet quarterly, and at such other times as license applications are pending. The Council shall, from time to time, present to the Board the names of individuals qualified to be licensed or qualified to receive temporary licenses, and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1.;



§ 1776. Respiratory care practitioners

(a) As used in this subchapter:

(1) "Respiratory care" means the allied health profession, under the direction of a person certified to practice medicine, which is responsible for direct and indirect services in the treatment, management, diagnostic testing, control, and care of patients with deficiencies and abnormalities associated with the cardiopulmonary system. Respiratory care includes inhalation therapy and respiratory therapy.

(2) "Respiratory care practitioner" or "RCP" means an individual who practices respiratory care in accord with the requirements of this subchapter;

(b) A respiratory care practitioner works under the general supervision of a person certified to practice medicine, whether by direct observation and monitoring, by protocols approved by a person certified to practice medicine, or by orders written or verbally given by a person certified to practice medicine. A respiratory care practitioner may evaluate patients and make decisions within parameters defined by a person certified to practice medicine and by the Board of Medical Licensure and Discipline. The work performed by a respiratory care practitioner includes, but is not limited to:

(1) Collecting samples of blood, secretions, gases, and body fluids for respiratory evaluations;

(2) Measuring cardiorespiratory volumes, flows, and pressures;

(3) Administering pharmacological agents, aerosols, and medical gases via the respiratory route;

(4) Inserting and maintaining airways, natural or artificial, for the flow of respiratory gases;

(5) Controlling the environment and ventilatory support systems such as hyperbaric chambers and ventilators;

(6) Resuscitating individuals with cardiorespiratory failure;

(7) Maintaining bronchopulmonary hygiene;

(8) Researching and developing protocols in respiratory disorders;

(9) Performing pulmonary function studies.

(c) Nothing in this subchapter is intended to limit, preclude, or otherwise interfere with the professional activities of other individuals and healthcare providers formally trained and licensed by the State.

(d) An individual who is licensed pursuant to this subchapter, who is not being investigated or sanctioned in relation to unprofessional conduct or physical, mental, emotional, or other impairment, and who has passed an examination that includes the subject matter of 1 or more of the professional activities included in subsection (b) of this section may not be prohibited from performing those professional activities passed in the examination, provided that the testing body that administered the examination is approved by the Board.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 203, § 1; 72 Del. Laws, c. 171, § 1; 74 Del. Laws, c. 262, § 30B; 75 Del. Laws, c. 141, § 1; 77 Del. Laws, c. 319, § 1.;



§ 1777. Licensure

(a) The requirements for licensure by the Board as a respiratory care practitioner are:

(1) The applicant must successfully complete a national qualifying examination with a passing grade that leads to a credential conferred by the National Board for Respiratory Care, Inc. (NBRC), or its successor organization, as a certified respiratory therapist (CRT) and/or as a registered respiratory therapist (RRT); or

(2) The applicant must possess a current license in a state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints pending against the applicant;

(3) The applicant:

a. May not have been assessed any administrative penalties regarding the applicant's practice of respiratory care, including but not limited to fines, formal reprimands, license suspension or revocation (except for license suspension or revocation for nonpayment of license renewal fees), and probationary limitations; and

b. May not have entered into a consent agreement which contains conditions placed by a Board or other authority on the applicant's professional conduct or practice, including the voluntary surrender of the applicant's license while under investigation for misconduct.

However, the Board may, after a hearing, waive the requirement of paragraph (a)(3)a. of this section if the administrative penalty prevents the issuance of a license;

(4) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of respiratory care with reasonable skill and safety;

(5) The applicant may not have been convicted of or may not have admitted under oath to having committed a crime substantially related to the practice of respiratory care. "Substantially related" means that the nature of the criminal conduct for which the person was convicted or to which the person admitted under oath has a direct bearing on the person's fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of respiratory care. The Board shall promulgate regulations specifically identifying the crimes which are substantially related to the practice of respiratory care;

(6) The applicant may not have a criminal conviction record or a pending criminal charge relating to an offense, the circumstances of which substantially relate to or affect the practice of respiratory care. An applicant who has a criminal conviction record or a pending criminal charge must arrange for information about the record or charge to be provided directly to the Board by the appropriate authorities in sufficient specificity to enable the Board to make a determination of whether the record or charge is substantially related to or affects the practice of respiratory care.

(b) Waiver of requirements. — The Respiratory Care Advisory Council, by the affirmative vote of 5 of its members and with the approval of the Board within 30 days of the vote, may waive any of the requirements of subsection (a) of this section if its finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications, and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing respiratory care in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare;

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service; and

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(c) License denial. — If it appears to the Board that an applicant has been intentionally fraudulent or that an applicant has intentionally submitted, or intentionally caused to be submitted, false information as part of the application process, the Board may not issue a license to the applicant and must report the incident of fraud or submitting false information to the Office of the Attorney General for further action.

(d) Temporary license. — The Executive Director of the Board, with the approval of a physician member of the Board, may issue a temporary permit to an applicant for licensure who has presented a completed application to the Board. A temporary permit issued under this paragraph is valid for a period of not more than 90 days and may not be renewed. Only 1 temporary permit may be issued under this paragraph.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board of Medical Licensure and Discipline that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, gross negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council and Board may take necessary action against a respiratory care practitioner who is unable to render respiratory care services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs, including alcohol. Disciplinary action or other action taken against a respiratory care practitioner must be in accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter, except that a hearing panel for a complaint against a respiratory care practitioner consists of 3 unbiased members of the Regulatory Council, the 3 members being the chair of Council and 2 other members, if practicable.

(2)a. If the Board or the Respiratory Care Advisory Council receives a formal or informal complaint concerning the activity of a respiratory care practitioner and the Council members reasonably believe that the activity presents a clear and immediate danger to the public health, the Council may issue an order temporarily suspending the respiratory care practitioner's license to practice pending a hearing. An order temporarily suspending a license to practice may not be issued by the Council, with the approval of the Board, unless the respiratory care practitioner or the respiratory care practitioner's attorney received at least 24 hours' written or oral notice prior to the temporary suspension so that the respiratory care practitioner or the respiratory care practitioner's attorney can be heard in opposition to the proposed suspension, and unless at least 4 members of the Council and 7 members of the Board vote in favor of the temporary suspension. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended respiratory care practitioner requests a continuance of the hearing date. If the respiratory care practitioner requests a continuance, the order of temporary suspension remains in effect until the hearing panel convenes and a decision is rendered.

b. A respiratory care practitioner whose license to practice has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the respiratory care practitioner or sent by certified mail, return receipt requested, to the respiratory care practitioner's last known address.

c. A respiratory care practitioner whose license to practice has been temporarily suspended pursuant to this section may request an expedited hearing. The Council shall schedule the hearing on an expedited basis, provided that the Council receives the request within 5 calendar days from the date on which the respiratory care practitioner received notification of the decision of the Council, with the approval of the Board, to temporarily suspend the respiratory care practitioner's license to practice.

d. As soon as possible after the issuance of an order temporarily suspending a respiratory care practitioner's license to practice pending a hearing, the Council President shall appoint a 3-member hearing panel. After notice to the respiratory care practitioner pursuant to paragraph (e)(2)b. of this section, the hearing panel shall convene within 60 days of the date of the issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If the respiratory care practitioner requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. The 3-member panel shall proceed to a hearing in accordance with the procedures set forth in § 1734 of this title and shall render a decision within 30 days of the hearing.

e. In addition to making findings of fact, the hearing panel shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board, pursuant to § 1734(g) of this title, deliberates and reaches conclusions of law based upon the findings of fact made by the hearing panel. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered by the hearing panel unless the suspended respiratory care practitioner requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 436, § 14; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 325, § 19; 78 Del. Laws, c. 44, §§ 18, 19.;

§ 1777A Procedure or action not prescribed.

This subchapter governs the practice of respiratory care practitioners. If a procedure or action is not specifically prescribed in this subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of respiratory care practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

75 Del. Laws, c. 141, § 1.;



§ 1777A. Procedure or action not prescribed

This subchapter governs the practice of respiratory care practitioners. If a procedure or action is not specifically prescribed in this subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of respiratory care practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

75 Del. Laws, c. 141, § 1.;



§ 1778. Fees; license renewal

The Division of Professional Regulation shall establish reasonable fees for licensing respiratory care practitioners and for biennial license renewal. A licensee, when renewing a license, shall provide documentation of continuing education related to respiratory care pursuant to the continuing education requirements for respiratory care practitioners established by the Advisory Council.

75 Del. Laws, c. 141, § 1.;



§ 1779. Prohibited acts; penalties; enforcement

(a) A person may not practice respiratory care in this State or represent that the person is a respiratory care practitioner or knowingly allow himself or herself to be represented as a respiratory care practitioner unless the person is licensed under this subchapter, except as otherwise provided in this chapter.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice respiratory care within the State or represents that the person is a respiratory care practitioner or knowingly allows himself or herself to be represented as a respiratory care practitioner shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Office of the Attorney General is charged with the enforcement of this subchapter.

(d) Notwithstanding the provisions of subsection (a) of this section, a respiratory therapist having a current license issued in another state or the District of Columbia may provide respiratory care within their scope of practice in connection with the interstate transport of a patient without obtaining a license to practice respiratory care in this State. This exemption is limited to the immediate transport need.

75 Del. Laws, c. 141, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 130, § 1.;






Subchapter VIII Parental Notice of Abortion Act

§ 1780. Short title

This subchapter shall be known and may be cited as the "Parental Notice of Abortion Act."

70 Del. Laws, c. 238, § 1.;



§ 1781. Legislative purpose and findings

(a) The General Assembly of the State finds as fact that:

(1) Immature minors often lack the ability to make fully informed choices that take into account both immediate and long-range consequences;

(2) The physical, emotional, and psychological consequences of teen pregnancy are serious and can be lasting, particularly when the patient is immature;

(3) The capacity to become pregnant and the capacity for mature judgment concerning how to choose among the alternatives for managing that pregnancy are not necessarily related;

(4) Parents ordinarily possess information essential to enable a physician to exercise the physician's best medical judgment concerning the child;

(5) Parents who are aware that their minor daughter has had an abortion can ensure that she receives adequate medical attention after the abortion;

(6) Parental consultation is usually desirable and in the best interest of their minor children and parents ordinarily act in the best interest of their minor children; and

(7) Parental involvement legislation enacted in other states has been shown to have significant impact in reducing abortion, birth and pregnancy rates among minors.

(b) It is the intent of the General Assembly of the State in enacting this parental notice provision to further the important and compelling State interests of:

(1) Protecting minors against their own immaturity;

(2) Fostering the family structure and preserving it as a viable social unit;

(3) Protecting the rights of parents to rear children who are members of their household; and

(4) Protecting the health and safety of minor children.

70 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1782. Definitions

For purposes of this subchapter, the following definitions will apply.

(1) "Abortion" means the use of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant, with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead fetus.

(2) "Coercion" means restraining or dominating the choice of a minor female by force, threat of force, or deprivation of food and shelter.

(3) "Emancipated minor" means any minor female who is or has been married or has, by court order or otherwise, been freed from the care, custody and control of her parents or any other legal guardian.

(4) "Licensed mental health professional" means a person licensed under the Division of Professional Regulation of the State as a:

(a) Psychiatrist;

(b) Psychologist; or

(c) Licensed professional counselor of mental health.

(5) "Medical emergency" means that condition which, on the basis of the physician or other medically authorized person's good faith clinical judgment, so complicates the medical condition of the pregnant minor as to necessitate the immediate abortion of her pregnancy to avert her death or for which delay will create serious risk of substantial and irreversible impairment of a major bodily function.

(6) "Minor" means a female person under the age of 16.

70 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1783. Notice required

No physician or other medically authorized person shall perform an abortion upon an unemancipated minor until complying with the following notification provisions:

(1) No physician or other medically authorized person shall perform an abortion upon an unemancipated minor unless the physician, medically authorized person, or an agent of the physician or of the medically authorized person has given at least 24 hours actual notice to one or both parents (either custodial or noncustodial), a grandparent, a licensed mental health professional (who shall not be an employee or under contract to an abortion provider except employees or contractors of an acute care hospital) or to the legal guardian of the pregnant minor of the intention to perform the abortion, or unless the physician, medically authorized person, or an agent of the physician or of the medically authorized person has received a written statement or oral communication from another physician or medically authorized person, hereinafter called the "referring physician or medically authorized person," certifying that the referring physician or medically authorized person has given such notice. If the person contacted pursuant to this subsection is not the parent or guardian, the person so contacted must explain to the minor the options available to her include adoption, abortion and full-term pregnancy, and must agree that it is in the best interest of the minor that a waiver of the parental notice requirement be granted. Any licensed mental health professional so contacted shall certify that the professional has performed an assessment of the specific factors and circumstances of the minor subject to the evaluation including but not limited to the age and family circumstances of the minor and the long-term and short-term consequences to the minor of termination or continuation of the pregnancy.

a. No physician or other abortion provider shall charge a referral fee to a person authorized under this section to receive notice; nor shall a person authorized under this section to receive notice charge a referral fee to a physician or other abortion provider.

b. Nothing in this section shall affect the obligations of a person pursuant to other provisions of this Code to report instances of child abuse to the appropriate government agencies.

(2) A minor may petition the Family Court ("Court") of any county of this State for a waiver of the notice requirement of this section pursuant to the procedures of § 1784 of this title. A physician who has received a copy of a court order granting a waiver application under § 1784 of this title shall not, at any time, give notice of the minor's abortion to any person without the minor's written permission.

70 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1784. Application for waiver of parental notice requirement; grounds; timeliness of decision; notice of decision; appeals; costs

(a) The Court shall consider waiving the notice requirement of § 1783 of this title upon the proper application of a minor. The application shall be in writing, signed by the minor, and verified by her oath or affirmation before a person authorized to perform notarial acts. It shall designate:

(1) The minor's name and residence address;

(2) A mailing address where the Court's order may be sent and a telephone number where messages for the minor may be left;

(3) That the minor is pregnant;

(4) That the minor desires to obtain an abortion;

(5) Each person for whom the notice requirement is sought to be waived; and

(6) The particular facts and circumstances which indicate that the minor is mature and well-informed enough to make the abortion decision on her own and/or that it is in the best interest of the minor that notification pursuant to § 1783 of this title be waived.

(b) The Court, by a judge, shall grant the written application for a waiver if the facts recited in the application establish that the minor is mature and well-informed enough to make the abortion decision on her own or that it is in the best interest of the minor that notification pursuant to § 1783 of this title be waived. The Court shall presume that married parents not separated and grandparents are complete confidants, such that, on application to waive the notice requirement as to either, grounds to waive the notice requirement as to one parent or grandparent shall constitute grounds to waive the notice requirement as to the spouse thereof.

(c) If the Court fails to rule within 5 calendar days of the time of the filing of the written application, the application shall be deemed granted; in which case, on the sixth day, the Court shall issue an order stating that the application is deemed granted.

(d) The Court shall mail 3 copies of any order to the mailing address identified in the application on the day the order issues, shall attempt to notify the minor by telephone on the day the order issues, and if so requested, shall make copies of the order available at Court chambers for the minor.

(e) An expedited appeal to the Supreme Court shall be available to any minor whose petition is denied by a judge of the Family Court. Notice of intent to appeal shall be given within 2 days of the receipt of actual notice of the denial of the petition. The Supreme Court shall advise the minor that she has a right to court-appointed counsel and shall provide her with such counsel upon request, at no cost to the minor. The Supreme Court shall expedite proceedings to the extent necessary and appropriate under the circumstances. The Supreme Court shall notify the minor of its decision consistent with subsection (d) of this section.

(f) No court shall assess any fee or cost upon a minor for any proceeding under this section.

(g) Each Court shall provide by rule for the confidentiality of proceedings under this subchapter, but shall continue to initiate investigations into any allegations of past abuse where otherwise appropriate, without disclosing that an application under this subchapter was the source of the information prompting the investigation.

70 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1785. Short form of affidavit and application for waiver of parental notice requirement

The following shall be sufficient form of affidavit and application for waiver of parental notice requirement under this subchapter:

IN THE MATTER OF:                      )       AFFIDAVIT AND

)       APPLICATION FOR

(NAME OF MINOR APPLICANT),           )       WAIVER OF NOTICE

)       OF

)       ABORTION

STATE OF DELAWARE                     )

)       :u2500

____ COUNTY, SS:                        )

BE IT REMEMBERED that on this ____ day of ____ , A.D. ____ before me, (name of person authorized to perform notarial acts), personally appeared (name of minor applicant/affiant) who, being by me duly sworn or affirmed, depose and say:

(1) That the minor applicant resides at (minor's address);

(2) That the Court may send its order to (mailing address designated by applicant minor) and leave telephone messages for the applicant minor at (phone number designated by applicant minor);

(3) That the minor applicant is pregnant;

(4) That the minor applicant desires to obtain an abortion;

(5) That the minor applicant desires that the Court waive the notice requirement of § 1783 of Title 24;

(6) That the minor applicant believes that she is mature and well-informed enough to make the abortion decision on her own and/or it would be in her best interest that a waiver of notice be granted because (state reasons why mature and well-informed enough and/or waiver of notice is in best interest based upon the applicant's age and family circumstances and the long-term and short-term consequences to the applicant of termination or continuation of the pregnancy).

WHEREFORE, this minor applicant intends to submit this affidavit and application for waiver of notice of abortion to the Family Court, and pray that an order be issued waiving the notification requirement of § 1783 of Title 24 as to the following persons: (identify each such person).

Minor applicant/affiant

SWORN TO or affirmed and subscribed before me by the minor applicant/affiant this ____ day of ____ , A.D. ____ .

(Notary)

70 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1786. Coercion prohibited

No parent, guardian, or other person shall coerce a minor to undergo an abortion or to continue a pregnancy. Any minor who is threatened with such coercion may apply to a court of competent jurisdiction for relief. The court shall provide the minor with counsel, give the matter expedited consideration, and grant such relief as may be necessary to prevent such coercion. Should a minor be denied the financial support of her parents or legal guardian by reason of her refusal to undergo abortion or to continue a pregnancy, she shall be considered emancipated for purposes of eligibility for assistance benefits.

70 Del. Laws, c. 238, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1787. Medical emergency exception

The requirements of § 1783, § 1784 and § 1786 of this title shall not apply when, in the best medical judgment of the physician or other medically authorized person, based on the facts of the case, a medical emergency exists that so complicates the pregnancy as to require an immediate abortion.

70 Del. Laws, c. 238, § 1.;



§ 1788. Counseling to affected persons

The Division of Prevention and Behavioral Health Services, Department of Services for Children, Youth and Their Families, shall offer counseling and support to any minor who is pregnant and is considering filing or has filed an application under this subchapter, if the minor requests such services. Notwithstanding any contrary statute, no notification of the request for or provision of such services to the minor shall be provided to any person, nor shall the consent of any person thereto be required.

70 Del. Laws, c. 238, § 1; 77 Del. Laws, c. 327, § 210(a).;



§ 1789. Penalty and criminal jurisdiction

(a) Any person who intentionally performs an abortion with knowledge that, or with reckless disregard as to whether, the person upon whom the abortion has been performed is an unemancipated minor, and who intentionally or knowingly fails to conform to any requirement of this subchapter, shall be guilty of a class A misdemeanor.

(b) The Superior Court shall have exclusive jurisdiction of violations of this section.

70 Del. Laws, c. 238, § 1.;

§ 1789A Notice and avoidance of liability.

In any prosecution pursuant to § 1789 of this title, the State shall prove beyond a reasonable doubt that the physician (or other medically authorized person) who performed the abortion did not have a good faith belief on that physician's part that actual notice was given by such physician (or other medically authorized person), that physician's agent, or the referring physician or another medically authorized person to a person listed in § 1783(1) of this title as qualified to receive notice. In any civil case, the plaintiff must prove the absence of such a good faith belief by clear and convincing evidence.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 238, § 1.;

§ 1789B Civil damages available.

Failure to give notice pursuant to the requirements of this subchapter is prima facie evidence of interference with family relations in appropriate civil actions. The law of this State shall not be construed to preclude the award of punitive damages in any civil action relevant to violations of this subchapter. Nothing in this subchapter shall be construed to limit the common law rights of parents.

70 Del. Laws, c. 238, § 1.;



§ 1789A. Notice and avoidance of liability

In any prosecution pursuant to § 1789 of this title, the State shall prove beyond a reasonable doubt that the physician (or other medically authorized person) who performed the abortion did not have a good faith belief on that physician's part that actual notice was given by such physician (or other medically authorized person), that physician's agent, or the referring physician or another medically authorized person to a person listed in § 1783(1) of this title as qualified to receive notice. In any civil case, the plaintiff must prove the absence of such a good faith belief by clear and convincing evidence.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 238, § 1.;

§ 1789B Civil damages available.

Failure to give notice pursuant to the requirements of this subchapter is prima facie evidence of interference with family relations in appropriate civil actions. The law of this State shall not be construed to preclude the award of punitive damages in any civil action relevant to violations of this subchapter. Nothing in this subchapter shall be construed to limit the common law rights of parents.

70 Del. Laws, c. 238, § 1.;



§ 1789B. Civil damages available

Failure to give notice pursuant to the requirements of this subchapter is prima facie evidence of interference with family relations in appropriate civil actions. The law of this State shall not be construed to preclude the award of punitive damages in any civil action relevant to violations of this subchapter. Nothing in this subchapter shall be construed to limit the common law rights of parents.

70 Del. Laws, c. 238, § 1.;






Subchapter IX Termination of Human Pregnancy

§ 1790. Limitation on termination of human pregnancy; annual report

(a) No person shall terminate or attempt to terminate or assist in the termination or attempt at termination of a human pregnancy otherwise than by birth, except that a physician licensed by this State may terminate a human pregnancy or aid or assist or attempt a termination of a human pregnancy if such procedure takes place in a hospital accredited by a nationally recognized medical or hospital accreditation authority, upon authorization by a hospital abortion review authority appointed by the hospital if 1 or more of the following conditions exist:

(1) Continuation of the pregnancy is likely to result in the death of the mother;

(2) There is substantial risk of the birth of the child with grave and permanent physical deformity or mental retardation;

(3) The pregnancy resulted from:

a. Incest, or

b. A rape or unlawful sexual intercourse in the first or second degree committed as a result of force or bodily harm or threat of force or bodily harm, and the Attorney General of this State has certified to the hospital abortion review authority in writing over the Attorney General's signature that there is probable cause to believe that the alleged rape or unlawful sexual intercourse in the first or second degree did occur, except that during the first 48 hours after the alleged rape or unlawful sexual intercourse in the first or second degree no certification by the Attorney General shall be required;

(4) Continuation of the pregnancy would involve substantial risk of permanent injury to the physical or mental health of the mother.

(b) In no event shall any physician terminate or attempt to terminate or assist in the termination or attempt at termination of a human pregnancy otherwise than by birth unless:

(1) Not more than 20 weeks of gestation have passed (except in the case of a termination pursuant to paragraph (a)(1) of this section or where the fetus is dead); and

(2) Two physicians licensed by this State, 1 of whom may be the physician proposed to perform the abortion, certify to the abortion review authority of the hospital where the procedure is to be performed that they are of the opinion, formed in good faith, that 1 of the circumstances set forth in subsection (a) of this section exists (except that no such certification is necessary for the circumstances set forth in paragraph (a)(3)b. of this section); where the personal physician of an expectant mother claims that she has a mental or emotional condition, a psychiatrist licensed by this State shall, in addition to the personal physician, certify to the abortion review authority of the hospital where such procedure is to be performed that the physician is of the opinion, formed in good faith, that 1 of the circumstances set forth in subsection (a) of this section exists (except that no such certification is necessary for the circumstances set forth in paragraph (a)(3)b. of this section); and

(3) In the case of an unmarried female under the age of 18 or mentally ill or incompetent, there is filed with the hospital abortion review authority the written consent of the parents or guardians as are then residing in the same household with the consenting female, or, if such consenting female does not reside in the same household with either of her parents or guardians, then with the written consent of 1 of her parents or guardians.

(c) The hospital abortion review authority of each hospital in which a procedure or procedures are performed pursuant to this section shall, on or before March 1 in each year, file with the Department of Health and Social Services a written report of each such procedure performed pursuant to the authorization of such authority during the preceding calendar year setting forth grounds for each such authorization but not including the names of patients aborted.

24 Del. C. 1953, § 1790; 57 Del. Laws, c. 145, § 2; 57 Del. Laws, c. 235, §§ 1, 2; 58 Del. Laws, c. 511, § 55; 66 Del. Laws, c. 269, § 16; 70 Del. Laws, c. 149, § 211; 70 Del. Laws, c. 186, § 1.;



§ 1791. Refusal to perform or submit to medical procedures

(a) No person shall be required to perform or participate in medical procedures which result in the termination of pregnancy; and the refusal of any person to perform or participate in these medical procedures shall not be a basis for civil liability to any person, nor a basis for any disciplinary or other recriminatory action against the person.

(b) No hospital, hospital director or governing board shall be required to permit the termination of human pregnancies within its institution, and the refusal to permit such procedures shall not be grounds for civil liability to any person, nor a basis for any disciplinary or other recriminatory action against it by the State or any person.

(c) The refusal of any person to submit to an abortion or to give consent shall not be grounds for loss of any privileges or immunities to which such person would otherwise be entitled, nor shall submission to an abortion or the granting of consent be a condition precedent to the receipt of any public benefits.

24 Del. C. 1953, § 1791; 57 Del. Laws, c. 145, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1792. Assistance or participation in an unlawful termination of human pregnancy

No person shall, unless the termination of a human pregnancy has been authorized pursuant to § 1790 of this title:

(1) Sell or give, or cause to be sold or given, any drug, medicine, preparation, instrument or device for the purpose of causing, inducing or obtaining a termination of such pregnancy; or

(2) Give advice, counsel or information for the purpose of causing, inducing or obtaining a termination of such pregnancy; or

(3) Knowingly assist or cause by any means whatsoever the obtaining or performing of a termination of such pregnancy.

24 Del. C. 1953, § 1792; 57 Del. Laws, c. 145, § 2.;



§ 1793. Residency requirements; exceptions

(a) No person shall be authorized to perform a termination of a human pregnancy within the State upon a female who has not been a resident of this State for a period of at least 120 days next before the performance of an operative procedure for the termination of a human pregnancy.

(b) This section shall not apply to such female who is gainfully employed in this State at the time of conception, or whose spouse is gainfully employed in this State at the time of conception or to such female who has been a patient, prior to conception, of a physician licensed by this State, or to such female who is attempting to secure the termination of her pregnancy for the condition specified in § 1790(a)(1) of this title.

24 Del. C. 1953, § 1793; 57 Del. Laws, c. 145, § 3(A); 70 Del. Laws, c. 186, § 1.;



§ 1794. Consent prior to termination of human pregnancy

(a) No abortion may be performed unless the woman submitting to the abortion first gives her written consent to the abortion stating that she freely and voluntarily consents to the abortion and that she has received a full explanation of the abortion procedure and effects, including, but not limited to, the following:

(1) The abortion procedure to be utilized.

(2) The probable effects of the abortion procedure on the woman, including the effects on her child-bearing ability and effects on possible future pregnancies.

(3) The facts of fetal development as of the time the proposed abortion is to be performed.

(4) The risks attendant to the procedure.

(5) An explanation of the reasonable alternatives to abortion and of the reasonable alternative procedures or methods of abortion.

(b) No abortion may be performed on a woman within 24 hours after giving written consent pursuant to subsection (a) of this section unless, in the opinion of her treating physician, an emergency situation presenting substantial danger to the life of the woman exists.

In the event a woman's treating physician determines an abortion is necessary because an emergency situation presenting substantial danger to the life of the woman existed and such woman is unable to give her consent to an abortion, an abortion may be performed on such woman.

62 Del. Laws, c. 171, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1795. Live birth following abortion

(a) In the event an abortion or an attempted abortion results in the live birth of a child, the person performing or inducing such abortion or attempted abortion and all persons rendering medical care to the child after its birth must exercise that degree of medical skill, care and diligence which would be rendered to a child who is born alive as the result of a natural birth.

(b) Nothing found in this section shall be deemed to preclude prosecution under any other applicable section of the Delaware Code for knowing or reckless conduct which is detrimental to the life or health of an infant born as a result of a procedure designed to terminate pregnancy. Anyone who knowingly violates this section shall be guilty of a class A misdemeanor.

63 Del. Laws, c. 353, § 1.;






Subchapter X Acupuncture Practitioners

§ 1796. Acupuncture Advisory Council

(a) The Acupuncture Advisory Council (Council) consists of 5 voting members, and 1 ex officio member. The 5 voting members shall consist of 1 physician member of the Board of Medical Licensure and Discipline and 4 Council members licensed and trained in acupuncture who have been primarily employed in the practice of acupuncture in this State for at least 3 years immediately prior to appointment. The ex officio member shall be a Delaware physician who has expertise in acupuncture. The Council may elect officers as necessary.

(b) Each Council member is appointed by the Board of Medical Licensure and Discipline for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a Council member whose term of office has expired remains eligible to participate in Council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. A member, other than the ex officio member, serving on the Council may not be an elected officer or a member of the board of directors of any professional association of acupuncture practitioners. The members of the Council are compensated at an appropriate and reasonable level as determined by the Division and may be reimbursed for meeting-related travel expenses at the State's current approved rate.

(c) The Council shall promulgate rules and regulations governing the practice of acupuncture, after public hearing and subject to the approval of the Board of Medical Licensure and Discipline. The Board must approve or reject within a reasonable amount of time proposed rules or regulations submitted to it by the Council.

(d) The Council shall meet quarterly, and at such other times as license applications are pending. The Council shall present to the Board the names of individuals qualified to be licensed and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations. The Board shall approve or reject these recommendations within a reasonable time period.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 139, § 1.;



§ 1797. Acupuncture practitioners

(a) As used in this subchapter:

(1) "Acupuncture" is the stimulation of points on the body by the insertion and manipulation of acupuncture needles using both traditional and modern scientific methods of evaluation and point selection. It also refers to a form of health care, based on a theory of energetic physiology that describes and explains the interrelationship of the body organs or functions with an associated acupuncture point or combination of points located on "channels" or "meridians". Acupuncture points shall include the classical points defined in authoritative acupuncture texts and special groupings of acupuncture points elicited using generally accepted diagnostic techniques of oriental medicine and selected for stimulation in accord with its principles and practices. Acupuncture points are stimulated in order to restore the normal function of the aforementioned organs or sets of functions. Acupuncture shall also include the ancillary techniques of oriental medicine including moxibustion, acupressure or other forms of manual meridian therapy and recommendations that include oriental dietary therapy, supplements and lifestyle modifications according to the principles of oriental medicine. Oriental dietary therapy shall be defined as recommending, advising or furnishing nonfraudulent information about herbs, vitamins, minerals, amino acids, carbohydrates, sugars, enzymes, food concentrates, foods, other food supplements, or dietary supplements. For purposes of this paragraph, "fraud" shall be defined as an intentional misrepresentation for financial gain. Legitimate disagreement about the role of the above-listed nutrients and foods as they apply to human nutrition shall not, in and of itself, constitute fraud. These supplemental techniques may be used within the public domain or by another licensed or registered healthcare or bodywork professional, according to state law or regulation.

(2) "Board" means the Board of Medical Licensure and Discipline.

(3) "Council" means the Acupuncture Advisory Council.

(4) "License" means, unless the context requires otherwise, a license issued by the Board to practice acupuncture.

(5)a. "Practice of acupuncture" means the use of needles or of oriental medical therapies for the purpose of normalizing energetic physiological functions including pain control, and for the promotion, maintenance, and restoration of health.

b. Needles used in the practice of acupuncture shall only be pre-packaged, single use, sterile acupuncture needles. These needles shall only be used on an individual patient in a single treatment session and disposed of according to federal standards for biohazard waste.

(b) Nothing in this subchapter shall limit, preclude, or otherwise interfere with the professional activities of other individuals and healthcare providers who are allowed to perform acupuncture. This includes chiropractic, medical and osteopathic physicians.

(c) An individual who is licensed pursuant to this subchapter, who is not being investigated or sanctioned in relation to unprofessional conduct or physical, mental, emotional, or other impairment, may not be prohibited from performing those professional activities included in this section.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 449, §§ 1, 2.;



§ 1798. Licensure

(a) All applicants must meet the following requirements for licensure by the Board as an acupuncture practitioner:

(1) Achievement of a Diplomate in Oriental Medicine from the National Certification Commission for Acupuncture and Oriental Medicine (NCCAOM) or its equivalent as recognized by the Council and approved by the Board, or an organization that is recognized as equivalent to the NCCAOM by the Council and approved by the Board; and

(2) Completion of a course or evidence of passing an examination in clean needle technique;

(3) An applicant for whom English is a second language shall demonstrate the ability to communicate in the English language as determined by regulations as recommended by the Council and approved by the Board;

(4) The applicant:

a. May not have been assessed any administrative penalties regarding the applicant's practice of acupuncture, including but not limited to fines, formal reprimands, license suspension or revocation (except for license suspension or revocation for nonpayment of license renewal fees) and probationary limitations; and

b. May not have entered into a consent agreement which contains conditions placed by a board or other authority on the applicant's professional conduct or practice, including the voluntary surrender of the applicant's license while under investigation for misconduct.

However, the Board may, after a hearing, waive the requirement of paragraph (a)(4)a. of this section if the administrative penalty prevents the issuance of a license;

(5) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of acupuncture with reasonable skill and safety;

(6) The applicant may not have been convicted of or may not have admitted under oath to having committed a crime substantially related to the practice of acupuncture. "Substantially related" means that the nature of the criminal conduct for which the person was convicted or to which the person admitted under oath has a direct bearing on the person's fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of acupuncture. The Board shall promulgate regulations specifically identifying the crimes which are substantially related to the practice of acupuncture;

(7) Meet any other qualifications that the Board establishes in regulations.

(b) Waiver of requirements. — The Acupuncture Advisory Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive any of the requirements of subsection (a) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing acupuncture in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare;

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service; and

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(c) License denial. — If it appears to the Board that an applicant has been intentionally fraudulent or that an applicant has intentionally submitted, or intentionally caused to be submitted, false information as part of the application process, the Board may not issue a license to the applicant and must report the incident of fraud or submitting false information to the Office of the Attorney General for further action.

(d) Temporary license. — The Executive Director of the Board, with the approval of a physician member of the Board, may issue a temporary permit to an applicant for licensure who has presented a completed application to the Board. A temporary permit issued under this subsection is valid for a period of not more than 90 days and may not be renewed. Only 1 temporary permit may be issued under this subsection.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board of Medical Licensure and Discipline that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, gross negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council may recommend and Board may take necessary action against an acupuncture practitioner who is unable to render acupuncture services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs including alcohol. Disciplinary action or other action taken against an acupuncture practitioner must be in accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter except that a hearing panel for a complaint against an acupuncture practitioner consists of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Acupuncture Advisory Council; and if no conflict exists, 1 of the 2 Acupuncture Advisory Council members shall be the Chair of the Acupuncture Advisory Council. The Chair of the hearing panel shall be 1 of the Council panel members.

(2)a. If the Board or the Acupuncture Advisory Council receives a formal or informal complaint concerning the activity of an acupuncture practitioner and the Board or Council members reasonably believe that the activity presents a clear and immediate danger to the public health, the Council may recommend that the Board issue an order temporarily suspending the acupuncture practitioner's license to practice pending a hearing. An order temporarily suspending a license to practice may not be issued by the Board, unless the acupuncture practitioner or the acupuncture practitioner's attorney received at least 24 hours' written or oral notice prior to the temporary suspension so that the acupuncture practitioner or the acupuncture practitioner's attorney can be heard in opposition to the proposed suspension, and unless at least 3 members of the Council and 7 members of the Board vote in favor of the temporary suspension. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended acupuncture practitioner requests a continuance of the hearing date. If the acupuncture practitioner requests a continuance, the order of temporary suspension remains in effect until the hearing panel convenes and a decision is rendered.

b. An acupuncture practitioner whose license to practice has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the acupuncture practitioner or sent by certified mail, return receipt requested, to the acupuncture practitioner's last known address.

c. An acupuncture practitioner whose license to practice has been temporarily suspended pursuant to this section may request an expedited hearing. The Council shall schedule the hearing on an expedited basis, provided that the Council receives the request within 5 calendar days from the date on which the acupuncture practitioner received notification of the decision of the Board, to temporarily suspend the acupuncture practitioner's license to practice.

d. As soon as possible after the issuance of an order temporarily suspending an acupuncture practitioner's license to practice pending a hearing, the Council Chair shall appoint a 3-member hearing panel consisting of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Acupuncture Advisory Council; and if no conflict exists, 1 of the 2 Acupuncture Advisory Council members shall be the Chair of the Acupuncture Advisory Council. The Chair of the hearing panel shall be 1 of the Council panel members. After notice to the acupuncture practitioner pursuant to paragraph (e)(2)b. of this section, the hearing panel shall convene within 60 days of the date of the issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If an acupuncture practitioner requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. The 3-member panel shall proceed to a hearing in accordance with the procedures set forth in § 1734 of this title and shall render a decision within 30 days of the hearing.

e. In addition to making findings of fact, the hearing panel shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board, pursuant to § 1734(g) of this title, deliberates and reaches conclusions of law based upon the findings of fact made by the hearing panel. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered by the hearing panel unless the suspended acupuncture practitioner requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 325, § 19; 78 Del. Laws, c. 44, §§ 20, 21.;

§ 1798A Procedure or action not described.

This subchapter governs the practice of acupuncture practitioners. If a procedure or action is not specifically prescribed in this subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of acupuncture practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;



§ 1798A. Procedure or action not described

This subchapter governs the practice of acupuncture practitioners. If a procedure or action is not specifically prescribed in this subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of acupuncture practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;



§ 1799. Fees; license renewal

The Division of Professional Regulation shall establish reasonable fees for licensing acupuncture practitioners and for biennial license renewal. A licensee, when renewing a license, shall provide documentation of continuing education related to acupuncture pursuant to the continuing education requirements for acupuncture practitioners established by the Acupuncture Advisory Council.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799A Current practitioners.

(a) Any acupuncture practitioner who is practicing in this State as of June 27, 2008, and has been doing so within the 12 months prior to June 27, 2008, shall be granted a license, provided they document the following:

(1) Completion of a course or evidence of passing an examination in clean needle technique; and

(2) The applicant demonstrates competence in performing acupuncture by meeting 1 of the following standards for education or training:

a. Graduation from a course of training of at least 1,800 hours in acupuncture, including 300 clinical hours, that is accredited by the ACAOM or found by the Council to be equivalent to a course approved by the ACAOM; or

b. Achievement of a diplomate in acupuncture from the NCCAOM or its equivalent organization, or achieve a passing score on an examination that is determined by the Board to be equivalent to the examination that is given by NCCAOM.

(b) Any acupuncture apprentice who was engaged in a study and training program that leads to certification as an acupuncturist by the NCCAOM, which was conducted in Delaware and was commenced a minimum of 6 months prior to June 27, 2008, and which was conducted by an acupuncturist residing and practicing in Delaware who is eligible for licensing under this subchapter, upon presenting their NCCAOM certification in acupuncture, shall be granted a license.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799B Exemptions.

(a) Acupuncture or supplemental techniques may be performed by a student, trainee or visiting teacher who is designated as a student, trainee or visiting teacher while participating in a course of study or training under supervision of a licensed acupuncturist in a program that the Council has recommended to the Board for approval. This includes continuing education programs and any acupuncture programs that are a recognized route to certification as an acupuncturist by the NCCAOM or any Board-approved agency.

(b) Any herbalist, retailer or other person who does not hold himself or herself out to be a licensed acupuncturist shall not be limited by this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799C Renewal.

Licenses must be renewed biennially and every licensee for renewal shall be required to complete continuing education credits as determined by regulation. The Board shall determine acceptable sources of continuing education credits as recommended by the Council.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799D Reciprocal licensing.

All applicants for reciprocal licensing must possess a current license in another state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799E Prohibited acts; penalties; enforcement.

(a) No person in this State shall use the title "licensed acupuncturist" or "L. Ac.", or use in connection with that person's name any letters, words or symbols indicating or implying that the person is a licensed acupuncturist, or advertise services under the description of "licensed acupuncturist", unless that person holds a license as an acupuncturist issued pursuant to this subchapter. Nothing in this subsection shall be construed to prevent a person from providing care or performing or advertising services within the scope of that person's license.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice acupuncture within the State or represents that the person is an acupuncture practitioner or knowingly allows himself or herself to be represented as an acupuncture practitioner shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Office of the Attorney General is charged with the enforcement of this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799F Acupuncture detoxification specialist (ADS); license required.

(a) An individual who is not licensed as an acupuncturist under this subchapter shall not practice as an acupuncture detoxification specialist using the National Acupuncture Detoxification Association (NADA) or equivalent organization's auricular point protocol for the purpose of treating alcoholism, nicotine dependency, substance abuse, or chemical dependency in the State without first obtaining a license issued by the Board upon the recommendation of the Council. Applications for licensure shall be upon written forms provided by the Council and Board and upon payment of a fee established by the Division of Professional Regulation. An applicant for a license to practice as an acupuncture detoxification specialist pursuant to the NADA or equivalent organization auricular point protocol in Delaware must meet the following criteria:

(1) Has successfully completed the NADA auricular point protocol training program or an equivalent training program satisfactory to the Council and Board for the treatment of alcoholism, nicotine dependency, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the NADA including instruction in clean needle technique;

(2) Maintains current certification from the NADA or an equivalent organization satisfactory to the Board that meets or exceeds the standards of training set by NADA;

(3) Must provide evidence of a current license or certificate in good standing in a healthcare related profession as approved by the Council and the Board. However, individuals providing evidence of NADA certification obtained prior to the date of the enactment of this legislation shall not be required to provide evidence of licensure or certification in a healthcare profession;

(4) Performs the auricular point protocol within a state, federal, or board approved alcohol, substance abuse, or chemical dependency program or other Council and Board approved healthcare setting; and

(5) Is in good standing as defined in § 1798(a)(4)-(7) of this title.

(b) Waiver of requirements. — The Acupuncture Advisory Council, by the affirmative vote of 3 of its members and with the approval of the Board, may waive any of the requirements of subsection (a) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as an acupuncture detoxification specialist in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a crime substantially related to the practice of acupuncture, more than 5 years have elapsed since the applicant has fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension. However, "sentence" does not include fines, restitution or community service, as long as the applicant is in substantial compliance with such fines, restitution and community service.

(c) ADS are prohibited from needling any body acupuncture points and may not advertise themselves as acupuncturists.

(d) ADS shall be subject to the disciplinary provisions of § 1798(e) of this title.

(e) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division and proof of current NADA or equivalent approved organization certification.

77 Del. Laws, c. 449, § 3.;



§ 1799A. Current practitioners

(a) Any acupuncture practitioner who is practicing in this State as of June 27, 2008, and has been doing so within the 12 months prior to June 27, 2008, shall be granted a license, provided they document the following:

(1) Completion of a course or evidence of passing an examination in clean needle technique; and

(2) The applicant demonstrates competence in performing acupuncture by meeting 1 of the following standards for education or training:

a. Graduation from a course of training of at least 1,800 hours in acupuncture, including 300 clinical hours, that is accredited by the ACAOM or found by the Council to be equivalent to a course approved by the ACAOM; or

b. Achievement of a diplomate in acupuncture from the NCCAOM or its equivalent organization, or achieve a passing score on an examination that is determined by the Board to be equivalent to the examination that is given by NCCAOM.

(b) Any acupuncture apprentice who was engaged in a study and training program that leads to certification as an acupuncturist by the NCCAOM, which was conducted in Delaware and was commenced a minimum of 6 months prior to June 27, 2008, and which was conducted by an acupuncturist residing and practicing in Delaware who is eligible for licensing under this subchapter, upon presenting their NCCAOM certification in acupuncture, shall be granted a license.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799B Exemptions.

(a) Acupuncture or supplemental techniques may be performed by a student, trainee or visiting teacher who is designated as a student, trainee or visiting teacher while participating in a course of study or training under supervision of a licensed acupuncturist in a program that the Council has recommended to the Board for approval. This includes continuing education programs and any acupuncture programs that are a recognized route to certification as an acupuncturist by the NCCAOM or any Board-approved agency.

(b) Any herbalist, retailer or other person who does not hold himself or herself out to be a licensed acupuncturist shall not be limited by this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799C Renewal.

Licenses must be renewed biennially and every licensee for renewal shall be required to complete continuing education credits as determined by regulation. The Board shall determine acceptable sources of continuing education credits as recommended by the Council.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799D Reciprocal licensing.

All applicants for reciprocal licensing must possess a current license in another state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799E Prohibited acts; penalties; enforcement.

(a) No person in this State shall use the title "licensed acupuncturist" or "L. Ac.", or use in connection with that person's name any letters, words or symbols indicating or implying that the person is a licensed acupuncturist, or advertise services under the description of "licensed acupuncturist", unless that person holds a license as an acupuncturist issued pursuant to this subchapter. Nothing in this subsection shall be construed to prevent a person from providing care or performing or advertising services within the scope of that person's license.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice acupuncture within the State or represents that the person is an acupuncture practitioner or knowingly allows himself or herself to be represented as an acupuncture practitioner shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Office of the Attorney General is charged with the enforcement of this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799F Acupuncture detoxification specialist (ADS); license required.

(a) An individual who is not licensed as an acupuncturist under this subchapter shall not practice as an acupuncture detoxification specialist using the National Acupuncture Detoxification Association (NADA) or equivalent organization's auricular point protocol for the purpose of treating alcoholism, nicotine dependency, substance abuse, or chemical dependency in the State without first obtaining a license issued by the Board upon the recommendation of the Council. Applications for licensure shall be upon written forms provided by the Council and Board and upon payment of a fee established by the Division of Professional Regulation. An applicant for a license to practice as an acupuncture detoxification specialist pursuant to the NADA or equivalent organization auricular point protocol in Delaware must meet the following criteria:

(1) Has successfully completed the NADA auricular point protocol training program or an equivalent training program satisfactory to the Council and Board for the treatment of alcoholism, nicotine dependency, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the NADA including instruction in clean needle technique;

(2) Maintains current certification from the NADA or an equivalent organization satisfactory to the Board that meets or exceeds the standards of training set by NADA;

(3) Must provide evidence of a current license or certificate in good standing in a healthcare related profession as approved by the Council and the Board. However, individuals providing evidence of NADA certification obtained prior to the date of the enactment of this legislation shall not be required to provide evidence of licensure or certification in a healthcare profession;

(4) Performs the auricular point protocol within a state, federal, or board approved alcohol, substance abuse, or chemical dependency program or other Council and Board approved healthcare setting; and

(5) Is in good standing as defined in § 1798(a)(4)-(7) of this title.

(b) Waiver of requirements. — The Acupuncture Advisory Council, by the affirmative vote of 3 of its members and with the approval of the Board, may waive any of the requirements of subsection (a) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as an acupuncture detoxification specialist in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a crime substantially related to the practice of acupuncture, more than 5 years have elapsed since the applicant has fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension. However, "sentence" does not include fines, restitution or community service, as long as the applicant is in substantial compliance with such fines, restitution and community service.

(c) ADS are prohibited from needling any body acupuncture points and may not advertise themselves as acupuncturists.

(d) ADS shall be subject to the disciplinary provisions of § 1798(e) of this title.

(e) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division and proof of current NADA or equivalent approved organization certification.

77 Del. Laws, c. 449, § 3.;



§ 1799B. Exemptions

(a) Acupuncture or supplemental techniques may be performed by a student, trainee or visiting teacher who is designated as a student, trainee or visiting teacher while participating in a course of study or training under supervision of a licensed acupuncturist in a program that the Council has recommended to the Board for approval. This includes continuing education programs and any acupuncture programs that are a recognized route to certification as an acupuncturist by the NCCAOM or any Board-approved agency.

(b) Any herbalist, retailer or other person who does not hold himself or herself out to be a licensed acupuncturist shall not be limited by this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799C Renewal.

Licenses must be renewed biennially and every licensee for renewal shall be required to complete continuing education credits as determined by regulation. The Board shall determine acceptable sources of continuing education credits as recommended by the Council.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799D Reciprocal licensing.

All applicants for reciprocal licensing must possess a current license in another state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799E Prohibited acts; penalties; enforcement.

(a) No person in this State shall use the title "licensed acupuncturist" or "L. Ac.", or use in connection with that person's name any letters, words or symbols indicating or implying that the person is a licensed acupuncturist, or advertise services under the description of "licensed acupuncturist", unless that person holds a license as an acupuncturist issued pursuant to this subchapter. Nothing in this subsection shall be construed to prevent a person from providing care or performing or advertising services within the scope of that person's license.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice acupuncture within the State or represents that the person is an acupuncture practitioner or knowingly allows himself or herself to be represented as an acupuncture practitioner shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Office of the Attorney General is charged with the enforcement of this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799F Acupuncture detoxification specialist (ADS); license required.

(a) An individual who is not licensed as an acupuncturist under this subchapter shall not practice as an acupuncture detoxification specialist using the National Acupuncture Detoxification Association (NADA) or equivalent organization's auricular point protocol for the purpose of treating alcoholism, nicotine dependency, substance abuse, or chemical dependency in the State without first obtaining a license issued by the Board upon the recommendation of the Council. Applications for licensure shall be upon written forms provided by the Council and Board and upon payment of a fee established by the Division of Professional Regulation. An applicant for a license to practice as an acupuncture detoxification specialist pursuant to the NADA or equivalent organization auricular point protocol in Delaware must meet the following criteria:

(1) Has successfully completed the NADA auricular point protocol training program or an equivalent training program satisfactory to the Council and Board for the treatment of alcoholism, nicotine dependency, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the NADA including instruction in clean needle technique;

(2) Maintains current certification from the NADA or an equivalent organization satisfactory to the Board that meets or exceeds the standards of training set by NADA;

(3) Must provide evidence of a current license or certificate in good standing in a healthcare related profession as approved by the Council and the Board. However, individuals providing evidence of NADA certification obtained prior to the date of the enactment of this legislation shall not be required to provide evidence of licensure or certification in a healthcare profession;

(4) Performs the auricular point protocol within a state, federal, or board approved alcohol, substance abuse, or chemical dependency program or other Council and Board approved healthcare setting; and

(5) Is in good standing as defined in § 1798(a)(4)-(7) of this title.

(b) Waiver of requirements. — The Acupuncture Advisory Council, by the affirmative vote of 3 of its members and with the approval of the Board, may waive any of the requirements of subsection (a) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as an acupuncture detoxification specialist in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a crime substantially related to the practice of acupuncture, more than 5 years have elapsed since the applicant has fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension. However, "sentence" does not include fines, restitution or community service, as long as the applicant is in substantial compliance with such fines, restitution and community service.

(c) ADS are prohibited from needling any body acupuncture points and may not advertise themselves as acupuncturists.

(d) ADS shall be subject to the disciplinary provisions of § 1798(e) of this title.

(e) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division and proof of current NADA or equivalent approved organization certification.

77 Del. Laws, c. 449, § 3.;



§ 1799C. Renewal

Licenses must be renewed biennially and every licensee for renewal shall be required to complete continuing education credits as determined by regulation. The Board shall determine acceptable sources of continuing education credits as recommended by the Council.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799D Reciprocal licensing.

All applicants for reciprocal licensing must possess a current license in another state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799E Prohibited acts; penalties; enforcement.

(a) No person in this State shall use the title "licensed acupuncturist" or "L. Ac.", or use in connection with that person's name any letters, words or symbols indicating or implying that the person is a licensed acupuncturist, or advertise services under the description of "licensed acupuncturist", unless that person holds a license as an acupuncturist issued pursuant to this subchapter. Nothing in this subsection shall be construed to prevent a person from providing care or performing or advertising services within the scope of that person's license.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice acupuncture within the State or represents that the person is an acupuncture practitioner or knowingly allows himself or herself to be represented as an acupuncture practitioner shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Office of the Attorney General is charged with the enforcement of this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799F Acupuncture detoxification specialist (ADS); license required.

(a) An individual who is not licensed as an acupuncturist under this subchapter shall not practice as an acupuncture detoxification specialist using the National Acupuncture Detoxification Association (NADA) or equivalent organization's auricular point protocol for the purpose of treating alcoholism, nicotine dependency, substance abuse, or chemical dependency in the State without first obtaining a license issued by the Board upon the recommendation of the Council. Applications for licensure shall be upon written forms provided by the Council and Board and upon payment of a fee established by the Division of Professional Regulation. An applicant for a license to practice as an acupuncture detoxification specialist pursuant to the NADA or equivalent organization auricular point protocol in Delaware must meet the following criteria:

(1) Has successfully completed the NADA auricular point protocol training program or an equivalent training program satisfactory to the Council and Board for the treatment of alcoholism, nicotine dependency, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the NADA including instruction in clean needle technique;

(2) Maintains current certification from the NADA or an equivalent organization satisfactory to the Board that meets or exceeds the standards of training set by NADA;

(3) Must provide evidence of a current license or certificate in good standing in a healthcare related profession as approved by the Council and the Board. However, individuals providing evidence of NADA certification obtained prior to the date of the enactment of this legislation shall not be required to provide evidence of licensure or certification in a healthcare profession;

(4) Performs the auricular point protocol within a state, federal, or board approved alcohol, substance abuse, or chemical dependency program or other Council and Board approved healthcare setting; and

(5) Is in good standing as defined in § 1798(a)(4)-(7) of this title.

(b) Waiver of requirements. — The Acupuncture Advisory Council, by the affirmative vote of 3 of its members and with the approval of the Board, may waive any of the requirements of subsection (a) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as an acupuncture detoxification specialist in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a crime substantially related to the practice of acupuncture, more than 5 years have elapsed since the applicant has fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension. However, "sentence" does not include fines, restitution or community service, as long as the applicant is in substantial compliance with such fines, restitution and community service.

(c) ADS are prohibited from needling any body acupuncture points and may not advertise themselves as acupuncturists.

(d) ADS shall be subject to the disciplinary provisions of § 1798(e) of this title.

(e) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division and proof of current NADA or equivalent approved organization certification.

77 Del. Laws, c. 449, § 3.;



§ 1799D. Reciprocal licensing

All applicants for reciprocal licensing must possess a current license in another state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

76 Del. Laws, c. 261, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799E Prohibited acts; penalties; enforcement.

(a) No person in this State shall use the title "licensed acupuncturist" or "L. Ac.", or use in connection with that person's name any letters, words or symbols indicating or implying that the person is a licensed acupuncturist, or advertise services under the description of "licensed acupuncturist", unless that person holds a license as an acupuncturist issued pursuant to this subchapter. Nothing in this subsection shall be construed to prevent a person from providing care or performing or advertising services within the scope of that person's license.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice acupuncture within the State or represents that the person is an acupuncture practitioner or knowingly allows himself or herself to be represented as an acupuncture practitioner shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Office of the Attorney General is charged with the enforcement of this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799F Acupuncture detoxification specialist (ADS); license required.

(a) An individual who is not licensed as an acupuncturist under this subchapter shall not practice as an acupuncture detoxification specialist using the National Acupuncture Detoxification Association (NADA) or equivalent organization's auricular point protocol for the purpose of treating alcoholism, nicotine dependency, substance abuse, or chemical dependency in the State without first obtaining a license issued by the Board upon the recommendation of the Council. Applications for licensure shall be upon written forms provided by the Council and Board and upon payment of a fee established by the Division of Professional Regulation. An applicant for a license to practice as an acupuncture detoxification specialist pursuant to the NADA or equivalent organization auricular point protocol in Delaware must meet the following criteria:

(1) Has successfully completed the NADA auricular point protocol training program or an equivalent training program satisfactory to the Council and Board for the treatment of alcoholism, nicotine dependency, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the NADA including instruction in clean needle technique;

(2) Maintains current certification from the NADA or an equivalent organization satisfactory to the Board that meets or exceeds the standards of training set by NADA;

(3) Must provide evidence of a current license or certificate in good standing in a healthcare related profession as approved by the Council and the Board. However, individuals providing evidence of NADA certification obtained prior to the date of the enactment of this legislation shall not be required to provide evidence of licensure or certification in a healthcare profession;

(4) Performs the auricular point protocol within a state, federal, or board approved alcohol, substance abuse, or chemical dependency program or other Council and Board approved healthcare setting; and

(5) Is in good standing as defined in § 1798(a)(4)-(7) of this title.

(b) Waiver of requirements. — The Acupuncture Advisory Council, by the affirmative vote of 3 of its members and with the approval of the Board, may waive any of the requirements of subsection (a) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as an acupuncture detoxification specialist in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a crime substantially related to the practice of acupuncture, more than 5 years have elapsed since the applicant has fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension. However, "sentence" does not include fines, restitution or community service, as long as the applicant is in substantial compliance with such fines, restitution and community service.

(c) ADS are prohibited from needling any body acupuncture points and may not advertise themselves as acupuncturists.

(d) ADS shall be subject to the disciplinary provisions of § 1798(e) of this title.

(e) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division and proof of current NADA or equivalent approved organization certification.

77 Del. Laws, c. 449, § 3.;



§ 1799E. Prohibited acts; penalties; enforcement

(a) No person in this State shall use the title "licensed acupuncturist" or "L. Ac.", or use in connection with that person's name any letters, words or symbols indicating or implying that the person is a licensed acupuncturist, or advertise services under the description of "licensed acupuncturist", unless that person holds a license as an acupuncturist issued pursuant to this subchapter. Nothing in this subsection shall be construed to prevent a person from providing care or performing or advertising services within the scope of that person's license.

(b) A person who, contrary to the provisions of this subchapter, practices or attempts to practice acupuncture within the State or represents that the person is an acupuncture practitioner or knowingly allows himself or herself to be represented as an acupuncture practitioner shall be fined not less than $500 nor more than $2,000 or imprisoned not more than 1 year, or both.

(c) The Office of the Attorney General is charged with the enforcement of this subchapter.

76 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 101, § 1.;

§ 1799F Acupuncture detoxification specialist (ADS); license required.

(a) An individual who is not licensed as an acupuncturist under this subchapter shall not practice as an acupuncture detoxification specialist using the National Acupuncture Detoxification Association (NADA) or equivalent organization's auricular point protocol for the purpose of treating alcoholism, nicotine dependency, substance abuse, or chemical dependency in the State without first obtaining a license issued by the Board upon the recommendation of the Council. Applications for licensure shall be upon written forms provided by the Council and Board and upon payment of a fee established by the Division of Professional Regulation. An applicant for a license to practice as an acupuncture detoxification specialist pursuant to the NADA or equivalent organization auricular point protocol in Delaware must meet the following criteria:

(1) Has successfully completed the NADA auricular point protocol training program or an equivalent training program satisfactory to the Council and Board for the treatment of alcoholism, nicotine dependency, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the NADA including instruction in clean needle technique;

(2) Maintains current certification from the NADA or an equivalent organization satisfactory to the Board that meets or exceeds the standards of training set by NADA;

(3) Must provide evidence of a current license or certificate in good standing in a healthcare related profession as approved by the Council and the Board. However, individuals providing evidence of NADA certification obtained prior to the date of the enactment of this legislation shall not be required to provide evidence of licensure or certification in a healthcare profession;

(4) Performs the auricular point protocol within a state, federal, or board approved alcohol, substance abuse, or chemical dependency program or other Council and Board approved healthcare setting; and

(5) Is in good standing as defined in § 1798(a)(4)-(7) of this title.

(b) Waiver of requirements. — The Acupuncture Advisory Council, by the affirmative vote of 3 of its members and with the approval of the Board, may waive any of the requirements of subsection (a) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as an acupuncture detoxification specialist in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a crime substantially related to the practice of acupuncture, more than 5 years have elapsed since the applicant has fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension. However, "sentence" does not include fines, restitution or community service, as long as the applicant is in substantial compliance with such fines, restitution and community service.

(c) ADS are prohibited from needling any body acupuncture points and may not advertise themselves as acupuncturists.

(d) ADS shall be subject to the disciplinary provisions of § 1798(e) of this title.

(e) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division and proof of current NADA or equivalent approved organization certification.

77 Del. Laws, c. 449, § 3.;



§ 1799F. Acupuncture detoxification specialist (ADS); license required

(a) An individual who is not licensed as an acupuncturist under this subchapter shall not practice as an acupuncture detoxification specialist using the National Acupuncture Detoxification Association (NADA) or equivalent organization's auricular point protocol for the purpose of treating alcoholism, nicotine dependency, substance abuse, or chemical dependency in the State without first obtaining a license issued by the Board upon the recommendation of the Council. Applications for licensure shall be upon written forms provided by the Council and Board and upon payment of a fee established by the Division of Professional Regulation. An applicant for a license to practice as an acupuncture detoxification specialist pursuant to the NADA or equivalent organization auricular point protocol in Delaware must meet the following criteria:

(1) Has successfully completed the NADA auricular point protocol training program or an equivalent training program satisfactory to the Council and Board for the treatment of alcoholism, nicotine dependency, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the NADA including instruction in clean needle technique;

(2) Maintains current certification from the NADA or an equivalent organization satisfactory to the Board that meets or exceeds the standards of training set by NADA;

(3) Must provide evidence of a current license or certificate in good standing in a healthcare related profession as approved by the Council and the Board. However, individuals providing evidence of NADA certification obtained prior to the date of the enactment of this legislation shall not be required to provide evidence of licensure or certification in a healthcare profession;

(4) Performs the auricular point protocol within a state, federal, or board approved alcohol, substance abuse, or chemical dependency program or other Council and Board approved healthcare setting; and

(5) Is in good standing as defined in § 1798(a)(4)-(7) of this title.

(b) Waiver of requirements. — The Acupuncture Advisory Council, by the affirmative vote of 3 of its members and with the approval of the Board, may waive any of the requirements of subsection (a) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as an acupuncture detoxification specialist in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a crime substantially related to the practice of acupuncture, more than 5 years have elapsed since the applicant has fully discharged all imposed sentences. As used herein, the term "sentence" includes, but is not limited to, all periods of modification of a sentence, probation, parole or suspension. However, "sentence" does not include fines, restitution or community service, as long as the applicant is in substantial compliance with such fines, restitution and community service.

(c) ADS are prohibited from needling any body acupuncture points and may not advertise themselves as acupuncturists.

(d) ADS shall be subject to the disciplinary provisions of § 1798(e) of this title.

(e) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division and proof of current NADA or equivalent approved organization certification.

77 Del. Laws, c. 449, § 3.;






Subchapter XI Genetic Counselors

§ 1799G. Statement of purpose

The intent of the General Assembly in enacting this subchapter is to establish minimum standards of education, experience and examination for professional genetic counselors so that the public can readily identify those who meet these minimum standards. In enacting this subchapter the General Assembly intends to provide a licensure process for professional genetic counselors, a scope of practice for genetic counselor services, and to establish "licensed genetic counselor" as the state-recognized legal title for professional genetic counselors. It is also the intent of the General Assembly in enacting this subchapter to assure consumers the right to choose from whom they receive information and advice. Recognition of these goals will protect the health of the public by broadening access to appropriate genetic counseling.

77 Del. Laws, c. 317, § 1.;

§ 1799H Definitions.

As used in this subchapter:

(1) "ABGC" shall mean the American Board of Genetic Counseling or an organization that is recognized as equivalent.

(2) "ABMG" shall mean the American Board of Medical Genetics or an organization that is recognized as equivalent.

(3) "Active candidate status" or "ACS" shall be conveyed by the ABGC.

(4) "Board" shall mean the Board of Medical Licensure and Discipline.

(5) "Genetic counselor" means an individual who engages in the competent practice of genetic counseling.

(6) "L.G.C." shall be the abbreviation for the title "licensed genetic counselor".

(7) "License" shall mean any document which indicates that a person is currently licensed by the Board of Medical Licensure and Discipline to practice genetic counseling.

(8) "NSGC" means the National Society of Genetic Counselors or an organization that is recognized as equivalent

(9) The "practice of genetic counseling" shall include any or all of the following activities:

a. Obtaining and interpreting individual, family and medical development histories;

b. Determining the mode of inheritance and risk of transmission of genetic conditions;

c. Discussing the inheritance, features, natural history, means of diagnosis;

d. Identifying, coordinating and explaining genetic laboratory tests and other diagnostic studies; provided however, that if in the course of providing a genetic counseling service to any client, a genetic counselor finds any indication of disease or condition that requires medical assessment, the genetic counselor shall refer a client to a physician licensed to practice medicine;

e. Assessing psychosocial factors, recognizing social, educational, and cultural issues;

f. Evaluating the client's or family's responses to the condition or risk of recurrence and provide client-centered counseling and anticipatory guidance;

g. Communicating genetic information to clients in an understandable manner;

h. Facilitating informed decision making about testing and management alternatives;

i. Identifying and effectively utilizing community resources that provide medical, educational, financial, and psychosocial support and advocacy; and

j. Providing accurate written documentation of medical, genetic, and counseling information for families and health care professionals.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799I Genetic Counselor Advisory Council.

(a) The Genetic Counselor Advisory Council (Council) consists of 5 voting members, and 1 ex officio member. The 5 voting members shall consist of 1 physician member of the Board of Medical Licensure and Discipline and 4 Council members licensed and trained as genetic counselors who have been primarily employed in the practice of genetic counseling in this State for at least 3 years immediately prior to appointment. The ex officio member shall be a Delaware physician who has expertise in genetic counseling. The Council may elect officers as necessary.

(b) Each Council member is appointed by the Board of Medical Licensure and Discipline for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a Council member whose term of office has expired remains eligible to participate in Council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. The members of the Council are to be compensated at an appropriate and reasonable level as determined by the Division of Professional Regulation and may be reimbursed for meeting-related travel expenses at the State's current approved rate. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of genetic counselors.

(c) The Council shall promulgate rules and regulations governing the practice of genetic counseling, after public hearing and subject to the approval of the Board of Medical Licensure and Discipline. The Board must approve or reject proposed rules or regulations submitted to it by the Council within 60 days. If the Board fails to approve or reject the proposed rules or regulations within 60 days, the proposed rules or regulations are deemed to be approved by the Board.

(d) The Council shall meet quarterly, and at such other times as license applications are pending and evaluate the credentials of all persons applying for a license as a licensed genetic counselor in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter. The Council shall present to the Board the names of individuals qualified to be licensed and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations. The Board shall approve or reject these recommendations within a reasonable time period.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board of Medical Licensure and Discipline that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council may recommend and Board may take necessary action against a genetic counselor who is unable to render services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs including alcohol. Disciplinary action or other action taken against a genetic counselor must be accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter except that a hearing panel for a complaint against a genetic counselor consists of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members.

(2)a. If the Board or the Council receives a formal or informal complaint concerning the activity of a genetic counselor and the Board or Council members reasonably believe that the activity presents a clear and immediate danger to the public health, the Council may recommend that the Board issue an order temporarily suspending the genetic counselor's license to practice, pending a hearing. An order temporarily suspending a license to practice may not be issued by the Board, unless the genetic counselor or the genetic counselor's attorney received at least 24 hours' written or oral notice prior to the temporary suspension so that the genetic counselor or the genetic counselor's attorney can be heard in opposition to the proposed suspension, and unless at least 3 members of the Council and 7 members of the Board vote in favor of the temporary suspension. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended genetic counselor requests a continuance of the hearing date. If the genetic counselor requests a continuance, the order of temporary suspension remains in effect until the hearing panel convenes and a decision is rendered.

b. A genetic counselor whose license to practice has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the genetic counselor or sent by certified mail, return receipt requested, to the genetic counselor's last known address.

c. A genetic counselor whose license to practice has been temporarily suspended pursuant to this section may request an expedited hearing. The Council shall schedule the hearing on an expedited basis, provided that the Council receives the request within 5 calendar days from the date on which the genetic counselor received notification of the decision of the Board, to temporarily suspend the genetic counselor's license to practice.

d. As soon as possible after the issuance of an order temporarily suspending a genetic counselor's license to practice pending a hearing, the Council Chair shall appoint a 3-member hearing panel consisting of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members. After notice to the genetic counselor pursuant to paragraph (e)(2)b. of this section, the hearing panel shall convene within 60 days of the date of issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If a genetic counselor requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. The 3-member panel shall proceed to a hearing in accordance with the procedures set forth in § 1734 of this title and shall render a decision within 30 days of the hearing.

e. In addition to making findings of fact, the hearing panel shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board, pursuant to § 1734(g) of this title, deliberates and reaches conclusions of law based upon the findings of fact made by the hearing panel. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered by the hearing panel unless the suspended genetic counselor requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

(f) The Council shall refer all complaints from practitioners and from the public to the Board.

77 Del. Laws, c. 317, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 325, § 19; 78 Del. Laws, c. 139, § 2.;

§ 1799J Licensure.

(a) An applicant who is applying for licensure under this subchapter shall:

(1) Provide satisfactory evidence of having certification as a:

a. Genetic counselor by the ABGC or ABMG; or

b. Medical geneticist by the ABMG

(2) Submit an application prescribed by the Council.

(3) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(4) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of genetic counseling with reasonable skill and safety.

(b) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799P of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of genetic counseling, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(c) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive any of the requirements of subsection (b) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a genetic counselor in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare;

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service; and

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 44, §§ 22, 23.;

§ 1799K Provisional license.

(a) The Board may issue a provisional license to practice genetic counseling to a candidate for licensure who has been granted active candidate status by the ABGC, provided the candidate meets the other qualifications for licensure listed in § 1799J of this title.

(b) The provisional license shall be valid for up to 1 year from the date it was issued, and may be renewed for 1 additional year if the applicant fails the certification examination. The provisional license automatically expires:

(1) When the applicant is issued a license; or

(2) On the expiration date printed on the provisional license; or

(3) Upon notice of the second failure of the certification examination.

(c) An application for extension of a provisional license must be signed by the applicant's supervisor. A genetic counselor working under a provisional license must be under the general supervision of a licensed genetic counselor or a licensed physician. If a candidate fails to pass the exam 2 times within this provision, they may reapply for provisional licensure after regaining active candidate status by the ABGC or another organization acceptable to the Board. The Board may establish in its rules additional requirements relating to provisional licensure.

77 Del. Laws, c. 317, § 1.;

§ 1799L Reciprocity.

An applicant for licensure by reciprocity must possess a current license in a state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

77 Del. Laws, c. 317, § 1.;

§ 1799M Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of their license.

77 Del. Laws, c. 317, § 1.;

§ 1799N Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing genetic counselors and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a genetic counselor and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799M of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

77 Del. Laws, c. 317, § 1.;

§ 1799O Licensure required.

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799H. Definitions

As used in this subchapter:

(1) "ABGC" shall mean the American Board of Genetic Counseling or an organization that is recognized as equivalent.

(2) "ABMG" shall mean the American Board of Medical Genetics or an organization that is recognized as equivalent.

(3) "Active candidate status" or "ACS" shall be conveyed by the ABGC.

(4) "Board" shall mean the Board of Medical Licensure and Discipline.

(5) "Genetic counselor" means an individual who engages in the competent practice of genetic counseling.

(6) "L.G.C." shall be the abbreviation for the title "licensed genetic counselor".

(7) "License" shall mean any document which indicates that a person is currently licensed by the Board of Medical Licensure and Discipline to practice genetic counseling.

(8) "NSGC" means the National Society of Genetic Counselors or an organization that is recognized as equivalent

(9) The "practice of genetic counseling" shall include any or all of the following activities:

a. Obtaining and interpreting individual, family and medical development histories;

b. Determining the mode of inheritance and risk of transmission of genetic conditions;

c. Discussing the inheritance, features, natural history, means of diagnosis;

d. Identifying, coordinating and explaining genetic laboratory tests and other diagnostic studies; provided however, that if in the course of providing a genetic counseling service to any client, a genetic counselor finds any indication of disease or condition that requires medical assessment, the genetic counselor shall refer a client to a physician licensed to practice medicine;

e. Assessing psychosocial factors, recognizing social, educational, and cultural issues;

f. Evaluating the client's or family's responses to the condition or risk of recurrence and provide client-centered counseling and anticipatory guidance;

g. Communicating genetic information to clients in an understandable manner;

h. Facilitating informed decision making about testing and management alternatives;

i. Identifying and effectively utilizing community resources that provide medical, educational, financial, and psychosocial support and advocacy; and

j. Providing accurate written documentation of medical, genetic, and counseling information for families and health care professionals.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799I Genetic Counselor Advisory Council.

(a) The Genetic Counselor Advisory Council (Council) consists of 5 voting members, and 1 ex officio member. The 5 voting members shall consist of 1 physician member of the Board of Medical Licensure and Discipline and 4 Council members licensed and trained as genetic counselors who have been primarily employed in the practice of genetic counseling in this State for at least 3 years immediately prior to appointment. The ex officio member shall be a Delaware physician who has expertise in genetic counseling. The Council may elect officers as necessary.

(b) Each Council member is appointed by the Board of Medical Licensure and Discipline for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a Council member whose term of office has expired remains eligible to participate in Council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. The members of the Council are to be compensated at an appropriate and reasonable level as determined by the Division of Professional Regulation and may be reimbursed for meeting-related travel expenses at the State's current approved rate. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of genetic counselors.

(c) The Council shall promulgate rules and regulations governing the practice of genetic counseling, after public hearing and subject to the approval of the Board of Medical Licensure and Discipline. The Board must approve or reject proposed rules or regulations submitted to it by the Council within 60 days. If the Board fails to approve or reject the proposed rules or regulations within 60 days, the proposed rules or regulations are deemed to be approved by the Board.

(d) The Council shall meet quarterly, and at such other times as license applications are pending and evaluate the credentials of all persons applying for a license as a licensed genetic counselor in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter. The Council shall present to the Board the names of individuals qualified to be licensed and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations. The Board shall approve or reject these recommendations within a reasonable time period.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board of Medical Licensure and Discipline that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council may recommend and Board may take necessary action against a genetic counselor who is unable to render services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs including alcohol. Disciplinary action or other action taken against a genetic counselor must be accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter except that a hearing panel for a complaint against a genetic counselor consists of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members.

(2)a. If the Board or the Council receives a formal or informal complaint concerning the activity of a genetic counselor and the Board or Council members reasonably believe that the activity presents a clear and immediate danger to the public health, the Council may recommend that the Board issue an order temporarily suspending the genetic counselor's license to practice, pending a hearing. An order temporarily suspending a license to practice may not be issued by the Board, unless the genetic counselor or the genetic counselor's attorney received at least 24 hours' written or oral notice prior to the temporary suspension so that the genetic counselor or the genetic counselor's attorney can be heard in opposition to the proposed suspension, and unless at least 3 members of the Council and 7 members of the Board vote in favor of the temporary suspension. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended genetic counselor requests a continuance of the hearing date. If the genetic counselor requests a continuance, the order of temporary suspension remains in effect until the hearing panel convenes and a decision is rendered.

b. A genetic counselor whose license to practice has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the genetic counselor or sent by certified mail, return receipt requested, to the genetic counselor's last known address.

c. A genetic counselor whose license to practice has been temporarily suspended pursuant to this section may request an expedited hearing. The Council shall schedule the hearing on an expedited basis, provided that the Council receives the request within 5 calendar days from the date on which the genetic counselor received notification of the decision of the Board, to temporarily suspend the genetic counselor's license to practice.

d. As soon as possible after the issuance of an order temporarily suspending a genetic counselor's license to practice pending a hearing, the Council Chair shall appoint a 3-member hearing panel consisting of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members. After notice to the genetic counselor pursuant to paragraph (e)(2)b. of this section, the hearing panel shall convene within 60 days of the date of issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If a genetic counselor requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. The 3-member panel shall proceed to a hearing in accordance with the procedures set forth in § 1734 of this title and shall render a decision within 30 days of the hearing.

e. In addition to making findings of fact, the hearing panel shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board, pursuant to § 1734(g) of this title, deliberates and reaches conclusions of law based upon the findings of fact made by the hearing panel. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered by the hearing panel unless the suspended genetic counselor requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

(f) The Council shall refer all complaints from practitioners and from the public to the Board.

77 Del. Laws, c. 317, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 325, § 19; 78 Del. Laws, c. 139, § 2.;

§ 1799J Licensure.

(a) An applicant who is applying for licensure under this subchapter shall:

(1) Provide satisfactory evidence of having certification as a:

a. Genetic counselor by the ABGC or ABMG; or

b. Medical geneticist by the ABMG

(2) Submit an application prescribed by the Council.

(3) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(4) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of genetic counseling with reasonable skill and safety.

(b) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799P of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of genetic counseling, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(c) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive any of the requirements of subsection (b) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a genetic counselor in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare;

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service; and

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 44, §§ 22, 23.;

§ 1799K Provisional license.

(a) The Board may issue a provisional license to practice genetic counseling to a candidate for licensure who has been granted active candidate status by the ABGC, provided the candidate meets the other qualifications for licensure listed in § 1799J of this title.

(b) The provisional license shall be valid for up to 1 year from the date it was issued, and may be renewed for 1 additional year if the applicant fails the certification examination. The provisional license automatically expires:

(1) When the applicant is issued a license; or

(2) On the expiration date printed on the provisional license; or

(3) Upon notice of the second failure of the certification examination.

(c) An application for extension of a provisional license must be signed by the applicant's supervisor. A genetic counselor working under a provisional license must be under the general supervision of a licensed genetic counselor or a licensed physician. If a candidate fails to pass the exam 2 times within this provision, they may reapply for provisional licensure after regaining active candidate status by the ABGC or another organization acceptable to the Board. The Board may establish in its rules additional requirements relating to provisional licensure.

77 Del. Laws, c. 317, § 1.;

§ 1799L Reciprocity.

An applicant for licensure by reciprocity must possess a current license in a state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

77 Del. Laws, c. 317, § 1.;

§ 1799M Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of their license.

77 Del. Laws, c. 317, § 1.;

§ 1799N Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing genetic counselors and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a genetic counselor and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799M of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

77 Del. Laws, c. 317, § 1.;

§ 1799O Licensure required.

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799I. Genetic Counselor Advisory Council

(a) The Genetic Counselor Advisory Council (Council) consists of 5 voting members, and 1 ex officio member. The 5 voting members shall consist of 1 physician member of the Board of Medical Licensure and Discipline and 4 Council members licensed and trained as genetic counselors who have been primarily employed in the practice of genetic counseling in this State for at least 3 years immediately prior to appointment. The ex officio member shall be a Delaware physician who has expertise in genetic counseling. The Council may elect officers as necessary.

(b) Each Council member is appointed by the Board of Medical Licensure and Discipline for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a Council member whose term of office has expired remains eligible to participate in Council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. The members of the Council are to be compensated at an appropriate and reasonable level as determined by the Division of Professional Regulation and may be reimbursed for meeting-related travel expenses at the State's current approved rate. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of genetic counselors.

(c) The Council shall promulgate rules and regulations governing the practice of genetic counseling, after public hearing and subject to the approval of the Board of Medical Licensure and Discipline. The Board must approve or reject proposed rules or regulations submitted to it by the Council within 60 days. If the Board fails to approve or reject the proposed rules or regulations within 60 days, the proposed rules or regulations are deemed to be approved by the Board.

(d) The Council shall meet quarterly, and at such other times as license applications are pending and evaluate the credentials of all persons applying for a license as a licensed genetic counselor in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter. The Council shall present to the Board the names of individuals qualified to be licensed and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations. The Board shall approve or reject these recommendations within a reasonable time period.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board of Medical Licensure and Discipline that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council may recommend and Board may take necessary action against a genetic counselor who is unable to render services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs including alcohol. Disciplinary action or other action taken against a genetic counselor must be accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter except that a hearing panel for a complaint against a genetic counselor consists of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members.

(2)a. If the Board or the Council receives a formal or informal complaint concerning the activity of a genetic counselor and the Board or Council members reasonably believe that the activity presents a clear and immediate danger to the public health, the Council may recommend that the Board issue an order temporarily suspending the genetic counselor's license to practice, pending a hearing. An order temporarily suspending a license to practice may not be issued by the Board, unless the genetic counselor or the genetic counselor's attorney received at least 24 hours' written or oral notice prior to the temporary suspension so that the genetic counselor or the genetic counselor's attorney can be heard in opposition to the proposed suspension, and unless at least 3 members of the Council and 7 members of the Board vote in favor of the temporary suspension. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended genetic counselor requests a continuance of the hearing date. If the genetic counselor requests a continuance, the order of temporary suspension remains in effect until the hearing panel convenes and a decision is rendered.

b. A genetic counselor whose license to practice has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the genetic counselor or sent by certified mail, return receipt requested, to the genetic counselor's last known address.

c. A genetic counselor whose license to practice has been temporarily suspended pursuant to this section may request an expedited hearing. The Council shall schedule the hearing on an expedited basis, provided that the Council receives the request within 5 calendar days from the date on which the genetic counselor received notification of the decision of the Board, to temporarily suspend the genetic counselor's license to practice.

d. As soon as possible after the issuance of an order temporarily suspending a genetic counselor's license to practice pending a hearing, the Council Chair shall appoint a 3-member hearing panel consisting of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members. After notice to the genetic counselor pursuant to paragraph (e)(2)b. of this section, the hearing panel shall convene within 60 days of the date of issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If a genetic counselor requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. The 3-member panel shall proceed to a hearing in accordance with the procedures set forth in § 1734 of this title and shall render a decision within 30 days of the hearing.

e. In addition to making findings of fact, the hearing panel shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board, pursuant to § 1734(g) of this title, deliberates and reaches conclusions of law based upon the findings of fact made by the hearing panel. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered by the hearing panel unless the suspended genetic counselor requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

(f) The Council shall refer all complaints from practitioners and from the public to the Board.

77 Del. Laws, c. 317, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 325, § 19; 78 Del. Laws, c. 139, § 2.;

§ 1799J Licensure.

(a) An applicant who is applying for licensure under this subchapter shall:

(1) Provide satisfactory evidence of having certification as a:

a. Genetic counselor by the ABGC or ABMG; or

b. Medical geneticist by the ABMG

(2) Submit an application prescribed by the Council.

(3) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(4) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of genetic counseling with reasonable skill and safety.

(b) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799P of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of genetic counseling, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(c) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive any of the requirements of subsection (b) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a genetic counselor in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare;

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service; and

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 44, §§ 22, 23.;

§ 1799K Provisional license.

(a) The Board may issue a provisional license to practice genetic counseling to a candidate for licensure who has been granted active candidate status by the ABGC, provided the candidate meets the other qualifications for licensure listed in § 1799J of this title.

(b) The provisional license shall be valid for up to 1 year from the date it was issued, and may be renewed for 1 additional year if the applicant fails the certification examination. The provisional license automatically expires:

(1) When the applicant is issued a license; or

(2) On the expiration date printed on the provisional license; or

(3) Upon notice of the second failure of the certification examination.

(c) An application for extension of a provisional license must be signed by the applicant's supervisor. A genetic counselor working under a provisional license must be under the general supervision of a licensed genetic counselor or a licensed physician. If a candidate fails to pass the exam 2 times within this provision, they may reapply for provisional licensure after regaining active candidate status by the ABGC or another organization acceptable to the Board. The Board may establish in its rules additional requirements relating to provisional licensure.

77 Del. Laws, c. 317, § 1.;

§ 1799L Reciprocity.

An applicant for licensure by reciprocity must possess a current license in a state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

77 Del. Laws, c. 317, § 1.;

§ 1799M Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of their license.

77 Del. Laws, c. 317, § 1.;

§ 1799N Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing genetic counselors and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a genetic counselor and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799M of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

77 Del. Laws, c. 317, § 1.;

§ 1799O Licensure required.

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799J. Licensure

(a) An applicant who is applying for licensure under this subchapter shall:

(1) Provide satisfactory evidence of having certification as a:

a. Genetic counselor by the ABGC or ABMG; or

b. Medical geneticist by the ABMG

(2) Submit an application prescribed by the Council.

(3) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(4) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of genetic counseling with reasonable skill and safety.

(b) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799P of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of genetic counseling, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(c) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive any of the requirements of subsection (b) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a genetic counselor in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare;

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service; and

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1; 78 Del. Laws, c. 44, §§ 22, 23.;

§ 1799K Provisional license.

(a) The Board may issue a provisional license to practice genetic counseling to a candidate for licensure who has been granted active candidate status by the ABGC, provided the candidate meets the other qualifications for licensure listed in § 1799J of this title.

(b) The provisional license shall be valid for up to 1 year from the date it was issued, and may be renewed for 1 additional year if the applicant fails the certification examination. The provisional license automatically expires:

(1) When the applicant is issued a license; or

(2) On the expiration date printed on the provisional license; or

(3) Upon notice of the second failure of the certification examination.

(c) An application for extension of a provisional license must be signed by the applicant's supervisor. A genetic counselor working under a provisional license must be under the general supervision of a licensed genetic counselor or a licensed physician. If a candidate fails to pass the exam 2 times within this provision, they may reapply for provisional licensure after regaining active candidate status by the ABGC or another organization acceptable to the Board. The Board may establish in its rules additional requirements relating to provisional licensure.

77 Del. Laws, c. 317, § 1.;

§ 1799L Reciprocity.

An applicant for licensure by reciprocity must possess a current license in a state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

77 Del. Laws, c. 317, § 1.;

§ 1799M Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of their license.

77 Del. Laws, c. 317, § 1.;

§ 1799N Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing genetic counselors and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a genetic counselor and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799M of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

77 Del. Laws, c. 317, § 1.;

§ 1799O Licensure required.

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799K. Provisional license

(a) The Board may issue a provisional license to practice genetic counseling to a candidate for licensure who has been granted active candidate status by the ABGC, provided the candidate meets the other qualifications for licensure listed in § 1799J of this title.

(b) The provisional license shall be valid for up to 1 year from the date it was issued, and may be renewed for 1 additional year if the applicant fails the certification examination. The provisional license automatically expires:

(1) When the applicant is issued a license; or

(2) On the expiration date printed on the provisional license; or

(3) Upon notice of the second failure of the certification examination.

(c) An application for extension of a provisional license must be signed by the applicant's supervisor. A genetic counselor working under a provisional license must be under the general supervision of a licensed genetic counselor or a licensed physician. If a candidate fails to pass the exam 2 times within this provision, they may reapply for provisional licensure after regaining active candidate status by the ABGC or another organization acceptable to the Board. The Board may establish in its rules additional requirements relating to provisional licensure.

77 Del. Laws, c. 317, § 1.;

§ 1799L Reciprocity.

An applicant for licensure by reciprocity must possess a current license in a state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

77 Del. Laws, c. 317, § 1.;

§ 1799M Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of their license.

77 Del. Laws, c. 317, § 1.;

§ 1799N Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing genetic counselors and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a genetic counselor and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799M of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

77 Del. Laws, c. 317, § 1.;

§ 1799O Licensure required.

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799L. Reciprocity

An applicant for licensure by reciprocity must possess a current license in a state which has licensing requirements equal to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

77 Del. Laws, c. 317, § 1.;

§ 1799M Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of their license.

77 Del. Laws, c. 317, § 1.;

§ 1799N Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing genetic counselors and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a genetic counselor and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799M of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

77 Del. Laws, c. 317, § 1.;

§ 1799O Licensure required.

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799M. Continuing education

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of their license.

77 Del. Laws, c. 317, § 1.;

§ 1799N Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing genetic counselors and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a genetic counselor and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799M of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

77 Del. Laws, c. 317, § 1.;

§ 1799O Licensure required.

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799N. Issuance and renewal of licenses; fees

(a) The Division of Professional Regulation shall establish reasonable fees for licensing genetic counselors and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a genetic counselor and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799M of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

77 Del. Laws, c. 317, § 1.;

§ 1799O Licensure required.

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799O. Licensure required

(a) No person shall represent oneself or engage in the practice of genetic counseling as a licensed genetic counselor in this State or use the title "genetic counselor", "licensed genetic counselor", "L.G.C.", "gene counselor", "genetic consultant", "genetic associate" or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

(b) This subchapter does not prohibit or restrict:

(1) Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed.

(2) The practice of genetic counseling by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of genetic counseling of a person pursuing a course of study leading to a degree in genetic counseling or an equivalent major, as authorized by the Board, from a ABGC accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician.

77 Del. Laws, c. 317, § 1.;

§ 1799P Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799P. Grounds for discipline, sanctions, or penalties

(a) The following conditions and actions of an L.G.C. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.G.C:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of genetic counseling; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the NSGC; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of genetic counseling as determined by the Board of Medical Licensure and Discipline in its rules and regulations.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

77 Del. Laws, c. 317, § 1; 77 Del. Laws, c. 319, § 1.;

§ 1799Q Unauthorized practice of genetic counseling.

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799Q. Unauthorized practice of genetic counseling

Whoever engages in the practice of genetic counseling or attempts to engage in the practice of genetic counseling contrary to the provisions of this subchapter shall be guilty of a Class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

77 Del. Laws, c. 317, § 1.;

§ 1799R Administrative procedures.

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799R. Administrative procedures

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

77 Del. Laws, c. 317, § 1.;

§ 1799S Procedure or action not described.

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;



§ 1799S. Procedure or action not described

This subchapter governs the practice of genetic counseling practitioners. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of genetics counseling practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

77 Del. Laws, c. 317, § 1.;






Subchapter XII Professional Polysomnographers

§ 1799T. Statement of purpose

The intent of the General Assembly in enacting this subchapter is to establish minimum standards of education, experience and examination for professional polysomnographers so that the public can readily identify those who meet these minimum standards. In enacting this subchapter the General Assembly intends to provide a licensure process for professional polysomnographers, a scope of practice for polysomnographer services, and to establish "licensed polysomnographer" as the state-recognized legal title for professional polysomnographers. It is also the intent of the General Assembly in enacting this subchapter to assure consumers the right to choose from whom they receive information and advice. Recognition of these goals will protect the health of the public by broadening access to appropriate polysomnography services.

78 Del. Laws, c. 407, § 1.;

§ 1799U Definitions.

As used in this subchapter:

(1) "AASM" shall mean the American Academy of Sleep Medicine or an organization that is recognized as equivalent.

(2) "Board" shall mean the Board of Medical Licensure and Discipline.

(3) "BRPT" shall mean the Board of Registered Polysomnographic Technologists or its successor organization.

(4) "Council" means the Polysomnography Advisory Council.

(5) "Direct supervision" means that the licensed polysomnographer providing supervision must be present in the area where the polysomnographic procedure is being performed and immediately available to furnish assistance and direction throughout the performance of the procedure.

(6) "General supervision" means that the licensed polysomnographer works under the supervision of a person licensed to practice medicine, whether by direct observation and monitoring, by protocols approved by a person licensed to practice medicine, or by orders written or verbally given by a person licensed to practice medicine. A licensed polysomnographer may evaluate patients and make decisions within parameters defined by a person certified to practice medicine and by the Board. The licensed polysomnographer works under a physician's overall direction and control, but the physician's presence is not required during the performance of the procedure.

(7) "License" shall mean any document which indicates that a person is currently licensed by the Board to practice polysomnography.

(8) "LPSGT" shall be the abbreviation for the title "licensed polysomnographer".

(9) "NBRC SDS exam" means the National Board for Respiratory Care Sleep Disorders and Therapeutic Intervention Respiratory Care Specialist exam.

(10) "Polysomnographer" means an allied health professional, practicing polysomnography under the direction of a person licensed to practice medicine, who is responsible for direct and indirect services in the treatment, management, diagnostic testing, control, and care of patients with deficiencies and abnormalities associated with the human sleep wake cycle.

(11) "Polysomnographic student" means a person who is enrolled in an accredited educational program described in § 1799V of this title and who may provide sleep-related services under the direct supervision of a licensed polysomnographer as a part of the person's educational program and is therefore, exempt from the licensure requirement.

(12) "Polysomnographic trainee" means a person who has completed an accredited educational program described in § 1799V of this title and who may provide sleep-related services under the direct supervision of a licensed polysomnographer as part of the person's clinical program and is therefore exempt from the licensure requirement.

(13) "Practice of polysomnography" means the performance of any of the following tasks as directly related to the diagnosis and treatment of sleep-related disorders, under the general supervision of a licensed physician:

a. Monitoring and recording physiologic data during the evaluation of sleep-related disorders, including sleep-related respiratory disturbances, by applying the following techniques, equipment, and procedures:

1. Titration using approved airway pressure devices and/or other technologies on spontaneously breathing patients using a mask or oral appliance, provided the mask or oral appliance does not extend into the trachea or attach to an artificial airway;

2. Supplemental low flow oxygen therapy (less than or equal to 6 liters per minute) during a polysomnogram utilizing a nasal cannula or approved airway pressure devices and technologies on spontaneously breathing patients, provided the devices or technologies do not extend into the trachea or attach to an artificial airway;

3. Capnography during a polysomnogram;

4. Cardiopulmonary resuscitation;

5. Pulse oximetry;

6. Gastroesophageal pH monitoring;

7. Esophageal pressure monitoring;

8. Sleep staging (including surface electroencephalography, surface electrooculography, and surface submental electromyography);

9. Surface electromyography;

10. Electrocardiography;

11. Respiratory effort monitoring, including thoracic and abdominal movement;

12. Plethysmography blood flow monitoring;

13. Snore monitoring;

14. Audio and video monitoring;

15. Body movement and body position monitoring;

16. Nocturnal penile tumescence monitoring;

17. Nasal and oral airflow monitoring;

18. Body temperature monitoring;

19. Monitoring the effects that a mask or oral appliance used to treat sleep disorders has on sleep patterns; provided, however, the mask or oral appliance shall not extend into the trachea or attach to an artificial airway;

20. Actigraphy;

b. Observing and monitoring physical signs and symptoms, general behavior, and general physical response to polysomnographic evaluation and recommending whether initiation, modification, or discontinuation of a treatment regimen is warranted;

c. Analyzing and scoring data collected during the monitoring described in paragraphs (13)a.1. and 2. of this section for the purpose of assisting a licensed physician in the diagnosis and treatment of sleep and wake disorders;

d. Implementation of a written or verbal order from a licensed physician which requires the practice of polysomnography;

e. Education of a patient regarding sleep disorders and the treatment regimen which assists that patient in improving the patient's sleep.

78 Del. Laws, c. 407, § 1.;

§ 1799V Education.

The following qualify as approved educational programs:

(1) A polysomnographic educational program that is accredited by the Commission on Accreditation of Allied Health Education Programs;

(2) A respiratory care educational program that is accredited by the Commission on Accreditation for Respiratory Care and completion of the curriculum for a polysomnography certificate established and accredited by the Commission on Accreditation for Respiratory Care;

(3) An electroneurodiagnostic technologist educational program with a polysomnographic technology track that is accredited by the Commission on Accreditation of Allied Health Education Programs;

(4) An Accredited Sleep Technologist Educational Program (A-STEP) that is accredited by the American Academy of Sleep Medicine; or

(5) Any other educational program incorporating both formal instruction and supervised clinical practice as recommended by the Council and approved by the Board.

78 Del. Laws, c. 407, § 1.;

§ 1799W Polysomnography Advisory Council.

(a) The Council consists of 5 voting members. The 5 voting members shall consist of 1 physician member of the Board, 4 council members who are credentialed registered polysomnographic technologists and have been primarily employed in the practice of polysomnography in this State for at least 3 years immediately prior to appointment. The 4 polysomnography practicing members shall be licensed pursuant to this subchapter no later than July 1, 2014, and all polysomnography practicing members thereafter shall be licensed pursuant to this subchapter. The Council may elect officers as necessary.

(b) Each council member is appointed by the Board for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a council member whose term of office has expired remains eligible to participate in council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. The members of the Council are to be compensated at an appropriate and reasonable level as determined by the Division of Professional Regulation and may be reimbursed for meeting-related travel expenses at the State's current approved rate. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of polysomnographers.

(c) The Council shall promulgate rules and regulations governing the practice of polysomnography, after public hearing and subject to the approval of the Board. The Board must approve or reject proposed rules or regulations submitted to it by the Council within 60 days. If the Board fails to approve or reject the proposed rules or regulations within 60 days, the proposed rules or regulations are deemed to be approved by the Board.

(d) The Council shall meet quarterly, and at such other times as license applications are pending and evaluate the credentials of all persons applying for a license as a licensed polysomnographer in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter. The Council shall present to the Board the names of individuals qualified to be licensed and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations. The Board shall approve or reject these recommendations within a reasonable time period.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council may recommend and the Board may take necessary action against a licensed polysomnographer, who is unable to render services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs including alcohol. Disciplinary action or other action taken against a licensed polysomnographer must be accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter except that a hearing panel for a complaint against a licensed polysomnographer consists of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the council panel members.

(2)a. In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board Chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporary suspended person requests a continuance of the hearing date. If the temporary suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

b. As soon as possible after the issuance of an order temporarily suspending a polysomnographer's license to practice pending a hearing, the Council Chair shall appoint a 3-member hearing panel consisting of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members; or the complaint may be scheduled before a hearing officer pursuant to § 8735(v)(1)d. of Title 29. The hearing shall be convened within 60 days of the date of issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If a polysomnographer requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. A decision shall be rendered within 30 days of the hearing.

c. In addition to making findings of fact, the hearing panel or hearing officer shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel or hearing officer determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board deliberates and reaches conclusions of law based upon the findings of fact. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered unless the suspended polysomnographer requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799X Licensure.

(a) On and after July 1, 2014, any person who is engaged in the practice of polysomnography must be licensed as provided in this chapter. It shall be unlawful for any person to engage in the practice of polysomnography on or after July 1, 2014, unless such person is practicing polysomnography under the provisions of this chapter.

(b) Polysomnographic license. —

(1) A licensed polysomnographer may provide sleep-related services under the general supervision of a licensed physician;

(2) A person seeking licensure as a licensed polysomnographer must present proof that the person meets the following requirements:

a. Must be at least 18 years of age, and must pay the fees established by the Division of Professional Regulation;

b. The licensed polysomnographer applicant must have successfully completed 1 of the educational requirements in § 1799V of this title and passed an exam which is accredited by an independent outside agency and recommended by the Council and approved by the Board unless otherwise exempt pursuant to paragraph (b)(3) of this section;

c. The licensed polysomnographer applicant must meet any additional educational or clinical requirements established by the Board.

(3) Any individual who is engaged in the practice of polysomnography as of July 1, 2011, shall be eligible for licensure under this chapter without meeting the educational requirement in § 1799V of this title, if the individual has:

a. Passed the national certifying examination given by the BRPT;

b. Been credentialed by the BRPT; and

c. Met any additional educational or clinical requirements established by the Council and approved by the Board.

(4) Before practicing polysomnography, an individual must obtain a polysomnographic license from the Board.

(5) To be eligible for renewal of a license to engage in the practice of polysomnography, a licensed polysomnographer must continue to be credentialed by BRPT, or other organization approved by the Council.

(6) Licensure. —

a. No person shall represent oneself or engage in the practice of polysomnography as a licensed polysomnographer in this State or use the title "polysomnographer," "licensed polysomnographer," "LPSGT," or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

b. This subchapter does not prohibit or restrict:

1. Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed;

2. The practice of polysomnography by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties;

3. The supervised practice of polysomnography of a person pursuing a course of study leading to a certificate or degree in polysomnography or an equivalent major, as authorized by the Board, from an accredited school or program approved by the Council, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician; or

4. The provision of diagnostic electroencephalograms conducted in accordance with the guidelines of the American Clinical Neurophysiology Society.

c. The provisions of this subchapter shall not apply to licensed respiratory care practitioners.

(c) Waiver of requirements. — The Polysomnography Advisory Council, by the affirmative vote of 5 of its members and with the approval of the Board within 30 days of the vote, may waive the quarterly meeting requirements of § 1799W(d) of this title.

(d) License denial. — If it appears to the Board that an applicant has been intentionally fraudulent or that an applicant has intentionally submitted, or intentionally caused to be submitted, false information as part of the application process, the Board may not issue a license to the applicant and must report the incident of fraud or submitting false information to the Office of the Attorney General for further action.

(e) An applicant who is applying for licensure under this subchapter shall:

(1) Submit an application prescribed by the Council.

(2) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(3) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of polysomnography with reasonable skill and safety.

(f) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799BB of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of polysomnography, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(g) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive the requirements of paragraph (f)(2) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a polysomnographer in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(h) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

78 Del. Laws, c. 407, § 1.;

§ 1799Y Endorsement.

An applicant for licensure by endorsement must possess a current license in a state which has licensing requirements substantially similar to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

78 Del. Laws, c. 407, § 1.;

§ 1799Z Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of his or her license.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799AA Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing polysomnographers and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this subchapter for licensure as a polysomnographer and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799Z of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

78 Del. Laws, c. 407, § 1.;

§ 1799BB Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799U. Definitions

As used in this subchapter:

(1) "AASM" shall mean the American Academy of Sleep Medicine or an organization that is recognized as equivalent.

(2) "Board" shall mean the Board of Medical Licensure and Discipline.

(3) "BRPT" shall mean the Board of Registered Polysomnographic Technologists or its successor organization.

(4) "Council" means the Polysomnography Advisory Council.

(5) "Direct supervision" means that the licensed polysomnographer providing supervision must be present in the area where the polysomnographic procedure is being performed and immediately available to furnish assistance and direction throughout the performance of the procedure.

(6) "General supervision" means that the licensed polysomnographer works under the supervision of a person licensed to practice medicine, whether by direct observation and monitoring, by protocols approved by a person licensed to practice medicine, or by orders written or verbally given by a person licensed to practice medicine. A licensed polysomnographer may evaluate patients and make decisions within parameters defined by a person certified to practice medicine and by the Board. The licensed polysomnographer works under a physician's overall direction and control, but the physician's presence is not required during the performance of the procedure.

(7) "License" shall mean any document which indicates that a person is currently licensed by the Board to practice polysomnography.

(8) "LPSGT" shall be the abbreviation for the title "licensed polysomnographer".

(9) "NBRC SDS exam" means the National Board for Respiratory Care Sleep Disorders and Therapeutic Intervention Respiratory Care Specialist exam.

(10) "Polysomnographer" means an allied health professional, practicing polysomnography under the direction of a person licensed to practice medicine, who is responsible for direct and indirect services in the treatment, management, diagnostic testing, control, and care of patients with deficiencies and abnormalities associated with the human sleep wake cycle.

(11) "Polysomnographic student" means a person who is enrolled in an accredited educational program described in § 1799V of this title and who may provide sleep-related services under the direct supervision of a licensed polysomnographer as a part of the person's educational program and is therefore, exempt from the licensure requirement.

(12) "Polysomnographic trainee" means a person who has completed an accredited educational program described in § 1799V of this title and who may provide sleep-related services under the direct supervision of a licensed polysomnographer as part of the person's clinical program and is therefore exempt from the licensure requirement.

(13) "Practice of polysomnography" means the performance of any of the following tasks as directly related to the diagnosis and treatment of sleep-related disorders, under the general supervision of a licensed physician:

a. Monitoring and recording physiologic data during the evaluation of sleep-related disorders, including sleep-related respiratory disturbances, by applying the following techniques, equipment, and procedures:

1. Titration using approved airway pressure devices and/or other technologies on spontaneously breathing patients using a mask or oral appliance, provided the mask or oral appliance does not extend into the trachea or attach to an artificial airway;

2. Supplemental low flow oxygen therapy (less than or equal to 6 liters per minute) during a polysomnogram utilizing a nasal cannula or approved airway pressure devices and technologies on spontaneously breathing patients, provided the devices or technologies do not extend into the trachea or attach to an artificial airway;

3. Capnography during a polysomnogram;

4. Cardiopulmonary resuscitation;

5. Pulse oximetry;

6. Gastroesophageal pH monitoring;

7. Esophageal pressure monitoring;

8. Sleep staging (including surface electroencephalography, surface electrooculography, and surface submental electromyography);

9. Surface electromyography;

10. Electrocardiography;

11. Respiratory effort monitoring, including thoracic and abdominal movement;

12. Plethysmography blood flow monitoring;

13. Snore monitoring;

14. Audio and video monitoring;

15. Body movement and body position monitoring;

16. Nocturnal penile tumescence monitoring;

17. Nasal and oral airflow monitoring;

18. Body temperature monitoring;

19. Monitoring the effects that a mask or oral appliance used to treat sleep disorders has on sleep patterns; provided, however, the mask or oral appliance shall not extend into the trachea or attach to an artificial airway;

20. Actigraphy;

b. Observing and monitoring physical signs and symptoms, general behavior, and general physical response to polysomnographic evaluation and recommending whether initiation, modification, or discontinuation of a treatment regimen is warranted;

c. Analyzing and scoring data collected during the monitoring described in paragraphs (13)a.1. and 2. of this section for the purpose of assisting a licensed physician in the diagnosis and treatment of sleep and wake disorders;

d. Implementation of a written or verbal order from a licensed physician which requires the practice of polysomnography;

e. Education of a patient regarding sleep disorders and the treatment regimen which assists that patient in improving the patient's sleep.

78 Del. Laws, c. 407, § 1.;

§ 1799V Education.

The following qualify as approved educational programs:

(1) A polysomnographic educational program that is accredited by the Commission on Accreditation of Allied Health Education Programs;

(2) A respiratory care educational program that is accredited by the Commission on Accreditation for Respiratory Care and completion of the curriculum for a polysomnography certificate established and accredited by the Commission on Accreditation for Respiratory Care;

(3) An electroneurodiagnostic technologist educational program with a polysomnographic technology track that is accredited by the Commission on Accreditation of Allied Health Education Programs;

(4) An Accredited Sleep Technologist Educational Program (A-STEP) that is accredited by the American Academy of Sleep Medicine; or

(5) Any other educational program incorporating both formal instruction and supervised clinical practice as recommended by the Council and approved by the Board.

78 Del. Laws, c. 407, § 1.;

§ 1799W Polysomnography Advisory Council.

(a) The Council consists of 5 voting members. The 5 voting members shall consist of 1 physician member of the Board, 4 council members who are credentialed registered polysomnographic technologists and have been primarily employed in the practice of polysomnography in this State for at least 3 years immediately prior to appointment. The 4 polysomnography practicing members shall be licensed pursuant to this subchapter no later than July 1, 2014, and all polysomnography practicing members thereafter shall be licensed pursuant to this subchapter. The Council may elect officers as necessary.

(b) Each council member is appointed by the Board for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a council member whose term of office has expired remains eligible to participate in council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. The members of the Council are to be compensated at an appropriate and reasonable level as determined by the Division of Professional Regulation and may be reimbursed for meeting-related travel expenses at the State's current approved rate. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of polysomnographers.

(c) The Council shall promulgate rules and regulations governing the practice of polysomnography, after public hearing and subject to the approval of the Board. The Board must approve or reject proposed rules or regulations submitted to it by the Council within 60 days. If the Board fails to approve or reject the proposed rules or regulations within 60 days, the proposed rules or regulations are deemed to be approved by the Board.

(d) The Council shall meet quarterly, and at such other times as license applications are pending and evaluate the credentials of all persons applying for a license as a licensed polysomnographer in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter. The Council shall present to the Board the names of individuals qualified to be licensed and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations. The Board shall approve or reject these recommendations within a reasonable time period.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council may recommend and the Board may take necessary action against a licensed polysomnographer, who is unable to render services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs including alcohol. Disciplinary action or other action taken against a licensed polysomnographer must be accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter except that a hearing panel for a complaint against a licensed polysomnographer consists of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the council panel members.

(2)a. In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board Chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporary suspended person requests a continuance of the hearing date. If the temporary suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

b. As soon as possible after the issuance of an order temporarily suspending a polysomnographer's license to practice pending a hearing, the Council Chair shall appoint a 3-member hearing panel consisting of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members; or the complaint may be scheduled before a hearing officer pursuant to § 8735(v)(1)d. of Title 29. The hearing shall be convened within 60 days of the date of issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If a polysomnographer requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. A decision shall be rendered within 30 days of the hearing.

c. In addition to making findings of fact, the hearing panel or hearing officer shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel or hearing officer determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board deliberates and reaches conclusions of law based upon the findings of fact. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered unless the suspended polysomnographer requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799X Licensure.

(a) On and after July 1, 2014, any person who is engaged in the practice of polysomnography must be licensed as provided in this chapter. It shall be unlawful for any person to engage in the practice of polysomnography on or after July 1, 2014, unless such person is practicing polysomnography under the provisions of this chapter.

(b) Polysomnographic license. —

(1) A licensed polysomnographer may provide sleep-related services under the general supervision of a licensed physician;

(2) A person seeking licensure as a licensed polysomnographer must present proof that the person meets the following requirements:

a. Must be at least 18 years of age, and must pay the fees established by the Division of Professional Regulation;

b. The licensed polysomnographer applicant must have successfully completed 1 of the educational requirements in § 1799V of this title and passed an exam which is accredited by an independent outside agency and recommended by the Council and approved by the Board unless otherwise exempt pursuant to paragraph (b)(3) of this section;

c. The licensed polysomnographer applicant must meet any additional educational or clinical requirements established by the Board.

(3) Any individual who is engaged in the practice of polysomnography as of July 1, 2011, shall be eligible for licensure under this chapter without meeting the educational requirement in § 1799V of this title, if the individual has:

a. Passed the national certifying examination given by the BRPT;

b. Been credentialed by the BRPT; and

c. Met any additional educational or clinical requirements established by the Council and approved by the Board.

(4) Before practicing polysomnography, an individual must obtain a polysomnographic license from the Board.

(5) To be eligible for renewal of a license to engage in the practice of polysomnography, a licensed polysomnographer must continue to be credentialed by BRPT, or other organization approved by the Council.

(6) Licensure. —

a. No person shall represent oneself or engage in the practice of polysomnography as a licensed polysomnographer in this State or use the title "polysomnographer," "licensed polysomnographer," "LPSGT," or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

b. This subchapter does not prohibit or restrict:

1. Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed;

2. The practice of polysomnography by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties;

3. The supervised practice of polysomnography of a person pursuing a course of study leading to a certificate or degree in polysomnography or an equivalent major, as authorized by the Board, from an accredited school or program approved by the Council, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician; or

4. The provision of diagnostic electroencephalograms conducted in accordance with the guidelines of the American Clinical Neurophysiology Society.

c. The provisions of this subchapter shall not apply to licensed respiratory care practitioners.

(c) Waiver of requirements. — The Polysomnography Advisory Council, by the affirmative vote of 5 of its members and with the approval of the Board within 30 days of the vote, may waive the quarterly meeting requirements of § 1799W(d) of this title.

(d) License denial. — If it appears to the Board that an applicant has been intentionally fraudulent or that an applicant has intentionally submitted, or intentionally caused to be submitted, false information as part of the application process, the Board may not issue a license to the applicant and must report the incident of fraud or submitting false information to the Office of the Attorney General for further action.

(e) An applicant who is applying for licensure under this subchapter shall:

(1) Submit an application prescribed by the Council.

(2) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(3) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of polysomnography with reasonable skill and safety.

(f) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799BB of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of polysomnography, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(g) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive the requirements of paragraph (f)(2) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a polysomnographer in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(h) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

78 Del. Laws, c. 407, § 1.;

§ 1799Y Endorsement.

An applicant for licensure by endorsement must possess a current license in a state which has licensing requirements substantially similar to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

78 Del. Laws, c. 407, § 1.;

§ 1799Z Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of his or her license.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799AA Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing polysomnographers and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this subchapter for licensure as a polysomnographer and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799Z of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

78 Del. Laws, c. 407, § 1.;

§ 1799BB Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799V. Education

The following qualify as approved educational programs:

(1) A polysomnographic educational program that is accredited by the Commission on Accreditation of Allied Health Education Programs;

(2) A respiratory care educational program that is accredited by the Commission on Accreditation for Respiratory Care and completion of the curriculum for a polysomnography certificate established and accredited by the Commission on Accreditation for Respiratory Care;

(3) An electroneurodiagnostic technologist educational program with a polysomnographic technology track that is accredited by the Commission on Accreditation of Allied Health Education Programs;

(4) An Accredited Sleep Technologist Educational Program (A-STEP) that is accredited by the American Academy of Sleep Medicine; or

(5) Any other educational program incorporating both formal instruction and supervised clinical practice as recommended by the Council and approved by the Board.

78 Del. Laws, c. 407, § 1.;

§ 1799W Polysomnography Advisory Council.

(a) The Council consists of 5 voting members. The 5 voting members shall consist of 1 physician member of the Board, 4 council members who are credentialed registered polysomnographic technologists and have been primarily employed in the practice of polysomnography in this State for at least 3 years immediately prior to appointment. The 4 polysomnography practicing members shall be licensed pursuant to this subchapter no later than July 1, 2014, and all polysomnography practicing members thereafter shall be licensed pursuant to this subchapter. The Council may elect officers as necessary.

(b) Each council member is appointed by the Board for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a council member whose term of office has expired remains eligible to participate in council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. The members of the Council are to be compensated at an appropriate and reasonable level as determined by the Division of Professional Regulation and may be reimbursed for meeting-related travel expenses at the State's current approved rate. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of polysomnographers.

(c) The Council shall promulgate rules and regulations governing the practice of polysomnography, after public hearing and subject to the approval of the Board. The Board must approve or reject proposed rules or regulations submitted to it by the Council within 60 days. If the Board fails to approve or reject the proposed rules or regulations within 60 days, the proposed rules or regulations are deemed to be approved by the Board.

(d) The Council shall meet quarterly, and at such other times as license applications are pending and evaluate the credentials of all persons applying for a license as a licensed polysomnographer in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter. The Council shall present to the Board the names of individuals qualified to be licensed and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations. The Board shall approve or reject these recommendations within a reasonable time period.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council may recommend and the Board may take necessary action against a licensed polysomnographer, who is unable to render services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs including alcohol. Disciplinary action or other action taken against a licensed polysomnographer must be accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter except that a hearing panel for a complaint against a licensed polysomnographer consists of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the council panel members.

(2)a. In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board Chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporary suspended person requests a continuance of the hearing date. If the temporary suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

b. As soon as possible after the issuance of an order temporarily suspending a polysomnographer's license to practice pending a hearing, the Council Chair shall appoint a 3-member hearing panel consisting of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members; or the complaint may be scheduled before a hearing officer pursuant to § 8735(v)(1)d. of Title 29. The hearing shall be convened within 60 days of the date of issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If a polysomnographer requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. A decision shall be rendered within 30 days of the hearing.

c. In addition to making findings of fact, the hearing panel or hearing officer shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel or hearing officer determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board deliberates and reaches conclusions of law based upon the findings of fact. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered unless the suspended polysomnographer requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799X Licensure.

(a) On and after July 1, 2014, any person who is engaged in the practice of polysomnography must be licensed as provided in this chapter. It shall be unlawful for any person to engage in the practice of polysomnography on or after July 1, 2014, unless such person is practicing polysomnography under the provisions of this chapter.

(b) Polysomnographic license. —

(1) A licensed polysomnographer may provide sleep-related services under the general supervision of a licensed physician;

(2) A person seeking licensure as a licensed polysomnographer must present proof that the person meets the following requirements:

a. Must be at least 18 years of age, and must pay the fees established by the Division of Professional Regulation;

b. The licensed polysomnographer applicant must have successfully completed 1 of the educational requirements in § 1799V of this title and passed an exam which is accredited by an independent outside agency and recommended by the Council and approved by the Board unless otherwise exempt pursuant to paragraph (b)(3) of this section;

c. The licensed polysomnographer applicant must meet any additional educational or clinical requirements established by the Board.

(3) Any individual who is engaged in the practice of polysomnography as of July 1, 2011, shall be eligible for licensure under this chapter without meeting the educational requirement in § 1799V of this title, if the individual has:

a. Passed the national certifying examination given by the BRPT;

b. Been credentialed by the BRPT; and

c. Met any additional educational or clinical requirements established by the Council and approved by the Board.

(4) Before practicing polysomnography, an individual must obtain a polysomnographic license from the Board.

(5) To be eligible for renewal of a license to engage in the practice of polysomnography, a licensed polysomnographer must continue to be credentialed by BRPT, or other organization approved by the Council.

(6) Licensure. —

a. No person shall represent oneself or engage in the practice of polysomnography as a licensed polysomnographer in this State or use the title "polysomnographer," "licensed polysomnographer," "LPSGT," or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

b. This subchapter does not prohibit or restrict:

1. Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed;

2. The practice of polysomnography by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties;

3. The supervised practice of polysomnography of a person pursuing a course of study leading to a certificate or degree in polysomnography or an equivalent major, as authorized by the Board, from an accredited school or program approved by the Council, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician; or

4. The provision of diagnostic electroencephalograms conducted in accordance with the guidelines of the American Clinical Neurophysiology Society.

c. The provisions of this subchapter shall not apply to licensed respiratory care practitioners.

(c) Waiver of requirements. — The Polysomnography Advisory Council, by the affirmative vote of 5 of its members and with the approval of the Board within 30 days of the vote, may waive the quarterly meeting requirements of § 1799W(d) of this title.

(d) License denial. — If it appears to the Board that an applicant has been intentionally fraudulent or that an applicant has intentionally submitted, or intentionally caused to be submitted, false information as part of the application process, the Board may not issue a license to the applicant and must report the incident of fraud or submitting false information to the Office of the Attorney General for further action.

(e) An applicant who is applying for licensure under this subchapter shall:

(1) Submit an application prescribed by the Council.

(2) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(3) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of polysomnography with reasonable skill and safety.

(f) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799BB of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of polysomnography, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(g) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive the requirements of paragraph (f)(2) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a polysomnographer in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(h) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

78 Del. Laws, c. 407, § 1.;

§ 1799Y Endorsement.

An applicant for licensure by endorsement must possess a current license in a state which has licensing requirements substantially similar to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

78 Del. Laws, c. 407, § 1.;

§ 1799Z Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of his or her license.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799AA Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing polysomnographers and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this subchapter for licensure as a polysomnographer and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799Z of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

78 Del. Laws, c. 407, § 1.;

§ 1799BB Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799W. Polysomnography Advisory Council

(a) The Council consists of 5 voting members. The 5 voting members shall consist of 1 physician member of the Board, 4 council members who are credentialed registered polysomnographic technologists and have been primarily employed in the practice of polysomnography in this State for at least 3 years immediately prior to appointment. The 4 polysomnography practicing members shall be licensed pursuant to this subchapter no later than July 1, 2014, and all polysomnography practicing members thereafter shall be licensed pursuant to this subchapter. The Council may elect officers as necessary.

(b) Each council member is appointed by the Board for a term of 3 years, and may succeed himself or herself for 1 additional 3-year term; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional 3-year term. A person appointed to fill a vacancy on the Council is entitled to hold office for the remainder of the unexpired term of the former member. Each term of office expires on the date specified in the appointment; however, a council member whose term of office has expired remains eligible to participate in council proceedings until replaced by the Board. A person who has never served on the Council may be appointed to the Council for 2 consecutive terms, but the person is thereafter ineligible for appointment to the Council except as hereinafter provided. A person who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period may not again be appointed to the Council until an interim period of at least 1 year has expired since the person last served. The members of the Council are to be compensated at an appropriate and reasonable level as determined by the Division of Professional Regulation and may be reimbursed for meeting-related travel expenses at the State's current approved rate. A member serving on the Council may not be an elected officer or a member of the board of directors of any professional association of polysomnographers.

(c) The Council shall promulgate rules and regulations governing the practice of polysomnography, after public hearing and subject to the approval of the Board. The Board must approve or reject proposed rules or regulations submitted to it by the Council within 60 days. If the Board fails to approve or reject the proposed rules or regulations within 60 days, the proposed rules or regulations are deemed to be approved by the Board.

(d) The Council shall meet quarterly, and at such other times as license applications are pending and evaluate the credentials of all persons applying for a license as a licensed polysomnographer in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter. The Council shall present to the Board the names of individuals qualified to be licensed and shall recommend disciplinary action against licensees as necessary, and shall suggest changes in operations or regulations. The Board shall approve or reject these recommendations within a reasonable time period.

(e) License suspension, revocation, or nonrenewal. —

(1) The Council, after appropriate notice and hearing, may recommend to the Board that the Board revoke, suspend, or refuse to issue a license, or place the licensee on probation, or otherwise discipline a licensee found guilty of unprofessional conduct. Unprofessional conduct includes, but is not limited to, fraud, deceit, incompetence, negligence, dishonesty, or other behavior in the licensee's professional activity which is likely to endanger the public health, safety, or welfare. The Council may recommend and the Board may take necessary action against a licensed polysomnographer, who is unable to render services with reasonable skill or safety to patients because of mental illness or mental incompetence, physical illness, or the excessive use of drugs including alcohol. Disciplinary action or other action taken against a licensed polysomnographer must be accordance with the procedures for disciplinary and other actions against physicians, including appeals as set forth in subchapter IV of this chapter except that a hearing panel for a complaint against a licensed polysomnographer consists of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the council panel members.

(2)a. In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board Chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporary suspended person requests a continuance of the hearing date. If the temporary suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

b. As soon as possible after the issuance of an order temporarily suspending a polysomnographer's license to practice pending a hearing, the Council Chair shall appoint a 3-member hearing panel consisting of 3 members; 1 of the 3 shall be a physician member of the Board; 2 of the 3 shall be unbiased members of the Council; and if no conflict exists, 1 of the 2 Council members shall be the Chair of the Council. The Chair of the hearing panel shall be 1 of the Council panel members; or the complaint may be scheduled before a hearing officer pursuant to § 8735(v)(1)d. of Title 29. The hearing shall be convened within 60 days of the date of issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If a polysomnographer requests in a timely manner an expedited hearing, the hearing panel shall convene within 15 days of the receipt of the request by the Council. A decision shall be rendered within 30 days of the hearing.

c. In addition to making findings of fact, the hearing panel or hearing officer shall also determine whether the facts found by it constitute a clear and immediate danger to public health. If the hearing panel or hearing officer determines that the facts found constitute a clear and immediate danger to public health, the order of temporary suspension must remain in effect until the Board deliberates and reaches conclusions of law based upon the findings of fact. An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered unless the suspended polysomnographer requests an extension of the order pending a final decision of the Board. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799X Licensure.

(a) On and after July 1, 2014, any person who is engaged in the practice of polysomnography must be licensed as provided in this chapter. It shall be unlawful for any person to engage in the practice of polysomnography on or after July 1, 2014, unless such person is practicing polysomnography under the provisions of this chapter.

(b) Polysomnographic license. —

(1) A licensed polysomnographer may provide sleep-related services under the general supervision of a licensed physician;

(2) A person seeking licensure as a licensed polysomnographer must present proof that the person meets the following requirements:

a. Must be at least 18 years of age, and must pay the fees established by the Division of Professional Regulation;

b. The licensed polysomnographer applicant must have successfully completed 1 of the educational requirements in § 1799V of this title and passed an exam which is accredited by an independent outside agency and recommended by the Council and approved by the Board unless otherwise exempt pursuant to paragraph (b)(3) of this section;

c. The licensed polysomnographer applicant must meet any additional educational or clinical requirements established by the Board.

(3) Any individual who is engaged in the practice of polysomnography as of July 1, 2011, shall be eligible for licensure under this chapter without meeting the educational requirement in § 1799V of this title, if the individual has:

a. Passed the national certifying examination given by the BRPT;

b. Been credentialed by the BRPT; and

c. Met any additional educational or clinical requirements established by the Council and approved by the Board.

(4) Before practicing polysomnography, an individual must obtain a polysomnographic license from the Board.

(5) To be eligible for renewal of a license to engage in the practice of polysomnography, a licensed polysomnographer must continue to be credentialed by BRPT, or other organization approved by the Council.

(6) Licensure. —

a. No person shall represent oneself or engage in the practice of polysomnography as a licensed polysomnographer in this State or use the title "polysomnographer," "licensed polysomnographer," "LPSGT," or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

b. This subchapter does not prohibit or restrict:

1. Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed;

2. The practice of polysomnography by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties;

3. The supervised practice of polysomnography of a person pursuing a course of study leading to a certificate or degree in polysomnography or an equivalent major, as authorized by the Board, from an accredited school or program approved by the Council, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician; or

4. The provision of diagnostic electroencephalograms conducted in accordance with the guidelines of the American Clinical Neurophysiology Society.

c. The provisions of this subchapter shall not apply to licensed respiratory care practitioners.

(c) Waiver of requirements. — The Polysomnography Advisory Council, by the affirmative vote of 5 of its members and with the approval of the Board within 30 days of the vote, may waive the quarterly meeting requirements of § 1799W(d) of this title.

(d) License denial. — If it appears to the Board that an applicant has been intentionally fraudulent or that an applicant has intentionally submitted, or intentionally caused to be submitted, false information as part of the application process, the Board may not issue a license to the applicant and must report the incident of fraud or submitting false information to the Office of the Attorney General for further action.

(e) An applicant who is applying for licensure under this subchapter shall:

(1) Submit an application prescribed by the Council.

(2) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(3) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of polysomnography with reasonable skill and safety.

(f) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799BB of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of polysomnography, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(g) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive the requirements of paragraph (f)(2) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a polysomnographer in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(h) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

78 Del. Laws, c. 407, § 1.;

§ 1799Y Endorsement.

An applicant for licensure by endorsement must possess a current license in a state which has licensing requirements substantially similar to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

78 Del. Laws, c. 407, § 1.;

§ 1799Z Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of his or her license.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799AA Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing polysomnographers and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this subchapter for licensure as a polysomnographer and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799Z of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

78 Del. Laws, c. 407, § 1.;

§ 1799BB Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799X. Licensure

(a) On and after July 1, 2014, any person who is engaged in the practice of polysomnography must be licensed as provided in this chapter. It shall be unlawful for any person to engage in the practice of polysomnography on or after July 1, 2014, unless such person is practicing polysomnography under the provisions of this chapter.

(b) Polysomnographic license. —

(1) A licensed polysomnographer may provide sleep-related services under the general supervision of a licensed physician;

(2) A person seeking licensure as a licensed polysomnographer must present proof that the person meets the following requirements:

a. Must be at least 18 years of age, and must pay the fees established by the Division of Professional Regulation;

b. The licensed polysomnographer applicant must have successfully completed 1 of the educational requirements in § 1799V of this title and passed an exam which is accredited by an independent outside agency and recommended by the Council and approved by the Board unless otherwise exempt pursuant to paragraph (b)(3) of this section;

c. The licensed polysomnographer applicant must meet any additional educational or clinical requirements established by the Board.

(3) Any individual who is engaged in the practice of polysomnography as of July 1, 2011, shall be eligible for licensure under this chapter without meeting the educational requirement in § 1799V of this title, if the individual has:

a. Passed the national certifying examination given by the BRPT;

b. Been credentialed by the BRPT; and

c. Met any additional educational or clinical requirements established by the Council and approved by the Board.

(4) Before practicing polysomnography, an individual must obtain a polysomnographic license from the Board.

(5) To be eligible for renewal of a license to engage in the practice of polysomnography, a licensed polysomnographer must continue to be credentialed by BRPT, or other organization approved by the Council.

(6) Licensure. —

a. No person shall represent oneself or engage in the practice of polysomnography as a licensed polysomnographer in this State or use the title "polysomnographer," "licensed polysomnographer," "LPSGT," or any combination of above terms and/or abbreviations unless such a person is licensed under this subchapter.

b. This subchapter does not prohibit or restrict:

1. Any person licensed in this State under any chapter of this title who are physicians or other healthcare professionals from engaging in the practice for which that person is licensed;

2. The practice of polysomnography by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties;

3. The supervised practice of polysomnography of a person pursuing a course of study leading to a certificate or degree in polysomnography or an equivalent major, as authorized by the Board, from an accredited school or program approved by the Council, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this subchapter or a physician; or

4. The provision of diagnostic electroencephalograms conducted in accordance with the guidelines of the American Clinical Neurophysiology Society.

c. The provisions of this subchapter shall not apply to licensed respiratory care practitioners.

(c) Waiver of requirements. — The Polysomnography Advisory Council, by the affirmative vote of 5 of its members and with the approval of the Board within 30 days of the vote, may waive the quarterly meeting requirements of § 1799W(d) of this title.

(d) License denial. — If it appears to the Board that an applicant has been intentionally fraudulent or that an applicant has intentionally submitted, or intentionally caused to be submitted, false information as part of the application process, the Board may not issue a license to the applicant and must report the incident of fraud or submitting false information to the Office of the Attorney General for further action.

(e) An applicant who is applying for licensure under this subchapter shall:

(1) Submit an application prescribed by the Council.

(2) Submit a certified criminal background check pursuant to § 1720(b)(6) of this title.

(3) The applicant may not have an impairment related to the current use of drugs or alcohol which substantially impairs the practice of polysomnography with reasonable skill and safety.

(f) The Board may refuse or reject an applicant, if after hearing, the Board finds that:

(1) The applicant has engaged in activities that are grounds for discipline under § 1799BB of this title.

(2) The applicant has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations.

(3) The applicant has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of polysomnography, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline.

(g) Waiver of requirements. — The Council, by the affirmative vote of 3 of its members and with the approval of the Board within a reasonable period of time from the vote, may waive the requirements of paragraph (f)(2) of this section if it finds all of the following by clear and convincing evidence:

(1) The applicant's education, training, qualifications and conduct have been sufficient to overcome the deficiency or deficiencies in meeting the requirements of this section;

(2) The applicant is capable of practicing as a polysomnographer in a competent and professional manner;

(3) The granting of the waiver will not endanger the public health, safety, or welfare; and

(4) For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

(5) For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

(h) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, and imposed higher or different standards for the person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

78 Del. Laws, c. 407, § 1.;

§ 1799Y Endorsement.

An applicant for licensure by endorsement must possess a current license in a state which has licensing requirements substantially similar to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

78 Del. Laws, c. 407, § 1.;

§ 1799Z Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of his or her license.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799AA Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing polysomnographers and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this subchapter for licensure as a polysomnographer and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799Z of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

78 Del. Laws, c. 407, § 1.;

§ 1799BB Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799Y. Endorsement

An applicant for licensure by endorsement must possess a current license in a state which has licensing requirements substantially similar to or exceeding the requirements of this subchapter, and there may not be any outstanding or unresolved complaints against the applicant.

78 Del. Laws, c. 407, § 1.;

§ 1799Z Continuing education.

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of his or her license.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799AA Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing polysomnographers and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this subchapter for licensure as a polysomnographer and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799Z of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

78 Del. Laws, c. 407, § 1.;

§ 1799BB Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799Z. Continuing education

The Council, with the approval of the Board, is authorized to adopt regulations specifying continuing education requirements which must be met by a licensee before a licensee will be eligible for renewal of his or her license.

78 Del. Laws, c. 407, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1799AA Issuance and renewal of licenses; fees.

(a) The Division of Professional Regulation shall establish reasonable fees for licensing polysomnographers and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this subchapter for licensure as a polysomnographer and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799Z of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

78 Del. Laws, c. 407, § 1.;

§ 1799BB Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799AA. Issuance and renewal of licenses; fees

(a) The Division of Professional Regulation shall establish reasonable fees for licensing polysomnographers and for biennial license renewal.

(b) The Board shall issue a license to each applicant who meets the requirements of this subchapter for licensure as a polysomnographer and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by § 1799Z of this title.

(d) The Council, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a board-approved application form, obtain an updated certified criminal background check, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Council.

78 Del. Laws, c. 407, § 1.;

§ 1799BB Grounds for discipline, sanctions, or penalties.

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799BB. Grounds for discipline, sanctions, or penalties

(a) The following conditions and actions of a polysomnographer may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or polysomnographer:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed: or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of polysomnography; or

(3) Has, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception; or

(4) Has violated the code of ethics as established by the AASM, BRPT or and other organization approved by the Council; or

(5) Has violated a lawful provision of this subchapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime substantially related to the practice of polysomnography as determined by the Board in its rules and regulations; or

(7) Has been convicted of a sexual felony offense.

(b) Persons licensed under this subchapter who have been determined to be in violation of this subchapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censure.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(7) Impose a monetary penalty not to exceed $500 for each violation.

(c) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

78 Del. Laws, c. 407, § 1.;

§ 1799CC Unauthorized practice of polysomnography.

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799CC. Unauthorized practice of polysomnography

Whoever engages in the practice of polysomnography or attempts to engage in the practice of polysomnography contrary to the provisions of this subchapter shall be guilty of a class G felony and shall be fined not less than $500 and not more than $1,500, or imprisoned not more than 2 years, or both.

78 Del. Laws, c. 407, § 1.;

§ 1799DD Procedure or action not described.

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799DD. Procedure or action not described

This subchapter governs the practice of polysomnography. If a procedure or action is not specifically prescribed in the subchapter, but is prescribed in the subchapters relating to the practice of medicine, and the procedure or action would be useful or necessary for the regulation of polysomnographic practitioners, the Board may, in its discretion, proceed in a manner prescribed for physicians in the practice of medicine.

78 Del. Laws, c. 407, § 1.;

§ 1799EE Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;



§ 1799EE. Duty to report conduct that constitutes grounds for discipline or inability to practice

(a) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this subchapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 407, § 1.;









CHAPTER 18. BOARD OF PLUMBING, HEATING, VENTILATION, AIR CONDITIONING, AND REFRIGERATION EXAMINERS

Subchapter I Board of Plumbing, Heating, Ventilation, Air Conditioning and Refrigeration Examiners

§ 1801. Objectives

The primary objective of the Board of Plumbing, Heating, Ventilation, Air Conditioning and Refrigeration Examiners, to which all other objectives are secondary, is to protect the general public, specifically those persons who are direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered. The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal complaint hearings; shall promulgate rules and regulations; and shall impose sanctions, where necessary, against licensees.

71 Del. Laws, c. 185, § 1; 75 Del. Laws, c. 296, § 1.;



§ 1802. Definitions

The following words, terms, and phrases, when used in this chapter, have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Board" means the State Board of Plumbing, Heating, Ventilation, Air Conditioning and Refrigeration Examiners.

(2) "Commercial hood system" means a system or ventilation for an exhaust in commercial establishments.

(3) "Cooling system" means a system in which heat is removed from air, surrounding surfaces, or both. A cooling system includes an air conditioning system.

(4) "Division" means the Division of Professional Regulation.

(5) "Gas piping" means any arrangement of piping used to convey fuel gas, supplied by 1 meter, and each arrangement of gas piping serving a building, structure, or premises, whether individually metered or not. "Gas piping" does not include the installation of gas appliances where existing service connections are already installed, nor does the term include the installations, alterations, or maintenance of gas utilities owned by a public utility.

(6) "HVACR" means heating, ventilation, air conditioning, and refrigeration.

(7) "HVACR restricted services" means HVACR services that are limited to 1 of the following specialties:

a. Heating — forced air systems; ventilation; and gas piping; or

b. Heating — hydronic systems and gas piping; or

c. Commercial hood systems; or

d. Refrigeration; or

e. Air-conditioning; or

f. Gas piping.

(8) "HVACR services" means the design, installation, construction, maintenance, service, repair, alteration, or modification of a product or of equipment including gas piping in heating and air conditioning, refrigeration, ventilation, or process cooling or heating systems.

(9) "Hydronic system" means a heating and cooling system using liquids or steam to transmit or remove heat.

(10) "License" means a document issued by the Board of Plumbing, Heating, Ventilation, Air Conditioning and Refrigeration Examiners certifying that the holder has met the requirements of this chapter and is a master plumber, master HVACR licensee, or master HVACR restricted licensee.

(11) "Master HVACR licensee" means an individual holding a current license pursuant to this chapter to provide heating, ventilation, air conditioning, commercial hood systems, hydronic systems, refrigeration, and gas piping services pursuant to this chapter.

(12) "Master HVACR licensee restricted" means an individual holding a current license pursuant to this chapter to provide services pursuant to this chapter in 1 of the following areas:

a. Heating — forced air systems; ventilation; and gas piping; or

b. Heating — hydronic systems and gas piping; or

c. Commercial hood systems; or

d. Refrigeration; or

e. Air-conditioning; or

f. Gas piping.

(13) "Master plumber", "licensed plumber", or "licensed master plumber" means an individual holding a current license to provide plumbing services issued pursuant to this chapter.

(14) "Plumber" is an individual who provides plumbing services.

(15) "Plumbing services" means the design, installation, construction, replacement, service, repair, alteration, or modification of the pipes, fixtures, and other apparatus used for bringing the water supply into a building and removing liquid and water-carried wastes from a building. Plumbing services also includes the installation and connection of gas piping.

(16) "Refrigeration system" means a system used to cool a surface or area below 55 degrees Fahrenheit or 12.9 degrees Celsius.

(17) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the work of a master plumber, master HVACR licensee, or master HVACR licensee restricted.

(18) "Supervision" means control and oversight by a master licensee who is an owner or full-time employee of the entity providing services. A supervising master licensee is responsible and accountable for the work performed under the supervising master licensee's license.

(19) "Ventilation system" means the natural or mechanical process of supplying air to, or removing air from, any space, whether the air is conditioned or not conditioned and at a rate of airflow of more than 250 cubic feet per minute.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 31; 75 Del. Laws, c. 296, § 1; 76 Del. Laws, c. 192, §§ 1-6.;



§ 1803. Board of Plumbing, Heating, Ventilation, Air Conditioning and Refrigeration Examiners; appointment; composition; qualification; term; vacancies; suspension or removal; unexcused absences; compensation

(a) The State Board of Plumbing, Heating, Ventilation, Air Conditioning and Refrigeration Examiners shall administer and enforce this chapter.

(b) The Board shall consist of 9 members who are appointed by the Governor and who are residents of this State. Three members, 1 from each county, are master plumbers who have been engaged in the plumbing services for at least 5 years. Three members, 1 from each county, are master HVACR licensees or master HVACR restricted licensees who have been engaged in HVACR or HVACR restricted services for at least 5 years. Three members, 1 from each county, are public members. A public member may not be nor ever have been a master plumber, master HVACR licensee, or master HVACR restricted licensee; may not be a member of the immediate family of a master plumber, master HVACR licensee, or master HVACR restricted licensee; may not be nor ever have been employed by a master plumber, master HVACR licensee, master HVACR restricted licensee, plumbing contractor, HVACR contractor, or HVACR restricted contractor; may not have a material interest in the providing of goods or services to master plumbers, master HVACR licensees, master HVACR restricted licensees, plumbing contractors, HVACR contractors, or HVACR restricted contractors; and may not be nor ever have been engaged in an activity directly related to providing plumbing, HVACR, or HVACR services. A public member must be accessible to inquiries, comments, and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each Board member serves a term of 3 years and may succeed himself or herself for 2 additional terms; provided, however, that if a member is initially appointed to fill a vacancy, the member may succeed himself or herself for only 2 additional full terms. A person appointed to fill a vacancy on the Board holds office for the remainder of the unexpired term of the vacating member. A term of office expires on the date specified in the appointment; however, a Board member whose appointment has expired remains eligible to participate in Board proceedings until replaced by the Governor. A person who is a member of the Board on June 27, 2006, may complete that member's term.

(d) A person who has never served on the Board may be appointed to the Board for 3 consecutive terms; but the person is thereafter ineligible to serve for 3 consecutive terms. A person who has been appointed 3 times to the Board or who has served on the Board for 9 years within any 12-year period may not again be appointed to the Board until an interim period of at least 1 term has expired since the person last served.

(e) An act or vote on Board business by a person appointed to the Board in violation of this section is invalid.

(f) The Governor shall suspend or remove a member of the Board for the member's misfeasance, nonfeasance, malfeasance, misconduct, incompetence, neglect of duty, or for other good cause. "Neglect of duty" means the failure to attend, without adequate reason, 3 consecutive regular business meetings, or at least half of all regular business meetings during any calendar year. A member subject to a disciplinary hearing may not participate in Board meetings until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal to the Superior Court a suspension or removal initiated pursuant to this subsection.

(g) A member of the Board, while serving on the Board, may not hold elective office in any occupational association of master plumbers, master HVACR licensees, or master HVACR restricted licensees or serve as an officer of an occupational association's political action committee (PAC).

(h) The provisions of the State Employees', Officers' and Officials' Code of Conduct set forth in Chapter 58 of Title 29 apply to the members of the Board.

(i) The Division shall reimburse Board members for expenses involved in each meeting, including travel, according to Division policy. A member may not receive more than $50 for each meeting attended, and not more than $500 in any calendar year.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 296, § 1.;



§ 1804. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, at other times as the president of the Board considers necessary, and at the request of a majority of the Board members.

(b) The Board shall elect annually a president, vice president, and secretary. Each term of office is for 1 year. An officer may not serve for more than 3 consecutive years in the same office.

(c) A majority of the members of the Board constitutes a quorum for the purpose of transacting business. However, at least 5 Board members must vote affirmatively to find that grounds for discipline exist and to impose a sanction for a disciplinary violation.

(d) Minutes of all meetings of the Board must be recorded. The Division shall maintain copies of the recorded minutes. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. A person requesting a transcript incurs the expense of preparing the transcript.

71 Del. Laws, c. 185, § 1; 75 Del. Laws, c. 296, § 1.;



§ 1805. Records

The Division shall keep a register of all approved applications for licensure as a master plumber, master HVACR licensee, and master HVACR licensee restricted, and shall keep complete records relating to meetings of the Board, examinations, rosters of licensees, changes to the Board's rules and regulations, complaints, hearings, and other matters as the Board determines. Records kept in accord with this section are prima facie evidence of the proceedings of the Board.

71 Del. Laws, c. 185, § 1; 74 Del. Laws, c. 262, § 32; 75 Del. Laws, c. 296, § 1.;



§ 1806. Authority of the Board [Effective until July 16, 2014]

(a) The Board of Plumbing, Heating, Ventilation, and Air Conditioning Examiners shall have the authority to:

(1) Administer and enforce the provisions of this chapter and of rules and regulations promulgated under this chapter;

(2) Promulgate rules and regulations necessary or desirable to carry out the objectives of this chapter, including rules and regulations to carry out the objectives governing licensure and the requirements for continuing education;

(3) Designate the application form to be used by all applicants and process all applications;

(4) Designate the written, standardized examination, approved by the Division and administered and graded by a testing service, to be taken by applicants except those who qualify for licensure by reciprocity;

(5) Evaluate certified records to determine whether an applicant for licensure, who is or has been licensed, registered, or otherwise authorized to provide services in another jurisdiction, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against the applicant for such act or offense;

(6) Grant licenses to and renew licenses of, all applicants who meet the qualifications set forth in this chapter;

(7) Refer all complaints concerning master plumbers, master HVACR licensees, or master HVACR restricted licensees, or concerning the practices of the Board, or of the profession to the Division of Professional Regulation for investigation pursuant to § 8735(h) of Title 29. The Division of Public Health shall, upon request, assist the Division of Professional Regulation in the investigation of complaints requiring field inspections;

(8) Hold hearings and take such actions as are permitted under the Administrative Procedures Act, Chapter 101 of Title 29;

(9) Designate and impose appropriate sanction or penalty after time for appeal has lapsed, if the Board determines after a disciplinary hearing that the sanction or penalty should be imposed;

(10) Adopt, and revise as necessary, a detailed statewide HVACR and fuel gas code;

(11) Coordinate an effort with each county and municipality in the State, which effort will result in consistency in local plumbing, HVACR, and fuel gas codes and the statewide plumbing, HVRAC, and fuel gas code.

(b) The Board of Plumbing, Heating, Ventilation, Air Conditioning and Refrigeration Examiners shall promulgate regulations specifically identifying those crimes which are substantially related to the work of a master plumber, master HVACR licensee, or master HVACR licensee restricted.

(c) Heating, Ventilation, Air Conditioning and Refrigeration Code; International Fuel Gas Code adoption and enforcement. — The State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners shall adopt the most recent version of the International Mechanical Code (IMC) and the International Fuel Gas Code (IFC) within 1 calendar year of their issuance with whatever modifications the Board deems appropriate. The State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners may adopt and enforce additional heating, ventilation, air conditioning, and refrigeration, and fuel gas regulations which shall not be in conflict with the IMC or the IFC.

(d) Local regulations. — Every political subdivision within the State of Delaware, including county, city and municipal governments, shall enforce the International Mechanical Code (IMC) and the International Fuel Gas Code (IFC), as adopted or modified by the State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners. Every political subdivision retains the right to propose additional or modified heating, ventilation, air conditioning, and refrigeration (HVACR), and fuel gas regulations, which must be submitted in writing to the State Board Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners for review and approval, and which may not be in conflict with the IMC or the IFC. The State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners within 60 days of receiving such proposed changes or additions may thereafter adopt, modify or reject the proposed changes or additions. Upon issuance of the statewide HVACR and/or fuel gas regulations every political subdivision shall have the option of adopting and enforcing said regulations, or adopting and enforcing the minimum standards set forth in the most recently adopted version of the IMC and the IFC.

71 Del. Laws, c. 185, § 1; 74 Del. Laws, c. 262, § 32; 75 Del. Laws, c. 296, § 1; 77 Del. Laws, c. 398, § 1.;



§ 1806. Authority of the Board [Effective July 16, 2014]

(a) The Board of Plumbing, Heating, Ventilation, and Air Conditioning Examiners shall have the authority to:

(1) Administer and enforce the provisions of this chapter and of rules and regulations promulgated under this chapter;

(2) Promulgate rules and regulations necessary or desirable to carry out the objectives of this chapter, including rules and regulations to carry out the objectives governing licensure and the requirements for continuing education;

(3) Designate the application form to be used by all applicants and process all applications;

(4) Designate the written, standardized examination, approved by the Division and administered and graded by a testing service, to be taken by applicants except those who qualify for licensure by reciprocity;

(5) Evaluate certified records to determine whether an applicant for licensure, who is or has been licensed, registered, or otherwise authorized to provide services in another jurisdiction, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against the applicant for such act or offense;

(6) Grant licenses to and renew licenses of, all applicants who meet the qualifications set forth in this chapter;

(7) Refer all complaints concerning master plumbers, master HVACR licensees, or master HVACR restricted licensees, or concerning the practices of the Board, or of the profession to the Division of Professional Regulation for investigation pursuant to § 8735(h) of Title 29. The Division of Public Health shall, upon request, assist the Division of Professional Regulation in the investigation of complaints requiring field inspections;

(8) Hold hearings and take such actions as are permitted under the Administrative Procedures Act, Chapter 101 of Title 29;

(9) Designate and impose appropriate sanction or penalty after time for appeal has lapsed, if the Board determines after a disciplinary hearing that the sanction or penalty should be imposed;

(10) Adopt, and revise as necessary, a detailed statewide HVACR and fuel gas code;

(11) Coordinate an effort with each county and municipality in the State, which effort will result in consistency in local plumbing, HVACR, and fuel gas codes and the statewide plumbing, HVRAC, and fuel gas code.

(b) The Board of Plumbing, Heating, Ventilation, Air Conditioning and Refrigeration Examiners shall promulgate regulations specifically identifying those crimes which are substantially related to the work of a master plumber, master HVACR licensee, or master HVACR licensee restricted.

(c) Heating, Ventilation, Air Conditioning and Refrigeration Code; International Fuel Gas Code adoption and enforcement. — The State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners shall adopt the most recent version of the International Mechanical Code (IMC) and the International Fuel Gas Code (IFC) within 1 calendar year of their issuance with whatever modifications the Board deems appropriate. The State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners may adopt and enforce additional heating, ventilation, air conditioning, and refrigeration, and fuel gas regulations which shall not be in conflict with the IMC or the IFC.

(d) Local regulations. — Every political subdivision within the State of Delaware, including county, city and municipal governments, shall enforce the International Mechanical Code (IMC) and the International Fuel Gas Code (IFC), as adopted or modified by the State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners. Every political subdivision retains the right to propose additional or modified heating, ventilation, air conditioning, and refrigeration (HVACR), and fuel gas regulations, which must be submitted in writing to the State Board Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners for review and approval, and which may not be in conflict with the IMC or the IFC. The State Board of Plumbing, Heating, Air Conditioning, Ventilation and Refrigeration Examiners within 60 days of receiving such proposed changes or additions may thereafter adopt, modify or reject the proposed changes or additions. Upon issuance of the statewide HVACR and/or fuel gas regulations every political subdivision shall have the option of adopting and enforcing said regulations, or adopting and enforcing the minimum standards set forth in the most recently adopted version of the IMC and the IFC.

71 Del. Laws, c. 185, § 1; 74 Del. Laws, c. 262, § 32; 75 Del. Laws, c. 296, § 1; 77 Del. Laws, c. 398, § 1.;






Subchapter II License -- Plumbing

§ 1807. License required; exemptions

(a) A person shall not provide plumbing services in this State nor hold himself or herself out to the public as being a licensed master plumber, nor use "licensed plumber", "master plumber", or "licensed master plumber" in connection with that person's name, nor otherwise assume or use any title or description conveying or tending to convey the impression that the person is qualified to provide plumbing services, unless the person has been licensed as a master plumber under this chapter, or exempted from the provisions of this chapter pursuant to subsection (c) of this section.

(b) If the license of a master plumber has expired or been suspended or revoked, it is unlawful for the holder of the expired, suspended, or revoked license to perform plumbing services in this State.

(c) An individual may provide plumbing services without being licensed under this chapter if:

(1) The individual is an apprentice, journeyman, mechanic, or other person providing such services under the supervision of a master plumber who is the individual's employer or who is employed full time by the same business entity as the individual;

(2) The individual is a homeowner who is performing plumbing services other than gas piping in or about that individual's own home that is not for sale or any part for rent or lease, provided that the individual has filed an application for a permit with the authorized inspection authority;

(3) The individual is providing such services on property used exclusively for agricultural purposes and the individual has filed an application for a permit with the authorized inspection authority; or

(4) The individual is providing such services pursuant to the provisions in § 1832 of this title.

(5) The individual is providing services authorized under subchapter III of this chapter.

(d) The penalty for a violation of this section is, for a first offense, a fine of not less than $500 nor more than $1000, and, for a second or subsequent offense, a fine of not less than $1000 nor more than $2000. Justice of the Peace Courts shall have jurisdiction over violations of this section.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 296, § 1.;



§ 1808. Qualifications of applicant

(a) An applicant for licensure as a master plumber shall submit evidence, satisfactory to the Board, and verified by oath or affirmation, that the applicant:

(1) Has received a journeyman's certificate issued in any state following completion of a plumbing apprenticeship program that meets or exceeds the Federal Bureau of Apprenticeship and Training Standards and, thereafter, performed plumbing services for 2 years under the supervision of a master plumber or an individual holding a similar level of licensure in another state; or has performed plumbing services for 7 years under the supervision of a master plumber or a plumber holding a similar level of licensure in another state and, thereafter, successfully completed the apprenticeship equivalency test approved by the Board and administered by a Delaware vocational-technical school;

(2) Has achieved the passing score on a written, standardized examination, designated by the Board and approved by the Division, for licensure as a Delaware master plumber after fulfilling the experience and/or training requirements of this section;

(3) Has not received any administrative penalties regarding the applicant's practice, including, but not limited to, fines, formal reprimands, license suspension or revocation (except for license revocation for nonpayment of license renewal fees), probationary limitations, and consent agreements which contain conditions placed by a Board on the applicant's occupational conduct or practice, including the voluntary surrender of a license, certificate, registration, or other authorization to provide plumbing services. The Board may determine after a hearing whether the imposition of a particular administrative penalty is grounds to deny licensure.

(4) Does not have an impairment related to drug or alcohol use that would limit the applicant's ability to provide plumbing services in a manner that is not detrimental to the health, safety, or welfare of the public;

(5) Does not have any disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the applicant has previously been or is currently authorized to provide plumbing services; or have a criminal conviction record or any pending criminal charges relating to an incident, the circumstances of which substantially relate to providing plumbing services. An applicant who has such a criminal conviction record or any such pending criminal charges must request appropriate authorities to provide information about the record or charges directly to the Board in sufficient specificity to enable the Board to make a determination of whether the record or charge is substantially related to providing plumbing services. However, after a hearing or review of documentation that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(5) herein if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing plumbing services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) The Board may waive the requirements of paragraph (a)(3) or (5) of this section for good cause.

(c) Each applicant shall provide the information requested on the application form approved by the Board. All evidence of experience must be submitted by affidavit on forms approved by the Board. An application form may not require an applicant to submit a photograph of himself or herself, or information related to citizenship, place of birth, length of state residency, or personal references.

(d) If the Board finds that false information has been intentionally provided to the Board, it shall report its finding to the Attorney General's Office for further action.

(e) If the Board refuses to accept, or rejects, an application and the applicant believes that the Board acted without justification, or imposed a higher or different standard to the applicant than to other applicants, or in some other unlawful manner contributed to or caused the refusal or rejection of the application, the applicant may appeal to the Superior Court.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 296, § 1; 75 Del. Laws, c. 436, § 15; 77 Del. Laws, c. 199, §§ 10-12; 78 Del. Laws, c. 44, §§ 24, 25.;



§ 1809. Examination

(a) The written, standardized examination required in § 1808(a)(2) of this title must be offered at least quarterly. The Board will determine the passing score in its rules and regulations.

(b) An applicant who fails to receive a passing score on an examination administered pursuant to this chapter may apply to retake the examination on the next available date. If an applicant fails to pass the examination after 3 attempts, the Board, in its rules and regulations, may specify the conditions under which an applicant may retake the examination.

71 Del. Laws, c. 185, § 1; 74 Del. Laws, c. 262, § 32; 75 Del. Laws, c. 296, § 1.;



§ 1810. Reciprocity

(a) Upon submission and acceptance of a written application on forms provided by the Board, along with payment of the required fee, the Board shall grant a license to each applicant who presents proof of current licensure in good standing in another state, the District of Columbia, or a territory of the United States whose standards for licensure are substantially similar to those of this State and who submits the verified evidence described in § 1808(a)(3) through (5) of this title.

(b) An applicant who is licensed by another state, the District of Columbia, or a territory of the United States whose standards for licensure are not substantially similar to those of this State must have practiced for a minimum of 7 years after licensure, in addition to meeting the other qualifications for reciprocity in this section.

71 Del. Laws, c. 185, § 1; 75 Del. Laws, c. 296, § 1.;



§ 1811. Fees

The amount set by the Division for each fee imposed under this chapter shall approximate and reasonably reflect the costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its services on behalf of the Board. A separate fee may be charged for each service or activity, but a fee shall not be charged unless the service or activity is specified in this chapter. The application fee may not be combined with any other fee. At the beginning of each licensure biennium, the Division, or another state agency acting in its behalf, shall compute the fees for each separate service or activity for the licensure biennium.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 296, § 1.;



§ 1812. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a master plumber and who pays the appropriate fees established under § 1811 of this title.

(b) A license is renewable biennially in a manner determined by the Division, upon payment of the appropriate fee, submission of a renewal form provided by the Division, and proof that the licensee has met any continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensee may renew that licensee's license, notwithstanding the fact that the licensee failed to renew that licensee's license on or before the designated renewal date; provided, however, that the period of time may not exceed 1 year beyond the designated renewal date.

(d) A licensee, upon the licensee's written request, may be placed on inactive status for no more than 5 years. A licensee on inactive status who desires to reactivate that licensee's license must complete and submit an application form approved by the Board, submit the reactivation fee set by the Division, and submit proof of fulfillment of any continuing education requirements established by the Board.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 296, § 1.;



§ 1813. Complaints

(a) All complaints received by the Division shall be investigated in accordance with § 8735 of Title 29. The Division shall issue a final written report at the conclusion of its investigation.

(b) If the Board determines that a person has provided or is providing plumbing services or has used or is using the title "master plumber", "licensed plumber," or a similar designation contrary to the requirements of this chapter, the Board shall request that the Office of the Attorney General issue a cease and desist order and/or prosecute the person.

71 Del. Laws, c. 185, § 1; 74 Del. Laws, c. 262, § 32; 75 Del. Laws, c. 296, § 1.;



§ 1814. Grounds for discipline or other remediation

(a) An individual licensed under this chapter is subject to disciplinary sanctions set forth in § 1815 of this title or other appropriate remediation, if, after a hearing, the Board finds that the licensee has:

(1) Engaged or knowingly cooperated in fraud or material deception in order to acquire a license, has allowed another person to use that individual's license, or has aided or abetted an unlicensed to represent himself or herself as an individual licensed pursuant to this chapter;

(2) Illegally, incompetently, or negligently provided plumbing services;

(3) Been convicted of an offense, the circumstances of which substantially relate to providing plumbing services. A copy of the record of conviction certified by the clerk of the court entering the conviction is conclusive evidence of conviction;

(4) In the last 2 years used illegal drugs; used prescription drugs without a prescription; excessively used legally prescribed drugs; or abused alcoholic beverages or drugs to the extent that it impaired that individual's ability to provide services authorized under this chapter with reasonable skill, competence, and safety to the public;

(5) Engaged in an act of consumer fraud or deception, engaged in the restraint of competition, or participated in price-fixing activities;

(6) Violated a provision of this chapter or any lawful regulation established hereunder;

(7) Had that individual's license as a master plumber restricted, suspended or revoked, or been subjected to other adverse action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for the suspension, revocation, or other adverse action in another jurisdiction have been presented to the Board by certified record and the Board has determined that the facts found by the appropriate licensing authority in the other jurisdiction constitute 1 or more of the acts listed in this section. A person licensed in this State is deemed to have given consent to the release of information regarding license suspension or revocation or other adverse action taken by the Board or by comparable agencies in other jurisdictions and to have waived all objections to the admissibility of previously adjudicated evidence of the acts or offenses which underlie license suspension or revocation or other adverse action;

(8) Failed to notify the Board that the individual's license to provide services authorized under this chapter in another jurisdiction has been subject to discipline, or has been surrendered, suspended, or revoked. A certified copy of the record of disciplinary action, or of the surrender, suspension, or revocation of the license shall be conclusive evidence thereof;

(9) A physical or mental impairment that prevents that individual from providing services authorized under this chapter with reasonable skill, competence, and safety to the public.

(b) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 33; 75 Del. Laws, c. 296, § 1; 79 Del. Laws, c. 213, § 2.;



§ 1815. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it determines that a licensee has violated a ground for discipline set forth in § 1814 of this title:

(1) Issue a letter of reprimand to the licensee;

(2) Censure the licensee;

(3) Place the licensee on probationary status and require that licensee to:

a. Report regularly to the Board upon the matters that are the basis of the probation; and/or

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend the license of the licensee;

(5) Revoke the license of the licensee;

(6) Prescribe an administrative penalty, not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation imposed pursuant to paragraph (a)(3) of this section, if it finds that the deficiencies that required the conditions of probation to be imposed have been remedied.

(c) If the Board suspends a licensee due to an impairment pursuant to § 1814(a)(9) of this title, the Board may reinstate the license if, after a hearing, the Board is satisfied that the licensee is able to provide professional services with reasonable skill, competence, and safety to the public.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 296, § 1; 79 Del. Laws, c. 213, § 2.;



§ 1816. Hearing procedures

(a) If a complaint alleging that a licensee has violated § 1814 of this title is filed with the Division pursuant to § 8735(h) of this title, the Board shall set a time and place to conduct a hearing on the complaint. The Division shall give notice of the hearing and the Board shall conduct the hearing in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) A hearing conducted pursuant to this section is informal, without the use of the Delaware Rules of Evidence. If the Board decides by the affirmative votes of 5 or more members that a licensee has violated § 1814 of this title, the Board may take any action permitted under this chapter that the Board considers reasonable. The Board's decision must be in writing and must include the reasons for the decision. The Board shall immediately mail its decision to the licensee or personally serve the licensee with the decision.

(c) If a licensee disagrees with the decision of the Board, the licensee may appeal the Board's decision to the Superior Court within 30 days of the postmarked date of the copy of the decision mailed to that licensee, or within 30 days of personal service. Upon appeal, the Court shall review the evidence on the record. A stay pending review may be granted by the Court in accordance with § 10144 of Title 29.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 296, § 1.;



§ 1817. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) The Board may reinstate a suspended license if, after a hearing, the Board is satisfied that the licensee has taken the required corrective actions and has otherwise satisfied all of the conditions imposed pursuant to the license suspension and/or probation period.

(b) An individual seeking license reinstatement and/or removal from probationary status must pay the appropriate fees and submit the documentation required by the Board to show that all the conditions imposed pursuant to the license suspension and/or the probation period have been met. Proof that the individual has met the continuing education requirements of this chapter may also be required.

(c) If a license is lost, destroyed, or mutilated, a replacement license may be issued subject to the rules of the Board. A charge must be assessed for the issuance of a replacement license.

71 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 296, § 1.;






Subchapter III License -- Heating, Ventilation, Air Conditioning, and Refrigeration

§ 1820. License required; exemptions

(a) A person shall not provide HVACR or HVACR restricted services in this State nor hold himself or herself out to the public as being a master HVACR licensee or master HVACR restricted licensee, nor use "master HVACR licensee", "master HVACR restricted licensee" in connection with that person's name nor otherwise assume or use any title or description conveying or tending to convey the impression that that person is qualified to provide HVACR or HVACR restricted services, unless that person has been licensed as a master HVACR licensee or a master HVACR restricted licensee under this chapter or exempted from the provisions of this chapter pursuant to subsection (c) of this section.

(b) If the license of a master HVACR licensee or master HVACR restricted licensee has expired or been suspended or revoked, it is unlawful for the holder of the expired, suspended, or revoked license to act as a master HVACR licensee, or master HVACR restricted licensee in this State.

(c) An individual may provide HVACR or HVACR restricted services without being licensed under this chapter if:

(1) The individual is an apprentice, journeyman, mechanic or other person providing such services under the supervision of a master HVACR licensee or master HVACR restricted licensee, who is the individual's employer or who is employed full time by the same business entity as the individual;

(2) The individual is a homeowner who is performing HVACR services other than gas piping in or about that individual's own home that is not for sale or any part for rent or lease;

(3) The individual is providing such services on property used exclusively for agricultural purposes and the individual has filed an application for a permit with the authorized inspection authority;

(4) The individual is providing such services pursuant to the provisions in § 1831 of this title.

(d) The penalty for a violation of this section is, for a first offense, a fine of not less than $500 nor more than $1000, and, for a second or subsequent offense, a fine of not less than $1000 nor more than $2000. Justice of the Peace Courts have jurisdiction over violations of this section.

75 Del. Laws, c. 296, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1821. Qualifications of applicant — Heating, ventilation, air conditioning, and refrigeration

(a) An applicant for licensure as a master HVACR licensee, or master HVACR restricted licensee, must submit evidence, satisfactory to the Board and verified by oath or affirmation, that the applicant:

(1) Has received a journeyman's certificate issued in any state following completion of an HVACR, or HVACR restricted apprenticeship program that meets or exceeds the Federal Bureau of Apprenticeship and Training Standards and, thereafter, performed HVACR, or HVACR restricted services for 2 years under the supervision of a master HVACR licensee, or master HVACR restricted licensee, or an individual holding a similar level of licensure in another state; or has performed HVACR or HVACR restricted services for 7 years under the supervision of a master HVACR licensee or master HVACR restricted licensee or an individual holding a similar level of licensure in another state and, thereafter, successfully completed the apprenticeship equivalency test approved by the Board and administered by a Delaware vocational-technical school;

(2) Has achieved the passing score on a written, standardized examination, designated by the Board and approved by the Division, for licensure as a Delaware master HVACR licensee or master HVACR restricted licensee after fulfilling the experience and/or training requirements of this section;

(3) Has been certified at the appropriate level for handling chlorofluorocarbons (CFC's) by a testing organization approved by the Environmental Protection Agency;

(4) Has not received any administrative penalties regarding that applicant's practice, including, but not limited to, fines, formal reprimands, license suspension or revocation (except for license revocation for nonpayment of license renewal fees), probationary limitations, and consent agreements which contain conditions placed by a Board on the applicant's occupational conduct or practice, including the voluntary surrender of a license, certificate, registration, or other authorization to provide HVACR services. The Board may determine after a hearing whether the imposition of a particular administrative penalty is grounds to deny licensure;

(5) Does not have an impairment related to drug or alcohol use that would limit that applicant's ability to provide HVACR or HVACR restricted services in a manner that is not detrimental to the health, safety, or welfare of the public;

(6) Does not have any disciplinary proceedings or unresolved complaints pending against that applicant in any jurisdiction where that applicant has previously been or is currently authorized to provide HVACR or HVACR restricted services; and

(7) Does not have a criminal conviction record or any pending criminal charges relating to an incident, the circumstances of which substantially relate to providing HVACR or HVACR restricted services. An applicant who has such a criminal conviction record or any such pending criminal charges must request appropriate authorities to provide information about the record or charges directly to the Board in sufficient specificity to enable the Board to make a determination of whether the record or charge is substantially related to providing HVACR or HVACR services. However, after a hearing or review of documentation that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(7) herein if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing plumbing services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) The Board may waive the requirements of paragraph (a)(4) or (7) of this section for good cause.

(c) Each applicant shall provide the information requested on the application form approved by the Board. All evidence of experience must be submitted by affidavit on forms approved by the Board. An application form may not require an applicant to submit a photograph of himself or herself, or information related to citizenship, place of birth, length of state residency, or personal references.

(d) If the Board finds that false information has been intentionally provided to the Board, it shall report its finding to the Attorney General's Office for further action.

(e) If the Board refuses to accept, or rejects, an application and the applicant believes that the Board acted without justification, or imposed a higher or different standard to the applicant than to other applicants, or in some other unlawful manner contributed to or caused the refusal or rejection of the application, the applicant may appeal to the Superior Court.

(f) [Repealed.]

75 Del. Laws, c. 296, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 192, §§ 8-10; 77 Del. Laws, c. 199, § 13; 78 Del. Laws, c. 44, §§ 26, 27.;



§ 1822. Examination

(a) The written, standardized examination required in § 1821(a)(2) of this title must be offered at least quarterly. The Board will determine the passing score in its rules and regulations.

(b) An applicant who fails to receive a passing score on an examination administered pursuant to this chapter may apply to retake the examination on the next available date. If an applicant fails to pass the examination after 3 attempts, the Board, in its rules and regulations, may specify the conditions under which an applicant may retake the examination.

75 Del. Laws, c. 296, § 1.;



§ 1823. Reciprocity

(a) Upon submission and acceptance of a written application on forms provided by the Board, along with payment of the required fee, the Board shall grant a license to each applicant who presents proof of current licensure in good standing in another state, the District of Columbia, or a territory of the United States whose standards for licensure are substantially similar to those of this State and who submits the verified evidence described in § 1821(a)(3) through (7) of this of this title.

(b) An applicant who is licensed by another state, the District of Columbia, or a territory of the United States whose standards for licensure are not substantially similar to those of this State must have practiced for a minimum of 7 years after licensure, in addition to meeting the other qualifications for reciprocity in this section.

75 Del. Laws, c. 296, § 1.;



§ 1824. Fees

The amount set by the Division for each fee imposed under this chapter must approximate and reasonably reflect the costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its services on behalf of the Board. A separate fee may be charged for each service or activity, but a fee may not be charged unless the service or activity is specified in this chapter. The application fee may not be combined with any other fee. At the beginning of each licensure biennium, the Division, or another State agency acting in its behalf, shall compute the fees for each separate service or activity for the licensure biennium.

75 Del. Laws, c. 296, § 1.;



§ 1825. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a master HVACR licensee or master HVACR restricted licensee and who pays the appropriate fees established under § 1824 of this title.

(b) A license is renewable biennially in a manner determined by the Division, upon payment of the appropriate fee, submission of a renewal form provided by the Division, and proof that the licensee has met any continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensee may renew that licensee's license, notwithstanding the fact that the licensee failed to renew that licensee's license on or before the designated renewal date; provided, however, that the period of time may not exceed 1 year beyond the designated renewal date.

(d) A licensee, upon the licensee's written request, may be placed on inactive status for no more than 5 years. A licensee on inactive status who desires to reactivate that licensee's license must complete and submit an application form approved by the Board, submit the reactivation fee set by the Division, and submit proof of fulfillment of any continuing education requirements established by the Board.

75 Del. Laws, c. 296, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1826. Complaints

(a) All complaints received by the Division must be investigated in accordance with § 8735 of Title 29. The Division must issue a final written report at the conclusion of its investigation.

(b) If the Board determines that a person has provided or is providing HVACR or HVACR restricted services or has used or is using the title "master HVACR licensee", "master HVACR restricted licensee", or a similar designation contrary to the requirements of this chapter, the Board shall request that the Office of the Attorney General issue a cease and desist order and/or prosecute the person.

75 Del. Laws, c. 296, § 1.;



§ 1827. Grounds for discipline or other remediation

(a) An individual licensed under this chapter is subject to disciplinary sanctions set forth in § 1828 of this title or other appropriate remediation, if, after a hearing, the Board finds that the licensee has:

(1) Employed or knowingly cooperated in fraud or material deception in order to acquire a license, has allowed another person to use that licensee's license, or has aided or abetted an unlicensed to represent himself or herself as an individual licensed pursuant to this chapter;

(2) Illegally, incompetently, or negligently provided HVACR or HVACR restricted services;

(3) Been convicted of an offense, the circumstances of which substantially relate to providing HVACR or HVACR restricted services. A copy of the record of conviction certified by the clerk of the court entering the conviction is conclusive evidence of conviction;

(4) In the last 2 years used illegal drugs; used prescription drugs without a prescription; excessively used legally prescribed drugs; or abused alcoholic beverages or drugs to the extent that it impaired that licensee's ability to provide services authorized under this chapter with reasonable skill, competence, and safety to the public;

(5) Engaged in an act of consumer fraud or deception, engaged in the restraint of competition, or participated in price-fixing activities;

(6) Violated a provision of this chapter or any lawful regulation established hereunder;

(7) Had that licensee's license as a master HVACR licensee or master HVACR restricted licensee suspended or revoked, or been subjected to other adverse action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for the suspension, revocation, or other adverse action in another jurisdiction have been presented to the Board by certified record and the Board has determined that the facts found by the appropriate licensing authority in the other jurisdiction constitute 1 or more of the acts listed in this section. A person licensed in this State is deemed to have given consent to the release of information regarding license suspension or revocation or other adverse action taken by the Board or by comparable agencies in other jurisdictions and to have waived all objections to the admissibility of previously adjudicated evidence of the acts or offenses which underlie license suspension or revocation or other adverse action;

(8) Failed to notify the Board that the licensee's license to provide services authorized under this chapter in another jurisdiction has been subject to discipline, or has been surrendered, suspended, or revoked. A certified copy of the record of disciplinary action, or of the surrender, suspension, or revocation of the license shall be conclusive evidence thereof; and

(9) A physical or mental impairment that prevents that licensee from providing services authorized under this chapter with reasonable skill, competence, and safety to the public.

(b) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

75 Del. Laws, c. 296, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 213, § 2.;



§ 1828. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it determines that a licensee has violated a ground for discipline set forth in § 1827 of this title:

(1) Issue a letter of reprimand to the licensee;

(2) Censure the licensee;

(3) Place the licensee on probationary status and require that licensee to:

a. Report regularly to the Board upon the matters that are the basis of the probation; and/or

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend the license of the licensee;

(5) Revoke the license of the licensee;

(6) Prescribe an administrative penalty, not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation imposed pursuant to paragraph (a)(3) of this section, if it finds that the deficiencies that required the conditions of probation to be imposed have been remedied.

(c) If the Board suspends a licensee due to an impairment pursuant to § 1827(9) of this title, the Board may reinstate the license if, after a hearing, the Board is satisfied that the licensee is able to provide professional services with reasonable skill, competence, and safety to the public.

75 Del. Laws, c. 296, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1829. Hearing procedures

(a) If a complaint alleging that a licensee has violated § 1827 of this title is filed with the Division pursuant to § 8735(h) of Title 29, the Board shall set a time and place to conduct a hearing on the complaint. The Division shall give notice of the hearing and the Board shall conduct the hearing in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) A hearing conducted pursuant to this section is informal, without the use of the Delaware Rules of Evidence. If the Board decides by the affirmative votes of 5 or more members that a licensee has violated § 1827 of this title, the Board may take any action permitted under this chapter that the Board considers reasonable. The Board's decision must be in writing and must include the reasons for the decision. The Board shall immediately mail its decision to the licensee or personally serve the licensee with the decision.

(c) If a licensee disagrees with the decision of the Board, the licensee may appeal the Board's decision to the Superior Court within 30 days of the postmarked date of the copy of the decision mailed to that licensee, or within 30 days of personal service. Upon appeal, the Court shall review the evidence on the record. A stay pending review may be granted by the Court in accordance with § 10144 of Title 29.

75 Del. Laws, c. 296, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1830. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) The Board may reinstate a suspended license if, after a hearing, the Board is satisfied that the licensee has taken the required corrective actions and has otherwise satisfied all of the conditions imposed pursuant to the license suspension and/or probation period.

(b) An individual seeking license reinstatement and/or removal from probationary status must pay the appropriate fees and submit the documentation required by the Board to show that all the conditions imposed pursuant to the license suspension and/or the probation period have been met. Proof that the individual has met the continuing education requirements of this chapter may also be required.

(c) If a license is lost, destroyed, or mutilated, a replacement license may be issued subject to the rules of the Board. A charge must be assessed for the issuance of a replacement license.

75 Del. Laws, c. 296, § 1.;






Subchapter IV Miscellaneous Provisions

§ 1831. Artificial entity's loss of license holder

(a) If a partnership, firm, corporation, or other artificial entity that provides services regulated under this chapter suffers the loss of its sole license holder, the entity shall notify the Board in writing with supporting documentation within 7 days of the loss of its license holder.

(b) The Board shall schedule an emergency meeting within 10 days of notification pursuant to subsection (a) of this section. From the date of loss of the sole license holder through the date of the emergency meeting, the entity may continue to operate without a license holder, provided that the entity continues to employ the same personnel with the exception of the license holder.

(c) An owner or employee of an entity that desires to continue providing services despite the loss of the sole license holder must submit an application for licensure to the Board before the emergency meeting scheduled pursuant to subsection (b) of this section, for consideration by the Board at the meeting. At the meeting the Board may issue a temporary license to the applicant, valid for 100 days, dated from the date of notification to the Board by the entity, pursuant to subsection (a) of this section.

(d) If the Board issues a temporary license to the applicant at the emergency meeting pursuant to subsection (c) of this section, the applicant must take the next available examination.

(e) Notwithstanding the provisions of subsections (c) and (f) of this section, a temporary license expires immediately upon an applicant's failure to take the next available examination; or, if the applicant takes the examination, upon the Board's receipt of notification that the applicant failed the examination taken pursuant to subsection (d) of this section.

(f) If a 100-day temporary license issued pursuant to this section expires and the entity has no license holder in its employ, the entity must cease and desist immediately from providing plumbing services for which a license is required under this chapter.

75 Del. Laws, c. 296, § 1.;



§ 1832. Local regulation

Nothing in this chapter shall be construed to limit the ability of any county, municipality, or other governmental entity to adopt and enforce plumbing, HVACR, or fuel gas codes and regulations that are not in conflict with this chapter.

75 Del. Laws, c. 296, § 1.;









CHAPTER 19. NURSING

§ 1901. Declaration of legislative intent

The General Assembly hereby declares the practice of nursing by competent persons is necessary for the protection of the public health, safety and welfare and further finds that the levels of practice within the profession of nursing should be regulated and controlled in the public interest. In order to safeguard life and health, the general administration and supervision of the education, examination, licensing and regulation of professional and practical nursing is declared essential, and such general administration and supervision is vested in the Board of Nursing.

24 Del. C. 1953, § 1901; 54 Del. Laws, c. 153, § 1; 64 Del. Laws, c. 26, § 1; 69 Del. Laws, c. 319, § 2.;



§ 1902. Definitions

(a) "Administration of medications" means a process whereby a single dose of a prescribed drug or biological is given to a patient by an authorized licensed person by 1 of several routes, oral, inhalation, topical, or parenteral. The person verifies the properly prescribed drug order, removes the individual dose from a previously dispensed, properly labeled container (including a unit dose container), assesses the patient's status to assure that the drug is given as prescribed to the patient for whom it is prescribed and that there are no known contraindications to the use of the drug or the dosage that has been prescribed, gives the individual dose to the proper patient, records the time and dose given and assesses the patient following the administration of medication for possible untoward side effects.

(b)(1) "Advanced practice nurse" means an individual whose education and certification meet criteria established by the Board of Nursing who is currently licensed as a registered nurse and has a master's degree or a postbasic program certificate in a clinical nursing specialty with national certification. When no national certification at the advanced level exists, a master's degree in a clinical nursing specialty will qualify an individual for advanced practice nurse licensure. "Advanced practice nurse" shall include, but not be limited to, nurse practitioners, certified registered nurse anesthetists, certified nurse midwives or clinical nurse specialists. Advanced practice nursing is the application of nursing principles, including those described in subsection (o) of this section, at an advanced level and includes:

a. For those advanced practice nurses who do not perform independent acts of diagnosis or prescription, the authority as granted within the scope of practice rules and regulations promulgated by the Board of Nursing; and

b. For those advanced practice nurses performing independent acts of diagnosis and/or prescription with the collaboration of a licensed physician, dentist, podiatrist or licensed Delaware health care delivery system without written guidelines or protocols and within the scope of practice as defined in the rules and regulations promulgated by the Joint Practice Committee and approved by the Board of Medical Licensure and Discipline.

Nothing in this act is to be construed to limit the practice of nursing by advanced practice nurses as is currently being done or allowed including nursing diagnosis as pursuant to paragraph (o)(2) of this section.

Advanced practice nurses shall operate in collaboration with a licensed physician, dentist, podiatrist, or licensed Delaware health care delivery system to cooperate, coordinate, and consult with each other as appropriate pursuant to a collaborative agreement defined in the rules and regulations promulgated by the Board of Nursing, in the provision of health care to their patients. Advanced practice nurses desiring to practice independently or to prescribe independently must do so pursuant to § 1906(a)(20) of Title 24.

(2) Those individuals who wish to engage in independent practice without written guidelines or protocols and/or wish to have independent prescriptive authority shall apply for such privilege or privileges to the Joint Practice Committee and do so only in collaboration with a licensed physician, dentist, podiatrist or licensed Delaware health care delivery system. This does not include those individuals who have protocols and/or waivers approved by the Board of Medical Licensure and Discipline.

(c) "Assistance with medications" means a situation where a designated care provider functioning in a setting authorized by § 1921 of this title, who has taken a Board approved medication training program, or a designated care provider who is otherwise exempt from the requirement of having to take the Board approved self administration with medication training programs, assists the patient in the self-administration of a medication other than by injection, provided that the medication is in the original container, with a proper label and directions. The designated care provider may hold the container for the patient, assist with the opening of the container and assist the patient in taking the medication.

(d) The "Compact Administrator" shall be the Executive Director of the Delaware Board of Nursing who shall be designated as the Compact Administrator by the President of the Board.

(e) "Dispensing" means providing medication according to an order of a practitioner duly licensed to prescribe medication. The term shall include both the repackaging and labeling of medications from bulk to individual dosages.

(f) The "Head of the Nursing Licensing Board" shall be the President of the Delaware Board of Nursing; and

(g) "Independent practice by an advanced practice nurse" shall include those advance practice nurses who practice and prescribe without written guidelines or protocols but with a collaborative agreement with a licensed physician, dentist, podiatrist or licensed Delaware health care delivery system and with the approval of the Joint Practice Committee.

(h) "Licensure" means the authorization to practice nursing within this State granted by the Delaware Board of Nursing and includes the authorization to practice in Delaware under the Interstate Nurse Licensure Compact [Chapter 19A of this title].

(i) "Nurse educator" is a registered nurse who is a faculty member or director of a Delaware board-approved nursing education program preparing individuals at the registered nurse entry level.

(j) "Nursing diagnosis" means the description of the individual's actual or potential health needs which are identified through a nursing assessment and are amenable to nursing intervention. The focus of the nursing diagnosis is on the individual's response to illness or other factors that may adversely affect the attainment/or maintenance of wellness. These diagnostic acts are distinct from medical, osteopathic and dental diagnosis.

(k) "Nursing education program" means a course of instruction offered and conducted to prepare persons for licensure as a registered or licensed practical nurse, and/or a course of instruction offered and conducted to increase the knowledge and skills of the nurse and leads to an academic degree in nursing, and/or refresher courses in nursing.

(l) "Standards of nursing practice" means those standards of practice adopted by the Board that interpret the legal definitions of nursing, as well as provide criteria against which violations of the law can be determined. Such standards of nursing practice shall not be used to directly or indirectly affect the employment practices and deployment of personnel by duly licensed or accredited hospitals and other duly licensed or accredited health care facilities and organizations. In addition, such standards shall not be assumed the only evidence in civil malpractice litigation, nor shall they be given a different weight than any other evidence.

(m) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of nursing.

(n) "The practice of practical nursing" as a licensed practical nurse means the performance for compensation of nursing services by a person who holds a valid license pursuant to the terms of this chapter and who bears accountability for nursing practices which require basic knowledge of physical, social and nursing sciences. These services, at the direction of a registered nurse or a person licensed to practice medicine, surgery or dentistry, include:

(1) Observation;

(2) Assessment;

(3) Planning and giving of nursing care to the ill, injured and infirm;

(4) The maintenance of health and well being;

(5) The administration of medications and treatments prescribed by a licensed physician, dentist, podiatrist or advanced practice nurse; and

(6) Additional nursing services and supervision commensurate with the licensed practical nurse's continuing education and demonstrated competencies; and

(7) Dispensing activities only as permitted in the Board's Rules and Regulations.

Nothing contained in this chapter shall be deemed to permit acts of surgery or medical diagnosis; nor shall it be deemed to permit dispensing of drugs, medications or therapeutics independent of the supervision of a physician who is licensed to practice medicine and surgery, or those licensed to practice dentistry or podiatry.

(o) "The practice of professional nursing" as a registered nurse means the performance of professional nursing services by a person who holds a valid license pursuant to the terms of this chapter, and who bears primary responsibility and accountability for nursing practices based on specialized knowledge, judgment and skill derived from the principles of biological, physical and behavioral sciences. The registered nurse practices in the profession of nursing by the performance of activities, among which are:

(1) Assessing human responses to actual or potential health conditions;

(2) Identifying the needs of the individual and/or family by developing a nursing diagnosis;

(3) Implementing nursing interventions based on the nursing diagnosis;

(4) Teaching health care practices. Nothing contained herein shall limit other qualified persons or agencies from teaching health care practices without being licensed under this chapter;

(5) Advocating the provision of health care services through collaboration with other health service personnel;

(6) Executing regimens, as prescribed by a licensed physician, dentist, podiatrist or advanced practice nurse, including the dispensing and/or administration of medications and treatments;

(7) Administering, supervising, delegating and evaluating nursing activities.

(8) Nothing contained in this chapter shall be deemed to permit acts of surgery or medical diagnosis; nor shall it be deemed to permit dispensing of drugs, medications or therapeutics independent of the supervision of a physician who is licensed to practice medicine and surgery, or those licensed to practice dentistry or podiatry.

A registered nurse shall have the authority, as part of the practice of professional nursing, to make a pronouncement of death; provided, however, that this provision shall only apply to attending nurses caring for terminally ill patients or patients who have "do not resuscitate" orders in the home or place of residence of the deceased as a part of a hospice program or a certified home health care agency program; in a skilled nursing facility; in a residential community associated with a skilled nursing facility; any licensed assisted living community; in an extended care facility; or in a hospice; and provided that the attending physician of record has agreed in writing to permit the attending registered nurse to make a pronouncement of death in that case.

(p) "The profession of nursing" is an art and process based on a scientific body of knowledge. The practitioner of nursing assists patients in the maintenance of health, the management of illness, injury or infirmity or in the achieving of a dignified death.

24 Del. C. 1953, § 1902; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 67 Del. Laws, c. 5, § 2; 67 Del. Laws, c. 434, § 2; 68 Del. Laws, c. 152, § 2; 68 Del. Laws, c. 161, § 2; 69 Del. Laws, c. 319, §§ 3-7, 13; 71 Del. Laws, c. 283, § 2; 71 Del. Laws, c. 478, § 1; 72 Del. Laws, c. 334, § 2; 73 Del. Laws, c. 285, §§ 1, 2; 73 Del. Laws, c. 316, §§ 1, 2; 74 Del. Laws, c. 262, § 34; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 420, § 2.;



§ 1903. Delaware Board of Nursing — Appointments; qualifications; terms of office; vacancies; suspension or removal

(a) The Delaware Board of Nursing (hereafter referred to as the Board) shall consist of 15 members. The term of office of every member appointed to the Board, except those appointed to fill vacancies occurring during any term of office, is 3 years. The Board shall be composed of 5 registered nurses, 3 licensed practical nurses, 1 advanced practice nurse, 1 registered nurse educator, and 5 public members.

Registered nurse appointees shall have a diploma or an earned degree in nursing, nursing education or education, and at least 3 years active practice as a registered nurse in nursing service, administration or teaching.

Practical nurse appointees shall be licensed practical nurses, who are graduates of an approved school of practical nursing, with at least 3 years active practice as a practical nurse.

The public members shall be residents of Delaware for a minimum of 3 years, shall be knowledgeable about the health needs of Delaware, but shall not be licensees of any health occupation board, employees of a health care occupational board, employees of a health care facility or agency, or engaged in governance or administration of a health care facility or agency.

(b) The nursing experience referred to in this section shall have been within the last 5 years preceding appointment and said appointee must be currently licensed in Delaware.

(c) The Governor shall appoint all members to the Board of Nursing.

(d) Sixty days prior to the expiration of the term of any member of the Board, a successor shall be appointed by the Governor. A list of at least 3 nominees for each registered nurse vacancy may be furnished to the Governor by the Delaware Nurses' Association and other professional organizations in order to aid the Governor in the appointment of new members of the Board. A list of at least 3 nominees for each licensed practical nurse vacancy may be furnished to the Governor by the Delaware Licensed Practical Nurses' Association and others in the practical nursing community in order to aid the Governor in the appointment of new members of the Board. The Governor shall not be limited to the recommendations of the professional organizations in making appointments of registered or practical nurses to the Board. The Governor shall seek nominees from the consumer population for the public members appointees. Vacancies occurring for any cause other than expiration of term shall be filled by the Governor for the unexpired term as provided in this subsection.

(e) At least 1 of the professional nurse members of the Board shall be a resident of New Castle County, 1 a resident of Kent County and 1 a resident of Sussex County. Licensed practical nurse members shall be representatives of at least 2 counties simultaneously. If there is no qualified person available in the geographical subdivision, then appointments shall be made from qualified persons available in any of the other geographical subdivisions.

(f) Each member shall serve for a term of 3 years, and may successively serve for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may successively serve for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member.

(g) A person who has never served on the Board may be appointed to the Board 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(h) Any act or vote by a person appointed in violation of subsection (g) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (g) of this section, unless such amendment or revision amends this section to permit such an appointment.

(i) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(j) No member of the Board shall hold any elective office in, nor be a representative of, any local, state, regional or national nursing association.

(k) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Board, and to all agents appointed or otherwise employed by the Board.

24 Del. C. 1953, § 1903; 54 Del. Laws, c. 153; 57 Del. Laws, c. 668, §§ 1, 12, 13; 64 Del. Laws, c. 26, § 1; 67 Del. Laws, c. 366, § 5; 67 Del. Laws, c. 368, § 10; 68 Del. Laws, c. 162, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 482, §§ 1, 2; 72 Del. Laws, c. 121, § 1; 77 Del. Laws, c. 420, § 1.;



§ 1904. Delaware Board of Nursing — Election of officers; quorum; rules and regulations; special meetings; compensation; seal

(a) The Board shall elect, annually, from its members a President and Vice-President. In the event of a vacancy in 1 of the offices, a replacement shall be elected at the next Board meeting or at a meeting called for that purpose.

(b) Eight members of the Board, including 1 officer, shall constitute a quorum.

(c) The Board may adopt and promulgate such rules and regulations as may be necessary to govern its proceedings, to define the duties of its officers and to effectuate the intent and purpose of this chapter.

(d) The members of the Board shall receive compensation for each day, or part thereof, actually engaged in service and shall be reimbursed for all proper and necessary expenses.

(e) The Board shall adopt a seal and may use that seal on official documents.

24 Del. C. 1953, § 1904; 54 Del. Laws, c. 153; 57 Del. Laws, c. 668, § 2; 64 Del. Laws, c. 26, § 1; 67 Del. Laws, c. 366, § 6; 70 Del. Laws, c. 482, §§ 3, 25.;



§ 1905. Delaware Board of Nursing — Executive Director

The Executive Director shall be a registered nurse with at least 5 years' experience in an administrative or teaching position, have earned a master's degree in nursing, nursing education, education or a related health field.

24 Del. C. 1953, § 1905; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 67 Del. Laws, c. 144, § 2.;



§ 1906. Delaware Board of Nursing — Powers and duties

(a) The Board shall:

(1) Adopt and, from time to time, revise such rules and regulations and standards not inconsistent with the law as may be necessary to enable it to carry into effect this chapter;

(2) Approve curricula and develop criteria and standards for evaluating educational programs preparing persons for license under this chapter;

(3) Provide for surveys of such programs at such times as it may deem necessary;

(4) Approve such programs as meet the requirements of this chapter and of the Board;

(5) Deny or withdraw approval from educational programs for failure to meet approved curricula or other criteria;

(6) Examine, license and renew licenses of duly qualified applicants, including applicants for conducting nursing educational programs and shall also prescribe the procedures for subsequent examinations of applicants who fail an examination;

(7) Establish categories of advanced practice nurses which shall include, but not be limited to, pediatric nurse practitioner, family nurse practitioner, maternal-gynecological nurse practitioner, clinical specialist in psychiatric-mental health nursing, nurse anesthetist and gerontological nurse practitioner and standards for the advanced practice nurse in each category. Such standards shall take into account the type of advanced levels of nursing practice which are or may be performed and the clinical and didactic education, experience or both needed to practice safely at those levels. In setting such standards, the Board shall consult with advanced practice nurses and physicians and health care organizations utilizing advanced practice nurses. The standards shall be consistent with the national certifying organization standards of practice recognized by the Board in its rules and regulations;

(8) Issue a temporary permit to practice nursing to applicants who apply for licensure by endorsement and to new graduates awaiting results of the first licensing examination;

(9) Conduct hearings upon charges calling for discipline of a licensee or revocation of a license;

(10) Have the power to issue subpoenas and compel the attendance of witnesses, and administer oaths to persons giving testimony at hearings;

(11) Cause the prosecution of all persons violating this chapter and have the power to incur such necessary expenses therefor;

(12) Keep a record of all its proceedings;

(13) Make an annual report to the Governor;

(14) Have all of the duties, powers and authority necessary to the enforcement of this chapter, as well as such other duties, powers and authority as it may be granted from time to time by appropriate statute;

(15) Appoint advisory committees as the Board deems desirable;

(16) Maintain a system of statistics related to nursing education programs and registered nurse and licensed practical nurse licensure in the State;

(17) Participate in and pay fees to the national organization of state boards of nursing, the National Council of State Boards of Nursing, Inc.;

(18) By regulation, establish requirements for mandatory continuing education;

(19) Create a regulatory committee entitled "Joint Practice Committee" to develop rules and regulations regarding the independent practice and prescriptive authority of "advance practice nurses." The Committee shall consist of 9 members and shall be as follows:

a. The Board of Nursing shall appoint 1 public member and 5 advanced practice nurses.

b. The Board of Pharmacy shall appoint 1 pharmacist.

c. The Board of Medical Licensure and Discipline shall appoint 2 physicians;

(20) The "Joint Practice Committee" with the approval of the Board of Medical Licensure and Discipline shall have the authority to grant, restrict, suspend or revoke practice or independent prescriptive authority and the Joint Practice Committee with the approval of the Board of Medical Licensure and Discipline shall be responsible for promulgating rules and regulations to implement the provisions of this chapter regarding "advanced practice nurses" who have been granted authority for independent practice and/or independent prescriptive authority;

(21) The rules and regulations and the granting, restricting, suspension or revocation of the independent practice and/or independent prescriptive authority shall be subject to the approval of the Board of Medical Licensure and Discipline.

(b) The Board of Nursing shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of nursing.

24 Del. C. 1953, § 1906; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 65 Del. Laws, c. 380, § 2; 67 Del. Laws, c. 10, § 1; 67 Del. Laws, c. 144, § 3; 69 Del. Laws, c. 319, §§ 8, 9; 70 Del. Laws, c. 482, §§ 4, 26; 74 Del. Laws, c. 262, § 35; 77 Del. Laws, c. 319, § 1.;



§ 1907. Delaware Board of Nursing — Revenue and expenses

(a) All fees and other money received by the Board shall be paid over to the State Treasurer, in accordance with Chapter 61 of Title 29.

(b) Expenses of the Board, within the limits of appropriations made to it, shall be paid by the State Treasurer upon warrants signed by the proper officers of the Board.

24 Del. C. 1953, § 1907; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1.;



§ 1908. Delaware Board of Nursing — Meetings; examinations for licensing; nursing education programs; fees

(a) The Board shall meet as often as necessary to carry out its responsibilities as defined in this chapter.

(b) Special meetings of the Board may be called by the Executive Director upon the request of the President or any 2 members.

(c) The Board shall consider and act upon applications to conduct a nursing education program.

(d) The amount charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board and the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year, the Division of Professional Regulation, or any other state agency acting on its behalf, shall compute for each separate service or activity the appropriate Board fees for the coming year.

24 Del. C. 1953, § 1908; 54 Del. Laws, c. 153; 57 Del. Laws, c. 668, § 3; 63 Del. Laws, c. 84, § 1; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 482, §§ 5, 6.;



§ 1909. License requirement

No unlicensed person, except those persons issued a temporary permit by the Board, shall practice advanced practice, professional or practical nursing. Upon request, any person engaged in the practice of advanced practice, professional or practical nursing shall exhibit a license authorizing such practice.

24 Del. C. 1953, § 1909; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 69 Del. Laws, c. 319, § 10.;



§ 1910. Qualifications for registered nurse

An applicant for a license to practice as a registered nurse shall submit to the Board written evidence, verified by oath, that the applicant:

(1) Is a graduate of and holds a certificate from a State Board of Nursing approved nursing education program that is authorized to prepare persons for licensure as a registered nurse;

(2) Demonstrates competence in English related to nursing;

(3) Must show evidence of an earned high school diploma or its equivalent;

(4) Is of such satisfactory physical and mental health as is consistent with the Americans with Disabilities Act [42 U.S.C. § 12101 et. seq.];

(5) Has committed no acts which are grounds for disciplinary action as set forth in § 1922(a) of this title; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum may waive § 1922(a)(2) of this title, herein, if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing nursing in a competent and professional manner.

d. The granting of a waiver will not endanger the public health, safety or welfare.

e. The applicant has not been convicted of a felony sexual offense; and

(6) If seeking licensure by endorsement, demonstrates active employment in professional nursing in the past 5 years, or satisfactory completion of a professional nursing refresher program with an approved agency within 2 years prior to filing an application. In the event no refresher course is available the Board may consider alternate methods of evaluating current knowledge in professional nursing.

24 Del. C. 1953, § 1910; 54 Del. Laws, c. 153; 57 Del. Laws, c. 668, §§ 4, 5; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 482, §§ 7-9; 75 Del. Laws, c. 436, § 16; 77 Del. Laws, c. 199, § 14; 78 Del. Laws, c. 35, §§ 1, 2; 78 Del. Laws, c. 44, §§ 28, 29.;

§ 1910A Criminal background checks of registered nurses [See § 1928 of this title]



§ 1911. Licensure by examination for registered nurse

The applicant shall be required to pass the standard national examination for professional nursing. The passing score shall be as recommended by the National Council of State Boards of Nursing. Every applicant who shall pass the prescribed examination shall receive a license to practice nursing as a registered nurse.

24 Del. C. 1953, § 1911; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 482, § 10.;



§ 1912. Reciprocity for registered nurse

(a) The Board may, by endorsement, without written examination, license as a registered nurse an applicant who, on or after July 1, 1983, is duly licensed as a registered nurse or is entitled to perform similar services under a different title under the laws of another state, territory or foreign country if, in the opinion of the Board, the applicant meets the qualifications specified by this chapter for registered nurses in this State.

(b) In the event the applicant has not been actively employed in professional nursing in the past 5 years, the applicant will be required to give evidence of satisfactory completion of a professional nursing refresher program with an approved agency within 2 years prior to endorsement before licensure by endorsement will be granted. In the event no refresher course is available the Board may consider alternate methods of evaluating current knowledge in professional nursing.

(c) Verification of current Delaware license is provided upon request to other state boards of nursing.

24 Del. C. 1953, § 1912; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 482, § 11.;



§ 1913. Registered nurses licensed under previous law

(a) Any person holding a license to practice nursing as a registered nurse that is valid on July 1, 1983, shall be deemed to be licensed as a registered nurse under this chapter and shall be eligible for renewal of such license under the conditions and standards prescribed by § 1918 of this title.

(b) Any person eligible for reactivation or reinstatement of a license to practice nursing as a registered nurse in this state on or after July 1, 1983, shall be deemed to be eligible to be licensed as a registered nurse under this chapter and shall be eligible for renewal of such license under the conditions and standards prescribed by § 1918 of this title.

(c) Any person whose license to practice nursing as a registered nurse has lapsed in this State on or after July 1, 1983, because of failure to renew may become licensed as a registered nurse under this chapter by applying for reinstatement according to the rules and regulations established by the Board of Nursing.

(d) Any person who was licensed to practice nursing as a registered nurse and who had requested to be placed on inactive status in this State on or after July 1, 1983, may become licensed as a registered nurse under this chapter by applying for reactivation according to the rules and regulations established by the Board of Nursing.

24 Del. C. 1953, § 1916; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1.;



§ 1914. Qualifications for licensed practical nurse

An applicant for a license to practice as a licensed practical nurse shall submit to the Board written evidence, verified by oath, that such applicant:

(1) Is a graduate of and holds a certificate from a State Board of Nursing approved practical nursing education program. The Board may, by an affirmative vote of a majority of a quorum of the Board, waive this requirement for application for licensure by endorsement if it finds clear and convincing evidence that the applicant's education, training, experience and conduct have been sufficient to overcome the deficiency in meeting this requirement;

(2) Demonstrates competence in English related to nursing;

(3) Must show evidence of an earned high school diploma or its equivalent;

(4) Is of such satisfactory physical and mental health as is consistent with the Americans with Disabilities Act [42 U.S.C. § 12101 et. seq.];

(5) Has committed no acts which are grounds for disciplinary action as set forth in § 1922(a) of this title; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum may waive § 1922(a)(2) of this title, herein, if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing nursing in a competent and professional manner.

d. The granting of a waiver will not endanger the public health, safety or welfare.

e. The applicant has not been convicted of a felony sexual offense; and

(6) If seeking licensure by endorsement, demonstrates active employment in practical nursing in the past 5 years, or satisfactory completion of a practical nursing refresher program with an approved agency within 2 years prior to filing an application. In the event no refresher course is available the Board may consider alternate methods of evaluating current knowledge in practical nursing.

24 Del. C. 1953, § 1913; 54 Del. Laws, c. 153; 57 Del. Laws, c. 668, §§ 6, 7; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 482, §§ 12-14; 75 Del. Laws, c. 436, § 17; 77 Del. Laws, c. 199, § 15; 77 Del. Laws, c. 420, § 4; 78 Del. Laws, c. 35, §§ 3, 4; 78 Del. Laws, c. 44, §§ 30, 31.;

§ 1914A Criminal background checks of licensed practical nurses [Redesignated as § 1929 of this title]



§ 1915. Licensure by examination for licensed practical nurse

The applicant shall be required to pass the standard national examination for practical nursing. The passing score shall be as recommended by the National Council of State Boards of Nursing. Every applicant who shall pass the prescribed examination shall receive a license to practice as a licensed practical nurse.

24 Del. C. 1953, § 1914; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 482, § 15.;



§ 1916. Reciprocity for licensed practical nurse

(a) The Board may, by endorsement, without written examination, license as a practical nurse an applicant who, as of July 1, 1983, is duly licensed as a practical nurse or is entitled to perform similar services under a different title under the laws of another state, territory or foreign country, if in the opinion of the Board, the applicant meets the qualifications specified by this chapter for licensed practical nurses in this State.

(b) In the event the applicant has not been actively employed in practical nursing in the past 5 years, the applicant will be required to give evidence of satisfactory completion of a practical nursing refresher program within an approved agency within 2 years prior to endorsement before licensure by endorsement will be granted. In the event no refresher course is available the Board may consider alternate methods of evaluating current knowledge in practical nursing.

(c) Verification of current Delaware license is provided upon request to other state boards of nursing.

24 Del. C. 1953, § 1915; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 482, § 16.;



§ 1917. Licensed practical nurses licensed under previous law

(a) Any person holding a license to practice nursing as a licensed practical nurse that is valid on July 1, 1983, shall be deemed to be licensed as a licensed practical nurse under this chapter and shall be eligible for renewal of such license under the conditions and standards prescribed by § 1918 of this title.

(b) Any person eligible for reactivation or reinstatement of a license to practice nursing as a licensed practical nurse in this State on or after July 1, 1983, shall be deemed to be eligible to be licensed as a licensed practical nurse under this chapter and shall be eligible for renewal of such license under the conditions and standards prescribed by § 1918 of this title.

(c) Any person whose license to practice nursing as a licensed practical nurse has lapsed in this State on or after July 1, 1983, because of failure to renew may become licensed as a licensed practical nurse under this chapter by applying for reinstatement according to the rules and regulations established by the Board of Nursing.

(d) Any person who was licensed to practice nursing as a licensed practical nurse and who had requested to be placed on inactive status in this State on July 1, 1983, may become licensed as a licensed practical nurse under this chapter by applying for reactivation according to the rules and regulations established by the Board of Nursing.

24 Del. C. 1953, § 1916; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1.;



§ 1918. Renewal of license; lapse of license; late renewal; penalties; retirement from practice; temporary permit to practice

(a) Every advanced practice nurse, registered or licensed practical nurse licensed under this chapter shall reregister biennially by filing an application; provided however, that the license of any licensee who is on active military duty with the armed forces of the United States and serving in a theater of hostilities on the date such application or reregistration is due shall be deemed to be current and in full compliance with this chapter until the expiration of 60 days after such licensee is no longer on active military duty in a theater of hostilities. The advanced practice nurses' independent practice and/or independent prescriptive authority shall be subject to biennial renewal upon application made to the "Joint Practice Committee." In the event the applicant has not been actively employed in professional practical nursing in the past 5 years, the applicant will be required to give evidence of satisfactory completion of a professional or practical nursing refresher program within an approved agency within 2 years prior to renewal before licensure by renewal will be granted.

(b) Upon receipt of the application and fee, the Board shall verify the accuracy of the information set forth in the application and issue to the applicant a certificate of renewal of license for 2 years, provided that the applicant has successfully completed continuing education requirements as may be established by the Board. Such certificate shall entitle the holder to engage in the practice of professional or practical nursing for the period stated therein. Any licensee whose license lapses for failure to renew the license may be reinstated by the Board upon satisfactory evidence of active employment in professional or practical nursing within the past 5 years or satisfactory completion of a refresher program in professional or practical nursing within an approved agency within a 1-year period prior to renewal and upon satisfactory explanation for the failure to renew the license and payment of a penalty fee to be determined.

(c) A license may be renewed up to 60 days past the license's expiration date, by submitting to the Division of Professional Regulation payment of the penalty fee referred to in subsection (b) of this section and proof of completion of continuing education requirements. The license of a nurse who fails to renew on time is considered lapsed and the nurse is not permitted to work until the license is renewed. Licensees who fail to renew during the renewal period or during the 60-day late renewal period must apply for reinstatement.

(d) After a license has lapsed or been inactive for 5 or more years and the applicant has not been in active practice in professional or practical nursing in the past 5 years, the applicant will be required to give evidence of satisfactory completion of a professional or practical nursing refresher program within an approved agency within 2 years prior to reinstatement before licensure by reinstatement will be granted. In the event no refresher course is available the Board may consider alternate methods of evaluating current knowledge in professional or practical nursing.

(e) Any person practicing nursing during the time that person's license has lapsed shall be considered an illegal practitioner and shall be subject to the penalties provided for violations of this chapter.

(f) Any person licensed under this chapter who desires to retire from practice in this State shall so notify the Board. Upon receipt of such notice, the Board shall place the name of such person on a nonpracticing list. While on this list, such person shall not be required to pay any license fee, and shall not practice nursing in this State. When such person desires to resume practice, application for renewal shall be made under subsection (a) of this section and the license shall be reactivated if the requirements of the Board are met.

(g) Temporary permits to practice nursing may be issued by the Board to persons who have requested reinstatement of their license, if they have practiced nursing within the past 5 years.

(h) Every registered or licensed practical nurse licensed under this chapter primarily engaged in the practice of electrolysis shall be exempt from the requirement in subsection (a) of this section that states in the event the applicant has not been actively employed in professional practical nursing in the past 5 years, the applicant will be required to give evidence of satisfactory completion of a professional or practical nursing refresher program within 2 years prior to renewal before licensure by renewal will be granted.

24 Del. C. 1953, § 1917; 54 Del. Laws, c. 153; 57 Del. Laws, c. 668, § 8; 64 Del. Laws, c. 26, § 1; 65 Del. Laws, c. 221, § 2; 65 Del. Laws, c. 466, § 2; 69 Del. Laws, c. 319, § 11; 69 Del. Laws, c. 372, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 482, §§ 17-20, 27, 28; 78 Del. Laws, c. 122, §§ 1, 2.;



§ 1919. Nursing educational programs

(a) An institution desiring to conduct a nursing education program shall apply to the Board and submit satisfactory evidence that it is ready and qualified to instruct students in the prescribed basic curriculum for educating nurses and that it is prepared to meet other standards which may be established by the Board. The Board may authorize the temporary operation of a nursing education program pending evaluation for approval. The Board shall grant approval in writing. The Board may visit and survey any nursing education program at any reasonable time.

(b) If the Board determines that any approved nursing education program is not maintaining the standards required by this chapter and by the Board, written notice thereof, specifying the deficiency and the time within which the same shall be corrected, shall immediately be given to the program. The Board shall withdraw such program's approval if it fails to correct the specified deficiency, and such nursing education program shall discontinue its operation; provided, however, that the Board shall grant a hearing to such program upon written application and extend the period for correcting specified deficiency upon good cause being shown.

(c) An approved nursing education program which plans substantive changes, as defined in the Board's rules and regulations, shall obtain the written approval of the Board prior to the date of the change.

(d) Any nursing education program in the State that is recognized as an approved program by the Board of Nursing on or after July 1, 1983, shall be deemed to be an approved education program for the purpose of this chapter.

24 Del. C. 1953, § 1918; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1.;



§ 1920. License requirements; use of abbreviations

(a) No person shall engage in the practice of professional nursing in Delaware without being licensed by the Board, except those persons issued a temporary permit by the Board.

(b) No person shall engage in practice as an advanced practice nurse without a Board-issued license as an advanced practice nurse. Notwithstanding any provision to the contrary, the use of title and abbreviation for advanced practice nurses is authorized in accordance with the following:

(1) Only certified registered nurse anesthetists may use that title, the abbreviation "CRNA" or any other words, letters, signs or figures indicating that the person using the same is a certified registered nurse anesthetist.

(2) Only certified registered nurse practitioners may use that title, the abbreviation "CRNP" or any other words, letters, signs or figures indicating that the person using the same is a certified nurse practitioner.

(3) Only certified registered nurse midwives may use that title, the abbreviation "CNM" or any other words, letters, signs or figures indicating that the person using the same is a certified nurse midwife.

(4) Only clinical nurse specialists may use that title, the abbreviation "CNS" or any other words, letters, signs or figures indicating that the person using the same is a clinical nurse specialist.

(c) No person shall knowingly employ a graduate of a professional nursing program or a registered nurse to engage in the practice of professional nursing without a temporary permit or license from the Board.

(d) Only registered nurses shall use that title, the title "nurse", the abbreviation of "R.N." or any other words, letters, signs or figures indicating that the person using the same is a registered nurse.

(e) No person shall practice practical nursing in Delaware without being licensed by the Board, except those persons issued a temporary permit by the Board.

(f) No person shall knowingly employ a graduate of a practical nursing program or a licensed practical nurse to engage in the practice of practical nursing without a temporary permit or license from the Board.

(g) Only licensed practical nurses shall use that title, the title "nurse", the abbreviation "L.P.N." or any other words, letters, signs or figures indicating that the person using the same is a licensed practical nurse.

24 Del. C. 1953, § 1919; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 69 Del. Laws, c. 319, § 12; 77 Del. Laws, c. 234, §§ 1, 2.;



§ 1921. Applicability of chapter

(a) This chapter shall not apply to the following situations:

(1) Nursing services rendered during an epidemic or a state or national disaster;

(2) The rendering of assistance by anyone in the case of an emergency;

(3) Emergency services rendered by ambulance personnel trained in advanced life support under a licensed physician's supervision as defined in Chapter 97 of Title 16. "Advanced life support" is defined in Chapter 97 of Title 16;

(4) The incidental care of the sick in private homes by members of the family, friends, domestic servants or persons primarily employed as housekeepers;

(5) Nursing services rendered by a student enrolled in a State Board of Nursing approved school of professional or practical nursing when these services are incidental to the course of study; or those nursing services rendered by a professional nurse or practical nurse enrolled in a State Board of Nursing approved refresher course pending reinstatement, reactivation or endorsement of licensure;

(6) The practice of nursing in this State by a nurse licensed in another state whose employment requires such nurse to accompany and care for a patient temporarily in this State, provided the nursing services are not rendered for more than 3 months within 1 year and such nurse does not claim to be licensed in this State;

(7) The practice of nursing by a nurse licensed in another state employed by the United States government or any bureau, division or agency thereof;

(8) The practice of nonmedical nursing in connection with healing by prayer or spiritual means in accordance with the tenets and practice of a well-recognized church or religious denomination, provided that persons practicing such nonmedical nursing do not claim to be licensed under this chapter;

(9) Auxiliary care services performed by nurse's aides, attendants, orderlies and other auxiliary workers in medical care facilities, or elsewhere by persons under the direction and supervision of a person licensed to practice nursing, medicine, dentistry or podiatry, and performing those services which are routine, repetitive and limited in scope, and that do not require the professional judgment of a registered nurse or a licensed practical nurse; provided, however, that nothing contained herein shall limit the right of any person to act pursuant to [former] § 1703(e)(7) of this title [repealed], or persons employed in similar positions in the offices of podiatrists or dentists without being licensed under this chapter;

(10) Residential child care facilities regulated by the State under Title 31 where designated child care providers, who have successfully completed a Board-approved medication training program, assist children in the taking of medication, other than by injection, provided that the medication is in the original container, properly labeled. An annual report by the Administrator of the Program shall be made to the Board of Nursing. The report shall indicate compliance with guidelines as set forth in the approved course on "Assistance with Self Administration";

(11) Administration of prescription or nonprescription medications, other than by injection, by child care providers who have successfully completed a state-approved medication training program, to children in child day care homes or child day care centers regulated by the State under §§ 341-344 of Title 31; provided the medication and written permission for the administration of the particular medication has been obtained from the child's parent or legal guardian and further provided the medication is in its original container, properly labeled. Properly labeled medication shall include instructions for administration of the medication;

(12) Foster homes, group homes or adult day habilitation centers for individuals who are developmentally disabled regulated by the State under Chapter 55 of Title 16 where designated care providers, who have successfully completed a Board-approved medication training program, assist developmentally disabled clients in the taking of medication, other than by injection, provided that the medication is in the original container, properly labeled. An annual report by the Administrator of the Program shall be made to the Board of Nursing. The report shall indicate compliance with guidelines as set forth in the approved course on "Assistance with Self Administration";

(13) Nursing services rendered by a graduate of a State Board of Nursing approved school of professional or practical nursing working under supervision, pending results of the first licensing examination. The Board shall establish the procedure and extent to which subsequent examinations may be taken and the length of time and the character of nursing service which may be rendered pending subsequent examinations;

(14) Group homes for individuals who have psychiatric disabilities regulated by the State under Chapter 11 of Title 16 and other community support programs certified by the Division of Substance Abuse and Mental Health, where designated care providers, who have successfully completed a Board-approved medication training program, assist individuals who have psychiatric disabilities in the taking of medication, other than by injection, provided that the medication is in the original container, properly labeled. An annual report by the Administrator of the Program shall be made to the Board of Nursing. The report shall indicate compliance with guidelines as set forth in the approved course on "Assistance with Self Administration";

(15) The practice of any currently licensed registered nurse or licensed practical nurse of another state who provides or attends educational programs or provides consultative services within this State not to exceed 14 days in any calendar year. Neither the education nor consultation may include the provision of patient care, the direction of patient care or the affecting of patient care policies.

(16) Assisted living agencies serving elderly persons and adults with physical disabilities regulated by the State under Chapter 11 of Title 16, where designated care providers, who have successfully completed a board-approved medication training program, assist individuals residing in licensed assisted living facilities in the taking of medication, other than by injection, provided that the medication is in the original container, and properly labeled. An annual report by the Administrator of the Program shall be made to the Board of Nursing. The report shall indicate compliance with guidelines as set forth in the approved course on "Assistance with Self Administration";

(17) Educators, coaches, or persons hired or contracted by schools serving students in kindergarten through grade 12 who assist students with medications that are self-administered during school field trips and approved school activities outside the traditional school day or off-campus that have completed a Board of Nursing approved training course developed by the Delaware Department of Education;

(18) Attendants providing basic and ancillary services defined and regulated by the Department of Health and Social Services in conformity with the Community-Based Attendant Services Act, Chapter 94 of Title 16;

(19) A competent individual who does not reside in a medical facility or a facility regulated pursuant to Chapter 11 of Title 16, may delegate to unlicensed persons performance of health care acts, unless of a nature excluded by the Board through regulations, provided:

a. The acts are those individuals could normally perform themselves but for functional limitations; and

b. The delegation decision is entirely voluntary.

Nothing contained herein shall diminish any legal or contractual entitlement to receive health care services from licensed or certified personnel;

(20) The providing of assistance with the self administration of medications to residents of group homes established for individuals with AIDS, provided that persons providing such assistance have successfully completed a medication training program approved by the Board. An annual report by the administrator of the program shall be made to the Board of Nursing. The report shall indicate compliance with guidelines as set forth in the approved course on "Assistance with Self-Administration".

(b) Persons involved in the rendering of electrolysis treatments shall be eligible for licensing under this chapter regardless of whether the applicant is in compliance with § 1910(6) of this title, or § 1914(6) of this title, so long as such applicants are in compliance with either § 1910(1)-(5) or § 1914(1)-(5) of this title.

24 Del. C. 1953, § 1920; 54 Del. Laws, c. 153; 57 Del. Laws, c. 634; 57 Del. Laws, c. 668, §§ 9, 10; 64 Del. Laws, c. 26, § 1; 65 Del. Laws, c. 466, § 1; 66 Del. Laws, c. 21, §§ 1, 2; 68 Del. Laws, c. 93, §§ 1-3; 68 Del. Laws, c. 162, § 2; 71 Del. Laws, c. 478, § 2; 73 Del. Laws, c. 32, § 1; 73 Del. Laws, c. 41, § 1; 73 Del. Laws, c. 193, § 3; 74 Del. Laws, c. 260, § 1; 77 Del. Laws, c. 220, § 1; 78 Del. Laws, c. 340, § 1.;



§ 1922. Disciplinary proceedings; appeal

(a) Grounds. — The Board may impose any of the following sanctions (subsection (b) of this section) singly or in combination when it finds a licensee or former licensee is guilty of any offense described herein, except that the license of any licensee who is convicted of a felony sexual offense shall be permanently revoked:

(1) Is guilty of fraud or deceit in procuring or attempting to procure a license to practice nursing; or

(2) Is convicted of a crime that is substantially related to the practice of nursing; or

(3) Is unfit or incompetent by reason of negligence, habits or other causes; or

(4) Is habitually intemperate or is addicted to the use of habit-forming drugs; or

(5) Is mentally incompetent; or

(6) Whose physical condition is such that the performance of nursing service is or may be injurious or prejudicial to patients or to the public; or

(7) Has had a license to practice as a registered nurse or licensed practical nurse suspended or revoked in any jurisdiction; or

(8) Is guilty of unprofessional conduct as shall be determined by the Board, or the wilful neglect of a patient; or

(9) Has wilfully or negligently violated this chapter; or

(10) Has failed to report child abuse or neglect as required by § 903 of Title 16, or any successor thereto; or

(11) Has failed to report to the Division of Professional Regulation as required by § 1930 of this title.

(b) Disciplinary sanctions. —

(1) Permanently revoke a license to practice.

(2) Suspend a license.

(3) Censure a licensee.

(4) Issue a letter of reprimand.

(5) Place a licensee on probationary status and require the licensee to:

a. Report regularly to the Board upon the matters which are the basis of probation.

b. Limit practice to those areas prescribed by the Board.

c. Continue or renew professional education until satisfactory degree of skill has been attained in those areas which are the basis of the probation.

(6) Refuse a license.

(7) Refuse to renew a license.

(8) Or otherwise discipline.

(c) Procedure. —

(1) When a complaint is filed pursuant to § 8735 of Title 29, alleging a violation of this chapter, the complaint shall be received and investigated by the Division of Professional Regulation and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(2) The Board shall cause a copy of the complaint, together with a notice of the time and place fixed for the hearing, to be served upon the practitioner at least 30 days before the date fixed for the hearing. In cases where the practitioner cannot be located or where personal service cannot be effected, substitute service shall be effected in the same manner as with civil litigation.

(3) In all proceedings herein:

a. The accused may be represented by counsel who shall have the right of examination and cross-examination.

b. The accused and the Board may subpoena witnesses. Subpoenas shall be issued by the President or the Vice-President of the Board upon written request and shall be served as provided by the rules of the Superior Court and shall have like effect as a subpoena issued by said Court.

c. Testimony before the Board shall be under oath. Any member of the Board shall have power to administer oaths for this purpose.

d. A stenographic record of the hearing shall be made by a qualified court reporter. At the request and expense of any party such record shall be transcribed with a copy to the other party.

e. The decision of the Board shall be based upon sufficient legal evidence. If the charges are supported by such evidence, the Board may refuse to issue, or revoke or suspend a license, or otherwise discipline a licensee. A suspended license may be reissued upon a further hearing initiated at the request of the suspended licensee by written application in accordance with the rules of the Board.

f. All decisions of the Board shall be final and conclusive. Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service or of the postmarked date of the copy of the decision mailed to the practitioner. The appeal shall be on the record to the Superior Court and shall be as provided in §§ 10142-10145 of Title 29.

g. Upon reaching its conclusion of law and determining an appropriate disciplinary action, if any, the Board shall issue a written decision and order in accordance with § 10128 of Title 29. The order must restate the factual findings, but need not summarize the evidence presented. However, notwithstanding the provisions of § 10128(c) of Title 29, the decision and order, including an order issued pursuant to § 1923 of this title, may be issued over the signature of only the President or other officer of the Board. The decision and order must be sent by certified mail, return receipt requested, to the person complained about, with a copy to the Executive Director.

24 Del. C. 1953, § 1921; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 65 Del. Laws, c. 221, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 482, §§ 21, 22, 29; 74 Del. Laws, c. 262, § 36; 77 Del. Laws, c. 420, § 3; 78 Del. Laws, c. 35, §§ 5, 6.;



§ 1923. Temporary suspension; pending hearing

In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

68 Del. Laws, c. 153, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 482, § 24; 79 Del. Laws, c. 213, § 2.;



§ 1924. Unlawful practices

(a) No person shall practice or offer to practice professional or practical nursing or shall represent himself or herself as a registered nurse or licensed practical nurse in this State, or shall use any title, abbreviation, sign, card or device to indicate that such person is a registered nurse or licensed practical nurse, unless such person is licensed under this chapter.

(b) No person, hospital or institution shall conduct or shall offer to conduct a professional or practical nursing education program unless such person, hospital or institution is approved under this chapter.

24 Del. C. 1953, § 1923; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1925. Penalties

Whoever shall:

(1) Sell or fraudulently obtain or furnish any nursing diploma, license or renewal, or record of the same, or aid or abet therein; or

(2) Practice professional or practical nursing and/or hold or represent himself or herself as a registered or licensed practical nurse under cover of any diploma, license or record illegally or fraudulently obtained, signed or issued; or

(3) Practice professional or practical nursing unless licensed under this chapter; or

(4) Use, in connection with that person's name any designation tending to imply that the person is a registered or practical nurse, unless licensed under this chapter; or

(5) Practice professional or practical nursing when that person's license is suspended or revoked; or

(6) Conduct a professional or practical nursing education program which has not been approved by the Board; or

(7) Knowingly employ a graduate of a professional or practical nursing program or a registered nurse or a practical nurse to engage in the practice of nursing without a valid temporary permit or license from the Board; or

(8) Violate standards of nursing practice as adopted by the Board;

shall be fined not more than $1,000, or be imprisoned not more than 1 year, or both.

24 Del. C. 1953, § 1924; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 104, § 1.;



§ 1926. Status of present Board members

Each member of the Board of Nursing on July 1, 1983, becomes a member of the Board created by this chapter until the expiration of the term which that member was serving on that date. Any vacancy occurring in the membership of the former Board shall be filled in the manner provided in this chapter.

24 Del. C. 1953, § 1925; 54 Del. Laws, c. 153; 64 Del. Laws, c. 26, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1927. Prescription requirements

No written prescription shall be prescribed if it does not contain the following information clearly written, clearly hand printed, electronically printed, or typed:

(1) The name, address and phone number of the prescriber;

(2) The name and strength of the drug prescribed;

(3) The quantity of the drug prescribed;

(4) The directions for use of the drug;

(5) Date of issue.

75 Del. Laws, c. 161, § 6.;



§ 1928. Criminal background checks of registered nurses

An applicant for licensure to practice as a registered nurse shall submit, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Nursing shall be the screening point for the receipt of said federal criminal history records.

75 Del. Laws, c. 325, § 1.;



§ 1929. Criminal background checks of licensed practical nurses

An applicant for licensure to practice as a licensed practical nurse shall submit, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Nursing shall be the screening point for the receipt of said federal criminal history records.

75 Del. Laws, c. 325, § 2.;



§ 1930. Duty to report conduct that constitutes grounds for discipline or inability to practice

(a) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of: mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of: mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 35, § 7.;



§ 1931. Treatment or examination of minors

(a) A parent, guardian or other caretaker, or an adult staff member, shall be present when a person licensed under this chapter provides outpatient treatment to a minor patient who is disrobed or partially disrobed or during an outpatient physical examination involving the breasts, genitalia or rectum, regardless of sex of the licensed person and patient, except when rendering care during an emergency. When using an adult staff member to observe the treatment or examination, the adult staff member shall be of the same gender as the patient when practicable. The minor patient may decline the presence of a third person only with consent of a parent, guardian or other caretaker. The minor patient may request private consultation with the licensee without the presence of a third person after the physical examination.

(b) When a minor patient is to be disrobed, partially disrobed or will undergo a physical examination involving the breasts, genitalia or rectum, a person licensed under this chapter shall provide notice to the person providing consent to treatment of the rights under this section. The notice shall be provided in written form or be conspicuously posted in a manner in which minor patients and their parent, guardian or other caretaker are made aware of the notice. In circumstances in which the posting or the provision of the written notice would not convey the right to have a chaperone present, the person licensed shall use another means to ensure that the person understands the right under this section.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, and "adult staff member" is defined as a person 18 years of age or older who is acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter.

(d) The person licensed under this chapter that provides outpatient treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the child's medical record the name of each person present when such treatment is being provided.

79 Del. Laws, c. 169, § 5.;






CHAPTER 19A. INTERSTATE NURSE LICENSURE COMPACT

§ 1901A. The Interstate Nurse Licensure Compact

The State hereby enters into the Interstate Nurse Licensure Compact as set forth in this chapter. The text of the Compact is as follows:

(a) The party states find that:

(1) The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

(2) Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

(3) The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's healthcare delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

(4) New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex; and

(5) The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

(b) The general purposes of this Compact are to:

(1) Facilitate the states' responsibility to protect the public's health and safety;

(2) Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) Facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions;

(4) Promote compliance with the laws governing the practice of nursing in each jurisdiction; and

(5) Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

As used in this Compact:

(a) "Adverse action" means a home or remote state action.

(b) "Alternative program" means a voluntary, nondisciplinary monitoring program approved by a nurse licensing board.

(c) "Coordinated licensure information system" means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a nonprofit organization composed of and controlled by state nurse licensing boards.

(d) "Current significant investigative information" means:

(1) Investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(2) Investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.

(e) "Home state" means the party state which is the nurse's primary state of residence.

(f) "Home state action" means any administrative, civil, equitable or criminal action permitted by the home state's laws which are imposed on a nurse by the home state's licensing board or other authority including actions against an individual's license such as: revocation, suspension, probation or any other action which affects the nurse's authorization to practice.

(g) "Licensing board" means a party state's regulatory body responsible for issuing nurse licenses.

(h) "Multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in such party state. All party states have the authority, in accordance with existing state due process law, to take actions against the nurse's privilege such as: revocation, suspension, probation or any other action which affects a nurse's authorization to practice.

(i) "Nurse" means a registered nurse or licensed practical/vocational nurse, as those terms are defined by each party's state practice laws.

(j) "Party state" means any state that has adopted this Compact.

(k) "Remote state" means a party state, other than the home state,

(1) Where the patient is located at the time nursing care is provided, or,

(2) In the case of the practice of nursing not involving a patient, in such party state where the recipient of nursing practice is located.

(l) "Remote state action" means

(1) Any administrative, civil, equitable or criminal action permitted by a remote state's laws which are imposed on a nurse by the remote state's licensing board or other authority including actions against an individual's multistate licensure privilege to practice in the remote state, and

(2) Cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards thereof.

(m) "State" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(n) "State practice laws" means those individual party state's laws and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. "State practice laws" does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

(a) A license to practice registered nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in such party state. A license to practice licensed practical/vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical/vocational nurse in such party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

(b) Party states may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in their state and may take any other actions under their applicable state laws necessary to protect the health and safety of their citizens. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

(c) Every nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of a party state. The practice of nursing will subject a nurse to the jurisdiction of the nurse licensing board and the courts, as well as the laws, in that party state.

(d) This Compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

(e) Individuals not residing in a party state shall continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

(a) Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any restrictions on the multistate licensure privilege, and whether any other adverse action by any state has been taken against the license.

(b) A nurse in a party state shall hold licensure in only 1 party state at a time issued by the home state.

(c) A nurse who intends to change primary state of residence may apply for licensure in the new home state in advance of such change. However, new licenses will not be issued by a party state until after a nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.

(d) When a nurse changes primary state of residence by:

(1) Moving between 2 party states, and obtains a license from the new home state, the license from the former home state is no longer valid;

(2) Moving from a nonparty state to a party state, and obtains a license from the new home state, the individual state license issued by the nonparty state is not affected and will remain in full force if so provided by the laws of the nonparty state;

(3) Moving from a party state to a nonparty state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensure privilege to practice in other party states.

In addition to the General Provisions described in Article III of this Compact, the following provisions apply:

(a) The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions including the factual and legal basis for such action, if known. The licensing board of a remote state shall also promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports.

(b) The licensing board of a party state shall have the authority to complete any pending investigations for a nurse who changes primary state of residence during the course of such investigations. It shall also have the authority to take appropriate action or actions, and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions.

(c) A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state shall have the power to impose adverse action against the license issued by the home state.

(d) For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action.

(e) The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action.

(f) Nothing in this Compact shall override a party state's decision that participation in an alternative program may be used in lieu of licensure action and that such participation shall remain nonpublic if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from such other party state.

Notwithstanding any other powers, party state nurse licensing boards shall have the authority to:

(a) If otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse;

(b) Issue subpoenas for both hearings and investigations which require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses, and/or the production of evidence from another party state, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage and other fees required by the service statutes of the state where the witnesses and/or evidence are located.

(c) Issue cease and desist orders to limit or revoke a nurse's authority to practice in their state;

(d) Promulgate uniform rules and regulations as provided for in Article VIII(c) of this Compact.

(a) All party states shall participate in a cooperative effort to create a coordinated data base of all licensed registered nurses and licensed practical/vocational nurses. This system shall include information on the licensure and disciplinary history of each nurse, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(b) Notwithstanding any other provision of law, all party states' licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, denials of applications, and the reasons for such denials, to the coordinated licensure information system.

(c) Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

(d) Notwithstanding any other provision of law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.

(e) Any personally identifiable information obtained by a party states' licensing board from the coordinated licensure information system may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(f) Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information, shall also be expunged from the coordinated licensure information system.

(g) The Compact administrators, acting jointly with each other and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection and exchange of information under this Compact.

(a) The head of the nurse licensing board, or his or her designee, of each party state shall be the administrator of this Compact for his or her state.

(b) The Compact administrator of each party state shall furnish to the Compact administrator of each other party state any information and documents including, but not limited to, a uniform data set of investigations, identifying information, licensure data and disclosable alternative program participation information to facilitate the administration of this Compact.

(c) Compact administrators shall have the authority to develop uniform rules to facilitate and coordinate implementation of this Compact. These uniform rules shall be adopted by party states, under the authority invested under Article VI(d) of this Compact.

No party state or the officers or employees or agents of a party state's nurse licensing board who acts in accordance with the provisions of this Compact shall be liable on account of any act or omission in good faith while engaged in the performance of their duties under this Compact. Good faith in this article shall not include willful misconduct, gross negligence or recklessness.

(a) This Compact shall enter into force and become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.

(b) No withdrawal shall affect the validity or applicability by the licensing boards of states remaining party to the Compact of any report of adverse action occurring prior to the withdrawal.

(c) Nothing contained in this Compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with the other provisions of this Compact.

(d) This Compact may be amended by the party states. No amendment to this Compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

(a) This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state party thereto, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

(b) In the event party states find a need for settling disputes arising under this Compact:

(1) The party states may submit the issues in dispute to an arbitration panel which will be comprised of an individual appointed by the Compact administrator in the home state; an individual appointed by the Compact administrator in the remote state or states involved; and an individual mutually agreed upon by the Compact administrators of all the party states involved in the dispute.

(2) The decision of a majority of the arbitrators shall be final and binding.

72 Del. Laws, c. 334, § 1; 70 Del. Laws, c. 186, § 1.;

§ 1902A Disciplinary action in Delaware.

(a) All nurses holding a Delaware nursing license which is either under suspension or under probation by the Delaware Board of Nursing or who are participating in an established treatment program which is an alternative to disciplinary action, shall not practice in any other party state during the term of such suspension, probation or participation without prior authorization from such other party state. The Delaware nursing licensure of any nurse under such suspension, probation or participation who practices nursing in another party state without prior authorization from that state may be revoked by the Delaware Board of Nursing.

(b) The multi-state licensure privilege granted by this State is subject to revocation or other disciplinary action as the result of any disciplinary action imposed by a nurse's home state.

72 Del. Laws, c. 334, § 1.;

§ 1903A Effect of other obligations.

This Compact is intended to facilitate the regulation of the practice of nursing and does not relieve employers from complying with contractual and statutorily imposed obligations.

72 Del. Laws, c. 334, § 1.;

§ 1904A Compact as controlling law.

If there is an irreconcilable conflict between the Interstate Nurse Licensure Compact and Chapter 19 of Title 24, the Compact shall control.

72 Del. Laws, c. 334, § 1.;

§ 1905A Continuation of Compact.

This Compact and this State's participation therein shall remain in full force and effect beyond June 30, 2005, and shall not terminate without further action of the General Assembly.

75 Del. Laws, c. 63, § 2.;

§ 1910A Criminal background checks of registered nurses [See § 1928 of this title]

§ 1914A Criminal background checks of licensed practical nurses [See § 1929 of this title]



§ 1902A. Disciplinary action in Delaware

(a) All nurses holding a Delaware nursing license which is either under suspension or under probation by the Delaware Board of Nursing or who are participating in an established treatment program which is an alternative to disciplinary action, shall not practice in any other party state during the term of such suspension, probation or participation without prior authorization from such other party state. The Delaware nursing licensure of any nurse under such suspension, probation or participation who practices nursing in another party state without prior authorization from that state may be revoked by the Delaware Board of Nursing.

(b) The multi-state licensure privilege granted by this State is subject to revocation or other disciplinary action as the result of any disciplinary action imposed by a nurse's home state.

72 Del. Laws, c. 334, § 1.;

§ 1903A Effect of other obligations.

This Compact is intended to facilitate the regulation of the practice of nursing and does not relieve employers from complying with contractual and statutorily imposed obligations.

72 Del. Laws, c. 334, § 1.;

§ 1904A Compact as controlling law.

If there is an irreconcilable conflict between the Interstate Nurse Licensure Compact and Chapter 19 of Title 24, the Compact shall control.

72 Del. Laws, c. 334, § 1.;

§ 1905A Continuation of Compact.

This Compact and this State's participation therein shall remain in full force and effect beyond June 30, 2005, and shall not terminate without further action of the General Assembly.

75 Del. Laws, c. 63, § 2.;

§ 1910A Criminal background checks of registered nurses [See § 1928 of this title]

§ 1914A Criminal background checks of licensed practical nurses [See § 1929 of this title]



§ 1903A. Effect of other obligations

This Compact is intended to facilitate the regulation of the practice of nursing and does not relieve employers from complying with contractual and statutorily imposed obligations.

72 Del. Laws, c. 334, § 1.;

§ 1904A Compact as controlling law.

If there is an irreconcilable conflict between the Interstate Nurse Licensure Compact and Chapter 19 of Title 24, the Compact shall control.

72 Del. Laws, c. 334, § 1.;

§ 1905A Continuation of Compact.

This Compact and this State's participation therein shall remain in full force and effect beyond June 30, 2005, and shall not terminate without further action of the General Assembly.

75 Del. Laws, c. 63, § 2.;

§ 1910A Criminal background checks of registered nurses [See § 1928 of this title]

§ 1914A Criminal background checks of licensed practical nurses [See § 1929 of this title]



§ 1904A. Compact as controlling law

If there is an irreconcilable conflict between the Interstate Nurse Licensure Compact and Chapter 19 of Title 24, the Compact shall control.

72 Del. Laws, c. 334, § 1.;

§ 1905A Continuation of Compact.

This Compact and this State's participation therein shall remain in full force and effect beyond June 30, 2005, and shall not terminate without further action of the General Assembly.

75 Del. Laws, c. 63, § 2.;

§ 1910A Criminal background checks of registered nurses [See § 1928 of this title]

§ 1914A Criminal background checks of licensed practical nurses [See § 1929 of this title]



§ 1905A. Continuation of Compact

This Compact and this State's participation therein shall remain in full force and effect beyond June 30, 2005, and shall not terminate without further action of the General Assembly.

75 Del. Laws, c. 63, § 2.;

§ 1910A Criminal background checks of registered nurses [See § 1928 of this title]

§ 1914A Criminal background checks of licensed practical nurses [See § 1929 of this title]



§ 1910A. Criminal background checks of registered nurses [See § 1928 of this title]

§ 1914A Criminal background checks of licensed practical nurses [See § 1929 of this title]






CHAPTER 20. OCCUPATIONAL THERAPY

Subchapter I Board Of Occupational Therapy Practice

§ 2001. Objectives

The primary objective of the Board of Occupational Therapy Practice, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners.

Nothing in this chapter shall be deemed a direct or indirect commitment by the General Assembly to a present or future requirement that insurers or other third parties must offer or provide coverage for the services of practitioners licensed under this chapter.

65 Del. Laws, c. 172, § 1; 71 Del. Laws, c. 293, § 1.;



§ 2002. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Occupational Therapy Practice established in this chapter.

(2) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs a person's ability to perform the work of an occupational therapist or occupational therapy assistant.

(3) "Occupational therapist" shall mean a person who is licensed to practice occupational therapy pursuant to this chapter and who offers such services to the public under any title incorporating the words "occupational therapy," "occupational therapist" or any similar title or description of occupational therapy services.

(4) "Occupational therapy assistant" shall mean a person licensed to assist in the practice of occupational therapy, under the supervision of an occupational therapist.

(5) "Occupational therapy services" shall mean, but are not limited to:

a. The assessment, treatment and education of or consultation with the individual, family or other persons; or

b. Interventions directed toward developing, improving or restoring daily living skills, work readiness or work performance, play skills or leisure capacities, or enhancing educational performance skills; or

c. Providing for the development, improvement or restoration of sensorimotor, oralmotor, perceptual or neuromuscular functioning, or emotional, motivational, cognitive or psychosocial components of performance.

These services may require assessment of the need for use of interventions such as the design, development, adaptation, application or training in the use of assistive technology devices; the design, fabrication or application of rehabilitative technology such as selected orthotic devices; training in the use of assistive technology, orthotic or prosthetic devices; the application of thermal agent modalities, including, but not limited to, paraffin, hot and cold packs and fluido therapy, as an adjunct to, or in preparation for, purposeful activity; the use of ergonomic principles; the adaptation of environments and processes to enhance functional performance; or the promotion of health and wellness.

(6) "Person" shall mean a corporation, company, association and partnership, as well as an individual.

(7) "Practice of occupational therapy" shall mean the use of goal-directed activities with individuals who are limited by physical limitations due to injury or illness, psychiatric and emotional disorders, developmental or learning disabilities, poverty and cultural differences or the aging process, in order to maximize independence, prevent disability and maintain health.

(8) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of occupational therapy.

(9) "Supervision" shall mean the interactive process between the licensed occupational therapist and the occupational therapy assistant. It shall be more than a paper review or cosignature. The supervising occupational therapist is responsible for insuring the extent, kind and quality of the services rendered by the occupational therapy assistant.

65 Del. Laws, c. 172, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1; 74 Del. Laws, c. 262, § 37.;



§ 2003. Board of Occupational Therapy Practice; appointments; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Occupational Therapy Practice which shall administer and enforce this chapter.

(b) The Board shall consist of 5 members appointed by the Governor, who are residents of this State: Three professional members, 2 of whom shall be occupational therapists licensed under this chapter, 1 may be a licensed occupational therapy assistant, and 2 public members. The public members shall not be, nor ever have been, occupational therapists or occupational therapy assistants, nor members of the immediate family of an occupational therapist or occupational therapy assistant; shall not have been employed by an occupational therapist or occupational therapy assistant; shall not have a material interest in the providing of goods and services to occupational therapists or occupational therapy assistants; nor have been engaged in an activity directly related to occupational therapy. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor. Persons who are members of the Board on June 17, 1998, shall complete their terms.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person, who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 year has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of occupational therapists or occupational therapy assistants; this includes a prohibition against serving as head of the professional association's Political Action Committee (PAC).

(h) Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings, or fails to attend at least 1/2 of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division policy; and in addition shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

65 Del. Laws, c. 172, § 1; 66 Del. Laws, c. 400, § 1; 67 Del. Laws, c. 368, § 11; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1.;



§ 2004. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the chair deems necessary; or at the request of a majority of the Board members.

(b) The Board shall elect annually from its members a chair, vice-chair and secretary. Each officer shall serve for 1 year, and shall not succeed himself or herself for more than 2 consecutive terms. In the event of a vacancy in 1 of the offices, a replacement shall be elected at the next Board meeting.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of 3 members of the Board.

(d) Minutes of all meetings shall be recorded, and copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

65 Del. Laws, c. 172, § 1; 66 Del. Laws, c. 400, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1.;



§ 2005. Records

The Division of Professional Regulation shall keep a register of all approved applications for license as an occupational therapist and occupational therapy assistant, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

71 Del. Laws, c. 293, § 1.;



§ 2006. Powers and duties

(a) The Board of Occupational Therapy Practice shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants, and to process all applications;

(3) Designate the written, standardized examination as approved by the National Board for Certification in Occupational Therapy, Inc., or its successor, to be taken by all persons applying for licensure; applicants who qualify for licensure by reciprocity shall have achieved a passing score on the national examination;

(4) The Board shall adopt the administration, grading procedures and passing score of the National Board for Certification in Occupational Therapy, Inc., or a comparable alternative national or regional examination, if a national examination is not available;

(5) Establish minimum education, training and experience requirements for licensure as occupational therapists and occupational therapy assistants;

(6) Evaluate the credentials of all persons applying for a license to practice occupational therapy and to practice as occupational therapy assistants in Delaware, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter.

(7) Grant licenses to, and renew licenses of, all persons who meet the qualifications for licensure and/or renewal of licenses;

(8) Establish by rule and regulation continuing education standards required for license renewal;

(9) Evaluate certified records to determine whether an applicant for licensure, who has been previously licensed, certified or registered in another jurisdiction to practice occupational therapy or to act as an occupational therapy assistant, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses;

(10) Refer all complaints from licensees and the public concerning licensed occupational therapists and occupational therapy assistants, or concerning practices of the Board or of the profession, to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(11) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter and Chapter 101 and § 8735 of Title 29. Where such provisions conflict with this chapter, this chapter shall govern. The Board shall determine whether or not an occupational therapist or occupational therapy assistant shall be subject to a disciplinary hearing, and, if so, shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(12) Where it has been determined after a disciplinary hearing, that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(b) The Board of Occupational Therapy shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of occupational therapy.

65 Del. Laws, c. 172, § 1; 71 Del. Laws, c. 293, § 1; 74 Del. Laws, c. 262, § 38.;






Subchapter II License

§ 2007. License required

(a) No person shall engage in the practice of occupational therapy or hold himself or herself out to the public in this State as being qualified to practice as an occupational therapist or occupational therapy assistant; or use in connection with the person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that such person is qualified to practice occupational therapy, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as an occupational therapist or occupational therapy assistant in this state has expired or been suspended or revoked, it shall be unlawful for the person to practice occupational therapy in this State.

(c) It shall be unlawful for any person, or for any business entity, its employees, agents or representatives to use in connection with his, her or its name or business activity the words occupational therapist, occupational therapist registered, licensed occupational therapist, occupational therapy assistant, licensed occupational therapy assistant, the letters of OT, OT/L, OTR, OTR/L, OTA, COTA, COTA/L or any other words, letters, abbreviations or insignia indicating or implying directly or indirectly that occupational therapy services are rendered unless such person is licensed under this chapter.

65 Del. Laws, c. 172, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1.;



§ 2008. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as an occupational therapist or occupational therapy assistant under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has successfully completed the academic requirements of an educational program in occupational therapy recognized by the Board; and

a. The occupational therapy educational program shall be accredited by the Accreditation Council for Occupational Therapy Education (ACOTE);

b. The occupational therapy assistant educational program shall be accredited by the Accreditation Council for Occupational Therapy Education (ACOTE);

(2) Has successfully completed a period of supervised field work experience arranged by the recognized educational institution where the person has met the academic requirements, or by the nationally recognized professional association;

(3) Has achieved the passing score on the written standardized examination developed by the National Board for Certification in Occupational Therapy, Inc., or its successor;

(4) Shall not have been the recipient of any administrative penalties regarding that person's practice of occupational therapy, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations and/or has not entered into any "consent agreements" which contain conditions placed by a Board on that person's professional conduct and practice, including any voluntary surrender of a license. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure;

(5) Shall not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake the practice of occupational therapy in a manner consistent with the safety of the public;

(6) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense, the circumstances of which substantially relate to the practice of occupational therapy. Applicants who have criminal conviction records or pending criminal charges shall require appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to the practice of occupational therapy. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing occupational therapy in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) Where the Board has found to its satisfaction that an application has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for that applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

65 Del. Laws, c. 172, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1; 74 Del. Laws, c. 262, § 39; 75 Del. Laws, c. 210, § 1; 75 Del. Laws, c. 436, § 18; 77 Del. Laws, c. 199, § 16; 78 Del. Laws, c. 44, §§ 32, 33.;



§ 2009. Applicability of chapter

Nothing in this chapter shall be construed as preventing or restricting the practice, services or activities of:

(1) Any person registered or licensed in this State by any other law from engaging in the profession or occupation for which that person is licensed;

(2) Any person pursuing a course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program if such activities and services constitute a part of a supervised course of study and if such a person is designated by a title which clearly indicates that person's status as a student or trainee;

(3) Any person fulfilling the supervised field work experience requirements of this chapter, if such activities and services constitute the requirements for licensure; or

(4) Any visiting occupational therapist who teaches temporarily at an accredited or approved educational program, or who lectures or instructs participants at seminars sanctioned by the Delaware Occupational Therapy Association.

65 Del. Laws, c. 172, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1.;



§ 2010. Foreign-trained Applicants

In addition to the requirement of § 2008 of this title, a foreign-trained applicant shall be eligible for licensure as an occupational therapist or as an occupational therapy assistant after submitting to the Board satisfactory evidence of graduation from a school offering a program in occupational therapy or occupational therapy assistant which has been approved for the educational preparation of occupational therapists or occupational therapy assistants by the appropriate accrediting agency recognized by the National Board for Certification in Occupational Therapy, Inc.

71 Del. Laws, c. 293, § 1.;



§ 2011. Reciprocity

Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in good standing in another state, the District of Columbia, or territory of the United States, whose standards for licensure are substantially similar to those of this State, and who meets the following criteria:

(1) The applicant's license is in good standing as defined in § 2008(a)(4)-(6) of this title; and

(2) Has achieved the passing score on all parts of the written, standardized examination administered by the National Board for Certification in Occupational Therapy, Inc., or its successor.

65 Del. Laws, c. 172, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1; 75 Del. Laws, c. 436, § 19.;



§ 2012. Temporary license

Repealed by 75 Del. Laws, c. 210, § 2, effective July 21, 2005.;



§ 2013. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its service on behalf of the Board. There shall be a separate fee charged for each service or activity; but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the coming licensure biennium.

65 Del. Laws, c. 172, § 1; 65 Del. Laws, c. 355, § 1; 71 Del. Laws, c. 293, § 1.;



§ 2014. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant, who meets the requirements of this chapter for licensure as an occupational therapist or occupational therapy assistant and who pays the fee established under § 2013 of this title.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division of Professional Regulation, and upon payment of the appropriate fee and submission of a renewal form provided by the Division of Professional Regulation, and proof that the licensee has met the continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensed occupational therapist or occupational therapy assistant may still renew the occupational therapist's or occupational therapy assistant's license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date.

(d) A licensee, upon written request, may be placed on inactive status. The renewal fee of the licensee shall be prorated in accordance with the amount of time the licensee was inactive. The licensee may reenter practice upon written notification to the Board of the intent to do so and completion of continuing education as required in the Board's rules and regulations.

65 Del. Laws, c. 172, § 1; 66 Del. Laws, c. 400, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1; 75 Del. Laws, c. 210, § 3.;



§ 2015. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 2017 of this title, if, after a hearing, the Board finds that the occupational therapist or occupational therapy assistant:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as an occupational therapist or occupational therapy assistant; has impersonated another person holding a license or registration, or allowed another person to use the practitioner's license, or aided or abetted a person not licensed as an occupational therapist or occupational therapy assistant to represent himself or herself as an occupational therapist or occupational therapy assistant;

(2) Has been convicted of a crime that is substantially related to the practice of occupational therapy; a copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor;

(3) Has excessively used or abused drugs either in the past 2 years or currently; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs the practitioner's ability to perform the work of an occupational therapist or occupational therapy assistant;

(4) Has engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities;

(5) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(6) Has had that practitioner's license, certification or registration as an occupational therapist or occupational therapy assistant suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record, and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as an occupational therapist or occupational therapy assistant in this State shall be deemed to have given consent to the release of this information by the Board of Occupational Therapy Practice or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(7) Has failed to notify the Board that the practitioner's license, certification or registration as an occupational therapist or occupational therapy assistant in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof;

(8) While acting as a supervising occupational therapist, has failed to supervise and take reasonable steps to see that occupational therapy assistants and temporary licensees perform services responsibly, competently and ethically, in accordance with rules and regulations established by the Board. Supervising occupational therapists shall be subject to disciplinary action for any acts or offenses which are grounds for such action when such acts or offenses are undertaken by the occupational therapy assistant or temporary licensee acting under the supervising occupational therapist's direction or control.

(b) Where a practitioner fails to comply with the Board's request that the practitioner attend a hearing, the Board may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have the jurisdiction to issue such order.

(c) Subject to this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice occupational therapy or to act as an occupational therapy assistant shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

65 Del. Laws, c. 172, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1; 74 Del. Laws, c. 262, § 40.;



§ 2016. Complaints

All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

When it is determined that an individual is engaging in the practice of occupational therapy or is using the title occupational therapist or occupational therapy assistant and is not licensed under the laws of this State, the Board shall apply to the Office of the Attorney General to issue a cease and desist order after formally warning the unlicensed practitioner in accordance with this chapter.

Any complaints involving allegations of unprofessional conduct or incompetence shall be investigated by the Division of Professional Regulation.

65 Del. Laws, c. 172, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1.;



§ 2017. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 or more of the conditions or violations set forth in § 2015 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand.

(2) Censure a practitioner.

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board.

(4) Suspend any practitioner's license.

(5) Revoke any practitioner's license.

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

65 Del. Laws, c. 172, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1; 79 Del. Laws, c. 213, § 2.;



§ 2018. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 2015 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

65 Del. Laws, c. 172, § 1; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 293, § 1.;



§ 2019. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Applicants for reinstatement shall pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(c) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge shall be made for such issuance.

71 Del. Laws, c. 293, § 1.;



§ 2020. Penalty

A person not currently licensed under this chapter as an occupational therapist or occupational therapy assistant when guilty of engaging in the practice of occupational therapy, or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to practice occupational therapy, such offender shall be guilty of a misdemeanor. Upon the first offense, that person shall be fined not less than $500 nor more than $1,000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense. Superior Court shall have jurisdiction over all violations of this chapter.

71 Del. Laws, c. 293, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2021. Treatment or examination of minors

(a) A parent, guardian or other caretaker, or an adult staff member, shall be present when a person licensed to practice occupational therapy under this chapter provides services, including inpatient, outpatient, home or school treatment, to a minor patient who is disrobed or partially disrobed during evaluation or treatment involving, but not limited to, dressing, bathing, or toileting, that exposes the breasts, genitalia or rectum. When using an adult staff member to observe the evaluation or treatment, the adult staff member shall be of the same gender as the patient when practicable. The minor patient may decline the presence of a third person only with consent of a parent, guardian or other caretaker. The minor patient may request private consultation with the person licensed to practice occupational therapy without the presence of a third person after the initial evaluation.

(b) When a minor patient's evaluation or treatment involves the female breasts, or female or male genitalia or rectum, a person licensed to practice occupational therapy under this chapter shall provide notice to the person providing consent to treatment of the rights under this section. The notice shall be provided in written form or be conspicuously posted in a manner in which minor patients and their parent, guardian or other caretaker are made aware of the notice. In circumstances in which the posting or the provision of the written notice would not convey the right to have a chaperone present, the person licensed to practice occupational therapy shall use another means to ensure that the person understands the right under this section.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, "adult staff member" is defined as a person 18 years of age or older who is acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter.

(d) The person licensed under this chapter that provides treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the child's record the name of each person present when such treatment is being provided.

79 Del. Laws, c. 169, § 6; 70 Del. Laws, c. 186, § 1.;









CHAPTER 21. OPTOMETRY

§ 2100. Objectives

The primary objective of the Board of Examiners in Optometry, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners.

70 Del. Laws, c. 546, § 1.;



§ 2101. Definition of practice of optometry

(a) The "practice of optometry" is a learned profession and the same privileges, powers and duties shall attach thereto as the other learned professions. For purpose of this chapter, the "practice of optometry" is defined as the examination, measurement (by subjective or objective means), diagnosis, treatment and prevention of conditions of the human eye, lid, adnexa and visual system. The "practice of optometry" includes but is not limited to the adapting and fitting of all types of lenses or devices, including the dispensing of contact lenses which must be dispensed in accordance with a written, current contact lens prescription from a licensed physician or optometrist, which includes such information as the Board shall specify by rule or regulation. The practice of optometry also includes the determination of refractive error and/or visual, muscular, or anatomical anomalies of the eye; the use of prescription of pharmaceutical agents for the diagnosis and treatment of ocular disease; the removal of superficial foreign bodies from the human eye and its appendages (appendages shall include cornea, conjuctiva lid, adnexa or lacrimal system); and the providing of vision, developmental and perceptual therapy, and shall include the utilization of any method or means which the optometrist is educationally qualified to provide as established by the Delaware State Board of Examiners in Optometry; provided that the "practice of optometry" does not include surgery or the use of narcotics, or therapeutic lasers.

(b) For purposes of this chapter, the classifications of the "practice of optometry" shall be defined as:

(1) Nondiagnostically certified optometrist shall be permitted to practice optometry as defined in subsection (a) of this section. However, a nondiagnostically certified optometrist may not utilize any diagnostic or therapeutic pharmaceutical agent or remove superficial foreign bodies from the eye and its appendages.

(2) Diagnostically certified optometrists shall be permitted or perform the duties of a nondiagnostically certified optometrist. In addition, a diagnostically certified optometrist may use the following drug groups:

a. Topical anesthetics.

b. Mydriatics.

c. Cycloplegics.

d. Miotics.

(3) Therapeutically certified optometrists shall be permitted to perform the duties of a diagnostically certified optometrist. In addition, a therapeutically certified optometrist may use and/or prescribe the following pharmaceutical agents for the treatment of ocular diseases and conditions:

a. Topical and oral administration:

1. Antihistamines and decongestants.

2. Antiglaucoma.

3. Analgesics (noncontrolled).

4. Antibiotics.

b. Topical administration only:

1. Autonomics.

2. Anesthetics.

3. Anti-infectives, including antivirals and antiparasitics.

4. Anti-inflammatories.

In administering this chapter, the State Board shall, by rule or regulation, specify those acts, services, procedures and practices which constitute the "practice of optometry" within the definitions of this section.

(c) For purposes of disability insurance, workers' compensation, standard health and accident, sickness and other insurance policies, programs and plans, if the optometrist is authorized by law to perform the particular services, the optometrist shall be entitled to compensation for services under the said programs. Individuals entitled to such services shall have freedom to choose between any optometrist and any physician skilled in diseases of the eye.

25 Del. Laws, c. 113, § 1; Code 1915, § 894; 37 Del. Laws, c. 69, § 1; 38 Del. Laws, c. 49, § 1; Code 1935, § 1003; 47 Del. Laws, c. 106, § 1; 24 Del. C. 1953, § 2101; 54 Del. Laws, c. 30; 59 Del. Laws, c. 250, §§ 1, 2, 13; 66 Del. Laws, c. 1, § 1; 69 Del. Laws, c. 288, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 172, §§ 1-3.;



§ 2102. Board of Examiners in Optometry; appointment; qualifications; terms of office; vacancies; suspension or removal; unexcused absences; compensation

(a) The Delaware State Board of Examiners in Optometry, heretofore established and hereafter in this chapter referred to as the "Board," shall carry out and enforce this chapter.

(b) The Board shall consist of 5 members appointed by the Governor, who are residents of this State: 3 therapeutically certified optometrists engaged in the actual practice of optometry and 2 public members. However, any current Board member who is not therapeutically certified as of June 30, 1994, shall serve out the remainder of the term. Said public members: Shall not be or ever have been licensed as an optometrist, ophthalmologist or optician; shall not be a member of the immediate family of an optometrist, ophthalmologist or optician; shall not have been employed by an optometrist, ophthalmologist or optician; shall not have had a material financial interest in the providing of goods and services to those licensed in this chapter; shall not have been engaged in any activity directly related to optometry; and shall not have been licensed in any health-related field or be licensed to practice law.

(c) Said public members shall be accessible to inquiries, comments and suggestions from the general public and shall be entitled to full voting privileges on all aspects of all issues which come before the Board, including the licensing process.

(d) A person who has never served on the Board may be appointed to the Board 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of subsection (d) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of optometrists.

(h) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Board and to all agents appointed or otherwise employed by the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings, or fails to attend at least 1/2 of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel; and in addition, shall receive not more than $50 for each meeting attended, but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

25 Del. Laws, c. 113, § 3; Code 1915, § 893; Code 1935, § 1002; 24 Del. C. 1953, § 2102; 50 Del. Laws, c. 482, § 1; 55 Del. Laws, c. 224, §§ 1, 2; 59 Del. Laws, c. 250, § 3; 66 Del. Laws, c. 1, § 1; 67 Del. Laws, c. 368, § 12; 69 Del. Laws, c. 288, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, §§ 2-10.;



§ 2103. Organization; meetings; officers; quorum

(a) The Board shall hold a regularly scheduled business meeting at least once in each year and at such times as the President deems necessary or at the request of a majority of the Board members.

(b) The Board shall elect annually a President and Secretary. Each officer shall serve for 1 year, and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of 3 members of the Board.

(d) Minutes of all meetings shall be recorded and copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

25 Del. Laws, c. 113, § 4; Code 1915, § 895; Code 1935, § 1004; 24 Del. C. 1953, § 2103; 59 Del. Laws, c. 250, § 11; 66 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, § 11.;



§ 2104. Powers and duties

(a) The Board of Examiners in Optometry shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Designate the application form to be used by all applicants and to process all applications.

(3) Designate the written, standardized, national examination, approved by the Division of Professional Regulation, to be taken by all persons applying for licensure; applicants who qualify for licensure by reciprocity shall have achieved a passing score on the designated national examination.

(4) The Board shall adopt the administration, grading procedures and passing score set by the national board or of a comparable alternative national or regional examination, if a national examination is not available.

(5) Establish minimum education, training and experience requirements for licensure as optometrists.

(6) Evaluate the credentials of all persons applying for a licensure to practice optometry in Delaware in order to determine whether such persons meet the qualifications for licensing set forth in this chapter.

(7) Grant licenses to and renew licenses of all persons who meet the qualifications for licensure and/or renewal of licenses.

(8) Establish by rule and regulation continuing education standards required for license renewal.

(9) Evaluate certified records to determine whether an applicant for licensure who has been previously licensed, certified or registered in another jurisdiction to practice optometry has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses.

(10) Refer all complaints from licensees and the public concerning licensed optometrists or concerning practices of the Board or of the profession to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint.

(11) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter, Chapter 101 of Title 29 and § 8735 of Title 29. Where such provisions conflict with this chapter, this chapter shall govern. The Board shall determine whether or not an optometrist shall be subject to a disciplinary hearing, and if so, shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29].

(12) Where it has been determined after a disciplinary hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(b) The Board of Optometry shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of optometry.

37 Del. Laws, c. 69, § 2; Code 1915, § 895A; Code 1935, § 1005; 24 Del. C. 1953, § 2104; 66 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 546, § 12; 75 Del. Laws, c. 436, § 20.;



§ 2105. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year, the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute for each separate service or activity, the appropriate Boards fees for the coming year.

25 Del. Laws, c. 113, § 11; Code 1915, § 902; 37 Del. Laws, c. 44, § 1; Code 1935, § 1012; 42 Del. Laws, c. 94, § 2; 24 Del. C. 1953, § 2105; 55 Del. Laws, c. 224, § 3; 60 Del. Laws, c. 460, § 1; 66 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 546, § 13.;



§ 2106. License required

(a) No person shall engage in the practice of optometry or hold himself or herself out to the public in this State as being qualified to practice optometry or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice optometry, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as an optometrist in this State has expired or been suspended or revoked, it shall be unlawful for the person to practice optometry in this State.

25 Del. Laws, c. 113, § 2; Code 1915, § 899; 40 Del. Laws, c. 30; Code 1935, § 1009; 24 Del. C. 1953, § 2106; 66 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, § 14.;



§ 2107. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as an optometrist under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has received a degree of "doctor of optometry" from a legally incorporated and accredited optometric college or school which has been approved by the appropriate accrediting body of the American Optometric Association.

(2) Has achieved the passing score on a nationally recognized, written, standardized examination in optometry, approved by the Division of Professional Regulation; in addition all applicants must pass a nationally recognized standardized test on diagnosis, treatment and management of ocular disease approved by the Division.

(3) Has completed a 6-month internship in optometry, which shall be approved by the Board; the Board shall waive the internship when the applicant meets the requirements of § 2109 of this title.

(4) Has not engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter and has no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the applicant has previously been or currently is licensed as an optometrist.

(5) Possesses current cardio-pulmonary resuscitation (CPR) certification for adults and children.

(b) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, has imposed higher or different standards for that applicant than for other applicants or licensees or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

25 Del. Laws, c. 113, § 5; Code 1915, § 896; 35 Del. Laws, c. 58, § 1; Code 1935, § 1006; 42 Del. Laws, c. 94, § 1; 47 Del. Laws, c. 106, § 2; 24 Del. C. 1953, § 2107; 53 Del. Laws, c. 108, § 22; 58 Del. Laws, c. 511, § 56; 59 Del. Laws, c. 250, § 4; 60 Del. Laws, c. 460, § 2; 66 Del. Laws, c. 1, § 1; 69 Del. Laws, c. 288, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, § 15.;



§ 2108. Examinations

(a) Any optometrist licensed prior to July 10, 1975, may not use diagnostic pharmaceutical agents until the optometrist shall have completed a course in pharmacology as it relates to the use of diagnostic drugs in the practice of optometry, given by an institution accredited by a regional or professional accrediting organization which is recognized by the Delaware State Board of Examiners in Optometry.

(b) Each diagnostically certified optometrist licensed when this act becomes effective and desiring to be certified in the use and prescription of therapeutic pharmaceutical agents for the treatment of eye disease shall:

Pass a nationally recognized, standardized test on the diagnosis, treatment and management of ocular diseases that is approved by the State Division of Professional Regulation and complete 40 hours of clinical experience in the treatment and management of ocular disease supervised by a therapeutically certified optometrist, M.D. or D.O.

25 Del. Laws, c. 113, § 5; Code 1915, § 896; 35 Del. Laws, c. 58, § 1; Code 1935, § 1006; 42 Del. Laws, c. 94, § 1; 47 Del. Laws, c. 106, § 2; 24 Del. C. 1953, § 2108; 66 Del. Laws, c. 1, § 1; 69 Del. Laws, c. 288, § 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, §§ 33-35.;



§ 2109. Reciprocity

The Board shall waive the internship requirement for an applicant holding a valid license to practice optometry issued by another jurisdiction and who has practiced for a minimum of 5 years in such other jurisdiction with standards of licensure which are equal to or greater than those of this chapter and grant a license by reciprocity to such applicant. The applicant shall contact the National Practitioner Data Bank, requesting that verification be sent to the Board regarding that applicant's licensure status. In addition, the applicant shall contact each jurisdiction where that applicant currently is licensed or has been previously licensed or otherwise authorized to practice optometry and request that a certified statement be provided to the Board stating whether or not there are disciplinary proceedings or unresolved complaints pending against the applicant. In the event there is a disciplinary proceeding or unresolved complaint pending, the applicant shall not be licensed until the proceeding or complaint has been resolved.

Applicants from jurisdictions which have the same basic qualifications for licensure as this State, but that do not have essentially comparable or higher standards to qualify for "therapeutic" licensing, shall be required to meet the conditions of § 2108(a) and (b) of this title.

25 Del. Laws, c. 113, § 5; Code 1915, § 896; 35 Del. Laws, c. 58, § 1; Code 1935, § 1006; 42 Del. Laws, c. 94, § 1; 47 Del. Laws, c. 106, § 2; 24 Del. C. 1953, § 2109; 53 Del. Laws, c. 108, § 23; 60 Del. Laws, c. 460, § 3; 66 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, § 16.;



§ 2110. Internship requirements; temporary licenses

Every applicant, except those applicants who qualify for licensure by reciprocity, shall be required to complete a Board-approved 6-month internship in optometry. The internship shall be completed after the applicant has passed all parts of the national, written, standardized examination in optometry, which is approved by the Division, including the examination on the treatment and management of ocular disease (TMOD), approved by the Division.

All newly licensed optometrists shall be required to be therapeutically certified. Their 6-month internship should be done with a therapeutically certified optometrist, M.D. or D.O...However, if a therapeutically certified optometrist, M.D. or D.O. is not available, the intern may do an internship with a nontherapeutically certified optometrist provided, the intern complete an additional l00 hours of clinical experience in the treatment and management of ocular disease, supervised by a therapeutically certified optometrist, M.D. or D.O. during their internship and pass a nationally recognized standardized test on diagnosis, treatment and management of ocular disease that is approved by the Division of Professional Regulation. A therapeutically certified optometrist is not to be held to any lesser standard of care than is applicable to a physician prescribing the same therapeutic agents. In any case where the prescribing of therapeutic drugs is an issue, the testimony of an ophthalmologist practicing in Delaware shall be admissible.

The Board may grant temporary licenses to any candidate successfully passing the written examinations. The temporary license shall be issued only for the duration of the internship.

Code 1935, c. 31; 47 Del. Laws, c. 106, § 5; 24 Del. C. 1953, § 2110; 50 Del. Laws, c. 482, § 2; 66 Del. Laws, c. 1, § 1; 67 Del. Laws, c. 200, § 2; 69 Del. Laws, c. 288, § 5; 70 Del. Laws, c. 546, §§ 17-19, 36.;



§ 2111. Certification and registration for successful applicants

All persons successfully passing the examinations for licensure as required by the chapter shall be registered in the Board Register, which shall be kept by the Division of Professional Regulation, as licensed to practice optometry and shall also receive an endorsement of such registration. Any optometrist who shows proof of qualifying for therapeutic drug use and prescription as described in § 2108 of this title shall receive an endorsement to such certificate stating that the optometrist is certified in therapeutic drug use and prescription for the treatment of ocular disease. Notwithstanding the requirements of § 2108 of this title, an optometrist holding a Delaware certificate or license who is a licensed Delaware M.D. or D.O. shall qualify for the endorsement as described in this section. The certificate of endorsement, if any, shall be signed by the President and Secretary of the Board and shall be filed as provided in this chapter.

25 Del. Laws, c. 113, § 5; Code 1915, § 896; 35 Del. Laws, c. 58, § 1; Code 1935, § 1006; 42 Del. Laws, c. 94, § 1; 47 Del. Laws, c. 106, § 2; 24 Del. C. 1953, § 2111; 53 Del. Laws, c. 108, § 24; 66 Del. Laws, c. 1, § 1; 69 Del. Laws, c. 288, § 6; 70 Del. Laws, c. 546, § 37.;



§ 2112. Issuance and renewal of licenses

The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as an optometrist and who pays the fee established under § 2105 of this title.

Each license shall be renewed biennially, in such manner as is determined by the Division of Professional Regulation and upon payment of the appropriate fee and submission of a renewal form provided by the Division of Professional Regulation and proof that the licensee has met the continuing education requirements established by the Board.

The Board, in its rules and regulations, shall determine the period of time within which a licensed optometrist may still renew that licensed optometrist's license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date.

25 Del. Laws, c. 113, § 12; Code 1915, § 903; Code 1935, § 1013; 42 Del. Laws, c. 94, § 3; 24 Del. C. 1953, § 2112; 53 Del. Laws, c. 108, § 25; 59 Del. Laws, c. 250, § 12; 60 Del. Laws, c. 460, § 4; 66 Del. Laws, c. 1, § 1; 69 Del. Laws, c. 288, § 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, § 20.;



§ 2113. Grounds for refusal, revocation or suspension of licenses

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 2115 of this title if, after a hearing, the Board finds that the optometrist has:

(1) Practiced in a merchandising store;

(2) Practiced in an office not exclusively devoted to the practice of optometry or other health care profession, where material or merchandise is displayed pertaining to a business or commercial undertaking not bearing any relation to the practice of optometry or other health care profession or practicing in a store or office which does not conform to that used by the majority of professional optometrists in the area;

(3) Continued in the employ of, or acted as an assistant to, any person, firm or corporation, either directly or indirectly, after the optometrist has knowledge that such person, firm or corporation is violating the laws of Delaware concerning the practice of optometry;

(4) Solicited in person or through an agent or agents for the purpose of selling ophthalmic materials or optometric services which involves any form of kickback arrangement or where financial remuneration or payment in kind is made to a nonpractitioner to induce referral business from that nonpractitioner;

(5) Caused or permitted the use of that optometrist's name, profession or professional title by or in conjunction with any association, company, corporation or unlicensed person in any advertising of any manner, unless in conjunction with a vision service plan approved by the Board;

(6) Practiced for or in conjunction with, either directly or indirectly, a corporation or company, except that allowed under Chapter 6 of Title 8; provided, that the foregoing shall not prevent a person licensed pursuant to this chapter from rendering optometric services at a nonprofit clinic which is operated by a corporation or company that is affiliated with a hospital licensed by the Department of Health and Social Services and accredited by the Joint Commission on Accreditation of Health Organizations (JCAH) or the American Osteopathic Association;

(7) Employed or knowingly cooperated in fraud or material deception in order to acquire a license as an optometrist; has impersonated another person holding a license or allowed another person to use that optometrist's license; or aided or abetted a person not licensed as an optometrist to represent himself or herself as an optometrist;

(8) Been convicted of a crime that is substantially related to the practice of optometry. "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of optometry. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(8), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing optometry in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare;

(9) Excessively used or abused drugs (including alcohol, narcotics or chemicals);

(10) Engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities;

(11) Had that optometrist's license, certification or registration as an optometrist suspended or revoked or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record, and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as an optometrist in this State shall be deemed to have given consent to the release of this information by the Board of Examiners in Optometry, or other comparable agencies in another jurisdiction, and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(12) Failed to notify the Board that the optometrist's license, certification or registration as an optometrist in another state has been subject to discipline or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof;

(13) Engaged in illegal, negligent or unethical conduct in the practice of optometry; or

(14) Violated any provision of this chapter or any rule or regulation of the Board.

(b) Where a practitioner fails to comply with the Board's request that the practitioner attend a hearing, the Board may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have the jurisdiction to issue such order.

(c) Subject to this chapter and Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board and no practitioner's right to practice optometry shall be limited by the Board until such practitioner has been given notice and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

25 Del. Laws, c. 113, § 13; Code 1915, § 904; 37 Del. Laws, c. 69, § 3; Code 1935, § 1014; 47 Del. Laws, c. 106, § 3; 24 Del. C. 1953, § 2113; 59 Del. Laws, c. 250, §§ 5-9; 63 Del. Laws, c. 115, § 2; 66 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 149, § 212; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, § 21; 72 Del. Laws, c. 172, § 4; 74 Del. Laws, c. 262, § 41; 75 Del. Laws, c. 436, § 21; 77 Del. Laws, c. 199, § 17; 78 Del. Laws, c. 44, §§ 34, 35.;



§ 2114. Complaints

All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29 and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

When it is determined that an individual is engaging in the practice of optometry or is using the title "optometrist" and is not licensed under the laws of this State, the Board shall apply to the office of the Attorney General to issue a cease and desist order after formally warning the unlicensed practitioner in accordance with the provisions of this chapter.

Any complaints involving allegations of unprofessional conduct or incompetence shall be investigated by the Division of Professional Regulation.

70 Del. Laws, c. 546, § 22.;



§ 2115. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 2113 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Publicly censure a practitioner;

(3) Place a practitioner on probationary status and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation; and

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend any practitioner's license;

(5) Revoke any practitioner's license; and/or

(6) Impose a monetary penalty not to exceed $500 for each violation in addition to suspension or revocation of a license.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

70 Del. Laws, c. 546, § 23; 79 Del. Laws, c. 213, § 2.;



§ 2116. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 2115 of this chapter, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds by a majority vote of all members that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, that practitioner may appeal the Board's decision to the Superior Court within 30 days of service or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

70 Del. Laws, c. 546, § 30; 70 Del. Laws, c. 186, § 1.;



§ 2117. Reinstatement of a suspended license; removal from probationary status: replacement of license

(a) As a condition to reinstatement of a suspended license or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee or registrant has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Where a license has been suspended due to the licensee's inability to practice pursuant to this chapter, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is again able to perform the essential functions of an optometrist, with or without reasonable accommodations and/or there is no longer a significant risk of substantial harm to the health and safety of the individual or others.

(c) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(d) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge shall be made for such issuance.

70 Del. Laws, c. 546, § 30.;



§ 2118. Exemptions

(a) Nothing in this chapter shall be construed to prevent the sale and/or application of spectacles in the ordinary course of trade, provided no part of this chapter is violated by this exemption.

(b) Those persons having the degree of Doctor of Medicine or Doctor of Osteopathy and licensed to practice medicine and surgery in this State under Chapter 17 of this title shall be exempt from this chapter, and nothing in this chapter shall apply to or restrict a nationally registered contact lens technician, acting under a valid written spectacle prescription not more than 2 years old and under the supervision of a licensed ophthalmologist or optometrist, as defined in subsection (c) of this section, whose office is on the same premises as the contact lens technician. The contact lens technician shall keep the Board informed of the identity and office location of the contact lens technician's licensed supervising ophthalmologist or optometrist.

(c) For purposes of subsection (b) of this section, the following definitions apply:

(1) "On the same premises" means being within the same building as the designated licensed supervising ophthalmologist or optometrist. The building occupied by the designated licensed supervising ophthalmologist or optometrist must not include space with a building or structure owned, leased or occupied by the designated licensed supervising practitioner in which the designated licensed supervising practitioner does not engage in the regular and consistent practice of ophthalmology or optometry.

(2) "Supervision" means the regular and consistent physical presence and availability of a designated licensed supervising ophthalmologist or optometrist within the same building as the contact lens technician.

25 Del. Laws, c. 113, § 17; Code 1915, § 907; 37 Del. Laws, c. 69, § 6; Code 1935, § 1017; 24 Del. C. 1953, § 2117; 59 Del. Laws, c. 250, § 14; 61 Del. Laws, c. 346, § 1; 66 Del. Laws, c. 1, § 1; 69 Del. Laws, c. 288, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, §§ 24, 25, 29; 72 Del. Laws, c. 424, § 1.;



§ 2119. Discrimination by state boards between optometrists and ophthalmologists forbidden

No state board or commission, created or existing by law, including public schools and other state agencies, in the performance of their duties, shall in any way show any discrimination between optometrists and ophthalmologists.

All boards or commissions shall honor ocular reports or other professional services by legally qualified and licensed optometrists in this State.

Code 1915, § 905A; 40 Del. Laws, c. 101, § 1; Code 1935, § 1005; 24 Del. C. 1953, § 2118; 66 Del. Laws, c. 1, § 1; 69 Del. Laws, c. 288, § 8; 70 Del. Laws, c. 546, §§ 26, 29.;



§ 2120. Penalty

A person not currently licensed as an optometrist under this chapter, when guilty of engaging in the practice of optometry or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to practice optometry, shall be guilty of a misdemeanor. Upon the first offense, that person shall be fined not less than $100 nor more than $500 for each offense; and, in addition, may be imprisoned for not more than 1 year. For a second or subsequent conviction, the fine shall be not less than $500 nor more than $1,000 for each offense. Superior Court shall have jurisdiction over all violations of this chapter.

25 Del. Laws, c. 113, §§ 15, 16; Code 1915, § 906; 37 Del. Laws, c. 69, § 5; 38 Del. Laws, c. 49, § 2; Code 1935, § 1016; 24 Del. C. 1953, § 2119; 54 Del. Laws, c. 332; 66 Del. Laws, c. 1, § 1; 69 Del. Laws, c. 288, § 8; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 546, §§ 27, 29.;



§ 2121. Continuing education requirements

(a) Each optometrist licensed in this State shall be required to submit proof acceptable to the Board that the optometrist has completed 12 hours of optometric education or such other scientific educational lectures, symposiums or courses during each biennial license renewal period.

(b) Optometrists who are authorized to use and prescribe therapeutic pharmaceutical agents shall be required to attend 12 additional hours of courses in ocular pharmacology, diagnosis or treatment of ocular disease approved by the Board in each biennial license renewal period. All therapeutically certified optometrists must submit to the Board a copy of current cardio-pulmonary resuscitation (CPR) certification.

(c) The Board shall publish in its rules and regulations the guidelines governing acceptable continuing education requirements.

(d) In the event that any optometrist licensed in this State fails to meet continuing education requirements, that optometrist's license shall lapse, and not be eligible for renewal, at the end of the licensing period in which the requirements were not met. The Board may provide for hardship exceptions to the continuing education requirements in its rules and regulations. Subject to the time period for renewal established pursuant to § 2112 of this title, the Board shall renew such license upon presentation of satisfactory evidence of successful completion of continuing education requirements and upon payment of all fees due.

70 Del. Laws, c. 546, §§ 28, 29; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 172, § 5.;



§ 2122. Prescription requirements

No written prescription shall be prescribed if it does not contain the following information clearly written, clearly hand printed, electronically printed, or typed:

(1) The name, address and phone number of the prescriber;

(2) The name and strength of the drug prescribed;

(3) The quantity of the drug prescribed;

(4) The directions for use of the drug;

(5) Date of issue.

75 Del. Laws, c. 161, § 7.;






CHAPTER 23. PAWNBROKERS, SECONDHAND DEALERS AND SCRAP METAL PROCESSORS

Subchapter I General Provisions

§ 2301. Definitions

As used in this chapter:

(1) "Antique dealer" means a person, company, corporation, or member or members of a partnership or firm who sells exclusively goods that are at least 50 years old.

(2) "Consumer" means any person or buyer who purchases a retail product, as defined in paragraph (5) of this section, other than for further purposes of resale or processing.

(3) "Exempted Internet sales" means offers for sale of items of secondhand personal property available on a website where the items listed for sale:

a. May be viewed by any member of the general public at no charge;

b. May be searched by any member of the general public, at no charge, by the zip code or state in which the secondhand personal property offered for sale is located;

c. Are assigned a unique item listing number by the website; and

d. Are provided, in a timely manner, at no additional charge to the secondhand dealer, to a unified, nationally available database, that is searchable by item description and by seller, that may be accessed by a law-enforcement agency with adequate security features and privacy protections, upon confirmation that such access is reasonably necessary for an ongoing investigation of a crime.

Exempted Internet sales by a secondhand dealer that would otherwise be subject to this section are not exempt from the requirements of §§ 2305, 2306, and 2307 of this title and the secondhand dealer must provide law enforcement agencies that have jurisdiction over the location of the dealer's business premises with the names under which it conducts business on the websites where the items are listed for sale and must record and preserve for inspection the information that would be required to be collected and reported under § 2302 of this title.

(4) "Pawnbroker" means any person, company, corporation, or member or members of a partnership or firm who:

a. Engages in the business of lending money on the deposit or pledge of personal property or other valuable things, other than causes in action, securities, or written evidences of indebtedness; or

b. Purchases personal property with an expressed or implied agreement or understanding to sell it back at a subsequent time at a stipulated price; or

c. Lends money upon goods, wares or merchandise pledged, stored or deposited as collateral security.

(5) "Retail" means the sale or purchase for final consumption in contrast to a sale for further sale or processing, or a sale to the final consumer, rather than a sale to a retailer or one who intends to resell.

(6) "Scrap metal processor" means any person, company, corporation, or member or members of a partnership or firm engaged in the business of selling or receiving any worn out or discarded metal, old iron, used plumbing fixtures, other metals, automobiles, automobile parts, chain, copper, lead, brass, or other parts of machinery.

(7) "Secondhand dealer" means any person, company, corporation, or member or members of a partnership or firm whose storefront business includes any volume of selling or receiving previously owned, used, rented or leased tangible personal property excluding motor vehicles. The term "secondhand dealer" shall not include auction houses, flea markets, antique dealers or motor vehicle dealers. This chapter, as it relates to secondhand dealers, does not apply to:

a. The sale of secondhand goods at events commonly known as "garage sales," "yard sales," or "estate sales";

b. The sale or receipt of secondhand books, magazines, post cards, postage stamps;

c. The sale or receipt of used merchandise donated to recognized nonprofit, religious, or charitable organizations or any school-sponsored association for which no compensation is paid;

d. The sale or receipt of secondhand furniture;

e. The sale or receipt of secondhand clothing and shoes;

f. The sale of goods exclusively via the Internet that meet the definition of "exempted Internet sales" set forth in this section;

g. Federal firearms licensed dealers; or

h. The retail sale or purchase of goods, notwithstanding any and all articles under § 2302(b) of this title, and/or produce or other food products to a consumer, by a person, company, corporation, member or members of a partnership or firm from a location that the person, company, corporation, member or members or a partnership or firm, owns or leases.

24 Del. Laws, c. 162, § 1; Code 1915, § 1196; Code 1935, § 1382; 46 Del. Laws, c. 136, § 1; 24 Del. C. 1953, § 2301; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 284, § 1; 77 Del. Laws, c. 185, § 2; 78 Del. Laws, c. 184, §§ 1- 6.;



§ 2302. Reporting requirements

(a) Every pawnbroker and secondhand dealer shall create a record and provide information on a form to be supplied by the Delaware State Police or on another form that has been previously approved by the law-enforcement agency having primary jurisdiction over the area in which the pawnbroker and secondhand dealer's business is located.

(b)(1) Every scrap metal processor shall create a record and provide information on a form to be supplied by the Delaware State Police or on another form that has been previously approved by the law-enforcement agency having primary jurisdiction over the area in which the scrap metal processor's business is located with respect to the following articles purchased or otherwise acquired:

a. Copper;

b. Silver;

c. Gold;

d. Brass;

e. Platinum;

f. Bronze;

g. Automobiles or automobile parts displaying a vehicle identification number (VIN); or

h. Lead-acid batteries.

(2) Such record shall include, at a minimum, the following information:

a. The date and time of purchase;

b. The type and grade of scrap metal;

c. If payment is based on weight, the weight of each type and grade of scrap metal;

d. The amount or other consideration for the scrap metal;

e. The registration plate number, make and model of the vehicle used in the delivery of scrap metal;

f. The name and address of the individual from whom the scrap metal is acquired;

g. The signature of:

1. The individual from whom the scrap metal is acquired; and,

2. The scrap metal processor; and

h. For each individual from whom the scrap metal processor acquires scrap metal:

1. The date of birth and driver's license; or,

2. Identification information about the individual from a valid state-issued photo identification card that provides a physical description of the individual, including the sex, race, distinguishing features, and approximate age, height and weight of the individual.

(3) Scrap metal processors will collect a photograph of the seller and all information pertaining to the seller (required on the approved form) for every transaction regardless of value.

(c) The forms required by subsections (a) and (b) of this section shall be completed immediately after any articles or goods have been purchased or acquired and shall be submitted electronically by noon the next business day, in a format to be determined by the Secretary of the Department of Safety and Homeland Security, to the law-enforcement agency having primary jurisdiction over the area in which the business is located. Forms submitted under this section shall be kept confidential and are not public records.

(d) Pawnbrokers, secondhand dealers and scrap metal processors shall record the name of the person making the record entry and shall make that information available to police.

(e) The information provided on the forms under this section shall be stored and maintained by the pawnbroker, secondhand dealer or scrap metal processor for a period of 1 year and shall be provided to police immediately upon request.

(f) The Secretary of the Department of Safety and Homeland Security may promulgate rules and regulations that allow for the completion and filing of electronic forms and information.

(g)(1) Articles purchased or otherwise acquired by a scrap metal processor shall be recorded via an electronic image, in either still or video format, and a copy of said image(s) is to be supplied at the specific request of a law-enforcement agency, within 24 hours of said request.

(2) The images referenced in paragraph (g)(1) of this section above will be kept on file by the scrap metal processor for a minimum of 30 days after the image was recorded.

24 Del. Laws, c. 162, § 5; Code 1915, § 1200; 28 Del. Laws, c. 81, § 1; Code 1935, § 1386; 47 Del. Laws, c. 263, § 1; 24 Del. C. 1953, § 2313; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 284, § 1; 76 Del. Laws, c. 349, §§ 1, 2; 77 Del. Laws, c. 185, § 3; 77 Del. Laws, c. 338, § 1; 78 Del. Laws, c. 173, § 1; 78 Del. Laws, c. 184, § 7; 79 Del. Laws, c. 156, §§ 1, 2.;



§ 2303. Pawn ticket and memorandum

(a) Any pawnbroker shall furnish to each applicant or customer a ticket on which is printed a number corresponding with the number used to identify the article placed in pawn, and also the amount given in cash, together with all charges and the total amount to be paid when the article is to be redeemed.

(b) Any pawnbroker shall, at the time the loan is made on goods or articles, deliver to the person pawning or pledging such goods or articles, a memorandum or note, signed by such person and containing an account and description of the goods or articles pawned or pledged. No charge shall be made or received by any pawnbroker for any such ticket entry, memorandum or note.

24 Del. Laws, c. 162, §§ 5, 6; Code 1915, §§ 1200, 1201; 28 Del. Laws, c. 81, § 1; Code 1935, §§ 1386, 1387; 47 Del. Laws, c. 263, § 1; 24 Del. C. 1953, § 2307; 75 Del. Laws, c. 284, § 1.;



§ 2304. Holding period

(a) Every pawnbroker and secondhand dealer subject to this chapter must keep for a period of 18 days, including weekends and holidays, subject to inspection by any police officer of Delaware, all goods, wares and merchandise purchased or received from any person before selling, shipping or otherwise disposing of the same. This does not prohibit any person from securing valuable goods, wares and merchandise in a vault, safe or safety deposit box or other similarly secured storage area on the normal business premises so long as such secured items are readily available for inspection by a police officer. Scrap metal processors must hold platinum, gold and silver articles for 18 days.

(b) Every scrap metal processor subject to this chapter must keep for a period of 72 hours from the date and time the item was electronically reported, not including holidays or weekends, all copper or brass articles purchased or received from any person before selling, shipping or otherwise disposing of same, except that there shall be no holding period for articles meeting all of the following criteria:

(1) That are purchased or received from a commercially licensed entity;

(2) That are of the type commonly purchased or received from commercial entities; and

(3) For which payment is made directly to the commercial entity and not to the individual delivering the articles.

(c) Every scrap metal processor which takes in a scrapped or dismantled vehicle without a title must have the vehicle cleared by a Delaware State Police auto theft technician before the vehicle is scrapped, dismantled, or altered in any way.

(d) Such holding periods are not applicable when the person from whom the goods were acquired or pledged desires to redeem, repurchase, or recover the goods, provided the dealer or pawnbroker can produce the record of the original transaction with verification that the customer is the person from whom the goods were originally acquired.

(e) A pawnbroker, secondhand dealer, or scrap metal processor shall not destroy, disfigure or obliterate identification marks or cause the identity of an article to otherwise be destroyed so long as the article continues to be in that person's possession.

(f) Law-enforcement officers may require that an item be held for an additional 30 days beyond the requirements of subsection (a) of this section if they know or have reason to believe that the property is missing or stolen.

24 Del. Laws, c. 162, § 11; Code 1915, § 1206; Code 1935, § 1392; 47 Del. Laws, c. 264, § 1; 24 Del. C. 1953, § 2311; 75 Del. Laws, c. 284, § 1; 76 Del. Laws, c. 209, § 1; 76 Del. Laws, c. 349, §§ 3, 4; 78 Del. Laws, c. 184, §§ 8, 9; 79 Del. Laws, c. 156, § 3.;



§ 2305. Inspection of premises and records

(a) Every pawnbroker, secondhand dealer and scrap metal processor subject to this chapter shall maintain at a place of business designated on the license records of all information required by this chapter, together with a photocopy of government-issued photo identification, for a period of at least 1 year from the date the transaction was recorded.

(b) The records required to be maintained in subsection (a) of this section shall, during regular business hours, be subject to inspection by a law-enforcement officer of Delaware, or by the Attorney General or any Deputy Attorney General.

(c) Such inspection shall consist of an examination on the premises of the inventory and required records to determine whether the records and inventory are being maintained on the premises as required by this chapter.

24 Del. Laws, c. 162, § 7; Code 1915, § 1202; Code 1935, § 1388; 24 Del. C. 1953, § 2314; 71 Del Laws, c. 176, § 31; 75 Del. Laws, c. 284, § 1.;



§ 2306. Stolen goods: notice to police

Any pawnbroker, secondhand dealer or scrap metal processor may seize any goods offered to such person for sale or as a pledge or pawn, which such person has reason to believe have been stolen. Such person shall immediately notify the law enforcement agency with jurisdiction over the premises where the sale or offer or pledge took place or where the goods are currently located. Any person acting in compliance with this section shall be immune from civil or criminal penalties if that person acts in good faith.

24 Del. Laws, c. 162, § 14; Code 1915, § 1209; Code 1935, § 1395; 24 Del. C. 1953, § 2316; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 284, § 1.;



§ 2307. Prohibited transactions

(a) No pawnbroker, secondhand dealer or scrap metal processor subject to this chapter shall knowingly purchase or acquire any article, ware or merchandise:

(1) From any person or persons under the age of 18 unless that person or person is:

a. Recycling aluminum cans; or

b. Accompanied by a parent, grandparent or guardian;

(2) From any person under the influence of any intoxicating liquor or drug when such condition is visible or apparent; or

(3) Which has an altered, obliterated or otherwise tampered with serial number or identifying marking.

(b) No pawnbroker subject to this chapter shall take or receive as a pledge or pawn any artificial limb or wheelchair.

(c) A scrap metal processor may not purchase a catalytic converter from an individual unless the individual, at the time of purchase, provides identification as:

(1) A licensed automotive dismantler and recycler or scrap metal processor; or

(2) An agent or employee of a licensed commercial enterprise.

(d) A scrap metal processor may not purchase the following items from an individual unless the individual, at the time of purchase, provides appropriate authorization from a relevant business or unit of federal, state, or local government specifically authorizing the individual to conduct the transaction.

(1) Metal bleachers;

(2) Hard-drawn copper;

(3) Metal beer kegs;

(4) Cemetery urns;

(5) Grave markers;

(6) Materials related to railroad infrastructure; and

(7) Any other used articles owned by a public utility including:

a. Guardrails;

b. Manhole covers;

c. Metal light poles;

d. Tree grates;

e. Water meters; and

f. Street signs.

24 Del. Laws, c. 162, §§ 9, 10; 24 Del. Laws, c. 163, § 1; Code 1915, §§ 1204, 1205; Code 1935, §§ 1390, 1391; 47 Del. Laws, c. 169, § 1; 24 Del. C. 1953, §§ 2309, 2310, 2312; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 284, § 1; 79 Del. Laws, c. 156, § 4.;



§ 2308. Penalties

Whoever violates this chapter, except where another penalty is provided, shall be guilty of a misdemeanor and, if convicted, may be fined not more than $10,000.

24 Del. Laws, c. 162, § 16; Code 1915, § 1211; Code 1935, § 1397; 46 Del. Laws, c. 135, § 1; 24 Del. C. 1953, § 2318; 75 Del. Laws, c. 284, § 1; 76 Del. Laws, c. 209, § 2; 77 Del. Laws, c. 185, § 4.;



§ 2309. Local regulations

Nothing in this chapter shall preclude political subdivisions of the State and municipalities from enacting laws more restrictive than the provisions of this chapter, but such laws shall be in addition to, not in lieu of, the regulations set forth in this chapter.

75 Del. Laws, c. 284, § 1.;






Subchapter II Licensing

§ 2310. License required

No person shall carry on the business of a pawnbroker, secondhand dealer or scrap metal processor without first having taken out a license and duly qualified as provided in this chapter.

24 Del. Laws, c. 162, § 13; Code 1915, § 1208; Code 1935, § 1394; 24 Del. C. 1953, § 2302; 75 Del. Laws, c. 284, § 1.;



§ 2311. Licenses; qualifications; issuance by State Police

The State Police shall annually on or before March 15 grant licenses to such persons, citizens of this State and companies existing under the laws of this State to engage in and carry on the business of pawnbroker, secondhand dealer or scrap metal processor.

The licenses shall designate the building in which the person or company shall carry on the business. No person or company shall engage in or carry on the business of pawnbroker, secondhand dealer or scrap metal processor in any other building than the 1 designated in the license. This prohibition does not apply to the acquisition of goods by a pawnbroker, secondhand dealer or scrap metal processor.

The State Police may suspend or revoke a license for a violation of this chapter or regulations promulgated thereunder by the Secretary of the Department of Safety and Homeland Security.

24 Del. Laws, c. 162, § 1; Code 1915, § 1196; Code 1935, § 1382; 46 Del. Laws, c. 136, § 1; 24 Del. C. 1953, § 2303; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 284, § 1; 77 Del. Laws, c. 185, § 5.;



§ 2312. License fees

(a) Every person receiving a license for conducting the business of pawnbroker shall pay the State Police $50 to go to the State's General Fund.

(b) Every person receiving a license for conducting the business of secondhand dealer shall pay the State Police $50 to go to the State's General Fund.

(c) Every person receiving a license for conducting the business of scrap metal processor shall pay the State Police $50 to go to the State's General Fund.

(d) Every person receiving a license for conducting the business of pawnbroker, secondhand dealer or scrap metal processor, shall annually pay a reasonable subscription fee, not to exceed $300, to the electronic reporting system designated by the Secretary of the Department of Safety and Homeland Security.

24 Del. Laws, c. 162, § 2; Code 1915, § 1197; Code 1935, § 1383; 46 Del. Laws, c. 137, § 1; 24 Del. C. 1953, § 2304; 75 Del. Laws, c. 284, § 1; 78 Del. Laws, c. 173, § 2.;



§ 2313. Pawnbroker's insurance

Every person applying for a license to conduct the business of a pawnbroker shall first effect an insurance policy against fire for $50,000 for the protection of goods, pawned or pledged.

24 Del. Laws, c. 162, § 4; Code 1915, § 1199; Code 1935, § 1385; 24 Del. C. 1953, § 2306; 75 Del. Laws, c. 284, § 1.;



§ 2314. Annual state report

The State Police shall maintain an annual report setting forth the list of licensed pawnbrokers, secondhand dealers and scrap metal processors in this State and their respective addresses and contact information.

24 Del. Laws, c. 162, § 5; Code 1915, § 1200; 28 Del. Laws, c. 81, § 1; Code 1935, § 1386; 47 Del. Laws, c. 263, § 1; 24 Del. C. 1953, § 2313; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 284, § 1.;



§ 2315. Rate of interest

No person conducting the business of a pawnbroker shall ask, demand or receive a greater rate of interest than 30 percent per month on any loans secured by pledge of personal property.

24 Del. Laws, c. 162, § 8; Code 1915, § 1203; 30 Del. Laws, c. 83, § 1; Code 1935, § 1389; 24 Del. C. 1953, § 2308; 75 Del. Laws, c. 284, § 1; 77 Del. Laws, c. 185, § 6.;









CHAPTER 25. PHARMACY

Subchapter I Objectives; Definitions; Board of Pharmacy

§ 2501. Objectives

The primary objective of the Board of Pharmacy is to promote, preserve, and protect the public health, safety, and welfare. In meeting this objective, the Board shall develop and maintain a registry of drug outlets engaged in the manufacture, production, sale, and distribution of drugs, medications, and such other materials as may be used in the diagnosis and prevention of illness and disease and in the treatment of injury, and shall monitor the outlets to insure safe practices. The secondary objective of the Board is to maintain minimum standards of professional competency in the practice of pharmacy.

In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against pharmacists regulated by the Board; shall adjudicate at formal complaint hearings; shall promulgate rules and regulations; and shall impose sanctions, where necessary, against pharmacists. This chapter must be liberally construed to carry out these objectives.

68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2502. Definitions

The following words, terms, and phrases when used in this chapter have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning.

(1) "Board," "Board of Pharmacy," or "State Board of Pharmacy" means the Delaware State Board of Pharmacy.

(2) "Certified pharmacy technician" means a person who is certified by the Pharmacy Technician Certification Board (PTCB) or other entity approved by the Board of Pharmacy.

(3) "Direct supervision" means oversight and control by a licensed pharmacist who remains on the premises and is responsible for the work performed by a subordinate.

(4) "Dispense" means to furnish or deliver a drug to an ultimate user by or pursuant to the lawful prescription of a practitioner. Dispense includes the preparation, packaging, labeling, or compounding necessary to prepare a drug for furnishing or delivery.

(5) "Division" means the Division of Professional Regulation.

(6) "Drug" means:

a. A substance recognized as a drug in the Official United States Pharmacopoeia/National Formulary;

b. A substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of any illness, condition, or disease in humans or animals;

c. A substance, other than food, intended to affect the structure or any function of the body of a human or an animal; or

d. A substance intended for use as a component of any substance specified in paragraph (6)a., b. or c. of this section.

"Drug" does not include devices or their components, parts, or accessories.

(7) "Drug outlet" means a pharmacy, an in-state or out-of-state drug wholesaler, a drug manufacturer, a drug distributor, or a nonpharmacy veterinary drug seller.

(8) "Executive Secretary" means the executive secretary of the Delaware State Board of Pharmacy who shall be a pharmacist.

(9) "Federal Food and Drug Administration (FDA) Approved Drug Products with Therapeutic Equivalence Evaluations" means the publication with that title containing a list of prescription drugs by generic name.

(10) "Intern" means a person who is registered by the Board of Pharmacy and supervised by an approved preceptor and who is completing the practical experience requirement of the Board prior to that person's licensure as a pharmacist.

(11) "Internship" or "externship" means a period of practical experience established by Board of Pharmacy regulation that must be completed by an applicant for a license to practice pharmacy in this State.

(12) "Manufacturer" means a person who is engaged in manufacturing, preparing, propagating, compounding, processing, packaging, repackaging, or labeling of a drug, but does not include a person who is engaged in the preparation and dispensing of a drug pursuant to a prescription.

(13) "Monitoring drug therapy" means interpreting and analyzing information needed to evaluate the safety and efficacy of drug therapy.

(14) "Over-the-counter product" or "OTC" means a substance which may be sold without a prescription and which is packaged for use by the consumer and labeled in accordance with the requirements of state and federal statutes and regulations.

(15) "Person" means a natural person or an entity.

(16) "Pharmacist" or "licensee" means an individual licensed by the State pursuant to this chapter to engage in the practice of pharmacy.

(17) "Pharmacy" means a place where drugs are compounded or dispensed.

(18) "Pharmacy technician" means an individual who is not registered as an intern with the Board of Pharmacy or a certified pharmacy technician.

(19) "Practice of pharmacy" means the interpreting, evaluating, and dispensing of a practitioner's or prescriber's order. The practice of pharmacy includes, but is not limited to, the proper compounding, labeling, packaging, and dispensing of a drug to a patient or the patient's agent, and administering a drug to a patient. The practice of pharmacy includes the application of the pharmacist's knowledge of pharmaceutics, pharmacology, pharmacokinetics, drug and food interactions, drug product selection, and patient counseling. It also includes:

a. Participation in drug utilization and/or drug regimen reviews;

b. Participation in therapeutic drug selection, substitution of therapeutically equivalent drug products;

c. Advising practitioners and other health care professionals, as well as patients, regarding the total scope of drug therapy, so as to deliver the best care possible;

d. Monitoring drug therapy;

e. Performing and interpreting capillary blood tests to screen and monitor disease risk factors or facilitate patient education, the results of which must be reported to the patient's health care practitioner; screening results to be reported only if outside normal limits;

f. Conducting or managing a pharmacy or other business establishment where drugs are compounded or dispensed; and

g. Administration of injectable medications, biologicals and adult immunizations pursuant to a valid prescription or physician-approved protocol approved by a physician duly licensed in the State under subchapter III of Chapter 17 of this title. Pharmacists shall request which physician or physicians and notify the physician or physicians as designated by the patient of such administration within 24 hours. The notice shall include the patient's name, the name of the immunizations, inoculations or vaccinations administered, and the date of administration and may be submitted by phone, fax, post or electronically. Upon request a copy of the protocol will be made available to the designated physician or physicians without costs.

(20) "Practitioner" or "prescriber" means an individual who is authorized by law to prescribe drugs in the course of professional practice or research in any state.

(21) "Preceptor" means a licensed pharmacist who is approved by the Board to supervise an intern.

(22) "Prescription drug" or "legend drug" means a drug required by federal or state law or regulation to be dispensed only by a prescription, including finished dosage forms and active ingredients, subject to § 503(b) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 353(b)).

(23) "Prescription drug order" or "prescription" means the lawful written or verbal order of a practitioner for a drug.

(24) "State" means the State of Delaware.

(25) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of pharmacy.

(26) "Substitution" means pharmacists selection of prescriber authorized generic or therapeutically equivalent prescription medications. Generic substitution means a drug that is the same active ingredient. equivalent in strength to the strength written on the prescription and which is classified as being therapeutically equivalent to another drug in the latest edition or supplement of the Federal Food and Drug Administration (FDA) Approved Drug Products with Therapeutic Equivalence Evaluations, sometimes referred to as the "Orange Book."

(27) "Therapeutically equivalent drug" means a drug which contains the same active ingredient or ingredients and is identical in strength or concentration, dosage form, and route of administration and which is classified as being therapeutically equivalent to another drug in the latest edition or supplement of the Federal Food and Drug Administration (FDA) Approved Drug Products with Therapeutic Equivalence Evaluations, Evaluations, sometimes referred to as the Orange Book.

(28) "Use or abuse of drugs" means:

a. The use of illegal drugs;

b. The use of prescription drugs without a prescription; or

c. The excessive use or abuse of alcoholic beverage or drugs to the extent that it impairs a pharmacist's ability to perform the work of a pharmacist.

(29) "Wholesale distribution" means the distribution of drugs to a person other than a consumer or patient. Wholesale distribution does not include:

a. The distribution of drugs within a healthcare group-purchasing organization;

b. The transfer of prescription drugs by a pharmacy to another pharmacy to alleviate a temporary shortage;

c. The dispensing of a drug pursuant to a prescription; or

d. The sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug:

1. By a charitable organization described in § 501(c)(3) of the Internal Revenue Code of 1954 (26 U.S.C. § 501(c)(3)) to a nonprofit affiliate of the charitable organization to the extent permitted by law;

2. Among hospitals or other health care entities which are under common control;

3. For emergency medical reasons.

(30) "Wholesale distributor" means a person engaged in the wholesale distribution of drugs, including, but not limited to, a manufacturer's or distributor's warehouse, a chain drug warehouse or wholesale drug warehouse, an independent wholesale drug trader, and a pharmacy that engages in the wholesale distribution of drugs.

68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 412, § 1; 74 Del. Laws, c. 262, § 42; 76 Del. Laws, c. 167, § 1.;



§ 2503. Board of Pharmacy; appointments; composition; qualifications; terms; vacancies; suspension or removal; unexcused absences; compensation

(a) The Delaware State Board of Pharmacy shall administer and enforce this chapter.

(b) The Board consists of 9 members who are appointed by the Governor and who are residents of the State. Six members are pharmacists who have been engaged in the practice of pharmacy in Delaware for at least 5 years and who are representative of the various practice settings in the field of pharmacy. Three members are public members, 1 from each county. A public member may not be, nor ever have been, a pharmacist or a member of the immediate family of a pharmacist; may not be, nor ever have been, employed by a pharmacy; may not have a material interest in the providing of goods or services to a pharmacy; and may not be, nor ever have been, engaged in an activity directly related to the practice of pharmacy. A public member must be accessible to inquiries, comments, and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each Board member serves a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, the member may succeed himself or herself for only 1 additional full term. A person appointed to fill a vacancy on the Board holds office for the remainder of the unexpired term of the vacating member. Each term of office expires on the date specified in the appointment; however, a Board member whose appointment has expired remains eligible to participate in Board proceedings unless or until replaced by the Governor. Members must be appointed so that the terms of no more than 3 members expire in any 1 year. A person who is a member of the Board on July 24, 2007, may complete that person's own term.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms; but that person is thereafter ineligible to serve for 2 consecutive appointments. A person who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period may not again be appointed to the Board until an interim period of at least 1 term has expired since the person last served.

(e) An act or vote on Board business by a person appointed to the Board in violation of this section is invalid.

(f) The Governor shall suspend or remove a member of the Board for the member's misfeasance, nonfeasance, malfeasance, misconduct, incompetency, or neglect of duty. A member subject to a disciplinary hearing must be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal to the Superior Court a suspension or removal initiated pursuant to this subsection.

(g) A member of the Board, while serving on the Board, may not hold elective office in any professional association of pharmacists or serve as an officer of a professional association's political action committee (PAC).

(h) The provisions of the State Employees', Officers' and Officials' Code of Conduct set forth in Chapter 58 of Title 29 apply to the members of the Board.

(i) A member who is absent without adequate reason for 3 consecutive regular business meetings or who fails to attend at least 1/2 of all regular business meetings during any calendar year is guilty of neglect of duty.

(j) The Division shall reimburse Board members for expenses involved in each meeting, including travel, according to Division policy. A member may not receive more than $50 for each meeting attended, and not more than $500 in any calendar year. After attending 10 meetings, a member may not be compensated for any subsequent meetings attended in that year.

(k) The Pharmacy Regulatory Council shall fall under the authority of the Board of Medical Licensure and Discipline and shall consist of 4 pharmacists and 1 member of the public appointed by the Board of Pharmacy, and 2 physicians appointed by the Board of Medical Licensure and Discipline. One of the physicians shall serve as chairperson of the Council. Regulations applicable to activities described in § 2502(19)g. of this title must be approved by the Council.

24 Del. Laws, c. 140, §§ 7, 10; Code 1915, §§ 856, 859; 36 Del. Laws, c. 103, § 1; Code 1935, § 936; 45 Del. Laws, c. 90, § 2; 24 Del. C. 1953, §§ 2501, 2505; 53 Del. Laws, c. 90, §§ 1, 3; 59 Del. Laws, c. 318, § 1; 60 Del. Laws, c. 586, §§ 1, 2; 62 Del. Laws, c. 251, §§ 2, 3; 65 Del. Laws, c. 378, § 1; 67 Del. Laws, c. 366, § 7; 67 Del. Laws, c. 368, § 13; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 167, § 1; 77 Del. Laws, c. 319, § 1.;



§ 2504. Organization; meetings; officers; quorum; Executive Secretary

(a) The Board shall hold regularly scheduled business meetings at least 6 times in a calendar year, and at other times as the President of the Board considers necessary, and at the request of a majority of the Board members.

(b) The Board shall elect annually a president and other officers as it considers appropriate and necessary to conduct business. Each term of office is for 1 year. An officer may not serve for more than 3 consecutive terms in the same office.

(c) The Executive Secretary, who is an ex officio member of the Board without a vote, is responsible for the performance of the regular administrative functions of the Board and other duties as the Board may direct.

(d) A majority of the members of the Board constitutes a quorum for the purpose of transacting business; however, no disciplinary action may be taken without the affirmative vote of at least 5 members.

(e) Minutes of all meetings must be recorded. The Executive Secretary shall maintain copies of the recorded minutes. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared must be made. The person requesting a transcript incurs the expense of preparing the transcript.

24 Del. Laws, c. 140, § 8; Code 1915, § 857; Code 1935, § 937; 45 Del. Laws, c. 90, § 1; 24 Del. C. 1953, § 2502; 59 Del. Laws, c. 318, § 2; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2505. Records

The Executive Secretary shall keep complete records relating to meetings of the Board, examinations, rosters of licensees and permit holders, changes and additions to the Board's rules and regulations, complaints, hearings, and other matters as the Board determines. Records kept in accord with this section are prima facie evidence of the proceedings of the Board.

76 Del. Laws, c. 167, § 1.;



§ 2506. Authority of the Board

(a) The Board of Pharmacy has the authority to:

(1) Promulgate rules and regulations in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29];

(2) Designate the application form to be used by all applicants and to process all applications pursuant to this chapter;

(3) Designate the national standardized examinations in pharmacy and jurisprudence as approved by the National Association of Boards of Pharmacy, or its successor, to be taken by a person applying for a license to practice pharmacy;

(4) Evaluate the credentials of each person applying for a license to practice pharmacy in order to determine whether the person meets the qualifications set forth in this chapter;

(5) Grant a license to and renew the license of each person who qualifies for a license to practice pharmacy; and grant or renew a license with restrictions, if appropriate, as a reasonable accommodation to an applicant with a disability;

(6) Establish by regulation continuing education standards required for license renewal;

(7) Evaluate certified records, including criminal history records, to determine whether an applicant for licensure who previously has been licensed, certified, or registered in another jurisdiction to practice pharmacy has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against the applicant for such acts or offenses;

(8) Maintain a registry of interns;

(9) Refer all complaints from licensees and the public concerning persons licensed under this chapter, or concerning the practices of the Board or the profession, to the Division for investigation pursuant to § 8735 of Title 29 and assign a member of the Board to assist the Division in an advisory capacity with the investigation for the technical aspects of the complaint;

(10) Issue subpoenas to require the attendance of persons and the production of books and papers for the purpose of conducting investigations preliminary to hearings and for the purpose of eliciting testimony at hearings. A person who is subpoenaed may be required to testify in any and all matters within the jurisdiction of the Board. Subpoenas may be issued by the Director of the Division of Professional Regulation or the Executive Secretary of the Board and are enforceable by the Superior Court;

(11) Conduct hearings and issue orders in accordance with the procedures established in the Administrative Procedures Act in Chapter 101 of Title 29;

(12) Designate and impose an appropriate sanction or penalty, if it has been determined after a hearing that a sanction or penalty should be imposed;

(13) Evaluate applications and issue permits to pharmacies or other establishments, as provided under this chapter;

(14) Join professional organizations and associations organized exclusively to promote the improvement of the standards of the practice of pharmacy for the protection of the health, safety, and welfare of the public and whose activities assist and facilitate the work of the Board, and pay annual dues to the organizations and associations joined;

(15) Regulate the sale and dispensing of drugs and other materials, including the right to seize any drugs and other materials found by the Board to be detrimental to the public health, safety, or welfare, in accordance with Chapter 33 of Title 16;

(16) Regulate the purity and quality of drugs and other materials within the practice of pharmacy;

(17) Promulgate rules and regulations to implement the law relating to pure drugs, pursuant to § 3315 of Title 16;

(18) Appoint public members and pharmacists to the Pharmacy Regulatory Council of the Board of Medical Licensure and Discipline.

(b) The Board of Pharmacy shall promulgate regulations specifically identifying those crimes, which are substantially related to the practice of pharmacy.

(c) The Board shall submit a written report to the Governor within 3 months after the conclusion of each fiscal year and shall make the report available to anyone requesting a copy.

24 Del. Laws, c. 140, §§ 9, 12; 24 Del. Laws, c. 141, §§ 1, 2; Code 1915, §§ 858, 861, 868, 875; 28 Del. Laws, c. 62; 29 Del. Laws, c. 55; 36 Del. Laws, c. 103, § 1; Code 1935, §§ 938, 941, 948, 956; 43 Del. Laws, c. 95, § 1; 45 Del. Laws, c. 90, § 3; 46 Del. Laws, c. 95, § 3; 24 Del. C. 1953, §§ 2503, 2506, 2507, 2509; 53 Del. Laws, c. 90, §§ 4, 272; 53 Del. Laws, c. 108, § 27; 55 Del. Laws, c. 316, § 3; 62 Del. Laws, c. 251, §§ 1, 4, 5; 64 Del. Laws, c. 452, § 2; 65 Del. Laws, c. 378, § 2; 68 Del. Laws, c. 206, § 1; 72 Del. Laws, c. 159, § 1; 74 Del. Laws, c. 262, § 43; 76 Del. Laws, c. 167, § 1; 77 Del. Laws, c. 319, § 1.;






Subchapter II Licensure

§ 2507. License required

(a) A person may not, in this State, engage in the practice of pharmacy or hold himself or herself out to the public as being qualified to practice pharmacy, or use in connection with that person's own name, or otherwise assume or use, a title or description conveying or tending to convey the impression that the person is qualified to practice pharmacy, except as provided in this chapter.

(b) No person who has not been issued a certificate as a pharmacist or who is not a pharmacy intern, or a pharmacy student participating in an approved College of Pharmacy coordinated practical experience program under the direct supervision of a licensed pharmacist, within the meaning of this chapter, shall certify a prescription, perform drug utilization reviews, provide drug information requiring clinical or technical knowledge, counsel patients, receive new verbal prescription orders without recorded backup, or contact a prescriber concerning prescription drug order interpretation or therapy modification. Other responsibilities may be delegated to a certified pharmacy technician or pharmacy technicians who are under the direct supervision of a pharmacist.

(c) It is unlawful for a person to practice pharmacy in this State if the person's license to practice pharmacy expires, is placed on inactive status, or is suspended or revoked.

(d) The penalty for a violation of this section is, for a first conviction, a fine of not less than $500 nor more than $1000, and for a second or subsequent conviction, a fine of not less than $1000 nor more than $2000.

24 Del. Laws, c. 140, § 1; Code 1915, § 862; Code 1935, § 942; 24 Del. C. 1953, § 2521; 64 Del. Laws, c. 452, § 1; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 161, § 9; 75 Del. Laws, c. 260, §§ 1, 2; 76 Del. Laws, c. 167, § 1.;



§ 2508. Qualifications of applicant; judicial review; report to Attorney General

(a) An applicant for a license to practice pharmacy must submit evidence, verified by oath or affirmation and satisfactory to the Board, that the applicant has completed the requirements for graduation from a school or college of pharmacy accredited by the American Council on Pharmaceutical Education; or, if the applicant is a graduate of a foreign school or college of pharmacy, that the applicant graduated and received a pharmacy degree from a pharmacy degree program which has been approved by the Board.

(b) An applicant for a license to practice pharmacy must obtain practical experience in the practice of pharmacy during and/or after attendance at a school or college of pharmacy, under such terms and conditions as the Board determines. The Board shall also determine the necessary qualifications for preceptors used in internships or other programs.

(c) The Board shall determine whether an applicant whose conduct or status is described in 1 or more of the following paragraphs of this subsection is qualified to engage in the practice of pharmacy. In making this determination, the Board shall consider whether the applicant's conduct is or is not related to the practice of pharmacy and whether licensure of the applicant will or will not present a risk to public health, safety, or welfare.

(1) The applicant received an administrative penalty regarding the practice of pharmacy, including but not limited to fines, formal reprimands, license suspension or revocation (except for license revocation for nonpayment of license renewal fees), probationary limitations, or entry into a consent agreement which contains conditions placed by a Board on the applicant's professional conduct and practice, including the voluntary surrender of the applicant's license to practice pharmacy.

(2) The applicant has an impairment related to drugs, alcohol, or mental competence.

(3) The applicant has a criminal conviction record or a pending criminal charge related to an incident, the circumstances of which substantially relate to the practice of pharmacy. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board by an affirmative vote of a majority of the quorum, may waive this paragraph (c)(3) of this section, if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing pharmacy in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(d) An applicant shall submit fingerprints and other necessary information in order to obtain a report of the individual's entire criminal history record from the State Bureau of Identification and from the Federal Bureau of Investigation pursuant to Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C § 534). If the applicant does not have a criminal history record, the applicant shall cause to be submitted a statement from each agency that the agency has no record of criminal history information relating to the applicant. The State Bureau of Identification shall be the intermediary for the purpose of this subsection and the Board, or its designee, shall be the screening point for the receipt of the federal criminal history record. The applicant is responsible for the required fee, if any, for obtaining the records.

(e) If the Board finds that false information has been intentionally provided to the Board, it shall report its finding to the Attorney General's Office for further action.

(f) If the Board refuses to accept, or rejects, an application and the applicant believes that the Board acted without justification, or imposed higher or different standards for the applicant than for other applicants, or in some other unlawful manner contributed to or caused the refusal or rejection of the application, the applicant may appeal to the Superior Court.

24 Del. Laws, c. 140, §§ 2,3; Code 1915, §§ 863, 864; 35 Del. Laws, c. 56, § 1; Code 1935, §§ 943, 944; 41 Del. Laws, c. 87, § 1; 42 Del. Laws, c. 91, § 1; 46 Del. Laws, c. 95, §§ 1, 2; 24 Del. C. 1953, §§ 2522, 2523; 53 Del. Laws, c. 90, §§ 6,7; 58 Del. Laws, c. 511, § 57; 59 Del. Laws, c. 318, § 3; 62 Del. Laws, c. 251, § 6; 64 Del. Laws, c. 167, § 1; 65 Del. Laws, c. 378, § 3; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 436, § 22; 76 Del. Laws, c. 167, § 1; 77 Del. Laws, c. 199, § 18; 78 Del. Laws, c. 44, §§ 36, 37.;



§ 2509. Examination

(a) The Board shall adopt the administration, grading procedures, and passing score of the North American Pharmacist Licensure Examination (NAPLEX) and the Multistate Pharmacy Jurisprudence Examination (MPJE) or of comparable alternative national examinations.

(b) The Board shall determine in its rules and regulations the frequency and conditions under which a candidate may retest after a failure.

24 Del. Laws, c. 140, § 3; Code 1915, § 864; 35 Del. Laws, c. 56, § 1; Code 1935, § 944; 41 Del. Laws, c. 87, § 1; 42 Del. Laws, c. 91, § 1; 46 Del. Laws, c. 95, § 2; 24 Del. C. 1953, § 2523; 53 Del. Laws, c. 90, § 7; 58 Del. Laws, c. 511, § 57; 59 Del. Laws, c. 318, § 3; 64 Del. Laws, c. 167, § 1; 68 Del. Laws, c. 206, § 1; 75 Del. Laws, c. 436, § 22; 76 Del. Laws, c. 167, § 1.;



§ 2510. Reciprocity

(a) The Board shall grant a license to practice pharmacy to a reciprocal applicant who pays the appropriate fee, submits a completed application on forms provided by the Board and which completed application is accepted by the Board, and who otherwise qualifies pursuant to subsection (b) of this section and sends proof to the Board that:

(1) The reciprocal applicant's current licensure is in good standing in another state, the District of Columbia, or a territory of the United States;

(2) The reciprocal applicant passed the NAPLEX and MPJE or a comparable alternative national examination adopted by the Board for this State; and

(3) The reciprocal applicant passed the examination of the Foreign Pharmacy Graduate Examination Committee (FPGEC) of the National Association of Boards of Pharmacy Foundation (NABP), if the applicant is a graduate of a foreign school of pharmacy.

(b) The provisions of § 2508(c), (d), (e), and (f) of this title apply to reciprocal applicants. If a disciplinary proceeding or unresolved complaint is pending against a reciprocal applicant, the reciprocal applicant may not be licensed in this State until the proceeding or complaint has been resolved to the satisfaction of the Board. A reciprocal applicant for licensure in this State is deemed to have given consent to the release of information regarding disciplinary proceedings and unresolved complaints and to have waived all objections to the admissibility of the information as evidence at any hearing or other proceeding to which the reciprocal applicant may be subjected.

(c) A reciprocal applicant is not required to obtain practical experience pursuant to § 2508(b) of this title.

24 Del. Laws, c. 140, § 3; Code 1915, § 864; 35 Del. Laws, c. 56, § 1; Code 1935, § 944; 41 Del. Laws, c. 87, § 1; 42 Del. Laws, c. 91, § 1; 46 Del. Laws, c. 95, § 2; 24 Del. C. 1953, § 2523; 53 Del. Laws, c. 90, § 7; 58 Del. Laws, c. 511, § 57; 59 Del. Laws, c. 318, § 3; 64 Del. Laws, c. 167, § 1; 68 Del. Laws, c. 206, § 1; 75 Del. Laws, c. 436, § 23; 76 Del. Laws, c. 167, § 1.;



§ 2511. Fees

The amount charged by the Division for each fee imposed under this chapter must approximate and reasonably reflect the cost necessary to defray the expenses of the Board as well as the proportional expenses incurred by the Division in its services or activities on behalf of the Board. A separate fee may be charged for each service or activity. At the beginning of each licensure biennium, the Division, or a state agency acting on its behalf, shall compute and set the fee for the licensure biennium.

24 Del. Laws, c. 140, §§ 9, 12; 24 Del. Laws, c. 141, §§ 1, 2; Code 1915, §§ 858, 861, 868; 28 Del. Laws, c. 62; 29 Del. Laws, c. 55; 36 Del. Laws, c. 103, § 1; Code 1935, §§ 938, 941, 948; 43 Del. Laws, c. 95, § 1; 45 Del. Laws, c. 90, § 3; 46 Del. Laws, c. 95, § 3; 24 Del. C. 1953, §§ 2503, 2506, 2507; 53 Del. Laws, c. 90, §§ 4, 272; 53 Del. Laws, c. 108, § 27; 55 Del. Laws, c. 316, § 3; 62 Del. Laws, c. 251, §§ 1, 4, 5; 64 Del. Laws, c. 452, § 2; 65 Del. Laws, c. 378, § 2; 68 Del. Laws, c. 206, § 1; 74 Del. Laws, c. 262, § 43; 76 Del. Laws, c. 167, § 1.;



§ 2512. Issuance and renewal of license

(a) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure to practice pharmacy and who pays the fee established under § 2511 of this title.

(b) A license to practice pharmacy must be renewed biennially, in a manner determined by the Division. License renewal must include the completion and submission of a renewal form provided by the Division, payment of the appropriate fee, and proof that the licensee has met the continuing education requirements established by the Board.

(c) The Board shall not renew any license to any applicant unless and until the applicant has offered proof that the applicant has completed continuing professional education relating to:

(1) The distribution, dispensing or delivery of controlled substances, as defined in this chapter; or

(2) The detection and recognition of symptoms, patterns of behavior, or other characteristic of impairment and dependency resulting from the abusive or illegal use of controlled substances; and

(3) Other topics as the Board deems appropriate.

(d) The Board, in its rules and regulations, shall determine the period of time within which a licensee may renew that licensee's own license, notwithstanding the fact that the licensee failed to renew that licensee's own license on or before the designated renewal date; provided, however, that the period of time may not exceed 1 year beyond the designated renewal date.

(e) A licensee, upon the licensee's written request, may be placed on inactive status for no more than 4 years. A licensee on inactive status who desires to reactivate that licensee's own license shall complete and submit an application form approved by the Board, submit the renewal fee set by the Division, and submit proof of fulfillment of the continuing education requirements established by the Board.

(f) If a licensee is on inactive status for more than 4 years, that licensee may be relicensed, but only by following the reentry process established by the Board in its rules and regulations.

24 Del. Laws, c. 140, §§ 4, 6; Code 1915, §§ 865, 867; 32 Del. Laws, c. 45, § 1; Code 1935, §§ 945, 947; 24 Del. C. 1953, §§ 2524, 2525; 49 Del. Laws, c. 263; 53 Del. Laws, c. 90, § 8; 62 Del. Laws, c. 251, §§ 7-9; 64 Del. Laws, c. 247, § 1; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 167, § 1; 79 Del. Laws, c. 193, § 5.;



§ 2513. Temporary license

The Executive Secretary may issue a temporary, 90-day license to practice pharmacy to a person who has made application for a permanent license and whose application is pending. In issuing a temporary, 90-day license, the Board may impose conditions as it considers appropriate, including, but not limited to, restrictions on the practice of pharmacy. The Board may grant 1 90-day extension of a temporary license.

76 Del. Laws, c. 167, § 1.;



§ 2514. Complaints

(a) All complaints received by the Division must be investigated in accordance with § 8735 of Title 29.

(b) If the Board determines that a person is engaging in or has engaged in the practice of pharmacy or is using the title "pharmacist" and is not licensed to practice pharmacy pursuant to § 2507 of this title, the Board shall request that the Office of the Attorney General issue a cease and desist order.

24 Del. Laws, c. 140, § 16; Code 1915, § 872; 32 Del. Laws, c. 45, § 2; Code 1935, § 952; 24 Del. C. 1953, § 2529; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2515. Grounds for discipline

(a) A pharmacist licensed under this chapter is subject to disciplinary sanctions set forth in § 2516 of this title if, after a hearing, the Board finds that the pharmacist:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license to practice pharmacy, has impersonated another person holding a license, has allowed another person to use the pharmacist's license, or has aided or abetted a person not licensed to practice pharmacy to represent himself or herself as a pharmacist;

(2) Has illegally, incompetently, or negligently practiced pharmacy;

(3) Has been convicted of a crime that is substantially related to the practice of pharmacy; a copy of the record of conviction certified by the clerk of the court entering the conviction is conclusive evidence of conviction;

(4) Has used or abused drugs, as defined in § 2502(28) of this title, in the past 2 years;

(5) Has engaged in an act of consumer fraud or deception, engaged in the restrain of competition, or participated in price-fixing activities;

(6) Has violated a lawful provision of this chapter or any lawful regulation established hereunder;

(7) Has had that pharmacist's own license to practice pharmacy suspended or revoked or has been subjected to other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for the suspension, revocation, or other action in another jurisdiction have been presented to the Board by certified record and the Board has determined that the facts found by the appropriate licensing authority in the other jurisdiction constitute 1 or more of the acts listed in this subsection. Every person licensed to practice pharmacy in this State is deemed to have given consent to the release of information regarding license suspension or revocation or other disciplinary action by the Board of Pharmacy or by other comparable agencies in other jurisdictions and to have waived all objections to the admissibility of previously adjudicated evidence of the acts or offenses which underlie license suspension or revocation or other disciplinary action;

(8) Has failed to notify the Board that the pharmacist's license to practice pharmacy in another jurisdiction has been subject to discipline, or has been surrendered, suspended, or revoked; or that the licensee has been convicted of a crime that is substantially related to the practice of pharmacy. A certified copy of the record of disciplinary action, or of the surrender, suspension, or revocation of the license is conclusive evidence thereof. A copy of the record of conviction certified by the clerk of the court entering the conviction is conclusive evidence of conviction; or

(9) Has a physical or mental impairment that prevents the pharmacist from engaging in the practice of pharmacy with reasonable skill, competence, and safety to the public.

(b) Subject to the provisions of this chapter and subchapter IV of Chapter 101 of Title 29, the Board shall not restrict, suspend, or revoke a license to practice pharmacy or limit a licensee's right to engage in the practice of pharmacy until the Board gives to the licensee proper notice and opportunity to be heard.

24 Del. Laws, c. 140, § 4; Code 1915, § 865; 32 Del. Laws, c. 45, § 1; Code 1935, § 945; 24 Del. C. 1953, § 2527; 53 Del. Laws, c. 90, § 10; 53 Del. Laws, c. 267; 54 Del. Laws, c. 253; 55 Del. Laws, c. 316, § 2; 59 Del. Laws, c. 318, § 4; 62 Del. Laws, c. 251, § 11; 65 Del. Laws, c. 355, § 1; 65 Del. Laws, c. 378, § 4; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, §§ 44, 45; 75 Del. Laws, c. 436, §§ 24-26; 76 Del. Laws, c. 167, § 1.;



§ 2516. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it determines that a person licensed to practice pharmacy has violated a ground for discipline set forth in § 2515 of this title:

(1) Issue a letter of reprimand to the licensee;

(2) Censure the licensee;

(3) Place the licensee on probationary status and require the licensee to:

a. Report regularly to the Board upon the matters that are the basis of the probation; and/or

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend the license of the licensee;

(5) Revoke the license of the licensee;

(6) Impose an administrative penalty, not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation imposed pursuant to paragraph (a)(3) of this section, if it finds that the deficiencies that required the conditions of probation to be imposed have been remedied.

(c) If the Board suspends a license to practice pharmacy due to an impairment of the licensee, the Board may reinstate the license if, after a hearing, the Board is satisfied that the licensee is able to practice pharmacy with reasonable skill, competence, and safety to the public.

24 Del. C. 1953, § 2531; 53 Del. Laws, c. 90, §§ 12-16; 62 Del. Laws, c. 251, § 12; 63 Del. Laws, c. 234, § 1; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2517. Hearing procedures

(a) If a complaint alleging a violation of § 2515 of this title is filed with the Board pursuant to § 8735(h) of Title 29, the Board shall set a time and place to conduct a hearing on the complaint. The Board shall give notice of the hearing and shall conduct the hearing in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) A hearing pursuant to this section is informal, without the use of the Rules of Evidence. If the Board decides by a majority vote of all members that the complaint has merit, the Board may take any action permitted under this chapter that the Board considers necessary. The Board's decision must be in writing and must include the reasons for the decision. The Board shall immediately mail its decision to the licensee or personally serve the licensee with the decision.

(c) If a licensee is in disagreement with the decision of the Board, the licensee may appeal the Board's decision to the Superior Court within 30 days of the postmarked date of the copy of the decision mailed to that licensee, or within 30 days of service. Upon appeal, the Court shall hear the evidence on the record. A stay pending review may be granted by the Court in accordance with § 10144 of Title 29.

24 Del. Laws, c. 140, § 4; 32 Del. Laws, c. 45, § 1; 34 Del. Laws, c. 71; Code 1915, § 874A; Code 1935, §§ 945, 955, 956E; 41 Del. Laws, c. 87, § 6; 46 Del. Laws, c. 143, § 1; 24 Del. C. 1953, §§ 2527, 2586; 49 Del. Laws, c. 220, § 27; 53 Del. Laws, c. 267; 54 Del. Laws, c. 253; 55 Del. Laws, c. 316, § 2; 59 Del. Laws, c. 318, §§ 4, 9; 62 Del. Laws, c. 251, § 11; 65 Del. Laws, c. 355, § 1; 65 Del. Laws, c. 378, § 4; 68 Del. Laws, c. 206, § 1; 69 Del. Laws, c. 423, § 23; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, §§ 44, 45; 75 Del. Laws, c. 436, §§ 24-26; 76 Del. Laws, c. 167, § 1.;



§ 2518. Reinstatement of a suspended license; removal from probationary status

(a) As a condition of reinstatement of a suspended license or the issuance of another license after revocation, the Board may impose any condition or conditions that are authorized under this chapter. Before reinstating a suspended license or removing a licensee from probationary status, the Board shall, without a hearing, make a determination as to whether the licensee has taken the required corrective actions and has satisfied all of the conditions imposed pursuant to the license suspension and/or the probation period. A licensee who disagrees with a determination made by the Board under this subsection may request a hearing before the Board.

(b) A licensee seeking reinstatement or removal from probationary status must pay the appropriate fees and submit the evidence required by the Board to show that all the conditions imposed pursuant to the license suspension and/or the probation period have been met. Proof that the licensee has met that licensee's continuing education requirements may also be required.

76 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2519. Temporary suspension pending hearing

In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1; 79 Del. Laws, c. 213, § 2.;



§ 2520. Counseling of pharmacists

(a) If the Executive Secretary and the President of the Board jointly find after an investigation that a pharmacist has violated a provision of this chapter or a regulation enacted pursuant to this chapter, but that the violation can be reasonably resolved without a formal disciplinary sanction under § 2516 of this title, the Executive Secretary and the president, or his or her designee, may counsel the pharmacist regarding the violation. The Executive Secretary shall notify the pharmacist in writing of the finding and of the decision not to proceed with formal disciplinary sanctioning. The notification must explain the finding and request the presence of the pharmacist at a counseling session. During the counseling session, the Executive Secretary and the president, or his or her designee, shall discuss with the pharmacist the violation, and establish a plan of correction, if necessary.

(b) Counseling pursuant to subsection (a) of this section is voluntary. However, if the pharmacist fails to attend the counseling session or fails to comply with the necessary plan of correction specified by the Executive Secretary and the president, or his or her designee, the violation must be handled in the same manner as a violation of § 2515 of this title is handled.

(c) The counseling of a pharmacist under this section is not considered disciplinary action if the pharmacist attends the counseling session and complies with any necessary plan of correction required by the Executive Secretary and the president, or his or her designee. Counseling pursuant to this section may not be used in considering disciplinary sanctions in a future hearing unrelated to the incident for which the pharmacist was counseled unless the future incident involves the same or similar allegations as those for which the pharmacist was counseled.

71 Del. Laws, c. 101, § 1; 70 Del. Law, c. 186, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2521. Impaired pharmacist

(a) An "impaired pharmacist" is a pharmacist whose use or abuse of drugs or alcohol affects that pharmacist's ability to practice pharmacy. An impaired pharmacist may be eligible to enter an approved treatment program pursuant to an agreement with the Executive Secretary and the Board president.

(b) Disciplinary action will not be taken against a pharmacist who enters into and successfully completes an approved treatment program pursuant to subsection (a) of this section as long as a complaint has not been filed against the pharmacist and as long as the pharmacist has not been convicted of, or has not pleaded guilty or nolo contendere to a felony or a drug offense. Records related to a treatment program under this section are not public records, and may be used in a subsequent related disciplinary matter before the Board only if the pharmacist was, or could have been, disciplined.

(c) A pharmacist who does not qualify under subsection (b) of this section may, nevertheless, enter into an agreement with the Executive Secretary and the Board President to participate in an approved treatment program. Action on a disciplinary complaint may be deferred and ultimately dismissed if the pharmacist successfully completes the treatment program.

(d) An agreement pursuant to this section that permits an impaired pharmacist to enter into an approved treatment program must contain at least the following provisions:

(1) The pharmacist must agree not to engage in the practice of pharmacy for the duration of the treatment program.

(2) The pharmacist must sign a release so that records of treatment and progress are released to the Executive Secretary and the Board president.

(3) If the pharmacist does not make satisfactory progress in the program, the agreement is void and an investigation and disciplinary proceedings may be pursued.

(4) The pharmacist must agree to submit to random drug and alcohol screening at a specified laboratory or health care facility.

(5) The pharmacist must agree to be personally responsible for all cost related to the program.

(e) A pharmacist who successfully completes an approved treatment program may return to the practice of pharmacy if the Executive Secretary and the Board President determine that the pharmacist's return to practice will not endanger the public health, safety, or welfare. The Executive Secretary and the President may require the pharmacist to agree to specific conditions of practice to protect the public.

68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 167, § 1.;






Subchapter III Miscellaneous provisions

§ 2522. Prescription labeling

(a) A practitioner prescribing a drug to be prepared and dispensed by a pharmacist in this State for the use of a patient or any third person must, as part of the prescription, include directions describing the exact method by which the drug must be taken or administered. A prescription without specific directions, or a prescription bearing the notation "as directed" without specific directions, may not be prepared or dispensed.

(b) A pharmacist shall affix to every container in which a drug is dispensed a label containing the following information:

(1) Prescription number;

(2) The date the prescription is dispensed;

(3) Patient's full name;

(4) Brand or established name and strength of the drug to the extent that it can be measured;

(5) Practitioner's directions as found on the prescription;

(6) Practitioner's name;

(7) Name and address of the dispensing pharmacy or practitioner.

(c) Practitioners who, for good reason, do not wish to reveal the name or strength of the drug prescribed to the patient shall so inform the pharmacist by a notation on the face of the prescription. However, practitioners who sell drugs directly to patients shall label all such drugs in accordance with this section with the exception of a prescription number. Practitioners who dispense drugs directly to patients shall label all drugs or provide a document including the following information:

(1) The patient's full name;

(2) The date the drugs were dispensed to the patient;

(3) The practitioner's name;

(4) The practitioner's directions.

(d) No pharmacist shall fail to dispense a prescription because it is not clearly written and/or lacks information required by this title without first making a reasonable effort to contact the practitioner who issued the prescription to gather the clear and complete information.

24 Del. C. 1953, § 2563; 58 Del. Laws, c. 244, § 2; 68 Del. Laws, c. 206, § 1; 75 Del. Laws, c. 101, § 1; 75 Del. Laws, c. 415, §§ 1, 2; 76 Del. Laws, c. 167, § 1.;



§ 2523. Exemptions

Nothing in this chapter may be construed to prevent:

(1) A student or graduate of an accredited school of pharmacy from receiving practical training pursuant to an internship or other approved program under the supervision of a pharmacist in this State;

(2) A pharmacy technician or certified pharmacy technician from performing under the direct supervision of a pharmacist the delegated functions permitted under the rules and regulations of the Board and not inconsistent with this chapter;

(3) A practitioner licensed under the laws of this State to practice within the scope of that practitioner's license;

(4) The selling at retail of over-the-counter products;

(5) A business not licensed as a pharmacy to sell gases that are used for medicinal purposes and which require a prescription, provided that:

a. The business is registered with the Board;

b. The sale is authorized by a written order or by a verbal order reduced to writing from a practitioner;

c. The record of the written order or of the verbal order reduced to writing is maintained on the premises of the business for at least 2 years; and

d. The gas product is stored and dispensed according to requirements established by the Board.

(6) The sale of noncontrolled prescription drugs designated for veterinary use by a business not licensed as a pharmacy, provided that the business is registered with the Board and the sale is authorized by a written order or by a verbal order reduced to writing from a licensed veterinarian.

(7) A pharmacist in this State from dispensing a valid noncontrolled prescription drug pursuant to a prescription received via electronic transmission from a practitioner's office to the prescription department of the dispensing pharmacy.

(8) Pharmacist selection of appropriate dosage forms, concentrations, equivalent strengths or routes of administration of medications.

24 Del. Laws, c. 140, § 1; Code 1915, § 862; Code 1935, § 942; 24 Del. C. 1953, § 2521; 64 Del. Laws, c. 452, § 1; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 161, § 9; 75 Del. Laws, c. 260, §§ 1, 2; 76 Del. Laws, c. 167, § 1.;



§ 2524. Miscellaneous fees

The Division shall set fees to defray registration costs, costs for maintaining registries required under this chapter, and the costs of replacing lost or destroyed licenses and permits.

24 Del. Laws, c. 140, §§ 9, 12; 24 Del. Laws, c. 141, §§ 1, 2; Code 1915, §§ 858, 861, 868; 28 Del. Laws, c. 62; 29 Del. Laws, c. 55; 36 Del. Laws, c. 103, § 1; Code 1935, §§ 938, 941, 948; 43 Del. Laws, c. 95, § 1; 45 Del. Laws, c. 90, § 3; 46 Del. Laws, c. 95, § 3; 24 Del. C. 1953, §§ 2503, 2506, 2507; 53 Del. Laws, c. 90, §§ 4, 272; 53 Del. Laws, c. 108, § 27; 55 Del. Laws, c. 316, § 3; 62 Del. Laws, c. 251, §§ 1, 4, 5; 64 Del. Laws, c. 452, § 2; 65 Del. Laws, c. 378, § 2; 68 Del. Laws, c. 206, § 1; 74 Del. Laws, c. 262, § 43; 76 Del. Laws, c. 167, § 1.;






Subchapter IV Pharmacies

§ 2526. Permit required for each pharmacy

(a) A person may not operate a pharmacy within the State without first having obtained a permit to operate a pharmacy from the Board. A person who desires to operate more than 1 pharmacy must make a separate permit application for each pharmacy. However, separate permits are not required for sites designated as pharmacies within the same institution at 1 general location, provided that each site is approved by the Board.

(b) The Board shall issue a separate permit for each qualifying pharmacy. A permit to operate a pharmacy granted by the Board may not be assigned or otherwise transferred to another person except upon such conditions as the Board specifically designates, and then only pursuant to the written consent of the Board or its designee. A permit must be available on site for inspection by authorized persons.

Code 1935, § 956A; 41 Del. Laws, c. 87, § 2; 24 Del. C. 1953, § 2551; 62 Del. Laws, c. 251, § 13; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2527. Application fees for permits

The application for a permit to operate a pharmacy must be made on a form furnished by the Board and must be accompanied by the application fee and/or permit fee established pursuant to § 2511 of this title.

Code 1935, § 956A; 41 Del. Laws, c. 87, § 2; 24 Del. C. 1953, § 2552; 53 Del. Laws, c. 90, § 18; 62 Del. Laws, c. 251, § 14; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2528. Requirements for and issuance of permit

(a) In determining if a permit to operate a pharmacy should be issued, the Board shall consider, but is not limited to considering, the probability that:

(1) The pharmacy will be operated in full compliance with the law and with the rules and regulations of the Board;

(2) The pharmacy will be managed by a pharmacist-in-charge who is licensed to practice pharmacy in the State and who will serve as a pharmacist-in-charge in only that pharmacy;

(3) The location and appointments of the pharmacy are such that it can be operated without endangering public health, safety, or welfare. In determining a danger to public health, safety, or welfare, the Board shall consider, but is not limited to considering, the following factors:

a. Whether an applicant, permit holder, principal, or a person having ownership interest in the pharmacy has a conviction for deceptive business practices or for a violation of drug laws under federal law or any state's law;

b. Whether an applicant, permit holder, principal, or a person having controlling ownership interest in the pharmacy has been or is the subject of an action by a regulatory agency for a violation of the agency's statutes or regulations;

(4) The pharmacist-in-charge, whose name is on the application, will comply with pharmacy, controlled substance, and other applicable statutes and regulations;

(5) The pharmacy will provide conspicuous notice to consumers that the Board of Pharmacy is the contact agency for reporting unresolved medication errors.

(b) A permit to operate a pharmacy may not be issued or renewed unless the pharmacy is equipped with proper reference materials and professional and technical equipment as provided in the Board's rules and regulations.

(c) The Executive Secretary may issue a temporary, 60-day permit to operate a pharmacy to an otherwise qualified pharmacy while the application for a permanent permit is pending. The Board may grant 1 60-day extension of a temporary permit.

Code 1935, § 956A; 41 Del. Laws, c. 87, § 2; 24 Del. C. 1953, § 2553; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2529. Renewal of permit

(a) A permit to operate a pharmacy must be renewed biennially in a manner determined by the Division, including the payment of the renewal fee established pursuant to § 2511 of this title.

(b) The Board, in its rules and regulations, shall determine the period within which a permit holder may renew the permit to operate a pharmacy, notwithstanding the fact that the permit holder failed to renew on or before the designated renewal date; provided, however, that the period of time may not exceed 1 year beyond the designated renewal date.

(c) A permit to operate a pharmacy terminates automatically upon a transfer of the controlling interest in the pharmacy, upon the termination of the legal existence of the pharmacy, or upon the discontinuance of business or professional practice.

(d) The closing of a pharmacy must be in compliance with the rules and regulations of the Board. If the closing is to be permanent, the Board must be notified 14 days prior to the closing. If the closing is to be for more than 7 consecutive business days, the Board must be notified 5 days prior to the temporary closing.

Code 1935, § 956A; 41 Del. Laws, c. 87, § 2; 24 Del. C. 1953, § 2555; 53 Del. Laws, c. 90, §§ 19, 20; 62 Del. Laws, c. 251, § 15; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2530. Revocation or suspension of permit

(a) The Board may suspend or revoke a permit to operate a pharmacy when examination or inspection of the pharmacy discloses that the pharmacy is not being operated according to law or is being operated in a manner which endangers public health, safety, or welfare.

(b) The Board may suspend or revoke a permit to operate a pharmacy if the pharmacy's prescription department is closed for more than 14 consecutive days, unless the closing of the prescription department was due to a cause which the Board finds reasonable.

(c) In determining if a pharmacy is being operated in a manner which endangers the public health, safety, or welfare pursuant to subsection (a) of this section, the Board shall consider, but is not limited to considering, the following factors:

(1) Compliance by the permit holder with the law and with the rules and regulations of the Board;

(2) A conviction of the permit holder, a principal, or a person having controlling ownership interest in the pharmacy for a violation of federal law or of any state's law other than a violation of a minor traffic offense;

(3) An action by a regulatory agency against the permit holder for a violation of the agency's statutes or regulations.

Code 1935, §§ 942, 956A; 41 Del. Laws, c. 87, § 2; 46 Del. Laws, c. 142, § 1; 24 Del. C. 1953, § 2556; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2531. Hearings on actions involving permits

(a) If the Board intends not to issue a permit or intends to suspend or revoke a permit, the Board shall give written notice to the applicant or permit holder of the intended action and the reasons therefor. The applicant or permit holder has at least 10 days from the date of notice to request a hearing. Notice of the hearing must be given and the hearing must be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) A hearing pursuant to subsection (a) of this section is informal, without the use of the Rules of Evidence. The Board's decision must be in writing and must include the reasons for the decision. The Board's decision must be mailed immediately to or personally served upon the applicant or permit holder.

(c) If an applicant or permit holder is in disagreement with the decision of the Board, the applicant or permit holder may appeal the Board's decision to the Superior Court within 30 days of the postmarked date of the copy of a mailed decision or within 30 days of the date of service of the decision. Upon appeal, the Court shall hear the evidence on the record. A stay pending review may be granted by the Court in accordance with § 10144 of Title 29.

Code 1935, §§ 942, 956A; 41 Del. Laws, c. 87, § 2; 46 Del. Laws, c. 142, § 1; 24 Del. C. 1953, § 2556; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2532. Pharmacy records

(a) A suitable book or file in which the original of every prescription compounded or dispensed at the pharmacy must be preserved for a period of not less than 3 years. The book or file of original prescriptions must at all times be open to inspection by authorized agents of the Board.

(b) Upon request by a person for such person's pharmacy records, a pharmacy shall provide such records, in hard copy paper form (unless such person agrees to another form), as soon as is reasonably possible, but by no later than 15 business days after such person has made the request to the pharmacy, unless an emergency or a medical condition dictates that such records should be produced immediately. Nothing herein shall be construed as limiting or lessening the pharmacy's obligations to maintain confidentiality of such records and the pharmacy shall follow such pharmacy's standard procedures to ensure maintenance of confidentiality of such records.

24 Del. Laws, c. 140, § 14; 26 Del. Laws, c. 147; Code 1915, § 870; Code 1935, § 950; 24 Del. C. 1953, § 2560; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 149, § 213; 76 Del. Laws, c. 167, § 1; 77 Del. Laws, c. 228, § 1.;



§ 2533. Prescription department

(a) A pharmacy must contain a secure room or area with a door that can be locked when the pharmacy is without the attendance and supervision of a pharmacist. The secure room or area, known as the prescription department, must contain the entire stock of prescription drugs, chemicals, and preparations used in compounding and preparing prescriptions.

(b) Only a pharmacist is authorized to unlock and lock the prescription department of a pharmacy.

(c) A sign giving the name of the pharmacist-on-duty must at all times be posted in the vicinity of the prescription department of a pharmacy.

(d) During the absence of a pharmacist, the prescription department of a pharmacy must be locked until the pharmacist returns to duty. However, the merchandising section of the pharmacy may remain open.

(e) A prescription department must have at least 250 square feet of floor space. The counter inside the prescription department must be at least 18 inches wide and must have 4 linear feet for each pharmacist working concurrently on dispensing and compounding prescriptions. The counter must be kept clear and free of all merchandise and other materials not currently in use in dispensing and compounding prescriptions. The aisle behind the counter must be at least 30 inches wide and must be kept free of obstruction at all times. A prescription department which existed on February 11, 1992, is exempt from the requirements of this subsection unless the department is remodeled or relocated.

Code 1935, § 942; 46 Del. Laws, c. 142, § 1; 24 Del. C. 1953, § 2561; 53 Del. Laws, c. 90, §§ 23-25; 59 Del. Laws, c. 318, § 5; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2534. Inspections

(a) An agent of the Board may enter and inspect during business hours any pharmacy or other place in this State where drugs are manufactured, packed, packaged, stocked, distributed, dispensed, or offered for sale.

(b) An agent of the Board acting pursuant to subsection (a) of this section: may inspect and copy records required by this chapter to be kept; may inspect within reasonable limits and in a reasonable manner the premises and all pertinent equipment, finished and unfinished materials, containers, and labeling found therein; may inspect other things therein, including records, files, papers, processes, controls, and facilities relating to a violation of this chapter; and may make an inventory of the stock of drugs therein and obtain samples of drugs and other substances.

(c) All information gathered under this section is to be kept confidential in accordance with all federal and state laws governing privacy.

Code 1935, § 956D; 41 Del. Laws, c. 87, § 5; 24 Del. C. 1953, § 2562; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 149, § 214; 76 Del. Laws, c. 167, § 1.;



§ 2535. Nonresident pharmacies

(a) A pharmacy located outside the State which delivers in any manner a prescription drug to a patient in the State is a nonresident pharmacy and must obtain a permit to conduct business in this State. A nonresident pharmacy may not deliver in any manner a prescription drug to a patient in this State unless it has a permit to do so issued by the Board.

(b) If a nonresident pharmacy which has a permit issued pursuant to this section delivers in any manner a prescription drug and the prescription drug is not personally hand delivered to the patient, a written notice must be placed in the shipping container to alert the patient that:

(1) Under certain circumstances a prescription drug's effectiveness may be affected by exposure to extremes of heat, cold, or humidity; and

(2) A local or a toll-free telephone service is available, staffed by a registered pharmacist, to answer questions about the prescription drug.

68 Del. Laws, c. 206, § 1; 71 Del. Laws, c. 474, §§ 1, 2; 76 Del. Laws, c. 167, § 1.;



§ 2536. Nonresident pharmacies: service of process; registered agent

A nonresident pharmacy must designate a registered agent in Delaware for service of process. A nonresident pharmacy that does not designate a registered agent is deemed to have appointed the Secretary of State to be its agent upon whom may be served all legal process in any action or proceeding against the nonresident pharmacy relating to the delivery in any manner of prescription drugs into this State. In any action or proceeding against a nonresident pharmacy, a copy of service of process must be mailed to the nonresident pharmacy by the complaining party by certified mail, return receipt requested, at the address of the nonresident pharmacy, as designated on the nonresident pharmacy's permit application to conduct business in this State. A nonresident pharmacy which does not obtain a permit in this State pursuant to this chapter is deemed to have consented to service of process on the Secretary of State as sufficient service.

68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2537. Conditions of nonresident pharmacy's permit to conduct business in this State

(a) A nonresident pharmacy shall:

(1) Provide the location, names, and titles of all principal corporate officers and of all pharmacists who dispense prescription drugs in this State. This information must be provided to the Board upon application for a nonresident pharmacy's permit to conduct business in this State and within 30 days after a change of office location or after the addition or removal of a principal corporate officer or a pharmacist;

(2) Certify that it complies with all lawful directions and requests for information from regulatory or licensing agencies of the state in which it is licensed and that it will comply with all such requests made by the Board pursuant to this chapter. The nonresident pharmacy shall maintain at all times a valid license, permit, or registration to operate the pharmacy, which complies with the laws of the state in which it is physically located. The nonresident pharmacy shall maintain patient profiles in compliance with Board regulations, shall comply with the provisions of § 2549 of this title, and shall provide pertinent patient information. Prior to being issued a permit, the nonresident pharmacy must provide the Board with a copy of its most recent inspection report and, thereafter, must provide the Board with inspection reports within 60 days after receipt from the regulatory licensing agency of the state in which the nonresident pharmacy is physically located;

(3) Certify that it maintains its records of prescription drugs dispensed to Delaware patients in a way that the records are readily retrievable from the records of drugs dispensed to other patients;

(4) Provide a local or a toll-free telephone service, staffed by a registered pharmacist, during its regular hours of operation, but not less than 6 days per week for a minimum of 40 hours per week, to facilitate communication between patients in this State and pharmacists at the nonresident pharmacy who have access to patient records. The toll-free telephone number must appear on the label affixed to each container of prescription drugs dispensed to patients in this State;

(5) Pay the permit application or renewal fee for a nonresident pharmacy as set by the Board pursuant to § 2511 of this title.

(b) The Board shall report any disciplinary action it takes against a nonresident pharmacy to the Board in the state where the pharmacy is physically located.

68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2538. Nonresident pharmacies: violations; penalties

(a) The Board may suspend or revoke the permit to conduct business in this State of a nonresident pharmacy permit holder who violates federal law or any state's law, any of the conditions of the permit, or any of the rules or regulations adopted by the Board. The Board may impose an administrative penalty of not more than $50 for each day a violation occurs and/or continues.

(b) A person who operates a pharmacy located outside the State and delivers in any manner a prescription drug into the State without having obtained a permit to conduct business in this State pursuant to this chapter commits the offense of operating a nonresident pharmacy without a permit and may be fined not more than $50 for each day that the offense occurs and/or continues.

24 Del. C. 1953, § 2564; 53 Del. Laws, c. 90, § 26; 58 Del. Laws, c. 244, § 1; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;






Subchapter V Pharmaceutical Establishments Other Than Pharmacies

§ 2540. Requirements for pharmaceutical activities not carried on in a pharmacy

(a) Drugs, toilet preparations, dentifrices, and cosmetics may not be manufactured, packed, packaged, or distributed within this State unless done so under the personal and immediate supervision of a person approved by the Board after investigation and determination by the Board that the person is qualified by scientific or technical training, education, or experience to perform the duties of supervision that are necessary to protect public health, safety, and welfare.

(b) A person may not operate a pharmaceutical establishment to manufacture, pack, package, or distribute on a wholesale basis to persons other than the ultimate consumer any drugs, toilet preparations, dentifrices, or cosmetics without first obtaining from the Board a permit to operate a pharmaceutical establishment. This subchapter also applies to the activities of a reverse distributor who acts as an agent for a person permitted to operate a pharmaceutical establishment by receiving, inventorying, and managing the disposition of outdated or otherwise nonsalable drugs. A permit issued pursuant to this subchapter must be available for inspection by authorized persons.

(c) A person who has a permit to operate a pharmaceutical establishment is subject to Board rules and regulations with respect to the storage and handling of drugs and to the establishment and maintenance of drug distribution records, and must comply with federal, state, and local law.

(d) A permit to operate a pharmaceutical establishment issued pursuant to this subchapter terminates automatically upon a transfer of the controlling interest in the pharmaceutical establishment, upon the termination of the pharmaceutical establishment's legal existence, or upon the discontinuance of business or professional practice.

(e) Nothing in this subchapter may be construed to apply to pharmacies.

Code 1935, § 956B; 41 Del. Laws, c. 87, § 3; 24 Del. C. 1953, § 2571; 53 Del. Laws, c. 90, § 28; 59 Del. Laws, c. 318, § 6; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2541. Application and fee for a permit to operate a pharmaceutical establishment

The application for a permit to operate a pharmaceutical establishment must be made on a form furnished by the Board and must be accompanied by an application fee and/or permit fee established pursuant to § 2511 of this title. A separate permit is required for each location. The permit must be available for inspection by authorized persons. The Executive Secretary, jointly with the Board president, may issue a temporary, 60-day permit to operate an otherwise qualified pharmaceutical establishment while the application for a permanent permit is pending. The Board may grant 1 60-day extension of a temporary permit.

Code 1935, § 956B; 41 Del. Laws, c. 87, § 3; 24 Del. C. 1953, § 2572; 53 Del. Laws, c. 90, § 29; 53 Del. Laws, c. 108, § 28; 59 Del. Laws, c. 318, §§ 7, 8; 62 Del. Laws, c. 251, § 18; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2542. Renewal of permit

A permit to operate a pharmaceutical establishment must be renewed biennially in a manner determined by the Division, including the payment of the renewal fee established pursuant to § 2511 of this title.

Code 1935, § 956B; 41 Del. Laws, c. 87, § 3; 24 Del. C. 1953, § 2573; 53 Del. Laws, c. 90, § 30; 62 Del. Laws, c. 251, §§ 19, 20; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2543. Hearings and appeals to Superior Court

A person aggrieved by a Board decision made pursuant to this subchapter has the substantive and procedural rights to notice, hearing, and appeal described in § 2531 of this title.

Code 1935, § 956B; 41 Del. Laws, c. 87, § 3; 24 Del. C. 1953, §§ 2575, 2576; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2544. Inspections

Inspections of pharmaceutical establishments are conducted in the same manner as inspections of pharmacies pursuant to § 2534 of this title and, in addition, include the inspection of and activities related to toilet preparations, dentifrices, and cosmetics.

Code 1935, § 956D; 41 Del. Laws, c. 87, § 5; 24 Del. C. 1953, § 2574; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 149, § 215; 76 Del. Laws, c. 167, § 1.;



§ 2545. Penalties

(a) The Board may suspend or revoke a permit to operate a pharmaceutical establishment if the permit holder violates federal law or any state's law, any of the conditions of the permit, or any of the rules or regulations adopted by the Board relating to the operation of a pharmaceutical establishment. The Board may impose an administrative penalty of not more than $50 for each day a violation occurs and/or continues to occur.

(b) A person who commits the offense of operating a pharmaceutical establishment without a permit may be fined not more than $50 for each day that the offense occurs and/or continues to occur.

Code 1935, § 956B; 41 Del. Laws, c. 87, § 3; 24 Del. C. 1953, § 2577; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 167, § 1.;






Subchapter VI Prohibited Acts; Penalties Generally; Enforcement

§ 2546. Use of certain descriptive titles

Nothing in this chapter may be construed to prohibit the use of the phrase "proprietary medicine store," "patent medicine store," or "health and beauty aids."

Code 1915, § 872; 32 Del. Laws, c. 45, § 2; Code 1935, § 952; 24 Del. C. 1953, § 2581; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2547. Entry and inspection; penalty

A person who commits the offense of hindering in any manner an entry or inspection under § 2534 or § 2544 of this title may be fined not more than $500 for each incident.

Code 1935, § 956D; 41 Del. Laws, c. 87, § 5; 24 Del. C. 1953, § 2585; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2548. Jurisdiction

Justices of the peace have jurisdiction over violations of this chapter.

34 Del. Laws, c. 71; Code 1915, § 874A; Code 1935, §§ 955, 956E; 41 Del. Laws, c. 87, § 6; 46 Del. Laws, c. 143, § 1; 24 Del. C. 1953, § 2586; 49 Del. Laws, c. 220, § 27; 68 Del. Laws, c. 206, § 1; 69 Del. Laws, c. 423, § 23; 76 Del. Laws, c. 167, § 1.;



§ 2549. Substitution of drugs

(a) When a pharmacist receives a prescription drug order from a practitioner for a brand or trade name drug, the pharmacist may dispense a therapeutically equivalent drug if the following conditions are met:

(1) The practitioner, in the case of a written prescription, places that practitioner's own signature on the signature line along side or above the words "substitution permitted" pursuant to subsection (c) of this section; or, in the case of a verbal prescription or a verbal prescription reduced to writing, the practitioner states that the substitution may be made; or, in the case of an order written in an institution licensed by the Department of Health and Social Services pursuant to Chapter 10 or Chapter 11 of Title 16, the practitioner has given written authorization to fill all prescription drug orders with therapeutically equivalent drugs unless otherwise indicated;

(2) The pharmacist informs the patient or the patient's adult representative that a therapeutically equivalent drug has been dispensed;

(3) The pharmacist indicates on the prescription and on the prescription label the name of the manufacturer or distributor of the therapeutically equivalent drug substituted unless the practitioner indicates otherwise.

(b) Unauthorized dispensing of a therapeutically equivalent drug in violation of this section is punishable by a fine of not less than $500 nor more than $1,000 or by a term of imprisonment of not less than 30 days nor more than 1 year, or both a fine and a term of imprisonment.

(c) Every prescription written in this State by a practitioner must be on a prescription form containing a line for the practitioner's signature. Alongside or beneath the signature line the words "Substitution Permitted" must be clearly printed. Beneath the signature line the following statement must be clearly printed:

"In order for a brand name product to be dispensed, the prescriber must handwrite "Brand Necessary' or "Brand Medically Necessary' in the space below."

A second line to accommodate the above-mentioned wording must be provided beneath the statement. Prescription forms containing the appropriate signature line and statement must be used by every practitioner in this State who prescribes drugs.

24 Del. C. 1953, § 2589; 53 Del. Laws, c. 90, § 33; 60 Del. Laws, c. 330, §§ 1-3; 62 Del. Laws, c. 161, § 1; 63 Del. Laws, c. 48, §§ 1, 2; 65 Del. Laws, c. 378, § 5; 68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 149, § 216; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 311, § 1; 76 Del. Laws, c. 167, § 1.;



§ 2550. Emergency refills of noncontrolled drugs

(a) A pharmacist may dispense an emergency supply of a noncontrolled drug to a patient whose refill authorization has expired if:

(1) The supply dispensed is the minimum needed for the emergency period;

(2) The pharmacist has attempted to reach the prescribing practitioner and has determined that the prescribing practitioner is not available;

(3) The medication is, in the pharmacist's professional judgment, essential for the continuation of therapy for a chronic condition; and

(4) The prescription was originally dispensed at the pharmacy.

(b) If a pharmacist dispenses an emergency supply of a noncontrolled drug pursuant to subsection (a) of this section:

(1) The refill date, quantity dispensed, and pharmacist's initials must appear on the patient profile; and

(2) The prescribing practitioner must be notified either in writing or verbally about the pharmacist's action, and the date of the notification must be documented on the patient profile.

(c) A prescription may be refilled with an emergency supply pursuant to this section only 1 time.

68 Del. Laws, c. 206, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 167, § 1.;






Subchapter VII Pharmacy Peer Review

§ 2551. Immunity of officials reviewing prescription records and pharmacists' work

The members of the Board and pharmacists who are members of pharmacy peer review committees whose functions are to review prescription records and pharmacists' work with the view to the validity, quality, and appropriateness of service are jointly and severally immune from liability for any claim or cause of action, civil and criminal, arising from an act or omission if the act or omission complained of was done in good faith and without gross or wanton negligence by any member or members acting individually or jointly in carrying out the responsibilities, authority, duties, powers, and privileges of the offices conferred by law upon them under this chapter or under any other provision of law or under rules and regulations of the Board or committees, with good faith being presumed until proven otherwise and with gross or wanton negligence required to be shown by the complainant.

24 Del. C. 1953, § 2591; 59 Del. Laws, c. 108, § 1; 68 Del. Laws, c. 206, § 1; 76 Del. Laws, c. 167, § 1.;









CHAPTER 26. PHYSICAL THERAPY AND ATHLETIC TRAINING

§ 2601. Objectives of Board

The primary objective of the Examining Board of Physical Therapists and Athletic Trainers, to which all other objectives and purposes are secondary, is to protect the general public (especially those persons who are direct recipients of services regulated by this chapter) from unsafe practices and from occupational practices which tend to reduce competition or to fix the price of services rendered. The secondary objectives of the Board are to maintain minimum standards of practitioner competency, and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against regulated practitioners of occupational groups under the jurisdiction of the Board; shall adjudicate at formal complaint hearings; shall develop rules and regulations; and shall impose sanctions where necessary against persons in the occupational groups regulated by the Board.

64 Del. Laws, c. 192, § 1; 74 Del. Laws, c. 381, § 7.;



§ 2602. Definitions

As used in this chapter, unless the content requires otherwise, the following words shall have the following meanings:

(1) "Athletic injury" is a musculoskeletal injury resulting from or limiting participation in or training for scholastic, recreational, professional or sanctioned amateur athletic activities.

(2) "Athletic trainer" means a person who is licensed by the State Examining Board of Physical Therapists and Athletic Trainers, to practice "athletic training," after meeting the requirements of this chapter and rules and regulations promulgated pursuant thereto.

(3) "Athletic training" means the prevention evaluation and treatment of athletic injuries by the utilization of therapeutic exercises and modalities such as heat, cold, light, air, water, sound, electricity, massage and nonthrust mobilizations. All treatment of athletic injuries requires a physician's referral, except for minor sprains, strains, and contusions, first aid excluded. Treatment of musculoskeletal injuries that are not defined as an "athletic injury" will require direction from a physical therapist and direct supervision of every fifth treatment. An athletic trainer may not independently initiate, modify, or discontinue a physical therapy plan of care. Athletic training shall not include radiology, surgery, prescription drugs, or authorize the medical diagnosis of disease.

(4) "Board" means the State Examining Board of Physical Therapists which shall administer and enforce this chapter.

(5) "First aid" is emergency care and treatment of an injured person before definitive medical and surgical management can be secured.

(6) "Physical therapist" means a person who is licensed to practice "physical therapy." "Physical therapist" and such words as "physiotherapist" are equivalent terms, and reference to any 1 of them in this chapter or otherwise shall include the others.

(7) "Physical therapist assistant" means a person who assists licensed physical therapists subject to this chapter and rules and regulations adopted pursuant thereto.

(8) "Physical therapy" means the evaluation, instruction or treatment of any person to detect, assess, prevent, correct, alleviate or limit physical disability from injury or disease and any other physical and or mental condition, by the utilization of the effective properties of physical measures, activities and devices such as heat, cold, light, air, water, sound, electricity, massage, mobilization, therapeutic exercises and rehabilitative procedures including training in functional activities, with or without assistive devices. Physical therapy also includes the supervision of physical therapy activities, physical therapy consultation and the establishment and modification of physical therapy programs. Physical therapy shall not include radiology, surgery, drugs or authorize the medical diagnosis of disease.

(9) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of physical therapy or athletic training.

(10) "Visiting athletic trainer" is an individual certified by the National Athletic Trainers Association Board of Certification who resides and works with a visiting team, in an athletic training capacity, located outside of the State.

24 Del. C. 1953, § 2601; 50 Del. Laws, c. 367, § 1; 58 Del. Laws, c. 330, § 1; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, §§ 1, 2; 74 Del. Laws, c. 262, § 46; 74 Del. Laws, c. 381, § 1-3, 7.;



§ 2603. Examining Board of Physical Therapists and Athletic Trainers — Appointment; qualifications; term of office; compensation of officers

(a) There is hereby created the State Examining Board of Physical Therapists and Athletic Trainers. The Board shall consist of 10 members, all of whom shall be residents of Delaware. Four members shall be physical therapists licensed to practice in Delaware, provided they have worked at least 3 years in Delaware as physical therapists immediately preceding their appointment. One member shall be a physical therapist assistant, licensed to practice in Delaware. Two members shall be athletic trainers licensed to practice in Delaware, provided they have worked at least 3 years in Delaware as athletic trainers immediately preceding their appointment. Three members shall be from the public who are not physical therapists, physical therapy assistants, or athletic trainers and who shall not be related to any person actively engaged in said professions in the State, nor shall said members have any interest in a business or institution engaged in physical therapy or athletic training.

(b) The Governor shall appoint the members to serve on the Board. In appointing persons to fill vacancies in the 10 Board positions designated to be held by persons licensed under this chapter, the Governor may select members who reside in different regions in the State in an effort to provide statewide representation of physical therapists, physical therapist assistants and athletic trainers.

(c) Members of the initial Board shall be appointed in such a manner that the terms of 4 members expire on June 30, 1991, and the terms of the remaining 5 members shall expire on June 30, 1992. Thereafter, appointments shall be made for terms of 3 years. A member appointed to fill a vacancy occurring otherwise than by expiration of a term shall be appointed for the remainder of the unexpired term, except that each member shall serve until a successor is duly appointed and qualified.

(d) A person who has never served on the Board may be appointed to the Board 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of subsection (d) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be eligible for reappointment. A member shall not be appointed to serve more than 2 consecutive terms. A member shall receive reimbursement for reasonable expenses incurred while engaged in the discharge of official duties. A member of the Board shall receive $50 for every meeting of the Board attended by that member. However, in no event shall a member receive more than $500 annually as compensation for attending said meetings.

(g) The Board shall meet at least twice a year and may hold additional meetings whenever necessary to discharge its duties. The location of the meetings shall be determined by the Board, but shall be within the boundaries of the State.

(h) The Board shall elect annually from its membership a Chairperson, a Vice-Chairperson and a Secretary.

24 Del. C. 1953, §§ 2602, 2604; 50 Del. Laws, c. 367, § 1; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, §§ 3-5; 67 Del. Laws, c. 366, § 8; 67 Del. Laws, c. 368, § 14; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 381, §§ 4, 5, 7.;



§ 2604. Powers and duties of Board

(a) The Examining Board of Physical Therapists and Athletic Trainers shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected, where such notice can reasonably be given;

(2) Designate the application form to be used by all applicants, and to process all applications;

(3) Designate or prepare an examination to be taken by persons applying for licensure, except applicants who qualify for licensure by reciprocity;

(4) Provide for the administration of all examinations, including notice and information to applicants;

(5) Grant licenses to all persons who meet the qualifications for licensure;

(6) Receive complaints from practitioners and from the public concerning practitioners, or concerning practices of the profession; to evaluate such complaints; and to take such action within its powers as the Board deems appropriate;

(7) Issue subpoenas and compel the attendance of witnesses and production of records;

(8) Administer oaths to witnesses;

(9) Determine whether or not a practitioner shall be the subject of a disciplinary hearing, and if so, to conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(10) Where it has been determined after a disciplinary hearing, that penalties or sanctions should be imposed to designate and impose the appropriate sanction or penalty after time for appeal has lapsed;

(11) Maintain complete records relating to meeting minutes, applications, examinations, rosters, changes and additions to the rules and regulations, complaints, hearings and other matters as the Board shall determine;

(12) Issue cease and desist orders after a hearing conducted in accordance with this chapter and the Administrative Procedures Act.

(b) The Board of Physical Therapy and Athletic Training shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of physical therapy or athletic training.

24 Del. C. 1953, §§ 2603, 2605; 50 Del. Laws, c. 367, § 1; 64 Del. Laws, c. 192, § 1; 68 Del. Laws, c. 71, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 125, §§ 1, 2; 74 Del. Laws, c. 262, § 47; 74 Del. Laws, c. 381, § 7.;



§ 2605. License or registration required; exceptions

(a) No person shall practice nor hold oneself out as being able to practice physical therapy or athletic training in this State or act as a physical therapist, physical therapist assistant or athletic trainer in any manner whatsoever whether or not compensation is received or expected unless the person is licensed or registered in accordance with this chapter and such license or registration is in good standing or has not been suspended or revoked.

(b) This chapter shall not prohibit any person registered or licensed to practice in this State under any other law from engaging in that practice for which such person is registered or licensed.

(c) This chapter shall not prohibit students, whether or not licensed in Delaware, who are enrolled in either schools or post-graduate courses of physical therapy or athletic training recognized by the Board from performing such work or acts of physical therapy or athletic training as is incidental to their respective course of study while under the direct supervision of a licensed physical therapist or licensed athletic trainer in their respective training mode.

(d) Nothing in this chapter shall apply to any person employed by an agency, bureau or division of the federal government while in the discharge of official duties; however, if such person engages in the practice of physical therapy or athletic training in this State outside the scope of such official duty, the person must be licensed as herein provided.

(e) This chapter shall not prohibit visiting athletic trainers from performing athletic training in the State in a nonclinical setting during the designated times of an event; however, while in the State, all visiting athletic trainers must abide by Delaware laws, rules and regulations relating to athletic training.

(f) This chapter shall not limit or restrict those who are engaged in certain occupations or jobs which may or may not require a license or registration such as, but not limited to, physical education teachers, coaches, health or recreation directors and instructors at health clubs or spas, water safety instructors and masseurs. The duties which may be properly undertaken in such occupation or job include the nontherapeutic administration of baths, massage, normal conditioning and the like to normal subjects, that is, those persons who have no specific pathology. First aid subjects are excluded.

24 Del. C. 1953, § 2606; 50 Del. Laws, c. 367, § 1; 58 Del. Laws, c. 330, § 2; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, §§ 6-10; 70 Del. Laws, c. 186, § 1.;



§ 2606. Qualifications of applicant; foreign-trained applicants; report to Attorney General; judicial review

(a) An applicant who is applying for licensure under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has graduated from a school offering a program in physical therapy, physical therapy assistant or athletic training, which program as offered by such school has been approved for the educational preparation of physical therapists, physical therapist assistants or athletic trainers by the appropriate accrediting agency recognized by the Council on Post Secondary Accreditation or the United States Commission of Education, or any successor, at the time of graduation; provided however, that those applicants for licensure as athletic trainers who apply or who have applied for and been granted a license prior to July 1, 2004, may be licensed if they have been granted a degree from a college or university, successfully completed the internship process through the National Athletic Trainers Association Board of Certification (NATA BOC) and have been approved by NATA BOC to take the national examination; and

(2) Has passed, to the satisfaction of the Board, a national examination, administered or designated by the Board, to determine the applicant's fitness to practice physical therapy, to act as a physical therapist assistant or to act as an athletic trainer as herein provided; and

(3) Meets additional educational requirements set forth in rules and regulations; and

(4) Shall not have been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of physical therapy or athletic training, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure; and

(5) Shall not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake the practice of physical therapy or athletic training in a manner consistent with the safety of a patient or the public; and

(6) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense, the circumstances of which substantially relate to the practice of physical therapy or athletic training. Applicants who have criminal conviction records or pending criminal charges shall require appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to the practice of physical therapy or athletic training. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service."

c. The applicant is capable of practicing physical therapy and athletic training in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) A physical therapist applicant whose application is based on a diploma issued by a foreign physical therapy school shall furnish evidence satisfactory to the Board of the completion of a physical therapy school or schools" resident course of professional instruction equivalent to that required in subsection (a) of this section, in addition to meeting all other requirements of this section and § 2608 of this title.

(c) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the person than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

24 Del. C. 1953, § 2607; 50 Del. Laws, c. 367, § 1; 58 Del. Laws, c. 330, § 3; 58 Del. Laws, c. 511, § 58; 60 Del. Laws, c. 679, §§ 1, 2; 62 Del. Laws, c. 372, § 1; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 11; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 291, § 1; 73 Del. Laws, c. 125, § 3; 74 Del. Laws, c. 262, § 48; 75 Del. Laws, c. 436, § 27; 77 Del. Laws, c. 199, § 19; 78 Del. Laws, c. 44, §§ 38, 39.;



§ 2607. Application fee; renewal; inactive status; misrepresentation

(a) Each application for license or registration under this chapter shall be accompanied by a fee set forth in rules and regulations. Licenses and registrations shall expire biennially on January 1 and may be renewed upon submission of a renewal application provided by the Board and payment of a renewal fee along with evidence of continuous education courses as may be required by the rules and regulations set forth by the Board. If the renewal fee is not paid by the expiration date, a license or registration shall automatically expire. A license or registration which has thus expired may, within 5 years of its expiration date, be renewed upon the payment to the Board of the sum set forth in rules and regulations of the Board for each year or part thereof during which the license or registration was expired. Reactivation of an expired license more than 5 years after its expiration date may be renewed only by complying with the provisions herein relating to the issuance of an original license or registration.

(b) The Board shall also keep an inactive register. Any person who has been registered in this State who is not actively engaged in the practice of physical therapy or athletic training in this State may, upon request, be placed on the inactive register. Provisions for inactive status shall be set up by the Board.

(c) Any applicant who knowingly or wilfully makes a false statement of fact in making an application under this chapter shall be subject to prosecution for perjury. The Board shall have full authority to investigate, in accordance with law, every applicant for a license or registration regarding that applicant's qualifications.

24 Del. C. 1953, §§ 2612, 2614; 50 Del. Laws, c. 367, § 1; 53 Del. Laws, c. 108, § 29; 58 Del. Laws, c. 330, § 3; 60 Del. Laws, c. 679, § 5; 62 Del. Laws, c. 372, § 3; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 12; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 125, § 4.;



§ 2608. Examination; reexamination

(a) The Board shall give an examination to applicants for licensure and registration who comply with §§ 2605 and 2606 of this title. Each examination shall include a written examination which shall test the applicant's knowledge of basic and clinical sciences as they relate to physical therapy and physical therapy theory and other subjects as the Board may deem useful to test the applicant's fitness to practice physical therapy or to act as a physical therapist assistant. Examinations shall be held within the State at least twice a year at such time and place as the Board shall determine. The Board shall also have the authority to establish alternate standards as set forth in rules and regulations hereto by which an applicant may be qualified to take the physical therapist assistant examination.

(b) The Board shall designate a national examination to applicants for licensure as an athletic trainer who comply with §§ 2605 and 2606 of this title. Each athletic training examination shall test the applicant's knowledge of basic clinical sciences as they relate to athletic training and athletic training theory, practice and other subjects the Board may deem useful to test the applicant's fitness to practice athletic training.

24 Del. C. 1953, § 2608; 50 Del. Laws, c. 367, § 1; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 13; 73 Del. Laws, c. 125, §§ 5, 6.;



§ 2609. Issuance of license or registration

The Board shall issue a license to each physical therapist applicant or issue a registration certificate to each physical therapist assistant applicant or athletic trainer applicant who satisfies the requirements for licensure or registration set forth in this chapter and rules and regulations promulgated hereunder and who is not disqualified to be licensed or registered by operation of § 2615 of this title.

24 Del. C. 1953, § 2609; 50 Del. Laws, c. 367, § 1; 58 Del. Laws, c. 330, § 4; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 14.;



§ 2610. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure, in good standing, in another State, the District of Columbia or territory of the United States, and who, in addition:

(1) Meets the criteria for current licensure in good standing as defined in § 2606(a)(4)-(6) of this title; and

(2) Has received the passing score on the national examination, administered or designated by the Board, for practice as a physical therapist, physical therapy assistant or athletic trainer.

(b) In addition to meeting the requirements of § 2606(a)(4)-(6) of this title, foreign-trained applicants must also meet the requirements of § 2606(b) of this title.

(c) In the event a physical therapist, physical therapy assistant or athletic trainer, who previously was licensed in Delaware and who has let his or her license lapse, is applying for licensure under this subsection, the Board shall grant a license to such applicant, subject to subsection (a) of this section and completion of continuing education requirements, upon payment of the appropriate fee and on submission of a written application on forms provided by the Board.

24 Del. C. 1953, § 2610; 50 Del. Laws, c. 367, § 1; 58 Del. Laws, c. 330, § 5; 60 Del. Laws, c. 679, § 3; 62 Del. Laws, c. 372, § 2; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 15; 70 Del. Law, c. 186, § 1; 71 Del. Laws, c. 291, § 2; 75 Del. Laws, c. 436, § 28.;



§ 2611. Temporary license or registration

(a) Upon submission of a written application on forms provided by the Board, the Board may issue a temporary license or a temporary certificate of registration to a person who has applied for licensure or registration under §§ 2605 and 2606 of this title and who, in the judgment of the Board, is eligible to take the examination provided for in § 2608 of this title. In the case of physical therapists, physical therapist assistants or athletic trainers, such temporary licensure or registration may be available to an applicant only with respect to the applicant's first application for licensure. In the case of physical therapists and physical therapist assistants, the applicant may use the temporary licensure or registration only while under the direct supervision of a licensed physical therapist. In a clinical setting, the athletic trainer applicant may use the temporary licensure or registration only while under the direct supervision of a licensed physical therapist. In a nonclinical setting, the athletic trainer applicant may use the temporary licensure or registration only while under the direct supervision of a licensed athletic trainer. Such temporary license or registration shall expire automatically upon the failure of a licensure or registration examination and upon such expiration, the temporary license or registration shall be surrendered to the Board and may not be renewed. In all other cases, a temporary license may be renewed only once.

(b) Upon payment to the Board of a fee and the submission of a written application on forms provided by it the Board, at its discretion, may issue a temporary license to practice physical therapy in this State, without examination, to a person requesting endorsement or who provides evidence to the Board that such person is in this State on a temporary basis to exist in a medical emergency or to engage in a special project or teaching assignment relating to physical therapy practice. Such temporary license shall expire at a time determined by the Board; however, such temporary license shall not be issued for a period of more than 1 year.

24 Del. C. 1953, § 2611; 50 Del. Laws, c. 367, § 1; 60 Del. Laws, c. 679, § 4; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 16; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 125, §§ 7, 8.;



§ 2612. Practice, referral, and consultation

(a) A licensed physical therapist may enter a case for the purpose of consultation, evaluation or treatment of an individual as it relates to the individual's need for physical therapy services, with or without a referral by a licensed medical or osteopathic physician; provided, however, that a physical therapist shall refer the individual to another health practitioner if symptoms are present for which treatment is outside the scope of the physical therapist's knowledge. A physical therapist may treat an individual without a referral up to 30 days after which time a physician must be consulted. Physical therapy treatment of any individual shall be administered only by a licensed physical therapist. This chapter shall not prohibit physicians licensed to practice medicine and surgery, chiropractic physicians, podiatrists, dentists and nurses licensed under this title from performing any physical or therapeutic modalities within the scope of their respective practices. Treatment by a physical therapist may also occur based on a referral from, or in consultation with, any licensed health practitioner, who has been granted prescriptive authority for a condition within the scope of their respective practices.

(b) Any person licensed under this chapter as an athletic trainer shall not treat any person by athletic training or otherwise, except after a physician's referral or an evaluation by the supervising physical therapist, first aid excluded. Any person licensed under this chapter as an athletic trainer will require a referral for treatment and/or rehabilitation of injuries other than treatment of minor sprains, strains and contusions, first aid excluded. Treatment by an athletic trainer may occur based on a referral from, or in consultation with, any licensed health practitioner who has been granted prescriptive authority for a condition within the scope of their respective practices. An athletic trainer shall refer an individual to another licensed health practitioner if symptoms are present for which athletic training is contra-indicated or which are indicative of conditions for which treatment is outside the scope of the athletic trainer's knowledge.

64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 17; 69 Del. Laws, c. 164, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 125, §§ 9, 10; 74 Del. Laws, c. 381, § 6.;



§ 2613. False representation of professional title

It shall be unlawful for any person, or for any business entity, its employees, agents or representatives to use in connection with its name or business activity the words "physical therapy," "physical therapist," "physiotherapy," "physiotherapist," "physio-hydrotherapist," "registered physical therapist," "licensed physical therapist," "physical therapist assistant," "athletic training," "athletic trainer," "trainer," "certified athletic trainer," "licensed athletic trainer," the letters "PT," "LPT," "DPT," "RPT," "PTA," "AT," "LAT," or any words, letters, abbreviations or insignia indicating or implying directly or indirectly physical therapy services or athletic training services or to bill for physical therapy or athletic training unless such services are provided by a physical therapist or athletic trainer licensed and practicing in accordance with this chapter.

64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 18; 75 Del. Laws, c. 398, §§ 1, 2.;



§ 2614. Use of professional title

(a) Any person who holds a license pursuant to this chapter may use the word "physical therapist" or the letters "PT" in connection with the person's name or place of business to denote licensure hereunder. Any person who holds a license pursuant to this chapter as a physical therapist assistant may use the words "physical therapist assistant" and may use the letters "PTA" in connection with the person's name to denote licensure hereunder.

(b) Any person who holds a license pursuant to this chapter as an athletic trainer may use the words "licensed athletic trainer" and may use the letters "LAT" in connection with the person's name to denote licensure hereunder.

64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 19; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 398, § 3.;



§ 2615. Rules and regulations; authorized services and acts

The Board shall have the power to adopt and revise rules and regulations governing physical therapist assistants, athletic trainers and other supportive personnel who assist the physical therapist in the physical therapist's practice or who otherwise provide acts or services of physical therapy in accordance with law. In the absence of standards established by the Board, nothing in this chapter shall be construed to prohibit services and acts relating to physical therapy rendered by the physical therapist who is acting in accordance with this chapter.

64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, § 20; 70 Del. Laws, c. 186, § 1.;



§ 2616. Grounds for refusal, suspension or revocation of license or registration; penalties for violations of chapter

(a) The Board, after due notice and hearing as provided in rules and regulations promulgated by the Board, may refuse to license or register any applicant or may refuse to renew the license or registration of any person or may suspend or revoke the license or registration of any licensed or registered person who:

(1) Practices physical therapy or acts as a physical therapist assistant or athletic trainer in violation of this chapter and rules and regulations promulgated thereunder;

(2) Attempts to or obtains licensure or registration by fraud or misrepresentation;

(3) Commits repeated acts of negligence or incompetence in the practice of physical therapy or acting as a physical therapist assistant or athletic trainer;

(4) Has been convicted of a crime that is substantially related to the practice of physical therapy or athletic training in the courts of this State or any other state, territory or country. "Conviction," as used in this paragraph, shall include a finding or verdict of guilt, an admission of guilt or a plea of nolo contendere;

(5) Habitually indulges in the use of narcotics or other habit forming drugs, or excessively indulges in the use of alcoholic liquors;

(6) Has had the license to practice physical therapy or registration or license to act as a physical therapist, physical therapist assistant or athletic trainer, revoked or suspended or has had other disciplinary action taken or an application for licensure or registration has been refused, revoked or suspended by the proper authorities of another state, territory or country;

(7) Has been guilty of unprofessional conduct as adopted in rules and regulations hereto. Unprofessional conduct shall include departure from or the failure to conform to the minimal standards of acceptable and prevailing physical therapy practice or athletic training practice, in which proceeding actual injury to a patient need not be established;

(8) Engages directly or indirectly in the division, transferring, assigning, rebating or refunding of fees received for professional services or who profits by means of a credit or other valuable consideration such as wages, an unearned commission, discount or gratuity with any person who referred a patient, or with any relative or business associate of the referring person. Nothing in this paragraph shall be construed as prohibiting the members of any regularly and properly organized business entity recognized by Delaware law and comprised of physical therapists or athletic trainers from making any division of their total fees among themselves as they determine by contract necessary to defray their joint operating costs. This paragraph shall not apply to physical therapist or athletic trainer positions currently held by physical therapists or athletic trainers employed by licensed medical and osteopathic physicians.

(b) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court in accordance with Chapter 101 of Title 29. Upon such appeal, the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

(c) Any person who is licensed or registered by the Board or who is an applicant for licensure or registration by the Board, against whom are preferred any of the charges for causing the revocation or suspension of a license or registration, shall be cited by the Board and shall after due notice have a hearing before the Board or before a hearing examiner as determined by the Board.

(d) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

24 Del. C. 1953, §§ 2613, 2615; 50 Del. Laws, c. 367, § 1; 64 Del. Laws, c. 192, § 1; 67 Del. Laws, c. 97, §§ 21-25; 68 Del. Laws, c. 71, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 125, § 11; 74 Del. Laws, c. 262, § 49; 79 Del. Laws, c. 213, § 2.;



§ 2617. Fees and revenues

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year, the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each service or activity, the appropriate Board fees for the coming year. All fees and revenues received by the Board shall be paid to the State Treasurer promptly after receipt and shall be credited to the General Fund of the State in accordance with Chapter 61 of Title 29.

24 Del. C. 1953, § 2616; 53 Del. Laws, c. 108, § 30; 64 Del. Laws, c. 192, § 1; 65 Del. Laws, c. 380, § 3; 73 Del. Laws, c. 125, § 12.;



§ 2618. Penalties and jurisdiction

(a) Where the Board has determined that a person is engaged in a practice regulated by this chapter without having lawfully obtained a license or registration, or that a person previously licensed or registered under this chapter is engaged in a practice regulated by this chapter notwithstanding that the person's license or registration has been suspended or revoked, the Board shall make complaint to the Attorney General and may issue a cease and desist order. The complaint and/or order shall include all evidence known to, or in the possession of the Board.

(b) Whoever violates this chapter or a cease and desist order issued by the Board shall be fined not less than $100 nor more than $1,000. Each day a violation continues shall constitute a separate offense.

(c)(1) Justices of the peace in the county in which the offense is alleged to have occurred shall have jurisdiction over any violation of this chapter.

(2) Any person convicted of any such offense before a Justice of the Peace may appeal to the Court of Common Pleas in the county in which the conviction was had upon giving bond in the sum of $200 to the State with surety satisfactory to such Justice, provided the appeal is taken and bond given within 7 days from the time of the conviction.

(d) A violation of this chapter shall be cause for revocation of any license issued thereunder, notwithstanding that the same violation may constitute a misdemeanor or felony.

68 Del. Laws, c. 71, § 3; 69 Del. Laws, c. 423, § 24; 70 Del. Laws, c. 186, § 1.;



§ 2619. Treatment or examination of minors

(a) A parent, guardian or other caretaker, or an adult staff member, shall be present when a person licensed to practice physical therapy or athletic training under this chapter provides treatment to a minor patient involving the inspection, palpation, or treatment of the female breasts, or female or male genitalia or rectum, regardless of sex of the licensed person and patient, except when rendering care during an emergency. When using an adult staff member to observe the treatment or examination, the adult staff member shall be of the same gender as the patient when practicable. The minor patient may decline the presence of a third person only with consent of a parent, guardian or other caretaker. The minor patient may request private consultation with the person licensed to practice physical therapy or athletic training without the presence of a third person after the physical examination.

(b) When a minor patient's evaluation or treatment requires inspection or palpation involving the female breasts, or female or male genitalia or rectum, a person licensed to practice physical therapy or athletic training under this chapter shall provide notice to the person providing consent to treatment of the rights under this section. The notice shall be provided in written form or be conspicuously posted in a manner in which minor patients and their parent, guardian or other caretaker are made aware of the notice. In circumstances in which the posting or the provision of the written notice would not convey the right to have a chaperone present, the person licensed to practice physical therapy or athletic training shall use and document another means to ensure that the person understands the right under this section.

(c) For the purposes of this section, "minor" is defined as a person 15 years of age or younger, "adult staff member" is defined as a person 18 years of age or older who is acting under the direction of the licensed person or the employer of the licensed person or who is otherwise licensed under this chapter.

(d) The person licensed under this chapter that provides treatment to a minor pursuant to this section shall, contemporaneously with such treatment, note in the child's medical record the name of each person present when such treatment is being provided.

79 Del. Laws, c. 169, § 7; 70 Del. Laws, c. 186, § 1.;






CHAPTER 27. PROFESSIONAL LAND SURVEYORS

Subchapter I Board Of Professional Land Surveyors

§ 2701. Objectives

The primary objective of the Board of Professional Land Surveyors, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners.

72 Del. Laws, c. 265, § 1.;



§ 2702. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Professional Land Surveyors established in this chapter.

(2) "Division" shall mean the State Division of Professional Regulation.

(3) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs a person's ability to perform the work of a professional land surveyor.

(4) "Person" shall mean a corporation, company, association and partnership, as well as an individual.

(5) "Practice of land surveying" shall mean professional services or work involving special knowledge and application of the principles of mathematics and related sciences and the relevant requirement of law in connection with the use and development of land, as described herein:

a. The act of measuring, locating, establishing or reestablishing corners, lines, boundaries, angles, elevations, contours and natural and manmade features in the air, on the surface or subsurface of the earth, within underground workings and on the beds or surface of bodies of water for the purpose of determining or establishing facts of size, area, shape, topography, tidal datum planes, legal or geodetic location or relocation and orientation of improved or unimproved real property and appurtenances thereto;

b. The horizontal and vertical control for aerial surveys and photogrammetric compilation; Global Positioning System Surveying (GPS), as related to boundary surveying and as defined as determining the horizontal and vertical location of an object on the earth's surface with respect to the center of the earth by observing satellites with equipment capable of acquiring, analyzing and managing the data collected; polaris and solar observations for the determination of the true azimuth; the monumentation and remonumentation of boundaries of land, divisions of land, tracts, parcels and lots; the measurement and preparation of plans showing existing improvements after construction; the layout of proposed improvements and the preparation of descriptions and plans for use in legal instruments of conveyance of real property and property rights; and

c. The design, preparation and furnishing of subdivision plans, land development plans, sedimentation and erosion control plans, grading plans, condominium plans, record plats and horizontal alignments, and profiles and typical sections for roads, streets, utilities, sanitary sewers and storm drainage systems. This shall not be construed so as to permit the professional land surveyor to include the design of sewage disposal stations, lift stations, commercial and industrial buildings, pumping stations and bridges, or to prepare plans for the construction of engineering and architectural projects.

(6) "Professional land surveyor" shall mean an individual who holds a valid license to practice land surveying under this chapter, and in addition:

a. Is a professional specialist in the technique of measuring land;

b. Is educated in the principles of mathematics and related sciences;

c. Is experienced in the application of the principles of mathematics and the related sciences;

d. Understands the relevant requirements of law for the presentation of adequate evidence relating to property descriptions and the surveying of real property.

(7) "Responsible charge" shall mean the direct control and personal direction of the investigation, operation and execution of land surveying work requiring initiative, and professional skill and independent judgment as a party chief or survey manager.

(8) "State" shall mean the State of Delaware.

(9) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of land surveying.

(10) "Surveyor intern" shall mean an individual who has qualified for, taken, and has passed the written standardized national examination developed by the national professional association in the fundamentals of surveying.

43 Del. Laws, c. 286, § 2; 24 Del. C. 1953, § 2701; 56 Del. Laws, c. 368; 58 Del. Laws, c. 501, § 2; 60 Del. Laws, c. 275, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 74 Del. Laws, c. 262, § 50; 76 Del. Laws, c. 170, § 1.;



§ 2703. Board of Professional Land Surveyors; appointments; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Professional Land Surveyors that shall administer and enforce this chapter.

(b) The Board shall consist of 7 members appointed by the Governor, who are residents of this state: Four shall be land surveyors licensed under this chapter, at least 1 of whom, but not more than 2, shall be appointed from each county of this State; and 3 public members. The public members shall not be, nor ever have been, land surveyors, nor members of the immediate family of a land surveyor; shall not have been employed by a land surveyor; shall not have a material interest in the providing of goods and services to land surveyors; nor have been engaged in an activity directly related to land surveying. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor. Persons who are members of the Board on February 4, 2000, shall complete their terms.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period shall again be appointed to the Board until an interim period of at least 1 year has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of land surveyors; this includes a prohibition against serving as head of the professional association's Political Action Committee (PAC).

(h) The provisions of Chapter 58, Title 29 of the Delaware Code shall apply to all members of the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings or fails to attend at least half of all regular business meetings during any calendar year shall be deemed to have resigned that member's appointment. The Director of the Division shall have the responsibility to enforce this provision. Upon the determination by the Director that a vacancy exists due to this provision, the Governor may appoint a new member as provided in subsection (c) of this section.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division policy, and in addition shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

43 Del. Laws, c. 286, §§ 3, 4, 6; 24 Del. C. 1953, § 2702; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 1; 63 Del. Laws, c. 101, §§ 1, 2; 67 Del. Laws, c. 366, § 9; 67 Del. Laws, c. 368, § 15; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 78 Del. Laws, c. 140, § 1.;



§ 2704. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year and at such times, as the Chair deems necessary or at the request of a majority of the Board members.

(b) The Board shall elect annually from its members a chair, vice chair and secretary. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms. In the event of a vacancy in 1 of the offices, a replacement shall be elected at the next Board meeting.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of 4 members of the Board.

(d) Minutes of all meetings shall be recorded, and the Division of Professional Regulation shall maintain copies. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The person requesting it shall incur the expense of preparing any transcript.

43 Del. Laws, c. 286, § 7; 24 Del. C. 1953, § 2705; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 1; 67 Del. Laws, c. 366, § 10; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1.;



§ 2705. Records

The Division of Professional Regulation shall keep a register of all approved applications for license as a land surveyor and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

43 Del. Laws, c. 286, § 10; 24 Del. C. 1953, § 2708; 58 Del. Laws, c. 501, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1.;



§ 2706. Powers and duties

(a) The Board of Professional Land Surveyors shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act of this State [Chapter 101 of Title 29]. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Designate the application form to be used by all applicants and process all applications;

(3) Designate a written, standardized, national examination prepared by either the national professional association or by a recognized national testing service and approved by the Division, to be taken by all persons applying for licensure; the national examination shall be taken by all persons applying for licensure, except applicants who qualify for licensure by reciprocity;

(4) Designate a written, 2-hour examination on drainage and the Delaware law, prepared by an independent testing agency and approved by the Director of the Division. All persons applying for licensure, including those applicants for licensure by reciprocity, shall take the examination on drainage and Delaware law;

(5) Adopt the administration, grading procedures and passing score set by the national professional association or testing service;

(6) Evaluate the credentials of all persons applying for a license to practice land surveying in Delaware in order to determine whether such persons meet the qualifications for licensing set forth in this chapter.

(7) Grant licenses to and renew licenses of all persons who meet the qualifications for licensure and/or renewal of licenses;

(8) Establish by rule and regulation continuing education standards required for license renewal;

(9) Evaluate certified records to determine whether an applicant for licensure who has been previously licensed, certified or registered in another jurisdiction to practice land surveying has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses.

(10) Refer all complaints from licensees and the public concerning professional land surveyors or concerning practices of the Board or of the profession to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29 and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(11) Conduct hearings and issue orders in accordance with procedures established pursuant to the Administrative Procedures Act (Chapter 101 of Title 29);

(12) Where it has been determined after a disciplinary hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(b) The Board shall adopt and have an official seal, which shall be affixed to each certificate issued.

(c) The Board may establish minimum technical or general standards to regulate the practice of land surveying within the State and may establish minimum requirements for the continuing education of registrants.

(d) Any member of the Board may administer oaths or affirmations to witnesses appearing before the Board.

(e) In carrying into effect this chapter, the Board, under the hand of its Chairperson and the seal of the Board, may subpoena witnesses and compel their attendance and also may require the submission of books, papers, documents or other pertinent data in any disciplinary matter or in any case wherever a violation of this chapter is alleged. Upon failure or refusal to comply with any such order of the Board or upon failure to honor its subpoena as herein provided, the Board may present its petition to the Superior Court setting forth the facts. Thereupon the Court shall, in a proper case, issue its subpoena to such person, requiring attendance and testimony before such Court and the submission of such books, papers, documents or other pertinent data as may be deemed necessary and pertinent by the Board. Any person failing or refusing to obey the subpoena or order of the Court may be proceeded against in the same manner as for refusal to obey any other subpoena or order of the Superior Court.

(f) The amount to be charged for each fee imposed under this chapter shall approximately and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity; but no fee shall be charged for an activity not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other state agency acting on its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure biennium.

(g) The Board of Professional Land Surveyors shall promulgate regulations identifying those crimes which are substantially related to the practice of land surveying.

43 Del. Laws, c. 286, § 8; 24 Del. C. 1953, § 2706; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 1; 63 Del. Laws, c. 101, § 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 74 Del. Laws, c. 262, § 51; 75 Del. Laws, c. 327, § 1; 75 Del. Laws, c. 373, § 1.;






Subchapter II License

§ 2707. License required

(a) No person shall engage in the practice of land surveying or hold himself or herself out to the public in this State as being qualified to practice land surveying or use in connection with that person's name or otherwise assume or use any title or description conveying or tending to convey the impression that the person is qualified to practice land surveying, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as a land surveyor in this State has expired or been suspended or revoked, it shall be unlawful for the person to practice land surveying in this State.

43 Del. Laws, c. 286, § 1; 24 Del. C. 1953, § 2721; 58 Del. Laws, c. 501, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1.;



§ 2708. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1)a. Applying for licensure as a surveyor intern has satisfied 1 of the following requirements:

1. Is a college senior or a graduate of a surveying program of 4 years or more; or

2. Is a graduate of a 4-year or more program as acceptable to the Board and has had at least 2 years of combined office and field experience in responsible charge of land surveying projects performed under the direct supervision of a professional land surveyor in the active practice of land surveying. The required experience shall not be achieved concurrently with the education requirement; or

3. Is a graduate of a surveying program of 2 years or more and has had at least 2 years of combined office and field experience in responsible charge of land surveying projects performed under the direct supervision of a professional land surveyor in the active practice of land surveying. The required experience shall not be achieved concurrently with the education requirement; or

4. Has 5.5 years of experience under the direct supervision of a professional land surveyor in the active practice of land surveying and has obtained Level IV Survey Technician Certification established by the National Society of Professional Surveyors — American Congress on Surveying and Mapping or similar certification acceptable to the Board.

b. Applying for licensure as a professional land surveyor has served as a surveyor intern with a specific record of 4 years, as said intern, of combined office and field experience in responsible charge of land surveying projects performed under the direct supervision of a professional land surveyor in the active practice of land surveying.

c. When calculating the years of experience for licensure under this chapter, the work performed under the direct supervision of a property line surveyor licensed under the Maryland Code, or by a surveyor licensed under equivalent provisions of other states, shall be considered as equivalent to work performed under the direct supervision of a professional land surveyor in Delaware.

(2) Professional land surveyors shall have achieved the passing score on the written standardized national examination developed by the national professional association in the principles of surveying and the written 2 hour examination on drainage and Delaware law. Surveyor interns shall have achieved a passing score on the written standardized national examination developed by the national professional association in the fundamentals of surveying; a college senior must show proof of graduation prior to issuance of a license as a surveyor intern.

(3) Shall have paid the appropriate fee or fees as established by the Division of Professional Regulation.

(4) Shall not have been the recipient of any administrative penalties regarding that person's practice of land surveying, including, but not limited to, fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), or probationary limitations, and/or has not entered into any "consent agreements" that contain conditions placed by a Board on that person's professional conduct and practice, including any voluntary surrender of a license. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure.

(5) Shall not have any impairment related to drugs and/or alcohol that would limit the applicant's ability to undertake the practice of land surveying in a manner consistent with the safety of the public.

(6) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense the circumstances of which substantially relate to the practice of land surveying. Applicants who have criminal conviction records or pending criminal charges shall request appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to the practice of land surveying. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6) of this section, if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing professional land surveying in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(7) Shall not have engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter and has no disciplinary proceedings or unresolved complaints pending against that person in any jurisdiction where the applicant has previously been or currently is licensed or registered as a land surveyor.

(b) Where the Board has found to its satisfaction that an application has been intentionally fraudulent or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, has imposed higher or different standards for that person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court. The appeal shall be treated as an appeal of an administrative agency decision pursuant to the Administrative Procedures Act, Chapter 101, Title 29.

43 Del. Laws, c. 286, § 12; 24 Del. C. 1953, § 2722; 57 Del. Laws, c. 423; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 74 Del. Laws, c. 262, § 52; 75 Del. Laws, c. 327, §§ 2-4; 75 Del. Laws, c. 436, § 29; 76 Del. Laws, c. 170, §§ 2-5; 77 Del. Laws, c. 199, § 20; 78 Del. Laws, c. 44, §§ 40, 41.;



§ 2709. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in good standing in another state, the District of Columbia, or territory of the United States whose standards for licensure are substantially similar to those of this State and who meets the following criteria:

(1) That applicant's license is in good standing as defined in §2708(a)(3), (4), (5) and (6) of this title; and

(2) Has achieved the passing score on the 2-hour written examination on drainage and the Delaware law.

(b) An applicant who is licensed or registered in a state whose standards are not substantially similar to those of this State shall have practiced for a minimum of 5 years after licensure; provided, however, that the applicant meets all other qualifications for reciprocity in this section.

43 Del. Laws, c. 286, § 13; 24 Del. C. 1953, § 2724; 53 Del. Laws, c. 108, § 31; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 2; 65 Del. Laws, c. 222, § 2; 70 Del. Law, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 75 Del. Laws, c. 436, § 30.;



§ 2710. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the coming licensure biennium.

72 Del. Laws, c. 265, § 1.;



§ 2711. Issuance and renewal of licenses

The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a land surveyor and who pays the fee established under § 2710 of this title.

Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by the Board.

The Division or its designee shall notify every licensee of the date of expiration of license and the amount of the fee that shall be required for renewal at least 1 month prior to the expiration thereof. Failure to give or receive such notice shall not prevent the license from becoming invalid after its expiration date.

The Board, in its rules and regulations, shall determine the period of time within which a professional land surveyor may still renew license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date. The Board shall charge a late fee equivalent to twice the sum of the unpaid renewal fee.

43 Del. Laws, c. 286, § 16; 24 Del. C. 1953, § 2729; 53 Del. Laws, c. 108, § 33; 57 Del. Laws, c. 609, § 3; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 2; 63 Del. Laws, c. 217, § 1; 65 Del. Laws, c. 222, § 3; 68 Del. Laws, c. 232, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 75 Del. Laws, c. 327, § 5; 76 Del. Laws, c. 170, § 7.;



§ 2712. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 2714 of this title after a hearing, the Board finds that the land surveyor:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a land surveyor; has impersonated another person holding a license or registration or allowed another person to use that land surveyor's license, or aided or abetted a person not licensed as a land surveyor to represent himself or herself as a land surveyor;

(2) Has been convicted of a crime that is substantially related to the practice of land surveying; a copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor;

(3) Has excessively used or abused drugs;

(4) Has engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities;

(5) Has engaged in illegal, incompetent or grossly negligent conduct in the practice of land surveying;

(6) Has violated a lawful provision of this chapter or any lawful regulation established thereunder;

(7) Has had that land surveyor's license, certification or registration as a land surveyor suspended or revoked or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a land surveyor in this State shall be deemed to have given consent to the release of this information by the Board or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(8) Has failed to notify the Board that the land surveyor's license or registration as a land surveyor in another state has been subject to discipline or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof; or

(9) While acting as a supervising land surveyor, has failed to supervise and take reasonable steps to see that unlicensed persons acting under the supervising land surveyor's direction or control perform services responsibly, competently and ethically, in accordance with rules and regulations established by the Board. Supervising land surveyors shall be subject to disciplinary action for any acts or offenses which are grounds for such action when such acts or offenses are undertaken by unlicensed persons acting under the supervising land surveyor's direction or control; or

(10) Has practiced or offered to practice as a land surveyor when the practitioner's license has expired or lapsed.

(b) Subject to the provisions of this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board and no practitioner's right to practice land surveying shall be limited by the Board until such practitioner has been given notice and an opportunity to be heard in accordance with the Administrative Procedures Act.

43 Del. Laws, c. 286, § 20; 24 Del. C. 1953, § 2730; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 5; 63 Del. Laws, c. 101, §§ 6-8; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 74 Del. Laws, c. 262, § 53; 75 Del. Laws, c. 327, § 6; 76 Del. Laws, c. 170, § 6.;



§ 2713. Complaints

(a) All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual is engaging in the practice of land surveying or is using the title land surveyor and is not licensed under the laws of this State, the Board shall apply to the Office of the Attorney General to issue a cease and desist order.

43 Del. Laws, c. 286, § 19; 24 Del. C. 1953, § 2728; 53 Del. Laws, c. 108, § 32; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 2; 63 Del. Laws, c. 101, § 5; 72 Del. Laws, c. 265, § 1.;



§ 2714. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 or more of the conditions or violations set forth in § 2712 of this chapter applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand.

(2) Censure a practitioner.

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board.

(4) Suspend any practitioner's license.

(5) Revoke any practitioner's license.

(6) Impose a monetary penalty not to exceed $5,000 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies that required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) As a condition of reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

43 Del. Laws, c. 286, § 20; 24 Del. C. 1953, § 2730; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 5; 63 Del. Laws, c. 101, §§ 6-8; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 77 Del. Laws, c. 111, § 2; 79 Del. Laws, c. 213, § 2.;



§ 2715. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29 alleging violation of § 2714 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal, without use of rules of evidence. If the Board finds by a majority vote of all members that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, that practitioner may appeal the Board's decision to the Superior Court within 30 days of service or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

43 Del. Laws, c. 286, § 20; 24 Del. C. 1953, § 2730; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 5; 63 Del. Laws, c. 101, §§ 6-8; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1.;



§ 2716. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license or removal from probationary status, the Board may reinstate such license if after a hearing the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Applicants for reinstatement shall pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(c) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge shall be made for such issuance.

43 Del. Laws, c. 286, § 20; 24 Del. C. 1953, § 2731; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 2; 72 Del. Laws, c. 265, § 1.;



§ 2717. Penalty

A person not currently licensed under this chapter as a land surveyor, when guilty of engaging in the practice of land surveying, or using in connection with that person's name or otherwise assuming or using any title or description conveying or tending to convey the impression that the person is qualified to practice land surveying, such offender shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 or more than $1000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1000 or more than $2000 for each offense. Justice of the Peace Court shall have jurisdiction over all violations of this chapter.

43 Del. Laws, c. 286, § 21; 24 Del. C. 1953, § 2735; 58 Del. Laws, c. 501, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 75 Del. Laws, c. 373, § 2.;






Subchapter III Other Provisions

§ 2718. Applicability of chapter

Nothing in this chapter shall be construed as preventing or restricting the practice, services, or activities of:

(1) Any person or persons licensed to practice engineering or architecture in Delaware;

(2) Any person or persons engaged solely in the teaching of land surveying or courses related to land surveying;

(3) Any employee of the United States government while engaged in the practice of land surveying for said government within this State;

(4) Any person or persons engaged in the practice of land surveying under the direct supervision of a professional land surveyor who is licensed in this State and who assumes responsibility for the activities of the unlicensed person or persons.

43 Del. Laws, c. 286, § 22; 24 Del. C. 1953, § 2733; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 2; 63 Del. Laws, c. 101, § 10; 72 Del. Laws, c. 265, § 1.;



§ 2719. Seal

Every land surveyor licensed in this State shall have a seal of a design authorized by the Board by regulation and which bears the professional land surveyor's name. All technical submissions prepared by such land surveyor, or under that land surveyor's direct supervision, shall be stamped with the impression of the professional land surveyor's seal. No professional land surveyor shall impress that land surveyor's seal on any technical submission unless it has been prepared under that land surveyor's direct supervision.

43 Del. Laws, c. 286, § 15; 24 Del. C. 1953, § 2726; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 4; 63 Del. Laws, c. 101, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 265, § 1; 75 Del. Laws, c. 327, § 7.;



§ 2720. Public works

Neither this State, nor any of its political subdivisions, such as counties, incorporated cities and towns, or other political entities or legally constituted boards, commissions, or authorities, or officials, or employees thereof, shall permit the commencement or continuance of any public work involving land surveying unless the field surveying shall be directly supervised by, and all drawings and documents as a result thereof, shall be prepared or certified by, a professional land surveyor licensed under this chapter, or a person authorized under Chapter 28 of this title to practice professional engineering in this State.

43 Del. Laws, c. 286, § 18; 24 Del. C. 1953, § 2734; 58 Del. Laws, c. 501, § 2; 61 Del. Laws, c. 434, § 6; 72 Del. Laws, c. 265, § 1.;



§ 2721. Counseling; letter of concern

(a) The Board may determine after an investigation that a violation of this chapter or of the rules and regulations enacted pursuant to this chapter which warrants formal disciplinary action has not occurred, but that an act or omission of the licensee is a matter of concern and that the licensee's practice may be improved if made aware of the concern. The Board Chair, with the concurrence of the Board, may issue a nondisciplinary, confidential letter of concern regarding the licensee's act or omission.

(b) If a person licensed to practice land surveying receives a total of 3 letters of concern and/or letters of counseling pursuant to this section, the Board may reasonably require a formal assessment of professional competency to assess the licensee's ability in order to protect the health and safety of the public.

76 Del. Laws, c. 170, § 8; 70 Del. Laws, c. 186, § 1.;



§ 2722. Certificate of authorization

(a) A professional land surveying corporation or partnership must have a certificate of authorization in order to practice, or offer to practice, land surveying as defined in this chapter.

(b) The practice of or offer to practice land surveying for the public by a professional land surveying corporation or partnership which has been issued a certificate of authorization is permitted, provided that 1 of the officers or 1 of the employees of the said land surveying corporation or partnership:

(1) Is designated as being in responsible charge of the land surveying activities and surveying decisions of the said corporation or partnership; and

(2) Is a licensee.

(c) All personnel of any such land surveying corporation or partnership who practice land surveying on its behalf shall be licensees. The requirements of this chapter shall not prevent a land surveying partnership or corporation and its employees from performing surveying services for the said land surveying partnership or corporation or its subsidiaries or for affiliated corporations.

(d) A land surveying corporation or partnership desiring a certificate of authorization shall file with the Board and the Division an application listing the names and addresses of all officers, board members and principals of the land surveying corporation or partnership and also of any licensee who shall be in responsible charge of the practice of land surveying through the said corporation or partnership, together with any other information required by the Division. The same information must accompany the biennial renewal fee. In the event there shall be a change in any of these persons during that biennial period, such change shall be filed with the Division within 30 days after the effective date of such change. If all the requirements of this section are met, the Board shall issue a certificate of authorization to such land surveying corporation or partnership, and such land surveying corporation or partnership shall be authorized to contract for and to collect fees for furnishing surveying services.

(e) The Board may refuse or reject an applicant if, after a hearing, the Board finds that the applicant has practiced surveying without being authorized under this section. Notwithstanding such a finding, the Board may allow licensure of such applicant if the applicant presents to the Board suitable evidence of reform.

(f) No such land surveying corporation or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of compliance with the provisions of this section, nor shall any individual practicing land surveying be relieved of responsibility for surveying services performed by reason of employment or relationship with such corporation or partnership.

(g) Applicants for a certificate of authorization must comply with the applicable state tax laws of Chapter 23 of Title 30. Proof of such compliance is required by the Division prior to the issuance of a certificate of authorization.

(h) A licensee who practices, or offers to practice, surveying under a name other than that person's licensed name is required to obtain a certificate of authorization, or to practice under a certificate of authorization.

77 Del. Laws, c. 111, § 1.;









CHAPTER 28. PROFESSIONAL ENGINEERS

§ 2801. Short title

This chapter shall be known and may be cited as the "Delaware Professional Engineers Act."

24 Del. C. 1953, § 2802; 58 Del. Laws, c. 501, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2802. Declaration of purpose; unlawful practice

In order to safeguard life, health, and property and to promote the public welfare, the practice of engineering in this State is hereby declared to be subject to regulation in the public interest. It shall be unlawful for any person to practice or to offer to practice engineering in this State; to use in connection with such person's name, by verbal claim, sign, advertisement, letterhead, card or to in any other way, represent himself or herself to be an engineer, a professional engineer or through the use of some other title imply that such person is a professional engineer licensed under this chapter; or to advertise any title or description tending to convey the impression that such person is a professional engineer unless such person has been duly licensed, authorized or exempted under this chapter. The right to engage in the practice of engineering shall be deemed a personal right based on the qualifications of the individual as evidenced by such person's certificate of licensure, which shall not be transferable.

24 Del. C. 1953, § 2801; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 124, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 267, § 1.;

§ 2802A Exemption for expert testimony.

Nothing in § 2802 of this title shall be construed as prohibiting an otherwise qualified engineer, duly licensed under the laws of a state other than Delaware, from offering expert testimony in any action or proceeding in the courts of this State, consistent with the requirements of Delaware Uniform Rule of Evidence 702.

76 Del. Laws, c. 155, § 1.;



§ 2802A. Exemption for expert testimony

Nothing in § 2802 of this title shall be construed as prohibiting an otherwise qualified engineer, duly licensed under the laws of a state other than Delaware, from offering expert testimony in any action or proceeding in the courts of this State, consistent with the requirements of Delaware Uniform Rule of Evidence 702.

76 Del. Laws, c. 155, § 1.;



§ 2803. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meaning ascribed to them, except where the context clearly indicates a different meaning;

(1) "Active roster" shall mean the record of members, associate members, permittees and holders of a certificate of authorization.

(2) "Adjunct member" shall mean an adjunct member of the Association, as defined in § 2806(d) of this title.

(3) "Administrative order" means an order issued by an investigating committee, with the prior approval of the Council pursuant to § 2824(b)(1)g.1. of this title, which attempts to resolve a complaint of a violation under § 2823 of this title. Administrative orders become final 14 days from the day the order is received by the accused but only if there is positive proof of service, such as a signed return receipt or an affidavit of personal service.

(4) "Affiliate member" shall mean an affiliate member of the Association, as defined in § 2806(c) of this title.

(5) "Applicant" shall mean a person who applies to become licensed as a professional engineer, applies to become certified as engineer intern, applies to become an adjunct member of the association, or applies for a certificate of authorization or permit.

(6) "Associate member" shall mean an associate member of the Association, as defined in § 2806(b) of this title.

(7) "Association" shall mean the Delaware Association of Professional Engineers.

(8) "Bylaw" shall mean a bylaw of the Association.

(9) "Certificate of authorization" shall mean an authorization issued by the Council to engage in the practice of engineering.

(10) "Committee" shall mean a committee appointed by the Council.

(11) "Consent order" means a voluntary agreement between parties attempting resolution of a complaint of a violation under § 2823 of this title or a complaint of unlicensed practice under § 2825 of this title. To become a final order, a consent order must be approved by Council pursuant to § 2824(b)(1)g.2. of this title.

(12) "Continuing professional competency" shall mean and refer to compliance with or satisfaction of a published set of guidelines and requirements for the maintenance of professional competency in the practice of engineering.

(13) "Council" shall mean the Council of the Association.

(14) "Engineer" shall mean a person who, by reason of special knowledge and use of the mathematical, physical, and engineering sciences and the principles and methods of engineering analysis and design acquired by an engineering education, through graduation with a baccalaureate degree from a Council-approved 4-year educational program in engineering, in engineering technology or in science related to engineering, is qualified to begin the path to licensure.

(15) "Engineering corporations or partnerships" are corporations or partnerships who practice engineering to provide engineering services to the public.

(16) "Engineer intern" shall mean a person certified as an engineer intern by the Council.

(17) "Examination" shall mean any qualifying examination or examinations required by this chapter.

(18) "Hearing committee" means a committee of Council members to which the Council has delegated authority to adjudicate a complaint of a violation under § 2823 of this title or allegations of unlicensed practice under § 2825 of this title.

(19) "Investigating committee" means a committee of the Council to which the Council has delegated authority to investigate a complaint of a violation under § 2823 of this title or allegations of unlicensed practice under § 2825 of this title.

(20) "Licensed" means licensure as a professional engineer under this chapter.

(21) "Licensee" shall mean a person licensed as a professional engineer under this chapter.

(22) "Member" shall mean a member of the Association, as defined in § 2806(a) of this title.

(23) "Permit" shall mean a temporary privilege to practice engineering in the State granted to a qualified individual, corporation, or partnership by the Council.

(24) "Permittee" shall mean an individual, corporation or partnership holding a valid permit from the Association.

(25) "Practice of engineering" or "to practice engineering" includes any professional service performed for the general public such as consultation, investigation, evaluation, planning, design, or responsible supervision of construction or operation in connection with any public or private buildings, structures, utilities, machines, equipment, processes, works, or projects wherein the public welfare or the safeguarding of life, health or property is concerned or involved when such professional service requires the application of engineering principles and data, but it does not include the work ordinarily performed by persons who operate or maintain machinery or equipment, neither does it include engineering services performed by an employee of a firm or corporation that does not offer professional engineering services to the general public.

(26) "Professional engineer" shall mean a person who has been duly licensed as a professional engineer by the Council.

(27) "Responsible charge" means a professional engineer's supervision of, control over, and possession of detailed professional knowledge of an engineering work. A professional engineer is only considered to be in responsible charge of an engineering work if the professional engineer makes independent professional decisions regarding the engineering work without requiring instruction or approval from another authority and maintains control over those decisions by the professional engineer's physical presence at the location where the engineering work is performed or by electronic communication with the individual executing the engineering work.

(28) "Retired member" shall mean a person who has elected to claim retired status as defined in § 2806(g) of this title.

(29) "Substantially related" shall mean the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of engineering.

24 Del. C. 1953, § 2803; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 124, § 1; 65 Del. Laws, c. 336, § 1; 69 Del. Laws, c. 43, § 1; 69 Del. Laws, c. 412, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 51, § 4; 74 Del. Laws, c. 267, § 1; 76 Del. Laws, c. 291, §§ 1-6; 79 Del. Laws, c. 112, § 1.;



§ 2804. Delaware Association of Professional Engineers; objectives

There is hereby established the Delaware Association of Professional Engineers, an instrumentality of the State. The objectives of the Association and of this chapter are to regulate the practice of engineering, to provide for the registration of qualified persons as professional engineers and the certification of engineer interns, to define the terms "engineer," "professional engineer," "engineer intern" and "the practice of engineering," to create an organization to regulate the practice of engineering to provide and administer qualifying examinations and grant registration to qualified persons as professional engineers, to provide for the appointment and election of members to the governing body of this Association, to define the powers and duties of the Council, to set forth the minimum qualifications and other requirements for registration as a professional engineer, for certification as an engineer intern, the granting of a permit to practice engineering, and the granting of a certificate of authorization, to set rules for the establishment of fees, expiration requirements and renewal requirements, to establish continuing professional competency guidelines and requirements, and to provide for the enforcement of this chapter together with penalties for violations of the provisions of this chapter.

24 Del. C. 1953, § 2804; 58 Del. Laws, c. 501, § 1; 69 Del. Laws, c. 43, § 2; 79 Del. Laws, c. 112, § 1.;



§ 2805. Ownership and use of property

The Association may purchase, acquire, or receive by gift or bequest for the purposes of the Association and furtherance of its objectives, but for no other purposes or objectives, any real or personal property, and may sell, mortgage, lease, or otherwise dispose of any said property.

24 Del. C. 1953, § 2805; 58 Del. Laws, c. 501, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2806. Membership

(a) All persons licensed as professional engineers on July 7, 1972, or hereafter licensed as professional engineers and who are residents of or are employed in or have a place of business within the State, and who subscribe to the code of ethics in accordance with § 2816 of this title, are members of the Association. Members shall be entitled to vote as provided by this chapter.

(b) All other persons licensed as professional engineers, and who subscribe to the code of ethics in accordance with § 2816 of this title, are associate members of the Association and shall not be entitled to vote.

(c) All persons certified as engineer interns within the State on July 7, 1972, or who are hereafter certified as engineer interns, and who subscribe to the code of ethics in accordance with § 2816 of this title, are affiliate members of the Association and shall not be entitled to vote. Affiliate members may use the title "Engineer", "Engineer intern" or "E.I."

(d) All persons meeting the definition of engineer, as set forth in § 2803(14) of this title, and who subscribe to the code of ethics in accordance with § 2816 of this title, who are residents or employed in or have a place of business in the State, are adjunct members of the Association and shall not be entitled to vote. Adjunct members may use the title "Engineer."

(e) Fees. —

(1) All fees for licensure, membership and renewals shall be in accordance with the bylaws, as approved by the members in accordance with this chapter.

(2) All fees required under the provisions of this section shall be nonreturnable and nontransferable.

(3) Reinstatement fees for professional engineers and holders of certificates of authorization shall be required for return from the inactive roster to the active roster. Reinstatement fees shall be established by bylaw and shall include any unpaid supplemental levies assessed prior to removal from the active roster.

(4) The Council may, whenever the Association has incurred an operating deficit, make a supplemental levy in order to eliminate such deficit. Each member, associate member and each holder of a certificate of authorization shall be assessed in direct proportion to their rate of annual renewal and the total amount assessed shall be the amount of the deficit. Fractional assessments shall be raised to the next highest even dollar amount. The amount assessed against any person pursuant to this paragraph shall not exceed the annual renewal fee paid by such person under this chapter. Such supplemental levy shall be a debt against those assessed and shall be billed only at the time when the annual renewal fees are billed and must be paid within 3 months. Those failing to pay within 3 months shall be declared ineligible to practice engineering in the State and shall be removed from the active roster. Reinstatement will not be allowed until the reinstatement fee has been paid in full.

(f) Expiration and renewals. —

(1) Members, associate members, adjunct members, and holders of certificates of authorization shall be billed for renewal fees 60 days before expiration of the period for which fees have been paid. If fees are not paid by the expiration date, the member, associate member or holder of a certificate of authorization shall be declared ineligible to practice engineering in the State and shall be removed from the active roster.

(2) Any applicant, associate member, adjunct member, engineering corporation or partnership whose application is approved shall be billed for fees for the quarter-year in which approved and for any remaining full quarters in the Association's licensure period.

(3) Any member, associate member, or holder of certificate of authorization on the active roster who intends to withdraw from the practice of engineering in the State shall notify the Secretary of the Council in writing. That name will then be removed from the active roster and be placed in an inactive status file. That name may be reinstated to active status by a request for reinstatement, in writing, within 10 years of that removal from the active roster, to the Secretary of the Council, by payment of a reinstatement fee and by compliance with and satisfaction of the current continuing professional competency guidelines and requirements. After the expiration of the 10-year period, reinstatement may be obtained only by reapplying for licensure pursuant to § 2817 of this title or for a certificate of authorization pursuant to § 2821 of this title. Any member, associate member or holder of a certificate of authorization in inactive status shall be ineligible to practice engineering in the State.

(4) Any member, associate member, or holder of a certificate of authorization who has not given notice of withdrawal and whose name has been removed from the active roster because of a delinquency in payment of fees, may be reinstated upon petition to the Council within 2 years of the removal from the active roster and by payment of the reinstatement fees plus any delinquency fees. After the expiration of the 2-year period, reinstatement may be obtained only by reapplying for licensure pursuant to § 2817 of this title or for a certificate of authorization pursuant to § 2821 of this title.

(g) Any member, associate member or adjunct member in good standing on the active roster who intends to retire from the practice of engineering in the State shall notify the Secretary of the Council in writing on a form provided to such member by Council at such member's request. Following the filing of this form with the Secretary of Council, the member's name will be removed from the active roster and placed in a retired status file. Retired members shall still be required to pay their biennial membership fee but shall be exempted from any continuing professional competency requirements. Any member, associate member or adjunct member in retired status shall be ineligible to practice engineering in the State, however, a retired member shall be entitled to utilize the term "P.E. (ret.)" in any signature. After being placed on the retired status file, the retired member may not apply for reinstatement.

24 Del. C. 1953, § 2806; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 1; 69 Del. Laws, c. 43, §§ 3-8; 74 Del. Laws, c. 267, § 1; 76 Del. Laws, c. 291, §§ 7-9; 78 Del. Laws, c. 162, § 1; 79 Del. Laws, c. 112, § 1.;



§ 2807. Council of the Delaware Association of Professional Engineers

(a) There shall be a Council which will be the governing board of the Association. The Council shall consist of 15 voting members, 12 of whom shall be elected, and 3 of whom shall be appointed by the Governor. The immediate past president, if not an elected member of Council, shall be a nonvoting member of Council. A quorum of the Council shall be a majority of the seated members of the Council.

(b) The 12 elected members shall be elected and hold office on the basis of the following constituencies:

(1) One shall be from each of the following 5 engineering disciplines: civil, chemical, electrical, mechanical and any other;

(2) One shall be from each of the following fields of employment: government, industry, private consulting practice and education; and

(3) One shall be from each of the 3 counties: New Castle, Kent and Sussex.

(c) Of the 3 appointed members, 1 shall be from each of the 3 counties. New Castle, Kent and Sussex.

(d)(1) A person elected as a Council member shall, at the time of election, and during the term of office, be a citizen of the United States of America, a resident of the State, a member of the Association and be qualified to represent the constituency from which the person was elected.

(2) A person appointed as a Council member shall, at the time of appointment, and during the term of office, be a citizen of the United States of America and a resident of the State and of the county for which the appointment is designated.

(e) The term of office for members of Council shall, unless otherwise specified, be 4 years. A member of Council, whether appointed or elected, may not serve more than 2 consecutive terms on the Council.

(f) Three members of Council shall be elected each year for a 4-year term to fill vacancies in the field of discipline, field of employment and county of residence. Each Council vacancy will be designated by discipline, field of employment or county of residence in accordance with the constituency designation specified in subsection (b) of this section and each designated vacancy will be voted upon separately by members of the Association. A candidate for Council must announce at the time of nomination or petition the vacancy for which that candidate is seeking election and the candidate must be qualified by discipline, field of employment or residence to fill the vacancy for which that candidate is seeking election. For purposes of election, the candidate discipline shall be that shown on the roster, the field of employment shall be that held by the candidate and the county of residence shall be that of the candidate at the time of nomination or petition as well as at the time of election. The terms of office for Council members shall commence on September 1 of the year elected or appointed and shall expire on August 31, of the year ending the term.

24 Del. C. 1953, § 2807; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 2; 67 Del. Laws, c. 368, § 16; 68 Del. Laws, c. 24, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2808. Council election and appointment procedure

(a) The schedule for the election of the 12 elected members shall be as follows:

(1) Three members representing the constituencies of: Civil engineering, industry and New Castle County shall be elected in 1978 and every 4 years thereafter.

(2) Three members representing the constituencies of: electrical engineering, private consulting practice and Kent County shall be elected in 1979 and every 4 years thereafter.

(3) Three members representing the constituencies of: mechanical engineering, education and Sussex County shall be elected in 1980 and every 4 years thereafter.

(4) Three members representing the constituencies of: chemical engineering, government and any other engineering discipline not previously designated shall be elected in 1981 and every 4 years thereafter.

(b) The schedule for the appointment of the 3 appointed members shall be as follows:

(1) One member from New Castle County shall be appointed in 1994 and every 4 years thereafter.

(2) One member from Kent County shall be appointed in 1993 and every 4 years thereafter.

(3) One member from Sussex County shall be appointed in 1991 and every 4 years thereafter.

(c) All appointments to the Council shall be made by the Governor in accordance with the above schedule and with the requirements of § 2807 of this title. Each term of office of the appointed Council members shall expire on the date specified in the appointment, however, the Council member shall remain eligible to participate in Council proceedings unless and until replaced by the Governor.

(d) The 12 Council members shall be elected by members of the Association through the procedure determined by Council, including, without limitation, electronic voting. The members in contest for each elected Council position receiving a plurality of votes from those voting within the prescribed time for that Council position shall be declared elected to that Council position.

24 Del. C. 1953, § 2808; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 3; 66 Del. Laws, c. 56, § 12; 67 Del. Laws, c. 368, § 17; 68 Del. Laws, c. 24, § 2; 69 Del. Laws, c. 412, § 10; 74 Del. Laws, c. 267, § 1; 79 Del. Laws, c. 112, § 1.;



§ 2809. Annual election of officers

The President, Vice-President, Secretary and Treasurer of the Council shall be elected annually from among the Council members by vote of the Council. No Council President or Vice-President may serve more than 2 consecutive 1-year terms in office.

24 Del. C. 1953, § 2809; 58 Del. Laws, c. 501, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2810. Powers of the Council

(a) The Council, under the head of the Council President or the President's designee and seal of the Council, may issue subpoenas for named respondents, witnesses, documents, physical evidence or any other source of evidence needed during the investigation of the complaint and/or for a public hearing on the complaint and/or in a matter involving an application for licensure, the revocation of licensure, or practicing or offering to practice without licensure, or any other matter pursuant to the provisions of this chapter. If the party or person subpoenaed fails to comply, the Council may compel compliance with said subpoena by filing a motion to compel in the Superior Court which shall have jurisdiction. The Superior Court may order costs, attorney's fees and/or a civil fine not to exceed $5,000 if the motion to compel is granted.

(b) Any member of the Council may administer oaths or affirmations to witnesses appearing before the Council.

(c) The records of the Council shall be prima facie evidence of the proceedings of the Council set forth therein. A transcript thereof, duly certified by the Secretary of the Council under seal, shall be admissible in evidence with the same force and effect as if the original were produced.

(d) Except as provided for in § 2804 of this title the Council may not create or promulgate rules or regulations to extend, modify, or in any way supplement the provisions of this chapter governing the regulation or the practice of engineering or the qualification, certification, or licensure of engineers, professional engineers, or engineer interns.

(e) The Council may, in its sole discretion, delegate its authority to investigate allegations of licensee or applicant violations under § 2823 of this title or allegations of unlicensed practice under § 2825 of this title to an investigating committee.

(f) The Council may, in its sole discretion, delegate its authority to adjudicate allegations of licensee or applicant violations under § 2823 of this title or allegations of unlicensed practice under § 2825 of this title to a hearing committee in accordance with § 2824(b)(2) of this title.

24 Del. C. 1953, § 2810; 58 Del. Laws, c. 501, § 1; 69 Del. Laws, c. 412, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 93, § 1; 76 Del. Laws, c. 291, § 10.;



§ 2811. Council vacancies

(a) Where any member of Council is absent from 3 consecutive meetings of the Council without suitable or acceptable reason or becomes incapacitated, the office may be declared vacant by the Council.

(b) When any member of Council resigns, dies, moves that member's residence from the State or otherwise ceases to be a member, or in the case of an elected member who changes that member's engineering discipline in the roster if elected to fill a discipline position on the Council, or in the case of an elected member who changes that member's field of engineering employment if elected to fill a field of engineering employment position on the Council, or in the case of an elected or an appointed member who changes that member's county of residence if elected to fill a county residency position, the office shall be declared vacant.

(c) A declared vacancy of an appointed Council position shall be filled for the unexpired term by appointment by the Governor of the State of a person meeting the qualifications required to hold that appointed Council seat. A declared vacancy of an appointed Council position may, upon a majority vote of Council, be temporarily filled by the former Council member until a new person meeting the qualifications required to hold that appointed Council seat is appointed by the Governor.

(d) A declared vacancy of an elected Council seat shall be temporarily filled either by the former Council member or by a member meeting the qualifications required to hold that Council seat by virtue of a discipline or employment or county of residence, upon the vote of a majority of the Council, until the next annual election when a member shall be elected to fill any remainder of the unexpired term.

24 Del. C. 1953, § 2811; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 4; 68 Del. Laws, c. 24, § 3; 69 Del. Laws, c. 412, §§ 11, 12; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2812. Administration

The Council may appoint or employ such administrative officials as it deems fit.

24 Del. C. 1953, § 2812; 58 Del. Laws, c. 501, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2813. Immunity of Council and committees

(a) The Council and the members of any committees appointed by the Council are immune from any claim, suit, liability, damages, or any other recourse, civil or criminal, arising from any act, omission, proceeding, decision, or determination undertaken or performed, or from any recommendation made, so long as the Council or committee member acted in good faith and without gross negligence in carrying out the responsibilities, authority, duties, powers, and privileges conferred by law upon them, with good faith being presumed.

(b) The Attorney General's office shall represent the Council, Council members, council officials, any committee created by Council or committee member, and at the express request of the Council, any person appointed or employed by the Council, in a civil action for damages arising from duties and services performed, or powers to be exercised, for the State. If the Attorney General's office determines it would be improper or unlawful to undertake such representation, then representation of such parties should proceed in accordance with § 3925 of Title 10.

24 Del. C. 1953, § 2813; 58 Del. Laws, c. 501, § 1; 65 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 267, § 1; 78 Del. Laws, c. 162, § 2.;



§ 2814. Bylaws of the Association

The Council shall prepare for approval by the membership the following bylaws related to the administrative and domestic duties of the Association:

(1) Prescribing procedures for the nomination of members of Council by a nominating committee and by the nomination by members;

(2) Prescribing procedures for the election of members of the Council;

(3) Prescribing procedures for the nomination and election of Council President, Vice-President, Secretary and Treasurer by the Council;

(4) Prescribing the duties of members of the Council and rules governing their conduct;

(5) Respecting the remuneration and reimbursement of members of the Council;

(6) Respecting the calling, holding and conducting of meetings of the Council and of the Association;

(7) Respecting the management of the property of the Association;

(8) Providing for the borrowing of money on the credit of the Association and the charging, mortgaging or pledging of the real or personal property of the Association to secure any money borrowed or other debt or other obligation or other liability of the Association;

(9) Respecting the receipt and disbursement of the funds of the Association and the investment of funds in a savings account which must be in a bank located within the State for the purpose of earning interest on the investment;

(10) Respecting the establishment of a reserve fund within a year of the initial election of Council for emergency or unforeseen expenses;

(11) Providing for an annual independent audit of the accounts of the Association;

(12) Providing for the appointment of committees of the Council and defining their composition, functions, remuneration and reimbursement;

(13) Providing for the closing of the roster and the registration of recorded changes of addresses or disciplines of the registrants for a period of 20 calendar days immediately preceding any meeting of the Association or any mailing of ballots for vote or election by the membership;

(14) For maintaining a system for the recording of registrants, their disciplines, their residence and business addresses and the counties in which they are resident, recording of the names and addresses of official representatives of engineering corporations and partnerships, and other pertinent data. The official roster of the Association shall be printed at least biannually and be available to the membership;

(15) Fixing and providing for the levying and collection or remitting of annual or other fees approved by the members in accordance with this chapter;

(16) Prescribing applications, certificates, permits and seals and providing for their issuance and use;

(17) Concerning bonding of officers of the Council and employees of the Association;

(18) Respecting all other things that are deemed necessary or convenient for the attainment of the objectives of the Association and the efficient conduct of its business.

24 Del. C. 1953, § 2814; 58 Del. Laws, c. 501, § 1.;



§ 2815. Bylaw approval by members

A bylaw is effective when approved by the members. Proposed bylaws or changes shall be submitted to the members for approval by means of a letter ballot returned by not less than 20 percent of the members within 30 days after the mailing thereof. Affirmative votes by the majority of members voting within the prescribed time shall constitute approval by the members.

24 Del. C. 1953, § 2815; 58 Del. Laws, c. 501, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2816. Code of ethics

(a) The Council shall prepare and publish a code of ethics designed for the protection of the public.

(b) All applicants, members, associate members, affiliate members, adjunct members, holders of certificate of authorization and permittees must subscribe to and follow this code of ethics in the practice of professional engineering, or in seeking to register as a professional engineer or seeking certification as an engineer intern.

(c) Copies of the code of ethics shall be provided to each member, associate member, affiliate member, adjunct member and permittee and shall be available free of charge to the public. Copies of the code of ethics shall also be sent to prospective applicants as a part of their application materials.

24 Del. C. 1953, § 2816; 58 Del. Laws, c. 501, § 1; 69 Del. Laws, c. 412, §§ 3, 16; 74 Del. Laws, c. 267, § 1.;



§ 2817. Requirements for licensure

The following requirements shall be considered as the minimum satisfactory evidence that an applicant is qualified for licensure as a professional engineer:

(1) Graduates from an engineering educational program approved by the Engineering Accreditation Commission (EAC) of ABET, Inc. (formerly the Accreditation Board for Engineering and Technology) or from an ABET recognized foreign accreditation agency approved educational program.

a. Graduation with a baccalaureate degree from an engineering educational program accredited by the EAC of ABET, Inc. or by a foreign educational program accreditation agency adjudged by ABET to use substantially equivalent accreditation procedures; and

b. Professional experience in engineering work of a character satisfactory to the Council in the amount of 4 years or more, such experience indicating that the applicant is competent to practice as a professional engineer; and

c. Successful passing of an examination approved by the Council; and

d. Meeting the additional requirements of paragraph (7) of this section.

(2) Graduates from non-EAC of ABET accredited engineering programs, from engineering technology programs or from science programs related to engineering.

a. Graduation with a baccalaureate degree from a Council approved 4-year educational program in engineering that is not EAC of ABET accredited, in engineering technology or in science related to engineering; and

b. Professional experience in engineering work of a character satisfactory to the Council in the amount of 8 years or more, such experience indicating that the applicant is competent to practice as a professional engineer; and

c. Successful passing of an examination approved by the Council; and

d. Meeting the additional requirements of paragraph (7) of this section.

(3) Graduates from non-EAC of ABET accredited engineering programs, from engineering technology programs or from science programs related to engineering who hold master's degrees in engineering from institutions that offer EAC of ABET-accredited engineering programs, or the equivalent:

a. Graduation with a baccalaureate degree from a Council approved 4-year educational program in engineering that is not EAC of ABET accredited, in engineering technology or in science related to engineering; and

b. Professional experience in engineering work of a character satisfactory to the Council in the amount of 5 years or more, such experience indicating that the applicant is competent to practice as a professional engineer; and

c. Successful passing of an examination approved by the Council; and

d. Meeting the additional requirements of paragraph (7) of this section.

(4) Graduates from non-EAC of ABET accredited engineering programs, from engineering technology programs or from science programs related to engineering who hold doctoral degrees in engineering from institutions that offer EAC of ABET-accredited engineering programs, or the equivalent:

a. Graduation with a baccalaureate degree from a Council approved 4-year educational program in engineering that is not EAC of ABET accredited, in engineering technology or in science related to engineering; and

b. Professional experience in engineering work of a character satisfactory to the Council in the amount of 4 years or more, such experience indicating that the applicant is competent to practice as a professional engineer; and

c. Successful passing of an examination approved by the Council; and

d. Meeting the additional requirements of paragraph (7) of this section.

(5) Engineering experience and examination. —

a. Professional experience in engineering work of a character satisfactory to the Council, consisting of 15 years or more of lawful practice and indicating that the applicant is competent to practice as a professional engineer; and

b. Successful passing of an examination approved by the Council; and

c. Meeting the additional requirements of paragraph (7) of this section.

(6) Comity. —

a. The Council may, upon application and payment of the required fee and without further examination, issue a license as a professional engineer to any person holding a valid certificate of registration or a license as a professional engineer issued to that person by a proper authority of a state, territory or possession of the United States, the District of Columbia, or a province of territory of Canada, provided the applicant's qualifications meet at least 1 of the following:

1. The professional engineering qualifications of the applicant on the effective date of such certificate of registration or a license would have satisfied the requirements for licensure in this State on that date.

2. The professional engineering qualifications of the applicant at any time subsequent to the effective date of such certificate of registration or a license would have satisfied the requirements for licensure in this State in effect at that time. A personal interview may be required by Council to ascertain the facts in the case.

3. The professional engineering qualifications of the applicant include successful passing of an examination approved by the Council, meeting the additional requirements of paragraph (7) of this section, and having a minimum of 10 years of professional experience in engineering work of a character satisfactory to the Council, such experience indicating that the applicant is competent to practice as an engineer. Such experience shall have been obtained in states, territories or possessions of the United States, the District of Columbia, or provinces or territories of Canada, and at least 8 years of it shall have been obtained after the applicant has received the said valid certificate of registration or a license.

4. The professional engineering qualifications of the applicant include a minimum of 10 years of continuous and verifiable experience as a professional engineer. Such experience shall have been obtained in a state, territory, or possession of the United States, the District of Columbia, or a province or territory of Canada. The applicant must meet the additional requirements of paragraphs (7)a. and (9) of this section and must not have been subject to disciplinary action in the current or previous licensing jurisdictions.

b. A person holding a valid NCEES Council Record issued by the National Council of Examiners for Engineering and Surveying, whose qualifications meet the requirements of this chapter, may be registered by Council as a professional engineer upon receipt from the National Council of Examiners for Engineering and Surveying of a certified copy of such registration Record together with the usual application form and fee from the applicant.

c. If the person who has been licensed in Delaware pursuant to paragraph (6)a. or b. of this section has that person's license to practice revoked in the state in which the person was registered or licensed at the time licensure in Delaware through comity was sought, then the authorization issued in Delaware shall be automatically revoked followed 30 days' written notice from the Council unless the person makes application to the Council for consideration for retaining the Delaware authorization and the Council acts favorably on such application.

(7) Additional requirements. —

a. Every applicant shall give not less than 5 references, people who state that in their opinion and by their personal knowledge the applicant is qualified to practice as a professional engineer. At least 3 such references shall be registered or licensed professional engineers in this or any other state or territory or possession of the United States, the District of Columbia, or the province or territory of Canada.

b. An applicant, otherwise qualified, shall not be required to be actively practicing the applicant's profession at the time of the applicant's application.

c. Every applicant must demonstrate knowledge of the Delaware Professional Engineers Act and the code of ethics to the satisfaction of the Council.

d. The required examination shall consist of a Fundamentals of Engineering examination and a Principles and Practice of Engineering examination furnished by, and scored by, the National Council of Examiners for Engineering and Surveying, or other nationally normed examinations which are approved by the Council.

e. The examination in the Fundamentals of Engineering shall be taken after graduation, except it may be taken by a college or university senior in good academic standing in an educational program leading to a baccalaureate degree in engineering, related science or engineering technology. The Council may permit other students in such programs to take the Fundamentals of Engineering examination prior to graduation.

f. The examination in Principles and Practice of Engineering shall not be taken until after the completion of the professional experience requirement. The Council may waive this requirement in the case of an applicant who has previously passed the examination in any other state, territory, or possession of the United States, the District of Columbia, or province or territory of Canada.

g. Applicants with 4 failures of the Principles and Practice of Engineering examination may only apply to retake the examination after completing the following:

1. Present 3 new references to the Council, at least 2 of whom must be registered or licensed professional engineers in this or any other state or territory or possession of the United States, the District of Columbia, or any province or territory of Canada, pursuant to paragraph (7)a. of this section; and

2.A. Successful completion of 6 college-level semester credit hours that are preapproved by Council to assure that the courses adequately address the subject matter weaknesses outlined in the diagnostic report resulting from the preceding failure of the Principles and Practice of Engineering Examination. Applicants must provide official transcripts of the courses that were taken demonstrating that a grade of "C minus" or higher was achieved; or

B. Submit such documentation to Council that demonstrates, to Council's satisfaction, that the applicant has acquired at least 2 years of additional engineering experience, including a brief summary explaining how that experience has better prepared the applicant to pass the examination; or

C. submit such documentation to Council that demonstrates, to Council's satisfaction, that the applicant has acquired sufficient educational and engineering experience, including a brief summary explaining how that educational and engineering experience has better prepared the applicant to pass the examination.

3. On the fifth and all subsequent attempts, applicants must reapply and meet the requirement stipulated in paragraphs (7)g.1. and 2. of this section above.

(8) Applicants for licensure as a professional engineer shall be exempt from the requirement to pass the Fundamentals of Engineering Examination, if they are qualified as follows:

a. An individual holding an earned doctoral degree in engineering from a university, which has an ABET accredited undergraduate program in that discipline at the time that individual earned the doctoral degree, providing that doctoral degree required the passing of a Ph.D. qualifying examination from that university; or,

b. An individual holding a baccalaureate degree from a Council-approved 4-year engineering educational program, who has at least 15 years of professional experience in the lawful practice of engineering of a character satisfactory to the Council, and which indicates that the applicant is competent to practice as a professional engineer.

(9) The Council may refuse an applicant for licensure if the Council finds that the applicant has:

a. Been convicted of a crime that is substantially related to the practice of engineering; or .

b. Misstated or misrepresented a fact in connection with the applicant's application; or

c. Been found guilty of a violation of this chapter or of the Delaware Association of Professional Engineers' Code of Ethics; or

d. Engaged in the practice of engineering in this State without being licensed as a professional engineer. Notwithstanding such a finding, the Council may allow licensure of such applicant if the applicant presents to the Council suitable evidence of reform; or

e. Used improper means to gain information usable by the applicant on or in connection with an examination taken by the applicant to obtain licensure as a professional engineer or certification as an engineer intern.

(10) Where an application of a person has been refused or rejected, and such applicant feels that the Council has acted without justification, has imposed higher or different standards for that person than for other applicants, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

24 Del. C. 1953, § 2817; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, §§ 5, 6; 66 Del. Laws, c. 56, §§ 1-8; 67 Del. Laws, c. 6, §§ 1-4; 68 Del. Laws, c. 24, § 4; 68 Del. Laws, c. 321, §§ 1-4; 69 Del. Laws, c. 43, §§ 9-11; 69 Del. Laws, c. 412, §§ 4, 13-15; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 259, §§ 1-3; 74 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 304, §§ 1, 2; 76 Del. Laws, c. 291, § 11; 77 Del. Laws, c. 50, §§ 1, 2; 78 Del. Laws, c. 162, § 3; 79 Del. Laws, c. 112, § 1.;



§ 2818. Experience and educational equivalence

(a) For applicants holding a baccalaureate degree in engineering as described in § 2817(1)a. of this title, the experience of a full-time faculty member teaching advanced engineering subjects in an ABET-accredited, or CEAB-accredited engineering curriculum may be accepted as part of the professional experience specified in § 2817(1) or (2) of this title.

(b) For applicants holding a baccalaureate degree in engineering as described in § 2817(1)a. of this title, the award of a master's degree in engineering involving 1 year or more of post graduate study in an engineering educational program approved by the Council may be accepted as 1 year of professional experience required in § 2817 of this title; or

(c) The award of a doctorate, with or without a master's degree, involving full-time post-graduate study in an engineering educational program approved by the Council may be accepted as 2 years of professional experience required in § 2817 of this title.

24 Del. C. 1953, § 2818; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 7; 66 Del. Laws, c. 56, § 9; 67 Del. Laws, c. 6, § 5; 74 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 304, § 3; 79 Del. Laws, c. 112, § 1.;



§ 2819. Requirements for certification as an engineer intern

The following shall be considered as minimum satisfactory evidence that the applicant is qualified for certification as an engineer intern:

(1) Graduation with a baccalaureate degree from an engineering educational program accredited by the Accreditation Board of Engineering and Technology (ABET), or by a foreign educational program accreditation agency adjudged by ABET to use substantially equivalent accreditation procedures, or from a Council-approved educational program in engineering not accredited by ABET or an ABET-approved foreign educational program accreditation agency, engineering technology or science related to engineering; and

(2)a. Council-approved professional experience of 15 years or more; or

b. Successful passing of a Fundamentals of Engineering examination.

24 Del. C. 1953, § 2819; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 8; 66 Del. Laws, c. 56, § 10; 67 Del. Laws, c. 6, § 6; 69 Del. Laws, c. 43, § 12; 74 Del. Laws, c. 267, § 1; 79 Del. Laws, c. 112, § 1.;



§ 2820. Qualifications for a permit

(a) Individuals not residing in this State, not having full-time employment in this State, and not having established a place of business for the practice of professional engineering within this State, who are legally qualified by licensure to practice engineering as defined within the chapter in the state, territory or possession of the United States, the District of Columbia, or province or territory of Canada where they reside or are in business, may make application to the Council in writing for a permit to practice professional engineering in this State.

(b) After payment of the fee established in the bylaws, the applicant may be issued a permit to practice engineering for a specific project. Such permit shall be limited to a specified time period, not to exceed 1 year, and shall be issued in writing upon authorization of the Council. The issuance of 1 such permit shall not mean that the Council will approve other permits nor shall such issuance result in any accrual of the right to practice engineering with respect to any other works not specified in the permit. Applicants for the permit must comply with all applicable state tax laws of Chapter 23 of Title 30 to the same extent as required by Delaware residents. Proof of compliance with all applicable state laws is required by the Council prior to actual issuance of permit.

(c) An engineering corporation or partnership may be issued a permit subject to the above limitations, provided that 1 of its officers or partners or 1 of its employees is designated as being in responsible charge of the engineering activities and decisions and holds a valid permit or is licensed under this chapter.

24 Del. C. 1953, § 2820; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 124, § 3; 61 Del. Laws, c. 467, §§ 9, 10; 67 Del. Laws, c. 6, § 7; 74 Del. Laws, c. 267, § 1.;



§ 2821. Certificate of authorization

(a) An engineering corporation or partnership must have a certificate of authorization in order to practice, or offer to practice, engineering as defined in this chapter.

(b) The practice of or offer to practice engineering for the public by an engineering corporation or partnership which has been issued a certificate of authorization is permitted, provided that 1 of the officers or 1 of the employees of the said engineering corporation or partnership:

(1) Is designated as being in responsible charge of the engineering activities and engineering decisions of the said corporation or partnership; and

(2) Is a licensee.

(c) All personnel of any such engineering corporation or partnership who practice engineering on its behalf shall be licensees. The requirements of this chapter shall not prevent an engineering partnership or corporation and its employees from performing engineering services for the said engineering partnership or corporation or its subsidiaries or for affiliated corporations.

(d) An engineering corporation or partnership desiring a certificate of authorization shall file with the Council an application listing the names and addresses of all officers, board members and principals of the engineering corporation or partnership and also of any licensee who shall be in responsible charge of the practice of engineering through the said engineering corporation or partnership, together with any other information required by the Council. The same information must accompany the annual renewal fee. In the event there shall be a change in any of these persons during the year, such change shall be filed with the Council within 30 days after the effective date of such change. If all the requirements of this section are met, the Council shall issue a certificate of authorization to such engineering corporation or partnership, and such engineering corporation or partnership shall be authorized to contract for and to collect fees for furnishing engineering services.

(e) The Council may refuse or reject an applicant if, the Council finds that the applicant has practiced engineering without being authorized under this section. Notwithstanding such a finding, the Council may allow licensure of such applicant if the applicant presents to the Council suitable evidence of reform.

(f) No such engineering corporation or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of this compliance with the provisions of this section, nor shall any individual practicing engineering be relieved of responsibility for engineering services performed by reason of this employment or relationship with such corporation or partnership.

(g) Applicants for a certificate of authorization must comply with the applicable state tax laws of Chapter 23 of Title 30. Proof of such compliance is required by the Council prior to the issuance of a certificate of authorization.

(h) A licensee who practices, or offers to practice, engineering under a name other than that person's licensed name is required to obtain a certificate of authorization, or to practice under a certificate of authorization.

24 Del. C. 1953, § 2821; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 11; 62 Del. Laws, c. 376, § 1; 66 Del. Laws, c. 56, § 11; 68 Del. Laws, c. 24, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 51, § 5; 74 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 304, § 4.;



§ 2822. Public works

(a) The State, its political subdivisions, agencies, commissions and authorities shall not solicit or receive proposals for, or engage in, the construction of public works involving the practice of engineering as defined in this chapter, unless:

(1) The engineer, partnership or corporation which will perform and/or take responsibility for all engineering work, as identified in the proposal, is authorized to practice engineering under this chapter at the time of submission of the proposal; and

(2) The engineering study, drawings, specifications and estimates are prepared by, and the construction is executed under the responsible charge or direct supervision of a licensee or permittee.

(b) Any contract executed in violation of this section shall be null and void.

24 Del. C. 1953, § 2822; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 12; 68 Del. Laws, c. 24, § 6; 74 Del. Laws, c. 267, § 1.;



§ 2823. Grounds for discipline; appeals

(a) Applicants, adjunct and affiliate members, and any person licensed under this chapter shall be subject to disciplinary penalties set forth in § 2824(c) of this title, if, after a hearing, the person is found to violate any of the following:

(1) The practice of any fraud or deceit in the attempt to obtain any authorization to practice engineering in this State;

(2) Any gross negligence, incompetence, or misconduct in the practice of engineering;

(3) Violation of the code of ethics promulgated by the Council;

(4) A crime that is substantially related to the practice of engineering;

(5) An activity resulting in discipline by another jurisdiction, territory, foreign country, the District of Columbia, the United States government, or any other governmental agency, if at least 1 of the grounds for discipline is the same or substantially equivalent to those contained in this section;

(6) The failure to report instances of out-of-state discipline, as set forth in the immediately preceding paragraph, to the Executive Director of the Delaware Association of Professional Engineers within 60 days of the final order imposing discipline;

(7) Aiding or abetting another person in violating any provision of this chapter;

(8) Signing, affixing the licensee's seal, or permitting the licensee's seal or signature to be affixed to any specification, report, drawing, plan, plat, design information, construction document, or calculation, or revision thereof, that has not been prepared by the licensee or those under the licensee's responsible charge; or

(9) Failure to comply with and satisfy the continuing professional competency guidelines and requirements.

(b) The Council shall have the power to review the actions of any applicants sitting for any examination that is conducted by, or on behalf of, the Association to determine the applicant's qualification for licensure as a professional engineer or certification as an engineer intern.

(1) The following actions by an examinee shall be considered violations of this chapter:

a. Any attempt to remove, or removal of, examination materials or content from the room in which the examination is administered;

b. Any attempt to reproduce, transcribe or transmit the content of examination materials that would permit the removal of such content from the room in which the examination is administered;

c. Any use or possession of unlawfully obtained information that reveals, or is procured by the examinee with the anticipation that it could reveal, any portion of the content of the current examination;

d. Any communication, whether verbal, written, electronic, or by action, made in an effort to seek assistance from another party, that would aid in obtaining a higher grade for the examination during an examination administration, or to provide such assistance to another examinee.

e. Any impersonation, or solicitation of impersonation, that allows another individual to sit for the examination in place of the designated applicant; or

f. Any violation of the terms of any examination security agreement entered into freely by the examinee with the Association outlining the examinee's responsibilities in taking the examination.

(2) The chief proctor for the examination, acting on behalf of the Council, may at the chief proctor's sole discretion, when presented with evidence of any violation under paragraph (b)(1) of this section above at any time during the examination administration period:

a. Collect any examination materials provided to the examinee;

b. Collect any personal property belonging to the examinee, which the proctor reasonably believes may contain content from the examination materials;

c. Dismiss the examinee from the examination site; and

d. Seek any law-enforcement assistance that the chief proctor feels is necessary to affect paragraphs a. through c. above of this paragraph (b)(2) of this section.

(3) Following its review of the facts associated with any alleged examination impropriety, Council shall have the power to impose any or all of the following penalties on any individual found guilty after a hearing, unless such hearing is waived by the examinee, of an examination impropriety:

a. Void the results of the subject examination;

b. Refuse permission for the examinee to take the examination for a period of 2 years, or such time determined by Council to be required to ensure that a subsequent examination is unlikely to repeat questions contained in the subject examination;

c. Require successful completion by the examinee of an ethics course before a future examination opportunity;

d. Revoke any license as a professional engineer or certification as an engineer intern granted as a consequence of the examinee receiving a passing score on the subject examination; and

e. Report any disciplinary action taken to other jurisdictions to help ensure the integrity of their examination process.

(c) The Council, after receipt of a complaint in accordance with § 2824(c) of this title associated with the practice of engineering in Delaware, shall have the power to review the actions and representations of individuals, corporations or partnerships not authorized by this chapter to engage in the practice of engineering in Delaware. Upon notice, hearing and review afforded by subchapters III and V of the Administrative Procedures Act, Chapter 101 of Title 29, the Council may issue a cease and desist order to an individual, corporation or partnership found to be engaged in the unauthorized practice of engineering, notwithstanding that the individual's, corporation's or partnership's license has lapsed, expired or has been suspended or revoked.

(d) Subject to notice, hearing and review afforded by subchapters III and V of the Administrative Procedures Act, Chapter 101 of Title 29, the Council may fine any person who violates a cease and desist order not more than $100 or more than $1000. Each day a violation continues may be deemed a separate offense in the Council's discretion.

(e) When disciplinary action requires the successful completion of additional training or education courses, Council shall determine the conditions of the additional training or education courses on a case-by-case basis, including, but not limited to, the type and number of hours of training or education. All training or education courses shall be related to the engineering profession and must be approved by Council.

(f) Any individual, corporation or partnership aggrieved by any disciplinary decision by Council may appeal such decision to the Superior Court. The appeal shall be filed within 30 days of the day the notice of the decision was mailed. The appeal shall be on the record without a trial de novo. If the Court determines that the record is insufficient for its review, it shall remand the case to the Council for further proceedings on the record. The Court, when factual determinations are at issue, shall take due account of the experience and specialized competence of the Council and of the purposes of the Delaware Professional Engineers' Act under which Council has acted. The Court's review, in the absence of actual fraud, shall be limited to determination of whether the Council's decision was supported by substantial evidence on the record before it.

(g) When an action is brought in the Court for review of a Council decision, enforcement of such decision may be stayed by the Court only if it finds, upon a preliminary hearing, that the issues and facts presented for review are substantial and the stay is required to prevent irreparable harm.

(h) No appeal for relief of the Court shall be considered as having been taken or made until it has been filed with the Prothonotary and served upon the Council in accordance with the rules of the Court.

24 Del. C. 1953, § 2823; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 13; 69 Del. Laws, c. 412, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 51, §§ 1, 2; 74 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 93, § 2; 75 Del. Laws, c. 304, §§ 5, 6; 76 Del. Laws, c. 245, § 3; 76 Del. Laws, c. 291, §§ 12, 13; 78 Del. Laws, c. 162, § 4; 79 Del. Laws, c. 112, § 1.;



§ 2824. Disciplinary action; procedure

(a) Whether prompted by receipt of an accusation of wrongdoing by a third party or upon its own initiative, the Council may review the actions and representations of applicants, adjunct and affiliate members, and any person licensed as a professional engineer under this chapter for alleged violations of § 2823 of this title or for unlicensed practice pursuant to § 2825 of this title.

(b) Complaint investigation and prosecution. —

(1) Upon receipt of a written accusation alleging a violation of § 2823 of this title or alleging the unlicensed practice of professional engineering in violation of § 2825 of this title, the Council may assign the matter to its investigating committee for possible prosecution. The investigating committee may also initiate the prosecution process based upon firsthand knowledge acquired by a member or upon a member's information and belief whether the accusation of wrongdoing is written or oral. Members of the investigating committee shall maintain strict confidentiality of the facts of its investigations and shall not discuss any issues of fact or law relating to an investigation with anyone except other investigating committee members, potential witnesses, the target of the investigation, or the target's legal representative.

a. If any allegations are not supported by the facts stated in the complaint, the investigating committee shall submit a written recommendation to the Council for dismissal of the unsupported allegations. The recommendation must recite verbatim all complaint allegations that are recommended for dismissal, indicating the investigating committee's reasoning for recommending dismissal of each allegation. By majority vote of the members present at a properly convened Council meeting, the Council shall approve or reject the investigating committee's written recommendation based only on the information contained in and included with the written recommendation. The Council shall reject the investigating committee's recommendation only if it decides that the investigating committee's recommendation is contrary to a specific state or federal law or regulation, is not supported by substantial evidence, or is arbitrary or capricious. If Council does not approve the investigating committee's recommendation, the matter must be remanded to the investigating committee with the Council's written reasons for withholding its approval. If all allegations in a complaint are dismissed by the Council, the complaint is dismissed.

b. If the investigating committee believes a complaint does state sufficient facts to support 1 or more allegations, the investigating committee shall investigate the allegations and send a copy of the complaint by certified mail with return receipt requested to the last address of record of the accused.

c. The accused is entitled to submit a written answer to the complaint to the investigating committee within 20 calendar days after receiving the complaint.

d. If, at any time before commencement of a hearing 1 or more allegations are found to be unsupported, the investigating committee shall submit a written recommendation to the Council for dismissal of the unsupported allegations. The recommendation must recite verbatim all complaint allegations that are recommended for dismissal, indicating the investigating committee's reasoning for recommending dismissal of each allegation. By majority vote of the members present at a properly convened Council meeting, the Council shall approve or reject the investigating committee's written recommendation based only on the information contained in and included with the written recommendation. The Council shall reject the investigating committee's recommendation only if it decides that the investigating committee's recommendation is contrary to a specific state or federal law or regulation, is not supported by substantial evidence, or is arbitrary or capricious. If Council does not approve the investigating committee's recommendation, the matter must be remanded to the investigating committee with the Council's written reasons for withholding its approval. If all allegations in a complaint are dismissed by the Council, the complaint is dismissed.

e. If, during the course of an investigation, the investigating committee finds evidence that there may have been violations in addition to those contained in the complaint or those which formed the basis for an internally-initiated investigation, the investigating committee may add additional allegations as appropriate.

f. The investigating committee shall issue a final written report at the conclusion of its investigation. The report must list the evidence reviewed and the witnesses interviewed, cite the law alleged to have been violated, and list all facts supporting 1 or more allegations.

g. The investigating committee shall resolve supported allegations in 1 of the following ways:

1. The investigating committee may submit a written recommendation to the Council that an administrative order be issued. The written recommendation must include a copy of the proposed order. The proposed order must recite all complaint allegations the investigating committee believes are supported by its findings, a brief recitation of those findings, and the proposed penalty or penalties. By majority vote of the members present at a properly convened Council meeting, the Council shall approve or reject the investigating committee's written recommendation based only on the information contained in and included with the written recommendation. The Council shall reject the investigating committee's recommendation only if it decides that the investigating committee's recommendation is contrary to a specific state or federal law or regulation, is not supported by substantial evidence, or is arbitrary or capricious. If Council does not approve the investigating committee's recommendation, the matter must be remanded to the investigating committee with the Council's written reasons for withholding its approval. If the Council approves the recommendation, the order shall be served on the accused by certified mail with return receipt requested to the last address of record of the accused or by personal service. The order must indicate that it will become final unless the accused, within 14 days after receipt of the order, objects to the proposed order and requests a hearing. Administrative orders become final 14 days from the day the order is received by the accused but only if there is positive proof of service, such as a signed return receipt or an affidavit of personal service. Administrative orders are limited to imposing the following penalties, individually or in combination: warning, public reprimand, censure, or requiring completion of training or education courses. If the accused gives notice to the investigating committee that the allegations are contested, the investigating committee shall proceed in accordance with paragraph (b)(1)g.3. of this section.

2. The investigating committee is entitled to negotiate a consent order with the accused. Consent orders must be approved by Council before becoming final. By majority vote of the members present at a properly convened Council meeting, the Council shall approve or reject consent orders, after considering the investigating committee's written recommendation regarding an order, based only on the information contained in and included with the consent order and written recommendation. The Council shall reject consent orders only if it decides that a consent order is contrary to a specific state or federal law or regulation, is not supported by substantial evidence, or is arbitrary or capricious. If the Council approves a consent order, the consent order must be served on the accused by certified mail with return receipt requested to the last address of record of the accused or by personal service. If the Council does not approve the consent order, the matter must be remanded to the investigating committee with the Council's written reasons for withholding its approval.

3. The investigating committee, with the concurrence of the Department of Justice, is entitled to forward the complaint, along with its final investigative report, to the Council with a written recommendation to prosecute the complaint before a hearing committee. By majority vote of the members present at a properly convened Council meeting, the Council shall approve or reject the Investigating Committee's written recommendation based only on the information contained in and included with the written recommendation. The Council shall reject the investigating committee's recommendation only if it decides that the investigating committee's recommendation is contrary to a specific state or federal law or regulation, is not supported by substantial evidence, or is arbitrary or capricious. If Council does not approve the investigating committee's recommendation, the matter must be remanded to the investigating committee with the Council's written reasons for withholding its approval. If the Council approves the recommendation, the Council shall convene a hearing committee if it has not already done so, and assign the matter to the hearing committee for further proceedings. The time and place for the hearing must be fixed by the hearing committee within 90 days of receipt of the formal complaint.

(2) At a properly convened Council meeting, the Council President shall nominate at least 3 Council members to serve on a hearing committee. Nominees must be approved by a majority vote of Council members present at a properly convened Council meeting. The Council President shall designate 1 member of a hearing committee to serve as the hearing committee chair. Hearing committees shall consist of Council members only. Members of the investigating committee may not be members of the hearing committee, but investigating committee members are entitled to assist in the prosecution of the complaint before a hearing committee.

(3) The hearing committee shall properly notice and conduct the hearing. The Delaware Rules of Evidence do not apply to the presentation or admissibility of evidence in hearings. A record must be kept of all public hearings, a transcript of which must be provided at cost upon a party's request. Decisions of the hearing committee must be made by majority vote of the hearing committee's members. Decisions must be based on the evidence presented at the hearing and must be supported by substantial evidence in the record. Decisions must not be based exclusively on hearsay.

a. If the hearing committee determines that no violation under § 2823 of this title or that no unlicensed practice under § 2825 of this title has occurred, it shall issue an order dismissing the complaint.

b. If the hearing committee determines that a violation under § 2823 of this title or that an unlicensed practice under § 2825 of this title has occurred, it shall issue an order stating its findings of fact, conclusions of law, and penalties.

c. If the accused fails or refuses to appear, the hearing committee may proceed to hear the charges and render a decision by default.

d. Orders issued by the hearing committee are not final until approved by Council. After a quorum has been established at a properly convened Council meeting, by majority vote of the members present who are not recused from the matter, the Council shall approve or reject the hearing committee's written order based only on the information contained in that order. The Council shall overturn the decision of a hearing committee only if it decides that a hearing committee decision is contrary to a specific state or federal law or regulation, is not supported by substantial evidence, or is arbitrary or capricious. If Council does not approve the hearing committee's order, the matter must be remanded to the hearing committee for further proceedings in accordance with the Council's written reasons for withholding its approval. Final orders are appealable to Superior Court within 30 days of the date of mailing. Copies of orders must be served personally or by registered or certified mail to each party.

(c) Disciplinary penalties and guidelines. —

(1) Disciplinary violations under § 2823(a) of this title are punishable by the following penalties, or any combination thereof: levy fines up to $5,000; require the successful completion of additional training or education courses; issue warnings, public reprimands, and censure; refuse or revoke licensure; impose probation with appropriate terms and conditions; impose suspension of license not to exceed 2 years; and refuse to renew any authorization issued to use the term "engineer" or practice engineering in Delaware. All fines must be paid to Council within 90 days of the date of mailing of an order. All fines collected by the Council must be deposited in the General Fund of the State through the Division of Revenue, provided that the Council may first deduct from the fines an amount equal to the administrative and other direct expenses incurred by the Council, its hearing committee, and its investigating committee, in the prosecution of the complaint.

(2) The Council shall prepare and publish a chart of Disciplinary Penalty Guidelines ("Guidelines") indicating the minimum and maximum penalties available for each basis for discipline in § 2823 of this title. Penalties must be imposed according to the Guidelines after taking into consideration any aggravating or mitigating circumstances in each case. The Guidelines shall be provided to each Association member, associate member, affiliate member, adjunct member, and permittee and shall be available free of charge to the public. Copies of the Guidelines must also be made available to prospective applicants as a part of their application materials.

(d) Any person who files a complaint, provides information, or testifies as a witness in a matter alleging a violation under § 2823 of this title or a violation under § 2825 of this title must be afforded the protections of the Delaware Whistleblowers' Protection Act as codified in Chapter 17 of Title 19.

(e) The Council may, upon petition of an adjunct member, affiliate member, individual licensee, permittee, engineering corporation or partnership holding a certificate of authorization, reissue authorization to use the term "engineer," a license, permit or certificate of authorization; provided, however, that a majority of the seated members of the Council vote in favor of such issuance.

24 Del. C. 1953, § 2824; 58 Del. Laws, c. 501, § 1; 64 Del. Laws, c. 483, § 1; 69 Del. Laws, c. 412, §§ 6-8; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 51, § 3; 74 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 304, §§ 7—10; 76 Del. Laws, c. 291, §§ 14, 15; 77 Del. Laws, c. 331, § 1; 78 Del. Laws, c. 162, §§ 5, 6.;



§ 2825. Unlicensed practice

(a) Persons or engineering corporations or partnerships not licensed, not authorized by Council, or not holding a permit or certificate of authorization may not:

(1) Practice engineering as defined in this chapter.

(2) Use any name, title, description of designation, either orally or in writing, that will lead to the belief that such person is entitled to practice engineering as defined in this chapter, including without limitation the words "engineer" or "engineering" or any modification or derivative of those words.

(3) Advertise or hold oneself or conduct oneself in any way or in any such manner as to lead to the belief that such person is entitled to practice engineering.

(b) [Transferred to subsection (i) of this section.]

(c) Whoever practices or offers to practice engineering in this State without being licensed in accordance with the provisions of this chapter shall be in violation thereof.

(d) Whoever presents or attempts to use as that person's own license, certificate of authorization, permit or the seal of a professional engineer not that person's own shall be in violation of the provisions of this chapter.

(e) Whoever gives any false or forged evidence of any kind to the Council or to any member thereof in obtaining authorization to use the term "engineer," a license, a certificate of authorization, or a permit shall be in violation of the provisions of this chapter.

(f) Whoever falsely impersonates any other adjunct member, affiliate member, licensee, holder of a certificate of authorization, or permittee with a similar or different name shall be in violation of the provisions of this chapter.

(g) Whoever attempts to use an expired or revoked authorization to use the term "engineer," a license, certificate of authorization or permit shall be in violation of the provisions of this chapter.

(h) Any applicant who misstates or misrepresents any fact in connection with the application or any such applicant who uses improper means to gain information usable by such applicant on or in connection with an examination taken by the applicant to obtain licensure as a professional engineer or certification as an engineer intern shall be in violation of the provisions of this chapter.

(i) Each partner of a partnership and each officer or director of a corporation which practices engineering in violation of this chapter shall also be liable jointly and severally with and to the same extent as such partnership or corporation unless such partner, officer or director who is so liable sustains the burden of proof that the partner, officer or director did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the violation is alleged to exist.

(j) This chapter shall not be construed to prevent or to affect:

(1) The work of an employee or a subordinate of a licensee or permittee, provided such work is done under the direct responsibility, checking and supervision of a licensee or permittee, or

(2) The practice of professional engineering by an architect legally licensed in this State when such practice is incidental to what may be properly considered an architectural project.

(k) Whether prompted by receipt of a complaint or upon its own initiative, the Council or its investigating committee may review allegations of unlicensed practice of engineering.

(l) Complaints of unlicensed practice must be investigated and prosecuted in accordance with the administrative hearing procedures in § 2824(b) of this title, except that administrative orders are not available for cases of unlicensed practice.

(m) Unlicensed practice is punishable by a fine up to $5,000 and a cease and desist order that shall include a reasonable date certain for compliance.

(n) Cease and desist orders. —

(1) The investigating committee may submit a written recommendation to the Council that a cease and desist order be issued. The written recommendation must include a copy of the proposed order. The proposed order must recite verbatim all complaint allegations the investigating committee believes are supported by its findings, brief recitation of those findings, and include a reasonable date certain deadline for the accused to comply with the order. The order must also indicate that the accused may request a hearing in writing any time before passage of the compliance deadline, and that the order will become final and enforceable after passage of the compliance deadline.

(2) By majority vote of the members present at a properly convened Council meeting, the Council shall approve or reject the investigating committee's written recommendation based only on the information contained in and included with the written recommendation. The Council shall reject the investigating committee's recommendation only if it decides that the investigating committee's recommendation is contrary to a specific state or federal law or regulation, is not supported by substantial evidence, or is arbitrary or capricious. If Council does not approve the investigating committee's recommendation, the matter must be remanded to the investigating committee with the Council's written reasons for withholding its approval. If the Council approves the recommendation, the order must be served on the accused by certified mail with return receipt requested to the last address of record of the accused or by personal service.

(3) Cease and desist orders become final after passage of the compliance deadline only with positive proof of service, such as a signed return receipt or an affidavit of personal service. If the accused requests a hearing in writing to the investigating committee, the investigating committee shall proceed in accordance with § 2824(b)(1)g.3. of this title.

(o) Violations of a cease and desist orders must be investigated and prosecuted in accordance with the procedures in § 2824(b) of this title, except that administrative orders are not available. Violation of a cease and desist order is punishable by a fine up to $5,000 for each day a violation occurs.

24 Del. C. 1953, § 2825; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 14; 68 Del. Laws, c. 24, § 7; 69 Del. Laws, c. 412, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 267, § 1; 76 Del. Laws, c. 291, §§ 16-19; 79 Del. Laws, c. 112, § 1.;



§ 2826. Injunctive relief

Whenever it appears to the Council that any person has engaged or is about to engage in any act or practice constituting a violation of any provisions of this chapter, it may in its discretion bring an action in the Court of Chancery to temporarily restrain or to enjoin the acts or practices and to enforce compliance with this chapter. Any permanent injunction granted by the Court of Chancery pursuant to this section shall include an award for the costs of the action and reasonable attorneys' fees to be paid by the defendant, with multiple defendants being jointly and severally liable for such costs and fees. The Court shall not require Council to post a bond.

61 Del. Laws, c. 467, § 15; 72 Del. Laws, c. 298, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2827. Annual reports

The Association shall submit annually to the Governor and the State Auditor an annual report, certified by a certified public accountant, detailing its income, expenses, assets and liabilities, as well as pertinent statistical and narrative information summarizing its regulatory activities, changes in modus operandi and progress made within its area of responsibility. The Association shall send notice to the General Assembly that such report was submitted to the Governor and the State Auditor.

24 Del. C. 1953, § 2826; 58 Del. Laws, c. 501, § 1; 61 Del. Laws, c. 467, § 15; 65 Del. Laws, c. 429, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2828. Applicability of Freedom of Information Act

(a) The Association, the Council, and its committees shall each be deemed a "public body" as that term is used in the Freedom of Information Act, Chapter 100 of Title 29, and for purposes of this section only, all references to "the Council" shall be understood as referring to the Association and committees as well.

(b) In addition to the records which are not deemed public by reason of § 10002 of Title 29, the following records shall not be deemed to be public records:

(1) The application of any person to practice engineering in the State together with all records relating thereto;

(2) Records, reports, correspondence and other documents received by the Council relating to charges against any person that could lead to disciplinary action by the Council; and

(3) All examination materials and related documents.

(c) In addition to the purpose for which a public body may go into executive session pursuant to the Freedom of Information Act, the Council may conduct an executive session for the following purposes:

(1) Consideration of the application of any person for authorization to practice engineering in the State which consideration involves matters of qualification, recommendations, education, experience or testing of the applicant.

(2) Consideration of any charges which could result in disciplinary action by the Council.

(d) For purposes of this section, the term "application" shall mean any application or filing with the Council for the purpose of obtaining authorization to use the term "engineer," licensure, a certification of authorization, a temporary permit or certification as an engineer intern.

62 Del. Laws, c. 167, § 1; 74 Del. Laws, c. 267, § 1; 78 Del. Laws, c. 162, §§ 7, 8; 78 Del. Laws, c. 382, § 1.;



§ 2829. Use of seals and stamps

(a) Each licensee shall obtain an embossing seal of the design authorized by the Council, bearing the licensee's name, license number and the legend "professional engineer." Failure of the licensee to substantiate to the Council, within 6 months of the licensee's application approval date, that such a seal has been procured will result in the licensee being placed by the Council in "delinquent status."

(b) In addition to the embossing seal required by the foregoing provisions of this section:

(1) Licensees may procure and use a stamp containing the same data as the embossing seal, or

(2) Licensees may use a seal that can be created or transmitted electronically.

68 Del. Laws, c. 24, § 8; 74 Del. Laws, c. 267, § 1.;



§ 2830. Dating, signing and sealing

(a) All final drawings, specifications and documents involving the practice of engineering as defined in this chapter when issued or filed for public record shall be dated and bear the signature and seal of the licensee or licensees who prepared or approved them.

(b) If original tracings are sealed or stamped, the date of sealing or stamping must appear under the signature.

(c) The holder of a temporary permit, using the seal of the State designated by the Council on the permit, shall seal all final drawings, specifications, and documents in accordance with this section. The permittee shall, in addition, write the permittee's permit number and the permittee's signature immediately adjacent to the imprint of the seal.

68 Del. Laws, c. 24, § 9; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 267, § 1.;



§ 2831. Continuing professional competency

The Council shall prepare and publish guidelines and requirements for the maintenance of professional competency to further Council's charge to safeguard life, health and property, and to promote the public welfare. All active members shall be required to comply with and satisfy all continuing professional competency guidelines and requirements approved by Council.

79 Del. Laws, c. 112, § 1.;






CHAPTER 29. REAL ESTATE BROKERS AND REAL ESTATE SALESPERSONS

Subchapter I General Provisions

§ 2900. Objectives

(a) The primary objective of the Delaware Real Estate Commission, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

(b) The secondary objectives of the Commission are to maintain minimum standards of licensee competency and to maintain certain standards in the delivery of services to the public.

(c) In meeting its objectives, the Commission shall develop standards assuring professional competence; shall monitor complaints brought against licensees regulated by the Commission; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against licensees and nonlicensees engaged in the practice of providing real estate services.

63 Del. Laws, c. 463, § 5; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2901. License requirements; exemptions

(a) No person shall engage in the practice of providing real estate services or hold himself or herself out to the public in this State as being qualified to practice the same; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice real estate services, unless such person has been duly licensed under this chapter.

(b) Any person engaging in the practice of providing real estate services in this State without the proper licensure shall be in violation of this chapter and shall be subject to the provisions of § 10161 of Title 29.

(c) No brokerage organization, corporation, partnership or other business entity shall be licensed under this chapter. Nothing in this chapter, however, shall prevent such brokerage organization from providing real estate services provided the individual or business entity has a broker who is responsible for providing real estate services and who may have affiliated associate brokers or salespersons, properly licensed in this State, who provide such services under the supervision of the broker.

(d) No person shall directly or indirectly provide real estate services through a licensee of the State without having a license in this State.

(e) This chapter shall not apply to:

(1) Any person or a subsidiary or division thereof with common ownership or control who, as owner or lessor or buyer or lessee, performs any of the acts enumerated in this section with reference to property owned, purchased or leased by such person or a subsidiary or division thereof with common ownership or control or to the regular employee of such person, with respect to the property so owned, purchased or leased, where such acts are performed in the regular course of or as an incident to the management of such property and the investment therein; or

(2) Persons acting as attorney in fact under a duly executed power of attorney from a person engaged in a real estate transaction authorizing the final consummation by performance of any agreement of sale, leasing or exchange of real estate.

(3) This chapter shall not be construed to include in any way the services rendered by an attorney-at-law, nor shall it be held to include, while acting as such, the receiver, trustee in bankruptcy, administrator or executor, or any person selling real estate under order of any court, or a trustee acting under a trust agreement, deed of trust or will, or the regular salaried employee thereof.

(4) An "auctioneer" as defined in § 2301(a)(3) of Title 30.

(5) A provider of property management services as defined in § 2902 of this title excepting that a provider of property management services shall not directly or indirectly sell or offer to sell, buy or offer to buy, negotiate the purchase, sale, or exchange of real estate, lease or rent or offer for lease or rent any real estate, or negotiate leases or rental agreements thereof or of the improvements thereon for others.

35 Del. Laws, c. 63, §§ 3; Code 1935, §§ 5475, 5480; 24 Del. C. 1953, §§ 2906, 2910; 60 Del. Laws, c. 714, § 3; 67 Del. Laws, c. 121, §§ 6, 23; 67 Del. Laws, c. 381, § 5; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 166, § 1.;



§ 2902. Definitions

(a) As used in this chapter:

(1) "Associate broker" means any individual who holds an associate broker license from the Commission and who is licensed under a broker to sell or offer to sell, or to buy or to offer to buy, or to negotiate the purchase, sale, or exchange of real estate, or to lease or rent or offer for rent any real estate, or to negotiate leases or rental agreements thereof or of the improvements thereon for others.

(2) "Broker" means any individual who holds a broker license from the Commission and who for a compensation or valuable consideration, is self-employed or is employed directly or indirectly by a brokerage organization to sell or offer to sell, or to buy or offer to buy, or to negotiate the purchase, sale, or exchange of real estate, or to lease or rent or offer for rent any real estate, or to negotiate leases or rental agreements thereof or of the improvements thereon for others. The broker is responsible for providing real estate services and is primarily responsible for the day to day management and supervision of a brokerage organization as it relates to this chapter.

(3) "Brokerage organization" means that individual or business entity which is not licensed but is acting as a broker under § 2901(c) of this title and is the trade name under which the broker operates. The individual or business entity shall have a broker licensed under this chapter.

(4) "Client" means a member of the public who is the principal in the statutory or common law agency relationship.

(5) "Commission" means the Delaware Real Estate Commission.

(6) "Competitive market analysis" or "CMA" means a service provided by a licensee for the purpose of providing either a potential listing price or use or a potential offering price or use in a real estate services transaction. In this method, licensees compare properties whose characteristics are similar in location, style, size and amenities to provide an estimated market price or a potential use for a target property or area. The CMA usually consists of an evaluation of similar properties that have recently sold, are currently under agreement to sell and are currently listed or offered for sale. A CMA may also be referred to as a comparative market analysis, a comparable market analysis, a broker price opinion or broker's market analysis. A CMA is not an appraisal.

(7) "Consumer information statement" or "CIS" means the disclosure form required by § 2938 of this title.

(8) "Conviction" means a verdict of guilty by the trier of fact, whether judge or jury, or a plea of guilty or a plea of nolo contendere accepted by the court.

(9) "Customer" means a member of the general public working with a licensee as a potential buyer, seller, exchangor, exchangee, tenant, or landlord of real property or is consulting with a licensee in 1 of these capacities for the purpose of entering into a brokerage agreement or transaction, but who has not yet entered into a statutory or common law agency relationship with a licensee. A customer is sometimes referred to as a prospect.

(10) "Designated agent" means a licensee appointed by the broker working with a customer or client as a statutory agent.

(11) "Designated on-site supervisor" means a licensee who has at least 5 years of continuous real estate services experience and who has been appointed as the full-time supervisor of a branch office by the broker.

(12) "Division" means the Delaware Division of Professional Regulation.

(13) "Dual agent" means a salesperson, associate broker, broker and/or brokerage organization which represents both buyer and seller or tenant and landlord as clients in a real estate services transaction.

(14) "Escrow account"' means a separate account established by the brokerage organization used solely for moneys in which a broker's customers or clients have an interest in accordance with the terms of a real estate services transaction.

(15) "Licensee" means an individual licensed under this chapter as a broker, associate broker or salesperson without implying what legal relationship they have with a customer or client.

(16) "Ministerial task" means a task that does not involve discretion or the exercise of the licensee's own judgment, for example:

a. Performing tasks for a client or customer according to the brokerage agreement or other form of consent before or after the signing of an agreement of sale or lease such as arranging an inspection; or

b. Assisting other persons to perform their part of the transaction such as providing information to the mortgage lender.

(17) "Person" means an individual, firm, partnership, corporation, association, joint stock company, limited partnership, limited liability company and any other legal entity and includes a legal successor of those entities.

(18) "Property management services" means those actions taken for others, pursuant to an agreement, in exchange for a fee, commission, compensation or other valuable consideration which include the supervision and the administration of the physical maintenance and/or the financial matters of real property. These supervision services may include assisting the owner in decisions in the selection of tenants, budgeting for the operation of property or properties, collecting of rent or rents, or maintaining security deposits.

(19) "Psychologically impacted" and "psychological impacts" mean that the property was, or was at any time suspected to have been the site of a homicide, suicide or other felony except arson or that an occupant of real property is or was at any time suspected to be infected or has been infected with human immunodeficiency virus (HIV) or diagnosed with acquired immune deficiency syndrome (AIDS), or any other disease which has been determined by medical evidence to be highly unlikely to be transmitted through the occupancy of a dwelling place.

(20) "Real estate service provider" means a licensee who is providing real estate services.

(21) "Real estate services" means those activities performed by a licensee as defined in this chapter. As promulgated under the rules and regulations, real estate services shall also include the marketing and advertising of properties for sale or lease.

(22) "Rules and regulations" mean those rules and regulations as promulgated by the Commission.

(23) "Salesperson" means any individual who holds a salesperson license from the Commission and who is licensed under a broker to sell or offer to sell, or to buy or to offer to buy, or to negotiate the purchase, sale, auction or exchange of real estate, or to lease or rent or offer for rent any real estate, or to negotiate leases or rental agreements thereof or of the improvements thereon for others.

(24) "State" means the State of Delaware.

(25) "Statutory agent" or "agent" means a licensee functioning as a party in an agency relationship created according to subchapter II of this chapter as an independent contractor and not as a fiduciary. The agent offers real estate services to the public to make a market in real estate by bringing buyer and seller, or landlord and tenant together for the transaction and assisting the parties with advice and negotiations, and performing ministerial tasks to complete the transaction. Every licensee shall be presumed to be a statutory agent and may refer to themselves as agent or statutory agent unless specifically identified as a common aw agent in their brokerage agreement.

(26) "Substantially related" means the nature of the criminal conduct, for which the individual was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of providing real estate services.

(b) In applying this chapter to leasing transactions, the word "landlord" may be substituted for "seller", the word "tenant" may be substituted for "buyer", and the word "lease" may be substituted for "agreement of sale" where applicable. The terms "rental agreement" and "lease" may be used interchangeably.

35 Del. Laws, c. 63, § 4; Code 1935, § 5476; 24 Del. C. 1953, § 2901; 57 Del. Laws, c. 151; 59 Del. Laws, c. 468, § 2; 67 Del. Laws, c. 121, §§ 1, 2, 23; 67 Del. Laws, c. 381, §§ 2, 9; 67 Del. Laws, c. 438, §§ 1, 2; 74 Del. Laws, c. 262, § 54; 75 Del. Laws, c. 277, §§ 3-5; 76 Del. Laws, c. 258, §§ 1, 2; 78 Del. Laws, c. 166, § 1.;



§ 2903. Real Estate Commission; appointments; qualifications; terms of office; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created the Delaware Real Estate Commission, which shall administer and enforce this chapter.

(b) The Commission shall consist of 9 members appointed by the Governor: 5 professional members, 3 of whom shall be licensed brokers, 1 associate broker, and 1 salesperson; and 4 public members. All members shall have been residents of the State for at least 5 years immediately prior to such appointment.

(1) Three of the professional members shall be brokers: 1 shall be a resident of New Castle County; 1 shall be a resident of Kent County; and 1 shall be a resident of Sussex County. Broker members of the Commission shall have been active licensees for at least 5 years immediately prior to their appointment.

(2) One of the professional members shall be an associate broker. The associate broker member shall have been an active licensee for at least 5 years immediately prior to that associate broker's appointment.

(3) One of the professional members shall be a salesperson. The salesperson member shall have been an active licensee for at least 4 years immediately prior to that salesperson's appointment.

(4) Of the 4 public members, 1 public member shall be from each county and 1 public member shall be from the City of Wilmington. To serve on the Commission, a public member shall not be, nor have been within the last 8 years prior to the effective date of appointment, a licensee, nor a member of the immediate family of a licensee; shall not be, nor have been with the last 8 years prior to the effective date of appointment, employed by a broker or brokerage organization; shall not have had a financial interest in the providing of goods and services to a licensee; and shall not be, nor have been within the last 8 years prior to the effective date of appointment, engaged in an activity directly related to providing real estate services.

(c) Each member shall serve for a term of 3 years, unless otherwise specified in this chapter; and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Commission shall hold office for the remainder of the unexpired term of the former member.

(d) No member, while serving on the Commission, shall be a president, president-elect, vice-president, secretary, treasurer, director or other elected official of a professional association for real estate service providers.

(e) Any act or vote by a member appointed in violation of subsection (b) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (b) of this section, unless such amendment or revision amends this section to permit such an appointment.

(f) A member of the Commission shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetence or neglect of duty or for unprofessional or dishonorable conduct. A member subject to disciplinary hearing shall be disqualified from Commission business until the charge is adjudicated or the matter is otherwise concluded. A Commission member may appeal any suspension or removal to the Superior Court.

(g) Any member who is absent without adequate reason for 3 consecutive meetings or fails to attend at least 1/2 of all regular business meetings during any calendar year shall be guilty of neglect of duty.

(h) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Commission and to all agents appointed, or otherwise employed by the Commission.

(i) The members of the Commission shall each receive compensation at the rate of $50 per meeting attended; provided, however, no member shall receive compensation for the year in excess of $500 and the Commission shall not be paid for more than 10 meetings during a calendar year.

35 Del. Laws, c. 63, § 1; Code 1935, § 5473; 24 Del. C. 1953, § 2902; 57 Del. Laws, c. 151; 60 Del. Laws, c. 714, § 1; 63 Del. Laws, c. 463, §§ 1-4; 67 Del. Laws, c. 366, § 11; 67 Del. Laws, c. 368, § 18; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 603, §§ 1-6; 78 Del. Laws, c. 166, § 1.;



§ 2904. Organization; meetings; officers; quorum

(a) In the same month of each year, the members shall elect from among their number a Chairperson, Vice-Chairperson and Secretary. Each officer shall serve for 1 year, and shall not succeed himself or herself in the same office.

(b) The Commission shall hold regularly scheduled business meetings at least once in each quarter of a calendar year and at such other times as the Chairperson deems necessary, or at the request of a majority of Commission members. Special or emergency meetings may be held, provided a quorum is present.

(c) A majority of members shall constitute a quorum, and no licensee shall be disciplined without the affirmative vote of at least 5 members.

(d) Minutes of all meetings shall be recorded and copies shall be maintained by the Division. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The person requesting it shall incur the expense of preparing any transcript.

35 Del. Laws, c. 63, § 2; Code 1935, § 5474; 41 Del. Laws, c. 218, § 1; 24 Del. C. 1953, § 2903; 57 Del. Laws, c. 151; 63 Del. Laws, c. 463, §§ 6, 7; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 603, § 7; 71 Del. Laws, c. 103, § 1; 78 Del. Laws, c. 166, § 1.;



§ 2905. Records

The Division shall keep a register of all approved applications for licensure and complete records relating to meetings of the Commission, examinations, rosters, changes and additions to the Commission's rules and regulations, complaints, hearings and such other matters as the Commission shall determine. Such records shall be prima facie evidence of the proceedings of the Commission.

35 Del. Laws, c. 63, §§ 2, 13; 37 Del. Laws, c. 44, § 1; Code 1935, § 5485; 24 Del. C. 1953, § 2905; 57 Del. Laws, c. 151; 57 Del. Laws, c. 741, § 28A; 67 Del. Laws, c. 121, §§ 4, 5; 67 Del. Laws, c. 144, § 5; 67 Del. Laws, c. 381, §§ 3, 4; 74 Del. Laws, c. 262, § 55; 78 Del. Laws, c. 166, § 1.;



§ 2906. Powers and duties

(a) The Commission shall have the authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act, Chapter 101 of Title 29. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Approve the forms to be used under this chapter or as directed by other statutory provisions.

(3) Establish the qualifications for licensure and evaluate the credentials of all applicants for a license to practice real estate services, in order to determine whether such applicants meet the qualifications set forth in this chapter.

(4) Grant licenses to, and renew licenses of, all individuals who meet the qualifications for licensure and renewal.

(5) Establish and administer the criteria and standards by rule and regulation for instructors, schools of real estate and course providers.

(6) Establish by rule and regulation prelicensing and continuing education standards required for licensure and license renewal.

(7) Perform random audits of continuing education credits submitted by licensees for license renewal.

(8) Evaluate certified records to determine whether an applicant for licensure who previously has been licensed, certified or registered in another jurisdiction to practice real estate services has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses.

(9) Refer all complaints from licensees and the general public concerning individuals licensed in this chapter or concerning practices of the Commission or of the profession, to the Division for investigation pursuant to § 8735 of Title 29 and assign a member of the Commission to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint.

(10) Conduct hearings and issue orders in accordance with procedures established pursuant to Chapter 101 of Title 29.

(11) Designate and impose the appropriate sanction or penalty where it has been determined after a hearing that penalties or sanctions should be imposed.

(12) Order compensation from the Real Estate Guaranty Fund, when, after a hearing, the Commission finds in favor of an aggrieved party, pursuant to § 2922 of this title.

(13) Issue cease and desist orders and impose fines for unlicensed practice, as specified in the rules and regulations and in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) The Division shall contract with a nationally recognized testing service for the preparation and grading of a written examination for the licensing of real estate service providers. The Commission may appoint a committee to review the written examination to establish its relevancy and accuracy for licensure in this State.

(c) The Commission shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of providing real estate services.

35 Del. Laws, c. 63, §§ 2, 13; 37 Del. Laws, c. 44, § 1; Code 1935, § 5485; 24 Del. C. 1953, § 2905; 57 Del. Laws, c. 151; 57 Del. Laws, c. 741, § 28A; 67 Del. Laws, c. 121, §§ 4, 5; 67 Del. Laws, c. 144, § 5; 67 Del. Laws, c. 381, §§ 3, 4; 74 Del. Laws, c. 262, § 55; 78 Del. Laws, c. 166, § 1.;



§ 2907. Qualifications of applicant; application; examination; report to Attorney General; judicial review

(a) All applicants shall meet the following conditions:

(1) Shall be competent to transact real estate services by meeting the requirements of this section and the rules and regulations;

(2) Shall not have been the recipient of any administrative penalties regarding real estate services, in this or any other jurisdiction, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a licensing commission or board on that applicant's professional conduct and practice, including any voluntary surrender of a license. Notwithstanding the foregoing, the Commission, after a hearing, may determine whether such administrative penalty is grounds to deny licensure.

(3) Shall not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake that applicant's practice in a manner consistent with the safety of the public.

(4) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense the circumstances of which are substantially related to the practice of providing real estate services. In addition, shall not have been convicted of fraud. Applicants who have criminal conviction records or pending criminal charges shall request appropriate authorities to provide information about the conviction or charge directly to the Commission in sufficient specificity to enable the Commission to make a determination whether the conviction or charge is substantially related to the applicant's area of practice. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Commission, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(4), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of providing real estate services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) Salesperson. — An applicant who is applying for licensure as a salesperson under this chapter shall submit evidence, verified by oath and satisfactory to the Commission, that such applicant:

(1) Meets the requirements of subsection (a) of this section.

(2) Is at least 18 years of age.

(3) Has successfully completed a prescribed prelicensing course of instruction including real estate principles and practices and Delaware real estate law.

(4) Has passed a uniform national and state examination for salespersons, as is contractually arranged for, with a nationally recognized independent testing service, by the Division; and

(5) Has provided such information as may be required on an application form designed and furnished by the Commission with the approval of the Division. No application form shall require information relating to citizenship, place of birth or length of state residency; nor require personal references.

(c) Associate broker. — An applicant who is applying for licensure as an associate broker under this chapter shall submit evidence, verified by oath and satisfactory to the Commission, that such applicant:

(1) Meets the requirements of subsection (a) of this section.

(2) Is at least 23 years of age.

(3) Has the experience requirements as specified under the rules and regulations.

(4) Has the financial prerequisites set forth in the rules and regulations.

(5) Has successfully completed a prescribed prelicensing course of instruction for brokers including real estate principles and practices and Delaware real estate law.

(6) Has passed a uniform national and state examination for brokers, as is contractually arranged for, with a nationally recognized independent testing service, by the Division; and

(7) Has provided such information as may be required on an application form designed and furnished by the Commission with the approval of the Division. No application form shall require a picture of the applicant; require information relating to citizenship, place of birth or length of State residency; nor require personal references.

(d) Broker. — In addition to the requirements of subsection (c) of this section, an applicant who is applying for licensure as a broker under this chapter shall submit verification of the applicant's responsibility for the day to day management and supervision of a brokerage organization and meet the experience and education requirements as defined in the rules and regulations.

(e) Where the Commission has found to its satisfaction that an applicant has been intentionally fraudulent or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(f) Where the applicant has been refused or rejected and such applicant feels that the Commission has acted without justification; has imposed higher or different standards than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(g) Every application for a license under this chapter shall be accompanied by the fee prescribed by § 2908 of this title and payment of a Guaranty Fund fee.

35 Del. Laws, c. 63, §§ 5, 6; Code 1935, §§ 5477, 5478; 24 Del. C. 1953, § 2907; 63 Del. Laws, c. 463, § 8; 67 Del. Laws, c. 121, §§ 7, 23; 67 Del. Laws, c. 381, § 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 603, § 8; 74 Del. Laws, c. 262, § 56; 75 Del. Laws, c. 436, § 31; 77 Del. Laws, c. 199, §§ 21, 22; 78 Del. Laws, c. 44, §§ 42, 43; 78 Del. Laws, c. 166, § 1.;



§ 2908. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Commission, as well as the proportional expenses incurred by the Division in its services on behalf of the Commission. There shall be a separate fee charged for each service or activity, but no fee shall be charged for an activity not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each biennium year the Division, or any other state agency acting in its behalf, shall compute for each separate service or activity, the appropriate fee for the coming year.

35 Del. Laws, c. 63, §§ 6, 13; Code 1935, §§ 5478, 5485; 48 Del. Laws, c. 161, § 1; 24 Del. C. 1953, § 2908; 57 Del. Laws, c. 151; 57 Del. Laws, c. 741, § 28B; 63 Del. Laws, c. 463, § 10; 65 Del. Laws, c. 380, § 4; 67 Del. Laws, c. 121, § 8; 78 Del. Laws, c. 166, § 1.;



§ 2909. Reciprocal licensure

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Commission, and subject to the further requirements set forth in this section, the Commission shall grant a license to an applicant who shall present proof of current licensure in "good standing" in another state, the District of Columbia, or territory of the United States and the license shall be in "good standing" as defined in § 2907(a)(2), (3) and (4) of this title.

(b) A salesperson applicant shall also meet one of the following criteria:

(1) Presents proof of at least 3 years of continuous licensure, preceding the date of application, in another state, District of Columbia or territory of the United States and completion of real estate services transactions during those 3 years as specified in the rules and regulations; and has passed the state portion of the Delaware licensing examination; or

(2) Has successfully completed the Delaware law portion of the prelicensing course and passed the state portion of the Delaware licensing examination; or

(3) Has successfully completed the equivalent of the prescribed prelicensing education for the State in the other state, the District of Columbia, or territory of the United States and has passed the state portion of the Delaware licensing examination.

(c) An associate broker applicant shall, in addition to the requirements set forth in subsection (a) of this section, meet the following requirements:

(1) Shall be at least 23 years of age.

(2) Has the experience requirements as specified under the rules and regulations; and

(3) Has the financial prerequisites set forth in the rules and regulations; and

(4) Has passed the state portion of the examination for brokers.

(d) An applicant for a broker's license shall meet the requirements set forth in subsection (c) of this section, shall submit verification of his or her responsibility for the day to day management and supervision of a brokerage organization, and shall meet the experience and education requirements as defined in the rules and regulations.

(e) In the event there is a disciplinary proceeding or unresolved complaint pending, the applicant shall not be licensed until the proceeding or complaint has been resolved. Applicants for licensure in this State shall be deemed to have given consent to the release of information pertaining to the disciplinary proceeding or unresolved complaint and to waive all objections to the admissibility of such information as evidence at any hearing or other proceeding to which the applicant may be subject.

(f) Every applicant who is applying for licensure in an office located outside of this State, prior to being licensed, shall give irrevocable consent that legal action may be commenced against the applicant in the proper court of any county of this State in which a cause of action may arise or in which the plaintiff may reside, by service of any process or pleading authorized by the laws of this State upon any member of the Commission. In case any processes or pleadings are served upon any member of the Commission, a copy thereof shall be immediately forwarded by certified or registered mail to the main office of the licensee against which process or pleadings are directed.

35 Del. Laws, c. 63, § 11; Code 1935, § 5483; 24 Del. C. 1953, § 2909; 60 Del. Laws, c. 714, § 2; 67 Del. Laws, c. 121, §§ 9, 23; 67 Del. Laws, c. 171, § 1; 67 Del. Laws, c. 381, §§ 11, 12; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 166, § 1.;



§ 2910. Issuance and renewal of licenses; additional licenses; reinstatement

(a) The Commission shall issue a license to each applicant who meets the requirements of this chapter for licensure as a real estate service provider and who pays the fees prescribed by the Division.

(b) A licensee may obtain an additional license and become affiliated with an additional broker if the licensee:

(1) Obtains, from an additional broker, a written commitment providing that the licensee shall become affiliated with the broker on the granting of an additional license to the licensee;

(2) Gives each broker with whom the licensee is currently affiliated written notice that the licensee intends to affiliate with an additional broker;

(3) Obtains from the broker with whom the licensee is currently affiliated, and from the additional broker, written approval of the licensee's intent to affiliate with an additional broker; and

(4) Complies with the application procedures applicable to additional licenses set forth in the rules and regulations.

(c) On or before the biennial date established by the Division, each licensee shall make application to the Commission for a renewal of license and make payment of the fees prescribed by the Division. The renewal application shall be made online, pursuant to the Commission's rules and regulations.

(d) In addition to the other provisions of this section, each licensee applying for renewal shall be required to successfully complete in the 2-year period prior to the established renewal date continuing education hours in an amount and subject matter as prescribed by the rules and regulations of the Commission. Each licensee at the time of license renewal shall be required to certify to the Commission that he or she has completed the required number of hours in approved courses, seminars and lectures. The Commission shall publish guidelines as to acceptable courses of instruction, seminars and lectures, and shall keep the guidelines current.

(e) At the time of renewal, each licensee shall disclose whether he or she has had any criminal convictions since the last license renewal.

(f) The Commission shall, in its rules and regulations, determine the period of time a licensee may still renew a license if the licensee has failed to renew on or before the established renewal date.

(g) An individual whose license has lapsed may apply to the Commission for reinstatement pursuant to the rules and regulations.

35 Del. Laws, c. 63, § 12; Code 1935, § 5484; 24 Del. C. 1953, § 2911; 63 Del. Laws, c. 463, § 9; 64 Del. Laws, c. 208, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 603, § 9; 78 Del. Laws, c. 166, § 1.;



§ 2911. Complaints

All complaints shall be received and investigated by the Division in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

35 Del. Laws, c. 63, § 9; Code 1935, § 5481; 41 Del. Laws, c. 218, § 2; 24 Del. C. 1953, § 2912; 60 Del. Laws, c. 714, §§ 4, 5; 67 Del. Laws, c. 121, §§ 10-12, 23; 67 Del. Laws, c. 171, § 2; 67 Del. Laws, c. 256, § 1; 67 Del. Laws, c. 381, § 13; 68 Del. Laws, c. 166, § 2; 69 Del. Laws, c. 86, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 103, § 2; 75 Del. Laws, c. 88, § 17(2); 78 Del. Laws, c. 166, § 1.;



§ 2912. Grounds for discipline

(a) A licensee shall be subject to disciplinary sanctions set forth in § 2914 of this title if after a hearing, the Commission finds that the licensee:

(1) Has made any substantial misrepresentation; or

(2) Has made any false promise of a character likely to influence, persuade or induce; or

(3) Has pursued a continued and flagrant course of misrepresentation or the making of false promises through licensees or advertising or otherwise; or

(4) Has failed, within a reasonable time, to account for or to remit any money coming into the licensee's possession which belongs to others; or

(5) Has illegally practiced real estate services; or

(6) Has incompetently or negligently practiced real estate services in such manner as to not safeguard the interest of the public; or

(7) Has paid a commission or valuable consideration to any person for acts or services performed in violation of this chapter; or

(8) Has assisted a person in providing real estate services who does not hold a license to provide real estate services in this State.

(9) Has violated a provision of this chapter, any of the rules and regulations established thereunder, or any order of the Commission; or

(10) Has received or made an arrangement or agreement to receive, directly or indirectly, any form of valuable consideration for products or services relating to a real estate services transaction without prior written disclosure by the licensee to the customer or client of the licensee and the payor for the product or service; or

(11) Has misrepresented the availability of or the content of any statutorily required form such as the seller's disclosure of real property condition report form and/or the radon disclosure as provided in Chapter 25 of Title 6; or

(12) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license or renew a license as a real estate service provider; has impersonated another individual holding a license, or has allowed another individual to use that licensee's license, or has aided or abetted an individual not licensed as a real estate service provider to represent himself or herself as a real estate service provider; or

(13) Has been convicted of a crime that is substantially related to the practice of real estate services. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefore; or

(14) Has had a license as a real estate service provider suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Commission by certified record and the Commission has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every individual licensed as a real estate service provider in this State shall be deemed to have given consent to the release of this information by the Commission or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses; or

(15) Has failed to notify the Commission that the licensee's license as a real estate service provider in another jurisdiction has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof.

(b) Any unlawful act or violation of this chapter by any real estate service provider, employee, partner, or associate of a licensed broker shall not be cause for the revocation of a license of any broker, unless it appears to the satisfaction of the Commission that such broker had knowledge thereof.

(c) The Commission may suspend or revoke any license issued under this chapter at any time where the licensee has been convicted in a court of competent jurisdiction of the crime of forgery, embezzlement, obtaining money under false pretenses, bribery, larceny, extortion, conspiracy to defraud or any similar offense or has had entered a plea of guilty or nolo contendere to any similar offense.

(d) Subject to the provisions of this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Commission, and no licensee's right to practice real estate services shall be limited by the Commission until such licensee has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(e) A licensee acting or providing service under an exemption as defined in § 2901 of this title and through the course of delivery of the exempted service is, after a hearing, found to be guilty of paragraphs (a)(1) through (11) of this section shall be subject to discipline pursuant to § 2914 of this title.

35 Del. Laws, c. 63, § 9; Code 1935, § 5481; 41 Del. Laws, c. 218, § 2; 24 Del. C. 1953, § 2912; 60 Del. Laws, c. 714, §§ 4, 5; 67 Del. Laws, c. 121, §§ 10-12, 23; 67 Del. Laws, c. 171, § 2; 67 Del. Laws, c. 256, § 1; 67 Del. Laws, c. 381, § 13; 68 Del. Laws, c. 166, § 2; 69 Del. Laws, c. 86, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 103, § 2; 75 Del. Laws, c. 88, § 17(2); 78 Del. Laws, c. 166, § 1.;



§ 2913. Hearing procedures

(a) If a complaint is filed with the Commission pursuant to § 8735 of Title 29 alleging violation of § 2912 of this title, the Commission shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) Where the licensee is in disagreement with the action of the Commission, the licensee may appeal the Commission's decision to the Superior Court within 30 days of the day that notice of the decision is mailed. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

35 Del. Laws, c. 63, § 10; Code 1935, § 5482; 24 Del. C. 1953, §§ 2913. 2914; 67 Del. Laws, c. 121, § 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 103, §§ 3, 4; 78 Del. Laws, c. 166, § 1.;



§ 2914. Disciplinary sanctions

(a) The Commission may impose any of the following sanctions, singly or in combination, when it finds that 1 or more of the conditions or violations set forth in § 2912 of this title applies to a licensee:

(1) Issue a letter of reprimand;

(2) Place the licensee on probationary status and require the licensee to:

a. Report regularly to the Commission upon the matters which are the basis for the probation; and/or

b. Limit real estate services activities to those areas prescribed by the Commission.

(3) Impose a monetary penalty not to exceed $5,000 for each violation;

(4) Suspend any licensee's license.

(5) Revoke or permanently revoke any licensee's license.

(b) In addition to sanctions imposed under paragraphs (a)(1)-(4) of this section, the Commission may require a licensee to complete continuing education courses in subjects specified by the Commission in addition to those required for licensure renewal.

(c) The Commission may withdraw or reduce conditions of probation when it finds that deficiencies requiring such action have been remedied.

(d) Where the Commission has placed a licensee on probationary status under certain restrictions or conditions and the Commission has determined that such restrictions or conditions are being or have been violated by the licensee, it may, after a hearing on the matter, suspend or revoke the licensee's license.

35 Del. Laws, c. 63, § 9; Code 1935, § 5481; 41 Del. Laws, c. 218, § 2; 24 Del. C. 1953, § 2912; 60 Del. Laws, c. 714, §§ 4, 5; 67 Del. Laws, c. 121, §§ 10-12, 23; 67 Del. Laws, c. 171, § 2; 67 Del. Laws, c. 256, § 1; 67 Del. Laws, c. 381, § 13; 68 Del. Laws, c. 166, § 2; 69 Del. Laws, c. 86, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 103, § 2; 75 Del. Laws, c. 88, § 17(2); 78 Del. Laws, c. 166, § 1.;



§ 2915. Temporary suspension pending hearing

(a) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, welfare or safety, the Commission may temporarily suspend the licensee's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Commission Chairperson or the Commission Chairperson's designee. An order temporarily suspending a license may not be issued unless the licensee or the licensee's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the licensee or the licensee's attorney can file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended licensee requests a continuance of the hearing date. If the temporarily suspended licensee requests a continuance, the order of temporary suspension remains in effect until the Commission convenes and a decision is rendered.

(b) A licensee whose license has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the licensee or sent by certified mail, return receipt requested, to the licensee's last known address.

(c) A licensee whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Commission shall schedule the hearing on an expedited basis, provided that the Commission receives the request within 5 calendar days from the date on which the licensee received notification of the decision to temporarily suspend the license.

(d) The case may be heard by the Commission, a hearing officer or a hearing panel, nominated pursuant to the Administrative Procedure Act, § 10161(d)-(f) of Title 29.

(e) After notice to the licensee pursuant to subsection (b) of this section, the Commission, or the hearing officer or the hearing panel, shall convene within 60 days of the date of the issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If the licensee requests in a timely manner an expedited hearing, the Commission, or the hearing officer or hearing panel, shall convene within 15 days of the receipt of the request by the Commission. The Commission, or hearing officer or hearing panel, shall proceed to a hearing in accordance with the Administrative Procedure Act, Chapter 101 of Title 29, and shall render a decision within 30 days of the hearing.

(f) An order of temporary suspension may not remain in effect for longer than 60 days from the date of the decision rendered by the Commission unless the suspended licensee requests an extension of the order pending a final decision of the Commission. Upon the final decision of the Commission, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Commission.

71 Del. Laws, c. 103, § 5; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 166, § 1; 79 Del. Laws, c. 168, § 2.;



§ 2916. Reinstatement of a suspended license or issuance of a new license after revocation; removal from probationary status; replacement of license

(a) Where a license has been suspended due to the disability of the licensee, the Commission may reinstate such license if, after a hearing, the Commission is satisfied that the licensee is able to practice real estate services with reasonable skill and safety.

(b) As a condition to reinstatement of a suspended license, or removal from probationary status, the Commission may reinstate such license if, after a hearing, the Commission is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(c) Individuals seeking reinstatement must pay the appropriate fees and submit documentation required by the Commission as evidence that all the conditions of a suspension and/or probation have been met. Proof that the licensee has met the continuing education requirements of this chapter may also be required, as appropriate.

(d) A new license to replace any license lost, destroyed or mutilated will be issued subject to the rules and regulations of the Commission. A charge set by the Division shall be made for such issuance.

(e) An individual whose license has been revoked must apply as a new applicant pursuant to the rules and regulations.

71 Del. Laws, c. 103, § 5; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 166, § 1.;



§ 2917. Effect of revocation of broker's license

The revocation of a broker's license shall automatically suspend every real estate service provider's license granted to any individual by virtue of employment either directly or indirectly by the broker whose license has been revoked, pending a change of employing broker or brokerage organization and the issuance of a new license. Such new license shall be issued without charge, if granted during the same licensure period in which the licensee's original license was granted.

35 Del. Laws, c. 63, § 8; Code 1935, § 5480; 24 Del. C. 1953, § 2915; 67 Del. Laws, c. 121, § 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2918. Form and display of license

(a) All licenses shall be issued by the Commission in such form and size as shall be prescribed by the Division.

(b) The licenses shall show the name of the licensee, the brokerage organization and the address for the approved office of the licensee.

(c) The broker shall have all licenses readily available for review upon request by the general public or the Division within the approved place of business.

35 Del. Laws, c. 63, § 7; Code 1935, § 5479; 24 Del. C. 1953, § 2917; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2919. Maintenance of place of business; office permits

(a) The broker shall maintain an office approved by the Commission or by the state of licensure. Each office shall be under the direction and supervision of the broker. A broker applying for an office in the State of Delaware shall submit an application to the Commission for an office permit with the application fee established by the Division. A permit shall be issued only upon approval by the Commission.

(b) On or before the biennial date established by the Division, the broker shall submit an application to the Division for renewal of the office permit with the renewal fee established by the Division.

(c) The broker's license shall include the address of the approved office.

(d) If the broker maintains more than one office, the broker shall apply for and obtain an additional broker's license and office permit in the broker's name for each branch office. A branch office permit shall be subject to the requirements set forth in subsections (a) and (b) of this section. The application for a branch office shall state the address of the branch office and the designated on-site supervisor. The designated on-site supervisor shall be a licensee with a minimum of 5 years of continuous real estate services experience, which shall be documented on the branch office application. The branch office, any licensees associated with the office and the designated on-site supervisor shall be under the direction and supervision of the broker.

(e) All brokers' offices shall display a conspicuous sign on the outside of the office building as set forth in the Commission's rules and regulations.

(f) Additional requirements for issuance of office permits may be set forth in the Commission's rules and regulations.

35 Del. Laws, c. 63, § 8; Code 1935, § 5480; 24 Del. C. 1953, § 2918; 60 Del. Laws, c. 714, § 6; 67 Del. Laws, c. 121, § 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2920. Notice of change in location of business; new license

Notice in writing shall be given to the Commission by the broker and include the names of each licensee included in any change of approved office location, whereupon the Commission shall issue a new license to each licensee for the unexpired period upon payment of the fee established by the Division.

35 Del. Laws, c. 63, § 8; Code 1935, § 5480; 24 Del. C. 1953, § 2919; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2921. Notice and procedure on termination of licensee's employment; new license as prerequisite to resumption; inactive status

(a) When any licensee is terminated by the broker or broker organization or voluntarily terminates, the broker shall immediately notify the Commission of such termination.

(1) Upon the broker terminating the licensee, the broker, at the time of the notification to the Commission, shall address a communication to the last known address of such licensee. The communication shall advise the licensee of the termination. A copy of the communication to the licensee shall accompany the notification to the Commission.

(2) No terminated licensee shall perform any real estate services or engage directly or indirectly in providing real estate services until the Commission, in its discretion, shall issue a new license showing a new broker and a new approved business location.

(b) Upon completion of a form as provided in the rules and regulations and payment of the prescribed fee, the Commission shall place any active licensee on an inactive status for an unlimited amount of time. A licensee may reactivate an inactive status license, subject to payment of the biennial registration fees, for such time as the license has been inactive, and upon submission of proof of fulfillment of continuing education requirements for each renewal period.

(c) A licensee may transfer his or her license from 1 broker to another upon completion of a form as provided in the rules and regulations and upon payment of the prescribed fee. The releasing broker must file a completed form with the Commission within 5 business days of obtaining a sponsoring broker and the transferring licensee's signatures on the form.

35 Del. Laws, c. 63, § 8; Code 1935, § 5480; 24 Del. C. 1953, § 2920; 52 Del. Laws, c. 109; 57 Del. Laws, c. 403, §§ 1-3; 63 Del. Laws, c. 154, § 1; 67 Del. Laws, c. 121, § 23; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 603, § 10; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2922. Real Estate Guaranty Fund

(a) The Commission shall establish and maintain a Real Estate Guaranty Fund (hereinafter referred to as the "Fund") from which, subject to this section, any person who obtains a final judgment against a licensee for loss or damage sustained by reason of theft or forgery (as defined in Title 11) or by reason of any fraud, misrepresentation or deceit by or on the part of any such licensee or any employee thereof who does not hold a license, may recover, after a hearing and on order of the Commission, compensation in an amount not exceeding in the aggregate the sum of $25,000 in connection with any 1 transaction or claim, regardless of the number of persons aggrieved or parcels of real estate involved in such transaction or claim.

(b) If the aggrieved person obtains a final judgment against a licensee for loss or damage sustained by reason of theft or forgery (as defined in Title 11) or by reason of fraud, misrepresentation or deceit by or on the part of such licensee or employee thereof who does not hold a license, such aggrieved person may file a verified claim with the Commission seeking an order directing payment from the Fund of any amount unpaid upon the judgment, subject to the limitations stated in subsection (a) of this section and this subsection. The verified claim shall be filed within 60 days after the final judgment has been obtained. The verified claim shall include a copy of the complaint, counterclaim or cross-claim, if any, a certified copy of the judgment and copies of any documentation relating to steps taken to collect on the judgment. The Commission shall proceed upon such claim in a summary manner and, upon the hearing thereof, the aggrieved person shall be required to show:

(1) That the aggrieved person is not a spouse of the judgment debtor or the personal representative of said spouse;

(2) That the aggrieved person has complied with all the requirements of this section;

(3) That the aggrieved person has obtained a final judgment as set out in this subsection, stating the amount thereof and the amount owing thereon at the date of the filing of the aggrieved person's verified claim; and

(4) That the aggrieved person has fully pursued and exhausted all available remedies and taken all reasonable steps to collect the amount of the judgment, stating the total amount collected.

(c) If the Commission is satisfied that the aggrieved person has satisfied all the requirements of this section and is entitled to recover compensation from the Fund, it shall enter an order requiring payment from the Fund of whatever sum it shall find to be payable upon the claim, subject to the limitations of subsection (a) of this section. The Commission, in its discretion, may authorize payment of an amount from the Fund less than the claim made pursuant to this subsection.

(d) If the Commission pays from the Fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, the license of such licensee may be suspended or revoked by the Commission and, in the discretion of the Commission, such licensee shall be ineligible to receive a new license until the licensee has repaid in full, plus interest at the legal rate, the amount paid from the Fund on the licensee's account. A discharge in bankruptcy shall not relieve a licensee from the penalties and disabilities provided in this subsection.

(e) If at any time the money on deposit in the Fund is insufficient to satisfy any duly authorized claim or portion thereof, the Commission shall, when sufficient money has been deposited in the Fund, satisfy such unpaid claims or portions thereof in the order that such claims or portions thereof were originally filed pursuant to subsection (b) of this section, plus accumulated interest at the legal rate.

(f) Any person filing with the Commission any notice, statement or other document required under subsection (b) of this section which is false or untrue or contains any material misstatement of fact shall be fined not less than $500 nor more than $5,000.

(g) When, upon the order of the Commission or pursuant to a compromise, the Commission has caused to be paid from the Fund any sum to a judgment creditor, the Commission shall be subrogated to all of the rights of the judgment creditor up to the amount paid and the judgment creditor shall assign all of that judgment creditor's right, title and interest in the judgment up to such amount paid by the Commission, and any sums recovered by the Commission on the judgment shall be deposited to the Fund.

(h) Each licensee shall pay a fee of $25 which shall be credited to the Fund; provided, that in no case shall any licensee be required to pay said fee of $25 more than once, unless assessed as provided in subsection (i) of this section.

(i) The Commission shall, at all times, maintain the Fund at a level in excess of $250,000, and to this intent all moneys received pursuant to subsection (g) of this section shall be credited to said Fund and held in a special account other than the General Fund prescribed by § 6102(a) of Title 29. Said account shall be an interest-bearing account and the interest accruing from the funds on deposit in the account shall be credited to the Commission to defray the costs of administering the Fund; for seminars within the State and for continuing education for licensees within the State; and to reimburse Commissioners, their administrative staff and legal counsel for expenses paid to attend meetings of the Association of Real Estate License Law Officials.

(j) If the balance of the Fund should fall below the $250,000 level, the Commission shall, at the next license renewal date, assess each licensee a pro rata fee in such amount that the Fund will be returned to the $250,000 level.

(k) Any person aggrieved by any action, decision, order or regulation of the Commission may appeal to the Superior Court.

60 Del. Laws, c. 259, § 1; 63 Del. Laws, c. 82, § 1; 65 Del. Laws, c. 274, § 1; 67 Del. Laws, c. 121, §§ 14-20, 23; 67 Del. Laws, c. 381, § 15; 68 Del. Laws, c. 139, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 603, §§ 11-13; 71 Del. Laws, c. 103, §§ 4, 6; 78 Del. Laws, c. 166, § 1.;



§ 2923. Deposits and escrow accounts; accounting; records inspection and audit

(a) Every broker shall establish and maintain an escrow account or accounts in a federally insured banking institution which has offices within the State.

(1) Accounts shall be opened in the name of the brokerage organization and designated as an escrow account.

(2) The broker shall be a signatory on each such account.

(3) Except for the minimum balance required by the bank and money to cover bank fees, each account shall be used only for escrow deposits, earnest money deposits, rental money or other moneys in which broker's customers or clients have an interest where such money is to be held by broker in accordance with the terms of a real estate services transaction.

(b) All escrow deposits, earnest money deposits, rental money or other moneys accepted by a licensee in accordance with the terms of a real estate services transaction shall be accounted for in full upon the signing of a written agreement by all parties and maintained through the consummation or termination of the real estate services transaction. All moneys held by broker shall be disbursed in accordance with the terms of the transaction unless otherwise agreed upon in writing by the parties to the transaction or ordered by a court.

(c) All escrow deposits accepted by a licensee in accordance with the terms of a real estate services transaction shall be accepted in the name of the brokerage organization unless the parties have agreed to a different third-party escrow agent.

(d) Every licensee, upon the signing of a written agreement by all parties to a real estate services transaction, shall promptly pay over the escrow deposit, earnest money deposit, rental money or other moneys as specified in the transaction. The broker shall deposit the moneys into the broker's escrow account within 72 hours of the signing of the written agreement by all parties, or by the dates defined therein, excluding weekends and federal holidays.

(e) The broker shall have accessible at the broker's approved place of business, all books, records, written agreements and other necessary documents to determine the adequacy of the escrow account or accounts. These accounts and records shall be opened to inspection or audit by the Commission and its duly authorized agents at the broker's approved place of business during regular business hours.

24 Del. C. 1953, § 2920B; 57 Del. Laws, c. 151; 67 Del. Laws, c. 121, § 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2924. Penalties

A person not currently licensed under this chapter when guilty of engaging in the practice of providing real estate services, or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to provide real estate services, such offender shall be guilty of a misdemeanor. Upon the first offense, that person shall be fined not less than $500 nor more than $5,000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $10,000 for each offense. The Justices of the Peace shall have jurisdiction over all violations of this section.

35 Del. Laws, c. 63, § 15; Code 1935, § 5487; 24 Del. C. 1953, § 2923; 57 Del. Laws, c. 151; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2925. Enforcement

The Commission may report an individual for violation of this chapter before any court of competent jurisdiction and it may take the necessary legal steps for the proper legal officers of this State to enforce this chapter and collect the penalties provided in this chapter.

35 Del. Laws, c. 63, § 16; Code 1935, § 5488; 24 Del. C. 1953, § 2924; 57 Del. Laws, c. 151; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;






Subchapter II Business Relationships

§ 2926. Applicability

This subchapter applies to licensees in their business relationships with customers and clients for all types of real estate services whether they are sales, leases, exchanges, management of real estate for others, or real estate counseling conducted by licensees.

75 Del. Laws, c. 277, § 6; 78 Del. Laws, c. 166, § 1.;



§ 2927. Certain psychological impacts not material facts

(a) The fact or suspicion that a property might be or is psychologically impacted is not a material fact that must be disclosed in a real property transaction.

(b) No cause of action shall arise against an owner or landlord of real property or a licensee for failure to inquire about, make a disclosure about or release information about the fact or suspicion that such property is psychologically impacted.

(c) Except as stated in subsection (d) of this section if a customer or client makes a specific written request to the owner, landlord or licensee about the psychological impacts regarding a specific property, the owner, landlord or licensee shall answer the questions truthfully, to the best of such owner's, landlord's or licensee's knowledge. The licensee shall have no duty to inquire about the psychological impacts regarding a specific property unless a customer or client, in writing, specifically requests the licensee to ask the owner or landlord for such information.

(d) The owner, landlord or licensee shall not make any disclosure concerning those psychological impacts of HIV, AIDS, or any other disease which has been determined by medical evidence to be highly unlikely to be transmitted through the occupancy of a dwelling place even if a customer or client specifically asks about such psychological impacts.

68 Del. Laws, c. 154, § 1; 71 Del. Laws, c. 103, § 4; 78 Del. Laws, c. 166, § 1.;



§ 2928. Internet and World Wide Web

Entering a name and email address on an Internet or World Wide Web site is sufficient to establish a broker-consumer relationship for the use of that system, but does not in of itself create a broker-customer or client relationship for any other purpose. The broker may deliver the CIS by the Internet or World Wide Web and the customer may acknowledge receipt of it electronically. However, an exclusive business relationship or obligation for the customer or client to pay any compensation may only be created by a written brokerage agreement signed by the customer or client as a separate document. If the brokerage agreement is signed electronically it may not be part of a general consent to the terms of use of an Internet or World Wide Web site or other electronic device, but must be a conspicuous separate document.

75 Del. Laws, c. 277, § 6; 78 Del. Laws, c. 166, § 1.;



§ 2929. Financial information

Licensees do not have a duty to conduct an independent investigation of the customer's or client's financial condition and do not have a duty to independently verify the accuracy or completeness of financial statements made by the customer or client or any independent inspector, auditor, or lender, but if the licensee has actual knowledge of false financial information, the licensee shall advise the party to correct it and shall not pass on the information known to be false.

75 Del. Laws, c. 277, § 6; 78 Del. Laws, c. 166, § 1.;



§ 2930. Compensation

(a) Written brokerage agreements. — Nothing in this chapter obligates a buyer, tenant, seller or landlord to pay compensation to a broker or brokerage organization unless that party has entered into a written brokerage agreement with the broker or brokerage organization specifying the compensation terms. The compensation agreement may specify that the licensee may cooperate with other licensees. Brokers or brokerage organizations may compensate other brokers or brokerage organizations participating in the transaction without further permission of the party. The source of compensation does not by itself determine brokerage relationships. If a brokerage agreement contemplated one type of transaction such as a sale, but then through the course of continuous negotiations the initial transaction changes to another type of transaction such as a lease, the broker is still entitled to compensation; however, if the initial transaction was a lease which later became a sale, the broker is not entitled to compensation unless the listing agreement, other compensation agreement, or lease provided for compensation for a later sale.

(b) Additional terms. — Nothing in this chapter shall prohibit consumers from entering into written brokerage agreements with a broker or brokerage organization which contain duties, obligations, or responsibilities which are in addition to those specified in this chapter.

(c) Different relationships permitted for different transactions or jurisdictions. — A licensee or brokerage organization may work with a single party in separate transactions pursuant to different brokerage relationships including but not limited to selling 1 property as a seller's agent and working with that seller in buying another property as buyer's agent, or seller's sub-agent where permitted; provided, however, that the licensee or brokerage organization complies with this chapter in establishing the relationships for each transaction. A licensee who is licensed in another jurisdiction may function as a licensee for properties in that jurisdiction even if the brokerage relationship is different in that jurisdiction such as a "transaction broker", without being considered that status in Delaware.

(d) Compensation to licensee or entity of licensee. — All compensation relating to a real estate services transaction to be paid to a licensee shall be paid through the broker or brokerage organization. The broker or brokerage organization may pay the licensee's individual compensation to an entity created by the licensee to receive compensation providing the entity is either already approved by the Commission as a brokerage organization or the entity does not need to be approved because it does not engage in the brokerage business but is only established for business purposes to receive the licensee's compensation. The licensee paid by the broker or brokerage organization may employ licensed or unlicensed staff or team members who shall be paid an hourly wage, salary, or commission according to their agreement with the employing licensee. Nothing in this chapter shall authorize unlicensed personal assistants, independent contractors, or employees to engage in real estate services activities which by statute or regulation of the Commission must be performed by a licensee.

75 Del. Laws, c. 277, § 6; 78 Del. Laws, c. 166, § 1.;



§ 2931. Competitive market analysis ("CMA")

A competitive market analysis is not an appraisal. A licensee may perform a competitive market analysis as part of providing real estate services. However, a licensee shall not perform a competitive market analysis for the mortgagee on a property that is the subject of a signed agreement of sale. A competitive market analysis as permitted under this chapter shall meet the following criteria:

(1) A competitive market analysis shall only be prepared for the following purposes:

a. An existing or potential seller or owner for the purpose of listing a property for sale or lease; or

b. An existing or potential buyer or tenant for the purpose of purchasing or leasing a property for sale or lease;

(2) The following disclosure shall appear in at least a 12-point bold face type font and located immediately following the estimated market price:

"Notwithstanding any language to the contrary contained herein, this Competitive Market Analysis is NOT an appraisal of the market value for property and is not intended to be used for any legal purpose including approval of a mortgage loan, modification of a mortgage loan, divorce/property separation, estate settlement, bankruptcy proceedings or any other purpose where real estate value is needed. If an appraisal is desired, the services of a licensed or certified appraiser must be obtained."

(3) The competitive market analysis shall comply with the content requirements as provided in the rules and regulations.

78 Del. Laws, c. 166, § 1.;



§ 2932. Common law of agency

(a) For transactions where the consumer hires a broker as a common law agent, and the broker agrees to become the consumer's common law agent, the common law of agency applies to the extent it is not inconsistent with applicable provisions of this chapter.

(b) The duties of a licensee as a common law agent and corresponding liabilities of the client begin and terminate based upon the common law of agency.

(c) Common law agency disclosure. —

(1) All licensees in a common law agency relationship must disclose, in writing, whom they represent. This disclosure shall be made to all parties to a transaction who the licensee does not represent but with whom the licensee has substantive contact, such as prospective sellers, lessors, buyers and lessees.

(2) This disclosure referenced in subsection (a) of this section shall be made at the first substantive contact between the licensee and the person the licensee does not represent. A listing broker who is not also the selling Broker and who has no substantive contact with the prospective buyer or lessee, need not make any agency disclosure to the prospective buyer or lessee.

(3) The Commission may adopt rules and regulations to prescribe the form of disclosure to be used by licensees or minimum criteria for the form of disclosure.

(4) Licensees shall not function in the capacity of a common law agent for transactions concerning a 1-to-4 family residential property unless they have established that relationship in writing and the policy of the broker is to represent only the seller or buyer as a single agent for each transaction and never as a dual agent.

68 Del. Laws, c. 166, § 1; 71 Del. Laws, c. 103, § 4; 75 Del. Laws, c. 277, §§ 1, 2, 6; 78 Del. Laws, c. 166, § 1.;



§ 2933. Statutory agency

(a) The common law of agency relative to brokerage relationships in real estate services transactions established pursuant to this chapter is expressly abrogated for any licensee functioning as a broker, associate broker, or salesperson, licensee owner, or brokerage organization as defined in this chapter as a statutory agent. The remainder of this subchapter is intended to occupy completely the field of law relative to brokerage relationships for those real estate services transactions with the licensee or licensee's functioning as statutory agents. For those areas where the public, licensees, regulators, or courts need further guidance as to the conduct of statutory agents, customers and clients, the law governing independent contractor relationships shall apply to the extent it is not inconsistent with the provisions of this chapter.

(b) Statutory interpretation. — Performing the functions of a statutory agent as described in this chapter and the rules and regulations of the Commission shall not be construed to automatically or by implication create a common law agency relationship. This section through § 2938 of this title shall be construed as rules of conduct describing how a licensee works for clients, works with customers, or interacts with the general public as a statutory agent in the capacity of an independent contractor and not as a common law agent.

(c) Presumed statutory agency. —

(1) For properties marketed for sale of 1-to-4 family residences or single lot sales of land intended for a 1-to-4 family residence:

a. The licensee working for the buyer is presumed to be a statutory agent representing the buyer;

b. A licensee working for the seller is presumed to be a statutory agent representing the seller; and

c. A licensee working for both buyer and seller is presumed to be a statutory agent representing both parties as a dual agent.

(2) For new construction onsite sales offices for 1-to-4 family residences or single lot sales of land intended for a 1-to-4 family residence, the onsite licensee shall be presumed to be a statutory agent representing the builder or seller.

(3) The presumption of agency may be rebutted by the consumer signing a consumer information statement establishing a different agency relationship.

78 Del. Laws, c. 166, § 1.;



§ 2934. Commencement and termination of duties

(a) Commencement of duties for a statutory agent. — The duties of confidentiality as required by § 2936(c) of this title begin upon first contact between a licensee and the customer. The other statutory duties between a licensee and client as required by this subchapter begin upon the earlier of:

(1) The first scheduled appointment;

(2) The first showing of a property;

(3) Making an offering; or

(4) Otherwise working for the client;

unless a CIS is signed indicating there is no agency relationship. For transactions exempt from providing the CIS, the duties of the agent commence when the parties form an agency relationship.

(b) Duties of a statutory agent after termination. — A licensee and brokerage organization owe no further duty or obligation to the customer or client after termination, expiration, completion or performance of the transaction or other termination of the brokerage relationship, except the duties of:

(1) Accounting in a timely manner for all money and property related to, and received during the relationship; and

(2) Treating as confidential the information provided by the customer or client during the course of the relationship that may reasonably be expected to have a negative impact on the customer or client's real estate activity unless:

a. The customer or client to whom the information pertains grants written consent;

b. Disclosure of the information, such as defects actually known by the licensee or previously disclosed by the seller on the seller's disclosure of real property condition report or radon disclosure or any other statutorily required form, is required by law;

c. The information is made public or becomes public by the words or conduct of the customer or client to whom the information pertains or from a source other than the licensee or brokerage organization; or

d. Disclosure is necessary to defend the licensee or brokerage organization against an action of wrongful conduct in an administrative or judicial proceeding or before a committee of a professional association.

75 Del. Laws, c. 277, § 6; 76 Del. Laws, c. 258, § 3; 78 Del. Laws, c. 166, § 1.;



§ 2935. Duty to cooperate

(a) Licensees shall cooperate with all other licensees involved in a transaction except when cooperation is not in the customer's or client's best interest. The obligation to cooperate does not include any obligation to share commissions or to otherwise compensate another licensee.

(b) In order to cooperate, licensees shall be reasonably available when requested by their customer or client to:

(1) Accept delivery of and present to the customer or client offers and counteroffers to buy, sell, or lease the customer's or client's property, or the property the customer or client seeks to purchase or lease;

(2) Assist the customer or client in developing, communicating, negotiating, and presenting offers, counteroffers, and notices that relate to offers and counteroffers until the agreement of sale or lease is signed and all contingencies are satisfied or waived; and

(3) Answer the customer's or client's questions relating to the offers, counteroffers, notices, negotiations, and contingencies; and

(4) Hold the escrow deposit.

(c) In order to cooperate, licensees shall be reasonably available when requested by a cooperating licensee to undertake the activities described in subsection (b) of this section, but only after disclosing the request to their customer or client and receiving written authorization to undertake the requested activity. If the customer or client fails to authorize the licensee to undertake the requested activity, the licensee shall not undertake such activity. If the broker's or brokerage organization's business model includes offering all of the services explained in the CIS, rather than having separate charges for distinct real estate services, the CIS is sufficient disclosure or written authorization to undertake the activities described in subsection (b) of this section.

75 Del. Laws, c. 277, § 6; 76 Del. Laws, c. 258, § 9; 78 Del. Laws, c. 166, § 1.;



§ 2936. Broker, associate broker and salesperson as a statutory agent

(a) Unless specifically hired as a common law agent by a written brokerage agreement, a licensee is a statutory agent and not a common law agent for any party. The broker may from time to time designate 1 or more associate brokers or salespersons licensed under that broker to be the designated associate broker or associate brokers or salesperson or salespersons of a client or clients to the exclusion of all others in the brokerage organization.

(b) Obligations and responsibilities. — A licensee shall to the extent applicable to their functions have the following obligations and responsibilities:

(1) Performing the duties required by this chapter;

(2) Performing the terms of the written brokerage agreement, if any;

(3) Exercising reasonable skill and care as a licensee;

(4) Advising the parties to obtain expert advice on material matters about which the licensee knows but the specifics of which are beyond the expertise of such licensee;

(5) Accounting in a timely manner for all money and property received;

(6) Helping to keep the parties informed regarding the progress of the transaction;

(7) Performing ministerial tasks to assist the parties in complying with the terms and conditions of any contract;

(8) Disclosing to all prospective buyers or tenants any adverse material facts actually known by the licensee;

(9) Informing the parties that they shall not be vicariously liable for acts of other licensees;

(10) Informing the parties that notice given to the designated licensee is considered notice to their client;

(11) Informing the parties that oral or written statements made by a licensee without the consent of the party do not bind the party and may not be relied upon by anyone as binding a party. As such, all statements and negotiations shall need to be authorized by or signed by the parties themselves to be binding on the parties unless otherwise stated in the brokerage agreement, agreement of sale, lease, or power of attorney;

(12) Complying with all requirements of this chapter and any rules and regulations promulgated pursuant to this chapter;

(13) Complying with any applicable federal, state, or local laws, rules, regulations, or ordinances; and

(14) Following fair housing and civil rights laws and regulations.

(c) Confidentiality. — The following information shall not be disclosed by a licensee without the informed consent of the affected party:

(1) That a buyer or tenant is willing to pay more than the purchase price or lease rate offered for the property;

(2) That a seller or landlord is willing to accept less than the asking price or lease rate for the property;

(3) What the personal motivating factors are for any party to a transaction;

(4) That a seller, buyer, landlord, or tenant will agree to terms other than those offered;

(5) Any material confidential information about the parties or property unless disclosure is required by statute or regulation or failure to disclose such information would constitute fraud or intentional misrepresentation;

(6) Any facts or suspicions regarding circumstances which may psychologically impact or stigmatize any real property pursuant to § 2927 of this title unless required to be disclosed by § 2927 of this title; or

(7) Any facts or suspicions that any party or someone in the community is a registered sex offender under subchapter III of Chapter 41 of Title 11 as amended from time to time, but if asked shall refer the person to the Delaware State Police to seek this information.

(d) Confidentiality exception. — For transactions of properties other than those marketed as:

(1) One-to-4 family residences; or

(2) Single family lots of land intended for 1-to-4 family residence;

designated agents who are not dual agents are exempt from subsection (c) of this section; instead, a duty of confidentiality by the agent to the client shall apply after a client relationship is formed.

(e) Actions permitted by agents. — An agent may do the following without breaching any obligation, duty, or responsibility to a customer or client:

(1) List and advertise competing properties for sale or lease;

(2) Show customers or clients alternative properties not owned by their broker's other clients;

(3) Show properties in which 1 customer or client is interested to their other customers or clients;

(4) Present offers on the same property for more than 1 customer or client:

(5) Disseminate information that is generally available to licensees. For example, providing information on comparable sales and the licensee's interpretation, advice, and opinion about this information with the customer or client retaining the authority to decide what to do with this information;

(6) Assist buyers and sellers in preparing offers and counteroffers, providing that the forms used advise the parties that they may seek legal advice prior to signing. Presenting all offers and counteroffers in a timely manner regardless of whether the property is subject to a contract for sale, lease or letter of intent unless instructed otherwise by the customer or client;

(7) Develop negotiating strategies or options for how to proceed with a transaction;

(8) Perform ministerial tasks;

(9) Serve as a single agent, sub-agent, or dual agent for the same parties in different transactions or different parties concerning the same property. For example, the licensee could be a statutory agent for the sellers in 1 transaction and a common law agent for the same people as buyers in another transaction;

(10) Cooperate with other licensees; however, for 1-to-4 family residences or single family lots of land intended for 1-to-4 family residences they shall not engage any common law subagents from other brokers or brokerage organizations;

(11) Disclose information concerning a transaction among the broker, designated associate broker(s) or designated salesperson(s), and office staff working for the brokerage organization on that transaction;

(12) Provide customers with factual information they request. Provide clients with relevant factual information. Tell clients about their choices of how to proceed and provide them with relevant information. Provide clients with information and advice when presented with questions from the client or a request for advice.

(f) No imputed knowledge. — There is no imputation of knowledge or information by operation of law among or between the customer, client, broker, associate broker, salesperson, brokerage organization and other licensees or persons within a brokerage organization.

(g) Notice. — Notice as defined by law or in the agreement of sale or lease given to a party shall be considered effective notice. Unless specified otherwise in the agreement of sale or lease, notice only given to a designated associate broker(s) or salesperson(s) shall also be considered effective notice to the client of that associate broker or salesperson. Notice to the broker is not considered notice to the designated associate broker(s), designated salesperson(s), or client. Notice only to the designated associate broker or salesperson is not considered notice to the broker, or the rest of the brokerage organization.

75 Del. Laws, c. 277, § 6; 76 Del. Laws, c. 258, §§ 5-7; 78 Del. Laws, c. 166, § 1.;



§ 2937. Vicarious liability; protections when working with a statutory agent

(a) A customer or client shall not be liable for a wrongful act, error, omission, or misrepresentation of the licensee except to the extent the customer or client had actual knowledge of the wrongful act, error, omission, or misrepresentation.

(b) A licensee shall not be liable for a wrongful act, error, omission, or misrepresentation of the customer or client except to the extent the licensee had actual knowledge of the wrongful act, error, omission, or misrepresentation.

(c) Nothing in this section shall be construed to diminish or limit any of the other duties or responsibilities of the licensee under this chapter, or the rules promulgated hereunder.

(d) This chapter does not otherwise limit the liability of a broker, for an act, error, or omission of a licensee in the brokerage organization. Notwithstanding any other provision of this chapter, the employer of the licensee is vicariously liable as the employer would be under the doctrine of respondeat superior whether the licensee is employed by the broker or brokerage organization as an employee or as an independent contractor.

(e) This section does not apply if the licensee or brokerage organization is hired as a common law agent.

75 Del. Laws, c. 277, § 6; 76 Del. Laws, c. 258, § 8; 78 Del. Laws, c. 166, § 1.;



§ 2938. Consumer information statement; confidentiality

(a) The Commission shall establish by rule and regulation a consumer information statement ("CIS"). The Commission may provide alternative consumer information statements for residential properties, properties that do not contain any residential units, commercial transactions, property management, or other brokerage situations as the Commission deems appropriate. At a minimum, the form shall provide a summary of what a licensee is permitted or prohibited from doing as provided by §§ 2935 and 2936 of this title. The CIS shall explain the circumstances when the consumer may hire the licensee as a common law agent, but that this would require other detailed disclosures of conflicts of interests and could involve significant potential legal liability and financial risk for the consumer.

(b) The consumer information statement required by this chapter shall be delivered to the consumer no later than the earlier of:

(1) The first scheduled appointment;

(2) The first showing of a property; or

(3) Making an offer;

unless the consumer has already been given the CIS by another licensee. A listing licensee who knows that the buyer is working with another licensee is not required to give that buyer a CIS. A licensee working with a buyer who knows that the seller is working with another licensee is not required to give a CIS to that seller. The CIS must be signed by the customer or client prior to signing an agreement of sale, listing agreement or any other brokerage agreement, unless otherwise exempt from providing a CIS.

(c) The CIS shall be available to the consumer at open houses, but does not need to be personally presented by the licensee unless the consumer asks for more than factual information about the property or expresses interest in making an offer on the property during the open house.

(d) The duties of confidentiality as required by § 2936(c) of this title begin upon the first contact between a licensee and the customer. The other statutory duties between a licensee and client as required by this subchapter begin upon the earlier of:

(1) The first scheduled appointment;

(2) The first showing of a property;

(3) Making an offer; or

(4) Otherwise working for the client;

unless a CIS is signed indicating there is no agency relationship. For transactions exempt from providing the CIS, the duties of the agent commence when the parties form an agency relationship.

(e) Nonrenewable leases of 120 days or less are exempt from the requirement to provide the CIS to the potential tenant; provided, however, that the duties of confidentiality required by § 2936(c) of this title and the rest of this chapter still apply to those leases. The broker may still choose to provide the CIS as a matter of brokerage organization policy.

(f) Transactions of properties other than those marketed as:

(1) One-to-4 family residential properties; or

(2) Single lot sales of land intended for a 1-to-4 family residence;

are exempt from the requirement to provide the CIS to the potential parties; however the balance of this chapter shall still apply unless specifically exempted. In lieu of providing a CIS, the agreement of sale or lease shall include the following language after the confirmation of the agency relationships:

"The parties acknowledge that they have certain rights and responsibilities under Delaware agency law (Title 24 of the Delaware Code, Chapter 29) and may consult with their legal counsel."

(g) For rental of residential property not otherwise exempt from the requirement to provide the CIS, the CIS shall be given to the potential tenant no later than the earlier of:

(1) The first scheduled appointment;

(2) The first showing of a property; or

(3) Making an offer,

but does not need to be signed until the potential tenant decides to complete a rental application or the signing of a lease.

75 Del. Laws, c. 277, § 6; 76 Del. Laws, c. 258, §§ 3, 4, 10; 78 Del. Laws, c. 166, § 1.;









CHAPTER 30. MENTAL HEALTH AND CHEMICAL DEPENDENCY PROFESSIONALS

Subchapter I Board of Mental Health and Chemical Dependency Professionals

§ 3001. Objectives

(a) The primary objective of the Board of Mental Health and Chemical Dependency Professionals, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

(b) The secondary objectives of the Board are to maintain minimum standards of licensee competency and to maintain certain standards in the delivery of services to the public. In meeting these objectives, the Board shall develop standards assuring professional competence; monitor complaints brought against licensees regulated by the Board; adjudicate at formal hearings; promulgate rules and regulations; and impose sanctions where necessary.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 72 Del. Laws, c. 267, § 1; 74 Del. Laws, c. 355, § 2; 75 Del. Laws, c. 83, § 1.;



§ 3002. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" means the Board of Mental Health and Chemical Dependency Professionals.

(2) "Division" means the Division of Professional Regulation of the State of Delaware.

(3) "Excessive use or abuse of drugs" means any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs a licensee's ability to perform the work of a licensed mental health or chemical dependency professional.

(4) "Person" means a corporation, company, association and partnership, as well as an individual.

(5) "Substantially related" means the nature of the criminal conduct, for which a person was convicted, has a direct bearing on the fitness or ability of the person to perform 1 or more of the duties or responsibilities of a licensed mental health or chemical dependency professional.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 74 Del. Laws, c. 262, § 59; 74 Del. Laws, c. 355, §§ 3, 4; 75 Del. Laws, c. 83, § 1.;



§ 3003. Board of Mental Health and Chemical Dependency Professionals; appointments; composition; qualifications; terms; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a Board of Mental Health and Chemical Dependency Professionals, which shall administer and enforce this chapter.

(b) The Board shall consist of 13 members, appointed by the Governor, who are residents of this State. Three members shall be licensed professional counselors of mental health; 3 shall be licensed chemical dependency professionals; 3 shall be licensed marriage and family therapists; and 4 shall be members of the public. The public members shall not be, nor ever have been, mental health or chemical dependency professionals, employed by a mental health or chemical dependency professional, nor have been engaged in an activity directly related to the practice of a mental health or chemical dependency professional. The public members shall be accessible to inquiries, comments and suggestions from the public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. A term of office expires on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetence or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any association of mental health or chemical dependency professionals, nor serve as head of a professional association's political action committee.

(h) The provisions of Chapter 58 of Title 29 shall apply to members of the Board.

(i) A member who is absent without adequate reason for 3 consecutive meetings or who fails to attend at least half of all regular business meetings during any calendar year shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division policy; and in addition shall receive not more than $50 for each meeting attended, but not more than $500 in any calendar year. After the member has attended 10 meetings in any calendar year, the member may not be compensated for any subsequent meetings attended in that year.

66 Del. Laws, c. 128, § 1; 67 Del. Laws, c. 366, § 12; 67 Del. Laws, c. 368, § 19; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 74 Del. Laws, c. 355, §§ 5-7; 75 Del. Laws, c. 83, § 1.;



§ 3004. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the President deems necessary, or at the request of a majority of the Board members.

(b) The Board annually shall elect a president, vice-president and secretary. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms. The office of president must rotate among the professions regulated and the public members.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business and no action shall be taken without the affirmative vote of a majority of the quorum. No disciplinary action shall be taken without the affirmative vote of a majority of the members of the Board, at least 1 of whom must be of the same profession as the individual being disciplined.

(d) Minutes of all meetings shall be recorded and the Division shall maintain copies. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

66 Del. Laws, c. 128, § 1; 67 Del. Laws, c. 366, § 13; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 74 Del. Laws, c. 355, § 8; 75 Del. Laws, c. 83, § 1.;



§ 3005. Records

The Division shall keep a register of all approved applications for licenses under this chapter and complete records relating to meetings of the Board, rosters, changes, and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records are prima facie evidence of the proceedings of the Board.

72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3006. Powers and duties

(a) The Board shall have the power to:

(1) Adopt rules and regulations, which shall be promulgated in accordance with the requirements of the Administrative Procedures Act, Chapter 101 of Title 29.

(2) Designate an application form to be used by all applicants and process all applications.

(3) Evaluate the credentials of all applicants in order to determine whether the applicants meet the qualifications for licensing set forth in this chapter.

(4) Grant licenses to and renew licenses of applicants who meet the qualifications for licensure.

(5) Establish by rule and regulation continuing education standards required for license renewal.

(6) Evaluate certified records to determine whether an applicant for license who previously has been licensed, certified or registered in another jurisdiction has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against the applicant for such acts or offenses.

(7) Refer all complaints from licensees and the public concerning persons licensed under this chapter, or concerning practices of the Board or of a profession regulated by the Board, to the Division for investigation pursuant to § 8735 of Title 29 and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint.

(8) Conduct hearings and issue orders in accordance with procedures established pursuant to Chapter 101 of Title 29.

(9) Where it has been determined after a hearing that penalties or sanctions should be imposed, designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(10) Adopt a code of ethics for each profession licensed by the Board, which code may be a code of ethics adopted by a national organization which certifies members of the profession.

(b) The Board shall, by regulation, identify crimes which are substantially related to the practice of a mental health or chemical dependency professional.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 72 Del. Laws, c. 267, § 1; 74 Del. Laws, c. 262, § 60; 74 Del. Laws, c. 355, §§ 9-11; 75 Del. Laws, c. 83, § 1.;



§ 3007. Fees

The amount charged for fees imposed under this chapter shall approximate and reasonably reflect costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure period, the Division, or another state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate fee for the period.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3008. Issuance and renewal of licenses

(a) The Board shall issue a license to an applicant who meets the requirements of this chapter for licensure and who pays the fee established by the Board.

(b) A license must be renewed biennially, in such manner as is determined by the Division and upon payment of a renewal fee, submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by the Board. In addition each licensee shall submit proof of membership in good standing as of the date of licensure in a national certifying organization acceptable to the Board.

(c) A licensee who fails to renew a license on or before the renewal date shall be granted 1 year to renew the license. The Division shall set a fee for late renewal. An individual who fails to renew a license before the expiration of the 1-year period must reapply as a new applicant, pay a fee set by the Division, and submit proof of fulfillment of continuing education requirements and proof of membership in a national certifying organization acceptable to the Board.

(d) A person licensed pursuant to this chapter, upon written request, may be placed on an inactive register. Provisions for resuming active status shall be established by the Board.

(e) It is the responsibility of a licensee to keep the Division informed of a change of address. Renewal applications will be sent to the last address on file with the Division.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3009. Grounds for discipline

(a) A person licensed under this chapter is subject to the disciplinary sanctions set forth in § 3011 of this title if, after a hearing, the Board finds that the licensee has:

(1) Employed or knowingly cooperated in a fraud or material deception in order to acquire a license under this chapter; has impersonated another person holding a license or allowed another person to use the licensee's license; or has aided or abetted a person not licensed to represent himself or herself as a person licensed under this chapter.

(2) Been convicted of a crime that is substantially related to the practice of a mental health or chemical dependency professional. A certified copy of the record of conviction shall be conclusive evidence of a conviction.

(3) Excessively used or abused drugs in the past 3 years or currently.

(4) Engaged in an act which involved consumer fraud or deception, restraint of competition, or price fixing.

(5) Violated a provision of this chapter or a regulation promulgated by the Board under this chapter.

(6) Had the licensee's professional license under this chapter suspended or revoked, or has been the subject of disciplinary action taken by the appropriate licensing authority of another jurisdiction; provided, that the grounds for the disciplinary action of the other jurisdiction have been presented to the Board by a certified record and the Board has determined that the facts found by the other jurisdiction constitute an act specified in this section. A person licensed in this State pursuant to this chapter is deemed to have given consent to the release of information by the Board or by a comparable agency in another jurisdiction and to waive all objections to the admissibility of evidence of a previously adjudicated act or offense.

(7) Failed to notify the Board that the licensee's license in another jurisdiction has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation of a license shall be conclusive evidence thereof.

(8) Been convicted of a felony sexual offense.

(9) Failed to report child abuse or neglect as required by § 903 of Title 16, or any successor thereto.

(10) Failed to report to the Division of Professional Regulation as required by § 3018 of this title.

(b) Subject to the provisions of subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board and no licensee's right to hold himself or herself out as an individual licensed under this chapter shall be limited by the Board until such licensee has been given notice and an opportunity to be heard in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 74 Del. Laws, c. 262, §§ 62, 63; 75 Del. Laws, c. 83, § 1; 78 Del. Laws, c. 31, § 1; 79 Del. Laws, c. 213, § 2.;



§ 3010. Complaints and investigations

(a) All complaints shall be received and investigated by the Division in accordance with § 8735 of Title 29 and the Division shall be responsible for issuing a final written report at the conclusion of the investigation.

(b) When it is determined that an individual who is not licensed under this chapter is representing himself or herself as being so licensed, or is holding himself or herself out to the public as being licensed under this chapter, the Board shall apply to the Office of the Attorney General to issue a cease and desist order.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3011. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that a condition or violation for discipline of a licensee regulated by this chapter has been established under § 3009 of this title:

(1) Issue a letter of reprimand.

(2) Censure a licensee.

(3) Place a licensee on probationary status and require the licensee to:

a. Report regularly to the Board upon the matters which are the basis of the probation; or

b. Limit all professional activities to those areas prescribed by the Board.

(4) Suspend a licensee's license.

(5) Revoke a licensee's license.

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) As a condition to reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measure as are authorized under this chapter.

(d) The Board shall permanently revoke the license of any person who the Board determines has violated § 3009(a)(8) of this title.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1; 78 Del. Laws, c. 31, § 2.;



§ 3012. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29 alleging a violation of § 3009 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal, without use of rules of evidence. If the Board finds, by a majority vote of all Board members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for the decision. The decision shall be mailed immediately to the licensee.

(c) A licensee may appeal the Board's decision to the Superior Court within 30 days of the postmarked date of the copy of the decision mailed to the licensee. The appeal shall be in accordance with the provisions of the Administrative Procedures Act, Chapter 101 of Title 29. A stay may be granted in accordance with that act.

(d) All decisions of the Board regarding suspension or revocation of a license shall be made public by the Division in a news release to major media outlets in this State. The release may include any information deemed public under the Delaware Freedom of Information Act, Chapter 100 of Title 29, and shall include a telephone contact number for the Division for further information.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3013. Reinstatement of a suspended license; removal from probationary status

(a) As a condition to reinstatement of a suspended license or removal from probationary status, the Board may reinstate such license if after a hearing the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or probation.

(b) Applicants for reinstatement must pay the fees established by the Board and must submit evidence as required by the Board that all conditions of a suspension and/or probation have been met. Proof that the applicant has met any continuing education requirements of this chapter is also required.

72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3014. Issuance of replacement license

A new license to replace a lost, destroyed, or mutilated license may be issued, subject to the rules of the Board. The Division shall establish a charge for the issuance of a replacement license.

72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3015. License required

No person shall hold himself or herself out to the public as a licensed mental health or chemical dependency professional unless the person is licensed in accordance with this chapter. It shall be unlawful for a person who is not licensed under this chapter, or the person's employer, employees, agents or representatives, to use, in connection with the person's name or business, any words, letters, abbreviations or insignia indicating or implying directly or indirectly that the person is licensed under this chapter.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3016. Penalty

(a) A person not currently licensed under this chapter who uses, in connection with that person's name or business, or otherwise assumes or uses any title or description conveying or tending to convey the impression that the person is licensed under this chapter, is guilty of a misdemeanor.

(b) For the first offense, the court may impose a fine of not less than $500 nor more than $1,000. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense.

(c) Justice of the Peace Courts shall have jurisdiction over violations of this chapter.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3017. Privileged communications

Communications between a mental health or chemical dependency professional licensed under this chapter and a client of the professional shall be considered confidential to the same extent as provided by Rule 503 of the Delaware Rules of Evidence.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3018. Duty to report conduct that constitutes grounds for discipline or inability to practice

(a) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of: mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of: mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 31, § 12.;






Subchapter II Mental Health Professional Counselors and Associate Counselors

§ 3030. License required

No person shall hold himself or herself out to the public as a licensed professional counselor of mental health or licensed associate counselor of mental health unless the person is licensed in accordance with this chapter. It shall be unlawful for a person who is not licensed under this chapter, or the person's employees, agents or representatives, to use in connection with the person's name or business the words "licensed professional counselor of mental health," "licensed associate counselor of mental health," or any other words, letters, abbreviations or insignia indicating or implying directly or indirectly that the person is licensed under this chapter.

74 Del. Laws, c. 355, § 12; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3031. Definitions

As used in this subchapter:

(1) "Direct supervision" is face to face consultation, on a regularly scheduled basis, between a licensed associate counselor of mental health (LACMH) and a licensed professional counselor of mental health (LPCMH) as required by the nature of the work of the LACMH. The supervising LPCMH is responsible for insuring that the extent, kind and quality of the services rendered by the LACMH are consistent with the person's education, training and experience.

(2) "Licensed associate counselor of mental health" (LACMH) is an individual licensed as an associate counselor of mental health under this chapter who is obtaining experience under the professional direct supervision of a LPCHM or other health professional approved by the Board for the purpose of becoming licensed as a professional counselor of mental health.

(3) "Licensed professional counselor of mental health" (LPCMH) is an individual licensed as a professional counselor of mental health under this chapter who publicly offers to render to individuals, groups, organizations or the general public a service involving the application of clinical counseling principles, methods or procedures and the diagnosis and treatment of mental and emotional disorders to assist individuals in achieving more effective personal and social adjustment.

(4) "Professional direct supervision" is supervision by a licensed professional counselor of mental health.

75 Del. Laws, c. 83, § 1.;



§ 3032. Qualifications of applicant

(a) An applicant who is applying for licensure under this subchapter shall complete a Board approved application, submit the application fee, and supply evidence verified by oath and satisfactory to the Board that the applicant:

(1) Is certified by the National Board for Certified Counselors, Inc. (NBCC), or the Academy of Clinical Mental Health Counselors (ACMHC), or other national mental health specialty certifying organization acceptable to the Board.

(2) Has completed a master's degree and subsequent to completing the degree has acquired the equivalent of 2 years of experience in professional counseling acceptable to the Board. The professional counseling experience must consist of not less than 3,200 hours obtained over a period of not more than 4 years, at least 1,600 hours of which shall have been under professional direct supervision acceptable to the Board. When such professional direct supervision is not available, a licensed clinical social worker, a licensed psychologist, a licensed marriage and family therapist or a licensed physician specializing in psychiatry may supervise the applicant. An applicant may substitute 30 graduate semester hours, or more, attained beyond the master's degree, for up to 1,600 hours of the required experience, provided that such hours are clearly related to the field of counseling and are acceptable to the Board. In no case shall the applicant have less than 1,600 hours of required post master's degree professional direct supervision.

(3) Has not received any administrative penalties regarding the applicant's actions as a licensed, registered or certified mental health provider, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreement" which contains conditions placed by a Board on the applicant's professional conduct, including any voluntary surrender of a license. The Board, after a hearing, may determine whether such administrative penalty is grounds to deny licensure.

(4) Does not have any impairment related to drugs or alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to act as a professional counselor of mental health or associate counselor of mental health in a manner consistent with the safety of the public.

(5) Shall not have a criminal conviction nor pending criminal charge relating to an offense, the circumstances of which substantially relate to actions as a licensed professional counselor of mental health or associate counselor of mental health. Applicants who have a criminal conviction or pending criminal charge shall request appropriate authorities to provide information about the conviction or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the conviction or charge is substantially related to actions as a licensed professional counselor of mental health or associate counselor of mental health. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(5), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing licensed professional counselor of mental health or associate counselor of mental health in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

e. The applicant has not been convicted of a felony sexual offense.

(6) Has not been penalized for any willful violation of the code of ethics adopted by the Board or the code of ethics of the National Board of Certified Counselors (NBCC) or its successor or other similar professional mental health counseling standard.

(7) Has not been convicted of a felony sexual offense.

(8) Has submitted, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Mental Health and Chemical Dependency Professionals shall be the screening point for the receipt of said federal criminal history records.

An applicant may not be licensed as a licensed professional counselor of mental health until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be certified by the Board unless a waiver is granted pursuant to paragraph (a)(5) of this section. The State Bureau of Identification may release any subsequent criminal history to the Board.

(b) If the Board finds that an applicant has been intentionally fraudulent or has intentionally supplied false information, the Board shall report its findings to the Attorney General for further action.

(c) Where an application is refused or rejected and the applicant feels the Board has acted without justification, has imposed higher or different standards for the applicant than for other applicants or licensees or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(d) All individuals licensed as a licensed professional counselor of mental health in this State shall be required to be fingerprinted by the State Bureau of Identification every 10 years, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2013, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check.

66 Del. Laws, c. 128, § 1; 67 Del. Laws, c. 200, § 3; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 535, § 1; 72 Del. Laws, c. 267, § 1; 74 Del. Laws, c. 262, § 61; 75 Del. Laws, c. 83, § 1; 75 Del. Laws, c. 436, § 32; 77 Del. Laws, c. 199, § 23; 78 Del. Laws, c. 31, §§ 3-5; 78 Del. Laws, c. 44, §§ 44, 45.;



§ 3033. Qualifications of applicant for licensed associate counselor of mental health

(a) An applicant who is applying for licensure as an associate counselor of mental health under this chapter shall complete an application form, submit the required fee, and furnish evidence, verified by oath and satisfactory to the Board, that such person has met all the requirements established in this subchapter for licensed professional counselors of mental health, except the requirements dealing with required experience.

(b) A plan for professional direct supervision of the associate counselor of mental health shall be submitted to and approved by the Board prior to the applicant's acquiring the professional counseling experience necessary for license as a professional counselor of mental health.

(c) The associate counselor of mental health license shall be effective for a period of 2 years. The license may be renewed once.

(d) A LACMH may submit an application for LPCMH upon fulfillment of the experience requirements of this subchapter.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 72 Del. Laws, c. 267, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3034. Reciprocity

(a) Upon payment of the application fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in good standing in another State, the District of Columbia or territory of the United States, whose standards for licensure are substantially similar to those of this State. A "license in good standing" is defined in § 3032(a)(3)-(6) of this title.

(b) An applicant who is licensed in a jurisdiction whose standards are not substantially similar to those of this State but who has held a license in good standing for a minimum of 5 years in the jurisdiction from which the applicant is applying for reciprocal licensure and who is certified by the National Board for Certified Counselors or the Academy of Clinical Mental Health Counselors, or other national mental health specialty certifying organization acceptable to the Board may be licensed by the Board, provided the applicant meets all other qualifications for reciprocity.

(c) An applicant who is licensed in a jurisdiction whose standards are not substantially similar to those of this State and who lacks the minimum years of licensure as defined in subsection (b) of this section above may apply for licensure as an associate counselor of mental health, in order to obtain the experience necessary to fulfill the requirements of this subchapter.

(d) In lieu of the documentation required by subsection (a) of this section, an applicant may submit a certificate of professional qualification as a licensed professional counselor of mental health from a credential bank approved by the Board. The Board shall identify acceptable credentialing organizations in its rules and regulations. In addition, the Board may require the applicant to submit such supplemental information as it deems necessary to assure that the applicant meets the qualifications for licensure.

66 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 52, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 267, § 1; 73 Del. Laws, c. 293, § 1; 75 Del. Laws, c. 83, § 1; 75 Del. Laws, c. 393, § 2.;






Subchapter III Chemical Dependency Professionals

§ 3040. License required

No person shall hold himself or herself out to the public as a licensed chemical dependency professional unless the person is licensed in accordance with this chapter. It shall be unlawful for a person who is not licensed under this chapter, or the person's employees, agents or representatives, to use in connection with the person's name or business, the words "licensed chemical dependency professional" or any other words, letters, abbreviations or insignia indicating or implying directly or indirectly that the person is licensed under this chapter.

74 Del. Laws, c. 355, § 12; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3041. Definitions

As used in this subchapter:

(1) "Chemical dependency professional" is a person who uses addiction counseling methods to assist an individual or group to develop an understanding of alcohol and drug dependency problems, define goals, and plan action reflecting the individual's or group's interest, abilities and needs as affected by addiction problems.

(2) "Counseling experience" is a formal, systematic process that focuses on skill development and integration of knowledge related to addiction counseling and reflects the accumulation of hours spent providing substance abuse counseling services while under the supervision of an approved clinical supervisor.

(3) "Licensed chemical dependency professional" is a person who holds a current, valid license issued pursuant to this chapter.

(4) "Professional counseling experience" is the accumulation of hours spent providing chemical dependency counseling services in a substance abuse counseling setting, including face to face interaction with clients and other services directly related to the treatment of clients.

(5) "Supervised counseling experience" is the overseeing of a supervisee's application of chemical dependency counseling principles, methods or procedures to assist clients in achieving more effective personal and social adjustment.

(6) "Uncompensated addictions services" are services offered to chemical dependent individuals free of charge.

74 Del. Laws, c. 355, § 12; 75 Del. Laws, c. 83, § 1.;



§ 3042. License requirements; professional designation

(a) No person shall hold himself or herself out to the public as a licensed chemical dependency professional or present, call or represent himself or herself as a licensed chemical dependency professional unless licensed under this chapter.

(b) No person shall assume, represent that person's own self as or use the title of "licensed chemical dependency professional," or any of the abbreviations of the above title unless licensed under this chapter and unless the title of designation corresponds to the license held by the person pursuant to this chapter.

(c) A licensed chemical dependency professional pursuant to the provisions of this chapter, or the licensed chemical dependency professional's employee, shall not disclose any confidential information that the counselor or the counselor's employee may have required while performing alcohol and drug counseling services for a patient unless in accordance with the federal regulation regarding the Confidentiality of Alcohol and Drug Abuse Patient Records pursuant to 42 C.F.R. 2.1 et seq.

74 Del. Laws, c. 355, § 12; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3043. Applicability of subchapter

(a) Nothing in this subchapter shall be construed to prevent a person from engaging in or offering any addiction services such as self-help, sponsorship through Alcoholics Anonymous, Narcotics Anonymous or other uncompensated addictions services.

(b) Nothing in this subchapter shall be construed to apply to a designated employee or other agent of a private employer who has been designated to provide chemical dependency counseling under the jurisdiction of the company, or an employee or other agent of a recognized academic institution, a federal, state, county or local government institution, agency or facility, or school district, if the individual is performing solely with the company or the agency, as the case may be, or under the jurisdiction of that company or agency, and if a license granted under this chapter is not a requirement for employment.

(c) Nothing in this subchapter shall be construed to apply to a rabbi, priest, minister, or clergy of any religious denomination or sect, when performing within the scope of the person's regular or specialized ministerial duties and for which no separate charge is made, for or under the auspices or sponsorship, individually or in conjunction with others, of an established and legal cognizable church, denomination, or sect, and when the person rendering services remains accountable to the established authority thereof.

(d) Nothing in this subchapter shall be construed to apply to a student, intern or trainee in chemical dependency counseling pursuing a course of study in counseling in a regionally accredited institution, if performed under supervision and constituting a part of the supervised course of study.

(e) Nothing in this subchapter shall be construed to apply to a person licensed in the State to practice medicine and surgery, psychology, social work, clinical social work, licensed professional counselor of mental health or any other person's profession or occupation and doing work of a nature consistent with a person's training, if the person does not hold himself or herself self out to the public as possessing a license issued pursuant to this chapter.

(f) Nothing in this subchapter shall prevent the practice of healing by spiritual means in accordance with the tenets and practice of any church or religious denomination by a duly accredited practitioner thereof. In the practice of healing by spiritual means, no individual shall hold himself or herself out to the public as possessing a license issued pursuant to this subchapter.

74 Del. Laws, c. 355, § 12; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 83, § 1.;



§ 3044. Qualifications of applicant

(a) Applicants for chemical dependency professional license by certification under this chapter shall complete an application form, pay the required fee and provide evidence, verified by oath and satisfactory to the Board, that the applicant meets the following requirements:

(1) Received a master's degree from a regionally accredited institution of higher education with a minimum of 30 graduate semester hours in counseling or subjects closely related to counseling.

(2) Subsequent to receiving the master's degree has acquired 3,200 hours of counseling experience, 1,600 hours of which must be under the supervision of a licensed chemical dependency professional. Where supervision by a licensed chemical dependency professional is not available, a licensed clinical social worker, licensed psychologist, licensed professional counselor of mental health or a licensed physician specializing in chemical dependency may supervise the applicant. Of the 1,600 hours of supervised counseling experience, at least 100 hours must be face-to-face consultation between the supervisor and supervisee, which may take place in individual and/or in group settings, as follows:

a. Individual supervision, which consists of 1-to-1, face-to-face meetings between supervisor and supervisee, provided, the entire 100 hour requirement may be fulfilled by individual supervision.

b. Group supervision, which consists of face-to-face meetings between supervisor and no more than 6 supervisees; provided, no more than 40 hours of group supervision shall be acceptable toward the 100 hour requirement.

(3) Is certified by the National Association for Addictions Professionals, (NAADAC) as a national certified addictions counselor (NCAC or MAC), by the Delaware Certification Board (DCB Inc.) as a certified alcohol and drug counselor, or by a certifying organization acceptable to the Board.

(4) Has not received any administrative penalties regarding the applicant's actions as a Licensed Chemical Dependency Professional, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and and/or has not entered into any "consent agreement" which contains conditions placed by a Board on the applicant's professional conduct, including any voluntary surrender of a license. The Board, after a hearing, may determine whether such administrative penalty is grounds to deny licensure.

(5) Does not have any impairment related to drugs or alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to act as a chemical dependency professional in a manner consistent with the safety of the public.

(6) Does not have a criminal conviction nor pending criminal charge relating to an offense, the circumstances of which substantially relate to actions as a licensed chemical dependency professional. Applicants who have a criminal conviction or pending criminal charge shall request appropriate authorities to provide information about the conviction or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the conviction or charge is substantially related to actions as a licensed chemical dependency professional. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing licensed chemical dependency services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

e. The applicant has not been convicted of a felony sexual offense.

(7) Has not been penalized for any wilful violation of the code of ethics adopted by the Board or the code of ethics of a professional organization of chemical dependency professionals.

(8) Has not been convicted of a felony sexual offense.

(9) Has submitted, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Mental Health and Chemical Dependency Professionals shall be the screening point for the receipt of said federal criminal history records.

An applicant may not be licensed as a chemical dependency professional until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be certified by the Board unless a waiver is granted pursuant to paragraph (a)(6) of this section. The State Bureau of Identification may release any subsequent criminal history to the Board.

(b) If the Board finds that an applicant has been intentionally fraudulent or has intentionally supplied false information, the Board shall report its findings to the Attorney General for further action.

(c) Where an application is refused or rejected and the applicant feels the Board has acted without justification, has imposed higher or different standards for the applicant than for other applicants or licensees or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(d) All individuals licensed as a chemical dependency professional in this State shall be required to be fingerprinted by the State Bureau of Identification every 10 years, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2013, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check.

74 Del. Laws, c. 355, § 12; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 83, § 1; 75 Del. Laws, c. 436, § 33; 77 Del. Laws, c. 199, § 24; 78 Del. Laws, c. 31, §§ 6-8; 78 Del. Laws, c. 44, §§ 46, 47.;



§ 3045. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant, who shall present proof of current licensure in good standing in another State, the District of Columbia or territory of the United States, whose standards for licensure are substantially similar to those of this State. Such applicant shall present proof that the applicant's license is in good standing. A license in good standing is defined in § 3044(a)(4)-(7) of this title.

(b) An applicant who is licensed in a jurisdiction whose standards are not substantially similar to those of this State may be licensed by the Board if:

(1) The applicant had a license in good standing for a minimum of 5 years after licensure in the jurisdiction from which that applicant is applying for reciprocal licensure; and

(2) Is certified by the National Association for Addictions Professionals (NAADAC), or the Delaware Certification Board (DCB), or other national certifying organization acceptable to the Board;

provided, however, that the applicant meets all other qualifications for reciprocity in this section.

(c) In lieu of the documentation required by subsection (a) of this section, an applicant may submit a certificate of professional qualification as a licensed chemical dependency professional from a credential bank approved by the Board. The Board shall identify acceptable credentialing organizations in its rules and regulations. In addition, the Board may require the applicant to submit such supplemental information as it deems necessary to assure that the applicant meets the qualifications for licensure.

75 Del. Laws, c. 393, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Marriage and Family Therapists

§ 3050. License required

No person shall hold himself or herself out to the public as a licensed marriage and family therapist or a licensed associate marriage and family therapist unless the person is licensed in accordance with this chapter. It shall be unlawful for any person who is not licensed under this chapter, or the person's employees, agents, or representatives to use in connection with the person's name or business the words "licensed marriage and family therapist," "licensed associate marriage and family therapist," or any other words, letters, abbreviations or insignia indicating or implying directly or indirectly that such person is licensed.

75 Del. Laws, c. 83, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3051. Definitions

(a) "Direct supervision" is face to face consultation, on a regularly scheduled basis, between a licensed associate marriage and family therapist (LAMFT) and a licensed marriage and family therapist (LMFT) as required by the nature of the work of the LAMFT. The supervising LMFT is responsible for insuring that the extent, kind and quality of the services rendered by the LAMFT are consistent with the person's education, training and experience.

(b) "Licensed associate marriage and family therapist" (LAMFT) is an individual licensed as an associate marriage and family therapist under this chapter who is obtaining experience under direct professional supervision for the purpose of becoming licensed as a marriage and family therapist (LMFT).

(c) "Licensed marriage and family therapist" (LMFT) is an individual licensed as a marriage and family therapist under this chapter who offers to individuals, couples, families or groups professional marriage and family services either directly to the general public or through public or private organizations.

(d) "Marriage and family therapy services" includes the diagnosis and treatment of mental and emotional disorders, whether cognitive, affective, or behavioral, within the context of interpersonal relationships, including marriage and family systems, and involves the professional application of psychotherapy, assessment instruments, counseling, consultation, treatment planning, and supervision in the delivery of services to individuals, couples and families.

(e) "Professional direct supervision" is supervision by a licensed marriage and family therapist, or an individual holding the "approved supervisor" designation from the American Association for Marriage and Family Therapy (AAMFT) or a candidate for the "approved supervisor" designation who is acceptable to the Board.

75 Del. Laws, c. 83, § 1.;



§ 3052. Qualifications of applicant

(a) An applicant who is applying for licensure under this subchapter shall complete a board-approved application, submit the application fee, and supply evidence verified by oath and satisfactory to the Board that the applicant:

(1) Has completed a master's or doctoral degree in marriage and family therapy from a recognized educational institution, or a graduate degree in an allied field from a recognized educational institution and graduate level work which is the equivalent to a master's degree in marriage and family therapy, as determined by the Board.

(2) Following completion of the master's degree has successfully completed 2 calendar years of work experience in Marriage and Family Therapy under professional direct supervision. The experience must consist of not less than 3,200 hours obtained over a period of not more than 4 consecutive years, at least 1,600 of which shall have been under direct professional supervision acceptable to the Board. When professional direct supervision is not available, a licensed clinical social worker, licensed psychologist, licensed professional counselor of mental health, or licensed physician specializing in psychiatry may supervise the applicant upon approval by the Board.

(3) Has passed the Association of Marital and Family Therapy Regulatory Boards (AMFTRB) standardized examination or other examination acceptable to the Board.

(4) Has not been the recipient of any administrative penalties regarding the applicant's actions as a marriage and family therapist, including, but not limited to, fines, formal reprimands, license suspensions or revocations (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct, including any voluntary surrender of a license. The Board, after a hearing, may determine whether such administrative penalty is grounds to deny a license.

(5) Does not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to act as a licensed marriage and family therapist in a manner consistent with the safety of the public.

(6) Does not have a criminal conviction record, or pending criminal charge, relating to an offense the circumstances of which are substantially related to actions as a licensed marriage and family therapist. Applicants who have criminal conviction records or pending criminal charges shall request appropriate authorities to provide information about the conviction or charge directly to the Board in sufficient specificity to enable the Board to make a determination on whether the conviction or charge is substantially related to actions as a licensed marriage and family therapist. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing licensed marriage and family therapy services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

e. The applicant has not been convicted of a felony sexual offense.

(7) Has not been penalized for any wilful violation of the code of ethics adopted by the Board or a code of ethics of a recognized professional marriage and family therapy organization.

(8) Meets all other additional requirements as may be required by the Board in its rules and regulations.

(9) Has not been convicted of a felony sexual offense.

(10) Has submitted, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Mental Health and Chemical Dependency Professionals shall be the screening point for the receipt of said federal criminal history records.

An applicant may not be licensed as a marriage and family therapist until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be certified by the Board unless a waiver is granted pursuant to paragraph (a)(6) of this section. The State Bureau of Identification may release any subsequent criminal history to the Board.

(b) If the Board finds that an applicant has been intentionally fraudulent or has intentionally supplied false information, the Board shall report its finding to the Attorney General for further action.

(c) Where an application has been refused or rejected and the applicant feels that the Board has acted without justification, has imposed higher or different standards for the applicant than for other applicants or licensees or has in some other manner contributed to or caused the failure of such application, the applicants may appeal to the Superior Court.

(d) All individuals licensed as a marriage and family therapist in this State shall be required to be fingerprinted by the State Bureau of Identification every 10 years, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2013, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check pursuant to paragraph (a)(10) of this section.

75 Del. Laws, c. 83, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 436, § 34; 77 Del. Laws, c. 199, § 25; 78 Del. Laws, c. 31, §§ 9-11; 78 Del. Laws, c. 44, §§ 48, 49.;



§ 3053. Qualifications of applicant for licensed associate marriage and family therapist

(a) An applicant who is applying for licensure as an associate marriage and family therapist under this chapter shall submit a completed application form, pay the required fee, and furnish evidence, verified by oath and satisfactory to the Board that such person has met all the requirements established in this subchapter for licensed marriage and family therapists, except the requirements dealing with required experience.

(b) A plan for professional direct supervision of the associate marriage and family therapist shall be submitted to and approved by the Board prior to the applicant's acquiring the marriage and family therapy experience necessary for license as a marriage and family therapist.

(c) The associate marriage and family therapist license shall be effective for a period of 2 years. The license may be renewed once.

(d) A LAMFT may submit an application for LMFT upon fulfillment of the experience requirements of this subchapter.

75 Del. Laws, c. 83, § 1.;



§ 3054. Reciprocity

(a) Upon payment of the application fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in good standing in another state, the District of Columbia or territory of the United States, whose standards for license are substantially similar to those of this State. A license in good standing is defined in § 3052(a)(4)-(8) of this title.

(b) An applicant who is licensed in a jurisdiction whose standards are not substantially similar to those of this State but who has held a license in good standing for a minimum of 5 years in the jurisdiction from which the applicant is applying for reciprocal license, and who is certified by the AAMFT or other national marriage and family therapist certifying organization acceptable to the Board may be licensed, provided the applicant meets all other qualifications for reciprocity.

75 Del. Laws, c. 83, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 393, § 3.;









CHAPTER 31. FUNERAL SERVICES

Subchapter I Board of Funeral Services

§ 3100. Objectives

The primary objective of the Board of Funeral Services, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency, and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners, licensed and formerly licensed.

66 Del. Laws, c. 225, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, §§ 1, 2.;



§ 3101. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Funeral Services established in this chapter.

(2) "Burial" shall mean the interment of human remains.

(3) "Cremation" shall mean the process of burning human remains to ashes.

(4) "Division" shall mean the State Division of Professional Regulation.

(5) "Funeral director" shall mean a person engaged in the care of human remains or in the disinfecting and preparing by embalming of human remains for the funeral service, transportation, burial, entombment or cremation, and who shall file all death certificates or permits as required by Chapter 31 of Title 16.

(6) "Funeral establishment" shall mean any place used in the care and preparation of human remains for funeral service, burial, entombment or cremation; said place shall also include areas for embalming, the convenience of the bereaved for viewing and other services associated with human remains. A funeral establishment shall also include a place or office in which the business matters associated with funeral services are conducted. Satellite funeral establishments existing as of May 12, 1988, shall not be required to include an area for embalming.

(7) "Funeral services" shall mean those services rendered for the disinfecting, embalming, burial, entombment or cremation of human remains, including the sale of those goods and services usual to arranging and directing funeral services.

(8) "Intern" shall mean a person, duly registered with the Board, engaged in training to become a licensed funeral director in this State under the direction and personal supervision of a State-licensed funeral director.

(9) "Nonresident funeral director" shall mean a funeral director licensed in another state, district, territory or foreign country.

(10) "Person" shall mean a corporation, company, association and partnership, as well as an individual.

(11) "Practitioner" shall mean a funeral director.

(12) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the provision of funeral services.

66 Del. Laws, c. 225, § 1; 69 Del. Laws, c. 147, § 1; 71 Del. Laws, c. 460, § 1; 74 Del. Laws, c. 262, § 64.;



§ 3102. Board of Funeral Services

(a) There is created a State Board of Funeral Services which shall administer and enforce this chapter.

(b) The Board shall consist of 7 members appointed by the Governor who are residents of this State: Four of whom shall be funeral directors licensed under this chapter and 3 public members. The public members shall not be, nor ever have been, funeral directors, nor members of the immediate family of a funeral director, shall not have been employed by a funeral director, shall not have a material interest in the providing of goods and services to funeral directors; nor have been engaged in an activity directly related to funeral services. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term, provided; however that, where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms; but, no such person shall thereafter be eligible for 2 consecutive appointments. No person, who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 year has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) Any member who is absent without adequate reason for 3 consecutive meetings, or fails to attend at least half of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(h) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division of Professional Regulation policy, and in addition shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

(i) No member of the Board, while serving on the Board, shall hold elective office in any local, state or national professional funeral services association; shall not serve as the head of a professional funeral services association's political action (PAC) committee; nor shall any Board member have any financial interest in any funeral services college, school or cemetery.

(j) Chapter 58 of Title 29 shall apply to all members of the Board.

(k) No member of the Board shall in any manner whatsoever discriminate against any applicant or person holding or applying for a license to practice funeral services by reason of sex, race, color, age, creed or national origin.

(l) No member of the Board shall participate in any action of the Board involving directly or indirectly any person related in any way by blood or marriage to said member.

(m) No member of the Board shall be subject to, and shall be immune from, claims, suits, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken, or performed, or recommendation made, so long as such member of the Board acted in good faith and without malice in carrying out the responsibilities, authority, duties, powers and privileges of the office conferred by law upon the member under this chapter, or any other provisions of Delaware or federal law or rules or regulations or duly adopted rule or regulation of the Board. Good faith is presumed unless otherwise proven and malice is required to be proven by the complainant.

66 Del. Laws, c. 225, § 1; 67 Del. Laws, c. 368, § 20; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, §§ 3, 4.;



§ 3103. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the President deems necessary; or, at the request of a majority of the Board members.

(b) The Board shall elect annually a President and Secretary. Each officer shall serve for 1 year, and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of members shall constitute a quorum for the purpose of transacting business; and no disciplinary action shall be taken without the affirmative vote of at least 4 members of the Board.

(d) Minutes of all meetings shall be recorded, and copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3104. Records

The Division of Professional Regulation shall keep a register of all approved applications for license as a funeral director and registration as an intern, and registration of establishment permits, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, § 5.;



§ 3105. Powers and duties

(a) The Board of Funeral Services shall have the authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act of this State [Chapter 101 of Title 29]. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Designate the application form to be used by all applicants, and to process all applications;

(3) Designate the written, standardized examination on funeral services, prepared by an independent testing service, recognized by the Conference of Funeral Service Examining Boards, or its successor, and approved by the Division. The examination shall be taken by all persons applying for licensure, except those applicants who qualify for licensure by reciprocity;

(4) Designate a written, validated examination, prepared by an independent testing service and approved by the Division, based solely on the laws of Delaware governing the professional of funeral services. The Division shall administer the state examination;

(5) Provide for the administration of examinations, including notice and information to applicants;

(6) Establish minimum education, training and experience requirements for licensure as funeral directors;

(7) Establish minimum requirements, and issue permits for funeral establishments that meet the requirements of § 3117 of this title;

(8) Evaluate the credentials of all persons applying for a license to practice funeral services in Delaware in order to determine whether such persons meet the qualifications for licensing set forth in this chapter;

(9) Grant licenses to, and renew licenses of, all persons who meet the qualifications for licensure; and, register persons who are fulfilling the licensure experience requirement under the personal supervision of a state-licensed funeral director;

(10) Establish by rule and regulation continuing education standards required for license renewal for those practitioners under 65 years of age; provided however, that in establishing rules for continuing funeral services education, the Board shall consider potential economic hardship on single practitioners and other licensees, and shall not impose rules that are likely to place undue economic hardship on licensees. License renewal shall not consist of, nor by dependent upon, retesting for those practitioners under 65 years of age; provided however, that in establishing rules for continuing funeral services education, the Board shall consider potential economic hardship on single practitioners and other licensees, and shall not impose rules that are likely to place undue economic hardship on licensees;

(11) Evaluate certified records to determine whether an applicant for licensure, who previously has been licensed, certified or registered in another jurisdiction to practice funeral services, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses;

(12) Refer all complaints from licensees and the public concerning practitioners, or concerning practices of the Board or of the profession, to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(13) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter, Chapter 101 of Title 29 and § 8735 of Title 29. Where such provisions conflict with this chapter, this chapter shall govern. The Board shall determine whether or not a practitioner shall be subject to a disciplinary hearing, and if so, shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act;

(14) Where it has been determined after a disciplinary hearing, that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(b) The Board of Funeral Services shall promulgate regulations specifically identifying those crimes which are substantially related to the provision of funeral services.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, §§ 6-10; 74 Del. Laws, c. 262, § 65.;






Subchapter II License and registration; limited license; establishment permit

§ 3106. License; registration required; responsibility

(a) No person shall engage in the practice of funeral services or hold himself or herself out to the public in this State as being qualified to practice funeral services; or use in connection with that person's name, or display any sign or advertise in any manner as being a funeral director or provide funeral services, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice funeral services, unless such person has been duly licensed under this chapter.

(b) Practitioners regulated under this chapter shall observe and be subject to all federal, state and municipal regulations relating to the control of contagious and infectious diseases, and any and all matters pertaining to public health, reporting to the proper health office the same as other practitioners.

(c) Whenever a license to practice as a funeral director in this State has expired or been suspended or revoked, it shall be unlawful for the person to practice funeral services in this state.

(d) No person shall act as an intern or hold himself or herself out as a funeral services intern unless such person has been duly registered by the Board under this chapter.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3107. Qualifications of applicants for licensure; judicial review; report to Attorney General

(a) An applicant who is applying for licensure as a funeral director under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has graduated from an accredited high school, or its equivalent, and has received an Associate Degree or its equivalent in mortuary science, consisting of 60-credit hours, from a school fully accredited by the American Board of Funeral Services Education, or its successor.

(2) Has achieved the passing score, as established by an independent testing service, on the written, standardized examination on funeral services recognized by the Conference of Funeral Service Examining Boards, or its successor.

(3) Has achieved the passing score, as established by an independent testing service, on a written, validated examination based solely on the laws of Delaware governing the profession of funeral services. In conjunction with the independent testing service, said examination shall be administered by the Division of Professional Regulation, which shall have sole authority to contract for the validated examination.

(4) Has satisfactorily completed an internship in this state of 1 year's duration, under the auspices of a licensed Delaware funeral director. An applicant is responsible for arranging the internship. If, after contacting 20 firms, the applicant is unable to obtain an internship within 6 months, the applicant shall so stipulate in an affidavit presented to the Board. The Board shall determine whether the applicant has pursued a position as intern to the applicant's fullest capability. The Board shall have 6 months from the date it receives the affidavit to place the applicant in an internship. If no position has been made available, the applicant shall be issued a license upon satisfaction of all other requirements for licensure.

(5) Shall not have been the recipient of any administrative penalties regarding the applicant's practice of funeral services, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations and/or has not entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure.

(6) Shall not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake the practice of funeral services in a manner consistent with the safety of the public.

(7) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense, the circumstances of which substantially relate to the practice of funeral services. Applicants who have criminal conviction records or pending criminal charges shall require appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to the practice of funeral services. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(7), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing funeral services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(8) Shall provide such information as may be required on an application form designed and furnished by the Board and approved by the Division of Professional Regulation. No application form shall require a picture of the applicant, except where required for verification of identity for testing purposes, require information relating to citizenship, place of birth or length of state residence or require personal references. The applicant shall not be required to submit a police report as a condition of application for licensure or internship.

(b) Where the Board has found to its satisfaction that an application has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, has imposed higher or different standards for that person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(d) The Board shall not violate an applicant's rights during the application and internship process for licensure as a funeral director in this State.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, §§ 11-14; 74 Del. Laws, c. 262, § 66; 75 Del. Laws, c. 436, § 35; 77 Del. Laws, c. 199, § 26; 78 Del. Laws, c. 44, §§ 50, 51.;



§ 3108. Limited license

Upon payment to the Board of a fee, established by the Division, and completion of an application on forms provided by the Board, the Board shall issue a limited license to a person, who is validly licensed as a funeral director by another state of the United States, its possessions, territory or the District of Columbia; provided, that a similar privilege is granted by that jurisdiction to Delaware licensed funeral directors. A limited license will allow the licensee to make a removal of a dead human body in this State; to return the body to another state or country; to return dead bodies from another state or country to this State for final disposition; to complete the family history portion of the death certificate; to sign the death certificate in the licensee's capacity as a licensed funeral director; and to execute any other procedures necessary to arrange for the final disposition of a dead human body.

71 Del. Laws, c. 460, § 1.;



§ 3109. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in good standing in another state, the District of Columbia or territory of the United States, whose standards for licensure are substantially similar to those of this State, as determined by the board, and who meets the following criteria:

(1) The applicant's license is in "good standing" is defined in § 3107(a)(5) through (7) of this title; and

(2) The applicant has achieved a passing score on the exam required by § 3107(a)(3) of this title.

(b) An applicant, who is licensed in a state whose standards are not substantially similar to those of this State, shall have practiced for at least 3 of the past 5 years in another jurisdiction; provided however, that the applicant meets all other qualifications for reciprocity in this section.

(c) An applicant from a state that separately licenses funeral directors and embalmers must have both licenses to qualify for licensure under subsection (b) of this section.

(d) It shall be the responsibility of the applicant to provide verification of all information required by § 3107 of this title.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, § 15; 75 Del. Laws, c. 294, § 1; 75 Del. Laws, c. 436, § 36.;



§ 3110. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure biennium.

66 Del. Laws, c. 225, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3111. Licensure; renewal of license; lapsed license; inactive status; special exception

(a) The Board shall issue a license to each applicant, who meets the requirements of this title for licensure as a funeral director and who pays the fees established under § 3110 of this title. Prior to practicing in this State, each applicant shall file for and obtain an occupational license from the Division of Revenue in accordance with Chapter 23 of Title 30.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by the Board.

(c) Any licensee whose license lapses as a result of a failure to renew may regain the license within 12 months of such lapse upon payment to the Board of a fee established by the Division, and evidence of successful completion of continuing education courses required by the Board.

(d) Any licensee, upon written request to the Board, may be placed on inactive status not to exceed 5 years. Such person may reenter practice upon notification to the Board of an intention to do so, provided said person has satisfied all continuing education requirements prescribed by the Board. The fee to reenter practice shall be in accordance with § 3110 of this title.

(e) Notwithstanding subsection (b) of this section, in the event a funeral director, who was previously licensed in Delaware, and who allowed that funeral director's license to lapse for a period in excess of 12 months, is applying for licensure under this section, the Board shall grant a license to such applicant, subject, however, to completion of the continuing education requirements set forth in subsection (b) of this section; formal submission of a completed written application on forms provided by the Board; successful completion of the state law examination required by § 3105 of this title; and payment of a reinstatement fee established by the Division.

66 Del. Laws, c. 225, § 1; 67 Del. Laws, c. 397, § 1; 68 Del. Laws, c. 36, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, § 16.;



§ 3112. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 3114 of this title, if, after a hearing, the Board finds that the funeral director has:

(1) Employed or knowingly cooperated in fraud or material deception in order to acquire a license as a funeral director; has impersonated another person holding a license, or allowed another person to use that practitioner's license, or aided or abetted a person not licensed as a funeral director to represent himself or herself as a funeral director;

(2) Illegally, incompetently or negligently practiced funeral services;

(3) Been convicted of a crime that is substantially related to the provision of funeral services or any offense which would limit the ability of the practitioner to carry out the practitioner's professional duties with due regard for the health and safety of the public; a copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor;

(4) Excessively used or abused drugs either in the past or currently; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs the practitioner's ability to perform the work of a funeral director;

(5) Engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities;

(6) Violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(7) Had that practitioner's license as a funeral director suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute one or more of the acts defined in this chapter. Every person licensed as a funeral director in this State shall be deemed to have given consent to the release of this information by the Board of Funeral Services or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(8) Failed to notify the Board that the practitioner's license as a funeral director in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof;

(9) A physical condition such that the performance of funeral services is or may be injurious or prejudicial to the public; or

(10) Has solicited a customer or potential customer to grant a power of attorney to the funeral director, or a business associate, employee, or family member of the funeral director, or to make any of the foregoing an heir of the customer or potential customer.

(b) Where a practitioner fails to comply with the Board's request that the practitioner attend a hearing, the Board may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have the jurisdiction to issue such order.

(c) Subject to this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice funeral services shall be limited by the Board, until such practitioner has been given notice and an opportunity to be heard in accordance with the Administrative Procedures Act.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, §§ 17, 18; 74 Del. Laws, c. 262, § 67; 75 Del. Laws, c. 238, § 1.;



§ 3113. Complaints

All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

When it is determined that an individual is engaging, or has engaged, in the practice of funeral services, or is using the title "funeral director" and is not licensed under the laws of this State, the Board shall apply to the Office of the Attorney General to issue a cease and desist order after formally warning the unlicensed practitioner in accordance with this chapter.

Any complaints involving allegations of unprofessional conduct or incompetence shall be investigated by the Division of Professional Regulation.

66 Del. Laws, c. 225, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3114. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that one or more of the conditions or violations set forth in § 3112 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a practitioner;

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend any practitioner's license;

(5) Revoke any practitioner's license;

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, § 19; 79 Del. Laws, c. 213, § 2.;



§ 3115. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 3112 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3116. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Where a license or registration has been suspended due to the licensee's inability to practice pursuant to this chapter, the Board may reinstate such license, if, after a hearing, the Board is satisfied that the licensee is again able to perform the essential functions of a funeral director, with or without reasonable accommodations; and/or, there is no longer a significant risk of substantial harm to the health and safety of the individual or others.

(c) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(d) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge shall be made for such issuance.

71 Del. Laws, c. 460, § 1.;






Subchapter III Other Provisions

§ 3117. Funeral establishment permit; circumstances for termination and continuation

(a) Upon completion of an application provided by the Board, payment of the appropriate fee, and fulfillment of all standards set by the Board by regulation, the Board shall issue a funeral establishment permit when the applicant provides evidence, verified by oath, that the establishment meets the following requirements:

(1) That funeral services shall be conducted from a building that meets the requirements of a funeral establishment as defined in § 3101(6) of this title.

(2) That the funeral establishment shall have in charge full time therein a person licensed in accordance with this chapter; provided however, that this paragraph shall not apply to funeral establishments maintained, operated or conducted prior to September 6, 1972.

(3) That the property on which the funeral establishment is located shall be properly zoned by the local zoning authority.

(4) That the funeral establishment has acquired all appropriate business licenses issued by the State Division of Revenue.

(b) No person shall conduct, maintain, manage or operate a funeral establishment unless a permit for each such establishment has been issued by the Board. Violation of this subsection shall constitute grounds for discipline. A funeral establishment permit shall be conspicuously displayed in said funeral establishment. In case of funeral services held in any private residence, church or lodge hall, no permit shall be required.

(c) All funeral establishment permits shall be renewed biennially in a manner determined by the Division, and shall be accompanied by a fee determined by the Division pursuant to § 3110 of this title. All permits shall list the name of the licensed full-time funeral director in charge of the establishment.

(d) The applicant to whom the establishment permit has been issued shall not permit the unauthorized practice of funeral services, personally or by agents, on or off the premises of said funeral establishment.

(e) In the event of the death, disability or circumstance that prevents the direct supervision and management by the funeral director of the funeral establishment, said permit is void, except under the following conditions:

(1) Where a funeral establishment has been operated by a funeral director under the director's license, the director's estate may continue the funeral establishment under the supervision and management of a licensed funeral director of this State until such time as the estate may be settled, but for no more than 2 years after the date of the decedent's death; or

(2) Where a funeral establishment has been operated by a corporation, said corporation may continue operating and assume all responsibilities of the funeral establishment provided that an officer of the corporation is a licensed funeral director of this State. Any change in officers of the corporation shall be reported to the Board.

(f) The Board is authorized to suspend or revoke a permit, after notice and hearing, for failure to comply with this statute or any lawful regulation applicable to funeral establishments.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 209, § 20; 73 Del. Laws, c. 203, §§ 1, 2.;



§ 3118. Exemptions

(a) Nothing in this chapter shall be construed to prevent persons licensed to practice in any other state, district, territory or foreign country who, as practicing funeral directors, enter this State to transport and/or bury human remains or to consult with a funeral director of this State. Such consultation shall be limited to examination, recommendation or testimony in litigation.

(b) Nothing in this chapter shall be construed to prevent the practice of funeral services by any student of an accredited school or college of funeral services, or any intern duly registered with the Board, from receiving practical training under the personal supervision of a licensed funeral director in this State.

(c) Nothing in this chapter shall be construed to prevent the practice of funeral services by any funeral director commissioned by any of the armed forces of the United States, or by the Public Health Service; provided, that practice as a funeral director is limited to the confines of a military reservation or Public Health Service facility.

(d) Nothing in this chapter shall be construed to prevent the practice of funeral services by individuals performing the administrative and management aspects of funeral services under the direct supervision of a license funeral director; provided, that any sales of goods and services must be reviewed and authorized by, and under the signature of, the licensed funeral director in this State.

66 Del. Laws, c. 225, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3119. Interference with free choice of funeral establishment; operating mortuary in cemetery; accepting fees from cemeteries

No person licensed for the practice of funeral services, nor any person acting on behalf of the licensee shall:

(1) Take part in any transaction or business which in any way interferes with the freedom of choice of the general public to choose a funeral establishment, except where the body or a part thereof is given for anatomical purposes;

(2) Operate a mortuary or funeral establishment located within the confines of, or connected with, any cemetery; or

(3) Receive or accept any commission, fee, remuneration or benefit of any kind from any cemetery, mausoleum or crematory, or from any proprietor or agent thereof, in connection with the sale or transfer of any cemetery lot, entombment vault, burial privilege or cremation, nor act, directly or indirectly, as a broker or jobber of any cemetery property or interest therein.

24 Del. C. 1953, § 3111; 58 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3120. Interstate transportation of human remains

(a) Under circumstances where human remains are to be interred outside of this State, the custodian of those remains must obtain, for the nonresident funeral director, an interstate transportation of human remains form, prior to surrendering said remains to a nonresident funeral director. The temporary interstate transportation of human remains form shall be designated by the Office of Vital Statistics and contain the following information:

(1) The complete legal name and address of the deceased.

(2) The certificate or license number and state of issuance of the certificate number of the transporting nonresident funeral director.

(3) The complete address of the transporting nonresident funeral director.

(4) The carrier vehicle identification or registration number of the transporting vehicle.

(5) The signature of the nonresident funeral director or the director's agent.

(b) The temporary interstate transportation of human remains form shall be issued to the receiving funeral director and a copy shall be retained by the issuing funeral director.

(c) This section shall not prevent the final interstate transportation of human remains form from being incorporated into this State's death certificate.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 209, §§ 21-23.;



§ 3121. Cremation

(a) Where not previously identified, human remains may not be cremated until they have been identified by either the next-of-kin, the person authorized to make funeral arrangements or the medical examiner. This subsection shall not apply to disposition of human remains by any school of anatomy, medicine or dentistry.

(b) Human remains shall be transported to a crematory using a cot or a receptacle.

66 Del. Laws, c. 225, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3122. Processing human remains where investigation of death is required

No person licensed under this chapter shall remove or embalm human remains when the person has information indicating that an investigation of death is required pursuant to § 4706 of Title 29.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1.;



§ 3123. Penalties

(a) A person not currently licensed as a funeral director, or registered as an intern, under this chapter, when guilty of engaging in the practice of funeral services, or of acting as an intern, or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to practice funeral services, or to act as an intern, such offender shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 nor more than $1,000 for each offense and shall pay all costs. For a second or subsequent conviction, the fine shall be not less than $1,000 nor no more than $2,000 for each offense, and the offender shall pay all costs. Superior Court shall have jurisdiction over all violations of this chapter.

(b) Where it is alleged that such violation of this section has resulted in injury to any person, the offender shall be charged and tried under the applicable provisions of Title 11.

66 Del. Laws, c. 225, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 460, § 1.;









CHAPTER 33. VETERINARIANS

Subchapter I General Terms

§ 3300. Short title

This chapter shall be known as the "Delaware Veterinary Practice Act."

24 Del. C. 1953, § 3301; 57 Del. Laws, c. 178; 75 Del. Laws, c. 295, § 1.;



§ 3301. Objectives of Board

The primary objective of the Board of Veterinary Medicine, to which all other objectives and purposes are secondary, is to protect the general public (specifically those persons who are direct recipients of services regulated by this chapter) from unsafe practices, and from occupational practices which tend to reduce competition or fix the price of services rendered. The secondary objectives of the Board are to maintain minimum standards of practitioner competency, and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal complaints hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners, both licensed and formerly licensed.

63 Del. Laws, c. 460, § 1; 72 Del. Laws, c. 207, § 1; 75 Del. Laws, c. 295, § 1.;



§ 3302. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Accredited veterinary medicine school" shall mean any veterinary college or division of a university or college that offers the degree of Doctor of Veterinary Medicine or its equivalent and that conforms to the standards required for accreditation by the American Veterinary Medical Association (AVMA).

(2) "Animal" shall mean any animal other than man or woman, and includes fowl, birds, fish and reptiles, wild or domestic, living or dead.

(3) "Board" shall mean the State Board of Veterinary Medicine established in this chapter.

(4) "Division" shall mean the state Division of Professional Regulation.

(5) "Practice of veterinary medicine" shall mean:

a. To diagnose, prognose, treat, correct, change, relieve or prevent animal disease, deformity, defect, injury or other physical or mental conditions, including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthetic or other therapeutic or diagnostic substance or technique, for testing for pregnancy or for correcting sterility or infertility, or to render advice or recommendation with regard to any of the above;

b. To represent directly or indirectly, publicly or privately, an ability and willingness to do any act described in paragraph (5)a. of this section;

c. To use any title, words, abbreviation or letters in a manner or under circumstances, which induce the belief that the person using them is qualified to do any act, described in paragraph (5)a. of this section, except where such person is a veterinarian.

(6) "State" shall mean the State of Delaware.

(7) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of veterinary medicine.

(8) "Veterinarian" shall mean a person who has received a degree in veterinary medicine from a school of veterinary medicine.

(9) "Veterinary medicine" shall include veterinary surgery, obstetrics, dentistry and all other branches or specialties of veterinary medicine.

(10) "Veterinary technician" shall mean a person who has received a degree from a veterinary technician program or its equivalent.

4 Del. C. 1953, § 3302; 57 Del. Laws, c. 178; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, § 2; 74 Del. Laws, c. 262, § 68; 75 Del. Laws, c. 295, §§ 2-6.;



§ 3303. License requirement and exceptions

No person may practice veterinary medicine in the State who is not a Delaware-licensed veterinarian or the holder of a valid temporary permit issued by the Board. This chapter shall not be construed to prohibit:

(1) An employee of the federal, state or local government performing official duties;

(2) A person who is a regular student in a veterinary school or veterinary technician program performing duties or actions assigned by instructors, or working under the direct supervision of a licensed veterinarian during the school vacation period;

(3) A person advising with respect to or performing acts which the Board rule has or has not prescribed as accepted livestock management practices;

(4) A veterinarian regularly licensed in another state consulting with a licensed veterinarian in this State;

(5) Any merchant or manufacturer selling at the merchant's or manufacturer's regular place of business medicines, feed, appliances or other products used in the prevention or treatment of animal diseases;

(6) The owner of an animal and the owner's employee caring for and treating the animal belonging to such owner, except where the ownership of the animal was transferred for purposes of circumventing this chapter;

(7) A member of the faculty of a veterinary school performing regular functions, or a person lecturing or giving instructions or demonstrations at a veterinary school or in connection with a continuing education course or seminar;

(8) Any person selling or applying any pesticide, insecticide or herbicide;

(9) Any person engaging in bona fide scientific research which reasonably requires experimentation involving animals;

(10) Any person from performing support activities under the supervision, as determined by regulations adopted by the Board, of a Delaware-licensed veterinarian. The support activities shall not include diagnosing, prognosing, prescribing, inducing anesthesia, performing surgery or other support activities as defined in regulations adopted by the Board.

(11) A licensed veterinary technician from performing support activities under the supervision, as determined by regulations adopted by the Board, of a Delaware-licensed veterinarian. The support activities shall not include diagnosing, prognosing, prescribing, performing surgery or other support activities as defined in regulations adopted by the Board.

24 Del. C. 1953, § 3303; 57 Del. Laws, c. 178; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, §§ 3, 4; 75 Del. Laws, c. 295, § 7; 75 Del. Laws, c. 295, §§ 7-11.;



§ 3304. Board of Veterinary Medicine — Appointment; composition; qualifications; term of office; suspension or removal; compensation

(a) There is created a State Board of Veterinary Medicine which shall administer and enforce this chapter.

(b) The Board of Veterinary Medicine shall consist of 7 members appointed by the Governor: 3 professional members who shall be licensed veterinarians; 2 professional members who shall be licensed veterinary technicians appointed so that the terms of the 2 newly appointed veterinary technicians do not expire in the same year; and 2 public members. To serve on the Board, a public member shall not be nor ever have been a veterinarian or veterinary technician, nor a member of the immediate family of a veterinarian or veterinary technician; shall not have been employed by a veterinarian or veterinary technician; shall not have had a material financial interest in the providing of goods and services to veterinarian or veterinary technicians nor have been engaged in an activity directly related to veterinary medicine or veterinary technicians. Such public member shall be accessible to inquiries, comments and suggestions from the general public.

(c) Each member shall serve for a term of 3 years and may successively serve for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may successively serve for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(d) A person who has never served on the Board may be appointed to the Board 2 consecutive times, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of subsection (c) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (c) of this section, unless such amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any state or national professional association of veterinarians or veterinary technicians. Board members are prohibited from serving as an officer of their professional association's Political Action Committee (PAC).

(h) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Each Board member shall be reimbursed for all expenses involved in each meeting, including travel according to Division of Professional Regulation policy; and in addition shall receive not more than $50 for each meeting attended, but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

22 Del. Laws, c. 364, § 3; Code 1915, § 730; Code 1935, § 738; 24 Del. C. 1953, § 3304; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 2; 64 Del. Laws, c. 448, §§ 1, 10; 67 Del. Laws, c. 368, § 21; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, §§ 5-10; 75 Del. Laws, c. 295, §§ 12, 13.;



§ 3305. Board of Veterinary Medicine — Officers; meetings; quorum

(a) In the same month of each year, the members shall elect, from among their number, a President and a Vice President. Each officer shall serve for 1 year and may successively serve in the same office for 1 additional year.

(b) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such other times as the President deems necessary; or at the request of a majority of Board members. Special or emergency meetings may be held without notice provided a quorum is present.

(c) A majority of members shall constitute a quorum; and no action shall be taken without the affirmative vote of at least 4 members. Any member who fails to attend 3 consecutive meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall automatically upon such occurrence be deemed to have resigned from office and a replacement shall be appointed.

(d) Minutes of all meetings shall be recorded, and copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

24 Del. C. 1953, § 3304A; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 3; 64 Del. Laws, c. 117, § 2; 65 Del. Laws, c. 355, § 1; 68 Del. Laws, c. 244, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, § 11; 75 Del. Laws, c. 295, § 14.;



§ 3306. Board of Veterinary Medicine — Powers and duties

(a) The Board of Veterinary Medicine shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected, where such notice can reasonably be given; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants, and process all applications; however, no application form shall require a picture of the applicant, nor require information relating to citizenship, place or date of birth, length of state residency, marital status, professional association memberships, moral character or require personal or professional references;

(3) Designate the written national examinations for veterinarians and veterinary technicians, prepared by either the applicable national professional association or by a recognized legitimate national testing service, and determine whether applicants are qualified to take such examinations. The examinations shall be prepared for testing on a national basis, and not specifically prepared at the request of the Board for its individual use. Veterinarians and veterinary technicians applying for licensure shall take the applicable national examination; and both applicants who qualify for original licensure and licensure by reciprocity shall have achieved the passing score on the national examination;

(4) Evaluate the credentials of all persons applying for a license to practice veterinary medicine or as a veterinary technician in Delaware in order to determine whether such persons meet the qualifications for licensing set forth in this chapter;

(5) Grant licenses to, and renew licenses of, all persons who meet the qualifications for licensure and/or renewal of licenses;

(6) Establish by rule and regulation continuing education standards required for license renewal;

(7) Evaluate certified records to determine whether an applicant for licensure, who has been previously licensed, certified, or registered in another jurisdiction to practice veterinary medicine or as a veterinary technician, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses;

(8) Refer all complaints from licensees and the public concerning licensed veterinarians or veterinary technicians, or concerning practices of the Board or of the professions, to the Division for investigation pursuant to § 8735 of Title 29; and, assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(9) Conduct hearings and issue orders in accordance with procedures established pursuant to Chapter 101 of Title 29;

(10) Where it has been determined after a disciplinary hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(b) The Board may require by subpoena the attendance and testimony of witnesses and production of papers, records or other documentary evidence.

(c) The Board of Veterinary Medicine shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of veterinary medicine.

24 Del. C. 1953, § 3304B; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 4; 68 Del. Laws, c. 244, § 2; 72 Del. Laws, c. 207, §§ 12-16; 74 Del. Laws, c. 262, § 69; 75 Del. Laws, c. 295, §§ 15-19.;



§ 3307. Records

The Division of Professional Regulation shall keep a register of all approved applications for license as a veterinarian or veterinary technician, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

72 Del. Laws, c. 207, § 18; 75 Del. Laws, c. 295, § 21.;



§ 3308. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for an activity not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate fee for the licensure biennium.

24 Del. C. 1953, § 3308; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 8; 65 Del. Laws, c. 355, § 1; 72 Del. Laws, c. 207, §§ 20-23; 75 Del. Laws, c. 295, § 23.;



§ 3309. Issuance of license; renewal; inactive status; reinstatement

(a) The Board shall issue a license to each applicant, who meets the requirements of this chapter for licensure as a veterinarian or as a veterinary technician, and who pays the fee established under § 3308 of this title.

(b) Each license shall be renewed biennially upon submission of a renewal application provided by the Board along with the evidence of continuing education courses, unless waived by the board, as may be required by the rules and regulations set forth by the Board and payment of the renewal fee as determined by the Division of Professional Regulation. The Board shall, in its rules and regulations, determine the period of time within which a practitioner may still renew the license, notwithstanding the fact that such practitioner has failed to renew on or before the renewal date; provided, however, that such period shall not exceed 1 year. At the expiration of the period designated by the Board, the license shall be deemed to be lapsed and not renewable, unless the former licensee reapplies under the same conditions which govern reciprocity.

(c) A licensee, upon written request, may be placed in an inactive status. The renewal fee of such person shall be prorated in accordance with the amount of time such person was inactive. Such person may reenter practice upon written notification to the Board of the intent to do so and completion of continuing education as required in the Board's rules and regulations.

24 Del. C. 1953, § 3309; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 9; 64 Del. Laws, c. 163, § 1; 64 Del. Laws, c. 448, §§ 4-9; 65 Del. Laws, c. 355, § 1; 67 Del. Laws, c. 145, §§ 2-4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, §§ 24-29; 75 Del. Laws, c. 295, § 24.;



§ 3310. Complaints

Anyone desiring to file a complaint against any person practicing veterinary medicine shall file a written complaint with the Division of Professional Regulation. All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29 of the Delaware Code, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

24 Del. C. 1953, § 3310; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 10; 65 Del. Laws, c. 355, § 1; 72 Del. Laws, c. 207, § 30; 75 Del. Laws, c. 295, § 25.;



§ 3311. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 3316 or § 3321 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter, as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the licensee.

(c) Where the licensee is in disagreement with the action of the Board, the licensee may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the licensee. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

24 Del. C. 1953, § 3313; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 13; 65 Del. Laws, c. 323, § 1; 72 Del. Laws, c. 207, § 32; 75 Del. Laws, c. 295, § 28.;



§ 3312. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(c) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge set by the Division shall be made for such issuance.

24 Del. C. 1953, § 3315; 57 Del. Laws, c. 178; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, § 34; 75 Del. Laws, c. 295, § 30.;






Subchapter II Veterinarians

§ 3313. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as a veterinarian under this subchapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has received a degree of Doctor of Veterinary Medicine or its equivalent from a school or college accredited by the American Veterinary Medical Association, or if the applicant's degree is not from an AVMA-accredited school or college, possess a certificate issued by a certifying Commission approved by the Delaware Board;

(2) Has achieved the passing score on the written standardized examination for veterinarians designated by the Board pursuant to § 3306 of this title.

(3) Has not had that applicant's United States Drug Enforcement Administration (DEA) privileges restricted or revoked; or

(4) Shall not have any impairment related to drugs or alcohol that would limit the applicant's ability to undertake the practice of veterinary medicine in a manner consistent with the safety of a patient or the public;

(5) Shall not have a criminal conviction record, or pending criminal charge relating to an offense, the circumstances of which substantially relate to the practice of veterinary medicine. Applicants who have criminal conviction records or pending criminal charges shall require appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to the practice of veterinary medicine; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(5), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing veterinary medicine in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(6) Shall not have engaged in any of the acts or offenses that would be grounds for disciplinary action under this subchapter and has no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the applicant has previously been or currently is licensed as a veterinarian.

(b) In the event the applicant shall have been the recipient of any administrative penalties regarding that applicant's practice of veterinary medicine, including but not limited to fines, formal reprimands, license suspension or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on that applicant's professional conduct and practice, including any voluntary surrender of a license, the applicant shall furnish all information regarding such penalties and/r agreements to the Board. The Board may, after a hearing, determine that such administrative penalty is grounds to deny licensure.

(c) In the event the applicant has not taken the national examination designated by the Board pursuant to § 3306 of this title, the applicant shall sit for the latest examination at such times as determined by the testing service.

(d) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(e) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

24 Del. C. 1953, § 3305; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 5; 64 Del. Laws, c. 448, § 2; 68 Del. Laws, c. 332, § 1; 69 Del. Laws, c. 255, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, § 17; 74 Del. Laws, c. 262, § 70; 75 Del. Laws, c. 295, §§ 20, 31-35; 75 Del. Laws, c. 436, § 37; 77 Del. Laws, c. 199, § 27; 78 Del. Laws, c. 44, §§ 52, 53.;



§ 3314. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant, who shall present proof of current licensure in "good standing " in another state, the District of Columbia, or territory of the United States. A license in "good standing" is defined in § 3313(a)(3)-(6) of this title; and

(b) The applicant has passed the national examination designated by the Board pursuant to § 3306 of this title excluding the Clinical Competency Test prior to 1996, unless at the time the applicant became licensed in the State, District of Columbia, or territory of the United States, from which that applicant is applying, the national examination designated by the Board was/were not required by this State (in which case, the applicant need only present evidence of passing whatever national licensing examinations were required of entry level licensees in this State at that time).

(c) Applicants who are not graduates of schools of veterinary medicine accredited by the American Veterinary Medical Association must possess a certificate issued by a certifying commission approved by the Board.

(d) The Board shall grant a license to an applicant, who was previously licensed as a veterinarian in this State, and who has let that applicant's license lapse, subject to the applicant's meeting the requirements of subsection (a) of this section, and continuing education requirements as provided for in the Board's rules and regulations.

(e) In the event that a disciplinary proceeding or unresolved complaint is pending, the applicant shall not be licensed in this State until the proceeding or complaint has been resolved. Applicants for licensure as veterinarians in this State shall be deemed to have given consent to the release of such information and to waive all objections to the admissibility of such information as evidence at any hearing or other proceeding to which the applicant may be subject. Each application for licensure shall be accompanied by payment of the application fee.

24 Del. C. 1953, § 3307; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 7; 67 Del. Laws, c. 145, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, § 19; 75 Del. Laws, c. 295, § 22; 75 Del. Laws, c. 436, § 38.;



§ 3315. Temporary license and permit

(a) Upon payment of the appropriate fee and on submission of a written application on forms provided by the Board, the Board shall issue a temporary license to a person who has applied for licensure as a veterinarian under this subsection and who either is being considered for licensure under the reciprocity provision of this subchapter, or, is eligible to take the examination provided for in this subchapter. Such temporary license will be available to an applicant only with respect to the first application for licensure, and the applicant shall use the temporary license only while under the supervision of a licensed veterinarian. In all cases, such temporary license shall expire automatically if the applicant fails the examination or fails to sit for the same at the earliest opportunity. In all cases where a temporary license is issued to an applicant for licensure by reciprocity, such temporary license shall expire automatically upon written notice to the applicant by the Board that it proposes to deny such application. Upon expiration, the temporary license shall be surrendered to the Board.

(b) The Board may issue, without examination, a temporary permit to practice veterinary medicine in this State, to any nonresident veterinarian validly licensed in another state, territory, district of the United States or foreign country if such veterinarian pays a fee equivalent to 1/2 of the biennial fee for license renewal paid by licensed Delaware veterinarians; provided, however, that such temporary permit shall be issued for a period of not more than 1 year; provided also, that applicants meet the provisions of § 3314 of this title for reciprocity applicants.

24 Del. C. 1953, § 3309; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 9; 64 Del. Laws, c. 163, § 1; 64 Del. Laws, c. 448, §§ 4-9; 65 Del. Laws, c. 355, § 1; 67 Del. Laws, c. 145, §§ 2-4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, §§ 24-29; 75 Del. Laws, c. 295, § 36.;



§ 3316. Grounds for discipline; procedure

(a) A veterinarian licensed under this subchapter shall be subject to disciplinary sanctions set forth in § 3317 of this title, if, after a hearing, the Board finds that the veterinarian has:

(1) Been found guilty of unprofessional conduct as defined in the Board's rules and regulations;

(2) Employed or knowingly cooperated in fraud or material deception in order to acquire a license as a veterinarian; has impersonated another person holding a license, or allowed another person to use that practitioner's license, or aided or abetted a person not licensed as a veterinarian to represent himself or herself as a veterinarian;

(3) Illegally, incompetently or negligently practiced veterinary medicine;

(4) Been convicted of any crime that is substantially related to the practice veterinary medicine or any offense that would limit the ability of the licensee to carry out the licensee's professional duties with due regard for the health and safety of animals. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor;

(5) Excessively used or abused drugs; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs the licensee's ability to perform the work of a veterinarian;

(6) Engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities;

(7) Wilfully violated any privileged communication;

(8) Been fraudulent or dishonest in the application or reporting of any test for disease in animals;

(9) Failed to keep that applicant's veterinary premises and equipment in clean and sanitary condition;

(10) Failed to report, as required by law, or has made a false report of any contagious or infectious disease;

(11) Been dishonest or negligent in the inspection of foodstuffs, or in the issuance of health or inspection certificates;

(12) Been cruel to animals;

(13) Violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(14) Had that applicant's license as a veterinarian suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a veterinarian in this State shall be deemed to have given consent to the release of this information by the Board of Veterinarians or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(15) Failed to notify the Board that the applicant's license as a veterinarian in another State has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof.

(b) Subject to the provisions of this chapter and subchapter IV, Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no licensee's right to practice veterinary medicine shall be limited by the Board until such licensee has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

24 Del. C. 1953, § 3311; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 11; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, § 31; 74 Del. Laws, c. 262, § 71; 75 Del. Laws, c. 295, § 26.;



§ 3317. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 3316 of this title applies to a licensee regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a licensee;

(3) Place a licensee on probationary status, and require the licensee to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board; and/or

c. Continue or renew professional education until the required degree of skill has been attained in those areas which are the basis of the probation;

(4) Suspend any licensee's license; or

(5) Revoke a licensee's license.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this subchapter.

(f) Where the Board has placed a licensee on probationary status under certain restrictions or conditions, and the Board has determined that such restrictions or conditions are being or have been violated by the licensee, the Board, after a hearing on the matter, may suspend or revoke the licensee's license.

24 Del. C. 1953, § 3312; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 12; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 295, § 27; 79 Del. Laws, c. 213, § 2.;



§ 3318. Practicing without a license; penalties

(a) Where the Board has reason to believe that a person is practicing veterinary medicine within this State without having lawfully obtained a license, or that a person previously licensed under this chapter is engaged in a practice regulated by this chapter, notwithstanding that the person's license has been suspended or revoked, or that a person not licensed under this chapter is using any name, title, description or designation, either orally or in writing, that will lead to the belief that such person is licensed to practice veterinary medicine as defined in this chapter, the Board shall submit a written complaint to the Division of Professional Regulation for investigation. If the investigation confirms such unlawful practice, the Board shall make a formal complaint to the Attorney General who may issue a cease and desist order. The complaint and/or order shall include all evidence known to, or in the possession of, the Board.

(b) A person not currently licensed as a veterinarian under this chapter, when guilty of engaging in the practice of veterinary medicine, or using in connection with the licensee's own name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the licensee is qualified to practice veterinary medicine, such offender upon the first offense, shall be fined not less than $500 nor more than $1,000 for each offense, and the offender shall pay all costs. Each day a violation continues shall constitute a separate offense. The Court shall order all fees received for unlawful service to be refunded. Justice of the Peace Court shall have jurisdiction over any violation of this chapter.

24 Del. C. 1953, § 3314; 57 Del. Laws, c. 178; 63 Del. Laws, c. 460, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 207, § 33; 75 Del. Laws, c. 295, § 37.;






Subchapter III Veterinary Technicians

§ 3319. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as a veterinary technician under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has received a degree from a veterinary technician program accredited by the American Veterinary Medical Association ("AVMA") or from a foreign veterinary program approved by the AVMA or, for a period not to exceed 7 years provided that the Board may by regulation, for reasons stated, shorten the time, has submitted evidence to the Board of one of the following:

a. A degree from a nonaccredited veterinary technician program or other program as defined by the Board's rules and regulations, combined with practical experience under the supervision of a licensed veterinarian for the period of time specified in the Board's rules and regulations, or

b. Practical experience under the supervision of a licensed veterinarian for a period of time specified in the Board's rules and regulations;

(2) Has achieved the passing score on the written standardized national examination designated by the Board pursuant to § 3306 of this title;

(3) Shall not have any impairment related to drugs or alcohol that would limit the applicant's ability to practice as a veterinary technician in a manner consistent with the safety of a patient or the public;

(4) Shall not have a criminal conviction record, or pending criminal charge relating to an offense, the circumstances of which substantially relate to practice as a veterinary technician. Applicants who have criminal conviction records or pending criminal charges shall require appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to practice as a veterinary technician; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum may waive this paragraph (a)(4) herein, if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing as a veterinary technician in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare;

(5) Shall not have engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter and has no disciplinary proceedings or unresolved complaints pending against that applicant in any jurisdiction where the applicant has previously been or currently is licensed as a veterinary technician.

(b) In the event the applicant shall have been the recipient of any administrative penalties regarding that applicant's practice as a veterinary technician, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on that applicant's professional conduct and practice, including any voluntary surrender of a license, the applicant shall furnish all information regarding such penalties and/or agreements to the Board. The Board may, after a hearing, determine that such administrative penalty is grounds to deny licensure.

(c) In the event the applicant has not taken the national examination designated by the Board pursuant to § 3306 of this title, the applicant shall sit for the latest examination at such times as are determined by the testing service.

(d) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(e) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

75 Del. Laws, c. 295, § 39; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 199, § 28; 78 Del. Laws, c. 44, §§ 54, 55.;



§ 3320. Reciprocity, lapsed license, reinstatement and temporary licensure

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant, who shall present proof of current licensure in "good standing" in another state, the District of Columbia, or territory of the United States. A license in "good standing" is defined in § 3319 of this title; and

(b) Has received a degree from a veterinary technician program accredited by the American Veterinary Medical Association ("AVMA") or from a foreign veterinary program approved by the AVMA or, for a period not to exceed 7 years provided that the Board may by regulation, for reasons stated, shorten the time, has submitted evidence to the Board of one of the following:

A degree from a nonaccredited veterinary technician program or other program as defined by the Board's rules and regulations, combined with practical experience under the supervision of a licensed veterinarian for the period of time specified in the Board's rules and regulations, or practical experience under the supervision of a licensed veterinarian for a period of time specified in the Board's rules and regulations; and

(c) Has achieved the passing score on the written standardized national examination designated by the Board pursuant to § 3306 of this title, provided that this requirement does not apply to any applicant under this section who has continuously maintained a license in another state and graduated from an AVMA accredited school prior to 1990.

(d) The Board shall grant a license to an applicant, who was previously licensed as a veterinary technician in this State, and who has let that applicant's license lapse, subject to the applicant's meeting the requirements of subsection (a) of this section, and continuing education requirements as provided for in the Board's rules and regulations.

(e) Upon payment of the appropriate fee and on submission of a written application on forms provided by the Board, the Board may issue a temporary license to a person who has applied for original or reciprocity licensure as a veterinary technician under this subchapter. Such temporary license will be available to an applicant only with respect to the first application for licensure, and the applicant shall use the temporary license only while under the supervision of a licensed veterinarian. In all cases such temporary license shall expire automatically if application for permanent licensure is denied. Upon expiration, the temporary license shall be surrendered to the Board.

(f) In the event that a disciplinary proceeding or unresolved complaint is pending, the applicant shall not be licensed in this State until the proceeding or complaint has been resolved. Applicants for licensure as veterinary technicians in this State shall be deemed to have given consent to the release of such information and to waive all objections to the admissibility of such information as evidence at any hearing or other proceeding to which the applicant may be subject. Each application for licensure shall be accompanied by payment of the application fee.

75 Del. Laws, c. 295, § 39; 70 Del. Laws, c. 186, § 1.;



§ 3321. Grounds for discipline; procedure

(a) A veterinary technician licensed under this subchapter shall be subject to disciplinary actions set forth in § 3322 of this title, if, after a hearing, the Board finds that the veterinary technician:

(1) Has been found guilty of unprofessional conduct as defined in the Board's rules and regulations;

(2) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a veterinary technician; has impersonated another person holding a license, or allowed another person to use that veterinary technician's license, or aided or abetted a person not licensed as a veterinary technician to represent himself or herself as a veterinary technician;

(3) Has illegally, incompetently or negligently practiced as a veterinary technician;

(4) Has been convicted of any crime that is substantially related to the practice of veterinary medicine as determined by the Board or any offense that would limit the ability of the licensee to carry out the licensee's professional duties with due regard for the health and safety of animals. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefore;

(5) Has expressively used or abused drugs; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs the licensee's ability to perform the work of a veterinary technician;

(6) Has engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities;

(7) Has wilfully violated any privileged communication;

(8) Has been cruel to animals;

(9) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(10) Has had that veterinary technician's license as a veterinary technician suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a veterinary technician in this State shall be deemed to have given consent to the release of this information by the Board of Veterinary Technicians or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(11) Has failed to notify the Board that the veterinary technician's license as a veterinary technician in another State has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof.

(b) Subject to the provisions of this chapter and subchapter IV, Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no licensee's right to practice as a veterinary technician shall be limited by the Board until such licensee has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

75 Del. Laws, c. 295, § 39; 70 Del. Laws, c. 186, § 1.;



§ 3322. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 3321 of this title applies to a licensee regulated by this subchapter:

(1) Issue a letter of reprimand;

(2) Censure of a licensee;

(3) Place a licensee on probationary status, and require the licensee to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board; and/or

c. Continue or renew professional education until the required degree of skill has been attained in those areas which are the basis of the probation;

(4) Suspend a veterinary technician's license; or

(5) Revoke a veterinary technician's license.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

(f) Where the Board has placed a licensee on probationary status under certain restrictions or conditions, and the Board has determined that such restrictions are being or have been violated by the licensee, the Board, after a hearing on the matter, may suspend or revoke the licensee's license.

75 Del. Laws, c. 295, § 39; 79 Del. Laws, c. 213, § 2.;



§ 3323. Practicing without a license; penalties

(a) Where the Board has reason to believe that a person is practicing as a veterinary technician within this State without having lawfully obtained a license, or that a person previously licensed under this chapter is engaged in a practice regulated by this chapter, notwithstanding that the person's license has been suspended or revoked, or that a person not licensed under this chapter is using any name, title, description or designation, either orally or in writing, that will lead to the belief that such person is licensed to practice as a veterinary technician as defined in this chapter the Board shall submit a written complaint to the Division of Professional Regulation for investigation. If the investigation confirms such unlawful practice, the Board shall make a formal complaint to the Attorney General who may issue a cease and desist order. The complaint and/or order shall include all evidence known to, or in the possession of, the Board.

(b) A person not currently licensed as a veterinary technician under this chapter, when guilty of practicing as a veterinary technician, or using in connection with the licensee's own name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the licensee is qualified to practice as a veterinary technician, such offender upon the first offense, shall be fined not less than $200 nor more than $400 for each offense, and the offender shall pay all costs. Each day a violation continues shall constitute a separate offense. The Court shall order all fees received for unlawful service to be refunded. Justice of the Peace Court shall have jurisdiction over any violation of this subchapter.

75 Del. Laws, c. 295, § 39.;









CHAPTER 35. PSYCHOLOGY

Subchapter I Board of Examiners of Psychologists

§ 3501. Objectives

The primary objective of the Board of Examiners of Psychologists, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners, both licensed and unlicensed.

70 Del. Laws, c. 57, § 1.;



§ 3502. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Examiners of Psychologists established in this chapter.

(2) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs the person's ability to perform the work of a psychologist.

(3) "Person" shall mean a corporation, company, association and partnership, as well as an individual.

(4) "Practice of psychology" shall mean the observation, description, evaluation, interpretation and/or modification of human behavior by the application of psychological principles, methods, and/or procedures, for the purpose of preventing or eliminating symptomatic, maladaptive or undesired behavior, and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health and mental health.

The practice of psychology includes, but is not limited to, psychological testing and the evaluation or assessment of personal characteristics, such as intelligence, personality, abilities, interests, aptitudes and neuropsychological function; counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback, and behavior analysis and therapy; diagnosis and treatment of mental and emotional disorder or disability, alcoholism and substance abuse, disorders of habit or conduct, as well as the psychological aspects of physical illness, accident, injury or disability; and psychoeducational evaluation, therapy, remediation, and consultation. Psychological services may be rendered to individuals, families, groups, organizations, institutions and the public. The practice of psychology shall be construed within the meaning of this definition without regard to whether or not payment is received for services rendered.

a. "Psychological testing" shall mean, but not be limited to: Administration and interpretation of standardized intelligence and neuropsychological tests which yield an intelligence quotient and/or are the basis for a diagnosis of organic brain syndromes for the purposes of classification and/or disability determination; and

b. The administration and interpretation of psychological tests which are the basis of a diagnosis of mental or emotional disorder.

(5) "Psychological assistant" shall mean a person who is registered with the Board to perform certain functions within the practice of psychology, only under the direct supervision of a supervising psychologist, and who is authorized by the Board to use the title "psychological assistant." The Board in its rules and regulations will specify the arrangements for supervision by the licensed psychologist.

(6) "Psychologist" shall mean a person who makes representations to the public by any title or description of services incorporating the words "psychology," "psychological," "psychologist," or who engages in the practice of psychology.

(7) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of psychology.

(8) "Supervising psychologist" shall mean a psychologist licensed in this State who has practiced as a licensed psychologist for 2 years in this or any other jurisdiction and who applies to the Board for the registration of a psychological assistant.

(9) "Supervision" shall mean the face-to-face consultation between the registered psychological assistant and the supervising psychologist as required by the nature of the work of the psychological assistant. The supervising psychologist is responsible for insuring that the extent, kind and quality of the services rendered by the psychological assistant are consistent with the person's education, training and experience.

24 Del. C. 1953, § 3501; 58 Del. Laws, c. 380; 62 Del. Laws, c. 314, § 1; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 72.;



§ 3503. Board of Examiners of Psychologists; appointments; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Examiners of Psychologists which shall administer and enforce this chapter.

(b) The Board shall consist of 9 members appointed by the Governor, who are residents of this state: 5 of whom shall be psychologists licensed under this chapter and 4 public members. At least 3 members of the Board shall be engaged full time in the practice of psychology. The public members shall not be, nor ever have been, psychologists or psychological assistants, nor members of the immediate family of a psychologist or psychological assistant; shall not have been employed by a psychologist or psychological assistant; shall not have a material interest in the providing of goods and services to psychologists or psychological assistants; nor have been engaged in an activity directly related to psychology. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may serve 1 additional term in succession; provided, however, that where a member was initially appointed to fill a vacancy, such member may serve only 1 additional full term in succession. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor. Persons who are members of the Board on June 12, 1995, shall complete their terms.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person, who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 year has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of psychologists.

(h) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Board, and to all agents appointed, or otherwise employed, by the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings, or fails to attend at least half of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel; and in addition shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

24 Del. C. 1953, § 3502; 58 Del. Laws, c. 380; 62 Del. Laws, c. 314, §§ 2, 3; 65 Del. Laws, c. 223, § 1; 67 Del. Laws, c. 366, § 14; 67 Del. Laws, c. 368, § 22; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3504. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the President deems necessary; or, at the request of a majority of the Board members.

(b) The Board shall elect annually a President, Vice-President and Secretary. Each officer shall serve for 1 year, and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of 5 members of the Board.

(d) Minutes of all meetings shall be recorded, and copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

24 Del. C. 1953, § 3504; 58 Del. Laws, c. 380; 62 Del. Laws, c. 314, §§ 5, 6; 67 Del. Laws, c. 366, § 16; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3505. Records

The Division of Professional Regulation shall keep a register of all applications for license as a psychologist or for registration of psychological assistants, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

24 Del. C. 1953, § 3505; 58 Del. Laws, c. 380; 62 Del. Laws, c. 314, § 7; 70 Del. Laws, c. 57, § 1.;



§ 3506. Powers and duties

(a) The Board of Examiners of Psychologists shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants, and to process all applications;

(3) Designate the written, standardized Examination for Professional Practice in Psychology (EPPP) to be taken by all persons applying for licensure; applicants who qualify for licensure by reciprocity shall have achieved a passing score on the EPPP;

(4) Provide for the administration of all examinations, including notice and information to applicants. The Board shall adopt the administration, grading procedures and passing score of the Association of State and Provincial Psychology Boards (ASPPB), or of a comparable alternative national or regional examination, if a national examination is not available;

(5) Establish minimum education, training and experience requirements for licensure as psychologists and for registration as psychological assistants;

(6) Evaluate the credentials of all persons applying for a license to practice psychology in Delaware and persons for whom registration as a psychological assistant is requested, in order to determine whether such persons meet the qualifications for licensing or registration set forth in this chapter;

(7) Grant licenses to, and renew licenses and registrations of, all persons who meet the qualifications for licensure and/or renewal of licenses; and register persons who meet the qualifications to act as psychological assistants under the direct supervision of a licensed psychologist;

(8) Establish by rule and regulation continuing education standards required for license and registration renewal;

(9) Evaluate certified records to determine whether an applicant for licensure or registration, who has been previously licensed, certified or registered in another jurisdiction to practice psychology, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses;

(10) Refer all complaints from licensees and the public concerning licensed psychologists and registered psychological assistants, or concerning practices of the Board or of the profession, to the Division of Professional Regulation for investigation pursuant to § 8735(h) of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(11) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter, Chapter 101 of Title 29, and § 8735(h) of Title 29. Where such provisions conflict with the provisions of this chapter, this chapter shall govern. The Board shall determine whether or not a psychologist shall be subject to a disciplinary hearing, and if so, shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(12) Where it has been determined after a disciplinary hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed;

(13) Suspend or revoke a supervising psychologist's authorization to supervise a psychological assistant; and to otherwise discipline a supervising psychologist whenever a psychological assistant is in violation of this chapter or guilty of any of the acts or offenses that are grounds for disciplinary action under this chapter;

(14) Determine the number of psychological assistants that a supervising psychologist may supervise, and the requirements of their supervision.

(b) The Board of Examiners of Psychologists shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of psychology.

70 Del. Laws, c. 57, § 1; 74 Del. Laws, c. 262, § 73.;






Subchapter II License and Registration

§ 3507. License; registration required

(a) No person shall engage in the practice of psychology or hold himself or herself out to the public in this State as being qualified to practice psychology; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that that person is qualified to practice psychology, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as a psychologist in this State has expired or been suspended or revoked, it shall be unlawful for the person to practice psychology in this State.

(c) No person shall act as a psychological assistant or hold out that that person is a psychological assistant, unless such person has been duly registered by the Board under this chapter.

24 Del. C. 1953, § 3506; 58 Del. Laws, c. 380; 62 Del. Laws, c. 314, § 8; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3508. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as a psychologist under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person has:

(1) Received a doctoral degree based on a program of studies which is psychological in content and specifically designed to train and prepare psychologists. The doctoral degree must be from an accredited college or university having a graduate program which states its purpose to be the training and preparation of psychologists. The college or university must be accredited by the United States Department of Education or by an accrediting agency which is recognized by the Council on Postsecondary Accreditation, or its successor. Persons holding degrees from programs outside the United States or its territories must provide evidence of training and degree equivalent to accredited programs. These applicants are responsible for providing the Board with an educational credential evaluation from an agency or institution recognized by the Board for this purpose; and

(2) Had, after receiving the doctoral degree, at least 1 year of supervised professional experience in psychological work of a type satisfactory to the Board; and

(3) Achieved the passing score on the written standardized Examination for Professional Practice in Psychology (EPPP) developed by the Association of State and Provincial Psychology Boards (ASPPB), or its successor; and

(4) Not engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter; and has no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the applicant has previously been or currently is licensed or certified as a psychologist.

(b) Where the Board has found to its satisfaction that an application has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

24 Del. C. 1953, § 3507; 58 Del. Laws, c. 380; 59 Del. Laws, c. 265, § 1; 62 Del. Laws, c. 314, § 9; 65 Del. Laws, c. 223, § 2; 67 Del. Laws, c. 200, § 4; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 280, § 1.;



§ 3509. Qualifications of applicants for registration as a psychological assistant; number of psychological assistants; requirements of supervision

(a) Any psychologist licensed in this State, who has practiced as a licensed psychologist for 2 years in this State or in any other jurisdiction, and who applies to the Board for the registration of a psychological assistant shall:

(1) Provide the Board with a statement which clearly shall delineate the specific functions which the psychological assistant will perform under the supervisor's direct supervision and control; and

(2) Submit evidence, verified by oath and satisfactory to the Board, that such person:

a. Has completed all requirements for a doctoral degree in psychology from an American Psychological Association (APA) accredited program or an equivalent program approved by the Board. Psychological assistants registered before July 17, 2010, and who maintain their registration are exempt from this requirement. Persons holding degrees from programs outside the United States or its territories must provide evidence of training and degree equivalent to accredited programs; and these applicants are responsible for providing the Board with an educational credential evaluation from an agency or institution recognized by the Board for this purpose; and

b. Has completed, as part of the applicant's program of studies, an internship, externship or practica of 450 hours supervised by a licensed psychologist; and

c. Will perform the specific functions, which are delineated by the supervising psychologist in the statement of intended area or areas of practice, from the office of the supervising psychologist; and

d. Will receive proper training and fulfill continuing education requirements and be supervised, directed and evaluated in accordance with a specific supervisory plan that shall include face-to-face consultation as required by the nature of the work of the psychological assistant; and

e. Has not engaged in any acts or offenses that would be grounds for disciplinary action under this chapter; and, has no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the individual has been or currently is licensed, registered or certified to practice psychology.

(b) Persons, who are presented to the Board by a supervising psychologist for registration as psychological assistants, shall provide statements under oath to the Board that they:

(1) Perform only those specific functions which have been delineated in the supervising psychologist's statement; and

(2) Not practice independently, but only under the supervision of a licensed psychologist; and

(3) Not represent themselves as licensed psychologists.

(c) The Board in its regulations shall determine the number of psychological assistants that a supervising psychologist may supervise; and the requirements of their supervision.

70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 414, § 1.;



§ 3510. Licensing or registration under special conditions; interstate practice of psychology

(a) Persons who are currently licensed as psychologists or registered as psychological assistants in this State prior to June 12, 1995, shall be considered to have been licensed or registered under this chapter and fully qualified to act as licensed psychologists or registered psychological assistants.

(b) The Board will qualify for licensing without examination any person who applies for licensure and who is a diplomate of the American Board of Professional Psychology, subject to the provisions of this chapter.

(c) Nothing in this chapter shall be construed to prohibit the practice of psychology in this State by a person holding an earned doctoral degree in psychology from an institution of higher education, who is licensed or certified as a psychologist under the laws of another jurisdiction; provided, that the aggregate of 6 days of professional services as a psychologist, per calendar year, under the provision of this subsection is not exceeded.

24 Del. C. 1953, § 3508; 58 Del. Laws, c. 380; 62 Del. Laws, c. 314, § 10; 70 Del. Laws, c. 57, § 1.;



§ 3511. Reciprocity

(a) Where an applicant is already licensed or certified as a doctoral-level psychologist in another jurisdiction and has practiced continually for 2 years in that jurisdiction, the Board shall require:

(1) A certificate or other evidence that the applicant is currently licensed or certified.

(2) Evidence that the psychologist has practiced continually for 2 years.

(3) Evidence that the psychologist has achieved the passing score set by the Board on the written standardized Examination for Professional Practice of Psychology (EPPP) developed by the Association of State and Provincial Psychology Boards (ASPPB) or its successor as approved by the Board.

(4) Evidence that the candidate has received a doctoral degree from an American Psychological Association (APA) accredited program or a doctoral degree based on a program of studies which is psychological in content and specifically designed to train and prepare psychologists and which complies with the Board's rules and regulations. Graduates of foreign programs will be required to have their credentials evaluated by a credential evaluation service approved by the National Association of Credential Evaluation Services to determine equivalency to the accreditation requirements of § 3508 of this title.

(b) Upon receipt of an application from an applicant who has been or who currently is licensed, certified or registered as a psychologist, or is registered as a psychological assistant, in another jurisdiction, the Board shall contact the licensing authority, or comparable agency, in such other jurisdiction or jurisdictions and request a certified statement to determine whether or not there are disciplinary proceedings or unresolved complaints pending against the applicant or whether the applicant has engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter. In the event that a disciplinary proceeding or unresolved complaint is pending, the applicant shall not be licensed until the proceeding or complaint has been resolved. Applicants for licensure under this section shall be deemed to have given consent to the release of such information and to waive all objections to the admissibility of such evidence.

(c) In lieu of the documentation required by subsections (a) and (b) of this section above, the applicant may submit a certificate of professional qualification in psychology from a credential bank approved by the Board. The Board shall identify acceptable credentialing organizations in its rules and regulations. In addition, the Board may require the applicant to submit such supplemental information as it deems necessary to assure that the applicant meets the qualifications for licensure.

70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 337, § 1.;



§ 3512. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year, the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the coming year.

24 Del. C. 1953, § 3510; 58 Del. Laws, c. 380; 62 Del. Laws, c. 314, § 11; 65 Del. Laws, c. 380, § 5; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3513. Issuance and renewal of licenses; registration

(a) The Board shall issue a license or register each applicant who meets the requirements of this chapter for licensure as a psychologist or registration as a psychological assistant and who pays the fee established under § 3512 of this title.

(b) Each license or registration shall be renewed biennially, in such manner as is determined by the Division of Professional Regulation, and upon payment of the appropriate fee and submission of a renewal form provided by the Division of Professional Regulation, and proof that the licensee or registrant has met the continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensed psychologist or registered psychological assistant may still renew such licensee's or registrant's license, notwithstanding the fact that such licensee or registrant has failed to renew on or before the renewal date.

(d) All individuals licensed under this chapter shall be required to be fingerprinted by the State Bureau of Identification every 10 years, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2013, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check.

(e) All individuals licensed under this chapter, upon written request, may be placed in an inactive status in accordance with the Board's rules and regulations. Such person may reenter practice upon written notification to the Board of the intent to do so and completion of continuing education as required in the Board's rules and regulations. The Board may establish by regulation provisions for resuming active status.

24 Del. C. 1953, § 3511; 58 Del. Laws, c. 380; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 148, § 2; 79 Del. Laws, c. 129, § 1.;



§ 3514. Grounds for refusal, revocation or suspension of licenses and registrations

(a) A practitioner licensed or registered under this chapter shall be subject to disciplinary actions set forth in § 3516 of this title, if, after a hearing, the Board finds that the psychologist or psychological assistant:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a psychologist or registration as a psychological assistant; has impersonated another person holding a license or registration, or allowed another person to use the psychologist or psychological assistant license or registration, or aided or abetted a person not licensed as a psychologist or registered as a psychological assistant to represent that person as a psychologist or psychological assistant;

(2) Has been convicted of a crime that is substantially related to the practice of psychology or a crime involving the violation of a patient's trust; a copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(2), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing psychology in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

e. The applicant has not been convicted of a felony sexual offense.

f. The applicant has not submitted, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

1. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

2. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board shall be the screening point for the receipt of said federal criminal history records.

An applicant may not be licensed until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be licensed by the Board unless a waiver is granted pursuant to this chapter. The State Bureau of Identification may release any subsequent criminal history to the Board.

(3) Has excessively used or abused drugs (including alcohol, narcotics or chemicals);

(4) Has engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities;

(5) Has not conducted the practitioner's professional activities in conformity with the American Psychological Association's Ethical Principles of Psychologists and Code of Conduct (hereinafter referred to as the Ethics Code); and in conformity with the rules and regulations adopted by the Board to implement the Ethics Code;

(6) Has had a license, certification or registration as a psychologist suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a psychologist or person registered as a psychological assistant in this State shall be deemed to have given consent to the release of this information by the Board of Examiners of Psychologists or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(7) Has failed to notify the Board that the practitioner's license, certification or registration as a psychologist or a psychological assistant in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof;

(8) While acting as a supervising psychologist, has failed to supervise and take reasonable steps to see that psychological assistants perform services responsibly, competently and ethically, in accordance with rules and regulations established by the Board. Supervising psychologists shall be subject to disciplinary action for any acts or offenses which are grounds for such action when such acts or offenses are undertaken by the psychological assistant acting under the supervising psychologist's direction or control;

(9) Has been convicted of a felony sexual offense;

(10) Failed to report child abuse or neglect as required by § 903 of Title 16, or any successor thereto; or

(11) Failed to report to the Division of Professional Regulation as required by § 3518A of this title.

(b) Where a practitioner fails to comply with the Board's request that the practitioner attend a hearing, the Board may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have the jurisdiction to issue such order.

(c) Subject to the provisions of this chapter and subchapter IV of Chapter 101 of Title 29, no license or registration shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice psychology or to act as a psychological assistant shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act.

24 Del. C. 1953, § 3513; 58 Del. Laws, c. 380; 62 Del. Laws, c. 314, § 13; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 74; 75 Del. Laws, c. 436, § 39; 77 Del. Laws, c. 199, § 29; 78 Del. Laws, c. 44, §§ 56, 57; 78 Del. Laws, c. 148, §§ 1, 3.;



§ 3515. Complaints

(a) All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735(h) of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual is engaging in the practice of psychology or is using the title "psychologist" and is not licensed under the laws of this State, the Board shall apply to the Office of the Attorney General to issue a cease and desist order after formally warning the unlicensed practitioner in accordance with the provisions of this chapter.

(c) Any complaints involving allegations of unprofessional conduct or incompetence shall be investigated by the Division of Professional Regulation.

70 Del. Laws, c. 57, § 1.;



§ 3516. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that one of the conditions or violations set forth in § 3514 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand.

(2) Censure a practitioner.

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board.

(4) Suspend any practitioner's license.

(5) Revoke any practitioner's license.

(6) Impose a monetary penalty not to exceed $500 for each violation in addition to suspension or revocation of a license.

(7) The Board shall permanently revoke the license of any person who the Board determines has been convicted of a felony sexual offense.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

70 Del. Laws, c. 57, § 1; 78 Del. Laws, c. 148, § 4; 79 Del. Laws, c. 213, § 2.;



§ 3517. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735(h) of Title 29, alleging violation of § 3514 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3518. Reinstatement of a suspended license; removal from probationary status; replacement of license and registration

(a) As a condition to reinstatement of a suspended license or registration, or removal from probationary status, the Board may reinstate such license or registration if, after a hearing, the Board is satisfied that the licensee or registrant has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Where a license or registration has been suspended due to the licensee's or registrant's inability to practice pursuant to this chapter, the Board may reinstate such license or registration, if, after a hearing, the Board is satisfied that the licensee or registrant is again able to perform the essential functions of a psychologist or psychological assistant, with or without reasonable accommodations; and/or there is no longer a significant risk of substantial harm to the health and safety of the individual or others.

(c) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(d) A new license or registration to replace any license or registration lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge shall be made for such issuance.

24 Del. C. 1953, § 3514; 58 Del. Laws, c. 380; 67 Del. Laws, c. 200, § 8; 70 Del. Laws, c. 57, § 1.;

§ 3518A Duty to report conduct that constitutes grounds for discipline or inability to practice.

(a) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness; including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 148, § 5.;



§ 3518A. Duty to report conduct that constitutes grounds for discipline or inability to practice

(a) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of mental illness or mental incompetence; physical illness; including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 148, § 5.;






Subchapter III Other Provisions

§ 3519. Exemptions

(a) Nothing in this chapter shall be construed to prevent the teaching of psychology, the conduct of psychological research, or the provision of services or consultation to organizations or institutions; provided, that such teaching, research or service does not involve the direct practice of psychology with individuals or groups of individuals who are themselves, rather than a third party, the intended beneficiaries of such services. Persons holding an earned doctoral degree in psychology from an institution of higher education may use the title "psychologist" in conjunction with the activities permitted by this subsection.

(b) Nothing in this chapter shall be construed to prevent qualified members of other recognized professions from rendering services consistent with their professional training, the code of ethics of their respective professions and the laws of this State; provided, that they do not hold themselves out to the public by any title or description stating or implying that they are psychologists or psychological assistants or are licensed to practice psychology or registered to act as psychological assistants.

(c) Nothing in this chapter shall be construed to restrict the activities of rabbis, priests, ministers or the clergy of any synagogue, religious denomination or sect, when such activities are within the scope of the performance of their regular or specialized ministerial duties, and no separate charge is made, or when such activities are performed, whether with or without charge, for, or under auspices or sponsorship, individually, or in conjunction with others, of an established and legally recognizable church, synagogue, denomination or sect; and the person rendering service remains accountable to its established authority; provided, that they do not represent themselves to be psychologists or psychological assistants.

(d) Individuals who have been certified as school psychologists by the Department of Education shall be permitted to use the term "school psychologist" and/or "certified school psychologist." Such persons shall be restricted in their practice to employment within those settings under the purview of the Department of Education and the State Board of Education.

(e) [Repealed].

70 Del. Laws, c. 57, § 1; 73 Del. Laws, c. 65, § 29; 77 Del. Laws, c. 414, § 2.;



§ 3520. Penalty

A person not currently licensed as a psychologist, or registered as a psychological assistant, under this chapter, when guilty of engaging in the practice of psychology, or of acting as a psychological assistant or using in connection with the practitioner's own name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the practitioner is qualified to practice psychology, or to act as a psychological assistant, such offender shall be guilty of a misdemeanor. Upon the first offense, the practitioner shall be fined not less than $500 nor more than $1000 for each offense; and, in addition, may be imprisoned for not more than 1 year. For a second or subsequent conviction, the fine shall be not less than $1000 nor no more than $2000 for each offense. Superior Court shall have jurisdiction over all violations of this chapter.

24 Del. C. 1953, § 3519; 58 Del. Laws, c. 380; 70 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 36. GEOLOGY

Subchapter I Board of Geologists

§ 3601. Objectives

The primary objective of the Board of Geologists, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency; and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against licensed practitioners.

71 Del. Laws, c. 298, § 1.;



§ 3602. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Geologists established in this chapter.

(2) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs a person's ability to perform the work of a geologist.

(3) "Geologist" shall mean a person who is qualified to practice professional geology including specialists in its various subdisciplines.

(4) "Person" shall mean a corporation, company, association and partnership, as well as an individual.

(5) "Practice of geology" shall mean any service or creative work, the adequate performance of which requires geologic education, training and experience in the application of the principles, theories, laws and body of knowledge encompassed in the science of geology. This may take the form of, but is not limited to, consultation, research, investigation, evaluations, mapping, sampling, planning of geologic projects and embracing such geological services or work in connection with any public or private utilities, structures, roads, building, processes, works or projects. A person shall be construed to practice geology, who by verbal claim, sign, advertisement or in any other way represents himself or herself to be a geologist, or who holds himself or herself out as able to perform or who does perform geologic services or work.

(6) "Responsible charge" shall mean the individual control and direction, by the use of initiative, skill and individual judgment, of the practice of geology.

(7) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of geology.

Nothing contained herein shall be construed to apply to persons engaged solely in the practice of well-drilling or persons engaged in the practice of engineering as registered professional engineers.

24 Del. C. 1953, § 3601; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1; 74 Del. Laws, c. 262, § 75.;



§ 3603. Board of Geologists; appointments; composition; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Geologists, which shall administer and enforce this chapter.

(b) The Board shall consist of 7 members, appointed by the Governor, who are residents of this State: Four shall be geologists licensed under this chapter, 1 of whom shall be a member of the Delaware Geological Survey, either the State Geologist, or the State Geologist's designee if the State Geologist declines the appointment, and 3 public members. The public members shall not be, nor ever have been, geologists, nor members of the immediate family of a geologist; shall not have been employed by a geologist or a company engaged in the practice of geology; shall not have a material interest in the providing of goods and services to geologists; nor have been engaged in an activity directly related to geology. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(d) A person who has never served on the Board may be appointed for 2 consecutive terms. No person who has been twice appointed to the Board or has served on the Board for 6 years shall again be appointed until an interim period of at least 1 year has expired since the person last served. This section shall not apply to the State Geologist or the State Geologist's designee who shall be appointed by the Governor to serve at the pleasure of the Governor with no term limits.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of geologists; this includes a prohibition against serving as head of the professional association's Political Action Committee (PAC).

(h) Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Any member, who is absent without adequate reason for 3 consecutive meetings, or fails to attend at least 1/2 of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel according to Division of Professional Regulation policy; and in addition shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

24 Del. C. 1953, § 3603; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 66 Del. Laws, c. 105, § 2; 67 Del. Laws, c. 368, § 23; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1; 77 Del. Laws, c. 404, §§ 1, 2.;



§ 3604. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the President deems necessary, or at the request of a majority of the Board members.

(b) The Board annually shall elect a President, Vice-President and Secretary. Each officer shall serve for 1 year, and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of at least 4 members of the Board.

(d) Minutes of all meetings shall be recorded, and copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

24 Del. C. 1953, § 3604; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1.;



§ 3605. Records

The Division of Professional Regulation shall keep a register of all approved applications for license as a geologist, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

24 Del. C. 1953, § 3605; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 66 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1.;



§ 3606. Powers and duties

(a) The Board of Geologists shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants, and to process all applications;

(3) Designate the written, standardized examination administered by the National Association of State Boards of Geology (ASBOG) to be taken by all persons applying for licensure; applicants who qualify for licensure by reciprocity shall have achieved a passing score on all parts of the ASBOG examination or a comparable, alternative national or regional examination, if a national examination is not available;

(4) Establish minimum education, training and experience requirements for licensure as geologists;

(5) Evaluate the credentials of all persons applying for a license to practice geology in Delaware, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter;

(6) Grant licenses to, and renew licenses of, all persons who meet the qualifications for licensure;

(7) Require all technical submissions to be stamped with the impression of the state-licensed geologist's seal;

(8) Establish by rule and regulation continuing education standards required for license renewal;

(9) Evaluate certified records to determine whether an applicant for licensure, who previously has been licensed, certified or registered in another jurisdiction to practice geology, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses;

(10) Refer all complaints from licensees and the public concerning licensed geologists, or concerning practices of the Board or of the profession, to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(11) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter and Chapter 101 of Title 29. Where such provisions conflict with this chapter, this chapter shall govern. The Board shall determine whether or not a geologist shall be subject to a disciplinary hearing, and if so, shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(12) Where it has been determined after a hearing, that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(b) The Board of Geologists shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of geology.

24 Del. C. 1953, § 3606; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 66 Del. Laws, c. 105, § 4; 71 Del. Laws, c. 298, § 1; 74 Del. Laws, c. 262, § 76.;






Subchapter II License

§ 3607. License required

(a) No person shall engage in the practice of geology or hold himself or herself out to the public in this State as being qualified to practice geology; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice geology, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as a geologist in this State has expired or been suspended or revoked, it shall be unlawful for the person to practice geology in this State.

61 Del. Laws, c. 477, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1.;



§ 3608. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure as a geologist under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has received a degree from an accredited college or university with a major in geology; or has completed 30 credit hours of geology or its subdisciplines, of which 24 credits are third or fourth year courses or graduate courses;

(2) Has acquired 5 years of experience in geologic work satisfactory to the Board and as defined in its rules and regulations;

(3) Has achieved the passing score on all parts of the written, standardized examination administered by the National Association of State Boards of Geology (ASBOG), or its successor;

(4) Shall not have been the recipient of any administrative penalties regarding that applicant's practice of geology, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations and/or has not entered into any "consent agreements" which contain conditions placed by a Board on that applicant's professional conduct and practice, including any voluntary surrender of a license; the Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure;

(5) Shall not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake the practice of geology in a manner consistent with the safety of the public;

(6) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense, the circumstances of which substantially relate to the practice of geology. Applicants who have criminal conviction records or pending criminal charges shall require appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the record or charge is substantially related to the practice of geology. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing geology in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for that person than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

61 Del. Laws, c. 477, § 1; 66 Del. Laws, c. 105, § 5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1; 74 Del. Laws, c. 262, § 77; 75 Del. Laws, c. 374, § 1; 75 Del. Laws, c. 436, § 40; 77 Del. Laws, c. 199, § 30; 78 Del. Laws, c. 44, §§ 58, 59.;



§ 3609. Reciprocity

Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in good standing in another State, the District of Columbia, or territory of the United States; and who meets the following criteria:

(1) Has received a degree from an accredited college or university with a major in geology; or has completed 30 credit hours of geology or its subdisciplines, of which 24 credits are third or fourth year courses or graduate courses;

(2) The applicant's license is in good standing as defined in § 3608(a)(4)-(6), of this title;

(3) Has achieved the passing score on all parts of the written, standardized examination administered by the National Association of State Boards of Geology (ASBOG), or its successor; unless at the time the applicant became licensed in the State, District of Columbia, or territory of the United States, from which the applicant is applying, the examination prepared under the authority of ASBOG, or subsequent examination or examinations prepared under the authority of ASBOG was/were not required by the State of Delaware; and

(4) Shall have practiced for a minimum of 2 years after licensure in the jurisdiction from which that applicant is applying for licensure and acquired 5 years experience, or its equivalent, in geologic work satisfactory to the Board as defined in its rules and regulations; provided however, that the applicant meets all other qualifications for reciprocity in this section.

24 Del. C. 1953, § 3607; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 66 Del. Laws, c. 105, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1; 75 Del. Laws, c. 374, § 2; 75 Del. Laws, c. 436, § 41.;



§ 3610. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure biennium.

66 Del. Laws, c. 105, § 8; 71 Del. Laws, c. 298, § 1.;



§ 3611. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a geologist and who pays the fee established under § 3610 of this title.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division of Professional Regulation, and upon payment of the appropriate fee and submission of a renewal form provided by the Division of Professional Regulation, and proof that the licensee has met the continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensed geologist may still renew that licensed geologist's license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date.

(d) A person licensed pursuant to this chapter, upon written request, may be placed in an inactive status. Such person may reenter practice upon written notification to the Board of the intent to do so and completion of continuing education as required in the Board's rules and regulations. The Board may establish by regulation provisions for resuming active status.

24 Del. C. 1953, § 3609; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 66 Del. Laws, c. 105, § 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1; 79 Del. Laws, c. 129, § 2.;



§ 3612. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 3614 of this title, if, after a hearing, the Board finds that the geologist:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a geologist; has impersonated another person holding a license, or allowed another person to use that practitioner's license, or aided or abetted a person not licensed as a geologist to represent himself or herself as a geologist;

(2) Has illegally, incompetently or negligently practiced geology;

(3) Has been convicted of a crime that is substantially related to the practice of geology;

(4) A copy of the record of conviction certified by the Clerk of the Court entering the conviction shall be conclusive evidence therefor;

(5) Has excessively used or abused drugs either in the past 2 years or currently; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs the practitioner's ability to perform the work of a geologist;

(6) Has engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities;

(7) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(8) Has had that practitioner's license as a geologist suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute one or more of the acts defined in this chapter. Every person licensed as a geologist in this State shall be deemed to have given consent to the release of this information by the Board of Geologists or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(9) Has failed to notify the Board that the practitioner's license as a geologist in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof; or

(10) Has a physical condition such that the performance of geology is or may be injurious or prejudicial to the public.

(b) Where a practitioner fails to comply with the Board's request that the practitioner attend a hearing, the Board may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have the jurisdiction to issue such order.

(c) Subject to this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice geology shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

24 Del. C. 1953, § 3610; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 298, § 1; 74 Del. Laws, c. 262, § 79.;



§ 3613. Complaints

(a) All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual is engaging, or has engaged, in the practice of geology, or is using the title "geologist" and is not licensed under the laws of this State, the Board shall apply to the Office of the Attorney General to issue a cease and desist order after formally warning the unlicensed practitioner in accordance with this chapter.

71 Del. Laws, c. 298, § 1.;



§ 3614. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that one of the conditions or violations set forth in § 3612 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a practitioner;

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend any practitioner's license;

(5) Revoke any practitioner's license;

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

24 Del. C. 1953, § 3611; 58 Del. Laws, c. 477; 61 Del. Laws, c. 477, § 1; 66 Del. Laws, c. 105, § 8; 71 Del. Laws, c. 298, § 1; 79 Del. Laws, c. 213, § 2.;



§ 3615. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 3612 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

71 Del. Laws, c. 298, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3616. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Where a license or registration has been suspended due to the licensee's inability to practice pursuant to this chapter, the Board may reinstate such license, if, after a hearing, the Board is satisfied that the licensee is again able to perform the essential functions of a geologist, with or without reasonable accommodations; and/or there is no longer a significant risk of substantial harm to the health and safety of the individual or others.

(c) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(d) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge shall be made for such issuance.

71 Del. Laws, c. 298, § 1.;






Subchapter III Other Provisions

§ 3617. Exemptions

(a) Nothing in this chapter shall be construed to prevent persons engaged solely in teaching the science of geology from continuing to engage in the act of teaching the science of geology;

(b) Nothing in this chapter shall be construed to prevent the practice of geology by persons working under the direct supervision of a Delaware licensed geologist; such licensed geologist shall be responsible for the activities of unlicensed persons practicing geology in this State. The supervising licensed geologist shall inform the Board of the unlicensed practice of geology.

71 Del. Laws, c. 298, § 1.;



§ 3618. Penalty

A person not currently licensed as a geologist under this chapter, when guilty of engaging in the practice of geology, or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to practice geology, such offender shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 nor more than $1,000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense. Justice of the Peace Court shall have jurisdiction over all violations of this chapter.

71 Del. Laws, c. 298, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3619. Seal

Every geologist licensed in this State shall have a seal of a design authorized by the Board by regulation. All technical submissions prepared by such geologist, or under that geologist's direct supervision, shall be stamped with the impression of that geologist's seal. No licensed geologist shall impress that geologist's seal on any technical submission unless it has been prepared under that geologist's direct supervision.

71 Del. Laws, c. 298, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 37. SPEECH/LANGUAGE PATHOLOGISTS, AUDIOLOGISTS, AND HEARING AID DISPENSERS

Subchapter I Board of Speech/Language Pathologists, Audiologists and Hearing Aid Dispensers

§ 3701. Objectives

The primary objective of the Board of Speech/Language Pathologists, Audiologists and Hearing Aid Dispensers, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against licensed practitioners.

24 Del. C. 1953, § 3601; 59 Del. Laws, c. 206, § 1; 63 Del. Laws, c. 151, § 2; 65 Del. Laws, c. 224, § 1; 72 Del. Laws, c. 266, § 1.;



§ 3702. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Audiologist" shall mean a person who is licensed to practice audiology pursuant to this act and who offers such services to the public under any title or description of services incorporating the words "audiologist," "hearing clinician," "hearing therapist," "aural rehabilitator" or any other similar title or description of service.

(2) "Audiology aide" shall mean a person who is certified by the Council of Accreditation of Occupational Hearing Conservationists, or its equivalent, and whose supervising licensed audiologist annually shall register such person with the Board. The audiology aide shall perform services only under the direct supervision of an audiologist licensed in this State.

(3) "Board" shall mean the State Board of Speech/Language Pathologists, Audiologists and Hearing Aid Dispensers established in this chapter.

(4) "Division" shall mean the state Division of Professional Regulation.

(5) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs an individual's ability to perform the work of a speech/language pathologist, audiologist or hearing aid dispenser.

(6) "Hearing aid" shall mean any personal, wearable instrument or device designed for, offered for the purpose of, or represented as, aiding persons with, or compensating for, impaired hearing.

(7) "Hearing aid dispenser" shall mean a person licensed to dispense hearing aids pursuant to this Act and who is engaged in the evaluation or measurement of the power or range of human hearing by means of an audiometer or any other means devised for the purpose of selecting, adapting and distributing or selling of hearing aids. Testing shall not include medical diagnosis or audiologic evaluation. Licensed hearing aid dispensers may provide instruction, orientation and counseling on the use and operation of a hearing aid; and they may use an otoscope or "ear light" to evaluate the feasibility and use of ear molds and ear mold impressions.

(8) "Person" shall mean a corporation, company, association or partnership, as well as an individual. Licenses shall be issued only to individuals under this chapter.

(9) "Practice of audiology" shall mean the application of principles, methods and procedures of measurement, testing, evaluation, prediction, consultation, counseling, instruction, habilitation and rehabilitation related to hearing and disorders of hearing for the purpose of evaluating, identifying, preventing, ameliorating or modifying such disorders and conditions in individuals and/or groups. For the purpose of this paragraph, the terms "habilitation" and "rehabilitation" shall include, but are not limited to, hearing aid evaluation, recommendation, and fitting and selecting, adapting and distributing or selling of hearing aids.

(10) "Practice of speech/language pathology" shall mean the application of principles, methods and procedures for measurement, testing, evaluation, prediction, counseling, instruction, habilitation or rehabilitation related to the development and disorders of speech, language, voice, rate or rhythm for the purpose of evaluating, preventing, ameliorating or modifying such disorders in individuals and/or groups.

(11) "Speech/language pathologist" shall mean a person who is licensed to practice speech/language pathology pursuant to this act and who offers such services to the public under any title or description of services incorporating the words "speech/language pathologist," "speech pathologist," "language pathologist," "speech and/or language therapist," "speech and/or language correctionist," "speech and/or language clinician," "voice therapist," "communicologist," "aphasiologist" or any other similar title or description of service.

(12) "Speech pathology aide" shall mean a person, who meets minimum qualifications that the Board may establish, which permit such an aide to assist speech/language pathologists in their professional endeavors, but only while under the direct supervision of a licensed speech/language pathologist.

(13) "State" shall mean the State of Delaware.

(14) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of speech/language pathology, audiology and/or the dispensing of hearing aids.

24 Del. C. 1953, § 3603; 59 Del. Laws, c. 206, § 1; 63 Del. Laws, c. 151, § 4; 65 Del. Laws, c. 224, § 1; 72 Del. Laws, c. 266, § 1; 74 Del. Laws, c. 262, § 80; 77 Del. Laws, c. 154, § 1.;



§ 3703. Board of Speech/Language Pathologists, Audiologists, and Hearing Aid Dispensers; appointments; composition; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Speech/Language Pathologists, Audiologists, and Hearing Aid Dispensers, which shall administer and enforce this chapter.

(b) The Board shall consist of 9 members, appointed by the Governor, who are residents of this State: 3 shall be speech/language pathologists licensed under this chapter; 2 shall be audiologists licensed under this chapter, 1 shall be a hearing aid dispenser licensed under this chapter, and 3 public members. Each professional member of the Board shall be a primary practitioner of that member's specialty. The public members shall not be, nor ever have been, speech/language pathologists, audiologists or hearing aid dispensers; nor members of the immediate family of a speech/language pathologist, audiologist or hearing aid dispenser; shall not have been employed by a speech/language pathologist, audiologist or hearing aid dispenser, or a company engaged in the practice of speech/language pathology, audiology or dispensing hearing aids; shall not have a material interest in the providing of goods and services to speech/language pathologists, audiologists or hearing aid dispensers; nor have been engaged in an activity directly related to speech/language pathology, audiology or dispensing hearing aids. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless or until replaced by the Governor. Persons who are members of the Board on February 4, 2000, shall complete their terms.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of speech/language pathologists, audiologists or hearing aid dispensers; this includes a prohibition against serving as head of a professional association's Political Action Committee (PAC).

(h) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings or fails to attend at least half of all regular business meetings during any calendar year shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel according to Division policy; and in addition shall receive not more than $50 for each meeting attended, but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

24 Del. C. 1953, § 3607; 59 Del. Laws, c. 206, § 1; 63 Del. Laws, c. 151, § 8; 65 Del. Laws, c. 224, § 1; 67 Del. Laws, c. 368, § 24; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1; 77 Del. Laws, c. 154, § 2.;



§ 3704. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year and at such times as the President deems necessary or at the request of a majority of the Board members.

(b) The Board annually shall elect a President and Secretary. Each officer shall serve for 1 year, and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business, and no disciplinary action shall be taken without the affirmative vote of at least 5 members.

(d) Minutes of all meetings shall be recorded, and the Division of Professional Regulation shall maintain copies. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The person requesting it shall incur the expense of preparing any transcript.

24 Del. C. 1953, § 3607; 59 Del. Laws, c. 206, § 1; 63 Del. Laws, c. 151, § 8; 65 Del. Laws, c. 224, § 1; 67 Del. Laws, c. 368, § 24; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1.;



§ 3705. Records

The Division shall keep a register of all approved applications for license as a speech/language pathologist, audiologist and hearing aid dispenser, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

72 Del. Laws, c. 266, § 1.;



§ 3706. Powers and duties; immunity

(a) The Board of Speech/Language Pathologists, Audiologists and Hearing Aid Dispensers shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Designate the application form to be used by all applicants and to process all applications.

(3) Designate the national, written, standardized examinations in speech/language pathology, audiology and hearing aid dispensing, prepared by a national testing service(s), to be taken by all persons applying for licensure as speech/language pathologists, audiologists and/or hearing aid dispensers; applicants who qualify for licensure by reciprocity shall have achieved a passing score on all parts of the designated written national examination in the applicant's specialty.

(4) Evaluate the credentials of all persons applying for a license to practice speech/language pathology, audiology or to dispense hearing aids in this State or to act as audiology aides or speech pathology aides, in order to determine whether such persons meet the qualifications set forth in this chapter.

(5) Grant licenses to, and renew licenses of all persons who meet the qualifications for licensure, including those persons who apply for temporary licensure.

(6) Establish by rule and regulation continuing education standards required for license renewal.

(7) Evaluate certified records to determine whether an applicant for licensure who previously has been licensed, certified or registered in another jurisdiction to practice speech/language pathology, audiology and dispense hearing aids has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses.

(8) Refer all complaints from licensees and the public concerning persons licensed in this chapter or concerning practices of the Board or of the profession, to the Division for investigation pursuant to § 8735 of Title 29 and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint.

(9) Conduct hearings and issue orders in accordance with procedures established pursuant to Chapter 101 of Title 29.

(10) Where it has been determined after a hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(11) Adopt and publish a code of ethics for each professional specialty and promulgate within 60 days of adoption.

(12) Establish and publish standards for electronic equipment used for the purpose of measuring hearing, and require written proof of calibration for such equipment annually.

(b) No member shall participate in any action of the Board involving directly or indirectly any person related in any way by blood or marriage to said member.

(c) The Board shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of speech/language pathology, audiology and/or the dispensing of hearing aids.

24 Del. C. 1953, § 3608; 59 Del. Laws, c. 206, § 1; 65 Del. Laws, c. 224, § 1; 72 Del. Laws, c. 266, § 1; 74 Del. Laws, c. 262, § 81.;






Subchapter II License

§ 3707. License required

(a) No person shall engage in the practice of speech/language pathology, audiology or dispense hearing aids or hold himself or herself out to the public in this State as being qualified to practice the same; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice speech/language pathology, audiology or dispense hearing aids, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as a speech/language pathologist, audiologist hearing aid dispenser in this State has expired or been suspended or revoked, it shall be unlawful for the person to practice speech/language pathology, audiology or dispense hearing aids in this State.

(c) The Board may issue separate licenses in speech/language pathology, audiology and for hearing aid dispensers. A person may be licensed in more than 1 specialty if such person meets the requirements of each specialty for which the person has applied for licensure.

24 Del. C. 1953, § 3603; 59 Del. Laws, c. 206, § 1; 63 Del. Laws, c. 151, § 4; 65 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1.;



§ 3708. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant who is applying for licensure under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) For licensure as a speech/language pathologist, has met the national requirements for certification of clinical competence issued by the American Speech/Language and Hearing Association (ASHA). The requirements include:

a. Possession of a master's degree or its equivalent from an accredited college or university in accordance with the Board's rules and regulations.

b. A supervised clinical practicum in accordance with the Board's rules and regulations.

c. Completion of 9-months' full-time or 18-months' part-time supervised clinical fellowship year, begun after fulfilling academic and clinical practicum requirements.

d. Successful completion of a national examination in the area of applicant's specialty prepared by a national testing service and approved by the Division.

(2) For licensure as an audiologist, has met the national requirements for certification of clinical competence issued by the American Speech/Language Hearing Association, or has been issued board certification from the American Board of Audiology, or its successors. The requirements include:

a. Possession of a doctoral degree in audiology from an accredited college or university.

b. Successful completion of a national examination in the area of the applicant's specialty prepared by a national testing service approved by the Division.

c. Audiologists licensed prior to July 10, 2009, shall be exempted from the educational requirement set forth in paragraph (a)(2)a. of this section.

(3) For licensure as a hearing aid dispenser, shall submit evidence, verified by oath and satisfactory to the Board, that such person has met the current standards promulgated by the National Institute for Hearing Instrument Studies or its successor; in addition, the applicant shall:

a. Provide verification of a high school diploma or its equivalent.

b. Provide proof of successful completion of a national examination prepared by a national testing service and approved by the Division.

c. An applicant shall complete 6 months of training prior to taking the examination. The Board in its rules and regulations shall establish the frequency of direct supervision during the training period.

d. Provide notarized signature of Delaware-licensed hearing aid dispenser sponsor providing direct supervision and training of applicant.

e. Paragraphs (a)(3)a., c. and d. of this section herein shall not apply to applicants who are licensed audiologists.

(b) All applicants shall meet the following conditions:

(1) Shall not have been the recipient of any administrative penalties regarding their practice of speech/language pathology, audiology or dispensing of hearing aids, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a Board on that applicant's professional conduct and practice, including any voluntary surrender of a license. The Board, after a hearing, may determine whether such administrative penalty is grounds to deny licensure.

(2) Shall not have any impairment related to drugs, alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake that applicant's practice in a manner consistent with the safety of the public.

(3) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense the circumstances of which substantially relate to their licensed practice. Applicants who have criminal conviction records or pending criminal charges shall request appropriate authorities to provide information about the conviction or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the conviction or charge is substantially related to the applicant's area of practice. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (b)(3), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing speech/language pathology, audiology or the dispensing of hearing aids in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(c) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, has imposed higher or different standards for that person than for other applicants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

24 Del. C. 1953, § 3605; 59 Del. Laws, c. 206, § 1; 63 Del. Laws, c. 151, § 6; 65 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1; 74 Del. Laws, c. 262, § 82; 75 Del. Laws, c. 359, §§ 1, 2; 75 Del. Laws, c. 436, § 42; 77 Del. Laws, c. 154, §§ 3-11; 77 Del. Laws, c. 199, § 31; 78 Del. Laws, c. 44, §§ 60, 61.;



§ 3709. Examination

(a) In the event an applicant for licensure has not successfully completed the examinations required by this chapter, the Board shall administer or authorize the administration of such examinations described in § 3708(a)(1)d., (a)(2)b. and/or (a)(3)b. of this title. All examinations shall be graded by the testing service providing the examinations. The passing score for all examinations shall be established by the testing agency.

(b) The Board shall provide at least 2 dates annually for the administration of the examinations required by this section. The Board, with the approval of the Division, shall establish the time and place of the examinations.

(c) Persons who fail an examination required by this section may reapply for examination at the next possible date. Persons failing 2 examinations shall submit proof of additional education and/or training as may be required by the Board in the rules and regulations. Such persons may not be reexamined for a period of at least 1 year from the time of the second failure.

24 Del. C. 1953, § 3614; 59 Del. Laws, c. 206, § 1; 63 Del. Laws, c. 151, § 9; 65 Del. Laws, c. 224, § 1; 72 Del. Laws, c. 266, § 1; 77 Del. Laws, c. 154, § 12.;



§ 3710. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to an applicant who:

(1) Shall present proof of current licensure in "good standing" in another state, the District of Columbia, or territory of the United States whose standards for licensure are substantially similar to those of this State. A license in "good standing" is defined in § 3708(b)(1), (2) and (3) of this title; and

(2) Shall present proof of current licensure of clinical competence from the American Speech/Language and Hearing Association, or its successors, in the area in which the applicant is applying for licensure and who, if licensed in another state or states, meets the requirements of § 3708(b)(1), (2) and (3) of this title.

(3) Audiologists licensed prior to July 10, 2009, shall be exempted from the educational requirement set forth in § 3708(a)(2)a. of this title.

(b) An applicant who is licensed or registered in a state whose standards are not substantially similar to those of this State shall have practiced for a minimum of 5 years after licensure, provided, however, that the applicant meets all other qualifications for reciprocity in this section.

(c) An applicant for licensure as a speech/language pathologist who has received a degree from a foreign school, college or university, shall have received a master's degree, or its equivalent, or a doctoral degree, or its equivalent, and shall submit a certified copy of that applicant's school, college or university record for evaluation. An applicant for licensure as an audiologist, who has received a degree from a foreign school, college or university, shall have received a doctoral degree or its equivalent, and shall submit a certified copy of that applicant's school, college or university record for evaluation. Where an applicant for licensure as an audiologist has submitted an application prior to July 10, 2009, the applicant shall have received at least a master's degree, or its equivalent.

(d) In the event that a disciplinary proceeding or unresolved complaint is pending, the applicant shall not be licensed in this State until the proceeding or complaint has been resolved. Applicants for licensure in this State shall be deemed to have given consent to the release of such information and to waive all objections to the admissibility of such information as evidence at any hearing or other proceeding to which the applicant may be subject.

(e) [Repealed.]

72 Del. Laws, c. 266, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 154, §§ 13-15.;



§ 3711. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure biennium.

24 Del. C. 1953, § 3612; 59 Del. Laws, c. 206, § 1; 65 Del. Laws, c. 224, § 1; 65 Del. Laws, c. 380, § 6; 72 Del. Laws, c. 266, § 1.;



§ 3712. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a speech/language pathologist, audiologist and/or hearing aid dispenser and who pays the fee established under § 3711 of this title.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and attestation, as set forth in the Board's rules and regulations, that the licensee has met the continuing education requirements established by the Board. In addition, audiologists and hearing aid dispensers shall attest to calibration of electronic equipment used to assess hearing, as set forth in the Board's rules and regulations.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensee may still renew the licensee's license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however, that such period shall not exceed 1 year.

(d) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, submit a renewal fee set by the Division, and submit proof of fulfillment of continuing education requirements in accordance with the rules and regulations of the Board.

24 Del. C. 1953, § 3617; 59 Del. Laws, c. 206, § 1; 65 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1; 77 Del. Laws, c. 154, § 16.;



§ 3713. Temporary license

(a) The Board may issue a temporary license to practice speech/language pathology or audiology in this State to an applicant who completes the application and pays the temporary license fee; and who, in addition, has completed all academic and clinical practicum requirements in that applicant's specialty but who has not completed a clinical fellowship year (CFY). The notarized application shall be accompanied by a copy of the CFY plan signed by a sponsor holding a valid state license as a speech/language pathologist and/or audiologist. However, an audiology applicant who has obtained a doctoral degree is not required to satisfy the clinical practicum and CFY requirements and may be issued a temporary license to practice audiology in this State upon completion of the application and payment of the temporary license fee.

(b) The Board may issue a temporary license to dispense hearing aids to an applicant waiting to take the examination for licensure who completes the application and pays the application fee. The notarized application shall be accompanied by a statement from a Delaware licensed audiologist or hearing aid dispenser who affirms that the licensed audiologist or hearing aid dispenser shall provide direct supervision and training of the applicant during the period of temporary licensure.

(c) The temporary license shall expire at the end of 1 year from issuance, except that a temporary license issued to an audiologist with a doctoral degree shall expire at the end of 90 days. The temporary license may be renewed once in accordance with the Board's rules and regulations.

65 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1; 77 Del. Laws, c. 154, §§ 17, 18.;



§ 3714. Complaints

(a) All complaints shall be received and investigated by the Division in accordance with § 8735, Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual is engaging or has engaged in the practice of speech/language pathology, audiology or dispensing of hearing aids, or is using the title "speech/language pathologist," "audiologist," or "hearing aid dispenser" and is not licensed under the laws of this State, the Board shall apply to the Office of the Attorney General to issue a cease and desist order.

65 Del. Laws, c. 224, § 1; 65 Del. Laws, c. 355, § 1; 72 Del. Laws, c. 266, § 1.;



§ 3715. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 3716 of this title if after a hearing, the Board finds that the speech/language pathologist, audiologist or hearing aid dispenser:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a speech/language pathologist, audiologist or hearing aid dispenser; has impersonated another person holding a license, or has allowed another person to use that practitioner's license, or has aided or abetted a person not licensed as a speech/language pathologist, audiologist or hearing aid dispenser; to represent himself or herself as a speech/language pathologist, audiologist or hearing aid dispenser.

(2) Has illegally, incompetently or negligently practiced speech/language pathology, audiology or hearing aid dispensing.

(3) Has been convicted of a crime that is substantially related to the practice of speech/language pathology, audiology and/or the dispensing of hearing aids.

(4) A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor.

(5) Has excessively used or abused drugs either in the past 2 years or currently.

(6) Has engaged in an act of consumer fraud or deception; engaged in the restraint of competition; or participated in price-fixing activities.

(7) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder.

(8) Has had the practitioner's license as a speech/language pathologist, audiologist or hearing aid dispenser suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a speech/language pathologist, audiologist or hearing aid dispenser in this State shall be deemed to have given consent to the release of this information by the Board of Speech/Language Pathologists, Audiologists and Hearing Aid Dispensers or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses.

(9) Has failed to notify the Board that the practitioner's license as a speech/language pathologist, audiologist or hearing aid dispenser in another jurisdiction has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof; or,

(10) Has a physical condition such that the performance of speech/language pathology, audiology or dispensing of hearing aids is or may be injurious or prejudicial to the public.

(b) Subject to the provisions of this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice speech/language pathology, audiology or dispense hearing aids shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

24 Del. C. 1953, § 3618; 59 Del. Laws, c. 206, § 1; 65 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1; 74 Del. Laws, c. 262, § 84; 75 Del. Laws, c. 436, § 43.;



§ 3716. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that one of the conditions or violations set forth in § 3715 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand.

(2) Censure a practitioner.

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters that are the basis of the probation.

b. Limit all practice and professional activities to those areas prescribed by the Board.

(4) Suspend any practitioner's license.

(5) Revoke any practitioner's license.

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies that required such action have been remedied.

(c) Where a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(d) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

(e) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

72 Del. Laws, c. 266, § 1; 79 Del. Laws, c. 213, § 2.;



§ 3717. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29 alleging violation of § 3715 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

24 Del. C. 1953, § 3619; 59 Del. Laws, c. 206, § 1; 63 Del. Laws, c. 151, §§ 10, 11; 65 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1.;



§ 3718. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Where a license or registration has been suspended due to the licensee's inability to practice pursuant to this chapter, the Board may reinstate such license if after a hearing, the Board is satisfied that the licensee is again able to perform the essential functions of a speech pathologist, audiologist or hearing aid dispenser, with or without reasonable accommodations, and there is no longer a significant risk of substantial harm to the health and safety of the individual or others.

(c) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(d) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge set by the Division shall be made for such issuance.

72 Del. Laws, c. 266, § 1.;






Subchapter III Other Provisions

§ 3719. Exemptions

Nothing in this chapter shall be construed to prevent:

(1) Any person from performing industrial hearing screenings under the supervision of a physician licensed in this State.

(2) Any person who is not licensed under this chapter from engaging in the practice of speech/language pathology or audiology in this State, provided that such services are practiced in cooperation with a person licensed under this chapter and shall be practiced for no more than 30 days in any calendar year. The speech/language pathologist or audiologist shall meet the qualifications and requirements for application for licensure described in this chapter, or shall hold a valid license from another state which has requirements equivalent to this chapter, or shall hold a certificate of clinical competence in speech/language pathology or audiology issued by the American Speech, Language and Audiology Association.

(3) Any person who is licensed to practice speech/language pathology, audiology or dispense hearing aids in any other state, district or foreign country who, as a practicing speech/language pathologist, audiologist or hearing aid dispenser, from entering this State to consult with a licensed speech/language pathologist, audiologist or hearing aid dispenser of this State. Such consultation shall be limited to examination, recommendation and testimony in litigation.

(4) Any student of an accredited school or college of speech/language pathology or audiology from receiving practical training under the personal supervision of a licensed speech/language pathologist or audiologist in this State.

36 Del. Laws, c. 210, § 6; Code 1935, § 2736; 14 Del. C. 1953, § 3707; 71 Del. Laws, c. 180, § 167E; 72 Del. Laws, c. 266, § 1.;



§ 3720. Penalty

A person not currently licensed as a speech/language pathologist, audiologist or dispenser of hearing aids under this chapter, when engaging in the practice of speech/language pathology, audiology and/or dispensing of hearing aids, or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to practice speech/language pathology, audiology, or dispense hearing aids, shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 dollars nor more than $1,000 dollars for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense. Justice of the Peace Court shall have jurisdiction over all violations of this chapter.

24 Del. C. 1953, § 3622; 59 Del. Laws, c. 206, § 1; 65 Del. Laws, c. 224, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 266, § 1.;









CHAPTER 38. DIETITIAN/NUTRITIONIST LICENSURE ACT

§ 3801. Statement of purpose

The intent of this chapter is to establish minimum standards of education, experience and examination for professional dietitians/nutritionists so that the public can readily identify those who meet these minimum standards. It is also the intent of this chapter to provide a licensure process for professional dietitians/nutritionists, a scope of practice for dietetic and nutrition therapy, and to establish "Licensed Dietitian/Nutritionist" as the state-recognized legal title for professional dietitians/nutritionists. It is also the intent of this chapter to assure consumers the right to choose from whom they receive information and advice. Recognition of these goals will protect the health of the public by broadening access to appropriate dietetic and nutrition therapy.

69 Del. Laws, c. 306, § 1; 76 Del. Laws, c. 49, § 1.;



§ 3802. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this chapter, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Dietetics/Nutrition.

(2) "Dietetic and nutrition therapy" shall mean the scope of services utilized in the delivery of preventive nutrition services and/or nutrition therapy. It involves an assessment of the individual's specific nutritional needs and the development and implementation of an intervention plan. The intervention plan can include nutrition education, counseling, administration and monitoring of specialized nutrition support and/or referrals for additional services. This application and practice of "dietetic and nutrition therapy" shall include the following Scope of Practice:

Scope of Practice:

(a) Nutrition assessment to include the establishment of nutritional care plans, including the development of nutritional related priorities, goals and objectives.

(b) Provision of nutrition counseling or education as components of preventive, and restorative health care.

(c) Evaluation and maintenance of appropriate standards of quality in food and nutrition.

(d) Evaluation and education of nutrient-drug interactions.

(e) Interpreting and recommending interventions to meet nutrient needs relative to individual health status, including but not limited to medically prescribed diets, tube feedings and specialized intravenous solutions.

(f) Development, administration, evaluation and consultation regarding nutritional care standards.

(g) Conduct independent research or collaborate in research areas including, but not limited to food and pharmaceutical companies, universities and hospitals by directing or conducting experiments to answer critical nutrition and food science questions and develop nutrition recommendations for the public.

(h) Direct supervision of registered dietetic technicians.

(3) "Dietetics/nutrition" shall mean the integration and application of principles derived from the sciences of food, nutrition, biochemistry, physiology and behavior as an integral part of health care delivery to achieve and maintain a person's health throughout the life cycle. Its application to health care is both preventive and in response to an illness, injury or condition. The application of dietetics/nutrition to health care shall be called "dietetic and nutrition therapy." The terms "dietetics" and "nutrition" are used interchangeably in this chapter.

(4) "Dietitian" and/or "nutritionist" shall mean a person who engages in the provision of nutrition services. The terms "nutritionist" and "dietitian" are used interchangeably in this chapter.

(5) "L.D.N." shall be the abbreviation for the title "Licensed Dietitian/Nutritionist".

(6) "License" shall mean any document which indicates that a person is currently licensed by the Board of Dietetics/Nutrition.

(7) "Licensed Dietitian/Nutritionist" shall mean a person holding a current license under this chapter.

(8) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the provision of dietetics/nutrition therapy services.

69 Del. Laws, c. 306, § 1; 74 Del. Laws, c. 262, § 85; 76 Del. Laws, c. 49, § 1.;



§ 3803. Board of Dietetics/Nutrition; appointment; composition; qualifications; term of office; suspension or removal; compensation

(a) Appointment. — The Board of Dietetics/Nutrition shall consist of 5 members who are residents of this State and shall be appointed by the Governor. Members shall be appointed so that the terms of 3 members shall expire 2 years after the initial appointment and that the terms of the remaining 2 members shall expire 3 years after the initial appointment. Thereafter, appointments shall be made for a term of 3 years. A member of the Board shall be eligible for reappointment, but a member shall not be appointed to serve more than 2 consecutive terms. Each term of office shall expire on a date specified in the appointment except that each member shall serve until a successor is duly appointed. A member who was initially appointed to fill a vacancy may successively serve for only 1 additional full term.

(b) Composition and provisions. — Three members shall be Delaware Licensed Dietitian/Nutritionists. The remaining 2 members shall be from the general public, who are not Licensed Dietitians/Nutritionists and are not in any way, connected to the provision of nutrition services either monetarily, through business activity, through educational activity or by their immediate family relations. No member of the Board, while serving on the Board, shall be a president, chair or other elected official of any state professional association for dietitians or nutritionists. The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Board, and to all appointed by or otherwise employed by the Board.

(c) Suspension or removal. — A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from the Board business until the charge is adjudicated, or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(d) Compensation. — Each member of the Board shall receive not more than $500 in any calendar year for any services as a member of the Board, including not more than $50 for each meeting which such member attends during that year.

69 Del. Laws, c. 306, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 49, § 1.;



§ 3804. Officers; meetings; quorum

(a) The Board shall elect annually from its membership a chair, vice-chair and secretary.

(b) The Board shall hold a regularly scheduled business meeting at least once each quarter and at such other times as the chair deems necessary or at the request of a majority of Board members.

(c) A majority of members shall constitute a quorum; and no action shall be taken without the affirmative vote of at least 3 members. Any member who fails to attend 3 consecutive meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall automatically, upon such occurrence, be deemed to have resigned from office and a replacement shall be appointed.

(d) Minutes of all meetings shall be recorded, and copies of the minutes shall be maintained by the Division of Professional Regulation. At any hearing in which evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

69 Del. Laws, c. 306, § 1; 76 Del. Laws, c. 49, § 1.;



§ 3805. Powers and duties

The Board of Dietetics/Nutrition shall have the authority to:

(1) Formulate rules and regulations with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act, Chapter 101 of Title 29. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Grant or deny a license to an applicant in accordance with the qualifications criteria set forth in this chapter.

(3) Evaluate the credentials of all persons applying for a license as a Licensed Dietitian/Nutritionist in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter.

(4) Designate the application form to be used by all applicants and to process all applications.

(5) Designate the examination to be taken by persons applying for licensure where such examination is required by this chapter.

(6) Refer all complaints from practitioners and from the public to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29 and assign a member of the Board to assist the Division in an advisory capacity with the investigation.

(7) Hold hearings and take such actions as are permitted under the provisions of the Administrative Procedures Act, Chapter 101 of Title 29, and this chapter.

(8) Where it has been determined after a disciplinary hearing, that disciplinary action should be imposed, to designate and impose appropriate disciplinary action after time for appeal has lapsed.

(9) Issue cease and desist orders, injunctive orders and/or seek the imposition of other civil penalties defined in this chapter, and/or fine persons for violating cease and desist orders and/or sue persons for recovery of fines imposed under this chapter, after a hearing conducted in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29].

(10) Prepare and maintain a registry of Licensed Dietitians/Nutritionists.

(11) Promulgate regulations specifically identifying those crimes which are substantially related to the provision of dietetic and nutrition therapy.

69 Del. Laws, c. 306, § 1; 74 Del. Laws, c. 262, § 86; 76 Del. Laws, c. 49, § 1.;



§ 3806. Qualifications of applicants

(a) An applicant who is applying for licensure under this chapter shall have the following qualifications:

(1) A minimum of a baccalaureate degree from a United States (U.S.) regionally accredited college or university. Applicants who have obtained their education outside the U.S. and its territories must have their academic degree or degrees validated as equivalent to the baccalaureate or master's degree conferred by a regionally accredited college or university in the U.S.; and

(2) A major course of study in human nutrition, nutrition education, food and nutrition, dietetics, or food systems management; and

(3) Submitted proof to the Board of the completion of a supervised practice in dietetics/nutrition which consists of a documented supervised practice experience component in dietetics practice, of not less than 900 hours under the supervision of a registered dietitian, a state's licensed healthcare practitioner or an individual with a doctoral degree conferred by a U.S. regionally accredited college or university with a major course study in human nutrition, nutrition education, food and nutrition, dietetics, or food systems management. Supervised practice experience must be completed in the U.S. or its territories. Supervisors who obtained their doctoral degree outside the U.S. and its territories must have their degree validated as equivalent to the doctoral degree conferred by a U.S. regionally accredited college or university; and

(4) Appear at a time and place designated by the Board and submit to examination as to the person's qualification for registration as a L.D.N.

(b) Persons who provide evidence of current registration as a registered dietitian awarded by the Commission on Dietetic Registration, credentialing agency of the American Dietetic Association shall be considered to have met the qualifications for licensure under this chapter in lieu of subsection (a) of this section.

(c) The Board may refuse or reject an applicant if, after hearing, the Board finds that the applicant meets any of the following conditions or actions:

(1) Those specified in § 3811(a)(1)-(5) of this title.

(2) Has been convicted of a crime that is substantially related to the provision of dietetic and nutrition therapy. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (c)(2), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of performing dietetic and nutrition services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(3) Has been the recipient of any administrative penalties from any other jurisdiction or jurisdictions regarding the applicant's practice of dietetic and nutrition therapy, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has entered into any "consent agreements" which contain conditions placed by a Board on the applicant's professional conduct and practice, including any voluntary surrender of a license in lieu of discipline. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure.

(d) Where the Board has found to its satisfaction that an application has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(e) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification, has imposed higher or different standards for the applicant than for other applicants, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(f) The Board may waive the requirements of this section if the applicant presents with satisfactory evidence of the following in their application for licensure to practice dietetics and provided that the application is filed not later than June 21, 2010: Successful completion of a baccalaureate or higher degree in nutrition from an institution of higher education that is approved by a regional accreditation agency that is recognized by the Council on Postsecondary Accreditation and Documentation and at least 10 years or greater work experience in the field of nutrition. This individual would be subject to maintain continuing education as outlined in this chapter.

69 Del. Laws, c. 306, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 49, § 1; 76 Del. Laws, c. 323, §§ 1, 2; 77 Del. Laws, c. 199, § 32; 78 Del. Laws, c. 44, §§ 62, 63.;



§ 3807. Reciprocity

Reciprocity will be provided for registered, certified or licensed dietitians or registered, certified or licensed nutritionists from other states provided that the standards for registration, certification and/or licensure in that state are reasonably equivalent to those set forth in § 3806 of this title. Reciprocity applicants must follow the rules and regulations for application established under § 3809 of this title.

69 Del. Laws, c. 306, § 1; 76 Del. Laws, c. 49, § 1.;



§ 3808. Continuing education

In order to maintain eligibility for licensure, renewal applicants must submit proof of continuing education. Thirty hours of continuing education are required during the 2-year licensure period. Continuing education hours must meet the requirements of the American Dietetic Association to be valid.

69 Del. Laws, c. 306, § 1; 76 Del. Laws, c. 49, § 1.;



§ 3809. Issuance and renewal of licenses; fees

(a) The amount charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board and the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year, the Division of Professional Regulation, or any other state agency acting on its behalf, shall compute for each separate service or activity the appropriate Board fees for the coming year.

(b) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a dietitian/nutritionist and who pays the established fees.

(c) Each license shall be renewed biennially, in such manner as is determined by the Division and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by the Board.

(d) The Board, in its rules and regulation, shall determine the period of time within which a licensee may still renew the licensee's license and determine late fees associated with the license renewal, notwithstanding the fact that such licensee has failed to renew on or before the renewal date, provided, however that such period shall not exceed 1 year.

(e) A licensee, upon written request, may be placed in an inactive status for no more than 5 years. Such person, who desires to reactivate that person's license, shall complete a Board-approved application form, submit a renewal fee, and proof of fulfillment of continuing education requirements in accordance with the rules and regulation of the Board.

69 Del. Laws, c. 306, § 1; 76 Del. Laws, c. 49, § 1.;



§ 3810. Licensure required

No person shall represent oneself or engage in the practice of dietetics and nutrition therapy as a Licensed Dietitian/Nutritionist in this State or use the title "Licensed Dietitian," "Licensed Nutritionist," "Nutritionist," "Dietitian," use the letters "L.D.N.", or any combination of above terms and/or abbreviations unless such a person is licensed under this chapter. This chapter does not prohibit or restrict:

(1) Any person licensed in this State under any other act from engaging in the practice for which that person is licensed.

(2) The practice of dietetic and nutrition therapy by a person who is employed by the United States or state government or any of its bureaus, divisions, or agencies while in the discharge of the employee's official duties.

(3) The supervised practice of dietetic and nutrition therapy of person pursuing a course of study leading to a degree in dietetics, nutrition or an equivalent major, as authorized by the Board, from a regionally accredited school or program, if the activities and services constitute a part of a supervised course of study and if the person is designated by a title that clearly indicates the person's status as a student. This period is not to exceed 2 years unless written approval is provided by the Board. The individual will be supervised by an individual licensed under this chapter.

(4) An herbalist, retailer or other person who does not hold himself or herself out to be a dietitian or nutritionist by using 1 or more of the titles restricted by this chapter, who makes recommendations regarding lifestyle, or who markets, distributes, sells, or who recommends, advises, or furnishes nonfraudulent information about, herbs, vitamins, minerals, amino acids, carbohydrates, sugars, enzymes, food concentrates, foods, other food supplements, or dietary supplements. For purposes of this paragraph, "fraud" shall be defined as an intentional misrepresentation for financial gain. Legitimate disagreement about the role of the above-listed nutrients and foods as they apply to human nutrition shall not, in and of itself, constitute fraud.

(5) The practice of the tenets of any religion, sect or denomination whatsoever, provided that a member of such religion, sect or denomination shall not designate himself or herself by any other term or title which implies that such member is engaged in the practice of dietetic and nutrition therapy.

(6) A person presenting a general program of instruction for weight control need not be a Licensed Dietitian/Nutritionist provided the general program is approved in writing by:

a. A dietitian registered by the Commission of Dietetic Registration of the American Dietetic Association; or

b. A licensed physician.

(7) The practice of dietetic and nutrition therapy by a person who is eligible to take the registration examination for dietitians as administered by the Commission of Dietetic Registration, the credentialing agency of the American Dietetic Association. This individual is excluded under this chapter for a period of 1 year upon completion of qualifying experience as set forth by the American Dietetic Association.

69 Del. Laws, c. 306, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 49, § 1.;



§ 3811. Grounds for discipline/sanctions/penalties of unlicensed practice

(a) The following conditions and actions of an applicant or L.D.N. may result in disciplinary action as set forth in subsection (b) of this section if, after a hearing, the Board finds that an applicant or L.D.N.:

(1) Has employed or knowingly cooperated in fraud or material deception in order to be licensed; or

(2) Has engaged in illegal, incompetent or negligent conduct in the provision of dietetic and nutrition therapy; or

(3) Has as a dietitian/nutritionist or otherwise, in the practice of the profession, knowingly engaged in an act of consumer fraud or deception, or engaged in the restraint of competition, or participated in price-fixing activities; or

(4) Has violated the Code of Ethics as established by the American Dietetic Association; or

(5) Has violated a lawful provision of this chapter or any lawful rule or regulation established hereunder; or

(6) Has been convicted of a crime that is substantially related to the provision of dietetic and nutrition therapy.

(b) Persons regulated under this chapter who have been determined to be in violation of this chapter shall be subject to the following disciplinary actions:

(1) Issuance of a letter of reprimand.

(2) Censorship.

(3) Placement on probationary status.

(4) Denial of license.

(5) Suspension of license.

(6) Revocation of license.

(c) As a condition to reinstatement of a suspended license or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

(d) Penalties of unlicensed practice. —

(1) Where the Board has determined, upon notice and hearing pursuant to Chapter 101 of Title 29 that a person is engaged in the practice of dietetics and nutrition therapy and regulated by this chapter without having lawfully obtained a license or that a person previously licensed under this chapter is engaged in the practice of dietetic and nutrition therapy as regulated by this chapter notwithstanding that the person's license has been suspended or revoked, the Board may issue a cease and desist order. In addition to the power to issue a cease and desist order, the Board may seek an injunctive order prohibiting such unlawful practice and/or seek the imposition of other civil penalties defined by this chapter.

(2) Upon notice and hearing pursuant to Chapter 101 of Title 29, the Board may fine any person who violates such cease and desist order not less than $100 or more than $1000. Each day a violation continues may be deemed a separate offense in the Board's discretion.

(3) Any person who violates any provisions of this chapter or any rules and regulations promulgated hereunder shall be liable for a civil penalty of not more than $2,500 for the first offense; and not more than $5,000 for the second and each subsequent offense, which penalty may be sued for, and recovered by the Board. Nothing in this section shall be construed to prevent prosecution under, or be inconsistent with, Chapter 5 of Title 11.

(e) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

69 Del. Laws, c. 306, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 87; 75 Del. Laws, c. 436, § 44; 76 Del. Laws, c. 49, § 1; 79 Del. Laws, c. 213, § 2.;



§ 3812. Administrative procedures

All procedures under this chapter shall be governed by the Delaware Administrative Procedures Act, Chapter 101 of Title 29.

69 Del. Laws, c. 306, § 1; 76 Del. Laws, c. 49, § 1.;






CHAPTER 39. BOARD OF CLINICAL SOCIAL WORK EXAMINERS

§ 3901. Objectives of the Board

The primary objective of the Board of Clinical Social Work Examiners, to which all other objectives and purposes are secondary, is to protect the general public (specifically those persons who are direct recipients of services regulated by this chapter) through the effective control and regulation of the practice of clinical social work; the licensure, control and regulation of persons who practice clinical social work within Delaware, from unsafe practices, and from occupational practices which tend to reduce competition or fix the price of services rendered. The secondary objectives of the Board are to maintain minimum standards of practitioner competency, and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competency; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal complaint hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 77 Del. Laws, c. 224, § 1.;



§ 3902. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the Board of Clinical Social Work Examiners.

(2) "Clinical social work" shall mean the application of social work theory and methods, which may include the person-in-environment perspective, to the assessment, diagnosis, prevention and treatment of biopsychosocial dysfunction, disability and impairment, including mental and emotional disorders, developmental disabilities and substance abuse. The application of social work method and theory includes, but is not restricted to, assessment (excluding administration of the psychological tests which are reserved exclusively for use by licensed psychologists pursuant to Chapter 35 of this title), diagnosis, treatment planning and psychotherapy with individuals, couples, families and groups, case management, advocacy, crisis intervention and supervision of and consultation about clinical social work practice.

(3) "Independent practice" means the practice of clinical social work services by a clinical social work practitioner who assumes responsibility for the nature and quality of the services provided to the client in exchange for direct payment or third-party payment.

(4) "Licensed clinical social worker" shall mean any individual duly licensed under this chapter.

(5) "Practitioner," as used in this chapter, shall mean any individual engaged in the practice of clinical social work.

(6) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to clinical social work.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 71 Del. Laws, c. 106, §§ 1, 2; 74 Del. Laws, c. 262, § 88; 77 Del. Laws, c. 224, §§ 2, 3.;



§ 3903. License required

(a) No person shall engage in the independent practice of clinical social work or hold himself or herself out to the public in this State as being qualified to practice the same; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice clinical social work, unless such person has been duly licensed under this chapter. A person who provides the Board with proof, to the Board's satisfaction, no later than February 1, 2011, that such person has practiced clinical social work for at least 20 years and is currently practicing clinical social work, shall be exempted from this provision, except that such person shall be required to show successful completion of the Association of Social Work Boards (ASWB) clinical examination.

(b) Whenever a license to practice clinical social work in this State has expired or has been suspended or revoked, it shall be unlawful for the person to practice clinical social work in this State.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 106, § 3; 77 Del. Laws, c. 224, § 4.;



§ 3904. Board of Clinical Social Work Examiners — Appointment; composition; qualifications; term of office; suspension or removal; compensation

(a) The Board of Clinical Social Work Examiners shall consist of 7 members appointed by the Governor: Four professional members, who shall be licensed clinical social workers, and 3 public members. To serve on the Board, a public member shall not be, nor ever have been, a clinical social worker, nor a member of the immediate family of a clinical social worker; shall not have been employed by a social work agency; shall not have had a material financial interest in the providing of goods and services to clinical social workers; nor have been engaged in an activity directly related to clinical social work. Such public members shall be accessible to inquiries, comments and suggestions from the general public.

(b) Each member shall serve for a period of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment, except that each member shall serve until a successor is duly appointed.

(c) A person who has never served on the Board may be appointed to the Board 2 consecutive times; but, no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(d) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, or neglect of duty. A member subject to disciplinary proceedings shall be disqualified from Board business until the charge is adjudicated, or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(e) No member of the Board while serving on the Board shall be a president, chairperson or other elected official of a professional association for social workers.

(f) The provisions set forth for employees in Chapter 58 of Title 29, shall apply to all members of the Board, and to all agents appointed or otherwise employed by the Board.

(g) Board members shall be reimbursed for all necessary expenses involved in each meeting, including travel, according to the uniform policy for reimbursement of expenses established by the Division of Professional Regulation; and, in addition, shall receive not more than $50 for each meeting attended, but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

63 Del. Laws, c. 462, § 2; 65 Del. Laws, c. 282, § 1; 67 Del. Laws, c. 368, § 25; 70 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3905. Board of Clinical Social Work Examiners — Officers; meetings; quorum

(a) In the same month of each year the members shall elect, from among their number, a President, a Vice-President and Secretary. Each officer shall serve for 1 year, and may serve no more than 2 consecutive years in the same office.

(b) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such other times as the President deems necessary, or at the request of a majority of the Board members.

(c) A majority of members shall constitute a quorum; and no action shall be taken without the affirmative vote of at least 4 members. Any member who fails to attend 3 consecutive meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall automatically upon such occurrence be deemed to have resigned from office and a replacement shall be appointed.

(d) Minutes of all meetings shall be recorded; and, copies shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

63 Del. Laws, c. 462, § 2; 64 Del. Laws, c. 117, § 3; 65 Del. Laws, c. 282, §§ 2, 3; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 143, § 1.;



§ 3906. Board of Clinical Social Work Examiners — Powers and duties

(a) The Board shall have the authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act of this State [Chapter 101 of Title 29]. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants, and to process all applications;

(3) Designate a written national examination, prepared by either the national professional association or by a recognized legitimate national testing service and approved by the Division of Professional Regulation. The examination shall be prepared for testing on a national basis, and not specifically prepared at the request of the Board for its individual use. The national examination shall be taken by persons applying for licensure, except applicants who qualify for licensure by reciprocity;

(4) Provide for the administration of all examinations, including notice and information to applicants;

(5) Evaluate certified records to determine whether an applicant for licensure, who has been previously licensed, certified or registered in another jurisdiction to practice clinical social work, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses;

(6) Grant licenses to all persons who meet the qualifications for licensure and/or renewal of licenses;

(7) Establish by rule and regulation continuing education standards required for license renewal;

(8) Refer all complaints from licensees and the public concerning practitioners, or concerning practices of the Board or of the profession, to the Division of Professional Regulation for investigation pursuant to § 8735(h) of Title 29; and, assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint. Such member shall recuse himself or herself from the deliberations on the complaint;

(9) Determine whether or not a practitioner shall be the subject of a disciplinary hearing; and, if so, to conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(10) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter, Chapter 101 of Title 29, and § 8735 of Title 29. Where such provisions conflict with the provisions of this chapter, this chapter shall govern;

(11) Where it has been determined after a disciplinary hearing, that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed;

(12) Bring proceedings in the courts for the enforcement of this chapter.

(b) The Board of Clinical Social Work Examiners shall promulgate regulations specifically identifying those crimes, which are substantially related to clinical social work.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 89.;



§ 3907. Qualifications of applicants; report to Attorney General; judicial review

(a) An applicant who is applying for examination and licensure under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has received a doctoral or master's degree in clinical social work from a college or university accredited by the Council on Social Work Education. In addition, the applicant shall submit proof satisfactory to the Board that, subsequent to the receipt of a master's degree from an accredited school of social work, the applicant has acquired 2 years of clinical social work experience acceptable to the Board. The clinical social work experience shall consist of not less than 3,200 hours, at least 1,600 hours of which shall have been under professional supervision acceptable to the Board. Acceptable supervision shall mean supervision by a licensed clinical social worker. When such supervision is not available, the applicant may be supervised by a master's level degree social worker, a licensed psychologist, or a licensed psychiatrist. Persons holding degrees from programs outside the United States or its territories must provide evidence of training and degree equivalent to accredited programs. These applicants are responsible for providing the Board with an educational credential evaluation from an agency or institution recognized by the Board for this purpose;

(2) Has not engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter; has no disciplinary proceedings or unresolved complaints pending against that person in any jurisdiction where the applicant previously has been, or currently is, licensed to practice clinical social work. Applicants who have been or who currently are licensed to practice clinical social work in another jurisdiction must provide the Board with a certified statement to this effect from the Board, or from a comparable agency of each jurisdiction in which the applicant has ever been licensed to practice clinical social work. Applicants for licensure in this State shall be deemed to have given consent to the release of such information and to waive all objections to the admissibility of such evidence;

(3) Has not been convicted of a felony sexual offense;

(4) Has submitted, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Clinical Social Worker Examiners shall be the screening point for the receipt of said federal criminal history records.

An applicant may not be licensed as a clinical social worker until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be certified by the Board unless a waiver is granted pursuant to this chapter. The State Bureau of Identification may release any subsequent criminal history to the Board;

(5) Shall not have any impairment related to drugs or alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake the practice of clinical social work in a manner consistent with the safety of the public; and

(6) Shall provide such information as may be required on an application form furnished by the Board. No application form shall require a picture of the applicant; require information relating to citizenship, place of birth, length of state residency; nor require personal references.

(b) Where the Board has found, to its satisfaction, that an application is fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected, and such applicant feels that the Board has acted without justification; has imposed higher or different standards for the applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may, within 30 days of such denial, appeal the Board's decision to the Superior Court.

(d) All individuals licensed as a clinical social worker in this State shall be required to be fingerprinted by the State Bureau of Identification every 10 years, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2013, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check.

63 Del. Laws, c. 462, § 2; 65 Del. Laws, c. 282, § 4; 70 Del. Laws, c. 143, § 1; 77 Del. Laws, c. 224, § 5; 78 Del. Laws, c. 26, §§ 1, 2.;



§ 3908. Examination

(a) The Board shall administer, in the same month of each year, or at such times as are determined by the American Association of State Social Work Boards (AASSWB), or its successor, a national clinical examination prepared by the American Association of State Social Work Boards, or its successor. Such national written examination shall be obtained from and graded by the American Association of State Social Work Boards, or its successor. There is no limit on the number of times that an applicant may sit for the national examination.

(b) In the event the applicant has already taken and passed the national clinical examination prepared by the American Association of State Social Work Boards, or its successor, the certificate or other evidence of successful completion shall be accepted, and no further state examination shall be necessary.

63 Del. Laws, c. 462, § 2; 65 Del. Laws, c. 282, §§ 5, 7; 70 Del. Laws, c. 143, § 1.;



§ 3909. Reciprocity

An applicant for licensure who is licensed as a clinical social worker in another state shall meet all of the qualifications for licensure under §§ 3907 and 3908 of this title. The applicant shall contact the American Association of State Social Work Boards, or its successor, and obtain and provide to the Board a certified statement as to whether there are any outstanding or ongoing disciplinary actions and/or ethical violations against the applicant or whether the applicant has engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter. In the event that a disciplinary proceeding or unresolved complaint is pending, the applicant shall not be licensed in this State until the proceeding or complaint has been resolved. Applicants for licensure as licensed clinical social workers in this State shall be deemed to have given consent to the release of such information and to waive all objections to the admissibility of such information as evidence at any hearing or other proceeding to which the applicant may be subject. Each application for licensure shall be accompanied by payment of the application fee.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 71 Del. Laws, c. 106, § 4.;



§ 3910. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity; but, no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the coming year.

63 Del. Laws, c. 462, § 2; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 143, § 1.;



§ 3911. Issuance of license; renewal; inactive status; reinstatement

(a) The Board shall issue a license to each applicant who meets the requirements of this chapter for licensure as a clinical social worker and who pays the fee established under § 3910 of this title.

(b) Each license shall be renewed biennially, in such a manner as is determined by the Division of Professional Regulation, and upon payment of the appropriate fee and submission of a renewal form provided by the Division of Professional Regulation, and proof that the licensee has met the continuing education requirements established by the Board. The license will expire on January 1 of the renewal year. A late fee shall be set by the Division of Professional Regulation. If a practitioner fails to renew the license in 1 year from the renewal date, the practitioner must re-apply for licensure.

(c) Any licensee, upon written request, may be placed in an inactive status for up to 1 year. The Board may extend the inactive status for additional 1 year periods upon written request of the licensee. The renewal fee of a licensee on inactive status will be prorated in accordance with the amount of time a person is on inactive status. The licensee may re-enter practice after written notification to the Board of the licensee's intent to do so and after satisfying all the continuing education requirements and paying the appropriate renewal fee.

(d) A former licensee, whose license has been revoked, and who subsequently is permitted to apply for reinstatement, shall apply for a new license, and shall successfully complete the national clinical examination and shall pay all appropriate fees.

63 Del. Laws, c. 462, § 2; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 143, § 1.;



§ 3912. Continuing education

The Board shall require licensees to complete at least 45 continuing education hours for each biennial licensing period. Continuing education may consist of, but not be limited to, additional professional development in the field of clinical social work, including attendance at workshops, seminars, lectures and preparation of a first-time clinical course.

If a licensee shall be unable to complete the required continuing education hours during any biennial licensing period, the Board may extend, for good cause shown by the licensee, the time to complete the required number of hours up to 120 days after the close of the biennial licensing period. The Board shall set forth by regulation the procedures that shall be applicable to such extensions. Such regulations may provide that each application for an extension be accompanied by an appropriate administrative fee as determined by the Division of Professional Regulation.

63 Del. Laws, c. 462, § 2; 65 Del. Laws, c. 282, § 6; 70 Del. Laws, c. 143, § 1; 71 Del. Laws, c. 106, § 5.;



§ 3913. Privileged communications

No licensed clinical social worker may disclose any information acquired from persons consulting the social worker in a professional capacity except:

(1) With the written consent of such person; or in the case of death or disability, the written consent of such person's personal representative;

(2) That a licensed clinical social worker shall not be required to treat as confidential a communication that reveals the planning of any violent crime or act;

(3) That any licensed clinical social worker who knows or reasonably suspects child abuse or neglect shall make a report to the Division of Child Protective Services of the Department of Services for Children, Youth and Their Families according to § 904 of Title 16;

(4) When the person waives the privilege by bringing charges against the licensed clinical social worker.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3914. Complaints

A practitioner or member of the public desiring to file a complaint against a practitioner or licensee regulated by the Board shall file a written complaint with the Division of Professional Regulation. All complaints shall be received and investigated by the Division of Professional Regulation in accordance with the procedures as specified in § 8735(h) of Title 29. The Division shall be responsible for issuing a final written report at the conclusion of the investigation.

63 Del. Laws, c. 462, § 2; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 143, § 1.;



§ 3915. Grounds for discipline; procedure

(a) Practitioners regulated under this chapter shall be subject to those disciplinary actions set forth in § 3916 of this title if, after a hearing, the Board finds that the practitioner has:

(1) Employed or knowingly cooperated in fraud or material deception in order to be licensed as a clinical social worker; has impersonated another person holding a license, or allowed another person to use the practitioner's license, or aided or abetted a person not licensed as a clinical social worker to represent himself or herself as a clinical social worker;

(2) Illegally, incompetently or negligently practiced clinical social work;

(3) Excessively used or abused drugs either in the past or currently; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs the practitioner's ability to perform the work of a clinical social worker;

(4) Been convicted of a crime that is substantially related to clinical social work or any offense which would limit the ability of the practitioner to carry out the practitioner's professional duties with due regard for the health and safety of clients; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(4), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing clinical social work in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

e. The applicant has not been convicted of a felony sexual offense;

(5) Violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(6) Had the practitioner's license, certification or registration as a clinical social worker suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a clinical social worker in this State shall be deemed to have given consent to the release of this information by the Board of Clinical Social Work Examiners or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(7) Failed to notify the Board that the practitioner's license as a clinical social worker in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof;

(8) Been convicted of a felony sexual offense;

(9) Failed to report child abuse or neglect as required by § 903 of Title 16, or any successor thereto;

(10) Failed to report to the Division of Professional Regulation as required by § 3919 of this title.

(b) Where a practitioner fails to comply with the Board's request that the practitioner attend a hearing, the Board may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have jurisdiction to issue such order.

(c) Subject to the provisions of this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice shall be limited by the Board, until such practitioner has been given notice and an opportunity to be heard in accordance with the Administrative Procedures Act.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 90; 75 Del. Laws, c. 436, § 45; 77 Del. Laws, c. 199, § 33; 78 Del. Laws, c. 26, §§ 3-6; 78 Del. Laws, c. 44, §§ 64, 65.;



§ 3916. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that any of the conditions or violations set forth in § 3915 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a practitioner;

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board; and/or

c. Continue or renew the practitioner's professional education until the required degree of skill has been attained in those areas which are the basis of the probation;

(4) Suspend any practitioner's license;

(5) Revoke a practitioner's license.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) Where a license has been suspended due to a disability of the licensee, the Board, at a Board meeting, may reinstate such license if the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

(e) As a condition of reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

(f) The Board shall permanently revoke the license of any person who the Board determines has violated § 3915(a)(8) of this title.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 26, § 7; 79 Del. Laws, c. 213, § 2.;



§ 3917. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735(h) of Title 29, alleging violation of § 3915 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29 of the Delaware Code.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3918. Penalties

(a) Where the Board has reason to believe that a person is holding himself or herself out to be a clinical social worker within this State without having lawfully obtained a license or that a person previously licensed under this chapter is holding himself or herself out to be a clinical social worker, notwithstanding that the person's license has been suspended or revoked, the Board shall submit a written complaint to the Division of Professional Regulation for investigation. If the investigation confirms such unlawful conduct, the Board shall formally warn such person. If the offense continues, the Board shall make a formal complaint to the Attorney General and may issue a cease and desist order. The complaint and/or order shall include all evidence known to or in possession of the Board.

(b) Where the Board has placed a practitioner on probationary status under certain restrictions or conditions, and the Board has determined that such restrictions or conditions are being or have been violated by the practitioner, the Board, after a hearing on the matter, may suspend or revoke the practitioner's license.

(c) Where a person not currently licensed as a clinical social worker under this chapter is convicted of violating this chapter, such offender, upon the first offense, shall be fined not less than $500 nor more than $1,000 for each offense, and the offender shall pay all costs. Each day a violation continues shall constitute a separate offense. The Court shall order all client fees received for unlawful service to be refunded.

(1) Justices of the peace in the county in which the offense is alleged to have occurred shall have jurisdiction over any violation of this chapter.

(2) Any person convicted of any such offense before a justice of the peace or in any court of competent jurisdiction, other than the Superior Court, may appeal to the Superior Court in the county in which the conviction was had upon giving bond in the sum of $200 to this State with surety satisfactory to such justice or trial court; provided, however, that the appeal is taken and bond given within 7 days from the time of the conviction.

(d) A violation of this chapter shall be cause for revocation of any license issued thereunder, notwithstanding that the same violation may constitute a misdemeanor or felony.

63 Del. Laws, c. 462, § 2; 70 Del. Laws, c. 143, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 106, §§ 6, 7.;



§ 3919. Duty to report conduct that constitutes grounds for discipline or inability to practice

(a) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider has engaged in or is engaging in conduct that would constitute grounds for disciplinary action under this chapter or the other healthcare provider's licensing statute.

(b) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation in writing information that the licensee reasonably believes indicates that any other practitioner licensed under this chapter or any other healthcare provider may be unable to practice with reasonable skill and safety to the public by reason of: mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive abuse of drugs, including alcohol.

(c) Every person to whom a license to practice has been issued under this chapter has a duty to report to the Division of Professional Regulation any information that the reporting person reasonably believes indicates that a person certified and registered to practice medicine in this State is or may be guilty of unprofessional conduct or may be unable to practice medicine with reasonable skill or safety to patients by reason of: mental illness or mental incompetence; physical illness, including deterioration through the aging process or loss of motor skill; or excessive use or abuse of drugs, including alcohol.

(d) All reports required under subsections (a), (b) and (c) of this section must be filed within 30 days of becoming aware of such information. A person reporting or testifying in any proceeding as a result of making a report pursuant to this section is immune from claim, suit, liability, damages, or any other recourse, civil or criminal, so long as the person acted in good faith and without gross or wanton negligence; good faith being presumed until proven otherwise, and gross or wanton negligence required to be shown by the complainant.

78 Del. Laws, c. 26, § 8.;






CHAPTER 40. REAL ESTATE APPRAISERS

Subchapter I Council on Real Estate Appraisers

§ 4001. Objectives

(a) The primary objective of the Council on Real Estate Appraisers, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

(b) The secondary objectives of the Council are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Council shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Council; shall adjudicate at informal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against licensed practitioners.

75 Del. Laws, c. 105, § 3.;



§ 4002. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Appraisal" shall mean an analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects of, identified real estate as of a specific date. An appraisal may be classified by subject matter into either a valuation or an analysis. A valuation is an estimate of the value of real estate or real property. An analysis is a study of real estate or real property other than estimating value. A competitive market analysis is not an appraisal.

(2) "Appraisal management company" means a corporation, partnership, sole proprietorship, subsidiary or other business entity that directly or indirectly performs appraisal management services, regardless of the use of the term "appraisal management company," "mortgage technology provider," "lender processing services," "lender services," "loan processor," "mortgage services," "real estate closing services provider," "settlement services provider," "vendor management company" or any other term, and that does any of the following:

a. Administers an appraiser panel of independent contract appraisers to perform real property appraisal services in this State for clients.

b. Receives requests for real property appraisal services from clients and, for a fee paid by the client, enters into an agreement with 1 or more independent appraisers to perform the real property appraisal services contained in the request.

c. Otherwise serves as a third-party liaison of appraisal management services between clients and appraisers.

(3) "Appraisal management services" means the process of receiving a request for the performance of real property appraisal services from a client, and for a fee paid by the client, entering into an agreement with 1 or more independent appraisers who are part of an appraiser panel to perform the real property appraisal services contained in the request.

(4) "Appraiser panel" means a group of independent appraisers that has been selected by an appraisal management company to perform real property appraisal services for the appraisal management company.

(5) "Appraisal review" means the act or process of developing and communicating an opinion about the quality of another appraiser's work that was performed as part of an appraisal assignment, but does not include an examination of an appraisal for grammatical, typographical or other similar errors that do not communicate an opinion related to the appraiser's data collection, analysis, opinions, conclusions, estimate of value or compliance with the Uniform Standards of Professional Appraisal Practice.

(6) "AQB" shall mean the Appraisal Qualifications Board appointed by the Appraisal Foundation to establish the minimum education, examination, and experience requirements for real estate appraisers providing appraisals in federally-related transactions.

(7) "Certified general real property appraiser" shall mean a person, who has met the certification requirements of this chapter pertaining to the appraisal of residential and nonresidential real property utilized in connection with federally-related transactions, and who holds a current, valid certificate issued under this chapter.

(8) "Certified residential appraiser" shall mean a person, who has met the certification requirements of this chapter, pertaining solely to the appraisal of residential real property utilized in connection with federally-related transactions, and who holds a current, valid certificate issued under this chapter.

(9) "Classroom hour" shall mean 50 minutes out of each 60-minute hour.

(10) "Controlling person" means any of the following:

a. An owner, officer or director of a corporation, partnership or other business entity seeking to offer appraisal management services in this State.

b. An individual who is employed, appointed or authorized by an appraisal management company and who has the authority to enter into a contractual relationship with clients for the performance of appraisal management services and to enter into agreements with independent appraisers for the performance of real property appraisal services.

c. An individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an appraisal management company.

(11) "Council" shall mean the State Council on Real Estate Appraisers established in this chapter.

(12) "Division" shall mean the State Division of Professional Regulation.

(13) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed practitioner, or the abuse of alcoholic beverage such that it impairs the ability to perform the work of an appraiser.

(14) "Federally-related transaction" shall mean a real estate-related financial transaction, which a federal financial institution regulatory agency, such as HUD/FHA, Fannie Mae and Freddie Mac, or the Resolution Trust Corporation engages in, contracts for, or regulates, and which requires the services of an appraiser.

(15) "FIRREA" shall mean the Financial Institutions Reform, Recovery and Enforcement Act of 1989, the act of July 21, 2010 [P.L. 111-203, 124 Stat. 2190].

(16) "Licensed real property appraiser" shall mean a person, who has met the licensing requirements of this chapter and who may appraise noncomplex 1 to 4 residential units having a transaction value less than $1,000,000 and complex 1 to 4 residential units having a transaction value of $250,000 or less, and who holds a current, valid license issued under this chapter. Licensed appraisers cannot appraise a property with a market value in excess of $1,000,000.

(17) "Person" shall mean an individual, firm, partnership, corporation, association, joint stock company, limited partnership, limited liability company, and any other legal entity and includes a legal successor of those entities.

(18) "Personal supervision" shall mean the active oversight by the state-licensed or certified real estate appraiser of the real property appraiser trainee. The trainee may assist in the completion of an appraisal report, including an opinion of value, and may co-sign an appraisal, provided that the trainee has been under the personal supervision of the state certified or licensed real estate appraiser, and provided further that the state-certified or licensed real estate appraiser shall review and sign the appraisal report and accept total responsibility for said appraisal report.

(19) "Real estate appraiser" means any person who advises, consults, or prepares analyses with respect to real estate values, uses, sales, developments or disposition, including acquisitions by eminent domain, or renders opinions relevant to the marketability of real estate, as a whole or partial vocation.

(20) "Real estate-related financial transaction" shall mean a transaction involving the following:

a. Sale, lease, purchase, investment in or exchange of real property, including interests in property or the financing thereof.

b. Refinancing of real property or interests in real property.

c. Use of real property or interests in property as security for a loan or investment, including mortgage-backed securities.

(21) "Real property" shall mean 1 or more defined interests, benefits, and rights inherent in the ownership of real estate.

(22) "State" shall mean the State of Delaware.

(23) "Substantially related" shall mean the nature of the criminal conduct for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of real estate appraisal.

(24) "Trainee" shall mean a person who has completed classroom hours of education on real estate matters satisfactory to the Council, as indicated in the rules and regulations, including classroom hours on the topic of Uniform Standards of Professional Appraisal Practice.

(25) "Uniform Standards of Professional Appraisal Practice" (USPAP) shall mean the standards of appraisal practice established by The Appraisal Foundation.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 340, §§ 1, 2; 79 Del. Laws, c. 163, § 1.;



§ 4003. Council on Real Estate Appraisers; appointments; composition; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Council on Real Estate Appraisers, which shall administer and enforce this chapter.

(b) The Council shall consist of 9 members, who are residents of this State, and are appointed by the Governor. Four of the 9 members shall be licensed or certified appraisers engaged primarily in the real estate appraisal business or in the appraisal management business, including at least 1 certified general real property appraiser and at least 2 certified residential appraisers. One of the 9 members shall be a certified real estate appraiser also engaged in the real estate brokerage business. One member shall be from the banking community. Three of the 9 members shall be public members. The public members shall not be, nor ever have been, appraisers nor members of the immediate family of an appraiser; shall not have been employed by an appraiser or a company engaged in the practice of appraising; shall not have a material interest in the providing of goods and services to appraisers; nor have been engaged in an activity directly related to appraising. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Council shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the member shall remain eligible to participate in Council proceedings unless and until replaced by the Governor.

(d) A person, who has never served on the Council, may be appointed to the Council for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person, who has been twice appointed to the Council or who has served on the Council for 6 years within any 9-year period, shall again be appointed to the Council until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Council shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency, or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Council business until the charge is adjudicated or the matter is otherwise concluded. A member may appeal any suspension or removal to the Superior Court.

(g) No member of the Council, while serving on the Council, shall hold elective office in any professional association of real estate appraisers; this includes a prohibition against serving as head of the professional association's Political Action Committee (PAC).

(h) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Council.

(i) Any member, who is absent without adequate reason for 3 consecutive meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(j) Each member of the Council shall be reimbursed for all expenses involved in each meeting, including travel, according to Division policy; and, in addition shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 340, § 3; 79 Del. Laws, c. 163, § 1.;



§ 4004. Organization; meetings; officers; quorum

(a) The Council shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the chair deems necessary, or, at the request of a majority of Council members.

(b) The Council annually shall elect a chair and vice-chair. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of at least 5 members of the Council.

(d) Minutes of all meetings shall be recorded and the Division shall maintain copies. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4005. Records

The Division shall keep a register of all approved applications for certified real estate appraiser, certified residential real property appraiser, licensed real property appraiser, and real property appraiser trainee, and complete records relating to meetings of the Council, examinations, rosters, changes and additions to the Council's rules and regulations, complaints, hearings, and such other matters as the Council shall determine. Such records shall be prima facie evidence of the proceedings of the Council.

75 Del. Laws, c. 105, § 3.;



§ 4006. Powers and duties

(a) The Council on Real Estate Appraisers shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act of this State [Chapter 101 of Title 29]. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Designate the application form to be used by all applicants and process all applications.

(3) Designate the written, standardized examination, endorsed by the Appraiser Qualifications Board (AQB), or its successor, and approved by the Council, and graded by the testing service, to be taken by all persons applying for licensure and certification; applicants, who qualify for licensure or certification by reciprocity, shall have achieved a passing score on all parts of the designated examination or a comparable, alternative national or regional examination, if the designated examination was not available at the time of the applicant's original licensure.

(4) Evaluate the credentials of all persons applying for a license or a certificate as an appraiser in this State, in order to determine whether such persons meet the qualifications for licensing or certification set forth in this chapter.

(5) Grant certificates and licenses to, and renew certificates and licenses of, all persons who meet the qualifications for certification or licensure.

(6) Register applicants as real property appraiser trainees.

(7) Issue temporary certificates or licenses to persons who qualify.

(8) Establish by rule and regulation continuing education standards required for license or certification renewal.

(9) [Repealed.]

(10) Refer all complaints from certificate holders, licensees and the public concerning certified or licensed appraisers or concerning practices of the Council or of the profession, to the Division for investigation pursuant to § 8735 of Title 29; and assign a member of the Council to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint.

(11) Conduct hearings and issue orders in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(12) Where it has been determined after a hearing, that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

(b) The Council on Real Estate Appraisers shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of real estate appraisal.

75 Del. Laws, c. 105, § 3; 79 Del. Laws, c. 163, § 1.;






Subchapter II Certificate or License

§ 4007. Certificate or license required

(a) No person, partnership, association, or corporation shall hold himself, herself, or itself out to the public in this State as being qualified to act as a real estate appraiser, or advertise, or engage in the practice of appraising or assume to act as an appraiser, or use in connection with the person's, partnership's, association's or corporation's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person, partnership, association or corporation is qualified to act as an appraiser, unless such person has been duly certified or licensed under this chapter.

(b) Whenever a certificate or license to practice as an appraiser in this State has expired or been suspended or revoked, it shall be unlawful for the person to act as an appraiser in this State.

(c) No person shall act as an appraiser trainee or hold himself or herself out to be an appraiser trainee unless such person has been duly registered by the Council under this chapter.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 340, § 4.;



§ 4008. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant, who is applying for certification or licensure as an appraiser under this chapter, for the relevant certificate, license or registration, shall submit evidence, verified by oath and satisfactory to the Council, that such person:

(1) Has met the qualifications established by the AQB and incorporated into this section by reference.

(2) Shall not have been the recipient of any administrative penalties regarding that applicant's practice as an appraiser, including but not limited to fines, formal reprimands, license suspensions or revocation, (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a Council on that applicant's professional conduct and practice, including any voluntary surrender of a license. The Council may determine after a hearing whether such administrative penalty is grounds to deny licensure.

(3) Shall not have any impairment related to drugs or alcohol that would limit the applicant's ability to act as an appraiser in a manner consistent with the safety of the public.

(4) Shall not have a criminal conviction record, nor pending criminal charge relating to an offense, the circumstances of which substantially relate to real estate appraising. Applicants, who have criminal conviction records or pending criminal charges, shall request appropriate authorities to provide information about the record or charge directly to the Council in sufficient specificity to enable the Council to make a determination whether the record or charge is substantially related to real estate appraisal. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Council, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(4), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing real estate appraisal in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(5) Has no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the applicant has previously been or currently is licensed, certified, or registered.

(b) Where the Council has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Council has acted without justification, has imposed higher or different standards for the applicant than for other applicants, registrants, certificants or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 436, § 46; 77 Del. Laws, c. 199, § 34; 78 Del. Laws, c. 44, §§ 66, 67.;



§ 4009. Appraiser trainee; requirements of supervision

(a) Persons, who are presented to the Council by a supervising appraiser for registration as an appraiser trainee, shall provide a notarized statement to the Council that the trainee:

(1) Shall perform only those specific functions, which have been delineated in the supervising appraiser's statement; and

(2) Shall practice only under the direct supervision of a state-certified appraiser; and

(3) Shall identify themselves to the public as a real estate appraisal trainee; and

(4) Shall not have been convicted of a crime that is substantially related to the practice of real estate appraisal. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Council, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(4), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing real estate appraisal trainee services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) An applicant, who has been registered by the Council as an appraiser trainee, may assist in the completion of an appraisal report, including an opinion of value, and may co-sign an appraisal, provided that the appraiser trainee is actively and personally supervised by a state-certified real estate appraiser.

(c) In addition, the supervising state-certified real estate appraiser shall review and sign all appraisals prepared under the supervising state-certified real estate appraiser's supervision by the appraiser trainee and shall accept total responsibility for the appraisal report.

(d) The Council in its regulations shall determine the number of appraiser trainees that a supervising appraiser may supervise and the requirements of their supervision.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 436, § 47; 76 Del. Laws, c. 340, § 5; 77 Del. Laws, c. 199, § 35; 78 Del. Laws, c. 44, §§ 68, 69.;



§ 4010. Temporary license

(a) A real estate appraiser from another state, who is licensed or certified by the appraiser licensing or certifying agency in such state, may apply for registration to receive temporary licensing or certification privileges in this State by paying all required fees and filing with the Council a notarized application, on a form prescribed by the Council for such purpose, which shall set forth and include:

(1) The applicant's name, address, social security number, and such other information as may be necessary to identify the applicant; and

(2) The type of license or certificate held by the applicant and the license or certificate number;

(3) The dates of licensure or certification and the expiration date of the applicant's current license or certificate;

(4) Whether the license or certificate was issued as a result of passing a licensure or certification examination, by reciprocity, or by some other means;

(5) A statement that the person has met the requirements of § 4008(a)(2), (3), (4), and (5) of this title;

(6) A statement that the applicant agrees to abide by all appraiser laws and rules of this State and to cooperate with any investigation initiated as provided under this chapter;

(7) Identification of the property to be appraised and the anticipated duration of the assignment; and

(8) Such other information as may be necessary to determine the applicant's eligibility for temporary appraiser licensing or certification privileges in this State.

(b) Licensing and certification privileges granted under the provisions of this section shall expire upon completion of the specific appraisal assignment for which the Council has issued the temporary license or certificate.

(c) The Division is empowered to issue a temporary license or certificate to an appraiser from another state, who has documented compliance with the requirements of this section.

75 Del. Laws, c. 105, § 3.;



§ 4011. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Council, the Council shall grant a license to each applicant, who shall present proof of current licensure in good standing in another state, the District of Columbia, or territory of the United States, whose standards for licensure are substantially similar to those of this State.

(b) An applicant, who is licensed in a state whose standards are not substantially similar to those of this State, shall have practiced for a minimum of 5 years after licensure; provided however, that the applicant meets all other qualifications for reciprocity in this section.

(c) An applicant, who is a graduate of a foreign college or university, and who is not licensed in another state, the District of Columbia, or territory of the United States, shall submit a certified copy of the applicant's college or university record for evaluation by the Council, in addition to fulfilling the applicable requirements for licensure of §§ 4008 and 4009 of this title.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 163, § 1.;



§ 4012. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Council, as well as the proportional expenses incurred by the Division in its service on behalf of the Council. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate fees for the licensure biennium. The Division shall charge a biennial fee to licensees and certificate holders for enrollment in the federal roster or registry.

75 Del. Laws, c. 105, § 3.;



§ 4013. Issuance and renewal of licenses and certification

(a) The Council shall issue a license to each applicant, who meets all of the requirements of this chapter for licensure or certification as an appraiser and who pays the fee established under § 4012 of this title.

(b) Each license or certificate shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by the Council, and shall meet the requirements of § 4008(a)(2), (3), (4) and (5) of this title.

(c) Licensees and certificate holders shall be enrolled in the Federal roster or registry of state-licensed and state-certified real property appraisers. The licensee or certificate holder shall pay the fee established for that purpose biennially to the State.

(d) The Council, in its rules and regulations, shall determine the period of time within which a licensed or certified appraiser may still renew that appraiser's license, notwithstanding the fact that such licensee or certificate holder has failed to renew on or before the renewal date.

(e) A licensee or certificate holder, upon written request, may be placed in an inactive status in accordance with the Council's rules and regulations. The renewal fee of such person shall be prorated according to the amount of time such person was inactive. Such person may reenter practice upon written notification to the Council of the intent to do so and completion of continuing education as required in the Council's rules and regulations.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4014. Grounds for discipline

(a) A practitioner licensed or certified under this chapter shall be subject to disciplinary actions set forth in § 4016 of this title, if, after a hearing, the Council finds that the appraiser:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license or certificate as an appraiser; has impersonated another person holding a license or certificate, or allowed another person to use that appraiser's license or certificate, or aided or abetted a person not licensed or certified as an appraiser to represent himself or herself as an appraiser.

(2) Has illegally, incompetently or negligently practiced appraising.

(3) Has been convicted of a crime that is substantially related to the practice of real estate appraisal. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor.

(4) Has excessively used or abused drugs either in the past 2 years or currently; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed practitioner, or the abuse of alcoholic beverage such that it impairs the practitioner's ability to perform the work of an appraiser.

(5) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder.

(6) Has had that appraiser's own license or certificate as an appraiser suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Council by certified record; and the Council has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed or certified as an appraiser in this State shall be deemed to have given consent to the release of this information by the Council or other comparable agencies in another jurisdiction, and have waived all objections to the admissibility of previously adjudicated evidence of such acts or offenses.

(7) Has failed to notify the Council that the appraiser's license or certificate as an appraiser in another state has been subject to discipline, or has been surrendered, suspended, or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof.

(b) Where a practitioner fails to comply with the Council's request that the practitioner attend a hearing, the Council may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have the jurisdiction to issue such order.

(c) Subject to the provisions of subchapter IV of Chapter 101 of Title 29, no license or certificate shall be restricted, suspended, or revoked by the Council, and no practitioner's right to practice appraising shall be limited by the Council until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4015. Complaints

(a) All complaints shall be received and investigated by the Division in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual is engaging, or has engaged, in the practice of appraising, or is using the title "appraiser" or other title implying that the individual is competent to act as an "appraiser" and is not licensed or certified under the laws of this State, the Council shall apply to the Office of the Attorney General to issue a cease and desist order.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4016. Disciplinary sanctions

(a) The Council may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 4014 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand.

(2) Censure a practitioner.

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Council on the matters, which are the basis of the probation.

b. Limit all practice and professional activities to those areas prescribed by the Council.

(4) Suspend any practitioner's license or certificate.

(5) Revoke any practitioner's license or certificate.

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Council may withdraw or reduce conditions of probation when it finds that the deficiencies, which required such action, have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

75 Del. Laws, c. 105, § 3; 79 Del. Laws, c. 213, § 2.;

§ 4016A Counseling; letters of concern.

(a) If the Council determines after an investigation that a violation of this chapter or of the rules and regulations enacted pursuant to this chapter warranting formal disciplinary action has not occurred, but that an act or omission of the licensee or certificate holder is a matter of concern and that licensee's or certificate holder's practice may be improved if made aware of the concern, the Council may issue a nondisciplinary confidential letter of concern regarding the licensee's or certificate holder's act or omission.

(b) If a person licensed under this chapter receives a total of 3 letters of concern pursuant to this section, the Council may reasonably require a formal assessment of professional competency to assess the licensee's or certificate holder's ability in order to protect the health and safety of the public. At such hearing, all of the licensee's or certificate holder's letters of concern may be deemed no longer confidential and may be admitted into evidence.

79 Del. Laws, c. 163, § 1.;



§ 4016A. Counseling; letters of concern

(a) If the Council determines after an investigation that a violation of this chapter or of the rules and regulations enacted pursuant to this chapter warranting formal disciplinary action has not occurred, but that an act or omission of the licensee or certificate holder is a matter of concern and that licensee's or certificate holder's practice may be improved if made aware of the concern, the Council may issue a nondisciplinary confidential letter of concern regarding the licensee's or certificate holder's act or omission.

(b) If a person licensed under this chapter receives a total of 3 letters of concern pursuant to this section, the Council may reasonably require a formal assessment of professional competency to assess the licensee's or certificate holder's ability in order to protect the health and safety of the public. At such hearing, all of the licensee's or certificate holder's letters of concern may be deemed no longer confidential and may be admitted into evidence.

79 Del. Laws, c. 163, § 1.;



§ 4017. Hearing procedures

(a) If a complaint is filed with the Council pursuant to § 8735 of Title 29, alleging violation of § 4016 of this title, the Council shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Council finds, by a majority vote of all members, that the complaint has merit, the Council shall take such action permitted under this chapter, as it deems necessary. The Council's decision shall be in writing and shall include its reasons for such decision. The Council's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Council, the practitioner may appeal the Council's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4018. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Council may reinstate such license if, after a hearing, the Council is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Applicants for reinstatement shall pay the appropriate fees and submit documentation required by the Council as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(c) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Council. A charge shall be made for such issuance.

75 Del. Laws, c. 105, § 3.;






Subchapter III Other Provisions

§ 4019. Exception

(a) This chapter shall not apply to any Delaware licensed real estate salesperson or broker, who prepares a competitive market analysis survey used only for the purpose of listing a property for sale or lease, nor to any individual, who prepares real estate appraisals for the licensee's full-time employer for the employer's internal use only, and which is performed in the regular course of employee's position.

(b) Nothing in this chapter shall require a geologist licensed under Chapter 36 of this title to meet the requirements for either certification or licensure, provided that the geologist's written estimate of value is not the sole determinant of a property's value and that any such estimate of value is not used as an appraisal in federally-related transactions.

(c) Nothing in the chapter shall require an auctioneer to meet the requirement for either certification or licensure under this chapter, provided that the auctioneer provides only a verbal estimate of sale and not a written appraisal of the value of any real property.

(d) This chapter shall not invalidate nor shall it apply to real estate tax assessments or reassessments done for municipal or county governments where such appraisals are done by full-time municipal or county government employees acting in the regular course of business.

(e) The Council on Real Estate Appraisers shall develop standards in cooperation with the Delaware Association of Counties and the Executive Director of the League of Local Governments or his or her designee for licensing and training of assessors in order for municipal and county assessment departments to be in compliance within 3 years of the development and adoption of said standards.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4020. Penalty

A person, not currently licensed as an appraiser under this chapter, when guilty of engaging in the practice of appraising, or using in connection with the person's name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to act as an appraiser, such offender shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 or more than $1,000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 or more than $2,000 for each offense. Justice of the Peace Court shall have jurisdiction over all violations of this chapter.

75 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4021. Criminal background checks of new applicants

An applicant for licensure or certification under § 4008 or § 4009 of this title shall submit, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Council shall be the screening point for the receipt of said federal criminal history records.

79 Del. Laws, c. 163, § 1.;






Subchapter IV Appraisal Management Companies

§ 4022. Registration of appraisal management companies

(a) A person shall not directly or indirectly engage or attempt to engage in business as an appraisal management company, directly or indirectly perform or attempt to perform appraisal management services or advertise or hold itself out as engaging in or conducting business as an appraisal management company without first obtaining a registration issued by the Council pursuant to this section, regardless of the entity's use of appraisal management company, mortgage technology company or any other name.

(b) A person who wishes to be registered as an appraisal management company in this State must file a written application with the Council on a form prepared and furnished by the Council and pay a fee in an amount to be determined by the Division of Professional Regulation. The registration required by subsection (a) of this section shall include:

(1) The name, residence address, business address and telephone number of the applicant and the location of each principal office and branch office at which the appraisal management company will conduct business in this State.

(2) The name under which the applicant will conduct business as an appraisal management company.

(3) The name, residence address, business address and telephone number of each person who will have an interest in the appraisal management company as a principal, partner, officer, director or trustee, specifying the capacity and title of each person.

(4) If the person seeking registration is a corporation that is not domiciled in this State, the name and contact information for the company's registered agent for service of process in this State.

(5) A certification that the person seeking registration has a system and process in place to verify that a person being added to the appraiser panel for the appraisal management company's appraisal management services in this State holds a license or certification in good standing in this State.

(6) A certification that the person seeking registration has a system in place to review the work of all independent appraisers that are performing real property appraisal services for the appraisal management company on a periodic basis to confirm that the real property appraisal services are being conducted in accordance with Uniform Standards of Professional Appraisal Practice.

(7) A certification that the person maintains a detailed record of each service request that it receives and the independent appraiser that performs the real property appraisal services for the appraisal management company.

(8) A certification that the person seeking registration has a system in place to train those who select individual appraisers for real property services in this State, to ensure that the selectors have appropriate training in placing appraisal assignments.

(9) Proof of a surety bond of $20,000.

79 Del. Laws, c. 163, § 2.;



§ 4023. Exemptions from registration

Nothing in this chapter shall apply to:

(1) An appraisal management company that is a subsidiary owned and controlled by a financial institution that is subject to direct regulation by an agency of the United States government or of this State.

(2) A corporation, partnership, sole proprietorship, subsidiary or other business entity that employs real estate appraisers exclusively on an employer and employee basis for the performance of all real property appraisal services in the normal course of its business and that is responsible for ensuring that the real property appraisal services being performed by its employees are being performed in accordance with Uniform Standards of Professional Appraisal Practice and federal and state law.

79 Del. Laws, c. 163, § 2.;



§ 4024. Registration form for appraisal management companies

(a) An applicant for initial and renewal registration as an appraisal management company shall submit to the Council an application on a form prescribed by the Council.

(b) An initial registration granted by the Council pursuant to this chapter is valid for 2 years. Registration renewals are renewed biennially.

79 Del. Laws, c. 163, § 2.;



§ 4025. Owner requirements for appraisal management companies

(a) An appraisal management company applying for registration may not be more than 10% owned by a person or have any principal of the company who has had any financial, real estate or mortgage lending industry license or certificate refused, denied, canceled, revoked or voluntarily surrendered in this State or in any other state, unless such license or certificate was subsequently granted or reinstated. This requirement may be waived by appeal and at the discretion of the Council.

(b) Each person that owns more than 10% of an appraisal management company in this State shall:

(1) Submit, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Council on Real Estate Appraisers shall be the screening point for the receipt of said federal criminal history records.

c. An applicant may not be registered until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be registered by the Council unless a waiver is granted pursuant to § 4008(a)(4) of this title. The State Bureau of Identification may release any subsequent criminal history to the Council.

(2) Certify to the Council that the person has never had any financial, real estate or mortgage lending industry license or certificate refused, denied, canceled, revoked or voluntarily surrendered in this State or in any other state, unless such license or certificate was subsequently granted or reinstated. This requirement may be waived by appeal and at the discretion of the Council.

79 Del. Laws, c. 163, § 2.;



§ 4026. Appraisal management company controlling person

(a) Each appraisal management company applying to the Council for registration in this State shall designate 1 controlling person that will be the main contact for all communication between the Council and the appraisal management company.

(b) To serve as a controlling person of an appraisal management company, a person shall:

(1) Certify to the Council that the person has never had any financial, real estate or mortgage lending industry license or certificate issued by this State, or any other state, refused, denied, canceled, revoked or voluntarily surrendered, unless such license or certificate was subsequently granted or reinstated. This requirement may be waived by appeal and at the discretion of the Council.

(2)a. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Council on Real Estate Appraisers shall be the screening point for the receipt of said federal criminal history records.

b. An applicant may not be registered until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be registered by the Council unless a waiver is granted pursuant to § 4008(a)(4) of this title. The State Bureau of Identification may release any subsequent criminal history to the Council.

79 Del. Laws, c. 163, § 2.;



§ 4027. Appraisal management company employees

Any employee of an appraisal management company that performs an appraisal review shall have demonstrated knowledge of the Uniform Standards of Professional Appraisal Practice and hold a valid appraiser license or certification in this or any state.

79 Del. Laws, c. 163, § 2.;



§ 4028. Agreements with independent appraisers; limitations

An appraisal management company registered in this State pursuant to this chapter may not enter into contracts or agreements with an independent appraiser for the performance of real property appraisal services in this State unless that person is licensed or certified in good standing with the Council.

79 Del. Laws, c. 163, § 2.;



§ 4029. Biennial certification; renewal

(a) Each appraisal management company registered in this State shall certify to the Council on an biennial basis at the time of renewal, on a form prescribed by the Council and after paying the appropriate fee, that the appraisal management company has a system and process in place to verify that a person being added to the appraiser panel of the appraisal management company holds a license or certificate in good standing in this State pursuant to the Council.

(b) Each appraisal management company registered in this State shall certify to the Council on a biennial basis, at the time of renewal, that it has a system in place to review the quality of appraisals of all independent appraisers that are performing real property appraisal services for the appraisal management company on a periodic basis to confirm that the real property appraisal services are being conducted in accordance with uniform standards of professional appraisal practice.

(c) Each appraisal management company registered shall certify to the Council on a biennial basis, at the time of renewal, that it maintains a detailed record of each service request that it receives and the name of the independent appraiser that performs the real property appraisal services for the appraisal management company. An appraisal management company shall maintain a detailed record for the same time period that an appraiser is required to maintain an appraisal record for the same real property appraisal activity.

(d) Each appraisal management company registered shall certify to the Council on a biennial basis, at the time of renewal, that it has a system in place to train those who select individual appraisers for real property services in this State, to ensure that the selectors have appropriate training in placing appraisal assignments.

79 Del. Laws, c. 163, § 2.;



§ 4030. Disclosure of fees

The appraisal management company shall not prohibit the appraiser from reporting in the appraisal report the fee paid to the appraiser.

79 Del. Laws, c. 163, § 2.;



§ 4031. Appraiser independence; prohibitions

(a) Any employee, director, officer or agent of an appraisal management company registered pursuant to this chapter shall not influence or attempt to influence the development, reporting or review of an appraisal through coercion, extortion, collusion, compensation, inducement, intimidation, bribery or any other manner, including:

(1) Withholding or threatening to withhold timely payment for an appraisal.

(2) Withholding or threatening to withhold future business for an independent appraiser or demoting or terminating, or threatening to demote or terminate, an independent appraiser.

(3) Expressly or implicitly promising future business, promotions or increased compensation for an independent appraiser.

(4) Conditioning the request for an appraisal service or the payment of an appraisal fee or salary or bonus on the opinion, conclusion or valuation to be reached or on a preliminary estimate or opinion requested from an independent appraiser.

(5) Requesting that an independent appraiser provide an estimated, predetermined or desired valuation in an appraisal report or provide estimated values or comparable sales at any time before the independent appraiser's completion of an appraisal service.

(6) Providing to an independent appraiser an anticipated, estimated, encouraged or desired value for a subject property or a proposed or target amount to be loaned to the borrower, except that a copy of the sales contract for purchase transactions may be provided.

(7) Providing to an independent appraiser, or any entity or person related to the appraiser, stock or other financial or nonfinancial benefits.

(8) Allowing the removal of an independent appraiser from an appraiser panel, without prior written notice to the appraiser.

(9) Obtaining, using or paying for a second or subsequent appraisal or ordering an automated valuation model in connection with a mortgage financing transaction, unless such action is required by law or there is a reasonable basis to believe that the initial appraisal was flawed or tainted and the basis is clearly and appropriately noted in the loan file or unless the appraisal or automated valuation model is done pursuant to a bona fide prefunding or postfunding appraisal review or quality control process.

(10) Engaging in any other act or practice that impairs or attempts to impair an appraiser's independence, objectivity or impartiality.

(b) An appraisal fee offered or paid may not be based on the predetermined appraised value or range of appraised value of the subject property or the amount of the transaction price.

(c) Subsections (a) and (b) of this section do not prohibit an appraisal management company from requesting that an independent appraiser either:

(1) Provide additional information about the basis for a valuation.

(2) Correct objective factual errors in an appraisal report.

(3) Consider additional appropriate property information.

79 Del. Laws, c. 163, § 2.;



§ 4032. Payment

Except in cases of breach of contract or substandard performance of services, each appraisal management company shall make payment to an independent appraiser for the completion of an appraisal or valuation assignment within 45 days after the date on which the independent appraiser transmits or otherwise provides the completed appraisal or valuation study to the appraisal management company or its assignee.

79 Del. Laws, c. 163, § 2.;



§ 4033. Appraisal reports; alteration; use

An appraisal management company shall not:

(1) Alter, modify, revise or otherwise change a completed appraisal report submitted by an independent appraiser, including removing the signature of the appraiser.

(2) Use an appraisal report submitted by an independent appraiser for any purpose other than the intended use stated in the report.

79 Del. Laws, c. 163, § 2.;



§ 4034. Removal of appraisers from appraiser panels

(a) Except within the first 60 days after an independent appraiser is first added to the appraiser panel of an appraisal management company, an appraisal management company shall not remove an appraiser from its appraiser panel, or otherwise refuse to assign requests for real property appraisal services to an independent appraiser, without notifying the appraiser in writing of the reasons for the appraiser being removed from the appraiser panel of the appraisal management company.

(b) An independent appraiser that is removed from the appraiser panel of an appraisal management company for alleged illegal conduct, violation of the Uniform Standards of Professional Appraisal Practice or violation of state licensing standards may file a complaint with the Council for a review of the decision of the appraisal management company, except that in no case shall the Council make any determination regarding the nature of the business relationship between the appraiser and the appraisal management company that is unrelated to the actions specified in subsection (a) of this section.

(c) If an independent appraiser files a complaint against an appraisal management company pursuant to subsection (b) of this section, the Council shall adjudicate the complaint within a reasonable time.

(d) If after opportunity for a hearing and review, the Council determines that an independent appraiser did not commit a violation of law, a violation of the Uniform Standards of Professional Appraisal Practice or a violation of this chapter, the Council shall order that the appraiser be added to the appraiser panel of the appraisal management company that was the subject of the complaint. The Council shall furnish the appraisal management company with all written documentation and investigation records that support the Council's findings.

79 Del. Laws, c. 163, § 2.;



§ 4035. Enforcement

The Council may censure an appraisal management company, conditionally or unconditionally suspend or revoke any registration issued under this chapter or impose civil penalties not to exceed $15,000 per violation if, after a hearing, the Council finds that an appraisal management company is attempting to perform, has performed or has attempted to perform any of the following acts:

(1) Committing any act in violation of this chapter.

(2) Violating any rule adopted by the Council in the interest of the public and consistent with this chapter.

(3) Knowingly making or causing to be made to the Council any false representation of material fact.

(4) Suppressing or withholding from the Council any information that the applicant possesses and that, if submitted by the applicant, would have rendered the applicant ineligible to be registered pursuant to rules adopted by the Council.

(5) Violating the Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989, the act of July 21, 2010 [P. L. 111-203, 124 Stat. 2190].

79 Del. Laws, c. 163, § 2.;



§ 4036. Disciplinary hearing

(a) The Council may conduct disciplinary proceedings in accordance with subchapter III of Chapter 101 of Title 29.

(b) The written notice required by subchapter III of Chapter 101 of Title 29 shall be satisfied by personal service on the controlling person of the registrant or the registrant's agent for service of process in this State or by sending the notice by certified mail to the controlling person of the registrant to the registrant's address on file with the Council.

79 Del. Laws, c. 163, § 2.;



§ 4037. Rule-making authority

The Council shall adopt rules that are reasonably necessary to implement, administer and enforce this subchapter.

79 Del. Laws, c. 163, § 2.;



§ 4038. Effective date

All appraisal management companies operating in this State as of July 1, 2013, must become registered on or before July 1, 2014.

79 Del. Laws, c. 163, § 2.;









CHAPTER 41. HOME INSPECTORS [EFFECTIVE AUG. 6, 2013]

Subchapter I Board of Home Inspectors [Effective Aug. 6, 2013]

§ 4101. Objectives

(a) The primary objective of the Board of Home Inspectors, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

(b) The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at informal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against licensed practitioners.

78 Del. Laws, c. 170, § 1.;



§ 4102. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Home Inspectors established in this chapter.

(2) "Division" shall mean the State Division of Professional Regulation.

(3) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed practitioner, or the abuse of alcoholic beverage such that it impairs the ability to perform the work of a home inspector.

(4) "Home" shall mean any residential property, or manufactured or modular home, which is a single-family dwelling, duplex, triplex, quadruplex, condominium unit, or cooperative unit. The term does not include the common areas of condominiums or cooperatives.

(5) "Home inspection" shall mean a visual analysis for the purposes of providing a written professional opinion of the condition of a building and its carports and garages, any reasonably accessible installed components and the operation of the building systems, including the controls normally operated by the owner, for the following components of a residential building of 4 units or fewer: heating system; electrical system; cooling system; plumbing system; structural components; foundation; roof covering; exterior and interior components; and site aspects as they affect the building.

(6) "Licensed home inspector" shall mean a person, who has met the licensing requirements of this chapter and who holds a current, valid license issued under this chapter.

(7) "Person" shall mean an individual, firm, partnership, corporation, association, joint stock company, limited partnership, limited liability company, and any other legal entity and includes a legal successor of those entities.

(8) "Personal supervision" shall mean the active oversight by the licensed home inspector of the home inspector trainee. The trainee may assist in the completion of a home inspection report, and may co-sign a home inspection report, provided that the trainee has been under the personal supervision of the licensed home inspector, and provided further that the licensed home inspector shall review and sign the home inspection report and accept total responsibility for said home inspection report.

(9) "State" shall mean the State of Delaware.

(10) "Substantially related" shall mean the nature of the criminal conduct for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of home inspecting.

(11) "Trainee" shall mean a person who has satisfied the requirements as set forth in § 4109 of this title and any requirements as set forth in the rules and regulations as established by the Board.

78 Del. Laws, c. 170, § 1.;



§ 4103. Board of Home Inspectors; appointments; composition; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Home Inspectors, which shall enforce and administer this chapter.

(b) The Board shall consist of 5 members, who are residents of this State, and are appointed by the Governor. Three of the 5 members shall be licensed home inspectors, 1 of which shall be a certified HUD inspector, engaged primarily in the home inspection business. The initial members of the Board required to be licensed home inspectors shall be given a reasonable amount of time after their appointment to the Board to become licensed home inspectors pursuant to the licensure requirements set forth in this chapter. Two of the 5 members shall be public members. A public member shall not be, nor ever have been, a home inspector nor a member of the immediate family of a home inspector; shall not have been employed by a home inspector or a company engaged in the practice of home inspection; shall not have a material interest in the providing of goods and services to home inspectors; nor have been engaged in an activity directly related to home inspection.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the member shall remain eligible to participate in board proceedings unless and until replaced by the Governor.

(d) A person, who has never served on the Board, may be appointed to the Board for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person, who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency, or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of home inspectors; this includes a prohibition against serving as head of the professional association's political action committee (PAC).

(h) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Any member, who is absent without adequate reason for 3 consecutive meetings, or who fails to attend at least half of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(j) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division policy; and, in addition shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

78 Del. Laws, c. 170, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4104. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the chair deems necessary, or, at the request of a majority of Board members.

(b) The Board annually shall elect a chair and vice-chair. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of at least 3 members of the Board.

(d) Minutes of all meetings shall be maintained and the Division shall maintain copies. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

78 Del. Laws, c. 170, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4105. Records

The Division shall keep a register of all approved applications for licensed home inspectors and home inspector trainees, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings, and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

78 Del. Laws, c. 170, § 1.;



§ 4106. Powers and duties

(a) The Board of Home Inspectors shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected, including rules and regulations governing any training, experience, or educational requirements to licensure as a home inspector; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act (Chapter 101 of Title 29) of this State. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants and process all applications;

(3) Designate the written, standardized examination to be taken by all persons applying for licensure and certification. The Board shall determine whether to use an exam that is prepared by a national entity. Applicants who qualify for licensure or certification by reciprocity shall have achieved a passing score on all parts of the designated examination or a comparable, alternative national or regional examination, if the designated examination was not available at the time of the applicant's original licensure;

(4) Evaluate the credentials of all persons applying for a license as a home inspector in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter;

(5) Grant licenses to, and renew licenses of, all persons who meet the qualifications for licensure and delegate license issuance to the Division for applications that meet criteria established by the Board and the Director;

(6) Register applicants as home inspector trainees;

(7) Issue temporary licenses to persons who qualify;

(8) Establish by rule and regulation continuing education standards required for license renewal;

(9) Evaluate certified records to determine whether an applicant for licensure, who previously has been licensed, certified, or registered in another jurisdiction as a home inspector, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses;

(10) Refer all complaints from licensees and the public concerning licensed home inspectors or concerning practices of the Board or of the profession, to the Division for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(11) Conduct hearings and issue orders in accordance with the Administrative Procedures Act, Chapter 101 of Title 29; and

(12) Where it has been determined after a hearing, that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty.

(b) The Board of Home Inspectors shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of home inspection.

78 Del. Laws, c. 170, § 1.;






Subchapter II License [Effective Aug. 6, 2013]

§ 4107. License required

(a) No person, partnership, association, or corporation shall hold himself, herself, or itself out to the public in this State as being qualified to act as a home inspector, or advertise, or engage in the practice of inspecting homes or assume to act as a home inspector, or use in connection with the person's, partnership's, association's or corporation's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person, partnership, association or corporation is qualified to act as a home inspector, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as a home inspector in this State has expired or been suspended or revoked, it shall be unlawful for the person to act as a home inspector in this State.

(c) No person shall act as a home inspector trainee or hold himself or herself out to be a home inspector trainee unless such person has been duly registered by the Board under this chapter.

78 Del. Laws, c. 170, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4108. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant, who is applying for licensure as a home inspector under this chapter, for the relevant license, shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has successfully completed high school or its equivalent;

(2) Has passed a written, standardized examination as designated by the Board;

(3) Has acquired the required training and experience requirements for licensure as may be established by the Board, including any educational courses of study as established by the Board;

(4) Shall not have been the recipient of any administrative penalties regarding that applicant's practice as a home inspector, including but not limited to fines, formal reprimands, license suspensions or revocation, (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a Board on that applicant's professional conduct and practice, including any voluntary surrender of a license. The Board may determine after a hearing or review of documentation whether such administrative penalty is grounds to deny licensure;

(5) Shall not have any impairment related to drugs or alcohol that would limit the applicant's ability to act as a home inspector in a manner consistent with the safety of the public;

(6) Shall not have been convicted of a crime that is substantially related to the practice of home inspection; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole, or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

c. The applicant is capable of practicing home inspection in a competent and professional manner; and

d. The granting of the waiver will not endanger the public health, safety or welfare.

(7) Has no disciplinary proceedings or unresolved complaints pending against the applicant in any jurisdiction where the applicant has previously been or currently is licensed, certified, or registered.

(8) Has provided evidence that the applicant or the applicant's employer has and will maintain liability and errors and omissions insurance in the form and minimum amount to be determined by the Board in its rules and regulations.

(b) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person that is not under investigation in this or any other jurisdiction has been refused or rejected and such applicant feels that the Board has acted without justification, has imposed higher or different standards for the applicant than for other applicants, registrants, or licensees, or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(d) A person already engaged in the business of performing home inspections as of August 6, 2013, is allowed until November 4, 2013, to comply with the provisions of this chapter for the purpose of qualifying to perform home inspections. Such person will qualify for a license without being required to satisfy paragraphs (a)(1), (a)(2), and (a)(3) of this section if such person can document to the satisfaction of the Board that he or she has conducted not fewer than 250 home inspections in Delaware for compensation or has been engaged in the practice of home inspection for compensation for not fewer than 5 years prior to August 6, 2013. Nothing in this subsection (d) shall exempt a licensed home inspector from complying with any continuing education requirements for licensed home inspectors as may be established by the Board.

78 Del. Laws, c. 170, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 126, § 1.;



§ 4109. Home inspector trainee; requirements of supervision

(a) Persons, who are presented to the Board by a supervising home inspector for registration as a home inspector trainee, shall provide a notarized statement to the Board that the trainee:

(1) Shall perform only those specific functions, which have been delineated in the supervising home inspector's statement;

(2) Shall practice only under the direct supervision of a licensed home inspector;

(3) Shall identify themselves to the public as a home inspector trainee;

(4) Shall not have been convicted of a crime that is substantially related to the practice of home inspection; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(4), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole, or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service;

c. The applicant is capable of practicing home inspection in a competent and professional manner; and

d. The granting of the waiver will not endanger the public health, safety or welfare.

(5) Has acquired the required training and experience requirements to act as a home inspector trainee as may be established by the Board, including any educational courses of study as established by the Board.

(b) An applicant, who has been registered by the Board as a home inspector trainee, may assist in the completion of a home inspection report, and may co-sign a home inspection, provided that the home inspector trainee is actively and personally supervised by a licensed home inspector.

(c) In addition, the supervising licensed home inspector shall review and sign all home inspection reports prepared under the supervising licensed home inspector's supervision by the home inspector trainee and shall accept total responsibility for the home inspection report.

(d) The Board in its regulations shall determine the number of home inspector trainees that a supervising home inspector may supervise and the requirements of their supervision.

78 Del. Laws, c. 170, § 1; 79 Del. Laws, c. 126, § 2.;



§ 4110. Temporary license

(a) A home inspector from another state, who is licensed or certified by the home inspector licensing or certifying agency in such state, may apply for registration to receive temporary licensing privileges in this State for the purpose of completing specific home inspection services by paying all required fees and filing with the Board a notarized application, on a form prescribed by the Board for such purpose, which shall set forth and include:

(1) The applicant's name, address, social security number, and such other information as may be necessary to identify the applicant;

(2) The type of license or certificate held by the applicant and the license or certificate number;

(3) The dates of licensure or certification and the expiration date of the applicant's current license or certificate;

(4) Whether the license or certificate was issued as a result of passing a licensure or certification examination, by reciprocity, or by some other means;

(5) A statement that the person has met the requirements of § 4108(a)(4), (5), (6), and (7) of this title;

(6) A statement that the applicant agrees to abide by all home inspector laws and rules of this State and to cooperate with any investigation initiated as provided under this chapter;

(7) Identification of the property to be inspected and the anticipated duration of the assignment; and

(8) Such other information as may be necessary to determine the applicant's eligibility for temporary home inspector licensing privileges in this State.

(b) Licensing privileges granted under the provisions of this section shall expire upon completion of the specific home inspection assignment for which the Board has issued the temporary license.

(c) The Division is empowered to issue a temporary license to a home inspector from another state, who has documented compliance with the requirements of this section.

78 Del. Laws, c. 170, § 1.;



§ 4111. Endorsement

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant, who shall present proof of current licensure in good standing in another state, the District of Columbia, or territory of the United States, whose standards for licensure are substantially similar to those of this State. A license in "good standing" is defined in § 4108(a)(4), (5), (6), and (7) of this title.

(b) An applicant, who is licensed in a state whose standards are not substantially similar to those of this State, shall have practiced for a minimum of 5 years after licensure; provided however, that the applicant meets all other qualifications for endorsement in this section.

(c) An applicant, who is a graduate of a foreign college or university or who has completed formal training as a home inspector in a foreign jurisdiction, and who is not licensed in another state, the District of Columbia, or territory of the United States, shall submit a certified copy of the applicant's college or university record or documentation evidencing formal training as a home inspector for evaluation by the Board, in addition to fulfilling the applicable requirements for licensure of §§ 4108 and 4109 of this title.

78 Del. Laws, c. 170, § 1.;



§ 4112. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. The Division, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate fees for the licensure biennium.

78 Del. Laws, c. 170, § 1.;



§ 4113. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant, who meets all of the requirements of this chapter for licensure as a home inspector and who pays the fee established under § 4112 of this title.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee and submission of a renewal form provided by the Division, and proof that the licensee has met the continuing education requirements established by the Board, and shall meet the requirements of § 4108(a)(4), (5), (6) and (7) of this title. The Board may determine, after a hearing, whether the failure to meet the requirements of § 4108(a)(4), (5), (6) and (7) of this title is grounds to deny renewal. The Board may withhold renewal of any applicant failing to meet the requirements of § 4108(a)(4), (5), (6) and (7) of this title pending investigation and the conclusion of disciplinary proceedings under §§ 4115 and 4116 of this title.

(c) The Board, in its rules and regulations, shall determine the late fee and period of time within which a licensed home inspector may still renew that home inspector's license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date.

(d) A licensee, upon written request, may be placed in an inactive status in accordance with the Board's rules and regulations. The renewal fee of such person shall be prorated according to the amount of time such person was inactive. Such person may reenter practice upon written notification to the Board of the intent to do so and completion of continuing education as required in the Board's rules and regulations.

78 Del. Laws, c. 170, § 1.;



§ 4114. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 4116 of this title, if, after a hearing, the Board finds that the home inspector:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a home inspector; has impersonated another person holding a license, or allowed another person to use that home inspector's license, or aided or abetted a person not licensed as a home inspector to represent himself or herself as a home inspector.

(2) Has illegally, incompetently or negligently practiced home inspection.

(3) Has been convicted of a crime that is substantially related to the practice of home inspection. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefor.

(4) Has excessively used or abused drugs either in the past 2 years or currently; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed practitioner, or the abuse of alcoholic beverage such that it impairs the practitioner's ability to perform the work of a home inspector.

(5) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder.

(6) Has had that home inspector's own license as a home inspector suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a home inspector in this State shall be deemed to have given consent to the release of this information by the Board or other comparable agencies in another jurisdiction, and have waived all objections to the admissibility of previously adjudicated evidence of such acts or offenses.

(7) Has failed to notify the Board that the home inspector's license as home inspector in another state has been subject to discipline, or has been surrendered, suspended, or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof.

(b) Subject to the provisions of subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended, or revoked by the Board, and no practitioner's right to practice home inspection shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act, Chapter 101 of Title 29. Notice shall be accomplished by mail to the last address of record provided by the licensee. It is the licensee's responsibility to notify the Division of a change of address within 15 days.

78 Del. Laws, c. 170, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4115. Complaints

(a) All complaints shall be received and investigated by the Division in accordance with § 8735 of Title 29.

(b) When it is determined that an individual is engaging, or has engaged, in the practice of home inspection, or is using the title "home inspector" or other title implying that the individual is competent to act as a "home inspector" and is not licensed under the laws of this State, the Board may institute proceedings under 10161 of Title 29 for issuance of a cease and desist order and a fine.

78 Del. Laws, c. 170, § 1.;



§ 4116. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 4114 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand.

(2) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board on the matters, which are the basis of the probation.

b. Limit all practice and professional activities to those areas prescribed by the Board.

(3) Suspend any practitioner's license.

(4) Revoke any practitioner's license.

(5) Impose a monetary penalty not to exceed $1,000 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies, which required such action, have been remedied.

(c)(1) In the event of a formal or informal complaint concerning the activity of a person licensed to practice home inspection that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license to practice home inspection, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license to practice home inspection may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney can file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(2) A person whose license to practice home inspection has been temporarily suspended pursuant to this section must be notified of the temporary suspension immediately and in writing. Notification consists of a copy of the complaint and the order of temporary suspension pending a hearing personally served upon the person or sent by certified mail, return receipt requested, to the person's last known address.

(3) A person whose license to practice home inspection has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license to practice home inspection.

(4) The Board shall convene a hearing within 60 days of the date of issuance of the order of temporary suspension to consider the evidence regarding the matters alleged in the complaint. If the person requests in a timely manner an expedited hearing, the Board shall convene a hearing within 15 days of the Board's receipt of the request. Upon the final decision of the Board, an order of temporary suspension is vacated as a matter of law and is replaced by the disciplinary action, if any, ordered by the Board.

78 Del. Laws, c. 170, § 1; 79 Del. Laws, c. 213, § 2.;



§ 4117. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 4114 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter, as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

78 Del. Laws, c. 170, § 1.;



§ 4118. Reinstatement of a suspended license; removal from probationary status

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing or review of documentation, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Applicants for reinstatement shall pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

78 Del. Laws, c. 170, § 1.;






Subchapter III Other Provisions [Effective Aug. 6, 2013]

§ 4119. Exception

Nothing in this chapter prevents:

(1) A person who is employed by a governmental entity from inspecting residential buildings if the inspection is within official duties and responsibilities.

(2) A person from performing a home inspection if the inspection will be used solely by a bank, savings and loan association or credit union to monitor progress on the construction of a residential structure.

(3) A person who is employed as a property manager for a residential structure and whose official duties and responsibilities include inspecting the residential structure from performing an inspection on the structure if the person does not receive separate compensation for the inspection work.

(4) A person who is regulated in another profession, such as a licensed professional engineer or a certified HUD inspector, from acting within the scope of that person's license, registration or certification.

78 Del. Laws, c. 170, § 1.;









CHAPTER 44. MANUFACTURED HOME INSTALLATION

Subchapter I General Provisions

§ 4401. Short title

This chapter shall be known as and may be cited as the "Manufactured Home Installation Act."

75 Del. Laws, c. 213, § 1.;



§ 4402. Scope

This chapter governs the installation of manufactured homes wherever situated in the State of Delaware, and shall apply to single section, multiple section or expandable homes for use as a permanent dwelling.

75 Del. Laws, c. 213, § 1.;



§ 4403. Definitions

For the purposes of this chapter, the following terms and phrases when used in this chapter shall have, unless the context clearly indicates otherwise, the meanings given to them in this section:

(1) "Applicant" means any person, individual, natural person who seeks to become licensed as a manufactured housing installer.

(2) "Approval decal" means the decal approved by and purchased from the Board on which an installer shall inscribe the date of setup, the name of the installer, and the number of the installer's license. Affixing an approval decal to the manufactured home data plate signifies the installer's certification that the home was installed in accord with all applicable laws, rules and regulations.

(3) "Authorized inspection agency" means a state, county, or municipal administrative department or agency, or other instrumentality of the State of Delaware, that has been assigned the function of inspecting manufactured home installations to ensure compliance with this chapter and the Board's rules and regulations or inspectors hired by the State, county or municipal administrative department or agency on a contract basis to perform inspections.

(4) "Board" means the Manufactured Home Installation Board.

(5) "Division" means the Division of Professional Regulation.

(6) "Homeowner" means, for purposes of this chapter, an individual who owns manufactured housing in Delaware that is used as a residence.

(7) "Installation" means the assembly of manufactured homes on site and the process of affixing manufactured homes to the land by the use of a foundation, footings, utilities, or to an existing building. The term includes the process of affixing manufactured home components to or within the housing structure for which they are designated. It shall also mean the installation of support and or anchoring systems to secure the home to the ground.

(8) "Installation Code" means the requirements for installation of a manufactured home or housing as they are set forth in this chapter.

(9) "Installation instructions" means written instructions provided by the manufacturer in the installation manual, or equivalent, which accompanies each manufactured home when it leaves the factory, and that detail the manufacturers requirements for ground support, anchoring systems, and other work to be completed on site during the installation process. If there are no manufacturer's instructions available then the term means either NCSBCS/ANSI 225.1, 1994 national standards, as amended, or in accordance with plans sealed by a registered professional engineer designed for that specific home.

(10) "Installer" means any person who is engaged in the business of performing manufactured housing installations as they are defined above. Any individual who is acting at all times under the supervision of a licensee need not be licensed in order to assist in the installation of manufactured housing.

(11) "Licensee" means any person who has completed the required training and who has paid the applicable fee for and received a license, under this chapter, for the installation of manufactured housing.

(12)a. "Manufactured home" or "Manufactured housing' means a factory-built, single-family dwelling:

1. Transportable in 1 or more sections, which is either 8 body feet or more in width and 40 body feet or more in length, or, when erected on site, has more than 400 square feet in living area; and

2. With or without a permanent foundation and designed to be used as a year-round dwelling when connected to the required utilities; and

3. If manufactured since June 15, 1976, built in accordance with manufactured housing construction requirements promulgated by the federal Department of Housing and Urban Development (HUD) or by other applicable codes.

b. The terms "manufactured home" and "manufactured housing" are synonymous with the term "manufactured home" as that term is used and defined in Chapter 70 of Title 25, but shall not be interpreted to include any recreational vehicle, recreational trailer, travel trailer, park trailer, camping trailer, or truck camper as those terms are defined in Chapter 1 of Title 21.

(13) "Manufactured home installation inspector" means any person who holds a manufactured home installation inspector's certificate issued pursuant to this chapter.

(14) "NCSBCS/ANSI 225.1, 1994" means the National Conference of States on Building Codes and Standards, Inc., American National Standard Home Installations, as adopted on January 4, 1994, as amended.

(15) "New manufactured home" means a manufactured home that has not been previously sold or previously installed. Homes that would otherwise have been considered new under this paragraph shall not lose that status as a result of having been set up on a temporary basis for display in a retail sales center, facility or its equivalent.

(16) "Person" means an individual, firm, partnership, corporation, association, joint stock company, limited partnership, limited liability company and any other legal entity and includes a legal successor of those entities.

(17) "Previously owned manufactured home" means any manufactured home that has been previously sold and been subject to an installation as defined herein.

(18) "Recreational vehicle" means a travel trailer, camping trailer, park model trailer, campers, or motor homes which are primarily designed as temporary living quarters for recreational camping, seasonal or travel use and which either have their own motor power or are mounted on or drawn by another vehicle.

(19) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the person's fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the work of a manufactured home installer.

(20) "Supervision" means managing the acts of another by overseeing the performance or operation of the person and by taking full responsibility for acts or omissions of the person that are being performed at the direction of a licensee or under the authority of a licensee's license.

(21) "Unauthorized practitioner" means any person, who engages in the occupational practices regulated by the Board, and who is not licensed or certified by the Board to do so.

75 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 169, §§ 1, 2.;



§ 4404. Division responsibilities; register of licensed installers; Board records; administrative support

(a) The Division of Professional Regulation shall keep a register of all approved manufactured home installer licensure applications.

(b) The Division shall maintain complete records relating to meetings of the Manufactured Home Installation Board including, but not limited to: minutes, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearing records, and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

(c) The Division shall provide administrative support necessary for the Board to carry out its duties under this chapter.

75 Del. Laws, c. 213, § 1.;






Subchapter II The Manufactured Home Installation Board

§ 4411. The Manufactured Home Installation Board

There is created a Manufactured Home Installation Board which shall administer and enforce this chapter.

75 Del. Laws, c. 213, § 1.;



§ 4412. The Manufactured Home Installation Board; objectives

(a) The primary objective of the Manufactured Home Installation Board, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

(b) The secondary objectives of the Board are to maintain minimum standards of competence; and, to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints brought against persons regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against persons licensed or certified pursuant to this chapter.

75 Del. Laws, c. 213, § 1.;



§ 4413. The Manufactured Home Installation Board; appointments; composition; qualifications; term; succession; conflicts of interest; public inquiries

(a) The Board shall consist of 9 members, appointed by the Governor, who are residents of this State. These members shall consist of:

(1) Two manufactured home installers, licensed pursuant to this chapter;

(2) Two manufactured home installation inspectors, certified pursuant to this chapter;

(3) One representative of Delaware manufactured home retailers;

(4) One registered professional engineer with at least 6 years experience in manufactured home planning and design who is authorized to practice in this State; and

(5) Three members of the public.

(b) Except as provided in subsection (c) of this section, each member shall serve a term of 3 years, and may succeed himself or herself; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board, or to replace a member who has held over following the expiration of that member's term of office, shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor. Any person appointed to replace a member who has held over following the expiration of that member's term of office, shall serve a term of less than 3 years when necessary to ensure that Board members' terms expire on a rotating annual basis.

(c) A person may be appointed to the Board for up to 2 consecutive terms and, if the person has been twice appointed to the Board or has served on the Board for 6 or more years within any 9-year period, that person shall again be eligible for appointment to the Board only after an interim period of at least 3 years has expired since such person last served.

(d) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of this section, unless such an amendment or revision amends this section to permit such an appointment.

(e) In addition to the criteria set forth in subsection (a) of this section:

(1) No member of the Board, while serving on the Board, shall hold elective office in any professional association of manufactured home installers, including but not limited to serving as the head of the professional association's Political Action Committee (PAC);

(2) The public members shall be accessible to inquiries, comments, and suggestions from the general public; and

(3) No public member of the Board shall be, or ever have been:

a. A manufactured housing installer;

b. A member of the immediate family of a licensed manufactured housing installer;

c. Employed by a manufactured home installation company or contractor;

d. Materially interested in the providing of goods and services to manufactured home installers;

e. Engaged in an activity directly related to the manufactured home installation business.

75 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4414. The Manufactured Home Installation Board; vacancies; suspension or removal; member conduct; unexcused absences; compensation

(a) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetence, or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(b) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Board.

(c) Any member, who is absent without adequate reason for 3 consecutive meetings, or who fails to attend at least half of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(d) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division policy, and, in addition, shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

75 Del. Laws, c. 213, § 1.;



§ 4415. The Manufactured Home Installation Board; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the president deems necessary, or, at the request of a majority of Board members.

(b) The Board annually shall elect a president, vice-president, secretary, a complaint officer and an education officer. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of at least 5 members of the Board.

(d) Minutes of all meetings shall be recorded and delivered to the Division in a timely manner following the meeting. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The person requesting the transcript shall incur the cost of preparing any transcript.

75 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4416. The Manufactured Home Installation Board; powers and duties

(a) The Board shall have all the powers and authority necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the powers set forth in this section in addition to others granted in this chapter.

(b) The Manufactured Home Installation Board may:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter.

(2) Designate application forms to be used by all applicants and process all applications;

(3) Designate the written, standardized examination, approved by the Division, and administered and graded by the testing service, to be taken by all persons applying for licensure, except applicants who qualify for licensure by reciprocity;

(4) Evaluate the credentials of all persons applying for a license as a manufactured home installer, in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter.

(5) Evaluate the credentials of all persons applying for a certificate as a manufactured home installation inspector, in order to determine whether such persons meet the qualifications for certification set forth in this chapter.

(6) Grant licenses to and renew licenses of all persons who meet the qualifications for licensure;

(7) Grant certificates to and renew certifications of all person who meet the qualifications for certification;

(8) Establish by rule and regulation continuing education standards, which shall be a requirement of continued licensure and certification, as well as a requirement for renewal;

(9) Evaluate certified records to determine whether an applicant for licensure or certification, who previously has been licensed, certified or registered in another jurisdiction as a manufactured home installer or installation inspector, has engaged in any act or offense that would be grounds for disciplinary action under this chapter, and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses;

(10) Refer all complaints from licensees and certified installation inspectors and the public concerning licensees and certified installation inspectors, concerning unauthorized practitioners, or concerning practices of the Board or of the profession, to the Division for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(11) Conduct hearings and issue orders in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(12) Grant a license to, and renew the license of, any person holding an inactive license, as defined in the Board's rules and regulations, provided the individual does not use the license to perform manufactured home installations, and who in addition, submits proof of completion of biennial continuing education requirements.

(13) In the event an installation is not in compliance with this chapter, direct a licensed installer to take such corrective actions as it deems necessary to bring the installation into compliance.

(14) Assess administrative penalties against any unauthorized practitioner.

(15) Designate and impose the appropriate sanction or penalty, after time for appeal has lapsed, when the Board determined after a hearing, that penalties or sanctions should be imposed.

(16) Monitor federal laws and regulations governing manufactured home installations and installation inspections to ensure its continued compliance with them.

(c) The Board shall require that all persons receiving a license, display on the vehicles used in the performance of their work, the words "Licensed Manufactured Home Installer", or the abbreviation "Lic. Mfd. Home Installer" and the number assigned to them, in not less than 2-inch letters and numbers.

(d) The Board shall promulgate regulations specifically identifying those crimes which are substantially related to the work of a manufactured home installer or the practice of manufactured home installation.

75 Del. Laws, c. 213, § 1; 77 Del. Laws, c. 169, §§ 3-5.;






Subchapter III Manufactured Home Installation Code

§ 4421. Manufactured home installations

(a) Every manufactured home installed in Delaware must be installed by a manufactured home installer licensed by the Board pursuant to this chapter.

(b) All manufactured home installations shall performed in a manner consistent with the regulations of the United States Department of Housing and Urban Development and shall be completed:

(1) Pursuant to the requirements of the manufactured home manufacturer's written installation instructions or manual; or

(2) If the manufacturer's written installation instructions or manual is not available, then pursuant to the applicable provisions of NCSBCS/ANSI 225.1, 1994, as amended; or

(3) If the manufacturer's written installation instructions or manual is not available, and the provisions of NCSBCS/ANSI 225.1, 1994, as amended do not apply to the specific manufactured home, then pursuant to a set of plans designed for that specific manufactured home under the seal of a registered professional engineer.

(c) At the discretion of the county where the manufactured home is sited, and for a period not to exceed 6 months, limited exceptions to the above installation requirements may be permitted where installation of a manufactured home is made on a temporary basis, as emergency relief to a resident whose legal dwelling has been damaged or destroyed by fire or other natural disaster until said damage can be repaired or the dwelling replaced with a legal dwelling, or for a temporary installation where a manufactured home is being replaced with anther legal dwelling.

(d) All manufactured home installations shall be inspected pursuant to this chapter, by an employee or contractor of an authorized inspection agency who has been certified by the Board as a manufactured home installation inspector.

(e) This section is intended to establish minimal standards for the installation of any manufactured home within the State of Delaware and to govern the installation of both previously owned manufactured homes and new manufactured homes. These standards are intended to satisfy the standards established by the federal Manufactured Housing Improvement Act of 2000 [P.L. 106-569, Title VI], and shall be liberally construed to that end.

75 Del. Laws, c. 213, § 1; 77 Del. Laws, c. 169, § 6.;



§ 4422. Installation inspections

(a) All installations of manufactured homes, whether new or previously owned, shall be subject to a minimum of 2 and a maximum of 5 inspections conducted prior to the owner taking occupancy, and the issuance of a certificate of completion or occupancy. At least 1 inspection shall be performed upon completion of an installation for the purposes of ensuring the safety and stability of the installation and the habitability of the manufactured home. Re-inspections required due to a failure of a previous inspection do not count towards the maximum number of inspections.

(b) Inspections shall be conducted by the land use department or other applicable agency or department of the county in which the manufactured home is located, unless a local government agency that currently performs such inspections on traditional housing desires to assume responsibility for inspections of manufactured housing. If the local government agency declines to do the inspection then the county shall be the authorized inspection agency. Counties or municipalities may hire inspectors on a contract basis to perform inspections on the county's or municipality's behalf, consistent with their current practices for other types of inspections. Such inspectors are subject to the requirements of subsection (d) of this section below. In no event shall any installation be subject to multiple inspections by other jurisdictions.

(c) The county or other local applicable agency which performs the inspection may charge a reasonable fee, as it relates to the actual cost to the inspecting agency, for the inspection procedure.

(d) No person shall undertake an installation inspection pursuant to this chapter without first having been individually certified by the Board pursuant to this chapter.

75 Del. Laws, c. 213, § 1; 77 Del. Laws, c. 169, § 7.;



§ 4423. Requirement to provide notification of installation information

All licensed manufactured home installers shall purchase approval decals from the Board, for a fee to be established by the Division. Such decal shall denote the date of setup, the name of the installer, and the number of the installer's license. Approval decals shall be positioned and permanently affixed next to the manufactured home data plate.

75 Del. Laws, c. 213, § 1.;






Subchapter IV Licensure and Certification

§ 4431. Licensure requirements; reciprocal licensure

(a) To obtain a manufactured home installer license, a person must:

(1) Apply to the Board for the license, in a manner designated by the Board;

(2) Pay an application fee established by the Division to offset the administrative costs associated with the functions of the Board;

(3) Be at least 18 years old;

(4) Provide evidence that the applicant or that applicant's employer has and will maintain a surety bond or irrevocable letter of credit issued by a federally-insured financial institution, in the form and minimum amount to be determined by the Board in its rules and regulations, that will cover the cost of repairing all damage to the home and its supports caused by the installer, or the installer's or employer's employees or agents, during the installation. The Board may require the licensed installer to provide proof of the surety bond or irrevocable letter of credit at any time. The licensed installer must notify the Board in writing, within 7 days of any changes or cancellations of the surety bond or irrevocable letter of credit. The employer must notify the Board of the termination of employment of any licensee who is covered by the employer's surety bond or irrevocable letter of credit. Entities or individuals who maintain a surety bond or irrevocable letter of credit as provided in this paragraph are responsible for all acts or omissions of the licensed manufactured home installer and any individual acting under the supervision of or assisting the installer in the installation of manufactured housing;

(5) Provide evidence that the applicant or that applicant's employer has and will maintain liability insurance in the form and minimum amount to be determined by the Board in its rules and regulations. The Board may require the licensed installer to provide proof of liability insurance at any time. The licensed installer must notify the Board in writing, within 7 days of any changes or cancellations of the liability insurance. The employer must notify the Board of the termination of employment of any licensee who is covered by the employer's liability insurance. Entities or individuals who maintain liability insurance as provided in this paragraph are responsible for all acts or omissions of the licensed manufactured home installer and any individual acting under the supervision of or assisting the installer in the installation of manufactured housing;

(6) Complete the educational requirements established by the Board;

(7) Have passed a licensure test established or adopted by the Board, and presented proof of the same to the Board;

(8) Agree to be responsible for all acts or omissions of any individual acting under the supervision of the applicant while assisting in the installation of manufactured housing;

(9) Not been have been the recipient of any administrative penalties regarding the applicant's actions as a licensed manufactured home installer, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and and/or has not entered into any "consent agreement" which contains conditions placed by a Board on the applicant's professional conduct, including any voluntary surrender of a license. The Board, after a hearing, may determine whether such administrative penalty is grounds to deny licensure; and

(10) Not have a criminal conviction nor pending criminal charge relating to an offense, the circumstances of which substantially relate to actions as a licensed manufactured home installer. Applicants who have a criminal conviction or pending criminal charge shall request appropriate authorities to provide information about the conviction or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the conviction or charge is substantially related to actions as a licensed chemical dependency professional. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(10), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of performing manufactured home installation services in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(b) The Board may waive the education and examination requirements and grant a reciprocal license upon the receipt of an application and the payment of the fees to any person who presents proof of current licensure, registration, or certification as a manufactured home installer in any other state, district, or territory of the United States whose laws and regulations governing licensure, registration, or certification are considered by the Board to be substantially similar to the requirements for licensure set forth in this chapter and the Board's rules and regulations.

75 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 436, § 48; 77 Del. Laws, c. 169, §§ 8, 9; 77 Del. Laws, c. 199, § 36; 78 Del. Laws, c. 44, §§ 70, 71.;



§ 4432. Certification requirements

The Board may issue a manufactured home installation inspector's certificate to any full-time, part-time, or casual/seasonal employee of an authorized inspection agency who has completed a certification course established or approved by the Board.

75 Del. Laws, c. 213, § 1.;



§ 4433. License and certification renewal; inactive licenses; refusal to renew; finality of Board's decision

(a) All licenses issued pursuant to this chapter shall be renewed biennially. All certificates issued pursuant to this chapter shall be renewed on a schedule established by the Board.

(b) The Board may establish requirements to grant an inactive status to any licensee upon request.

(c) Renewal decisions of the Board shall be final when announced to the applicant.

75 Del. Laws, c. 213, § 1.;






Subchapter V Disciplinary proceedings

§ 4441. Grounds for discipline

(a) A practitioner licensed or certified under this chapter shall be subject to disciplinary actions set forth in § 4443 of this title, if, after a hearing, the Board finds that the practitioner:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a manufactured home installer or a certificate as a manufactured home installation inspector; has impersonated another person holding a license or certificate, or allowed another person to use that manufactured home installer's license or manufactured home installation inspector's certificate, or aided or abetted a person not licensed as a manufactured home installer or certified as a manufactured home installation inspector to represent himself or herself as a manufactured home installer or manufactured home installation inspector.

(2) Has illegally, incompetently or negligently practiced manufactured home installation or manufactured home installation inspection.

(3) Has been convicted of a crime that is substantially related to the practice of manufactured home installation or manufactured home installation inspection. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence thereof.

(4) Has excessively used or abused drugs either in the past 2 years or currently; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed practitioner, or the abuse of alcoholic beverage such that it impairs the practitioner's ability to perform the work of a manufactured home installer or manufactured home installation inspector.

(5) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder.

(6) Has had that practitioner's manufactured home installer's license or manufactured home installation inspector's certificate suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a manufactured home installer or certified as a manufactured home installation inspector in this State shall be deemed to have given consent to the release of this information by the Board or other comparable agencies in another jurisdiction, and to have waived all objections to the admissibility of previously adjudicated evidence of such acts or offenses.

(7) Has failed to notify the Board that the manufactured home installer's license or manufactured home installation inspector's certificate in another state has been subject to discipline, or has been surrendered, suspended, or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof.

(8) Has failed to comply with a lawful board order.

(b) Subject to the provisions of subchapter IV of Chapter 101 of Title 29, no license or certificate shall be restricted, suspended, or revoked by the Board, and no practitioner's right to practice manufactured home installation or manufactured home installation inspection shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act, Chapter 101 of Title 29. Notice shall be accomplished by mail to the last address of record provided by the practitioner. It is the practitioner's responsibility to notify the Division of a change of address within 15 days of that change.

75 Del. Laws, c. 213, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 171, § 1.;



§ 4442. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29 alleging violation of § 4441 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of the day that notice of the decision is mailed, in accordance with the Administrative Procedures Act, § 10142 of Title 29.

75 Del. Laws, c. 213, § 1; 79 Del. Laws, c. 171, § 1.;



§ 4443. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 or more of the conditions or violations set forth in § 4441 of this title applies to a practitioner:

(1) Issue a letter of reprimand;

(2) Place the practitioner on probationary status and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis for the probation; and/or

b. Limit all practice and professional activities to those areas prescribed by the Board.

(3) Impose a monetary penalty as set forth in § 4445(c) of this title;

(4) Suspend any practitioner's license or certificate.

(5) Revoke or permanently revoke any practitioner's license or certificate.

(b) The Board may withdraw or reduce conditions of probation when it finds that deficiencies requiring such action have been remedied.

(c) Where the Board has placed a practitioner on probationary status under certain restrictions or conditions and the Board has determined that such restrictions or conditions are being or have been violated by the practitioner, it may, after a hearing on the matter, suspend or revoke the practitioner's license or certificate.

79 Del. Laws, c. 171, § 1.;



§ 4444. Temporary suspension pending hearing

In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

79 Del. Laws, c. 171, § 1.;



§ 4445. Penalties

(a) Where the Board has determined, upon notice and hearing pursuant to Chapter 101 of Title 29 that a person is engaged in the practice of manufactured home installation or manufactured home installation inspection regulated by this chapter without having lawfully obtained a license or certificate or that a person previously licensed or certified under this chapter is engaged in a practice regulated by this chapter notwithstanding that the person's license or certificate has been suspended or revoked, the Board may issue a cease and desist order. In addition to the power to issue a cease and desist order, the Board may seek an injunctive order prohibiting such unlawful practice and/or seek the imposition of other civil penalties defined by this chapter.

(b) Upon notice and hearing pursuant to Chapter 101 of Title 29, the Board may fine any person who violates such cease and desist order not less than $100 or more than $1,000. Each day a violation continues may be deemed a separate offense in the Board's discretion.

(c) Any person who violates any provisions of this chapter or any rules or regulations promulgated hereunder shall be liable for a civil penalty of not more than $5,000 for the first offense; and not more than $10,000 for the second and each subsequent offense, which penalty may be sued for, and recovered by, the Board. Nothing in this section shall be construed to prevent prosecution under, or be inconsistent with, Title 11.

(d) In addition to the sanctions set forth in subsections (a) and (b) of this section, a person, not currently licensed as a manufactured home installer or certified as a manufactured home installation inspector under this chapter, when guilty of performing manufactured home installation or manufactured home installation inspection, or using in connection with that person's name, or otherwise assuming or using any title or description conveying, or tending to convey, the impression that the person is qualified to perform manufactured home installation or manufactured home installation inspection, such offender shall be guilty of a misdemeanor. Upon the first offense, the person shall be fined not less than $500 nor more than $1,000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense. Justice of the Peace Courts shall have jurisdiction over all violations of this chapter.

79 Del. Laws, c. 171, § 1.;









CHAPTER 50. BOARD OF FUNERAL SERVICE PRACTITIONERS

§ 5001. -5016. Objectives; regulation of practitioners; transfer of rights, powers and duties of Board of Services; license required; exceptions; composition of Board; qualifications; term; vacancies; removal of members; members as officers of professional associations; employees; expenses; officers; meetings; quorum; powers and duties; qualifications of applicants for licensure; judicial review; report to Attorney General; examinations; reciprocity; fees; issuance of license; renewal; inactive status; reinstatement; complaints; grounds for discipline; procedure; disciplinary sanctions; hearing procedures; unauthorized practice; violation of probation; second or subsequent offenses

Repealed by 66 Del. Laws, c. 225, § 1, effective June 11, 1988.;






CHAPTER 51. COSMETOLOGY AND BARBERING AND CERTIFICATION OF AESTHETICIANS

Subchapter I Board of Cosmetology and Barbering

§ 5100. Objectives

The primary objective of the Board of Cosmetology and Barbering, to which all other objectives and purposes are secondary, is to protect the general public (specifically those persons who are direct recipients of services regulated by these subchapters) from unsafe practices, and from occupational practices which tend to reduce competition or artificially fix the price of services rendered. The secondary objectives of the Board are to maintain minimum standards of practitioner competency, and to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board shall develop standards assuring professional competency; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal complaint hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners.

63 Del. Laws, c. 146, § 3; 64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 77 Del. Laws, c. 65, § 1.;



§ 5101. Definitions

As used in this chapter:

(1) "Apprentice" means any person who is engaged in the learning of any or all the practices of cosmetology, barbering, nail technology or electrology from a practitioner licensed in the profession the apprentice is studying. The apprentice may perform or assist the licensed practitioner in any of the functions which the practitioner is licensed to perform.

(2) "Barber" means any person licensed under this chapter who, for a monetary consideration, shaves or trims beards, cuts or dresses hair, gives facial or scalp massages, or treats beards or scalps with preparations made for this purpose.

(3) "Board" means and refers to the state Board of Cosmetology and Barbering, as provided for in this chapter.

(4) "Classroom hour" is defined as 50 minutes of each 60-minute hour.

(5) "Cosmetologist" means any person licensed under this chapter who is not an apprentice or student practicing cosmetology, who shall have the qualifications provided for by this chapter.

(6) "Cosmetology" includes any or all work done for compensation by any person, including, but not be limited to, the embellishment, cleansing and beautification of human hair, such as arranging, dressing, curling, permanent waving, cutting, singeing, braiding, pressing, chemically bleaching or coloring, chemically straightening, or similar work, as well as the removal of superfluous hair and nail technology. The term "cosmetology" shall also include, but not be limited to, the massaging, stimulating or beautifying, or similar work, of the scalp, face, arms, hands or the upper body. All work performed under the definition of "cosmetology" may be done by hand or by mechanical or electrical devices and may include the use of cosmetic preparations, tonics, lotions or creams.

(7) "Cosmetology shop" means any place or part thereof wherein cosmetology, barbering, electrology, nail technology, aesthetics, or any of their practices, are performed for compensation, whether or not the establishment holds itself out as a cosmetology shop.

(8) "Division" means the Delaware Division of Professional Regulation.

(9) "Electrologist" means any person licensed under this chapter who, for a monetary consideration, engages in the removal of superfluous hair by use of specially designed electric needles.

(10) "Instructor" means any person who teaches cosmetology, barbering, electrology or nail technology.

(11) "Master barber" means any person licensed under this chapter who, for a monetary consideration, shaves or trims beards, gives facial or scalp massages, treats beards or scalps with preparations made for this purpose, or embellishes, cleans or beautifies human hair, which includes arranging, dressing, curling, permanent waving, cutting, singeing, braiding, pressing, chemically bleaching or coloring, chemically straightening, or similar work.

(12) "Nail technician" means any person licensed under this chapter who engages only in the practice of manicuring, pedicuring or sculpting nails, including acrylic nails, of any person.

(13) "Person" means a corporation, company, association or partnership, as well as an individual.

(14) "Professional-in-charge" means a licensee who is responsible for the operation of a cosmetology shop, including ensuring that all employees are licensed, where required by law.

(15) "School of cosmetology," "school of electrology," "school of nail technology," "school of barbering" means any place or part thereof where cosmetology, barbering, electrology, nail technology or any of the practices are taught, whether or not such place holds itself out as such.

(16) "State" means the State of Delaware.

(17) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to cosmetology, barbering, electrology, nail technology or aesthetics.

69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 158, § 1; 74 Del. Laws, c. 262, § 91; 75 Del. Laws, c. 169, § 1; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5102. Authority to regulate

The Board of Cosmetology and Barbering shall regulate persons performing any of the functions outlined in the duties of a cosmetologist, barber, electrologist, nail technician, aesthetician or instructor.

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 77 Del. Laws, c. 65, § 1.;



§ 5103. License requirement; applicability of chapter; exemptions

(a) No person shall engage in the practice of cosmetology, barbering, electrology, or nail technology, or act as an instructor in said professions, or hold himself or herself out to the public as being qualified to practice the same; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice cosmetology, barbering, electrology, or nail technology, or act as an instructor in said professions, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as a cosmetologist, barber, electrologist, or nail technician, or act as an instructor in said professions, has expired or been suspended or revoked, it shall be unlawful for the person to practice cosmetology, barbering, electrology, nail technology, or act as an instructor in said professions.

(c) Under such rules and regulations as the Board may adopt, this chapter shall not be construed to prohibit practice by:

(1) Persons who are licensed to practice cosmetology, barbering, electrology or nail technology in any other state, district or foreign country who, as practicing cosmetologists, barbers, electrologists or nail technicians enter this State to consult with a cosmetologist, barber, electrologist or nail technician of this State. Such consultation shall be limited to less than 30 days in any calendar year.

(2) Any student of an accredited school of cosmetology, barbering, electrology or nail technology who is receiving practical training under the personal supervision of a licensed instructor in cosmetology, barbering, electrology or nail technology.

(3) Any student who is enrolled in a work-study, student-learner, apprenticeship or similar program where the employment is an integral part of the course of study, and the employment is procured and supervised by the Delaware public school system.

(4) Any cosmetologist, barber, electrologist or nail technician, commissioned by any of the armed forces of the United States, or by the United States Public Health Service.

(5) Persons employed to demonstrate, recommend or administer cosmetic preparations, lotions, creams, makeup, perfume or hair appliances or tools intended for home use, for the purposes of effecting retail sales, if those persons neither accept payment from the consumer for that demonstration nor make the demonstration contingent upon the purchase of any product or service.

(6) Persons employed to render cosmetology or hairstyling services in the course of, and incidental to, the business or employers engaged in the theatrical, radio, television or motion picture production industries, modeling or photography.

(7) Persons authorized by the laws of this State to practice medicine and surgery, dentistry, chiropractic and similar occupations, including registered nurses, licensed practical nurses, nurses' aides, physical therapists and physical therapy assistants, when acting within the scope of their profession or occupation.

(d) Shop license; necessity. — No person, firm, corporation, partnership or other legal entity shall operate, maintain or use premises for the offering of or rendering of any 1 or more of the services encompassed in the definition of cosmetology without first having secured a shop license from the Board.

(e) Services rendered in unlicensed shop or school; prohibition; exceptions. — No person shall offer or render any of the services encompassed within the definition of cosmetology in a place which is not licensed as a shop or school, except that a practicing licensee, duly licensed pursuant to this chapter, may render the services which that practicing licensee is licensed to offer, as long as the practicing licensee is sponsored by a licensed shop and a record of those services is maintained by that shop, on the following individuals:

(1) Patients in hospitals, nursing homes, and other licensed health care facilities;

(2) A decedent in a funeral home;

(3) An invalid or handicapped person in the person's place of residence;

(4) Inmates or residents of institutions of the Department of Correction or the Department of Human Services;

(5) Performers or models, prior to, in anticipation of, or during a performance; or

(6) Potential consumers of cosmetic preparations, lotions, creams, makeup or perfume which are intended for home use if the application of the product is made for the purposes of effecting a retail sale and the person neither accepts payment from the consumer for the service, nor makes the provision of the service contingent upon the purchase of any product or service.

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 65, § 1.;



§ 5104. Board of Cosmetology and Barbering; appointment; composition; qualifications; term of office; suspension or removal; compensation; continuation of former Board

(a) The Board of Cosmetology and Barbering shall consist of 13 members appointed by the Governor. With the expiration of the terms of the members in office as of June 26, 2010, the Board composition shall be as follows: 2 cosmetologists, 2 nail technicians, 2 barbers, 2 aestheticians, 1 electrologist, 1 cosmetology instructor and 3 public members. To serve on the Board, a public member shall not be, nor ever have been, a cosmetologist, barber, electrologist, nail technician or aesthetician; nor a member of the immediate family of a cosmetologist, barber, electrologist, nail technician or aesthetician; shall not have been employed by a cosmetologist, barber, electrologist, nail technician or aesthetician; shall not have had a material or financial interest in the providing of goods and/or services to a cosmetologist, barber, electrologist, nail technician or aesthetician; nor have been engaged in an activity directly related to cosmetology, barbering, electrology, nail technology or aesthetics. Such public member shall be accessible to inquiries, comments and suggestions from the general public.

(b) Each member shall serve for a term of 3 years, and may successively serve for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may successively serve for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member.

(c) A person who has never served on the Board may be appointed to serve on the Board for 2 consecutive terms, but no such person shall thereafter be eligible for 2 consecutive appointments. No person who has been twice appointed to the Board, or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(d) Any act or vote by a person appointed in violation of subsection (c) of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (c) of this section, unless such amendment or revision amends this section to permit such an appointment.

(e) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded.

(f) Any member who fails to attend 3 consecutive regular business meetings, or who fails to attend at least 1/2 of all regular business meetings during any calendar year, shall automatically upon such occurrence be deemed to have resigned from office and a replacement shall be appointed by the Governor.

(g) No member of the Board of Cosmetology and Barbering, while serving on the Board, shall be a president, chairperson or other official of a professional cosmetology, barbering, nail technology, electrology or aesthetics association.

(h) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Board.

(i) Board members shall receive not more than $50 for each meeting attended, nor more than $500 maximum per member in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

63 Del. Laws, c. 146, § 3; 64 Del. Laws, c. 8, § 1; 67 Del. Laws, c. 368, § 26; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 177, § 1; 73 Del. Laws, c. 158, §§ 2, 3; 77 Del. Laws, c. 65, § 1.;



§ 5105. Officers; meetings; quorum

(a) In the same month of each year the members shall elect, from among their number, a president, a vice-president and a secretary for 1 year. Each officer shall serve for 1 year, and may successively serve in the same office for 1 additional term. In the event that the president shall leave the Board, the vice-president shall become president and an election shall be held within 90 days of the president's departure.

(b) The Board shall hold a regularly scheduled business meeting at least once in each quarter of a calendar year, and at such other times as the president deems necessary or at the request of a majority of board members.

(c) A majority of members shall constitute a quorum for the purpose of transacting business. No action shall be taken without the affirmative vote of a majority of the quorum. No disciplinary action shall be taken without the affirmative vote of at least 7 members.

(d) Minutes of all meetings shall be recorded, and copies of the minutes shall be maintained by the Division of Professional Regulation. At any hearing where evidence is presented, such hearing shall be recorded by a court reporter and any stenographic transcript requested shall be at the expense of the party making the request.

63 Del. Laws, c. 146, § 3; 64 Del. Laws, c. 8, § 1; 65 Del. Laws, c. 355, § 1; 68 Del. Laws, c. 409, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 65, § 1.;



§ 5106. Powers and duties

(a) The Board of Cosmetology and Barbering shall have the power to:

(1) Formulate rules and regulations, with appropriate notice given. All rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act, Chapter 101 of Title 29. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate and process the application form to be used by all applicants; however, no application form shall require a picture of the applicant, require information relating to citizenship, race, place of birth or length of state residency; nor shall it require personal references;

(3) Designate a written examination, prepared by either a national professional association or by a recognized legitimate national testing service;

(4) Provide for the administration of all examinations, subject to the approval of the Division of Professional Regulation, including notice and information to applicants;

(5) Design and administer practical examinations, subject to the approval of the Division of Professional Regulation, for cosmetology, nail technology, barbering and electrolysis, only;

(6) Grant licenses to, and renew licenses of, all persons who meet the qualifications for licensure and who have paid the appropriate fees as determined by the Division;

(7) Grant temporary licenses to all persons who qualify. Rules and regulations for the issuance of temporary licenses shall be established by the Board;

(8) Refer all complaints from licensees and the public concerning persons licensed by the Board, or concerning practices of the Board or of the profession, to the Division for investigation pursuant to § 8735 of Title 29, and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(9) Conduct hearings and issue orders in accordance with procedures established pursuant to Chapter 101 of Title 29;

(10) Where it has been determined after a disciplinary hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty;

(11) Bring proceedings in the courts for the enforcement of this chapter;

(12) Take such action outlined in § 5117 of this title with regard to unlicensed practitioners;

(13) Evaluate certified records to determine whether an applicant for licensure who previously has been licensed, certified or registered in another jurisdiction to practice cosmetology, barbering, nail technology and/or electrology has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses;

(14) Authorize agents of the Division to inspect any shop or school where cosmetology, barbering, electrology, nail technology or aesthetics services are offered, rendered or taught, or any other place where such services are offered, rendered or taught;

(15) Require continuing education of licensees as established by Board rules and regulations; and

(16) Prohibit the use of methyl methacrylate (MMA).

(b) The Board of Cosmetology and Barbering shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of cosmetology, barbering, electrology, nail technology or aesthetics.

63 Del. Laws, c. 146, § 3; 64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 71 Del. Laws, c. 380, § 1; 73 Del. Laws, c. 158, §§ 4-10; 74 Del. Laws, c. 262, § 92; 75 Del. Laws, c. 169, § 2; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5107. Qualifications of applicant; judicial review; report to Attorney General

(a) All persons applying for a license to practice under this chapter:

(1) Shall have successfully completed an education equivalent to a tenth grade education. Instructors shall have successfully completed an education equivalent to completion of a twelfth grade education. Proof of the required education shall be a certified high school transcript or any other document or affidavit which constitutes reliable proof of educational attainment as determined by the Board;

(2) Shall have passed a written and practical examination to the satisfaction of the Board as set forth in board rules and regulations;

(3) Shall have paid the appropriate fee as established by the Division of Professional Regulation. In addition, except as otherwise provided for in this chapter, no individual shall be permitted to sit for an examination or shall be granted a license to practice in any of the professions regulated by this chapter, unless the individual meets the following education requirements, or has successfully completed an apprenticeship. The requirements are for:

a. Cosmetologists. — The successful completion of a minimum of 1,500 classroom hours of continuous training for a complete course in cosmetology. School owners shall have the option of the amount of hours of training per day not to exceed 10 hours and shall be able to choose which days of the week the student works provided the hours accumulated do not exceed 40 hours per week. The Board shall establish by regulation the portion of the 1,500 classroom hours that may be credited to an applicant who previously obtained classroom hours while studying to become an aesthetician, nail technician or electrologist. The Board shall establish by regulation the portion of the 3,000 apprenticeship hours that may be credited to an applicant who previously obtained apprenticeship hours while studying to become an aesthetician, nail technician or electrologist;

b. Apprentice cosmetologists. — The completion of 3,000 hours in an apprenticeship to a licensed cosmetologist with the total number of hours worked per day not to exceed 10 hours, nor to exceed 40 hours per week;

c. Master barbers. — The successful completion of a minimum of 1,500 classroom hours of continuous training for a complete course in barbering, passing of a barber's chemical examination and submission to the Board, pursuant to Board rules and regulations, of an additional 600 hour apprenticeship for chemicals under a master barber or cosmetologist. School owners shall have the option of the amount of hours of training per day not to exceed 10 hours and shall be able to choose which days of the week the student works provided the hours accumulated do not exceed 40 hours per week. The Board shall establish by regulation the portion of the 1,500 classroom hours that may be credited to an applicant who previously obtained classroom hours while studying to become an aesthetician, nail technician or electrologist. The Board shall establish by regulation the portion of the 3,000 apprenticeship hours that may be credited to an applicant who previously obtained apprenticeship hours while studying to become an aesthetician, nail technician or electrologist. Any barber who was issued a barber's license by the Division prior to April 28, 2008, shall be deemed a master barber;

d. Barbers. — The successful completion of a minimum of 1,500 classroom hours of continuous training for a complete course in barbering, or the completion of 3,000 hours in an apprenticeship to a licensed barber with the total number of hours worked per day not to exceed 10 hours, nor to exceed 40 hours per week;

e. Nail technicians. — The successful completion of a course of training in nail technology of not less than 300 hours in a school of nail technology or cosmetology; or successful completion of 600 hours as an apprentice under the supervision of a licensed nail technician. In either case, training is not to exceed 10 hours per day or 40 hours per week;

f. Electrologists. — The successful completion of a course of training in electrology of not less than 300 hours in a school of electrology or cosmetology, or successful completion of 600 hours as an apprentice under the supervision of a licensed electrologist. In either case, training is not to exceed 10 hours per day or 40 hours per week;

g. Students. — Any school of cosmetology, barbering, electrology or nail technology which enrolls a student shall file with the Board the name and home address of such student on a quarterly basis, on a form approved by the Board. The Division of Professional Regulation shall keep a register of all enrolled students. Each student shall be at least 16 years of age at the time or enrollment;

h. Cosmetology and barbering instructors. — For cosmetology and barbering, an instructor must have a license in the respective field of cosmetology or barbering and the successful completion of a teacher training course, consisting of at least 500 hours of instruction in a registered school of cosmetology or barbering, or at least 2 years' experience as an active licensed, practicing cosmetologist or barber, supplemented by at least 250 hours of instruction in a teacher training course. In addition, the applicant shall have successfully passed an instructor examination designated by the Board in its rules and regulations. A person licensed as a cosmetology instructor may also become licensed as an electrology instructor, a nail technician instructor and/or an aesthetics instructor. A person licensed as a cosmetology instructor may also become licensed as a barbering instructor if that person successfully completes a course in shaving which shall consist of at least 35 hours of instruction in shaving and is taught by a licensed barbering instructor. Finally, during the first 5 years after June 26, 2010, any barber providing proof that the barber has practiced as a licensed barber for 15 or more years may be licensed as a barbering instructor;

i. Electrology instructor. — An instructor must have a license in electrology and the successful completion of a teacher training course, consisting of at least 500 hours of instruction in a registered school of electrology or cosmetology; or at least 2 years' experience as an active licensed, practicing electrologist, supplemented by at least 250 hours' instruction in a teacher training course. In addition, the applicant shall have successfully passed an examination designated by the Board in its rules and regulations;

j. Nail technician instructor. — An instructor must have a license in nail technology and the successful completion of a teacher training course, consisting of at least 500 hours of instruction in a registered school of cosmetology or nail technology; or at least 2 years' experience as an active licensed, practicing nail technician, supplemented by at least 250 hours of instruction in a teacher training course. Proof of education or experience shall be provided to the satisfaction of the Board. In addition, the applicant shall have successfully passed an examination designated by the Board in its rules and regulations.

(4) Shall not have been the recipient of any administrative penalties regarding that person's licensed practice, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or have not entered into any agreements which contain conditions placed by a board on that person's professional conduct and practice, including any voluntary surrender of a license. The Board may, after a hearing, determine whether such administrative penalty is grounds to deny licensure;

(5) Shall not have any impairment related to drugs or alcohol that would limit the applicant's ability to undertake that applicant's licensed practice in a manner consistent with the safety of the public;

(6) Shall not have been convicted of a crime substantially related to the practice of cosmetology, barbering, electrology or nail technology, unless the applicant was previously so licensed or was enrolled in a training program to be so licensed while an offender under the supervision of the Department of Correction prior to July 10, 2001; however, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing cosmetology, barbering, electrology or nail technology in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(7) Shall not have a pending criminal charge relating to an offense the circumstances of which substantially relate to the practice of cosmetology, barbering, electrology or nail technology. Applicants who have criminal conviction records or pending criminal charges shall require appropriate authorities to provide information about the record or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the applicant can carry out that applicant's own professional services with due regard for the health and safety of the recipients of those services and the public.

(8) Shall not have any disciplinary proceedings or unresolved complaints pending against that person in any jurisdiction where the applicant previously has been, or currently is, licensed to practice cosmetology, barbering, electrology or nail technology.

(b) As set forth in board rules and regulations, foreign-trained applicants shall provide evidence satisfactory to the Board of training equivalent to that required in paragraph (a)(3) of this section, in addition to meeting all other requirements of this section.

(c) When a person who feels the Board has refused or rejected an application without justification; has imposed higher or different conditions for the person than for other applicants or persons now licensed; or has in some other manner contributed to or caused the failure of such person's application, the applicant may appeal to Superior Court.

(d) Where the Board has found to its satisfaction that an application has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 158, §§ 11-13; 74 Del. Laws, c. 150, §§ 1, 2; 75 Del. Laws, c. 169, § 3; 75 Del. Laws, c. 436, § 49; 77 Del. Laws, c. 65, § 1; 77 Del. Laws, c. 199, § 37; 78 Del. Laws, c. 44, §§ 72, 73; 79 Del. Laws, c. 170, § 1.;



§ 5108. Examinations

(a) There shall be separate written and practical examinations for licensure for barbering, cosmetology, nail technology, electrology and aesthetics which shall be professionally developed and used on a national basis. Each of these examinations shall be offered at least semi-annually. If the required written or practical examination cannot be procured from a professional testing service, the Board may develop the written or practical examination subject to the approval of the Division of Professional Regulation.

(b) No Board member or designee of the Board may administer a practical examination to any student from an educational institution or commercial establishment where the Board member or designee of the Board is employed or has a fiduciary interest therein.

(c) Examination services shall be contracted and approved by the Division of Professional Regulation. Grading will be performed by the contracted testing service where professionally developed examinations are used. All scoring for practical examinations shall be approved by the Division of Professional Regulation.

(d) The Board, in its rules and regulations, shall determine the number of times that an applicant may retake the examination.

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 430, § 2; 77 Del. Laws, c. 65, § 1.;



§ 5109. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in good standing in another state, the District of Columbia, or territory of the United States whose standards for licensure are substantially similar to those of this State. An individual with a license from a state with less stringent requirements than those of this State may obtain a license through reciprocity if the individual can prove to the satisfaction of the Board that the individual has worked in another jurisdiction or jurisdictions in the field for which the individual is seeking a license in Delaware for a period of 5 years immediately preceding application in this State. All applicants shall submit evidence verified by oath that, in all states in which the applicant is or was licensed, the applicant's license is in good standing as defined in § 5107(a)(4), (5), (6), (7) and (8) of this title.

(b) An applicant who took the applicable written examination in a language other than the English language shall demonstrate the ability to communicate in the English language as determined by board rules and regulations.

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 158, § 14; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5110. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board. There shall be a separate fee charged for each service or activity; but no fee shall be charged for an activity not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other state agency acting on its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure biennium.

64 Del. Laws, c. 8, § 1; 65 Del. Laws, c. 355, § 1; 69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 15; 77 Del. Laws, c. 65, § 1.;



§ 5111. Issuance of license; renewal; reinstatement; lapsed license

(a) Each person who has passed the examinations required by this chapter, who has been admitted to practice in this State by reciprocity, or who has otherwise qualified for a license shall, prior to receiving such license, file for and obtain an occupational license from the Division of Revenue, if required, in accordance with Chapter 23 of Title 30. The Board shall issue a license to each person who has qualified for same under this chapter. A duplicate license shall be issued to a practitioner licensed under this chapter upon payment of a fee established by the Division of Professional Regulation. The license shall be clearly marked "DUPLICATE."

(b) Each license shall be renewed biennially, in such manner as is determined by the Division, and upon payment of the appropriate fee, submission of a renewal form provided by the Division, and proof that the licensee has met any continuing education requirements established by the Board. A licensee who has allowed that licensee's license to lapse for less than 1 year may renew that licensee's lapsed license upon submission of a renewal form provided by the Division, payment of a late fee established by the Division, and proof that the licensee has met any continuing education requirements established by the Board. A licensee who has allowed that licensee's license to lapse for longer than 1 year but less than 4 years may reinstate that licensee's lapsed license upon submission of a renewal form provided by the Division, payment of an additional late fee established by the Division, and proof that the licensee has met any continuing education requirements established by the Board. A licensee who has allowed that licensee's license to lapse for longer than 4 years shall complete 1 of the following in order to reinstate that licensee's license:

(1) Retake the practical examination for the profession for which the applicant is applying; or

(2) For cosmetology and barbering, completion of a 1,000-hour apprenticeship; for electrology, completion of a 200-hour apprenticeship; for nail technology, completion of an 85-hour apprenticeship; for aesthetics, completion of a 200-hour apprenticeship. All hours of apprenticeship completed under this section shall be with an individual licensed under this chapter to perform the activities of the profession for which the applicant is applying; or

(3) For cosmetology and barbering, completion of a course of instruction not less than 500 classroom hours; for electrology, completion of a course of instruction not less than 100 hours; for nail technology, completion of a course of instruction not less than 45 hours; for aesthetics, completion of a course of instruction not less than 100 hours. All courses completed under this section shall be at a school of instruction registered in the profession for which the applicant is applying; or

(4) For a licensee who can present proof of current licensure in good standing in another state, the District of Columbia, or territory of the United States, the license may be reinstated, at the discretion of the Board, upon submission of proof of continuous employment in the applicable profession for at least 1 year immediately preceding the date of the request for reinstatement.

(5) For shops and schools, the 2-year period above does not apply. A shop or school that allows its license to lapse has 45 days from the expiration date to apply for reinstatement. After that time, any shop or school must reapply.

(c) A former licensee, who has been penalized for a violation of a provision of this chapter, or whose license has been suspended or revoked, and who subsequently is permitted to apply for reinstatement, shall apply for a new license, successfully complete all examinations, and pay all appropriate fees before the person may be licensed.

64 Del. Laws, c. 8, § 1; 64 Del. Laws, c. 144, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 158, § 16; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5112. Complaints

(a) All complaints shall be received and investigated by the Division in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation. Investigators of the Division may enter any nail salon, beauty salon, barbershop or aesthetics shop in furtherance of their investigation. Upon a determination that an individual is practicing cosmetology, barbering, electrology, nail technology or aesthetics without a license, the investigator shall request that a Justice of the Peace Court issue a summons for a violation of § 5117(b) or (c) of this title, as applicable. The investigator or the Attorney General or their designee, or any other person authorized by law, shall prosecute the matter. A copy of the investigator's report, including the summons and complaint, shall be sent to the Board. A condition of bond shall be that the accused shall not practice the regulated conduct without first obtaining a license from the Division, and any violations of bond shall be treated as criminal contempt, pursuant to § 1271(3) of Title 11.

(b) Those complaints involving unsanitary conditions or other conditions in any nail salon, cosmetology or beauty salon, barber shop, electrology salon or aesthetics shop which may harm the health of those receiving the services outlined in this chapter shall be investigated by the Division of Public Health.

64 Del. Laws, c. 8, § 1; 65 Del. Laws, c. 355, § 1; 69 Del. Laws, c. 178, § 1; 71 Del. Laws, c. 299, § 1; 73 Del. Laws, c. 158, §§ 17, 18; 77 Del. Laws, c. 65, § 1.;



§ 5113. Grounds for discipline; procedure

(a) Practitioners regulated under this chapter shall be subject to those disciplinary actions set forth in § 5114 of this title if, after a hearing, the Board finds that the practitioner has:

(1) Employed or knowingly cooperated in fraud or material deception in order to acquire or renew a license to practice cosmetology, barbering, electrology, nail technology or aesthetics; or impersonated another person holding a license, or has allowed another person to use that licensee's license;

(2) Been incompetent or negligent in the practice of cosmetology, barbering, electrology, nail technology or aesthetics;

(3) Excessively used or abused drugs either in the past 2 years or currently; excessive use or abuse of drugs shall mean any use of narcotics, controlled substances or illegal drugs without a prescription from a licensed physician, or the abuse of alcoholic beverage such that it impairs the practitioner's ability to perform the work of a cosmetologist, barber, electrologist, nail technician or aesthetician;

(4) Been convicted of a crime that is substantially related to the practice of cosmetology, barbering, electrology, nail technology or aesthetics;

(5) As a cosmetologist, barber, electrologist, nail technician or aesthetician, or otherwise in the practice of the profession, knowingly engaged in an act of consumer fraud or deception, engaged in the restraint of competition, or participated in price-fixing activities;

(6) Violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(7) Knowingly employed or cooperated in the hiring or contracting for the services of, or, as the owner or operator of a beauty salon or aesthetics shop, leased space or otherwise entered into a contractual relationship with, any unlicensed person or persons required by this chapter to hold an unrestricted license to practice any of the professions regulated by this chapter;

(8) Violated a standard or regulation adopted by the Department of Health and Social Services for public health assurance in the practice of cosmetology and barbering or in the operation of beauty salons, aesthetics shops and schools of cosmetology, electrology, nail technology, barbering and aesthetics;

(9) Had that practitioner's own license as a cosmetologist, barber, electrologist, nail technician or aesthetician suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and provided that the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Each person licensed as a cosmetologist, barber, electrologist, nail technician or aesthetician in this State shall be deemed to have given consent to release of this information by the board of cosmetology and barbering, or other comparable agencies, in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(10) Failed to notify the Board that the person's license as a cosmetologist, barber, electrologist, nail technician or aesthetician in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof.

(b) Subject to subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's rights to practice shall be limited by the Board, until such practitioner has been given notice, and an opportunity to be heard in accordance with the Administrative Procedures Act (Chapter 101 of Title 29).

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 441, § 2; 73 Del. Laws, c. 158, §§ 19-23; 74 Del. Laws, c. 262, § 93; 75 Del. Laws, c. 169, §§ 4, 5; 77 Del. Laws, c. 65, § 1.;



§ 5114. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 5113 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Impose a civil penalty not to exceed $500 for each violation of this chapter;

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend any practitioner's license;

(5) Revoke a practitioner's license;

(6) Permanently revoke a practitioner's license.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) As a condition of reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5115. Temporary suspension pending hearing

In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 213, § 2.;



§ 5116. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging a violation of § 5113 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. A copy of the decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days of the day the notice of decision was mailed. Upon such appeal the Court shall hear the evidence on the record. Board action shall not be stayed upon appeal unless so ordered by the Superior Court.

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 441, § 3; 73 Del. Laws, c. 158, §§ 24-26; 77 Del. Laws, c. 65, § 1.;



§ 5117. Practicing without a license; penalties

(a) Where the Board has placed a practitioner on probationary status under certain restrictions or conditions, and the Board has determined that such restrictions or conditions are being or have been violated by the practitioner, it may, after a hearing on the matter, suspend or revoke the practitioner's license.

(b) Where a person not currently licensed as a cosmetologist, barber, electrologist, nail technician, aesthetician or instructor, in any of the professions for which a license is required, is convicted of unlawfully practicing cosmetology, barbering, electrology, nail technology or aesthetics in violation of this chapter, such offender shall, upon the first offense, be fined not less than $100 nor more than $500, and shall pay all costs; provided, however, that where it is alleged that such violation has resulted in injury to any person, the offender shall be charged and tried under the applicable provision or provisions of Title 11.

(c) Where a person previously convicted of unlawfully practicing cosmetology, barbering, electrology, nail technology, or aesthetics or instructing in any of the professions for which a license is required under this chapter, is convicted a second or subsequent time of such offense, the fine assessed against such person shall be not less than $500 nor more than $1,000 for each subsequent offense thereafter.

(d) Where a person in violation of this section unlawfully practiced cosmetology, barbering, electrology, nail technology or aesthetics or instruction of these professions, the shop or school owner and/or manager shall, upon the first offense, be fined not less than $500 nor more than $1000, and shall pay all costs. Upon the second offense and each offense thereafter, the shop or school owner and/or manager shall be fined not less than $1000 nor more than $1500.

64 Del. Laws, c. 8, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 299, § 2; 72 Del. Laws, c. 176, §§ 1, 2; 77 Del. Laws, c. 65, § 1.;



§ 5118. Licensure of cosmetology shops

(a) All cosmetology shops must be licensed pursuant to this chapter. Applications for licensure shall be submitted on a form prescribed by the Board, together with the required fees set biennially by the Division of Professional Regulation.

(b) An application for shop licensure shall identify the professional-in-charge and shall include notarized acknowledgement by the person identified as the professional-in-charge. At all times, the professional-in-charge shall be licensed pursuant to this chapter and shall hold a license in good standing as defined in § 5107(a)(4)-(8) of this title. A licensee may serve as professional-in-charge for only 1 shop at any given time. The Board shall be notified in writing of any change in the professional-in-charge within 10 business days of such change.

(c) All cosmetology shops shall renew their licensure biennially, paying fees set by the Division of Professional Regulation. All cosmetology shops shall fully comply with all the rules and regulations promulgated by the Board as provided for in this chapter. Nothing contained in this chapter shall prevent a person from operating a licensed cosmetology shop in the person's home, provided there is full compliance with all applicable health regulations and this chapter.

(d) No cosmetology shop shall accept an apprentice unless said salon or shop shall have on its staff at least 1 individual licensed in the profession for which instruction is being provided; further, that such salon or shop may register 1 additional apprentice for each additional licensed professional attached to its staff. In addition, such salon or shop shall possess the necessary apparatus and equipment for the proper instruction in all subjects for the practices for which a license is required under this chapter; and shall maintain a daily record of the attendance of such apprentice or apprentices, together with the number of hours of apprenticeship; and shall certify to the Board upon termination of such apprenticeship the credits earned. Such instruction shall consist of the necessary training for a complete course comprising all, or the majority, of the practices of cosmetology, barbering, nail technology and electrology as provided in this chapter; and such course shall include theoretical studies and practical demonstrations in sanitation, sterilization and other safety measures, and the use of antiseptics, cosmetics and electrical appliances, consistent with the practical and theoretical requirements as applicable to cosmetology, barbering, nail technology and electrology as provided for in this chapter.

(e) Any person, firm or corporation teaching any or all of the practices of cosmetology, including barbering, nail technology and electrology, shall be required to comply with all provisions applicable to establishments having apprentices; and any and all rules which may be promulgated by the Board established in accordance with this chapter. No school of cosmetology, barbering, nail technology or electrology or beauty salon, barbershop, nail salon or electrology establishment, shall operate within this State unless a proper license under this chapter has first been obtained. The practice of cosmetology and other professions regulated by this chapter shall not be taught or practiced in this State; except in a duly licensed establishment except as provided for elsewhere in this chapter.

(f) Nothing contained in this chapter shall affect the instructional program of cosmetology as conducted in the public schools of this State. Any student, who has successfully completed the prescribed course in cosmetology in a state public school, shall be eligible to take the examinations required by this chapter.

69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 158, § 27; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5119. Licensing and requirements of a school

(a) Each school of barbering, cosmetology, electrology or nail technology shall be licensed pursuant to this chapter and shall comply with the requirements of the Delaware Department of Education. Each school shall employ at least 1 instructor for the first 25 students enrolled, and 1 additional instructor for each additional 25 students enrolled. Each school shall possess apparatus and equipment sufficient for the proper and full teaching of all subjects of its curriculum; shall keep a daily record of the attendance of each student; maintain regular class and instruction hours; establish grades and hold examinations before issuance of diplomas. Each school shall require training for a complete course comprising all, or the majority, of the practices regulated under this chapter, as provided in this chapter, together with the minimum number of hours therein prescribed, and shall include practical demonstrations and theoretical studies, and study in sanitation, sterilization, other safety measures, and the use of antiseptics, cosmetics and electrical appliances, consistent with the practical and theoretical requirements as applicable to any practice for which a license is required under this chapter, as provided in this chapter.

(b) An instructor shall decide when a student of any of the practices for which a license or certification is required under this chapter, is sufficiently competent to perform those services for the public.

(c) Each school for a profession regulated by this chapter shall display, in a conspicuous place within the clinic area of the school, a sign which shall read as follows:

"ALL SERVICES IN THIS SCHOOL PERFORMED BY STUDENTS WHO ARE IN TRAINING."

(d) Each school licensed under this chapter shall afford to its students the full course of instruction required under this chapter, in default of which a proportionate amount of the tuition paid by the student shall be refunded.

(e) Each school licensed under this chapter, but not yet accredited pursuant to subsection (h) of this section, shall maintain the following records for each student:

(1) Daily attendance records;

(2) Scholastic records; and

(3) Financial records.

A school shall submit to the Board a notarized quarterly report on a form approved by the Board. The report shall be submitted by the following dates: April 15, July 15, October 15 and January 15 — and shall include the names and license numbers of the teachers employed and be personally signed by the owner and supervisor of the school. The school may charge the student a fee that covers the reasonable cost of making copies of the records. A school shall retain records of student attendance and scholastic records for a minimum of 5 years. A school that discontinues operation shall comply with Delaware Department of Education requirements with respect to the disposition of student records.

(f) A school that enrolls a transfer student from another cosmetology school shall obtain for that student:

(1) A notarized transcript from the original school listing the hours earned by the student in the required curriculum areas; and

(2) Verification from the appropriate licensing authority that the original school is licensed in that state, in the case of a student transferring from an out-of-state school to a school in Delaware.

(g) Failure to comply with any of the requirements applicable to a school constitutes grounds for immediate revocation of the school's license.

(h) Within 1 year after being licensed by the Board, a school shall submit to the Board proof that it has applied for accreditation with a nationally recognized accrediting agency approved by the Board. Within 3 years after being licensed by the Board, a school shall submit to the Board proof that it is accredited by a nationally recognized accrediting agency. A school that has been continually licensed and in good standing for more than 5 years prior to June 26, 2010, is exempted from this requirement. A school that has been continually licensed in good standing by the Board for less than 5 years prior to June 26, 2010, shall submit proof of accreditation by a nationally recognized accrediting agency before 5 years after June 26, 2010.

69 Del. Laws, c. 178, § 1; 77 Del. Laws, c. 65, § 1.;



§ 5120. Display of license

All licenses issued under this chapter shall be prominently displayed conspicuously in the place of business of the licensee. In addition, each main or branch place of business shall have prominently displayed the address and telephone number of the Division of Professional Regulation, which individuals may contact concerning the services of licensees.

73 Del. Laws, c. 158, § 33; 77 Del. Laws, c. 65, § 1.;



§ 5121. Requirements for apprenticeships

(a) An individual who chooses to seek eligibility for the cosmetologist, barbering, electrology or nail technician examination by apprenticeship shall apply to the Board for an apprentice permit.

(b) The owner of a shop that employs apprentices shall submit to the Board, on a form provided by the Board, a quarterly report of the hours earned by each apprentice. The reports shall be submitted by the following dates: April 15, July 15, October 15, and January 15.

(c) An apprentice must display that apprentice's own apprenticeship license at that apprentice's own work station, in a place readily visible to anyone receiving that apprentice's services.

(d) An apprentice may not be the employer of the supervising licensee.

77 Del. Laws, c. 65, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5122. Inspections

(a) An agent of the Division may enter and inspect during business hours, without prior notice, any shop or school where cosmetology, barbering, electrology, nail technology or aesthetics services are offered, rendered or taught, or any other place where such services are offered, rendered or taught.

(b) An agent of the Division acting pursuant to subsection (a) of this section: may inspect and copy records required to be kept by this chapter; may inspect within reasonable limits and in a reasonable manner the premises and all pertinent equipment; and may inspect other things therein, including records, files, papers and facilities relating to violation of this chapter.

(c) All information gathered under this section shall be kept confidential in accordance with all federal and state laws regarding privacy.

77 Del. Laws, c. 65, § 1.;






Subchapter II Aesthetician Licensing

§ 5123. Objectives

The primary purpose for the licensing of aestheticians is to guarantee to the public that each licensed practitioner has achieved a minimum level of competence as an aesthetician.

69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1.;



§ 5124. Definitions

For the purpose of this subchapter:

(1) "Aesthetician" is a person who practices the cleansing, stimulating, manipulating and beautifying of skin, with hands or mechanical or electrical apparatus or appliances, removes superfluous hair and gives treatments to keep skin healthy and attractive. An aesthetician is not authorized to prescribe medication or provide medical treatments in the same manner as a dermatologist.

(2) "Aesthetics shop" means any place or part thereof wherein aesthetics are performed for compensation, whether or not the establishment holds itself out as an aesthetic shop. This definition shall not apply to places where aesthetics are performed by licensed health care professionals acting within the scope of their licensed profession.

(3) "Apprentice in aesthetics" means any person who is engaged in the learning of any or all the practices of aesthetics from a practitioner licensed in the profession the apprentice is studying. The apprentice may perform or assist the licensed practitioner in any of the functions which the practitioner is certified to perform.

(4) "Board" means the Board of Cosmetology and Barbering.

(5) "School of aesthetics" shall mean any place or part thereof where aesthetics or any of the practices are taught, whether or not such place holds itself out as such.

69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1.;



§ 5125. License requirement; applicability of chapter

(a) No person shall engage in the practice of aesthetics, act as an instructor of aesthetics, or hold himself or herself out to the public as being qualified to practice aesthetics; or use in connection with the person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice aesthetics, or act as an instructor of aesthetics, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as an aesthetician or act as an instructor of aesthetics has expired or been suspended or revoked, it shall be unlawful for the person to practice aesthetics or act as an instructor of aesthetics.

(c) A person may not seek a license or renewal of license by means of false or fraudulent actions or misrepresentations.

(d) No person, firm, corporation, partnership or other legal entity shall operate, maintain or use premises for the offering or rendering of any 1 or more of the services encompassed in the definition of aesthetics without first having secured a shop license from the Board. Applications for licensure shall be submitted on a form prescribed by the Board, together with the required fees set biennially by the Division of Professional Regulation. All aesthetics shops shall renew their licensure biennially, paying fees set by the Division of Professional Regulation. All aesthetics shops shall fully comply with all the rules and regulations promulgated by the Board as provided for in this chapter.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 158, §§ 28, 29, 32, 34; 77 Del. Laws, c. 65, § 1.;



§ 5126. Exemptions

Nothing in this subchapter shall prohibit:

(1) A licensed cosmetologist from performing services as an aesthetician;

(2) Persons authorized by the laws of this State to practice medicine and surgery, dentistry, chiropractic or similar professions, including registered nurses, licensed practical nurses, nurses' aides, physical therapists and physical therapy assistants from acting within the scope of their profession or occupation.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1.;



§ 5127. Qualifications

(a) No person shall be licensed under this subchapter unless the person has:

(1) Successfully completed an education equivalent to a tenth grade education. Proof of the required education shall be a certified high school transcript or any other document or affidavit which constitutes reliable proof of educational attainment as determined by the Board;

(2) Completed a course of study of not less than 600 hours in the principles pertaining to the practice of aesthetics; or completed 1200 hours in an apprenticeship to a licensed aesthetician, with the total number of hours worked per day not to exceed 10, nor to exceed 40 per week. An apprenticeship must be completed within 2 years;

(3) Passed the national examination required in § 5128 of this title;

(4) Paid the appropriate fee as established by the Division of Professional Regulation;

(5) Shall not have any impairment related to drugs or alcohol that would limit the applicant's ability to undertake that applicant's licensed practice in a manner consistent with the safety of the public;

(6) Shall not have a criminal conviction record nor pending criminal charge relating to an offense the circumstances of which substantially relate to the practice of aesthetics. Applicants who have criminal conviction records or pending criminal charges shall request appropriate authorities to provide information about the conviction or charge directly to the Board in sufficient specificity to enable the Board to make a determination whether the conviction or charge is substantially related to actions as a licensed aesthetician. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of performing as a licensed aesthetician in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare.

(7) Shall not have been the recipient of any administrative penalties regarding that person's licensed practice, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations, and/or have not entered into any "agreements" which contain conditions placed by a Board on that person's professional conduct and practice, including any voluntary surrender of a license. The Board may, after a hearing, determine whether such administrative penalty is grounds to deny licensure.

(8) Shall not have any disciplinary proceedings or unresolved complaints pending against that person in any jurisdiction where the applicant previously has been, or currently is, licensed to practice aesthetics.

(b) As set forth in Board rules and regulations, foreign-trained applicants shall provide evidence satisfactory to the Board of training equivalent to that required in paragraph (a)(2) of this section, in addition to meeting all other requirements of this section.

(c) When a person who feels the Board has refused or rejected an application without justification; has imposed higher or different conditions for the person than for other applicants or persons now licensed; or has in some other manner contributed to or caused the failure of such person's application, the applicant may appeal to the Superior Court.

(d) Where the Board has found to its satisfaction that an application has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 158, § 32; 75 Del. Laws, c. 169, § 6; 75 Del. Laws, c. 436, § 50; 77 Del. Laws, c. 65, § 1; 77 Del. Laws, c. 199, § 38; 78 Del. Laws, c. 44, §§ 74, 75; 79 Del. Laws, c. 170, § 1.;



§ 5128. Examinations

(a) Examinations for licensure as an aesthetician shall be professionally developed and used on a national basis.

(b) Examination services shall be contracted and approved by the Division of Professional Regulation.

(c) The Division of Professional Regulation or its designee shall administer the examination for licensure. Grading will be performed by the contracted testing service.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1.;



§ 5129. Display of certificate

Each individual licensed under this subchapter shall prominently display the license issued by the Board in a conspicuous part of the office wherein the practice of aesthetics is conducted. In addition, each main or branch office shall have prominently displayed a name and telephone number, of the Division of Professional Regulation, which individuals may contact concerning the services of the licensed aesthetician.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1.;



§ 5130. Fees

The amount to be charged for each fee imposed under this subchapter shall approximate and reasonably reflect all costs necessary to defray the proportional expenses incurred by the Division in its services pursuant to this subchapter. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this subchapter. The application fee shall not be combined with any other fee or charge. At the beginning of each licensure biennium, the Division, or any other state agency acting on its behalf, shall compute, for each separate service or activity, the appropriate fees for the coming licensure biennium.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, §§ 31, 32; 77 Del. Laws, c. 65, § 1.;



§ 5131. Reciprocity

(a) Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure in good standing in another state, the District of Columbia, or territory of the United States whose standards for licensure are substantially similar to those of this State. An individual with a license from a state with less stringent requirements than those of this State may obtain a license through reciprocity if the individual can prove to the satisfaction of the Board that the individual has worked in another jurisdiction or jurisdictions in the field for which the individual is seeking a license in Delaware for a period of 5 years immediately preceding application in this State. All applicants shall submit evidence verified by oath that, all states in which the applicant is or was licensed, the applicant's license is in good standing as defined in § 5127(a)(5), (6), (7) and (8) of this title.

(b) An applicant who took the applicable written examination in a language other than the English language shall demonstrate the ability to communicate in the English language as determined by board rules and regulations.

77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5132. Operation of aesthetics schools

(a) Any school which holds a current license to conduct a school for the purpose of teaching cosmetology and/or its branches, may apply for approval by the Board to teach a course pertaining to the principles of aesthetics. Every school shall at all times be in the charge, and under the immediate supervision, of an aesthetics instructor.

(b) All other schools shall be separately licensed and pay the prescribed fee.

(c) All aesthetics schools shall comply with the requirements of the Delaware Department of Education.

(d) All aesthetic schools must maintain compliance with § 5119 of this title, pertaining to cosmetology and barbering schools. All aesthetic schools must become accredited within 5 years of June 26, 2010, as provided in § 5119(h) of this title.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5133. Equipment

Every school shall have, and shall maintain in good working condition, appropriate and sufficient equipment for its entire student body.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5134. Instructors

(a) Aesthetic instructors shall have successfully completed an education equivalent to a twelfth grade education. Proof of the required education shall be a certified high school transcript or any other document or affidavit which constitutes reliable proof of educational attainment as determined by the Board. In addition, the applicant shall be licensed pursuant to this chapter and shall have completed a teacher training course, consisting of a minimum of 500 hours of instruction in a registered school of aesthetics, or at least 2 years' experience as an active licensed, practicing aesthetician, supplemented by at least 250 hours of instruction in a teacher training course. In addition, an aesthetics instructor shall have successfully passed an instructor examination designated by the Board in its rules and regulations. A licensed aesthetician who has been teaching aesthetics prior to enactment of this statute, and who provides the Board with proof, to the Board's satisfaction, of not less than 900 hours of teaching experience at a registered school of aesthetics, shall be exempted from this provision.

(b) As set forth in Board rules and regulations, foreign-trained applicants shall provide evidence satisfactory to the Board of training equivalent to that required in subsection (a) of this section, in addition to meeting all other requirements of this subchapter.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1; 79 Del. Laws, c. 170, § 1.;



§ 5135. Course of study

Each school of aesthetics shall maintain a course of study of not less than 600 hours, extending over a period of a maximum of 160 hours a month. Every school shall maintain regular class hours with a daily schedule.

67 Del. Laws, c. 299, § 1; 69 Del. Laws, c. 178, § 1; 73 Del. Laws, c. 158, § 32; 77 Del. Laws, c. 65, § 1.;









CHAPTER 52. NURSING HOME ADMINISTRATORS

Subchapter I Board of Examiners of Nursing Home Administrators

§ 5201. Objectives

The primary objective of the Board of Examiners of Nursing Home Administrators, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency; and, to maintain certain standards in the delivery of services to the public. In meeting its objectives, the Board: shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions when necessary against licensed practitioners.

64 Del. Laws, c. 159, § 2; 76 Del. Laws, c. 89, § 1.;



§ 5202. Definitions

The following words, terms, and phrases, when used in this chapter, shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Examiners of Nursing Home Administrators established in this chapter.

(2) "Direct supervision" shall mean oversight on the premises of a nursing home.

(3) "Division" shall mean the State Division of Professional Regulation.

(4) "Excessive use or abuse of drugs" shall mean any use of narcotics, controlled substances, or illegal drugs without a prescription from a licensed health care provider, or the abuse of alcoholic beverage such that it impairs that nursing home administrator's ability to perform the work of a nursing home administrator.

(5) "Nursing home" shall mean any licensed residential health facility for aged, infirm, chronically ill or convalescent persons, excluding neighborhood homes and group homes licensed by the Division of Long Term Care Residents Protection, that provides shelter and food to more than 4 persons who:

a. Because of their physical and/or mental condition require a level of care and services suitable to their needs to contribute to their health, comfort, and welfare; and

b. Who are not related within the second degree of consanguinity to the controlling person or persons of the facility.

(6) "Nursing home administrator" shall mean the individual licensed under this chapter to practice nursing home administration.

(7) "Nursing home administrator-in-training" or "AIT" shall mean an individual who is registered with the Board to obtain the experience for licensure under the direct supervision of a preceptor.

(8) "Person" shall mean an individual, firm, partnership, corporation, association, joint stock company, limited partnership, limited liability company, and any other legal entity and includes a legal successor of those entities.

(9) "Practice of nursing home administration" shall mean the performance of any act or the making of any decision involved in the planning, organizing, directing, or controlling of the operations of a nursing home, whether or not such acts are performed, or decisions made, by 1 or more persons.

(10) "Preceptor" shall mean a state-licensed nursing home administrator who is qualified under this chapter and approved by the Board to exercise direct supervision of a registered nursing home administrator-in-training.

(11) "State" shall mean the State of Delaware.

(12) "Substantially related' means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to nursing home administration.

64 Del. Laws, c. 159, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 94; 76 Del. Laws, c. 89, § 1.;



§ 5203. Board of Examiners of Nursing Home Administrators; appointments; composition; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a State Board of Examiners of Nursing Home Administrators, which shall administer and enforce this chapter.

(b) The Board shall consist of 9 members, appointed by the Governor, who are residents of this State:

(1) Three nursing home administrators licensed under this chapter;

(2) Two nonadministrator from a profession concerned with the care of chronically ill and infirm, aged persons; and

(3) Four public members.

(c) Except as provided in subsection (e) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that if a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(d) The public members shall not be, nor ever have been, nursing home administrators, nor members of the immediate family of a nursing home administrator; shall not have been employed by a nursing home, nursing home administrator, or a company engaged in the practice of administering nursing homes; shall not have a material interest in the providing of goods and services to nursing homes; nor have been engaged in an activity directly related to nursing home administration. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(e) A person, who has never served on the Board, may be appointed to the Board for 2 consecutive terms; but no such person shall thereafter be eligible for 2 consecutive appointments. No person, who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 term has expired since such person last served.

(f) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(g) The Governor may suspend or remove a member of the Board for misfeasance, nonfeasance, malfeasance, misconduct, incompetence, or neglect of duty. A Board member may appeal any suspension or removal to the Superior Court.

(h) No member of the Board, while serving on the Board, shall hold a leadership position in any professional association representing nursing home administrators, or serve as head of a political action committee (PAC) for any professional association representing nursing home administrators.

(i) The provisions set forth in Chapter 58 of Title 29 shall apply to all members of the Board.

(j) Any member, who is absent without adequate reason for 3 consecutive meetings, or who fails to attend at least half of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

(k) Each member of the Board shall be reimbursed for all expenses involved in each meeting, including travel, according to Division of Professional Regulation policy; and, in addition shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

(l) A member subject to disciplinary proceedings shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded.

64 Del. Laws, c. 159, § 2; 67 Del. Laws, c. 366, § 17; 67 Del. Laws, c. 368, § 27; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 95; 76 Del. Laws, c. 89, § 1.;



§ 5204. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year, and at such times as the President deems necessary, or, at the request of a majority of Board members.

(b) The Board annually shall elect a President, Vice-President, and Secretary. Each officer shall serve for 1 year and shall not succeed himself or herself for more than 2 consecutive terms.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. No disciplinary action shall be taken without the affirmative vote of at least 5 members of the Board.

(d) Minutes of all meetings shall be recorded and the Division of Professional Regulation shall maintain copies. At any hearing in which evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

64 Del. Laws, c. 159, § 2; 65 Del. Laws, c. 355, § 1; 67 Del. Laws, c. 366, § 18; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 89, § 1.;



§ 5205. Records

The Division of Professional Regulation shall keep a register of all approved applications for license as a nursing home administrator, registration as a nursing home administrator-in-training, and license as an acting nursing home administrator, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

76 Del. Laws, c. 89, § 1.;



§ 5206. Powers and duties

The Board of Examiners of Nursing Home Administrators shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act [Chapter 101 of Title 29] of this State. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants and process all applications;

(3) Designate a written national examination, prepared by either a recognized national professional association or by a recognized legitimate national testing service and approved by the Division of Professional Regulation. The examination shall be prepared for testing on a national basis, and not specifically prepared at the request of the Board for its individual use. The examination shall be taken by all persons applying for licensure and graded by a national testing service. Applicants who qualify for licensure by reciprocity shall have achieved a passing score on all parts of the designated national examination or a comparable, alternative national or, if a national examination was not available at the time of the applicant's original licensure, regional examination;

(4) Establish minimum education, training, and experience requirements for licensure as nursing home administrators;

(5) Evaluate the credentials of all persons applying for a license as a nursing home administrator in this State, in order to determine whether such persons meet the qualifications for licensing set forth in this chapter;

(6) Conduct a criminal history background check on all applicants for registration and licensure, including temporary licensure and licensure by reciprocity;

(7) Grant licenses to, and renew licenses of, all persons who meet the qualifications for licensure;

(8) Register applicants as nursing home administrators-in-training;

(9) Issue temporary licenses pursuant to § 5211 of this title;

(10) Establish by rule and regulation continuing education standards required for license renewal;

(11) Evaluate certified records to determine whether an applicant for licensure, who previously has been licensed, certified, or registered in another jurisdiction as a nursing home administrator, has engaged in any act or offense that would be grounds for disciplinary action under this chapter and whether there are disciplinary proceedings or unresolved complaints pending against such applicant for such acts or offenses;

(12) Refer all complaints from licensees and the public concerning licensed nursing home administrators, practices of the Board, or of the profession to the Division of Professional Regulation for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(13) Conduct hearings and issue orders in accordance with the Administrative Procedures Act, Chapter 101 of Title 29;

(14) Promulgate regulations specifically identifying those crimes which are substantially related to the practice of nursing home administration; and

(15) When it has been determined after a hearing that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty after time for appeal has lapsed.

64 Del. Laws, c. 159, § 2; 76 Del. Laws, c. 89, § 1.;






Subchapter II License

§ 5207. License required

(a) No person shall engage in the practice of nursing home administration or hold himself or herself out to the public in this State as being qualified to act as nursing home administrator; or use in connection with that person's own name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to act as nursing home administrator, unless such person has been duly licensed under this chapter.

(b) Whenever a license to practice as a nursing home administrator in this State has expired or been suspended or revoked, it shall be unlawful for the person to act as a nursing home administrator in this State.

(c) No person shall act as a nursing home administrator-in-training, or hold out that that person is a nursing home administrator-in-training, unless such person has been duly registered by the Board under this chapter.

76 Del. Laws, c. 89, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5208. Criminal history background checks

(a) Applicants for original licensure, licensure by reciprocity, temporary licensure, registration, or licensure renewal shall submit, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

(1) A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person; and

(2) A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534).

(b) The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Examiners of Nursing Home Administrators shall be the screening point for the receipt of said federal criminal history records.

76 Del. Laws, c. 89, § 1.;



§ 5209. Qualifications of applicant; report to Attorney General; judicial review

(a) An applicant applying for original licensure as a nursing home administrator under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Has completed a Board-approved course of study in nursing home administration at an accredited educational institution and meets the educational and experience requirements of the Board, including:

a. Having received a baccalaureate or graduate degree from an accredited college or university with a major in health and human services, hospital administration, nursing or business administration; has been registered by the Board; and successfully completed a 6-month, pre-approved nursing home AIT program under the direct supervision of a Board-approved preceptor; or

b. Having received a baccalaureate or graduate degree in a field other than health and human services, hospital administration, nursing or business administration; has been registered by the Board; and successfully completed a 9-month, pre-approved nursing home AIT program under the direct supervision of a Board-approved preceptor; or

c. Having received an associate degree in any field from an accredited college or university, or holding a current Delaware license as a registered nurse; has been registered by the Board; and successfully completed a 12-month, pre-approved nursing home AIT program under the direct supervision of a Board-approved preceptor;

(2) Has achieved a passing score on all examinations prescribed by the Board;

(3) Has not received any administrative penalties regarding that applicant's own practice as a nursing home administrator, including but not limited to fines, formal reprimands, license suspensions or revocation (other than for nonpayment of renewal fees), probationary limitations, and/or has not entered into any "consent agreements" which contain conditions placed by a licensing board on that applicant's professional conduct and practice, including any voluntary surrender of a license. The Board may determine after a hearing whether an administrative penalty is grounds to deny licensure;

(4) Does not have any impairment related to drugs or alcohol that would limit the applicant's ability to act as a nursing home administrator in a manner consistent with the safety of the public;

(5) Has not been adjudicated mentally incompetent by any court or administrative entity under any circumstances that would limit the applicant's ability to act as a nursing home administrator in a manner consistent with the safety of the public. The Board may determine after a hearing whether such mental incompetence is grounds to deny licensure; and

(6) Has complied with the provisions of § 5208 of this title regarding criminal background records and does not have a criminal conviction record nor pending criminal charge which is substantially related to nursing home administration. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(6), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing nursing home administration in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety, or welfare.

(b) If the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) If the application of a person has been refused or rejected, and such applicant has reason to believe the Board acted without justification; has imposed higher or different standards for that applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

64 Del. Laws, c. 159, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 89, § 1; 77 Del. Laws, c. 199, § 39; 78 Del. Laws, c. 44, §§ 76, 77.;



§ 5210. Criteria for registration as a nursing home administrator-in-training; preceptors; requirements of supervision

(a) The Board may, upon the written request of a nursing home administrator who wishes to act as a preceptor, register an individual as a nursing home administrator-in-training under the following circumstances:

(1) The preceptor has submitted that preceptor's own request in a form approved by the Board;

(2) The preceptor has been licensed in this State or in any other jurisdiction for at least the 2 years immediately prior to date of the written request;

(3) The written request includes a clear statement by the preceptor agreeing to act as preceptor for the individual for whom that preceptor is seeking registration;

(4) The written request includes a clear statement by the preceptor of the specific functions and responsibilities that the individual for whom the preceptor is seeking registration will perform;

(5) The written request includes a clear statement by both the preceptor and the individual for whom that preceptor is seeking registration indicating that the individual has met the requirements of §§ 5208 and 5209(a)(4) through (a)(6) of this title; and

(6) The written request includes, as attachments when necessary, evidence satisfactory to the Board supporting the veracity of the statement required by paragraph (a)(5) of this section.

(b) Persons presented to the Board by a preceptor shall provide a notarized statement to the Board that they will:

(1) Only perform those specific functions which have been delineated in the preceptor's statement;

(2) Only practice under the direct supervision of a preceptor; and

(3) Not represent themselves to the public, residents, or patients as licensed nursing home administrators.

(c) The preceptor shall be responsible and available to provide direction, observation, aid, training, and instruction to the administrator-in-training, including the submission of progress reports. This is an interactive process between the preceptor and the administrator-in-training intended to ensure the extent, quality, and scope of experience of the duties performed as a nursing home administrator.

(d) The Board, in its regulations, shall determine the number of nursing home administrators-in-training that a preceptor may supervise and the requirements of their supervision.

76 Del. Laws, c. 89, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5211. Temporary licensure

(a) Immediately upon receipt of an application therefore, the Board may issue a temporary license to an individual who wishes to serve as a temporary nursing home administrator in the event that a facility's licensed nursing home administrator is removed from the position by death or other unexpected cause. The owner, governing body, or other appropriate authority of the nursing home suffering such removal may designate an individual to serve as a temporary nursing home administrator subject to such regulations set forth and approved by the Board. The owner, governing body, or other appropriate authority of the nursing home, not the individual serving as the temporary nursing home administrator, must submit:

(1) A written application for temporary licensure to the Board, in a form approved by the Board, immediately after the individual begins undertaking the functions of a nursing home administrator;

(2) A clear statement that the individual has not held a temporary license issued pursuant to this section within the preceding 12 months;

(3) A clear statement that the individual understands that the temporary license will expire 90 days after the date of its issuance, that the temporary license may only be renewed once, for an additional 90 days, at the Board's discretion, and that the individual is not eligible for a subsequent temporary license within the 12 months immediately following its expiration;

(4) An affidavit from the individual that the individual has 3 years of health care management experience acceptable to the Board; and

(5) Verification that the individual holds either a degree in any field from an accredited college or university or holds a current Delaware license as a registered nurse.

(b) A temporary license issued pursuant to this section shall expire 90 days after the date of its issuance and may only be renewed once, for an additional 90 days, at the Board's discretion. No person having previously been issued a temporary license may, within 12 months following its expiration, be granted a subsequent temporary license pursuant to this section.

(c) The Board shall not grant more than 1 temporary license to be used at a single facility at any 1 time.

(d) The Board shall not grant consecutive temporary licenses for use at a single facility.

(e) No person serving as a nursing home administrator pursuant to this section shall be permitted to concurrently serve as a registered nursing home administrator-in-training.

(f) A temporary license is only valid for the individual named in the license to work as a temporary nursing home administrator in the facility that submitted the temporary licensure application.

(g) The Board shall designate 1 of its members to review temporary licensure applications received between regular Board meetings. The designated Board member will have the authority to approve or deny such applications on behalf of the Board between regular Board meetings. At the subsequent regular Board meeting, the Board will review the temporary licensure application and either ratify or overturn the individual Board member's decision.

76 Del. Laws, c. 89, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5212. Administrator-in-Training Program

The Board shall approve an Administrator-In-Training Program that complies with the guidelines of the National Association of Boards of Long-Term Care Administrators (NAB), and contains at a minimum the following:

(1) Introduction and orientation;

(2) Admission procedures;

(3) Medical records requirements;

(4) Resident rights;

(5) Administration;

(6) Food service;

(7) Nursing;

(8) Housekeeping/maintenance/janitorial;

(9) Medical and allied health;

(10) Recreation;

(11) Rehabilitation services;

(12) Social services;

(13) Disaster/emergency services;

(14) Medicare/Medicaid;

(15) Professional ethics; and

(16) Applicable state and federal laws and regulations.

76 Del. Laws, c. 89, § 1.;



§ 5213. Reciprocity

Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board:

(1) The Board shall grant a license to each applicant who presents proof of current licensure in "good standing" in another state, the District of Columbia, or territory of the United States, whose standards for licensure are substantially similar to those of this State; and

(2) The Board may grant a license to an applicant who presents proof of current licensure in "good standing" in another state, the District of Columbia, or territory of the United States, whose standards are not substantially similar to those of this state, provided that the applicant shall have practiced in that state for a minimum of 3 years after licensure; and provided further that the applicant would not be prohibited from being licensed pursuant to this chapter because of that applicant's criminal or administrative record, any impairment related to drugs or alcohol, or mental incompetence.

64 Del. Laws, c. 159, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 89, § 1.;



§ 5214. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its service on behalf of the Board. At the beginning of each licensure biennium, the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the licensure biennium.

64 Del. Laws, c. 159, § 2; 76 Del. Laws, c. 89, § 1.;



§ 5215. Issuance and renewal of licenses

(a) The Board shall issue a license to each applicant, who meets the requirements of this chapter for licensure as a nursing home administrator and who pays the fee established under § 5214 of this title.

(b) Each license shall be renewed biennially, in such manner as is determined by the Division of Professional Regulation, and upon payment of the appropriate fee and submission of a renewal form provided by the Division of Professional Regulation, and proof that the licensee has met the continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensed nursing home administrator may still renew that administrator's own license, notwithstanding the fact that such licensee has failed to renew on or before the renewal date.

(d) A licensee, upon written request, may be placed in an inactive status in accordance with the Board's rules and regulations. Such person may reenter practice upon written notification to the Board of the intent to do so and completion of continuing education as required in the Board's rules and regulations. The renewal fee of such person shall be prorated according to the amount of time such person was inactive.

64 Del. Laws, c. 159, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 89, § 1.;



§ 5216. Grounds for discipline

(a) A practitioner licensed under this chapter shall be subject to disciplinary actions set forth in § 5218 of this title, if, after a hearing, the Board finds that the nursing home administrator:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a nursing home administrator; has impersonated another person holding a license, or allowed another person to use that practitioner's own license, or aided or abetted a person not licensed as a nursing home administrator to represent himself or herself as a nursing home administrator;

(2) Has illegally, incompetently or negligently practiced nursing home administration;

(3) Has been convicted of any offense, which is substantially related to the practice of nursing home administration. A copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence therefore;

(4) Has excessively used or abused drugs either in the past 2 years or currently;

(5) Has engaged in an act of abuse, neglect, mistreatment or financial exploitation of a nursing home resident or patient;

(6) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(7) Has had that practitioner's own license as a nursing home administrator suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided, however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a nursing home administrator in this State shall be deemed to have given consent to the release of this information by the Board of Examiners of Nursing Home Administrators or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(8) Has failed to notify the Board that the practitioner's own license as a nursing home administrator in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof; or

(9) Has a physical condition such that the performance of nursing home administration is or may be injurious or prejudicial to the public.

(b) Subject to the provisions of subchapter IV of Chapter 101 of Title 29, no license shall be restricted, suspended or revoked by the Board, and no practitioner's right to practice nursing home administration shall be limited by the Board until such practitioner has been given notice, and an opportunity to be heard, in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

64 Del. Laws, c. 159, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 89, § 1.;



§ 5217. Complaints

(a) All complaints shall be received and investigated by the Division of Professional Regulation in accordance with § 8735 of Title 29, and the Division shall be responsible for issuing a final written report at the conclusion of its investigation.

(b) When it is determined that an individual is engaging, or has engaged, in the practice of nursing home administration, or is using the title "nursing home administrator" or other title implying that the individual is competent to act as a "nursing home administrator" and is not licensed under the laws of this State, the Board shall apply to the Office of the Attorney General to issue a cease and desist order.

64 Del. Laws, c. 159, § 2; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 89, § 1.;



§ 5218. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that 1 of the conditions or violations set forth in § 5216 of this title applies to a practitioner regulated by this chapter:

(1) Issue a letter of reprimand;

(2) Censure a practitioner;

(3) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters, which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board;

(4) Suspend any practitioner's license;

(5) Revoke any practitioner's license;

(6) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies, which required such action, have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license.

(d) When a license has been suspended due to a disability of the licensee, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee is able to practice with reasonable skill and safety.

64 Del. Laws, c. 159, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 96; 75 Del. Laws, c. 436, § 51; 76 Del. Laws, c. 89, § 1; 79 Del. Laws, c. 213, § 2.;



§ 5219. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 5216 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that action or actions constituting grounds for discipline have been proven, the Board shall take such action permitted under this chapter, as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) If the practitioner is in disagreement with the action of the Board, that practitioner may appeal the Board's decision to the Superior Court within 30 days of service, or of the postmarked date of the copy of the decision mailed to the practitioner whichever is greater. Stays shall be granted in accordance with § 10144 of Title 29.

64 Del. Laws, c. 159, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 89, § 1.;



§ 5220. Reinstatement of a suspended license; removal from probationary status; replacement of license

(a) As a condition to reinstatement of a suspended license, or removal from probationary status, the Board may reinstate such license if, after a hearing, the Board is satisfied that the licensee has taken the prescribed corrective actions and otherwise satisfied all of the conditions of the suspension and/or the probation.

(b) Applicants for reinstatement must pay the appropriate fees and submit documentation required by the Board as evidence that all the conditions of a suspension and/or probation have been met. Proof that the applicant has met the continuing education requirements of this chapter may also be required, as appropriate.

(c) A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the Board. A charge shall be made for such issuance.

64 Del. Laws, c. 159, § 2; 74 Del. Laws, c. 262, § 97[1]; 76 Del. Laws, c. 89, § 1.;






Subchapter III Other Provisions

§ 5221. Exemptions

Nothing in this chapter shall be construed to prevent the practice of nursing home administration by persons registered with the Board and working under the direct supervision of a Delaware licensed nursing home administrator; such licensed nursing home administrator shall be responsible for the activities of the unlicensed person practicing nursing home administration in this State.

64 Del. Laws, c. 159, § 2; 76 Del. Laws, c. 89, § 1.;



§ 5222. Penalty

A person, not currently licensed as a nursing home administrator under this chapter, when guilty of engaging in the practice of nursing home administration, or using in connection with that person's own name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the person is qualified to practice nursing home administration, such offender shall be guilty of a misdemeanor. Upon the first offense, that person shall be fined not less than $500 or more than $1,000 for each offense. For a second or subsequent conviction, the fine shall be not less than $1,000 or more than $2,000 for each offense. Justice of the Peace Courts shall have jurisdiction over all violations of this chapter.

64 Del. Laws, c. 159, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 89, § 1.;









CHAPTER 53. MASSAGE AND BODYWORK

Subchapter I Board of Massage and Bodywork

§ 5301. Objectives

The primary objective of the Board of Massage and Bodywork, to which all other objectives and purposes are secondary, is to protect the general public, specifically those persons who are the direct recipients of services regulated by this chapter, from unsafe practices and from occupational practices which tend to reduce competition or fix the price of services rendered.

The secondary objectives of the Board are to maintain minimum standards of practitioner competency and to maintain certain standards in the delivery of services to the public. In meeting its objectives the Board shall develop standards assuring professional competence; shall monitor complaints brought against practitioners regulated by the Board; shall adjudicate at formal hearings; shall promulgate rules and regulations; and shall impose sanctions where necessary against practitioners, both licensed or certified, or formerly licensed or certified.

70 Del. Laws, c. 582, § 1.;



§ 5302. Definitions

The following words, terms and phrases, when used in this chapter shall have the meanings ascribed to them under this section, except where the context clearly indicates a different meaning:

(1) "Board" shall mean the State Board of Massage and Bodywork established in this chapter.

(2) "Division" shall mean the Division of Professional Regulation of the Department of State of Delaware.

(3) "Massage and bodywork therapist" shall mean a person who represents himself or herself to the public by any title or description of services incorporating the words "bodywork," "massage," "massage therapist," "massage therapy," "massage practitioner," "massagist," "masseur," "masseuse," or who engages in the practice of massage and bodywork for a fee, monetary or otherwise.

(4) "Massage technician" shall mean a person, who is certified with the Board to perform certain functions within the practice of massage therapy, and who is authorized by the Board to use any title or description of services incorporating the words "bodywork," "massage," "massage practitioner," "massagist," "masseur," "masseuse," or certified massage technician" but shall be prohibited from using the words "therapist" or "therapy."

(5) "Person" shall mean a corporation, company, association and partnership, as well as an individual.

(6) "Practice of massage and bodywork" shall mean a system of structured touch applied to the superficial or deep tissue, muscle, or connective tissue, by applying pressure with manual means. Such application may include, but is not limited to, friction, gliding, rocking, tapping, kneading, or nonspecific stretching, whether or not aided by massage oils or the application of hot and cold treatments. The practice of massage and bodywork is designed to promote general relaxation, enhance circulation, improve joint mobilization and/or relieve stress and muscle tension, and to promote a general sense of well-being.

(7) "State" means any state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands, and Guam; except that "this State" means the State of Delaware.

(8) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the practice of massage and bodywork.

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 98; 75 Del. Laws, c. 88, § 17(2); 78 Del. Laws, c. 363, § 1.;



§ 5303. Board of Massage and Bodywork; appointments; qualifications; term; vacancies; suspension or removal; unexcused absences; compensation

(a) There is created a state Board of Massage and Bodywork, which shall administer and enforce this chapter.

(b) The Board shall consist of 7 members appointed by the Governor, who are residents of this State: 4 professional members licensed under this chapter of whom at least 2 but not limited to 2 shall be massage therapists, at least 1 but not limited to 1 of whom shall be a certified massage technician, and 3 of whom shall be public members. The public members shall not be nor ever have been a massage therapist or technician, nor members of the immediate family of a massage therapist or technician, nor have been employed by a massage therapist or technician, nor have a material interest in the providing of goods and services to a massage therapist or technician, nor have been engaged in an activity directly related to massage. The public members shall be accessible to inquiries, comments and suggestions from the general public.

(c) Except as provided in subsection (d) of this section, each member shall serve a term of 3 years, and may succeed himself or herself for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member may succeed himself or herself for only 1 additional full term. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment; however, the Board member shall remain eligible to participate in Board proceedings unless and until replaced by the Governor.

(d) A person who has never served on the Board may be appointed to the Board for 2 consecutive terms; but, no such person shall thereafter be eligible for 2 consecutive appointments to the Board. No person, who has been twice appointed to the Board or who has served on the Board for 6 years within any 9-year period, shall again be appointed to the Board until an interim period of at least 1 year has expired since such person last served.

(e) Any act or vote by a person appointed in violation of this section shall be invalid. An amendment or revision of this chapter is not sufficient cause for any appointment or attempted appointment in violation of subsection (d) of this section, unless such an amendment or revision amends this section to permit such an appointment.

(f) A member of the Board shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Board business until the charge is adjudicated or the matter is otherwise concluded. A Board member may appeal any suspension or removal to the Superior Court.

(g) No member of the Board, while serving on the Board, shall hold elective office in any professional association of massage or bodywork practitioners.

(h) The provisions set forth for "employees" in Chapter 58 of Title 29 shall apply to all members of the Board, and to all agents appointed or otherwise employed by the Board.

(i) Any member who is absent without adequate reason for 3 consecutive meetings, or fails to attend at least 1/2 of all regular business meetings during any calendar year, shall be guilty of neglect of duty and automatically shall be considered to have resigned from the Board.

(j) Each member of the Board shall be reimbursed, according to Division policy, for all expenses involved in each meeting, including travel; and, in addition, shall receive not more than $50 for each meeting attended but not more than $500 in any calendar year. After 10 meetings have been attended, the member shall not be compensated for any subsequent meetings attended in that year.

68 Del. Laws, c. 236, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 404, § 1; 70 Del. Laws, c. 582, § 1; 78 Del. Laws, c. 363, § 2.;



§ 5304. Organization; meetings; officers; quorum

(a) The Board shall hold regularly scheduled business meetings at least once in each quarter of a calendar year and at such times as the President deems necessary; or at the request of a majority of the Board members.

(b) The Board shall elect, in the same month of each year, a president, vice-president and secretary. Each officer shall serve for 1 year, and may succeed himself or herself for 1 additional term.

(c) A majority of the members shall constitute a quorum for the purpose of transacting business. The affirmative vote of at least 4 members of the Board is required to certify and license applicants or to discipline a certificate or license. All other actions will be by simple majority vote.

(d) Minutes of all meetings shall be recorded and copies shall be maintained by the Division. At any hearing where evidence is presented, a record from which a verbatim transcript can be prepared shall be made. The expense of preparing any transcript shall be incurred by the person requesting it.

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 363, § 3.;



§ 5305. Records

The Division shall keep a register of all approved applications for license as massage and bodywork therapist and for certification as massage technician, and complete records relating to meetings of the Board, examinations, rosters, changes and additions to the Board's rules and regulations, complaints, hearings and such other matters as the Board shall determine. Such records shall be prima facie evidence of the proceedings of the Board.

70 Del. Laws, c. 582, § 1.;



§ 5306. Powers and duties

(a) The Board of Massage and Bodywork shall have authority to:

(1) Formulate rules and regulations, with appropriate notice to those affected; all rules and regulations shall be promulgated in accordance with the procedures specified in the Administrative Procedures Act of this State [Chapter 101 of Title 29]. Each rule or regulation shall implement or clarify a specific section of this chapter;

(2) Designate the application form to be used by all applicants, and process all applications;

(3) Designate the written examination to be taken by all persons applying for licensure as massage and bodywork therapists, subject to approval by the Director of the Division;

(4) If the examination is not otherwise available, to provide for the administration of all examinations, including notice and information to applicants. The Board shall adopt a nationally-prepared and administered massage and bodywork therapy examination, subject to approval by the Director of the Division;

(5) Evaluate the credentials of all persons applying for a license to practice massage and bodywork therapy in Delaware and of all persons applying for certification as massage technicians, in order to determine whether such persons meet the qualifications for licensing or certification set forth in this chapter;

(6) Grant licenses to, and renew licenses and certifications of, all persons who meet the qualifications for licensure and/or renewal of licenses; and grant certificates to persons who meet the qualifications for massage technicians;

(7) Establish by rule and regulation continuing education standards required for license and certificate renewal;

(8) Evaluate certified records to determine whether an applicant for licensure or certification, who previously has been licensed, certified, or registered in another jurisdiction to practice massage and/or bodywork, has engaged in any act or offense that would be grounds for disciplinary action under this chapter; and whether there are disciplinary proceedings or unresolved complaints pending against such applicants for such acts or offenses;

(9) Refer all complaints from licensees and the public concerning licensed massage and bodywork therapists and certified massage technicians, or concerning practices of the Board or of the profession, to the Division for investigation pursuant to § 8735 of Title 29; and assign a member of the Board to assist the Division in an advisory capacity with the investigation of the technical aspects of the complaint;

(10) Conduct hearings and issue orders in accordance with procedures established pursuant to this chapter, Chapter 101 of Title 29 and § 8735 of Title 29. Where such provisions conflict with the provisions of this chapter, this chapter shall govern. The Board shall determine whether or not a massage and bodywork therapist or massage technician shall be subject to a disciplinary hearing, and if so, shall conduct such hearing in accordance with this chapter and the Administrative Procedures Act [Chapter 101 of Title 29];

(11) When it has been determined, after a disciplinary hearing, that penalties or sanctions should be imposed, to designate and impose the appropriate sanction or penalty;

(12) Adopt rules and regulations concerning advertising by massage and bodywork therapists and massage technicians;

(13) Adopt rules and regulations setting forth unprofessional conduct by massage and bodywork therapists and massage technicians; and

(14) Adopt, pursuant to the Board's rules and regulations, a client disclosure form, which shall be used by all certified massage technicians. The disclosure shall include, at the minimum, a statement that the person providing services is a certified massage technician, and not a licensed massage and bodywork therapist, and, by law, is not authorized to treat medically diagnosed conditions. The disclosure shall be provided to the client at the first session.

(b) The Board of Massage and Bodywork shall promulgate regulations specifically identifying those crimes which are substantially related to the practice of massage and bodywork.

70 Del. Laws, c. 582, § 1; 74 Del. Laws, c. 262, § 99; 78 Del. Laws, c. 363, § 4.;






Subchapter II License and Registration

§ 5307. License; certification required

(a) No person shall engage in the practice of massage and bodywork therapy or hold himself or herself out to the public in this State as being qualified to practice massage and bodywork therapy; or use in connection with that person's name, or otherwise assume or use, any title or description conveying or tending to convey the impression that the person is qualified to practice massage and bodywork therapy, unless such person has been duly licensed or certified under this chapter. Massage and bodywork therapists licensed under this chapter may practice massage and/or bodywork therapy on referral or prescription from a licensed medical or osteopathic physician or chiropractor as deemed appropriate by the referring physician or chiropractor. Massage technicians certified under this chapter are prohibited from practicing on referral or prescription from a licensed medical or osteopathic physician or chiropractor and from treating medically diagnosed conditions.

(b) Whenever a license or certificate to practice massage and bodywork in this State has expired or been suspended or revoked, it shall be unlawful for the person to practice massage and bodywork in this State.

(c) No person shall act as a massage technician, or hold himself or herself out as a massage technician, unless such person has been duly certified by the Board under this chapter. Massage technicians shall practice massage and/or bodywork on other than medically diagnosed conditions.

(d) This chapter shall not apply to:

(1) Actions by any person, who is certified or licensed in this State by any other law, and who is engaged in and acting within the scope of the profession or occupation for which that person is certified or licensed;

(2) Actions by any person engaged in an occupation which does not require a certificate or certification, including, but not limited to, physical education teachers, athletic coaches, health or recreation directors, instructors at health clubs or spas, martial arts, water safety and dance instructors, or coaches, who is acting within the scope of activity for which such person is trained; and

(3) Any student of massage who is practicing within the scope of his or her course of study.

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 108, § 1; 78 Del. Laws, c. 363, § 6.;



§ 5308. Qualifications of applicant; report to Attorney General; judicial review [Effective until Sept. 1, 2014]

(a) An applicant who is applying for licensure as a massage and bodywork therapist under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Is at least 18 years of age;

(2) Has completed 500 hours of supervised in-class study as a student in a school which trains massage or bodywork therapists, or as a student in an approved program of massage or bodywork therapy; the school or program of training must include a curriculum of no less than:

a. 100 hours of anatomy and physiology;

b. 300 hours of technique and theory of massage or bodywork therapy;

c. 100 hours of elective courses in the field of massage therapy;

(3) Has achieved the passing score on a written, standardized, nationally-prepared and administered examination in massage or bodywork therapy; the passing score shall be as established by the testing agency. If the testing agency has not established a passing score, the Board in conjunction with the Division shall establish the passing score;

(4) Has passed a state-certified examination in cardiopulmonary resuscitation (CPR) training; and possesses current CPR certification. An exception from current CPR certification shall be allowed for persons who have lower limb amputee status;

(5) Has not engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter;

(6) Has no disciplinary proceedings or unresolved complaints pending against that person in any jurisdiction where the applicant has previously been or currently is licensed to practice massage and/or bodywork therapy;

(7) Has not been the recipient of any administrative penalties regarding that person's practice of massage and bodywork therapy, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations and/or has not entered into any "consent agreements" which contain conditions placed by a Board on that person's professional conduct and practice, including any voluntary surrender of a license. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure;

(8) Shall not have any impairment related to drugs or alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake that applicant's practice in a manner consistent with the safety of the public;

(9) Has not been convicted of a crime that is substantially related to the practice of massage and bodywork. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(9), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing massage and bodyworks in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare;

(10) Has not been convicted of a felony sexual offense; and

(11) Has submitted, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Massage and Bodywork shall be the screening point for the receipt of said federal criminal history records.

c. An applicant may not be licensed to practice as a massage therapist until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be licensed by the Board unless a waiver is granted pursuant to paragraph (a)(9) of this section.

(b) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for that applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(d) The Board shall grant a license to an applicant, who was previously licensed as a massage therapist in this State, and who has let that applicant's license lapse due to a failure to timely renew said license, subject to the applicant meeting the requirements of subsection (a) of this section, and the continuing education requirements as provided for in the Board's rules and regulations.

(e) Foreign-trained applicants must provide evidence of training and supervision essentially comparable to that cited in paragraph (a)(2) of this section.

(f) All individuals licensed to practice as massage therapists in this State shall be required to be fingerprinted by the State Bureau of Identification, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2014, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check.

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 289, §§ 1, 2; 78 Del. Laws, c. 363, § 7.;



§ 5308. Qualifications of applicant; report to Attorney General; judicial review [Effective Sept. 1, 2014]

(a) An applicant who is applying for licensure as a massage and bodywork therapist under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person:

(1) Is at least 18 years of age;

(2) Has completed 500 hours of supervised in-class study as a student in a school which trains massage or bodywork therapists, or as a student in an approved program of massage or bodywork therapy; the school or program of training must include a curriculum of no less than:

a. 100 hours of anatomy and physiology;

b. 300 hours of technique and theory of massage or bodywork therapy;

c. 100 hours of elective courses in the field of massage therapy;

(3) Has achieved the passing score on a written, standardized, nationally-prepared and administered examination in massage or bodywork therapy; the passing score shall be as established by the testing agency. If the testing agency has not established a passing score, the Board in conjunction with the Division shall establish the passing score;

(4) Has passed a state-certified examination in cardiopulmonary resuscitation (CPR) training; and possesses current CPR certification. An exception from current CPR certification shall be allowed for persons who have lower limb amputee status;

(5) Has not engaged in any of the acts or offenses that would be grounds for disciplinary action under this chapter;

(6) Has no disciplinary proceedings or unresolved complaints pending against that person in any jurisdiction where the applicant has previously been or currently is licensed to practice massage and/or bodywork therapy;

(7) Has not been the recipient of any administrative penalties regarding that person's practice of massage and bodywork therapy, including but not limited to fines, formal reprimands, license suspensions or revocation (except for license revocations for nonpayment of license renewal fees), probationary limitations and/or has not entered into any "consent agreements" which contain conditions placed by a Board on that person's professional conduct and practice, including any voluntary surrender of a license. The Board may determine, after a hearing, whether such administrative penalty is grounds to deny licensure;

(8) Shall not have any impairment related to drugs or alcohol or a finding of mental incompetence by a physician that would limit the applicant's ability to undertake that applicant's practice in a manner consistent with the safety of the public;

(9) Has not been convicted of a crime that is substantially related to the practice of massage and bodywork. However, after a hearing or review of documentation demonstrating that the applicant meets the specified criteria for a waiver, the Board, by an affirmative vote of a majority of the quorum, may waive this paragraph (a)(9), if it finds all of the following:

a. For waiver of a felony conviction, more than 5 years have elapsed since the date of the conviction. At the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

b. For waiver of a misdemeanor conviction or violation, at the time of the application the applicant may not be incarcerated, on work release, on probation, on parole or serving any part of a suspended sentence and must be in substantial compliance with all court orders pertaining to fines, restitution and community service.

c. The applicant is capable of practicing massage and bodyworks in a competent and professional manner.

d. The granting of the waiver will not endanger the public health, safety or welfare;

(10) Has not been convicted of a felony sexual offense; and

(11) Has submitted, at the applicant's expense, fingerprints and other necessary information in order to obtain the following:

a. A report of the applicant's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Central Repository contains no such information relating to that person.

b. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534). The State Bureau of Identification shall be the intermediary for purposes of this section and the Board of Massage and Bodywork shall be the screening point for the receipt of said federal criminal history records.

c. An applicant may not be licensed to practice as a massage therapist until the applicant's criminal history reports have been produced. An applicant whose record shows a prior criminal conviction may not be licensed by the Board unless a waiver is granted pursuant to paragraph (a)(9) of this section.

(b) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information has been intentionally supplied, it shall report its findings to the Attorney General for further action.

(c) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for that applicant than for other applicants or licensees; or has in some other manner contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(d) The Board shall grant a license to an applicant, who was previously licensed as a massage therapist in this State, and who has let that applicant's license lapse due to a failure to timely renew said license, subject to the applicant meeting the requirements of subsection (a) of this section, and the continuing education requirements as provided for in the Board's rules and regulations.

(e) Foreign-trained applicants must provide evidence of training and supervision essentially comparable to that cited in paragraph (a)(2) of this section.

(f) All individuals licensed to practice as massage therapists in this State shall be required to be fingerprinted by the State Bureau of Identification, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2014, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check.

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 289, §§ 1, 2; 78 Del. Laws, c. 363, § 7.;



§ 5309. Qualifications of applicants for certification as massage technicians [Effective until Sept. 1, 2014]

(a) An applicant who is applying for certification as a massage technician under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person meets the requirements of § 5308(a)(5)-(11) and (e) of this title and:

(1) Is at least 18 years of age;

(2) Has completed, as a minimum, a 300-hour course of supervised in-class study of massage that includes a curriculum of no less than:

a. Sixty hours of anatomy and physiology;

b. One hundred-forty hours of theory and technique;

c. One hundred hours of elective courses in the field of massage therapy;

This requirement will apply to all certification applications submitted after January 1, 2005. For applications submitted prior to January 1, 2005, the applicant shall have completed as a minimum, 1 100-hour course of supervised in-class study of massage.

(3) Has passed a state-certified examination in cardio-pulmonary resuscitation (CPR) training; and possesses current CPR certification. An exception from current CPR certification shall be allowed for persons who have lower limb amputee status.

(b) Notwithstanding subsection (a) of this section, an applicant may apply for a temporary massage technician certification under this section after completion of a 200-hour course of supervised in-class study of massage that includes a curriculum of no less than:

(1) Fifty hours of anatomy and physiology;

(2) One hundred and ten hours of theory and technique;

(3) Twenty-five hours of ethics, law, and contraindications; and

(4) Fifteen hours of elective courses.

A temporary massage technician certification, which is subject to all the other provisions and requirements of this chapter, shall be valid for a period of no more than 1 year and may not be renewed or reissued, and shall not be eligible for inactive status.

(c) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information intentionally has been supplied, it shall report its findings to the Attorney General for further action.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for that applicant than for other applicants or licensees; or has in some way contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(e) All individuals licensed to practice as massage technicians in this State shall be required to be fingerprinted by the State Bureau of Identification, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2014, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check.

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 289, §§ 3-8; 75 Del. Laws, c. 130, § 1; 78 Del. Laws, c. 363, § 8.;



§ 5309. Qualifications of applicants for certification as massage technicians [Effective Sept. 1, 2014]

(a) An applicant who is applying for certification as a massage technician under this chapter shall submit evidence, verified by oath and satisfactory to the Board, that such person meets the requirements of § 5308(a)(5)-(11) and (e) of this title and:

(1) Is at least 18 years of age;

(2) Has completed, as a minimum, a 300-hour course of supervised in-class study of massage that includes a curriculum of no less than:

a. Sixty hours of anatomy and physiology;

b. One hundred-forty hours of theory and technique;

c. One hundred hours of elective courses in the field of massage therapy;

This requirement will apply to all certification applications submitted after January 1, 2005. For applications submitted prior to January 1, 2005, the applicant shall have completed as a minimum, 1 100-hour course of supervised in-class study of massage.

(3) Has passed a state-certified examination in cardio-pulmonary resuscitation (CPR) training; and possesses current CPR certification. An exception from current CPR certification shall be allowed for persons who have lower limb amputee status.

(b) Notwithstanding subsection (a) of this section, an applicant may apply for a temporary massage technician certification under this section after completion of a 200-hour course of supervised in-class study of massage that includes a curriculum of no less than:

(1) Fifty hours of anatomy and physiology;

(2) One hundred and ten hours of theory and technique;

(3) Twenty-five hours of ethics, law, and contraindications; and

(4) Fifteen hours of elective courses.

A temporary massage technician certification, which is subject to all the other provisions and requirements of this chapter, shall be valid for a period of no more than 1 year and may not be renewed or reissued, and shall not be eligible for inactive status.

(c) Where the Board has found to its satisfaction that an applicant has been intentionally fraudulent, or that false information intentionally has been supplied, it shall report its findings to the Attorney General for further action.

(d) Where the application of a person has been refused or rejected and such applicant feels that the Board has acted without justification; has imposed higher or different standards for that applicant than for other applicants or licensees; or has in some way contributed to or caused the failure of such application, the applicant may appeal to the Superior Court.

(e) All individuals licensed to practice as massage technicians in this State shall be required to be fingerprinted by the State Bureau of Identification, at the licensee's expense, for the purposes of performing subsequent criminal background checks. Licensees shall submit by January 1, 2014, at the applicant's expense, fingerprints and other necessary information in order to obtain a criminal background check.

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 289, §§ 3-8; 75 Del. Laws, c. 130, § 1; 78 Del. Laws, c. 363, § 8.;



§ 5310. Reciprocity

Upon payment of the appropriate fee and submission and acceptance of a written application on forms provided by the Board, the Board shall grant a license to each applicant who shall present proof of current licensure, in good standing, in another state, the District of Columbia or territory of the United States, and who, in addition:

(1) Meets the criteria for licensure in good standing as defined in § 5308(a)(5)-(10) of this title for all currently and previously held licenses and has complied with § 5308(a)(11) and (e) of this title;

(2) Has achieved the passing score on a written, standardized nationally-prepared and administered examination in massage or bodywork therapy; the passing score shall be as established by the testing agency. If the testing agency has not established a passing score, the Board in conjunction with the Division shall establish the passing score;

(3) Has practiced massage and bodywork continually for 2 years immediately prior to making application;

(4) Possesses current CPR certification; and

(5) Is at least 18 years of age.

70 Del. Laws, c. 582, § 1; 74 Del. Laws, c. 289, § 6; 78 Del. Laws, c. 363, § 9.;



§ 5311. Fees

The amount to be charged for each fee imposed under this chapter shall approximate and reasonably reflect all costs necessary to defray the expenses of the Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its service on behalf of the Board. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter. The application fee shall not be combined with any other fee or charge. At the beginning of each calendar year, the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute, for each separate service or activity, the appropriate Board fees for the coming year.

70 Del. Laws, c. 582, § 1.;



§ 5312. Issuance and renewal of licenses; certification

(a) The Board shall issue a license or certificate to each applicant who meets the requirements of this chapter for licensure as a massage and bodywork therapist or certification as a massage technician and who pays the fee established under § 5311 of this title.

(b) Each license or certificate shall be renewed biennially, in such manner as is determined by the Division of Professional Regulation, and upon payment of the appropriate fee and submission of a renewal form provided by the Division of Professional Regulation, and proof that the licensee or certificant has met the continuing education requirements established by the Board.

(c) The Board, in its rules and regulations, shall determine the period of time within which a licensed massage and bodywork therapist or certified massage technician may still renew such license or certificate, notwithstanding the fact that such licensee or certificant has failed to renew on or before the renewal date.

(d) Any licensee or certificate holder, upon written request, may be placed on inactive status. Any person who desires to reactivate that person's license or certificate shall complete a Board approved application form, submit a reactivation fee set by the Division, submit proof of current CPR certification, and submit evidence of compliance with continuing education requirements in accordance with the Board's rules and regulations.

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 289, § 7; 78 Del. Laws, c. 363, § 10.;



§ 5313. Grounds for discipline

(a) A practitioner licensed or certified under this chapter shall be subject to disciplinary actions set forth in § 5315 of this title, if, after a hearing, the Board finds that the massage and bodywork therapist or massage technician:

(1) Has employed or knowingly cooperated in fraud or material deception in order to acquire a license as a massage and bodywork therapist or certification as a massage technician; has impersonated another person holding a license or certification, or allowed another person to use the massage or bodywork license or massage technician certification, or aided or abetted a person not licensed as a massage or bodywork therapist or certified as a massage technician to represent that person as a massage or bodywork therapist or massage technician;

(2) Has been convicted of a crime that is substantially related to the practice of massage and bodywork, as set forth in the Board's rules and regulations; a copy of the record of conviction certified by the clerk of the court entering the conviction shall be conclusive evidence thereof;

(3) Has an impairment related to drugs or alcohol or a finding of mental incompetence by a physician that would limit the practitioner's ability to undertake his or her practice in a manner consistent with the safety of the public;

(4) Has violated a lawful provision of this chapter, or any lawful regulation established thereunder;

(5) Has had that practitioner's license as a massage and bodywork therapist or that practitioner's certificate as massage technician suspended or revoked, or other disciplinary action taken by the appropriate licensing authority in another jurisdiction; provided however, that the underlying grounds for such action in another jurisdiction have been presented to the Board by certified record; and the Board has determined that the facts found by the appropriate authority in the other jurisdiction constitute 1 or more of the acts defined in this chapter. Every person licensed as a massage and bodywork therapist or certified as a massage technician in this State shall be deemed to have given consent to the release of this information by the Board of Massage and Bodywork Therapy or other comparable agencies in another jurisdiction and to waive all objections to the admissibility of previously adjudicated evidence of such acts or offenses;

(6) Has failed to notify the Board that the practitioner's license as a massage and bodywork therapist or certificate as massage technician in another state has been subject to discipline, or has been surrendered, suspended or revoked. A certified copy of the record of disciplinary action, surrender, suspension or revocation shall be conclusive evidence thereof;

(7) Has engaged directly or indirectly in the division, transferring, assigning, rebating or refunding of fees received for professional services or who profits by means of a credit or other valuable consideration such as wages or an unearned commission, discount or gratuity with any person who referred a patient or with any relative or business associate of the referring person. Nothing in this paragraph shall be construed as prohibiting the members of any regularly and properly organized business entity recognized by the Delaware law and comprised of massage therapists from making any division of their total fees among themselves as they determine by contract necessary to defray their joint operating costs; or

(8) Has been guilty of unprofessional conduct, as adopted in the rules and regulations, and which shall include departure from or the failure to conform to the national code of professional ethics and standards of acceptable massage and bodywork practices.

(b) Where a practitioner fails to comply with the Board's request that the practitioner attend a hearing, the Board may petition the Superior Court to order such attendance, and the said Court or any judge assigned thereto shall have jurisdiction to issue such order.

(c) Subject to the provisions of this chapter and subchapter IV of Chapter 101 of Title 29, no license shall be disciplined, restricted, suspended or revoked by the Board, and no practitioner's right to practice shall be limited by the Board, until such practitioner has been given notice and an opportunity to be heard in accordance with the Administrative Procedures Act [Chapter 101 of Title 29].

70 Del. Laws, c. 582, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 108, §§ 2, 3; 74 Del. Laws, c. 262, § 100; 75 Del. Laws, c. 436, § 52; 77 Del. Laws, c. 199, § 40; 78 Del. Laws, c. 44, §§ 78, 79; 78 Del. Laws, c. 363, § 11.;



§ 5314. Complaints

A practitioner or member of the public desiring to file a complaint against a practitioner or licensee, or certificate holder regulated by the Board shall file a written complaint with the Division of Professional Regulation. All complaints shall be received and investigated by the Division in accordance with the procedures as specified in § 8735 of Title 29. The Division shall be responsible for issuing a final written report at the conclusion of the investigation.

70 Del. Laws, c. 582, § 1.;



§ 5315. Disciplinary sanctions

(a) The Board may impose any of the following sanctions, singly or in combination, when it finds that any of the conditions or violations set forth in § 5313 of this title applies to a practitioner regulated by this chapter.

(1) Issue a letter of reprimand;

(2) Place a practitioner on probationary status, and require the practitioner to:

a. Report regularly to the Board upon the matters which are the basis of the probation;

b. Limit all practice and professional activities to those areas prescribed by the Board; and/or

c. Continue or renew the practitioner's professional education until the required degree of skill has been attained in those areas which are the basis of the probation;

(3) Suspend any practitioner's license or certification;

(4) Revoke a practitioner's license or certification;

(5) Impose a monetary penalty not to exceed $500 for each violation.

(b) The Board may withdraw or reduce conditions of probation when it finds that the deficiencies which required such action have been remedied.

(c) In the event of a formal or informal complaint concerning the activity of a licensee or certificant that presents a clear and immediate danger to the public health, safety or welfare, the Board may temporarily suspend the person's license or certificate, pending a hearing, upon the written order of the Secretary of State or the Secretary's designee, with the concurrence of the Board chair or the Board chair's designee. An order temporarily suspending a license or certificate may not be issued unless the person or the person's attorney received at least 24 hours' written or oral notice before the temporary suspension so that the person or the person's attorney may file a written response to the proposed suspension. The decision as to whether to issue the temporary order of suspension will be decided on the written submissions. An order of temporary suspension pending a hearing may remain in effect for no longer than 60 days from the date of the issuance of the order unless the temporarily suspended person requests a continuance of the hearing date. If the temporarily suspended person requests a continuance, the order of temporary suspension remains in effect until the hearing is convened and a decision is rendered by the Board. A person whose license or certificate has been temporarily suspended pursuant to this section may request an expedited hearing. The Board shall schedule the hearing on an expedited basis, provided that the Board receives the request within 5 calendar days from the date on which the person received notification of the decision to temporarily suspend the person's license or certificate.

(d) Where a licensee or certificant has been suspended due to a disability of the licensee or certificant, the Board, at a Board meeting, may reinstate such licensee or certificant if the Board is satisfied that the licensee or certificant is able to practice with reasonable skill and safety.

(e) As a condition of reinstatement of a suspended license, or removal from probationary status, the Board may impose such disciplinary or corrective measures as are authorized under this chapter.

(f) The Board shall permanently revoke the license or certificate of a person licensed as a massage and bodywork therapist or certified as a massage technician who is convicted of a felony sexual offense.

70 Del. Laws, c. 582, § 1; 78 Del. Laws, c. 363, § 12; 79 Del. Laws, c. 213, § 2.;



§ 5316. Hearing procedures

(a) If a complaint is filed with the Board pursuant to § 8735 of Title 29, alleging violation of § 5313 of this title, the Board shall set a time and place to conduct a hearing on the complaint. Notice of the hearing shall be given and the hearing conducted in accordance with the Administrative Procedures Act, Chapter 101 of Title 29.

(b) All hearings shall be informal without use of rules of evidence. If the Board finds, by a majority vote of all members, that the complaint has merit, the Board shall take such action permitted under this chapter as it deems necessary. The Board's decision shall be in writing and shall include its reasons for such decision. The Board's decision shall be mailed immediately to the practitioner.

(c) Where the practitioner is in disagreement with the action of the Board, the practitioner may appeal the Board's decision to the Superior Court within 30 days after the date of mailing of the decision. Upon such appeal the Court shall hear the evidence on the record. Stays shall be granted in accordance with § 10144 of Title 29.

70 Del. Laws, c. 582, § 1; 78 Del. Laws, c. 363, § 13.;



§ 5317. Penalties

A person not currently licensed as a massage or bodywork therapist or certified as a massage technician under this chapter, when guilty of engaging in the practice of massage or bodywork therapy or of practicing as a massage technician, or using in connection with the practitioner's own name, or otherwise assuming or using any title or description conveying, or tending to convey the impression that the practitioner is qualified to practice massage or bodywork therapy, or to act as a massage technician, such offender shall be guilty of a misdemeanor. Upon the first offense, the practitioner shall be fined not less than $100, nor more than $500 for each offense. For a second or subsequent conviction, the fine shall be not less than $500, nor no more than $1,000 for each offense. Superior Court shall have jurisdiction over all violations of this chapter.

70 Del. Laws, c. 582, § 1.;



§ 5318. Practice of massage and bodywork on minors

(a) A parent or legal guardian shall be present when a person licensed or certified to practice massage and bodywork under this chapter provides services to a minor, regardless of the sex of the licensed or certified person and minor. The minor may decline the presence of a parent or legal guardian only with the written consent of the parent or legal guardian. The licensed or certified person shall confirm the identity of the parent or legal guardian, as provided in the Board's rules and regulations.

(b) When a minor is to receive services, the person licensed or certified to practice massage and bodywork under this chapter shall provide notice to the parent or legal guardian of the rights under subsection (a) of this section. The notice shall be provided in written form and shall be posted conspicuously in the location where services will be provided. The specific requirements for notice shall be set forth in the Board's rules and regulations.

(c) For the purposes of this section, "minor" is defined as a person less than 18 years of age.

79 Del. Laws, c. 169, § 8.;









CHAPTER 54. DELAWARE UNIFORM ATHLETE AGENTS ACT

§ 5401. Short title

This chapter may be cited as the "Delaware Uniform Athlete Agents Act."

73 Del. Laws, c. 144, § 1.;



§ 5402. Definitions

For purposes of this chapter:

(1) "Agency contract" means an agreement in which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-athlete a professional-sports-services contract or an endorsement contract.

(2) "Athlete agent" means an individual who enters into an agency contract with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, grandparent or guardian of the student-athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

(3) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4) "Contact" means a communication, direct or indirect, between an agent and a student-athlete to recruit or solicit the student-athlete to enter into an agency contract.

(5) "Endorsement contract" means an agreement under which a student-athlete is employed or receives consideration to use on behalf of the other party any value that the student-athlete may have because of publicity, reputation, following or fame obtained because of athletic ability or performance.

(6) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics.

(7) "Person" means an individual, corporation, statutory trust, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; a governmental subdivision, agency or instrumentality; a public corporation; or any other legal or commercial entity.

(8) "Professional-sports-services contract" means an agreement under which an individual is employed or agrees to render services as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

(9) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(10) "Registration" means registration as an athlete agent pursuant to this chapter.

(11) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(12) "Student-athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student-athlete for purposes of that sport.

(13) "Substantially related" means the nature of the criminal conduct, for which the person was convicted, has a direct bearing on the fitness or ability to perform 1 or more of the duties or responsibilities necessarily related to the provision of services by an athlete agent.

73 Del. Laws, c. 144, § 1; 73 Del. Laws, c. 329, § 67; 74 Del. Laws, c. 262, § 97[2]; 78 Del. Laws, c. 376, § 1.;



§ 5403. Board of Athlete Agent Examiners; appointments; qualifications; term; vacancies; suspension or removal; compensation; meetings; quorum

73 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 262, § 101; 75 Del. Laws, c. 281, §§ 1, 2; repealed by 78 Del. Laws, c. 376, § 2, eff. July 27, 2012.;



§ 5404. Service of process; subpoenas

73 Del. Laws, c. 144, § 1; repealed by 78 Del. Laws, c. 376, § 2, eff. July 27, 2012.;



§ 5405. Athlete agents: registration required; void contracts

73 Del. Laws, c. 144, § 1; repealed by 78 Del. Laws, c. 376, § 2, eff. July 27, 2012.;



§ 5406. Registration as athlete agent; form; requirements

73 Del. Laws, c. 144, § 1; repealed by 78 Del. Laws, c. 376, § 2, eff. July 27, 2012;



§ 5407. Certificate of registration; issuance or denial; renewal

73 Del. Laws, c. 144, § 1; 74 Del. Laws, c. 262, § 102; 75 Del. Laws, c. 436, § 53;repealed by 78 Del. Laws, c. 376, § 2, eff. July 27, 2012.;



§ 5408. Suspension, revocation, or refusal to renew registration

73 Del. Laws, c. 144, § 1; repealed by 78 Del. Laws, c. 376, § 2, eff. July 27, 2012.;



§ 5409. Temporary registration

73 Del. Laws, c. 144, § 1; repealed by 78 Del. Laws, c. 376, § 2, eff. July 27, 2012.;



§ 5410. Required form of contract

(a) An agency contract must be in a record signed or otherwise authenticated by the parties.

(b) An agency contract must state or contain:

(1) The amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) A description of any expenses that the student-athlete agrees to reimburse;

(3) A description of the services to be provided to the student-athlete;

(4) The duration of the contract; and

(5) The date of execution.

(c) An agency contract must contain, in close proximity to the signature of the student-athlete, a conspicuous notice in boldface type in capital letters stating:

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT-ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

(d) An agency contract that does not conform to this section is voidable by the student-athlete. If a student-athlete voids an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student-athlete at the time of execution.

73 Del. Laws, c. 144, § 1; 78 Del. Laws, c. 376, § 4.;



§ 5411. Notice to educational institution

(a) Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student-athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student-athlete is enrolled or the athlete agent has reasonable grounds to believe the student-athlete intends to enroll.

(b) Within 72 hours after entering into an agency contract or before the next athletic event in which the student-athlete may participate, whichever occurs first, the student-athlete shall inform the athletic director of the educational institution at which the student-athlete is enrolled that the student-athlete has entered into an agency contract.

73 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5412. Student-athlete's right to cancel

(a) A student-athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

(b) A student-athlete may not waive the right to cancel an agency contract.

(c) If a student-athlete cancels an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

73 Del. Laws, c. 144, § 1.;



§ 5413. Required records

(a) An athlete agent shall retain the following records for a period of 5 years:

(1) The name and address of each individual represented by the athlete agent;

(2) Any agency contract entered into by the athlete agent; and

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student-athlete to enter into an agency contract.

(b) [Repealed.]

73 Del. Laws, c. 144, § 1; 78 Del. Laws, c. 376, § 5.;



§ 5414. Prohibited conduct

(a) An athlete agent, with the intent to induce a student-athlete to enter into an agency contract, may not:

(1) Give any materially false or misleading information or make a materially false promise or representation;

(2) Furnish anything of value to a student-athlete before the student-athlete enters into the agency contract; or

(3) Furnish anything of value to any individual other than the student-athlete or another athlete agent.

(b) An athlete agent may not intentionally:

(1) Refuse or fail to retain the records required to be retained by § 5413 of this title;

(2) Predate or postdate an agency contract; or

(3) Fail to notify a student-athlete before the student-athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student-athlete ineligible to participate as a student-athlete in that sport.

73 Del. Laws, c. 144, § 1; 78 Del. Laws, c. 376, § 6.;



§ 5415. Criminal penalties

An athlete agent who violates § 5414 of this title is guilty of a class A misdemeanor. Upon the first offense, the athlete agent shall be fined not less than $500 nor more than $1,000 for each offense, and in addition, may be imprisoned for not more than 1 year. For a second or subsequent conviction, the fine shall be not less than $1,000 nor more than $2,000 for each offense; and in addition the athlete agent may be imprisoned for not more than 1 year.

73 Del. Laws, c. 144, § 1.;



§ 5416. Civil remedies

(a) An educational institution has a right of action against an athlete agent or a former student-athlete for damages caused by a violation of this chapter. In an action under this section, the court may award to the prevailing party costs and reasonable attorney's fees.

(b) Damages of an educational institution under subsection (a) of this section include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student-athlete, the educational institution was injured by a violation of this chapter or was penalized, disqualified or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(c) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student-athlete.

(d) Any liability of the athlete agent or the former student-athlete under this section is several and not joint.

(e) This chapter does not restrict rights, remedies or defenses of any person under law or equity.

73 Del. Laws, c. 144, § 1.;



§ 5417. Administrative penalty

73 Del. Laws, c. 144, § 1; repealed by 78 Del. Laws, c. 376, § 2, eff. July 27, 2012.;



§ 5418. Uniformity of application and construction

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact similar statutes.

73 Del. Laws, c. 144, § 1.;



§ 5419. Electronic Signatures in Global and National Commerce Act

The provisions of this chapter governing the legal effect, validity or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000) [15 U.S.C. § 7002], and supersede, modify and limit the Electronic Signatures in Global and National Commerce Act [15 U.S.C. § 7001 et seq.].

73 Del. Laws, c. 144, § 1.;



§ 5420. Severability

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

73 Del. Laws, c. 144, § 1.;






CHAPTER 55. BAIL ENFORCEMENT AGENTS

§ 5501. Purpose

The Delaware General Assembly declares that it is in the best interest of the citizens of Delaware to require licensure of bail enforcement agents and their agents and employees to prevent unqualified individuals from endangering the public. Therefore, the purpose of this chapter is to promote, preserve and protect the public health, safety and welfare by regulating fugitive recovery. This chapter shall be liberally construed to accomplish this purpose.

73 Del. Laws, c. 194, § 1.;



§ 5502. Definitions

(a) "Bail bondsmen" shall mean the person or persons licensed by the Department of Insurance as a bail bonding agent.

(b) "Bail bondsmen association" shall mean any organization or entity that represents the bail bondsmen in the State.

(c) "Bail enforcement agent" ("BEA") as used within this chapter, shall mean any person or cooperative of persons, resident or nonresident, whose services or actions are performed for the purpose of capturing a fugitive, and including, but not limited to, any person who engages in the apprehension and return of persons who are released on bail and who have failed to appear at any stage of the proceedings to answer the charge before any state or federal court.

(d) "Bail enforcement agent association" shall mean any organization or entity that represents the BEA's in the State.

(e) "Bail Enforcement Board" ("Board") means the Delaware Board of Examiners of Bail Enforcement Agents.

(f) "Director" means the officer in charge of the Professional Licensing Section of the Division of State Police.

73 Del. Laws, c. 194, § 1; 70 Del. Laws, c. 186, § 1; 6 Del. Laws, c. 398, § 2; 77 Del. Laws, c. 457, § 4.;



§ 5503. Board of Examiners of Bail Enforcement Agents

(a) Creation of the Board. — The Delaware Board of Examiners of Bail Enforcement Agents is created for the protection of the general public and to carry out the functions and duties conferred on it by this chapter.

(b) All legal process and all documents required by law to be serviced or filed with the Board shall be served or filed with the Chairperson at the designated office herein also referred to as the Professional Licensing Section, Division of State Police. All official records of the Board or affidavits by the Chairperson as to the content of such records shall be prima facie evidence of all matters required to be kept by the Board.

(c) The Board will adhere to the Administrative Procedures Act (Chapter 101 of Title 29).

(d) The Board shall:

(1) Investigate alleged violations of the provision of this chapter and of any rules and regulations adopted by the Board;

(2) Promulgate all rules and regulations necessary in carrying out the provisions of this chapter; and

(3) Establish and enforce standards governing the safety and conduct of persons licensed under this chapter.

77 Del. Laws, c. 457, § 4.;



§ 5504. Board membership and authority

(a) The Board shall be composed of 9 members who shall be citizens of the State and shall be appointed by the Secretary of Safety and Homeland Security:

(1) The Superintendent of the Division of State Police or a designated representative, who shall be appointed by the Secretary of Safety and Homeland Security as Chairperson of the Board. The Chairperson shall serve on the Board at the pleasure of the Secretary.

(2) A representative of the Delaware Police Chiefs Council;

(3) The Insurance Commissioner or a designated representative;

(4) Two public members, 1 of whom is an attorney admitted to the Delaware Bar;

(5) Two members who have been engaged as bail enforcement agents for a period of 5 consecutive years.

(6) Two members who have been engaged as bail bondsmen for a period of 5 consecutive years.

(b) The public members appointed to the Board shall serve 2-year terms and the professional members shall serve 3-year terms. Members shall retain their appointment until such time as their successors are appointed or they are reappointed.

(c) A member may proxy no more than twice in a calendar year, and must provide the individual's name in advance of the meeting to the Chairperson. A proxy, under this subsection, shall have the same authority as the Board member. There must be a quorum of the Board in order to transact business. A simple majority of the total number of Board members must be present to constitute a quorum. Actions by the Board shall be by a majority of those present at Board meetings where a quorum has been established. All voting shall be done in person and at regular or special meetings of the Board.

(d) The Board shall meet quarterly or at such times to be decided by the majority of the Board. A majority of the Board constitutes a quorum to transact business.

(e) The Board shall, upon approval by the Secretary of Safety and Homeland Security, promulgate rules and regulations necessary in carrying out the provisions of this chapter, and shall establish such other general qualifications for licensure as the Board deems necessary. The Board shall also have the power to suspend, revoke or place on probation any person required to be licensed under this chapter who violates any provisions of this chapter and/or who violates any rules and/or regulations promulgated by the Board. The Board may suspend, revoke, place on probation, fine any applicant who: has committed any act which could result in a felony conviction, or has committed any act that could result in a misdemeanor conviction which involves moral turpitude or a drug offense; or has practiced fraud, deceit or misrepresentation; or has made a material misstatement in any application or renewal for a license.

(f) It is grounds for removal from the Board if a member:

(1) Does not maintain, during the service on the Board, the qualifications required by paragraphs (a)(5) and (6) of this section;

(2) Does not attend at least 1/2 of the regularly scheduled meetings, held by the Board, in a calendar year, excluding meetings held when the person was not a member of the Board; or

(3) Is unable to discharge the members' duties for a substantial part of the term of which the member was appointed because of illness or disability.

(g) If the Director has knowledge that a potential ground for removal exists, the Director shall notify the Chairperson of the Board of the ground.

(h) The validity of an action of the Board is not affected by the fact that it was taken when a ground for removal of a member of the Board existed.

77 Del. Laws, c. 457, § 4; 70 Del. Laws, c. 186, § 1.;



§ 5505. Emergency suspension

(a) The Director shall be granted the power to impose an emergency suspension on any person licensed under this chapter if, in the opinion of the Director, that failure to take such action could jeopardize the public's safety and welfare.

(b) Any person whose license is suspended by the Director, under subsection (a) of this section shall be granted a full hearing, by the Board, within 10 days from the date that the request for a hearing is received by the Director, provided that the violating party request such a hearing, in writing, to the Director within 5 days of the suspension. With the consent of the person requesting a hearing, the hearing may be schedule at the next quarterly meeting of the Board.

77 Del. Laws, c. 457, § 4.;



§ 5506. Prohibited conduct

No person, other than a "law-enforcement officer" as defined by § 222 of Title 11 or an employee of any state court acting at the direction of any judge, commissioner or master of any state court, shall apprehend or detain a suspected fugitive on behalf of another person, including a principal on a bond, who has been released on bail as required by the terms of a bond or the bond has been revoked by court order, unless that person is licensed by the provisions of this chapter and its rules and regulations.

73 Del. Laws, c. 194, § 1; 74 Del. Laws, c. 110, § 138; 77 Del. Laws, c. 457, § 4.;



§ 5507. Licensing

(a) The promulgated rules and regulations shall implement the provisions of this chapter regarding the licensure and registration of bail enforcement agents, which may include the term of a license or registration and the qualifications of a licensee, and may charge a fee not to exceed $500 for each application for licensure and each renewal of an existing license.

(b) The Board shall determine all licensing fees to be assessed under this chapter, including application and renewal fees not to exceed the maximum fee permitted in subsection (a) of this section, except as otherwise set forth in this chapter. All fees and fines collected shall be deposited into the Bail Enforcement Regulatory Fund, which Fund shall be a revolving fund and moneys into the Fund shall not revert to the State General Fund. The funds shall be used to defray all expenses incurred in its administration of this chapter, including, but not limited to, background investigations, criminal history investigations and fingerprinting of an applicant and any investigation of any charge made against a licensee.

(c) No person shall be issued a license pursuant to this chapter unless that person submits their name, Social Security number, age, race, sex, date of birth, height, weight, hair and eye color, address of legal residence and such other information as may be necessary to obtain a report of the applicant's entire criminal history record from the State Bureau of Identification and a report of the applicants entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544.

(d) An applicant, to be licensed under this chapter as a bail enforcement agent, must meet and maintain the following requirements:

(1) Must be at least 21 years of age;

(2) Must not have been convicted of any felony;

(3) Must not have been convicted of any misdemeanor involving moral turpitude or any charge or been involved in any conduct that may impair the performance of the bail enforcement agent and endanger public safety as determined by the Professional Licensing Section;

(4) Must not have been convicted of any misdemeanor involving the act of theft within the last 7 years;

(5) Must not have been convicted of any misdemeanor involving drug offenses within the last 7 years;

(6) Must not have been, as a juvenile, adjudicated as delinquent for conduct which, if committed by an adult, would constitute a felony, unless and until that person has reached their twenty-fifth birthday;

(7) Must not have been convicted, within the last 7 years, of any 2 of the following misdemeanors: offensive touching or assault III;

(8) Must not have been convicted of any offense involving the impersonation of a police officer or a person of trust as defined in Title 11;

(9) Must not have been convicted of any criminal offense involving organized gang activity as defined in Title 11;

(10) If served in the armed forces, must not have received a dishonorable discharge;

(11) Must not be a member or employee of any law-enforcement organization, as defined by the Council of Police Training, or a member or employee of a law-enforcement organization of any other state or federal jurisdiction;

(12) Must meet and maintain the qualifications set and approved by the Board pursuant to this chapter and the rules and regulations as promulgated by the Board and approved by the Secretary of Safety and Homeland Security.

(e) Any person whose license has been suspended, revoked, denied or has been imposed a civil penalty, pursuant to § 5515 of this title, is entitled to a hearing before the Board.

(f) The Board may conduct a criminal history background check pursuant to the procedures set forth in Chapter 85 of Title 11 for the purposes of licensing any individual pursuant to this chapter.

(g) An applicant seeking renewal of their license, under this chapter as a bail enforcement agent, must meet and maintain the requirements pursuant to subsection (d) of this section.

73 Del. Laws, c. 194, § 1; 74 Del. Laws, c. 110, § 138; 76 Del. Laws, c. 398, § 3; 77 Del. Laws, c. 457, § 4.;



§ 5508. Change of address

Notification shall be made to the Professional Licensing Section within 14 days after the change of any contact information, including but not limited to, address, phone number (home and cell), and E-mail address of any individual licensed under this chapter. Failure to do so may result in the suspension or revocation of a license.

77 Del. Laws, c. 457, § 4.;



§ 5509. Identification card, license, and badge

(a) Anyone required to be licensed under this chapter shall be issued, by the Professional Licensing Section, an identification card, license, and badge which shall expire and be renewable on the fourth anniversary date of the birth of the applicant next following the date of its issuance, unless the birth date is February 29, in which event the license shall expire and be renewable on February 28 every fourth year.

(b) BEA licenses issued prior to July 1, 2010, shall continue in force until the expiration thereof, unless there has been a violation of § 5507 of this title.

77 Del. Laws, c. 457, § 4.;



§ 5510. Possession of identification card and badge

Any person who has been issued an identification card and badge by the Professional Licensing Section shall be required to have such card and badge in their possession while in the performance of the person's duties.

77 Del. Laws, c. 457, § 4.;



§ 5511. Notification of arrest

Anyone licensed under this chapter shall, excluding weekends and state holidays, notify the Director within 5 days of any arrest which could result in a misdemeanor or felony conviction. Failure to do so may result in the suspension or revocation of a license.

77 Del. Laws, c. 457, § 4.;



§ 5512. Surrender of expired, revoked or suspended identification cards, licenses and badges; penalty

Any person to whom an identification card, license and badge may be issued in accordance with this chapter shall surrender such items and all duplicate copies thereof, which have expired or have been revoked or suspended to the Professional Licensing Section of the Delaware State Police.

77 Del. Laws, c. 457, § 4.;



§ 5513. Jurisdiction

The Superior Court shall have jurisdiction over violations under this chapter.

77 Del. Laws, c. 457, § 4.;



§ 5514. Violation of chapter as ground for revocation of identification card, license and badge

A violation of this chapter shall be cause for revocation of any identification card, license and badge issued thereunder, notwithstanding that the same violation may constitute a misdemeanor or felony.

77 Del. Laws, c. 457, § 4.;



§ 5515. Penalties

(a) The Board shall have the power to impose a civil penalty upon any person required to be licensed under this chapter up to $200, per day, for operating without a valid license.

(b) Anyone performing the duties of a BEA pursuant to § 5502 of this title, who is not duly licensed under this chapter shall be guilty of a class F felony.

73 Del. Laws, c. 194, § 1; 77 Del. Laws, c. 457, § 4.;









Title 25 - Property

CHAPTER 1. DEEDS

Subchapter I General Provisions

§ 101. Transfer of title to real estate by deed

Lands, tenements and hereditaments may be aliened, and possession thereof transferred by deed, without livery of seisin; and the legal estate shall accompany the use and pass with it.

Code 1852, § 1611; Code 1915, § 3197; Code 1935, § 3658; 25 Del. C. 1953, § 101.;



§ 102. Effect of deeds by married women

The deed of a married woman executed by her during her coverture, concerning lands or tenements, shall be valid and effectual as if she were sole, if she acknowledges that she executed the deed. Such deed shall not bind her to any warranty except a special warranty against herself and her heirs, and all persons claiming by or under her, and no covenant on her part, of a more extensive or different effect in such deed, shall be valid against her, nor shall such conveyances by her divest, abrogate, or in any manner interfere with the husband's estate by the curtesy should such estate attach.

Code 1852, §§ 1469, 1614; 22 Del. Laws, c. 443, §§ 1, 2; Code 1915, §§ 3047, 3200; Code 1935, §§ 3540, 3661; 45 Del. Laws, c. 230, § 1; 25 Del. C. 1953, § 102; 70 Del. Laws, c. 186, § 1.;



§ 103. Circumstances under which wife may bar her dower without husband being a party

In all cases of sales of lands and tenements under judgments, or by guardians for persons with mental disabilities, the wife of any defendant in such judgment, or of such person with a mental disability, may execute, acknowledge and deliver any conveyance, release or other instrument to bar her of dower in the land and tenements so sold, without her husband being a party to such conveyance, release or other instrument.

Code 1852, § 1614; 14 Del. Laws, c. 78; Code 1915, § 3201; Code 1935, § 3662; 25 Del. C. 1953, § 103; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 34, § 4.;



§ 104. Trustee for mentally ill wife; barring of dower

Any married man, seized of any real estate, whose wife is mentally ill, and who desires to sell and convey or to mortgage any such real estate, or any part thereof, may present his petition to the Court of Chancery, stating the facts. The Court may, if it considers it a proper case, make an order appointing a trustee for such mentally ill married woman to join in any deed or mortgage on her behalf with her husband, and to sign, seal and acknowledge the deed or mortgage as such trustee in the same manner as deeds and mortgages are by law acknowledged.

17 Del. Laws, c. 616, § 1; Code 1915, § 3202; Code 1935, § 3663; 25 Del. C. 1953, § 104; 49 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 105. Trustee for mentally ill husband; barring of curtesy

Any married woman, seized of any real estate in her own right, whose husband is mentally ill, and who desires to sell, convey or to mortgage any such real estate, or any part thereof, may present her petition to the Court of Chancery, stating the facts, and the Court may, if it considers it a proper case, make an order appointing a trustee for such mentally ill married man to join in any deed or mortgage in his behalf with his wife, and to sign, seal and acknowledge the same as such trustee in the same manner as deeds and mortgages are by law acknowledged.

22 Del. Laws, c. 444, § 1; Code 1915, § 3203; Code 1935, § 3664; 25 Del. C. 1953, § 105; 49 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 106. Effect of deed executed by trustee for mentally ill spouse

Any deed executed and acknowledged by a trustee for a mentally ill married man or woman, appointed pursuant to the provisions of § 104 or § 105 of this title, shall be as valid and effectual to bar and divest the mentally ill spouse's right of dower or curtesy, in case he or she survives, as if he or she had been legally capable and had in fact executed and acknowledged such deed. Any such deed, or the record thereof, shall be competent evidence in all the courts of this State.

17 Del. Laws, c. 616, § 2; 22 Del. Laws, c. 444, § 2; Code 1915, §§ 3202, 3203; Code 1935, §§ 3663, 3664; 25 Del. C. 1953, § 106; 49 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 107. Conveyance of real estate by married woman deserted without just cause

Every married woman abandoned by her husband without just cause, who is the owner in her own right of real estate in this State, may sell or otherwise dispose of such real estate as effectually as if she were a single woman. A deed executed and certified as provided in § 124 of this title and recorded in the county in which the lands lie shall be as effectual as if the grantor executing the deed were a single woman.

19 Del. Laws, c. 772, §§ 1-3; Code 1915, § 3048; 30 Del. Laws, c. 197; Code 1935, § 3544; 25 Del. C. 1953, § 107; 70 Del. Laws, c. 186, § 1.;



§ 108. Deeds and other instruments executed by the Home Owners' Loan Corporation

(a) Deeds concerning lands or tenements, releases from the lien of any judgment, or mortgages, powers of attorney to individuals to satisfy mortgages, or any other written instruments entitled to be recorded, executed by the Home Owners' Loan Corporation, a corporation of the United States of America, may be executed and acknowledged before any judge of this State, or a Judge of the District Court of the United States, or a notary public, or 2 justices of the peace of the same county, by the Regional Manager of the Home Owners' Loan Corporation, or Regional Treasurer thereof, provided there is recorded in the recorder's office in the county wherein any instrument so executed and acknowledged is entitled to be recorded a resolution of the Managing Board of such Corporation, showing the appointment by name of the Regional Manager and Regional Treasurer, duly certified to under the hand of the Chairman of the Board, attested by the Secretary, with the seal of the Corporation thereto attached, and acknowledged in the same manner and form as other recorded corporate instruments. The resolution may be kept on file by the recorder of deeds, and the same shall be indexed and recorded in the same way and manner as provided by law in the case of commissions of notaries for the State. The resolution, so certified and acknowledged, concerning the named appointments of Regional Manager and Regional Treasurer, shall be binding on the Home Owners' Loan Corporation until revoked or cancelled by the recording, in the recorder's office, of a resolution of the Managing Board of the Home Owners' Loan Corporation, duly executed, certified to and acknowledged in the same manner and form as the appointment.

(b) Any deed or conveyance of lands and tenements, or any release of the lien of a mortgage or judgment, or any other written instrument entitled to be recorded, executed by the Regional Manager or Regional Treasurer for the Home Owners' Loan Corporation, after a full compliance with this section, shall have the same effect as though the instrument had been executed by the President or other presiding officer or a Vice-President duly authorized by proper resolution.

40 Del. Laws, c. 215; 40 Del. Laws, c. 217; Code 1935, § 3675; 41 Del. Laws, c. 189, § 1; 25 Del. C. 1953, § 108.;



§ 109. Defeasance or contract for reconveyance; recording; acknowledgment or proof

If a conveyance of lands, tenements or hereditaments is absolute on its face and there is a defeasance, or written contract in the nature of a defeasance, or for a reconveyance of the premises, or any part thereof, the person to whom such conveyance is made shall cause to be indorsed thereon, and recorded therewith, a note stating that there is such defeasance, or contract, and the general purport of it, or the recording of such conveyance shall be of no effect. Such defeasance, or contract, shall be duly acknowledged, or proved, and recorded in the recorder's office for the county wherein such lands, tenements or hereditaments are situate within 60 days after the day of making the same, or it shall not avail against a fair creditor, mortgagee or purchaser for a valuable consideration of or from the person to whom such conveyance is made, unless it appears that such creditor, when giving the credit, or such mortgagee or purchaser when advancing the consideration, had notice of such defeasance, or contract. Such contract, although not under seal, may be acknowledged or proved in the same manner as a deed.

Code 1852, § 1631; Code 1915, § 3221; Code 1935, § 3683; 25 Del. C. 1953, § 109.;



§ 110. Certificates of notaries public; validity

No official certificate of any notary public shall be invalid or defective because the impression of the official seal of such officer upon the certificate does not strictly comport with the requirements of § 4309 of Title 29. All such certificates shall be valid in all respects; and in all cases where such certificates are annexed to papers proper to be recorded, the several recorders shall admit such papers to record. The record of the same, or a duly certified copy thereof, shall be competent evidence, and every such paper shall be as good and effectual in law as though the seal used by the officer certifying the acknowledgment of the same had been engraved in exact conformity with the provisions of the law.

16 Del. Laws, c. 129, § 1; Code 1915, § 3213; Code 1935, § 3674; 25 Del. C. 1953, § 110.;






Subchapter II Form, Acknowledgment and Proof of Deeds and Other Legal Instruments

§ 121. Form of deed; legal effect; other forms as valid

(a) The following shall be a sufficient form of deed for the conveyance of real estate:

This Deed made this ________________________________ day of ________________________________, A.D. ________________________________

Between A. B., of ________________________________, party of the first part and C. D. of ________________________________, party of the second part.

Witnesseth, that the said party of the first part for and in consideration of the sum of ________________________________, the receipt whereof is hereby acknowledged, hereby grants and conveys unto the said party of the second part.

In witness whereof, the said party of the first part hath hereunto set his hand and seal.

Sealed and Delivered in                            ________________ (Seal)

The Presence of:

_________________________

_________________________

(b) A deed in the form prescribed in subsection (a) of this section, duly executed and acknowledged, unless otherwise restricted or limited, or unless contrary intention appears therein, shall be construed to pass and convey to the grantee therein and to his heirs and assigns the fee simple title or other whole estate or interest which the grantor could lawfully convey in and to the property therein described together with the tenements, hereditaments, franchises and appurtenances thereunto belonging, and the reversions and remainders, rents, issues and profits thereof. The words "grant and convey" in any deed shall, unless specifically restricted or limited operate as a special warranty against the grantor and the grantor's heirs and all persons claiming under the grantor or them. Nothing contained in this section shall invalidate a deed not made in the form prescribed in subsection (a) of this section, but a deed made in the form heretofore in common use within this State shall be valid and effectual.

Code 1852, § 1612; Code 1915, § 3198; 33 Del. Laws, c. 207; Code 1935, § 3659; 25 Del. C. 1953, § 121; 70 Del. Laws, c. 186, § 1.;



§ 122. Acknowledgment and proof of deeds

A deed concerning lands, tenements or hereditaments may be acknowledged in any county, by any party to the deed, in the Superior Court, or before any judge of this State, or notary public, or before 2 justices of the peace for the same county, or before the Mayor of the City of Wilmington. Such deed may also be acknowledged in the Superior Court by attorney, by virtue of a power contained in it or separate from it, the power being first proved in the Court. Also, such deed may be proved in the Court by 1 or more of the subscribing witnesses.

Code 1852, § 1613; 17 Del. Laws, c. 207, §§ 8, 28; Code 1915, § 3199; Code 1935, § 3660; 25 Del. C. 1953, § 122; 71 Del. Laws, c. 176, § 32.;



§ 123. Certification of acknowledgment or proof

Acknowledgment or proof shall be certified under the hand and seal of office of the clerk, or prothonotary, of the court in which, or under the hand of the judge, notary public or justices of the peace before whom, the acknowledgment or proof is taken, in a certificate indorsed upon or annexed to the deed.

Code 1852, § 1618; Code 1915, § 3207; Code 1935, § 3668; 45 Del. Laws, c. 230, § 3; 25 Del. C. 1953, § 123.;



§ 124. Acknowledgment and execution of deed by married woman deserted without just cause

Conveyances made in pursuance of § 107 of this title by a married woman abandoned without just cause shall be acknowledged before any judge of the Court of Chancery or Superior Court of this State; and in addition to the certificate that it is the act and deed of the party signing the instrument, the judge shall further certify that it had satisfactorily appeared to the judge that the party executing the instrument had been abandoned by her husband without just cause.

19 Del. Laws, c. 772, §§ 1-3; Code 1915, § 3048; 30 Del. Laws, c. 197; Code 1935, § 3544; 25 Del. C. 1953, § 124; 70 Del. Laws, c. 186, § 1.;



§ 125. Place for taking acknowledgment or proof

It shall not be necessary that the acknowledgment or proof of a deed be taken in the county wherein the premises are situate.

Code 1852, § 1617; Code 1915, § 3206; Code 1935, § 3667; 45 Del. Laws, c. 230, § 2; 25 Del. C. 1953, § 125.;



§ 126. Certification of acknowledgments by justices of the peace; form

(a) Two justices of the peace, when taking or certifying an acknowledgment, shall be together; and a certificate of acknowledgment taken before them, may be according to the following form, viz:

b

State of Delaware    ss.

________________ County

&#125;

x

Be it remembered, that on the ________________ day of ________, in the year of our Lord, two thousand and ________________, personally came before me, the subscribers, two of the Justices of the Peace for ____________________ County aforesaid, ____________________ and ____________________, his wife, parties to this indenture known to us personally (or proved on the oath of ____________________), to be such, and severally acknowledged said indenture to be their act and deed respectively.

Witness our hands the day and year aforesaid.

(b) If the instrument acknowledged is not an indenture, the word "instrument" may be substituted for the word "indenture" in the form; if it is not under seal, the words "and deed" in the form shall be omitted. The certificate of acknowledgment may, in all cases, be according to the foregoing form. It may be varied in any case requiring a variance, the above form being given for general direction.

Code 1852, §§ 1619, 1620; Code 1915, § 3208; Code 1935, § 3669; 45 Del. Laws, c. 230, § 4; 25 Del. C. 1953, § 126; 70 Del. Laws, c. 186, § 1.;



§ 127. Acknowledgment of corporate deeds or other instruments

A deed concerning lands or tenements or any other written instrument entitled to be recorded, executed by a corporation, may be executed and acknowledged before any judge of this State, or a judge of the District Court or Court of Appeals of the United States, or a notary public, or 2 justices of the peace of the same county, by the president or other presiding officer or a vice-president or an assistant vice-president, duly authorized by resolution of the directors, trustees or other managers, or by the legally constituted attorney, of such corporation.

Code 1852, § 1616; 16 Del. Laws, c. 521; 27 Del. Laws, c. 265; Code 1915, § 3205; Code 1935, § 3666; 48 Del. Laws, c. 130, § 1; 25 Del. C. 1953, § 127.;



§ 128. Certification of acknowledgments by Mayor of Wilmington; fee

The Mayor of Wilmington may take and certify under the Mayor's own hand and seal of office the acknowledgment of deeds and letters of attorney in like manner as a judge or notary public may. For such service the Mayor of Wilmington shall receive a fee of 75 cents, and no more, whether there are 1 or more parties to the deed.

17 Del. Laws, c. 207, § 8; Code 1915, § 2140; Code 1935, § 2433; 25 Del. C. 1953, § 128; 70 Del. Laws, c. 186, § 1.;



§ 129. Acknowledgment or proof outside State

(a) A deed concerning lands, tenements or hereditaments within this State may be acknowledged or proved, or may be taken out of the State before any consul general, consul, vice-consul, consular agent, or commercial agent of the United States, duly appointed in any foreign country, at the places of their respective official residence, the judge of any United States District Court or United States Court of Appeals, or any judge of a court of record of any state, territory or country, or the mayor or chief officer of any city or borough, and certified under the hands of such judge, mayor or officer, and the seal of that official's office, court, city or borough, by certificate indorsed upon or annexed to the deed; or such acknowledgment or proof may be taken in such court and certified under the hand of the clerk, or other officer of the court, and the seal of the court in like manner. If certified by a judge, the seal of that judge's court may be affixed to that judge's certificate or to a certificate of attestation of the clerk, or keeper of the seal.

(b) Acknowledgment and proof of a deed may also be taken out of this State by any commissioner of deeds, appointed by the governor in any of the states or territories of the United States, or in the District of Columbia, or in the possessions of the United States, or in foreign countries, the deed to be certified, in like manner, under the hand and seal of the commissioner.

(c) Any deed concerning lands, tenements or hereditaments within this State, any other instrument of writing whatsoever, or any affidavit or other statement requiring acknowledgment or proof may be so acknowledged and proved out of this State before a notary public of any state or territory or of the District of Columbia. The provisions of this paragraph shall extend to affidavits of demand and defense as provided for in § 3901 of Title 10.

Code 1852, §§ 1621, 1622; 13 Del. Laws, c. 28; 17 Del. Laws, c. 212; 18 Del. Laws, c. 211; 18 Del. Laws, c. 212; 22 Del. Laws, c. 82; Code 1915, § 3209; Code 1935, § 3670; 45 Del. Laws, c. 230, § 5; 25 Del. C. 1953, § 129; 70 Del. Laws, c. 186, § 1.;



§ 130. Notarial acts by members of the armed forces

(a) In addition to the acknowledgment of instruments and the performance of other notarial acts in the manner and form and as otherwise authorized by law, instruments may be acknowledged, documents attested, oaths and affirmations administered, depositions and affidavits executed, and other notarial acts performed before or by any commissioned officer in active service of the armed forces of the United States with the rank of second lieutenant or higher in the army, marine corps, or air force, or with the rank of ensign or higher in the navy or coast guard, or with equivalent rank in any other component part of the armed forces of the United States by any person who either is:

(1) A member of the armed forces of the United States; or

(2) Serving as a merchant seaman outside the limits of the United States included within the 48 states and the District of Columbia; or

(3) Outside the limits by permission, assignment or direction of any department or official of the United States government, in connection with any activity pertaining to the prosecution of any war in which the United States is then engaged.

(b) Such acknowledgment of instruments, attestation of documents, administration of oaths and affirmations, execution of depositions and affidavits, and performance of other notarial acts made or taken are declared legal, valid and binding. Instruments and documents so acknowledged, authenticated or sworn to shall be admissible in evidence and eligible to record in this State under the same circumstances, and with the same force and effect, as if such acknowledgment, attestation, oath, affirmation, deposition, affidavit or other notarial act had been made or taken within this State before or by a duly qualified officer or official as otherwise provided by law.

(c) In the taking of acknowledgments and the performing of other notarial acts requiring certification, a certificate indorsed upon or attached to the instrument or documents, which shows the date of the notarial act and which states, in substance, that the person appearing before the officer acknowledged the instrument as his act or made or signed the instrument or document under oath, shall be sufficient for all intents and purposes. The instrument or document shall not be rendered invalid by the failure to state the place of execution or acknowledgment.

(d) If the signature, rank and branch of service or subdivision thereof of any such commissioned officer appears upon such instrument or document or certificate, no further proof of the authority of such officer so to act shall be required, and such action by such commissioned officer shall be prima facie evidence that the person making such oath or acknowledgment is within the purview of this section.

Code 1915, § 3209; Code 1935, § 3670; 44 Del. Laws, c. 165; 45 Del. Laws, c. 227, §§ 1, 2; 25 Del. C. 1953, § 130; 70 Del. Laws, c. 186, § 1.;



§ 131. Validation of certain instruments as deeds

An instrument which by its terms purports to alienate or convey lands, tenements or hereditaments situated in this State and which was signed by the persons or corporations who at the time were the owners of the lands, tenements or hereditaments mentioned therein and which was also acknowledged by owners before an officer authorized by the laws of Delaware to take acknowledgments, as the act and deed of such persons, shall be deemed to alienate or convey the title, estate and interest, both at law and in equity, of the owners signing and acknowledging such instrument, according to the true intent and meaning of such instrument, notwithstanding that the instrument is not under the seals of the owners and notwithstanding that the instrument does not contain the words commonly known as the "use clause" and/or the word "grant" and/or the words "bargain and sell." No right of dower or curtesy shall be barred or released except when the person who would have such right of dower or of curtesy has signed and acknowledged the instrument. Nothing in this section shall preclude any action or right of action, either at law or in equity, which any party in interest would have had if the instrument had been under the seals of the persons executing the same and had been in the customary form of a deed in this State and this section had not been passed.

35 Del. Laws, c. 194; Code 1935, § 3676; 46 Del. Laws, c. 203, § 1; 25 Del. C. 1953, § 131; 49 Del. Laws, c. 181, §§ 1, 2; 50 Del. Laws, c. 157, § 1; 59 Del. Laws, c. 451, § 1; 68 Del. Laws, c. 319, § 1.;



§ 132. Validity of legal instruments having defective acknowledgments; admissibility in evidence

The record of all legal instruments which by law are directed to be recorded or are entitled to be recorded, and which have been duly executed by the proper party or parties, notwithstanding the instruments have not been acknowledged before an officer authorized by the laws of Delaware to take acknowledgments, or which have not been otherwise properly acknowledged, or the acknowledgments of which have not been taken and certified in conformity with the laws of this State in force at the time each such instrument was executed, are severally made as valid and effective in law as if each instrument had been correctly acknowledged and the acknowledgment correctly certified. The record of each such instrument or any office copy thereof or the original instrument itself shall be admitted as evidence in all courts of this State and shall be as valid and conclusive evidence as if such instrument had been in all respects acknowledged and the acknowledgment certified in accordance with the then existing law.

47 Del. Laws, c. 396, § 1; 25 Del. C. 1953, § 132.;



§ 133. Address of grantee on deed

Anyone leaving for record any deed conveying lands and tenements shall place upon or attach to the deed the address of the grantee.

Code 1852, §§ 1626, 1627; 16 Del. Laws, c. 520, § 1; 17 Del. Laws, c. 213, § 3; Code 1915, § 3215; Code 1935, § 3677; 46 Del. Laws, c. 267, § 1; 25 Del. C. 1953, § 133.;



§ 134. Authentication and recognition of acknowledgments

The authentication and recognition of the acknowledgment of a foreign notary public or other officer on an instrument necessary under this chapter shall be in accordance with subchapter II of Chapter 43 of Title 29.

63 Del. Laws, c. 61, § 2.;



§ 135. Tax ditch, tax lagoon, right-of-way, or assessment

Any deed transferring a parcel of real property listed in an order recorded pursuant to § 4195 or § 4389 of Title 7 shall specifically state in the deed that such parcel of real property may be subject to a tax ditch right-of-way and/or assessment, or a tax lagoon right-of-way and/or assessment pursuant to Superior Court order, and shall state the date of the court order and the order's recording information in the recorder of deeds' office of the county.

75 Del. Laws, c. 321, § 3.;






Subchapter III Recording

§ 151. Recording of deeds and letters of attorney

A deed or letter of attorney concerning lands or tenements, acknowledged or proved and the acknowledgment or proof certified as provided in this chapter, shall, with the certificate of the acknowledgment or proof and all indorsements and annexations, be recorded in the recorder's office for the county wherein such lands or tenements or any part thereof are situated, when lodged in such office at any time after the sealing and delivery of such deed or letter of attorney; and the record or an office copy thereof shall be sufficient evidence.

Code 1852, §§ 1626, 1627; 16 Del. Laws, c. 520, § 1; 17 Del. Laws, c. 213, § 3; Code 1915, § 3215; Code 1935, § 3677; 25 Del. C. 1953, § 151.;



§ 152. Recording as affecting lands in county of recording

The recording of a deed or instrument in the recorder's office for 1 county shall have effect only in respect to lands or tenements mentioned in the deed or instrument situate in such county.

Code 1852, § 1628; Code 1915, § 3216; Code 1935, § 3678; 25 Del. C. 1953, § 152.;



§ 153. Priority of deed concerning lands or tenements

A deed concerning lands or tenements shall have priority from the time that it is recorded in the proper office without respect to the time that it was signed, sealed and delivered.

Code 1852, § 1630; 16 Del. Laws, c. 520, § 2; 17 Del. Laws, c. 213, § 2; Code 1915, § 3218; Code 1935, § 3680; 41 Del. Laws, c. 190, § 1; 25 Del. C. 1953, § 153; 56 Del. Laws, c. 318.;



§ 154. Deeds and letters of attorney; recording at any time

All deeds and letters of attorney concerning lands or tenements, at any time sealed and delivered, being duly acknowledged or proved, and the acknowledgment or proof being duly certified, may, with the certificate of the acknowledgment or proof and all indorsements and annexations, be at any time recorded in the recorder's office for the county wherein such lands or tenements or any part thereof are situate.

16 Del. Laws, c. 520, § 3; 17 Del. Laws, c. 213, § 2; Code 1915, § 3219; Code 1935, § 3681; 25 Del. C. 1953, § 154.;



§ 155. Acknowledgment or proof as evidence of recording; private examination of married woman

The private examination of a married woman, duly taken and certified, shall remain valid, although the deed upon which it is taken and certified is not recorded; but no other acknowledgment or proof, duly certified, of a deed or letter of attorney shall make such deed or letter of attorney evidence without its being duly recorded.

Code 1852, § 1629; Code 1915, § 3217; Code 1935, § 3679; 25 Del. C. 1953, § 155; 70 Del. Laws, c. 186, § 1.;



§ 156. Recording on date of sealing and delivery

Any and all deeds and letters of attorney which have been recorded on the day of the sealing and delivery thereof shall be deemed to have been properly recorded.

17 Del. Laws, c. 213, § 4; Code 1915, § 3220; Code 1935, § 3682; 25 Del. C. 1953, § 156.;



§ 157. Potter charity leases

The record or duly certified copies, heretofore made by authority of law, or which are hereafter made by order of the Court of Chancery, of any and every lease of any portion of the lands, tenements or hereditaments situated in Kent or Sussex Counties, which were devised by Benjamin Potter, deceased, to certain charitable uses, shall be competent evidence in the courts of this State. The fee for recording any such lease or certifying the record thereof by any register in chancery shall be the same as fixed by law, to be paid to the recorder of deeds for like services.

15 Del. Laws, c. 167; Code 1915, § 3225; Code 1935, § 3687; 25 Del. C. 1953, § 157.;



§ 158. Enforceability of certain leases and documents pertaining to lands and tenements

No document defined or described in § 5401(4) of Title 30 and not exempt from transfer tax on the basis of § 5401(1) of Title 30 or otherwise, shall be enforceable in any court of this State unless such document, or a memorandum thereof identifying the parties thereto, the premises, and the duration of the interest created thereby, including any renewals and purchase options, shall have been recorded in the office of the recorder of deeds in the county in which the premises or any part thereof are located within 15 days of the commencement of the term provided by such document; provided, however, that upon recordation and payment of any and all taxes, penalties and other charges relating thereto, any document rendered unenforceable by this statute or any predecessor statute shall be renewed and revived with the same force and effect as if it had never been unenforceable.

25 Del. C. 1953, § 154; 59 Del. Laws, c. 153, § 6; 70 Del. Laws, c. 252, § 1.;






Subchapter IV Powers of Attorney

§ 171. Acknowledgment or proof

A letter of attorney to sell or dispose of lands, tenements or hereditaments, or to acknowledge a deed concerning lands, tenements or hereditaments, may be acknowledged or proved, and the acknowledgment or proof certified, as prescribed in this chapter in respect to the acknowledgment or proof of a deed. If a party making a letter of attorney is out of the State, the provisions of § 129 of this title, concerning the acknowledgment or proof of a deed when the party making it is out of the State, shall apply.

Code 1852, § 1623; Code 1915, § 3210; Code 1935, § 3671; 25 Del. C. 1953, § 171.;



§ 172. Acknowledgment of deed after recording letter of attorney

When a letter of attorney to sell and dispose of lands is acknowledged or proved and the acknowledgment or proof is certified and it is recorded as required by law, a deed may be acknowledged by the attorney in such letter, in any county, before any judge of this State, or notary public, or 2 justices of the peace for the same county, if the letter of attorney authorizes such acknowledgment. An authority to sell or dispose of premises, if not restrained, shall extend to authorize the acknowledgment of a deed therefor.

Code 1852, § 1624; Code 1915, § 3211; Code 1935, § 3672; 25 Del. C. 1953, § 172.;



§ 173. Power of married woman to make letter

A married woman may make a letter of attorney the same as though she were a femme sole.

Code 1852, §§ 1625, 1469; 15 Del. Laws, c. 467; Code 1915, §§ 3047, 3212; Code 1935, §§ 3540, 3673; 25 Del. C. 1953, § 173; 70 Del. Laws, c. 186, § 1.;



§ 174. Persons serving with armed forces

(a) No agency created by a power of attorney in writing given by a principal who is at the time of execution, or who, after executing such power of attorney, becomes either:

(1) A member of the armed forces of the United States; or

(2) A person serving as a merchant seaman outside the limits of the United States, included within the 50 states and the District of Columbia; or

(3) A person outside the limits by permission, assignment or direction of any department or official of the United States government in connection with any activity pertaining to or connected with the prosecution of any war in which the United States is then engaged,

shall be revoked or terminated by the death of the principal, as to the agent or other person who, without actual knowledge or actual notice of the death of the principal, has acted or acts, in good faith, under or in reliance upon such power of attorney or agency, and any action so taken, unless otherwise invalid or unenforceable, shall be binding on the heirs, devisees, legatees or personal representative of the principal.

(b) An affidavit executed by the attorney-in-fact or agent setting forth that he has not or had not, at the time of doing any act pursuant to the power of attorney, received actual knowledge or actual notice of the revocation or termination of the power of attorney, by death or otherwise, or notice of any facts indicating the same, shall, in the absence of fraud, be conclusive proof of the nonrevocation or nontermination of the power at such time. If the exercise of the power requires execution and delivery of any instrument which is recordable under the laws of this State, such affidavit (when authenticated for record in the manner prescribed by law) shall likewise be recordable.

(c) No report or listing, either official or otherwise, of "missing" or "missing in action," as such words are used in military parlance, shall constitute or be interpreted as constituting actual knowledge or actual notice of the death of such principal or notice of any facts indicating the same, or shall operate to revoke the agency.

(d) This section shall not be construed so as to alter or affect any provision for revocation or termination contained in such power of attorney.

Code 1935, § 3673A; 45 Del. Laws, c. 228, § 1; 25 Del. C. 1953, § 174.;






Subchapter V Electronic Recording

§ 180. Short title

This subchapter may be cited as the "Uniform Real Property Electronic Recording Act."

75 Del. Laws, c. 23, § 1.;



§ 181. Definitions in this subchapter

(a) "Document" means information that is:

(1) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(2) Eligible to be recorded in the land records maintained by the recorder.

(b) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(c) "Electronic document" means a document that is received by the recorder in an electronic form.

(d) "Electronic recording commission" means the commission established by § 184 of this title.

(e) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(f) "Paper document" means a document that is received by the recorder in a form that is not electronic.

(g) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(h) "Recorder" means the recorder of deeds for the county in which a document is received.

(i) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

75 Del. Laws, c. 23, § 1.;



§ 182. Validity of electronic documents

(a) If a law requires, as a condition for recording, that a document be an original, be on paper or other tangible medium, or be in writing, an electronic document satisfying this subchapter satisfies the law.

(b) If a law requires, as a condition for recording, that a document be signed, an electronic signature satisfies the law.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal is not required to accompany an electronic signature.

75 Del. Laws, c. 23, § 1.;



§ 183. Recording of documents

(a) A recorder who implements any of the functions described in this section shall do so in compliance with standards established by the electronic recording commission.

(b) A recorder may receive, index, store, archive, and transmit electronic documents.

(c) A recorder may provide for access to, and for search and retrieval of, documents and information by electronic means.

(d) A recorder who accepts electronic documents for recording shall continue to accept paper documents and shall place entries for both types of documents in the same index.

(e) A recorder may convert paper documents accepted for recording into electronic form. The recorder may convert into electronic form information recorded before the recorder began to record electronic documents.

(f) Any fee or tax that a recorder is authorized to collect may be collected electronically.

(g) A recorder and other officials of a state or a political subdivision thereof, or of the United States, may agree on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes.

75 Del. Laws, c. 23, § 1.;



§ 184. Uniform standards

(a) An electronic recording commission is created to adopt standards to implement this subchapter. The commission must consist of the recorder for each county of the State and 2 members at large appointed by the Secretary of State.

(b) The electric recording commission shall promote harmony and uniformity of standards and practices in the use of electronic recording so far as is consistent with the purposes, policies, and provisions of this subchapter. When adopting, amending, and repealing standards, the commission shall consider standards and practices of other jurisdictions; the most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association; the views of interested persons and other governmental entities; the needs of counties of varying size, population, and resources; and the need for security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.

75 Del. Laws, c. 23, § 1.;









CHAPTER 3. TITLES AND CONVEYANCES

§ 301. Fines and common recoveries

All fines and common recoveries levied and suffered within this State, in pursuance of or according to the common or statute laws of England, in the Superior Court of the county wherein the lands, tenements or hereditaments entailed lie shall be as good in law, to bar estates so entailed, as fines and common recoveries of lands, tenements or hereditaments levied, or suffered, in England are. Any heir at law or other person claiming any right in the lands, tenements or hereditaments may, either by appeal or writ of error, reverse such fines or recoveries for any errors in levying or suffering the fines or recoveries.

Code 1852, §§ 1639, 1640; Code 1915, § 3234; Code 1935, § 3697; 25 Del. C. 1953, § 301.;



§ 302. Bar of estate tail by deed

A person having a legal or equitable estate or right in fee tail in possession, remainder or reversion, in any lands, tenements or hereditaments may alien the lands, tenements or hereditaments, in fee simple, or for other less estate, by deed, in the same manner and as effectually as if such estate or right were in fee simple. The deed of alienation in fee simple of any person, of any lands, tenements or hereditaments shall have the same effect and operation for barring all estate tail and other interests in the lands, tenements or hereditaments, as such persons being a party cognizor to a fine in due manner levied, or party vouchee to a common recovery with a double voucher in due manner suffered, of the lands, tenements or hereditaments. No deed shall avail within either of these provisions, unless it is duly acknowledged or proved according to law, or unless it would be a valid and lawful deed sufficient to pass the premises, if the maker were seized of the premises in fee simple.

Code 1852, § 1641; Code 1915, § 3235; Code 1935, § 3698; 25 Del. C. 1953, § 302.;



§ 303. Warranty by life tenant and collateral warranty

A warranty made by a tenant for life shall not, by descending or coming to a person in remainder or reversion, bar or affect that tenant's title. A collateral warranty shall not in any case bar or affect a title not derived from the person making such warranty.

Code 1852, § 1642; Code 1915, § 3236; Code 1935, § 3699; 25 Del. C. 1953, § 303; 70 Del. Laws, c. 186, § 1.;



§ 304. Permanent leasehold estates as estates in fee simple

Permanent leasehold estates, renewable forever, shall be considered to be estates in fee simple, and shall be subject to the same modes of alienation, power of devise, and rules of descent and distribution, and to all the incidents of an estate in fee, provided that the grantor of the leasehold or the person entitled to the estate, out of which the term issues, has first released to the grantee of the term or the person in possession of the leasehold all his right to the rent charged upon or growing out of the leasehold.

15 Del. Laws, c. 168; Code 1915, § 3237; Code 1935, § 3700; 25 Del. C. 1953, § 304; 70 Del. Laws, c. 186, § 1.;



§ 305. Deeds by foreign corporations; recording as evidence; ownership rights

All deeds to lands in Delaware executed and delivered by corporations created by and existing under the laws of the states and territories of the United States of America, other than Delaware, or created by and existing under the laws of any foreign state or nation, are made valid and effective to convey the fee simple or other estate purported to be conveyed in such deeds, with the same force and effect as if the corporation grantor had been a corporation lawfully created by and existing under the laws of this State. Such deeds, when recorded, or any office copy thereof, shall be admitted as evidence in all courts of this State, and shall be valid and conclusive evidence, with the same force and effect as if such deeds had been properly executed, acknowledged and delivered by corporations created by and existing under the laws of this State. A foreign corporation owning lands in Delaware may exercise all rights and privileges of ownership to the same extent as if such corporation were a corporation lawfully created by and existing under the laws of this State.

26 Del. Laws, c. 253; Code 1915, § 3238; 38 Del. Laws, c. 174; Code 1935, § 3701; 25 Del. C. 1953, § 305.;



§ 306. Title and disposal of property by aliens

All real and personal property situate in this State may be taken, acquired, held and disposed of by an alien in the same manner as by a citizen of this State.

26 Del. Laws, c. 251, § 1; Code 1915, § 3194; 32 Del. Laws, c. 188, § 1; 39 Del. Laws, c. 35, §§ 1, 2; Code 1935, § 3655; 25 Del. C. 1953, § 306.;



§ 307. Title derived through alien

A good title to real and personal property situate in this State may be derived through, from or in succession to an alien in the same manner as through, from or in succession to a citizen of the State.

26 Del. Laws, c. 251, § 2; Code 1915, § 3195; 32 Del. Laws, c. 188, § 2; 39 Del. Laws, c. 35, §§ 1, 2; Code 1935, § 3656; 25 Del. C. 1953, § 307.;



§ 308. Validity of conveyances to or from aliens

All conveyances to or from aliens of real or personal property situate in this State, at any time made, are validated, ratified and confirmed; and it is declared that the conveyances vested in the purchaser or purchasers the same estates and rights as they would have taken if the conveyance had been made between citizens of the State.

26 Del. Laws, c. 251, § 3; Code 1915, § 3196; 39 Del. Laws, c. 35, § 2; Code 1935, § 3657; 25 Del. C. 1953, § 308.;



§ 309. Conveyance of real estate between spouses

(a) A married man may convey by deed, duly executed and acknowledged, real estate or any interest therein directly to his wife, and a married woman may convey by deed, duly executed and acknowledged, real estate or any interest therein directly to her husband, and every such conveyance of real estate or any interest therein, located in this State, made prior to or on or after December 21, 1965, shall be valid and effective in law and equity to convey the grantor's title and interest therein and thereto, whether both the grantor and grantee or either, respectively, shall have resided at the time of such conveyance within or without this State, and notwithstanding the wife or the husband, respectively, did not or does not join herein.

(b) This section shall be construed as authorizing a conveyance of an interest in real property:

(1) By either spouse, in any estate, tenancy or capacity other than tenancy by the entireties, without the joinder of the other spouse, to both spouses in any estate, tenancy or capacity;

(2) By either spouse, in any estate, tenancy or capacity other than tenancy by the entireties, without the joinder of the other spouse to the other spouse alone;

(3) By both spouses, in any estate, tenancy or capacity, to both spouses in any estate, tenancy or capacity; and

(4) By both spouses, in any estate, tenancy or capacity, to either spouse alone.

(c) All conveyance prior to June 29, 1998, and of a type described therein shall be deemed valid ab initio.

25 Del. C. 1953, § 309; 55 Del. Laws, c. 247; 68 Del. Laws, c. 318, § 1; 70 Del Laws, c. 186, § 1; 71 Del. Laws, c. 333, § 1.;



§ 310. Release of rights of curtesy or dower

A married man may relinquish or release to his wife his right of curtesy in any real estate whereof his wife is seized of an estate of inheritance, and a married woman may relinquish or release to her husband her right of dower in any real estate whereof her husband is seized of an estate of inheritance, by deed duly executed and acknowledged, in the manner provided by law for deeds to be recorded, or by deed conveying such estate of inheritance in the real estate by the husband to the wife, or by the wife to the husband, wherein the husband's right of curtesy or the wife's right of dower is specifically relinquished or released and thereafter the real estate may be conveyed, encumbered, devised, or otherwise disposed of, and shall descend free and clear of any such right or estate of curtesy or dower, but the real estate may descend to the husband or wife, as the case may be, in case of the death of the wife or husband intestate, in accordance with law, notwithstanding such relinquishment or release.

25 Del. C. 1953, § 310; 55 Del. Laws, c. 247; 70 Del. Laws, c. 186, § 1.;



§ 311. Conveyance of real estate to create either joint tenancy with right of survivorship or tenancy in common with grantor

Any conveyance of real estate made by the grantor to himself, herself or itself and another or others, either as joint tenants with right of survivorship or as tenants in common, shall, if otherwise valid, be as fully effective to vest either an estate in joint tenancy with right of survivorship or an estate as tenancy in common, as the case may be, in such real estate, in the grantees named, including the grantor, as if the same had been conveyed by the grantor therein to a third party and by such third party to said grantees.

25 Del. C. 1953, § 311; 58 Del. Laws, c. 269; 70 Del. Laws, c. 186, § 1.;



§ 312. Acquisition and conveyance of title to real estate by persons of the age of 18 years or older

Any person of the age of 18 years or older who is not otherwise incompetent may contract to purchase, acquire, take, hold, sell, transfer, assign, lease, demise, encumber, or otherwise convey any estate, right, title or interest in real estate, may take title to and accept delivery of a deed, indenture, mortgage, lease, or other instrument of conveyance to any estate, right, title or interest in real estate and may execute, acknowledge and deliver a deed, indenture, mortgage, lease, or other instrument of conveyance for any interest, estate, right or title in real estate without the interference of a guardian, trustee or the like, and such deed, indenture, mortgage, lease or other instrument of conveyance for any interest, estate, right or title in real estate shall be valid and legally effective for all intents and purposes in law or in equity and shall bind that person, that person's heirs, executors and administrators.

25 Del. C. 1953, § 312; 58 Del. Laws, c. 439, § 3; 70 Del. Laws, c. 186, § 1.;



§ 313. Contract for sale of unimproved real estate; notice to buyer of public sewerage and water facilities

Every contract for the sale of unimproved real estate located in the State shall have the following notice provision appear conspicuously therein:

"NOTICE TO BUYER: If the property being purchased hereunder is an unimproved parcel of land, buyer should consult with the appropriate public authorities to ascertain whether central sewerage and water facilities are available, or, if not, whether the property will be approved by appropriate public authorities for the installation of a well and private sewerage disposal system. If central sewerage and water facilities are not available, then this Contract is contingent upon: (1) a satisfactory site evaluation that will allow the installation of an approved on-site disposal system, in accordance with the regulations promulgated by the Department of Natural Resources & Environmental Control, that is acceptable to the buyer; (2) the availability of a water supply; and (3) the lot conforming with the local zoning ordinance; or this Contract shall become null and void and all deposits shall be returned to the buyer. The (buyer/sellers/authorized agent) ______ shall request the site evaluation on or before (date) ______. (Buyer/Seller)

65 Del. Laws, c. 306, § 1; 66 Del. Laws, c. 396, § 1.;



§ 314. Contract requirements for the sale of real estate involving seller financing

(a) Every contract for the sale of improved or unimproved real estate under which the seller or sellers agree to provide any financing for the purchaser or purchasers shall include as an integral part of the contract a complete amortization schedule for all payments to be made under such financing agreement. Such amortization schedule shall:

(1) Include a per payment breakdown of principal and interest and a per payment computation of the unpaid principal balance remaining;

(2) Include a statement that the seller or sellers and purchaser or purchasers have read and understand the amortization schedule; and

(3) Be signed by the seller or sellers and purchaser or purchasers.

(b) Every contract for the sale of improved or unimproved real estate under which the seller or sellers agree to provide any financing for the purchaser or purchasers shall clearly state the principal amount of seller financing, exclusive of interest, which comprises the purchase price thereunder, and the amount of any interest to accrue under said seller financing shall not be included in the purchase price stated thereunder.

(c) No contract for the sale of consumer purpose property under which the seller or sellers agree to provide any financing for the purchaser or purchasers, unless specifically permitted by preempting Federal law or regulation, shall remain executory for a period exceeding 6 months. The parties may renew the executory contract, by written agreement, for a period not exceeding more than an additional 6 months. The time between execution and final settlement of such a contract shall be no longer than those combined time periods. For purposes of this subsection "final settlement" shall mean a transaction wherein the seller conveys or sellers convey a deed to the residential real estate to the buyers in return for payment amounting to the purchase price, which may include a mortgage in the amount of any financing extended by the seller or sellers. For purposes of this subsection "consumer purpose property" shall mean 1-to-4-family residential real property used primarily for personal, family or household purposes, and shall not include any other property, including multi-unit residential property such as an apartment building, office property, commercial property or industrial property.

(d) Notwithstanding the provisions of subsection (c) of this section, the parties may agree, under the contract of sale to not engage in a final settlement until fulfillment of a condition of paying the last installment of the purchase price under a conditional sale, provided that the conditional sales agreement includes provisions indicating:

(1) The periodic rental value of the real estate, which is not to exceed 75% of the original periodic installment amount under the conditional sales agreement;

(2) In the event of buyer or buyers default for failure to pay, the buyer or buyers have a right to redeem the property by making full payment of the remaining contract amount within 120 days of the seller or sellers providing written notice of the default;

(3) If, after default, the buyer or buyers fail to redeem the property by full payment within 120 days, the contract converts by law to a landlord/tenant agreement, wherein rent shall be the rental value established in paragraph (d)(1) of this section above and which shall apply retroactive to the date of default;

(4) In the event of the agreement being converted to a landlord/tenant agreement after default, any amount paid by the buyer or buyers as a down payment on the conditional sales agreement shall be deemed a security deposit, with any amount exceeding that allowed by § 5514 of this title first being credited towards arrears in rent and any remainder excess paid to the tenant.

(e) Failure to comply with the requirements of either subsection (a), (b) or (c) of this section shall make the contract voidable at the option of either party to the contract prior to settlement.

(f) Failure to comply with the requirements of subsection (d) of this section shall make the contract voidable by the buyer or buyers under the conditional sales agreement at any time prior to the payment of the last installment under the agreement, unless in default for failure to pay under the agreement, under which circumstance the agreement shall be voidable by either party until such time as the conditional sales agreement is converted to a landlord/tenant agreement.

(g) In the event of a dissolution of an agreement under conditions stated in subsection (d) or (f) of this section, the Justice of the Peace Court shall have concurrent jurisdiction with the Court of Chancery to hear and adjudicate cases brought to enforce the rights of parties in the property, including, but not limited to, an action for an accounting.

68 Del. Laws, c. 227, § 1; 76 Del. Laws, c. 311, §§ 1-3; 78 Del. Laws, c. 128, §§ 1, 2.;



§ 315. Contracts for sale of agricultural lands

Every contract for the sale of agricultural lands which are, either at the time of execution or at the time of settlement of said contract, subject to an agricultural lease shall include within its terms notice to the purchaser of the terms of said agricultural lease and the agricultural lease renewal provisions of Chapter 67 of this title.

69 Del. Laws, c. 211, § 1.;



§ 316. Display of flags

No restriction shall be enforceable with respect to real property which prohibits or limits the ability of a property owner or tenant to display the flag of the United States of America on a pole attached to the exterior of the property's building or structure within the owned or leased property's boundaries or on a flagpole located within the owned or leased property's boundaries, if the flagpole is installed prior to termination of any period of community developer control, provided such flag's measurement does not exceed 3 feet by 5 feet and such flagpole installed by the owner does not exceed 25 feet in height and conforms to all setback requirements. Any such installed flagpole shall not be required to be removed after termination of community developer control.

74 Del. Laws, c. 389, § 1; 79 Del. Laws, c. 93, § 1.;



§ 317. Restriction on fee collection for community amenities by community developers and/or homeowner associations

(a) A community developer, homeowner association, or other similar entity may not collect fees for an amenity that is not yet completed and available for residents' use in a community development.

(b) If fees for amenities are not differentiated on an itemized basis, no fee may be collected until all amenities are completed and available for use by residents in a community development.

(c) The Attorney General may enforce a violation of this section as a violation of consumer law under Chapter 25 of Title 6.

76 Del. Laws, c. 215, § 1; 77 Del. Laws, c. 284, § 1.;

§ 317A Required disclosure of financial obligations in chain of title for new home sales.

(a) On or before the date that the contract of sale of a new home is delivered to the buyer, the seller shall deliver to the buyer:

(1) A copy of all documents in the chain of title that create any financial obligation for the buyer; and

(2) A written summary of all financial obligations created by documents in the chain of title.

(b) At the time the seller delivers the documents required by subsection (a) of this section, the seller shall obtain from the buyer a written acknowledgement that the buyer received those documents.

(c) The Attorney General may enforce a violation of this section as a violation of consumer law under Chapter 25 of Title 6.

(d) This section does not apply to transactions in which the seller has provided to the buyer either a public offering statement that includes the information required by § 81-403(a)(4) and (16) of this title, or a resale certificate form, under Chapter 81 of this title, known as the Delaware Uniform Common Interest Ownership Act, or to a disposition that is exempt under § 81-401 of this title.

(e) The Delaware Real Estate Commission (DREC) shall modify or amend existing disclosure forms, or create forms as necessary, to ensure the timely and consistent delivery of financial information to the seller pursuant to subsection (a) of this section. The DREC shall have these forms modified, amended, or created by January 1, 2011.

77 Del. Laws, c. 283, § 1.;



§ 317A. Required disclosure of financial obligations in chain of title for new home sales

(a) On or before the date that the contract of sale of a new home is delivered to the buyer, the seller shall deliver to the buyer:

(1) A copy of all documents in the chain of title that create any financial obligation for the buyer; and

(2) A written summary of all financial obligations created by documents in the chain of title.

(b) At the time the seller delivers the documents required by subsection (a) of this section, the seller shall obtain from the buyer a written acknowledgement that the buyer received those documents.

(c) The Attorney General may enforce a violation of this section as a violation of consumer law under Chapter 25 of Title 6.

(d) This section does not apply to transactions in which the seller has provided to the buyer either a public offering statement that includes the information required by § 81-403(a)(4) and (16) of this title, or a resale certificate form, under Chapter 81 of this title, known as the Delaware Uniform Common Interest Ownership Act, or to a disposition that is exempt under § 81-401 of this title.

(e) The Delaware Real Estate Commission (DREC) shall modify or amend existing disclosure forms, or create forms as necessary, to ensure the timely and consistent delivery of financial information to the seller pursuant to subsection (a) of this section. The DREC shall have these forms modified, amended, or created by January 1, 2011.

77 Del. Laws, c. 283, § 1.;



§ 318. Restrictive covenants

(a) As used in this section, "roof" or "roofs" means:

(1) A roof of a single family dwelling unit which is solely owned by a person, persons, trust or entity and which is not designated as a common element or common property in the governing documents of an association; and

(2) A roof of a townhouse dwelling unit, which for the purposes of this section means any single-family dwelling unit constructed with attached walls to another such unit on at least 1 side, which unit extends from the foundation to the roof, and has at least 2 sides which are unattached to any other building, and the repair of the roof for the townhouse dwelling unit is designated as the responsibility of the owner and not the association in the governing documents.

(b) No covenant, restriction, or condition contained in a deed, contract or other legal instrument which affects the transfer, sale or any other interest in real property that prohibits or unreasonably restricts the owner of the property from using a roof mounted system for obtaining solar energy on that owner's property shall be allowed in any deed contract or legal instrument recorded after January 1, 2010.

(c) This section shall not amend, nullify, or affect the enforceability of any covenant, restriction, or condition contained in a deed, declaration, contract or other legal instrument concerning land owned by a maintenance corporation or homeowner's association.

(d) This section shall not amend, nullify, or affect the enforceability of any conservation easement or historic preservation covenant.

(e) Any covenants, restrictions, or conditions contained in a deed or declaration, including a declaration under the Unit Property Act [§ 2201 et seq. of this title], for residential property which does not explicitly include a mechanism to amend the document, may hereafter be amended by a vote requiring the affirmative vote of 2/3 of the property owners. Covenants, restrictions, or conditions contained in a deed or declaration, including a declaration under the Unit Property Act [§ 2201 et seq. of this title], for residential property that prohibit or restrict the installation of rooftop or ground-mounted solar systems may be amended to allow or promote installation of rooftop or ground-mounted solar systems by an affirmative vote of 2/3 of the property owners.

(f) No covenant, restriction, or condition contained in a deed, contract, or other legal instrument which affects the transfer, sale, or any other interest in real property, which is zoned for residential use and the lot or lots are 1/2 of an acre or greater in size, that prohibits or unreasonably restricts the owner of the property from installing or using a ground mounted system for obtaining solar energy on that owner's property shall be allowed in any deed, contract or other legal instrument. A covenant, restriction, or condition which requires that fencing, landscaping, or other appropriate means be used to shield the system from view, so that it is not readily visible from adjacent streets shall be deemed to be a reasonable restriction.

77 Del. Laws, c. 144, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 454, §§ 1, 3.;



§ 319. Private transfer fee prohibition

(a) Definitions. — The following words, terms and phrases, when used in this section, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Private transfer fee". —

a. "Private transfer fee" means a fee or charge payable upon the transfer of an estate or interest in real property, or payable for the right to make or accept a transfer of an estate or interest in real property, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price, or other consideration given for the transfer.

b. "Private transfer fee" does not include any of the following:

1. Any consideration payable by the transferee to the transferor for the estate or interest in real property being transferred or for a purchase money mortgage from the purchaser to the seller, or for payments from the transferee to transferor under a conditional sales agreement or installment sale.

2. Any commission or fee payable to the personal representative of an estate of a deceased person, a guardian, or trustee upon transfer of property.

3. Any commission or fee payable to an auctioneer or a licensed real estate broker upon the transfer of property under an agreement between the auctioneer or broker and the transferor or transferee.

4. Any commission or fee payable to a trustee in bankruptcy proceedings.

5. Any principal, interest, charges, fees, or other amounts payable by a borrower to a lender under a bona fide loan secured by a mortgage against real property, including but not limited to any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any other consideration allowed by law and payable to the lender in connection with the loan or forgiveness of all or part of the loan. A payment by a transferor or transferee to a developer or builder or its assigns for a transfer of an estate or interest after the initial sale by the developer or builder is not a bona fide loan.

6. Any rent, reimbursement, charge, fee, or other amount payable by a tenant to a landlord under a rental agreement or lease, including but not limited to any fee payable to the landlord for consenting to an assignment, subletting, encumbrance, or transfer of the rental agreement or lease.

7. Any consideration payable to the holder of an option to purchase an estate or interest in real property or the holder of a right of first refusal or first offer to purchase an estate or interest in real property for waiving, releasing, or not exercising the option or right upon the transfer of the property to another person.

8. Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by any governmental authority, a Sustainable Energy Utility under § 8059 of Title 29, or a public utility. or

9. Any fee, charge, assessment, fine, or other amount payable to the unit owners association of a common interest community or of a condominium for the benefit of the unit owners pursuant to a declaration, covenant, or law applicable to such association, including, but not limited to, permissible charges payable for resale certificates issued by the association or its authorized agent, or a start-up fee or capital contribution to the reserve fund providing such fund is not for the payment of financing arranged by the developer or builder.

(2) "Transfer" means the sale, gift, conveyance, assignment, devise by will, inheritance through intestate laws, or other transfer or release of an estate or interest in real property located in this State.

(3) "Transfer fee covenant" means a declaration or covenant purporting to affect real property which requires or purports to require the payment of a private transfer fee to the declarant or other person or entity specified in the covenant or declaration, or to their successors or assigns, upon a subsequent transfer of an estate or interest in the real property.

(b) Transfer fee covenant prohibition. — A transfer fee covenant recorded in this State on or after July 27, 2010, or unrecorded shall not run with the title to real property and is not binding on or enforceable at law or in equity against any owner (legal or equitable), subsequent owner (legal or equitable), purchaser, or mortgagee of any estate or interest in real property as an equitable servitude, contract, or otherwise. Any lien purporting to secure the payment of a private transfer fee under a transfer fee covenant recorded in this State on or after July 27, 2010, is void and unenforceable. This section does not mean that a transfer fee covenant or lien arising from a transfer fee covenant recorded in this State before July 27, 2010, or unrecorded is presumed valid and enforceable.

(c) The Attorney General may charge the use of a transfer fee covenant in violation of this section as a violation of consumer law under § 2513 of Title 6 or this section may be enforced by private action.

77 Del. Laws, c. 448, § 1.;






CHAPTER 5. RULE AGAINST PERPETUITIES; POWERS OF APPOINTMENT; RULE AGAINST ACCUMULATIONS

§ 501. Powers of appointment; effect of rule against perpetuities

Every estate or interest in property, real or personal, created through the exercise, by will, deed or other instrument, of a power of appointment, irrespective of:

(1) Whether such power is limited or unlimited as to appointees;

(2) The manner in which such power was created or may be exercised;

(3) Whether such power was created before or after the passage of this section,

shall, for the purpose of any rule of law against perpetuities, remoteness in vesting, restraint upon the power of alienation or accumulations now in effect or hereafter enacted be deemed to have been created at the time of the exercise and not at the time of the creation of such power of appointment. No such estate or interest shall be void on account of any such rule unless the estate or interest would have been void had it been created at the date of the exercise of such power of appointment otherwise than through the exercise of a power of appointment.

Code 1915, § 3907(a); 38 Del. Laws, c. 198; Code 1935, § 4414; 25 Del. C. 1953, § 501.;



§ 502. Release of powers of appointment [For application of this section, see 79 Del. Laws, c. 172, § 6]

(a) Any power which is exercisable by deed, by will, by deed or will, or otherwise, whether general or special, other than a power in trust which is imperative, is releasable, either with or without consideration, by written instrument signed by the grantee and delivered as provided in this section.

(b) A power which is releasable may be released with respect to the whole or any part of the property subject to such power and may also be released in such manner as to reduce or limit the persons or objects, or classes of persons or objects, in whose favor such power would otherwise be exercisable. No release of a power shall be deemed to make imperative a power which was not imperative prior to such release, unless the instrument of release expressly so provides.

(c) A release of a power of appointment shall be effective upon delivery to any 1 of the following:

(1) Any person specified for such purpose in the instrument creating the power;

(2) Any trustee of the property to which the power relates;

(3) Any person, other than the grantee, who could be adversely affected by an exercise of the power;

(4) The recorder in any county and when so filed the recorder shall record the release in a separate docket, but any such release, recorded in any county record prior to April 7, 1947, shall be deemed to be sufficient delivery within the provisions of this section.

(d) This section shall apply to releases heretofore and hereafter executed, but nothing herein contained shall be deemed to affect the validity of any release heretofore executed.

Code 1935, § 4414a; 46 Del. Laws, c. 207, § 1; 25 Del. C. 1953, § 502; 79 Del. Laws, c. 172, § 5.;



§ 503. Rule against perpetuities

(a) No interest created in real property held in trust shall be void by reason of the common-law rule against perpetuities or any common-law rule limiting the duration of noncharitable purpose trusts, and no interest created in personal property held in trust shall be void by reason of any rule, whether the common-law rule against perpetuities, any common-law rule limiting the duration of noncharitable purpose trusts, or otherwise.

(b) In this State, the rule against perpetuities for real property held in trust is that at the expiration of 110 years from the later of the date on which a parcel of real property or an interest in real property is added to or purchased by a trust or the date the trust became irrevocable, such parcel or interest, if still held in such trust, shall be distributed in accordance with the trust instrument regarding distribution of such property upon termination of the trust as though termination occurred at that time, or if no such provisions exist, to the persons then entitled to receive the income of the trust in proportion to the amount of the income so receivable by such beneficiaries, or in equal shares if specific proportions are not specified in the trust instrument. In the event that the trust instrument does not provide for distribution upon termination and there are no income beneficiaries of the trust, such parcel or interest shall be distributed to such then living persons who are then determined to be the trustor's or testator's distributees by the application of the intestacy laws of this State then in effect governing the distribution of intestate real property as though the trustor or testator had died at that particular time, intestate, a resident of this State, and owning the property so distributable.

This rule shall not apply to the following trusts, all of which may be perpetual:

(1) A trust for the benefit of 1 or more charitable organizations as described in §§ 170(c), 2055(a) and 2522(a) of the United States Internal Revenue Code of 1986 (Title 26 of the United States Code) [26 U.S.C. §§ 170(c), 2055(a) and 2522(a)], or under any similar statute;

(2) A trust created by an employer as part of a stock bonus plan, pension plan, disability or death benefit plan or profit sharing plan for the exclusive benefit of some or all of its employees, to which contributions are made by such employer or employees, or both, for the purpose of distributing to such employees the earnings or the principal, or both earnings and principal, of the fund held in trust;

(3) A statutory trust formed under Chapter 38 of Title 12 for which a certificate of statutory trust is on file in the office of the Secretary of State; or

(4) A trust of real or personal property created for the perpetual care of cemeteries pursuant to the provisions of subchapter IV of Chapter 35 of Title 12.

(c) For purposes of this rule against perpetuities, trusts created by the exercise of a power of appointment, whether limited or general, and whether by will, deed or other instrument, shall be deemed to have become irrevocable by the trustor or testator on the date on which such exercise became irrevocable. Donors, not donees, of limited powers of appointment and donees exercising, not donors of, general powers of appointment, shall be deemed the trustors or testators for purposes of distributions to the trustor's or testator's distributees pursuant to subsection (b) of this section. Notwithstanding the foregoing, in the case of a power of appointment described in § 504 of this title as a "first power," trusts created by the exercise of the power of appointment, whether by will, deed or other instrument, shall be deemed to have become irrevocable by the trustor or testator on the date on which the first power was created.

(d) The rule contained in this section is subject to §§ 501 and 502 of this title concerning powers of appointment.

(e) For purposes of this section, real property does not include any intangible personal property such as an interest in a corporation, limited liability company, partnership, statutory trust, business trust or other entity, regardless of whether such entity is the owner of real property or any interest therein. If a trust owns an interest in an entity described in the preceding sentence and the entity is the owner of real property, but the entity ceases to exist so that the trust becomes the owner of any interest in such real property, the trust shall not become void or subject to termination by reason of the common-law rule against perpetuities or other similar rule, and except as otherwise provided in the governing instrument, the trustee may either distribute the interest in real property in accordance with subsection (b) of this section or convey the interest in real property to another such entity in exchange for an interest in the entity to be held as before.

45 Del. Laws, c. 224, § 1; 25 Del. C. 1953, § 503; 65 Del. Laws, c. 422, § 8; 68 Del. Laws, c. 404, § 1; 70 Del. Laws, c. 164, §§ 1-3; 70 Del. Laws, c. 538, § 1; 72 Del. Laws, c. 385, § 1; 72 Del. Laws, c. 397, § 1; 73 Del. Laws, c. 329, §§ 68, 69; 76 Del. Laws, c. 254, § 16; 78 Del. Laws, c. 117, § 18.;



§ 504. Certain powers of appointment

Notwithstanding any other provision of this chapter, in the case of a power of appointment over property held in trust (the "first power"), if the trust is not subject to, or has an inclusion ratio of zero for purposes of, the tax on generation-skipping transfers imposed pursuant to Chapter 13 of the Internal Revenue Code [26 U.S.C. Ch. 13] or any successor provision thereto and the first power may not be exercised in favor of the donee, the donee's creditors, the donee's estate or the creditors of the donee's estate, then every estate or interest in property, real or personal, created through the exercise, by will, deed or other instrument, of the first power, irrespective of:

(1) The manner in which the first power was created or may be exercised, or

(2) Whether the first power was created before or after the passage of this section,

shall, for the purpose of any rule of law against perpetuities, remoteness in vesting, restraint upon the power of alienation or accumulations now in effect or hereafter enacted, be deemed to have been created at the time of the creation of, and not at the time of the exercise of, the first power. For purposes of applying the foregoing rule, if any part of an estate or interest in property created through the exercise of the first power includes another power of appointment (the "second power"), then the second power of appointment and any estate or interest in property (including additional powers of appointment) created through the exercise of the second power shall be deemed to have been created at the time of the creation of the first power.

72 Del. Laws, c. 397, § 2.;



§ 505. Exercise of powers of appointment

If the instrument creating a power of appointment, whether limited or general, does not expressly manifest a contrary intent of the donor, the donee of such a power, in addition to exercising the power in any other manner permitted by law and the instrument creating the power, may effectively appoint all or a portion of the assets, subject to such power to a trustee or trustees for the benefit of 1 or more objects of the power and may, in addition, create in an object of the power a general power of appointment, exercisable during life or at death, over assets subject to the original power or a limited power of appointment, exercisable during life or at death, to appoint such assets among objects all of whom are objects of the original power.

74 Del. Laws, c. 102, § 2.;



§ 506. Rule against accumulations

No provision directing or authorizing accumulation of trust income shall be invalid.

74 Del. Laws, c. 102, § 3.;






CHAPTER 7. JOINT ESTATES AND PARTITION

Subchapter I General Provisions

§ 701. Creation of estate in joint tenancy; exception

No estate, in joint tenancy, in lands, tenements or hereditaments shall be held or claimed by or under any grant, devise or conveyance made to any persons, other than to executors or trustees, unless the premises therein mentioned are expressly granted, devised or conveyed to such persons, to be held as joint tenants and not as tenants in common.

Code 1852, § 1720; Code 1915, § 3270; Code 1935, § 3734; 25 Del. C. 1953, § 701.;



§ 702. Actions for use and occupation between cotenants

A tenant in common or a joint tenant or a coparcener may maintain against a cotenant an action for use and occupation.

Code 1852, § 1721; Code 1915, § 3271; Code 1935, § 3735; 25 Del. C. 1953, § 702; 70 Del. Laws, c. 186, § 1.;






Subchapter II Partition Proceedings

§ 721. Petition for partition; persons entitled to apply

(a) When any 2 or more persons hold lands and tenements within this State as joint tenants or tenants in common, or as parceners under the intestate laws of this State, or when any persons hold an interest either in possession or in remainder in lands and tenements within this State, as members of a class, which class may be enlarged by the happening of a future contingency, any 1 or more of them, being of lawful age, or the guardian of any being under age, may present a petition to the Court of Chancery of the county wherein the lands and tenements are situate, or, if such real estate is situate in several counties, then to the Court of Chancery of either county wherein any of the real estate is situate. The petition shall state the facts, describe the lands and tenements so held, and pray partition thereof among the several parties entitled to such lands and tenements according to their several and respective interests.

(b) Thereupon, the Court of Chancery, or any Judge thereof in vacation, shall order a summons in partition to be issued, directed to the persons interested, who may not have joined in such petitions, returnable on some day, which shall not be less than 20 days after the date of such order requiring such persons to appear before the Court of Chancery, and show cause why partition of the premises should not be made, according to the prayer of the petition.

(c) Partition may be had notwithstanding the share held by any parcener, joint tenant or tenant in common may be for a less estate than a fee, or may be limited over after an estate for life, or any estate therein. A partition shall bind all tenants of their share in remainder, reversion or expectancy who are entitled only to that part of the lands partitioned which may be set off in severalty to the share upon which such remainder or expectancy is limited. If no partition is made, but a sale of the lands is had and confirmed, the rights of all parties in interest, whether in possession, remainder, reversion or expectancy, shall cease and terminate as to the land and be transferred to the proceeds of the sale thereof.

(d) Where a remainder, reversion or expectancy is limited over to any person in being, such person shall be served with like summons and in the same manner as is provided by law with respect to service of summons in partition causes.

Code 1852, § 1727; Code 1915, § 3272; 34 Del. Laws, c. 200, § 1; 35 Del. Laws, c. 197, § 1; Code 1935, § 3736; 25 Del. C. 1953, § 721.;



§ 722. Service of summons

(a) If a party, named in the summons for partition cannot be found in the county, to be served personally, service may be made by leaving a copy of the summons at the usual place of abode of such party within the county at least 6 days before the return day thereof in the presence of an adult person, or, if such party has no known place of abode within the county and cannot be served personally, and his appearance is not duly entered at the return of the summons, the Court shall make such further order for service of the summons as seems proper to it.

(b) In case it appears to the Court by the petition and affidavit or other proof at the hearing of the petition, that any persons interested in the proceedings other than the petitioners are nonresidents of the State and cannot be served personally with a summons in partition, an order may be made for the appearance of the nonresidents at a day to be fixed by the Court in order. The day fixed shall not be less than 2 weeks after the date of the order. The order shall likewise prescribe the manner of serving notice thereof on the nonresidents.

Code 1852, § 1728; Code 1915, § 3273; 33 Del. Laws, c. 213; Code 1935, § 3737; 25 Del. C. 1953, § 722.;



§ 723. Unknown or uncertain parties in interest; description in petition; service by publication

If in any cause in partition it is unknown whether any person shown by the facts set forth in the petition to be interested in the lands and premises, or any of them, of which partition is desired is living or dead, or in any case where the person is dead and it is unknown whether that person left any heirs or any of the heirs are unknown, then the petition may describe such unknown heirs as the heirs of the person who, if living, would be a proper party, and the petition, in cases under this section, shall pray that notice of the substance and object thereof may be given by publication as provided by § 722 of this title and the rules of the Court of Chancery for publication in cases of nonresidents. Upon such a petition the Court shall order notice to be given to the heirs of such deceased person by publication.

Code 1915, § 3298; Code 1935, § 3762; 25 Del. C. 1953, § 723; 70 Del. Laws, c. 186, § 1.;



§ 724. Decree of partition; appointment and duties of commissioners

Upon the return of the summons, if the parties summoned do not appear, or appearing fail to show sufficient cause against making partition of the premises, the Court of Chancery shall enter upon the record of the Court a decree that the partition be made among the parties interested, stating the shares to be allotted to them, respectively. The Court may then direct that a commission be issued, directed to 3 freeholders of the county to be appointed in the decree as commissioners, authorizing and directing them, after being duly sworn or affirmed, according to the best of their skill and judgment, to go upon the premises and make a just and fair partition thereof amongst the parties in the proportions mentioned in the commission. The commission shall further direct the commissioners that, if in their opinion a partition of the premises will be detrimental to the interests of the parties entitled, the commissioners shall make no partition, but shall appraise the whole of the premises at the true value in money; and that they shall duly return their proceedings, under their hands and seals, according to the command of the commission, with a survey of the premises, when lands are divided, to be made by some skilful surveyor to be appointed by them, and to be sworn or affirmed. The Court may vary the terms of the commission and the oath or affirmation to be taken by the commissioners if necessary to carry into effect the purpose of such commission under this chapter. The acts of a majority of the commissioners shall be valid as if done by the whole.

Code 1852, § 1729; Code 1915, § 3274; Code 1935, § 3738; 25 Del. C. 1953, § 724.;



§ 725. Appointment of a new commission

If from any cause a commission is returned without partition, subdivision or appraisement of the premises, or 1 or more of the freeholders dies, becomes or is declared incompetent to serve as a commissioner, before the return, or for any cause it is deemed equitable by the Court of Chancery that a new commission should be appointed, the Court may in its discretion appoint a new commission.

Code 1852, § 1692; Code 1915, § 3275; Code 1935, § 3739; 25 Del. C. 1953, § 725.;



§ 726. Final decree of partition

If, upon the return of the commissioners, it appears that partition of the premises has been made, as directed, and the partition is approved by the Court of Chancery, a final decree shall be entered that the partition shall remain firm and stable forever, and the proceedings and decree shall be conclusive upon the parties and all claiming under them.

Code 1852, § 1732; Code 1915, § 3276; Code 1935, § 3740; 25 Del. C. 1953, § 726.;



§ 727. Proportionment of shares among issue claiming by stocks

Whenever the issue of any child or other kindred of an intestate claim according to stocks by right of representation, the representatives, however numerous, of 1 stock, shall have, among them, 1 share proportioned to their aggregate interest, which share, if allotted to several, shall be subdivided among the parties to whom it is allotted; and further subdivision, if necessary, shall be made, until the share of each owner is apportioned to each such owner in severalty; and the partition shall be the same, whether the deceased child or other kindred whose issue are parties died before or after the decease of the intestate.

Code 1852, § 1680; Code 1915, § 3277; Code 1935, § 3741; 25 Del. C. 1953, § 727; 70 Del. Laws, c. 186, § 1.;



§ 728. Procedure upon petition by all interested parties

Upon the petition of all the persons of lawful age entitled to or holding lands and tenements as joint tenants, tenants in common or parceners, together with the guardians of such as are not of lawful age, the Court of Chancery shall, without the issuance of a summons, enter a decree for partition, and may order the issuance of a commission for making the partition. The commission shall be proceeded in, executed and returned, and final decree entered thereon in the same manner and with the same effect as provided in this subchapter.

Code 1852, § 1733; 28 Del. Laws, c. 225; Code 1915, § 3278; Code 1935, § 3742; 25 Del. C. 1953, § 728.;



§ 729. Appointment of trustee for public sale of premises; conveyance by trustee

If from the return of the commissioners it appears that no partition of the premises has been made, and the return is approved by the Court, or if it is shown otherwise to the Court that partition of the premises will be detrimental to the interests of the parties entitled, the Court shall make an order for the sale of the premises by a trustee appointed for that purpose, at public vendue, to the highest bidder, upon notice of the time and place of the sale as prescribed in the order. After the sale is approved by the Court, and the purchase money is first paid into Court, or secured in such manner as the Court directs, the Court shall order a deed to be executed by the trustee conveying the premises to the purchaser.

Code 1852, § 1734; Code 1915, § 3279; Code 1935, § 3743; 25 Del. C. 1953, § 729.;



§ 730. Allotment of primary interests

If it appears to the commissioners that partition of the lands mentioned in the petition for partition can be made among the primary interests and that a partition of the lands among all persons entitled would be detrimental to such persons, the commissioners shall make a return, with an allotment, accordingly, and shall also appraise the value of all of the lands in money. At any time after such a return of the commissioners and before final decree, any joint tenants, tenants in common or parceners representing an entire primary interest so allotted may apply to the Court to have the share or part of the lands, found by the return to belong to the primary interest, allotted to the persons entitled to the primary interest in kind, to hold to them in severalty or as tenants in common or as joint tenants or parceners as the case may be. In such case the Court may make an allotment of the primary interest concerned in the application, order a sale of the residue of the lands, and make distribution of the proceeds thereof, in accordance with this chapter.

Code 1852, § 1686; Code 1915, § 3280; Code 1935, § 3744; 25 Del. C. 1953, § 730.;



§ 731. Deed upon death of purchaser

If the purchaser of any lands and premises sold under the provisions of this chapter dies before the return and confirmation of the sale and deed made accordingly, the Court of Chancery, under its general equity powers in this behalf, may, upon the payment or securing of the purchase money, in accordance with the provisions of this chapter, direct the deed to be made to the persons entitled in such case to the lands and premises so sold.

Code 1915, § 3281; Code 1935, § 3745; 25 Del. C. 1953, § 731.;



§ 732. Title upon sale; transfer of liens to proceeds

A purchase of the premises pursuant to the foregoing provisions of this subchapter shall pass to the purchaser of the premises all the estate and interest of the joint tenants, tenants in common or parceners or persons whether in esse or not in esse having an interest in remainder, reversion or expectancy, whether the interest is vested or contingent, free and discharged from all liens and encumbrances except liens and encumbrances as may be paramount to the title of the joint tenants, tenants in common or parceners or person of a class having an interest either in possession or in remainder, which class may be enlarged by the happenings of a future contingency. All liens and encumbrances on the estate or interest of any joint tenants, tenant in common or parcener or person of such class shall be without change or priority transferred to the interest or share of the joint tenant, tenant in common or parcener or person of such class in the proceeds of sale.

Code 1852, § 1735; Code 1915, § 3282; 34 Del. Laws, c. 200, § 2; 35 Del. Laws, c. 197, § 2; Code 1935, § 3746; 25 Del. C. 1953, § 732.;



§ 733. Investment or division of sale proceeds

The proceeds of the sale, after deducting the costs of the proceedings, shall be invested by the Court in whole or in part for the benefit of the various parties and interests as their rights appear, or divided among the parties entitled according to their several interests and the rules of law and equity.

Code 1852, § 1794; Code 1915, § 3283; 35 Del. Laws, c. 197, § 3; Code 1935, § 3747; 25 Del. C. 1953, § 733.;



§ 734. Sales upon credit; purchase money security; preference of mortgage

The Court may, in its discretion, direct that sales made under this subchapter, be made upon credit, either as to the whole or a part of the purchase money, the payment of the purchase money to be at such time and to be secured in such manner as the Court in the order of sale prescribes, or in the order of confirmation directs. The Court may order and direct all such acts and proceedings touching the execution of a deed to the purchaser and the securing, collection and distribution of the purchase money, as it deems necessary. If the purchase money, or a part thereof, is secured by the mortgage of the purchaser and the mortgage is recorded within 30 days after the date of the mortgage, the mortgage shall have preference to any judgment against the purchaser or any other lien created or suffered by that purchaser, although such judgment or other lien be of a date prior to the mortgage.

Code 1915, § 3284; Code 1935, § 3748; 25 Del. C. 1953, § 734; 70 Del. Laws, c. 186, § 1.;



§ 735. Costs

The costs of a proceeding for partition shall be taxed and allowed by the Court and paid from the proceeds of sale or by the parties according to their respective interests in the premises, in the manner as the Court orders.

Code 1852, § 1738; Code 1915, § 3285; Code 1935, § 3749; 25 Del. C. 1953, § 735.;



§ 736. Dower, curtesy or other estate in undivided shares of parties to partition proceedings

A sale of any lands, tenements and hereditaments, pursuant to the provisions of § 729 of this title, shall pass to the purchaser thereof a title, free and discharged from all claims by virtue of any estate or interest in dower or by the curtesy, or other estate, in any undivided share of any of the parties entitled if the person entitled to the interest at the filing of the petition for partition was a party to the proceeding. The Court may make all orders touching the investment and disposal of the proceeds of sale of any share of the premises sold which may be necessary to secure to a person having a right of dower or curtesy, or other estate, in such share, an equivalent interest in the proceeds of sale.

Code 1852, § 1699; Code 1915, § 3286; Code 1935, § 3750; 25 Del. C. 1953, § 736.;



§ 737. Procedure where dower, curtesy or life estate exists

If there is a tenant by the curtesy or other life estate, other than in any undivided share of any of the parties entitled, partition of the real estate shall not be made until the determination of the curtesy or life estate, unless upon the joint petition of the tenant by the curtesy or other life estate and 1 or more of the other parties entitled, in which case partition may be made among the parties entitled, subject to the rights of the tenant by the curtesy or other life estate. If there is a widow entitled to dower in the real estate, other than in any undivided share of any of the parties entitled, partition of her part as the widow shall be postponed until the determination of her estate. After assigning the widow's dower, partition of the residue may be made, or other proceedings had concerning it, in the same manner and to the same effect as if such residue were all the real estate, and after the determination of the widow's estate, partition of the part assigned to her in dower may be made, or other proceedings had concerning it.

Code 1852, §§ 1678, 1679; Code 1915, § 3287; Code 1935, § 3751; 25 Del. C. 1953, § 737; 70 Del. Laws, c. 186, § 1.;



§ 738. Advancements; treatment upon partition

(a) If any child of an intestate or any issue of such child has received any lands, tenements or hereditaments as an advancement out of the intestate's estate, or by settlement of or by way of gift from the intestate in the intestate's own lifetime, or by means of purchase the consideration of which was paid or satisfied by the intestate, the lands, tenements or hereditaments shall be estimated in the partition, or distribution of the intestate's real estate, or proceeds of sale of real estate, as part thereof, and shall be held by the child or issue for or towards that child's or issue's share of the estate or proceeds.

(b) The settlement, gift or other advancement shall not be considered in determining or assigning the widow's dower.

Code 1852, § 1681; Code 1915, § 3288; Code 1935, § 3752; 25 Del. C. 1953, § 738; 70 Del. Laws, c. 186, § 1.;



§ 739. Assignment of dower without embracing residue

Upon the petition of a widow entitled to dower, or of any other person entitled to her part, or of any other person interested, an order may be made assigning such part without embracing the residue. The assignment shall be made by like proceedings and in the same manner as in the case of partition of real estate.

Code 1852, §§ 1689, 1755; Code 1915, § 3289; Code 1935, § 3753; 25 Del. C. 1953, § 739; 70 Del. Laws, c. 186, § 1.;



§ 740. Election to take dower from proceeds of sale; investment or deposit of widow's share

If there is a widow entitled to dower, and the return of the commissioners shows that there has been no partition of the residue after the assignment of her dower, she may, by petition, elect to take, in lieu of her dower by metes and bounds, an equivalent share of the proceeds of sale of the whole of the real estate. Thereupon, the Court may set aside the assignment of dower as made by the commissioners, and shall order the real estate to be sold. Out of the proceeds of the sale, after the payment of the costs of the proceedings, the Court may invest the share upon which the widow is entitled to receive the interest or may deposit the share in any bank or trust company in this State so that the widow shall receive the income during her life and the principal shall be paid to the other parties entitled after the death of the widow.

Code 1852, § 1696; Code 1915, § 3290; Code 1935, § 3754; 25 Del. C. 1953, § 740; 70 Del. Laws, c. 186, § 1.;



§ 741. Appointment of trustee for mentally ill widow of joint owner

If a parcener, tenant in common or joint tenant, or assignee of the interest, in real estate, dies leaving a mentally ill widow, or a widow becomes mentally ill before the assignment of dower and partition of the residue of the lands of the decedent, a trustee for the mentally ill widow may be appointed by the Court of Chancery and proceedings for partition may be had in the manner and form as prescribed by § 911 of Title 12 [repealed].

Code 1915, § 3291; Code 1935, § 3755; 25 Del. C. 1953, § 741; 49 Del. Laws, c. 57, § 1.;



§ 742. Appraisement of value of widow's dower; payment of widow's share and distribution of residue

The Court of Chancery in which a partition proceeding may be pending, at any time prior to the decree of distribution, upon the petition of a widow entitled to dower in the whole or any part of the real estate which is the subject of the partition proceedings, or upon the petition of any party to such proceedings, may appraise the value of the widow's dower in the real estate, and in the decree of distribution order the appraised valuation shall be paid to the widow, and the residue paid to the other parties entitled thereto.

Code 1915, § 3292; Code 1935, § 3756; 25 Del. C. 1953, § 742.;



§ 743. Investment or deposit of share of persons holding curtesy interest or life estate; appraisement and payment upon petition

A tenant by the curtesy or other life tenant of any real estate sold under the provisions of this chapter shall for the term of that tenant's life be entitled to have and receive the interest of the proceeds of sale of the real estate, and the Court of Chancery in which such partition is pending may invest the proceeds, after the payment of the costs of the proceedings, or deposit the proceeds in any bank or trust company of this State in such manner that the tenant by the curtesy or other life tenant shall receive the interest and income during that tenant's life, and the principal shall be paid, after the death of the tenant by the curtesy or other life tenant, to the other parties entitled. Upon the petition of the tenant by the curtesy or other life tenant, or any party to the proceeding, the Court may appraise the value of the interest and direct the payment to the tenant by the curtesy or other life tenant out of the proceeds of sale, the appraised valuation, and distribute the residue among the other parties entitled.

Code 1852, § 1703; Code 1915, § 3293; Code 1935, § 3757; 25 Del. C. 1953, § 743; 70 Del. Laws, c. 186, § 1.;



§ 744. Curtesy; barred by wrongful conduct of husband

If a husband leaves his wife to go with an adulteress or willingly lives in adultery in a state of separation from his wife, not occasioned by her fault, in either case, unless his wife is reconciled to him and suffers him to dwell with her, or if he is convicted of wrongfully killing his wife, he shall forfeit his curtesy and all demands, as her husband, upon her real or personal estate and any estate, charge or benefit settled upon him, or upon trust for him, in lieu of curtesy.

Code 1935, § 3757A; 47 Del. Laws, c. 343, § 1; 25 Del. C. 1953, § 744; 70 Del. Laws, c. 186, § 1.;



§ 745. Real estate in more than 1 county; appointment of freeholders; effect of recording in another county

(a) Where the real estate which is the subject of partition under this chapter lies in more than 1 of the counties of this State, the freeholders to make the partition may be selected from 1 county or from several counties, in the discretion of the Court. The Court shall order the part of the proceedings which relates to real estate in another county than that wherein the petition for partition is presented to be certified and recorded in the Court of Chancery in that county; and the record shall have all the effect of an original record.

(b) Satisfactions of the share or interest of parties entitled to the purchase money, secured by a recognizance entered into by the purchaser of lands in another county than that wherein the petition for partition is presented, entered upon the record of the county wherein the petition is presented by the county to which the proceedings are certified and recorded, shall be certified by the Clerk of the Court of Chancery of the other county noted on the record of the recognizance there, and the notation shall be considered as a satisfaction of the shares as though the satisfaction had been originally entered on the record of the county to which the proceeding is certified.

Code 1852, § 1707; Code 1915, § 3294; 35 Del. Laws, c. 196; Code 1935, § 3758; 25 Del. C. 1953, § 745.;



§ 746. Partition of several tracts held by same joint owners; power of commissioners and Court

The Court of Chancery may make a decree for partition in 1 proceeding under this chapter of several tracts or parcels of land and premises held by the same persons as joint tenants, tenants in common or parceners, although the several tracts or parcels of land may have been derived by different titles, and although any 1 or more of the tenants or parceners may not hold a like share, proportion or interest in all of the several tracts or parcels. In such case it shall be competent for commissioners appointed under § 724 of this title to return a partition of a part of the lands and premises embraced in the proceeding, and to return the residue of the same without partition, and further proceedings shall be in accordance with the return so made. The Court may vary the terms of the commission as may be necessary to adapt it to cases contemplated by this section.

Code 1852, §§ 1710, 1711; Code 1915, § 3295; Code 1935, § 3759; 25 Del. C. 1953, § 746.;



§ 747. Partition of several tracts where some parties hold interest in all and other parties hold interest in part

In a partition of several tracts or parcels of land held by the same persons, though by different titles or in different shares, as provided by § 746 of this title, if 1 or more of the persons entitled as joint tenants, tenants in common or parceners has some share, proportion or interest in all the tracts or parcels of land and premises named in the petition, and any other person is entitled as joint tenant, tenant in common or parcener to a share, proportion or interest in any 1 or more of the tracts or parcels of land, though not in all of them, the Court may in like manner make a decree for partition in 1 proceeding as aforesaid.

Code 1852, §§ 1710, 1711; Code 1915, § 3296; Code 1935, § 3760; 25 Del. C. 1953, § 747.;



§ 748. Power of commissioners to make return of partition of part of lands; procedure

The commissioners appointed under § 724 of this title may, in any case, return a partition of a part of the lands and premises embraced in the proceedings for partition and return the residue without partition, and further proceedings shall be in accordance with the return so made. The Court may vary the terms of the commission as may be necessary to adapt it to cases contemplated by this section.

Code 1852, § 1730; Code 1915, § 3297; Code 1935, § 3761; 25 Del. C. 1953, § 748.;



§ 749. Certified copy of record as evidence

A copy of any proceedings for partition had pursuant to this chapter, certified under the hand of the Register in Chancery of the county and the seal of the Court, shall be competent evidence of the proceedings therein stated in any court of law or equity.

Code 1852, § 1739; Code 1915, § 3299; Code 1935, § 3763; 25 Del. C. 1953, § 749.;



§ 750. Limitation of appeals

No appeal shall lie from any order or decree of the Court of Chancery touching any of these premises, unless taken within 3 months from the date of the order or decree.

Code 1915, § 3300; Code 1935, § 3764; 25 Del. C. 1953, § 750.;



§ 751. Powers of Court of Chancery

For the purpose of effectuating the provisions of this chapter, the Court of Chancery shall have, in addition to the jurisdiction and powers already conferred upon it, general equity powers concerning the subject matter of this chapter and authority to make any order or decree not inconsistent with the provisions of this chapter relating to causes in partition, or matters incidental or pertaining thereto, which the right or justice of the cause may demand. The Court of Chancery may make all rules and orders necessary for effectuating the provisions of this chapter.

Code 1915, §§ 3301, 3302; Code 1935, §§ 3765, 3766; 25 Del. C. 1953, § 751.;









CHAPTER 9. WASTE

§ 901. Liability in actions for waste

If any tenant by the curtesy, tenant in dower, or tenant for life or years commits waste, during the tenant's estate or term, of the houses, woods or any other thing belonging to the tenements so held, without special license in writing, the tenant shall be liable to an action of waste.

Code 1852, § 1756; Code 1915, § 3323; Code 1935, § 3788; 25 Del. C. 1953, § 901; 70 Del. Laws, c. 186, § 1.;



§ 902. Liability of an assignee and tenant in possession

If the assignee of the estate of either of the tenants commits waste, the assignee shall be liable to an action of waste. If, notwithstanding assignment, the tenant remains in possession and commits waste, the tenant shall be liable to an action of waste in the same manner as if no assignment were made.

Code 1852, § 1757; Code 1915, § 3324; Code 1935, § 3789; 25 Del. C. 1953, § 902; 70 Del. Laws, c. 186, § 1.;



§ 903. Liability of husband or assignee of tenant

If the husband of a tenant in dower or for life, or if an assignee of such tenant, commits waste, he shall continue liable to an action of waste, notwithstanding the decease of his wife.

Code 1852, § 1758; Code 1915, § 3325; Code 1935, § 3790; 25 Del. C. 1953, § 903; 70 Del. Laws, c. 186, § 1.;



§ 904. Liability of cotenants

A tenant in common, joint tenant or coparcener committing waste of the estate held in common, joint tenancy or coparcenary shall be liable to an action of waste at the suit of his or her cotenant.

Code 1852, § 1759; Code 1915, § 3326; Code 1935, § 3791; 25 Del. C. 1953, § 904; 70 Del. Laws, c. 186, § 1.;



§ 905. Actions by heirs

An action of waste shall be maintainable by the heir for waste done in the time of the heir's ancestor, as well as in the heir's own time, and as well against the executors or administrators of the tenant who committed the waste, as against the tenant himself or herself.

Code 1852, § 1760; Code 1915, § 3327; Code 1935, § 3792; 25 Del. C. 1953, § 905; 70 Del. Laws, c. 186, § 1.;



§ 906. Accidental fire in house not waste

(a) A person in whose house or chamber fire accidentally begins shall not be answerable for waste.

(b) No contract between landlord and tenant shall be contravened by this section.

Code 1852, § 1761; Code 1915, § 3328; Code 1935, § 3793; 25 Del. C. 1953, § 906.;



§ 907. Service of writ; judgment by default

A writ of waste shall be served in the same manner as a writ of dower. There shall be no process of pone or attachment; and if the writ is served and the defendant does not appear at the return, there shall be judgment by default, unless the court deems it proper to allow further time for the defendant's appearance.

Code 1852, § 1762; Code 1915, § 3329; Code 1935, § 3794; 25 Del. C. 1953, § 907.;



§ 908. Procedure upon death of either party

The action for waste shall not abate by the death of either party, but the heir shall be admitted to prosecute the action for waste on the death of the plaintiff. If the defendant dies, the defendant's executors or administrators may be made parties by a writ of scire facias.

Code 1852, § 1763; Code 1915, § 3330; Code 1935, § 3795; 25 Del. C. 1953, § 908; 70 Del. Laws, c. 186, § 1.;



§ 909. Judgment

In an action of waste the plaintiff shall recover the place wasted and double damages.

Code 1852, § 1764; Code 1915, § 3331; Code 1935, § 3796; 25 Del. C. 1953, § 909.;



§ 910. Writ of estrepement

During the pendency of an action of ejectment or of an action of waste to recover the place wasted, the court in which the action is pending may award a writ of estrepement to prevent waste being committed on the premises which are the subject of such action.

Code 1852, § 1765; Code 1915, § 3332; Code 1935, § 3797; 25 Del. C. 1953, § 910.;



§ 911. Injunction or writ of estrepement upon petition of lienholder

Upon the petition of a person holding any lien upon real estate, whether by judgment, recognizance, mortgage, or otherwise, the Court of Chancery may, in a proper case, award an injunction, or the Superior Court of the county, wherein such real estate is situate, may award a writ of estrepement, for the purpose of restraining waste upon the premises subject to the lien.

Code 1852, § 1766; Code 1915, § 3333; Code 1935, § 3798; 25 Del. C. 1953, § 911.;






CHAPTER 11. BOUNDARIES

§ 1101. Unauthorized removal of landmarks and marking of boundary trees; penalty

No person shall cut, fell, alter or remove any boundary tree or other landmark, nor shall any person, without lawful authority, mark any boundary tree upon any land that is not person's own, under penalty of forfeiting $200 to the party wronged.

Code 1852, § 987; Code 1915, § 3616; Code 1935, § 4165; 25 Del. C. 1953, § 1101; 69 Del. Laws, c. 359, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1102. Perpetuating testimony of boundaries

(a) Any person interested in perpetuating testimony respecting boundaries or landmarks may file a petition in the Court of Chancery representing the case, and naming the tenants and the owners of adjoining land, and praying for an order to take depositions to perpetuate testimony respecting the bounds. A summons shall be issued for summoning the tenants and owners to appear and show cause if they have any objection to such order. If any of them cannot be found, the Court may order proper service or publication of notice to them. If no sufficient objection is shown, the Court shall order that commission issue to 1 or more persons to take depositions on interrogatories filed after 10 days written notice of the filing thereof. Notice to an attorney or solicitor of record shall be sufficient notice to the party for whom he appears, and notice need not be given to any person not residing in the county where the lands lie.

(b) Each party may produce witnesses to be examined under the commission. The Court may suppress the depositions and make new orders, or it may order the depositions to be recorded, and they shall then be evidence against the parties to the petition and their privies in any suit or controversy in which the bounds which they concern shall come in question, in case of the death of the witnesses or inability to procure their attendance.

(c) If any person is not summoned or notified, the order for commission may be made without notice to that person; but that person shall not be affected by the proceedings.

(d) Each party shall bear the costs of the attendance and examination of witnesses produced by each such party; all the other costs shall be paid by the petitioner.

(e) The commissioners may employ a clerk. The commissioners and the clerk shall be sworn faithfully to perform their duty. A commission directed to several may be joint and several.

Code 1852, §§ 988-992; Code 1915, § 3617; Code 1935, § 4166; 25 Del. C. 1953, § 1102; 70 Del. Laws, c. 186, § 1.;



§ 1103. Marking and bounding lands; procedure

(a) Any person seised of any estate in possession, reversion or remainder, or possessed of any term, not less than 15 years, in any lands, the bounds of which are unknown or are in danger of being lost, may apply to the Superior Court in the county where the lands are situate for a commission to mark and bound the estate. The Court may issue the commission to any 5 persons agreed on by the parties or appointed by the Court, but no surveyor shall be appointed on such commission.

(b) Three months notice of the application shall be given by advertisements posted at the courthouse door of the county and at 5 public places of the 100 where the land lies, and also delivered to the persons in possession of the adjoining lands or left at their dwellings, and to the owners of such lands, if within the State. If the lands are unoccupied or the owners unknown, the Court may direct the service or the publication of notice, as shall be judged proper.

Code 1852, §§ 993, 994; Code 1915, § 3618; Code 1935, § 4167; 25 Del. C. 1953, § 1103.;



§ 1104. Notice of commission meeting; powers of commission; recording of certificate

The commissioners shall give at least 20 days notice of their meeting to execute the commission by advertisements at the courthouse door and at 5 public places in the 100 where the land lies; and shall meet on the land accordingly. They shall be sworn to mark and bound the land mentioned in the commission most agreeably to the true original location thereof, according to the evidence, without favor, affection or partiality, according to the best of their experience, ability and judgment, and make true return thereof. They may direct writs of summons for witnesses to be issued out of the Court, and the neglect of the witnesses to attend may be punished as a contempt of court. They may cause the land mentioned in the commission, or any other land, to be surveyed, and may appoint 1 or more surveyors and chain carriers to make the survey, and may swear them to do their duty faithfully and impartially, according to the best of their skill and ability. They may also swear the witnesses. They may adjourn from time to time. The commissioners, or a majority of them concurring, shall cause the land mentioned in the commission to be marked and bounded according to its true original location, and shall return a certificate of the marked bounds or lines to the Court, under their hands, which return shall be recorded in the recorder's office of the county, unless it is set aside by the Court for irregularity.

Code 1852, § 995; Code 1915, § 3619; Code 1935, § 4168; 25 Del. C. 1953, § 1104.;



§ 1105. Effect of commission's return; savings provision

If suit is not brought within 7 years from the return to controvert the decision of the commissioners, or in which the accuracy of the bounds or lines fixed by them is questioned, the record of the return shall be conclusive evidence of the original location of the land, and of the lines and boundaries. If the return shall, in any such suit, be confirmed in any particular by the verdict of a jury, it shall be conclusive to that extent, as between the same parties and those claiming under them, or any of them; saving to infants, and persons mentally ill, imprisoned, or beyond sea, and those claiming under them, the right to bring any such suit, within 5 years from the removal of their disability. The term of 7 years shall not begin to run against any person while that person is in possession of the land in controversy.

Code 1852, § 996; Code 1915, § 3620; Code 1935, § 4169; 25 Del. C. 1953, § 1105; 49 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1106. Boundaries fixed by agreement of parties

If any lines or boundaries are ascertained and fixed by agreement of parties, they shall not be disturbed by any commission, as between the same parties or those claiming under either of them. If any persons agree to ascertain and fix the lines or boundaries of their land, the agreement and a plot of the land so settled may, by the consent of the parties interested, be recorded, and shall have the same effect as if the location of the land had been settled by commissioners.

Code 1852, § 997; Code 1915, § 3621; Code 1935, § 4170; 25 Del. C. 1953, § 1106.;



§ 1107. Right of holders of separate parts of tract or of younger survey to a commission

When several persons hold separate parts of the same tract, they, or any of them, may have a commission to mark and bound the whole, as well as the several parts thereof. When any person holding a younger survey is interested in the locating of interfering or neighboring elder surveys, he shall have a commission to mark and bound the elder survey. Three months' written notice shall be given to the person seised of the elder tract of the intention to apply for such commission. The commission may be obtained only if the person seised of the elder tract neglects to apply for and obtain the commission. The commission shall be executed in like manner and have the same effect as if obtained by a person seised of the land therein mentioned.

Code 1852, § 998; Code 1915, § 3622; Code 1935, § 4171; 25 Del. C. 1953, § 1107.;



§ 1108. Fees of commissioners, surveyors, chain carriers and witnesses

Each commissioner shall be entitled to $1.00 per day for each such commissioner's services, each surveyor to $2.00 per day, the chain carriers to 80 cents per day, and each witness to 50 cents per day, to be paid by the person at whose request the service is performed. The Court may compel payment by attachment.

Code 1852, § 999; Code 1915, § 3623; Code 1935, § 4172; 25 Del. C. 1953, § 1108; 70 Del. Laws, c. 186, § 1.;






CHAPTER 13. FENCES

§ 1301. Lawful fences; height; barbed wire

A good fence of wood, iron, wood and iron rods or wire, stone, or well set thorn, 4 1/2 feet high or 4 feet high and having a ditch within 2 feet of it, shall be deemed a lawful fence in New Castle and Kent Counties, and in Sussex County 4 feet shall be the height of lawful fences. Barbed wire shall not be used for division fences except by the mutual consent of the owners of the properties divided by such fences. No fence of any kind which is composed in whole or in part of, or to which there is or has been added, barbed wire, razor wire or any barbed wire type of fencing material shall be permitted in any residential district without prior approval of the county or municipal zoning board or its board of adjustment, unless the property being enclosed by such fence is being used for farming or educational purposes.

Code 1852, § 1000; 19 Del. Laws, c. 656; Code 1915, § 3624; Code 1935, § 4173; 25 Del. C. 1953, § 1301; 71 Del. Laws, c. 157, § 1.;



§ 1302. Liability for trespasses; fence-viewers to assess damages

If any horse, cattle, goat, sheep or hog trespasses on any grounds enclosed with lawful fence, the owner of the animal so trespassing shall pay such damages as shall be awarded by the fence-viewers. Any person having unruly horses, goats, sheep, hogs or cattle, which break through lawful fences, shall, after notice thereof, be liable for double damages for any trespass committed by such animal, after such notice, to be awarded by the fence-viewers.

Code 1852, § 1001; Code 1915, § 3625; Code 1935, § 4174; 25 Del. C. 1953, § 1302.;



§ 1303. Fence-viewers; appointment; powers; quorum; compensation

(a) The Superior Court shall annually appoint not more than 8 nor less than 5 persons in each hundred to be fence-viewers. The fence-viewers shall be the sole judges of the sufficiency of any fences, of the charges of making or repairing partition or other fences, and how borne, and of damages by animals trespassing.

(b) Any 3 of the fence-viewers may act, and the majority of those acting may decide any pertinent matter.

(c) The person whose name heads the list of fence-viewers in the respective hundreds shall act as chair, and in that person's absence the second person so listed shall be chair, and in that second person's absence the chair shall be the next in order of the names listed. The chair shall make a record of the terms of settlement in each dispute and shall keep such records available until all terms of settlement have been complied with. One month before the date of appointing fence-viewers for the ensuing year, the chair shall submit to the prothonotary of the respective counties the names of any present members who desire their names to be removed from the list of fence-viewers, stating the reasons therefor.

(d) The fence-viewers shall be allowed $8.00 per day and 7 cents per mile for travel to and from the point of dispute. The chair shall receive in addition to fees received by other members the further sum of $1.00 for each day as stated. The fees and mileage allowances shall be paid for each necessary trip made in connection with a dispute.

(e) The chair shall submit and certify to the Levy Court or County Council of the county in which services as fence-viewers have been performed a list of the names of those fence-viewers who have acted in each case specifying the amount of fees due to each fence-viewer. The Levy Court or County Council of the county in which such list is submitted, properly certified to as aforesaid, shall make payment of the amount of money shown to be due thereon to each fence-viewer out of any moneys in the county treasury not otherwise appropriated.

Code 1852, §§ 1002-1004; Code 1915, § 3626; Code 1935, § 4175; 48 Del. Laws, c. 318, § 1; 25 Del. C. 1953, § 1303; 55 Del. Laws, c. 85, § 37; 70 Del. Laws, c. 186, § 1.;



§ 1304. Maintenance of partition fences; liability for enclosure of another's lands

(a) The respective occupants of lands enclosed by fences shall maintain partition fences between them in equal shares, as long as both parties continue to improve the same.

(b) Where any person encloses land adjoining another's enclosed land, so that any part of the fence, or fence and ditch, or hedge and ditch, or wall, already made, becomes a partition fence, the fence-viewers shall determine what sum shall be paid by the one to the other, and the fence shall then be maintained by the parties equally.

Code 1852, §§ 1005, 1006; Code 1915, § 3627; Code 1935, § 4176; 25 Del. C. 1953, § 1304.;



§ 1305. Judgment of fence-viewers; enforcement and penalty for noncompliance

If the fence-viewers judge any fence to be insufficient, they shall give notice thereof to the person bound to maintain the fence. If 1 of several persons so bound, upon such notice and request, neglects, for 5 days, to make that 1 person's own part of the fence good, or pay that 1 person's share of the same or of any partition fence before made, any justice of the peace may, on complaint, direct the party aggrieved to repair the fence, and the aggrieved party shall be reimbursed double the cost which the person, so neglecting to repair the same, was bound to pay or contribute.

Code 1852, § 1007; Code 1915, § 3628; Code 1935, § 4177; 25 Del. C. 1953, § 1305; 70 Del. Laws, c. 186, § 1.;



§ 1306. Division ditches and fences; remedy for neglect to maintain; allowance to guardian or lessee; special marsh laws

(a) The adjoining owners or possessors of embanked marshes or meadows shall be obliged to join in cutting division ditches at least 8 feet wide and 2 1/2 feet deep, and in making fences at least 2 feet high within 1 foot of the edge of the ditches, at their common cost. The division ditches shall be well cleansed at least once a year and the fences kept in good repair, and they shall be deemed lawful fences.

(b) If any owner or possessor refuses or neglects to join in making the ditch and fence, or to keep the ditch in good order and repair, the adjoining owner or possessor may make or cleanse and repair the same, and may recover the proportion of the cost thereof as the fence-viewers determine the party neglecting ought to pay.

(c) A guardian shall be allowed any sum so expended or paid for that guardian's ward, and a lessee or tenant may deduct the same from his rent, unless otherwise stipulated by the contract. This section shall not be construed to repeal any special law respecting the improvement of marsh or meadow whereby any other provision is made concerning dividing ditches or fences.

Code 1852, §§ 1008-1010; Code 1915, § 3629; Code 1935, § 4178; 25 Del. C. 1953, § 1306; 70 Del. Laws, c. 186, § 1.;



§ 1307. Recovery of awards by fence-viewers

All sums awarded by fence-viewers, or directed by them to be paid, may be recovered as other debts of like amount are recoverable.

Code 1852, § 1011; Code 1915, § 3630; Code 1935, § 4179; 25 Del. C. 1953, § 1307.;






CHAPTER 14. TIMBER TRESPASS

§ 1401. Liability for damages; court's authority to determine whether trespass intentional; exemplary and actual damages

(a) Whoever wilfully, negligently or maliciously cuts down or fells or causes to be cut down or felled a tree or trees growing upon the land of another, without the consent of the owner, shall be liable for damages as set forth in subsection (b) of this section.

(b) In civil actions brought for an act of timber trespass the court shall have the authority to determine whether such trespass was unintentional or wilful and award damages accordingly. If the plaintiff shall satisfy the court that the metes and bounds of that plaintiff's property at the place of the trespass were appropriately established and marked by reasonably permanent and visible markers, or establish that the trespasser was on notice that the rights of the plaintiff were in jeopardy, the court shall find that the trespass was wilful and shall award exemplary damages equal to triple the fair value of the trees removed plus the cost of litigation. If, however, the court shall find that the trespass was unintentional, the court may award the plaintiff damages equal to the conversion value of the trees taken or damaged plus cost of litigation.

25 Del. C. 1953, § 1401; 49 Del. Laws, c. 236; 61 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1402. Method of ascertaining value of trees removed

In the absence of a more accurate means of ascertaining the value of trees removed in a timber trespass, the court may accept that figure which shall be arrived at by accepting the diameters of the stumps of the severed trees measured inside the bark as the assumed diameter of the trees measured outside the bark at 4 1/4 feet above the ground and apply the values given for gross tree volume as published in U.S.D.A., Farmers Bulletin No. 1989, and the numerous privately published forestry publications which give board foot volume contents of timber trees based on the International Long Rule formula.

25 Del. C. 1953, § 1402; 49 Del. Laws, c. 236.;



§ 1403. Failure of defendant to answer

If the defendant in an action, as provided in this chapter, shall not appear or shall not answer the complaint at the return of the writ or notice served therefor, the court shall determine the trespass wilful and award damages accordingly.

25 Del. C. 1953, § 1403; 49 Del. Laws, c. 236.;



§ 1404. Abatement of action

An action begun under this chapter shall not abate by the death of either party thereto, but shall be continued by the administrator or executor.

25 Del. C. 1953, § 1404; 49 Del. Laws, c. 236.;






CHAPTER 15. TORT LIABILITY OF PROPERTY OWNERS

§ 1501. Liability of owners or occupiers of land for injury to guests or trespassers

No person who enters onto private residential or farm premises owned or occupied by another person, either as a guest without payment or as a trespasser, shall have a cause of action against the owner or occupier of such premises for any injuries or damages sustained by such person while on the premises unless such accident was intentional on the part of the owner or occupier or was caused by the wilful or wanton disregard of the rights of others.

25 Del. C. 1953, § 1501; 59 Del. Laws, c. 171, § 1; 62 Del. Laws, c. 322, § 1.;






CHAPTER 16. LIS PENDENS

§ 1601. Written notice of pendency of action

(a) In any action instituted in any court of this State having civil jurisdiction or in the United States District Court for the District of Delaware, any party asserting a claim, the object of which is to affect the title to, or enforce an equitable lien on, real estate may, after filing of such claim, file in the office of the recorder of deeds of any county in which all or any part of the affected real estate is situate a written notice of the pendency of the action, which shall be under oath, and shall set forth:

(1) The court in which the action was brought, the caption of the action and the civil action number;

(2) The object of the action or the affirmative relief sought;

(3) A legal description sufficient to identify the property affected; and

(4) A designation of the names of each party against whom the notice is directed to be indexed.

(b) No notice of pendency shall be filed under this chapter:

(1) On a claim relating to real estate which, if sustained, would entitle the party to recovery solely of money or money damages; or

(2) To enforce a mechanic's lien or to foreclose upon a mortgage at law, which actions shall continue to be governed by the notice procedures of this Code specifically applicable thereto.

67 Del. Laws, c. 59, § 1.;



§ 1602. Recording; indexing; cancellation

Upon payment of the proper fee, the recorder of deeds shall record the notice of pendency. Each notice recorded shall be indexed, direct and indirect, against the name of each party designated in the notice of pendency. Such entry shall note next to such name the book and page number where the notice of pendency is recorded.

67 Del. Laws, c. 59, § 1; 72 Del. Laws, c. 27, § 1.;



§ 1603. Filed notice of pendency; effect as to persons claiming interest in real estate identified in notice of pendency

(a) The recording of a notice of pendency shall be notice to any person acquiring an interest in the real property identified in the notice from or through any party named in the notice from the time of the recording of the notice. Any person claiming an interest in the real property which is the subject of the notice of pendency is bound by all proceedings taken in the action after such recording and until cancellation or discharge to the same extent as if such person were a party.

(b) Unless and until a notice of pendency is filed as provided by this chapter, no action shall, before final judgment is entered therein, be deemed to be constructive notice to a person acquiring or having acquired a lien on or any other interest in the affected real estate.

67 Del. Laws, c. 59, § 1.;



§ 1604. Effective term

A notice of pendency shall be effective for a term of 3 years from the date of recording with the recorder of deeds. Before expiration of a term or an extended term, the court, upon motion of the party recording the notice, for good cause shown, may grant an extension for a like additional term. An extension order shall be recorded with the recorder of deeds before expiration of the prior term. An extension order shall be recorded with the recorder of deeds before expiration of the prior term and no extension order may be entered by any court after the expiration of the original term or any extended term.

67 Del. Laws, c. 59, § 1.;



§ 1605. Mailing of notice of pendency to parties against whom notice is indexed

Within 5 days after filing the written notice of pendency with the recorder of deeds, the party recording the notice of pendency shall serve or mail a copy of such notice by first-class mail to the last known address of each party against whom the notice of pendency has been indexed, and to all persons shown on the public records to have an interest in or lien upon the real estate which is the subject of the notice. Not later than 10 days after filing the written notice of pendency, an affidavit of the party recording the notice of pendency or of the attorney for such party shall be filed with the clerk of the court in which the action has been filed, indicating compliance with the foregoing requirements, including the parties to whom the notice was sent, the date of mailing and the address or addresses to which the notice or notices were sent.

67 Del. Laws, c. 59, § 1.;



§ 1606. Mandatory cancellation

The court, upon motion of any party aggrieved, shall direct any recorder of deeds to cancel a notice of pendency and mark the indices accordingly if:

(1) Mailing of the notice has not been completed within the time required by § 1605 of this title;

(2) The final judgment entered denying the claim covered by the notice of pendency is no longer appealable; or

(3) The claim relating to the real estate is one which, if sustained, would entitle the party solely to recover money or money damages.

67 Del. Laws, c. 59, § 1; 72 Del. Laws, c. 27, § 2.;



§ 1607. Cancellation upon condition of security

In an action for the enforcement of an equitable lien, the objective of which is to secure the payment of money, the court, upon motion of any party aggrieved, as a condition of cancellation of the notice of pendency, may direct that such party post sufficient security to insure the payment of money as may, by the final determination of the action, be ascertained to be chargeable upon the affected real estate. Nothing herein contained shall preclude the posting of bond or other security by agreement of the parties as a condition of cancellation.

67 Del. Laws, c. 59, § 1.;



§ 1608. Discretionary cancellation; hearing on probability of success on the merits

The court, upon motion, supported by affidavit or affidavits, of any party aggrieved, may direct any recorder of deeds to cancel a notice of pendency and mark the indices accordingly if the court determines that there is not a probability that final judgment will be entered in favor of the party recording the notice of pendency. The party recording the notice of pendency shall bear the burden of establishing such probability. The court may order oral argument on the motion. No discovery on such motion shall be permitted unless so ordered by the court. The order of the court on the motion may contain such conditions as the court deems just and proper.

67 Del. Laws, c. 59, § 1; 72 Del. Laws, c. 27, § 3.;



§ 1609. Voluntary cancellation by party recording the notice

At any time, the recorder of deeds shall cancel the notice of pendency and mark the indices accordingly upon written request, under oath, for such cancellation and upon payment of the proper fee by the party who recorded the notice, or by such party's attorney of record. The written request shall be recorded.

67 Del. Laws, c. 59, § 1; 72 Del. Laws, c. 27, § 4.;



§ 1610. Effect of canceled or expired notice

A canceled or expired notice of pendency shall not be deemed to be actual or constructive notice to any person for any purpose.

67 Del. Laws, c. 59, § 1.;



§ 1611. Costs and attorneys' fees

In an order either upholding a notice of pendency or cancelling a notice of pendency, the court may, for good cause shown, and in the interest of justice, direct a party to pay the prevailing party's damages, if any, together with court costs of the action. In addition, the court, in exceptional cases, may award reasonable attorneys' fees to the prevailing party. Attorneys' fees may be assessed against a party only if the court finds that such party has wilfully asserted a claim or defense thereof without foundation in law or fact and/or not supported by a good faith request for an extension of the law, or for an improper purpose such as to harass or cause unnecessary delay in a legal proceeding or transaction.

67 Del. Laws, c. 59, § 1.;



§ 1612. Fee for recording notice as taxable costs

The fee for recording any notices required under this chapter shall be taxable as a part of the costs in the action.

67 Del. Laws, c. 59, § 1; 72 Del. Laws, c. 27, § 5.;



§ 1613. Recording and marginal notation of judgment or stipulation of dismissal

Whenever a stipulation of dismissal is filed, or whenever a final judgment entered is no longer appealable, notice of the pendency of which action has been filed in the office of the recorder of deeds, the party who filed the notice of pendency shall cause a certified copy of the order of final judgment or a copy of the stipulation to be recorded in the office of the recorder of deeds. Upon payment of the proper fee, the recorder of deeds shall record the order or stipulation and mark the indices accordingly. If the party who filed the notice of pendency fails or refuses to file a certified copy of the final order or stipulation of dismissal, any party aggrieved by the filing of the notice may cause the order or stipulation to be filed.

67 Del. Laws, c. 59, § 1; 72 Del. Laws, c. 27, § 6.;



§ 1614. Express repeal of common law

The common-law doctrine of lis pendens is hereby abolished and no action instituted after June 29, 1989, shall constitute constructive notice to any person unless notice of such action complies with the requirements of this chapter.

67 Del. Laws, c. 59, § 1.;






CHAPTER 21. MORTGAGES ON REAL ESTATE

§ 2101. Form of mortgage; effect

(a) The following shall be a sufficient form of mortgage for the purpose of creating a lien on real estate within this State:

WHEREAS, A. D. of................., hereinafter called party of the first part, in and by his certain obligation duly executed, bearing even date herewith, stands bound unto C. D. of................. in the sum of................. Dollars, payable................. together with interest thereon, at the rate of................. per centum per annum, payable................., from the date thereof, together with costs and counsel fees, under the terms and conditions therein expressed.

NOW THIS MORTGAGE WITNESSETH, that the said party of the first part for and in consideration of the aforesaid debt of................. Dollars, and for the better securing the payment of the same, with interest, as aforesaid and costs and counsel fees, doth hereby grant and convey unto the said party of the second part,

ALL

DESCRIPTION OF PREMISES

RECITAL

And it is hereby expressly provided and agreed that if any action, suit, matter or proceeding be brought for the enforcement of this mortgage or the accompanying bond, and if the plaintiff or lien holder in said action, suit or proceeding shall recover judgment in any sum, such plaintiff or lien holder shall also recover as reasonable counsel fees................. per centum of the amount decreed for principal and interest, which said counsel fees shall be entered, allowed and paid as a part of the decree or judgment in said action, suit or proceeding.

Provided Always, Nevertheless, that if the said party of the first part, his Heirs, Executors, Administrators or Assigns, shall and do well and truly pay, or cause to be paid, unto the said party of the second part, his Executors, Administrators or Assigns, the aforesaid debt of................. dollars on the day and time hereinbefore mentioned and appointed for the payment thereof with interest, then and from henceforth, as well this present Indenture, and the estate hereby granted, as the said recited Obligation, shall cease, determine and become void and of no effect, anything hereinbefore contained to the contrary thereof, in anywise notwithstanding.

In Witness Whereof, the said party of the first part has hereunto set the party of the first part's hand and seal this................. day of................................. A.D..........................

Sealed and delivered in

the presence of

(Seal)

(b) A mortgage in the above form duly executed, acknowledged and recorded shall operate and be effective as a valid mortgage lien upon the entire interest of the mortgagors in the premises therein described, and proceedings thereon may be taken as now provided by law, for the foreclosure of mortgages.

(c) Nothing herein contained shall invalidate a mortgage not made in the above form, but a mortgage made in the form heretofore in common use within this State shall be valid and effectual.

33 Del. Laws, c. 209; Code 1935, § 3688; 25 Del. C. 1953, § 2101; 70 Del. Laws, c. 186, § 1.;



§ 2102. Minor's bond, obligation or mortgage

The signature, seal and acknowledgment of a person under the age of 21 years and of the age of at least 18 years to any bond, other obligation and/or mortgage shall be valid and legally effective for all intents and purposes in law or in equity, and shall bind that person, that person's heirs, executors and administrators.

33 Del. Laws, c. 209; Code 1935, § 3688; 45 Del. Laws, c. 230, § 6; 46 Del. Laws, c. 164; 47 Del. Laws, c. 124; 25 Del. C. 1953, § 2102; 58 Del. Laws, c. 511, § 60; 70 Del. Laws, c. 186, § 1.;



§ 2103. Effect of mortgage executed by trustee for mentally ill spouse

Any mortgage executed and acknowledged by a trustee for a mentally ill married man or woman, appointed pursuant to the provisions of § 104 or § 105 of this title, shall be as valid and effectual to bar and divest his or her estate as tenant by the curtesy or dower interest in case he or she survives his or her spouse, as if he or she had been legally capable, and had in fact executed and acknowledged such mortgage; and any such mortgage, or the record thereof, shall be competent evidence in all courts of this State.

17 Del. Laws, c. 616, § 2; 22 Del. Laws, c. 444, §§ 1, 2; Code 1915, §§ 3202, 3203; Code 1935, §§ 3663, 3664; 25 Del. C. 1953, § 2103; 49 Del. Laws, c. 57, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2104. Purchase money mortgage of married woman; liability of husband

Where a married woman becomes a purchaser of real estate, she may secure the purchase money, or part of it, by recognizance, bond, mortgage or otherwise as single women may, and her husband need not be a party nor consent to such act of giving security. In such case any such recognizance, bond, mortgage or other obligation or lien shall not be subject to any right or estate in curtesy of the husband of such married woman. In case of her entering into recognizance or giving bond or mortgage, or making other contract for the payment of the purchase money of such real estate, her husband shall not be liable, unless he is a party thereto.

14 Del. Laws, c. 550, § 4; Code 1915, § 3052; 30 Del. Laws, c. 197; Code 1935, § 3545; 25 Del. C. 1953, § 2104; 70 Del. Laws, c. 186, § 1.;



§ 2105. Purchase money mortgage by married woman

A married woman may secure the purchase money or part of it for real estate purchased by her, and give a bond, as provided by § 2104 of this title.

Code 1852, § 1614; Code 1915, § 3200; Code 1935, § 3661; 25 Del. C. 1953, § 2105; 70 Del. Laws, c. 186, § 1.;



§ 2106. Priority of mortgage from time of recording

A mortgage, or a conveyance in the nature of a mortgage, of lands or tenements shall have priority according to the time of recording it in the proper office, without respect to the time of its being sealed and delivered, and shall be a lien from the time of recording it and not before.

Code 1852, § 1632; Code 1915, § 3222; Code 1935, § 3684; 25 Del. C. 1953, § 2106.;



§ 2107. Priority of mortgages recorded at same time

If 2 or more mortgages, or conveyances in the nature of mortgages, of the same premises are lodged in the same office at the same time, they shall stand in priority in relation to each other, according to their respective dates.

Code 1852, § 1633; Code 1915, § 3223; Code 1935, § 3685; 25 Del. C. 1953, § 2107.;



§ 2108. Priority of purchase money mortgages

If lands or tenements are sold and 1 or more mortgages on the same, or any part thereof, are made by the purchaser to the vendor for securing the purchase money or any part thereof, and if such mortgages are recorded within 5 days after the deed conveying such land or tenements from such vendor to such purchaser shall be recorded, the lien of the mortgages on the lands or tenements or any part thereof shall have preference to and priority over any judgment against the mortgagor or any other lien created or suffered by that mortgagor, although such judgment or lien is of a date prior to the mortgages. As between 2 or more such purchase money mortgages on the same land, they shall have priority and preference according to the times that they are severally recorded in the proper office. Two or more such mortgages, recorded at the same time, shall have no preference or priority as between themselves.

Code 1852, § 1634; Code 1915, § 3224; 28 Del. Laws, c. 223; Code 1935, § 3686; 25 Del. C. 1953, § 2108; 70 Del. Laws, c. 186, § 1.;



§ 2109. Assignment of mortgages

(a) An assignment of a mortgage or any sealed instrument attested by 1 creditable witness shall be valid and effectual to convey all the right and interests of the assignor.

(b) All assignments of mortgages or any sealed instruments heretofore made in the presence of 1 witness and all satisfactions made by assignees in such assignments are made good and valid.

18 Del. Laws, c. 213, §§ 1, 2; Code 1915, § 3226; Code 1935, § 3689; 25 Del. C. 1953, § 2109.;



§ 2110. Effect of release of part of mortgaged premises; acknowledgment and recording

The release by the mortgagee or that mortgagee's assigns, executed at the instance of the mortgagor, that mortgagor's heirs or assigns, of any part of the mortgaged premises shall not be deemed or taken to operate as a release or discharge of any other part of the lands included in such mortgage, but such other lands shall be and remain subject to the lien of the mortgage, and execution may be had thereof in the same manner as if the mortgage had originally included only such lands. Every such release shall be under hand and seal, and shall be acknowledged in the same manner as provided by law for the acknowledgment of deeds, and shall become effective upon the date of filing in the office of the recorder of deeds in and for the county in which such lands so released are situated.

11 Del. Laws, c. 612; Code 1915, § 3227; Code 1935, § 3690; 25 Del. C. 1953, § 2110; 49 Del. Laws, c. 80; 70 Del. Laws, c. 186, § 1.;



§ 2111. Satisfaction of mortgages; penalty; enforcement in Superior Court

(a) Whenever the debt or duty secured by a mortgage or conveyance in the nature of a mortgage is satisfied or performed, the legal holder of such mortgage or conveyance at the time the satisfaction or performance is completed shall, within 60 days after satisfaction or performance is completed (including the payment of any required satisfaction fees), cause an entry of such satisfaction or performance to be made upon the record by the procedure enumerated in this subsection. The fee for entering such satisfaction or performance upon the record shall be paid by the debtor or obligor unless the mortgage or conveyance provides otherwise.

(1) A satisfaction of a mortgage or conveyance shall be made by recordation of either a satisfaction piece, if the instrument is presented in substantially the same form as set out in subsection (b) of this section and acknowledged in the same manner as provided by law for the acknowledgment of deeds, or an attorney's affidavit pursuant to § 2120 of this title. The satisfaction piece shall be presented to the recorder, and the recorder shall accept such document for recordation providing such document conforms to the requirements set out in subsection (b) of this section.

(2) If a full or partial release of the mortgage or conveyance is recorded, the recorder of deeds shall place a reference to a book and page number in the indices as to where the release is recorded.

(b) The following shall be a sufficient form of satisfaction piece as authorized by paragraph (a)(1) of this section:

To: Recorder of Deeds This instrument prepared by:

__________ County                        Name:

State of Delaware                   Address:

Tax Parcel Identification Number: __________

Property Address: __________ .

You are hereby requested and authorized to enter satisfaction of, and cancel of record, the mortgage executed by ____________________, mortgagor, to ____________________, mortgagee, dated __________, _____, and recorded __________, _____, in your office in Mortgage Record __________, at Page __________. [and if applicable, Assigned by ____________________ to

INDIVIDUAL SIGNATURE AND ACKNOWLEDGEMENT

IN WITNESS WHEREOF, Mortgagee(s), [Assignee(s)] has(ve) hereunto set its/their hand(s) and seal(s) this _____ day of __________, _____.

______________________________                                  ______________________________ (Seal)

WITNESS                                 MORTGAGEE

State of __________

County of __________

This instrument was acknowledged before me on (date) by (Name(s) of person(s).

(Signature of notarial officer)

(Seal, if any)

(Title and rank)

My commission expires

SIGNATURE AND ACKNOWLEDGEMENT IN A REPRESENTATIVE CAPACITY

IN WITNESS WHEREOF, Mortgagee [Assignee] has hereunto set its hand and seal this _____ day of ______________________________, _____.

MORTGAGEE [ASSIGNEE] NAME

____________________                                  BY: __________ (SEAL)

WITNESS                                 ATTEST: __________ (SEAL)

State of ____________

County of __________

This Instrument was acknowledged before me on __________ (date), by __________ [name(s) of person(s)] as __________ [type of authority, e.g., officer, trustee, etc.] of __________ [name of party on behalf of whom instrument was executed].

(Signature of notarial officer)

(Seal, if any)

(Title and rank)

My commission expires __________

(c) Each recorder shall either create and maintain a separate index and record of the recording of documents which are authorized to be recorded by this chapter including, but not limited to, powers of attorney to satisfy mortgages, satisfaction pieces, partial and complete releases of mortgages and security interests or index the same in the index used for recorded mortgages. If the recorder creates a separate index, it may be called the Release and Satisfaction Index, which shall reference the mortgagor, mortgagee, record book and page of the mortgage being released or satisfied and the address or lot number, if any, of the property being released or satisfied. The recorder may also maintain a separate record of said instruments and shall not be required to maintain other than a micrographic or electronic record of said instruments.

(d) If the legal holder of a mortgage fails to satisfy the mortgage in accordance with the requirements of subsection (a) of this section, the mortgagor, or that mortgager's agent, shall be entitled to submit a notice to the legal holder of the mortgage demanding that the mortgage be satisfied. The notice shall be sent by certified or registered mail, return receipt requested. The notice shall be sent to the legal holder of the mortgage at the address designated in the payoff statement, or to such other person and/or address as the legal holder may designate in the payoff statement. If:

(1) No payoff statement is received by the mortgagor or that mortgager's agent; or

(2) No address is provided in the payoff statement and the person issuing the notice has received no address to which to send such notices; or

(3) Payments are made electronically and no payment address is given by the legal holder; or

(4) Payment in satisfaction has been made at maturity or otherwise when due and without a payoff statement having been issued,

then the address for notice shall be deemed to be the last address used by the legal holder in written communications with the mortgagor, and the notice shall be sent to the attention of "Mortgage Satisfaction Department." A copy of such notice shall also be sent to the registered agent (if any) in the State of Delaware of the legal holder.

(e) Whoever, being the holder of a mortgage, wilfully fails to satisfy a mortgage upon the record as required by subsection (a) of this section shall be fined not more than $1,000 for each such failure together with assessed costs, for each failure, not to exceed $1,000.

(f) The recorder of deeds or the mortgage commissioner of the county in which any mortgage is recorded that has been satisfied or performed shall file a complaint with the Attorney General's office in said county against any mortgage holder who has not satisfied of record said mortgage within 60 days of its satisfaction or performance.

(g) The Superior Court shall have jurisdiction of offenses under this section.

Code 1852, § 1635; 22 Del. Laws, c. 205; Code 1915, § 3228; 37 Del. Laws, c. 243; Code 1935, § 3691; 45 Del. Laws, c. 229; 25 Del. C. 1953, § 2111; 55 Del. Laws, c. 341, § 4; 65 Del. Laws, c. 310, §§ 1, 2; 68 Del. Laws, c. 245, §§ 1-3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 543, §§ 1-8; 72 Del. Laws, c. 189, §§ 1-6; 75 Del. Laws, c. 307, §§ 1-4.;



§ 2112. Effect of satisfaction of mortgage by Regional Manager or Treasurer of Home Owners' Loan Corporation

When any mortgage has been satisfied pursuant to a power of attorney executed by the Regional Manager or Regional Treasurer in the name of the Home Owners' Loan Corporation, in accordance with the provisions contained in § 108(a) of this title, the mortgage or conveyance shall be extinguished.

40 Del. Laws, c. 217; Code 1935, § 3675; 25 Del. C. 1953, § 2112; 70 Del. Laws, c. 186, § 1.;



§ 2113. Effect of entry of satisfaction

An entry of satisfaction or performance made in accordance with this chapter shall extinguish the mortgage or conveyance, and the effect shall be the same as if such mortgage or conveyance had not been made.

Code 1852, § 1636; Code 1915, § 3229; Code 1935, § 3692; 25 Del. C. 1953, § 2113.;



§ 2114. Damages for nonentry of satisfaction

If any person commits a default under § 2111 of this title, such person, that person's executors or administrators, or if it is a corporation, such corporation, in addition to the other penalties provided for shall be liable to the party by or on whose behalf the satisfaction or performance has been made or completed, in damages to be recovered by a civil action. The damages shall not be less than $10 nor more than $500, except when special damage to a larger amount is alleged in the complaint and proved.

Code 1852, § 1637; Code 1915, § 3230; Code 1935, § 3693; 25 Del. C. 1953, § 2114; 55 Del. Laws, c. 341, § 5; 70 Del. Laws, c. 186, § 1.;



§ 2115. Procedure to compel entry of satisfaction of mortgage or judgment

(a) In all cases where mortgages or judgments are liens on real estate in this State and the same have been paid and the mortgagee or obligee or their executors, administrators or assigns refuses or neglects to enter satisfaction of such mortgage or judgment on the record thereof in the office where the same is recorded or entered, forthwith after the payment thereof, the mortgagor or obligor or their heirs or assigns may, upon sworn petition to the Superior Court of the county in which such mortgage or judgment is recorded or entered, setting forth the facts, obtain from such Court a rule on the mortgagee or obligee or their executors, administrators or assigns, returnable at such time as the Court may direct, requiring such mortgagee or obligee or their executors, administrators or assigns to appear on the day fixed by the Court and show cause, if they have any, why such mortgage or judgment shall not be marked satisfied on the record thereof. Such rule shall be served as provided by law for service of writs of scire facias. In case the mortgagee or obligee or their executors, administrators or assigns reside out of the State and cannot be served, or in case the mortgagee or obligee is a corporation which has been dissolved for more than 3 years prior to the filing of the petition, and for whom no trustee or receiver has been appointed, the rule shall be continued and a copy thereof shall be published by the sheriff in a newspaper of the county once each week for 4 successive weeks, and upon proof of such advertisement by affidavit of the sheriff made at the time to which such rule was continued, shall be deemed and considered sufficient service of such rule.

(b) Upon the return of the rule, if the Court is satisfied from the evidence produced that such mortgage or judgment, together with all interest and costs due thereon, has been satisfied and paid, the rule shall be made absolute, and the Court shall order and decree that the mortgage or judgment is paid and satisfied, and shall order and direct the recorder or the prothonotary, in whose office such mortgage or judgment is entered, to enter on the record thereof full and complete satisfaction thereof.

22 Del. Laws, c. 211, §§ 1, 2; Code 1915, § 3231; 29 Del. Laws, c. 237; Code 1935, § 3694; 25 Del. C. 1953, § 2115; 55 Del. Laws, c. 341, § 5.;



§ 2116. Reconveyance upon satisfaction or performance

When a debt or duty, secured by a mortgage, or conveyance in the nature of a mortgage is satisfied or performed, the person or corporation in whom the title under such mortgage or conveyance is, shall upon the reasonable request and at the proper cost of the mortgagor, that mortgagor's heirs or assigns, execute and acknowledge a sufficient reconveyance of the premises contained in such mortgage, or conveyance in the nature of a mortgage.

Code 1852, § 1638; Code 1915, § 3232; Code 1935, § 3695; 25 Del. C. 1953, § 2116; 70 Del. Laws, c. 186, § 1.;



§ 2117. Entry of partial payments on record; penalty for refusal; exceptions

Repealed by 72 Del. Laws, c. 29, § 1, effective May 12, 1999.;



§ 2118. Priority of mortgages and other instruments securing future advances and certain other advances; modifications of mortgages and other instruments

(a) Any mortgage or other instrument given for the purpose of creating a lien on real property, when so expressed therein or when so expressed in a separate instrument or other agreement specifically referred to therein and incorporated by reference (which instrument or other agreement need not be recorded), may secure not only existing indebtedness, but also future advances, whether such advances are obligatory or to be made at the option of the lender, or otherwise, and whether made before or after default or maturity or other similar events, to the same extent as if such future advances were made on the date of the execution of such mortgage or other such instrument, although there may be no advance made at the time of the execution of such mortgage or other instrument and although there may be no indebtedness outstanding at the time any advance is made. Such lien, as to third persons with or without actual knowledge thereof, shall be valid as to all such indebtedness and future advances from the time the mortgage or other such instrument is recorded or filed in the proper office as provided by law. The total amount of the indebtedness having the priority established by such lien may decrease or increase from time to time, but the total unpaid principal balance at any 1 time shall not exceed the maximum principal amount of the obligation which must be specified in such mortgage or other such recorded instrument.

Any mortgage or other instrument to which this subsection applies, and all such existing indebtedness, future advances and interest thereon, shall have preference to and priority over any lien, other than those liens the priority of which is governed by § 2901 of this title, which is subsequent in time to the time such mortgage or other such instrument is recorded or filed in the proper office as provided by law.

(b) In addition to the stated indebtedness, a mortgage or other instrument given for the purpose of creating a lien on real property may secure disbursements and other advances thereunder for the payment of taxes, assessments, maintenance charges, insurance premiums or costs relating to the property encumbered by such mortgage or other instrument, for the discharge of liens having priority over the lien of such mortgage or other instrument, for the curing of waste of the property that is the subject of the lien, for the indemnification obligations regarding environmental liabilities of the property that is the subject of the lien, and for the payment of service charges and expenses incurred by reason of default, and including late charges, attorneys' fees and court costs, if such mortgage or other such instrument states that it shall secure any such advances and disbursements, together with all interest thereon.

Any mortgage or other instrument to which this subsection applies, and all such stated indebtedness, disbursements and other advances expressed therein and interest thereon, shall have preference to and priority over any lien, other than those liens the priority of which is governed by § 2901 of this title, which is subsequent in time to the time such mortgage or other such instrument is recorded or filed in the proper office as provided by law.

(c) Nothing in this section is intended to limit or restrict the obligations, indebtedness, liabilities, covenants, disbursements or advances that may be secured by any mortgage or other instrument given for the purpose of creating a lien on real property.

(d) The preference and priority of the lien of any mortgage or other such instrument given for the purpose of creating a lien on real property and all matters secured thereby shall extend to any and all future modifications thereof, or of the obligations secured by the mortgage or such other instrument, that have been recorded or filed in the proper office as provided by law, except for such modification as expressly increases the maximum principal amount that is specified in such mortgage or other such instrument or separate instrument or agreement referred to in subsection (a) of this section.

(e) Nothing herein shall be construed to limit any agreement between the lender and the borrower or other parties to any such mortgage or other such instrument given for the purpose of creating a lien on real property as to the time period for the repayment of such existing indebtedness, future advances, interest, service charges and disbursements as aforesaid, as to other obligations, advances or disbursements that are secured thereby or as to any other terms and conditions of such mortgages or other such instrument.

59 Del. Laws, c. 444, § 1; 65 Del. Laws, c. 32, §§ 1, 2; 70 Del. Laws, c. 254, § 1.;



§ 2119. Insurance requirements for mortgages

(a) The mortgagee or obligee of any mortgage or other instrument given for the purpose of creating a lien on real property shall accept as evidence of insurance a written binder issued by any authorized insurer or its agent if the binder includes or is accompanied by:

(1) The name and address of the insured borrower;

(2) The name and address of the lender as loss payee;

(3) A description of the insured real property;

(4) A provision that the binder may not be cancelled within the term of the binder unless the lender and the insured borrower receive written notice of the cancellation at least 10 days prior to the cancellation;

(5) Except in the case of a renewal of a policy subsequent to the closing of the loan, a paid receipt for the full amount of the applicable premium; and

(6) The amount of insurance coverage.

A mortgagee or obligee may refuse to honor a binder in cases where the lender receives notice of the cancellation of the binder by the insurer; or, at the expiration of 30 days of the date the binder was given, the insurer has failed to issue the policy of insurance.

(b) The mortgagee or obligee of any mortgage or other instrument given for the purpose of creating a lien on real property shall not require hazard insurance in an amount which exceeds the greater of:

(1) The value placed on the improvements by the insurer; or

(2) The value placed on the improvements as determined by the lender's appraisal of the real property.

(c) In the event that subsection (a) or (b) of this section is wilfully violated, the original mortgagee or obligee listed upon the original mortgage or other instrument shall be obligated to pay to the mortgagor or obligor:

(1) Reasonable attorneys' fees; and

(2) The greater of the actual damages directly resulting from the violation or 5% of the face amount of the mortgage.

(d) A violation of this section shall not affect the validity of the mortgage or other instrument which creates the lien securing the loan.

(e) For purposes of this section, a "mortgage or other instrument given for the purpose of creating a lien on real property" shall mean a consumer purpose mortgage or other consumer purpose instrument given for the purpose of creating a lien. For purposes of this section, "consumer purpose mortgage" and "consumer purpose instrument given for the purpose of creating a lien" shall mean mortgages or other instruments given for the purpose of creating a lien encumbering 1-to-4 family residential properties, and shall not include mortgages or other instruments given for the purpose of creating a lien encumbering other multi-unit residential properties, such as apartment buildings, or encumbering office, commercial or industrial properties.

68 Del. Laws, c. 350, § 1; 77 Del. Laws, c. 434, § 1.;



§ 2120. Authorization to satisfy mortgage

(a) An attorney authorized to practice law in the State who has paid in full or caused to be paid in full a debt owed by any debtor to any creditor holding a mortgage securing such debt and encumbering a property owned by the debtor, may, at any time after the expiration of 60 days after such debt has been paid in full, and after giving a minimum of 15 days' notice to said creditor, record with the recorder of deeds in the county in which such property is located, an affidavit and request which shall contain the following information:

(1) The mortgage record, volume and page of the mortgage proposed to be marked fully paid and satisfied;

(2) The full name and address of the original mortgagee;

(3) The name of the original mortgagor or mortgagors;

(4) The original date of the mortgage;

(5) The original amount of the mortgage;

(6) A satisfactory description of the property which is encumbered by the mortgage, including, but not limited to:

a. The property address and/or lot number;

b. Subdivision name, if any; and

c. The tax parcel number assigned to such property;

(7) The name of each entity to whom the mortgage was subsequently assigned, together with the dates and recording information of said assignments;

(8) The full name and address of the last mortgagee in interest which appears of record on the mortgage;

(9) The full name and address of the creditor or mortgage loan servicer who was fully paid;

(10) If the fully paid creditor or mortgage loan servicer is other than the last mortgagee of record on the date of full payment, a statement by the attorney whose signature appears on the affidavit that:

a. The attorney was provided with a written payoff statement by the creditor or mortgage loan servicer;

b. The attorney relied upon the written payoff statement; and

c. The attorney made payment or caused payment to be made of the outstanding debt to the creditor or mortgage loan servicer;

(11) If the mortgage secured a home equity or other consumer open line of credit, affiant attorney, where requested in writing by the mortgagee, shall, also in writing, instruct said mortgagee to close, effective upon the date and time of receipt of the mortgage "payoff figure," the open line of credit and that no additional funds are to be advanced under the open line of credit;

(12) The date on which the debt was fully paid;

(13) That at least 60 days have elapsed since the debt was fully paid;

(14) That the affiant attorney has fully paid or has caused to be fully paid the debt to the creditor or to the mortgage loan servicer and retains evidence of that payment;

(15) That after a minimum of 15 days' notice, by certified mail, return receipts requested, the mortgagee of record at the time of the full payment described in the affidavit, has failed to accomplish satisfaction of the mortgage in the mortgage record, volume and page in which such mortgage appears in the public records;

(16) That the attorney requests the recorder of deeds in the county in which such property is located to indicate in the property records of that county that such mortgage is fully paid and satisfied;

(17) That the attorney whose signature appears on said affidavit has personally reviewed all of the information and each of the facts contained in said affidavit and request; and

(18) That the information contained in said affidavit and request is true and correct to the best of the attorney's knowledge.

(b) The recorder of deeds, or a duly appointed deputy, in the county in which the debtor's property encumbered by such mortgage is located shall be authorized to cause said mortgage to be satisfied upon receipt of such affidavit and request by the attorney fully paying such debt.

(c) The recorder of deed's office may charge a fee for accepting and recording the affidavit and satisfying the mortgage.

(d) This section shall, in no way, limit the authority of the recorder of deeds to otherwise satisfy mortgages as provided by law.

(e) The following or substantially consistent revisions by the recorder of deeds shall be a sufficient form of mortgage satisfaction affidavit pursuant to this section:

STATE OF DELAWARE            )

) SS.

NEW CASTLE COUNTY            )

I, the undersigned, an attorney authorized to practice law in the State of Delaware, after having first been duly sworn, depose and say as follows:

(1) The mortgage proposed to be marked fully paid and satisfied appears in Mortgage Record ___, Volume ___, Page ___;

(2) The full name and address of the original mortgagee is ;

(3) The name of the original mortgagor(s) is (are) ;

(4) The original date of the mortgage is ;

(5) The original amount of the mortgage is ;

(6) A satisfactory description of the property which is encumbered by the mortgage, including, but not limited to the following is:

a. The property address and/or lot number is ;

b. Subdivision name, if any, ; and

c. The county tax parcel number assigned to such property is

;

(7) After the original mortgage was recorded, the mortgage was subsequently assigned of record to each of the following entities on the date and at the book and page there noted:

to ___ on ___ at Book/Volume ___ and Page No. ___

to ___ on ___ at Book/Volume ___ and Page No. ___

to ___ on ___ at Book/Volume ___ and Page No. ___

to ___ on ___ at Book/Volume ___ and Page No. ___

(8) The full name and address of the last mortgagee in interest on the mortgage is ;

(9) The full name and address of the creditor or mortgage loan servicer who was fully paid is ;

(10) _______________, who is the creditor or mortgage loan servicer that was fully paid is other than _______________, the last mortgagee in interest which appeared of record on the date of said payment. I did, however, obtain a written payoff statement from the creditor or mortgage loan servicer on account of said mortgage, and, in accordance with and in reliance on the payoff statement, I made payment or caused payment to be made of the outstanding debt to the creditor or mortgage loan servicer;

(11) I have, where applicable, instructed the mortgagee, in writing, effective the date and time of receipt of the mortgage "payoff figure", to close and decline any further advances on the home equity or other consumer open line of credit which was secured by the affected mortgage;

(12) The date on which the debt was fully paid is ;

(13) At least 4 months have elapsed since the debt was fully paid and the amount of the debt so paid is not in dispute;

(14) I fully paid or caused to be fully paid such debt to the creditor or mortgage loan servicer and I retain evidence of that payment;

(15) After a minimum of 15 days' notice by me, by certified mail, return receipt requested, the last mortgagee in interest has failed to take appropriate steps to accomplish satisfaction of the mortgage in the mortgage record, volume and page where such mortgage appears in the public records;

(16) I request the Recorder of Deeds in __________ County to indicate in the record of said County that such mortgage is fully paid and satisfied;

(17) I have personally reviewed all of the information and each of the facts contained in this affidavit and request; and

(18) The information contained in this affidavit and request is true and correct to the best of my knowledge.

(f) An affidavit given in the form above shall be notarized by a notary public.

69 Del. Laws, c. 465, § 1; 71 Del. Laws, c. 190, §§ 1-7; 75 Del. Laws, c. 307, § 5.;



§ 2121. Instruments transferring, pledging or assigning lessors' interests in leases or rents arising from real property as security

(a) Upon recording, in the office of the recorder of deeds in and for the county where the real property lies, of any instrument transferring, pledging or assigning the lessor's interest in leases (whether in existence or thereafter existing) of or rents (including security deposits) arising from real property as conditional or unconditional security for a debt or duty, the interest of the transferee, pledgee or assignee shall be fully perfected as to the transferor, pledgor or assignor and as to all third parties without the necessity of furnishing further notice to the transferor, pledgor or assignor or any lessee, of obtaining possession of the real property, of impounding the rents or security deposits, of filing a financing statement under the Delaware Uniform Commercial Code, of securing the appointment of a receiver, or of taking any other affirmative action, and such interest shall have priority according to the time of recording the instrument in the proper office, without respect to the time of its being signed and delivered.

(b) Except as may be provided in the lease or other agreement by which it is bound, the lessee under any such lease identified in subsection (a) of this section is authorized to pay the transferor, pledgor or assignor, rents and security deposits until the lessee receives written notification that rents due or to become due have been transferred, pledged or assigned and that payment is to be made to the transferee, pledgee or assignee. A notification that does not reasonably identify the rents transferred, pledged or assigned is ineffective. If requested by the lessee, the transferee, pledgee or assignee must furnish reasonable proof that the assignment has been made and is in full force and effect and unless so furnished the lessee may pay the transferor, pledgor or assignor.

(c) Whenever the debt or duty secured by an instrument described in this section is satisfied or performed, and to the extent such instrument is not self-terminating, upon such an event, the transferee, pledgee or assignee shall forthwith cause to be recorded in the office in which the instrument is recorded a document pursuant to which it declares that the instrument is terminated. The recording of such document shall extinguish the instrument and the effect shall be the same as if such instrument had not been made.

(d) Any recorded instrument transferring, pledging or assigning an interest in leases of or rents arising from real property shall be duly perfected as herein provided, except that nothing herein shall alter, change or modify any perfected order of priority of interests in such leases or rents which exists on the date that this legislation is enacted.

70 Del. Laws, c. 253, § 1.;



§ 2122. Procedure to strike an entry of satisfaction or other indication of a mortgage satisfaction

(a) When entry of satisfaction, recordation of a mortgage satisfaction piece or other indication of a mortgage satisfaction has been made upon the record through inadvertence, error or mistake, any person or party affected by such inadvertence, error or mistake may, upon sworn petition to the Superior Court of the county in which such mortgage was recorded, setting forth the facts, obtain from such Court a rule on the mortgagor or obligor or their heirs, executors, administrators or assigns, returnable at such time as the Court may direct, requiring such mortgagor or obligor or their heirs, executors, administrators or assigns to appear on the day fixed by the Court and show cause, if they have any, why the entry of satisfaction or other indication of a mortgage satisfaction should not be stricken. Such rule shall be served as provided by law for service of writs of scire facias. In case the mortgagor or obligor or their heirs, executors, administrators or assigns reside out of the State and cannot be served, or in case the mortgagor or obligor is a corporation which has been dissolved for more than 3 years prior to the filing of the petition, and for whom no trustee or receiver has been appointed, the rule shall be continued and a copy thereof shall be published by the sheriff in a newspaper of the county once each week for 4 successive weeks, and upon proof of such advertisement by affidavit of the sheriff made at the time to which such rule was continued, shall be deemed and considered sufficient service of such rule.

(b) Upon the return of the rule, if the Court is satisfied from the evidence produced that entry of satisfaction or other indication of a mortgage satisfaction had been made upon the record of such mortgage through inadvertence, error or mistake, the rule shall be made absolute, and the Court shall order and decree that the entry of satisfaction or other indication of a mortgage satisfaction of such mortgage shall be stricken as if such satisfaction or other indication of a mortgage satisfaction had not been made.

(c) Upon the issuance of an order striking an entry of satisfaction or other indication of a mortgage satisfaction, the party who obtains such order shall forthwith file with the recorder of deeds a certified copy of said order. The recorder shall at once record said order and make a proper note of the same in the indices. The recorder shall collect recording fees upon receipt of the instrument as provided for in § 9607 of Title 9.

72 Del. Laws, c. 141, § 1.;



§ 2123. Satisfaction of mortgage after lapse of time

(a) Any consumer purpose mortgage or consumer purpose deed of trust having the effect of a mortgage (hereinafter "mortgage") that is unsatisfied upon the public records and remains a lien on any real estate may be satisfied pursuant to the procedures set forth in subsection (b) of this section:

(1) After the lapse of 20 years from the date for the maturity of such lien set forth in such mortgage, or in any modification, extension or continuance thereof duly recorded in like manner and place; or

(2) In the absence of any fixed or ascertainable maturity date stated in such mortgage or any such modification, extension or continuance thereof, after the lapse of 50 years from the latest of the date of recording the mortgage or of any modification; extension or continuance thereof (as the case may be).

(b) An attorney authorized to practice law in the State of Delaware shall be authorized to satisfy a mortgage that remains a lien pursuant to subsection (a) of this section above, provided the following procedures are followed:

(1) Written notice, by certified mail, return receipt requested, must be sent to the last mortgagee of record as defined below requesting that the mortgage be immediately satisfied or that the last mortgagee of record notify the attorney, by certified mail, return receipt requested, within 60 days of the mailing of said notice, that the obligation secured by the mortgage has not been satisfied or performed pursuant to § 2111(a) of this title. The last mortgagee of record shall mean the legal holder of the mortgage and at the address which appears upon the recorded mortgage, or any assignment, modification, extension or continuance thereof, or counsel of record for the legal holder of the mortgage duly recorded in like manner or place, or if such addresses are not ascertainable from the public records, at the last known available or reasonably ascertainable address of the last mortgagee of record or if none, addressed care of the Office of the Delaware Bank Commissioner.

(2) If the mortgage remains unsatisfied for an additional period of 60 days after the above notice has been mailed, and during such time the attorney has not received any notification from the last mortgagee of record that the obligation secured by the mortgage has not been satisfied or performed pursuant to § 2111(a) of this title, the attorney may file an affidavit of satisfaction in the form set forth in subsection (c) of this section below.

(c) An affidavit of satisfaction permitted under this section shall contain the following information:

(1) The mortgage record, volume and page, instrument number or other recording data of the mortgage proposed to be marked fully paid and satisfied;

(2) The name of the original mortgagee, as the same appears in the mortgage;

(3) The name of the original mortgagor or mortgagors, as the same appears in the mortgage;

(4) The original date of the mortgage (if specified therein);

(5) The original principal amount of the mortgage (if specified therein);

(6) The name of each assignee to whom the mortgage was subsequently assigned of record, together with the dates and recording information of said assignments;

(7) The full name and address of the last mortgagee of record;

(8) A statement by the attorney that:

a. Such attorney has sent the notice required by paragraph (b)(1) of this section;

b. Such attorney has not received from the last mortgagee of record notice that the obligation secured by the mortgage has not been satisfied or performed pursuant to § 2111(a) of this title;

c. After passage of the period of time specified in paragraph (b)(2) of this section, the mortgage has not been satisfied; and

d. The attorney has reason to believe that the mortgage is a consumer purpose mortgage or consumer purpose deed of trust;

(9) That the attorney requests the recorder of deeds in the county in which the mortgage is recorded to indicate in the property records of that county that such mortgage is fully paid and satisfied;

(10) That the attorney whose signature appears on said affidavit has personally reviewed all of the information and each of the facts contained in said affidavit and request; and

(11) That the information contained in said affidavit and request is true and correct to the best of the attorney's knowledge.

(d) The recorder of deeds, or a duly appointed deputy, in the county in which the mortgage is recorded shall be authorized to cause said mortgage to be satisfied upon the receipt of such affidavit and request by the attorney.

(e) The recorder of deeds office may charge a fee for accepting and recording the affidavit and satisfying the mortgage.

(f) An affidavit filed pursuant to this section does not in itself extinguish any obligation secured by the mortgage that is the subject of the affidavit. An attorney who files an affidavit pursuant to subsection (c) of this section is not liable to any person if the attorney complied with this section and the last mortgagee of record did not respond in a timely manner to the notification pursuant to paragraph (b)(1) of this section.

(g) This section shall in no way limit the authority of the recorder of deeds to otherwise satisfy mortgages as provided by law.

(h) This section does not supplant any other remedy or process available for the satisfaction or release of mortgages.

(i) The provisions of this section will be effective on December 24, 2006, and shall apply to all mortgages as defined in subsection (j) of this section.

(j) For purposes of this section, "consumer purpose mortgage" and "consumer purpose deed of trust" shall mean mortgages or deeds of trust securing debt incurred primarily for personal, family or household purposes and encumbering only 1-to-4-family residential properties, and shall not include mortgages or deeds of trust encumbering any other properties, including multi-unit residential properties such as apartment buildings, office, commercial or industrial properties.

75 Del. Laws, c. 307, § 6.;






CHAPTER 22. UNIT PROPERTIES

Subchapter I Preliminary Provisions

§ 2201. Short title; applicability

This chapter shall be known and may be cited as the "Unit Property Act." This chapter shall be subject to the provisions of Part VII, Chapter 81 of this title, which supersedes various provisions hereof, as provided in § 81-119 of that chapter.

25 Del. C. 1953, § 2201; 54 Del. Laws, c. 282; 76 Del. Laws, c. 422, § 1; 77 Del. Laws, c. 92, § 1.;



§ 2202. Definitions

The following words or phrases, as used in this chapter, shall have the meanings ascribed to them in this section, unless the context of this chapter clearly indicates otherwise:

(1) "Building" means any multi-unit building or buildings or complex thereof, whether in vertical or horizontal arrangement, as well as other improvements comprising a part of the property and used or intended for use for residential, commercial or industrial purposes or for any other lawful purpose or for any combination of such uses.

(2) "Code of regulations" means such governing regulations as are adopted pursuant to this chapter for the regulation and management of the property, including such amendments thereof as may be adopted from time to time.

(3) "Common elements" means and includes:

a. The land on which the building is located and portions of the building which are not included in a unit;

b. The foundations, structural parts, supports, main walls, roofs, basements, halls, corridors, lobbies, stairways and entrances and exits of the building;

c. The yards, parking areas and driveways;

d. Portions of the land and building used exclusively for the management, operation or maintenance of the common elements;

e. Installations of all central services and utilities;

f. All apparatus and installations existing for common use;

g. All other elements of the building necessary or convenient to its existence, management, operation, maintenance and safety or normally in common use; and

h. Such facilities as are designated in the declaration as common elements.

(4) "Common expenses" means and includes:

a. Expenses of administration, maintenance, repair and replacement of the common elements;

b. Expenses agreed upon as common by all the unit owners; and

c. Expenses declared common by provisions of this chapter or by the declaration or the code of regulations.

(5) "Council" means a board of natural individuals of the number stated in the code of regulations all of whom shall be either residents of this State or unit owners, as defined in subdivision (16) of this section, but need not be both, and who shall manage the business operation and affairs of the property on behalf of the unit owners and in compliance with and subject to the provisions of this chapter.

(6) "Declaration" means the instrument by which the owner in fee simple or lessee of the property submits it to the provisions of this chapter as hereinafter provided and all amendments thereof.

(7) "Declaration plan" means a survey of the property prepared in accordance with § 2219 of this title.

(8) "Fully funded," or any variation thereof, with respect to the repair and replacement reserve, means a repair and replacement reserve which:

a. When supplemented by a fixed, budgeted annual addition compliant with § 2244 of this title, contains that balance of funds which will meet fully, without supplementation by borrowed funds or special assessments, the cost of each projected repair and replacement noted in the reserve study no later than the date when each such repair or replacement is projected to be required by the reserve study as defined in paragraph (18) of this section, and

b. With all budgeted contributions and expenditures for repairs and replacements projected out no less than 20 years, will never fall below a positive balance.

(9) "Majority" or "majority of the unit owners" means the owners of more than 50 percent in the aggregate in interest of the undivided ownership of the common elements as specified in the declaration.

(10) "Nonresidential condominium" means a condominium in which all units are restricted exclusively to nonresidential purposes.

(11) "Nonresidential purposes" means use for a purpose other than use for a dwelling and appurtenant recreational purposes, or both.

(12) "Person" means a natural individual, corporation, partnership, association, trustee or other legal entity.

(13) "Property" means and includes the land, the building, all improvements thereon, all owned either in fee simple or under lease, and all easements, rights and appurtenances belonging thereto which have been or are intended to be submitted to the provisions of this chapter.

(14) "Recorded" means that an instrument has been duly entered of record in the office of the recorder of deeds of the county in which the property is situate.

(15) "Recorder" means the recorder of deeds of the county in which the property is situate.

(16) "Repair and replacement reserve" means a reserve fund maintained by the council solely for the repair and replacement of common elements, and for no other purpose (including operating budget shortfalls or other expenditures appropriate to a contingency reserve).

(17) "Reserve study" means an analysis, performed or updated within the last 5 years by 1 or more independent engineering, architectural or construction contractors, or other qualified persons, of the remaining useful life and the estimated cost to replace each separate system and component of the common elements, the purpose of which analysis is to inform the council and the unit owners of the amount which should be maintained from year to year in a fully funded repair and replacement reserve to minimize the need for special assessments.

(18) "Revocation" means an instrument signed by all of the unit owners and by all holders of liens against the units by which the property is removed from the provisions of this chapter.

(19) "Unit" means a part of the property designed or intended for any type of independent use which has a direct exit to a public street or way, or to a common element or common elements leading to a public street or way, or to an easement or right-of-way leading to a public street or way, and includes the proportionate undivided interest in the common elements which is assigned thereto in the declaration or any amounts thereof.

(20) "Unit designation" means the number, letter or combination thereof designating a unit in the declaration plan.

(21) "Unit owner" means the person or persons owning a unit.

25 Del. C. 1953, § 2202; 54 Del. Laws, c. 282; 56 Del. Laws, c. 195, §§ 1-3, 6; 76 Del. Laws, c. 422, § 1; 77 Del. Laws, c. 92, §§ 2-5.;



§ 2203. Application

This chapter shall be applicable only to real property, the sole owner, or all the owners, or the lessee, or all the lessees of which submit the same to the provisions hereof by a duly recorded declaration.

25 Del. C. 1953, § 2203; 54 Del. Laws, c. 282; 56 Del. Laws, c. 195, § 4.;






Subchapter II General Provisions

§ 2204. Status of units; ownership thereof

Each unit, together with its proportionate undivided interest in the common elements, is for all purposes real property, and the ownership of each unit, together with its proportionate undivided interest in the common elements, is for all purposes the ownership of real property.

25 Del. C. 1953, § 2204; 54 Del. Laws, c. 282.;



§ 2205. Common elements

The percentage of undivided interest in the common elements assigned to each unit shall be set forth in the declaration, and such percentage shall not be altered except by recording an amended declaration duly executed by all of the unit owners affected thereby. The undivided interest in the common elements may not be separated from the unit to which such interest pertains and shall be deemed to be conveyed, leased or encumbered with the unit even though such interest is not expressly referred to or described in the deed, lease, mortgage or other instrument. The common elements shall remain undivided and no owner may exempt himself or herself from liability with respect to the common expenses by waiver of the enjoyment of the right to use any of the common elements or by the abandonment of that owner's unit or otherwise and no action for partition or division of any part of the common elements shall be permitted, except as provided in § 2239 of this title. Each unit owner or lessee thereof may use the common elements in accordance with the purpose for which they are intended without hindering or encroaching upon the lawful rights of the other unit owners. The maintenance and repair of the common elements and the making of any additions or improvements thereto shall be carried out only as provided in the code of regulations.

25 Del. C. 1953, § 2205; 54 Del. Laws, c. 282; 70 Del. Laws, c. 186, § 1.;






Subchapter III Administrative Provisions

§ 2206. Code of regulations as governing

The administration of every property shall be governed by a code of regulations, a true and correct copy of which and all duly adopted amendments of which shall be duly recorded.

25 Del. C. 1953, § 2206; 54 Del. Laws, c. 282.;



§ 2207. Adoption and amendment of code of regulations

The council has authority to make, alter, amend and repeal the code of regulations, subject to the right of a majority of the unit owners to change any such actions.

25 Del. C. 1953, § 2207; 54 Del. Laws, c. 282.;



§ 2208. Contents of the code of regulations

The code of regulations shall provide for at least the following and may include other lawful provisions:

(1) Identification of the property by reference to the place of record of the declaration and the declaration plan;

(2) The method of calling meetings of unit owners and meetings of the council;

(3) The number of unit owners and the number of members of council which shall constitute a quorum for the transaction of business;

(4) The number and qualification of members of council, the duration of the term of such members, and the method of filling vacancies;

(5) The annual election by the council of a president, secretary and treasurer and any other officers which the code of regulations may specify;

(6) The duties of each officer, the compensation and removal of officers and the method of filling vacancies;

(7) Maintenance, repair and replacement of the common elements and payment of the cost thereof;

(8) The manner of collecting common expenses from unit owners; and

(9) The method of adopting and amending rules governing the details of the use and operation of the property and the use of the common elements.

25 Del. C. 1953, § 2208; 54 Del. Laws, c. 282.;



§ 2209. Compliance with code of regulations and administrative provisions

Each unit owner shall comply with the code of regulations and with such rules governing the details of the use and operation of the property and the use of the common elements as may be in effect from time to time and with the covenants, conditions and restrictions set forth in the declaration or in the deed to his unit or in the declaration plan.

25 Del. C. 1953, § 2209; 54 Del. Laws, c. 282.;



§ 2210. Noncompliance with code of regulations and administrative provisions

Failure to comply with the code of regulations and with such rules governing the details of the use and operation of the property and the use of the common elements as may be in effect from time to time and with the covenants, conditions and restrictions set forth in the declaration or in deeds of units or in the declaration plan shall be grounds for an action for the recovery of damages or for injunctive relief or both maintainable by any member of the council on behalf of the council or the unit owners or in a proper case by an aggrieved unit owner or by any person who holds a mortgage lien upon a unit and is aggrieved by any such noncompliance.

25 Del. C. 1953, § 2210; 54 Del. Laws, c. 282.;



§ 2211. Duties of council

The duties of the council shall include the following:

(1) The maintenance, repair and replacement of the common elements, and the maintenance of a repair and replacement reserve as defined in § 2202(16) of this title, fully funded as defined in § 2202(8) of this title, subject to the provisions of § 2245 of this title, as applicable;

(2) The assessment and collection of funds from the unit owners for common expenses, the payment of such common expenses, the maintenance of the required repair and replacement reserve, and the payment from said repair and replacement reserve sums for the repair and replacement of the common elements;

(3) The adoption and amendment of the code of regulations and the promulgation, distribution and enforcement of rules governing the details of the use and operation of the property and the use of the common elements, subject to the right of a majority of the unit owners to change any such actions; and

(4) Any other duties which may be set forth in the declaration or code of regulations.

25 Del. C. 1953, § 2211; 54 Del. Laws, c. 282; 76 Del. Laws, c. 422, § 1; 77 Del. Laws, c. 92, §§ 6, 7.;



§ 2212. Powers of council

Subject to the limitations and restrictions contained in this chapter, the council shall on behalf of the unit owners:

(1) Have power to manage the business operations and affairs of the property and for such purposes to engage employees and appoint agents and to define their duties and fix their compensation, enter into contracts, leases and other written instruments or documents and to authorize the execution thereof by officers elected by the council; and

(2) Have such incidental powers as may be appropriate to the performance of their duties.

25 Del. C. 1953, § 2212; 54 Del. Laws, c. 282.;



§ 2213. Work on common elements

The maintenance, repair and replacement of the common elements and the making of improvements or additions thereto shall be carried on only as provided in the code of regulations.

25 Del. C. 1953, § 2213; 54 Del. Laws, c. 282.;



§ 2214. Certain work prohibited

No unit owner shall do any work which would jeopardize the soundness or safety of the property or impair any easement or hereditament without the unanimous consent of the unit owners affected thereby.

25 Del. C. 1953, § 2214; 54 Del. Laws, c. 282.;



§ 2215. Easements for work

The council shall have an easement to enter any unit to maintain, repair or replace the common elements, as well as to make repairs to units if such repairs are reasonably necessary for public safety or to prevent damage to other units or to the common elements.

25 Del. C. 1953, § 2215; 54 Del. Laws, c. 282.;



§ 2216. Common profits and expenses

The common profits of the property shall be distributed among and the common expenses shall be charged to the unit owners according to the percentage of the undivided interest of each in the common elements, as set forth in the declaration and any amendments thereto.

25 Del. C. 1953, § 2216; 54 Del. Laws, c. 282.;



§ 2217. Voting by unit owners

At any meeting of unit owners each unit owner shall be entitled to the same number of votes as the percentage of ownership in the common elements assigned to that unit owner's unit in the declaration and any amendments thereto.

25 Del. C. 1953, § 2217; 54 Del. Laws, c. 282; 70 Del. Laws, c. 186, § 1.;



§ 2218. Books of receipts and expenditures, availability for examination

The treasurer shall keep detailed records of all receipts and expenditures, including expenditures affecting the common elements specifying and itemizing the maintenance, repair and replacement expenses of the common elements and any other expenses incurred. Such records shall be available for examination by the unit owners during regular business hours. In accordance with the actions of the council assessing common expenses against the units and unit owners, he shall keep an accurate record of such assessments and of the payment thereof by each unit owner.

25 Del. C. 1953, § 2218; 54 Del. Laws, c. 282.;






Subchapter IV Declaration; Reservations of Charges Thereunder; Conveyances; Mortgages and Leases

§ 2219. Contents of declaration

The declaration shall contain the following:

(1) A reference to this chapter and an expression of the intention to submit the property to the provisions of this chapter;

(2) A description of the land and building;

(3) The name by which the property will be known;

(4) A statement that the property is to consist of units and common elements as shown in a declaration plan;

(5) A description of the common elements and the proportionate undivided interest expressed as a percentage assigned to each unit therein, provided the sum of the undivided interests in the common elements allocated at any time to all the units must equal 1 if stated as a fraction or 100 percent if stated as a percentage, except for minor variations due to rounding. In the event of any discrepancy between an allocated interest and the result derived from application of the pertinent formula, then the allocated interest prevails;

(6) A statement that the proportionate undivided interest in the common elements may be altered by the recording of an amendment duly executed by all unit owners affected thereby;

(7) A statement of the purposes or uses for which each unit is intended and restrictions, if any, as to use;

(8) The names of the first members of council;

(9) Any further details in connection with the property which the party or parties executing the declaration may deem appropriate.

25 Del. C. 1953, § 2219; 54 Del. Laws, c. 282; 77 Del. Laws, c. 92, § 8.;



§ 2220. Declaration plan

The declaration plan shall bear the verified statement of a registered architect or licensed professional engineer certifying that the declaration plan fully and accurately:

(1) Shows the property, the location of the building thereon, the building and the layout of the floors of the building, including the units and the common elements; and

(2) Sets forth the name by which the property will be known and the unit designation for each unit therein.

25 Del. C. 1953, § 2220; 54 Del. Laws, c. 282.;



§ 2221. Contents of deeds of units

Deeds of units shall include the following:

(1) The name by which the property is identified in the declaration plan and the name of the political subdivision and the name of the county in which the building is situate, together with a reference to the declaration and the declaration plan including reference to the place where both instruments and any amendments thereof are recorded;

(2) The unit designation of the unit in the declaration plan and any other data necessary for its proper identification;

(3) A reference to the last unit deed if the unit was previously conveyed;

(4) The proportionate undivided interest expressed as a percentage in the common elements which is assigned to the unit in the declaration and any amendments thereof;

(5) In addition to the foregoing the first deed conveying each unit shall contain the following specific provisions:

"The grantee, for and on behalf of the grantee and the grantee's heirs, personal representatives, successors and assigns, by the acceptance of this deed, covenants and agrees to pay such charges for the maintenance of, repairs to, replacement of and expenses in connection with the common elements as may be assessed from time to time by the council in accordance with the Unit Property Act of Delaware (Chapter 22 of Title 25) and further covenants and agrees that the unit conveyed by this deed shall be subject to a charge for all amounts so assessed and that, except in so far as §§ 2236 and 2237 of Title 25 may relieve a subsequent unit owner of liability for prior unpaid assessments; this covenant shall run with and bind the land or unit hereby conveyed and all subsequent owners thereof"; and

(6) Any further details which the grantor and grantee may deem appropriate.

25 Del. C. 1953, § 2221; 54 Del. Laws, c. 282.;



§ 2222. Mortgages and other liens of record affecting property at time of the first conveyance of each unit

At the time of the first conveyance of each unit following the recording of the original declaration, every mortgage and other lien of record affecting the entire building or property or a greater portion thereof than the unit being conveyed shall be paid and satisfied of record, or the unit being conveyed shall be released therefrom by partial release duly recorded.

25 Del. C. 1953, § 2222; 54 Del. Laws, c. 282.;



§ 2223. Sales, conveyances or leases of or liens upon separate units

Units may be sold, conveyed, mortgaged, leased or otherwise dealt with in the same manner as like dealings are conducted with respect to real property and interests therein. Every written instrument dealing with a unit shall specifically set forth the name by which the property is identified and the unit designation identifying the unit involved.

25 Del. C. 1953, § 2223; 54 Del. Laws, c. 282.;






Subchapter V Recording

§ 2224. Instruments recordable

All instruments relating to the property or any unit, including the instruments provided for in this chapter, shall be entitled to be recorded, provided that they are acknowledged in the manner provided by law.

25 Del. C. 1953, § 2224; 54 Del. Laws, c. 282.;



§ 2225. Recording a prerequisite to effectiveness of certain instruments

No declaration, declaration plan or code of regulations or any amendments thereto shall be effective until the same have been duly recorded.

25 Del. C. 1953, § 2225; 54 Del. Laws, c. 282.;



§ 2226. Place of recording

The recorder shall record declarations, deeds of units, codes of regulations and revocations in the same records as are maintained for the recording of deeds of real property. Mortgages relating to units shall be recorded in the same records as are maintained by the recorder for the recording of real estate mortgages. Declaration plans and any and all amendments thereto shall be recorded in the same records as are maintained for the recording of subdivision plans.

25 Del. C. 1953, § 2226; 54 Del. Laws, c. 282.;



§ 2227. Indexing by recording officer

The recorder shall index each declaration against the maker thereof as the grantor, and the name by which the property is identified therein as the grantee. The recorder shall index each declaration plan and code of regulations and any revocation in the name by which the property is identified therein in both the grantor index and the grantee index. The recorder shall index each unit deed and mortgage and lease covering a unit in the same manner as like instruments are indexed.

25 Del. C. 1953, § 2227; 54 Del. Laws, c. 282.;



§ 2228. Recording fees

The recorder shall be entitled to charge the same fees for recording instruments which are recordable under this chapter as the recorder is entitled to charge for like services with respect to the recording of other instruments.

25 Del. C. 1953, § 2228; 54 Del. Laws, c. 282.;






Subchapter VI Removal of Property From Provisions of Chapter

§ 2229. Procedure

Property may be removed from the provisions of this chapter by a revocation expressing the intention to so remove property previously made subject to the provisions of this chapter. No such revocation shall be effective unless the same is executed by all of the unit owners and by the holders of all mortgages, judgments or other liens affecting the units, and is duly recorded.

25 Del. C. 1953, § 2229; 54 Del. Laws, c. 282.;



§ 2230. Effect of removal

When property subject to the provisions of this chapter has been removed as provided in § 2229 of this title, the former unit owners shall at the time such removal becomes effective become tenants in common of the property. The undivided interest in the property owned in common which shall appertain to each unit owner at the time of removal shall be the percentage of undivided interest previously owned by such person in the common elements.

25 Del. C. 1953, § 2230; 54 Del. Laws, c. 282.;



§ 2231. Resubmission

The removal of property from the provisions of this chapter shall not preclude such property from being resubmitted to the provisions of the chapter in the manner herein provided.

25 Del. C. 1953, § 2231; 54 Del. Laws, c. 282.;






Subchapter VII Assessments; Taxation; Liens

§ 2232. Assessments and taxes

Each unit and its proportionate undivided interest in the common elements, as determined by the declaration and any amendments thereof, shall be assessed and taxed for all purposes as a separate parcel of real estate entirely independent of the building or property of which the unit is a part. Neither the building, the property nor any of the common elements shall be assessed or taxed separately after the declaration and declaration plan are recorded nor shall the same be subject to assessment or taxation except as the units and their proportionate undivided interests in the common elements are assessed and taxed pursuant to the provisions of this section.

25 Del. C. 1953, § 2232; 54 Del. Laws, c. 282.;



§ 2233. Assessment of charges

All sums assessed by resolutions duly adopted by the council against any unit for the share of common expenses chargeable to that unit shall constitute the personal liability of the owner of the unit so assessed and shall, until fully paid, together with interest thereon at a rate not to exceed 18% per annum from the thirtieth day following the adoption of such resolutions, constitute a charge against such unit which shall be enforceable as provided in the next section.

25 Del. C. 1953, § 2233; 54 Del. Laws, c. 282; 63 Del. Laws, c. 394, § 1.;



§ 2234. Method of enforcing charges

Any charge assessed against a unit may be enforced by an action at law by the council acting on behalf of the unit owners, provided that each action, when filed, shall refer to this chapter and to the unit against which the assessment is made and the owner thereof. Any judgment against a unit and its owner shall be enforceable in the same manner as is otherwise provided by law.

25 Del. C. 1953, § 2234; 54 Del. Laws, c. 282.;



§ 2235. Mechanics' liens against units

Any mechanics' liens arising as a result of repairs to or improvements of a unit by a unit owner shall be liens only against such unit. Any mechanics' liens arising as a result of repairs to or improvements of the common elements, if authorized in writing pursuant to a duly adopted resolution of the council, shall be paid by the council as a common expense and until so paid shall be liens against each unit in a percentage equal to the proportionate share of the common elements relating to such unit.

25 Del. C. 1953, § 2235; 54 Del. Laws, c. 282.;



§ 2236. Unpaid assessments at time of execution sale against a unit

In the event that title to a unit is transferred by sheriff's sale pursuant to execution upon any lien against the unit, the council may give notice in writing to the sheriff of any unpaid assessments for common expenses which are a charge against the unit, but have not been reduced to lien pursuant to § 2234 of this title, and the sheriff shall pay the assessments of which the sheriff has such notice out of any proceeds of the sale which remain in the sheriff's hands for distribution after payment of all other claims, which the sheriff is required by law to pay, but prior to any distribution of the balance to the former unit owner against whom the execution issued. The purchaser at such sheriff's sale and the unit involved shall not be liable for unpaid assessments for common expenses which became due prior to the sheriff's sale of the unit. Any such unpaid assessments which cannot be promptly collected from the former unit owner may be reassessed by the council as a common expense to be collected from all of the unit owners including such purchaser, the purchaser's heirs, personal representatives, successors and assigns. To protect its right to collect unpaid assessments which are a charge against a unit, the council may, on behalf of the unit owners, purchase the unit at sheriff's sale, provided such action is authorized by the affirmative vote of a majority of the members of council and, if it does so purchase, the council shall thereafter have the power to hold, sell, convey, mortgage or lease such unit to any person whatsoever.

25 Del. C. 1953, § 2236; 54 Del. Laws, c. 282; 70 Del. Laws, c. 186, § 1.;



§ 2237. Unpaid assessments at time of voluntary sale of a unit

Upon the voluntary sale or conveyance of a unit, the grantee shall be jointly and severally liable with the grantor for all unpaid assessments for common expenses which are a charge against the unit as of the date of the sale or conveyance, but such joint and several liability shall be without prejudice to the grantee's right to recover from the grantor the amount of any such unpaid assessments which the grantee may pay, and until any such assessments are paid, they shall continue to be a charge against the unit which may be enforced in the manner set forth in § 2234 of this title. Provided, however, that any person who shall have entered into a written agreement to purchase a unit shall be entitled to obtain a written statement from the treasurer setting forth the amount of unpaid assessments charged against the unit and its owners and, if such statement does not reveal the full amount of the unpaid assessments as of the date it is rendered, neither the purchaser nor the unit shall be liable for the payment of an amount in excess of the unpaid assessments shown thereon. Any such excess which cannot be promptly collected from the former unit owner may be reassessed by the council as a common expense to be collected from all of the unit owners including the purchaser, the former unit owner's heirs, personal representatives, successors and assigns.

25 Del. C. 1953, § 2237; 54 Del. Laws, c. 282; 70 Del. Laws, c. 186, § 1.;






Subchapter VIII Miscellaneous

§ 2238. Insurance

The council shall, if required by the declaration, the code of regulations, or by a majority of the unit owners, insure the building against loss or damage by fire and such hazards as shall be required or requested without prejudice to the right of each unit owner to insure each such unit owner's own unit for each such unit owner's own benefit. The premiums for such insurance on the building shall be deemed common expenses.

25 Del. C. 1953, § 2238; 54 Del. Laws, c. 282; 70 Del. Laws, c. 186, § 1.;



§ 2239. Repair or reconstruction

Except as hereinafter provided, damage to or destruction of the building or of 1 or more of several buildings which comprise the property shall be promptly repaired and restored by the council using the proceeds of insurance held by the council, if any, for that purpose, and the unit owners directly affected thereby shall be liable for assessment for any deficiency in proportion to their respective undivided ownership of the common elements. Provided, however, that if there is substantially total destruction of the building or of 1 or more of several buildings which comprise the property and if 75 percent of the unit owners directly affected thereby duly resolve not to proceed with repair or restoration, then, and in that event, the salvage value of the property or of the substantially destroyed building or buildings shall be subject to partition at the suit of any unit owner directly affected thereby, in which event the net proceeds of sale, together with the net proceeds of insurance policies held by the council, if any, shall be considered as 1 fund and shall be divided among the unit owners directly affected thereby in proportion to their respective undivided ownership of the common elements after discharging out of the respective shares of unit owners, directly affected thereby, to the extent sufficient for the purpose all liens against the units of such unit owners.

25 Del. C. 1953, § 2239; 54 Del. Laws, c. 282; 58 Del. Laws, c. 117.;



§ 2240. Ownership of land

Nothing in this chapter shall be construed to prevent the construction of unit properties, as defined in § 2202 of this title, upon land held under a lease by the developer of the unit property, provided that the declaration required under § 2219 of this title shall be signed not only by the lessee, but also by the lessor of the land who holds legal title to the land in fee simple.

25 Del. C. 1953, § 2240; 56 Del. Laws, c. 195, § 5.;



§ 2241. Notice and record of meetings

(a) No meetings of unit owners or meetings of any council pursuant to this chapter may be held unless notice of the meeting, with the agenda for the meeting, has been either:

(1) Posted conspicuously in each building in an area open to all unit owners at least 7 days prior to the meeting; or

(2) Sent to the mailing address provided to the council by the owner and mailed at least 14 days prior to date of the meeting.

(b) All meetings of unit owners or meetings of any council shall be open to all other unit owners governed by the same council; provided, however, that where a portion of any meeting of unit owners or any council is reserved for consultations with legal counsel, or for personnel matters relating to employees of the council, such portion of the meeting shall be excluded from the provisions of this subsection.

(c) The council shall maintain written minutes of all meetings of unit owners or the council. The minutes shall be made available to all unit owners.

68 Del. Laws, c. 115, § 1; 69 Del. Laws, c. 94, § 1.;



§ 2242. Display of flags

Any unit owner shall have the right to display the flag of the United States of America, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of the unit or the common elements proximate to the unit, provided such display conforms with § 316 of this title. This right may not be impaired by any state or private regulation or by any agreement, covenant or restriction whatsoever, including removal of property from the provisions of this chapter under subchapter VI of this chapter.

Unit owners may effect regulations consistent with this section.

70 Del. Laws, c. 178, § 1; 79 Del. Laws, c. 93, § 2.;



§ 2243. "For Sale" signs

Any unit owner shall have the right to display a "For Sale" sign, measuring up to 12 inches by 18 inches (12" X 18") on the exterior wall of such person's unit or the common elements proximate to the unit. Such "For Sale" sign shall be entitled "For Sale", and contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale, unless unit owners enact a covenant that prohibits this practice.

Developers may initially ban such signs for 2 years from the first sale of a unit, or until 75 percent of the units are sold, whichever comes first.

74 Del. Laws, c. 142, § 1.;



§ 2244. Repair and replacement reserve as a percentage of budget

The minimum percentage of the annual budget of a condominium that must be assigned to the repair and replacement reserve will depend on how many of the following components and systems are to be maintained, repaired and replaced by the council:

(1) One or more hallways;

(2) One or more stairwells;

(3) One or more management or administrative offices;

(4) One or more roofs;

(5) One or more windows;

(6) One or more exterior walls;

(7) One or more elevators;

(8) One or more HVAC systems;

(9) One or more swimming pools;

(10) One or more exercise facilities;

(11) One or more clubhouses;

(12) One or more parking garages (but not including surface parking lots);

(13) One or more masonry bridges used by motor vehicles;

(14) One or more bulkheads; and

(15) One or more docks.

In the event that the council is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the condominium's annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the condominium's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve as defined in § 2202(8) of this title, the council shall treat the excess as a common profit subject to distribution pursuant to § 2216 of this title. In the event that the association does not have a current repair and replacement reserve as required by this chapter, the minimum percentages of the association's budget to be assigned to the reserve study shall be the percentages prescribed in this section.

77 Del. Laws, c. 92, § 9.;



§ 2245. Compliance phase-in

Anything in this title to the contrary notwithstanding, if the amount held by a condominium in its repair and replacement reserve as of October 1, 2009, in lieu thereof,

(1) Constitutes less than 25% of the level of funding required for a fully funded reserve as defined in § 2202(8) of this title, then the council shall have 8 years to make the repair and replacement reserve fully funded (as defined in § 2202(8) of this title);

(2) Constitutes 25% or more, but less than 50%, of the level defined as fully funded, then the council shall have 6 years to make the repair and replacement reserve fully funded (as defined in § 2202(8) of this title); or

(3) Constitutes 50% or more, but less than 70%, of the level defined as fully funded, then the council shall have 5 years to make the repair and replacement reserve fully funded (as defined in § 2202(8) of this title).

77 Del. Laws, c. 92, § 10; 77 Del. Laws, c. 364, § 11.;



§ 2246. Exceptions for nonresidential condominiums

A nonresidential condominium may elect to be exempt from the requirement for creating and maintaining a repair and replacement reserve pursuant to § 2211 of this title if the declaration so provides or otherwise by the vote of a majority of the unit owners. A condominium that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this section (and therefore is required to maintain a repair and replacement reserve) unless the units that may be used for residential purposes would comprise a condominium in the absence of the nonresidential units or the declaration provides that this section applies. Nothing herein shall prevent the establishment of a condominium for residential purposes and a nonresidential condominium for the same real estate.

77 Del. Laws, c. 92, § 11.;









CHAPTER 25. MORTGAGING OF LEASEHOLD INTERESTS

§ 2501. Authorization and effect

(a) It shall be lawful for any lessee of any lands or premises situate in this State for a term of 10 years or more to mortgage that lessee's lease or term in the demised premises with all buildings, fixtures and machinery thereon belonging to the lessee and appurtenant to that lessee's interests with the same effect as to lien, notice, evidence and priority of payment as to the lessee's interest and title as in the case of the mortgaging of a freehold interest and title. The mortgage of such term of the lessee shall be in like manner acknowledged, recorded in the proper county and indexed in the same manner as required by law for the acknowledging, recording and indexing of mortgages covering freehold interests and titles. Such mortgage shall in no manner or in any wise interfere with the landlord's rights, priority or remedy for rent. Writs of scire facias for the enforcement of the lien of such mortgages may be sued out as in other cases. In all cases of mortgages upon leasehold estates, the mortgagees shall have the same remedies for collection thereof which mortgagees of fee simple interests in real estate have under the laws of this State for the collection of such mortgages.

(b) For purposes of this section, a lease or term of years shall be considered to be for a term of 10 years or more, if at the time of entering into the lease or term of years that is to be mortgaged, the stated term of the lease or term of years shall have been for 10 years or more (not including any renewals or extensions that may be provided for under that lease or term of years), and notwithstanding that the unexpired term of the lease or the term of years at the time of mortgaging the same is less than 10 years.

39 Del. Laws, c. 36; 40 Del. Laws, c. 216; Code 1935, § 3386; 25 Del. C. 1953, § 2501; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 422, § 1.;






CHAPTER 26. COMMERCIAL REAL ESTATE BROKER'S LIEN ACT

§ 2601. Short title [For application of this section, see 79 Del. Laws, c. 18, § 2]

This chapter shall be known and may be cited as the "Commercial Real Estate Broker's Lien Act."

79 Del. Laws, c. 18, § 1.;



§ 2602. Definitions [For application of this section, see 79 Del. Laws, c. 18, § 2]

As used in this chapter, the term:

(1) "Broker" means any individual who holds a broker license from the Delaware Real Estate Commission and who for a compensation or valuable consideration, is self-employed or is employed directly or indirectly by a brokerage organization to sell or offer to sell, or to buy or offer to buy, or to negotiate the purchase, sale, or exchange of real estate, or to lease or rent or offer for rent any real estate, or to negotiate leases or rental agreements thereof or of the improvements thereon for others. The broker is responsible for providing real estate services and is primarily responsible for the day to day management and supervision of a brokerage organization. "Broker" does not include any associate broker, real estate salesperson, or appraiser.

(2) "Brokerage agreement" means any written agreement for the payment for brokerage services of a broker for the management, sale, purchase, lease, or other conveyance or acquisition of commercial real estate. The brokerage agreement may be stated in any document signed by the party obligated to make payment for the services of a broker such as a listing agreement, representation agreement, property management agreement, agreement of sale, lease, option, or exchange agreement that expressly states the amount or the method of calculating the amount of compensation for the services of a broker. No oral brokerage agreements are subject to enforcement under this chapter.

(3) "Broker's lien" means the lien of a broker as permitted by this chapter.

(4) "Commercial real estate" means any estate or interest owned in:

a. Any real estate with improvements other than 1 to 4 residential units;

b. Any real estate with improvements, including 1 to 4 residential units, that has any part of the property used for non-residential purposes;

c. Land on which no buildings or structures are located and which is zoned or available for commercial, manufacturing, industrial, retail, or multifamily use;

d. Land of any zoning classification being purchased for development or subdivision other than land with 4 or fewer single-family residential lots; or

e. Real estate that is used for agricultural purposes unless the purchaser is buying the property for the purpose of continuing the agricultural use.

Notwithstanding the above, "commercial real estate" shall not include single-family residential units such as residential condominiums, townhomes, mobile homes, or homes sold, purchased, leased, or otherwise conveyed or acquired on a unit-by-unit basis even though these units may be part of a larger building or property containing more than 4 residential units unless used for nonresidential purposes.

(5) "Conveyance" or "conveying" means a sale, lease, exchange, or other transfer of any estate or interest in commercial real estate.

79 Del. Laws, c. 18, § 1.;



§ 2603. Right to lien [For application of this section, see 79 Del. Laws, c. 18, § 2]

Upon performance of all of the duties of the real estate broker as stated in the brokerage agreement except completing settlement, the broker shall have the right to place a lien upon commercial real estate that is the subject of the brokerage agreement for the unpaid amount of compensation due the broker as stated in the brokerage agreement. The brokerage agreement must expressly:

(1) State the amount or the method of calculating the amount of compensation for the services of the broker; and

(2) State that the brokerage agreement is a binding contract under state law; and

(3) Identify the real estate that is covered by the brokerage agreement by description and/or tax parcel number.

Failure of the brokerage agreement to contain these provisions shall render the brokerage agreement ineligible for a broker's lien, but shall not otherwise affect the validity or enforceability of the brokerage agreement.

79 Del. Laws, c. 18, § 1.;



§ 2604. Claim of lien [For application of this section, see 79 Del. Laws, c. 18, § 2]

(a) The claim for a broker's lien shall attach to the commercial real estate upon the broker filing an affidavit and notice of broker's lien in the form required in this chapter in the office of the recorder of deeds in the county (including any incorporated or unincorporated municipality located therein) where the commercial real estate is located. If the commercial real estate is located in more than 1 county, the affidavit and notice of broker's lien shall be filed in the office of the recorder of deeds for each such county. Affidavits and notices of broker's liens shall be indexed by the name of the person or entity charged and the name of the broker claiming the lien. The index shall also include the name of the person or entity charged, and the date and time the affidavit and notice of broker's lien was filed. A fee for filing the affidavit and notice of broker's lien shall be the same as for filing a miscellaneous document and shall be paid at the time of filing. The notice of broker's lien shall be available to the public upon request. The broker who placed the lien shall within 10 days cause a copy to be served upon the person or entity charged by certified mail, return receipt requested, or process server. The return receipt or other official proof of delivery shall constitute presumptive evidence that the notice mailed was received by the party or party's agent; and notation of refusal shall constitute presumptive evidence that refusal was by the party or party's agent.

(b) If a broker has a brokerage agreement with a buyer or tenant for the buyer or tenant to compensate the broker, then the claim for lien pursuant to the notice of lien so filed according to subsection (a) of this section shall attach to the buyer's or tenant's estate or interest in the commercial real estate only upon either:

(1) The recording of the document conveying the commercial real estate to the buyer; or

(2) The signing of the lease by the landlord and tenant

whichever is applicable, and not before either of those events has occurred. Since in this instance the broker's lien only attaches to the buyer's or tenant's interest in the property, it shall not be a lien upon the seller's or landlord's interest in the property even if it was filed prior to completion of the conveyance to the buyer or tenant.

(c) Notwithstanding the filing of an affidavit and notice of broker's lien, the broker's lien shall not be enforceable or enforced except as provided in § 2610 of this title. Notwithstanding any other provision in this chapter, the affidavit and notice of broker's lien may only be filed by an attorney-at-law admitted to the bar of the Supreme Court of the State of Delaware and in good standing.

79 Del. Laws, c. 18, § 1.;



§ 2605. When to file the affidavit and notice of broker's lien [For application of this section, see 79 Del. Laws, c. 18, § 2]

The lien shall be recorded within 90 days of the failure to pay upon completion of the duties under § 2603 of this title or the agreed upon payment schedule. The affidavit and notice of broker's lien shall be effective for 1 year following the date of filing and while any litigation concerning it is pending. For a notice of lien to be effective while a complaint is pending under § 2610 of this title, the broker is required to file a continuation of lien prior to the expiration of the current notice of lien to provide notice that litigation concerning the lien is pending. Renewal of leases that were the subject of a brokerage agreement shall restart the 90-day period in which to file the form of affidavit and notice upon failure to pay the stated compensation.

79 Del. Laws, c. 18, § 1.;



§ 2606. Form of affidavit and notice [For application of this section, see 79 Del. Laws, c. 18, § 2]

The affidavit and notice of broker's lien shall state the name of the broker claiming the broker's lien, the name of the record owner of the commercial real estate that is the subject of the broker's lien as stated in the brokerage agreement, the name of the tenant if the lien is upon the leasehold estate of the tenant, a description of the commercial real estate upon which the broker's lien is being claimed, the amount or method of computing the compensation for which the broker's lien is claimed, the real estate license number of the broker claiming the broker's lien, the names of the parties to the brokerage agreement, and the date of the brokerage agreement. The affidavit and notice of broker's lien shall contain a sworn statement of the person signing before a notary public that the information contained in the notice of lien is true and correct. In the event of any lien claimed against a leasehold estate of a tenant, the broker who placed the lien shall within 10 days serve a copy of the affidavit and notice of broker's lien upon the landlord of such tenant by certified mail, return receipt requested, or process server, however, the lien against the leasehold estate of a tenant shall not be a lien against the landlord's interest in the property.

79 Del. Laws, c. 18, § 1.;



§ 2607. Notice of lien to be mailed [For application of this section, see 79 Del. Laws, c. 18, § 2]

The broker shall cause a copy of the affidavit and notice of broker's lien to be mailed to the record owner of the commercial real estate by certified mail, return receipt requested, or by process server, to the last known address of the owner or, if that is unknown, then to the address for the owner shown on the county real estate tax records, or, if the lien is claimed on the leasehold estate of the tenant, then to the tenant at the address shown on the lease agreement.

79 Del. Laws, c. 18, § 1.;



§ 2608. Lien void if not filed timely [For application of this section, see 79 Del. Laws, c. 18, § 2]

The broker's lien shall be void and unenforceable if filing does not occur within the time and in the manner required by this chapter. A broker's lien properly asserted against a seller because the seller was obligated to pay the broker, but not filed until after the deed to the buyer is recorded, shall not be a lien against the property.

79 Del. Laws, c. 18, § 1.;



§ 2609. Escrow of lien amount [For application of this section, see 79 Del. Laws, c. 18, § 2]

Whenever an affidavit and notice of broker's lien has been recorded, the record owner of the commercial real estate or the tenant in case of a lien upon the leasehold estate may have the lien released by depositing funds equal to the full amount stated in the notice of lien plus 10% to be applied towards any sums awarded the broker under § 2611 of this title. These funds shall be held in escrow by such person and by such process which may be agreed to by the parties, either in the brokerage agreement or otherwise, for the payment to the broker or otherwise for resolution for their dispute or, in the absence of any such mutually agreed person or process, the funds may be deposited with the Superior Court by the filing of an interpleader. Upon such deposit of funds by interpleader, the commercial real estate shall be considered released from such lien or claim of lien. Upon written notice to the broker that the funds have been escrowed or an interpleader filed, the broker shall within 10 business days file in the same office of the recorder of deeds where the affidavit and notice of broker's lien was filed a document stating that the lien is released, and the commercial real estate released, by an escrow established pursuant to this section or by interpleader. If the broker fails to file such document, the person holding the funds may sign and file such document and deduct from the escrow the reasonable cost of preparing and filing the document. Upon the filing of such document, the broker shall be deemed to have an equitable lien on the escrow funds pending a resolution of the broker's claim for payment and the funds shall not be paid to any person (except for such payment to the holder of the funds as aforesaid) until a resolution of the broker's claim for payment has been agreed to by all necessary parties or ordered by a court having jurisdiction.

79 Del. Laws, c. 18, § 1.;



§ 2610. Enforcement of lien [For application of this section, see 79 Del. Laws, c. 18, § 2]

A broker may bring suit to enforce the broker's lien in the Superior Court in the county where the commercial real estate is located (or in either county if the commercial real estate is located in more than 1 county) by filing and prosecuting a complaint as a debt action pursuant to that Court's Rules of Civil Procedure. Such complaint may be filed following the occurrence of the failure to make the payment to the broker, as required by the brokerage agreement, for which the affidavit and notice of broker's lien had been filed. Notwithstanding any statute of limitation or repose or other procedural limitation, any such complaint may be brought any time prior to the expiration of a notice of lien or continuation of lien, and shall be subject to alternative dispute resolution in the Superior Court pursuant to court rules regardless of the claimed amount.

79 Del. Laws, c. 18, § 1.;



§ 2611. Costs, expenses, and attorneys' fees [For application of this section, see 79 Del. Laws, c. 18, § 2]

The costs and expenses of all proceedings brought under this chapter, including the enforcement of the broker's lien, including reasonable attorneys' fees actually incurred, costs, and prejudgment and postjudgment interest at the contract rate specified in the brokerage agreement or, if no rate is specified, then at the legal rate, shall be borne by the party or parties to such proceeding against whom judgment is entered. If more than 1 party is so responsible for such costs, fees, expenses, and interest, then the costs, fees, expenses, and interest may be equitably apportioned by the court among those responsible parties, but in the absence of such apportionment, such responsible parties shall be jointly and severally liable.

In the event that a court or arbitrator determines that no lien should have been filed under this chapter, then the court or arbitrator shall order the broker to pay the prevailing defendant's expenses of all proceedings under this chapter, including reasonable attorneys' fees actually incurred, and costs.

79 Del. Laws, c. 18, § 1.;



§ 2612. Priority of liens [For application of this section, see 79 Del. Laws, c. 18, § 2]

The broker's lien shall be a lien on the commercial real estate that is the subject of the notice of lien and shall have priority from the time it has been filed as required by this chapter, except as to all mortgages whenever recorded or filed, mechanic's liens, other liens imposed or created by statute, and liens of the federal government, state government and/or their respective political subdivisions, each of which shall have priority over a broker's lien.

79 Del. Laws, c. 18, § 1.;



§ 2613. Release or satisfaction of lien [For application of this section, see 79 Del. Laws, c. 18, § 2]

(a) Whenever a notice of lien has been filed and a condition occurs that in good faith would preclude the broker from receiving compensation under the terms of the brokerage agreement, the broker shall provide to the record owner of the commercial real estate and the person who would have been liable for such payment, a written release or satisfaction of the broker's lien.

(b) The record owner, the person liable for payment to the broker pursuant to the brokerage agreement, or the holder of any lien against the commercial real estate may serve a demand on the broker who filed the affidavit and notice of broker's lien requiring that suit be commenced to enforce the broker's lien, a suit shall be commenced as provided in this chapter within 20 days, or the broker's lien shall be deemed released and satisfied. Service of such demand shall be in the manner required for the service of a summons and complaint under the Rules of Civil Procedure of the Superior Court.

(c) Whenever a claim is paid for which an affidavit and notice of broker's lien has been timely filed, or where there is failure to institute a suit to enforce the broker's lien within the times provided by this chapter, or if the affidavit and notice of lien has not been continued as provided in this chapter, the broker's lien shall be deemed released and satisfied and the broker shall file a satisfaction and release as provided in this chapter with the office of the recorder of deeds where the affidavit and notice of broker's lien is filed and acknowledge release and satisfaction of the broker's lien, in writing, on written demand of the record owner or the person who was liable for the payment pursuant to the brokerage agreement.

(d) A Delaware lawyer representing a party in a real estate settlement may require a broker who has been paid the full compensation due at settlement to execute a release or estoppels affidavit stating that no lien has been filed for the compensation that has been paid, no lien will be filed, and if a notice of lien was filed, that the broker authorizes the filing of a written release or satisfaction of the lien by the settlement attorney. Such release, whether signed by the broker or an associate broker or salesperson licensed under the broker, is binding upon the broker and brokerage organization and may be relied upon by the parties and title insurance company.

79 Del. Laws, c. 18, § 1.;



§ 2614. No waiver [For application of this section, see 79 Del. Laws, c. 18, § 2]

An agreement by a broker to waive its right to a broker's lien without having first received full payment is against public policy, void, and unenforceable.

79 Del. Laws, c. 18, § 1.;



§ 2615. Inconsistent law invalid [For application of this section, see 79 Del. Laws, c. 18, § 2]

To the extent that this chapter conflicts with § 1601(b)(1) of this title, this later chapter shall control.

79 Del. Laws, c. 18, § 1.;






CHAPTER 27. MECHANICS' LIENS

Subchapter I General Provisions

§ 2701. Definitions

As used in this chapter, unless the context requires a different meaning.

(1) "Construction management services" includes services performed pursuant to a contract with an owner of a structure, or with the agent of such owner, for the management of the erection, alteration or repair of such structure, where the person or entity providing such services does not perform or furnish labor or material for such erection, alteration or repair.

(2) "Labor" includes work.

(3) "Structure" includes a building or house.

25 Del. C. 1953, § 2701; 72 Del. C. 203, § 1.;



§ 2702. Persons entitled to obtain lien

(a) It shall be lawful for any person having performed or furnished labor or material, or both, to an amount exceeding $25 in or for the erection, alteration or repair of any structure, in pursuance of any contract, express or implied, with the owners of such structure or with the agent of such owner or with any contractor who has contracted for the erection, alteration or repair of the same and for the furnishing of the whole or any part of the materials therefor, including any person who has performed or furnished labor or material, or both, for or at such structure under a contract with or order from any subcontractor to obtain a lien upon such structure and upon the ground upon which the same may be situated or erected.

(b) Liens may also be obtained in connection with: labor performed and materials furnished in plumbing, gas fitting, paper hanging, paving, placing iron works and machinery of every kind in mills and factories, bridge building, the erection, construction and filling in of wharves, piers and docks and all improvements to land by drainage, dredging, filling in, irrigating and erecting banks and the services rendered and labor performed and materials furnished by architects.

16 Del. Laws, c. 145, §§ 1, 4; 18 Del. Laws, c. 679; Code 1915, §§ 2843, 2846; 29 Del. Laws, c. 225; 29 Del. Laws, c. 226; Code 1935, §§ 3324, 3327; 25 Del. C. 1953, § 2702.;



§ 2703. Contract requirements to obtain lien based solely on improvement to land

No lien shall attach in case the improvements are to the land alone, unless a contract in writing, signed by the owner or owners thereof, setting forth the names of all parties to the contract and containing a description by the metes and bounds of the land to be affected and by a statement of the general character of the work to be done, and of the total amount to be paid thereunder, and the amounts of the partial payments, together with the time when such payments shall be due and payable.

16 Del. Laws, c. 145, § 4; Code 1915, § 2846; 29 Del. Laws, c. 226; Code 1935, § 3327; 25 Del. C. 1953, § 2703.;



§ 2704. Liens effective for or against corporations

Liens may be filed for or against corporations or individuals.

16 Del. Laws, c. 145, § 4; Code 1915, § 2846; 29 Del. Laws, c. 226; Code 1935, § 3327; 25 Del. C. 1953, § 2704.;



§ 2705. Duty of contractor to provide list of persons furnishing labor and material; effect of failure to provide list

The owner of any structure built, repaired or altered by any contractor or subcontractor may require such contractor or subcontractor from time to time to furnish and submit to the owner complete and accurate list in writing of all persons who have furnished labor or material, or both, in connection therewith, and who may be entitled to avail themselves of the provisions of this chapter. Should any such contractor or subcontractor fail to furnish such list for 10 days after demand made therefor by such owner, the contractor or subcontractor shall be entitled to receive no further payments from the owner until such list be furnished and shall not be entitled to avail himself or herself of any of the provisions of this chapter.

16 Del. Laws, c. 145, § 1; Code 1915, § 2843; 29 Del. Laws, c. 225; Code 1935, § 3324; 25 Del. C. 1953, § 2705; 70 Del. Laws, c. 186, § 1.;



§ 2706. Waiver of lien

(a) Persons entitled to avail themselves of the lien provided for in this chapter shall not be considered as waiving the same by granting a credit or receiving notes or other securities, unless the same be received as payment or the lien expressly waived, but the sole effect thereof shall be to prevent such persons from availing themselves of the liens provided for in this chapter until the expiration of the time agreed upon.

(b) Notwithstanding the provisions of any other law, except as provided in this subsection: Any contract, any agreement or understanding whereby the right to file or enforce any lien created under this chapter is waived, shall be void as against public policy and wholly unenforceable. This section shall not preclude a requirement for a written waiver of the right to file a mechanics' lien executed and delivered by a contractor, subcontractor, material supplier or laborer simultaneously with or after payment for the labor performed or the materials supplied has been made to such contractor, subcontractor, material supplier or laborer nor shall this section be applicable to a written agreement to subordinate, release or satisfy all or part of such lien made after a statement of claim has been filed under this chapter. Nothing in this subsection shall amend, exempt, limit or qualify the provisions of § 2707 of this title.

16 Del. Laws, c. 145, § 1; Code 1915, § 2843; 29 Del. Laws, c. 225; Code 1935, § 3324; 25 Del. C. 1953, § 2706; 68 Del. Laws, c. 302, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2707. Payment of contractor by owner of residence as a defense; certification of payment for labor and materials or release of liens by contractor

No lien shall be obtained under this chapter upon the lands, structure, or both, of any owner which is used solely as a residence of said owner when the owner has made either full or final payment to the contractor, in good faith, with whom he contracted for the construction, erection, building, improvement, alteration or repair thereof. Prior to or simultaneous with the receipt of any full or final payment by the contractor, the contractor must provide the owner either:

(1) A notarized, verified written certification that the contractor has paid in full for all labor performed and materials furnished to the date of such full or final payment in or for such construction, erection, building, improvement, alteration or repair or

(2) A written release of mechanics' liens signed by all persons who would otherwise be entitled to avail themselves of the provisions of this chapter, containing a notarized, verified certification signed by the contractor that all of the persons signing the release constitute all of the persons who have furnished materials and performed labor in and for the construction, erection, building, improvement, alteration and repair to the date of the release and who would be entitled otherwise to file mechanics' liens claims.

Failure of the contractor to provide the owner a written certification or a release of mechanics' liens at such time shall constitute sufficient cause for the immediate suspension, revocation or cancellation of the contractor's occupational and business licenses. If the owner has not made full payment in good faith to such contractor, the lien may be obtained in accordance with this chapter, but it shall be a lien only to the extent of the balance of the payment due such contractor, which balance or portion shall be payable pro rata among the claimants who perfect liens. Payments made to the contractor by the owner after service of process, as provided in § 2715 of this title, shall not be deemed to be "in good faith."

25 Del. C. 1953, § 2707; 57 Del. Laws, c. 498; 58 Del. Laws, c. 274, § 1.;



§ 2708. Fringe benefits

A mechanics' lien may be used to secure payment of any unpaid amounts due under contract from the contractor arising from a subcontractor's labor including payment of fringe benefit items. As used in this section, the phrase "fringe benefit items" shall have the same meaning as the phrase "benefits or wage supplements" defined in § 1109(b) of Title 19.

65 Del. Laws, c. 467, § 1.;






Subchapter II Enforcement in Superior Court

§ 2711. Time for filing of statement of claim

(a)(1) A contractor who:

a. Has made that contractor's contract directly with the owner or reputed owner of any structure; and

b. Has furnished both labor and material in and for such structure, or has provided construction management services in connection with the furnishing of such labor and material, in order to avail himself or herself of the benefits of this subchapter, shall file that contractor's statement of claim within 180 days after the completion of such structure.

(2) For purposes of this subsection, and without limitation, a statement of claim shall be deemed timely if it is filed within 180 days of any of the following:

a. The date of purported completion of all the work called for by the contract as provided by the contract if such date has been agreed to in the contract itself;

b. The date when the statute of limitations commences to run in relation to the particular phase or segment of work performed pursuant to the contract, to which phase or segment of work the statement of claim relates, where such date for such phase or segment has been specifically provided for in the contract itself;

c. The date when the statute of limitations commences to run in relation to the contract itself where such date has been specifically provided for in the contract itself;

d. The date when payment of 90% of the contract price, including the value of any work done pursuant to contract modifications or change orders, has been received by the contractor;

e. The date when the contractor submits that contractor's own final invoice to the owner or reputed owner of such structure;

f. With respect to a structure for which a certificate of occupancy must be issued, the date when such certificate is issued;

g. The date when the structure has been accepted, as provided in the contract, by the owner or reputed owner;

h. The date when the engineer or architect retained by the owner or reputed owner, or such other representative designated by the owner or reputed owner for this purpose, issues a certificate of completion; or

i. The date when permanent financing for the structure is completed.

(b) All other persons embraced within this chapter and entitled to avail themselves of the liens herein provided shall file a statement of their respective claims within 120 days from the date from the completion of the labor performed or from the last delivery of materials furnished by them respectively. For purposes of this subsection, and without limitation, a statement of claim on behalf of such person shall be deemed timely if it is filed within 120 days of either of the following:

(1) The date final payment, including all retainage, is due to such person; or

(2) The date final payment is made to the contractor:

a. Who has contracted directly with the owner or reputed owner of any structure for the erection, alteration or repair of same; and

b. With whom such person has a contract, express or implied, for the furnishing of labor or materials, or both, in connection with such erection, alteration or repair.

16 Del. Laws, c. 145, § 1; Code 1915, § 2843; 29 Del. Laws, c. 225; Code 1935, § 3324; 25 Del. C. 1953, § 2711; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 203, § 2.;



§ 2712. Requirements of complaint or statement of claim

(a) Every person entitled to the benefits conferred by this chapter and desiring to avail himself or herself of the lien provided for in this chapter, shall, within the time specified in this chapter, file a statement of claim, which may also serve as a complaint when so denominated, in the office of the Prothonotary of the Superior Court in and for the county wherein such structure is situated.

(b) The complaint and/or statement of claim shall set forth:

(1) The name of the plaintiff or claimant;

(2) The name of the owner or reputed owner of the structure;

(3) The name of the contractor and whether the contract of the plaintiff-claimant was made with such owner or his agent or with such contractor;

(4) The amount claimed to be due, and, if the amount is not fixed by the contract, a statement of the nature and kind of the labor done or materials furnished with a bill of particulars annexed, showing the kind and amount of labor done or materials furnished or construction management services provided; provided, that if the amount claimed to be due is fixed by the contract, then a true and correct copy of such contract, including all modifications or amendments thereto, shall be annexed;

(5) The time when the doing of the labor or the furnishing of the materials was commenced;

(6) The time when the doing of the labor or the furnishing of the material or the providing of the construction management services was finished, except that:

a. With respect to claims on behalf of contractors covered by § 2711(a) of this title, the date of the completion of the structure, including a specification of the act or event upon which the contractor relies for such date, and

b. With respect to claims on behalf of other persons covered by § 2711(b) of this title, the date of completion of the labor performed or of the last delivery of materials furnished, or both, as the case may be, or a specification of such other act or event upon which such person relies for such date.

(7) The location of the structure with such description as may be sufficient to identify the same;

(8) That the labor was done or the materials were furnished or the construction management services were provided on the credit of the structure;

(9) The amount of plaintiff's claim (which must be in excess of $25) and that neither this amount nor any part thereof has been paid to plaintiff; and

(10) The amount which plaintiff claims to be due him on each structure.

(11) The time of recording of a first mortgage, or a conveyance in the nature of a first mortgage, upon such structure which is granted to secure an existing indebtedness or future advances provided at least 50% of the loan proceeds are used for the payment of labor or materials, or both, for such structure.

(c) The complaint and/or statement of claim shall be supported by the affidavit of the plaintiff-claimant that the facts therein are true and correct.

16 Del. Laws, c. 145, § 1; Code 1915, § 2843; 29 Del. Laws, c. 225; Code 1935, § 3324; 25 Del. C. 1953, § 2712; 68 Del. Laws, c. 302, § 3; 72 Del. Laws, c. 203, §§ 3-5, 9; 70 Del. Laws, c. 186, § 1.;



§ 2713. Claims against 2 or more structures owned by same person

In every case in which 1 claim for labor or materials is filed by the same person against 2 or more structures owned by the same person for building, altering or repairing 2 or more structures owned by the same person, the claimant shall, at the time of filing such joint claim, designate the amount which the claimant claims to be due to that claimant on each of such structures.

16 Del. Laws, c. 145, § 1; Code 1915, § 2843; 29 Del. Laws, c. 225; Code 1935, § 3324; 25 Del. C. 1953, § 2713; 70 Del. Laws, c. 186, § 1.;



§ 2714. Proceedings by scire facias; form

(a) The proceedings to recover the amount of any claim shall be by writ of scire facias.

(b) The writ of scire facias used under the provisions of this chapter shall be in the form prescribed by the Superior Court.

16 Del. Laws, c. 145, § 2; Code 1915, § 2844; 30 Del. Laws, c. 194; Code 1935, § 3325; 25 Del. C. 1953, § 2714.;



§ 2715. Issuance and service of scire facias

The writ shall be issued, returnable and served in the same manner as other writs of scire facias upon the defendant therein named, if he can be found within the county. A copy of the writ shall be left with some person residing in the structure to which the labor was done or for which the materials were furnished, if occupied as a place of residence, but if not so occupied, the sheriff shall affix a copy of such writ upon the door or other front part of such structure.

16 Del. Laws, c. 145, § 2; Code 1915, § 2844; 30 Del. Laws, c. 194; Code 1935, § 3325; 25 Del. C. 1953, § 2715.;



§ 2716. Default judgment; affidavit of defense

Judgment by default may be entered for the plaintiff at such time and in the manner prescribed by the rules of the Superior Court, unless the defendant has previously filed in the cause an affidavit that the defendant verily believes there is a legal defense to the whole or part of such cause of action and setting forth the nature and character of the defense. If the defense is to a part only, then the defendant shall specify the sum really due, and judgment may be entered for the plaintiff at the plaintiff's own election for the sum acknowledged to be due. If judgment is not so entered by default, then like proceedings shall be had as in other cases of scire facias.

16 Del. Laws, c. 145, § 2; Code 1915, § 2844; 30 Del. Laws, c. 194; Code 1935, § 3325; 25 Del. C. 1953, § 2716; 70 Del. Laws, c. 186, § 1.;



§ 2717. Proof of work done or materials furnished as prima facie evidence of extension of credit on structure

Proof by the claimant that labor or materials, or both, was performed or furnished upon or to any structure, or immediately adjacent thereto, or that construction management services were provided in connection with the performance or furnishing of such labor or materials, shall be prima facie evidence that the same was performed or furnished or provided for and on the credit of such structure.

16 Del. Laws, c. 145, § 1; Code 1915, § 2843; 29 Del. Laws, c. 225; Code 1935, § 3324; 25 Del. C. 1953, § 2717; 72 Del. Laws, c. 203, § 6.;



§ 2718. Lien of judgment

(a) Any judgment obtained under a claim made in accordance with this subchapter shall become a lien upon such structure and upon the ground upon which the same is situated, erected or constructed and shall relate back to the day upon which the labor was begun or the furnishing of material was commenced, or the time immediately following the time of recording of a first mortgage, or a conveyance in the nature of a first mortgage, upon such structure which is granted to secure an existing indebtedness or future advances provided at least 50% of the loan proceeds are used for the payment of labor or materials, or both, for such structure, whichever shall last occur.

(b) In the case of the erection, construction and filling in of wharves, piers and docks and improvements to land, the liens shall extend to the lots or lands in front of which improvements are made.

16 Del. Laws, c. 145, §§ 1, 4; 18 Del. Laws, c. 679; Code 1915, §§ 2843, 2846; 29 Del. Laws, c. 225; 29 Del. Laws, c. 226; Code 1935, §§ 3324, 3327; 25 Del. C. 1953, § 2718; 68 Del. Laws, c. 302, § 2.;



§ 2719. Execution by levari facias; form

The execution of every judgment under the foregoing provisions shall be by writ of levari facias in the following form:

"..................... County, ss.:

The State of Delaware.

To the Sheriff of said County, greeting:

We command you that without any other writ from us of the following described building and lot of ground, to wit (describing the same according to the record), in your bailiwick, you cause to be levied as well a certain debt of............. which............. lately in our Superior Court for the County aforesaid, before the Judges thereof, recovered against............. to be levied of the said building and lot of ground, as also the interest thereon from the............. day of............., A. D.,............. and also the sum of............. for the cost which accrued thereon, according to the form and effect of an act of the General Assembly in such cases made and provided, and have you there moneys before our Judges at............. at our Superior Court in and for the County of............. there to be held on the.............day of............. next to render unto the said............. for his debt, interest and costs aforesaid, and have you then there this writ."

Witness (as in similar writs).

16 Del. Laws, c. 145, § 2; Code 1915, § 2844; 30 Del. Laws, c. 194; Code 1935, § 3325; 25 Del. C. 1953, § 2719.;



§ 2720. Division of proceeds

If the proceeds received from any sale under the writ of levari facias is not sufficient to pay in full all liens, such proceeds shall be ratably divided among the persons who have availed themselves of the provisions of this chapter without priority or preference of 1 over the other.

16 Del. Laws, c. 145, § 2; Code 1915, § 2844; 30 Del. Laws, c. 194; Code 1935, § 3325; 25 Del. C. 1953, § 2720.;



§ 2721. Savings provision for personal actions

(a) Nothing contained in this subchapter shall be construed to impair or otherwise affect the right of any person to whom any debt may be due for labor done or materials furnished to maintain any personal action against the owner or contractor of such structure to recover the amount of such debt.

(b) Nothing contained in this subchapter shall be construed to impair or otherwise affect the right of any person to whom any debt may be due for labor done or materials furnished in the erection, alteration or repair of any structure, or for any construction management services provided in connection with such labor done or materials furnished, to maintain any personal action against the owner or reputed owner of the structure or against any contractor or against the same and other contracting parties for the same or for any greater or less demand before, concurrently with or after the proceedings for obtaining the lien upon the structure as provided in this chapter, and the judgment whether for the plaintiff or defendant or any of the defendants in such personal action shall in no wise impair, alter or affect the lien or the proceedings or judgment or execution provided for in this chapter.

16 Del. Laws, c. 145, § 1; Code 1915, §§ 2843, 2843A; 29 Del. Laws, c. 225; 38 Del. Laws, c. 159; Code 1935, § 3324; 25 Del. C. 1953, § 2721; 72 Del. Laws, c. 203, §§ 7, 8.;



§ 2722. Lien where labor is done or materials furnished at instance of lessee or tenant

Nothing contained in this subchapter shall be construed to render property liable to liens under this chapter for repairs, alterations or additions, when such property has been altered, added to or repaired by or at the instance of any lessee or tenant without the prior written consent of the owner or his duly authorized agent.

16 Del. Laws, c. 145, § 1; Code 1915, §§ 2843, 2843A; 29 Del. Laws, c. 225; 38 Del. Laws, c. 159; Code 1935, § 3324; 25 Del. C. 1953, § 2722.;



§ 2723. Rights of owner where lien or judgment is obtained by a subcontractor

The owner of any structure built, repaired or altered by any contractor who has contracted to build, erect, alter or repair the same and furnish the materials therefor may, in case any liens are entered under this chapter upon the structure, upon any claim for materials which by the terms of his contract the contractor was bound to furnish, by any person or persons other than such contractor, retain and withhold from such contractor so much of the moneys to be paid to him in pursuance of the contract made with such contractor as may be necessary to liquidate and discharge such liens; and, in case judgment is recovered by such lien creditors, the owner may apply the moneys or such part thereof as may be necessary to satisfy the judgment to the payment and satisfaction thereof. Such payment shall be considered and treated as a payment pro tanto to the contractor towards the moneys provided to be paid by the contractor.

16 Del. Laws, c. 145, § 1; Code 1915, §§ 2843, 2843A; 29 Del. Laws, c. 225; 38 Del. Laws, c. 159; Code 1935, § 3324; 25 Del. C. 1953, § 2723.;



§ 2724. Entries in Mechanics' Lien Docket

The prothonotary in each county of this State shall procure and keep a docket, to be called "The Mechanics' Lien Docket," in which the prothonotary shall make an entry of each claim filed, setting down therein the names of the parties, plaintiff and defendant, the amount claimed, the day upon which the claim is filed and of the issuing of the scire facias, a description of the property against which the claim is sought to be charged, amount for which judgment is rendered, the day on which the same is rendered, the party for and against whom it is rendered and, in case of judgment for the plaintiff, the time to which the judgment relates back as a lien and other entries necessary and proper to a full understanding of the case. The time to which the judgment relates back as a lien shall be ascertained in the same manner as the amount of the judgment is ascertained.

16 Del. Laws, c. 145, § 3; Code 1915, § 2845; Code 1935, § 3326; 25 Del. C. 1953, § 2724; 70 Del. Laws, c. 186, § 1.;



§ 2725. Procedure where claimant institutes personal action and also proceeds under this chapter

(a) When the claimant proceeds under this chapter for availing himself or herself of that claimant's lien and institutes any personal action for the same demand or any part thereof or for a demand of which the amount for which the claimant claims a lien is a part, it shall be no objection in either suit that some of the parties defendant in the 1 suit are not also parties defendant in the other suit. In any such personal action or in the suit to avail himself or herself of the lien, whichever is last docketed, the plaintiff shall file an affidavit setting out the demand in each of the suits and stating to what extent the respective demands are identical. The judgment in either of the actions shall not be pleaded as a bar in the other action.

(b) Whenever any moneys are applied on the judgment on either of the demands pursuant to the execution thereof or pursuant to any other execution proceedings, the Superior Court may order all or any part to be credited on the judgment in the other of the demands according to the equity of the matter as the equity appears to the Court.

Code 1915, § 2843A; 38 Del. Laws, c. 159; Code 1935, § 3324; 25 Del. C. 1953, § 2725; 70 Del. Laws, c. 186, § 1.;



§ 2726. Mechanics' lien on ship or vessel; time for filing claim; procedure

This subchapter shall also extend to labor or materials performed or furnished in the construction, alteration, furnishing, rigging, launching or repairing of any ship or vessel within this State. No bill of particulars and affidavit shall be filed more than 1 year after such ship or vessel has been launched, rigged, furnished and ready for sea or after such repairs have been completed and shall contain the name of the ship or vessel or a description thereof sufficient for identification. Upon filing the bill of particulars and affidavit under the provisions of this section, the Prothonotary may issue a writ of attachment, directed to the sheriff of the county in which the ship or vessel may be, commanding the sheriff to attach the defendant by such ship or vessel, together with the tackle, apparel and furniture, wheresoever the same may be found in his bailiwick, so that he appears at the next term of the Superior Court to answer the plaintiff's demands. The sheriff shall, under such writ, seize and take possession of the ship or vessel and have the same inventoried and appraised and shall be answerable therefor. If the defendant in the attachment at any time before judgment appears and enters into recognizance to the plaintiff in the writ of attachment in a reasonable penalty and with surety to be approved by the Prothonotary with condition to pay the condemnation money and all costs or otherwise abide the judgment of the Superior Court in the case and if he fails to make good his plea, the attachment shall be dissolved, the ship or vessel shall be discharged, and the case shall proceed as in other cases of assumpsit for work and labor or materials furnished.

16 Del. Laws, c. 145, § 5; 20 Del. Laws, c. 591; Code 1915, § 2847; Code 1935, § 3328; 25 Del. C. 1953, § 2726.;



§ 2727. Auditors; powers and duties; report to Court; exceptions to report

On the return of the writ of attachment or summons the Court may, upon petition of any person claiming to have performed or furnished labor or materials at the request of the plaintiff or plaintiffs in the attachment, appoint 3 suitable persons to audit and determine the claim of the plaintiff and also the claim of the petitioner, who shall adjust and ascertain all the demands, including that of the plaintiff in the writ. The auditors shall severally be sworn or affirmed to perform their duties according to the best of their skill and knowledge. They shall give 10 days' notice to the parties of the time and place of their first meeting by advertisement, posted at the courthouse door and at least 5 other public places in the county. Their subsequent sittings shall be by adjournment duly made and publicly announced. They may investigate any claim presented in any form they judge best and may examine any of the parties upon oath or affirmation. On receipt of the proceeds of the sale of the property attached or against which judgment is obtained or any part thereof, the auditors shall calculate and settle the proportions and dividends due the several parties and shall make report to the next term of the Court after such appointment and, upon confirmation of the report, pay over to the several parties their respective share of the proceeds according to such appointment. The Court may hear exceptions to and correct such account and report, either in the calculations, dividends, apportionment, or otherwise.

16 Del. Laws, c. 145, § 6; Code 1915, § 2848; Code 1935, § 3329; 25 Del. C. 1953, § 2727.;



§ 2728. Judgment on attachment; sale and distribution; suit for deficiency; return of surplus; title under sale

If the attachment has not been dissolved, as provided in this subchapter, judgment may be given for the plaintiff in the attachment at the second term after issuing the writ as in other cases of attachment, and thereupon the Court may order that the sheriff shall sell the property attached, on due notice, and pay the proceeds, deducting legal costs and charges, to auditors for distribution. Any balance remaining due from the defendant in the attachment to any of the parties after such distribution of the proceeds may be collected as other debts, and any surplus after paying costs shall be returned to the defendant or the defendant's executors, administrators or assigns. All sales made under this subchapter shall be good against the defendant, the defendant's executors, administrators or assigns.

16 Del. Laws, c. 145, § 7; Code 1915, § 2849; Code 1935, § 3330; 25 Del. C. 1953, § 2728; 70 Del. Laws, c. 186, § 1.;



§ 2729. Discharge of lien on payment into Court or entry of security

(a) Cash deposit. — Any claim filed hereunder shall, upon petition of the owner or any party in interest, be discharged as a lien against the property whenever a sum equal to the amount of the claim shall have been deposited with the Court in said proceedings for application to the payment of the amount finally determined to be due. Said petition shall include an affidavit by the owner or party in interest setting forth which parts of the claim filed hereunder are disputed and which parts are not disputed. The nondisputed part of the claim shall be paid to the claimant before the lien against the property is discharged. If it is finally determined by the Court that the disputed portion of the claim has been grossly overstated by the affiant, the Court may, in its discretion, award damages to the claimant against the affiant in an amount up to twice the figure stated by the affiant to be disputed.

(b) Refund of excess. — Any excess of funds paid into Court as aforesaid, over the amount of the claim or claims determined and paid therefrom, shall be refunded to the owner or party depositing same upon application.

(c) Security in lieu of cash. — In lieu of the deposit of any such sum or sums in cash, approved security may be entered in such proceedings in an amount which the Court shall approve, which, however, shall in no event be less than the full amount of such required deposit; and the entry of such security shall entitle the owner to have such liens discharged to the same effect as though the required sums have been deposited in Court as aforesaid.

(d) Authority of Court. — The Court, upon petition filed by any party, and after notice and hearing, may upon cause shown:

(1) Require the increase or decrease of any deposit or security;

(2) Strike off security improperly filed;

(3) Permit the substitution of security and enter an exoneration of security already given.

61 Del. Laws, c. 283, § 1; 67 Del. Laws, c. 373, § 1.;






Subchapter III Enforcement Before Justice of the Peace

§ 2731. Lien for less than $100

Any person having performed any labor to any amount less than $100 in or for the erection, alteration or repair of any structure or bridge, in pursuance of any contract, expressed or implied, with the owner or reputed owner of such structure or bridge or with any contractor who has contracted for the erection, alteration or repair of any structure or bridge, or any part thereof, may obtain a lien upon such structure or bridge and upon the ground upon which the same may be situated or erected in the manner provided in this subchapter.

16 Del. Laws, c. 145; 19 Del. Laws, c. 263; Code 1915, § 2850; Code 1935, § 3331; 25 Del. C. 1953, § 2731.;



§ 2732. Time for filing statement of claim; place

No person having done or performed any labor in or about the erection, alteration or repair of any structure or bridge shall be allowed to file any statement of that person's claim before a justice of the peace until after the expiration of 20 days from the time of the last labor done or performed by that person, but, in order to avail himself or herself of the benefits of this subchapter, the person shall file that person's claim within 10 days after the expiration of the 20 days aforesaid. Any person entitled to the benefits of this subchapter shall file that person's claim under oath, within the time above specified, with any justice of the peace of the county wherein such structure or bridge is situated.

16 Del. Laws, c. 145; 19 Del. Laws, c. 263; Code 1915, § 2850; Code 1935, § 3331; 25 Del. C. 1953, § 2732; 70 Del. Laws, c. 186, § 1.;



§ 2733. Requirements of statement of claim

The statement of claim shall set forth the names of the party claimant, the owner or reputed owner of the structure or bridge, the contractor and the kind of labor done and whether the contract was with the owner or the owner's agent or with the contractor, the sum claimed to be due, the time when the labor was commenced and finished, the location of such structure or bridge, the ground upon which the same is situated, and a description sufficient to identify the same.

16 Del. Laws, c. 145; 19 Del. Laws, c. 263; Code 1915, § 2850; Code 1935, § 3331; 25 Del. C. 1953, § 2733; 70 Del. Laws, c. 186, § 1.;



§ 2734. Summons; judgment; transcript

Immediately upon the filing of any claim under this subchapter, the justice of the peace with whom the claim is filed shall issue a summons, as in other civil cases, to the owner and contractor, directed to any constable of the county. The time for the defendant's appearance shall not be more than 3 days from the date of the summons, and not more than 2 adjournments shall be had and then only from day to day. If the defendant fails to appear at the time appointed or if after a hearing the justice is satisfied of the correctness of the claim, the justice shall give judgment as in other cases and, upon the payment of cost and a demand for the transcript, he shall furnish such transcript.

16 Del. Laws, c. 145; 19 Del. Laws, c. 263; 19 Del. Laws, c. 264; Code 1915, § 2850; Code 1935, § 3331; 25 Del. C. 1953, § 2734; 70 Del. Laws, c. 186, § 1.;



§ 2735. Entry of transcript and judgment in Superior Court; effect; costs; contractor to give security to owner

The transcript and judgment may be entered in the Superior Court of the county in which the structure is situated and, when so entered, if within 2 days from the date of the judgment, shall become a lien on such structure or bridge and upon the ground upon which the same is erected and shall relate back to the day when the labor was commenced and shall take priority accordingly. Any and all transcripts taken and entered in the Superior Court under this subchapter shall contain a description of the property upon which it is to become a lien and shall conform to the description set forth in the plaintiff's statement. All costs and charges shall follow the judgment and shall be the same as are authorized by law in civil cases before justices of the peace. Every contractor, when so required, shall give ample security to the owner of any structure being altered, erected or repaired by him to save such owner harmless from the provisions of this subchapter.

16 Del. Laws, c. 145; 19 Del. Laws, c. 263; Code 1915, § 2850; Code 1935, § 3331; 25 Del. C. 1953, § 2735; 70 Del. Laws, c. 186, § 1.;



§ 2736. Execution by levari facias; form

The execution of every judgment entered in the Superior Court upon transcript under the provisions of this subchapter shall be by writ of levari facias in the following form:

"..................... County, ss.:

The State of Delaware.

To the Sheriff of said County, Greeting:

We command you that without any other writ from us, of the following described building and lot of ground, to wit (describing the same according to the record) in your bailiwick, you cause to be levied as well a certain debt of............., which............. lately before one of the justices of the peace for the County aforesaid recovered against............. to be levied of the said building and lot of ground, as also the interest thereon from the............. day of............. A.D.............., and also the sum of............. for the costs which accrued thereon according to the form and effect of an Act of the General Assembly in such cases made and provided, and have you there the moneys before our Judges at............., at our Superior Court in and for the County of............., there to be held on the............. day of............. next, to render unto the said............. for his debt, interest and costs aforesaid and have you then there this writ."

Witness (as in similar writs).

16 Del. Laws, c. 145; 25 Del. Laws, c. 237; Code 1915, § 2851; Code 1935, § 3332; 25 Del. C. 1953, § 2736; 70 Del. Laws, c. 186, § 1.;



§ 2737. Discharge of lien on payment into Court or entry of security

Transferred to § 2729 of this title, effective July 17, 1990, by 67 Del. Laws, c. 373.









CHAPTER 29. LIENS OF THE STATE AND/OR ITS POLITICAL SUBDIVISIONS

§ 2901. Lien of taxes and other charges; Notice of Lien

(a)(1) Except as otherwise provided, "lien" or "liens" as used in this section shall arise whenever the following charges, as defined in this section, are levied or imposed by the State or any political subdivision thereof (including the Levy Court or county council of any county, any united, consolidated or incorporated school district, or any incorporated town or city in this State) and such charges become due:

a. Real property taxes, including penalty and interest thereon;

b. School taxes, including taxes for a vocational-technical high school district or county vocational-technical center district, including penalty and interest thereon;

c. Service charges for maintenance or use of sewer systems, including penalty and interest thereon;

d. Service charges for maintenance or use of water systems, including penalty and interest thereon;

e. Service charges for garbage collection;

f. Charges for the costs of razing or demolition of buildings done through public expenditure;

g. Charges for duly authorized improvements or maintenance to the exteriors of buildings or property done through public expenditure;

h. Assessments for the installation of sewer lines, water mains, sidewalks and curbing, including penalty and interest thereon;

i. Fines imposed by any court and/or civil penalties imposed by the City of Wilmington or any department of the City of Wilmington, for local building, housing, sanitation, or animal code citations or violations. The unpaid amounts of such fines and/or civil penalties may be added to local property tax billings for the property which was the subject of said citation or violation when authorized by local ordinance. "Fines" as used in this section shall also include any civil judgment awarded to the State or any political subdivision thereof entered pursuant to § 4101 of Title 11;

j. Fees imposed by law or ordinance of any political subdivision of the State, which shall include, without limitation, municipal corporations, for registration of ownership of any vacant buildings located within the political subdivision, the imposition of which fees is final and non-appealable; and

k. Charges for the costs of removing weeds, grasses, refuse, rubbish, trash or other waste material done through public expenditure.

(2) "Liens" shall not include administrative costs incurred by the sheriff in the sheriff's sale process.

(3) Except as provided in paragraph (b)(1) of this section, the liens created by this subsection are levied or imposed only upon that parcel of real property against or upon which such charges have been levied or imposed. Except as provided in paragraph (b)(1) of this section, the liens created by paragraphs (a)(1)a. through (a)(1)i. and (a)(1)k. of this section shall have preference to and priority over all other liens on such real property, including liens of a date prior in time to the attaching of the liens created by this section. The liens created by paragraph (a)(1)j. of this section shall have preference and priority with respect to all other liens on such real property as of the time such fees become final and non-appealable.

(4) Any political subdivision having the power to levy or collect any of the charges described herein shall maintain a record of all charges creating liens under this section, including the amount of the lien, the name of the chargeable, and the location of the real property against or upon which such charges have been levied or imposed. The record or information contained therein shall be available to the public upon request.

(b)(1) Upon the filing of a Notice of Lien by a political subsection in accordance with this subsection, the charges described in paragraph (a)(1) of this section shall, as of the date of filing a Notice of Lien pursuant to this subsection, be and constitute a lien upon all real property of which the chargeable was seized at the time, or at any time after such Notice of Lien has been filed in accordance with this subsection, situate in the county (including all real property situate within any incorporated town or city located within the county) in which such charges are levied or imposed.

(2) Notices of Lien shall be in the form of an affidavit, executed by an attorney for the political subdivision or by an employee of the political subdivision having custody and control over the records relating to the charges that constitute the lien, reciting that the chargeable is the owner of record of real property situate in the county (including all real property situate within any incorporated town or city located within the county) in which such charges are levied or imposed, that charges have been duly levied or imposed upon the chargeable, the types of charge as specified in paragraph (a)(1) of this section, the amount of such charges as of the date of filing the Notice of Lien and that the chargeable has failed to pay said charges despite notice by the political subdivision.

(3) A Notice of Lien for any chargeable may be filed at any time after the charges have become delinquent. Charges shall be deemed "delinquent" if they are unpaid as of the date upon which any penalty or interest shall accrue thereon in accordance with law or, in the event that there is no such date established by law, as of 90 days after the date upon which an authorized representative of the political subdivision made a demand for payment upon the chargeable.

(4) Notices of Lien shall be indexed by the name of the chargeable, in a separate index for such purposes maintained in the office of the prothonotary in each county. The index shall be maintained by the office of the prothonotary in the county in which the real property is located and shall include the name of the chargeable and the date and time the Notice of Lien was filed. A fee for filing the Notice of Lien shall be established by the Superior Court pursuant to § 8705 of Title 10 and shall be paid at the time of filing the Notice of Lien. The affidavit filed for each Notice of Lien shall be available to the public upon request. The lien created hereunder shall be a lien upon all real property owned by the chargeable at the time of filing that is situate in the county (including any incorporated town or city located within the county) in which such charges are levied or imposed, and such lien shall have priority as of the time it is filed.

(5) The political subdivision that filed any Notice of Lien may, in its sole discretion and at any time and without receiving payment of all charges owed by the chargeable, release from the lien created hereby any or all parcels of real property owned by the chargeable by filing a writing to that effect with the prothonotary, and such release shall be without prejudice to the right of the political subdivision to collect the remainder of any charges from any real property of the chargeable that is subject to the lien created under this subsection (b) and has not been so released. Any release, whether partial or complete, shall be noted in the index for Notices of Lien.

(6) A Notice of Lien shall be ineffective as of the date all charges owed by the chargeable have been paid in full, subject to paragraph (b)(7) of this section.

(7) A Notice of Lien shall be effective for a period of 3 years after the date of filing such notice, unless the political subdivision files a subsequent Continuation of Lien against the same chargeable prior to the expiration of the 3-year period and in such event the lien created by the subsequent Continuation of Lien will have priority as of the date of filing of the previous Notice of Lien. A Continuation of Lien will be effective for a period of 3 years following the initial 3-year period of the Notice of Lien and shall constitute a lien against any real property acquired by the chargeable after the filing of the Notice of Lien, and located in the county in which the Notice of Lien was filed. No more than 1 Continuation of Lien may be filed for any 1 Notice of Lien, provided, however, that this limitation shall not preclude the later filing of a new Notice of Lien against the chargeable which shall be effective and have priority as of the date of such later filing.

(8) Upon written notice by the chargeable to the political subdivision that all charges for which the Notice of Lien was filed have been paid, the political subdivision shall enter a satisfaction of record on the Notice of Lien index.

(9) Nothing contained herein shall be deemed to affect or limit the ability of the political subdivision to collect any charge through any other legal procedure including, without limitation, proceedings pursuant to a Writ of Monition.

(10) All liens for the nonpayment of charges (including any created pursuant to § 8701 of Title 9), other than the lien upon the real property against which the charge was levied or imposed as provided in subsection (a) of this section, are hereby extinguished, provided, however, that this subsection shall not affect any lien obtained by any political subdivision prior to October 5, 1990, by any legal procedure including, without limitation, proceedings pursuant to a Writ of Monition.

15 Del. Laws, c. 476; 16 Del. Laws, c. 141; 19 Del. Laws, c. 556; Code 1915, § 2870; 40 Del. Laws, c. 238, §§ 1-3; Code 1935, § 3351; 25 Del. C. 1953, § 2901; 62 Del. Laws, c. 374, § 1; 67 Del. Laws, c. 127, § 3; 67 Del. Laws, c. 445, § 1; 68 Del. Laws, c. 279, §§ 1-3; 70 Del. Laws, c. 431, § 1; 71 Del. Laws, c. 387, §§ 2-5; 74 Del. Laws, c. 382, §§ 1-3; 75 Del. Laws, c. 212, §§ 3-5; 75 Del. Laws, c. 331, § 3.;



§ 2902. Attachment of lien to proceeds of sale

In case any real estate upon which a tax lien exists is sold by an order of the Court of Chancery directing an executor or administrator to sell the real estate to pay the debts of a deceased person or is sold by virtue of an execution process, such tax lien shall be transferred to the fund arising from such sale in the hands of the officer making the sale, and the real estate so sold shall be discharged therefrom. If the fund is not sufficient to pay and discharge the tax lien, by reason of the real estate having been sold subject to another or other lien or liens created by the taxable, the unpaid balance of the tax shall remain a lien upon the land so sold.

15 Del. Laws, c. 476; 16 Del. Laws, c. 141; 19 Del. Laws, c. 262; Code 1915, § 2870; 40 Del. Laws, c. 238, § 3; Code 1935, § 3351; 25 Del. C. 1953, § 2902.;



§ 2903. Duration of lien

(a) In New Castle County all taxes assessed against real estate shall continue a lien against the real estate within the County for 10 years from July 1 of the year for which the taxes were levied, but if the real estate remains the property of the person who was the owner at the time it was assessed, the lien shall continue until the tax is collected.

(b) In Kent and Sussex Counties the lien for county and state taxes shall remain a lien for the period of 2 years from July 1 of the year in which such tax has been imposed and no longer, and the lien for school taxes shall remain a lien for the period of 2 years from August 10 of the year in which the tax has been imposed and no longer, and the lien for town or municipal taxes shall remain a lien for the period of 2 years from the date prescribed by the charter of the town or city for the delivery of the duplicate of the town or city to the collector thereof and no longer. The collectors, in collecting taxes out of real estate upon which they are a lien under the provisions of § 2901 of this title, shall proceed in the manner prescribed by law for the collection of taxes out of real estate.

15 Del. Laws, c. 476; 16 Del. Laws, c. 141; 19 Del. Laws, c. 556; 20 Del. Laws, Appendix, page 8, § 11; Code 1915, §§ 1152, 2870; 33 Del. Laws, c. 82, § 2; 40 Del. Laws, c. 135, § 1; 40 Del. Laws, c. 238, §§ 1-3; Code 1935, §§ 1348, 3351; 25 Del. C. 1953, § 2903.;



§ 2904. Payment of taxes by lienholder; action for collection

Any person having a lien upon any real estate located within the State may pay to the parties entitled thereto any taxes which are by law liens upon or against the real estate. Any person who has paid any such taxes shall be entitled to receive the full amount of such taxes so paid from the owner of the property or properties upon which the taxes were a lien and may proceed in any court of competent jurisdiction to collect the same in a civil action for money paid out and expended for the use of the defendant.

15 Del. Laws, c. 476; 16 Del. Laws, c. 141; Code 1915, § 2870; Code 1935, § 3351; 25 Del. C. 1953, § 2904.;



§ 2905. Action by lienholder to collect tax lien; amount of recovery; affidavit of demand

In any action brought to collect any lien upon real estate located within this State, the lienholder shall obtain in the final judgment in the cause the amount of money paid on account of the taxes levied upon the real estate covered by such lien or liens, provided there is set forth in the affidavit of demand filed in the action an itemized list of the taxes paid, the total amount of the payments, that the taxes were justly and truly due at the time of payment and that attached to the affidavit of demand are original and duplicate tax receipts from the officer to whom such taxes were paid. The affidavit of demand shall be filed as any other affidavit of demand is or shall be required to be filed in such proceeding. If judgment has been obtained prior to the payment of the taxes, then, and in that event, such affidavit of demand shall be filed in the office where such judgment is recorded and the amount thereof shall be noted on all writs issued in execution of such judgment or judgments and shall be collected and paid by the officer to whom such writ of execution is issued before any other part of such judgment is paid except only the costs taxed on the proceedings as shown on the writ and any amount of taxes levied and unpaid which constitute a lien on the real estate.

15 Del. Laws, c. 476; 16 Del. Laws, c. 141; Code 1915, § 2870; Code 1935, § 3351; 25 Del. C. 1953, § 2905.;



§ 2906. Priority of liens of the State and political subdivisions on real estate; extinction of such liens

(a) Except as otherwise provided in subsection (b) of this section, liens for taxes and other government charges levied and imposed by the State or its political subdivisions, which liens are assessed against real property, shall be equal in status, regardless of the time of assessment of said lien; no such lien shall have priority over any other such lien in the distribution of proceeds of the sale of real estate pursuant to a writ of venditioni exponis, levari facias or any other process or order of any court resulting in a sheriff's sale. In the event that the proceeds of a sheriff's sale are insufficient to satisfy all such liens encumbering the property sold, then the State and/or its political subdivisions holding such liens shall share that portion of the proceeds of the sheriff's sale allotted to such liens on a prorata basis.

(b) In the event that real property is sold to the State or any of its political subdivisions pursuant to a writ of venditioni exponas, levari facias or any other process or order of any court resulting in a sheriff's sale and such writ or process was filed by the entity purchasing the real property, then the liens of the purchasing entity shall have priority over all other liens of the State or its political subdivisions and in the event that the proceeds of the sheriff's sale are insufficient to satisfy all liens of the State or its political subdivisions encumbering the real estate, the liens of the purchasing entity will be paid to the extent funds are available for such purposes and the remaining funds, if any, shall then be distributed on a prorata basis to other governmental entities having such liens on the real estate sold, in full satisfaction of all such liens.

(c) When real property is sold pursuant to a writ of venditioni exponas, levari facias or any other process resulting in a sheriff's sale, said writ having been filed by the State or any of its political subdivisions, the purchasing party, other than the original owner, shall take the property free and clear of any and all liens on such real property, including liens of the State and/or its political subdivisions whether or not such liens have been fully satisfied from the proceeds of the sale.

(d) Except as specifically provided herein, nothing in this section shall be construed as affecting the order or priority of payment of any other liens, charges, costs or other debts against real estate sold at a sheriff's sale or the effect of such a sheriff's sale on the quality of title of real estate sold as provided in any other statute or ordinance of this State or its political subdivisions.

(e) All liens of the State or any of its political subdivisions encumbering real estate sold at a sheriff's sale prior to July 10, 1980, and purchased by the State or any of its political subdivisions at such sale are hereby extinguished; provided, however, that such lien existed at the time of said sheriff's sale.

(f) Nothing in this section shall affect the priority of any liens not of the State or any of its political subdivisions which existed of record on or prior to July 10, 1980.

62 Del. Laws, c. 374, § 2.;






CHAPTER 31. REGISTRATION OF FEDERAL LIENS

§ 3101. Federal tax liens and liens notices

This chapter applies to federal tax liens, and also to other federal liens notices, of which under any Act of Congress or any regulations drafted pursuant thereto, are required or permitted to be filed in the same manner as notices of federal tax liens.

70 Del. Laws, c. 504, § 1.;



§ 3102. Place of filing

(a) Notices of liens, certificates and other notices affecting federal liens must be filed in accordance with this chapter.

(b) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting such liens shall be filed in the office of the recorder of deeds of the county or counties in which the real property subject to the liens is situated.

(c) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens, shall be filed as follows:

(1) If the person against whose interest the lien applies is a corporation, partnership or limited liability company whose principal executive office is in this State, as these entities are described in Titles 6 and 8, in the office of the Secretary of State;

(2) If the person against whose interest the lien applies is a trust or other entity that is not covered by paragraph (c)(1) of this section, in the office of the Secretary of State;

(3) If the person against whose interest the lien applies is the estate of a decedent, in the office of the Secretary of State;

(4) In all other cases, including, but not limited to, an individual conducting business as a sole proprietorship, in the office of the recorder of deeds of the county or counties where the person against whose interest the lien applies resides at the time of filing of the notice of lien.

70 Del. Laws, c. 504, § 1; 71 Del. Laws, c. 123, §§ 1-3.;



§ 3103. Execution of notices and certificates

Certification of notices of liens, certificates or other notices affecting federal liens by the Secretary of the Treasury of the United States or the Secretary's delegate or by any official or entity of the United States responsible for filing or certifying of notice of any other lien entitles them to be filed, and no other attestation, certification or acknowledgment is necessary.

70 Del. Laws, c. 504, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3104. Duties of filing officer

(a) If a notice of federal lien, a refiling of a notice of federal lien or a notice of revocation of any certificate in subsection (b) of this section is presented to a filing officer who is:

(1) The Secretary of State, the Secretary of State shall cause the notice to be marked, held and indexed in accordance with the provisions of § 9-502 of Title 6 (Uniform Commercial Code) as if the notice were a financing statement within the meaning of that Code; or

(2) Any other officer described in § 3102 of this title, the officer shall endorse thereon the officer's identification and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice, the date and time of receipt, the title and address of the official or entity certifying the lien and the total amount appearing on the notice of lien.

(b) If a certificate of release, nonattachment, discharge or subordination of any lien is presented to the Secretary of State for filing the Secretary of State shall:

(1) Cause a certificate of release or nonattachment to be marked, held and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, but the notice of lien to which the certificate relates may not be removed from the files; and

(2) Cause a certificate of discharge or subordination to be marked, held and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code.

(c) If a refiled notice of federal lien referred to in subsection (a) of this section or any of the certificates or notices referred to in subsection (b) of this section is presented for filing to any other filing officer specified in § 3102 of this title, the officer shall permanently attach the refiled notice or the certificate to the original notice of lien and enter the refiled notice or the certificate with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.

(d) Upon the request of any person, the filing officer shall issue a certificate showing whether there is on file, on the date and hour stated therein, any notice of lien, or certificate, or notice affecting any lien under this chapter, naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. The fee for a certificate is $10. Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien, for a fee of $1.00 per page.

70 Del. Laws, c. 504, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3105. Fees

(a) The fee for filing and indexing each notice of lien, or certificate or notice affecting the lien, is:

(1) For a lien on real estate, $20;

(2) For a lien on tangible and intangible personal property, $10;

(3) For a certificate of discharge or subordination, $5;

(4) For all other notices, including a certificate of release or non-attachment, $3.

(b) The officer shall bill the district directors of internal revenue or other appropriate federal officials on a monthly basis for fees for documents filed by them.

70 Del. Laws, c. 504, § 1.;






CHAPTER 35. LIEN OF COMMISSION MERCHANT, FACTOR AND CARRIER

§ 3501. Enforcement by public sale; nature of sale

In all cases in which commission merchants, factors and all common carriers or other persons have a lien under existing laws upon any goods, wares, merchandise or other personal property for or on account of the costs or expenses of carriage, storage or labor bestowed on such goods, wares, merchandise or other personal property, if the owner or consignee of the property fails or neglects or refuses to pay the amount of charges upon any such property, goods, wares or merchandise, within 60 days after demand thereof, made personally upon such owner or consignee or at his last known place of residence, then in such case the commission merchant, factor, common carrier or other person having such lien may, after the expiration of the period of 60 days, expose the goods, wares, merchandise or other personal property to sale at public auction and sell the same, or so much thereof as is sufficient to discharge the lien together with costs of sale and advertising. Notice of the sale, together with the name of the person to whom the goods have been consigned, shall first be published for 3 successive weeks in a newspaper published in the county and by 6 written or printed handbills, put up in the most public and conspicuous places in the vicinity of the depot where the goods are located.

13 Del. Laws, c. 164, § 1; Code 1915, § 2857; Code 1935, § 3338; 25 Del. C. 1953, § 3501.;



§ 3502. Notice in special cases; jurisdiction of justices of the peace in cases of perishable property

Upon the application of any of the persons or corporations having a lien upon goods, wares, merchandise or other property, as mentioned in § 3501 of this title verified by affidavit, to any judge of the Superior Court or to the Court of Chancery setting forth that the place of residence of the owner or consignee of any such goods, wares, merchandise or other property is unknown or that such goods, wares, merchandise or other property are of such a perishable nature or so damaged or showing any other cause that renders it impracticable to give the notice as required in § 3501 of this title, then, in such case, the judge hearing such application may make an order, to be signed by him, authorizing the sale of such goods, wares, merchandise or other property upon such terms as to notice as the nature of the case may admit of and to such judge seems proper. In cases of perishable property, the affidavit and proceedings required by this section may be had before a justice of the peace.

13 Del. Laws, c. 164, § 2; Code 1915, § 2858; Code 1935, § 3339; 25 Del. C. 1953, § 3502.;



§ 3503. Disposition of proceeds of sale

The residue of moneys arising from any sales, either under § 3501 or § 3502 of this title, after deducting the amount of the lien together with costs of advertising and sales, shall be held subject to the order of the owner of the property.

13 Del. Laws, c. 164, § 3; Code 1915, § 2859; Code 1935, § 3340; 25 Del. C. 1953, § 3503.;






CHAPTER 37. LIENS UPON VESSELS FOR WORK, MATERIAL AND SUPPLIES

§ 3701. Preference of lien

Ships and vessels of all kinds built, repaired, fitted, furnished and supplied with necessities for navigation within this State, shall be subject to a lien for all debts contracted by the builders, owners, master, agents or consignees thereof for work done or materials and supplies found or provided in the building, repairing, fitting, furnishing, supplying or equipping of the same in preference to any other debt due from the builders, masters, owners, agents or consignees thereof, except for salvage, and such debts shall be a lien upon the ship or vessel in the same manner as if the work had been done or the materials or supplies had been furnished outside of this State and in a port foreign to the home port of the ship or vessel.

22 Del. Laws, c. 208, § 1; Code 1915, § 2860; Code 1935, § 3341; 25 Del. C. 1953, § 3701.;



§ 3702. Duration of lien

The lien shall continue for and during the period of 2 years next after the work is done or the materials or supplies are furnished or provided to the ship or vessel and no longer.

22 Del. Laws, c. 208, § 2; Code 1915, § 2861; Code 1935, § 3342; 25 Del. C. 1953, § 3702.;



§ 3703. Persons entitled to lien

The lien for work done or materials and supplies furnished shall exist in favor of all ship builders, ship chandlers, merchants, dealers, tradesmen and mechanics for all work done or materials and supplies furnished or provided in or about the building, repairing, fitting, furnishing, supplying or equipping of such ships or vessels.

22 Del. Laws, c. 208, § 3; Code 1915, § 2862; Code 1935, § 3343; 25 Del. C. 1953, § 3703.;






CHAPTER 39. LIENS OF GARAGE OWNERS, LIVERY AND STABLE KEEPERS; REPLEVIN BY OWNER

§ 3901. Persons entitled to liens

(a) Any hotelkeeper, innkeeper, garage owner, auction service or other person who keeps a livery, boarding stable, garage, airport, marina or other establishment and, for price or reward at such livery, boarding stable, garage, airport, marina or other establishment, furnishes food or care for any horse or has the custody or care of any carriage, cart, wagon, sleigh, motor vehicle, trailer, moped, boat, airplane or other vehicle or any harness, robes or other equipment for the same or makes repairs, auctions, performs labor upon, furnishes services, supplies or materials for, stores, safekeeps or tows any carriage, cart, wagon, sleigh, motor vehicle, trailer, moped, boat, airplane or other vehicle or any harness, robes or other equipment for the same shall have a lien upon such horse, carriage, cart, wagon, sleigh, motor vehicle, trailer, moped, boat, airplane or other vehicle, harness, robes or equipment and the right to detain the same to secure the payment of such price or reward.

(b) Unless the context of this chapter requires otherwise, a lienholder shall mean any person defined in subsection (a) of this section.

17 Del. Laws, c. 620, § 1; Code 1915, § 2863; 34 Del. Laws, c. 193; Code 1935, § 3344; 25 Del. C. 1953, § 3901; 61 Del. Laws, c. 367, § 1; 68 Del. Laws, c. 62, §§ 1, 2.;



§ 3902. Lienholder's loss of possession

In case, either before or after the price or reward become due and payable, the lienholder under § 3901 of this title loses possession of the encumbered property, except by court order pursuant to this chapter, the lienholder's lien shall continue in full force and effect, provided that within 10 days from the time of the loss of possession the lienholder pursuant to § 3903 of this title files an application for the issuance of an authorization to conduct a lien sale or files a counterclaim for the sale of the encumbered property pursuant to this chapter in a replevin action brought pursuant to Chapter 95 of Title 10 by the owners or other persons claiming an interest in the property.

17 Del. Laws, c. 620, § 1; Code 1915, § 2863; 34 Del. Laws, c. 193; Code 1935, § 3344; 25 Del. C. 1953, § 3901; 61 Del. Laws, c. 367, § 1.;



§ 3903. Sale to satisfy liens

(a) If a lienholder under § 3901 or § 3902 of this title is not paid the amount due, and for which the lien is given within 30 days after the same or any part thereof became due, then the lienholder may proceed to sell the property, or so much thereof as may be necessary, to satisfy the lien and costs of sale pursuant to § 3905 of this title if:

(1) An authorization to conduct a lien sale has been issued pursuant to this section;

(2) A judgment has been entered in favor of the lienholder on the claim which gives rise to the lien; or

(3) The owners and any secured parties of record or known lienholders of the property have signed, after the lien has arisen, a release of any interest in the property in the form prescribed by § 3904 of this title.

(b) A lienholder may apply to a Justice of the Peace Court in the county in which the lienholder's business establishment is situated for the issuance of any authorization to conduct a lien sale under § 3905 of this title. In the event that the lienholder's business establishment is located in more than 1 county, the Justice of the Peace Court in the county where the property is, or most recently was, located shall have exclusive original jurisdiction. The application shall be executed under penalty of perjury and shall include all of the following:

(1) A description of the property.

(2) The names and addresses of the owners of the property and the names and addresses of any other persons who the lienholder knows claim an interest in the property.

(3) A statement of the amount of the lien and facts concerning the claim which gives rise to the lien. If compensation for storage is claimed, the per diem rate of storage shall be shown.

(4) The date, time and place that the property will be sold if the authorization to conduct a lien sale is issued.

(5) A statement that the lienholder has no information or belief that there is a valid defense to the claim which gives rise to the lien.

(c) Upon receipt of an application which is made pursuant to subsection (b) of this section, the justice of the peace shall send a notice and a copy of the application by certified mail or registered mail, return receipt requested, to the owners, secured parties of record and any known lienholders and any other persons whose names and addresses are listed in the application. If the identity of the last registered owner or secured party cannot be determined with reasonable certainty, § 3905 of this title shall have the same effect as notice sent by certified or registered mail. The notice shall include all of the following:

(1) A statement that an application has been made with the justice of the peace for the issuance of an authorization to conduct a lien sale.

(2) A statement that the person has a legal right to a hearing in court; if a hearing in court is desired, the enclosed declaration under penalty of perjury must be signed and returned and if the declaration is signed and returned, the lienholder will be allowed to sell the vehicle only if he obtains a judgment in court or obtains a release from the owners and any known lienholders.

(3) A statement that if the declaration is signed and returned, a hearing will be promptly scheduled and the owners may then appear to contest the claim of the lienholder.

(4) A statement of the date, time and place that the property will be sold if the authorization to conduct a lien sale is issued.

(5) A statement that the justice of the peace will issue the authorization to conduct a lien sale unless the person signs and returns, within 20 days after the date on which the notice was mailed, the enclosed declaration stating that the person desires to contest the claim which gives rise to the lien.

(6) A statement that the person shall be liable for costs if a judgment is entered in favor of the lienholder on the claim which gives rise to the lien.

(7) A declaration which may be executed by the person under penalty of perjury stating that he desires to contest the claim which gives rise to the lien and that he has a valid defense to the claim and he shall furnish names and addresses where official notice may be received of any person or persons including himself known to claim an interest in the property of the hearing date.

(d) If the justice of the peace receives a declaration described in paragraph (3) of subsection (c) of this section which is mailed within 20 days after the date upon which the notice described in subsection (c) of this section is mailed, the justice of the peace shall notify the lienholder and owners and any other persons listed in the application or declaration of the hearing date unless the owners of the property and any known lienholder or lienholders have signed, after the lien has arisen, a release of any interest in the property in the form prescribed by § 3904 of this title. In any other case, the justice of the peace shall issue an authorization to conduct a lien sale.

(e) In any hearing, the lienholder may have the amount of the indebtedness and right to sale determined and the person requesting the hearing may present and have determined any defenses, setoffs, counterclaims, cross-claims or third-party actions.

(f) Any fees shall be recoverable as a cost by the lienholder if a sale is conducted.

(g) The form of the applications, notices and declarations described in this section shall be prescribed by the justice of the peace. The language used in the applications, notices and declarations should be simple and nontechnical.

17 Del. Laws, c. 620, § 1; Code 1915, § 2863; 34 Del. Laws, c. 193; Code 1935, § 3344; 25 Del. C. 1953, § 3901; 61 Del. Laws, c. 367, § 1; 78 Del. Laws, c. 62, § 1.;



§ 3904. Release of owner's interest in vehicle or property

(a) An owner of property subject to a lien under § 3901 or § 3902 of this title may release any interest in the property after the lien has risen. The release shall be dated when signed and a copy shall be given at the time the release is signed to the person releasing the interest.

(b) The release shall contain all of the following information in simple, nontechnical language:

(1) A description of the property sufficient to identify it.

(2) The names and addresses of the owners.

(3) A statement of the amount of the lien and the facts concerning the claim which gives rise to the lien.

(4) A statement that the person releasing the interest understands that the person has a legal right to a hearing in court prior to any sale of the property to satisfy the lien and the person is giving up the right to appear to contest the claim of the lienholder.

(5) A statement that the person releasing the interest gives up any interest that person may have in the property and the person is giving the lienholder permission to sell the property.

(6) A statement that there is no other person, persons or lienholders who have an outstanding interest in the property.

61 Del. Laws, c. 367, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3905. Notice of sale; disposition of proceeds

(a) Prior to any such sale the lienholder shall give at least 15 days' notice of the sale by handbills posted in 5 or more public places and by advertising in a newspaper published and/or circulated in the county in which the sale is to be held.

(b) The proceeds of the sale shall be applied to the discharge of the lien and the cost of keeping and selling the property. The balance, if any, of the proceeds of the sale shall be deposited not later than 10 days from the date of the sale with the court to be applied by the court to the payment of any lien or security interest to which the property may be subject in the order of their priority, with any remaining proceeds to be paid to the owner or owners of the property sold but, in case such owner or owners cannot be found, such balance shall be turned over to the State Treasurer not later than 60 days from the date of the sale who shall create a special fund thereof and who shall pay to the owner the moneys left if a claim is made within 1 year of the sale, or deposit the moneys in the General Fund if no claim is made within 1 year of the sale.

(c) In every lien sale authorized under this chapter, it shall be the duty of the lienholder to complete and file with the Court a disposition of proceeds form, as designated by the Court, within 10 days from the date of the sale. No transfer of or new certificate of title to the vehicle sold or salvage certificate shall be issued by the Department of Motor Vehicles without proof of the filing of said disposition of proceeds form with the Court within the required time period. A copy of the disposition of proceeds form sealed with the Court's seal shall constitute sufficient proof of filing.

17 Del. Laws, c. 620, § 1; Code 1915, § 2863; 34 Del. Laws, c. 193; Code 1935, § 3344; 25 Del. C. 1953, § 3901; 61 Del. Laws, c. 367, § 1; 64 Del. Laws, c. 34, §§ 1, 2; 78 Del. Laws, c. 62, § 2.;



§ 3906. Motor vehicles

In the case of motor vehicles required to be registered under the motor vehicle laws of this or any other state, notice containing the information required in § 3903(b) of this title shall be given to the registered owners and known lienholders at their addresses of record with the Division of Motor Vehicles or similar agency and the return receipt, signed or unsigned, shall be held and considered as prima facie evidence of service of such notice. The lienholder shall notify the appropriate Delaware auto theft unit.

61 Del. Laws, c. 367, § 1.;



§ 3907. Priority of lien

(a) All liens created pursuant to § 3901 or § 3902 of this title shall be superior to any lien, title or interest of any person who has a security interest by virtue of a conditional sales contract or a prior perfected security interest in accordance with Article 9 of Title 6.

(b) Notwithstanding the provisions of subsection (a) of this section, any person who stores or safekeeps any motor vehicle towed at the request of a party other than the owner of the vehicle may attain priority of lien as follows:

(1) By providing notice by certified mail to a title holder of record within 7 business days of the date upon which possession is taken;

(2) By providing notice by certified mail to lienholders of record within 7 business days of the date upon which possession is taken; and

(3) By providing notice by telephone or in person to the appropriate police agency.

61 Del. Laws, c. 367, § 1; 68 Del. Laws, c. 315, § 1.;



§ 3908. Remedy of owner

The owners or other persons claiming an interest in the property, in addition to the right to a hearing as provided herein, shall have the right to file an action in replevin or detinue at any time in accordance with Chapter 95 of Title 10, and no bond shall be required to be posted as a prerequisite to the filing of such an action or the issuance of the writ.

17 Del. Laws, c. 620, § 2; Code 1915, § 2864; 34 Del. Laws, c. 193; Code 1935, § 3345; 25 Del. C. 1953, § 3902; 61 Del. Laws, c. 367, § 1; 78 Del. Laws, c. 62, § 3.;



§ 3909. Jurisdiction

The Justice of the Peace Court in the county in which the lienholder's business establishment is located shall have exclusive original jurisdiction of all petitions for sale under this chapter, notwithstanding the monetary amount claimed by the lienholder. In the event that the lienholder's business establishment is located in more than 1 county, the Justice of the Peace Court in the county where the property is, or most recently was, located shall have exclusive jurisdiction. The Justice of the Peace Court shall also hear actions in replevin or detinue filed under this chapter, unless a party requests a jury and pays all necessary costs to transfer the action to Superior Court.

61 Del. Laws, c. 367, § 1; 65 Del. Laws, c. 42, § 1; 78 Del. Laws, c. 62, § 4.;



§ 3910. Rules

The Justice of the Peace Court and Superior Court may adopt appropriate and specific rules to effectuate the intent and purpose of this chapter.

61 Del. Laws, c. 367, § 1; 78 Del. Laws, c. 62, § 5.;






CHAPTER 40. RIGHTS AND TITLE TO ABANDONED PERSONAL PROPERTY

§ 4001. Definition of abandoned personal property

(a) For the purposes of this chapter "abandoned personal property" shall be deemed to be tangible personal property which the rightful owner has left in the care or custody of another person and has failed to maintain, pay for the storage of, exercise dominion or control over, and has failed to otherwise assert or declare the ownership rights to the tangible personal property for a period of 1 year.

(b) The following personal property shall not be deemed to be "abandoned personal property":

(1) Marital property subject to division in a proceeding for divorce or annulment under § 1513 of Title 13;

(2) Personal property which has been stolen or otherwise taken from its rightful owner in violation of Title 11;

(3) Personal property which has been taken from the rightful owner by conversion;

(4) Personal property of a person who dies intestate subject to subchapter I of Chapter 11 of Title 12;

(5) Unclaimed property held by banking organizations as defined by subchapter II of Chapter 11 of Title 12; or

(6) Any intangible personal property and the tangible evidence thereof under Chapter 11 of Title 12.

72 Del. Laws, c. 192, § 1; 78 Del. Laws, c. 21, § 1.;



§ 4002. Right and title to abandoned personal property

Notwithstanding any other provision of the Delaware Code, including but not limited to § 1210 of Title 12, to the contrary, upon order of the court as provided in this chapter, any person who holds, stores, safekeeps or otherwise is left with possession of any abandoned personal property, including but not limited to automobiles, motorcycles, boats and furnishings, which has been abandoned by the owner as defined in § 4001 of this title, shall be vested with complete and absolute title to said abandoned personal property and shall have all right to sell, alienate, gift or otherwise dispose of the said abandoned personal property provided such transfer does not violate preliminary injunctions in effect pursuant to § 1509(a)(1) of Title 13.

72 Del. Laws, c. 192, § 1.;



§ 4003. Procedure to obtain title

(a) Any person who holds, stores, safekeeps or otherwise is left with possession of any abandoned personal property may be vested with complete right and title to said abandoned personal property upon application to a court of competent jurisdiction. The petition filed pursuant to this subsection shall be executed under oath and penalty of perjury and shall include the following:

(1) A complete description of the property including all identification and registration numbers if applicable;

(2) The name and last known address of the owner or owners of the property;

(3) The names and addresses of any persons who claim to or have an interest or lien in the subject property;

(4) A statement that the petitioner has conducted a lien search concerning the subject property for any liens filed with the Delaware Secretary of State and, if applicable, that the petitioner has conducted a title and lien search with the Division of Motor Vehicles concerning any lienholders that may have an interest in any motor vehicle, and the reports of the Secretary of State and the Division of Motor Vehicles resulting from the searches shall be attached to the petition;

(5) If a motor vehicle, a statement that the petitioner has had the vehicle examined and approved for sale by the auto theft unit or a civilian auto theft technician of the Delaware State Police;

(6) A statement of the value of the subject property; and

(7) A statement by the petitioner that the property has been abandoned as defined by § 4001 of this title and the owner of the property is not an infant or incompetent person, and is not a member of the military.

(b) Upon receipt of a petition which is made pursuant to subsection (a) of this section, the court shall send a notice and a copy of the petition and a Request for Information Form requesting the party who receives the notice and petition to provide all information concerning the identification and address of all other owners and/or lienholders of said abandoned property by certified mail or registered mail, return receipt requested, to the owners, secured parties of record, any known lienholder of the property, and any other persons whose names and addresses are listed in the petition. The petitioner shall further cause notice of filing of the petition to be posted in 5 or more public places and shall advertise the fact that the petition has been filed in a newspaper published and/or circulated in the county in which the petition was filed. The notice shall include a copy of the petition and shall include the following information:

(1) A statement that a petition has been made with the court;

(2) A statement that the owner or other person has a legal right to a hearing in the courts and that if a hearing is desired then the owner or other person shall file with the court an answer to the petition;

(3) A statement that if an answer is filed a hearing will be promptly scheduled and the owners or other interested persons may appear to contest the claim;

(4) A statement that the court will enter a judgment in favor of the petitioner unless an answer is filed within 20 days after the date on which the notice was mailed;

(5) A statement that the person may be liable for costs if a judgment is entered in favor of the petitioner.

(c) If the court receives an answer described in paragraph (b)(3) of this section, the court shall notify the petitioner and all parties of the hearing date to determine ownership of the subject property. If no answer is filed pursuant to paragraph (b)(3) of this section and there are no lienholders or other interested party, then the court shall issue an order declaring that the petitioner has full right, title and interest to the said abandoned property.

(d) The form of the applications, notices and declarations described in this section shall be prescribed by the court of competent jurisdiction. The language used in the applications, notices and declarations should be simple and nontechnical.

72 Del. Laws, c. 192, § 1; 74 Del. Laws, c. 110, § 139; 75 Del. Laws, c. 237, § 1; 78 Del. Laws, c. 21, §§ 2, 3.;



§ 4004. Sheriff's or constable's sale of the property when there are lienholders

(a) If it is determined that there are lienholders or other persons with secured or other interests in the abandoned property, the court shall further order that the subject property shall be sold at sheriff's sale or constable's sale, if the petition was filed in the Justice of the Peace Court after notice as required in this section.

(b) Prior to any sale of the abandoned property, the petitioner shall give at least 15 days' notice of the sale by handbills posted in 5 or more public places and by advertising in a newspaper published and/or circulated in the county in which the sale is to be held.

(c) The proceeds of the sale shall be applied first to the costs of keeping and selling the property, costs of execution and court costs. The balance, if any, of the proceeds of the sale shall be deposited not later than 10 days from the date of the sale with the court to be applied by the court to the payment of any lien or security interest to which the property may be subjected in order of their priority, with any remaining proceeds to be paid to the petitioner after all liens and other interests have been paid.

(d) In every sale authorized under this chapter, it shall be the duty of the lienholder or other interest holder to file with the court a form required by the court satisfying the judgment or indicating the disposition of the proceeds.

72 Del. Laws, c. 192, § 1; 73 Del. Laws, c. 283, §§ 1, 2; 78 Del. Laws, c. 21, §§ 4, 5.;



§ 4005. Remedy of owner

The owners or other persons claiming an interest in the property, in addition to the right to a hearing as provided herein, shall have the right to file an action in replevin at any time prior to a final determination of title by the court and no bond shall be required to be posted as a prerequisite to the filing of such an action or the issuance of the writ of replevin.

78 Del. Laws, c. 21, § 7.;



§ 4006. Motor vehicles

In the case of motor vehicles, the court shall enter an order requiring the Division of Motor Vehicles to issue title to the vehicle in the name of the petitioner or other person who has purchased the vehicle through sheriff's or constable's sale, and the petitioner or other person to whom title to the vehicle is to be issued shall present to the Division of Motor Vehicles a copy of the order of the court with the court's seal affixed thereto. Upon receipt of the Certified Order, the Division of Motor Vehicles shall issue title as directed by the court.

72 Del. Laws, c. 192, § 1; 73 Del. Laws, c. 283, § 3; 74 Del. Laws, c. 110, § 139; 78 Del. Laws, c. 21, § 6.;



§ 4007. Jurisdiction

The Justice of the Peace Courts, Court of Common Pleas and Superior Court shall have concurrent jurisdiction over actions instituted under this chapter.

72 Del. Laws, c. 192, § 1; 78 Del. Laws, c. 21, § 6.;



§ 4008. Rules

The courts may adopt appropriate and specific rules to effectuate the intent and purpose of this chapter.

72 Del. Laws, c. 192, § 1; 78 Del. Laws, c. 21, § 6.;






CHAPTER 41. LIEN OF OWNER OF THRESHING MACHINE, CORN PICKER OR HAY BALER

§ 4101. Priority of lien

The owner of a threshing machine, corn picker or hay baler shall have first lien upon any wheat, corn, hay or other grain threshed, picked or baled by that owner with the threshing machine, corn picker or hay baler to the full amount of the owner's claim or bill for threshing, picking or baling the same. If any chattel mortgage or other lien or claim of any kind whatsoever is placed upon any such wheat, corn, hay or other grain, either before or after the same is threshed, picked or baled, such chattel mortgage or other lien or claim shall always be subject to such claim for threshing, picking or baling; and, in case of the sale of any such wheat, corn, hay or other grain, upon any claim whatsoever, the claim for threshing, picking or baling the same shall be paid out of the proceeds of any such sale before any part of such proceeds of such sale is applied to any other claim.

35 Del. Laws, c. 184, § 1; Code 1935, § 3352; 47 Del. Laws, c. 350; 25 Del. C. 1953, § 4101; 70 Del. Laws, c. 186, § 1.;



§ 4102. Removal of grain under lien

No person shall take, remove or carry away from the premises where it is threshed any wheat, corn, hay or other grain upon which there is a lien of any kind without the written consent of the person having such lien or without first paying in full the claim or bill of the person having such lien.

35 Del. Laws, c. 184, § 2; Code 1935, § 3353; 25 Del. C. 1953, § 4102.;



§ 4103. Penalties

(a) Whoever violates this chapter shall be fined not less than $10 nor more than $100 for each offense.

(b) Justices of the peace shall have jurisdiction of offenses under this section.

35 Del. Laws, c. 184, § 3; Code 1935, § 3354; 25 Del. C. 1953, § 4103.;






CHAPTER 43. HOSPITAL LIENS

§ 4301. Liens in favor of charitable hospitals

Every charitable association, corporation or other institution maintaining a hospital in this State, supported in whole or in part by private charity, shall have a lien upon any and all claims or demands, all rights of action, suits, counterclaims of any person admitted to any such hospital and receiving treatment, care and maintenance therein which arise out of any personal injuries received in any such accident which any such injured person may have, assert or maintain against any such other person or corporation for damages, compensation or other claim on account of such injuries for the amount of the reasonable charges of such hospital for all medical treatment, care and nursing and maintenance of such injured person while in such hospital to the extent of the full and true consideration paid or given to, or on behalf of, such injured person or his legal representative.

37 Del. Laws, c. 179, § 1; Code 1935, § 3360; 25 Del. C. 1953, § 4301.;



§ 4302. Establishment of lien; notice of claim

A charitable association, corporation or other institution shall file in the office of the Prothonotary of the county in which such injuries shall have occurred a notice in writing, containing the names and addresses of the injured person, the date of the accident, the name and location of the hospital and, if then known, the name of the person alleged to be liable to such injured person by reason of the injuries received, prior to the payment of any moneys to such injured person or his legal representative by such person to such injured person. Copies of the notice shall be sent by registered mail by the hospital to such injured person and all parties in interest who are then known. Thereafter an affidavit by a competent person acting on behalf of such institution, setting forth such service, and all attempts to serve the same shall be filed in the office of the Prothonotary.

37 Del. Laws, c. 179, § 2; Code 1935, § 3361; 25 Del. C. 1953, § 4302.;



§ 4303. Attachment of lien to judgment

The lien of any hospital shall attach to any verdict, report, decision, decree, award, judgment or final order made or rendered in any action or proceeding in any court of record of Delaware or any public board or bureau in any suit, action, or proceeding brought by the injured person or by the estate of the injured person, in case of deaths as the result of such injuries, against any other person for the recovery of damages or other compensation or payment in any way arising out of injuries received in any such accident, as well as to the proceeds of any settlement thereof, any claim or demand effected by any such injured person or on such injured person's behalf with any other person or corporation in any way liable to the injured person or the injured person's legal representative in case of death, by reason of the injuries effected with any other person on account thereof.

37 Del. Laws, c. 179, § 3; Code 1935, § 3362; 25 Del. C. 1953, § 4303; 70 Del. Laws, c. 186, § 1.;



§ 4304. Release as effective; liability of person making payment; limitation

After the filing of the notice as provided in this chapter, no release of any judgment, claim or demand by the injured person shall be valid or effectual as against such lien, and the person making any payment to such injured person or such injured person's legal representative as compensation for the injuries sustained shall for a period of 1 year from the date of such payment remain liable to such hospital for the amount of its reasonable charges due at the time of such payment to the extent of the full and true consideration paid or given to, or on behalf of, such injured person or such injured person's legal representative, and any such charitable association, corporation or other institution or body maintaining such hospital may, within such period, enforce its lien by a suit at law against such person making any such payment.

37 Del. Laws, c. 179, § 4; Code 1935, § 3363; 25 Del. C. 1953, § 4304; 70 Del. Laws, c. 186, § 1.;



§ 4305. Recording of liens; fees

(a) Every prothonotary shall, at the expense of the county, provide a suitable, well-bound book, to be called the Hospital Lien Docket, in which, upon the filing of any lien claim under this chapter, the prothonotary shall enter the name of the injured person, the date of the accident, the name of the hospital or other institution making the claim and the filing of an affidavit setting forth the service of or attempts to serve of all parties in interest.

(b) The prothonotary shall make a proper index of the Docket in the name of the injured person and shall be entitled to $1 for filing each claim and at the rate of 25 cents per folio for such entry made in the Lien Docket and 25 cents for every search in the office for such lien claim.

37 Del. Laws, c. 179, § 5; Code 1935, § 3364; 25 Del. C. 1953, § 4305; 70 Del. Laws, c. 186, § 1.;



§ 4306. Examination of hospital records

Any person legally liable or against whom a claim shall be asserted for compensation for injuries shall be permitted to examine the records of any association, corporation or other institution or body maintaining a hospital in reference to the treatment, care and maintenance of the injured person.

37 Del. Laws, c. 179, § 6; Code 1935, § 3365; 25 Del. C. 1953, § 4306.;






CHAPTER 45. WATER RENT LIENS IN WILMINGTON

§ 4501. Priority of lien; transfer of lien upon execution sale

(a) All water rents laid or imposed by the Board of Water Commissioners for the City of Wilmington, remaining unpaid and in arrears for 30 days after they become due, shall be and constitute a lien upon the lands and premises of the owner to which the water was furnished. Such liens shall have preference and priority to all liens of recognizance, mortgage or judgment on such lands and premises created or suffered by the owner, although such other lien or liens shall be of a date prior to the time of the attaching of such lien for water rents.

(b) In case of the sale under execution process of any lands and premises upon which liens for water rents exist, the liens shall be transferred to the fund arising from the sale in the hands of the officer making the sale, and the real estate so sold shall be discharged therefrom.

43 Del. Laws, c. 142, § 1; 25 Del. C. 1953, § 4501.;



§ 4502. Duration of lien

The lien for water rents shall remain a lien for the period of 5 years and no longer from the expiration of 30 days after the water rents became due and payable.

43 Del. Laws, c. 142, § 2; 25 Del. C. 1953, § 4502.;






CHAPTER 46. LIENS FOR RAZING OR DEMOLITION OF STRUCTURES BY PUBLIC EXPENDITURE

§ 4601. Demolition; notice; reimbursement; lien; lien docket

(a) Except where a building or structure is demolished under emergency conditions, no lien or personal judgment, as provided in subsections (b) and (c) of this section, may be obtained for the recovery of demolition costs by any municipality or other political subdivision unless notice to the record owner or owners of such building or structure and to any record lien holders thereof has been given prior to such demolition. For purposes of this subsection, the mailing of a certified letter, return receipt requested, at least 5 days prior to demolition, to the last known address of the record owner, owners or lien holders and notifying same of the address of the property to be demolished, the condition of the property and the legal right of the municipality or political subdivision to obtain a judgment against the owner and a lien against the property after demolition, shall be deemed sufficient notice. Where a building or structure is demolished under emergency conditions, a municipality or political subdivision may subsequently secure a personal judgment or obtain a lien against the property without first having complied with the foregoing notice provisions.

(b) In the event any municipality or other political subdivision of this State, in the exercise of its slum clearance and redevelopment authority or its urban renewal authority or its authority in carrying out any duly adopted building code, shall have expended public funds for the purpose of razing or demolishing any abandoned or vacant building deemed to be unsafe or any other unsafe building or structure within its jurisdiction, after such notice is provided for in subsection (a) of this section, the sums so expended, with legal interest thereon from the date of expenditure, shall be reimbursed to such municipality or political subdivision, on demand, by the person or persons who were the owner or owners of such building or structure at the time such work of razing or demolition commenced, and if not so reimbursed, said sums, with interest accrued thereon, may be collected from such owner or owners in an action at law commenced by such municipality or political subdivision within 6 years after the date of the final expenditure of funds for such razing or demolition.

(c) Where a municipality or other political subdivision of this State shall expend public funds for the purpose of razing or demolishing any abandoned building deemed to be unsafe or any other unsafe building or structure within its jurisdiction, after such notice as is provided for in subsection (a) of this section, such municipality or political subdivision may enter a lien for the amount so expended, with interest accrued thereon, on the lands and premises on which such work of razing or demolition was performed, in the office of the prothonotary for the county in which such lands and premises are situate in the docket provided for in subsection (d) of this section and such liens shall continue until paid and discharged.

(d) The prothonotary of each county shall, under the direction and supervision of the county government, prepare a docket to be known as the "Lien Docket for Public Expenditures for Razing and Demolition" in which shall be recorded all liens provided for by subsection (b) of this section. Such liens shall be certified in writing to the Prothonotary by the municipality or other governmental subdivisions of this State entitled to the same, which certification shall list the owner of the lands and premises as such owner appears on the tax assessment records of such municipality or other political subdivision on the date of lien certification, the principal amount of the lien and the applicable interest rate, and shall identify the lands and premises by brief description and by the parcel number thereof as said parcel number appears on the real estate tax records of such municipality or other governmental subdivision. Such information and the date of filing shall be entered by the prothonotary in the lien docket, which docket shall contain in the back thereof an index according to the name of the owner of the property against which such lien is entered. When any such lien is satisfied by payment, the prothonotary, acting under the supervision of the municipality or other political subdivision holding such lien, shall enter thereon the date of final payment and the words "satisfied in full." The prothonotary, for the use of the county government, shall receive a fee of $1.00 for each satisfaction.

60 Del. Laws, c. 684, § 1; 61 Del. Laws, c. 175, § 1.;



§ 4602. Demolition; priority of lien; transfer of lien upon executed sale

Any lien filed pursuant to this chapter shall have priority over any other lien upon or interest in the lands and premises upon which the razed or demolished building or structure was situated, even though such other lien was entered of record or such interest vested prior to the date of filing of the lien arising under this chapter, excepting any lien for taxes. In the case of sale under execution process of any premises upon which any lien for such public expenditures exists, the lien shall be transferred to the fund arising from the sale in the hands of the officer making the sale, and the premises so sold shall be discharged therefrom.

60 Del. Laws, c. 684, § 1; 61 Del. Laws, c. 175, § 1.;



§ 4603. Improvements; notice; reimbursement; lien; lien docket

(a) Except where a building or structure is improved under emergency conditions, no lien or personal judgment, as provided in subsections (b) and (c) of this section, may be obtained for the recovery of costs of duly authorized improvements to the exteriors of vacant buildings and the land on which they are situate, including but not limited to repairs to or replacement of structural components, sidewalks, steps, porches, windows, doors and roofing, hereinafter "exterior improvement costs," so incurred by any municipality or other political subdivision unless notice to the record owner or owners of such building or structure and to any record lien holders thereof has been given prior to commencement of such exterior improvements. For purposes of this subsection, the mailing of a certified letter, return receipt requested, at least 30 days prior to commencement of any exterior improvements, to the last known address of the record owner, owners or lien holders and notifying same of the address of the property to be improved, the condition of the property and the legal right of the municipality or political subdivision to obtain a judgment against the owner and a lien against the property after completion of the exterior improvements, shall be deemed sufficient notice. Where a building or structure is improved under emergency conditions, a municipality or political subdivision may subsequently secure a personal judgment or obtain a lien against the property without first having complied with the foregoing notice provisions.

(b) In the event any municipality or other political subdivision of this State, in the exercise of its slum clearance and redevelopment authority or its urban renewal authority or its authority in carrying out any duly adopted building code, shall have expended public funds for the purpose of exterior improvements to any abandoned or vacant building deemed to be unsafe or to any other vacant building or structure within its jurisdiction, after such notice as is provided for in subsection (a) of this section, the sums so expended, with legal interest thereon from the date of expenditure, shall be reimbursed to such municipality or political subdivision, on demand, by the person or persons who were the owner or owners of such building or structure at the time such work of exterior improvement commenced; and if not so reimbursed, said sums, with interest accrued thereon, may be collected from such owner or owners in an action at law commenced by such municipality or political subdivision within 6 years after the date of the final expenditure of funds for such exterior improvement costs.

(c) Where a municipality or other political subdivision of this State shall expend public funds for the purpose of exterior improvements to any vacant or abandoned building deemed to be unsafe or any other vacant building or structure within its jurisdiction, after such notice as is provided for in subsection (a) of this section, such municipality or political subdivision may enter a lien for the amount so expended, with interest accrued thereon, on the lands and premises on which such work of exterior improvement was performed, in the office of the prothonotary for the county in which such lands and premises are situate in the docket provided for in subsection (d) of this section and such liens shall continue until paid and discharged.

(d) The prothonotary of each county shall prepare a docket to be known as the "Lien Docket for Public Expenditures for Exterior Improvements" in which shall be recorded all liens provided for by subsection (b) of this section. Such liens shall be certified in writing to the prothonotary by the municipality or other governmental subdivision of this State entitled to the same, which certification shall list the owner of the lands and premises as such owner appears on the tax assessment records of such municipality or other political subdivision on the date of lien certification, the principal amount of the lien and the applicable interest rate, and shall identify the lands and premises by brief description and by the parcel number thereof as said parcel number appears on the real estate tax records of such municipality or other governmental subdivision. Such information and the date of filing shall be entered by the prothonotary in the lien docket, which docket shall contain in the back thereof an index according to the name of the owner of the property against which such lien is entered. When any such lien is satisfied by payment, the prothonotary, acting under the supervision of the municipality or other political subdivision holding such lien, shall enter thereon the date of final payment and the words "satisfied in full." The prothonotary shall receive a fee of $1.00 for each satisfaction.

67 Del. Laws, c. 127, § 2.;



§ 4604. Improvements; priority of lien; transfer of lien upon executed sale

Any lien filed pursuant to this chapter shall have priority over any other lien upon or interest in the lands and premises upon which the building or structure which has received exterior improvements was situated, even though such other lien was entered of record or such interest vested prior to the date of filing of the lien arising under this chapter, excepting any lien for taxes. In the case of sale under execution process of any premises upon which any lien for such public expenditures exists, the lien shall be transferred to the fund arising from the sale in the hands of the officer making the sale, and the premises so sold shall be discharged therefrom.

67 Del. Laws, c. 127, § 2.;






CHAPTER 47. FIRE INSURANCE TO PROTECT LIENHOLDER

§ 4701. Failure to obtain fire insurance on demand of lienholder

Any person, failing within 30 days after notice to furnish to any lienholder of record an adequate fire insurance policy or policies, the premium or premiums upon which have been paid in full in an amount sufficient to protect the interest of the lienholder, shall forfeit the right to procure such policy or policies of fire insurance, and the lienholder of record may obtain the necessary fire insurance and charge the premium or premiums paid to the principal amount of the indebtedness.

40 Del. Laws, c. 239, § 1; Code 1935, § 3387; 25 Del. C. 1953, § 4701.;



§ 4702. Right of mortgagee to recover fire insurance premiums

Any mortgagee having paid any premium or premiums of fire insurance covering the mortgaged premises shall, in any action of scire facias sur mortgage or other civil action, obtain in the final judgment in the cause the amount of money paid for such fire insurance premium or premiums. There shall be set forth in the affidavit of demand filed in the action an itemized list of the insurance premium or premiums paid, the total amount of the payments thereof and that the amount has been paid. There shall be attached to the affidavit of demand fire insurance premium receipts from the agent issuing the policy or policies.

40 Del. Laws, c. 239, § 2; Code 1935, § 3388; 25 Del. C. 1953, § 4702.;






CHAPTER 48. REGISTRATION OF FEDERAL TAX LIENS

§ 4801. -4805. Federal tax lien; execution of notices and certificates; duties of filing officer; fees; short title

Repealed by 70 Del. Laws, c. 504, § 1, eff. July 12, 1996.;






CHAPTER 49. SELF-SERVICE STORAGE FACILITIES

§ 4901. Short title

This chapter shall be known as the "Self-Service Storage Facility Act."

62 Del. Laws, c. 364, § 1.;



§ 4902. Definitions

As used in this chapter, unless the context clearly requires otherwise, the following words shall have the following meaning:

(1) "Last-known address" means that address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

(2) "Occupant" means a person, that person's sublessee, successor or assign, entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

(3) "Owner" means the owner, operator, lessor or sublessor of a self-service storage facility, his agent or any other person authorized by him to manage the facility or to receive rent from an occupant under a rental agreement.

(4) "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, merchandise and household items.

(5) "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a self-service storage facility.

(6) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such for the purpose of storing and removing personal property. No occupant shall use a self-service storage facility for residential purposes. A self-service storage facility is not a warehouse as used in Article 7 of Title 6. If an owner issues any warehouse receipt, bill of lading or other document of title for the personal property stored, the owner and the occupant are subject to Article 7 of Title 6, and this chapter does not apply.

62 Del. Laws, c. 364, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4903. Creation of lien

The owner of a self-service storage facility and the owner's heirs, executors, administrators, successors and assigns have a lien upon all personal property located at a self-service storage facility for rent, labor or other charges, present or future, in relation to the personal property and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to this chapter. The lien provided for in this section is superior to any other lien or security interest, except liens or security interests secured by motor vehicles titled pursuant to Chapter 23 of Title 21. The lien attaches as of the date the personal property is brought to the self-service storage facility; provided that the written rental agreement states that such lien will attach.

62 Del. Laws, c. 364, § 1.;



§ 4904. Enforcement; satisfaction of lien

(a) An owner's lien as provided for in § 4903 of this title for a claim which has become due may be satisfied as follows:

(1) The occupant shall be notified;

(2) The notice shall be delivered in person or sent by certified mail to the last-known address of the occupant;

(3) The notice shall include:

a. An itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

b. A brief and general description of the personal property subject to the lien. The description shall be reasonably adequate to permit the person notified to identify it, except that any container including, but not limited to, a trunk, valise or box that is locked, fastened, sealed or tied in a manner which deters immediate access to its contents may be described as such without describing its contents;

c. A notice of denial of access to the personal property, if such denial is permitted under the terms of the rental agreement, which provides the name, street address and telephone number of the owner or his designated agent whom the occupant may contact to respond to said notice;

d. A demand for payment within a specified time not less than 30 days after delivery of the notice;

e. A conspicuous statement that unless the claim is paid within the time stated in the notice the personal property will be advertised for sale or other disposition and will be sold or otherwise disposed of at a specified time and place.

(b) Any notice made pursuant to this section shall be presumed delivered when it is deposited with the United States Postal Service and properly addressed with postage prepaid.

(c) After the expiration of the time given in the notice, an advertisement of the sale or other disposition shall be published once a week for 2 consecutive weeks in a newspaper of general circulation in the county where the self-service storage facility is located. The advertisement shall include:

(1) A brief and general description of the personal property reasonably adequate to permit its identification as provided for in paragraph (a)(3)b. of this section;

(2) The address of the self-service storage facility and the number, if any, of the space where the personal property is located and the name of the occupant;

(3) The time, place and manner of the sale or other disposition. The sale or other disposition shall take place not sooner than 30 days after the first publication.

(d) Any sale or other disposition of the personal property shall conform to the terms of the notification as provided for in this section.

(e) Any sale or other disposition of the personal property shall be held at the self-service storage facility or at the nearest suitable place to where the personal property is held or stored.

(f) Before any sale or other disposition of personal property pursuant to this section, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the personal property. Upon receipt of such payment, the owner shall return the personal property and thereafter the owner shall have no liability to any person with respect to such personal property.

(g) A purchaser in good faith of the personal property sold to satisfy a lien as provided for in § 4903 of this title takes the property free of any rights of persons against whom the lien was valid, despite noncompliance by the owner with the requirements of this section.

(h) In the event of a sale under this section, the owner may satisfy that owner's lien from the proceeds of the sale but shall hold the balance, if any, for delivery on demand to the occupant. If the occupant does not claim the balance of the proceeds within 2 years of the date of sale, it shall become the property of the owner without further recourse by the occupant.

62 Del. Laws, c. 364, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4905. Construction of chapter

Nothing in this chapter shall be construed as in any manner impairing or affecting the right of parties to create liens by special contract or agreement, nor shall it in any manner affect or impair other liens arising at common law or in equity, or by any statute of this State, or any other lien provided for in §§ 4902-4904 of this title.

62 Del. Laws, c. 364, § 1.;






CHAPTER 50. LIENS AND ESTATE RECOVERIES

§ 5001. Definitions

(a) "Department" means the Delaware Department of Health and Social Services.

(b) "Discharge from a long-term care service" means the release of a person from a long-term care facility for the purpose of returning to the home for permanent residence or discontinuance of home and community-based services.

(c) "Estate" means all real property, as well as all personal property which constitutes assets of the individual's estate as described in Chapter 19 of Title 12.

(d) "Lawfully residing in the home" means residing in the home with the permission of the owner or, if under guardianship, the owner's legal guardian.

(e) "Long-term care" means a service provided in a long-term care facility or in the home, under federally approved home and community-based services, as an alternative to institutionalization.

(f) "Medical assistance" means payment by the State's program under Title XIX of the Social Security Act [42 U.S.C. §§ 1396-1396w-1], or Medicaid Program, administered by the Department.

(g) "Real property" means land, including houses or immovable structures or objects attached permanently to the land. The terms "real estate," "realty," and "real property" are used synonymously with one another and designate real property in which an individual has ownership rights and interests.

(h) "Residing in the home on a continuous basis" means using the home as the principal place of residence.

69 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 545, §§ 1, 2.;



§ 5002. Liens; notice

(a) Subject to the provisions of subsections (b) and (c) of this section, for any individual who is 55 years of age or older when the individual receives services in a long-term care facility under the auspices of the Department, a lien shall be created against all real property of such individual, prior to the individual's death, upon approval of such individual for, and receipt of, services that will be paid on that individual's behalf, fully or in part by the Department, and only after notice and opportunity for a hearing before the Department to establish that the person cannot reasonably be expected to return home.

(b) No lien may be imposed on an individual's home under subsection (a) of this section if any of the following persons is lawfully residing in the home:

(1) The spouse of the individual;

(2) The individual's child who is either under the age of 21, blind or permanently and totally disabled; or

(3) A sibling of the individual who has an equity interest in the home and who was residing in the home for a period of at least 1 year immediately prior to the date of the individual's admission to the long-term care facility.

(c) The lien shall attach to real property upon the recording of a notice of lien being recorded by the Department at the Recorder of Deeds office in the county where such real property is located.

(d) The lien may be released by the Department recording a release of lien form at the Recorder of Deeds office in the county where the real property is located.

(e) Any lien imposed pursuant to this section shall dissolve and be null and void upon the individual's discharge from the long-term care facility and return home. Any such lien shall be released by the Department upon such discharge.

69 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 545, §§ 3-5.;



§ 5003. Estate recovery

In the case of any individual receiving long-term care from the Department, the Department shall seek recovery for any disbursements made on behalf of such individual under the State Plan for Medical Assistance, from the individual's estate or upon sale of property subject to a lien. The Department will seek recovery of moneys expended for correctly paid medical assistance from all periods of eligibility for medical assistance on behalf of the individual only:

(1) After the death of the individual and the death of a surviving spouse who was residing in the home on a continuous basis; and

(2) In the case of liens on an individual's home, when there is no:

a. Surviving child who is blind or disabled as defined in accordance with the disability rule of the federally administered Supplemental Security Income (Title XVI of the Social Security Act [42 U.S.C. §§ 1381-1383f]) who was residing in the home on a continuous basis immediately prior to the death of the individual; or

b. Nondisabled child or sibling of the individual lawfully residing in the home, who has resided there for a period of at least 2 years immediately prior the date of the individual's admission to a long-term care service, who has lawfully resided there on a continuous basis since that time, and who can establish to the Department's satisfaction that the person provided the care that permitted the individual to reside in the home rather than in a long-term care facility; or

c. Minor child who was residing in the home on a continuous basis immediately prior to the death of the individual, until that child reaches majority.

69 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5004. Voluntary reimbursement

The Department shall accept reimbursement for medical assistance it has rendered when voluntarily offered by a current or former recipient of long-term care or someone acting on the recipient's behalf to offset any recovery under § 5003 of this title.

69 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5005. Undue hardship

The Department shall, by October 13, 1994, establish procedures under which the Department shall waive the application of § 5003 of this title if it would work an undue hardship. However, a waiver granted pursuant to this section shall remain in effect only as long as the undue hardship condition continues.

69 Del. Laws, c. 392, § 1; 70 Del. Laws, c. 545, §§ 6, 7.;



§ 5006. Rules and regulations

The Department shall establish rules and regulations by which it can carry out the terms of this law.

69 Del. Laws, c. 392, § 1.;






CHAPTER 51. GENERAL PROVISIONS

Subchapter I Rights, Obligations and Procedures, Generally

§ 5101. Applicability of Code

(a) This Code shall regulate and determine all legal rights, remedies and obligations of all parties and beneficiaries of any rental agreement of a rental unit within this State, wherever executed. Any rental agreement, whether written or oral, shall be unenforceable insofar as the agreement or any provision thereof conflicts with any provision of this Code, and is not expressly authorized herein. The unenforceability shall not affect other provisions of the agreement which can be given effect without the void provision.

(b) Any rental agreement for a commercial rental unit is excluded from this Code. All legal rights, remedies and obligations under any agreement for the rental of any commercial rental unit shall be governed by general contract principles; and only Chapter 57 of Title 25 and Part IV of Title 25 shall have any application to commercial rental agreements.

(c) This Code shall apply to any relationship between parties arising by law under a conditional sales agreement which has been converted to a landlord/tenant agreement by operation of § 314(d)(3) of this title, but shall not apply to any other conditional sales agreement.

70 Del. Laws, c. 513, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 311, § 4.;



§ 5102. Exclusions from application of this Code

The following arrangements are not intended to be governed by this Code, unless created solely to avoid such application:

(1) Residence at an institution, whether public or private, where such residence is merely incidental to detention or to the provision of medical, geriatric, educational, counseling, religious or similar services, including (but not limited to) prisons, student housing provided by a college or school, old-age homes, nursing homes, homes for unwed mothers, monasteries, nunneries and hospitals.

(2) Residence by a member of a fraternal organization in a structure operated for the benefit of the organization.

(3) Residence in a hotel, motel, cubicle hotel or other similar lodgings.

(4) Nonrenewable rental agreements of 120 days or less for any calendar year for a dwelling located within the boundaries of Broadkill Hundred, Lewes-Rehoboth Hundred, Indian River Hundred and Baltimore Hundred.

(5) A rental agreement for ground upon which improvements were constructed or installed by the tenant and used as a dwelling, where the tenant retains ownership or title thereto, or obtains title to existing improvement on the property.

70 Del. Laws, c. 513, § 1.;



§ 5103. Jurisdiction

Any person, whether or not a citizen or resident of this State, who owns, holds an ownership or beneficial interest in, uses, manages or possesses real estate situated in this State submits himself, herself or itself or such person's personal representative to the jurisdiction of the courts of this State as to any action or proceeding for the enforcement of an obligation arising under this Code.

70 Del. Laws, c. 513, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5104. Obligations of good faith

Every duty under this Code, and every act which must be performed as a condition precedent to the exercise of a right or remedy under this Code, imposes an obligation of good faith in its performance or enforcement.

70 Del. Laws, c. 513, § 1.;



§ 5105. Disclosure

(a) On each written rental agreement, the landlord shall prominently disclose:

(1) The names and usual business addresses of all persons who are owners of the rental unit or the property of which the rental unit is a part, or the names and business addresses of their appointed resident agents; and/or

(2) The names and usual business addresses of any person who would be deemed a landlord of the unit pursuant to § 5141 of this title.

(b) Where there is a written rental agreement, the landlord shall provide a copy of such written rental agreement to the tenant, free of charge. In the case of an oral agreement, the landlord shall, on demand, furnish the tenant with a written statement containing the information required by subsection (a) of this section.

(c) Any owner or resident agent not dealing with the tenant as a landlord shall be responsible for compliance with this section by the landlord and may not take advantage of any failure to serve process upon such owner or resident agent in any proceeding arising under this Code where such failure is due to the owner or resident agent's failure to comply with this section.

70 Del. Laws, c. 513, § 1; 79 Del. Laws, c. 47, § 20.;



§ 5106. Rental agreement; term and termination of rental agreement

(a) No rental agreement, unless in writing, shall be effective for a longer term than 1 year.

(b) Where no term is expressly provided, a rental agreement for premises shall be deemed and construed to be for a month-to-month term.

(c) The landlord may terminate any rental agreement, other than month-to-month agreements, by giving a minimum of 60 days' written notice to the tenant prior to the expiration of the term of the rental agreement. The notice shall indicate that the agreement shall terminate upon its expiration date. A tenant may terminate a rental agreement by giving a minimum of 60 days' written notice prior to the expiration of the term of the rental agreement that the agreement shall terminate upon its expiration date.

(d) Where the term of the rental agreement is month-to-month, the landlord or tenant may terminate the rental agreement by giving the other party a minimum of 60 days' written notice, which 60-day period shall begin on the first day of the month following the day of actual notice.

(e) With regard to a tenant occupying a federally-subsidized housing unit, in the event of any conflict between the terms of this Code and the terms of any federal law, regulations or guidelines, the terms of the federal law, regulations or guidelines shall control.

70 Del. Laws, c. 513, § 1.;



§ 5107. Renewals of rental agreements with modifications

(a) If the landlord intends to renew the rental agreement subject to amended or modified provisions, the landlord shall give the tenant a minimum of 60 days' written notice prior to the expiration of the rental agreement that the agreement shall be renewed subject to amended or modified provisions, including, but not limited to, amended provisions relating to the length of term or the amount of security deposit or rent. Such notice shall specify the modified or amended provisions, the amount of any rent or security deposit and the date on which any modifications or amendments shall take effect.

(b) After receipt of such notice from the landlord, unless the tenant notifies the landlord of the tenant's intention to terminate the existing rental agreement a minimum of 45 days prior to the last day of the term, the provisions of the amended or modified rental agreement shall be deemed to have been accepted and agreed to by the tenant, and the terms of the lease, as amended, shall take full force and effect.

(c) If the tenant rejects the modified terms or provisions set forth in a notice of renewal given under this section, then the rejected notice of renewal shall be considered an effective termination notice.

(d) The terms of subsections (a) through (c) of this section shall not be applicable where the tenant's rent and security deposit are a function of the tenant's income in accordance with any form of regulations or guidelines of the United States Department of Housing and Urban Development (HUD); in the event that they are a function of income, the regulations and guidelines established by HUD with regard to the determination and future adjustments of a tenant's rent and security deposit shall govern. With regard to a tenant's occupying HUD-subsidized units, in the event of any conflict between the terms of this Code and the terms of any HUD regulation or guideline, the terms of a HUD regulation or guideline shall control.

70 Del. Laws, c. 513, § 1.;



§ 5108. Rental agreement; automatic extension of agreements where parties fail to terminate or renew subject to modifications

(a) Where a rental agreement, other than for farm unit, is for 1 or more years, and 60 days or upward before the end of the term either the landlord does not give notice in writing to the tenant of landlord's intention to terminate the rental agreement and the tenant does not give 45 days' notice to the landlord of tenant's intention to terminate the rental agreement, the term shall be month-to-month, and all other terms of the rental agreement shall continue in full force and effect.

(b) The provisions of § 5107(a) through (c) of this title shall control if a notice of renewal with modifications has been sent.

(c) With regard to a tenant occupying a federally-subsidized housing unit, in the event of any conflict between the terms of this Code and the terms of any federal law, regulations or guidelines, the terms of the federal law, regulations or guidelines shall control.

70 Del. Laws, c. 513, § 1.;



§ 5109. Rental agreement; promises mutual and dependent

(a) Material promises, agreements, covenants or undertakings of any kind to be performed by either party to a rental agreement shall be interpreted as mutual and dependent conditions to the performance of material promises, agreements, covenants and undertakings by the other party.

(b) A party undertaking to remedy a breach by the other party in accordance with this Code shall be deemed to have complied with the terms of this Code if their noncompliance with the exact instructions of this Code is nonmaterial and nonprejudicial to the other party.

70 Del. Laws, c. 513, § 1.;



§ 5110. Rental agreement; effect of unsigned rental agreement

(a) If the landlord does not sign a written rental agreement which has been signed and tendered to the landlord by the tenant, acceptance of rent without reservation by the landlord shall give to the rental agreement the same effect as if it had been signed by the landlord.

(b) If the tenant does not sign a written rental agreement which has been signed and tendered to the tenant by the landlord, acceptance of possession and payment of rent by the tenant, without reservation, shall give to the rental agreement the same effect as if it had been signed by the tenant.

(c) Where a rental agreement which has been given effect by the operation of this section provides by its terms for a term longer than 1 year, it shall operate to create only a 1-year term.

70 Del. Laws, c. 513, § 1.;



§ 5111. Attorneys' fees prohibited

No provision in a rental agreement providing for the recovery of attorneys' fees by either party in any suit, action or proceeding arising from the tenancy shall be enforceable.

70 Del. Laws, c. 513, § 1.;



§ 5112. Time computation

In computing any period of time prescribed or allowed by order of the Court or by any applicable statute, the day of the act, event or default from which the designated period of time begins to run shall not be included unless specifically included by statute, order or rule. The last day of the period so computed shall be included, unless it is a Saturday, Sunday or a legal holiday, in which event the period runs until the end of the next day which is not a Saturday, Sunday or a legal holiday. When the period of time prescribed or allowed is less than 7 days, intermediate Saturdays, Sundays and legal holidays shall be excluded from the computation.

70 Del. Laws, c. 513, § 1.;



§ 5113. Service of notices or pleadings and process

(a) Any notice or service of process required by this Code shall be served either personally upon the tenant or landlord or upon the tenant by leaving a copy thereof at the person's rental unit or usual place of abode with an adult person residing therein; and upon the landlord by leaving a copy thereof at the landlord's address as set forth in the lease or as otherwise provided by landlord with an adult person residing therein, or with an agent or other person in the employ of the landlord whose responsibility it is to accept such notice. If the landlord is an artificial entity, pursuant to Supreme Court Rule 57, service of the notice or process may be made by leaving a copy thereof at its office or place of business as set forth in the lease with an agent authorized by appointment or by law to receive service of process.

(b) In lieu of personal service or service by copy of the notice or process required by this Code, a copy of such notice or process may be sent by registered or certified mail or first-class mail as evidenced by a certificate of mailing postage-prepaid, addressed to the tenant at the leased premises, or to the landlord at the landlord's business address as set forth in the lease or as otherwise provided by landlord, or if the landlord is an artificial entity, pursuant to Supreme Court Rule 57, at its office or place of business. The return receipt of the notice, whether signed, refused or unclaimed, sent by registered or certified mail, or the certificate of mailing if sent by first-class mail, shall be held and considered to be prima facie evidence of the service of the notice or process.

(c) In the alternative, service of notice or process may also be obtained by 1 of the following 2 alternatives:

(1) Posting of the notice on the rental unit, when combined with a return receipt or certificate of mailing; or

(2) Personal service by a special process-server appointed by the Court.

70 Del. Laws, c. 513, § 1.;



§ 5114. Notice; contractual notice between the parties

A person has notice of a fact if:

(1) The person has actual knowledge of it;

(2) The person has received a notice pursuant to the provisions of this Code; or

(3) From all the facts and circumstances known at the time in question, such person has reason to know that it exists.

70 Del. Laws, c. 513, § 1.;



§ 5115. Application for a forthwith summons

Where the landlord alleges and by substantial evidence demonstrates to the Court that a tenant has caused substantial or irreparable harm to landlord's person or property, or where the tenant alleges and by substantial evidence demonstrates to the Court that the landlord has caused substantial or irreparable harm to the tenant's person or property, the Justice of the Peace Court shall issue a forthwith summons to expedite the Court's consideration of the allegations.

70 Del. Laws, c. 513, § 1.;



§ 5116. Fair housing provisions

(a) No person, being an owner or agent of any real estate, house, apartment or other premises, shall refuse or decline to rent, subrent, sublease, assign or cancel any existing rental agreement to or of any tenant or any person by reason of race, creed, religion, marital status, color, sex, sexual orientation, gender identity, national origin, disability, age or occupation or because the tenant or person has a child or children in the family.

(b) No person shall demand or receive a greater sum as rent for the use and occupancy of any premises because the person renting or desiring to rent the premises is of a particular race, creed, religion, marital status, color, sex, sexual orientation, gender identity, national origin, disability, age or occupation or has a child or children in the family.

(c) In the event of discrimination under this section, the tenant may recover damages sustained as a result of the landlord's action, including, but not limited to, reasonable expenditures necessary to obtain adequate substitute housing.

(d) Notwithstanding subsection (a) of this section relating to age discrimination, and consistent with federal and state fair housing acts, a landlord may make rental units available exclusively for rental by senior citizens. A senior citizen rental unit shall be available for rent solely to senior citizens, without regard to race, creed, religion, marital status, color, sex, sexual orientation, gender identity, national origin, disability or occupation of the senior citizen and without regard to whether or not the senior citizen has a dependent child or children in the residence.

70 Del. Laws, c. 513, § 1; 77 Del. Laws, c. 90, § 21; 79 Del. Laws, c. 47, § 21.;



§ 5117. Remedies for violation of the rental agreement or the Code

(a) For any violation of the rental agreement or this Code, or both, by either party, the injured party shall have a right to maintain a cause of action in any court of competent civil jurisdiction.

(b) In satisfaction of any judgment obtained by the landlord for rental arrearage or unlawful destruction of property, the wages of the judgment debtor may be attached in the manner provided by law.

70 Del. Laws, c. 513, § 1.;



§ 5118. Summary of residential landlord-tenant code

A summary of the Landlord-Tenant Code, as prepared by the Consumer Protection Unit of the Attorney General's Office or its successor agency, shall be given to the new tenant at the beginning of the rental term. If the landlord fails to provide the summary, the tenant may plead ignorance of the law as a defense.

70 Del. Laws, c. 513, § 1.;



§ 5120. Landlord liens; distress for rent

(a) The right of the landlord of distress for rent is hereby abolished, except as otherwise provided herein.

(b) Unless perfected before the effective date of this Code, no lien on behalf of the landlord in the personal property and possessions of the tenant shall be enforceable, except as otherwise provided herein.

25 Del. C. 1953, § 6103; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 513, § 5.;



§ 5121. Confession of judgment

A provision of a written rental agreement authorizing a person other than the tenant to confess judgment against the tenant is void and unenforceable.

25 Del. C. 1953, § 6104; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 513, § 6.;



§ 5122. Equitable jurisdiction relating to converted conditional sales agreements

In addition to any other equitable authority granted to, or inherent in the powers of, the Justice of the Peace Court to hear and properly dispose of actions brought under Chapters 51 through 57, 63 and 70 of this title, that Court shall have the equitable jurisdiction, concurrent with the Court of Chancery, to fully determine the rights of all parties at the time of hearing any matter brought pursuant to the conversion of a conditional sales agreement to a landlord/tenant agreement by operation of § 314(d)(3) of this title. Such authority shall include, but not be limited to, an accounting for all payments made under the conditional sales agreement prior to the conversion of the contract to a landlord/tenant agreement.

76 Del. Laws, c. 311, § 5.;






Subchapter II Definitions

§ 5141. Definitions

The following words, terms and phrases, when used in this part, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Action" shall mean any claim advanced in a court proceeding in which rights are determined.

(2) "Building and housing codes" shall include any law, ordinance or governmental regulation concerning fitness for habitation or the construction, maintenance, operation, occupancy, use or appearance of any premises or dwelling unit.

(3) "Certificate of mailing" shall mean United States Postal Form No. 3817, or its successor.

(4) "Commercial rental unit" shall mean any lot, structure or portion thereof, which is occupied or rented solely or primarily for commercial or industrial purposes.

(5) "Deceased sole tenant" shall mean the sole leaseholder under a residential rental agreement entitled to occupy a residential rental unit to the exclusion of all others who has died. The right of nonleaseholder authorized occupant(s) of the residential rental unit, if any, to occupy the residential rental unit at the sole discretion of the deceased sole tenant while that tenant was alive shall immediately terminate upon the death of the sole tenant. The deceased sole tenant is also referred to as the "decedent" pursuant to § 2306(c)(3) of Title 12.

(6) "Disabled or handicapped" person shall have the same meaning as found in the Americans with Disabilities Act (1992) [42 U.S.C. § 12101 et seq.] as amended.

(7) "Domestic abuse" shall mean any act or threat against a victim of domestic abuse or violence that either constitutes a crime under Delaware law or any act or threat that constitutes domestic violence or domestic abuse as defined anywhere in the Delaware Code. Domestic abuse can be verified by an official document, such as a court order, or by a reliable third-party professional, including a law-enforcement agency or officer, a domestic violence or domestic abuse service provider, or health care provider. It is the domestic violence or abuse victim's responsibility to provide the reliable statement from the reliable third party.

(8) "Equivalent substitute housing" shall mean a rental unit of like or similar location, size, facilities and rent.

(9) "Extended absence" shall mean any absence of more than 7 days.

(10) "Forthwith summons" shall mean any summons requiring the personal appearance of a party or person or persons at the earliest convenience of the court.

(11) "Gender identity" means a gender-related identity, appearance, expression or behavior of a person, regardless of the person's assigned sex at birth. Gender identity may be demonstrated by consistent and uniform assertion of the gender identity or any other evidence that the gender identity is sincerely held as part of a person's core identity; provided, however, that gender identity shall not be asserted for any improper purpose.

(12) "Good faith dispute" shall mean the manifestation of an honest difference of opinion relating to the rights of the parties to a rental agreement pursuant to such agreement, or pursuant to this Code.

(13) "Holdover" or "holdover tenant" shall mean a tenant who wrongfully retains possession or who wrongfully exercises control of the rental unit after the expiration or termination of the rental agreement.

(14) "Injunction" shall mean a court order prohibiting a party from doing an act or restraining a party from continuing an act.

(15) "Landlord" shall mean:

a. The owner, lessor or sublessor of the rental unit or the property of which it is a part and, in addition, shall mean any person authorized to exercise any aspect of the management of the premises, including any person who, directly or indirectly, receives rents or any part thereof other than as a bona fide purchaser and who has no obligation to deliver the whole of such receipts to another person; or

b. Any person held out by any landlord as the appropriate party to accept performance, whether such person is a landlord or not; or

c. Any person with whom the tenant normally deals as a landlord; or

d. Any person to whom the person specified in paragraphs (15)b. and c. of this section is directly or ultimately responsible.

(16) "Legal holiday" shall mean any date designated as a legal holiday under § 501 of Title 1.

(17) "Local government unit" shall mean a political subdivision of this State, including, but not limited to, a county, city, town or other incorporated community or subdivision of the subdivision providing local government service for residents in a geographically limited area of the State as its primary purpose, and has the power to act primarily on behalf of the area.

(18) "Month to month" shall mean a renewable term of 1 month.

(19) "Normal wear and tear" shall mean the deterioration in the condition of a property or premises by the ordinary and reasonable use of such property or premises.

(20)a. "Owner" shall mean 1 or more persons, jointly or severally, in whom is vested:

1. All or part of the legal title to property; or

2. All or part of the beneficial ownership, usufruct and a right to present use and enjoyment of the premises.

b. The word "owner" shall include a mortgagee in possession.

(21) "Person" shall include an individual, artificial entity pursuant to Supreme Court Rule 57, government or governmental agency, statutory trust, business trust, 2 or more persons having a joint or common trust or any other legal or commercial entity.

(22) "Pet deposit" shall mean any deposit made to a landlord by a tenant to be held for the term of the rental agreement, or any part thereof, for the presence of an animal in a rental unit.

(23) "Premises" shall mean a rental unit and the structure of which it is a part, and the facilities and appurtenances therein, grounds, areas and facilities held out for the use of tenants generally, or whose use is contracted for between the landlord and the tenant.

(24) "Rental agreement" shall mean and include all agreements, written or oral, which establish or modify the terms, conditions, rules, regulations or any other provisions concerning the use and occupancy of a rental unit.

(25) "Rental unit," "dwelling unit" or "dwelling place" shall mean any house, building, structure, or portion thereof, which is occupied, rented or leased as the home or residence of 1 or more persons.

(26) "Security deposit" shall mean any deposit, exclusive of a pet deposit, given to the landlord which is to be held for the term of the rental agreement or for any part thereof.

(27) "Senior citizen" shall mean any person, 62 years of age or older, regardless of the age of such person's spouse.

(28) The terms "sexual offenses" and "stalking" shall here have the same meanings as in Title 11. Sexual offenses and stalking can be verified by an official document, such as a court order, or by a reliable third party professional, including a law-enforcement agency or officer, a sexual assault service provider, or health care provider. It is the sexual assault or stalking victim's responsibility to provide the reliable statement from the reliable third party.

(29) "Sexual orientation" exclusively means heterosexuality, homosexuality, or bisexuality.

(30) "Support animal" shall mean any animal individually trained to do work or perform tasks to meet the requirements of a disabled person, including, but not limited to, minimal protection work, rescue work, pulling a wheelchair or retrieving dropped items.

(31) "Surety bond fee or premium" shall mean the amount of money the tenant pays to the surety for enrollment in a surety bond program in lieu of posting a security deposit.

(32) "Tenant" shall mean a person entitled under a rental agreement to occupy a rental unit to the exclusion of others, and the word "tenant" shall include an occupant of any premises pursuant to a conditional sales agreement which has been converted to a landlord/tenant agreement pursuant to § 314(d)(3) of this title.

(33) "Utility services" shall mean water, sewer, electricity or fuel.

70 Del. Laws, c. 513, § 1; 73 Del. Laws, c. 329, § 70; 75 Del. Laws, c. 293, § 1; 76 Del. Laws, c. 311, § 6; 77 Del. Laws, c. 90, § 20; 79 Del. Laws, c. 47, §§ 22, 23; 79 Del. Laws, c. 57, § 1; 79 Del. Laws, c. 65, § 2.;









CHAPTER 53. LANDLORD OBLIGATIONS AND TENANT REMEDIES

§ 5301. Landlord obligation; rental agreement

(a) A rental agreement shall not provide that a tenant:

(1) Agrees to waive or forego rights or remedies under this Code;

(2) Authorizes any person to confess judgment on a claim arising out of the rental agreement;

(3) Agrees to the exculpation or limitation of any liability of the landlord arising under law or to indemnify the landlord for that liability or the costs connected therewith.

(b) A provision prohibited by subsection (a) of this section which is included in the rental agreement is unenforceable. If a landlord attempts to enforce provisions of a rental agreement known by the landlord to be prohibited by subsection (a) of this section the tenant may bring an action to recover an amount equal to 3 months rent, together with costs of suit but excluding attorneys' fees.

70 Del. Laws, c. 513, § 2.;



§ 5302. Tenant remedy; termination at the beginning of term

(a) If the landlord fails to substantially conform to the rental agreement, or if there is a material noncompliance with any code, statute, ordinance or regulation governing the maintenance or operation of the premises, the tenant may, on written notice to the landlord, terminate the rental agreement and vacate the premises at any time during the first month of occupancy, so long as the tenant remains in possession in reliance on a promise, whether written or oral, by the landlord to correct all or any part of the condition or conditions which would justify termination by the tenant under this section.

(b) If the tenant remains in possession in reliance on a promise, whether written or oral, by the landlord, to correct all or any part of the condition or conditions which would justify termination by the tenant under this section; and if substantially the same act or omission which constitutes a prior noncompliance, of which prior notice was given under subsection (a) of this section, recurs within 6 months, the tenant may terminate the rental agreement upon at least 15 days' written notice, which notice shall specify the breach and the date of termination of the rental agreement.

(c) If there exists any condition which deprives the tenant of a substantial part of the benefit or enjoyment of the tenant's bargain, the tenant may notify the landlord in writing of the condition; and, if the landlord does not remedy the condition within 15 days, the tenant may terminate the rental agreement. The tenant must then initiate an action in the Justice of the Peace Court seeking a determination that the landlord has breached the rental agreement by depriving the tenant of a substantial part of the benefit or enjoyment of the bargain and may seek damages, including a rent deduction from the date written notice of the condition was given to the landlord.

(d) If the condition referred to in subsection (c) of this section was caused wilfully or negligently by the landlord, the tenant may recover the greater of:

(1) The difference between the rent payable under the rental agreement and all expenses necessary to obtain equivalent substitute housing for the remainder of the rental term; or

(2) An amount equal to 1 month's rent and the security deposit.

(e) The tenant may not terminate the rental agreement for a condition caused by the want of due care by the tenant, a member of tenant's family or any other person on the premises with the tenant's consent. If a tenant terminates wrongfully, the tenant shall remain obligated under the rental agreement.

70 Del. Laws, c. 513, § 2.;



§ 5303. Landlord obligation to supply possession of rental unit

The landlord shall supply the rental unit bargained for at the beginning of the term and shall put the tenant into full possession.

70 Del. Laws, c. 513, § 2.;



§ 5304. Tenant's remedies for failure to supply possession

(a) If the landlord fails to put the tenant into full possession of the rental unit at the beginning of the agreed term, the rent shall abate during any period the tenant is unable to enter and:

(1) Upon notice to the landlord, the tenant may terminate the rental agreement at any time the tenant is unable to enter into possession; and the landlord shall return all moneys paid to the landlord for the rental unit, including any pre-paid rent, pet deposit and security deposit; and

(2) If such inability to enter is caused wrongfully by the landlord or by anyone with the landlord's consent or license due to substantial failure to conform to existing building and housing codes, the tenant may recover reasonable expenditures necessary to secure equivalent substitute housing for up to 1 month. In no event shall such expenditures under this subsection exceed the agreed upon rent for 1 month. Such expenditures may be recovered by appropriate action or proceeding or by deduction from the rent upon the submission of receipts for same.

(b) If such inability to enter results from the wrongful occupancy of a holdover tenant and the landlord has not brought an action for summary possession against such holdover tenant, the entering tenant may maintain an action for summary possession against the holdover tenant. The expenses of such proceeding and substitute housing expenditures may be claimed from the rent in the manner specified in paragraph (a)(2) of this section.

70 Del. Laws, c. 513, § 2.;



§ 5305. Landlord obligations relating to the rental unit

(a) The landlord shall, at all times during the tenancy:

(1) Comply with all applicable provisions of any state or local statute, code, regulation or ordinance governing the maintenance, construction, use or appearance of the rental unit and the property of which it is a part;

(2) Provide a rental unit which shall not endanger the health, welfare or safety of the tenants or occupants and which is fit for the purpose for which it is expressly rented;

(3) Keep in a clean and sanitary condition all common areas of the buildings, grounds, facilities and appurtenances thereto which are maintained by the landlord;

(4) Make all repairs and arrangements necessary to put and keep the rental unit and the appurtenances thereto in as good a condition as they were, or ought by law or agreement to have been, at the commencement of the tenancy; and

(5) Maintain all electrical, plumbing and other facilities supplied by the landlord in good working order.

(b) If the rental agreement so specifies, the landlord shall:

(1) Provide and maintain appropriate receptacles and conveniences for the removal of ashes, rubbish and garbage and arrange for the frequent removal of such waste; and

(2) Supply or cause to be supplied, water, hot water, heat and electricity to the rental unit.

(c) The landlord and tenant may agree by a conspicuous writing, separate from the rental agreement, that the tenant is to perform specified repairs, maintenance tasks, alterations or remodeling, but only if:

(1) The particular work to be performed by the tenant is for the primary benefit of the rental unit; and

(2) The work is not necessary to bring a noncomplying rental unit into compliance with a building or housing code, ordinance or the like; and

(3) Adequate consideration, apart from any provision of the rental agreement, or a reduction in the rent is exchanged for the tenant's promise. In no event may the landlord treat any agreement under this subsection as a condition to any provision of rental agreements; and

(4) The agreement of the parties is entered into in good faith and is not for the purpose of evading an obligation of the landlord.

(d) Evidence of compliance with the applicable building and housing codes shall be prima facie evidence that the landlord has complied with this chapter or with any other chapter of Part III of this title.

70 Del. Laws, c. 513, § 2.;



§ 5306. Tenant's remedies relating to the rental unit; termination

(a) If there exists any condition which deprives the tenant of a substantial part of the benefit or enjoyment of the tenant's bargain, the tenant may notify the landlord in writing of the condition and, if the landlord does not remedy the condition within 15 days following receipt of notice, the tenant may terminate the rental agreement. If such condition renders the premises uninhabitable or poses an imminent threat to the health, safety or welfare of the tenant or any member of the family, then tenant may, after giving notice to the landlord, immediately terminate the rental agreement without proceeding in a Justice of the Peace Court.

(b) The tenant may not terminate the rental agreement for a condition caused by the want of due care by the tenant, a member of the family or any other person on the premises with the tenant's consent. If a tenant terminates wrongfully, the tenant shall remain obligated under the rental agreement.

(c) If the condition referred to in subsection (a) of this section was caused wilfully or negligently by the landlord, the tenant may recover the greater of:

(1) The difference between rent payable under the rental agreement and all expenses necessary to obtain equivalent substitute housing for the remainder of the rental term; or

(2) An amount equal to 1 month's rent and the security deposit.

70 Del. Laws, c. 513, § 2.;



§ 5307. Tenant's remedies relating to the rental unit; repair and deduction from rent

(a) If the landlord of a rental unit fails to repair, maintain or keep in a sanitary condition the leased premises or perform in any other manner required by statute, code or ordinance, or as agreed to in the a rental agreement; and, if after being notified in writing by the tenant to do so, the landlord:

(1) Fails to remedy such failure within 30 days from the receipt of the notice; or

(2) Fails to initiate reasonable corrective measures where appropriate, including, but not limited to, the obtaining of an estimate of the prospective costs of the correction, within 10 days from the receipt of the notice;

Then the tenant may immediately do or have done the necessary work in a professional manner. After the work is done, the tenant may deduct from the rent a reasonable sum, not exceeding $200, or 1/2 of 1 month's rent, whichever is less, for the expenditures by submitting to the landlord copies of those receipts covering at least the sum deducted.

(b) In no event may a tenant repair or cause anything to be repaired at the landlord's expense when the condition complained of was caused by the want of due care by the tenant, a member of the tenant's family or another person on the premises with the tenant's consent.

(c) A tenant who is otherwise delinquent in the payment of rent may not take advantage of the remedies provided in this section.

(d) The tenant is liable for any damage to persons or property where such damage was caused by the tenant or by someone authorized by the tenant in making said repairs.

70 Del. Laws, c. 513, § 2.;



§ 5308. Essential services; landlord obligation and tenant remedies

(a) If the landlord substantially fails to provide hot water, heat, water or electricity to a tenant, or fails to remedy any condition which materially deprives a tenant of a substantial part of the benefit of the tenant's bargain in violation of the rental agreement; or in violation of a provision of this Code; or in violation of an applicable housing code and such failure continues for 48 hours or more, after the tenant gives the landlord actual or written notice of the failure, the tenant may:

(1) Upon written notice of the continuation of the problem to the landlord, immediately terminate the rental agreement; or

(2) Upon written notice to the landlord, keep 2/3 per diem rent accruing during any period when hot water, heat, water, electricity or equivalent substitute housing is not supplied. The landlord may avoid this liability by a showing of impossibility of performance.

(b) If the tenant has given the notice required under subsection (a) of this section and remains in the rental unit and the landlord still fails to provide water, hot water, heat and electricity to the rental unit as specified in the applicable city or county housing code in violation of the rental agreement, the tenant may:

(1) Upon written notice to the landlord, immediately terminate the rental agreement; or

(2) Upon notice to the landlord, procure equivalent substitute housing for as long as heat, water, hot water or electricity is not supplied, during which time the rent shall abate, and the landlord shall be liable for any additional expense incurred by the tenant, up to 1/2 of the amount of abated rent. This additional expense shall not be chargeable to the landlord if landlord is able to show impossibility of performance; or

(3) Upon written notice to the landlord, tenant may withhold 2/3 per diem rent accruing during any period when hot water, heat, water or equivalent substitute housing is not supplied.

(c) Rent withholding does not act as a bar to the subsequent recovery of damages by a tenant if those damages exceed the amount withheld.

(d) Where a landlord files an action for summary possession, claiming that a tenant has wrongfully withheld rent or deducted money from rent under this section and the court so finds, the landlord shall be entitled to receive from the tenant either possession of the premises or an amount of money equal to the amount wrongfully withheld ("damages") or, if the court finds the tenant acted in bad faith, an amount of money equal to double the amount wrongfully withheld ("double damages"). In the event the court awards damages or double damages and court costs excluding attorneys' fees, then the court shall issue an order requiring such damages or double damages to be paid by the tenant to the landlord within 10 days from the date of the court's judgment. If such damages are not paid in accordance with the court's order, the judgment for damages or double damages, together with court costs, shall become a judgment for the amount withheld, plus summary possession, without further notice to the tenant.

70 Del. Laws, c. 513, § 2.;



§ 5309. Fire and casualty damage; landlord obligation and tenant remedies

(a) If the rental unit or any other property or appurtenances necessary to the enjoyment thereof are damaged or destroyed by fire or casualty to an extent that enjoyment of the rental unit is substantially impaired, and such fire or other casualty occurs without fault on the part of the tenant, or a member of the tenant's family, or another person on the premises with the tenant's consent, the tenant may:

(1) Immediately quit the premises and promptly notify the landlord, in writing, of the tenant's election to quit within 1 week after vacating, in which case the rental agreement shall terminate as of the date of vacating. If the tenant fails to notify the landlord of the tenant's election to quit, the tenant shall be liable for rent accruing to the date of the landlord's actual knowledge of the tenant's vacating the rental unit or impossibility of further occupancy; or

(2) If continued occupancy is lawful, vacate any part of the premises rendered unusable by fire or casualty, in which case the tenant's liability for rent shall be reduced in proportion to the diminution of the fair rental value of the rental unit.

(b) If the rental agreement is terminated, the landlord shall timely return any security deposit, pet deposit and prepaid rent, except that to which the landlord is entitled to retain pursuant to this Code. Accounting for rent in the event of termination or apportionment shall be made as of the date of the fire or casualty.

70 Del. Laws, c. 513, § 2.;



§ 5310. "Assurance money" prohibited

(a) In every transaction wherein an application is made by a prospective tenant to lease a dwelling unit, the prospective landlord or owner of the dwelling unit shall not ask for, nor receive, any "assurance money" or other payment which is not an application fee, security deposit, surety bond fee or premium, pet deposit or similar deposit reserving the dwelling unit for the prospective tenant for a time certain. The prospective landlord shall not charge the prospective tenant, as a fee for any credit or other type of investigation, any more than the specific cost of such investigation. For purposes of this section, "assurance money" shall mean any payment to the prospective landlord by a prospective tenant, except an application fee, a payment in the way of a security deposit, surety bond fee or premium, pet deposit or similar deposit reserving the dwelling unit for the prospective tenant for a time certain or the reimbursing of the specific sums expended by the landlord in credit or other investigations.

(b) Each landlord shall retain, for a period of 6 months, the records of each application made by any prospective tenant. Upon any complaint of a violation of this section, the Consumer Protection Unit of the Attorney General's office shall investigate the same, shall interview tenants of the landlord and shall, under appropriate search warrant, have the right to investigate all records of the landlord pertaining to applications made within the preceding 6 months. If such investigation reveals good cause for the Attorney General's office to believe there has been a violation of this section, the Attorney General's office may issue such cease and desist orders in accordance with Chapter 25 of Title 29 as are required to remedy the violation.

70 Del. Laws, c. 513, § 2; 77 Del. Laws, c. 282, § 15; 79 Del. Laws, c. 57, § 2.;



§ 5311. Fees

Except for an optional service fee for actual services rendered, such as a pool fee or tennis court fee, a landlord shall not charge to a tenant any nonrefundable fee as a condition for occupancy of the rental unit. Nothing in this section shall prevent the tenant from electing, subject to the landlord's acceptance, to purchase an optional surety bond instead of or in combination with a security deposit.

70 Del. Laws, c. 513, § 2; 79 Del. Laws, c. 57, § 3.;



§ 5312. Metering and charges for utility services

(a) A landlord may install, operate and maintain meters or other appliances for measurement to determine the consumption of utility services by each rental unit. Only if the rental agreement so provides, and in compliance with this section, may a landlord charge a tenant separately for the utility services as measured by such meter or other appliance. With the exception of metering systems already in use prior to July 17, 1996, a landlord shall not separately charge a tenant for any utility service, unless such utility service is separately metered. The metering system may be inspected by and must be approved by the Division of Weights and Measures.

(b) No landlord shall require that any tenant contract directly with the provider of a utility service for service to a tenant or to a rental unit, unless such rental unit is separately metered. No landlord who purchases utility services in bulk shall charge any tenant individually for utility services, unless such utility services are either individually metered or the cost of such services is included as part of each monthly rental payment, as provided for in the rental agreement.

(c) A landlord who charges a tenant separately for utility services under this section shall not charge the tenant an amount for such services which exceeds the actual cost of the utility service as determined by the cost of the service charged by the provider to the landlord or to any company owned in whole or in part by the landlord.

(d) Any tenant who is charged and who pays for utility services separately to the landlord shall be entitled to inspect the bills and records upon which such charges were calculated, during the landlord's regular business hours at the landlord's regular business office. A landlord shall retain such bills and records for 1 year from the date upon which tenants were billed.

(e) Charges for utility services made by a landlord to a tenant shall be considered rent for all purposes under this Code. With respect to security deposits, and unless the rental agreement otherwise provides, the rights and obligations of the parties as to payment and nonpayment of utility charges shall be enforced in the same manner as the rights and obligations of the parties relating to payment and nonpayment of rent. A landlord shall not discontinue or terminate utility service for nonpayment of rent, utility charges or other breach.

(f) A landlord who charges separately for utilities in accordance with this section shall bill the tenant for such charges not less frequently than monthly, and shall use reasonable efforts to obtain actual readings of meters or appliances for measurements, which readings shall reasonably coincide with the landlord's bulk billing. If, despite reasonable effort, a landlord is unable to obtain an actual reading, the landlord may estimate the tenant's utility consumption and bill the tenant for such estimated amount; provided however, that a landlord may not send more than 2 consecutive estimated billings. Notwithstanding the foregoing, an actual reading shall be made upon the commencement of the lease and at the expiration or termination of the lease.

(g)(1) A landlord, upon request by a tenant, shall cause to be examined or tested the meter or appliance for measurement. If the meter or appliance so tested or examined is found to be accurate within commercially reasonable limits, the costs and expenses of such test or examination shall be paid by the tenant as additional rent; but if the meter or appliance is found to be not accurate, then such costs and expenses shall be borne by the landlord, who shall forthwith replace the inaccurate meter or other appliance.

(2) In addition to those rights and powers vested by law in the Consumer Protection Unit of the Attorney General's office or its successor agency, the Attorney General's office may enter, by and through its agents, experts or examiners, upon any premises for the purpose of making the examination and tests provided for in this section, and may set up and use on such premises any apparatus and appliances necessary therefor.

(h) A landlord who installs, operates and maintains meters or other appliances for measurement and who bills tenants separately for utilities, shall not be deemed a public utility, nor shall the Public Service Commission have any authority, power or jurisdiction over such landlords or their practices in connection with the installation, operation and maintenance of meters or other appliances for measurement, the reading of meters, calculation and determination of charges for utility services or otherwise. The Consumer Protection Unit of the Attorney General's office shall have authority to enforce this section.

70 Del. Laws, c. 513, § 2.;



§ 5313. Unlawful ouster or exclusion of tenant

If removed from the premises or excluded therefrom by the landlord or the landlord's agent, except under color of a valid court order authorizing such removal or exclusion, the tenant may recover possession or terminate the rental agreement. The tenant may also recover treble the damages sustained or an amount equal to 3 times the per diem rent for the period of time the tenant was excluded from the unit, whichever is greater, and the costs of the suit excluding attorneys' fees.

70 Del. Laws, c. 513, § 2.;



§ 5314. Tenant's right to early termination

(a) Except as is otherwise provided in this part, whenever either party to a rental agreement rightfully elects to terminate, the duties of each party under the rental agreement shall cease and all parties shall thereupon discharge any remaining obligations as soon as is practicable.

(b) Upon 30 days' written notice, which 30-day period shall begin on the first day of the month following the day of actual notice, the tenancy may be terminated:

(1) By the tenant, whenever a change in location of the tenant's employment with the tenant's present employer requires a change in the location of the tenant's residence in excess of 30 miles;

(2) By the tenant, whenever the serious illness of the tenant or the death or serious illness of a member of the tenant's immediate family, residing therein, requires a change in the location of the tenant's residence on a permanent basis;

(3) By the tenant, when the tenant is accepted for admission to a senior citizens' housing facility, including subsidized public or private housing, or a group or cooperative living facility or retirement home;

(4) By the tenant, when the tenant is accepted for admission into a rental unit subsidized by a governmental entity or by a private nonprofit corporation, including subsidized private or public housing;

(5) By the tenant who, after the execution of such rental agreement, enters the military service of the United States on active duty;

(6) By a tenant who is the victim of domestic abuse, sexual offenses, stalking, or a tenant who has obtained or is seeking relief from domestic violence or abuse from any court, police agency, or domestic violence program or service; or

(7) By the surviving spouse or personal representative of the estate of the tenant, upon the death of the tenant.

70 Del. Laws, c. 513, § 2; 75 Del. Laws, c. 293, § 2.;



§ 5315. Taxes paid by tenant; setoff against rent; recovery from owner

Any tax laid upon lands or tenements according to law which is paid by or levied from the tenant of such lands or tenements, or a person occupying and having charge of same, shall be a setoff against the rent or other demand of the owner for the use, or profits, of such premises. If there is no rent or other demand sufficient to cover the sum so paid or levied, the tenant or other person may demand and recover the same from the owner, with costs. This provision shall not affect any contract between the landlord and tenant.

25 Del. C. 1953, § 6502; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 513, § 7.;



§ 5316. Protection for victims of domestic abuse, sexual offenses and/or stalking

(a) A landlord may not pursue any action for summary possession, demand any increase in rent, decrease any services, or otherwise cause any tenant to quit a rental unit where said tenant is a victim of domestic abuse, sexual offenses, or stalking, and where said tenant has obtained or has sought assistance for domestic abuse, sexual offenses, or stalking from any court, police, medical emergency, domestic violence, or sexual offenses program or service.

(b) If the tenant proves that the landlord instituted any of the actions prohibited by subsection (a) of this section, above, within 90 days of any incident in which the tenant was a victim of domestic abuse, sexual offenses and/or stalking, it shall be a rebuttable presumption that said action is in violation of subsection (a) of this section, above.

(c) A landlord may rebut the presumption that the prohibited action is in violation of subsection (a) of this section, above, if:

(1) The landlord is seeking to recover possession of the rental unit on the basis of an appropriate notice to terminate which was given to the tenant prior to the incident of domestic abuse, sexual offenses, or stalking;

(2) The landlord seeks in good faith to recover possession of the rental unit for immediate use as the landlord's own residence;

(3) The landlord seeks in good faith to recover possession of the rental unit for the purpose of substantially altering, remodeling or demolishing the premises;

(4) The landlord seeks in good faith to recover possession of the rental unit for the purpose of immediately terminating, for at least 6 months, use of the premises as a rental unit;

(5) The landlord has in good faith contracted to sell the property and the contract of sale contains a representation from the purchaser confirming that purchaser's intent to use the property in consistency with paragraphs (2), (3) or (4) of this subsection;

(6) The landlord has become liable for a substantial increase in property taxes or a substantial increase in other maintenance or operating costs, and such liability occurred not less than 4 months prior to the demand for the increase in rent, and the increase in rent does not exceed the prorata portion of the net increase in taxes or cost;

(7) The landlord has completed a substantial capital improvement of the rental unit or the property of which it is a part, not less than 4 months prior to the demand for increased rent, and such increase in rent does not exceed the amount which may be claimed for federal income tax purposes as a straight-line depreciation of the improvement, prorated among the rental units benefited by the improvement;

(8) The landlord can establish, by competent evidence, that the rent now demanded of the tenant does not exceed the rent charged other tenants of similar rental units in the same complex;

(9) The landlord can establish, by competent evidence, that the domestic abuse, sexual assault and/or stalking constitutes a viable and substantial risk of serious physical injury to a tenant who currently resides in another unit of the same multi-unit building as the domestic violence, sexual assault or stalking victim; or

(10) The landlord, after being given notice of the tenant's victimization per § 5141(7) or (28) of this title, discontinues those actions prohibited by subsection (a) of this section, above.

(d) A tenant who is otherwise delinquent in the payment of rent may not take advantage of the protection provided in this section.

76 Del. Laws, c. 219, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 47, § 24; 79 Del. Laws, c. 65, § 2.;






CHAPTER 55. TENANT OBLIGATIONS AND LANDLORD REMEDIES

§ 5501. Tenant obligations; rent

(a) The landlord and tenant shall agree to the consideration for rent. In the absence of such agreement, the tenant shall pay to the landlord a reasonable sum for the use and occupation of the rental unit.

(b) Rent shall be payable at the time and place agreed to by the parties. Unless otherwise agreed, the entire rent shall be payable at the beginning of any term for 1 month or less, while 1 month's rent shall be payable at the beginning of each month of a longer term.

(c) Except for purposes of payment, rent shall be uniformly apportioned from day to day.

(d) Where the rental agreement provides for a late charge payable to the landlord for rent not paid at the agreed time, such late charge shall not exceed 5 percent of the monthly rent. A late charge is considered as additional rent for the purposes of this Code. The late charge shall not be imposed within 5 days of the agreed time for payment of rent. The landlord shall, in the county in which the rental unit is located, maintain an office or other permanent place for receipt of payments, where rent may be timely paid. Failure to maintain such an office, or other permanent place of payment where rent may be timely paid, shall extend the agreed on time for payment of rent by 3 days beyond the due date.

(e) If a landlord accepts a cash payment for rent, the landlord shall, within 15 days, give to the tenant a receipt for that payment. The landlord shall, for a period of 3 years, maintain a record of all cash receipts for rent.

70 Del. Laws, c. 513, § 3.;



§ 5502. Landlord remedies for failure to pay rent

(a) A landlord or the landlord's agent may, any time after rent is due, including the time period between the date the rent is due and the date under this Code when late fees may be imposed, demand payment thereof and notify the tenant in writing that unless payment is made within a time mentioned in such notice, to be not less than 5 days after the date notice was given or sent, the rental agreement shall be terminated. If the tenant remains in default, the landlord may thereafter bring an action for summary possession of the dwelling unit or any other proper proceeding, action or suit for possession.

(b) A landlord or the landlord's agent may bring an action for rent alone at any time after the landlord has demanded payment of past-due rent and has notified the tenant of the landlord's intention to bring such an action. This action may include late charges, which have accrued as additional rent.

(c) If a tenant pays all rent due before the landlord has initiated an action against the tenant and the landlord accepts such payment without a written reservation of rights, the landlord may not then initiate an action for summary possession or for failure to pay rent.

(d) If a tenant pays all rent due after the landlord has initiated an action for nonpayment or late payment of rent against the tenant and the landlord accepts such payment without a written reservation of rights, then the landlord may not maintain that action for past due rent.

70 Del. Laws, c. 513, § 3.;



§ 5503. Tenant obligations relating to rental unit; waste

A tenant shall:

(1) Comply with all obligations imposed upon tenants by applicable provisions of all municipal, county and state codes, regulations, ordinances and statutes;

(2) Keep that part of the premises which the tenant occupies and uses as clean and safe as the conditions of the premises permit;

(3) Dispose from the rental unit all ashes, rubbish, garbage and other organic or flammable waste, in a clean and safe manner;

(4) Keep all plumbing fixtures used by the tenant as clean and safe as their condition permits;

(5) Use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating and other facilities and appliances in the premises;

(6) Not wilfully or wantonly destroy, deface, damage, repair or remove any part of the structure or rental unit or the facilities, equipment or appurtenances thereto, nor permit any person on the premises with the tenant's permission to do any such thing;

(7) Not remove or tamper with a properly functioning smoke detector installed by the landlord, including removing any working batteries, so as to render the smoke detector inoperative;

(8) Not remove or tamper with a properly functioning carbon monoxide detector installed by the landlord, including removing any working batteries, so as to render the carbon monoxide detector inoperative; and

(9) Comply with all covenants, rules, requirements and the like which are in accordance with §§ 5511 and 5512 of this title; and which the landlord can demonstrate are reasonably necessary for the preservation of the property and persons of the landlord, other tenants or any other person.

70 Del. Laws, c. 513, § 3; 79 Del. Laws, c. 52, § 1.;



§ 5504. Defense to an action for waste

(a) It shall be a complete defense to any action, suit or proceeding for waste if the tenant alleges and establishes that the tenant notified the landlord a reasonable time in advance of the repair, alteration or replacement and that such repair, alteration or replacement:

(1) Is one which a prudent owner of an estate in fee simple absolute of the affected property would be likely to make in view of the conditions existing on or in the neighborhood of the affected property; or

(2) Has not reduced the market value of the reversion or other interest of the plaintiff; and

(3) If the conditions set forth in paragraph (a)(1) or (a)(2) of this section exist, and the landlord makes a demand that the tenant posts security to protect against a failure to complete the proposed work, and against any responsibility for expenditures incident to the making of such proposed repairs, alterations or replacements as the court demands.

(b) This section shall not be interpreted to bar an action for damages for breach of a written rental agreement nor bar an action or summary proceeding based on breach of a written rental agreement.

70 Del. Laws, c. 513, § 3.;



§ 5505. Tenant's obligation relating to defective conditions

(a) Any defective condition of the premises which comes to the tenant's attention, and which the tenant has reason to believe is the duty of the landlord or of another tenant to repair, shall be reported in writing by the tenant to the landlord as soon as is practicable. The tenant shall be responsible for any liability or injury resulting to the landlord as a result of the tenant's failure to timely report such condition.

(b) A tenant on whom a complaint in ejectment or an action against the premises is served shall immediately notify the landlord in writing.

(c) The provisions of this section shall not apply where the landlord has actual notice of the defective condition.

70 Del. Laws, c. 513, § 3.;



§ 5506. Tenant obligation; notice of extended absence

The landlord may require in the rental agreement that the tenant notify the landlord in writing of any anticipated extended absence from the premises no later than the 1st day of such absence.

70 Del. Laws, c. 513, § 3.;



§ 5507. Landlord remedies for absence or abandonment

(a) If the rental agreement provides for notification to the landlord by the tenant of an anticipated extended absence as defined in this Code or in the rental agreement, and the tenant fails to comply with such requirement, the tenant shall indemnify the landlord for any harm resulting from such absence.

(b) The landlord may, during any extended absence of the tenant, enter the rental unit as is reasonably necessary for inspection, maintenance and safekeeping.

(c) Unless otherwise agreed to in the rental agreement, the tenant shall use the rental unit only as the tenant's abode. A violation of this covenant shall constitute the breach of a rule under § 5511 of this title, and shall entitle the landlord to proceed as specified elsewhere in this chapter.

(d) If the tenant wrongfully quits the rental unit and unequivocally indicates by words or deeds the tenant's intention not to resume tenancy, such action by the tenant shall entitle the landlord to proceed as specified elsewhere in this chapter and the tenant shall be liable for the lesser of the following for such abandonment:

(1) The entire rent due for the remainder of the term and expenses for actual damages caused by the tenant (other than normal wear and tear) which are incurred in preparing the rental unit for a new tenant; or

(2) All rent accrued during the period reasonably necessary to re-rent the premises at a fair rental; plus the difference between such fair rental and the rent agreed to in the prior rental agreement; plus expenses incurred to re-rent; repair damage caused by the tenant (beyond normal wear and tear); plus a reasonable commission, if incurred by the landlord for the re-renting of the premises. In any event, the landlord has a duty to mitigate damages.

(e) If there is no appeal from a judgment granting summary possession under subsection (c) or (d) of this section, the landlord may immediately remove and store, at the tenant's expense, any and all items left on the premises by the tenant. Seven days after the appeal period has expired, the property shall be deemed abandoned and may be disposed of by the landlord without further notice or liability.

70 Del. Laws, c. 513, § 3.;



§ 5508. Landlord remedies; restrictions on subleasing and assignments

(a) Unless otherwise agreed in writing, the tenant may sublet the premises or assign the rental agreement to another.

(b) The rental agreement may restrict or prohibit the tenant's right to assign the rental agreement in any manner. The rental agreement may restrict the tenant's right to sublease the premises by conditioning such right on the landlord's consent. Such consent shall not be unreasonably withheld.

(c) In any proceeding under this section to determine whether or not consent has been unreasonably withheld, the burden of showing reasonableness shall be on the landlord.

70 Del. Laws, c. 513, § 3.;



§ 5509. Tenant obligation to permit reasonable access

(a) The tenant shall not unreasonably withhold consent for the landlord to enter into the rental unit in order to inspect the premises, make necessary repairs, decorations, alterations or improvements, supply services as agreed to or exhibit the rental unit to prospective purchasers, mortgagees or tenants. A tenant shall have the right to install a new lock at the tenant's cost, on the condition that:

(1) The tenant notifies the landlord in writing and supplies the landlord with a key to the lock;

(2) The new lock fits into the system already in place; and

(3) The lock installation does not cause damage to the door.

(b) The landlord shall not abuse this right of access nor use it to harass a tenant. The landlord shall give the tenant at least 48 hours' notice of landlord's intent to enter, except for repairs requested by the tenant, and shall enter only between 8:00 a.m. and 9:00 p.m. As to prospective tenants or purchasers only, the tenant may expressly waive in a signed addendum to the rental agreement or other separate signed document the requirement that the landlord provide 48 hours' notice prior to the entry into the premises. In the case of an emergency the landlord may enter at any time.

(c) The tenant shall permit the landlord to enter the rental unit at reasonable times in order to obtain readings of meters or appliances for measurement of utility consumption in accordance with § 5312 of this title.

70 Del. Laws, c. 513, § 3.;



§ 5510. Landlord remedy for unreasonable refusal to allow access

(a) The tenant shall be liable to the landlord for any harm proximately caused by the tenant's unreasonable refusal to allow access. Any court of competent jurisdiction may issue an injunction against a tenant who has unreasonably withheld access to the rental unit.

(b) The landlord shall be liable to the tenant for any theft, casualty or other harm proximately resulting from an entry into the rental unit by landlord, its employees or agents or with landlord's permission or license:

(1) When the tenant is absent and has not specifically consented to the entry;

(2) Without the tenant's actual consent when tenant is present and able to consent; and

(3) In any other case, where the harm suffered by the tenant is due to the landlord's negligence.

(c) Repeated demands for unreasonable entry or any actual entry which is unreasonable and not consented to by the tenant may be treated by the tenant as grounds for termination of the rental agreement. Any court of competent jurisdiction may issue an injunction against such unreasonable demands on behalf of 1 or more tenants.

(d) Every agreement or understanding between a landlord and a tenant which purports to exempt the landlord from any liability imposed by this section, except consent to a particular entry, shall be null and void.

70 Del. Laws, c. 513, § 3.;



§ 5511. Rules and regulations; tenant obligations

(a) The tenant and all others in the premises with the consent of the tenant shall obey all obligations or restrictions, whether denominated by the landlord as "rules," "regulations," "restrictions" or otherwise, concerning the tenant's use, occupation and maintenance of the rental unit, appurtenances thereto and the property of which the rental unit is a part, if:

(1) Such obligations and restrictions promote the health, safety, quiet, private enjoyment or welfare, peace and order of the tenants; promote the preservation of the landlord's property from abuse; and promote the fair distribution of services and facilities provided for all tenants generally; and

(2) Such obligations and restrictions are brought to the attention of the tenant at the time of the tenant's entry into the agreement to occupy the rental unit; and

(3) Such obligations and restrictions are reasonably related to the purpose for which they are promulgated; and

(4) Such obligations and restrictions apply to all tenants of the property in a fair manner; and

(5) Such obligations and restrictions are sufficiently explicit in the prohibition, direction or limitation of the tenant's conduct to fairly inform tenant of what tenant must or must not do to comply; and

(6) Such obligations or restrictions, if not made known to the tenant at the commencement of tenancy, are brought to the attention of the tenant and if said obligations work a substantial modifications of the lease agreement they have been consented to in writing by tenant.

(b) All tenants and other guests of the premises with the consent of tenant shall conduct themselves in a manner that does not unreasonably interfere with the peaceful enjoyment of the other tenants.

70 Del. Laws, c. 513, § 3.;



§ 5512. Rules and regulations relating to certain buildings; landlord remedies

Any provision of the Landlord-Tenant Code [Chapters 51 through 59 of this title] to the contrary notwithstanding, all rental agreements for the rental of single rooms in certain buildings may be terminated immediately upon notice to the tenant for a tenant's material violation of a regulation which has been given to a tenant at the time of contract or lease, and the landlord shall be entitled to bring a proceeding for possession where:

(1) The building is the primary residence of the landlord; and

(2) No more than 3 rooms in the building are rented to tenants; and

(3) No more than 3 tenants occupy such building.

70 Del. Laws, c. 513, § 3.;



§ 5513. Landlord remedies relating to breach of rules and covenants

(a) If the tenant breaches any rule or covenant which is material to the rental agreement, the landlord shall notify the tenant of such breach in writing, and shall allow at least 7 days after such notice for remedy or correction of the breach. This section shall not apply to late payment of rent which is covered under § 5502 of this title.

(1) Such notice shall substantially specify the rule allegedly breached and advise the tenant that, if the violation continues after 7 days, the landlord may terminate the rental agreement and bring an action for summary possession. Such notice shall also state that it is given pursuant to this section, and if the tenant commits a substantially similar breach within 1 year, the landlord may rely upon such notice as grounds for initiating an action for summary possession. The issuance of a notice pursuant to this section does not establish that the initial breach of the rental agreement actually occurred for purposes of this section.

(2) If the tenant's breach can be remedied by the landlord, as by cleaning, repairing, replacing a damaged item or the like, the landlord may so remedy the tenant's breach and bill the tenant for the actual and reasonable costs of such remedy. Such billing shall be due and payable as additional rent, immediately upon receipt.

(3) If the tenant's breach of a rule or covenant also constitutes a material breach of an obligation imposed upon tenants by a municipal, county or state code, ordinance or statute, the landlord may terminate the rental agreement and bring an action for summary possession.

(b) When a breach by a tenant causes or threatens to cause irreparable harm to any person or property, or the tenant is convicted of a class A misdemeanor or felony during the term of the tenancy which caused or threatened to cause irreparable harm to any person or property, the landlord may, without notice, remedy the breach and bill the tenant as provided in subsection (a) of this section; immediately terminate the rental agreement upon notice to the tenant and bring an action for summary possession; or do both.

(c) Upon notice to tenant, the landlord may bring an action or proceeding for waste or for breach of contract for damages suffered by the tenant's wilful or negligent failure to comply with tenant's responsibilities under the preceding section. The landlord may request a forthwith summons.

70 Del. Laws, c. 513, § 3.;



§ 5514. Security deposit

(a)(1) A landlord may require the payment of security deposit.

(2) No landlord may require a security deposit in excess of 1 month's rent where the rental agreement is for 1 year or more.

(3) No landlord may require a security deposit in excess of 1 month's rent (with the exception of federally-assisted housing regulations), for primary residential tenancies of undefined terms or month to month where the tenancy has lasted 1 year or more. After the expiration of 1 year, the landlord shall immediately return, as a credit to the tenant, any security deposit amount in excess of 1 month's rent, including such amount which when combined with the amount of any surety bond is in excess of 1 month's rent.

(4) The security deposit limits set forth above shall not apply to furnished rental units.

(b) Each security deposit shall be placed by the landlord in an escrow bank account in a federally-insured banking institution with an office that accepts deposits within the State. Such account shall be designated as a security deposits account and shall not be used in the operation of any business by the landlord. The landlord shall disclose to the tenant the location of the security deposit account. The security deposit principal shall be held and administered for the benefit of the tenant, and the tenant's claim to such money shall be prior to that of any creditor of the landlord, including, but not limited to, a trustee in bankruptcy, even if such money is commingled.

(c) The purpose of the security deposit shall be:

(1) To reimburse the landlord for actual damages caused to the premises by the tenant which exceed normal wear and tear, or which cannot be corrected by painting and ordinary cleaning; and/or

(2) To pay the landlord for all rental arrearage due under the rental agreement, including late charges and rental due for premature termination or abandonment of the rental agreement by the tenant; and/or

(3) To reimburse the landlord for all reasonable expenses incurred in renovating and rerenting the premises caused by the premature termination of the rental agreement by the tenants, which includes termination pursuant to § 5314 of this title, providing that reimbursement caused by termination pursuant to § 5314 of this title shall not exceed 1 month's rent.

(d) Where a tenant is required to pay a fee to determine the tenant's credit worthiness, such fee is an application fee. A landlord may charge an application fee, not to exceed the greater of either 10 percent of the monthly rent for the rental unit or $50, to determine a tenant's credit worthiness. The landlord shall, upon receipt of any money paid as an application fee, furnish a receipt to the tenant for the full amount paid by the tenant, and shall maintain for a period of at least 2 years, complete records of all application fees charged and amounts received for each such fee. Where the landlord unlawfully demands more than the allowable application fee, the tenant shall be entitled to damages equal to double the amount charged as an application fee by the landlord.

(e) If the landlord is not entitled to all or any portion of the security deposit, the landlord shall remit the security deposit within 20 days of the expiration or termination of the rental agreement.

(f) Within 20 days after the termination or expiration of any rental agreement, the landlord shall provide the tenant with an itemized list of damages to the premises and the estimated costs of repair for each and shall tender payment for the difference between the security deposit and such costs of repair of damage to the premises. Failure to do so shall constitute an acknowledgment by the landlord that no payment for damages is due. Tenant's acceptance of a payment submitted with an itemized list of damages shall constitute agreement on the damages as specified by the landlord, unless the tenant, within 10 days of the tenant's receipt of such tender of payment, objects in writing to the amount withheld by the landlord.

(g) Penalties. —

(1) Failure to remit the security deposit or the difference between the security deposit and the amount set forth in the list of damages within 20 days from the expiration or termination of the rental agreement shall entitle the tenant to double the amount wrongfully withheld.

(2) Failure by a landlord to disclose the location of the security deposit account within 20 days of a written request by a tenant or failure by the landlord to deposit the security deposit in a federally-insured financial institution with an office that accepts deposits within the State, shall constitute forfeiture of the security deposit by the landlord to the tenant. Failure by the landlord to return the full security deposit to the tenant within 20 days from the effective date of forfeiture shall entitle the tenant to double the amount of the security deposit.

(h) All communications and notices, including the return of any security deposit under this section, shall be directed to the landlord at the address specified in the rental agreement and to the tenant at an address specified in the rental agreement or to a forwarding address, if provided in writing by the tenant at or prior to the termination of the rental agreement. Failure by the tenant to provide such address shall relieve the landlord of landlord's responsibility to give notice herein and landlord's liability for double the amount of the security deposit as provided herein, but the landlord shall continue to be liable to the tenant for any unused portion of the security deposit; provided, that the tenant shall make a claim in writing to the landlord within 1 year from the termination or expiration of the rental agreement.

(i) Pet deposits. —

(1) A landlord may require a pet deposit. Damage to the rental unit caused by an animal shall first be deducted from the pet deposit. Where the pet deposit is insufficient, such damages may be deducted from the security deposit. A pet deposit is subject to subsections (b), (e), (f), (g) and (h) of this section.

(2) No landlord may require a pet deposit in excess of 1 month's rent, regardless of the duration of the rental agreement.

(3) A landlord may require an additional deposit from a tenant with a pet, but shall not require any pet deposit from a tenant if the pet is a duly certified and trained support animal for a disabled person who is a resident of the rental unit.

(j) If the rental agreement so specifies, a landlord may increase the security deposit commensurate with the rent. If the increase of the security deposit will exceed 10 percent of the monthly rent, payment of the increased security deposit shall be prorated over the term of the rental agreement, except in the case of month-to-month tenancy, in which case payment of the increase shall be prorated over a period of 4 months.

70 Del. Laws, c. 513, § 3; 79 Del. Laws, c. 57, § 4.;

§ 5514A Surety bond.

(a) Instead of paying all or part of a security deposit to a landlord under § 5514 of this title, a tenant may purchase a surety bond, the purpose of which shall be:

(1) To reimburse the landlord for actual damages caused to the premises by the tenant which exceed normal wear and tear, or which cannot be corrected by painting and ordinary cleaning; and/or

(2) To pay the landlord for all rental arrearage due under the rental agreement, including late charges and rental due for premature termination or abandonment of the rental agreement by the tenant; and/or

(3) To reimburse the landlord for all reasonable expenses incurred in renovating and rerenting the premises caused by the premature termination of the rental agreement by the tenants, which includes termination pursuant to § 5314 of this title, providing that reimbursement caused by termination pursuant to § 5314 of this title shall not exceed 1 month's rent.

(b) A landlord may not require a tenant to purchase a surety bond instead of paying a security deposit and a landlord is not required to accept the tenant's purchase of a surety bond instead of paying a security deposit.

(c) A surety shall refund to a tenant any premium or other charge paid by the tenant in connection with a surety bond if, after the tenant purchases a surety bond, the landlord refuses to accept the surety bond or the tenant does not enter into a lease with the landlord.

(d) The amount of a surety bond purchased instead of a security deposit may not exceed 1 month's rent per dwelling unit (except as otherwise permitted under § 5514(a)(3) of this title). If a tenant purchases a surety bond and provides a security deposit in accordance with this section, the aggregate amount of both the surety bond and security deposit may not exceed 1 month's rent per dwelling unit (except as otherwise permitted under § 5514(a)(3) of this title).

(e) Before a tenant purchases a surety bond instead of paying all or part of a security deposit, a surety shall disclose in writing to the tenant that:

(1) Except under the circumstances outlined in subsection (c) of this section, payment for a surety bond is nonrefundable;

(2) The surety bond is not insurance for the tenant;

(3) The surety bond is being purchased to protect the landlord against loss due to nonpayment of rent, breach of lease, or damages caused by the tenant;

(4) The tenant may be required to reimburse the surety for amounts the surety paid to the landlord for any claim made by the landlord against the surety bond;

(5) Even after a tenant purchases a surety bond, the tenant remains responsible for the following:

a. To reimburse the landlord for actual damages caused to the premises by the tenant which exceed normal wear and tear, or which cannot be corrected by painting and ordinary cleaning;

b. To pay the landlord for all rental arrearage due under the rental agreement, including late charges and rental due for premature termination or abandonment of the rental agreement by the tenant; and

c. To reimburse the landlord for all reasonable expenses incurred in renovating and rerenting the premises caused by the premature termination of the rental agreement by the tenants, which includes termination pursuant to § 5314 of this title, providing that reimbursement caused by termination pursuant to § 5314 of this title shall not exceed 1 month's rent.

(6) Nothing in this section shall be construed to require the tenant to pay, as between the landlord and the surety, more than the total amount owed to the landlord under subsection (a) of this section.

(f) Notwithstanding the issuance of a surety bond by the tenant to the landlord, the tenant has the right to pay the amount due under subsection (a) of this section directly to the landlord or to require the landlord to use the tenant's security deposit, if any, before the landlord makes a claim against the surety bond.

(g) If the surety fails to comply with the requirements of this section, the surety forfeits the right to make any claim against the tenant under the surety bond.

(h) Within 20 days after the termination or expiration of any rental agreement, the landlord shall provide the tenant with an itemized list of damages to the premises and the estimated costs of repair for each. Failure to do so shall constitute an acknowledgment by the landlord that no payment for damages is due. Tenant's failure to object to the itemized list of damages within 10 days of the tenant's receipt of the list shall constitute the tenant's agreement on the damages specified by the landlord.

(i) The surety or landlord shall deliver to a tenant a copy of the rental agreement and bond form signed by the tenant at the time of the tenant's purchase of the surety bond.

(j) If a landlord's interest in the leased premises is sold or transferred, the new landlord shall accept the tenant's surety bond and may not require:

(1) During the current lease term, an additional security deposit from the tenant; or

(2) At any lease renewal, a surety bond or a security deposit from the tenant that, in addition to any existing surety bond or security deposit, is in an aggregate amount in excess of 1 months' rent per dwelling unit.

(k) A surety bond issued under this section may only be issued by an admitted carrier licensed by the Delaware Department of Insurance.

79 Del. Laws, c. 57, § 5.;



§ 5514A. Surety bond

(a) Instead of paying all or part of a security deposit to a landlord under § 5514 of this title, a tenant may purchase a surety bond, the purpose of which shall be:

(1) To reimburse the landlord for actual damages caused to the premises by the tenant which exceed normal wear and tear, or which cannot be corrected by painting and ordinary cleaning; and/or

(2) To pay the landlord for all rental arrearage due under the rental agreement, including late charges and rental due for premature termination or abandonment of the rental agreement by the tenant; and/or

(3) To reimburse the landlord for all reasonable expenses incurred in renovating and rerenting the premises caused by the premature termination of the rental agreement by the tenants, which includes termination pursuant to § 5314 of this title, providing that reimbursement caused by termination pursuant to § 5314 of this title shall not exceed 1 month's rent.

(b) A landlord may not require a tenant to purchase a surety bond instead of paying a security deposit and a landlord is not required to accept the tenant's purchase of a surety bond instead of paying a security deposit.

(c) A surety shall refund to a tenant any premium or other charge paid by the tenant in connection with a surety bond if, after the tenant purchases a surety bond, the landlord refuses to accept the surety bond or the tenant does not enter into a lease with the landlord.

(d) The amount of a surety bond purchased instead of a security deposit may not exceed 1 month's rent per dwelling unit (except as otherwise permitted under § 5514(a)(3) of this title). If a tenant purchases a surety bond and provides a security deposit in accordance with this section, the aggregate amount of both the surety bond and security deposit may not exceed 1 month's rent per dwelling unit (except as otherwise permitted under § 5514(a)(3) of this title).

(e) Before a tenant purchases a surety bond instead of paying all or part of a security deposit, a surety shall disclose in writing to the tenant that:

(1) Except under the circumstances outlined in subsection (c) of this section, payment for a surety bond is nonrefundable;

(2) The surety bond is not insurance for the tenant;

(3) The surety bond is being purchased to protect the landlord against loss due to nonpayment of rent, breach of lease, or damages caused by the tenant;

(4) The tenant may be required to reimburse the surety for amounts the surety paid to the landlord for any claim made by the landlord against the surety bond;

(5) Even after a tenant purchases a surety bond, the tenant remains responsible for the following:

a. To reimburse the landlord for actual damages caused to the premises by the tenant which exceed normal wear and tear, or which cannot be corrected by painting and ordinary cleaning;

b. To pay the landlord for all rental arrearage due under the rental agreement, including late charges and rental due for premature termination or abandonment of the rental agreement by the tenant; and

c. To reimburse the landlord for all reasonable expenses incurred in renovating and rerenting the premises caused by the premature termination of the rental agreement by the tenants, which includes termination pursuant to § 5314 of this title, providing that reimbursement caused by termination pursuant to § 5314 of this title shall not exceed 1 month's rent.

(6) Nothing in this section shall be construed to require the tenant to pay, as between the landlord and the surety, more than the total amount owed to the landlord under subsection (a) of this section.

(f) Notwithstanding the issuance of a surety bond by the tenant to the landlord, the tenant has the right to pay the amount due under subsection (a) of this section directly to the landlord or to require the landlord to use the tenant's security deposit, if any, before the landlord makes a claim against the surety bond.

(g) If the surety fails to comply with the requirements of this section, the surety forfeits the right to make any claim against the tenant under the surety bond.

(h) Within 20 days after the termination or expiration of any rental agreement, the landlord shall provide the tenant with an itemized list of damages to the premises and the estimated costs of repair for each. Failure to do so shall constitute an acknowledgment by the landlord that no payment for damages is due. Tenant's failure to object to the itemized list of damages within 10 days of the tenant's receipt of the list shall constitute the tenant's agreement on the damages specified by the landlord.

(i) The surety or landlord shall deliver to a tenant a copy of the rental agreement and bond form signed by the tenant at the time of the tenant's purchase of the surety bond.

(j) If a landlord's interest in the leased premises is sold or transferred, the new landlord shall accept the tenant's surety bond and may not require:

(1) During the current lease term, an additional security deposit from the tenant; or

(2) At any lease renewal, a surety bond or a security deposit from the tenant that, in addition to any existing surety bond or security deposit, is in an aggregate amount in excess of 1 months' rent per dwelling unit.

(k) A surety bond issued under this section may only be issued by an admitted carrier licensed by the Delaware Department of Insurance.

79 Del. Laws, c. 57, § 5.;



§ 5515. Landlord's remedies relating to holdover tenants

(a) Except as is otherwise provided in this Code, whenever either party to a rental agreement rightfully elects to terminate, the duties of each party under the rental agreement shall cease.

(b) Whenever the term of the rental agreement expires, as provided herein or by the exercise by the landlord of a right to terminate given the landlord under any section of this Code, if the tenant continues in possession of the premises after the date of termination without the landlord's consent, such tenant shall pay to the landlord a sum not to exceed double the monthly rental under the previous agreement, computed and pro-rated on a daily basis, for each day the tenant remains in possession for any period. In addition, the holdover tenant shall be responsible for any further losses incurred by the landlord as determined by a proceeding before any court of competent jurisdiction.

70 Del. Laws, c. 513, § 3.;



§ 5516. Retaliatory acts prohibited

(a) Retaliatory acts are prohibited.

(b) A retaliatory act is an attempt on the part of the landlord to: pursue an action for summary possession or otherwise cause the tenant to quit the rental unit involuntarily; demand an increase in rent from the tenant; or decrease services to which the tenant is entitled after:

(1) The tenant has complained in good faith of a condition in or affecting the rental unit which constitutes a violation of a building, housing, sanitary or other code or ordinance to the landlord or to an authority charged with the enforcement of such code or ordinance; or

(2) A state or local government authority has filed a notice or complaint of such violation of a building, housing, sanitary or other code or ordinance; or

(3) The tenant has organized or is an officer of a tenant's organization; or

(4) The tenant has pursued or is pursuing any legal right or remedy arising from the tenancy.

(c) If the tenant proves that the landlord has instituted any of the actions set forth in subsection (b) of this section within 90 days of any complaints or act as enumerated above, such conduct shall be presumed to be a retaliatory act.

(d) It shall be a defense to a claim that the landlord has committed a retaliatory act if:

(1) The landlord has given appropriate notice under a section of this part which allows a landlord to terminate early;

(2) The landlord seeks in good faith to recover possession of the rental unit for immediate use as landlord's own residence;

(3) The landlord seeks in good faith to recover possession of the rental unit for the purpose of substantially altering, remodeling or demolishing the premises;

(4) The landlord seeks in good faith to recover possession of the rental unit for the purpose of immediately terminating, for at least 6 months, use of the premises as a rental unit;

(5) The complaint or request of the landlord relates to a condition or conditions caused by the lack of ordinary care by the tenant or other person in the household, or on the premises with the tenant's consent;

(6) The rental was, on the date of filing of tenant's complaint or request or on the date of appropriate notice prior to the end of the rental term, in full compliance with all codes, statutes and ordinances;

(7) The landlord has in good faith contracted to sell the property and the contract of sale contains a representation by the purchaser conforming to paragraph (d)(2), (3) or (4) of this section;

(8) The landlord is seeking to recover possession of the rental unit on the basis of a notice to terminate a periodic tenancy, which notice was given to the tenant prior to the complaint or request;

(9) The condition complained of was impossible to remedy prior to the end of the cure period;

(10) The landlord has become liable for a substantial increase in property taxes or a substantial increase in other maintenance or operating costs not associated with the landlord complying with the complaint or request, and such liability occurred not less than 4 months prior to the demand for the increase in rent, and the increase in rent does not exceed the pro-rata portion of the net increase in taxes or cost;

(11) The landlord has completed a substantial capital improvement of the rental unit or the property of which it is a part, not less than 4 months prior to the demand for increased rent, and such increase in rent does not exceed the amount which may be claimed for federal income tax purposes as a straight-line depreciation of the improvement, pro-rated among the rental units benefited by the improvement; or

(12) The landlord can establish, by competent evidence, that the rent now demanded of the tenant does not exceed the rent charged other tenants of similar rental units in the same complex, or the landlord can establish that the increase in rent is not directed at the particular tenant as a result of any retaliatory acts.

(e) Any tenant from whom possession of the rental unit has been sought, or who the landlord has otherwise attempted to involuntarily dispossess, in violation of this section, shall be entitled to recover 3 months' rent or treble the damages sustained by tenant, whichever is greater, together with the cost of the suit but excluding attorneys' fees.

70 Del. Laws, c. 513, § 3.;



§ 5517. Preference of rent in cases of execution

Liability of goods levied upon for 1 year's rent:

(1) If goods, chattels or crops of a tenant being upon premises held by the tenant by demise under a rent of money are seized by virtue of any process of execution, attachment or sequestration, the goods and chattels shall be liable for 1 year's rent of the premises in arrear, or growing due, at the time of the seizure, in preference to such process; accordingly the landlord shall be paid such rent, not exceeding 1 year's rent, out of the proceeds of the sale of such goods and chattels, before anything shall be applicable to such process.

(2) The sheriff, or other officer, who sells the goods and chattels of a tenant upon process of execution, attachment or sequestration shall at least 10 days before such sale give written notice of the time and place thereof to the landlord, if residing in the county, and if not, to any known agent of the landlord in the county.

25 Del. C. 1953, § 6501; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 513, § 8.;






CHAPTER 57. SUMMARY POSSESSION

§ 5701. Jurisdiction and venue

An action for summary possession in accordance with § 5702 of this title shall be maintained in the Justice of the Peace Court which hears civil cases in the county in which the premises or commercial rental unit is located. In the event that more than 1 Justice of the Peace Court in a county hears civil cases, then an action shall be maintained in the Justice of the Peace Court that possesses territorial jurisdiction over the area in which the premises or commercial unit is located. For purposes of this chapter, the term "rental agreement" shall include a lease for a commercial rental unit.

70 Del. Laws, c. 513, § 4; 76 Del. Laws, c. 250, § 1.;

§ 5701A Establishing territorial jurisdiction.

In any county in which more than 1 Justice of the Peace Court location has been designated to hear civil cases, each court location shall have a geographical area assigned to it for the purpose of establishing jurisdiction over actions for summary possession. Each court location shall be located within its given territory. Pursuant to § 5701 of this title, any action for summary possession involving a residential or commercial unit within a given territory shall be maintained at the Justice of the Peace Court which has jurisdiction over the given territory. Designation of the boundaries between territories shall be accomplished by court rule. In so doing, the Court may take into account the resources of each Justice of the Peace Court location; how these resources may be utilized best in serving the public good; convenience to the public; and population and demographic information, both current and projected.

76 Del. Laws, c. 250, § 2.;



§ 5701A. Establishing territorial jurisdiction

In any county in which more than 1 Justice of the Peace Court location has been designated to hear civil cases, each court location shall have a geographical area assigned to it for the purpose of establishing jurisdiction over actions for summary possession. Each court location shall be located within its given territory. Pursuant to § 5701 of this title, any action for summary possession involving a residential or commercial unit within a given territory shall be maintained at the Justice of the Peace Court which has jurisdiction over the given territory. Designation of the boundaries between territories shall be accomplished by court rule. In so doing, the Court may take into account the resources of each Justice of the Peace Court location; how these resources may be utilized best in serving the public good; convenience to the public; and population and demographic information, both current and projected.

76 Del. Laws, c. 250, § 2.;



§ 5702. Grounds for summary proceeding

Unless otherwise agreed in a written rental agreement, an action for summary possession may be maintained under this chapter because:

(1) The tenant unlawfully continues in possession of any part of the premises after the expiration of the rental agreement without the permission of the landlord or, where a new tenant is entitled to possession, without the permission of the new tenant;

(2) The tenant has wrongfully failed to pay the agreed rent;

(3) The tenant has wrongfully deducted money from the agreed rent;

(4) The tenant has breached a lawful obligation relating to the tenant's use of the premises;

(5) The tenant, employee, servant or agent of the landlord holds over for more than 15 days after dismissal when the housing is supplied by the landlord as part of the compensation for labor or services;

(6) The tenant holds over for more than 5 days after the property has been duly sold upon the foreclosure of a mortgage and the title has been duly perfected;

(7) The rightful tenant of the rental unit has been wrongfully ousted;

(8) The tenant refuses to yield possession of the rental unit rendered partially or wholly unusable by fire or casualty, and the landlord requires possession for the purpose of effecting repairs of the damage;

(9) The tenant is convicted of a class A misdemeanor or any felony during the term of tenancy which caused or threatened to cause irreparable harm to any person or property;

(10) A rental agreement for a commercial rental unit provides grounds for an action for summary possession to be maintained;

(11) Or, if, and only if, it pertains to manufactured home lots, for any of the grounds set forth in the Manufactured Home Owners and Community Owners Act, as amended; or

(12) The tenant who is the sole tenant under the rental agreement has died and become the deceased sole tenant under the residential rental agreement.

70 Del. Laws, c. 513, § 4; 74 Del. Laws, c. 35, § 3; 79 Del. Laws, c. 65, § 3.;



§ 5703. Who may maintain proceeding

The proceeding may be initiated by:

(1) The landlord;

(2) The owner;

(3) The tenant who has been wrongfully put out or kept out;

(4) The next tenant of the premises, whose term has begun; or

(5) The tenant.

70 Del. Laws, c. 513, § 4.;



§ 5704. Commencement of action and notice of complaint

(a) The proceeding shall be commenced by filing a complaint for possession with the court.

(b) Upon commencement of an action, the court shall issue the process specified in the praecipe and shall cause service of the complaint on the defendant, together with a notice stating the time and place of the hearing. The notice shall further state that if the defendant shall fail at such time to appear and defend against the complaint, defendant may be precluded from afterwards raising any defense or a claim based on such defense in any other proceeding or action.

(c) The party requesting the issuance of process may file a motion for the appointment of a special process server, consistent with Justice of the Peace Court Civil Rules. The party requesting the appointment of a special process server may prepare a form of order for signature by the clerk of court under the seal of the court. Blank forms for a motion for the appointment of a special process server and for an order appointing such a special process server shall be provided by the clerk of the court on request of the party.

70 Del. Laws, c. 513, § 4.;



§ 5705. Service and filing of notice

(a) The notice of hearing and the complaint shall be served at least 5 days and not more than 30 days before the time at which the complaint is to be heard.

(b) The notice and complaint, together with proof of service thereof, shall be filed with the court before which the complaint is to be heard prior to the hearing, and in no event later than 5 days after service. If service has been made by certified or registered mail, the return receipt, signed, refused or unclaimed, shall be proof of service.

(c) Service of the notice and complaint may be made in any manner consistent with either § 5704 or § 5706 of this title.

70 Del. Laws, c. 513, § 4.;



§ 5706. Manner of service

(a) Service of the notice of hearing and complaint shall be made in the same manner as personal service of a summons in an action.

(b) If service cannot be made in such manner, it shall be made by leaving a copy of the notice and complaint personally with a person of suitable age and discretion who resides or is employed in the rental unit.

(c) If no such person can be found after a reasonable effort, service may be made:

(1) Upon a natural person by affixing a copy of the notice and complaint upon a conspicuous part of the rental unit within 1 day thereafter, and by sending by either certified mail or first class mail with certificate of mailing, using United States Postal Service Form 3817 or its successor, an additional copy of each document to the rental unit and to any other address known to the person seeking possession as reasonably chosen to give actual notice to the defendant; or

(2) If defendant is an artificial entity, pursuant to Supreme Court Rule 57, by sending by certified mail or by sending by first class mail with certificate of mailing, using United States Postal Service Form 3817 or its successor, within 1 day after affixation, additional copies of each document to the rental unit and to the principal place of business of such defendant, if known, or to any other place known to the party seeking possession as reasonably chosen to effect actual notice.

(d) Service pursuant to this section shall be considered actual or statutory notice.

70 Del. Laws, c. 513, § 4.;



§ 5707. Contents of complaint generally

The complaint shall:

(1) State the interest of the plaintiff in the rental unit from which removal is sought;

(2) State the defendant's interest in the rental unit and defendant's relationship to the petitioner with regard thereto;

(3) Describe the rental unit from which removal is sought;

(4) State the facts upon which the proceeding is based and attach a copy of any written notice of the basis of the claim as an exhibit to the complaint; and

(5) State the relief sought which may include a judgment for rent due if the notice of complaint contains a conspicuous notice that such demand has been made.

70 Del. Laws, c. 513, § 4.;



§ 5708. Additional contents of certain complaints

If possession of the rental unit is sought on the grounds that the tenant has violated or failed to observe a lawful obligation in relation to tenant's use and enjoyment of the rental unit, the complaint shall, in addition to the requirements of the foregoing section:

(1) Set forth the rule or provision of the rental agreement allegedly breached, together with the date the rule was made known to the tenant and a copy of the rule or provision as initially provided to the tenant and the manner in which such rule or provision was made known to the tenant;

(2) Allege with specificity the facts constituting a breach of the rule or provision of the rental agreement and that notice or warning as required by law was given to the tenant;

(3) Set forth the facts constituting a continued or recurrent violation of the rule or provision of the rental agreement;

(4) Set forth the purpose served by the rule or provision of the rental agreement allegedly breached; and

(5) Allege that where the rule is not a part of the rental agreement or any other agreement of the landlord and tenant at the time of the formation of the rental agreement, that it does not work a substantial modification of the tenant's bargain or, if it does, that the tenant consented knowingly in writing to the rule.

70 Del. Laws, c. 513, § 4.;



§ 5709. Answer

At the time when the petition is to be heard, the defendant or any person in possession or claiming possession of the rental unit may answer orally or in writing. If the answer is oral, the substance thereof shall be endorsed on the complaint. The answer may contain any legal or equitable defense or counter-claim, not to exceed the jurisdiction of the court.

70 Del. Laws, c. 513, § 4.;



§ 5710. Trial

Where triable issues of fact are raised, they shall be tried by the court. At the time when an issue is joined, the court, at the application of either party and upon proof to its satisfaction by affidavit or orally that an adjournment is necessary to enable the applicant to procure necessary witnesses or evidence or by consent of all the parties who appear, may adjourn the trial, but not more than 10 days, except by consent of all parties.

70 Del. Laws, c. 513, § 4.;



§ 5711. Judgment

(a) The court shall enter a final judgment determining the rights of the parties. The judgment shall award to the successful party the costs of the proceeding.

(b) The judgment shall not bar an action, proceeding or counterclaim commenced or interposed within 60 days of entry of judgment for affirmative equitable relief which was not sought by counterclaim in the proceeding because of the limited jurisdiction of the court.

(c) If the proceeding is founded upon an allegation of forcible entry or forcible holding out, the court may award to the successful party a fixed sum as damages, in addition to the costs.

70 Del. Laws, c. 513, § 4.;



§ 5712. Default judgment

(a) No judgment for the plaintiff shall be entered unless the court is satisfied, upon competent proof, that the defendant has received actual notice of the proceeding or, having abandoned the rental unit, cannot be found within the jurisdiction of the court after the exercise of reasonable diligence. Posting and first-class mail, as evidenced by a certificate of mailing, is acceptable as actual notice for the purposes of a default judgment.

(b) A party may, within 10 days of the entry of a default judgment or a nonsuit, file a motion with the court to vacate the judgment and if, after a hearing on the motion, the court finds that the party has satisfied the requirements of Justices of the Peace Civil Rule 60(b), it shall grant the motion and permit the parties to elect a trial before a single judge or a jury trial.

70 Del. Laws, c. 513, § 4.;



§ 5713. Jury trials

(a) In any civil action commenced pursuant to this chapter, the plaintiff may demand a trial by jury at the time the action is commenced and the defendant may demand a trial by jury within 10 days after being served. Upon receiving a timely demand, the justice shall appoint 6 impartial persons of the county in which the action was commenced to try the cause. In making such appointments, the justice shall appoint such persons from the jury list being used at time of appointment by the Superior Court in the county where the action was commenced.

(b) The jury shall be sworn or affirmed that they will "faithfully and impartially try the cause pending between the said ________ plaintiff and ________ defendant and make a true and just report thereupon according to the evidence" and shall hear the allegations of the parties and their proofs. If either party fails to appear before the jury, they may proceed in that party's absence. When the jury or any 4 of them agree, they shall make a report under their hands and return the same to the justice who shall give judgment according to the report.

(c) If any juror appointed fails to appear or serve throughout the trial the justice may supply a replacement by appointing and qualifying another, but there shall be no trial by jury if the defendant has not appeared.

(d) In all other cases, the justice shall hear the case and give judgment according to the right of the matter and the law of the land.

(e) A Chief Magistrate shall have the authority to designate courts in each county which can accommodate a jury trial.

70 Del. Laws, c. 513, § 4.;



§ 5714. Compelling attendance of jurors

(a) In a proceeding under this chapter, the justice may require the attendance of the jurors the justice appoints, and may issue a summons under hand and seal to a constable for summoning them to appear before the court.

(b) If any juror duly summoned fails to appear as required, or to be qualified and serve throughout the trial, the juror shall, unless the juror shows to the justice a sufficient excuse, be guilty of contempt and shall be fined $50 which shall be levied with costs by distress and sale of the juror's goods and chattels by virtue of a warrant by the justice.

(c) The warrant shall be directed to a constable in the following manner:

________ County, ss. The State of Delaware.

To any constable, greeting:

Whereas, ________ of ________ has been adjudged by ________, 1 of our justices of the peace, to be guilty of a contempt in making default after due summons as a juror in a case pending before said justice and has been ordered to pay a fine of $50 in pursuance of the act of assembly in such case provided, and

Whereas, the said ________ has neglected to pay the said sum, we therefore command you to levy the said sum of $50 with ________ costs and your costs hereon by distress and sale of the goods and chattels of the said ________ upon due notice given as upon other execution process.

Witness the hand and seal of the said justice the _____ day of 20 ___

70 Del. Laws, c. 513, § 4.;



§ 5715. Execution of judgment; writ of possession

(a) Upon rendering a final judgment for plaintiff, but in no case prior to the expiration of the time for the filing of an appeal or motion to vacate or open the judgment, the court shall issue a writ of possession directed to the constable or the sheriff of the county in which the property is located, describing the property and commanding the officer to remove all persons and put the plaintiff into full possession.

(b) The officer to whom the writ of possession is directed and delivered shall give at least 24 hours' notice to the person or persons to be removed and shall execute it between the hours of sunrise and sunset.

MANUFACTURED HOME. If the writ of possession being posted relates to the possession of a rented lot for manufactured housing, under Chapter 70 of this title, and, on or before the date the writ of possession is posted, the tenant has prepaid a per diem storage fee in an amount equivalent to 7 days' rent, then the court, through its officers, may extend the notice period for the removal of the home from the lot, to a maximum period of 7 calendar days from the date of posting. In no event may the tenant inhabit the home after the first 24 hours of the notice period. If the per diem charge above described has been prepaid and the time for removal has been extended, then 7 calendar days after the posting of the writ, the manufactured home may be removed by the landlord. If the period for removal of the home has not been extended by a prepayment of the per diem amount for storage, then 24 hours after the posting of the writ, the home may be removed from the lot by the landlord. In either event, after removal, the home must be stored at the tenant's expense for a period of 30 days before it can be disposed of through further legal action. The tenant may not remove the home from the storage location until the landlord has been reimbursed for any judgment amount and the reasonable cost of removal and storage of the manufactured home.

(c) The plaintiff has the obligation to notify the constable to take the steps necessary to put the plaintiff in full possession.

(d) The issuance of a writ of possession for the removal of a tenant cancels the agreement under which the person removed held the premises and annuls the relationship of landlord and tenant. Plaintiff may recover, by an action for summary possession, any sum of money which was payable at the time when the action for summary possession was commenced and the reasonable value of the use and occupation to the time when a writ of possession was issued and for any period of time with respect to which the agreement does not make any provision for payment of rent, including the time between the issuance of the writ and the landlord's actual recovery of the premises.

(e) If, at the time of the execution of the writ of possession, the tenant fails to remove tenant's property, the landlord shall have the right to and may immediately remove and store such property for a period of 7 days, at tenant's expense, unless the property is a manufactured home and the rental agreement is subject to Chapter 70 of this title, in which case the manufactured home must be stored for a period of 30 days. If, at the end of such period, the tenant has failed to claim said property and to reimburse the landlord for the expense of removal and storage in a reasonable amount, such property and possessions shall be deemed abandoned and may be disposed of by the landlord without further notice or obligation to the tenant. Nothing in this subsection shall be construed to prevent the landlord from suing for both rent and possession at the same hearing.

(1) If there is no appeal from the judgment of summary possession at the time of the execution of the writ of possession and the tenant has failed to remove tenant's property, then the landlord may immediately remove and store such property for a period of 7 days, at tenant's expense, unless the property is a manufactured home and the rental agreement is subject to Chapter 70 of this title, in which case the manufactured home must be stored for a period of 30 days.

(2) If, at the end of such period, the tenant has failed to claim said property and to reimburse the landlord for the expense of removal and storage in a reasonable amount, such property and possessions shall be deemed abandoned and may be disposed of by the landlord without further notice or obligation to the tenant.

(3) All writs of possession where no appeal has been filed must contain the following language:

If you do not remove your property from the premises within 24 hours, then the landlord may immediately remove and store your property for a period of 7 days at your expense, unless the property is a manufactured home and the rental agreement is subject to Chapter 70 of this title, in which case the manufactured home must be stored for a period of 30 days. If you fail to claim your property and reimburse the landlord prior to the expiration of the 7-day period, then the landlord may dispose of your property without any further legal action.

MANUFACTURED HOME. If the writ of possession being posted relates to the possession of a rented lot for manufactured housing, under Chapter 70 of this title, and, on or before the date the writ of possession is posted, the tenant has prepaid a per diem storage fee in an amount equivalent to 7 days' rent, then the court, through its officers, may extend the notice period for the removal of the home from the lot to a maximum period of 7 calendar days from the date of posting. In no event may the tenant inhabit the home after the first 24 hours of the notice period. If the per diem charge above described has been prepaid and the time for removal has been extended, then 7 calendar days after the posting of the writ, the manufactured home may be removed by the landlord. If the period for removal of the home has not been extended by a prepayment of the per diem amount for storage, then 24 hours after the posting of the writ, the home may be removed from the lot by the landlord. In either event, after removal, the home must be stored at the tenant's expense for a period of 30 days before it can be disposed of through further legal action. The tenant may not remove the home from storage location until the landlord has been reimbursed for any judgment amount and the reasonable cost of removal and storage of the manufactured home.

(f) If, at the time of the execution of the writ of possession, an appeal of the judgment of possession has been filed:

(1) If there has been an appeal filed from a judgment of summary possession at the time of the execution of the writ of possession and the tenant has failed to remove property within 24 hours, then the landlord may immediately remove and store such property, at the tenant's expense, for a period of 7 days after the resolution of the appeal, unless the property is a manufactured home and the rental agreement is subject to Chapter 70 of this title, in which case the manufactured home must be stored for a period of 30 days.

(2) If, at the end of such period, the tenant has failed to claim said property and to reimburse the landlord for the expense of removal and storage in a reasonable amount, such property and possessions shall be deemed abandoned and may be disposed of by the landlord without further notice or obligation to the tenant.

(3) All writs of possession, where an appeal has been filed, must contain the following language:

If you do not remove your property from the premises with 24 hours, then the landlord may immediately remove and store your property until 7 days after your appeal has been decided, at your expense. If you fail to claim your property and reimburse the landlord prior to the expiration of the 7-day period, then the landlord may dispose of your property without any further legal action.

MANUFACTURED HOME. If the writ of possession being posted relates to the possession of a rented lot for manufactured housing, under Chapter 70 of this title, and, on or before the date the writ of possession is posted, the tenant has prepaid a per diem storage fee in an amount equivalent to 7 days' rent, then the court, through its officers, may extend the notice period for the removal of the home from the lot to a maximum period of 7 calendar days from the date of posting. In no event may the tenant inhabit the home after the 1st 24 hours of the notice period. If the per diem charge above described has been prepaid and the time for removal has been extended, then 7 calendar days after the posting of the writ, the manufactured home may be removed by the landlord. If the period for removal of the home has not been extended by a prepayment of the per diem amount for storage, then 24 hours after the posting of the writ, the home may be removed from the lot by the landlord. In either event, after removal, the home must be stored at the tenant's expense for a period of 30 days before it can be disposed of through further legal action. The tenant may not remove the home from storage location until the landlord has been reimbursed for any judgment amount and the reasonable cost of removal and storage of the manufactured home.

(g) Nothing in subsection (d) of this section shall prevent the landlord from making a claim for rent due from the tenant under the provisions of the lease. The landlord shall have the duty of exercising diligence in landlord's efforts to re-rent the premises. The landlord shall have the burden of showing the exercise of such diligence. The landlord shall have the right to sue for both rent and possession at the same hearing.

(h) Whenever the plaintiff is put into full possession under this chapter it shall be the duty of the plaintiff, at the time actual repossession occurs, to have the locks to the premises changed if said premises are to be further leased out. Any plaintiff who fails to comply with this subsection shall be liable to any new tenant whose person or property is injured as a result of entry to the premises gained by the dispossessed tenant by use of a key still in their possession which fit the lock to the premises at the time of this tenancy.

70 Del. Laws, c. 513, § 4.;



§ 5716. Stay of proceedings by tenant; good faith dispute

When a final judgment is rendered in favor of the plaintiff in a proceeding brought against a tenant for failure to pay rent and the default arose out of a good faith dispute, the tenant may stay all proceedings on such judgment by paying all rent due at the date of the judgment and the costs of the proceeding or by filing with the court an undertaking to the plaintiff, with such assurances as the court shall require, to the effect that defendant will pay such rent and costs within 10 days of the final judgment being rendered for the plaintiff. At the expiration of said period, the court shall issue a warrant of possession unless satisfactory proof of payment is produced by the tenant.

70 Del. Laws, c. 513, § 4.;



§ 5717. Stay of proceedings on appeal

(a) Nonjury trials. — With regard to nonjury trials, a party aggrieved by the judgment rendered in such proceeding may request in writing, within 5 days after judgment, a trial de novo before a special court comprised of 3 justices of the peace other than the justice of the peace who presided at the trial, as appointed by the chief magistrate or a designee, which shall render final judgment, by majority vote, on the original complaint within 15 days after such request for a trial de novo. No such request shall stay proceedings on such judgment unless the aggrieved party, at the time of making such request, shall execute and file with the Court an undertaking to the successful party, with such bond or other assurances as may be required by the Court, to the effect that the aggrieved party will pay all costs of such proceedings which may be awarded against that party and abide the order of the Court therein and pay all damages, including rent, justly accruing during the pendency of such proceedings. All further proceedings in execution of the judgment shall thereupon be stayed.

(b) An appeal taken pursuant to subsection (a) of this section may also include claims and counter-claims not raised in the initial proceeding; provided, that within 5 days of the filing of the appeal, the claimant also files a bill of particulars identifying any new issues which claimant intends to raise at the hearing which were not raised in the initial proceeding.

(c) Jury trials. — With regard to jury trials, a party aggrieved by the judgment rendered in such proceeding may request, in writing, within 5 days after judgment, a review by an appellate court comprised of 3 justices of the peace other than the justice of the peace who presided at the jury trial, as appointed by the chief magistrate or a designee. This review shall be on the record and the party seeking the review must designate with particularity the points of law which the party appealing feels were erroneously applied at the trial court level. The decision on the record shall be by majority vote. No such request shall stay proceedings on such judgment unless the aggrieved party, at the time of making such request, shall execute and file with the Court an undertaking to the successful party, with such bond or other assurances as may be required by the Court, to the effect that the aggrieved party will pay all costs of such proceedings which may be awarded against that party and abide the order of the Court therein and pay all damages, including rent, justly accruing during the pendency of such proceedings. All further proceedings in execution of the judgment shall thereupon be stayed.

(d) The Court shall not issue the writ of possession during the 5-day appeal period. After the 5-day appeal period has ended, the Court may issue the writ of possession at the plaintiff's request if the defendant has filed an appeal, but not filed a bond or other assurance or an in forma pauperis request to stay the issuance of the writ of possession. If the plaintiff executes on the writ of possession prior to a determination of the appeal and the appealing party is ultimately successful, then the plaintiff shall be responsible for reasonable cover damages (including, but not limited to, the cost of substitute housing or relocation) for the period of the dispossession as a result of the execution of the writ of possession, plus court costs and fees.

(e) An aggrieved party may appeal in forma pauperis if the Court grants an application for such status. In that event, the Court may waive the filing fee and bond for a trial de novo, a trial on the record or a request to stay the writ of possession.

(f) An appeal taken pursuant to this section may include any issue on which judgment was rendered at the trial court level, including the issue of back rent due, any other statute to the contrary notwithstanding.

70 Del. Laws, c. 513, § 4.;



§ 5718. Proceedings in forma pauperis

Upon application of a party claiming to be indigent, the Court may authorize the commencement, prosecution or defense of any civil action or civil appeal without prepayment of fees and costs or security therefor by a person who makes an affidavit that such person is unable to pay the costs or give security therefore. Such affidavit shall state the nature of the action or defense and the affiant's belief that the affiant is entitled to redress, and shall state sufficient facts from which the Court may make an objective determination of the petitioner's alleged indigence.

The Court may, in its discretion, conduct a hearing on the question of indigence. In any action in which a claim for damages is asserted by a party seeking the benefit of this rule, the prothonotary shall, before entering a dismissal of the claim or satisfaction of any judgment entered therein, require payment of accrued court costs from any party for whose benefit this rule has been applied if said party has recovered a judgment in said proceedings or received any funds in settlement thereof. A party and such party's attorney of record shall file appropriate affidavits in the event a claim is sought to be dismissed without settlement or recovery.

70 Del. Laws, c. 513, § 4.;



§ 5719. Landlord regaining possession of residential rental unit upon the death of a deceased sole tenant

(a) Possession of a residential rental unit upon the death of a sole tenant shall be returned to the landlord without an action for summary possession if:

(1) An affiant or personal representative of the deceased sole tenant's estate presents the landlord with valid documentation issued by the register of wills evidencing such representation pursuant to Title 12, in which case the landlord shall allow the affiant or personal representative access to the residential rental unit of the deceased sole tenant to remove the deceased sole tenant's belongings; and

(2) An affiant or personal representative informs the landlord that further access to the deceased sole tenant's residential rental unit is not needed by the affiant or personal representative and/or their agents or 30 days have elapsed since the death of the deceased sole tenant and the affiant or personal representative has not provided the landlord written notice that access to the deceased sole tenant's residential rental unit is still needed by the affiant or personal representative and/or their agents.

(b) If an affiant or personal representative of the deceased sole tenant's estate presents the landlord with valid documentation issued by the register of wills evidencing such representation pursuant to Title 12, the landlord still retains the right to initiate at any time an action for summary possession and/or moneys due, in which case the landlord shall bring the action against the estate of the deceased sole tenant and serve the complaint upon the affiant or personal representative at the address provided by the affiant or personal representative and, if no such good address is provided, then to serve the complaint upon the register of wills in the county in which the residential rental unit is located. If an affiant or personal representative of the deceased sole tenant's estate does not present the landlord with valid documentation issued by the register of wills evidencing such representation pursuant to Title 12, the landlord must serve the register of wills in the county in which the residential unit is located in order to bring an action for summary possession to obtain possession of the residential rental unit and moneys due, if any. Anytime the register of wills is to be served as a registered agent for an estate, prior to initiating the action, the landlord must place a notice of such action in a paper that is circulated in the county in which the residential rental unit is located. The notice must identify: the name of the landlord; the name of the deceased sole tenant; the residential rental unit address; the type of action to be brought; the court in which such action will be brought; and the amount of the claim, if any.

(c) If at the time of the execution of the writ of possession there is still property inside the deceased sole tenant's residential rental unit that does not belong to the landlord then the landlord shall have the right to immediately remove and store such property for a period of 7 days, at the expense of the estate of the deceased sole tenant. If at the end of such period, a representative of the estate, who has valid documentation of such representation issued by the register of wills pursuant to Title 12, has failed to claim said property and reimburse the landlord for the reasonable expenses of removal and storage, such property shall be deemed abandoned and may be disposed of by the landlord without further notice or obligation to any party. Upon rendering a final judgment for plaintiff, but in no case prior to the expiration of the time for the filing of an appeal or motion to vacate or open the judgment, the court shall issue a writ of possession directed to the constable or the sheriff of the county in which the property is located, describing the property and commanding the officer to remove all persons and put the plaintiff into full possession.

(d) If the landlord is not entitled to all or any portion of the security deposit, the landlord shall remit the security deposit within 20 days of receiving possession of the residential rental unit (or, if storage of property that was inside the deceased sole tenant's residential rental unit is required, then within 20 days after the storage of said property has ended) to a representative of the estate of the deceased sole tenant, if any, who has valid documentation of such representation issued by the register of wills pursuant to Title 12. Within 20 days after receiving possession of the residential rental unit of the deceased sole tenant (or, if storage of property that was inside the deceased sole tenant's residential rental unit is required, then within 20 days after the storage of said property has ended), the landlord shall provide the representative of the estate of the deceased sole tenant, if any, with an itemized list of damages to the premises and the estimated costs of repair for each and shall tender payment for the difference between any rental amount due and owing, the security deposit and such costs of repair of damage to the premises. Failure to do so shall constitute an acknowledgment by the landlord that no payment is due. The representative's acceptance of a payment submitted with an itemized list of damages shall constitute agreement on the rental amount due, if any, and damages as specified by the landlord, unless the representative of the estate, within 10 days of the representative's receipt of such tender of payment, objects in writing to the amount withheld by the landlord. Failure for a representative of the estate to present the landlord with valid documentation of such representation issued by the register of wills or failure of the representative to provide the landlord with a good address shall relieve the landlord of responsibility to give notice of any damages and potential liability for double the amount of the security deposit, but the landlord shall continue to be liable to the representative of the estate for any unused portion of the security deposit; provided, that the representative of the estate shall make a claim in writing to the landlord within 1 year from the landlord receiving possession of the residential rental unit of the deceased sole tenant.

79 Del. Laws, c. 65, § 4.;






CHAPTER 59. TENANT'S RECEIVERSHIP

§ 5901. Petition for receivership; grounds, notice and jurisdiction

Any tenant or group of tenants may petition for the establishment of a receivership in a Justice of the Peace Court upon the grounds that there has existed for 5 days or more after notice to the landlord:

(1) If the rental agreement, or any state or local statute, code, regulation or ordinance, places a duty upon the landlord to so provide, a lack of heat, or of running water, or of light, or of electricity, or of adequate sewage facilities;

(2) Any other conditions imminently dangerous to the life, health or safety of the tenant.

25 Del. C. 1953, § 5901; 58 Del. Laws, c. 472, § 1.;



§ 5902. Necessary parties defendant

(a) Petitioners shall join as defendants:

(1) All parties duly disclosed to any of them in accordance with § 5105 of this title; and

(2) All parties whose interest in the property is:

a. A matter of public record; and

b. Capable of being protected in this proceeding.

(b) Petitioner shall not be prejudiced by a failure to join any other interested parties.

25 Del. C. 1953, § 5902; 58 Del. Laws, c. 472, § 1.;



§ 5903. Defenses

It shall be sufficient defense to this proceeding, if any defendant of record establishes that:

(1) The condition or conditions described in the petition do not exist at the time of trial; or

(2) The condition or conditions alleged in the petition have been caused by the wilful or grossly negligent acts of 1 or more of the petitioning tenants or members of his or their families or by other persons on the premises with his or their consent; or

(3) Such condition or conditions would have been corrected, were it not for the refusal by any petitioner to allow reasonable access.

25 Del. C. 1953, § 5903; 58 Del. Laws, c. 472, § 1.;



§ 5904. Stay of judgment by defendant

(a) If, after a trial, the Court shall determine that the petition should be granted, the Court shall immediately enter judgment thereon and appoint a receiver as authorized herein; provided, however, prior to the entry to judgment and appointment of a receiver, the owner or any mortgagee or lienor of record or other person having an interest in the property may apply to the Court to be permitted to remove or remedy the conditions specified in the petition. If such person demonstrates the ability to perform promptly the necessary work and posts security for the performance thereof within the time, and in the amount and manner, deemed necessary by the Court, then the Court may stay judgment and issue an order permitting such person to perform the work within a time fixed by the Court and requiring such person to report to the Court periodically on the progress of the work. The Court shall retain jurisdiction over the matter until the work is completed.

(b) If, after the issuance of an order under the foregoing provision but before the time fixed in such order for the completion of the work prescribed therein, there is reason to believe that the work will not be completed pursuant to the court's order or that the person permitted to do the same is not proceeding with due diligence, the Court or the petitioners, upon notice to all parties to the proceeding, may move that a hearing be held to determine whether judgment should be rendered immediately as provided in the following subsection.

(c)(1) If, upon a hearing authorized in the preceding subsection, the Court shall determine that such party is not proceeding with due diligence, or upon the actual failure of such person to complete the work in accordance with the provisions of the order, the Court shall appoint a receiver as authorized herein.

(2) Such judgment shall direct the receiver to apply the security posted to executing the powers and duties as described herein.

(3) In the event that the amount of such security should be insufficient to accomplish the above objectives, such judgment shall direct the receiver to collect the rents, profits and issues to the extent of the deficiency. In the event that the security should exceed the amount necessary to accomplish the above objectives, such judgment shall direct the receiver to return the excess to the person posting the security.

25 Del. C. 1953, § 5904; 58 Del. Laws, c. 472, § 1.;



§ 5905. Receivership procedures

The receiver shall be the Division of Consumer Protection of the State or its successor agency.

(1) Upon its appointment, the receiver must make within 15 days an independent finding whether there is proper cause shown for the need for rent to be paid to it and for the employment of a private contractor to correct the condition complained of in § 5901 of this title and found by the Court to exist.

(2) If the receiver shall make such a finding, it shall file a copy of the finding with the recorder of deeds of the county where the property lies and it shall be a lien on that property where the violation complained of exists.

(3) Upon completion of the aforesaid contractual work and full payment of the contractor, the receiver shall file a certification of such with the recorder of deeds of the appropriate county, and this filing shall release the aforesaid lien.

(4) The receiver shall forthwith give notice to all lienholders of record.

(5) If the receiver shall make a finding at such time or any other time that for any reason the appointment of a receiver is not appropriate, it shall be discharged upon notification of the Court and all interested parties and shall make legal distribution of any funds in its possession.

25 Del. C. 1953, § 5905; 58 Del. Laws, c. 472, § 1; 69 Del. Laws, c. 291, § 98(c).;



§ 5906. Powers and duties of the receiver

The receiver shall have all the powers and duties accorded a receiver foreclosing a mortgage on real property and all other powers and duties deemed necessary by the Court. Such powers and duties shall include, but are not necessarily limited to, collecting and using all rents and profits of the property, prior to and despite any assignment of rent, for the purposes of:

(1) Correcting the condition or conditions alleged in the petition;

(2) Materially complying with all applicable provisions of any state or local statute, code, regulation or ordinance governing the maintenance, construction, use or appearance of the building and surrounding grounds;

(3) Paying all expenses reasonably necessary to the proper operation and management of the property including insurance, mortgage payments, taxes and assessments and fees for the services of the receiver and any agent he should hire;

(4) Compensating the tenants for whatever deprivation of their rental agreement rights resulted from the condition or conditions alleged in the petition; and

(5) Paying the costs of the receivership proceeding.

25 Del. C. 1953, § 5906; 58 Del. Laws, c. 472, § 1.;



§ 5907. Discharge of the receiver

(a) In addition to those situations described in § 5905 of this title, the receiver may also be discharged when:

(1) The condition or conditions alleged in the petition have been remedied;

(2) The property materially complies with all applicable provisions of any state or local statute, code, regulation or ordinance governing the maintenance, construction, use or appearance of the building and the surrounding grounds;

(3) The costs of the above work and any other costs as authorized herein have been paid or reimbursed from the rents and profits of the property; and

(4) The surplus money, if any, has been paid over to the owner.

(b) Upon paragraphs (a)(1) and (2) of this section being satisfied, the owner, mortgagee or any lienor may apply for the discharge of the receiver after paying to the latter all moneys expended by him and all other costs which have not been paid or reimbursed from the rent and profits of the property.

(c) If the Court determines that future profits of the property will not cover the costs of satisfying paragraphs (a)(1) and (2) of this section, the Court may discharge the receiver and order such action as would be appropriate in the situation, including but not limited to terminating the rental agreement and ordering the vacation of the building within a specified time. In no case shall the Court permit repairs which cannot be paid out of the future profits of the property.

25 Del. C. 1953, § 5907; 58 Del. Laws, c. 472, § 1.;






CHAPTER 61. COMMERCIAL LEASES

§ 6101. Metering and charges for utility services

Whenever any landlord or other person:

(1) Purchases utility service from a public utility and redistributes the same to a tenant in a commercial unit and/or in connection with the operation of that commercial unit (e.g., the operation of the common area); and

(2) Continuously meters the tenant's use in that commercial unit to which it redistributes the utility service and continually meters the common area;

Such landlord or other person may charge and collect from such tenant, by way of rent or otherwise, an amount not to exceed the amount the tenants would be billed by the public utility for such utility service if the same was directly metered by such public utility.

70 Del. Laws, c. 513, § 15.;



§ 6102. Definitions

The following words, terms and phrases, when used in this part, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Commercial unit" shall mean any lot, structure or portion thereof which is occupied or rented for commercial or industrial purposes.

(2) "Landlord" shall mean:

a. The owner, lessor or sublessor of the rental unit or the property of which it is a part and, in addition, shall mean any person authorized to exercise any aspect of the management of the premises, including any person who, directly or indirectly, receives rents or any part thereof other than as a bona fide purchaser and who has no obligation to deliver the whole of such receipts to another person;

b. Any person held out by any landlord as the appropriate party to accept performance, whether such person is a landlord or not;

c. Any person with whom the tenant normally deals as a landlord; or

d. Any person to whom the person specified in paragraphs (2)b. and c. of this section is directly or ultimately responsible.

(3) "Owner" shall mean 1 or more persons, jointly or severally, in whom is vested:

a. All or part of the legal title to property; or

b. All or part of the beneficial ownership, usufruct and a right to present use and enjoyment of the premises.

(4) "Person" shall include an individual, corporation, government or governmental agency, statutory trust, business trust, estate, trust, partnership or association, 2 or more persons having a joint or common trust or any other legal or commercial entity.

(5) "Premises" shall mean the rental unit and the structure of which it is a part, and the facilities and appurtenances therein, and ground, areas and facilities held out for the use of tenants generally or whose use by the tenant is promised by the landlord.

(6) "Rental agreement" shall mean and include all agreements, written or oral, which establish or modify the terms, conditions, rules, regulations or other provisions concerning the use and occupancy of a rental unit.

(7) "Rental unit" shall mean a commercial unit.

(8) "Tenant" shall mean a person entitled under a rental agreement to occupy a rental unit to the exclusion of others.

70 Del. Laws, c. 513, § 15; 73 Del. Laws, c. 329, § 71.;



§ 6103. Preference of rent in cases of execution

Liability of goods levied upon for 1 year's rent:

(1) If goods, chattels or crops of a tenant being upon premises held by the tenant by demise under a rent of money are seized by virtue of any process of execution, attachment or sequestration, the goods and chattels shall be liable for 1 year's rent of the premises in arrear, or growing due, at the time of the seizure, in preference to such process; accordingly the landlord shall be paid such rent, not exceeding 1 year's rent, out of the proceeds of the sale of such goods and chattels, before anything shall be applicable to such process.

(2) The sheriff, or other officer, who sells the goods and chattels of a tenant upon process of execution, attachment or sequestration shall at least 10 days before such sale give written notice of the time and place thereof to the landlord, if residing in the county, and if not, to any known agent of the landlord in the county.

25 Del. C. 1953, § 6501; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 513, § 9.;



§ 6104. Confession of judgment

A provision of a written rental agreement authorizing a person other than the tenant to confess judgment against the tenant is void and unenforceable.

25 Del. C. 1953, § 6104; 58 Del. Laws, c. 472, § 1.;



§ 6105. Taxes paid by tenant; setoff against rent; recovery from owner

Any tax laid upon lands or tenements according to law which is paid by or levied from the tenant of such lands or tenements, or a person occupying and having charge of same, shall be a setoff against the rent or other demand of the owner for the use or profits, of such premises. If there is no rent or other demand sufficient to cover the sum so paid or levied, the tenant or other person may demand and recover the same from the owner, with costs. This provision shall not affect any contract between the landlord and tenant.

25 Del. C. 1953, § 6502; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 513, § 10.;






CHAPTER 63. DISTRESS FOR RENT

§ 6301. Action at law; jurisdiction; case in which distress lies

(a) Distress for rent is hereby abolished except pursuant to a rental agreement for a commercial unit and in that event it shall be an action at law which shall be brought as provided herein.

(b) The several courts of the justices of the peace shall have original jurisdiction in all cases of distress for unpaid rent regardless of the amount of rent notwithstanding any other law to the contrary.

(c) A distress shall lie for any unpaid rent due either in money or in a quantity of any tangible items, goods or produce pursuant to any rental agreement of a commercial unit.

25 Del. C. 1953, § 6301; 58 Del. Laws, c. 472, § 1.;



§ 6302. Form of claim; contents; costs

(a) The claim for distress shall name the tenant as defendant and shall set forth the name and address of the landlord, the name and address of the tenant and the facts as to any assignment of the rental agreement, the premises leased, the date of the rental agreement, the term of the rental agreement, the rent required to be paid by the tenant, the amount of rent in arrears and the plaintiff's statement that there is reason to believe the levied property would be disposed of absent the issuance of the levy. The claim for distress shall also set forth facts supporting the plaintiff's reasonable belief that the goods on the leased premises to be levied upon would be disposed of absent the issuance of the writ. The claim for distress shall be made under oath or affirmation by the plaintiff.

(b) The claim shall be filed in a Court of the Justice of the Peace located in the county wherein the commercial unit or a portion thereof is situated.

(c) The costs in the action shall include the cost of the sale.

25 Del. C. 1953, § 6302; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 513, § 16.;



§ 6303. Order of distress; service of claim and order; levy; inventory; return; duration of levy

(a) Upon the filing of an action of distress, a justice of the peace shall make a determination as to the claim's compliance with the provisions of this chapter, and upon a determination of compliance, the Court shall promptly issue an order requiring plaintiff to file a cash bond or a bond with surety in such amount and in such form as the Court shall determine and an order to a constable or sheriff of that county directing that all goods on the leased premises be levied upon, once plaintiff has filed said bond. A copy of the claim of distress and order of levy shall be served upon each tenant on the leased premises, as provided herein. The order shall also set forth the time and place where the defendant may appear and make answer to the allegations in the claim.

(b) The levy may be made within the hours of 8:00 a.m. to 8:00 p.m.

(c) The officer making the levy shall then proceed to make an inventory of each article of goods distrained upon and shall deliver to each tenant found on the premises, or if not so found, leave affixed to the premises, a copy of the inventory as provided herein.

(d) The officer serving the order shall make a return of his action to the court, including the date and time thereof.

(e) A levy for distress shall not remain in force for more than 60 days and if the goods distrained are not sold within that period they shall be discharged from the levy.

25 Del. C. 1953, § 6303; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 513, § 17.;



§ 6304. Levied goods in custody of Court; removal and sale; plaintiff's interest

(a) Except as hereinafter provided, goods levied upon by the constable or sheriff shall remain on the leased premises in the custody of the Court unless released as hereinafter provided.

(b) Upon application to the Court by either party, the Court may allow the removal, sale, or both, in whole or in part, of the levied goods, upon such terms and conditions as the Court deems necessary for the protection of the parties and to avoid irreparable harm, including the posting of a bond by the tenant for the fair market value of the goods or other protective measures, including the appointment of a receiver, or the depositing of sale proceeds with the court or a specified depository.

(c) Unless otherwise provided in accordance with subsection (b) of this section or § 6307 of this title, the plaintiff in an action of distress shall have a special property interest in the goods distrained until they are returned to the defendant or sold by the Court, so that the plaintiff may take the goods wherever found and recover damages for carrying away or injuring them.

25 Del. C. 1953, § 6304; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6305. Protective measures upon a showing that a tenant may abscond

Upon petition of the plaintiff in distress and upon a showing under oath or affirmation of a need for protective measures because the tenant may abscond or remove and conceal that tenant's goods, the Court may take any or all of the following protective measures:

(1) The constable or sheriff shall be directed to make the levy forthwith and at any time;

(2) The constable or sheriff can take actual possession of the goods levied upon and remove same from the leased premises to such place as the Court may direct pending the release or sale of the goods. Removal of the goods may, if the Court deems it necessary, be conditioned on the filing of a bond by the plaintiff in such amount and in such form as the Court may determine but in an amount not less than the fair market value of the goods removed. The expense of removal of any goods from the leased premises to any other place for storage pending sale shall be included as part of the costs of distress;

(3) The Court may order the levying officer to enter the premises forcibly if entry cannot otherwise be gained.

25 Del. C. 1953, § 6305; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6306. Procedure in the event of a forcible entry

Where entry is gained forcibly and if no tenant is found on the premises, a copy of the claim and order shall be affixed on a prominent place on the interior of the leased premises. The constable or sheriff shall then proceed to make an inventory of each article of goods distrained and leave affixed to the premises a copy of the inventory and shall attempt to contact the tenant if his whereabouts are known and leave the premises locked and as safe and secure as possible. The constable or sheriff serving the order shall make a return of the constable's or sheriff's action to the Court including the date, time and manner of the forcible entry.

25 Del. C. 1953, § 6306; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6307. Release of distrained property upon filing of bond

Upon the filing of a bond with surety with the Court where the distress action is pending, the Court may release from the levy and return, or release from the levy or return, the property to the tenant. The bond shall be in an amount not exceeding the fair market value of the goods levied as determined by the Court or the amount of rent in arrears plus 2 months' rent, whichever is less.

25 Del. C. 1953, § 6307; 58 Del. Laws, c. 472, § 1.;



§ 6308. Answer to claim; hearing; final order of sale

(a) The defendant in an action of distress may file an answer to the action, setting forth any defenses defendant may have to the action. The court shall schedule the hearing to be held promptly after the levy, but not later than 5 days after the levy. At the hearing, the Court may determine and decide all issues raised, may issue an order for the sale of the goods and may make such orders in connection therewith as may be required.

(b) In any final order for the sale of goods distrained, the Court shall have power to increase the amount of rent claimed to an amount equal to the sum of the plaintiff's original claim plus rent accruing after the filing of the claim for distress up to the day of sale on which rent may fall due.

(c) If the tenant named as defendant in an action for distress shall fail to file an answer to the petition for distress and/or appear at the time and place set for the hearing, the Court may upon motion of the plaintiff issue an order for the sale of the goods distrained.

25 Del. C. 1953, § 6308; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 513, § 18.;



§ 6309. Public sale of property distrained; notice of sale

After the expiration of 10 days from the day of the issuance of a final order of sale by the Court, the officer may sell the property, or so much thereof as is necessary to satisfy the rent and all costs, at public vendue, to the highest and best bidder, or bidders, first giving at least 6 days notice of the sale by advertisement posted in at least 5 public places in the county. All goods neither sold nor retained by the landlord shall be returned to the defendant.

25 Del. C. 1953, § 6309; 58 Del. Laws, c. 472, § 1.;



§ 6310. Liability of officer

Any constable, sheriff or other officer of the Court acting in good faith pursuant to an order of the Court as provided herein shall not incur civil or criminal liability for that constable's or sheriff's or other officer's actions in carrying out said order except for any damage incurred as a result of that constable's or sheriff's or other officer's gross negligence or wilful misconduct.

25 Del. C. 1953, § 6310; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 65. MISCELLANEOUS PROVISIONS

§ 6501. , 6502. Preference of rent in cases of execution; taxes paid by tenant; setoff against rent; recovery from owner

Transferred.



§ 6503. , 6504. Discrimination in renting; refusal to rent because of children in family; increase of rent; penalty; reservation of rental units for use by senior citizens; tenant may obtain summary of Landlord-Tenant Code; ignorance of law as defense

Repealed by 70 Del. Laws, c. 513, § 19, eff. July 17, 1996.;






CHAPTER 67. AGRICULTURAL LEASES

Subchapter I Rights and Duties of Landlords and Tenants

§ 6701. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meaning ascribed to them except where the context clearly indicates a different meaning:

(1) "Agricultural land," "farmland" or "rural land" shall mean any parcel, 10 acres or more, not within the limits of any city or municipality, which is capable of being farmed;

(2) "Cropper" or "sharecropper" shall mean one who cultivates the farmland of another, in return for a share of the crop produced.

(3) "Demise" shall be synonymous with the term "lease";

60 Del. Laws, c. 175, § 1.;



§ 6702. Term of verbal lease and term of lease in which no term expressed; notice to terminate; continuance of lease; leases of tenant houses located on poultry farms

(a) Every verbal lease of agricultural land and every written lease of agricultural land in which no term is expressed shall be deemed and construed to be a lease having a term of 1 year, terminating on December 31 next occurring unless the lease is entered into after September 1, in which case the lease shall terminate on the second December 31 next occurring.

(b) In every verbal lease of agricultural land and every written lease of agricultural land in which no term is expressed, the lease shall terminate at the end of 1 year, terminating on December 31 next occurring unless the lease is entered into after September 1, in which case the lease shall terminate on the second December 31 next occurring; provided, however, the landlord or tenant gives the other party notice in writing at least 4 months in advance of the expiration date thereof that the landlord or tenant, as the case may be, intends to terminate the lease at the expiration date thereof. If no such notice is given by either party the lease shall become a year to year lease renewing itself yearly under the same terms and conditions until the hereinmentioned notice requirement is met by either party desiring to terminate said lease.

(c) Notice, as provided for herein, shall not be required if all parties to a lease of agricultural land specify in writing that said lease shall terminate on the expiration date thereof without notice of such termination.

(d) In every verbal lease of a tenant house located on a poultry farm and every written lease of a tenant house located on a poultry farm in which no term is expressed, the landlord or tenant, as the case may be, shall have 14 days to notify the landlord/or tenant, as the case may be, that the lease of the tenant house is terminated, except that this subsection shall not apply to a tenant who is not involved with the management or supervision of poultry.

60 Del. Laws, c. 175, § 1; 61 Del. Laws, c. 242, § 1; 62 Del. Laws, c. 302, § 1; 69 Del. Laws, c. 339, §§ 1, 2.;



§ 6703. Lease in which term expressed; notice to terminate; continuation of lease

(a) In every written lease of agricultural land, which by its terms is for a definite period, the lease shall terminate on the expiration date thereof; provided, however, the landlord or tenant gives the other party notice in writing at least 4 months in advance of the expiration date thereof that the landlord or tenant, as the case may be, intends to terminate the lease at the expiration date thereof. If no such notice is given by either party the lease shall become a year to year lease renewing itself yearly under the same terms and conditions until the hereinmentioned notice requirement is met by either party desiring to terminate said lease.

(b) Notice, as provided for herein, shall not be required if all parties to a lease of agricultural land specify in writing that said lease shall terminate on the expiration date thereof without notice of such termination.

60 Del. Laws, c. 175, § 1; 61 Del. Laws, c. 242, § 2.;



§ 6704. Remedy of agricultural landlord

Grantees of reversions and remainders in any lands, tenements or hereditaments let to lease, and their heirs, executors, administrators or assigns, shall have the same remedies, by entry or action, or otherwise, against the lessees, their executors, administrators or assigns, for any waste done, or for the nonperformance of any condition, covenant or contract contained in the lease or demise, as the grantors could have.

60 Del. Laws, c. 175, § 1.;



§ 6705. Distress on agricultural leases

(a) Distress will lie for any rent due and owing on agricultural lands, and distraint may be effected on any personalty including a quantity or share of crops being grown by the tenant on the land of the landlord.

(b) A distress may be of the grain, orchard produce or other crops found upon the premises out of which the rent issues, or upon which it is charged, whether growing, severed, in sheaves, stacks or otherwise, as well as upon horses, cattle and other goods and chattels of the tenant being upon the premises; provided, however, goods and chattels not the property of the tenant, but being in his possession or upon the premises, are not subject to distraint. Also excepted from this section are any animals, not the property of the tenant, which have escaped into the premises of the landlord through a defect in the fences which the tenant was bound to repair. Goods and chattels which have been sold or leased to the tenant under the terms of a conditional sales contract or lease, properly recorded in accordance with law, are not subject to the process of the agricultural landlord's distress.

60 Del. Laws, c. 175, § 1.;



§ 6706. Preference of rent in cases of execution

(a)(1) If grain or other produce, growing or being upon premises held by a tenant, for which rent to be paid is a quantity or share of grain or other produce, is seized by virtue of any process of execution, attachment or sequestration, such agricultural produce shall be first applied to the payment of the year's rent before it is applied to the payment of other debts of the tenant.

(2) Any agricultural produce remaining after the payment of the year's rent shall be applied to other debts of the tenant before process is issued against other personalty.

(3) If the rent is to be paid by a particular crop, whatever amount of that particular crop is found upon the premises shall be first taken as payment or part payment of that rent.

(4) If the crops are still planted or growing, the person executing upon such crops shall be responsible for the proper cultivation and care of the crops.

(5) No person shall remove the grain or produce of an agricultural tenant who is in arrears for rent without either paying the rent proper to be rendered from such property, or giving, or tendering to the landlord or other person entitled to the rent, good security for payment of the same.

(b) In the case of a removal of agricultural produce in violation of this section, the landlord or other person entitled to the rent may immediately follow and distrain upon the produce removed, and may proceed in the same manner as if the rent had been in arrears at the time of removal.

60 Del. Laws, c. 175, § 1.;



§ 6707. Removal by tenant of hay

Whenever a tenant at the beginning of that tenant's tenancy has moved or carried upon the demised premises any hay, the tenant shall at the expiration of that tenant's tenancy be authorized to remove from the premises, without the consent of the owner, a like quantity of hay. In any dispute concerning the quantity of hay removed or carried upon such demised premises by the tenant at the beginning of his tenancy, the burden of proof shall be upon the tenant.

60 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6708. Obstruction by tenant; protection afforded tenant's crops

In the absence of a written contract to the contrary, no tenant of a farm shall obstruct or interfere with the cultivation and care of fruit trees, the seeding of wheat and other grains where by custom or by contract such seeding is to be done by the incoming tenant or the setting of plants necessary for future crops, by the landlord or that landlord's incoming tenant, their agents and employees, but no injury may be done to growing crops of the tenant, and such tenant shall remove or carry over such crops as is the custom in the community at a reasonable time to permit the seeding or setting of plants.

60 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6709. Duties of outgoing tenants with respect to corn

Any agricultural tenant who grew corn or who is growing corn the year the tenant surrenders possession of the premises shall harvest all corn which the tenant leaves on the premises at the time of that tenant's removal. In the event the outgoing tenant, or the tenant giving up possession does not harvest the corn on the farm, then the incoming tenant may be privileged to enter upon the farm and harvest the corn and charge the expenses to the crop.

60 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6710. Rent payable with portion of grain or produce

In all cases where land shall be rendered in consideration of the rendering of a portion of the crops raised upon the same, or for a specific amount of grain or other produce, and the tenant shall fail to render such grain or produce according to the terms of the contract, the landlord may levy a distress for the same.

60 Del. Laws, c. 175, § 1.;



§ 6711. Distress of agricultural produce; appraisal

Where the distress is for grain or produce, the person authorized to levy such distress shall summon and cause to be sworn 2 disinterested persons, whose duty it shall be to estimate under oath the money value of the specific amount or quantity of grain, or other produce or proportion of the crops agreed upon as rent, and thereupon to proceed to levy the said distress.

60 Del. Laws, c. 175, § 1.;



§ 6712. Delivery of grain or other produce, or payment of estimated value

The tenant whose goods are distrained in accordance with this chapter shall have that tenant's election at any time before the goods, chattels and property distrained shall be sold under such distress to deliver the rent of grain or other produce or proportion of crops to the landlord, or to pay the landlord the estimated value, together in both cases with the expense of said distress; whereupon all proceedings in the said distress shall cease. But nothing herein contained shall limit the tenant from any action to recover goods unlawfully taken or to take any action to contest the fairness of such valuation.

60 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6713. Number and compensation of appraisers

No sheriff, constable or other person making distress for rent shall summon more than 2 appraisers of property, and the compensation of the appraisers shall be $5.00 each, to be recovered and paid as other costs in such cases. In distress for money rent on agricultural leases, the appraisers shall not be summoned.

60 Del. Laws, c. 175, § 1.;



§ 6714. Crops reserved as rent

In all cases of renting lands wherein a share of the growing crop or crops shall be reserved as rent, said rent reserved shall be a lien upon such crop or crops, and such crop or crops shall not be seized in bankruptcy or insolvency, or by process of law issued against the tenant.

60 Del. Laws, c. 175, § 1.;



§ 6715. Lien on crops

In all cases of renting land wherein a share of the growing crop or crops shall be reserved as rent, or wherein advances are made by the landlord upon the faith of the crops to be grown, said rent reserved and such advances made shall be a lien on such crop or crops, which shall not be divested by any sale by any administrator of a deceased tenant, or by the assignment of the tenant in insolvency, or by process of law issued against the tenant; provided, however, that at the time of the said renting the contract under and by which the said advances are made shall be reduced to writing, duly attested by the said landlord and tenant. Before such advances shall be made a lien, however, the contract under which such advances are made shall be recorded as other liens are recorded in the county wherein the land lies.

60 Del. Laws, c. 175, § 1.;



§ 6716. Preference of rent in cases of execution

Liability of goods levied upon for 1 year's rent:

(1) If goods, chattels or crops of a tenant being upon premises held by the tenant by demise under a rent of money are seized by virtue of any process of execution, attachment or sequestration, the goods and chattels shall be liable for 1 year's rent of the premises in arrear or growing due, at the time of the seizure, in preference to such process; accordingly the landlord shall be paid such rent, not exceeding 1 year's rent, out of the proceeds of the sale of such goods and chattels, before anything shall be applicable to such process.

(2) The sheriff, or other officer, who sells the goods and chattels of a tenant upon process of execution, attachment or sequestration shall at least 10 days before such sale give written notice of the time and place thereof to the landlord if residing in the county, and if not, to any known agent of the landlord in the county.

25 Del. C. 1953, § 6501; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 513, § 12.;



§ 6717. Taxes paid by tenant; setoff against rent; recovery from owner

Any tax laid upon lands or tenements according to law which is paid by or levied from the tenant of such lands or tenements, or a person occupying and having charge of same, shall be a setoff against the rent or other demand of the owner for the use, or profits, of such premises. If there is no rent or other demand sufficient to cover the sum so paid or levied, the tenant or other person may demand and recover the same from the owner, with costs. This provision shall not affect any contract between the landlord and tenant.

25 Del. C. 1953, § 6502; 58 Del. Laws, c. 472, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 513, § 13.;






Subchapter II Miscellaneous

§ 6721. Disposition of manure

(a)(1) In the absence of an express agreement between the parties, an agricultural tenant, whether a tenant at will or for a term of years, shall have no right to remove, or sell for removal, any manure made in the ordinary course of that tenant's husbandry on the farm occupied by such tenant and consisting of the collections from any stable or barnyard, or of composts formed by an admixture of these with soil or other substances.

(2) If an agreement between the landlord and the tenant grants to the tenant the right to remove the manure made on the premises, the tenant shall do no act which will do unnecessary injury to the soil, and may not remove soil with the manure.

(3) During the term of the lease, however, the tenant of a farm lease is entitled to the possession of the manure made thereon in the ordinary course of husbandry, for the purpose of using it on the farm but shall have no right to sell it. If the tenant sells the manure, the landlord shall have the choice of receiving the money paid, or he may maintain an action against the purchaser for the true value of the manure if the amount paid was less than the true value.

(b) A tenant who uses the demised premises as a corral for cattle and feeds such cattle with supplies procured from sources foreign to the demised land may remove all manure made by them which is not commingled with the soil, provided such tenant uses reasonable care and skill when removing the manure from the land so as to prevent injury thereto.

60 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6722. Improper tillage and cutting of timber

The cutting of timber by the tenant on leased agricultural land, without the consent of the landlord in writing, is waste. Improper tillage and the cutting of timber may be enjoined by the landlord, who may also bring an action for double the damage done to the land, loss of value of the land and loss of value of the crop or timber.

60 Del. Laws, c. 175, § 1.;



§ 6723. Assignment of farm leases

A lease of land on shares, including the use of buildings, farm implements, stock and other personal property, is a personal contract and is not assignable without the consent of the lessor; provided, however, where the original lease runs "to the lessee and that lessee's assigns," or where the crop has been harvested and marketed, the lease shall be assignable.

60 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6724. Delivery of crop rent

In the absence of any agreement between a landlord and that landlord's tenant fixing the place at which crop rent shall be delivered, it shall be delivered upon the leased premises.

60 Del. Laws, c. 175, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 70. MANUFACTURED HOMES AND MANUFACTURED HOME COMMUNITIES

Subchapter I Manufactured Home Owners and Community Owners Act

§ 7001. Purposes and policies; enforceability

(a) This subchapter must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To clarify and establish the law governing the rental of lots for manufactured homes as well as the rights and obligations of manufactured home community owners (landlords), manufactured home owners (tenants) and residents of manufactured home communities; and

(2) To encourage manufactured home community owners and manufactured home owners and residents to maintain and improve the quality of life in manufactured home communities.

(b) This subchapter applies to all rental agreements for manufactured home lots and regulates and determines the legal rights, remedies and obligations of all parties to a rental agreement, wherever executed, for a lot for a manufactured home in a manufactured home community within this State. A provision of a rental agreement which conflicts with a provision of this subchapter and is not expressly authorized herein is unenforceable. The unenforceability of a provision does not affect the enforceability of other provisions of a rental agreement which can be given effect without the unenforceable provision.

25 Del. C. 1953, § 7001; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 74 Del. Laws, c. 35, § 2.;

§ 7001A The Delaware Manufactured Housing Alternative Dispute Resolution Act.

(a) The purpose of the Delaware Manufactured Housing Alternative Dispute Resolution (ADR) Act is to provide a means to resolve disputes without litigation by using alternative dispute resolution techniques. The act requires the use of alternative dispute resolution by the parties if the Governor's Advisory Council on Manufactured Housing, by the affirmative vote of a majority of its members, determines that an existing dispute or perceived grievance between a manufactured home community owner and a tenant or a group of tenants should be referred to ADR. A broad interpretation of the provisions of this section should achieve these purposes.

(b) As used in this section, unless the context otherwise requires:

(1) "ADR" means the alternative dispute resolution method provided for by this section, unless the parties to a dispute adopt by written agreement some other method of ADR, in which event "ADR" refers to the method they adopt. The "ADR" method provided for by this section is mandatory, but nonbinding mediation.

(2) "ADR specialist" means an individual who has the qualifications described in subsection (g) of this section to conduct an ADR proceeding.

(3) "Advisory Council" means the Governor's Advisory Council on Manufactured Housing.

(4) A "dispute subject to ADR" means a dispute that is not the basis for a pending action for summary possession in accordance with § 5702 of this title.

(5) "Mediation" is an option by which an ADR specialist facilitates the parties in reaching a mutually acceptable resolution of a dispute. It includes all contacts between the ADR specialist and any party or parties until a resolution is agreed to, the parties discharge the ADR specialist, or the ADR specialist finds that the parties cannot agree.

(6) "Person" means any individual, corporation, association, partnership, statutory trust, business trust, limited liability company, or any other legal, commercial, or governmental entity, whether or not organized for profit.

(c) A person who files a certificate of agreement provided for in subsection (d) of this section agrees to submit all disputes subject to ADR to an ADR specialist. Upon the filing of a certificate of agreement, the filer is bound by the provisions of this section.

(d)(1) A certificate of agreement to submit a dispute to ADR must set forth:

a. The name of the person filing the certificate;

b. The address of the person filing the certificate, including the street, number, city, state, and zip code, which will be used to give any required notice in a dispute;

c. The name of the person or persons or entity subject to the dispute; and

d. The nature and substance of the dispute in sufficient detail to permit understanding of the circumstances and issues involved in the dispute.

(2) A provision in a certificate of agreement that purports to limit a dispute that is subject to ADR, other than an action for summary possession, is void.

(e)(1) A certificate of agreement accepting ADR must be filed with the Chair of the Advisory Council, or the Chair's designee.

(2) The Chair shall keep records as are required to determine who has filed a certificate of agreement accepting ADR or when such a certificate has been revoked, together with the date of any such filing or revocation.

(3) The Chair shall keep appropriate records regarding all disputes which have been referred to ADR by the action of the members of the Advisory Council.

(4) A certificate of agreement accepting ADR or revoking ADR must be accompanied by a payment of $30 to the Governor's Advisory Council. The payment amount may be changed by a two-thirds affirmative vote of the members of the Advisory Council. The payment will be refunded if the Advisory Council does not submit the dispute to ADR.

(f)(1) If the Advisory Council determines that an existing dispute or perceived grievance between a manufactured home community owner and a tenant or a group of tenants should be referred to ADR, ADR is mandatory, but nonbinding. A manufactured home community owner or a tenant or a group of tenants who are the respondents in a dispute for which a certificate of agreement has been filed with the Advisory Council, shall submit to the ADR.

(2) An affirmative vote by a majority of the members of the Advisory Council is sufficient to submit a dispute between a manufactured housing community owner and a tenant or a group of tenants to ADR.

(g) ADR proceedings must be conducted by a person who meets the following criteria:

(1) The person has successfully completed at least 25 hours of training in resolving civil disputes in a course or program approved by the Delaware State Bar Association, or

(2) The person is registered as an active member of the Delaware Bar, together with a minimum of 5 years of experience as a practicing attorney; and

(3) The person agrees to conduct ADR proceedings without compensation.

(h) The ADR mediation conference. — A mediation conference must be scheduled in consultation with the parties within 30 days of the date of the determination by the Advisory Council that the dispute shall be referred to ADR, and must be held by the selected ADR specialist within ninety days after scheduling. All parties must participate in the mediation conference. The ADR specialist may immediately terminate the ADR conference and recommend that the Advisory Council refer the dispute to the Attorney General's office for further investigation, for failure to participate in the mediation conference. All persons necessary for the resolution of the case must be present at the mediation conference.

(1) Before a mediation conference begins, the ADR specialist shall provide the parties with a written statement setting forth the procedure to be followed. The parties are each required to serve upon the ADR specialist a Confidential Mediation Conference Statement 10 days prior to the scheduled mediation conference.

(2) Prior to the commencement of the mediation conference, the parties and the ADR specialist shall sign a written agreement which must include explanation of the following:

a. The rights and obligations of parties to the mediation conference; and

b. The confidentiality of the mediation conference.

(3) All memoranda, documents, work products, and other materials contained in the case files of an ADR specialist or a court related to the mediation are confidential. Any communication made in, or in connection with, the mediation which relates to the dispute being mediated, whether made to the ADR specialist or a party or to any person, if made at a mediation conference, is confidential. The certificate of agreement is confidential unless the parties otherwise agree in writing. Confidential materials and communications are not subject to disclosure in any judicial or administrative proceeding except:

a. If all parties to the mediation agree in writing to waive confidentiality;

b. In an action between an ADR specialist and a party to the mediation for damages arising out of the mediation; or

c. Statements, documents, memoranda, materials, and other tangible evidence, otherwise subject to discovery, which were not prepared specifically for use in, and were not used in, the mediation conference.

(4) The ADR specialist shall assist the parties to reach a mutually acceptable resolution of their dispute through discussion and negotiation. The ADR specialist may terminate the mediation conference if the parties are unable to reach agreement. Such a termination is without prejudice to either party in any other proceeding. The ADR specialist may not impose any adjudication, sanction, or penalty upon the parties based solely on their failure to reach an agreement; however, the ADR specialist may impose sanctions upon a party who fails to appear for a mediation conference or fails to negotiate in good faith. A party is not bound by anything said or done at the mediation conference, except by a settlement agreement, if a settlement is reached.

(5) If the parties involved in a mediation conference reach a settlement, the agreement must be reduced to writing by the ADR specialist, unless the parties otherwise agree as part of their settlement that they will prepare the writing. The written agreement must be signed by the parties and the ADR specialist. The ADR specialist shall encourage unrepresented parties to the mediation to consult with counsel prior to executing a mediation agreement. The ADR specialist shall provide all parties with a list of agencies that may be able to assist an unrepresented party, such as the Consumer Protection Unit of the Attorney General's Office; Delaware Volunteer Legal Services, Inc. (DVLS); Community Legal Aid Society, Inc. (CLASI); and Legal Services Corporation of Delaware, Inc. (LSCD). A settlement agreement must set forth the settlement of the disputed issues and the future responsibilities of each party to the agreement. The agreement is binding on all parties to the agreement.

(6) If the parties involved in a mediation conference do not reach a settlement, the ADR specialist shall file with the Advisory Council a notice and serve a copy to each of the parties, advising that mediation was not successful.

(i)(1) With the exception of subsection (l) (statute of limitations) of this section, the ADR procedures provided for in this section cease to have any force or effect upon the commencement of litigation concerning the dispute that is the subject of the ADR proceedings. The parties to such litigation are exclusively subject to the rules of the tribunal in which the litigation has been commenced and nothing in this section shall be construed to infringe upon or otherwise affect the jurisdiction of the courts over such disputes.

(2) The Council may make a recommendation to the Office of the Attorney General for further action if the ADR process is unsuccessful. The Office of the Attorney General shall report back to the Advisory Council within 60 days as to the action taken or to be taken with respect to the dispute.

(j) The results of the ADR proceedings must be reported to the Advisory Council. Memoranda and documents submitted to an ADR specialist, statements made during the ADR, and notes or other materials made by the ADR specialist or any party in connection with the ADR are not subject to discovery, may not be introduced into evidence in any proceeding, and may not be construed to be a waiver of any otherwise applicable privilege; however, nothing in this section limits the discovery or use as evidence of documents and other materials that would have otherwise been discoverable or admissible as evidence but for the use of those documents or materials in the ADR proceeding.

(k) An ADR specialist has the same immunity that the ADR specialist would have if that ADR specialist were a judge acting in a court with jurisdiction over the subject matter and over the parties involved in the dispute that led to ADR.

(l) The initiation of ADR under this section suspends the running of the statute of limitations applicable to the dispute that is the subject of the ADR until 14 days after the ADR specialist files notice that mediation was not successful, pursuant to paragraph (h)(6) of this section.

75 Del. Laws, c. 382, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7001A. The Delaware Manufactured Housing Alternative Dispute Resolution Act

(a) The purpose of the Delaware Manufactured Housing Alternative Dispute Resolution (ADR) Act is to provide a means to resolve disputes without litigation by using alternative dispute resolution techniques. The act requires the use of alternative dispute resolution by the parties if the Governor's Advisory Council on Manufactured Housing, by the affirmative vote of a majority of its members, determines that an existing dispute or perceived grievance between a manufactured home community owner and a tenant or a group of tenants should be referred to ADR. A broad interpretation of the provisions of this section should achieve these purposes.

(b) As used in this section, unless the context otherwise requires:

(1) "ADR" means the alternative dispute resolution method provided for by this section, unless the parties to a dispute adopt by written agreement some other method of ADR, in which event "ADR" refers to the method they adopt. The "ADR" method provided for by this section is mandatory, but nonbinding mediation.

(2) "ADR specialist" means an individual who has the qualifications described in subsection (g) of this section to conduct an ADR proceeding.

(3) "Advisory Council" means the Governor's Advisory Council on Manufactured Housing.

(4) A "dispute subject to ADR" means a dispute that is not the basis for a pending action for summary possession in accordance with § 5702 of this title.

(5) "Mediation" is an option by which an ADR specialist facilitates the parties in reaching a mutually acceptable resolution of a dispute. It includes all contacts between the ADR specialist and any party or parties until a resolution is agreed to, the parties discharge the ADR specialist, or the ADR specialist finds that the parties cannot agree.

(6) "Person" means any individual, corporation, association, partnership, statutory trust, business trust, limited liability company, or any other legal, commercial, or governmental entity, whether or not organized for profit.

(c) A person who files a certificate of agreement provided for in subsection (d) of this section agrees to submit all disputes subject to ADR to an ADR specialist. Upon the filing of a certificate of agreement, the filer is bound by the provisions of this section.

(d)(1) A certificate of agreement to submit a dispute to ADR must set forth:

a. The name of the person filing the certificate;

b. The address of the person filing the certificate, including the street, number, city, state, and zip code, which will be used to give any required notice in a dispute;

c. The name of the person or persons or entity subject to the dispute; and

d. The nature and substance of the dispute in sufficient detail to permit understanding of the circumstances and issues involved in the dispute.

(2) A provision in a certificate of agreement that purports to limit a dispute that is subject to ADR, other than an action for summary possession, is void.

(e)(1) A certificate of agreement accepting ADR must be filed with the Chair of the Advisory Council, or the Chair's designee.

(2) The Chair shall keep records as are required to determine who has filed a certificate of agreement accepting ADR or when such a certificate has been revoked, together with the date of any such filing or revocation.

(3) The Chair shall keep appropriate records regarding all disputes which have been referred to ADR by the action of the members of the Advisory Council.

(4) A certificate of agreement accepting ADR or revoking ADR must be accompanied by a payment of $30 to the Governor's Advisory Council. The payment amount may be changed by a two-thirds affirmative vote of the members of the Advisory Council. The payment will be refunded if the Advisory Council does not submit the dispute to ADR.

(f)(1) If the Advisory Council determines that an existing dispute or perceived grievance between a manufactured home community owner and a tenant or a group of tenants should be referred to ADR, ADR is mandatory, but nonbinding. A manufactured home community owner or a tenant or a group of tenants who are the respondents in a dispute for which a certificate of agreement has been filed with the Advisory Council, shall submit to the ADR.

(2) An affirmative vote by a majority of the members of the Advisory Council is sufficient to submit a dispute between a manufactured housing community owner and a tenant or a group of tenants to ADR.

(g) ADR proceedings must be conducted by a person who meets the following criteria:

(1) The person has successfully completed at least 25 hours of training in resolving civil disputes in a course or program approved by the Delaware State Bar Association, or

(2) The person is registered as an active member of the Delaware Bar, together with a minimum of 5 years of experience as a practicing attorney; and

(3) The person agrees to conduct ADR proceedings without compensation.

(h) The ADR mediation conference. — A mediation conference must be scheduled in consultation with the parties within 30 days of the date of the determination by the Advisory Council that the dispute shall be referred to ADR, and must be held by the selected ADR specialist within ninety days after scheduling. All parties must participate in the mediation conference. The ADR specialist may immediately terminate the ADR conference and recommend that the Advisory Council refer the dispute to the Attorney General's office for further investigation, for failure to participate in the mediation conference. All persons necessary for the resolution of the case must be present at the mediation conference.

(1) Before a mediation conference begins, the ADR specialist shall provide the parties with a written statement setting forth the procedure to be followed. The parties are each required to serve upon the ADR specialist a Confidential Mediation Conference Statement 10 days prior to the scheduled mediation conference.

(2) Prior to the commencement of the mediation conference, the parties and the ADR specialist shall sign a written agreement which must include explanation of the following:

a. The rights and obligations of parties to the mediation conference; and

b. The confidentiality of the mediation conference.

(3) All memoranda, documents, work products, and other materials contained in the case files of an ADR specialist or a court related to the mediation are confidential. Any communication made in, or in connection with, the mediation which relates to the dispute being mediated, whether made to the ADR specialist or a party or to any person, if made at a mediation conference, is confidential. The certificate of agreement is confidential unless the parties otherwise agree in writing. Confidential materials and communications are not subject to disclosure in any judicial or administrative proceeding except:

a. If all parties to the mediation agree in writing to waive confidentiality;

b. In an action between an ADR specialist and a party to the mediation for damages arising out of the mediation; or

c. Statements, documents, memoranda, materials, and other tangible evidence, otherwise subject to discovery, which were not prepared specifically for use in, and were not used in, the mediation conference.

(4) The ADR specialist shall assist the parties to reach a mutually acceptable resolution of their dispute through discussion and negotiation. The ADR specialist may terminate the mediation conference if the parties are unable to reach agreement. Such a termination is without prejudice to either party in any other proceeding. The ADR specialist may not impose any adjudication, sanction, or penalty upon the parties based solely on their failure to reach an agreement; however, the ADR specialist may impose sanctions upon a party who fails to appear for a mediation conference or fails to negotiate in good faith. A party is not bound by anything said or done at the mediation conference, except by a settlement agreement, if a settlement is reached.

(5) If the parties involved in a mediation conference reach a settlement, the agreement must be reduced to writing by the ADR specialist, unless the parties otherwise agree as part of their settlement that they will prepare the writing. The written agreement must be signed by the parties and the ADR specialist. The ADR specialist shall encourage unrepresented parties to the mediation to consult with counsel prior to executing a mediation agreement. The ADR specialist shall provide all parties with a list of agencies that may be able to assist an unrepresented party, such as the Consumer Protection Unit of the Attorney General's Office; Delaware Volunteer Legal Services, Inc. (DVLS); Community Legal Aid Society, Inc. (CLASI); and Legal Services Corporation of Delaware, Inc. (LSCD). A settlement agreement must set forth the settlement of the disputed issues and the future responsibilities of each party to the agreement. The agreement is binding on all parties to the agreement.

(6) If the parties involved in a mediation conference do not reach a settlement, the ADR specialist shall file with the Advisory Council a notice and serve a copy to each of the parties, advising that mediation was not successful.

(i)(1) With the exception of subsection (l) (statute of limitations) of this section, the ADR procedures provided for in this section cease to have any force or effect upon the commencement of litigation concerning the dispute that is the subject of the ADR proceedings. The parties to such litigation are exclusively subject to the rules of the tribunal in which the litigation has been commenced and nothing in this section shall be construed to infringe upon or otherwise affect the jurisdiction of the courts over such disputes.

(2) The Council may make a recommendation to the Office of the Attorney General for further action if the ADR process is unsuccessful. The Office of the Attorney General shall report back to the Advisory Council within 60 days as to the action taken or to be taken with respect to the dispute.

(j) The results of the ADR proceedings must be reported to the Advisory Council. Memoranda and documents submitted to an ADR specialist, statements made during the ADR, and notes or other materials made by the ADR specialist or any party in connection with the ADR are not subject to discovery, may not be introduced into evidence in any proceeding, and may not be construed to be a waiver of any otherwise applicable privilege; however, nothing in this section limits the discovery or use as evidence of documents and other materials that would have otherwise been discoverable or admissible as evidence but for the use of those documents or materials in the ADR proceeding.

(k) An ADR specialist has the same immunity that the ADR specialist would have if that ADR specialist were a judge acting in a court with jurisdiction over the subject matter and over the parties involved in the dispute that led to ADR.

(l) The initiation of ADR under this section suspends the running of the statute of limitations applicable to the dispute that is the subject of the ADR until 14 days after the ADR specialist files notice that mediation was not successful, pursuant to paragraph (h)(6) of this section.

75 Del. Laws, c. 382, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7002. Jurisdiction

(a) Any person, whether or not a citizen or resident of this State, who owns, holds an ownership or beneficial interest in, uses, manages or possesses real estate situated in this State submits to the jurisdiction of the courts of this State as to any action or proceeding for the enforcement of an obligation or right arising under this subchapter.

(b) A summary proceeding to recover the possession of a rented lot, pursuant to Chapter 57 of this title, may be maintained in the Justice of the Peace Court in the county where the property is located.

(c) In the absence of a provision in this subchapter governing the relationship between a manufactured home owner (tenant) and a manufactured home community owner (landlord), the Residential Landlord-Tenant Code set forth in Part III of this title governs the relationship. The Residential Landlord-Tenant Code also governs the rental of manufactured homes. In the event of conflict between the provisions of this subchapter and those of the Residential Landlord-Tenant Code, this subchapter governs issues pertaining to the rental of lots in manufactured home communities.

25 Del. C. 1953, § 7002; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 64 Del. Laws, c. 95, § 1; 65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 74 Del. Laws, c. 35, § 2.;



§ 7003. Definitions

Unless otherwise expressly stated, if a word or term is not defined under this section, it has its ordinarily accepted meaning or means what the context implies. In this subchapter, the following definitions apply.

(1) "Agreement" means a written rental agreement.

(2) "Authority" means the Delaware Manufactured Home Relocation Authority.

(3) "Common area" means shared land or facilities within a manufactured home community over which the landlord retains control.

(4) "Community owner" or "landlord" means the owner of 2 or more manufactured home lots offered for rent. It includes a lessor, sublessor, park owner or receiver of 2 or more manufactured home lots offered for rent, as well as any person, other than a lender not in possession, who directly or indirectly receives rents for 2 or more manufactured home lots offered for rent and who has no obligation to deliver such rents to another person.

(5) "Guest" or "visitor" means a person who is not a tenant or resident of a manufactured home community and who is on the premises of the manufactured home community with the express or implied permission of a tenant or resident of the community.

(6) "Hold over" means to retain possession of a rented lot in a manufactured home community after the termination, nonrenewal, or expiration of a rental agreement governing the rented lot.

(7) "Holdover" means an act of retaining or a tenant who retains possession of a rented lot in a manufactured home community after the termination, nonrenewal, or expiration of a rental agreement governing the rented lot.

(8) "Home owner" or "tenant" means an owner of a manufactured home who has a tenancy of a lot in a manufactured home community; a lessee.

(9) "Landlord" or "community owner" means the owner of 2 or more manufactured home lots offered for rent. It includes a lessor, sublessor, park owner or receiver of 2 or more manufactured home lots offered for rent, as well as any person, other than a lender not in possession, who directly or indirectly receives rents for 2 or more manufactured home lots offered for rent and who has no obligation to deliver such rents to another person.

(10) "Lease" or "rental agreement" means a written contract between a landlord and a tenant establishing the terms and conditions whereby a manufactured home is placed upon or is allowed to remain upon a rented or leased lot in a manufactured home community.

(11) "Manufactured home" means a factory-built, single-family dwelling:

a. Transportable in 1 or more sections, which is either 8 body feet or more in width and 40 body feet or more in length, or, when erected on site, has more than 400 square feet in living area; and

b. With or without a permanent foundation and designed to be used as a year-round dwelling when connected to the required utilities; and

c. If manufactured since June 15, 1976, built in accordance with manufactured home construction requirements promulgated by the federal Department of Housing and Urban Development (HUD) or by other applicable codes. "Manufactured home" is synonymous with "mobile home", "trailer", and similar terms used elsewhere in this title.

(12) "Manufactured home community" means a parcel of land where 2 or more lots are rented or offered for rent for the placement of manufactured homes. Manufactured home community is synonymous with "mobile home park", "trailer park", and "trailer court".

(13) "Notice" means a written announcement, warning or other communication delivered to or served upon a person, as designated in statute.

(14) "Premises" means the rented lots in a manufactured home community, the structures upon them, and the facilities and appurtenances thereon, as well as the grounds, common areas and facilities held out for the use of the tenants and/r residents generally or whose use is contracted for between landlord and tenant.

(15) "Quiet enjoyment" includes the peaceful possession of the premises in a manufactured home community without unwarranted disturbance.

(16) "Recreational vehicle" means a travel trailer, camping trailer, park trailer, camper, camper motor home or similar accommodation which is primarily designed as temporary living quarters for recreational camping or for seasonal or travel use and which either has its own motor power or is mounted on or drawn by another vehicle.

(17) "Rent" means money paid by a tenant to a landlord for the possession, use and enjoyment of a rented lot and other parts of the premises in a manufactured home community pursuant to a rental agreement. For purposes of summary possession, rent includes late fees for rent, other fees and charges, including utility charges, and the tenant's share of the Delaware Manufactured Home Relocation Trust Fund assessment.

(18) "Rental agreement" or "lease" means a written contract between a landlord and a tenant establishing the terms and conditions whereby a manufactured home is placed upon or is allowed to remain upon a rented or leased lot in a manufactured home community.

(19) "Resident" means a person who resides in a manufactured home located in a manufactured home community. A resident may or may not be a tenant.

(20) "Seasonal property" means a parcel of land operated as a vacation resort on which 2 or more lots are rented or offered for rent for the placement of manufactured homes or other dwellings used less than 8 months of the year. A seasonal property is characterized by a lack of availability of year-round utilities and by the fact that its tenants have primary residences elsewhere.

(21) "Tenant" or "home owner" means an owner of a manufactured home who has a tenancy of a lot in a manufactured home community; a lessee.

(22) "Tree" for the purpose of this chapter means a woody, perennial plant at least 25 feet in height or with a main stem a minimum of 6 inches in diameter.

(23) "Trust Fund" means the Delaware Manufactured Home Relocation Trust Fund.

(24) "Utility charge" means a charge by a landlord or others to a tenant for a commodity such as water, sewer, electricity, fuel, propane, cable television or trash.

(25) "Utility service" means a service provided by a landlord or others to a tenant for a commodity such as water, sewer, electricity, fuel, propane, cable television or trash.

25 Del. C. 1953, § 7003; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, § 1; 77 Del. Laws, c. 258, § 1.;



§ 7004. Exemptions

(a) The rental of ground upon which a recreational vehicle is placed, including any facilities or utilities thereon, is exempt from the requirements of this subchapter, and nothing in this subchapter may be construed as determining, regulating or governing the legal rights of parties to any lease or rental agreement for the ground on which a recreational vehicle is situated.

(b) The rental of ground within the category of seasonal property is exempt from the requirements of this subchapter, and nothing in this subchapter may be construed as determining, regulating, or governing the legal rights of parties to any lease or rental agreement for the rental of ground within the category of seasonal property.

25 Del. C. 1953, § 7005; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, § 2.;



§ 7005. Requisites for rental of a manufactured home lot

A landlord may not rent a lot in a manufactured home community without first delivering a copy of the rental agreement, a copy of the rules, standards and fee schedule of the manufactured home community, a copy of this subchapter, and a summary of this subchapter written by the Office of the Attorney General and made available to all landlords prior to January 1, 2012, and the prospective tenant shall acknowledge such delivery by signing a receipt.

74 Del. Laws, c. 35, § 2; 78 Del. Laws, c. 20, § 1.;



§ 7006. Provisions of a rental agreement

(a) All new and renewing rental agreements, including those rental agreements whose original term has expired, for a lot in a manufactured home community must contain:

(1) Specific identification and location of the rented lot within the manufactured home community;

(2) A stipulation of the total amount of annual rent for the lot;

(3)a. A stipulation of the term of the rental agreement and the terms of payment of rent, which shall be in monthly increments, unless the parties agree otherwise as noted below. In addition, rental payments shall be paid by the tenant to the owner/landlord in equal dollar amounts, or as close thereto as possible, and shall be extended equally, pro rata on a monthly basis, over a calendar year. Any provision in a rental agreement or otherwise which requires rental payments or rental increases to be paid in one lump sum shall be null and void. Nothing herein shall preclude a tenant from requesting, and the owner/landlord from agreeing thereto, that rental payment be made in a 1-time lump sum payment by the tenant.

b. The provisions of this section shall be prospective in nature.

c. The monthly rental amount, as aggregated, must not exceed the annual rental amount and such monthly rental amount shall be determined by dividing the total annual rental amount, as set forth in the rental agreement, into 12 equal payments, to be made on a monthly rental schedule.

(4) The amount of rent due for each term of payment and the date on which each payment of rent is due;

(5) The amount of any late-payment fee for rent and the conditions under which the fee may be imposed;

(6) A listing of each other fee or charge in a manner that identifies the service to be provided for the fee or charge in accordance with the provisions of § 7008 of this title;

(7) The name and address of the landlord or the person authorized to receive notices and accept service on the landlord's behalf;

(8) The name and location of the federally insured financial institution where the landlord's security-deposits account is located;

(9) A services rider which contains a description of each utility, facility and service provided by the landlord and available to the tenant, clearly indicating the financial responsibility of the tenant and the landlord for installation and maintenance, and for the related fees or charges that may be imposed upon the tenant by the landlord;

(10) A rental agreement summary which must contain a brief description of the manufactured home, the rented lot, rental amount, term, landlord's mailing address, tenant's mailing address, fees, security deposit, information regarding rent adjustment, community status and method of notice; in addition, the summary must include the amount of rent charged for the lot for the 3 most recent past years. If the amounts are unknown after a diligent search or if the lot was not rented, a statement to that effect must be included. The rent history provided pursuant to this paragraph may not be used as a predictor of future rent increases, nor may it be used against the community owner/landlord in any way;

(11) The grounds for termination, as described in this subchapter;

(12) A specific reference to this subchapter as the law governing the relationship between the landlord and the tenant regarding the lot rental;

(13) Provisions requiring the landlord to:

a. Maintain and regrade the lot area where necessary and in good faith, as permitted by law, to prevent the accumulation of standing water thereon and to prevent the detrimental effects of moving water if such efforts shall not cause the creation of any new accumulations of standing water or detrimental effects of moving water on another lot area. "Standing water" shall be understood to mean motionless water, not flowing in a stream, tide or current, that has not dissipated within 48 hours after cessation of precipitation. Areas defined by local, state, or federal regulations as wetlands, flood plains, tidal areas, water recharge areas, or recorded drainage systems are exempt from this provision.

b. Maintain the manufactured home community in such a manner as will protect the health and safety of residents, visitors and guests;

c. Identify each lot area in the community in such a way that each tenant can readily identify that tenant's own area of responsibility;

d. Maintain the community, including common areas and rental lots not under rent, keeping it free of species of weeds or plant growth which are noxious or detrimental to the health of the residents;

e. Make a good faith effort to exterminate insects, rodents, vermin or other pests which are dangerous to the health of the residents when an infestation exists in the common areas of the community;

f. Maintain all water, electrical, plumbing, gas, sewer, septic and other utilities and services provided by the landlord in good working order, repairing these utilities and services within the earlier of 48 hours after written notification of a utility or service problem, or as soon thereafter as is practicable if a repair within 48 hours is not practicable;

g. When applicable, specify whether septic systems are to be maintained by the landlord or by the tenant;

h. Respect the privacy of residents and agree not to enter into, under or on the manufactured home without the permission of the tenant or an adult resident unless emergency circumstances exist and entry is required to prevent injury to person or damage to property. However, the landlord may, with 72 hours' notice, inspect any utility connections owned by the landlord or for which the landlord is responsible;

i. Maintain all roads within the community in good condition;

j. Comply with all federal, State and local building codes;

k. Allow the tenant freedom of choice in the purchase of goods and services other than utilities and related services subject to the limitations in paragraph (b)(13) of this section;

l. Maintain, care for and remove, if necessary, trees on any lot, including common areas, if the tree is at least 25 feet in height or has a main stem/trunk larger than 6 inches in diameter. Such maintenance, care and removal means those steps required to maintain a live and healthy tree condition per standard horticultural practices in accordance with the standards as set forth by the American Association of Nurserymen.

1. Nothing contained in this subsection shall require the landlord to remove leaves, needles, pine cones, sap, pods, seed containers, or any such material normally produced by the tree as part of its life cycle.

2. The landlord must respect the privacy of the tenant and not enter the rented lot to maintain, care for, and/or remove trees without the permission of the tenant or an adult resident unless emergency circumstances exist and entry is required to prevent injury to person or damage to property.

(14) Provisions requiring the tenant to:

a. Keep the exterior of the manufactured home and the rented lot in a clean and sanitary condition;

b. Refrain from storing outside on the lot occupied by the tenant's manufactured home building materials, furniture or similar items usually not stored outside a home by a property owner in a residential area;

c. Dispose of all rubbish, garbage and other waste materials in a clean and sanitary manner;

d. Abide by all reasonable written rules concerning use, occupation and maintenance of the premises, and amendments thereto, as provided for in § 7019 of this title;

e. Abide by all reasonable written manufactured home standards, and amendments thereto, as provided for in § 7020 of this title.

(b) A rental agreement for a lot in a manufactured home community may not contain:

(1) A provision whereby the tenant authorizes a person to confess judgment on a claim arising out of the rental agreement;

(2) A provision whereby the tenant agrees to waive or to forego any right or remedy provided by law;

(3) A provision whereby the tenant waives the right to a jury trial;

(4) A provision which permits the landlord to take possession of the rented lot or the tenant's personal property without the benefit of formal legal process;

(5) A provision which permits the landlord to collect a fee for late payment of rent without allowing the tenant to remit the rent in full a minimum of 5 days beyond the date the rent is due;

(6) A provision which permits the landlord to impose for late payment of rent, based on a monthly payment, a fee in excess of the greater of $25 or 5% of the rental payment specified in the rental agreement;

(7) A provision which permits the landlord to charge an amount in excess of 1 month's rent for a security deposit, unless mutually agreed to, or to retain the security deposit upon termination of the rental agreement even though the tenant has paid the rent and any fees or charges in full as of the date of termination and has caused no damage to the landlord's property;

(8) A provision which permits the landlord to collect a deposit in excess of 1 normal billing period for any governmental mandated charge which is the responsibility of the tenant and would ultimately become the responsibility of the landlord if not paid by the tenant, or to retain the deposit upon termination of the lease if the tenant has paid the mandated charge;

(9) A provision which prohibits the tenant from terminating the rental agreement upon a minimum of 30 days notice when a change in the location of the tenant's current employment causes the tenant to commute 30 miles farther from the manufactured home community than the tenant's current commuting distance from the community, or a provision which prohibits a tenant who is a member of the armed forces of the United States from terminating a rental agreement with less than 30 days notice to the landlord if the tenant receives reassignment orders which do not allow at least 30 days notice;

(10) A provision for a waiver of any cause of action against, or indemnification for the benefit of, the landlord by the tenant for any injury or harm caused to the tenant or to residents, guests or visitors or to the property of the tenant, residents, guests or visitors resulting from any negligence of the landlord or of a person acting for the landlord in the performance of the landlord's obligations under the rental agreement;

(11) A provision which denies to the tenant the right to treat a continuing, substantial violation by the landlord of any agreement or duty protecting the health, welfare or safety of the tenant or residents as a constructive or actual eviction which would otherwise permit the tenant to terminate the rental agreement and to immediately cease payments thereunder; provided, that the landlord fails to correct the condition giving rise to the violation or fails to cease the violation within a reasonable time after written notice is given to the landlord by the tenant;

(12) A provision which prohibits displaying a for-sale sign that advertises the sale of a manufactured home in a manufactured home community; however, the landlord may establish reasonable limitations as to the number of signs and the size and placement of signs;

(13) A provision which unreasonably limits freedom of choice in the tenant's purchase of goods and services, provided however, that:

a. The landlord is not required to allow service vehicles to have access to the manufactured home community in such numbers or with such frequency that a danger is created or that damage beyond ordinary wear and tear is likely to occur to the infrastructure of the community;

b. The landlord may restrict trash collection to a single provider; and

c. The landlord may select shared utilities;

(14) A provision which permits the recovery of attorneys' fees by either party in a suit, action or proceeding arising from the tenancy;

(15) A provision which violates any federal, state or local law;

(16) A provision which requires the tenant to:

a. Sell or transfer a manufactured home to the landlord; or

b. Buy a manufactured home from the landlord; or

c. Sell a manufactured home through the services of the landlord;

(17) A provision which requires the tenant to provide the landlord with a key to the tenant's manufactured home or any appurtenances thereto;

(18) A provision which regulates the use of satellite dishes or television antennas that conflicts with federal law or FCC regulations;

(19) A provision which requires the tenant to accept automatic deduction of rent payments from the tenant's checking or other account;

(20) A provision which grants the landlord an option or right of first refusal to purchase the tenant's manufactured home; and

(21) A provision which limits to a liquidated sum the recovery to which the tenant otherwise would be entitled in an action to recover damages for a breach by the landlord in the performance of the landlord's obligations under the rental agreement.

(c) If a court of competent jurisdiction finds that a tenant's rental agreement contains a provision in violation of subsection (b) of this section:

(1) The landlord shall remove the provision and provide all affected tenants by regular first-class mail with proof of mailing or by certified mail, return receipt requested, at the address of the tenants' rented lots, with either an amended rental agreement or corrective addendum to the rental agreement within 30 days of the exhaustion of all appeals, if any are taken; and

(2) The landlord is liable to the tenant for actual damages suffered by the tenant as a result of the violation, plus court costs, if any.

(d) If a court of competent jurisdiction finds that a landlord has wilfully included in the rental agreement a provision in violation of subsection (b) of this section, the tenant is entitled to recover 3 months' rent in addition to an award under subsection (c) of this section.

(e) A rental agreement must be executed before a tenant occupies a lot.

(f) A landlord may not offer a lot for rent in a manufactured home community unless the lot conforms to the applicable state, county or municipal statutes, ordinances or regulations under which the manufactured home community was created, or under which the manufactured home community currently and lawfully exists.

(g) A violation of subsection (f) of this section is punishable by a fine of not more than $1,000.

(h) If a court of competent jurisdiction finds that a tenant's rental agreement fails to contain a provision required by subsection (a) of this section:

(1) The landlord shall include the provision and provide all affected tenants by regular first class mail with proof of mailing or by certified mail, return receipt requested, at the address of the tenants' rented lots, with either an amended rental agreement or corrective addendum to the rental agreement within 30 days of the exhaustion of all appeals, if any are taken; and

(2) The landlord is liable to the tenant for actual damages suffered by the tenant as a result of the violation, plus court costs, if any.

(i) If a court of competent jurisdiction finds that a landlord has wilfully failed to include in the rental agreement a provision required by subsection (a) of this section, the tenant is entitled to recover 3 months' rent in addition to an award under subsection (h) of this section.

(j) Both the landlord and tenant shall comply with the provisions of the rental agreement. The remedies available to a landlord or a tenant set forth in this chapter are in addition to those remedies available to a landlord or a tenant in a court of competent jurisdiction for the failure by the landlord or the tenant to comply with any provision of a rental agreement.

25 Del. C. 1953, §§ 7004, 7006; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 35, § 2; 75 Del. Laws, c. 375, § 1; 75 Del. Laws, c. 382, §§ 3-5; 77 Del. Laws, c. 53, § 1; 77 Del. Laws, c. 258, §§ 2, 3; 77 Del. Laws, c. 259, § 1.;



§ 7007. Term of rental agreement; renewal of rental agreement [For application of this section, see 79 Del. Laws, c. 63, § 6]

(a) The term of a rental agreement for a lot in a manufactured home community must be:

(1) One year; or

(2) A shorter or longer term that is mutually agreed upon by the parties and is designated in writing within the rental agreement.

(b) Upon the expiration of the term of a rental agreement, the rental agreement must be automatically renewed by the landlord for the same term and with the same provisions as the original agreement, with the exception that modified provisions relating to the amount and payment of rent are permitted, and, with the mutual agreement of all parties to the rental agreement, other modifications not prohibited by law, unless:

(1) The tenant notifies the landlord in writing, a minimum of 60 days prior to the expiration of the rental agreement, that the tenant does not intend to renew it, or a shorter or longer period of time as is mutually agreed upon by the parties; or

(2) The landlord notifies the tenant in writing, a minimum of 90 days prior to the expiration of the rental agreement, that the agreement will not be renewed for due cause, as described in § 7010(a) of this title.

25 Del. C. 1953, § 7009; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 74 Del. Laws, c. 35, § 2; 79 Del. Laws, c. 63, § 4.;



§ 7008. Fees; services; utility rates

(a) A "fee" or "charge" is a monetary obligation, other than lot rent, designated in a fee schedule pursuant to subsection (b) of this section and assessed by a landlord to a tenant for a service furnished to the tenant, or for an expense incurred as a direct result of the tenant's use of the premises or of the tenant's acts or omissions. A fee or charge may be considered as rent for purposes of termination of a rental agreement, summary possession proceedings or for other purposes if specified in this title.

(b) A landlord must clearly disclose all fees in a fee schedule attached to each rental agreement.

(c) A landlord may assess a fee if the fee relates to a service furnished to a tenant or to an expense incurred as a direct result of the tenant's use of the premises. However, a fee that is assessed due to the tenant's failure to perform a duty arising under the rental agreement may be assessed only after the landlord notifies the tenant of the failure and allows the tenant 5 days after notification to remedy or correct the failure to perform. A tenant's failure to pay the fee within .5 days of notification is a basis for termination of the rental agreement pursuant to § 7010A of this title.

(d) A prospective tenant in a manufactured home community may be required to pay an application fee to be used by the landlord to determine the prospective tenant's credit worthiness. A landlord may not charge an application fee that exceeds the greater of 10% of the monthly lot rent or $50. A landlord shall, upon receipt of any money paid as an application fee, furnish a receipt to the prospective tenant for the full amount paid by the prospective tenant, and shall maintain for a period of at least 2 years complete records of all application fees charged and the amount received for each fee. If a landlord unlawfully demands or charges more than the allowable application fee, the prospective tenant is entitled to damages equal to double the amount demanded or charged as an application fee by the landlord.

(e) If a landlord pays a tenant's utility charge to a third party due to the tenant's failure to do so, the charge is considered a pass-through utility charge. In addition to any late charge paid by the landlord to the third party, the landlord may assess a third-party-payment fee not to exceed the greater of 5% of the total payment by the landlord to the third party or $25.

(f) A landlord may assess a late-payment fee for the late payment of rent if:

(1) The rent is not paid within 5 days after the due date specified in the rental agreement; and

(2) The rental agreement provides for a late-payment fee.

(g) A landlord may assess an optional-user fee for the use of designated facilities or services. Failure of a tenant to pay an optional-user fee for requested use of a facility or service may not be the basis for termination of the rental agreement. However, continued use of the requested facility or service without paying the optional-user fee may result in termination of the rental agreement pursuant to § 7010A of this title. Optional-user fees include, but are not limited to, fees for the use of a swimming pool, marine facilities and tennis courts.

(h) The amount of an optional-user fee must be reasonably related to the cost of providing the facility or service upon which the fee is based.

(i) A fee may not be increased more than once during any 12-month period. A utility rate may be adjusted as provided in subsection (j) of this section. A landlord shall notify a tenant in writing of any fee increase or additional fee at least 60 days prior to the effective date of the increase or addition. A fee increase or an additional fee is unenforceable unless proper written notice has been given to the tenant.

(j) A landlord may charge a tenant for utilities provided by the landlord to the tenant if specified in the rental agreement. The rate charged by a landlord for a utility may not exceed the utility's retail consumer rate, and the rate charged by the landlord may be adjusted without notice on a monthly basis.

(k) A landlord may not assess an entrance or exit fee. An entrance fee is any fee assessed by a landlord to a tenant prior to the tenant's occupancy of a rented lot, except for an application fee or a security deposit, or for those fees or charges for utilities, for direct services actually rendered, or for the use of facilities, all of which must be identified and described in the rental agreement or in a separate notice pursuant to § 7006 of this title. An exit fee is a fee assessed by a landlord to a tenant immediately prior to or after the tenant's final departure from the rented lot, except for those fees or charges for direct services actually rendered by the landlord which would not otherwise be provided without charge in the normal course of business.

(l) If a utility, facility or service previously provided pursuant to the rental agreement is discontinued, the landlord shall adjust the tenant's rent, charge or fee payment by deducting the landlord's direct operating costs of providing the discontinued utility, facility or service. An adjustment is determined as follows:

(1) No less than 60 days prior to the discontinuance of the utility, facility or service, the landlord shall notify all affected tenants of the discontinuance, and include in the notification an explanation of the discontinuance and the reduction in the direct operating cost, if any, associated with the discontinuance.

(2) Within 10 days after the landlord's notice pursuant to paragraph (l)(1) of this section, the tenants may form a committee not to exceed 5 members. The committee and the landlord shall meet together at a mutually convenient time and place to discuss the discontinuance of the utility, facility or service.

(3) At the meeting, the landlord shall disclose and explain all material factors for the proposed discontinuation of the utility, facility or service, together with supporting documentation. The reduction in the direct operating cost of the utility, facility or service, as determined by an independent public accountant or certified public accountant paid for by the landlord, is binding upon both the landlord and the tenants.

(m) Notwithstanding any other provision in this chapter, where there exists a community center available for use by community tenants, the owner/landlord shall not refuse to make such community center available to a tenant's association or to a group of tenants, whose purpose of such use is to address matters affecting or relating to such tenants' rights, obligations and/or privileges in, about, and/or relating to the manufactured home community. The use of the community center for such meetings shall be at no additional charge to the tenants as imposed for ordinary use by tenants and the landlord shall honor the request for use of the community center by the tenants' association or group of tenants within 14 days after a request to the landlord has been made. The tenants shall abide by all existing rules and/or regulations established for the community center.

65 Del. Laws, c. 446, § 1; 74 Del. Laws, c. 35, § 2; 77 Del. Laws, c. 390, § 1.;



§ 7009. Termination of rental agreement by tenant during first month of occupancy; during first 18 months of occupancy

(a) If a landlord fails to substantially comply with the provisions of a rental agreement, or if there is a material noncompliance with this subchapter or any statute, ordinance or regulation governing the landlord's maintenance or operation of the manufactured home community, a tenant may, upon written notice to the landlord, terminate the rental agreement and vacate the rented lot by removing that tenant's manufactured home and all personal possessions at any time during the first month of occupancy. The tenant has no further obligation to pay rent after the date of vacating the lot. A tenant retains the right to terminate a rental agreement beyond the first month of occupancy if the tenant remains in possession of the lot in reliance on the written promise by the landlord to correct the condition or conditions which would justify termination of the agreement by the tenant during the first month of occupancy.

(b) If a condition exists which deprives a tenant of a substantial part of the benefit and enjoyment of the bargain pursuant to the rental agreement, the tenant may notify the landlord in writing of the condition, and, if the landlord does not remedy the condition within 15 days from the date of mailing, the tenant may terminate the rental agreement and vacate the rented lot by removing the tenant's own manufactured home and all personal possessions. The tenant has no further obligation to pay rent after the date of vacating the lot. Notice pursuant to this subsection need not be given if the condition renders the premises uninhabitable or poses an imminent threat to the health, safety or welfare of the tenant or a resident of the tenant's manufactured home.

(c) A tenant may not terminate a rental agreement pursuant to this section for a condition caused by lack of due care by the tenant, a resident of the tenant's manufactured home, or any other person on the premises with the tenant's or resident's consent.

(d) If a condition referred to in subsection (a) or (b) of this section was caused by the landlord, the tenant may recover any damages sustained as a result of the condition, including, but not limited to, reasonable expenditures necessary to obtain adequate substitute housing while the manufactured home is uninhabitable or while an imminent threat to health, safety or welfare exists, or while the tenant is deprived of a substantial part of the benefit and enjoyment of the bargain pursuant to the rental agreement prior to the termination of the rental agreement by the tenant, and for a reasonable length of time following the termination of the rental agreement.

(e) If a landlord or the landlord's authorized representative intentionally misrepresents a material fact regarding a manufactured home community, the scope or extent of services provided by the landlord, or a provision of a rental agreement in a brochure, newspaper, radio or television advertisement, or other document or advertisement, for the purpose of inducing a tenant to enter into a rental agreement, and the tenant reasonably relies upon the misrepresentation to the tenant's detriment when entering into the rental agreement, the tenant has the right to terminate the rental agreement within 18 months of execution of the rental agreement.

25 Del. C. 1953, § 7010; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 35, § 2.;



§ 7010. Termination or nonrenewal of rental agreement by landlord; due cause; change in land use

(a) A landlord may terminate a rental agreement for a lot in a manufactured home community before it expires or may refuse to renew an agreement only for due cause. "Due cause" means:

(1) An intended change in the use of the land of a manufactured home community as specified in subsection (b) of this section; or

(2) The grounds for termination pursuant to § 7010A of this title.

(b) If a change is intended in good faith in the use of land on which a manufactured home community or a portion of a manufactured home community is located and the landlord intends to terminate or not renew a rental agreement, the landlord shall:

(1) Provide all tenants affected with at least a 1-year termination or nonrenewal notice, which informs the tenants of the intended change of use and of their need to secure another location for their manufactured homes. The landlord may not increase the lot rental amount of an affected tenant after giving notice of a change in use;

(2) Give all notice required by this section in writing. All notice must be posted on the affected tenant's manufactured home and sent to the affected tenant by certified mail, return receipt requested, addressed to the tenant at an address specified in the rental agreement or at the tenant's last known address if an address is not specified in the rental agreement;

(3) Provide, along with the 1-year notice required by paragraph (b)(1) of this section, a relocation plan (Plan) to each affected tenant of the manufactured home community. The Plan must be written in a straightforward and easily comprehendible manner and include the following:

a. The location, telephone number and contact person of other manufactured home communities, known to the landlord after reasonable effort, within a 25-mile radius of the manufactured home community where the change of land use is intended;

b. The location, telephone number and contact person of housing for tenants with disabilities and for older tenants, known to the landlord after reasonable effort, within a 25-mile radius of the manufactured home community where the change of land use is intended;

c. A listing, known to the landlord after reasonable effort, of government and community agencies available to assist tenants with disabilities and older tenants;

d. A basic description of relocation and abandonment procedures and requirements;

e. A preliminary indication of whether a tenant's manufactured home can or cannot be relocated;

f. A copy of this section of the Code;

(4) Submit the Plan to the Delaware Manufactured Home Relocation Authority at the same time that the Plan is submitted to the affected tenants;

(5) Update the Plan and distribute the updated Plan every 3 months. If the landlord fails to provide a quarterly update to each affected tenant and to the Authority, the date of termination of the tenant's rental agreement will be extended by 1 month for each omitted quarterly update;

(6) During the relocation process observe and comply with all federal, state and local laws relating to older tenants and tenants with disabilities.

(c) If a manufactured home community owner does not in good faith intend to change the land use of the community, yet provides a homeowner or tenant with a termination or nonrenewal notice pursuant to subsection (b) of this section, the community owner has committed the act of misrepresentation with intent to deceive the homeowner or tenant.

(1) A violation of this subsection is subject to the following civil penalties:

a. A cease and desist order;

b. Payment of a monetary penalty of not more than $250 for each violation;

c. Restitution;

d. Such other relief as is reasonable and appropriate; and

e. Double the monetary penalty if the homeowner or tenant is over 65 years old.

(2) Prima facie evidence that a community owner did not intend in good faith to change land use includes, but is not limited to, evidence that the community owner reused the land for lot rentals for manufactured homes within 7 years of providing a tenant with a termination or nonrenewal notice, and did not make a material and bonafide effort to change the subdivision plan or zoning designation, or both.

(3) A court may award attorneys' fees and costs to a homeowner if it determines that the community owner violated this section.

(d) If a landlord has given the required notice to a tenant and has fulfilled all other requirements of this subchapter, the failure of the Authority to perform its duties or authorize payments does not prevent the landlord from completing the change in use of land.

25 Del. C. 1953, § 7011; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 74 Del. Laws, c. 35, § 2; 75 Del. Laws, c. 375, §§ 2, 3.;

§ 7010A Termination or nonrenewal of rental agreement by landlord; due cause: noncompliance.

(a) A landlord may terminate a rental agreement with a tenant immediately upon written notice if the tenant does not comply with the terms of the rental agreement or the requirements of this subchapter and the noncompliance is the result of:

(1) Clear and convincing evidence that conduct of the tenant or of a resident of the tenant's manufactured home caused, is causing, or threatens to cause, immediate and irreparable harm to any person or property in the manufactured home community;

(2) Conviction of a crime or adjudication of delinquency committed by a tenant or by a resident of the tenant's manufactured home, the nature of which at the time of the crime or act of delinquency caused immediate and irreparable harm to any person or property in the manufactured home community;

(3) Clear and convincing evidence of a material misrepresentation on the tenant's application to rent a lot in the manufactured home community which, if the truth were known, would have resulted in the denial of the application;

(4) The failure of the tenant to provide proper notification to the landlord prior to selling or transferring to a buyer or transferee title of a manufactured home which the buyer or transferee intends to retain in the manufactured home community, pursuant to § 7022(c) of this title; or

(5) The failure of a tenant to bring his or her manufactured home into compliance with written standards pursuant to § 7020(b) or § 7022(e) of this title.

(b) A landlord may terminate a rental agreement with a tenant by providing prior written notice as follows:

(1) If the tenant's noncompliance with the terms of the rental agreement or the requirements of this subchapter involves conduct of the tenant, of a resident of the tenant's manufactured home, or of a guest or visitor of the tenant or resident which results in the disruption of the rights of others entitled to the quiet enjoyment of the premises, the landlord shall notify the tenant in writing to immediately cause the conduct to cease and not allow its repetition. The notice must specify the conduct which formed the basis for the notice and notify the tenant that if substantially the same conduct recurs within 6 months, whether or not the 6-month period falls within 1 lease period or overlaps 2 lease periods, the landlord may immediately terminate the rental agreement and bring an action for summary possession; or

(2) If the noncompliance is based upon a condition on or of the premises of the manufactured home community, the landlord shall notify the tenant in writing, specifying the condition constituting the noncompliance and allowing the tenant 12 days from the date of mailing or personal service to remedy the noncompliance. If the tenant remains in noncompliance at the expiration of the 12-day period, whether or not the 12-day period falls within 1 lease period or overlaps 2 lease periods, the landlord may immediately terminate the rental agreement and bring an action for summary possession; or

(3) If rent, which includes late fees for rent, other fees and charges, including utility charges, and the Trust Funds assessment, is not received by the landlord by the 5th day after the due date or during the grace period stated in the rental agreement, whichever is longer, the landlord shall notify the tenant in writing, demanding payment and stating that unless the required payment is made within 7 days from the date of mailing or personal service, the rental agreement will be terminated. If the tenant remains in default after the 7-day period, whether or not the 7-day period falls within 1 lease period or overlaps 2 lease periods, the landlord may terminate the rental agreement and bring an action to recover the rent due and for summary possession.

(c) Whether or not repeated instances of noncompliance fall within 1 lease period or overlap 2 or more lease periods, if there are repeated instances of noncompliance by the tenant with a provision of the rental agreement, with any rule or regulation material to the rental agreement, or with a provision of this subchapter, even when corrected by the tenant, a landlord may immediately terminate the rental agreement and bring an action for summary possession and any moneys due, or may refuse to renew the agreement pursuant to § 7007 of this title. "Repeated instances of noncompliance" include:

(1) Failure of the tenant on 4 separate occasions within 12 consecutive payment periods, to make a rent payment by the fifth day after the due date or during the grace period stated in the rental agreement, whichever is longer, resulting in notice being sent to the tenant pursuant to paragraph (b)(3) of this section;

(2) Failure of the tenant on 2 separate occasions within 12 consecutive payment periods to reimburse a landlord within 7 days of notice from the landlord to the tenant that the landlord paid the tenant's utility charge;

(3) Tender by the tenant on 2 separate occasions within 12 consecutive payment periods of a bank draft or check which is dishonored by a financial institution for any reason, except for a mistake by the financial institution;

(4) Four separate incidents of noncompliance as described in paragraph (b)(1) or (2) of this section within a 12-month period; or

(5) Any combination of four separate incidents of noncompliance as described in any subdivision of this subsection within a 12-month period.

(d) A landlord may not terminate a rental agreement or refuse to renew a rental agreement pursuant to paragraph (c)(1) of this section unless the landlord notifies the tenant after the third separate occasion within 12 consecutive payment periods that a subsequent incident of noncompliance described in paragraph (c)(1) of this section may result in either the immediate termination of the rental agreement or the nonrenewal of the rental agreement at its expiration.

(e) In an action for summary possession based on nonpayment of rent, the tenant is entitled to raise by defense or counterclaim any claim against the landlord that is related to the rental of the lot.

(f) A notice sent to a tenant advising the tenant that the rental agreement is terminated or will be terminated or will not be renewed must specify the reasons for such action in sufficient detail so that the dates, places and circumstances concerning the termination are clear. Mere reference to or recital of the language of this section is not sufficient.

(g) A landlord's right to terminate a rental agreement prior to the expiration of the agreement or right to refuse to renew at the expiration of the agreement does not arise until the landlord has complied with the applicable notice provision upon which the landlord is relying for the termination or non-renewal of the agreement.

74 Del. Laws, c. 35, § 2.;



§ 7010A. Termination or nonrenewal of rental agreement by landlord; due cause: noncompliance

(a) A landlord may terminate a rental agreement with a tenant immediately upon written notice if the tenant does not comply with the terms of the rental agreement or the requirements of this subchapter and the noncompliance is the result of:

(1) Clear and convincing evidence that conduct of the tenant or of a resident of the tenant's manufactured home caused, is causing, or threatens to cause, immediate and irreparable harm to any person or property in the manufactured home community;

(2) Conviction of a crime or adjudication of delinquency committed by a tenant or by a resident of the tenant's manufactured home, the nature of which at the time of the crime or act of delinquency caused immediate and irreparable harm to any person or property in the manufactured home community;

(3) Clear and convincing evidence of a material misrepresentation on the tenant's application to rent a lot in the manufactured home community which, if the truth were known, would have resulted in the denial of the application;

(4) The failure of the tenant to provide proper notification to the landlord prior to selling or transferring to a buyer or transferee title of a manufactured home which the buyer or transferee intends to retain in the manufactured home community, pursuant to § 7022(c) of this title; or

(5) The failure of a tenant to bring his or her manufactured home into compliance with written standards pursuant to § 7020(b) or § 7022(e) of this title.

(b) A landlord may terminate a rental agreement with a tenant by providing prior written notice as follows:

(1) If the tenant's noncompliance with the terms of the rental agreement or the requirements of this subchapter involves conduct of the tenant, of a resident of the tenant's manufactured home, or of a guest or visitor of the tenant or resident which results in the disruption of the rights of others entitled to the quiet enjoyment of the premises, the landlord shall notify the tenant in writing to immediately cause the conduct to cease and not allow its repetition. The notice must specify the conduct which formed the basis for the notice and notify the tenant that if substantially the same conduct recurs within 6 months, whether or not the 6-month period falls within 1 lease period or overlaps 2 lease periods, the landlord may immediately terminate the rental agreement and bring an action for summary possession; or

(2) If the noncompliance is based upon a condition on or of the premises of the manufactured home community, the landlord shall notify the tenant in writing, specifying the condition constituting the noncompliance and allowing the tenant 12 days from the date of mailing or personal service to remedy the noncompliance. If the tenant remains in noncompliance at the expiration of the 12-day period, whether or not the 12-day period falls within 1 lease period or overlaps 2 lease periods, the landlord may immediately terminate the rental agreement and bring an action for summary possession; or

(3) If rent, which includes late fees for rent, other fees and charges, including utility charges, and the Trust Funds assessment, is not received by the landlord by the 5th day after the due date or during the grace period stated in the rental agreement, whichever is longer, the landlord shall notify the tenant in writing, demanding payment and stating that unless the required payment is made within 7 days from the date of mailing or personal service, the rental agreement will be terminated. If the tenant remains in default after the 7-day period, whether or not the 7-day period falls within 1 lease period or overlaps 2 lease periods, the landlord may terminate the rental agreement and bring an action to recover the rent due and for summary possession.

(c) Whether or not repeated instances of noncompliance fall within 1 lease period or overlap 2 or more lease periods, if there are repeated instances of noncompliance by the tenant with a provision of the rental agreement, with any rule or regulation material to the rental agreement, or with a provision of this subchapter, even when corrected by the tenant, a landlord may immediately terminate the rental agreement and bring an action for summary possession and any moneys due, or may refuse to renew the agreement pursuant to § 7007 of this title. "Repeated instances of noncompliance" include:

(1) Failure of the tenant on 4 separate occasions within 12 consecutive payment periods, to make a rent payment by the fifth day after the due date or during the grace period stated in the rental agreement, whichever is longer, resulting in notice being sent to the tenant pursuant to paragraph (b)(3) of this section;

(2) Failure of the tenant on 2 separate occasions within 12 consecutive payment periods to reimburse a landlord within 7 days of notice from the landlord to the tenant that the landlord paid the tenant's utility charge;

(3) Tender by the tenant on 2 separate occasions within 12 consecutive payment periods of a bank draft or check which is dishonored by a financial institution for any reason, except for a mistake by the financial institution;

(4) Four separate incidents of noncompliance as described in paragraph (b)(1) or (2) of this section within a 12-month period; or

(5) Any combination of four separate incidents of noncompliance as described in any subdivision of this subsection within a 12-month period.

(d) A landlord may not terminate a rental agreement or refuse to renew a rental agreement pursuant to paragraph (c)(1) of this section unless the landlord notifies the tenant after the third separate occasion within 12 consecutive payment periods that a subsequent incident of noncompliance described in paragraph (c)(1) of this section may result in either the immediate termination of the rental agreement or the nonrenewal of the rental agreement at its expiration.

(e) In an action for summary possession based on nonpayment of rent, the tenant is entitled to raise by defense or counterclaim any claim against the landlord that is related to the rental of the lot.

(f) A notice sent to a tenant advising the tenant that the rental agreement is terminated or will be terminated or will not be renewed must specify the reasons for such action in sufficient detail so that the dates, places and circumstances concerning the termination are clear. Mere reference to or recital of the language of this section is not sufficient.

(g) A landlord's right to terminate a rental agreement prior to the expiration of the agreement or right to refuse to renew at the expiration of the agreement does not arise until the landlord has complied with the applicable notice provision upon which the landlord is relying for the termination or non-renewal of the agreement.

74 Del. Laws, c. 35, § 2.;



§ 7011. Delaware Manufactured Home Relocation Authority [For application of this section, see 79 Del. Laws, c. 63, § 6]

(a) The Authority shall be administered by a board of directors (Board) made up of the following 5 voting members: 1 member who is appointed by the Governor from a list of at least 2 nominees submitted by the largest not-for-profit association representing manufactured home owners in the State; 1 member who is appointed by the Governor from a list of at least 2 nominees submitted by the largest not-for-profit association representing the manufactured home industry in this State; 1 member who is appointed by the Governor from the public-at-large; 1 member who is appointed by the Speaker of the House of Representatives; and, 1 member who is appointed by the President Pro Tempore of the Senate. One nonvoting member shall be appointed by the Attorney General, as a representative of the Consumer Protection Unit of the Justice Department, but none of the last 3 members listed above shall be a landlord, community owner, home owner, or tenant. All Board members shall be residents of the State, and such members shall serve at the pleasure of the authority that appointed such member. The terms of the members shall be staggered so that no more than 2 members' terms end at the same time. The first 2 appointees shall serve for a term of 1 year, the next 2 appointees shall serve for a term of 2 years, and the remaining 1 appointee shall serve for a term of 3 years. Thereafter, all appointees shall serve for a term of 2 years; provided, however, that a member may be appointed for a term of less than 2 years to ensure that the Board members' terms expire on a staggered basis. The term for any member of the Board may subsequently be renewed for an additional term or additional terms. The Governor shall designate 1 member of the Board as the chairperson of the Board.

(b)(1) The board of directors of the Authority may employ or retain such persons as are reasonable and necessary to perform the administrative and financial transactions and responsibilities of the Authority and to perform other necessary and proper functions not prohibited by law. The Authority is responsible for all direct and indirect costs for its operations, including, but not limited to, receipts and disbursements, personnel, rental of facilities and reimbursement to other State agencies for services provided and, therefore, must be fiscally revenue-neutral.

(2) Members of the board of directors of the Authority may be reimbursed from moneys of the Authority for actual and necessary expenses incurred by them as members, but may not otherwise be compensated for their services.

(3) There is no civil liability on the part of, and no civil cause of action of any nature against, the Authority, an agent or employee of the Authority, the board of directors of the Authority, or a member of the board of directors of the Authority for any act or omission in the performance of powers and duties under this subchapter unless the act or omission complained of was done in bad faith or with gross or wanton negligence.

(4) Meetings of the board of directors of the Authority are subject to the provisions of the Freedom of Information Act, Chapter 100 of Title 29. All meetings must be conducted at a central location in the State, unless agreed to for a given meeting by at least 3 of the 5 board members.

(c) The Authority's board of directors shall:

(1) Adopt a plan of operation and articles, bylaws and operating rules;

(2) Establish procedures under which applicants for payments from the Authority may be approved;

(3) Authorize payments and adjust, eliminate or reinstate the Trust Fund assessment established in § 7012 of this title only if at least 3 of the 5 members of the board of directors approve the payments or assessments;

(4) Facilitate the initial meeting between the home owners and landowner and select an arbitrator pursuant to § 7043 of this title.

(d) The Authority and its board of directors may:

(1) Sue or be sued;

(2) Borrow from private finance sources and issue notes or vouchers in order to meet the objectives of the Authority and those of the Trust Fund established in § 7012 of this title.

74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, §§ 3, 4; 78 Del. Laws, c. 132, §§ 1-3; 79 Del. Laws, c. 63, § 5.;



§ 7012. Delaware Manufactured Home Relocation Trust Fund [Terminates effective July 1, 2019]

(a) The Delaware Manufactured Home Relocation Trust Fund (Trust Fund) is established in the Division of Revenue of the Department of Finance for exclusive use by the Delaware Manufactured Home Relocation Authority to fund the Authority's administration and operations. All interest earned from the investment or deposit of moneys in the Trust Fund must be deposited into the Trust Fund.

(b) Moneys in the Trust Fund may be expended only:

(1) To pay the administrative costs of the Authority;

(2) To carry out the objectives of the Authority by assisting manufactured home owners who are tenants in a manufactured home community where the community owner intends to change the use of all or part of the land on which the community is located or where the community owner intends to convert the manufactured home community to a manufactured home condominium community or to a manufactured home cooperative community pursuant to Chapter 71 of this title, and by assisting manufactured home community owners with the removal and/or disposal of nonrelocatable or abandoned manufactured homes; and

(3) After notifying the manufactured home owners who are tenants in a community owner's manufactured home community that the community owner intends to change the land use or to convert the community pursuant to paragraph (b)(2) of this section, if the community owner does not change the land use or convert the community within 3 years of notification, or if the Authority finds there is prima facie evidence under § 7010(c)(2) of this title that the owner did not intend in good faith to change land use, the community owner shall within 30 days of the date the Authority provides written notice to the community owner, reimburse the Authority for whatever moneys the Authority has expended from the Trust Fund with respect to that manufactured home community, along with double the legal interest rate. The date of the mailing of notice by the Authority is deemed the date that a community owner is notified about reimbursing the Authority. However, if the community owner, with due diligence, has not been able to complete the change-in-use process within 3 years, the Authority may grant a reasonable extension to the community owner to complete the process.

(c) The Trust Fund terminates on July 1, 2019, unless terminated sooner or extended by the General Assembly.

(d) The cap on the Trust Fund is $15 million. The cap may be adjusted, eliminated or reinstated by the board of directors of the Authority at any time, subject to the voting requirements of § 7011(c)(3) of this title.

(e) If the Trust Fund ceases to exist, the funds held at the time of dissolution must be liquidated as follows:

(1) Fifty percent of the total funds, on a per capita basis, to tenants of rented lots in manufactured home communities in Delaware who have occupied the lots for at least the 12 months immediately prior to the time of the dissolution; and

(2) Fifty percent of the total funds to landlords owning rented lots at the time of dissolution, prorated on the number of lots actually rented by the landlords for at least the 12 months immediately prior to the time of dissolution.

(f)(1) The board of directors of the Authority shall set a $3.00 monthly assessment for deposit in the Trust Fund for each rented lot in a manufactured home community. The board may adjust, eliminate or reinstate the assessment, and shall notify landlords and tenants of each adjustment, elimination or reinstatement pursuant to board regulations.

(2) One-half of the monthly assessment set pursuant to paragraph (f)(1) of this section is the obligation of the tenant of the rented lot, and 1/2 of the assessment is the obligation of the landlord. The landlord shall collect the tenant's portion of the assessment on a monthly basis as additional rent. The landlord shall remit to the Trust Fund both its portion and the tenant's portion of the assessment on a quarterly basis. The landlord is responsible for safeguarding all assessments it collects. Failure by a tenant to pay to the landlord the tenant's portion of the assessment as additional rent is grounds for termination of the rental agreement pursuant to § 7010A of this title. An assessment is not due or collectable for a vacant lot.

(3) If a lot is rented for any portion of a month, the full monthly assessment must be paid to the Trust Fund.

(4) If a rental agreement contains a capping provision which limits the amount by which rent may be increased, the Trust Fund assessment is deemed not to be rent for purposes of rent increases.

(5)a. If within 30 days of the quarterly due date a landlord fails to remit to the Trust Fund both its portion and the tenant's portion of the assessment, the Authority may, but shall not be required to, notify the landlord in writing, demanding payment and stating that, unless the required payment is made within 7 days from the date of mailing, legal action may be initiated in a court of competent jurisdiction to collect any assessment, interest, at the rate of 1% per month until paid in full, or other sums due and owing. Any written notice must comply with § 7024 of this title. If the Authority is awarded a judgment in its favor, the Authority may request and the court shall award reasonable attorney's fees, costs, and expenses. Failure by the Authority to provide such notice described herein shall not be prejudicial to the Authority's right to pursue such cause of action.

b. A landlord may assert as an affirmative defense to legal action initiated pursuant to paragraph (f)(5)a. of this section above that a tenant has failed to pay its portion of the assessment; there shall be a rebuttable presumption that the tenant has paid its required assessment amount, in full.

(g) The Authority may not for any reason, including age, income level or geography, exempt any landlord or tenant from paying the Trust Fund assessment.

(h) The Trust Fund must be audited annually. If the State Auditor's Office performs the audit, the Authority shall pay to the State from the Trust Fund the cost of the audit. The completed audit must be made available to the public by placing it on a website, by offering it as a hard copy for a fee which reflects reasonable reproduction cost, or in some other manner determined by the Authority.

(i) In addition to providing for an annual audit pursuant to subsection (h) of this section, the Authority shall make available to the public, at least on a quarterly basis, the amount of the payment made to each tenant and landlord, along with a description of the property related to the payment and the reason for the payment.

74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, §§ 5, 6, 7; 75 Del. Laws, c. 375, § 4; 78 Del. Laws, c. 238, §§ 1, 2; 79 Del. Laws, c. 151, § 1; 79 Del. Laws, c. 205, § 1.;



§ 7013. Relocation expenses; payments for nonrelocatable homes

(a) If a tenant is required to relocate due to a change in use or conversion of the land in a manufactured home community as set forth in § 7010(b) of this title and complies with the requirements of this section, the tenant is entitled to payment from the Trust Fund of the lesser of:

(1) The actual, reasonable expenses of moving the manufactured home and existing appurtenances to a new location within a 25-mile radius of the vacated manufactured home community including, but not limited to, the cost of taking down, moving and setting up the home in a new location; or

(2) The maximum relocation payment, which must be established by the Authority's board of directors. The determination by the board of the amount of a relocation payment is final and may not be appealed.

(b) A tenant is not entitled to compensation for relocation under subsection (a) of this section if:

(1) The landlord moves the tenant's manufactured home by mutual consent to another lot in the manufactured home community or to another manufactured home community at the landlord's expense;

(2) The tenant is vacating the manufactured home community and so informed the landlord before notice of the change in use was given;

(3) The tenant abandons the manufactured home as set forth in subsection (f) of this section; or

(4) The tenant has failed to pay the tenant's share of the Trust Fund assessment during the course of the tenancy.

(c) Compensation for nonrelocatable homes.

(1) A tenant is entitled to compensation from the Trust Fund for the tenant's manufactured home if the home, which is on a lot subject to a change in use of land, cannot be relocated. The board of directors of the Authority shall establish criteria for determining whether a home can or cannot be relocated. The criteria must include:

a. Availability of a replacement home site; and

b. Feasibility of physical relocation.

(2) If the board determines that a manufactured home cannot be relocated pursuant to paragraph (c)(1) of this section, the board shall provide compensation to the tenant. The amount of compensation, as determined by a board-approved, certified manufactured home appraiser, is the fair market value of the home as sited and any existing appurtenances, but excludes the value of the underlying land. However, the amount of compensation may not exceed an amount set by the board and which may be adjusted from time to time by the Board, to be paid in exchange for the title of the nonrelocatable manufactured home. Prior to receiving payment for a nonrelocatable home, the tenant must deliver to the board the current title to the home duly endorsed by the owner or owners of record, valid releases of all liens shown on the title, and a tax release. The board shall then relinquish the title to the landlord to facilitate the removal and/or disposal of the home from the manufactured home community. For the purpose of compensation to the landlord pursuant to § 7014 of this title, a home that cannot be relocated is deemed abandoned. The determination of the board as to the amount of compensation is final and may not be appealed.

(d) Except as provided for abandonment in subsection (f) of this section, in order to obtain payment from the Trust Fund for the relocation of a manufactured home, a tenant must submit to the Authority, with a copy to the landlord, an application for payment which includes:

(1) A copy of the notice of termination or nonrenewal of the rental agreement due to change in use of land, as required by § 7010(b)(1) of this title; and

(2) A contract with a licensed moving or towing contractor for the moving expenses for the manufactured home.

(e) The Authority shall approve or reject payment to a moving or towing contractor within 30 days after receipt of the information required by this section, and forward a copy of the approval or rejection to the tenant, with a voucher for payment if payment is approved.

(f) In lieu of the procedure in subsection (a) of this section, a tenant may abandon the manufactured home in the manufactured home community. A tenant shall receive a payment from the Trust Fund for the abandoned manufactured home. Before collecting a payment, a tenant shall deliver to the Authority a current State of Delaware title to the manufactured home duly endorsed by the owner of record, a valid release of all liens shown on the title, and a tax release. The amount of the payment shall be set by the Authority. The Authority's determination of the amount of the payment is final and may not be appealed.

74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, § 8; 79 Del. Laws, c. 151, § 2.;



§ 7014. Payment of funds to landlord for removal and/or disposal of abandoned homes

(a) A landlord is entitled to receive from the Trust Fund payment in an amount determined by the Board to be sufficient to remove and/or dispose of a non-relocatable or abandoned manufactured home pursuant to § 7013(c) and (f) of this title.

(b) Payment for removal and/or disposal of a manufactured home pursuant to subsection (a) of this section must be authorized by the Authority and made in the form of a voucher issued to the Division of Revenue of the Department of Finance, directing the Division to issue a check in a designated amount to the landlord.

(c) If the Trust Fund does not have sufficient moneys to make a payment to a landlord pursuant to this section, the Authority shall issue a written promissory note to the landlord for funds due and owing. Promissory notes may be redeemed in order of issuance of the notes as additional moneys come into the Trust Fund.

(d) If a landlord realizes a profit from the removal and/or disposal of a manufactured home, the landlord shall reimburse the Trust Fund for any profit gained by the landlord pertaining to that home.

(e) A landlord may not receive payment from the Trust Fund if the landlord has failed to pay the landlord's share of the total Trust Fund assessment during the course of tenancies or has failed to remit the tenants' share as required by § 7012(f)(2) of this title.

(f) It is a class A misdemeanor for a landlord or a landlord's agent to file any notice, statement or other document required under this section which is false or contains a material misstatement of fact.

74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, §§ 5, 9.;



§ 7015. Payment of funds to homeowners

(a) When a payment to a tenant is authorized by the Authority, payment must be made in the form of a voucher issued to the Division of Revenue of the Department of Finance, directing the Division to issue a check in a designated amount to the named tenant.

(b) If the Trust Fund does not have sufficient moneys to make a payment to a tenant pursuant to this section, the Authority shall issue a written promissory note to the tenant for funds due and owing. A promissory note may be redeemed in order of issuance of the notes as additional moneys come into the Trust Fund.

(c) It is a class A misdemeanor for a tenant or a tenant's agent to file any notice, statement or other document required under this section which is false or contains a material misstatement of fact.

74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, §§ 5, 9.;

§ 7015A Rent — Prohibited lump sum payments.

Rental payments shall be paid by the tenant to the owner/landlord in equal dollar amounts, or as close thereto as possible, and shall be extended equally, pro rata, over a calendar year. Any provision in a rental agreement or otherwise which requires rental payments or rental increases to be paid in 1 lump sum shall be null and void. Nothing herein shall preclude a tenant from requesting, and the owner/landlord from agreeing thereto, that rental payment be made in a 1-time lump sum, semi-annual, or quarterly payment made by the tenant; nor does anything herein prevent a landowner from offering discounts as incentives to homeowners to pay annually, semi-annually or quarterly provided it is made clear that the homeowners are under no obligation to pay in any way except monthly.

77 Del. Laws, c. 53, § 2.;



§ 7015A. Rent — Prohibited lump sum payments

Rental payments shall be paid by the tenant to the owner/landlord in equal dollar amounts, or as close thereto as possible, and shall be extended equally, pro rata, over a calendar year. Any provision in a rental agreement or otherwise which requires rental payments or rental increases to be paid in 1 lump sum shall be null and void. Nothing herein shall preclude a tenant from requesting, and the owner/landlord from agreeing thereto, that rental payment be made in a 1-time lump sum, semi-annual, or quarterly payment made by the tenant; nor does anything herein prevent a landowner from offering discounts as incentives to homeowners to pay annually, semi-annually or quarterly provided it is made clear that the homeowners are under no obligation to pay in any way except monthly.

77 Del. Laws, c. 53, § 2.;



§ 7016. Holdover remedies after rental agreement terminates, expires or is not renewed

Following a determination by a court of competent jurisdiction that a landlord is entitled to possession of a rented lot in a manufactured home community, if the tenant continued in and/or continues in possession of the lot after the date of termination, expiration or nonrenewal of the rental agreement without the consent of the landlord, the tenant is liable for, and the landlord is entitled to receive, a payment of double the periodic rent under the terminated, expired or nonrenewed rental agreement, but only if the tenant held over and/or holds over in bad faith. Double-rent is computed and prorated for each day the tenant remained in and/or remains in possession of the lot after the date on which the rental agreement terminated, expired or was not renewed. If a holdover is determined to be in good faith, the landlord is entitled to a payment of the periodic rent under the rental agreement, computed and prorated for each day the tenant remained in and/or remains in possession of the lot after the date on which the rental agreement terminated, expired or was not renewed.

25 Del. C. 1953, § 7012; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 74 Del. Laws, c. 35, § 2.;



§ 7017. Effect of unsigned rental agreement

(a) If the landlord does not sign a written rental agreement which has been signed and tendered to the landlord by the tenant, acceptance of rent from the tenant without reservation by the landlord gives to the rental agreement the same effect as if it had been signed by the landlord.

(b) If the tenant does not sign a rental agreement which has been signed and tendered to the tenant by the landlord, acceptance of possession of the rented lot and payment of rent without reservation give to the rental agreement the same effect as if it had been signed by the tenant.

(c) Even if a rental agreement which is given effect by the operation of this section provides for a term longer than 1 year, it operates to create only a 1-year term.

25 Del. C. 1953, § 7008; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, § 10.;



§ 7018. Security deposits; pet security deposits

(a)(1) A landlord may require a tenant to pay a security deposit if provided for in the rental agreement.

(2) A landlord may not require a tenant to pay a security deposit in an amount in excess of 1 month's rent unless the tenant agrees to do so and the full amount is specified in the rental agreement.

(b)(1) Every security deposit paid to a landlord must be placed by the landlord in an escrow bank account in a federally-insured financial institution with an office that accepts deposits within the State. The account must be designated as a security-deposits account and may not be used by the landlord for any purposes other than those described in subsection (c) of this section. The landlord shall disclose in the rental agreement the location of the security deposit account. If the landlord changes the location of the security deposit account, the landlord shall notify each tenant of the new location within 30 days of the change. Security deposit principal must be held and administered for the benefit of the tenant, and the tenant's claim to such money has priority over that of any creditor of the landlord, including, but not limited to, a trustee in bankruptcy, even if such money is commingled.

(2) A security deposit paid pursuant to a new rental agreement signed on or after August 25, 2003, must be immediately escrowed pursuant to paragraph (b)(1) of this section. A security deposit paid as provided for in an existing rental agreement signed prior to August 25, 2003, must be escrowed pursuant to paragraph (b)(1) of this section on or before June 30, 2005.

(c) The purposes of a security deposit are:

(1) To reimburse a landlord for actual damages which exceed normal wear and tear to the landlord's property and which were caused by the tenant;

(2) To pay a landlord for all rent, rent arrearage, fees, charges, Trust Fund assessments and other moneys due and owed to the landlord by the tenant;

(3) To reimburse a landlord for all reasonable expenses incurred in renovating and re-renting the landlord's property caused by the premature termination of the rental agreement by the tenant, except for termination pursuant to § 7009 of this title.

(d) Within 20 days after the expiration or termination of a rental agreement, the landlord shall provide the tenant with an itemized list of damages, if any, to the landlord's property and the estimated cost of repair for each item. The landlord shall tender payment for the difference between the security deposit and the cost for repair of damage to the landlord's property. Failure to do so constitutes an acknowledgment by the landlord that no payment for repair of damage is due. A tenant's acceptance of a payment submitted with an itemized list of damages constitutes agreement on the damages as specified by the landlord, unless the tenant objects in writing within 10 days of receipt of the landlord's tender of payment to the amount withheld by the landlord.

(e) If a landlord is not entitled to all or any portion of a security deposit, the landlord shall remit to the tenant within 20 days of the expiration or termination of the rental agreement the portion of the security deposit to which the landlord is not entitled.

(f) Penalties. —

(1) Failure by a landlord to remit to a tenant the security deposit or the difference between the security deposit and the cost for repair of damage within 20 days from the expiration or termination of the rental agreement entitles the tenant to double the amount wrongfully withheld.

(2) Failure by a landlord to disclose the location of the security deposit account within 20 days of a written request by a tenant or failure by a landlord to deposit a security deposit in a federally-insured financial institution with an office that accepts deposits within the State results in forfeiture of the security deposit by the landlord to the tenant. Failure by a landlord to return the full security deposit to a tenant pursuant to this paragraph within 20 days from the effective date of forfeiture entitles the tenant to double the amount of the security deposit.

(g) All communications and notices required under this section must be directed to a landlord at the address specified in the rental agreement and to a tenant at an address specified in the rental agreement or at a forwarding address, if a forwarding address was provided to the landlord in writing by the tenant. Failure by a tenant to provide a forwarding address relieves the landlord of the responsibility to give notice pursuant to this section and removes the landlord's liability for double the amount of the security deposit. However, the landlord continues to be liable to the tenant for any unused portion of the security deposit if, within 1 year from the expiration or termination of the rental agreement, the tenant makes a claim in writing to the landlord.

(h) Pet deposits. —

(1) A landlord may require a tenant to pay a pet security deposit for each pet if provided for in the rental agreement. Damage to a landlord's property caused by a tenant's pet must first be deducted from the pet security deposit. If the pet deposit is insufficient, pet damages may be deducted from the tenant's nonpet security deposit.

(2) If a nonpet security deposit is insufficient to cover nonpet damages described in subsection (c) of this section, damages may be deducted from the pet security deposit even if such damages were not caused by a pet. A pet security deposit is a type of security deposit and is subject to subsections (b), (d), (e), (f) and (g) of this section.

(3) A landlord may not require a tenant to pay a pet security deposit in an amount in excess of 1 month's rent, unless the tenant agrees to do so and the full amount is specified in the rental agreement.

(4) A landlord may not require a pet security deposit from a tenant if the pet is a certified and trained support animal for a person with a disability who is a resident of a manufactured home on a rented lot.

(5) Notwithstanding legal ownership of a pet, for purposes of this subchapter, a pet that resides in a manufactured home, and/or on the lot where the home is located in a manufactured home community, is deemed owned and controlled by a tenant who resides in the manufactured home.

(i) If a rental agreement so specifies, a landlord may increase a security deposit commensurate with an increase in rent. If an increase of the security deposit exceeds 10 percent of the monthly rent, the tenant may choose to pay the increase in the security deposit prorated over the term of the rental agreement but not to exceed 12 months, except in the case of a month-to-month tenancy, in which case payment of the increase may not be prorated over a period in excess of 4 months unless mutually agreed to by the landlord and tenant.

25 Del. C. 1953, § 7013; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 74 Del. Laws, c. 35, § 2; 74 Del. Laws, c. 147, § 11.;



§ 7019. Rules

(a) A landlord may promulgate reasonable written rules concerning the occupancy and use of the premises and the use of the landlord's property, and concerning the behavior of manufactured home community tenants, residents, guests and visitors, provided that the rules further any of the following purposes:

(1) Promoting the health, safety, or welfare of tenants, residents, guests or visitors;

(2) Promoting the residents' quiet enjoyment;

(3) Preserving the property values of tenants and/or landlords;

(4) Promoting the orderly and efficient operation of the manufactured home community;

(5) Preserving the tenants' and/or landlords' property from abuse.

(b) A landlord may not arbitrarily or capriciously enforce a rule. A landlord may choose not to enforce a rule based upon the documented special needs or hardship of a tenant or resident without waiving the right to the later enforcement of the rule as to that tenant or resident or any other tenant or resident.

(c) A landlord may amend an existing rule at any time, but the amended rule is not effective until the date specified in the amended rule or 60 days after the landlord delivers to the tenant written notice of the amended rule, whichever is later.

(1) Within 10 days of the landlord's notice of an amended rule, a committee, not to exceed 5 members, may be chosen by any method agreed to by the tenants of the manufactured home community.

(2) The committee shall meet with the landlord at a mutually convenient time and place to discuss the amended rule.

(3) At the meeting, the landlord shall disclose and explain all material factors and present any supporting documentation for the amended rule.

65 Del. Laws, c. 446, § 1; 74 Del. Laws, c. 35, § 2.;



§ 7020. Manufactured home standards

(a) Standards for manufactured homes of new tenants. —

(1) A landlord shall adopt reasonable written standards regarding the size, age, quality, appearance, construction, materials and safety features for a manufactured home entering the landlord's manufactured home community.

(2) A landlord may refuse to allow the placement of a manufactured home on a lot in the manufactured home community if the manufactured home does not comply with the reasonable written standards adopted pursuant to paragraph (a)(1) of this section.

(b) Standards for manufactured homes not for sale. — A tenant who is residing in a manufactured home community at the time a standard is promulgated must bring the tenant's own manufactured home into compliance with the standard within 9 years of the promulgation of the standard or be subject to a summary possession proceeding pursuant to Chapter 57 of this title. However, if a change in a manufactured home is necessary to protect life or for other safety reason, the landlord may require that the change be made in less than 9 years. Once work begins on the manufactured home, the necessary change must be completed within a reasonable time.

(c) Standards for manufactured homes for resale or transfer of title and retention in the manufactured home community. —

(1) A landlord shall adopt reasonable written standards regarding the resale or transfer of title of a manufactured home intended for retention in the landlord's manufactured home community. The standards must relate only to appearance, maintenance, safety and compliance with state and local housing, building or health codes, and the 1976 HUD Code. A landlord may not issue standards in which the age of a manufactured home is the exclusive or dominant criterion prohibiting the home from being sold and retained in the community after the sale is consummated.

(2) If a manufactured home does not meet a landlord's written standards for resale or transfer of title and retention in the manufactured home community, a tenant may attempt to bring the home into compliance with the standards. The landlord shall, within 10 days of a written request from the tenant, reevaluate the home in a reasonable and fair manner.

(d) A standard promulgated pursuant to subsection (a), (b) or (c) of this section may not be arbitrarily or capriciously enforced. A landlord may choose not to enforce a standard based upon the documented special needs or hardship of a tenant without waiving the right to the later enforcement of the standard as to that tenant or any other tenant.

(e) A landlord may at any time establish or amend a standard promulgated pursuant to subsection (a), (b) or (c) of this section, but an established or amended standard promulgated pursuant to subsection (b) or (c) of this section is not effective until the date specified in the established or amended standard or 60 days after the landlord delivers to the tenant written notice of the established or amended standard, whichever is later.

(1) Within 10 days of the landlord's notice of the established or amended standard, a committee, not to exceed 5 members, may be chosen by any method agreed to by the tenants of the manufactured home community.

(2) The committee shall meet with the landlord at a mutually convenient time and place to discuss the established or amended standard.

(3) At the meeting, the landlord shall disclose and explain all material factors and present any supporting documentation for the established or amended standard.

74 Del. Laws, c. 35, § 2.;



§ 7021. Rent increases

A landlord may not increase a tenant's lot rent more than once during any 12-month period, regardless of the term of the tenancy or the term of the rental agreement. A landlord shall give written notice of a lot rent increase to a tenant a minimum of 60 days prior to the effective date of the rent increase.

65 Del. Laws, c. 446, § 1; 74 Del. Laws, c. 35, § 2.;

§ 7021A Lot Rental Assistance Program [For application of this section, see 79 Del. Laws, c. 63, § 6]

(a) A homeowner or tenant in a manufactured home community who is eligible for Social Security Disability (SSD) or Supplemental Security Income (SSI) benefits or who is 62 years of age or older is eligible for lot rental assistance from the manufactured home community owner if the following criteria are met:

(1) The homeowner or tenant must have owned his or her manufactured home and/or resided in the home in the manufactured home community prior to July 1, 2006.

(2) The homeowner or tenant must reside full time and exclusively in the manufactured home in the manufactured home community, and the manufactured home must be the homeowner or tenant's only residence.

(3) The lot rent, excluding utility charges and other charges, fees, and assessments that are part of the services rider required under § 7006(a)(9) of this title, must exceed 30% of the income definition, as stated in the Delaware State Housing Authority Fact Book (DSHA Fact Book), or its successor document, for the United States Department of Housing and Urban Development (HUD) for the county median income limits based upon 40% of the county's median income for the number of residents in the home. For purposes of this section, "income" includes the income of all occupants of the manufactured home, whether or not an occupant is a tenant, and of all tenants of the manufactured home, whether or not a tenant is an occupant.

(4) The total liquid assets, including but not limited to bank accounts, stocks, and bonds of the homeowner or homeowners, tenant or tenants, and other residents, may not exceed $50,000.

(5) The homeowner, tenant, and other residents must provide to the community owner all documentation necessary to determine eligibility for lot rental assistance, such as bank records, eligibility letters, tax returns, and brokerage statements.

(6) The homeowner, tenant, and other residents and the manufactured home must be in substantial compliance with all manufactured home community rules, regulations, and standards.

(b) The homeowner, tenant, and other residents may not be recipients of any other rental assistance funding.

(c) Lot rental assistance or rent credit received by a homeowner or tenant pursuant to this section is not transferable upon the sale of the manufactured home and/or the transfer of the rental agreement to a third-party purchaser.

(d) A homeowner or tenant who qualifies for lot rental assistance based on the criteria in subsection (a) of this section is entitled to lot rental assistance for a term of 1 year. Lot rental assistance for a qualified homeowner or tenant is a credit which is computed as the difference between the then-current lot rent and 30% of the income definition for the county median income, as stated in the DSHA Fact Book for the number of residents in the home; provided, however, that the lot rent for an eligible homeowner or tenant after application of a lot rental assistance credit may not exceed 30% of the income definition for the county median income, as stated in the DSHA Fact Book for the number of residents in the home.

(e) The homeowner or tenant has the responsibility to reestablish annually eligibility for lot rental assistance if that homeowner or tenant believes that the homeowner or tenant remains eligible for lot rental assistance. The homeowner or tenant must reestablish eligibility within 45 days immediately before the anniversary date of the prior determination of eligibility.

(f)(1) A community owner who is required to participate in the lot rental assistance program shall provide notice of the program to all homeowners and tenants in the community, and shall provide, pursuant to paragraph (f)(2)a. or (f)(2)b. of this section, renewal notices to all program participants at least 45 days before a participant's term of assistance expires. If the community owner does not provide a renewal notice, the lot rental assistance credit remains in effect until 45 days after the community owner provides notice. Upon receiving notice, a homeowner or tenant has 45 days in which to reestablish program eligibility by providing necessary documents and information to the community owner. If the homeowner or tenant fails to reestablish eligibility within 45 days of notice, the community owner may terminate the lot rental assistance credit.

(2)a. Unless otherwise specified, renewal notice required by this subsection may be served personally upon a homeowner or tenant of a manufactured home community by leaving a copy of the notice at the homeowner's or tenant's dwelling place with an adult person who resides therein.

b. In lieu of personal service, renewal notice required by this subsection may be sent by regular first class mail with proof of mailing or by certified mail, return receipt requested, to the homeowner or tenant at the address of the homeowner or tenant's rented lot, or at an alternative address which the homeowner or tenant provided in writing to the community owner.

(g) During the period of any lot rental assistance, a homeowner or tenant must remain current with payment of rent after the application of the lot rental assistance credit, as well as with payment of utility fees and other charges and assessments. If the homeowner or tenant does not pay all lot rent after the application of the lot rental assistance credit, as well as pay utility fees and other charges and assessments on or before the due date or during the grace period provided under the law or otherwise, then the lot rental assistance credit may be immediately terminated upon notice, and the homeowner or tenant will not be eligible for further lot rental assistance.

(h) A homeowner or tenant receiving lot rental assistance credit must notify the community owner immediately of any substantial change in that homeowner's or tenant's financial situation or in the composition of the household.

(i) Any intentional misrepresentation by an applicant of that applicant's financial situation or living arrangements which, if the truth were known, would have resulted in the denial of lot rental assistance shall result in the immediate termination of all lot rental assistance, and an immediate obligation to reimburse all credits received under the lot rental assistance program to the point of the initial misrepresentation. A community owner may treat the amounts due and owing as a rent delinquency.

(j) A community owner shall treat all documents and information submitted for the lot rental assistance program as confidential and may not disclose the documents or information publicly or use them in any manner other than to determine eligibility under the lot rental assistance program. Any intentional public dissemination of confidential information provided pursuant to the lot rental assistance program is subject to civil relief which is reasonable and appropriate under Delaware law.

(k) Nothing in this section prohibits the owner of a manufactured home community from offering a lot rental assistance program that provides benefits over and above the benefits set forth in this section, or that extends eligibility for participation in the program.

(l) The provisions of this section do not apply to a manufactured home community with 25 or fewer manufactured home lots; provided, however, that an owner of such a manufactured home community may voluntarily offer a lot rental assistance program to the homeowners and tenants of the community.

(m) For the purpose of benefiting persons aged 62 and older, this section establishes a narrow exception to the prohibition against housing discrimination on the basis of "age" as set forth in Chapter 46 of Title 6, otherwise known as Delaware's Fair Housing Act [§ 4600 et seq. of Title 6].

75 Del. Laws, c. 382, § 7; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 63, § 2.;



§ 7021A. Lot Rental Assistance Program [For application of this section, see 79 Del. Laws, c. 63, § 6]

(a) A homeowner or tenant in a manufactured home community who is eligible for Social Security Disability (SSD) or Supplemental Security Income (SSI) benefits or who is 62 years of age or older is eligible for lot rental assistance from the manufactured home community owner if the following criteria are met:

(1) The homeowner or tenant must have owned his or her manufactured home and/or resided in the home in the manufactured home community prior to July 1, 2006.

(2) The homeowner or tenant must reside full time and exclusively in the manufactured home in the manufactured home community, and the manufactured home must be the homeowner or tenant's only residence.

(3) The lot rent, excluding utility charges and other charges, fees, and assessments that are part of the services rider required under § 7006(a)(9) of this title, must exceed 30% of the income definition, as stated in the Delaware State Housing Authority Fact Book (DSHA Fact Book), or its successor document, for the United States Department of Housing and Urban Development (HUD) for the county median income limits based upon 40% of the county's median income for the number of residents in the home. For purposes of this section, "income" includes the income of all occupants of the manufactured home, whether or not an occupant is a tenant, and of all tenants of the manufactured home, whether or not a tenant is an occupant.

(4) The total liquid assets, including but not limited to bank accounts, stocks, and bonds of the homeowner or homeowners, tenant or tenants, and other residents, may not exceed $50,000.

(5) The homeowner, tenant, and other residents must provide to the community owner all documentation necessary to determine eligibility for lot rental assistance, such as bank records, eligibility letters, tax returns, and brokerage statements.

(6) The homeowner, tenant, and other residents and the manufactured home must be in substantial compliance with all manufactured home community rules, regulations, and standards.

(b) The homeowner, tenant, and other residents may not be recipients of any other rental assistance funding.

(c) Lot rental assistance or rent credit received by a homeowner or tenant pursuant to this section is not transferable upon the sale of the manufactured home and/or the transfer of the rental agreement to a third-party purchaser.

(d) A homeowner or tenant who qualifies for lot rental assistance based on the criteria in subsection (a) of this section is entitled to lot rental assistance for a term of 1 year. Lot rental assistance for a qualified homeowner or tenant is a credit which is computed as the difference between the then-current lot rent and 30% of the income definition for the county median income, as stated in the DSHA Fact Book for the number of residents in the home; provided, however, that the lot rent for an eligible homeowner or tenant after application of a lot rental assistance credit may not exceed 30% of the income definition for the county median income, as stated in the DSHA Fact Book for the number of residents in the home.

(e) The homeowner or tenant has the responsibility to reestablish annually eligibility for lot rental assistance if that homeowner or tenant believes that the homeowner or tenant remains eligible for lot rental assistance. The homeowner or tenant must reestablish eligibility within 45 days immediately before the anniversary date of the prior determination of eligibility.

(f)(1) A community owner who is required to participate in the lot rental assistance program shall provide notice of the program to all homeowners and tenants in the community, and shall provide, pursuant to paragraph (f)(2)a. or (f)(2)b. of this section, renewal notices to all program participants at least 45 days before a participant's term of assistance expires. If the community owner does not provide a renewal notice, the lot rental assistance credit remains in effect until 45 days after the community owner provides notice. Upon receiving notice, a homeowner or tenant has 45 days in which to reestablish program eligibility by providing necessary documents and information to the community owner. If the homeowner or tenant fails to reestablish eligibility within 45 days of notice, the community owner may terminate the lot rental assistance credit.

(2)a. Unless otherwise specified, renewal notice required by this subsection may be served personally upon a homeowner or tenant of a manufactured home community by leaving a copy of the notice at the homeowner's or tenant's dwelling place with an adult person who resides therein.

b. In lieu of personal service, renewal notice required by this subsection may be sent by regular first class mail with proof of mailing or by certified mail, return receipt requested, to the homeowner or tenant at the address of the homeowner or tenant's rented lot, or at an alternative address which the homeowner or tenant provided in writing to the community owner.

(g) During the period of any lot rental assistance, a homeowner or tenant must remain current with payment of rent after the application of the lot rental assistance credit, as well as with payment of utility fees and other charges and assessments. If the homeowner or tenant does not pay all lot rent after the application of the lot rental assistance credit, as well as pay utility fees and other charges and assessments on or before the due date or during the grace period provided under the law or otherwise, then the lot rental assistance credit may be immediately terminated upon notice, and the homeowner or tenant will not be eligible for further lot rental assistance.

(h) A homeowner or tenant receiving lot rental assistance credit must notify the community owner immediately of any substantial change in that homeowner's or tenant's financial situation or in the composition of the household.

(i) Any intentional misrepresentation by an applicant of that applicant's financial situation or living arrangements which, if the truth were known, would have resulted in the denial of lot rental assistance shall result in the immediate termination of all lot rental assistance, and an immediate obligation to reimburse all credits received under the lot rental assistance program to the point of the initial misrepresentation. A community owner may treat the amounts due and owing as a rent delinquency.

(j) A community owner shall treat all documents and information submitted for the lot rental assistance program as confidential and may not disclose the documents or information publicly or use them in any manner other than to determine eligibility under the lot rental assistance program. Any intentional public dissemination of confidential information provided pursuant to the lot rental assistance program is subject to civil relief which is reasonable and appropriate under Delaware law.

(k) Nothing in this section prohibits the owner of a manufactured home community from offering a lot rental assistance program that provides benefits over and above the benefits set forth in this section, or that extends eligibility for participation in the program.

(l) The provisions of this section do not apply to a manufactured home community with 25 or fewer manufactured home lots; provided, however, that an owner of such a manufactured home community may voluntarily offer a lot rental assistance program to the homeowners and tenants of the community.

(m) For the purpose of benefiting persons aged 62 and older, this section establishes a narrow exception to the prohibition against housing discrimination on the basis of "age" as set forth in Chapter 46 of Title 6, otherwise known as Delaware's Fair Housing Act [§ 4600 et seq. of Title 6].

75 Del. Laws, c. 382, § 7; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 63, § 2.;



§ 7022. Manufactured home transfer; rented lot transfer

(a) This section governs the sale, conveyance, or transfer of title of a manufactured home which the buyer or transferee intends to retain in the manufactured home community. This section further extends to the landlord the right to purchase any manufactured home in the community for 1% higher than the contract price at which the tenant has agreed to sell the home to a third party.

(b) A rental agreement for a lot in a manufactured home community is not transferable from the tenant who owns the manufactured home on the lot to the buyer or transferee to whom the tenant intends to sell or transfer title to the home, unless the home qualifies for retention in the manufactured home community according to written standards promulgated pursuant to § 7020 of this title, and unless the landlord accepts the buyer or transferee as a tenant. Acceptance or rejection of a buyer or transferee under this subsection must be on the same basis by which the landlord accepts or rejects any prospective tenant. A landlord who rejects a prospective tenant must give the rejected prospective tenant a written statement that explains the cause for the rejection.

(c) A tenant who owns a manufactured home in a manufactured home community, and plans to sell, convey, or transfer title to the home to a buyer or transferee who intends to retain the home in the manufactured home community, must notify the landlord in writing 3 weeks prior to the scheduled sale, conveyance, or transfer of title of the manufactured home and the transfer of the lot rental agreement, giving the name and address of the prospective buyer or transferee, along with a written statement or a proposed bill of sale clearly indicating the agreed sale price and terms. Failure on the part of a tenant to so notify the landlord is grounds for termination by the landlord of the tenant and landlord's rental agreement.

(1) The landlord has the right to purchase the home at a price of 1% higher than the contract price and under the same terms at which the tenant has agreed to sell the home to a third party.

(2) If the landlord wishes to purchase the home at 1% higher than the contract price and under the same terms at which the tenant has agreed to sell the home to a third party, the tenant must sell the home to the landlord.

(3) Upon receipt of the name and address of the prospective buyer or transferee and the agreed sale price and terms, the landlord shall notify the tenant in writing within 5 business days that the landlord is exercising the right to purchase the home. If the landlord does not notify the tenant in writing pursuant to § 7024 of this title within 5 business days that the landlord is exercising the right to purchase the home, the right of the landlord to purchase the home expires.

(4) The landlord's notice must be sent to the tenant pursuant to § 7024 of this title. The notice must clearly state that the price and terms are acceptable, and must set a settlement date within 14 days.

(5) The right of the landlord to purchase a tenant's home does not extend to the following circumstances:

a. A bank, mortgage company, or any other mortgagee has foreclosed on the home;

b. The sale, transfer, or conveyance of the home is to a family member of the home owner or to a trust, the beneficiaries of which are family members of the home owner on the modified Table of Consanguinity; or the sale, transfer, or conveyance is to a family member of the home owner on the modified Table of Consanguinity who is included within the line of intestate succession if the home owner dies intestate;

c. The sale, transfer, or conveyance of the home is between joint tenants or tenants-in-common;

d. The transfer or conveyance is by gift, devise, or operation of law.

(6) A landlord may not engage in any act or activity with the intention of placing undue influence or undue pressure on a tenant to sell the tenant's home to the landlord.

a. A tenant may file an action in a court of competent jurisdiction for actual damages sustained when the tenant reasonably believes that the landlord wilfully:

1. Exerted undue influence or undue pressure on the tenant to sell the tenant's home to the landlord; or

2. Exerted undue influence or undue pressure on a former tenant which resulted in the sale of the former tenant's home to the landlord; or

3. Did not evaluate the home in a reasonable and fair manner when applying written standards for resale or transfer of the manufactured home in the community, pursuant to § 7020(c) of this title.

b. It is an affirmative defense to a claim that a landlord engaged in an act or activity with the intention of placing undue influence or undue pressure on a tenant or former tenant by initiating a rent increase, if the landlord provides proof that the increased rent is within the range of market lot rents.

c. If a court of competent jurisdiction finds that a landlord has wilfully engaged in any of the acts enumerated in paragraph (c)(6)a. of this section, the landlord is liable to the tenant or former tenant for 3 times the actual damages sustained as a result of the landlord's acts and reasonable court costs.

d. If a court of competent jurisdiction finds that a landlord has wilfully engaged in an act or activity with the intention of placing undue influence or undue pressure on a current or former tenant in order to purchase the current or former tenant's home, the landlord may not exercise that landlord's own right to buy any tenant's home for 365 days. Each offense is subject to a 365-day penalty.

(d) If a landlord accepts a prospective tenant, the transfer of an existing rental agreement must be completed using one of the following 2 methods. The selection of the method is at the exclusive discretion of the tenant/seller of the manufactured home, and the buyer is bound by that selection.

(1) The tenant/seller agrees to an assignment of the lease to the buyer, with all of the existing obligations and benefits, including but not limited to the rental amount under the existing rental agreement, for the remaining term of the agreement.

If this option is elected, the existing rental agreement between the tenant/seller and the landlord is simultaneously assigned by the tenant-seller and assumed by the buyer and the buyer becomes the new tenant. Upon the sale, assignment, and assumption, the landlord will amend the existing rental agreement and list the buyer as the new tenant.

(2) The tenant-seller chooses to terminate the existing rental agreement. The buyer may then negotiate the terms of and enter into a new rental agreement for a full term at a rental amount set by the landlord. If this option is elected, the existing rental agreement is terminated upon the execution of the new rental agreement.

(e) Notwithstanding the provisions of this section and of § 7020 of this title, written standards which were in effect on January 1, 2003, relating to the sale or transfer of title of a manufactured home for retention in a manufactured home community will apply for a sale or transfer of title during 2003. For a sale or transfer on January 1, 2004, and thereafter, standards promulgated pursuant to § 7020 of this title apply. In addition, a buyer or transferee who becomes a tenant in a manufactured home community has 3 years from the date of the resale or transfer to complete changes to the buyer or transferee's manufactured home required under the written standards of the manufactured home community. However, if the changes are necessary to protect life or for other safety reasons, the landlord may require that changes be made in less than 3 years. Further, if a seller-tenant does not make necessary changes to meet the standards prior to sale, the buyer or transferee shall deposit 120% of the estimated cost of the changes necessary to meet the standards into an account jointly controlled by the landlord and the buyer or transferee. Once work begins on the manufactured home, the necessary changes must be completed within a reasonable time.

(f) A buyer or transferee who does not complete required changes pursuant to subsection (e) of this section is subject to a summary possession proceeding pursuant to Chapter 57 of this title.

25 Del. C. 1953, § 7009; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 35, § 2; 76 Del. Laws, c. 336, §§ 3, 4.;



§ 7023. Retaliatory acts prohibited

(a) Retaliatory acts are prohibited.

(b) A retaliatory act is an attempted or completed act on the part of a landlord to pursue an action against a tenant for summary possession, to terminate a tenant's rental agreement, to cause a tenant to move involuntarily from a rented lot in the manufactured home community, or to decrease services to which a tenant is entitled under a rental agreement, after:

(1) The tenant has complained in good faith to either the landlord or to an enforcement authority about a condition affecting the premises of the manufactured home community which constitutes a violation of this subchapter or a violation of a housing, health, building, sanitation or other applicable statute or regulation;

(2) An enforcement authority has instituted an enforcement action based on a complaint by the tenant for a violation of this subchapter or a violation of a housing, health, building, sanitation or other applicable statute or regulation with respect to the premises;

(3) The tenant has formed or participated in a manufactured home tenants' organization or association; or

(4) The tenant has filed a legal action against the landlord or the landlord's agent for any reason.

(c) If a tenant proves that a landlord attempted to commit or committed an act pursuant to subsection (b) of this section within 90 days of the tenant's action under paragraph (b)(1)-(4) of this section, the landlord's act is presumed to be a retaliatory act.

(d) Affirmative defenses to a claim that a landlord attempted to commit or committed a retaliatory act include proof by a preponderance of the evidence that:

(1) The landlord had due cause for termination of the rental agreement pursuant to this subchapter and gave the required notice to the tenant;

(2) The tenant's legal action against the landlord relates to a condition caused by the lack of ordinary care by the tenant or by a resident of the tenant's manufactured home or by a guest or visitor on the premises with the tenant's or resident's consent;

(3) The rented lot was in substantial compliance with all applicable statutes and regulations on the date of the filing of the tenant's legal action against the landlord; or

(4) The landlord could not have reasonably remedied the condition complained of by the tenant by the date of the filing of the tenant's legal action against the landlord.

(e) A tenant subjected to a retaliatory act set forth in subsection (b) of this section is entitled to recover the greater of 3 months' rent, or 3 times the damages sustained by the resident, in addition to the court costs of the legal action.

25 Del. C. 1953, § 7009; 58 Del. Laws, c. 286; 58 Del. Laws, c. 472, § 4; 65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 69 Del. Laws, c. 291, § 98(c); 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 35, § 2.;



§ 7024. Delivery of written notice

(a) Unless otherwise specified, notice required by this subchapter may be served personally upon a tenant of a manufactured home community by leaving a copy of the notice at the tenant's dwelling place with an adult person who resides therein. Notice required by this subchapter may be served personally upon a landlord or upon any other person in the employ of the landlord whose responsibility is to accept such service. If a landlord is a corporation, firm, unincorporated association or other artificial entity, service of the notice may be made by leaving a copy of the notice at its office or place of business with an agent authorized to accept such notice or authorized by law to receive service of process. Service of notice or process may be obtained through personal service by a special process-server appointed by the court.

(b) In lieu of personal service, notice required by this subchapter may be sent by regular first class mail with proof of mailing or by certified mail, return receipt requested, to the tenant at the address of the tenant's rented lot, or at an alternative address which the tenant provided in writing to the landlord. Notice required by this subchapter may be sent by regular first class mail with proof of mailing or by certified mail, return receipt requested, to the landlord at the landlord's last known dwelling place or at the landlord's last known office or place of business. Proof of mailing regular first class mail on U.S. Postal Service Form 3817 or its successor, or a return receipt, signed or unsigned, for certified mail constitutes valid service of any notice required under this subchapter.

65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 74 Del. Laws, c. 35, § 2.;



§ 7025. Enforcement

(a) It is the duty and obligation of the Consumer Protection Unit, or its successor, of the Attorney General's Office to enforce the provisions of this subchapter. A violation of any provision of this subchapter by a landlord is within the scope of enforcement duties and powers of the Consumer Protection Unit, or its successor, of the Attorney General's Office.

(b) Whenever the Consumer Protection Unit, or its successor, of the Attorney General's Office has reasonable cause to believe that any landlord is engaged in a pattern or practice of violating or failing to comply with the terms of any provision of a rental agreement covered by this chapter, the Attorney General may commence a civil action in any court of competent jurisdiction and seek such relief as the Attorney General's Office deems necessary to enforce and to ensure the compliance with the terms of such agreement.

65 Del. Laws, c. 446, § 1; 66 Del. Laws, c. 268, § 1; 69 Del. Laws, c. 291, §§ 98(b), (c); 74 Del. Laws, c. 35, § 2; 75 Del. Laws, c. 382, § 6.;



§ 7026. Right of first offer; notice required before sale of manufactured home community

(a) Upon reaching a decision to sell, transfer, or convey all or part of a manufactured home community, the manufactured home community's owner shall provide notice of the home owner association's right of first offer to purchase all or part of the community to the community's home owner association if one exists, to the Delaware Manufactured Home Owners Association (DMHOA) or its successor, and to the Delaware Manufactured Home Relocation Authority (Authority).

(1) The Authority shall send, pursuant to § 7024 of this title, an annual notice to all registered community owners, stating that the community owner is required to comply with the requirements of this section if the community owner decides to sell, transfer, or convey all or part of the community. In addition, the notice must state that every manufactured home community must be registered with the Delaware Manufactured Home Relocation Authority, and that all fund assessments must be paid to date prior to the sale, transfer, or conveyance of the community.

(2) The Authority shall notify the manufactured home community's owner if a home owner association for that community has been registered with the Authority.

(b)(1) If a home owner association wishes to use its right of first offer pursuant to subsection (a) of this section, either directly through a community owner or its designated agent, or indirectly through DMHOA or its successor or through the Authority, that home owner association must register with the Authority as prescribed by the Authority.

(2)a. There can be only 1 home owner association per community eligible to participate in the process of this section. That home owner association must register with the Delaware Manufactured Home Relocation Authority as prescribed by the Authority. The first association to register in compliance with the requirements of this section will be the official home owner association eligible to participate in the process. In order to be eligible for registration with the Authority, the home owner association must adopt bylaws.

b. In order to be eligible for registration with the Authority, the home owner association must comply with the following requirements:

1. The home owner association must be incorporated in the State and under the laws of the State;

2. The home owner association must have written bylaws. The bylaws must provide that each home owner of each home site is automatically entitled to vote as a special member of the association concerning matters related to the purchase of all or part of the community after a notice of right of first offer has been extended to the home owner association by the community owner. Special members under this paragraph may not be required to meet other preconditions of general membership including the payment of dues.

c. A home owner who is a community owner, or an employee, agent, or servant of, or who has any business relationship with, the community owner may not directly or indirectly participate in the process, except that the home owner may vote. Nothing herein prevents a home owner association, after a vote of the members present, from excluding a community owner, or an employee, agent, or servant of the community owner from a meeting where confidential information relating to the home owner association's strategies in connection with the purchase will be discussed.

(c) The following model bylaws comply with the requisites of this section and may be used by a home owner association. The model bylaws below are intended as a model and home owner associations are not required to adopt the model bylaws. However, to comply with this section, the bylaws of the home owner association must address the substantive topics included as articles in the model bylaws (such as: name and location, corporate seal, members, etc.):

The name of the corporation is "[INSERT COMMUNITY NAME] HOME OWNERS ASSOCIATION", hereinafter referred to as the "Association".

The principal office of the Association is located at the home of the acting President of the Association, but meetings of members and directors may be held at places designated by the Board of Directors within the State of Delaware, [NAME OF COUNTY] County, where the manufactured home community is located.

The name and address of the Association's registered agent in the State of Delaware is as set forth in the Certificate of Incorporation.

The corporate seal shall have inscribed thereon the name of the Association and the year of its incorporation.

Section 1. General Membership. The owner or owners of each home in the community are entitled to membership in the home owners association. In order to become a member in good standing the home owner must pay the annual dues set by the board of directors. Members in good standing are entitled to cast a vote or votes as provided by the Certificate of Incorporation for the Association and these bylaws. The owner or owners of each home are collectively entitled to one vote in all matters.

Section 2. Special Membership for Exercising Right of First Offer. Each home owner of each home site, as defined in the record plan of the community on tax parcel maps, for as long as the owner is and remains as such, is automatically a special member of the Association. At all meetings of the Association concerning the exercise of the right of first offer by the Association, the owner or owners of each home are entitled collectively to cast the vote or votes provided for by the Certificate of Incorporation for the Association and in these bylaws. The vote or votes may be cast in person or by proxy. The owner or owners of each home are collectively entitled to one vote on all matters. If more than one person holds an interest in a home, all persons holding an interest are members of the Association, and the vote for the home is to be exercised as they among themselves determine; but in no event may more than one (1) total vote be cast with respect to the home.

Section 1. First Meeting of the Members. The first meeting of the Members shall be called by the initial Board of Directors for the purpose of nominating and electing a Board of Directors consisting of the owners of the community's homes. The initial Board of Directors shall send each home owner notice of the meeting at least [INSERT NUMBER] days before the meeting. The notice shall specify the place, day, and hour of the meeting and shall state that the purpose of the meeting is to nominate and elect a new Board of Directors. Nominations shall be accepted by the initial Board of Directors in any form up and until the time of the election. A list of nominations, including the offices in which the nominee is interested, shall be prepared by the initial Board of Directors. Elections shall be by ballot, by plurality vote. Notwithstanding any contrary provision in the governing documents, quorum requirements for nomination and election of the first Board of Directors consisting of home owners are satisfied if the meeting is properly noticed in conformance with this section.

Section 2. Annual Meeting of the Members. The members of the Association shall meet at least once each year, which means a period of 12 consecutive months, at a time and place established by the Directors, for the purpose of nominating and electing a Board of Directors, or replacements thereto, and conducting other business that may come before the meeting. Members of the Board of Directors must be members of the Association. Nominations may be by proxy received by the Board of Directors prior to the election of the Directors, and may also be made at the meeting. A list of nominations, including the offices in which the nominee is interested, shall be prepared by the Board of Directors. The Board of Directors shall oversee the election. A Director shall remain in office until his or her replacement is elected. Elections shall be by ballot, by plurality vote.

Section 3. Special meetings. Special meetings of the members may be called at any time by the President, and must be called upon a request in writing or by the vote of the majority of the Directors, or at the request in writing of six (6) or more members of the Association.

Section 4. Notice of meetings. Written notice of each meeting of the members of the Association must be given by, or at the direction of, the secretary or the person authorized to call the meeting. Notice must be mailed, postage prepaid, or delivered by hand at least [INSERT NUMBER] days before the meeting to each member entitled to vote at the meeting, addressed to the member's address last appearing on the books of the Association, or supplied by the member to the Association for the purpose of notice. The notice shall specify the place, day, and hour of the meeting and, in the case of a special meeting, the purpose of the meeting. No change in the time or place of a meeting for the election of Directors, as fixed by these Bylaws, may be made within the [INSERT NUMBER] days immediately before the day on which the election is to be held. In case of any change in the time or place for an election of Directors, notice must be given in person to each member entitled to vote, or be mailed to the member's last known post office address, at least [INSERT NUMBER] days before the election is held.

Section 5. List of members. The Secretary shall prepare a complete alphabetical list of members entitled to vote. The list must be open for examination by any member at the principal office of the Association and the place of election for [INSERT NUMBER] days prior to the election.

Section 6. Proxies. Each member entitled to vote is, at every meeting of the members, entitled to vote in person or by proxy, in writing and signed by the member; but no proxy may be voted after one (1) year from its date, unless it specifically provides for a longer period. A proxy is revocable at any time, and shall automatically cease upon conveyance of the home. The right to vote by proxy is subject to the right of the Board of Directors to close the transfer books or to fix a record date for voting members as hereinafter provided; and, if the Directors do not exercise this right, no vote may be cast at an election for Directors by anyone who has become a member of the Association within [INSERT NUMBER] days of the election. Only one (1) vote may be cast with respect to each home in the Community. If joint owners are unable to agree among themselves about how to vote on any given matter, they lose their right to vote on the matter, in accordance with Article II, Section 2 of these Bylaws.

Section 7. Quorum. At a noticed meeting of members entitled to cast votes, or of proxies entitled to cast votes, 33% of the total votes constitute a quorum for any action, except as otherwise provided in the Certificate of Incorporation or in these Bylaws. If, however, a quorum is not present at a meeting, the members entitled to vote have the power to adjourn the meeting, without notice other than announcement at the meeting, until a quorum is present.

Section 1. Number. The property and business of the Association shall be managed and controlled by its Board of Directors, consisting of three (3) or more Directors, not to exceed [INSERT NUMBER]. Except for the initial Board of Directors, Directors must be members of the Association.

Section 2. Election. At the first meeting of the members, as set forth above, the members shall elect the Directors for a one (1) year term. The Directors shall hold office until the next annual election and until their successors are elected and qualify.

Section 3. Removal. Any Director may be removed from the Board, with or without cause, by a majority vote of the members of the Association. In the event of the death, resignation, or removal of a Director, a successor shall be selected by the remaining members of the Board, though less than a quorum, by majority vote, and shall serve for the remainder of the unexpired term of the Director's predecessor.

Section 4. Compensation. A Director may not receive compensation for any service rendered to the Association. However, a Director may be reimbursed for actual expenses incurred in the performance of his or her duties.

Section 5. Action taken without a meeting. Directors have the right to take any action in the absence of a meeting which they could take at a meeting by obtaining the written approval of all the Directors. Any action so approved has the same effect as though taken at a meeting of the Directors.

Section 1. Regular meetings. After each annual election of Directors, the newly elected Directors shall meet for the purpose of organization, the election of officers, and the transaction of other business, at a place and time fixed by the members at the annual meeting. If a majority of the Directors are present at that place and time, no prior notice of the meeting is required to be given to the Directors. The place and time of the meeting may also be fixed by written consent of the Directors.

Section 2. Special meetings. Meetings of the Directors may be called by the President on [INSERT NUMBER] days notice in writing or on [INSERT NUMBER] days notice by telephone to each Director, and shall be called by the President in like manner on the written request of two (2) Directors. A majority of the Directors shall constitute a quorum, but a smaller number may adjourn from time to time, without further notice, until a quorum is secured.

Section 1. Powers. The Board of Directors has the power to:

(a) Exercise for the Association all powers, duties, and authority vested in or delegated to the Association and not reserved to the membership by other provisions of these Bylaws or the Certificate of Incorporation;

(b) Declare the office of a member of the Board of Directors to be vacant if the member is absent from three (3) consecutive regular meetings of the Board of Directors;

(c) Employ a manager, an independent contractor, or other employees as the Board considers necessary, and to prescribe their duties;

(d) Close the membership rolls of the Association for a period not exceeding [INSERT NUMBER] days preceding the date of any meeting of members; and

(e) Negotiate the purchase of the community on behalf of the homeowners when authorized by a vote of the special membership.

Section 2. Duties. The Board of Directors has the duty to:

(a) Cause to be kept a complete record of all of its acts and corporate affairs, and to present a statement of its acts and corporate affairs to the members at the annual meeting of the members or at any special meeting when the statement is requested in writing by five (5) or more members of the Association;

(b) Supervise all officers, agents, and employees of the Association, and to see that their duties are properly performed;

(c) Procure and maintain adequate liability and other insurance considered necessary or desirable in connection with the services to be performed by the Association under these Bylaws;

(d) Cause all officers, employees, or independent contractors having fiscal responsibilities to be bonded, as the Board considers appropriate; and

(e) Perform other duties as provided in these Bylaws.

The Board of Directors may, by resolution passed by a majority of the whole Board of Directors, designate committees that the Board considers necessary or desirable. Each committee shall consist of one (1) or more of the Directors of the Board of Directors and other member(s) of the Association as designated by the Board of Directors in the resolution. Committees shall meet at stated times or on notice to all by any of their own number. They shall adopt their own rules of procedure. A majority of committee members constitutes a quorum; the affirmative vote of a majority of the whole committee is necessary in every case. A committee has and may exercise the powers of the Board of Directors to the extent provided in the resolution that establishes it.

The officers of the Association are a president, one or more vice-presidents, a secretary, a treasurer, and other officers that may, from time to time, be chosen by the Board of Directors. The president and vice-presidents must be chosen from among the Directors. The officers of the Association hold office until their successors are chosen and qualify in their stead. An officer chosen or appointed by the Board of Directors may be removed with or without cause at any time by the affirmative vote of a majority of the whole Board of Directors. If the office of an officer becomes vacant for any reason, the vacancy must be filled by the affirmative vote of a majority of the whole Board of Directors.

Section 1. Duties of the President. The President is the chief executive officer of the Association. The President has the duty to preside at all meetings of the members and Directors; to have general and active management of the business of the Association; to see that all orders and resolutions of the Board of Directors are carried into effect; to execute all agreements and other instruments in the name of the Association and to affix the corporate seal thereto when authorized by the Board of Directors.

The President oversees the general supervision and direction of the other officers of the Association to ensure that their duties are properly performed.

The President shall submit a report of the operations of the Association for the year to the Directors at their meeting next preceding the annual meeting of the members, and to the members at their annual meeting.

The President is an ex-officio member of all committees and has the general duties and powers of supervision and management usually vested in the office of the president of a corporation.

Section 2. Vice-President. The Vice-President or Vice-Presidents, in the order designated by the Board of Directors, are vested with all the powers and are required to perform all the duties of the President in the President's absence or disability, and shall perform other duties that may be prescribed by the Board of Directors.

Section 3. President Pro Tempore. In the absence or disability of the President and the Vice-Presidents, the Board may appoint from their own number a president pro tempore.

Section 4. Secretary. The Secretary or a designee shall attend all meetings of the Association, the Board of Directors, and all committee meetings. The Secretary acts as clerk of these meetings and shall record all of the proceedings of the meetings in a book kept for that purpose. The Secretary shall give proper notice of meetings of members and Directors, and shall perform other duties that are assigned to the Secretary by the President or the Board of Directors.

Section 5. Treasurer. The Treasurer has custody of the funds and securities of the Association, and shall keep full and accurate accounts of receipts and disbursements in books belonging to the Association. The Treasurer shall deposit all monies and other valuable effects in the name and to the credit of the Association in the depositories designated by the Board of Directors.

The Treasurer shall disburse the funds of the Association as may be ordered by the Board or President, taking proper vouchers for these disbursements, and shall render to the President and Directors, whenever they may require it, an account of all the Treasurer's transactions as Treasurer and of the financial condition of the Association; and at the regular meeting of the Board next preceding the annual members' meeting, a like report for the preceding year.

The Treasurer shall keep an account of the members of record in the manner and subject to whatever regulations that the Board of Directors may prescribe.

The Treasurer shall give the Association a bond, if required in writing by the Board of Directors, in sum and in form and with corporate security satisfactory to the Board for the faithful performance of the duties of the Treasurer's office and for the restoration to the Association, in case of the Treasurer's death, resignation, or removal from office, of all books, papers, vouchers, money, and other property of whatever kind in the Treasurer's possession and belonging to the Association. The bond and security must, if required, be provided at the Association's expense. The Treasurer shall perform other duties that the Board of Directors may from time to time prescribe or require.

Section 6. Delegation of duties. In case of the absence or disability of any officer of the Association or for any other reason considered sufficient by the majority of the Board of Directors, the Board may temporarily delegate the officer's powers or duties to any other officer or to any Director.

The books, records and papers of the Association are subject to inspection by any member. The Certificate of Incorporation and the Bylaws of the Association are available for inspection by any member at the principal office of the Association. Copies may be purchased at a reasonable cost, to be determined by the Board of Directors, to defray copying and administrative costs, but not to exceed five dollars ($5.00) for both documents.

All checks, drafts, or orders for the payment of money must be signed by the President and the Treasurer, or by such other officer or officers as the members of the Association may approve.

The Association is entitled to treat the title holder or holders of record of any home as members in fact of the Association, and accordingly are not bound to recognize any equitable or other claim to or interest in such home or memberships on the part of any other person, whether or not it has express or other notice thereof, save as expressly provided by the laws of Delaware.

The fiscal year of the Association begins on the first day of January of each year.

Section 1. Amendment. These Bylaws may be amended, altered, repealed, or added to at any regular meeting of the members or at any special meeting called for that purpose, by affirmative vote of the majority of the members of the Association.

All of the terms, conditions, matters, and information contained and more fully set forth in the Certificate of Incorporation and the Bylaws are incorporated by reference.

All reference herein to the masculine is deemed to include the feminine or neuter genders, and vice versa, as appropriate. All reference herein to the singular is deemed to include the plural, and vice versa, as appropriate.

IN WITNESS WHEREOF, the undersigned, being all of the Directors of the Association, have hereunto set their hands this ____ day of ____, 20__ .

Witness:

____________                    ____________

________, Director

____________                    ____________

________, Director

____________                    ____________

________, Director

I, the undersigned, do hereby certify that I am the elected and acting secretary of the [COMMUNITY] Home Owners Association, a Delaware corporation, and that the foregoing Bylaws constitute the original Bylaws of the Association, as adopted at a meeting of the Board of Directors thereof, held on the ____ day of ____, 20__ .

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed the seal of the Association this ____ day of ____, 20__ .

____________

________, Secretary.

(d)(1)a. If the Authority has informed the community owner that a registered home owner association exists in the community, the community owner shall send the right of first offer directly to the home owner association. The right of first offer shall be sent by overnight service with signature receipt.

b. The right of first offer also shall be sent indirectly to the home owner association through DMHOA, or its successor, through the Consumer Protection Unit of the Office of the Attorney General of the State and through the Authority. The right of first offer shall be sent to the Authority, the Consumer Protection Unit of the Office of the Attorney General of the State or DMHOA, or its successor, by overnight service with signature receipt.

(2) If the Authority has not informed the community owner that a registered home owner association exists in the community, the community owner must send the right of first offer directly to the Authority. The right of first offer must be sent by overnight service with signature receipt. The right of first offer to the Authority shall include a list of the known names and mailing addresses of all home owners in the community.

(3) The Authority shall then, within 5 business days of receipt of the community owner's right of first offer, send a summary notice to all home owners on the list.

a. The summary notice shall inform the homeowners that the community is for sale and they should contact their home owners association to secure further information. If no home owners association exists then the homeowner will need to organize a home owners association meeting the requirements of subsection (b) of this section in order to pursue the right of first offer.

b. The right of first offer shall be extended indirectly to the home owners through DMHOA or its successor and the consumer protection unit of the office of the attorney general of the state. The right of first offer shall be sent to DMHOA and the Consumer Protection Unit of the Office of the Attorney General of the State by the community owner by overnight service with signature receipt.

(4) The right of first offer shall include:

a. A statement that the community owner has decided to sell, transfer, or convey all or part of the community. The statement must indicate the real property and fixtures to be included in the sale of the community;

b. The price and any special conditions material to the transaction for the sale, transfer, or conveyance of the community;

c. A form confidentiality statement indicating that all significant and material information, including operating expenses and other relevant operating and capital expenditure costs related to the community, shall remain confidential and cannot be released to any individual not a signer to the confidentiality statement. The statement may include reasonable penalties for breach of confidentiality;

d. A statement that the confidentiality statement must be signed by any individual of the home owners association seeking to utilize the confidential information and sent by overnight service with signature receipt to the community owner;

e. A statement that once the confidentiality statement is received by the community owner, the community owner will send by overnight service with signature receipt the price and any special conditions material to the transaction for the sale, transfer, or conveyance of the community and all significant and material information, including operating expenses and other relevant operating and capital expenditure costs related to the community;

f. A statement that the home owner association has 30 calendar days from the date of mailing of the right of first offer to respond to the offer.

(e)(1)a. A home owner association must respond in writing to the notice of a right of first offer and send the response by overnight service with signature receipt to the community owner or the community owner's agent or attorney within 30 calendar days from the date of the mailing of the notice sent by the community owner to the association or to the Authority. The response must clearly indicate that:

1. The members of the association intend to accept the purchase price and any special conditions material to the transaction for the sale, transfer, or conveyance of the community, as described in the notice of right of first offer; or,

2. The members of the association do not accept the price and any special conditions material to the transaction for the sale, transfer, or conveyance of the community, as described in the notice of right of first offer, but that they intend to offer to purchase the community at an alternative price; or,

3. The members of the association have no interest in purchasing the community and that they do not intend to proceed any further in the transaction, or, if the members of the association do not respond, they shall be deemed to have notified the community owner that they have no interest in purchasing the community.

b. If the home owners association does not respond in material compliance with this section, such failure to respond shall be deemed to serve as notice to the community owner that the home owners association does not wish to purchase the community.

(2) An alternative offer of price for the sale, transfer, or conveyance of the community from the home owner association remains valid for 12 months, unless withdrawn by the home owner association in writing and sent to the community owner by overnight service with signature receipt.

a. A notice to withdraw an alternative offer must be approved by the members of the home owners association. The approval percentage must be stated in the notice to the community owner.

b. The community owner may not sell the community to a third party at or less than the price offered in the alternative offer from the home owner association during the 12-month period of the alternative offer, unless the offer is withdrawn as described in paragraph (e)(2)a. of this section.

c. The community owner may accept an offer from a third party higher than the alternative price, if any, offered by the home owner association without further obligation to the home owner association, regardless of the 12-month period of the alternative offer, unless there are significant and/or material changes in terms and conditions. However, the home owner association must be given 7 business days to match the higher offer under the following circumstances:

1. If the higher offer is less than $40 million and the home owner association's alternate price is within 6% of the offer; or

2. If the higher offer is $40 million or greater and the home owner association's alternate price is within 4.5% of the offer.

d. The notice of the right to match the higher offer pursuant to paragraph (e)(2)c.1. or (e)(2)c.2. of this section above must be sent to the home owner association by overnight service with signature receipt. The notice must state the price and any special conditions material to the transaction for the sale, transfer, or conveyance of the community. Upon written demand from the home owner association, the community owner must provide the home owner association with tangible evidence of the higher offer received within 3 business days of receipt of the written request from the home owner association by overnight service with signature receipt.

e. If the home owner association matches the offer within 7 business days of receipt pursuant to paragraph (e)(2)c.1. or (e)(2)c.2. of this section above, the community owner is obligated to move to the next step of the negotiation with the home owner association pursuant to subsection (g) of this section below. The community owner shall not accept or entertain a higher offer from a third party after the home owners association matches the offer.

(3) If the home owner association responds that it has no interest in purchasing the community, or fails to respond within the 30-day response period pursuant to paragraph (e)(1) of this section, or fails to respond within 7 business days pursuant to paragraph (e)(2)c. of this section, the community owner shall file an affidavit of compliance, pursuant to subsection (m) of this section, at the Office of the Recorder of Deeds in the appropriate county.

(4) Failure of the home owner association to accept the price and any special conditions material to the transaction for the sale, transfer, or conveyance of the community as stated in the notice of right of first offer, or failure to state an alternative price pursuant to paragraph (e)(1)b. of this section within the 30-day response period, or failure to respond within 7 business days pursuant to paragraph (e)(2)c. of this section eliminates the right of the home owner association to purchase the community during the remainder of the 12-month period that commenced on the date of the community owner's notice of intention to sell, transfer, or convey all or part of the community.

(f) If a community owner has decided to sell, transfer, or convey all or part of the community, the community owner and the home owner association shall negotiate in good faith for the sale, transfer, or conveyance of the community to the home owner association. If a party fails to negotiate in good faith, the court shall award reasonable attorneys' fees to the prevailing party.

(g) If a home owner association responds to the notice of right of first offer pursuant to paragraph (e)(1) of this section, or if the community owner agrees to sell the community to the home owner association pursuant to paragraph (e)(2) of this section, the home owner association has an additional 30 days to formalize the agreed price, terms, and conditions into a contract of sale. This 30-day period may not be used to renegotiate the price, terms, or conditions agreed to during the first 30-calendar-day period unless mutually agreed to in writing. Time is of the essence. Failure of the home owner association to formalize a contract of sale during the 30-day period following an agreement of price, terms, and conditions eliminates any right of the home owner association to purchase the community during the remainder of the 12-month period that commenced on the date of the community owner's notice of intention to sell, transfer, or convey all or part of the community.

(h)(1) Upon a formalized contract of sale being signed by both parties, the change of ownership of the community must be completed within 90 days. Time is of the essence.

(2) The completion date may be extended beyond the 90-day period if both parties agree to an extension. However, neither party is obligated to agree to an extension. An agreement to extend the settlement date must be in writing and signed by both parties to the transaction. However, if the parties did not fully exhaust the 30-day periods provided in subsections (e) and (g) of this section, any unused days may be added to the 90-day period in paragraph (h)(1) of this section by either party by providing written notification to all other parties within 5 business days prior to the end of the 90-day period. The time period for calculation of unused days is from the dates of mailing of the notices required by each section.

(3) If, for any reason except default by the community owner, the home owner association and the community owner do not complete the sale within the 90-day period as specified by paragraph (h)(1) of this section before the expiration of the extension period agreed to by the parties under paragraph (h)(2) of this section, the right-of-first-offer obligations of the community owner to the home owner association are terminated, and the community owner may sell, transfer, or convey all or part of the community to any third party at the price offered in the right of first offer, or at a higher price or lower price, for the remainder of the 12-month period that commences on the date of the community owner's notice of intention to sell, transfer, or convey all or part of the community.

(i)(1) If the Authority has sent the required annual notice to a community owner and the community owner then decides to sell, transfer, or convey all or part of the manufactured home community at auction, the community owner shall notify the home owner association directly of its intention if the Authority has informed the community owner of a registered home owner association in that community. The community owner's notice must also be sent to DMHOA or its successor, to the Authority. A copy must be sent pursuant to § 7024 of this title to each home owner in the affected community. A copy must be sent pursuant to § 7024 of this title to each home owner in the affected community. If the Authority has not informed the community owner that a registered home owner association exists in the community, the community owner must send the notice of the intent to convey the community at auction directly to the Authority. The notice shall include a list of the known names and mailing addresses of all home owners in the community. The Authority shall, within 5 business days of the receipt of the notice from the community owner, send the notice to all home owners on the list.

(2) The notice of a community owner's intention to sell, transfer, or convey all or part of the manufactured home community at auction must be sent within 10 days after a date for the auction has been established and at least 60 days prior to the date of the auction. The notice must be sent by overnight service with signature receipt. The notice must state:

a. The intention to sell the community at auction;

b. The date, time, and place of the auction; and

c. The terms of the auction, which must be similar to other auction practices and standards in the area.

(3) At least 60 days prior to a scheduled auction, the community owner shall provide all pertinent information directly to the home owner association if the Authority has informed the community owner of a registered home owner association in the community. Copies of the pertinent information must also be sent to DMHOA or its successor, to the Authority. Pertinent information, to be provided by third-party professionals, includes, but is not limited to, descriptions of topography, soils (including but not limited to a Phase I environmental soil study and a Phase II study, if required), flood plain study, wetlands study, water system, water quality, distribution system, sanitary survey, wastewater disposal, access, egress, and interior community roads, storm water drainage, electrical, telephone, and cable utility services, boundary survey, and home lot plan if available, along with a USGS plan, aerial photo, tax map, flood zone map, soils map, site photographs, and a future repair and capital improvement analysis. A community owner may not be held liable for misinformation provided by a third-party professional.

(4) Within 30 days of receiving the notice of the auction, a home owner association in the affected community may make an offer to purchase the community. If the home owner association makes an offer, and the community owner accepts the offer, the parties shall negotiate in good faith for the sale, transfer, or conveyance of the community to the home owner association. If the community owner accepts the offer, a contract shall be formalized and ownership shall be transferred as provided in subsections (g) and (h) of this section.

(5) If the home owner association makes an offer to purchase the community within 30 days after receiving the notice of the auction sale, but the community owner does not accept the offer, the community owner may proceed to auction the community. The home owner association's offer must be the minimum bid at the auction and the community owner may not accept a bid of less than the home owner association's offer.

(6) If a home owner association participates in the auction process by providing deposit moneys, if required, the home owner association has the right to purchase the community within 7 days after the date of the auction for 1% higher than the winning bid with the same terms and conditions. If a home owner association decides to purchase the community for 1% higher than the winning bid under the same terms and conditions, a contract of sale must be formalized within 20 calendar days, and the change of ownership must be completed within 90 days. However, if the home owner association does not participate in the auction process, or if the home owner association fails to respond within 7 business days and to formalize a contract within 20 calendar days, or to complete the change of ownership within 90 calendar days, the community owner has no further obligation to the home owner association.

(7) If the winning bidder does not complete the transaction, and if the association still does not have the next highest bid, and if the community owner still intends to sell the community to the next highest bidder, the community owner must repeat the procedure set forth in paragraph (i)(6) of this section.

(8) A community owner has the right to accept or reject any auction bids.

(j) If a community owner intends to offer more than one community for sale in a single transaction, a simple majority of members of the respective home owner associations in Delaware must vote in the affirmative to support their letter of response to the community owner. If a community owner offers a Delaware community for sale, along with 1 or more communities not located in the State, the community owner must afford the residents of the Delaware community a right of first offer as prescribed by this section for their community, separate and apart from the community or communities not located in the State.

(k) A home owner association may transfer or assign a right of first offer only to an organization formed or controlled by the home owners to assist only in the purchase and operation of the community. Therefore, other than the preceding condition in this subsection, a right of first offer is neither transferable nor assignable.

(l) If a community owner or a home owner association fails to comply with any provision of this section, either party has standing to seek equitable relief, including declaratory relief, injunctive relief, and the appointment of a receiver. The offending party is liable for actual damages. If a court of competent jurisdiction finds that the offending party wilfully and intentionally failed to comply with the requirements of this section, it is a per se violation of the Consumer Fraud Statute, § 2511 et seq. of Title 6, and the aggrieved party may be entitled to recover treble damages. In any action under this section, the court may award reasonable attorneys' fees and costs.

(m) Affidavit of compliance with the requirements of this section.

(1) A community owner may, if appropriate under the circumstances, record in the Registry of Deeds of the county in which the community is located an affidavit in which the community owner certifies that:

a. The manufactured home community owner has complied with the requirements of this section, and has included a copy of the notice sent to the residents of the community; or

b. The sale, transfer, or conveyance of the community is exempt from this section, pursuant to subsection (n) of this section.

(2) A party acquiring an interest in a manufactured home community, and title insurance companies and attorneys preparing, furnishing, or examining any evidence of title, have the right to rely on the truth and accuracy of all statements appearing in an affidavit recorded pursuant to paragraph (m)(1) of this section, and are under no obligation to inquire further as to any matter or fact relating to the community owner's compliance with the provisions of this section.

(n) Chapter 71 of this title does not apply to the sale, transfer, or conveyance of manufactured home communities under this section.

(o) Right of first offer; exceptions to notice required before the sale of a manufactured home community. — Notwithstanding any provision to the contrary, a manufactured home community owner is not required to give notice of or extend a right of first offer to a home owner association, to DMHOA or its successor, or to the Authority under the following circumstances:

(1) A bank, mortgage company, or any other mortgagee has foreclosed on the community and the mortgagee is selling the community at a foreclosure sale, or is selling the community after having purchased the community at a foreclosure sale;

(2) The sale, transfer, or conveyance of the community is to a family member of the community owner on the modified Table of Consanguinity or to a trust, the beneficiaries of which are family members of the owner on the modified Table of Consanguinity; or the sale, transfer, or conveyance is to a family member on the modified Table of Consanguinity who is included within the line of intestate succession if the community owner dies intestate;

(3) The sale, transfer, or conveyance is by a partnership to 1 or more of its partners;

(4) The sale, transfer, or conveyance is between joint tenants or tenants-in-common;

(5) The sale, transfer, or conveyance is by gift, devise, or operation of law;

(6) The sale, transfer, or conveyance is pursuant to eminent domain;

(7) The sale, transfer, or conveyance is to an affiliate: An "affiliate'' means any individual, corporation, limited partnership, unincorporated association, or entity which holds any direct or indirect ownership interest in the community; provided, however, that the notice and extension of the right of first offer provided for herein must be granted to a home owner association where the majority interest in the ownership of the community or the power, directly or indirectly, to direct or cause the direction of the management and policies over the community, whether through ownership of voting stock, by contract, or otherwise, is sold, transferred, or conveyed to any individual, corporation, limited partnership, unincorporated association, or other entity which has not held such a direct or indirect ownership interest in the community for 3 or more years;

(8) The sale, transfer, or conveyance is an exchange of the manufactured housing community for all, or substantially all, of other real property under § 1031 of the Internal Revenue Code [26 U.S.C. § 1031] or any other provision of the Internal Revenue Code that allows for exchanges or tax-free exchanges, regardless of whether the exchange also involves the payment of cash or other consideration.

(9) A change in use of the manufactured home community by the existing community owner.

74 Del. Laws, c. 35, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 336, § 1; 77 Del. Laws, c. 238, §§ 2-20.;



§ 7027. Change of use; conversion

This subchapter governs a change in use of a manufactured home community, as described in § 7010(b) of this title, to any use other than a conversion of the community to a manufactured home cooperative or condominium community, which is governed by Chapter 71 of this title.

74 Del. Laws, c. 35, § 2.;






Subchapter II Tenant's Receivership

§ 7031. Petition for receivership

Any tenant or group of tenants may petition for the establishment of a receivership in a Justice of the Peace Court upon the grounds that there has existed for 5 days or more after notice to the landlord:

(1) If the rental agreement or any state or local statute, code, regulation or ordinance places a duty upon the landlord to so provide, a lack of heat, or of running water, or of light, or of electricity or of adequate sewage facilities; or

(2) Any other conditions imminently dangerous to the life, health or safety of the tenant.

66 Del. Laws, c. 268, § 2.;



§ 7032. Necessary parties defendant

(a) Petitioners shall join as defendants:

(1) All parties duly disclosed to any of them in accordance with § 7036 of this title; and

(2) All parties whose interest in the property is a matter of public record, and whose interest in the property is capable of being protected in this proceeding.

(b) Petitioners shall not be prejudiced by a failure to join any other interested parties.

66 Del. Laws, c. 268, § 2.;



§ 7033. Defenses

It shall be a sufficient defense to this proceeding if any defendant of record establishes that:

(1) The condition or conditions described in the petition do not exist at the time of trial;

(2) The condition or conditions alleged in the petition have been caused by the wilful or grossly negligent acts of 1 or more of the petitioning tenants or members of his or their families, or by persons on the premises with his or their consent; or

(3) Such condition or conditions would have been corrected, were it not for the refusal by any petitioner to allow reasonable access.

66 Del. Laws, c. 268, § 2.;



§ 7034. Stay of judgment by defendant

(a) If, after a trial, the court shall determine that the petition should be granted, the court shall immediately enter judgment thereon and appoint a receiver as authorized herein; provided however, prior to the entry of judgment and appointment of a receiver, the owner or any mortgagee or the lienor of record or other person having an interest in the property may apply to the court to be permitted to remove or remedy the conditions specified in the petition. If such person demonstrates the ability to perform promptly the necessary work and posts security for the performance thereof within the time, and in the amount and manner, deemed necessary by the court, then the court may stay judgment and issue an order permitting such person to perform the work within a time fixed by the court and requiring such person to report to the court periodically on the progress of the work. The court shall retain jurisdiction over the matter until the work is completed.

(b) If, after the issuance of an order under subsection (a) of this section, but before the time fixed in such order for the completion of the work prescribed therein, there is reason to believe that the work will not be completed pursuant to the court's order or that the person permitted to do the same is not proceeding with due diligence, the court or the petitioners, upon notice to all parties to the proceeding, may move that a hearing be held to determine whether judgment should be rendered immediately as provided in subsection (c) of this section.

(c)(1) If, upon a hearing authorized in subsection (b) of this section, the court shall determine that such party is not proceeding with due diligence, or upon the actual failure of such person to complete the work in accordance with the provisions of the order, the court shall appoint a receiver as authorized herein.

(2) Such judgment shall direct the receiver to apply the security posted to executing the powers and duties as described herein.

(3) In the event that the amount of such security should be insufficient to accomplish the above objectives, such judgment shall direct the receiver to collect the rents, profits and issues to the extent of the deficiency. In the event that the security should exceed the amount necessary to accomplish the above objectives, such judgment shall direct the receiver to return the excess to the person posting the security.

66 Del. Laws, c. 268, § 2.;



§ 7035. Receivership procedures

(a) The receiver shall be the Division of Consumer Protection of this State, or its successor agency.

(b)(1) Upon its appointment, the receiver shall make within 15 days an independent finding whether or not there is proper cause shown for the need for rent to be paid to it, and for the employment of a private contractor to correct the condition complained of in § 7031 of this title and found by the court to exist.

(2) If the receiver shall make such a finding, it shall file a copy of the finding with the Recorder of Deeds of the county where the property lies and it shall be a lien on that property where the violation complained of exists.

(3) Upon completion of the aforesaid contractual work and full payment to the contractor, the receiver shall file a certification of such with the Recorder of Deeds of the appropriate county, and this filing shall release the aforesaid lien.

(4) The receiver shall forthwith give notice to all lienholders of record.

(5) If the receiver shall make a finding at such time or any other time that for any reason the appointment of the receiver is not appropriate, it shall be discharged upon notification to the court and all interested parties, and shall make legal distribution of any funds in its possession.

66 Del. Laws, c. 268, § 2; 69 Del. Laws, c. 291, § 98(c).;



§ 7036. Powers and duties of receiver

The receiver shall have all the powers and duties accorded a receiver foreclosing a mortgage on real property, and all other powers and duties deemed necessary by the court. Such powers and duties shall include, but are not necessarily limited to, collecting and using all rents and profits of the property, prior to and despite any assignment of rent, for the purposes of:

(1) Correcting the condition or conditions alleged in the petition;

(2) Materially complying with all applicable provisions of any state or local statute, code, regulation or ordinance governing the maintenance, construction, use or appearance of the surrounding grounds;

(3) Paying all expenses reasonably necessary for the proper operation and management of the property including insurance, mortgage payments, taxes and assessments, and fees for the services of the receiver and any agent the receiver should hire;

(4) Compensating the tenants for whatever deprivation of their rental agreement rights resulted from the condition or conditions alleged in the petition; and

(5) Paying the costs of the receivership proceeding.

66 Del. Laws, c. 268, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7037. Discharge of receiver; costs

(a) In addition to those situations described in § 7035 of this title, the receiver may also be discharged when:

(1) The condition or conditions alleged in the petition have been remedied;

(2) The property materially complies with all applicable provisions of any state or local statute, code, regulation or ordinance governing the maintenance, construction, use or appearance of the surrounding grounds;

(3) The costs of the above work and any other costs as authorized herein have been paid or reimbursed from the rents and profits of the property; and

(4) The surplus money, if any, has been paid over to the owner.

(b) Upon subsections (a)(1) and (a)(2) of this section being satisfied, the owner, mortgagee or any lienor may apply for the discharge of the receiver after paying to the latter all moneys expended by that receiver and all other costs which have not been paid or reimbursed from the rents and profits of the property.

(c) If the court determines that future profits of the property will not cover the cost of satisfying subsections (a)(1) and (a)(2) of this section, the court may discharge the receiver and order such action as would be appropriate in the situation, including but not limited to terminating the rental agreement; and may order the vacation of the mobile home park within a specified time. In no case shall the court permit repairs which cannot be paid out of the future profits of the property.

66 Del. Laws, c. 268, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter III Affordable Manufactured Housing

§ 7040. Purpose [For application of this section, see 79 Del. Laws, c. 63, § 6]

Manufactured housing has become a vital source of affordable housing in Delaware, particularly as a homeownership opportunity for low-income households who otherwise would likely not be able to move into homeownership. In recent years Delaware has experienced a difficult economic climate which has resulted in a crisis in affordable housing availability. Additionally, manufactured home owners make substantial and sizeable investments in their manufactured homes. Once a manufactured home is situated on a manufactured housing community site, the difficulty and cost of moving the home gives the community owner disproportionate power in establishing rental rates. The continuing possibility of unreasonable space rental increases in manufactured home communities threatens to diminish the value of manufactured home owners' investments. Through this subchapter, the General Assembly seeks to protect the substantial investment made by manufactured home owners, and enable the State to benefit from the availability of affordable housing for lower-income citizens, without the need for additional state funding. The General Assembly also recognizes the property and other rights of manufactured home community owners, and seeks to provide manufactured home community owners with a fair return on their investment. Therefore, the purpose of this subchapter is to accommodate the conflicting interests of protecting manufactured home owners, residents and tenants from unreasonable and burdensome space rental increases while simultaneously providing for the need of manufactured home community owners to receive a just, reasonable and fair return on their property.

79 Del. Laws, c. 63, § 1.;



§ 7041. Definitions [For application of this section, see 79 Del. Laws, c. 63, § 6]

The definitions contained in § 7003 of this title shall apply to this subchapter. Unless otherwise expressly stated, if a word or term is not defined under § 7003 of this title, it has its ordinarily accepted meaning or means what the context implies.

79 Del. Laws, c. 63, § 1.;



§ 7042. Rent justification [For application of this section, see 79 Del. Laws, c. 63, § 6]

(a) A community owner may raise a home owner's rent for any and all 12-month periods governed by the rental agreement in an amount greater than the average annual increase of the Consumer Price Index For All Urban Consumers in the Philadelphia-Wilmington-Atlantic City area ("CPI-U'') for the most recently available preceding 36-month period provided the community owner can demonstrate the increase is justified for the following conditions:

(1) The community owner, during the preceding 12-month period, has not been found in violation of any provision of this chapter that threatens the health or safety of the residents, visitors or guests that persists for more than 15 days, beginning from the day the community owner received notice of such violation; and

(2) The proposed rent increase is directly related to operating, maintaining or improving the manufactured home community, and justified by 1 or more factors listed under subsection (c) of this section.

(b) The Delaware State Housing Authority shall monitor the CPI-U and report to the Authority findings and recommendations relevant to the cost of rent in manufactured home communities in Delaware.

(c) One or more of the following factors may justify the increase of rent in an amount greater than the CPI-U:

(1) The completion and cost of any capital improvements or rehabilitation work in the manufactured home community, as distinguished from ordinary repair, replacement and maintenance;

(2) Changes in property taxes or other taxes within the manufactured home community;

(3) Changes in utility charges within the manufactured home community;

(4) Changes in insurance costs and financing associated with the manufactured home community;

(5) Changes in reasonable operating and maintenance expenses relating to the manufactured home community including, but not limited to: costs for water service; sewer service; septic service; water disposal; trash collection; and employees;

(6) The need for repairs caused by circumstances other than ordinary wear and tear in the manufactured home community.

(7) Market rent. — For purposes of this section, "market rent'' means that rent which would result from market forces absent an unequal bargaining position between the community owner and the home owners. In determining market rent, relevant considerations include rents charged by comparable manufactured home communities in the applicant's competitive area. To be comparable, a manufactured home community must offer similar facilities, services, amenities and management.

(8) The amount of rental assistance provided by the community owner to the home owners under § 7021A of this title.

A community owner shall not incorporate the cost of a civil penalty, criminal fine, or litigation-related costs for rent-related proceedings into rent charged under any circumstance.

79 Del. Laws, c. 63, § 1.;



§ 7043. Rent increase dispute resolution [For application of this section, see 79 Del. Laws, c. 63, § 6]

(a) A community owner shall give written notice to each affected home owner and to the home owners' association, if one exists, and to the Delaware Manufactured Home Relocation Authority (the Authority), at least 90 days prior to any increase in rent. The notice shall identify all affected home owners by lot number, name, group or phase. If the affected home owners are not identified by name, the community owner shall make the names and addresses available to any affected home owner or home owners' association upon request.

(b) If the proposed rent increase exceeds the CPI-U, the Authority shall schedule a meeting between the parties at a mutually-convenient time and place to be held within 30 days from the mailing of the notice of the rent increase, to discuss the reasons for the increase. At the meeting the community owner shall, in good faith, disclose all of the material factors resulting in the decision to increase the rent. The community owner shall disclose financial and other pertinent documents and information supporting the reasons for the rent increase. The parties may agree to extend or continue any meetings required by this section.

(c) If the meeting fails to resolve any dispute, either party may, within 30 days from the conclusion of the final meeting, petition the Authority to appoint a qualified arbitrator to conduct nonbinding arbitration proceedings. The Authority shall select an arbitrator who is a member of the Delaware Bar with appropriate training in alternative dispute resolution. The Authority may select an arbitrator from the list of arbitrators maintained by the Superior Court of the State of Delaware, or by soliciting applicants for a list maintained by the Authority, or through another method which the Authority, in its discretion, has determined will be sufficient to result in the selection of an appropriate arbitrator. The tenants and the landlord must each pay $250 to the Delaware Manufactured Home Relocation Trust Fund to be applied to the arbitrator's fee. The Authority shall pay all direct arbitration costs in excess of the $500 collected from the home owners and community owner. All other costs shall be the responsibility of the respective parties. The arbitration must be held within 60 days from the date of the petition.

(d) The Delaware Uniform Rules of Evidence shall be used as a guide by the arbitrator for admissibility of evidence submitted at the arbitration hearing.

(e) Unless waived by all parties, testimony will be under oath or affirmation, administered by the arbitrator.

(f) Testimony shall be transcribed and shall be considered a written record.

(g) The arbitrator will render a decision employing the standards set forth in § 7042 of this title.

(h) The arbitrator will render a written decision within 15 days of the conclusion of the arbitration hearing.

(i) The home owners will be subject to the rent increase as notified; however, if the rent increase is not approved through the process provided in this section, the community owners shall rebate the increase.

79 Del. Laws, c. 63, § 1.;



§ 7044. Appeal [For application of this section, see 79 Del. Laws, c. 63, § 6]

The community owner, the home owners' association, or any affected home owner may appeal the decision of the arbitrator within 30 days of the date of issuance of the arbitrator's decision. The appeal shall be to the Superior Court in the county of the affected community. The appeal shall be on the record without a trial de novo.

79 Del. Laws, c. 63, § 1.;



§ 7045. Penalties [For application of this section, see 79 Del. Laws, c. 63, § 6]

A community owner who raises a home owner's rent more than the annual average increase of the CPI-U for the preceding 36-month period without having obtained approval of the Authority shall be required to immediately reduce the rent to the amount in effect before the unauthorized increase and rebate the unauthorized rent collected to the home owners with interest. The Department of Justice shall have authority over this section.

79 Del. Laws, c. 63, § 1.;



§ 7046. Exemption [For application of this section, see 79 Del. Laws, c. 63, § 6]

(a) Resident-owned communities shall be exempt from the provisions of this subchapter.

(b) Any deed subject to lease community shall be exempt from the provisions of this subchapter. A deed subject to lease community is a community wherein each homeowner has a deed subject to lease recorded with the recorder of deeds, has a long-term lease of at least 40 years' duration where the lease includes specific rent increases, and wherein each home is of modular construction.

79 Del. Laws, c. 63, § 1.;









CHAPTER 71. CONVERSION OF MANUFACTURED HOME COMMUNITIES TO MANUFACTURED HOME CONDOMINIUM OR COOPERATIVE COMMUNITIES

§ 7101. Purpose of chapter

This chapter provides a procedure for the orderly transition of a manufactured home community from single-unit rental to multiple-unit usage as a manufactured home condominium or cooperative community.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 6.;



§ 7102. Definitions

The following words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Affected local community'' shall mean the municipality or county in which the largest portion of the real property which has been proposed as a conversion project is situated. An "affected local government'' shall mean the elected council or other governing body of an affected local community;

(2) "Comparable housing'' shall mean a dwelling place or manufactured home community site which is:

a. Decent, safe, sanitary and in compliance with all local and state housing codes;

b. Open to all persons regardless of race, creed, national origin, ancestry, marital status or sex;

c. Provided with facilities equivalent to that provided by the owner in the manufactured home community site which is undergoing conversion, and is equivalent to such manufactured home community in each of the following categories:

1. Apartment size or manufactured home size, or community rental space which can accommodate a manufactured home equal in size to that in which the displaced resident was formerly residing (including substantially equivalent yard space and automobile parking space);

2. Rent range;

3. Special facilities necessary for a person with a disability or impairment if the displaced resident has a disability or is impaired;

d. Located in an area not less desirable than that of the manufactured home community being converted, in regard to each of the following:

1. Accessibility to the tenant's place of employment;

2. Accessibility of community and commercial facilities;

3. Environmental quality and conditions; and

e. In accordance with additional reasonable criteria which the tenant has requested in writing at the time of making any requests under this chapter, as determined by the Attorney General;

(3) "Conversion project'' shall mean the area which comprises or formerly comprised a manufactured home community which has been converted to, or which will be converted to or include a condominium, cooperative or other form of multiple-unit housing (and which includes peripheral areas used for landscaping or recreation);

(4) "Long-term vacancies'' shall mean dwelling units in the manufactured home community which were not leased, or not occupied by bona fide tenants for more than 5 months prior to the preliminary notice;

(5) "Manufactured home community'' shall mean any manufactured home or trailer community designed to house manufactured homes which are served by utilities on a year-round basis. This chapter shall not apply to a community or camp devoted to recreational vehicles which move to the site under their own power or can be towed to the site by an automobile;

(6) "Multiple-unit usage'' means use as a manufactured home condominium or cooperative community.

(7) "Nonpurchasing tenant'' shall mean a tenant who has elected not to purchase a unit or units in the proposed conversion project. A "purchasing tenant'' shall mean a tenant who has agreed to purchase a unit or units in the proposed conversion project;

(8) "Owner'' shall mean the legal entity (including a natural person or group of persons) which owns the real estate on which a manufactured home is located. The word "owners'' refers to instances where a manufactured home community is located on 2 or more separate parcels where the owners, or the legal status or character of the owners, differ. The word "owner'' shall also include "owners'' unless the context indicates otherwise, and shall include any developer or other person acting in concert with, or with the consent of the owner;

(9) "Relocation assistance plan'' shall mean a proposed plan of assistance to tenants which is intended to enable such tenants to obtain comparable housing with a minimum of difficulty and expense;

(10) "Tenant'' shall mean a person, 18 years of age or older, who has at least a leasehold interest in a manufactured home community and who, for rent or by written or oral contract or other good consideration, is leasing or is purchasing or has purchased a manufactured home or manufactured home site within the community. For purposes of §§ 7103(c) and 7105 of this title a tenant shall mean an individual who rents a manufactured home site or the head of household where a family rents a site. An owner of a manufactured home community owning manufactured homes or sites within the community is not a "tenant'' under this chapter;

(11) "Tenant association'' or "tenants' association'' shall mean a group of tenants comprising at least half of those tenants residing within a manufactured home community.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, §§ 7, 8; 78 Del. Laws, c. 179, §§ 271, 272.;



§ 7103. Requisites for conversion

(a) The conversion to multiple-unit usage of any real property on which a manufactured home community is situated shall be permitted only where the vacancy rate of manufactured home sites in the affected local community constitutes 5 percent or more of all manufactured home sites available; or the ratio of multiple-unit manufactured home housing is 25 percent or less of all manufactured home sites available in the affected community all as established according to the records of the appropriate municipal board of assessment and planning and zoning commission or county board of assessment and planning and zoning commission, as the case may be.

(b) No real property on which a manufactured home is located shall be converted into multiple-unit usage unless at least 35 percent of the tenants at the date the conversion plan is filed with the recorder of deeds have agreed to the proposed conversion; provided, however, that in the event of any vote or tally, there shall be only 1 vote for each manufactured home site.

(c) No real property on which a manufactured home community is located shall be converted into multiple-unit usage if the rent for any tenant has been raised during the 6-month period immediately prior to the preliminary notice.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 8.;



§ 7104. Conversion plan

Where real property is being utilized as a manufactured community, such real property cannot be converted to multiple-unit usage until the owner of such property has filed a true copy of the conversion plan with the Attorney General; with the office of the Recorder of Deeds of the county or counties in which the land is situated; and has mailed or delivered a copy to the tenant's association, if 1 is in existence within the manufactured home community at that time. The conversion plan shall contain:

(1) Information for the affected local government including, but not limited to, the following:

a. A description of the boundaries of the real estate which is to be converted;

b. The name and business address of each corporate and noncorporate developer and owner of the property;

c. Where a developer or owner is a corporation, the name and address of each officer and member of the corporation's board of directors;

d. A listing of all stages of the proposed conversion process, including the proposed finishing date for each stage;

e. The developer's assessment of the impact of the proposed conversion on: The immediate surrounding area; local schools; traffic patterns and density; on-street parking; and on utilities and services furnished by the municipality or county;

f. The developer's assessment of the impact of the conversion on the number of available manufactured home rental spaces in the affected local community;

(2) Information needed by present lessees and others who must make a decision concerning whether or not to purchase units in the conversion project, including but not limited to:

a. A description of the rental structure and of each type of unit in the proposed conversion project, together with the specific initial fixed price for each unit, including any proposed fees or charges, and how such price was computed and in conjunction with the tenants' association right of first refusal described in §§ 7105(a)(2) and 7108(a) of this title an explanation as to how the specific fixed price for the entire community was calculated explaining in detail the profit to be made by the owner;

b. Information in summary form relating to mortgage financing; estimated down payment for each unit; alternative financing and down payments; monthly payments of principal, interest and real estate taxes; and estimated federal income tax benefits and liabilities;

c. Site plans, including drawings of the property as it would appear after conversion into multiple-unit housing;

d. A copy of each organizational document, including all proposed covenants, conditions and restrictions;

e. The number and location of any proposed off-street parking spaces, enclosed storage spaces, and recreational areas;

f. The extent to which the developer will provide any capital contribution for the maintenance or improvement of common areas;

g. Statement by the owner that he has received a certificate attesting that the proposed conversion project meets all zoning codes of the county and municipality in which the project will be located, or the conversion project is a valid preexisting nonconforming use;

(3) Information relating to nonpurchasing tenants including, but not limited to, a proposed relocation assistance plan; and a list of comparable housing in the area, including available manufactured home and nonmanufactured home housing. The relocation plan shall include information relating to all agencies and organizations which provide alternative housing relocation assistance;

(4) A listing of all tenants of the manufactured home community at the time of the conversion plan, by name; and a listing of those tenants which have agreed to purchase units in the conversion project, together with the signatures of the purchasing tenants.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 8.;



§ 7105. Notice requirements

(a) Preliminary notice period. — Any owner of real estate on which a manufactured home community is located who wishes to convert such property to multiple-unit usage shall provide a written preliminary notice to each tenant, and to the tenants' association, if 1 is in existence, of the owner's intention to convert the property. The preliminary notice shall not constitute, nor shall it include, a notice to the tenant to terminate his tenancy. Such preliminary notice shall also notify each tenant of the following:

(1) That there is a mandatory 3-year grace period prior to eviction;

(2) That the tenants' association has the exclusive option to purchase that portion of the community which the owner proposes to convert, and must, within 90 days from the date it receives the preliminary notice, and the separate writing described in § 7108(a) of this title, notify the owner of its intent to exercise its option;

(3) That if the tenants' association decides not to exercise its option, upon the expiration of the 90-day period, the option shall convert into a right of first refusal meaning that the property shall not be sold to any other purchaser, at any time, at any price or terms without first having been offered on the same terms to the tenants' association;

(4) That no tenant shall be evicted prior to the expiration of the 3-year grace period, except for the following causes:

a. Nonpayment of rent; or

b. Violation of a material provision of the lease.

(b) Grace period. — After the expiration of 90 days from the date of the preliminary notice or filing of the conversion plan with the Recorder of Deeds, whichever is later, the owner may give final notice to each tenant that the tenant must vacate the premises at the end of the 3-year period, unless the tenant comes within any of the exceptions set forth in this section and § 7111 of this title. From the time of the delivery of the final notice, each tenant shall have a 3-year grace period before the owner may institute legal action for eviction. In any instance where a tenant's lease is for a period of time which extends beyond the expiration date as set forth in the final notice, the grace period shall continue until expiration of such tenant's lease.

(c) Final notice. — The final notice shall contain a provision stating that each tenant in occupancy at the time of the preliminary notice shall have the exclusive right to purchase a unit in the proposed conversion project, and that such exclusive right to purchase shall continue through the first 90 days after the waiver or termination by the tenants' association of its option, and for such additional time thereafter as the owner shall permit. A copy of the final notice shall also be mailed or delivered to the tenants' association, if such association was in being at the time of the preliminary notice. The final notice shall contain a provision that any person who is a tenant of the manufactured home community, and who elects to purchase a unit in the conversion project, shall not be required to pay more for any unit than the price set forth in the conversion plan, nor more than any other person purchasing the same type of unit. The final notice shall not constitute, nor shall it include, a notice to the tenant to immediately terminate his tenancy.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 8.;



§ 7106. Approval by Attorney General

No conversion of real property on which a manufactured home community is situated shall be lawful unless such conversion has received the approval of the Attorney General after a thorough review the conversion plan to determine compliance with this chapter. Where the Attorney General has not acted to approve, conditionally approve or disapprove a conversion plan or prospective conversion within 90 days after receipt of the conversion plan, the conversion plan or prospective conversion shall be deemed to have been approved; provided, however, that the provisions of § 7103 of this title are mandatory, and cannot be waived. The Attorney General may, by a writing addressed to the owner, suspend his decision for an additional 30 days. When the conversion plan is approved, no provision of the plan shall be changed without the written approval of the Attorney General.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 8.;



§ 7107. Extension and termination of leases

(a) Any tenant at the time of the preliminary notice grace period shall be entitled to have his lease extended, on the same terms and conditions as the immediately preceding lease, until the expiration of the grace period. Nothing in this subsection shall prevent the owner from increasing rent pursuant to § 7110(d) of this title.

(b) After receipt of the final notice, and upon 30 days' written notice to the owner, a tenant may without penalty terminate his existing lease; provided, however, that the owner shall receive a full month's rent for any partial month of tenancy.

64 Del. Laws, c. 14, § 2.;



§ 7108. Option to purchase; right of first refusal; rescission of contract to purchase; nonpurchasing tenant with children attending school

(a) Where there is a tenants' association in existence at the time of the preliminary notice, the owners of the real property which is to be converted shall in a separate writing mailed to the association, upon approval of the plan by the Office of the Attorney General, grant to the association the exclusive option to purchase the community for a period of 90 days at the price set forth in the plan. If the tenants' association should exercise its option, it shall have 120 days from the date of its exercise of its option to complete the purchase. If the tenants' association decides not to exercise its options, upon the expiration of the 90-day period, the option shall convert into a right of first refusal meaning that the property shall not be sold to any other purchaser, at any time, at any price or terms, without first having been offered on the same terms to the tenants' association.

(b) Should the tenants' association fail to exercise its option to purchase within the 90-day period, the owner shall grant to the tenant the exclusive option to purchase the unit for a period of 90 days thereafter at the price set forth in the plan. Upon the request of a tenant, the owner shall provide the tenant with a listing of the types of units within the conversion project, and the price for each type of unit. If the tenant should exercise that tenant's option, that tenant shall have 120 days from the date of the exercise of that tenant's option to complete the purchase. If the tenant decides not to exercise that tenant's option, upon the expiration of the 90-day period, the option shall convert into a right of first refusal, meaning that the property shall not be sold to any other purchaser at any time, at any price or terms without first having been offered on the same terms to the tenant.

(c) For a period of 60 days after a purchasing tenant has agreed in writing to purchase a unit within the conversion project, such tenant shall have the right to rescind such contract without the imposition of any penalty or fee. If the tenant rescinds, any renegotiation or new agreement signed by the owner and the purchasing tenant shall be valid and binding, if such renegotiation occurs between the time of rescission and the expiration of the 60-day period set forth in this subsection.

(d) Where the 3-year grace period has expired and a nonpurchasing tenant with children still attending school has failed to move, such tenant shall be permitted to remain until 1 week following the end of the school year; or if any of the children is about to graduate, 1 week after the graduation ceremony; whichever is later.

64 Del. Laws, c. 14, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 35, § 8.;



§ 7109. Rights of nonpurchasing tenants

(a) All manufactured home sites occupied by nonpurchasing tenants shall be managed by the same manager or agent who manages all other units in the manufactured home community. The owner shall provide to nonpurchasing tenants all services and facilities required by law on a nondiscriminatory basis. The owner shall guarantee such obligation of the manager or agent to provide all such services and facilities for each tenant until such time as the tenant no longer resides on the premises. This obligation will be the obligation of the tenants' association if it exercises its right of first refusal and purchases the community.

(b) Where an owner has given notice of that owner's intent to convert a manufactured home community, each tenant who has not purchased a unit in the proposed conversion project shall, during the remaining term of the rental agreement and any extension thereof, be entitled to the same rights, privileges and services that were enjoyed by tenants prior to the date of the preliminary notice together with those that are granted, offered or provided to purchasers or prospective purchasers of the conversion project.

64 Del. Laws, c. 14, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 35, § 8.;



§ 7110. Rights of tenant during conversion

(a) After the filing of a conversion plan, during the grace period, no owner may evict or fail to renew the lease of a tenant of a manufactured home community which is the site of a proposed conversion; provided, however, that eviction proceedings may be commenced for nonpayment of rent or a similar breach by a tenant of a contractual obligation to the owner.

(b) The prices, terms and conditions offered to tenants by the owner for the purchase of a unit within the conversion project shall be the same as, or more favorable than, those set forth in the conversion plan and those offered to the general public.

(c) Any tenant who has left the manufactured home community or is about to do so because the owner or his agents are substantially interfering with his comfort, peace or quiet contrary to the terms of this chapter may apply to the Attorney General for assistance. The Attorney General may act on such tenant's behalf to secure restraining actions to abate the disturbance and/or to prohibit the owner from engaging in any course of conduct (including, but not limited to, interruption or discontinuance of essential services) which would substantially interfere with such person's tenancy.

(d) Where the lease of a tenant expires after the conversion plan has been filed, and such tenant continues to rent a site within the manufactured home community, the owner shall not increase the rent on an annual basis more than the average or the prior year's annual increase in rent of the 3 geographically nearest manufactured home communities in the county in which the community is located. The average increase in rent will be determined as of the date on which the lease expires. There shall be no more than 1 rent increase imposed upon the tenant during any 1 calendar year.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 8.;



§ 7111. Tenants who are elderly or have disabilities

In addition to the protection provided to tenants under this chapter, the following provisions shall apply on behalf of any tenant who has a disability or who is 65 years of age or older:

(1) The owner shall supply a list of at least 3 comparable rental units, including manufactured home communities, which have vacancies and which can accommodate such person if such exists, subject, however, to the terms of § 7112(c) of this title;

(2) The owner shall supply the address and telephone number of the nearest municipal, state or federal agency which can provide information and assistance to such tenant under the National Housing Act [12 U.S.C. § 1701 et seq.] and the Uniform Relocation Assistance Act [§ 9301 et seq. of Title 29];

(3) Where the tenant remains on the premises at the expiration of the 3-year period, and has in good faith attempted to obtain adequate housing, such tenant shall be permitted to stay on the premises until permanent housing is obtained. Any increase in rent shall be in conformity with the terms of § 7110(d) of this title.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 8; 78 Del. Laws, c. 179, §§ 273, 274.;



§ 7112. Eviction; access to comparable housing

(a) Where, at the conclusion of the grace period, a tenant is evicted by order of court solely as a result of the conversion, the owner shall pay for all expenses incurred by such tenant in moving into his new residence. If the new residence is in a manufactured home community, such expenses shall include all "setting up'' expenses, including connections to all utilities.

(b) Within 18 full months after receiving final notice any tenant may request that the owner provide a list of available comparable housing or comparable manufactured home sites and a reasonable opportunity to examine and rent such comparable housing or manufactured home site.

(c) After the expiration of the 3-year period, the owner may institute an action in the Superior Court for the eviction of any tenant or tenants who still have manufactured homes within the community or who otherwise have continued to reside within the community; or a tenant, group of tenants or tenant association may apply to the Superior Court for a stay of any eviction proceedings. The Court may, in its discretion, authorize 1-year stays of eviction subject to such rent increases as authorized by § 7110(d) of this title until such time as the Court is satisfied that the tenant has been provided a list of comparable housing or comparable manufactured home sites and is satisfied that the tenant has been provided a reasonable opportunity to examine and rent such housing or manufactured home site. Except where the owner has failed to provide such a list of comparable housing or manufactured home sites, or has failed to provide a reasonable opportunity to examine and rent such housing or manufactured home site, the Court shall grant not more than 5 such eviction stays.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 8.;



§ 7113. Penalties; jurisdiction

(a) Civil penalties. —

(1) Where an owner violates a provision of § 7105 of this title any action taken by the owner to convert the real property on which a manufactured home community is located into multiple-unit usage shall be invalid; provided, however, that the owner, by again giving the preliminary notice required under § 7105 of this title, may again begin the conversion process.

(2) Where the owner fails to give the tenants' association its option to purchase under § 7108 of this title, no subsequent sale or purchase of the real property or of any unit within the conversion project shall be valid. Where the owner fails to provide a tenant with an opportunity to purchase under § 7108 of this title, the tenant shall nevertheless be offered a unit in preference to any nontenant who has agreed to purchase a unit during or subsequent to the time of the tenant's right to purchase.

(3) Any binding agreement entered into by an owner which results in a violation of any provision of this chapter is:

a. Void, if a person residing in the manufactured home community at the time of the preliminary notice was an object of, or was adversely affected by, such violation; or

b. Voidable at the option of any party thereto.

(b) Criminal penalties; jurisdiction. —

(1) Any person who is convicted of a violation of a provision of this chapter shall be fined a sum not less than $100 nor more than $500 for each offense. Where the violation is ongoing and continuous, each day's continuation of such violation shall constitute a separate offense.

(2) The Superior Court shall have jurisdiction over all offenses under this section.

64 Del. Laws, c. 14, § 2; 74 Del. Laws, c. 35, § 8.;



§ 7114. Modification or waiver of chapter

(a) Except as otherwise provided in this section, any provision in a lease or other agreement which waives or modifies any provision of this chapter shall be void and unenforceable as against public policy. An owner and tenant may, however, agree to a modification or waiver of some or all of the protections afforded to the tenant pursuant to this chapter; provided, however:

(1) The modification or waiver is encompassed in a written contract which is separate from the lease;

(2) The modification or waiver is voluntarily entered into without duress;

(3) The modification or waiver is entered into with full understanding of this chapter, the terms of any contract to which the modification or waiver applies, and the modification or waiver itself;

(4) The modification or waiver is for adequate consideration.

(b) In any action involving a modification or waiver, the owner shall have the burden of proof to establish that the requirements of this chapter and of this section have been met.

64 Del. Laws, c. 14, § 2.;






CHAPTER 81. DELAWARE UNIFORM COMMON INTEREST OWNERSHIP ACT

Subchapter I General Provisions

§ 81-101. Short title

This chapter shall be known and may be cited as the "Delaware Uniform Common Interest Ownership Act'' or "DUCIOA''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-102 Applicability.

Applicability of this chapter is governed by this subchapter I.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-103 Definitions.

In this chapter and documents prepared to create a common interest community pursuant to this chapter, unless specifically provided otherwise herein or therein, terms shall have the meaning attributed to them in this section:

(1) "Affiliate of a declarant'' means any person who controls, is controlled by, or is under common control with a declarant. A person "controls'' a declarant if the person: (i) is a general partner, officer, director, or employer of the declarant, (ii) directly or indirectly or acting in concert with 1 or more other persons, or through 1 or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20 percent of the voting interest in the declarant, (iii) controls in any manner the election of a majority of the directors of the declarant, or (iv) has contributed more than 20 percent of the capital of the declarant. A person "is controlled by'' a declarant if the declarant: (i) is a general partner, officer, director, or employer of the person, (ii) directly or indirectly or acting in concert with 1 or more other persons, or through 1 or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20 percent of the voting interest in the person, (iii) controls in any manner the election of a majority of the directors of the person, or (iv) has contributed more than 20 percent of the capital of the person. Control does not exist if the powers described in this paragraph are held solely as security for an obligation and are not exercised.

(2) "Allocated interests'' means the following interests allocated to each unit: (i) in a condominium, the undivided interest in the common elements, the common expense liability, and votes in the association; (ii) in a cooperative, the common expense liability and the ownership interest and votes in the association; and (iii) in a planned community, the common expense liability and votes in the association.

(3) "Approved common interest community'' means a proposed common interest community that has received all legally required zoning and/or subdivision approvals from the applicable governmental authorities to permit the construction of such common interest community for which the declarant has (i) entered into 1 or more written contracts with bona-fide third-party purchasers for the construction of 1 or more units in contemplation of the submission of the unit and the proposed common interest community to the provisions of the Unit Property Act (Chapter 22 of this title) and prior to the effective date has provided such third-party purchasers with draft copies of the declaration, code of regulations and other documents pertaining to such common interest community in contemplation of submission to the Unit Property Act [Chapter 22 of this title], and (ii) not yet recorded the declaration plan, declaration, code of regulations and other related documents pertaining to such proposed common interest community in accordance with the Unit Property Act [Chapter 22 of this title] prior to the effective date.

(4) "Assessment'' or "common expense assessment'' means the sums attributable to each unit and due to the association as a result of the common expense liability allocated to each unit in the manner described in § 81-315 of this title, including all ground lease rents due in a leasehold condominium.

(5) "Association'' or "unit owners' association'' means the unit owners' association organized under § 81-301 of this title.

(6) "Bylaws'' mean the recorded document (and any recorded amendments thereto) that contains the procedures for conduct of the affairs of the association of a common interest community in accordance with § 81-306 of this title, regardless of the form of the association's legal entity or the name by which the document comprising the bylaws is identified.

(7) "Certificate of notice of approved common interest community'' means a recorded document by a declarant whereby the declarant certifies and affirms under oath that an approved common interest community shall be developed and units shall be sold under the provisions of the Unit Property Act [Chapter 22 of this title] as a preexisting common interest community, subject to the provisions of § 81-119 of this title regarding applicability to preexisting common interest communities.

(8) "Common elements'' means: (i) in the case of (A) a condominium or cooperative, all portions of the common interest community other than the units; and (B) a planned community, any real estate within a planned community which is owned or leased by the association, other than a unit; and (ii) in all common interest communities, any other interests in real estate for the benefit of unit owners which are subject to the declaration.

(9) "Common expenses'' means expenditures made by, or financial liabilities of, the association, together with any allocations to reserves, related to common elements, other units or other real estate described in the declaration.

(10) "Common expense liability'' means the liability for common expenses allocated to each unit pursuant to § 81-207 of this title.

(11) "Common interest community'' means real estate described in a declaration with respect to which a person, by virtue of that person's ownership of a unit, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance, or improvement of or services or other expenses related to common elements, other units or other real estate described in that declaration. Common interest community does not include a campground which is subject to Chapter 28 of Title 6 or those arrangements described in § 81-224 of this title. "Ownership of a unit'' does not include holding a leasehold interest in a unit of a stated term of less than 20 years in a unit, including renewal options.

(12) "Condominium'' means a common interest community in which portions of the real estate are designated for separate ownership and the remainder of the real estate is designated for common ownership solely by the owners of those portions. A common interest community is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

(13) "Conversion building'' means a building that at any time before creation of the common interest community was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

(14) "Cooperative'' means a common interest community in which the real estate is owned by an association, each of whose members is entitled by virtue of the member's ownership interest in the association to exclusive possession of a unit.

(15) "Dealer'' means a person in the business of selling units for that person's own account.

(16) "Declarant'' means any person or group of persons acting in concert who: (i) as part of a common promotional plan, offers to dispose of the interest of the person or group of persons in a unit not previously disposed of or (ii) reserves or succeeds to any special declarant right.

(17) "Declaration'' means the recorded instruments, however denominated, that create a common interest community, including any amendments to those instruments.

(18) "Declaration plan'' means a survey of a condominium or cooperative which contains the verified statement of a registered architect or licensed professional engineer certifying that the declaration plan fully and accurately shows (i) the location of the condominium or cooperative and the location and layout of the common elements and units, and (ii) sets forth the name by which the condominium or cooperative will be known and the unit designation for each unit therein. In addition, the declaration plan may show such other details or information as the declarant may elect or as may be required under § 81-106 of this title. References in this chapter to plats or plans as required by § 81-209 of this title shall mean the declaration plan.

(19) "Development rights'' means any right or combination of rights reserved by a declarant in the declaration to: (i) add real estate to a common interest community; (ii) create units, common elements, or limited common elements within a common interest community including, without limitation, by the conversion of units into common elements or limited common elements and vice versa; (iii) subdivide units or convert units into common elements; or (iv) withdraw real estate from a common interest community; (v) do other things expressly reserved, and identified as such, by declarant in the declaration.

(20) "Dispose'' or "disposition'' means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but the term does not include the transfer or release of a security interest.

(21) "Effective date'' means September 30, 2009.

(22) "Executive board'' means the body, regardless of name, designated in the declaration or bylaws to act on behalf of the association.

(23) "Fully funded,'' or any variation thereof with respect to a repair and replacement reserve, means a repair and replacement reserve which contains that balance of funds which (i) when supplemented by a fixed, budgeted annual addition, will meet fully, without supplementation by borrowed funds or special assessments, the cost of each projected repair and replacement noted in the reserve study no later than the date when each such repair or replacement is projected to be required by the reserve study, and (ii), with all budgeted contributions and expenditures for repairs and replacements projected out no less than 20 years, will never fall below a positive balance.

(24) "Identifying number'' means a symbol or address that identifies only 1 unit in a common interest community.

(25) "Lease'' means a lease or other agreement, written or oral, that establishes the terms and conditions for the use and occupancy of a unit by a tenant.

(26) "Leasehold common interest community'' means a common interest community in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the common interest community or reduce its size.

(27) "Limited common element'' means a portion of the common elements allocated by the declaration or by operation of § 81-202(b) or (d) of this title for the exclusive use of 1 or more but fewer than all of the units.

(28) "Master association'' means an organization described in § 81-220 of this title, whether or not it is also an association described in § 81-301 of this title.

(29) "Nonresidential common interest community'' means a common interest community in which all units are restricted exclusively to nonresidential purposes.

(30) "Noticed rules'' means rules delivered to or otherwise made available to a tenant as provided in § 81-320 of this title.

(31) "Offering'' means any advertisement, inducement, solicitation, or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a common interest community not located in this State, is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the common interest community is located.

(32) "Person'' means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, instrumentality or agency, limited liability company, or other legal or commercial entity. In the case of a land trust established pursuant to any statute providing for the creation of a land trust, however, "person'' means the beneficiary of the trust rather than the trust or the trustee.

(33) "Planned community'' means a common interest community that is not a condominium or a cooperative. A condominium or cooperative may be part of a planned community.

(34) "Proprietary lease'' means an agreement with the association pursuant to which a member is entitled to exclusive possession of a unit in a cooperative.

(35) "Purchaser'' means a person, other than a declarant or a dealer, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than: (i) a leasehold interest (including renewal options) of less than 20 years, or (ii) as security for an obligation.

(36) "Real estate'' means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests that by custom, usage, or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate'' includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

(37) "Record'', when used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable format.

(38) "Recorded'' means, with respect to the declaration or bylaws of a common interest community and any amendments thereto, to be placed of record at the office for the recorder of deeds in and for each county in which any portion of the common interest community is located.

(39) "Repair and replacement reserve'' means a reserve fund maintained by the executive board of a condominium or cooperative solely for the repair and replacement of common elements, and for no other purpose, including operating budget shortfalls or other expenditures appropriately addressed by a contingency reserve.

(40) "Reserve study'' means an analysis, by 1 or more independent engineering, architectural, or construction contractors or other qualified persons, performed or updated within the last 5 years, of the remaining useful life and the estimated cost to replace each separate system and component of the common elements, the purpose of which analysis by 1 or more independent engineering, architectural, or construction contractors or other qualified persons, is to inform the executive board and the association of a condominium or cooperative of the amount which should be maintained from year to year in a fully funded repair and replacement reserve to minimize the need for special assessments.

(41) "Residential purposes'' means use for dwelling and appurtenant recreational purposes, or both.

(42) "Rule'' or "rules'' means any rule, procedure or regulation of the association, however denominated, that does not appear in the declaration or bylaws and that governs either the management of the association or the common interest community or the conduct of persons or property within the common interest community and adopted as provided in § 81-320 of this title.

(43) "Security interest'' means an interest in real estate or personal property, created by contract or conveyance, which secures payment or performance of an obligation. The term includes a lien created by a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, assignment of lease or rents intended as security, pledge of an ownership interest in an association, and any other consensual lien or title retention contract intended as security for an obligation.

(44) "Special assessment'' means an assessment duly adopted from time to time for an unexpected, nonrecurring or other common expense not included in the annual budget.

(45) "Special declarant rights'' means rights reserved for the benefit of a declarant to: (i) complete improvements indicated on plats and plans filed with the declaration or, in a cooperative, to complete improvements described in the public offering statement pursuant to § 81-403(a)(2) of this title; (ii) exercise any development right maintain sales offices, management offices, signs advertising the common interest community, and models; (iv) use easements through the common elements for the purpose of making improvements within the common interest community or within real estate which may be added to the common interest community; (v) make the common interest community subject to a master association; (vi) merge or consolidate a common interest community with another common interest community of the same form of ownership; (vii) appoint or remove any officer of the association or any master association or any executive board member during any period of declarant control; (viii) control any construction, design review or aesthetic standards committee or process; (ix) attend meetings of the unit owners and, except during an executive session, the executive board; (x) have access to the records of the association to the same extent as a unit owner; or (xi) other special declarant rights so identified in the declaration.

(46) "Tenant'' means a tenant or lessee of a unit, including any subtenant, sublessee, or licensee.

(47) "Time share'' means a right to occupy a unit or any of several units during 5 or more separated time periods over a period of at least 5 years, including renewal options, whether or not coupled with an estate or interest in a common interest community or a specified portion thereof.

(48) "Unit'' means a physical portion of or 3-dimensional space in the common interest community designated for separate ownership or occupancy, the boundaries of which are described pursuant to § 81-205(a)(5) of this title, and shall include all improvements contained within the space except those excluded in the declaration. A unit may include 2 or more noncontiguous spaces. If a unit in a cooperative is owned by a unit owner or is sold, conveyed, voluntarily or involuntarily encumbered, or otherwise transferred by a unit owner, the interest in that unit which is owned, sold, conveyed, encumbered, or otherwise transferred is the right to possession of that unit under a proprietary lease, coupled with the allocated interests of that unit, and the association's interest in that unit is not thereby affected.

(49) "Unit owner'' means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold common interest community whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the common interest community, but does not include a person having an interest in a unit solely as security for an obligation. In a condominium or planned community, the declarant is the unit owner of any unit created by the declaration. In a cooperative, the declarant is treated as the unit owner of any unit to which allocated interests have been allocated until that unit has been conveyed to another person.

(50) "Nonresidential purposes'' means use for a purpose other than a residential purpose.

(51) "Customary condominium assessment'' shall mean an assessment for periodic payments, payable no less frequently than quarterly, due the association for regular and usual operating and common area expenses pursuant to the association's annual budget and shall not include amounts for reserves for contingencies, nor shall it include any late charges, penalties, interest or any fees or costs for the collection or enforcement of the assessment or any lien arising from the assessment.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 2, 3; 77 Del. Laws, c. 91, §§ 1-10, 79, 82.;

§ 81-104 Variation by agreement.

Except as expressly provided in this chapter, the effect of its provisions may not be varied by agreement, and rights conferred by it may not be waived. Except as provided in § 81-122 of this title, a declarant may not act under a power of attorney, or use any other device, for the purpose of evading the limitations or prohibitions of this chapter or the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 11, 82.;

§ 81-105 Separate titles and taxation.

(a) In a cooperative, unless the declaration provides that a unit owner's interest in a unit and its allocated interests is real estate for all purposes, that interest is personal property. That interest is subject to the provisions of homestead exemptions, even if it is personal property.

(b) In a condominium or planned community:

(1) If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

(2) If there is any unit owner other than a declarant, each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights.

(c) Any portion of the common elements for which the declarant has reserved any development right must be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

(d) If there is no unit owner other than a declarant, the real estate comprising the common interest community may be taxed and assessed in any manner provided by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-106 Applicability of local ordinances, regulations, and building codes.

(a) A building code may not impose any requirement upon any structure in a common interest community which it would not impose upon a physically identical development under a different form of ownership.

(b) In condominiums and cooperatives, no zoning, subdivision, or other real estate use law, ordinance, or regulation may prohibit the condominium or cooperative form of ownership or impose any requirement upon a condominium or cooperative which it would not impose upon a physically identical development under a different form of ownership.

(c) Except as provided in subsections (a) and (b) of this section, the provisions of this chapter do not invalidate any provision of any building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation governing the use of real estate. Without limiting the generality of the foregoing, any preexisting common interest community or approved common interest community located in any political subdivision of this State shall continue to be governed by the building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation, including appendices of such political subdivision, which are applicable to a preexisting common interest community or approved common interest community, notwithstanding any contrary provision of this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 4; 77 Del. Laws, c. 91, § 82.;

§ 81-107 Eminent domain.

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides: (i) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration and (ii) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree or order must be recorded in every county in which any portion of the common interest community is located.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 12, 82.;

§ 81-108 Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and any other form of business organization authorized by law in this State, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter. Without limiting the foregoing, the laws of this State that apply to the association's form of legal entity apply to the association except to the extent that law is inconsistent with this chapter, in which case this chapter governs.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-109 Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-102. Applicability

Applicability of this chapter is governed by this subchapter I.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-103 Definitions.

In this chapter and documents prepared to create a common interest community pursuant to this chapter, unless specifically provided otherwise herein or therein, terms shall have the meaning attributed to them in this section:

(1) "Affiliate of a declarant'' means any person who controls, is controlled by, or is under common control with a declarant. A person "controls'' a declarant if the person: (i) is a general partner, officer, director, or employer of the declarant, (ii) directly or indirectly or acting in concert with 1 or more other persons, or through 1 or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20 percent of the voting interest in the declarant, (iii) controls in any manner the election of a majority of the directors of the declarant, or (iv) has contributed more than 20 percent of the capital of the declarant. A person "is controlled by'' a declarant if the declarant: (i) is a general partner, officer, director, or employer of the person, (ii) directly or indirectly or acting in concert with 1 or more other persons, or through 1 or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20 percent of the voting interest in the person, (iii) controls in any manner the election of a majority of the directors of the person, or (iv) has contributed more than 20 percent of the capital of the person. Control does not exist if the powers described in this paragraph are held solely as security for an obligation and are not exercised.

(2) "Allocated interests'' means the following interests allocated to each unit: (i) in a condominium, the undivided interest in the common elements, the common expense liability, and votes in the association; (ii) in a cooperative, the common expense liability and the ownership interest and votes in the association; and (iii) in a planned community, the common expense liability and votes in the association.

(3) "Approved common interest community'' means a proposed common interest community that has received all legally required zoning and/or subdivision approvals from the applicable governmental authorities to permit the construction of such common interest community for which the declarant has (i) entered into 1 or more written contracts with bona-fide third-party purchasers for the construction of 1 or more units in contemplation of the submission of the unit and the proposed common interest community to the provisions of the Unit Property Act (Chapter 22 of this title) and prior to the effective date has provided such third-party purchasers with draft copies of the declaration, code of regulations and other documents pertaining to such common interest community in contemplation of submission to the Unit Property Act [Chapter 22 of this title], and (ii) not yet recorded the declaration plan, declaration, code of regulations and other related documents pertaining to such proposed common interest community in accordance with the Unit Property Act [Chapter 22 of this title] prior to the effective date.

(4) "Assessment'' or "common expense assessment'' means the sums attributable to each unit and due to the association as a result of the common expense liability allocated to each unit in the manner described in § 81-315 of this title, including all ground lease rents due in a leasehold condominium.

(5) "Association'' or "unit owners' association'' means the unit owners' association organized under § 81-301 of this title.

(6) "Bylaws'' mean the recorded document (and any recorded amendments thereto) that contains the procedures for conduct of the affairs of the association of a common interest community in accordance with § 81-306 of this title, regardless of the form of the association's legal entity or the name by which the document comprising the bylaws is identified.

(7) "Certificate of notice of approved common interest community'' means a recorded document by a declarant whereby the declarant certifies and affirms under oath that an approved common interest community shall be developed and units shall be sold under the provisions of the Unit Property Act [Chapter 22 of this title] as a preexisting common interest community, subject to the provisions of § 81-119 of this title regarding applicability to preexisting common interest communities.

(8) "Common elements'' means: (i) in the case of (A) a condominium or cooperative, all portions of the common interest community other than the units; and (B) a planned community, any real estate within a planned community which is owned or leased by the association, other than a unit; and (ii) in all common interest communities, any other interests in real estate for the benefit of unit owners which are subject to the declaration.

(9) "Common expenses'' means expenditures made by, or financial liabilities of, the association, together with any allocations to reserves, related to common elements, other units or other real estate described in the declaration.

(10) "Common expense liability'' means the liability for common expenses allocated to each unit pursuant to § 81-207 of this title.

(11) "Common interest community'' means real estate described in a declaration with respect to which a person, by virtue of that person's ownership of a unit, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance, or improvement of or services or other expenses related to common elements, other units or other real estate described in that declaration. Common interest community does not include a campground which is subject to Chapter 28 of Title 6 or those arrangements described in § 81-224 of this title. "Ownership of a unit'' does not include holding a leasehold interest in a unit of a stated term of less than 20 years in a unit, including renewal options.

(12) "Condominium'' means a common interest community in which portions of the real estate are designated for separate ownership and the remainder of the real estate is designated for common ownership solely by the owners of those portions. A common interest community is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

(13) "Conversion building'' means a building that at any time before creation of the common interest community was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

(14) "Cooperative'' means a common interest community in which the real estate is owned by an association, each of whose members is entitled by virtue of the member's ownership interest in the association to exclusive possession of a unit.

(15) "Dealer'' means a person in the business of selling units for that person's own account.

(16) "Declarant'' means any person or group of persons acting in concert who: (i) as part of a common promotional plan, offers to dispose of the interest of the person or group of persons in a unit not previously disposed of or (ii) reserves or succeeds to any special declarant right.

(17) "Declaration'' means the recorded instruments, however denominated, that create a common interest community, including any amendments to those instruments.

(18) "Declaration plan'' means a survey of a condominium or cooperative which contains the verified statement of a registered architect or licensed professional engineer certifying that the declaration plan fully and accurately shows (i) the location of the condominium or cooperative and the location and layout of the common elements and units, and (ii) sets forth the name by which the condominium or cooperative will be known and the unit designation for each unit therein. In addition, the declaration plan may show such other details or information as the declarant may elect or as may be required under § 81-106 of this title. References in this chapter to plats or plans as required by § 81-209 of this title shall mean the declaration plan.

(19) "Development rights'' means any right or combination of rights reserved by a declarant in the declaration to: (i) add real estate to a common interest community; (ii) create units, common elements, or limited common elements within a common interest community including, without limitation, by the conversion of units into common elements or limited common elements and vice versa; (iii) subdivide units or convert units into common elements; or (iv) withdraw real estate from a common interest community; (v) do other things expressly reserved, and identified as such, by declarant in the declaration.

(20) "Dispose'' or "disposition'' means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but the term does not include the transfer or release of a security interest.

(21) "Effective date'' means September 30, 2009.

(22) "Executive board'' means the body, regardless of name, designated in the declaration or bylaws to act on behalf of the association.

(23) "Fully funded,'' or any variation thereof with respect to a repair and replacement reserve, means a repair and replacement reserve which contains that balance of funds which (i) when supplemented by a fixed, budgeted annual addition, will meet fully, without supplementation by borrowed funds or special assessments, the cost of each projected repair and replacement noted in the reserve study no later than the date when each such repair or replacement is projected to be required by the reserve study, and (ii), with all budgeted contributions and expenditures for repairs and replacements projected out no less than 20 years, will never fall below a positive balance.

(24) "Identifying number'' means a symbol or address that identifies only 1 unit in a common interest community.

(25) "Lease'' means a lease or other agreement, written or oral, that establishes the terms and conditions for the use and occupancy of a unit by a tenant.

(26) "Leasehold common interest community'' means a common interest community in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the common interest community or reduce its size.

(27) "Limited common element'' means a portion of the common elements allocated by the declaration or by operation of § 81-202(b) or (d) of this title for the exclusive use of 1 or more but fewer than all of the units.

(28) "Master association'' means an organization described in § 81-220 of this title, whether or not it is also an association described in § 81-301 of this title.

(29) "Nonresidential common interest community'' means a common interest community in which all units are restricted exclusively to nonresidential purposes.

(30) "Noticed rules'' means rules delivered to or otherwise made available to a tenant as provided in § 81-320 of this title.

(31) "Offering'' means any advertisement, inducement, solicitation, or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a common interest community not located in this State, is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the common interest community is located.

(32) "Person'' means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, instrumentality or agency, limited liability company, or other legal or commercial entity. In the case of a land trust established pursuant to any statute providing for the creation of a land trust, however, "person'' means the beneficiary of the trust rather than the trust or the trustee.

(33) "Planned community'' means a common interest community that is not a condominium or a cooperative. A condominium or cooperative may be part of a planned community.

(34) "Proprietary lease'' means an agreement with the association pursuant to which a member is entitled to exclusive possession of a unit in a cooperative.

(35) "Purchaser'' means a person, other than a declarant or a dealer, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than: (i) a leasehold interest (including renewal options) of less than 20 years, or (ii) as security for an obligation.

(36) "Real estate'' means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests that by custom, usage, or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate'' includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

(37) "Record'', when used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable format.

(38) "Recorded'' means, with respect to the declaration or bylaws of a common interest community and any amendments thereto, to be placed of record at the office for the recorder of deeds in and for each county in which any portion of the common interest community is located.

(39) "Repair and replacement reserve'' means a reserve fund maintained by the executive board of a condominium or cooperative solely for the repair and replacement of common elements, and for no other purpose, including operating budget shortfalls or other expenditures appropriately addressed by a contingency reserve.

(40) "Reserve study'' means an analysis, by 1 or more independent engineering, architectural, or construction contractors or other qualified persons, performed or updated within the last 5 years, of the remaining useful life and the estimated cost to replace each separate system and component of the common elements, the purpose of which analysis by 1 or more independent engineering, architectural, or construction contractors or other qualified persons, is to inform the executive board and the association of a condominium or cooperative of the amount which should be maintained from year to year in a fully funded repair and replacement reserve to minimize the need for special assessments.

(41) "Residential purposes'' means use for dwelling and appurtenant recreational purposes, or both.

(42) "Rule'' or "rules'' means any rule, procedure or regulation of the association, however denominated, that does not appear in the declaration or bylaws and that governs either the management of the association or the common interest community or the conduct of persons or property within the common interest community and adopted as provided in § 81-320 of this title.

(43) "Security interest'' means an interest in real estate or personal property, created by contract or conveyance, which secures payment or performance of an obligation. The term includes a lien created by a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, assignment of lease or rents intended as security, pledge of an ownership interest in an association, and any other consensual lien or title retention contract intended as security for an obligation.

(44) "Special assessment'' means an assessment duly adopted from time to time for an unexpected, nonrecurring or other common expense not included in the annual budget.

(45) "Special declarant rights'' means rights reserved for the benefit of a declarant to: (i) complete improvements indicated on plats and plans filed with the declaration or, in a cooperative, to complete improvements described in the public offering statement pursuant to § 81-403(a)(2) of this title; (ii) exercise any development right maintain sales offices, management offices, signs advertising the common interest community, and models; (iv) use easements through the common elements for the purpose of making improvements within the common interest community or within real estate which may be added to the common interest community; (v) make the common interest community subject to a master association; (vi) merge or consolidate a common interest community with another common interest community of the same form of ownership; (vii) appoint or remove any officer of the association or any master association or any executive board member during any period of declarant control; (viii) control any construction, design review or aesthetic standards committee or process; (ix) attend meetings of the unit owners and, except during an executive session, the executive board; (x) have access to the records of the association to the same extent as a unit owner; or (xi) other special declarant rights so identified in the declaration.

(46) "Tenant'' means a tenant or lessee of a unit, including any subtenant, sublessee, or licensee.

(47) "Time share'' means a right to occupy a unit or any of several units during 5 or more separated time periods over a period of at least 5 years, including renewal options, whether or not coupled with an estate or interest in a common interest community or a specified portion thereof.

(48) "Unit'' means a physical portion of or 3-dimensional space in the common interest community designated for separate ownership or occupancy, the boundaries of which are described pursuant to § 81-205(a)(5) of this title, and shall include all improvements contained within the space except those excluded in the declaration. A unit may include 2 or more noncontiguous spaces. If a unit in a cooperative is owned by a unit owner or is sold, conveyed, voluntarily or involuntarily encumbered, or otherwise transferred by a unit owner, the interest in that unit which is owned, sold, conveyed, encumbered, or otherwise transferred is the right to possession of that unit under a proprietary lease, coupled with the allocated interests of that unit, and the association's interest in that unit is not thereby affected.

(49) "Unit owner'' means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold common interest community whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the common interest community, but does not include a person having an interest in a unit solely as security for an obligation. In a condominium or planned community, the declarant is the unit owner of any unit created by the declaration. In a cooperative, the declarant is treated as the unit owner of any unit to which allocated interests have been allocated until that unit has been conveyed to another person.

(50) "Nonresidential purposes'' means use for a purpose other than a residential purpose.

(51) "Customary condominium assessment'' shall mean an assessment for periodic payments, payable no less frequently than quarterly, due the association for regular and usual operating and common area expenses pursuant to the association's annual budget and shall not include amounts for reserves for contingencies, nor shall it include any late charges, penalties, interest or any fees or costs for the collection or enforcement of the assessment or any lien arising from the assessment.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 2, 3; 77 Del. Laws, c. 91, §§ 1-10, 79, 82.;

§ 81-104 Variation by agreement.

Except as expressly provided in this chapter, the effect of its provisions may not be varied by agreement, and rights conferred by it may not be waived. Except as provided in § 81-122 of this title, a declarant may not act under a power of attorney, or use any other device, for the purpose of evading the limitations or prohibitions of this chapter or the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 11, 82.;

§ 81-105 Separate titles and taxation.

(a) In a cooperative, unless the declaration provides that a unit owner's interest in a unit and its allocated interests is real estate for all purposes, that interest is personal property. That interest is subject to the provisions of homestead exemptions, even if it is personal property.

(b) In a condominium or planned community:

(1) If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

(2) If there is any unit owner other than a declarant, each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights.

(c) Any portion of the common elements for which the declarant has reserved any development right must be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

(d) If there is no unit owner other than a declarant, the real estate comprising the common interest community may be taxed and assessed in any manner provided by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-106 Applicability of local ordinances, regulations, and building codes.

(a) A building code may not impose any requirement upon any structure in a common interest community which it would not impose upon a physically identical development under a different form of ownership.

(b) In condominiums and cooperatives, no zoning, subdivision, or other real estate use law, ordinance, or regulation may prohibit the condominium or cooperative form of ownership or impose any requirement upon a condominium or cooperative which it would not impose upon a physically identical development under a different form of ownership.

(c) Except as provided in subsections (a) and (b) of this section, the provisions of this chapter do not invalidate any provision of any building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation governing the use of real estate. Without limiting the generality of the foregoing, any preexisting common interest community or approved common interest community located in any political subdivision of this State shall continue to be governed by the building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation, including appendices of such political subdivision, which are applicable to a preexisting common interest community or approved common interest community, notwithstanding any contrary provision of this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 4; 77 Del. Laws, c. 91, § 82.;

§ 81-107 Eminent domain.

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides: (i) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration and (ii) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree or order must be recorded in every county in which any portion of the common interest community is located.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 12, 82.;

§ 81-108 Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and any other form of business organization authorized by law in this State, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter. Without limiting the foregoing, the laws of this State that apply to the association's form of legal entity apply to the association except to the extent that law is inconsistent with this chapter, in which case this chapter governs.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-109 Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-103. Definitions

In this chapter and documents prepared to create a common interest community pursuant to this chapter, unless specifically provided otherwise herein or therein, terms shall have the meaning attributed to them in this section:

(1) "Affiliate of a declarant'' means any person who controls, is controlled by, or is under common control with a declarant. A person "controls'' a declarant if the person: (i) is a general partner, officer, director, or employer of the declarant, (ii) directly or indirectly or acting in concert with 1 or more other persons, or through 1 or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20 percent of the voting interest in the declarant, (iii) controls in any manner the election of a majority of the directors of the declarant, or (iv) has contributed more than 20 percent of the capital of the declarant. A person "is controlled by'' a declarant if the declarant: (i) is a general partner, officer, director, or employer of the person, (ii) directly or indirectly or acting in concert with 1 or more other persons, or through 1 or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20 percent of the voting interest in the person, (iii) controls in any manner the election of a majority of the directors of the person, or (iv) has contributed more than 20 percent of the capital of the person. Control does not exist if the powers described in this paragraph are held solely as security for an obligation and are not exercised.

(2) "Allocated interests'' means the following interests allocated to each unit: (i) in a condominium, the undivided interest in the common elements, the common expense liability, and votes in the association; (ii) in a cooperative, the common expense liability and the ownership interest and votes in the association; and (iii) in a planned community, the common expense liability and votes in the association.

(3) "Approved common interest community'' means a proposed common interest community that has received all legally required zoning and/or subdivision approvals from the applicable governmental authorities to permit the construction of such common interest community for which the declarant has (i) entered into 1 or more written contracts with bona-fide third-party purchasers for the construction of 1 or more units in contemplation of the submission of the unit and the proposed common interest community to the provisions of the Unit Property Act (Chapter 22 of this title) and prior to the effective date has provided such third-party purchasers with draft copies of the declaration, code of regulations and other documents pertaining to such common interest community in contemplation of submission to the Unit Property Act [Chapter 22 of this title], and (ii) not yet recorded the declaration plan, declaration, code of regulations and other related documents pertaining to such proposed common interest community in accordance with the Unit Property Act [Chapter 22 of this title] prior to the effective date.

(4) "Assessment'' or "common expense assessment'' means the sums attributable to each unit and due to the association as a result of the common expense liability allocated to each unit in the manner described in § 81-315 of this title, including all ground lease rents due in a leasehold condominium.

(5) "Association'' or "unit owners' association'' means the unit owners' association organized under § 81-301 of this title.

(6) "Bylaws'' mean the recorded document (and any recorded amendments thereto) that contains the procedures for conduct of the affairs of the association of a common interest community in accordance with § 81-306 of this title, regardless of the form of the association's legal entity or the name by which the document comprising the bylaws is identified.

(7) "Certificate of notice of approved common interest community'' means a recorded document by a declarant whereby the declarant certifies and affirms under oath that an approved common interest community shall be developed and units shall be sold under the provisions of the Unit Property Act [Chapter 22 of this title] as a preexisting common interest community, subject to the provisions of § 81-119 of this title regarding applicability to preexisting common interest communities.

(8) "Common elements'' means: (i) in the case of (A) a condominium or cooperative, all portions of the common interest community other than the units; and (B) a planned community, any real estate within a planned community which is owned or leased by the association, other than a unit; and (ii) in all common interest communities, any other interests in real estate for the benefit of unit owners which are subject to the declaration.

(9) "Common expenses'' means expenditures made by, or financial liabilities of, the association, together with any allocations to reserves, related to common elements, other units or other real estate described in the declaration.

(10) "Common expense liability'' means the liability for common expenses allocated to each unit pursuant to § 81-207 of this title.

(11) "Common interest community'' means real estate described in a declaration with respect to which a person, by virtue of that person's ownership of a unit, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance, or improvement of or services or other expenses related to common elements, other units or other real estate described in that declaration. Common interest community does not include a campground which is subject to Chapter 28 of Title 6 or those arrangements described in § 81-224 of this title. "Ownership of a unit'' does not include holding a leasehold interest in a unit of a stated term of less than 20 years in a unit, including renewal options.

(12) "Condominium'' means a common interest community in which portions of the real estate are designated for separate ownership and the remainder of the real estate is designated for common ownership solely by the owners of those portions. A common interest community is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

(13) "Conversion building'' means a building that at any time before creation of the common interest community was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

(14) "Cooperative'' means a common interest community in which the real estate is owned by an association, each of whose members is entitled by virtue of the member's ownership interest in the association to exclusive possession of a unit.

(15) "Dealer'' means a person in the business of selling units for that person's own account.

(16) "Declarant'' means any person or group of persons acting in concert who: (i) as part of a common promotional plan, offers to dispose of the interest of the person or group of persons in a unit not previously disposed of or (ii) reserves or succeeds to any special declarant right.

(17) "Declaration'' means the recorded instruments, however denominated, that create a common interest community, including any amendments to those instruments.

(18) "Declaration plan'' means a survey of a condominium or cooperative which contains the verified statement of a registered architect or licensed professional engineer certifying that the declaration plan fully and accurately shows (i) the location of the condominium or cooperative and the location and layout of the common elements and units, and (ii) sets forth the name by which the condominium or cooperative will be known and the unit designation for each unit therein. In addition, the declaration plan may show such other details or information as the declarant may elect or as may be required under § 81-106 of this title. References in this chapter to plats or plans as required by § 81-209 of this title shall mean the declaration plan.

(19) "Development rights'' means any right or combination of rights reserved by a declarant in the declaration to: (i) add real estate to a common interest community; (ii) create units, common elements, or limited common elements within a common interest community including, without limitation, by the conversion of units into common elements or limited common elements and vice versa; (iii) subdivide units or convert units into common elements; or (iv) withdraw real estate from a common interest community; (v) do other things expressly reserved, and identified as such, by declarant in the declaration.

(20) "Dispose'' or "disposition'' means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but the term does not include the transfer or release of a security interest.

(21) "Effective date'' means September 30, 2009.

(22) "Executive board'' means the body, regardless of name, designated in the declaration or bylaws to act on behalf of the association.

(23) "Fully funded,'' or any variation thereof with respect to a repair and replacement reserve, means a repair and replacement reserve which contains that balance of funds which (i) when supplemented by a fixed, budgeted annual addition, will meet fully, without supplementation by borrowed funds or special assessments, the cost of each projected repair and replacement noted in the reserve study no later than the date when each such repair or replacement is projected to be required by the reserve study, and (ii), with all budgeted contributions and expenditures for repairs and replacements projected out no less than 20 years, will never fall below a positive balance.

(24) "Identifying number'' means a symbol or address that identifies only 1 unit in a common interest community.

(25) "Lease'' means a lease or other agreement, written or oral, that establishes the terms and conditions for the use and occupancy of a unit by a tenant.

(26) "Leasehold common interest community'' means a common interest community in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the common interest community or reduce its size.

(27) "Limited common element'' means a portion of the common elements allocated by the declaration or by operation of § 81-202(b) or (d) of this title for the exclusive use of 1 or more but fewer than all of the units.

(28) "Master association'' means an organization described in § 81-220 of this title, whether or not it is also an association described in § 81-301 of this title.

(29) "Nonresidential common interest community'' means a common interest community in which all units are restricted exclusively to nonresidential purposes.

(30) "Noticed rules'' means rules delivered to or otherwise made available to a tenant as provided in § 81-320 of this title.

(31) "Offering'' means any advertisement, inducement, solicitation, or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a common interest community not located in this State, is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the common interest community is located.

(32) "Person'' means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, instrumentality or agency, limited liability company, or other legal or commercial entity. In the case of a land trust established pursuant to any statute providing for the creation of a land trust, however, "person'' means the beneficiary of the trust rather than the trust or the trustee.

(33) "Planned community'' means a common interest community that is not a condominium or a cooperative. A condominium or cooperative may be part of a planned community.

(34) "Proprietary lease'' means an agreement with the association pursuant to which a member is entitled to exclusive possession of a unit in a cooperative.

(35) "Purchaser'' means a person, other than a declarant or a dealer, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than: (i) a leasehold interest (including renewal options) of less than 20 years, or (ii) as security for an obligation.

(36) "Real estate'' means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests that by custom, usage, or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate'' includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

(37) "Record'', when used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable format.

(38) "Recorded'' means, with respect to the declaration or bylaws of a common interest community and any amendments thereto, to be placed of record at the office for the recorder of deeds in and for each county in which any portion of the common interest community is located.

(39) "Repair and replacement reserve'' means a reserve fund maintained by the executive board of a condominium or cooperative solely for the repair and replacement of common elements, and for no other purpose, including operating budget shortfalls or other expenditures appropriately addressed by a contingency reserve.

(40) "Reserve study'' means an analysis, by 1 or more independent engineering, architectural, or construction contractors or other qualified persons, performed or updated within the last 5 years, of the remaining useful life and the estimated cost to replace each separate system and component of the common elements, the purpose of which analysis by 1 or more independent engineering, architectural, or construction contractors or other qualified persons, is to inform the executive board and the association of a condominium or cooperative of the amount which should be maintained from year to year in a fully funded repair and replacement reserve to minimize the need for special assessments.

(41) "Residential purposes'' means use for dwelling and appurtenant recreational purposes, or both.

(42) "Rule'' or "rules'' means any rule, procedure or regulation of the association, however denominated, that does not appear in the declaration or bylaws and that governs either the management of the association or the common interest community or the conduct of persons or property within the common interest community and adopted as provided in § 81-320 of this title.

(43) "Security interest'' means an interest in real estate or personal property, created by contract or conveyance, which secures payment or performance of an obligation. The term includes a lien created by a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, assignment of lease or rents intended as security, pledge of an ownership interest in an association, and any other consensual lien or title retention contract intended as security for an obligation.

(44) "Special assessment'' means an assessment duly adopted from time to time for an unexpected, nonrecurring or other common expense not included in the annual budget.

(45) "Special declarant rights'' means rights reserved for the benefit of a declarant to: (i) complete improvements indicated on plats and plans filed with the declaration or, in a cooperative, to complete improvements described in the public offering statement pursuant to § 81-403(a)(2) of this title; (ii) exercise any development right maintain sales offices, management offices, signs advertising the common interest community, and models; (iv) use easements through the common elements for the purpose of making improvements within the common interest community or within real estate which may be added to the common interest community; (v) make the common interest community subject to a master association; (vi) merge or consolidate a common interest community with another common interest community of the same form of ownership; (vii) appoint or remove any officer of the association or any master association or any executive board member during any period of declarant control; (viii) control any construction, design review or aesthetic standards committee or process; (ix) attend meetings of the unit owners and, except during an executive session, the executive board; (x) have access to the records of the association to the same extent as a unit owner; or (xi) other special declarant rights so identified in the declaration.

(46) "Tenant'' means a tenant or lessee of a unit, including any subtenant, sublessee, or licensee.

(47) "Time share'' means a right to occupy a unit or any of several units during 5 or more separated time periods over a period of at least 5 years, including renewal options, whether or not coupled with an estate or interest in a common interest community or a specified portion thereof.

(48) "Unit'' means a physical portion of or 3-dimensional space in the common interest community designated for separate ownership or occupancy, the boundaries of which are described pursuant to § 81-205(a)(5) of this title, and shall include all improvements contained within the space except those excluded in the declaration. A unit may include 2 or more noncontiguous spaces. If a unit in a cooperative is owned by a unit owner or is sold, conveyed, voluntarily or involuntarily encumbered, or otherwise transferred by a unit owner, the interest in that unit which is owned, sold, conveyed, encumbered, or otherwise transferred is the right to possession of that unit under a proprietary lease, coupled with the allocated interests of that unit, and the association's interest in that unit is not thereby affected.

(49) "Unit owner'' means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold common interest community whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the common interest community, but does not include a person having an interest in a unit solely as security for an obligation. In a condominium or planned community, the declarant is the unit owner of any unit created by the declaration. In a cooperative, the declarant is treated as the unit owner of any unit to which allocated interests have been allocated until that unit has been conveyed to another person.

(50) "Nonresidential purposes'' means use for a purpose other than a residential purpose.

(51) "Customary condominium assessment'' shall mean an assessment for periodic payments, payable no less frequently than quarterly, due the association for regular and usual operating and common area expenses pursuant to the association's annual budget and shall not include amounts for reserves for contingencies, nor shall it include any late charges, penalties, interest or any fees or costs for the collection or enforcement of the assessment or any lien arising from the assessment.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 2, 3; 77 Del. Laws, c. 91, §§ 1-10, 79, 82.;

§ 81-104 Variation by agreement.

Except as expressly provided in this chapter, the effect of its provisions may not be varied by agreement, and rights conferred by it may not be waived. Except as provided in § 81-122 of this title, a declarant may not act under a power of attorney, or use any other device, for the purpose of evading the limitations or prohibitions of this chapter or the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 11, 82.;

§ 81-105 Separate titles and taxation.

(a) In a cooperative, unless the declaration provides that a unit owner's interest in a unit and its allocated interests is real estate for all purposes, that interest is personal property. That interest is subject to the provisions of homestead exemptions, even if it is personal property.

(b) In a condominium or planned community:

(1) If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

(2) If there is any unit owner other than a declarant, each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights.

(c) Any portion of the common elements for which the declarant has reserved any development right must be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

(d) If there is no unit owner other than a declarant, the real estate comprising the common interest community may be taxed and assessed in any manner provided by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-106 Applicability of local ordinances, regulations, and building codes.

(a) A building code may not impose any requirement upon any structure in a common interest community which it would not impose upon a physically identical development under a different form of ownership.

(b) In condominiums and cooperatives, no zoning, subdivision, or other real estate use law, ordinance, or regulation may prohibit the condominium or cooperative form of ownership or impose any requirement upon a condominium or cooperative which it would not impose upon a physically identical development under a different form of ownership.

(c) Except as provided in subsections (a) and (b) of this section, the provisions of this chapter do not invalidate any provision of any building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation governing the use of real estate. Without limiting the generality of the foregoing, any preexisting common interest community or approved common interest community located in any political subdivision of this State shall continue to be governed by the building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation, including appendices of such political subdivision, which are applicable to a preexisting common interest community or approved common interest community, notwithstanding any contrary provision of this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 4; 77 Del. Laws, c. 91, § 82.;

§ 81-107 Eminent domain.

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides: (i) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration and (ii) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree or order must be recorded in every county in which any portion of the common interest community is located.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 12, 82.;

§ 81-108 Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and any other form of business organization authorized by law in this State, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter. Without limiting the foregoing, the laws of this State that apply to the association's form of legal entity apply to the association except to the extent that law is inconsistent with this chapter, in which case this chapter governs.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-109 Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-104. Variation by agreement

Except as expressly provided in this chapter, the effect of its provisions may not be varied by agreement, and rights conferred by it may not be waived. Except as provided in § 81-122 of this title, a declarant may not act under a power of attorney, or use any other device, for the purpose of evading the limitations or prohibitions of this chapter or the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 11, 82.;

§ 81-105 Separate titles and taxation.

(a) In a cooperative, unless the declaration provides that a unit owner's interest in a unit and its allocated interests is real estate for all purposes, that interest is personal property. That interest is subject to the provisions of homestead exemptions, even if it is personal property.

(b) In a condominium or planned community:

(1) If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

(2) If there is any unit owner other than a declarant, each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights.

(c) Any portion of the common elements for which the declarant has reserved any development right must be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

(d) If there is no unit owner other than a declarant, the real estate comprising the common interest community may be taxed and assessed in any manner provided by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-106 Applicability of local ordinances, regulations, and building codes.

(a) A building code may not impose any requirement upon any structure in a common interest community which it would not impose upon a physically identical development under a different form of ownership.

(b) In condominiums and cooperatives, no zoning, subdivision, or other real estate use law, ordinance, or regulation may prohibit the condominium or cooperative form of ownership or impose any requirement upon a condominium or cooperative which it would not impose upon a physically identical development under a different form of ownership.

(c) Except as provided in subsections (a) and (b) of this section, the provisions of this chapter do not invalidate any provision of any building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation governing the use of real estate. Without limiting the generality of the foregoing, any preexisting common interest community or approved common interest community located in any political subdivision of this State shall continue to be governed by the building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation, including appendices of such political subdivision, which are applicable to a preexisting common interest community or approved common interest community, notwithstanding any contrary provision of this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 4; 77 Del. Laws, c. 91, § 82.;

§ 81-107 Eminent domain.

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides: (i) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration and (ii) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree or order must be recorded in every county in which any portion of the common interest community is located.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 12, 82.;

§ 81-108 Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and any other form of business organization authorized by law in this State, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter. Without limiting the foregoing, the laws of this State that apply to the association's form of legal entity apply to the association except to the extent that law is inconsistent with this chapter, in which case this chapter governs.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-109 Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-105. Separate titles and taxation

(a) In a cooperative, unless the declaration provides that a unit owner's interest in a unit and its allocated interests is real estate for all purposes, that interest is personal property. That interest is subject to the provisions of homestead exemptions, even if it is personal property.

(b) In a condominium or planned community:

(1) If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

(2) If there is any unit owner other than a declarant, each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights.

(c) Any portion of the common elements for which the declarant has reserved any development right must be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

(d) If there is no unit owner other than a declarant, the real estate comprising the common interest community may be taxed and assessed in any manner provided by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-106 Applicability of local ordinances, regulations, and building codes.

(a) A building code may not impose any requirement upon any structure in a common interest community which it would not impose upon a physically identical development under a different form of ownership.

(b) In condominiums and cooperatives, no zoning, subdivision, or other real estate use law, ordinance, or regulation may prohibit the condominium or cooperative form of ownership or impose any requirement upon a condominium or cooperative which it would not impose upon a physically identical development under a different form of ownership.

(c) Except as provided in subsections (a) and (b) of this section, the provisions of this chapter do not invalidate any provision of any building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation governing the use of real estate. Without limiting the generality of the foregoing, any preexisting common interest community or approved common interest community located in any political subdivision of this State shall continue to be governed by the building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation, including appendices of such political subdivision, which are applicable to a preexisting common interest community or approved common interest community, notwithstanding any contrary provision of this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 4; 77 Del. Laws, c. 91, § 82.;

§ 81-107 Eminent domain.

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides: (i) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration and (ii) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree or order must be recorded in every county in which any portion of the common interest community is located.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 12, 82.;

§ 81-108 Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and any other form of business organization authorized by law in this State, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter. Without limiting the foregoing, the laws of this State that apply to the association's form of legal entity apply to the association except to the extent that law is inconsistent with this chapter, in which case this chapter governs.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-109 Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-106. Applicability of local ordinances, regulations, and building codes

(a) A building code may not impose any requirement upon any structure in a common interest community which it would not impose upon a physically identical development under a different form of ownership.

(b) In condominiums and cooperatives, no zoning, subdivision, or other real estate use law, ordinance, or regulation may prohibit the condominium or cooperative form of ownership or impose any requirement upon a condominium or cooperative which it would not impose upon a physically identical development under a different form of ownership.

(c) Except as provided in subsections (a) and (b) of this section, the provisions of this chapter do not invalidate any provision of any building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation governing the use of real estate. Without limiting the generality of the foregoing, any preexisting common interest community or approved common interest community located in any political subdivision of this State shall continue to be governed by the building code, zoning, subdivision, or other real estate use law, ordinance, rule, or regulation, including appendices of such political subdivision, which are applicable to a preexisting common interest community or approved common interest community, notwithstanding any contrary provision of this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 4; 77 Del. Laws, c. 91, § 82.;

§ 81-107 Eminent domain.

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides: (i) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration and (ii) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree or order must be recorded in every county in which any portion of the common interest community is located.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 12, 82.;

§ 81-108 Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and any other form of business organization authorized by law in this State, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter. Without limiting the foregoing, the laws of this State that apply to the association's form of legal entity apply to the association except to the extent that law is inconsistent with this chapter, in which case this chapter governs.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-109 Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-107. Eminent domain

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides: (i) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration and (ii) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree or order must be recorded in every county in which any portion of the common interest community is located.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 12, 82.;

§ 81-108 Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and any other form of business organization authorized by law in this State, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter. Without limiting the foregoing, the laws of this State that apply to the association's form of legal entity apply to the association except to the extent that law is inconsistent with this chapter, in which case this chapter governs.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-109 Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-108. Supplemental general principles of law applicable

The principles of law and equity, including the law of corporations and any other form of business organization authorized by law in this State, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter. Without limiting the foregoing, the laws of this State that apply to the association's form of legal entity apply to the association except to the extent that law is inconsistent with this chapter, in which case this chapter governs.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-109 Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-109. Construction against implicit repeal

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-110 Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-110. Uniformity of application and construction

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-111 Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-111. Severability

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-112 Unconscionable agreement or term of contract.

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-112. Unconscionable agreement or term of contract

(a) The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect that party's interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-113 Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-113. Obligation of good faith

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-114 Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-114. Remedies to be liberally administered

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-115 Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-115. Relation to Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit or supersede § 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in § 103(b) of that act (15 U.S.C. § 7003(b)).

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, §§ 5-7; 77 Del. Laws, c. 91, §§ 13, 82.;

§ 81-116 Applicability to new common interest communities; effective date.

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-116. Applicability to new common interest communities; effective date

(a) Except as provided in this subchapter, this chapter applies to all common interest communities created within this State after the effective date that are not excepted from this chapter by the provisions of this chapter. The provisions of the Unit Property Act (Chapter 22 of this title) do not apply to common interest communities created after the effective date except for those governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter. Amendments to this chapter apply to all common interest communities created after the effective date, or subjected to this chapter, regardless of when the amendment is adopted.

(b) The effective date of this chapter shall be September 30, 2009. All references in this Chapter 81 to the date of October 31, 2008, were deleted and replaced with the aforementioned effective date, except as provided in this section.

(c) Actions taken in reliance upon DUCIOA as effective on October 31, 2008, shall not be invalidated by the amendment of the effective date to September 30, 2009.

(d) Anything to the contrary in this chapter notwithstanding, compliance with DUCIOA was not intended to be required, and shall not be required, until September 30, 2009, subject to the provisions of subsection (c) of this section above.

(e) Any amendment or amendment and restatement of the declaration of a preexisting common interest community does not affect the status of that preexisting common interest community as excepted from some or all of this chapter as provided in this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 8; 77 Del. Laws, c. 91, §§ 14, 82; 77 Del. Laws, c. 364, §§ 1, 2.;

§ 81-117 Exception for small condominiums and cooperatives.

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-117. Exception for small condominiums and cooperatives

If a condominium or cooperative contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, it is subject only to §§ 81-106 (Applicability of local ordinances, regulations, and building codes) and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that the entire chapter is applicable. The bylaws of any such condominium or cooperative, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 15, 82; 77 Del. Laws, c. 364, § 3.;

§ 81-118 Exception for small and limited expense liability planned communities.

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-118. Exception for small and limited expense liability planned communities

(a) If a planned community:

(1) Contains no more than 20 units and is not subject to any developmental rights expanding it to include more than 20 units; or

(2) Provides, in its declaration, that during the period of declarant control the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $500, as adjusted pursuant to paragraph (b)(2) of this section,

it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration provides that this entire chapter is applicable. The bylaws of any such planned community, and any amendments thereto, shall be recorded.

(b) The exemption provided in paragraph (a)(2) of this section applies only if:

(1) The declarant reasonably believes in good faith that the maximum stated assessment will be sufficient to pay the expenses of the planned community; and

(2) The declaration provides that the assessment may not be increased during the period of declarant control without the consent of all unit owners; except that commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter during the period of declarant control, the assessment specified in the declaration may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 16, 17, 81, 82; 77 Del. Laws, c. 364, § 4.;

§ 81-119 Applicability to preexisting common interest communities and approved common interest communities.

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-119. Applicability to preexisting common interest communities and approved common interest communities

Except as provided in § 81-120 (Exception for small preexisting cooperatives and planned communities), and § 81-124 and except as limited by § 81-122 of this title hereof, §§ 81-105, 81-106, 81-107, 81-127, 81-203, 81-204, 81-221, 81-301, 81-302(a)(1) through (6) and (11) through (17), 81-302(f), 81-302(g), 81-303, 81-307(a), 81-309(a), 81-311, 81-315, 81-316, 81-318, 81-321, 81-322 [repealed], 81-323, 81-324, 81-409, and 81-417 of this title, and § 81-103 of this title to the extent any definitions are necessary in construing any of the foregoing sections to the extent the definitions do not conflict with the declaration, apply to all common interest communities and approved common interest communities created in this State before the effective date; but those sections apply only with respect to events and circumstances occurring after the effective date, and do not invalidate existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans of those preexisting common interest communities and approved common interest communities that do not conflict with this chapter. With respect to condominiums and cooperatives, such existing provisions of those declarations, bylaws, codes of regulations, declaration plans, plats or plans, and subsequent amendments thereto adopted subsequent to the effective date of this chapter in strict accordance with those existing provisions, and not in conflict with the Unit Property Act [Chapter 22 of this title], shall be controlling in the event of any express conflict between those existing provisions (as duly amended) and the provisions of this chapter. In matters and as to issues where neither such existing provisions of the declaration, bylaws, code of regulations, declaration plan, or plats or plans (as duly amended) of preexisting common interest communities or approved common interest communities nor the Unit Property Act [Chapter 22 of this title] expressly addresses the matter or issue, the provisions of this chapter shall control. As to any such preexisting common interest community or approved common interest community prior to the effective date: (i) this chapter shall not operate to terminate or allow the termination of existing contractual obligations created prior to the effective date, including, but not limited to contracts for units for preexisting common interest communities or approved common interest community projects; (ii) this chapter shall not invalidate the declaration, code of regulations, bylaws, declaration plan, or plats or plans of such common interest community that do not conflict with this chapter; (iii) the Unit Property Act (Chapter 22 of this title), and not this chapter shall govern all obligations of a declarant created under the Unit Property Act (Chapter 22 of this title); (iv) unless the declarant or other person with the right to do so elects to conform the requirements of this chapter in exercising any development right or special declarant rights, this chapter is not applicable to the procedures for the exercise of any such development rights or special declarant rights; (v) this chapter does not require that the preexisting declaration, code of regulations, bylaws, declaration plans, or plats or plans or other governing documents, including, but not limited to certificates or articles of incorporation, formation or otherwise of any preexisting common interest community or approved common interest community be amended to, or otherwise to comply with, the requirements of this chapter; and (vi) except for §§ 81-409 and 81-417 of this title, subchapter IV of this chapter is not applicable to any such preexisting common interest community or approved common interest community. Without limiting the generality of any other provision of this chapter, and notwithstanding any other provision of this chapter, any condominium created under the Unit Property Act for which future expansions are provided under its declaration made pursuant to the Unit Property Act shall remain governed by the Unit Property Act and not this chapter with respect to all of such future sections, phases or other expansion rights.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 9; 77 Del. Laws, c. 91, §§ 18, 82; 77 Del. Laws, c. 364, § 5.;

§ 81-120 Exception for small preexisting cooperatives and planned communities.

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-120. Exception for small preexisting cooperatives and planned communities

If a cooperative or planned community created within this State before the effective date of this chapter, contains no more than 20 units and is not subject to any development rights expanding it to include more than 20 units, or the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, does not exceed $500, as adjusted pursuant to this section, it is subject only to §§ 81-105 (Separate titles and taxation), 81-106 (Applicability of local ordinances, regulations, and building codes), and 81-107 of this title (Eminent domain), but to no other sections of this chapter unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of §§ 81-121 of this title, in which case all the sections enumerated in § 81-119 of this title apply to that cooperative or planned community. Commencing with the July 1 next following the effective date of this chapter and each July 1 thereafter, the $500 maximum assessment specified in this section may be increased by an amount not in excess of 3 percent over the amount so calculated for the previous year. The bylaws of any such cooperative or planned community, and any amendments thereto, shall be recorded.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 19, 82; 77 Del. Laws, c. 364, § 6.;

§ 81-121 Amendments to governing instruments.

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-121. Amendments to governing instruments

(a) The declaration, bylaws, or plats and plans of any common interest community created before the effective date of this chapter, may be amended to achieve any result permitted by this chapter, regardless of what applicable law provided before this chapter was adopted.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this section must be adopted and recorded in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 20, 82.;

§ 81-122 Applicability to nonresidential and mixed-use common interest communities.

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-122. Applicability to nonresidential and mixed-use common interest communities

(a) Except as provided in subsection (e) of this section, this section applies only to nonresidential common interest communities.

(b) A nonresidential common interest community is not subject to this chapter unless the declaration otherwise provides.

(c) The declaration of a nonresidential common interest community may provide that the entire chapter applies to the community or that only certain identified sections apply.

(d) If the entire chapter applies to a nonresidential common interest community, the declaration may also require, subject to § 81-112 of this title (Unconscionable agreement or term of contract), that:

(1) Notwithstanding § 81-305 of this title (Termination of contracts and leases of declarant), any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(2) Notwithstanding § 81-104 of this title (Variation by agreement), purchasers of units must execute proxies, powers of attorney, or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(e) A common interest community that contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subsection (c) or (d) of this section. Nothing herein shall prevent the establishment of a common interest community for residential purposes and a nonresidential common interest community for the same real estate.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-123 Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-123. Applicability to out-of-state common interest communities

This chapter does not apply to common interest communities or units located outside this State, but the public offering statement provisions in subchapter IV of this chapter apply to all contracts for the disposition thereof signed in this State by any party unless exempt under § 81-401 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-124 Applicability to continuing care common interest communities.

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-124. Applicability to continuing care common interest communities

Anything to the contrary in this chapter notwithstanding, this chapter does not apply to any condominium, cooperative or other common interest community created in this State before October 31, 2008, that is a continuing care facility governed by the Delaware Life-Care Registration Act (§ 4601 et seq. of Title 18) as of October 31, 2008. Such condominium, cooperative or other common interest community shall continue to be governed solely by the Unit Property Act [Chapter 22 of this title] or other statutes in effect prior to October 31, 2008, and applicable to such common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-125 Additional exceptions for preexisting common interest communities or approved common interest communities.

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-125. Additional exceptions for preexisting common interest communities or approved common interest communities

Anything to the contrary in this chapter notwithstanding, an approved common interest community shall be treated under this chapter in the same manner as a preexisting common interest community.

77 Del. Laws, c. 4, § 10; 77 Del. Laws, c. 91, § 82.;

§ 81-126 Transition period for existing contracts prior to effective date.

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-126. Transition period for existing contracts prior to effective date

Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner may, but shall not be obligated to, comply with the provisions of subchapter IV of this chapter regarding public offering statements and resale certificates with respect to any contract of sale executed prior to the effective date.

77 Del. Laws, c. 4, § 11; 77 Del. Laws, c. 91, § 82.;

§ 81-127 Notice.

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;



§ 81-127. Notice

(a) Unless otherwise required or permitted by the declaration or bylaws, the following methods of giving notice suffice when notice is required: (i) hand delivered to the unit owner or other intended recipient; (ii) sent prepaid by United States mail to the mailing address of each unit or other intended recipient, unless that person has designated in writing a different mailing address in which case it shall be sent to the designated address; or (iii) sent by electronic means in the manner described in subsection (b) of this section.

(b) An association provides effective notice by electronic means if the unit owner gives the association prior written authorization to provide that notice, together with an electronic address.

(c) The ineffectiveness of a good faith effort to deliver notice by any authorized means does not invalidate action taken at a meeting or in lieu of a meeting.

77 Del. Laws, c. 91, § 21.;






Subchapter II Creation, Alteration, and Termination of Common Interest

§ 81-201. Creation of common interest communities

(a) A common interest community may be created pursuant to this chapter only by recording a declaration executed in the same manner as a deed and, in a cooperative, by conveying the real estate subject to that declaration to the association. The declaration and bylaws must be recorded in every county in which any portion of the common interest community is located and must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of each person executing the declaration.

(b) In a condominium, a declaration, or an amendment to a declaration, adding units that are contained in or comprised by buildings may not be recorded unless the structural components and mechanical systems of any buildings containing or comprising any units thereby created, if any, are substantially completed in accordance with the plans, as evidenced by a record certification of completion executed by an independent registered engineer or architect, which may be incorporated in the recorded declaration or amendment or the recorded plat or otherwise, or by the issuance by the appropriate governmental authority of a certificate of occupancy, or its equivalent, for the applicable unit.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 22, 82.;

§ 81-202 Unit boundaries.

Except as provided by the declaration:

(a) If walls, floors, or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors, or ceilings are a part of the common elements.

(b) If any chute, flue, duct, wire, conduit, bearing wall, bearing column, or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than 1 unit or any portion of the common elements is a part of the common elements.

(c) Subject to subsection (b) of this section, all spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit.

(d) Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios, and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-203 Construction and validity of declaration and bylaws.

(a) All provisions of the declaration and bylaws are severable.

(b) The rule against perpetuities does not apply to defeat any provision of the declaration, bylaws or rules.

(c) In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails.

(d) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure impairs marketability is not affected by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 23, 24, 82.;

§ 81-204 Description of units.

A description of a unit which sets forth the name of the common interest community, the recording data for the declaration, the county in which the common interest community is located, and the identifying number of the unit, is a legally sufficient description of that unit and all rights, obligations, and interests appurtenant to that unit which were created by the declaration or bylaws.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-205 Contents of declaration.

(a) The declaration must contain:

(1) The names of the common interest community and the association and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) The name of every county in which any part of the common interest community is situated;

(3) A legally sufficient description of the real estate included in the common interest community;

(4) A statement of the maximum number of units that the declarant reserves the right to create;

(5) In a condominium, a description of the boundaries of each unit created by the declaration, including the unit's identifying number; or, in a cooperative, a description, which may be by plats or plans, of each unit created by the declaration, including the unit's identifying number, its size or number of rooms, and its location within a building if it is within a building containing more than 1 unit;

(6) A description of any limited common elements, other than those specified in § 81-202(b) and (d) of this title, as provided in § 81-209(b)(10) of this title and, in a planned community, any real estate that is or must become common elements;

(7) A description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in § 81-202(b) and (d) of this title, together with a statement that they may be so allocated;

(8) A description of any development rights (§ 81-103(19) of this title) and other special declarant rights (§ 81-103(45) of this title) reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(9) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with: (i) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(10) Any other conditions or limitations under which the rights described in paragraph (8) of this section may be exercised or will lapse;

(11) An allocation to each unit of the allocated interests in the manner described in § 81-207 of this title;

(12) Any restrictions: (i) on alienation of the units, including any restrictions on leasing which exceed the restrictions on leasing units which executive boards may impose pursuant to § 81-302(c)(2) of this title, and (ii) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(13) The recording data for recorded easements and licenses appurtenant to or included in the common interest community or to which any portion of the common interest community is or may become subject by virtue of a reservation in the declaration;

(14) In the case of a condominium or cooperative, provisions that mandate that the association create and maintain, in addition to any reserve for contingencies, a fully funded repair and replacement reserve based upon a current reserve study;

(15) Any authorization pursuant to which the association may regulate the display of American flags or political signs within the common interest community;

(16) Any authorization pursuant to which the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards in the manner provided in § 81-320 of this title; and

(17) All matters required by §§ 81-206, 81-207, 81-208, 81-209, 81-215, 81-216, and 81-303 of this title.

(b) The declaration may contain any other matters the declarant considers appropriate, including any restrictions on the uses of a unit or the number or other qualifications of persons who may occupy units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 25, 26, 82.;

§ 81-206 Leasehold common interest communities.

(a) Any lease the expiration or termination of which may terminate the common interest community or reduce its size must be referenced in the declaration. Every lessor of those leases in a condominium or planned community shall sign the declaration. The declaration must state:

(1) The recording data for the lease;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner's share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests must be reallocated in accordance with § 81-107(a) of this title as if those units had been taken by eminent domain. Reallocations must be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 12; 77 Del. Laws, c. 91, § 82.;

§ 81-207 Allocation of allocated interests.

(a) The declaration must allocate to each unit:

(1) In a condominium, a fraction or percentage of undivided interests in the common elements and a fraction or percentage of undivided interests in the common expenses of the association, and a portion of the votes in the association;

(2) In a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association; and

(3) In a planned community, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association.

(b) The declaration must state the formulas used to establish allocations of interests and the portions of the votes. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If units may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide: (i) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the executive board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-208 Limited common elements.

(a) Except for the limited common elements described in § 81-202(b) and (d) of this title, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with § 81-205(a)(7) of this title. The allocations must be made by amendments to the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-209 Plats and plans.

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-202. Unit boundaries

Except as provided by the declaration:

(a) If walls, floors, or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors, or ceilings are a part of the common elements.

(b) If any chute, flue, duct, wire, conduit, bearing wall, bearing column, or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than 1 unit or any portion of the common elements is a part of the common elements.

(c) Subject to subsection (b) of this section, all spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit.

(d) Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios, and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-203 Construction and validity of declaration and bylaws.

(a) All provisions of the declaration and bylaws are severable.

(b) The rule against perpetuities does not apply to defeat any provision of the declaration, bylaws or rules.

(c) In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails.

(d) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure impairs marketability is not affected by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 23, 24, 82.;

§ 81-204 Description of units.

A description of a unit which sets forth the name of the common interest community, the recording data for the declaration, the county in which the common interest community is located, and the identifying number of the unit, is a legally sufficient description of that unit and all rights, obligations, and interests appurtenant to that unit which were created by the declaration or bylaws.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-205 Contents of declaration.

(a) The declaration must contain:

(1) The names of the common interest community and the association and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) The name of every county in which any part of the common interest community is situated;

(3) A legally sufficient description of the real estate included in the common interest community;

(4) A statement of the maximum number of units that the declarant reserves the right to create;

(5) In a condominium, a description of the boundaries of each unit created by the declaration, including the unit's identifying number; or, in a cooperative, a description, which may be by plats or plans, of each unit created by the declaration, including the unit's identifying number, its size or number of rooms, and its location within a building if it is within a building containing more than 1 unit;

(6) A description of any limited common elements, other than those specified in § 81-202(b) and (d) of this title, as provided in § 81-209(b)(10) of this title and, in a planned community, any real estate that is or must become common elements;

(7) A description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in § 81-202(b) and (d) of this title, together with a statement that they may be so allocated;

(8) A description of any development rights (§ 81-103(19) of this title) and other special declarant rights (§ 81-103(45) of this title) reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(9) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with: (i) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(10) Any other conditions or limitations under which the rights described in paragraph (8) of this section may be exercised or will lapse;

(11) An allocation to each unit of the allocated interests in the manner described in § 81-207 of this title;

(12) Any restrictions: (i) on alienation of the units, including any restrictions on leasing which exceed the restrictions on leasing units which executive boards may impose pursuant to § 81-302(c)(2) of this title, and (ii) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(13) The recording data for recorded easements and licenses appurtenant to or included in the common interest community or to which any portion of the common interest community is or may become subject by virtue of a reservation in the declaration;

(14) In the case of a condominium or cooperative, provisions that mandate that the association create and maintain, in addition to any reserve for contingencies, a fully funded repair and replacement reserve based upon a current reserve study;

(15) Any authorization pursuant to which the association may regulate the display of American flags or political signs within the common interest community;

(16) Any authorization pursuant to which the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards in the manner provided in § 81-320 of this title; and

(17) All matters required by §§ 81-206, 81-207, 81-208, 81-209, 81-215, 81-216, and 81-303 of this title.

(b) The declaration may contain any other matters the declarant considers appropriate, including any restrictions on the uses of a unit or the number or other qualifications of persons who may occupy units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 25, 26, 82.;

§ 81-206 Leasehold common interest communities.

(a) Any lease the expiration or termination of which may terminate the common interest community or reduce its size must be referenced in the declaration. Every lessor of those leases in a condominium or planned community shall sign the declaration. The declaration must state:

(1) The recording data for the lease;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner's share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests must be reallocated in accordance with § 81-107(a) of this title as if those units had been taken by eminent domain. Reallocations must be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 12; 77 Del. Laws, c. 91, § 82.;

§ 81-207 Allocation of allocated interests.

(a) The declaration must allocate to each unit:

(1) In a condominium, a fraction or percentage of undivided interests in the common elements and a fraction or percentage of undivided interests in the common expenses of the association, and a portion of the votes in the association;

(2) In a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association; and

(3) In a planned community, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association.

(b) The declaration must state the formulas used to establish allocations of interests and the portions of the votes. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If units may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide: (i) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the executive board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-208 Limited common elements.

(a) Except for the limited common elements described in § 81-202(b) and (d) of this title, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with § 81-205(a)(7) of this title. The allocations must be made by amendments to the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-209 Plats and plans.

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-203. Construction and validity of declaration and bylaws

(a) All provisions of the declaration and bylaws are severable.

(b) The rule against perpetuities does not apply to defeat any provision of the declaration, bylaws or rules.

(c) In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails.

(d) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure impairs marketability is not affected by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 23, 24, 82.;

§ 81-204 Description of units.

A description of a unit which sets forth the name of the common interest community, the recording data for the declaration, the county in which the common interest community is located, and the identifying number of the unit, is a legally sufficient description of that unit and all rights, obligations, and interests appurtenant to that unit which were created by the declaration or bylaws.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-205 Contents of declaration.

(a) The declaration must contain:

(1) The names of the common interest community and the association and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) The name of every county in which any part of the common interest community is situated;

(3) A legally sufficient description of the real estate included in the common interest community;

(4) A statement of the maximum number of units that the declarant reserves the right to create;

(5) In a condominium, a description of the boundaries of each unit created by the declaration, including the unit's identifying number; or, in a cooperative, a description, which may be by plats or plans, of each unit created by the declaration, including the unit's identifying number, its size or number of rooms, and its location within a building if it is within a building containing more than 1 unit;

(6) A description of any limited common elements, other than those specified in § 81-202(b) and (d) of this title, as provided in § 81-209(b)(10) of this title and, in a planned community, any real estate that is or must become common elements;

(7) A description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in § 81-202(b) and (d) of this title, together with a statement that they may be so allocated;

(8) A description of any development rights (§ 81-103(19) of this title) and other special declarant rights (§ 81-103(45) of this title) reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(9) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with: (i) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(10) Any other conditions or limitations under which the rights described in paragraph (8) of this section may be exercised or will lapse;

(11) An allocation to each unit of the allocated interests in the manner described in § 81-207 of this title;

(12) Any restrictions: (i) on alienation of the units, including any restrictions on leasing which exceed the restrictions on leasing units which executive boards may impose pursuant to § 81-302(c)(2) of this title, and (ii) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(13) The recording data for recorded easements and licenses appurtenant to or included in the common interest community or to which any portion of the common interest community is or may become subject by virtue of a reservation in the declaration;

(14) In the case of a condominium or cooperative, provisions that mandate that the association create and maintain, in addition to any reserve for contingencies, a fully funded repair and replacement reserve based upon a current reserve study;

(15) Any authorization pursuant to which the association may regulate the display of American flags or political signs within the common interest community;

(16) Any authorization pursuant to which the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards in the manner provided in § 81-320 of this title; and

(17) All matters required by §§ 81-206, 81-207, 81-208, 81-209, 81-215, 81-216, and 81-303 of this title.

(b) The declaration may contain any other matters the declarant considers appropriate, including any restrictions on the uses of a unit or the number or other qualifications of persons who may occupy units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 25, 26, 82.;

§ 81-206 Leasehold common interest communities.

(a) Any lease the expiration or termination of which may terminate the common interest community or reduce its size must be referenced in the declaration. Every lessor of those leases in a condominium or planned community shall sign the declaration. The declaration must state:

(1) The recording data for the lease;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner's share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests must be reallocated in accordance with § 81-107(a) of this title as if those units had been taken by eminent domain. Reallocations must be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 12; 77 Del. Laws, c. 91, § 82.;

§ 81-207 Allocation of allocated interests.

(a) The declaration must allocate to each unit:

(1) In a condominium, a fraction or percentage of undivided interests in the common elements and a fraction or percentage of undivided interests in the common expenses of the association, and a portion of the votes in the association;

(2) In a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association; and

(3) In a planned community, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association.

(b) The declaration must state the formulas used to establish allocations of interests and the portions of the votes. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If units may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide: (i) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the executive board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-208 Limited common elements.

(a) Except for the limited common elements described in § 81-202(b) and (d) of this title, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with § 81-205(a)(7) of this title. The allocations must be made by amendments to the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-209 Plats and plans.

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-204. Description of units

A description of a unit which sets forth the name of the common interest community, the recording data for the declaration, the county in which the common interest community is located, and the identifying number of the unit, is a legally sufficient description of that unit and all rights, obligations, and interests appurtenant to that unit which were created by the declaration or bylaws.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-205 Contents of declaration.

(a) The declaration must contain:

(1) The names of the common interest community and the association and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) The name of every county in which any part of the common interest community is situated;

(3) A legally sufficient description of the real estate included in the common interest community;

(4) A statement of the maximum number of units that the declarant reserves the right to create;

(5) In a condominium, a description of the boundaries of each unit created by the declaration, including the unit's identifying number; or, in a cooperative, a description, which may be by plats or plans, of each unit created by the declaration, including the unit's identifying number, its size or number of rooms, and its location within a building if it is within a building containing more than 1 unit;

(6) A description of any limited common elements, other than those specified in § 81-202(b) and (d) of this title, as provided in § 81-209(b)(10) of this title and, in a planned community, any real estate that is or must become common elements;

(7) A description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in § 81-202(b) and (d) of this title, together with a statement that they may be so allocated;

(8) A description of any development rights (§ 81-103(19) of this title) and other special declarant rights (§ 81-103(45) of this title) reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(9) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with: (i) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(10) Any other conditions or limitations under which the rights described in paragraph (8) of this section may be exercised or will lapse;

(11) An allocation to each unit of the allocated interests in the manner described in § 81-207 of this title;

(12) Any restrictions: (i) on alienation of the units, including any restrictions on leasing which exceed the restrictions on leasing units which executive boards may impose pursuant to § 81-302(c)(2) of this title, and (ii) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(13) The recording data for recorded easements and licenses appurtenant to or included in the common interest community or to which any portion of the common interest community is or may become subject by virtue of a reservation in the declaration;

(14) In the case of a condominium or cooperative, provisions that mandate that the association create and maintain, in addition to any reserve for contingencies, a fully funded repair and replacement reserve based upon a current reserve study;

(15) Any authorization pursuant to which the association may regulate the display of American flags or political signs within the common interest community;

(16) Any authorization pursuant to which the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards in the manner provided in § 81-320 of this title; and

(17) All matters required by §§ 81-206, 81-207, 81-208, 81-209, 81-215, 81-216, and 81-303 of this title.

(b) The declaration may contain any other matters the declarant considers appropriate, including any restrictions on the uses of a unit or the number or other qualifications of persons who may occupy units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 25, 26, 82.;

§ 81-206 Leasehold common interest communities.

(a) Any lease the expiration or termination of which may terminate the common interest community or reduce its size must be referenced in the declaration. Every lessor of those leases in a condominium or planned community shall sign the declaration. The declaration must state:

(1) The recording data for the lease;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner's share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests must be reallocated in accordance with § 81-107(a) of this title as if those units had been taken by eminent domain. Reallocations must be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 12; 77 Del. Laws, c. 91, § 82.;

§ 81-207 Allocation of allocated interests.

(a) The declaration must allocate to each unit:

(1) In a condominium, a fraction or percentage of undivided interests in the common elements and a fraction or percentage of undivided interests in the common expenses of the association, and a portion of the votes in the association;

(2) In a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association; and

(3) In a planned community, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association.

(b) The declaration must state the formulas used to establish allocations of interests and the portions of the votes. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If units may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide: (i) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the executive board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-208 Limited common elements.

(a) Except for the limited common elements described in § 81-202(b) and (d) of this title, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with § 81-205(a)(7) of this title. The allocations must be made by amendments to the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-209 Plats and plans.

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-205. Contents of declaration

(a) The declaration must contain:

(1) The names of the common interest community and the association and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) The name of every county in which any part of the common interest community is situated;

(3) A legally sufficient description of the real estate included in the common interest community;

(4) A statement of the maximum number of units that the declarant reserves the right to create;

(5) In a condominium, a description of the boundaries of each unit created by the declaration, including the unit's identifying number; or, in a cooperative, a description, which may be by plats or plans, of each unit created by the declaration, including the unit's identifying number, its size or number of rooms, and its location within a building if it is within a building containing more than 1 unit;

(6) A description of any limited common elements, other than those specified in § 81-202(b) and (d) of this title, as provided in § 81-209(b)(10) of this title and, in a planned community, any real estate that is or must become common elements;

(7) A description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in § 81-202(b) and (d) of this title, together with a statement that they may be so allocated;

(8) A description of any development rights (§ 81-103(19) of this title) and other special declarant rights (§ 81-103(45) of this title) reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(9) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with: (i) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(10) Any other conditions or limitations under which the rights described in paragraph (8) of this section may be exercised or will lapse;

(11) An allocation to each unit of the allocated interests in the manner described in § 81-207 of this title;

(12) Any restrictions: (i) on alienation of the units, including any restrictions on leasing which exceed the restrictions on leasing units which executive boards may impose pursuant to § 81-302(c)(2) of this title, and (ii) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(13) The recording data for recorded easements and licenses appurtenant to or included in the common interest community or to which any portion of the common interest community is or may become subject by virtue of a reservation in the declaration;

(14) In the case of a condominium or cooperative, provisions that mandate that the association create and maintain, in addition to any reserve for contingencies, a fully funded repair and replacement reserve based upon a current reserve study;

(15) Any authorization pursuant to which the association may regulate the display of American flags or political signs within the common interest community;

(16) Any authorization pursuant to which the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards in the manner provided in § 81-320 of this title; and

(17) All matters required by §§ 81-206, 81-207, 81-208, 81-209, 81-215, 81-216, and 81-303 of this title.

(b) The declaration may contain any other matters the declarant considers appropriate, including any restrictions on the uses of a unit or the number or other qualifications of persons who may occupy units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 25, 26, 82.;

§ 81-206 Leasehold common interest communities.

(a) Any lease the expiration or termination of which may terminate the common interest community or reduce its size must be referenced in the declaration. Every lessor of those leases in a condominium or planned community shall sign the declaration. The declaration must state:

(1) The recording data for the lease;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner's share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests must be reallocated in accordance with § 81-107(a) of this title as if those units had been taken by eminent domain. Reallocations must be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 12; 77 Del. Laws, c. 91, § 82.;

§ 81-207 Allocation of allocated interests.

(a) The declaration must allocate to each unit:

(1) In a condominium, a fraction or percentage of undivided interests in the common elements and a fraction or percentage of undivided interests in the common expenses of the association, and a portion of the votes in the association;

(2) In a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association; and

(3) In a planned community, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association.

(b) The declaration must state the formulas used to establish allocations of interests and the portions of the votes. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If units may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide: (i) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the executive board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-208 Limited common elements.

(a) Except for the limited common elements described in § 81-202(b) and (d) of this title, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with § 81-205(a)(7) of this title. The allocations must be made by amendments to the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-209 Plats and plans.

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-206. Leasehold common interest communities

(a) Any lease the expiration or termination of which may terminate the common interest community or reduce its size must be referenced in the declaration. Every lessor of those leases in a condominium or planned community shall sign the declaration. The declaration must state:

(1) The recording data for the lease;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner's share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests must be reallocated in accordance with § 81-107(a) of this title as if those units had been taken by eminent domain. Reallocations must be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 12; 77 Del. Laws, c. 91, § 82.;

§ 81-207 Allocation of allocated interests.

(a) The declaration must allocate to each unit:

(1) In a condominium, a fraction or percentage of undivided interests in the common elements and a fraction or percentage of undivided interests in the common expenses of the association, and a portion of the votes in the association;

(2) In a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association; and

(3) In a planned community, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association.

(b) The declaration must state the formulas used to establish allocations of interests and the portions of the votes. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If units may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide: (i) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the executive board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-208 Limited common elements.

(a) Except for the limited common elements described in § 81-202(b) and (d) of this title, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with § 81-205(a)(7) of this title. The allocations must be made by amendments to the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-209 Plats and plans.

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-207. Allocation of allocated interests

(a) The declaration must allocate to each unit:

(1) In a condominium, a fraction or percentage of undivided interests in the common elements and a fraction or percentage of undivided interests in the common expenses of the association, and a portion of the votes in the association;

(2) In a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association; and

(3) In a planned community, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association.

(b) The declaration must state the formulas used to establish allocations of interests and the portions of the votes. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If units may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide: (i) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the executive board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-208 Limited common elements.

(a) Except for the limited common elements described in § 81-202(b) and (d) of this title, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with § 81-205(a)(7) of this title. The allocations must be made by amendments to the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-209 Plats and plans.

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-208. Limited common elements

(a) Except for the limited common elements described in § 81-202(b) and (d) of this title, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with § 81-205(a)(7) of this title. The allocations must be made by amendments to the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-209 Plats and plans.

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-209. Plats and plans

(a) Plats and plans are a part of the declaration, and are required for all condominiums and cooperatives. Each plat and plan must be clear and legible and contain a certification as required by subsection (g) of this section and by declarant that the plat or plan contains all information required by this section.

(b) Each plat must show or project:

(1) The name and a survey or general schematic map of the entire common interest community;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel, but plats and plans need not designate or label which development rights are applicable to each parcel if that information is clearly delineated in the declaration;

(4) The extent of any encroachments by or upon any portion of the common interest community;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(6) Except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(7) Except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate'';

(9) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(10) The approximate location and dimensions of any porches, decks, balconies, garages, or patios allocated as limited common elements, and show or contain a narrative description of any other limited common elements.

(11) [Repealed.]

(c) A plat shall show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown must be labeled either "MUST BE BUILT'' or "NEED NOT BE BUILT.''

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the plats, plans of the units must show or project:

(1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) The approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) The approximate location of any units in which the declarant has reserved the right to create additional units or common elements (§ 81-210(c) of this title), identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d) of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or § 81-201(b) of this title must be made by an independent architect, independent licensed professional land surveyor or independent engineer.

(h) Plats and plans need not show the location and dimensions of the units' boundaries or their limited common elements if:

(1) The plat shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows or contains a narrative description of the general layout of the units in those buildings and the limited common elements allocated to those units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 27-29, 82.;

§ 81-210 Exercise of development rights.

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-210. Exercise of development rights

(a) To exercise any development right reserved under § 81-205(a)(8) of this title, the declarant shall prepare, execute, and record, without joinder of any other person required except as expressly provided in the declaration, an amendment to the declaration and in a condominium or planned community comply with § 81-209 of this title. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by § 81-208 of this title.

(b) Development rights may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by § 81-205 or § 81-206 of this title, as the case may be, and, in a condominium or planned community, the plats and plans include all matters required by § 81-209 of this title. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to § 81-205(a)(8) of this title.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into 2 or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to § 81-205(a)(8) of this title, that all or a portion of the real estate is subject to a right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If the declaration for a pre-existing condominium provides for conversion of limited common elements to part of the unit to which such limited common elements are allocated, the same shall be a development right exercisable by the declarant by amendment to the declaration prepared, executed and recorded by the declarant, without the joinder of any other person required, and complying with § 81-209 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-211 Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-211. Alterations of units

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May, upon written notice to the association specifying the improvements or alterations planned, make any improvements or alterations to that unit owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may, upon written notice to the association specifying the improvements or alteration planned, but without requiring permission of the association, remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-212 Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-212. Relocation of unit boundaries

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee's index in the name of the association. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least 67 percent of the votes in the association, including 67 percent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation. The fees and charges shall be assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them, and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate. All costs associated with the relocation or any attempted relocation which fails or is denied, including reasonable attorney's and engineer's fees, shall be paid by the owners seeking the change.

(c) The association: (i) in a condominium or planned community shall prepare and record plats or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (ii) in a cooperative shall prepare and record amendments to the declaration, including any plans, necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-213 Subdivision of units.

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-213. Subdivision of units

(a) In a condominium or cooperative if the declaration expressly so permits and approval as noted herein is obtained in writing, a unit may be subdivided into 2 or more units. Subject to the provisions of the declaration, payment of all expenses by the unit owner and other provisions of law other than this chapter, upon application of a unit owner to subdivide a unit in a condominium or cooperative, the association shall prepare, execute, and record an amendment to the declaration, including in a condominium or planned community the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 30, 31, 82.;

§ 81-214 Variations in boundaries.

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-214. Variations in boundaries

The existing physical boundaries of a unit or a common element or the physical boundaries of a unit or a common element reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of the unit owner's wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-215 Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-215. Use for sales purposes

A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. In a cooperative or condominium, any sales office, management office, or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, the declarant ceases to have any rights with regard thereto unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-216 Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-216. Easement rights

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to §§ 81-302(a)(6) and 81-312 of this title, the unit owners have an easement in the common elements for purposes of access to their units.

(c) Subject to the declaration and the rules, the unit owners have an easement to use the common elements and all real estate that must become common elements for the purposes for which they were intended.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 32, 82.;

§ 81-217 Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-217. Amendment of declaration

(a) Except in cases of amendments that may be executed by a declarant under § 81-209(f) or § 81-210 of this title, or by the association under § 81-107, § 81-206(d), § 81-208(c), § 81-212(a), or § 81-213 of this title, or by certain unit owners under § 81-208(b), § 81-212(a), § 81-213(b), or § 81-218(b) of this title, or by secured lenders pursuant to § 81-219 of this title, and except as limited by subsection (d) of this section or as otherwise provided in this § 81-217 of this title, the declaration, including any plats and plans, may be amended only by vote or agreement of unit owners of units to which at least 67 percent of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specific subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without the approval.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to § 81-212(a) of this title, must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, or in a nonresidential common interest community, except as provided in the declaration, no amendment may create or increase special declarant rights, increase the number of units, change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by the chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) By vote or agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage specified in the declaration, an amendment to the declaration may prohibit or materially restrict the permitted uses of or behavior in a unit or the number or other qualifications of persons who may occupy units. The amendment must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to § 81-205(a)(8) of this title within which reserved development rights must be exercised may be extended, and additional development rights may be created, if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by the declarant, agree to that action. The agreement is effective 30 days after an amendment to the declaration reflecting the terms of the agreement is recorded unless all the persons holding the affected special declarant rights, or security interests in those rights, record a written objection within the 30-day period, in which case the amendment is void, or consent in writing at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights which have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration of any common interest community subject to this chapter requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration, that consent shall be deemed granted if no written refusal to consent is received by the association within 45 days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding this section, no amendment to the declaration that affects the priority of a holder's security interest or the ability of that holder to foreclose its security interest may be adopted without that holder's consent in a record if the declaration requires that consent as a condition to the effectiveness of the amendment.

(j) Unless the declaration or bylaws provide otherwise and subject to paragraphs (j)(ii) and (j)(iii) of this section:

(i) The executive board may execute and record an amendment to the declaration bylaws, or plat, to conform the declaration or bylaws to be consistent with the provisions of this chapter or to correct:

(1) A typographical error or other error in the percentage interests or number of votes appurtenant to any unit;

(2) A typographical error or other incorrect reference to another prior recorded document; or

(3) A typographical error or other incorrect unit designation or assignment of limited common elements if the affected unit owners and their mortgagees consent in writing to the amendment, and the consent documents are recorded with the amendment.

(ii) If the executive board executes and records an amendment under paragraph (j)(i) of this section, the executive board shall also record with the amendment:

(1) During the time that the declarant has an interest:

(A) The consent of the declarant; or

(B) An affidavit by the executive board that any declarant who has an interest in the condominium has been provided a copy of the amendment and a notice that the declarant may object in writing to the amendment within 30 days of receipt of the amendment and notice, that 30 days have passed since delivery of the amendment and notice, and that the declarant has made no written objection; and

(2) An affidavit by the executive board that at least 30 days before recordation of the amendment a copy of the amendment was sent with a notice of the amendment sent to each unit owner as required for notices pursuant to this chapter.

(iii) An amendment under this section is entitled to be recorded and is effective upon recordation if accompanied by the supporting documents required by this section.

(k) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant in order to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

(l) During the time that the declarant has an interest, the declaration, bylaws or plat may be amended by declarant to conform the same to be consistent with the provisions required or allowed by this chapter.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 33-36, 82.;

§ 81-218 Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-218. Termination of common interest community

(a) Except in the case of a taking of all the units by eminent domain or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded or judgments docketed before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded or judgments docketed before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination;

(3) The amount of the lien of an association's creditor described in paragraphs (i)(1) and (i)(2) of this section against each of the unit owners' interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(5) The assets of the association must be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h), and (i) of this section are as follows:

(1) Except as provided in paragraph (j)(2) of this section, the respective interests of unit owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are: (i) in a condominium, their respective common element interests immediately before the termination, (ii) in a cooperative, their respective ownership interests immediately before the termination, and (iii) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate, or against common elements that have been subjected to a security interest by the association under § 81-312 of this title, does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-219 Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-219. Rights of secured lenders

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to: (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (ii) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or (iii) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to § 81-313 of this title.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association's income has been assigned, or increase its common charges at the lender's direction by amounts reasonably necessary to amortize the loan in accordance with its terms, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-220 Master associations.

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-220. Master associations

(a) If the declaration provides that any of the powers described in § 81-302 of this title are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of 1 or more common interest communities, all provisions of this chapter applicable to unit owners' associations apply to any such corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in § 81-301 of this title, a master association may exercise the powers set forth in § 81-302(a)(2) of this title only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in §§ 81-303, 81-308, 81-309, 81-310, and 81-312 of this title apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in § 81-301 of this title, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-221 Merger or consolidation of common interest communities.

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-221. Merger or consolidation of common interest communities

(a) Any 2 or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the pre-existing common interest communities, and the operations and activities of all associations of the pre-existing common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of 2 or more common interest communities to merge or consolidate pursuant to subsection (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either: (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new common interest community which are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing common interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-222 Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-222. Addition of unspecified real estate

In a planned community, if the right is originally reserved in the declaration, the declarant in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but, the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in § 81-205(a)(3) of this title and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to § 81-205(a)(5) of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-223 Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-223. Master planned communities

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least 400 units that may be used for residential purposes, and at the time of the reservation that declarant owns or controls more than 400 acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by § 81-205(a)(3) through (14) of this title until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain: (i) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser; and (ii) all the information required by § 81-205(a)(3) through (14) of this title with respect to that real estate.

(d) The only real estate in a master planned community which is subject to this chapter is units that have been declared or which are being offered for sale and any other real estate described pursuant to subsection (c) of this section. Other real estate that is or may become part of the master planned community is only subject to other law and to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in subchapter IV of this chapter apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real estate described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real estate do not apply to a master planned community.

(g) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving written notice to all the unit owners, voluntarily surrenders all rights to control the activities of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-224 Other exempt real estate arrangements.

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-224. Other exempt real estate arrangements

(a) An agreement between two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement or declarations does not create a separate common interest community unless the cost sharing agreement was intended to evade the limitations of this chapter. If the declarants of those common interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common interest communities.

(b) An agreement between an association for a common interest community and the owner of real estate that is not part of that common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in their agreement does not create a separate common interest community so long as the assessments against the units in the common interest community are included in the periodic budget for the common interest community and are subject to unit owner approval under § 81-324 of this title.

(c) An arrangement between 2 separately owned parcels of real estate for sharing costs associated with a common law party wall, shared driveway or shared well does not create a common interest community.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-225 Termination following catastrophe.

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;



§ 81-225. Termination following catastrophe

If substantially all the units in a common interest community have been destroyed or are uninhabitable and the available methods for giving notice for a meeting of unit owners to consider termination under § 81-218 of this title will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Court of Chancery of the State of Delaware seeking to terminate the common interest community. During the pendency of the action, the Court may enter whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size and may enter into any other order the court considers to be in the best interest of the unit owners and persons holding an interest in the common interest community.

77 Del. Laws, c. 91, § 37.;






Subchapter III Management of the Common Interest Community

§ 81-301. Organization of unit owners' association

A unit owners' association must be organized no later than the date the first unit in the common interest community is conveyed. The association must have an executive board and the membership of the association at all times consists exclusively of all unit owners or, following termination of the common interest community, of all former unit owners entitled to distributions of proceeds under § 81-218 of this title or their heirs, successors, or assigns. The association may be organized as a profit or nonprofit unincorporated association, corporation, trust, limited liability company or other lawful form of legal entity authorized by the laws of this State.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-302 Powers of unit owners' association.

(a) Except as otherwise provided in subsection (b) of this section and other provisions of this chapter, the association:

(1) Must adopt and may amend recorded bylaws consistent with § 81-306 of this title and may adopt rules consistent with § 81-320 of this title;

(2) Must adopt and may amend budgets pursuant to § 81-324 of this title and collect assessments for common expenses, including funds for the repair and replacement reserve, from unit owners and may invest any funds of the association;

(3) May hire and discharge managing agents and other employees, agents, and independent contractors;

(4) May institute, defend, or intervene in litigation, arbitration, mediation or administrative proceedings in its own name on behalf of itself or 2 or more unit owners on matters affecting the common interest community subject to, in the case of litigation involving the declarant, the provisions of § 81-321 of this title;

(5) May make contracts and incur liabilities;

(6) May regulate the use, maintenance, repair, replacement, and modification of common elements;

(7) May cause additional improvements to be made as a part of the common elements;

(8) May acquire, hold, encumber, and convey in its own name any right, title, or interest to real estate or personal property, but: (i) common elements in a condominium or planned community may be conveyed or subjected to a security interest only pursuant to § 81-312 of this title and (ii) part of a cooperative may be conveyed, or all or part of a cooperative may be subjected to a security interest, only pursuant to § 81-312 of this title;

(9) May grant easements, leases, licenses, and concessions through or over the common elements;

(10) May impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements, other than limited common elements described in § 81-202(b) and (d) of this title, and for services provided to unit owners;

(11) May suspend any privileges of unit owners, other than the right of a unit owner to vote on any matter submitted to a vote of unit owners, or services provided to unit owners by the association (other than those necessary for the habitability of the owner's unit) for non-payment of assessments; may impose charges for late payment of assessments; and, after notice and an opportunity to be heard, may levy reasonable fines for violations of the declaration, bylaws and rules of the association;

(12) May impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by § 81-409 of this title, or statements of unpaid assessments;

(13) May provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance;

(14) May assign its right to future income, including the right to receive common expense assessments, except to the extent limited by the declaration;

(15) May exercise any other powers conferred by the declaration or bylaws;

(16) May exercise all other powers that may be exercised in this State by legal entities of the same type as the association;

(17) May exercise any other powers necessary and proper for the governance and operation of the association; and

(18) By rule, may require that disputes between the executive board and unit owners or between two or more unit owners regarding the common interest community be submitted to nonbinding alternative dispute resolution in the manner described in the rule as a prerequisite to commencement of a judicial proceeding.

(b) The declaration may not impose limitations on the power of the association to:

(1) Deal with the declarant which are more restrictive than the limitations imposed on the power of the association to deal with other persons; or

(2) Commence litigation, arbitration, mediation or administrative proceedings against any person, but: (A) the association must comply with § 81-321 of this title, if applicable, before commencing any proceeding against any person in connection with construction defects; and (B) the executive board shall promptly provide notice to the unit owners of any litigation filed by or against the association other than a proceeding involving enforcement of rules and claims for assessments.

(c) If a tenant of a unit owner violates the declaration, bylaws or rules of the association, in addition to exercising any of its powers against the unit owner, the association may:

(1) Exercise directly against the tenant the powers described in paragraph (a)(11) of this section;

(2) After giving notice to the tenant and the unit owner and an opportunity to be heard, levy reasonable fines against the tenant for the violation; and

(3) Require, as a means of collecting a fine or past due association fee due from the tenant (and not the unit owner), that the tenant make payments directly to the association in the amount of the rent up to the limit of the amount owed the association.

(4) Enforce any other rights against the tenant for the violation which the unit owner as landlord could lawfully have exercised under the lease or which the association could lawfully have exercised directly against the unit owner, or both.

(d) The rights referred to in paragraph (c)(3) of this section may only be exercised if the tenant or unit owner fails to cure the violation within 10 days after the association notifies the tenant and unit owner of that violation.

(e) Unless a lease otherwise provides, this section does not:

(1) Affect rights that the unit owner has to enforce the lease or that the association has under other law; or

(2) Permit the association to enforce a lease to which it is not a party in the absence of a violation of the declaration, bylaws or rules.

(f) The executive board shall use its reasonable judgment to determine whether to exercise the association's powers to impose sanctions and pursue legal action for violations of the declaration, bylaws and rules including, without limitation, whether to compromise any claim made by or against it, including claims for unpaid assessments. The association shall have no duty to take enforcement action if the executive board, acting in good faith and without a conflict of interest, determines that, under the facts and circumstances presented: (i) the association's legal position does not justify taking any or further enforcement action; (ii) the covenant, restriction, or rule being enforced is, or is likely to be construed as, inconsistent with current law; (iii) although a technical violation may exist or may have occurred, it is not of such a material nature as to be objectionable to a reasonable person or to justify expending the association's resources; or (iv) it is not in the association's best interests, based upon hardship, expense, or other reasonable criteria, to pursue an enforcement action. The executive board's decision not to pursue enforcement under one set of circumstances does not prevent the association from later taking enforcement action under another set of circumstances, except the executive board may not be arbitrary or capricious in taking enforcement action. Whether the association's course of performance with respect to enforcement of any provision of the declaration, bylaws and rules constitutes a waiver or modification of that provision is not affected by this chapter.

(g) The association may compromise any claim made by or against it, including claims for unpaid assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 38-40, 82.;

§ 81-303 Executive board members and officers.

(a) The declaration must create an executive board. Except as provided in the declaration, the bylaws, subsection (b) of this section, or other provisions of this chapter, the executive board may act in all instances on behalf of the association. In the performance of their duties, officers and members of the executive board appointed by the declarant shall exercise the degree of care and loyalty to the association required of an officer or director of a corporation organized under Delaware law. Officers and members of the executive board not appointed by the declarant shall exercise the degree of care and loyalty required of an officer or director of a nonprofit corporation organized under Delaware law. The standards of care and loyalty described in this section apply regardless of the form of legal entity in which the association is organized.

(b) The executive board may not act on behalf of the association to amend the declaration or the bylaws, to terminate the common interest community, or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members, but the executive board may fill vacancies in its membership for the unexpired portion of any term.

(c) Subject to subsection (d) of this section, the declaration may provide for a period of declarant control of the association, during which a declarant, or persons designated by the declarant, may appoint and remove the officers and members of the executive board. Regardless of the period provided in the declaration, and except as provided in § 81-223(g) of this title, a period of declarant control terminates no later than the earlier of: (i) except as to a nonresidential common interest community, 60 days after conveyance of 75 percent of the units that may be created to unit owners other than a declarant; (ii) as to units for residential purposes, 2 years after all declarants have ceased to offer units for residential purposes for sale in the ordinary course of business; (iii) as to units for residential purposes, 2 years after any right to add new units for residential purposes was last exercised; (iv) as to a common interest community other than a condominium or cooperative, at such time as may be required by other applicable laws; or (v) as to nonresidential units in a common interest community that is subject to this chapter, 7 years after all declarants have ceased to offer nonresidential units for sale in the ordinary course of business; (vi) as to nonresidential units in a common interest community that is subject to this chapter, 7 years after any right to add new nonresidential units was last exercised; or (vii) the day the declarant, after giving written notice to unit owners, records an instrument voluntarily surrendering all rights to control activities of the association. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period, but in that event the declarant may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(d) Not later than 60 days after conveyance of 25 percent of the units that may be created to unit owners other than a declarant, at least one member and not less than 25 percent of the members of the executive board must be elected by unit owners other than the declarant. Not later than 60 days after conveyance of 50 percent of the units that may be created to unit owners other than a declarant, not less than 33 1/3 percent of the members of the executive board must be elected by unit owners other than the declarant.

(e) Except as otherwise provided in §§ 81-220(e) and 81-303(f) of this title, not later than the termination of any period of declarant control, the unit owners must elect an executive board of at least 3 members, at least a majority of whom must be unit owners. Unless the declaration provides for the election of officers by the unit owners, the executive board shall appoint the officers. The executive board members and officers shall take office upon election or appointment.

(f) The declaration may provide for the appointment of members of the executive board before or after the period of declarant control and the method of filling vacancies in appointed memberships, rather than election of those members by the unit owners. After the period of declarant control, such appointed members:

(i) Shall not be appointed by the declarant or an affiliate of the declarant;

(ii) Shall not comprise more than 33 percent of the entire board; and

(iii) Have no greater authority than any other member of the executive board.

(g) Not later than the termination of any period of declarant control, the declarant shall provide at its sole expense an audit of all expenditures made with funds collected from unit owners not affiliated with the declarant together with a list of all items paid for out of association funds that specifically benefited only the units owned by declarant and not the units generally. The audit shall be conducted by a certified public accountant that is not an affiliate of declarant.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 41-43, 82.;

§ 81-304 Transfer of special declarant rights.

(a) A special declarant right created or reserved under this chapter may be transferred only by an instrument evidencing the transfer recorded in every county in which any portion of the common interest community is located. The instrument is not effective unless executed by the transferee.

(b) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon the transferor by this chapter. Lack of privity does not deprive any unit owner of standing to maintain an action to enforce any obligation of the transferor.

(2) If a successor to any special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the common interest community.

(3) If a transferor retains any special declarant rights, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c) Unless otherwise provided in a mortgage instrument, deed of trust, or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Code [11 U.S.C. § 101 et seq.] or receivership proceedings, of any units owned by a declarant or real estate in a common interest community subject to development rights, a person acquiring title to all the property being foreclosed or sold, but only upon such person's request, succeeds to all special declarant rights related to that property held by that declarant, or only to any rights reserved in the declaration pursuant to § 81-215 of this title and held by that declarant to maintain models, sales offices, and signs. The judgment or instrument conveying title must provide for transfer of only the special declarant rights requested.

(d) Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Code [11 U.S.C. § 101 et seq.] or receivership proceedings, of all interests in a common interest community owned by a declarant:

(1) The declarant ceases to have any special declarant rights, and

(2) The period of declarant control (§ 81-303(d) of this title) terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration.

(2) A successor to any special declarant right, other than a successor described in paragraph (e)(3) or (e)(4) of this section or a successor who is an affiliate of a declarant, is subject to the obligations and liabilities imposed by this chapter or the declaration:

(i) On a declarant which relate to the successor's exercise or nonexercise of special declarant rights; or

(ii) On the successor's transferor, other than:

(A) Misrepresentations by any previous declarant;

(B) Warranty obligations on improvements made by any previous declarant, or made before the common interest community was created;

(C) Breach of any fiduciary obligation by any previous declarant or that declarant's appointees to the executive board; or

(D) Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement and any liability arising as a result thereof.

(4) A successor to all special declarant rights held by a transferor who succeeded to those rights pursuant to a deed or other instrument of conveyance in lieu of foreclosure or a judgment or instrument conveying title under subsection (c) of this section, may declare in a recorded instrument the intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit or real estate subject to development rights owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by that successor's transferor to control the executive board in accordance with § 81-303(d) of this title for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, the successor declarant is not subject to any liability or obligation as a declarant other than liability for that successor declarant's acts and omissions under § 81-303(d) of this title.

(f) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-305 Termination of contracts and leases of declarant.

Except as provided in § 81-122 of this title, if entered into before the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office: (i) any management contract, employment contract, or lease of recreational or parking areas or facilities, (ii) any other contract or lease between the association and a declarant or an affiliate of a declarant, or (iii) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office upon not less than 90 days' notice to the other party. This section does not apply to: (i) any lease the termination of which would terminate the common interest community or reduce its size, unless the real estate subject to that lease was included in the common interest community for the purpose of avoiding the right of the association to terminate a lease under this section, or (ii) a proprietary lease.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-306 Bylaws.

(a) The bylaws of the association must provide for:

(1) The number of members of the executive board and the titles of the officers of the association;

(2) Election by the executive board, or if the declaration so requires by the unit owners, of a president, treasurer, secretary, and any other officers of the association specified in the bylaws;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4) Which of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association;

(6) For an association for a condominium or cooperative with more than 50 unit owners, an independent audit by a licensed certified public accounting firm of the financial records of the association to be performed no less frequently than once every 3 years and for each intervening year a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm, provided that where an association of fewer than 100 unit owners so decides by duly adopted resolution, the audit requirement may be satisfied by a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm;

(7) A method for amending the bylaws by the unit owners;

(8) Any provisions that may be necessary to satisfy requirements in this chapter or the declaration concerning meetings, voting, quorums and other matters concerning the activities of the association; and

(9) Any other matters required by the laws of this State to appear in the bylaws of legal entities organized in the same manner as the association.

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate unless the declaration or this chapter requires that those provisions appear in the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 44, 82.;

§ 81-307 Upkeep of common interest community.

(a) Except to the extent provided by the declaration, subsection (b) of this section, or § 81-313(h) of this title, the association, through its executive board, is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the unit owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, as designated by the executive board, access through the unit owner's unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof. Each unit owner is likewise responsible for the costs, as determined by the association, associated with the maintenance, repair and replacement of limited common elements appurtenant to the unit owner's unit or for the prorated expense if the limited common element is associated with more than one unit. The executive board shall determine when and to what extent such maintenance, repair and replacement shall be required.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

(c) In a planned community, if all development rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-308 Unit owner meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having at least 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Except in cases of emergency meetings, which may be held without prior notice, not fewer than 10 nor more than 60 days in advance of any regular or special meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice of that meeting to be delivered to each unit owner by any means described in § 81-127 of this title or sent prepaid by United States mail to any mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, or must state the website address where the agenda is located as provided in this section including: (i) a statement of the general nature of any proposed amendment to the declaration or bylaws; (ii) a statement that in the absence of objection from any unit owner present at the meeting, the president may add items to the agenda; (iii) any budget changes; and (iv) any proposal to remove an officer or member of the executive board. The agenda may be posted on the website of the association, in lieu of being included in the notice, provided that the association shall, by any means described in § 81-127 of this title, furnish to any unit owner who so requests a copy of the agenda prior to the meeting. Regardless of the agenda, unit owners shall be given a reasonable opportunity at any meeting to offer comments to the executive board regarding any matter affecting the common interest community. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners requested the secretary to do so, the requesting members may directly notify all the unit owners of that meeting. Only matters described in the meeting notice required by this section may be considered at a special meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 45, 82.;

§ 81-308A Executive board meeting.

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-302. Powers of unit owners' association

(a) Except as otherwise provided in subsection (b) of this section and other provisions of this chapter, the association:

(1) Must adopt and may amend recorded bylaws consistent with § 81-306 of this title and may adopt rules consistent with § 81-320 of this title;

(2) Must adopt and may amend budgets pursuant to § 81-324 of this title and collect assessments for common expenses, including funds for the repair and replacement reserve, from unit owners and may invest any funds of the association;

(3) May hire and discharge managing agents and other employees, agents, and independent contractors;

(4) May institute, defend, or intervene in litigation, arbitration, mediation or administrative proceedings in its own name on behalf of itself or 2 or more unit owners on matters affecting the common interest community subject to, in the case of litigation involving the declarant, the provisions of § 81-321 of this title;

(5) May make contracts and incur liabilities;

(6) May regulate the use, maintenance, repair, replacement, and modification of common elements;

(7) May cause additional improvements to be made as a part of the common elements;

(8) May acquire, hold, encumber, and convey in its own name any right, title, or interest to real estate or personal property, but: (i) common elements in a condominium or planned community may be conveyed or subjected to a security interest only pursuant to § 81-312 of this title and (ii) part of a cooperative may be conveyed, or all or part of a cooperative may be subjected to a security interest, only pursuant to § 81-312 of this title;

(9) May grant easements, leases, licenses, and concessions through or over the common elements;

(10) May impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements, other than limited common elements described in § 81-202(b) and (d) of this title, and for services provided to unit owners;

(11) May suspend any privileges of unit owners, other than the right of a unit owner to vote on any matter submitted to a vote of unit owners, or services provided to unit owners by the association (other than those necessary for the habitability of the owner's unit) for non-payment of assessments; may impose charges for late payment of assessments; and, after notice and an opportunity to be heard, may levy reasonable fines for violations of the declaration, bylaws and rules of the association;

(12) May impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by § 81-409 of this title, or statements of unpaid assessments;

(13) May provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance;

(14) May assign its right to future income, including the right to receive common expense assessments, except to the extent limited by the declaration;

(15) May exercise any other powers conferred by the declaration or bylaws;

(16) May exercise all other powers that may be exercised in this State by legal entities of the same type as the association;

(17) May exercise any other powers necessary and proper for the governance and operation of the association; and

(18) By rule, may require that disputes between the executive board and unit owners or between two or more unit owners regarding the common interest community be submitted to nonbinding alternative dispute resolution in the manner described in the rule as a prerequisite to commencement of a judicial proceeding.

(b) The declaration may not impose limitations on the power of the association to:

(1) Deal with the declarant which are more restrictive than the limitations imposed on the power of the association to deal with other persons; or

(2) Commence litigation, arbitration, mediation or administrative proceedings against any person, but: (A) the association must comply with § 81-321 of this title, if applicable, before commencing any proceeding against any person in connection with construction defects; and (B) the executive board shall promptly provide notice to the unit owners of any litigation filed by or against the association other than a proceeding involving enforcement of rules and claims for assessments.

(c) If a tenant of a unit owner violates the declaration, bylaws or rules of the association, in addition to exercising any of its powers against the unit owner, the association may:

(1) Exercise directly against the tenant the powers described in paragraph (a)(11) of this section;

(2) After giving notice to the tenant and the unit owner and an opportunity to be heard, levy reasonable fines against the tenant for the violation; and

(3) Require, as a means of collecting a fine or past due association fee due from the tenant (and not the unit owner), that the tenant make payments directly to the association in the amount of the rent up to the limit of the amount owed the association.

(4) Enforce any other rights against the tenant for the violation which the unit owner as landlord could lawfully have exercised under the lease or which the association could lawfully have exercised directly against the unit owner, or both.

(d) The rights referred to in paragraph (c)(3) of this section may only be exercised if the tenant or unit owner fails to cure the violation within 10 days after the association notifies the tenant and unit owner of that violation.

(e) Unless a lease otherwise provides, this section does not:

(1) Affect rights that the unit owner has to enforce the lease or that the association has under other law; or

(2) Permit the association to enforce a lease to which it is not a party in the absence of a violation of the declaration, bylaws or rules.

(f) The executive board shall use its reasonable judgment to determine whether to exercise the association's powers to impose sanctions and pursue legal action for violations of the declaration, bylaws and rules including, without limitation, whether to compromise any claim made by or against it, including claims for unpaid assessments. The association shall have no duty to take enforcement action if the executive board, acting in good faith and without a conflict of interest, determines that, under the facts and circumstances presented: (i) the association's legal position does not justify taking any or further enforcement action; (ii) the covenant, restriction, or rule being enforced is, or is likely to be construed as, inconsistent with current law; (iii) although a technical violation may exist or may have occurred, it is not of such a material nature as to be objectionable to a reasonable person or to justify expending the association's resources; or (iv) it is not in the association's best interests, based upon hardship, expense, or other reasonable criteria, to pursue an enforcement action. The executive board's decision not to pursue enforcement under one set of circumstances does not prevent the association from later taking enforcement action under another set of circumstances, except the executive board may not be arbitrary or capricious in taking enforcement action. Whether the association's course of performance with respect to enforcement of any provision of the declaration, bylaws and rules constitutes a waiver or modification of that provision is not affected by this chapter.

(g) The association may compromise any claim made by or against it, including claims for unpaid assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 38-40, 82.;

§ 81-303 Executive board members and officers.

(a) The declaration must create an executive board. Except as provided in the declaration, the bylaws, subsection (b) of this section, or other provisions of this chapter, the executive board may act in all instances on behalf of the association. In the performance of their duties, officers and members of the executive board appointed by the declarant shall exercise the degree of care and loyalty to the association required of an officer or director of a corporation organized under Delaware law. Officers and members of the executive board not appointed by the declarant shall exercise the degree of care and loyalty required of an officer or director of a nonprofit corporation organized under Delaware law. The standards of care and loyalty described in this section apply regardless of the form of legal entity in which the association is organized.

(b) The executive board may not act on behalf of the association to amend the declaration or the bylaws, to terminate the common interest community, or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members, but the executive board may fill vacancies in its membership for the unexpired portion of any term.

(c) Subject to subsection (d) of this section, the declaration may provide for a period of declarant control of the association, during which a declarant, or persons designated by the declarant, may appoint and remove the officers and members of the executive board. Regardless of the period provided in the declaration, and except as provided in § 81-223(g) of this title, a period of declarant control terminates no later than the earlier of: (i) except as to a nonresidential common interest community, 60 days after conveyance of 75 percent of the units that may be created to unit owners other than a declarant; (ii) as to units for residential purposes, 2 years after all declarants have ceased to offer units for residential purposes for sale in the ordinary course of business; (iii) as to units for residential purposes, 2 years after any right to add new units for residential purposes was last exercised; (iv) as to a common interest community other than a condominium or cooperative, at such time as may be required by other applicable laws; or (v) as to nonresidential units in a common interest community that is subject to this chapter, 7 years after all declarants have ceased to offer nonresidential units for sale in the ordinary course of business; (vi) as to nonresidential units in a common interest community that is subject to this chapter, 7 years after any right to add new nonresidential units was last exercised; or (vii) the day the declarant, after giving written notice to unit owners, records an instrument voluntarily surrendering all rights to control activities of the association. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period, but in that event the declarant may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(d) Not later than 60 days after conveyance of 25 percent of the units that may be created to unit owners other than a declarant, at least one member and not less than 25 percent of the members of the executive board must be elected by unit owners other than the declarant. Not later than 60 days after conveyance of 50 percent of the units that may be created to unit owners other than a declarant, not less than 33 1/3 percent of the members of the executive board must be elected by unit owners other than the declarant.

(e) Except as otherwise provided in §§ 81-220(e) and 81-303(f) of this title, not later than the termination of any period of declarant control, the unit owners must elect an executive board of at least 3 members, at least a majority of whom must be unit owners. Unless the declaration provides for the election of officers by the unit owners, the executive board shall appoint the officers. The executive board members and officers shall take office upon election or appointment.

(f) The declaration may provide for the appointment of members of the executive board before or after the period of declarant control and the method of filling vacancies in appointed memberships, rather than election of those members by the unit owners. After the period of declarant control, such appointed members:

(i) Shall not be appointed by the declarant or an affiliate of the declarant;

(ii) Shall not comprise more than 33 percent of the entire board; and

(iii) Have no greater authority than any other member of the executive board.

(g) Not later than the termination of any period of declarant control, the declarant shall provide at its sole expense an audit of all expenditures made with funds collected from unit owners not affiliated with the declarant together with a list of all items paid for out of association funds that specifically benefited only the units owned by declarant and not the units generally. The audit shall be conducted by a certified public accountant that is not an affiliate of declarant.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 41-43, 82.;

§ 81-304 Transfer of special declarant rights.

(a) A special declarant right created or reserved under this chapter may be transferred only by an instrument evidencing the transfer recorded in every county in which any portion of the common interest community is located. The instrument is not effective unless executed by the transferee.

(b) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon the transferor by this chapter. Lack of privity does not deprive any unit owner of standing to maintain an action to enforce any obligation of the transferor.

(2) If a successor to any special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the common interest community.

(3) If a transferor retains any special declarant rights, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c) Unless otherwise provided in a mortgage instrument, deed of trust, or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Code [11 U.S.C. § 101 et seq.] or receivership proceedings, of any units owned by a declarant or real estate in a common interest community subject to development rights, a person acquiring title to all the property being foreclosed or sold, but only upon such person's request, succeeds to all special declarant rights related to that property held by that declarant, or only to any rights reserved in the declaration pursuant to § 81-215 of this title and held by that declarant to maintain models, sales offices, and signs. The judgment or instrument conveying title must provide for transfer of only the special declarant rights requested.

(d) Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Code [11 U.S.C. § 101 et seq.] or receivership proceedings, of all interests in a common interest community owned by a declarant:

(1) The declarant ceases to have any special declarant rights, and

(2) The period of declarant control (§ 81-303(d) of this title) terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration.

(2) A successor to any special declarant right, other than a successor described in paragraph (e)(3) or (e)(4) of this section or a successor who is an affiliate of a declarant, is subject to the obligations and liabilities imposed by this chapter or the declaration:

(i) On a declarant which relate to the successor's exercise or nonexercise of special declarant rights; or

(ii) On the successor's transferor, other than:

(A) Misrepresentations by any previous declarant;

(B) Warranty obligations on improvements made by any previous declarant, or made before the common interest community was created;

(C) Breach of any fiduciary obligation by any previous declarant or that declarant's appointees to the executive board; or

(D) Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement and any liability arising as a result thereof.

(4) A successor to all special declarant rights held by a transferor who succeeded to those rights pursuant to a deed or other instrument of conveyance in lieu of foreclosure or a judgment or instrument conveying title under subsection (c) of this section, may declare in a recorded instrument the intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit or real estate subject to development rights owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by that successor's transferor to control the executive board in accordance with § 81-303(d) of this title for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, the successor declarant is not subject to any liability or obligation as a declarant other than liability for that successor declarant's acts and omissions under § 81-303(d) of this title.

(f) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-305 Termination of contracts and leases of declarant.

Except as provided in § 81-122 of this title, if entered into before the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office: (i) any management contract, employment contract, or lease of recreational or parking areas or facilities, (ii) any other contract or lease between the association and a declarant or an affiliate of a declarant, or (iii) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office upon not less than 90 days' notice to the other party. This section does not apply to: (i) any lease the termination of which would terminate the common interest community or reduce its size, unless the real estate subject to that lease was included in the common interest community for the purpose of avoiding the right of the association to terminate a lease under this section, or (ii) a proprietary lease.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-306 Bylaws.

(a) The bylaws of the association must provide for:

(1) The number of members of the executive board and the titles of the officers of the association;

(2) Election by the executive board, or if the declaration so requires by the unit owners, of a president, treasurer, secretary, and any other officers of the association specified in the bylaws;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4) Which of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association;

(6) For an association for a condominium or cooperative with more than 50 unit owners, an independent audit by a licensed certified public accounting firm of the financial records of the association to be performed no less frequently than once every 3 years and for each intervening year a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm, provided that where an association of fewer than 100 unit owners so decides by duly adopted resolution, the audit requirement may be satisfied by a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm;

(7) A method for amending the bylaws by the unit owners;

(8) Any provisions that may be necessary to satisfy requirements in this chapter or the declaration concerning meetings, voting, quorums and other matters concerning the activities of the association; and

(9) Any other matters required by the laws of this State to appear in the bylaws of legal entities organized in the same manner as the association.

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate unless the declaration or this chapter requires that those provisions appear in the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 44, 82.;

§ 81-307 Upkeep of common interest community.

(a) Except to the extent provided by the declaration, subsection (b) of this section, or § 81-313(h) of this title, the association, through its executive board, is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the unit owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, as designated by the executive board, access through the unit owner's unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof. Each unit owner is likewise responsible for the costs, as determined by the association, associated with the maintenance, repair and replacement of limited common elements appurtenant to the unit owner's unit or for the prorated expense if the limited common element is associated with more than one unit. The executive board shall determine when and to what extent such maintenance, repair and replacement shall be required.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

(c) In a planned community, if all development rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-308 Unit owner meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having at least 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Except in cases of emergency meetings, which may be held without prior notice, not fewer than 10 nor more than 60 days in advance of any regular or special meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice of that meeting to be delivered to each unit owner by any means described in § 81-127 of this title or sent prepaid by United States mail to any mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, or must state the website address where the agenda is located as provided in this section including: (i) a statement of the general nature of any proposed amendment to the declaration or bylaws; (ii) a statement that in the absence of objection from any unit owner present at the meeting, the president may add items to the agenda; (iii) any budget changes; and (iv) any proposal to remove an officer or member of the executive board. The agenda may be posted on the website of the association, in lieu of being included in the notice, provided that the association shall, by any means described in § 81-127 of this title, furnish to any unit owner who so requests a copy of the agenda prior to the meeting. Regardless of the agenda, unit owners shall be given a reasonable opportunity at any meeting to offer comments to the executive board regarding any matter affecting the common interest community. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners requested the secretary to do so, the requesting members may directly notify all the unit owners of that meeting. Only matters described in the meeting notice required by this section may be considered at a special meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 45, 82.;

§ 81-308A Executive board meeting.

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-303. Executive board members and officers

(a) The declaration must create an executive board. Except as provided in the declaration, the bylaws, subsection (b) of this section, or other provisions of this chapter, the executive board may act in all instances on behalf of the association. In the performance of their duties, officers and members of the executive board appointed by the declarant shall exercise the degree of care and loyalty to the association required of an officer or director of a corporation organized under Delaware law. Officers and members of the executive board not appointed by the declarant shall exercise the degree of care and loyalty required of an officer or director of a nonprofit corporation organized under Delaware law. The standards of care and loyalty described in this section apply regardless of the form of legal entity in which the association is organized.

(b) The executive board may not act on behalf of the association to amend the declaration or the bylaws, to terminate the common interest community, or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members, but the executive board may fill vacancies in its membership for the unexpired portion of any term.

(c) Subject to subsection (d) of this section, the declaration may provide for a period of declarant control of the association, during which a declarant, or persons designated by the declarant, may appoint and remove the officers and members of the executive board. Regardless of the period provided in the declaration, and except as provided in § 81-223(g) of this title, a period of declarant control terminates no later than the earlier of: (i) except as to a nonresidential common interest community, 60 days after conveyance of 75 percent of the units that may be created to unit owners other than a declarant; (ii) as to units for residential purposes, 2 years after all declarants have ceased to offer units for residential purposes for sale in the ordinary course of business; (iii) as to units for residential purposes, 2 years after any right to add new units for residential purposes was last exercised; (iv) as to a common interest community other than a condominium or cooperative, at such time as may be required by other applicable laws; or (v) as to nonresidential units in a common interest community that is subject to this chapter, 7 years after all declarants have ceased to offer nonresidential units for sale in the ordinary course of business; (vi) as to nonresidential units in a common interest community that is subject to this chapter, 7 years after any right to add new nonresidential units was last exercised; or (vii) the day the declarant, after giving written notice to unit owners, records an instrument voluntarily surrendering all rights to control activities of the association. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period, but in that event the declarant may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(d) Not later than 60 days after conveyance of 25 percent of the units that may be created to unit owners other than a declarant, at least one member and not less than 25 percent of the members of the executive board must be elected by unit owners other than the declarant. Not later than 60 days after conveyance of 50 percent of the units that may be created to unit owners other than a declarant, not less than 33 1/3 percent of the members of the executive board must be elected by unit owners other than the declarant.

(e) Except as otherwise provided in §§ 81-220(e) and 81-303(f) of this title, not later than the termination of any period of declarant control, the unit owners must elect an executive board of at least 3 members, at least a majority of whom must be unit owners. Unless the declaration provides for the election of officers by the unit owners, the executive board shall appoint the officers. The executive board members and officers shall take office upon election or appointment.

(f) The declaration may provide for the appointment of members of the executive board before or after the period of declarant control and the method of filling vacancies in appointed memberships, rather than election of those members by the unit owners. After the period of declarant control, such appointed members:

(i) Shall not be appointed by the declarant or an affiliate of the declarant;

(ii) Shall not comprise more than 33 percent of the entire board; and

(iii) Have no greater authority than any other member of the executive board.

(g) Not later than the termination of any period of declarant control, the declarant shall provide at its sole expense an audit of all expenditures made with funds collected from unit owners not affiliated with the declarant together with a list of all items paid for out of association funds that specifically benefited only the units owned by declarant and not the units generally. The audit shall be conducted by a certified public accountant that is not an affiliate of declarant.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 41-43, 82.;

§ 81-304 Transfer of special declarant rights.

(a) A special declarant right created or reserved under this chapter may be transferred only by an instrument evidencing the transfer recorded in every county in which any portion of the common interest community is located. The instrument is not effective unless executed by the transferee.

(b) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon the transferor by this chapter. Lack of privity does not deprive any unit owner of standing to maintain an action to enforce any obligation of the transferor.

(2) If a successor to any special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the common interest community.

(3) If a transferor retains any special declarant rights, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c) Unless otherwise provided in a mortgage instrument, deed of trust, or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Code [11 U.S.C. § 101 et seq.] or receivership proceedings, of any units owned by a declarant or real estate in a common interest community subject to development rights, a person acquiring title to all the property being foreclosed or sold, but only upon such person's request, succeeds to all special declarant rights related to that property held by that declarant, or only to any rights reserved in the declaration pursuant to § 81-215 of this title and held by that declarant to maintain models, sales offices, and signs. The judgment or instrument conveying title must provide for transfer of only the special declarant rights requested.

(d) Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Code [11 U.S.C. § 101 et seq.] or receivership proceedings, of all interests in a common interest community owned by a declarant:

(1) The declarant ceases to have any special declarant rights, and

(2) The period of declarant control (§ 81-303(d) of this title) terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration.

(2) A successor to any special declarant right, other than a successor described in paragraph (e)(3) or (e)(4) of this section or a successor who is an affiliate of a declarant, is subject to the obligations and liabilities imposed by this chapter or the declaration:

(i) On a declarant which relate to the successor's exercise or nonexercise of special declarant rights; or

(ii) On the successor's transferor, other than:

(A) Misrepresentations by any previous declarant;

(B) Warranty obligations on improvements made by any previous declarant, or made before the common interest community was created;

(C) Breach of any fiduciary obligation by any previous declarant or that declarant's appointees to the executive board; or

(D) Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement and any liability arising as a result thereof.

(4) A successor to all special declarant rights held by a transferor who succeeded to those rights pursuant to a deed or other instrument of conveyance in lieu of foreclosure or a judgment or instrument conveying title under subsection (c) of this section, may declare in a recorded instrument the intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit or real estate subject to development rights owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by that successor's transferor to control the executive board in accordance with § 81-303(d) of this title for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, the successor declarant is not subject to any liability or obligation as a declarant other than liability for that successor declarant's acts and omissions under § 81-303(d) of this title.

(f) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-305 Termination of contracts and leases of declarant.

Except as provided in § 81-122 of this title, if entered into before the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office: (i) any management contract, employment contract, or lease of recreational or parking areas or facilities, (ii) any other contract or lease between the association and a declarant or an affiliate of a declarant, or (iii) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office upon not less than 90 days' notice to the other party. This section does not apply to: (i) any lease the termination of which would terminate the common interest community or reduce its size, unless the real estate subject to that lease was included in the common interest community for the purpose of avoiding the right of the association to terminate a lease under this section, or (ii) a proprietary lease.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-306 Bylaws.

(a) The bylaws of the association must provide for:

(1) The number of members of the executive board and the titles of the officers of the association;

(2) Election by the executive board, or if the declaration so requires by the unit owners, of a president, treasurer, secretary, and any other officers of the association specified in the bylaws;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4) Which of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association;

(6) For an association for a condominium or cooperative with more than 50 unit owners, an independent audit by a licensed certified public accounting firm of the financial records of the association to be performed no less frequently than once every 3 years and for each intervening year a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm, provided that where an association of fewer than 100 unit owners so decides by duly adopted resolution, the audit requirement may be satisfied by a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm;

(7) A method for amending the bylaws by the unit owners;

(8) Any provisions that may be necessary to satisfy requirements in this chapter or the declaration concerning meetings, voting, quorums and other matters concerning the activities of the association; and

(9) Any other matters required by the laws of this State to appear in the bylaws of legal entities organized in the same manner as the association.

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate unless the declaration or this chapter requires that those provisions appear in the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 44, 82.;

§ 81-307 Upkeep of common interest community.

(a) Except to the extent provided by the declaration, subsection (b) of this section, or § 81-313(h) of this title, the association, through its executive board, is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the unit owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, as designated by the executive board, access through the unit owner's unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof. Each unit owner is likewise responsible for the costs, as determined by the association, associated with the maintenance, repair and replacement of limited common elements appurtenant to the unit owner's unit or for the prorated expense if the limited common element is associated with more than one unit. The executive board shall determine when and to what extent such maintenance, repair and replacement shall be required.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

(c) In a planned community, if all development rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-308 Unit owner meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having at least 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Except in cases of emergency meetings, which may be held without prior notice, not fewer than 10 nor more than 60 days in advance of any regular or special meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice of that meeting to be delivered to each unit owner by any means described in § 81-127 of this title or sent prepaid by United States mail to any mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, or must state the website address where the agenda is located as provided in this section including: (i) a statement of the general nature of any proposed amendment to the declaration or bylaws; (ii) a statement that in the absence of objection from any unit owner present at the meeting, the president may add items to the agenda; (iii) any budget changes; and (iv) any proposal to remove an officer or member of the executive board. The agenda may be posted on the website of the association, in lieu of being included in the notice, provided that the association shall, by any means described in § 81-127 of this title, furnish to any unit owner who so requests a copy of the agenda prior to the meeting. Regardless of the agenda, unit owners shall be given a reasonable opportunity at any meeting to offer comments to the executive board regarding any matter affecting the common interest community. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners requested the secretary to do so, the requesting members may directly notify all the unit owners of that meeting. Only matters described in the meeting notice required by this section may be considered at a special meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 45, 82.;

§ 81-308A Executive board meeting.

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-304. Transfer of special declarant rights

(a) A special declarant right created or reserved under this chapter may be transferred only by an instrument evidencing the transfer recorded in every county in which any portion of the common interest community is located. The instrument is not effective unless executed by the transferee.

(b) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon the transferor by this chapter. Lack of privity does not deprive any unit owner of standing to maintain an action to enforce any obligation of the transferor.

(2) If a successor to any special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the common interest community.

(3) If a transferor retains any special declarant rights, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c) Unless otherwise provided in a mortgage instrument, deed of trust, or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Code [11 U.S.C. § 101 et seq.] or receivership proceedings, of any units owned by a declarant or real estate in a common interest community subject to development rights, a person acquiring title to all the property being foreclosed or sold, but only upon such person's request, succeeds to all special declarant rights related to that property held by that declarant, or only to any rights reserved in the declaration pursuant to § 81-215 of this title and held by that declarant to maintain models, sales offices, and signs. The judgment or instrument conveying title must provide for transfer of only the special declarant rights requested.

(d) Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Code [11 U.S.C. § 101 et seq.] or receivership proceedings, of all interests in a common interest community owned by a declarant:

(1) The declarant ceases to have any special declarant rights, and

(2) The period of declarant control (§ 81-303(d) of this title) terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration.

(2) A successor to any special declarant right, other than a successor described in paragraph (e)(3) or (e)(4) of this section or a successor who is an affiliate of a declarant, is subject to the obligations and liabilities imposed by this chapter or the declaration:

(i) On a declarant which relate to the successor's exercise or nonexercise of special declarant rights; or

(ii) On the successor's transferor, other than:

(A) Misrepresentations by any previous declarant;

(B) Warranty obligations on improvements made by any previous declarant, or made before the common interest community was created;

(C) Breach of any fiduciary obligation by any previous declarant or that declarant's appointees to the executive board; or

(D) Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement and any liability arising as a result thereof.

(4) A successor to all special declarant rights held by a transferor who succeeded to those rights pursuant to a deed or other instrument of conveyance in lieu of foreclosure or a judgment or instrument conveying title under subsection (c) of this section, may declare in a recorded instrument the intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit or real estate subject to development rights owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by that successor's transferor to control the executive board in accordance with § 81-303(d) of this title for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, the successor declarant is not subject to any liability or obligation as a declarant other than liability for that successor declarant's acts and omissions under § 81-303(d) of this title.

(f) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-305 Termination of contracts and leases of declarant.

Except as provided in § 81-122 of this title, if entered into before the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office: (i) any management contract, employment contract, or lease of recreational or parking areas or facilities, (ii) any other contract or lease between the association and a declarant or an affiliate of a declarant, or (iii) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office upon not less than 90 days' notice to the other party. This section does not apply to: (i) any lease the termination of which would terminate the common interest community or reduce its size, unless the real estate subject to that lease was included in the common interest community for the purpose of avoiding the right of the association to terminate a lease under this section, or (ii) a proprietary lease.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-306 Bylaws.

(a) The bylaws of the association must provide for:

(1) The number of members of the executive board and the titles of the officers of the association;

(2) Election by the executive board, or if the declaration so requires by the unit owners, of a president, treasurer, secretary, and any other officers of the association specified in the bylaws;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4) Which of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association;

(6) For an association for a condominium or cooperative with more than 50 unit owners, an independent audit by a licensed certified public accounting firm of the financial records of the association to be performed no less frequently than once every 3 years and for each intervening year a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm, provided that where an association of fewer than 100 unit owners so decides by duly adopted resolution, the audit requirement may be satisfied by a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm;

(7) A method for amending the bylaws by the unit owners;

(8) Any provisions that may be necessary to satisfy requirements in this chapter or the declaration concerning meetings, voting, quorums and other matters concerning the activities of the association; and

(9) Any other matters required by the laws of this State to appear in the bylaws of legal entities organized in the same manner as the association.

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate unless the declaration or this chapter requires that those provisions appear in the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 44, 82.;

§ 81-307 Upkeep of common interest community.

(a) Except to the extent provided by the declaration, subsection (b) of this section, or § 81-313(h) of this title, the association, through its executive board, is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the unit owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, as designated by the executive board, access through the unit owner's unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof. Each unit owner is likewise responsible for the costs, as determined by the association, associated with the maintenance, repair and replacement of limited common elements appurtenant to the unit owner's unit or for the prorated expense if the limited common element is associated with more than one unit. The executive board shall determine when and to what extent such maintenance, repair and replacement shall be required.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

(c) In a planned community, if all development rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-308 Unit owner meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having at least 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Except in cases of emergency meetings, which may be held without prior notice, not fewer than 10 nor more than 60 days in advance of any regular or special meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice of that meeting to be delivered to each unit owner by any means described in § 81-127 of this title or sent prepaid by United States mail to any mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, or must state the website address where the agenda is located as provided in this section including: (i) a statement of the general nature of any proposed amendment to the declaration or bylaws; (ii) a statement that in the absence of objection from any unit owner present at the meeting, the president may add items to the agenda; (iii) any budget changes; and (iv) any proposal to remove an officer or member of the executive board. The agenda may be posted on the website of the association, in lieu of being included in the notice, provided that the association shall, by any means described in § 81-127 of this title, furnish to any unit owner who so requests a copy of the agenda prior to the meeting. Regardless of the agenda, unit owners shall be given a reasonable opportunity at any meeting to offer comments to the executive board regarding any matter affecting the common interest community. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners requested the secretary to do so, the requesting members may directly notify all the unit owners of that meeting. Only matters described in the meeting notice required by this section may be considered at a special meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 45, 82.;

§ 81-308A Executive board meeting.

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-305. Termination of contracts and leases of declarant

Except as provided in § 81-122 of this title, if entered into before the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office: (i) any management contract, employment contract, or lease of recreational or parking areas or facilities, (ii) any other contract or lease between the association and a declarant or an affiliate of a declarant, or (iii) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to § 81-303(f) of this title takes office upon not less than 90 days' notice to the other party. This section does not apply to: (i) any lease the termination of which would terminate the common interest community or reduce its size, unless the real estate subject to that lease was included in the common interest community for the purpose of avoiding the right of the association to terminate a lease under this section, or (ii) a proprietary lease.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-306 Bylaws.

(a) The bylaws of the association must provide for:

(1) The number of members of the executive board and the titles of the officers of the association;

(2) Election by the executive board, or if the declaration so requires by the unit owners, of a president, treasurer, secretary, and any other officers of the association specified in the bylaws;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4) Which of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association;

(6) For an association for a condominium or cooperative with more than 50 unit owners, an independent audit by a licensed certified public accounting firm of the financial records of the association to be performed no less frequently than once every 3 years and for each intervening year a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm, provided that where an association of fewer than 100 unit owners so decides by duly adopted resolution, the audit requirement may be satisfied by a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm;

(7) A method for amending the bylaws by the unit owners;

(8) Any provisions that may be necessary to satisfy requirements in this chapter or the declaration concerning meetings, voting, quorums and other matters concerning the activities of the association; and

(9) Any other matters required by the laws of this State to appear in the bylaws of legal entities organized in the same manner as the association.

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate unless the declaration or this chapter requires that those provisions appear in the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 44, 82.;

§ 81-307 Upkeep of common interest community.

(a) Except to the extent provided by the declaration, subsection (b) of this section, or § 81-313(h) of this title, the association, through its executive board, is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the unit owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, as designated by the executive board, access through the unit owner's unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof. Each unit owner is likewise responsible for the costs, as determined by the association, associated with the maintenance, repair and replacement of limited common elements appurtenant to the unit owner's unit or for the prorated expense if the limited common element is associated with more than one unit. The executive board shall determine when and to what extent such maintenance, repair and replacement shall be required.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

(c) In a planned community, if all development rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-308 Unit owner meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having at least 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Except in cases of emergency meetings, which may be held without prior notice, not fewer than 10 nor more than 60 days in advance of any regular or special meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice of that meeting to be delivered to each unit owner by any means described in § 81-127 of this title or sent prepaid by United States mail to any mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, or must state the website address where the agenda is located as provided in this section including: (i) a statement of the general nature of any proposed amendment to the declaration or bylaws; (ii) a statement that in the absence of objection from any unit owner present at the meeting, the president may add items to the agenda; (iii) any budget changes; and (iv) any proposal to remove an officer or member of the executive board. The agenda may be posted on the website of the association, in lieu of being included in the notice, provided that the association shall, by any means described in § 81-127 of this title, furnish to any unit owner who so requests a copy of the agenda prior to the meeting. Regardless of the agenda, unit owners shall be given a reasonable opportunity at any meeting to offer comments to the executive board regarding any matter affecting the common interest community. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners requested the secretary to do so, the requesting members may directly notify all the unit owners of that meeting. Only matters described in the meeting notice required by this section may be considered at a special meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 45, 82.;

§ 81-308A Executive board meeting.

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-306. Bylaws

(a) The bylaws of the association must provide for:

(1) The number of members of the executive board and the titles of the officers of the association;

(2) Election by the executive board, or if the declaration so requires by the unit owners, of a president, treasurer, secretary, and any other officers of the association specified in the bylaws;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4) Which of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association;

(6) For an association for a condominium or cooperative with more than 50 unit owners, an independent audit by a licensed certified public accounting firm of the financial records of the association to be performed no less frequently than once every 3 years and for each intervening year a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm, provided that where an association of fewer than 100 unit owners so decides by duly adopted resolution, the audit requirement may be satisfied by a review (instead of a full audit) by an independent accountant which need not be conducted by a certified public accounting firm;

(7) A method for amending the bylaws by the unit owners;

(8) Any provisions that may be necessary to satisfy requirements in this chapter or the declaration concerning meetings, voting, quorums and other matters concerning the activities of the association; and

(9) Any other matters required by the laws of this State to appear in the bylaws of legal entities organized in the same manner as the association.

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate unless the declaration or this chapter requires that those provisions appear in the declaration.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 44, 82.;

§ 81-307 Upkeep of common interest community.

(a) Except to the extent provided by the declaration, subsection (b) of this section, or § 81-313(h) of this title, the association, through its executive board, is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the unit owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, as designated by the executive board, access through the unit owner's unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof. Each unit owner is likewise responsible for the costs, as determined by the association, associated with the maintenance, repair and replacement of limited common elements appurtenant to the unit owner's unit or for the prorated expense if the limited common element is associated with more than one unit. The executive board shall determine when and to what extent such maintenance, repair and replacement shall be required.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

(c) In a planned community, if all development rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-308 Unit owner meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having at least 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Except in cases of emergency meetings, which may be held without prior notice, not fewer than 10 nor more than 60 days in advance of any regular or special meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice of that meeting to be delivered to each unit owner by any means described in § 81-127 of this title or sent prepaid by United States mail to any mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, or must state the website address where the agenda is located as provided in this section including: (i) a statement of the general nature of any proposed amendment to the declaration or bylaws; (ii) a statement that in the absence of objection from any unit owner present at the meeting, the president may add items to the agenda; (iii) any budget changes; and (iv) any proposal to remove an officer or member of the executive board. The agenda may be posted on the website of the association, in lieu of being included in the notice, provided that the association shall, by any means described in § 81-127 of this title, furnish to any unit owner who so requests a copy of the agenda prior to the meeting. Regardless of the agenda, unit owners shall be given a reasonable opportunity at any meeting to offer comments to the executive board regarding any matter affecting the common interest community. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners requested the secretary to do so, the requesting members may directly notify all the unit owners of that meeting. Only matters described in the meeting notice required by this section may be considered at a special meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 45, 82.;

§ 81-308A Executive board meeting.

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-307. Upkeep of common interest community

(a) Except to the extent provided by the declaration, subsection (b) of this section, or § 81-313(h) of this title, the association, through its executive board, is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the unit owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, as designated by the executive board, access through the unit owner's unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof. Each unit owner is likewise responsible for the costs, as determined by the association, associated with the maintenance, repair and replacement of limited common elements appurtenant to the unit owner's unit or for the prorated expense if the limited common element is associated with more than one unit. The executive board shall determine when and to what extent such maintenance, repair and replacement shall be required.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

(c) In a planned community, if all development rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-308 Unit owner meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having at least 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Except in cases of emergency meetings, which may be held without prior notice, not fewer than 10 nor more than 60 days in advance of any regular or special meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice of that meeting to be delivered to each unit owner by any means described in § 81-127 of this title or sent prepaid by United States mail to any mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, or must state the website address where the agenda is located as provided in this section including: (i) a statement of the general nature of any proposed amendment to the declaration or bylaws; (ii) a statement that in the absence of objection from any unit owner present at the meeting, the president may add items to the agenda; (iii) any budget changes; and (iv) any proposal to remove an officer or member of the executive board. The agenda may be posted on the website of the association, in lieu of being included in the notice, provided that the association shall, by any means described in § 81-127 of this title, furnish to any unit owner who so requests a copy of the agenda prior to the meeting. Regardless of the agenda, unit owners shall be given a reasonable opportunity at any meeting to offer comments to the executive board regarding any matter affecting the common interest community. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners requested the secretary to do so, the requesting members may directly notify all the unit owners of that meeting. Only matters described in the meeting notice required by this section may be considered at a special meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 45, 82.;

§ 81-308A Executive board meeting.

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-308. Unit owner meetings

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having at least 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Except in cases of emergency meetings, which may be held without prior notice, not fewer than 10 nor more than 60 days in advance of any regular or special meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice of that meeting to be delivered to each unit owner by any means described in § 81-127 of this title or sent prepaid by United States mail to any mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, or must state the website address where the agenda is located as provided in this section including: (i) a statement of the general nature of any proposed amendment to the declaration or bylaws; (ii) a statement that in the absence of objection from any unit owner present at the meeting, the president may add items to the agenda; (iii) any budget changes; and (iv) any proposal to remove an officer or member of the executive board. The agenda may be posted on the website of the association, in lieu of being included in the notice, provided that the association shall, by any means described in § 81-127 of this title, furnish to any unit owner who so requests a copy of the agenda prior to the meeting. Regardless of the agenda, unit owners shall be given a reasonable opportunity at any meeting to offer comments to the executive board regarding any matter affecting the common interest community. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners requested the secretary to do so, the requesting members may directly notify all the unit owners of that meeting. Only matters described in the meeting notice required by this section may be considered at a special meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 45, 82.;

§ 81-308A Executive board meeting.

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-308A. Executive board meeting

(a) A meeting of the executive board must be held at least quarterly. Special meetings of the executive board may be called by the president or a majority of the executive board. For purposes of this section, "meetings of the executive board'' do not include incidental or other informal gatherings of 2 or more directors for social or other purposes or any meetings where no decisions are made or discussed regarding association business. The executive board and individual directors shall not use incidental or social gatherings of directors or other devices to evade the open meeting requirements of this section.

(b) Except when a schedule of meetings has been distributed to unit owners that identifies the meeting in question or in cases of emergency meetings that may be held without prior notice, the secretary or other officer specified in the bylaws shall cause notice of any regular or special executive board meeting to be delivered to each unit owner by any means described in § 81-127 of this title not fewer than 10 nor more than 60 days in advance of the meeting (but not later than the time notice of the meeting is sent to members of the executive board). The notice must state the time and place of the meeting and the items on the agenda, including an opportunity for unit owners to offer comments to the executive board regarding any matter affecting the common interest community.

(c) After the period of declarant control ends, all meetings of the executive board shall be open to the unit owners except for executive sessions held for purposes of: (i) consulting with the association's lawyer regarding, or board discussion of, litigation, mediation, arbitration or administrative proceedings or any contract matters; (ii) labor or personnel matters; (iii) discuss matters relating to contract negotiations, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (iv) discussion of any complaint from or alleged violation by a unit owner, when the executive board determines that public knowledge would violate the privacy of the unit owner.

(d) If any materials are distributed to the executive board before the meeting, the association shall at the same time make copies of those materials reasonably available to unit owners, except that the association need not distribute copies of unapproved minutes or materials that are to be considered in executive session.

(e) Unless the declaration or bylaws otherwise provide, the executive board may meet in a telephonic or video conference call or interactive electronic communication process provided that:

(1) The meeting notice must indicate that the meeting is to be a telephonic, video or other conference and, if not a meeting in executive session, provide information as to how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) The process must provide all unit owners the opportunity to hear the discussion and offer comments as provided in subsection (b) of this section. After termination of the period of declarant control, unit owners may amend the bylaws to vary the procedures for conference calls described in this subsection.

(f) After termination of the period of declarant control, in lieu of a meeting, the executive board may act by unanimous consent as documented in a record signed by all its members, but the executive board may not act by unanimous consent to: (i) adopt a rule, budget or special assessment, (ii) impose a fine or take action to enforce the declaration, bylaws or rules, (iii) buy or sell real property, (iv) borrow money, or (v) contract for any sum greater than 1 percent of the association 's annual budget. The secretary shall promptly notify all unit owners of any action taken by unanimous consent.

(g) Notwithstanding compliance with this section, an action by the executive board is valid unless set aside by a court in an action brought pursuant to § 81-417 of this title. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than 60 days after the minutes of the executive board of the meeting at which the action was taken are approved or after the record of that action is distributed to unit owners. Actions taken at an executive board meeting in violation of this section are voidable by the court but a contract entered into with a third party who had no knowledge of that failure is not invalid solely because of the board's failure to give notice of the meeting at which the contract was approved.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 46, 47, 82.;

§ 81-309 Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-309. Quorums

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if:

(1) Persons entitled to cast at least 20 percent of the votes in the association are present in person, by proxy or by ballot at the beginning of the meeting, provided that at least 25 percent of the unit owners not related to the declarant are present; or

(2) Ballots solicited in accordance with § 81-310(f) of this title are delivered to the secretary in a timely manner by persons who, together with those persons present in person or by proxy or ballot at the beginning of the meeting, would comprise a quorum for that meeting.

(b) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the executive board if persons entitled to cast a majority of the votes on that board are present throughout the meeting.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-310 Voting; proxies.

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-310. Voting; proxies

(a) If only 1 of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than 1 of the owners is present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any 1 of the owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than 1 person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates 1 year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in § 81-308 of this title, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast and shall not be calculated either in a quorum or in any percentage of unit votes needed for any action by the unit owners.

(e) Except in cases where a greater percentage of unit votes in the association is required by this chapter or the declaration, a majority of the votes cast in person, by proxy or by ballot at a meeting of unit owners where a quorum is present shall determine the outcome of any action of the association where a vote is taken so long as the number of votes cast in favor comprise at least a majority of the number of votes required for a quorum for that meeting.

(f) Action may be taken by ballot without a meeting as follows:

(1) Unless prohibited or limited by the declaration or bylaws, any action that the association may take at any meeting of members may be taken without a meeting if the association delivers a written or electronic ballot to every member entitled to vote on the matter. A ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

(2) All solicitations for votes by ballot must: (A) indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of approvals necessary to approve each matter other than election of directors; (C) specify the time by which a ballot must be delivered to the association in order to be counted, which time shall not be less than 3 days after the date that the association delivers the ballot; and (D) describe procedures (including time and size and manner) by when unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(3) Approval by the ballot pursuant to this section is valid only if: (A) the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action; and (B) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes by ballot.

(4) Except as otherwise provided in the declaration or bylaws, a ballot shall not be revoked after delivery to the association by death, disability or revocation by the person who cast that vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-311 Tort and contract liability; tolling of limitation period.

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-311. Tort and contract liability; tolling of limitation period

(a) A unit owner is not liable, solely by reason of being a unit owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for: (i) all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney's fees, incurred by the association.

(c) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because that person is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by § 81-317 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-312 Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-312. Conveyance or encumbrance of common elements

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association, but the proceeds of the sale of limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to § 81-218 of this title, is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated, and is effective only upon recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b), and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides, if the holders of first security interests on 80 percent of the units that are subject to security interests on the day the unit owners' agreement under subsection (c) of this section is recorded consent in writing:

(1) A conveyance of common elements pursuant to this section terminates both the undivided interests in those common elements allocated to the units and the security interests in those undivided interests held by all persons holding security interests in the units; and

(2) An encumbrance of common elements pursuant to this section has priority over all preexisting encumbrances on the undivided interests in those common elements held by all persons holding security interests in the units.

(h) The consents by holders of first security interests on units described in subsection (g) of this section, or a certificate of the secretary affirming that those consents have been received by the association, may be recorded at any time before the date on which the agreement under subsection (c) of this section becomes void. Consents or certificates so recorded are valid from the date they are recorded for purposes of calculating the percentage of consenting first security interest holders, regardless of later sales or encumbrances on those units. Even if the required percentage of first security interest holders so consent, a conveyance or encumbrance of common elements does not affect interests having priority over the declaration, or created by the association after the declaration was recorded.

(i) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-313 Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-313. Insurance

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies;

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(3) Fidelity insurance.

(b) In the case of a building that contains more than 1 unit having horizontal boundaries or vertical boundaries that comprise common walls or other boundaries between units, the insurance maintained under paragraph (a)(1) of this section, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of the unit owner's household;

(3) No act or omission by any unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under paragraph (a)(1) and subsection (b) of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the unit owner's own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced as soon as practicable by the association unless: (i) the common interest community is terminated, in which case § 81-218 of this title applies (ii) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (iii) 80 percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced: (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (ii) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to all the unit owners or lien holders, as their interests may appear, as follows: (1) in a condominium, in proportion to the common element interests of all the units and (2) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under § 81-107(a) of this title, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 48, 49, 82.;

§ 81-314 Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-314. Surplus funds

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-315 Assessments for common expenses.

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-315. Assessments for common expenses

(a)(1) Until the association is validly established pursuant to this chapter and makes a common expense assessment, the declarant shall pay all common expenses together, in the case of a condominium or cooperative, with all sums necessary to fully fund the repair and replacement reserve until the association makes its first assessment.

(2) After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association. In the case of a condominium or cooperative, the budget shall include as a line item a payment into the repair and replacement reserve sufficient to achieve the level of funding noted in the reserve study, or maintain said reserve at such level. The minimum percentage of the annual budget of a condominium or cooperative that must be assigned to the repair and replacement reserve will depend upon how many of the following components and systems are to be maintained, repaired and replaced by the executive board: (i) 1 or more hallways, (ii) 1 or more stairwells, (iii) 1 or more management or administrative offices, (iv) 1 or more roofs, (v) 1 or more windows, (vi) 1 or more exterior walls, (vii) 1 or more elevators, (viii) 1 or more HVAC systems, (ix) 1 or more swimming pools, (x) 1 or more exercise facilities, (xi) 1 or more clubhouses, (xii) 1 or more parking garages (but not including surface parking lots), (xiii) 1 or more masonry bridges used by motor vehicles, (xiv) 1 or more bulkheads, and (xv) 1 or more docks. In the event that the executive board is responsible for the maintenance, repair and replacement of 4 or more of the above-described systems or components, the minimum percentage of the annual budget that must be assigned to the repair and replacement reserve is 15%; if the responsibility extends to only 3 of the above-described systems and components, the minimum percentage is 10%; and if the responsibility extends to only 2 or fewer of the above-described systems and components, the minimum percentage is 5%. In the event that the association's accountant certifies that the funds in the repair and replacement reserve are in excess of the sum required to constitute a fully funded repair and replacement reserve, the executive board shall refund or credit the surplus of the excess sum to the unit owners. In the event that the association does not have a current reserve study as required by this chapter, the minimum percentages of the association's budget to be assigned to the repair and replacement reserve shall be the percentages prescribed in this paragraph (a)(2) of this section.

(b) Except for assessments under subsections (c), (d), and (e) of this section, all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to § 81-207(a) and (b) of this title. Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding the lawful rate of interest.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(2) Any common expense or portion thereof included as part of the common expense budget, but benefiting fewer than all of the units, including fees for services provided by the association to occupants of individual units, must be assessed exclusively against the units benefited based on their use and consumption of services; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or a unit owner's guests or invitees, the association may assess that expense exclusively against the unit of that unit owner.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due must be recalculated in accordance with the reallocated common expense liabilities.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 50, 82.;

§ 81-316 Lien for assessments.

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-316. Lien for assessments

(a) The association has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to § 81-302(a)(10), (11), and (12) of this title, and any other sums due the association under the declaration, this chapter or as a result of an administrative or judicial decision, together with court costs and reasonable attorneys' fees incurred in attempting collection of the same, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the lien is for the full amount of the assessment from the time the first installment thereof becomes due. Unless the declaration provides for a different rate of interest, interest on unpaid assessments shall accrue at the rate of the lesser of 18% per annum or the highest rate permitted by law.

(b) Except as otherwise provided in the declaration, a lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to, (ii) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first or second security interest encumbering only the unit owner's interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit or cooperative. The lien shall have priority over the security interests described in paragraph (ii) above for an amount not to exceed the aggregate customary common expense assessment against such unit for 6 months as determined by the periodic budget adopted by the association pursuant to § 81-315(a) of this title; provided that for the lien to have priority over the security interests described in paragraph (ii) above, an association with assessments shall have recorded in the county or counties in which the common interest community is located a document which contains the name of the association, the address, a contact telephone number, a contact e-mail address and a web-site address, if any. In addition, the association shall have recorded at any time, but not less than 30 days prior to the sheriff's sale of a unit in its common interest community for which common expense assessments are due, a statement of lien which shall include a description of such unit, the name of the record owner, the amount due and the date due, the amount paid for recording the statement of lien and the amount required to be paid for filing a termination thereof upon payment, and the signature and notarized statement of an officer of the association that the amount described in the statement of lien is correct and due and owing. Upon payment of the amount due in paragraph (ii) above, the payer shall be entitled to a recordable termination of lien for the amount paid. The liens recorded pursuant to this subparagraph shall expire on the first day of the sixtieth month after recording. This subsection does not affect the priority of mechanics' or materialmen's liens, nor the priority of liens for other assessments made by the association. The lien under this subsection is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if 2 or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code [11 U.S.C. § 101 et seq.], the period of time for instituting proceedings to enforce the association's lien shall be tolled until 30 days after the automatic stay of proceedings under § 362 of the Bankruptcy Code [11 U.S.C. § 362] is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section must include costs and reasonable attorney's fees for the prevailing party.

(h) The association upon written request shall furnish to a unit owner a statement setting forth the amount of unpaid assessments against the unit. If the unit owner's interest is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(j) The association's lien may be foreclosed or executed upon as provided in this subsection and subsection (m) of this section:

(1) In a condominium or planned community, the association's lien must be foreclosed in like manner as a mortgage on real estate by equitable foreclosure or executed upon by other lawful procedures provided for in the declaration;

(2) In a cooperative whose unit owners' interests in the units are real estate, the association's lien must be foreclosed in like manner as a mortgage on real estate; or

(3) In a cooperative whose unit owners' interests in the units are personal property, the association's lien must be foreclosed in like manner as a security interest under Article 9 of the Uniform Commercial Code [§ 9-101 et seq. of Title 6].

(4) In the case of foreclosure, the association shall give reasonable notice of its action to all lien holders of the unit whose interest would be affected and to all other persons as would be required under applicable law for the foreclosure of a mortgage on real estate.

(k) In a cooperative, if the unit owner's interest in a unit is real estate:

(1) The association, upon nonpayment of assessments and compliance with this subsection, may sell that unit at a public sale or by private negotiation, and at any time and place. Every aspect of the sale, including the method, advertising, time, place, and terms must be reasonable. The association shall give to the unit owner and any lessees of the unit owner reasonable written notice of the time and place of any public sale or, if a private sale is intended, or the intention of entering into a contract to sell and of the time after which a private disposition may be made. The same notice must also be sent to any other person who has a recorded interest in the unit which would be cut off by the sale, but only if the recorded interest was on record 7 weeks before the date specified in the notice as the date of any public sale or 7 weeks before the date specified in the notice as the date after which a private sale may be made. The notices required by this subsection may be sent to any address reasonable in the circumstances. Sale may not be held until 5 weeks after the sending of the notice. The association may buy at any public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale.

(2) Unless otherwise agreed, the unit owner is liable for any deficiency in a foreclosure sale.

(3) The proceeds of a foreclosure sale must be applied in the following order:

(i) The reasonable expenses of sale;

(ii) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by agreement between the association and the unit owner, reasonable attorneys' fees and other legal expenses incurred by the association;

(iii) Satisfaction of the association's lien;

(iv) Satisfaction in the order of priority of any subordinate claim of record; and

(v) Remittance of any excess to the unit owner.

(4) A good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with this section. The person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed by the person after a foreclosure of the association's lien by power of sale and that the person was empowered to make the sale. Signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority to sign. Further proof of authority is not required even though the association is named as grantee in the conveyance.

(5) At any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owners or the holder of any subordinate security interest may cure the unit owner's default and prevent sale or other disposition by tendering the performance due under the security agreement, including any amounts due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender, including reasonable attorneys' fees of the creditor.

(l) In an action by an association to collect assessments or to foreclose a lien on a unit under this section, the court may appoint a receiver to collect all sums alleged to be due and owing to a unit owner before commencement or during pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association's common expense assessments based on a periodic budget adopted by the association pursuant to § 81-315 of this title.

(m) The following restrictions apply to any action by the association to foreclose its lien under this section:

(1) No foreclosure action may be commenced unless: (A) the unit owner, at the time the action is commenced, owes a sum equal to at least 3 months of common expense assessments based on the periodic budget last adopted by the association pursuant to § 81-315(a) of this title; and (B) the executive board expressly votes to commence a foreclosure action against that specific unit.

(2) The association shall apply any sums paid by unit owners who are delinquent in paying assessments as follows: (i) first, to unpaid assessments; (ii) then to late charges; (iii) then to attorney's fees and other reasonable collection charges and costs; and (iv) finally, to all other unpaid fees, charges, penalties, interest and late charges.

(3) If the only sums due with respect to a unit consist of fines and related sums levied against that unit, a foreclosure action may not be commenced against that unit unless the association has first secured a judgment against the unit owner with respect to those fines and has perfected a judgment lien against the unit under state law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 51, 52, 82.;

§ 81-317 Other liens.

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-317. Other liens

(a) In a condominium or planned community:

(1) Except as provided in paragraph (a)(2) of this section, a judgment for money against the association if recorded or docketed, is not a lien on the common elements, but is a lien in favor of the judgment lien holder only against all units owned by the association and other real property owned by the association. No property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to § 81-312 of this title, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage (including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community), becomes effective against 2 or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit owner's unit, and the lien holder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative:

(1) If the association receives notice of an impending foreclosure on all or any portion of the association's real estate, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(2) Whether or not a unit owner's unit is subject to the claims of the association's creditors, no other property of a unit owner is subject to those claims.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 53, 82.;

§ 81-318 Association records.

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-318. Association records

(a) The association shall maintain the following records in written form or in another form capable of conversion into written form within a reasonable time:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including those for the repair and replacement reserve. All financial records shall be kept in accordance with generally accepted accounting practices.

(2) Minutes of all meetings of its members and executive board, a record of all actions taken by the members or executive board without a meeting, and a record of all actions taken by a committee of the executive board in place of the board or directors on behalf of the association.

(3) A record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members' class of membership, if any; and

(4) In addition, the association shall keep a copy of the following records at its principal office: (1) its original or restated certificate of incorporation and bylaws and all amendments to them currently in effect; (2) the minutes of all members' meetings and records of all action taken by members without a meeting for the past 3 years; (3) any financial statements and tax returns of the association prepared for the past 3 years, together with the report of the auditors of the financial records; (4) a list of the names and business addresses of its current directors and officers; (5) its most recent annual report delivered to the Secretary of the State; (6) in the case of a condominium or cooperative, the association's most recent reserve study; and (7) financial and other records sufficiently detailed to enable the association to comply with § 81-409 of this title.

(b) Subject to the provisions of subsection (c) of this section, all records kept by the association, including the association's membership list and address, and aggregate salary information of employees of the association, shall be available for examination and copying by a unit owner or the unit owner's authorized agent so long as the request is made in good faith and for a proper purpose related to the owner's membership in the association. This right of examination may be exercised: (i) only during reasonable business hours or at a mutually convenient time and location, and (ii) upon 5-days' written notice reasonably identifying the purpose for the request and the specific records of the association requested.

(c) Records kept by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel matters relating to specific persons or a person's medical records;

(2) Contracts, leases, and other commercial transactions to purchase or provide goods or services, currently in or under negotiation;

(3) Pending or threatened litigation, arbitration, mediation or other administrative proceedings;

(4) Matters involving federal, state or local administrative or other formal proceedings before a government tribunal for enforcement of the declaration, bylaws or rules;

(5) Communications with legal counsel which are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(6) Disclosure of information in violation of law;

(7) Meeting minutes or other confidential records of an executive session of the executive board; or

(8) Individual unit owner files other than those of the requesting owner.

(d) An attorney's files and records relating to the association are not records of the association and are not subject to inspection by owners or production in a legal proceeding for examination by owners.

(e) The association may charge a fee for providing copies of any records under this section but that fee may not exceed the actual cost of the materials and labor incurred by the association.

(f) The right to copy records under this section includes the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 54-56, 82.;

§ 81-319 Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-319. Association as trustee

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-320 Rules.

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-320. Rules

(a) Before adopting or substantially amending any rule, the executive board must notify all unit owners of: (i) its intention to adopt the proposed rule and (ii) a date on which the executive board will convene a meeting to receive comments on them from the unit owners.

(b) If the right is reserved in the declaration pursuant to § 81-302(a)(16) of this title, the association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If it does so, the association must also adopt procedures for enforcement of those standards and for approval of applications, including a reasonable time within which the association must act after an application is submitted. The association's power under this section is subject to any reserved special declarant right to control any construction or design review process during the period of declarant control.

(c) A rule regulating display of the flag of the United States must be consistent with federal law and § 316 of this title, but the rule may not prohibit the right of a unit owner to display the flag of the United States, measuring up to 3 feet by 5 feet, on a pole located within the property's boundaries or attached to the exterior wall of that unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration otherwise provides, no rule may prohibit the display on a unit or on a limited common element adjoining a unit of a flag of this State, or signs regarding candidates for public office or ballot questions, but the association may adopt rules governing the time, place, size, number or manner of those displays. Unless the declaration provides otherwise during the first 2 years of the period of declarant control, no rule may prohibit the right of a unit owner to display a "For Sale'' sign, measuring up to 12 inches by 18 inches (12" x 18"), on the exterior wall of the unit owner's unit or the limited common elements appurtenant to that unit. Unless the declaration provides otherwise, the "For Sale'' sign shall be entitled "For Sale'' and may contain such information as accurately describes the unit and any applicable names, addresses and phone numbers of the person or persons who are offering the unit for sale.

(d) Unless otherwise permitted by the declaration or this chapter, an association may only adopt rules that affect the use of or behavior in units that may be used for residential purposes to:

(1) Prevent any use of a unit which violates the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners;

(3) Permit installation of a flagpole located within the property's boundaries which does not exceed 25 feet in height and conforms to all setback requirements, for purposes of displaying the flag of the United States of America, provided such flag's measurement does not exceed 3 feet by 5 feet; or

(4) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders who regularly lend money secured by first mortgages on units in common interest communities or regularly purchase those mortgages.

(e) All rules adopted by the association must be reasonable.

(f) The executive board must maintain on a current basis for reference by unit owners' tenants a complete statement of all rules.

(g) The unit owner shall obtain from the executive board and deliver to or otherwise make available to each tenant of the unit owner's unit, at the time the lease is executed or, in the absence of a written lease when the tenancy begins, a current copy of the rules for the common interest community as furnished by the executive board and shall deliver to or otherwise make available to the tenant a copy of any additions or revisions to the rules as such additions or revisions are adopted and noticed to the unit owners by the executive board.

(h) A tenant shall be bound to comply with the noticed rules, and the unit owner leasing to the tenant shall take all lawful action against a tenant who materially violates the noticed rules.

(i) By entering into a lease for a unit, the unit owner of that unit irrevocably appoints the executive board as attorney-in-fact coupled with an interest to enforce the noticed rules against the tenant of that lease in the event that the unit owner shall fail, within a reasonable time after written demand by the executive board, to take what the executive board reasonably regards as adequate enforcement action against the tenant in material violation of noticed rules. In the event of enforcement action (including any summary action for possession at law or a petition for injunctive relief in equity) under this subsection, the tenant shall have no resort to any defense based upon lack of contractual privity with the executive board.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82; 79 Del. Laws, c. 93, § 3.;

§ 81-321 Litigation involving declarant.

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-321. Litigation involving declarant

(a) An association's authority under § 81-302(a)(4) of this title to commence and pursue litigation involving the common interest community is subject to the following rules:

(1) Before the association commences litigation, arbitration or any administrative proceedings against a declarant or any person employed by or under contract with a declarant involving any alleged construction defect with respect to the common interest community, the association shall provide written notice of its claims to the declarant and those persons whom the association seeks to hold responsible for the claimed defects (the "allegedly responsible persons''). The text of the notice may be in any form reasonably calculated to put the allegedly responsible persons on notice of the general nature of the association's claims including, without limitation, a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person provided that the method of service and the person who is actually served either:(i) provides actual notice to the allegedly responsible persons named in the claim; or (ii) the method of service used would be sufficient under local law to confer personal jurisdiction over the person in connection with commencement of a lawsuit by the association against that person.

(2) The association may not commence litigation, arbitration or any administrative proceedings against a responsible person for a period of 90 days after the association sends notice of its claim to that responsible person.

(3) During the 90-day period, the declarant and any other responsible person may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from each responsible person to whom it directed notice, the association shall be entitled to commence any proceedings against that responsible person as the board determines to be appropriate.

(4) If the association does receive 1 or more timely plans to repair or otherwise remedy the construction defects described in the notice, then the executive board shall promptly consider those plans and then notify the responsible persons of whether or not each such plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a repair plan from a responsible person, or if a responsible person agrees to stated conditions to an otherwise acceptable plan, then the parties shall agree on a timeframe for implementation of that plan, and the association shall not commence litigation, arbitration or any administrative proceedings against that allegedly responsible person during the time that the plan is being diligently implemented.

(6) If an allegedly responsible person submits notice submits a timely repair plan but the association and the allegedly responsible party have not agreed in writing to the terms of the plan or its implementation, then the association is entitled to commence litigation, arbitration or any administrative proceedings against that person.

(7) Except as provided in § 81-416(d) of this title with respect to warranty claims, any statute of limitation affecting the association's right of action against a declarant or other allegedly responsible person under this chapter is tolled during the 90-day period described in paragraph (a)(2) of this section above and during any extension of that time because the allegedly responsible person has commenced and is diligently pursuing the remediation plan.

(8) After the time described in paragraph (a)(3) of this section expires, whether or not the association agrees to any repair plan, nothing in this section bars to the commencement of litigation by:

(i) The association against an allegedly responsible person who fails to submit a timely repair plan or whose plan is not acceptable or who fails to diligently pursue implementation of that plan; or

(ii) A unit owner with respect to that owner's unit and any limited common elements assigned to that unit, regardless of any actions of the association.

(9) Nothing in this section precludes the association from making emergency repairs to correct any defect that poses a significant and immediate health or safety risk.

(10) Subject to the other provisions of this section and the declaration, the determination of whether and when the association may commence any proceedings may be made by the executive board and nothing in this section requires a vote by any number or percentage of unit owners a precondition to litigation.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 57, 82.;

§ 81-322 [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-322. [Reserved.]

§ 81-323 Removal of members of executive board.

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-323. Removal of members of executive board

Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present, in person, by proxy or by ballot, and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, except that: (i) a member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control, and (ii) a person appointed under § 81-303(h) of this title [sic] may only be removed by the person that appointed that member:

(a) The unit owners may consider the question of whether to remove a member of the executive board either: (1) at any duly called meeting of the unit owners at which a quorum is present if that subject was listed in the notice of the meeting, or (2) at a special meeting called for the purpose of removing a member of the executive board, whether or not a quorum is present, so long as the voting at the special meeting is conducted in the manner described in subsection (c) of this section.

(b) At any meeting at which a vote to remove a member of the executive board is to be taken, the executive board shall provide a reasonable opportunity to speak before the vote to all persons favoring and opposing removal of that member, including without limitation the member being considered for removal.

(c) If a special meeting is called for the purpose of removing a member of the executive board, then the following rules apply, whether or not a quorum is present at that meeting in person or by proxy:

(1) After all persons present at the meeting have been given a reasonable opportunity to speak, the meeting shall be recessed for a period calculated in the manner described in paragraph (c)(2) of this section below.

(2) Promptly following the recess, the association shall notify all unit owners of the recessed meeting and inform the unit owners of their opportunity to cast votes either in favor or against removal during the 30-day period following the day that the notice is sent.

(3) The notice sent to unit owners shall specifically inform them of their right to cast votes either in a secret written ballot, on a form provided to the unit owners or by electronic means according to instructions contained in that notice.

(d) Whether a vote under subsection (c) of this section is taken before or after a recess, and whether or not taken by electronic means, a member of the executive board may be removed only if the number of votes cast in favor of removal: (i) exceeds the number of votes cast in opposition to removal and (ii) is greater than one-third of the total votes of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-324 Adoption of budget.

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-324. Adoption of budget

(a) The executive board shall, at least annually, prepare a proposed budget for the common interest community. In a condominium or cooperative, the proposed budget shall include a line item for any required funding of a repair and replacement reserve. Within 30 days after adoption of any proposed budget after the period of declarant control, the executive board shall provide to all unit owners a summary of the budget, including any reserves and a statement of the basis on which any reserves are calculated and funded. Simultaneously, the executive board shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 60 days after providing the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If a proposed periodic budget is rejected, the periodic budget last ratified by the unit owners must be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(b) In addition to adoption of its regular periodic budget, the executive board may at any time propose a budget which would require a special assessment against all the units. Except as provided in subsection (c) of this section, the special assessment is effective only if the executive board follows the procedures for ratification of a budget described in subsection (a) of this section and the unit owners do not reject that proposed special assessment.

(c) If the executive board determines by unanimous vote that the special assessment is necessary in order to respond to an emergency, then: (i) the special assessment shall become effective immediately in accordance with the terms of the vote; (ii) notice of the emergency assessment shall be promptly provided to all unit owners; and (iii) the executive board shall spend the funds paid on account of the emergency assessment solely for the purposes described in the vote.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 59, 60, 82.;

§ 81-325 Service on associations and executive board.

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-325. Service on associations and executive board

A person may bring suit against the association or the executive board as a whole in any cause by service in accordance with the otherwise applicable rules authorizing service on the form of legal entity of the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-326 Delaware corporations.

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;



§ 81-326. Delaware corporations

Any association that is a Delaware corporation shall also be subject to the Title 8, which shall govern and control to the extent not inconsistent with this chapter.

77 Del. Laws, c. 91, § 61.;






Subchapter IV Protection of Purchasers

§ 81-401. Applicability; waiver

(a) This subchapter applies to all units subject to this chapter, except as provided in subsection (b) of this section or as modified or waived by agreement of purchasers of units in a nonresidential common interest community or as to units that are restricted to nonresidential use.

(b) Neither a public offering statement nor a resale certificate need be prepared or delivered in the case of:

(1) A gratuitous disposition of a unit;

(2) A disposition pursuant to court order;

(3) A disposition by a government or governmental agency;

(4) A disposition by foreclosure or deed in lieu of foreclosure;

(5) A disposition to a dealer;

(6) A disposition that may be canceled at any time and for any reason by the purchase without penalty;

(7) A disposition by operation of law upon the death of the unit owner;

(8) A disposition of a unit restricted to nonresidential purposes; or

(9) A disposition of a unit to a purchaser for which a declarant, dealer or existing unit owner has entered into a written contract with such purchaser for the purchase and sale of such unit at any time prior to the effective date.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 13; 77 Del. Laws, c. 91, § 82.;

§ 81-402 Liability for public offering statement requirements.

(a) Except as provided in subsection (b) of this section, a declarant, before offering any interest in a unit to the public, shall prepare a public offering statement conforming to the requirements of §§ 81-403, 81-404, 81-405, and 81-406 of this title.

(b) A declarant may transfer responsibility for preparation of all or a part of the public offering statement to a successor declarant or to a dealer who intends to offer units in the common interest community. In the event of any such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection (a) of this section. In addition and anything to the contrary in this chapter notwithstanding, a declarant shall not be required to prepare or provide a public offering statement under this subchapter IV of this chapter with respect to any contract for a unit executed by the declarant with a purchaser of such unit prior to the effective date.

(c) Any declarant or dealer who offers a unit to a purchaser shall deliver a public offering statement in the manner prescribed in § 81-408(a) of this title. The person who prepared all or a part of the public offering statement is liable under §§ 81-408 and 81-417 of this title for any false or misleading statement set forth therein or for any omission of a material fact therefrom with respect to that portion of the public offering statement which the person prepared. If a declarant did not prepare any part of a public offering statement that the declarant delivers, the declarant is not liable for any false or misleading statement set forth therein or for any omission of a material fact therefrom unless the declarant had actual knowledge of the statement or omission or, in the exercise of reasonable care, should have known of the statement or omission.

(d) If a unit is part of a common interest community and is part of any other real estate regime in connection with the sale of which the delivery of a public offering statement is required under the laws of this State, a single public offering statement conforming to the requirements of §§ 81-403, 81-404, 81-405, and 81-406 of this title as those requirements relate to each regime in which the unit is located, and to any other requirements imposed under the laws of this State, may be prepared and delivered in lieu of providing two or more public offering statements.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 14; 77 Del. Laws, c. 91, § 82.;

§ 81-403 Public offering statement; general provisions.

(a) Except as provided in subsection (b) of this section, a public offering statement must contain or fully and accurately disclose:

(1) The name and principal address of the declarant and of the common interest community, and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) A general description of the common interest community, including to the extent possible, the types, number, and declarant's schedule of commencement and completion of construction of buildings, and amenities that the declarant anticipates including in the common interest community;

(3) The number of units in the common interest community;

(4) Copies and a brief narrative description of the significant features of the declaration, other than any plats and plans, and any other recorded covenants, conditions, restrictions, and reservations affecting the common interest community; the bylaws, and any rules or regulations of the association; copies of any contracts and leases to be signed by purchasers at closing, and a brief narrative description of any contracts or leases that will or may be subject to cancellation by the association under § 81-305 of this title;

(5) Any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for 1 year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget, and a statement of the budget's assumptions concerning occupancy and inflation factors. The budget must include, without limitation:

(i) A statement of the amount, or a statement that there is no amount, included in the budget for the repair and replacement reserve;

(ii) A statement of any other reserves;

(iii) The projected common expense by category of expenditures for the association; and

(iv) The projected common expense assessment for each type of unit;

(6) Any services not reflected in the budget that the declarant provides, or expenses that the declarant pays and which the declarant expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7) Any initial or special fee due from the seller or the purchaser at the time of sale, together with a description of the purpose and method of calculating the fee;

(8) A description of any liens, defects, or encumbrances on or affecting the title to the common interest community and a statement as to which liens, defects or encumbrances will remain after transfer of the unit;

(9) A description of any financing offered or arranged by the declarant;

(10) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages;

(11) [Repealed.]

(12) A statement of any unsatisfied judgments or pending suits against the association, and the status of any pending suits material to the common interest community of which a declarant has actual knowledge;

(13) A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account until closing and will be returned to the purchaser if the purchaser cancels the contract pursuant to § 81-408 of this title, together with the name and address of the escrow agent;

(14) Any restraints on alienation of any portion of the common interest community and any restrictions: (i) on use, occupancy, and alienation of the units, and (ii) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(15) A description of the insurance coverage provided for the benefit of unit owners;

(16) Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the common interest community;

(17) The extent to which financial arrangements have been provided for completion of all improvements that the declarant is obligated to build pursuant to § 81-419 of this title; and

(18) [Reserved.]

(19) In a cooperative, a statement whether the unit owners will be entitled, for federal, state, and local income tax purposes, to a pass-through of deductions for payments made by the association for real estate taxes and interest paid the holder of a security interest encumbering the cooperative, and a statement as to the effect on every unit owner if the association fails to pay real estate taxes or payments due the holder of a security interest encumbering the cooperative.

(b) No public offering statement is required for any common interest community governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter.

(c) A declarant promptly shall amend the public offering statement to report any material change in the information required by this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 62-66, 82; 77 Del. Laws, c. 364, § 7.;

§ 81-404 Common interest communities subject to development right.

If the declaration provides that a common interest community is subject to any development rights, the public offering statement must disclose, in addition to the information required by § 81-403 of this title:

(a) The maximum number of units, and the maximum number of units per acre, that may be created;

(b) A statement of how many or what percentage of the units that may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

(c) If any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas, and the maximum percentage of the floor areas of all units that may be created therein, that are not restricted exclusively to residential use;

(d) A brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;

(e) A statement of the maximum extent to which each unit's allocated interests may be changed by the exercise of any development right described in subsection (c) of this section;

(f) A statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the common interest community will be compatible with existing buildings and improvements in the common interest community in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

(g) General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(h) A statement of any limitations as to the locations of any building or other improvement that may be made within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(i) A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the common interest community, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

(j) A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the common interest community, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

(k) A statement that all restrictions in the declaration affecting use, occupancy, and alienation of units will apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

(l) A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-405 Time shares.

(a) If the declaration provides that ownership or occupancy of any units, is or may be in time shares, the public offering statement shall disclose, in addition to the information required by § 81-403 of this title:

(1) The number and identity of units in which time shares may be created;

(2) The total number of time shares that may be created;

(3) The minimum duration of any time shares that may be created; and

(4) The extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in § 81-316 of this title.

(b) Any common interest community that is in time shares shall also be governed by Chapter 28 of Title 6, to the extent applicable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 67, 81.;

§ 81-406 Common interest communities containing conversion buildings.

(a) The public offering statement of a common interest community containing any conversion building must contain, in addition to the information required by § 81-403 of this title:

(1) A statement by the declarant, based on a report prepared by an independent registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building;

(2) A statement by the declarant of the expected useful life of each item reported on in paragraph (a)(1) of this section or a statement that no representations are made in that regard; and

(3) A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(b) This section applies only to buildings containing units that may be occupied for residential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-407 Common interest community securities.

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement of this chapter if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a common interest community is not a security under Delaware law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-408 Purchaser's right to cancel.

(a) A person required to deliver a public offering statement pursuant to § 81-402(c) of this title for a condominium or cooperative shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. Unless such a purchaser is given the public offering statement before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, the purchaser may do so by notice to the offeror. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

(c) Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner who entered into a contract with a purchaser for a unit on or before the effective date shall not be subject to any of the provisions of this section and no such purchaser shall be entitled to exercise any of the rights and remedies against such declarant, dealer or unit owner under this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 15; 77 Del. Laws, c. 91, §§ 68-70, 82.;

§ 81-409 Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-402. Liability for public offering statement requirements

(a) Except as provided in subsection (b) of this section, a declarant, before offering any interest in a unit to the public, shall prepare a public offering statement conforming to the requirements of §§ 81-403, 81-404, 81-405, and 81-406 of this title.

(b) A declarant may transfer responsibility for preparation of all or a part of the public offering statement to a successor declarant or to a dealer who intends to offer units in the common interest community. In the event of any such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection (a) of this section. In addition and anything to the contrary in this chapter notwithstanding, a declarant shall not be required to prepare or provide a public offering statement under this subchapter IV of this chapter with respect to any contract for a unit executed by the declarant with a purchaser of such unit prior to the effective date.

(c) Any declarant or dealer who offers a unit to a purchaser shall deliver a public offering statement in the manner prescribed in § 81-408(a) of this title. The person who prepared all or a part of the public offering statement is liable under §§ 81-408 and 81-417 of this title for any false or misleading statement set forth therein or for any omission of a material fact therefrom with respect to that portion of the public offering statement which the person prepared. If a declarant did not prepare any part of a public offering statement that the declarant delivers, the declarant is not liable for any false or misleading statement set forth therein or for any omission of a material fact therefrom unless the declarant had actual knowledge of the statement or omission or, in the exercise of reasonable care, should have known of the statement or omission.

(d) If a unit is part of a common interest community and is part of any other real estate regime in connection with the sale of which the delivery of a public offering statement is required under the laws of this State, a single public offering statement conforming to the requirements of §§ 81-403, 81-404, 81-405, and 81-406 of this title as those requirements relate to each regime in which the unit is located, and to any other requirements imposed under the laws of this State, may be prepared and delivered in lieu of providing two or more public offering statements.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 14; 77 Del. Laws, c. 91, § 82.;

§ 81-403 Public offering statement; general provisions.

(a) Except as provided in subsection (b) of this section, a public offering statement must contain or fully and accurately disclose:

(1) The name and principal address of the declarant and of the common interest community, and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) A general description of the common interest community, including to the extent possible, the types, number, and declarant's schedule of commencement and completion of construction of buildings, and amenities that the declarant anticipates including in the common interest community;

(3) The number of units in the common interest community;

(4) Copies and a brief narrative description of the significant features of the declaration, other than any plats and plans, and any other recorded covenants, conditions, restrictions, and reservations affecting the common interest community; the bylaws, and any rules or regulations of the association; copies of any contracts and leases to be signed by purchasers at closing, and a brief narrative description of any contracts or leases that will or may be subject to cancellation by the association under § 81-305 of this title;

(5) Any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for 1 year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget, and a statement of the budget's assumptions concerning occupancy and inflation factors. The budget must include, without limitation:

(i) A statement of the amount, or a statement that there is no amount, included in the budget for the repair and replacement reserve;

(ii) A statement of any other reserves;

(iii) The projected common expense by category of expenditures for the association; and

(iv) The projected common expense assessment for each type of unit;

(6) Any services not reflected in the budget that the declarant provides, or expenses that the declarant pays and which the declarant expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7) Any initial or special fee due from the seller or the purchaser at the time of sale, together with a description of the purpose and method of calculating the fee;

(8) A description of any liens, defects, or encumbrances on or affecting the title to the common interest community and a statement as to which liens, defects or encumbrances will remain after transfer of the unit;

(9) A description of any financing offered or arranged by the declarant;

(10) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages;

(11) [Repealed.]

(12) A statement of any unsatisfied judgments or pending suits against the association, and the status of any pending suits material to the common interest community of which a declarant has actual knowledge;

(13) A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account until closing and will be returned to the purchaser if the purchaser cancels the contract pursuant to § 81-408 of this title, together with the name and address of the escrow agent;

(14) Any restraints on alienation of any portion of the common interest community and any restrictions: (i) on use, occupancy, and alienation of the units, and (ii) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(15) A description of the insurance coverage provided for the benefit of unit owners;

(16) Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the common interest community;

(17) The extent to which financial arrangements have been provided for completion of all improvements that the declarant is obligated to build pursuant to § 81-419 of this title; and

(18) [Reserved.]

(19) In a cooperative, a statement whether the unit owners will be entitled, for federal, state, and local income tax purposes, to a pass-through of deductions for payments made by the association for real estate taxes and interest paid the holder of a security interest encumbering the cooperative, and a statement as to the effect on every unit owner if the association fails to pay real estate taxes or payments due the holder of a security interest encumbering the cooperative.

(b) No public offering statement is required for any common interest community governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter.

(c) A declarant promptly shall amend the public offering statement to report any material change in the information required by this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 62-66, 82; 77 Del. Laws, c. 364, § 7.;

§ 81-404 Common interest communities subject to development right.

If the declaration provides that a common interest community is subject to any development rights, the public offering statement must disclose, in addition to the information required by § 81-403 of this title:

(a) The maximum number of units, and the maximum number of units per acre, that may be created;

(b) A statement of how many or what percentage of the units that may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

(c) If any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas, and the maximum percentage of the floor areas of all units that may be created therein, that are not restricted exclusively to residential use;

(d) A brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;

(e) A statement of the maximum extent to which each unit's allocated interests may be changed by the exercise of any development right described in subsection (c) of this section;

(f) A statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the common interest community will be compatible with existing buildings and improvements in the common interest community in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

(g) General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(h) A statement of any limitations as to the locations of any building or other improvement that may be made within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(i) A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the common interest community, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

(j) A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the common interest community, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

(k) A statement that all restrictions in the declaration affecting use, occupancy, and alienation of units will apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

(l) A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-405 Time shares.

(a) If the declaration provides that ownership or occupancy of any units, is or may be in time shares, the public offering statement shall disclose, in addition to the information required by § 81-403 of this title:

(1) The number and identity of units in which time shares may be created;

(2) The total number of time shares that may be created;

(3) The minimum duration of any time shares that may be created; and

(4) The extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in § 81-316 of this title.

(b) Any common interest community that is in time shares shall also be governed by Chapter 28 of Title 6, to the extent applicable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 67, 81.;

§ 81-406 Common interest communities containing conversion buildings.

(a) The public offering statement of a common interest community containing any conversion building must contain, in addition to the information required by § 81-403 of this title:

(1) A statement by the declarant, based on a report prepared by an independent registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building;

(2) A statement by the declarant of the expected useful life of each item reported on in paragraph (a)(1) of this section or a statement that no representations are made in that regard; and

(3) A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(b) This section applies only to buildings containing units that may be occupied for residential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-407 Common interest community securities.

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement of this chapter if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a common interest community is not a security under Delaware law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-408 Purchaser's right to cancel.

(a) A person required to deliver a public offering statement pursuant to § 81-402(c) of this title for a condominium or cooperative shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. Unless such a purchaser is given the public offering statement before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, the purchaser may do so by notice to the offeror. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

(c) Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner who entered into a contract with a purchaser for a unit on or before the effective date shall not be subject to any of the provisions of this section and no such purchaser shall be entitled to exercise any of the rights and remedies against such declarant, dealer or unit owner under this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 15; 77 Del. Laws, c. 91, §§ 68-70, 82.;

§ 81-409 Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-403. Public offering statement; general provisions

(a) Except as provided in subsection (b) of this section, a public offering statement must contain or fully and accurately disclose:

(1) The name and principal address of the declarant and of the common interest community, and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) A general description of the common interest community, including to the extent possible, the types, number, and declarant's schedule of commencement and completion of construction of buildings, and amenities that the declarant anticipates including in the common interest community;

(3) The number of units in the common interest community;

(4) Copies and a brief narrative description of the significant features of the declaration, other than any plats and plans, and any other recorded covenants, conditions, restrictions, and reservations affecting the common interest community; the bylaws, and any rules or regulations of the association; copies of any contracts and leases to be signed by purchasers at closing, and a brief narrative description of any contracts or leases that will or may be subject to cancellation by the association under § 81-305 of this title;

(5) Any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for 1 year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget, and a statement of the budget's assumptions concerning occupancy and inflation factors. The budget must include, without limitation:

(i) A statement of the amount, or a statement that there is no amount, included in the budget for the repair and replacement reserve;

(ii) A statement of any other reserves;

(iii) The projected common expense by category of expenditures for the association; and

(iv) The projected common expense assessment for each type of unit;

(6) Any services not reflected in the budget that the declarant provides, or expenses that the declarant pays and which the declarant expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7) Any initial or special fee due from the seller or the purchaser at the time of sale, together with a description of the purpose and method of calculating the fee;

(8) A description of any liens, defects, or encumbrances on or affecting the title to the common interest community and a statement as to which liens, defects or encumbrances will remain after transfer of the unit;

(9) A description of any financing offered or arranged by the declarant;

(10) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages;

(11) [Repealed.]

(12) A statement of any unsatisfied judgments or pending suits against the association, and the status of any pending suits material to the common interest community of which a declarant has actual knowledge;

(13) A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account until closing and will be returned to the purchaser if the purchaser cancels the contract pursuant to § 81-408 of this title, together with the name and address of the escrow agent;

(14) Any restraints on alienation of any portion of the common interest community and any restrictions: (i) on use, occupancy, and alienation of the units, and (ii) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(15) A description of the insurance coverage provided for the benefit of unit owners;

(16) Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the common interest community;

(17) The extent to which financial arrangements have been provided for completion of all improvements that the declarant is obligated to build pursuant to § 81-419 of this title; and

(18) [Reserved.]

(19) In a cooperative, a statement whether the unit owners will be entitled, for federal, state, and local income tax purposes, to a pass-through of deductions for payments made by the association for real estate taxes and interest paid the holder of a security interest encumbering the cooperative, and a statement as to the effect on every unit owner if the association fails to pay real estate taxes or payments due the holder of a security interest encumbering the cooperative.

(b) No public offering statement is required for any common interest community governed by §§ 81-117 and 81-118 of this title and those others that are otherwise excepted from this chapter by the provisions of this chapter.

(c) A declarant promptly shall amend the public offering statement to report any material change in the information required by this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 62-66, 82; 77 Del. Laws, c. 364, § 7.;

§ 81-404 Common interest communities subject to development right.

If the declaration provides that a common interest community is subject to any development rights, the public offering statement must disclose, in addition to the information required by § 81-403 of this title:

(a) The maximum number of units, and the maximum number of units per acre, that may be created;

(b) A statement of how many or what percentage of the units that may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

(c) If any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas, and the maximum percentage of the floor areas of all units that may be created therein, that are not restricted exclusively to residential use;

(d) A brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;

(e) A statement of the maximum extent to which each unit's allocated interests may be changed by the exercise of any development right described in subsection (c) of this section;

(f) A statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the common interest community will be compatible with existing buildings and improvements in the common interest community in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

(g) General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(h) A statement of any limitations as to the locations of any building or other improvement that may be made within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(i) A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the common interest community, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

(j) A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the common interest community, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

(k) A statement that all restrictions in the declaration affecting use, occupancy, and alienation of units will apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

(l) A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-405 Time shares.

(a) If the declaration provides that ownership or occupancy of any units, is or may be in time shares, the public offering statement shall disclose, in addition to the information required by § 81-403 of this title:

(1) The number and identity of units in which time shares may be created;

(2) The total number of time shares that may be created;

(3) The minimum duration of any time shares that may be created; and

(4) The extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in § 81-316 of this title.

(b) Any common interest community that is in time shares shall also be governed by Chapter 28 of Title 6, to the extent applicable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 67, 81.;

§ 81-406 Common interest communities containing conversion buildings.

(a) The public offering statement of a common interest community containing any conversion building must contain, in addition to the information required by § 81-403 of this title:

(1) A statement by the declarant, based on a report prepared by an independent registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building;

(2) A statement by the declarant of the expected useful life of each item reported on in paragraph (a)(1) of this section or a statement that no representations are made in that regard; and

(3) A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(b) This section applies only to buildings containing units that may be occupied for residential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-407 Common interest community securities.

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement of this chapter if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a common interest community is not a security under Delaware law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-408 Purchaser's right to cancel.

(a) A person required to deliver a public offering statement pursuant to § 81-402(c) of this title for a condominium or cooperative shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. Unless such a purchaser is given the public offering statement before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, the purchaser may do so by notice to the offeror. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

(c) Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner who entered into a contract with a purchaser for a unit on or before the effective date shall not be subject to any of the provisions of this section and no such purchaser shall be entitled to exercise any of the rights and remedies against such declarant, dealer or unit owner under this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 15; 77 Del. Laws, c. 91, §§ 68-70, 82.;

§ 81-409 Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-404. Common interest communities subject to development right

If the declaration provides that a common interest community is subject to any development rights, the public offering statement must disclose, in addition to the information required by § 81-403 of this title:

(a) The maximum number of units, and the maximum number of units per acre, that may be created;

(b) A statement of how many or what percentage of the units that may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

(c) If any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas, and the maximum percentage of the floor areas of all units that may be created therein, that are not restricted exclusively to residential use;

(d) A brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;

(e) A statement of the maximum extent to which each unit's allocated interests may be changed by the exercise of any development right described in subsection (c) of this section;

(f) A statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the common interest community will be compatible with existing buildings and improvements in the common interest community in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

(g) General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(h) A statement of any limitations as to the locations of any building or other improvement that may be made within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(i) A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the common interest community, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

(j) A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the common interest community, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

(k) A statement that all restrictions in the declaration affecting use, occupancy, and alienation of units will apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

(l) A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-405 Time shares.

(a) If the declaration provides that ownership or occupancy of any units, is or may be in time shares, the public offering statement shall disclose, in addition to the information required by § 81-403 of this title:

(1) The number and identity of units in which time shares may be created;

(2) The total number of time shares that may be created;

(3) The minimum duration of any time shares that may be created; and

(4) The extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in § 81-316 of this title.

(b) Any common interest community that is in time shares shall also be governed by Chapter 28 of Title 6, to the extent applicable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 67, 81.;

§ 81-406 Common interest communities containing conversion buildings.

(a) The public offering statement of a common interest community containing any conversion building must contain, in addition to the information required by § 81-403 of this title:

(1) A statement by the declarant, based on a report prepared by an independent registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building;

(2) A statement by the declarant of the expected useful life of each item reported on in paragraph (a)(1) of this section or a statement that no representations are made in that regard; and

(3) A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(b) This section applies only to buildings containing units that may be occupied for residential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-407 Common interest community securities.

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement of this chapter if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a common interest community is not a security under Delaware law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-408 Purchaser's right to cancel.

(a) A person required to deliver a public offering statement pursuant to § 81-402(c) of this title for a condominium or cooperative shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. Unless such a purchaser is given the public offering statement before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, the purchaser may do so by notice to the offeror. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

(c) Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner who entered into a contract with a purchaser for a unit on or before the effective date shall not be subject to any of the provisions of this section and no such purchaser shall be entitled to exercise any of the rights and remedies against such declarant, dealer or unit owner under this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 15; 77 Del. Laws, c. 91, §§ 68-70, 82.;

§ 81-409 Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-405. Time shares

(a) If the declaration provides that ownership or occupancy of any units, is or may be in time shares, the public offering statement shall disclose, in addition to the information required by § 81-403 of this title:

(1) The number and identity of units in which time shares may be created;

(2) The total number of time shares that may be created;

(3) The minimum duration of any time shares that may be created; and

(4) The extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in § 81-316 of this title.

(b) Any common interest community that is in time shares shall also be governed by Chapter 28 of Title 6, to the extent applicable.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 67, 81.;

§ 81-406 Common interest communities containing conversion buildings.

(a) The public offering statement of a common interest community containing any conversion building must contain, in addition to the information required by § 81-403 of this title:

(1) A statement by the declarant, based on a report prepared by an independent registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building;

(2) A statement by the declarant of the expected useful life of each item reported on in paragraph (a)(1) of this section or a statement that no representations are made in that regard; and

(3) A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(b) This section applies only to buildings containing units that may be occupied for residential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-407 Common interest community securities.

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement of this chapter if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a common interest community is not a security under Delaware law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-408 Purchaser's right to cancel.

(a) A person required to deliver a public offering statement pursuant to § 81-402(c) of this title for a condominium or cooperative shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. Unless such a purchaser is given the public offering statement before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, the purchaser may do so by notice to the offeror. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

(c) Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner who entered into a contract with a purchaser for a unit on or before the effective date shall not be subject to any of the provisions of this section and no such purchaser shall be entitled to exercise any of the rights and remedies against such declarant, dealer or unit owner under this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 15; 77 Del. Laws, c. 91, §§ 68-70, 82.;

§ 81-409 Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-406. Common interest communities containing conversion buildings

(a) The public offering statement of a common interest community containing any conversion building must contain, in addition to the information required by § 81-403 of this title:

(1) A statement by the declarant, based on a report prepared by an independent registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building;

(2) A statement by the declarant of the expected useful life of each item reported on in paragraph (a)(1) of this section or a statement that no representations are made in that regard; and

(3) A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(b) This section applies only to buildings containing units that may be occupied for residential use.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-407 Common interest community securities.

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement of this chapter if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a common interest community is not a security under Delaware law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-408 Purchaser's right to cancel.

(a) A person required to deliver a public offering statement pursuant to § 81-402(c) of this title for a condominium or cooperative shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. Unless such a purchaser is given the public offering statement before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, the purchaser may do so by notice to the offeror. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

(c) Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner who entered into a contract with a purchaser for a unit on or before the effective date shall not be subject to any of the provisions of this section and no such purchaser shall be entitled to exercise any of the rights and remedies against such declarant, dealer or unit owner under this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 15; 77 Del. Laws, c. 91, §§ 68-70, 82.;

§ 81-409 Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-407. Common interest community securities

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of a public offering statement of this chapter if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a common interest community is not a security under Delaware law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-408 Purchaser's right to cancel.

(a) A person required to deliver a public offering statement pursuant to § 81-402(c) of this title for a condominium or cooperative shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. Unless such a purchaser is given the public offering statement before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, the purchaser may do so by notice to the offeror. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

(c) Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner who entered into a contract with a purchaser for a unit on or before the effective date shall not be subject to any of the provisions of this section and no such purchaser shall be entitled to exercise any of the rights and remedies against such declarant, dealer or unit owner under this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 15; 77 Del. Laws, c. 91, §§ 68-70, 82.;

§ 81-409 Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-408. Purchaser's right to cancel

(a) A person required to deliver a public offering statement pursuant to § 81-402(c) of this title for a condominium or cooperative shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. Unless such a purchaser is given the public offering statement before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days after first receiving the public offering statement.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, the purchaser may do so by notice to the offeror. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

(c) Anything to the contrary in this chapter notwithstanding, any declarant, dealer, or unit owner who entered into a contract with a purchaser for a unit on or before the effective date shall not be subject to any of the provisions of this section and no such purchaser shall be entitled to exercise any of the rights and remedies against such declarant, dealer or unit owner under this section.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 4, § 15; 77 Del. Laws, c. 91, §§ 68-70, 82.;

§ 81-409 Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-409. Resales of units

(a) Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under § 81-401(b) of this title, a unit owner shall furnish to a purchaser not later than the time of the signing of the contract to purchase, a copy of the declaration (other than any plats and plans), all amendments to the declaration, the bylaws, and the rules of the association (including all amendments to the rules), and a certificate containing or attaching the following, to be correct to within 120 days prior to the date the certificate of the unit owner is furnished to the purchaser:

(1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association;

(2) A statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) A statement of any other fees payable by the owner of the unit being sold;

(4) In a condominium or cooperative, a statement of the current number of unit owners delinquent in the payment of common expense assessments and the aggregate amount of such delinquency;

(5) In a condominium or cooperative, a statement of the current balance in the repair and replacement reserve;

(6) A statement of any capital expenditures approved by the association for the current and succeeding fiscal years, including a statement of the amount of such capital expenditures to be taken from the repair and replacement reserve;

(7) In a condominium or cooperative, a copy of the most recent reserve study;

(8) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(9) The most recent report of auditors (if required by § 81-306(a)(6) of this title) on the association balance sheet and income and expense statement or any accountant's report on any unaudited association balance sheet and income and expense statement;

(10) The current operating budget of the association;

(11) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(12) A statement describing any insurance coverage provided for the benefit of unit owners;

(13) In a condominium or cooperative, a statement as to whether the executive board has given or received written notice that any existing uses, occupancies, alterations, or improvements in or to the unit or to the limited common elements assigned thereto violate any provision of the declaration;

(14) In a condominium or cooperative, a statement as to whether the executive board has received written notice from a governmental agency of any violation of environmental, health, or building codes with respect to the unit, the limited common elements assigned thereto, or any other portion of the common interest community which has not been cured;

(15) In a condominium or cooperative, a statement of the remaining term of any leasehold estate affecting the common interest community and the provisions governing any extension or renewal thereof;

(16) In a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association;

(17) A statement describing any pending sale or encumbrance of common elements;

(18) A statement of any fees payable by the purchaser of the unit to the association at settlement; and

(19) Copies of the minutes for the executive board meeting for the preceding 6 months or, if none, for the most recent executive board meeting for which minutes are available.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. If the unit owner has requested the information from the association and the association fails to provide any portion of the requested information or if the unit owner, after reasonable investigation, has no information on any particular item to be included in the certificate, or if the requested information does not exist, the unit owner shall include a statement to that effect in the certificate from the unit owner. A unit owner providing a certificate pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and is not liable to the purchaser under this section if the owner had, after reasonable investigation, reasonable grounds to believe, and did believe, at the time the information was provided to the purchaser, that the statements were true and there was no omission to state a material fact necessary to make the statements made not misleading, in light of the circumstances under which the statements were made. The association may require that such certificate and information be furnished in an electronic format. Except as provided in this subsection, the association may charge a fee for providing such certificate and related information. Such fee shall not exceed $200 for each certificate, except that if the association agrees to furnish a certificate and related information in a paper copy format, it may charge an additional cost not to exceed $50 for each such certificate. If the association fails to provide the requested certificate within the 10-day period, the association may not charge any fee for providing that certificate. Unless the purchaser is given the resale certificate before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 5 days after first receiving the resale certificate.

(c) In the event that a unit for which a certificate is required pursuant to subsection (a) of this section is subject to more than one association, the unit owner must include in the certificate the information required by subsection (a) of this section for each association governing that unit, but the unit owner does not have to duplicate the information for any particular association if it is already included with respect to any one of the associations.

(d) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 71-75, 82; 77 Del. Laws, c. 364, §§ 8-10.;

§ 81-410 Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-410. Escrow of deposits

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to § 81-402(c) of this title must be placed in escrow and held either in this State or in an account designated solely for that purpose by an attorney or a licensed real estate broker or an institution whose accounts are insured by a governmental agency or instrumentality until: (i) delivered to the declarant at closing; (ii) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or (iii) refunded to the purchaser. An escrow agent acting in good faith and in accordance with the terms of the escrow shall have no liability for the disposition of the fund.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-411 Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-411. Release of liens

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to § 81-402(c) of this title, a seller

(1) Shall have the subject property released from all liens, except liens on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(i) In a condominium, that unit and its common element interest, and

(ii) In a cooperative or planned community, that unit and any limited common elements assigned thereto, or

(2) Shall provide a surety bond or substitute collateral for or insurance against the lien as provided for liens on real estate.

(b) Before conveying real estate to the association, the declarant shall have that real estate released from: (1) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 76, 82.;

§ 81-412 Conversion buildings.

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-412. Conversion buildings

(a) A declarant of a common interest community containing conversion buildings, and any dealer who intends to offer units in such a common interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be given as required in § 81-127 of this title. No tenant or subtenant may be required to vacate upon less than 120-days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. A conversion does not relieve either the landlord or tenant of their obligations pursuant to the Delaware Residential Landlord-Tenant Code [Part III of this title], if applicable.

(b) For 60 days after delivery or mailing of the notice described in subsection (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60 day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of subsection (b) of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection (b) of this section to purchase that unit if the deed states that the seller has complied with subsection (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of Delaware law, the notice also constitutes a notice to vacate specified by that statute.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.

(f) Conversion of a residential conversion building must also comply with all other laws applicable to a conversion.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 77, 82.;

§ 81-413 Express warranties of quality.

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-413. Express warranties of quality

(a) Express warranties made by a declarant to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise in writing which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will substantially conform to the affirmation or promise in all material respects;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description in all material respects unless the model or description discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real estate comprising the common interest community, including plats or surveys, creates an express warranty that the common interest community will substantially conform to the description in all material respects, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful in all material respects.

(b) Neither formal words, such as "warranty'' or "guarantee,'' nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by the declarant.

(d) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-414 Implied warranties of quality.

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-414. Implied warranties of quality

(a) A declarant and any dealer warrants that a unit, other than a unit not yet constructed or under construction at the time of contracting, will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and any dealer impliedly warrants that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) A declarant and any dealer warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in § 81-415 of this title.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.

(g) The warranties set out in this section are intended to supplement, not supersede or replace, any other statutory construction warranty requirements. To the extent that there is a conflict between such other statutory construction warranty requirements and this section, the provision most favorable to the purchaser shall prevail.

76 Del. Laws, c. 422, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 91, § 82.;

§ 81-415 Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-415. Exclusion or modification of implied warranties of quality

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is,'' "with all faults,'' or other language that in common understanding calls the purchaser's attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(c) The warranty provided in § 81-414(b) of this title on a unit for residential use commences with the earlier of the time of the conveyance or the delivery of possession and extends for a period of 1 year.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-416 Statute of limitations for warranties.

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-416. Statute of limitations for warranties

(a) Unless a period of limitation is tolled under § 81-311 of this title or affected by subsection (d) of this section, a judicial proceeding for breach of any obligation arising under § 81-413 or § 81-414 of this title must be commenced within the applicable periods of any applicable statute of limitations or statute of repose but in all events within 6 years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, as to: (i) a common element that is added to the common interest community by exercise of development rights, at the time the first unit which was added to the condominium by the same exercise of development rights is conveyed to a bona fide purchaser, or (ii) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(d) During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce by any lawful means warranty claims involving the common elements, and to compromise those claims. Only members of the executive board elected by unit owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee's decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorneys' fees, are common expenses, and must be added to the budget annually adopted by the association under § 81-315 of this title. If the committee is so created, the period of limitation for claims for these warranties begins to run from the date of the first meeting of the committee, regardless of when the period of declarant control terminates.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-417 Effect of violations on rights of action; attorneys' fees.

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-417. Effect of violations on rights of action; attorneys' fees

(a) If a declarant or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award court costs and reasonable attorneys' fees.

(b) Parties to a dispute arising under this chapter, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired unless the agreement is made with an independent committee of the executive board elected pursuant to § 81-416(d) of this title; and

(2) An agreement to submit to any form of binding alternative dispute resolution must be in a writing signed by the parties.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-418 Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-418. Labeling of promotional material

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT'' or as "NEED NOT BE BUILT''.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-419 Declarant's obligation to complete and restore.

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-419. Declarant's obligation to complete and restore

(a) Except for improvements labeled "NEED NOT BE BUILT,'' the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to § 81-209 of this title, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by § 81-210, § 81-211, § 81-212, § 81-213, § 81-215, or § 81-216 of this title.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-420 Substantial completion of units.

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-420. Substantial completion of units

In the case of a sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect or engineer, or by issuance of a certificate of occupancy authorized by law.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, § 82.;

§ 81-421 Amendment to public offering statement.

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;



§ 81-421. Amendment to public offering statement

Following execution of a contract of sale by a purchaser, the declarant may not amend any required public offering statement without the approval of such purchaser if the amendment would materially affect the rights of such purchaser. Approval by such purchaser is not required if the amendment is required by any governmental authority or public utility, or if the amendment is made as a result of actions beyond the control of the declarant or in the ordinary course of affairs of the executive board, or if the amendment is required by, or to achieve compliance with the requirements of Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority, Veterans Administration or other governmental agency or their successors.

76 Del. Laws, c. 422, § 2; 77 Del. Laws, c. 91, §§ 78, 82.;












Title 26 - Public Utilities

CHAPTER 1. PUBLIC SERVICE COMMISSION

Subchapter I General Provisions

§ 101. Short title

This chapter shall be known and referred to as the "Public Utilities Act of 1974."

59 Del. Laws, c. 397, § 1.;



§ 102. Definitions

As used in this title, unless the context otherwise requires:

(1) "Commission" means the Public Service Commission.

(2) "Public utility" includes every individual, partnership, association, corporation, joint stock company, agency or department of the State or any association of individuals engaged in the prosecution in common of a productive enterprise (commonly called a "cooperative"), their lessees, trustees or receivers appointed by any court whatsoever, that now operates or hereafter may operate for public use within this state, (however, electric cooperatives shall not be permitted directly or through an affiliate to engage in the production, sale or distribution of propane gas or heating oil), any natural gas, electric (excluding electric suppliers as defined in § 1001 of this title), water, wastewater (which shall include sanitary sewer charge), telecommunications (excluding telephone services provided by cellular technology or by domestic public land mobile radio service) service, system, plant or equipment.

(3) "Rate base" means:

a. The original cost of all used and useful utility plant and intangible assets either to the first person who committed said plant or assets to public use or, at the option of the Commission, the first recorded book cost of said plant or assets; less

b. Related accumulated depreciation and amortization; less

c. The actual amount received and unrefunded as customer advances or contributions in aid of construction of utility plant, and less

d. Any accumulated deferred and unamortized income tax liabilities and investment credits, adjusted to reflect any accumulated deferred income tax assets including, but not limited to, those arising from the payment of alternative minimum tax, related to plant included in paragraph a. above, plus

e. Accumulated depreciation of customer advances and contributions in aid of construction related to plant included in paragraph a. above, and plus

f. Materials and supplies necessary to the conduct of the business and investor supplied cash working capital, and plus

g. Any other element of property which, in the judgment of the Commission, is necessary to the effective operation of the utility.

(4) "Cable television system," "community antenna television," "cable system" or "system" shall mean a facility within this State which is constructed in whole or in part in, on, under or over any highway, road, street, alley, or other public place and which is operated to perform the service of receiving and amplifying the signals of 1 or more radio and/or television broadcasting stations and distributing such signals by cable, wire or other means to members of the public who subscribe to such service; provided that nothing herein is intended to prohibit any system from engaging in any other activity not expressly prohibited by law; except that such definition shall not include (i) any system which serves fewer than 50 subscribers; or (ii) any system which serves only the residents of 1 or more apartment dwellings or mobile home or trailer parks under common ownership, control or management, and commercial establishments located on the premises of such dwellings; or (iii) telephone, telegraph or electric utilities in those cases where the activity of such utility in connection with a cable system is limited to leasing or renting to cable systems, cables, wires, poles, towers or other electronic equipment or rights to use real property as part of, or for use in connection with, the operation of a cable system.

(5) The term "franchise" shall mean authorization lawfully adopted or agreed to by the Commission pursuant to this chapter to construct or operate a cable television system or systems in whole or in part within a county of this State.

(6) The term "franchisee" shall mean the person, persons or entity holding a franchise.

(7) The term "written notice" shall mean notice in writing which is hand-delivered or mailed by certified mail, to the person who is to be given notice.

(8) "Water utility" shall mean any person or entity operating within this State any water service, system, plant or equipment for public use.

(9) The terms "ancillary services," "distribution facilities," "distribution services," "electric distribution company," "electric supplier," "retail competition," "retail electric customer," "transmission facilities," and "transmission services," as used in Chapters 1, 2 [repealed] and 3 [repealed] of this title, shall have the same definitions as set forth in § 1001 of this title.

47 Del. Laws, c. 254, § 2; 48 Del. Laws, c. 371, § 4; 26 Del. C. 1953, § 101; 54 Del. Laws, c. 38, § 2; 57 Del. Laws, c. 665, § 1; 59 Del. Laws, c. 397, § 1; 62 Del. Laws, c. 125, § 6; 64 Del. Laws, c. 342, § 1; 65 Del. Laws, c. 484, § 1; 68 Del. Laws, c. 124, § 1; 70 Del. Laws, c. 585, §§ 1, 2; 72 Del. Laws, c. 10, §§ 4, 5; 73 Del. Laws, c. 157, § 4[5]; 74 Del. Laws, c. 317, § 1; 75 Del. Laws, c. 73, § 1.;

§ 102A Public notice.

In any matter or proceeding before the Commission, the Commission may decide the manner and method of giving notice to those persons affected by, likely to be affected by or likely to be interested in the matter or proceeding. In making this determination, the Commission shall not be governed by the provisions for notice by publication set out in §§ 10115(b) and 10124(1) of Title 29. Instead, such notice may be made by:

(1) Publication in 1 or more newspapers of general circulation;

(2) Delivery, by mail or other means, of a written notice to those directly affected, such as ratepayers or subscribers;

(3) A combination of the above 2 procedures; or

(4) Any other means which is reasonably likely to afford the affected and interested persons notice of the pendency of the matter so that they have the opportunity to present their views, such as the placement of a notice in a customer's bill.

In making its determination, the Commission may consider the nature of the proceedings, the number of persons affected or interested, the ability of alternative means to reach those affected and interested and the comparative costs of the alternative methods. When, under this chapter, a public utility is required to give notice to the public, the Commission shall set the form and manner of such notice.

70 Del. Laws, c. 585, § 3.;



§ 102A. Public notice

In any matter or proceeding before the Commission, the Commission may decide the manner and method of giving notice to those persons affected by, likely to be affected by or likely to be interested in the matter or proceeding. In making this determination, the Commission shall not be governed by the provisions for notice by publication set out in §§ 10115(b) and 10124(1) of Title 29. Instead, such notice may be made by:

(1) Publication in 1 or more newspapers of general circulation;

(2) Delivery, by mail or other means, of a written notice to those directly affected, such as ratepayers or subscribers;

(3) A combination of the above 2 procedures; or

(4) Any other means which is reasonably likely to afford the affected and interested persons notice of the pendency of the matter so that they have the opportunity to present their views, such as the placement of a notice in a customer's bill.

In making its determination, the Commission may consider the nature of the proceedings, the number of persons affected or interested, the ability of alternative means to reach those affected and interested and the comparative costs of the alternative methods. When, under this chapter, a public utility is required to give notice to the public, the Commission shall set the form and manner of such notice.

70 Del. Laws, c. 585, § 3.;



§ 103. Composition; appointment; term; qualifications; vacancies; Chairman

(a) The Public Service Commission is continued except that it shall consist of only 5 members, each of whom shall have been or shall be appointed by the Governor and confirmed by a majority of the members elected to the Senate. The terms of office of the members of the Commission serving as of June 28, 1974, shall not be affected. Subject to the provisions of subsection (d) of this section, each member shall continue to serve out the term for which each such member was originally appointed, and until each such member's successor shall have been appointed and qualified. Each member of the Commission appointed after June 28, 1974, except a member appointed pursuant to subsection (d) of this section to fill an unexpired term, shall be appointed for a term of 5 years from May 1 in the year of that member's appointment, and until that member's successor shall have been appointed and qualified.

(b) Not more than 3 of the members of the Commission shall be members of the same political party. One of the members shall be a resident of the City of Wilmington, 2 shall be residents of New Castle County outside of Wilmington, 1 shall be a resident of Kent County and 1 shall be a resident of Sussex County; provided, however, that beginning with the appointment of the member for a term of 5 years beginning as of May 1, 1976, and continuously thereafter, 1 of the members shall be a resident of the City of Wilmington, 1 shall be a resident of New Castle County outside of Wilmington, 1 shall be a resident of Kent County, 1 shall be a resident of Sussex County and 1 shall be a member at large who shall be a resident of this State.

(c) A Commissioner shall continue to reside in the political subdivision of which that Commissioner was a resident at the time of the Commissioner's appointment.

(d) In case of a vacancy on the Commission for any reason other than expiration of the term of office, the Governor shall fill such vacancy for the unexpired term by and with the consent of a majority of the members elected to the Senate.

(e) The Governor shall designate 1 of the Commissioners as Chairman of the Commission who shall serve as Chairman at the pleasure of the Governor.

47 Del. Laws, c. 254, § 1; 26 Del. C. 1953, § 102; 57 Del. Laws, c. 139, § 1; 57 Del. Laws, c. 182, § 1; 57 Del. Laws, c. 740, § 12A; 58 Del. Laws, c. 511, § 61; 59 Del. Laws, c. 397, § 1; 61 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 186, § 1.;



§ 104. Removal of Commissioner

The Governor, with the advice and consent of the Senate, may remove any member of the Commission for neglect of duty or misconduct in office, giving to the member a copy of the charges against such person and affording an opportunity of being publicly heard in person or by counsel, upon 10 days' notice.

47 Del. Laws, c. 254, § 1; 26 Del. C. 1953, § 103; 59 Del. Laws, c. 397, § 1.;



§ 105. Compensation of Commissioners

The members of the Commission shall each receive a salary of $6,000 per year, to be paid in equal monthly payments by the Treasurer of the State.

47 Del. Laws, c. 254, § 1; 26 Del. C. 1953, § 104; 59 Del. Laws, c. 397, § 1; 60 Del. Laws, c. 383, § 1.;



§ 106. Office; seal; rules; meetings

The Commission shall have such office or offices as may be necessary and shall be provided with all necessary furniture, stationery and supplies, and office appliances. It shall provide itself with a seal for the authentication of its proceedings and orders. It may make all needful rules for its government and other proceedings not inconsistent with this title. It shall meet at such times and places within this State as it may provide by rule or by special order.

47 Del. Laws, c. 254, § 1; 26 Del. C. 1953, § 105; 59 Del. Laws, c. 397, § 1.;



§ 107. Quorum

A majority of the members of the Commission shall constitute a quorum and shall be sufficient for any action by the Commission; provided, however, that a single Commissioner may sit for the purpose of hearing testimony in any matter provided:

(1) The parties consent; and

(2) Any final decision in the matter must be approved by a majority of the members of the Commission.

47 Del. Laws, c. 254, § 1; 48 Del. Laws, c. 371, § 3; 26 Del. C. 1953, § 106; 57 Del. Laws, c. 139, § 2; 57 Del. Laws, c. 182, § 2; 59 Del. Laws, c. 397, § 1.;



§ 108. Personnel

Subject to the provision of Title 29, Chapters 25 (Department of Justice) and 59 (Merit System of Personnel Administration), the Commission may appoint, fix the compensation and terms of service, and prescribe the duties and powers of an executive director, a secretary and such officers, accountants, attorneys, experts, engineers, inspectors, clerks and other persons, as it deems necessary for the proper conduct of the work of the Commission.

47 Del. Laws, c. 254, § 1; 48 Del. Laws, c. 371, § 1; 26 Del. C. 1953, § 107; 57 Del. Laws, c. 740, § 12B; 59 Del. Laws, c. 397, § 1.;



§ 109. Disqualification for serving as member or employee of Commission

(a) No person shall be eligible for appointment to or shall hold the office of Commissioner, or be appointed by the Commission to hold any office or position under it, who is a director, officer or employee of any public utility or owns or directly or indirectly controls any stock of any public utility entitled to vote for election of directors.

(b) No Commissioner, and no employee, appointee or official engaged in the service of, or in any manner connected with the Commission shall hold any office or position, or be engaged in any business, employment or vocation, the duties of which are incompatible with the duties of his or her office as Commissioner, or his or her employment in the service or in connection with the work of the Commission.

47 Del. Laws, c. 254, § 1; 48 Del. Laws, c. 371, § 2; 26 Del. C. 1953, § 108; 59 Del. Laws, c. 397, § 1; 61 Del. Laws, c. 419, § 1; 70 Del. Laws, c. 186, § 1.;



§ 110. Travel expense

The Commissioners, executive director, secretary and other persons engaged in the service of the Commission shall be entitled to receive from the State their necessary traveling expenses while traveling on the business of the Commission.

47 Del. Laws, c. 254, § 1; 26 Del. C. 1953, § 109; 59 Del. Laws, c. 397, § 1.;



§ 111. Expenditures

All expenditures of the Commission, within the limits of its appropriations, including the necessary traveling expenses of the Commissioners, executive director, secretary and other persons engaged in the service of the Commission shall, prior to April 1, 1975, be paid by the State Treasurer out of the general funds of the State on proper voucher therefor approved by the Chairman of the Commission or, at the direction of the Chairman, by the executive director. On and after April 1, 1975, said expenditures of the Commission, within the limits of its appropriations, shall be paid by the State Treasurer out of the Delaware Public Utility Regulatory Revolving Fund on proper voucher therefor approved by the Chairman of the Commission or, at the direction of the Chairman, by the executive director.

47 Del. Laws, c. 254, §§ 1, 20; 26 Del. C. 1953, § 110; 59 Del. Laws, c. 397, § 1; 77 Del. Laws, c. 151, § 1.;



§ 112. Copies of official documents and orders

Copies of all official documents and orders filed or deposited in the office of the Commission, certified by the Chairman or the secretary to be true copies of the original and given under the official seal of the Commission, shall be evidence in like manner as the original in all courts of this State. Such charges may be taxed and collected for such copies as are taxed and collected for like services in the Superior Court of this State.

47 Del. Laws, c. 254, § 17; 26 Del. C. 1953, § 111; 59 Del. Laws, c. 397, § 1.;



§ 113. Testimony by member, employee or investigator of Commission

No member, employee or investigator of the Commission shall be required to give testimony in any court suit to which the Commission is not a party with regard to information obtained by such member or employee in the discharge of official duty.

47 Del. Laws, c. 254, § 10; 48 Del. Laws, c. 371, § 15; 26 Del. C. 1953, § 112; 59 Del. Laws, c. 397, § 1.;



§ 114. Charges and fees; costs and expenses of proceedings

(a) The Commission may impose charges and fees for filing and for other services rendered by it in accordance with the following schedule of fees:

1. For filing the annual financial statement of any public utility

2. Certificates of public convenience and necessity:

(a) For filing each original application for a certificate of public convenience and necessity (except for telecommunications local exchange service or application for approval of a transfer of such certificate) 750

(b) For filing each extension to a certificate of public convenience and necessity (except for telecommunications local exchange service) 300

(c) For filing each application for a certificate of public convenience and necessity (for original or for extension) to provide telecommunications local exchange service or application for approval of a transfer of such certificate 3000

3. For filing each application for approval or authority to discontinue or abandon all or any part of any public utility operation or service 150

4. (a) For each filing of rate or tariff schedules, or any amendment thereto or notice of changes therein 50

(b) For each filing of petition or application to increase rates

5. For filing each petition or application under § 215(a)(1) of this title 100

6. For filing each petition or application under § 215(a)(2) of this title in accordance with the following schedule based upon the aggregate amount of the stocks (by par value or by stated value if no par), notes, bonds, or other evidence of indebtedness. The fee so established is to be used to evaluate such petition or application in lieu of any other assessment

AGGREGATE AMOUNT

Under $1,000,001 150

$1,000,001 - $10,000,000 250

$10,000,001 and above 350

7. For preparing and certifying to the Superior Court any record in appeal 400

8. For certifying a copy of each paper, order, record, transcript or any other official document other than to the Superior Court 10

9. Upon request therefor by either a consumer or a utility for testing each water meter having an outlet not exceeding 1 inch 10

10. Upon request therefor by either a consumer or a utility for testing each water meter having an outlet of more than 1 inch but not exceeding 2 inches 15

11. Upon request therefor by either a consumer or a utility for testing each electric meter 10

12. The charge or fee for any services rendered by the Commission in filing papers, documents, records or other items not expressly provided for in this subsection shall be a reasonable charge or fee in relation to the service rendered, not to exceed the highest fee or charge permitted on this schedule of fees fixed by the Commission from time to time.

(b)(1) Whenever the Commission, in a proceeding upon its own initiative or upon complaint or upon written application to it, shall deem it necessary in order to carry out its statutory duties, to investigate the operations, services, practices, accounting records and/or procedures, rates, charges, rules and regulations, of any public utility, and/or to make valuations or revaluations of the property of any public utility, and/or to enter into and hold a hearing or hearings in connection therewith, such public utility shall be charged with and pay such portion of the expenses of the Commission, and the compensation and expenses of its agents, representatives, consultants and employees, including, but not limited to those temporarily employed or retained, as is reasonably attributable to such investigation, valuation and revaluation, hearing or hearings. In addition, if the Division of the Public Advocate elects to intervene or participate in a natural gas, electric, water or wastewater rate proceeding under subchapter III of this chapter including fuel adjustments pursuant to § 303(b) of this title and water utility distribution system improvement charges pursuant to § 314 of this title. The public utility involved shall also be charged with and pay such portion of the expenses of the Division of the Public Advocate, and the compensation and expenses of its agents, representatives, consultants and employees, including but not limited to those temporarily employed or retained, as is reasonably attributable to such proceeding. At the time the Commission or the Division of the Public Advocate determines that such charges will be required, the Commission or Division shall provide notice to the public utility, or its counsel of record at such time, of its intent to impose and collect any charges. No charges shall be made for the compensation of Commissioners or the Public Advocate.

a. If the Commission or an appellate court determines by order that the Commission or the Public Advocate brought or defended all or a portion of a proceeding

1. For an improper purpose;

2. Without any basis in existing law;

3. Without a justifiable basis for seeking the extension, modification or reversal of existing law; or

4. Without evidentiary support after reasonable opportunity for investigation and discovery,

then to such extent the public utility shall not be charged with or required to pay such expenses.

b. If the Commission or an appellate court determines by order that a utility brought or defended all or a portion of a proceeding

1. For an improper purpose;

2. Without any basis in existing law;

3. Without a justifiable basis for seeking the extension, modification or reversal of existing law; or

4. Without evidentiary support after reasonable opportunity for investigation and discovery,

then to such extent the utility shall not be permitted to include the costs associated with that proceeding in its rates.

(2) From time to time as the investigation, valuation, revaluation, hearing or hearings progress, or upon completion thereof, the Commission and the Division of the Public Advocate shall ascertain each agency's costs incurred in connection therewith, including, but not limited to the expenses of the Commission and the Division of the Public Advocate and the compensation and expenses of each agency's respective agents, representatives, consultants and employees, including those temporarily employed or retained, and shall determine the amount thereof to be paid by the public utility and shall render separate bills therefor to the public utility. The Commission and the Division of the Public Advocate shall furnish the public utility such itemization of each said bill as may be requested by said public utility. The public utility shall have the right to audit said bill within a reasonable period after its rendition by the Commission or the Division of Public Advocate and shall have the opportunity to be heard before the Commission as to any or all of the items included in the bill. The amount of such bill as finally determined by the Commission following such hearing and any appeal therefrom shall be paid into the Delaware Public Utility Regulatory Revolving Fund within 30 days from the date of its determination. If any amount so assessed against a public utility is not paid within 30 days after the date of rendition of the bill with respect thereto, the utility shall pay a penalty of 1% of the amount due for each month or fraction thereof that such amount is unpaid. The charges imposed for the costs of the Division of the Public Advocate shall be paid to the Commission and shall be deposited to the credit of the Delaware Public Utility Regulatory Revolving Fund.

(3) The expenses of the Commission and the Division of the Public Advocate and the compensation and expenses of each agency's respective agents, representatives, consultants and employees, including but not limited to those temporarily employed or retained, reasonably attributable to any appellate court proceedings in either or both the Superior or Supreme Court of the State growing out of any order, opinion, decision or findings of the Commission shall also be ascertained, charged, billed to and paid for by the public utility in accordance with the foregoing conditions and procedures.

(4) Whenever the investigation, valuation, revaluation, hearing, hearings or appellate court proceedings involve the affairs and operations of 2 or more public utilities jointly, the charges made under this section for such investigation, valuation, revaluation, hearing, hearings, or appellate court proceedings shall be prorated among such public utilities upon the basis of their gross intrastate operating revenues for the last preceding calendar year.

(5) The total aggregate amount to be charged by both the Commission and the Division of the Public Advocate to any public utility under authority of this subsection (b) in any calendar year shall not exceed 1 percent of such public utility's gross operating revenues derived from intrastate utility operations in the last preceding calendar year.

(c) In connection with any Commission proceedings under §§ 203A and 203B of this title the Commission and the Division of the Public Advocate shall charge the public utilities involved therein, including any electric utility that is municipally owned or a municipal electric company formed pursuant to Chapter 13 of Title 22, the expenses of the Commission and the Division of the Public Advocate related to such proceedings as is reasonably attributable thereto prorated among such public utilities upon the basis of their gross intrastate electric revenues for the last preceding calendar year.

26 Del. C. 1953, § 113; 50 Del. Laws, c. 552, § 1; 52 Del. Laws, c. 155; 53 Del. Laws, c. 389; 57 Del. Laws, c. 667, §§ 1, 2; 59 Del. Laws, c. 397, § 1; 68 Del. Laws, c. 299, § 2; 71 Del. Laws, c. 22, § 1; 71 Del. Laws, c. 405, § 1; 77 Del. Laws, c. 151, §§ 2-7.;



§ 115. Public policy; regulatory assessment; definition of revenue; returns; collection of assessment

(a) It is declared to be the public policy of this State that in order to maintain and foster the effective regulation of public utilities under this title, in the interests of the people of this State and the public utilities as well, the public utilities subject to regulation of the Public Service Commission which enjoy the privilege of operating as public utilities in this State shall bear the expense of regulation by means of an assessment on such privilege measured by the annual gross revenue of such public utilities in the manner hereinafter provided. This assessment shall be in addition to all other fees and charges imposed by the Public Service Commission and the Division of the Public Advocate pursuant to this title.

(b) As used in subsection (c) of this section, the term "intrastate public utility business" includes all that portion of the business of the public utilities designated in § 102 of this title and over which the Commission has jurisdiction under the provisions of this title.

(c) As used in this section, the term "gross revenue" includes all revenue which:

(1) Is collected by a public utility subject to regulation by the Public Service Commission, and

(2) Is derived from the intrastate public utility business of such a utility.

Such term does not include revenue derived by such a public utility from the sale of public utility services, products or commodities to another public utility or to an electric cooperative or municipality for resale by such public utility or electric cooperative or municipality.

(d) An assessment is imposed upon each public utility subject to regulation by the Public Service Commission in an amount equal to the product of .003 (3 mills) multiplied by its gross operating revenue for each calendar year, commencing with the calendar year beginning January 1, 1974. No assessment shall be imposed upon a public utility having a gross operating revenue of less than $10,000 in any calendar year.

(e) On or before March 31 of each year, each public utility subject to the provisions of this title shall file with the Commission an annual gross revenue return containing a statement of the amount of its gross revenue for the immediately preceding calendar year, and a statement of the amount of assessment due for such calendar year accompanied by a check in payment thereof. A copy of such return shall also be delivered to the Division of the Public Advocate. A utility subject to this section which paid an annual assessment greater than $10,000 in the preceding year shall make an estimated payment of at least 40% of the expected assessment no later than 6 months prior to the March 31 due date for the return and final payment. Forms for such returns and amended returns shall be devised and supplied by the Commission.

(f) All returns submitted to the Commission by a public utility, as provided in this section, shall be sworn to by an appropriate officer of the public utility. The Commission may audit each such return submitted and may take such measures as are necessary to ascertain the correctness of the returns submitted. The Commission has the power to direct the filing of an amended return by any utility which has filed an incorrect return and to direct the filing of a return by any utility which has failed to submit a return.

(g) Each payment of the assessment imposed by subsection (d) of this section becomes delinquent at midnight of the date that it is due. If upon filing a return or an amended return it shall appear that a public utility has failed to pay, or has underpaid, the proper amount, it shall pay a penalty to the Commission of 2% of the amount due for each month or fraction thereof that such amount is unpaid. The Commission may enforce the collection of any delinquent installment or payment, or portion thereof, by legal action or in any other manner by which the collection of debts due the State may be enforced under the laws of this State.

(h) In lieu of the regulatory assessment imposed under this section, a service provider shall pay an assessment into the Delaware Broadband Fund. On August 1, 2013, the service provider shall pay into the fund 1/2 of the amount of its 2011 regulatory assessment in lieu of the amounts due under this section for the period January 1, 2013, through June 2013 and shall continue making payments into the Fund in lieu of any amounts due under this section for an additional 3 years beginning on January 30, 2014, and ending on January 30, 2016, in an amount equal to the regulatory assessment for the year 2011, after which time the obligation under subsections (a)-(g) of this section or to make payments under this subsection shall cease.

26 Del. C. 1953, § 114; 57 Del. Laws, c. 667, § 3; 59 Del. Laws, c. 397, § 1; 67 Del. Laws, c. 260, § 1; 75 Del. Laws, c. 142, §§ 1, 2; 77 Del. Laws, c. 151, §§ 8, 9; 79 Del. Laws, c. 53, § 8.;



§ 116. Delaware Public Utility Regulatory Revolving Fund; deposit of moneys collected

(a) There is hereby created within the State Treasury a special fund to be designated as the Delaware Public Utility Regulatory Revolving Fund which shall be used in the operations of the Commission and the Division of the Public Advocate in the performance of the various functions and duties required by law.

(b)(1) All fees, licenses, assessments and other charges, collected by the Commission pursuant to this title shall be deposited in the State Treasury to the credit of said Delaware Public Utility Regulatory Revolving Fund to be used in the operation of the Commission as authorized by the General Assembly in its annual operating budget. However, if the General Assembly is not in session, any funds requested by the Department for the performance of the various functions and duties of the Commission and the Division of the Public Advocate, and which exceed the Commission's annual operating budget, shall be officially submitted for approval or disapproval to the Controller General of the State and the Director of the Office of Management and Budget of the State.

(2) All penalties or fines assessed and collected by the Commission shall not be deposited in said fund but shall be deposited in the General Fund of the State.

(c) All payments to the Commission under §§ 114 and 115 of this title shall be deposited in the State Treasury to the credit of the Delaware Public Utility Regulatory Revolving Fund to be used in the operations of the Commission and the Division of the Public Advocate, as authorized by the General Assembly. However, if the General Assembly is not in session, any funds requested by the Department for the performance of the various functions and duties, of the Commission and the Division of the Public Advocate, and which exceed the Commission's or Division's annual operating budget, shall be officially submitted for approval or disapproval to the Controller General of the State and the Director of the Office of Management and Budget of the State.

(d) Money reposing in the Delaware Public Utility Regulatory Revolving Fund shall be used by the Commission and the Division of the Public Advocate in the performance of each agency's various functions and duties as provided by law; subject always to annual appropriations by the General Assembly for salaries and other routine operating expenses of the Commission and the Division of the Public Advocate. If the General Assembly is not in session, any funds requested by the Department for the performance of the various functions and duties of the Commission and the Division of the Public Advocate, and which exceed the Commission's or Division's annual operating budget, shall be officially submitted for approval or disapproval to the Controller General of the State and the Director of the Office of Management and Budget of the State.

(e) Annual appropriations from the General Fund of the State for the operation of the Commission and the Division of the Public Advocate shall be credited to the Delaware Public Utility Regulatory Revolving Fund in appropriated monthly amounts and all expenditures authorized by the General Assembly for the operation of the Commission and the Division of the Public Advocate shall be made from said revolving fund. If the General Assembly is not in session, any funds requested by the Department for the performance of the various functions and duties required of the Commission and the Division of the Public Advocate by law and which exceed their respective operating budgets shall be officially submitted for approval or disapproval to the Controller General of the State and the Direction of the Office of Management and Budget of the State.

(f) The maximum balance which shall remain in the Delaware Public Utility Regulatory Revolving Fund at the end of any fiscal year shall not exceed $750,000 in addition to the annual appropriation for the next fiscal year as authorized by the General Assembly for the operation of the Commission. Any amount in excess thereof shall be reverted to each public utility in an amount proportionate to the sum paid by that public utility in the previous calendar year pursuant to subsection (b) of this section.

59 Del. Laws, c. 397, § 1; 65 Del. Laws, c. 348, § 125; 75 Del. Laws, c. 88, § 21(12); 77 Del. Laws, c. 151, §§ 1, 10-16.;



§ 117. Termination of service or sale

(a) Definitions.

(1) For purposes of this section, "employee" shall include, but not be limited to:

a. Any person who is an employee of such utility authorized to accept payment for sales and services;

b. The individual who is to terminate such sale or service.

(2) For purposes of this section, "person" shall include, but not be limited to, any individual, corporation, partnership, association or joint-stock company.

(b) No person who engages in the distribution and sale of gas, water, wastewater, or electricity for use or consumption in any dwelling unit shall discontinue service or sale thereof due to nonpayment of past charges for such service or sale to the occupants of that dwelling unit and owed by the occupants thereof without at least 72 hours' notice to said occupants of intention to so terminate, except as otherwise provided by this section.

(c) In no event shall such termination occur between 12:00 noon on any Friday and 12:00 noon on the succeeding Monday, unless such utility provides facilities for payment and restoration of such services at all times during such period. Should Friday be a legal, state or national holiday, the last preceding business day shall be substituted for Friday. Should Monday be a state or national, legal holiday, the next succeeding business day shall be substituted for Monday.

(d) In no event shall such termination occur if any occupant of any dwelling unit shall be so ill that the termination of such sale or service shall adversely affect his or her health or recovery, which has been so certified by a signed statement from any duly licensed physician, physician assistant or advanced nurse practitioner, of this State or of a state with similar accreditation and received by any employee or officer of such person engaging in the distribution or sale of gas, water or electricity. Signed statements from a licensed physician, physician assistant or advanced nurse practitioner, obtained pursuant to this section are effective for 120 days. Signed statements may be renewed by means of a new signed statement to prevent termination only if a customer makes a good faith effort to make payments towards the utility service being provided. The Delaware Public Service Commission, may promulgate regulations defining "good faith effort to make payments". If a utility is subject to the jurisdiction of the Delaware Public Service Commission, that utility or a customer of the utility may petition the Delaware Public Service Commission for review of any dispute under this section. While such dispute is pending, a utility shall continue to provide utility service to the customer until a final Commission adjudication on the petition is issued. When possible no termination under this section shall occur without advance notice to any known case manager or coordinator of an occupant in an affected dwelling unit.

(e) Violation of this section shall constitute a misdemeanor.

60 Del. Laws, c. 452, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 317, § 2; 74 Del. Laws, c. 374, §§ 1, 2; 78 Del. Laws, c. 337, § 1.;



§ 118. Continuation of service for activated Reserve and National Guard military personnel

(a) Except as otherwise provided by this section, a person who engages in the distribution and sale of electric, gas, water, sewer service, telecommunications, cable, or satellite television for use or consumption, including municipalities, (a "Service Provider") shall not discontinue such service to the residence of a Qualifying Customer, as defined in subsection (g) of this section. With respect to telecommunications services, this section shall apply only to the provisioning of dial tone line, touchtone and local usage services. With respect to cable service, this section shall apply only to the provisioning of the most basic tier of television service.

(b) A Qualifying Customer may apply for protection from disconnection of such service by notifying the Service Provider that the Qualifying Customer is in need of assistance caused by a reduction in household income as a result of a household member's call to active duty status in the military reserves or National Guard.

(c) A Service Provider may request periodic verification of the call to active duty status from the Qualifying Customer. A Service Provider may also request periodic verification of the Qualified Customer's reduction in household income.

(d) A Qualifying Customer may receive protection from disconnection under this section for as long as the emergency active duty status continues and for 30 days after that status has ended.

(e) A Qualifying Customer receiving assistance under this section shall notify the Service Provider no later than 10 days after the return from active duty status.

(f) The protection from disconnection provided under this section does not void or limit the obligation of the Qualifying Customer to pay for such services received.

(g) As used in this section, "Qualifying Customer" means:

(1) A residential household where the income is reduced because the customer of record, or the spouse of the customer of record, is a member of the National Guard or the military reserve and is called to active military service by the President of the United States or the Governor of this State during a time of declared national or state emergency of war.

(2) Assistance is needed by the residential household to maintain 1 or more of the services subject to this section; and

(3) The residential household notifies the Service Provider of the need for assistance and, if requested by the Service Provider, provides verification of the call to active duty status and the reduction in household income.

74 Del. Laws, c. 294, § 1.;






Subchapter II Jurisdiction and Powers

§ 201. General jurisdiction and powers

(a) The Commission shall have exclusive original supervision and regulation of all public utilities and also over their rates, property rights, equipment, facilities, service territories and franchises so far as may be necessary for the purpose of carrying out the provisions of this title. Such regulation shall include the regulation of the rates, terms and conditions for any attachment (except by a governmental agency insofar as it is acting on behalf of the public health, safety or welfare) to any pole, duct, conduit, right-of-way or other facility of any public utility, and, in so regulating, the Commission shall consider the interests of subscribers, if any, of the entity attaching to the public utility's facility, as well as the interests of the consumer of the public utility service.

(b) Further, the Commission shall have exclusive original jurisdiction and regulation of every cable television system outside the boundaries of incorporated municipalities which on June 28, 1974, have the power either express or implied under their charters to grant franchises for a cable system, and the Commission shall have supervision and review jurisdiction and regulation over any action taken by incorporated municipalities, which on June 28, 1974, have the power either express or implied under their charters to grant franchises for a cable system, with respect to the regulation of cable television systems, including the grant of or failure to grant franchises for a cable system by such municipality or the terms of any franchise now or hereafter granted for a cable system by such a municipality or the conduct of any franchisee holding a franchise from such a municipality, provided that the Commission's original and review jurisdiction and regulation shall be conducted solely in accordance with the provisions of subchapter VI of this chapter.

(c) Notwithstanding any other provision of law, in the exercise of supervision and regulation over public utilities, the Commission:

(1) Shall forbear from regulating the rates, terms, and conditions of competitive retail communications services; and

(2) Shall not investigate or adjudicate retail customer complaints for services except complaints related to the adequate provisioning of basic services.

(d)(1) In the exercise of supervision and regulation over public utilities other than those that provide telecommunications services, the Commission may, upon application or on its own motion, after notice and hearing, forbear from ("deregulate") in whole or in part, its supervision and regulation over some or all public utility products or services and over some or all public utilities where the Commission determines that a competitive market exists for such products and services and where the Commission finds that such deregulation will be in the public interest.

(2) Any application under this subsection shall, at a minimum, include specific proposal or proposals, supporting statements or testimony, an analysis of the effects on the utility's regulated customers and an implementation plan. The application shall affirmatively establish that the deregulation being considered will not adversely affect the availability, cost or quality of utility services provided to the utility's regulated customers.

(3) The Commission shall approve or disapprove any such deregulation applications within 180 days after submission thereof, except that, for good cause found, the Commission may enter an order extending this period for an additional 90 days.

(4) The Commission shall determine how a public utility shall account for such deregulated products or services (including cost allocations where found to be appropriate) so as to ensure that the utility's regulated customers neither benefit unduly from nor unduly provide a subsidy to the deregulated products or services; provided, that such accounting determination shall not thereafter be changed by the Commission except for good cause shown.

(5) In connection with any application under this subsection for forbearance from Commission supervision and regulation, the Commission shall find, among other relevant things, the following:

a. Whether a competitive market exists for the particular utility product or service being requested to be wholly or partly deregulated. Conditions and factors to be considered may include, but are not limited to, the following:

1. The existing or prospective market power of the utility with respect to its products or services for which deregulation is sought; and

2. If there are significant entry or exit costs or other barriers to potential competitors; and

3. If there is a reasonable basis to expect that prices of wholly or partly deregulated products or services will reflect the incremental costs of supply;

b. Whether any safeguards are necessary to prevent a material adverse effect on utility service quality or rate levels;

c. Whether or not an option to remain under the Commission's supervision and regulation should be made available for customers whose utility products and services would be deregulated by the proposal;

d. Whether or not the public utility shall unbundle each service or function on which a service depends to its fundamental elements and shall make those elements separately available to any customer whose utility service is being deregulated by the proposal under terms and conditions, including price, that are the same or comparable to those used by the public utility in providing its own service. The public utility shall not unreasonably discriminate between affiliated and unaffiliated providers of services in offering unbundled features, functions and capabilities; and

e. Whether the Commission should forbear from regulating competing providers of such products or services.

(6) Where the Commission has made a determination to forbear from its supervision and regulation under this section, the Commission shall have the ongoing right to review, examine and audit the books and records of the applicable utility, and the relevant books and records of any relevant nonregulated affiliate. This right shall be the same as the Commission's right of access to inspection and examination of the utility's regulated books, accounts and records and appropriate safeguards regarding disclosure of confidential information shall be provided.

(7) Thirty months after any approval of forbearance from regulation hereunder, the utility shall file a report with the Commission summarizing its activities for that wholly or partly deregulated activity during its first 24 months of operation. Such report shall, at a minimum, address the criteria that the Commission deemed relevant in approving the request to deregulate such product or service. The report shall also describe the service provider's investment during the previous 24 months. Such report shall also describe the level of planned investment over the next 5 years. The Commission may require that similar reports be submitted biannually thereafter.

(8) The Commission, after notice and hearing, may prospectively revoke or reverse any forbearance of regulation granted hereunder where it finds that doing so is in the public interest. Where the Commission revokes or reverses a prior decision made under paragraph (c)(1) of this section, the Commission shall determine that the current rates for the related products or services are just and reasonable or shall establish new rates that are just and reasonable.

(9) This subsection shall not apply to a telecommunications service provider for so long as such provider is governed under the provisions of subchapter VII-A, Chapter 1 of this title.

(e)(1) In the exercise of supervision and regulation over public utilities, the Commission may, upon application or on its own motion, after notice and hearing, alter, in whole or in part, its supervision and regulation over some or all public utility products or services and over some or all public utilities to the extent necessary to promote and sustain adequate service at just and reasonable rates where the Commission determines that alternatives to supervision and regulation including the competitive provision of such products and services are in the public interest. Alternatives include, but are not limited to, incentive regulation, earnings sharing, categorization of services for the purposes of pricing, price caps, price indexing, ranges of authorized returns and different returns for different services. The Commission is specifically authorized to depart from rate base, rate of return regulation when it is in the public interest and when such departure is found to promote just and reasonable rates.

(2) Any application under this subsection shall, at a minimum, include specific proposal or proposals, supporting statements or testimony, an analysis of the effects on the utility's regulated services provided to its customers and an implementation plan. The application shall affirmatively establish that the alteration of regulation will not adversely affect the availability, cost or quality of the regulated utility services provided to the utility's customers.

(3) The Commission shall approve or disapprove any such requests for alternative supervision and regulation within 180 days after submission thereof, except that, for good cause found, the Commission may enter an order extending this period for an additional 90 days.

(4) The Commission shall determine how a public utility shall account for such alternatives (including cost allocations where found to be appropriate) so as to ensure that public utility customers to which such alternatives are not made available neither benefit unduly from nor unduly provide a subsidy to public utility customers to whom such alternatives are made available; provided, that such accounting determination shall not thereafter be changed by the Commission except for good cause shown.

(5) The Commission, after notice and hearing, may prospectively revoke or reverse any alternative form of regulation granted hereunder where it finds that doing so is in the public interest. Where the Commission revokes or reverses a prior decision made under paragraph (e)(1) of this section, the Commission shall determine that the current rates for the related products or services are just and reasonable or shall establish new rates that are just and reasonable.

(6) This subsection shall not apply to a telecommunications service provider for so long as such provider is governed by the provisions of subchapter VII-A, Chapter 1 of this title.

47 Del. Laws, c. 254, § 2; 26 Del. C. 1953, § 121; 59 Del. Laws, c. 397, § 1; 65 Del. Laws, c. 227, § 1; 66 Del. Laws, c. 50, § 2; 68 Del. Laws, c. 61, § 1; 70 Del. Laws, c. 48, §§ 1, 2; 79 Del. Laws, c. 53, § 2.;



§ 202. Limitations on jurisdiction of Commission

(a) Except insofar as may be necessary to implement §§ 203A and 203B of this title regarding the establishment and administration of retail electric service territories, and except as may be necessary to implement § 203C and § 203D of this title regarding the issuance of certificates of public convenience and necessity for water and wastewater utilities, and the review authorized under § 122 of Title 16, the Commission shall not have any supervision or regulation over any public utility, or over the rates, property, property rights, equipment, facilities or franchises of any public utility that is municipally-owned or over any municipal electric company formed pursuant to Chapter 13 of Title 22.

(b) Except as may be necessary to implement §§ 203C and 203D of this title regarding the issuance of certificates of public convenience and necessity for water and wastewater utilities, and the review authorized under § 122 of Title 16, the Commission shall not have any jurisdiction over any public utility, water or wastewater district or water or wastewater authority created and operated pursuant to Title 9 and Title 16.

(c) The Commission shall have no jurisdiction over the operation of telephone service provided by cellular technology or by domestic public land mobile radio service or over the rates to be charged for such service or over property, property rights, equipment or facilities employed in such service.

(d) [Repealed.]

(e) Any building owner, engaged in a principal business which does not involve the provision of utility services, providing steam heat or refrigeration chilled water to a nonprofit entity occupying a building located in close proximity to the owner's building, shall not be considered a public utility.

(f) Except insofar as may be necessary to implement Chapter 10 of this title regarding the establishment of retail competition, the Commission shall have no supervision or regulation over any electric supplier.

(g) Except as provided in § 224 of this title, the Commission shall have no supervision or regulation over any electric cooperative the membership of which has voted to be exempt from regulation by the Commission in accordance with § 223 of this title.

(h) Notwithstanding any other provisions of this title, the Commission shall not have any supervisory or regulatory authority over wastewater utilities serving fewer than 50 customers in the aggregate.

(i)(1) Notwithstanding any other provision of law to the contrary, the Commission shall have no jurisdiction or regulatory authority over Voice over Internet Protocol ("VoIP") service, as defined in paragraph (i)(2) of this section, or IP-enabled service, as defined in paragraph (i)(3) of this section, including but not limited to, the imposition of regulatory fees, certification requirements, rates, terms or other conditions of service.

(2) "Voice over Internet Protocol service" or "VoIP service" means any service that:

a. Enables real-time 2-way voice communications that originate or terminate from the user's location in Internet protocol or any successor protocol; and

b. Utilizes a broadband connection from the user's location.

(3) "Internet protocol-enabled service" or "IP-enabled service" means a service, capability, functionality or application provided using Internet protocol, or any successor protocol, that enables an end user to send or receive a communication in Internet protocol format or any successor format, regardless of whether the communication is voice, data or video.

(4) Nothing herein shall be construed to either mandate or prohibit the assessment of Enhanced 911 fees pursuant to Chapter 101 of Title 16 on VoIP service, or to mandate or prohibit the payment of any switched network access rates or other intercarrier compensation rates that may be determined to apply.

47 Del. Laws, c. 254, § 2; 26 Del. C. 1953, § 122; 57 Del. Laws, c. 735; 59 Del. Laws, c. 397, § 1; 61 Del. Laws, c. 469, § 1; 61 Del. Laws, c. 496, § 2; 62 Del. Laws, c. 419, § 1; 63 Del. Laws, c. 5, § 1; 64 Del. Laws, c. 342, §§ 2, 3; 66 Del. Laws, c. 50, § 3; 68 Del. Laws, c. 124, § 2; 68 Del. Laws, c. 299, § 3; 70 Del. Laws, c. 133, § 1; 72 Del. Laws, c. 10, § 6; 72 Del. Laws, c. 163, § 1; 72 Del. Laws, c. 402, § 5; 73 Del. Laws, c. 157, § 1; 74 Del. Laws, c. 317, §§ 3-5; 76 Del. Laws, c. 29, § 1; 79 Del. Laws, c. 53, § 3.;



§ 203.

Transferred.

§ 203A Certificate of public convenience and necessity; abandonment or discontinuance of business, operations or service.

(a)(1) Subject to the provisions of subsection (b) of this section and §§ 102, 201, 202 and Chapter 10 of this title, and excluding electric suppliers, no individual, copartnership, association, corporation, joint stock company, agency or department of the State, cooperative, or the lessees, trustees or receivers thereof, shall begin the business of a public utility nor shall any public utility begin any extension of its regulated public utility business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires or will require the operation of such regulated public utility business or extension.

(2) Notwithstanding any other provision of law, no Commission approval shall be required for any transfer of a certificate of public convenience between public utility companies providing telecommunications services that operate under common ownership.

(3) This section shall not be construed to require any public utility to secure such a certificate for any extension within the perimeter of any territory already served by it.

(4) The Commission, after hearing, on the complaint of any public utility claiming to be adversely affected by any proposed extension, may make such order and prescribe such terms and conditions with respect to the proposed extension as may be required by the public convenience and necessity.

(b)(1) If any individual, copartnership, association, corporation, joint stock company, agency or department of the State, cooperative, or the lessees, trustees or receivers thereof (or the predecessor in interest of any such person, party or legal entity), was in bona fide operation within this State on June 28, 1974, of any electronic communication in whole or in part by wire (other than telephone, including domestic public land mobile radio or telegraph service, system, plant or equipment) including, but not limited to, cable television service, system, plant or equipment, for public use, the Commission shall issue a certificate of public convenience and necessity authorizing such person, party or legal entity without further proceedings to continue operating the said service, system, plant or equipment, to the same extent as said operations were being operated on June 28, 1974, such certificate to identify by number and date of issuance the certificate under which the applicant is carrying on such operation, if the application for such certificate of public convenience and necessity is filed with the Commission on a form approved by the Commission within 120 days after June 28, 1974. Pending the determination of any such application the continuance of such operation without a certificate of public convenience and necessity shall be lawful.

(2) Interruptions of service in such operations over which such person, party or legal entity, or the predecessor in interest thereof, had no control, shall not be considered in determining whether or not there has been an abandonment of any such operations.

(3) In issuing any certificate of public convenience and necessity under this subsection, the Commission, in its discretion, may define or limit the territory or territories in this State within which the activities authorized by the certificate may be conducted, but in no case shall such territory or territories be smaller than the territory or territories in this State in which the applicant was in actual bona fide operation on June 28, 1974.

(4) The application for a certificate of public convenience and necessity under this subsection shall be verified and shall contain such information as the Commission deems necessary to show that the applicant was not engaged merely in isolated, incidental, intermittent, sporadic and infrequent operations.

(5) The Commission may adopt and approve such forms as it deems necessary for this purpose.

(c) A public utility that provides telecommunications services may abandon or discontinue, in whole or in part, the provision of any competitive retail telecommunications services; provided, however, that such utility shall provide the Commission with contemporaneous notice of abandonment or discontinuance of all of its competitive retail telecommunications services in the State.

(d)(1) Subject to the provisions of Chapter 10 and § 706(d) of this title and excluding electric suppliers, no public utility shall abandon or discontinue, in whole or in part, any regulated public utility business, operations or services provided under a certificate of public convenience and necessity or otherwise which are subject to jurisdiction of the Commission without first having received Commission approval for such abandonment or discontinuance.

(2) Applications for such approval shall be made to the Commission in writing, verified by oath or affirmation and be in such form and contain such information as the Commission may from time to time require.

(3) The Commission shall approve any such application when it finds that the utility has met its burden of proving that the abandonment or discontinuance is reasonable, necessary and not unduly disruptive to the present or future public convenience and necessity.

(4) The Commission may make such investigation and hold such hearings in the matter as it deems necessary or appropriate, and may attach reasonable terms and conditions to the granting of such approval.

(5) If, within 60 days after the filing of such application, the Commission has not acted concerning the application, it shall be deemed to have been approved. The Commission may, within such 60-day period, set the matter for hearing, in which event the Commission shall render a decision concerning said application within 7 months from the date such application was filed or the application shall be deemed in fact and law to be approved, unless within said 7-month period the Commission for good cause shown shall enter an order extending the period for decision for a further reasonable time not to exceed 120 days.

(6) Nothing contained in this section shall be construed to require formal application for approval of abandonment or discontinuance of service to any individual customer or customer class where the basis for such abandonment or discontinuance is nonpayment of bills or other violation of the utility's rules, regulations and tariffs.

(7) The Commission may seek injunctive relief in the Court of Chancery to prevent any abandonment in violation of this subsection and in such proceeding shall not be required to post security for any temporary or preliminary injunction.

(e) As of the implementation dates specified in § 1003(b)(1) and (2) of this title (repealed), nothing contained in this section shall be construed to require application for approval of the abandonment or discontinuance of service by an electric supplier.

47 Del. Laws, c. 254, § 8; 48 Del. Laws, c. 371, § 13; 26 Del. C. 1953, § 162; 53 Del. Laws, c. 364, §§ 1-4; 54 Del. Laws, c. 38, § 1; 57 Del. Laws, c. 665, §§ 2, 3; 59 Del. Laws, c. 397, § 1; 64 Del. Laws, c. 150, § 1; 66 Del. Laws, c. 50, § 1; 72 Del. Laws, c. 10, §§ 7-9; 79 Del. Laws, c. 53, § 4.;

§ 203B Service territories for electric utilities.

(a) Subject to the provisions of § 202 of this title, the Commission shall, upon notice and after hearing, establish boundaries throughout the State within which public utilities providing retail electric service shall have the obligation and authority to provide retail electric service. All certificates of public convenience and necessity granted by the Commission shall be issued or amended to reflect such boundaries. Upon establishment, reestablishment or adjustment of any such boundaries the Commission shall cause maps to be issued designating and certifying the territorial boundaries within which such public utilities shall be authorized and obligated to provide service. In acting hereunder, except with respect to customers residing within the boundaries of a municipality which owns an electric utility or a municipal electric company formed pursuant to Chapter 13 of Title 22 and who, as of July 2, 1992, are served by another public utility, the Commission shall not authorize or obligate any public utility to provide retail electric service to any customer within the boundaries of a municipality which owns an electric utility or municipal electric company formed pursuant to Chapter 13 of Title 22 without its consent. Notwithstanding the provisions of this subsection or subsection (d) of this section, if such a municipality shall annex adjacent or adjoining territory, any retail electric customer of another public utility within such territory may be acquired by such municipality pursuant to Chapter 61 of Title 10. Nothing contained herein shall invalidate or otherwise affect any contract entered into on or before June 30, 1992, between any municipality and a public utility relating to the acquisition of retail electric customers within the boundaries of the municipality listing as of such date. In the event a municipality which owns an electric utility or a municipal electric company formed pursuant to Chapter 13 of Title 22 shall annex adjacent or adjoining territory whether or not such territory contains retail electric customers, upon notice to the Commission by such municipality, the Commission shall issue or revise maps previously issued to reflect such acquisition.

(b) In acting under this section, the Commission shall consider and account for as the primary factor, currently existing territories within which utility electric customers are being served at retail including the boundaries of municipalities which serve such customers. In acting further under this section, the Commission shall consider among other pertinent factors, which of 2 or more public utilities:

(1) Had distribution facilities in nearest proximity to a designated area as of July 1, 1992;

(2) Was the first to furnish retail service to, or in close proximity to, a designated area;

(3) Can install and/or upgrade its facilities to furnish service to a designated area with the smaller amount of additional investment; and

(4) Is demonstrably capable of providing adequate and reliable service to a designated area within a reasonable period of time and in a feasible manner.

In connection with any proceedings undertaken by the Commission pursuant to subsection (a) of this section and this subsection the Commission shall approve and implement agreements between 2 or more public utilities if such agreements are consistent with the public interest.

(c) In acting under subsection (b) of this section, the Commission shall give no consideration to the location or existence of transmission facilities.

(d) In establishing service territory boundaries under this section, the Commission shall provide that any customer which, as of the date such boundaries are set, was receiving retail electric service from a public utility other than the public utility within whose service territory such customer is located, shall continue to receive such service from the same public utility unless both public utilities agree that service shall be provided by the public utility to whom that service territory has been allocated; and further provided that the Commission may prohibit such a change whenever it determines, after notice and hearing, that such change will not be in the public interest.

(e) If the Commission, after notice and hearing, shall determine that service being furnished or proposed to be furnished by a public utility subject to its jurisdiction to a customer or prospective customer within its service territory is substantially inadequate and is not likely to be made adequate, or otherwise exceeds the capacity of that public utility to provide adequate service within a reasonable time, the Commission may authorize another public utility to provide service to such customer.

(f) After the establishment of retail electric service territories under this section, 2 or more public utilities subject to Commission jurisdiction may from time to time hereafter apply to the Commission for adjustment of their adjoining retail electric service territories, and, if the Commission determines, after notice and hearing, that such adjustment is in the public interest, it shall approve such adjustment and, to the extent required, cause revised maps to reflect such adjustment to be prepared.

(g) The exclusive retail electric service territories heretofore established by the Commission pursuant to this section shall continue as exclusive service territories for the transmission and distribution of electricity. Except as otherwise provided herein, each electric distribution company shall have the exclusive right to furnish transmission and distribution services to all electricity-consuming facilities located within its service territory and shall not furnish, make available, render or extend its transmission and distribution services to a consumer located within the service territory of another electric distribution company; provided that any electric distribution company may extend or construct its facilities in or through the service territory of another electric distribution company, if such extension or construction is necessary for such company to connect any of its facilities or to serve its customers within its own service territory. As of the implementation dates as set forth in § 1003(b)(1) and (2) of this title [repealed], there shall be no exclusive service territories for the supply of electricity, except as otherwise herein provided.

(h) Notwithstanding any other provision of this title:

(1) A retail electric customer has the right to lease or own (satisfied by partial ownership) facilities on its own property to transmit or distribute electricity to itself.

(2) Where retail electric customer-owned transmission and/or distribution facilities that, at any time prior to February 1, 1999, were located on property owned by such customer, and were used to transmit or distribute electricity to buildings, facilities or equipment on such property, and that retail electric customer sold or leased a portion of such property and/or buildings, facilities or equipment thereon to third parties, then that customer shall have the right to continue to own such facilities and to transmit or distribute electricity to both itself and to any such third parties, with separate metering for each third party. Furthermore, if such customer desires to expand such facilities to serve additional buildings, facilities or equipment or additions thereto on such property used by such third party, then that customer and the electric distribution company shall jointly determine the terms and conditions of the ownership, installation, operation and maintenance of the expanded facilities. Any disagreement in this regard shall be presented to the Commission for resolution. If the customer utilizes its own facilities to transmit or deliver electricity to any such third party, the customer shall not charge the third party any amount that exceeds its actual costs of providing such services.

(3) Any person shall have the right to lease or own transmission and/or distribution facilities to transmit or deliver electricity from an electric generation facility, which qualifies under the Public Utilities Regulatory Policy Act of 1978 [P.L. 95-617] or its successor, to its host customer on the same or on any immediately adjacent property. Should such person desire to have electricity transmitted or delivered to not more than 5 other nearby customers who are new customers or who have been receiving electricity through the then-existing facilities of an electric distribution company, such person must first contact the electric distribution company to jointly determine how such service shall be provided. Should agreement not be jointly reached, the matter shall be presented to Commission for resolution. The options that may be considered include the following:

a. The electric distribution company may continue to provide such service over its then-existing facilities at Commission-approved rates; or

b. New facilities may be installed by the electric distribution company to provide such service, in which case the customers shall reimburse the electric distribution company for the depreciated book value, plus removal costs less salvage value, of any then-existing facilities that will no longer be used by the electric distribution company. In this case, the regular Commission-approved rates shall not be applicable for such new facilities. Instead, a separate facilities charge rate will be developed and billed monthly to such customers, based upon the actual installed cost of such new facilities, including normal levels of operating expenses, taxes and return.

(i) For purposes of this section only, effective on the implementation dates set forth in § 1003(b)(1) and (2) of this title [repealed], the term "retail electric service" shall be construed to be synonymous with the term "electric transmission and distribution" and shall not include the generation, supply or sale of electricity itself.

66 Del. Laws, c. 50, § 1; 68 Del. Laws, c. 299, § 4; 72 Del. Laws, c. 10, § 10.;

§ 203C Certificates of public convenience and necessity for water utilities.

(a) No person or entity (including municipalities, governmental agencies, and water authorities and districts created under Title 9 or Title 16) shall begin the business of a water utility nor shall any existing water utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion. The provisions of this section shall not apply to any municipality that has extended its boundaries by annexation as provided for in Chapter 1 of Title 22 provided the municipality operates a water utility that will be expanded or extended into the annexed territory and no certificate of public convenience and necessity shall exist for the annexed territory. The municipality shall promptly give notice to the Public Service Commission of the completion of such annexation.

(b) This section shall not be construed to require any water utility holding an existing certificate of public convenience and necessity to secure an additional certificate from the Commission for existing operations nor shall this section be construed to require an additional certificate for the extension or expansion of operations within a service territory for which a certificate has previously been granted.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a water utility beyond the territory covered by any existing certificate shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) or (e) of this section.

(d) The Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) Evidence that all landowners of the proposed territory have been notified by certified mail, or its equivalent, of the filing of the application, such evidence consisting of:

a. A list provided by the United States Postal Service, or the alternate delivery service, of those to whom notice was sent and

b. Copies of materials returned to sender; and

(2) One of the following:

a. Evidence that the water in the proposed service area does not meet the regulations governing drinking water standards of the Department of Health and Social Services for human consumption; or

b. Evidence that the supply is insufficient to meet the projected demand.

(e) The Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) Evidence that all landowners of the proposed territory have been notified by certified mail, or its equivalent, of the filing of the application, such evidence consisting of:

a. A list provided by the United States Postal Service, or the alternate delivery service, of those to whom notice was sent and

b. Copies of all materials returned to sender; and 1 of the following:

1. A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government;

2. One or more petitions requesting water service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served;

3. In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting water service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision, or unincorporated community; or

4. A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs, or authorizes the applicant to provide water utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality.

(2) In the case of a new water utility, evidence that it possesses the financial, operational and managerial capacity to comply with all state and federal safe drinking water requirements and that it has, or will procure, adequate supplies of water to meet demand, even in drought conditions, by maintaining supply sufficient to meet existing and reasonably anticipated future peak monthly demands;

(3) Certification by the applicant that any proposed extension of service will satisfy the provisions of § 403 of this title; and

(4) If the Town Council of the Town of Ocean View adopts a resolution providing for water utility service to its residents and undertakes the construction of such service, the provisions contained in paragraph (e)(1) of this section shall not apply to or be required for the Town of Ocean View's application for a certificate of public convenience and necessity under this section.

(f) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a water utility will not be granted if the Commission finds that the applying water utility is unwilling or unable to provide safe, adequate and reliable water service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable water service to existing customers.

(g)(1) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in paragraphs (d)(1) and (e)(1) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

a. The officer of the condominium association is properly authorized to sign the petition for water service, and

b. All unit owners have been provided notice of the application. A copy of the notice provided to unit owners shall accompany the certification.

(2) The Commission may establish alternative means of demonstrating compliance with the notification requirement set forth in this section, including verification that notification has been delivered to the land owners of the proposed territory to be served, subject to a finding that the appropriate internet accessible technology creating a record that the notification has been sent and the status of its receipt is employed by the United States Postal Service, and after soliciting input on the use of such technology from water utilities.

(h)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(i) For applications submitted pursuant to paragraphs (e)(1)b.2. and (e)(1)b.3. of this section, any landowner of record whose parcel or property (or any part thereof) is located within the proposed territory to be served shall be entitled to opt out and have the landowner's parcel or property excluded from the proposed territory to be served. A request to opt out shall be submitted by any landowner of record prior to the issuance of a certificate of public convenience and necessity. In the case of a parcel with multiple landowners of record, a request to opt out may be rescinded or countermanded by the landowners of record holding, or vested with, a controlling interest in the parcel or property. Notwithstanding the opt-out provision in the preceding sentences, no such opt-out right shall apply to the Town of Dagsboro to implement the results of a special election held on April 27, 2002; that election voted to establish water services by contract with a neighboring municipality that has an established water utility service. Notwithstanding the objection and opt-out provisions contained in this subsection, if the Town Council of the Town of Ocean View adopts a resolution providing for water utility service to its residents and undertakes the construction of such service, the objection and opt-out provisions shall not be available to the residents of the Town of Ocean View.

(j) For purposes of this section, the phrase "landowner of record" shall mean each person or entity holding a fee ownership interest in a parcel of real property that would be encompassed within the proposed territory to be served. A landowner of record shall be determined as of the time of the filing of the application for a certificate of public convenience and necessity and may be identified by reference to public tax and public land records or relevant land conveyances. The phrase "landowners of the proposed territory" shall mean the landowners of record of the parcel or parcels to be encompassed within the proposed territory to be served. However, with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, the phrase "landowner of record" and "landowners of the proposed territory" shall be deemed to mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners. A petition from a governing body or authorized officers of a condominium association shall comply with paragraph (g)(1) of this section.

(k) The Commission may undertake to suspend or revoke for good cause a certificate of public convenience and necessity held by a water utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with obtaining water or providing water and water services to customers, or any order or rule of the Commission relating to the same; and

(2) The presence of such additional factors as deemed necessary by the Commission as outlined in subsection (l) of this section.

(l) Prior to July 1, 2001, the Commission shall establish rules for the revocation of a certificate of public convenience and necessity held by a water utility. Such regulations shall outline the factors, in addition to those outlined in subsection (k) of this section, which must be present for a finding of good cause for revocation of a certificate. Such additional factors shall include, but not be limited to, the following:

(1) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative water utility or a designated third party capable of providing adequate water service; and,

(2) To the extent practicable, the Commission should attempt to identify methods to mitigate any financial consequences to customers served by the utility subject to a revocation.

(m) The power to revoke a certificate of public convenience and necessity granted by this section shall not apply to a certificate held by a municipally-owned water utility or by a water district or water authority created and operated under Titles 9 and 16. In the case of water utilities that are public utilities subject to the jurisdiction of the Commission, the Commission shall have the authority to assess penalties under § 217 of this title.

(n) Notwithstanding anything in this section to the contrary, the power to grant a certificate of public convenience and necessity pursuant to this section to a water authority created under Title 16 shall be limited to the boundaries of the municipality or municipalities which created it unless the Commission is provided with a resolution passed by the governing body of that municipality or municipalities which requests that the certificate be granted.

72 Del. Laws, c. 402, § 6; 73 Del. Laws, c. 264, § 1; 74 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 351, §§ 1, 2; 76 Del. Laws, c. 55, §§ 1-3, 6.;

§ 203D Certificates of public convenience and necessity for wastewater utilities.

(a)(1) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving or to serve fewer than 50 customers in the aggregate, no person or entity shall begin the business of a wastewater utility nor shall any existing wastewater utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion.

(2) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving fewer than 50 customers in the aggregate, any person or entity already in the business of a wastewater utility as of June 7, 2004, shall by December 3, 2004, obtain from the Commission a certificate of public convenience and necessity for its existing service area. Such person or entity shall provide the Commission a description of its facilities and the area it serves and a schedule of rates currently charged its customers, in such form as the Commission may require. Such person or entity need not provide the information required by subsection (d) of the section, nor any other tariff information required by § 301 of this title or any other provision of this title at the time of their submission. A certificate shall be granted by the Commission to such persons or entities which provide the required information to the Commission, unless the Commission has actual knowledge at the time of the application for a certificate that the applicant is in material violation of any provisions of Title 7, 16 or 26 dealing with the provisions of wastewater services or there is a bona fide dispute as to the actual service territory served by such person or entity. The Commission shall attempt to expeditiously resolve any such dispute.

(b) Although municipalities, governmental agencies, and wastewater authorities or districts engaging in or desiring to engage in the business of a wastewater utility are not required to obtain a certificate of public convenience and necessity from the Commission for any existing or new service territory, these entities shall supply to the Commission a description of any existing service territory for wastewater service no later than October 4, 2004, and shall promptly give notice and a description of any extension of wastewater territory or new wastewater service territory to the Commission. Such entity shall not extend service in areas, which the Commission has granted a certificate of public convenience and necessity to another wastewater utility without receiving the approval of the Commission. Any wastewater utility shall not extend its territory into a service territory of a municipality, government agency or wastewater authority or district without the approval of such entity and then obtaining approval of a certificate of public convenience and necessity from the Commission under this section. A municipality desiring to provide wastewater service to any property outside its municipal boundary must file with the Commission a petition requesting wastewater service from the municipality executed by the landowner of record of such property.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a wastewater utility shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) of this section.

(d) Except as provided for below, the Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government; or

(2) One or more petitions requesting wastewater service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served; or

(3) In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting wastewater service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision or unincorporated community; or

(4) A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs or authorizes the applicant to provide wastewater utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality; and

(5) In the case of a new wastewater utility, evidence that it possesses the financial, operational and managerial capacity to serve the public convenience and necessity and to comply with all state and federal regulations.

In addition, in an application premised on paragraph (d)(3) of this section, the applicant shall submit evidence that the applicant sent or delivered notice of its application to the landowner of record of each parcel in the existing development, subdivision or unincorporated community that will be encompassed in the proposed territory to be served. The Commission shall prescribe the form of such notice and the manner for so notifying such landowners. In addition, in the case of an application premised on paragraph (d)(3) of this section, the Commission may deny the application if the Commission determines that the grant of a certificate would not serve the public convenience and necessity.

(e) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a wastewater utility will not be granted if the Commission finds that the applying wastewater utility is unwilling or unable to provide safe, adequate and reliable service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable service to existing customers.

(f) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in subsection (c) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

(1) The officer of the condominium association is properly authorized to sign the petition for wastewater service; and

(2) All unit owners have been provided notice of the application.

A copy of the notice provided to unit owners shall accompany the certification.

(g)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days. However, if an application for a certificate of public convenience and necessity is filed prior to July 1, 2005, the Commission may extend the date of its action on such application for an additional period, not to exceed 90 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(h) For applications submitted pursuant to subsection (d) of this section, no certificate of public convenience and necessity shall be issued where a majority of the landowners of the proposed territory to be served object to the issuance thereof.

(i) For purposes of this section, the phrase "land owners of the proposed territory to be served" shall refer solely to those persons having fee ownership of the affected parcel of real property within the proposed territory to be served (as reflected by appropriate tax or land record documents) at the time that the application for a certificate of public convenience and necessity is submitted by the applicant to the Commission for consideration; provided, however, that with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, this phrase shall mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners.

(j) The Commission may, for good cause, undertake to suspend or revoke a certificate of public convenience and necessity held by a wastewater utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with the provision of wastewater services to customers, or any order or rule of the Commission relating to the same; or

(2) A finding by the Commission that the wastewater utility has failed in a material manner to provide adequate or safe wastewater service to customers as evidenced by inadequate customer service, insufficient investment in, or inadequate operation of, the system or otherwise; and

(3) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative wastewater utility or a designated third party capable of providing adequate wastewater service; and,

(4) A finding by the Commission that to the extent practicable, any financial consequences to customers served by the utility subject to a revocation are appropriately mitigated.

74 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 57, §§ 1-3; 76 Del. Laws, c. 162, § 1.;



§ 203A. Certificate of public convenience and necessity; abandonment or discontinuance of business, operations or service

(a)(1) Subject to the provisions of subsection (b) of this section and §§ 102, 201, 202 and Chapter 10 of this title, and excluding electric suppliers, no individual, copartnership, association, corporation, joint stock company, agency or department of the State, cooperative, or the lessees, trustees or receivers thereof, shall begin the business of a public utility nor shall any public utility begin any extension of its regulated public utility business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires or will require the operation of such regulated public utility business or extension.

(2) Notwithstanding any other provision of law, no Commission approval shall be required for any transfer of a certificate of public convenience between public utility companies providing telecommunications services that operate under common ownership.

(3) This section shall not be construed to require any public utility to secure such a certificate for any extension within the perimeter of any territory already served by it.

(4) The Commission, after hearing, on the complaint of any public utility claiming to be adversely affected by any proposed extension, may make such order and prescribe such terms and conditions with respect to the proposed extension as may be required by the public convenience and necessity.

(b)(1) If any individual, copartnership, association, corporation, joint stock company, agency or department of the State, cooperative, or the lessees, trustees or receivers thereof (or the predecessor in interest of any such person, party or legal entity), was in bona fide operation within this State on June 28, 1974, of any electronic communication in whole or in part by wire (other than telephone, including domestic public land mobile radio or telegraph service, system, plant or equipment) including, but not limited to, cable television service, system, plant or equipment, for public use, the Commission shall issue a certificate of public convenience and necessity authorizing such person, party or legal entity without further proceedings to continue operating the said service, system, plant or equipment, to the same extent as said operations were being operated on June 28, 1974, such certificate to identify by number and date of issuance the certificate under which the applicant is carrying on such operation, if the application for such certificate of public convenience and necessity is filed with the Commission on a form approved by the Commission within 120 days after June 28, 1974. Pending the determination of any such application the continuance of such operation without a certificate of public convenience and necessity shall be lawful.

(2) Interruptions of service in such operations over which such person, party or legal entity, or the predecessor in interest thereof, had no control, shall not be considered in determining whether or not there has been an abandonment of any such operations.

(3) In issuing any certificate of public convenience and necessity under this subsection, the Commission, in its discretion, may define or limit the territory or territories in this State within which the activities authorized by the certificate may be conducted, but in no case shall such territory or territories be smaller than the territory or territories in this State in which the applicant was in actual bona fide operation on June 28, 1974.

(4) The application for a certificate of public convenience and necessity under this subsection shall be verified and shall contain such information as the Commission deems necessary to show that the applicant was not engaged merely in isolated, incidental, intermittent, sporadic and infrequent operations.

(5) The Commission may adopt and approve such forms as it deems necessary for this purpose.

(c) A public utility that provides telecommunications services may abandon or discontinue, in whole or in part, the provision of any competitive retail telecommunications services; provided, however, that such utility shall provide the Commission with contemporaneous notice of abandonment or discontinuance of all of its competitive retail telecommunications services in the State.

(d)(1) Subject to the provisions of Chapter 10 and § 706(d) of this title and excluding electric suppliers, no public utility shall abandon or discontinue, in whole or in part, any regulated public utility business, operations or services provided under a certificate of public convenience and necessity or otherwise which are subject to jurisdiction of the Commission without first having received Commission approval for such abandonment or discontinuance.

(2) Applications for such approval shall be made to the Commission in writing, verified by oath or affirmation and be in such form and contain such information as the Commission may from time to time require.

(3) The Commission shall approve any such application when it finds that the utility has met its burden of proving that the abandonment or discontinuance is reasonable, necessary and not unduly disruptive to the present or future public convenience and necessity.

(4) The Commission may make such investigation and hold such hearings in the matter as it deems necessary or appropriate, and may attach reasonable terms and conditions to the granting of such approval.

(5) If, within 60 days after the filing of such application, the Commission has not acted concerning the application, it shall be deemed to have been approved. The Commission may, within such 60-day period, set the matter for hearing, in which event the Commission shall render a decision concerning said application within 7 months from the date such application was filed or the application shall be deemed in fact and law to be approved, unless within said 7-month period the Commission for good cause shown shall enter an order extending the period for decision for a further reasonable time not to exceed 120 days.

(6) Nothing contained in this section shall be construed to require formal application for approval of abandonment or discontinuance of service to any individual customer or customer class where the basis for such abandonment or discontinuance is nonpayment of bills or other violation of the utility's rules, regulations and tariffs.

(7) The Commission may seek injunctive relief in the Court of Chancery to prevent any abandonment in violation of this subsection and in such proceeding shall not be required to post security for any temporary or preliminary injunction.

(e) As of the implementation dates specified in § 1003(b)(1) and (2) of this title (repealed), nothing contained in this section shall be construed to require application for approval of the abandonment or discontinuance of service by an electric supplier.

47 Del. Laws, c. 254, § 8; 48 Del. Laws, c. 371, § 13; 26 Del. C. 1953, § 162; 53 Del. Laws, c. 364, §§ 1-4; 54 Del. Laws, c. 38, § 1; 57 Del. Laws, c. 665, §§ 2, 3; 59 Del. Laws, c. 397, § 1; 64 Del. Laws, c. 150, § 1; 66 Del. Laws, c. 50, § 1; 72 Del. Laws, c. 10, §§ 7-9; 79 Del. Laws, c. 53, § 4.;

§ 203B Service territories for electric utilities.

(a) Subject to the provisions of § 202 of this title, the Commission shall, upon notice and after hearing, establish boundaries throughout the State within which public utilities providing retail electric service shall have the obligation and authority to provide retail electric service. All certificates of public convenience and necessity granted by the Commission shall be issued or amended to reflect such boundaries. Upon establishment, reestablishment or adjustment of any such boundaries the Commission shall cause maps to be issued designating and certifying the territorial boundaries within which such public utilities shall be authorized and obligated to provide service. In acting hereunder, except with respect to customers residing within the boundaries of a municipality which owns an electric utility or a municipal electric company formed pursuant to Chapter 13 of Title 22 and who, as of July 2, 1992, are served by another public utility, the Commission shall not authorize or obligate any public utility to provide retail electric service to any customer within the boundaries of a municipality which owns an electric utility or municipal electric company formed pursuant to Chapter 13 of Title 22 without its consent. Notwithstanding the provisions of this subsection or subsection (d) of this section, if such a municipality shall annex adjacent or adjoining territory, any retail electric customer of another public utility within such territory may be acquired by such municipality pursuant to Chapter 61 of Title 10. Nothing contained herein shall invalidate or otherwise affect any contract entered into on or before June 30, 1992, between any municipality and a public utility relating to the acquisition of retail electric customers within the boundaries of the municipality listing as of such date. In the event a municipality which owns an electric utility or a municipal electric company formed pursuant to Chapter 13 of Title 22 shall annex adjacent or adjoining territory whether or not such territory contains retail electric customers, upon notice to the Commission by such municipality, the Commission shall issue or revise maps previously issued to reflect such acquisition.

(b) In acting under this section, the Commission shall consider and account for as the primary factor, currently existing territories within which utility electric customers are being served at retail including the boundaries of municipalities which serve such customers. In acting further under this section, the Commission shall consider among other pertinent factors, which of 2 or more public utilities:

(1) Had distribution facilities in nearest proximity to a designated area as of July 1, 1992;

(2) Was the first to furnish retail service to, or in close proximity to, a designated area;

(3) Can install and/or upgrade its facilities to furnish service to a designated area with the smaller amount of additional investment; and

(4) Is demonstrably capable of providing adequate and reliable service to a designated area within a reasonable period of time and in a feasible manner.

In connection with any proceedings undertaken by the Commission pursuant to subsection (a) of this section and this subsection the Commission shall approve and implement agreements between 2 or more public utilities if such agreements are consistent with the public interest.

(c) In acting under subsection (b) of this section, the Commission shall give no consideration to the location or existence of transmission facilities.

(d) In establishing service territory boundaries under this section, the Commission shall provide that any customer which, as of the date such boundaries are set, was receiving retail electric service from a public utility other than the public utility within whose service territory such customer is located, shall continue to receive such service from the same public utility unless both public utilities agree that service shall be provided by the public utility to whom that service territory has been allocated; and further provided that the Commission may prohibit such a change whenever it determines, after notice and hearing, that such change will not be in the public interest.

(e) If the Commission, after notice and hearing, shall determine that service being furnished or proposed to be furnished by a public utility subject to its jurisdiction to a customer or prospective customer within its service territory is substantially inadequate and is not likely to be made adequate, or otherwise exceeds the capacity of that public utility to provide adequate service within a reasonable time, the Commission may authorize another public utility to provide service to such customer.

(f) After the establishment of retail electric service territories under this section, 2 or more public utilities subject to Commission jurisdiction may from time to time hereafter apply to the Commission for adjustment of their adjoining retail electric service territories, and, if the Commission determines, after notice and hearing, that such adjustment is in the public interest, it shall approve such adjustment and, to the extent required, cause revised maps to reflect such adjustment to be prepared.

(g) The exclusive retail electric service territories heretofore established by the Commission pursuant to this section shall continue as exclusive service territories for the transmission and distribution of electricity. Except as otherwise provided herein, each electric distribution company shall have the exclusive right to furnish transmission and distribution services to all electricity-consuming facilities located within its service territory and shall not furnish, make available, render or extend its transmission and distribution services to a consumer located within the service territory of another electric distribution company; provided that any electric distribution company may extend or construct its facilities in or through the service territory of another electric distribution company, if such extension or construction is necessary for such company to connect any of its facilities or to serve its customers within its own service territory. As of the implementation dates as set forth in § 1003(b)(1) and (2) of this title [repealed], there shall be no exclusive service territories for the supply of electricity, except as otherwise herein provided.

(h) Notwithstanding any other provision of this title:

(1) A retail electric customer has the right to lease or own (satisfied by partial ownership) facilities on its own property to transmit or distribute electricity to itself.

(2) Where retail electric customer-owned transmission and/or distribution facilities that, at any time prior to February 1, 1999, were located on property owned by such customer, and were used to transmit or distribute electricity to buildings, facilities or equipment on such property, and that retail electric customer sold or leased a portion of such property and/or buildings, facilities or equipment thereon to third parties, then that customer shall have the right to continue to own such facilities and to transmit or distribute electricity to both itself and to any such third parties, with separate metering for each third party. Furthermore, if such customer desires to expand such facilities to serve additional buildings, facilities or equipment or additions thereto on such property used by such third party, then that customer and the electric distribution company shall jointly determine the terms and conditions of the ownership, installation, operation and maintenance of the expanded facilities. Any disagreement in this regard shall be presented to the Commission for resolution. If the customer utilizes its own facilities to transmit or deliver electricity to any such third party, the customer shall not charge the third party any amount that exceeds its actual costs of providing such services.

(3) Any person shall have the right to lease or own transmission and/or distribution facilities to transmit or deliver electricity from an electric generation facility, which qualifies under the Public Utilities Regulatory Policy Act of 1978 [P.L. 95-617] or its successor, to its host customer on the same or on any immediately adjacent property. Should such person desire to have electricity transmitted or delivered to not more than 5 other nearby customers who are new customers or who have been receiving electricity through the then-existing facilities of an electric distribution company, such person must first contact the electric distribution company to jointly determine how such service shall be provided. Should agreement not be jointly reached, the matter shall be presented to Commission for resolution. The options that may be considered include the following:

a. The electric distribution company may continue to provide such service over its then-existing facilities at Commission-approved rates; or

b. New facilities may be installed by the electric distribution company to provide such service, in which case the customers shall reimburse the electric distribution company for the depreciated book value, plus removal costs less salvage value, of any then-existing facilities that will no longer be used by the electric distribution company. In this case, the regular Commission-approved rates shall not be applicable for such new facilities. Instead, a separate facilities charge rate will be developed and billed monthly to such customers, based upon the actual installed cost of such new facilities, including normal levels of operating expenses, taxes and return.

(i) For purposes of this section only, effective on the implementation dates set forth in § 1003(b)(1) and (2) of this title [repealed], the term "retail electric service" shall be construed to be synonymous with the term "electric transmission and distribution" and shall not include the generation, supply or sale of electricity itself.

66 Del. Laws, c. 50, § 1; 68 Del. Laws, c. 299, § 4; 72 Del. Laws, c. 10, § 10.;

§ 203C Certificates of public convenience and necessity for water utilities.

(a) No person or entity (including municipalities, governmental agencies, and water authorities and districts created under Title 9 or Title 16) shall begin the business of a water utility nor shall any existing water utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion. The provisions of this section shall not apply to any municipality that has extended its boundaries by annexation as provided for in Chapter 1 of Title 22 provided the municipality operates a water utility that will be expanded or extended into the annexed territory and no certificate of public convenience and necessity shall exist for the annexed territory. The municipality shall promptly give notice to the Public Service Commission of the completion of such annexation.

(b) This section shall not be construed to require any water utility holding an existing certificate of public convenience and necessity to secure an additional certificate from the Commission for existing operations nor shall this section be construed to require an additional certificate for the extension or expansion of operations within a service territory for which a certificate has previously been granted.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a water utility beyond the territory covered by any existing certificate shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) or (e) of this section.

(d) The Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) Evidence that all landowners of the proposed territory have been notified by certified mail, or its equivalent, of the filing of the application, such evidence consisting of:

a. A list provided by the United States Postal Service, or the alternate delivery service, of those to whom notice was sent and

b. Copies of materials returned to sender; and

(2) One of the following:

a. Evidence that the water in the proposed service area does not meet the regulations governing drinking water standards of the Department of Health and Social Services for human consumption; or

b. Evidence that the supply is insufficient to meet the projected demand.

(e) The Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) Evidence that all landowners of the proposed territory have been notified by certified mail, or its equivalent, of the filing of the application, such evidence consisting of:

a. A list provided by the United States Postal Service, or the alternate delivery service, of those to whom notice was sent and

b. Copies of all materials returned to sender; and 1 of the following:

1. A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government;

2. One or more petitions requesting water service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served;

3. In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting water service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision, or unincorporated community; or

4. A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs, or authorizes the applicant to provide water utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality.

(2) In the case of a new water utility, evidence that it possesses the financial, operational and managerial capacity to comply with all state and federal safe drinking water requirements and that it has, or will procure, adequate supplies of water to meet demand, even in drought conditions, by maintaining supply sufficient to meet existing and reasonably anticipated future peak monthly demands;

(3) Certification by the applicant that any proposed extension of service will satisfy the provisions of § 403 of this title; and

(4) If the Town Council of the Town of Ocean View adopts a resolution providing for water utility service to its residents and undertakes the construction of such service, the provisions contained in paragraph (e)(1) of this section shall not apply to or be required for the Town of Ocean View's application for a certificate of public convenience and necessity under this section.

(f) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a water utility will not be granted if the Commission finds that the applying water utility is unwilling or unable to provide safe, adequate and reliable water service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable water service to existing customers.

(g)(1) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in paragraphs (d)(1) and (e)(1) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

a. The officer of the condominium association is properly authorized to sign the petition for water service, and

b. All unit owners have been provided notice of the application. A copy of the notice provided to unit owners shall accompany the certification.

(2) The Commission may establish alternative means of demonstrating compliance with the notification requirement set forth in this section, including verification that notification has been delivered to the land owners of the proposed territory to be served, subject to a finding that the appropriate internet accessible technology creating a record that the notification has been sent and the status of its receipt is employed by the United States Postal Service, and after soliciting input on the use of such technology from water utilities.

(h)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(i) For applications submitted pursuant to paragraphs (e)(1)b.2. and (e)(1)b.3. of this section, any landowner of record whose parcel or property (or any part thereof) is located within the proposed territory to be served shall be entitled to opt out and have the landowner's parcel or property excluded from the proposed territory to be served. A request to opt out shall be submitted by any landowner of record prior to the issuance of a certificate of public convenience and necessity. In the case of a parcel with multiple landowners of record, a request to opt out may be rescinded or countermanded by the landowners of record holding, or vested with, a controlling interest in the parcel or property. Notwithstanding the opt-out provision in the preceding sentences, no such opt-out right shall apply to the Town of Dagsboro to implement the results of a special election held on April 27, 2002; that election voted to establish water services by contract with a neighboring municipality that has an established water utility service. Notwithstanding the objection and opt-out provisions contained in this subsection, if the Town Council of the Town of Ocean View adopts a resolution providing for water utility service to its residents and undertakes the construction of such service, the objection and opt-out provisions shall not be available to the residents of the Town of Ocean View.

(j) For purposes of this section, the phrase "landowner of record" shall mean each person or entity holding a fee ownership interest in a parcel of real property that would be encompassed within the proposed territory to be served. A landowner of record shall be determined as of the time of the filing of the application for a certificate of public convenience and necessity and may be identified by reference to public tax and public land records or relevant land conveyances. The phrase "landowners of the proposed territory" shall mean the landowners of record of the parcel or parcels to be encompassed within the proposed territory to be served. However, with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, the phrase "landowner of record" and "landowners of the proposed territory" shall be deemed to mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners. A petition from a governing body or authorized officers of a condominium association shall comply with paragraph (g)(1) of this section.

(k) The Commission may undertake to suspend or revoke for good cause a certificate of public convenience and necessity held by a water utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with obtaining water or providing water and water services to customers, or any order or rule of the Commission relating to the same; and

(2) The presence of such additional factors as deemed necessary by the Commission as outlined in subsection (l) of this section.

(l) Prior to July 1, 2001, the Commission shall establish rules for the revocation of a certificate of public convenience and necessity held by a water utility. Such regulations shall outline the factors, in addition to those outlined in subsection (k) of this section, which must be present for a finding of good cause for revocation of a certificate. Such additional factors shall include, but not be limited to, the following:

(1) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative water utility or a designated third party capable of providing adequate water service; and,

(2) To the extent practicable, the Commission should attempt to identify methods to mitigate any financial consequences to customers served by the utility subject to a revocation.

(m) The power to revoke a certificate of public convenience and necessity granted by this section shall not apply to a certificate held by a municipally-owned water utility or by a water district or water authority created and operated under Titles 9 and 16. In the case of water utilities that are public utilities subject to the jurisdiction of the Commission, the Commission shall have the authority to assess penalties under § 217 of this title.

(n) Notwithstanding anything in this section to the contrary, the power to grant a certificate of public convenience and necessity pursuant to this section to a water authority created under Title 16 shall be limited to the boundaries of the municipality or municipalities which created it unless the Commission is provided with a resolution passed by the governing body of that municipality or municipalities which requests that the certificate be granted.

72 Del. Laws, c. 402, § 6; 73 Del. Laws, c. 264, § 1; 74 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 351, §§ 1, 2; 76 Del. Laws, c. 55, §§ 1-3, 6.;

§ 203D Certificates of public convenience and necessity for wastewater utilities.

(a)(1) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving or to serve fewer than 50 customers in the aggregate, no person or entity shall begin the business of a wastewater utility nor shall any existing wastewater utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion.

(2) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving fewer than 50 customers in the aggregate, any person or entity already in the business of a wastewater utility as of June 7, 2004, shall by December 3, 2004, obtain from the Commission a certificate of public convenience and necessity for its existing service area. Such person or entity shall provide the Commission a description of its facilities and the area it serves and a schedule of rates currently charged its customers, in such form as the Commission may require. Such person or entity need not provide the information required by subsection (d) of the section, nor any other tariff information required by § 301 of this title or any other provision of this title at the time of their submission. A certificate shall be granted by the Commission to such persons or entities which provide the required information to the Commission, unless the Commission has actual knowledge at the time of the application for a certificate that the applicant is in material violation of any provisions of Title 7, 16 or 26 dealing with the provisions of wastewater services or there is a bona fide dispute as to the actual service territory served by such person or entity. The Commission shall attempt to expeditiously resolve any such dispute.

(b) Although municipalities, governmental agencies, and wastewater authorities or districts engaging in or desiring to engage in the business of a wastewater utility are not required to obtain a certificate of public convenience and necessity from the Commission for any existing or new service territory, these entities shall supply to the Commission a description of any existing service territory for wastewater service no later than October 4, 2004, and shall promptly give notice and a description of any extension of wastewater territory or new wastewater service territory to the Commission. Such entity shall not extend service in areas, which the Commission has granted a certificate of public convenience and necessity to another wastewater utility without receiving the approval of the Commission. Any wastewater utility shall not extend its territory into a service territory of a municipality, government agency or wastewater authority or district without the approval of such entity and then obtaining approval of a certificate of public convenience and necessity from the Commission under this section. A municipality desiring to provide wastewater service to any property outside its municipal boundary must file with the Commission a petition requesting wastewater service from the municipality executed by the landowner of record of such property.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a wastewater utility shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) of this section.

(d) Except as provided for below, the Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government; or

(2) One or more petitions requesting wastewater service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served; or

(3) In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting wastewater service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision or unincorporated community; or

(4) A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs or authorizes the applicant to provide wastewater utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality; and

(5) In the case of a new wastewater utility, evidence that it possesses the financial, operational and managerial capacity to serve the public convenience and necessity and to comply with all state and federal regulations.

In addition, in an application premised on paragraph (d)(3) of this section, the applicant shall submit evidence that the applicant sent or delivered notice of its application to the landowner of record of each parcel in the existing development, subdivision or unincorporated community that will be encompassed in the proposed territory to be served. The Commission shall prescribe the form of such notice and the manner for so notifying such landowners. In addition, in the case of an application premised on paragraph (d)(3) of this section, the Commission may deny the application if the Commission determines that the grant of a certificate would not serve the public convenience and necessity.

(e) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a wastewater utility will not be granted if the Commission finds that the applying wastewater utility is unwilling or unable to provide safe, adequate and reliable service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable service to existing customers.

(f) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in subsection (c) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

(1) The officer of the condominium association is properly authorized to sign the petition for wastewater service; and

(2) All unit owners have been provided notice of the application.

A copy of the notice provided to unit owners shall accompany the certification.

(g)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days. However, if an application for a certificate of public convenience and necessity is filed prior to July 1, 2005, the Commission may extend the date of its action on such application for an additional period, not to exceed 90 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(h) For applications submitted pursuant to subsection (d) of this section, no certificate of public convenience and necessity shall be issued where a majority of the landowners of the proposed territory to be served object to the issuance thereof.

(i) For purposes of this section, the phrase "land owners of the proposed territory to be served" shall refer solely to those persons having fee ownership of the affected parcel of real property within the proposed territory to be served (as reflected by appropriate tax or land record documents) at the time that the application for a certificate of public convenience and necessity is submitted by the applicant to the Commission for consideration; provided, however, that with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, this phrase shall mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners.

(j) The Commission may, for good cause, undertake to suspend or revoke a certificate of public convenience and necessity held by a wastewater utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with the provision of wastewater services to customers, or any order or rule of the Commission relating to the same; or

(2) A finding by the Commission that the wastewater utility has failed in a material manner to provide adequate or safe wastewater service to customers as evidenced by inadequate customer service, insufficient investment in, or inadequate operation of, the system or otherwise; and

(3) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative wastewater utility or a designated third party capable of providing adequate wastewater service; and,

(4) A finding by the Commission that to the extent practicable, any financial consequences to customers served by the utility subject to a revocation are appropriately mitigated.

74 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 57, §§ 1-3; 76 Del. Laws, c. 162, § 1.;



§ 203B. Service territories for electric utilities

(a) Subject to the provisions of § 202 of this title, the Commission shall, upon notice and after hearing, establish boundaries throughout the State within which public utilities providing retail electric service shall have the obligation and authority to provide retail electric service. All certificates of public convenience and necessity granted by the Commission shall be issued or amended to reflect such boundaries. Upon establishment, reestablishment or adjustment of any such boundaries the Commission shall cause maps to be issued designating and certifying the territorial boundaries within which such public utilities shall be authorized and obligated to provide service. In acting hereunder, except with respect to customers residing within the boundaries of a municipality which owns an electric utility or a municipal electric company formed pursuant to Chapter 13 of Title 22 and who, as of July 2, 1992, are served by another public utility, the Commission shall not authorize or obligate any public utility to provide retail electric service to any customer within the boundaries of a municipality which owns an electric utility or municipal electric company formed pursuant to Chapter 13 of Title 22 without its consent. Notwithstanding the provisions of this subsection or subsection (d) of this section, if such a municipality shall annex adjacent or adjoining territory, any retail electric customer of another public utility within such territory may be acquired by such municipality pursuant to Chapter 61 of Title 10. Nothing contained herein shall invalidate or otherwise affect any contract entered into on or before June 30, 1992, between any municipality and a public utility relating to the acquisition of retail electric customers within the boundaries of the municipality listing as of such date. In the event a municipality which owns an electric utility or a municipal electric company formed pursuant to Chapter 13 of Title 22 shall annex adjacent or adjoining territory whether or not such territory contains retail electric customers, upon notice to the Commission by such municipality, the Commission shall issue or revise maps previously issued to reflect such acquisition.

(b) In acting under this section, the Commission shall consider and account for as the primary factor, currently existing territories within which utility electric customers are being served at retail including the boundaries of municipalities which serve such customers. In acting further under this section, the Commission shall consider among other pertinent factors, which of 2 or more public utilities:

(1) Had distribution facilities in nearest proximity to a designated area as of July 1, 1992;

(2) Was the first to furnish retail service to, or in close proximity to, a designated area;

(3) Can install and/or upgrade its facilities to furnish service to a designated area with the smaller amount of additional investment; and

(4) Is demonstrably capable of providing adequate and reliable service to a designated area within a reasonable period of time and in a feasible manner.

In connection with any proceedings undertaken by the Commission pursuant to subsection (a) of this section and this subsection the Commission shall approve and implement agreements between 2 or more public utilities if such agreements are consistent with the public interest.

(c) In acting under subsection (b) of this section, the Commission shall give no consideration to the location or existence of transmission facilities.

(d) In establishing service territory boundaries under this section, the Commission shall provide that any customer which, as of the date such boundaries are set, was receiving retail electric service from a public utility other than the public utility within whose service territory such customer is located, shall continue to receive such service from the same public utility unless both public utilities agree that service shall be provided by the public utility to whom that service territory has been allocated; and further provided that the Commission may prohibit such a change whenever it determines, after notice and hearing, that such change will not be in the public interest.

(e) If the Commission, after notice and hearing, shall determine that service being furnished or proposed to be furnished by a public utility subject to its jurisdiction to a customer or prospective customer within its service territory is substantially inadequate and is not likely to be made adequate, or otherwise exceeds the capacity of that public utility to provide adequate service within a reasonable time, the Commission may authorize another public utility to provide service to such customer.

(f) After the establishment of retail electric service territories under this section, 2 or more public utilities subject to Commission jurisdiction may from time to time hereafter apply to the Commission for adjustment of their adjoining retail electric service territories, and, if the Commission determines, after notice and hearing, that such adjustment is in the public interest, it shall approve such adjustment and, to the extent required, cause revised maps to reflect such adjustment to be prepared.

(g) The exclusive retail electric service territories heretofore established by the Commission pursuant to this section shall continue as exclusive service territories for the transmission and distribution of electricity. Except as otherwise provided herein, each electric distribution company shall have the exclusive right to furnish transmission and distribution services to all electricity-consuming facilities located within its service territory and shall not furnish, make available, render or extend its transmission and distribution services to a consumer located within the service territory of another electric distribution company; provided that any electric distribution company may extend or construct its facilities in or through the service territory of another electric distribution company, if such extension or construction is necessary for such company to connect any of its facilities or to serve its customers within its own service territory. As of the implementation dates as set forth in § 1003(b)(1) and (2) of this title [repealed], there shall be no exclusive service territories for the supply of electricity, except as otherwise herein provided.

(h) Notwithstanding any other provision of this title:

(1) A retail electric customer has the right to lease or own (satisfied by partial ownership) facilities on its own property to transmit or distribute electricity to itself.

(2) Where retail electric customer-owned transmission and/or distribution facilities that, at any time prior to February 1, 1999, were located on property owned by such customer, and were used to transmit or distribute electricity to buildings, facilities or equipment on such property, and that retail electric customer sold or leased a portion of such property and/or buildings, facilities or equipment thereon to third parties, then that customer shall have the right to continue to own such facilities and to transmit or distribute electricity to both itself and to any such third parties, with separate metering for each third party. Furthermore, if such customer desires to expand such facilities to serve additional buildings, facilities or equipment or additions thereto on such property used by such third party, then that customer and the electric distribution company shall jointly determine the terms and conditions of the ownership, installation, operation and maintenance of the expanded facilities. Any disagreement in this regard shall be presented to the Commission for resolution. If the customer utilizes its own facilities to transmit or deliver electricity to any such third party, the customer shall not charge the third party any amount that exceeds its actual costs of providing such services.

(3) Any person shall have the right to lease or own transmission and/or distribution facilities to transmit or deliver electricity from an electric generation facility, which qualifies under the Public Utilities Regulatory Policy Act of 1978 [P.L. 95-617] or its successor, to its host customer on the same or on any immediately adjacent property. Should such person desire to have electricity transmitted or delivered to not more than 5 other nearby customers who are new customers or who have been receiving electricity through the then-existing facilities of an electric distribution company, such person must first contact the electric distribution company to jointly determine how such service shall be provided. Should agreement not be jointly reached, the matter shall be presented to Commission for resolution. The options that may be considered include the following:

a. The electric distribution company may continue to provide such service over its then-existing facilities at Commission-approved rates; or

b. New facilities may be installed by the electric distribution company to provide such service, in which case the customers shall reimburse the electric distribution company for the depreciated book value, plus removal costs less salvage value, of any then-existing facilities that will no longer be used by the electric distribution company. In this case, the regular Commission-approved rates shall not be applicable for such new facilities. Instead, a separate facilities charge rate will be developed and billed monthly to such customers, based upon the actual installed cost of such new facilities, including normal levels of operating expenses, taxes and return.

(i) For purposes of this section only, effective on the implementation dates set forth in § 1003(b)(1) and (2) of this title [repealed], the term "retail electric service" shall be construed to be synonymous with the term "electric transmission and distribution" and shall not include the generation, supply or sale of electricity itself.

66 Del. Laws, c. 50, § 1; 68 Del. Laws, c. 299, § 4; 72 Del. Laws, c. 10, § 10.;

§ 203C Certificates of public convenience and necessity for water utilities.

(a) No person or entity (including municipalities, governmental agencies, and water authorities and districts created under Title 9 or Title 16) shall begin the business of a water utility nor shall any existing water utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion. The provisions of this section shall not apply to any municipality that has extended its boundaries by annexation as provided for in Chapter 1 of Title 22 provided the municipality operates a water utility that will be expanded or extended into the annexed territory and no certificate of public convenience and necessity shall exist for the annexed territory. The municipality shall promptly give notice to the Public Service Commission of the completion of such annexation.

(b) This section shall not be construed to require any water utility holding an existing certificate of public convenience and necessity to secure an additional certificate from the Commission for existing operations nor shall this section be construed to require an additional certificate for the extension or expansion of operations within a service territory for which a certificate has previously been granted.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a water utility beyond the territory covered by any existing certificate shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) or (e) of this section.

(d) The Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) Evidence that all landowners of the proposed territory have been notified by certified mail, or its equivalent, of the filing of the application, such evidence consisting of:

a. A list provided by the United States Postal Service, or the alternate delivery service, of those to whom notice was sent and

b. Copies of materials returned to sender; and

(2) One of the following:

a. Evidence that the water in the proposed service area does not meet the regulations governing drinking water standards of the Department of Health and Social Services for human consumption; or

b. Evidence that the supply is insufficient to meet the projected demand.

(e) The Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) Evidence that all landowners of the proposed territory have been notified by certified mail, or its equivalent, of the filing of the application, such evidence consisting of:

a. A list provided by the United States Postal Service, or the alternate delivery service, of those to whom notice was sent and

b. Copies of all materials returned to sender; and 1 of the following:

1. A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government;

2. One or more petitions requesting water service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served;

3. In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting water service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision, or unincorporated community; or

4. A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs, or authorizes the applicant to provide water utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality.

(2) In the case of a new water utility, evidence that it possesses the financial, operational and managerial capacity to comply with all state and federal safe drinking water requirements and that it has, or will procure, adequate supplies of water to meet demand, even in drought conditions, by maintaining supply sufficient to meet existing and reasonably anticipated future peak monthly demands;

(3) Certification by the applicant that any proposed extension of service will satisfy the provisions of § 403 of this title; and

(4) If the Town Council of the Town of Ocean View adopts a resolution providing for water utility service to its residents and undertakes the construction of such service, the provisions contained in paragraph (e)(1) of this section shall not apply to or be required for the Town of Ocean View's application for a certificate of public convenience and necessity under this section.

(f) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a water utility will not be granted if the Commission finds that the applying water utility is unwilling or unable to provide safe, adequate and reliable water service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable water service to existing customers.

(g)(1) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in paragraphs (d)(1) and (e)(1) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

a. The officer of the condominium association is properly authorized to sign the petition for water service, and

b. All unit owners have been provided notice of the application. A copy of the notice provided to unit owners shall accompany the certification.

(2) The Commission may establish alternative means of demonstrating compliance with the notification requirement set forth in this section, including verification that notification has been delivered to the land owners of the proposed territory to be served, subject to a finding that the appropriate internet accessible technology creating a record that the notification has been sent and the status of its receipt is employed by the United States Postal Service, and after soliciting input on the use of such technology from water utilities.

(h)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(i) For applications submitted pursuant to paragraphs (e)(1)b.2. and (e)(1)b.3. of this section, any landowner of record whose parcel or property (or any part thereof) is located within the proposed territory to be served shall be entitled to opt out and have the landowner's parcel or property excluded from the proposed territory to be served. A request to opt out shall be submitted by any landowner of record prior to the issuance of a certificate of public convenience and necessity. In the case of a parcel with multiple landowners of record, a request to opt out may be rescinded or countermanded by the landowners of record holding, or vested with, a controlling interest in the parcel or property. Notwithstanding the opt-out provision in the preceding sentences, no such opt-out right shall apply to the Town of Dagsboro to implement the results of a special election held on April 27, 2002; that election voted to establish water services by contract with a neighboring municipality that has an established water utility service. Notwithstanding the objection and opt-out provisions contained in this subsection, if the Town Council of the Town of Ocean View adopts a resolution providing for water utility service to its residents and undertakes the construction of such service, the objection and opt-out provisions shall not be available to the residents of the Town of Ocean View.

(j) For purposes of this section, the phrase "landowner of record" shall mean each person or entity holding a fee ownership interest in a parcel of real property that would be encompassed within the proposed territory to be served. A landowner of record shall be determined as of the time of the filing of the application for a certificate of public convenience and necessity and may be identified by reference to public tax and public land records or relevant land conveyances. The phrase "landowners of the proposed territory" shall mean the landowners of record of the parcel or parcels to be encompassed within the proposed territory to be served. However, with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, the phrase "landowner of record" and "landowners of the proposed territory" shall be deemed to mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners. A petition from a governing body or authorized officers of a condominium association shall comply with paragraph (g)(1) of this section.

(k) The Commission may undertake to suspend or revoke for good cause a certificate of public convenience and necessity held by a water utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with obtaining water or providing water and water services to customers, or any order or rule of the Commission relating to the same; and

(2) The presence of such additional factors as deemed necessary by the Commission as outlined in subsection (l) of this section.

(l) Prior to July 1, 2001, the Commission shall establish rules for the revocation of a certificate of public convenience and necessity held by a water utility. Such regulations shall outline the factors, in addition to those outlined in subsection (k) of this section, which must be present for a finding of good cause for revocation of a certificate. Such additional factors shall include, but not be limited to, the following:

(1) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative water utility or a designated third party capable of providing adequate water service; and,

(2) To the extent practicable, the Commission should attempt to identify methods to mitigate any financial consequences to customers served by the utility subject to a revocation.

(m) The power to revoke a certificate of public convenience and necessity granted by this section shall not apply to a certificate held by a municipally-owned water utility or by a water district or water authority created and operated under Titles 9 and 16. In the case of water utilities that are public utilities subject to the jurisdiction of the Commission, the Commission shall have the authority to assess penalties under § 217 of this title.

(n) Notwithstanding anything in this section to the contrary, the power to grant a certificate of public convenience and necessity pursuant to this section to a water authority created under Title 16 shall be limited to the boundaries of the municipality or municipalities which created it unless the Commission is provided with a resolution passed by the governing body of that municipality or municipalities which requests that the certificate be granted.

72 Del. Laws, c. 402, § 6; 73 Del. Laws, c. 264, § 1; 74 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 351, §§ 1, 2; 76 Del. Laws, c. 55, §§ 1-3, 6.;

§ 203D Certificates of public convenience and necessity for wastewater utilities.

(a)(1) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving or to serve fewer than 50 customers in the aggregate, no person or entity shall begin the business of a wastewater utility nor shall any existing wastewater utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion.

(2) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving fewer than 50 customers in the aggregate, any person or entity already in the business of a wastewater utility as of June 7, 2004, shall by December 3, 2004, obtain from the Commission a certificate of public convenience and necessity for its existing service area. Such person or entity shall provide the Commission a description of its facilities and the area it serves and a schedule of rates currently charged its customers, in such form as the Commission may require. Such person or entity need not provide the information required by subsection (d) of the section, nor any other tariff information required by § 301 of this title or any other provision of this title at the time of their submission. A certificate shall be granted by the Commission to such persons or entities which provide the required information to the Commission, unless the Commission has actual knowledge at the time of the application for a certificate that the applicant is in material violation of any provisions of Title 7, 16 or 26 dealing with the provisions of wastewater services or there is a bona fide dispute as to the actual service territory served by such person or entity. The Commission shall attempt to expeditiously resolve any such dispute.

(b) Although municipalities, governmental agencies, and wastewater authorities or districts engaging in or desiring to engage in the business of a wastewater utility are not required to obtain a certificate of public convenience and necessity from the Commission for any existing or new service territory, these entities shall supply to the Commission a description of any existing service territory for wastewater service no later than October 4, 2004, and shall promptly give notice and a description of any extension of wastewater territory or new wastewater service territory to the Commission. Such entity shall not extend service in areas, which the Commission has granted a certificate of public convenience and necessity to another wastewater utility without receiving the approval of the Commission. Any wastewater utility shall not extend its territory into a service territory of a municipality, government agency or wastewater authority or district without the approval of such entity and then obtaining approval of a certificate of public convenience and necessity from the Commission under this section. A municipality desiring to provide wastewater service to any property outside its municipal boundary must file with the Commission a petition requesting wastewater service from the municipality executed by the landowner of record of such property.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a wastewater utility shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) of this section.

(d) Except as provided for below, the Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government; or

(2) One or more petitions requesting wastewater service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served; or

(3) In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting wastewater service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision or unincorporated community; or

(4) A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs or authorizes the applicant to provide wastewater utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality; and

(5) In the case of a new wastewater utility, evidence that it possesses the financial, operational and managerial capacity to serve the public convenience and necessity and to comply with all state and federal regulations.

In addition, in an application premised on paragraph (d)(3) of this section, the applicant shall submit evidence that the applicant sent or delivered notice of its application to the landowner of record of each parcel in the existing development, subdivision or unincorporated community that will be encompassed in the proposed territory to be served. The Commission shall prescribe the form of such notice and the manner for so notifying such landowners. In addition, in the case of an application premised on paragraph (d)(3) of this section, the Commission may deny the application if the Commission determines that the grant of a certificate would not serve the public convenience and necessity.

(e) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a wastewater utility will not be granted if the Commission finds that the applying wastewater utility is unwilling or unable to provide safe, adequate and reliable service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable service to existing customers.

(f) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in subsection (c) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

(1) The officer of the condominium association is properly authorized to sign the petition for wastewater service; and

(2) All unit owners have been provided notice of the application.

A copy of the notice provided to unit owners shall accompany the certification.

(g)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days. However, if an application for a certificate of public convenience and necessity is filed prior to July 1, 2005, the Commission may extend the date of its action on such application for an additional period, not to exceed 90 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(h) For applications submitted pursuant to subsection (d) of this section, no certificate of public convenience and necessity shall be issued where a majority of the landowners of the proposed territory to be served object to the issuance thereof.

(i) For purposes of this section, the phrase "land owners of the proposed territory to be served" shall refer solely to those persons having fee ownership of the affected parcel of real property within the proposed territory to be served (as reflected by appropriate tax or land record documents) at the time that the application for a certificate of public convenience and necessity is submitted by the applicant to the Commission for consideration; provided, however, that with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, this phrase shall mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners.

(j) The Commission may, for good cause, undertake to suspend or revoke a certificate of public convenience and necessity held by a wastewater utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with the provision of wastewater services to customers, or any order or rule of the Commission relating to the same; or

(2) A finding by the Commission that the wastewater utility has failed in a material manner to provide adequate or safe wastewater service to customers as evidenced by inadequate customer service, insufficient investment in, or inadequate operation of, the system or otherwise; and

(3) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative wastewater utility or a designated third party capable of providing adequate wastewater service; and,

(4) A finding by the Commission that to the extent practicable, any financial consequences to customers served by the utility subject to a revocation are appropriately mitigated.

74 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 57, §§ 1-3; 76 Del. Laws, c. 162, § 1.;



§ 203C. Certificates of public convenience and necessity for water utilities

(a) No person or entity (including municipalities, governmental agencies, and water authorities and districts created under Title 9 or Title 16) shall begin the business of a water utility nor shall any existing water utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion. The provisions of this section shall not apply to any municipality that has extended its boundaries by annexation as provided for in Chapter 1 of Title 22 provided the municipality operates a water utility that will be expanded or extended into the annexed territory and no certificate of public convenience and necessity shall exist for the annexed territory. The municipality shall promptly give notice to the Public Service Commission of the completion of such annexation.

(b) This section shall not be construed to require any water utility holding an existing certificate of public convenience and necessity to secure an additional certificate from the Commission for existing operations nor shall this section be construed to require an additional certificate for the extension or expansion of operations within a service territory for which a certificate has previously been granted.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a water utility beyond the territory covered by any existing certificate shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) or (e) of this section.

(d) The Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) Evidence that all landowners of the proposed territory have been notified by certified mail, or its equivalent, of the filing of the application, such evidence consisting of:

a. A list provided by the United States Postal Service, or the alternate delivery service, of those to whom notice was sent and

b. Copies of materials returned to sender; and

(2) One of the following:

a. Evidence that the water in the proposed service area does not meet the regulations governing drinking water standards of the Department of Health and Social Services for human consumption; or

b. Evidence that the supply is insufficient to meet the projected demand.

(e) The Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) Evidence that all landowners of the proposed territory have been notified by certified mail, or its equivalent, of the filing of the application, such evidence consisting of:

a. A list provided by the United States Postal Service, or the alternate delivery service, of those to whom notice was sent and

b. Copies of all materials returned to sender; and 1 of the following:

1. A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government;

2. One or more petitions requesting water service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served;

3. In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting water service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision, or unincorporated community; or

4. A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs, or authorizes the applicant to provide water utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality.

(2) In the case of a new water utility, evidence that it possesses the financial, operational and managerial capacity to comply with all state and federal safe drinking water requirements and that it has, or will procure, adequate supplies of water to meet demand, even in drought conditions, by maintaining supply sufficient to meet existing and reasonably anticipated future peak monthly demands;

(3) Certification by the applicant that any proposed extension of service will satisfy the provisions of § 403 of this title; and

(4) If the Town Council of the Town of Ocean View adopts a resolution providing for water utility service to its residents and undertakes the construction of such service, the provisions contained in paragraph (e)(1) of this section shall not apply to or be required for the Town of Ocean View's application for a certificate of public convenience and necessity under this section.

(f) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a water utility will not be granted if the Commission finds that the applying water utility is unwilling or unable to provide safe, adequate and reliable water service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable water service to existing customers.

(g)(1) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in paragraphs (d)(1) and (e)(1) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

a. The officer of the condominium association is properly authorized to sign the petition for water service, and

b. All unit owners have been provided notice of the application. A copy of the notice provided to unit owners shall accompany the certification.

(2) The Commission may establish alternative means of demonstrating compliance with the notification requirement set forth in this section, including verification that notification has been delivered to the land owners of the proposed territory to be served, subject to a finding that the appropriate internet accessible technology creating a record that the notification has been sent and the status of its receipt is employed by the United States Postal Service, and after soliciting input on the use of such technology from water utilities.

(h)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(i) For applications submitted pursuant to paragraphs (e)(1)b.2. and (e)(1)b.3. of this section, any landowner of record whose parcel or property (or any part thereof) is located within the proposed territory to be served shall be entitled to opt out and have the landowner's parcel or property excluded from the proposed territory to be served. A request to opt out shall be submitted by any landowner of record prior to the issuance of a certificate of public convenience and necessity. In the case of a parcel with multiple landowners of record, a request to opt out may be rescinded or countermanded by the landowners of record holding, or vested with, a controlling interest in the parcel or property. Notwithstanding the opt-out provision in the preceding sentences, no such opt-out right shall apply to the Town of Dagsboro to implement the results of a special election held on April 27, 2002; that election voted to establish water services by contract with a neighboring municipality that has an established water utility service. Notwithstanding the objection and opt-out provisions contained in this subsection, if the Town Council of the Town of Ocean View adopts a resolution providing for water utility service to its residents and undertakes the construction of such service, the objection and opt-out provisions shall not be available to the residents of the Town of Ocean View.

(j) For purposes of this section, the phrase "landowner of record" shall mean each person or entity holding a fee ownership interest in a parcel of real property that would be encompassed within the proposed territory to be served. A landowner of record shall be determined as of the time of the filing of the application for a certificate of public convenience and necessity and may be identified by reference to public tax and public land records or relevant land conveyances. The phrase "landowners of the proposed territory" shall mean the landowners of record of the parcel or parcels to be encompassed within the proposed territory to be served. However, with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, the phrase "landowner of record" and "landowners of the proposed territory" shall be deemed to mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners. A petition from a governing body or authorized officers of a condominium association shall comply with paragraph (g)(1) of this section.

(k) The Commission may undertake to suspend or revoke for good cause a certificate of public convenience and necessity held by a water utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with obtaining water or providing water and water services to customers, or any order or rule of the Commission relating to the same; and

(2) The presence of such additional factors as deemed necessary by the Commission as outlined in subsection (l) of this section.

(l) Prior to July 1, 2001, the Commission shall establish rules for the revocation of a certificate of public convenience and necessity held by a water utility. Such regulations shall outline the factors, in addition to those outlined in subsection (k) of this section, which must be present for a finding of good cause for revocation of a certificate. Such additional factors shall include, but not be limited to, the following:

(1) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative water utility or a designated third party capable of providing adequate water service; and,

(2) To the extent practicable, the Commission should attempt to identify methods to mitigate any financial consequences to customers served by the utility subject to a revocation.

(m) The power to revoke a certificate of public convenience and necessity granted by this section shall not apply to a certificate held by a municipally-owned water utility or by a water district or water authority created and operated under Titles 9 and 16. In the case of water utilities that are public utilities subject to the jurisdiction of the Commission, the Commission shall have the authority to assess penalties under § 217 of this title.

(n) Notwithstanding anything in this section to the contrary, the power to grant a certificate of public convenience and necessity pursuant to this section to a water authority created under Title 16 shall be limited to the boundaries of the municipality or municipalities which created it unless the Commission is provided with a resolution passed by the governing body of that municipality or municipalities which requests that the certificate be granted.

72 Del. Laws, c. 402, § 6; 73 Del. Laws, c. 264, § 1; 74 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 351, §§ 1, 2; 76 Del. Laws, c. 55, §§ 1-3, 6.;

§ 203D Certificates of public convenience and necessity for wastewater utilities.

(a)(1) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving or to serve fewer than 50 customers in the aggregate, no person or entity shall begin the business of a wastewater utility nor shall any existing wastewater utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion.

(2) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving fewer than 50 customers in the aggregate, any person or entity already in the business of a wastewater utility as of June 7, 2004, shall by December 3, 2004, obtain from the Commission a certificate of public convenience and necessity for its existing service area. Such person or entity shall provide the Commission a description of its facilities and the area it serves and a schedule of rates currently charged its customers, in such form as the Commission may require. Such person or entity need not provide the information required by subsection (d) of the section, nor any other tariff information required by § 301 of this title or any other provision of this title at the time of their submission. A certificate shall be granted by the Commission to such persons or entities which provide the required information to the Commission, unless the Commission has actual knowledge at the time of the application for a certificate that the applicant is in material violation of any provisions of Title 7, 16 or 26 dealing with the provisions of wastewater services or there is a bona fide dispute as to the actual service territory served by such person or entity. The Commission shall attempt to expeditiously resolve any such dispute.

(b) Although municipalities, governmental agencies, and wastewater authorities or districts engaging in or desiring to engage in the business of a wastewater utility are not required to obtain a certificate of public convenience and necessity from the Commission for any existing or new service territory, these entities shall supply to the Commission a description of any existing service territory for wastewater service no later than October 4, 2004, and shall promptly give notice and a description of any extension of wastewater territory or new wastewater service territory to the Commission. Such entity shall not extend service in areas, which the Commission has granted a certificate of public convenience and necessity to another wastewater utility without receiving the approval of the Commission. Any wastewater utility shall not extend its territory into a service territory of a municipality, government agency or wastewater authority or district without the approval of such entity and then obtaining approval of a certificate of public convenience and necessity from the Commission under this section. A municipality desiring to provide wastewater service to any property outside its municipal boundary must file with the Commission a petition requesting wastewater service from the municipality executed by the landowner of record of such property.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a wastewater utility shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) of this section.

(d) Except as provided for below, the Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government; or

(2) One or more petitions requesting wastewater service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served; or

(3) In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting wastewater service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision or unincorporated community; or

(4) A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs or authorizes the applicant to provide wastewater utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality; and

(5) In the case of a new wastewater utility, evidence that it possesses the financial, operational and managerial capacity to serve the public convenience and necessity and to comply with all state and federal regulations.

In addition, in an application premised on paragraph (d)(3) of this section, the applicant shall submit evidence that the applicant sent or delivered notice of its application to the landowner of record of each parcel in the existing development, subdivision or unincorporated community that will be encompassed in the proposed territory to be served. The Commission shall prescribe the form of such notice and the manner for so notifying such landowners. In addition, in the case of an application premised on paragraph (d)(3) of this section, the Commission may deny the application if the Commission determines that the grant of a certificate would not serve the public convenience and necessity.

(e) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a wastewater utility will not be granted if the Commission finds that the applying wastewater utility is unwilling or unable to provide safe, adequate and reliable service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable service to existing customers.

(f) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in subsection (c) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

(1) The officer of the condominium association is properly authorized to sign the petition for wastewater service; and

(2) All unit owners have been provided notice of the application.

A copy of the notice provided to unit owners shall accompany the certification.

(g)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days. However, if an application for a certificate of public convenience and necessity is filed prior to July 1, 2005, the Commission may extend the date of its action on such application for an additional period, not to exceed 90 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(h) For applications submitted pursuant to subsection (d) of this section, no certificate of public convenience and necessity shall be issued where a majority of the landowners of the proposed territory to be served object to the issuance thereof.

(i) For purposes of this section, the phrase "land owners of the proposed territory to be served" shall refer solely to those persons having fee ownership of the affected parcel of real property within the proposed territory to be served (as reflected by appropriate tax or land record documents) at the time that the application for a certificate of public convenience and necessity is submitted by the applicant to the Commission for consideration; provided, however, that with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, this phrase shall mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners.

(j) The Commission may, for good cause, undertake to suspend or revoke a certificate of public convenience and necessity held by a wastewater utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with the provision of wastewater services to customers, or any order or rule of the Commission relating to the same; or

(2) A finding by the Commission that the wastewater utility has failed in a material manner to provide adequate or safe wastewater service to customers as evidenced by inadequate customer service, insufficient investment in, or inadequate operation of, the system or otherwise; and

(3) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative wastewater utility or a designated third party capable of providing adequate wastewater service; and,

(4) A finding by the Commission that to the extent practicable, any financial consequences to customers served by the utility subject to a revocation are appropriately mitigated.

74 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 57, §§ 1-3; 76 Del. Laws, c. 162, § 1.;



§ 203D. Certificates of public convenience and necessity for wastewater utilities

(a)(1) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving or to serve fewer than 50 customers in the aggregate, no person or entity shall begin the business of a wastewater utility nor shall any existing wastewater utility begin any extension or expansion of its business or operations without having first obtained from the Commission a certificate that the present or future public convenience and necessity requires, or will be served by, the operation of such business or the proposed extension or expansion.

(2) Except for municipalities, governmental agencies and wastewater authorities and districts, which are governed under subsection (b) of this section and wastewater utilities serving fewer than 50 customers in the aggregate, any person or entity already in the business of a wastewater utility as of June 7, 2004, shall by December 3, 2004, obtain from the Commission a certificate of public convenience and necessity for its existing service area. Such person or entity shall provide the Commission a description of its facilities and the area it serves and a schedule of rates currently charged its customers, in such form as the Commission may require. Such person or entity need not provide the information required by subsection (d) of the section, nor any other tariff information required by § 301 of this title or any other provision of this title at the time of their submission. A certificate shall be granted by the Commission to such persons or entities which provide the required information to the Commission, unless the Commission has actual knowledge at the time of the application for a certificate that the applicant is in material violation of any provisions of Title 7, 16 or 26 dealing with the provisions of wastewater services or there is a bona fide dispute as to the actual service territory served by such person or entity. The Commission shall attempt to expeditiously resolve any such dispute.

(b) Although municipalities, governmental agencies, and wastewater authorities or districts engaging in or desiring to engage in the business of a wastewater utility are not required to obtain a certificate of public convenience and necessity from the Commission for any existing or new service territory, these entities shall supply to the Commission a description of any existing service territory for wastewater service no later than October 4, 2004, and shall promptly give notice and a description of any extension of wastewater territory or new wastewater service territory to the Commission. Such entity shall not extend service in areas, which the Commission has granted a certificate of public convenience and necessity to another wastewater utility without receiving the approval of the Commission. Any wastewater utility shall not extend its territory into a service territory of a municipality, government agency or wastewater authority or district without the approval of such entity and then obtaining approval of a certificate of public convenience and necessity from the Commission under this section. A municipality desiring to provide wastewater service to any property outside its municipal boundary must file with the Commission a petition requesting wastewater service from the municipality executed by the landowner of record of such property.

(c) An application for a certificate of public convenience and necessity to begin, extend or expand the business of a wastewater utility shall be in writing, shall be in such form as determined by the Commission and shall contain the information specified in subsection (d) of this section.

(d) Except as provided for below, the Commission shall issue a certificate of public convenience and necessity if the applicant therefore has submitted, together with the application, the following:

(1) A signed service agreement with the developer of a proposed subdivision or development, which subdivision or development has been duly approved by the respective county government; or

(2) One or more petitions requesting wastewater service from the applicant executed by the landowners of record of each parcel or property to be encompassed within the proposed territory to be served; or

(3) In the case of an existing development, subdivision, or generally recognized unincorporated community, 1 or more petitions requesting wastewater service from the applicant executed by the landowners of record of parcels and properties that constitute a majority of the parcels or properties in the existing development, subdivision or unincorporated community; or

(4) A certified copy of a resolution or ordinance from the governing body of a county or municipality that requests, directs or authorizes the applicant to provide wastewater utility services to the proposed territory to be served, which must be located within the boundary of such county or municipality; and

(5) In the case of a new wastewater utility, evidence that it possesses the financial, operational and managerial capacity to serve the public convenience and necessity and to comply with all state and federal regulations.

In addition, in an application premised on paragraph (d)(3) of this section, the applicant shall submit evidence that the applicant sent or delivered notice of its application to the landowner of record of each parcel in the existing development, subdivision or unincorporated community that will be encompassed in the proposed territory to be served. The Commission shall prescribe the form of such notice and the manner for so notifying such landowners. In addition, in the case of an application premised on paragraph (d)(3) of this section, the Commission may deny the application if the Commission determines that the grant of a certificate would not serve the public convenience and necessity.

(e) Notwithstanding any other provision of this section, a certificate of public convenience and necessity to begin, extend or expand the business or operations of a wastewater utility will not be granted if the Commission finds that the applying wastewater utility is unwilling or unable to provide safe, adequate and reliable service to existing customers, or is currently subject to a Commission finding that the utility is unwilling or unable to provide safe, adequate and reliable service to existing customers.

(f) An applicant for a certificate of public convenience and necessity shall be deemed in compliance with the notification requirement set forth in subsection (c) of this section with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, upon providing certification signed by an authorized officer of the condominium association that:

(1) The officer of the condominium association is properly authorized to sign the petition for wastewater service; and

(2) All unit owners have been provided notice of the application.

A copy of the notice provided to unit owners shall accompany the certification.

(g)(1) The Commission shall act on an application for a certificate of public convenience and necessity within 90 days of the submission of a completed application. For good cause shown, and if it finds that the public interest would be served, the Commission may extend the date of its action on an application for an additional period not to exceed 30 days. However, if an application for a certificate of public convenience and necessity is filed prior to July 1, 2005, the Commission may extend the date of its action on such application for an additional period, not to exceed 90 days.

(2) Any proceedings involving certificates of public convenience and necessity shall be conducted in accordance with the procedures set forth in subchapter III of Chapter 101 of Title 29.

(h) For applications submitted pursuant to subsection (d) of this section, no certificate of public convenience and necessity shall be issued where a majority of the landowners of the proposed territory to be served object to the issuance thereof.

(i) For purposes of this section, the phrase "land owners of the proposed territory to be served" shall refer solely to those persons having fee ownership of the affected parcel of real property within the proposed territory to be served (as reflected by appropriate tax or land record documents) at the time that the application for a certificate of public convenience and necessity is submitted by the applicant to the Commission for consideration; provided, however, that with respect to condominium units, as defined in the Delaware Unit Property Act, Chapter 22 of Title 25, this phrase shall mean the governing body or authorized officers of any condominium association with authority to act on behalf of unit owners, unless the underlying real property on which such condominium units have been built has been leased, directly or indirectly, to unit owners and the underlying real property owner retains the power to bind the unit owners.

(j) The Commission may, for good cause, undertake to suspend or revoke a certificate of public convenience and necessity held by a wastewater utility. Good cause shall consist of:

(1) A finding made by the Commission of material noncompliance by the holder of the certificate with any provisions of Title 7, 16 or 26 dealing with the provision of wastewater services to customers, or any order or rule of the Commission relating to the same; or

(2) A finding by the Commission that the wastewater utility has failed in a material manner to provide adequate or safe wastewater service to customers as evidenced by inadequate customer service, insufficient investment in, or inadequate operation of, the system or otherwise; and

(3) A finding by the Commission that, to the extent practicable, service to customers will remain uninterrupted under an alternative wastewater utility or a designated third party capable of providing adequate wastewater service; and,

(4) A finding by the Commission that to the extent practicable, any financial consequences to customers served by the utility subject to a revocation are appropriately mitigated.

74 Del. Laws, c. 317, § 6; 76 Del. Laws, c. 57, §§ 1-3; 76 Del. Laws, c. 162, § 1.;



§ 204. Extension of utilities' facilities

(a) The Commission may, after hearing, upon notice, by order in writing, require every public utility to establish, construct, maintain and operate any reasonable extension of its existing facilities where, in the judgment of the Commission, such extension is reasonable and practicable and will furnish sufficient revenue to justify the construction and maintenance of the same, and when the financial condition of the public utility reasonably warrants the original expenditures required in order to make and operate such extension; provided, however, the Commission shall consider, among other things, the size and amount of additional and potential customers to be served, whether the new customers will contribute to any capital expenditures required by the extension and whether the public utility must borrow funds to provide the extension of service.

(b) Notwithstanding any other provision of law, a telecommunications service provider is not required to establish, construct, maintain, operate or extend its existing facilities where the potential customers to be served have service available from 1 or more alternative providers of wireline or wireless communications. Further, notwithstanding any other provision of law, if the Commission makes a determination under subsection (a) of this section requiring such extension, a telecommunications service provider may fulfill such obligation through the use of any and all available wireline, wireless or other technologies. The use of wireline, wireless or other technologies may not be construed to grant any additional jurisdiction or authority to the Commission over such technologies.

47 Del. Laws, c. 254, § 4; 26 Del. C. 1953, § 136; 59 Del. Laws, c. 397, § 1; 79 Del. Laws, c. 53, § 5.;



§ 205. Reports by public utilities

(a) The Commission may require every public utility to file with the Commission such annual and other periodic or special reports, at such times, in such form and of such content, and covering such period or periods of time, as the Commission may by rules and regulations or by order prescribe.

(b)(1) The Commission may require any public utility to file with it a copy of any report filed by such public utility with any state or federal department or regulatory body, including, but not limited to, copies of its Delaware and federal income tax returns.

(2) A public utility that is a subsidiary of a corporation that files consolidated state or federal income tax returns shall file with the Commission, when so requested by the Commission, pro forma Delaware and federal income tax returns based solely upon said public utility's operations in Delaware.

(c) All reports shall be made under oath or affirmation unless the Commission otherwise specifies.

47 Del. Laws, c. 254, § 3; 48 Del. Laws, c. 371, § 6; 26 Del. C. 1953, § 123; 59 Del. Laws, c. 397, § 1.;



§ 206. Investigations

The Commission may investigate, upon its own initiative or upon complaint in writing, any matter concerning any public utility.

47 Del. Laws, c. 254, § 3; 26 Del. C. 1953, § 124; 59 Del. Laws, c. 397, § 1.;



§ 207. Access to, inspection and examination of utility's property, records, etc

The Commission, by or through its members or duly authorized representatives, shall at all times have access to and the right to inspect and examine any and all books, accounts, records, memoranda, property, plant, facilities and equipment of public utilities. Every public utility shall furnish to the Commission, within such reasonable time as the Commission may order, any information with respect to its books, accounts, records, memoranda, property, plant, facilities, equipment, service, and operations, which the Commission may require in aid of any inspection, examination, inquiry, investigation, or hearing, or in aid of any determination of the value of its property, or any portion thereof, including copies of accounts, records, books, maps, inventories, appraisals, valuations, contracts, reports of engineers, and other data, records and papers; and shall grant to all authorized agents of the Commission access to its premises, property, plant, facilities and equipment and its books, accounts, records and memoranda when requested to.

47 Del. Laws, c. 254, § 4A; 48 Del. Laws, c. 371, § 9; 26 Del. C. 1953, § 125; 59 Del. Laws, c. 397, § 1.;



§ 208. Books, records, accounts, systems of accounts, etc. of utility

(a)(1) The Commission may, after hearing, upon notice, by order in writing, require every public utility to make, keep, and preserve for such periods of time, such accounts, records of cost accounting procedures, correspondence, memoranda, papers, books and other records as the Commission may by rules and regulations or order prescribe as necessary or appropriate for purposes of the administration of this chapter. The Commission may prescribe systems of accounts and records to be kept by public utilities, or may classify public utilities and prescribe a system of accounts and records for each class, and the manner and form in which such accounts and records shall be kept.

(2) The accounting system of any public utility also subject to the jurisdiction of a federal regulatory body shall correspond, as far as practicable, to the system prescribed by such federal regulatory body. The Commission may require any such public utility to keep and maintain supplemental or additional accounts to those required by any such regulatory body.

(3) The Commission, after notice and opportunity for hearing, may determine by order the accounts in which particular expenditures and receipts shall be entered, charged or credited.

(b) Every public utility shall keep such books, accounts, papers, records and memoranda, as are required by the Commission, in an office within this State, and shall not remove the same, or any of them, from this State, except upon such terms and conditions as may be prescribed by the Commission. Such public utility, when required by the Commission, shall furnish to the Commission, within such reasonable time as it shall fix, certified copies of its books, accounts, papers, records and memoranda, relating to the business done by such public utility within this State.

47 Del. Laws, c. 254, § 4; 48 Del. Laws, c. 371, § 7; 26 Del. C. 1953, § 129; 59 Del. Laws, c. 397, § 1.;



§ 209. Standards, classifications, regulations, practices, measurements, services, property and equipment of public utility

(a) The Commission may, after hearing, by order in writing:

(1) Fix just and reasonable standards, classifications, regulations, practices, measurements or services to be furnished, imposed, observed and followed thereafter by any public utility;

(2) Require every public utility to furnish safe and adequate and proper service and keep and maintain its property and equipment in such condition as to enable it to do so.

(b) Nothing contained in this section shall be construed to conflict with the power of the Commission to consider the efficiency, sufficiency, consistency and adequacy of the facilities provided and the services rendered by any public utility as a factor in rate determination.

47 Del. Laws, c. 254, § 3; 26 Del. C. 1953, § 131; 59 Del. Laws, c. 397, § 1.;



§ 210. Standards for measurement of supply of product; examinations and tests of product

The Commission may, after hearing, by order in writing, ascertain and fix adequate and reasonable standards for the measurement of quantity, quality, pressure, initial voltage or other condition pertaining to the supply of the product or service rendered by any public utility, and may prescribe reasonable regulations for examinations and tests of such product or service and for the measurement thereof.

47 Del. Laws, c. 254, § 3; 26 Del. C. 1953, § 132; 59 Del. Laws, c. 397, § 1.;



§ 211. Meters and measuring appliances

(a) The Commission may, after hearing, by order in writing, establish reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for measurements and may provide for the examination and test of all appliances used for the measuring of any products or service of a public utility.

(b) The Commission may enter, by and through its agents, experts or examiners, upon any premises occupied by any public utility for the purpose of making the examination and tests provided for in this section and may set up and use on such premises any apparatus and appliances necessary therefor.

(c) The Commission may fix the fees to be paid by any consumer or user of any products or services of a public utility, who may apply to the Commission for an examination or test to be made of the meters or other measuring appliances of the utility. If the meter or other measuring appliance so tested shall be found to be accurate within such commercially reasonable limits as the Commission may by general or special order fix for such meters or class of meters or other measuring appliances, the fee shall be paid by the consumer requiring such test, but if not so found then the cost thereof shall be borne by the public utility furnishing the meter or other measuring appliance.

(d) All measuring devices installed subsequent to June 28, 1974, for the purpose of ascertaining bills presented by and on behalf of public utilities providing steam, manufactured gas, natural gas, electric light, heat, power and water shall be installed in a manner permitting readings from the exterior of the customer's premises. All such public utilities having measuring devices that, as of June 28, 1974, permit only readings from the interior of the customer's premises shall, when so requested in writing by the owner of said premises, substitute measuring devices permitting exterior readings, said substitution to be effected at cost payable by the owner.

47 Del. Laws, c. 254, § 3; 26 Del. C. 1953, § 133; 59 Del. Laws, c. 397, § 1.;



§ 212. Compliance with laws, ordinances and charter

The Commission may, after hearing, upon notice, by order in writing, require every public utility to comply with the laws of this State and any ordinance of any political subdivision thereof relating thereto, and to conform to the duties imposed upon it thereby or by the provisions of its own charter, whether obtained under any general or special law of any state.

47 Del. Laws, c. 254, § 4; 26 Del. C. 1953, § 134; 59 Del. Laws, c. 397, § 1.;



§ 213. Notice and report of accidents; disclosure; admissibility as evidence

(a) The Commission may require every public utility to give immediate notice to the Commission of the happening of any accident in or about, or in connection with, the operation of its service and facilities, wherein any person has been killed or apparently injured, or where complaint of injuries has been made, and to furnish such full and detailed report of such accident within such time and in such manner as the Commission shall prescribe.

(b) The report required by subsection (a) of this section shall not be open for public inspection, except by order of the Commission, and shall not be admitted in evidence for any purpose in any suit or action for damages growing out of any matter or thing mentioned in such report.

47 Del. Laws, c. 254, § 3; 48 Del. Laws, c. 371, § 6; 26 Del. C. 1953, § 139; 59 Del. Laws, c. 397, § 1.;



§ 214. Joint investigations, hearings and orders; cooperation with agencies of other states or of the United States

The Commission may make joint investigations, hold joint hearings within or without this State, and issue joint or concurrent orders in conjunction with any official, board, commission or agency of any state or of the United States. Whether in the holding of such investigations or hearings, or in the making of such orders, the Commission shall function under agreements or compacts between states or under the concurrent powers of states to regulate the interstate commerce, or as an agency of the federal government, or otherwise.

47 Del. Laws, c. 254, § 1; 48 Del. Laws, c. 371, § 3; 26 Del. C. 1953, § 140; 59 Del. Laws, c. 397, § 1.;



§ 215. Merger, mortgage or transfer of property; issuance of securities; assumption of obligation of another; transfer of control; exceptions

(a) No public utility, without having first obtained the approval of the Commission, shall:

(1) Directly or indirectly merge or consolidate with any other person or company, or sell, lease, assign, or mortgage except by supplemental indenture in accordance with the terms of a mortgage outstanding September 1, 1949, or otherwise dispose of or encumber any essential part of its franchises, plant, equipment or other property, necessary or useful in the performance of its duty to the public; or

(2) Issue any stocks, stock certificates, or notes, bonds or other evidences of indebtedness payable in more than 1 year from the date thereof; or

(3) Assume any obligation or liability as guarantor, endorser, surety or otherwise in respect of any security of any other person or corporation, payable or maturing more than 1 year after the date of such issue or assumption of liability.

(b) No individual, group, syndicate, general or limited partnership, association, corporation, joint stock company, trust or other entity, whether or not organized under the laws of this State, shall acquire control, either directly or indirectly, of any public utility doing business in this State, without having first obtained the approval of the Commission. Any such acquisition of control without such prior authorization shall be void and of no effect. As used herein the term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a public utility, whether through the ownership of voting securities, by effecting a change in the composition of the board of directors, by contract or otherwise. Control shall be presumed to exist if any such individual or entity, directly or indirectly, owns 10% or more of the voting securities of the public utility. This presumption may be rebutted by a showing that such ownership does not in fact confer control.

(c) Application for any such approval or authorization shall be made to the Commission in writing, verified by oath or affirmation, and be in such form and contain such information as the Commission requires.

(d) The Commission shall approve any such proposed merger, mortgage, transfer, issue, assumption or acquisition when it finds that the same is to be made in accordance with law, for a proper purpose and is consistent with the public interest. The Commission may make such investigation and hold such hearings in the matter as it deems necessary, and thereafter may grant any application under this section in whole or in part and with such modification and upon such terms and conditions as it deems necessary or appropriate. The Commission shall grant, modify, refuse or prescribe appropriate terms and conditions with respect to every such application within 30 days after the filing of the application therefor, except that with respect to any application filed under subsection (b) hereof, if the Commission gives notice to the parties of a hearing to be held by the Commission with respect to the application and the hearing is commenced within such 30 days or on a date mutually acceptable to the Commission and the parties, the Commission shall have 30 days after the submission of the hearing examiner's report or recommended decision within which to render its decision. In the absence of any such action within such period of time, any such proposed merger, mortgage, transfer, issue, assumption or acquisition shall be deemed to be approved.

(e)(1) Any public utility may satisfy the requirements of paragraphs (a)(2) and (3) of this section by filing with the Commission a statement of a financing plan stating in detail:

a. Those issuances or assumptions described in paragraphs (a)(2) and (3) of this section that it intends to make within 3 years following the filing; and

b. The anticipated times thereof; and

c. The anticipated costs thereof; and

d. The anticipated capitalization ratios for the public utility during that period; and

e. Such other information as the Commission may require.

(2) The Commission shall review the plan for consistency with efficient and reasonable financing principles. The Commission may make such investigation and hold such hearings in the matter as it deems necessary, and thereafter may approve the plan in whole or in part with such modification and upon such terms and conditions as it deems appropriate. The Commission shall approve any financing plan when the proposed financings are to be made in accordance with law, for proper purposes and are consistent with the public interest. The Commission may require the filing of periodic reports as to the action taken pursuant to the plan. The Commission shall approve, modify, refuse or prescribe appropriate terms and conditions with respect to any such plan within 60 days of its filing. In the absence of such action within such period of time, the proposed plan shall be deemed to be approved as filed as if the Commission itself had acted favorably thereon. The public utility may then, without further application to the Commission, make any issuance or assumption approved by the Commission.

(3) Thereafter, the public utility may file an application for approval of an amendment to an approved plan or for approval of a substitute for an approved plan, which application will be reviewed under the criteria and by the procedures provided therein for review of and action on a filing of a financing plan except that the period of review shall be 30 days. In the absence of action by the Commission within such period of time, the amendment or substitute shall be deemed to be approved.

(f) Subsection (b) of this section shall not apply to any acquisition of control of any public utility which derives a greater percentage of its gross revenue from business in another jurisdiction than from business in this State if the Commission determines that the other jurisdiction has statutes or rules which are applicable and are being applied and which afford protection to ratepayers in this State substantially equal to that afforded such ratepayers by this section. For purposes of this subsection, the term "gross revenue" is used as that term is used in § 115(c) of this title, except that in defining gross revenue derived from business in another jurisdiction, the name of the appropriate regulatory agency or agencies established by such other jurisdiction for the regulation of public utilities shall be substituted for "the Public Service Commission" in § 115(c)(1) of this title and for "the Commission" in § 115(b) of this title.

(g) Nothing contained in this section shall be construed in any way to prevent the sale or lease or other disposition of any public utility of any of its property in the ordinary course of its business.

(h) Notwithstanding any other provision of law, no Commission approval shall be required for any internal reorganization or merger of public utility companies providing telecommunications services that operate under common ownership.

47 Del. Laws, c. 254, § 6; 48 Del. Laws, c. 371, § 12; 26 Del. C. 1953, § 165; 59 Del. Laws, c. 397, § 1; 65 Del. Laws, c. 146, § 1; 70 Del. Laws, c. 48, §§ 3, 4; 79 Del. Laws, c. 53, § 6.;



§ 216. Free passes, franks, products or services

This chapter shall in nowise be construed to prevent the issuance by any public utility of free passes or franks, products or services to its employees, officers, agents, and their families, subject to such conditions as the Commission may prescribe by rule or regulation.

21 Del. Laws, c. 273, § 97; 22 Del. Laws, c. 166, § 17; Code 1935, § 2184; 47 Del. Laws, c. 254, § 18; 26 Del. C. 1953, § 166; 54 Del. Laws, c. 38, § 3; 59 Del. Laws, c. 397, § 1.;



§ 217. Compliance with Commission's orders; penalty

In default of compliance with any order of the Commission when the same becomes effective, the public utility affected thereby shall be subject to a penalty of up to $1,000 per day for every day during which such default continues, to be recovered in an action in the name of the State. Observance of the orders of the Commission may be compelled by mandamus or injunction in appropriate cases, or by an action to compel the specific performance of the orders so made or of the duties imposed by law upon such public utility.

47 Del. Laws, c. 254, § 13; 26 Del. C. 1953, § 191; 57 Del. Laws, c. 643, § 2; 59 Del. Laws, c. 397, § 1.;



§ 218. Violations and penalties

(a) Whoever knowingly performs, commits, or does, or participates in performing, committing or doing, or knowingly causes, participates or joins with others in causing any public utility to do, perform or commit, or advises, solicits, persuades, or knowingly instructs, directs or orders any officer, agent or employee of any public utility to perform, commit or do any act or thing forbidden or prohibited by this chapter, shall be fined not more than $1,000 or imprisoned not more than 6 months or both.

(b) This section shall not apply to violations for which another specific penalty is provided in this chapter.

47 Del. Laws, c. 254, § 14; 26 Del. C. 1953, § 169; 56 Del. Laws, c. 258; 59 Del. Laws, c. 397, § 1.;



§ 219. Powers of Commission over public water suppliers

Repealed by 70 Del. Laws, c. 49, § 1, effective June 12, 1995.;



§ 220. Telecommunications service for persons who have deafness, hearing loss or speech disabilities for wireline communications service and devices

(a) All telephone corporations or any corporation supplying wireline communications service within this State shall participate in a program to provide telecommunications service for analog communication devices and a telecommunications relay service for persons who have deafness, hearing loss or speech disabilities.

(b) Telephone corporations or corporations supplying wireline telephone service within this State shall impose a surcharge as set forth in this section to recover the cost of providing said service through a separately identified charge on subscribers' bills as further outlined in subsection (e) of this section below. The surcharge shall be subject to adjustment annually with notification to providers required at least 90 days in advance of the effective date of such adjustment. The moneys recovered shall be deposited in a special fund created by the State for the purpose designated as the telecommunications service for persons who have deafness, hearing loss or speech disabilities.

(c)(1) The Delaware Office of the Deaf and Hard of Hearing of the Department of Labor is hereby directed to administer the program to provide access to public telecommunications service by residents of Delaware who have deafness, hearing loss or speech disabilities using devices for analog communications. The Office shall develop, accept, process, and approve applications for such service. This program shall be graduated so that not more than 10 new users are approved per month on a first come, first served basis.

(2) The Department of Technology and Information is hereby directed to provide a statewide telecommunications relay service that will allow persons who have deafness, hearing loss or speech disabilities to communicate by telephone through attendants or equipment at a service answering facility with persons having normal hearing and speech. The Department may enter into contractual agreements with 1 or more other persons or entities requiring such other persons or entities to perform all or any part of the service. The cost of providing the telecommunications relay service shall be paid out of the Fund.

(3) The Office of the Deaf and Hard of Hearing is authorized to promulgate procedures, regulations, rules, and criteria necessary to implement and administer this statewide program.

(d) In order for a person to be eligible for the program, the person shall be certified as having deafness, hearing loss, or a speech disability by a licensed physician, audiologist, or by any other method recognized by the Office of the Deaf and Hard of Hearing. Persons applying for the program must supply their own analog communication device.

(e) The Fund shall be funded by means of a monthly surcharge of up to $0.04 per month billed by providers to subscribers of communications services in this State as follows:

(1) Residential telephone service. — The surcharge shall be billed by each provider providing such service to all Delaware residential subscribers per residence exchange access line or per Basic Rate Interface ("BRI") ISDN arrangement, where the residence exchange access service is provided via a BRI ISDN arrangement. The surcharge shall not be applied to residence exchange access lines provided to Lifeline subscribers.

(2) Business telephone service. — The surcharge shall be billed by each provider providing such service to all Delaware business subscribers per business exchange access line and trunk or per BRI ISDN arrangement where the business exchange access service is provided via a BRI ISDN arrangement. Each Centrex access line shall be charged the equivalent of 1/9 of the surcharge; provided, however, that where a Centrex customer has fewer than 9 lines, the maximum monthly charge for those lines will be the surcharge imposed on each business exchange access line or trunk divided by the customer's Centrex lines. Each Primary Rate Interface ISDN system shall be charged a rate equal to 5 times the surcharge. The surcharge shall not be applied to lines provided under wholesale arrangements.

(3) Wireless service. — The surcharge shall be billed by each wireless provider on all wireless service customers for each wireless telephone number for which they are billed by such provider.

(4) Nontraditional communication services. — The surcharge shall be billed by each provider of nontraditional communications service to subscribers based on an exchange access line equivalent that provides capacity to simultaneous access to 911 service where such provider is required to or opts to provide 911 service.

(f) The surcharge amounts shall be deposited into the Fund, along with any other state funds the General Assembly may from time to time appropriate.

(g) The provider shall bill the surcharge to the person purchasing the service but shall collect it on behalf of the State. The surcharges collected by a provider shall not be subject to taxes or charges levied by the State or any political subdivision thereof, nor shall they be considered revenue of the provider for any purpose.

(h) The surcharge shall not apply to wholesale services.

(i) All surcharges imposed by this section shall be collected by providers from subscribers to communications service with each invoice for service and shall be paid by providers on a monthly basis to the Department of Finance no later than the fifteenth day of the month following its collection and shall be deposited into the fund on a monthly basis.

(j) Each provider collecting such surcharges shall be entitled to recover the actual incremental costs of billing, collecting and remitting such surcharges, as well as the costs of compliance with any memorandum of understanding as described in this section, that will be taken monthly as a credit against the total amount to be remitted to the Department of Finance. This cost is defined as the incremental expense incurred by the provider that is in addition to the normal expense of billing and collecting the charges for the provision of the provider's normal telephone service. Where moneys collected by the provider are equal to or less than the total charge for the telephone service provided to subscribers or customers by that provider, not including the surcharge, all moneys collected will be applied to the charges for the actual telephone service provided. As an alternative to recovery of the actual incremental costs described above, providers collecting the surcharge may elect to receive a collection allowance of 1% of the total amount collected from subscribers taken monthly as a credit against the total amount to be remitted to the Department of Finance.

(k) Each provider collecting such surcharges shall not be responsible for uncollectable surcharges. The State may also enter into a memorandum of understanding with each provider which shall include, but need not be limited to, the terms related to the collection and distribution of funds pursuant to this section and provide for reporting to the State the names and addresses of subscribers that fail to pay the surcharge. However, nothing in this section shall be construed to prevent the State from taking appropriate action to collect such surcharges designated by a provider as uncollectable.

(l) Each provider collecting such surcharge is fulfilling a governmental function and in so doing, is immune from suit for damages of any kind and is not liable for refunds except to the extent that the provider has failed to collect or remit surcharges to the Fund in accordance with the requirements of this section.

(m) Money in the Fund may only be used to fund the costs of providing the services specified in subsection (a) of this section above, telecommunications relay service costs specified in paragraph (c)(2) of this section and administrative costs as specified in subsection (j) of this section.

(n) The Fund is created as a nonappropriated special fund. Balances in the Fund on June 30 of each year shall carry forward and shall not revert to the General Fund.

(o) This section shall become effective January 1, 2013.

67 Del. Laws, c. 67, § 1; 78 Del. Laws, c. 388, § 1.;



§ 221. Telecommunications Relay Service Advisory Committee

(a) The purpose of the Telecommunications Relay Service Advisory Committee is to oversee the relay services contract, the Delaware relay web site, new product announcements and all associated outreach programs. The Telecommunications Relay Service Advisory Committee shall advise any public utility which is authorized by the Commission to provide a statewide telecommunications relay service (TRS), and to also advise any contractor, designee, agent or assign of such public utility on matters related to the use of the TRS.

(b) The Telecommunications Relay Service Advisory Committee shall be composed of 11 members:

(1) One member shall be a public utility, authorized by the Commission to provide a statewide TRS utility;

(2) One person designated by the TRS utility, and shall be under contract with such utility to provide all or part of a statewide TRS;

(3) The 911 Administrator for the State;

(4) One representative from the Division of Visually Impaired;

(5) One representative from the Department of Technology and Information;

(6) One representative from the Council on Deaf and Hard of Hearing Equality;

(7) One representative from the Delaware Association of the Deaf;

(8) One representative from the Hearing Loss Association of Delaware;

(9) One representative from the Delaware Office for the Deaf and Hard of Hearing;

(10) One representative from the Delaware School for the Deaf; and

(11) One representative from Independent Resources, Inc.

(c) A public utility acting as a member of the Telecommunications Relay Service Advisory Committee shall be obligated to reimburse such Committee for the reasonable expenses incurred by such Committee for interpreter services. The Telecommunications Relay Service Advisory Committee shall submit invoices for such reasonable expenses to a public utility obligated to reimburse the Committee for the same. These expenses shall be recovered by a reimbursing public utility in the manner authorized by the Commission for recovery of any other costs associated with the implementation and operation of a TRS.

68 Del. Laws, c. 145, § 1; 77 Del. Laws, c. 308, § 1.;



§ 222. Exemption from criminal and civil liability

The following parties shall not be liable for criminal prosecution or subject to a civil action arising from the relay of any message in the course of providing, or operating, a statewide dual party relay service:

(1) A public utility providing a statewide dual party relay service (DPRS utility);

(2) Any person or entity with whom the DPRS utility has contracted for the operation of all or a part of such relay service; or

(3) Any employee or agent of a DPRS utility, and any employee of any person or entity with whom such utility has contracted.

68 Del. Laws, c. 145, § 1.;



§ 223. Electric cooperative's election to be exempt from regulation

(a) To be exempt under § 202(g) of this title, an electric cooperative shall conduct an election of all its members as follows:

(1) An election under this section may be called by the cooperative's board of directors or shall be called not less than 100 days after receipt by the board of a valid petition signed by not less than 1,000 members of the cooperative.

(2) The proposition to exempt the cooperative from regulation by the Commission shall be voted upon by the cooperative's members and presented to a meeting of the members. The board of directors of the cooperative shall provide notice of the election and such meeting to the members of the cooperative. Such notice shall set forth the proposition to exempt the cooperative from regulation by the Commission and the time, date and place of the meeting. Notice shall be given in writing to the members and to the Commission by mail or by hand delivery not less than 40 days nor more than 90 days before the date of the meeting. Such notice shall also include directions for voting on the proposal, a form of written ballot, and the time, date and place of the forums required by paragraph (a)(3) of this section.

(3) With the call for an election under paragraph (a)(1) of this section, the board of directors of the cooperative shall schedule, and shall thereafter convene, at least 2 open forum sessions to allow members of the cooperative to discuss or make inquiries concerning the proposal and the election. Such forums shall be held on separate dates at differing locations within the cooperative's service territory at times convenient for members to attend. Such forums shall be held no sooner than 10 days after delivery of the notice described in paragraph (a)(2) of this section and no later than 20 days prior to the date of the meeting for presenting the proposition. The time, date and location of each such forum shall be included in the notice required by paragraph (a)(2) of this section. At such forum, a member of the cooperative shall have the opportunity to make inquiries about the proposition and shall have a reasonable, equal opportunity to present the member's views concerning the proposition, including a view in opposition to the proposition.

(4) If the cooperative mails information to its members regarding the proposition to exempt the cooperative from regulation by the Commission, other than the information required by paragraph (a)(2) of this section, the cooperative shall also include in the same mailing any materials provided in opposition to the proposition which are submitted by a petition signed by not less than 100 members of the cooperative. The cooperative shall pay the incremental cost of mailing such materials up to an amount equal to the cost of mailing the cooperative's information regarding the proposition. Any cost in excess of that amount shall be paid pro rata by the petitioners submitting materials in opposition, which payment shall be secured by an advance deposit reasonably estimated to cover such excess costs.

(5) An independent auditor selected by the board of directors voting shall control and supervise the procedures for voting on the proposition. Each member of the cooperative shall be entitled to 1 vote on the proposition, regardless of the manner utilized to cast such vote. A member may vote by use of a written ballot prescribed for the election. Such form of written ballot shall be included with the notice required under paragraph (a)(2) of this section. Such written ballot shall be cast if received by the time of the close of the voting at the meeting described in paragraph (a)(2) of this section. In addition, a member may vote at the meeting required by paragraph (a)(2) of this section by means of such written ballot or by use of a voting machine. After the close of the voting, the independent auditor shall tally the votes validly cast both by written ballot and by use of a voting machine. The cooperative, by its charter or bylaws, may also authorize members to cast ballots by means of an electronic format and electronic transmission. The procedures adopted for the use and transmittal of such electronic ballots shall ensure that each electronic ballot was sent by a member entitled to vote. An electronic ballot shall be cast if received by the close of voting at the meeting described in paragraph (a)(2) of this section.

(6) An election under this section shall require the affirmative vote of a majority of those members voting, in an election at which at least 15 percent of the cooperative's members cast votes, to carry the proposition.

(7) The independent auditor shall certify to the Commission, in writing, the results of any such election within 5 business days after the date of such election. Subject to § 224 of this title, the action voted by the members shall become effective at the expiration of 15 days from the date the election certificate is filed with the Commission.

(b) In the event the members of the cooperative have voted, pursuant to subsection (a) of this section, to exempt the cooperative from regulation by the Commission, any such cooperative may vote no more than once every 12 months to return said cooperative under the regulation of the Commission. Such proposition may be submitted to the members of the cooperative by the cooperative's board of directors, or shall be submitted to the members of the cooperative if at least 1,000 of the members of the cooperative sign a petition requesting such an election. Such proposition shall be submitted to the members of the cooperative and voted upon in the same manner as provided for in subsection (a) of this section.

73 Del. Laws, c. 157, § 2.;



§ 224. Regulations governing exempt electric cooperatives

Notwithstanding any electric cooperative's election to exempt itself from the regulatory authority of the Commission under § 223 of this title, during any such period of exemption:

(1) Such cooperative shall remain subject to the Restructuring Plan approved by the Commission pursuant to § 1005(b) of this title until April 1, 2005, except as provided in paragraph (9)e. of this section, and subject to modification by the Commission upon application by the cooperative. Effective April 1, 2005, the governing body of the cooperative shall have full power and authority to revise such Restructuring Plan, subject only to the provisions of paragraphs (2) through (10) of this section.

(2) Such cooperative shall remain subject to the Commission's jurisdiction and regulatory authority as necessary to implement §§ 203A, 203B and 204 of this title.

(3) Whenever such cooperative is a subject of or participant in any investigation or proceeding which the Commission is authorized to conduct under this section, the cooperative shall be charged with and pay such portion of the expenses of the Commission as is reasonably attributable to such investigation or proceeding in accordance with § 114 of this title.

(4) Such cooperative shall make available to its members the following reports:

a. Rate schedules, tariffs, and terms and conditions of service, and all amendments thereto;

b. Financial and statistical information regarding gross intrastate operating revenues, revenues per rate class, number of members and number of meters per rate class;

c. Data and information concerning load management, energy conservation, and similar programs;

d. Information concerning ongoing consumer education programs; and

e. Information concerning the cooperative's performance (income statements, balance sheets, reliability data, etc.).

(5) Such cooperative shall remain subject to § 117 of this title and shall continue to abide by § 303(a) of this title.

(6) No such cooperative shall increase or decrease any of its rates or charges for electric distribution service or electric supply service for "default" customers under paragraph (9)f. of this section unless:

a. It provides notice of such proposed action to the members as provided in paragraph (7) of this section;

b. It allows the members to attend those portions of the meeting of the governing body during which such proposed action is to be publicly voted upon; provided, however, that nothing herein shall be deemed to limit the governing body's right to go into executive session, closed to members, to discuss pending or potential litigation, confidential proprietary information the disclosure of which could be detrimental to the cooperative's financial interests or which could negatively impact on its ability to conduct business in a competitive environment, or to consult with legal counsel;

c. It allows the members a reasonable opportunity to address the governing body at such meeting prior to a final decision being made on such proposed action.

d. The applicable rates and charges for electric distribution service are, within each service classification, the same without regard to the customer's electric supply service provider.

(7) Such cooperative shall provide notice of all regular meetings of its governing body in its newsletters or as part of the monthly billing statement, and by posting on its website, if any. Notice of special meetings shall be posted on the cooperative's website, if any, or published (double-column, bordered in black) in 2 newspapers of general circulation in the cooperative's service territory at least 24 hours in advance of such meeting. Such notice shall include a statement that copies of the updated agenda for such meetings will be posted on the cooperative's website, if any, and available at the offices of the cooperative during normal business hours until the time of the meeting; provided, however, anything herein to the contrary notwithstanding, failure to provide notice or an updated agenda as required herein due to impossibility, impracticality or inadvertence shall not invalidate the meeting or any action taken thereat.

(8) Unless such cooperative has implemented a restructuring plan that provides for retail competition in its Delaware service territory, such electric cooperative may not use the transmission or distribution facilities of a nonaffiliated electric utility to make sales to customers in such nonaffiliated electrical utility's Delaware service territory; nor shall such electric cooperative own or receive, directly or indirectly, any economic interest in any entity which uses the transmission or distribution facilities of a nonaffiliated electric utility to make sales to customers in such non-affiliated electrical utility's Delaware service territory.

(9) In the event such cooperative has implemented a restructuring plan that provides for retail competition in its Delaware service territory, such electric cooperative:

a. Shall remain subject to the Commission's jurisdiction and regulatory authority as necessary to implement § 1012 of this title (certification of "electric suppliers").

b. Shall implement procedures to require all electric suppliers to deliver energy to the cooperative at locations and in amounts which are adequate to meet each electric supplier's obligations to its customers.

c. Shall be governed by § 1011(b) of this title with regard to metering and billing for customers in the cooperative's service territory.

d. Shall implement and maintain such procedures, processes and protocols (including all personnel, facilities and equipment) as reasonable and necessary to provide direct access (as defined in § 1001 of this title) to electric suppliers and their customers.

e. Shall, until March 31, 2005, maintain rates and charges that do not exceed those rates and charges previously established by the Commission pursuant to § 1006(b)(1) of this title, subject to the cooperative's right to petition the Commission for authority to change those rates in order to recover extraordinary costs pursuant to § 1006(b)(1) and (b)(2) of this title, and subject also to the right of such cooperative, without Commission approval: (i) to revise any individual rate(s) or charge(s) at any time provided that such rate(s) or charge(s) does/do not exceed those established by the Commission pursuant to § 1006(b)(1) of this title; and/or (ii) to increase rates and charges above those previously established by the Commission, if (and only if) necessary, because of increases in the cooperative's wholesale power cost, for the cooperative to maintain the minimum 1.5 TIER ("Times Interest Earned Ratio") and Debt Service Coverage lending requirements established by the Rural Utility Service of the United States Department of Agriculture.

f. Shall have the obligation to provide electric supply service, in accordance with the cooperative's published rate schedules, terms and conditions of service to all customers within its Commission-designated territory who:

1. Have no choice regarding electric suppliers;

2. Do not choose another electric supplier; or

3. Have contracted for electric supply service that is not delivered

(10) Such cooperative may adopt procedures to hear, decide and address, in a prompt and fair manner, complaints from its members, electric suppliers or suppliers of other competitive services. For purposes of this subsection, "other competitive services" shall mean any service or product provided for a fee by the cooperative to members or customers other than electric supply service, electric distribution service, metering and billing, or "ancillary services," as defined in § 1001 of this title. Such procedures may provide for both informal and formal complaint proceedings. A formal complaint proceeding shall include, at a minimum, the right to present a complaint in writing, the right to have such complaint heard by the chief executive officer of the cooperative (or the chief executive officer's designee), the right to a written response setting forth the reasons for any decision, and the right to have the complaint and response reviewed by the board of directors of the cooperative. A member, electric supplier or other supplier of competitive services may, but is not required to, utilize such informal or formal complaint procedures adopted by the cooperative and may, at any time, pursue any other remedy available under law. A determination made in the informal or formal complaint process shall be binding on the cooperative. A member, electric supplier, or supplier of other competitive services may agree to accept a determination made in the informal or formal complaint process but may reject such determination and pursue any other remedy available under law.

73 Del. Laws, c. 157, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 200, § 1.;






Subchapter III Rates

§ 301. Rate schedule and rate classifications

(a) The Commission may require every public utility to file with the Commission complete schedules of every classification employed and of every individual or joint rate, fare or charge made, charged or executed by the public utility for any regulated product or service supplied or rendered within this State. Every application for a certificate of public convenience and necessity shall include a proposed tariff for approval by the Commission. A copy of all regulated tariffs then in effect shall be available for inspection by customers at each public office of the utility where applications for service are received.

(b) This section shall not apply to charges made for electric supply service or for transmission or ancillary services on and after October 1, 1999, for Delmarva Power & Light Company and April 1, 2000, for Delaware Electric Cooperative.

(c) Any person or entity in the business of a wastewater utility as of June 7, 2004, and subject to the supervision and regulation of the Commission under this chapter shall file a schedule of its rates in effect as of June 7, 2004, by November 3, 2004, in such form as the Commission may require. On July 6, 2004, such wastewater utility's rates will be deemed in effect pending the outcome of an initial rate change request application filed in accordance with this title. Such application must be filed by January 2, 2005. A wastewater utility required to make such a rate filing may seek the assistance of the Commission in preparing its rate filing. Rates in effect on July 6, 2004, shall be deemed temporary and not subject to change, unless ordered by the Commission. Section 306 of this title shall not apply pending the outcome of this initial rate setting case. The Commission shall have 9 months to complete its review following the filing of the rate change application. However, to the extent possible, the Commission shall attempt to expedite such application. For good cause shown, the Commission may waive any provision of this subsection.

(d) Notwithstanding any other law, no public utility may assess switched access rates pursuant to tariff that are higher than the switched access rates set forth in the tariffs of the incumbent local exchange provider in the same service territory.

(e) Notwithstanding any other law, a public utility that provides telecommunications services shall not be subject to mandatory tariff or other filing requirements except with respect to switched access service.

47 Del. Laws, c. 254, § 3; 26 Del. C. 1953, § 128; 59 Del. Laws, c. 397, § 1; 72 Del. Laws, c. 10, § 11; 74 Del. Laws, c. 317, § 7; 78 Del. Laws, c. 174; 79 Del. Laws, c. 53, § 7.;



§ 302. Determination of rate base

The Commission may, from time to time, ascertain and determine the rate base of any public utility whenever, in the judgment of the Commission, it is necessary so to do for the purpose of carrying out this chapter, and in making such determination the Commission may have access to and use any books, documents, or records in the possession of any department, board, commission or agency of this State or any political subdivision thereof. In ascertaining and determining the rate base, the Commission may determine every fact, matter, or thing which, in its judgment, does or may have any bearing thereon.

If a water utility is not, pursuant to § 122(3)c. of Title 16, under review concerning its water system's ability to provide adequate service to its customers under its present certificates of public convenience and necessity or subject to a review by the Commission of the appropriate rates to be charged by the water utility in light of the quality of service being provided to its customers, the Commission will include in the utility's rate base, treat as used and useful utility plant, and, accordingly, allow to be fully recovered in the utility's rates without imputation of revenues, all costs which are incurred by the water utility, in the exercise of its good faith business judgment, in constructing facilities (including without limitation supply, treatment and transmission facilities) to serve the needs of existing customers or of persons who are reasonably anticipated by the water utility to be its customers within 3 years from the date used by the Commission to recognize rate base in the rate proceeding. The number of customers reasonably anticipated to be added within that 3-year period will consist of customer projections which are relied on by the utility and are generated by professional engineers or planners, governmental or regulatory agencies, officials or authorities, or the water utility itself, and which are not arbitrary and capricious. If the water utility does not, by the end of the 3-year period after the date used by the Commission to recognize rate base in the rate proceeding, reach at least 75% of the total number of customers originally anticipated to be served by the facilities, the Commission may only then require the water utility to impute revenues and then only to the extent of the number of customers it originally anticipated to be served by the facilities but who have not, as of the end of the 3-year period, been added.

59 Del. Laws, c. 397, § 1; 72 Del. Laws, c. 402, § 7.;



§ 303. Unjust or unreasonable rates and preferences; change in fuel adjustment rate; economic development credit for qualifying corporations

(a) No public utility shall make, impose or exact any unjust or unreasonable or unduly preferential or unjustly discriminatory individual or joint rate for any product or service supplied or rendered by it within the State, or adopt, maintain or enforce any regulation, practice or measurement which is unjust, unreasonable, unduly preferential or unjustly discriminatory or otherwise in violation of law, or make, or give, directly or indirectly, any undue or unreasonable preference or advantage to any person or corporation or to any particular description of traffic, in any respect whatsoever.

(b) The Commission shall require all utilities operating within its jurisdiction to produce evidence at a public hearing of the need for a change in the fuel adjustment as a part of the rate-making procedure. Notwithstanding any other provisions of this chapter, such fuel adjustment may include a separate component to adjust for or correct for any difference between actual allowable fuel costs incurred by the utility and fuel costs recovered through base rates and the fuel adjustment. Notice of such hearing shall be advertised in at least 1 newspaper in each of the 3 counties. As in other applications before the Commission, the burden of proof that the fuel adjustment change is required shall be upon the utility. No change in the fuel adjustment shall be authorized by the Commission except by affirmative vote of the majority of all members appointed to the Commission. The Commission shall consider the evidence for and against the proposed change as it would all evidence in any other ratemaking procedure. Consistent with the introduction of customer choice in the supply of electricity pursuant to Chapter 10 of this title, and subject to subsection (c) of this section below, this section shall have no application to rates in effect on and after October 1, 1999, for Delmarva Power & Light Company and April 1, 2000, for Delaware Electric Cooperative.

(c) Notwithstanding subsection (b) of this section, the Commission shall determine the actual overrecovered or underrecovered deferred fuel balance for each electric distribution company as of September 30, 1999, for Delmarva Power & Light Company and March 31, 2000, for Delaware Electric Cooperative. Such overrecovery or underrecovery shall be either returned to or collected from that electric distribution company's retail electric customers by a mechanism that is designed to provide a full credit or charge of the actual deferred fuel balance and that the Commission shall adopt and order to be effective no later than 90 days after such dates. The Commission shall adopt either a single bill credit or charge mechanism or an alternative per kilowatt-hour credit or charge mechanism to be in effect for up to a period of 12 months, depending upon the relative size of the actual amount to be credited or charged to retail electric customers. No further adjustments of such amounts shall be required.

(d)(1) The Commission shall authorize a public utility to establish an individual or joint rate for any product supplied or service rendered within the State for the purposes of ensuring the State's current and future economic well-being and growth where prior to authorizing such individual or joint rate the Commission finds:

a. That such rate is in the public interest;

b. That such rate prevents the loss of customers, encourages customers to expand present facilities and operations in Delaware and/or attracts new customers where necessary or appropriate to promote economic development in Delaware. This finding shall include, but is not limited to, a determination that the new or existing customer or the growth in an existing customer represents at least 25 jobs and/or at least $2 million in capital expenditures;

c. That such rate shall provide recovery of at least the incremental cost (including capital cost) of providing the relevant utility services;

d. If, how, and to what extent any discount being authorized below a relevant standard tariff rate shall be recovered; and

e. The period of time during which such rate shall remain in effect, normally up to 5 years.

(2) In addition to the above specific findings, the Commission shall also consider, among other things, the following items:

a. The utility's load and capacity situation;

b. The portion that the relevant utility service makes up of the customer's total operating expenses;

c. Viable economic alternatives to the utility service available to the customer;

d. The customer's ability to relocate, if relevant;

e. Reasonable efforts that the customer has made to secure government grants and/or other concessions; and

f. The effect, if any, on competitors located in Delaware of the customer or customers to which such rate may apply.

47 Del. Laws, c. 254, § 7; 26 Del. C. 1953, § 161; 59 Del. Laws, c. 397, § 1; 60 Del. Laws, c. 431, § 1; 65 Del. Laws, c. 17, § 1; 65 Del. Laws, c. 240, § 1; 70 Del. Laws, c. 48, § 5; 72 Del. Laws, c. 10, §§ 12, 13.;



§ 304. Rate changes; notice

(a) Unless the Commission otherwise orders, no public utility shall make any change in any existing rate except after 60 days notice to the Commission, which notice shall plainly state the changes proposed to be made in the rates then in force and the time when the changes will go into effect. All proposed changes shall be shown by filing new schedules or shall be plainly indicated upon schedules filed and in force at the time and kept open to public inspection. Public notice of all proposed changes shall be given in a form and manner set by the Commission. The Commission, for good cause shown, may allow changes in rates without requiring the 60-days' notice and/or public notice under such conditions as it may prescribe. All such changes shall be immediately indicated upon its schedules by such public utility.

(b) In prescribing conditions for rate changes, the Commission is specifically authorized and empowered to conduct proceedings in which it limits the number or type of issues it will consider in determining whether or not to permit or allow such changes. The Commission may adopt or change regulations to govern such limited issue rate proceedings.

47 Del. Laws, c. 254, § 5; 48 Del. Laws, c. 371, § 10; 26 Del. C. 1953, § 151; 59 Del. Laws, c. 397, § 1; 70 Del. Laws, c. 48, § 6; 70 Del. Laws, c. 585, § 4.;



§ 305. Hearing on rate change

Whenever there is filed with the Commission by any public utility any schedule stating a new rate, the Commission may, either upon complaint or upon its own initiative, upon reasonable notice, enter upon a hearing concerning the lawfulness of such rate.

47 Del. Laws, c. 254, § 5; 48 Del. Laws, c. 371, § 10; 26 Del. C. 1953, § 152; 59 Del. Laws, c. 397, § 1.;



§ 306. Effective date of rate change; refund bond

(a) The Commission, upon the filing of a petition for a proposed change to any rate, may within 60 days after said filing:

(1) Suspend the operation of such rate change for a period not to exceed 7 months after said filing; provided, however, that if the Commission has not reached its decision within said 7 months after filing, the public utility may place their rate into effect under bond in accordance with subsection (b) of this section;

(2) Determine that a portion of such change shall become effective not later than 60 days after the filing of the petition on a temporary basis pending the final decision of the Commission.

(b) Upon termination of the 7 months as set forth in paragraph (a)(1) of this section the proposed rate change shall automatically become effective if the public utility files with the Commission a bond in a reasonable amount approved by the Commission with sureties approved by the Commission, conditioned upon the refund, in a manner to be prescribed by order of the Commission, to the persons entitled thereto of the amount of the excess, if the rate so put into effect is finally determined to be excessive; or there may be substituted for such bond other arrangements satisfactory to the Commission for the protection of the parties interested. In no event shall a public utility put a rate into effect under bond as authorized in this subsection that would constitute an increase in excess of 15 percent of the public utility's gross intrastate operating revenues.

(c) Notwithstanding subsections (a) and (b) of this section, 60 days after said filing, a public utility may put a rate into effect under bond as authorized in subsection (b) of this section, provided that the increase does not constitute an increase in excess of 15 percent of the public utility's annual gross intrastate operating revenues or $2,500,000 annually, whichever is less. This subsection shall not apply to any proposed rate change sought by a public utility under regulations adopted pursuant to § 304(b) of this title.

47 Del. Laws, c. 254, § 5; 48 Del. Laws, c. 371, § 10; 26 Del. C. 1953, § 153; 59 Del. Laws, c. 397, § 1; 61 Del. Laws, c. 254, §§ 1-3; 70 Del. Laws, c. 48, § 7.;



§ 307. Burden of proof; speedy determination

(a) In any proceeding upon the motion of the Commission, or upon complaint, or upon application of a public utility, involving any proposed or existing rate of any public utility, or any proposed change in rates, the burden of proof to show that the rate involved is just and reasonable is upon the public utility.

(b) The public utility shall have the burden of proof in justifying every accounting entry of record questioned by the Commission which may suspend any charge or credit pending submission of satisfactory and sufficient proof in support thereof by the public utility.

(c) The Commission shall give preference to the hearing and decision of any rate proceeding over all other proceedings and decide the same as speedily as possible.

47 Del. Laws, c. 254, § 5A; 48 Del. Laws, c. 371, § 11; 26 Del. C. 1953, § 157; 59 Del. Laws, c. 397, § 1.;



§ 308. Service as a factor in the Commission's regulation of a public utility

(a)(1) In exercising the jurisdiction and power conferred upon the Commission by § 201 of this title, the Commission, upon its own motion at any time it deems such action to be in the public interest or upon complaint duly filed with it, may take into consideration, among other things, the efficiency, sufficiency and adequacy of the facilities and products provided and services rendered by the public utility, the value of such services, products and facilities to the public, and the ability of the public utility to improve such services, products and facilities. During such proceeding, the Commission may consider any service complaints by subscribers and the public.

(2) If the Commission finds that the public utility's facilities, products or services are inefficient, insufficient or inadequate, it may impose such penalty upon the public utility as may be necessary to restore such facilities, products or services to a state of efficiency, sufficiency or adequacy. Upon significant improvement in such services, products or facilities, the Commission may, after hearing, remove or reduce the penalty imposed.

(b) The power and authority herein conferred upon the Commission shall not be construed in any way to limit the general jurisdiction and power conferred upon the Commission by § 201 of this title, it being the legislative intent that efficient, sufficient and adequate services, products and facilities shall be provided by public utilities.

59 Del. Laws, c. 397, § 1.;



§ 309. Rate change by Commission initiative

(a) The Commission may, after hearing, upon notice, by order in writing, fix just and reasonable individual rates, joint rates, charges or schedules thereof, as well as commutation, mileage and other special rates, which shall be imposed, observed and followed thereafter by any public utility whenever the Commission determines any existing individual rate, joint rate, toll, charge or schedule thereof, or commutation, mileage, or other special rate to be unjust, unreasonable, insufficient, or unjustly discriminatory or preferential.

(b) No order of the Commission requiring a change in rates shall become operative until at least 30 days after service thereof except upon the written consent of the public utility affected.

59 Del. Laws, c. 397, § 1.;



§ 310. Temporary rate reduction on order of Commission

(a) Whenever the Commission, after due consideration of pertinent facts and information, is of the opinion that any rates of any public utility are producing a return in excess of a reasonable rate of return upon its rate base, or when appropriate, its operating ratio, and that a proceeding to determine all of the issues involved in a final determination of such rates will require more than 90 days, the Commission may, after reasonable notice to the public utility and opportunity to be heard thereon, if the public interest so requires, immediately enter a temporary order fixing a temporary schedule of rates to be charged by such public utility pending the final determination of such rate proceeding, which order shall become operative and binding upon such public utility at the time prescribed by the Commission.

(b) The power of the Commission to order reductions in rates and charges of any public utility by means of such temporary order shall be limited to reductions which will absorb not more than the amount found to be in excess of the amount of operating income, as determined by the Commission, necessary to provide a reasonable rate of return on the rate base of the public utility or when appropriate, its operating ratio.

(c) The temporary rate so prescribed shall be effective until the final determination of the rate proceeding, unless sooner terminated or changed by the Commission.

(d) If, upon final disposition of the issues involved in such proceeding, the rates as finally determined are in excess of the rates prescribed in such temporary order, then such public utility may amortize and recover by means of a temporary increase over and above the rates finally determined such sum as represents the difference between the operating revenues obtained from the rates prescribed in such temporary order and the operating revenues which would have been obtained under the rates finally determined if applied during the period such temporary order was in effect.

47 Del. Laws, c. 254, § 5A; 48 Del. Laws, c. 371, § 311; 26 Del. C. 1953, § 156; 59 Del. Laws, c. 397, § 1.;



§ 311. Determination of rate by Commission

If, after hearing, the Commission finds any existing or proposed rate unjust, unreasonable or unjustly discriminatory, or in any wise in violation of law, the Commission shall determine the just and reasonable rate to be charged or applied by the utility for the service in question, and shall fix the same by order to be served upon the utility; and such rate shall thereafter be observed until changed, as provided in this chapter. In determining the just and reasonable rate to be charged, the Commission shall consider the revenue needs of the utility, its past and projected rates of return on its rate base, or, when appropriate, its operating ratio.

47 Del. Laws, c. 254, § 5; 48 Del. Laws, c. 371, § 10; 26 Del. C. 1953, § 155; 59 Del. Laws, c. 397, § 1.;



§ 312. Action for refund of unauthorized rate increase

If the public utility fails to make refund within 90 days after the final determination by the Commission or by the court on appeal from the Commission's order that the rate is excessive, any person entitled to such refund may sue therefor in any court of this State of competent jurisdiction and shall be entitled to recover, in addition to the amount of the refund due, all court costs and reasonable attorney's fees, but no action may be maintained for that purpose unless instituted within 2 years after such final determination. Any number of persons entitled to such refund may join as plaintiffs and recover their several claims in a single action, and in such action the court shall render a judgment severally for each plaintiff as his interest may appear.

47 Del. Laws, c. 254, § 5; 48 Del. Laws, c. 371, § 10; 26 Del. C. 1953, § 154; 59 Del. Laws, c. 397, § 1.;



§ 313. Depreciation account

The Commission may, after hearing, by order in writing, require every public utility to carry a reasonable and adequate depreciation account in accordance with such rules, regulations, orders and forms of account as the Commission may prescribe. The Commission may, from time to time, ascertain and determine, and by order fix, the proper and adequate rates of depreciation of the several classes of property of each public utility or class of public utilities. Each public utility shall conform its depreciation accounts to the rates so ascertained, determined and fixed.

47 Del. Laws, c. 254, § 4; 48 Del. Laws, c. 371, § 8; 26 Del. C. 1953, § 130; 59 Del. Laws, c. 397, § 1.;



§ 314. Water Utility Distribution System Improvement Charge

(a) The following definitions shall apply in this section:

(1) As used in this section, "DSIC rate" refers to distribution system improvement charge.

(2) As used in this section, "DSIC costs" means depreciation expenses and pretax return associated with eligible distribution system improvements.

(3) As used in this section, "DSIC revenues" means revenues produced through a DSIC exclusive of revenues from all other rates and charges.

(4) As used in this section, "eligible distribution system improvements" means new, used and useful water utility plant projects that:

a. Do not increase revenues by connecting the distribution system to new customers; and

b. Are in service; and

c. Were not included in the public utility's rate base in its most recent general rate case; and which

d. Replace or renew water mains, valves, services, meters and hydrants serving existing customers that have reached their useful service life, are worn out, are in deteriorated condition, or which negatively impact the quality and reliability of service to the customer if not replaced or renewed; or

e. Extend mains to eliminate dead ends which negatively impact the quality and reliability of service to the customer; or

f. Relocate existing facilities as a result of governmental actions that are not reimbursed, including but not limited to relocations of mains located in highway rights of way as required by the Department of Transportation; or

g. Place in service, for the benefit of the customers of the water utility applying for the DSIC rate, water supply sources identified as "A list projects" in the Governor's Task Force Report dated December 2, 1999, to resolve the regional water supply concerns or subsequently added to the "A list projects" by the Delaware Water Supply Coordinating Council, all such added projects to have been so identified by the Delaware Water Supply Coordinating Counsel by December 31, 2002; or

h. Place in service new or additional water treatment facilities, plant or equipment required to meet changes in state or federal water quality standards, rules or regulations.

(5) As used in this section, "pretax return" means the revenues necessary to:

a. Produce net operating income equal to the public water utility's weighted cost of capital as established in the most recent general rate proceeding for the public water utility multiplied by the net original cost of eligible distribution system improvements. At any time the Commission, by its own motion, or by motion of the water utility, Commission staff or the Public Advocate, may determine to revisit and, after hearing without the necessity of a general rate filing, reset a water utility's cost of capital to reflect its current cost of capital. The DSIC rate shall be adjusted back to the date of the motion to reflect any change in the cost of capital determined by the Commission through this process;

b. Provide for the tax deductibility of the debt interest component of the weighted cost of capital; and

c. Pay state and federal income taxes applicable to such income.

(b) Notwithstanding other sections of this subchapter, a public utility providing water service may file with the Commission rate schedules establishing a DSIC rate that will allow for the automatic adjustment of the public water utility's basic rates and charges to provide recovery of DSIC costs on a semiannual basis.

(1) The public water utility shall serve the Division of the Public Advocate's office a copy of its filing at the time of its filing with the Commission. Customers of the public water utility shall be notified of changes in the DSIC rate by including appropriate information with the first bill they receive following any change in the rate.

(2) Publication of notice of the filing is not required.

(3) The effective date of changes in the DSIC rate shall be January 1 and July 1 every year.

(4) The public water utility shall file any request for a change in the DSIC rate and supporting data with the Commission at least 30 days prior to its effective date.

(5) The DSIC rate shall be adjusted semiannually for eligible distribution system improvements placed in service during the 6-month period ending 2 months prior to the effective date of changes in the DSIC rate.

(6) The DSIC rate shall be expressed as a percentage carried to 2 decimal places and applied to the total amount billed to each customer under the public water utility's otherwise applicable rates and charges.

(7) The DSIC rate applied between base rate filings shall be capped at 7.5% of the amount billed to customers under otherwise applicable rates and charges, but the DSIC rate increase applied shall not exceed 5% within any 12-month period.

(8) The DSIC Rate shall be subject to audit at intervals determined by the Commission. It will also be subject to annual reconciliation based on a period consisting of the 12 months ending December 31 of each year. The revenue received under the DSIC Rate for the reconciliation period shall be compared to the public water utility's eligible costs for that period with the difference between revenue received and eligible costs for the period recouped or refunded, as appropriate, over a 1-year period commencing July 1 of each year. If the DSIC Revenues exceeded the DSIC eligible costs, such over-collections shall be refunded with interest.

(9) The DSIC Rate shall be reset to zero as of the effective date of new base rates that provide for the prospective recovery of the annual costs theretofore recovered under the DSIC rate.

(10) The DSIC Rate shall also be reset to zero if, in any quarter, data filed with the Commission by the public water utility show that the public water utility will earn a rate of return that exceeds the rate of return established in its last general rate filing or by Commission order pursuant to paragraph (a)(5)a. of this section, if such was determined subsequent to the final order in the water utility's last general rate filing. Further, the DSIC rate shall be reinstated when such data show that the established rate of return is not exceeded and will not be exceeded if the DSIC rate is reinstated and reset.

(11) Any water utility filing for interim rate relief under this section must comply with all reasonable information requests related to its filing, or any other audits or proceedings conducted pursuant to this section and must do so on an expedited basis.

(c) The provisions of this section shall not be available to a water utility subject to a finding of the Commission that the water utility is unable or unwilling to provide safe, adequate and reliable water service to its existing customers.

(d) The Commission may adopt rules and regulations, not inconsistent with this title, that the Commission finds reasonable or necessary to administer a DSIC.

73 Del. Laws, c. 138, § 2.;



§ 315. Utility facility relocation charge

(a) The following definitions shall apply in this section:

(1) "Eligible utility facility relocations" means new, used and useful utility plant or facilities of an electric or natural gas utility that:

a. Do not include that portion of any plant or facilities used to increase capacity of or connect to the transmission or distribution system to serve new or additional load;

b. Are in service; and

c. Were not included in the utility's rate base in its most recent general rate case; and which

d. Relocate, as required or necessitated by Department of Transportation or other government agency projects, without reimbursement existing facilities, including but not limited to, mains, lines and services, whether underground or aerial. For purposes of this subparagraph (1)d. of this section, "existing facilities" and "relocate" include the physical relocation of existing facilities and also include removal, abandonment or retirement of existing facilities and the construction of new facilities in a relocated location.

(2) "Pretax return" means the revenues necessary to:

a. Produce net operating income equal to the electric or natural gas utility's weighted cost of capital as established in the most recent general rate proceeding for that utility multiplied by the net original cost of eligible utility facility relocations. At any time the Commission by its own motion, or by motion of the electric or natural gas utility, Commission staff or the Public Advocate, may determine to revisit and, after hearing without the necessity of a general rate filing reset the UFRC rate to reflect the affected utility's current cost of capital. The UFRC rate shall be adjusted back to the date of the motion to reflect any change in the cost of capital determined by the Commission through this process;

b. Provide for the tax deductibility of the debt interest component of the cost of capital; and

c. Pay state and federal income taxes applicable to such income.

(3) "UFRC costs" means depreciation expenses and pretax return associated with eligible utility facility relocations.

(4) "UFRC rate" refers to utility facility relocation charge.

(5) "UFRC revenues" means revenues produced through a UFRC exclusive of revenues from all other rates and charges.

(b) Notwithstanding other sections of this subchapter, electric and natural gas utilities subject to the regulation of the Public Service Commission under this title may file with the Commission rate schedules establishing a UFRC rate that will allow for the automatic adjustment of the electric or natural gas utility's basic rates and charges to provide recovery of UFRC costs on an annual basis.

(c) Any electric or natural gas utility that files under subsection (b) of this section will be subject to the same statutory requirements of a public water utility seeking to implement or change a DSIC rate found under § 314(b)(1) et seq. of this title, except that such statutory requirements will apply to the UFRC rate and that the level of increase permitted under § 314(b)(7) of this title is limited to the portion of the customer's charge related to the delivery or distribution of natural gas or electricity.

(d) The UFRC rate shall not be available for application to the electric rates of Delmarva Power & Light Company or its successors until July 1, 2006, and shall also not be available for application to the electric rates of Delaware Electric Cooperative or its successors until July 1, 2005.

(e) This section applies only to regulated natural gas and electric utilities that file general rate cases with the Public Service Commission. With respect to a telecommunications service provider electing to be governed under subchapter VII-A of this chapter, upon application by such service provider, utility facility relocation costs not otherwise reimbursed under § 143 of Title 17 shall be considered by the Commission under § 707(c)(6) of this title.

(f) The Commission may adopt rules and regulations, not inconsistent with this title, that the Commission finds reasonable or necessary to administer a UFRC.

75 Del. Laws, c. 170, § 2.;






Subchapter III-A Renewable Energy Portfolio Standards

§ 351. Short title; declaration of policy

(a) This subchapter shall be known and may be cited as the "Renewable Energy Portfolio Standards Act."

(b) The General Assembly finds and declares that the benefits of electricity from renewable energy resources accrue to the public at large, and that electric suppliers and consumers share an obligation to develop a minimum level of these resources in the electricity supply portfolio of the state. These benefits include improved regional and local air quality, improved public health, increased electric supply diversity, increased protection against price volatility and supply disruption, improved transmission and distribution performance, and new economic development opportunities.

(c) It is therefore the purpose and intent of the General Assembly in enacting the Renewable Energy Portfolio Standards Act to establish a market for electricity from these resources in Delaware, and to lower the cost to consumers of electricity from these resources.

75 Del. Laws, c. 205, § 1.;



§ 352. Definitions

As used in this subchapter:

(1) "Alternative compliance payment" means a payment of a certain dollar amount per megawatt hour, which a retail electricity supplier or municipal electric company may submit in lieu of supplying the minimum percentage from Eligible Energy Resources required under Schedule I in § 354 of this title.

(2) "Commission" means the Delaware Public Service Commission.

(3) "Compliance year" means the calendar year beginning with June 1 and ending with May 31 of the following year, for which a retail electricity supplier or municipal electric company must demonstrate that it has met the requirements of this subchapter.

(4) "Customer-sited generation" means a generation unit that is interconnected on the end-use customer's side of the retail electricity meter in such a manner that it displaces all or part of the metered consumption of the end-use customer.

(5) "DNREC" means Delaware Department of Natural Resources and Environmental Conservation.

(6) "Eligible energy resources" include the following energy sources located within or imported into the PJM region:

a. Solar photovoltaic or solar thermal energy technologies that employ solar radiation to produce electricity or to displace electricity use;

b. Electricity derived from wind energy;

c. Electricity derived from ocean energy including wave or tidal action, currents, or thermal differences;

d. Geothermal energy technologies that generate electricity with a steam turbine, driven by hot water or steam extracted from geothermal reservoirs in the earth's crust;

e. Electricity generated by a fuel cell powered by renewable fuels;

f. Electricity generated by the combustion of gas from the anaerobic digestion of organic material;

g. Electricity generated by a hydroelectric facility that has a maximum design capacity of 30 megawatts or less from all generating units combined that meet appropriate environmental standards as determined by DNREC;

h. Electricity generated from the combustion of biomass that has been cultivated and harvested in a sustainable manner as determined by DNREC, and is not combusted to produce energy in a waste to energy facility or in an incinerator, as that term is defined in Title 7;

i. Electricity generated by the combustion of methane gas captured from a landfill gas recovery system; provided however, that:

1. Increased production of landfill gas from production facilities in operation prior to January 1, 2004, demonstrates a net reduction in total air emissions compared to flaring and leakage;

2. Increased utilization of landfill gas at electric generating facilities in operation prior to January 1, 2004;

A. Is used to offset the consumption of coal, oil, or natural gas at those facilities;

B. Does not result in a reduction in the percentage of landfill gas in the facility's average annual fuel mix when calculated using fuel mix measurements for 12 out of any continuous 15-month period during which the electricity is generated; and

C. Causes no net increase in air emissions from the facility; and

3. Facilities installed on or after January 1, 2004, meet or exceed 2004 federal and state air emission standards, or the federal and state air emission standards in place on the day the facilities are first put into operation, whichever is higher.

(7) "End-use customer" means a person or entity in Delaware that purchases electrical energy at retail prices from a retail electricity supplier or municipal electric company.

(8) "Fund" means the Delaware Green Energy Fund.

(9) "GATS" means the generation attribute tracking system developed by PJM.

(10) "Generation attribute" means a nonprice characteristic of the electrical energy output of a generation unit including, but not limited to, the unit's fuel type, geographic location, emissions, vintage and RPS eligibility.

(11) "Generation unit" means a facility that converts a fuel or an energy resource into electrical energy.

(12) "Municipal electric company" means a public corporation created by contract between 2 or more municipalities pursuant to provisions of Chapter 13 of Title 22 and the electric utilities that are municipally owned within the State of Delaware.

(13) "New renewable generation resources" means eligible energy resources first going into commercial operation after December 31, 1997.

(14) "PJM" or "PJM interconnection" means the regional transmission organization (RTO) that coordinates the movement of wholesale electricity in the PJM region, or its successors at law.

(15) "PJM region" means the area within which the movement of wholesale electricity is coordinated by PJM Interconnection. The PJM region is as described in the Amended and Restated Operating Agreement of PJM.

(16) "Qualified fuel cell provider" means an entity that

a. By no later than the commencement date of commercial operation of the full nameplate capacity of a fuel cell project, manufactures fuel cells in Delaware that are capable of being powered by renewable fuels, and

b. Prior to approval of required tariff provisions, is designated by the Director of the Delaware Economic Development Office and the Secretary of DNREC as an economic development opportunity.

(17) "Qualified fuel cell provider project" means a fuel cell power generation project located in Delaware owned and/or operated by a qualified fuel cell provider under a tariff approved by the Commission pursuant to § 364(d) of this title.

(18) "Renewable energy credit" ("REC") means a tradable instrument that is equal to 1 megawatt-hour of retail electricity sales in the State that is derived from eligible energy resources and that is used to track and verify compliance with the provisions of this subchapter.

(19) "Renewable energy portfolio standard" and "RPS" means the percentage of electricity sales at retail in the state that is to be derived from eligible energy resources.

(20) "Renewable fuel" means a fuel that is derived from eligible energy resources. This term does not include a fossil fuel or a waste product from a fossil fuel source.

(21) "Retail electricity product" means an electrical energy offering that is distinguished by its generation attributes and that is offered for sale by a retail electricity supplier or municipal electric company to end-use customers.

(22) "Retail electricity supplier" means a person or entity that sells electrical energy to end-use customers in Delaware, including but not limited to nonregulated power producers, electric utility distribution companies supplying standard offer, default service, or any successor service to end-use customers. A retail electricity supplier does not include a municipal electric company for the purposes of this subchapter.

(23) "Rural electric cooperative" means a nonstock, nonprofit, membership corporation organized pursuant to the federal Rural Electrification Act of 1936 [7 U.S.C § 901 et seq.] and operated under the cooperative form of ownership.

(24) "Solar Alternative Compliance Payment" means a payment of a certain dollar amount per megawatt-hour, which a retail electricity supplier or municipal electric supplier may submit in lieu of supplying the minimum percentage from solar photovoltaics required under Schedule I in § 354 of this title.

(25) "Solar Renewable Energy Credit" ("SREC") means a tradable instrument that is equal to 1 megawatt-hour of retail electricity sales in the State that is derived from solar photovoltaic energy resources and that is used to track and verify compliance with the provisions of this subchapter.

(26) "Total retail sales" means retail sales of electricity within the State of Delaware exclusive of sales to any industrial customer with a peak demand in excess of 1,500 kilowatts.

75 Del. Laws, c. 205, § 1; 76 Del. Laws, c. 165, §§ 1-3; 78 Del. Laws, c. 99, § 1.;



§ 353. Renewable energy portfolio standards administration

(a) The Delaware Public Service Commission shall determine, verify, and assure compliance with renewable energy portfolio standards established pursuant to this subchapter that apply to all retail electricity sales in the State, except retail electricity sales of municipal electric companies. Any rural electric cooperative that is opted-out of Commission regulation by its membership pursuant to § 223 of this title shall, for all purposes of administering and applying the provisions of this subchapter, be treated as a municipal electric company during any period of time that the rural electric cooperative is exempt from Commission regulation.

(b) The Commission shall implement renewable energy portfolio standards pursuant to this subchapter that apply to all retail electricity sales in the state except sales to any industrial customer with a peak demand in excess of 1,500 kilowatts.

(c) The Commission shall develop rules to transition the REC and SREC procurement responsibility set forth in § 354(e) of this title. The purpose of such rules shall be:

(1) To adequately protect electric suppliers that entered into contracts to provide RECs and SRECs to retail electric customers prior to the transition of REC and SREC procurement responsibility under § 354(e) of this title;

(2) To adequately protect against overpayment of the cost of RPS obligations for customers of electric suppliers who are parties to supply contracts that were entered into prior to the transition of REC and SREC procurement responsibility under § 354(e) of this title; and

(3) To adequately protect commission-regulated electric suppliers and customers thereof from having to incur alternative compliance payments or other costs that would have been avoided but for the failure of an electric supplier to continue retiring RECs or SRECs associated with its retail supply contracts existing at the time of the transition of REC and SREC procurement responsibility under § 354(e) of this title. To the extent such protection involves a temporary reduction to the RPS obligation or to the price of an alternative compliance payment required of a commission-regulated electric supplier made necessary by the failure described above, the Commission is authorized to make the necessary temporary reductions notwithstanding the RPS obligations otherwise required by this chapter.

(d) The Commission shall develop procedures for tracking the generation output of qualified fuel cell provider projects such that energy produced by such projects shall fulfill the commission-regulated electric company's state- mandated REC and SREC requirements set forth in § 354 of this title as follows:

(1) Fulfillment of the equivalent of 1 REC for each megawatt-hour of energy produced by a qualified fuel cell provider project.

a. The commission-regulated electric company can use energy output produced by a qualified fuel cell provider project to fulfill a portion of SREC requirements at a ratio of 6MWH of RECs per 1MWH of SRECs. The commission-regulated electric company may utilize a portion of energy output from a qualified fuel cell provider project in any given year to fulfill no more than 30% of the SREC requirements unless:

1. Due to lack of SREC availability in the market, the alternative would be to incur alternative compliance payments; or

2. The SREC obligations set forth in Schedule I of § 354 of this title are increased, and then only to the extent necessary to fulfill the increased SREC obligations.

b. The Secretary of DNREC may, after coordination with the Commission and a commission-regulated electric company, adjust the requirements of this section including permitting a commission-regulated electric company participating in a commission-approved project to exceed the percentages set forth in this section.

c. The right of a commission-regulated electric company to use energy output produced by a qualified fuel cell provider project to fulfill its REC and SREC requirements in accordance with this section shall not expire until actually applied to fulfill such requirements.

(2) The commission-regulated electric company has the ability to apply the REC and SREC equivalent fulfillment benefits described in this section for 20MW in addition to the 30MW set forth in § 364 of this title for future customer sited applications of qualified fuel cell provider fuel cells. Separate tariff provisions must first be approved by the Commission for such installations above the original 30MW.

75 Del. Laws, c. 205, § 1; 78 Del. Laws, c. 99, § 2.;



§ 354. Renewable energy portfolio standards, eligible energy resources and industrial exemption

(a) The total retail sales of each Retail Electricity Product delivered to Delaware end-use customers by a retail electricity supplier or municipal electric company during any given compliance year shall include a minimum percentage of electrical energy sales with eligible energy resources and solar photovoltaics as follows:

Any portion of a retail electricity supplier's renewable energy supply portfolio for 2007, 2008 and 2009 compliance years that is acquired under wholesale renewable energy supply entered into pursuant to the 2005 or 2006 Delaware Standard Offer Service (SOS) auctions shall be subject to the provisions of this subchapter, as set forth in Schedule I (Revised) below that were in effect on the date of the 2005 or 2006 SOS auction:

(b) Cumulative minimum percentage requirements of eligible energy resources and solar photovoltaics shall be established by Commission rules for compliance year 2026 and each subsequent year. In no case shall the minimum percentages established by Commission rules be lower than those required for compliance year 2025 in Schedule I, subsection (a) of this section. Each of the rules setting such minimum percentage shall be adopted at least 2 years prior to the minimum percentage being required.

(c) Beginning in compliance year 2010, and in each compliance year thereafter, the Commission may review the status of Schedule I and report to the legislature on the status of the pace of the scheduled percentage increases toward the goal of 25% from eligible energy resources. If the Commission concludes at this time that the schedule either needs to be accelerated or decelerated, it may also make recommendations to the General Assembly for legislative changes to the RPS.

(d) Beginning in compliance year 2014, and in each compliance year thereafter, the Commission may, in the event of circumstances specified in this subsection and after conducting hearings, accelerate or slow the scheduled percentage increases towards meeting the goal of 25%. The Commission may only slow the increases if the Commission finds that at least 30% of RPS compliance has been met through the alternative compliance payment for 3 consecutive years, despite adequate planning by the commission-regulated electric companies and, where applicable, the retail electricity suppliers with existing contractual electric supply obligations. The Commission may only accelerate the scheduled percentage increases after finding that the average price for renewable energy credits eligible for RPS compliance has, for 2 consecutive years, been below a predetermined market-based price threshold to be established by the Commission. The Commission shall establish the predetermined market-based price threshold in consultation with the Delaware Energy Office. Rules that would alter the percentage targets shall be promulgated at least 2 years before the percentage change takes effect. In no event shall the Commission reduce the percentage target below any level reached to that point.

(e) Beginning with compliance year 2012, commission-regulated electric companies shall be responsible for procuring RECs, SRECs and any other attributes needed to comply with subsection (a) of this section with respect to all energy delivered to such companies' end use customers.

(f) For each commission-regulated electric company, retail electricity supplier with existing contractual electric supply obligation or municipal electric company, no more than 1% of each year's total retail sales may be met from eligible energy resources that are not new renewable generation resources. In compliance year 2026, and for each compliance year thereafter, all eligible energy resources used to meet cumulative minimum percentage requirements set by the Commission rules shall be new renewable generation resources.

(g) A retail electricity supplier or municipal electric company shall not use energy used to satisfy another state's renewable energy portfolio requirements for compliance with Schedule I of subsection (a) of this section.

(h) An applicant's compliance with Schedule I of subsection (a) of this section shall be based on historical data, collected in a manner consistent with industry standard and, with respect to retail electricity suppliers, Commission regulations. A retail electricity supplier or municipal electric company shall meet the renewable energy portfolio standards by accumulating the equivalent amount of renewable energy credits and solar renewable energy credits that equal the percentage required under this section.

(i) The State Energy Coordinator in consultation with the Commission, may freeze the minimum cumulative solar photovoltaics requirement for regulated utilities if the Delaware Energy Office determines that the total cost of complying with this requirement during a compliance year exceeds 1% of the total retail cost of electricity for retail electricity suppliers during the same compliance year. In the event of a freeze, the minimum cumulative percentage from solar photovoltaics shall remain at the percentage for the year in which the freeze is instituted. The freeze shall be lifted upon a finding by the Coordinator, in consultation with the Commission, that the total cost of compliance can reasonably be expected to be under the 1% threshold. The total cost of compliance shall include the costs associated with any ratepayer funded state solar rebate program, SREC purchases, and solar alternative compliance payments.

(j) The State Energy Coordinator in consultation with the Commission, may freeze the minimum cumulative eligible energy resources requirement for regulated utilities if the Delaware Energy Office determines that the total cost of complying with this requirement during a compliance year exceeds 3% of the total retail cost of electricity for retail electricity suppliers during the same compliance year. In the event of a freeze, the minimum cumulative percentage from eligible energy resources shall remain at the percentage for the year in which the freeze is instituted. The freeze shall be lifted upon a finding by the Coordinator, in consultation with the Commission, that the total cost of compliance can reasonably be expected to be under the 3% threshold. The total cost of compliance shall include the costs associated with any ratepayer funded state renewable energy rebate program, REC purchases, and alternative compliance payments.

75 Del. Laws, c. 205, § 1; 76 Del. Laws, c. 165, §§ 4(a), (b), 5; 77 Del. Laws, c. 451, §§ 1, 2, 4-11; 78 Del. Laws, c. 99, §§ 3-6.;



§ 355. Renewable energy credits

(a) Energy sold or displaced by customer-sited generation on or after June 1, 2006, may be used to create and accumulate renewable energy credits for the purposes of calculating compliance with the renewable energy portfolio standards established pursuant to this subchapter.

(b) Energy production from customer-sited eligible energy resource may also be used to demonstrate compliance, provided that the facilities are physically located in Delaware.

(c) Aggregate generation from small eligible energy sources, 100 kilowatts of capacity or less, may be used to meet the requirements of Schedule I of § 354(a) of this title, provided that the generators or their agents document the level of generation, as recorded by appropriate metering and power sales, on an annual basis.

75 Del. Laws, c. 205, § 1.;



§ 356. Multiple credits for specific energy sources

(a) A retail electricity supplier or municipal electric company shall receive 300% credit toward meeting the minimum percentage from Eligible Energy Resources of Schedule I of the renewable energy portfolio standards established pursuant to this subchapter for energy derived from the following sources installed on or before December 31, 2014:

(1) Customer-sited solar photovoltaic physically located in Delaware; or

(2) A fuel cell powered by renewable fuels.

(b) A retail electricity supplier or municipal electric company shall receive 150% credit toward meeting the renewable energy portfolio standards established pursuant to this subchapter for wind energy installations sited in Delaware on or before December 31, 2012.

(c) A Commission-regulated electric company shall receive 350% credit toward meeting the renewable energy portfolio standards established pursuant to this subchapter for energy derived from off-shore wind energy installations sited off the Delaware coast on or before May 31, 2017.

(1) To be entitled to 350% credit, contracts for energy and renewable energy credits from such off-shore wind energy installations must be executed by Commission-regulated electric companies prior to commencement of construction of such installations.

(2) Commission-regulated electric companies shall be entitled to such multiple credits for the life of contracts for renewable energy credits from off-shore wind installations executed pursuant to this subsection.

(d) A retail electricity supplier shall receive an additional 10% credit toward meeting the renewable energy portfolio standards established pursuant to this subchapter for solar or wind energy installations sited in Delaware provided that a minimum of 50% of the cost of renewable energy equipment, inclusive of mounting components, are manufactured in Delaware.

(e) A retail electricity supplier shall receive an additional 10% credit toward meeting the renewable energy portfolio standards established pursuant to this subchapter for solar or wind energy installations sited in Delaware provided that the facility is constructed and/or installed with a minimum of 75% in-state workforce.

75 Del. Laws, c. 205, § 1; 76 Del. Laws, c. 165, § 6; 76 Del. Laws, c. 248, § 1; 77 Del. Laws, c. 451, § 12.;



§ 357. Proportional credit for eligible landfill gas and biogas

A retail electricity supplier or municipal electric company shall receive credit toward meeting renewable energy portfolio standards established pursuant to this subchapter for electricity derived from the fraction of eligible landfill gas or biogas combined with other fuels.

75 Del. Laws, c. 205, § 1.;



§ 358. Issuance of renewable energy credits; reporting requirement; alternative compliance payment

(a) The Commission shall establish by regulation the mechanisms under which a REC and SREC shall be created and recorded with respect to the entity generating electricity using eligible energy resources for use in complying with the renewable energy portfolio standards of this subchapter. Once the GATS system is operational and the PJM Interconnection, or a related organization currently known as PJM Environmental Services, Inc. (PJM-ESI), begins issuing RECs and SRECs, the Commission may issue an order approving the use of RECs and SRECs issued by the PJM Interconnection or PJM-ESI for compliance with the renewable energy portfolio Standards of this subchapter.

(b) Beginning June 1, 2007, each retail electricity supplier shall submit an annual report to the Commission, on a form and by a date specified by the Commission, that:

(1) Demonstrates that the retail electricity supplier has complied with the renewable energy portfolio standards established pursuant to this subchapter and includes the submission of the required amount of renewable energy credits; or

(2) Demonstrates the amount of electricity sales for the compliance year by which the retail electricity supplier failed to meet the renewable energy portfolio standard.

(c) Beginning June 1, 2007, each municipal electric company shall submit an annual report to the Delaware Energy Office and the Controller General that:

(1) Demonstrates that the municipal electric company has complied with the RPS established pursuant to this subchapter and includes the submission of the required amount of renewable energy credits; or

(2) Demonstrates the amount of electricity sales for the compliance year by which the municipal electric company failed to meet the RPS.

(d) In lieu of standard means of compliance with this statute, any retail electricity supplier may pay into the Fund an alternative compliance payment of $25 for each megawatt-hour deficiency between the credits available and used by a retail electricity supplier in a given compliance year and the credits necessary for such retail electricity supplier to meet year's renewable energy portfolio standard. A municipal electric company may pay the alternative compliance payment into a fund established by its municipal members. In subsequent years, the alternative compliance payments for any retail electricity supplier or municipal electricity company shall increase as follows:

(1) If a retail electricity supplier has paid an alternative compliance payment of $25 for each megawatt-hour in any previous year, then the alternative compliance payment shall be $50 for each megawatt-hour.

(2) If a retail electricity supplier has paid an alternative compliance payment of $50 for each megawatt-hour in any previous year, then the alternative compliance payment shall be $80 for each megawatt-hour.

(3) Alternative compliance payments shall not be more than $80 for each megawatt-hour.

(4) The State Energy Coordinator shall have the authority to review the alternative compliance payment on an as needed or annual basis to determine reasonableness compared to market REC prices. Following an analysis conducted by the Delaware Energy Office, the State Energy Coordinator shall also have the authority to adjust the alternative compliance payment by 10% in order to achieve reasonableness.

(e) In lieu of standard means of compliance with this statute, any retail electricity supplier may pay into the Fund a Solar Alternative Compliance Payment of $400 for each megawatt-hour deficiency between the credits available and used by a retail electricity supplier in a given compliance year and the credits necessary for such retail electricity supplier to meet the year's Renewable Energy Portfolio Standard. A municipal electric company may pay the solar alternative compliance payment into a fund established by its municipal members. In subsequent years, the solar alternative compliance payments for any retail electricity supplier or municipal electricity company shall increase as follows:

(1) If a retail electricity supplier has paid a Solar Alternative Compliance Payment of $400 for each megawatt-hour in any previous year, then the solar alternative compliance payment shall be $450 for each megawatt-hour.

(2) If a retail electricity supplier has paid a Solar Alternative Compliance Payment of $450 for each megawatt-hour in any previous year, then the Solar Alternative Compliance Payment shall be $500 for each megawatt-hour.

(3) The State Energy Coordinator shall have the authority to review the Solar Alternative Compliance Payment on an as needed or annual basis to determine reasonableness compared to market-based SREC prices. Following an analysis conducted by the Delaware Energy Office, the State Energy Coordinator shall also have the authority to adjust the Solar Alternative Compliance Payment by 20% in order to achieve reasonableness, but not higher than 20% of the competitive market cost of an SREC, determined by the quarterly weighted average cost of meeting the requirement through purchase of an SREC as analyzed by the Delaware Energy Office.

(f)(1) Recovery of costs — A retail electricity supplier or municipal electric company may recover, through a nonbypassable surcharge, actual dollar for dollar costs incurred in complying with a state mandated renewable energy portfolio standard, except that any compliance fee assessed pursuant to subsection (d) of this section shall be recoverable only to the extent authorized by paragraph (f)(2) of this section.

(2) A retail electricity supplier or municipal electric company may recover any alternative compliance payment if:

a. The payment of an alternative compliance payment is the least cost measure to ratepayers as compared to the purchase of eligible energy resources to comply with a renewable energy portfolio standard; or

b. There are insufficient eligible energy resources available for the electric supplier to comply with a renewable energy portfolio standard.

(3) Any cost recovered under this section shall be disclosed to customers at least annually on inserts accompanying customer bills.

75 Del. Laws, c. 205, § 1; 76 Del. Laws, c. 165, §§ 7-9; 77 Del. Laws, c. 451, §§ 3, 13-19.;



§ 359. Renewable energy tracking system

(a) The Commission shall establish, maintain or participate in a market-based renewable energy tracking system to facilitate the creation, and transfer of renewable energy credits among retail electricity suppliers. A municipal electric company may elect to participate in the tracking system established by the Commission and may elect to participate in the GATS system once it is operational.

(b) The Commission may contract with a for-profit or a nonprofit entity to administer, or assist in the administration of, the renewable energy tracking system required pursuant to this section.

(c) The renewable energy tracking system shall include a registry of information regarding all:

(1) Available renewable energy credits; and

(2) Renewable energy credit transactions among electric suppliers in the State, including:

a. The creation and application of renewable energy credits; and

b. The number of renewable energy credits sold or transferred.

(d) The renewable energy tracking system registry shall provide current aggregated information to retail electricity suppliers and the public on the status of renewable energy credits created, sold, or transferred in the State. Information contained in the renewable energy tracking system registry shall be available by computer network access through the Internet; provided, however, that the Commission may establish reasonable limitation on the disclosure of commercially-sensitive information.

75 Del. Laws, c. 205, § 1.;



§ 360. Renewable energy trading

(a) A retail electricity supplier or municipal electric company may use accumulated renewable energy credits or solar renewable energy credits to meet the renewable energy portfolio standard established pursuant to this subchapter, and may sell or transfer any renewable energy credit or solar renewable energy credit not needed to meet said standards.

(b) An unused renewable energy credit or solar renewable energy credit shall exist for 3 years from the date created.

(c) The 3-year period referred in subsection (b) of this section above shall be tolled during any period that a renewable energy credit or solar renewable energy credit is held by the SEU as defined in § 8059 of Title 29.

(d) The Renewable Energy Taskforce shall be formed for the purpose of making recommendations about the establishment of trading mechanisms and other structures to support the growth of renewable energy markets in Delaware.

(1) The Taskforce shall comprise the following appointments:

a. Four appointments by the Secretary of DNREC, which shall include 1 representative from the renewable energy research and development industry, 1 representative from the local renewable energy manufacturing industry, and 1 representative from an environmental advocacy organization;

b. One appointment by the Commission;

c. One appointment by Delmarva Power & Light;

d. One appointment by the Delaware Electric Cooperative;

e. One appointment by municipal electric companies;

f. One appointment by the Sustainable Energy Utility;

g. One appointment by the Delaware Public Advocate; and

h. One appointment by the Delaware Solar Energy Coalition.

(2) The Taskforce shall be charged with making recommendations about and reporting on the following and matters related thereto:

a. Establishing balanced markets mechanisms for REC and SREC trading;

b. Establishing REC and SREC aggregation mechanisms and other devices to encourage the deployment of renewable, distributed renewable, and solar energy technologies in Delaware with the least impact on retail electricity suppliers, municipal electric companies and rural electric cooperatives;

c. After an analysis by the Taskforce, the annual progress towards achieving the minimum cumulative percentages for all renewable energy resources including, but not limited to, solar and other eligible energy resources and making appropriate recommendations based upon deliberate and factual analysis and study;

d. Minimizing the cost for complying with any portion of this subchapter based upon deliberate and factual analysis and study;

e. Establishing revenue certainty for appropriate investment in renewable energy technologies, including, but not limited to, consideration of long-term contracts and auction mechanisms;

f. Establishing mechanisms to maximize in-state renewable energy generation and local manufacturing; and

g. Ensuring that residential, commercial, and utility scale photovoltaic and solar thermal systems of various sizes are financially viable and cost-effective investments in Delaware.

(3) The Taskforce shall be formed by October 26, 2010, and be staffed by the Delaware Energy Office. The Taskforce shall make recommendations to the Commission, the Secretary of DNREC, the Board of Directors for rural electric cooperatives, and the pertinent local regulatory authorities on the abovementioned subjects for their consideration. Upon making these recommendations, the Commission, DNREC, the Board of Directors for rural electric cooperatives, or the pertinent local regulatory authorities, as appropriate, shall promulgate rules and regulations, or adopt policies, based on the Taskforce findings.

75 Del. Laws, c. 205, § 1; 77 Del. Laws, c. 131, §§ 6-8; 77 Del. Laws, c. 451, § 22.;



§ 361. Renewable energy credit transaction fee

The Commission may impose an administrative fee on a retail electricity supplier with respect to a renewable energy credit transaction, but the amount of the fee may not exceed the Commission's actual direct cost of processing the transaction. If a municipal electric company opt to use the Commission's renewable energy credit tracking system, it shall be assessed the same transaction fees that the Commission assesses other retail electricity suppliers.

75 Del. Laws, c. 205, § 1.;



§ 362. Rules and regulations

(a) The Commission shall adopt rules and regulations necessary to implement the provisions of this subchapter as it applies to retail electricity suppliers. The Commission shall make its regulations as consistent as possible with those of other states in the region with similar requirements in order to minimize the compliance burdens imposed by this statute and in order to avoid duplication of effort.

(b) For regulated utilities, the Commission shall further adopt rules and regulations to specify the procedures for freezing the minimum cumulative solar photovoltaic requirement as authorized under § 354(i) and (j) of this title, and for adjusting the alternative compliance payment and solar alternative compliance payment as authorized under § 358(d)(4) and (e)(3) of this title.

75 Del. Laws, c. 205, § 1; 77 Del. Laws, c. 451, § 20.;



§ 363. Special provisions for municipal electric companies and rural electric cooperatives

(a) Any municipal electric company and any rural electric cooperative may elect to exempt itself from the requirements of this subchapter, if it develops and implements a comparable program to the renewable energy portfolio standards for its ratepayers beginning in 2013.

(b) In the event that a municipal electric company or rural electric cooperative elects to exempt itself from the requirements of this subchapter, it shall submit a plan at the beginning of 2013 to its local regulatory authority, the Delaware General Assembly, and the Delaware Energy Office detailing its approach to achieve a level of renewable energy penetration in its service territory, and shall submit an annual compliance report to its local regulatory authority, the Delaware General Assembly, and the Delaware Energy Office detailing its progress towards yearly targets.

(c) The Board of Directors for a rural electric cooperative or local regulatory authority of a municipal electric company shall base renewable energy portfolio standard decisions on the need, value and feasibility of the renewable energy resources pertaining to the economic and environmental well being of their members. The Board of Directors for a rural electric cooperative or local regulatory authority of a municipal electric company shall continue to evaluate all renewable energy resources including but not limited to: wind, biomass, hydroelectric and solar and submit an annual report to the General Assembly and their membership as to their determination.

(d) In the event that a municipal electric company or rural electric cooperative elects to exempt itself, it shall either contribute to the Green Energy Fund at levels commensurate with other retail electricity suppliers or create an independent, self-administered fund separate from the Green Energy Fund to be used in support of energy efficiency technologies, renewable energy technologies, or demand side management programs, into which it shall make payments of at least $0.178 for each megawatt-hour it sells, transmits, or distributes in this State.

(e) The total cost of compliance with this section shall include the costs associated with any ratepayer funded renewable energy rebate programs, REC and SREC purchases, or other costs incurred in meeting renewable energy programs.

(f) The total cost of complying with eligible energy resources shall not exceed 3% of the total cost of the purchased power of the utility for any calendar year.

(g) The total cost of complying with the solar photovoltaic program shall not exceed 1% of the total cost of the purchased power of the affected utility for any calendar year.

(h) At no time during any calendar year shall the total cost of compliance with this section result in an increase of an average consumer's monthly bill in excess of 4%.

(i) The Board of Directors of a rural electric cooperative and the local regulatory authority of a municipal electric company may approve an increase in the limit on the cost of compliance, as specified in subsections (f) and (g) of this section above.

(j) In pursuit of their renewable energy goals, a municipal electric company or rural electric cooperative shall receive all appropriate multiple credits for specific energy sources, as established under §§ 356 and 357 of this title and sited in Delaware for the life of contracts for renewable energy credits.

75 Del. Laws, c. 205, § 1; 77 Del. Laws, c. 451, § 21.;



§ 364. Special provisions for Public Service Commission-regulated electric companies

(a) All costs arising out of contracts entered into by a commission-regulated electric company pursuant to § 1007(d) of this title shall be distributed among the entire Delaware customer base of such companies through an adjustable nonbypassable charge which shall be established by the Commission. Such costs shall be recovered if incurred as a result of such contracts unless, after Commission review, any such costs are determined by the Commission to have been incurred in bad faith, are the product of waste or out of an abuse of discretion, or in violation of law.

(b) All funds disbursed to a qualified fuel cell provider project by a commission-regulated electric company, including incremental site preparation costs incurred by qualified fuel cell provider project, shall be collected from the entire Delaware customer base of such company through adjustable nonbypassable charges which shall be established by the Commission. A commission-regulated electric company participating in a qualified fuel cell provider project shall collect and disburse funds solely as the agent for the collection and disbursement of funds for the project and shall have no liability except to comply with the tariff provisions to be established as set forth in subsection (d) of this section.

(c) All miscellaneous costs arising out of qualified fuel cell provider projects incurred by a commission-regulated electric company, including, but not limited to, filing costs, administrative costs and incremental site preparation costs, shall be distributed among the entire Delaware customer base of such company through adjustable nonbypassable charges which shall be established by the Commission. Such costs shall be recovered unless, after Commission review, any such costs are determined by the Commission to have been incurred in bad faith, are the product of waste or out of an abuse of discretion, or in violation of law.

(d) Before a commission-regulated electric company may collect any charges on behalf of a qualified fuel cell provider project that would entitle the commission-regulated electric company to reduce its REC and SREC requirements as provided for in § 353(d) of this title, the Commission must adopt tariff provisions applicable to such project.

(1) Tariff provisions enabling and obligating commission-regulated electric companies, acting in the role of an agent for collection and disbursement, to collect charges on behalf of a qualified fuel cell provider project shall be proposed jointly by the electric company and the qualified fuel cell provider and shall, at a minimum, provide for the following.

a. A project of 30MW nominal nameplate, and future potential additions of up to an additional 20MW nominal nameplate, not to exceed a total of 50MW nominal nameplate or 1,152 megawatt hours per day averaged on an annual basis. The total allowable 50MW of nominal nameplate shall be reduced by any customer sited installations referred to in § 353(d)(2) of this title or additional installations of qualified fuel cell provider fuel cells. Any additional MW beyond the 30MW project made pursuant to this section and § 353(d)(2) of this title must be reviewed and approved by the Commission.

b. A term of service of at least 20 years from commercial operation of the completed qualified fuel cell provider project.

c. The cost to customers of the commission-regulated electric company for each MWH of output produced by the project which, on a levelized basis at the time of Commission approval, does not exceed the highest cost source for combined energy, capacity and environmental attributes approved by the Commission for inclusion in the renewable portfolio of the commission-regulated electric company as of January 1, 2011.

d. Adjustments to funds to be collected from customers and distributed to the qualified fuel cell provider project that will also compensate the qualified fuel cell provider project for its costs of fuel to produce such output and that will reduce compensation to the qualified fuel cell provider project for any revenues received by the qualified fuel cell provider project for such output sold in the PJM or any successor market.

e. The requirement that the qualified fuel cell provider project must sell all energy, capacity, and ancillary services, produced by the project and any other output available or that becomes reasonably available to the qualified fuel cell provider project during the term of the project into the PJM or any PJM successor market. To the extent any additional output produced by the project, including but not limited to any product or environmental attribute from the project becomes available for sale in the PJM market, PJM successor market, or a market other than PJM or a PJM successor market, the qualified fuel cell provider project and commission-regulated electric company shall jointly propose additional provisions to the tariff designed to reduce the cost of the qualified fuel cell provider project to customers of the commission-regulated electric company.

f. The commission-regulated electric company shall, on behalf of a qualified fuel cell provider project, collect from its customers, through a nonbypassable charge provided for in subsections (b) and (c) of this section, any positive difference between the sum of:

1. The price for each MWH of output produced by the project plus

2. The cost of fuel to produce such output plus

3. Any costs incurred by the commission-regulated electric company arising out of the qualified fuel cell provider project minus the amount received by the qualified fuel cell provider project for the market sale of its output, and shall distribute such amount to the qualified fuel cell provider project.

g. That the commission-regulated electric company shall, on behalf of a qualified fuel cell provider project, distribute to its customers from the qualified fuel cell provider project, through a distribution mechanism to be established in a tariff, any positive difference between the amount received by the qualified fuel cell provider project for the market sale of its output minus the sum of:

1. The price established for each MWH of output from the project plus

2. The cost of fuel to produce such output plus

3. Any costs incurred by the commission-regulated electric company arising out of the qualified fuel cell provider project.

h. An average efficiency level that the fuel cells in a project must maintain.

i. A definition of the role of the commission-regulated electric company solely as the agent of a qualified fuel cell provider project, for the collection of funds and disbursement of such collected funds to qualified fuel cell provider project and to its customers.

j. The mechanism through which the commission-regulated electric company, on behalf of a qualified fuel cell provider project, shall collect from its customers, through a nonbypassable charge provided for in subsections (b) and (c) of this section, any difference between the sum of:

1. The price for each MWH of output produced by the project plus

2. The cost of fuel to produce such output plus

3. Any costs incurred by the commission-regulated electric company arising out of the qualified fuel cell provider project minus the amount received by the qualified fuel cell provider project for the market sale of its output.

k. The mechanism through which the commission-regulated electric company, on behalf of a qualified fuel cell provider project, shall distribute to its customers, through bill credits, any positive difference between the amount received by the qualified fuel cell provider project for the market sale of its output minus the sum of:

1. The price established for each MWH of output from the project plus

2. The cost of fuel to produce such output plus

3. Any costs incurred by the commission-regulated electric company arising out of the qualified fuel cell provider project.

l. A provision that protects a qualified fuel cell provider project from any future changes to this subchapter that would prevent a qualified fuel cell provider project that provides service under approved tariff provisions from recovering all amounts approved in such tariff. Such provision shall also include the obligation of the commission-regulated electric company, in the event of any such change to this subchapter, to collect from its customers amounts necessary to disburse, and to disburse to the qualified fuel cell provider project the full amount approved by the Commission in such preexisting tariff for each MWH of output produced by the qualified fuel cell provider project.

m. In the event of an event of force majeure that prevents the qualified fuel cell provider project from supplying output from at least 80% of the capacity of the qualified fuel cell provider project, or an interruption in fuel supply, in whole or in part, to the project, a mechanism through which,

1. During the event of force majeure, the commission-regulated electric company shall, on behalf of a qualified fuel cell provider project, collect from its customers and transfer to the qualified fuel cell provider project, a maximum of 70% of the price per MWH of output affected by the event of force majeure, and during an interruption in fuel supply, the commission-regulated electric company shall, on behalf of a qualified fuel cell provider project, collect from its customers and transfer to the qualified fuel cell provider project 100% of the price per MWH of output affected by the interruption.

2. During the event of force majeure or interruption in fuel supply, the commission-regulated electric company will continue to receive the full reduction in renewable portfolio standards that would have been provided by the output but for the event of force majeure or interruption in fuel supply.

(2) All tariff filings must be approved or denied by the Commission in whole, as proposed, without alteration or the imposition of any condition or conditions with respect thereto by the Commission. In determining whether to approve or deny the tariff, the Commission shall first ensure that the provisions of paragraphs (d)(1)a.-m. of this section have been satisfied. In addition, the Commission shall consider the incremental cost of the qualified fuel cell provider project to customers, applying at least the following factors:

a. Whether the qualified fuel cell provider project utilizes innovative baseload technologies,

b. Whether the qualified fuel cell provider project offers environmental benefits to the State relative to conventional baseload generation technologies,

c. Whether the qualified fuel cell provider project promotes economic development in the State, and

d. Whether the tariff as filed promotes price stability over the project term.

(3) A commission-regulated electric company and qualified fuel cell provider project may jointly modify proposed tariff provisions prior to any final ruling by the Commission.

(4) Notwithstanding § 306 of this title or any other provision of the Delaware Code to the contrary, any changes in rates or charges necessary to collect funds for disbursements or costs addressed in subsections (a)-(c) of this section through adjustable nonbypassable charges shall become effective 30 days after filing, absent a determination of manifest error by the Public Service Commission. The Commission may allow changes in rates or charges related to such adjustable nonbypassable charges to become effective less than 30 days after filing under such conditions as it may prescribe.

(5) Once approved by the Commission, such tariff provisions cannot be altered, nor may approval be repealed or modified, without the agreement of both the commission-regulated electric company and the qualified fuel cell provider project except that revisions to tariffs may be proposed by the commission-regulated electric company alone where:

a. Such revisions have no adverse effect on the qualified fuel cell provider project, and

b. Such revisions are for the purpose of complying with subsection (c) of this section.

(e) For purposes of this subchapter, all fuel cell units of a qualified fuel cell provider project under tariff with a commission-regulated electric company shall be considered to have been manufactured in Delaware as long as:

(1) By no later than the second anniversary of commercial operation of the full nameplate capacity of a fuel cell project, or December 31, 2016, whichever is earlier, either:

a. At least 80% of the installed nameplate capacity shall have been sourced from fuel cell units manufactured in a permanent manufacturing facility located in the State; or

b. No more than 10 megawatts of nameplate capacity from a fuel cell project shall be manufactured outside of the State; and

(2) Fuel cell manufacturer has executed an agreement with the Delaware Economic Development Office that a termination payment shall be made by the fuel cell manufacturer in the event that it ceases manufacturing operations in the State.

(f) Notwithstanding any other provision of the Delaware Code to the contrary, amounts due to the qualified fuel cell provider project and amounts collected by the commission-regulated electric company on behalf a qualified fuel cell provider project as a result of a qualified fuel cell provider project, and any other costs incurred by a commission-regulated electric company addressed in subsections (a) through (c) of this section shall constitute revenue property when, and to the extent that, a tariff authorizing the revenue charges have become effective in accordance with this section, and the revenue property shall thereafter continuously exist as property for all purposes with all of the rights and privileges of this section for the period and to the extent provided in the tariff, but in any event until the end of the term of service of the qualified fuel cell provider project.

(g) Notwithstanding any other provision of the Delaware Code to the contrary, any requirement under this section or a tariff under this section requiring that the Commission take action with respect to the subject matter of a project under this section shall be binding upon the Commission, as it may be constituted from time to time, and any successor agency exercising functions similar to the Commission and the Commission shall have no authority to rescind, alter, or amend that requirement in a subsequent order except as provided in this chapter.

(h) Notwithstanding any other provision of the Delaware Code to the contrary except as otherwise provided in this chapter, with respect to revenue property, the tariffs with respect to disbursements and costs arising out of the qualified fuel cell provider project and recovery of costs addressed in subsections (a) through (c) of this section shall be irrevocable and the Commission shall not have authority either by rescinding, altering, or amending the tariff provisions or otherwise, to revalue or revise for ratemaking purposes the disbursements and costs arising out of the qualified fuel cell provider project, or the costs of recovering such costs, determine that the disbursements and costs of the qualified fuel cell provider project are unjust or unreasonable, or in any way reduce or impair the value of revenue property either directly or indirectly by taking project revenue amounts, disbursements or costs arising out of the qualified fuel cell provider project into account when setting other rates for the commission-regulated electric company; nor shall the disbursements, amount of revenues or costs arising with respect thereto be subject to reduction, impairment, postponement, or termination. Except as otherwise provided in this section, the State of Delaware does hereby pledge and agree with the owners of revenue property and the commission-regulated electric company as the agent for collecting and disbursement on behalf of a qualified fuel cell provider project and in collecting costs incurred by the electric company addressed in subsections (a) through (c) of this section that the State shall neither limit nor alter the revenue property and all rights thereunder until the obligations, are fully met and discharged, provided nothing contained in this section shall preclude the limitation or alteration if and when adequate provision shall be made by law for the full recovery by the qualified fuel cell provider project and the commission-regulated electric company.

(i) Notwithstanding § 201 of this title or any other provision of the Delaware Code to the contrary, the courts of this State shall have exclusive original jurisdiction over any dispute between a qualified fuel cell provider project and a commission-regulated electric company involving the interpretation of the obligations between them as contained in Commission approved tariffs required by subsection (d) of this section.

76 Del. Laws, c. 248, § 2; 78 Del. Laws, c. 99, §§ 7, 8.;






Subchapter IV Regulatory Provisions

§ 401. Resident agent

Every public utility shall file with the Commission a designation in writing of the name and post-office address of a person resident within this State upon whom service of any notice, order or process may be made under this chapter. Such designation may, from time to time, be changed by like writing similarly filed.

47 Del. Laws, c. 254, § 11A; 48 Del. Laws, c. 371, § 17; 26 Del. C. 1953, § 164; 59 Del. Laws, c. 397, § 1.;



§ 402. Previous and current meter readings

All bills presented by and on behalf of all public utilities providing steam, manufactured gas, natural gas, electric light, heat, power or water based on meter readings shall, before being honored, show the previous and current meter readings.

38 Del. Laws, c. 89; Code 1935, § 4273; 26 Del. C. 1953, § 168; 59 Del. Laws, c. 397, § 1.;



§ 403. Expansion of facilities and services of water companies in State

(a) No water company doing business in this State shall expand its facilities within this State in order to service new customers or subscribers in this State, nor shall any such company supply water to any new or additional customers or subscribers in this State until the company is furnishing water to its present customers or subscribers in this State in such fashion that water pressure at every house supplied is at least 25 pounds at all times at the service connection.

(b) No water company doing business in this State shall expand its facilities in order to service new customers or subscribers unless it shall furnish water to the house or separate location of each new customer or subscriber in this State at the pressure of at least 25 pounds at each such location or house at all times at the service connection while continuing also to supply each old customer or subscriber at the pressure of at least 25 pounds at each house at all times at the service connection. Notwithstanding the above or any law or regulation to the contrary, no such restriction shall apply to a water company expanding its facilities to a new customer or subscriber seeking or providing services on the property having the tax parcel number 07-043.40-055 or any successor parcel thereof; provided, however, that the primary use of such property remains as a wildlife refuge.

(c) No water company, which either alone or together with other water company affiliates or subsidiaries under common control or ownership serves more than 5,000 customers in this State, shall, unless it has cured any material failure found pursuant to paragraph (c)(1) or (2) of this section below within 30 days of any such finding, expand its facilities within this State in order to service new customers or subscribers or supply water to any new or additional customers or subscribers in this State for so long as that company:

(1) Is subject to a finding by the appropriate federal or state regulatory authority that it has materially failed to comply with applicable safe drinking water or water quality standards; or

(2) Is subject to any order issued by the Commission pursuant to this title finding that the company has materially failed to provide adequate or proper safe water services to existing customers.

(d) The appropriate agency shall report any such finding that a water company has failed to materially meet the water pressure standards of subsection (a) or (b) of this section or any order issued pursuant to subsection (c) of this section to the Public Service Commission in accordance with the Commission's authority to grant a water utility a certificate of public convenience and necessity to expand or extend its service territory.

59 Del. Laws, c. 397, § 1; 72 Del. Laws, c. 161, § 1; 72 Del. Laws, c. 402, § 8; 76 Del. Laws, c. 381, § 1.;






Subchapter V Hearings and Appeals

§ 501. Investigations, inquiries or hearings by Commission, its members or representatives

(a) Any investigation, inquiry or hearing which the Commission has power to undertake or hold may be undertaken or held by or before the Commission, or any member or representative of the Commission designated by it.

(b) All investigations, inquiries, or hearings before a Commissioner shall be and are deemed to be the investigations, inquiries and hearings of the Commission.

(c) Any determination or order of a Commissioner upon any such investigation, inquiry or hearing undertaken or held by him shall not become and be effective until approved and confirmed by at least a quorum of the Commission; and upon such confirmation, such determination or order shall be the determination or order of the Commission.

47 Del. Laws, c. 254, § 1; 48 Del. Laws, c. 371, § 3; 26 Del. C. 1953, § 181; 59 Del. Laws, c. 397, § 1.;



§ 502. Investigation, inquiry or hearing conducted by examiner

In any investigation, inquiry or hearing, the Commission may designate any qualified officer or employee of the Commission as an examiner who may administer oaths, examine witnesses and receive evidence in any locality which the Commission, having regard to the public convenience and the proper discharge of its functions and duties, may designate. The testimony or evidence so taken or received shall have the same force and effect as if taken or received by the Commission, or by any one of the members thereof. Upon completion of such hearing or the taking of such testimony and evidence, the examiner shall submit to the Commission his findings and recommendations thereon, which findings and recommendations shall be considered by the Commission and such action taken with respect thereto by the Commission as it decides to be proper.

47 Del. Laws, c. 254, § 1; 48 Del. Laws, c. 371, § 3; 26 Del. C. 1953, § 182; 59 Del. Laws, c. 397, § 1.;



§ 503. Rules governing conduct of hearings; findings and order

(a) All hearings before the Commission, or its designated representative, shall be public, and shall be conducted in accordance with the rules of practice and procedure prescribed by the Commission. In the conduct of such hearings, the Commission shall not be bound by the technical rules of evidence. A full and complete record shall be kept of all proceedings had before the Commission, or its representative, in any formal hearing, and all testimony shall be either recorded or taken down by a reporter designated by the Commission, and a verbatim transcript prepared and the parties shall be entitled to be heard in person or by attorney, and to introduce evidence.

(b) After the conclusion of the hearing, the Commission shall make and file its findings with its opinion, if any, and its order thereon. Its findings shall be in sufficient detail to enable the court on appeal to determine the controverted question presented by the proceeding, and whether proper weight was given to the evidence.

47 Del. Laws, c. 254, § 1; 48 Del. Laws, c. 371, § 3; 26 Del. C. 1953, § 183; 59 Del. Laws, c. 397, § 1.;



§ 504. Compelling attendance of witnesses and production of documents; oaths; subpoenas

(a) The Commission may compel the attendance of witnesses and the production of tariffs, contracts, papers, books, accounts and all other documents.

(b) Any member of the Commission, or any examiner or employee designated by it, may administer oaths to all witnesses who may be called before the Commission, any member thereof, or any examiner, as the case may be.

(c) Subpoenas issued by the Commission shall be signed by a member thereof or an examiner designated by it and attested by the secretary, and may be served by any sheriff, deputy sheriff, constable, or any employee of the Commission and return thereof made to the Commission.

47 Del. Laws, c. 254, § 9; 48 Del. Laws, c. 371, § 14; 26 Del. C. 1953, § 184; 59 Del. Laws, c. 397, § 1.;



§ 505. Witness fees and mileage

The fees and mileage of witnesses required to attend before the Commission shall be computed at the rate allowed to witnesses in the Superior Court, such fees to be paid when the witness is excused from further attendance. The disbursement made in payment of such fees shall be audited and paid in the same manner provided for the payment of expenses of the Commission. No witness subpoenaed at the instance of parties other than the Commission shall be entitled to compensation from the State for attendance or travel unless the Commission certifies that the testimony was material to the matter investigated.

47 Del. Laws, c. 254, § 9; 48 Del. Laws, c. 371, § 14; 26 Del. C. 1953, § 185; 59 Del. Laws, c. 397, § 1.;



§ 506. Refusal to obey subpoena, answer question or produce documents; contempt

If a person subpoenaed to attend before the Commission, any member or examiner thereof, fails to obey the command of such subpoena without reasonable cause, or if a person in attendance before the Commission, any member or examiner thereof, refuses without lawful cause to be examined or to answer a legal or pertinent question, or to produce a book or paper when ordered to do so by the Commission, any member or examiner thereof, the Commission or any member thereof may apply to the Superior Court in and for the county where such hearing or investigation is being held or any Judge thereof in vacation, who shall have the power of the Court for such purpose, for an order returnable in not less than 2 nor more than 10 days, directing such person to show cause before the Court, or any Judge thereof in vacation, why he should not comply with the subpoena or order of the Commission. Upon the return of such order, the Court or Judge before whom the matter comes on for hearing, shall examine under oath the persons whose testimony may be relevant, and such person shall be given an opportunity to be heard, and if the Court or Judge determines that the person refused without legal excuse to obey the command of such subpoena or to be examined, or to answer a legal or pertinent question, or to produce a book or paper which he was ordered to produce, the Court or Judge may order such person to comply forthwith with the subpoena or order of the Commission, and any failure to obey such order of the Court or Judge may be punished by the Court or Judge as a contempt of the Superior Court.

47 Del. Laws, c. 254, § 9; 48 Del. Laws, c. 371, § 14; 26 Del. C. 1953, § 186; 59 Del. Laws, c. 397, § 1.;



§ 507. Privilege against self-incrimination

No person shall be excused from testifying or producing any book, document or paper in any investigation or inquiry by or upon hearing before the Commission, or any member or examiner thereof, upon the ground that the testimony, evidence, book, document or paper required of such person may tend to incriminate such person or subject such person to penalty, or forfeiture, but no person shall be prosecuted, punished, or subjected to any penalty or forfeiture for or on account of any act, transaction, matter or thing concerning which he shall, under oath, have testified or produced incriminating evidence. No person so testifying shall be exempt from prosecution or punishment for any perjury committed by such person in his testimony. Nothing contained in this section is intended to give, or shall be construed in any manner to give any corporation immunity of any kind.

47 Del. Laws, c. 254, § 10; 48 Del. Laws, c. 371, § 15; 26 Del. C. 1953, § 187; 59 Del. Laws, c. 397, § 1.;



§ 508. Depositions of witnesses

The Commission, or any party to proceedings before the Commission, may cause the deposition of witnesses residing within or without this State to be taken in the same manner as prescribed by law or by rules of the Superior Court for taking depositions in civil actions.

47 Del. Laws, c. 254, § 11; 48 Del. Laws, c. 371, § 16; 26 Del. C. 1953, § 188; 59 Del. Laws, c. 397, § 1.;



§ 509. Effective date and service of orders

(a) Every order made by the Commission shall be served upon the person or public utility affected thereby, within 10 days from the time the order is filed, by personally delivering or sending by certified mail a certified copy thereof to the person to be affected thereby, or in case of a public utility to any officer or agent thereof upon whom a summons may be served in accordance with the provisions of the law of this State, or to the person designated by such public utility to accept service as provided in this chapter. In any proceeding in which such person or public utility shall be represented by an attorney, service may be made upon such attorney of record.

(b) All orders of the Commission shall become effective within such reasonable time as it prescribes.

47 Del. Laws, c. 254, § 12; 48 Del. Laws, c. 371, § 18; 26 Del. C. 1953, §§ 189, 190; 59 Del. Laws, c. 397, § 1.;



§ 510. Appeal from Commission's order

(a) Any public utility affected by any final order made by the Commission, or any other original party to or any intervenor in the proceedings before the Commission in which such order was entered and affected thereby, may appeal from such order to the Superior Court within 30 days from the date upon which such order is served. The appeal shall be filed with the Prothonotary of the Court and summons in the appeal shall be served upon the secretary of the Commission either personally or sent by certified mail to the office at Dover, Delaware, and shall be served upon all other parties to the proceeding below, other than the appellant.

(b) The appeal shall not be a trial de novo but shall be based upon the record before the Commission.

(c) The scope of review before the Court shall be that the Commission's findings shall be upheld if they are supported by sufficient evidence, free of error of law and not arbitrary or capricious. When factual issues are reviewed the Court shall take due account of the presumption of official regularity and the quasi-legislative function and specialized competence of the Commission.

47 Del. Laws, c. 254, § 15; 48 Del. Laws, c. 371, § 19; 26 Del. C. 1953, § 192; 59 Del. Laws, c. 397, § 1.;



§ 511. Stay pending appeal

The filing of an appeal from any order of the Commission shall in no case supersede or stay the order of the Commission, unless the Superior Court so directs, and the appellant may be required by the Court to give bond in such form and of such amount as the Court, allowing the stay, requires.

47 Del. Laws, c. 254, § 16; 26 Del. C. 1953, § 193; 59 Del. Laws, c. 397, § 1.;



§ 512. Settlements are to be encouraged

(a) Insofar as practicable, the Commission shall encourage the resolution of matters brought before it through the use of stipulations and settlements.

(b) The Commission's staff may be an active participant in the resolution of such matters.

(c) The Commission may upon hearing approve the resolution of matters brought before it by stipulations or settlements whether or not such stipulations or settlements are agreed to or approved by all parties where the Commission finds such resolutions to be in the public interest.

70 Del. Laws, c. 48, § 8.;






Subchapter VI Regulation of Cable Television Systems

§ 601. Cable television franchise; requirement therefor; authority to issue; application, notice and hearing requirements

(a) No person or entity shall hereafter commence the construction of, or operate a cable television system, in whole or in part within this State outside the boundaries of incorporated municipalities which on June 28, 1974, have the power either express or implied under their charters to grant franchises for a system, without first obtaining a franchise under this subchapter for such construction and operation.

(b) The Commission is hereby authorized to grant franchises for cable television systems to be constructed or operated in whole or in part within the State outside the boundaries of incorporated municipalities which on June 28, 1974, have the power either express or implied under their charters to grant franchises for a system. The procedure prescribed by this subchapter for granting franchises shall be followed by the Commission and all franchises shall comply with the requirements hereof.

(c) The Commission may not grant a franchise to a system without first giving at least 90 days' public notice of its intention to receive and consider applications for a franchise, and written notice to any person constructing or operating a system in any county in which the franchise is to be granted. The public and written notice shall specify the date and procedures for filing applications, and in general terms the geographic area and conditions of the proposed franchise.

(d) The Commission may not grant a franchise except upon written application therefor filed on or before the date specified in the public notice. All applications shall be accompanied by a certified check in the amount of the filing fee, if any, specified in the public notice. All applications shall be made available by the Commission for public inspection promptly following the filing thereof and no application once filed may be amended to make substantive changes in the proposals or qualifications of the applicant if more than 1 application has been filed for the same franchise territory.

59 Del. Laws, c. 397, § 1.;



§ 602. Contents of application

All franchise applications shall consist only of the following:

(1) A description of the territory proposed to be served by the applicant;

(2) A description of station signals as required to be carried by the Federal Communications Commission;

(3) A description of locally originated program service required by the Federal Communications Commission and of the applicant's plans, time schedules and facilities for providing such service;

(4) A schedule of presently proposed maximum rates and charges for each subscriber classification, and each classification of service;

(5) A description of facilities and service not described in paragraphs (2) and (3) of this section which at the time of the application the applicant desires to offer to the community, its governmental, educational or service agencies, including complete information concerning any applicable charges for such facilities and services;

(6) A copy of the proposed standard subscriber contract, if any;

(7) A statement demonstrating the applicant's financial qualifications including:

a. Balance sheet and profit and loss statements of the applicant current within 90 days of the filing of the application;

b. Estimated total cost of construction of the proposed cable system when completed to serve the entire proposed franchised area;

c. A complete financial plan for construction and operation of the proposed cable system demonstrating the applicant's financial ability to construct the system within the time specified by the applicant and in accordance with any Federal Communications Commission schedule of construction and to operate at the rates and charges proposed in the application during the first 5 franchise years commencing on the date service is first furnished to any subscriber.

If the applicant relies on others for loans, credit, advances or other means of financial assistance, the applicant must demonstrate the actual availability of such sources of financial assistance;

(8) A plat or plats showing proposed location or existing location of the receiving antennas, head-end equipment, studio, office, maintenance and construction facilities and proposed trunk routes for cable;

(9) A statement by the applicant that the cable system described in its application is and will be in full compliance with all technical rules, regulations, standards and operating policies for facilities and service of the Federal Communications Commission for community antenna television systems or cable television systems in effect at the time the proposed system is placed in operation;

(10) Full ownership identification of the applicant including:

a. Name and business address and, if other than a natural person, a description of the legal nature of the applicant stating the jurisdiction and laws under which it was formed;

b. The name, address and position held in the applicant of all officers, directors, trustees, general or limited partners, or persons having an ownership or beneficial interest of 5% or more in the applicant or in the application;

c. Identification of all other cable television interests including franchises, and the extent thereof, held by the applicant or any officer, director, trustee, or general partner of the applicant, and by any person having a 5% or greater ownership or beneficial interest in the applicant or in the application; and

d. Copies of the most recent Report of Cable Television Systems and Cable Television Annual Financial Statement filed with the Federal Communications Commission by the applicant and/or any parent, subsidiary, officer, director, trustee or other person having an ownership or beneficial interest of 5% or greater in the applicant.

(11) If the system is not fully constructed, a schedule, in phases, for construction of the system in the franchise area and for extending service throughout the franchise area.

(12) A statement by the applicant that he has read and is familiar with this chapter.

(13) At the option of the applicant, a precise statement of each term of the franchise as specified in § 604 of this title as proposed by the applicant.

59 Del. Laws, c. 397, § 1.;



§ 603. Hearing and franchising procedures

(a) Upon the filing of an application or applications as provided in this subchapter, the Commission shall fix the time and place for a public hearing thereon, and give at least 14 days' public notice of such hearing and written notice thereof to each applicant and to any person constructing or operating a system in any county in which a franchise is to be granted. At such hearing, any applicant or any member of the public desiring to be heard shall be heard.

(b) After such hearing the Commission may grant a franchise which shall state in writing its terms as specified in § 604 of this title; provided that, if such terms differ from those set forth in the successful applicant's application for a franchise, then that applicant must consent in writing to such terms before the franchise is effective. In determining whether and to whom to issue a franchise, the Commission may base its decision only on the application filed; the presentations made at public hearings by the applicant, by members of the public or by the staff of the Commission; the public need for the proposed franchise; and the likelihood that the applicant will fulfill the terms of the franchise giving consideration to the financial qualifications of the applicant, and the character of the applicant.

(c) The Commission simultaneously with the grant or denial of a franchise pursuant to this subchapter shall issue a written report setting forth the criteria upon which it based its selection or denial of the applicants for a franchise. The votes on the grant or denial of a franchise of each member of the Commission shall be recorded and made public.

59 Del. Laws, c. 397, § 1.;



§ 604. Franchise terms

The terms of any franchise issued under this subchapter shall be only the following:

(1) A requirement that station signals carried, local origination, services and facilities will comply with all lawful rules, regulations and laws of the federal government then applicable to the franchisee's construction and operation of a system;

(2) Designation of the area franchised;

(3) Except where construction has commenced, dates for the commencement of initial construction, and initial service to subscribers, and, except where construction is complete, fixing the dates for the several reasonable phases whereby construction and service will be extended when and to the extent required by the Federal Communications Commission to the entire franchised area;

(4) The duration of the franchise which shall be 15 years or such other maximum term as the Federal Communications Commission will allow with rights of renewal in the franchisee for the maximum term allowed by the Federal Communications Commission upon application to the Commission not later than 6 months prior to the expiration of the current term of the franchise and upon a public hearing for the sole purpose of reviewing the franchisee's performance and current qualifications;

(5) A requirement for the maintenance by the franchisee of adequate liability insurance in such amount as the Commission deems adequate, insuring the franchisee with regard to all liability for bodily injury, death and property damage. Copies of such insurance policies shall be filed and maintained with the Commission during the term of the franchise, together with written evidence of payment of required premiums;

(6) A requirement that the franchisee interrupt service only for a good cause and make repairs promptly;

(7) A requirement that the franchisee shall maintain an office open during all regular business hours, and which shall have a listed telephone toll free in the franchised area, and operated so that complaints and requests for repairs may be received at any time that television or other communications services are being furnished;

(8) A requirement that the franchisee promptly attempt to resolve service complaints and to maintain records with respect thereto for a period of 1 year. Such records should include the original complaint if in writing or a brief description if made orally, the date filed, the corrective action taken and the date thereof;

(9) A requirement that the franchisee furnish 1 standard cable television reception service outlet to each public school within reasonable proximity of existing cable lines for educational purposes upon request by but without cost to the public school system, to designated public buildings such as police and fire stations, and to a reasonable number of designated locations for the monitoring of performance of the system; provided, however, that nothing in this chapter shall prevent the franchisee from voluntarily providing service without cost to other educational, public or charitable institutions, and for reasonable promotional undertakings;

(10) A requirement that, in the case of any emergency or disaster, the franchisee shall, upon request of the Commission, make available its facilities to the federal, state, county or local governmental units for emergency use;

(11) A requirement that the franchisee install and maintain all cables, wires, fixtures and other equipment or facilities in accordance with the National Electrical Safety Code promulgated by the National Bureau of Standards and the National Electrical Code of the National Board of Fire Underwriters, and that all structures, lines, equipment and connections in, on, under or over the highways, roads, streets, alleys or other public or private rights-of-way at all times be kept and maintained in a safe condition and in good order and repair;

(12) Designation of the site or sites for head-end, studio, office, maintenance, and construction facilities which designation shall supersede any requirements of laws or ordinances pertaining to land use;

(13) A schedule of present maximum rates and charges for all services and facilities provided by the franchisee and a requirement that the franchisee shall not discriminate or give any undue preferences or advantage to similarly situated persons in respect to such rates and charges;

(14) A requirement that the franchisee obtain approval from the Commission, after a public hearing of which public notice shall be given at least 14 days in advance, for any increase, other than one resulting from an increase in taxes or license charges imposed on cable television facilities, operations or income, in the maximum rates and charges in excess of 5% in any one 12-month period;

(15) A requirement that the franchisee file with the Commission maps or plats showing all existing streets or subdivisions served by the system within a reasonable time after construction, and that such be kept current;

(16) At the option of the Commission, any additional terms expressly proposed by the franchisee in its application;

(17) A provision that each term of the franchise is separate and severable and in the event that any term of the franchise is held to be unconstitutional or invalid, the franchise and its remaining terms shall remain in full force and effect.

59 Del. Laws, c. 397, § 1.;



§ 605. Additional powers of the Commission

In addition to its powers to issue franchises, the Commission shall have the power and jurisdiction to:

(1) Conduct such investigations as may be necessary to determine compliance by a franchisee with this subchapter and the terms of any franchise granted;

(2) Prescribe a nonrefundable application fee in sufficient amount, but no more, to meet the costs necessary for processing the franchise applications;

(3) Examine, upon reasonable written notice and during regular business hours, subscriber lists, repair records, service complaints, rates charged, and facilities and interview management personnel of all franchisees or applicants for franchises for the purpose of verifying applications or compliance with the terms of a franchise and of this subchapter;

(4) Intervene as a party in any action, in any court of competent jurisdiction, relating to the grant or performance of any franchise;

(5) Modify the terms of any franchise upon good cause shown by the franchisee;

(6) Adopt such regulations as the Commission may find are necessary or appropriate to implement any federal regulations or legislation governing the provision of cable television service. Regulations adopted pursuant to this authority shall supersede any inconsistent:

a. Franchise provisions, or

b. Sections of this subchapter.

59 Del. Laws, c. 397, § 1; 69 Del. Laws, c. 141, § 1.;



§ 606. Termination of franchise for failing to comply with its terms

A franchise granted pursuant to the terms of this subchapter may be revoked or terminated in whole or in part but only for failure of the franchisee to comply with the terms of the franchise, and only if the following procedure is observed:

(1) The Commission shall hold a public hearing upon 15 days' public notice and written notice to the franchisee, which notice shall specify precisely the manner or way in which the franchisee is failing to comply with the terms of the franchise.

(2) Following the public hearing, the Commission by a majority vote of its members, by order, a copy of which shall be mailed by certified mail to the franchisee, may direct the franchisee to perform specific acts to bring itself into compliance with the terms of its franchise and may fix a reasonable time in which the franchisee may perform such acts. The franchisee either may comply with the foregoing compliance order or, within 30 days from the date of mailing of the order to it, may institute proceedings to review the compliance order by the filing of a complaint in the Court of Chancery for any county in which the franchise is located. Such proceedings shall be in accordance with the rules of procedure of the Court of Chancery. The Commission shall be the defendant in such proceedings. The filing of the complaint shall not act as a stay of the compliance order, but the Court of Chancery may, on application with notice to the Commission, and on due cause shown, grant such a stay. If, upon a hearing, it shall appear to the Court of Chancery that testimony is necessary for the proper disposition of the proceedings, it may take evidence or appoint a master to take such evidence as it may direct and report the same to the Court of Chancery, together with findings of fact and conclusions of law which shall constitute a part of the proceedings upon which the determination of the Court of Chancery shall be made. The Court of Chancery may reverse or affirm, wholly or in part, or may modify the order brought up for review.

(3) If the franchisee fails to comply with the compliance order as entered by the Commission, or in the event of review proceedings, as affirmed or modified by the Court of Chancery, then the Commission by a majority vote of its members, by order, a copy of which shall be mailed by certified mail to the franchisee, may direct that the franchise is terminated in whole or in part and shall specify a reasonable time by which the franchisee shall remove its facilities from any public property. There shall be no review by any court in any proceedings of such a termination order, except that by the filing of a complaint, within 30 days of the date of the mailing of the termination order, in the Court of Chancery for any county in which the franchise is located, the franchisee may obtain a review of such order limited to the issue of whether or not the franchisee, at the date of the resolution terminating the franchise, had complied with the terms of the compliance order.

59 Del. Laws, c. 397, § 1.;



§ 607. Franchising of existing unfranchised cable television systems

(a) Notwithstanding any other provisions of this chapter, the Commission shall issue a franchise to any person or entity operating or constructing prior to June 28, 1974, a system within this State outside of the boundaries of incorporated municipalities which on June 28, 1974, have the power either express or implied under their charters to grant franchises for a system. An application for such a franchise shall be filed within 90 days of June 28, 1974. The application shall be in the form prescribed in § 602 of this title.

(b) A franchise granted hereunder may be conditioned upon compliance by the franchisee with such requirements of the Federal Communications Commission as may be applicable to such an existing cable system within the time specified by the Federal Communications Commission for compliance by such an existing system.

(c) The terms of a franchise under this section shall be only the designation of the area franchised which shall be at least coextensive with any portion of the State in which the system is operating or under construction and the terms specified in paragraphs (3)-(17) of § 604 of this title provided that such terms do not require the franchisee to perform any act which would conflict in any way with any contract it may have on June 28, 1974, or to charge rates for services different than any rates now being charged for services or to diminish or increase any services provided or any areas served on the effective date hereof.

(d) Construction and operation of such systems may lawfully be continued pending the filing of such application, the issuance of a franchise, and the acceptance thereof by the applicant.

(e) If the franchise issued under this section is not accepted by the applicant within 60 days from the date of issuance, all construction and operating authority shall terminate, unless the Commission shall otherwise order.

59 Del. Laws, c. 397, § 1.;



§ 608. Municipal franchises

The Commission may review any franchise now or hereafter granted by incorporated municipalities of this State which, on June 28, 1974, have the power either express or implied under their charters to grant franchises for a system for the construction or operation of cable television systems within their boundaries, and whenever the public interest requires, change or modify such franchise or the conduct of the franchisee thereunder so that such franchise or such conduct complies with the provisions of this subchapter governing franchises granted by the Commission. If such a municipality refuses to grant a franchise and the Commission finds that such refusal is not in the public interest, the Commission may award a franchise under this subchapter.

59 Del. Laws, c. 397, § 1.;



§ 609. Transfer of franchise or control of franchise

(a) No franchise shall be transferred, otherwise than by operation of law, or assigned to a person or entity without prior approval of the Commission.

(b) No transfer of legal control of a franchise to a person or entity not a party to the original franchise application shall be made without prior approval of the Commission.

(c) Applications for approval of transfer or assignments must be made in writing and shall contain such information about the transferee or assignee as would be required about an applicant in an application for a franchise under § 602 of this title.

(d) Approval of applications for transfers and assignments shall be granted, unless after hearing, which shall not otherwise be required, the Commission shall find that service to subscribers of the franchise would be affected adversely. Any denials under this section shall be accompanied by a report of the Commission in writing setting forth in detail the facts upon which the denial is based.

(e) This section shall not apply to or restrict transfers or assignments between parent and subsidiary corporations or between entities of which at least 50% of the beneficial ownership is held by the same persons or entities.

59 Del. Laws, c. 397, § 1.;



§ 610. Payments to Commission

(a) The Commission is authorized to bill to and collect the cost of regulation of Cable Television Systems, as a franchise fee from every Commission regulated franchisee. Such billing and collection shall be accomplished in the following manner:

(1) On or before March 31 of each year, each franchisee subject to the provisions of this subchapter shall file with the Commission a report of Total Annual Basic Service Regulated Revenue containing a statement of its total annual basic service regulated revenues for the immediately preceding calendar year, and a check in payment of the annual assessment which shall be an amount equal to the product of 3 mills multiplied by the total annual basic service regulated revenue of such franchisee. A cable television system subject to this section which paid an annual assessment greater than $10,000 in the preceding year shall make an estimated payment of at least 40% of the expected assessment no later than 6 months prior to the March 31 due date for the return and final payment.

(2) Whenever the Commission, in a proceeding upon its own initiative or upon complaint or upon written application to it, shall deem it necessary in order to carry out its statutory duties, to investigate the operations, services, practices, accounting records and/or procedures, rates, charges, rules and regulations of any franchisee and/or to enter into and hold a hearing or hearings in connection therewith, such franchisee shall be charged with and pay such portions of the expenses of the Commission, and the compensation and expenses of its agents, representatives, consultants, and employees, including but not limited to those temporarily employed or retained, as is reasonably attributable to such investigation, hearing or hearings or any appeal from a Commission order. No charge shall be made for the compensation of Commissioners and all such bills shall be due and payable within 30 days of rendition by the Commission. If more than 1 franchisee is involved in such proceedings, each shall pay its pro rata share of such expenses as determined by the Commission.

(3) If the annual assessment or any amount billed by the Commission is not paid within 30 days from the due date the franchisee shall pay in addition a penalty to the Commission of 1% of the amount due for each month or fraction thereof that such amount is unpaid.

(4) The total aggregate amount to be charged by the Commission to any franchisee under authority of this section in any calendar year shall not exceed 2% of such franchisee's total annual basic service regulated revenue in the last preceding calendar year. This limitation shall not include amounts payable as a penalty. For purposes of this section, the term "Total Annual Basic Service Regulated Revenue" shall only include the revenue received by the franchisee from equipment and services which would be subject to Basic Service Rate Regulation by the Commission in the absence of effective competition including the basic monthly service charges for cable television reception service outside the boundaries of incorporated municipalities which on June 28, 1974, have the power either express or implied to grant franchises for a system and shall include moneys received as installation charges, charges for reconnection, inspection, repairs or modifications of any installation. It shall not include local, state or federal taxes or money received from:

a. Sale of advertising time on cable channels;

b. The furnishing of special programming not covered by the basic monthly service charge;

c. The furnishing of other communications services either by private contract or as a carrier, including by way of example but not limited to leasing of channels, burglar alarm, AM or FM radio broadcast, data transmission information storage and retrieval, the facsimile reproduction services; and

d. Any source other than directly from the installation and carriage of television signals and such other basic cable television services as are subject to regulation by the Commission.

(b) No fees or payments other than those specifically provided in this subchapter may be levied by or collected on behalf of the Commission.

59 Del. Laws, c. 397, § 1; 70 Del. Laws, c. 47, § 1; 75 Del. Laws, c. 142, §§ 3, 4.;



§ 611. Certificate of compliance

(a) Upon substantial completion of construction and when service is available in a substantial portion of the franchised territory, the franchisee shall certify to the Commission that:

(1) The cable television system has been constructed and is operating in full compliance with technical performance standards as prescribed by the Federal Communications Commission;

(2) That all services required to be furnished under the rules and regulations of that Commission are being furnished, or, if not, the date upon which such services will be available, and that all services comply with all applicable rules and regulations of the Commission; and

(3) That the system and services comply in all respects with the provisions of the franchise and this subchapter.

(b) In the event such certification cannot be made, temporary waiver of the requirements of any provision of the franchise or of this subchapter shall be granted by the Commission to a date specified on a showing of good cause.

59 Del. Laws, c. 397, § 1.;



§ 612. Occupancy of public ways

All cable systems holding a franchise granted under this chapter or by a municipality having the power either express or implied under its charter to grant a franchise to a system shall have the right to occupy the public highways, streets, roads, alleys, turnpikes and waterways within this State, provided that within incorporated municipalities, they shall have received permission to do so from the municipality, and without incorporated municipalities, they shall have complied with such written regulations established by the Department of Transportation for the occupancy and use of such public ways by telephone corporations and such occupancy and use will not unduly interfere with preexisting use of such public ways by any public utility.

59 Del. Laws, c. 397, § 1.;



§ 613. Acquisition by franchisees of easements

Any franchisee may acquire an easement across, in or on public or private lands or waterways in this State which already have thereon or therein poles, wires, conduits, pipes, cables or other such facilities owned or maintained by a public utility, for the purpose of erecting, constructing, maintaining or operating any facilities to provide cable television or communications service to the public, including poles, wires, cables, guides, conduits and apparatus, which can be installed in the same manner, above or below ground, as the public utility facilities already on or in the property, by a taking in accordance with Chapter 61 of Title 10 which provides a method of fixing fair compensation if the easement should impose any additional burden on the property interest of the utilities or any other concern or person.

59 Del. Laws, c. 397, § 1.;



§ 614. Criminal penalties

(a) Any applicant for a cable television franchise, or any franchisee who knowingly makes any false statement in any application, or in support thereof, or who knowingly falsifies any records required by this subchapter to be kept, shall be deemed to have committed a misdemeanor.

(b) Any person who knowingly attaches or causes to be attached to any cable system television receiving devices without the consent in writing of the cable system shall be deemed to have committed a misdemeanor.

(c) The Superior Court may impose a fine not to exceed $2,000 for each act which constitutes a misdemeanor under this section.

59 Del. Laws, c. 397, § 1.;



§ 615. Judicial review and enforcement of acts by a Commission

(a) Except where judicial review is otherwise expressly provided for herein, in the event that the Commission, by action or inaction, shall fail to comply with this subchapter, the exclusive remedy for any aggrieved person shall be to file, within 30 days of the act or failure to act complained of, a complaint in the Court of Chancery. In such proceedings, the jurisdiction of the Court of Chancery shall be limited to determining whether or not the Commission has complied with this subchapter, and, upon a finding that the Commission has not complied with the subchapter, to entering such order, including one for the payment of damages, as it deems appropriate.

(b) Except where a franchise is to be terminated, where the procedures of § 606 of this title apply, whenever any person shall fail to comply with this subchapter, or with any order or directive of the Commission made in compliance with this subchapter, the Commission may file a complaint in the Court of Chancery seeking such relief as is appropriate to compel compliance.

59 Del. Laws, c. 397, § 1.;



§ 616. Preemption

Any provision of this chapter, or of any franchise issued pursuant thereto, or any rule, regulation or practice, adopted or imposed by the Commission, which is inconsistent with the Communications Act of 1934 [P.L. 73-416], as amended, or any final rule or regulation now or hereafter adopted by the Federal Communications Commission shall be null and void. This chapter is intended to preempt any county franchising or regulation of cable television or communication systems.

59 Del. Laws, c. 397, § 1.;






Subchapter VII Telecommunications Regulation Modernization

§ 701. Short title

This subchapter shall be known and referred to as the "Telecommunications Regulatory Authorization Act of 1992."

68 Del. Laws, c. 258, § 1.;



§ 702. Findings of public policy

With respect to the provision of telecommunications services in Delaware, it is the policy of this State that:

(1) Basic telecommunications services shall be universally available at affordable prices.

(2) To foster economic development in this State, responsible and reasonable investment in and development of telecommunications systems employing advanced technology shall be encouraged as an integral part of the State's infrastructure.

(3) The availability of customer choices among a continuously developing variety of telecommunications services shall be encouraged.

(4) The growth of competitive markets for the provision of telecommunications services shall be encouraged and, where they exist or develop in the future, the availability, price, terms of service and quality should be determined by such competitive markets.

68 Del. Laws, c. 258, § 1.;



§ 703. Commission authority

To create an environment which permits the pursuit of the policy declared herein, the General Assembly finds and declares that:

(1) In a competitive marketplace, some utility regulation may be necessary in protecting the public interest. However, where competition helps promote efficiency in the use of resources, deployment of technology or fosters productivity and innovation, such competition shall be authorized and encouraged by the Commission.

(2) Where competitive market pressures are inadequate for regulation of price, as well as availability and terms of service for particular telecommunications services, the Commission is authorized and encouraged to develop and implement alternate methods of regulation which will encourage the providers of such services to take advantage of technological advances and efficiencies.

(3) The Commission is authorized and encouraged to respond to the changing technology and structure of the telecommunications industry by modifying its regulation of telecommunications services where such modifications will foster the universal availability of basic telecommunications services; protect the public interest; promote efficiency in public and private resource allocation or encourage economic development. Such authorized modifications include, but are not limited to, such regulatory features as: Incentive regulation, earnings sharing, categorization of services for the purposes of pricing, price caps, price indexing, ranges of authorized returns, detariffing and deregulation. In conjunction with alternative methods of regulation, the Commission is encouraged to consider appropriate safeguards to:

a. Protect customers of service which the Commission has not found to be competitive; and

b. Protect the further development of competition in the State.

The Commission is specifically authorized to depart from rate base, rate of return regulation.

(4) The Commission is authorized and empowered to take such actions, conduct such proceedings (including mediation, arbitration and review of agreements and statements of terms and conditions) and enter such orders as permitted or required by a "state commission" under the Telecommunications Act of 1996, Pub. L. 104-104. In exercising such authority and in the conduct of such proceedings, the Commission shall act in accord with the applicable provisions of the Telecommunications Act of 1996 and need not comply with the specific notice, hearing and other procedural requirements set forth in this chapter or in Chapter 101 of Title 29 or regulations heretofore promulgated by the Commission thereunder. The Commission may promulgate rules to govern the conduct of actions and proceedings undertaken to implement the federal law. Such promulgation shall occur pursuant to, and subject to the limitation of, § 10113(b)(2) of Title 29 and shall be exempt from the requirements of subchapter III of Chapter 11 of Title 29. The foregoing actions and proceedings may be conducted by the Commission or by a subordinate designated for such purpose.

68 Del. Laws, c. 258, § 1; 70 Del. Laws, c. 556, § 1.;






Subchapter VII-A Telecommunications Technology Investment Act

§ 704. Election of a telecommunications service provider to be governed by this subchapter

(a) A telecommunications service provider offering services as defined within § 705 of this title or any other provider offering competitive services as defined in 705(c)(1)b. of this title may elect or any telecommunication service provider that has previously elected may reelect, upon or after July 15, 2013, to determine its rates and prices for its telecommunications services pursuant to this subchapter. Upon the filing of written notice to the Commission of such an election or reelection, subchapters II and III of this chapter shall no longer apply except as specifically provided hereinafter and, in lieu thereof, this subchapter shall govern.

(b) An election by a service provider to be governed by this subchapter shall be effective for a term of not less than 3 years and shall automatically be extended for additional 3-year terms except as described below. Not less than 1 year prior to the expiration of any term, the service provider shall notify the Commission if it no longer wishes to be governed by this subchapter. Upon receipt of such notification, the Commission shall commence an open and public proceeding to determine what appropriate form of regulation should be applied to such provider under § 703 of this title. The Commission shall conclude any such proceeding by final order within 12 months from the filing of such notification and, in making its determination, the Commission shall give appropriate consideration to the form of regulation, if any, then applicable to competitors of such service provider.

(c)(1) Nothing in this subchapter shall be construed to affect the rights, duties or obligations of telecommunications carriers, including those carriers who are parties to interconnection agreements approved by the Commission on or before January 1, 2008, set forth in §§ 251-252 of the federal Telecommunications Act, 47 U.S.C. § 251-252, including but not limited to, the duty to negotiate interconnection agreements, to provide interconnection, to provide access to unbundled network elements, and to provide resale, nor shall anything in this subchapter affect the exercise of authority assigned to the Commission by §§ 251-252 of the federal Telecommunications Act, 47 U.S.C. 251-252, including but not limited to the authority to arbitrate and approve interconnection agreements.

(2) Nothing in this subchapter shall be construed to affect the applicability or enforcement of the provisions of Chapter 100 of Title 16 ("911—Enhanced Emergency Number Service") or the applicability or enforcement of the provisions of Chapter 101 of Title 16 ("Enhanced 911 Emergency Reporting System Fund").

69 Del. Laws, c. 99, § 2; 76 Del. Laws, c. 272, §§ 1-7; 79 Del. Laws, c. 53, § 1.;



§ 705. Definitions

(a) "Basic services" shall mean:

(1) Individual residential local exchange access line and residential local usage at a location where there is no alternative provider of telephone service available to retail residential customers determined in accordance with subsection (d) of this section below; and

(2) Switched access services;

(b) "Bundle" means a combination of retail services offered as a package, either at a single price or with the availability of the price for 1 or more services contingent on the purchase of other services, and includes any telephone service combined with any other telephone service or any nontelephone services, including services offered by an affiliate of a telephone company or an unregulated entity.

(c)(1) "Competitive services" shall mean:

a. All services which are not classified as "basic" in subsection (a) of this section above;

b. Any bundled service, even if the bundled service includes 1 or more basic services; or

c. Any new service other than switched access service, offered after July 15, 2008.

(2) For purposes of reclassifying basic service as competitive under § 706(c) of this title, competitive service shall be defined as services for which:

a. There are similar or substitute services or products which are offered and generally available within the relevant geographic area from at least 1 unaffiliated provider;

b. There is at least 1 unaffiliated service provider which is present and viable; and

c. There are no significant barriers to market entry.

(3) The Commission may also consider any other factors it deems relevant and in the public interest in making determinations regarding the classification of services as competitive.

(d)(1) With respect to subsection (a) of this section above, "alternative provider of telephone service" means, but is not limited to, a provider of a wireline telephone service, commercial mobile service as defined in § 332(d), Communications Act of 1934 [47 U.S.C. § 332(d)], or Voice over Internet Protocol service as defined in § 202(i)(2) of this title.

(2) If a retail residential customer disagrees with a telecommunications service provider's classification of its location as having an alternative provider of telephone service, the customer may bring the dispute to the Secretary of the Department of Technology and Information or his or her designee to determine if an alternative provider of telephone service is available to retail residential customers at the location. This standard shall be satisfied if the Secretary determines that a service that provides the ability to transmit and receive voice communications, including E-911 communications, is available from an alternative provider of telephone service at the location.

(e) Phrases used to identify specific services within the foregoing classifications shall be given the meanings commonly ascribed to them in proceedings before the Commission or in the industry. In the event the Commission concludes any of such phrases to have uncertain meaning, the Commission shall, by order after a duly noticed hearing, adopt an appropriate definition.

69 Del. Laws, c. 99, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 272, §§ 8, 9; 79 Del. Laws, c. 53, § 1.;



§ 706. Offering, classification and abandonment of service

(a) A service provider is not required to provide notice to the Commission for any new service.

(b) Competitive services, including new services, and basic services, other than switched access, are not subject to mandatory tariff or other filing requirements except as specifically provided in this subchapter.

(c) Upon application by the service provider, the Commission may, after notice and hearing, reclassify a basic service other than a switched access service as competitive. Any party proposing any such reclassification shall have the burden of supporting its proposal.

(d) Basic services other than switched access may be abandoned pursuant to § 203A of this title. Notwithstanding the provisions of § 203A(c) of this title, a service provider may abandon a competitive service at any time.

(e) A service provider governed under this subchapter and offering services defined in § 705(a)(1) of this title shall obtain Commission approval for mergers as set forth in § 215(a)(1) of this title or transfers of control as set forth in § 215(b) of this title; provided, however, that this subsection shall not apply to or restrict transactions between parent and subsidiary corporations or between entities of which at least 50% of the beneficial ownership is held by the same persons or entities prior to such merger or transfer of control. Applications and Commission approval of mergers or transfers of control shall be governed by § 215(c), (d) and (g) of this title.

(f) A service provider offering competitive services under this subchapter shall be subject to the provisions of §§ 202 and 216-222 of this title.

(g) Notwithstanding any order or regulation of the Commission or law to the contrary, the Commission may not investigate or adjudicate retail customer complaints for services governed by this subchapter except complaints related to the adequate provisioning of basic services.

(h) A service provider offering services under this subchapter shall comply with the certificate of public convenience and necessity requirements as set forth in § 203A(a) and (b) of this title.

69 Del. Laws, c. 99, § 2; 76 Del. Laws, c. 272, § 10; 79 Del. Laws, c. 53, § 1.;



§ 707. Provision of basic services

(a) Except for the determination of rate changes for basic services, which determinations shall be made pursuant to the provisions of this section, the offering of basic services in this State shall be subject to the provisions of subchapters I and V of this chapter and §§ 201, 202, 203A(c), 204, 206, 212, 217, 218, 222, and 303(a) of this title and all Commission procedures, rules and regulations shall apply except to the extent inconsistent with this subchapter.

(b) After January 1 of the year immediately following the initial election or reelection made pursuant to § 704 of this title, rates for basic services, which for any reelecting provider shall be the rates in existence as of July 15, 2013, may be changed by the service provider or upon Commission initiative according to the following formula; provided, however, that a rate for a basic service may not be changed more than once in any calendar year:

Change in Rate<equalsign>Change in Gross Domestic Product-Price

_______________

Inflater since last rate change.

The Gross Domestic Product-Price Inflation Index shall be that published by the United States Department of Commerce with the most recent available data for the relevant period or, in the event that such index is discontinued, the index determined by the Commission to most closely approximate the discontinued index.

(c) The following exceptions to the rate changes otherwise determined by the foregoing formula shall apply:

(1) A service provider may not increase switched access rates unless required to maintain parity with its interstate switched access rates.

(2) A service provider may elect not to implement all or a portion of a rate increase otherwise required by the formula.

(3) A service provider may elect to decrease rates in circumstances where the formula would require otherwise.

(4) Upon request by a service provider, the Commission may, after notice and hearing, establish a different rate change formula than that set forth in subsection (b) of this section for basic services provided by that service provider in light of the degree of competition, including intermodal competition, the service provider faces, if the Commission determines that the new formula will result in rates that are just and reasonable.

(5) In circumstances where a rate decrease would result from an application of the formula, the decreased rate shall not be lower than the incremental cost of providing that basic service as determined by the Commission.

(6) Upon application by a service provider, the rate structure for a basic service may be adjusted by the Commission where such adjustments would neither increase nor decrease the total revenue to the service provider from that particular basic service.

(7) Upon application by a service provider other than a local exchange carrier, the rates charged for a basic service which is purchased as a necessary component by such other provider of telecommunications services in order to offer its telecommunication services may be adjusted by the Commission upon a showing by such other service provider that the rate is not just and reasonable.

(8) Upon the application by any ratepayer or the service provider, rates for basic services may be adjusted with approval by the Commission in order to reflect an unforeseen change in the service provider's costs of providing telecommunications services, which change occurs for reasons beyond the control of the applicable service provider. Such change may include, but not be limited to, legal or regulatory changes which affect such costs, the method of accounting for such costs or taxes applicable to the service provider.

(9) Notwithstanding any other provision to the contrary, effective January 1, 2014, a service provider may increase rates for basic services, other than switched access services, up to 10% per calendar year for a period of 5 years. Effective January 1, 2019, rates for basic services, other than switched access service, may be increased up to 5% per calendar year. A rate for a basic service may not be changed more than once in any calendar year. The service provider shall provide 30 days advance notice to customers of the first increase in rates.

(d) Rate adjustments made pursuant to paragraphs (c)(5), (6) and (7) of this section may be made with the Commission's approval at any time and shall not be limited to once in any year.

(e) Notwithstanding subsection (b) of this section, no service provider may assess switched access rates pursuant to tariff that are higher than the switched access rates set forth in the tariffs of the incumbent local exchange carrier in the same service territory.

(f) Notwithstanding any provision to the contrary, the amount of any change in rates resulting from application of the formula in subsection (b) of this section but not implemented by the service provider as of July 1, 2013, shall be deposited into the Delaware Broadband Fund identified in § 709 of this title in lieu of implementing these amounts through changes in rates.

69 Del. Laws, c. 99, § 2; 76 Del. Laws, c. 272, §§ 11-17; 79 Del. Laws, c. 53, § 1.;



§ 708. Provision of competitive services

(a) Any provider of a competitive service may determine its price and other terms and conditions under which such competitive service will be offered, and subchapter II of this chapter shall not apply to the provision of such services except as provided in § 706(f) of this title herein.

(b) The Commission may, upon the filing of a written complaint, investigate claims related to predatory pricing of competitive services consistent with principals of federal and state antitrust law. If the Commission opens a proceeding to investigate such claims, the burden of proof shall be on the complainant. If the Commission finds that predatory pricing has occurred, the Commission may enjoin the conduct, but may not otherwise determine the price or other terms and conditions under which a competitive service will be offered.

69 Del. Laws, c. 99, § 2; 76 Del. Laws, c. 272, §§ 18-21; 79 Del. Laws, c. 53, § 1.;



§ 709. Delaware Broadband Fund

(a) The State shall create a fund designated as the "Delaware Broadband Fund'' (the "Fund'') to be used to support and enhance broadband services in the State's public schools and public libraries and for rural broadband initiatives in unserved areas of the State.

(b) The Fund shall be administered by the Secretary of the Department of Technology and Information. The Secretary shall develop a plan to carry out the purposes of subsection (a) of this section and, after concurrence of the Controller General and Director of the Office of Management and Budget, may distribute moneys from the Fund to implement such plan.

(c) All moneys in the Fund shall be distributed by July 1, 2018, and the Fund shall terminate at that time.

79 Del. Laws, c. 53, § 1.;



§ 710. Regulatory assessment

In lieu of the regulatory assessment imposed under § 115 of this title, a service provider shall pay an assessment into the Delaware Broadband Fund. On August 1, 2013, the service provider shall pay into the fund 1/2 of the amount of its 2011 regulatory assessment in lieu of the amounts due under § 115 of this title for the period January 1, 2013, through June 2013 and shall continue making payments into the Fund in lieu of any amounts due under § 115 of this title for an additional 3 years beginning on January 30, 2014, and ending on January 30, 2016, in an amount equal to the regulatory assessment for the year 2011, after which time the obligation under § 115 of this title or to make payments under this section shall cease.

79 Del. Laws, c. 53, § 1.;



§ 711. Plan for technological investment and deployment

Repealed by 76 Del. Laws, c. 272, § 23, eff. June 30, 2008.;









CHAPTER 3. CORPORATION LAW FOR RAILROADS [Repealed]

§ 301. -320. Formation of railroad corporation; articles of association; approval of articles; filing and recording; powers of railroad corporations; preliminary requisites to incorporation; capital stock; deposit with State Treasurer; affidavit of payment; fees and taxes; presumptive evidence of incorporation; borrowing money; usury as defense; subscriptions to capital stock; election and qualifications of board of directors; organization and bylaws; stock as personal estate; transfers; annual report to stockholders; consolidation of railroads; leases and mergers; stock appraisement proceedings; eminent domain; width of railroads; procedure for construction or widening; construction and maintenance of bridges and passages; enforcement of duties; crossings over canals, streams, railroads and railways; regulation of grade crossings; time for commencement and completion of railroad construction; limitations upon powers, authority and rights conferred

Repealed by 59 Del. Laws, c. 393, § 19, effective June 28, 1974; 59 Del. Laws, c. 397, § 1, effective June 28, 1974.;






CHAPTER 5. CORPORATION LAW FOR RAILWAYS [Repealed]

§ 501. -520. Definitions; formation of railroad corporation; articles of association; approval of articles; filing and recording; powers of railroad corporations; preliminary requisites to incorporation; capital stock; deposit with State Treasurer; affidavit of payment; fees and taxes; presumptive evidence of incorporation; borrowing money; usury as defense; subscriptions to capital stock; election and qualifications of board of directors; organization and bylaws; stock as personal estate; transfers; annual report to stockholders; consolidation of railways; leases and mergers; stock appraisement proceedings; eminent domain; width of railways; procedure for construction or widening; construction and maintenance of bridges and passages; enforcement of duties; crossings over canals, streams, railroads and railways; regulation of grade crossings; time for commencement and completion of railway construction; limitations upon powers, authority and rights conferred by this chapter

Repealed by 59 Del. Laws, c. 393, § 20, effective June 28, 1974; 59 Del. Laws, c. 397, § 1, effective June 28, 1974.;






CHAPTER 7. RAILROADS, RAILWAYS AND OTHER PUBLIC CONVEYANCES [Repealed]

§ 701. -709. Regulation of ticket agents; penalties; redemption of unused tickets; assigning places to customers; equal accommodations; erection and maintenance of telegraph and telephone lines by railroad or railway; fences and cattle guards; liability for damages; trespass with animals; walking on tracks; penalties; liability of those damaging railroad or railway property; badges of railroad conductors, baggage master and brakeman; railroad car brakes; penalties for violations of §§ 707 and 708

Repealed by 59 Del. Laws, c. 393, §§ 6-14, effective June 28, 1974; 59 Del. Laws, c. 397, § 1, effective June 28, 1974.;






CHAPTER 8. UNDERGROUND UTILITY DAMAGE PREVENTION AND SAFETY

Subchapter I Underground Utility Damage Prevention and Safety Act

§ 801. Purpose; citation; construction

(a) For the purposes of providing for the protection of the public health and safety, certain procedures are necessary to assure that persons performing excavation or demolition operations know, prior to commencing such operations, of the presence or location of underground utilities in the excavation or demolition area. Certain precautions must be taken to avoid injuries and damage to life, limb and property, to avoid disruption and discontinuation of utility services to members of the public and to promote safe operations during excavation and demolition.

(b) This subchapter shall be known and may be cited as the "Underground Utility Damage Prevention and Safety Act.'' This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1.;



§ 802. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Approved notification center'' shall mean an organization identified by § 807 of this title and which complies with the requirements of § 807 of this title and is otherwise operated in accordance with the Federal Pipeline Safety Regulations codified at 49 C.F.R. Ch. 1, § 198.39.

(2) "Damage'' shall mean, but is not limited to:

a. The complete or partial destruction, dislocation or weakening of structure or lateral support of a utility line, or

b. The complete or partial penetration or destruction on any utility line, appurtenance, protective coating, covering, housing or other protective device, or

c. The complete or partial severance of any utility line.

(3) "Demolish or demolition'' shall mean any operation by which a structure or mass of material is wrecked, razed, rendered, moved or removed by means of any tools, equipment or discharge of explosives capable of damaging underground or submarine utility lines.

(4) "Designer'' shall mean any architect, engineer or other person, acting either as an employer or employee, who prepares a drawing for a construction or other project which requires excavation or demolition.

(5) "DNREC Regulated Site'' shall mean any parcel of land or portion thereof for which a final permit, remediation plan, institutional or administrative control, use restriction or similar limitation is imposed under the authority granted to the Department of Natural Resources and Environmental Control under Title 7 and for which due process opportunities have been provided.

(6) "Emergency'' shall mean any condition constituting a clear and present danger to life, health or property by reason of escaping gas or petroleum products, exposed or broken wires, other breaks or defects in an operator's utility line or by reason of any disaster of artificial or natural causes.

(7) "Excavate'' or "excavation'' shall mean any operation in which earth, rock or other material in the ground is moved, removed or otherwise displaced or disturbed by means of any tools, equipment or explosives and includes, without limitation, grading, trenching, digging, dredging, ditching, drilling, augering, tunnelling, boring, backfilling, post pounding, driving objects into the ground, installation of form pins, hammering, scraping, cable or pipe plowing or driving, but does not include the surface cultivation of the soil for agricultural purposes, such as tilling, or patch-type paving where the same, including cutback, does not exceed 12 inches in depth measured from the surface of the pavement being patched.

(8) "Excavator'' shall mean any person, including those acting either as an employer or employee, intending to perform or performing excavation or demolition work.

(9) "Operator'' shall mean any person who furnishes or transports materials or services by means of a utility line.

(10) "Person'' shall mean any individual, firm, joint venture, partnership, corporation, association, municipality, other political subdivision, state or federal governmental unit, department or agency, state cooperative association, joint stock association and shall include any assignee, trustee, receiver or personal representative thereof.

(11) "Underground pipeline facility operator'' shall mean an operator of a buried pipeline facility used in the transportation of gas, such as propane and natural gas, subject to the Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. § 1671 et seq.) [repealed by Act July 5, 1994, P.L. 103-272], or used in the transportation of hazardous liquid subject to the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. § 2001 et seq.) [repealed by Act July 5, 1994, P.L. 103-272]; underground pipeline facility operators include, without limitation, natural gas, propane gas, master meter, LP gas and interstate and intrastate gas and liquid distribution facility operators as defined by these acts.

(12) "Utility line'' shall mean any item of personal property which shall be buried or placed below ground or submerged for use in connection with the storage or conveyance of water, sewage, electronic, cable television, telephonic or telegraphic communications, electric energy, oil, petroleum products, gas or other substances, and shall include, but not be limited to, pipes, sewers, conduits, cables, fiber optic conductors, valves, lines, wires, manholes, vaults, attachments and those portions of poles, pylons or other supports below ground or submerged.

(13) "Working day'' shall mean every day, except Saturday, Sunday and state, federal and recognized operator holidays.

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1; 72 Del. Laws, c. 323, §§ 1, 2.;



§ 803. Duties of operator

It shall be duty of each operator:

(1) To participate in the approved notification center.

(2) To give written notice to such approved notification center which shall state:

a. The name of the operator;

b. The location of the operator's lines; and

c. The operator's office address (street, number and political subdivision) and the telephone numbers to which inquiries may be directed as to the location of such lines.

(3) To give like written notice within 5 working days after any of the matters stated in the last previous notice shall have changed.

(4) To respond to requests from an excavator or operator who identifies the site of excavation or demolition, or proposed excavation or demolition, for information as to the approximate location and type of the operator's utility lines in the area, not more than 2 working days after receipt of such requests.

(5) To inform excavators or operators who identify the site of excavation or demolition, or proposed excavation or demolition, not more than 2 working days after receipt of a request therefor, of the following:

a. If it is determined by an operator that a proposed excavation or demolition is planned within 5 feet of a utility line as measured in the horizontal plane and that the utility line may be damaged, the operator shall notify the person who proposes to excavate or demolish and shall physically mark the horizontal location of the utility line within 18 inches of the utility line on the ground by means of stakes, paint or other suitable means within 2 working days after the request. The operator shall also notify the person who proposes to excavate or demolish as to the size of the utility line, the type of temporary marking provided and how to identify the markings. In the case of extraordinary circumstances, if the operator cannot mark the location within 2 working days, the operator shall, upon making such determination, notify the person who proposes to excavate or demolish and shall, in addition, notify the person of the date and time when the location will be marked;

b. The cooperative steps which the operator may take, either at or off the excavation or demolition site, to assist in avoiding damage to its lines;

c. Suggestions for procedures that might be followed in avoiding such damage;

d. If the operator has no utility line within 5 feet of the proposed excavation or demolition as measured in the horizontal plane and if a proposed excavation or demolition by blasting is not planned in such proximity to the operator's utility lines that the utility lines may be damaged, the operator shall advise the person who proposes to excavate or demolish that marking is unnecessary and that the person may therefore begin the excavation or demolition;

e. In marking the approximate location of utility lines, the operator shall follow the color coding described herein:

Electric power distribution and transmission — Safety red

Municipal electric systems — Safety red

Gas distribution and transmission — High visibility safety yellow

Oil and petroleum products distribution and transmission — High visibility safety yellow

Dangerous materials, product lines, steam lines — High visibility safety yellow

Telephone and telegraph systems — Safety alert orange

Police and fire communications — Safety alert orange

Cable television — Safety alert orange

Water systems — Safety precaution blue

Slurry systems — Safety precaution blue

Sewer systems — Safety green.

(6) To respond to requests from designers who identify the site of excavation or demolition, for information as to the approximate location and type of the operator's utility lines in the area within 15 working days of receipt of a request therefor.

(7) To inform designers who identify the site of excavation or demolition, or proposed excavation or demolition, not more than 15 working days after receipt of a request therefor of the information set forth at paragraph (5) of this section.

(8) Upon receipt of a request pursuant to paragraphs (4), (5), (6) and/or (7) of this section to assign such request an identifying number (which may be the same as the number assigned by the approved notification center in accordance with § 807(b)(5) of this title), inform the requestor of such number and maintain a record showing the name, address and telephone number of the requestor, the site to which the request pertains and the identifying number assigned to the request.

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1; 70 Del. Laws, c. 186, § 1.;



§ 804. Additional duties of operators who are also underground pipeline facility operators

It shall be the duty of each underground pipeline facility operator to:

(1) Participate in the approved notification center.

(2) Provide as follows for inspection of pipelines that such operator has reason to believe could be damaged by excavation activities:

a. The inspection must be done as frequently as necessary during and after the excavation activities to verify the integrity of the pipeline; and

b. In case of blasting, any inspection must include leakage surveys.

69 Del. Laws, c. 455, § 1.;



§ 805. Duties of designers

It shall be the duty of each designer:

(1) To contact the approved notification center and obtain the identity of operators whose facilities are listed, as required by § 803 of this title, in the area of the proposed excavation or demolition;

(2) To obtain the information prescribed in § 803(6) or (7) of this title from each operator identified as required by § 803(2) of this title;

(3) To show upon the drawing the type of each line, derived pursuant to the request made as required in paragraph (2) of this section, the name of the operator and telephone number of the approved notification center, and instructions to "notify the approved notification center not less than 2 working days, but no more than 10 working days, prior to the excavation or demolition activities.''

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1.;



§ 806. Duties of excavators

(a) Prior to undertaking any excavation or demolition activities, it shall be the duty of each excavator to:

(1) Ascertain the telephone number of the approved notification center;

(2) Notify the approved notification center not less than 2 working days, but no more than 10 working days, prior to the day of the commencement of such work of the following:

a. The name of the person notifying the approved notification center;

b. The name, address and telephone number of the excavator;

c. The specific location, starting date and description of the intended excavation or demolition activity;

(3) Ascertain the location and type of utility lines, and information prescribed by § 803(5) of this title and the identifying number or numbers assigned (pursuant to § 807 of this title) by the approved notification center in response to the notice prescribed in paragraph (a)(2) of this section;

(4) Inform each person employed by the excavator at the site of such work of the information obtained pursuant to paragraph (a)(3) of this section;

(5) Maintain in a prudent and careful manner all markings provided by operators in accordance with the provisions of § 803 of this title and, in the event of the obliteration, destruction or removal of the markings, the excavator shall notify the approved notification center of the need for remarking of utility line by the operators;

(6) Establish and maintain a mutually agreeable schedule of required utility locating with each involved operator to insure that the purpose of this chapter is met whenever the intended excavation or demolition will occur at multiple locations, on various dates, on a construction site or public works project with a duration in excess of 20 working days. Proper establishment and prudent, careful, compliance with such a schedule, after initial notice as required under paragraph (a)(2) of this section, shall be considered as notice required in paragraph (a)(2) of this section for the balance of the construction project;

(7) Excavate prudently and carefully and to take all reasonable steps necessary to properly protect, support and backfill underground utility lines. This protection shall include but may not be limited to hand digging, within the limits of the planned excavation or demolition, starting 2 feet of either side of the extremities of the underground utility line for other than parallel type excavations and at reasonable distances along the line of excavation for parallel type excavations;

(8) Report immediately to the operator any break in, or leak on, its utility lines, any dent, gouge, groove or other damage to such lines or to the coating or cathodic protection made or discovered in the course of the excavation or demolition work;

(9) Alert immediately the occupants of any premise as to any emergency that the excavator may create or discover at or near such premises.

(b) The requirements of paragraphs (a)(1) through (5) of this section shall not apply to an excavator performing excavation or demolition work in any emergency. However, excavators performing excavation or demolition activities in an emergency shall notify the approved notification center at the earliest practicable moment of the information prescribed in paragraph (a)(2) of this section.

69 Del. Laws, c. 455, § 1; 70 Del. Laws, c. 186, § 1.;



§ 807. Approved notification center

(a) The approved notification center shall be Utilities Service Protection of Delmarva, Inc.

(b) The approved notification center shall:

(1) Receive and record information prescribed by § 803 of this title regarding the location of operators' utility lines within the State;

(2) Receive and record information prescribed by §§ 805 and 806 of this title regarding notice by excavators or designers of intended excavation or demolition activity;

(3) Promptly transmit to the operators identified in accordance with § 803 of this title, the information received as prescribed by paragraph (b)(2) of this section;

(4) Maintain records of each notice received in accordance with paragraph (b)(2) of this section for a period of not less than 6 years;

(5) Assign an identifying number to the notice prescribed in paragraph (b)(2) of this section;

(6) Notify those persons giving notice as prescribed by § 806 of this title, of the names of participating operators to whom the notice will be transmitted as prescribed by paragraph (b)(3) of this section and approved notification center's identifying number assigned (pursuant to paragraph (b)(5) of this section) to the notice prescribed in paragraph (b)(2) of this section;

(7) Provide a toll-free telephone number for use by any person providing notice as prescribed by §§ 803, 805 and 806 of this title;

(8) Identify persons who normally engage in excavation activities in this State;

(9) Notify the persons identified in paragraphs (b)(7) and (8) of this section and the general public as often as necessary to make them aware of:

a. The existence of the approved notification center;

b. The purpose and general requirements of this chapter;

c. How to learn the location of utility lines before excavation or demolition activities are begun; and

d. The toll-free telephone number provided as required by paragraph (b)(7) of this section.

(10) Promptly transmit to the appropriate contact of DNREC the information contained in the notice by excavators or designers of intended excavation or demolition activity as to any DNREC Regulated Site.

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1; 72 Del. Laws, c. 323, § 3.;



§ 808. Exemptions

No penalties provided for in § 810 of this title shall apply to any excavation or demolition done by the owner of a private residence when such excavation or demolition is made entirely on the land on which the private residence is situated and provided there is no encroachment on any operator's rights-of-way or easement. However, this exemption shall have no effect on the civil liability of such private residence owner pursuant to § 811 of this title.

69 Del. Laws, c. 455, § 1.;



§ 809. Injunction; mandamus

Whenever it appears that any person has engaged in, is engaging in or is about to engage in excavation or demolition in a manner contrary to safe practices, thereby posing a threat or potential threat, of injury or damage to life, limb or property, not necessarily limited to utility lines, or has otherwise violated, is about to violate or is violating any provision of this chapter, the Attorney General or any operator or owner of said utility line may institute an action for the purpose of having such excavation or demolition stopped or prevented, either by mandatory or prohibitive injunction, mandamus or for other relief including interim equitable relief and punitive damages, in a court of competent jurisdiction in the county in which the excavation or demolition has occurred, is occurring or is about to occur, or in which the defendant's or respondent's principal place of business is located. The procedure for all such proceedings shall be as provided in the rules of procedure in the court where said action is commenced or as established by the usual practice and procedure in said court. The court may join as parties any and all persons necessary to make its judgment or processes effective.

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1.;



§ 810. Penalties

It is unlawful and a misdemeanor for any person to do any act forbidden, or fail to perform an act required by this chapter.

(1) Except as provided in paragraph (2) of this section, whoever, by action or inaction, violates a provision of this chapter shall, for the first offense, be fined not less than $100 nor more than $500. For each subsequent like offense, such person shall be fined not less than $200 nor more than $1,000 for each violation.

(2) Operators of underground pipeline facilities, excavators, and the approved notification center shall, upon violation of any applicable requirements of 49 C.F.R. part 198, Subpart C [49 C.F.R. § 198.31 et seq.], be subject to civil penalties not to exceed $10,000 for each violation for each day that the violation persists, except that the maximum civil penalty shall not exceed $500,000 for any related series of violations. In determining the amount of the fine, the court shall consider the nature, circumstances and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the fine and such other matters as justice may require.

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1.;



§ 811. Civil liability

(a) Obtaining information as required by this chapter does not excuse any person making any excavation or demolition from doing so in a careful and prudent manner, nor shall it excuse any person from liability for any damage or injury resulting from the excavation or demolition.

(b) If the information required to be provided by operators pursuant to § 803 of this title is not provided in accordance with the terms thereof, any person damaging or injuring underground facilities of such operator shall not be liable for such damage or injury except on proof of negligence.

(c) Failure by DNREC to notify or otherwise contact an excavator or designer prior to a properly noticed excavation or demolition at any DNREC Regulated Site shall not relieve such excavator or designer from complying with all applicable federal, state, county or municipal laws or regulations, nor shall it create any liability in DNREC for any damage or injury resulting from any such excavation or demolition.

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1; 72 Del. Laws, c. 323, § 4.;



§ 812. Conviction not admissible

A conviction under this chapter, even when obtained pursuant to a guilty plea, shall not be admissible in any civil proceedings involving personal injury, wrongful death or property damage.

62 Del. Laws, c. 148, § 2; 69 Del. Laws, c. 455, § 1.;



§ 813. Effective date

The effective date of this chapter shall be January 1, 1995.

69 Del. Laws, c. 455, § 1.;






Subchapter II Pipeline Safety Compliance Programs

§ 821. Intrastate pipelines

The Public Service Commission shall have the authority to make and enforce rules required by the federal Natural Gas Pipeline Safety Act of 1968, as amended (49 U.S.C. Chapter 601), to qualify for federal certification of a state pipeline safety compliance program under 49 U.S.C. § 60105(a), relating to the regulation of intrastate gas pipeline transportation. Such rules shall incorporate the safety standards and penalty provisions (including injunctive and monetary sanctions) established under the federal Natural Gas Pipeline Safety Act of 1968, as amended [49 U.S.C. § 60101 et seq.], that are applicable to intrastate gas pipeline transportation and will apply to underground pipeline facility operators, as defined under § 802(11) of this title.

76 Del. Laws, c. 393, § 1.;



§ 822. Interstate pipelines

The Public Service Commission shall have the authority to enter into agreements with the Secretary of the United States Department of Transportation, pursuant to 49 U.S.C. § 60106(b), to participate in the oversight of interstate pipeline transportation. Such participation may include inspection and investigatory duties but shall not include the enforcement of safety standards for interstate pipeline facilities.

76 Del. Laws, c. 393, § 1.;









CHAPTER 9. TELEGRAPH, TELEPHONE AND ELECTRIC UTILITY CORPORATIONS

Subchapter I General Provisions

§ 901. Location of lines; eminent domain

(a) Any telegraph corporation, any telephone corporation or any corporation using lines or wires for the transmitting of electrical current, whether created by prior special act or organized under Chapter 1 of Title 8, may erect, construct and maintain its telegraph or telephone lines or its wires for transmitting electrical current and the necessary fixtures for the same through and across or under any of the canals and canal lands, rivers or other waters and also along any highways within the limits of this State, outside of highways within the limits of and maintained by incorporated cities and towns, subject to the approval or authority of the public authority having charge or control of such highways and also subject to the right of the owners of the fee on such highways and to the owners abutting upon such highways to full compensation to the extent that their property is taken or burdened.

(b) Whenever any such corporation cannot agree with any such owner as to purchase or damages, the corporation may proceed for the condemnation of any such franchises, easements, canals, canal lands, rivers or other waters or highways or burdens imposed upon landowners abutting upon any highways whether owners of the fee in the bed of such highways or not in manner prescribed by Chapter 61 of Title 10.

(c) All new extensions within a subdivision of electric distribution, telephone, and telegraph lines applied for after July 7, 1970 and necessary to furnish permanent service to new residential buildings in a subdivision having 5 or more building lots or to new multi-occupancy buildings, shall be placed underground, except in situations where the Public Service Commission of Delaware determines that the placing of such utility lines underground is not feasible from an economic, engineering or physical standpoint. Such extension of service shall be made by the utility in accordance with its rules and regulations which must be approved by the Delaware Public Service Commission.

22 Del. Laws, c. 394, § 105; 27 Del. Laws, c. 189; Code 1915, § 2049; 33 Del. Laws, c. 106; Code 1935, § 2193; 26 Del. C. 1953, § 901; 57 Del. Laws, c. 686.;



§ 902. Powers and duties of telegraph and telephone corporations; regulation of use of public roads, streets, etc

(a) Any telegraph or telephone corporation organized under Chapter 1 of Title 8, in addition to the powers conferred upon corporations generally, may occupy and use the public streets, roads, lanes, alleys, avenues, turnpikes and waterways within this State, or elsewhere, if it extends its lines and business, for the erection of poles and wires or cable or underground conduits, portions of which they may lease, rent or hire to other like companies.

(b) Before entering upon any street, road, lane, alley, avenue, turnpike or waterway the consent of the authorities having jurisdiction thereof shall have first been obtained and the same shall be used and occupied under such rules and regulations as are prescribed by such authorities.

(c)(1) The portions of the surfaces of the streets, avenues or alleys disturbed in laying the wires, cables or underground conduits shall be immediately restored to their original condition and any pavements which are removed for the purpose of laying or repairing the wires, cables or underground conduits shall be restored to as good condition as they were previous thereto and so maintained for 6 months after the completion of the work.

(2) In case of failure on the part of the corporation to so restore and maintain the same, the proper authorities having supervision of the streets, avenues and alleys may properly restore and maintain the same and the cost thereof may be recovered by the city, town or district from the corporation in any court of competent jurisdiction.

(d)(1) All posts or poles which are erected by authority conferred by this section shall be so located as in no way to interfere with the safety or convenience of persons traveling on or over the roads and highways.

(2) All wires fastened upon posts or poles so erected shall be placed at a height of not less than 18 feet above all road crossings except that the owner of said wires shall be solely responsible for removing them to whatever height necessary to eliminate any visual obstruction or any other interference between said wires and their appurtenances, and any traffic control device.

(e) The work shall be done at no cost to the Department of Transportation.

(f) That Department shall be the sole judge of the need to move the wires or appurtenances.

(g) All wires shall be not less than 23 feet above railroad crossings.

(h) No posts or poles shall be erected upon the soil or property of any person without first obtaining the written consent of the owner thereof.

21 Del. Laws, c. 273, § 105; 22 Del. Laws, c. 166, § 19; 22 Del. Laws, c. 394, § 105; Code 1915, § 2048; Code 1935, § 2192; 26 Del. C. 1953, § 902; 60 Del. Laws, c. 196, § 1.;



§ 903. Consolidation of telegraph or telephone corporations

(a) Any telegraph or telephone corporation of this State, whether created by prior special act or under Chapter 1 of Title 8, may consolidate with any other telegraph or telephone company incorporated under the laws of this State, or any other state, or of the United States, whose telegraph or telephone lines, within or without this State, connect or form continuous lines with the telegraph or telephone lines of the company so consolidated, subject to the provisions of Chapter 1 of this title. Such consolidation shall be made in the manner and by the proceedings prescribed in Chapter 1 of Title 8.

(b) The corporation created thereby shall be possessed of, exercise and enjoy all the rights, powers and privileges which Chapter 1 of Title 8 confers upon consolidated companies. It shall likewise be possessed of and exercise and enjoy all the franchises, rights, powers, privileges, immunities and benefits which any corporation of this State, constituent thereof, was possessed of or entitled to exercise under its charter or any law of this State. It shall be subject within this State to the conditions and restrictions imposed by its charter on any corporation of this State, constituent thereof.

21 Del. Laws, c. 273, § 105; 22 Del. Laws, c. 166, § 19; 23 Del. Laws, c. 155, § 2; Code 1915, § 2048; Code 1935, § 2192; 26 Del. C. 1953, § 903.;



§ 904. Number of telephones on 1 line; penalty

(a) No person or corporation operating, controlling or owning any telephone lines within this State known as party lines and for which the regular charge for separate telephones is at the rate of $20 or more per year shall have more than 8 telephones upon any 1 line.

(b) Whoever violates subsection (a) of this section shall be fined not less than $25 nor more than $100 for each offense.

27 Del. Laws, c. 289, §§ 1, 2; Code 1915, § 3596; 32 Del. Laws, c. 198; Code 1935, § 4105; 26 Del. C. 1953, § 904.;



§ 905. Placement of telegraph wires

Telegraph wires shall be attached to the poles at least 12 feet above the ground except where they enter a house. If any agent of a telegraph company having supervision of the line suffers this provision to be violated for 10 days after notice by mail directed to him at the post office nearest his residence, he shall forfeit and pay $20 to anyone who will sue for the same.

Code 1852, §§ 2883, 2884; Code 1915, § 4766; Code 1935, § 5229; 26 Del. C. 1953, § 905.;



§ 906. Powers and duties of electric utility corporations; regulation of use of public roads, streets, etc

(a) Every corporation organized under Chapter 1 of Title 8 for the purpose of constructing, maintaining and operating works for the supply and distribution of electricity for electric lights, heat or power, in addition to the powers conferred upon corporations generally, may use the public roads, highways, streets, avenues and alleys in this State for the purpose of erecting posts or poles on the same to sustain the necessary wires and fixtures. The consent of the council, town commissioners or other persons having control over the public roads, highways, streets, avenues and alleys of the city, town and district in or upon which the posts or poles are to be erected shall first, and as a condition precedent, be obtained.

(b) No posts or poles shall be erected in any street of any city or incorporated town except in those streets which are designated by the authorities thereof and then only in such place and manner as is thus designated, and the same shall be so located as in no way to interfere with the safety or convenience of persons traveling on or over the streets, highways and roads. The use of the public streets in any of the cities and incorporated towns of this State shall be subject to such regulations and taxation as may be first imposed by the corporate authorities of such cities and towns.

(c) No posts or poles shall be erected upon the soil or property of any person without first obtaining the consent in writing of the owner of the soil or property.

(d) Any wire crossing a railroad shall not be at a less elevation than 23 feet.

21 Del. Laws, c. 273, § 101; 22 Del. Laws, c. 166, § 17; Code 1915, § 2044; Code 1935, § 2188; 26 Del. C. 1953, § 906.;



§ 907. Laying pipes, conduits or wires by electric utility corporations

Every corporation mentioned in § 906 of this title may lay pipes, conduits or wires beneath the public roads, highways, streets, avenues and alleys as it deems necessary. The pipes, conduits and wires shall be laid at least 2 feet below the surface of the same and shall not in any way unnecessarily obstruct or interfere with public travel or damage public or private property. No public streets shall be opened for such purpose without the consent of the counsel of any city, or the town commissioners of any incorporated town, or other persons having control over the public roads, highways, streets, avenues and alleys. Such use of the public streets in any of the cities and towns of this State shall be subject to such regulations, taxation and restrictions as may be first imposed by the corporate authorities of such cities and towns.

21 Del. Laws, c. 273, § 102; 22 Del. Laws, c. 166, § 17; Code 1915, § 2045; Code 1935, § 2189; 26 Del. C. 1953, § 907; 57 Del. Laws, c. 446.;



§ 908. Easements for public utilities across railroad property, rights-of-way, or occupations

Any public utility operating within the State may acquire a utility easement for its public use in accordance with Chapter 61 of Title 10 whenever all the following conditions are met:

(1) The property on, over, under, along or across which the public utility easement is to be established:

a. Was previously owned by a railroad company, including a successor whose ownership interest derives, directly or indirectly, from the abandonment of the property use by a railroad company, or

b. Was subject to an easement, right-of-way or occupation for railroad purposes; and

(2) The railroad company's property interests have been extinguished by abandonment or otherwise; and

(3) Immediately prior to the time such railroad company's property interests were extinguished, a public utility held an easement, license, right-of-way, permission or occupation for public utility purposes that had been obtained from the railroad company; and

(4) The public utility and any owner or owners of the property cannot agree as to the terms and conditions of the acquisition by the public utility of a property interest for use for public utility purposes; and

(5) The property on which the utility easement to be acquired is not owned by the State or any of its agencies or political subdivisions; and

(6) The public utility exercises this authority in accordance with the provisions of Chapter 95 of Title 29.

69 Del. Laws, c. 456, § 1.;



§ 909. Special duties of electric utility corporations organized as cooperatives

(a) For the purposes of this section, the following definitions shall apply:

(1) "Cooperative electric utility'' shall mean an entity incorporated in the State that is engaged primarily in providing electric service on a cooperative basis.

(2) "Member'' shall mean any person currently or previously receiving electric service from a cooperative electric utility.

(3) "Nonescheat capital credits'' means moneys due to any past member of a cooperative electric utility in retirement of capital allocated on a patronage basis to the account of such member for amounts received and receivable by the cooperative from the furnishing of electric energy to such member in excess of operating costs and expenses properly chargeable against the furnishing of electric energy, provided that a 5-year period has elapsed since such credits were retired and the members to which such amounts were allocated have not claimed them.

(b) A cooperative electric utility shall use all nonescheat capital credits, net of claims pursuant to subsection (g) of this section, to fund low income energy assistance programs in its service area and to donate to such nonprofit charitable and community organizations as shall be authorized by the Board of Directors.

(c) Nonescheat capital credits shall be expended within 3 calendar years after being deemed nonescheat capital credits. Nonescheat capital credits not expended within 3 calendar years shall be remitted to the State Escheator in the same manner as all other property subject to Chapter 11 of Title 12.

(d) Cooperative electric utilities shall submit a written report to the Division of Revenue of the retired capital credits going unclaimed during the previous calendar year no later than January 20 of each year.

(e) Cooperative electric utilities shall make available the name, last known address and credit amount owed to past members requesting such information. In addition, the utility shall prominently display in all marketing materials directed at current and/or prospective members the name, office address and phone number of the individual or individuals within the corporation responsible for processing past member claims for the return of capital credits. Such information shall also be included in the annual report, the notice of the annual meeting and on any Internet site or sites maintained by the cooperative electric utility.

(f) In the event a cooperative electric utility ceases to do business in this State, or elects to recognize as a noncooperative business, all outstanding nonescheat capital credits shall be remitted to the State Escheator in the same manner as all other property subject to Chapter 11 of Title 12.

(g) Nothing in this section shall be construed to relieve a cooperative electric utility from refunding nonescheat capital credits on application by past members. Past members of a cooperative electric utility may file a claim for the return of funds deemed nonescheat capital credits, allocated to them at the time they were members. The cooperative electric utility shall provide standard claim forms with which all such members can file for a return of their nonescheat capital credits. No provision of a contract or agreement between the cooperative electric utility and a member or any statute of limitations shall limit the time period in which such a claim may be filed.

71 Del. Laws, c. 448, § 3.;






Subchapter II Caller Identification Service

§ 920. Definitions

(a) The term "automatic number identification service'' means an access signaling protocol in common use by common carriers that uses an identifying signal associated with the use of a subscriber's telephone to provide billing information or other information to the local exchange carrier or any other interconnecting carriers.

(b) The term "blocking'' means a service that allows the originator of a call to prevent or control the transmission of information that identifies the originator to the recipient of the call.

(c) The term "caller identification'' means the transmission of information that identifies the originator of a communication to the recipient of the communication via an electronic signal which is decoded by a customer provided display unit which displays, records or forwards the caller's telephone number or other identifying information. Such term shall not include:

(1) An internal office system, including but not limited to, a centrex or private branch exchange (PBX) system or virtual private network;

(2) An identification system used for emergencies, such as an emergency telephone line used by a public agency or a 911 emergency telephone service;

(3) Any identification service provided with legally sanctioned call tracing or tapping procedures; or

(4) Any automatic number identification service or technology.

68 Del. Laws, c. 398, § 2.;



§ 921. Per line blocking

Every provider of electronic or wire communication services that provides a caller identification service shall provide blocking on a per line basis without charge at the request of an originator that is a victim of domestic violence protected by a court order, a victim's service program or a battered women's shelter or other organization providing safe haven for victims of domestic violence.

68 Del. Laws, c. 398, § 2; 70 Del. Laws, c. 186, § 1.;






Subchapter III Changes in Customer Selection of Telecommunications Service Providers

§ 922. Statement of purpose

The General Assembly finds that competition in the telecommunications industry provides opportunities for initiating the unauthorized switching of a customer's telephone service provider without the customer's agreement or authorization, or the addition to a customer's bill of a product or service not authorized or requested by the customer. It is the purpose of this subchapter to protect telecommunications consumers from unauthorized changes in providers and unauthorized charges, and to protect ethical providers from unfair competition.

72 Del. Laws, c. 487, § 1.;



§ 923. Definitions

As used in this subchapter, unless the context otherwise requires:

(1) "Carrier'' shall mean any person or entity offering to the public telecommunications service that originates or terminates within the State; provided, however, that the term "carrier'' shall not include:

a. Any political subdivision, public or private institution of higher education or municipal corporation of this State or operated by their lessees or operating agents that provides telephone service for the sole use of such political subdivisions, public or private institutions of higher learning or municipal corporations;

b. A company that provides telecommunications services solely to itself and its affiliates or members or between points in the same building, or between closely located buildings which are affiliated through substantial common ownership, and does not offer such services to the available general public;

c. Providers of domestic public land mobile radio service provided by cellular technology; and

d. Payphone service providers.

(2) "Change order'' shall mean any order changing a customer's designated carrier for local exchange service, intraLATA intrastate toll service or both.

(3) "Commission'' shall mean the Delaware Public Service Commission.

(4) "Customer'' shall mean a person who subscribes to local exchange services, intraLATA intrastate toll service or both.

(5) "Executing carrier'' shall mean a carrier that effects a request that a customer's carrier be changed.

(6) "Letter of agency'' shall mean a separate document, or easily separable document, signed and dated by the customer or prospective customer, the sole purpose of which is to authorize a carrier to initiate a preferred carrier change.

(7) "Preferred carrier'' shall mean any carrier providing service to a customer at the time this subchapter is enacted, or such carrier as the customer thereafter designates as the customer's preferred carrier.

(8) "Submitting carrier'' shall mean any carrier that requests on behalf of a customer that the customer's carrier be changed, and seeks to provide retail services to an end user customer.

72 Del. Laws, c. 487, § 1.;



§ 924. Prohibitions and changes in preferred carrier selection

(a) No carrier shall bill for intrastate telecommunications services, nor solicit to provide intrastate telecommunication services, within the State, unless such carrier has received a certificate of public convenience and necessity from the Commission.

(b) No submitting carrier shall submit a change in the customer's selection of a carrier prior to obtaining:

(1) Authorization from the customer; and

(2) Verification of that authorization in accordance with the procedures prescribed in this subchapter and implementing regulations of the Commission.

(c) No carrier shall bill or collect from any person a charge for any product or service to which such person has not agreed or subscribed, nor for any amount in excess of that specified in the tariff, price list or contract governing the charges for such services.

72 Del. Laws, c. 487, § 1.;



§ 925. Verification of orders for telecommunications service

(a) No carrier shall submit a preferred carrier change order unless and until the change order has first been confirmed in accordance with one of the following procedures:

(1) The carrier has obtained the customer's written authorization;

(2) The carrier has obtained the customer's electronic authorization; or

(3) An appropriately qualified independent third party has obtained the customer's oral authorization to submit the change order.

(b) The Commission shall promulgate regulations governing the form and content of all authorizations permitted by this section.

72 Del. Laws, c. 487, § 1.;



§ 926. Duty of executing carrier

An executing carrier shall not verify the submission of a change in a customer's selection of a provider of telecommunications service received from a submitting carrier. For an executing carrier, compliance with the procedures prescribed in this subchapter shall be defined as prompt execution, without any unreasonable delay, of changes that have been verified by a submitting carrier.

72 Del. Laws, c. 487, § 1.;



§ 927. Letter of agency

(a) A carrier may use a letter of agency to obtain written authorization and verification of a customer's request to change that customer's preferred carrier selection.

(b) The Commission shall promulgate regulations governing the form and content of letters of agency.

72 Del. Laws, c. 487, § 1; 70 Del. Laws, c. 186, § 1.;



§ 928. Preferred carrier freezes

(a) A customer may institute a preferred carrier freeze to prevent a change in such customer's preferred carrier selection without that customer's express consent.

(b) The Commission shall promulgate regulations governing the procedures for implementing and lifting preferred carrier freezes and the form and contents of solicitations or other materials provided to the customer regarding preferred carriers freezes.

72 Del. Laws, c. 487, § 1; 70 Del. Laws, c. 186, § 1.;



§ 929. Customer protections

The Commission shall promulgate regulations governing the procedures to be followed by the customer and carrier in the event that a customer believes that the customer's carrier has been changed without the customer's authorization or has caused or allowed the customer to be billed for unauthorized charges and remedies available for violations of the subchapter.

72 Del. Laws, c. 487, § 1; 70 Del. Laws, c. 186, § 1.;



§ 930. Commission authority

(a) The Commission is authorized to supplement the provisions hereof by promulgating such additional regulations that it deems necessary to achieve the purposes set forth in § 922 of this title.

(b) All Commission regulations promulgated pursuant to this subchapter shall be consistent with federal law.

72 Del. Laws, c. 487, § 1.;









CHAPTER 10. ELECTRIC UTILITY RESTRUCTURING

§ 1001. Definitions

As used in this chapter, unless the context otherwise requires:

(1) "Aggregator'' means any person or entity who contracts with an electric distribution company, electric supplier or PJM Interconnection (or its successor) to provide energy services, which facilitate battery storage systems for grid-integrated electric vehicles and related technologies.

(2) "Ancillary services'' means services that are necessary for the transmission and distribution of electricity from supply sources to loads and for maintaining reliable operation of the transmission and distribution system.

(3) "Broker'' means a person or entity that acts as an agent or intermediary in the sale or purchase of, but that does not take title to, electricity for sale to retail electric customers.

(4) "Commission'' means the Delaware Public Service Commission.

(5) "Community-owned energy generating facility'' means a renewable energy generating facility that has multiple owners or customers who share the output of the generator, which may be located either as a stand-alone facility or behind the meter of a participating owner or customer. The facility shall be interconnected to the distribution system and operated in parallel with an electric distribution company's transmission and distribution facilities.

(6) "DEC'' means the Delaware Electric Cooperative and its successors.

(7) "Demand-side management'' means cost effective energy efficiency programs that are designed to reduce customers' electricity consumption, especially during peak periods.

(8) "Direct access'' means the right of electric suppliers and their customers to use an electric distribution company's transmission and distribution system on a nondiscriminatory basis at rates, terms and conditions of service comparable to the electric distribution company's own use of the system to transmit or distribute electricity from any electric supplier to any customer.

(9) "Distribution facilities'' means electric facilities located in Delaware that are owned by a public utility that operate at voltages of 34,500 volts or below and that are used to deliver electricity to customers, up through and including the point of physical connection with electric facilities owned by the customer.

(10) "Distribution services'' means those services, including metering, relating to the delivery of electricity to a customer through distribution facilities.

(11) "DP&L'' means Delmarva Power & Light Company and its successors.

(12) "Electric distribution company'' means a public utility owning and/or operating transmission and/or distribution facilities in this State.

(13) "Electricity demand response'' has the same definition set forth in § 1501 of this title.

(14) "Electric supplier'' means a person or entity certified by the Commission that sells electricity to retail electric customers utilizing the transmission and/or distribution facilities of a nonaffiliated electric utility, including:

a. Municipal corporations which choose to provide electricity outside their municipal limits (except to the extent provided prior to February 1, 1999);

b. Electric cooperatives which, having exempted themselves from the Commission's jurisdiction pursuant to §§ 202(g) and 223 of this title, choose to provide electricity outside their assigned service territories; and

c. Any broker, marketer or other entity (including public utilities and their affiliates).

(15) "Electric supply service'' means the provision of electricity and related services to customers.

(16) "Fuel cell'' means an electric generating facility that:

a. Includes integrated power plant systems containing a stack, tubular array, or other functionally similar configuration used to electrochemically convert fuel to electric energy, and

b. May include an inverter and fuel processing system or other plant equipment to support the plant's operation or its energy conversion, including heat recovery equipment.

(17) "Grid-integrated electric vehicle'' means a battery-run motor vehicle that has the ability for 2-way power flow between the vehicle and the electric grid and the communications hardware and software that allow for the external control of battery charging and discharging by an electric distribution company, electric supplier, PJM Interconnection, or an aggregator.

(18) "Integrated resource planning'' means the planning process of an electric distribution company that systematically evaluates all available supply options, including but not limited to: generation, transmission and demand-side management programs, during the planning period to ensure that the electric distribution company acquires sufficient and reliable resources over time that meet its customers' needs at a minimal cost.

(19) "Marketer'' means a person or entity that purchases and takes title to electricity for sale to customers in this State.

(20) "Retail competition'' means the right of a customer to purchase electricity from an electric supplier.

(21) "Retail electric customer'' or "customer'' means a purchaser of electricity for ultimate consumption and not for resale in this State, including the owner/operator of any building or facility, but not the occupants thereof, that purchases and supplies electricity to the occupants of such building or facility.

(22) "Returning customer service'' means the electric supply service offered to customers with a peak monthly load of 1000 kW or more, which have left standard offer service as of April 30, 2007, and later decide to receive electric supply service from their electric distribution company. For purposes of determining customers eligible for returning customer service, peak monthly load shall be measured by the electric distribution company's separate customer account, not by facility or service location or by customer, in aggregate or otherwise.

(23) "Standard offer service'' means the provision of electric supply service after the transition period by a standard offer service supplier to customers who do not otherwise receive electric supply service from an electric supplier.

(24) "Standard offer service supplier'' means the electric distribution company serving within its certificated service territory.

(25) "Transition period'' means the period of time beginning with the implementation of retail competition and ending on the dates specified in § 1004 of this title.

(26) "Transmission facilities'' means electric facilities located in Delaware and owned by a public utility that operate at voltages above 34,500 volts and that are used to transmit and deliver electricity to customers (including any customers taking electric service under interruptible rate schedules as of December 31, 1998) up through and including the point of physical connection with electric facilities owned by the customer.

(27) "Transmission services'' means the delivery of electricity from supply sources through transmission facilities.

72 Del. Laws, c. 10, § 3; 73 Del. Laws, c. 157, § 4; 75 Del. Laws, c. 242, § 2; 77 Del. Laws, c. 188, § 3; 77 Del. Laws, c. 212, § 1; 77 Del. Laws, c. 453, § 1.;



§ 1002. Standards for electric utility restructuring

The General Assembly declares that the following interdependent standards shall govern the Commission's review and approval of each public utility's restructuring plan, oversight of the transition process and regulation of the restructured electric utility industry pursuant to this chapter.

(1) The reliability of electric service to all customers in this State shall be maintained.

(2) On and after the implementation dates set forth in § 1003 of this title, customers shall have the right to choose among electric suppliers.

(3) Nothing contained herein shall have the effect of abrogating or amending contracts between public utilities and any of their customers in place on February 1, 1999.

(4) On or after May 1, 2006, it is the policy of the State that electric distribution companies subject to the oversight of the Commission and as part of their obligation to be standard offer service suppliers shall engage in integrated resource planning for the purpose of evaluating and diversifying their electric supply options, efficiently and at the lowest cost to their customers.

72 Del. Laws, c. 10, § 3; 75 Del. Laws, c. 242, § 3.;



§ 1003. Retail competition

General rule. — Except as otherwise expressly provided for in this chapter, on and after May 1, 2006, the generation, supply and sale of electricity, including all related facilities and assets, used to serve standard offer service and returning customer service, shall be treated as a public utility service or function. Customers of electric distribution companies in this State shall continue to have the opportunity, but not the obligation, to purchase electricity from their choice of electric suppliers as expressly provided for in this chapter.

72 Del. Laws, c. 10, § 3; 75 Del. Laws, c. 242, § 4.;



§ 1004. Transition period

(a) The transition period for DP&L shall begin on October 1, 1999, and shall end on September 30, 2002, for nonresidential customers and shall begin on October 1, 1999, and end on September 30, 2003, for residential customers.

(b) The transition period for DEC shall begin on April 1, 2000, and shall end on March 31, 2005, for all customers.

72 Del. Laws, c. 10, § 3.;



§ 1005. Restructuring plan

(a) Restructuring plan for DP&L. —

(1) Filing and contents of plan. — On or before April 15, 1999, DP&L shall file with the Commission a detailed plan for implementing retail competition in DP&L's commission-designated service territory. Such plan shall include:

a. Separate prices or rates for electric supply, transmission, distribution and other services (which may later be combined for billing purposes);

b. Procedures for providing direct access for all electric suppliers;

c. Revised tariffs and rate schedules;

d. An optional residential time of use rate with three daily time of use periods to be available for any residential customer who elects such a rate structure; and

e. Standards for reliability sufficient to measure variations in service reliability after the implementation of retail competition.

(2) Commission review of plan. — The Commission shall review DP&L's restructuring plan and, after an evidentiary proceeding, issue an order by August 31, 1999, adopting the plan as filed or modifying the plan as appropriate.

(b) Restructuring plan for DEC. —

(1) Filing and contents of plan. — On or before September 15, 1999, DEC shall file with the Commission a detailed plan for implementing retail competition in DEC's Commission-designated service territory. Such plan shall include:

a. Separate prices or rates for electric supply, transmission, distribution and other services (which may later be combined for billing purposes);

b. Procedures for providing direct access for all electric suppliers;

c. Revised tariffs and rate schedules;

d. DEC's proposed competitive transition charge, including the proposed method, recovery plan and determination of DEC's stranded and transition costs, as such terms are defined in [former] § 1007 of this title; and

e. Standards for reliability sufficient to measure variations in service reliability after implementation of retail competition.

(2) Commission review of plan. — The Commission shall review DEC's restructuring plan and, after an evidentiary proceeding, issue an order by February 28, 2000, adopting the plan as filed or modifying the plan as appropriate.

72 Del. Laws, c. 10, § 3.;



§ 1006. Rates for customers

(a) Rates for customers within DP&L's service territory.

(1) DP&L is required to offer both standard offer service and returning customer service, except that returning customer service shall only apply to customers meeting the definitional load characteristics for such service. Customers on returning customer service may return to standard offer service after receiving returning customer service for a minimum of 12 consecutive months.

(2) After May 1, 2006, rates for customers taking standard offer service shall be adjusted in accordance with subchapter III of Chapter 1 of this title. The Electric Utility Retail Customer Supply Act of 2006, 75 Del. Laws, c. 242, shall not have any effect on contractual arrangements between the standard offer service supplier and successful bidders entered into as a result of the recently conducted bidding process for standard offer service in Public Service Commission Docket No. 04-391. Any rates derived from that process shall be determined by the Commission pursuant to that docket, except as permitted in paragraph (a)(3) of this section.

(3) With respect to rate increases for standard offer service to be effective on May 1, 2006, residential and small commercial customers of DP&L, depending on rate classification, shall have the ability to opt out of the following rate deferral plan:

The limitations on rate increases specified in this section shall be accomplished by applying appropriate credits/charges per kilowatt hour to customer bills. The same credits/charges per kilowatt hour shall be applied regardless of whether the customer is receiving standard offer service or purchasing electricity from an electric supplier.

a. A customer not opting out of the deferral plan will be placed on a nonbypassable tariff, under which the customer will be responsible for all of that customer's incurred deferral amounts including carrying costs of the plan.

b. Customers will have from April 1, 2006, to April 28, 2006, to affirmatively opt out of this plan.

c. Upon completion of the deferral plan, customers on the plan will be returned to their original rate classification, subject to any past due amounts owed while on the plan. The "True-up/Balance'' to be instituted on January 1, 2008, shall provide for equal monthly installment amounts designed to recover all deferral amounts by each customer by not later than June 1, 2009, as well as the full standard offer service charges and all other tariff charges then in effect.

d. Except as otherwise provided for in the Electric Utility Retail Customer Supply Act of 2006, 75 Del. Laws, c. 242, customers enrolled in the deferral plan will be able to purchase electricity from an electric supplier and will continue to receive the same credits/charges specified in this section.

e. If determined to be in the public interest, the Commission shall have the authority after January 1, 2007, to adjust the deferral plan to take advantage of any downward movement of standard offer service rates.

(4) Rates for customers on returning customer service shall be based on the regional spot market plus DP&L's reasonable costs of procuring such supply for this group of customers.

(5) In addition to the standard offer service price or the alternative electric supplier's supply price, each customer shall pay the separate applicable rates for transmission, ancillary, distribution, nuclear decommissioning and other services. Such rates shall not include any generation or electric supply costs.

(6) Customers who obtain transmission and/or ancillary services directly from the PJM independent system operator or from their electric supplier shall receive a credit against DP&L's retail delivery rates equal to the then-applicable Federal Energy Regulatory Commission equivalent retail transmission and/or ancillary services rates paid by that customer or its electric supplier.

(b) Rates for customers within the DEC service territory.

(1) DEC is required to offer both standard offer service and returning customer service, except that returning customer service shall only apply to customers meeting the definitional load characteristics for such service.

(2) After May 1, 2006, rates for customers taking standard offer service shall be adjusted in accordance with subchapter III of Chapter 1 of this title.

(3) Rates for customers on returning customer service shall be based on the regional spot market plus DEC's reasonable costs of procuring such supply for this group of customers.

(4) In addition to the standard offer service price or the alternative electric supplier's supply price, each customer shall pay the separate applicable rates for transmission, ancillary, distribution, nuclear decommissioning and other services. Such rates shall not include any generation or electric supply costs.

(5) Customers who obtain transmission and/or ancillary services directly from the PJM independent system operator or from their electric supplier shall receive a credit against DEC's retail delivery rates equal to the then-applicable Federal Energy Regulatory Commission equivalent retail transmission and/or ancillary services rates paid by that customer or its electric supplier.

72 Del. Laws, c. 10, § 3; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 242, § 5.;



§ 1007. Standard offer service and returning customer service supplier obligation

(a) All electric distribution companies subject to the jurisdiction of the Commission shall be the standard offer service supplier and returning customer service supplier in their distribution service territories. Customers on returning customer service may return to standard offer service after receiving returning customer service for a minimum of 12 consecutive months.

(b) Subject to the approval of the Commission, the standard offer service provider to meet its electric supply requirements shall have the ability to:

(1) Enter into short- and long-term contracts for the procurement of power necessary to serve its customers;

(2) Own and operate facilities for the generation of electric power;

(3) Build generation and transmission facilities (subject to any other requirements in any other section of the Delaware Code regarding siting, etc.);

(4) Make investments in demand-side resources; and

(5) Take any other Commission-approved action to diversify their retail load.

In order to take such action, DP&L as a standard offer service supplier must file an application with the Commission or have had such action approved as part of its integrated resource plan pursuant to subsection (c) of this section. If DP&L as a standard offer service supplier files an application under this subsection, then the Commission shall hold an evidentiary hearing on DP&L's request and shall approve the request if the Commission finds that such action is in the public interest. If the Commission approves such a request, the Commission shall review all reasonable incurred costs of the contracts, facilities or programs in accordance with subchapter III of Chapter 1 of this title. Costs from these projects which have been approved by the Commission shall be included in standard offer service rates.

(c)(1) DP&L is required to conduct integrated resource planning. On December 1, 2006, and on the anniversary date of the first filing date of every other year thereafter (i.e., 2008, 2010 et seq.), DP&L shall file with the Commission, the Controller General, the Director of the Office of Management and Budget and the Energy Office an integrated resource plan ("IRP''). In its IRP, DP&L shall systematically evaluate all available supply options during a 10-year planning period in order to acquire sufficient, efficient and reliable resources over time to meet its customers' needs at a minimal cost. The IRP shall set forth DP&L's supply and demand forecast for the next 10-year period, and shall set forth the resource mix with which DP&L proposes to meet its supply obligations for that 10-year period (i.e., demand-side management programs, long-term purchased power contracts, short-term purchased power contracts, self generation, procurement through wholesale market by RFP, spot market purchases, etc.).

a. As part of its IRP process, DP&L shall not rely exclusively on any particular resource or purchase procurement process. In its IRP, DP&L shall explore in detail all reasonable short- and long-term procurement or demand-side management strategies, even if a particular strategy is ultimately not recommended by the company. At least 30 percent of the resource mix of DP&L shall be purchases made through the regional wholesale market via a bid procurement or auction process held by DP&L. Such process shall be overseen by the Commission subject to the procurement process approved in PSC Docket #04-391 as may be modified by future Commission action.

b. In developing the IRP, DP&L may consider the economic and environmental value of:

1. Resources that utilize new or innovative baseload technologies (such as coal gasification);

2. Resources that provide short- or long-term environmental benefits to the citizens of this State (such as renewable resources like wind and solar power);

3. Facilities that have existing fuel and transmission infrastructure;

4. Facilities that utilize existing brownfield or industrial sites;

5. Resources that promote fuel diversity;

6. Resources or facilities that support or improve reliability; or

7. Resources that encourage price stability.

The IRP must investigate all potential opportunities for a more diverse supply at the lowest reasonable cost.

c. The Commission shall have the authority to promulgate any rules and regulations it deems necessary to accomplish the development of IRPs by DP&L. Commencing in 2009, DP&L shall submit a report to the Commission, the Governor and the General Assembly detailing its progress in implementing its IRPs.

d. The costs that DP&L incurs in developing and submitting its IRPs shall be included and recovered in DP&L's distribution rates.

(2) The DEC shall annually prepare a 10-year plan detailing its energy supply requirements and planned procurement strategies to meet forecasted demand. Said plan shall be submitted to the Public Service Commission, Controller General's Office and Office of Management and Budget. Said plan shall be filed by January 31, 2007, and January 31 of each subsequent year thereafter.

(d) As part of the initial IRP process, to immediately attempt to stabilize the long-term outlook for standard offer supply in the DP&L service territory, DP&L shall file on or before August 1, 2006, a proposal to obtain long-term contracts. The application shall contain a proposed form of request for proposals ("RFP'') for the construction of new generation resources within Delaware for the purpose of serving its customers taking standard offer service. Such proposed RFP shall include a proposed form of output contract which shall include capacity and energy and may include ancillary electric products and environmental attributes between the electric distribution company and developers of new generation facilities, which contract shall have a term of no less than 10 years and no more than 25 years. Such RFP shall also set forth proposed selection criteria based on the cost-effectiveness of the project in producing energy price stability, reductions in environmental impact, benefits of adopting new and emerging technology, siting feasibility and terms and conditions concerning the sale of energy output from such facilities.

(1) The Commission and Energy Office may approve or modify the elements of the RFP prior to its issuance. The Commission and Energy Office shall ensure that each RFP elicits and recognizes the value of:

a. Proposals that utilize new or innovative baseload technologies;

b. Proposals that provide long-term environmental benefits to the state;

c. Proposals that have existing fuel and transmission infrastructure;

d. Proposals that promote fuel diversity;

e. Proposals that support or improve reliability; and

f. Proposals that utilize existing brownfield or industrial sites.

Such RFP shall be issued no later than November 1, 2006. Proposals will be due no later than December 22, 2006.

(2) DP&L shall publish such request for proposals in one or more newspapers or periodicals with general circulation, as selected by the Commission, and shall post such request for proposals on its web site. The Commission, the Director of the Office of Management and Budget, the Controller General and the Energy Office shall retain the services of an independent third-party entity with expertise in the area of energy procurement at the expense of DP&L to oversee the development of the request for proposals and to assist them in their review of proposals pursuant to paragraph (d)(3) of this section. Public service companies shall be eligible to participate in such RFP process through unregulated affiliated companies that meet the Commission's criteria to ensure that such affiliates are sufficiently financially and functionally separate from the regulated utility operations to prevent subsidization of the generation project by the regulated operations and to eliminate any other advantages from the affiliation with regulated operations.

(3) The Commission, the Director of the Office of Management and Budget, the Controller General and the Energy Office shall, on or before February 28, 2007, evaluate such proposals and may determine to approve 1 or more of such proposals that result in the greatest long-term system benefits, including those identified in paragraph (1) of this subsection, in the most cost-effective manner. Once 1 or more of the contracts have been finalized and approved by the Commission, the Director of the Office of Management and Budget, the Controller General and the Energy Office, then DP&L shall enter into such contract or contracts.

(e) Electric distribution companies are required to provide returning customer service to qualifying returning customers.

72 Del. Laws, c. 10, § 3; 75 Del. Laws, c. 242, § 6.;



§ 1008. Duties of electric distribution companies

(a) Each electric distribution company shall maintain its facilities and provide products and services which are safe, efficient, sufficient, adequate, and reliable. Each electric distribution company shall implement procedures to require all electric suppliers to deliver energy to the electric distribution company at locations and in amounts which are adequate to meet each supplier's obligations to its customers.

(b)(1) The Commission is hereby granted the authority to require DP&L subject to its jurisdiction to develop and implement demand-side management programs designed to reduce overall electricity consumption by its customers and/or to reduce usage by customers during peak periods, such as time of use rates, advanced metering infrastructure, central air-conditioning and hot water heating cycling off and on programs, interruptible rates, etc. However, in no such instance shall electric distribution companies subject to the Commission's jurisdiction be authorized to implement peak time billing. Upon development of such demand-side management program or programs, DP&L shall file such program or programs with the Commission for the Commission's review and approval.

a. The costs that DP&L incurs in developing and implementing their demand-side management programs, as well as the costs incurred by DP&L in administering all demand-side management programs approved for implementation by the Commission, shall be included and recovered in DP&L's distribution rates.

b. By June 5, 2006, the Commission shall open a docket to evaluate the desirability, feasibility and cost effectiveness of requiring advanced metering technology, including time of use metering to be utilized throughout or selectively in the service territories of DP&L. The Commission may require that such a technology be deployed in a cost effective manner after such evaluation has been made and hearings have been held. As part of the evaluation, the Commission shall review all customer pricing implications of any particular metering technology investigated. The Commission shall not authorize such technology to be deployed in a manner that permits 30-day peak demand billing except as approved by the General Assembly.

c. The Commission shall have the authority to promulgate any rules and regulations it deems necessary to accomplish the development and implementation of demand-side management programs by DP&L.

(2) DEC shall, at a minimum, maintain its current efforts in providing demand-side management programs. DEC shall report on its demand-side management efforts to the Public Service Commission, Controller General and Director of the Office of Management and Budget by January 31, 2007, and January 31 of each subsequent year thereafter.

72 Del. Laws, c. 10, § 3; 74 Del. Laws, c. 73, § 3; 75 Del. Laws, c. 242, § 7.;



§ 1009. Reciprocity

Notwithstanding any other provision of this chapter, unless an electric utility, including a municipally-owned electric utility or a municipal electric company, has implemented a restructuring plan that provides for retail competition in its Delaware service territory, such electric utility may not use the transmission or distribution facilities of a nonaffiliated electric utility to make sales to customers in such nonaffiliated electric utility's Delaware service territory; nor shall such electric utility own or receive, directly or indirectly, any economic interest in any entity which uses the transmission or distribution facilities of a nonaffiliated electric utility to make sales to customers in such nonaffiliated electric utility's Delaware service territory.

72 Del. Laws, c. 10, § 3.;



§ 1010. Electric distribution companies' obligation to serve customers

(a) The standard offer service supplier shall provide standard offer service which is safe, efficient, adequate and reliable. The Commission may take appropriate actions to ensure that the standard offer service supplier provides such safe, adequate, efficient and reliable standard offer service.

(b) The Commission shall promulgate rules and regulations governing the amount of notice that a customer who desires to return to the standard offer service supplier must provide, the minimum amount of time that a customer must take service from a standard offer service supplier, and the amount of charges that may be assessed against a customer who leaves the standard offer service supplier and later returns to the standard offer service supplier, including the appropriate retail market price, which may be higher than the standard offer service price.

(c) After hearing and a determination that it is in the public interest, the Commission is authorized to restrict retail competition and/or add a nonbypassable charge to protect the customers of the electric distribution company receiving standard offer service. The General Assembly recognizes that electric distribution companies are now required to provide standard offer service to many customers who may not have the opportunity to choose their own electric supplier. Consequently, it is necessary to protect these customers from substantial migration away from standard offer service, whereupon they may be forced to share too great a share of the cost of the fixed assets that are necessary to serve them as required by the Electric Utility Retail Customer Supply Act of 2006, 75 Del. Laws, c. 242.

72 Del. Laws, c. 10, § 3; 74 Del. Laws, c. 73, §§ 4, 5; 75 Del. Laws, c. 242, § 8.;



§ 1011. Metering and billing

(a) The following provisions shall govern metering and billing for customers in DP&L's service territory:

(1) Each customer shall have the right to choose to receive separate bills from DP&L and from its electric supplier, or to receive a combined bill from either DP&L or its electric supplier, for electric supply, transmission, distribution, ancillary and other services, consistent with the regulations of the Commission.

(2) If the customer does not elect a billing option, DP&L shall be responsible for billing customers for all electric supply, transmission, distribution, ancillary and other services, regardless of the identity of the provider of electric supply service.

(3) Customer bills shall contain sufficient detail to enable the customer to determine the basis for all charges.

(4) During the transition period, DP&L shall continue to own all meters and perform all meter-reading functions. After the transition period, or earlier if requested by DP&L, the Commission may permit others to provide some or all of such metering functions on a competitive basis.

(b) The following provisions shall govern metering and billing for customers in DEC's service territory:

(1) DEC shall continue to bill each Customer for:

a. That customer's electric supply service, regardless of the electric supplier, and

b. Transmission, distribution, ancillary and other services.

(2) All customers in DEC's service territory shall continue to be members of DEC and the revenues for DEC's services shall continue to be treated as member revenue to DEC.

(3) DEC shall continue to own and operate meters and perform meter reading functions in its Commission-designated service territory.

72 Del. Laws, c. 10, § 3.;



§ 1012. Certification of electric suppliers

(a) Certification requirements. — Prior to doing business in Delaware, every electric supplier seeking to provide electric supply service to customers shall obtain a certificate from the Commission. The Commission shall promulgate rules and regulations governing the information that electric suppliers shall be required to provide and requirements to be satisfied in order to obtain such certificate. The failure by any electric supplier to comply with any of the requirements promulgated by the Commission shall result in penalties, including monetary assessments, suspension or revocation of the electric supplier's certificate, or other sanctions.

(b) Rules and regulations. — The Commission may promulgate rules and regulations with respect to electric suppliers and electric supply service to protect customers after the implementation of retail competition, including those related to standardized customer information billing, service terms and conditions, dispute procedures, changing suppliers and standards for suppliers who offer environmentally-advantageous "Green Power'' options, such as electricity generated from renewable resources, biomass, hydroelectric and other such generating sources. The Commission shall also require each electric supplier to provide disclosure, on a quarterly basis, of a uniform set of information about the fuel mix of electricity purchased by its customers, such as categories of electricity from renewable resources, coal, natural gas, nuclear, oil and other resources, or disclosure of a regional average. All electric suppliers shall consent to the jurisdiction of the Delaware courts for acts or omissions arising from their activities in the State. Electric suppliers shall not solicit customers by means of telemarketing where such telemarketing is prohibited by applicable laws and regulations.

(c) Fees and assessments. —

(1) Electric suppliers required to obtain a certificate to provide retail electric supply service shall pay an application fee of $750.

(2) For purposes of §§ 114 (Charges and fees; costs and expenses of proceedings), 115 (Public policy; regulatory assessment; definition of revenue; returns; collection of assessment), and 116 (Delaware Public Service Commission Revolving Fund; deposit of moneys collected) of this title, an electric supplier shall be deemed to be a "public utility'' as defined in § 102(2) of this title.

72 Del. Laws, c. 10, § 3; 75 Del. Laws, c. 242, § 9.;



§ 1013. Market power remediation

(a) On or after October 1, 1999, upon complaint or upon its own motion, for good cause shown, the Commission may conduct an investigation of the retail electric supply service market and whether the function of that market is being adversely affected by market power arising from the ownership or control of facilities and equipment used to provide electric supply service.

(b) If, as a result of an investigation conducted under this section, the Commission has reason to believe that market power in the relevant market under the Commission's jurisdiction is preventing retail electric customers in the State from obtaining the benefits of retail competition, the Commission may take remedial actions to mitigate the impact of such activities, including ordering divestiture. However, in the case of divestiture, the Commission may only order divestiture of generating assets of a public utility and only in an extreme situation and as a last resort measure.

72 Del. Laws, c. 10, § 3.;



§ 1014. Public purpose programs and consumer education

(a) In separating the rates or prices for DP&L's services under § 1005(a) of this title, the Commission shall reassign to the separate transmission and distribution rates of each rate class from the total base rates $0.000356 per kilowatt-hour to be deposited each month by DP&L into an environmental incentive fund effective on October 1, 1999. Such fund shall be known as the "Green Energy Fund'' and all moneys deposited into the Green Energy Fund shall be transferred in their entirety on the July 1 of each year to the State Energy Office to fund environmental incentive programs for conservation and energy efficiency in the State. The State Energy Office shall submit to the General Assembly by May 30 of each year a written accounting of moneys received from the fund during the previous year and how those moneys were used or disbursed during that year.

(b) The Commission shall further reassign to the separate transmission and distribution rates of each rate class from the total base rates $0.000095 per kilowatt-hour to be deposited each month by DP&L into a low-income program fund effective on October 1, 1999. Such fund shall be administered by the Department of Health and Social Services, Division of State Service Centers and shall be used to fund low-income fuel assistance and weatherization programs within DP&L's service territory.

(c) The Commission shall establish a working group by June 1, 1999, comprised of representatives of the Commission, electric utilities, electric suppliers, the Division of the Public Advocate, environmental community, consumers, a member of the House of Representatives appointed by the Speaker of the House, a member of the House of Representatives appointed by the Minority Leader of the House, a member of the Senate appointed by the President Pro Tempore of the Senate, a member of the Senate appointed by the Minority Leader of the Senate and other interested parties to design and implement a consumer education program, including "Green Power'' options, to prepare the citizens of Delaware for retail competition. The Commission shall direct the payment of up to a total of $250,000 from DP&L and DEC (apportioned on the 1998 kw Delaware retail sales of each entity) for the purpose of providing customer education materials to citizens of Delaware in connection with retail competition.

(d) The Commission, municipal electric companies, and electric cooperatives during any period of exemption under § 223 of this title shall each promulgate rules and regulations that provide for net energy metering for customers who own and operate, lease and operate, or contract with a third party that owns and operates an electric generation facility that:

(1) Has a capacity that:

a. For residential customers of DP&L, DEC, and municipal electric companies, has a capacity of not more than 25 kW;

b. For farm customers as described in § 902(3) of Title 3 who are customers of DP&L, DEC, or municipal electric companies that receive distribution service under a residential tariff or service offering, does not exceed more than 100 kW. On a case by case basis the Delaware Energy Office shall review a farm's application for a system above 100 kW by comparing the output of the system to the energy requirements of the farm and may grant a waiver to increase the size of the system above the 100 kW limit. The Delaware Energy Office shall promulgate rules and regulations for such waivers in consultation with DP&L and municipal electric companies. Such waivers for DEC customers shall be approved by DEC;

c. For nonresidential customers, is not more than 2 megawatts per DP&L meter, and 500 kW per DEC or municipal electric company meter. DEC and municipal electric companies are encouraged to provide for net metering up to a capacity of not more than 2 megawatts for nonresidential customers.

d. [Repealed.]

(2) Uses as its primary source of fuel solar, wind, hydro, a fuel cell, or gas from the anaerobic digestion of organic material;

(3) Is located on the customer's premises;

(4) Is interconnected and operated in parallel with an electric distribution company's transmission and distribution facilities; and

(5) Is designed to produce no more than 110% of the host customer's expected aggregate electrical consumption, calculated on the average of the 2 previous 12-month periods of actual electrical usage at the time of installation of energy generating equipment. For new building construction, electrical consumption will be estimated at 110% of the consumption of units of similar size and characteristics at the time of installation of energy generating equipment.

(e) The rules and regulations promulgated for net energy metering by the Commission, municipal electric companies, and electric cooperatives during any period of exemption under § 223 of this title shall:

(1) Provide for customers to be credited in kilowatt-hours (kWh), valued at an amount per kilowatt-hour equal to the sum of delivery service charges and supply service charges for residential customers and the sum of the volumetric energy (kWh) components of the delivery service charges and supply service charges for nonresidential customers for any excess production of their generating facility that exceeds the customer's on-site consumption of kWh in a billing period. Excess kWh credits shall be credited to subsequent billing periods to offset a customer's consumption in those billing periods. At the end of the annualized billing period, a customer may request a payment from the electric supplier for any excess kWh credits. The payment shall be calculated by multiplying the excess kWh credits by the customer's supply service rate. Such payment if less than $25 may be credited to the customer's account through monthly billing. Any excess kWh credits shall not reduce any fixed monthly customer charges imposed by the electric supplier. The customer-generator retains ownership of all renewable energy credits (RECs) associated with electric energy produced unless the customer has relinquished such ownership by contractual agreement with a third party.

(2) Provide for customers participating in a community-owned energy generating facility to be credited in kilowatt-hours (kWh), valued at an amount per kWh equal to supply service charges according to each account's rate schedule for any excess production of the community-owned energy generating facility. For customers that host a community-owned energy generating facility or where all participating customers are located on the same distribution feeder as a community-owned energy generating facility, credit in kWh shall be valued according to each account's rate schedule and the rules and regulations promulgated for net energy metering under paragraph (e)(1) or (3) of this section. Excess kWh credits shall be credited to subsequent billing periods to offset customers' consumption in those billing periods. At the end of the annualized bulling period, a community may request a payment from the electric supplier for any excess kWh credits. The payment shall be calculated by multiplying the excess kWh credits by the supply service rate of the account hosting the community-owned energy generating facility. Such payment shall be made to the account hosting the community-owned energy generating facility, and may be credited to the account through monthly billing if less than $25. Any excess kWh credits shall not reduce any fixed monthly customer charges imposed by the electric supplier. The customers participating in a community-owned energy generating facility retain ownership of all RECs associated with electric energy produced unless the customer has relinquished such ownership by contractual agreement with a third party.

(3) As an alternative to paragraph (e)(2) of this section above, electric suppliers, DEC, DP&L, and municipal electric companies may elect to make payment to the account hosting the community-owned energy generating facility for the value of the generated electricity as established by the Public Service Commission for those utilities regulated by the Commission, and by the Board of Directors or other governing body of any utility not regulated by the Commission.

(4) Ensure that electric suppliers provide net-metered customers electric service at nondiscriminatory rates that are identical, with respect to rate structure and monthly charges, to the rates that a customer who is not net-metering would be charged. electric suppliers shall not charge a net-metering customer any stand-by fees or similar charges, with the exception that the Delaware Energy Office shall promulgate rules that allow DEC and municipal electric companies to request to assess nonresidential net-metering customers a fee or charge if the electric utility's direct costs of interconnection and administration of net-metering for these customer classes outweigh the distribution system, environmental, and public policy benefits of allocating the costs among the electric supplier's entire customer base.

(5) Require that all generating systems used by eligible customer-generators shall meet all applicable safety and performance standards established by the National Electrical Code, the Institute of Electrical and Electronic Engineers, and Underwriters Laboratories to ensure that net metering customers meet applicable safety and performance standards and comply with the electric supplier's interconnection tariffs and operating guidelines. An electric supplier's interconnection rules shall be developed by using as a guide the Interstate Renewable Energy Council's Model Interconnection Rules and best practices identified by the U.S. Department of Energy. Municipal electric companies shall establish interconnection rules no later than July 24, 2008. Electric suppliers shall not require eligible net-metering customers who meet all applicable safety and performance standards to install excessive controls, perform or pay for unnecessary tests, or purchase excessive liability insurance.

(6) Net energy metering shall be accomplished using a single meter capable of registering the flow of electricity in 2 directions. An additional meter or meters to monitor the flow of electricity in each direction may be installed with the consent of the net-metering customer, at the expense of the electric supplier, and the additional metering shall be used only to provide the information necessary to accurately bill or credit the customer pursuant to paragraph (e)(1) of this section, or to collect system performance information on the eligible technology for research purposes. If the existing electrical meter of an eligible net-metering customer is incapable of measuring the flow of electricity in 2 directions through no fault of the customer, the electric supplier shall be responsible for all expenses involved in purchasing and installing a meter that is able to measure the flow of electricity in 2 directions. However, where a larger capacity meter is required to serve the customer, or a larger capacity meter is requested by the customer, the customer shall pay the electric supplier the difference between the larger capacity meter investment and the metering investment normally provided under the customer's service classification. If an additional meter or meters are installed, the net energy metering calculation shall yield a result identical to that of a single meter.

(7) If the total generating capacity of all customer-generation using net metering systems served by an electric utility exceeds 5% of the capacity necessary to meet the electric utility's aggregated customer monthly peak demand for a particular calendar year, the electric utility may elect not to provide net metering services to any additional customer-generators.

(8) In instances where 1 customer has multiple meters under the same account or different accounts, regardless of the physical location and rate class, the customer may aggregate meters for the purpose of net energy metering regardless of which individual meter receives energy from the energy generating facility, provided that:

a. Electric suppliers, DEC, DP&L, and municipal electric companies shall only allow meter aggregation for customer accounts of which they provide electric supply service; and

b. The customer's energy generating facility is designed to produce no more than 110% of the customer's aggregate electrical consumption of the individual meters or accounts that the customer wishes to aggregate under this paragraph (e)(8) of this section, calculated on the average of the 2 previous 12-month periods of actual electrical usage at the time of installation of energy generating equipment. For new building construction, electrical consumption will be estimated at 110% of the consumption of units of similar size and characteristics at the time of installation of energy generating equipment; and

c. The customer's energy generating facility shall not exceed a capacity as defined under paragraph (d)(1) of this section; and

d. At least 90 days before a customer commences construction of an energy generating facility or a customer desires to aggregate multiple meters, the customer shall file with the electric supplier, DP&L, DEC, or the appropriate municipal electric company the following information:

1. A list of individual meters the customer desires to aggregate, identified by name, address, and account number, and ranked according to the order in which the customer desires to apply credit;

2. A description of the energy generating facility, including the facility's location, capacity, and fuel type or generating technology; and

3. A complete interconnection application to facilitate a transmission and distribution analysis, including an evaluation of potential reliability, safety and stability impacts and determination of whether infrastructure upgrades are necessary and appropriate allocation of applicable interconnection costs;

e. The customer may change its list of aggregated meters no more than once annually by providing 90 days' written notice; and

f. Credit shall be applied first to the meter through which the energy generating facility supplies electricity, then through the remaining meters for the customer's accounts according to the rank order as specified in accordance with paragraph (e)(8)d. of this section; and

g. Credit in kWh shall be valued according to each account's rate schedule and the rules and regulations promulgated for net energy metering under paragraph (e)(1) of this section; and

h. An electric supplier, DP&L, DEC, or the appropriate municipal electric company may require that a customer's aggregated meters be read on the same billing cycle; and

i. The rules and regulations promulgated for net energy metering under this section shall also apply to net energy metering aggregation.

(9) Absent the promulgation of rules and regulations pursuant to paragraph (e)(3) of this section, individual customers may aggregate their individual meters in conjunction with a community-owned energy generating facility, provided that:

a. A community includes customers sharing a unique set of interests; and

b. Electric suppliers, DEC, DP&L, and municipal electric companies shall only allow meter aggregation for customer accounts of which they provide electric supply service; and

c. A community-owned energy generating facility is designed to produce no more than 110% of the community's aggregate electrical consumption of its individual customers, calculated on the average of the 2 previous 12-month periods of actual electrical usage at the time of installation of energy generating equipment. For new building construction, electrical consumption will be estimated at 110% of the consumption of units of similar size and characteristics at the time of installation of energy generating equipment; and

d. A community-owned energy generating facility shall not exceed a capacity of the sum total of the individual unit allowances as defined under paragraph (d)(1) of this section among the participants of a community-owned energy generating facility; and

e. Community-owned energy generating facilities may include technologies defined under § 352(6)a.-h. of this title;

f. Before a community-owned net energy metering system may be formed and served by an electric supplier, DP&L, DEC, or municipal electric company, the community proposing a community-owned energy generating facility shall file with the Delaware Energy Office and the electric supplier, DP&L, DEC, or the appropriate municipal electric company the following information:

1. A list of individual meters the community desires to aggregate identified by name, address, and account number; and

2. A description of the energy generating facility, including the facility's host location, capacity, and fuel type or generating technology; and

3. The quantity of kWh credits attributed to each customer, which the electric supplier, DP&L, DEC, or the appropriate municipal electric company shall true-up at the end of the annualized billing period;

g. A community may change its list of aggregated meters no more than quarterly by providing 90 days' written notice to the electric supplier, DP&L, DEC, or the appropriate municipal electric company; and

h. If the community removes individual customers from the aggregate, the community shall either replace the removed customers, reduce the generating capacity of the community-owned energy generating facility to remain compliant with the provisions provided under paragraphs (e)(9)c. and d. of this section, or negotiate with the electric supplier, DP&L, DEC, or the appropriate municipal electric company to establish a mutually acceptable agreement for any excess kWh credit;

i. An electric supplier, DP&L, DEC, or municipal electric companies may require that customers participating in a community-owned energy generating facility have their meters read on the same billing cycle; and

j. Neither customers nor owners of community-owned energy generating facilities shall be subject to regulation as either public utilities or an electric supplier.

(f) The Commission shall periodically review the impact of net-metering rules in this section and recommend changes or adjustments necessary for the economic health of utilities.

(g) A retail electric customer having on its premises 1 or more grid-integrated electric vehicles shall be credited in kilowatt-hours (kWh) for energy discharged to the grid from the vehicle's battery at the same kWh rate that customer pays to charge the battery from the grid, as defined in paragraph (e)(1) of this section. Excess kWh credits shall be handled in the same manner as net metering as described in paragraph (e)(1) of this section. To qualify under this subsection, the grid-integrated electric vehicle must meet the requirements in paragraphs (d)(1)a., (d)(1)b. and (d)(4) of this section. Connection and metering of grid integrated vehicles shall be subject to the rules and regulations found in paragraphs (e)(4), (5), and (6) of this section.

(h) The Commission may adopt tariffs for regulated electric utilities that are not inconsistent with subsection (g) of this section. Such tariffs may include rate and credit structures that vary from those set forth in subsection (g) of this section, as long as alternative rate and credit structures are not inconsistent with the development of grid-integrated electric vehicles.

(i) Nothing in this section is intended in any way to limit eligibility for net energy metering services based upon direct ownership, joint ownership, or third-party ownership or financing agreement related to an electric generation facility, where net energy metering would otherwise be available.

(j) Disputes shall be resolved by the Commission or appropriate governing body.

(k) Rules, regulations and programs for paragraphs (e)(8) and (9) of this section shall be promulgated by the Commission or the appropriate local regulatory authority not later than July 1, 2011.

72 Del. Laws, c. 10, § 3; 74 Del. Laws, c. 38, § 2; 76 Del. Laws, c. 164, §§ 1-4; 76 Del. Laws, c. 166, § 1; 76 Del. Laws, c. 200, § 2; 77 Del. Laws, c. 146, §§ 1-3; 77 Del. Laws, c. 212, §§ 2, 3; 77 Del. Laws, c. 453, §§ 2-11.;



§ 1015. Procedures to govern commission proceedings

(a) The Commission is authorized to enter such orders and adopt such regulations as may be needed to implement retail competition in accordance with this title. In order to allow the Commission to implement retail competition on the implementation dates set forth in [former] § 1003(b) of this title, the Commission may waive procedures required by §§ 1131-1136 and §§ 10111-10128 of Title 29 with respect to proceedings or rulemakings authorized by this chapter which must be completed prior to the implementation dates. In case of such waiver, the Commission shall provide notice in such a manner to allow all interested and affected persons an opportunity to comment upon and participate in the proposed action or rulemaking and shall conduct such proceedings or rulemakings in accordance with the principles of due process and fundamental fairness. All regulations shall be published in the Delaware Register of Regulations. Such orders and regulations shall become effective on a date designated by the Commission consistent with the requirements of this chapter. Judicial review of such final orders or regulations shall remain available under §§ 10141 and 10142 of Title 29.

(b) Matters relating to either DP&L's or DEC's restructuring plans may also be resolved by stipulation and settlement pursuant to § 512 of this title.

72 Del. Laws, c. 10, § 3.;



§ 1016. Change of control

(a) The Commission's regulatory authority over DP&L and DEC shall not be affected by a subsequent change in stock ownership of either utility. In approving any proposed merger, mortgage, transfer, issue, assumption or acquisition, the Commission shall, in addition to considering the factors set forth in § 215 of Title 26, take such steps or condition any transfer in such a manner as to insure that any successor will continue safe and reliable transmission and distribution services. Any proceeding reviewing a change of control or transfer shall conclude within 120 days from the date of filing, unless agreed to by the Commission and the applicant.

(b) Section 706 of Title 19 shall apply to any business combination, as defined therein, including without limitation, the sale, merger or acquisition of DP&L or of DP&L's generating plants or utility assets in this State. This shall mean, without limiting the provisions of § 706 of Title 19, that:

(1) No such transaction shall result in the termination or impairment of the provisions of any labor contract negotiated by a duly certified or recognized labor organization, collective bargaining agent or other representative of the DP&L employees affected by such a transaction.

(2) Any such labor contract shall continue in effect with respect to all DP&L employees covered thereby until its termination date, unless otherwise agreed by the parties thereto or their legal successors;

(3) The sale, merger or acquisition of DP&L's generation or other utility assets in this State shall include a provision that the purchasing, merging or new entity shall offer to hire its initial union-represented employee complement from among DP&L's union-represented employees at the facilities being sold, merged or acquired at the time of the sale, merger or acquisition;

(4) The other party to the transaction shall bargain in good faith with the duly certified or recognized labor organization, collective bargaining agent or other representative that is the signatory to the labor contract referred to in paragraph (b)(2) of this section above in advance of the termination date of that labor contract for the purpose of extending or modifying such contract, as the parties thereto may agree.

(5) DP&L and the existing collective bargaining agents shall bargain in good faith to assure that any adverse effects on union-represented employees affected by such transaction are reasonably and satisfactorily mitigated. Such mitigation measures may include, but are not limited to, benefits such as training or re-training, severance pay and continued health care coverage.

72 Del. Laws, c. 10, § 3.;



§ 1017. Filing information with public advocate

Nothing in this chapter shall be construed to limit or constrain in any way the right of the Division of the Public Advocate to receive information pursuant to § 8716(d)(5) of Title 29.

72 Del. Laws, c. 10, § 3.;



§ 1018. Electric cooperatives exempt from Commission supervision and jurisdiction

Notwithstanding any other provision of this chapter, any electric cooperative, while exempt from the supervision and jurisdiction of the Commission pursuant to §§ 202(g) and 223 of this title, shall be exempt from all provisions of this chapter except as specified in § 224 of this title.

73 Del. Laws, c. 157, § 3.;



§ 1019. Enforcement, penalties, and sanctions

(a) If after hearing, upon notice the Commission determines that any standard offer service supplier, electric supplier or electric distribution company has, as a matter of past or present fact arising after enactment of this section:

(1) Failed to comply with or violated any term or condition in any certificate, permit, or other instrument or authorization granted by the Commission;

(2) Failed to comply with or violated any of the provisions of this title or any rule, or regulation, promulgated by the Commission;

(3) Failed to comply with or violated any order entered by the Commission; or

(4) Materially failed to provide facilities, products or services which are safe, efficient, adequate or reliable.

Then such standard offer service supplier, electric supplier or electric distribution company shall be liable to the State for a civil penalty; provided however, that no penalty shall be assessed under paragraph (a)(4) of this section unless the material failure is of the type that the standard offer service supplier, the electric supplier or electric distribution company knew or should have known as a result of standards, policies or procedures previously articulated by the Commission or through generally accepted industry standards or practices that its action(s) or inaction(s) would have been reasonably likely to cause the material failure. Such penalty shall not exceed $5,000 for each violation, with the overall penalty not to exceed an amount reasonable and appropriate for the violation. Each day of noncompliance shall be treated as a separate violation.

(b) The Commission shall determine the amount of any penalty to be assessed under subsection (a) of this section. In making such determination, the Commission shall consider:

(1) The nature, circumstances, extent and gravity of the violation;

(2) The standard offer service supplier, electric supplier or electric distribution company's level of culpability, history of prior violations, and ability to pay;

(3) The good faith efforts of the standard offer service supplier, electric supplier or electric distribution company in attempting to resolve the violation after notification of noncompliance;

(4) In the case of an electric cooperative, the Commission shall not assess any monetary penalty that would adversely impact the financial stability of such an entity and any monetary penalty that is assessed against an electric cooperative shall not exceed $1,000 for each violation, which each day of noncompliance shall be treated as a separate violation.

(c) Any penalty imposed under this section may be recovered by an action instituted in the name of the State in the Superior Court. In such an action for recovery, the validity and amount of such penalty shall not be subject to review. In any such action, the State may recover the penalty, interest, costs and reasonable attorneys' fees.

(d) If the Commission determines that a standard offer service supplier, electric supplier or electric distribution company will, as a result of present conditions or future threatened or contemplated action:

(1) Fail to comply with or violate any term or condition in any certificate, permit, or other instrument or authorization granted by the Commission;

(2) Fail to comply with or violate any of the provisions in this Title or any rule or regulation, promulgated by the Commission;

(3) Fail to comply with or violate any order entered by the Commission; or

(4) Materially fail to provide facilities, products, or services, which are safe, efficient, adequate or reliable;

Then the Commission may after hearing, upon notice, enter such orders to ensure compliance by the standard offer service supplier, electric supplier or electric distribution company. In exercising this authority, the Commission may enter immediate or prompt preliminary orders, to ensure compliance pending a final determination and order, in those instances where the public interest requires immediate or prompt action or relief. In its process for considering whether to issue a preliminary order, the Commission shall conduct an appropriate proceeding, upon appropriate notice, given the relief sought. If such a preliminary order is issued, the Commission shall thereafter, promptly schedule and begin the process to consider a final determination and order, which proceeding for final determination and order shall be conducted with notice and hearings consistent with the requirement of § 101 of Title 29.

(e) If after hearing, upon notice, the Commission determines that any standard offer service supplier, electric supplier or electric distribution company has, as a matter of past or present fact occurring after June 30, 2003:

(1) Failed to comply with or violated any term or condition in any certificate, permit or other instrument or authorization granted by the Commission;

(2) Failed to comply with or violated any of the provisions of this title or any rule or regulation, promulgated by the Commission;

(3) Failed to comply with or violated any order entered by the Commission; or

(4) Materially failed to provide facilities, products or services, which are safe, efficient, adequate or reliable.

Then the Commission may enter an order modifying, suspending or revoking any certificate, permit or authorization previously granted by the Commission to such standard offer service supplier, electric supplier or electric distribution company. Such remedy shall only be applied when the gravity of the violation warrants such relief. Revocation of a certificate, permit or authorization shall only be permitted, when there is a finding of a gross violation or violations or a pervasive pattern of conduct in violation of this section. Additionally, such remedy shall only be applied with respect to paragraph (e)(4) of this section if the material failure is of the type that the standard offer service supplier, the electric supplier, or electric distribution company knew or should have known as a result of standards, policies or procedures previously articulated by the Commission or through generally accepted industry standards or practices that its action(s) or inaction(s) would have been reasonably likely to cause the material failure.

(f) In making the determination under subsection (e) of this section to modify, suspend or revoke any prior certificate, permit or authorization, the Commission shall consider:

(1) The factors listed in subsection (b) of this section;

(2) The ability of penalties and other sanctions to ensure compliance without the need to suspend or revoke; and

(3) The impact on the public interest by such modification, suspension or revocation.

(g) The penalty and other sanctions authorized by this section shall be in addition to any other penalties or sanctions authorized by law. The Commission may exercise the power granted in subsection (e) of this section in addition to the imposition of any penalty or other sanction imposed under this section or any other provision of the law. A final order with respect to any findings made or penalties or other sanctions imposed under this section shall be subject to the appeal procedures of § 510 of this title.

(h) The Commission may recover the costs of any proceeding instituted under this section in accordance with the provisions of §§ 114 and 1012(c)(2) of this title.

(i) This section shall apply to electric distribution companies, electric suppliers, DP&L and DEC, and any successors or assigns, except that this section shall not apply to electric distribution companies that are exempt from the jurisdiction of the Commission pursuant to § 202 of this title.

74 Del. Laws, c. 73, § 6.;



§ 1020. Energy efficiency planning; loading order

(a) Integrated resource plans (IRPs) filed with the Commission pursuant to § 1007 of this title shall include a detailed description of the energy efficiency activities of the utility. Electricity demand response programs shall be directly implemented by the utility. Demand-side management and other energy efficiency activities shall be implemented by the SEU (as defined in § 8059 of Title 29), in collaboration with the utility. The contributions of utility-implemented and SEU-implemented programs shall be considered in meeting the Energy Efficiency Resource Standards required under Chapter 15 of this title.

(b) In preparing the IRP, the utility shall first consider electricity demand response and demand-side management strategies for meeting base load and load growth needs and shall preferentially obtain electricity demand response resources through utility operated programs or demand-side management resources from the SEU or Weatherization Assistance Program, and cost-effective renewable energy resources before considering traditional fossil fuel-based electric supply services to meet their retail electricity supplier (as defined in § 352 of this title) obligations.

77 Del. Laws, c. 188, § 4.;






CHAPTER 11. STEAM, HEAT AND POWER CORPORATIONS

§ 1101. Powers and duties

(a)(1) Every corporation organized under the provisions of Chapter 1 of Title 8 for the purpose of producing or distributing steam, heat and power, in addition to the powers conferred upon corporations generally, may lay the necessary pipes and conduits beneath the public roads, highways, streets, avenues and alleys in this State.

(2) Such pipes and conduits shall be laid at least 3 feet below the surface of the same and shall not in anywise unnecessarily obstruct or interfere with public travel or damage public or private property.

(3) The consent of the council, town commissioners or other persons having control over the public roads, highways, streets, avenues and alleys of the city, town and district wherein or through which it is contemplated to lay such pipes and conduits beneath such public roads, highways, streets, avenues or alleys shall first, and as a condition precedent, be obtained before any such public roads, highways, streets, avenues or alleys are disturbed, opened or dug up. Such consent of the council or town commissioners shall be by ordinance of such council or commissioners duly adopted, or of such persons having control over the public roads or highways, by resolution adopted at a meeting to be held not less than 30 days after notice thereof has been given by notices posted up in 5 of the most public places on the public road or highway which is proposed to be used for such purposes.

(b)(1) Such use of public roads, highways or streets, avenues and alleys in any of the cities, towns or districts of this State shall be subject to such terms, regulations and restrictions as may be imposed by the council, town commissioners or other persons having control over the public roads and highways of the district, and the portions of the surface of the roads, highways, streets, avenues and alleys disturbed in laying the pipes shall be immediately restored to their original condition and any pavements which are removed for the purpose of laying or repairing the pipes shall be restored to as good condition as they were previously thereto and so maintain the same for 6 months after the completion of the work.

(2) In case of failure on the part of the corporation to so maintain and restore the pavements, the street commissioner or other officer having supervision of the streets may properly restore and maintain the same, and the costs thereof may be recovered by the city or town from the corporation in any court of competent jurisdiction.

21 Del. Laws, c. 273, § 99; 22 Del. Laws, c. 166, § 17; Code 1915, § 2042; Code 1935, § 2186; 26 Del. C. 1953, § 1101.;



§ 1102. Laying pipes or conduits

Every corporation organized under the provisions of Chapter 1 of Title 8, in laying any pipes or conduits in any of the public roads, highways, streets, avenues and alleys to be used for conveying steam, heat or power shall lay the same at a distance not less than 3 feet, if possible, from the outside of any water or gas pipe already laid, except in cases where it is necessary that the pipes or conduits cross any such water or gas pipe, and there such pipes or conduits shall be at least 12 inches distant from the outside of any water or gas pipe already laid.

21 Del. Laws, c. 273, § 100; 22 Del. Laws, c. 166, § 17; Code 1915, § 2043; Code 1935, § 2187; 26 Del. C. 1953, § 1102.;






CHAPTER 13. GAS, WATER AND OIL CORPORATIONS

§ 1301. Powers and duties; regulation of use of public roads and streets

(a)(1) Every corporation organized under the provisions of Chapter 1 of Title 8 for the purpose of the production, distribution and sale of gas and also every corporation organized for the supply and distribution of water, every corporation organized for the collection and treatment of wastewater and every corporation organized for the transportation and storage of oil, in addition to the powers conferred upon corporations generally, may lay down necessary pipes, mains and conduits beneath the public roads, highways, streets, avenues and alleys of any county, city, incorporated town or district of this State.

(2) Such pipes, mains and conduits shall be laid at least 18 inches below the surface of the same and shall not in anywise unnecessarily obstruct or interfere with public travel or damage public or private property.

(3) The consent of the council, town commissioners or other persons having control over the public roads, highways, streets, avenues and alleys of the county, city, town and district wherein or through which it is contemplated to lay such pipes, mains and conduits beneath such public roads, highways, streets, avenues or alleys shall first and as a condition precedent be obtained before any such public roads, highways, streets, avenues or alleys are disturbed, opened or dug up. Such consent of such council or town commissioners or other persons having control over such roads, highways, streets, avenues and alleys shall be by ordinance of such council or commissioners duly adopted or by resolution of such persons having control over the public roads or highways, adopted at a meeting to be held not less than 30 days after notice thereof has been given by notices posted up in 5 of the most public places on the road or highway which is proposed to be used for such purposes.

(b)(1) Such use of public roads, highways or streets, avenues and alleys in any of the counties, cities, towns or districts in this State shall be subject to such terms, regulations, taxation and restrictions as may be imposed by the council, town commissioners or other persons having control over the public roads and highways of the county, city, town or district.

(2)a. The portions of the surfaces of the roads, highways, streets, avenues and alleys disturbed in laying the pipes shall be immediately restored to their original condition. Any pavements which are removed for the purpose of laying or repairing the pipes, mains and conduits shall be restored to as good condition as they were previous thereto and shall be maintained the same for 6 months after the completion of the work.

b. In case of failure on the part of the corporation to so restore and maintain the same, the street commissioner or other officer having supervision of the streets may properly restore and maintain the same, and the costs thereof may be recovered by the city or town from the corporation in any court of competent jurisdiction.

(c) Any such corporation mentioned in this section may take lands, easements and rights-of-way for locating, constructing, maintaining and operating its pumps, pump houses and stations, tanks and reservoirs, hydrants and delivery stations and offices and for laying down its pipes, tubes, conduits, connections and branches from any points to any other points in the State and for all necessary purposes of the corporation, including the right to cross any railroad, and the right to appropriate a right-of-way and locate its pipes, tubes or conduits upon, over or under and across any lands, water, streams, rivulets, canals, roads, turnpike roads or other highways in such manner as shall not interfere with the ordinary use of the same. In crossing any rivulet or other stream the pipes, tubes and conduits shall be laid and securely suspended above flood lines or laid beneath the bed of any rivulet or other stream so crossed.

21 Del. Laws, c. 273, § 104; 22 Del. Laws, c. 166, § 18; Code 1915, § 2047; 38 Del. Laws, c. 91, § 6; Code 1935, § 2191; 26 Del. C. 1953, § 1301; 51 Del. Laws, c. 305; 74 Del. Laws, c. 317, § 8.;



§ 1302. Eminent domain

In case any corporation mentioned in this chapter desiring to acquire, occupy or use any lands in this State for its corporate use cannot agree with the owner thereof as to the terms and conditions of such acquisition, occupancy or use and the value, compensation or damages to be paid for such acquisition, occupancy or use, it may acquire, use and hold such lands by condemnation proceeding in the manner prescribed by Chapter 61 of Title 10.

21 Del. Laws, c. 273, § 104; 22 Del. Laws, c. 166, § 18; Code 1915, § 2047; Code 1935, § 2191; 26 Del. C. 1953, § 1302.;



§ 1303. Crossing agricultural lands

Any gas, oil or water company which lays pipes, tubes or conduits on any lands cleared and used for agricultural purposes shall bury the same at least 24 inches below the surface if so required by the owner of the land.

21 Del. Laws, c. 273, § 104; 22 Del. Laws, c. 166, § 18; Code 1915, § 2047; Code 1935, § 2191; 26 Del. C. 1953, § 1303.;



§ 1304. Expansion of facilities and services of water companies in New Castle County

Repealed by 59 Del. Laws, c. 397, § 1, eff. June 28, 1974.;



§ 1305. Establishment of a State Water Supply Coordinating Council

(a) A Water Supply Coordinating Council is hereby established.

(1) The Council shall have the following members:

a. The Secretary of the Department of Natural Resources and Environmental Control or the Secretary's designee;

b. The Secretary of the Department of Agriculture or the Secretary's designee;

c. The Executive Director of the Public Service Commission or the Executive Director's designee;

d. The Director of the Delaware Emergency Management Agency or the Director's designee;

e. The Director of the Division of Public Health or the Director's designee;

f. The Public Advocate or the Public Advocate's designee;

g. The Director of the Delaware Geological Survey or the Director's designee;

h. The Director of the Water Resources Agency at the University of Delaware or the Director's designee;

i. The Executive Director of the Delaware River Basin Commission or the Executive Director's designee;

j. A representative of the office of the Governor;

k. A representative of the Governments of New Castle County, Kent County and Sussex County;

l. A representative of each public and private water utility serving New Castle County;

m. A representative of public water supply utilities from the membership of Sussex County Association of Towns (SCAT);

n. A representative of public water supply utilities of Kent County from the membership of the League of Local Governments;

o. A representative from the Delaware Rural Water Association;

p. A representative from the membership of the Delaware Chapter of the National Association of Water Companies not included in "l'' above;

q. One representative from each county representing local Chambers of Commerce in New Castle County, Kent County and Sussex County;

r. A representative of the Delaware State Chamber of Commerce;

s. A representative of the New Castle County Chamber of Commerce;

t. A representative of the Delaware Nursery and Landscape Association;

u. A representative of the Delaware Grounds Management Association;

v. A representative of the Delaware State Golf Association;

w. A representative of the Delaware Nature Society;

x. A representative from the Delaware Farm Bureau;

y. A representative from the Center for Inland Bays;

z. The State Fire Marshal or the State Fire Marshal's designee;

aa. A representative from the Civic League of New Castle County;

bb. A representative from the Coalition of Natural Stream Valleys; and

cc. The State Climatologist or State Climatologist's designee.

(b) The Secretary of the Department of Natural Resources and Environmental Control or the Secretary's designee shall serve as Chair of the Council.

(c) The Council, by majority vote, may establish subcommittees to address water supply issues and plans that do not require the full participation of the Council. The subcommittees shall report to the Council and any recommended actions shall require the approval of the Council.

72 Del. Laws, c. 409, § 1; 74 Del. Laws, c. 184, § 1; 77 Del. Laws, c. 107, § 1.;



§ 1306. Reports by the Water Supply Coordinating Council

(a) The Water Resources Agency ("WRA''), the Delaware Geological Survey ("DGS''), the Department of Natural Resources and Environmental Control ("DNREC''), and the Division of Public Health (DPH) shall assist the Water Supply Coordinating Council ("WSCC'') to help ensure the timely implementation of the projects identified in the WSCC report dated January 17, 2003.

(b) The WRA, DGS, DNREC, and DPH shall prepare periodic reports on behalf of the Water Supply Coordinating Council (WSCC) for the Governor and the General Assembly summarizing the progress towards completion of the projects identified in the report. The first report shall be submitted on or before December 31, 2003, with additional reports submitted at least annually.

(c) The principal duty of the Council shall be to work cooperatively with WRA, DGS, DNREC, and DPH to continue to achieve water supply self sufficiency in northern New Castle County, and to develop and publish water supply plans for southern New Castle County, Kent County and Sussex County. These plans shall identify and describe uses, localities or areas where water supply issues exist and identify and describe localities or areas where future water supply issues may occur. These areas and uses should include, but not be limited to Middletown-Odessa-Townsend, Dover and central Kent County, Coastal Sussex County and agricultural irrigation uses. These plans shall contain an estimate of existing and future public and private water supplies and water demands through 2030. Private demands shall take into account, to the maximum extent practicable, all domestic, industrial and irrigation uses. Additional duties of the Council shall consist of performing the following specific functions:

(1) The WSCC may explore development of an appropriate funding mechanism to facilitate timely completion of necessary tasks to provide technical input in conducting hydraulic field tests and/or modeling to optimize and expand, where appropriate, water utility connections; and

(2) To work with water utilities to develop cost and capacity agreements subject to approval by the applicable rate-setting authority for the purchase of water supplies during drought and other times emphasizing the need for providers with supply deficiencies to enter agreements which assure adequate supply to customers;

(3) [Repealed.]

72 Del. Laws, c. 409, § 2; 74 Del. Laws, c. 184, § 1; 77 Del. Laws, c. 107, §§ 2-7.;



§ 1307. Recovery of costs of water supply enhancement projects in rates of public utilities

In the case of a public utility subject to the jurisdiction of the Public Service Commission, upon the determination by the Commission that a water supply enhancement project identified as necessary to assure adequate supply in a report of the Water Supply Coordinating Council has been placed into service by the utility and is used and useful in the provision of public utility service, the public utility shall be entitled to recover, in its rates, its reasonable and prudently incurred capital and ongoing operating costs for such project. Nothing in this section shall preclude the Commission from authorizing an allowance for funds used during construction for any such identified enhancement project.

72 Del. Laws, c. 409, § 3; 74 Del. Laws, c. 184, § 1.;



§ 1308. Length of service for the Water Supply Coordinating Council

The designation of the Water Supply Coordinating Council, and the duties and responsibilities conferred by this section shall end on January 1, 2016.

72 Del. Laws, c. 409, § 4; 74 Del. Laws, c. 184, § 1; 77 Del. Laws, c. 107, § 8.;






CHAPTER 14. SELF-SUFFICIENT WATER SUPPLY

§ 1401. State policy

It is the declared policy of this State:

(1) That water utilities, both public and private, should have adequate supplies of water available, even in times of drought, to meet the present and future needs of this State on a continuing and sustainable basis;

(2) That, in order to ensure adequate water supply in northern New Castle County, water utilities in that area should implement rate and pricing structures which encourage the efficient use of water by informed residential customers; and

(3) That, in order to ensure that water utilities recognize the need to obtain a water supply adequate to serve customers in northern New Castle County, water utilities serving that area should periodically publicly certify that they have an adequate supply of water to meet future anticipated demand.

74 Del. Laws, c. 179, § 2; 78 Del. Laws, c. 70, § 1.;



§ 1402. Definitions

For purposes of this chapter, unless the context otherwise directs:

(1) "Adequate supply'' means a volume of water supply from all sources which meets or exceeds the projected demand. The amount of adequate supply is calculated on the premise that, in the projected year, drought of record conditions exist.

(2) "Commission'' means the Public Service Commission as established by the provisions of Chapter 1 of this title.

(3) "Drought of record'' means a period of 75 days of climatological, streamflow and groundwater conditions similar to those that prevailed in northern New Castle County during the drought emergency of 2002, or as redefined by the Water Supply Coordinating Council if a more severe drought occurs in the future.

(4) "Drought sensitive area'' means the portion of the State located north of the Chesapeake and Delaware Canal.

(5) "Jurisdictional water utility'' means a water utility which is subject to the regulatory jurisdiction of the Public Service Commission under the provisions of § 201 of this title.

(6) "Nonjurisdictional water utility'' means a water utility which is not subject to, or is excluded from, the jurisdiction of the Public Service Commission under the provisions of § 202 of this title.

(7) "Projected demand'' means the anticipated demand for water supply in the drought sensitive area during a drought of record in the projected year as determined for each water utility by the Water Supply Coordinating Council. "Projected demand'' may be expressed in terms of gallons per year, average daily demand on an annual basis, maximum daily demand, maximum monthly demand, or any other comparable reporting measure as determined by the Water Supply Coordinating Council.

(8) "Projected year'' means the third calendar year following a reporting year.

(9) "Reporting year'' means the year 2006 and every third year thereafter.

(10) "Water Supply Coordinating Council'' or "Council'' means the entity established by § 1305 of this title. If the Water Supply Coordinating Council lapses or expires, a reference to the Water Supply Coordinating Council is deemed to refer to the Department of Natural Resources and Environmental Control acting in consultation with the University of Delaware Water Resources Agency (WRA), the Delaware Geological Survey and water utilities.

(11) "Water utility'' means any person or entity, including a municipality, water district, cooperative or investor-owned company or corporation, that operates within the drought sensitive area a water service, system, plant or equipment for public use. The term "water utility'' does not include a municipal entity or municipal water utility in the drought sensitive area which provides public water utility services to 5,000 or less customers.

74 Del. Laws, c. 179, § 2; 78 Del. Laws, c. 70, § 2.;



§ 1403. Projected demand determination for each water utility

On or before March 1 of each reporting year, the Water Supply Coordinating Council shall determine and publish for the following projected year the projected demand for each water utility providing water utility services in the drought sensitive area.

74 Del. Laws, c. 179, § 2; 78 Del. Laws, c. 70, § 3.;



§ 1404. Reporting requirements for water utilities: consumer water conservation plans and certifications of adequate supply

(a) On or before July 1 of each reporting year, each water utility in the drought sensitive area shall submit to the Water Supply Coordinating Council:

(1) A consumer water conservation plan (Plan) for the following 3-year period; and

(2) A certification of adequate water supply (Certification) for the projected year.

The Plan and the Certification must be applicable to water utility services provided by the water utility in the drought sensitive area.

(b) Consumer water conservation plan. — Each plan submitted by a water utility must include:

(1) A description of the water utility's proposed methods of consumer education to:

a. Make consumers aware of the benefits arising from the efficient use of water supply;

b. Make consumers aware of and understand any water conservation rate that is in effect, or that will be implemented by the water utility during the following 3 years;

c. Make consumers aware of the existence of both new and retrofitted consumer equipment that improves the efficient use of water; and

d. Make consumers aware of the costs arising from the loss of water through leakage in consumer water systems.

(2) For each reporting year after 2006, an evaluation of the effectiveness of the water utility's preceding consumer water conservation plan in informing consumers of methods to improve the efficient use of the water supply.

(c) Certification of adequate supply. — With its consumer water conservation plan, each water utility shall submit to the Water Supply Coordinating Council a certification that the water utility has sufficient sources of water supply to provide adequate supply to meet the projected demand in the drought sensitive area for the following projected year. The certification must be executed by the governmental officer responsible for the operation of the water utility. With the certification, the water utility shall provide supporting materials and documents that identify each source of supply and the volume of water available from each source. The supporting materials and documents must demonstrate that, for the projected year, the volume of supply from the water utility's sources will be adequate to meet or exceed the projected demand.

(d) Beginning with the reporting year 2009, in addition to certifying adequate supply pursuant to subsection (c) of this section, each water utility shall also certify that none of its sources of supply for use during a drought of record are reliant on contracts with out-of-state water authorities or utilities, except for minimum purchase obligations under purchase-water contracts in existence on April 1, 2003, between Delaware water utilities and non-Delaware providers.

(e) The Water Supply Coordinating Council shall review the water utility's certification of adequate supply and the supporting materials and documents. If the Council believes that the supporting materials and documents do not support the certification, the Council shall notify the water utility of the deficiency. The water utility may then submit additional materials and documents to support its certification. If the Council ultimately determines that a jurisdiction or water utility's certification is deficient the council shall so report to the Commission.

74 Del. Laws, c. 179, § 2; 78 Del. Laws, c. 70, §§ 4-6, 12.;



§ 1405. Water conservation rates

(a) Prior to January 1, 2005, each water utility shall implement a water conservation rate structure for water utility services provided to its customers in the drought sensitive area.

(b) The water conservation rate structure must apply, at a minimum, to all residential customers subscribing to water services in the drought sensitive area and shall, initially, reflect either:

(1) An inclining block rate structure, under which the unit price for water supply increases as consumption, as measured by successive blocks, increases; or

(2) A seasonal rate structure, imposing an increased unit price for water supply consumed during specified months of the year.

(c) Water utilities. — Each water utility shall submit its proposed water conservation rate structure to the Water Supply Coordinating Council. The water utility shall include with its proposal a schedule for implementation of its water conservation rate structure and a specific plan for informing and educating its affected customers about the adoption of a water conservation rate structure.

(d) On or before April 1, 2014, each water utility shall submit to the Water Supply Coordinating Council an evaluation and analysis of the impact of its water conservation rate structure on its customers' demands for water supply in the drought sensitive area. With the evaluation and analysis, the utility shall submit any proposal to modify or change its water conservation rate structure and the date for implementing its modifications or changes. The modifications or changes may include water conservation rate methods beyond those identified in subsection (b) of this section. Each water utility shall submit a similar evaluation and analysis every 5 years thereafter, accompanied by further proposed modifications or changes.

(e) For good cause or in cases of hardship, a utility may modify or change its water conservation rate structure at any time. A water utility shall notify the Water Supply Coordinating Council in writing of any modifications or changes in the utility's water conservation rate structure at least 60 days prior to the implementation of the modifications or changes.

(f) Nothing in this chapter shall be construed to limit the jurisdiction of the Commission over the rates of jurisdictional water utilities including, without limitation, conservation rates.

74 Del. Laws, c. 179, § 2; 78 Del. Laws, c. 70, §§ 7-12.;



§ 1406. Interconnections and wholesale bulk sales

(a) In order to ensure adequate supply to all consumers within the drought sensitive area during periods of anticipated or actual drought, the Commission has the jurisdiction and authority to order and direct a jurisdictional water utility to interconnect its facilities with those of other water utilities and to offer for sale to other utilities water supply at wholesale bulk rates previously approved by the Commission. The wholesale bulk rates must be based on the costs of service principles for the provision of the water supply. In making determinations concerning interconnection and wholesale sales, the Commission shall ensure that an interconnection or sale does not jeopardize the ability of the jurisdictional water utility to provide adequate supply to its own customers. For good cause, the Commission may order an interconnection on an expedited basis.

(b) In order to ensure adequate supply to all consumers within the drought sensitive area during periods of anticipated or actual drought, each nonjurisdictional utility shall, when reasonably necessary, interconnect its facilities with those of other water utilities and offer to sale to other water utilities water supply at just and reasonable wholesale bulk rates. The wholesale bulk rates must be based on the costs of providing the water supply. In interconnecting and offering for sale water supply, a nonjurisdictional water utility shall ensure that an interconnection or sale does not jeopardize the ability of the nonjurisdictional water utility to provide adequate supply to its own customers.

(c) The provisions of subsections (a) and (b) of this section do not preclude a water utility from otherwise contracting to provide water supply to other water utilities at just and reasonable wholesale bulk rates. However, in the case of a jurisdictional water utility, the wholesale bulk rates must be approved by the Commission.

74 Del. Laws, c. 179, § 2; 78 Del. Laws, c. 70, § 12.;



§ 1407. Implementing regulations

The Commission may adopt regulations to implement the provisions of this chapter as it applies to jurisdictional water utilities.

74 Del. Laws, c. 179, § 2; 78 Del. Laws, c. 70, § 12.;



§ 1408. Implementing regulations

[Transferred to § 1407 of this title by 78 Del. Laws, c. 70, effective July 1, 2011.]

74 Del. Laws, c. 179, § 2.;






CHAPTER 15. ENERGY EFFICIENCY RESOURCE STANDARDS

§ 1500. Short title; declaration of policy

(a) This chapter shall be known and may be cited as the "Energy Efficiency Resource Standards Act of 2009.''

(b) The General Assembly finds and declares that:

(1) Cost effective energy efficiency shall be considered as an energy supply source before any increase or expansion of traditional energy supplies; and

(2) Energy efficiency is among the least expensive ways to meet the growing energy demands of the State; and

(3) Providing affordable, reliable, and clean energy for all consumers in Delaware is in the public interest and will yield social, economic, and welfare benefits for generations to come; and

(4) The benefits of a strong focus on cost effective energy efficiency accrue to the public at large, and all electric and natural gas suppliers and consumers in Delaware share an obligation to develop a minimum level of these resources in the energy supply portfolio of the State.

(5) The benefits of cost effective energy efficiency include lowered consumer spending on energy, improved regional and local air quality, improved public health, increased electric supply diversity, increased protection against price volatility and supply disruption, improved transmission and distribution performance, and new economic development opportunities; and

(6) The Delaware Sustainable Energy Utility (SEU) combines public funding sources and consumer savings with private sector funds and management skills to provide all Delaware energy users with assistance for all their energy efficiency and renewable energy needs;

(7) The SEU is a critical mechanism for achieving energy conservation and energy efficiency in the State; and

(8) Delivery rate structures for regulated natural gas and electric utilities shall be designed to avoid unnecessary impediments to the Energy Efficiency Resource Standards under this chapter.

77 Del. Laws, c. 188, § 2; 77 Del. Laws, c. 435, § 1.;



§ 1501. Definitions

For purposes of this chapter:

(1) "Affected electric energy provider'' means an electric distribution company, rural electric cooperative, or municipal electric company serving energy customers in Delaware.

(2) "Affected energy provider'' means an affected electric energy provider or affected natural gas distribution company.

(3) "Affected natural gas distribution company'' means a natural gas distribution company serving energy customers in Delaware.

(4) "Coincident peak demand'' means for each affected electric energy provider the highest level of electricity demand for such affected electric energy provider.

(5) "Combined heat and power'' means a system that uses the same energy source both for the generation of electrical or mechanical power and the production of steam or another form of useful thermal energy.

(6) "Combined heat and power system savings'' means the electric output, and the electricity saved due to the mechanical output, of a combined heat and power system, adjusted to reflect any increase in fuel consumption by that system as compared to the fuel that would have been required to produce an equivalent useful thermal energy output in a separate thermal-only system, as determined in accordance with regulations promulgated by the Secretary.

(7) "DEC'' has the same definition set forth in § 1001 of this title.

(8) "Demand-side management'' has the same definition set forth in § 1001 of this title.

(9) "DEO'' means the State Energy Office established in § 8053 of Title 29.

(10) "DNREC'' has the same definition set forth in § 352 of this title.

(11) "DP&L'' has the same definition set forth in § 1001 of this title.

(12) "EERS'' means Energy Efficiency Resource Standards.

(13) "EERU'' or "Energy Efficiency Resource Unit'' means 1 kilowatt-hour of electricity demand reduction relating to demand side management programs, 1 kilowatt of electricity demand response, or 1 decatherm of reduced natural gas consumption, or an equivalent energy efficiency measure.

(14) "Electric distribution company'' has the same definition set forth in § 1001 of this title.

(15) "Electricity consumption'' and "electricity consumed'' means, for any affected electric energy provider, the sum of retail electricity deliveries to all energy customers within the electric distribution system.

(16) "Electricity demand response'' means a reduction in the use of electricity by electricity energy customers in response to power grid needs, economic signals from a competitive wholesale market or special retail rates.

(17) "Energy customer'' means a natural person or public or private entity that receives electric distribution service from an affected energy provider.

(18) "Energy efficiency'' means either a decrease in consumption of electric energy or natural gas or a decrease in consumption of electric energy or natural gas on a per unit of production basis or equivalent energy efficiency measures that do not cause a reduction in the quality or level of service provided to the energy customer achieved through measures or programs that target consumer behavior, or replace or improve the performance of equipment, processes, or devices. Energy efficiency can also mean the reduction in transmission and distribution losses associated with the design and operation of the electrical system.

(19) "Energy efficiency charge'' has the meaning given in § 1505 of this title.

(20) "Energy savings'' means:

a. Reduction in electricity consumption;

b. Reduction in natural gas consumption;

c. Electricity coincident peak demand response capability; or

d. Equivalent energy efficiency measures, in Delaware from a base year of 2007, calculated on a calendar year basis.

(21) "Equivalent energy efficiency measure'' means reductions in the use of fossil fuel other than natural gas or use of other sources of energy not derived from fossil fuel equivalent to a reduction in natural gas consumption or electricity consumption, as defined by the Secretary by regulations pursuant to § 1504 of this title.

(22) "Municipal electric company'' has the same definition set forth in § 352 of this title.

(23) "Natural gas consumption'' and "natural gas consumed'' means, for any affected natural gas provider, the sum of retail natural gas deliveries in Delaware.

(24) "Natural gas distribution company'' means a public utility owning and/or operating natural gas distribution facilities in the State.

(25) "Recycled energy savings'' means a reduction in electricity or natural gas consumption that results from a modification of an industrial or commercial system that commenced operation before July 29, 2009, in order to make productive use of electrical, mechanical, or thermal energy that would otherwise be wasted, as determined in accordance with regulations promulgated by the Secretary.

(26) "Rural electric cooperative'' has the same definition set forth in § 352 of this title.

(27) "Secretary'' means the Secretary of DNREC.

(28) "State Energy Coordinator'' is the administrator and head of the State Energy Office as established in § 8053 of Title 29.

(29) "Sustainable Energy Utility'' or "SEU'' have the same meaning as set forth in § 8059 of Title 29.

77 Del. Laws, c. 188, § 2.;



§ 1502. Energy Efficiency Resource Standards

(a) It is the goal of this chapter that each affected energy provider shall achieve a minimum percentage of energy savings as follows:

(1) For each affected electric energy provider, energy savings that is equivalent to 2% of the provider's 2007 electricity consumption, and coincident peak demand reduction that is equivalent to 2% of the provider's 2007 peak demand by 2011, with both of the foregoing increasing from 2% to 15% by 2015;

(2) For each affected natural gas distribution company, energy savings that is equivalent to 1% of the company's 2007 natural gas consumption by 2011, increasing to 10% by 2015.

(b) Not later than April 1 of the calendar year immediately following each reporting period:

(1) Each affected electric energy provider shall submit to the State Energy Coordinator a report, in accordance with regulations promulgated by the Secretary, demonstrating that the affected electric energy provider, in cooperation with the Sustainable Energy Utility and the Weatherization Assistance Program, has achieved cumulative energy savings (adjusted to account for any attrition of energy savings measures implemented in prior years) in the previous calendar year that are at least equal to the energy savings required by regulations adopted by the Secretary pursuant to § 1504(a) of this title.

(2) Each affected natural gas provider shall submit to the State Energy Coordinator a report, in accordance with regulations promulgated by the Secretary, demonstrating that the affected natural gas provider, in cooperation with the Sustainable Energy Utility and the Weatherization Assistance Program, has achieved cumulative energy savings (adjusted to account for any attrition of energy savings measures implemented in prior years) in the previous calendar year that are at least equal to the energy savings contained in regulations adopted by the Secretary pursuant to § 1504(a) of this title.

(c) A Workgroup shall be established to complete a study and provide recommendations during the planning and implementation of this policy.

(1) The Workgroup shall be composed of 11 members. It shall be chaired by the State Energy Coordinator and include 1 representative of each of DP&L, DEC, and Chesapeake Utilities, 1 representative appointed by the municipal electric companies, 1 representative of each of the Public Service Commission, the Public Advocate, and the SEU, and shall also include the Weatherization Assistance Program Manager and 2 members of the public with experience representing, respectively, low- and moderate- income families and environmental concerns.

(2) The workgroup shall complete a study and submit its findings to the Secretary no later than December 31, 2010, to determine the feasibility and impact of pursuing EERS goals for the affected energy providers in Delaware. Such a study at minimum must address:

a. Supporting and confirming the energy savings percentages identified for 2011 and 2015 or recommending alternative energy savings percentages if warranted.

b. The impact of implementation and compliance on carbon dioxide and other greenhouse gas emissions;

c. The issue of "unintended consequences'' of establishing goals for the affected energy providers, especially, for instance, where beneficial fuel switching might otherwise be penalized or compliance with the goal negatively impacts the ability of gas utilities to compete with higher carbon fuel alternatives;

d. Consideration of any EERS type goals and programs established for natural gas distribution utilities in nearby states and the measurable results of any ongoing programs in those states;

e. The evaluation of the results of any ongoing natural gas energy efficiency and conservation programs implemented and administered through the SEU or any individual natural gas distribution utility;

f. The impact of implementation and compliance on customer rates for affected energy providers;

g. The efficiency of the natural gas system relative to other energy alternatives on full-fuel-cycle measurement basis (from source to point-of-use);

h. The level of an energy efficiency charge, if any, needed to fund energy efficiency measures to meet compliance of the EERS pursuant to § 1505 of this title;

i. The step load increases or decreases caused by the connection of large, new energy consumers, such as data centers;

j. The impact of implementation and compliance on major farm, commercial, and industrial customers;

k. The appropriate level of equivalency for electricity demand response and energy efficiency measures in achieving compliance with the energy savings goals of this section;

l. The appropriate scope of equivalent energy efficiency measures; and

m. Whether the Secretary, by regulation, should permit trading of EERUs among affected energy providers;

n. Enforcement mechanism or mechanisms to be adopted by the Secretary which will ensure compliance with the EERS.

(3) The Workgroup shall create quantitative annual reduction targets in EERUs, which are consistent with the State's energy savings objectives.

(4) The Workgroup will meet at least once each year to review progress in meeting the goals and to recommend changes to the plan for meeting the quantitative reduction targets.

(5) The Secretary will reconvene the Workgroup in February 2013 to evaluate progress toward the EERS goals.

77 Del. Laws, c. 188, § 2.;



§ 1503. Energy use reporting

(a) The DEO shall annually publish a report on statewide electricity and natural gas consumption and electricity peak energy demand, submit this report to the Secretary, and make the report available to the general public by December 31 of each calendar year commencing in 2011.

(b) All affected energy providers shall provide electric and natural gas consumption and peak usage data to the State Energy Coordinator annually by April 1 as required in § 1502(b) of this title.

77 Del. Laws, c. 188, § 2.;



§ 1504. Regulations; jurisdiction; administration

(a) Not later than July 29, 2010, the Secretary, with the cooperation of affected energy providers, shall, by regulation, establish the requirements of this subsection, including, but not limited to:

(1) Measurement and verification procedures and standards;

(2) Requirements under which affected energy providers shall demonstrate, document, and report compliance with the energy savings goals established under § 1502(a) of this title:

(3) Procedures and standards for defining and measuring electricity savings and natural gas savings that can be counted towards the energy savings targets established under § 1502(a) of this title, which shall, at a minimum:

a. Specify the types of energy efficiency and energy conservation measures that can be counted;

b. Enable that energy consumption and peak estimates in the applicable base and current years be adjusted, as appropriate, to account for changes in weather, population previously enacted and deployed demand side management and energy efficient programs by an affected energy provider since the 2007 base year, or other variables;

c. Account for the useful life of measures;

d. Include deemed savings values for specific, commonly used measures;

e. Allow for savings from a program to be estimated based on extrapolation from a representative sample of participating customers;

f. Include procedures for counting combined heat and power savings and recycled energy savings;

g. Establish methods for calculating codes and standards savings, including the use of verified compliance rates;

h. Provide for standardized determination of baselines for energy efficiency projects; and

i. Procedures and standards for third-party verification of reported electricity savings or natural gas savings.

(b) Regulations promulgated pursuant to this chapter and case decisions issued under the auspices of this chapter by the Secretary or DNREC shall be subject to direct appeal to the Superior Court pursuant to the provisions of the Administrative Procedures Act, Chapter 101 of Title 29. The Environmental Appeals Board shall not have jurisdiction over any such appeal.

(c) Regulations promulgated by the Secretary shall not differ significantly among affected natural gas distribution companies or among affected electric energy providers.

(d) All regulations promulgated under this chapter shall be adopted under the Administrative Procedures Act [Chapter 101 of Title 29].

(e) Any costs incurred by the Secretary and DEO in developing and implementing the programs under this chapter shall be funded through a charge placed by the Public Service Commission on entities under its jurisdiction that have an obligation to comply with the provisions of this chapter and through compliance payments submitted by entities not regulated by the Public Service Commission. Any remaining funds shall be distributed as authorized in § 1505 of this title.

(f) If an energy efficiency charge greater than zero is established pursuant to § 1505 of this title, then subsection (e) of this section will no longer apply.

77 Del. Laws, c. 188, § 2.;



§ 1505. Energy efficiency charge

(a) There is hereby established the Sustainable Energy Trust Fund.

(b) Each individual affected energy provider may determine how best to fund activities necessary to achieve the energy savings goals within its service territory and implement programs as it sees fit. Should an affected energy provider determine that a charge is unnecessary, a plan shall be submitted that demonstrates how the goals will be achieved. Should an affected energy provider determine that an energy efficiency charge is necessary to achieve the goals, it may make such a recommendation in the Workgroup study that is consistent with this section.

(c) Based upon the recommendation or recommendations of the Workgroup, the Secretary may implement a charge to be collected from each energy customer by its affected energy provider ("energy efficiency charge''), which may not vary by customer class and is consistent with this section.

(d) Any energy efficiency charge for energy customers of affected electric energy providers shall be imposed on a per kilowatt-hour basis and may not exceed a level that would result in an average charge in excess of $0.58 per month per residential electric customer.

(e) Any energy efficiency charge for energy customers of affected natural gas energy providers shall be imposed on a therm basis and may not exceed a level that would result in an average charge in excess of $0.41 per month per residential natural gas customer.

(f) Each affected energy provider shall remit any energy efficiency charges collected pursuant to this chapter to the DEO to be deposited in the Sustainable Energy Trust Fund on a monthly basis. Funds shall be deposited in the Sustainable Energy Trust Fund by the DEO in separate accounts for each affected energy provider and shall, to the extent feasible, and except as otherwise provided in paragraph (j)(3) of this section below, be earmarked for use on behalf of energy customers of the affected energy provider from which they are collected in collaboration with the affected energy providers. Funds deposited in the Sustainable Energy Trust Fund shall not be funds of the State, shall not be available to meet the general obligations of the government, and shall not be included in the financial reports of the State. The DEO shall submit to the General Assembly and the Governor by May 30 of each year a written accounting of monies received from the fund during the previous year and how those moneys were used or disbursed during that year.

(g) Costs associated with achieving the energy savings goals are not recoverable through Public Service Commission proceedings.

(h) All revenue credited to the Sustainable Energy Trust Fund shall be used solely to fund the programs mandated by this chapter.

(i) All interest earned on moneys deposited in the Sustainable Energy Trust Fund shall be credited to the Sustainable Energy Trust Fund and shall be used solely for the purposes designated in this chapter.

(j) All moneys deposited into the Sustainable Energy Trust Fund shall be transferred in their entirety on July 1 of each year to the DEO to fund the programs mandated by this chapter. The DEO shall distribute the funds in each separate account established pursuant to subsection (f) of this section to the following uses:

(1) Seventy-five percent of the assessment is provided to the SEU and shall be used to further the goals and activities of the SEU including, but not limited to, the promotion of energy conservation, energy efficiency, renewable energy, and energy financing pursuant to § 8059(j)(3) of Title 29.

(2) Twenty percent of the assessment is provided to the Weatherization Assistance Program.

(3) Five percent of the assessment is provided to the Secretary and DEO to cover costs incurred in developing and implementing the EERS.

77 Del. Laws, c. 188, § 2.;



§ 1506. Verified savings

(a) Subject to the other provisions of this subsection, affected energy providers will use EERUs obtained from the Sustainable Energy Utility or the Weatherization Assistance Program and approved by the State Energy Coordinator or created by an affected energy provider under a demand response program to meet the applicable energy savings requirements defined pursuant to § 1502(a) of this title.

(b) Energy savings achieved and used for compliance pursuant to this subsection shall be:

(1) Measured and verified in accordance with the procedures specified by regulations developed under § 1504(c) of this title;

(2) Reported in accordance with § 1502(b) of this title; and

(3) Located in the State.

77 Del. Laws, c. 188, § 2.;



§ 1507. Review and enforcement

(a) The Secretary shall review each report submitted by all affected energy providers under § 1502(b) of this title to verify that the applicable performance standards under that subsection have been met.

(b) In determining compliance with the applicable energy savings requirements, the Secretary shall exclude reported electricity savings or natural gas savings that are not adequately demonstrated and documented, in accordance with the regulations promulgated under § 1504 of this title.

77 Del. Laws, c. 188, § 2.;









Title 27 - Religion

CHAPTER 1. RELIGIOUS SOCIETIES AND CORPORATIONS

§ 101. Formation; increasing or decreasing number of trustees

(a) Any religious society or congregation consisting of 15 or more persons may become incorporated by the election of not less than 3 trustees and the taking of a name and certifying the same under the hands and seals of the trustees to the Recorder of Deeds.

(b)(1) Such society or congregation may from time to time increase the number of trustees and may decrease the number to not less than 3 by a vote of the society or congregation at a public meeting called for that purpose in the same manner as provided in § 105 of this title for the election of trustees, voting and counting the votes as provided therein.

(2) If the society or congregation by a plurality of votes of the members present determines to increase or diminish the number of trustees, such fact shall be certified to the Recorder in the county in which such society or congregation has property, to be by him recorded in the deed records thereof, which certificate shall set forth the number of trustees heretofore contained in the act of incorporation and the number fixed by the meeting provided for by this chapter and shall be signed by a majority of the new board of trustees. The Recorder shall receive the same fees now provided by law for like services.

26 Del. Laws, c. 89, § 1; Code 1915, § 2164; Code 1935, § 2471; 27 Del. C. 1953, § 101; 50 Del. Laws, c. 70, § 1; 54 Del. Laws, c. 91.;



§ 102. Corporate powers

The trustees elected and their successors shall be a corporation by the name adopted and certified. The corporation shall have perpetual succession with all the incidents and franchises of a corporation aggregate and may purchase, receive, hold, mortgage and enjoy property, real and personal, for the use of the society or congregation, their ministers or members or for schools, almshouses or burying grounds. The act of a majority of the trustees shall be valid.

26 Del. Laws, c. 89, § 4; Code 1915, § 2167; Code 1935, § 2474; 27 Del. C. 1953, § 102.;



§ 103. Change of name

If at any time three fourths of the trustees of the corporation created under this chapter or under Chapter 39 of the Code of 1852 shall think it wise to change the name of the corporation, they may do this by certifying the same, under the hands and seals of three fourths of the trustees, to the recorder, as provided for in the case of the filing of the original certificate mentioned in § 101 of this title.

26 Del. Laws, c. 89, § 2; Code 1915, § 2165; Code 1935, § 2472; 27 Del. C. 1953, § 103.;



§ 104. Estate vested in corporation

All the estate, right and title which any such society or congregation may have in any property, real or personal, in themselves, or by trustees, or for their use before incorporation shall upon incorporation become vested in the corporation, which may grant, demise or dispose thereof.

26 Del. Laws, c. 89, § 5; Code 1915, § 2168; Code 1935, § 2475; 27 Del. C. 1953, § 104.;



§ 105. Election of trustees

The trustees shall be elected at a public meeting of the society or congregation, held at their usual place of worship, on 10 days notice by advertisements at the front door of such place and by a plurality of votes of the members present.

26 Del. Laws, c. 89, § 3; Code 1915, § 2166; Code 1935, § 2473; 27 Del. C. 1953, § 105.;



§ 106. Vacancies among trustees

Other trustees may be elected, and vacancies filled by election as prescribed in § 105 of this title and the election of a successor to any trustee shall remove that trustee from office.

26 Del. Laws, c. 89, § 6; Code 1915, § 2169; Code 1935, § 2476; 27 Del. C. 1953, § 106; 70 Del. Laws, c. 186, § 1.;



§ 107. Appointment of chair; powers and duties; access to records

The trustees shall choose 1 of their number as chair. The chair shall have custody of the seal and all books and papers of the corporation, shall make fair entries therein of all the proceedings of the trustees and every member of the society or congregation shall have access thereto.

26 Del. Laws, c. 89, § 7; Code 1915, § 2170; Code 1935, § 2477; 27 Del. C. 1953, § 107; 70 Del. Laws, c. 186, § 1.;



§ 108. Appointment and duties of treasurer

The trustees may also choose 1 of their number as treasurer and may require the treasurer to give security. The treasurer shall receive and account for all the money of the corporation. If no treasurer be chosen, the chair shall receive and account for such money.

26 Del. Laws, c. 89, § 9; Code 1915, § 2172; Code 1935, § 2479; 27 Del. C. 1953, § 108; 70 Del. Laws, c. 186, § 1.;



§ 109. Registry of births, deaths, burials and marriages; certified copies as evidence

The registry kept in any religious corporation's books of marriages, births, deaths or burials shall be evidence in all courts. A copy of any entry, certified under the corporate seal and hand of the chair, shall be evidence.

26 Del. Laws, c. 89, § 8; Code 1915, § 2171; Code 1935, § 2478; 27 Del. C. 1953, § 109; 70 Del. Laws, c. 186, § 1.;



§ 110. Gifts or grants to religious corporations

Every religious corporation may take and hold by gift, devise, will, deed or lease real estate or moneys, securities or other things of value to be laid out in real estate and personal property of all kinds and may alien, mortgage or otherwise encumber and dispose of the same at pleasure, unless restricted by the provisions of such gift, devise, will, deed or lease.

26 Del. Laws, c. 89, § 11; Code 1915, § 2174; 29 Del. Laws, c. 167; Code 1935, § 2481; 27 Del. C. 1953, § 110.;



§ 111. Validating certain religious corporations

All religious corporations of this State incorporated prior to March 14, 1911, under the General Corporation Law and all religious corporations of this State incorporated since March 10, 1899, under Chapter 39 of the Revised Code of the State of Delaware, as published in 1893, and under §§ 115-118 of this title are good, valid, lawful and effective in law and all lands vested in, conveyed to and by such corporations shall vest a good fee simple title or other estate therein purported to be conveyed, and all acts and things done or to be done by such corporations or their officers in the usual and due course of the business of such corporations and within the lawful scope of the rights and powers conferred by the respective acts under which they were incorporated, and in pursuance of the lawful purposes for which such corporations were created, are good, valid, lawful and effective to perform and do what they purport to perform and do. The record of any such deed recorded or to be recorded, or other completed act done or to be done, or any office copy of such deed or other act, shall be admitted in evidence in all courts of this State, and shall be valid and conclusive evidence, with the same force and effect as if no doubt existed as to the validity of the incorporation of such religious societies under either chapter.

26 Del. Laws, c. 90; Code 1915, § 2180; Code 1935, § 2487; 27 Del. C. 1953, § 111.;



§ 112. Conveyances and grants to ecclesiastical officers

No grant, conveyance, devise or lease of personal or real estate to, nor any trust of such personal or real estate for the benefit of any person, and that person's successor or successors in any ecclesiastical office, shall vest any estate or interest in such person or such person's successor. No such grant, conveyance, demise or lease to or for any such person by the designation of any such office shall vest any estate or interest in any successor of such person. This section shall not be deemed to admit the validity of any such grant, conveyance, devise or lease made prior to its enactment.

11 Del. Laws, c. 275, § 1; Code 1915, § 2181; Code 1935, § 2488; 27 Del. C. 1953, § 112; 70 Del. Laws, c. 186, § 1.;



§ 113. Conveyances and grants to religious corporations

No grant, conveyance, devise or lease of any real estate dedicated or appropriated or intended to be dedicated or appropriated, to purposes of religious worship for the use of any congregation or society shall vest any right, title or interest in any person or persons to whom such grant, conveyance, devise or lease is made unless such grant, conveyance, devise or lease shall be made, both in form and in fact, to a corporation organized according to the provisions of the laws of this State, as contained and provided in and by this chapter.

11 Del. Laws, c. 275, § 2; Code 1915, § 2182; Code 1935, § 2489; 27 Del. C. 1953, § 113.;



§ 114. Formation of Protestant Episcopal Church corporations

The rector, wardens and vestrymen of any Protestant Episcopal Church, on certifying their name or style as provided in § 101 or § 103 of this title, shall be a corporation with the franchise, rights and powers therein vested in trustees of other religious societies.

26 Del. Laws, c. 89, § 10; Code 1915, § 2173; Code 1935, § 2480; 27 Del. C. 1953, § 114.;



§ 115. Formation of Roman Catholic Church corporations

In every congregation of the Roman Catholic Church, the ordinary of the diocese, the pastor of the congregation for the time being, according to the practice and discipline of the Church, 1 other person annually designated by the ordinary, and 2 other persons annually elected by the members of the congregation from among their number (the annual election and appointment to be made when designated by the ordinary in each and every year, with the incumbents to hold office until their respective successors shall be so elected or appointed, as the case may be), shall be constituted a body politic and corporate, under such title as may be assumed by the corporation, and recorded in a certificate under the hands and seals of the corporators first chosen or otherwise entitled to office under the terms of this chapter. The certificate shall be acknowledged before any person entitled to take acknowledgments of instruments to be used in this State and recorded among the corporation records of the county wherein the congregation has or possesses a place of worship.

19 Del. Laws, c. 599, § 1; Code 1915, § 2716; Code 1935, § 2483; 27 Del. C. 1953, § 115; 59 Del. Laws, c. 29.;



§ 116. Additional powers of Roman Catholic Church corporations; records; pastor as president

Every Roman Catholic Church corporation, in addition to the powers now possessed by religious corporations by virtue of the laws of this State, may appoint the hour and place of the meeting at which the 2 of its members annually elected shall be chosen and the manner in which such election shall be held and shall provide a good and sufficient record book wherein shall be registered from time to time all of its proceedings, which record shall at all times be open to inspection by any member of the congregation or any ecclesiastical officer of the denomination of Christians having, according to the discipline and practice thereof, authority over the congregation or the right to be informed concerning its management and interests of the corporation. The pastor of the congregation for the time being (if any there be) shall always be present. It may frame such rules and ordinances for the orderly conduct of divine worship and the advancement of the interests of the congregation as a majority of the corporation may from time to time deem necessary, provided that the same shall not conflict with the constitution or laws of the United States or of this State, or with the discipline and practice of the denomination.

19 Del. Laws, c. 599, § 2; Code 1915, § 2177; Code 1935, § 2484; 27 Del. C. 1953, § 116.;



§ 117. Filling vacancies among corporators of Roman Catholic Church corporations; change of name

(a)(1) If at any time 1 of the annually elected corporators of a Roman Catholic Church corporation dies, resigns or becomes disqualified by ceasing to be a pewholder of the church, it shall be competent for the remaining members of the corporation to appoint a successor to the one so dying, resigning or becoming disqualified, which successor shall hold office until someone to fill his place shall be chosen at the next annual meeting of the congregation.

(2) If at any time the member annually appointed by the ordinary of the diocese dies or resigns, it shall be competent for the ordinary to fill the vacancy in the corporation by appointing another person to serve for the remainder of the term of the one so dying or resigning and until a successor thereto shall be duly chosen according to the terms of this chapter.

(b) If at any time the corporators for the time being think it wise to change the name of the corporation, they may do the same by a certificate under their hands and seals to be acknowledged and recorded as provided for in the case of the original certificate mentioned in § 115 of this title.

19 Del. Laws, c. 599, § 3; Code 1915, § 2178; Code 1935, § 2485; 27 Del. C. 1953, § 117.;



§ 118. Conveyances to Roman Catholic Church corporations; prior gifts to inure to benefit of newly formed corporations

Any person, individual or corporation holding land or goods and chattels or any interest therein in trust for any particular church or congregation, church society, congregation of the denomination wherein a Roman Catholic Church corporation is formed in accordance with the terms of this chapter, who conveys the same to the corporation as soon as possible after its formation under the terms of this chapter and any gift, devise, or bequest made to any such congregation, or to any person, individual or corporation in trust therefor, shall inure to the benefit of the corporation to be formed in such congregation (if any such corporation is so formed according to the terms of this chapter), whether the corporation is or is not accurately described in such gift, devise or bequest, provided that the intention of the donor or testator is clear that the same should inure to the benefit of the congregation.

19 Del. Laws, c. 599, § 4; Code 1915, § 2179; Code 1935, § 2486; 27 Del. C. 1953, § 118.;






CHAPTER 3. SUNDAY SCHOOLS AND YOUNG MEN'S CHRISTIAN ASSOCIATIONS

§ 301. Formation

Any 10 or more persons associated together for the promotion of the interests of Sunday schools, or as a Young Men's Christian Association for the promotion of religious knowledge and improvement, may become incorporated by the election of managers, not less than 3 nor more than 12, and by taking a corporate name and certifying the same, together with the object of the incorporation, under the hands and seals of the managers, to the Recorder of the county, who shall record such certificate.

13 Del. Laws, c. 419, § 1; Code 1915, § 2186; Code 1935, § 2493; 27 Del. C. 1953, § 301.;



§ 302. Powers

The managers elected shall, upon the recording of the certificate, become a body corporate by the name adopted and certified. The corporation shall have succession for 20 years, may sue and be sued and may purchase, receive, hold and enjoy property, real and personal, for the use and objects of the association and may ordain bylaws for the regulation of its affairs not inconsistent with the laws of this State or of the United States. Such corporation shall hold no real estate except such as is actually occupied and used for the purposes specified in the certificate of incorporation.

13 Del. Laws, c. 419, § 2; Code 1915, § 2187; Code 1935, § 2494; 27 Del. C. 1953, § 302.;



§ 303. Election and powers of managers; appointment of officers

The officers of the corporation, in addition to the managers, shall be a president, who shall be 1 of the managers, a secretary, a treasurer, and such other officers as the bylaws prescribe. The managers shall be elected annually at such place and in such mode as the bylaws direct, and upon their election the managers shall appoint and may from time to time by resolution remove and reappoint the president, secretary, treasurer and other officers of the corporation. The managers shall have the management of the affairs and business of the corporation, and the acts of a majority shall be valid.

13 Del. Laws, c. 419, § 3; Code 1915, § 2188; Code 1935, § 2495; 27 Del. C. 1953, § 303.;



§ 304. Revocation of corporate powers

The General Assembly reserves the power at any time to revoke the corporate powers of any association incorporated under this chapter.

13 Del. Laws, c. 419, § 4; Code 1915, § 2189; Code 1935, § 2496; 27 Del. C. 1953, § 304.;






CHAPTER 5. SABBATH SCHOOLS

§ 501. Annual return in Sussex County

In Sussex County, the teachers or persons having charge of a Sabbath school shall return to the County Council in March, annually, the manner in which any appropriation has been applied and the vouchers therefor. In default of such return, the County Council shall make no appropriation to the school for the next year.

Code 1852, § 703; Code 1915, § 2191; Code 1935, § 2498; 27 Del. C. 1953, § 502.;






CHAPTER 7. MISCELLANEOUS PROVISIONS

§ 701. -704. Permit for religious camp meetings; composition of permit commission; powers and duties of commission; issuance of permit; regulations; fee; holding meetings without permit; exceptions; penalties

Repealed by 77 Del. Laws, c. 273, § 1, effective May 21, 2010.;









Title 28 - Sports and Amusements

CHAPTER 1. COMBATIVE SPORTS AND COMBATIVE SPORTS ENTERTAINMENT

Subchapter I General Provisions

§ 101. Legislative intent and findings; statutory construction

(a) It is the intent of the General Assembly in enacting this chapter to regulate amateur and professional combative sports and combative sports entertainment. Unregulated combative sports and combative sports entertainment matches, contests, and events threaten the health, safety, and welfare not only of their participants, but also of those charged with staging and judging them, those who train to participate in them at a future time, and in some cases those who attend them.

(b) To the end of furthering the substantial and compelling interest of the people of this State in regulating combative sports and combative sporting entertainment events, and in order to promote the health, safety and welfare, of those effected by combative sports and combative sports entertainment in Delaware, this chapter shall be liberally construed so as to effectuate its purposes.

76 Del. Laws, c. 413, § 2; 77 Del. Laws, c. 438, §§ 2-5.;



§ 102. Definitions

The following words, terms, and phrases shall, when used in this chapter, shall have the meaning ascribed to them in this section, except where the context clearly indicates a different meaning.

(1) "Amateur boxing" shall mean any boxing event, as herein defined, which is sanctioned by an amateur boxing association recognized by the Director, such as, but not limited to, the International Amateur Boxing Association, Golden Gloves USA Boxing, Inc. or Mid-Atlantic Association, and for which boxers who engage in a match or contest where no purse of cash or any other article of value is awarded for that boxer's participation or victory, and who has never received any purse of cash or other article of value for that boxer's participation or victory in a match or contest, which is greater than the maximum amount permitted by the Division, as defined in rule and regulations of the Division.

(2) "Bout" shall mean 1 combative sports match, as defined herein.

(3) "Boxing"' shall mean the act, activity, or sport of attack and defense in which a participant delivers blows with that participant's fists, especially according to rules requiring the use of boxing gloves and limiting legal blows to those striking above the waist and on the front or sides of the opponent.

(4) "Boxing match" shall mean a single boxing bout wherein participants use their best efforts to prevail through knockout, technical knockout, judges' decision or any other manner of determining victory which are consistent with the rules governing boxing and authorized by the rules and regulations of the Division.

(5) "Combative fighting" shall include, but not be limited to such terms as "toughman fighting", "toughwoman fighting", "badman fighting", "extreme fighting", and all such similar terms or names, and shall mean any unsanctioned combative sports or wrestling match, contest or exhibition between 2 or more participants and where members of the public are selected from the audience to participate with or without protective headgear, who use their hands, with or without gloves, or their feet, or both, and who compete for a financial prize or any item of pecuniary value, and which match, contest, tournament, championship or exhibition is not recognized or sanctioned by any international, national or regional professional sanctioning organization recognized by the Director.

(6) "Combative sports" shall include all professional boxing and mixed martial arts and all amateur boxing and mixed martial arts.

(7) "Combative sports entertainment", included but not limited to "celebrity boxing", "entertainment boxing" and all such similar terms or names shall mean a display of skill for the purpose of entertaining an audience, consisting of choreographed or simulated combat in which techniques commonly used in combative sports are employed by participants. The participants do not exert their best effort and the winner is determined prior to the match.

(8) "Contest" shall mean a bout or group of bouts involving contestants competing in a professional or amateur combative sports or permitted combative sports entertainment event.

(9) "Contestant" shall mean a person who competes in any licensed combative sports event or permitted combative sports entertainment event.

(10) "Council" shall mean the Combative Sports Advisory Council.

(11) "Director" shall mean the Director of the Division of Professional Regulation of the Department of State.

(12) "Division" shall mean the Division of Professional Regulation of the Department of State.

(13) "Event" shall mean an organized series of contests and/or individual matches presented as a single occasion.

(14) "Mixed martial arts" shall mean combative discipline in which a combination of controls, takedowns, submissions and striking techniques are employed by trained practitioners.

(15) "Professional" shall mean a person who engages in a match or contest where a purse of cash or other article of value is awarded for that person's participation or victory which is greater than the maximum amount permitted by the Division to be awarded to an amateur, as defined in the Division's rule and regulations.

(16) "Professional boxing" shall mean a boxing match as herein defined, which is sanctioned by a professional boxing association recognized by the Director, such as, but not limited to, the World Boxing Association or the World Boxing Conference of the North American Boxing Association, and for which the boxers are compensated financially.

(17) "Promoter" shall mean any person, regardless of job title, who arranges, advertises, produces, stages or conducts a combative sports or combative sports entertainment event.

(18) "Secretary" means the Secretary of State or designee.

76 Del. Laws, c. 413, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 438, §§ 6-14.;






Subchapter II Powers and Duties of the Division

§ 103. Rules and regulations

(a) In the interest and for the protection of the public health, safety, and welfare, the Division of Professional Regulation shall promulgate and enforce rules and regulations relating to the regulation of combative sports and combative sports entertainment events in Delaware.

(b) The Division shall have the following powers and duties related to the regulation of combative sports and combative sporting entertainment events:

(1) To make and publish rules regulating all professional and amateur combative sports and combative sports entertainment events held in the State, and such rules shall have the force and effect of law;

(2) To accept applications for and issue licenses and permits for combative sports or combative sports entertainment events held in the State. Such licenses and permits shall be issued in accordance with rules duly adopted by the Division;

(3) To suspend or revoke licenses and to fine licensees or permittees for any violation of this statute or any regulation made pursuant thereto;

(4) To charge fees to be determined by the Director of any license or permit authorized hereby; and the amount charged for fees imposed under this chapter shall approximate and reasonably reflect costs necessary to defray the expenses of the Council, as well as the proportional expenses incurred by the Division. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in this chapter;

(5) To establish reasonable qualifications for any applicant seeking a license or permit, or to be registered, pursuant to this chapter;

(6) To establish criteria to determine whether and when a bond shall be posted by a permittee or licensee, the amount of any bond it requires to be posted, and any other conditions relating to the posting of a bond, including those relative to any waiver or exclusion from such posting requirement;

(7) To provide for the designation and assignment of an agent who shall:

a. Be present at all times during any combative sports or combative sports entertainment event to which that agent is assigned;

b. Represent the State and act on behalf of the Division at such event for all reasons consistent with the Division's authority under this chapter; and

c. Exercise and enforce this chapter and the Division's regulations including, but not limited to:

1. The authority to veto the decisions of event officials and participants for good cause; and

2. The authority to halt any or all matches undertaken during the event, or to halt the entire event.

d. Any such agent, and any of its authorized representatives and employees, shall be treated as an agency of the State and/or a public officer or employee of the State, for purposes of subchapter I of Chapter 40 of Title 10;

(8) To be present at licensed and permitted events in all areas where contestants are prepared and evaluated, including dressing rooms and ringside;

(9) To veto the decisions of event officials and participants for good cause; and the authority to halt any or all matches undertaken during the event, or to halt the entire event for good cause.

76 Del. Laws, c. 413, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 438, §§ 15-19.;



§ 104. Investigative authority; complaints

(a) The Director, or the Director's designee, shall investigate either by complaint or sua sponte all allegations of violation of statutory or regulatory provisions regulating combative sports and combative sports entertainment in the State, and in doing so, an agent of the Division may enter, at a reasonable time and without prior notice, any place of business or other establishment or building in which activity alleged to violate this chapter may occur. All violations shall be investigated as prescribed in § 8735(h) of Title 29. The Secretary, or the Secretary's designee, shall have the authority to suspend or revoke any license or permit or to impose an administrative penalty on any licensee or permittee for any violation of this statute or any rules or regulations made pursuant thereto. Any license may be suspended pending a hearing before the Secretary, or the Secretary's designee, for any statutory or regulatory violation which, in the opinion of the Director, or the Director's designee presents an imminent threat to the safety of the contestants or to the health, welfare or safety of the general public. The Director, or the Director's designee, shall immediately inform the promoter of the combative sports and/or combative sports entertainment event and the manager of each contestant in the event of the nature of the violation and the reason for the suspension. All violations shall be heard by the Secretary, or the Secretary's designee within 30 days of the suspension. All hearings regarding statutory or regulatory violations shall be governed by the provisions set forth in the Delaware Administrative Procedures Act, Chapter 101 of Title 29. The proceeds of all administrative penalties imposed by the Secretary shall be paid to the Division.

(b) Any person wishing to make a complaint against any licensee or permittee shall file such a complaint in the form and manner set forth in § 8735(h) of Title 29.

76 Del. Laws, c. 413, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 438, § 20.;






Subchapter III Licensing, Registration, and Permits

§ 105. Combative sports license

(a) No person shall participate in a professional combative sports event unless licensed by the Division or the Division's designated agent and the following conditions exist:

(1) Where the promoter presents proof of insurance sufficient to provide medical care of the nature and quality recognized as falling within the standard of medical care in the State by the medical community of the State; and

(2) Where a physician, licensed to practice medicine by the Delaware Board of Medical Licensure and Discipline, is in attendance under the authority of the Division or its designated agent; and

(3) Where the promoter, contestant, referee, timekeeper, seconds and judges shall be licensed by the Division or its designated agent; and

(4) Where the event is held in accordance with the sanctioning organization's rules, bylaws, guidelines or other such conditions.

(5) Where all license fees have been paid to license the event, in an amount established by the Director or the Division's designee.

(6) No contestant shall be licensed to participate in a combative sports event unless certified as physically and mentally fit by a medical doctor licensed by the State for professional combative sports events. The medical examination of the contestant shall take place no sooner than 5 days prior to the combative sports event. The costs of the examination shall be paid by the promoter and not deducted from or charged against the purse or other monetary or financial compensation awarded to the contestant. Medical certification of all contestants shall be presented to the Division prior to the combative sports event. The criteria for physical and mental fitness shall be established by rule.

(7) All contestants who suffer loss of consciousness or who have been injured seriously as a result of blows received to the head or body shall be supervised for a period not to exceed 120 days by a licensed medical doctor. The determination of loss of consciousness or of serious injury shall be made only by a medical doctor licensed by the State and approved by the Director, or the Director's designee, for attendance at the event. The Secretary, or the Secretary's designee, shall suspend the license to engage in combative sports of any contestant who shall have suffered loss of consciousness or serious injury as a result of blows received to the head or body for a period of no less than 60 days. Such suspension shall remain effective unless and until such contestant shall present to the Secretary, or the Secretary's designee, a certificate of medical clearance on a form approved by the Director and signed by a medical doctor licensed in the State certifying that the contestant is physically and mentally fit to engage in combative sports.

(b) No person shall participate in an amateur combative sports event unless that event is permitted by the Division and the following conditions exist:

(1) Where such combative sports event is sanctioned by an amateur sanctioning organization recognized by the Director; and

(2) Where such amateur combative sports event is permitted by the Division;

(3) Where the event is held in accordance with the Division's rules, bylaws and guidelines or other such conditions;

(4) Where a fee has been paid to permit the event, in an amount established by the Director.

(5) No contestant shall be licensed to participate in a combative sports event unless certified as physically and mentally fit by a medical doctor licensed by the State for amateur combative sports events. The medical examination of the contestant shall take place no sooner than 5 days prior to the combative sports event. The costs of the examination shall be paid by the promoter and not deducted from or charged against the purse or other monetary or financial compensation awarded to the contestant. Medical certification of all contestants shall be presented to the Division prior to the combative sports event. The criteria for physical and mental fitness shall be established by rule.

(6) All contestants who suffer loss of consciousness or who have been injured seriously as a result of blows received to the head or body shall be supervised for a period not to exceed 120 days by a licensed medical doctor. The determination of loss of consciousness or of serious injury shall be made only by a medical doctor licensed by the State and approved by the Director, or the Director's designee, for attendance at the event. The Secretary, or the Secretary's designee, shall suspend the license to engage in combative sports of any contestant who shall have suffered loss of consciousness or serious injury as a result of blows received to the head or body for a period of no less than 60 days. Such suspension shall remain effective unless and until such contestant shall present to the Secretary, or the Secretary's designee, a certificate of medical clearance on a form approved by the Director and signed by a medical doctor licensed in the State certifying that the contestant is physically and mentally fit to engage in combative sports.

76 Del. Laws, c. 413, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 438, §§ 21-34.;



§ 106. Combative sports entertainment permit

(a) No person may advertise, hold, conduct, or exhibit any combative sports entertainment event unless the person first obtains from the Division a permit to advertise, hold, conduct, or exhibit the specific combative sports entertainment event. A permit is only valid for the single occasion for which it is issued. All forms of advertising shall prominently display the permit number issued for the event. If the advertisement is in other than a written format the permit number shall be verbally announced within the advertisement.

(b) Submit a permit application and pay a fee as determined by the Director.

76 Del. Laws, c. 413, § 2; 77 Del. Laws, c. 438, §§ 35-37.;

§ 106A Combative sports entertainment requirements.

(a) No person shall hold, conduct, or exhibit any combative sports entertainment event unless such person:

(1) Provides for emergency equipment and personnel to be present at the permitted event. Minimum emergency equipment and personnel shall consist of an ambulance and 2 EMTs who shall be present and on site at all times during the event; and

(2) Provides for adequate security personnel to maintain order and provide safety during and after the event.

(b) If the services of any fire company, police agency, paramedic, and/or emergency medical services provider are used for any participant of a combative sport entertainment event then the promoter of such event shall be responsible for and shall pay the costs of the services provided by the fire company, police agency, paramedic, and/or emergency medical services provider.

77 Del. Laws, c. 438, § 38.;



§ 106A. Combative sports entertainment requirements

(a) No person shall hold, conduct, or exhibit any combative sports entertainment event unless such person:

(1) Provides for emergency equipment and personnel to be present at the permitted event. Minimum emergency equipment and personnel shall consist of an ambulance and 2 EMTs who shall be present and on site at all times during the event; and

(2) Provides for adequate security personnel to maintain order and provide safety during and after the event.

(b) If the services of any fire company, police agency, paramedic, and/or emergency medical services provider are used for any participant of a combative sport entertainment event then the promoter of such event shall be responsible for and shall pay the costs of the services provided by the fire company, police agency, paramedic, and/or emergency medical services provider.

77 Del. Laws, c. 438, § 38.;






Subchapter IV Exceptions

§ 107. Exceptions

The licensing, permitting, registration and bonding requirements set forth in the chapter do not apply to a match, contest, or event, or the participants therein:

(1) To any intramural or intermural combative sports event or athletic competition of any school, college, or university accredited by the Delaware Department of Education or any combative sports event held on any federal military reservation, provided that those participating in such an event are students or faculty of such school, college or university or students or faculty from a school, college or university inside or outside the State and accredited by the appropriate State educational authority or members of the armed forces of the United States or enrolled in and supervised by the Delaware State Police Academy.

(2) [Reserved]

76 Del. Laws, c. 413, § 2; 77 Del. Laws, c. 438, § 39.;






Subchapter V Penalties; Injunctive Relief

§ 108. Penalties

(a) Combative fighting, as defined herein, shall be prohibited in the State. All participants in a combative fighting event, including, but not limited to contestants, promoters, managers, matchmakers, seconds, judges, timekeepers and referees, shall be subject to prosecution under Title 11.

(b) No combative sports or combative sports entertainment event shall be permitted unless licensed by the Division or its designated agents. All participants in such an unlicensed combative sports or combative sports entertainment event, including, but not limited to, contestants, promoters, managers, matchmakers, seconds, judges, timekeepers and referees, shall be subject to prosecution under Title 11 for applicable offenses.

(c) Any promoter who has been found guilty by the Secretary, or the Secretary's designee, of promoting an unsanctioned combative sports match shall be assessed an administrative penalty of no less than $500 nor more than $1,000 per individual combative sports match regardless of the number of matches scheduled.

(d) Any promoter who has been found guilty by the Secretary, or the Secretary's designee, of promoting an unsanctioned combative sports entertainment event shall be assessed an administrative penalty of no less than $500 nor more than $1000 per event scheduled.

(e) If the services of any fire company, police agency, paramedic, and/or emergency medical services provider are used for any participant in any unsanctioned combative sports and/or combative sports entertainment event then the promoter of such event shall be responsible for and shall pay the costs of the services provided by the fire company, police agency, paramedic, and/or emergency medical services provider in addition to any other penalties specified herein.

76 Del. Laws, c. 413, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 438, §§ 40-42.;



§ 109. Injunctive relief

(a) The Division may seek injunctive relief in any court of competent jurisdiction of this State to enjoin any person from undertaking any combative sports or combative sports entertainment event in violation of this chapter or of the Division's regulations or to compel obedience to any order of the Director relating to combative sports and combative sports entertainment.

(b) In addition to any other statutory or regulatory sanction that may be imposed, the Director shall have the authority to apply to the Delaware Court of Chancery for an injunction, restraining order or any other order as may be appropriate to enjoin any person, partnership, organization, corporation, limited liability company, limited partnership or limited partnership from:

(1) Promoting or offering to promote any unlicensed amateur or, professional combative sports event or combative sports entertainment event;

(2) Advertising or offering to advertise any unlicensed amateur or professional combative sports event or combative sports entertainment event;

(3) Conducting or offering to conduct any unlicensed amateur or professional combative sports event or combative sports entertainment event; or

(4) Competing or offering to compete in any unlicensed amateur or professional combative sports event or combative sports entertainment event.

(c) Any court of competent jurisdiction in this State may assess and compel payment of a civil penalty pursuant to this section.

76 Del. Laws, c. 413, § 2; 77 Del. Laws, c. 438, §§ 43-48.;






Subchapter VI Combative Sports Advisory Council

§ 110. Combative Sports Advisory Council

(a) The Division shall establish a Combative Sports Advisory Council.

(b) The Advisory Council shall be composed of 7 members who shall be appointed by the Director of the Division of Professional Regulation. The members shall include the following:

(1) One member shall be a physician licensed by and a resident in the State with an expertise in sports medicine.

(2) One member, who is currently, or shall have been a full-time member of a Delaware police agency or a federal agency with law-enforcement responsibilities with no less than 3 years experience in the areas of gambling, organized crime or related areas.

(3) One member shall be a Delaware resident with no less than 3 years experience as a boxer.

(4) One member shall be a Delaware resident with no less than 3 years experience as a mixed martial arts practitioner.

(5) One member shall be a Delaware resident with no less than 3 years experience as a promoter.

(6) One member shall be a Delaware resident with no less than 3 years experience as a referee.

(7) One member shall be a public member that shall not be, nor ever have been a boxer, promoter, manager, second, referee or judge or employed by a boxer, manager, second, referee or judge nor have been engaged in an activity directly related to boxing. The public member shall be accessible to inquiries, comments and suggestions from the public.

(c) The Combative Sports Advisory Council shall:

(1) Hold open, public meetings as required by the Director, and in accordance with the provisions of the Delaware Freedom of Information Act (Chapter 100 of Title 29) and the Delaware Administrative Procedures Act (Chapter 101 of Title 29), to discuss issues relating to the state of combative sports and combative sports entertainment in Delaware including, but not limited to: rules and regulations, proposed legislation, policy guidelines, amateur and professional participation in combative sports and combative sports entertainment events, and such other issues as it deems appropriate;

(2) Submit to the Director of the Division of Professional Regulation proposed rules, regulations, legislation, or policy guidelines relating to the conduct of combative sports and combative sports entertainment matches, contests, and events, and the participants therein;

(3) Upon the request of the Director or any licensee or permittee or upon a motion of 2/3 of the Council, review any rule, regulation, statutory provision, or policy guideline issued by the Division governing any amateur or professional combative sports or combative sports entertainment event for the purpose of advising the Division as to the fairness or a violation thereof; and

(4) Review all written reports submitted by a referee following a combative sports or combative sports entertainment match the end of which was not satisfactory to the referee and make recommendations thereon to the Division.

(d) The Council may review at the request of the Director all applications for any license or permit issued by the Division for the purpose of regulating the conduct of amateur and professional combative sports or combative sports entertainment event within Delaware. When reviewing such applications, the Council shall review any medical or criminal histories contained therein in executive session, and such histories shall be exempt from disclosure under the Delaware Freedom of Information Act [Chapter 100 of Title 29].

(e) The Advisory Council may require any licensee, permittee, registrant, medical personnel, or other person identified in the Division's regulations to submit 1 or more reports relating to any match, contest, or event in order to fulfill its duties under subsection (c) of this section. Such reports shall be submitted under oath and notarized on a form approved by the Division. Refusal by any licensee, permittee, or registrant to comply with the Advisory Council's reporting requirement pursuant to this subsection shall be deemed sufficient grounds for immediate censure, suspension, or revocation of the respective license, permit or registration.

(f) The Advisory Council may hear oral testimony from any witness having relevant evidence in any matter relating to any match, contest, or event in order to fulfill its duties under subsection (c) of this section. Such testimony shall be given under oath and permanently preserved on audio recording tape, by stenographic transcript, or in another manner pursuant to the Division's regulations.

76 Del. Laws, c. 413, § 2; 77 Del. Laws, c. 438, §§ 49-58.;






Subchapter VII Grounds for Refusal to Issue a License or Permit; Disciplinary Procedures

§ 111. Revocation, suspension, censure, reprimand, probation, fine, license or permit refusal

The Secretary or the Secretary's designee may refuse a license or permit, suspend or revoke a license or permit issued or allowed pursuant to this chapter, or may reprimand, censure or fine a licensee or permittee, if the Secretary or the Secretary's designee has reasonable grounds to believe that the applicant, licensee, registrant, or permittee has:

(1) Violated a provision of this chapter or of the Division's regulations;

(2) Been adjudged guilty in another jurisdiction of violating any statute or regulation governing combative sports or any combative sports entertainment event prohibited or regulated by the Division;

(3) Been disciplined by any sanctioning organization recognized by the Division;

(4) Pleaded guilty to, or been convicted of, any crime that is substantially related to combative sports or combative sports entertainment in any jurisdiction, including but not limited to bribery, gambling, racketeering, combative fighting or organized-crime activities;

(5) Been found to have committed an administrative violation in any jurisdiction for acts constituting bribery, gambling, racketeering, combative fighting or organized-crime activities;

(6) Been afflicted with a physical or mental disability or impairment that renders the applicant, licensee, registrant, or permittee no longer capable of exercising the rights or discharging the duties granted pursuant to the license, registration, or permit; provided, however, that the Division must consider, as a mitigating factor, the person's participation in the Voluntary Treatment Option Program as set forth in § 8735(n) of Title 29;

(7) Failed to complete at the direction of the Division, its designee or of the Council, any paperwork or administrative formalities in connection with the applicant's, licensee's, registrant's, or permittee's participation in or association with a combative sports or combative sports entertainment match conducted in this State, as defined in rule and regulation; or

(8) Engaged in an activity that, in the opinion of the Director, warrants refusal of license or permit, censure, probation, issuing a reprimand or fine, suspension, or revocation in order to preserve the integrity of combative sports and combative sports entertainment in Delaware.

76 Del. Laws, c. 413, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 438, §§ 59-62.;



§ 112. Forfeiture of purse

The Director may order any combative sports or combative sports entertainment participant or manager who has received a purse of cash, or any other article of value, in an amount in excess of $1,000 to forfeit the same to the Division for any serious violation of this chapter or Division regulations. The Division shall establish by regulation guidelines for determining what violations of this chapter or of the Division's regulations are considered serious violations requiring a participant or manager to forfeit of a purse.

76 Del. Laws, c. 413, § 2; 77 Del. Laws, c. 438, § 63.;



§ 113. Judicial review; appeal from decision or order

(a) Any person aggrieved by a decision or order of the Secretary or the Director relating to combative sports or combative sports entertainment may seek judicial review thereof by appealing the matter to the Superior Court within 30 days of the dated the decision was mailed.

(b) Any appeal taken pursuant to this section does not stay the effect of the decision or order of the Director which is the subject of the appeal. The court may order a stay upon a showing of irreparable harm to the appellant. The court may require a bond if it orders a stay pursuant to this section.

(c) Any appeal taken pursuant to this section shall be on the record to the extent one exists. Where no record exists, the court may remand the matter to the Director for the purposes of establishing a record or may, for good cause shown, retain the matter and accept such additional evidence as it deems necessary to render a decision in the matter. If the court retains the matter, it may affirm or reverse the decision or order, or may remand the matter to the Director for further proceedings.

76 Del. Laws, c. 413, § 2; 77 Del. Laws, c. 438, § 64.;



§ 114. Service of process

Notice of an appeal filed pursuant to § 113 of this title shall be served upon the Director, or the Director's designee, and all other parties of record who are subject to the decision or order, together with such other material and information as required by the court. Service of process shall be perfected pursuant to the Rules of the Superior Court governing service of process in civil proceedings.

76 Del. Laws, c. 413, § 2.;



§ 115. Certification of record

(a) Upon being served with a notice of appeal pursuant to § 113 of this title the Director, or the Director's designee, shall certify to the court the record of the proceedings to which the petition relates, if one exists.

(b) The petitioner shall pay all costs associated with the preparation and certification of the record pursuant to this section, which shall be paid upon the conclusion of the proceedings at the direction of the court.

76 Del. Laws, c. 413, § 2.;









CHAPTER 3. HORSE RACING

Subchapter I Delaware Thoroughbred Racing Commission

§ 301. -309

Transferred.






Subchapter II License to Conduct Racing Meet; Taxes

§ 321. -330

Transferred.






Subchapter III Regulatory Provisions, Offenses and Penalties

§ 341. -347

Transferred.






Subchapter IV Wagering or Betting by Pari-Mutuel Machines or Totalizators

§ 361. -369

Transferred.









CHAPTER 4. HORSE RACING IN KENT COUNTY

Subchapter I License to Conduct Racing Meet; Taxes

§ 401. Authority for horse racing in Kent County on five-eighths mile track

Horse racing for stake, purse or reward at and upon a race track of no less than 5/8 of a mile in circumference may be conducted in Kent County subject to this chapter. Such horse racing may be conducted during either daylight or evening hours, or both.

28 Del. C. 1953, § 401; 56 Del. Laws, c. 119.;



§ 402. License as required

Any person desiring to conduct horse racing for any stake, purse or reward in Kent County during any calendar year shall first obtain a license to do so from the Delaware Thoroughbred Racing Commission.

28 Del. C. 1953, § 402; 56 Del. Laws, c. 119; 63 Del. Laws, c. 143, § 14.;



§ 403. Application; inspections and examinations; rejection; award of dates and maximum racing days

(a) Any person desiring to conduct a horse racing meet within Kent County during any calendar year shall file an application with the Secretary of the Commission on or before a date to be fixed by the Commission. The application shall specify the days on which such racing is desired to be conducted and shall be in such form and supply such data and information, including a blueprint of the track and specifications of its surface and blueprints and specifications of buildings and grandstand on the land where the meet is to be conducted as the Commission prescribes; provided, however, that it shall not be necessary for the applicant to submit blueprints and specifications with the application if the race meet for which a license is requested to be conducted is at a track for which the Commission granted a license the preceding year.

(b) The blueprints and specifications shall be subject to the approval of the Commission, which, at the expense of the applicant, may order such engineering examination thereof as the Commission deems necessary. The erection and construction of the track, grandstand and buildings of any applicant for a license to conduct horse racing under this chapter shall be subject to the inspection of the Commission, which may order such engineering examination as the Commission deems necessary at the expense of the applicant and may employ such inspectors as the Commission considers necessary for that purpose.

(c) The Commission may reject any application for a license for any cause which it deems sufficient, and the action of the Commission shall be final.

(d) The Commission shall, on or before January 15 of each year, award all dates for horse racing in Kent County within the current year, but the dates so awarded shall not exceed 55 days in the aggregate. The decision of the Commission on the award of all dates shall be final.

(e) No more than 2 horse racing meets shall be held in Kent County in any 1 year.

(f) The Commission may meet subsequently to January 15 of each year and award dates for horse racing within the limits provided in this section on application submitted to it, provided that the days so awarded in no way conflict with any other provision of this chapter.

(g) No license to conduct horse racing under the provisions of this section shall be granted except to a private stock corporation formed and existing under the laws of this State for the purpose of conducting horse racing and businesses incident thereto in compliance with the following conditions and requirements:

(1) Before a license shall be issued under the provisions of this chapter, the applicant shall file with the Commission, in addition to other requirements of this chapter, the names, addresses and the terms of office of its directors and officers and at such other time or times thereafter as they may be changed, the names and addresses of such directors and officers, a copy of the certificate of incorporation duly certified by the Secretary of the State and a copy of its bylaws. Such applicant shall file with the Commission a copy of any amendment to its certificate of incorporation, duly certified as aforesaid, within 10 days after the effective date of any such amendment;

(2) The board of directors of the applicant shall not be less than 5 in number;

(3) The applicant shall have no other office except in this State;

(4) Every applicant for a license shall file with the Commission, at the time of application for a license, a statement of its resources and liabilities. The Commission shall have access at all times to the books, records and accounts of the licensee;

(5) No license shall be issued unless a majority of the board of directors and officers shall be bona fide residents of this State.

28 Del. C. 1953, § 403; 56 Del. Laws, c. 119; 56 Del. Laws, c. 245; 57 Del. Laws, c. 304; 59 Del. Laws, c. 178, § 1.;



§ 404. Application and license fees

(a) Any person, upon applying to the Commission for a license to conduct a horse racing meet pursuant to this chapter during any calendar year, shall, at the time of making the application, pay to the Secretary of the Department of Finance a fee of $500.

(b) Any person who is granted a license by the Commission to conduct a horse racing meet pursuant to this chapter during any calendar year shall, at the time the license is granted, pay to the Secretary of the Department of Finance an additional fee of $250.

28 Del. C. 1953, § 404; 56 Del. Laws, c. 119; 57 Del. Laws, c. 741, § 32A.;



§ 405. Issuance

Upon the award of dates to any applicant, the Commission shall issue a license for the holding of the meet or meets during the dates awarded to the applicant. The license shall be subject to all rights, regulations and conditions from time to time prescribed by the Commission.

28 Del. C. 1953, § 405; 56 Del. Laws, c. 119.;



§ 406. Suspension or revocation; appeal

(a) Any license issued by the Commission shall be subject to suspension or revocation by the Commission for any cause whatsoever which the Commission deems sufficient. If any license is suspended or revoked, the Commission shall state publicly its reasons for so doing and cause an entry of the reasons to be made on the minute book of the Commission, and its action shall be final.

(b) The propriety of such action shall be subject to review upon questions of law only by the Superior Court of Kent County. The action of the Commission shall stand unless and until reversed by the Court.

28 Del. C. 1953, § 406; 56 Del. Laws, c. 119.;



§ 407. Rules of Jockey Club and of National Steeplechase and Hunt Association

Repealed by 63 Del. Laws, c. 143, § 15, eff. July 13, 1981.;



§ 408. Inspection of racing premises prior to meet

Not less than 5 days prior to the opening of any meet authorized by the Commission, the Commission, at the expense of the licensee for the meet, shall cause to be made an inspection of the track, grandstand and buildings where the meet is to be held, and, unless such track, grandstand and buildings are found to be safe for animals and persons or are rendered safe prior to the opening of the meet, the license for the meet shall be withdrawn.

28 Del. C. 1953, § 408; 56 Del. Laws, c. 119.;



§ 409. Rules, regulations and special powers of Commission; subpoenas; contempt; perjury

(a)(1) The Commission shall adopt regulations governing the operation of thoroughbred racing including the regulation of betting in connection therewith and the regulation of the conduct of all participants in any racing meet, to insure the integrity and security of the conduct of meetings held pursuant to this chapter. Such regulations shall include provisions for disciplinary measures for violations thereof including the imposition of fines, suspension or revocation of licenses or permits, and ejection or expulsion from a licensee's premises.

(2)a. The Commission shall have the authority to impose a fine of up to $5,000 for any violation of its regulations.

b. The stewards of a race meeting acting in accordance with such regulations if authorized by the Commission shall have the authority to impose disciplinary measures, including fines, suspension or revocation of licenses or permits, and ejection or exclusion from a licensee's premises.

c. All fines imposed pursuant to this section shall be paid over to the General Fund upon receipt by the Commission.

d. A person fined or otherwise disciplined by the stewards of a race meeting shall have a right of appeal to the Commission and for a hearing before the Commission. Any person fined or otherwise disciplined by the Commission shall have a right of appeal to the Superior Court of the State.

e. The action of the Commission shall stand unless and until reversed by the Court.

(3) The Commission may request and receive assistance from, and rely upon information provided by, the Thoroughbred Racing Protective Bureau, and state or federal law enforcement agencies, in the investigation of any matters within its jurisdiction.

(b) The Commission may make rules governing, restricting or regulating the rate or charge by a licensee for admission or for the performance of any service or the sale of any article on the premises of a licensee.

(c) All proposed extensions, additions or improvements to the buildings, stables or improvements on tracks or property owned or leased by a licensee under this chapter shall be subject to the approval of the Commission.

(d) The Commission may compel the production of any and all books, memoranda or documents showing the receipts and disbursements of any person licensed under the provisions of this chapter to conduct racing meets.

(e) The Commission may at any time require the removal of any employee or official employed by any licensee under this chapter.

(f) The Commission may require that the books, records and financial or other statements of any person licensed under the provisions of this chapter shall be kept in such form or in such manner as the Commission prescribes. The Commission may visit, investigate and place expert accountants and such other persons as it deems necessary, in the offices, tracks or places of business of any such person for the purpose of satisfying itself that the Commission's rules and regulations are strictly complied with. The salaries and expenses of such expert accountants or other persons shall be paid by the person to whom they are assigned.

(g) The Commission may issue, under the hand of any Commissioner and the seal of the Commission, subpoenas for the attendance of witnesses and the production of books, papers and documents before the Commission and may administer oaths or affirmations to the witnesses whenever in the judgment of the Commission it is necessary for the effectual discharge of its duties. If any person refuses to obey any subpoena or to testify or to produce any books, papers or documents, the Commission may apply to the Superior Court of Kent County, and, thereupon, the Court shall issue its subpoena requiring the person to appear and to testify or to produce the books, papers and documents. Whoever fails to obey or refuses to obey a subpoena of the Court shall be guilty of contempt of court and shall be punished accordingly. False swearing on the part of any witness shall be deemed perjury and shall be punished as such.

28 Del. C. 1953, § 409; 56 Del. Laws, c. 119; 63 Del. Laws, c. 143, § 16.;



§ 410. Licensee's annual financial statement

Every licensee shall file with the Commission not later than 4 months after the close of its fiscal year a statement, duly certified by an independent public accountant, of its receipts from all sources whatsoever during the fiscal year and of all expenses and disbursements, itemized in the manner and form directed by the Commission, showing the net revenue from all sources derived by the licensee during the fiscal year covered by such statement.

28 Del. C. 1953, § 410; 56 Del. Laws, c. 119.;



§ 411. Tax on admissions; books and records; inspection

(a) Every person licensed to hold a horse racing meet within Kent County shall pay to the Secretary of the Department of Finance a tax of 10 cents on each admission on each day of any such meet, excepting admissions of persons performing any duty or work in connection with the holding of the meet and excepting admissions of spouses of jockeys, owners and trainers of horses participating in the meet. The licensee may collect such amount from each ticket holder in addition to the amount charged for the ticket of admission.

(b) Accurate records and books shall at all times be kept and maintained by the licensee showing the number of admissions, employees of the licensee and spouses of jockeys, owners and trainers of horses excepted, for each racing day of each horse racing meet. The Secretary of the Department of Finance, or the Secretary's duly authorized representative, shall at all reasonable times have access to the admission records of any licensee for the purpose of examining and checking the same and ascertaining whether or not the proper amount has been, or is being, paid to the State. The Secretary of the Department of Finance may also, from time to time, require sworn statements of the number or numbers of such admissions and prescribe blanks upon which the reports shall be made.

28 Del. C. 1953, § 411; 56 Del. Laws, c. 119; 57 Del. Laws, c. 741, § 32B; 70 Del. Laws, c. 186, § 1.;






Subchapter II Regulatory Provisions, Offenses and Penalties

§ 421. Application of chapter; simulcasts of races

This chapter shall apply to horse races upon which wagering or betting is conducted in accordance with subchapter III of this chapter. For purposes of this chapter simulcasts of horse races or harness horse races displayed within the enclosure of any horse race meeting shall constitute horse racing within said enclosure.

28 Del. C. 1953, § 421; 56 Del. Laws, c. 119; 57 Del. Laws, c. 229; 64 Del. Laws, c. 21, § 3.;



§ 422. Liability insurance of licensee

Ten days before any horse racing meet may be held under this chapter, those licensed to conduct the meet shall deposit with the Commission a policy of insurance against personal injury liability which may be sustained at the meet. The insurance shall be in an amount approved by the Commission with premium prepaid.

28 Del. C. 1953, § 422; 56 Del. Laws, c. 119.;



§ 423. Limitation on compensation that may be paid by licensee

No salary, fee or compensation exceeding the sum of $2,000 shall be paid in any calendar year by any person licensed under this chapter, except to officials or employees actively engaged in the operations incident to the holding of the racing meet or in the maintenance of the racing plant.

28 Del. C. 1953, § 423; 56 Del. Laws, c. 119.;



§ 424. Enforcement

All officers of the law shall cooperate with the Commission for the proper enforcement of this chapter.

28 Del. C. 1953, § 424; 56 Del. Laws, c. 119.;



§ 425. Aiding or abetting unlicensed meet; penalty

Whoever aids or abets in the conduct of any meet within Kent County at which horse racing or horse races are permitted for any stake, purse or reward, and upon which wagering or betting is conducted as provided in this chapter, except in accordance with a license duly issued and unsuspended or unrevoked by the Commission, shall be fined not less than $500 and not more than $10,000 for each day of such unauthorized meeting, or imprisoned.

28 Del. C. 1953, § 425; 56 Del. Laws, c. 119.;



§ 426. Failure of licensee to pay tax on admissions; penalty

(a) Whoever, being a licensee, fails or refuses to pay the amount found to be due by the Secretary of the Department of Finance as the tax on admissions shall be fined not more than $25,000 in addition to the amount due the Secretary of the Department of Finance.

(b) All fines up to the amount found to be due the Secretary of the Department of Finance and paid into court by a licensee guilty of violating this section shall be transmitted and paid over by the clerk of the court to the Secretary of the Department of Finance.

28 Del. C. 1953, § 426; 56 Del. Laws, c. 119; 57 Del. Laws, c. 741, § 32B.;



§ 427. Restrictions on licensee acting as video lottery agent

During any calendar year in which a licensee under this chapter has also been licensed by the Director of the State Lottery Office to maintain video lottery machines within the confines of a racetrack licensed under this chapter, an amount calculated pursuant to § 4815(b)(3) of Title 29 shall be added to the purses for the races to be held at the licensee's racetrack. The allocation of said sums among the races to be held at the licensee's racetrack shall be in accordance with contracts currently in force, or with the horse racing association recognized for purposes related to the allocation of purses, if applicable; provided, that all of such sums shall have been allocated no later than the end of the calendar year immediately following the calendar year of receipt of said sums by the licensee.

69 Del. Laws, c. 446, § 21.;






Subchapter III Wagering or Betting by Pari-Mutuel Machines or Totalizators

§ 441. Place for wagering

Within the enclosure of any horse racing meet licensed and conducted under this chapter, but not elsewhere, the wagering and betting on horse racing by the use of pari-mutuel machines or totalizators is authorized and permitted.

28 Del. C. 1953, § 441; 56 Del. Laws, c. 119.;



§ 442. License to conduct pools; application; qualifications

(a) The Commission may grant a license to any person to make, conduct and sell pools by the use of pari-mutuel machines or totalizators for the purpose of receiving wagers or bets on horse races within the enclosure of any horse racing meet licensed and conducted under this chapter, but not otherwise, under such regulations as the Commission prescribes.

(b) The Commission may prescribe regulations governing the granting of applications for licenses, the granting of licenses and the conditions under which any licensee may conduct, sell or make any such pool.

(c) The qualifications of any licensee shall be such as to afford a reasonable belief that the licensee will be financially responsible and will conduct the business of operating the pools in a proper and orderly manner. A licensee to make, conduct and sell such pools shall be a person licensed to conduct a horse racing meet under this chapter.

28 Del. C. 1953, § 442; 56 Del. Laws, c. 119.;



§ 443. Revocation of license

All licenses for the operation of pools as provided in this chapter shall be revocable at any time, without hearing, at the absolute discretion of the Commission.

28 Del. C. 1953, § 443; 56 Del. Laws, c. 119.;



§ 444. Rules, regulations and special powers of Commission

(a) The Commission may require the keeping of books and records by a licensee of a pool in such forms, or in such manner, as the Commission prescribes. The Commission may also regulate the duties of any employee of any such licensee, and visit, investigate and place expert accountants and such other persons as it deems necessary in the office or place of business of any person licensed to operate a pool for the purpose of satisfying itself that the Commission's rules and regulations are strictly complied with.

(b) The Commission may also issue, under its hand and seal, subpoenas for the attendance of witnesses and production of books, papers and documents of the licensee before the Commission and may administer oaths or affirmations to the witnesses whenever in the judgment of the Commission it is necessary for the effectual discharge of its duties. If any person refuses to obey any subpoena, to testify or to produce any books, papers or documents, then the Commission may apply to the Superior Court of Kent County and thereupon the Court shall issue its subpoena requiring the person to appear and testify or to produce the books, papers and documents before the Commission. Any person failing to obey or refusing to obey a subpoena of the Court is guilty of contempt of court and shall be punished accordingly. False swearing on the part of any witness shall be deemed perjury and shall be punished as such.

28 Del. C. 1953, § 444; 56 Del. Laws, c. 119.;



§ 445. Tax on pari-mutuel and totalizator pools

(a)(1) Every person engaged in the business of conducting a horse racing meet under this chapter shall pay as a tax to this State a percentage of the total contributions to all pari-mutuel and totalizator pools conducted or made on each racing day on any and every racetrack licensed under this chapter and on all races that day at such track.

(2) The percentage of such pari-mutuel and totalizator pools to be paid as such tax shall be as follows:

a. One percent if the total daily contributions to such pools do not exceed $400,000;

b. Three percent if the total daily contributions to such pools exceed $400,000 but do not exceed $600,000;

c. Five percent if the total daily contributions to such pools exceed $600,000.

(3) The tax shall be computed daily and shall be paid by a certified check on a weekly basis. Each check shall be transmitted by the licensee to the Secretary of the Department of Finance no later than Wednesday following the week for which the tax is due.

(b) In addition to the other taxes required by this section, every person engaged in the business of conducting a horse racing meet under this chapter shall pay as a tax to this State 2 percent of the total contributions to all special pari-mutuel and totalizator pools conducted or made on each racing day on any and every racetrack licensed under this chapter. Special pari-mutuel and totalizator pool means a separate wagering pool in which an interest is represented by a single wager on 2 or more horses, and shall include, but not be limited to daily doubles, exactas, quinellas, perfectas, tri-perfectas, twin doubles and big exactas.

28 Del. C. 1953, § 445; 56 Del. Laws, c. 119; 57 Del. Laws, c. 741, § 32C; 58 Del. Laws, c. 298, § 3; 60 Del. Laws, c. 164, § 1; 60 Del. Laws, c. 165, § 1.;



§ 446. Licensee's commissions on pari-mutuel and totalizator pools

(a) The Commission shall authorize commissions pursuant to subsection (b) of this section on pari-mutuel or totalizator pools to all licensees operating a racing meet pursuant to this chapter. The commission shall be a portion of the total daily contributions to all pari-mutuel or totalizator pools conducted or made at the racing meet and at every race at that meet, plus the odd cents of all redistributions to be made on all pari-mutuel or totalizator pool contributions exceeding the sum equal to the next lowest multiple of 10, such odd cents to be calculated upon the basis of each dollar wagered.

(b)                          IF TOTAL DAILY CONTRIBUTIONS TO SUCH

COMMISSION                          POOLS ARE:

16 1/2%                        $1.00 to $400,000

14 1/2%                        $400,001 to $600,000

12 1/2%                        over $600,000.

28 Del. C. 1953, § 446; 56 Del. Laws, c. 119; 60 Del. Laws, c. 164, § 2.;



§ 447. Deduction of federal taxes from total of contributions

For the purpose of making any of the calculations of amounts payable to the State and to the licensee under §§ 445 and 446 of this title, no federal taxes, if any, shall be deducted from the amount of total contributions before applying the percentage specified in those sections.

28 Del. C. 1953, § 447; 56 Del. Laws, c. 119.;



§ 448. Disposition of moneys for unclaimed pari-mutuel tickets

All sums held by any licensee for payment of outstanding pari-mutuel tickets not claimed by the person or persons entitled thereto within a period of 1 year following the last day of the meet shall be paid by certified check to the Commission. If the Commission finds such payment correct it shall transmit the check to the State Treasurer.

28 Del. C. 1953, § 448; 56 Del. Laws, c. 119.;






Subchapter IV Jurisdiction and Effect

§ 461. Authority of Delaware Thoroughbred Racing Commission; "Commission" defined

(a) The Delaware Thoroughbred Racing Commission as created and existing under Chapter 101 of Title 3 shall have jurisdiction over horse racing in Kent County pursuant to this chapter and shall have authority to grant licenses therefor as provided in this chapter.

(b) The word "Commission" as it appears in this chapter shall mean the Delaware Thoroughbred Racing Commission as created and existing pursuant to Chapter 3 of this title.

28 Del. C. 1953, § 461; 56 Del. Laws, c. 119; 63 Del. Laws, c. 143, § 17.;



§ 462. Effect of chapter

No provision of this chapter shall in any way be construed to repeal any provision contained in Chapter 101 of Title 3, provided, however, that where any provision of this chapter shall be in conflict with any provision of Chapter 3 of this title, the provisions of this chapter shall control with respect to horse racing in Kent County.

28 Del. C. 1953, § 462; 56 Del. Laws, c. 119.;









CHAPTER 5. HARNESS RACING

Subchapter I Delaware Harness Racing Commission

§ 501. -510

Transferred.






Subchapter II License to Conduct Harness Racing Meet; Taxes

§ 521. -530

Transferred.






Subchapter III Regulatory Provisions, Offenses and Penalties

§ 541. -546

Transferred.






Subchapter IV Wagering or Betting by Pari-Mutuel Machines or Totalizators

§ 551. -558

Transferred.






Subchapter V Delaware Standardbred Development Fund

§ 561. -570. Definitions; Delaware Standardbred Development Fund; Board of Trustees of the Fund; use of the Fund; conditions for races and participation; scheduling of races; location of races; rules of the Board; budget procedures; advertising budget; operating budget

Repealed by 72 Del. Laws, c. 74, § 1, effective June 28, 1999.;









CHAPTER 7. INFLUENCING RESULTS OF SPORTING EVENTS BY BRIBERY AND OTHER UNLAWFUL MEANS

§ 701. Bribing participant in sporting event; penalty

Whoever directly or indirectly gives or promises to give any money or valuable thing as a bribe, present or reward to any person taking part or intending to take part, as a professional or amateur participant, in any baseball, football or basketball game, boxing match or other sporting contest, with intent to induce such person to lose or cause the loss or attempts to lose or cause the loss of any such game, match or contest by such person or by the team or side of such person shall be fined not more than $3,000 or imprisoned not more than 3 years, or both.

Code 1935, § 3898A; 46 Del. Laws, c. 231; 28 Del. C. 1953, § 701.;



§ 702. Participant in sporting event soliciting or receiving bribe

Whoever takes part or expects to take part, in any baseball, football or basketball game, boxing match or other sporting contest as a professional or amateur participant, who shall solicit or receive, directly or indirectly, any money or valuable thing, as a bribe, present or reward to lose or cause the loss or to attempt to lose or cause the loss of such game, match or contest, by such person or by the team or side of such person shall be fined not more than $3,000 or imprisoned not more than 3 years or both.

Code 1935, § 3898A; 46 Del. Laws, c. 231; 28 Del. C. 1953, § 702.;



§ 703. Bribing official of sporting event

Whoever directly or indirectly gives or promises to give any money or valuable thing as a bribe, present or reward to any person acting or intending to act as a referee, umpire, judge, timer, measurer or as an official for any purpose, for any amateur or professional athletic or sporting game, match or contest with intent to induce such person to act corruptly in making decisions, rulings, interpretations or adjudications or in the performance of his official duties in connection therewith shall be fined not more than $3,000 or imprisoned not more than 3 years or both.

Code 1935, § 3898A; 46 Del. Laws, c. 231; 28 Del. C. 1953, § 703.;



§ 704. Official of sporting event soliciting or receiving bribe

Whoever acting or intending to act as a referee, umpire, judge, timer, measurer or as an official for any purpose for any amateur or professional athletic or sporting game, match or contest, solicits or receives, directly or indirectly, any money or valuable thing, as a bribe, present or reward to act corruptly in making any decision, ruling, interpretation or adjudication or in any matter in the performance of his or her official duties in connection therewith shall be fined not more than $3,000 or imprisoned not more than 3 years or both.

Code 1935, § 3898A; 46 Del. Laws, c. 231; 28 Del. C. 1953, § 704; 70 Del. Laws, c. 186, § 1.;



§ 705. Influencing result of horse race or harness horse race; penalty

(a) No person shall influence or attempt to influence the result of a race conducted by a licensee of the Delaware Harness Racing Commission or of the Delaware Racing Commission by:

(1) Influencing or having any understanding or connivance with any owner, jockey, groom or other person associated with or interested in any stable, horse or race in which any horse participated or is to participate in order to prearrange or predetermine the result of any such race;

(2) Interfering or attempting to interfere with, tampering with, injuring or destroying by the use of any narcotic, drug, stimulant, appliance or by any other means any horse that is to participate in a running race or a harness race in this State, whether such horse is the property of such person or another;

(3) Allowing or permitting a horse over which such person has control to participate in a race with the knowledge of any interference with, tampering with or any injury to such horse by any narcotic, drug, stimulant, appliance or by any other means;

(4) Causing, instigating, counseling or in any way aiding or abetting in any interference with, tampering with, injury to or destruction of any horse that is to participate in a running or harness race in this State by the use of any narcotic, drug, stimulant, appliance or by any other means.

(b) The owner of any horse affected in any manner as provided in subsection (a) of this section shall permit any member of the commission which issued the license for the meet at which or during which any horse was affected as above outlined, or any person appointed by such commission for that purpose, to make such test as the commission deems proper in order to determine whether any such horse has been interfered with, tampered with, injured or destroyed by the use of any narcotic, drug, stimulant, appliance or by any other means.

(c) Whoever violates any provision of this section shall be fined not less than $1,000 nor more than $5,000 or imprisoned for not less than 1 year nor more than 5 years or both.

Code 1935, § 3898A; 46 Del. Laws, c. 231; 28 Del. C. 1953, § 705.;



§ 706. Prohibited Substances Protests; testing

(a) Protest; Request for Super Test. —

(1) If a licensed owner, trainer, driver, or claimant has a reasonable belief that a competing or clamed horse has, or may have, an unfair competitive advantage due to a violation of the Delaware Harness Racing Commission (DHRC) rules, that owner, trainer, driver, or claimant may file a "Prohibited Substances Protest" with the DHRC.

(2) A "Prohibited Substances Protest" empowers the owner, trainer, driver, or claimant to request that any horse or horses he or she competes against or claims in a specified race have a blood and urine sample collected and then tested at an official Association of Racing Commissioners International (ARCI) approved laboratory of his or her choice. The designated laboratory shall employ state-of-the-art testing methods when testing these protested samples, which shall include, but not be limited to, Enzyme-Linked Immunosorbent Assay (ELISA), Thin Layer Chromatography (TLC), Gas Chromatography Mass Spectrometry (GCM-S), Liquid Chromatography Mass Spectrometry Mass Spectrometry (LCMSMS), and Total Carbon Dioxide (TCO2) tests.

(3) The owner, trainer, driver, or claimant must file a verbal protest with either the starter or paddock judge before the race has been made official. The starter or paddock judge must notify the Presiding Judge immediately, who shall order a veterinary assistant to escort and remain with the horse in accordance with established policy for obtaining a blood and urine sample. Within 15 minutes after the official sign has been posted for the race in which the protested horse competed, the protesting party shall file a written protest with the paddock judge and post a deposit of $1,000 which shall be used to offset the following costs:

a. The collection of sufficient blood and urine samples, including the costs of the State Veterinary Assistant and State Veterinarian and all necessary collection apparatus;

b. The packing of and transportation of these samples by bonded courier to the selected laboratory; and

c. All costs incurred by the state-of-the-art testing methods employed by the ARCI laboratory.

(4) In the event the costs exceed the $1,000 deposit, the protesting party shall be required to post additional moneys to cover such costs.

(5) The owner and/or trainer of the protested horse shall have the right to be present during the collection, packaging and shipping of these test samples.

(6) Upon completion of all testing, the laboratory shall notify the DHRC of the results. The DHRC shall immediately notify the trainer of the protested horse as well as the protesting party of these test results.

(7) If the test results substantiate a violation of the DHRC rules in effect on the date of the race, the trainer of the tested horse shall be afforded the same rights every trainer receives when charged with any rules violation. This shall include the right to request a split sample test at a designated ARCI laboratory that has agreed to accept split samples from the DHRC.

(8) Penalties shall be assessed in accordance with the DHRC penalty recommendations for a violation of the rules in effect on the date of the race. In no case, however, shall the penalty imposed for a medication violation be less than a $500 fine. If the test results substantiate the presence of antibodies to erythropoietin (EPO), darbepoietin, or any EPO analogues, in addition to any DHRC penalties, the horse shall immediately be placed on the steward's list and shall not be permitted to enter a race until the horse tests negative for the presence of EPO, darbepoietin, or any EPO analogue antibody or antibodies previously detected and said horse is removed from the steward's list. All testing must be performed by the DHRC official lab.

(9) If the test results substantiate a violation of the DHRC rules in effect on the date of the race, a successful claimant may void the claim in accordance with DHRC rules.

(10) Any moneys remaining from the protest deposit after costs shall be returned to the protesting party even if a violation of the rules is not detected. If a violation is detected, costs shall be assessed against the trainer of the protested horse and the Commission shall reimburse the protesting party upon receipt thereof.

(11) The owner, trainer, driver, or claimant who files a Prohibited Substances Protest pursuant to this section shall be immune from civil liability for filing the protest.

(b) Routine Post-Race Testing. —

(1) Routine Post-Race Testing shall include but not be limited to screening for antibodies to erythropoietin (EPO), darbepoietin, or any EPO analogues.

(2) Any claimed horse not otherwise selected for testing by the racing officials shall be tested if requested by the claimant at the time the claim form is submitted in accordance with the DHRC rules.

(3) The successful claimant shall have the right to void the claim should the forensic analysis be positive for any prohibited substance, illegal level of a permitted medication, or presence of antibodies to erythropoietin (EPO), darbepoietin, or any EPO analogues.

(4) If the test results substantiate the presence of antibodies to erythropoietin (EPO), darbepoietin, or any EPO analogues, in addition to assessing penalties in accordance with the DHRC rules, the horse shall immediately be placed on the steward's list and shall not be permitted to enter a race until the horse tests negative for the presence of EPO, darbepoietin, or any EPO analogue antibody or antibodies previously detected and said horse is removed from the steward's list. All testing must be performed by the DHRC official lab.

72 Del. Laws, c. 455, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 236, § 1.;






CHAPTER 8. PURCHASE OF RIFLES AND SHOTGUNS IN STATES CONTIGUOUS TO THIS STATE

§ 801. Definitions

(a) As used in this chapter, the term "a state contiguous to this State" shall mean any state having a common border with this State.

(b) As used in this chapter, all other terms shall be given the meaning prescribed in 18 U.S.C. § 921 (the Gun Control Act of 1968), and the regulations duly promulgated thereunder as presently enacted or promulgated and as hereafter modified.

28 Del. C. 1953, § 801; 57 Del. Laws, c. 393.;



§ 802. Lawful acts

It shall be lawful for a person residing in this State, including a corporation or other business entity maintaining a place of business in this State, to purchase or otherwise obtain a rifle or shotgun in a state contiguous to this State and to receive or transport such rifle or shotgun into this State, subject, however, to such other laws of the State or its political subdivision as may be applicable and subject to § 102 of the Gun Control Act of 1968, 18 U.S.C. § 922.

28 Del. C. 1953, § 802; 57 Del. Laws, c. 393.;



§ 803. Not applicable to federal licensees

This chapter shall not apply or be construed to affect in any way the purchase, receipt or transportation of rifles and shotguns by federally licensed firearms manufacturers, importers, dealers or collectors.

28 Del. C. 1953, § 803; 57 Del. Laws, c. 393.;






CHAPTER 9. MISCELLANEOUS PROVISIONS

Subchapter I General Provisions

§ 901. License for shows and other exhibitions

(a) Whoever for money or other reward in any city or town in this State exhibits any images or pageantry, sleight of hand, tricks, puppet shows, circus, any feats of balancing, personal agility, strength or dexterity, or any theatrical exhibition, without a license first obtained as provided in this section shall forfeit and pay to the city or town a fine as set by the city or town.

(b) The mayor of any city, the commissioners of any town, or if there are no commissioners, any justice of the peace residing in or nearest to such town, may grant a license for such exhibitions on receiving for the use of the city or town such sum as they deem proper, not less than $5.00, for every such exhibition.

(c) Whoever wilfully suffers any unlicensed exhibition to be had or made in any house or upon any premises in his possession shall pay to the city or town a fine as set by the city or town.

(d) This section does not extend to any permanently established museum, nor to any merely literary, scientific or musical exhibition.

Code 1852, §§ 883-886; Code 1915, §§ 3436, 3437; Code 1935, §§ 3896, 3897; 28 Del. C. 1953, § 901; 64 Del. Laws, c. 310, §§ 1, 2.;



§ 902. Exclusion of offensive patrons

The proprietor of a theatre or other public place of amusement is not obliged to receive into the proprietor's show, or admit into the place where the proprietor is pursuing the proprietor's occupation, any person whose presence there would be offensive to the major part of the proprietor's spectators or patrons and thereby injure the proprietor's business.

15 Del. Laws, c. 194, § 2; Code 1915, § 3576; Code 1935, § 4070; 28 Del. C. 1953, § 902; 70 Del. Laws, c. 186, § 1.;



§ 903. Shooting galleries; regulations; penalties

(a) No person shall keep a gallery or booth or other convenience for the purpose of target shooting or other trials of skill by the use of firearms within the borders of any town or city, or within 300 yards of any road or public passway, within this State, or at any place of public resort, unless the gallery or booth or other convenience is enclosed with walls not less than 10 feet in height and not less than 4 inches in thickness sufficient to prevent ball or shot from the firearms from escaping from or passing through the gallery or booth.

(b) No person apparently under the influence of intoxicating liquor, mentally ill or otherwise incapacitated shall be allowed by such keeper to participate in the target shooting or other trials of skill by the use of firearms in such gallery, booth or other convenience.

(c) Whoever violates this section, shall be fined not less than $50, nor more than $200, 1/2 of which shall go to the person informing and the other 1/2 to the General Fund of this State, and in default of the payment of the fine shall be imprisoned for not less than 1 nor more than 3 months.

19 Del. Laws, c. 266, §§ 1-3; Code 1915, §§ 3457-3459; Code 1935, §§ 3927-3929; 28 Del. C. 1953, § 903; 49 Del. Laws, c. 57, § 1.;



§ 904. Antique slot machines

No person shall offer or make available any slot machine as a form of public amusement or entertainment. An individual may, however, possess and privately use antique slot machines if such machines are not used for gambling purposes. For purposes of this section, a slot machine is an antique slot machine if such machine is at least 25 years old.

68 Del. Laws, c. 252, § 3.;



§ 905. Bowling alleys

Any person of a good moral character may keep and maintain a bowling alley or tenpin alley. The bowling alley or tenpin alley shall be kept in an orderly manner. It may not be used for purposes of gambling but simply as a means of recreation and exercise.

11 Del. Laws, c. 432, § 1; Code 1915, § 3571; Code 1935, § 4062; 28 Del. C. 1953, § 905.;



§ 906. Prohibition of horse racing on Good Friday or Easter Sunday

There shall be no horse racing of any kind on Good Friday or Easter Sunday.

28 Del. C. 1953, § 906; 59 Del. Laws, c. 25, § 1.;



§ 907. Liability insurance required of automobile race operator; penalty

(a) Every person who is engaged in the business of conducting motor vehicle races, or who is required to be licensed as an "automobile race operator" pursuant to § 2301(a) of Title 30 shall carry comprehensive general liability insurance to protect persons sustaining bodily injury or property damage while on the premises, with the exception of participants and their employees and employees of agents of the track and/or the operator. The amount of coverage to be so provided shall not be less than $100,000 per person, or $500,000 per occurrence. Property damage insurance shall be maintained in the amount of $25,000 per occurrence. A current policy and certificate of insurance shall be kept at the office of the person in the business and on file with the State Insurance Commissioner.

(b) Whoever violates any provision of this section shall be fined not less than $2,000, nor more than $5,000, proceeds to go to the General Fund of this State.

(c) Nothing contained in subsection (b) of this section shall be construed to relieve any person from tort liability.

(d) The Superior Court of this State shall have exclusive original jurisdiction of any violation of this section, notwithstanding any provision of the Delaware Code to the contrary.

28 Del. C. 1953, § 907; 57 Del. Laws, c. 696.;






Subchapter II Outdoor Musical Festivals

§ 925. Definitions

As used in this subchapter:

(1) "Outdoor musical festival" means any group or groups of persons participating in musical entertainment in open spaces and not in a permanent structure;

(2) "Promoter" means the organizer, operator, producer or the person or persons, or corporation staging the outdoor musical festival and the owner, tenant and lessee of the land upon which the outdoor musical festival is performed;

(3) "Spectator" means a gathering of 1,000 or more persons who pay a consideration for the purpose of viewing or hearing the outdoor musical festival.

28 Del. C. 1953, § 925; 57 Del. Laws, c. 466, § 1.;



§ 926. Permits for outdoor musical festival

(a) No promoter shall hold or conduct any outdoor musical festival where spectators will be present without first obtaining permits from the Division of Public Health, or its successor and the Superintendent of the State Police, except that in incorporated municipalities of more than 5,000 persons the chief of police of that incorporated area shall be the person to issue such permit instead of the Superintendent of the State Police.

(b) The Division of Public Health shall not issue a permit until the following provisions are met:

(1) The promoters post a cash bond in an amount to be determined by the Division, not to exceed $50,000; and

(2) The promoters establish adequate sanitation and health facilities that are in accordance with the rules and regulations governing outdoor musical festivals adopted by the Division of Public Health.

(c) The Superintendent of the State Police, or the chief of police of any incorporated municipality of more than 5,000 persons, shall not issue a permit until the promoter furnishes evidence that he has provided:

(1) Adequate security for the safety of the spectators and their property, and

(2) Adequate arrangements for the orderly flow of traffic to, at and from the outdoor musical festival.

(d) The Division of Public Health shall retain the bond required in subsection (b) of this section for a period of 30 days after the outdoor musical festival has terminated. In the event the promoters fail to remove all trash, debris or residue and repair any damage to personal property, real property, crops or livestock belonging to another person created or caused by the outdoor musical festival or the spectators within 72 hours after its termination, then, in that event, the Division of Public Health may use as much of the bond money as is needed to remove the trash, debris or residue and repair the damage to personal property, real property, crops or livestock. Any moneys unexpended from the bond shall be returned by the Division of Public Health to the promoter 30 days after termination of the outdoor musical festival.

28 Del. C. 1953, § 926; 57 Del. Laws, c. 466, § 1; 57 Del. Laws, c. 614, §§ 1-3; 70 Del. Laws, c. 147, § 29.;



§ 927. License

No promoter shall obtain a license pursuant to § 2301 of Title 30 until the promoter has first obtained the permits required by § 926 of this title.

28 Del. C. 1953, § 927; 57 Del. Laws, c. 466, § 1; 70 Del. Laws, c. 186, § 1.;



§ 928. Penalties

(a) Any person or corporation who organizes, operates, produces, stages or permits an outdoor musical festival to be organized, operated, produced or staged on land which that person or corporation owns or leases without having first obtained the required permits and license shall be fined not less than $3,000 nor more than $5,000 and may be imprisoned not more than 6 months.

(b) Jurisdiction over this offense shall be in the Superior Court.

28 Del. C. 1953, § 928; 57 Del. Laws, c. 466, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Regulation of Sponsors and Promoters of Public Entertainment Events Other Than Boxing, Wrestling, Racing and Outdoor Music Festivals

§ 929. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section except where the context clearly indicates a different meaning:

(1) "Contract" shall mean a written agreement between the "promoter" and the "sponsor" which sets forth the authority, responsibility and liability of each party and, most specifically, the financial details of the agreement.

(2) "Entertainment event" shall mean any form of circus or carnival, stage play, variety show, concert, magic, puppet or mime show, pageant, musical or similar type of public entertainment program other than boxing, wrestling, racing and outdoor music festivals.

(3) "Promoter" shall mean any person who, privately or as a business agent for a professional enterprise, offers services to another person or organization and in return for the use of that person's/organization's name as sponsor, and a fee, commission or profit share, acquires, advertises and conducts a paid entertainment event for the general public.

(4) "Sponsor" shall mean any person or organization who agrees, verbally or in writing, to authorize the use of their name as an indorsement for, and supporter of, a paid public entertainment event promoted by another individual or business enterprise.

67 Del. Laws, c. 372, § 1; 70 Del. Laws, c. 186, § 1.;



§ 930. Sponsors' responsibilities

(a)(1) Each sponsor shall demand that any promoter, offering fund-raising services in the form of entertainment events, exhibit said promoter's current year occupational license required by § 2301(a) or (b) of Title 30.

(2) If a sponsor enters into an agreement with a promoter, without having first verified said promoter's credentials and occupational license status, the sponsor assumes joint liability with the promoter for any failures of service promised by the promoter to the consumer public.

(b) Sponsors may, if they so desire, charge the promoter a fee for the use of their name (individual or organization) in promotional material concerning the entertainment event. Such fee shall not be less than $500 and shall be specifically stated in the contractual agreement between sponsor and promoter.

67 Del. Laws, c. 372, § 1.;



§ 931. Promoters' responsibilities

(a) Each promoter (individual and/or firm) shall acquire a Delaware annual occupational license and pay such other fees as are established in § 2301 of Title 30.

(b) Promoters shall comply with § 901(b) of this title by obtaining any licenses or permits which may be required by the local jurisdiction where an entertainment event is to be presented.

(c) Each promoter shall fully reimburse the sponsor for any sponsor's advance expense payments or loans, before any other expenses, commissions or fees are paid from the proceeds of the event.

67 Del. Laws, c. 372, § 1.;



§ 932. Contracts

(a) All contractual agreements between promoters and sponsors shall be written in clear text, plain language.

(b) The contractual agreement shall contain, in an appropriate location, the promoter's current Delaware occupational license number.

(c) Distribution of the profits of the venture shall be stated specifically as a percentage for the sponsor and the promoter or as a specific dollar share for the sponsor.

(d) Any fees or commissions agreed to for the promoter shall be considered as a part of the promoter's share of the profits and not an operating expense of preparing for and conducting the event.

67 Del. Laws, c. 372, § 1.;









CHAPTER 11. BINGO AND CHARITABLE GAMBLING

Subchapter I Purpose, Scope, Definitions and Referendums

§ 1101. Purpose and scope

28 Del. C. 1953, § 1101; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 4; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1102. Definitions

28 Del. C. 1953, § 1102; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 2, 3, 6; 65 Del. Laws, c. 180, § 1; 67 Del. Laws, c. 16, §§ 1, 2, 8; 78 Del. Laws, c. 102, §§ 1-3; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014;



§ 1103. Referendums in general elections

28 Del. C. 1953, §§ 1110, 1111; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 6; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1104. Applicability of general election laws; conduct of referendum

28 Del. C. 1953, § 1112; 51 Del. Laws, c. 65, § 1; 51 Del. Laws, c. 354; 70 Del. Laws, c. 186, § 1; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;






Subchapter II Delaware Gaming Control Board

§ 1120. Composition; term of office; vacancies; compensation; organization

Repealed by 63 Del. Laws, c. 144, § 1.;



§ 1121. Expenses and personnel

Repealed by 71 Del. Laws, c. 138, § 4, eff. July 3, 1997.;



§ 1122. Duties; rules and regulations; forms

28 Del. C. 1953, § 1122; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 5; 77 Del. Laws, c. 22, §§ 1, 2; 78 Del. Laws, c. 102, § 4; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1123. Continuous study of operation of this chapter and similar laws

28 Del. C. 1953, § 1123; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1124. Reports and recommendations by Board

28 Del. C. 1953, § 1124; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;






Subchapter III Licensing

§ 1130. Power to license

28 Del. C. 1953, § 1130; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4-6; 77 Del. Laws, c. 22, § 3; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1131. Application; eligibility

28 Del. C. 1953, § 1131; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4-6; 77 Del. Laws, c. 22, §§ 4-8; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1132. Conditions for granting permits or licenses

28 Del. C. 1953, § 1132; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 5; 69 Del. Laws, c. 216, §§ 2, 4; 71 Del. Laws, c. 444, § 5; 77 Del. Laws, c. 22, §§ 9-16; 77 Del. Laws, c. 112, § 2; 78 Del. Laws, c. 102, § 2; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1133. License fees; exceptions

28 Del. C. 1953, § 1133; 51 Del. Laws, c. 65, § 1; 54 Del. Laws, c. 102; 55 Del. Laws, c. 160; 62 Del. Laws, c. 17, § 1; 64 Del. Laws, c. 93, § 1; 64 Del. Laws, c. 100, §§ 4-6; 67 Del. Laws, c. 16, §§ 3, 4; 77 Del. Laws, c. 22, §§ 17, 18, 20-23; 78 Del. Laws, c. 102, § 2; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1134. Duration of permit or license

28 Del. C. 1953, § 1134; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 6; 77 Del. Laws, c. 22, §§ 24, 25; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1135. Refusal to permit or license; hearing

28 Del. C. 1953, § 1135; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, §§ 26, 27; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1136. Amendments to permits or licenses

28 Del. C. 1953, § 1136; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, §§ 28-30; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1137. Permits and license provisions; display

28 Del. C. 1953, § 1137; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, §§ 31-35; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1138. Supervision

28 Del. C. 1953, § 1138; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, §§ 36, 37; 78 Del. Laws, c. 102, § 1; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1139. Limitations and regulations under license

28 Del. C. 1953, § 1139; 51 Del. Laws, c. 65, § 1; 58 Del. Laws, c. 335; 59 Del. Laws, c. 367, § 1; 61 Del. Laws, c. 355, § 1; 62 Del. Laws, c. 325, § 1; 64 Del. Laws, c. 100, §§ 4, 5, 7-9; 67 Del. Laws, c. 16, §§ 5, 6; 69 Del. Laws, c. 216, §§ 1, 3; 71 Del. Laws, c. 444, §§ 1-4; 77 Del. Laws, c. 22, §§ 38-46, 48-50; 77 Del. Laws, c. 112, § 1; 78 Del. Laws, c. 102, §§ 2, 5; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1140. Reports after games; records; examinations; applicability

28 Del. C. 1953, § 1140; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 5; 67 Del. Laws, c. 16, § 7; 77 Del. Laws, c. 22, §§ 51-54; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;






Subchapter IV Enforcement

§ 1150. Immunity from arrest for violation of gambling laws; exceptions

28 Del. C. 1953, § 1150; 51 Del. Laws, c. 65, § 1; 70 Del. Laws, c. 186, § 1; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1151. Investigations and hearings; witnesses; books and documents

28 Del. C. 1953, § 1151; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 5; 70 Del. Laws, c. 186, § 1; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1152. Privilege against self-incrimination

28 Del. C. 1953, § 1152; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 70 Del. Laws, c. 186, § 1; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1153. Contempt; application to Superior Court; order

28 Del. C. 1953, § 1153; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 70 Del. Laws, c. 186, § 1; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1154. Suspension or revocation of license

28 Del. C. 1953, § 1154; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, § 55; 78 Del. Laws, c. 102, § 2; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1155. Institution of prosecutions

28 Del. C. 1953, § 1155; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 70 Del. Laws, c. 186, § 1; repealed by 79 Del. Laws, c. 199, § 2, eff. Feb. 25, 2014.;



§ 1156. Penalties

Repealed by 63 Del. Laws, c. 390, § 8, effective July 21, 1982.;









CHAPTER 15. DELAWARE BOARD OF CHARITABLE GAMING

Subchapter I Purpose, Scope, Definitions and Referendums

§ 1501. Purpose and scope

This chapter shall provide for referendums on games and the regulation and control of games, provided that the district in which it is conducted votes in favor of such games. Games shall be conducted in Delaware only by those licensed under this chapter and subject to the limitations herein.

28 Del. C. 1953, § 1101; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 4; 79 Del. Laws, c. 199, § 4.;



§ 1502. Definitions

As used in this chapter:

(1) "Board" means the Delaware Board of Charitable Gaming;

(2) "Districts" means those districts mentioned in article II, § 17A or § 17B of the state Constitution;

(3) "Game or games" means bingo, instant bingo, and charitable gaming;

(4) "Organization" means a veterans', religious or charitable organization, volunteer fire company or fraternal society as defined in article II, § 17A or 17B of the state Constitution.

28 Del. C. 1953, § 1102; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 2, 3, 6; 65 Del. Laws, c. 180, § 1; 67 Del. Laws, c. 16, §§ 1, 2, 8; 78 Del. Laws, c. 102, §§ 1-3; 79 Del. Laws, c. 199, § 4.;



§ 1503. Referendums in general elections

In the event that a majority of all the members elected to each house of the General Assembly by the qualified electors in any district mentioned in article II, § 17A or § 17B of the state Constitution shall request in writing to the Speaker of the House of Representatives and to the President of the Senate, not less than 30 days preceding the next succeeding general election, that the question of license or no license of the playing of the game of bingo be submitted to a vote of the qualified electors of said district, the department of elections with jurisdiction over the district concerned shall cause to be printed on the ballots used in the next succeeding general election after said request the following question:

"Do you favor the licensing of the playing of the game of bingo within the limits of

(insert the words, "City of Wilmington," "Sussex County," "Kent County" or "New Castle County outside of the City of Wilmington," as the case may be)?"

28 Del. C. 1953, §§ 1110, 1111; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 6; 79 Del. Laws, c. 199, § 4.;



§ 1504. Applicability of general election laws; conduct of referendum

(a) Title 15, insofar as it is applicable shall apply to all referendums held under the provisions of this chapter. A voter may indicate that voter's answer to the question submitted by voting in the affirmative or negative.

(b) Each department of elections shall take steps to insure that the equipment and supplies used at the general election are adjusted and modified to the extent necessary to permit the recording, tabulation and certification of the referendum vote.

(c) The department of elections of each county shall constitute a board of canvass for the purpose of canvassing the vote in any referendum held under this chapter.

(d) The provisions of Title 15 and the Constitution of this State relating to the certification and canvassing of the vote in general elections shall be followed insofar as those provisions are applicable.

(e) The Governor shall certify and proclaim the results of any such referendum at the time he certifies and proclaims the results of the general election pursuant to the provision of § 5710 of Title 15.

(f) The State Election Commissioner is empowered to prescribe such procedure and to make such rules and regulations, not inconsistent with this section or any other law of this State, as the State Election Commissioner may deem necessary to insure uniformity of method in the 3 counties in certifying and canvassing the vote in any referendum held under this chapter.

28 Del. C. 1953, § 1112; 51 Del. Laws, c. 65, § 1; 51 Del. Laws, c. 354; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 199, § 4.;






Subchapter II Delaware Board of Charitable Gaming

§ 1505. Objectives; functions

(a) The primary objective of the Delaware Board of Charitable Gaming, to which all other objectives and purposes are secondary, is to protect the public through the regulation of activities which involve charitable gaming.

(b) In meeting its objectives, the Board shall develop standards assuring professional competence; shall monitor complaints from the general public relating to practices of persons engaged in an activity regulated by this chapter; shall adjudicate at formal complaint hearings; shall develop rules and regulations; and shall impose sanctions where necessary against persons or occupational groups regulated by the Board.

(c) The State Lottery Office shall transfer appropriate funds to cover the cost to allow the Division of Professional Regulation to hire contractual investigators to conduct inspections and investigations. The State Lottery Office and the Division of Professional Regulation shall mutually agree upon the use of these funds for the hiring of contractual investigators.

(d) The Division of Professional Regulation shall be responsible for the administrative, ministerial, budgetary, clerical and exclusive investigative functions (including but not limited to the appointment, removal, compensation and duties of employees) as provided by law for the Board of Charitable Gaming.

(e) Notwithstanding any provision to the contrary, this chapter is not intended to apply and does not apply to the use of charitable video lottery machines pursuant to Chapter 48 of Title 29.

63 Del. Laws, c. 144, § 2; 77 Del. Laws, c. 22, § 56; 78 Del. Laws, c. 102, §§ 1, 2, 6; 79 Del. Laws, c. 199, § 4.;



§ 1506. Members; Chair; meetings; quorum; records; conflict of interest

(a) Composition; Chair. — The Delaware Board of Charitable Gaming shall be composed of 5 members. Membership of the Board shall include:

(1) The Director of the State Lottery Office or an employee of the State Lottery Office, who shall have work-related knowledge and experience in matters of gambling, and shall be appointed by and serve at the pleasure of the Governor;

(2) One member of a nonprofit/charitable organization;

(3) One member active and in good standing from the Delaware Volunteer Firefighter's Association; and

(4) Two members of the public.

The Board shall annually elect a Chair from among its membership.

(b) Qualifications. — No member of the Board of Charitable Gaming, while serving on the Board of Charitable Gaming, shall be an elected officer of any national, state or local professional or nonprofit organization that qualifies them for appointment to the Board of Charitable Gaming.

(c) Appointment; term of office. —

(1) Members listed in paragraphs (a)(2) through (a)(4) of this section shall be appointed by the Governor with the consent of a majority of all members elected to the Senate.

(2) All board vacancies shall be filled with members of the same qualification required for the original appointment.

(3) Members listed in paragraphs (a)(2) through (a)(4) of this section may serve 2 consecutive terms.

(4) Members listed in paragraphs (a)(2) though (a)(4) of this section shall serve a term of 5 years and may be reappointed for 1 additional term.

(5) The term of an appointed member shall expire on the date specified in the appointment; however, the board member shall remain eligible to participate in board proceedings unless and until replaced by the Governor.

(6) The Chair shall serve in that office for 1 year, and is eligible to succeed himself or herself for an additional year.

(d) Suspension or removal. — A member of the Board may be suspended or removed by the Governor for misfeasance, nonfeasance or malfeasance. A member subject to disciplinary proceedings shall be disqualified from board business until the charge is adjudicated or otherwise concluded. A board member may appeal any suspension or removal to the Superior Court.

(e) Compensation. — Each member of the Board shall receive compensation at the rate of $100 per meeting if that member attends; provided, however, that no member shall receive compensation for the year in excess of $1,500 and the Board shall not be paid for more than 15 meetings during a calendar year.

(f) Meetings; quorum. —

(1) The Board shall hold a regularly scheduled business meeting monthly and at such other times as the Chair deems necessary, or at the request of a majority of board members.

(2) Advance notice of any special meeting shall be given to all members.

(3) A majority of members shall constitute a quorum.

(4) Any member who fails to attend 3 consecutive meetings, or who fails to attend at least half of all regular meetings during any calendar year, shall automatically upon such occurrence be deemed to have resigned from office.

(g) Records. — Minutes of all meetings shall be recorded and copies of the record shall be maintained by the Division of Professional Regulation. All matters relating to a hearing held pursuant to statute shall be recorded and transcribed by the Division.

(h) Conflict of interest. — The provisions set forth for "employees" in § 5801 et seq. of Title 29 shall apply to all members of the Board, and to all agents and other persons appointed by or otherwise employed by the Board.

63 Del. Laws, c. 144, § 2; 65 Del. Laws, c. 226, §§ 1, 2; 65 Del. Laws, c. 325, §§ 1, 2; 65 Del. Laws, c. 355, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 350, § 151; 77 Del. Laws, c. 22, §§ 57-59; 77 Del. Laws, c. 378, § 1; 78 Del. Laws, c. 102, §§ 1, 7, 8; 79 Del. Laws, c. 199, § 4.;



§ 1507. Powers and duties

The Board of Charitable Gaming shall have the power to consider and grant or deny applications, conduct investigations through the Division of Professional Regulation, impose penalties upon those not in compliance with the law or regulations, develop rules and regulations and enforce the provisions of this chapter.

63 Del. Laws, c. 144, § 2; 77 Del. Laws, c. 22, § 60; 78 Del. Laws, c. 102, §§ 1, 2; 79 Del. Laws, c. 199, § 4.;



§ 1508. Duties; rules and regulations; forms

(a) The Board shall:

(1) Supervise the administration of this chapter; and

(2) Adopt, amend and repeal rules and regulations governing the issuance and amendment of permits and licenses to conduct the games under such permits and licenses and schedules of rentals which may be paid for the leasing of equipment for use in connection with the games. The rules and regulations shall have the force of law and shall be adopted only after public hearings in accordance with the Administrative Procedures Act, Chapter 101 of Title 29. Such permits and licenses shall be issued to qualified volunteer fire companies, veterans' organizations, religious or charitable organizations, or fraternal societies. The Board shall also take measures to assure that games shall be fairly and properly conducted for the purposes and in the manner prescribed in the state Constitution and in this chapter. The Board shall prevent the game from being conducted for commercial purposes or private profit other than as authorized in the state Constitution and in this chapter. In order to provide uniformity in the administration of this chapter the Board shall prescribe forms of application for permits and licenses, amendment of permits and licenses, reports of the conduct of games and other matters incident to the administration of this chapter.

(b) A copy of the rules and regulations adopted by the Board shall be available at a reasonable cost.

28 Del. C. 1953, § 1122; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 5; 77 Del. Laws, c. 22, §§ 1, 2; 78 Del. Laws, c. 102, § 4; 79 Del. Laws, c. 199, § 4.;



§ 1509. Continuous study of operation of this chapter and similar laws

(a) The Board shall conduct a continuous study and investigation of the operation of this chapter for the purpose of making recommendations to the General Assembly for amendments.

(b) The Board shall make a continuous study and investigation also of the operation and administration of similar laws which may be in effect in other states of the United States and of any literature on the subject which from time to time may be published or be available.

28 Del. C. 1953, § 1123; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 79 Del. Laws, c. 199, § 4.;



§ 1510. Reports and recommendations by Board

The Board shall report to the Governor and the General Assembly biennially with its recommendations, if any, and at such other times as it may deem advisable.

28 Del. C. 1953, § 1124; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 79 Del. Laws, c. 199, § 4.;






Subchapter III Licensing

§ 1511. Power to license

(a) The Board may license an organization as defined in article II, § 17A or § 17B of the state Constitution to conduct the games, provided the organization is located in and seeks to conduct the game in a district which has approved the licensing of games by referendum.

(b) The Board may designate to the Director of the Division of Professional Regulation the authority to issue permits and licenses administratively using specified criteria agreed upon by the Board and the Director.

28 Del. C. 1953, § 1130; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4-6; 77 Del. Laws, c. 22, § 3; 79 Del. Laws, c. 199, § 4.;



§ 1512. Application; eligibility

(a) Each applicant for a permit or license shall file with the Board a written application in the form prescribed in its rules and regulations, duly executed and notarized, in which shall be stated the name and address of the applicant together with sufficient facts relating to its organization to enable the Board to determine whether or not it is a bona fide organization eligible to conduct games within the meaning of article II, § 17A or § 17B of the state Constitution. The applicant shall supply such other facts as the Board may require.

(b) In each application there shall be designated the active member or members of the organization under whom the games are to be conducted. To the application shall be appended a statement by the applicant to indicate that if a permit or license is granted the undersigned will be responsible for the conduct of such game in accordance with the terms of this chapter, the permit or license and the rules and regulations governing the conduct of such games.

(c) Proof that contributions are considered tax deductible under § 170 of the Internal Revenue Code of the United States (26 U.S.C. § 170) shall be prima facie evidence that the applicant is an eligible organization within the meaning of article II, § 17A or § 17B of the state Constitution, but the Board may require any additional information from the applicant which may be pertinent to the question of its eligibility.

28 Del. C. 1953, § 1131; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4-6; 77 Del. Laws, c. 22, §§ 4-8; 79 Del. Laws, c. 199, § 4.;



§ 1513. Conditions for granting permits or licenses

(a) The Board or its designee shall make a review of the qualifications of each applicant and the merits of each application.

(b) The Board or its designee may issue a permit or license only after it determines that:

(1) The applicant is duly qualified to conduct games under the state Constitution and of this chapter and the rules and regulations governing the conduct of games; and

(2) The persons who intend to conduct the games are persons of good moral character and have never been convicted of crimes or crimes involving moral turpitude; and a bona fide active member shall be on the premises during the conduct of the event; and

(3) Such games are to be conducted in accordance with the provisions of the state Constitution and this chapter and in accordance with the rules and regulations governing the conduct of games; and

(4) The proceeds are to be disposed of as provided in the state Constitution and by this chapter; and

(5) No unreasonable salary, compensation or reward whatever will be paid or given to any member under whom the game is conducted.

28 Del. C. 1953, § 1132; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 5; 69 Del. Laws, c. 216, §§ 2, 4; 71 Del. Laws, c. 444, § 5; 77 Del. Laws, c. 22, §§ 9-16; 77 Del. Laws, c. 112, § 2; 78 Del. Laws, c. 102, § 2; 79 Del. Laws, c. 199, § 4.;



§ 1514. License fees; exceptions

(a) There shall be a permit or license fee of $15 for each occasion upon which bingo or charitable gambling are to be conducted under such permit or license.

(b) The Board or its designee may issue a permit or license without fee to any bona fide organization eligible to conduct games within the meaning of article II, § 17A or § 17B of the state Constitution, provided such organization conducts games for recreational purposes, does not intend to make a profit, does not make a profit, does not charge a fee for participation and offers no prize in excess of $5.00 for any single game.

28 Del. C. 1953, § 1133; 51 Del. Laws, c. 65, § 1; 54 Del. Laws, c. 102; 55 Del. Laws, c. 160; 62 Del. Laws, c. 17, § 1; 64 Del. Laws, c. 93, § 1; 64 Del. Laws, c. 100, §§ 4-6; 67 Del. Laws, c. 16, §§ 3, 4; 77 Del. Laws, c. 22, §§ 17, 18, 20-23; 78 Del. Laws, c. 102, § 2; 79 Del. Laws, c. 199, § 4.;



§ 1515. Duration of permit or license

(a) No permit or license shall be effective for a period of more than 1 year from the date it was issued.

(b) No license shall be effective after the organization to which it was granted has become ineligible to conduct the game under any provision of article II, § 17A or § 17B of the state Constitution.

(c) No license shall be effective after the voters in any district designated in article II, § 17A or § 17B of the state Constitution have decided against games in a referendum held pursuant to that section and this title.

28 Del. C. 1953, § 1134; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 6; 77 Del. Laws, c. 22, §§ 24, 25; 79 Del. Laws, c. 199, § 4.;



§ 1516. Refusal to permit or license; hearing

No properly submitted application for a license shall be refused by the Board or its designee until a hearing is held after proper notice to the applicant. At any such hearing the applicant shall be entitled to be heard upon the qualifications of the applicant and the merits of the application. The burden of proof shall be on the applicant.

28 Del. C. 1953, § 1135; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, §§ 26, 27; 79 Del. Laws, c. 199, § 4.;



§ 1517. Amendments to permits or licenses

Any permit or license issued under this chapter may be amended by the Board or its designee if the subject matter of the proposed amendment could lawfully and properly have been included in the original license upon application and payment of an additional license fee.

28 Del. C. 1953, § 1136; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, §§ 28-30; 79 Del. Laws, c. 199, § 4.;



§ 1518. Permits and license provisions; display

(a) Each permit shall be in the form prescribed in the rules and regulations of the Board and shall contain:

(1) The name and address of the permit holder;

(2) The number of times and the hours during which such games are to be conducted;

(3) The prize or prizes to be offered or given and the maximum wagering limit or limits;

(4) Any other information which may be required by the rules and regulations.

(b) Each permit or license shall be conspicuously displayed at the place where the game is to be conducted for the duration of the event.

28 Del. C. 1953, § 1137; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, §§ 31-35; 79 Del. Laws, c. 199, § 4.;



§ 1519. Supervision

(a) The Board shall exercise control and supervision over all games to the end that the games are fairly conducted in accordance with the provisions of the permit or license, the rules and regulations of the Board, the provisions of the state Constitution and of this chapter.

(b) After investigation reveals that a licensee or permittee has committed a violation of this chapter or of the rules of the Delaware Board of Charitable Gaming which the Board believes does not warrant formal action, the Board may endeavor to obtain compliance by a written letter of concern. Such letter shall be provided to the licensee or permittee, shall specify the violation and propose a time for correction of the violation. It may also provide an opportunity for a public hearing at which the Board shall hear and consider any submission relevant to the violation, corrective action, or the time frame for correcting the violation. Receipt of 3 letters of concern within a 1-year period by the same licensee or permittee shall constitute a violation warranting formal action.

(c) The Board, its officers and agents shall have the right of entry at all times into any place where any such game is being conducted or where it is intended that any such game shall be conducted or where any equipment being used or intended to be used in the conduct thereof is found, for the purpose of inspecting the same.

28 Del. C. 1953, § 1138; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, §§ 36, 37; 78 Del. Laws, c. 102, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1520. Limitations and regulations under license

(a) Bingo and charitable games conducted shall not commence prior to 12:00 p.m. The operation of a game shall be limited to 6 consecutive hours, except as permitted by regulation. Instant bingo is permitted during any event sponsored by the entity that is licensed to conduct it, regardless of the day or time. No bingo or charitable gaming may take place after 1:00 a.m.

(b) No person under the age of 18 years shall be permitted in the area where the game is played.

(c) No item of expense shall be incurred or paid in connection with the conduct of the game except such as are bona fide items of a reasonable amount for merchandise furnished or services rendered which are reasonably necessary for the conduct of the game.

28 Del. C. 1953, § 1139; 51 Del. Laws, c. 65, § 1; 58 Del. Laws, c. 335; 59 Del. Laws, c. 367, § 1; 61 Del. Laws, c. 355, § 1; 62 Del. Laws, c. 325, § 1; 64 Del. Laws, c. 100, §§ 4, 5, 7-9; 67 Del. Laws, c. 16, §§ 5, 6; 69 Del. Laws, c. 216, §§ 1, 3; 71 Del. Laws, c. 444, §§ 1-4; 77 Del. Laws, c. 22, §§ 38-46, 48-50; 77 Del. Laws, c. 112, § 1; 78 Del. Laws, c. 102, §§ 2, 5; 79 Del. Laws, c. 199, § 4.;



§ 1521. Reports after games; records; examinations; applicability

(a) Within 30 days after the conclusion of any game, the organization which conducted the game and its member or members who were in charge shall furnish to the Board a duly sworn statement showing:

(1) The gross receipts derived from each game;

(2) Each item of expense incurred or paid;

(3) The name and address of each person to whom each such item has been, or is to be paid, with a description of the merchandise purchased or the services rendered therefor;

(4) The net profit derived for each such game;

(5) The general uses to which such net profit has been or is to be applied; and

(6) A list of prizes offered and given, with the respective values thereof.

(b) Each licensee shall maintain the records to substantiate the particulars of the reports.

(c) The Board may examine or cause to be examined the records of any organization to which any license is issued so far as they may relate to any transactions connected with games and examine any manager, officer, director, agent or employee thereof under oath in relation to the conduct of any games.

28 Del. C. 1953, § 1140; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 4, 5; 67 Del. Laws, c. 16, § 7; 77 Del. Laws, c. 22, §§ 51-54; 79 Del. Laws, c. 199, § 4.;






Subchapter IV Enforcement

§ 1522. Immunity from arrest for violation of gambling laws; exceptions

No person:

(1) Lawfully conducting or participating in the conduct of; or

(2) Possessing, selling or in any manner disposing of, any shares, tickets or rights to participate in; or

(3) Permitting the conduct upon any premises owned by the person or it, of any game conducted or under license issued pursuant to this chapter,

shall be liable to prosecution or conviction for violation of any of the provisions of the Delaware Code not contained in this chapter pertaining to gambling, but this immunity shall not extend to any person knowingly conducting or participating in any unlicensed game or in any game under any license obtained by any false pretense or statement made in any application for such license or otherwise, or possessing, selling or disposing of shares, tickets or rights to participate in, or permitting the conduct upon any premises owned by the person or it, of any game conducted under any license known to the person or it to have been obtained by any false or fraudulent pretense or statement.

28 Del. C. 1953, § 1150; 51 Del. Laws, c. 65, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1523. Suspension or revocation of license

The Board may suspend or revoke licenses, after hearing, for violations of this chapter or for violation of the rules and regulations adopted by the Board. At any hearing to suspend or revoke an otherwise valid license the Board shall have the burden of proving any violation or any other fact which might disqualify an organization holding a license. The Board may impose a fine upon a licensee for violations of the law or regulations of not more than $1,000 per violation. The Board may impose a fine upon a third-party or charitable gaming vendor for violating or participating in a violation of the law or regulations of not more than $5,000 per violation. In addition the Board may upon finding a violation of the law or regulations, temporarily or permanently enjoin a third-party or charitable gaming vendor from contracting with or participating with an organization in regard to charitable gambling. The Board may also impose a fine up to $1,000 upon a person or entity holding a gaming event without the proper license or permit.

28 Del. C. 1953, § 1154; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, § 5; 77 Del. Laws, c. 22, § 55; 78 Del. Laws, c. 102, § 2; 79 Del. Laws, c. 199, § 4.;






Subchapter V Bingo

§ 1524. Definitions

As used in this chapter:

(1) "Bingo" means a game of chance played for prizes with cards bearing numbers or other designations, 5 or more in 1 line, the holder covering numbers as objects similarly numbered are drawn from a receptacle and the game being won by the person who first covers a previously designated arrangement of numbers on such a card.

(2) "Instant bingo" means any game of chance played with sealed or covered cards which must be opened in some fashion by the holder, such that the cards reveal instantly whether the holder has won a prize. This paragraph includes, but is not limited to, so-called "rip-offs," or "Nevada pull-tabs."

28 Del. C. 1953, § 1102; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 2, 3, 6; 65 Del. Laws, c. 180, § 1; 67 Del. Laws, c. 16, §§ 1, 2, 8; 78 Del. Laws, c. 102, §§ 1-3; 79 Del. Laws, c. 199, § 4.;



§ 1525. Prize limits

(a) In bingo, no prize will be offered or given in excess of the sum of $350 in any single game and the aggregate of all prizes offered or given in all of such games conducted on a single occasion shall not exceed the sum or value of $3000. For purposes of this subsection, the value of any promotional giveaways, which value shall be no more than $500 per annum to be distributed at an organizational anniversary date and no more than 3 holiday dates per year, shall not be counted towards the dollar amounts described herein.

(b) A licensed operator of a bingo event may offer inducements, including but not limited to cookie-jar bingo games that do not exceed the amount set by the Board per game per night, free refreshments and free transportation of players to and from bingo events, to attract bingo players to the bingo event; provided, that the total fair market value of inducements is limited to 15% of the total amount of all other prizes offered or given during the bingo event. Any amounts in any cookie-jar bingo games shall not be included in these limitations or in any prize money limitations.

(c) The value of prizes offered shall be prescribed by the rules and regulations of the Board.

79 Del. Laws, c. 199, § 4.;



§ 1526. Limitations

(a) The number of games which an applicant may conduct in any 1 calendar month shall be set by the rules and regulations of the Board, provided that no bingo permit holder or licensee issued a permit or license prior to July 14, 1998, shall conduct more than 10 bingo events in any calendar month and no bingo permit holder or licensee issued a permit or license after July 14, 1998, shall conduct more than 1 bingo event per week. For purposes of this subsection, a bingo permit holder or licensee prior to July 14, 1998, whose permit or license lapses for 6 months or more due to nonrenewal or suspension or any other reason shall, upon issuance thereafter, be considered a permit holder or licensee after July 14, 1998.

(b) No games shall be conducted in any room or area where alcoholic beverages are sold or served during the progress of the game.

(c)(1) A permitted or licensed sponsoring organization may charge an admission fee to a game event in any room or area in which a game is to be conducted. The admission fee shall entitle the game player:

a. To a card enabling the player to participate without additional charge in all regular games to be played under license at the event; or

b. To free refreshments.

The permitted or licensed sponsoring organization may charge an additional fee to a game player for a single opportunity to participate in a special game to be played under license at the event.

(2) Unless a bingo permit holder or licensee has been issued a permit or license prior to July 14, 1998, only 1 licensed organization may hold bingo games in a licensed organization's building during any given week.

(d) No person under the age of 18 may participate in a bingo game. Persons between the ages of 16 through 18 may conduct or assist in conducting the bingo game and persons over the age of 14 may serve as waiters and waitresses in the handling of food and drinks at an event where a licensee or permittee conducts bingo.

79 Del. Laws, c. 199, § 4.;






Subchapter VI Charitable Gaming

§ 1527. Definitions

As used in this chapter, "Charitable gaming" means any game or scheme operated by an organization which has been in existence 2 years or longer in which chance is the dominant factor in the game, a consideration is paid to play and a prize may be won, excluding slot machines, roulette, craps or baccarat games.

28 Del. C. 1953, § 1102; 51 Del. Laws, c. 65, § 1; 64 Del. Laws, c. 100, §§ 2, 3, 6; 65 Del. Laws, c. 180, § 1; 67 Del. Laws, c. 16, §§ 1, 2, 8; 78 Del. Laws, c. 102, §§ 1-3; 79 Del. Laws, c. 199, § 4.;



§ 1528. Poker games

The Board of Charitable Gaming shall promulgate rules and regulations concerning the game of poker; provided, however, a licensed organization shall not be prohibited from utilizing monitors and/or engaging the use of dealers at any poker game.

69 Del. Laws, c. 37, § 1; 78 Del. Laws, c. 102, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1529. Third-party vendors; charitable gaming vendors

(a) The Board of Charitable Gaming shall have the authority to regulate and license third-party or charitable gaming vendors. The Board shall mandate in its regulations that all officers of third-party or charitable gaming vendors shall be required to have criminal background checks as a requirement for licensure/permitting.

(b) Sponsoring organizations shall be allowed to use third-party or charitable gaming vendors to supply equipment and workers for charitable gambling events permitted under this chapter. Sponsoring organizations shall contract with the third-party or charitable gaming vendors on terms agreed to by the parties. However, no third-party or charitable gaming vendor shall receive compensation based on a percentage of funds received by the sponsoring organization as a result of the event.

(c) Officers of third-party or charitable gaming vendors shall complete an application prepared by the Board or by the Division of Professional Regulation seeking a license to operate as a third-party or charitable gaming vendor. The license applicant will contact the State Bureau of Identification to make arrangements for fingerprint processing. An applicant must complete a fingerprint card and form with the necessary personal information and sign an authorization for release of information form to release criminal history to the Division of Professional Regulation and the Delaware Board of Charitable Gaming. At the time of processing, the applicant must show proof of official identification to complete the criminal history request. A fee is required to be paid for state and federal processing of fingerprint cards and criminal history records. The fee is set by the State Bureau of Identification, and the applicant is to make that payment directly to that agency. Certified copies of the criminal history record will be forwarded to the Division of Professional Regulation. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534, note) must be produced. The State Bureau of Identification shall act as the intermediary for the receipt of the federal criminal history record checks performed by the Federal Bureau of Investigation. The State Bureau of Identification shall forward the results of these federal record checks to the attention of the Division of Professional Regulation, along with the results of a report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person, in a confidential manner. The Division of Professional Regulation will provide that individual applicant with a copy of the criminal history records. The applicant shall have the opportunity to respond to the Division of Professional Regulation regarding any information obtained prior to a determination of suitability for licensure. Such a response shall be made within 10 days of the person's receipt of the criminal background information from the Division of Professional Regulation.

(d) Investigators assigned to the Division of Professional Regulation will conduct an investigation to determine the suitability of the applicant and provide a recommendation to the Board regarding the suitability of the third-party or charitable gaming vendor for licensing. The costs of the investigation shall be borne by the officers of the third-party or charitable gaming vendors.

(e) The third-party vendor or charitable gaming vendor must demonstrate proof that it possesses a valid business license issued by the State of Delaware.

79 Del. Laws, c. 199, § 4.;



§ 1530. Limit on gaming

In charitable gaming, there shall be no limit on the amount a person may bet and no limit on the amount a person may win, except that no person may lose more than $150 in a single day.

79 Del. Laws, c. 199, § 4.;



§ 1531. Game rules

(a) Any permitted or licensed game sponsoring organization or organizations shall have discretionary authority to promulgate rules and regulations on the eligibility of persons permitted to participate in the game or games; provided, however, they have been approved by the Board, and further provided, that if approved by the Board, such rules and regulations shall be conspicuously displayed at the main entrance where all patrons can observe same.

(b) The Board may make reasonable rules and regulations with respect to the size of bets and prizes with respect to the conduct of games.

79 Del. Laws, c. 199, § 4.;



§ 1532. Alcoholic beverages

Alcoholic beverages shall be allowed to be sold and/or distributed at a charitable gaming event pursuant to the Liquor Control Act [Title 4].

79 Del. Laws, c. 199, § 4.;






Subchapter VII Raffles

§ 1533. Definitions

As used in this chapter, "raffle" means a form of lottery in which a number of persons buy 1 or more chances attempting to win the same prize. Games such as "Nevada cards" or "pull cards" where the amount of the prize is determined by the contents of the ticket purchased are not raffles.

79 Del. Laws, c. 199, § 4.;



§ 1534. Time of raffle

An organization may conduct a raffle which will not be completed in 1 night. An organization may sell a chance which is good for an extended period of time with a series of drawings, with a chance to win a prize multiple times during that period, provided all chances are sold before the first drawing. Any such raffle must first be approved by the Board of Charitable Gaming.

79 Del. Laws, c. 199, § 4.;



§ 1535. Conduct of raffles

Raffles shall be conducted in accordance with rules adopted by the Board of Charitable Gaming.

79 Del. Laws, c. 199, § 4.;






Subchapter VIII Texas Hold'em

§ 1536. Legislative intent

The General Assembly hereby declares that the play of Texas Hold'em Poker for the purpose of raising funds, by certain nonprofit organizations, for the promotion of charitable or civic purposes, is in the public interest. It is hereby declared to be the policy of the General Assembly that all phases of licensing, operation and regulation of Texas Hold'em Poker be strictly controlled, and that all laws and regulations with respect thereto as well as all gaming laws should be strictly construed and rigidly enforced by the Delaware Board of Charitable Gaming, its agents or law enforcement.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 78 Del. Laws, c. 102, §§ 1, 2; 79 Del. Laws, c. 199, § 4.;



§ 1537. Definitions for Texas Hold'em Poker

The following definitions apply to all the rules of Texas Hold'em Poker:

(1) "All-in" means a player wages all of that player's remaining chips to the pot.

(2) "Ante" means a predetermined contribution to the pot before the first card of the game is dealt.

(3) "Bet" means a player's wager to the pot on any betting round.

(4) "Bet or fold" means the requirement that a player place a wager (i.e., bet) or fold that player's hand.

(5) "Big blind" means the forced bet that is made by the person sitting 2 seats to the left of the button. This is the largest forced bet.

(6) "Blind" means a required bet made before any cards are dealt.

(7) "Blind position" means the player to the left of the button.

(8) "Bookkeeper" or "treasurer" means anyone who receives, collects or counts currency, checks, credit and debit card transactions, prepares banking deposit slips, makes deposits of receipts to a financial institution, posts receipts to a ledger, or reconciles an entity's financial statements.

(9) "Burn" means to place a card down prior to dealing the flop, turn and river.

(10) "Button" means an object which is moved clockwise around the table to denote an imaginary dealer.

(11) "Buy-in" means a purchase of chips by a player prior to play.

(12) "Call" means a bet made equal in amount to the immediately preceding bet.

(13) "Check" means to waive the right to initiate the betting in a round, but to retain the right to call or raise.

(14) "Check and raise" means a raise after a player first checked in a round.

(15) "Chips" means small tokens or disks used to place bets.

(16) "Community cards" means cards dealt or turned face upward which can be used by all players with a live hand to make their best hand.

(17) "Deal" means the distribution of playing cards among the players.

(18) "Dealer" means the person at each table who deals, burns, shuffles and cuts the cards or operates the shuffling device.

(19) "Defective deck" means a deck that is found to have other than the proper cards or number of cards for the game being played or is otherwise found to have a card that is taped, cut, shaved, marked, defaced, bent, crimped or deformed.

(20) "Flop" means the first 3 community cards dealt or turned face up at 1 time.

(21) "Fold" means to discard a hand, forfeiting claim to the pot.

(22) "Hand" means, 1 deal, the cards held by a player, or the best cards a player is holding.

(23) "House rules" means the sponsoring organization set of rules, consistent with this title, governing the operation of the Texas Hold'em Poker tournament.

(24) "Misdeal" means to deal a hand of poker incorrectly.

(25) "Muck" means discards, burn cards and cards from the unused remainder of the deck of cards.

(26) "Opener" means the player who makes the first bet in any round.

(27) "Pot" means the total amount anted and bet by players during a game which is awarded to the winning player or players.

(28) "Rebuy" (also known as an "add-on") means when a player is allowed to purchase additional chips at a predetermined fee.

(29) "Round" means a cycle of bets made by the players following the deal of the cards.

(30) "Showdown" means the revealing of each player's hand after the last bet to determine the winner or winners of the pot.

(31) "Shuffling device" means a device which shuffles the cards.

(32) "Sit and go" means a single table game comprised of individuals who lost in the multitable tournament.

(33) "Small blind" means the forced bet that is made by the person sitting 1 seat to the left of the button. This bet is 1//i2 the size of the big blind.

(34) "Sponsoring organization" means any veterans', religious or charitable organization, volunteer fire company or fraternal society as defined in § 17B, article II of the Constitution of this State.

(35) "Stake" means the funds with which a player enters the game.

(36) "Third-party vendor" or "charitable gaming vendor" means a company or business that contracts with the sponsoring organization to provide the necessary services and/or equipment to conduct a Texas Hold'em Poker tournament.

(37) "Tournament" means a contest involving a number of contestants who compete in a series of elimination Texas Hold'em Poker games.

75 Del. Laws, c. 117, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 21, §§ 1-4; 79 Del. Laws, c. 199, § 4.;



§ 1538. Who may conduct Texas Hold'em Poker tournaments; control and supervision

(a) The game of Texas Hold'em Poker shall be conducted only by sponsoring organizations and shall be permitted and conducted according to the rules contained in this chapter and any regulations regarding the permitting of the sponsoring organization. A Texas Hold'em Poker tournament may be conducted by only 1 sponsoring organization; no 2 or more sponsoring organizations may jointly conduct a single tournament. No more than 1 tournament may be conducted at the same facility within the same day.

(b) The rules contained in this chapter shall be followed by sponsoring organizations, licensed third-party vendors and by all persons participating in any game of Texas Hold'em Poker.

(c) The Delaware Board of Charitable Gaming shall supervise the administration of this chapter. There shall be a permit fee of $250 for each occasion upon which the sponsoring organization wishes to conduct a Texas Hold'em Poker tournament under a permit. The Board shall also take measures to assure that a Texas Hold'em Poker tournament shall be fairly and properly conducted for the purposes and in the manner prescribed in the state Constitution and in this chapter. The Board shall prevent a Texas Hold'em Poker tournament from being conducted for commercial purposes or private profit other than as authorized in the state Constitution and in this chapter. In order to provide uniformity in the administration of this chapter, the Board shall prescribe forms of application for permits, establishment of fees, amendment of permits, reports of the conduct of Texas Hold'em Poker tournaments and other matters incident to the administration of this chapter.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 5-8; 78 Del. Laws, c. 102, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1539. Texas Hold'em Poker tournament rules

(a) Deal. —

(1) When a table is opened for play, the deck of cards in a game of Texas Hold'em Poker must be verified by the dealer as 1 new sealed complete standard deck of 52 cards. The design on the backs of the cards in the deck must be identical, and no card may contain any marking, symbol, or design that enables a player to know the identity of any element printed on the face of the card. The backs of the cards may contain a logo. The backs of the cards in the deck must be designed to eliminate the ability of any person to place concealed markings on them. No sponsoring organization may use cards that are taped, cut, shaved, marked, defaced, bent, crimped, or deformed. All jokers are to be discarded from the deck of cards.

(2) Texas Hold'em Poker cards are dealt by a dealer on a poker table. The dealer must protect the deck to avoid exposure of the cards (hands). A player bets on the cards (hand) the player holds. All the bets placed by the players are collected together in the center of the table which is known as the pot. There may be a required initial ante and there may be required blind bets by the players. After all the dealing of cards and betting has occurred for a pot and there are 2 or more players still in contention, there is a showdown to determine which player has the best hand. The object of the game is for a player to win the pot either by making a bet no other player is willing to match or by the player having the most valuable hand after all the betting is over. The winning player shall be the player who holds the hand of highest rank.

(3) The dealer shall deal 2 cards to each player, face downward and 1 at a time. The first player to receive a card is the player to the left of the player who has the button. A button shall be moved around the table, clockwise, so that the player who has the button receives the advantage. The last player to receive cards is the player assigned the button. Play must proceed in a clockwise direction with each player's turn following the person on the player's immediate right. After all players have received their 2 cards, there is a betting round. The player to the left of the last blind bettor may call, raise, or fold and each following player may call, raise, or fold in a clockwise order.

(4) The dealer burns the top card of the deck and deals 3 community cards from the deck 1 at a time face downward and turns them face upward all at once in the center of the table. Community cards are common to the hand of every active player in the pot.

(5) After the flop, the betting continues for another round. The first player still in the pot sitting left of the player assigned the button is the first to act and then each player in a clockwise order may act in turn until all bets are equal. Any player may call, check, raise, or fold in accordance with the house rules.

(6) The dealer burns a card and deals a fourth community card, known as the turn card, face upward in the center of the table. Another round occurs. The dealer then burns a card and deals a fifth community card, known as the river card, face upward in the center of the table for the final round.

(7) After all bets are made and if there are 2 or more players remaining in the game, there is a showdown and in Texas Hold'em Poker, the best qualifying high hand wins the pot.

(8) The 5 community cards shall be combined with none, 1, or 2 cards from each player to determine the player's best 5-card hand.

(9) There is no limit as to the amount a player can raise or bet during any round. At any time following the first deal, a player can go all-in.

(b) Conduct. — The following rules shall apply to all Texas Hold'em Poker tournament play and must be included in the printed rules for each tournament:

(1) All players will receive an equal number of tournament chips for their entry fee and any subsequent rebuys or add-ons.

(2) Initial table and seat assignments shall be determined by random draw or assignment. As tables are combined following player elimination, the remaining players shall also draw or be reassigned to new seating assignments. The tournament director shall be permitted to provide for the reasonable accommodation(s) of those individual(s) with special need(s).

(3) Players are eliminated from the tournament when they lose all their chips. Players who lost in the multitable tournament are then eligible to participate in a sit and go game.

(4) Play will continue until only 1 player has not been eliminated.

(5) No agreement concerning division of prizes shall be made.

(6) The sponsoring organization shall have 2 separate decks of cards available at each table. The color or markings of the backs of the cards of the 2 decks must be different.

(7) All cards used to play Texas Hold'em Poker must be dealt out of the hand by the dealer.

(8) The dealer, at least once each hour, shall count the cards in the sealed deck to verify that the sealed deck is complete. The dealer, at least once every 2 hours, shall change the sealed deck of cards. When the 2 separate sealed decks of cards at the table have been used, the sponsoring organization or licensed third-party vendor dealer shall replace the used sealed decks with a new set of 2 separate sealed decks of cards.

(9) All pots are to be awarded by the dealer only. When the dealer has awarded a pot and it has been taken in by that player without a claim made against it, the award stands. No player may make an agreement with any other player regarding the pot. Each game must be played to conclusion and the pot awarded to the actual winning player.

(10) Each player shall be permitted to play only 1 hand and the player shall make all decisions without advice from any other person. Any communication between a player with a live hand and a spectator about the play of the hand or other players at the table is prohibited.

(11) No player may allow a person to sit in on a tournament game on the player's behalf. No player may wager on another player's hand, nor may any player play other than the player's own hand. No player may exchange or otherwise transfer their chips to any other player during the tournament.

(12) No player shall have a camera, cell phone with camera or recording device at the poker table.

(13) Only tournament chips on the table at the start of a game may be in play for that pot. Concealed chips may not be used in play.

(14) A player may assemble chips in front of the player before acting. A player must be considered to have made a bet if the player pushes assembled chips forward or releases chips into the pot at a sufficient distance from the player to make it obvious that the player intends it as a bet. If the situation is unclear and the player allows the dealer to pull the player's chips into the pot without making an immediate objection, it must be considered a bet by the player.

(15) If a player is absent from the table they will be dealt in and all antes, forced bets and blinds will be posted as required. A player's hand will be immediately declared dead if the player is not in the player's seat when it is the player's turn to act.

75 Del. Laws, c. 117, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 21, §§ 1, 10-13; 79 Del. Laws, c. 199, § 4.;



§ 1540. Ranking of cards in hand

The cards are ranked ace, king, queen, jack, 10, 9, 8, 7, 6, 5, 4, 3, and 2. A Texas Hold'em Poker hand in a showdown shall consist of 5 cards, ranked according to the following from highest to lowest:

(1) Straight flush. — Five cards of the same suit in sequence; an ace-high straight flush is a "royal flush";

(2) Four of a kind. — Four cards of the same rank;

(3) Full house. — Three cards of the same rank and 2 cards of 1 other rank;

(4) Flush. — Five cards of the same suit;

(5) Straight. — Five cards in sequence;

(6) Three of a kind. — Three cards of the same rank;

(7) Two pair. — Two cards of the same rank and 2 cards of 1 other rank;

(8) One pair. — Two cards of the same rank; and

(9) High card. — The highest ranking card in the hand.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1541. Tie

Ties shall be broken and/or resolved according to house rules.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1542. Sponsoring organization to provide dealer

The sponsoring organization must provide the dealer, which may be provided by a licensed third-party or charitable gaming vendor. The dealer shall not play, make a bet or otherwise wager on a Texas Hold'em Poker game.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1543. Ante

Each individual player must ante by placing chips equaling the ante in front of the player on the table before the first card of the game is dealt. The dealer must sweep the antes and place them in the pot. Once the first card is dealt to any player, the ante may not be altered, except that if a player's hand is declared dead for reasons other than the player's fault, the ante may be returned to such player.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1544. Shuffling device

(a) If appropriate to the play of an approved Texas Hold'em Poker game, a Board-approved mechanical shuffling device may be used to dispense each player's cards, and/or the community cards, as a group, to the dealer. The dealer shall then deal an intact group of cards from the shuffling device to each player, and/or to the community card area, as specified by this chapter.

(b) If appropriate to the play of an approved Texas Hold'em Poker game, a Board-approved electronic shuffling device may be used to deal each player's cards, and/or the community cards, as a group, to the dealer. The dealer shall then deal an intact group of cards from the shuffling device to each player, and/or to the community card area, as specified by this chapter.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 14, 15; 78 Del. Laws, c. 102, § 10; 79 Del. Laws, c. 199, § 4.;



§ 1545. Protection of hands

A player shall protect a held hand by holding onto it above the table or by placing 1 or more chips on it. A protected hand may not be ruled dead by accidental contact with discards unless it is impossible to reconstruct completely. A player who has a protected hand taken in by the dealer or fouled by discards through no fault of the player is entitled to a refund of all of the chips the player put in the pot in that game.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1546. Misdeal

(a) A card that is meant to be dealt face downward but is dealt face upward or flashed as it is dealt so that a player might know its identity or a card that is dealt off the table is dead. An exposed card meant to be dealt face downward must be replaced.

(b) In Texas Hold'em Poker games, if the flop is dealt prematurely or contains too many cards, the community cards are mixed with the remainder of the deck, which is then reshuffled, cut by the dealer and a new flop is dealt without burning a card. If the fourth community card is dealt prematurely, it is taken out of play for that round. The dealer will burn and turn what would have been the fifth community card in its place. After betting is completed, the dealer will place the premature fourth community card in the remainder of the deck, which is then reshuffled, cut by the dealer who then burns and deals the final community card. If the premature card is dealt on the fifth card, the deck is reshuffled and dealt in the same manner.

(c) A misdeal causes all of the cards to be returned to the dealer for a redeal. A misdeal may not be called once action has occurred.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1547. Burned cards

If the dealer burns a card, it must be kept separate from the muck until all cards have been dealt. If the dealer burns a card and is unable to deal immediately, the dealer may place the burned card back on top of the deck.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1548. Required statements when betting

A player may substitute a gesture for a verbal statement of the player's action. The dealer must announce it, and the player must correct the dealer before any further action takes place. A player may verbally state an action as "check," "call," "raise," or "fold." If a player bets but announces a fold, the player has a dead hand. A statement by a player of "call" or "raise," "check" or "fold," or of a specific bet is binding. A player who states a certain amount but puts a different value of chips into the pot must correct the bets to the stated amount. The dealer must insure all bets are as stated by the player. Players, who make a bet, decide incorrectly that they have no live hand against the play, and fold their hand, lose the pot unless their hand is declared retrievable by the dealer.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1549. Call procedure

(a) Players who unintentionally put fewer chips into the pot than are needed to call must complete the call or withdraw the partial bet in full. If action has taken place, the player is responsible for completing such player's bet, even if the player might have been unaware of the raise. Players may assemble chips in front of them before acting. A player makes a bet if such player pushes assembled chips forward or releases chips into the pot at a sufficient distance from the player to make it obvious that the intent is to bet. If the situation is unclear and a player allows the dealer to pull the player's chips into the pot without making an immediate objection, it is a bet. A player must place the entire bet in front of the player at one time. Unless a player has placed the amount of chips required to call a bet and to signify a raise, the player may not place additional chips for a raise.

(b) If a player calls but places a value of chips into the pot that is larger than the bet, it must be regarded as a call unless the player announces a raise. The player may clarify an apparent call as a raise only if no other player behind such player has placed chips into the pot or announced a call or raise.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1550. Showdown

(a) If 2 or more players remain in the pot after all of the cards have been dealt and the betting is over for that hand, the remaining players show their cards to determine which player has the best hand and wins the pot.

(b) The following provisions govern showdown:

(1) A hand with too many or too few cards for that game is dead.

(2) A hand is ranked according to the actual cards it contains. The cards speak for themselves when exposed and laid face up on the table.

(3) A hand that is prematurely discarded by a player and touches the discarded cards is dead.

(4) A verbal concession of a losing hand is not binding.

(5) Players who leave the table concede the pot and have a dead hand.

(6) A hand discarded by the dealer without objection is dead.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1551. Review of hands at showdown

At the conclusion of the round, a player shall place the player's hand face upward on the table at the showdown as follows:

(1) If there has been a bet on the final round, the player who made the bet must show first;

(2) If there have been 1 or more raises on the final round, the player who last raised must show first;

(3) If the final round has been checked by all the players, the player who acted first must show first;

(4) The subsequent order of showing hands is clockwise around the table from the player who must show first; and

(5) A player may choose to discard a hand without showing it.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1552. Award of pot

Pots may only be awarded by the dealer. When the dealer has awarded a pot and it has been taken in by a player without a claim against it, the award stands. Any such claim shall be made before the objecting player's cards are mucked. No player may make an agreement with any other player regarding the pot. A hand must be played to conclusion and the pot awarded to the winning player or players.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1553. Odd chips in ties

If a pot that is split by having tied hands at the showdown has an odd chip, the chip is awarded to the first live player to the left of the button.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1554. Use of defective deck

If a defective deck is used, all chips in the pot must be returned to the players in the amount each contributed. Players who know the deck was defective and attempt to win the pot by a bet are not entitled to their chips in the pot. Such chips must remain in the pot as forfeited for the next game. A player who won a pot is entitled to keep it, even though the deck is subsequently found to be defective. No sponsoring organization or licensed third-party or charitable gaming vendor shall use a deck which it knows or reasonably should have known to be defective. The cards in the deck shall be counted within 30 minutes of play, at a minimum.

75 Del. Laws, c. 117, § 1; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1555. Faced card

If a card is improperly faced in the deck, it must be treated as a dead card and replaced by the next card below it in the deck.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1556. Time limit

The sponsoring organization may place a maximum time limit for players to act on their hands. At the end of the time limit, if the players have not bet, they must check. If there has been a bet to a player, the player's hand is dead. The dealer must provide warning to the player before the expiration of the time limit.

75 Del. Laws, c. 117, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1557. Posting of rules

(a) Posted sponsoring organization rules shall be clear and legible and placed in a conspicuous and conveniently accessible location available to all players in the Texas Hold'em Poker tournament room. Rules posted and the place of posting must be approved by the sponsoring organization. Printed copies of sponsoring organization rules must be provided to players upon request. Any other rules besides the rules stated in this chapter shall be developed by the sponsoring organization. The sponsoring organization rules shall make reference to the Delaware Council on Gambling Problems, Inc., helpline phone number 888-850-8888.

(b) The sponsoring organization shall post in a conspicuous manner the Delaware Council on Gambling Problems, Inc., helpline phone number, which currently is 888-850-8888, and may display in a prominent manner materials provided by the Delaware Council on Gambling Problems, Inc.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1558. Maximum number of players

The maximum number of players in a Texas Hold'em Poker tournament shall be set by the sponsoring organization, but in no instance shall exceed the room occupancy established by the Delaware or Municipal Fire Marshal for the room in which the Texas Hold'em Poker tournament takes place.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1559. Tournament chips required

All wagers must be made with approved tournament chips provided by the sponsoring organization or licensed third-party or charitable gaming vendors. No currency, chips other than tournament chips, or other thing of value may be used as wagers. No person may introduce into any Texas Hold'em Poker game any playing card that was not obtained through the current deal of the cards by the sponsoring organization's dealer, or any poker chip other than those obtained from the sponsoring organization where the Texas Hold'em Poker game is being held. Tournament chips shall have no cash value, and shall represent tournament points only. There shall be no limitation of the size of a wager made with tournament chips. Tournament chips may never be redeemed for cash or for any other thing of value, except that the point total represented by the players' accumulations of tournament chips shall be used to determine the winners and/or final place in a tournament. If the tournament chips in play are not imprinted with a number representing the actual number of points or units of credit which the chip represents, each tournament table must display a notice visible to all players which describes the currently assigned point or credit value to each different color of chip. The point value assigned to each color chip may change between rounds of tournament play, but the required notice must always reflect the current values.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1560. Sit and go games; entry fee

(a) Sit and go games. — Only those individuals who lost in the multitable tournament may participate in a sit and go game. The entry fee for a sit and go game shall not exceed 1//i2 the cost of that tournament's multitable entry fee. No rebuy or add-on shall be permitted at any sit and go game. The house rules, consistent with this chapter, shall govern the award of prizes for sit and go games.

(b) The amount of the tournament entry fee shall not exceed $150. In exchange for the entry fee, a player shall receive a predetermined number of chips from the sponsoring organization. A player may be allowed 2 rebuys or add-ons per tournament event and the rebuys must be in the first 3 hours of the tournament. Each rebuy or add-ons fee shall not exceed $25 and shall contain a predetermined number of chips. The sponsoring organization or licensed third-party vendor shall supply wristbands to all tournament players who pay the tournament entry fee. Wristbands shall stay on the player the entire tournament. When a rebuy or add-on occurs, it shall be indicated on the wristband by the sponsoring organization or third-party vendor with some kind of predetermined marking or hole punch.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 16-22; 79 Del. Laws, c. 199, § 4.;



§ 1561. House rules for Texas Hold'em Poker tournament play

Printed house rules for the Texas Hold'em Poker tournament shall include:

(1) The standard rules of play of each game as set forth in this chapter.

(2) The amount of the entry fee. The rules must also expressly state whether or not rebuys or add-ons will be permitted, and if permitted, under what circumstances and conditions.

(3) The initial amount of all antes and blind bets and a description of the manner in which the amount of antes and blinds will increase during the progress of the Texas Hold'em Poker tournament.

(4) How the final round of play is to be determined and how the Texas Hold'em Poker tournament is to be concluded.

(5) How many prizes are to be awarded and the exact description of each prize.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 23; 79 Del. Laws, c. 199, § 4.;



§ 1562. Limitations of Texas Hold'em Poker tournaments

No sponsoring organization shall conduct more than 5 Texas Hold'em Poker tournaments per calendar year with each tournament by the sponsoring organization to be held at least 70 days apart. Texas Hold'em Poker tournaments shall not commence prior to 1:30 p.m. and shall be limited to 6 consecutive hours and may not continue after 1:00 a.m.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 24-27; 79 Del. Laws, c. 199, § 4.;



§ 1564. Alcoholic beverages

Alcoholic beverages shall be allowed to be sold and/or distributed at a Texas Hold'em Poker tournament pursuant to the Delaware Liquor Control Act [Title 4].

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1565. Texas Hold'em Poker tournament director

(a) A sponsoring organization shall appoint a tournament director for each Texas Hold'em Poker tournament. Nothing shall preclude the sponsoring organization from having a member of the licensed third-party or charitable gaming vendor as tournament director.

(b) The Texas Hold'em Poker tournament director shall be the final arbitrator of all disputes that occur during that tournament.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1566. Age

No person under the age of 21 years shall be permitted to participate in the Texas Hold'em Poker tournament or be permitted on that portion of the premises used for a tournament.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1567. General licensing requirements

(a) All employees, principals, owners and contractors of third-party or charitable gaming vendors involved in conducting a Texas Hold'em Poker tournament shall be licensed. Only members of the sponsoring organization who are serving as dealers, bookkeepers or treasurers as defined in § 1537 of this title, or as the tournament director, as discussed in § 1565 of this title, for that Texas Hold'em Poker tournament shall be licensed. The license applicant will contact the State Bureau of Identification to make arrangements for fingerprint processing. An applicant must complete a fingerprint card and form with the necessary personal information and sign an authorization for release of information form to release criminal history to the Division of Professional Regulation and the Delaware Board of Charitable Gaming. At the time of processing, the applicant must show proof of official identification to complete the criminal history request. A fee is required to be paid for state and federal processing of fingerprint cards and criminal history records. The fee is set by the State Bureau of Identification, and the applicant is to make that payment directly to that agency. Certified copies of the criminal history record will be forwarded to the Division of Professional Regulation. A report of the applicant's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544 (28 U.S.C. § 534, note) must be produced. The State Bureau of Identification shall act as the intermediary for the receipt of the federal criminal history record checks performed by the Federal Bureau of Investigation. The State Bureau of Identification shall forward the results of these federal record checks to the attention of the Division of Professional Regulation, along with the results of a report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person, in a confidential manner. The Division of Professional Regulation will provide that individual applicant with a copy of the criminal history records. The applicant shall have the opportunity to respond to the Division of Professional Regulation regarding any information obtained prior to a determination of suitability for licensure. Such a response shall be made within 10 days of the person's receipt of the criminal background information from the Division of Professional Regulation.

(b) Investigators assigned to the Division of Professional Regulation will conduct an investigation to determine the suitability of the applicant. The investigator will provide his or her recommendation of suitability of each applicant to the Delaware Board of Charitable Gaming. The Division of Professional Regulation investigators may access the state criminal history databases for the purpose of reviewing the criminal history of any individual licensee.

(c) In making the determination of suitability for licensure, the Delaware Board of Charitable Gaming shall consider the background of each individual applicant. The licensure requirement shall include the satisfaction of such security, fitness and background standards as the Delaware Board of Charitable Gaming may deem necessary relating to competence, honesty and integrity, such that a person's reputation, habits and associations do not pose a threat to the public interest of the State or to the reputation of or effective regulation and control of Texas Hold'em Poker tournaments. It is specifically provided that any person convicted of any felony, a crime involving gambling, or a crime of moral turpitude within 10 years prior to applying for a license or any time thereafter shall be deemed unfit. The Delaware Board of Charitable Gaming shall also consider the applicant's truthfulness in disclosing requested information, particularly the applicant's criminal history.

(d) The Delaware Board of Charitable Gaming shall communicate the results of the determination of suitability in writing to the license applicant within 60 days of receipt of the criminal history information, unless extenuating circumstances require a longer period. If the Delaware Board of Charitable Gaming determines that an applicant has satisfied the licensing requirements set forth above, the applicant will be issued a Texas Hold'em Poker license. If a determination is made to deny a person licensure, the person shall have an opportunity to appeal for reconsideration as set forth below:

(1) Appeal shall be initiated by a person notified that the person is being denied a license pursuant to this chapter by submitting a request for a hearing to the Delaware Board of Charitable Gaming within 10 days of receipt of the written notice.

(2) The appeal shall be reviewed by the Delaware Board of Charitable Gaming and the person shall be given the opportunity to be heard by the Delaware Board of Charitable Gaming within 60 days of receipt of the letter of appeal, unless extenuating circumstances require a longer period. Any hearing will be pursuant to the procedures set forth by the Delaware Board of Charitable Gaming.

(3) A written decision shall be rendered by the Delaware Board of Charitable Gaming within 60 days of the hearing, unless extenuating circumstances require a longer period. All decisions made by the Delaware Board of Charitable Gaming under this appeal procedure are final and may then be appealed to the Superior Court under § 10142 of Title 29.

(4) A person determined to be unsuitable for licensure pursuant to this procedure shall be prohibited from reapplying for licensure for a period of 12 months.

(e) All records pertaining to criminal background checks and suitability determinations of applicants for licensure shall be maintained in a confidential manner including, but not limited to, the following:

(1) Access to criminal background check records, letters of reference accompanying out-of-state criminal background checks and determination of suitability of applicants shall be limited to the Delaware Board of Charitable Gaming and designated personnel in the Division of Professional Regulation;

(2) All such records shall be kept in locked cabinets; and

(3) No information from such records shall be released without the signed release of the individual applicant.

(f) All records pertaining to criminal background checks and suitability determinations of applicants for licensure and Delaware Board of Charitable Gaming meetings to make suitability determinations shall not be subject to the Delaware Freedom of Information Act, Chapter 100 of Title 29.

75 Del. Laws, c. 117, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 21, §§ 1, 29-31; 78 Del. Laws, c. 102, §§ 1, 9; 79 Del. Laws, c. 199, § 4.;



§ 1568. License enforcement

(a) Any entity or organization that violates this chapter or any rule or regulation duly promulgated thereunder, or any condition of a license issued pursuant to § 1567 of this title, or any administrative order issued pursuant to this chapter, or who is involved in any way in a poker game not permitted or licensed by the Board, shall be punishable as follows and in addition to any criminal penalties that may result from such violations:

(1) In the discretion of the Delaware Board of Charitable Gaming, the Delaware Board of Charitable Gaming may impose an administrative penalty of not more than $1,000 for each violation. Each day of continued violation shall be considered as a separate violation if the violator has knowledge of the facts constituting the violation and knows or should know that such facts constitute or may constitute a violation. Lack of knowledge regarding such facts or violation shall not be a defense to a continued violation with respect to the first day of its occurrence. Prior to the assessment of an administrative penalty, written notice of the Delaware Board of Charitable Gaming's proposal to impose such penalty shall be given to the violator, and the violator shall have 30 days from receipt of such notice to request a public hearing. Any public hearing, if requested, shall be held prior to the imposition of the penalty and shall be governed by § 10125 of Title 29. If no hearing is timely requested, the proposed penalty shall become final and shall be paid no later than 60 days from receipt of the notice of the proposed penalty. Assessment of an administrative penalty shall take into account the circumstances, nature and gravity of the violation, as well as any prior history of violations, the degree of culpability, the economic benefit to the violator resulting from the violation, any economic loss to the public and such other matters as justice may require. In the event of nonpayment of an administrative penalty, within 30 days after all legal appeal rights have been waived or otherwise exhausted, a civil action may be brought by the Delaware Board of Charitable Gaming in Superior Court for the collection of the penalty, and for interest, from the date payment was due, attorneys' fees and other legal costs and expenses. The validity or amount of such administrative penalty shall not be subject to review in an action to collect the penalty. Any penalty imposed after a public hearing is held pursuant to this subsection shall be appealable to the Superior Court and such appeal shall be governed by § 10142 of Title 29.

(2) In the discretion of the Delaware Board of Charitable Gaming, the Delaware Board of Charitable Gaming may endeavor to obtain compliance with requirements of this chapter by written administrative order. Such order shall be provided to the responsible party, shall specify the complaint, and propose a time for correction of the violation. It may also provide an opportunity for a public hearing at which the Delaware Board of Charitable Gaming shall hear and consider any submission relevant to the violation, corrective action or the deadline for correcting the violation.

(3) Any interest, costs or expense collected under this section shall be appropriated to the Division of Professional Regulation to carry out the purposes of the Delaware Board of Charitable Gaming.

(b) Every license issued by the Delaware Board of Charitable Gaming shall bear thereon the distinguishing number assigned to the licensee and shall contain the name and photograph of the licensee. A fee of $15 shall be paid to the Division of Professional Regulation for each individual license.

(c) All licenses will be the property of the Delaware Board of Charitable Gaming and shall be returned to the Delaware Board of Charitable Gaming if the person's license is suspended or revoked pursuant to this section.

(d) All licensees will prominently display their license while on duty or acting in their official capacity at a Texas Hold'em Poker tournament.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 32; 78 Del. Laws, c. 102, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1569. License renewal

(a) Each individual applicant's license shall expire and be renewable every 3 years. Ninety days prior to expiration, each licensee shall contact the Division of Professional Regulation and submit a new and updated license application form for a background investigation. The background investigation will follow the procedures set forth in § 1567 of this title.

(b) Any person licensed under this chapter or any person who has submitted a license application shall notify the Division of Professional Regulation no later than 3 days after arrest for any crime (excluding minor traffic violations). The Division of Professional Regulation will then forward such notification to the Delaware Board of Charitable Gaming. This subsequent criminal history information shall be used by the Delaware Board of Charitable Gaming in making a determination about the person's continued suitability as a licensee.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 33; 78 Del. Laws, c. 102, § 1; 79 Del. Laws, c. 199, § 4.;



§ 1570. Licensed third-party vendors

(a) Sponsoring organizations shall be allowed to use licensed third-party or charitable gaming vendors to supply equipment and dealers for Texas Hold'em Poker.

(b) Sponsoring organizations shall contract with the licensed third-party or charitable gaming vendor or vendors with terms to be worked out between the parties. However, no licensed third-party or charitable gaming vendor shall receive a gross aggregate compensation based on a percentage of what the sponsoring organization receives in fees for that tournament, including entry fees and rebuy fees or add-on fees and sit and go games.

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 34; 79 Del. Laws, c. 199, § 4.;









CHAPTER 17. DELAWARE BICYCLE COUNCIL

§ 1701. Composition; appointment; term and meetings; compensation

(a) The Delaware Bicycle Council shall consist of 15 members, hereafter referred to as the "Council," to be appointed by the Governor. One member (2 where noted) shall be appointed from each of the following agencies for a term of 2 years: the Department of Transportation (1 from the Council on Transportation and 1 from elsewhere within the Department), the Department of Education, the Department of Safety and Homeland Security (1 from the State Police and 1 from the Office of Highway Safety), the Department of Natural Resources and Environmental Control (from the Division of Parks and Recreation), the Delaware Council on Greenways & Trails and the Department of Health and Social Services (from the Division of Public Health). In addition, 7 members shall be citizens knowledgeable about bicycling matters: 2 from New Castle County, 1 from Kent County, 1 from Sussex County and 3 at-large.

(b) The terms of the members who are private citizens shall be staggered. One of the at-large citizens and 1 of the New Castle County citizens, both as designated by the Governor, shall serve an initial term of 1 year. One of the at-large citizens, 1 of the New Castle County citizens, both as designated by the Governor, the Sussex County citizen and the Kent County citizen shall serve an initial term of 2 years. One of the at-large citizens, as designated by the Governor, shall serve an initial term of 3 years. Thereafter, each citizen member shall serve a term of 3 years. Any person who is a member at the time this legislation is enacted may serve the remainder of that person's term.

(c) The members shall each year elect 1 of the private citizen members to be chairperson of the Council, to serve in such capacity for a period of 1 year.

(d) The Council shall meet at least 5 times each year and shall report annually to the Cabinet Committee on State Planning on its work concerning the needs and problems of bicycling in this State.

(e) There shall be no salary, but each member shall be entitled to be reimbursed for that member's own reasonable out-of-pocket expenses for attending any meeting of the Council.

(f) Vacancies on the Council shall be filled by the Governor by appointment for the unexpired term.

67 Del. Laws, c. 215, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 403, § 1; 73 Del. Laws, c. 65, § 30; 74 Del. Laws, c. 110, § 138.;



§ 1702. Powers and duties

The Council shall possess all necessary powers and duties to consider, review and work on matters pertaining to bicycling, bicycle safety and bicycle safety education and to make recommendations to the various state agencies. The Council shall coordinate with the University of Delaware Cooperative Extension Service regarding bicycle safety education.

67 Del. Laws, c. 215, § 1.;



§ 1703. Staff and fiscal support

The Department of Transportation shall provide staff and fiscal support to the Council as part of that Department's ongoing responsibility. Said staffing shall include a bicycle coordinator.

67 Del. Laws, c. 215, § 1.;






CHAPTER 18. NO LIMIT TEXAS HOLD'EM POKER

§ 1801. Legislative intent

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; 78 Del. Laws, c. 102, §§ 1, 2; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1802. Definitions for Texas Hold'em Poker

75 Del. Laws, c. 117, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 21, §§ 1-4; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1803. Who may conduct Texas Hold'em Poker tournaments; control and supervision

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 5-8; 78 Del. Laws, c. 102, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1804. Texas Hold'em Poker tournament rules

75 Del. Laws, c. 117, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 21, §§ 1, 10-13; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1805. Ranking of cards in hand

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1806. Tie

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1807. Sponsoring organization to provide dealer

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1808. Ante

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1809. Shuffling device

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 14, 15; 78 Del. Laws, c. 102, § 10; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1810. Protection of hands

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1811. Misdeal

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1812. Burned cards

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1813. Required statements when betting

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1814. Call procedure

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1815. Showdown

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1816. Review of hands at showdown

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1817. Award of pot

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1818. Odd chips in ties

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1819. Use of defective deck

75 Del. Laws, c. 117, § 1; 70 Del. Laws, c. 186, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1820. Faced card

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1821. Time limit

75 Del. Laws, c. 117, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1822. Posting of rules

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1823. Maximum number of players

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1824. Tournament chips required

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1825. Sit and go games; entry fee

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 16-22; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1826. House Rules for Texas Hold'em Poker tournament play

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 23; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1827. Limitations of Texas Hold'em Poker tournaments

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 24-27; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1828. Prize amount

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 28; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1829. Alcoholic beverages

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1830. Hold'em Poker tournament director

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1831. Age

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1832. General licensing requirements

75 Del. Laws, c. 117, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 21, §§ 1, 29-31; 78 Del. Laws, c. 102, §§ 1, 9; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1833. License enforcement

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 32; 78 Del. Laws, c. 102, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1834. License renewal

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, § 33; 78 Del. Laws, c. 102, § 1; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;



§ 1835. Licensed third-party vendors

75 Del. Laws, c. 117, § 1; 77 Del. Laws, c. 21, §§ 1, 34; repealed by 79 Del. Laws, c. 199, § 3, eff. Feb. 25, 2014.;









Title 29 - State Government

CHAPTER 1. JURISDICTION AND SOVEREIGNTY

§ 101. Territorial limitation

The jurisdiction and sovereignty of the State extend to all places within the boundaries thereof, subject only to the rights of concurrent jurisdiction as have been granted to the State of New Jersey or have been or may be granted over any places ceded by this State to the United States.

Code 1852, § 3; Code 1915, § 2; Code 1935, § 2; 29 Del. C. 1953, § 101.;



§ 102. Consent to purchase of land by the United States

The consent of the General Assembly is given to the purchase by the government of the United States, or under authority of such government, of any tract, piece or parcel of land, not exceeding 10 acres in any 1 place or locality, for the purpose of erecting thereon lighthouses and other needful public buildings whatsoever and of any tract, piece or parcel of land, not exceeding 100 acres in any 1 place or locality, for the purpose of erecting thereon forts, magazines, arsenals, dockyards and other needful buildings, from any individuals, bodies politic or corporate within the boundaries or limits of the State; and all deeds, conveyances or title papers for the same shall be recorded as in other cases upon the land records of the county in which the land so conveyed may be situated and, in like manner, may be recorded a sufficient description, by metes and bounds, courses and distances of any tracts or legal divisions of any public land belonging to the United States, which may be set apart by the general government for any or either of the purposes before mentioned by an order, patent or other official document or papers so describing such land. The consent herein given is in accordance with clause 18, § 8 of Article I of the Constitution of the United States and with the acts of Congress in such cases made and provided.

14 Del. Laws, c. 357; 21 Del. Laws, c. 1; Code 1915, § 4; Code 1935, § 4; 29 Del. C. 1953, § 102.;



§ 103. Cession of lands to the United States; taxation; reversion to State

(a) Whenever the United States shall desire to acquire a title to land of any kind belonging to this State, whether covered by the navigable waters within its limits or otherwise, for the site of any lighthouse, beacon, lifesaving station or other aid to navigation, and application is made by a duly authorized agent of the United States describing the site or sites required therefor, the Governor may convey the site to the United States and cede to the United States jurisdiction over the site. No single tract desired for any lighthouse, beacon or other aid to navigation shall contain more than 10 acres or, for any lifesaving station, more than 1 acre.

(b) All the lands, rights and privileges which may be ceded under subsection (a) of this section and all the buildings, structures, improvements and property of every kind erected and placed on such lands by the United States shall be exempt from taxation so long as the same shall be used for the purposes mentioned in subsection (a) of this section.

(c) The title of any land which may be ceded under subsection (a) of this section shall escheat and revert to the State, unless the construction thereon of the lighthouse, beacon, lifesaving station or other aid to navigation for which it is ceded shall be commenced within 2 years after the conveyance is made and shall be completed within 10 years thereafter.

15 Del. Laws, c. 5; Code 1915, § 5; Code 1935, § 5; 29 Del. C. 1953, § 103.;



§ 104. Execution of process on ceded territory

The sovereignty and jurisdiction of this State shall extend over any lands acquired by the United States under §§ 101-103 of this title, to the extent that all civil and criminal process issued under authority of any law of this State may be executed in any part of the premises so acquired or the buildings or structures thereon erected.

14 Del. Laws, c. 357, § 3; 21 Del. Laws, c. 1, § 3; Code 1915, § 6; Code 1935, § 6; 29 Del. C. 1953, § 104.;



§ 105. Nanticoke Indians; proof of descent; recognition

(a) The class of people known as the descendants of the Nanticoke Indians, formerly of Sussex County but at present located in the several counties of this State, who desire to migrate, may appear before any justice of the peace or notary public of this State and, on the evidence and proof that the person belongs to or is a descendant of the Nanticoke Indians, may procure from such justice or notary a certificate reciting such facts.

(b) The descendants of the Nanticoke Indians named in subsection (a) of this section shall be recognized as such within this State.

22 Del. Laws, c. 470, §§ 1, 2; Code 1915, § 3563; Code 1935, § 4053; 29 Del. C. 1953, § 105; 70 Del. Laws, c. 186, § 1.;






CHAPTER 2. STATE BOUNDARIES

§ 201. Description

The limits of the State are as follows: On the south, the divisional line between Delaware and Maryland; on the west, the divisional line between Delaware and Maryland extended northerly to its intersection with the southerly boundary line of Pennsylvania; on the north, the boundary line between Maryland and Pennsylvania extended easterly to its intersection with the 12 mile circle described from New Castle and the 12 mile circle extended to low water mark on the eastern side of the Delaware River; and on the east, the low water mark on the eastern side of the Delaware River within the 12 mile circle, the southerly perimeter of the 12 mile circle from its intersection with the low water mark westerly to the middle line of the Delaware River, the middle lines of the Delaware River and Bay below the 12 mile circle to the mouth of the Bay and the Atlantic Ocean.

Code 1852, § 4; Code 1915, § 7; Code 1935, § 7; 29 Del. C. 1953, § 301.;



§ 202. Boundary monuments; ownership; inspection, repair and restoration; resurvey; entry upon lands

(a) The monuments marking the common boundaries between the State and any adjacent state or commonwealth are the joint property of the State and of such adjoining states or commonwealth.

(b) The Director of the Division of Historical and Cultural Affairs and the Secretary of the Department of Natural Resources and Environmental Control shall examine at least every 5 years the monuments marking the boundaries of this State. Whenever the Director of the Division of Historical and Cultural Affairs and the Secretary of the Department of Natural Resources and Environmental Control shall find that the monuments marking the boundary between Delaware and any other state or commonwealth have been lost, moved, removed or defaced so that the boundary thereof becomes obscure, inaccurate or incorrect, the Director of the Division of Historical and Cultural Affairs and the Secretary of the Department of Natural Resources and Environmental Control shall cooperate with the state officials of any adjacent state or commonwealth in the replacement, restoration or repair of the monuments on the common boundary line.

(c) The Director of the Division of Historical and Cultural Affairs and the Secretary of the Department of Natural Resources and Environmental Control may on behalf of the State make joint agreements and enter into joint contracts with appropriate officials or agencies of any adjacent state or commonwealth and with the United States Coast and Geodetic Survey or any similar neutral party or agency to resurvey, remark or otherwise delineate more thoroughly any part of any common boundary between the State and any adjacent state or commonwealth or the offshore boundary between the State and the federal government. Any such resurvey shall reproduce with greatest possible fidelity the present established boundaries of this State. In the event that a question arises as to the common boundary between the State and the federal government, or any adjacent state or commonwealth, a 3-member commission shall be appointed by the Governor to act in conjunction with the Secretary of the Department of Natural Resources and Environmental Control and the Director of the Division of Historical and Cultural Affairs in negotiating a final settlement of the matter with the appropriate officials of the federal government, or the adjacent state or commonwealth.

(d) The Director of the Division of Historical and Cultural Affairs and the Secretary of the Department of Natural Resources and Environmental Control, their authorized agents or employees, may enter upon any property for the purpose of examining any boundary monument, except that no entry shall be made during the growing season upon any land planted in crops which might be damaged by such entry.

48 Del. Laws, c. 256, § 1; 29 Del. C. 1953, § 302; 53 Del. Laws, c. 255; 58 Del. Laws, c. 102, §§ 1, 2, 4; 71 Del. Laws, c. 368, § 1.;



§ 203. Penalty for removing, damaging or possessing monument

(a) Whoever moves, removes, breaks, mutilates, defaces, destroys or otherwise injures any monument marking any boundary between this State and any adjacent state or commonwealth shall be guilty of a class B misdemeanor.

(b) Any person who has in possession any monument heretofore placed or prepared to be placed upon any of the boundary lines specified in subsection (a) of this section shall, upon demand being made for the monument by the Director of the Division of Historical and Cultural Affairs, surrender and deliver the monument to the Director of the Division of Historical and Cultural Affairs, or to the Director's authorized agents or employees.

(c) Whoever fails on demand to surrender and deliver the monument as required by subsection (b) of this section shall be guilty of a class B misdemeanor.

48 Del. Laws, c. 256, § 2; 29 Del. C. 1953, § 303; 53 Del. Laws, c. 255; 58 Del. Laws, c. 102, § 3; 65 Del. Laws, c. 475, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 204. Publication of state boundaries

The Director of the Division of Historical and Cultural Affairs is hereby directed to publish a small pamphlet setting forth in latitudes and longitudes, as currently determined by the United States Coast and Geodetic Survey, the boundaries of the State. In addition to other distribution, copies shall be sent to the Department of Natural Resources and Environmental Control, the State Department of Transportation, the Legislative Council and the Library of Congress.

29 Del. C. 1953, § 304; 58 Del. Laws, c. 86.;






CHAPTER 3. STATE SEAL, SONG AND SYMBOLS

§ 301. Great Seal

The seal now used as the Great Seal of this State and bearing the arms of this State shall be the Great Seal of this State. It is emblazoned as follows: Party per fess, or and argent, the first charged with a garb (wheat sheaf) in bend dexter and an ear of maize (Indian Corn) in bend sinister, both proper; the second charged with an ox statant, ruminating, proper; fess, wavy azure, supporters on the dexter a husbandman with a hilling hoe, on the sinister a rifleman armed and accoutred at ease. Crest, on a wreath azure and argent, a ship under full sail, proper, with the words "Great Seal of the State of Delaware," the dates "1704, 1776, and 1787," and the words "Liberty and Independence" engraved thereon.

Code 1852, § 463; 24 Del. Laws, c. 89, § 1; Code 1915, § 387; Code 1935, § 361; 29 Del. C. 1953, § 501; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 276, § 1.;



§ 302. Seal of state officials, courts and public officers

The seals of the Secretary of State and Auditor of Accounts and of the several courts of this State and of the several public offices and officers in the several counties, now established and used, shall be the seals of such courts, offices and officers respectively and shall be so received and used. The seal of the office of the clerk of peace shall be the seal of the county government of Kent and Sussex Counties. The seal of the office of the clerk of the county council shall be the seal of the county government of New Castle County.

Code 1852, § 464; 21 Del. Laws, c. 114; Code 1915, § 388; Code 1935, § 362; 29 Del. C. 1953, § 502; 54 Del. Laws, c. 186; 55 Del. Laws, c. 85, § 38A.;



§ 303. State song

The official state song shall consist of the poem "Our Delaware" containing 3 verses, each verse in honor of a county of this State, written by George B. Hynson; a fourth verse in praise of the State and pledging the loyalties of its citizens, written by Donn Devine; and a musical score composed specifically for the state song by Will M. S. Brown.

34 Del. Laws, c. 253; Code 1935, § 2763; 29 Del. C. 1953, § 503; 61 Del. Laws, c. 45, § 1.;



§ 304. State bird

The "blue hen chicken" is the official bird of the State.

42 Del. Laws, c. 128; 29 Del. C. 1953, § 504.;



§ 305. State tree

The American holly (Ilex opaca, Aiton) is adopted as the state tree.

42 Del. Laws, c. 86; 29 Del. C. 1953, § 505.;



§ 306. State flag

The design of the official state flag shall be as follows: A background of colonial blue surrounding a diamond of buff in which diamond is placed the correct coat of arms of the State in the colors prescribed by law and in accordance with § 301 of this title, with the words, "December 7, 1787," to be inscribed underneath the diamond.

The official state colors, colonial blue and buff, are designated by the Textile Color Card Association of the United States, Inc., New York, as "arno blue" Cable No. 10663, and "golden beige" Cable No. 10781 respectively; the color shades having been determined by Colorimetric Specifications of the National Bureau of Standards, United States Department of Commerce, in Test No. 2, 1/140565, dated November 18, 1954, which is on file with the Delaware Public Archives, Dover, Delaware. The colors of the coat of arms and other elements of the state flag shall be the following: Husbandman, trousers of gray brown, shirt of red, hat and hilling hoe of brown; rifleman, suit of green, binding, bag and leggings of buff, hat of brown, powder flask and feather of gray; shield, frame of shaded yellow, top panel of orange, center panel of blue, lower panel of white, ox of red brown, grass and corn of green, wheat and branches underfoot of yellow, heraldric wreath to be blue and silver (twisted); ship under full sail to have a dark hull and white sails; date, December 7, 1787, to be white; cord and tassels to be blue and gold.

29 Del. C. 1953, § 506; 50 Del. Laws, c. 288, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, § 10.;



§ 307. Governor's flag

The official flag of the Governor of the State shall be identical to the official flag of this State except that it shall also bear a fringe of gold surrounding the edge of the flag and the pole upon which the Governor's flag is carried shall have mounted thereon a model of a blue hen's fighting cock.

29 Del. C. 1953, § 507; 50 Del. Laws, c. 290, § 1.;



§ 308. State flower

The peach blossom, as originally adopted as the floral emblem of the State on May 9, 1895, shall be the official state flower.

29 Del. C. 1953, § 508; 50 Del. Laws, c. 289, § 1.;



§ 309. State bug

The lady bug shall be the official state bug for the State.

59 Del. Laws, c. 300, § 1.;



§ 310. State mineral

The official state mineral is sillimanite.

61 Del. Laws, c. 21, § 1.;



§ 311. State fish

The weakfish (Cynoscion genus) is the official fish of the State.

63 Del. Laws, c. 90, § 1.;



§ 312. State beverage

Milk shall be the official beverage of the State.

64 Del. Laws, c. 41, § 1.;



§ 313. State herb

Solidago odora, commonly known as "sweet golden rod," shall be the official herb of the State.

70 Del. Laws, c. 386, § 1.;



§ 314. State fossil

The official state fossil is the belemnite.

70 Del. Laws, c. 427, § 1.;



§ 315. State butterfly

The tiger swallowtail (Pterourus glaucus) is the official butterfly of the State.

72 Del. Laws, c. 44, § 1.;



§ 316. State soil

Greenwich loam (a coarse, loamy, mixed, semiactive, mesic, Typic Hapludult) is the official soil of the State.

72 Del. Laws, c. 288, § 1.;



§ 317. State star

The official state star is Delaware Diamond, located in the constellation of Ursa Major (Great Bear), with coordinates of right ascension 9h40m44s and declination 48°14'2".

72 Del. Laws, c. 398, § 1.;



§ 318. State nickname

The official nickname of the State is "The First State."

73 Del. Laws, c. 268, § 1.;



§ 319. State marine animal

The official state marine animal is the horseshoe crab.

73 Del. Laws, c. 326, § 1.;



§ 320. State macroinvertebrate

The stonefly (order Plecoptera) is the official macroinvertebrate of the State.

75 Del. Laws, c. 37, § 1.;



§ 321. State dessert

Peach pie shall be the official dessert of the State.

77 Del. Laws, c. 190, § 1.;



§ 322. State fruit

Strawberries shall be the official fruit of the State.

77 Del. Laws, c. 255, § 1.;



§ 323. State wildlife animal

The grey fox is the official wildlife animal of the State.

77 Del. Laws, c. 286, § 1.;






CHAPTER 4. BUILDINGS AND GROUNDS

Subchapter I General Provisions

§ 401. General powers and duties

The Office of Management and Budget, hereinafter referred to in this chapter as the "Office," shall:

(1) Approve and determine the location of any state buildings upon state lands owned or acquired by the State in the City of Dover;

(2) Determine and cause the style of architecture of any building erected, reconstructed or altered on the state group park or any state lands adjacent thereto to conform with the architecture of the other buildings erected thereon since 1930;

(3) Review and approve the style of architecture of all buildings erected, reconstructed or altered on all other state lands in the City of Dover;

(4) Supervise the furnishing or refurnishing of the Governor's office in the legislative building or wherever the same may be located at the State Capitol and act in an advisory capacity in the furnishing or refurnishing of any other important public rooms or halls;

(5) Consider and determine the effect landscaping and maintenance of lands might have on the appearance of buildings and grounds;

(6) Determine and approve the location of all pipes, conduits, cables, wires and other service media, either above or below the ground, which in the opinion of the Office may be required for the distribution of utility service to or across those lands within the jurisdiction of the Office. After such determination and approval of location, the Office may grant, in the name of the State, those rights-of-way or easements across or through state lands which in its opinion are deemed necessary for adequate utility service.

44 Del. Laws, c. 211, §§ 5, 7; 48 Del. Laws, c. 116, § 1; 29 Del. C. 1953, § 3105; 57 Del. Laws, c. 740, §§ 1B-1D; 75 Del. Laws, c. 88, § 16(5).;



§ 402. Duty to survey, lay out and beautify lands; power to enter into contracts, employ assistants and obtain cooperation from other agencies

(a) The Office shall cause the lands acquired under this chapter to be surveyed, laid out and beautified to the end that the same may be used for sites for state buildings to meet the needs of the State for adequate quarters for state departments, boards and commissions functioning at the State Capital and for state grounds and may cause any building or buildings being on the lands at the time they are acquired to be sold and removed or taken down, in the discretion of the Office. In the event of the sale of any such building or buildings, the proceeds thereof shall be deposited in a special fund of the State to fund capital projects of the State to the credit of the State.

(b) The Office may:

(1) Make and enter into contracts for services, labor and materials needful or proper for the purposes of this section or any of them;

(2) Employ such assistants as it shall require in the performance of its duties; and

(3) Call upon any department of the state government for assistance in carrying out the purposes of this chapter.

45 Del. Laws, c. 294, § 6; 46 Del. Laws, c. 191, § 6; 29 Del. C. 1953, § 3106; 57 Del. Laws, c. 740, §§ 1B, 1E; 63 Del. Laws, c. 142, § 41; 75 Del. Laws, c. 88, § 16(5).;



§ 403. Approval of Office prerequisite before erecting state buildings

No department or agency of this State shall erect, reconstruct or alter any building on any state lands in the City of Dover without first having obtained the approval of the Office as to the style of architecture and general internal and external appearance as well as to the location of such building.

44 Del. Laws, c. 211, § 6; 29 Del. C. 1953, § 3107; 57 Del. Laws, c. 740, § 1B; 75 Del. Laws, c. 88, § 16(5).;



§ 404. Title to lands; gift or sale of lands by City of Dover

(a) The title to the lands and premises acquired by purchase, gift or condemnation under this chapter shall be taken in the name of the State.

(b) In the case of lands and premises or easements owned by or held for the use of the City of Dover, the Council of such City may consent to the gift or sale thereof to the State, and a deed executed and acknowledged by the Mayor of the City and attested by the Clerk or Secretary of Council conveying to the State the lands and premises or the easements therein shall be deemed and held to vest in the State an absolute title in fee simple thereto.

45 Del. Laws, c. 294, § 3; 46 Del. Laws, c. 191, § 3; 29 Del. C. 1953, § 3108.;



§ 405. Condemnation proceedings

Whenever the Office cannot agree with the owner of any of the lands and premises or easements which the Office is authorized to acquire for the State and which is desired by the Office for the purposes of this chapter, for the purchase thereof the Office may condemn such property as provided in Chapter 61 of Title 10.

45 Del. Laws, c. 294, § 4; 46 Del. Laws, c. 191, § 4; 29 Del. C. 1953, § 3109; 57 Del. Laws, c. 740, § 1B; 75 Del. Laws, c. 88, § 16(5).;



§ 406. Dedication to public of certain lands for street uses

Should it be thought desirable by the Office to widen and/or straighten or alter any street abutting upon any of the lands acquired under this chapter, it may cause to be laid off so much and such portion of the land so acquired as it deems necessary or proper to effect such widening, straightening or altering and shall cause a description thereof to be recorded in the office of the Recorder for Kent County and thereupon the land so described shall be deemed and held to be a dedication to the public for street uses and to be under and subject to the jurisdiction of the municipal authorities having supervision over the streets of the City of Dover without any further or other act, acceptance or consent.

45 Del. Laws, c. 294, § 5; 46 Del. Laws, c. 191, § 5; 29 Del. C. 1953, § 3110; 57 Del. Laws, c. 740, § 1B; 75 Del. Laws, c. 88, § 16(5).;



§ 407. Emergency access to certain state lands

Where an area of real property owned by this State is bounded by a wall, fence or other structure which has gates or other lockable entrances, the Office shall notify those ambulance, fire and police services which are nearest to the enclosed area of the location of such gates and entrances. The Office shall provide the ambulance service, fire company or police department nearest each such enclosed area a key to each entrance. For purposes of this section, the words "real property" shall include all improved land only and shall not include buildings.

63 Del. Laws, c. 166, § 6; 75 Del. Laws, c. 88, § 16(5).;



§ 408. Display of POW/MIA flag

State agencies, including all public schools, shall cause a POW/MIA flag to be displayed out-of-doors (weather permitting) on its installation, grounds or campus at each location on National POW/MIA Recognition Day. This section shall apply only where public buildings, including school buildings are equipped with flagpoles.

78 Del. Laws, c. 408, § 1.;






Subchapter II Custodian of State House

§ 421. Duties

The Director of the Office of Management and Budget shall have general charge of the State House and administration buildings and shall see that they are properly cared for. The Director of the Office of Management and Budget shall assign all rooms in the State House and administration buildings for such uses and purposes as the Director may designate.

36 Del. Laws, c. 3, § 2; Code 1935, § 17; 29 Del. C. 1953, § 4502; 57 Del. Laws, c. 740, § 2B; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 16(5).;



§ 422. Appointments; duties; police powers

The Director of the Office of Management and Budget shall appoint persons who shall:

(1) Care for the property belonging to this State;

(2) Keep clean and in good order all the rooms, offices, apartments, library and furniture, halls, stairways and cellars in the buildings;

(3) Attend to the heating of the same;

(4) Look after the pavements and grounds attached thereto; and

(5) Perform the duties and do any and all things directed to be done by the Director of the Office of Management and Budget.

36 Del. Laws, c. 3, § 3; Code 1935, § 18; 29 Del. C. 1953, § 4503; 57 Del. Laws, c. 740, § 2C; 63 Del. Laws, c. 419, § 1; 75 Del. Laws, c. 88, § 16(5); 75 Del. Laws, c. 322, § 7[6].;



§ 423. State House and administration buildings; days open

Repealed by 71 Del. Laws, c. 138, § 5, eff. July 3, 1997.;









CHAPTER 5. STATE ARCHIVES AND HISTORICAL OBJECTS

Subchapter I Public Records

§ 501. Statement of legislative intent; short title

(a) The General Assembly finds that public records are essential to the administration of state and local government. Public records contain information which allows government programs to function, provide officials with a basis for making decisions and ensure continuity with past operations. Public records document the legal responsibility of government, protect the rights of citizens and provide citizens with a means of monitoring government programs and measuring the performance of public officials. State and local government records also reflect the historical development of the government and of the citizens which it serves. Such records need to be systematically managed to ensure preservation of historically valuable materials, to provide ready access to vital information and to promote the efficient and economical operation of government.

(b) The General Assembly intends by this subchapter to establish a single body of law applicable to all public officers and employees on the subject of public records management and preservation and to ensure that the procedures used to manage and preserve public records will be uniform throughout the State.

(c) The Delaware Public Archives is established as a division within the Department of State and is charged with administering, implementing and enforcing all provisions of the Delaware Public Records Law as defined in this subchapter.

(d) The Delaware Public Archives shall be the official repository for the archival records of this State and all political subdivisions thereof.

(e) This subchapter may be cited as the "Delaware Public Records Law."

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, § 11.;



§ 502. Definitions

As used in this subchapter, the following terms shall have the meanings indicated:

(1) "Agency" means any office, department, board, commission or other separate unit of government of this State, including all branches of government: Executive, legislative and judicial.

(2) "Archival record" means those records that contain significant information about the past or present or provide significant evidence of the organization, policies, procedures, decisions and essential transactions of public business and are therefore worthy of long-term preservation and systematic management for historical and other research.

(3) "Custodian of public records" means the person designated, pursuant to § 520 of this title, or who is otherwise responsible for the creation or maintenance of public records.

(4) "Electronic record" means a public record that is stored, generated, received or communicated by electronic means for use by, or storage in, an information system or for transmission from one information system to another.

(5) "Governing body" means the county council, levy court, city or town council, board or commission or other body authorized by law to govern the affairs of local government.

(6) "Local government" means any county, city, town, municipality or other government, created by an act of the General Assembly, that is not a state agency, department, board or commission.

(7) "Public record" means any document, book, photographic image, electronic data recording, paper, sound recording or other material regardless of physical form or characteristics, including electronic records created or maintained in electronic information systems, made, used, produced, composed, drafted or otherwise compiled or collected or received in connection with the transaction of public business or in any way related to public purposes by any officer or employee of this State or any political subdivision thereof.

(8) "Political subdivision" includes counties, cities, towns, districts, authorities and other public corporations and entities whether mandated by the Constitution or formed by an act of the General Assembly.

(9) "Records officer" means any person or persons designated according to the provisions of this chapter, whose responsibilities include the development and oversight of agency or local government records management programs.

(10) "Records retention and disposition schedule" means a list or other instrument describing records and their minimum retention periods which is issued by the Delaware Public Archives.

(11) "Vital records" means those records which contain information required for government to continue functioning during a disaster, protect the rights of Delaware citizens and document the obligations of Delaware government, and reestablish operations after a calamity has ended.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, § 12.;



§ 503. Duties of Delaware Public Archives concerning public records

(a) The Delaware Public Archives shall be responsible for establishing and enforcing the policies and guidelines for the management and preservation of all public records of this State and the political subdivisions thereof.

(b) The Delaware Public Archives shall have the power, duty and authority to:

(1) Establish and administer an archives and records management program for the application of efficient and economical methods to the creation, utilization, maintenance, retention, preservation and disposal of public records.

(2) Analyze, develop, establish and coordinate standards, procedures and techniques of recordmaking and recordkeeping.

(3) Preserve and administer in the Delaware Public Archives such records as may be transferred into its custody, carefully protecting such materials, and filing, classifying and cataloguing them for use. Provided, that any materials placed in the keeping of the Delaware Public Archives under special terms or conditions restricting their use shall be made accessible only in accordance with such terms or conditions.

(4) Initiate appropriate action to recover records removed unlawfully or without authorization.

(5) Establish a centralized micrographics and document imaging program for the benefit of all agencies, at the full cost of such goods and services, in accordance with § 6531 of this title.

(6) Institute and maintain a training and information program in records and information management to bring approved and current practices, methods, procedures and devices for the efficient and economical management of records to the attention of all agencies and political subdivisions.

(7) Establish and maintain a program in cooperation with state agencies and the political subdivisions of this State for the selection and preservation of vital records, or those records which are considered essential to the continuing operation of government and to the protection of the rights and privileges of citizens.

(8) Promulgate such rules and regulations as may be necessary to carry out the purposes of this chapter.

(9) Adopt a seal of office for the purpose of certifying copies of public records.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 13-19.;



§ 504. Duties of public officials and employees concerning public records

(a) It shall be the responsibility of every public official and employee to:

(1) Adequately document the transaction of public business and the services and programs for which such persons are responsible;

(2) Retain and adequately protect all public records in their custody; and

(3) Cooperate with the Delaware Public Archives and records officers in the establishment and maintenance of an active and continuous program for the economical and efficient management of public records.

(b) No officer, member or employee of any agency of this State or any political subdivision thereof shall destroy, sell or otherwise dispose of any public record or printed public document in such person's care or custody or under such person's control without first having advised the Delaware Public Archives of their nature and obtained its consent.

66 Del. Laws, c. 211, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, §§ 20, 21.;



§ 505. Storage and protection of public records

(a) All public records of this State and the political subdivisions thereof shall be kept in facilities maintained by the agencies and offices responsible for the creation and maintenance of such records, unless the consent of the Delaware Public Archives is obtained for their transfer or storage elsewhere.

(b) The chief administrative officer responsible for maintaining an office or offices wherein public records are created or kept shall establish such safeguards against damage, removal or loss of records as the chief administrative officer shall deem necessary and as may be required by rules and regulations issued under authority of this chapter. Such safeguards shall include but are not limited to notifying all officials and employees of the requirements and penalties of this chapter.

66 Del. Laws, c. 211, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, § 22.;



§ 506. Delivery of records to successors

The custodian of any public records shall, at the expiration of the custodian's term of office, appointment or employment, deliver custody and control of all public records kept or received by the custodian in the transaction of official business to the custodian's successor, supervisor or records officer, or, if there be none, to the Delaware Public Archives.

66 Del. Laws, c. 211, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, § 23.;



§ 507. Preservation of plans of state buildings and public works

(a) Complete copies of as-built drawings and specifications for all buildings and other public works that are built on state property, including alterations thereto, shall be deposited with the Delaware Public Archives for preservation and safekeeping.

(b) The Office of Management and Budget shall not approve final payment for any construction project until permanent archival-quality copies of the architectural and engineering drawings have been deposited with the Delaware Public Archives.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 24, 25; 75 Del. Laws, c. 88, § 16(5).;



§ 508. Deposit of deeds to state-owned property with the Delaware Public Archives

All state agencies shall deposit with the Delaware Public Archives for preservation and safekeeping the original deeds to all state-owned property. The Delaware Public Archives shall give a receipt for each deed received into its custody.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 26, 27.;



§ 509. Duty of public officials to consult Delaware Public Archives before duplicating or repairing records

All public officials of this State and the political subdivisions thereof shall consult with the Department of State regarding proper methods and materials before undertaking the repair or restoration of any public record.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 28, 29.;



§ 510. Transfer of records upon termination of state agencies; political subdivisions

(a) All public records which are in or shall come into the possession of any state agency shall, upon termination of such agency, be transferred to the custody of the Delaware Public Archives, provided that such transfer is consistent with the provision of any such termination.

(b) All public records which are in or shall come into the possession of any political subdivision of this State shall, upon termination or revocation of the charter of such political subdivision, be transferred to the custody of the Delaware Public Archives.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 30, 31.;



§ 511. Certified copies of records delivered to Delaware Public Archives for preservation

(a) The Delaware Public Archives may issues certified copies of any public records in its custody, as provided by § 10003 of this title, subject to the restrictions listed in § 10002 of this title, which certified copies shall be admissible in evidence in any court of justice or administrative hearing in the same manner and entitled to the same weight and have the same effect as certified copies made by the official from whose office such records were received.

(b) The State Archivist and Records Administrator, or in his or her absence the Deputy State Archivist, may certify copies of any public records in the custody of the Delaware Public Archives under seal of the Delaware Public Archives.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 32, 33.;



§ 512. Transfer of records to the Delaware Public Archives

(a) Selection and transfer of public records in the custody of any public official of this State or the political subdivisions thereof shall be based upon terms and conditions established in approved records retention and disposition schedules, and according to the rules and regulations established pursuant to the provisions of this chapter.

(b) The Delaware Public Archives shall provide written notice a minimum of 10 working days prior to such transfers, unless there is immediate, actual or threatened damage, loss or destruction of public records, in which case, such transfer may be without notice.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 34-36.;



§ 513. Acquisition and custody of federal records

The Delaware Public Archives may acquire and take into its protective custody such public records in the custody of the government of the United States as may relate to the State.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 37-39.;



§ 514. Inspection of public records by the Delaware Public Archives

For the purpose of this chapter all custodians of public records of this State and the political subdivisions thereof shall, upon the request of the State Archivist and Records Administrator, afford to the State Archivist and Records Administrator or Delaware Public Archives staff designated by the Archivist all proper and reasonable access to and examination of all public records in their custody.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 40, 41.;



§ 515. Microfilming and other document imaging services; appropriations and expenditures

(a) Any program or function of any state agency or local government, which requires microfilm or other document imaging services, must include provisions for the anticipated cost of such services. Agencies may choose to contract with the Delaware Public Archives for microfilm and document imaging services in accordance with the provisions of § 6531 of this title.

(b) The Department of Finance shall not approve expenditure of funds used for the development, implementation or maintenance of microfilm or document imaging programs, including contracting with a commercial service provider or purchase of equipment or software, without prior written approval of the Delaware Public Archives. Any programs or projects in operation must adhere to standards established by the Delaware Public Archives to allow for approval of expenditures.

Code 1935, § 1090B; 42 Del. Laws, c. 96, § 4; 29 Del. C. 1953, § 3330; 57 Del. Laws, c. 608, §§ 1B, 1J; 65 Del. Laws, c. 348, § 99; 66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 42-44; 72 Del. Laws, c. 382, § 2.;



§ 516. Responsibility of the Delaware Public Archives concerning records created or reproduced by photographic or microphotographic means; admissibility of photographic copies of records in evidence

(a) The Delaware Public Archives shall be responsible for monitoring the use of photographic or microphotographic processes in the creation or duplication of public records.

(1) The Delaware Public Archives shall enforce compliance with approved procedures and standards of quality, to be established by the Delaware Public Archives pursuant to the provisions of this chapter, regarding creation and storage of public records by microphotography or other means.

(2) Destruction of original records which have been duplicated shall require the prior approval of the Delaware Public Archives.

(b) Photographs, photocopies or microfilm of any record photographed, photocopied or microfilmed as provided in this chapter shall have the same force and effect as the originals thereof would have had and shall be treated as originals for the purpose of their admissibility in evidence. Certified or authenticated copies of such photographs, photocopies or microfilm or enlargements thereof shall be admitted in evidence equally with the original photographs, photocopies or microfilm.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 45-49.;



§ 517. Standards for methods and materials used for public records

(a) All custodians of public records of this State and the political subdivisions thereof, whose duty it shall be to create any public record, shall not use or permit to be used for recording purposes, any materials or methods which do not meet standards of quality established by the Delaware Public Archives.

(b) The Delaware Public Archives may require that certain records shall be kept on permanent-durable paper. The Delaware Public Archives may require the microfilming of records that are not produced on permanent-durable paper.

(c) The Delaware Public Archives shall make available, upon request, its standards of quality for methods and materials.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 50-52.;



§ 518. Recovery of records; replevin

(a) The chief administrative officer of each state agency and political subdivision of this State shall notify the Delaware Public Archives of any actual, impending or threatened unlawful removal, defacing, alteration or destruction of records that shall come to his or her attention, and with the assistance of the Delaware Public Archives shall initiate action through the Attorney General for recovery of such records as shall have been unlawfully removed and for such other redress as may be provided by law.

(b) Upon the request of the State Archivist and Records Administrator, the Attorney General shall have the authority to enjoin, recover and replevin any public records which have been unlawfully transferred or removed in violation of this subchapter or otherwise transferred or removed unlawfully through whatever means of equitable relief necessary. Such records shall be returned to the office of origin or to the Delaware Public Archives.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 53, 54.;



§ 519. Delaware Public Archives to be depository for reports, publications, rules and regulations

(a) The Delaware Public Archives is hereby constituted the central depository for the reports, publications, rules and regulations of the government of this State and all political subdivisions thereof. It shall be the duty of all state agencies and political subdivisions of this State to deposit with the Delaware Public Archives 2 copies of the best edition of all reports and publications issued for general public distribution. Said deposit shall also include 2 complete and current sets of respective rules and regulations and any changes as they occur.

(b) The Delaware Public Archives shall have the authority to determine whether or not any of said publications lack sufficient information for retention as research materials, and it may request the publishing agency to discontinue depositing such publications with the Archives. The Delaware Public Archives may preserve copies of any publications deposited for preservation and may destroy the originals after copies created on a recording medium that meets the standards of quality for methods and materials established under § 517 of this chapter have been made and preserved.

29 Del. C. 1953, § 3309; 51 Del. Laws, c. 207; 57 Del. Laws, c. 608, §§ 1B, 1E, 1F; 62 Del. Laws, c. 327, § 2; 66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, §§ 55-57.;



§ 520. Custodian designated

The chief administrative officer or officers charged by law with the responsibility of maintaining offices having public records shall be the official custodian of such public record. However, upon transfer of any and all public records to the Delaware Public Archives for archival preservation, the State Archivist and Records Administrator shall become the designated custodian.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, § 58.;



§ 521. Appointment of records officers

(a) Each state agency and political subdivision of this State shall designate as many as appropriate, but at least 1, records officer to serve as liaison with the Delaware Public Archives for the purpose of implementing and overseeing a records management program, and coordinating legal disposition, including destruction of obsolete records.

(b) Appointment of state agency records officers shall be made by the respective heads of each agency.

(c) Appointment of records officers for the political subdivisions of this State shall be made by the chief administrative official of such political subdivision.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, § 59.;



§ 522. Appointment of State Archivist and Records Administrator; qualifications for position; removal from office

(a) The Secretary of State shall appoint with a fixed salary, and with written approval of the Governor, a director for the Delaware Public Archives who shall have the title (State Archivist and Records Administrator) who shall be qualified by training and experience to perform the duties of the office, and who may be removed from office by the Secretary with written approval of the Governor.

(b) The State Archivist and Records Administrator shall have such powers, duties and functions in the administration and operation of the Delaware Public Archives and implementation of the Delaware Public Records Law as may be assigned by the Secretary or required by the Delaware Public Records Law.

66 Del. Laws, c. 211, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, § 60.;



§ 523. Council on Archives

73 Del. Laws, c. 365, § 1; repealed by 78 Del. Laws, c. 328, § 1, eff. July, 12, 2012.;



§ 524. Records retention and disposition schedules

The Delaware Public Archives shall, after consultation with appropriate state agencies, or political subdivisions of this State, establish records retention and disposition schedules setting forth the minimum length of time that records need to be retained. If any state or federal law or regulation provides a retention period different from that established by the records retention period and disposition schedule established herein, the retention period established by law or regulation shall govern.

66 Del. Laws, c. 211, § 1; 72 Del. Laws, c. 91, § 63.;



§ 525. Delaware Cultural Access Fund

(a) There is hereby established a special fund to be known as the Delaware Cultural Access Fund. Such fund shall consist of revenues derived from the imposition of the additional fee authorized pursuant to § 9607 of Title 9.

(b) These funds shall be used to promote, preserve and protect the State's cultural assets and shall be used to fund services provided through the Delaware Public Archives, Division of Libraries, Division of the Arts, and Division of Historical and Cultural Affairs.

(c) All fees received by the State Treasurer and other moneys appropriated or received for the purposes stated in subsection (b) of this section shall be deposited in an appropriated special fund which shall be administered by the Secretary of State, under the same type of budget and financial controls as the General Fund of this State.

(d) [Deleted.]

67 Del. Laws, c. 257, § 1; 72 Del. Laws, c. 91, §§ 64-66; 73 Del. Laws, c. 365, § 2; 77 Del. Laws, c. 75, §§ 2-4.;



§ 526. Penalties

Whoever violates §§ 504, 506, 507, 508, 509, 512, 514, 517 and 519 of this title shall be guilty of an unclassified misdemeanor and shall be fined not more than $500, or imprisoned not more than 3 months, or both.

66 Del. Laws, c. 211, § 1; 67 Del. Laws, c. 257, § 1; 72 Del. Laws, c. 91, § 67.;






Subchapter II Historical Buildings, Sites, Objects and Archaeological Resources

§ 551. Powers with respect to historical buildings, sites, objects and archaeological resources

(a) To prevent the further loss of part of our national heritage and culture through the deterioration or neglect of historic buildings, sites, objects or archaeological resources within this State, including archaeological resources in or on subaqueous lands pursuant to Chapter 53 of Title 7, the Department of State may survey, examine, select for preservation, acquire, repair, restore, operate and make available for public visitation and use such historic buildings, sites, objects or archaeological resources as it may deem worthy of preservation in the best public interest for the fulfillment of the purposes of this subchapter.

(b) When any property heretofore or hereafter acquired by the Department by gift, devise, purchase or otherwise is no longer needed for historical programming purposes the Department shall attempt to dispose of the property as follows:

(1) If at the time of the Department's determination to dispose of the property, the property is subject to a revenue producing lease agreement which has been in force for a period of at least 5 years, the Department shall, in writing, notify the tenant that the property is no longer needed for historical programming purposes. Such notice shall inform the tenant of the Department's desire to sell the property, and include a copy of the Department's approved appraisal and a purchase agreement containing the terms and conditions for sale to the tenant. The sale price shall not be less than the approved appraised value. If the tenant elects to purchase the property, the tenant shall execute and return the purchase agreement to the Department within 30 days of such notice. Such notice is not required if the tenant has, in writing, waived any desire to purchase the property, or if the property is subject to multiple leases. Failure of the tenant to respond to the notice within 30 days shall constitute a waiver of the tenant's rights hereunder.

(2) If the provisions of paragraph (b)(1) of this section do not apply, or were forfeited through lack of response, or were waived by the tenant, or the tenant fails to comply with the terms and conditions of the purchase agreement, the Department may dispose of the property in accordance with the procedures outlined in Chapter 94 of this title.

(3) Prior to the sale of any historic property, the Department shall present the details of the proposed sale to the Controller General and the Director of the Office of Management and Budget for their approval.

48 Del. Laws, c. 265, § 1; 29 Del. C. 1953, § 3351; 57 Del. Laws, c. 608, § 1B; 66 Del. Laws, c. 211, § 1; 75 Del. Laws, c. 153, §§ 14, 15; 76 Del. Laws, c. 288, § 65.;



§ 552. Acquisition of land; contracts

(a) The Department may acquire by gift, devise, purchase or otherwise, absolutely or in trust, and hold and, unless otherwise restricted by the terms of the gift or devise, encumber, convey or otherwise dispose of any real property or of any estate or interest therein as may be necessary in carrying into effect the purposes of this subchapter.

(b) The Department may enter into contracts and execute all instruments necessary to fulfill its duties respecting the protection, preservation, maintenance or operation of such historic buildings, sites, objects or archaeological resources it may select.

48 Del. Laws, c. 265, §§ 2, 3; 29 Del. C. 1953, § 3352; 57 Del. Laws, c. 608, § 1B; 66 Del. Laws, c. 211, § 1; 75 Del. Laws, c. 153, § 14.;



§ 553. Employees; duties

The Department shall appoint and prescribe the duties of such employees or agents as may be necessary to carry out its functions and shall fix their rate of compensation.

48 Del. Laws, c. 265, § 4; 29 Del. C. 1953, § 3353; 57 Del. Laws, c. 608, § 1B; 66 Del. Laws, c. 211, § 1.;



§ 554. Powers with respect to historical buildings, sites, objects and archaeological resources

(a) A trust fund is continued under the jurisdiction of the Department of State subject to audit by the Secretary of Finance or its authorized agents to accept, hold and administer gifts and bequests of money, securities or other personal property of whatsoever character, absolutely or on trust.

(b) Unless otherwise restricted by the terms of the gift or bequest, the Department may sell, exchange or otherwise dispose of and invest or reinvest in such investments as it may determine from time to time the moneys, securities or other property given, bequeathed or appropriated to it.

(c) The principal of such funds, together with the income therefrom and all other revenues received by it from any source whatsoever for this purpose, shall be deposited in a special fund of the State.

(d) When the principal and accrued interest of the trust fund shall have accumulated sufficiently in the judgment of the Department to undertake the preservation of a historic building, site, object or archeological resource, the accrued funds, principal and interest may be expended for that purpose.

48 Del. Laws, c. 265, § 5; 29 Del. C. 1953, § 3354; 57 Del. Laws, c. 608, §§ 1B, 1K; 63 Del. Laws, c. 142, § 42; 66 Del. Laws, c. 211, § 1; 75 Del. Laws, c. 153, § 14.;



§ 555. Reserved power to repeal or amend this subchapter

The right to repeal, alter or amend this subchapter at any time is expressly reserved, but no contract or individual right made or acquired shall thereby be divested or impaired.

48 Del. Laws, c. 265, § 6; 29 Del. C. 1953, § 3355; 66 Del. Laws, c. 211, § 1.;



§ 556. Purchase of state papers

Repealed by 72 Del. Laws, c. 91, § 71, eff. July 1, 1999.;



§ 557. Fort Christina Monument

The land acquired at "The Rocks" on the Christina River in the City of Wilmington for the purpose of creating there a state park to mark perpetually the place where the first Swedish settlers landed and the site of Fort Christina, the first permanent settlement in this State as well as the first permanent settlement in the Delaware River Valley, shall be known and designated as the Fort Christina Monument. The Department of State shall have jurisdiction, control and maintenance of the Fort Christina Monument.

29 Del. C. 1953, § 3357; 53 Del. Laws, c. 256; 57 Del. Laws, c. 608, § 1B; 66 Del. Laws, c. 211, § 1.;



§ 558. Erection and maintenance of historic markers; employment of expert assistance; unauthorized possession or transportation; duplication

(a) The Department of State shall:

(1) Determine and select such points of historic interest throughout this State as the Department thinks should be marked with a suitable monument, tablet or marker;

(2) Design, purchase and erect monuments, tablets or markers which the Department may decide to be appropriate at such points, indicating thereon the events commemorated and having such other suitable inscription as may seem necessary; and

(3) Keep in good repair all monuments, tablets and markers erected by the Historic Markers Commission and also all monuments, tablets and markers erected by the Department of State.

(b) The Department may employ such expert assistance to aid in its historical researches as it may deem necessary to effectively carry out the purposes of this section.

(c) All historical markers which are erected by the Department of State shall be the property of the State. No person, entity or business shall possess, transport, alter or remove said marker without written authority of an appropriate official of the Department of State. Further, no person, entity or business shall receive, retain, alter or dispose of state historical markers absent written authorization of an appropriate official of the Department of State. Unauthorized recipients of these markers may be prosecuted criminally for receiving stolen property.

(d) The Department of State may establish rules or regulations regarding all aspects of state historical markers. Other persons, entities or businesses shall not duplicate state historical markers, or create, obtain or install similar markers with an intent to mislead or deceive the public.

41 Del. Laws, c. 94, §§ 1-3; 29 Del. C. 1953, § 3308; 57 Del. Laws, c. 608, § 1B; 66 Del. Laws, c. 211, § 1; 69 Del. Laws, c. 247, § 1.;



§ 559. Display and distribution of state flag

(a) State agencies, including all public schools, shall cause the flag of this State to be displayed out-of-doors (weather permitting) on its installation, grounds or campus at each location. This section shall apply only where public buildings, including school buildings, are equipped with flagpoles.

(b) To carry out the purpose of subsection (a) of this section, the Office of Management and Budget shall purchase and distribute as many flags of this State as necessary to supply each agency and public school with the initial issue, upon certification by the agency or public school head that such purchase is initial and not a replacement.

29 Del. C. 1953, § 7602; 57 Del. Laws, c. 431, § 1; 63 Del. Laws, c. 165, §§ 1, 2; 66 Del. Laws, c. 211, § 1; 75 Del. Laws, c. 88, § 16(5).;



§ 560. Freedom Trail

Consistent with the authority granted to the Department of State pursuant to § 551 and § 552 of this title, the Department shall consider and recognize Delaware's Underground Railroad and other historical sites associated with African American Freedom in Delaware and designate such sites with specially designated Freedom Trail markers. The Department shall recognize Delaware's underground railroad trail by utilizing the historical markers program to identify important historical sites as evidence of the struggle for freedom over slavery, segregation and other forms of injustice.

73 Del. Laws, c. 357, § 1.;






Subchapter III State Museum

§ 571. Establishment of State Museum

The Department of State may establish and maintain under its jurisdiction a division to be known as the Delaware State Museum to be located in the City of Dover.

46 Del. Laws, c. 261, § 1; 29 Del. C. 1953, § 3371; 57 Del. Laws, c. 608, §§ 1B, 1M; 66 Del. Laws, c. 211, § 1.;



§ 572. Purpose of State Museum

The purpose of the Delaware State Museum is to:

(1) Collect and preserve for the citizens of Delaware permanent exhibits of some phases of the social, cultural, industrial, agricultural and commercial life of the State and of its natural resources;

(2) Prepare and circulate for use in the schools of the State portable exhibits of instructive material which will aid in a better understanding of the past and present activities in Delaware; and

(3) Convey to the visitors to the State a better understanding of the contributions of Delaware toward the growth of our nation from the time of our first settlement to the present day.

46 Del. Laws, c. 261, § 2; 29 Del. C. 1953, § 3372; 66 Del. Laws, c. 211, § 1.;



§ 573. Powers and duties with respect to State Museum

The Department may:

(1) Solicit and receive funds for the purpose of restoring and equipping the State Museum; and

(2) Collect and prepare suitable exhibits, purchase necessary supplies, tools and equipment and employ a curator and other personnel necessary for the adequate operation of the State Museum.

46 Del. Laws, c. 261, § 4; 29 Del. C. 1953, § 3373; 57 Del. Laws, c. 608, § 1B; 66 Del. Laws, c. 211, § 1.;



§ 574. Expenses and insurance of State Museum

The expenses of water, electric lights, heating fuel and janitors' supplies shall be paid from the funds of the Department.

The State Insurance Commissioner shall provide adequate insurance for protection against fire, smoke, theft and wind damage.

46 Del. Laws, c. 261, § 5; 29 Del. C. 1953, § 3374; 66 Del. Laws, c. 211, § 1.;









CHAPTER 6. MISCELLANEOUS PROVISIONS

§ 601. Obtaining portraits by gift

The Department of State shall continue to obtain, by gift, portraits of the signers of the Declaration of Independence, governors, United States Senators, Representatives, judges of courts, cabinet officers, Naval, Army and Air Force officers and colonial and United States officials who are from Delaware.

29 Del. C. 1953, § 3501; 57 Del. Laws, c. 608, § 4; 70 Del. Laws, c. 186, § 1.;



§ 602. Certified or registered mail

The State, its various offices, departments and agencies may use certified mail in all cases where registered mail was required prior to September 30, 1959.

29 Del. C. 1953, § 7601; 52 Del. Laws, c. 191, § 1.;



§ 603. Identification of state vehicles

All state-owned boats and motor vehicles shall bear prominent identification, at least on the rear thereof, identifying such vehicles as state-owned vehicles. Exceptions are the Governor's car, vehicles of the State Police, state detectives, enforcement vehicles of the Department of Natural Resources and Environmental Control operated by environmental protection officers, Alcoholic Beverage Control Commission and certain special use vehicles operated by the Division of Adult Corrections, the Division of Juvenile Corrections, State Fire Marshal's Office and the Controlled Substances Program of the Department of Health and Social Services.

59 Del. Laws, c. 381, § 24; 60 Del. Laws, c. 588, § 1; 63 Del. Laws, c. 336, § 1.;



§ 604. Notification to Governor and General Assembly of rules and regulations promulgated by state agencies

Repealed by 69 Del. Laws, c. 107, § 3, eff. Jan. 1, 1994.;



§ 605. Promulgation of rules and regulations by state agencies — Review by Attorney General to determine effect on private property right

(a) No rule or regulation promulgated by any state agency shall become effective until the Attorney General has reviewed the rule or regulation and has informed the issuing agency in writing as to the potential of the rule or regulation to result in a taking of private property.

(b) Judicial review of actions taken pursuant to this section shall be limited to whether the Attorney General has reviewed the rule or regulation and has informed the issuing agency in writing.

(c) The term "taking of private property" as used under this section shall mean an activity wherein private property is taken such that compensation to the owner of that property is required by the Fifth and Fourteenth Amendments to the Constitution of the United States or any other similar or applicable law of this State.

(d) Nothing in this section shall affect any otherwise available judicial review of agency action.

68 Del. Laws, c. 191, § 1.;



§ 606. Interpreting of significant State events for the hearing impaired

The General Assembly, finding that the hearing impaired are an important but often neglected portion of Delaware's citizenry, hereby requests that significant State events be interpreted for the hearing impaired. "Significant State events" include, but are not limited to, the following: The Governor's state of the State; the Governor's budget address to the General Assembly; and inaugural addresses.

70 Del. Laws, c. 549, § 1.;



§ 607. Use of automated answering systems by state agencies, limitations

All state agencies shall require that the publicly listed telephone number or numbers for that agency be answered by a person who can direct each call to the proper person or department within that agency during normal business hours. Notwithstanding the foregoing, the satellite offices of state agencies which have no more than 1 full-time employee to provide clerical and secretarial services shall be exempt from the requirements of this section. "Publicly listed" shall mean listed in a local telephone directory (i.e., Government Blue Pages). "Normal business hours" shall mean each Monday through Friday, except those days designated as holidays, during the hours in which the staff of that agency is scheduled to work.

Nothing in this section shall prohibit the internal use of voice mail or other advanced technologies if the agency finds them to be useful. However, any such system shall contain within its message a description of normal business hours and a phone number which will be answered by a person during normal business hours. An automated call distribution system in high volume customer service areas designed to minimize waiting times shall be permissible under this section provided that the system provides callers with an option to speak directly with an agency representative if they should choose to do so.

72 Del. Laws, c. 281, § 1.;



§ 608. Use of respectful language when referring to persons with disabilities

(a) The General Assembly recognizes that language used in reference to individuals with disabilities shapes and reflects society's attitudes toward people with disabilities. Many of the terms currently used diminish the humanity and natural condition of having a disability. Certain terms are demeaning and create an invisible barrier to inclusion as equal community members. The General Assembly finds it necessary to clarify preferred language for new and revised laws and rules by requiring the use of terminology that puts the person before the disability.

(b) From August 17, 2011, all new and revised statutes, administrative rules, local laws, ordinances, charters or regulations promulgated or any publication published by the State or any political subdivision that refers to persons with disabilities shall:

(1) Avoid language that:

a. Implies that a person as a whole is disabled, such as the "mentally ill", "retarded" or the "learning disabled", or

b. Equates persons with their conditions, such as "epileptics", "autistics", or "quadriplegics"; and

(2) Replace nonrespectful language by referring to persons with disabilities as persons first; for example, "persons with disabilities", "persons with developmental disabilities", "persons with mental illness", "persons with autism", or "persons with cognitive disabilities".

(c) Violation of this section shall not be grounds to invalidate any new or revised statutes, administrative rules, local laws, ordinances, charters, or regulations promulgated or any publication published by the State or any political subdivision; provided, however, such documents shall be changed to reflect the provisions of this section in subsequent revisions.

(d) Nothing in this section shall constitute a requirement to change the name of any agency or program. Existing printed material may be utilized until such time as supplies are required to be replenished.

(e) Nothing in this section shall be construed as changing the application of any provision affected by this section to any person. This section does not apply where a reference to a particular word or phrase is required by federal law or regulation or state statute.

78 Del. Laws, c. 180, § 1.;






CHAPTER 7. GENERAL PROVISIONS

§ 701. Designation of meetings of General Assembly

(a)(1) The meetings of the General Assembly shall be designated by numbers with a new consecutive number designated every 2 calendar years. The General Assembly sitting in 1961 and 1962 shall be designated as the 121st General Assembly.

(2) The session of the General Assembly commencing on the first Tuesday of January, 1961, shall be designated as the first regular session of the 121st General Assembly. The session of the General Assembly commencing on the first Tuesday of February, 1962, shall be designated as the second regular session of the 121st General Assembly. The subsequent regular sessions of the General Assembly commencing in odd years shall be known as the first regular session and the regular sessions commencing in even years shall be known as the second regular session of a numbered General Assembly.

(b) A special session of a General Assembly shall be so designated through a distinguishing designation.

(c) This method of designation shall be used in all official references to the General Assembly and its sessions.

21 Del. Laws, c. 9, § 4; 27 Del. Laws, c. 15; Code 1915, § 369; Code 1935, § 339; 29 Del. C. 1953, § 701; 53 Del. Laws, c. 188.;



§ 702. Oaths of office

The proper oaths of office may be administered to members of either House of the General Assembly by any other member of the same branch and to the Clerk and Sergeant At Arms of either House by the Speaker thereof.

Code 1852, § 2354; Code 1915, § 4242; Code 1935, § 4712; 29 Del. C. 1953, § 702.;



§ 703. Delivery of election certificates

The Senate may compel a delivery to it of the certificate of election of Governor or Lieutenant Governor or of the election of any of its members and for that purpose may arrest any officer presiding at a board of canvass and punish as a contempt the neglect to deliver such certificate. The House of Representatives may compel the delivery of the certificate of election of any of its members by like proceeding.

Code 1852, § 475; 21 Del. Laws, c. 38, § 28; Code 1915, § 360; Code 1935, § 331; 29 Del. C. 1953, § 703.;



§ 704. Powers respecting elections and election contests

(a) The Senate and House of Representatives may compel the delivery of ballot boxes to either House, as provided by § 5716 of Title 15.

(b) Whenever there shall be a vacancy in either House of the General Assembly, when the same shall be in session, the Presiding Officer of the House in which the vacancy exists shall issue a writ of election to fill the vacancy, as prescribed by §§ 7101-7111 of Title 15.

(c) Whenever there shall be a failure to choose 1 or more of the electors of President or Vice-President at any general election, the General Assembly shall convene and choose such elector or electors and certify the appointment of the elector or electors so chosen as prescribed by subchapter III of Chapter 73 of Title 15.

(d) Any order for the payment of costs by the contestant, in case of a contested election for members of the General Assembly, shall be enforced by a writ issued by the Speaker or President, as the case may be, of the House in which such election was contested, as provided by § 5908 of Title 15.

Code 1852, §§ 379, 404-407, 434; 21 Del. Laws, c. 38, § 31; Code 1915, § 365; Code 1935, § 336; 29 Del. C. 1953, § 704.;



§ 705. Power of subpoena; administration of oaths or affirmations; penalties for noncompliance

(a) Whenever it is necessary in connection with any of the powers and duties of the General Assembly of the State, the Senate or the House of Representatives may require the attendance of any resident of the State and may require any resident to produce any records or papers in the resident's possession located within the State by issuing subpoenas and any other necessary legal process.

(b) Any member of the General Assembly may administer oaths or affirmations to witnesses in connection with any hearing or investigation conducted by the House of which such person is a member or a committee of which such person is a member.

(c) Whoever having been summoned as a witness as provided in subsection (a) of this section willfully makes default or whoever, having appeared, refuses to answer any question pertinent to the question under inquiry or whoever having possession of records required in a subpoena fails to produce the same shall be fined not more than $1,000, or imprisoned not more than 12 months, or both.

(d) Nothing in this section shall be construed as a waiver by the General Assembly of its inherent right to issue subpoenas and to punish for contempt of the General Assembly without the intervention of a court.

Code 1852, § 2355; Code 1915, § 4243; Code 1935, § 4713; 29 Del. C. 1953, § 705; 50 Del. Laws, c. 382, § 1; 70 Del. Laws, c. 186, § 1.;



§ 706. Notice of petition for private act

A petition for any private act shall not be received or acted upon by the General Assembly unless 1 month's notice of the intention to present such petition has either been served in writing upon the person or persons to be affected by such act or published in a newspaper published within the county of the petitioner's residence, if there is one or, if there is none, then in a newspaper published within the State. Proof of such notice may be dispensed with if the object of the petition is of such nature that no person other than the petitioner can be affected thereby.

Code 1852, §§ 476, 477; Code 1915, § 361; Code 1935, § 332; 29 Del. C. 1953, § 706.;



§ 707. Supplies and postage

All stationery, supplies and postage for the use of the General Assembly shall be purchased by the Legislative Council pursuant to § 708 [repealed] of this title and Chapter 68 [repealed] of this title and shall be kept in the control of the Legislative Council, which shall be the custodian and dispenser of all such stationery, supplies and postage to the members of the General Assembly.

24 Del. Laws, c. 88, §§ 1-3; Code 1915, § 364; 36 Del. Laws, c. 73, § 8; Code 1935, §§ 253, 335; 29 Del. C. 1953, § 707; 51 Del. Laws, c. 134, § 4; 59 Del. Laws, c. 253, § 5.;



§ 708. Requisition of supplies and postage

Repealed by 59 Del. Laws, c. 253, § 6, eff. Feb. 5, 1974.;



§ 709. Withholding of compensation

Any member or officer of the General Assembly may elect to have withheld from the compensation paid to such member or officer those sums of moneys required during each pay period for federal income tax, state income tax and social security. Any member or officer of the General Assembly making such election shall notify the State Treasurer in writing thereof, and the State Treasurer, upon receiving notice of such election, shall withhold from the compensation paid to the member or officer of the General Assembly those sums of moneys required during each pay period for federal income tax, state income tax and social security and make payment thereof in accordance with federal and state laws.

29 Del. C. 1953, § 709; 56 Del. Laws, c. 370, § 1.;



§ 710. Compensation of Lieutenant Governor and members of General Assembly

(a) The Lieutenant Governor shall receive an annual salary of $76,250 for serving as President of the Senate, of which $13,725 shall be for performing other duties.

(b) Effective July 1, 2001, each member of the Senate and the House of Representatives shall receive an annual salary, as determined in the annual appropriations act, for the period commencing on Election Day in the year in which the member is elected and extending through and including the day preceding Election Day in the year in which the term expires. The salary shall be payable biweekly and shall be lagged in accordance with the PHRST payroll system.

(c) Any member of the Senate or the House of Representatives who is elected or appointed to any of the following positions shall, while serving in such position, receive additional yearly compensation as follows:

(1) President Pro Tempore of the Senate $19,893.00

(2) Speaker of the House of Representatives 19,893.00

(3) Majority and Minority Leader of the Senate 12,376.00

(4) Majority and Minority Leader of the House 12,376.00

(5) Chairperson and Vice Chairperson of the Joint Finance

Committee 11,459.00

(6) Majority and Minority Whip of the Senate 7,794.00

(7) Majority and Minority Whip of the House 7,794.00

(8) Members of the Joint Finance Committee 9,626.00

(9) Chairperson and Vice Chairperson of the Capital =p2;2 Improvement Program Committee 4,578.00

(10) Members of the Capital Improvement Program =p2;2 Committee 3,852.00

(11) Chairperson and Vice Chairperson of the Joint =p2;2 Sunset Committee 4,578.00

(12) Members of the Joint Sunset Committee 3,852.00

A member of the General Assembly shall be entitled to receive the higher of any one of the above stipends and receive one-half of the amount of a second stipend of an equal or lesser amount. Eligible recipients of a second stipend may choose not to accept such additional stipend. The stipend or stipends included herein shall commence immediately when such member is elected or appointed to such position or positions. Payments to such members shall be as described in § 2712 of this title.

(d) Any member of the Senate or the House of Representatives who is elected or appointed to any of the positions listed in subsection (c) of this section and who is entitled to receive additional semimonthly compensation as provided by subsection (c) of this section shall continue to receive such semimonthly compensation until the member's successor has been elected or appointed.

60 Del. Laws, c. 82, § 1; 60 Del. Laws, c. 98, § 1; 62 Del. Laws, c. 68, §§ 89-91; 62 Del. Laws, c. 277, §§ 15, 16, 38; 63 Del. Laws, c. 80, §§ 16, 17, 48; 63 Del. Laws, c. 322, §§ 19, 20, 47; 64 Del. Laws, c. 220, §§ 13-15; 64 Del. Laws, c. 225, § 7; 64 Del. Laws, c. 334, §§ 11(f)-(h), 33, 34, 78(a); 69 Del. Laws, c. 64, § 10(e); 69 Del. Laws, c. 291, §§ 10(e), 38; 70 Del. Laws, c. 118, § 10(e); 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, § 10(f); 71 Del. Laws, c. 132, § 10(f); 71 Del. Laws, c. 354, § 10(f); 72 Del. Laws, c. 94, § 10(f); 72 Del. Laws, c. 395, § 10(f); 72 Del. Laws, c. 489, § 24; 73 Del. Laws, c. 74, § 10(f); 73 Del. Laws, c. 312, § 10(f); 74 Del. Laws, c. 68, § 10(f); 74 Del. Laws, c. 307, § 10(f); 75 Del. Laws, c. 89, § 10(f); 75 Del. Laws, c. 350, § 10(f); 76 Del. Laws, c. 80, § 10(f).;



§ 711. Expenses of members of General Assembly

Every member of the General Assembly shall receive $2,637.60 annually for expenses, payable semimonthly commencing on the 11th month, 15th day of the year in which the member is elected through the 10th month, 31st day of the year in which the member's term expires.

Effective January 1, 1995, every member of the General Assembly shall receive annual expenses payable semimonthly for the period commencing on the 1st of the 11th month in the year in which the member is elected through the 31st day of the 10th month in the year in which the term expires. In any calendar month, the 1st payment of 1/24 of the statutory or stipulated annual expenses shall be made on the 15th day of such month for the period from the 16th day through and including the last day of the preceding month; the 2nd payment of 1/24 of the statutory or stipulated annual expenses shall be made on the last day of each month for the period from the 1st day through and including the 15th day of the current month.

60 Del. Laws, c. 82, § 2; 62 Del. Laws, c. 68, § 92; 64 Del. Laws, c. 334, § 35; 69 Del. Laws, c. 291, § 39; 70 Del. Laws, c. 186, § 1.;






CHAPTER 8. COMPOSITION OF AND REAPPORTIONMENT OF THE GENERAL ASSEMBLY

Subchapter I General Provisions

§ 801. Composition of the House of Representatives

The House of Representatives shall be composed of 41 members who shall be chosen to hold office for 2 years. The State shall be divided into 41 representative districts, from each of which shall be chosen, by the qualified electors thereof, 1 Representative.

29 Del. C. 1953, § 601; 54 Del. Laws, c. 360; 56 Del. Laws, c. 243; 58 Del. Laws, c. 280, § 9; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 1.;



§ 802. Composition of the Senate; staggered terms

The Senate shall be composed of 21 members who shall be chosen to hold office for 4 years. The State shall be divided into 21 senatorial districts, from each of which shall be chosen by the qualified electors thereof, 1 Senator. The terms of office of the several Senators shall be staggered so that 10 Senators shall be elected at the first biennial general election following June 30, 2011, for a term of 2 years, and 11 Senators shall be elected at such election for a term of 4 years.

29 Del. C. 1953, § 602; 54 Del. Laws, c. 360; 56 Del. Laws, c. 243; 58 Del. Laws, c. 280, §§ 10, 11; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 1.;



§ 803. Numbering of districts

Each representative district and each senatorial district shall be designated by number.

29 Del. C. 1953, § 605; 54 Del. Laws, c. 360; 56 Del. Laws, c. 243; 58 Del. Laws, c. 280, §§ 14-17; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 1.;



§ 804. Determining district boundaries; criteria

In determining the boundaries of the several representative and senatorial districts within the State, the General Assembly shall use the following criteria. Each district shall, insofar as is possible:

(1) Be formed of contiguous territory;

(2) Be nearly equal in population;

(3) Be bounded by major roads, streams or other natural boundaries; and

(4) Not be created so as to unduly favor any person or political party.

29 Del. C. 1953, § 606; 54 Del. Laws, c. 360; 56 Del. Laws, c. 243; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1.;

§ 804A Determining district boundaries for incarcerated individuals; criteria.

(a) The General Assembly, in determining the reapportionment and redistricting for the State, applying the criteria set forth in § 804 of this title, and using the official reporting of the federal decennial census as set forth in § 805 of this title, shall not count as part of the population in a given district boundary any incarcerated individual who:

(1) Was incarcerated in a state or federal correctional facility, as determined by the decennial census; and

(2) Was not a resident of the State before the person's incarceration.

(b) The General Assembly, in determining the reapportionment and redistricting for the State as provided in this subchapter, shall count as part of the population in a given district boundary any individual incarcerated in a state or federal correctional facility, as determined by the decennial census, if the individual was a resident of the State prior to incarceration. Such individual shall be counted for reapportionment and redistricting purposes at the individual's last known residence prior to incarceration.

(c) This section shall not apply to the redistricting of the State following the 2010 federal decennial census. This section shall apply to the redistricting of the State following each federal decennial census thereafter.

77 Del. Laws, c. 472, § 1; 78 Del. Laws, c. 24, § 1.;



§ 804A. Determining district boundaries for incarcerated individuals; criteria

(a) The General Assembly, in determining the reapportionment and redistricting for the State, applying the criteria set forth in § 804 of this title, and using the official reporting of the federal decennial census as set forth in § 805 of this title, shall not count as part of the population in a given district boundary any incarcerated individual who:

(1) Was incarcerated in a state or federal correctional facility, as determined by the decennial census; and

(2) Was not a resident of the State before the person's incarceration.

(b) The General Assembly, in determining the reapportionment and redistricting for the State as provided in this subchapter, shall count as part of the population in a given district boundary any individual incarcerated in a state or federal correctional facility, as determined by the decennial census, if the individual was a resident of the State prior to incarceration. Such individual shall be counted for reapportionment and redistricting purposes at the individual's last known residence prior to incarceration.

(c) This section shall not apply to the redistricting of the State following the 2010 federal decennial census. This section shall apply to the redistricting of the State following each federal decennial census thereafter.

77 Del. Laws, c. 472, § 1; 78 Del. Laws, c. 24, § 1.;



§ 805. Redistricting after federal decennial census

The apportionment provided for by this chapter shall continue in effect until the official reporting by the President of the United States of the next federal decennial census. After the official reporting of the 2020 federal decennial census by the President to Congress, the General Assembly shall, not later than June 30, 2021, reapportion and redistrict the State, wherever necessary, for the general election of 2022 and thereafter in such a manner that the several representative and senatorial districts shall comply, insofar as possible, with the criteria set forth in § 804(1)-(4) of this title. Such apportionment shall thence continue in effect until the next succeeding federal decennial census.

29 Del. C. 1953, §§ 605, 607; 54 Del. Laws, c. 360; 56 Del. Laws, c. 243; 58 Del. Laws, c. 280, §§ 14-18; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 73, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 2.;



§ 806. Staggered senatorial districts

(a) The Senators from the 1st, 5th, 7th, 8th, 9th, 12th, 13th, 14th, 15th, 19th and 20th Senatorial Districts shall be elected for 4-year terms in 2012 and 2016 and for a 2-year term in 2020.

(b) The Senators from the 2nd, 3rd, 4th, 6th, 10th, 11th, 16th, 17th, 18th and 21st Senatorial Districts shall be elected for a 2-year term in 2012 and for 4-year terms in 2014 and 2018.

29 Del. C. 1953, § 608; 54 Del. Laws, c. 360; 56 Del. Laws, c. 243; 58 Del. Laws, c. 280, § 19; 58 Del. Laws, c. 547; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 2.;






Subchapter II General Assembly House Of Representatives Districts

§ 821. Boundaries of the General Assembly House of Representative Districts

The boundaries of the General Assembly House of Representative districts shall be described as follows:

(1) First Representative District. — The 1st Representative District shall comprise: all that portion of City of Wilmington and New Castle County bounded by a line beginning at the point of intersection of Marsh Road and I-95, and proceeding southerly along Marsh Road to Philadelphia Pike, and proceeding westerly along Philadelphia Pike to Edgemoor Road, and proceeding southerly along Edgemoor Road to I-495, and proceeding westerly along I-495 to the Edgemoor/Wilmington census designated place/city line, and proceeding northerly along the Edgemoor/Wilmington census designated place/city line, crossing over both lanes of Governor Printz Boulevard twice, to Governor Printz Boulevard at a point just east of E. 35th Street and proceeding westerly along Governor Printz Boulevard to E. 30th Street, and proceeding westerly along E. 30th Street to Danby Street, and proceeding southerly along Danby Street to Jessup Street, and proceeding southerly along Jessup Street to Pine Street, and proceeding westerly along Pine Street to Brandywine Creek, and proceeding northerly along Brandywine Creek to the Wilmington city line, and proceeding easterly along the Wilmington city line to Concord Pike, and proceeding northerly along Concord Pike to I-95, and proceeding easterly along I-95 to the point of beginning.

(2) Second Representative District. — The 2nd Representative District shall comprise: all that portion of City of Wilmington and New Castle County bounded by a line beginning at the point of intersection of the Brandywine Creek and N. Van Buren Street, and proceeding southerly along the Brandywine Creek to Pine Street, and proceeding easterly along Pine Street to Jessup Street, and proceeding northerly along Jessup Street to Danby Street, and proceeding northerly along Danby Street to E. 30th Street, and proceeding easterly along E. 30th Street to Governor Printz Boulevard, and proceeding easterly along Governor Printz Boulevard to the Edgemoor/Wilmington census designated place/city line, and proceeding southerly along the Edgemoor/Wilmington census designated place/city line to the Wilmington city line, and proceeding easterly along the Wilmington city line to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to nonvisible boundary designated as U.S. Census Tiger Line ID #630667178, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667178 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667177, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667177 to nonvisible boundary designated as U.S. Census Tiger Line ID #629816975, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629816975 to Christina River, and proceeding westerly along Christina River to I-95, and proceeding northerly along I-95 to Amtrak Railroad, and proceeding westerly along Amtrak Railroad to nonvisible boundary designated as U.S. Census Tiger Line ID #614583918, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614583918 to Lewis Circle, and proceeding northerly along Lewis Circle to Middleboro Road, and proceeding westerly along Middleboro Road to Boxwood Road, and proceeding westerly along Boxwood Road to Maryland Avenue, and proceeding easterly along Maryland Avenue to N. Madison Street, and proceeding northerly along N. Madison Street to W. 2nd Street, and proceeding easterly along W. 2nd Street to N. Tatnall Street, and proceeding northerly along N. Tatnall Street to W. 8th Street, and proceeding westerly along W. 8th Street to I-95, and proceeding northerly along I-95 to N. Van Buren Street, and proceeding northerly along N. Van Buren Street to the point of beginning.

(3) Third Representative District. — The 3rd Representative District shall comprise: all that portion of City of Wilmington and New Castle County bounded by a line beginning at the point of intersection of W. 8th Street and N. Tatnall Street, and proceeding southerly along N. Tatnall Street to W. 2nd Street, and proceeding westerly along W. 2nd Street to N. Madison Street, and proceeding southerly along N. Madison Street to Maryland Avenue, and proceeding westerly along Maryland Avenue to the Wilmington city line, and proceeding northerly along the Wilmington city line to S. Broom Street, and proceeding northerly along S. Broom Street to Oak Street, and proceeding westerly along Oak Street to S. Lincoln Street, and proceeding northerly along S. Lincoln Street to Wilmington Avenue, and proceeding westerly along Wilmington Avenue to crossover to S. Union Street and proceeding northerly along crossover to S. Union Street, and proceeding westerly along S. Union Street to Barry Street, and proceeding northerly along Barry Street to nonvisible boundary designated as U.S. Census Tiger Line ID #634304965, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID # 634304965 to the Elsmere/Wilmington town/city line, and proceeding northerly along the Elsmere/Wilmington town/city line to the Wilmington city line, and proceeding northerly along the Wilmington city line to W. 7th Street, and proceeding easterly along W. 7th Street to CSX RR, and proceeding easterly along CSX RR to nonvisible boundary designated as U.S. Census Tiger Line ID #187255178, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #187255178 to W. 8th Street, and proceeding easterly along W. 8th Street to the point of beginning.

(4) Fourth Representative District. — The 4th Representative District shall comprise: all that portion of City of Wilmington and New Castle County bounded by a line beginning at the point of intersection of Powder Mill Road and Concord Pike, and proceeding southerly along Concord Pike to the Wilmington city line, and proceeding westerly along the Wilmington city line to Brandywine Creek, and proceeding southerly along Brandywine Creek to N. Van Buren Street, and proceeding southerly along N. Van Buren to I-95, and proceeding southerly along I-95 to W. 8th Street, and proceeding westerly along W. 8th Street to nonvisible boundary designated as U.S. Census Tiger Line ID #187255178, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187255178 to CSX RR, and proceeding westerly along CSX RR to W. 7th Street, and proceeding westerly along W. 7th Street to the Wilmington city line, and proceeding westerly along the Wilmington city line to S. Dupont Road, and proceeding southerly along S. Dupont Road to Faulkland Road, and proceeding westerly along Faulkland Road to Newport Gap Pike, and proceeding northerly along Newport Gap Pike to Millcreek Road, and proceeding westerly along Millcreek Road to McKennans Church Road, and proceeding northerly along McKennans Church Road to Loveville Road, and proceeding northerly along Loveville Road to Lancaster Pike, and proceeding easterly along Lancaster Pike to W. Rolling Mill Road, and proceeding northerly along W. Rolling Mill Road to Barley Mill Road, and proceeding easterly along Barley Mill Road to the Greenville census designated place line, and proceeding easterly along the Greenville census designated place line to Octoraro Railway, and proceeding northerly along Octoraro Railway to Montchanin Road, and proceeding northerly along Montchanin Road to Kirk Road, and proceeding easterly along Kirk Road to Rockland Road, and proceeding easterly along Rockland Road to Powder Mill Road, and proceeding easterly along Powder Mill Road to the point of beginning.

(5) Fifth Representative District. — The 5th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Christiana Road and Appleby Road, and proceeding easterly along Christiana Road to S. Dupont Highway, and proceeding southerly along S. Dupont Highway to Red Lion Road, and proceeding westerly along Red Lion Road to Bear Corbitt Road, and proceeding northerly along Bear Corbitt Road to Conrail RR, and proceeding westerly along Conrail RR to Church Road, and proceeding northerly along Church Road to Wellington Drive, and proceeding northerly along Wellington Drive to Kings Bridge Court, and proceeding easterly along Kings Bridge Court to nonvisible boundary designated as U.S. Census Tiger Line ID #187275241, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187275241 to the Bear census designated place line, and proceeding northerly along the Bear census designated place line to Christina Creek, and proceeding northerly along Christina Creek to Christina Creek Branch, and proceeding southerly along Christina Creek Branch to nonvisible boundary designated as U.S. Census Tiger Line ID #187274837, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187274837 to nonvisible boundary designated as U.S. Census Tiger Line ID #187285046, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #187285046 to Newtown Road, and proceeding easterly along Newtown Road to Bear Christiana Road, and proceeding southerly along Bear Christiana Road to Pulaski Highway, and proceeding easterly along Pulaski Highway to State Route 1, and proceeding southerly along State Route 1 to Conrail RR, and proceeding easterly along Conrail RR to nonvisible boundary designated as U.S. Census Tiger Line ID #614584477, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614584477 to Pulaski Highway, and proceeding northerly along Pulaski Highway to Appleby Road, and proceeding northerly along Appleby Road to the point of beginning.

(6) Sixth Representative District. — The 6th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Silverside Road and Shipley Road, and proceeding easterly along Silverside Road to Philadelphia Pike, and proceeding easterly along Philadelphia Pike to Perkins Run, and proceeding easterly along Perkins Run to shoreline designated as U.S. Census Tiger Line ID #187291208, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #187291208 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667194, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667194 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667195, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667195 to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to the Wilmington city line, and proceeding westerly along the Wilmington city line to the Wilmington/Edgemoor city/census designated place line, and proceeding westerly along the Wilmington/Edgemoor city/census designated place line to I-495, and proceeding northerly along I-495 to Edgemoor Road, and proceeding northerly along Edgemoor Road to Philadelphia Pike, and proceeding easterly along Philadelphia Pike to Marsh Road, and proceeding northerly along Marsh Road to I-95, and proceeding westerly along I-95 to Concord Pike, and proceeding northerly along Concord Pike to Murphy Road, and proceeding easterly along Murphy Road to Foulk Road, and proceeding northerly along Foulk Road to Shipley Road, and proceeding westerly along Shipley Road to the point of beginning.

(7) Seventh Representative District. — The 7th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Naamans Road and Foulk Road, and proceeding easterly along Naamans Road to CSX RR, and proceeding southerly along CSX RR to Darley Road, and proceeding easterly along Darley Road to Philadelphia Pike, and proceeding easterly along Philadelphia Pike to Myrtle Avenue, and proceeding southerly along Myrtle Avenue to nonvisible boundary designated as U.S. Census Tiger Line ID # 187262527, and proceeding southerly along U.S. Census Tiger Line ID #187262527 to nonvisible boundary designated as U.S. Census Tiger Line ID #606158614, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #606158614 to nonvisible boundary designated as U.S. Census Tiger Line ID #187282659, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187282659 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667202, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667202 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667203, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667203 to the Delaware/New Jersey state boundary, and proceeding westerly along the Delaware/New Jersey state boundary to nonvisible boundary designated as U.S. Census Tiger Line ID #630667195, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667195 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667194, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667194 to shoreline designated as U.S. Census Tiger Line ID #187291208, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #187291208 to Perkins Run, and proceeding westerly along Perkins Run to Philadelphia Pike, and proceeding southerly along Philadelphia Pike to Silverside Road, and proceeding westerly along Silverside Road to Foulk Road, and proceeding northerly along Foulk Road to the point of beginning.

(8) Eighth Representative District. — The 8th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of center line of the Chesapeake & Delaware Canal and the Delaware/Maryland state line, and proceeding easterly along center line of the Chesapeake & Delaware Canal to nonvisible boundary designated as U.S. Census Tiger Line ID #187288637, and proceeding southerly along U.S. Census Tiger Line ID #187288637 to nonvisible boundary designated as U.S. Census Tiger Line ID #187270965, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187270965 to Old Summit Bridge Road, and proceeding southerly along Old Summit Bridge Road to Summit Bridge Road, and proceeding westerly along Summit Bridge Road to Bethel Church Road, and proceeding westerly along Bethel Church Road to Choptank Road, and proceeding southerly along Choptank Road to Churchtown Road, and proceeding easterly along Churchtown Road to Summit Bridge Road, and proceeding southerly along Summit Bridge Road to Marl Pit Road, and proceeding easterly along Marl Pit Road to Cedar Lane Road, and proceeding southerly along Cedar Lane Road to Dove Nest Branch, and proceeding easterly along Dove Nest Branch to Brick Mill Road, and proceeding southerly along Brick Mill Road to Middletown Odessa Road, and proceeding easterly along Middletown Odessa Road to State Route 1, and proceeding southerly along State Route 1 to shoreline designated as U.S. Census Tiger Line ID #629143730, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID # 629143730 to shoreline designated as U.S. Census Tiger Line ID #605985795, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #605985795 to shoreline designated as U.S. Census Tiger Line ID #187301155, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #187301155 to shoreline designated as U.S. Census Tiger Line ID #187301154, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #187301154 to the Middletown town line, and proceeding southerly along the Middletown town line to shoreline designated as U.S. Census Tiger Line ID #187301142, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #187301142 to stream/river designated as U.S. Census Tiger Line ID #187248958, and proceeding westerly along stream/river designated as U.S. Census Tiger Line ID #187248958 to Noxontown Road, and proceeding westerly along Noxontown Road to Summit Bridge Road, and proceeding northerly along Summit Bridge Road to the Middletown town line, and proceeding southerly along the Middletown town line to Saint Annes Church Road, and proceeding westerly along Saint Annes Church Road to Levels Road, and proceeding southerly along Levels Road to Strawberry Lane, and proceeding westerly along Strawberry Lane to Wilson Street, and proceeding westerly along Wilson Street to the Delaware/Maryland state line, and proceeding northerly along the Delaware/Maryland state line to the point of beginning.

(9) Ninth Representative District. — The 9th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Churchtown Road and Choptank Road, and proceeding northerly along Choptank Road to Bethel Church Road, and proceeding northerly along Bethel Church Road to Summit Bridge Road, and proceeding easterly along Summit Bridge Road to Old Summit Bridge Road, and proceeding northerly along Old Summit Bridge Road to nonvisible boundary designated as U.S. Census Tiger Line ID #187270965, and proceeding northerly along U.S. Census Tiger Line ID #187270965 to nonvisible boundary designated as U.S. Census Tiger Line ID #187288637, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187288637 to Chesapeake & Delaware Canal, and proceeding easterly along Chesapeake & Delaware Canal to nonvisible boundary designated as U.S. Census Tiger Line ID #187275631, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #187275631 to nonvisible boundary designated as U.S. Census Tiger Line ID #187279807, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID # 187279807 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667131, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667131 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667130, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667130 to the Delaware/New Jersey state line, and proceeding southerly along Delaware/New Jersey state line to the Kent/New Castle county line, and proceeding westerly along the Kent/New Castle county line to Dupont Parkway, and proceeding northerly along Dupont Parkway to S. Dupont Parkway, and proceeding northerly along S. Dupont Parkway to Noxontown Road, and proceeding westerly along Noxontown Road to stream/river designated as U.S. Census Tiger Line ID #187248958, and proceeding easterly along stream/river designated as U.S. Census Tiger Line ID #187248958 to shoreline designated as U.S. Census Tiger Line ID #187301142, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #187301142 to the Middletown town line, and proceeding northerly along the Middletown town line to shoreline designated as U.S. Census Tiger Line ID #187301154, and proceeding northerly along shoreline designated as U.S. Tiger Line ID #187301154 to shoreline designated as U.S. Census Tiger Line ID #187301155, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #187301155 to shoreline designated as U.S. Census Tiger Line ID #605985795, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #605985795 to shoreline designated as U.S. Census Tiger Line ID # 629143730, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID# 629143730 to State Route 1, and proceeding northerly along State Route 1 to Middletown Odessa Road, and proceeding westerly along Middletown Odessa Road to Brick Mill Road, and proceeding northerly along Brick Mill Road to the Middletown town line, and proceeding northerly along the Middletown town line to Dove Nest Branch, and proceeding westerly along Dove Nest Branch to Cedar Lane Road, and proceeding northerly on Cedar Lane Road to Marl Pit Road, and proceeding westerly along Marl Pit Road to Summit Bridge Road, and proceeding northerly along Summit Bridge Road to Churchtown Road, and proceeding westerly along Churchtown Road to the point of beginning.

(10) Tenth Representative District. — The 10th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of the Delaware/Pennsylvania state line and Concord Pike, and proceeding easterly along the Delaware/Pennsylvania state line to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to nonvisible boundary designated as U.S. Census Tiger Line ID #630667203, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667203 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667202, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667202 to nonvisible boundary designated as U.S. Census Tiger Line ID #187282659, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187282659 to nonvisible boundary designated as U.S. Census Tiger Line ID #606158614, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #606158614 to nonvisible boundary designated as U.S. Census Tiger Line ID #187262527 and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187262527 to Myrtle Avenue, and proceeding northerly along Myrtle Avenue to Philadelphia Pike, and proceeding westerly along Philadelphia Pike to Darley Road, and proceeding northerly along Darley Road to CSX RR, and proceeding northerly along CSX RR to Naamans Road, and proceeding westerly along Naamans Road to Foulk Road, and proceeding southerly along Foulk Road to Silverside Road, and proceeding westerly along Silverside Road to Concord Pike, and proceeding northerly along Concord Pike to the point of beginning.

(11) Eleventh Representative District. — The 11th Representative District shall comprise: all that portion of New Castle County and Kent County bounded by a line beginning at the point of intersection of Noxontown Road and Summit Bridge Road, and proceeding easterly along Noxontown Road to S. Dupont Parkway, and proceeding southerly along S. Dupont Parkway to Dupont Parkway, and proceeding southerly along Dupont Parkway to the Kent/New Castle county line, and proceeding westerly along the Kent/New Castle county line to Alley Mill Road, and proceeding southerly along Alley Mill Road to Millington Road, and proceeding easterly along Millington Road to Alley Corner Road, and proceeding southerly along Alley Corner Road to Wheatleys Pond Road, and proceeding southerly along Wheatleys Pond Road to Mount Friendship Road, and proceeding southerly along Mount Friendship Road to Brenford Road, and proceeding southerly along Brenford Road to Road 168, and proceeding southerly along Road 168 to Rose Dale Lane, and proceeding easterly along Rose Dale Lane to Pearsons Corner Road, and proceeding southerly along Pearsons Corner Road to Hazlettville Road, and proceeding southerly along Hazlettville Road to Westville Road, and proceeding easterly along Westville Road to Honeysuckle Road, and proceeding southerly along Honeysuckle Road to Beachy Neidig Ditch, and proceeding westerly along Beachy Neidig Ditch to Culbreth Marsh Ditch, and proceeding westerly along Culbreth Marsh Ditch to shoreline designated as U.S. Census Tiger Line ID #629546755, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #629546755 to shoreline designated as U.S. Census Tiger Line ID #629546756, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #629546756 to the Delaware/Maryland state line, and proceeding northerly along the Delaware/Maryland state line to Wilson Street, and proceeding easterly along Wilson Street to Strawberry Lane, and proceeding easterly along Strawberry Lane to Levels Road, and proceeding northerly along Levels Road to Saint Annes Church Road, and proceeding easterly along Saint Annes Church Road to the Middletown town line, and proceeding easterly along the Middletown town line to Saint Annes Church Road, and proceeding easterly along Saint Annes Church Road to the Middletown town line, and proceeding easterly along the Middletown town line to Summit Bridge Road, and proceeding southerly along Summit Bridge Road to the point of beginning.

(12) Twelfth Representative District. — The 12th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of the Delaware/Pennsylvania state line and Southwood Road, and proceeding easterly along the Delaware/Pennsylvania state line to Concord Pike, and proceeding southerly along Concord Pike to Silverside Road, and proceeding easterly along Silverside Road to Shipley Road, and proceeding southerly along Shipley Road to Foulk Road, and proceeding southerly along Foulk Road to Murphy Road, and proceeding westerly along Murphy Road to Powder Mill Road, and proceeding westerly along Powder Mill Road to Rockland Road, and proceeding westerly along Rockland Road to Kirk Road, and proceeding westerly along Kirk Road to Montchanin Road, and proceeding southerly along Montchanin Road to Octoraro Railway, and proceeding westerly along Octoraro Railway to the Greenville census designated place line, and proceeding southerly along the Greenville census designated place line to Barley Mill Road, and proceeding westerly along Barley Mill Road to W. Rolling Mill Road, and proceeding southerly along W. Rolling Mill Road to Lancaster Pike, and proceeding westerly along Lancaster Pike to Loveville Road, and proceeding southerly along Loveville Road to Graves Road, and proceeding westerly along Graves Road to Millcreek Road, and proceeding northerly along Millcreek Road to Mendenhall Mill Road, and proceeding westerly along Mendenhall Mill Road to Limestone Road, and proceeding northerly along Limestone Road to Brackenville Road, and proceeding easterly along Brackenville Road to Millcreek Road, and proceeding northerly along Millcreek Road to Evanson Road, and proceeding westerly along Evanson Road to Valley Road, and proceeding northerly along Valley Road to Southwood Road, and proceeding westerly along Southwood Road to the point of beginning.

(13) Thirteenth Representative District. — The 13th Representative District shall comprise: all that portion of City of Wilmington and New Castle County bounded by a line beginning at the point of intersection of Oak Street and S. Broom Street, and proceeding southerly along S. Broom Street to the Wilmington city line, and proceeding southerly along the Wilmington city line to Maryland Avenue, and proceeding westerly along Maryland Avenue to Boxwood Road, and proceeding easterly along Boxwood Road to Middleboro Road, and proceeding easterly along Middleboro Road to Lewis Circle, and proceeding southerly along Lewis Circle to nonvisible boundary designated as U.S. Census Tiger Line ID #614583918, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614583918 to Amtrak RR, and proceeding easterly along Amtrak RR to I-95, and proceeding southerly along I-95 to Christina River, and proceeding westerly along Christina River to nonvisible boundary designated as U.S. Census Tiger Line ID #187291290, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291290 to Amtrak RR, and proceeding easterly along Amtrak RR to the Newport town line, and proceeding easterly along the Newport town line to E. Ayre Street, and proceeding easterly along E. Ayre Street to Larch Avenue, and proceeding northerly along Larch Avenue to E. Newport Pike, and proceeding westerly along E. Newport Pike to E. Market Street, and proceeding westerly along E. Market Street to N. Augustine Street, and proceeding northerly along N. Augustine Street to 3rd. Avenue, and proceeding westerly along 3rd. Avenue to Walnut Street, and proceeding northerly along Walnut Street to Bestfield Road, and proceeding westerly along Bestfield Road to the Newport town line, and proceeding westerly along the Newport town line to State Road 141, and proceeding northerly along State Road 141 to Centerville Road, and proceeding northerly along Centerville Road to Faulkland Road, and proceeding easterly along Faulkland Road to S. Dupont Road, and proceeding northerly along S. Dupont Road to Lancaster Avenue, and proceeding easterly along Lancaster Avenue to the Wilmington city line, and proceeding southerly along the Wilmington city line to the Wilmington/Elsmere city/town line, and proceeding southerly along the Wilmington/Elsmere city/town line to a nonvisible boundary designated as U.S. Census Tiger Line ID # 634304965, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID # 634304965 to Barry Street, and proceeding easterly along Barry Street to S. Union Street, and proceeding easterly along S. Union Street to crossover from Wilmington Avenue and proceeding southerly along crossover from Wilmington Avenue to Wilmington Avenue and proceeding easterly along Wilmington Avenue to S. Lincoln Street, and proceeding southerly along S. Lincoln Street to Oak Street, and proceeding easterly along Oak Street to the point of beginning.

(14) Fourteenth Representative District. — The 14th Representative District shall comprise: all that portion of Sussex County bounded by a line beginning at the point of intersection of Road 277 and Road 285A, and proceeding northerly along Road 285A to Road 285, and proceeding northerly along Road 285 to Road 23, and proceeding northerly along Road 23 to Savannah Road, and proceeding northerly along Savannah Road to Delaware Coast Line RR, and proceeding easterly along Delaware Coast Line RR to nonvisible boundary designated as U.S. Census Tiger Line ID #106111337, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106111337 to nonvisible boundary designated as U.S. Census Tiger Line ID #106111336, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106111336 to nonvisible boundary designated as U.S. Census Tiger Line ID #601183433, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #601183433 to the Lewes city line, and proceeding easterly along the Lewes city line to Delaware Coast Line RR, and proceeding easterly along Delaware Coast Line RR to unnamed local road designated as U.S. Census Tiger Line ID #106082641, and proceeding northerly along unnamed local road designated as U.S. Census Tiger Line ID #106082641 to nonvisible boundary designated as U.S. Census Tiger Line ID #630032581, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630032581 to nonvisible boundary designated as U.S. Census Tiger Line ID #630032582, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630032582 to nonvisible boundary designated as U.S. Census Tiger Line ID #106124924, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106124924 to the Lewes city line, and proceeding westerly along the Lewes city line to Cape May-Lewes Ferry Crossing, and proceeding northerly along Cape May-Lewes Ferry Crossing to nonvisible boundary designated as U.S. Census Tiger Line ID #631931373, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931373 to nonvisible boundary designated as U.S. Census Tiger Line ID #631931559, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931559 to nonvisible boundary designated as U.S. Census Tiger Line ID #631931550, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931550 to nonvisible boundary designated as U.S. Census Tiger Line ID #106103241, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106103241 to the Sussex county line, and proceeding southerly along the Sussex county line to nonvisible boundary designated as U.S. Census Tiger Line ID #106100035, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106100035 to nonvisible boundary designated as U.S. Census Tiger Line ID #631933961, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631933961 to nonvisible boundary designated as U.S. Census Tiger Line ID #631933960, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631933960 to nonvisible boundary designated as U.S. Census Tiger Line ID #631726557, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631726557 to nonvisible boundary designated as U.S. Census Tiger Line ID #631726556, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631726556 to nonvisible boundary designated as U.S. Census Tiger Line ID #106129821, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106129821 to nonvisible boundary designated as U.S. Census Tiger Line ID #106099884, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106099884 to nonvisible boundary designated as U.S. Census Tiger Line ID #629605624, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629605624 to nonvisible boundary designated as U.S. Census Tiger Line ID #629605625, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629605625 to shoreline designated as U.S. Census Tiger Line ID #629605618, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #629605618 to shoreline designated as U.S. Census Tiger Line ID #629605617, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #629605617 to nonvisible boundary designated as U.S. Census Tiger Line ID #629605622, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #629605622 to nonvisible boundary designated as U.S. Census Tiger Line ID #629605623, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629605623 to nonvisible boundary designated as U.S. Census Tiger Line ID #106090553, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106090553 to nonvisible boundary designated as U.S. Census Tiger Line ID #106106843, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106106843 to nonvisible boundary designated as U.S. Census Tiger Line ID #614724302, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614724302 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055175, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055175 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055176, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055176 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055169, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055169 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055177, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055177 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055178, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055178 to nonvisible boundary designated as U.S. Census Tiger Line ID #106108915, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106108915 to nonvisible boundary designated as U.S. Census Tiger Line ID #106089214, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106089214 to shoreline designated as U.S. Census Tiger Line ID #614724657, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #614724657 to shoreline designated as U.S. Census Tiger Line ID #614724656, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #614724656 to shoreline designated as U.S. Census Tiger Line ID #614723701, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #614723701 to shoreline designated as U.S. Census Tiger Line ID #614723700,  and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #614723700 to shoreline designated as U.S. Census Tiger Line ID #106128287, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #106128287 to shoreline designated as U.S. Census Tiger Line ID #106100783, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #106100783 to shoreline designated as U.S. Census Tiger Line ID #106088814, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #106088814 to shoreline designated as U.S. Census Tiger Line ID #605907619, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #605907619 to stream/river designated as U.S. Census Tiger Line ID #106088758, and proceeding northerly along stream/river designated as U.S. Census Tiger Line ID #106088758 to stream/river designated as U.S. Census Tiger Line ID #106088755, and proceeding northerly along stream/river designated as U.S. Census Tiger Line ID #106088755 to John J. Williams Highway, and proceeding northerly along John J. Williams Highway to Road 277, and proceeding northerly along Road 277 to the point of beginning.

(15) Fifteenth Representative District. — The 15th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of S. Dupont Highway and Hamburg Road, and proceeding easterly along Hamburg Road to River Road, and proceeding southerly along River Road to northern shoreline of Red Lion Creek, and proceeding easterly along northern shoreline of Red Lion Creek to nonvisible boundary designated as U.S. Census Tiger Line ID #629894744, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629894744 to nonvisible boundary designated as U.S. Census Tiger Line ID #631749803, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID # 631749803 to nonvisible boundary designated as U.S. Census Tiger Line ID #631749804, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID # 631749804 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667140, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667140 to nonvisible boundary designated as U.S. Census Tiger Line ID #632592673, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #632592673 to nonvisible boundary designated as U.S. Census Tiger Line ID #632592674, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #632592674 to shoreline designated as U.S. Census Tiger Line ID #187270793, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #187270793 to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to nonvisible boundary designated as U.S. Census Tiger Line ID #630667130, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667130 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667131, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667131 to nonvisible boundary designated as U.S. Census Tiger Line ID #187279807, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187279807 to nonvisible boundary designated as U.S. Census Tiger Line ID #187275631, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187275631 to Chesapeake & Delaware Canal, and proceeding westerly along Chesapeake & Delaware Canal to nonvisible boundary designated as U.S. Census Tiger Line ID #187251082, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187251082 to nonvisible boundary designated as U.S. Census Tiger Line ID #187251081, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187251081 to Old Summit Road, and proceeding easterly along Old Summit Road to Red Lion Road, and proceeding easterly along Red Lion Road to Howell School Road, and proceeding westerly along Howell School Road to Woods Road, and proceeding northerly along Woods Road to Porter Road, and proceeding easterly along Porter Road to Wrangle Hill Road, and proceeding westerly along Wrangle Hill Road to Sunset Lake Road, and proceeding northerly along Sunset Lake Road to Belltown Run, and proceeding easterly along Belltown Run to the Bear census designated place line, and proceeding northerly along the Bear census designated place line to powerline designated as U.S. Census Tiger Line ID #632927175, and proceeding northerly along powerline designated as U.S. Census Tiger Line ID #632927175 to nonvisible boundary designated as U.S. Census Tiger Line ID #632927178, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #632927178 to Pulaski Highway, and proceeding easterly along Pulaski Highway to Church Road, and proceeding southerly along Church Road to Conrail RR, and proceeding easterly along Conrail RR to Bear Corbitt Road, and proceeding southerly along Bear Corbitt Road to Red Lion Road, and proceeding easterly along Red Lion Road to S. Dupont Highway, and proceeding northerly along S. Dupont Highway to the point of beginning.

(16) Sixteenth Representative District. — The 16th Representative District shall comprise: all that portion of City of Wilmington and New Castle County bounded by a line beginning at the point of intersection of State Road 141 and the northern shoreline of the Christina River, and proceeding easterly along the northern shoreline of the Christina River to nonvisible boundary designated as U.S. Census Tiger Line ID #629816975, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #629816975 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667177, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667177 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667178, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667178 to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to I-295, and proceeding westerly along I-295 to New Castle Avenue, and proceeding southerly along New Castle Avenue to Killoran Drive, and proceeding southerly along Killoran Drive to New Castle Avenue, and proceeding southerly along New Castle Avenue to Buttonwood Avenue, and proceeding easterly along Buttonwood Avenue to Conrail RR, and proceeding southerly along Conrail RR to Wilmington Road, and proceeding southerly along Wilmington Road to E. 6th Street, and proceeding southerly along E. 6th Street to W. 6th Street, and proceeding southerly along W. 6th Street to South Street, and proceeding westerly along South Street to W. 7th Street, and proceeding westerly along W. 7th Street to Washington Street, and proceeding northerly along Washington Street to Conrail RR, and proceeding westerly along Conrail RR to the New Castle city line, and proceeding northerly along the New Castle city line to Johnson Way, and proceeding northerly along Johnson Way to Centerpoint Boulevard, and proceeding northerly along Centerpoint Boulevard to Frenchtown Road, and proceeding easterly along Frenchtown Road to the New Castle city line, and proceeding easterly along the New Castle city line to the Wilmington Manor census designated place line, and proceeding northerly along the Wilmington Manor census designated place line to the New Castle city line, and proceeding northerly along the New Castle city line to the Wilmington Manor/New Castle census designated place/city line, and proceeding easterly along the Wilmington Manor/New Castle census designated place/city line to the Wilmington Manor census designated place line, and proceeding northerly along the Wilmington Manor census designated place line to Boulden Boulevard, and proceeding westerly along Boulden Boulevard to N. Dupont Highway, and proceeding northerly along N. Dupont Highway to I-295, and proceeding westerly along I-295 to the ramp leading from I-295 to southbound I-95, and proceeding westerly along the ramp leading from I-295 to southbound I-95 to I-95, and proceeding westerly along I-95 to State Road 141, and proceeding northerly along State Road 141 to the point of beginning.

(17) Seventeenth Representative District. — The 17th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of New Castle Avenue and I-295, and proceeding easterly along I-295 to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to shoreline designated as U.S. Census Tiger Line ID #187270793, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #187270793 to nonvisible boundary designated as U.S. Census Tiger Line ID #632592674, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #632592674 to nonvisible boundary designated as U.S. Census Tiger Line ID #632592673, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #632592673 to nonvisible boundary designated as U.S. Census Tiger Line ID #630667140, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630667140 to nonvisible boundary designated as U.S. Census Tiger Line ID #631749804, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID # 631749804 to nonvisible boundary designated as U.S. Census Tiger Line ID #631749803, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID # 631749803 to nonvisible boundary designated as U.S. Census Tiger Line ID #629894744, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629894744 to northern shoreline of Red Lion Creek, and proceeding westerly along northern shoreline of Red Lion Creek to River Road, and proceeding northerly along River Road to Hamburg Road, and proceeding westerly along Hamburg Road to S. Dupont Highway, and proceeding northerly along S. Dupont Highway to Christiana Road, and proceeding westerly along Christiana Road to Airport Road, and proceeding northerly along Airport Road to Churchmans Road, and proceeding westerly along Churchmans Road to Del Park Entrance, and proceeding westerly along Del Park Entrance to Amtrak RR, and proceeding easterly along Amtrak RR to S. James Street, and proceeding southerly along S. James Street to Christina River, and proceeding easterly along Christina River to State Road 141, and proceeding southerly along State Road 141 to I-95, and proceeding easterly along I-95 to the ramp from I-295 to southbound I-95, and proceeding easterly along the ramp leading from I-295 to southbound I-95 to I-295, and proceeding easterly along I-295 to N. Dupont Highway, and proceeding southerly along N. Dupont Highway to Boulden Boulevard, and proceeding easterly along Boulden Boulevard to the Wilmington Manor census designated place line, and proceeding southerly along the Wilmington Manor census designated place line to the New Castle/Wilmington Manor city/census designated place line, and proceeding westerly along the New Castle/Wilmington Manor city/census designated place line to the New Castle city line, and proceeding southerly along the New Castle city line to the Wilmington Manor census designated place line, and proceeding southerly along the Wilmington Manor census designated place line to the New Castle city line, and proceeding southerly along the New Castle city line to Frenchtown Road, and proceeding westerly along Frenchtown Road to Centerpoint Boulevard, and proceeding southerly along Centerpoint Boulevard to Johnson Way, and proceeding southerly along Johnson Way to the New Castle city line, and proceeding southerly along the New Castle city line to Conrail RR, and proceeding easterly along Conrail RR to Washington Street, and proceeding southerly along Washington Street to W. 7th Street, and proceeding easterly along W. 7th Street to South Street, and proceeding easterly along South Street to W. 6th Street, and proceeding northerly along W. 6th Street to E. 6th Street, and proceeding northerly along E. 6th Street to Wilmington Road, and proceeding northerly along Wilmington Road to Conrail RR, and proceeding northerly along Conrail RR to Buttonwood Avenue, and proceeding westerly along Buttonwood Avenue to New Castle Avenue, and proceeding northerly along New Castle Avenue to Killoran Drive, and proceeding northerly along Killoran Drive to New Castle Avenue, and proceeding northerly along New Castle Avenue to the point of beginning.

(18) Eighteenth Representative District. — The 18th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Churchmans Road and Airport Road, and proceeding southerly along Airport Road to Christiana Road, and proceeding westerly along Christiana Road to Appleby Road, and proceeding southerly along Appleby Road to Pulaski Highway, and proceeding westerly along Pulaski Highway to nonvisible boundary designated as U.S. Census Tiger Line ID #614584477, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614584477 to Conrail RR, and proceeding westerly along Conrail RR to State Route 1, and proceeding northerly along State Route 1 to Pulaski Highway, and proceeding westerly along Pulaski Highway to Bear Christiana Road, and proceeding northerly along Bear Christiana Road to Newtown Road, and proceeding westerly along Newtown Road to nonvisible boundary designated as U.S. Census Tiger Line ID #187285046, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187285046 to nonvisible boundary designated as U.S. Census Tiger Line ID #187274837, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187274837 to Christina Creek Branch, and proceeding northerly along Christina Creek Branch to Christina Creek, and proceeding northerly along Christina Creek to nonvisible boundary designated as U.S. Census Tiger Line ID #61458512 2, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #61458512 2 to nonvisible boundary designated as U.S. Census Tiger Line ID #614585123, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #614585123 to stream/river designated as U.S. Census Tiger Line ID #605460077, and proceeding easterly along stream/river designated as U.S. Census Tiger Line ID #605460077 to Christina Creek, and proceeding northerly along Christina Creek to E. Main Street, and proceeding westerly along E. Main Street to W. Main Street, and proceeding westerly along W. Main Street to nonvisible boundary designated as U.S. Census Tiger Line ID #606272144, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #606272144 to nonvisible boundary designated as U.S. Census Tiger Line ID #606272145, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #606272145 to nonvisible boundary designated as U.S. Census Tiger Line ID #187282388, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187282388 to State Road 273, and proceeding northerly along State Road 273 to Amtrak RR, and proceeding easterly along Amtrak RR to Del Park Entrance, and proceeding southerly along Del Park Entrance to Churchmans Road, and proceeding easterly along Churchmans Road to the point of beginning.

(19) Nineteenth Representative District. The 19th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Newport Gap Pike and Millcreek Road, and proceeding southerly along Newport Gap Pike to Faulkland Road, and proceeding easterly along Faulkland Road to Centerville Road, and proceeding southerly along Centerville Road to State Road 141, and proceeding southerly along State Road 141 to the Newport town line, and proceeding northerly along the Newport town line to Bestfield Road, and proceeding easterly along Bestfield Road to Walnut Street, and proceeding southerly along Walnut Street to 3rd. Avenue, and proceeding easterly along 3rd. Avenue to N. Augustine Street, and proceeding southerly along N. Augustine Street to E. Market Street, and proceeding easterly along E. Market Street to E. Newport Pike, and proceeding easterly along E. Newport Pike to Larch Avenue, and proceeding southerly along Larch Avenue to E. Ayre Street, and proceeding westerly along E. Ayre Street to the Newport town line, and proceeding westerly along the Newport town line to Amtrak RR, and proceeding westerly along Amtrak RR to nonvisible boundary designated as U.S. Census Tiger Line ID #187291290, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291290 to nonvisible boundary designated as U.S. Census Tiger Line ID #187291293, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291293 to nonvisible boundary designated as U.S. Census Tiger Line ID #187291296, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291296 to the Newport town line, and proceeding westerly along the Newport town line to State Road 141, and proceeding northerly along State Road 141 to Christina River and proceeding westerly along Christina River to S. James Street and proceeding northerly along S. James Street to Amtrak RR, and proceeding westerly along Amtrak RR to Del Park Entrance, and proceeding northerly along Del Park Entrance to White Clay Creek, and proceeding westerly along White Clay Creek to CSX RR, and proceeding easterly along CSX RR to nonvisible boundary designated as U.S. Census Tiger Line ID #187291287, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291287 to Del Park Entrance, and proceeding northerly along Del Park Entrance to Old Capitol Trail, and proceeding easterly along Old Capitol Trail to Telegraph Road, and proceeding easterly along Telegraph Road to Saint James Church Road, and proceeding westerly along Saint James Church Road to Old Capitol Trail, and proceeding northerly along Old Capitol Trail to Kirkwood Highway, and proceeding easterly along Kirkwood Highway to Limestone Road, and proceeding northerly along Limestone Road to Milltown Road, and proceeding easterly along Milltown Road to nonvisible boundary designated as U.S. Census Tiger Line ID #187253248, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187253248 to nonvisible boundary designated as U.S. Census Tiger Line ID #187271002, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187271002 to nonvisible boundary designated as U.S. Census Tiger Line ID #187291313, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291313 to nonvisible boundary designated as U.S. Census Tiger Line ID #628691761, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #628691761 to nonvisible boundary designated as U.S. Census Tiger Line ID #628691762, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #628691762 to unnamed local road designated as U.S. Census Tiger Line ID #187272516, and proceeding westerly along unnamed local road designated as U.S. Census Tiger Line ID #187272516 to McKennans Church Road, and proceeding northerly along McKennans Church Road to Millcreek Road, and proceeding easterly along Millcreek Road to the point of beginning.

(20) Twentieth Representative District. — The 20th Representative District shall comprise: all that portion of Sussex County bounded by a line beginning at the point of intersection of Union Street Exd. and Coastal Highway, and proceeding southerly along Coastal Highway to the Broadkill River, and proceeding easterly along the southern shoreline of the Broadkill River to the Lewes city line, and proceeding northerly along the Lewes city line to Delaware Bay shoreline, and proceeding northerly along Delaware Bay shoreline to nonvisible boundary designated as U.S. Census Tiger Line ID #631931223, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931223 to nonvisible boundary designated as U.S. Census Tiger Line ID #631931224, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931224 to nonvisible boundary designated as U.S. Census Tiger Line ID #106100053, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106100053 to nonvisible boundary designated as U.S. Census Tiger Line ID #106098484, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106098484 to Cape May-Lewes Ferry Crossing, and proceeding northerly along Cape May-Lewes Ferry Crossing to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to nonvisible boundary designated as U.S. Census Tiger Line ID #106103241, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106103241 to nonvisible boundary designated as U.S. Census Tiger Line ID #631931550, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931550 to nonvisible boundary designated as U.S. Census Tiger Line ID #631931559, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931559 to nonvisible boundary designated as U.S. Census Tiger Line ID #631931373, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931373 to Cape May-Lewes Ferry Crossing, and proceeding southerly along Cape May-Lewes Ferry Crossing to the Lewes city line, and proceeding easterly along the Lewes city line to nonvisible boundary designated as U.S. Census Tiger Line ID #106124924, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106124924 to nonvisible boundary designated as U.S. Census Tiger Line ID #630032582, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630032582 to nonvisible boundary designated as U.S. Census Tiger Line ID #630032581, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630032581 to unnamed local road designated as U.S. Census Tiger Line ID #106082641, and proceeding southerly along unnamed local road designated as U.S. Census Tiger Line ID #106082641 to Delaware Coast Line RR, and proceeding westerly along Delaware Coast Line RR to the Lewes city line, and proceeding southerly along the Lewes city line to nonvisible boundary designated as U.S. Census Tiger Line ID #601183433, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #601183433 to nonvisible boundary designated as U.S. Census Tiger Line ID #106111336, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106111336 to nonvisible boundary designated as U.S. Census Tiger Line ID #106111337, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106111337 to Delaware Coast Line RR, and proceeding westerly along Delaware Coast Line RR to Savannah Road, and proceeding southerly along Savannah Road to Road 23, and proceeding southerly along Road 23 to Road 285, and proceeding southerly along Road 285 to Road 285A, and proceeding southerly along Road 285A to Road 277, and proceeding westerly along Road 277 to John J. Williams Highway, and proceeding southerly along John J. Williams Highway to stream/river designated as U.S. Census Tiger Line ID #106088755, and proceeding southerly along stream/river designated as U.S. Census Tiger Line ID #106088755 to stream/river designated as U.S. Census Tiger Line ID #106088758, and proceeding southerly along stream/river designated as U.S. Census Tiger Line ID #106088758 to shoreline designated as U.S. Census Tiger Line ID #605907619, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #605907619 to shoreline designated as U.S. Census Tiger Line ID #106088814, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #106088814 to shoreline designated as U.S. Census Tiger Line ID #106100783, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #106100783 to shoreline designated as U.S. Census Tiger Line ID #106128287, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #106128287 to shoreline designated as U.S. Census Tiger Line ID #614723700, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #614723700 to shoreline designated as U.S. Census Tiger Line ID #614723701, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #614723701 to shoreline designated as U.S. Census Tiger Line ID #614724656, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #614724656 to shoreline designated as U.S. Census Tiger Line ID #614724657, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #614724657 to nonvisible boundary designated as U.S. Census Tiger Line ID #106089214, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106089214 to nonvisible boundary designated as U.S. Census Tiger Line ID #106103286, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106103286 to nonvisible boundary designated as U.S. Census Tiger Line ID #614724653, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614724653 to nonvisible boundary designated as U.S. Census Tiger Line ID #614724654, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614724654 to nonvisible boundary designated as U.S. Census Tiger Line ID #106124232, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106124232 to nonvisible boundary designated as U.S. Census Tiger Line ID #614723703, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614723703 to nonvisible boundary designated as U.S. Census Tiger Line ID #614723708, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614723708 to shoreline designated as U.S. Census Tiger Line ID #614723706, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #614723706 to shoreline designated as U.S. Census Tiger Line ID #106134204, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #106134204 to shoreline designated as U.S. Census Tiger Line ID #614724641, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #614724641 to shoreline designated as U.S. Census Tiger Line ID #614724787, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #614724787 to shoreline designated as U.S. Census Tiger Line ID #632928024, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #632928024 to shoreline designated as U.S. Census Tiger Line ID #632928023, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #632928023 to Unity Branch, and  proceeding westerly along Unity Branch to Indian Mission Road, and proceeding northerly along Indian Mission Road to Harbeson Road, and proceeding westerly along Harbeson Road to Road 47, and proceeding westerly along Road 47 to Road 248, and proceeding northerly along Road 248 to Seashore Highway, and proceeding westerly along Seashore Highway to E. Market Street, and proceeding westerly along E. Market Street to Lewes Georgetown Highway, and proceeding westerly along Lewes Georgetown Highway to Road 319, and proceeding northerly along Road 319 to Road 252, and proceeding easterly along Road 252 to Road 248, and proceeding northerly along Road 248 to Beach Highway, and proceeding easterly along Beach Highway to the Milton town line, and proceeding easterly along the Milton town line to Beach Road, and proceeding easterly along Beach Road to Mulberry Street Exd., and proceeding northerly along Mulberry Street Exd. to Cedar Creek Road, and proceeding northerly along Cedar Creek Road to Walls Road, and proceeding easterly along Walls Road to Union Street Exd., and proceeding northerly along Union Street Exd. to the point of beginning.

(21) Twenty-first Representative District. — The 21st Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Millcreek Road and Stoney Batter Road, and proceeding easterly along Millcreek Road to McKennans Church Road, and proceeding southerly along McKennans Church Road to unnamed local road designated as U.S. Census Tiger Line ID #187272516, and proceeding easterly along unnamed local road designated as U.S. Census Tiger Line ID #187272516 to nonvisible boundary designated as U.S. Census Tiger Line ID #628691762, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #628691762 to nonvisible boundary designated as U.S. Census Tiger Line ID #628691761, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #628691761 to nonvisible boundary designated as U.S. Census Tiger Line ID #187291313, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291313 to nonvisible boundary designated as U.S. Census Tiger Line ID #187271002, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187271002 to nonvisible boundary designated as U.S. Census Tiger Line ID #187253248, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187253248 to Milltown Road, and proceeding westerly along Milltown Road to Limestone Road, and proceeding southerly along Limestone Road to Kirkwood Highway, and proceeding westerly along Kirkwood Highway to Old Capitol Trail, and proceeding southerly along Old Capitol Trail to Saint James Church Road, and proceeding southerly along Saint James Church Road to Telegraph Road, and proceeding westerly along Telegraph Road to Old Capitol Trail, and proceeding westerly along Old Capitol Trail to Del Park Entrance, and proceeding southerly along Del Park Entrance to nonvisible boundary designated as U.S. Census Tiger Line ID #187295943, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187295943 to CSX RR, and proceeding westerly along CSX RR to White Clay Creek, and proceeding easterly along White Clay Creek to Del Park Entrance, and proceeding southerly along Del Park Entrance to Amtrak RR, and proceeding westerly along Amtrak RR to Harmony Road, and proceeding northerly along Harmony Road to N. Harmony Road, and proceeding northerly along N. Harmony Road to Kirkwood Highway, and proceeding westerly along Kirkwood Highway to Possum Park Road, and proceeding northerly along Possum Park Road to Paper Mill Road, and proceeding easterly along Paper Mill Road to Fox Den Road, and proceeding easterly along Fox Den Road to Polly Drummond Hill Road, and proceeding southerly along Polly Drummond Hill Road to New Linden Hill Road, and proceeding easterly along New Linden Hill Road to Upper Pike Creek Road, and proceeding northerly along Upper Pike Creek Road to nonvisible boundary designated as U.S. Census Tiger Line ID#187291340, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291340 to Pike Creek, and proceeding northerly along Pike Creek to nonvisible boundary designated as U.S. Census Tiger Line ID #610390110, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #610390110 to nonvisible boundary designated as U.S. Census Tiger Line ID #610390109, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #610390109 to Skyline Drive, and proceeding northerly along Skyline Drive to Stoney Batter Road, and proceeding northerly along Stoney Batter Road to the point of beginning.

(22) Twenty-second Representative District. — The 22nd Representative District shall comprise: all of that portion of New Castle County bounded by a line beginning at the point of intersection of Southwood Road and the Delaware/Pennsylvania state line, and proceeding easterly along Southwood Road to Valley Road, and proceeding southerly along Valley Road to Evanson Road, and proceeding easterly along Evanson Road to Millcreek Road, and proceeding southerly along Millcreek Road to Brackenville Road, and proceeding westerly along Brackenville Road to Limestone Road, and proceeding southerly along Limestone Road to Mendenhall Mill Road, and proceeding easterly along Mendenhall Mill Road to Millcreek Road, and proceeding southerly along Millcreek Road to Graves Road, and proceeding easterly along Graves Road to Loveville Road, and proceeding southerly along Loveville Road to McKennans Church Road, and proceeding southerly along McKennans Church Road to Millcreek Road, and proceeding westerly along Millcreek Road to Stoney Batter Road, and proceeding southerly along Stoney Batter Road to Skyline Drive, and proceeding southerly along Skyline Drive to nonvisible boundary designated as U.S. Census Tiger Line ID #610390109, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #610390109 to nonvisible boundary designated as U.S. Census Tiger Line ID #610390110, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #610390110 to Pike Creek, and proceeding southerly along Pike Creek to nonvisible boundary designated as U.S. Census Tiger Line ID #187291340, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187291340 to Upper Pike Creek Road, and proceeding southerly along Upper Pike Creek Road to New Linden Hill Road, and proceeding westerly along New Linden Hill Road to Polly Drummond Hill Road, and proceeding northerly along Polly Drummond Hill Road to Fox Den Road, and proceeding westerly along Fox Den Road to Paper Mill Road, and proceeding northerly along Paper Mill Road to Corner Ketch Road, and proceeding westerly along Corner Ketch Road to Pine Hill Road, and proceeding westerly along Pine Hill Road to the Delaware/Pennsylvania state line, and proceeding northerly along the Delaware/Pennsylvania state line to the point of beginning.

(23) Twenty-third Representative District. — The 23rd Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Pine Hill Road and Delaware/Pennsylvania state line, and proceeding easterly along Pine Hill Road to Corner Ketch Road, and proceeding easterly along Corner Ketch Road to Paper Mill Road, and proceeding southerly along Paper Mill Road to Possum Park Road, and proceeding easterly along Possum Park Road to Capitol Trail, and proceeding westerly along Capitol Trail to E. Main Street, and proceeding westerly along E. Main Street to W. Main Street, and proceeding westerly along W. Main Street to Elkton Road, and proceeding southerly along Elkton Road to Casho Mill Road, and proceeding northerly along Casho Mill Road to the Newark city line, and proceeding westerly along the Newark city line to the Delaware/Maryland state line, and proceeding northerly along the Delaware/Maryland state line to the Delaware/Pennsylvania state line, and proceeding northerly along the Delaware/Pennsylvania state line to the point of beginning.

(24) Twenty-fourth Representative District. — The 24th Representative District shall comprise: all of that portion of New Castle County bounded by a line beginning at the point of intersection of N. Harmony Road and Capitol Trail, and proceeding southerly along N. Harmony Road to Harmony Road, and proceeding southerly along Harmony Road to Amtrak RR, and proceeding westerly along Amtrak RR to State Road 273, and proceeding southerly along State Road 273 to I-95, and proceeding westerly along I-95 to S. Chapel Street, and proceeding northerly along S. Chapel Street to Library Avenue, and proceeding northerly along Library Avenue to Capitol Trail, and proceeding northerly along Capitol Trail to the point of beginning.

(25) Twenty-fifth Representative District. — The 25th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of Library Avenue and E. Main Street, and proceeding southerly along Library Avenue to S. Chapel Street, and proceeding southerly along S. Chapel Street to Chapel Street Exd., and proceeding southerly along Chapel Street Exd. to Sunset Lake Road, and proceeding southerly along Sunset Lake Road to the Glasgow census designated place line, and proceeding southerly along the Glasgow census designated place line to shoreline designated as U.S. Census Tiger Line ID #187271172, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #187271172 to nonvisible boundary designated as U.S. Census Tiger Line ID #187271171, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187271171 to Eggerts Lane, and proceeding westerly along Eggerts Lane to Old Cooches Bridge Road, and proceeding westerly along Old Cooches Bridge Road to Four Seasons Parkway, and proceeding westerly along Four Seasons Parkway to Old Baltimore Pike, and proceeding westerly along Old Baltimore Pike to the Delaware/Maryland state line, and proceeding northerly along the Delaware/Maryland state line to the Newark city line, and proceeding easterly along the Newark city line to Casho Mill Road, and proceeding southerly along Casho Mill Road to Elkton Road, and proceeding northerly along Elkton Road to W. Main Street, and proceeding easterly along W. Main Street to E. Main Street, and proceeding easterly along E. Main Street to the point of beginning.

(26) Twenty-sixth Representative District. — The 26th Representative District shall comprise: all that portion of New Castle County bounded by a line beginning at the point of intersection of State Road 273 and I-95, and proceeding southerly along State Road 273 to nonvisible boundary designated as U.S. Census Tiger Line ID #187282388, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #187282388 to nonvisible boundary designated as U.S. Census Tiger Line ID #606272145, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #606272145 to nonvisible boundary designated as U.S. Census Tiger Line ID #606272144, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #606272144 to W. Main Street, and proceeding easterly along W. Main Street to E. Main Street, and proceeding easterly along E. Main Street to Christina Creek, and proceeding westerly along Christina Creek to stream/river designated as U.S. Census Tiger Line ID #605460077, and proceeding westerly along stream/river designated as U.S. Census Tiger Line ID #605460077 to nonvisible boundary designated as U.S. Census Tiger Line ID #614585123, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614585123 to nonvisible boundary designated as U.S. Census Tiger Line ID #614585122, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614585122 to Christina Creek, and proceeding southerly along Christina Creek to the Bear census designated place line, and proceeding southerly along the Bear census designated place line to nonvisible boundary designated as U.S. Census Tiger Line ID #187275241, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187275241 to Kings Bridge Court, and proceeding westerly along Kings Bridge Court to Wellington Drive, and proceeding southerly along Wellington Drive to Pulaski Highway, and proceeding westerly along Pulaski Highway to nonvisible boundary designated as U.S. Census Tiger Line ID #632927178, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #632927178 to powerline designated as U.S. Census Tiger Line ID #632927175, and proceeding southerly along powerline designated as U.S. Census Tiger Line ID #632927175 to the Bear census designated place line, and proceeding westerly along the Bear census designated place line to Belltown Run, and proceeding westerly along Belltown Run to Sunset Lake Road, and proceeding northerly along Sunset Lake Road to Chapel Street Exd., and proceeding northerly along Chapel Street Exd. to Chapel Street, and proceeding northerly along Chapel Street to I-95, and proceeding easterly along I-95 to the point of beginning.

(27) Twenty-seventh Representative District. — The 27th Representative District shall comprise: all that portion of New Castle County bounded and described by a line beginning at the point of intersection of Four Seasons Parkway and Old Baltimore Pike, and proceeding southerly along Four Seasons Parkway to Old Cooches Bridge Road, and proceeding easterly along Old Cooches Bridge Road to Eggerts Lane, and proceeding southerly along Eggerts Lane to nonvisible boundary designated as U.S. Census Tiger Line ID #187271171, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187271171 to shoreline designated as U.S. Census Tiger Line ID #187271172, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #187271172 to the Glasgow census designated place line, and proceeding northerly along the Glasgow census designated place line to Sunset Lake Road, and proceeding southerly along Sunset Lake Road to Wrangle Hill Road, and proceeding southerly along Wrangle Hill Road to Porter Road, and proceeding westerly along Porter Road to Woods Road, and proceeding southerly along Woods Road to Howell School Road, and proceeding easterly along Howell School Road to Red Lion Road, and proceeding southerly along Red Lion Road to Old Summit Road, and proceeding westerly along Old Summit Road to nonvisible boundary designated as U.S. Census Tiger Line ID #187251081, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187251081 to nonvisible boundary designated as U.S. Census Tiger Line ID #187251082, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #187251082 to Chesapeake & Delaware Canal, and proceeding westerly along Chesapeake & Delaware Canal to the Delaware/Maryland state line, and proceeding northerly along the Delaware/Maryland state line to Old Baltimore Pike, and proceeding easterly along Old Baltimore Pike to the point of beginning.

(28) Twenty-eighth Representative District. — The 28th Representative District shall comprise: all that portion of Kent County bounded by a line beginning at the point of intersection of S. Dupont Boulevard and Brenford Road, and proceeding westerly along Brenford Road to Road 145, and proceeding westerly along Road 145 to Road 90, and proceeding northerly along Road 90 to Road 137, and proceeding westerly along Road 137 to South Street, and proceeding westerly along South Street to nonvisible boundary designated as U.S. Census Tiger Line ID #68105330, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68105330 to the Smyrna town line, and proceeding northerly along the Smyrna town line to Wheatleys Pond Road, and proceeding southerly along Wheatleys Pond Road to School Lane, and proceeding westerly along School Lane to Millington Road, and proceeding westerly along Millington Road to Duck Creek Road, and proceeding easterly along Duck Creek Road to the Clayton town line, and proceeding westerly along the Clayton town line to the New Castle/Kent county line, and proceeding easterly along the New Castle/Kent county line to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to nonvisible boundary designated as U.S. Census Tiger Line ID #68112201, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68112201 to nonvisible boundary designated as U.S. Census Tiger Line ID #629645992, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629645992 to nonvisible boundary designated as U.S. Census Tiger Line ID #629645991, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629645991 to Little River, and proceeding westerly along Little River to nonvisible boundary designated as U.S. Census Tiger Line ID #68098371, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68098371 to nonvisible boundary designated as U.S. Census Tiger Line ID #68112692, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68112692 to nonvisible boundary designated as U.S. Census Tiger Line ID #616915052, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915052 to nonvisible boundary designated as U.S. Census Tiger Line ID #616915055, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915055 to Bayside Drive, and proceeding southerly along Bayside Drive to nonvisible boundary designated as U.S. Census Tiger Line ID #616915071, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915071 to Pine Elm Creek, and proceeding northerly along Pine Elm Creek to Little River, and proceeding westerly along Little River to stream/river designated as U.S. Census Tiger Line ID #68104643, and proceeding northerly along stream/river designated as U.S. Census Tiger Line ID #68104643 to stream/river designated as U.S. Census Tiger Line ID #68104644, and proceeding northerly along stream/river designated as U.S. Census Tiger Line ID #68104644 to North Little Creek Road, and proceeding westerly along North Little Creek Road to Korean Veterans Memorial Highway, and proceeding northerly along Korean Veterans Memorial Highway to White Oak Road, and proceeding westerly along White Oak Road to the Dover city line, and proceeding westerly along the Dover city line to White Oak Road, and proceeding westerly along White Oak Road to N. Dupont Highway, and proceeding northerly along N. Dupont Highway to Scarborough Road, and proceeding northerly along Scarborough Road to Korean Veterans Memorial Highway, and proceeding northerly along Korean Veterans Memorial Highway to Fast Landing Road, and proceeding southerly along Fast Landing Road to N. Dupont Highway, and proceeding northerly along N. Dupont Highway to S. Dupont Boulevard, and proceeding northerly along S. Dupont Boulevard to the point of beginning.

(29) Twenty-ninth Representative District. — The 29th Representative District shall comprise: all that portion of Kent County bounded by a line beginning at the point of intersection of Alley Mill Road and the New Castle/Kent county line, and proceeding easterly along the New Castle/Kent county line to the Clayton town line, and proceeding easterly along the Clayton town line to Duck Creek Road, and proceeding westerly along Duck Creek Road to Millington Road, and proceeding easterly along Millington Road to School Lane, and proceeding easterly along School Lane to Wheatleys Pond Road, and proceeding northerly along Wheatleys Pond Road to the Smyrna town line, and proceeding southerly along the Smyrna town line to nonvisible boundary designated as U.S. Census Tiger Line ID #68105330, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #68105330 to South Street, and proceeding easterly along South Street to Road 137, and proceeding easterly along Road 137 to Road 90, and proceeding westerly along Road 90 to Road 145, and proceeding easterly along Road 145 to Brenford Road, and proceeding easterly along Brenford Road to S. Dupont Boulevard, and proceeding southerly along S. Dupont Boulevard to N. Dupont Highway, and proceeding southerly along N. Dupont Highway to Fast Landing Road, and proceeding easterly along Fast Landing Road to State Route 1, and proceeding southerly along State Route 1 to Scarborough Road, and proceeding westerly along Scarborough Road to N. Dupont Highway, and proceeding westerly along N. Dupont Highway to W. Denneys Road, and proceeding westerly along W. Denneys Road to Kenton Road, and proceeding easterly along Kenton Road to Chestnut Grove Road, and proceeding westerly along Chestnut Grove Road to Maidstone Branch, and proceeding southerly along Maidstone Branch to Sharon Hill Road, and proceeding southerly along Sharon Hill Road to Forrest Avenue, and proceeding easterly along Forrest Avenue to Artis Drive, and proceeding southerly along Artis Drive to Hazlettville Road, and proceeding westerly along Hazlettville Road to Todds Mill Road, and proceeding southerly along Todds Mill Road to Isaac Branch, and proceeding easterly along Isaac Branch to Almshouse Branch, and proceeding southerly along Almshouse Branch to stream/river designated as U.S. Census Tiger Line ID #68093291, and proceeding southerly along stream/river designated as U.S. Census Tiger Line ID #68093291 to unnamed local road designated as U.S. Census Tiger Line ID #68093290, and proceeding easterly along unnamed local road designated as U.S. Census Tiger Line ID #68093290 to Moose Lodge Road, and proceeding southerly along Moose Lodge Road to Willow Grove Road, and proceeding westerly along Willow Grove Road to Morgans Choice Road, and proceeding westerly along Morgans Choice Road to Grimmett Drive, and proceeding westerly along Grimmett Drive to nonvisible boundary designated as U.S. Census Tiger Line ID #68101369, and proceeding westerly along nonvisible boundary as U.S. Census Tiger Line ID #68101369 to Beachy Neidig Ditch, and proceeding southerly along Beachy Neidig Ditch to Honeysuckle Road, and proceeding westerly along Honeysuckle Road to Westville Road, and proceeding westerly along Westville Road to Hazlettville Road, and proceeding easterly along Hazlettville Road to Pearsons Corner Road, and proceeding northerly along Pearsons Corner Road to Rose Dale Lane, and proceeding westerly along Rose Dale Lane to Road 168, and proceeding northerly along Road 168 to Brenford Road, and proceeding northerly along Brenford Road to Mount Friendship Road, and proceeding northerly along Mount Friendship Road to Wheatleys Pond Road, and proceeding northerly along Wheatleys Pond Road to Alley Corner Road, and proceeding northerly along Alley Corner Road to Millington Road, and proceeding westerly along Millington Road to Alley Mill Road, and proceeding northerly along Alley Mill Road to the point of beginning.

(30) Thirtieth Representative District. — The 30th Representative District shall comprise: all that portion of Kent County bounded by a line beginning at the point of intersection of Morgans Choice Road and Grimmett Drive, and proceeding southerly along Morgans Choice Road to Willow Grove Road, and proceeding westerly along Willow Grove Road to Farm Lane, and proceeding easterly along Farm Lane to Road 77, and proceeding easterly along Road 77 to powerline designated as U.S. Census Tiger Line ID #68092916, and proceeding southerly along powerline designated as U.S. Census Tiger Line ID #68092916 to Road 4, and proceeding easterly along Road 4 to Road 32, and proceeding easterly along Road 32 to Canterbury Road, and proceeding southerly along Canterbury Road to Road 386, and proceeding southerly along Road 386 to Road 384, and proceeding southerly along Road 384 to Beaverdam Branch, and proceeding northerly along Beaverdam Branch to shoreline designated as U.S. Census Tiger Line ID #68083709, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #68083709 to stream/river designated as U.S. Census Tiger Line ID #68083713, and proceeding southerly along stream/river designated as U.S. Census Tiger Line ID #68083713 to Road 443, and proceeding easterly along Road 443 to nonvisible boundary designated as U.S. Census Tiger Line ID #68083715, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68083715 to the Sussex/Kent county line, and proceeding westerly along the Sussex/Kent county line to the Delaware/Maryland state line, and proceeding northerly along the Delaware/Maryland state line to shoreline designated as U.S. Census Tiger Line ID #629546756, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #629546756 to shoreline designated as U.S. Census Tiger Line ID #629546755, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #629546755 to Culbreth Marsh Ditch, and proceeding easterly along Culbreth Marsh Ditch to Beachy Neidig Ditch, and proceeding easterly along Beachy Neidig Ditch to nonvisible boundary designated as U.S. Census Tiger Line ID #68101369, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #68101369 to Grimmett Drive, and proceeding northerly along Grimmett Drive to the point of beginning.

(31) Thirty-first Representative District. — The 31st Representative District shall comprise: all that portion of Kent County bounded by a line beginning at the point of intersection of N. Dupont Highway and W. Denneys Road, and proceeding easterly along N. Dupont Highway to S. Dupont Highway, and proceeding southerly along S. Dupont Highway to E. Loockerman Street, and proceeding westerly along E. Loockerman Street to W. Loockerman Street, and proceeding westerly along W. Loockerman Street to S. Governors Avenue, and proceeding southerly along S. Governors Avenue to Puncheon Run Creek, and proceeding westerly along Puncheon Run Creek to New Burton Road, and proceeding southerly along New Burton Road to the Wyoming/Dover town/city line, and proceeding northerly along the Wyoming/Dover town/city line to the Wyoming town line, and proceeding westerly along the Wyoming town line to Mill Street, and proceeding westerly along Mill Street to the Wyoming town line, and proceeding westerly along the Wyoming town line to shoreline designated as U.S. Census Tiger Line ID #68092601, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #68092601 to shoreline designated as U.S. Census Tiger Line ID #68092883, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #68092883 to stream/river designated as U.S. Census Tiger Line ID #68098364, and proceeding westerly along stream/river designated as U.S. Census Tiger Line ID #68098364 to stream/river designated as U.S. Census Tiger Line ID #68098365, and proceeding westerly along stream/river designated as U.S. Census Tiger Line ID #68098365 to Isaac Branch, and proceeding westerly along Isaac Branch to Todds Mill Road, and proceeding northerly along Todds Mill Road to Hazlettville Road, and proceeding easterly along Hazlettville Road to Artis Drive, and proceeding northerly along Artis Drive to Forrest Avenue, and proceeding westerly along Forrest Avenue to Sharon Hill Road, and proceeding northerly along Sharon Hill Road to Maidstone Branch, and proceeding northerly along Maidstone Branch to Chestnut Grove Road, and proceeding easterly along Chestnut Grove Road to Kenton Road, and proceeding westerly along Kenton Road to W. Denneys Road, and proceeding easterly along W. Denneys Road to the point of beginning.

(32) Thirty-second Representative District. — The 32nd Representative District shall comprise: all that portion of Kent County bounded by a line beginning at the point of intersection of State Route 1 and White Oak Road, and proceeding southerly along State Route 1 to N. Little Creek Road, and proceeding easterly along N. Little Creek Road to stream/river designated as U.S. Census Tiger Line ID #68104644, and proceeding southerly along stream/river designated as U.S. Census Tiger Line ID #68104644 to stream/river designated as U.S. Census Tiger Line ID #68104643, and proceeding southerly along stream/river designated as U.S. Census Tiger Line ID #68104643 to Little River, and proceeding easterly along Little River to Pine Elm Creek, and proceeding southerly along Pine Elm Creek to nonvisible boundary designated as U.S. Census Tiger Line ID #616915071, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915071 to Bayside Drive, and proceeding northerly along Bayside Drive to nonvisible boundary designated as U.S. Census Tiger Line ID #616915055, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915055 to nonvisible boundary designated as U.S. Census Tiger Line ID #616915052, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915052 to nonvisible boundary designated as U.S. Census Tiger Line ID #68112692, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68112692 to nonvisible boundary designated as U.S. Census Tiger Line ID #68098371, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68098371 to Little River, and proceeding easterly along Little River to nonvisible boundary designated as U.S. Census Tiger Line ID #629645991, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #629645991 to nonvisible boundary designated as U.S. Census Tiger Line ID #629645992, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #629645992 to nonvisible boundary designated as U.S. Census Tiger Line ID #68112201, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #68112201 to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to nonvisible boundary designated as U.S. Census Tiger Line ID #68094692, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68094692 to nonvisible boundary designated as U.S. Census Tiger Line ID #68094691, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68094691 to nonvisible boundary designated as U.S. Census Tiger Line ID #629645925, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629645925 to nonvisible boundary designated as U.S. Census Tiger Line ID #629645924, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629645924 to the Bowers town line, and proceeding westerly along the Bowers town line to Saint Jones River, and proceeding westerly along Saint Jones River to Plain Dealing Road, and proceeding westerly along Plain Dealing Road to S. State Street, and proceeding northerly along S. State Street to Sorghum Mill Road, and proceeding easterly along Sorghum Mill Road to E. Lebanon Road, and proceeding easterly along E. Lebanon Road to nonvisible boundary designated as U.S. Census Tiger Line ID #68110410, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68110410 to nonvisible boundary designated as U.S. Census Tiger Line ID #616915374, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915374 to nonvisible boundary designated as U.S. Census Tiger Line ID #616915375, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915375 to the Kent Acres census designated place line, and proceeding westerly along the Kent Acres census designated place line to the Highland Acres/Kent Acres census designated place line, and proceeding westerly along the Highland Acres/Kent Acres census designated place line to the Camden/Rodney Village town/census designated place line, and proceeding westerly along the Camden/Rodney Village town/census designated place line to the Wyoming/Rodney Village town/census designated place line, and proceeding northerly along the Wyoming/Rodney Village town/census designated place line to nonvisible boundary designated as U.S. Census Tiger Line ID #68105022, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68105022 to Road 190, and proceeding northerly along Road 190 to New Burton Road, and proceeding northerly along New Burton Road to Puncheon Run Creek, and proceeding easterly along Puncheon Run Creek to S. Governors Avenue, and proceeding northerly along S. Governors Avenue to W. Loockerman Street, and proceeding easterly along W. Loockerman Street to E. Loockerman Street, and proceeding easterly along E. Loockerman Street to S. Dupont Highway, and proceeding northerly along S. Dupont Highway to N. Dupont Highway, and proceeding northerly along N. Dupont Highway to White Oak Road, and proceeding easterly along White Oak Road to the point of beginning.

(33) Thirty-third Representative District. — The 33rd Representative District shall comprise: all that portion of Kent County bounded by a line beginning at the point of intersection of Canterbury Road and Road 31, and proceeding easterly along Road 31 to Woodlytown Road, and proceeding easterly along Woodlytown Road to Plain Dealing Road, and proceeding easterly along Plain Dealing Road to Saint Jones River, and proceeding southerly along Saint Jones River to the Bowers town line, and proceeding easterly along the Bowers town line to nonvisible boundary designated as U.S. Census Tiger Line ID #629645924, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #629645924 to nonvisible boundary designated as U.S. Census Tiger Line ID #629645925, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #629645925 to nonvisible boundary designated as U.S. Census Tiger Line ID #68094691, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68094691 to nonvisible boundary designated as U.S. Census Tiger Line ID #68094692, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #68094692 to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to the Sussex/Kent county line, and proceeding westerly along the Sussex/Kent county line to nonvisible boundary designated as U.S. Census Tiger Line ID #68083715, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #68083715 to Road 443, and proceeding westerly along Road 443 to stream/river designated as U.S. Census Tiger Line ID #68083713, and proceeding northerly along stream/river designated as U.S. Census Tiger Line ID #68083713 to shoreline designated as U.S. Census Tiger Line ID #68083709, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #68083709 to Beaverdam Branch, and proceeding westerly along Beaverdam Branch to Road 384, and proceeding northerly along Road 384 to Road 386, and proceeding northerly along Road 386 to Canterbury Road, and proceeding northerly along Canterbury Road to the point of beginning.

(34) Thirty-fourth Representative District. — The 34th Representative District shall comprise: all that portion of Kent County bounded by a line beginning at the point of intersection Sorghum Mill Road and S. State Street, and proceeding southerly along S. State Street to Woodlytown Road, and proceeding westerly along Woodlytown Road to Road 31, and proceeding westerly along Road 31 to Road 32, and proceeding westerly along Road 32 to Road 4, and proceeding westerly along Road 4 to powerline designated as U.S. Census Tiger Line ID #68092916, and proceeding northerly along powerline designated as U.S. Census Tiger Line ID #68092916 to Road 77, and proceeding westerly along Road 77 to Farm Lane, and proceeding northerly along Farm Lane to Willow Grove Road, and proceeding easterly along Willow Grove Road to Moose Lodge Road, and proceeding northerly along Moose Lodge Road to unnamed local road designated as U.S. Census Tiger Line ID #68093290, and proceeding westerly along unnamed local road designated as U.S. Census Tiger Line ID #68093290 to stream/river designated as U.S. Census Tiger Line ID #68093291, and proceeding northerly along stream/river designated as U.S. Census Tiger Line ID #68093291 to Almshouse Branch, and proceeding northerly along Almshouse Branch to Isaac Branch, and proceeding easterly along Isaac Branch to stream/river designated as U.S. Census Tiger Line ID #68098365, and proceeding easterly along stream/river designated as U.S. Census Tiger Line ID #68098365 to stream/river designated as U.S. Census Tiger Line ID #68098364, and proceeding easterly along stream/river designated as U.S. Census Tiger Line ID #68098364 to shoreline designated as U.S. Census Tiger Line ID #68092883, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #68092883 to shoreline designated as U.S. Census Tiger Line ID #68092601, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #68092601 to the Wyoming town line, and proceeding easterly along the Wyoming town line to Mill Street, and proceeding easterly along Mill Street to the Wyoming town line, and proceeding northerly along the Wyoming town line to the Dover/Wyoming city/town line, and proceeding southerly along the Dover/Wyoming city/town line to New Burton Road, and proceeding northerly along New Burton Road to nonvisible boundary designated as U.S. Census Tiger Line ID #68105022, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #68105022 to the Rodney Village/Wyoming census designated place/town line, and proceeding southerly along the Rodney Village/Wyoming census designated place/town line to the Rodney Village/Camden census designated place/town line, and proceeding easterly along the Rodney Village/Camden census designated place/town line to the Kent Acres/Highland Acres census designated place line, and proceeding easterly along the Kent Acres/Highland Acres census designated place line to the Kent Acres census designated place line, and proceeding easterly along the Kent Acres census designated place line to nonvisible boundary designated as U.S. Census Tiger Line ID #616915375, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915375 to nonvisible boundary designated as U.S. Census Tiger Line ID #616915374, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #616915374 to nonvisible boundary designated as U.S. Census Tiger Line ID #68110410, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #68110410 to E. Lebanon Road, and proceeding southerly along E. Lebanon Road to Sorghum Mill Road, and proceeding southerly along Sorghum Mill Road to the point of beginning.

(35) Thirty-fifth Representative District. — The 35th Representative District shall comprise: all that portion of Sussex County bounded by a line beginning at the point of intersection of Road 620 and the Kent/Sussex county line, and proceeding easterly along Road 620 to Johnson Branch, and proceeding southerly along Johnson Branch to shoreline of Abbotts Pond designated as U.S. Census Tiger Line ID #106077332, and proceeding southerly along shoreline of Abbotts Pond designated as U.S. Census Tiger Line ID #106077332 to stream/river designated as U.S. Census Tiger Line ID #106077349, and proceeding southerly along stream/river designated as U.S. Census Tiger Line ID #106077349 to Johnson Branch, and proceeding southerly along Johnson Branch to Shawnee Road, and proceeding easterly along Shawnee Road to Road 207, and proceeding southerly along Road 207 to Road 213, and proceeding southerly along Road 213 to Dupont Boulevard, and proceeding southerly along Dupont Boulevard to stream/river designated as U.S. Census Tiger Line ID #106111160, and proceeding westerly along stream/river designated as U.S. Census Tiger Line ID #106111160 to Road 522, and proceeding southerly along Road 522 to Seashore Highway, and proceeding easterly along Seashore Highway to Georgetown-Vaughn Ditch, and proceeding easterly along Georgetown-Vaughn Ditch to the Georgetown town line, and proceeding westerly along the Georgetown town line to Road 520, and proceeding southerly along Road 520 to Road 446, and proceeding easterly along Road 446 to W. Market Street, and proceeding southerly along W. Market Street to Road 28, and proceeding westerly along Road 28 to Kaye Road, and proceeding westerly along Kaye Road to Road 20, and proceeding westerly along Road 20 to Road 20A, and proceeding northerly along Road 20A to Road 516, and proceeding northerly along Road 516 to Road 525, and proceeding northerly along Road 525 to Road 526A, and proceeding northerly along Road 526A to Road 46, and proceeding westerly along Road 46 to Sussex Highway, and proceeding northerly along Sussex Highway to Cannon Road, and proceeding westerly along Cannon Road to Federalsburg Road, and proceeding westerly along Federalsburg Road to the Delaware/Maryland state line, and proceeding northerly along the Delaware/Maryland state line to the Kent/Sussex county line, and proceeding easterly along the Kent/Sussex county line to the point of beginning.

(36) Thirty-sixth Representative District. — The 36th Representative District shall comprise: all that portion of Sussex County bounded by a line beginning at the point of intersection of Road 213 and Road 207, and proceeding westerly along Road 207 to Shawnee Road, and proceeding westerly along Shawnee Road to Johnson Branch, and proceeding northerly along Johnson Branch to stream/river designated as U.S. Census Tiger Line ID #106077349, and proceeding northerly along stream/river designated as U.S. Census Tiger Line ID #106077349 to shoreline of Abbotts Pond designated as U.S. Census Tiger Line ID #106077332, and proceeding northerly along shoreline of Abbotts Pond designated as U.S. Census Tiger Line ID #106077332 to Johnson Branch, and proceeding northerly along Johnson Branch to Road 620, and proceeding westerly along Road 620 to the Kent/Sussex county line, and proceeding easterly along the Kent/Sussex county line to the Delaware/New Jersey state line, and proceeding southerly along the Delaware/New Jersey state line to Cape May-Lewes Ferry Crossing, and proceeding southerly along Cape May-Lewes Ferry Crossing to nonvisible boundary designated as U.S. Census Tiger Line ID #631931224, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #631931224 to nonvisible boundary designated as U.S. Census Tiger Line ID #613931223, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #613931223 to Delaware Bay shoreline, and proceeding easterly along Delaware Bay shoreline to the Lewes city line, and proceeding westerly along the Lewes city line to southern shoreline of Broadkill River, and proceeding westerly along southern shoreline of Broadkill River to Coastal Highway, and proceeding westerly along Coastal Highway to Union Street Exd., and proceeding southerly along Union Street Exd. to Walls Road, and proceeding westerly along Walls Road to Mulberry Street Exd., and proceeding southerly along Mulberry Street Exd. to Beach Highway, and proceeding westerly along Beach Highway to Road 248, and proceeding southerly along Road 248 to Gravel Hill Road, and proceeding southerly along Gravel Hill Road to Road 252, and proceeding westerly along Road 252 to Road 319, and proceeding southerly along Road 319 to Road 245, and proceeding northerly along Road 245 to Road 246, and proceeding northerly along Road 246 to Road 244, and proceeding southerly along Road 244 to Dupont Boulevard, and proceeding northerly along Dupont Boulevard to Road 213, and proceeding northerly along Road 213 to the point of beginning.

(37) Thirty-seventh Representative District. — The 37th Representative District shall comprise: all that portion of Sussex County bounded by a line beginning at the point of intersection of Road 246 and Road 244, and proceeding southerly along Road 246 to Road 245, and proceeding easterly along Road 245 to Road 319, and proceeding southerly along Road 319 to Lewes Georgetown Highway, and proceeding easterly along Lewes Georgetown Highway to Road 248, and proceeding southerly along Road 248 to Road 47, and proceeding easterly along Road 47 to Harbeson Road, and proceeding easterly along Harbeson Road to Road 5, and proceeding southerly along Road 5 to Unity Branch, and proceeding easterly along Unity Branch to shoreline designated as U.S. Census Tiger Line ID #632928023, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #632928023 to shoreline designated as U.S. Census Tiger Line ID #632928024, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #632928024 to shoreline designated as U.S. Census Tiger Line ID #614724787, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #614724787 to shoreline designated as U.S. Census Tiger Line ID #614724641, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #614724641 to shoreline designated as U.S. Census Tiger Line ID #106134204, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #106134204 to shoreline designated as U.S. Census Tiger Line ID #614723706, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #614723706 to nonvisible boundary designated as U.S. Census Tiger Line ID #614723708, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614723708 to nonvisible boundary designated as U.S. Census Tiger Line ID #614723703, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #614723703 to nonvisible boundary designated as U.S. Census Tiger Line ID #106124232, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106124232 to nonvisible boundary designated as U.S. Census Tiger Line ID #614724654, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #614724654 to nonvisible boundary designated as U.S. Census Tiger Line ID #614724653, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #614724653 to nonvisible boundary designated as U.S. Census Tiger Line ID #106103286, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106103286 to nonvisible boundary designated as U.S. Census Tiger Line ID #106108915, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106108915 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055178, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055178 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055177, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055177 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055169, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055169 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055176, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055176 to nonvisible boundary designated as U.S. Census Tiger Line ID #630055175, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630055175 to nonvisible boundary designated as U.S. Census Tiger Line ID #614724302, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #614724302 to nonvisible boundary designated as U.S. Census Tiger Line ID #106106843, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106106843 to nonvisible boundary designated as U.S. Census Tiger Line ID #106090553, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106090553 to nonvisible boundary designated as U.S. Census Tiger Line ID #629605623, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629605623 to nonvisible boundary designated as U.S. Census Tiger Line ID #629605622, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629605622 to shoreline designated as U.S. Census Tiger Line ID #629605617, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #629605617 to shoreline designated as U.S. Census Tiger Line ID #629605618, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #629605618 to nonvisible boundary designated as U.S. Census Tiger Line ID #629605625, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629605625 to nonvisible boundary designated as U.S. Census Tiger Line ID #629605624, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629605624 to nonvisible boundary designated as U.S. Census Tiger Line ID #106100196, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106100196 to nonvisible boundary designated as U.S. Census Tiger Line ID #106099883, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106099883 to nonvisible boundary designated as U.S. Census Tiger Line ID #630159353, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630159353 to nonvisible boundary designated as U.S. Census Tiger Line ID #630159354, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630159354 to nonvisible boundary designated as U.S. Census Tiger Line ID #106097622, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106097622 to nonvisible boundary designated as U.S. Census Tiger Line ID #106100186, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106100186 to nonvisible boundary designated as U.S. Census Tiger Line ID #106097627, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106097627 to nonvisible boundary designated as U.S. Census Tiger Line ID #630103087, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630103087 to nonvisible boundary designated as U.S. Census Tiger Line ID #630103086, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630103086 to shoreline designated as U.S. Census Tiger Line ID #630103099, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #630103099 to shoreline designated as U.S. Census Tiger Line ID #630103098, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #630103098 to shoreline designated as U.S. Census Tiger Line ID #630103091, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #630103091 to shoreline designated as U.S. Census Tiger Line ID #630106083, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #630106083 to shoreline designated as U.S. Census Tiger Line ID #630106085, and proceeding westerly along shoreline designated  as U.S. Census Tiger Line ID #630106085 to shoreline designated as U.S. Census Tiger Line ID #630106087, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #630106087 to shoreline designated as U.S. Census Tiger Line ID #630106086, and proceeding westerly along shoreline designated as U.S. Census Tiger Line ID #630106086 to the Nanticoke Indian Tribe reservation line, and proceeding northerly along the Nanticoke Indian Tribe reservation line to Road 312, and proceeding westerly along Road 312 to Road 312A, and proceeding northerly along Road 312A to John J. Williams Highway, and proceeding westerly along John J. Williams Highway to William Street Road, and proceeding northerly along William Street Road to Road 304, and proceeding easterly along Road 304 to powerline designated as U.S. Census Tiger Line ID #106088890, and proceeding northerly along powerline designated as U.S. Census Tiger Line ID #106088890 to Road 297, and proceeding westerly along Road 297 to Gravel Hill Road, and proceeding northerly along Gravel Hill Road to Road 48, and proceeding westerly along Road 48 to Road 317, and proceeding northerly along Road 317 to Gills Branch, and proceeding westerly along Gills Branch to Road 321, and proceeding southerly along Road 321 to Road 48, and proceeding northerly along Road 48 to unnamed local road designated as U.S. Census Tiger Line ID #106087227, and proceeding westerly along unnamed local road designated as U.S. Census Tiger Line ID #106087227 to unnamed local road designated as U.S. Census Tiger Line ID #106130632, and proceeding westerly along unnamed local road designated as U.S. Census Tiger Line ID #106130632 to unnamed local road designated as U.S. Census Tiger Line ID #106130633, and proceeding westerly along unnamed local road designated as U.S. Census Tiger Line ID #106130633 to Dupont Boulevard, and proceeding northerly along Dupont Boulevard to canal/aqueduct designated as U.S. Census Tiger Line ID #620130834, and proceeding westerly along canal/aqueduct designated as U.S. Census Tiger Line ID #620130834 to canal/aqueduct designated as U.S. Census Tiger Line ID #620130835, and proceeding westerly along canal/aqueduct designated as U.S. Census Tiger Line ID #620130835 to the Georgetown town line, and proceeding westerly along the Georgetown town line to nonvisible boundary designated as U.S. Census Tiger Line ID #620129106, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #620129106 to Road 469, and proceeding northerly along Road 469 to the Georgetown town line, and proceeding southerly along the Georgetown town line to nonvisible boundary designated as U.S. Census Tiger Line ID #620129154, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #620129154 to W. Market Street, and proceeding northerly along W. Market Street to Road 446, and proceeding westerly along Road 446 to Road 520, and proceeding northerly along Road 520 to the Georgetown town line, and proceeding westerly along the Georgetown town line to Georgetown-Vaughn Ditch, and proceeding westerly along Georgetown-Vaughn Ditch to Seashore Highway, and proceeding westerly along Seashore Highway to Road 522, and proceeding northerly along Road 522 to stream/river designated as U.S. Census Tiger Line ID #106111160, and proceeding easterly along stream/river designated as U.S. Census Tiger Line ID #106111160 to Dupont Boulevard, and proceeding northerly along Dupont Boulevard to Road 244, and proceeding easterly along Road 244 to the point of beginning.

(38) Thirty-eighth Representative District. — The 38th Representative District shall comprise: all that portion of Sussex County bounded by a line beginning at the point of intersection of Road 392 and Road 382, and proceeding northerly along Road 382 to Vines Creek, and proceeding northerly along Vines Creek to nonvisible boundary designated as U.S. Census Tiger Line ID #106109341, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106109341 to nonvisible boundary designated as U.S. Census Tiger Line ID #106103186, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106103186 to Vines Creek Road, and proceeding easterly along Vines Creek Road to shoreline designated as U.S. Census Tiger Line ID #106109342, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #106109342 to shoreline designated as U.S. Census Tiger Line ID #106097643, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #106097643 to nonvisible boundary designated as U.S. Census Tiger Line ID #630116967, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630116967 to nonvisible boundary designated as U.S. Census Tiger Line ID #630116966, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630116966 to nonvisible boundary designated as U.S. Census Tiger Line ID #614725676, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614725676 to nonvisible boundary designated as U.S. Census Tiger Line ID #106109464, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106109464 to nonvisible boundary designated as U.S. Census Tiger Line ID #106109470, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106109470 to nonvisible boundary designated as U.S. Census Tiger Line ID #106097630, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106097630 to nonvisible boundary designated as U.S. Census Tiger Line ID #106100186, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106100186 to nonvisible boundary designated as U.S. Census Tiger Line ID #106097622, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106097622 to nonvisible boundary designated as U.S. Census Tiger Line ID #630159354, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630159354 to nonvisible boundary designated as U.S. Census Tiger Line ID #630159353, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #630159353 to nonvisible boundary designated as U.S. Census Tiger Line ID #106099883, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106099883 to nonvisible boundary designated as U.S. Census Tiger Line ID #106100196, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106100196 to nonvisible boundary designated as U.S. Census Tiger Line ID #106099884, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106099884 to nonvisible boundary designated as U.S. Census Tiger Line ID #106129821, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106129821 to nonvisible boundary designated as U.S. Census Tiger Line ID #631726556, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #631726556 to nonvisible boundary designated as U.S. Census Tiger Line ID #631726557, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #631726557 to nonvisible boundary designated as U.S. Census Tiger Line ID #631933960, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #631933960 to nonvisible boundary designated as U.S. Census Tiger Line ID #631933961, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #631933961 to nonvisible boundary designated as U.S. Census Tiger Line ID #106100035, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106100035 to the Sussex county line, and proceeding southerly along the Sussex county line to the Delaware/Maryland state line, and proceeding westerly along the Delaware/Maryland state line to the Selbyville town line, and proceeding northerly along the Selbyville town line to Lighthouse Road, and proceeding easterly along Lighthouse Road to Road 386, and proceeding northerly along Road 386 to Road 52, and proceeding northerly along Road 52 to Road 392, and proceeding easterly along Road 392 to the point of beginning.

(39) Thirty-ninth Representative District. — The 39th Representative District shall comprise: all that portion of Sussex County bounded and described by a line beginning at the point of intersection of Cannon Road and Federalsburg Road, and proceeding easterly along Cannon Road to Bowdens Road, and proceeding easterly along Bowdens Road to Federalsburg Road, and proceeding easterly along Federalsburg Road to Cannon Road, and proceeding easterly along Cannon Road to Sussex Highway, and proceeding southerly along Sussex Highway to Road 46, and proceeding easterly along Road 46 to Road 526A, and proceeding southerly along Road 526A to Road 525, and proceeding southerly along Road 525 to Road 516, and proceeding southerly along Road 516 to Road 20A, and proceeding easterly along Road 20A to Road 20, and proceeding southerly along Road 20 to Kaye Road, and proceeding southerly along Kaye Road to Road 28, and proceeding westerly along Road 28 to Taylor Mill Road, and proceeding westerly along Taylor Mill Road to Road 468, and proceeding southerly along Road 468 to Road 470, and proceeding westerly along Road 470 to Road 493, and proceeding westerly along Road 493 to Road 78, and proceeding westerly along Road 78 to nonvisible boundary designated as U.S. Census Tiger Line ID #106101875, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106101875 to shoreline designated as U.S. Census Tiger Line ID #614723557, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #614723557 to nonvisible boundary designated as U.S. Census Tiger Line ID #614723564, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614723564 to nonvisible boundary designated as U.S. Census Tiger Line ID #614725089, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614725089 to nonvisible boundary designated as U.S. Census Tiger Line ID #614725088, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614725088 to nonvisible boundary designated as U.S. Census Tiger Line ID #629486798, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629486798 to nonvisible boundary designated as U.S. Census Tiger Line ID #629486797, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #629486797 to the Delaware/Maryland state line, and proceeding northerly along the Delaware/Maryland state line to Federalsburg Road, and proceeding easterly along Federalsburg Road to the point of beginning.

(40) Fortieth Representative District. — The 40th Representative District shall comprise: all that portion of Sussex County bounded by a line beginning at the point of intersection of Dupont Boulevard and Road 432, and proceeding southerly along Road 432 to Road 421, and proceeding southerly along Road 421 to Road 62, and proceeding southerly along Road 62 to Whaleys Road, and proceeding southerly along Whaleys Road to the Delaware/Maryland state line, and proceeding westerly along the Delaware/Maryland state line to nonvisible boundary designated as U.S. Census Tiger Line ID #629486797, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #629486797 to nonvisible boundary designated as U.S. Census Tiger Line ID #629486798, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #629486798 to nonvisible boundary designated as U.S. Census Tiger Line ID #614725088, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614725088 to nonvisible boundary designated as U.S. Census Tiger Line ID #614725089, and proceeding northerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614725089 to nonvisible boundary designated as U.S. Census Tiger Line ID #614723564, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #614723564 to shoreline designated as U.S. Census Tiger Line ID #614723557, and proceeding northerly along shoreline designated as U.S. Census Tiger Line ID #614723557 to nonvisible boundary designated as U.S. Census Tiger Line ID #106101875, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106101875 to Road 78, and proceeding easterly along Road 78 to Road 493, and proceeding northerly along Road 493 to Road 470, and proceeding easterly along Road 470 to Camp Road, and proceeding easterly along Camp Road to Road 468, and proceeding northerly along Road 468 to Road 467, and proceeding easterly along Road 467 to Road 28, and proceeding easterly along Road 28 to W. Market Street, and proceeding northerly along W. Market Street to nonvisible boundary designated as U.S. Census Tiger Line ID #620129154, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #620129154 to the Georgetown town line, and proceeding southerly along the Georgetown town line to Little Street, and proceeding southerly along Little Street to Road 469, and proceeding southerly along Road 469 to nonvisible boundary designated as U.S. Census Tiger Line ID #620129106, and proceeding easterly along nonvisible boundary as U.S. Census Tiger Line ID #620129106 to the Georgetown town line, and proceeding southerly along the Georgetown town line to canal/aqueduct designated as U.S. Census Tiger Line ID #620130835, and proceeding easterly along canal/aqueduct designated as U.S. Census Tiger Line ID #620130835 to canal/aqueduct designated as U.S. Census Tiger Line ID #620130834, and proceeding easterly along canal/aqueduct designated as U.S. Census Tiger Line ID #620130834 to Dupont Boulevard, and proceeding southerly along Dupont Boulevard to the point of beginning.

(41) Forty-first Representative District. — The 41st Representative District shall comprise: all that portion of Sussex County bounded by a line beginning at the point of intersection of Road 48 and Road 321, and proceeding northerly along Road 321 to Gills Branch, and proceeding easterly along Gills Branch to Road 317, and proceeding southerly along Road 317 to Road 48, and proceeding easterly along Road 48 to Gravell Hill Road, and proceeding southerly along Gravell Hill Road to Road 297, and proceeding easterly along Road 297 to powerline designated as U.S. Census Tiger Line ID #106088890, and proceeding southerly along powerline designated as U.S. Census Tiger Line ID #106088890 to Road 304, and proceeding westerly along Road 304 to William Street Road, and proceeding southerly along William Street Road to John J. Williams Highway, and proceeding easterly along John J. Williams Highway to Road 312A, and proceeding easterly along Road 312A to Road 312, and proceeding easterly along Road 312 to the Nanticoke Indian Tribe reservation line, and proceeding southerly along the Nanticoke Indian Tribe reservation line to shoreline designated as U.S. Census Tiger Line ID #630106086, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #630106086 to shoreline designated as U.S. Census Tiger Line ID #630106087, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #630106087 to shoreline designated as U.S. Census Tiger Line ID #630106085, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #630106085 to shoreline designated as U.S. Census Tiger Line ID #630106083, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #630106083 to shoreline designated as U.S. Census Tiger Line ID #630103091, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #630103091 to shoreline designated as U.S. Census Tiger Line ID #630103098, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #630103098 to shoreline designated as U.S. Census Tiger Line ID #630103099, and proceeding easterly along shoreline designated as U.S. Census Tiger Line ID #630103099 to nonvisible boundary designated as U.S. Census Tiger Line ID #630103086, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630103086 to nonvisible boundary designated as U.S. Census Tiger Line ID #630103087, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630103087 to nonvisible boundary designated as U.S. Census Tiger Line ID #106097627, and proceeding easterly along nonvisible boundary designated as U.S. Census Tiger Line ID #106097627 to nonvisible boundary designated as U.S. Census Tiger Line ID #106097630, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106097630 to nonvisible boundary designated as U.S. Census Tiger Line ID #106109470, and proceeding westerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106109470 to nonvisible boundary designated as U.S. Census Tiger Line ID #106109464, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106109464 to nonvisible boundary designated as U.S. Census Tiger Line ID #614725676, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #614725676 to nonvisible boundary designated as U.S. Census Tiger Line ID #630116966, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630116966 to nonvisible boundary designated as U.S. Census Tiger Line ID #630116967, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #630116967 to shoreline designated as U.S. Census Tiger Line ID #106097643, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #106097643 to shoreline designated as U.S. Census Tiger Line ID #106109342, and proceeding southerly along shoreline designated as U.S. Census Tiger Line ID #106109342 to Vines Creek Road, and proceeding westerly along Vines Creek Road to nonvisible boundary designated as U.S. Census Tiger Line ID #106103186, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106103186 to nonvisible boundary designated as U.S. Census Tiger Line ID #106109341, and proceeding southerly along nonvisible boundary designated as U.S. Census Tiger Line ID #106109341 to Vines Creek, and proceeding southerly along Vines Creek to Road 382, and proceeding southerly along Road 382 to Road 392, and proceeding westerly along Road 392 to Roxana Road, and proceeding southerly along Roxana Road to Road 52, and proceeding southerly along Road 52 to Road 386, and proceeding easterly along Road 386 to the Selbyville town line, and proceeding easterly along the Selbyville town line to Road 386, and proceeding southerly along Road 386 to Lighthouse Road, and proceeding westerly along Lighthouse Road to the Selbyville town line, and proceeding southerly along the Selbyville town line to the Delaware/Maryland state line, and proceeding westerly along the Delaware/Maryland state line to Whaleys Road, and proceeding northerly along Whaleys Road to Road 421, and proceeding easterly along Road 421 to Road 432, and proceeding northerly along Road 432 to Dupont Boulevard, and proceeding northerly along Dupont Boulevard to unnamed local road designated as U.S. Census Tiger Line ID #106130633, and proceeding easterly along unnamed local road designated as U.S. Census Tiger Line ID #106130633 to unnamed local road designated as U.S. Census Tiger Line ID #106130632, and proceeding easterly along unnamed local road designated as U.S. Census Tiger Line ID #106130632 to unnamed local road designated as U.S. Census Tiger Line ID #106087227, and proceeding easterly along unnamed local road designated as U.S. Census Tiger Line ID #106087227 to Road 48, and proceeding southerly along Road 48 to the point of beginning.

29 Del. C. 1953, §§ 621, 631, 641, 651; 54 Del. Laws, c. 361; 56 Del. Laws, c. 243; 56 Del. Laws, c. 259, § 1; 56 Del. Laws, c. 279, §§ 1-4; 57 Del. Laws, c. 555, §§ 3-5; 58 Del. Laws, c. 280, §§ 1, 3, 5; 58 Del. Laws, c. 310, §§ 1, 3; 63 Del. Laws, c. 183, § 1; 63 Del. Laws, c. 187, §§ 1-3, 7-25, 38-48; 63 Del. Laws, c. 228, §§ 3-6, 15(a), (b), 16, 17(a)-(d), 18(a), (b), 19-21; 64 Del. Laws, c. 459, §§ 1-3; 68 Del. Laws, c. 188, § 1; 68 Del. Laws, c. 190, § 1; 68 Del. Laws, c. 439, §§ 1-19; 69 Del. Laws, c. 95, §§ 1-3; 73 Del. Laws, c. 243, § 1; 73 Del. Laws, c. 274, § 1; 73 Del. Laws, c. 290, § 1; 78 Del. Laws, c. 105, § 3; 78 Del. Laws, c. 210, § 1.;






Subchapter III General Assembly Senate Districts

§ 831. Boundaries of the General Assembly Senate Districts

First Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of the Wilmington city line and Swarthmore Rd, and proceeding northerly along the Wilmington city line to Concord Pike, and proceeding northwesterly along Concord Pike to I- 95, and proceeding northerly along I- 95 to Stoney Run, and proceeding southerly along Stoney Run to Carr Rd, and proceeding easterly along Carr Rd to unnamed Local road (TLID:187295908), and proceeding easterly along unnamed Local road (TLID:187295908) to Carr Rd, and proceeding easterly along Carr Rd to Silverside Rd, and proceeding northerly along Silverside Rd to Csx RR, and proceeding northerly along Csx RR to the New Castle county line, and proceeding easterly along the New Castle county line to nonvisible boundary (TLID:630667184), and proceeding westerly along nonvisible boundary (TLID:630667184) to the Edgemoor census designated place line, and proceeding westerly along the Edgemoor census designated place line to Governor Printz Blvd, and proceeding westerly along Governor Printz Blvd to nonvisible boundary (TLID:614583406), and proceeding westerly along nonvisible boundary (TLID:614583406) to nonvisible boundary (TLID:614583403), and proceeding westerly along nonvisible boundary (TLID:614583403) to Terra Hill Dr, and proceeding westerly along Terra Hill Dr to Rysing Dr, and proceeding northerly along Rysing Dr to River Rd, and proceeding westerly along River Rd to Brandywine Blvd, and proceeding westerly along Brandywine Blvd to Highland Ct, and proceeding southerly along Highland Ct to unnamed Local road (TLID:187261826), and proceeding westerly along unnamed Local road (TLID:187261826) to unnamed Local road (TLID:187293762), and proceeding westerly along unnamed Local road (TLID:187293762) to Eastview Ln, and proceeding westerly along Eastview Ln to Paladin Dr, and proceeding westerly along Paladin Dr to Lea Blvd Exd, and proceeding westerly along Lea Blvd Exd to E Lea Blvd, and proceeding northerly along E Lea Blvd to N Spruce St, and proceeding easterly along N Spruce St to Shellpot Crk, and proceeding northerly along Shellpot Crk to E Forty-fourth St, and proceeding northerly along E Forty-fourth St to E 44th St, and proceeding northerly along E 44th St to the Wilmington/Edgemoor city/census designated place line, and proceeding easterly along the Wilmington/Edgemoor city/census designated place line to the Edgemoor census designated place line, and proceeding easterly along the Edgemoor census designated place line to Stone Hall, and proceeding northerly along Stone Hall to Rockwood Rd, and proceeding westerly along Rockwood Rd to the Wilmington city line, and proceeding westerly along the Wilmington city line to Whittier Rd, and proceeding southerly along Whittier Rd to E Matson Run Pkwy, and proceeding southerly along E Matson Run Pkwy to W Lea Blvd, and proceeding westerly along W Lea Blvd to Monroe St, and proceeding westerly along Monroe St to N Monroe St, and proceeding westerly along N Monroe St to W 34th St, and proceeding northerly along W 34th St to N Van Buren St, and proceeding westerly along N Van Buren St to W 28th St, and proceeding southerly along W 28th St to N Monroe St, and proceeding westerly along N Monroe St to W 22nd St, and proceeding southerly along W 22nd St to N Madison St, and proceeding westerly along N Madison St to W 21st St, and proceeding southerly along W 21st St to N Jefferson St, and proceeding westerly along N Jefferson St to W 18th St, and proceeding northerly along W 18th St to Baynard Blvd, and proceeding southerly along Baynard Blvd to nonvisible boundary (TLID:187296339), and proceeding southerly along nonvisible boundary (TLID:187296339) to N Washington St, and proceeding southerly along N Washington St to nonvisible boundary (TLID:628692051), and proceeding northerly along nonvisible boundary (TLID:628692051) to nonvisible boundary (TLID:628692059), and proceeding westerly along nonvisible boundary (TLID:628692059) to shoreline (TLID:187257607), and proceeding westerly along shoreline (TLID:187257607) to N Van Buren St, and proceeding westerly along N Van Buren St to Gilpin Ave, and proceeding northerly along Gilpin Ave to N Franklin St, and proceeding westerly along N Franklin St to unnamed Local road (TLID:187294973), and proceeding southerly along unnamed Local road (TLID:187294973) to N Franklin St, and proceeding southerly along N Franklin St to W 10th St, and proceeding westerly along W 10th St to N Dupont St, and proceeding southerly along N Dupont St to W 8th St, and proceeding westerly along W 8th St to unnamed Local road (TLID:187294901), and proceeding westerly along unnamed Local road (TLID:187294901) to W 8th St, and proceeding westerly along W 8th St to unnamed Local road (TLID:187255178), and proceeding westerly along unnamed Local road (TLID:187255178) to Csx RR, and proceeding westerly along Csx RR to W 6th St, and proceeding westerly along W 6th St to Rodman St, and proceeding southerly along Rodman St to W 5th St, and proceeding westerly along W 5th St to Fordham Rd, and proceeding westerly along Fordham Rd to Redfern Ave, and proceeding northerly along Redfern Ave to Swarthmore Rd, and proceeding westerly along Swarthmore Rd to the point of beginning.

Second Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of N Dupont Hwy and Bacon Ave, and proceeding northerly along N Dupont Hwy to the Wilmington Manor census designated place line, and proceeding northerly along the Wilmington Manor census designated place line to the westbound lane of I-295, and proceeding easterly along I-295 to its intersection with a point approximately 700 feet east of the intersection of I-295 and E Hazeldell Ave, the said point being the southeastern terminus of an imaginary line running midway between E Hazel Ave and Karlyn Drive, and proceeding northwesterly along the said imaginary line for a distance of approximately 4,950 feet to its intersection with N Dupont Hwy at a point directly opposite the intersection of N Dupont Hwy and W Hazeldell Ave, and proceeding northerly along N Dupont Hwy to property line (TLID:628692275), and proceeding northerly along property line (TLID:628692275) to N Dupont Hwy, and proceeding northerly along N Dupont Hwy to nonvisible boundary (TLID:187297888), and proceeding northerly along nonvisible boundary (TLID:187297888) to nonvisible boundary (TLID:606256930), and proceeding northerly along nonvisible boundary (TLID:606256930) to nonvisible boundary (TLID:606256931), and proceeding northerly along nonvisible boundary (TLID:606256931) to Rogers Rd, and proceeding northerly along Rogers Rd to S Market St, and proceeding northerly along S Market St to the Wilmington city line, and proceeding westerly along the Wilmington city line to nonvisible boundary (TLID:187269586), and proceeding northerly along nonvisible boundary (TLID:187269586) to nonvisible boundary (TLID:614585252), and proceeding northerly along nonvisible boundary (TLID:614585252) to nonvisible boundary (TLID:614585253), and proceeding easterly along nonvisible boundary (TLID:614585253) to nonvisible boundary (TLID:614585258), and proceeding easterly along nonvisible boundary (TLID:614585258) to nonvisible boundary (TLID:614585259), and proceeding easterly along nonvisible boundary (TLID:614585259) to nonvisible boundary (TLID:187258135), and proceeding easterly along nonvisible boundary (TLID:187258135) to nonvisible boundary (TLID:187288925), and proceeding easterly along nonvisible boundary (TLID:187288925) to E 4th St, and proceeding northerly along E 4th St to Amtrak RR, and proceeding northeasterly along Amtrak RR to E 7th St, and proceeding westerly along E 7th St to the Amtrak Railroad, and proceeding northeasterly along the Amtrak Railroad to the western shoreline of Brandywine Creek, and proceeding northwesterly along the western shoreline of Brandywine Creek to a point east southeast of the terminus of E 9th Street, and proceeding in a west northwesterly direction from the said point along an imaginary line to the terminus of E 9th Street, and proceeding in a west northwesterly direction along E 9th Street to N Church Street, and proceeding northerly along N Church St to E 11th St, and proceeding westerly along E 11th St to Clifford Brown Walk, and proceeding northerly along Clifford Brown Walk to E 16th St, and proceeding easterly along E 16th St to nonvisible boundary (TLID:187258970), and proceeding westerly along nonvisible boundary (TLID:187258970) to N Market St, and proceeding southerly along N Market St to N King St, and proceeding southerly along N King St to E 13th St, and proceeding westerly along E 13th St to W 13th St, and proceeding westerly along W 13th St to N Washington St, and proceeding northerly along N Washington St to nonvisible boundary (TLID:187296339), and proceeding northerly along nonvisible boundary (TLID:187296339) to Baynard Blvd, and proceeding northerly along Baynard Blvd to W 18th St, and proceeding southerly along W 18th St to N Jefferson St, and proceeding easterly along N Jefferson St to W 21st St, and proceeding northerly along W 21st St to N Madison St, and proceeding easterly along N Madison St to W 22nd St, and proceeding northerly along W 22nd St to N Monroe St, and proceeding easterly along N Monroe St to W 28th St, and proceeding northerly along W 28th St to N Van Buren St, and proceeding easterly along N Van Buren St to W 34th St, and proceeding southerly along W 34th St to N Monroe St, and proceeding easterly along N Monroe St to Monroe St, and proceeding easterly along Monroe St to W Lea Blvd, and proceeding easterly along W Lea Blvd to E Matson Run Pkwy, and proceeding northerly along E Matson Run Pkwy to Whittier Rd, and proceeding easterly along Whittier Rd to the Wilmington city line, and proceeding easterly along the Wilmington city line to Rockwood Rd, and proceeding easterly along Rockwood Rd to Stone Hall, and proceeding southerly along Stone Hall to the Edgemoor census designated place line, and proceeding westerly along the Edgemoor census designated place line to the Edgemoor/Wilmington census designated place/city line, and proceeding westerly along the Edgemoor/Wilmington census designated place/city line to E 44th St, and proceeding southerly along E 44th St to E Fortyfourth St, and proceeding southerly along E Fortyfourth St to Shellpot Crk, and proceeding southerly along Shellpot Crk to N Spruce St, and proceeding westerly along N Spruce St to E Lea Blvd, and proceeding southerly along E Lea Blvd to Lea Blvd Exd, and proceeding easterly along Lea Blvd Exd to Paladin Dr, and proceeding northerly along Paladin Dr to Eastview Ln, and proceeding northerly along Eastview Ln to unnamed Local road (TLID:187293762), and proceeding easterly along unnamed Local road (TLID:187293762) to unnamed Local road (TLID:187261826), and proceeding easterly along unnamed Local road (TLID:187261826) to Highland Ct, and proceeding northerly along Highland Ct to Brandywine Blvd, and proceeding easterly along Brandywine Blvd to River Rd, and proceeding easterly along River Rd to Rysing Dr, and proceeding easterly along Rysing Dr to Terra Hill Dr, and proceeding easterly along Terra Hill Dr to nonvisible boundary (TLID:614583403), and proceeding easterly along nonvisible boundary (TLID:614583403) to nonvisible boundary (TLID:614583406), and proceeding easterly along nonvisible boundary (TLID:614583406) to Governor Printz Blvd, and proceeding easterly along Governor Printz Blvd to the Edgemoor census designated place line, and proceeding easterly along the Edgemoor census designated place line to nonvisible boundary (TLID:630667184), and proceeding easterly along nonvisible boundary (TLID:630667184) to the New Castle county line, and proceeding southerly along the New Castle county line to nonvisible boundary (TLID:630667157), and proceeding northerly along nonvisible boundary (TLID:630667157) to nonvisible boundary (TLID:630667156), and proceeding northerly along nonvisible boundary (TLID:630667156) to nonvisible boundary (TLID:187291271), and proceeding northerly along nonvisible boundary (TLID:187291271) to nonvisible boundary (TLID:187270735), and proceeding southerly along nonvisible boundary (TLID:187270735) to the New Castle city line, and proceeding northerly along the New Castle city line to Broad Dyke Ditch, and proceeding northerly along Broad Dyke Ditch to Wilmington Rd, and proceeding northerly along Wilmington Rd to E 6th St, and proceeding northerly along E 6th St to Wilmington Rd, and proceeding northerly along Wilmington Rd to nonvisible boundary (TLID:187295535), and proceeding westerly along nonvisible boundary (TLID:187295535) to Moore Ave, and proceeding westerly along Moore Ave to 14th St, and proceeding westerly along 14th St to New Amstel Ave, and proceeding southerly along New Amstel Ave to Van Dyke Dr, and proceeding westerly along Van Dyke Dr to nonvisible boundary (TLID:187291356), and proceeding southerly along nonvisible boundary (TLID:187291356) to Broad Dyke  Ditch, and proceeding easterly along Broad Dyke Ditch to Conrail RR, and proceeding southerly along Conrail RR to Delaware St, and proceeding westerly along Delaware St to Conrail RR, and proceeding northerly along Conrail RR to the New Castle city line, and proceeding northerly along the New Castle city line to Conrail RR, and proceeding northerly along Conrail RR to the New Castle city line, and proceeding northerly along the New Castle city line to the Wilmington Manor census designated place line, and proceeding northerly along the Wilmington Manor census designated place line to Boulden Blvd, and proceeding westerly along Boulden Blvd to Bacon Ave, and proceeding westerly along Bacon Ave to the point of beginning.

Third Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of Amtrak RR and nonvisible boundary (TLID:187291290), and proceeding easterly along Amtrak RR to the Newport town line, and proceeding easterly along the Newport town line to Amtrak RR, and proceeding easterly along Amtrak RR to nonvisible boundary (TLID:628691364), and proceeding northerly along nonvisible boundary (TLID:628691364) to property line (TLID:628985335), and proceeding northerly along property line (TLID:628985335) to property line (TLID:628985319), and proceeding northerly along property line (TLID:628985319) to property line (TLID:628691345), and proceeding northerly along property line (TLID:628691345) to property line (TLID:628691334), and proceeding northerly along property line (TLID:628691334) to nonvisible boundary (TLID:628692205), and proceeding westerly along nonvisible boundary (TLID:628692205) to Newport Pike, and proceeding easterly along Newport Pike to E Newport Pike, and proceeding easterly along E Newport Pike to Newport Pike, and proceeding easterly along Newport Pike to E Newport Pike, and proceeding easterly along E Newport Pike to S Maryland Ave, and proceeding easterly along S Maryland Ave to Maryland Ave, and proceeding easterly along Maryland Ave to S Maryland Ave, and proceeding easterly along S Maryland Ave to Maryland Ave, and proceeding easterly along Maryland Ave to N Maryland Ave, and proceeding northerly along N Maryland Ave to Maryland Ave, and proceeding easterly along Maryland Ave to N Maryland Ave, and proceeding easterly along N Maryland Ave to Maryland Ave, and proceeding easterly along Maryland Ave to Csx RR, and proceeding northerly along Csx RR to the Elsmere/Wilmington town/city line, and proceeding westerly along the Elsmere/Wilmington town/city line to the Elsmere town line, and proceeding westerly along the Elsmere town line to S Dupont Rd, and proceeding northerly along S Dupont Rd to Faulkland Rd, and proceeding westerly along Faulkland Rd to unnamed Local road (TLID:606266430), and proceeding northerly along unnamed Local road (TLID:606266430) to unnamed Local road (TLID:606266429), and proceeding northerly along unnamed Local road (TLID:606266429) to Chestnut Run, and proceeding northerly along Chestnut Run to Lancaster Pike, and proceeding easterly along Lancaster Pike to Chestnut Run Ln, and proceeding northerly along Chestnut Run Ln to Lancaster Pike, and proceeding easterly along Lancaster Pike to the Wilmington city line, and proceeding northerly along the Wilmington city line to Swarthmore Rd, and proceeding easterly along Swarthmore Rd to Redfern Ave, and proceeding southerly along Redfern Ave to Fordham Rd, and proceeding easterly along Fordham Rd to W 5th St, and proceeding easterly along W 5th St to Rodman St, and proceeding northerly along Rodman St to W 6th St, and proceeding easterly along W 6th St to Csx RR, and proceeding easterly along Csx RR to unnamed Local road (TLID:187255178), and proceeding easterly along unnamed Local road (TLID:187255178) to W 8th St, and proceeding easterly along W 8th St to unnamed Local road (TLID:187294901), and proceeding easterly along unnamed Local road (TLID:187294901) to W 8th St, and proceeding easterly along W 8th St to N Dupont St, and proceeding northerly along N Dupont St to W 10th St, and proceeding easterly along W 10th St to N Franklin St, and proceeding northerly along N Franklin St to unnamed Local road (TLID:187294973), and proceeding northerly along unnamed Local road (TLID:187294973) to N Franklin St, and proceeding northerly along N Franklin St to Gilpin Ave, and proceeding southerly along Gilpin Ave to N Van Buren St, and proceeding easterly along N Van Buren St to shoreline (TLID:187257607), and proceeding easterly along shoreline (TLID:187257607) to nonvisible boundary (TLID:628692059), and proceeding easterly along nonvisible boundary (TLID:628692059) to nonvisible boundary (TLID:628692051), and proceeding southerly along nonvisible boundary (TLID:628692051) to N Washington St, and proceeding southerly along N Washington St to W 13th St, and proceeding easterly along W 13th St to E 13th St, and proceeding easterly along E 13th St to N King St, and proceeding northerly along N King St to N Market St, and proceeding northerly along N Market St to nonvisible boundary (TLID:187258970), and proceeding easterly along nonvisible boundary (TLID:187258970) to E 16th St, and proceeding westerly along E 16th St to Clifford Brown Walk, and proceeding southerly along Clifford Brown Walk to E 11th St, and proceeding easterly along E 11th St to N Church St, and proceeding southerly along N Church St to E 9th Street, and proceeding east southeasterly along E 9th Street to its terminus, and proceeding from the said terminus of E 9th Street along an imaginary line to a point on the west shoreline of Brandywine Creek east southeast of the terminus of E 9th Street, and proceeding southeasterly along the shoreline of Brandywine Creek to the Amtrak Railroad and proceeding southwest along the Amtrak Railroad to E 7th St, and proceeding easterly along E 7th St to Amtrak RR, and proceeding southwesterly along Amtrak RR to E 4th St, and proceeding southerly along E 4th St to nonvisible boundary (TLID:187288925), and proceeding westerly along nonvisible boundary (TLID:187288925) to nonvisible boundary (TLID:187258135), and proceeding westerly along nonvisible boundary (TLID:187258135) to nonvisible boundary (TLID:614585259), and proceeding westerly along nonvisible boundary (TLID:614585259) to nonvisible boundary (TLID:614585258), and proceeding westerly along nonvisible boundary (TLID:614585258) to nonvisible boundary (TLID:614585253), and proceeding westerly along nonvisible boundary (TLID:614585253) to nonvisible boundary (TLID:614585252), and proceeding southerly along nonvisible boundary (TLID:614585252) to nonvisible boundary (TLID:187269586), and proceeding southerly along nonvisible boundary (TLID:187269586) to the Wilmington city line, and proceeding northerly along the Wilmington city line to nonvisible boundary (TLID:616924019), and proceeding southerly along nonvisible boundary (TLID:616924019) to nonvisible boundary (TLID:616924016), and proceeding southerly along nonvisible boundary (TLID:616924016) to nonvisible boundary (TLID:616923829), and proceeding southerly along nonvisible boundary (TLID:616923829) to nonvisible boundary (TLID:616923835), and proceeding southerly along nonvisible boundary (TLID:616923835) to nonvisible boundary (TLID:616923836), and proceeding southerly along nonvisible boundary (TLID:616923836) to nonvisible boundary (TLID:616923851), and proceeding westerly along nonvisible boundary (TLID:616923851) to nonvisible boundary (TLID:616923864), and proceeding westerly along nonvisible boundary (TLID:616923864) to nonvisible boundary (TLID:616923889), and proceeding westerly along nonvisible boundary (TLID:616923889) to Conrail RR, and proceeding northerly along Conrail RR to nonvisible boundary (TLID:187298239), and proceeding westerly along nonvisible boundary (TLID:187298239) to nonvisible boundary (TLID:187298238), and proceeding westerly along nonvisible boundary (TLID:187298238) to I- 95, and proceeding southerly along I- 95 to nonvisible boundary (TLID:616923907), and proceeding westerly along nonvisible boundary (TLID:616923907) to nonvisible boundary (TLID:616923905), and proceeding westerly along nonvisible boundary (TLID:616923905) to nonvisible boundary (TLID:616923646), and proceeding southerly along nonvisible boundary (TLID:616923646) to nonvisible boundary (TLID:616923614), and proceeding westerly along nonvisible boundary (TLID:616923614) to nonvisible boundary (TLID:629548620), and proceeding westerly along nonvisible boundary (TLID:629548620) to  nonvisible boundary (TLID:614583825), and proceeding westerly along nonvisible boundary (TLID:614583825) to nonvisible boundary (TLID:614583824), and proceeding westerly along nonvisible boundary (TLID:614583824) to the Newport town line, and proceeding northerly along the Newport town line to shoreline (TLID:187291292), and proceeding westerly along shoreline (TLID:187291292) to nonvisible boundary (TLID:187291293), and proceeding northerly along nonvisible boundary (TLID:187291293) to nonvisible boundary (TLID:187291290), and proceeding northerly along nonvisible boundary (TLID:187291290) to the point of beginning.

Fourth Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of the North Star/Pike Creek census designated place line and the Pike Creek census designated place line, and proceeding northerly along the North Star/Pike Creek census designated place line to Paper Mill Rd, and proceeding easterly along Paper Mill Rd to Limestone Rd, and proceeding northerly along Limestone Rd to Brackenville Rd, and proceeding westerly along Brackenville Rd to Little Baltimore Rd, and proceeding westerly along Little Baltimore Rd to Valley Rd, and proceeding northerly along Valley Rd to Mill Crk, and proceeding northerly along Mill Crk to Mill Creek Br, and proceeding northerly along Mill Creek Br to nonvisible boundary (TLID:628692791), and proceeding northerly along nonvisible boundary (TLID:628692791) to Mill Creek Br, and proceeding northerly along Mill Creek Br to property line (TLID:628691533), and proceeding northerly along property line (TLID:628691533) to nonvisible boundary (TLID:628691531), and proceeding northerly along nonvisible boundary (TLID:628691531) to Benge Rd, and proceeding easterly along Benge Rd to the Hockessin census designated place line, and proceeding easterly along the Hockessin census designated place line to nonvisible boundary (TLID:628863116), and proceeding northerly along nonvisible boundary (TLID:628863116) to nonvisible boundary (TLID:187291191), and proceeding northerly along nonvisible boundary (TLID:187291191) to Snuff Mill Rd, and proceeding easterly along Snuff Mill Rd to Nine Gates Rd, and proceeding northerly along Nine Gates Rd to the New Castle county line, and proceeding easterly along the New Castle county line to Concord Pike, and proceeding southerly along Concord Pike to Median Dr, and proceeding easterly along Median Dr to Carr Ave, and proceeding southerly along Carr Ave to Alders Dr, and proceeding easterly along Alders Dr to Allendale Rd, and proceeding southerly along Allendale Rd to Parkside Dr, and proceeding southerly along Parkside Dr to S Hilton Rd, and proceeding southerly along S Hilton Rd to Pinehurst Rd, and proceeding westerly along Pinehurst Rd to Julian Rd, and proceeding southerly along Julian Rd to Fairfax Blvd, and proceeding easterly along Fairfax Blvd to Foulk Rd, and proceeding southerly along Foulk Rd to Murphy Rd, and proceeding westerly along Murphy Rd to Powder Mill Rd, and proceeding westerly along Powder Mill Rd to Concord Pike, and proceeding southerly along Concord Pike to the Wilmington city line, and proceeding westerly along the Wilmington city line to Lancaster Pike, and proceeding westerly along Lancaster Pike to Chestnut Run Ln, and proceeding southerly along Chestnut Run Ln to Lancaster Pike, and proceeding westerly along Lancaster Pike to Centre Rd, and proceeding northerly along Centre Rd to Lancaster Pike, and proceeding westerly along Lancaster Pike to the Hockessin census designated place line, and proceeding southerly along the Hockessin census designated place line to Lancaster Pike, and proceeding westerly along Lancaster Pike to Loveville Rd, and proceeding southerly along Loveville Rd to the Hockessin census designated place line, and proceeding southerly along the Hockessin census designated place line to Loveville Rd, and proceeding southerly along Loveville Rd to McKennans Church Rd, and proceeding southerly along McKennans Church Rd to Millcreek Rd, and proceeding westerly along Millcreek Rd to Stoney Batter Rd, and proceeding southerly along Stoney Batter Rd to the Pike Creek census designated place line, and proceeding southerly along the Pike Creek census designated place line to Mill Crk, and proceeding southerly along Mill Crk to Limestone Rd, and proceeding westerly along Limestone Rd to Old Linden Hill Rd, and proceeding westerly along Old Linden Hill Rd to the place line, and proceeding southerly along the place line to New Linden Hill Rd, and proceeding southerly along New Linden Hill Rd to the place line, and proceeding westerly along the place line to New Linden Hill Rd, and proceeding westerly along New Linden Hill Rd to the place line, and proceeding northerly along the place line to the Pike Creek census designated place line, and proceeding northerly along the Pike Creek census designated place line to the point of beginning.

Fifth Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of Concord Pike and unnamed Ramp (TLID:617264622), and proceeding northerly along Concord Pike to the New Castle county line, and proceeding easterly along the New Castle county line to Csx RR, and proceeding southerly along Csx RR to Silverside Rd, and proceeding southerly along Silverside Rd to Carr Rd, and proceeding westerly along Carr Rd to unnamed Local road (TLID:187295908), and proceeding westerly along unnamed Local road (TLID:187295908) to Carr Rd, and proceeding westerly along Carr Rd to Stoney Run, and proceeding northerly along Stoney Run to I- 95, and proceeding southerly along I- 95 to Concord Pike, and proceeding northerly along Concord Pike to Powder Mill Rd, and proceeding easterly along Powder Mill Rd to Murphy Rd, and proceeding easterly along Murphy Rd to Foulk Rd, and proceeding northerly along Foulk Rd to Fairfax Blvd, and proceeding westerly along Fairfax Blvd to Julian Rd, and proceeding northerly along Julian Rd to Pinehurst Rd, and proceeding easterly along Pinehurst Rd to S Hilton Rd, and proceeding northerly along S Hilton Rd to Parkside Dr, and proceeding westerly along Parkside Dr to Allendale Rd, and proceeding northerly along Allendale Rd to Alders Dr, and proceeding westerly along Alders Dr to Carr Ave, and proceeding northerly along Carr Ave to Median Dr, and proceeding westerly along Median Dr to Concord Pike, and proceeding northerly along Concord Pike to the point of beginning.

Sixth Senate District. —

All of that portion of Sussex County bounded and described as follows: Beginning at the point of intersection of County Road 319 (Sand Hill Road) and U.S. Route 9 (also known as Delaware Route 404, and known at that point in its course as Lewes-Georgetown Highway), and proceeding northerly and then easterly along Sand Hill Road to Delaware Route 30 (known at that point in its course as Gravel Hill Road), and proceeding northerly along Delaware Route 30 to Ingram Branch (TLID:106080963), and proceeding northeasterly along Ingram Branch to County Road 231 (Reynolds Pond Road), and proceeding easterly along County Road 231 to Delaware Route 5 (also known at that point in its course at Union Street Extended), and proceeding southerly along Delaware Route 5 to County Road 235A (also known as Williams Farm Road), and proceeding easterly along County Road 235A to County Road 233 (also known as Reynolds Road), and proceeding northerly along County Road 233 to County Road 235 (also known as Zion Church Road), and proceeding easterly along County Road 235 to Delaware Route 16 (also known at that point in its course as Broadkill Road), and proceeding easterly along Delaware Route 16 to Delaware Route 1 (known at that point in its course as Coastal Highway), and proceeding southeasterly along Delaware Route 1 to the center line of the Broadkill River, and proceeding southeasterly along the center line of the Broadkill River to its intersection with the Lewes City Limits at the northern end of the Beach Plum Island Nature Preserve and thence across the said Lewes City Boundary Line to the waters of the Delaware Bay, and thence extending easterly across the waters of the Delaware Bay to Delaware's territorial boundary line, and proceeding in a southeasterly direction with Delaware's territorial boundary line to a point due east of the center line of the Indian River Inlet, and proceeding westward through the Indian River Inlet to the center line of Indian River Bay, and proceeding westerly along the center line of Indian River Bay to its intersection with the center line of a channel connecting Indian River Bay with Rehoboth Bay, and proceeding northerly along the center line of said channel between Burton's Island (a part of Delaware Seashore State Park) on the east and the eastern end of Long Neck at Massey's Landing on the west, across the center line of a small island known as Middle Island, and into the waters of Rehoboth Bay, and thence with the center line of Rehoboth Bay to its intersection with the center line of Herring Creek, and proceeding northwesterly along the center line of Herring Creek to its intersection with the center line of Hopkins Prong of Herring Creek, and proceeding northwesterly along the center line of Hopkins Prong to the center line of Unity Branch, and proceeding westerly along the center line of Unity Branch to Delaware Route 5 (known at that point in its course as Indian Mission Road, and becoming farther along in its course Harbeson Road), and proceeding northerly along Delaware Route 5 to U.S. Route 9 (also known as Delaware Route 404 and, at that point in its course, Lewes-Georgetown Highway), and proceeding westerly along U.S. Route 9 to Delaware Route 30 (known at that point in its course as Gravel Hill Road), and proceeding northerly along Delaware Route 30 to a nonvisible census block boundary line incorporating Tiger Line segments 630739980, 630739984, 630739981 and 630739975, and proceeding westerly along the said census block boundary line to its intersection with the center line of Ingram Branch, and proceeding northerly along the center line of Ingram Branch to its intersection with Dutton Ditch, and proceeding westerly along Dutton Ditch to the point of beginning.

Seventh Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of the Pike Creek census designated place line and Mill Crk, and proceeding northerly along the Pike Creek census designated place line to Stoney Batter Rd, and proceeding northerly along Stoney Batter Rd to Millcreek Rd, and proceeding easterly along Millcreek Rd to McKennans Church Rd, and proceeding northerly along McKennans Church Rd to Loveville Rd, and proceeding northerly along Loveville Rd to the Hockessin census designated place line, and proceeding northerly along the Hockessin census designated place line to Loveville Rd, and proceeding northerly along Loveville Rd to Lancaster Pike, and proceeding easterly along Lancaster Pike to the Hockessin census designated place line, and proceeding easterly along the Hockessin census designated place line to Lancaster Pike, and proceeding easterly along Lancaster Pike to Centre Rd, and proceeding southerly along Centre Rd to Lancaster Pike, and proceeding easterly along Lancaster Pike to Chestnut Run, and proceeding southerly along Chestnut Run to unnamed Local road (TLID:606266429), and proceeding southerly along unnamed Local road (TLID:606266429) to unnamed Local road (TLID:606266430), and proceeding southerly along unnamed Local road (TLID:606266430) to Faulkland Rd, and proceeding easterly along Faulkland Rd to S Dupont Rd, and proceeding southerly along S Dupont Rd to the Elsmere town line, and proceeding easterly along the Elsmere town line to the Wilmington/Elsmere city/town line, and proceeding southerly along the Wilmington/Elsmere city/town line to Csx RR, and proceeding southerly along Csx RR to Maryland Ave, and proceeding westerly along Maryland Ave to N Maryland Ave, and proceeding westerly along N Maryland Ave to Maryland Ave, and proceeding westerly along Maryland Ave to N Maryland Ave, and proceeding southerly along N Maryland Ave to Maryland Ave, and proceeding westerly along Maryland Ave to S Maryland Ave, and proceeding westerly along S Maryland Ave to Maryland Ave, and proceeding westerly along Maryland Ave to S Maryland Ave, and proceeding westerly along S Maryland Ave to E Newport Pike, and proceeding westerly along E Newport Pike to Newport Pike, and proceeding westerly along Newport Pike to E Newport Pike, and proceeding westerly along E Newport Pike to Newport Pike, and proceeding westerly along Newport Pike to nonvisible boundary (TLID:628692205), and proceeding easterly along nonvisible boundary (TLID:628692205) to property line (TLID:628691334), and proceeding southerly along property line (TLID:628691334) to property line (TLID:628691345), and proceeding southerly along property line (TLID:628691345) to property line (TLID:628985319), and proceeding southerly along property line (TLID:628985319) to property line (TLID:628985335), and proceeding southerly along property line (TLID:628985335) to nonvisible boundary (TLID:628691364), and proceeding southerly along nonvisible boundary (TLID:628691364) to Amtrak RR, and proceeding westerly along Amtrak RR to the Newport town line, and proceeding westerly along the Newport town line to Amtrak RR, and proceeding westerly along Amtrak RR to nonvisible boundary (TLID:187291290), and proceeding southerly along nonvisible boundary (TLID:187291290) to nonvisible boundary (TLID:187291293), and proceeding southerly along nonvisible boundary (TLID:187291293) to nonvisible boundary (TLID:187291296), and proceeding southerly along nonvisible boundary (TLID:187291296) to the Newport town line, and proceeding westerly along the Newport town line to S James St, and proceeding northerly along S James St to N James St, and proceeding northerly along N James St to nonvisible boundary (TLID:187296732), and proceeding northerly along nonvisible boundary (TLID:187296732) to unnamed Ramp (TLID:187297638), and proceeding northerly along unnamed Ramp (TLID:187297638) to State Rd 141, and proceeding northerly along State Rd 141 to unnamed Ramp (TLID:187300481), and proceeding northerly along unnamed Ramp (TLID:187300481) to nonvisible boundary (TLID:187300482), and proceeding southerly along nonvisible boundary (TLID:187300482) to Kiamensi Rd, and proceeding westerly along Kiamensi Rd to unnamed Local road (TLID:187295951), and proceeding westerly along unnamed Local road (TLID:187295951) to Kiamensi Rd, and proceeding westerly along Kiamensi Rd to unnamed Local road (TLID:187295950), and proceeding westerly along unnamed Local road (TLID:187295950) to Kiamensi Rd, and proceeding westerly along Kiamensi Rd to Red Clay Crk, and proceeding southerly along Red Clay Crk to Main St, and proceeding westerly along Main St to Limestone Rd, and proceeding northerly along Limestone Rd to Mill Crk, and proceeding northerly along Mill Crk to the point of beginning.

Eighth Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of the New Castle county line and Amtrak RR, and proceeding northerly along the New Castle county line to Nine Gates Rd, and proceeding southerly along Nine Gates Rd to Snuff Mill Rd, and proceeding westerly along Snuff Mill Rd to nonvisible boundary (TLID:187291191), and proceeding southerly along nonvisible boundary (TLID:187291191) to nonvisible boundary (TLID:628863116), and proceeding southerly along nonvisible boundary (TLID:628863116) to the Hockessin census designated place line, and proceeding westerly along the Hockessin census designated place line to Benge Rd, and proceeding southerly along Benge Rd to nonvisible boundary (TLID:628691531), and proceeding southerly along nonvisible boundary (TLID:628691531) to property line (TLID:628691533), and proceeding southerly along property line (TLID:628691533) to Mill Creek Br, and proceeding southerly along Mill Creek Br to nonvisible boundary (TLID:628692791), and proceeding southerly along nonvisible boundary (TLID:628692791) to Mill Creek Br, and proceeding southerly along Mill Creek Br to Mill Crk, and proceeding southerly along Mill Crk to Valley Rd, and proceeding southerly along Valley Rd to Little Baltimore Rd, and proceeding easterly along Little Baltimore Rd to Brackenville Rd, and proceeding easterly along Brackenville Rd to Limestone Rd, and proceeding southerly along Limestone Rd to Paper Mill Rd, and proceeding westerly along Paper Mill Rd to the Pike Creek/North Star census designated place line, and proceeding westerly along the Pike Creek/North Star census designated place line to the Pike Creek census designated place line, and proceeding easterly along the Pike Creek census designated place line to the place line, and proceeding southerly along the place line to Fox Den Rd, and proceeding westerly along Fox Den Rd to Middle Run Strm, and proceeding southerly along Middle Run Strm to Middle Run, and proceeding southerly along Middle Run to Possum Park Rd, and proceeding southerly along Possum Park Rd to Capitol Trl, and proceeding westerly along Capitol Trl to Ogletown Rd, and proceeding westerly along Ogletown Rd to Library Ave, and proceeding southerly along Library Ave to S Chapel St, and proceeding southerly along S Chapel St to the Newark city line, and proceeding southerly along the Newark city line to the Brookside census designated place line, and proceeding southerly along the Brookside census designated place line to E Chestnut Hill Rd, and proceeding westerly along E Chestnut Hill Rd to S College Ave, and proceeding southerly along S College Ave to E Chestnut Hill Rd, and proceeding westerly along E Chestnut Hill Rd to S College Ave, and proceeding northerly along S College Ave to Christina Pkwy W, and proceeding westerly along Christina Pkwy W to Amtrak RR, and proceeding westerly along Amtrak RR to the point of beginning.

Ninth Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of Library Ave and White Clay Cr Br, and proceeding northerly along Library Ave to Ogletown Rd, and proceeding easterly along Ogletown Rd to Capitol Trl, and proceeding northerly along Capitol Trl to Possum Park Rd, and proceeding northerly along Possum Park Rd to Middle Run, and proceeding northerly along Middle Run to Middle Run Strm, and proceeding northerly along Middle Run Strm to Fox Den Rd, and proceeding easterly along Fox Den Rd to the place line, and proceeding southerly along the place line to New Linden Hill Rd, and proceeding easterly along New Linden Hill Rd to the place line, and proceeding easterly along the place line to New Linden Hill Rd, and proceeding easterly along New Linden Hill Rd to the place line, and proceeding northerly along the place line to Old Linden Hill Rd, and proceeding easterly along Old Linden Hill Rd to Limestone Rd, and proceeding easterly along Limestone Rd to Main St, and proceeding easterly along Main St to Red Clay Crk, and proceeding northerly along Red Clay Crk to Kiamensi Rd, and proceeding easterly along Kiamensi Rd to unnamed Local road (TLID:187295950), and proceeding easterly along unnamed Local road (TLID:187295950) to Kiamensi Rd, and proceeding easterly along Kiamensi Rd to unnamed Local road (TLID:187295951), and proceeding easterly along unnamed Local road (TLID:187295951) to Kiamensi Rd, and proceeding easterly along Kiamensi Rd to nonvisible boundary (TLID:187300482), and proceeding northerly along nonvisible boundary (TLID:187300482) to unnamed Ramp (TLID:187300481), and proceeding southerly along unnamed Ramp (TLID:187300481) to State Rd 141, and proceeding southerly along State Rd 141 to unnamed Ramp (TLID:187297638), and proceeding southerly along unnamed Ramp (TLID:187297638) to nonvisible boundary (TLID:187296732), and proceeding southerly along nonvisible boundary (TLID:187296732) to N James St, and proceeding southerly along N James St to S James St, and proceeding southerly along S James St to the Newport town line, and proceeding westerly along the Newport town line to nonvisible boundary (TLID:616922805), and proceeding southerly along nonvisible boundary (TLID:616922805) to nonvisible boundary (TLID:630742162), and proceeding southerly along nonvisible boundary (TLID:630742162) to nonvisible boundary (TLID:630742161), and proceeding southerly along nonvisible boundary (TLID:630742161) to nonvisible boundary (TLID:630742152), and proceeding westerly along nonvisible boundary (TLID:630742152) to Christina River, and proceeding southerly along Christina River to E Main St, and proceeding westerly along E Main St to W Main St, and proceeding westerly along W Main St to Christiana Rd, and proceeding westerly along Christiana Rd to I- 95, and proceeding westerly along I- 95 to Christina Cr Br, and proceeding northerly along Christina Cr Br to Stature Dr, and proceeding westerly along Stature Dr to Sonant Dr, and proceeding northerly along Sonant Dr to S Brownleaf Rd, and proceeding westerly along S Brownleaf Rd to W Regal Blvd, and proceeding northerly along W Regal Blvd to Robert Oakes Dr, and proceeding northerly along Robert Oakes Dr to Elm Dr, and proceeding westerly along Elm Dr to the Brookside census designated place line, and proceeding northerly along the Brookside census designated place line to nonvisible boundary (TLID:605449618), and proceeding northerly along nonvisible boundary (TLID:605449618) to Ogletown Rd, and proceeding westerly along Ogletown Rd to Augusta Dr, and proceeding southerly along Augusta Dr to Old Ogletown Rd, and proceeding westerly along Old Ogletown Rd to Ogletown Rd, and proceeding westerly along Ogletown Rd to the center line of a tributary of White Clay Creek known as Cool Run, and proceeding westerly along the center line of the said White Clay Creek tributary to Hobart Dr, and proceeding southerly along Hobart Dr to Old Newark Rd, and proceeding westerly along Old Newark Rd to the Brookside/Newark census designated place/city line, and proceeding westerly along the Brookside/Newark census designated place/city line to White Clay Cr Br, and proceeding westerly along White Clay Cr Br to the point of beginning.

Tenth Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of Amtrak RR and the New Castle county line, and proceeding northerly along Amtrak RR to Christina Pkwy W, and proceeding easterly along Christina Pkwy W to S College Ave, and proceeding southerly along S College Ave to E Chestnut Hill Rd, and proceeding easterly along E Chestnut Hill Rd to S College Ave, and proceeding northerly along S College Ave to E Chestnut Hill Rd, and proceeding easterly along E Chestnut Hill Rd to the Brookside census designated place line, and proceeding southerly along the Brookside census designated place line to the Newark city line, and proceeding westerly along the Newark city line to S Chapel St, and proceeding southerly along S Chapel St to Chapel St Exd, and proceeding southerly along Chapel St Exd to Sunset Lake Rd, and proceeding southerly along Sunset Lake Rd to Wrangle Hill Rd, and proceeding southerly along Wrangle Hill Rd to Pulaski Hwy, and proceeding westerly along Pulaski Hwy to Wrangle Hill Rd, and proceeding northerly along Wrangle Hill Rd to the eastbound lane of Pulaski Hwy, and proceeding westerly along Pulaski Hwy to Glasgow Ave, and proceeding southerly along Glasgow Ave to the Glasgow census designated place line, and proceeding southerly along the Glasgow census designated place line to Summit Bridge Rd, and proceeding southerly along Summit Bridge Rd to Red Lion Rd, and proceeding easterly along Red Lion Rd to Summit Bridge Rd, and proceeding southerly along Summit Bridge Rd to Red Lion Rd, and proceeding westerly along Red Lion Rd to Summit Bridge Rd, and proceeding southerly along Summit Bridge Rd to shoreline (TLID:187297121), and proceeding easterly along shoreline (TLID:187297121) to Summit Bridge Rd, and proceeding northerly along Summit Bridge Rd to nonvisible boundary (TLID:187251073), and proceeding easterly along nonvisible boundary (TLID:187251073) to nonvisible boundary (TLID:187288635), and proceeding easterly along nonvisible boundary (TLID:187288635) to nonvisible boundary (TLID:187288636), and proceeding easterly along nonvisible boundary (TLID:187288636) to nonvisible boundary (TLID:614584977), and proceeding easterly along nonvisible boundary (TLID:614584977) to nonvisible boundary (TLID:614584978), and proceeding easterly along nonvisible boundary (TLID:614584978) to Conrail RR, and proceeding southerly along Conrail RR to shoreline (TLID:187250938), and proceeding easterly along shoreline (TLID:187250938) to shoreline (TLID:187250890), and proceeding easterly along shoreline (TLID:187250890) to Joy Run, and proceeding southerly along Joy Run to Lorewood Grove Rd, and proceeding easterly along Lorewood Grove Rd to Ratledge Rd, and proceeding southerly along Ratledge Rd to Boyds Corner Rd, and proceeding easterly along Boyds Corner Rd to Cedar Lane Rd, and proceeding southerly along Cedar Lane Rd to stream/river (TLID:614584086), and proceeding easterly along stream/river (TLID:614584086) to stream/river (TLID:614584085), and proceeding southerly along stream/river (TLID:614584085) to stream/river (TLID:614584082), and proceeding southerly along stream/river (TLID:614584082) to shoreline (TLID:187248888), and proceeding easterly along shoreline (TLID:187248888) to Drawyer Crk, and proceeding southerly along Drawyer Crk to the northbound lane of State Rd 1, and proceeding southwesterly to Middletown Odessa Rd, and proceeding westerly along Middletown Odessa Rd to the Middletown town line, and proceeding westerly along the Middletown town line to Middletown Odessa Rd, and proceeding westerly along Middletown Odessa Rd to the Middletown town line, and proceeding westerly along the Middletown town line to Middletown Odessa Rd, and proceeding westerly along Middletown Odessa Rd to E Main St, and proceeding westerly along E Main St to Silver Lake Rd, and proceeding southerly along Silver Lake Rd to the Middletown town line, and proceeding southerly along the Middletown town line to Silver Lake Rd, and proceeding southerly along Silver Lake Rd to stream/river (TLID:187248950), and proceeding westerly along stream/river (TLID:187248950) to nonvisible boundary (TLID:187249448), and proceeding westerly along nonvisible boundary (TLID:187249448) to the Middletown town line, and proceeding westerly along the Middletown town line to nonvisible boundary (TLID:187288728), and proceeding westerly along nonvisible boundary (TLID:187288728) to the Middletown town line, and proceeding westerly along the Middletown town line to St Annes Church Rd, and proceeding westerly along St Annes Church Rd to Conrail RR, and proceeding northerly along Conrail RR to W Main St, and proceeding westerly along W Main St to Summit Bridge Rd, and proceeding northerly along Summit Bridge Rd to the Middletown town line, and proceeding northerly along the Middletown town line to Summit Bridge Rd, and proceeding northerly along Summit Bridge Rd to the Middletown town line, and proceeding northerly along the Middletown town line to Summit Bridge Rd, and proceeding northerly along Summit Bridge Rd to Armstrong Corner Rd, and proceeding westerly along Armstrong Corner Rd to nonvisible boundary (TLID:606158998), and proceeding westerly along nonvisible boundary (TLID:606158998) to unnamed Local road (TLID:187249074), and proceeding westerly along unnamed Local road (TLID:187249074) to Bohemia Mill Rd, and proceeding westerly along Bohemia Mill Rd to the New Castle county line, and proceeding northerly along the New Castle county line to the point of beginning.

Eleventh Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of White Clay Cr Br and Library Ave, and proceeding easterly along White Clay Cr Br to the Newark/Brookside city/census designated place line, and proceeding easterly along the Newark/Brookside city/census designated place line to Old Newark Rd, and proceeding easterly along Old Newark Rd to Hobart Dr, and proceeding northerly along Hobart Dr to the center line of a tributary of White Clay Creek known as Cool Run, and proceeding easterly along the center line of the said tributary of White Clay Creek to Ogletown Rd, and proceeding easterly along Ogletown Rd to Old Ogletown Rd, and proceeding easterly along Old Ogletown Rd to Augusta Dr, and proceeding northerly along Augusta Dr to Ogletown Rd, and proceeding easterly along Ogletown Rd to nonvisible boundary (TLID:605449618), and proceeding southerly along nonvisible boundary (TLID:605449618) to the Brookside census designated place line, and proceeding southerly along the Brookside census designated place line to Elm Dr, and proceeding easterly along Elm Dr to Robert Oakes Dr, and proceeding southerly along Robert Oakes Dr to W Regal Blvd, and proceeding southerly along W Regal Blvd to S Brownleaf Rd, and proceeding easterly along S Brownleaf Rd to Sonant Dr, and proceeding easterly along Sonant Dr to Stature Dr, and proceeding easterly along Stature Dr to Christina Cr Br, and proceeding southerly along Christina Cr Br to I- 95, and proceeding easterly along I- 95 to Christiana Rd, and proceeding southerly along Christiana Rd to W Main St, and proceeding easterly along W Main St to E Main St, and proceeding easterly along E Main St to nonvisible boundary (TLID:614584312), and proceeding westerly along nonvisible boundary (TLID:614584312) to nonvisible boundary (TLID:614584311), and proceeding westerly along nonvisible boundary (TLID:614584311) to nonvisible boundary (TLID:614584305), and proceeding westerly along nonvisible boundary (TLID:614584305) to nonvisible boundary (TLID:187303830), and proceeding northerly along nonvisible boundary (TLID:187303830) to nonvisible boundary (TLID:187303825), and proceeding westerly along nonvisible boundary (TLID:187303825) to Nanticoke Pl, and proceeding westerly along Nanticoke Pl to nonvisible boundary (TLID:632927209), and proceeding southerly along nonvisible boundary (TLID:632927209) to nonvisible boundary (TLID:632927210), and proceeding southerly along nonvisible boundary (TLID:632927210) to Smalleys Dam Rd, and proceeding southerly along Smalleys Dam Rd to Newtown Rd, and proceeding westerly along Newtown Rd to Troubador Way, and proceeding westerly along Troubador Way to nonvisible boundary (TLID:187274837), and proceeding southerly along nonvisible boundary (TLID:187274837) to Christina Creek Br, and proceeding northerly along Christina Creek Br to Christina Crk, and proceeding westerly along Christina Crk to the Bear census designated place line, and proceeding southerly along the Bear census designated place line to Walther Rd, and proceeding easterly along Walther Rd to Pulaski Hwy, and proceeding westerly along Pulaski Hwy to Porter Rd, and proceeding northerly along Porter Rd to Pulaski Hwy, and proceeding westerly along Pulaski Hwy to nonvisible boundary (TLID:632927178), and proceeding northerly along nonvisible boundary (TLID:632927178) to powerline (TLID:632927175), and proceeding southerly along powerline (TLID:632927175) to the Bear census designated place line, and proceeding westerly along the Bear census designated place line to Belltown Run, and proceeding westerly along Belltown Run to Sunset Lake Rd, and proceeding northerly along Sunset Lake Rd to Chapel St Exd, and proceeding northerly along Chapel St Exd to S Chapel St, and proceeding northerly along S Chapel St to the Newark city line, and proceeding easterly along the Newark city line to the Brookside census designated place line, and proceeding northerly along the Brookside census designated place line to the Newark city line, and proceeding northerly along the Newark city line to S Chapel St, and proceeding northerly along S Chapel St to Library Ave, and proceeding northerly along Library Ave to the point of beginning.

Twelfth Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of the eastbound lane of Pulaski Hwy and Glasgow Ave, and proceeding easterly along Pulaski Hwy to Wrangle Hill Rd, and proceeding southerly along Wrangle Hill Rd to Pulaski Hwy, and proceeding easterly along Pulaski Hwy to Wrangle Hill Rd, and proceeding northerly along Wrangle Hill Rd to Sunset Lake Rd, and proceeding northerly along Sunset Lake Rd to Belltown Run, and proceeding easterly along Belltown Run to the Bear census designated place line, and proceeding northerly along the Bear census designated place line to powerline (TLID:632927175), and proceeding northerly along powerline (TLID:632927175) to nonvisible boundary (TLID:632927178), and proceeding southerly along nonvisible boundary (TLID:632927178) to Pulaski Hwy, and proceeding easterly along Pulaski Hwy to Porter Rd, and proceeding southerly along Porter Rd to Carson Dr, and proceeding easterly along Carson Dr to nonvisible boundary (TLID:614584241), and proceeding easterly along nonvisible boundary (TLID:614584241) to Conrail RR, and proceeding northerly along Conrail RR to Church Rd, and proceeding southerly along Church Rd to nonvisible boundary (TLID:606160037), and proceeding easterly along nonvisible boundary (TLID:606160037) to Church Rd, and proceeding easterly along Church Rd to the Bear census designated place line, and proceeding northerly along the Bear census designated place line to Red Lion Rd, and proceeding easterly along Red Lion Rd to S Dupont Pkwy, and proceeding northerly along S Dupont Pkwy to unnamed Local road (TLID:187296096), and proceeding northerly along unnamed Local road (TLID:187296096) to S Dupont Hwy, and proceeding northerly along S Dupont Hwy to Bear Rd, and proceeding westerly along Bear Rd to S Dupont Hwy, and proceeding northerly along S Dupont Hwy to Conrail RR, and proceeding easterly along Conrail RR to S Dupont Pkwy, and proceeding northerly along S Dupont Pkwy to the New Castle city line, and proceeding westerly along the New Castle city line to S Dupont Hwy, and proceeding northerly along S Dupont Hwy to N Dupont Hwy, and proceeding northerly along N Dupont Hwy to Bacon Ave, and proceeding easterly along Bacon Ave to Boulden Blvd, and proceeding easterly along Boulden Blvd to the Wilmington Manor census designated place line, and proceeding southerly along the Wilmington Manor census designated place line to the New Castle city line, and proceeding southerly along the New Castle city line to Conrail RR, and proceeding southerly along Conrail RR to the New Castle city line, and proceeding southerly along the New Castle city line to Conrail RR, and proceeding southerly along Conrail RR to Delaware St, and proceeding easterly along Delaware St to Conrail RR, and proceeding northerly along Conrail RR to Broad Dyke Ditch, and proceeding westerly along Broad Dyke Ditch to nonvisible boundary (TLID:187291356), and proceeding northerly along nonvisible boundary (TLID:187291356) to Van Dyke Dr, and proceeding easterly along Van Dyke Dr to New Amstel Ave, and proceeding northerly along New Amstel Ave to 14th St, and proceeding easterly along 14th St to Moore Ave, and proceeding southerly along Moore Ave to nonvisible boundary (TLID:187295535), and proceeding easterly along nonvisible boundary (TLID:187295535) to Wilmington Rd, and proceeding southerly along Wilmington Rd to E 6th St, and proceeding southerly along E 6th St to Wilmington Rd, and proceeding easterly along Wilmington Rd to Broad Dyke Ditch, and proceeding easterly along Broad Dyke Ditch to the New Castle city line, and proceeding southerly along the New Castle city line to nonvisible boundary (TLID:187270735), and proceeding northerly along nonvisible boundary (TLID:187270735) to nonvisible boundary (TLID:187291271), and proceeding southerly along nonvisible boundary (TLID:187291271) to nonvisible boundary (TLID:630667156), and proceeding southerly along nonvisible boundary (TLID:630667156) to nonvisible boundary (TLID:630667157), and proceeding southerly along nonvisible boundary (TLID:630667157) to the New Castle county line, and proceeding southerly along the New Castle county line to nonvisible boundary (TLID:630667135), and proceeding westerly along nonvisible boundary (TLID:630667135) to nonvisible boundary (TLID:630667227), and proceeding southerly along nonvisible boundary (TLID:630667227) to nonvisible boundary (TLID:630667131), and proceeding westerly along nonvisible boundary (TLID:630667131) to nonvisible boundary (TLID:187279807), and proceeding westerly along nonvisible boundary (TLID:187279807) to nonvisible boundary (TLID:187275631), and proceeding westerly along nonvisible boundary (TLID:187275631) to nonvisible boundary (TLID:629894783), and proceeding westerly along nonvisible boundary (TLID:629894783) to nonvisible boundary (TLID:629894782), and proceeding westerly along nonvisible boundary (TLID:629894782) to nonvisible boundary (TLID:187251372), and proceeding westerly along nonvisible boundary (TLID:187251372) to nonvisible boundary (TLID:187301753), and proceeding westerly along nonvisible boundary (TLID:187301753) to nonvisible boundary (TLID:187291236), and proceeding southerly along nonvisible boundary (TLID:187291236) to shoreline (TLID:614584177), and proceeding westerly along shoreline (TLID:614584177) to shoreline (TLID:614584176), and proceeding westerly along shoreline (TLID:614584176) to shoreline (TLID:187297219), and proceeding southerly along shoreline (TLID:187297219) to S Dupont Pkwy, and proceeding southerly along S Dupont Pkwy to Drawyer Crk, and proceeding westerly along Drawyer Crk to shoreline (TLID:187248888), and proceeding westerly along shoreline (TLID:187248888) to stream/river (TLID:614584082), and proceeding northerly along stream/river (TLID:614584082) to stream/river (TLID:614584085), and proceeding northerly along stream/river (TLID:614584085) to stream/river (TLID:614584086), and proceeding westerly along stream/river (TLID:614584086) to Cedar Lane Rd, and proceeding northerly along Cedar Lane Rd to Boyds Corner Rd, and proceeding westerly along Boyds Corner Rd to Ratledge Rd, and proceeding northerly along Ratledge Rd to Lorewood Grove Rd, and proceeding westerly along Lorewood Grove Rd to Joy Run, and proceeding northerly along Joy Run to shoreline (TLID:187250890), and proceeding westerly along shoreline (TLID:187250890) to shoreline (TLID:187250938), and proceeding westerly along shoreline (TLID:187250938) to Conrail RR, and proceeding northerly along Conrail RR to nonvisible boundary (TLID:614584978), and proceeding westerly along nonvisible boundary (TLID:614584978) to nonvisible boundary (TLID:614584977), and proceeding westerly along nonvisible boundary (TLID:614584977) to nonvisible boundary (TLID:187288636), and proceeding westerly along nonvisible boundary (TLID:187288636) to nonvisible boundary (TLID:187288635), and proceeding westerly along nonvisible boundary (TLID:187288635) to nonvisible boundary (TLID:187251073), and proceeding westerly along nonvisible boundary (TLID:187251073) to Summit Bridge Rd, and proceeding southerly along Summit Bridge Rd to shoreline (TLID:187297121), and proceeding westerly along shoreline (TLID:187297121) to Summit Bridge Rd, and proceeding northerly along Summit Bridge Rd to Red Lion Rd, and proceeding easterly along Red Lion Rd to Summit Bridge Rd, and proceeding northerly along Summit Bridge Rd to Red Lion Rd, and proceeding westerly along Red Lion Rd to Summit Bridge Rd, and proceeding northerly along Summit Bridge Rd to the Glasgow census designated place line, and proceeding northerly along the Glasgow census designated place line to Glasgow Ave, and proceeding northerly along Glasgow Ave to the point of beginning.

Thirteenth Senate District. —

All of that portion of New Castle County bounded and described as follows: Beginning at the point of intersection of Pulaski Hwy and Porter Rd, and proceeding easterly along Pulaski Hwy to Walther Rd, and proceeding westerly along Walther Rd to the Bear census designated place line, and proceeding northerly along the Bear census designated place line to Christina Crk, and proceeding northerly along Christina Crk to Christina Creek Br, and proceeding southerly along Christina Creek Br to nonvisible boundary (TLID:187274837), and proceeding northerly along nonvisible boundary (TLID:187274837) to Troubador Way, and proceeding easterly along Troubador Way to Newtown Rd, and proceeding easterly along Newtown Rd to Smalleys Dam Rd, and proceeding northerly along Smalleys Dam Rd to nonvisible boundary (TLID:632927210), and proceeding northerly along nonvisible boundary (TLID:632927210) to nonvisible boundary (TLID:632927209), and proceeding northerly along nonvisible boundary (TLID:632927209) to Nanticoke Pl, and proceeding easterly along Nanticoke Pl to nonvisible boundary (TLID:187303825), and proceeding easterly along nonvisible boundary (TLID:187303825) to nonvisible boundary (TLID:187303830), and proceeding southerly along nonvisible boundary (TLID:187303830) to nonvisible boundary (TLID:614584305), and proceeding easterly along nonvisible boundary (TLID:614584305) to nonvisible boundary (TLID:614584311), and proceeding easterly along nonvisible boundary (TLID:614584311) to nonvisible boundary (TLID:614584312), and proceeding easterly along nonvisible boundary (TLID:614584312) to E Main St, and proceeding northerly along E Main St to Christina Riv, and proceeding northerly along Christina Riv to nonvisible boundary (TLID:630742152), and proceeding easterly along nonvisible boundary (TLID:630742152) to nonvisible boundary (TLID:630742161), and proceeding northerly along nonvisible boundary (TLID:630742161) to nonvisible boundary (TLID:630742162), and proceeding northerly along nonvisible boundary (TLID:630742162) to nonvisible boundary (TLID:616922805), and proceeding northerly along nonvisible boundary (TLID:616922805) to the Newport town line, and proceeding easterly along the Newport town line to nonvisible boundary (TLID:187291296), and proceeding northerly along nonvisible boundary (TLID:187291296) to shoreline (TLID:187291292), and proceeding easterly along shoreline (TLID:187291292) to the Newport town line, and proceeding southerly along the Newport town line to nonvisible boundary (TLID:614583824), and proceeding easterly along nonvisible boundary (TLID:614583824) to nonvisible boundary (TLID:614583825), and proceeding easterly along nonvisible boundary (TLID:614583825) to nonvisible boundary (TLID:629548620), and proceeding easterly along nonvisible boundary (TLID:629548620) to nonvisible boundary (TLID:616923614), and proceeding easterly along nonvisible boundary (TLID:616923614) to nonvisible boundary (TLID:616923646), and proceeding northerly along nonvisible boundary (TLID:616923646) to nonvisible boundary (TLID:616923905), and proceeding easterly along nonvisible boundary (TLID:616923905) to nonvisible boundary (TLID:616923907), and proceeding easterly along nonvisible boundary (TLID:616923907) to I- 95, and proceeding northerly along I- 95 to nonvisible boundary (TLID:187298238), and proceeding easterly along nonvisible boundary (TLID:187298238) to nonvisible boundary (TLID:187298239), and proceeding easterly along nonvisible boundary (TLID:187298239) to Conrail RR, and proceeding southerly along Conrail RR to nonvisible boundary (TLID:616923889), and proceeding easterly along nonvisible boundary (TLID:616923889) to nonvisible boundary (TLID:616923864), and proceeding easterly along nonvisible boundary (TLID:616923864) to nonvisible boundary (TLID:616923851), and proceeding easterly along nonvisible boundary (TLID:616923851) to nonvisible boundary (TLID:616923836), and proceeding northerly along nonvisible boundary (TLID:616923836) to nonvisible boundary (TLID:616923835), and proceeding northerly along nonvisible boundary (TLID:616923835) to nonvisible boundary (TLID:616923829), and proceeding northerly along nonvisible boundary (TLID:616923829) to nonvisible boundary (TLID:616924016), and proceeding northerly along nonvisible boundary (TLID:616924016) to nonvisible boundary (TLID:616924019), and proceeding northerly along nonvisible boundary (TLID:616924019) to the Wilmington city line, and proceeding northerly along the Wilmington city line to S Market St, and proceeding southerly along S Market St to Rogers Rd, and proceeding southerly along Rogers Rd to nonvisible boundary (TLID:606256931), and proceeding southerly along nonvisible boundary (TLID:606256931) to nonvisible boundary (TLID:606256930), and proceeding southerly along nonvisible boundary (TLID:606256930) to nonvisible boundary (TLID:187297888), and proceeding southerly along nonvisible boundary (TLID:187297888) to N Dupont Hwy, and proceeding southerly along N Dupont Hwy to property line (TLID:628692275), and proceeding southerly along property line (TLID:628692275) to N Dupont Hwy, and proceeding southerly along N Dupont Hwy to a point directly opposite the intersection of N Dupont Hwy and W Hazeldell Ave, the said point being the northwestern terminus of an imaginary line running midway between E. Hazeldell Ave and Karlyn Drive, and proceeding southeasterly along the said imaginary line for a distance of approximately 4,950 feet to its intersection with the westbound land of I-295, and proceeding westerly along I-295 to the Wilmington Manor census designated place line, and proceeding southerly along the Wilmington Manor census designated place line to N Dupont Hwy, and proceeding southerly along N Dupont Hwy to S Dupont Hwy, and proceeding southerly along S Dupont Hwy to the New Castle city line, and proceeding easterly along the New Castle city line to S Dupont Pkwy, and proceeding southerly along S Dupont Pkwy to Conrail RR, and proceeding westerly along Conrail RR to S Dupont Hwy, and proceeding southerly along S Dupont Hwy to Bear Rd, and proceeding easterly along Bear Rd to S Dupont Hwy, and proceeding southerly along S Dupont Hwy to unnamed Local road (TLID:187296096), and proceeding southerly along unnamed Local road (TLID:187296096) to S Dupont Pkwy, and proceeding southerly along S Dupont Pkwy to Red Lion Rd, and proceeding westerly along Red Lion Rd to the Bear census designated place line, and proceeding westerly along the Bear census designated place line to Church Rd, and proceeding westerly along Church Rd to nonvisible boundary (TLID:606160037), and proceeding westerly along nonvisible boundary (TLID:606160037) to Church Rd, and proceeding northerly along Church Rd to Conrail RR, and proceeding westerly along Conrail RR to nonvisible boundary (TLID:614584241), and proceeding westerly along nonvisible boundary (TLID:614584241) to Carson Dr, and proceeding southerly along Carson Dr to Porter Rd, and proceeding northerly along Porter Rd to the point of beginning.

Fourteenth Senate District. —

All of that portion of Kent and New Castle Counties bounded and described as follows: Beginning at the point of intersection of Bohemia Mill Road (County Road 436) and the Delaware-Maryland state line, and proceeding easterly along Bohemia Mill Road to an unnamed local road bearing the Tiger Line identification number TLID:187249074, and proceeding easterly along the said unnamed local road to a nonvisible census block boundary bearing the Tiger Line identification number TLID:606158998, and proceeding easterly along the said census block boundary to Armstrong Corner Road (County Road 429), and proceeding easterly along Armstrong Corner Road to U.S. Route 301 (also known as Delaware Route 71 and Summit Bridge Road), and proceeding southerly along Delaware Route Delaware Route 299 (known at that point in its course as West Main Street), and proceeding easterly along Delaware Route 299 to the Conrail Railroad, and proceeding southerly along the Conrail Railroad to St. Anne's Church Road, and proceeding easterly along St. Anne's Church Road to U.S. Route 301 (also known at that point in its course as Summit Bridge Road, Delaware Route 71 and South Broad Street), and proceeding northerly along U.S. Route 301 to the center line of Deep Creek, and proceeding easterly along the center line of Deep Creek to the center line of Silver Lake, and proceeding easterly along the center line of Silver Lake to Silver Lake Road, and proceeding northerly along Silver Lake Road to Delaware Route 299 (known at that point in its course as the Middletown-Odessa Road), and proceeding easterly along Delaware Route 299 to Delaware Route 1, and proceeding northerly along Delaware Route 1 to the center line of Drawyer Creek, and proceeding westerly along the center line of Drawyer Creek to U.S. Route 13 (known at that point in its course as South DuPont Parkway), and proceeding northerly along U.S. Route 13 to the center line of the Chesapeake and Delaware Canal, and proceeding easterly along the center line of the Chesapeake and Delaware Canal to the waters of the Delaware River and Bay, and proceeding due east across the waters of the Delaware River and Bay to the Delaware-New Jersey state line, and proceeding southerly along the Delaware-New Jersey state line to a point due east of the point where the center line of the Simons River meets the waters of the Delaware Bay, and proceeding westerly across the waters of the Delaware Bay to the center line of the Simons River, and proceeding westerly along the center line of the Simons River to its point of intersection with the center lines of Green Creek and Herring Branch, and proceeding westerly along the center line of Herring Branch to Delaware Route 9 (known at that point in its course as Bayside Drive), and proceeding westerly along Delaware Route 9 to Persimmon Tree Lane (County Road 337,) and proceeding southwesterly along Persimmon Tree Lane to Pit Stop Lane, and proceeding westerly along Pit Stop Lane to Delaware Route 1 (known at that point in its course as Korean War Veterans Memorial Highway), and proceeding northwesterly along Delaware Route 1 to a tributary of Dyke Branch identified by the Tiger Line identification number TLID:68101547, and proceeding northerly along the said tributary to East Denney's Road (County Road 330), and proceeding northeasterly along East Denney's Road to Fast Landing Road (Delaware Route 42), and proceeding westerly along Fast Landing Road to an unnamed tributary of the Leipsic River identified by the Tiger Line identification number TLID:68089732, and proceeding northerly along the said unnamed tributary to the center line of the Leipsic River, and proceeding northerly and then westerly along the center line of the Leipsic River to U.S. Route 13 (known at that point in its course as North DuPont Highway), and proceeding northerly along U.S. Route 13 to County Road 84 (Twin Willows Road), and proceeding easterly along County Road 84 to Delaware Route 1 (known at that point in its course as Korean Veterans Memorial Highway), and proceeding northerly along Delaware Route 1 to County Road 325 (Big Oak Road), and proceeding westerly along County Road 325 to U.S. Route 13 (known at that point in its course as South DuPont Boulevard), and proceeding northerly along U.S. Route 13 to South Carter Road, and proceeding northwesterly along South Carter Road to Sunnyside Road (County Road 90) and proceeding southwesterly along Sunnyside Road to Cedar Brook Drive, and proceeding westerly along Cedar Brook Drive to the Smyrna town line, and proceeding westerly along the Smyrna town line to the center line of Mill Creek, and proceeding westerly along the center line of Mill Creek to the first in a series of nonvisible census block boundary lines, identified by the Tiger Line identification number TLID:617128091, and proceeding northerly along the said census block boundary line to a second nonvisible census block boundary line (TLID:617128097), and proceeding northerly along the said second census block boundary line to a third nonvisible census block boundary line (TLID:617128144), and proceeding northerly along the said third census block boundary line to a fourth nonvisible census block boundary line (TLID:617128145), and proceeding northerly along the said fourth census block boundary line to a fifth nonvisible census block boundary line (TLID:617128117), and proceeding northerly along the said fifth census block boundary line to a sixth nonvisible census block boundary line, and proceeding northerly along the said sixth census block boundary line to a seventh nonvisible census block boundary line (TLID:617128059), and proceeding northerly along the said seventh census block boundary line to an eighth nonvisible census block boundary line (TLID:68114315), and proceeding northerly along the said eighth census block boundary line to the Clayton town line, and proceeding southerly along the Clayton town line to Wheatley's Pond Road (Delaware Route 300), and proceeding southwesterly along Wheatley's Pond Road to School Lane (County Road 40), and proceeding northwesterly along School Lane to Millington Road (County Road 39 and Delaware Route 15), and proceeding westerly along Millington Road to Duck Creek Road, and proceeding northeasterly along Duck Creek Road to the Clayton town line, and proceeding northwesterly along the Clayton town line to the Kent-New Castle county line, and proceeding westerly along the Kent-New Castle county line to the Delaware-Maryland state line, and proceeding northerly along the Delaware-Maryland state line to the point of beginning.

Fifteenth Senate District. —

All of that portion of Kent County bounded and described as follows: Beginning at the point of intersection of the New Castle/Kent county line and the Delaware-Maryland state line, and proceeding easterly along the New Castle/Kent county line to the Clayton town line, and proceeding southeasterly along the Clayton town line to Duck Creek Road, and proceeding southwesterly along Duck Creek Road to Millington Road (County Road 39 and Delaware Route 15), and proceeding easterly along Millington Road to School Lane (County Road 40), and proceeding southeasterly along School Lane to Wheatley's Pond Road (Delaware Route 300), and proceeding northeasterly along Wheatley's Pond Road to the Clayton town line, and proceeding southerly along the Clayton town line to the first of a series of nonvisible census block boundary lines, bearing the Tiger Line identification number: TLID:68114315,and proceeding southerly along the said nonvisible boundary line (TLID:68114315) to nonvisible boundary line (TLID:617128059), and proceeding southerly along nonvisible boundary line (TLID:617128059) to nonvisible boundary line (TLID:617128118), and proceeding southerly along nonvisible boundary line (TLID:617128118) to nonvisible boundary line (TLID:617128117), and proceeding southerly along nonvisible boundary line (TLID:617128117) to nonvisible boundary line (TLID:617128145), and proceeding southerly along nonvisible boundary line (TLID:617128145) to nonvisible boundary line (TLID:617128144), and proceeding southerly along nonvisible boundary line (TLID:617128144) to nonvisible boundary line (TLID:617128097), and proceeding southerly along nonvisible boundary line (TLID:617128097) to nonvisible boundary line (TLID:617128091), and proceeding southerly along nonvisible boundary line (TLID:617128091) to the center line of Mill Creek, and proceeding northeasterly along the center line of Mill Creek to the Smyrna town line, and proceeding easterly along the Smyrna town line to Cedar Brook Drive, and proceeding easterly along Cedar Brook Drive to Sunnyside Road (County Road 90), and proceeding northeasterly along Sunnyside Road to South Carter Road, and proceeding easterly along South Carter Road to U.S. Route 13 (known at that point in its course as South DuPont Boulevard), and proceeding southerly along U.S. Route 13 to County Road 325 (Big Oak Road), and proceeding easterly along County Road 325 to Delaware Route 1 (known at that point in its course as Korean Veterans Memorial Highway), and proceeding southerly along Delaware Route 1 to County Road 84 (Twin Willows Road), and proceeding westerly along County Road 84 to U.S. Route 13 (known at that point in its course as South DuPont Boulevard), and proceeding southerly along U.S. Route 13 to the center line of the Leipsic River, and proceeding easterly along the center line of the Leipsic River to an unnamed tributary of the Leipsic River, and proceeding southerly along the said tributary to Fast Landing Road (Delaware Route 42), and proceeding easterly along Fast Landing Road to East Denney's Road (County Road 330), and proceeding southerly along East Denney's Road to a tributary of Dyke Branch identified by the Tiger Line identification number TLID:68101547, and proceeding southerly along the said tributary to Delaware Route 1 (known at that point in its course as Korean Veterans Memorial Highway), and proceeding northwesterly along Delaware Route 1 to Fast Landing Road (Delaware Route 42), and proceeding southerly along Fast Landing Road to U. S. Route 13 (known at that point in its course as North DuPont Highway), and proceeding southerly along U.S. Route 13 to West Denney's Road, and proceeding westerly along West Denney's Road to Kenton Road (Delaware Route 15), and proceeding easterly along Kenton Road to County Road 158 (Chestnut Grove Road), and proceeding westerly along County Road 158 to County Road 162 (Sharon Hill Road), and proceeding easterly along County Road 158 to County Road 198 (known variously in its course as Cahoon Branch Road and then Rose Valley School Road), and proceeding southerly along County Road 198 to Hazlettville Road (County Road 73), and proceeding easterly along Hazlettville Road to Todd's Mill Road (County Road 203), and proceeding southerly along Todd's Mill Road to the center line of Isaac Branch, and proceeding easterly along the center line of Isaac Branch to the center line of Almshouse Branch, and proceeding southerly along the center line of Almshouse Branch to Westville Road (Delaware Route 15), and proceeding westerly along Westville Road to Almshouse Road, and proceeding southerly along Almshouse Road (County Road 232) to Thicket Road (County Road 231), and proceeding easterly along Thicket Road to Willow Grove Road (Delaware Route 10), and proceeding westerly along Willow Grove Road to Farm Lane (County Road 235), and proceeding easterly and then southerly Farm Lane to County Road 77 (Friedel Road), and proceeding easterly along County Road 77 to a powerline (TLID:68092916) just west of the Viola town boundary line,, and proceeding southerly along the said powerline to County Road 4 (a continuation of Evans Road), and proceeding easterly along County Road 4 to County Road 32 (Evans Road), and proceeding easterly along County Road 32 to Canterbury Road (Delaware Route 15), and proceeding southerly along Canterbury Road to County Road 35 (Carpenter Bridge Road), and proceeding westerly along County Road 35 to County Road 428 (Winkler Road), and proceeding westerly along County Road 428 to County Road 289, and proceeding westerly along County Road 289 to County Road 78, and proceeding westerly along County Road 78 to County Road 279 (Pinepitch Road), and proceeding southerly along County Road 279 to Whiteleysburg Road (County Road 59), and proceeding easterly along Whiteleysburg Road to Delaware Route 14 (known at that point in its course as Vernon Road), and proceeding southerly along Delaware Route 14 to the Delaware-Maryland state line, and proceeding northerly along the Delaware-Maryland state line to the point of beginning.

Sixteenth Senate District. —

All of that portion of Kent County bounded and described as follows: Beginning at the point of intersection of Almshouse Road (County Road 232) and Thicket Road (County Road 231), and proceeding northerly along Almshouse Road to Westville Road (Delaware Route 15), and proceeding easterly along Westville Road to the center line of Almshouse Branch, and proceeding northerly along the center line of Almshouse Branch to the center line of Isaac Branch, and proceeding easterly along the center line of Isaac Branch the southwestern shoreline of Wyoming Lake and proceeding easterly along the said shoreline (TLID:68092883) to the Wyoming town line, and proceeding southwesterly along the Wyoming town line to Westville Road, and proceeding westerly along Westville Road to the Wyoming town line, and proceeding southerly along the Wyoming town line to an unnamed local road (TLID:68103676), and proceeding southerly along the said unnamed local road (TLID:68103676) to a second unnamed local road (TLID:68091853), and proceeding southerly along the said unnamed local road (TLID:68091853) to a third unnamed local road (TLID:68091854), and proceeding easterly along the said unnamed local road (TLID:68091854) to powerline (TLID:68092892), and proceeding southerly along powerline (TLID:68092892) to a second powerline segment (TLID:68092894), and proceeding southerly along the said second powerline segment (TLID:68092894) to the Wyoming/Camden town line, and proceeding easterly along the Wyoming/Camden town line to the Camden town line, and proceeding southerly along the Camden town line to the Conrail Railroad line, and proceeding southerly along Conrail Railroad to a nonvisible census block boundary (TLID:614393561), and proceeding easterly along the said census block boundary (TLID:614393561) to Cochran Road, and proceeding easterly along Cochran Road to Willow Grove Road (Delaware Route 10), and proceeding southerly along Willow Grove Road to the Camden town line, and proceeding easterly along the Camden town line to the Conrail Railroad line, and proceeding southerly along Conrail Railroad to the Camden town line, and proceeding southerly along the Camden town line to Bison Road, and proceeding easterly along Bison Road to Upper King Road (Alternate U.S. Route 13), and proceeding northerly along Upper King Road to Lochmeath Way, and proceeding easterly along Lochmeath Way to U.S. Route 13 (known at that point in its course as South DuPont Highway), and proceeding northerly along U.S. Route 13 to the Camden/Highland Acres town/census designated place line, and proceeding northerly along the Camden/Highland Acres town/census designated place line to U.S. Route 13, and proceeding northerly along U.S. Route 13 to the Camden/Highland Acres town/census designated place line, and proceeding northerly along the Camden/Highland Acres town/census designated place line to the Rodney Village/Kent Acres census designated place line, and proceeding northerly along the Rodney Village/Kent Acres census designated place line to Charles Polk Road, and proceeding westerly along Charles Polk Road to John Clark Road, and proceeding northerly along John Clark Road to the Dover/Rodney Village city/census designated place line, and proceeding easterly along the Dover/Rodney Village city/census designated place line to Webb's Lane, and proceeding easterly along Webb's Lane to U.S. Route 13 (known at that point in its course as South DuPont Highway), and proceeding northerly along U.S. Route 13 to the center line of the St. Jones River, and proceeding easterly along the center line of the St. Jones River to the Dover city line at Transit Road, and proceeding easterly along the Dover city line to U.S. Route 113 (known at that point in its course as South Bay Road), and proceeding southerly along U.S. Route 113 to the first of a series of nonvisible property line segments and census block boundaries as follows: proceeding easterly along the first property line segment (TLID:630760996) to a second property line segment (TLID:630760997), and proceeding easterly along the said second property line segment (TLID:630760997) to a third property line segment (TLID:630761000), and proceeding southerly along the said third property line (TLID:630761000) to a fourth property line (TLID:630761001), and proceeding easterly along the said fourth property line (TLID:630761001) to a fifth property line (TLID:606827701), and proceeding easterly along the said fifth property line (TLID:606827701) to a sixth property line (TLID:68090762), and proceeding northerly along the said sixth property line (TLID:68090762) to Charger Way, and proceeding easterly along Charger Way to the southeastern corner of the property line of the Kent County Aeropark, and proceeding northerly along the said property line (TLID:606855098) to Horsepond Road (County Road 348), and proceeding westerly along Horsepond Road to South Little Creek Road (County Road 67), and proceeding westerly along South Little Creek Road to Fox Road (County Road 344), and proceeding northerly along Fox Road North Little Creek Road (Delaware Route 8), and proceeding westerly along North Little Creek Road to Delaware Route 1 (known at that point in its course as Korean Veterans Memorial Highway), and proceeding northerly along Delaware Route 1 to White Oak Road (County Road 66), and proceeding easterly along White Oak Road to the Dover city line, and proceeding northerly along the Dover city line the first of two nonvisible census block boundary lines (TLID:68113514), and proceeding northerly along the said first census block boundary line (TLID:68113514) to a second nonvisible census block boundary line (TLID:68104024) on the east side of a development known as Persimmon Park Place, and proceeding northwesterly along the said second census block boundary line (TLID:68104024) to Persimmon Tree Lane (County Road 337), and proceeding easterly along Persimmon Tree Lane to Delaware Route 9 (known at that point in its course as Bayside Drive), and proceeding easterly along Delaware Route 9 to the center line of Herring Branch, and proceeding easterly along the center line of Herring Branch to its point of intersection with the center lines of Green Creek and Simons River, and proceeding easterly along the center line of Simons River to the waters of the Delaware Bay, and proceeding easterly across the waters of the Delaware Bay to the Delaware-New Jersey State Line, and proceeding southeasterly along the Delaware-New Jersey State Line to a point due east of the mouth of Mispillion Inlet, and proceeding westerly across the waters of the Delaware Bay to the mouth of the Mispillion Inlet, which at that point in its course marks the Kent-Sussex county line, and proceeding in a generally westerly direction along the Kent-Sussex county line, to the center line of Fishing Branch, and proceeding westerly along the center line of Fishing Branch to the center line of Baptist Church Branch, and proceeding westerly along the center line of Baptist Church Branch to County Road 423 (Reynolds Road), and proceeding northerly along County Road 423 to County Road 424 (Spring Hill Drive), and proceeding southerly along County Road 424 to Delaware Route 1 (known at that point in its course as U. S. Route 113 and as Bay Road), and proceeding northerly along Delaware Route 1 to County Road 402 (Old Cemetery Road) and proceeding westerly along County Road 402 to County Road 119 (Tub Mill Pond Road), and proceeding southerly along County Road 119 to County Road 401 (Bowman Road), and proceeding southerly along County Road 401 to County Road 392 (Blue Jay Lane), and proceeding westerly along County Road 392 to an unnamed tributary emanating from the south side of the Murderkill River east of Brown's Branch, bearing the Tiger  Line identification number: TLID:68097082, and proceeding northerly along the center line of the said unnamed tributary to County Road 390 (Fork Landing Road), and proceeding westerly along County Road 390 to County Road 35 (Carpenter Bridge Road), and proceeding southerly along County Road 35 to Canterbury Road (Delaware Route 15), and proceeding northerly along Canterbury Road to County Road 32 (Evans Road), and proceeding westerly along County Road 32 to County Road 4 (a continuation of Evans Road), and proceeding westerly along County Road 4 to a powerline (TLID:68092916) just west of the Viola town boundary line, and proceeding northerly along the said powerline (TLID:68092916) to County Road 77 (Friedel Road), and proceeding westerly along County Road 77 to Farm Lane (County Road 235), and proceeding northerly along Farm Lane to Willow Grove Road (Delaware Route 10), and proceeding easterly along Willow Grove Road to County Road 232 (known at that point in its course as Steele's Ridge Road), and proceeding northerly along County Road 232 to Thicket Road, a continuation of County Road 232, and proceeding northerly along Thicket Road to the point of beginning.

Seventeenth Senate District. —

All of that portion of Kent County bounded and described as follows: Beginning at the point of intersection of County Road 158 (Chestnut Grove Road) and County Road 162 (Sharon Hill Road), and proceeding northerly along County Road 158 to Kenton Road (also known as Delaware Route 15), and proceeding westerly along Kenton Road to West Denney's Road, and proceeding easterly along West Denney's Road to U.S. Route 13 (also known at that point in its course as North DuPont Highway), and proceeding westerly along U.S. Route 13 to Fast Landing Road (also known as Delaware Route 42), and proceeding easterly along Fast Landing Road to Delaware Route 1 (also known at that point in its course as Korean Veterans Memorial Highway), and proceeding southerly along Delaware Route 1 to Pt Stop Lane and proceeding easterly along Pit Stop Lane to Persimmon Tree Lane (County Road 337), and proceeding easterly along Persimmon Tree Lane to a nonvisible visible census block boundary (TLID:68104024) on the east side of a development known as Persimmon Park Place, and proceeding southeasterly along the said census block boundary, to a second nonvisible census block boundary (TLID:68113514), and proceeding southerly along the said second nonvisible census block boundary to the Dover city line, and proceeding southerly along the Dover city line to White Oak Road (also known as County Road 66), and proceeding southeasterly along White Oak Road to Delaware Route 1 (also known at that point in its course as Korean Veterans Memorial Highway), and proceeding southerly along Delaware Route 1 to North Little Creek Road (Delaware Route 8), and proceeding easterly along North Little Creek Road to Fox Road (County Road 344), and proceeding southerly along Fox Road to South Little Creek Road (County Road 67), and proceeding easterly along South Little Creek Road to Horsepond Road (County Road 348), and proceeding southerly along Horsepond Road to the northern boundary line of Kent County Aeropark, and proceeding easterly and then southerly to Charger Way, and proceeding westerly along Charger Way to a series of nonvisible property lines and census block boundaries as follows, proceeding southerly along property line (TLID:68090762) to property line (TLID:606827701), and proceeding westerly along property line (TLID:606827701) to property line (TLID:630761001), and proceeding westerly along property line (TLID:630761001) to property line (TLID:630761000), and proceeding northerly along property line (TLID:630761000) to property line (TLID:630760997), and proceeding westerly along property line (TLID:630760997) to property line (TLID:630760996), and proceeding westerly along property line (TLID:630760996) to nonvisible census block boundary (TLID:68090754), and proceeding southerly along nonvisible boundary (TLID:68090754) to nonvisible boundary (TLID:606855458), and proceeding southerly along nonvisible boundary (TLID:606855458) to nonvisible boundary (TLID:606855462), and proceeding southerly along nonvisible boundary (TLID:606855462) to U.S. Route 113 (known at that point in its course as South Bay Road), and proceeding northerly along U.S. Route 113 to the Dover city line at Transit Road, and proceeding westerly along the Dover city line to the center line of the St. Jones River, and proceeding northwesterly along the center line of the St. Jones River to U.S. Route 13 (known at that point in its course as South DuPont Highway), and proceeding southerly along U.S. 13 to Webb's Lane, and proceeding westerly along Webb's Lane to the Rodney Village/Dover census designated place/city line, and proceeding westerly along the Rodney Village/Dover census designated place/city line to John Clark Road, and proceeding southerly along John Clark Road to Charles Polk Road, and proceeding easterly along Charles Polk Road to the Kent Acres/Rodney Village census designated place line, and proceeding southerly along the Kent Acres/Rodney Village census designated place line to the Highland Acres/Camden census designated place/town line, and proceeding southerly along the Highland Acres/Camden census designated place/town line to U.S. Route 13 (South DuPont Highway), and proceeding southerly along U.S. Route 13 to Lochmeath Way, and proceeding westerly along Lochmeath Way to Upper King Road (Alternate U.S. Route 13), and proceeding southerly along Upper King Road to Bison Road, and proceeding westerly along Bison Road to the Camden town line, and proceeding northerly along the Camden town line to Conrail Railroad, and proceeding northerly along Conrail Railroad to the Camden town line, and proceeding northerly along the Camden town line to Willow Grove Road (Delaware Route 10), and proceeding northerly along Willow Grove Road to Cochran Road, and proceeding westerly along Cochran Road to a nonvisible census block boundary (TLID:614393561), and proceeding westerly along the said census block boundary to Conrail Railroad, and proceeding northerly along Conrail Railroad to the Camden town line, and proceeding northerly along the Camden town line to the Camden/Wyoming town line, and proceeding westerly along the Camden/Wyoming town line to powerline (TLID:68092894), and proceeding northerly along powerline (TLID:68092894) to powerline (TLID:68092892), and proceeding northerly along powerline (TLID:68092892) to an unnamed local road (TLID:68091854), and proceeding westerly along the said unnamed local road (TLID:68091854) to a second unnamed local road (TLID:68091853), and proceeding northerly along the said unnamed local road (TLID:68091853) to a third unnamed Local road (TLID:68103676), and proceeding northerly along the said third local road (TLID:68103676) to the Wyoming town line, and proceeding northerly along the Wyoming town line to Westville Road (Delaware Route 15), and proceeding easterly along Westville Road to the Wyoming town line and proceeding northeasterly along the Wyoming town line to the center line of Wyoming Lake, and proceeding westerly along the center line of Wyoming Lake to the center line of Isaac Branch, and proceeding westerly along the center line of Isaac Branch to Todd's Mill Road (County Road 203), and proceeding northerly along Todd's Mill Road to Hazlettville Road (Delaware Route 15), and proceeding westerly along Hazlettville Road to Rose Valley School Road (County Road 198), and proceeding northerly along Rose Valley School Road, which becomes Cahoon Branch Road, to Sharon Hill Road, and proceeding westerly along Sharon Hill Road to the point of beginning.

Eighteenth Senate District. —

All of that portion of Kent and Sussex Counties bounded and described as follows: Beginning at the point of intersection of Delaware Route 14 (known at that point in its course as Vernon Road) and the Delaware-Maryland State Line, and proceeding easterly along Delaware Route 14 to County Road 59 (Whiteleysburg Road), and proceeding westerly along County Road 59 to County Road 279 (Pinepitch Road), and proceeding northerly along County Road 279 to County Road 78 (known at that point in its course as Cemetery Road), and proceeding easterly along County Road 78 to County Road 289, and proceeding easterly along County Road 289 to County Road 428 (Winkler Road), and proceeding easterly along County Road 428 to County Road 35 (Carpenter Bridge Road), and proceeding easterly along County Road 35 to County Road 390 (Fork Landing Road), and proceeding easterly along County Road 390 to an unnamed tributary emanating from the south side of the Murderkill River east of Brown's Branch bearing the Tiger Line identification number: TLID:68097081, and proceeding southerly along the said unnamed tributary in its further courses to County Road 392 (Bluejay Lane), and proceeding easterly along County Road 392 to County Road 401 (Bowman Road), and proceeding northerly along County Road 401 to County Road 119 (Tub Mill Pond Road), and proceeding northerly along County Road 119 to County Road 402 (Old Cemetery Road), and proceeding easterly along County Road 402 to Delaware Route 1 (known at that point in its course as U.S. Route 113 and as Bay Road), and proceeding southerly along Delaware Route One to County Road 424 (Spring Hill Drive), and proceeding northerly along County Road 424 to County Road 423 (Reynolds Road), and proceeding southerly along County Road 423 to the center line of Baptist Church Branch, and proceeding easterly along the center line of Baptist Church Branch to the center line of Fishing Branch, and proceeding easterly along the center line of Fishing Branch to the center line of the Mispillion River, which at that point in its course serves as the Sussex-Kent county line, and proceeding in a generally easterly direction along the Sussex-Kent county line to the point where it meets the waters of the Delaware Bay at Mispillion Inlet and thence due east across the waters of the Delaware Bay to Delaware's eastern territorial boundary, and proceeding in a generally southerly direction along Delaware's eastern territorial boundary to a point due east of the northeastern corner of the Lewes city boundary line at the northern end of the Beach Plum Island Nature Preserve, and thence across the said Lewes city boundary line to the center line of the Broadkill River, and proceeding in a generally westerly direction along the center line of the Broadkill River to Delaware Route 1 (known at that point in its course as Coastal Highway), and proceeding northwesterly along Delaware Route 1 to Delaware Route 16 (known at that point in its course as Broadkill Highway), and proceeding westerly along Delaware Route 16 to County Road 235 (Zion Church Road), and proceeding northwesterly along County Road 235 to County Road 233 (Reynolds Road), and proceeding southerly along County Road 233 to County Road 235A (Williams Farm Road), and proceeding westerly along County Road 235A to Delaware Route 5 (known at that point in its course as Union Street Extended), and proceeding northerly on Delaware Route 5 to County Road 231 (Reynolds Pond Road) to the center line of Ingram Branch, and proceeding southwesterly along the center line of Ingram Branch to Delaware Route 30 (known at that point in its course as Isaacs Road), and proceeding southerly along Delaware Route 30 to Delaware Route 16 (known at that point in its course as Milton-Ellendale Highway), and proceeding westerly along Delaware Route 16 to County Road 238 (Saw Mill Road), and proceeding southwesterly along County Road 238 to County Road 579 (West Robbins Road), and proceeding westerly along County Road 579 to County Road 606 (Marsh Road), and proceeding westerly along County Road 606 to County Road 595 (Beaver Dam Road), and proceeding westerly along County Road 595 to County Road 42 (Union Church Road), and proceeding southerly along County Road 42 to County Road 596 (Haven Road), and proceeding westerly along County Road 596 to County Road 594 (Oak Road), and proceeding northerly along County Road 594 to County Road 597 (Tucker's Road), and proceeding westerly along County Road 597 to County Road 598 (Saint Johnstown Road), and proceeding southerly along County Road 598 to County Road 600 (Fawn Road), and proceeding westerly along County Road 600 to East Newton Road (also known as County Road 584), and proceeding westerly along East Newton Road to Adams Road (also known as County Road 583), and proceeding northerly along Adams Road to West Newton Road (also known as County Road 582), and proceeding westerly along West Newton Road to Delaware Route 404 (known at that point in its course as Seashore Highway), and proceeding westerly along Delaware Route 404 to its point of intersection with the Delaware-Maryland State Line, and proceeding northerly along the Delaware-Maryland State Line to the point of beginning.

Nineteenth Senate District. —

All of that portion of Sussex County bounded and described as follows: Beginning at the point of intersection of Delaware Route 404 (Seashore Highway) and the Delaware-Maryland State Line, and proceeding easterly along Delaware Route 404 to West Newton Road (also known as County Road 582), and proceeding easterly along West Newton Road to Adams Road (also known as County Road 583), and proceeding southerly along Adams Road to East Newton Road (also known as County Road 584), and proceeding easterly along East Newton Road to County Road 600 (Fawn Road), and proceeding easterly along County Road 600 to County Road 598 (Saint Johnstown Road), and proceeding northerly along County Road 598 to County Road 597 (Tucker's Road), and proceeding easterly along County Road 597 to County Road 594 (Oak Road), and proceeding southerly along County Road 594 to County Road 596 (Haven Road), and proceeding easterly along County Road 596 to County Road 42 (Union Church Road), and proceeding northerly along County Road 42 to County Road 595 (Beaver Dam Road), and proceeding easterly along County Road 595 to County Road 606 (Marsh Road), and proceeding easterly along County Road 606 to County Road 579 (West Robbins Road), and proceeding easterly along County Road 579 to County Road 238 (Saw Mill Road), and proceeding northerly along County Road 238 to Delaware Route 16 (known at that point in its course as Milton—Ellendale Highway), and proceeding easterly along Delaware Route 16 to Delaware Route 30 (known at that point in its course as Gravel Hill Road), and proceeding southerly along Delaware Route 30 to County Road 319 (Sand Hill Road), and proceeding westerly and then southerly along Sand Hill Road to U.S. Route 9 (also known as Delaware Route 404 and known at that point in its course as Lewes-Georgetown Highway), and proceeding easterly along U.S. Route 9 to Delaware Route 5 (known at that point in its course as Harbeson Road and later in its course as Indian Mission Road), and proceeding southerly along Delaware Route 5 to the center line of Unity Branch, and proceeding easterly along the center line of Unity Branch to its intersection with the center line of Hopkins Prong of Herring Creek, and proceeding southeasterly along the center line of Hopkins Prong to the center line of Herring Creek, and proceeding in a southeasterly direction along the center line of Herring Creek to its intersection with the center line of Rehoboth Bay, and proceeding southerly along the center line of Rehoboth Bay to the center line of the channel connecting Rehoboth Bay with Indian River Bay, and proceeding southerly along the center line of the said channel, between the eastern end of Long Neck, known as Massey's Landing, to the west and Burton's Island (a part of Delaware Seashore State Park) to the east, across the center line of a small island known as Middle Island, to its intersection with the center line of Indian River Bay, and proceeding along the center line of Indian River Bay to its intersection with the center line of Lingo Creek, and proceeding in a northwesterly direction along the center line of Lingo Creek to its intersection with the Long Neck census designated place line to Spring Water Drive, and proceeding southerly along Spring Water Drive to Vista Drive, and proceeding northerly along Vista Drive to Shoreview Boulevard, and proceeding southerly along Shoreview Boulevard to Bay Farm Road (County Road 299) and proceeding westerly along Bay Farm Road to Delaware Route 24 (known as John J. Williams Highway at that point in its course), and proceeding southwesterly along Delaware Route 24 to County Road 297 (Mount Joy Road), and proceeding westerly along County Road 297 to Delaware Route 30 (known at that point in its course as Gravel Hill Road), and proceeding northerly along Delaware Route 30 to County Road 48 (Zoar Road), and proceeding westerly along County Road 48 to County Road 317, and proceeding southerly along County Road 317 to County Road 318 (Patriot Way), and proceeding southerly along County Road 318 to Avenue of Honor (County Road 86), and proceeding westerly along Avenue of Honor to U.S. Route 113 (known at that point in its course as DuPont Boulevard, and proceeding northeasterly along U.S. Route 113 to County Road 328 (Sheep Pen Road), and proceeding southwesterly along County Road 328 to County Road 410 (Godwin School Road), and proceeding northwesterly along County Road 410 to Country Living Drive (also known as County Road 433), and proceeding southerly along Country Living Drive to Cross Keys Road (also known as County Road 432) and proceeding southerly along Cross Keys Road to the center line of Shoals Branch, and proceeding westerly along the center line of Shoals Branch to Shortly Road (also known as County Road 431), and proceeding northerly along Shortly Road to County Road 329 (known variously in its course as Piney Grove Road and then Whaley's Corner Road), and proceeding westerly along County Road 329 to County Road 46 (Old Furnace Road), and proceeding westerly along County Road 46 to County Road 444A (Conaway Road), and proceeding southerly along County Road 444A to an unnamed tax ditch bearing the Tiger Line identification number 106086375, and proceeding westerly along the said tax ditch to a second unnamed tax ditch (TLID:106086373), and proceeding westerly along the said tax ditch (TLID:106086373) to a third unnamed tax ditch (TLID:106086391), and proceeding southerly along the said tax ditch (TLID:106086391) to a fourth unnamed tax ditch (TLID:106086390), and proceeding westerly along the said tax ditch (TLID:106086390) to the center line of Tyndall Branch, and proceeding northerly along the center line of Tyndall Branch to the center line of Fleetwood's Pond, and proceeding northwesterly along the center line of Fleetwood's Pond to the center line of Tyndall Branch, and proceeding westerly along the center line of Tyndall Branch to the center line of Deep Creek, and proceeding southerly along the center line of Deep Creek to the center line of Concord Pond, and proceeding westerly along the center line of Concord Pond to the center line of Deep Creek, and proceeding along the center line of Deep Creek to County Road 516, and proceeding southerly along County Road 516 to a nonvisible census block boundary (TLID:605910835), and proceeding westerly along the said census block boundary (TLID:605910835) to County Road 20A, and proceeding westerly along Road 20A to Delaware Route 20 (known at that point in its course as Concord Road), and proceeding westerly along Delaware Route 20 to U.S. Route 13 (known at that point in its course as Sussex Highway), and proceeding northerly along U.S. Route 13 to the center line of Williams Pond, and proceeding in a northeasterly direction along the center line of Williams Pond to County Road 534, and proceeding northwesterly along County Road 534 to U.S. Route 13, and proceeding northerly along U.S. Route 13 to County Road 544 (Hearn's Pond Road), and proceeding westerly along County Road 544 to an unnamed stream, being a headwater emanating from the south side of Hearn's Mill Pond (TLID:106084719), and proceeding westerly along the said stream to a nonvisible census block boundary (TLID:106108679), and proceeding westerly along the said census block boundary to an unnamed local road (TLID:106102770), and proceeding southerly along the said road to County Road 543 (Ross Station Road), and proceeding southerly along County Road 543 to the center line of Herring Run, and proceeding westerly along the center line of Herring Run to County Road 30 (Atlanta Road), and proceeding southerly along County Road 30 to the Seaford city line, and proceeding southerly along the Seaford city line to Stein Highway, and proceeding westerly along  Stein Highway to its intersection with the Delaware-Maryland State Line, and proceeding northerly along the Delaware-Maryland State Line to the point of beginning.

Twentieth Senate District. —

All of that portion of Sussex County bounded and described as follows: Beginning at the point of intersection of Delaware Route 26 (known at that point in its course at Nine Foot Road) and County Road 410 (Revel Road), and proceeding northerly along County Road 410 to Delaware Route 24 (known at that point in its course as Sussex Highway), and proceeding northerly along Delaware Route 24 to County Road 409 (Lewis Parker Road), and proceeding northwesterly along County Road 409 to County Road 410 (known variously at that point in its course as Revel Road and then Godwin School Road), and proceeding northerly along Road 410 to County Road 328 (Sheep Pen Road), and proceeding northerly along County Road 328 to DuPont Boulevard (U.S. 113), and proceeding northerly along DuPont Highway to Avenue of Honor (County Road 86), and proceeding easterly along Avenue of Honor to Patriot Way (County Road 318), and proceeding northerly along Patriot Way to County Road 317, and proceeding northerly along Road 317 to County Road 48 (known at that point in its course as Zoar Road), and proceeding easterly along County Road 48 to Delaware Route 30 (known at that point in its course as Gravel Hill Road), and proceeding southerly along Delaware Route 30 to County Road 297 (Mount Joy Road), and proceeding easterly along County Road 297 to Delaware Route 24 (known at that point in its course as John J. Williams Highway), and proceeding northeasterly along Delaware Route 24 to Bay Farm Road (County Road 299), and proceeding easterly along Bay Farm Road to Shoreview Boulevard, and proceeding northerly along Shoreview Boulevard to Vista Drive, and proceeding southerly along Vista Drive to Spring Water Drive, and proceeding northerly along Spring Water Drive to the Long Neck census designated place line, and proceeding southerly along the Long Neck census designated place line to the center line of Lingo Creek (TLID:630159296), and proceeding southeasterly along the center line of Lingo Creek to the center line of Indian River Bay, and proceeding along the center line of Indian River Bay, through the Indian River Inlet to its intersection with the Atlantic Ocean and extending outward into the Atlantic Ocean to Delaware's eastern territorial boundary, and proceeding southward along Delaware's eastern territorial boundary to its intersection with the Delaware-Maryland State Line due east of Fenwick Island, and proceeding westward along the Delaware-Maryland State Line to its intersection with a nonvisible boundary (TLID:106115650), and proceeding northwesterly along the said nonvisible boundary (TLID:106115650) to Delaware Route 54 (known at that point in its course as Cypress Road), and proceeding westerly along Delaware Route 24 to a nonvisible boundary (TLID:106134669), and proceeding northerly along the said nonvisible boundary (TLID:106134669) to a second nonvisible boundary (TLID:106124691), and proceeding northeasterly along the said second nonvisible boundary (TLID:106124691) to County Road 403 (Raspberry Road), and proceeding northerly along Raspberry Road to Delaware Route 26 (known at that point in its course as Nine Foot Road), and proceeding westerly along Delaware Route 26 to County Road 410 (known at that point in its course as Revel Road), the point of beginning.

Twenty-first Senate District. —

All of that portion of Sussex County bounded and described as follows: Beginning at the point of intersection of Stein Highway and the Delaware-Maryland State Line, and proceeding easterly along Stein Highway to the Seaford city line, and proceeding along the Seaford city line to its intersection with to County Road 30 (Atlanta Road), and proceeding northerly along County Road 30 to Herring Run, and proceeding easterly along Herring Run to County Road 543 (Ross Station Road), and proceeding northerly along County Road 543 to an unnamed local road (TLID:106102770), and proceeding northerly along the said unnamed local road (TLID:106102770) to a nonvisible census block boundary (TLID:106108679), and proceeding easterly along the said census block boundary to an unnamed stream, being a headwater emanating from the south side of Hearn's Mill Pond (TLID:106100638), and proceeding easterly along the said unnamed stream (TLID:106100638) to County Road 544, and proceeding easterly along County Road 544 (Hearn's Pond Road), to U.S. Route 13 (known at that point in its course as Sussex Highway), and proceeding southerly along U.S. Route 13 to County Road 534, and proceeding southeasterly along County Road 534 to the center line of Williams Pond and proceeding southwesterly along the center line of Williams Pond to its intersection with U. S. Route 13, and proceeding southerly along U.S. Route 13 to Concord Road (Delaware Route 20), and proceeding easterly along Concord Road to County Road 20A, and proceeding northerly along County Road 20A to a nonvisible census block boundary (TLID:605910835), and proceeding easterly along nonvisible boundary (TLID:605910835) to County Road 516, and proceeding northerly along County Road 516 to the center line of Deep Creek, and proceeding southeasterly along the center line of Deep Creek to the center line of Concord Pond, and proceeding easterly along the center line of Concord Pond to the center line of Deep Creek, and proceeding easterly along the center line of Deep Creek to the center line of Tyndall Branch, and proceeding easterly along the center line of Tyndall Branch to the center line of Fleetwood Pond, and proceeding southeasterly along the center line of Fleetwood Pond to Tyndall Branch and proceeding southeasterly along Tyndall Branch to an unnamed tax ditch (TLID:106086390), and proceeding easterly along the said unnamed tax ditch (TLID:106086390) to another unnamed tax ditch (TLID:106086391), and proceeding northerly along the said unnamed tax ditch (TLID:106086391) to a third unnamed tax ditch (TLID:106086373), and proceeding easterly along the said third unnamed tax ditch (TLID:106086373) to a fourth unnamed tax ditch (TLID:106086375), and proceeding easterly along the said fourth unnamed tax ditch (TLID:106086375) to County Road 444A (Conaway Road), and proceeding northerly along Road 444A to County Road 46 (Old Furnace Road), and proceeding easterly along County Road 46 to County Road 329 (known variously in its course as Whaley's Corner Road and then Piney Grove road), and proceeding easterly along County Road 329 to County Road 431 (Shortly Road), and proceeding southerly along County Road 431 to the center line of Shoals Branch, and proceeding easterly along the center line of Shoals Branch to County Road 432 (Cross Keys Road), and proceeding northerly along County Road 432 to County Road 433 (Country Living Road), and proceeding northeasterly along County Road 433 to County Road 410 (Godwin School Road), and proceeding southeasterly along County Road 410 to Revel Road (a continuation of County Road 410), and proceeding southwesterly along Revel Road to County Road 409 (Lewis Parker Road), and proceeding southeasterly along County Road 409 to Delaware Route 24 (known at that point in its course as Millsboro Highway), and proceeding southwesterly along Delaware Route 24 to its intersection with County Road 410 (Revel Road), and proceeding along County Road 410 to Delaware Route 26 (known at that point in its course as Nine Foot Road), and proceeding easterly along Delaware Route 24 to County Road 403 (Raspberry Road), and proceeding southerly along Raspberry Road to a nonvisible boundary (TLID:106124691) at the northwestern corner of the Cypress Swamp, and proceeding southerly along the said nonvisible boundary (TLID:106124691) to a second nonvisible boundary (TLID:106134669), and proceeding southerly along the said nonvisible boundary (TLID:106134669) to the intersection of County Road 417 (Daisy Road) and Delaware Route 54 (known at that point in its course as Cypress Road), and proceeding easterly along Delaware Route 54 to a nonvisible boundary (TLID:106115650), and proceeding southerly along the said nonvisible boundary (TLID:106115650) to Delaware's southern boundary with the State of Maryland, and proceeding westerly and then turning northerly at Delaware's southwestern corner and proceeding north along the Delaware-Maryland State Line to the point of beginning.

29 Del. C. 1953, §§ 622, 632, 642, 652; 54 Del. Laws, c. 361; 56 Del. Laws, c. 243; 56 Del. Laws, c. 259, § 1; 56 Del. Laws, c. 280, § 6; 57 Del. Laws, c. 555, §§ 1, 2; 58 Del. Laws, c. 280, §§ 2, 4, 8; 58 Del. Laws, c. 310, §§ 2, 4, 5; 58 Del. Laws, c. 350; 58 Del. Laws, c. 399, §§ 1-14; 63 Del. Laws, c. 183, § 1; 63 Del. Laws, c. 187, §§ 4-6, 26-37, 44-48, 53-57; 63 Del. Laws, c. 228, §§ 1, 2, 7(a)-(c), 8, 9(a)-(c), 10(a), (b), 11-13, 14(a)-(c), 20, 21; 65 Del. Laws, c. 84, §§ 1, 2; 65 Del. Laws, c. 252, §§ 1, 2; 68 Del. Laws, c. 188, § 1; 68 Del. Laws, c. 190, § 1; 68 Del. Laws, c. 439, §§ 20-43; 73 Del. Laws, c. 274, § 2; 73 Del. Laws, c. 290, § 2; 78 Del. Laws, c. 105, § 4; 78 Del. Laws, c. 210, § 2.;






Subchapter IV Effectuation

§ 841. Filing of maps

Maps of the several representative and senatorial districts shall be prepared by the respective departments of elections of each county. The maps shall be certified as to correctness by the president and director of the respective departments of elections and recorded in the offices of the recorder of deeds for the respective counties. Two true and correct copies of these maps shall also be filed, not later than January 1, 2012, in the respective county departments of elections, with the State Election Commissioner, the respective state chairpersons of the 2 major political parties and the State Archivist and Records Administrator.

29 Del. C. 1953, § 661; 54 Del. Laws, c. 361; 56 Del. Laws, c. 243; 58 Del. Laws, c. 280, § 20; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 382, § 3; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 5.;



§ 842. Evidence

When the maps referred to in this chapter are so recorded in the respective recorder of deeds' offices, they shall be prima facie evidence in all judicial proceedings as to the correctness of the boundaries shown thereon.

29 Del. C. 1953, § 662; 56 Del. Laws, c. 243; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 5.;



§ 843. Copies of maps

The State Election Commissioner and the separate departments of elections shall cause such additional copies of the maps to be prepared and distributed as they deem necessary to properly advise the public.

29 Del. C. 1953, § 663; 56 Del. Laws, c. 243; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 5.;



§ 844. Designation of roadways

The term "avenue", "boulevard", "drive", "highway", "lane", "parkway", "place", "road", "route", "street", "turnpike" or any abbreviations thereof shall be used interchangeably so as to make the descriptions used in this chapter conform to maps currently in existence.

29 Del. C. 1953, § 664; 56 Del. Laws, c. 259, § 2; 63 Del. Laws, c. 183, § 1; 68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 5.;



§ 845. House district descriptions

In the descriptions of the various House of Representatives districts, all references to a road, highway, street, drive, place, parkway, lane, avenue, boulevard, route, turnpike, river, stream, branch, gut, boundary line or other physical feature shall refer to the center line thereof unless otherwise specified.

68 Del. Laws, c. 188, § 1; 73 Del. Laws, c. 243, § 1; 78 Del. Laws, c. 105, § 5.;



§ 846. Senate district descriptions

In the descriptions of the various Senate districts, all references to a road, highway, street, drive, place, parkway, lane, avenue, boulevard, route, turnpike, river, stream, branch, gut, boundary line or other physical feature shall refer to the center line thereof unless otherwise specified.

78 Del. Laws, c. 105, § 6.;









CHAPTER 9. LEGISLATIVE BILLS, LAWS, JOURNALS AND COMMITTEES

§ 901. Altering, defacing, concealing, etc., bills or acts; penalties

(a) Whoever willfully adds to, alters, defaces, erases, obliterates, mutilates, blots, blurs, steals, hides, conceals, destroys or misplaces, with intent to conceal, any act passed by the General Assembly of this State or any bill pending before either branch of the General Assembly or any committee thereof or any joint committee of the 2 Houses is guilty of a felony and shall be fined not less than $100 nor more than $5,000 and costs of prosecution and shall also be imprisoned not less than 1 year nor more than 10 years.

(b) A bill within the meaning of this section shall be taken as pending from the time of its introduction until signed by the Speakers of both Houses. The bill shall then be taken for an act.

(c) Alterations or amendments made in the regular course of proceedings shall not be construed as a violation of this section.

(d) Nothing contained in this section shall prevent or limit either House from punishing for contempts according to parliamentary usage, nor shall any such punishment for contempts prevent or limit prosecutions under this section.

19 Del. Laws, c. 276, §§ 1-4; Code 1915, § 363; Code 1935, § 4; 29 Del. C. 1953, § 901; 65 Del. Laws, c. 425, § 1.;



§ 902. Preservation of bills and resolutions passed

All bills and resolutions passed by the General Assembly which are published in the Session Laws shall be preserved by being printed or stenciled or typewritten and not copied or transcribed with the pen. The original of all bills and resolutions shall be produced in such a manner as approved by the State Archivist and Records Administrator and the Director of Research of the Legislative Council or the Director's designee for permanency and legibility.

27 Del. Laws, c. 12, § 1; Code 1915, § 366; Code 1935, § 337; 29 Del. C. 1953, § 902; 53 Del. Laws, c. 7, §§ 2, 3; 59 Del. Laws, c. 253, § 7; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 382, § 4.;



§ 903. Appointment and duties of Bill Clerks

(a) A Bill Clerk for the House of Representatives and 1 for the Senate shall be appointed by joint resolution at each session of the General Assembly.

(b) The Bill Clerks shall have general supervision over all bills and resolutions introduced at any session of the General Assembly. When any bill or resolution has passed both Houses, the Bill Clerks shall attach a parchment backing to the bill or resolution, initial, seal or stamp each and every page of each and every bill or resolution so passed and present them to the presiding officers of the 2 Houses for their signatures. The Bill Clerks shall then certify with the Secretary of the Senate and Clerk of the House, on the backing of each bill or resolution, that the bill or resolution is the same as that which passed both Houses, and they shall then deliver the bill or resolution to the Chairpersons of the Passed Bill Committees of their respective Houses. The Bill Clerks, in addition to the duties prescribed in this section, shall be Clerks of the Passed Bill Committees.

27 Del. Laws, c. 12, §§ 2, 3; Code 1935, § 337; 29 Del. C. 1953, § 903; 70 Del. Laws, c. 186, § 1.;



§ 904. Passed Bill Committees; duties of

(a) If a bill or resolution is amended before final passage, the Passed Bill Committees shall have prepared a corrected copy of the bill or resolution which may be typed, printed or stenciled.

(b) The Chairpersons of the Passed Bill Committees shall deliver the bill or resolution to the Governor and take the Governor's receipt therefor and report to their respective Houses the bills or resolutions so delivered.

(c) The Chairpersons of the Passed Bill Committees shall report to their respective Houses any bill or resolution which may become law without the Governor's signature, in accordance with § 18, article III of the Constitution of the State. The House in which such act or resolution originated shall file it, under the hands of the presiding officer and clerk, with the Secretary of State, who shall publish the same as a law in the same manner as if the Governor had signed it.

(d) The Chairpersons of the Passed Bill Committees shall report at least weekly to their respective Houses the acts and joint resolutions that have been signed by the Governor.

27 Del. Laws, c. 12, §§ 3-7; Code 1935, § 337; 29 Del. C. 1953, § 904; 53 Del. Laws, c. 7, § 1; 70 Del. Laws, c. 186, § 1.;



§ 905. Legislative journal; compiling; printing; content; disposition of originals

(a) The legislative journals shall be published following each general election for the 2-year period immediately preceding such election and the pages shall be 6 inches by 9 inches.

(b) The full title of any bill, joint resolution or concurrent resolution shall be printed not more than 3 times in either journal, once when introduced or presented in either House, once when voted upon in either House and once in the index. In the event, however, that a substitute bill should change the wording of the title of any bill, then the full title of the substitute bill shall be printed 3 times only in the same manner as an original bill. The full title of a resolution not hereinbefore mentioned shall be printed in its respective journal only twice, once when introduced and once in the index.

All bills and resolutions shall elsewhere be designated by initial letters and number only.

(c) The journal text of the House of Representatives shall be prepared by the Clerk of the House and the journal text of the Senate shall be prepared by the Secretary of the Senate. The index for the house journal shall be prepared by the Chief Clerk of the House of Representatives and the index for the senate journal shall be prepared by the Secretary of the Senate.

(d) [Repealed.]

(e) Committee action on bills and resolutions shall show the title to the bill or resolution by initial and number only and action taken without naming the members of the committee.

(f) The rules of the Senate and of the House shall be printed in its respective journal in full.

(g) The yeas and nays which are required to be published in the journal shall be line in compact form. The certificate of election of no more than 1 member from each county shall be printed in full. A brief record that certificates of election of all other members were duly received and found to be correct shall suffice. Not more than 1 member's constitutional oath of office and not more than 1 attache's or employee's oath shall be printed in full. A brief record that all other oaths were administered shall suffice.

(h) The printing shall be done in accordance with contract made by the Director of Research of the Legislative Council or the Director's designee and under the superintendence of the Clerks of the respective Houses. The Secretary of the Senate and the Clerk of the House, as soon as their respective journals have been printed and published, shall deliver the originals together with all communications, petitions and other related papers not otherwise provided for to the State Archivist and Records Administrator for proper disposition thereof.

Code 1852, §§ 31, 32; 17 Del. Laws, c. 35, § 2; 23 Del. Laws, c. 82; Code 1915, § 375; 40 Del. Laws, c. 76; Code 1935, § 344; 47 Del. Laws, c. 181; 48 Del. Laws, c. 146; 29 Del. C. 1953, § 905; 55 Del. Laws, c. 384, § 5; 59 Del. Laws, c. 253, § 8; 61 Del. Laws, c. 46, §§ 1-3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 382, § 5.;



§ 906. Printing of Session Laws; typographical errors; Executive Register

(a) The Director of Research of the Legislative Council or the Director's designee shall as soon as practicable after the adjournment of the General Assembly have printed accurately in volume form, with an index thereto, copies of all bills enacted, all resolutions enacted requiring the approval of the Governor, executive orders and proclamations of the Governor, other than proclamations directing the repeal of corporate charters which are promulgated pursuant to legislative enactment, municipal charters or amendments to municipal charters adopted pursuant to a referendum and filed with the Secretary of State pursuant to Chapter 8 of Title 22 and other legislative and executive papers as may be required by Legislative Council. The printing of the Session Laws shall be done under contract made by the Director of Research of the Legislative Council or the Director's designee and in accordance with the specifications furnished by the Director. In the preparation of such Session Laws for printing, the Director of Research of the Legislative Council or the Director's designee in conjunction with the Delaware Code Revisors may correct obvious typographical errors but if there is any doubt as to whether a typographical error exists, the Director of Research of the Legislative Council or the Director's designee and the Delaware Code Revisors shall print the law as enacted without correction.

(b) The Secretary of State shall maintain and annually promulgate in such manner as the Secretary of State shall determine an Executive Register containing copies or abstracts of all official acts of the Governor and an index thereto, excepting therefrom acts and resolutions of the General Assembly.

21 Del. Laws, c. 9, §§ 1, 2; 23 Del. Laws, c. 82, § 5; 24 Del. Laws, c. 14; Code 1915, § 368; 36 Del. Laws, c. 77, § 2; Code 1935, § 338; 46 Del. Laws, c. 4; 29 Del. C. 1953, § 907; 49 Del. Laws, c. 66; 50 Del. Laws, c. 453, § 1; 50 Del. Laws, c. 584, § 1; 51 Del. Laws, c. 134, § 4; 55 Del. Laws, c. 350, § 1; 55 Del. Laws, c. 384, §§ 1, 2; 56 Del. Laws, c. 89, § 1; 59 Del. Laws, c. 253, § 9; 61 Del. Laws, c. 257, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;



§ 907. Publication of private acts

The Director of Research of the Legislative Council or the Director's designee shall exclude from the publication of the Session Laws of this State all acts of a private nature, unless such acts contain a provision directing their publication.

13 Del. Laws, c. 1, § 1; Code 1915, § 371; Code 1935, § 340; 29 Del. C. 1953, § 908; 59 Del. Laws, c. 253, § 10; 70 Del. Laws, c. 186, § 1.;



§ 908. Recording of private acts

Private acts such as are not of a public nature, nor published as such, shall be recorded in the Recorder's office in 1 of the counties of this State within 12 months after their passage or they shall be void. Any person may, within that time, cause a copy, attested by the Secretary of State under the Secretary's seal of office, to be recorded, and the record thereof or an office copy of such record shall be evidence.

Code 1852, § 30; Code 1915, § 374; Code 1935, § 343; 29 Del. C. 1953, § 909; 70 Del. Laws, c. 186, § 1.;



§ 909. Fees for certified copies of private acts

The Secretary of State shall demand and receive for the use of the State, on certifying any act or resolution of a private nature, a fee of $10, except that on certifying all acts of a private character pertaining to the acknowledgment or recording of deeds or other papers or to titles or conveyance of real estate the Secretary shall demand and receive for the use of the State a fee of $20 in each case.

13 Del. Laws, c. 1, § 4; 18 Del. Laws, c. 9; 19 Del. Laws, c. 551; 20 Del. Laws, c. 180; Code 1915, § 373; Code 1935, § 342; 29 Del. C. 1953, § 910; 70 Del. Laws, c. 186, § 1.;



§ 910. Consideration of agency rules during legislative interim

(a) Where an agency adopts a new rule or regulation, or makes a substantive change or amendment to its rules or regulations at any time during the legislative interim between July 1 and the 2nd Tuesday in January, and the chairperson of a standing committee of either house believes in good faith that such rule, regulation, amendment or change impacts upon or is within the subject-matter jurisdiction of such standing committee, the chairperson may schedule a meeting of the committee to consider such rule, regulation, amendment or change.

(b) Where more than 1 committee wishes to hold a meeting to consider the same rule, regulation, amendment or change, all such standing committees shall become a joint committee and shall remain in being as a joint committee for that purpose until the 1st day of the next following General Assembly session, or until the adjournment of such joint committee. A standing committee may withdraw from the joint committee at any time. Each such joint committee shall be co-chaired by a House standing committee chairperson and a Senate standing committee chairperson.

(c) Each such joint committee shall have the power, by a majority vote of its members, to draft a committee report setting forth its suggestions and recommendations, and to request the President pro tempore of the Senate or the Speaker of the House to call a special session to consider committee recommendations. Each committee report shall be forwarded to the Sunset Committee.

68 Del. Laws, c. 159, § 4; 70 Del. Laws, c. 186, § 1.;



§ 911. Deliberative process

(a) Each bill, resolution or other legislative matter assigned to a standing committee shall pass through a prescribed deliberative process before being brought to the floor of either House, unless it is sooner petitioned out of committee. Such deliberative process shall include regularly scheduled preannounced meetings whereby the committee receives testimony from the general public, including those affected by the proposed legislation; considers an analysis of the proposed legislation; and by notice to the sponsor, makes time available for each formal sponsor to explain the legislation and answer possible committee questions.

(b) Each Thursday each standing committee shall release a committee agenda which shall include, among other things, all matters to be considered by the committee at its next meeting; a listing of all bills being held in committee; and any other announcements from the committee including the times, places and dates of future meetings.

(c) Minutes shall be taken at each formal standing committee meeting, and the results of any committee votes shall be recorded. Committee members who dissent from any committee decision shall be permitted, in the minutes, to state such dissent and the reasons therefor.

61 Del. Laws, c. 420, § 1.;



§ 912. Vote requirement for ratification of amendments to United States Constitution

The General Assembly shall not take action on any proposed amendment to the Constitution of the United States unless approved by two thirds of the members elected to each branch of the General Assembly in a roll call vote. Such proposal shall be entered on the journals of each branch with the "ayes" and "nays" taken thereon. However, should the two-thirds vote requirement that the United States Congress presently requires to initiate an amendment to the United States Constitution change, this section shall simultaneously change so as to be compatible with the vote requirements of the United States Congress.

62 Del. Laws, c. 110, § 1.;



§ 913. Legislation affecting fees charged by state agencies

(a) All legislation proposing new fees or increases in existing fees charged by any state agency shall include therewith an explanation of:

(1) The purpose of the proposed new fee or fee increase;

(2) A general identification of the persons, business entities or organizations affected by the legislation;

(3) Impact of the proposed new fees or fee increases on these affected persons, business entities or organizations;

(4) Intended use by the agency of the revenues generated by the new fees or fee increases.

(b)(1) The Office of the Controller General shall conduct such review or audit of the information offered by the agency pursuant to subsection (a) of this section as is deemed necessary to evaluate the reasons presented for the new fees or fee increases, and shall issue a written report of its findings.

(2) The written report of the Office of the Controller General's findings shall be attached to the legislation by the sponsor of the legislation prior to the legislation's initial committee consideration in the House of origin.

(c) Each House may waive the requirements of this section as to any specific legislation pending before such House by a vote of the majority of all members elected to such House.

68 Del. Laws, c. 216, § 1.;






CHAPTER 10. LEGISLATIVE CONFLICTS OF INTEREST

§ 1001. Findings; purpose

(a) The General Assembly hereby declares that public office is a public trust and that any effort to realize personal financial gain through public office other than compensation provided by law is a violation of that trust. In serving the public interest, it is a legislator's right and responsibility to vote upon all questions before the House of which he or she is a member and to participate in the business of the House and its committees, and in doing so, he or she is presumed to be acting in good faith and in the public interest.

(b) The General Assembly also acknowledges that the exercise of legislative rights is subject to limitations provided in article II, § 20 of the Delaware Constitution when personal or private interests conflict with the public interest.

(c) The purpose of this chapter is to define the limitations of article II, § 20 of the Delaware Constitution and to provide for its implementation and enforcement.

67 Del. Laws, c. 419, § 1.;



§ 1002. Restrictions relating to personal or private interest

(a) A legislator who has a personal or private interest in any measure or bill pending in the General Assembly shall disclose the fact to the House of which he or she is a member and shall not participate in the debate nor vote thereon; provided, that upon the request of any other member of the House or Senate, as the case may be, a legislator who has such a personal or private interest may nevertheless respond to questions concerning any such measure or bill. A personal or private interest in a measure or bill is an interest which tends to impair a legislator's independence of judgment in the performance of his or her legislative duties with respect to that measure or bill.

(b) A legislator has an interest which tends to impair his or her independence of judgment in the performance of his or her legislative duties with regard to any bill or measure when:

(1) The enactment or defeat of the measure or bill would result in a financial benefit or detriment to accrue to the legislator or a close relative to a greater extent than such benefit or detriment would accrue to others who are members of the same class or group of persons; or

(2) The legislator or a close relative has a financial interest in a private enterprise which enterprise or interest would be affected by a measure or bill to a lesser or greater extent than like enterprises or other interests in the same enterprise; or

(3) A person required to register as a legislative agent pursuant to Chapter 16 of this title is a close relative of the legislator and that person acts to promote, advocate, influence or oppose the measure or bill.

(c) Disclosure required under subsection (a) of this section shall be made in open session:

(1) Prior to the vote on the measure or bill by any committee of which the legislator is a member; and

(2) Prior to the vote on the measure or bill in the House of which the legislator is a member.

(d) A legislator who violates the provisions of this section shall be subject to such sanction as shall be prescribed by the House of which he or she is a member pursuant to rules adopted under article II, § 9 of the Delaware Constitution.

67 Del. Laws, c. 419, § 1.;



§ 1003. Legislative Ethics Committees

(a) The House and the Senate shall each establish an Ethics Committee which shall have the responsibilities assigned in this section with respect to the enforcement of this chapter and such other responsibilities as may be assigned by the House or the Senate as the case may be. Each Ethics Committee may, upon the request of a member, provide a written advisory opinion as to the application of this chapter to a particular situation. Any member who acts in good faith in reliance upon any such written advisory opinion shall not be subject to any disciplinary proceeding by the respective House with respect to the matters covered by the advisory opinion provided there was a full disclosure to the Ethics Committee of all facts necessary for the opinion. All proceedings before an Ethics Committee in connection with an advisory opinion shall be confidential, subject to the following:

(1) The legislator involved may waive the privilege of confidentiality;

(2) The proceedings shall no longer be confidential and may be made public in any subsequent disciplinary proceeding if the legislator acts in disregard of an advisory opinion; and

(3) Each Ethics Committee shall maintain records of its proceedings and advisory opinions which shall be available for reference by the Committee, subsequent Committees and their staff.

(b) Each Committee shall investigate allegations of violations of this chapter by the members of the respective House and shall make recommendations to the respective House with respect thereto. If in the course of any proceeding, advisory or investigative, the Committee shall become aware of any substantial evidence of a violation of any law involving legislative conduct subject to its jurisdiction it shall report the same to the appropriate federal or state authorities.

67 Del. Laws, c. 419, § 1.;



§ 1004. Definitions

For the purposes of this chapter:

(1) A "close relative" means a person's parents, spouse, children (natural or adopted) and siblings of the whole and half-blood.

(2) A person has a "financial interest" in a private enterprise if he or she:

a. Has a legal or equitable ownership interest in the enterprise of more than 10% (1% in the case of a corporation whose stock is regularly traded on an established securities market); or

b. Is associated with the enterprise and received from the enterprise during the last calendar year or might reasonably be expected to receive from the enterprise during the current or the next calendar year income in excess of $5,000 for services as an employee, officer, director, trustee or independent contractor; or

c. Is a creditor of a private enterprise in an amount equal to 10% or more of the debt of that enterprise (1% or more in the case of a corporation whose securities are regularly traded on an established securities market).

(3) A "person" means an individual, partnership, corporation, trust, joint venture and any other association of individuals or entities.

(4) A "private enterprise" means any activity whether conducted for profit or not for profit and includes the ownership of real or personal property; provided, that "private enterprise" does not include any activity of the State, any political subdivision or any agency, authority or instrumentality thereof.

67 Del. Laws, c. 419, § 1.;






CHAPTER 11. LEGISLATIVE COUNCIL

Subchapter I General Provisions

§ 1101. Creation of Legislative Council; composition

There is created a Legislative Council which shall be composed of 10 members of the General Assembly as follows:

(1) From the Senate: The President Pro Tem, the Majority Leader, the Minority Leader, 1 member appointed by the President Pro Tem and 1 member appointed by the Minority Leader.

(2) From the House: The Speaker of the House, the Majority Leader, the Minority Leader, 1 member appointed by the Speaker and 1 member appointed by the Minority Leader.

29 Del. C. 1953, § 1101; 55 Del. Laws, c. 322; 59 Del. Laws, c. 253, § 14.;



§ 1102. Term of office; vacancy

(a) The members of the Council who are not appointed shall serve during their term of office in the General Assembly and until their successors are selected. The members of the Council who are appointed shall be appointed at the first annual session of every new General Assembly and shall serve during their term of office in the General Assembly and until their successors are selected.

(b) In the case of a vacancy in the office of any member of the Council who is not appointed, a successor shall serve during such member's term of office in the General Assembly and until a successor has been selected. In the case of a vacancy in the office of any member of the Council who is appointed, a successor shall be appointed by the member of the Council occupying, at the time of the vacancy, the office from which the appointment was made.

29 Del. C. 1953, § 1102; 55 Del. Laws, c. 322; 70 Del. Laws, c. 186, § 1.;



§ 1103. Chairperson and Vice-Chairperson of the Council

(a) The President Pro Tem shall be Chairperson of the Council during odd-numbered years and Vice-Chairperson during even-numbered years.

(b) The Speaker shall be Chairperson of the Council during even-numbered years and Vice-Chairperson during odd-numbered years.

29 Del. C. 1953, § 1103; 55 Del. Laws, c. 322; 70 Del. Laws, c. 186, § 1.;



§ 1104. Duties of the Council

The Council shall:

(1) Summarize and digest information on matters relating to the general welfare of the State;

(2) On its own initiative or at the direction of the General Assembly or of the Senate or House, make studies on subjects of interest and concern and, based thereon, recommend such legislation as the welfare of the State may require;

(3) Recommend such codification and general revision of the Constitution and the laws of the State as may from time to time be necessary;

(4) Recommend such changes in the rules and procedures of the Senate and House as may advance the consideration of legislation by the General Assembly;

(5) Cooperate with and assist the work of interim committees or of commissions appointed at the direction of the General Assembly or of the Senate or House;

(6) Cooperate with the appropriate committees of the General Assembly or of the Senate or House to assure efficient utilization of its employees;

(7) Arrange for the obtaining of the printing needs and supplies and equipment of the General Assembly, subject to the laws of the State relating to the purchasing of state supplies;

(8) Employ such staff as it deems necessary to carry out this chapter;

(9) Prepare or cause to be prepared and drafted such bills, amendments, joint and concurrent resolutions, resolutions, memorials and revisions and substitutes thereto which are proposed to be introduced into the General Assembly as may be requested by any member of the General Assembly and otherwise render assistance, aid, information, counsel and advice in the preparation and drafting of any such proposed legislation;

(10) Collect or call to be collected all available information relating to any matter which is the subject of proposed legislation by the General Assembly, to examine acts of any other state and to investigate all available sources of information;

(11) Answer any and all inquiries for bills, resolutions, committee reports and abstracts, excerpts or copies of Laws of Delaware within the limits of available time and moneys and charging out-of-pocket expenses where such is determined appropriate for such abstracts, excerpts or copies;

(12) In general, act as a reference bureau for all matters relating or pertaining to legislative matters and subjects, whether enacted by this State or any other state or whether proposed by this or other states, at the request of any member of the General Assembly.

29 Del. C. 1953, § 1104; 55 Del. Laws, c. 322; 59 Del. Laws, c. 253, § 13.;



§ 1105. Powers of the Council

The Council shall:

(1) Receive recommendations and suggestions for studies or legislation from all sources;

(2) Appoint committees and subcommittees which shall include only members of the General Assembly and at least 1 Council member and which shall be subject to the authority of the Council;

(3) Adopt such rules and procedures as may be necessary or appropriate to carry out its duties;

(4) Request information from any officer or agency of the State or of its political subdivisions bearing on subjects under consideration by the Council or by any of its committees or subcommittees.

29 Del. C. 1953, § 1105; 55 Del. Laws, c. 322.;



§ 1106. Director of Research; qualifications; compensation; removal

(a) The Council shall appoint, with the consent of a majority of the members elected to each House of the General Assembly, a Director of Research who shall serve full time. The Director shall:

(1) Be licensed to practice law before the Supreme Court of this State; or

(2) Have been awarded a master of arts or master of science degree from an accredited college or university; or

(3) Have been awarded a bachelor of arts or a bachelor of science degree from an accredited college or university and have had 3 years experience in governmental research.

(b) The Director of Research shall receive such compensation as shall be determined by the Council, subject to the limitations contained in the annual appropriation act.

(c) The Director of Research, upon appointment, shall serve for so long as the Director properly performs the duties of Director and shall not be removed except for cause and only then upon the affirmative vote of 8 members of the Council.

29 Del. C. 1953, § 1106; 55 Del. Laws, c. 322; 70 Del. Laws, c. 186, § 1.;



§ 1107. Duties of the Director of Research

(a) The Director of Research shall:

(1) Organize and supervise the Research Division of the Council;

(2) Submit and publish such reports as the Council directs;

(3) Employ or engage assistants, stenographers and other persons or research agencies, subject to the approval of the Council;

(4) Assist any member of the General Assembly with respect to present or prospective legislation within the limits of the Director's staff and budget.

(b) The Director of Research shall be the Secretary of the Council. The Director shall prepare the agenda for meetings pursuant to the direction of the Chairperson. The Director shall cause to be kept the minutes of the Council and shall submit a copy thereof to the members of the General Assembly within 15 days of each meeting of the Council.

29 Del. C. 1953, § 1107; 55 Del. Laws, c. 322; 70 Del. Laws, c. 186, § 1.;



§ 1108. Meetings; quorum

(a) The Council shall meet at the call of the Chairperson and at such place as the Chairperson shall designate. Meetings of the Council shall also be called by the Chairperson upon the written request of 6 members and upon 48 hours' notice to the members of the Council.

(b) No less than 6 members of the Council shall constitute a quorum, and no act of the Council shall be valid unless approved by at least 6 members.

29 Del. C. 1953, § 1108; 55 Del. Laws, c. 322; 66 Del. Laws, c. 54, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1109. Annual report

The Council shall submit an annual report of its activities to the members of the General Assembly and to the Governor, which shall become a part of the journal of the Senate and House.

29 Del. C. 1953, § 1109; 55 Del. Laws, c. 322.;



§ 1110. Controller General; responsibility; duties; compensation

(a) The Council shall appoint a Controller General who, primarily, shall work with and assist the Joint Finance Committee of the General Assembly.

(b) The Controller General shall:

(1) At all times have full and complete access to all records of all agencies of the state government;

(2) Participate in any or all hearings held by the Joint Finance Committee of the General Assembly, the Director of the Office of Management and Budget or other state agencies in connection with contemplated general fund budget appropriations, capital improvement programs or supplementary appropriations;

(3) Request and obtain from any state agency all reasonable information and data as directed by the Joint Finance Committee to assist the General Assembly in the effective discharge of its state financial responsibilities; and

(4) Perform such duties as may be assigned or delegated to the Controller General by the Legislative Council.

(c) The Controller General has the authority to perform management and program reviews. Management and program reviews shall include, but are not limited to, any analyses necessary to determine operational efficiency and effectiveness, compliance with the laws of Delaware and legislative intent.

(d) The Council shall provide a secretary and such other aides as may be necessary to enable the Controller General to perform such functions.

(e) The Controller General, the secretary to the Controller General and such other aides as shall be employed to assist the Controller General shall receive such compensation, including salaries and other necessary expenses, as shall be determined by the Council, subject to the limitations imposed in the annual appropriation act.

29 Del. C. 1953, § 1110; 57 Del. Laws, c. 277; 62 Del. Laws, c. 277, § 18; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;






Subchapter II Session Laws and Legislative Journals

§ 1120. Custody

The Director of Research of the Legislative Council or the Director's designee shall receive and exercise control over all inventory of Session Laws and legislative journals for sale and distribution as provided by law.

59 Del. Laws, c. 253, § 12; 64 Del. Laws, c. 329, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1121. Sale

The Director of Research of the Legislative Council or the Director's designee shall make available for sale all inventories of Session Laws and legislative journals in the State for such sum not less than the cost for preparation. All sums received from the sale of books shall become a part of the General Fund of this State. Sale of the Delaware Code and the Delaware Code pocket parts shall be in accordance with § 108 of Title 1.

59 Del. Laws, c. 253, § 12; 64 Del. Laws, c. 329, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1122. Distribution to state agencies and legislators

The Director of Research of the Legislative Council or the Director's designee shall distribute gratis copies of the Session Laws and legislative journals in the inventory to such agencies and public officials of the State as show a need for them.

As soon as possible after publication, the Director of Research shall distribute gratis to each person who was a member of the General Assembly to which the books related a copy of the Session Laws enacted by that General Assembly and a copy of the journals of that session.

59 Del. Laws, c. 253, § 12; 64 Del. Laws, c. 329, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1123. Free distribution with libraries

The Director of Research of the Legislative Council or the Director's designee shall transmit a copy of the Session Laws and a copy of the journal of each House as soon after the books are published as practical to each of the following: The Library of Congress, the Delaware Historical Society, the Wilmington Institute Free Library and to public law libraries within the State, 2 copies each. No agency except a public law library shall be entitled to receive gratis more than 1 copy of each book from the State, from whatever source received.

59 Del. Laws, c. 253, § 12; 64 Del. Laws, c. 329, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1124. Exchanging

The Director of Research of the Legislative Council or the Director's designee in conjunction with the State Law Library in Kent County shall forward a copy of the Session Laws and the legislative journals published by or under the authority of the State to each state, territory or district of the United States which exchanges its books with the State Law Library in Kent County and may exchange books with any province of Canada and foreign country that exchanges its books with the State Law Library in Kent County. In the event that any state, territory, district, province or country does not exchange Session Laws and legislative journals published by it or under its authority or does not exchange a book or set of books equivalent to sets of books published by the State, then the Director of Research may refuse to transmit to such state, territory, district, province or country such books of the State. The Director of Research of the Legislative Council or the Director's designee may also exchange books of the State for books of equal value received from other sources.

59 Del. Laws, c. 253, § 12; 64 Del. Laws, c. 329, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Agency Regulations

§ 1131. Legislative findings

The General Assembly has conferred on boards, commissions, departments and other agencies of the Executive Branch of State Government the authority to adopt regulations. The General Assembly has found that this delegation of authority has resulted in regulations being promulgated without effective review or oversight and conformity to legislative intent. The General Assembly finds that they must provide a procedure of oversight and review of regulations pursuant to this delegation of legislative power to curtail excessive regulations and to establish a system of accountability. It is the intent of this subchapter to establish an effective method of ongoing review, accountability and oversight of regulations. It is further the intent of this subchapter to provide review by requiring a comment period following the proposal of regulations and requiring the agency to review any comments submitted.

69 Del. Laws, c. 107, § 4; 71 Del. Laws, c. 48, § 1.;



§ 1132. Definitions

(1) "Agency" means as defined in § 10102 of this title.

(2) "Division" means the Division of Research of Legislative Council as established pursuant to this chapter.

(3) "Official regulation" means a regulation in its final form as adopted by an order as defined in Section 10118 of this title and filed with the Registrar of Regulations.

(4) "Register of Regulations" means a publication authorized and recognized by law published for public information purposes, providing public notice of changes in agency regulations, whether new, modified or repealed, together with supplemental information as deemed appropriate by the Registrar.

(5) "Registrar" means an employee of the Division charged with the responsibility of compiling, maintaining and publishing the Register of Regulations.

(6) "Regulation" means as defined in § 10102 of this title.

69 Del. Laws, c. 107, § 4; 71 Del. Laws, c. 48, § 2; 72 Del. Laws, c. 88, § 1.;



§ 1133. Register of Regulations

The Division shall establish, maintain and publish an official Register of Regulations at the Division. The Register of Regulations shall provide public notice of all proposed regulation(s) to be adopted, amended or repealed, indexed by agency and subject matter with:

(1) Text or summary of the proposed regulation(s) to be adopted, amended or repealed, nature of the proceedings including a synopsis of the subject, substance, issues and possible terms of the agency action and a reference to the legal authority of the agency to act;

(2) A statement of the manner in which persons may present their views:

a. If in writing, of the place to which and the final date by which such views may be submitted;

b. If at a public hearing, the date, time and place of the hearing;

(3) The place or places where the proposed regulations to be adopted, amended or repealed may be inspected or copied;

(4) The fee or other requirements for obtaining copies of same.

69 Del. Laws, c. 107, § 4; 71 Del. Laws, c. 48, § 3; 72 Del. Laws, c. 88, § 2.;



§ 1134. Powers and duties of the Registrar in preparation and maintenance of the Register of Regulations

(a) The Registrar in the course of compiling and maintaining the Register of Regulations shall:

(1) In writing, notify all agencies authorized to make regulations that they are to submit to the Division copies of all proposed regulations as well as all subsequent amendments, repeals, additions or new or proposed regulations as they are proposed and statements of purpose thereof;

(2) Advise agencies as to the form and style of the regulations, as well as, to the extent practicable, the classification thereof into categories of substance, procedure and organization;

(3) Have the authority to make revisions to both proposed and existing regulations that do not alter the sense, meaning or effect of such regulations, including, but not limited to:

a. Renumbering and rearranging sections or parts of sections;

b. Transferring of sections or dividing of sections so as to give to distinct subject matters a separate section number, but without changing the meaning;

c. Inserting or changing the wording of headnotes;

d. Change reference numbers to agree with renumbered regulations or sections thereof;

e. Substituting the proper section or regulation number for the terms "this regulation", "the preceding section" and the like;

f. Striking out figures where they are merely a repetition of written words and vice versa;

g. Changing capitalization for the purpose of uniformity;

h. Correcting of manifest typographical and grammatical errors; and

i. Making any other purely formal or clerical changes in keeping with the purpose of the revision.

(4) Have the authority to promulgate rules and regulations;

(5) Have authority to publish the full text or a summary of proposed, final or emergency regulations; and

(6) Publish the following month all proposed regulations received by the 15th of the month preceding.

(b) The Registrar may include in the Register of Regulations such other governmental information as the Registrar deems appropriate.

69 Del. Laws, c. 107, § 4; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 48, §§ 4, 12; 72 Del. Laws, c. 88, § 3.;



§ 1135. Duties of state agencies

Each agency shall submit to the Division a general description of its organization, its methods of operation, the name, address and telephone number of a contact person or persons that will be responsible for submitting proposed, adopted or regulations to be repealed to the Registrar, and a current copy of existing regulations. The contact person shall have a general working knowledge of the agency's functions, responsibilities and internal procedures and familiarity with the Administrative Procedures Act. The submission shall include a brief statement of the nature and requirements of all rules of practice and the procedure used by the agency to exercise its statutory authority of promulgating regulations.

69 Del. Laws, c. 107, § 4; 69 Del. Laws, c. 181, § 2; 71 Del. Laws, c. 48, §§ 5, 6.;



§ 1136. Public distribution of the register

The Division shall cause the register to be published for public distribution on the first day of each calendar month. The register shall be made available to the public for inspection and copies provided to any person so requesting same for a nominal fee to be set by the Registrar. The amount to be charged for copies of the register shall approximate and reasonably reflect all costs necessary to defray the expenses of the register as well as the proportional expenses incurred by the Division in carrying out the responsibilities of this subchapter. In addition, copies of the register shall be provided gratis to the law libraries located within each county, to all public libraries in each county, to the two state daily newspapers and the Director of the Division of Libraries. Any additions and corrections to the register shall likewise be made available as soon as practicable.

69 Del. Laws, c. 107, § 4.;









CHAPTER 15. COMMISSION ON UNIFORM STATE LAWS

§ 1501. Continuation; composition; qualifications of members

(a) The Commission on Modernization of State Laws referred to in this chapter as the "Commission" is continued and renamed the Commission on Uniform State Laws.

(b) The Commission shall consist of 5 persons. Four Commissioners shall be appointed by the Governor, and shall serve at the Governor's pleasure. No more than 2 appointed Commissioners shall reside in any county, and there shall be at least 1 Commissioner from each county. All Commissioners shall hold office until their successors are appointed.

(c) The Director of Research of the Legislative Council of Delaware shall also be a Commissioner. If the Director is not eligible to be a Commissioner, or declines to serve, the Director may designate an employee of the Legislative Council, who is qualified to be a Commissioner, to serve as a Commissioner.

(d) Any person who is elected to be a life member of the National Conference of Commissioners on Uniform State Laws shall also be a Commissioner. The Commissioner serving pursuant to this subsection shall not be counted as one of the Commissioners appointed pursuant to subsection (b) of this section.

(e) Each of the Commissioners shall be a member of the Bar of this State in good standing.

29 Del. Laws, c. 60, § 1; 29 Del. C. 1953, § 1501; 53 Del. Laws, c. 191; 59 Del. Laws, c. 253, § 16; 61 Del. Laws, c. 483, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1502. Powers and duties; reports

The Commissioners shall examine all subjects on which uniformity with the laws of other states is desirable, shall represent this State in the National Conference of Commissioners on Uniform State Laws and, in convention, conference or congress of like commissions of other states, shall consider and draft uniform or model laws to be submitted for the approval and adoption by the several states and this State and shall devise and recommend such courses of action as shall best accomplish the purpose of this chapter. The Commissioners shall report to the Governor, to the General Assembly and to the Legislative Council before the convening of each regular session of the General Assembly.

29 Del. Laws, c. 60, § 2; 29 Del. C. 1953, § 1502; 53 Del. Laws, c. 191; 59 Del. Laws, c. 253, § 17; 61 Del. Laws, c. 483, § 2.;



§ 1503. Expenses; contributions to the National Conference of Commissioners on Uniform State Laws

The Commissioners may hire personnel and shall be entitled to receive their actual disbursements for expenses in performing the duties of their office. The Commissioners may contribute a reasonable sum toward the expense of holding the National Conference of Commissioners on Uniform State Laws. The amounts needed by the Commission for its operations and its contribution to the National Conference of Commissioners on Uniform State Laws shall be appropriated annually or biennially by the General Assembly.

29 Del. Laws, c. 60, § 3; 29 Del. C. 1953, § 1503; 53 Del. Laws, c. 191.;






CHAPTER 16. REGISTRATION OF LEGISLATIVE AGENTS

§ 1601. -1607. Definitions; registration of legislative agents with Legislative Council; employer's authorization to act; compensation of agent not to be substantially dependent on outcome of legislative action of General Assembly; reports by legislative agents; when registration, report or authorization is considered as filed; violation and penalties

Repealed by 69 Del. Laws, c. 467, § 28, eff. Jan. 15, 1996.;






CHAPTER 17. EMERGENCY INTERIM LEGISLATIVE SUCCESSION

§ 1701. Short title

This chapter shall be known as the "Emergency Interim Legislative Succession Act."

29 Del. C. 1953, § 1701; 53 Del. Laws, c. 140.;



§ 1702. Declaration of policy

The General Assembly declares:

(1) That recent technological developments make possible an enemy attack of unprecedented destructiveness, which may result in the death or inability to act of a large proportion of the membership of the General Assembly;

(2) That to conform in time of attack to existing legal requirements pertaining to the General Assembly would be impracticable, would admit of undue delay and would jeopardize continuity of operation of a legally constituted General Assembly; and

(3) That it is therefore necessary to adopt special provisions as set out in this chapter for the effective operation of the General Assembly.

29 Del. C. 1953, § 1702; 53 Del. Laws, c. 140.;



§ 1703. Definitions

As used in this chapter:

(1) "Attack" means any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this State, whether through sabotage, bombs, missiles, shellfire or atomic, radiological, chemical, bacteriological or biological means or other weapons or methods.

(2) "Member" means a member of the General Assembly as set forth in article III of the Constitution of the State.

(3) "Unavailable" means absent from the place of session other than on official business of the General Assembly or unable, for physical, mental or legal reasons, to exercise the powers and discharge the duties of a member of the General Assembly, whether or not such absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.

29 Del. C. 1953, § 1703; 53 Del. Laws, c. 140.;



§ 1704. Designation of emergency interim successors to members

Each member shall designate not fewer than 3 nor more than 7 emergency interim successors to the member's powers and duties and specify their order of succession. Each member shall review and, as necessary, promptly revise the designations of emergency interim successors to the member's powers and duties to insure that at all times there are at least 3 such qualified emergency interim successors.

29 Del. C. 1953, § 1704; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1705. Status, qualifications and term of emergency interim successors

An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a member. No person shall be designated or serve as an emergency interim successor unless the person may under the Constitution and statutes hold the office of the member to whose powers and duties the person is designated to succeed, but no constitutional or statutory provision prohibiting a member from holding another office or prohibiting the holder of another office from being a member shall be applicable to an emergency interim successor. An emergency interim successor shall serve at the pleasure of the member designating the person or of any subsequent incumbent of the legislative office.

29 Del. C. 1953, § 1705; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1706. Contingent method of designating emergency interim successors

Prior to an attack, if a member fails to designate the required minimum number of emergency interim successors within 30 days following July 11, 1961, or, after such period, if for any reason the number of emergency interim successors for any member falls below the required minimum and remains below such minimum for a period of 30 days, then the required minimum number of emergency interim successors shall be designated as follows:

The President Pro Tempore of the Senate shall designate as many emergency interim successors for the members of the majority party in the Senate as are required to achieve such minimum number. The Minority Leader of the Senate shall designate as many emergency interim successors for the remaining members of the Senate as are required to achieve such minimum number. The Speaker of the House of Representatives shall designate as many emergency interim successors for the members of the majority party in the House of Representatives as are required to achieve such minimum number. The Minority Leader of the House of Representatives shall designate as many emergency interim successors for the remaining members of the House of Representatives as are required to achieve such minimum number. The President Pro Tempore of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives and the Minority Leader of the House of Representatives shall not assign to any of their designees a rank in order of succession higher than that of any remaining emergency interim successor previously designated by a member for succession to the member's own powers and duties. Each emergency interim successor designated by the President Pro Tempore of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives and the Minority Leader of the House of Representatives shall serve at the pleasure of the person designating the successor, but the member for whom the emergency interim successor is designated or any subsequent incumbent of the member's office may change the rank in order of succession or replace at the member's pleasure any emergency interim successor so designated.

29 Del. C. 1953, § 1706; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1707. Recording and publication

Each designation of an emergency interim successor shall become effective when the member or President Pro Tempore of the Senate or Minority Leader of the Senate or Speaker of the House or Minority Leader of the House making the designation files with the Secretary of State the successor's name, address and rank in order of succession. The removal of an emergency interim successor or change in order of succession shall become effective when the member or President Pro Tempore or Minority Leader of the Senate or the Speaker of the House of Representatives or Minority Leader of the House of Representatives so acting files this information with the Secretary of State. All such data shall be open to public inspection. The Secretary of State shall inform the Governor, the State Office of Civil Defense, the Clerk of the House concerned and all emergency interim successors of all such designations, removals and changes in order of succession. The Clerk of each House shall enter all information regarding emergency interim successors for the House in its public journal at the beginning of each General Assembly and shall enter all changes in membership or order of succession as soon as possible after their occurrence.

29 Del. C. 1953, § 1707; 53 Del. Laws, c. 140.;



§ 1708. Oath of emergency interim successors

Promptly after designation each emergency interim successor shall take the oath required for the member to whose powers and duties the successor is designated to succeed. No other oath shall be required.

29 Del. C. 1953, § 1708; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1709. Duty of emergency interim successors

Each emergency interim successor shall keep generally informed as to the duties, procedures, practices and current business of the General Assembly, and each member shall assist the emergency interim successors to keep themselves so informed.

29 Del. C. 1953, § 1709; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1710. Place of meeting of the General Assembly

Whenever, in the event of an attack or upon finding that an attack may be imminent, the Governor deems the place of session then prescribed to be unsafe, the Governor may change it to any place within or without the State which the Governor deems safer and convenient.

29 Del. C. 1953, § 1710; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1711. Convening of General Assembly in event of attack

In the event of an attack, the Governor shall call the General Assembly into session as soon as practicable and, in any case, within 90 days following the inception of the attack. If the Governor fails to issue such call, the General Assembly shall, on the ninetieth day from the date of inception of the attack, automatically convene at the place where the Governor then has an office. Each member and each emergency interim successor, unless the person is certain that the member to whose powers and duties the person is designated to succeed or an emergency interim successor higher in order of succession will be available, shall proceed to the place of holding the General Assembly as expeditiously as practicable. At such session or at any sessions, in operation at the inception of the attack and at any subsequent sessions, limitations on the length of session and on the subjects which may be acted upon shall be suspended.

29 Del. C. 1953, § 1711; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1712. Assumption of powers and duties of member of emergency interim successor

If, in the event of an attack, a member is unavailable, the member's emergency interim successor highest in order of succession who is not unavailable shall, except for the power and duty to appoint emergency interim successors, exercise the powers and assume the duties of such member. An emergency interim successor shall exercise these powers and assume these duties until the incumbent member, an emergency interim successor higher in order of succession or a member appointed or elected and legally qualified can act. Each House of the General Assembly shall, in accordance with its own rules, determine who is entitled under this chapter to exercise the powers and assume the duties of its members. All constitutional and statutory provisions pertaining to ouster of a member shall be applicable to an emergency interim successor who is exercising the powers and assuming the duties of a member.

29 Del. C. 1953, § 1712; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1713. Privileges, immunities and compensation of emergency interim successors

When an emergency interim successor exercises the powers and assumes the duties of a member, the successor shall be accorded the privileges and immunities, compensation, allowances and other perquisites of office to which a member is entitled. In the event of an attack, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a member, shall be accorded the privileges and immunities of a member while traveling to and from a place of session and shall be compensated for such travel in the same manner and amount as a member. This section shall not in any way affect the privileges, immunities, compensation, allowances or other perquisites of office of an incumbent member.

29 Del. C. 1953, § 1713; 53 Del. Laws, c. 140; 70 Del. Laws, c. 186, § 1.;



§ 1714. Quorum and vote requirements

In the event of an attack:

(1) Quorum requirements for the General Assembly shall be suspended; and

(2) Where the affirmative vote of a specified proportion of members for approval of a bill, resolution or other action would otherwise be required, the same proportion of those voting thereon shall be sufficient.

29 Del. C. 1953, § 1714; 53 Del. Laws, c. 140.;



§ 1715. Termination of operation of this chapter

The authority of emergency interim successors to succeed to the powers and duties of members and the operation of this chapter relating to quorum, the number of affirmative votes required for General Assembly action and limitations on the length of sessions and the subjects which may be acted upon shall expire 2 years following the inception of an attack, but nothing in this chapter shall prevent the resumption before such time of the filling of legislative vacancies in the General Assembly and the calling of elections for the General Assembly in accordance with applicable constitutional and statutory provisions. The Governor, acting by proclamation, or the General Assembly, acting by concurrent resolution, may from time to time extend or restore such authority or the operation of any of such provisions upon a finding that events render the extension or restoration necessary, but no extension or restoration shall be for a period of more than 1 year.

29 Del. C. 1953, § 1715; 53 Del. Laws, c. 140.;






CHAPTER 19. FISCAL PROJECTIONS

§ 1901. Bills and joint resolutions which appropriate or mandate or contemplate a subsequent appropriation

(a) Any bill or joint resolution in either House of the General Assembly which authorizes expenditures not previously authorized within the annual budget for the fiscal year in which the expenditure is to be incurred or which because of the provisions of the bill or joint resolution would authorize expenditures not specifically provided for in the bill or joint resolution shall include a 3-year fiscal projection. The 3-year fiscal projection shall be attached by the sponsor prior to its initial committee consideration in the House of origin.

(b) Any bill or joint resolution in either House of the General Assembly which relates to any public pension or retirement plan applicable to any person including, but not limited to, any public employee, officer or appointee of the State that would authorize or necessarily involve expenditures not authorized within the annual budget for the fiscal year in which the expenditure is to be incurred or which, because of the provisions of the bill or joint resolution, would authorize or necessarily involve expenditures not specifically provided for in the bill or joint resolution, shall include a fiscal projection reflecting the estimated actuarial long-term cost of the proposed bill or resolution whether or not such pension or retirement plan is funded on an actuarial reserve basis. The long-term fiscal projection shall be attached by the sponsor prior to its initial committee consideration in the House of origin.

29 Del. C. 1953, § 1901; 59 Del. Laws, c. 41, § 1; 60 Del. Laws, c. 58, § 1; 62 Del. Laws, c. 178, § 1.;



§ 1902. Contents of fiscal projection

The 3-year projection shall be a statement describing, as accurately as can reasonably be ascertained, all requirements, obligations assumed by the State and other consequences of the bill or joint resolution having a fiscal impact on the State for each of the 3 fiscal years following the effective date of the bill or joint resolution. Such fiscal projection shall, where applicable, include full cost data including, but not limited to, salaries, operating costs, other employment costs (fringe benefits), capital outlay and debt service. Fiscal projections required in this chapter shall be prepared on forms prescribed by the Controller General. If the fiscal projection is not prepared by the Controller General, it shall contain a statement by the Controller General that the Controller General concurs in the sponsor's projection of the fiscal impact of the bill or joint resolution as set forth in the fiscal projection or that the Controller General finds contrary or additional fiscal data which should be included in the fiscal projection. The Controller General shall point out particular ways in which the bill or joint resolution may escalate costs or reduce revenue to the State. The fiscal projection must also state how the estimates were calculated and from what facts or assumptions. In the case of a bill or joint resolution authorizing expenditures or relating to pension or retirement plan as defined by subsection (b) of § 1901 of this title, such projection shall, in addition to the other requirements of this section, state the estimated actuarial long-term cost of the proposed bill or joint resolution as obtained by the Controller General from the Board of Pension Trustees or other qualified actuarial source. All fiscal projections shall be reviewed or prepared by the Controller General and the same shall be reported to the sponsor in writing.

29 Del. C. 1953, § 1902; 59 Del. Laws, c. 41, § 1; 62 Del. Laws, c. 178, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1903. Fiscal projection when revenue reduced

Any bill or joint resolution which would have the effect of reducing state revenue must have a 1-year projection attached thereto, which projection shall describe, as accurately as can reasonably be ascertained, the loss of revenue to the State for the first full fiscal year after the effective date of the legislation and the rationale used in determining such fiscal impact. The Controller General's responsibility herein shall be the same as in § 1902 of this title.

29 Del. C. 1953, § 1903; 59 Del. Laws, c. 41, § 1.;



§ 1904. Revision of fiscal projection

The Controller General shall revise the fiscal projection with each successive state of the legislative process in which any amendment or substitute bill is introduced which changes the fiscal effect of the bill or joint resolution. Such revised fiscal projections must be included with each such amendment or substitute bill at the time of introduction. Fiscal projections previously attached to the bill or joint resolution shall remain with the bill or joint resolution and shall not be removed.

29 Del. C. 1953, § 1904; 59 Del. Laws, c. 41, § 1.;



§ 1905. Federal matching funds

Any bill or joint resolution which provides for the expenditure of state funds not authorized in the annual budget bill for the fiscal year in which the expenditure is to be incurred, in order to qualify for or otherwise receive federal funds, shall include a 3-year fiscal projection. The fiscal projection shall describe, as accurately as can reasonably be ascertained, the total anticipated expenditures of such program or agency, the total amount to be expended or committed by the federal government for each of the 3 fiscal years, the total amount to be expended by the State for each of the 3 fiscal years and when the federal funding is likely to be concluded.

29 Del. C. 1953, § 1905; 59 Del. Laws, c. 41, § 1.;



§ 1906. Local school district funds

Any bill or resolution in either House of the General Assembly which provides for or requires the expenditure of any local school district current expense funds shall include a 3-year fiscal projection. The 3-year fiscal projection shall be attached by the sponsor prior to its initial committee consideration in the House of origin.

63 Del. Laws, c. 287, § 2.;



§ 1907. Effect on legislative analysis

No provision of this chapter shall be deemed to prevent or limit the preparation of any analysis of any bill or joint resolution by the staff of the Legislative Council or by attorneys of the Senate or House of Representatives when such analysis is requested by a member of the General Assembly.

29 Del. C. 1953, § 1906; 59 Del. Laws, c. 41, § 1; 63 Del. Laws, c. 287, § 1.;



§ 1908. Waiver by majority

Each House may waive the requirements of this chapter as to any specific legislation pending before such House by a vote of the majority of all members elected to such House.

29 Del. C. 1953, § 1907; 59 Del. Laws, c. 41, § 1; 63 Del. Laws, c. 287, § 1.;






CHAPTER 21. GOVERNOR

§ 2101. Salary

The annual salary of the Governor shall be $107,000, commencing with the day of inauguration.

Code 1852, § 466; 21 Del. Laws, c. 51; 23 Del. Laws, c. 61; Code 1915, § 389; 34 Del. Laws, c. 53, § 1; Code 1935, §§ 363, 373A; 47 Del. Laws, c. 348, § 1; 48 Del. Laws, c. 150, § 1; 29 Del. C. 1953, § 2101; 51 Del. Laws, c. 1; 54 Del. Laws, c. 376; 56 Del. Laws, c. 411, § 1; 63 Del. Laws, c. 351, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 1, § 1.;



§ 2102. Request for judicial opinions

The Governor may, whenever the Governor requires it for public information or to enable the Governor to discharge the duties of office with fidelity, request the members of the Supreme Court to give their opinions in writing touching the proper construction of any provision in the Constitution of this State or of the United States or the constitutionality of any law enacted by the General Assembly of this State.

Code 1852, § 482; Code 1915, § 402; Code 1935, § 374; 29 Del. C. 1953, § 2102; 70 Del. Laws, c. 186, § 1.;



§ 2103. Suspension of execution of death sentence

The Governor, in every act suspending the execution of a sentence of death, shall appoint a day for doing such execution, and specify 2 hours between which it shall be done.

Code 1852, § 483; Code 1915, § 403; Code 1935, § 375; 29 Del. C. 1953, § 2103.;



§ 2104. Review of National Guard

The Governor may review the volunteer forces or the National Guard of the State at the Governor's pleasure.

Code 1852, § 485; Code 1915, § 405; Code 1935, § 376; 29 Del. C. 1953, § 2104; 70 Del. Laws, c. 186, § 1.;



§ 2105. Rewards for arrest and conviction

The Governor may, whenever there are reasonable grounds for the belief that the laws of this State have been violated and it is necessary for the purpose of securing the arrest of the persons offending that a reward should be offered for the arrest and conviction of such persons, issue a proclamation offering such reward as in the opinion of the Governor and the Attorney General is proper for such arrest and conviction. Upon the arrest and conviction, the amount so offered shall be paid upon a warrant drawn by the Governor on the State Treasurer in favor of the persons, certified by the Attorney General to be entitled thereto, out of any money in the Treasury not otherwise appropriated. The reward shall not exceed the sum of $250 in cases of felonies not capital and shall not exceed the sum of $2,000 in capital felonies. No reward shall be paid to any officer who arrests such person in the regular discharge of the officer's duty by virtue of process in the officer's hands to be executed nor to any person who has arrested the offender previous to the publication of the reward.

15 Del. Laws, c. 345; 20 Del. Laws, c. 598; 26 Del. Laws, c. 280; Code 1915, § 406; Code 1935, § 377; 29 Del. C. 1953, § 2105; 70 Del. Laws, c. 186, § 1.;



§ 2106. Use of signature stamp

In the preparation of marriage licenses and other licenses, the Governor may stamp the same with an autograph signature stamp.

22 Del. Laws, c. 272, § 1; Code 1915, §§ 273, 427A; 28 Del. Laws, c. 40; Code 1935, §§ 245, 385; 29 Del. C. 1953, § 2106.;



§ 2107. Mother's Day proclamation

The Governor may issue annually a proclamation calling upon the state officials to display the United States flag on all state and school buildings and the people of the State to display the flag at their homes, lodges, churches and places of business and other suitable places on the second Sunday in May, known as Mother's Day, founded by Anna Jarvis, as a public expression of love and reverence for the mothers of our State and the women serving it and as an inspiration for better homes and closer ties between them and the State.

31 Del. Laws, c. 73; Code 1935, § 380; 29 Del. C. 1953, § 2107; 70 Del. Laws, c. 186, § 1.;



§ 2108. Arbor and Bird Day proclamation

The Governor may set apart each year by proclamation 1 day to be designated as Arbor and Bird Day and may request its observance by all public schools, private schools, colleges and other institutions by the planting of trees and the adornment of the school and public grounds and by suitable exercises, having for their object the advancement of the study of arbor culture and promotion of the spirit of protection to birds and trees and the cultivation of an appreciative sentiment concerning them.

22 Del. Laws, c. 216, § 8; Code 1915, § 2420; Code 1935, § 2895; 29 Del. C. 1953, § 2108.;



§ 2109. Observance of Delaware Swedish Colonial Day

(a) The Governor shall proclaim March 29th of each year as Delaware Swedish Colonial Day.

(b) The Governor shall issue a proclamation calling upon officials of the government to display the flags of the United States and of the State on all governmental buildings on March 29th of each year to be known as Delaware Swedish Colonial Day and inviting the people of the State to observe Delaware Swedish Colonial Day in schools, churches, patriotic and historical societies and other organizations with appropriate ceremonies in commemoration of the landing of the Swedes upon the soil of Delaware.

42 Del. Laws, c. 207; 29 Del. C. 1953, § 2109.;



§ 2110. Observance of American Education Week

The Governor may issue a proclamation calling upon all teachers of schools to arrange special programs during American Education Week and calling upon the people of the entire State to observe it in some fitting manner.

42 Del. Laws, c. 127; 29 Del. C. 1953, § 2110.;



§ 2111. Observance of Delaware Head Start Week

(a) The Governor shall proclaim the last week of the month of March each year as Delaware Head Start Week.

(b) The Governor shall issue annually a proclamation calling upon all administrators, staff and volunteers at all Head Start Programs and Early Childhood Assistance Programs in the State to arrange special programs during and in observance of Delaware Head Start Week and calling upon the people of the entire State to observe it in some fitting manner.

72 Del. Laws, c. 283, § 1.;



§ 2112. Special powers in case of extreme fire hazard; penalty

(a) The Governor may, by proclamation, upon the recommendation of the State Forester of the existence of extreme wild fire hazard under conditions of drought or other conditions or situations creating a fire hazard detrimental to the public interest, declare, designate and establish definite areas within which it shall be unlawful, during the period covered by the proclamation, to set fire to or in any manner cause to be set on fire any marsh, woods, cuttings of forest growth, leaves, grass or other material or to kindle a camp fire or have any out-of-door fire. The Governor may also, by proclamation, suspend any open hunting season of wildlife under the above conditions within any designated areas.

(b) Any such proclamation shall be in full force and effect at the expiration of 24 hours after public notice is given in the manner the Governor shall determine and shall remain in full force until rescinded by the Governor.

(c) Whoever violates this section shall be fined not less than $25 nor more than $100, or imprisoned not less than 30 days nor more than 90 days, or both.

29 Del. C. 1953, § 2111; 49 Del. Laws, c. 15; 72 Del. Laws, c. 283, § 1.;



§ 2113. Father's Day proclamation

The Governor may issue annually a proclamation calling upon state officials to display the United States flag on all state and school buildings, and the people of this State to display the flag at their homes, lodges, churches and places of business and other suitable places, on the 3rd Sunday in June, known as Father's Day, as a public expression of love and reverence for the fathers of our State and as an inspiration for better homes and closer ties between fathers and the State.

70 Del. Laws, c. 352, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 283, § 1.;



§ 2114. Police Officers Appreciation Day

The Governor may issue annually a proclamation calling upon state officials to display the United States flag on all state and school buildings, and the people of this state to display the flag at their homes, lodges, churches and places of business and other suitable places, on the second Wednesday in June, known as Police Officers Appreciation Day, as a public expression of appreciation for those in our state who dedicate their lives to law enforcement.

72 Del. Laws, c. 40, § 1; 72 Del. Laws, c. 283, § 1.;



§ 2115. Correctional officers and Employees Recognition and Appreciation Week

The Governor may issue annually a proclamation designating the 1st week in May as Correctional Officers and Employees Recognition and Appreciation Week and calling upon State officials to display the United States flag on all State and school buildings, and the people of this State to display the flag at their homes, lodges, churches and places of business and other suitable places as a public expression of recognition and appreciation for those in our State who have dedicated their lives to protecting the rights of the public to be safeguarded from criminal activity and who are responsible for the care, custody and dignity of human beings in their charge.

72 Del. Laws, c. 76, § 1; 72 Del. Laws, c. 283, § 1.;






CHAPTER 22. GOVERNOR-ELECT TRANSITIONAL FUND

§ 2201. Establishment of Governor-elect Transitional Fund

There is established in the General Fund a fund to be known and designated as the "Governor-elect Transitional Fund." All moneys in the Governor-elect Transitional Fund are perpetually appropriated and dedicated for the purposes set forth in this chapter.

29 Del. C. 1953, § 2201; 57 Del. Laws, c. 488, § 1.;



§ 2202. Certification of election of Governor

As soon as possible after every general election at which a Governor has been elected, the Commissioner of Elections shall certify to the Director of the Office of Management and Budget and the State Auditor the fact and results of such election.

29 Del. C. 1953, § 2202; 57 Del. Laws, c. 488, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 2203. Facilities to be furnished to Governor-elect

The Director of the Office of Management and Budget, in cooperation with the Governor shall, upon request of the Governor-elect, furnish the following services and facilities to the Governor-elect from moneys set aside in the Governor-elect Transitional Fund:

(1) Suitable office space, furniture, fixtures and equipment;

(2) Payment of salaries and expenses of staff personnel designated by the Governor-elect;

(3) Payment of travel expenses for the Governor-elect and staff personnel;

(4) Payment of incidental office expenses, including postage, communications and supplies.

29 Del. C. 1953, § 2203; 57 Del. Laws, c. 488, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 2204. Time during which available to Governor-elect

The moneys authorized for use of the Governor-elect, as provided in this chapter, shall be available from the date of certification as provided in § 2202 of this title until the Governor-elect officially assumes the office of Governor.

29 Del. C. 1953, § 2204; 57 Del. Laws, c. 488, § 1.;



§ 2205. When Fund not to be used

In the case where the Governor-elect is the incumbent Governor, there shall be no expenditures of funds for the provision of facilities to such incumbent pursuant to this chapter.

29 Del. C. 1953, § 2205; 57 Del. Laws, c. 488, § 1.;



§ 2206. Appropriation

The sum of $15,000 shall be paid by the State Treasurer out of the General Fund and out of funds not otherwise appropriated in any year in which the provisions of this chapter are operative. These funds shall be considered as an automatic appropriation.

29 Del. C. 1953, § 2206; 57 Del. Laws, c. 488, § 2.;






CHAPTER 23. SECRETARY OF STATE

§ 2301. Salary

The Secretary of State shall receive as full compensation for all services a salary of $15,000 per annum.

Code 1852, § 466; 23 Del. Laws, c. 62, § 2; Code 1915, § 391; 36 Del. Laws, c. 81, § 1; Code 1935, §§ 365, 373A; 45 Del. Laws, c. 76, § 1; 48 Del. Laws, c. 150, § 1; 29 Del. C. 1953, § 2301; 54 Del. Laws, c. 57, § 1; 55 Del. Laws, c. 404, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2302. Bond

Repealed by 73 Del. Laws, c. 421, § 1, eff. July 22, 2002.;



§ 2303. Assistant to the Secretary of State; appointment; duties

The Secretary of State may appoint from among the employees of the Secretary's office an Assistant to the Secretary of State who shall perform such duties as directed by law or by the Secretary of State to perform.

Code 1935, § 384B; 47 Del. Laws, c. 180, § 2; 29 Del. C. 1953, § 2303; 70 Del. Laws, c. 186, § 1.;



§ 2304. Keeper of Great Seal and records

The Secretary of State shall be keeper of the Great Seal of the State, and through the Delaware Public Archives of all acts and public resolutions of the General Assembly and of all archival records and public papers belonging to the Executive Department.

Code 1852, § 486; Code 1915, § 422; Code 1935, § 381; 29 Del. C. 1953, § 2304; 72 Del. Laws, c. 91, § 70.;



§ 2305. Seal of office; documents authenticated by Great Seal as evidence

(a) The Secretary of State shall have a seal of office. All marriage licenses shall be under the Secretary's seal, shall be signed by the Governor and countersigned by the Secretary. Copies of records and other papers of the Secretary's office authenticated by this seal or by the Great Seal shall be evidence.

(b) The Secretary of State may from time to time replace the seal or seals of the Secretary's office. When such replacement is made, the old seal or seals shall be destroyed in the Secretary's presence.

Code 1852, § 488; Code 1915, §§ 226A, 427; 40 Del. Laws, c. 30, § 1; Code 1935, § 384; 29 Del. C. 1953, § 2305; 50 Del. Laws, c. 341, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2306. Use of Great Seal and Privy Seal; restrictions; reproduction of seals and other insignia subject to approval; penalties

(a) The Secretary of State as the keeper of the Great Seal and the Privy Seal shall restrict the use of the Great Seal and the Privy Seal to documents, records, publications and other business transactions of the State.

(b) The seals, coat of arms, state flag, emblems and other insignia of this State may be used, reproduced or published with the written consent of the Secretary of State, provided that use is restricted to educational uses such as encyclopedias, reference books, historical publications or similar uses which do not involve advertising or other means of personal gain or which abrogate the rights of the citizenry of the State.

(c) Whoever violates or fails to comply with this section shall be fined not less than $100 nor more than $250.

(d) Notwithstanding anything to the contrary contained in any act enacted prior to April 17, 1961, authorizing the Governor, the State Treasurer and the Secretary of State to act as issuing officers in issuing bonds of this State or in any other law, the Secretary of State may, in executing said bonds on behalf of the State, cause a facsimile of the Great Seal of the State to be engraved or printed thereon and, in any such case, it shall not be necessary to affix to or impress on said bonds the Great Seal of the State.

48 Del. Laws, c. 255, §§ 1-3; 29 Del. C. 1953, § 2306; 53 Del. Laws, c. 22.;



§ 2307. Preservation of legislative records

(a) The Delaware Public Archives shall sort, arrange, label and file, according to legislative session, all original bills, resolutions, committee reports and other legislative records, keeping the Senate records separate and distinct from those of the House.

(b) The Secretary of the Senate and the Clerk of the House shall, at the end of each session of the General Assembly, deliver to the Delaware Public Archives all the original bills, resolutions, petitions and other legislative records of the session to be labeled and preserved by the Delaware Public Archives.

17 Del. Laws, c. 35, §§ 1-2; Code 1915, § 423; Code 1935, § 382; 29 Del. C. 1953, § 2307; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, §§ 68, 69.;



§ 2308. Commissions and other instruments under the Great Seal

The Secretary of State shall make and register commissions and affix the Great Seal to the commissions and to all other instruments and records required to be under the Great Seal or of which it is the proper authentication.

Code 1852, § 487; Code 1915, § 426; Code 1935, § 383; 29 Del. C. 1953, § 2308.;



§ 2309. Certification of records

Except when the Great Seal of the State is required to be affixed to a certification of a record, the certification of all records, licenses, registrations, papers or other documents required to be certified by the Secretary of State shall be made under the signature and seal of office of the Secretary of State. The signature may be a printed facsimile, except when the signature of the Secretary is requested or required by law, or when the Great Seal of the State is affixed thereto, or when the document is to be authenticated, in which case the signature may be a printed facsimile when attested by the Assistant to the Secretary of State.

Code 1935, § 384A; 47 Del. Laws, c. 180, § 1; 29 Del. C. 1953, § 2310; 62 Del. Laws, c. 47, § 1.;



§ 2310. Preparation, delivery and accounting of marriage licenses

The Department of Health and Social Services, pursuant to § 113 of Title 13, shall prepare and deliver to the clerks of the peace marriage licenses required by law, duly signed and sealed, and shall keep a correct account of the same. The death of any officer authorized to sign marriage licenses for the State shall not void marriage licenses then duly signed by such officer.

Code 1852, §§ 489, 490; Code 1915, § 428; Code 1935, § 386; 29 Del. C. 1953, § 2311; 57 Del. Laws, c. 560, § 1.;



§ 2311. Disposition of moneys received; Division of Corporations Corporate Revolving Fund; Secretary of State Special Operations Fund

(a) All fees which are by law taxable by and payable to the Secretary of State, except those fees collected pursuant to § 9-525(d)(3) of Title 6, § 15-1207(b) of Title 6, § 17-1107(b) of Title 6, § 18-1105(b) of Title 6, § 3813(b) of Title 12, § 391(h) of Title 8 and § 2318 and § 4307 of this title, shall be collected by the Secretary of State and paid into the State Treasury, provided however that an amount equal to 23% of all fees assessed pursuant to § 9-525 of Title 6 (excluding any fees assessed pursuant to § 9-525(d)(3) of Title 6 and any fees assessed pursuant to § 9-525(a)(2) in excess of $15), and an annual amount not to exceed $1 million equal to the sum of:

(1) All fees and taxes collected pursuant to Chapter 69 of Title 18 required by law to be transferred to the General Fund, and

(2) Those fees collected pursuant to § 3813(a)(2) and § 3862(1) of Title 12,

shall be remitted monthly to the treasury of the City of Wilmington. To ensure implementation of this subsection, the Insurance Commissioner shall, transfer any amounts collected subsequent to June 30, 2007, pursuant to Chapter 69 of Title 18 and required by law to be transferred to the General Fund to the Secretary of State.

(b) There is hereby created, within the Division of Corporations, a special fund to be designated as the Division of Corporations Corporate Revolving Fund which shall be used in the operation of the Division of Corporations in the performance of special requests for services and the funding of appropriated special funds positions.

(c) All fees which are by law payable to the Secretary of State pursuant to 9-525(d)(3) of Title 6, § 15-1207(b) of Title 6, § 17-1107(b) of Title 6, § 18-1105(b) of Title 6, § 3813(b) of Title 12 and § 391(h) of Title 8 and § 4307 of this title shall be deposited in the State Treasury to the credit of said Division of Corporations Corporate Revolving Fund. No other fees or taxes collected by the Secretary of State shall be deposited in said Fund.

(d) Funds in the Division of Corporations Corporate Revolving Fund shall be used by the Division of Corporations in the performance of the functions and duties involved in creating and maintaining the capability to perform services in response to special requests for the same day service and 24-hour turnaround service.

(e) The maximum unencumbered balance which shall remain in the Division of Corporations, Corporate Revolving Fund at the end of Fiscal Year 2001 shall be $1,300,000 and any amount in excess thereof shall be transferred to the General Fund of the State. The maximum unencumbered balance which shall remain in the Division of Corporations, Corporate Revolving Fund at the end of Fiscal Year 2002 and any subsequent fiscal year thereafter shall be $1,000,000 and any amount in excess thereof shall be transferred to the General Fund of the State.

(f) There is hereby created, within the office of the Secretary of State, a special fund to be designated as the Secretary of State Special Operations Fund. Funds deposited in said Special Operations Fund shall be used to maintain and improve the capability to perform the operations, functions and duties of the Secretary of State, including but not limited to maintaining and improving the statewide communications network maintained by the Secretary of State, creating, maintaining and improving electronic files, creating, maintaining and improving the ability to provide remote access to electronic files maintained by the Secretary of State and funding appropriated positions relating to such activities.

(g) All fees which are by law payable to the Secretary of State pursuant to § 2318 of this title shall be deposited in the State Treasury to the credit of said Secretary of State Special Operations Fund. No other fees or taxes collected by the Secretary of State shall be deposited in said Fund.

Code 1852, § 493; 23 Del. Laws, c. 62, §§ 3-4; 24 Del. Laws, c. 91; Code 1915, § 431; Code 1935, § 389; 29 Del. C. 1953, § 2312; 65 Del. Laws, c. 234, § 1; 66 Del. Laws, c. 303, § 137; 66 Del. Laws, c. 352, §§ 15-17; 68 Del. Laws, c. 312, §§ 11, 12; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 354, § 111; 72 Del. Laws, c. 395, § 131; 73 Del. Laws, c. 74, § 120; 74 Del. Laws, c. 52, §§ 39, 40; 75 Del. Laws, c. 218, § 4(a); 76 Del. Laws, c. 285, § 1; 77 Del. Laws, c. 78, §§ 65, 66.;



§ 2312. Record of newspaper publications

The Secretary of State shall make an entry in the Executive Register of every publication made by the Secretary in a newspaper stating the name of the paper.

Code 1852, § 495; Code 1915, § 433; Code 1935, § 391; 29 Del. C. 1953, § 2313; 70 Del. Laws, c. 186, § 1.;



§ 2313. Books and accounts open to inspection of legislative committees

The books, papers and accounts of the Secretary of State shall be open to inspection of committees of the Senate and House of Representatives, and the Secretary shall furnish the committees with copies and extracts as required.

Code 1852, § 496; Code 1915, § 434; Code 1935, § 392; 29 Del. C. 1953, § 2314; 70 Del. Laws, c. 186, § 1.;



§ 2314. Printing and publication of laws; certification of costs

The Secretary of State shall publish and distribute the laws as required by §§ 902-910 of this title, and, the binding being done to the Secretary's acceptance, shall certify the sum due therefor according to contract, stating the pages, price and all items of charge.

Code 1852, § 497; Code 1915, § 435; Code 1935, § 393; 29 Del. C. 1953, § 2315; 70 Del. Laws, c. 186, § 1.;



§ 2315. Fees

The fees to be charged by the Secretary of State for the use of the State are as follows:

For issuing certificate in private case under the Great Seal $ 3.00

For issuing certificate in private case under the seal of office

For copying, per line .05

For receiving, filing and indexing certificates, statements, affidavits, decrees, agreements, surveys, reports and any other papers pertaining to corporations, except as otherwise provided in Title 8 of the Delaware Code 10.00

For receiving, filing and indexing every paper now or hereafter provided by law to be filed with the Secretary of State, except as otherwise provided in Title 8 of the Delaware Code 10.00

For recording, filing and indexing certificates, articles of association and any other paper required by law to be recorded by the Secretary of State, the same fees as provided by law for the Recorder, except as otherwise provided in Title 8 of the Delaware Code

For proceeding for reinstatement, including the receiving, filing and indexing and all necessary certificates 15.00

For filing certificates of foreign corporations including the receiving, filing, indexing and issuing necessary certificates, $13 of which shall be paid to each Prothonotary for filing & c. 30.00

For certifying acts or resolutions of a private nature, acts of a private character pertaining to the acknowledgement or recording of deeds or other papers or to titles or conveyances of real estate, the fees prescribed in § 909 of this title

For commission to Attorney General, coroners and notaries public, each 15.00

For commission to justices of the peace 10.00

For commission to constables, when appointed by the Governor 10.00

Code 1852, §§ 501-505; 13 Del. Laws, c. 117, § 16; 19 Del. Laws, c. 551; 20 Del. Laws, c. 180; 21 Del. Laws, c. 16, § 1; 21 Del. Laws, c. 59, § 2; 25 Del. Laws, c. 240, § 1; Code 1915, § 264; Code 1935, § 237; 29 Del. C. 1953, § 2315; 61 Del. Laws, c. 387, § 1; 62 Del. Laws, c. 40, §§ 1, 2; 64 Del. Laws, c. 317, § 5; 74 Del. Laws, c. 52, § 41.;



§ 2316. Collection of commission fees from gubernatorial appointees

Whenever the Governor commissions to office any person, whom the Governor is or may be authorized by the Constitution or by law to commission and whose appointment is required to be confirmed by the Senate, the Secretary of State shall collect from every such person as fee for the commission which the Secretary shall receive, the proportionate part of the fee which the Secretary is by law required to demand and receive for the full term to which the appointment to the office is limited in the ratio which the time from the date of the appointment to the last day of the next session of the Senate bears to the full term to which the appointment is limited.

21 Del. Laws, c. 46, § 1; Code 1915, § 265; Code 1935, § 238; 29 Del. C. 1953, § 2317; 70 Del. Laws, c. 186, § 1.;



§ 2317. Furnishing of copies of acts to state or county officers

(a) Upon request of any state or county officer, the Delaware Public Archives shall furnish to the officer, without cost, a certified copy of any act of the General Assembly pertaining to the duties of the official making the request.

(b) The Secretary of State shall, at the end of each session of the General Assembly, send to the Auditor a certified copy of any act passed during the session granting a tax for the support of government or concerning any duty to be performed by the Secretary.

Code 1852, § 494; 27 Del. Laws, c. 77; Code 1915, §§ 432, 437; Code 1935, §§ 390, 395; 29 Del. C. 1953, § 2318; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 91, § 72.;



§ 2318. Remote access to electronic files, authentications and apostilles

(a) The Secretary of State may, in the Secretary's discretion, permit persons remote access to electronic files maintained by the Secretary of State, and may from time to time make, amend, alter and rescind rules and regulations governing remote access to such electronic files.

(b) The Secretary of State shall establish, and may from time to time amend or alter, a schedule of fees and charges payable to the Secretary of State by, and shall collect such fees and charges for the use of the State from, persons permitted remote access to electronic files, such schedule not to exceed $30 for each fee or charge excepting persons permitted remote access to electronic files maintained by the Secretary of State pursuant to Title 6, Article IX of the Uniform Commercial Code, such schedule not to exceed $75 for each fee or charge.

(c) The Secretary of State shall establish, and may from time to time amend or alter, a schedule of fees and charges payable to the Secretary of State by, and shall collect such fees and charges for the use of the State from, persons requesting authentications and/or apostilles, such schedule not to exceed $40 for each fee or charge for regular service plus an additional sum of up to:

(1) $40 for each service requested to be completed within a 24-hour period from the time of the request;

(2) $50 for each service to be completed within the same day of the request; and

(3) $500 for each service to be completed within a 2-hour period from the time of the request.

Such schedule shall provide for a maximum fee of $30 to be charged in each instance where a natural person acting on that person's own behalf requests more than 1 authentication and/or apostille for a noncommercial purpose, including but not limited to adoptions and custody cases.

66 Del. Laws, c. 352, § 18; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 52, § 42; 77 Del. Laws, c. 78, §§ 67, 68.;



§ 2319. Provision and installation of hardware and software; training; maintenance and support

The Secretary of State shall, at no expense to the counties, provide and install computer hardware and software in the offices of the recorder of deeds of each of the counties to access, search, view and print the complete Delaware Optical Disk Imaging System and the Delaware Corporation Information System of the Secretary of State. Such computer hardware and software shall be substantially equivalent to that utilized by other remote users of the Delaware Optical Disk Imaging System and the Delaware Corporation Information System. The Secretary of State shall also provide and install, at its own expense, in the office of each recorder any upgrade of either of such computer hardware or software, or both, which the Secretary of State installs from time to time in its own system, where such upgrade is necessary to maintain no less than the same capacity for accessing, searching, storing, viewing and printing Delaware Corporation Information System and Optical Disk Imaging System documents and information at each of the recorder's offices as existed immediately prior to the installation of such upgrade by the Secretary of State in its own system. The Secretary of State shall provide appropriate training for the operation of the installed systems or any changes to the systems to 2 members of each Recorder's office staff at no charge to the Recorders. Each recorder shall maintain at its own expense the computer hardware that has been installed by the Secretary of State in its offices. The Secretary of State shall provide each recorder the same level of maintenance and support for the system software as provided to other remote users and shall charge each recorder no more than other remote users are charged for similar services. Each recorder shall also pay for the initial installation and subsequent monthly charges for all required telephone lines or other electronic connections between the recorders' offices and the Secretary of State. The State shall not charge any fees to the recorders for access and use through the recorders' offices of the Delaware Corporation Information System and Optical Disk Imaging System of the Secretary of State.

70 Del. Laws, c. 587, § 42.;






CHAPTER 25. STATE DEPARTMENT OF JUSTICE

Subchapter I General Powers

§ 2501. Purpose

The purpose of this chapter is to accomplish efficiency by centralizing in 1 department the state's facilities for the rendering of legal services to the Governor, General Assembly, officers, departments, boards, agencies, commissions and instrumentalities of the state government and to provide for the enforcement of the criminal law of this State.

29 Del. C. 1953, § 2501; 56 Del. Laws, c. 326, § 1.;



§ 2502. Department of Justice established

There is created a State Department of Justice under the supervision, direction and control of the Attorney General.

29 Del. C. 1953, § 2502; 56 Del. Laws, c. 326, § 1.;



§ 2503. Definition of Attorney General

Whenever "Attorney General" is referred to or designated in the Constitution, any statute, rules of any court, contract, document or usage, such reference or designation shall include any person duly appointed by the Attorney General pursuant to § 2505 of this title, except where the term Attorney General is immediately followed by "himself or herself" or "in person" or where the context otherwise indicates.

29 Del. C. 1953, § 2503; 56 Del. Laws, c. 326, § 1; 59 Del. Laws, c. 289, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2504. Powers, duties and authority of the State Department of Justice

The State Department of Justice and the Attorney General shall have the following powers, duties and authority:

(1) To continue to exercise the powers and perform the duties by the Constitution, statutes and common law vested in and imposed upon the Attorney General prior to January 1, 1969;

(2) Notwithstanding any other laws, to provide legal advice, counsel and services for administrative offices, agencies, departments, boards, commissions and officers of the state government concerning any matter arising in connection with the exercising of their official powers or duties and to publish or cause to be published such opinions in book form every 2 years. The courts, counties and incorporated municipalities are excepted from this chapter;

(3) Notwithstanding any other laws, to represent as counsel in all proceedings or actions which may be brought on behalf of or against them in their official capacity in any court, except in actions in which the State has a conflicting interest, all officers, agencies, departments, boards, commissions and instrumentalities of state government;

(4) To investigate matters involving the public peace, safety and justice and to subpoena witnesses and evidence in connection therewith; provided, however, that nothing in this subdivision shall restrict the general powers of the General Assembly to investigate matters involving the public peace, safety and justice and to subpoena witnesses and evidence in connection therewith;

(5) To direct the activities of state detectives;

(6) To have charge of all criminal proceedings as prior to January 1, 1969;

(7) To recommend revisions in the Constitution and statutes of this State with particular reference to law enforcement;

(8) To draft or cause to be drafted such bills or amendments as may be requested by any state officer or any department, division, commission or other state agency and otherwise render assistance, aid, information, counsel and advice in the preparation and drafting of any such proposed legislation; and

(9) To represent witnesses for the State or individuals who have cooperated with state investigative agencies when they are sued as a result of, or on account of, their cooperation with any agency of the State in any investigation or prosecution conducted by the State unless such representation creates a conflict with the interests of the State.

29 Del. C. 1953, § 2504; 56 Del. Laws, c. 326, § 1; 58 Del. Laws, c. 253, § 8; 59 Del. Laws, c. 253, §§ 18, 19; 64 Del. Laws, c. 418; 65 Del. Laws, c. 134, § 1.;



§ 2505. Chief Deputy, State Solicitor, State Prosecutor, assistants, special assistants and law clerks

(a) The Attorney General may appoint, from the practicing members of the Bar of this State, a lawyer resident in this State who shall be the Chief Deputy Attorney General and who shall have such powers, duties and responsibilities as designated by the Attorney General and shall serve on a full-time basis. In the event that the office of Attorney General becomes vacant, or should the Attorney General be unable to discharge the powers and duties of the office due to illness or incapacitation, the Chief Deputy Attorney General shall discharge the powers and duties of the Attorney General for a period not to exceed 90 days or until the Governor appoints a successor, whichever occurs first.

(b) The Attorney General may appoint, from the practicing members of the Bar of this State, a lawyer resident in this State who shall be designated as the State Solicitor, who shall serve on a full-time basis under the direct control of the Attorney General. The State Solicitor shall be responsible for all civil actions and matters wherein the State or its agencies or subdivisions are involved and shall have such powers and duties as the Attorney General shall designate.

(c) The Attorney General may appoint, from the practicing members of the Bar of this State, a lawyer resident in this State who shall be designated as the State Prosecutor and who shall serve on a full-time basis under the direct control of the Attorney General. The State Prosecutor shall be responsible for the prosecution of all criminal matters and shall have such powers and duties as the Attorney General shall designate.

(d) The Attorney General may appoint, within the limits of the appropriations made to the State Department of Justice, persons, authorized by rule of the State Supreme Court to practice law in the courts of this State, to be assistants or special assistants, who shall have such powers, duties and responsibilities as designated by the Attorney General.

(e) The Attorney General may appoint, within the limits of the appropriations made to the State Department of Justice, law clerks, who shall have such powers, duties and responsibilities as the Attorney General shall designate.

(f) The Attorney General may assign an assistant or special assistant to serve in any legal capacity in or for any office, department, board, agency, commission or instrumentality of the state government on a part-time or full-time basis whenever, in the judgment of the Attorney General, such assignment will contribute to the efficiency of the operation of such office, department, board, agency, commission or instrumentality; but such assistant shall remain under the supervision and control of the Attorney General while so serving.

(g) The powers of all assistants shall be statewide.

(h) The Attorney General shall devote full time to the office and shall not practice law for the term to which the Attorney General is elected. The Attorney General shall determine whether any assistants other than those designated as full time in this section shall be excluded from the practice of law. The salaries of the Chief Deputy and assistants shall be as fixed by the Attorney General within the appropriations made to the State Department of Justice and the limitations of § 2506 of this title.

(i) The Attorney General may appoint persons authorized by rule of the State Supreme Court to practice law in this State, in addition to those authorized by appropriations to the Department to be assistants and special assistants, to be compensated from federal funds and funds other than those funds appropriated to the State Department of Justice, to have such powers, duties and responsibilities as designated by the Attorney General. The tenure provisions of § 2511 of this title, however, shall not apply to such assistants and special assistants and the State shall not be obligated to continue their employment when or in the event such federal funds or such other funds are no longer available to pay their salaries.

(j) The Attorney General may appoint, from the practicing members of the Bar of this State, a lawyer resident in this State who shall be designated as the head or assistant head of any Division of the State Department of Justice, or the Chief Prosecutor of a particular county and who shall serve on a full-time basis under the direct control of the Attorney General. Such persons shall have such responsibilities, powers and duties as the Attorney General shall designate.

29 Del. C. 1953, § 2505; 56 Del. Laws, c. 326, § 1; 58 Del. Laws, c. 99, § 1; 59 Del. Laws, c. 222, § 9; 59 Del. Laws, c. 289, §§ 2-5; 61 Del. Laws, c. 409, § 112; 61 Del. Laws, c. 519, § 33; 62 Del. Laws, c. 68, § 79; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 340, §§ 1-3; 75 Del. Laws, c. 370, § 1.;



§ 2506. Salaries

(a) The salary of the Attorney General shall be $30,000 per annum. The Attorney General shall fix the salaries of all of the members of the Department of Justice within the limits set forth in this section.

(b) The salaries of all attorneys employed by the Attorney General in the Department of Justice shall be fixed by the Attorney General within the appropriations made to the Department of Justice pursuant to a salary plan established by the Attorney General.

29 Del. C. 1953, § 2506; 56 Del. Laws, c. 326, § 1; 57 Del. Laws, c. 763, §§ 1, 2; 58 Del. Laws, c. 99, § 2; 59 Del. Laws, c. 289, §§ 2, 6; 61 Del. Laws, c. 409, §§ 71, 113; 61 Del. Laws, c. 519, § 34; 62 Del. Laws, c. 68, § 80.;



§ 2507. Prohibition on employment of attorneys by state officers, departments, boards, agencies, commissions or instrumentalities

No officer, department, board, agency, commission or instrumentality of state government shall employ any person to act as attorney, counsel, solicitor, legal assistant or other legal advisor to such officer, department, board, agency, commission or instrumentality except as otherwise set forth in this chapter. However, such special counsel may be employed by such officer, department, board, agency, commission or instrumentality with the approval of the Attorney General and the Governor upon such terms and conditions as the Attorney General and the Governor may prescribe. The special counsel so appointed shall have such powers, duties and responsibilities as designated by the Attorney General in addition to those powers prescribed in subdivision (3) of § 2504 of this title. Expenses of such employment shall be paid by the State Treasurer out of general funds not otherwise appropriated upon the approval of the Attorney General and the Governor.

29 Del. C. 1953, § 2507; 56 Del. Laws, c. 326, § 1; 58 Del. Laws, c. 99, § 3.;



§ 2508. Power to administer oaths and affirmations; compelling attendance of persons and witnesses; delivery of witness lists

(a) The Attorney General or any assistant may administer oaths and affirmations to any person, including witnesses, at any time or in any place and may issue process to compel the attendance of persons, witnesses and evidence at the office of the Attorney General or at such other place as designated.

(b) The Attorney General shall have the right of access at all times to the books, papers, records and other documents of any officer, department, board, agency, instrumentality or commission of the state government.

(c) The Attorney General shall transmit to the Prothonotaries of the counties of this State a certified list giving the names and addresses of persons or witnesses subpoenaed under this section, the time occupied in attendance and the distance traveled by them respectively. The list shall be legal proof, and the same costs shall accrue and be paid in the same manner as is provided by law to be paid to witnesses for attendance at the courts of this State.

29 Del. C. 1953, § 2508; 56 Del. Laws, c. 326, § 1; 59 Del. Laws, c. 289, § 2; 67 Del. Laws, c. 260, § 1.;

§ 2508A Directing production of witnesses or evidence pursuant to process from without the State in criminal investigations and proceedings.

(a) For the purpose of enforcing any subpoena, warrant or other process issued by a court from without this State in a criminal proceeding or investigation occurring in said foreign state, the United States or any territory or district thereof, the Attorney General or any assistant may issue process to compel any person to produce books, papers, documents or other objects designated therein at the office of the Attorney General or at such other place as designated.

(b) A certified copy of the subpoena, warrant or other process issued by the court from without this State shall be attached to, and thereby incorporated in, any process issued by the Attorney General or any assistant pursuant to this section.

(c) Any process issued pursuant to this section by the Attorney General or any assistant shall include a certification by the Attorney General or any assistant that the process is issued pursuant to a subpoena, warrant or other process issued by a court from without the State.

(d) On an annual basis, the Attorney General shall transmit to the Prothonotaries of the counties of this State a certified list of and complete copies of all process which has been issued in the immediately preceding calendar year by the Attorney General or any assistant pursuant to this section. The date for filing such list shall be set by the Superior Court and may be enlarged by the Superior Court for good cause shown by the Attorney General.

73 Del. Laws, c. 70, § 1.;



§ 2508A. Directing production of witnesses or evidence pursuant to process from without the State in criminal investigations and proceedings

(a) For the purpose of enforcing any subpoena, warrant or other process issued by a court from without this State in a criminal proceeding or investigation occurring in said foreign state, the United States or any territory or district thereof, the Attorney General or any assistant may issue process to compel any person to produce books, papers, documents or other objects designated therein at the office of the Attorney General or at such other place as designated.

(b) A certified copy of the subpoena, warrant or other process issued by the court from without this State shall be attached to, and thereby incorporated in, any process issued by the Attorney General or any assistant pursuant to this section.

(c) Any process issued pursuant to this section by the Attorney General or any assistant shall include a certification by the Attorney General or any assistant that the process is issued pursuant to a subpoena, warrant or other process issued by a court from without the State.

(d) On an annual basis, the Attorney General shall transmit to the Prothonotaries of the counties of this State a certified list of and complete copies of all process which has been issued in the immediately preceding calendar year by the Attorney General or any assistant pursuant to this section. The date for filing such list shall be set by the Superior Court and may be enlarged by the Superior Court for good cause shown by the Attorney General.

73 Del. Laws, c. 70, § 1.;



§ 2509. Conflict of interest

No member of the Department of Justice shall act as attorney or counsel in any controversy in which the State, a county or a municipality has an interest except in the member's official capacity.

29 Del. C. 1953, § 2509; 56 Del. Laws, c. 326, § 1; 70 Del. Laws, c. 186, § 1.;

§ 2509A Political activity of State Department of Justice employees.

(a) Employment by the State Department of Justice does not affect any right or obligation of a citizen under the Constitution and laws of the United States or under the Constitution and laws of this State.

(b) Except as otherwise provided in this section or by federal law, an individual employed by the State Department of Justice may freely participate in any political activity, may vote in an election, and may express opinions on political subjects and candidates.

(c) With the exception of the Attorney General, no attorney or other employee regularly employed by the State Department of Justice may:

(1) Use that attorney's or other employee's official authority or influence for the purpose of interfering with or affecting the result of an election or a nomination for office;

(2) Use that attorney's or other employee's official authority or influence for the purpose of directing or coercing another to contribute anything of value, including but not limited to money, services, or time, in support of a political party, political organization, or political candidate;

(3) Engage in political activity while on duty in the employment of the State Department of Justice;

(4) Directly or indirectly solicit, receive, collect, handle, disburse, or account for assessments, contributions, or other funds for a partisan political purpose during working hours;

(5) Organize or reorganize a political party organization or political organization during working hours;

(6) Organize, sell tickets to, or promote a fund-raising activity of a candidate in a partisan election or of a political party or political organization during working hours; or

(7) Be a candidate for or hold any elected state or local office provided however, any attorney or other employee regularly employed by the State Department of Justice shall request a leave of absence in accordance with State Department of Justice personnel policies to be a candidate for any elected state or local office and such leave request shall not be denied, except that any such attorney or employee shall resign if that attorney or employee is a candidate for the office of Attorney General.

(d) In addition to the provisions of subsection (c) of this section above, no individual employed as Chief Deputy Attorney General or division head shall directly or indirectly give, pay, lend, or contribute money or any other thing of value to or for the benefit of a candidate for any elected state or local office or to any political party or political organization in support of such candidate, or for any other political purpose intended to support such candidate.

(e) As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

(1) "Division head" means the State Prosecutor, State Solicitor, Director of the Fraud Division, Director of the Appeals Division, any assistant division head, chief county prosecutor, or division director created by statute or policy of the Attorney General.

(2) "Local office" means local office as defined in § 101(13) of Title 15, school board elections, political party office, or other public elected office.

(3) "Political activity" means participating in any activity in support of or in opposition to a political party or partisan candidate for public or political party office, including but not limited to writing or distributing statements in support of or in opposition to a candidate, initiating or circulating a partisan nominating petition, contributing money or anything of value to or for the benefit of a candidate, and soliciting votes of support for a candidate. "Political activity" does not include registering or voting in an election, or expressing opinions on political subjects or candidates.

(f) In addition to any penalty contained in any other provision of law, any employee subject to the provisions of this section who knowingly violates a provision of this section may be subject to disciplinary proceedings by the State Department of Justice or as otherwise provided by law.

75 Del. Laws, c. 396, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2509A. Political activity of State Department of Justice employees

(a) Employment by the State Department of Justice does not affect any right or obligation of a citizen under the Constitution and laws of the United States or under the Constitution and laws of this State.

(b) Except as otherwise provided in this section or by federal law, an individual employed by the State Department of Justice may freely participate in any political activity, may vote in an election, and may express opinions on political subjects and candidates.

(c) With the exception of the Attorney General, no attorney or other employee regularly employed by the State Department of Justice may:

(1) Use that attorney's or other employee's official authority or influence for the purpose of interfering with or affecting the result of an election or a nomination for office;

(2) Use that attorney's or other employee's official authority or influence for the purpose of directing or coercing another to contribute anything of value, including but not limited to money, services, or time, in support of a political party, political organization, or political candidate;

(3) Engage in political activity while on duty in the employment of the State Department of Justice;

(4) Directly or indirectly solicit, receive, collect, handle, disburse, or account for assessments, contributions, or other funds for a partisan political purpose during working hours;

(5) Organize or reorganize a political party organization or political organization during working hours;

(6) Organize, sell tickets to, or promote a fund-raising activity of a candidate in a partisan election or of a political party or political organization during working hours; or

(7) Be a candidate for or hold any elected state or local office provided however, any attorney or other employee regularly employed by the State Department of Justice shall request a leave of absence in accordance with State Department of Justice personnel policies to be a candidate for any elected state or local office and such leave request shall not be denied, except that any such attorney or employee shall resign if that attorney or employee is a candidate for the office of Attorney General.

(d) In addition to the provisions of subsection (c) of this section above, no individual employed as Chief Deputy Attorney General or division head shall directly or indirectly give, pay, lend, or contribute money or any other thing of value to or for the benefit of a candidate for any elected state or local office or to any political party or political organization in support of such candidate, or for any other political purpose intended to support such candidate.

(e) As used in this section, the following words and phrases shall have the meanings given to them in this subsection:

(1) "Division head" means the State Prosecutor, State Solicitor, Director of the Fraud Division, Director of the Appeals Division, any assistant division head, chief county prosecutor, or division director created by statute or policy of the Attorney General.

(2) "Local office" means local office as defined in § 101(13) of Title 15, school board elections, political party office, or other public elected office.

(3) "Political activity" means participating in any activity in support of or in opposition to a political party or partisan candidate for public or political party office, including but not limited to writing or distributing statements in support of or in opposition to a candidate, initiating or circulating a partisan nominating petition, contributing money or anything of value to or for the benefit of a candidate, and soliciting votes of support for a candidate. "Political activity" does not include registering or voting in an election, or expressing opinions on political subjects or candidates.

(f) In addition to any penalty contained in any other provision of law, any employee subject to the provisions of this section who knowingly violates a provision of this section may be subject to disciplinary proceedings by the State Department of Justice or as otherwise provided by law.

75 Del. Laws, c. 396, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2510. Duty to appeal from an order of filiation

On appeal from an order of filiation, the Attorney General shall answer the appeal and conduct the case for the State.

29 Del. C. 1953, § 2510; 56 Del. Laws, c. 326, § 1.;



§ 2511. Tenure

(a) Any attorney or other employee regularly employed by the Department of Justice to render services shall be appointed by the Attorney General to serve at the Attorney General's pleasure. After 3 years full-time service the employee shall have attained tenure and shall continue to be regularly employed during efficient and good behavior and shall not be removed because of religious or political opinions or affiliations or except for due cause, after a hearing before a court consisting of 3 judges of the Superior Court of the State.

(1) As a condition of attaining tenure, every Deputy Attorney General within the Criminal Division shall be required to attend and complete, within the first 3 years of service, seminars conducted by the National College of District Attorneys or any other appropriate organization approved by the Attorney General on the subjects of child sexual and physical abuse, exploitation and domestic violence.

(2) Any Deputy Attorney General in the Criminal Division who has received tenure prior to the effective date of this educational requirement shall be required to attend and complete said seminars within 3 years from the date hereof.

(3) As a condition of retaining the tenure rights conferred by this section, every Deputy Attorney General within the Criminal and Family Divisions shall be required to attend and complete at least 4 hours every 3 years of training on the subjects of child sexual and physical abuse, exploitation and domestic violence. Such training shall be conducted by the National College of District Attorneys, coordinated with the training available pursuant to §§ 911 and 912(b)(4) of Title 16, or otherwise performed by any other appropriate organization approved by the Attorney General. Such training shall also include the mandatory reporting obligations imposed by Delaware law, including reporting under the Medical Practice Act [Chapter 17 of Title 24] and § 903 of Title 16, and federal law in the reporting of child sexual and physical abuse. The failure to complete such training shall be a forfeiture of the rights conferred by this section.

(b) The term "full time," when used in reference to attorneys in this section, prohibits such attorneys from engaging in the private practice of law. The term "regularly employed," as used in this section, refers to those attorneys and other employees appointed or employed on a full-time basis by the Department of Justice. The Attorney General shall so designate such attorneys and other employees in writing at the time of their employment or at such other time at the Attorney General's pleasure.

(c) Nothing contained in this section shall limit the power of the Attorney General to assign attorneys or other employees to any of the various positions provided for in this chapter and to change said personnel in said positions from time to time at the Attorney General's pleasure; provided, however, that any attorney or other employee who shall have been regularly employed in a certain position may not be deprived of regular employment or tenure by virtue of such change of position.

29 Del. C. 1953, § 2511; 56 Del. Laws, c. 326, § 1; 69 Del. Laws, c. 158, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 323, § 4.;



§ 2512. Fees; collections and disposition

(a) All fees which are by law taxable and payable to the Attorney General shall be paid to and received by the respective Prothonotaries in the county where the fees are taxed, and the Prothonotaries shall pay over the same to the State Treasurer.

(b) The Attorney General is authorized to collect and use revenues from the fees realized by subsection (a) of this section and Chapter 73 of Title 6 (Delaware Securities Act) to support the Department of Justice's Securities Division. Balances at the end of any fiscal year in excess of $100,000 collected from these fees shall be deposited into the General Fund.

(c) The Department of Justice is authorized to publish and sell the opinions of the Attorney General; to deposit the proceeds of any sales in a special fund to be established and designated the "Attorney General Opinion Fund"; and to expend all moneys deposited in such Fund for any expense connected with the publishing or sale of opinions of the Attorney General. Copies of the published opinions will be distributed at no cost to the General Assembly, the Governor and state agencies. If at the end of the fiscal year, the amount deposited in this Fund exceeds $15,000, the amount exceeding $15,000 shall be deposited into the General Fund.

(d) Notwithstanding any other laws to the contrary, including, but not limited to, Part VI of this title, the Attorney General is authorized to enter into a contract for the production, distribution and marketing of educational videos on such terms and conditions as the Attorney General deems appropriate. All revenues received by the Attorney General from such contract shall be deposited in a nonappropriated special fund. Revenues received and deposited into said account shall be used for the purpose of reproducing, marketing and distributing copies of these videos.

29 Del. C. 1953, § 2512; 56 Del. Laws, c. 326, § 1; 73 Del. Laws, c. 310, § 11.;



§ 2513. Appointment of state detectives; terms; compensation

(a) The Attorney General may appoint 5 qualified persons to be state detectives who shall hold office at the pleasure of the Attorney General. The Attorney General may designate 1 of the appointees to be Chief State Detective, and each of the others shall be known as state detective. All of the state detectives shall perform duties anywhere, both within and without the State, under the direction of the Attorney General.

(b) The salary of the Chief State Detective and the state detectives shall be fixed by the Attorney General within the appropriations made to the State Department of Justice.

29 Del. C. 1953, § 2513; 56 Del. Laws, c. 326, § 1; 58 Del. Laws, c. 568; 59 Del. Laws, c. 289, § 7.;



§ 2514. Powers and duties of state detectives

(a) State detectives may conduct such investigations as directed by the Attorney General.

(b) Any state detective or any police officer of the State or of any subdivision thereof shall, when so requested by the Governor or the Attorney General, serve requisitions made by the Governor and for this shall not receive any compensation, but shall receive actual expenses. Such expenses shall be paid by the State Treasurer out of general funds not otherwise appropriated upon the production of vouchers approved by the Attorney General.

(c) State detectives may make arrests and serve writs anywhere in this State.

(d) The state detective shall serve and return summonses, subpoenas, warrants and commitments issued by presidents of court-martials.

29 Del. C. 1953, § 2514; 56 Del. Laws, c. 326, § 1.;



§ 2515. Exceptions

(a) The provisions of this chapter relating to the supplying of legal advice, counsel, services and representation in proceedings and actions shall not apply to the University of Delaware, Delaware State University, Delaware Technical and Community College or to any school district or special school district of this State, and these organizations may each employ their own attorney or attorneys, notwithstanding § 2507 of this title, except that legal services in connection with all bond issues in which the faith and credit of this State is pledged and all legal services for any school district or special school district bond issue which is for the purpose of providing funds for any project to which moneys or bond issue funds of this State are to be contributed on a matching or percentage basis shall be provided solely by the State Department of Justice and the Attorney General.

(b) Notwithstanding § 2507 of this title, the provisions of this chapter relating to the supplying of legal advice, counsel, services and representation in proceedings shall not apply to the State Public Integrity Commission established pursuant to Chapter 58 of this title.

(c) Notwithstanding any other provision of this title, a public school district or charter school that is a defendant in a legal action because of its adoption or use of the cyberbullying policy required under § 4112D(d)(1) of Title 14 shall have the option of being represented by the Department of Justice if:

(1) The State of Delaware or 1 of its agencies is a party to the same action based upon the State's requirement that the district or school adopt the cyberbullying policy at issue;

(2) The Department's representation of both entities is permissible under the Rules of Professional Conduct; and

(3) The Department determines that enforcement of the cyberbullying policy by the school or district was done in good faith and in the public interest.

Communications and documents regarding the Department's obligation to represent a school or district under this subsection and/or a school or district's decision whether to accept representation by the Department are privileged and not subject to disclosure.

29 Del. C. 1953, § 2515; 56 Del. Laws, c. 326, § 1; 60 Del. Laws, c. 476, § 1; 69 Del. Laws, c. 67, § 2; 69 Del. Laws, c. 179, § 1; 69 Del. Laws, c. 467, § 29; 78 Del. Laws, c. 379, § 2.;



§ 2516. Authorization for local and out-of-state police officers

(a) The Attorney General may authorize such members of any county or municipal police departments as the Attorney General deems necessary to have full statewide police, arrest and enforcement powers equivalent to those powers held by members of the Delaware State Police. The Attorney General shall give such authorization by oath for such period of time as the Attorney General specifies. The Attorney General shall have the authority to withdraw such authorization whenever the Attorney General deems necessary.

(b) Such local police officers who have received such authorization shall remain for all other purposes as members of their respective police departments.

(c) The Attorney General may authorize such members of police forces of jurisdictions outside the State as the Attorney General deems necessary to have full statewide police, arrest and enforcement powers equivalent to those powers held by members of the Delaware State Police. Such authorization shall be given under the procedures and conditions prescribed in subsections (a) and (b) of this section.

(d) The Attorney General may, as the Attorney General deems necessary, authorize railroad police officers employed by (i) either a railroad company classified as a Class 1 rail carrier pursuant to 49 U.S.C. § 10102 and the Interstate Commerce Commission or (ii) Amtrak to have police, arrest and enforcement powers for the purpose of investigating or preventing crimes which have occurred, are occurring or may occur on property that is owned, leased, operated or controlled by the railroad, or which involve the railroad's employees, passengers or patrons while such persons are on such property, or which involve property that is consigned or entrusted to the railroad for transportation purposes. The Attorney General shall give such authorization by oath for such period of time and pursuant to such conditions as the Attorney General deems necessary. The Attorney General shall have the authority to withdraw such authorization whenever the Attorney General deems necessary. Notwithstanding any provision of this section to the contrary, no person shall be authorized pursuant to this subsection unless such person is first certified as appropriately qualified by the Council on Police Training and until memoranda of understanding are reached between the railroad and all appropriate law enforcement agencies. Nothing in this section shall limit the authority of a railroad police office employed by a rail carrier owning property in this State, and certified or commissioned under the laws of another state, to enforce the law and exercise the authority conveyed under 49 U.S.C. § 28101 or 49 C.F.R. 207.

29 Del. C. 1953, § 2516; 59 Del. Laws, c. 177, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 366, § 1.;






Subchapter II Consumer Protection

§ 2517. Division of Consumer Protection

(a) There is established within the Department of Justice a Division of Consumer Protection.

(b) The Division of Consumer Protection shall protect the public against consumer fraud and deceptive trade practices through enforcement of statutes, consumer education, consumer advocacy, and coordinated governmental action.

(c) The Attorney General may appoint a Deputy Attorney General to be designated as the Director of Consumer Protection, who will be charged with the furtherance of the programs and functions thereof.

(d) The term "Director" as used in this chapter refers to the Director of the Division of Consumer Protection and includes any designee.

68 Del. Laws, c. 149, § 10; 68 Del. Laws, c. 314, § 1; 69 Del. Laws, c. 203, §§ 1-5; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 138, § 6; 74 Del. Laws, c. 151, § 2; 76 Del. Laws, c. 419, § 2; 77 Del. Laws, c. 282, § 1.;



§ 2518. Office of Foreclosure Prevention and Financial Education [Effective until September 21, 2017]

(a) The Office of Foreclosure Prevention and Financial Education is hereby established within the Division of Consumer Protection under the direction and control of the Director.

(b) The Office of Foreclosure Prevention and Financial Education is established for the following purposes:

(1) To develop and implement programs to educate the public about foreclosure prevention and financial literacy;

(2) To identify mortgage foreclosure fraud or other deceptive practices;

(3) To provide for opportunities for borrowers to meet with lenders through outreach events or mediation programs;

(4) To establish a toll-free telephone number to receive complaints from homeowners at risk of default for appropriate referral or intervention;

(5) To serve as a liaison between borrowers and lenders when complex issues may be impeding loss mitigation efforts; and

(6) To promote coordination among government and private programs and lenders including, but not limited to, HUD approved housing counseling agencies, legal aid providers, and other nonprofit consumer advocates.

(c) The structure of the Office of Foreclosure Prevention and Financial Education will be determined by the Attorney General and include a Foreclosure Outreach Coordinator and 2 administrative specialists.

78 Del. Laws, c. 198, § 1; 79 Del. Laws, c. 27, § 12.;



§ 2518. Office of Foreclosure Prevention and Financial Education [Repealed.] [Effective September 21, 2017]

(a) The Office of Foreclosure Prevention and Financial Education is hereby established within the Division of Consumer Protection under the direction and control of the Director.

(b) The Office of Foreclosure Prevention and Financial Education is established for the following purposes:

(1) To develop and implement programs to educate the public about foreclosure prevention and financial literacy;

(2) To identify mortgage foreclosure fraud or other deceptive practices;

(3) To provide for opportunities for borrowers to meet with lenders through outreach events or mediation programs;

(4) To establish a toll-free telephone number to receive complaints from homeowners at risk of default for appropriate referral or intervention;

(5) To serve as a liaison between borrowers and lenders when complex issues may be impeding loss mitigation efforts; and

(6) To promote coordination among government and private programs and lenders including, but not limited to, HUD approved housing counseling agencies, legal aid providers, and other nonprofit consumer advocates.

(c) The structure of the Office of Foreclosure Prevention and Financial Education will be determined by the Attorney General and include a Foreclosure Outreach Coordinator and 2 administrative specialists.

78 Del. Laws, c. 198, § 1; 79 Del. Laws, c. 27, § 12.;



§ 2519. Consumer protection advisory councils

Council on Manufactured Housing. —

(1) The Council on Manufactured Housing shall advise the Division on matters relating to mobile home owners and tenants, manufactured housing and mobile home parks. The Council may consider matters referred to it by the Division, and may, on its own motion, consider any issue or matter within its field of expertise. The Council shall report directly and exclusively to the Division. All funding for the Council shall be determined by the Division.

(2) The Council on Manufactured Housing shall be composed of 14 members, 12 of whom shall be appointed by the Governor: Six members representing the manufactured housing industry; and 6 members representing persons who live in mobile home parks, both those who own the mobile homes in which they reside and those who do not own the mobile homes in which they reside (at least 1 from each county). In the event a member ceases to be an owner or employee of a mobile home park, or a resident of a mobile home park, such person's membership shall cease upon the occurrence of such event. In addition to the 12 voting members appointed by the Governor, a representative of the Division appointed by the Director, and a representative of the Department of Justice, appointed by the Attorney General, shall serve as nonvoting ex officio members.

(3) Each member shall serve for a term for 2 years, and may successively serve for 1 additional term; provided, however, that where a member was initially appointed to fill a vacancy, such member shall successively serve for only 1 additional full term. Any person appointed to fill a vacancy on the Council shall hold office for the remainder of the unexpired term of the former member.

(4) Members of the Council shall serve without compensation except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council. A Chairperson of the Council shall be chosen by members of the Council from among its members, shall serve in that capacity for a term of 1 year, and shall be eligible for reelection.

29 Del. C. 1953, § 8614; 57 Del. Laws, c. 583, § 1; 64 Del. Laws, c. 2, § 4; 65 Del. Laws, c. 445, §§ 1-4; 68 Del. Laws, c. 149, § 9; 69 Del. Laws, c. 291, § 98(c); 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 138, § 25; 77 Del. Laws, c. 106, § 5.;



§ 2520. Enforcement authority

(a) Among other powers, the Director shall have the authority to:

(1) Investigate matters that may reveal violations of Chapter 25 of Title 6 or other unlawful conduct;

(2) Issue cease and desist orders, either summarily or after a hearing;

(3) Seek administrative remedies for violations of the statutes the Division of Consumer Protection is charged to enforce;

(4) Initiate and prosecute civil or criminal actions related to the purposes of this chapter in any court of competent jurisdiction;

(5) Seek restitution, rescission, reformation of contract, recoupment, disgorgement of profits or any moneys improperly obtained, or otherwise prevent unjust enrichment against violators of this chapter and on behalf of consumers;

(6) Promulgate rules and regulations;

(7) Under the direction of the Attorney General, maintain and supervise the deposits and expenditures into and out of the Consumer Protection Fund;

(8) Hold fact-finding, rulemaking or adjudicative hearings and issue opinions, orders or reports based thereon; and

(9) Take any other lawful action to enforce the consumer protection statutes and to carry out their purposes.

(b) The scope of the authority of the Director to initiate administrative proceedings or take civil enforcement action does not extend to matters within the jurisdiction of the Public Service Commission or of the Insurance Commissioner of this State.

77 Del. Laws, c. 282, § 2.;



§ 2521. Rules and regulations

(a) The Director shall have the authority to promulgate rules and regulations as deemed necessary or appropriate to implement or clarify the statutes that the Division of Consumer Protection is charged to enforce or otherwise to carry out the purposes of those statutes.

(b) The rules and regulations of the Division of Consumer Protection shall be entitled to substantial deference in connection with any judicial review or case determination.

77 Del. Laws, c. 282, § 2.;



§ 2522. Proceedings; judicial remedies

(a) The Attorney General and the Director shall have standing to seek, on behalf of the State, any remedy in this chapter whenever it appears that a person has violated or is about to violate any provision of Chapter 25 of Title 6, any provision of Chapter 35 of Title 6, Chapters 51 through 67 of Title 25, Chapter 70 of Title 25, §§ 841, 914, 915, and 915A of Title 11, or any other law or regulation that the Division of Consumer Protection is authorized to enforce. The Attorney General or the Director may initiate an investigation, administrative proceeding, or court proceeding to enjoin or sanction the unlawful conduct.

(b) If, in any court proceeding brought under subsection (a) of this section above, any person is found to have committed a wilful violation, the court shall order the violator to pay to the State a civil penalty of not more than $10,000 for each violation.

(c) Where a wilful violation is found, any court entertaining the action may additionally order the violator to cease and desist the unlawful conduct prospectively, return any moneys obtained unlawfully, and when appropriate freeze designated assets of the violator, order restitution, rescission, recoupment, or to seek other relief appropriate to prevent violators from being unjustly enriched.

(d) In any action brought by the Director under the provisions of this chapter in which any person is found to have violated any provision of Chapter 25 of Title 6, any provision of Chapter 35 of Title 6, Chapters 51 through 67 of Title 25, Chapter 70 of Title 25, §§ 841, 914, 915, and 915A of Title 11, or any other law or regulation that the Division of Consumer Protection is authorized to enforce, the Court may award attorneys' fees and investigative costs to the State.

77 Del. Laws, c. 282, § 2.;



§ 2523. Administrative process and appeals

(a) The Director of Consumer Protection may initiate administrative charges against any person who appears to have violated or about to violate any provision of Chapter 25 of Title 6, any provision of Chapter 35 of Title 6, Chapters 51 through 67 of Title 25, Chapter 70 of Title 25, or any other law or regulation that the Division of Consumer Protection is authorized to enforce. Such charges shall provide notice as to the nature of the violation and state the remedies that are sought.

(b) The Attorney General shall appoint a Deputy Attorney General to act as the administrative hearing officer to adjudicate charges brought by the Director of Consumer Protection against any person. Such hearing officer shall be a Deputy Attorney General who is not assigned to the Fraud and Consumer Protection Division.

(c) Upon finding a violation, the hearing officer may order any of the administrative remedies authorized in § 2524 of this title below. Upon finding a violation or a threat of a violation, the hearing officer may issue or affirm the issuance of a cease and desist order authorized by § 2524(a) of this title below.

(d) Any party, including the Director, who is aggrieved by the hearing officer's final administrative order may appeal the order to Superior Court within 30 days after the date the final order is issued. The administrative record shall be filed with the Court in accordance with Superior Court Civil Rule 72. The final administrative order shall be affirmed by the Court if the findings in the order are supported by substantial evidence.

(e) Any moneys that are received by the State after an administrative hearing and order, other than for consumer victims, shall be credited to the General Fund. Any moneys received pursuant to a written agreement in settlement of administrative charges, at any stage of the proceeding, shall be credited to the Consumer Protection Fund.

77 Del. Laws, c. 282, § 2.;



§ 2524. Administrative remedies

(a) After notice and an administrative hearing, any violation or apparent threat of violation of any provision of Chapter 25 of Title 6, or of any law or regulation the Division of Consumer Protection is charged to enforce, may be sanctioned by the issuance of a cease and desist order.

(b) After notice and an administrative hearing, any wilful violation of § 2513 or § 2532 of Title 6, or of a lawful cease and desist order of the Director or the hearing officer, may be sanctioned by an administrative penalty up to $5000 per violation, a cease and desist order, and an order of restitution, rescission, recoupment, or other relief appropriate to prevent violators from being unjustly enriched.

(c) After the expiration of the 30-day appeal period in which no appeal has been filed, if the violator fails to pay all penalties and restitution or other amounts administratively determined, the Director may file a complaint in any court of competent jurisdiction and obtain a judgment for the amounts that have not been paid. The amounts shall be treated by the court as an unpaid debt, and the merits of the administrative findings may not be contested.

77 Del. Laws, c. 282, § 2.;



§ 2525. Cease and desist orders

(a) By agreement. — At any time after it appears to the Director that a person has engaged in, is engaging in, or is about to engage in any practice declared to be unlawful by Chapter 25 of Title 6, Chapter 35 of Title 6, Chapters 51 through 67 of Title 25, Chapter 70 of Title 25, or any other laws and regulations which the Division of Consumer Protection is authorized to enforce, the Director may issue a cease and desist order pursuant to an agreement with such person. Each such agreement may provide for:

(1) The immediate discontinuance of each practice set forth in the agreement;

(2) Any such relief, remedies, penalties, fines or recoveries authorized by this chapter; and

(3) Any other action deemed by the Director to be necessary to remedy such practice or practices.

(b) By administrative order. — Upon the finding of a violation of any provision of Chapter 25 of Title 6, or of any law or regulation the Division of Consumer Protection is charged to enforce, after notice and a hearing, the designated hearing officer may issue a cease and desist order against the violator. Such cease and desist order may provide for any relief as indicated in subsection (a) of this section above.

(c) By summary administrative order. —

(1) Where the Director in the Director's discretion perceives an immediate threat to the public interest as a result of a violation of any provision of Chapter 25 of Title 6, or of any law or regulation the Division of Consumer Protection is charged to enforce, the Director may issue a summary cease and desist order ordering an immediate discontinuance of the unlawful practice identified in the order. A complaint detailing the specific allegations against the alleged violator shall accompany any summary cease and desist order served upon the alleged violator. Before issuing the summary order, the Director or the Director's designee shall attempt to obtain voluntary compliance from the alleged violator by letter or telephone call.

(2) The complaint and summary cease and desist order shall be served upon the alleged violator by first class and certified mail to the alleged violator's last known address. Service shall be deemed effective upon mailing. Within 10 days after the mailing of the complaint and order, the alleged violator may request, in writing, a hearing on the charges. An order that was not the subject of a hearing may not be appealed to the Superior Court.

(3) The Division of Consumer Protection shall provide a hearing on the charges in the complaint within 10 days after the issuance of the complaint and the cease and desist order. A written opinion and order, containing findings of fact and conclusions of law, shall issue within 10 days after the close of the hearing.

(4) If the alleged violator makes a written request for a hearing but none is provided within 10 days after the issuance of the order, the order shall expire at the end of the tenth day after it was issued unless the alleged violator waives that alleged violator's right to a prompt hearing. If the alleged violator makes a written request for a hearing and one is provided within 10 days, but no decision is issued within 10 days after the close of the hearing, the order shall expire at the end of the tenth day after the close of the hearing. An order that has expired in accordance with the restrictions of this subparagraph may not be reissued as a summary order.

(5) The order issued after the hearing may provide for any administrative remedy contained in § 2524 of this title. Any person aggrieved by the order issued after the hearing shall have 30 days to appeal the order to the Superior Court, as provided in § 2523(d) of this title.

(6) Any person who wilfully violates a cease and desist order may be sanctioned as provided in § 2524(b) or § 2526 of this title.

77 Del. Laws, c. 282, § 2.;



§ 2526. Violation of order or injunction; penalty

(a) The Attorney General or the Director may petition any court of competent jurisdiction to obtain recovery of a civil penalty as provided pursuant to this section. Such petition may be made whenever it appears to the Attorney General or the Director that a person subject to any order or injunction, issued pursuant to any provision of this chapter or any other law or regulation which the Division of Consumer Protection is charged to enforce, has wilfully violated such order or injunction, or breached a material term of an agreement forming the basis for a cease and desist order.

(b) A person who wilfully violates any such order or any such agreement shall forfeit and pay to the State an enhanced civil penalty of not more than $25,000 per violation.

(c) Any court in which the petition is brought may order the offender, if a violation is found, to cease and desist the unlawful practice. Any subsequent violation of the court's order may be sanctioned for contempt in addition to an enhanced civil penalty.

(d) Nothing in this section shall prevent the Attorney General or the Director from initiating any additional or alternative enforcement action under their lawful powers.

77 Del. Laws, c. 282, § 2.;






Subchapter III Not-for-profit Healthcare Conversions

§ 2530. Short title

This subchapter may be cited as "The Not-for-profit Healthcare Conversion Act."

74 Del. Laws, c. 298, § 2; 77 Del. Laws, c. 282, § 2.;



§ 2531. Definitions

As used in this subchapter:

(1) "Not-for-profit healthcare conversion transaction" includes:

a. The sale, transfer, lease, exchange, optioning, conveyance, affiliation, merger, joint venture, or other disposition of a material amount of the assets or operations of a not-for-profit healthcare entity, made other than in the normal course of business, to an entity or person other than a charity or not-for-profit entity;

b. The transfer of control or governance of a material amount of the assets or operations of a not-for-profit healthcare entity to an entity or person other than a charity or not-for-profit entity;

c. A substantial change or amendment to a certificate of incorporation which materially affects a not-for-profit healthcare entity's charitable or public benefit intent, or the disposition of reserves or control of a not-for-profit healthcare entity to an entity or a person other than a charity or not-for-profit entity;

d. A change in the composition of the Board of Directors such that, upon the effective date of such change, a majority of directors of the not-for-profit healthcare entity are affiliated with (or have been elected by directors a majority of whom were or are affiliated with) any single entity or person other than a charity or not-for-profit entity. For purposes of this paragraph, a director shall be deemed to be affiliated with such entity or person if such director:

1. Receives or has received, directly or indirectly, compensation, including income, in any form from such person or entity (or parent, subsidiary or affiliate of such entity);

2. Serves or has served as a director, officer, employee, partner, member or agent of such entity (or of a parent, subsidiary or affiliate of such entity);

3. Is a close family member of such person or is a close family member of any person who serves as an officer or director of such entity (or parent, subsidiary or affiliate of such entity); or

4. Is, directly or indirectly, controlled by such person or entity.

(2) "Not-for-profit healthcare entity" includes a not-for-profit hospital, including a corporation or a hospital created under a trust or will, a not for profit healthcare service provider, a not-for-profit nursing home or long term care facility, a not-for profit healthcare insurer, a mutual corporation holding assets in charitable trust for the public benefit, an entity maintaining plans to provide healthcare services or indemnity thereof, and an entity, other than a for-profit entity, affiliated with any of these through ownership, governance, or membership, such as a holding company or subsidiary.

(3) "Not-for-profit healthcare insurer" includes a not-for-profit provider of healthcare insurance, including service associations, health service corporations, and physician service organizations or their affiliates.

(4) "Person" means an individual, partnership, trust, estate, corporation, association, organization, joint venture, joint stock company, limited liability company, or other legal or commercial entity.

(5) "Public benefit asset" means, as to a not-for-profit healthcare entity that is seeking to engage in a not-for-profit healthcare conversion transaction, that part of the fair market value of the converting entity impressed with a public trust for the public benefit as initially determined by the Attorney General and subject to the approval of the Court of Chancery.

74 Del. Laws, c. 298, § 2; 77 Del. Laws, c. 282, § 2; 78 Del. Laws, c. 109, § 1.;



§ 2532. Notice to the Attorney General

A not-for-profit healthcare entity seeking to engage in a not-for-profit healthcare conversion transaction is required to provide written notice of its intent to enter into the transaction to the Attorney General of the State within 180 days prior to the closing date of the proposed transaction.

74 Del. Laws, c. 298, § 2; 77 Del. Laws, c. 282, § 2.;



§ 2533. Establishment of a foundation

(a) For proceeds or reserves of not-for-profit healthcare conversion transactions that constitute public benefit assets, there shall be created a new tax-exempt public benefit or charitable organization or foundation pursuant to 26 U.S.C.§ 501(c)(3) or § 501(c)(4) of the Federal Internal Revenue Code [26 U.S.C. § 501(c)(3) or § 501(c)(4)] into which the proceeds or reserves shall be ultimately deposited. Whether or not the public benefit or charitable organization is classified as a private foundation under § 509 of the Internal Revenue Code [26 U.S.C. § 509], it shall be subject to the restrictions and limitations that apply to private foundations found in § 4941 through 4945 of the Internal Revenue Code [26 U.S.C. §§ 4941 through 4945].

(b) The mission of the public benefit or charitable organization or foundation receiving the public benefit assets shall be serving the State's unmet health needs, particularly with regard to medically uninsured and underserved populations.

(c) The board of directors of the foundation shall consist of 9 to 15 members who shall be broadly representative of the community's diversity and shall include persons with knowledge, expertise and skills in investment and asset management, healthcare finance, not-for-profit administration, delivery of healthcare services, and of health care consumer issues. Each member of the board of directors shall be appointed by the Governor, by and with the consent of the Senate, from a list of qualified persons who have been nominated by the Community Advisory Committee established in subsection (d) of this section, below. The directors shall elect a chairperson. The directors shall have the authority to adopt bylaws for the foundation in consultation with the Community Advisory Committee. After the directors have finalized the formation of the foundation and the adoption of bylaws, the State shall transfer the public benefit assets to the foundation.

(d) A Community Advisory Committee shall be formed to nominate candidates for the foundation's board of directors. The initial Community Advisory Committee shall be comprised of 9 members, 1 selected by each of the following organizations: the Delaware State Chamber of Commerce, the Medical Society of Delaware, the Delaware Community Foundation, the Delaware Nurses' Association, the Delaware AFL-CIO, the Delaware Healthcare Association, the United Way of Delaware, the Delaware State Senate, whose member shall be selected by the President Pro Tem of the Senate, and the Delaware House of Representatives, whose member shall be selected by the Speaker of the House. The Advisory Committee shall elect a chairperson. Members of the Community Advisory Committee shall be appointed within 60 days after the State receives public benefits assets from any not-for-profit health care conversion transaction. The foundation may expand the Community Advisory Committee and provide for additional appointments through its bylaws. The Community Advisory Committee's criteria for nominating board members shall ensure an open recruitment process for the directors. The Community Advisory committee shall nominate at least 30 residents of Delaware for the initial board of directors. At no time shall the Community Advisory Committee nominate 1 of its own members for appointment to the board of directors of the foundation. In addition to nominating persons for consideration of appointment, the Community Advisory Committee shall also work with the foundation's board of directors to develop and improve the foundation's mission, certificate of incorporation and by-laws, and shall provide ongoing guidance to the board concerning community needs and other issues relating to the activities of the foundation.

(e) The State Treasurer shall open and maintain an escrow account for the benefit of the foundation for the receipt of any public benefit assets. During the interim time period from when the State receives public benefit assets until they are transferred to the foundation, the State Treasurer shall invest any funds that are part of the public benefit amount in a manner that will protect the principal balance of the public benefit assets.

(f) The certificate of incorporation of the foundation shall provide that the directors shall be appointed to the board for a term of 3 years except as provided herein. The term for each board position shall be staggered by thirds so that the first term for a board position may be 1, 2 or 3 years and shall be determined by lot. No individual may serve more than 2 terms consecutively, except for the initial members whose terms are 1 or 2 years who may serve 3 consecutive terms. Notwithstanding any other law to the contrary, directors of the foundation shall be prohibited from holding over their term once expired even if their successors have not been duly elected and qualified. The directors shall receive no compensation for their service on the board of the foundation other than reimbursement for reasonable expenses related to their service. No elected official may serve as a director of the foundation.

(g) The not-for-profit public benefit or charitable organization or foundation receiving the public benefit assets, its directors, officers, and management shall be and remain independent of the for-profit company or mutual corporation and its affiliates. No person who is an officer, director, or member of management of the not-for-profit corporation submitting the plan for the proposed healthcare conversion transaction, at the time the plan is submitted, or at the time of the agreement or transaction, or thereafter, shall be qualified to be an officer, director or member of management of the not-for-profit public benefit or charitable organization or foundation receiving the charitable assets.

(h) The not-for-profit public benefit or charitable organization or foundation receiving the public benefit assets shall establish formal mechanisms to avoid conflicts of interest and to prohibit grants benefiting the for-profit corporation, the board of directors and management of the for-profit corporation.

(i) The foundation shall have the power to enter into any contract, acquire, lease, sell, hold or dispose of any assets in accordance with the purposes of this subchapter; to employ, retain or enter into contracts with persons in connection with the management and operation of the foundation; to bring or defend, pay, collect, compromise or arbitrate any legal action by or against the foundation; to deposit withdraw, invest, pay, retain and distribute the foundation's funds in accordance with this subchapter; to purchase, hold, sell, lease, exchange, receive or otherwise acquire or dispose of securities in the name of the foundation; to open, maintain and close bank accounts, and draw checks or other orders for the payment of moneys; and to authorize any officer, director employee or other agent of the foundation to act for and on behalf of the foundation in all matters incidental to the forgoing.

(j) The charitable organization or foundation receiving the public benefit assets shall provide the Attorney General, the Governor, and the General Assembly with an annual report of its charitable activities related to its use of the public benefit assets received. The annual report shall be a public document.

(k) Nothing in this subchapter shall be construed to limit the common law authority of the Attorney General to protect the charitable trusts and assets held for the public benefit in this State. Nothing in this subchapter shall be construed as a replacement for any other civil or criminal actions, which the Attorney General may take either under the common law or statutory law, seeking injunctive relief, or other available remedies.

(l) Nothing in this subchapter shall be construed to supersede, restrict or otherwise limit the powers, duties, and authority of the Insurance Commissioner pursuant to Title 18, or any other provisions relating to the regulation of insurers, hospitals, or other health care corporations.

74 Del. Laws, c. 298, § 2; 77 Del. Laws, c. 282, § 2.;









CHAPTER 27. STATE TREASURER

§ 2701. Bond

Repealed by 70 Del. Laws, c. 197, § 1, eff. July 10, 1995.;



§ 2702. Office and records

The State Treasurer shall occupy the office and space provided by the State and shall keep therein all books of all account records, vouchers, papers, magnetic data and things pertaining to the conduct of the office and shall take proper means to safeguard and preserve the same.

22 Del. Laws, c. 293, § 2; Code 1915, § 455; Code 1935, § 398; 29 Del. C. 1953, § 2703; 59 Del. Laws, c. 378, § 1; 70 Del. Laws, c. 197, § 2.;



§ 2703. Salary

The annual salary of the State Treasurer shall be set through the recommendation of the Delaware Compensation Commission (Chapter 33 of this title) and the line item appropriations of the General Assembly.

61 Del. Laws, c. 539, § 2; 70 Del. Laws, c. 197, § 3.;



§ 2704. Trustee of School Fund

The State Treasurer shall, by virtue of the office, be the Trustee of the School Fund.

Code 1852, § 510; Code 1915, § 457; Code 1935, § 400; 29 Del. C. 1953, § 2705; 57 Del. Laws, c. 741, § 34B; 59 Del. Laws, c. 378, § 1; 61 Del. Laws, c. 539, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2705. Custody and investment of state funds

(a) The State Treasurer shall have custody of money belonging to the State, including, but not limited to, money in the School Fund. All money belonging to the State, except money deposited in any pension fund of the State, and received by the State Treasurer, shall be invested daily.

(b) Money belonging to the State shall continue to be invested until required by the State Treasurer to make disbursements authorized by law.

Code 1852, § 511; 14 Del. Laws, c. 377, § 1; Code 1915, § 458; Code 1935, § 401; 29 Del. C. 1953, § 2706; 51 Del. Laws, c. 112; 57 Del. Laws, c. 741, § 34B; 59 Del. Laws, c. 378, § 1; 60 Del. Laws, c. 375, § 1; 61 Del. Laws, c. 539, § 2; 63 Del. Laws, c. 142, § 1.;



§ 2706. Checks and drafts; signatures; time limitation on honoring

(a) The signing of checks or drafts by the State Treasurer may either be by hand with a pen and ink signature or by a facsimile signature of a process approved by the State Treasurer.

(b) No check or order issued by the State Treasurer shall be honored or paid by the depository upon which such check or order is drawn after the expiration of 180 days from the date of such check or order.

(c) The State Treasurer shall establish and maintain a special fund appropriation to be credited with stale check write-off amounts. Use of this account is limited to the processing of stale-check reissues by the State Treasurer. On June 30 of each fiscal year, the unexpended stale check write-off balance in excess of $100,000 shall be credited to the General Fund. If during a fiscal year, there is an insufficient amount to process reissues, a revenue refund shall be made from the General Fund to the special appropriation.

Code 1852, § 511; Code 1915, § 458; 38 Del. Laws, c. 42; 40 Del. Laws, c. 85; Code 1935, § 401; 29 Del. C. 1953, § 2707; 57 Del. Laws, c. 741, §§ 34B, 34C; 59 Del. Laws, c. 378, § 1; 61 Del. Laws, c. 539, § 2; 70 Del. Laws, c. 197, § 4; 70 Del. Laws, c. 509, § 1; 73 Del. Laws, c. 310, § 9.;



§ 2707. Payment of vouchers upon approval; method of payment

All vouchers for the payment of money issued by any department, commission or board of the State, including those requiring the approval of the Governor, shall be paid by the State Treasurer upon the certification by the proper officers of the department, commission or board and the approval thereof by the Secretary of Finance. Methods of payments may include checks, drafts and electronic funds transfers.

37 Del. Laws, c. 45, § 1; Code 1935, § 403; 29 Del. C. 1953, § 2708; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 34B; 59 Del. Laws, c. 378, § 1; 61 Del. Laws, c. 468, § 6; 61 Del. Laws, c. 539, § 2; 63 Del. Laws, c. 142, § 43.;



§ 2708. Destruction of bonds and coupons

The State Treasurer may cause any registration, recording or cancellation agent of the State to destroy any paid, redeemed, called or cancelled bonds and coupons of the State. Such agent shall give the State Treasurer a certificate of destruction or cremation of such bonds and coupons which shall be retained by the State Treasurer.

37 Del. Laws, c. 46, § 1; Code 1935, § 404; 29 Del. C. 1953, § 2709; 57 Del. Laws, c. 741, § 34B; 58 Del. Laws, c. 315, § 5; 59 Del. Laws, c. 378, § 1; 61 Del. Laws, c. 539, § 2; 63 Del. Laws, c. 142, § 44.;



§ 2709. Receipt and accounting for stock dividends and interest; power to vote as stockholder

The State Treasurer may receive the dividends or interests on any stock, shares, loan or investment of money belonging to the State or the School Fund and shall apply and account for the same according to law. The State Treasurer may, in respect to any such stock or shares, except stock in the Farmers' Bank, vote the same in person or by proxy, as other stockholders do.

Code 1852, § 528; Code 1915, § 471; Code 1935, § 408; 29 Del. C. 1953, § 2710; 57 Del. Laws, c. 741, § 34B; 59 Del. Laws, c. 378, § 1; 61 Del. Laws, c. 539, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2710. Bond servicing procedure

The State Treasurer shall cause any agent so designated by the issuing officers to maintain reconciliation statements on all state bonds and coupons. Said reconciliation statements shall balance with bank statements on bond and coupon accounts. Any paid-off, matured, redeemed, called or cancelled bonds and coupons shall be held by any agent so designated by the issuing officers on behalf of the State Treasurer until a sufficient quantity has been collected by the office to be cancelled and destroyed according to this chapter.

Code 1935, § 403A; 48 Del. Laws, c. 252, § 1; 29 Del. C. 1953, § 2711; 50 Del. Laws, c. 321, § 1; 57 Del. Laws, c. 741, § 34B; 58 Del. Laws, c. 315, § 6; 59 Del. Laws, c. 378, § 1; 61 Del. Laws, c. 539, § 2; 63 Del. Laws, c. 142, § 45.;



§ 2711. Administration of moneys received from federal grants

(a) All federal financial assistance program money received by the State, whether directly or indirectly, in the form of cash, check or via an electronic funds transfer method, shall be reported to the Office of the State Treasurer by the receiving agency through the processing of the proper cash receipt transaction in the State's financial management system. The amount received shall be credited to a special fund federal fund grant appropriation line. Such money is appropriated to the grant designated agency for the specific purposes for which the money was granted and shall be paid out of the special fund by the State Treasurer upon payment voucher executed by the designated agency.

(b) Nothing contained in this section shall affect federal grants or federal aid to the University of Delaware, the Agricultural Experimental Station and the Division of Agricultural Extension of the University of Delaware.

(c) Monies received pursuant to 33 U.S.C § 701c-3 will be deposited into a special account and distributed annually by the State Treasurer to soil and water conservation districts within this state for the purpose of drainage and flood control. Distributions will be made to county soil and water conservation districts in which the subject leased lands are situated in proportional shares as required by 22 U.S.C § 701c-3.

41 Del. Laws, c. 77; 29 Del. C. 1953, § 2712; 57 Del. Laws, c. 741, § 34B; 59 Del. Laws, c. 378, § 1; 61 Del. Laws, c. 539, § 2; 70 Del. Laws, c. 197, § 5; 72 Del. Laws, c. 258, § 60.;



§ 2712. Method of payment of State officials and employees

(a)(1) Effective upon the implementation of the new payroll system, the salaries of all State officials and employees, including the Governor, shall be paid bi-weekly. The bi-weekly rate shall be determined by dividing the annual salary by 26. All state officials and employees who leave state service shall receive full payment for all days worked in their final lagged paycheck. Public and higher education employees, whether they elect payment over 10 or 12 months, shall receive their full contract amount. Public and higher education, 10-month contractual employees who elect payment over the contract period shall receive the exact annual salary stated in the contract, divided by 22.

(2) The bi-weekly payment shall represent earnings for the period ending 14 days prior to the checkdate for all state officials and employees except the Governor. Effective upon the inauguration of the Governor in January 2001, the salary of the Governor shall also be lagged 1 pay cycle.

(3) If any of the dates of payment specified herein should occur on a holiday, payment shall be made on the last working day prior to such holiday. The payment of wages, as outlined herein, shall be made from funds authorized for the period in which the payment is made.

(b) Methods of payment may include checks, drafts, direct deposits and electronic funds transfers.

(c) The Chief Justice and Justices of the Supreme Court, Chancellor and Vice Chancellors of the Court of Chancery, President Judge and Judges of the Superior Court, Chief Judge and Judges of the Court of Common Pleas and Chief Judge and Judges of the Family Court shall be paid a salary in accordance with the lag payroll set forth in paragraphs (a)(1) and (a)(2) of this section.

(d) Those judicial officers, as set forth in subsection (c) of this section, who were employed in such positions on December 31, 1994, shall receive a lag pay adjustment on August 15, 1995, equal to one twenty-fourth of the base pay in effect on July 15, 1995. This is a one-time adjustment to enable implementation of the lag payroll system effective August 1, 1995, with respect to those judicial officers in office as of December 31, 1994, on the same basis afforded to the other state officials and employees except the Governor, employed by the State on that same date in positions set forth in § 10(a) of Senate Bill 420 of the 137th General Assembly. This lag pay adjustment is not a salary increase and is not available to judicial officers who were not employed in such positions on December 31, 1994.

(e) Judicial officers, as set forth in subsection (c) of this section, whose service commenced after December 31, 1994, shall participate in the lag payroll on the same terms and conditions as other participating employees of the State hired after that same date.

(f)(1) Notwithstanding any other provision of law, all state wage and salary payments shall be paid to employees who begin to receive such payments on or after January 1, 1996, and recipients of state retirement payments who begin to receive such retirement payments on or after January 1, 1996, by electronic funds transfer, unless another method has been determined by the Secretary of Finance to be appropriate.

(2) Each recipient of state wage, salary or retirement payments shall designate 1 financial institution and associated account and provide the payment authorizing information necessary for the recipient to receive electronic funds transfer payments through each institution so designated.

(3) The Secretary of Finance may waive the requirements of paragraph (f)(1) of this section for any state employee upon request by the head of an agency or school district under standards prescribed by the Secretary of Finance.

(4) The Director of the Office of Management and Budget may waive the requirements of paragraph (f)(1) of this section for any state pensioner upon request by the pension administrator under standards prescribed by the Director of the Office of Management and Budget.

Code 1852, § 471; 21 Del. Laws, c. 47; Code 1915, § 398; 40 Del. Laws, c. 80; Code 1935, § 372; 29 Del. C. 1953, § 2713; 50 Del. Laws, c. 461, § 1; 59 Del. Laws, c. 119, § 1; 60 Del. Laws, c. 341, § 1; 61 Del. Laws, c. 539, § 2; 64 Del. Laws, c. 316, § 1; 69 Del. Laws, c. 291, § 40; 70 Del. Laws, c. 197, § 6; 70 Del. Laws, c. 425, §§ 27, 32; 71 Del. Laws, c. 132, §§ 26, 29; 71 Del. Laws, c. 354, § 33; 72 Del. Laws, c. 94, § 127; 72 Del. Laws, c. 258, § 31; 75 Del. Laws, c. 88, § 20(6); 76 Del. Laws, c. 213, §§ 41, 42.;



§ 2713. Refunding of improperly collected fees

In the event any agency of this State having the power to collect fees or other receipts that become revenue to the General Fund of the State shall improperly collect and deposit such fees or other receipts with the State Treasurer, the State Treasurer shall have the authority, except as otherwise provided specifically by law, upon certification by the collecting agency that a fee or other receipt was improperly collected and deposited, to make a refund from the General Fund of the State in the amount improperly collected and deposited to the person from whom the fee or receipt was improperly collected.

29 Del. C. 1953, § 2714; 56 Del. Laws, c. 144; 57 Del. Laws, c. 741, § 34B; 59 Del. Laws, c. 378, § 1; 61 Del. Laws, c. 539, § 2.;



§ 2714. Functions prior to January 7, 1975

The State Treasurer shall have the power to perform and shall be responsible for the powers, duties and functions vested by Chapter 62 and Chapter 74 of this title in the Secretary of Finance immediately prior to January 7, 1975, and which are not otherwise hereinbefore specifically transferred to the State Treasurer.

59 Del. Laws, c. 378, § 8; 61 Del. Laws, c. 539, § 2.;



§ 2715. Certain powers and duties of the State Treasurer

The State Treasurer shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Division of the Treasury pursuant to § 8307(1)a. [repealed] and c. [repealed] and § 8307(2) [repealed] of this title.

59 Del. Laws, c. 378, § 12; 61 Del. Laws, c. 539, § 2.;



§ 2716. Cash Management Policy Board

(a) Establishment; purposes. — There is hereby established the Cash Management Policy Board (the "Board"). The Board's purposes shall be to establish policies for the investment of all money belonging to the State or on deposit from its political subdivisions, except money deposited in any state pension fund or the State Deferred Compensation Program, and to determine the terms, conditions and other matters relating to those investments including the designation of permissible investments. In carrying out its purpose to designate permissible investments, the Board shall exercise the judgment and care under the circumstances then prevailing which persons of prudence, discretion and intelligence exercise in the management of their own affairs with due regard to the probable income and level of risk from investments of money belonging to the State or its political subdivisions in accordance with the policies established by the Board. In carrying out its purpose to determine the terms, conditions and other matters relating to the investment of money belonging to the State or its political subdivisions, unless the Board shall find it not in the State's best interest, the Board shall:

(1) Require as a condition to any deposit of such funds in any state or national bank or savings and loan institution that such deposits be continuously and fully secured by direct general obligations of or obligations the payment of the principal and interest on which are unconditionally guaranteed by the United States of America or other suitable obligations as determined by the Board;

(2) Require that the selection of financial institutions to provide banking and investment services pursuant to this section be conducted on an open and competitive basis as defined by the Board. It shall be the responsibility of the Board to approve the selection of each of the said financial institutions by a majority vote of the members of the Board. The Board, by a majority vote of its members, shall be responsible for setting the policy as to the allocation between short and long term investments and the allocation of funds to the respective financial institutions selected through the open and competitive process; and

(3) Require that temporary clearing accounts as well as major disbursement accounts be established in a bank or banks whose principal office is located within the State.

(b) Composition. — The Board shall be composed of 9 members. Each member of the Board shall have 1 vote. The State Treasurer, the Secretary of Finance, the Secretary of State and the Controller General shall be members of the Board and shall serve on the Board ex officio. Five members shall be appointed by the Governor and confirmed by the Senate. Of the 5 appointed members, at least 1 member shall be a resident of Sussex County, at least 1 member shall be a resident of Kent County, and at least 1 member shall be a resident of New Castle County; and at least 2, but no more than 3, appointed members of the Board shall be affiliated with 1 of the major political parties and at least 1, but no more than 2, of the appointed members shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Board. In considering the qualifications of persons who may be appointed to the Board, the Governor shall consider among other things the knowledge of such person in the fields of investment management and banking services. The Governor shall fill vacancies on the Board created by appointed members for their unexpired term and the appointments shall be confirmed by the Senate.

(c) Term of appointed members; conduct of meetings. —

(1) Each appointed member shall be appointed for a 3-year term beginning on the date of appointment; provided, however, that of the initial members, 1 shall be appointed for a 1-year term, 2 for 2-year terms and 2 for 3-year terms. Appointed members shall be eligible for reappointment.

(2) Each member of the Board shall have 1 vote and the powers of the Board shall be exercised by a majority vote of all members present; provided that a quorum of 5 members shall be necessary to hold a meeting of the Board.

(3) The Chairperson of the Board shall be designated by the Governor from among the appointed members.

(4) The Board shall meet as often as shall be necessary to properly discharge its duties; provided, however, that the Board shall meet at least 2 times annually; and provided further, that the State Treasurer or the Chairperson of the Board shall be authorized to call special meetings of the Board.

(5) Meetings and/or documents relating to investment strategy or negotiations concerning investment of money belonging to the State shall be exempt from Chapter 100 of this title.

(d) Powers and duties of Board. —

(1) The Board is authorized and empowered to adopt rules and regulations for the general administration of its duties.

(2) The Board shall establish a policy with respect to the creation of all checking accounts by the State or any agency or department by the State or any agency or department of the State, and the State Treasurer shall enforce that policy.

(3) The Board shall be authorized to enter into agreements to employ or contract for the services of private and public consultants, for research, technical or other services and for facilities, whenever the same shall be deemed by the Board necessary or desirable in the performance of the functions of the Board. No such agreement shall be binding or enforceable unless the State shall have appropriated money to pay the obligations incurred by the Board hereunder.

(4) The Board shall prepare and publish an annual report to the General Assembly concerning its activities.

(5) The use of teleconferencing or videoconferencing is authorized for use in conducting meetings of the Cash Management Policy Board.

(e) Powers and duties of State Treasurer. —

(1) The investment of money belonging to the State shall be made by the State Treasurer in accordance with policies established by the Board and subject to the terms, conditions and other matters, including the designation of permissible investments relating to the investment of the money belonging to the State, except for money deposited in any state pension fund or funds of the State Deferred Compensation Program.

(2) State agencies and departments, and school districts shall provide the State Treasurer with such reports and projections of receipts and expenditures as well as other data he or she may request to enable the Treasurer to provide the Board with accurate cash flow forecasts.

(f) Compensation; indemnification. —

(1) Members shall not receive compensation for serving on the Board, but shall be entitled to reimbursement by the State for travel and other expenses incurred in attending meetings of the Board.

(2) The State shall indemnify an appointed Board member who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that he or she is or was an appointed Board member, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him or her in connection with such action, suit or proceeding, if he or she acted in good faith and in a manner he or she reasonably believed to be in the best interests of the State and with respect to any criminal action or proceeding had no reasonable cause to believe his or her conduct was unlawful. Expenses incurred in defending a civil, administrative or investigative action, suit or proceeding shall be paid by the State in advance of final disposition of such action, suit or proceeding if:

a. Initially authorized by a majority vote of the Board exclusive of the member or members to be indemnified unless more than a majority of the Board shall also be parties to the same action, suit or proceeding, in which instance, such authorization shall be by the Governor of the State; and

b. Such Board member agrees to repay such amount if it is ultimately determined by the Board or the Governor, as the case may be, pursuant to subparagraph a. of this paragraph that such member is not entitled to be indemnified under this section.

63 Del. Laws, c. 142, § 2; 65 Del. Laws, c. 373; 68 Del. Laws, c. 278, §§ 1-3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 290, § 101; 79 Del. Laws, c. 196, § 1.;



§ 2717. Proceeds of sale of Farmers' Bank stock

Repealed by 70 Del. Laws, c. 197, § 7, eff. July 10, 1995.;



§ 2718. Local Government Investment Pool

(a) The governing body or investing authority of a local government, meaning any city, town or county in Delaware, may pay moneys of the local government or organization into the Local Government Investment Pool which shall be in the custody of the State Treasurer. The State Treasurer shall invest the funds in the same manner and the same types of investments and subject to the same limitations provided for the deposit and investment of state funds. Funds of the local governments may be combined with funds of the State while invested in the Pool.

(b) The State Treasurer shall adopt such rules as are necessary for the administration of this Investment Pool including specification of minimum amounts which may be paid into the Pool and minimum periods of time for which such payments shall be retained in the Pool. Administrative expenses shall be handled by the Office of the State Treasurer. Earnings shall be equitably prorated among the local governments in the Pool based upon the amount and length of time the moneys are on deposit in the Pool.

(c) Local government accounts shall remain confidential while in the custody of the State Treasurer. Public records available through the local government will be sufficient public record of the funds on deposit with the Local Government Investment Pool.

68 Del. Laws, c. 278, § 4; 70 Del. Laws, c. 29, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 378, § 45; 76 Del. Laws, c. 280, § 129.;



§ 2719. Expense of issuing bonds

The annual operating budget shall authorize an appropriation for the Expense of Issuing Bonds in State Treasurer, Debt Management for payment of expenses relating to the issuance of state long-term debt. Disbursement from the Expense of Issuing Bonds appropriation shall not be made without the prior approval of the State Treasurer and the Secretary of Finance.

73 Del. Laws, c. 310, § 10.;



§ 2720. Delaware Council on Volunteer Fire Service

(a) There is hereby created a Delaware Council on Volunteer Fire Service, hereinafter referred to as the Council, to advise the Secretary of Finance on all matters relating to the administration, implementation and financing of the Volunteer Fire Service Revolving Loan Fund Program. The Council shall review and recommend to the Secretary of Finance for adoption, after a public hearing, criteria for administering and awarding loans from the Volunteer Fire Service Revolving Loan Fund, including but not limited to criteria for assessing recipient need.

(b) The Council shall consist of:

(1) The President of the Delaware Volunteer Firefighter's Association or designee;

(2) The Chairperson of the State Fire Prevention Commission or designee; and

(3) Three members; 1 each appointed by the Presidents of the New Castle, Kent, and Sussex County Firemen's Associations no later than September 1 for the initial appointment and January 15 of each calendar year thereafter.

a. Initial appointments shall be for staggered terms. The member from Sussex County's initial term shall be for 3 years, the member from Kent County's initial term shall be for 2 years, and the member from New Castle County's initial term shall be for 1 year.

b. Upon expiration of the preceding terms, subsequent appointments shall be for a 3-year term.

c. At the end of a member's term, such member shall continue to serve until the member's successor is duly appointed;

(4) The State Treasurer or designee; and

(5) The Secretary of Finance or designee.

(c) The Secretary of Finance shall serve as the chair of the Council.

(d) Members of the Council shall receive no compensation. The Council shall hold at least 1 regular meeting each calendar year and shall keep a record of its proceedings. All proceedings of the Council shall be conducted in accordance with Chapter 100 of this title.

(e) For purposes of conducting business of the Council, 4 voting members shall constitute a quorum. A majority vote of Council members shall be required on any action or matter before the Council.

(f) The Council shall adopt procedural rules and regulations to carry out the provisions of this chapter.

73 Del. Laws, c. 434, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 378, § 1.;



§ 2721. Delaware Volunteer Fire Service Revolving Loan Fund

(a) A special fund appropriation account is hereby created in the Department of Finance, to be known as the Delaware Volunteer Fire Service Revolving Loan Fund, hereinafter referred to as the Fund. Sums appropriated by the General Assembly to the Fund shall be used to create a loan program to be administered according to guidelines and procedures developed by the Delaware Council on Volunteer Fire Service to upgrade equipment and improve facilities that are essential to providing adequate fire, rescue, emergency medical and technical emergency response related service to Delaware communities. Loan funds shall not be made available for equipment that has already been ordered or the expansion of facilities or parking that has already begun, except where such expansion is deemed necessary to provide adequate fire, rescue and emergency medical and technical emergency response services to the surrounding community by the Delaware Council on Volunteer Fire Service. The Fund shall serve as a revolving loan account and shall be eligible to receive loan repayments. The Fund shall be deemed a special fund and shall be approved by the Governor for the following purposes:

(1) To accept and retain the funds and revenues appropriated by the General Assembly;

(2) To make loans to eligible volunteer fire, rescue and emergency medical service companies meeting the criteria established herein;

(3) To buy or refinance debt obligations of eligible volunteer fire, rescue and emergency medical service companies;

(4) To facilitate the pledging by an eligible fire, rescue and emergency medical service company of its state grant-in-aid and health insurance rebate funds as collateral for securing a loan from the Fund;

(5) To earn interest on amounts on deposit in such Fund;

(6) To establish all necessary interest bearing accounts for deposit of loan repayments; and

(7) To finance the reasonable costs incurred by the State in the administration of the Fund.

(b) The Council shall develop a competitive process to approve loan applications for improving fire, rescue, emergency medical and technical emergency response services throughout the State and, in connection therewith, shall develop criteria to assess the relative needs for fire service and loan assistance throughout the State. Such criteria shall include and shall give highest priority to, but shall not be limited to, consideration of the financial need of the fire, rescue, and emergency medical service companies and the surrounding community. In addition, the Council shall consider:

(1) The financial assets of the volunteer fire, rescue, and emergency medical service company making the application, as well as its ability to obtain revenue, income and financial support and loans from outside sources;

(2) The age and existing conditions of the volunteer fire, rescue and emergency medical service company's apparatus, equipment, or facilities, including, but not limited to, whether such apparatus, equipment and facility are in compliance with National Fire Protection Association standards; and

(3) The demographic, geographic and financial conditions of the community served by the volunteer fire, rescue and emergency medical service company making the application.

(c) The Council shall be required to submit a strategic plan for accomplishing the goals to be met by the Fund and a procedure for the application process by January 31, 2003. Such plan shall contain the guidelines and procedures for the administration of the program and shall be presented to the cochairs of the Joint Legislative Committee on Capital Improvement Programs. No funds shall be loaned from the Delaware Volunteer Fire Service Revolving Loan Fund until the cochairs of the Joint Legislative Committee on Capital Improvement Programs have reviewed and approved the plan.

(d) Upon the request of the Council, subsequent to approval of an application in accordance with this subsection, the State Treasurer is authorized to release funds appropriated to the Volunteer Fire Service Revolving Loan Fund sufficient to make such loans.

(e) The Council shall submit an annual report to the Governor and cochairs of the Joint Legislative Committee on Capital Improvement programs by October 15 of each succeeding year.

73 Del. Laws, c. 434, § 2.;






CHAPTER 29. AUDITOR OF ACCOUNTS

§ 2901. Definitions

As used in this chapter:

(1) "Auditor" means the Auditor of Accounts.

(2) "State agency" means every department, bureau, division, officer, board or commission of the State.

29 Del. C. 1953, § 2901.;



§ 2902. Salary

The annual salary of the Auditor shall be $24,000.

Code 1852, § 470; 24 Del. Laws, c. 92, § 1; Code 1915, § 393; 37 Del. Laws, c. 51, § 2; Code 1935, § 367; 45 Del. Laws, c. 76, § 3; 47 Del. Laws, c. 246, § 2; 29 Del. C. 1953, § 2902; 54 Del. Laws, c. 57, § 4; 55 Del. Laws, c. 404, § 4; 57 Del. Laws, c. 329, § 3; 61 Del. Laws, c. 539, § 3.;



§ 2903. Bond

(a) The Auditor, before entering upon office, shall with sufficient sureties become bound to the State by a joint and several obligation, to be with the sureties approved by the Governor in the penal sum of $2,000 with condition "that if the above named __________ who has been (duly appointed or duly elected) to be ____________ shall do well and diligently execute the office of __________ and duly and faithfully fulfill and perform all the trusts and duties to the office appertaining and truly and without delay deliver to the successor in office the seal and all the books, records and papers belonging to the office, safe and undefaced, then this obligation shall be void and of no effect or else shall remain in full force and virtue."

(b) The obligation shall be filed and recorded in the Recorder's office of Kent County.

(c) If any person elected or appointed Auditor shall not, within 7 days next after the day of taking office, become bound as required under this section, the appointment or election shall be void, and another person shall be appointed.

Code 1852, §§ 457-459; 11 Del. Laws, c. 17; 24 Del. Laws, c. 90; Code 1915, § 385; 32 Del. Laws, c. 25; Code 1935, § 359; 29 Del. C. 1953, § 2903; 70 Del. Laws, c. 186, § 1.;



§ 2904. Deputy; appointment, compensation and powers

The Auditor may appoint a Deputy at an annual salary of $11,000. The Deputy shall take the oath of office and shall act in the absence or disability of the Auditor when so designated by that official and may at all times countersign checks and drafts in the name of the Auditor if so authorized by the Auditor. The Deputy shall at all times be removable by the Auditor.

Code 1915, § 538A; 30 Del. Laws, c. 47; Code 1935, §§ 373A, 422; 41 Del. Laws, c. 78; 45 Del. Laws, c. 75, § 1; 48 Del. Laws, c. 150, § 1; 29 Del. C. 1953, § 2904; 49 Del. Laws, c. 216; 54 Del. Laws, c. 57, § 5; 55 Del. Laws, c. 404, § 5; 70 Del. Laws, c. 186, § 1.;



§ 2905. Certification of amounts due from justices of peace

Repealed by 65 Del. Laws, c. 259, § 1, eff. Apr. 28, 1986.;



§ 2906. Duties of the Auditor of Accounts

(a) The Auditor of Accounts shall conduct postaudits of all the financial transactions of all state agencies. Insofar as possible the audits shall be made no less frequently than biennially.

(b) At least quarterly during each fiscal year, the Auditor of Accounts shall arrange for an audit to determine that the books and records maintained by the office of the Secretary of Finance are kept in accordance with generally accepted accounting principles and are reconciled with the various bank accounts. In conjunction therewith, the Auditor of Accounts shall reconcile the records maintained by the office of the Secretary of Finance with the fund balances maintained and reported by the Director of the Office of Management and Budget.

(c) The Auditor of Accounts shall have sole responsibility for the arrangements under which the agency postaudits shall be conducted and for the selection of certified public accountants who shall make the postaudits. No other state agency or member, official or employee thereof shall have any part in, or responsibility for, the selection of the certified public accountants, nor shall they make any arrangements, agreements or contracts for the employment of the certified public accountants for the purpose of making agency postaudits.

(d) The expenses incurred for the performance of such agency postaudits upon authorization of the Auditor of Accounts shall be charged:

(1) To general fund appropriations of the General Assembly to the Office of Auditor of Accounts for Audits of general fund activity;

(2) To capital appropriations of the General Assembly to the several agencies for audits of capital fund activity; and

(3) To general fund appropriations and/or special fund accounts for audits of special fund activity. If there is any question as to the proper accounts to be charged, the question shall be resolved by agreement between the Auditor of Accounts and the Director of the Office of Management and Budget.

(e) This section shall not affect § 5109 of Title 14 which shall remain in full force and effect; however, any other provision which stands in conflict with this section shall be null and void.

(f) The Auditor of Accounts shall conduct postaudits of local school district tax funds budget and expenditures annually. The results of the audit shall be submitted to the local board, the State Board of Education, the office of Controller General and the local libraries within said school district. Expenses incurred for such postaudits herein authorized shall be borne by the local school districts.

(g) The Auditor of Accounts shall conduct postaudits of all agencies, associations and funds created directly or indirectly by the provisions of Title 18 or by the Insurance Commissioner.

(h) The Auditor of Accounts shall conduct audits of the State-funded portion of the finances of the University of Delaware as authorized by § 5109 of Title 14. The contractor conducting the audit shall be selected jointly by the University of Delaware and the Auditor of Accounts.

29 Del. C. 1953, § 2906; 54 Del. Laws, c. 39, § 9; 56 Del. Laws, c. 322, § 1; 57 Del. Laws, c. 45, § 1; 65 Del. Laws, c. 263, § 1; 68 Del. Laws, c. 317, § 1; 68 Del. Laws, c. 428, § 1; 69 Del. Laws, c. 64, § 79; 73 Del. Laws, c. 310, § 8; 75 Del. Laws, c. 88, § 21(13).;



§ 2907. Scope of audits

(a) The audits shall be sufficiently comprehensive to provide, but not limited to, assurance that reasonable efforts have been made to collect all moneys due the State, that all moneys collected or received by any employee or official have been deposited to the credit of the State and that all expenditures have been legal and proper and made only for the purposes contemplated in the funding acts or other pertinent regulations.

(b) The audits shall be made in conformity with generally accepted auditing principles and practices.

29 Del. C. 1953, § 2907; 54 Del. Laws, c. 39, § 9; 57 Del. Laws, c. 45, § 2.;



§ 2908. Clerical and professional assistance

(a) Subject to appropriation limitations, the Auditor may:

(1) Employ such qualified office personnel and trained and experienced field personnel as are required to carry out such duties; and

(2) Engage the services of public accountants to make audits of selected agencies.

(b) If public accountants are hired, the individual or firm hired must be licensed to practice as a certified public accountant within the State.

29 Del. C. 1953, § 2908; 54 Del. Laws, c. 39, § 9; 70 Del. Laws, c. 186, § 1.;



§ 2909. Audit reports

(a) The Auditor of Accounts shall file written reports covering the Auditor's postaudits with the state agency concerned, the Governor, the General Assembly, the Attorney General and the Director of the Office of Management and Budget; and, if the Auditor deems necessary, the Auditor may present special reports to the General Assembly for consideration and action.

(b) The audit reports shall set forth:

(1) Whether all expenditures have been for the purpose authorized in the appropriations therefor;

(2) Whether all receipts have been accounted for and paid into the State Treasury as required by law;

(3) All illegal and unbusinesslike practices;

(4) Recommendations for greater simplicity, accuracy, efficiency and economy; and

(5) Such data, information and recommendations as the Auditor of Accounts may deem advisable and necessary.

29 Del. C. 1953, § 2909; 54 Del. Laws, c. 39, § 9; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 2910. Subpoena power

(a) In connection with other powers of the Auditor of Accounts, the Auditor shall have the power to administer oaths and compel the attendance of witnesses and the production of documents by the filing of a praecipe for a subpoena with the Prothonotary of any county of this State.

(b) A subpoena issued under this section shall be effective throughout this State.

(c) Service of such a subpoena shall be made by any sheriff of this State by serving the person to whom it is addressed personally or by leaving it at such person's usual place of abode with a person of suitable age and discretion residing therein.

(d) Failure to obey a subpoena shall be punishable under the Rules of the Superior Court.

64 Del. Laws, c. 205, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 32. DELAWARE HERITAGE COMMISSION

§ 3201. Creation and membership; termination

(a) The Delaware Heritage Commission is established and shall be composed of 15 citizens of the State appointed by the Governor. Members shall serve terms of up to 3 years, excepting the Chairperson, who shall serve at the pleasure of the Governor. Members shall be appointed for staggered terms, so that no more than 5 members' terms shall expire in any 1 calendar year.

(b) Members of the Commission shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Commission.

(c) The Director of the Division of Historical and Cultural Affairs and the Director of the Delaware Public Archives shall serve as ex officio members of the Commission.

(1) The Director of the Delaware Public Archives shall be a voting member by virtue of his or her administrative duties overseeing the Delaware Heritage Office, as set forth in § 3202(b) of this title, and the responsibilities of his or her office under regulations established by the National Historical Publications and Records Commission of the National Archives and Records Administration.

(2) The Director of the Division of Historical and Cultural Affairs, and such other representatives of government agencies and nonprofit organizations as the Commission may deem appropriate to appoint, shall be ex officio, nonvoting members. The Commission may create subcommittees, which may consist of nonmembers, to facilitate its work.

(d) Members of the Commission shall be eligible for reappointment.

29 Del. C. 1953, § 9901; 58 Del. Laws, c. 179; 61 Del. Laws, c. 319, §§ 1, 2; 65 Del. Laws, c. 25, § 1; 67 Del. Laws, c. 323, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 364, §§ 1, 2; 73 Del. Laws, c. 65, § 31; 76 Del. Laws, c. 318, § 1; 78 Del. Laws, c. 328, § 2.;



§ 3202. Delaware Heritage Office; personnel thereof

(a) There is hereby established the Delaware Heritage Office of the Delaware Public Archives.

(b) The Delaware Heritage Office may employ such personnel as the Secretary of State, in consultation with the Director of the Public Archives and the Commission, shall determine to be necessary to perform the work of the said Office. Such personnel shall be State Merit System employees and shall be hired through the Merit System employment process. The Office shall be under the administrative authority of the Director of the Public Archives and shall assist the Commission in carrying out its duties and functions as set forth in § 3203 of this title.

29 Del. C. 1953, § 9902; 58 Del. Laws, c. 179; 61 Del. Laws, c. 319, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 318, § 2; 78 Del. Laws, c. 328, § 3.;



§ 3203. Powers and duties

(a) The Commission shall plan, encourage, develop, coordinate and implement observances and activities pertaining to the achievement in Delaware of liberty and independence through a constitutional government, and the significant historical events that occurred in Delaware or involved Delaware citizens during the years preceding and following the ratification and adoption of the Constitution of the United States.

(b) In carrying out its duties, the Commission shall consider any related plans and programs developed by national organizations, the organizations of other states, local and private groups, and the Commission may designate representatives to serve on special committees, organizations, nonprofit organizations or other entities with representatives from such bodies to plan, develop and coordinate specific activities.

(c) [Repealed.]

(d) The Commission shall have the authority to organize a nonprofit corporation to assist the Commission in the formulation and execution of its plans; to solicit and receive subscriptions, donations and other funds from public and private sources for organizing and carrying on the undertaking; to negotiate with public or private organizations or persons on terms for approval or endorsement of Commission-related programs or projects; to acquire and hold by gift or otherwise real and other property with full right to convey or dispose of the same in such manner and upon such terms as the corporation may determine, either absolutely or upon condition; to contract with and employ consultants or other agents; to adopt or enforce such bylaws, rules and regulations as the corporation may, from time to time, deem advisable.

(e) The Commission shall, no later than December 31 of each year, submit to the Governor and to the General Assembly an annual report of the Commission's activities and recommendations. Such activities and recommendations may include but are not limited to:

(1) The production, publication and distribution of books, pamphlets, films and other educational materials on the history, culture and political thought of this nation and State;

(2) Bibliographical and documentary projects and publications;

(3) Conferences, convocations, lectures, seminars and other programs;

(4) The development of permanent memorials and exhibits, including mobile exhibits;

(5) Ceremonies and celebrations commemorating specific events;

(6) Programs and activities on the local, national and international significance of the American Democracy and its implications for present and future generations;

(7) The issuance of commemorative medals, seals, automotive license plates and certificates of recognition;

(8) The issuance of grants for projects related to Delaware heritage.

(f) The report of the Commission shall include recommendations for the allocation of financial and administrative responsibility among the public and private authorities and organizations recommended for participation by the Commission. The report shall also include proposals for legislation and administrative action the Commission considers necessary to carry out its recommendations.

(g) The Commission shall consider matters relating to archives and archival standards throughout the State, and such other matters as may be referred to it by the Governor, the Secretary of State or the General Assembly. The Commission may study, research, plan and make advisory recommendations to the Governor, the Secretary of State or the General Assembly on matters it deems appropriate to provide the best possible archive service in Delaware and to ensure the proper management, preservation, stewardship and use of public and private records of historical value.

(h) The Commission shall serve as the state historical records advisory board for the purposes of satisfying regulations established by the National Historical Publications and Records Commission of the National Archives and Records Administration. The Commission will complete all activities required by the National Historical Publications and Records Commission for the State Historical Records Advisory Board.

29 Del. C. 1953, § 9903; 58 Del. Laws, c. 179; 61 Del. Laws, c. 319, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 318, § 3; 78 Del. Laws, c. 328, § 4.;



§ 3204. Cooperation

(a) In fulfilling its responsibilities, the Commission shall consult, cooperate with and seek advice from appropriate state departments and agencies, local public bodies, learned societies and historical, patriotic, philanthropic, civic, professional and related organizations. Heads of state departments and agencies shall cooperate with the Commission in planning, encouraging, developing and coordinating appropriate commemorative activities.

(b) The Commission may identify sites within the State that are appropriate for preservation or restoration in order to assure that fitting observances and exhibits may be held.

(c) The officials of each state-supported school, college or university shall cooperate with the Commission, especially in the encouragement and coordination of scholarly works and presentations on the history, culture and political thought of this Nation and State.

29 Del. C. 1953, § 9904; 58 Del. Laws, c. 179; 61 Del. Laws, c. 319, §§ 1, 2; 78 Del. Laws, c. 328, § 5.;



§ 3205. Donations; preservation of acquisitions; expenditures

(a) The Commission may accept donations of money, property or personal services.

(b) Property, including money, acquired by the Commission or by its nonprofit corporation as provided for under the provisions of § 3203 of this title shall be deposited with the Secretary of State, for the sole and exclusive use of the Commission, for preservation and financial management.

(c) [Repealed.]

29 Del. C. 1953, § 9905; 58 Del. Laws, c. 179; 61 Del. Laws, c. 319, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 318, § 4; 78 Del. Laws, c. 328, § 6.;






CHAPTER 33. DELAWARE COMPENSATION COMMISSION

§ 3301. Established; composition; qualifications; terms of office

There is established a commission known as the "Delaware Compensation Commission," hereinafter referred to as the "Commission," consisting of 6 members, 2 of whom shall be appointed by the Governor, 1 by the President Pro Tempore of the Senate and 1 by the Speaker of the House of Representatives. The fifth member shall be the President of the Delaware Round Table. The Director of the Office of Management and Budget of the State shall serve as an ex officio and nonvoting member of the Commission. The appointees shall be persons not holding any public office nor employed substantially full-time with compensation by this State while serving on this Commission. Those appointed shall serve for a 6 year term. Any member is eligible for reappointment.

64 Del. Laws, c. 449, § 1; 75 Del. Laws, c. 88, § 20(6).;



§ 3302. Chairperson; expenses

The Commission shall elect 1 of its members chairperson. Members of the Commission shall be reimbursed for actual and necessary expenses, including mileage, incurred while performing the duties imposed by this chapter. The costs and expenses of the Commission shall be paid out of funds appropriated to the Governor's office.

64 Del. Laws, c. 449, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3303. Remuneration study; report

(a) The Commission shall make a study of the salaries, emoluments, mileage, per diem, travel and other expense allowances and reimbursements (hereinafter collectively referred to as "remuneration") of the members of the General Assembly, the Governor, members of the Governor's cabinet, the Lieutenant Governor, the State Auditor, the State Treasurer, the Attorney General, the Insurance Commissioner, the Justices of the Supreme Court, the Chancellor and Vice-Chancellors of the Court of Chancery and all judges and court commissioners of the Superior Court, the Court of Common Pleas and the Family Court, the Chief Magistrate, the justices of the peace and the Public Defender.

(b) On January 1, 1985, the Commission shall submit to the Governor, the Chief Justice, the President Pro Tempore of the Senate and the Speaker of the House of Representatives its first report establishing such remuneration. Thereafter, the Commission shall cause a report to be prepared every 4 years and submitted on the first day of the session of the General Assembly. The rate of remuneration established in the report for offices which salaries are more than $25,000, except for the Governor shall not exceed 120% of the remuneration received in the fiscal year in which the report is submitted. All departments and divisions of the State shall cooperate in furnishing to the Commission such information as the Commission may deem to be necessary to discharge its duties. With each report, the Commission shall include its recommendations to the Governor and General Assembly concerning pension benefits for members of the General Assembly, subject to the approval of the Board of Pension Trustees that such recommendations are based on reasonable actuarial assumptions and that such recommendations shall not require any additional state appropriation.

64 Del. Laws, c. 449, § 1; 66 Del. Laws, c. 185, § 17; 67 Del. Laws, c. 281, § 10(c)(iii); 72 Del. Laws, c. 395, §§ 40, 44; 76 Del. Laws, c. 213, § 43.;



§ 3304. Effect of Commission report

The remuneration for all offices specified in § 3303 of this title established by the report shall take effect and have the force and effect of law as of July 1 following submission, unless the General Assembly shall by joint resolution reject the report in its entirety within 30 days following the commencement of its session.

64 Del. Laws, c. 449, § 1; 66 Del. Laws, c. 303, § 33; 68 Del. Laws, c. 290, § 10(e); 76 Del. Laws, c. 280, § 35.;






CHAPTER 34. COMMISSION ON NATURAL AREAS AND OPEN SPACES ACQUISITION

§ 3401. , 3402. Establishment and composition; powers and duties

Repealed by 67 Del. Laws, c. 352, § 2, eff. July 13, 1990.;






CHAPTER 35. DELAWARE COMMISSION ON ITALIAN HERITAGE AND CULTURE

§ 3501. Delaware Commission on Italian Heritage and Culture

(a) There is hereby established a Delaware Commission on Italian Heritage and Culture hereinafter referred to as the Commission. The Commission shall consist of 9 members, all of whom shall be American citizens descended from Italian ancestry and residents of the State as follows:

(1) Three members appointed by the Speaker of the House of Representatives, 1 each for a term of 1, 2 and 3 years;

(2) Three members appointed by the President Pro Tempore of the Senate, 1 each for a term of 1, 2 and 3 years; and

(3) Three members appointed by the Governor, 1 each for a term of 1, 2 and 3 years, 1 of whom shall be designated as Chair.

After the initial appointments, all terms shall be for 3 years.

(b) Members of the Commission shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incidental to their duties.

(c) The Commission shall: establish, maintain and develop cultural ties between Italians and Italian-Americans; foster a special interest in the historical and cultural backgrounds of both groups, as well as in the economic, political, social, and artistic life of the countries involved; and help establish or promote Italian language programs in the schools of this State.

(d) This Commission shall fall under the authority of the Secretary of State and shall have such powers, duties and functions as hereinabove set forth and as may subsequently be assigned by the Secretary, and such other matters as may be referred to it by the Governor, the Secretary of State or the General Assembly.

(e) The Commission shall be given office space as established by the Secretary of State.

(f) A vacancy prior to the expiration of the term of a member of the Commission shall be filled for the remainder of the term.

74 Del. Laws, c. 426, § 1; 78 Del. Laws, c. 43, §§ 1, 2.;






CHAPTER 36. ABRAHAM LINCOLN BICENTENNIAL ACT [SUNSET EFFECTIVE JAN. 1, 2010]

§ 3601. -3605. Short title; legislative findings; establishment; duties; membership; number and appointment

Repealed by 75 Del. Laws, c. 422, § 6, effective Jan. 1. 2010.;






CHAPTER 39. DELAWARE COMMISSION ON INTERSTATE COOPERATION

§ 3901. Committees of the Senate, the House and the Governor

(a) There shall be a standing committee of the Senate of the General Assembly to be known as the Senate Committee on Interstate Cooperation and to consist of 3 Senators. The members and the chairperson of this Committee shall be designated by the President Pro Tempore of the Senate.

(b) There shall be a similar standing committee of the House of Representatives of the General Assembly to be known as the House Committee on Interstate Cooperation and to consist of 3 members of the House of Representatives. The members and the chairperson of this committee shall be appointed by the Speaker of the House of Representatives.

(c) There shall be a committee of administrative officials and private citizens of Delaware to be known as the Governor's Committee on Interstate Cooperation and to consist of 3 members. The Governor shall appoint 1 of the 3 members of this Committee as its Chairperson. In addition to the regular members, the Governor shall be ex officio an honorary nonvoting member of this Committee.

42 Del. Laws, c. 202, §§ 1-3; 29 Del. C. 1953, § 3901; 70 Del. Laws, c. 186, § 1.;



§ 3902. Function and term of legislative committees

The Committee of the Senate and the Committee of the House of Representatives shall function during the regular sessions of the General Assembly and also during the interim periods between such sessions. Their members shall serve until their successors are designated. The Senate and House Committees shall respectively constitute for this State the Senate Council and the House Council of the American Legislators' Association. The term of each administrative member of this Commission shall extend until the 1st day of February of each year of the regular biennial session of the General Assembly and until such member's successor is appointed.

42 Del. Laws, c. 202, § 5; 29 Del. C. 1953, § 3902; 70 Del. Laws, c. 186, § 1.;



§ 3903. Composition of Commission

There shall be a Delaware Commission on Interstate Cooperation. This Commission shall be composed of 9 regular members, namely:

(1) The 3 members of the Senate Committee on Interstate Cooperation;

(2) The 3 members of the House Committee on Interstate Cooperation; and

(3) The 3 members of the Governor's Committee on Interstate Cooperation.

42 Del. Laws, c. 202, § 4; 29 Del. C. 1953, § 3903.;



§ 3904. Functions of the Commission

It shall be the function of the Commission to:

(1) Carry forward the participation of this State as a member of the Council of State Governments;

(2) Encourage and assist the legislative, executive, administrative and judicial officials and employees of this State to develop and maintain friendly contact by correspondence, by conference and otherwise with officials and employees of the other states, of the federal government and of local units of government;

(3) Endeavor to advance cooperation between this State and other units of government whenever it seems advisable to do so by formulating proposals for and by facilitating:

a. The adoption of compacts;

b. The enactment of uniform or reciprocal statutes;

c. The adoption of uniform or reciprocal administrative rules and regulations;

d. The informal cooperation of governmental offices with one another;

e. The personal cooperation of governmental officials and employees with one another individually;

f. The interchange and clearance of research and information; and

g. Any other suitable process;

(4) Do all such acts as will, in the opinion of this Commission, enable this State to do its part, or more than its part, in forming a more perfect union among the various governments in the United States and in developing the Council of State Governments for that purpose.

42 Del. Laws, c. 202, § 6; 29 Del. C. 1953, § 3904.;



§ 3905. Powers of the Commission

The Commission shall establish such delegations and committees as it deems advisable in order that they may confer and formulate proposals concerning effective means to secure intergovernmental harmony and may perform other functions for the Commission in obedience to its decisions. Subject to the approval of the Commission, the member or members of each such delegation or committee shall be appointed by the Chairperson of the Commission. The Commission may provide such other rules as it considers appropriate concerning the membership and the functioning of any such delegation or committee. The Commission may provide for advisory boards for itself and for its various delegations and committees.

42 Del. Laws, c. 202, § 7; 29 Del. C. 1953, § 3905; 70 Del. Laws, c. 186, § 1.;



§ 3906. Reports of Commission to the Governor

The Commission shall report to the Governor and to the General Assembly within 15 days after the convening of each regular legislative session and at such other times as it deems appropriate.

42 Del. Laws, c. 202, § 8; 29 Del. C. 1953, § 3906.;



§ 3907. Compensation of members; expenses; use of contributions

(a) The members of the Commission and the members of all delegations and committees which it establishes shall serve without compensation for such service but shall be paid their necessary expenses in carrying out their obligations under this chapter.

(b) The Commission may:

(1) Appoint 1 of its members its Secretary;

(2) Employ a stenographer;

(3) Incur such other expenses as may be necessary for the proper performance of its duties; and

(4) By contributions to the Council of State Governments, participate with other states in maintaining the Council's district and central secretariats and its other governmental services.

42 Del. Laws, c. 202, § 8; 29 Del. C. 1953, § 3907.;



§ 3908. Informal titles of Committees and Commission

The Committees and the Commission established by this chapter shall be informally known, respectively, as the Senate Cooperation Committee, the House Cooperation Committee, the Governor's Cooperation Committee and the Delaware Cooperation Commission.

42 Del. Laws, c. 202, § 9; 29 Del. C. 1953, § 3908.;






CHAPTER 43. NOTARIES PUBLIC

Subchapter I Office and Duties

§ 4301. Appointment of notaries in general; qualifications; revocation

(a) In addition to the notaries public authorized to be appointed under §§ 4302-4306 of this title, the Governor may appoint as many notaries public as the Governor may decide is necessary and proper in each county of the State. The Governor may delegate such duties relative to the appointment of notaries to the Secretary of State as the Governor may decide is necessary and proper. For purposes of this title, "Secretary" shall mean the Secretary of State. Any person who acts as a notary under Delaware law shall register and be commissioned and otherwise be in compliance with the provisions of this title.

(b) Any person who desires to become a notary shall be at least 18 years of age and shall provide such evidence as the Secretary may require to show:

(1) Good character and reputation;

(2) A reasonable need for a notary commission; and

(3) Legal residence including street address of the notary within the State.

(c) The Governor may also appoint, as notaries public for notarial acts other than electronic notarial acts, nonresidents of this State who otherwise meet the requirements of paragraphs (b)(1) and (b)(2) of this section, provided that such individuals maintain an office or regular place of employment in Delaware. Nonresidents seeking appointments as notaries public shall include in their application a residential address and a Delaware employment address. Those appointed as notaries shall also notify the Secretary of each change of address within 30 days of such change. All addresses required by this subsection shall include a street address.

Service of process, subpoenas and other documents upon nonresident notaries may be made personally or by leaving them with any person of suitable age and discretion at the Delaware place of employment. Substituted service shall be effectual if served upon the Secretary of State, under the guideline of § 376(b) of Title 8 in the event that the office has been closed or such individual ceases to be regularly employed at the filed Delaware employment address. The Secretary of State shall then forward such documents to the filed residential address.

(d) The Governor, or as permitted, the Secretary may revoke any notary commission for cause.

(e) The Secretary may promulgate regulations or establish such additional standards and guidelines governing applications, registrations, appointments, and the conduct of resident and nonresident notaries.

Code 1852, § 661; 23 Del. Laws, c. 69, § 3; Code 1915, § 1006; 36 Del. Laws, c. 107; Code 1935, § 1136; 41 Del. Laws, c. 100; 43 Del. Laws, c. 97; 48 Del. Laws, c. 138; 29 Del. C. 1953, § 4301; 50 Del. Laws, c. 43, § 1; 53 Del. Laws, c. 29; 53 Del. Laws, c. 350; 58 Del. Laws, c. 511, § 63; 69 Del. Laws, c. 123, §§ 1-3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 253, § 1; 77 Del. Laws, c. 165, §§ 1, 2.;



§ 4302. Appointment of electronic notaries; term

(a) The Governor may appoint as many electronic notaries as the Governor may decide is necessary and proper. The Governor may delegate such duties relative to the appointment of electronic notaries to the Secretary of State as the Governor may decide is necessary and proper. Any person who acts as an electronic notary under Delaware law shall register and be commissioned and otherwise be in compliance with the provisions of this title.

(b) Any person who desires to become an electronic notary shall be at least 18 years of age and shall provide such evidence as the Secretary may require to show:

(1) Good character and reputation;

(2) A reasonable need for an electronic notary commission; and

(3) Legal residence including street address of the electronic notary within the State.

(c) The Governor may also appoint, as notaries public for electronic notarial acts, nonresidents of this State who otherwise meet the requirements of paragraphs (b)(1) and (b)(2) of this section provided that such individual shall have demonstrated to the satisfaction of the Secretary that:

(1) Such individual maintains an office or regular place of employment in Delaware; or

(2) Such individual is an attorney-at-law in good standing licensed in any state, commonwealth, territory, district or possession of the United States or such individual is a legal assistant or paralegal working under the direct supervision of an attorney-at-law in good standing licensed in any state, commonwealth, territory, district or possession of the United States and such attorney-at-law is a Delaware electronic notary and has previously submitted to the Secretary and had approved by the Secretary an application containing such information as the Secretary shall deem necessary and proper and demonstrating such attorney-at-law has a reasonable need for permitting 1 or more legal assistants or paralegals under that attorney-at-law's direct supervision to become an electronic notary under Delaware law; or

(3) Such individual is a current employee of a banking, trust, or insurance company organized and regulated under the laws of the United States or any state, commonwealth, territory, district or possession of the United States, and such banking, trust, or insurance company shall have previously submitted to the Secretary and had approved by the Secretary an application containing such information as the Secretary shall deem necessary and proper and demonstrating that such banking, trust, or insurance company is in good standing and has a reasonable need for permitting 1 or more of its employees to become an electronic notary under Delaware law; or

(4) Such individual is a current employee of a federal governmental agency or unit of the United States and such agency or unit shall have previously submitted to the Secretary and had approved by the Secretary an application containing such information as the Secretary shall deem necessary and proper and demonstrating that such agency or unit has a reasonable need for permitting one or more of its employees to become an electronic notary under Delaware law. Any such electronic notary, so appointed, shall only perform electronic notarial acts in the performance of their official duties.

Nonresidents seeking appointment as a Delaware electronic notary public shall include in their application their primary residential address within any state, commonwealth, territory, district or possession of the United States and their employment address in Delaware or within any state, commonwealth, territory, district or possession of the United States. Those appointed as electronic notaries public shall also notify the Secretary of each change of address within 30 days of such change. Each nonresident electronic notary not having an employment address in Delaware shall also designate a registered agent in the State of Delaware to receive service of process, subpoenas and other documents. All addresses required by this subsection shall include a street address.

Service of process, subpoenas and other documents upon nonresident electronic notaries may be made personally or by leaving them with any person of suitable age and discretion at the Delaware place of employment or the electronic notary's registered agent, if applicable. Substituted service shall be effectual if served upon the Secretary of State, under the guideline of § 376(b) of Title 8 in the event that the office has been closed or such individual ceases to be regularly employed at the filed Delaware employment address or such registered agent has resigned. The Secretary of State shall then forward such documents to the electronic notary's filed residential address or employment address outside of the State.

(d) An applicant to become an electronic notary shall submit a registration form established by the Secretary for registering and being commissioned as an electronic notary, which shall include:

(1) The applicant's full legal name;

(2) A description of the technology or technologies the registrant will use for electronic identification, electronic signatures and such other aspects involved in performing each electronic notarial transaction;

(3) If the device used to create the registrant's electronic signature is issued or registered through a licensed authority, the name of that authority, the source of the license, the starting and expiration dates of the device's term of registration, and any revocations, annulments, or other premature terminations of any registered device of the registrant that were due to misuse or compromise of the device, with the date, cause, and nature of each termination explained in detail;

(4) The electronic mail address of the registrant;

(5) The electronic signature of the notary which shall be unique to the notary;

(6) Evidence that the electronic notary has taken a course of instruction, whether in the classroom, distance learning or online, in accordance with standards established by the Secretary prior to being commissioned as an electronic notary, and continuing education, whether in the classroom, distance learning or online, in accordance with standards established by the Secretary, during the 2-year term as provided in § 4307 of this title; and

(7) Such other information as the Secretary shall reasonably request.

The registration form shall (i) be signed by the applicant using the electronic signature described in the form; (ii) include any decrypting instructions, codes, keys, or software that allow the registration to be read; and (iii) be transmitted electronically to the Secretary.

Nothing herein shall be construed to prevent an electronic notary from using updated technology or technologies during the term of the commission; however, the electronic notary shall notify the Secretary electronically within 90 days of installation or use of such updated technology or technologies and provide a brief description thereof.

(e) The Governor, or as permitted, the Secretary may revoke any electronic notary commission for cause.

(f) The Secretary may promulgate regulations or establish such additional standards and guidelines governing applications, registrations, appointments, and the conduct of resident and nonresident electronic notaries.

76 Del. Laws, c. 253, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 165, § 3.;



§ 4303. Appointment of certain officers as notaries; term

The Governor shall appoint every person who is appointed to the office of justice of the peace and as Secretary of Finance also as a notary public. The Secretary of Finance shall only act as a notary public in connection with work performed in carrying out the duties of the office. The notary commission of any person appointed a notary public under this section shall terminate at the same time such person's term of office terminates.

Code 1852, § 661; 23 Del. Laws, c. 69, §§ 1-3; Code 1915, § 1006; 32 Del. Laws, c. 61; 33 Del. Laws, c. 64, §§ 1-2; 36 Del. Laws, c. 107; Code 1935, § 1136; 29 Del. C. 1953, § 4302; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 91, § 14; 76 Del. Laws, c. 253, § 1.;



§ 4304. Appointment of notary for each bank or branch

The Governor shall appoint 1 notary public for each trust company, bank, banking association or branch or branches thereof in this State, whether state or national, chartered or organized under the laws of this State or of the United States.

Code 1852, § 661; 23 Del. Laws, c. 69, §§ 1-3; Code 1915, § 1006; 36 Del. Laws, c. 107; Code 1935, § 1136; 48 Del. Laws, c. 176; 29 Del. C. 1953, § 4303; 76 Del. Laws, c. 253, § 1.;



§ 4305. Appointment of court reporters as notaries public

The Governor may, upon the request of the Chief Justice of the Supreme Court, appoint any of the official court reporters as a notary public.

29 Del. C. 1953, § 4303A; 55 Del. Laws, c. 383; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 253, § 1.;



§ 4306. Appointment of notaries for certain service organizations; limited governmental notaries; limitations

(a) The Governor may, upon the request of the department commander of a State-recognized veterans' organization, appoint 1 notary public for each requesting organization for a term of 4 years, without charge to any appointee, commander or organization. Any such notary, so appointed, shall have no authority to perform any duties with respect to such office or to take affidavits or acknowledgements, except on documents and papers in connection with and for the benefit of any veteran, their families or dependents. The notaries public, so appointed, shall make no charge for any service rendered.

(b) The Governor may, upon the request of any administrative head of any volunteer fire company or volunteer ambulance and rescue company, appoint 1 notary public for each requesting organization for a term of 4 years, without charge to any appointee, chief or organization. Any such notary, so appointed, shall have no authority to perform any duties with respect to such office or to take affidavits or acknowledgements, except on documents and papers in connection with and for the benefit of any members of the organizations listed herein to include their families or dependents. The notaries public, so appointed, shall make no charge for any service rendered.

(c) Upon the request of the administrative head of any state, county, municipal, or local governmental agency or unit of this State whose personnel include full-time police officers who are statutorily responsible for the prevention or investigation of crime involving injury to persons or property and who are authorized to execute search warrants and to make arrests (hereinafter called a "qualified police agency"), the Governor shall appoint a sufficient number of electronic notaries public as may be requested by the administrative head to facilitate the law-enforcement responsibilities of the agency or unit. The appointments shall be for a term of 2 years, without charge to the appointee, administrative head, or police agency, except for costs not waived by the Secretary which are established under § 4307(b) of this title for special identification cards, hardware, or other related materials and technologies or training. Any such notary, so appointed, shall have no authority to perform any duties with respect to such office or to take affidavits or acknowledgements, except on documents and papers in connection with, and for the benefit of, their respective police agency. The notaries public so appointed shall make no charge for any service rendered and the Secretary may waive the fees established pursuant to the schedule authorized under § 4307(c) of this title for electronic notarial acts or services performed by such electronic notaries public.

(d) The Governor may appoint as limited governmental notaries public who otherwise meet the requirements of § 4301(b) or (c) of this title provided:

(1) The individual is an employee of a state governmental agency or unit; or

(2) The individual is an employee of a qualified police agency as defined in subsection (c) of this section above; and

(3) The individual submits the following forms to be established by the Secretary:

a. An application form completed by the applicant; and

b. An employer request and approval form.

Such appointments shall expire upon the end of the notary's employment with the State or qualified police agency and shall be made without charge to the appointee or the agency or unit. Any such notary, so appointed shall have no authority to perform any duties with respect to such office or to take affidavits or acknowledgements, except for those duties established by their respective agency or unit. The notaries public so appointed shall make no charge for any service rendered. The engraving of the notary seal shall comply with § 4310(a) of this title except that the Commission expiration date statement required by such subsection shall be satisfied by the phrase "My Commission expires upon office." A notary public appointed under this subsection that transfers employment to another state governmental agency or unit or qualified police agency shall notify the Secretary of such change within 30 days. The notary may only retain the appointment upon receipt of an employer request and approval form from the agency or unit to which the notary transferred.

Code 1935, § 1136; 41 Del. Laws, c. 99; 29 Del. C. 1953, § 4304; 50 Del. Laws, c. 37, § 1; 51 Del. Laws, c. 361; 56 Del. Laws, c. 174; 58 Del. Laws, c. 10; 66 Del. Laws, c. 139, § 2; 67 Del. Laws, c. 349, § 1; 70 Del. Laws, c. 3, § 1; 76 Del. Laws, c. 253, § 1; 77 Del. Laws, c. 165, § 4.;



§ 4307. Term of office; fees; resignation

(a) Notaries public shall be initially commissioned for the term of 2 years. Any notary public who wishes to renew that notary public's own commission may request a 2-year reappointment or a 4-year reappointment. A notary applicant must pay a nonrefundable application fee of $60 for a 2-year term or $90 for a 4-year term.

(b) Electronic notaries public shall be commissioned for the term of 2 years. An electronic notary applicant must pay a nonrefundable application fee of $60. The Secretary may establish such other fees to cover the actual costs incurred by the State to issue or provide any special identification cards, hardware or other related materials, technologies or training to electronic notaries public.

(c) The Secretary may establish a schedule of fees for each electronic notarial act or service, not to exceed $10 per notarial act or service.

(d) Every notary who wishes to resign from office or who no longer meets the qualifications for a commission during their term of office shall immediately mail or deliver the official commission to the Secretary, who shall cancel the same.

(e) Every notary who is registered to perform electronic notarizations who wishes to resign or who no longer meets the qualifications for a commission or whose term of office shall have expired shall immediately erase, delete or destroy the coding, disk, certificate, card, software or password that enables the electronic affixation of the notary's official electronic signature or seal and shall so certify to the Secretary. The failure of an electronic notary to comply with this subsection may result in the Secretary imposing a civil penalty on the notary of $500.

(f) If any person shall knowingly or wilfully make any false or fraudulent statement or misrepresentation in or with reference to any application for a notary commission or any other document required by this chapter, such person shall be guilty of perjury.

Code 1852, § 663; 21 Del. Laws, c. 59, § 1; 23 Del. Laws, c. 69, § 3; Code 1915, § 1008; 28 Del. Laws, c. 70; Code 1935, § 1139; 29 Del. C. 1953, § 4305; 59 Del. Laws, c. 440, § 1; 66 Del. Laws, c. 186, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 65, § 1; 76 Del. Laws, c. 253, § 1; 77 Del. Laws, c. 165, §§ 5, 6.;



§ 4308. Oath

The notaries and resident electronic notaries shall severally take and subscribe the oath or affirmation prescribed by article XIV of the Constitution of this State. The nonresident electronic notaries shall severally take and subscribe the oath or affirmation on a commission issued by the Secretary before a notary public or other officer authorized to administer oaths. Notaries and electronic notaries shall be exempt from the recordation of the oath of office prescribed by § 9605(a) of Title 9. Notaries and electronic notaries shall not be permitted to perform notarial acts until a copy of the fully executed oath is received by the Secretary in an electronic or paper document format deemed acceptable by the Secretary.

Code 1852, §§ 666, 667; 21 Del. Laws, c. 59, § 2; Code 1915, § 1011; 28 Del. Laws, c. 70; Code 1935, § 1142; 29 Del. C. 1953, § 4306; 50 Del. Laws, c. 43, § 2; 59 Del. Laws, c. 440, § 2; 66 Del. Laws, c. 186, § 3; 76 Del. Laws, c. 253, § 1; 77 Del. Laws, c. 165, § 7.;



§ 4309. Seal and powers

(a) The notary shall have a seal and shall exercise the powers and perform the duties belonging to that office. The notary shall also have power to take the acknowledgement of deeds and other instruments. The notary public must ensure, either from personal knowledge of identity or from satisfactory evidence of identity as defined in § 4321 of this title, that the individual whose presence and signature is being certified is in fact the person he or she claims to be.

(b) A notary who has registered with the Secretary to perform electronic notarizations as required by § 4302 of this title shall have an electronic seal and may perform a notarial act by electronic means. The electronic notary must ensure, either from personal knowledge of identity or from satisfactory evidence of identity as defined in § 4321 of this title, that the individual whose presence and signature is being certified is in fact the person he or she claims to be.

(c) A notary public or electronic notary public shall not notarize a document without the person signing the document being personally present.

Code 1852, § 662; Code 1915, § 1007; Code 1935, § 1138; 29 Del. C. 1953, § 4307; 63 Del. Laws, c. 85; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 253, § 1.;



§ 4310. Engraving of seal; effect of use of nonconforming seal; electronic notarial seal; notary's official signature; electronic signature

(a) The seal required by § 4309 of this title shall be used in the transaction of official business by notaries public. Each notary public shall provide, keep and use a seal that is either an engraved embossed seal or a black-inked rubber stamp seal to be used on the paper document being notarized. The seal shall contain the notary's name exactly as it appears on the commission, the words "My Commission expires on" and the commission expiration date and the words "Notary Public" and "State of Delaware."

(b) If the official seal of any notary public is not engraved in conformity with this section, it shall not invalidate an official act, but such act shall be as valid as though the seal had been engraved in conformity with the requirements of this section.

(c) The electronic seal required by § 4309 of this title shall be used in the transaction of all official electronic notarial acts and shall contain the notary's name exactly as it appears on the commission, the words "My Commission expires on" and the commission expiration date and the words "Notary Public" and "State of Delaware."

(d) In acting as a notary public, a notary shall sign the notary's name exactly and only as it appears on the commission, or otherwise execute the notary's electronic signature in a manner that attributes such signature to the notary public identified on the commission.

(e) The notary's official electronic seal and signature shall be attached to an electronic document in a manner that is capable of independent verification and prevents any subsequent changes or modifications to the electronic document.

(f) A notary performing electronic notarial acts shall:

(1) Use an electronic seal and signature that conform to generally accepted standards for secure electronic notarization;

(2) Use the notary's electronic seal and signature only for the purpose of performing electronic notarial acts;

(3) Take reasonable steps to ensure that any registered device used to create an electronic signature is current and has not been revoked or terminated by its issuing or registering authority;

(4) Keep the electronic seal and signature secure under the notary's exclusive control and shall not allow them to be used by any other person; and

(5) Take reasonable steps to ensure the integrity, security and authenticity of electronic notarizations.

(g) Immediately upon discovering that the notary's physical or electronic seal, electronic signature or official journal required under § 4314 of this title has been lost, stolen or may be otherwise used by a person other than the notary, the notary shall immediately notify the Secretary who shall disable use of the missing technology on any electronic system of the Secretary. Upon request of the electronic notary and completion of a new registration form:

(1) Signed by the applicant using the electronic signature described in the form; and

(2) Including any decrypting instructions, codes, keys, or software that allow the registration to be read;

the Secretary may reinstate the electronic notary. The electronic notary may notify appropriate law-enforcement agency in the case of theft or vandalism.

(h) Any notary public failing to comply with the requirements of this section may be removed by the Governor for neglect.

16 Del. Laws, c. 17; Code 1915, § 1012; Code 1935, § 1143; 29 Del. C. 1953, § 4308; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 65, § 2; 76 Del. Laws, c. 253, § 1.;



§ 4311. Fees for services

(a) The maximum fee a notary public can charge for any paper notarial act is $5.

(b) The maximum fee a notary public can charge for any electronic notarial act is $25.

(c) The fees prescribed in this section shall be the maximum fees to be charged by any notary public and, upon violation hereof, the Secretary may revoke the commission of such notary, and such notary shall not be reappointed within a period of 2 years.

(d) A notary public may choose to waive any fee for any notarial act; provided, however, that a notary public may not waive any fee or fees for an electronic notarial act or service assessed pursuant to § 4307(c) of this title.

Code 1852, §§ 666, 667, 2830, 2833, 2834, 2836; Code 1915, §§ 1011, 4883, 4886, 4887, 4889; 28 Del. Laws, c. 70; 33 Del. Laws, c. 65; 34 Del. Laws, c. 91, § 4; Code 1935, §§ 1142, 1146, 5371, 5374, 5375, 5377; 29 Del. C. 1953, § 4309; 72 Del. Laws, c. 65, §§ 3-6; 76 Del. Laws, c. 253, § 1.;



§ 4312. Special fee provisions for certain services to members of the armed forces and to veterans; penalties; jurisdiction of justices of peace

(a) No notary public or other person who is authorized by law to take the acknowledgment of instruments or to administer oaths or affirmations shall charge any person serving in the armed forces of the United States, or a veteran of any war, or the widow or children of a soldier, or soldier's parents, or widower or other relative of any person in the armed services the fee provided by law when an acknowledgment, oath or affirmation is taken in connection with any paper or papers required to be executed by the Veterans Administration or in support of any claim or other papers connected with or referring to the service of any male or female now serving or who hereafter may serve or who, in the past, has served in the armed forces of the United States.

(b) Whoever violates subsection (a) of this section shall be fined not less than $10 nor more than $25 and, in default of the payment of such fine, shall be imprisoned for not more than 5 days.

(c) Justices of the peace shall have jurisdiction of offenses under this section.

Code 1935, § 1138A; 45 Del. Laws, c. 259; 29 Del. C. 1953, § 4311; 76 Del. Laws, c. 253, § 1.;



§ 4313. Commission; signature of Governor; seal

(a) The commission appointing a notary public or electronic notary public shall be in such form as the Secretary of State shall designate and shall be executed by the Governor and the Secretary of State. The signatures required by this subsection shall be satisfied by an electronic or a facsimile signature which may be engraved, printed or stamped thereon.

(b) The commission shall have placed thereon the impression of the Great Seal of the State, or a facsimile of the Great Seal shall be engraved or printed thereon.

29 Del. C. 1953, § 4312; 55 Del. Laws, c. 66; 76 Del. Laws, c. 253, § 1; 77 Del. Laws, c. 165, § 8.;



§ 4314. Official electronic journal of notarial acts

(a) A notary performing electronic notarial acts shall keep, maintain, protect and provide for lawful inspection an electronic journal of notarial acts. The Secretary shall establish standards for the maintenance of electronic journals.

(b) For every electronic notarial act, the notary shall record in the journal at the time of notarization the following:

(1) The date and time of day of the notarial act;

(2) The type of notarial act;

(3) The type, title or a description of the document or proceeding;

(4) The printed name and address of each person whose signature is notarized or who requests a notarial act;

(5) The evidence of identity of each principal, in the form of either: a statement that the person is "personally known" to the notary; a notation of the type of identification document and the identification number on such identification document; or the printed name and address of the credible witness swearing or affirming to the person's identity;

(6) The fee, if any, charged for the notarial act; and,

(7) Such other information as the notary may deem to be necessary and appropriate.

(c) A notary shall not record a Social Security or credit card number in the journal.

(d) A notary shall keep the official journal secure under the notary's exclusive control and shall not allow it to be used by any other person.

(e) A notary shall maintain a backup record of an electronic journal and ensure protection of such backup record from unauthorized use. The Secretary shall establish standards for backup records.

76 Del. Laws, c. 253, § 1.;






Subchapter II Notarial Acts

§ 4321. Definitions

As used in this chapter:

(1) "Acknowledgment" shall mean a statement by a person that the person has executed an instrument for the purposes stated therein. If the instrument is executed in a representative capacity, an acknowledgement certifies that the person who signed the instrument did so with proper authority and executed the instrument as the act of the person or entity stated therein.

(2) "Affirmation" shall mean a promise of truthfulness that is a solemn, spoken pledge on one's own, personal honor without reference to a Supreme Being.

(3) "Copy certification" means a notarial act in which a notary:

a. Is presented with a document that is not a public record;

b. Copies or supervises the copying of the document using a photographic or electronic copying process;

c. Compares the document to the copy; and

d. Determines that the copy is accurate and complete.

(4) "Credible witness" means an honest, reliable, and impartial person who personally knows an individual appearing before a notary and takes an oath or affirmation from the notary to confirm that individual's identity.

(5) "Document" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form, including a record as defined in the Uniform Electronic Transactions Act (Chapter 12A of Title 6).

(6) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(7) "Electronic document" means information that is created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic notarial act" and "electronic notarization" mean an official act by a notary under this title or as otherwise authorized by law that involves electronic documents.

(9) "Electronic notarial certificate" means the portion of a notarized electronic document that is completed by the notary public, bears the notary public's signature, title, commission expiration date, and other required information concerning the date and place of the electronic notarization, and states the facts attested to or certified by the notary public in a particular notarization.

(10) "Electronic notary public" or "electronic notary" means a notary public who has been commissioned by the Secretary with the capability of performing electronic notarial acts under this chapter.

(11) "Electronic notary seal" or "electronic seal" means information within a notarized electronic document that confirms the notary's name, jurisdiction, and commission expiration date and generally corresponds to data in notary seals used on paper documents.

(12) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with an electronic document and executed or adopted by a person with the intent to sign the document.

(13) "Notarial act" shall mean any act that a notary public of this State is authorized to perform and includes:

a. Taking an acknowledgement;

b. Administering an oath or affirmation;

c. Taking a verification upon oath or affirmation;

d. Witnessing or attesting a signature;

e. Certifying or attesting a copy;

f. Noting a protest of a negotiable instrument.

(14) "Notarial officer" shall mean a notary public or any other officer authorized to perform notarial acts.

(15) "Oath" shall mean a promise of truthfulness that is a solemn, spoken pledge to a Supreme Being.

(16) "Personal knowledge of identity" or "personally knows" means familiarity with an individual resulting from interactions with that individual over a period of time sufficient to dispel any reasonable uncertainty that the individual has the identity claimed.

(17) "Prima-facie evidence" shall mean evidence that would, if uncontested, establish a fact or raise a presumption of a fact.

(18) "Principal" means:

a. A person whose signature is notarized; or

b. A person, other than a credible witness, taking an oath or affirmation from the notary.

(19) "Record of notarial acts" means a device for creating and preserving a chronological record of notarizations performed by a notary.

(20) "Representative capacity" shall mean:

a. For and on behalf of a corporation, partnership, trust or other entity as an authorized officer, agent, partner or other representative;

b. As a public officer, personal representative, guardian or other representative in the capacity recited in the instrument;

c. As an attorney in fact for a principal; or

d. In any other capacity as an authorized representative of another.

(21) "Satisfactory evidence of identity" means identification of an individual based on:

a. Examination of 1 or more of the following documents bearing a photographic image of the individual's face and signature: a United States Passport, a certificate of United States citizenship, a certificate of naturalization, an unexpired foreign passport, an alien registration card with photograph, a state-issued driver's license or a state-issued identification card or a United States military card; or

b. The oath or affirmation of 1 credible witness unaffected by the document or transaction who is personally known to the notary and who personally knows the individual or of 2 credible witnesses unaffected by the document or transaction who each personally knows the individual and shows to the notary documentary identification as described in paragraph (21)a. of this section.

(22) "Seal" means a device for affixing on a paper document an image containing the notary's name and other information related to the notary's commission.

(23) "Secretary" means Secretary of State.

(24) "Verification upon oath or affirmation" shall mean a statement by a person who asserts that the statement is true and makes the assertion upon oath or affirmation.

63 Del. Laws, c. 61, § 4; 64 Del. Laws, c. 275, § 1; 72 Del. Laws, c. 65, § 8; 76 Del. Laws, c. 253, § 1.;



§ 4322. Notarial acts

(a) In taking an acknowledgment, the notarial officer must determine, either from personal knowledge of identity or from satisfactory evidence of identity, that the person appearing before the officer and making the acknowledgment is the person whose true signature is on the instrument.

(b) In taking a verification upon oath or affirmation, the notarial officer must determine, either from personal knowledge of identity or from satisfactory evidence of identity, that the person appearing before the officer and making the verification is the person whose true signature is on the statement verified.

(c) In witnessing or attesting a signature, the notarial officer must determine, either from personal knowledge of identity or from satisfactory evidence of identity, that the signature is that of the person appearing before the officer and named therein.

(d) In certifying or attesting a copy of a document the notary public must supervise the making of a photocopy of an original document and shall attest to the authenticity of such copy. Notaries public, however, shall not attest to copies of official or public records, only of documents that cannot be certified by a public official.

(e) In making or noting a protest of a negotiable instrument, a notarial officer must determine the matters set forth in § 3-505 of Title 6.

(f) An electronic notarial act performed by a notary public or other person authorized in this title shall constitute a notarial act under the laws of this State, provided that the official signature and seal of an electronic notary:

(1) Shall be attached to or logically associated with the document;

(2) Shall be independently verifiable; and

(3) Will be invalidated if the underlying document is modified.

63 Del. Laws, c. 61, § 4; 64 Del. Laws, c. 275, § 1; 72 Del. Laws, c. 65, § 9; 76 Del. Laws, c. 253, § 1.;



§ 4323. Notarial acts — Acts in this State

(a) A notarial act may be performed within this State by the following persons:

(1) A notary public of this State;

(2) A judge, clerk or deputy clerk of any court of this State;

(3) A person licensed to practice law in this State;

(4) A person authorized by the law of this State to administer oaths; and

(5) Any other person authorized to perform the specific act by the law of this State.

(b) Notarial acts performed within this State under federal authority as provided in § 4325 of this title have the same effect as if performed by a notarial officer of this State.

(c) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

(d) An electronic notarial act performed by a person appointed by the Governor under this chapter shall be deemed to have been performed within this State.

(e) A document notarized by a notary public or other person referenced in this section above, which appears on its face to be properly notarized, shall be presumed to have been notarized properly in accordance with the laws and regulations of this State.

64 Del. Laws, c. 275, § 1; 76 Del. Laws, c. 253, § 1.;



§ 4324. Notarial acts — Acts in other jurisdictions of the United States

(a) A notarial act has the same effect under the law of this State, as if performed by a notarial officer of this State, if performed in another state, commonwealth, territory, district or possession of the United States by any of the following persons:

(1) A notary public of that jurisdiction;

(2) A judge, clerk or deputy clerk of a court of that jurisdiction; or

(3) Any other person authorized by the law of that jurisdiction to perform notarial acts.

(b) Notarial acts performed in other jurisdictions of the United States under federal authority as provided in § 4325 of this title have the same effect as if performed by a notarial officer of this State.

(c) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine, and that the person holds the designated title.

(d) The signature and title of an officer listed in paragraph (a)(1) or (a)(2) of this section conclusively establish the authority of a holder of that title to perform a notarial act.

(e) A document notarized by a notary public or other person referenced in this section above, which appears on its face to be properly notarized, shall be presumed to have been notarized properly in accordance with the laws and regulations of the jurisdiction within the United States in which the document was notarized.

64 Del. Laws, c. 275, § 1; 76 Del. Laws, c. 253, § 1.;



§ 4325. Notarial acts — Acts under federal authority

(a) A notarial act has the same effect under the law of this State, as if performed by a notarial officer of this State, if performed anywhere by any of the following persons under authority granted by the law of the United States:

(1) A judge, clerk or deputy clerk of a court;

(2) A commissioned officer on active duty with the military services of the United States;

(3) An officer of the foreign service or consular officer of the United States; or

(4) Any other person authorized by federal law to perform notarial acts.

(b) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

(c) The signature and title of an officer listed in paragraph (a)(1), (a)(2) or (a)(3) of this section conclusively establish the authority of a holder of that title to perform a notarial act.

(d) A document notarized by a notary public or other person referenced in this section above, which appears on its face to be properly notarized, shall be presumed to have been notarized properly in accordance with the laws and regulations of the jurisdiction in which the document was notarized.

63 Del. Laws, c. 61, § 4; 64 Del. Laws, c. 275, § 1; 76 Del. Laws, c. 253, § 1.;



§ 4326. Foreign notarial acts

(a) A notarial act has the same effect under the law of this State, as if performed by a notarial officer of this State, if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by any of the following persons:

(1) A notary public or notary;

(2) A judge, clerk or deputy clerk of a court of record; or

(3) Any other person authorized by the law of that jurisdiction to perform notarial acts.

(b) An "apostille" in the form prescribed by the Hague Convention of October 5, 1961, conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the designated office.

(c) A certificate by a foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed, or a certificate by a foreign service or consular officer of that nation stationed in the United States, conclusively establishes any matter relating to the authenticity or validity of the notarial act set forth in the certificate.

(d) An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the designated title.

(e) An official stamp or seal of an officer listed in paragraph (a)(1) or (a)(2) of this section is prima facie evidence that a person with that title has authority to perform notarial acts.

(f) If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, it conclusively establishes the authority of an officer with that title to perform notarial acts.

63 Del. Laws, c. 61, § 4; 64 Del. Laws, c. 275, § 1; 76 Del. Laws, c. 253, § 1.;



§ 4327. Certificate of notarial acts

(a) A notarial act must be evidenced by a certificate physically or electronically signed and dated by a notarial officer. The certificate must include identification of the jurisdiction in which the notarial act is performed and the title of the office that the notarial officer holds and may include the official stamp or seal of office, or the electronic notary's electronic seal. If the officer is a notary public, the certificate must also indicate the date of expiration, if any, of the commission of office, but omission of that information may subsequently be corrected. If the officer is a commissioned officer on active duty with the military services of the United States, it must also include the officer's rank.

(b) A certificate of a notarial act is sufficient if it meets the requirements of subsection (a) of this section and it:

(1) Is in the short form set forth in § 4328 of this title;

(2) Is in a form otherwise prescribed by the law of this State;

(3) Is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

(4) Sets forth the actions of the notarial officer, and those are sufficient to meet the requirements of the designated notarial act.

(5) Near the notary's official signature on the notarial certificate of a paper document, the notary shall affix a sharp, legible, permanent, and photographically reproducible image of the official seal, or, to an electronic document, the notary shall attach an official electronic seal.

(c) By executing a certificate of a notarial act, the notarial officer certifies that the officer has made the determinations required by § 4322 of this title.

63 Del. Laws, c. 61, § 4; 64 Del. Laws, c. 275, § 1; 76 Del. Laws, c. 253, § 1.;



§ 4328. Short forms

The following short form certificates of notarial acts are sufficient for the purposes indicated, if completed with the information required by § 4327(a) of this title:

(1) For an acknowledgment in an individual capacity:

State of.................

County of.................

This instrument was acknowledged before me on (date) by (name(s) of person(s)).

(signature of notarial officer)

(Seal)

(title and rank)

(my commission expires:.........)

(2) For an acknowledgment in a representative capacity:

State of.................

County of...............

This instrument was acknowledged before me on (date) by (name(s) of person(s)) as (type of authority, e.g., officer, trustee, etc.) of (name of party on behalf of whom instrument was executed).

(signature of notarial officer)

(Seal)

(title and rank)

(my commission expires:.........)

(3) For a verification upon oath or affirmation:

State of.................

County of...............

Signed and sworn to (or affirmed) before me on (date) by (name(s) of person(s) making statement).

(signature of notarial officer)

(Seal)

(title and rank)

(my commission expires:.........)

(4) For witnessing or attesting a signature:

State of.................

County of...............

Signed and attested before me on (date) by (name(s) of person(s)).

(signature of notarial officer)

(Seal)

(title and rank)

(my commission expires:.........)

(5) For attestation of a copy of a document:

State of.................

County of...............

I certify that this is a true and correct copy of a document in the possession of (name(s) of person(s).

(signature of notarial officer)

(Seal)

(title and rank)

(my commission expires:.........)

63 Del. Laws, c. 61, § 4; 64 Del. Laws, c. 275, § 1; 76 Del. Laws, c. 253, § 1.;



§ 4329. Electronic certificate of authority

(a) Form of evidence of authority of electronic notarial act. — On a notarized electronic document transmitted to another state or country outside of the United States, electronic evidence of the authenticity of the official signature and seal of an electronic notary of the State of Delaware, shall be attached to or logically associated with the document and shall be in the form of an electronic certificate of authority signed by the Secretary that is independently verifiable and will be invalidated if the underlying document is modified.

(b) Certificate of authority for electronic notarial act. — An electronic certificate of authority evidencing the authenticity of the official signature and seal of an electronic notary of the State of Delaware shall contain substantially the following words:

Certificate of Authority for an Electronic Notarial Act

I, (name and title), certify that (name of electronic notary), the person named as Electronic Notary Public in the attached or associated electronic document, was commissioned as an Electronic Notary Public for the State of Delaware and authorized to act as such at the time of the document's electronic notarization.

To verify this Certificate of Authority for an Electronic Notarial Act, I have included herewith my electronic signature this ____ day of ____, 20__ .

(Electronic signature and seal of commissioning official)

76 Del. Laws, c. 253, § 1.;









CHAPTER 44. HONORARY OFFICES

§ 4401. Poet Laureate

The Governor may appoint a Poet Laureate for Delaware to serve at the pleasure of the Governor. The Poet Laureate shall perform such duties as may be requested by the Governor or the Secretary of State or their designees.

29 Del. C. 1953, § 4401; 54 Del. Laws, c. 267; 57 Del. Laws, c. 608, § 6; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 352, § 1.;






CHAPTER 46. PUBLIC DEFENDER

§ 4601. Office of Public Defender

There is created the office of Public Defender.

29 Del. C. 1953, § 4601; 54 Del. Laws, c. 227, § 1.;



§ 4602. Appointment; representation of defendants

(a) The Public Defender shall be a qualified attorney licensed to practice in this State selected by the Governor. The Public Defender shall represent, without charge, each indigent person who is under arrest or charged with a crime, if:

(1) The defendant requests it; or

(2) The court, on its own motion or otherwise, so orders and the defendant does not affirmatively reject of record the opportunity to be so represented.

(b) Before arraignment the determination of indigency may be made by the Public Defender. At or after arraignment the determination shall be made by the court.

29 Del. C. 1953, § 4602; 54 Del. Laws, c. 227, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4603. Term of office; compensation; assistants

(a) The Public Defender shall serve for a term of 6 years from the date of appointment. The Public Defender shall receive $10,000 per year as compensation.

(b) The Public Defender may appoint as many assistant attorneys, clerks, investigators, stenographers and other employees as the Public Defender considers necessary to enable the Public Defender to carry out the responsibilities of the office. An assistant attorney must be a qualified attorney licensed to practice in this State.

(c) The compensation of persons appointed under subsection (b) of this section shall be fixed by the Public Defender.

(d) Effective January 1, 2000, the Public Defender and Chief Deputy Public Defender shall be prohibited from engaging in the practice of law outside the duties of the Office of the Public Defender.

29 Del. C. 1953, § 4603; 54 Del. Laws, c. 227, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 94, § 110.;



§ 4604. Representation of indigent persons

When representing an indigent person, the Public Defender shall:

(1) Counsel and defend the indigent person, whether held in custody without commitment or charged with a criminal offense, at every stage of the proceedings following arrest; and

(2) Prosecute any appeals or other remedies before or after conviction that the Public Defender considers to be in the interest of justice.

29 Del. C. 1953, § 4604; 54 Del. Laws, c. 227, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4605. Appointment of additional counsel

For cause, the court may, on its own motion or upon the application of the Public Defender or the indigent person, appoint an attorney other than the Public Defender to represent the indigent person at any stage of the proceedings or on appeal. The attorney shall be awarded reasonable compensation and reimbursement for expenses necessarily incurred to be fixed by the court and paid by the State.

29 Del. C. 1953, § 4605; 54 Del. Laws, c. 227, § 1; 64 Del. Laws, c. 90, § 67A; 64 Del. Laws, c. 130, § 9(a); 64 Del. Laws, c. 212, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4606. Annual reports

The Public Defender shall make an annual report to the Governor and the General Assembly covering all cases handled by the Public Defender's office during the preceding year.

29 Del. C. 1953, § 4606; 54 Del. Laws, c. 227, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4607. Administrative fee assessment

(a) Each court of this State shall assess an administrative fee in the amount of $100 against any defendant on whose behalf an appearance is made by the Public Defender, one of the Public Defender's assistants, or any other attorney who has been appointed by a court to represent the defendant in a criminal proceeding. This fee shall be payable even though the criminal proceedings do not result in conviction but are instead terminated by a guilty plea, nolle prosequi or order of the court.

(b) Upon assessment of any administrative fee under this section, each defendant shall be directed to pay such assessment forthwith to the clerk of the court in which an entry of appearance by the Public Defender, one of the Public Defender's assistants or any other attorney who has been appointed by a court was entered.

(c) A defendant's present inability, failure or refusal to pay an assessment made under this section shall not operate to disqualify a defendant from legal representation.

(d) If a defendant is unable or fails to pay the administrative fee pursuant to this section, the court shall order the defendant to report to the Commissioner of the Department of Correction or a person designated by the Commissioner, for work for a number and schedule of hours necessary to discharge the fine, pursuant to § 4105(b) of Title 11.

(e) In the event that any portion of an administrative fee assessed under this section shall remain unpaid at the time of sentencing, the sentencing judge shall make payment of the administrative fee an express condition of any sentence imposed.

(f) All moneys received in satisfaction of assessments under this section shall revert to the General Fund and the clerk of each court shall regularly remit all moneys received to the State Treasurer.

(g) On or before the first day of November of each year, the courts of this State in which assessments are regularly made under this section shall provide the State Auditor with a written report detailing the dollar value of assessments made in the previous fiscal year, the amount collected in the previous fiscal year as well as the balance of unpaid assessments at the open and close of the previous fiscal year.

69 Del. Laws, c. 286, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 342, § 1.;



§ 4608. Short title

This chapter may be cited as the Model Defender Act.

29 Del. C. 1953, § 4607; 54 Del. Laws, c. 227, § 1; 69 Del. Laws, c. 286, § 1.;






CHAPTER 47. MEDICAL EXAMINERS

§ 4701. Compensation of Chief Medical Examiner

The Chief Medical Examiner shall be compensated at a rate to be determined by the Secretary of the Department of Health and Social Services. The Chief Medical Examiner shall also be reimbursed for any necessary travel expenses.

29 Del. C. 1953, § 4705; 50 Del. Laws, c. 502, § 1; 53 Del. Laws, c. 175, § 2; 57 Del. Laws, c. 140, § 1; 57 Del. Laws, c. 591, § 54; 70 Del. Laws, c. 186, § 1.;



§ 4702. Rules and regulations

The Department of Health and Social Services may adopt and promulgate rules and regulations to carry into effect this chapter.

29 Del. C. 1953, § 4706; 50 Del. Laws, c. 502, § 1; 57 Del. Laws, c. 140, § 1; 57 Del. Laws, c. 591, § 55.;



§ 4703. Appointment of professional and other personnel

(a) The Chief Medical Examiner may appoint, with the approval of the Department of Health and Social Services, 2 Assistant Medical Examiners who shall be physicians with 2 years or more of training or experience in pathology, necessary numbers of Deputy Medical Examiners who shall be practicing physicians and a Toxicologist who shall have a Ph.D. degree in toxicology or pharmacology or a master's degree in toxicology or pharmacology with a minimum of 3 years of experience in analytical toxicology, at such compensation as shall be determined by the Department of Health and Social Services. The Chief Medical Examiner may also appoint, in accordance with the state merit system regulations, technical, clerical and other personnel, as may be necessary for proper administration of the office.

(b) The Chief Medical Examiner may employ, with the approval of the Department of Health and Social Services, physicians on a contract basis for part-time services, as may be required. All professional, technical and clerical personnel appointed by the Chief Medical Examiner in accordance with this section are directly responsible to the Chief Medical Examiner and are subject to removal by the Chief Medical Examiner for cause, in accordance with the state merit system regulations.

29 Del. C. 1953, § 4707; 50 Del. Laws, c. 502, § 1; 53 Del. Laws, c. 175, § 3; 57 Del. Laws, c. 140, § 1; 57 Del. Laws, c. 591, § 55; 70 Del. Laws, c. 186, § 1.;



§ 4704. Duties of Medical Examiners

(a) The Chief Medical Examiner, the Assistant Medical Examiners and the Deputy Medical Examiners shall perform all the medical and other functions now devolving upon the coroners, deputy coroners and coroners' physicians in the counties of this State and in the City of Wilmington and duties imposed upon them by this chapter.

(b) The Chief Medical Examiner shall comply with the orders and directions of the Department of Health and Social Services.

29 Del. C. 1953, § 4708; 50 Del. Laws, c. 502, § 1; 57 Del. Laws, c. 140, § 1; 57 Del. Laws, c. 591, § 56.;



§ 4705. Office and equipment

The office of the Chief Medical Examiner shall be maintained in a suitable place which shall be designated by the Department of Health and Social Services. The Department of Health and Social Services shall provide or arrange for proper and necessary equipment for use of the Medical Examiners.

29 Del. C. 1953, § 4709; 50 Del. Laws, c. 502, § 1; 53 Del. Laws, c. 175, § 3; 57 Del. Laws, c. 140, § 1; 57 Del. Laws, c. 591, § 55.;



§ 4706. Investigation of deaths

(a) When any person shall die in this State, as a result of violence, by suicide or by casualty if such occurred not longer than 1 year and 1 day prior to death, while under anesthesia, by abortion or suspected abortion, by poison or suspicion of poison or suddenly when in apparent health or when unattended by a physician or in any prison or penal institution or when in police custody or from a disease resulting from employment including disease related to injury or from an undiagnosed cause which may be related to a disease constituting a threat to public health or in any suspicious or unusual manner or if there is any unclaimed body or if any body is to be cremated, it shall be the duty of the person having knowledge of such death or of the person issuing a permit for cremation under § 3162 of Title 16 immediately to notify the Chief Medical Examiner, an Assistant Medical Examiner or a Deputy Medical Examiner, as the case may be, who in turn shall notify the Attorney General of the known facts concerning the time, place, manner and circumstances of such death. Any person who shall willfully neglect or refuse to report such death or who shall refuse to make available prior medical or other information pertinent to the death investigation or who, without an order from the office of the Chief Medical Examiner, shall willfully touch, remove or disturb the clothing or any article upon or near the body shall upon conviction be subject to imprisonment for not more than 1 year or pay a fine of not more than $1,000, or both.

(b) Immediately upon receipt of such notification, the Medical Examiner shall take charge of the dead body if either the Medical Examiner or the Attorney General shall deem it necessary. The office of the Chief Medical Examiner shall promptly notify a relative or close acquaintance of the deceased, if known, of such action.

(c) The Medical Examiner shall fully investigate the essential facts concerning the medical causes of death and may take the names and addresses of as many witnesses as may be practicable to obtain and shall reduce such facts as the Medical Examiner may deem necessary to writing and file the same in the office of the Chief Medical Examiner.

(d) The Medical Examiner or a duly authorized investigator, in the absence of the next of kin, shall take possession of the personal property found on the deceased and make an exact inventory thereof on the Medical Examiner's report. If necessary an attending police officer may take temporary possession of such property in behalf of the Medical Examiner or an authorized investigator.

(e) The Medical Examiner shall take possession of any object or articles which, in the Medical Examiner's opinion, may be useful in establishing the identity of the deceased person or the cause of death and deliver them to the Attorney General. The balance of the personal property of the deceased remaining in the possession of the Medical Examiner shall be released to the next of kin of the deceased or the personal representative of the deceased.

29 Del. C. 1953, § 4710; 50 Del. Laws, c. 502, § 1; 53 Del. Laws, c. 175, §§ 5-7; 57 Del. Laws, c. 140, § 1; 58 Del. Laws, c. 58, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4707. Postmortem examination; autopsy reports

(a) When the cause of death shall have been established within reasonable medical certainty by a Medical Examiner, the Medical Examiner shall prepare a written report and file it in the office of the Chief Medical Examiner within 30 days after an investigation of such death.

(b) If, however, in the opinion of the Medical Examiner an autopsy is necessary in the public interest or as shall be requested by the Attorney General, the same shall be performed by the Chief Medical Examiner, an Assistant Medical Examiner or by such other competent pathologists as may be designated by the Chief Medical Examiner. No person who authorizes or performs an autopsy pursuant to this chapter shall be liable in any civil action for damages.

(c) A detailed report of the findings written during the progress of the autopsy, related laboratory analysis and the conclusions drawn therefrom shall be filed in the office of the Chief Medical Examiner.

(d) Promptly upon the conclusion of the postmortem examination, the body of the decedent shall be released to such person as shall be designated by a member of the decedent's immediate family, preferably the next of kin or by an appropriate representative of the decedent's estate.

(e) Upon written request the next of kin of the deceased shall receive a copy of the postmortem examination report, the autopsy report and the laboratory reports, unless there shall be a criminal prosecution pending in which case no such reports shall be released until the criminal prosecution shall have been finally concluded. The charge for completion of an insurance form for proof of death shall be $5.

29 Del. C. 1953, § 4711; 50 Del. Laws, c. 502, § 1; 53 Del. Laws, c. 175, § 8; 57 Del. Laws, c. 140, § 1; 57 Del. Laws, c. 591, § 55; 58 Del. Laws, c. 58, §§ 2, 3; 70 Del. Laws, c. 186, § 1.;



§ 4708. Forensic Sciences Laboratory

The Forensic Sciences Laboratory is established and operational within the office of the Chief Medical Examiner. The Chief Medical Examiner functions as the Director of the Forensic Sciences Laboratory.

66 Del. Laws, c. 209, § 4.;



§ 4709. Power to administer oaths and issue subpoenas

The Chief Medical Examiner, the Assistant Medical Examiners and the Deputy Medical Examiners, in the course of investigation of a death, may administer oaths and affirmations and take affidavits and make examinations as to any matter within the jurisdiction of their respective offices, but the Chief Medical Examiner, the Assistant Medical Examiners and the Deputy Medical Examiners may not summon a jury of inquisition. The Chief Medical Examiner, or in the Chief Medical Examiner's absence, Assistant Medical Examiners or Deputy Medical Examiners, shall have the power to issue subpoenas.

29 Del. C. 1953, § 4712; 50 Del. Laws, c. 502, § 1; 57 Del. Laws, c. 140, § 1; 66 Del. Laws, c. 209, § 3.;



§ 4710. Records and reports; evidence

(a) The Chief Medical Examiner is to keep full and complete records in the Chief Medical Examiner's office, properly indexed, giving the name, if known, of every deceased person investigated, the place where the body was found, the date and the cause of death and all other available information relating thereto. The original report of Medical Examiners and the detailed findings of the autopsy and subsequent laboratory examinations, if any, shall be attached to the record of each case.

(b) The Chief Medical Examiner shall deliver to the Attorney General copies of all records relating to every death in which, in the judgment of the investigating Medical Examiner, further investigation may be deemed advisable.

(c) The Attorney General may obtain from the office of the Chief Medical Examiner copies of all records or other information which the Attorney General may deem necessary.

(d) The records of the office of the Chief Medical Examiner prepared by the Chief Medical Examiner or by anyone under the Chief Medical Examiner's direction or supervision or a true copy thereof certified by the Chief Medical Examiner shall be received as competent evidence in any court in this State of the matters and facts therein contained.

29 Del. C. 1953, § 4713; 50 Del. Laws, c. 502, § 1; 57 Del. Laws, c. 140, § 1; 66 Del. Laws, c. 209, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4711. Disposition of unclaimed body or remains of indigent person

(a) In any case where there is an unclaimed body or there are remains of indigent persons and it is incumbent on the State or any political subdivision thereof to bury such person found dead, the Chief Medical Examiner or a duly authorized representative shall notify the Division of Social Services of the Department of Health and Social Services to arrange for the burial unless the case falls within the category described in subsection (b) of this section.

(b) When there is a written consent of the next of kin or other legally responsible party, the remains of an indigent person may be cremated or donated for scientific research.

29 Del. C. 1953, § 4714; 57 Del. Laws, c. 140, § 1; 59 Del. Laws, c. 111, §§ 1-3; 61 Del. Laws, c. 429, § 1; 66 Del. Laws, c. 209, § 3; 70 Del. Laws, c. 186, § 1; 79 Del. Laws, c. 190.;



§ 4712. Authority to provide corneas to eye banks

(a) Upon request of an approved eye bank on behalf of a patient in need of corneal tissue for a transplant, a Medical Examiner is authorized to provide the cornea under the following conditions:

(1) A decedent who may provide a suitable cornea for transplant is under the jurisdiction of the Medical Examiner;

(2) An autopsy will be required;

(3) No objection by the decedent or next of kin is known by the Medical Examiner prior to the removal of the cornea by a representative of an approved eye bank; and

(4) Removal of the cornea for transplant will not interfere with the subsequent course of a postmortem examination or alter the postmortem facial appearance.

(b) For the purposes of this section, the following terms shall have the following meanings:

(1) "Approved eye bank," includes the Medical Eye Bank of Delaware and the Eye Foundation of Delaware Valley;

(2) "Next of kin" means:

a. A spouse;

b. If no spouse, the decedent's adult children;

c. If no spouse or adult children, the decedent's parents;

d. If no spouse, adult children or parents, the person who is legally entitled to claim the decedent's remains for final disposition.

(c) The Medical Examiner or an approved eye bank, while acting in compliance with this section, shall not be liable to the next of kin of a decedent, whose corneal tissue is removed and donated pursuant to this section, for any civil damages.

62 Del. Laws, c. 396, § 1; 65 Del. Laws, c. 43, § 1; 66 Del. Laws, c. 209, § 3.;



§ 4713. DNA analysis and data bank

(a) In any criminal proceeding, DNA (deoxyribonucleic acid) testing shall be deemed to be a reliable scientific technique, and the evidence of a DNA profile comparison shall be admitted to prove or disprove the identity of any person. This section shall not otherwise limit the introduction of any relevant evidence bearing upon any question at issue before the court. The court shall, regardless of the results of the DNA analysis, if any, consider such other relevant evidence of the identity of the person as shall be admissible in evidence.

(b)(1) Any person convicted on or after June 16, 1994, of any offense or attempted offense defined in subchapter II, subpart D or subchapter V of Chapter 5, Title 11 or who is in the custody of the Department of Correction after June 16, 1994, as a result of a conviction on one of the above offenses shall have a biological sample taken by the Department of Correction for DNA (deoxyribonucleic acid) law-enforcement identification purposes and inclusion in law-enforcement identification databases. Any person convicted on or after June 16, 1994, who is not sentenced to a term of confinement shall provide a biological sample as a condition of such sentence at a time and place specified by the sentencing court.

(2) Any person convicted after July 1, 2003, of any offense that is defined and classified as a felony under Title 11 shall have a biological sample taken by the Department of Correction for DNA (deoxyribonucleic acid) law-enforcement identification purposes and inclusion in law-enforcement identification databases. Any person convicted after July 1, 2003, of such felony offense and who is not sentenced to a term of confinement shall provide a biological sample as a condition of such sentence at a time and place specified by the sentencing court.

(c) The biological samples shall be obtained in a medically approved manner by a physician, registered nurse, licensed practical nurse, phlebotomist, medical technologist or other qualified personnel approved by the Chief Medical Examiner, and packaged and submitted in containers provided or approved by the Chief Medical Examiner, Forensic Sciences Laboratory in accordance with administrative regulations promulgated by the Chief Medical Examiner. No civil liability shall attach to any person authorized to obtain a biological sample as provided by this section as a result of obtaining a biological sample from any person, provided the biological sample was obtained according to generally accepted medical procedures.

(d) Any person who tampers or attempts to tamper with any biological sample or the container collected pursuant to subsection (b) or (c) without lawful authority shall be guilty of a Class D felony.

(e) A centralized database of DNA (deoxyribonucleic acid) identification records for convicted criminals shall be established in the Office of the Chief Medical Examiner, Forensic Science Laboratory. The established system shall be compatible with the procedures set forth in a national DNA identification index to ensure data exchange on a national level.

(f) The purpose of the centralized DNA database is to assist federal, state and local criminal justice and law enforcement agencies within and outside the State in the identification, detection or exclusion of individuals who are subjects of the investigation or prosecution of sex-related crimes, violent crimes or other crimes and the identification of missing and unidentified persons.

(g) The Chief Medical Examiner and Forensic Sciences Laboratory shall receive, analyze and classify biological samples in compliance with subsections (b) and (c) of this section, and shall record the DNA results in a centralized database for identification and statistical purposes. Except as specifically provided in this section, the results of the analysis shall be securely stored and shall remain confidential.

(h) Records produced from the biological samples shall be used only for law enforcement purposes and shall be exempt from the provisions of the Freedom of Information Act [Chapter 100 of this title].

(i) A person whose DNA profile has been included in the data bank pursuant to this section may petition Superior Court for expungement on the grounds that the conviction on which the authority for including the DNA profile was based has been reversed or the case dismissed. The Office of Chief Medical Examiner, Forensic Science Laboratory shall expunge all identifiable information in the data bank pertaining to the person and destroy all biological samples from the person upon receipt of a certified court order.

(j) The Chief Medical Examiner and Forensic Sciences Laboratory shall promulgate administrative regulations necessary to carry out the provisions of the DNA database identification system to include procedures for the collection of biological samples and the database system usage and integrity.

(k) Upon completion of the analysis required by this section, the Office of the Chief Medical Examiner, Forensic Science Laboratory shall forward to the State Bureau of Identification the name and other identifying information required by the State Bureau of Identification of each individual for whom a DNA identification record is developed. Upon receipt of such information the State Bureau of Identification shall make a notation of the existence of such DNA identification record in the criminal history record information file for such individual maintained pursuant to Chapter 85 of Title 11. Such information shall be available to all requesting criminal justice agencies in the same manner and under the same conditions as all other criminal record information maintained by the State Bureau of Identification.

(l) Any person who disseminates, receives or otherwise uses or attempts to use information in the database, knowing that such dissemination, receipt or use is for a purpose other than authorized by law, shall be guilty of a Class A misdemeanor.

(m) For purposes of this section "biological sample" shall mean a blood sample or a buccal swab.

69 Del. Laws, c. 249, § 1; 73 Del. Laws, c. 387, § 1; 74 Del. Laws, c. 223, §§ 1-12; 74 Del. Laws, c. 344, § 1; 79 Del. Laws, c. 8, § 1.;






CHAPTER 48. LOTTERIES

Subchapter I State Lottery

§ 4801. Statement of purpose

(a) It is the purpose of this subchapter to establish a state-operated lottery under the supervision of a Director who shall be appointed by the Secretary of Finance with the written approval of the Governor and hold broad authority to administer the system in a manner which will produce the greatest income for the State.

(b) In authorizing a video lottery, it is the further purpose of the General Assembly to:

(1) Provide nonstate supported assistance in the form of increased economic activity and vitality for Delaware's harness and thoroughbred horse racing industries, which activity and vitality will enable the industry to improve its facilities and breeding stock, and cause increased employment; and

(2) Restrict the location of such lottery to locations where wagering is already permitted and/or such immediately adjacent property or properties that are owned by, or immediately adjacent properties that may be acquired by, the video lottery licensee as defined in § 4805(b)(13) of this title, and where controls exist.

(c) In authorizing the use of the Internet for certain lottery games, it is the further purpose of the General Assembly to:

(1) Expand access to certain lottery games by offering them on the Internet in a well-regulated and secure system designed to create a positive customer experience that limits access to minors, those with gambling problems, and others who should not be gaming;

(2) Improve the competitiveness of Delaware's video lottery licensees by encouraging reinvestment in their facilities and promoting the utilization of lottery games on the Internet at websites branded and promoted by the video lottery licensees and Delaware Lottery Office;

(3) Provide further support to Delaware's harness and thoroughbred horse racing industries by expanding the gaming offerings benefitting video lottery licensees and the horsemen or horsewomen who race there; and

(4) Enhance the offerings of the Delaware lottery by allowing it to develop keno and the sports lottery in a manner that promotes additional convenience and choices for Delawareans.

59 Del. Laws, c. 348, § 1; 60 Del. Laws, c. 539, § 1; 61 Del. Laws, c. 189, § 1; 69 Del. Laws, c. 446, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 156, § 1; 78 Del. Laws, c. 285, § 2.;



§ 4802. State Lottery Office

A State Lottery Office shall exist as part of the Department of Finance and shall be administered by a Director responsible for the operation of a state lottery. The net proceeds of the state lottery shall be placed in the General Fund of the State.

59 Del. Laws, c. 348, § 1; 60 Del. Laws, c. 539, § 2.;



§ 4803. Definitions

(a) "Charitable gaming organization" shall mean an organization, in existence as of January 1, 2013, that is a fraternal or veterans organization with national affiliation or an organization, in existence as of January 1, 2013, whose membership consists primarily of veterans honorably discharged or active duty service members.

(b) "Charitable video lottery machine" shall mean a video lottery machine that is connected to the lottery's central computer system and that has been authorized by the Director to be placed at a location operated by a charitable gaming organization. Authorized play on such device shall be restricted to members of the charitable gaming organization's active members.

(c) "Credit slip" shall mean the receipt generated by a video lottery terminal when a player is playing that particular video lottery terminal, or the ticket resulting from a sports lottery game.

(d) "Director," as used in this subchapter, shall mean the Director of the State Lottery Office.

(e) "Employee organization" shall mean any organization that admits or seeks to admit to membership employees of a Delaware video lottery agent and that has as a purpose the representation of such employees in collective bargaining, grievance representation, labor disputes, salaries, wages, rates of pay, hours of employment, or conditions of work.

(f) "Gaming area" shall mean a location in a video lottery facility where gaming activity is conducted at video lottery machines or table games.

(g) "Gaming employee" shall mean a person employed in the operation of a video lottery facility and determined by the Director to have employment duties and responsibilities involving the security, maintenance, servicing, repair, or operation of video lottery machines and table game equipment, or is employed in a position that allows direct access to the internal workings of video lottery machines or table game equipment. Such employees shall include, without limitation: dealers; floorpersons; video lottery machine personnel; video lottery machine technicians; count room and cage personnel; security and surveillance employees; employees responsible for handling assets and proceeds associated with the operation of gaming activity; and employees with responsibility for policies concerning complimentaries or allowed to grant variances to policies concerning complimentaries.

(h) "Gaming excursion" shall mean an arrangement the purpose of which is to induce any person, selected or approved for participation therein on the basis of said person's ability to satisfy a financial qualification obligation related to said person's ability or willingness to gamble or on any other basis related to said person's propensity to gamble, to come to a video lottery facility for the purpose of gaming and pursuant to which, and as consideration for which, any or all of the cost of transportation, food, lodging, and entertainment for said person is directly or indirectly paid by a video lottery agent or employee thereof.

(i) "Gaming room service employee" shall mean a person employed to perform services or duties in a video lottery facility, who has access to the gaming area or restricted gaming area, but who is not included within the definition of "key employee" or "gaming employee."

(j) "Gross table game revenue" shall mean the total of all table game win or loss and poker revenue, including checks received whether collected or not, received by a video lottery agent from table game operations; provided that if the value of gross table game revenue at any video lottery facility in a given fiscal year is less than zero, any liabilities to winners in such year shall be the responsibility of the video lottery agent. Gross table game revenue shall include entry fees charged in a tournament in excess of cash prizes awarded. For purposes of this section, any check which is invalid and unenforceable shall be treated as cash and included within gross table game revenue.

(k) "Internet lottery" shall mean all lottery games in which the player's interaction with the game operated by the Office occurs over the Internet (which, for purposes of this chapter, shall include any public or private computer or terminal network, whether linked electronically, wirelessly, through optical networking technology or other means), including Internet ticket games, the Internet video lottery and Internet table games.

(l) "Internet table games" shall mean a lottery game in which the player's interaction with the game operated by the Office occurs over the Internet through a website or network of a video lottery agent, rather than at a table game in a video lottery facility, and in which the game is an Internet variation or compilation of a table game or table games, provided that the game is expressly authorized by rule of the Director.

(m) "Internet ticket games" shall mean a lottery game in which the player's interaction with the game operated by the Office occurs over the Internet through a website or network of the Office, and in which the winner is decided by chance through mechanical or electronic means, and which shall include keno but which shall not include the video lottery, table games, and other forms of the Internet lottery.

(n) "Internet video lottery" shall mean a lottery game in which the player's interaction with the game operated by the Office occurs over the Internet through a website or network of a video lottery agent, rather than at a video lottery machine in a video lottery facility, and in which the game is an Internet variation of a video lottery game, and which shall not include keno, table games, and other forms of the Internet lottery.

(o) "Key employee" shall mean a person employed in the operation of a video lottery facility and determined by the Director to be acting in a supervisory capacity or empowered to make discretionary decisions with respect to video lottery machine or table game operations, including, without limitation, the chief executive, financial and operation managers, video lottery department managers, cashier and cage supervisors, credit executives, pit bosses or managers, gaming employee shift managers or any other employee so designated by the Director for reasons consistent with the public policies of this subchapter, and shall include any officer or any employee of an employee organization who has direct involvement with or who exercises authority, discretion or influence in the representation of employees of a Delaware video lottery agent in collective bargaining, grievance representation, labor disputes, salaries, wages, rates of pay, hours of employment or conditions of work.

(p) "Lottery" or "state lottery" or "system" shall mean the public gaming systems or games established and operated pursuant to this subchapter and including all types of lotteries.

(q) "Net moneys" shall mean all moneys received from the sale of lottery tickets after first deducting sales agent commissions and payment of prizes under $600.

(r) "Office" shall mean the State Lottery Office established by this subchapter.

(s) "Poker revenue" shall mean the total value of rake charged to players at all poker tables. The poker revenue is determined by adding the value of cash, coupons, the amount recorded on the closer, the totals of amounts recorded on the credits and markers removed from a drop box, and subtracting the amount on the opener and the total of amounts recorded on fills removed from a drop box.

(t) "Qualified child support obligation" shall mean any child support lien in excess of $150 as provided by § 2215 of Title 13.

(u) "Qualified video lottery prize" shall mean any video lottery or charitable gaming organization prize paid by cash or check for which a W-2G is issued equal to or in excess of $1,200 (but less any amounts withheld for income taxes).

(v) "Restricted gaming area" shall mean the cashier's cage, the count room, the cage booths and runway areas, the interior of table game pits, the surveillance room and catwalk areas, the video lottery machine repair room and any other area designated by the Director as a restricted gaming area.

(w) "Sports lottery" shall mean a lottery in which the winners are determined based on the outcome of any professional or collegiate sporting event, including racing, held within or without the State, but excluding collegiate sporting events that involve a Delaware college or university and amateur or professional sporting events that involve a Delaware team.

(x) "Sports lottery machine" shall mean any machine in which bills, coins or tokens are deposited in order to play a sports lottery game. A machine shall be considered a sports lottery machine notwithstanding the use of an electronic credit system making the deposit of bills, coins or tokens unnecessary.

(y) "Sports lottery operations employee" shall mean an individual employee, person or agent of an applicant or licensee who is responsible for the security of sports lottery operations or proceeds.

(z) "State Lottery Fund" shall mean those moneys derived from the sale of state lottery tickets and deposited in the state account of that name and those funds appropriated for the start-up costs of the system.

(aa) "Table game" shall mean any game played in a video lottery facility with cards, dice or any mechanical, electromechanical or electronic device or machine (excluding keno, video lottery machines, and the Internet lottery) for money, credit or any representative of value, including, but not limited to, baccarat, blackjack, twenty-one, poker, craps, roulette, bingo, wheel of fortune or any variation of these games, whether or not similar in design or operation, provided that the game is expressly authorized by rule of the Director.

(bb) "Table game equipment" shall mean gaming tables, cards, dice, chips, tiles, shufflers, drop boxes or any other mechanical, electronic or other device, mechanism or equipment or related supplies used or consumed in the operation of any table games.

(cc) "Table game win or loss" shall mean the value of gaming chips and cash won from patrons at gaming tables less the value of gaming chips and cash won by patrons at gaming tables other than poker tables. The table game win or loss is determined by adding the value of cash, total value of coupons, the amount recorded on the closer, the totals of amounts recorded on the credits and the issuance copies of markers removed from a drop box, subtracting the amount recorded on the opener and the total of amounts recorded on fills removed from a drop box. Match play coupons shall not be included, subject to limitations imposed by the Director.

(dd) "Video lottery" shall mean any lottery conducted in a video lottery facility with a video lottery machine or a network of linked video lottery machines with an aggregate progression prize or prizes (excluding keno, table games, and the Internet lottery).

(ee) "Video lottery facility" shall mean a building containing a gaming area.

(ff) "Video lottery machine" shall mean any machine in which bills, coins or tokens are deposited in order to play in a game of chance in which the results, including options available to the player, are randomly determined by the machine. A machine may use spinning reels or video displays or both, and may or may not dispense coins or tokens directly to winning players. A machine shall be considered a video lottery machine notwithstanding the use of an electronic credit system making the deposit of bills, coins or tokens unnecessary.

59 Del. Laws, c. 348, § 1; 60 Del. Laws, c. 9, § 1; 61 Del. Laws, c. 169, § 1; 61 Del. Laws, c. 189, § 1; 69 Del. Laws, c. 446, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 184, § 1; 71 Del. Laws, c. 253, §§ 1, 2; 75 Del. Laws, c. 89, § 154; 75 Del. Laws, c. 229, § 1; 77 Del. Laws, c. 28, § 2; 77 Del. Laws, c. 219, §§ 2, 3, 4; 77 Del. Laws, c. 329, § 65; 78 Del. Laws, c. 76, § 68; 78 Del. Laws, c. 245, § 1; 78 Del. Laws, c. 285, § 3; 79 Del. Laws, c. 1, §§ 1, 4; 79 Del. Laws, c. 77, §§ 1, 5.;



§ 4804. Director — Appointment; qualifications; salary

(a) The State Lottery Office shall be administered and supervised by a Director who shall be a person qualified by business experience and training to supervise the operation of a public gaming system in a manner which will produce the greatest income for the State. The Director shall be appointed by the Secretary of Finance with the written approval of the Governor.

(b) The qualifications of the person appointed as Director shall be as follows:

(1) Five or more years experience as the head of an autonomous business, division or independent segment of a large company or governmental agency having to do with public gaming. The position or positions held should have broad authority and carry major responsibility; except that experience in a public utility or other monopolistic enterprise does not meet this requirement. There shall be positive evidence that the company, division or independent segment of a large company or government agency was well managed during the tenure of the prospective Director;

(2) Shall be in good health, shall have a good reputation, particularly as a person of honesty and integrity, and shall be able to pass a thorough background investigation prior to appointment;

(3) Shall not hold political office in the government of the State either by election or appointment while serving as Director, nor shall anyone who holds elected or appointed office in the government of the State be appointed as Director until the person has completed serving the full term to which the person was elected or appointed. The Director shall be a citizen of the United States, and must become a resident of the State within 90 days of appointment.

(c) The Director shall serve on a full-time basis and shall not be engaged in any other profession or occupation. The Director shall receive such salary as provided by law.

59 Del. Laws, c. 348, § 1; 60 Del. Laws, c. 93, § 1; 60 Del. Laws, c. 539, § 3; 70 Del. Laws, c. 186, § 1.;



§ 4805. Director — Powers and duties

(a) The Director shall have the power and the duty to operate and administer the state lottery and to promulgate such rules and regulations governing the establishment and operation of the lottery as the Director deems necessary and desirable in order that the lottery be initiated at the earliest feasible time and in order that the system shall produce the maximum amount of net revenues consonant with the dignity of the State and the general welfare of the people. The rules shall provide for all matters necessary or desirable for the efficient and economical operation and administration of the system and for the convenience of the purchasers of lottery tickets and the holders of winning tickets, and the players of all state lottery games including, but not limited to, the following:

(1) Type and number of games to be conducted;

(2) Price or prices of tickets for any game;

(3) Numbers and sizes of the prizes on the winning tickets;

(4) Manner of selecting the winning tickets;

(5) Manner of payment of prizes to the holders of winning tickets;

(6) Frequency of the drawings or selections of winning tickets;

(7) Number and types of locations at which tickets may be sold and the sports lottery and keno may be conducted;

(8) Method to be used in selling tickets;

(9) Licensing of agents to sell tickets or host keno; provided, that, no person under the age of 18 shall be licensed as an agent;

(10) Manner and amount of compensation, if any, to be paid to licensed agents, other than video lottery agents, necessary to provide for the adequate availability of games to prospective buyers and for the convenience of the public;

(11) Apportionment of the total revenues accruing from the sale of tickets among:

a. Payment of prizes to the holders of winning tickets;

b. Payment of costs incurred in the operation and administration of the state lottery system, including the expenses of the office and the costs resulting from any contract or contracts entered into for promotional, advertising or operational services or for the purchase or lease of gaming equipment and materials;

c. Repayment of the moneys appropriated to the State Lottery Fund pursuant to § 3 of 59 Del. Laws, c. 348; and

d. Payment of earnings to the General Fund of the State;

Provided, that no less than 30 percent of the total revenues accruing from the sale of tickets or shares shall be dedicated to subparagraph d. of this paragraph;

(12) Such other matters necessary or desirable for the efficient and economical operation and administration of the game and for the convenience of the purchasers of tickets and the holders of winning tickets and the players of the video lottery, the sports lottery, Internet lottery, keno, and table games;

(13) Value of bills, coins or tokens needed to play the video lottery machines, sports lottery machines and table games;

(14) Licensing of agents for video lotteries;

(15) Payout from video lottery machines, provided that such payouts shall not be less than 87% on an average annual basis, and further provided that video lottery agents may return a payout greater than 87% but not greater than 95% upon 10 days written notice to the Director, and further provided that video lottery agents may, with the approval of the Lottery Director, return a greater payout percentage than 95%;

(16) A licensure requirement and enforcement procedure for officers, directors, key employees, gaming employees, gaming room service employees, sports lottery operations employees, and persons who own directly or indirectly 10% or more of such agent, in accordance with § 4828 of this title;

(17) A licensure requirement and enforcement procedure for service companies in accordance with § 4829 of this title;

(18) Standards for advertising, marketing and promotional materials used by video lottery agents;

(19) Regulations and procedures for the accounting and reporting of the payments required under §§ 4815 and 4819 of this title;

(20) The registration, kind, type, number and location of video lottery machines, sports lottery machines and table games on the licensee's premises, subject to the Director's obligations set forth in § 4820(b) of this title;

(21) The on-site security arrangements for video lottery agents and sports lottery agents;

(22) Requiring the reporting of information about video lottery agents, sports lottery agents, their employees, vendors and finances necessary or desirable to ensure the security of the lottery system. None of the information disclosed pursuant to this subsection shall be subject to disclosure under the Freedom of Information Act, §§ 10001-10005 of this title;

(23) The reporting and auditing of financial information of licensees including, but not limited to, the reporting of profits or losses incurred by licensees and the reporting by licensees of such employment and payroll information as is necessary for the Director to determine compliance with § 10148(1) of Title 3 or § 100048 of Title 3 as the case may be. None of the information disclosed pursuant to this subsection shall be subject to disclosure under the Freedom of Information Act, §§ 10001-10005 of this title;

(24)a. A registration requirement and enforcement procedure for any employee organization representing or seeking to represent employees who are employed by a Delaware video lottery agent. Any employee organization may at any time file with the office an application for registration as an employee organization. However, an employee organization shall be required to file such registration application within 10 business days after it secures a signed authorization card from any employee who is employed by a Delaware video lottery agent.

Any registration statement filed by an employee organization after the signature of an authorization card but prior to the employee organization's petition for election shall not be subject to disclosure by the Lottery Office to any video lottery agent;

b. Every key employee of an employee organization shall be required to register with the office at the same time as the application for registration is filed under subparagraph a. of this paragraph or within 30 days after the date on which such individual is elected, appointed or hired, whichever is later;

c. The application for registration by an employee organization or key employee of such employee organization may be denied or registration revoked under the following circumstances:

1. If such employee organization or key employee of such employee organization is in violation of standards established under the Labor-Management Reporting and Disclosure Procedure Prohibition Against Certain Persons Holding Office, 29 U.S.C § 504(a);

2. The applicant's competence, honesty or integrity pose a threat to the public interest of the State or to the reputation of or effective regulation and control of the lottery based on the applicant's associations or by virtue of the fact that the applicant has been convicted of a felony crime of moral turpitude or has been arrested for an act constituting racketeering under § 1502(9)a., b.2. or b.4. through 10. of Title 11 within 10 years prior to applying for registration hereunder or at any time thereafter. Any employee or employee organization denied registration based on an arrest for an act constituting racketeering under § 1502(9)a., b.2. or b.4. through 10. of Title 11 may apply for reconsideration of registration if subsequently acquitted or a nolle prosequi is entered or the charge is otherwise dismissed. In such instances, the Lottery Office shall reconsider the applicant's registration based on the criteria previously set forth in this subsection;

3. The organization or individual has knowingly made or caused to be made any written statement to any representative of the office or the Delaware State Police or any oral response to an official inquiry by the office, its employees or agents which was at the time and in light of circumstances under which it was made false or misleading;

4. The organization or key employee thereof holds or obtains a direct financial interest in any video lottery agent, provided the employee organization is provided a 30-day period to divest of any such direct financial interest.

The Delaware State Police shall conduct the background checks required by this paragraph. The failure of any key employee to satisfy the requirements of paragraphs (a)(24)c.1. through 4. of this section may constitute grounds for suspension of the registration of the employee organization if the organization does not remove the key employee from the key employee's duties as defined in § 4803(o) of this title. The employee organization will be given a reasonable opportunity to remove or replace any key employee found to be in violation of paragraphs (a)(24)c.1. through 4. of this section;

d. All registration statements filed under this paragraph shall be valid for a 1-year period and a renewed registration form or an updated supplemental registration form must be filed annually. The entity or individual filing such form is under a continuing duty to promptly notify the Director of any changes in disclosed information;

e. The Secretary of Finance shall, within a reasonable time, if requested by the Director, appoint a hearing officer to determine whether the application for registration shall be denied or the registration suspended or revoked. The hearing officer shall be required to hold a hearing in conformance with the requirements of § 10131 of this title. In any hearing, the Delaware Uniform Rules of Evidence shall be in effect. The denial of an application of registration or the suspension or revocation of a registration shall be bound by the provisions of §§ 10133 and 10134 of this title. The hearing officer's decision to deny an application of registration or to suspend or revoke a registration shall be appealable to the Superior Court under the Delaware Administrative Procedures Act (Chapter 101 of this title). All applications for registration shall be deemed approved unless the Director notifies the applicant within 60 days of his or her decision not to approve and to appoint a hearing officer under this paragraph, or unless extenuating circumstances require a longer period, in which case the Director shall act with all deliberate speed to complete the process. Any employee organization may continue to provide services to employees of a Delaware video lottery agent during the review of the application process and the appeal process, except where the employee organization is found in violation of paragraph (a)(24)c.4. of this section or there has been a previous violation of paragraphs (a)(24)c.1. through 3. of this section by the employee organization within the previous 10 years;

f. Information requested in the application of registration provided for under this paragraph shall be adopted as part of the office's official rules and regulations upon notice and opportunity for a hearing under the Delaware Administrative Procedures Act [Chapter 101 of this title];

(25) The Director shall adopt procedures under the Delaware Administrative Procedures Act [Chapter 101 of this title] for employment investigations of the honesty, integrity, reputation and associations of office employees in order to determine that the employee's employment does not pose a threat to the public interest of the State or the integrity of the office. The procedures and any rules and regulations shall require any person seeking employment for compensation with the office for a position which has direct access to lottery ticket sales agents, video lottery agents, sports lottery agents, or vendors to submit his or her fingerprints and other relevant information in order to obtain the individual's entire federal and state criminal history record. The Delaware State Police shall conduct the investigations required under such rules and regulations. The rules and regulations shall require new employees to submit fingerprints for purposes of the state and federal criminal history checks;

(26) Type and number of sports lottery games to be conducted, the location and licensure of facilities where the sports lottery be conducted pursuant to § 4825 of this title, the price or prices for any sports lottery games, the rules for any sports lottery games, and the payout and manner of compensation to be paid to winners of sports lottery games;

(27) Type and number of table games to be conducted, the price or prices for any table games, the rules for any table games, the payout and manner of compensation to be paid to winners of table games, and the minimum and maximum wagers for any table games;

(28) The licensure and location of facilities where keno games may be conducted, the price or prices for any keno games, the rules for any keno games, and the payout and manner of compensation to be paid to winners of keno games;

(29) The regulations and procedures for the display and presentation of messages concerning responsible gaming and the regulations, procedures and training for identification of and assistance to compulsive gamblers;

(30) The provision of complimentary services, gifts, transportation, cash, food, nonalcoholic beverages, entertainment or any other thing of value by a lottery agent to a guest;

(31) The procedures for the review and evaluation of licensing applications, including the forms of applications, procedures for fingerprinting and other means of identification, procedures for hearings, and grounds and procedures for the approval, denial, revocation or suspension of a license;

(32) Procedures relating to internal management controls of video lottery agents, including accounting controls and employee and supervisory organizational charts and responsibilities;

(33) Standards for the manufacture, sale, distribution, maintenance, repair, and servicing of video lottery machines and table game equipment; and

(34) Standards for the conduct of the Internet lottery in accordance with this chapter.

(b) The Director shall also have the power and it shall be the Director's duty to:

(1) Appoint such deputy directors as may be required to carry out the functions and duties of the office. Each deputy director shall have had 3 years management experience in areas pertinent to the prospective responsibilities and an additional 3 years of experience in the same field.

(2) Within the limit of the funds made available in § 3 of 59 Del. Laws, c. 348, and proceeding from the sale of lottery tickets and generated by the operations of video lottery agents, appoint such professional, technical, and clerical assistants and employees as may be necessary to perform the duties imposed upon the office by this subchapter.

(3) In accordance with this subchapter, license as agents to sell lottery tickets persons who will best serve, by location or accessibility, the public convenience and promote the sale of lottery tickets. The Director may require a bond from every agent so licensed in such amount as the Director deems necessary. Every licensed agent shall prominently display the agent's license or a copy thereof.

(4) Enter into contracts for the operation of any game or part thereof and into contracts for the promotion of the game or games. This authorization is to be construed to include, but not be limited to, contracting with any racing or other sporting association to conduct sporting events within any racetrack or sports field in the State, the outcome of which shall determine the winners of a state game or, as an alternative, to affiliate the determination of the winners of a game with any racing or sporting event held within or without the State, and, including agreements with other state, provincial or international lotteries for participation in lottery games. All contracts for other than professional services in an amount greater than $2,000 shall be awarded to the lowest responsible bidder in the manner prescribed by state bidding laws. No contract awarded or entered into by the Director may be assigned by the holder thereof except by specific approval of the Director.

(5) Make arrangements for any person or organization, including banks, to perform such functions, activities or services in connection with the operation of the system as the Director may deem advisable.

(6) Suspend or revoke any license issued pursuant to this subchapter or the rules and regulations promulgated hereunder.

(7) Certify and report monthly to the State Treasurer the total lottery revenues, prize disbursements and other expenses for the preceding month, and to make an annual report to the Governor and the General Assembly, which report shall include a full and complete statement of revenues, prize disbursements and other expenses and recommendations for such changes in this subchapter as the Director deems necessary or desirable.

(8) Report immediately to the Governor and members of the General Assembly any matters which shall require immediate changes in the laws of the State in order to prevent abuses and evasions of this subchapter or the rules and regulations promulgated hereunder or to rectify undesirable conditions in connection with the administration or operation of the gaming system. Such a report shall be disclosed to the public immediately upon issuance.

(9) Carry on a continuous study and investigation of the system:

a. For the purpose of ascertaining any defects in this subchapter or in the rules and regulations issued hereunder by reason whereof any abuses in the administration and operation of the lottery or any evasion of this subchapter or the rules and regulations may arise or be practiced;

b. For the purpose of formulating recommendations for changes in this subchapter and the rules and regulations promulgated hereunder to prevent such abuses and evasions;

c. To guard against the use of this subchapter to benefit organized gambling and crime or criminals in any manner whatsoever; and

d. To insure that this law and the rules and regulations shall be in such form and be so administered as to serve the true purpose of this subchapter.

(10) Make a continuous study and investigation of:

a. The operation and administration of similar laws which may be in effect in other states and countries;

b. Any literature on the subject which from time to time may be published or available;

c. Any federal laws which may affect the operation of the lottery; and

d. The reaction of Delaware citizens to existing and potential features of the games with a view to recommending or effecting changes that will tend to serve the purposes of this subchapter.

(11) Make available to the State Auditor or the State Auditor's representative such information as may be required to perform an annual audit as prescribed in Chapter 29 of this title.

(12) Establish state-operated sales offices, without limit as to number or location, as the Director shall deem suitable and economical in order to make lottery tickets more available to the public, which offices shall be operated solely from funds generated by the lotteries permitted by this subchapter.

(13) License as video lottery agents each person, corporation or association which, in 1993, held either a horse racing meet pursuant to Title 3 or Title 28 or a harness horse racing meet pursuant to Title 3 and who satisfies such fitness and background standards as the Director may promulgate pursuant to subsection (a)(16) of this section. In the event that there shall have been or shall be a change of ownership or such person, corporation or association after the close of the 1993 racing meet then the issuance by the Director of a license to serve as a video lottery agent shall be conditioned upon the Director's determination that such person, corporation or association shall have met the requirements of § 4806(a)(1)-(4) and (b) of this title and satisfies such fitness and background standards as the Director may promulgate pursuant to subsection (a)(16) of this section. Change of ownership occurring after the Director has issued a license shall automatically terminate the license 90 days thereafter unless the Director has determined after application to issue a license to the new owner(s) because the new owner(s) have met the requirements of § 4806(a)(1)-(4) and (b) of this title and satisfied such fitness and background standards as the Director may promulgate pursuant to subsection (a)(16) of this section. Any license granted pursuant to this subsection is a privilege personal to the video lottery agent and is not a legal right. A license granted or renewed pursuant to this subsection may not be transferred or assigned to another person, nor may a license be pledged as collateral. For purposes of this subsection, "a change of ownership" shall have occurred if more than 20 percent of the legal or beneficial interests in such person, corporation or association shall be transferred, whether by direct or indirect means.

(14) Whenever the Director deems necessary, examine all accounts, bank accounts, financial statements and records of the licensee in a licensee's possession or under its control in which it has an interest and the licensee must authorize all 3rd parties, including parents, subsidiaries or related entities, in possession or control of the accounts or records of the licensee to allow examination of any of those accounts or records by the Director. None of the information disclosed pursuant to this subsection shall be subject to disclosure under the Freedom of Information Act, §§ 10001-10005 of this title.

(15) Subpoena witnesses and compel the production of books, papers and documents of a licensee in connection with any hearings of the Director and may administer oaths or affirmations to the witnesses whenever, in the judgment of the Director, it may be necessary for the effectual discharge of duties.

If any person refuses to obey any subpoena or to testify or to produce any books, papers or documents, then the Director may apply to the Superior Court of the county in which the Director may be sitting and, thereupon, the Court shall issue its subpoena requiring the person to appear and testify or to produce the books, papers and documents before the Director. Whoever fails to obey or refuses to obey a subpoena of the Superior Court shall be guilty of contempt of court and shall be punished accordingly. False swearing on the part of any witness shall be deemed perjury and shall be punished as such.

(16) Bar, pursuant to §§ 4834 and 4835 of this title, any person from entering the premises of a lottery agent or from participating in any capacity in the play of any table game, sports lottery game, video lottery game, or Internet lottery game, and, as applicable, procure such assistance from lottery agents as is appropriate to enforce any such bar.

(17) Impose reasonable fees, as set by the Director and payable to the Office, upon applicants for licenses pursuant to §§ 4828 and 4829 of this title for the conduct of the review and investigation of the applicant, such fees to approximate and reasonably reflect all costs necessary to defray the expenses of the lottery and Division of Gaming Enforcement.

(18) Require video lottery agents to submit regular internal control submissions, which shall contain a narrative description of the internal control system to be utilized by the video lottery facility, including, but not limited to:

a. Accounting controls, including the standardization of forms and definition of terms to be utilized in the gaming;

b. Procedures, forms and, where appropriate, formulas covering the calculation of hold percentages; revenue drop; expense and overhead schedules; complimentary services;

c. Job descriptions and the system of personnel and chain-of-command, establishing a diversity of responsibility among employees engaged in gaming operations and identifying primary and secondary supervisory oversight responsibilities; and personnel practices;

d. Procedures within the cashier's cage for the receipt, storage and disbursal of chips, cash, and other cash equivalents used in wagering; the cashing of checks; the redemption of chips and other cash equivalents used in gaming;

e. Procedures for the collection and security of moneys at the gaming tables;

f. Procedures for the transfer and recordation of chips between the gaming tables and the cashier's cage and the transfer and recordation of moneys within the facility;

g. Procedures for the transfer of moneys from the gaming tables to the counting process and the transfer of moneys within the facility for the counting process;

h. Procedures and security for the counting and recordation of table game revenue;

i. Procedures and security standards for the handling and storage of gaming apparatus, including cards, dice, machines, wheels and all other gaming equipment;

j. Procedures and rules governing the conduct of particular games and the responsibility of casino personnel in respect thereto;

k. Procedures for the security, storage and recording of cash, chips, and cash equivalents utilized in gaming operations.

(19) Make Internet lottery games available at such websites and in such a manner as determined by the Office in accordance with this chapter, and utilizing technology to ensure that players are legally eligible to engage in such gaming.

(c) The licenses granted pursuant to paragraph (b)(13) of this section or § 4825 of this title may be revoked or suspended for cause upon 30 days' written notice to the licensee or due to a change in ownership as set forth in those provisions, but shall otherwise not be subject to expiration or termination. "Cause" shall by way of example and not by limitation include falsifying any application for license or report required by the rules and regulations, the failure to report any information required by the rules and regulations, the material violation of any rules and regulations promulgated by the Director or any conduct by the licensee which undermines the public confidence in the video lottery system or serves the interest of organized gambling or crime and criminals in any manner. A license may be revoked for an unintentional violation of any federal, state or local law, rule or regulation provided that the violation is not cured within a reasonable time as determined by the Director; or a longer period where the video lottery agent has made diligent efforts to cure. The Secretary of Finance shall within a reasonable time, if requested, appoint a hearing officer to hold a hearing to determine whether the license should be revoked or suspended. The hearing officer's decision revoking or suspending the license shall be appealable to the Superior Court under the provisions of the Administrative Procedures Act [Chapter 101 of this title]. Any decision of the Director relating to the business plan or the number of video lottery machines to be awarded to licensees under § 4820(b) of this title shall be appealable under the Administrative Procedures Act in the manner of a case decision. Notwithstanding the foregoing, nothing in this subsection shall otherwise prohibit the termination or revocation of a license in accordance with the rules and regulations adopted hereunder.

59 Del. Laws, c. 348, § 1; 61 Del. Laws, c. 189, § 1; 69 Del. Laws, c. 446, §§ 4-8, 10-13; 70 Del. Laws, c. 167, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 184, § 2; 71 Del. Laws, c. 253, §§ 3-5; 74 Del. Laws, c. 53, § 1; 77 Del. Laws, c. 28, §§ 3-9; 77 Del. Laws, c. 219, §§ 5-11; 78 Del. Laws, c. 285, § 4; 79 Del. Laws, c. 1, §§ 1, 4; 79 Del. Laws, c. 77, § 5.;



§ 4806. Lottery sales agents — Qualifications; prohibitions

(a) No license as an agent to sell lottery tickets shall be issued to any person to engage in business exclusively as a lottery ticket sales agent except those persons hired to staff the State Lottery Office or a state-operated sales office. Before issuing a license to an agent, the Director shall consider such factors as:

(1) Financial responsibility and security of the person and the person's business or activity;

(2) Accessibility of the person's place of business or activity to the public;

(3) Sufficiency of existing licenses to serve the public convenience; and

(4) Volume of expected sales.

(b) If the Director shall find that the experience, character and general fitness of the applicant are such that the participation of such a person as a lottery ticket sales agent will be consistent with the public interest, convenience and the purposes of this subchapter, the Director shall thereupon grant a license.

For the purposes of this section, the term "person" shall be construed to mean and shall include an individual, association, corporation, club, trust, estate, society, company, joint stock company, receiver, trustee, assignee, referee or any other person acting in a fiduciary or representative capacity, whether appointed by a court or otherwise, and any combination of individuals. "Person" shall also be construed to mean and include all departments, commissions, agencies and instrumentalities of the State, including counties and municipalities and agencies and instrumentalities thereof.

59 Del. Laws, c. 348, § 1; 61 Del. Laws, c. 189, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4807. Lottery sales agents — Authorization of agents

Notwithstanding any other provision of law, any person licensed as provided in this subchapter is hereby authorized and empowered to act as a lottery ticket sales agent, a video lottery agent, or a sports lottery agent, as the case may be.

59 Del. Laws, c. 348, § 1; 61 Del. Laws, c. 189, § 1; 69 Del. Laws, c. 446, § 14; 78 Del. Laws, c. 285, § 5.;

§ 4807A Fingerprinting procedure required.

(a) Any person seeking a license from the State Lottery Office shall be required to submit fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person; and

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544. The State Bureau of Identification shall be the intermediary for the purposes of this section and the State Lottery Office shall be the screening point for the receipt of said federal criminal history records.

(b) All information obtained pursuant to subsection (a) of this section shall be forwarded to the State Lottery Office, which shall access the information and make a determination of suitability for licensure. The person seeking licensure shall be provided with a copy of all information forwarded to the State Lottery Office pursuant to this subsection. Information obtained under this subsection is confidential and may only be disclosed to the Director and Deputy Director of the State Lottery Office. The State Bureau of Identification may release any subsequent criminal history to the State Lottery Office.

(c) Costs associated with obtaining criminal history information shall be paid by the person seeking licensure.

(d) A person seeking licensure shall have an opportunity to respond to the State Lottery Office regarding any information obtained pursuant to subsection (b) of this section prior to a determination of suitability for licensure. The grounds upon which a person seeking licensure may be denied consideration for a license include, but are not limited to:

(1) A conviction of a felony in this State or any other jurisdiction; or

(2) A conviction of any crime involving gambling or a crime of moral turpitude within 10 years prior to applying for a license or at any time subsequent to the granting of a license.

(e) Upon making its determination of suitability for licensure, the State Lottery Office shall forward the determination to the person seeking a license.

(f) Any person seeking a license with the State Lottery Office who has submitted to a criminal background check in this or any other state within the previous 12 months shall not be required to submit to another criminal background check; provided, however, that the person submits (1) the results of such previous criminal background check, including any previous federal criminal background check, and (2) a reference from the person's most recent employer, if any, covering the previous 12 months.

(g) The State Lottery Office shall, in the manner provided by law, promulgate regulations necessary to implement this subchapter. These regulations shall include, but are not limited to:

(1) Establishment, in conjunction with the State Bureau of Identification, of a procedure for fingerprinting persons seeking licensure with the State Lottery Office and providing the reports obtained pursuant to subsection (a) of this section;

(2) Establishment of a procedure to provide confidentiality of information obtained pursuant to subsection (a) of this section and of the determination of suitability for licensure.

70 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4807A. Fingerprinting procedure required

(a) Any person seeking a license from the State Lottery Office shall be required to submit fingerprints and other necessary information in order to obtain the following:

(1) A report of the individual's entire criminal history record from the State Bureau of Identification or a statement from the State Bureau of Identification that the State Bureau of Identification Central Repository contains no such information relating to that person; and

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544. The State Bureau of Identification shall be the intermediary for the purposes of this section and the State Lottery Office shall be the screening point for the receipt of said federal criminal history records.

(b) All information obtained pursuant to subsection (a) of this section shall be forwarded to the State Lottery Office, which shall access the information and make a determination of suitability for licensure. The person seeking licensure shall be provided with a copy of all information forwarded to the State Lottery Office pursuant to this subsection. Information obtained under this subsection is confidential and may only be disclosed to the Director and Deputy Director of the State Lottery Office. The State Bureau of Identification may release any subsequent criminal history to the State Lottery Office.

(c) Costs associated with obtaining criminal history information shall be paid by the person seeking licensure.

(d) A person seeking licensure shall have an opportunity to respond to the State Lottery Office regarding any information obtained pursuant to subsection (b) of this section prior to a determination of suitability for licensure. The grounds upon which a person seeking licensure may be denied consideration for a license include, but are not limited to:

(1) A conviction of a felony in this State or any other jurisdiction; or

(2) A conviction of any crime involving gambling or a crime of moral turpitude within 10 years prior to applying for a license or at any time subsequent to the granting of a license.

(e) Upon making its determination of suitability for licensure, the State Lottery Office shall forward the determination to the person seeking a license.

(f) Any person seeking a license with the State Lottery Office who has submitted to a criminal background check in this or any other state within the previous 12 months shall not be required to submit to another criminal background check; provided, however, that the person submits (1) the results of such previous criminal background check, including any previous federal criminal background check, and (2) a reference from the person's most recent employer, if any, covering the previous 12 months.

(g) The State Lottery Office shall, in the manner provided by law, promulgate regulations necessary to implement this subchapter. These regulations shall include, but are not limited to:

(1) Establishment, in conjunction with the State Bureau of Identification, of a procedure for fingerprinting persons seeking licensure with the State Lottery Office and providing the reports obtained pursuant to subsection (a) of this section;

(2) Establishment of a procedure to provide confidentiality of information obtained pursuant to subsection (a) of this section and of the determination of suitability for licensure.

70 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1.;



§ 4808. Nonassignability of prizes

No right of any person to a prize or a portion of a prize shall be assignable; except that payment of any prize shall be made to the estate of a deceased prize winner; and except that any person pursuant to an appropriate judicial order may be paid the prize, or portion thereof, to which the winner is entitled. The Director shall be discharged of all further liability upon payment of a prize pursuant to this section.

59 Del. Laws, c. 348, § 1; 64 Del. Laws, c. 383, § 1.;



§ 4809. Restrictions on ticket sales; penalties

(a) No person shall sell a ticket at a price greater than that fixed by rule or regulation of the Director. No person other than a licensed lottery sales agent shall sell lottery tickets or shares, except that nothing in this section shall be construed to prevent any person from giving lottery tickets to another as a gift or bonus.

(b) Any person convicted of violating this section shall pay a fine not exceeding $500.

59 Del. Laws, c. 348, § 1.;



§ 4810. Sales to certain persons prohibited; penalties

(a) No person who is under the age of 18 shall purchase a lottery ticket or participate in an Internet ticket game. No person who is under the age of 21 shall wager on the video lottery, sports lottery, table games, Internet table games or Internet video lottery. Whoever has not reached the specified age and has violated this subsection shall be guilty of a misdemeanor.

(b) No ticket shall be sold to any person under the age of 18 years, but this shall not be deemed to prohibit the purchase of a ticket for the purpose of making a gift by a person 18 years of age or older to a person less than that age.

(c) No licensed video lottery agent, sports lottery agent, or employee of such agents shall allow a person under the age of 21 to wager on the video lottery, table games, sports lottery, Internet table games, or Internet video lottery.

(d) A violation of subsection (b) or (c) of this section shall be a misdemeanor, except that the establishment of the following facts shall constitute a defense to any prosecution therefor:

(1) That the underage person presented proof of age or photographic identification that would lead a reasonable person to believe that the underage person was over the minimum age required in this section.

(2) That the appearance of the underage person was such that an ordinary prudent person would believe that the person was over the minimum age required in this section.

(e) No Delaware lottery games, including ticket games, video lottery, sports lottery, Internet lottery, Internet ticket games, keno, and table games, may be played by and no prizes received by or awarded to any officers or employees of the State Lottery Office or any member of their immediate households. Any person convicted of violating this section shall forfeit any prize money so obtained and shall be sentenced to not less than 1 year in jail and pay a fine of no less than $5,000.

59 Del. Laws, c. 348, § 1; 60 Del. Laws, c. 539, § 4; 66 Del. Laws, c. 367, § 2; 69 Del. Laws, c. 446, § 15; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 221, § 10; 78 Del. Laws, c. 285, § 6.;



§ 4811. Jurisdiction in Superior Court

The Superior Court shall have exclusive jurisdiction of offenses under this subchapter.

59 Del. Laws, c. 348, § 1; 61 Del. Laws, c. 189, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 221, § 11; 78 Del. Laws, c. 285, § 26.;



§ 4812. Disposition of unclaimed prize money

Unclaimed prize money for the prize on a winning ticket shall be retained by the Director for the person entitled thereto for 1 year after the drawing or event in which the prize was won. If no claim is made for said money within such year, the prize money shall be reverted to the State Lottery Fund.

59 Del. Laws, c. 348, § 1; 60 Del. Laws, c. 539, § 5; 66 Del. Laws, c. 303, § 152.;



§ 4813. Prizes to minors

If the person entitled to a prize or any winning ticket is under the age of 14 years, the Director may direct payment of the prize by delivery to an adult member of the minor's family or a guardian of the minor a check or a draft payable to the order of the minor. The Director shall be discharged of all liability upon payment of a prize to a minor pursuant to this section.

59 Del. Laws, c. 348, § 1.;



§ 4814. Transfer of funds and transaction records between agents and the State

The Director may, at the Director's discretion, require any or all lottery ticket sales agents to deposit to the credit of the State Lottery Fund in banks designated by the Director all or part of the moneys received by such agents from the sale of lottery tickets and to file with the Director or the Director's designated agents reports of their receipts and transactions in the sale of lottery tickets in such form and containing such information as the Director may require. The Director or a representative shall make such arrangements with any licensed sales agent.

59 Del. Laws, c. 348, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4815. State Lottery Fund

(a) All moneys received from the sale of lottery tickets, keno, and from Internet ticket games, shall be accounted for to the State Treasurer and all net moneys shall be placed into a special account known as the State Lottery Fund. From the Fund, the Director shall first pay for the operation and administration of the lottery as authorized in this subchapter and thereafter shall pay as prizes not less than 45% on the average of the total amount of tickets which have been sold and are scheduled for sale throughout the games, which percentage shall include prizes already awarded or to be awarded. The total of payments for operations and administration of the lottery shall not exceed 20% of the gross amount received from the sales of such games. The remaining moneys shall accumulate in the State Lottery Fund for the payments of operations and administration costs and on a monthly basis, or more frequently if required by the Director, the lottery shall undertake to provide into the General Fund of the State a payment of earnings of 30% of the total revenues accruing from the sales of such games or shares shall be so dedicated. In the event that the percentage allocated for operations (including prize payments) generates a surplus, said surplus shall be allowed to accumulate to an amount not to exceed $1,000,000. On a quarterly basis, the Director shall report to the Secretary of Finance any surplus in excess of $1,000,000 and remit to the General Fund of the State the entire amount of those surplus funds in excess of $1,000,000.

(b) All proceeds, net of proceeds returned to players pursuant to paragraph (b)(1) of this section, from the operation of the video lottery shall be electronically transferred daily or weekly at the discretion of the Lottery Director into a designated State Lottery account by the agent, and transferred to the State Lottery Fund by the Lottery on a daily or weekly basis and shall be applied as follows:

(1) Proceeds returned to players. — A portion of such proceeds, but not less than 87% of the total proceeds on an average annual basis received from the operation of a video lottery, shall be retained by and returned to the players under rules prescribed by the Director. Proceeds returned to players in excess of the payout authorized pursuant to § 4805(a)(15) of this title shall be the sole responsibility of the video lottery agent and the State Lottery's proceeds shall not be reduced on account of such excess payment. Subject to the recommendations of the Lottery Director, and approval of the Secretary of Finance, a video lottery agent may choose to offer free promotional play to players. The amount of free promotional play permitted shall be recommended by the Lottery Director and approved by the Secretary of Finance. The amount of money given away as free promotional play and used by players shall not be included in the amounts remaining after all payments to players. If the amount of money given away as free promotional play by a video lottery agent and used by players exceeds the amount authorized by the Lottery Director and the Secretary of Finance authorized during a fiscal year, the video lottery agent shall reimburse net proceeds the amount of the overage which will be distributed as outlined in paragraphs (b)(2) and (b)(3) of this section.

(2)a. Proceeds returned to the State. — Except as otherwise provided by this paragraph, of amounts remaining after all payments to players under paragraph (b)(1) of this section, there shall be returned to the State 43 1/2%. For licensees which conducted 40 or fewer (but at least 1) days of live harness horse races during 1992, should such licensees' video lottery proceeds, net of proceeds returned to players, at the end of any fiscal year fall below $107,500,000, then, in the subsequent fiscal year, there shall be returned to the State 42 1/2% of amounts remaining after all payments to players under paragraph (b)(1) of this section.

b. The State shall also receive the funds on each credit slip that has not been presented for redemption within 1 year from the date the slip is issued.

c. Application of funds retained by the state lottery. — The funds retained by the state lottery shall be applied as follows: first, to the administrative costs and expenses in respect of the video lottery including, but not limited to, administrative expenses including payroll and other employment costs attributable to the operation of the video lottery by the State Lottery Office, law-enforcement and security expenses, including payroll and other employment costs of the state lottery, the Office of the Attorney General and the Delaware State Police, attributable to the operation by the state lottery of a video lottery; second, $1,000,000 or 1%, whichever is greater, of the proceeds returned to the State under this paragraph (b)(2), to the Division of Substance Abuse and Mental Health of the Department of Health and Social Services for funding programs for the treatment, education and assistance of compulsive gamblers and their families; third, costs of the Administrator of Racing and racing inspectors referenced in Chapters 100 and 101 of Title 3; fourth, the State's contribution to the Delaware Standardbred Breeder's Program and Delaware Certified Thoroughbred Program (DCTP); and fifth, the remainder shall be paid into the State's General Fund.

d. The State's contribution to the Delaware Standardbred Breeder's Program pursuant to this subsection shall be $750,000, and said amount is to be allocated equally as of January 1 of the calendar year among existing licensees which conduct live harness horse racing, but moneys shall not be expended for the program until such time as a plan has been approved pursuant to paragraph (b)(3)b.2. of this section. The State's contribution to the Delaware Certified Thoroughbred Program (DCTP) pursuant to this subsection shall be $250,000, and said amount shall be allocated as of January 1 of each calendar year to the existing licensee which conducts live thoroughbred horse racing, but moneys shall not be expended for the program until such time as a plan has been approved pursuant to paragraph (b)(3)b.1. of this section.

(3) Application of remaining proceeds. — The proceeds remaining after payments as set forth in paragraphs (b)(1) and (2) of this section shall be applied as follows:

a. Administrative and vendor costs. — The State shall receive an amount equal to all costs of equipment (both video lottery machines and related equipment), whether leased or owned by the State, used or under the control of such agent, the cost of the central computer used to monitor the equipment used by the agent, and related vendor fees, and from these proceeds the State shall pay for these costs, provided that the video lottery agents shall pay all equipment costs consisting of video lottery machine license or proprietary fees.

b. Purses. —

1. For video lottery agents licensed only to conduct horse racing meets under Chapter 101 of Title 3 or Chapter 4 of Title 28, such agents shall be paid and shall pay additional purses (and related administrative expenses of the horse racing association) to be applied under the direction of the Delaware Thoroughbred Racing Commission, for races conducted at such agent's racetrack in accordance with § 10148 of Title 3 or § 427 of Title 28 as appropriate, in an amount calculated as follows: 9% of the proceeds remaining after payments made under paragraph (b)(1) of this section. Five hundred thousand dollars of those proceeds, which would otherwise fund purses, on an annual basis, shall fund a Delaware Certified Thoroughbred Program (DCTP) to enhance the quantity of thoroughbred foals and/or yearlings stabled within Delaware for a period meeting the Delaware minimum residency requirement. The DCTP shall be administered by a Board comprised of the following:

A. Four members of the Delaware Thoroughbred Horseman's Association;

B. One member designated by the video lottery agent licensed to conduct live thoroughbred horse racing meets under Chapter 101 of Title 3;

C. One member appointed by the Speaker of the House of the General Assembly;

D. One member appointed by the President Pro Tempore of the Senate of the General Assembly;

E. The Secretary of Agriculture or the Secretary's designee; and

F. The Secretary of Finance or the Secretary's designee.

Members shall be chosen by the organizations they represent, and shall serve 4-year terms, except the 4 initial Board members selected by the Delaware Thoroughbred Horseman's Association shall serve an initial term of 2 years, and 4 years thereafter. The Board created hereunder must develop and present a plan for the administration of the DCTP no later than December 31, 2005. This plan and all subsequent plans amending the DCTP shall be subject to the written approval of the Secretary of Agriculture or the Secretary's designee, the Secretary of Finance or the Secretary's designee, and the Chairperson of the Thoroughbred Racing Commission or the Chairperson's designee. The Board shall transmit minutes and actions from all meetings to the Chairperson of the Delaware Thoroughbred Racing Commission within 10 days of the meeting. The Board shall submit an annual report detailing the allocation of such funds of the DCTP to the Commission and make available to the State Auditor such information as may be required to perform an annual audit of funds allocated from the DCTP. The Board may also, at its discretion, use funds from the DCTP for advertising, promotion, education and administrative purposes directly related to the program, however, the total amount for these purposes cannot exceed 5% of the total allocation. Funds dedicated to the DCTP shall not be subject to a 1-year payout requirement, but payouts may be dispersed throughout the year.

2. For video lottery agents licensed only to conduct harness racing meets under Chapter 100 of Title 3, such agents shall be paid and shall pay additional purses (and related administrative expenses of the horse racing association) to be applied under the direction of the Delaware Harness Racing Commission to purses for races conducted at such agent's racetrack in accordance with § 10048 of Title 3, in an amount calculated as follows: 10.75% of the proceeds remaining after payments made under paragraph (b)(1) of this section.

One million five hundred thousand dollars of those proceeds, which would otherwise fund purses, on an annual basis ($750,000 to come from each licensee which conducts live harness horse racing) to be set aside for purses under this paragraph (b)(3)b.2. shall be used to fund a Delaware Standardbred Breeder's Program which shall be administered by a board comprised of 4 members from the Delaware Standardbred Owners Association, 1 member from the Standardbred Breeders and Owners of Delaware, Inc., 1 member from each video lottery agent licensed to conduct harness racing meets under Chapter 100 of Title 3, 1 member appointed by the Speaker of House of the General Assembly, 1 member appointed by the President Pro Tempore of the Senate of the General Assembly, the Secretary of Agriculture or the Secretary's designee, and the Secretary of Finance or the Secretary's designee. Members shall be chosen by the organizations they represent, and shall serve 4-year terms except that 4 of the initial board selected by the members of the Delaware Standardbred Owners Association shall serve an initial term of 2 years, and 4 years thereafter. The board created hereunder will present a plan for the administration of the Program to the General Assembly no later than May 15, 1999. This plan, and all subsequent amendments to the plan, shall be subject to the written approval of the Secretary of Agriculture or the Secretary's designee, the Chairperson of the Delaware Harness Racing Commission or the Chairperson's designee, and the Secretary of Finance or the Secretary's designee. The board shall transmit minutes of all meetings and any proposed actions to the Delaware Harness Racing Commission within 10 days after each meeting. The board shall transmit an annual report detailing the allocation of proceeds from the fund and make available to the State Auditor or the State Auditor's representative such information as may be required to perform an annual audit of funds allocated from the Delaware Standardbred Breeder's Program. In addition to funding special purses for Delaware standardbred horses, the board created hereby may also use the funds dedicated to this Program for advertising, promotion, educational and administrative purposes. Funds dedicated to the Delaware Standardbred Breeder's Program shall not be subject to the 1-year payout requirement of § 10048 of Title 3.

3. For video lottery agents licensed to conduct harness horse racing meets under Chapter 100 of Title 3 on January 1, 1993, such agents, which in the future also conduct horse racing meets under Chapter 101 of Title 3 or Chapter 4 of Title 28, shall be paid and shall pay additional purses (and related administrative expenses of the horse racing association) administered by either the Delaware Thoroughbred Racing Commission or the Delaware Harness Racing Commission, as appropriate, in accordance with the formula set forth in paragraph (b)(3)b.2. of this section, for races conducted at such agent's racetrack based on the ratio of live horse racing days to total live racing days and live harness horse racing days to total live racing days.

4. For video lottery agents licensed to conduct horse racing meets under Chapter 101 of Title 3 on January 1, 1993, such agents, which in the future also conduct harness horse racing meets under Chapter 100 of Title 3, shall be paid and shall pay additional purses (and related administrative expenses of the horse racing association) administered by either the Delaware Thoroughbred Racing Commission or the Delaware Harness Racing Commission, as appropriate, in accordance with the formula set forth in paragraph (b)(3)b.1. of this section, for races conducted at such agent's racetrack based on the ratio of live horse racing days to total live racing days and live harness racing days to total live racing days.

c. Jockey health and other welfare benefits. — For video lottery agents which are licensed only to conduct thoroughbred horse racing meetings under Chapter 101 of Title 3 or Chapter 4 of Title 28, such agents annually shall be paid and shall pay the sum of $175,000 plus an additional $175,000 (which shall be subtracted from the amount such agent is paid and shall pay as additional purses under paragraph (b)(3)b.1. of this section) for a total payment of $350,000 annually, adjusted for inflation by the Delaware Thoroughbred Racing Commission, which shall be payable to fund a Delaware Jockeys Health and Welfare Benefit Fund on July 20 of each year. The Fund shall be used to provide, for jockeys who regularly ride in Delaware, health and other welfare benefits for active, disabled and retired jockeys pursuant to reasonable criteria for benefit eligibility. The Jockeys Health and Welfare Benefit Fund shall be administered by a Board, known as the Jockeys Health and Welfare Benefit Board, comprised of 1 member of the Delaware Thoroughbred Racing Commission, 1 member from the licensed agent under Chapter 101 of Title 3 or Chapter 4 of Title 28, 1 member of the Delaware Horsemen's Association, and 1 representative from the organization that represents the majority of the jockeys who are licensed and ride regularly in Delaware, 1 jockey who is licensed and rides regularly in Delaware, and 1 retired Delaware jockey who is participating in the benefit program. The Chairman of the Commission shall serve as an ex officio member and vote on matters in the event of a tie vote on any issue. Members shall be appointed by the Commission and shall serve 2-year terms. In addition to providing funding for jockey health and other welfare benefits, the fund may expend reasonable expenses for administrative purposes.

d. Commissions to agents. — The portion of such proceeds remaining after the payments required by paragraphs (b)(3)a., b. and c. of this section shall be paid to such video lottery agent as commission.

For video lottery agents licensed only to conduct horse racing meets under Chapter 101 of Title 3 or Chapter 4 of Title 28, such agents shall pay $250,000 of the proceeds received under this section to fund the video lottery agent's contribution to the Delaware Certified Thoroughbred Program (DCTP) annually. Said amount shall be allocated as of January 1 of each calendar year.

For video lottery agents licensed only to conduct harness racing meets under Chapter 100 of Title 3, each agent shall pay $375,000 of the proceeds received under this section to fund the video lottery agent's contribution to the Delaware Standardbred Breeder's Program annually. Said amount shall be allocated as of January 1 of each calendar year.

(c)(1) All proceeds, net of proceeds returned to players, from the operation of the sports lottery at video lottery agents shall be electronically transferred daily or weekly at the discretion of the Lottery Director into a designated state lottery account by the agent, and transferred to the State Lottery Fund by the lottery on a daily or weekly basis. Proceeds from the sports lottery at video lottery agents, less the amounts returned to winning players and vendor fees, shall be returned to the State at a rate of 50% of the total win so experienced. Purses shall be paid from the proceeds from the sports lottery conducted at video lottery agents, less amounts returned to winning players and vendor fees, at the rate of 10.2% for video lottery agents licensed only to conduct harness racing meets and at the rate of 9.6% for video lottery agents licensed only to conduct thoroughbred racing meets. The Director, by regulation shall adopt accounting procedures for the sports lottery in order to accommodate the differences between the sports lottery and the video lottery. Administrative costs and expenses incurred by the video lottery agent for the initiation of the sports lottery and the costs of the equipment shall be solely the responsibility of the video lottery agent. The provisions of subsection (b) of this section shall not apply to the proceeds from the operation of the sports lottery.

(2) All proceeds, net of proceeds returned to players, from the operation of the sports lottery at sports lottery agents other than video lottery agents shall be held by the State Lottery Fund and such sports lottery agents shall be compensated pursuant to rules adopted under § 4805(a) of this title. Purses shall be paid from the proceeds from the sports lottery conducted at such sports lottery agents, less amounts returned to winning players and fees for sports lottery agents and vendors, to video lottery agents as follows:

a. For video lottery agents licensed only to conduct horse racing meets under Chapter 101 of Title 3 or Chapter 4 of Title 28, such agents shall be paid and shall pay additional purses at the rate of 9.6% of the proportion of all sports lottery proceeds in the prior fiscal year generated by video lottery agents that is generated by that video lottery agent.

b. For video lottery agents licensed only to conduct harness racing meets under Chapter 100 of Title 3, such agents shall be paid and shall pay additional purses at the rate of 10.2% of the proportion of all sports lottery proceeds in the prior fiscal year generated by video lottery agents that is generated by that video lottery agent.

c. For video lottery agents licensed to conduct both horse racing meets under Chapter 101 of Title 3 or Chapter 4 of Title 28 and Chapter 100 of Title 3, such agents shall be paid and shall pay additional purses at a rate between 9.6% and 10.2% determined by the Office to reflect the ratio of live horse racing days to live harness racing days.

(d) Gross table game revenue shall be electronically transferred daily or weekly at the direction of the Lottery Director into a designated state lottery account by the agent, and transferred to the State Lottery Fund by the lottery on a daily or weekly basis. Gross table game revenue shall be applied as follows:

(1) Proceeds returned to the State. —

a. Except as otherwise provided by this paragraph, of gross table game revenue, there shall be returned to the State 29.4%.

b. The funds retained by the State shall be applied as follows: first, to the administrative costs and expenses of the Office, including, but not limited to, administrative expenses including payroll and other employment costs, and law-enforcement and security expenses, including payroll and other employment costs of the state lottery, the Office of the Attorney General, the Division of Gaming Enforcement, and the Delaware State Police; second, $250,000 or 1%, whichever is greater, of the proceeds returned to the State under this paragraph, to the Division of Substance Abuse and Mental Health of the Department of Health and Social Services to be used exclusively for funding programs for the treatment, education and assistance of compulsive gamblers and their families; third, costs of the Administrator of Racing and racing inspectors referenced in Chapters 100 and 101 of Title 3; and fourth, the remainder shall be paid into the State's General Fund.

(2) Purses. — Of gross table game revenue, such agent shall be paid and shall pay additional purses in the amount of 4.5% of such proceeds.

a. For video lottery agents licensed only to conduct horse racing meets under Chapter 101 of Title 3 or Chapter 4 of Title 28, such purses shall be applied under the direction of the Delaware Thoroughbred Racing Commission for races conducted at such agent's racetrack in accordance with § 10148 of Title 3 or § 427 of Title 28, as appropriate.

b. For video lottery agents licensed only to conduct harness racing meets under Chapter 100 of Title 3, such purses shall be applied under the direction of the Delaware Harness Racing Commission to races conducted at such agent's racetrack in accordance with § 10048 of Title 3.

c. For video lottery agents licensed to conduct both harness racing meets under Chapter 100 of Title 3 and horse racing meets under Chapter 101 of Title 3 or Chapter 4 of Title 28, such purses shall be applied pursuant to the formulae set forth in paragraphs (b)(3)b.3. and (b)(3)b.4. of this section.

(3) The proceeds remaining after the payments in paragraphs (d)(1) and (2) of this section above shall be paid to video lottery agents as their commission.

(4) The administrative costs incurred by the Office shall be an administrative cost of the State.

(e) Gross revenue from the Internet video lottery and Internet table games shall be accounted for to the State Treasurer and all proceeds, net of moneys returned to players, shall be placed into a special account known as the State Internet Lottery Fund. From the Fund, the Director shall first pay for the operation and administration of the Internet video lottery and Internet table games. Thereafter, the first $3,750,000 of proceeds in each fiscal year shall be transferred to the State Lottery Fund for the benefit of the State. After $3,750,000 of proceeds has been transferred to the State each fiscal year, the remaining proceeds shall be distributed as follows:

(1) The proceeds from the sales of Internet video lottery games shall be distributed pursuant to paragraphs (b)(2) and (b)(3) of this section, provided that the calculations for such distribution shall be done after netting out the proceeds returned to players and administrative and vendor costs; and

(2) The proceeds from the sales of Internet table games shall be distributed pursuant to subsection (d) of this section, net of proceeds returned to players, provided that the calculations for such distribution shall be done after netting out the proceeds returned to players and administrative and vendor costs.

59 Del. Laws, c. 348, § 1; 60 Del. Laws, c. 9, §§ 2, 3; 60 Del. Laws, c. 91, § 1; 60 Del. Laws, c. 92, § 1; 60 Del. Laws, c. 539, § 6; 61 Del. Laws, c. 189, § 1; 66 Del. Laws, c. 367, § 1; 69 Del. Laws, c. 446, § 16; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 253, §§ 6-9; 71 Del. Laws, c. 414, § 8; 73 Del. Laws, c. 41, § 1; 74 Del. Laws, c. 53, §§ 2, 3; 74 Del. Laws, c. 222, §§ 1-3; 74 Del. Laws, c. 424, § 1; 75 Del. Laws, c. 98, §§ 131, 132; 75 Del. Laws, c. 229, §§ 2-4; 76 Del. Laws, c. 19, §§ 1, 2; 76 Del. Laws, c. 283, §§ 1-4, 6, 7; 77 Del. Laws, c. 28, §§ 10-15; 77 Del. Laws, c. 186, §§ 1, 2; 77 Del. Laws, c. 219, § 12; 78 Del. Laws, c. 285, §§ 7-9; 79 Del. Laws, c. 134, § 1.;



§ 4816. Post-audit of accounts and transactions of Office

The State Auditor shall conduct a yearly post-audit of all accounts and transactions of the State Lottery Office. The cost of the audit shall be paid out of the State Lottery Fund moneys designated for payment of operating expenses.

59 Del. Laws, c. 348, § 1.;



§ 4817. Exemption of lottery prizes from state and local taxation

Repealed by 77 Del Laws, c. 74, § 1, effective Jan. 1, 2010.;



§ 4818. Disclosure of certain information regarding a prize winner

The name and address of any prize winner under this chapter shall not be disclosed to the public by the State Lottery Office unless permission is given by the prize winner.

66 Del. Laws, c. 367, § 3.;



§ 4819. Restrictions on location and use of video lottery and sports lottery machines; fees

(a) Video lottery machines and table game equipment shall only be located within the confines of an existing racetrack property in this State on which was conducted in 1993 either a horse racing meet pursuant to Title 3 or Title 28 or a harness horse racing meet pursuant to Title 3 and/or such immediately adjacent property or properties that are owned by, or immediately adjacent properties that may be acquired by, the video lottery licensee authorized to conduct such horse racing or harness racing; and provided further, that video lottery machines, sports lottery machines and table game equipment shall not be located in a hotel, motel or other overnight sleeping facility.

(b) In respect of any pari-mutuel harness racing or pari-mutuel horse racing property the racing operations on which were lawful under any county or municipal zoning ordinance as of January 1, 1993, the use of video lottery machines pursuant to the provisions of this act on such property and/or on any immediately adjacent property or properties that are owned by, or immediately adjacent properties that may be acquired by, the video lottery licensee authorized to conduct such horse racing or harness racing shall not be deemed to change the character of such lawful land use and such use of video lottery machines shall not be prohibited by any such county or municipal zoning ordinance, including amendments thereto.

(c) Video lottery machines and sports lottery machines shall be connected to the lottery's central computer system, except when used for promotional tournaments in which players are not required to pay any fee to participate, and shall not be available for play on Christmas, or after 4:00 a.m. on Easter. Subject to the foregoing, the specific hours of operation for each video lottery agent are subject to the recommendation of the Lottery Director and the approval of the Secretary of Finance.

(d)(1) For the privilege of hosting the operation of table games, the State shall collect from the video lottery agents for the benefit of the General Fund, for each fiscal year after June 30, 2011, license fees totaling $13,250,000, to be paid no later than June 1 of the preceding fiscal year, and to be allocated among the video lottery agents offering table games as follows: Each video lottery agent's license fee shall be the portion of $13,250,000 that is equal to the percentage of gross table game revenue generated at that video lottery facility in the preceding fiscal year out of the total gross table game revenue generated at all video lottery facilities in the preceding fiscal year.

(2) Each video lottery agent shall be permitted for purposes of this subsection to reduce the license fee it would otherwise owe for that year pursuant to paragraph (d)(1) of this section by the amount of qualified investments, up to a cap of $10,250,000 for all video lottery agents, made in the 12-month period ending on June 30 by the video lottery agent in the competitiveness of its facilities and business. The video lottery agents shall provide the Director annually an accounting of the qualified investments made pursuant to this paragraph. A qualified investment pursuant to this paragraph shall be determined by the Director to benefit the competitiveness or services of such video lottery agent and may include:

a. Amounts paid out for new or enhanced buildings or permanent improvements or betterments to video lottery facilities or immediately adjacent property or properties that are owned by video lottery licensees that would not be deductible for purposes of § 263(a)(1) of the Internal Revenue Code (26 U.S.C. § 263(a)(1)), or amounts paid out to service debt incurred in the construction of buildings or permanent improvements or betterments; or

b. Expenditures for marketing of lottery games and promotion items provided to patrons, all as determined by the Office to be in excess of the comparable amount of such expenditures made by the video lottery agent during the 12-month period ending June 30, 2012, measured as a percentage of the proceeds from the operation of the video lottery and table games.

69 Del. Laws, c. 446, § 18; 74 Del. Laws, c. 53, § 4; 75 Del. Laws, c. 229, § 5; 76 Del. Laws, c. 156, §§ 2, 3; 76 Del. Laws, c. 283, § 5; 77 Del. Laws, c. 28, §§ 16-18; 77 Del. Laws, c. 219, §§ 13, 14; 78 Del. Laws, c. 285, § 10.;

§ 4819A Charitable video lottery machines use and restrictions.

(a) An eligible charitable gaming organization must apply for and receive the approval of the Director to operate charitable video lottery machines. The application form which will be promulgated by the Director shall at a minimum include the name of the eligible organization, the location at which the organization is applying to have video lottery machines, the individual who will be the primary contact and the vendor who will supply the charitable video lottery machines. Such approval will take into consideration a recommendation from the Division of Gaming Enforcement before a license is approved by the Director.

(b) Proceeds returned to players. — A portion of such proceeds, but not less than 60% or greater than 86% of the total proceeds on an average annual basis received from the operation of a charitable video lottery machine, shall be retained by and returned to the players under rules prescribed by the Director.

(c) Proceeds returned to the State. — Amounts remaining after all payments to players under subsection (b) of this section, there shall be returned to the State 40%. From the amount returned to the State, the vendor who supplies the charitable video lottery machines shall be paid. In addition, 1% of the proceeds returned to the State from this section shall be sent to the Division of Substance Abuse and Mental Health of the Department of Health and Social Services for funding programs for the treatment, education and assistance of compulsive gamblers and their families.

(d) Application of remaining proceeds. — The proceeds remaining after payments as set forth in subsections (b) and (c) of this section shall be made to the respective charitable gaming organization.

(e) The maximum number of charitable video lottery machines that a charitable gaming organization may apply to have and be approved by the Director is 25. Each eligible charitable gaming organization may have up to 10 charitable video lottery machines, plus one additional charitable video lottery machine for every 70 members of the charitable gaming organization over 500 members of said organization. Any change in the membership requirements of a charitable gaming organization that in effect would alter the number of charitable video lottery machines a charitable organization would be authorized to have must be approved by the Director of the Lottery.

(f) The charitable gaming organization shall submit to the Director a report monthly regarding the amount played and amount returned to the players from the charitable video lottery machines in their respective locations. The form of the report shall be promulgated by the Director.

(g) The Lottery Office or the Division of Gaming Enforcement shall have access to the charitable video lottery machines in order to make sure that the intent of 79 Del. Laws, c. 1 is being enforced.

(h) The Department of Finance shall enact regulations on an emergency basis to implement the operation of the charitable video lottery machines for the approved charitable gaming organizations.

(i) Any organization denied application of being a qualified charitable gaming organization as defined by § 4803(a) of this title may enter the appeal process outlined in § 4830(j) of this title.

(j) Effective January 1, 2014, charitable gaming organizations will be required to donate at least 40% of the organization's proceeds from charitable video lottery machine gaming annually to a charitable purpose, including donations to an organization's national programs; DE-based 501(c) [26 U.S.C. § 501(c)] charities, local individuals in need, payment in the form of scholarships, sponsorships of local organizations and the use of supplies, equipment and facilities that benefit the communities within the State. For purposes of meeting the 40% threshold, charitable gaming organizations are prohibited of making donations to another qualified charitable gaming organization that has been approved by the Lottery Director and is operating. A report on this activity shall be submitted to State Lottery Office by March 31 of each year on a form promulgated by the Lottery Director. If a charitable organization does not meet the 40% threshold, then it may apply for a waiver from the Secretary of Finance citing the reasons for not obtaining the required level of donations. A decision will be made by the Secretary of Finance whether or not to grant the waiver for a particular year.

(k)(1) An Advisory Council on Charitable Gaming Planning is established and shall serve in an advisory capacity to the Secretary of Finance. Its membership shall include:

a. The Director of the State Lottery Office.

b. One member appointed by the President Pro Tempore of the Senate who is a member of an eligible charitable gaming organization.

c. One member appointed by the Speaker of the House who is a member of a eligible charitable gaming organization.

d. Two members appointed by the Governor who are members of eligible charitable gaming organizations.

(2) The Governor shall designate 1 member to serve as Chairperson of the Council, who shall serve in that capacity for 2 years and shall be eligible for reappointment.

(3) The Council shall consider matters relating to the effectiveness of current operational procedures and recommendations for new operational procedures or regulations.

(4) Members of the Council shall serve without compensation.

(5) Any member of the Council other than the Director of the State Lottery Office shall be subject to removal and replacement, without cause, at any time by the person who appointed or designated the member.

(6) The Council shall meet at least 2 times each calendar year, at the call of the Director, the Chairperson, or a majority of the members.

(7) The Council shall submit a report on its activities to the Secretary of Finance by November 5 of each year, together with recommendations for legislative and/or administrative changes it deems desirable.

(l) Notwithstanding subsections (a), (e) and (g) of this section, charitable gaming organizations operating charitable video lottery machines pursuant to this section shall connect their video lottery machines to the lottery's central computer system by July 1, 2014. After July 1, 2014, the Director shall not approve charitable video lottery machines for operation pursuant to this section unless such charitable video lottery machines are to be connected to the lottery's central computer system and otherwise comply with the provisions of this section. In order to implement this section, the Director shall have the authority to amend, extend, or modify relevant current vendor contracts for the purpose of facilitating the timely transition of charitable video lottery machines to the lottery's central computer system by July 1, 2014.

79 Del. Laws, c. 1, § 2; 79 Del. Laws, c. 77, §§ 2, 5.;



§ 4819A. Charitable video lottery machines use and restrictions

(a) An eligible charitable gaming organization must apply for and receive the approval of the Director to operate charitable video lottery machines. The application form which will be promulgated by the Director shall at a minimum include the name of the eligible organization, the location at which the organization is applying to have video lottery machines, the individual who will be the primary contact and the vendor who will supply the charitable video lottery machines. Such approval will take into consideration a recommendation from the Division of Gaming Enforcement before a license is approved by the Director.

(b) Proceeds returned to players. — A portion of such proceeds, but not less than 60% or greater than 86% of the total proceeds on an average annual basis received from the operation of a charitable video lottery machine, shall be retained by and returned to the players under rules prescribed by the Director.

(c) Proceeds returned to the State. — Amounts remaining after all payments to players under subsection (b) of this section, there shall be returned to the State 40%. From the amount returned to the State, the vendor who supplies the charitable video lottery machines shall be paid. In addition, 1% of the proceeds returned to the State from this section shall be sent to the Division of Substance Abuse and Mental Health of the Department of Health and Social Services for funding programs for the treatment, education and assistance of compulsive gamblers and their families.

(d) Application of remaining proceeds. — The proceeds remaining after payments as set forth in subsections (b) and (c) of this section shall be made to the respective charitable gaming organization.

(e) The maximum number of charitable video lottery machines that a charitable gaming organization may apply to have and be approved by the Director is 25. Each eligible charitable gaming organization may have up to 10 charitable video lottery machines, plus one additional charitable video lottery machine for every 70 members of the charitable gaming organization over 500 members of said organization. Any change in the membership requirements of a charitable gaming organization that in effect would alter the number of charitable video lottery machines a charitable organization would be authorized to have must be approved by the Director of the Lottery.

(f) The charitable gaming organization shall submit to the Director a report monthly regarding the amount played and amount returned to the players from the charitable video lottery machines in their respective locations. The form of the report shall be promulgated by the Director.

(g) The Lottery Office or the Division of Gaming Enforcement shall have access to the charitable video lottery machines in order to make sure that the intent of 79 Del. Laws, c. 1 is being enforced.

(h) The Department of Finance shall enact regulations on an emergency basis to implement the operation of the charitable video lottery machines for the approved charitable gaming organizations.

(i) Any organization denied application of being a qualified charitable gaming organization as defined by § 4803(a) of this title may enter the appeal process outlined in § 4830(j) of this title.

(j) Effective January 1, 2014, charitable gaming organizations will be required to donate at least 40% of the organization's proceeds from charitable video lottery machine gaming annually to a charitable purpose, including donations to an organization's national programs; DE-based 501(c) [26 U.S.C. § 501(c)] charities, local individuals in need, payment in the form of scholarships, sponsorships of local organizations and the use of supplies, equipment and facilities that benefit the communities within the State. For purposes of meeting the 40% threshold, charitable gaming organizations are prohibited of making donations to another qualified charitable gaming organization that has been approved by the Lottery Director and is operating. A report on this activity shall be submitted to State Lottery Office by March 31 of each year on a form promulgated by the Lottery Director. If a charitable organization does not meet the 40% threshold, then it may apply for a waiver from the Secretary of Finance citing the reasons for not obtaining the required level of donations. A decision will be made by the Secretary of Finance whether or not to grant the waiver for a particular year.

(k)(1) An Advisory Council on Charitable Gaming Planning is established and shall serve in an advisory capacity to the Secretary of Finance. Its membership shall include:

a. The Director of the State Lottery Office.

b. One member appointed by the President Pro Tempore of the Senate who is a member of an eligible charitable gaming organization.

c. One member appointed by the Speaker of the House who is a member of a eligible charitable gaming organization.

d. Two members appointed by the Governor who are members of eligible charitable gaming organizations.

(2) The Governor shall designate 1 member to serve as Chairperson of the Council, who shall serve in that capacity for 2 years and shall be eligible for reappointment.

(3) The Council shall consider matters relating to the effectiveness of current operational procedures and recommendations for new operational procedures or regulations.

(4) Members of the Council shall serve without compensation.

(5) Any member of the Council other than the Director of the State Lottery Office shall be subject to removal and replacement, without cause, at any time by the person who appointed or designated the member.

(6) The Council shall meet at least 2 times each calendar year, at the call of the Director, the Chairperson, or a majority of the members.

(7) The Council shall submit a report on its activities to the Secretary of Finance by November 5 of each year, together with recommendations for legislative and/or administrative changes it deems desirable.

(l) Notwithstanding subsections (a), (e) and (g) of this section, charitable gaming organizations operating charitable video lottery machines pursuant to this section shall connect their video lottery machines to the lottery's central computer system by July 1, 2014. After July 1, 2014, the Director shall not approve charitable video lottery machines for operation pursuant to this section unless such charitable video lottery machines are to be connected to the lottery's central computer system and otherwise comply with the provisions of this section. In order to implement this section, the Director shall have the authority to amend, extend, or modify relevant current vendor contracts for the purpose of facilitating the timely transition of charitable video lottery machines to the lottery's central computer system by July 1, 2014.

79 Del. Laws, c. 1, § 2; 79 Del. Laws, c. 77, §§ 2, 5.;



§ 4820. Rights and obligations of Director and video lottery agent relating to video lottery machines, sports lottery machines and table game equipment

(a) All video lottery machines, sports lottery machines and table game equipment shall be at all times subject to state control and the use of any such video lottery machines, sports lottery machines and table game equipment shall occur only with the approval of the Office. All video lottery machines and sports lottery machines shall be owned or leased by the State and shall be obtained from manufacturers licensed under § 4805(a)(17) of this title. All video lottery machines and sports lottery machines shall be leased or purchased under the procedures set forth in Chapter 69 of this title. All table game equipment shall be leased, purchased or used by a video lottery agent only upon the approval of the Office and from manufacturers licensed under § 4805(a)(17) of this title. Any video lottery agent must file with the Director a copy of any current or proposed agreement or disclose any other relationship between the agent, its parents, subsidiaries, related entities, directors, officers or key employees for the sale, lease, maintenance, repair or other assignment to the agent's facility of video lottery machines, sports lottery machines and table game equipment, or any other relationship with any vendor, manufacturer or other party which stands to benefit financially from the possession or use of video lottery machines, sports lottery machines or table game equipment by such agent. Failure to file such information shall constitute grounds for the revocation or suspension of a license. The lottery may own or lease video lottery machines pursuant to this subsection that require the payment of an additional license or proprietary fees and the number of such license or proprietary fee machines at any licensed video lottery agent may not exceed more than 5% of the total number of video lottery machines at the licensed racetrack property unless the Director finds that an additional number of such machines are necessary to increase revenues, will not produce reductions in the overall net proceeds from the lottery, will protect the public welfare, and will ensure the security of the video lottery.

(b)(1) Upon submission by a video lottery agent of a proposed plan for the lease or purchase of video lottery machines in accordance with procedures to be established by the Director, the Lottery Director shall lease or purchase the number, type and kind of video lottery machines necessary for the efficient and economical operation of the lottery, or the convenience of the players and in accordance with the plan of the licensee, provided that no more than 2,500 video lottery machines shall be located within the confines of a racetrack property unless the Director recommends up to an additional 1,500 for each racetrack property, and further provided that the Director may recommend the amendment of such plan where the Director finds that such amendments are necessary to increase revenues, provided such amendments do not produce reductions in the overall net proceeds from the video lottery, protect the public welfare or ensure the security of the video lottery, provided that the maximum number of video lottery machines under this subsection shall not include video lottery machines at each racetrack used exclusively for promotional tournaments in which players are not required to pay any fee to participate. Such recommendations by the Lottery Director are subject to the approval of the Secretary of Finance. No more than 30 promotional tournament machines are permissible at each racetrack. The Director's lease or purchase of video lottery machines under this subsection shall be pursuant to the procedures used for procurement under §§ 6981 and 6982 of this title.

(2) No refund of license fees shall be payable for any unexpired term of a license.

(c) Upon submission by a video lottery agent of a proposed plan for the lease or purchase of sports lottery machines in accordance with procedures to be established by the Director, the Lottery Director shall lease or purchase the number, type and kind of sports lottery machines necessary for the efficient and economical operation of the lottery, or the convenience of the players, and in accordance with the plan of the licensee, provided that the Director may recommend the amendment of such plan where the Director finds that such amendments are necessary to increase revenues, protect the public welfare or ensure the security of the video lottery. The Director's lease or purchase of sports lottery machines under this subsection shall be pursuant to the procedures used for procurement under Chapter 69 of this title.

(d) Each video lottery agent shall be responsible for the security and safekeeping of the video lottery machines, sports lottery machines and table game equipment of which it has physical custody.

(e) The Director shall contract with an independent laboratory, which shall be licensed as a service company, to test video lottery machines, sports lottery machines and table game equipment and related equipment on a periodic basis to ensure that the machines and equipment comply with the requirements of this chapter and any other applicable standards and regulations. The manufacturer, vendor or lessor of such machines and equipment shall pay all costs associated with such testing.

(f) Each video lottery agent shall hold the Director and this State harmless from and defend and pay for the defense of any and all claims which may be asserted against the Director, the State or the employees thereof, arising from the participation in the games at a video lottery facility; specifically excluding, however, any claims arising from the negligence or wilful misconduct of the Director, the State or the employees thereof.

(g) Each video lottery agent shall provide access to all records of the licensee and the physical premises of the business or businesses where the agent's lottery activities occur for the purpose of monitoring or inspecting the agent's activities and the lottery games, machines and associated equipment. None of the information disclosed pursuant to this subsection shall be subject to disclosure under the Freedom of Information Act, §§ 10001-10005 of this title.

(h) Prior to commencing the operations of any table game in a gaming area, a video lottery agent shall submit to the Office for its approval a detailed floor plan depicting the location of the gaming area in which table game equipment will be located, the proposed arrangement of the table game equipment, and sufficient area to be used by the Office and Division of Gaming Enforcement for their operations at the video lottery facility. Within 30 days, the Office shall approve such plans that satisfy the rules and regulations promulgated by the Office and shall deny such other plans. Amendments to an approved floor plan shall be submitted to the Office for its approval, and the Office shall, within 15 days, approve such amendments that satisfy the rules and regulations promulgated by the Office and shall deny such other plans.

69 Del. Laws, c. 446, § 19; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 253, § 10; 73 Del. Laws, c. 139, § 1; 74 Del. Laws, c. 53, §§ 5, 6; 74 Del. Laws, c. 307, § 131; 75 Del. Laws, c. 229, § 6; 77 Del. Laws, c. 28, §§ 19, 20; 77 Del. Laws, c. 219, §§ 15- 18; 78 Del. Laws, c. 285, § 11.;



§ 4821. Decision to forego video lottery

Any person, corporation or association licensed under Chapter 100 of Title 3 to conduct a harness horse racing meet during 1993 which conducted live harness horse races on 30 days or less during 1993 may forego the opportunity to become a video lottery agent under this chapter. Any such person, corporation or association electing to forego such opportunity shall notify the Director and all other video lottery agents of such decision, and so long as such person, corporation or association conducts live harness horse races on at least 90% of the same number of racing days as were conducted by such person, corporation or association in 1992, and so long as such person, corporation or association maintains and awards an average purse per race which is not less than the average purse per race offered by such person, corporation or association during 1992, then such person, corporation or association shall receive an annual payment of $100,000 from all video lottery agents licensed under Chapter 101 of Title 3 and $75,000 from all video lottery agents licensed under Chapter 100 of Title 3 or Chapter 4 of Title 28, such payment to be made on an annual basis commencing 6 months after the 1st customer plays the video lottery and shall continue so long as the video lottery is in operation. Video lottery agents licensed under more than 1 chapter of Title 28 and Title 3 shall only make 1 payment as set forth in the preceding sentence. An election to forego the opportunity to become a video lottery agent shall be effective for 1 year from the date of such election, after which time the licensee making the election may apply for licensure to become a video lottery agent, or may elect to forego such opportunity for an additional 1 year.

69 Del. Laws, c. 446, § 27.;



§ 4822. Annual crime report

The State Lottery Office, with the assistance of the Attorney General's Office and the State Bureau of Identification, shall annually provide to the General Assembly a report detailing the crimes that occur within the communities surrounding each racetrack property, including an analysis of crimes relating to table gaming, whether in or outside the property of a video lottery facility.

69 Del. Laws, c. 446, § 28; 77 Del. Laws, c. 219, § 19.;



§ 4823. Enforcement

(a) Whoever violates this chapter or any rule or regulation duly promulgated thereunder, or any condition of a license issued pursuant to § 4805 of this title, or any administrative order issued pursuant to this section, shall be punishable as follows:

(1) If the violation has been completed, by a civil penalty imposed by Superior Court, which shall have jurisdiction of civil penalty actions brought pursuant to this section, of not less than $1,000 nor more than $10,000 for each completed violation. Each day of a continued violation shall be considered as a separate violation if, on each such day, the violator has knowledge of the facts constituting the violation and knows or should know that such facts constitute or may constitute a violation. Lack of knowledge regarding such facts or violation shall not be a defense to a continued violation with respect to the first day of its occurrence.

(2) If the violation is continuing or there is a substantial likelihood that it will reoccur, the Director may also seek a temporary restraining order, preliminary injunction or permanent injunction in the Court of Chancery, which shall have jurisdiction of an action for such relief.

(3) In the Director's discretion, the Director may impose an administrative penalty of not more than $1,000 for each violation. Each day of continued violation shall be considered as a separate violation if the violator has knowledge of the facts constituting the violation and knows or should know that such facts constitute or may constitute a violation. Lack of knowledge regarding such facts or violation shall not be a defense to a continued violation with respect to the first day of its occurrence. Prior to the assessment of an administrative penalty, written notice of the Director's proposal to impose such penalty shall be given to the violator, and the violator shall have 30 days from receipt of such notice to request a public hearing. Any public hearing, if requested, shall be held prior to the imposition of the penalty and shall be governed by § 10125 of this title. If no hearing is timely requested, the proposed penalty shall become final and shall be paid no later than 60 days from receipt of the notice of proposed penalty. Assessment of an administrative penalty shall take into account the circumstances, nature and gravity of the violation, as well as any prior history of violations, the degree of culpability, the economic benefit to the violator resulting from the violation, any economic loss to the State and such other matters as justice may require. In the event of nonpayment of an administrative penalty within 30 days after all legal appeal rights have been waived or otherwise exhausted, a civil action may be brought by the Director in Superior Court for the collection of the penalty, and for interest, from the date payment was due, attorneys" fees and other legal costs and expenses. The validity or amount of such administrative penalty shall not be subject to review in an action to collect the penalty. Any penalty imposed after a public hearing is held pursuant to this subsection shall be appealable to Superior Court, and such appeal shall be governed by § 10142 of this title.

(4) In the Director's discretion, the Director may endeavor to obtain compliance with requirements of this chapter by written administrative order. Such order shall be provided to the responsible party, shall specify the complaint, and propose a time for correction of the violation. It may also provide an opportunity for a public hearing at which the Director shall hear and consider any submission relevant to the violation, corrective action or the deadline for correcting the violation.

(b) The Director shall enforce this chapter.

(c) Any interest, costs or expense collected under this section shall be appropriated to the State Lottery Office to carry out the purposes of this chapter.

71 Del. Laws, c. 253, § 11.;



§ 4824. Advisory Council on Video Lottery Planning

(a) An Advisory Council on Video Lottery Planning is established and shall serve in an advisory capacity to the Secretary of Finance. Its membership shall include:

(1) The Director of the State Lottery Office.

(2) One member from each licensed video lottery agent, to be designated by the respective agent.

(3) Two members representing all of the licensed manufacturers of video lottery machines to be designated by the Director of the State Lottery Office, and/or the licensed manufacturer of the central computer systems to be designated by the Director of the State Lottery Office.

(4) One sports lottery agent designated by the Director of the State Lottery Office.

(b) The Governor shall designate one member to serve as Chairperson of the Council, who shall serve in that capacity for two years and shall be eligible for reappointment.

(c) The Council shall consider matters relating to the growth and competitive vitality of the video lottery industry in the State, including but not limited to:

(1) The status of video lottery game development issues in the State;

(2) The status of known game problem resolution;

(3) Personnel issues and concerns affecting the industry;

(4) The effectiveness of current operational procedures and recommendations for new operational procedures or regulations;

(5) The competitive vitality of the video lottery industry in the state, and recommendations for marketing and technological improvements;

(6) Issues and concerns relating to the repair and maintenance of video lottery machines and related equipment, including preventive maintenance programs;

(7) Video lottery agent or manufacturer specific projects that will impact the operation of the video lottery; and

(8) Issues and concerns of the State Lottery Office relating to video lottery operations and the status of internal control approvals.

(d) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable necessary expenses incident to their duties as members in accordance with state law.

(e) Any member of the Council other than the Director of the State Lottery Office shall be subject to removal and replacement, without cause, at any time by the person who appointed or designated the member.

(f) The Council shall meet at least 4 times each calendar year, at the call of the Director, the Chairperson, or a majority of the members.

(g) The Council shall submit a report on its activities to the Secretary of Finance by November 5 of each year, together with recommendations for legislative and/or administrative changes it deems desirable.

74 Del. Laws, c. 53, § 7; 78 Del. Laws, c. 285, § 12.;



§ 4825. Sports lottery

(a) The Director shall, pursuant to the authority granted under § 4805(a)(1) and (b)(4) of this title, commence a sports lottery as soon as practicable. The Director shall, by rules and regulations, provide for the features and attributes of a sports lottery. The regulations must, in the Director's judgment, administer the sports lottery in a manner which will produce the greatest income for the State while minimizing or eliminating the risk of financial loss to the State.

(b) A person under the age of 21 may not purchase a sports lottery ticket, or wager on a sports lottery machine, or in any way participate in the sports lottery.

(c) The Director may commence a sports lottery located at facilities operated by video lottery agents licensed by the State and such other sports lottery agents as shall be licensed pursuant to the terms of this chapter. Licenses awarded to video lottery agents relative to the video lottery shall automatically allow those agents to operate facilities at which the sports lottery can be conducted.

(d) The Director may, in the Director's discretion, grant licenses to operate the sports lottery to sports lottery agents, which shall be a qualified, person, business, organization or entity that owns or operates an appropriate property. Before issuing a license to a sports lottery agent, each person seeking a license shall comply with the criminal background check required by this chapter and at least 1 person shall receive a background check to the standard of a sports lottery operations employee. In granting licenses, the Director shall consider the factors in § 4806(a) of this title and, if the Director shall find that the experience, character and general fitness of the applicant are such that the participation of such a person as a sports lottery agent will be consistent with the public interest, convenience and purposes of this chapter, the Director shall thereupon grant a license. In prioritizing applications for a license under this section, the Director shall give preference to proposals likely to foster economic growth and maximize employment. Change of ownership of the licensed business, organization or entity occurring after the Director has issued a license shall automatically terminate the license 90 days thereafter unless the Director has determined after application to issue a license to the new owner or owners because the new owner or owners have met the requirements of this chapter. Any license granted pursuant to this subsection is a privilege personal to the sports lottery agent and is not a legal right. A license granted or renewed pursuant to this subsection may not be transferred or assigned to another person, nor may a license be pledged as collateral. Each sports lottery agent shall be responsible for the security and safekeeping of the sports lottery machines of which it has physical custody. Each sports lottery agent shall provide access to all records of the licensee and the physical premises of the business or businesses where the agent's lottery activities occur for the purpose of monitoring or inspecting the agent's activities and the lottery games, machines and associated equipment. None of the information disclosed pursuant to this subsection shall be subject to disclosure under the Freedom of Information Act, §§ 10001-10005 of this title. For purposes of this subsection, "a change of ownership" shall have occurred if more than 20% of the legal or beneficial interests in such person, corporation or association shall be transferred, whether by direct or indirect means.

77 Del. Laws, c. 28, § 1; 78 Del. Laws, c. 285, § 13.;



§ 4826. Internet lottery

(a) The Director is authorized to operate an Internet lottery in accordance with this chapter, other Delaware laws, and federal law.

(b) No Internet lottery game shall be conducted unless the software, computer or other gaming equipment utilized can verify that the player engaged in such game is physically present in the State at the time they engage in such games. The Office shall confirm that players of the Internet lottery are, in fact, verified to be physically located in the State at the time they place a wager in such games. Notwithstanding the foregoing, persons who are not physically present in this State may engage in Internet lottery games only if the Office determines that such games are not inconsistent with federal law and the law of the jurisdiction in which the person is physically present, or if such games are conducted pursuant to an interstate compact to which the State is a party that is not inconsistent with federal law.

(c) The Director shall have the duty to promulgate such rules and regulations governing the Internet lottery as the Director deems necessary and desirable in order that the Internet lottery be initiated at the earliest feasible time in a manner that provides for the security and effective administration of such games, including but not limited to:

(1) The type, number, payout, wagering limits, and rules for Internet lottery games;

(2) The creation, utilization, of Internet lottery accounts by players of the Internet lottery, provided that such accounts shall be possessed only by a natural person and not in the name of any beneficiary, custodian, joint trust, corporation, partnership or other organization or entity, and provided that such accounts shall not be assignable or otherwise transferable;

(3) Procedures for logging in Internet lottery account holders, authenticating their identity, agreeing to the terms, conditions and rules applicable to such games, and logging out, including procedures for automatically logging off persons from the Internet lottery after a specified period of inactivity;

(4) Procedures for acquiring funds in an Internet lottery account by cash, transfer or other means, the withdraw of such funds from such accounts, the suspension of Internet lottery account activity for security reasons, the termination of Internet lottery accounts and disposition of proceeds therein, and the disposition of unclaimed amounts in dormant Internet lottery accounts pursuant to Chapter 11 of Title 12;

(5) Mechanisms by which the Office or persons playing Internet lottery games may place limits on the amount of money being wagered per game or during any specified time period, or the amount of losses incurred during any specified time period;

(6) Mechanisms to exclude from the Internet lottery persons not eligible to play by reason of age, inclusion on a list of self-excluded persons in § 4834 of this title, or inclusion by the Director on a list for exclusion pursuant to § 4835 of this title;

(7) Procedures for the security and reliability of Internet lottery games and Internet lottery accounts, protection of the software, computers and other equipment used in the Internet lottery, and mechanisms to prevent tampering or utilization by unauthorized persons; and

(8) Mechanisms by which the Office shall require that accounts for Internet ticket game purchases be funded by purchase of a prepaid card or other mechanism obtained from a lottery agent through which players can transfer money or credits for Internet ticket game play.

(d) The Director shall cause each Internet site on which the Internet lottery is conducted to include an advertisement for and link to additional information for services for the treatment, education and assistance of compulsive gamblers and their families.

78 Del. Laws, c. 285, § 14.;



§ 4827. Table gaming

(a) Legislative findings. —

(1) The General Assembly finds that the video lottery operated by the Delaware Lottery plays a critical role in the economy of the State; that it has made significant revenue contributions to the State; that it has provided for significant employment opportunities in the State; that it has greatly benefited the horse breeding, horse racing and agricultural industries in the State; that it has contributed to the preservation of open space in the State; that it has enhanced tourism in the State; that it has provided many indirect benefits to various segments of the State's economy; and that video lottery agents have made significant investments in their personnel and their facilities to host the video lottery.

(2) The General Assembly finds that allowing the Delaware Lottery also to offer table gaming at the sites of video lottery agents could further the success of the Delaware lottery; foster additional revenue contributions to the State; promote Delaware as a leisure and tourism destination; create as many as 750 new jobs; and provide other indirect benefits throughout the State's economy.

(3) The General Assembly finds that table game wagers authorized under this article are lotteries under state control. Each game involves the 3 essential elements necessary for a lottery: consideration, chance and a prize. The General Assembly finds that where a table game wager has mixed elements of chance and skill, it will continue to qualify as a lottery as long as chance is the predominant factor. The General Assembly further finds that the outcome of the table games expressly enumerated under this subchapter is determined predominantly by chance.

(4) The General Assembly finds that an essential element of the regulation and control of video lottery agents by the State rests in the public confidence and trust in the credibility and integrity of the regulatory process and gaming operations. The General Assembly further finds that the regulatory provisions of this act are designed to extend strict state control over all persons, locations, practices and associations related to the operation of licensed video lottery agents.

(b) The Director shall, pursuant to the authority granted under § 4805 of this title, establish an initial regulatory framework for table games and commence table game operations as soon as reasonably possible. The Director shall, by rules and regulations, provide for the features and attributes of the table game operations.

(c) The regulations must administer table game operations in a manner that minimizes or eliminates the risk of financial loss to the State.

(d) Table game operations shall be conducted exclusively at video lottery facilities owned and operated by video lottery agents licensed in the State. Licenses awarded to video lottery agents relative to the video lottery shall allow those agents to act as agents for the State with respect to table game operations, and such licenses shall be subject to the same license requirements and procedures as video lottery licenses pursuant to this subchapter.

(e) On March 15 of each year, each video lottery agent shall report to the Office, in a form and in a manner required by the Office, and to the General Assembly the number of full-time and part-time employees engaged in the conduct of table games and the number of full-time and part-time employees otherwise engaged.

77 Del. Laws, c. 28, § 1; 77 Del. Laws, c. 219, § 1.;



§ 4828. Licensing of video lottery agent directors, officers, and employees

(a) The Director shall have the power and duty to license those persons required by this chapter to be licensed and to promulgate rules and regulations for such purpose. The licensure procedure shall include the satisfaction of such security, fitness and background standards as determined necessary relating to competence, honesty and integrity, such that a person's reputation, habits and associations do not pose a threat to the public interest of the State or to the reputation of or effective regulation and control of the lottery.

(b) It shall be the obligation of the video lottery agent to notify the Director on a continuing basis of any change in officers, directors, key employees, gaming employees, gaming room service employees, sports lottery operations employees and persons who own, directly or indirectly, 10% or more of such entity. Persons holding key employee licenses on January 28, 2010, shall remain licensed as key employees and shall not be required to seek licensure under this section until the license is to be renewed. Persons holding video lottery operations employee licenses shall remain licensed as a gaming employee, but shall be required to seek renewal of their licenses no later than July 28, 2010.

(c) The terms of licenses under this section shall be as follow:

(1) Initial licenses of key employees, officers, directors, and persons who own directly or indirectly 10% or more of a video lottery agent shall have a term of 2 years, and renewals of licenses of key employees shall have a term of 3 years;

(2) Initial licenses of gaming employees and sport lottery operations employees shall have a term of 3 years, and renewals of licenses of gaming employees shall have a term of 4 years; and

(3) Initial licenses of gaming room service employees shall have a term of 5 years, and renewals of licenses of gaming room service employees shall have a term of 6 years.

77 Del. Laws, c. 219, § 20.;



§ 4829. Licensing of service companies

(a) "Service company" shall mean:

(1) Any vendor offering goods or services relating to the manufacture, operation, maintenance, security, distribution, service or repair of video lottery machines, sports lottery machines or table game equipment directly to the state;

(2) Any vendor offering goods or services to a video lottery agent on a regular and continuing basis, as defined in regulations promulgated hereunder; or

(3) Any person providing gaming excursion services to a video lottery agent.

(b) The Director shall have the power and duty to license those service companies meeting this definition as the Director determines to be necessary to the integrity of the operations of the lottery, and to promulgate rules and regulations for such purpose. The licensure procedure shall include the satisfaction of such security, fitness and background standards as determined necessary relating to competence, honesty and integrity, such that a service company's reputation, habits and associations do not pose a threat to the public interest of the State or to the reputation of, or effective regulation and control of, the lottery. Vendors holding licenses as technology providers or other service provider shall remain licensed as a service company and shall not be required to seek licensure under this section until the license is to be renewed. Vendors licensed or approved by the Harness Racing Commission or the Thoroughbred Racing Commission to provide services to a video lottery agent need not secure a service company license pursuant to this section unless such vendor seeks to provide services other than those already authorized.

(c) Each service company identified in this section shall be licensed in accordance with the standards of a key employee. The owners, management, and supervisory personnel of each such service company shall be qualified to the standards of and for the term of a key employee. The employees of each such service company whose duties and responsibilities involve the security, maintenance, servicing, repair, or operation of video lottery machines or table game equipment shall be licensed to the standards of and for the term of a gaming employee.

(d) Each service company identified in paragraph (a)(2) of this section shall be licensed in accordance with the standards of a key employee except as to the requirement to establish financial stability, integrity and responsibility. The owners, management, and supervisory personnel of each such service company shall be qualified to the standards of a key employee, except as to the requirement to establish financial stability integrity and responsibility.

(e) Each service company identified in paragraph (a)(3) of this section shall be licensed in accordance with the standards of a key employee except as to the requirement to establish financial stability, integrity and responsibility. The employees of each such service company whose duties and responsibilities include arranging, procuring or selecting participants in a gaming excursion shall be qualified to the standards of a key employee, except as to the requirement to establish financial stability integrity and responsibility.

(f) For purposes of this section, an owner of a corporation shall be defined as "any person who owns directly or indirectly more than 10% of the equity securities of the corporation."

(g)(1) Each service company identified in paragraph (a)(1) of this section shall be licensed as a service company prior to conducting any business whatsoever, provided, however, that upon a finding of good cause by the Director for each business transaction, the Director may permit an applicant for such service company license to conduct business transactions prior to the licensure of that company.

(2) Each service company identified in paragraph (a)(2) of this section, may transact business with a video lottery agent prior to obtaining a service company license upon the filing of a vendor registration form by a video lottery agent for such service company pursuant to regulations promulgated hereunder.

(h) The terms of licenses under this section shall be as follows:

(1) Service companies identified in paragraph (a)(1) of this section shall be licensed for an initial term of 2 years and succeeding renewal terms of 3 years from date of issuance;

(2) Service companies identified in paragraphs (a)(2) and (a)(3) of this section shall be licensed for an initial term of 3 years and succeeding renewal terms of 4 years from date of issuance.

(i) The risk manager of the sports lottery must be a bookmaker currently licensed to operate, and operating, sports books in the United States and the sports lottery technology system provider must be licensed to operate lotteries in the United States. The Director may determine whether the licensing standards of another state are comprehensive, thorough and provide similar adequate safeguards and, if so, may, in the Director's discretion, license an application already licensed in such state without the necessity of a full application and background check.

77 Del. Laws, c. 219, § 20; 70 Del. Laws, c. 186, § 1.;



§ 4830. Standards of licensing

(a) All applicants, licensees, registrants, or any other person who must be qualified pursuant to this chapter shall have the continuing duty to provide any assistance or information required by the Director or the Division of Gaming Enforcement, and to cooperate in any background check or investigation conducted by the Division of Gaming Enforcement or in any hearing conducted by the Director. If an applicant, licensee, registrant or any other person who must be qualified pursuant to this act refuses to provide information, evidence or testimony upon formal request by the Director or the Division of Gaming Enforcement, the Director may deny or revoke the application, license, registration or qualification of such person.

(b) An applicant for a key license or gaming employee license shall be required to establish that applicant's qualifications for obtaining a license by clear and convincing evidence. The Director of the Delaware lottery shall deny a license to any applicant who fails to prove by clear and convincing evidence that the applicant is qualified under the provisions of this chapter.

(1) An applicant for a key license or gaming employee license shall provide such information, documentation and assurances as may be required to establish by clear and convincing evidence that the applicant has good character, honesty and integrity.

(2) An applicant for a key license or gaming employee license has the affirmative obligation to provide such information, documentation and assurances as may be required to establish by clear and convincing evidence that the applicant has financial stability, responsibility and integrity.

(c) The Director shall deny a license to any applicant or revoke the license of any licensee based on the following criteria:

(1) The conviction of a felony in any jurisdiction;

(2) The conviction of a gambling offense or a crime of moral turpitude in any jurisdiction within 10 years prior to applying for a license or at any time subsequent to the granting of a license;

(3) The commission of any act within 10 years prior to applying for a license or at any time subsequent to the granting of a license in any jurisdiction, which would constitute any offense enumerated in paragraphs (c)(1) and (2) of this section, even if such conduct has not been prosecuted, or if prosecuted, has not resulted in a conviction;

(4) A conviction which has been the subject of a pardon or order of expungement shall not be grounds for automatic disqualification under paragraphs (c)(1) and (2) of this section, but may be grounds for disqualification under paragraph (c)(3) of this section. Such conviction also may be considered in evaluating an applicant's ability to demonstrate his qualifications pertaining to good character, honesty and integrity;

(5) Current prosecution for any offense listed in paragraphs (c)(1) and (2) of this section, provided that, at the request of the applicant, the Director shall defer its decision on the application during the pendency of the charge;

(6) The failure to provide information, documentation and assurances required by the act or requested by the Director, or the supplying of information which is untrue or misleading as to a material fact pertaining to the criteria for obtaining a license;

(7) Notorious or unsavory reputation that would adversely affect public confidence and trust that the Delaware Lottery is free from criminal or corruptive elements; or

(8) Anything that, in the opinion of the Director, would denigrate or undermine the integrity or overall soundness of the lottery, including but not limited a person's reputation, habits and associations that may pose a threat to the public interest of the State or to the reputation or effective control of the lottery.

(d) Notwithstanding the provisions in paragraphs (c)(1), (2), and (3) of this section above for the denial or revocation of a license, no application should be denied and no license should be revoked if the applicant or licensee is able to demonstrate that applicant's or licensee's rehabilitation by clear and convincing evidence. In determining whether an applicant or licensee has affirmatively established that applicant's or licensee's rehabilitation, the Director shall consider the following factors:

(1) The conviction occurred more than 5 years from the date of application;

(2) The nature and duties of the position applied for;

(3) The nature and seriousness of the offense or conduct;

(4) The circumstance under which the offense or conduct occurred;

(5) The age of the applicant or licensee when the offense or conduct was committed;

(6) Whether the offense or conduct was an isolated or repeated incident; and

(7) Any evidence of rehabilitation including, without limitation, good conduct in prison or in the community; successful completion of court-ordered probation; counseling or medical treatment received; and the recommendations of persons who have had the person under their supervision.

(e) Participation in gaming operations as a licensed employee or service company under this chapter shall be deemed a revocable privilege conditioned upon the proper and continued qualification of the individual licensee and upon the discharge of the affirmative responsibility of each such licensee to provide to the regulatory and investigatory authorities established by this subchapter, any assistance and information necessary to assure that the policies declared by this subchapter are achieved. Consistent with this policy, it is the intent of this chapter to preclude the creation of any property right in any license permitted by this chapter, or the accrual of any value to the privilege of participation in gaming operations, and to require that participation in gaming be solely conditioned upon the individual qualifications of the person seeking such privilege.

(f)(1) All information and data required by the Office to be furnished in the application or investigative process, or which otherwise may be obtained by the Office or Division of Gaming Enforcement, pertaining to an applicant's criminal record, financial record, family and background, including, but not limited to, an application form, license investigation report, or request for placement on the self-exclusion list, shall be considered confidential, shall not be public records subject to Chapter 100 of this title, and shall not be revealed in whole or in part except in the ordinary administration of the chapter, or upon the lawful order of a court of competent jurisdiction, or, with the approval of the Attorney General, to a duly authorized law-enforcement agency. The Division of Gaming Enforcement may enter into agreements with other law-enforcement agencies or other gaming regulatory agencies that have law-enforcement status for the sharing of confidential information. Any person who violates this paragraph (f)(1) shall be guilty of a Class A misdemeanor.

(2) All information and data required by the Office or the Division of Gaming Enforcement to be furnished, or which otherwise may be obtained by the Office or the Division of Gaming Enforcement, relative to internal controls of a video lottery agent shall be considered confidential, shall not be public records subject to Chapter 100 of this title, and shall not be revealed in whole or in part except in the ordinary administration of the chapter, or upon the lawful order of a court of competent jurisdiction, or, with the approval of the Attorney General, to a duly authorized law-enforcement agency. Any person who violates this paragraph (f)(2) shall be guilty of a Class A misdemeanor.

(g) The licensure procedure shall take no more than 90 days to complete, unless extenuating circumstances require a longer period, in which case the Director and the State shall act with all deliberate speed to complete the process. The Division of Gaming Enforcement or persons acting at the direction of the Division of Gaming Enforcement shall conduct the security, fitness and background checks required by this chapter.

(h) The Director may issue temporary licenses for good cause and upon a finding that the issuance of a temporary license is necessary to allow for the efficient operation of the video lottery facility. Temporary licenses shall remain in effect for no more than 6 months from the date of issuance.

(i) The Director of the Delaware Lottery may issue an emergency order for the suspension of any license, other than a video lottery agent license, if the Director finds that:

(1) A licensee has been charged with a violation of the criminal laws of Delaware or any jurisdiction; and

(2) Such action is necessary to preserve the public policy of this subchapter.

An emergency order shall set forth the grounds upon which it is issued and shall be effective immediately upon issuance, and remain in effect until further order of the Director. An emergency order for suspension shall be served upon the licensee within 5 days of issuance. The person or entity against whom the emergency order has been issued shall be entitled to a hearing on an appeal to the Lottery Commission for reconsideration in accordance with the provisions of this chapter and the regulations promulgated hereunder.

(j)(1) Within 30 days after an adverse determination by the Director, the applicant or licensee seeking to appeal the denial of a permit application or revocation or suspension of a previously issued permit may demand a hearing before the Lottery Commission and show cause why the Director's determination was in error. Failure to demand a hearing within the time allotted in this section precludes the person from having an administrative hearing, but in no way affects his right to petition for judicial review.

(2) Upon receipt of a demand for hearing, the Lottery Commission shall set a time and place for the hearing. This hearing must not be held later than 30 days after receipt of the demand for the hearing, unless the time of the hearing is changed by the Lottery Commission with the agreement of the Director and the person demanding the hearing. At the hearing, the person seeking the hearing shall have the affirmative obligation to demonstrate by clear and convincing evidence that the Director's determination was in error under the criteria for licensing established by this chapter and any regulations hereunder.

(3) If, upon completion of the hearing, the Lottery Commission determines that the person seeking the hearing has met that person's own burden of proof, an order to that effect should be entered and the license issued. If, upon completion of the hearing, the Lottery Commission finds that the person seeking the hearing has not met that person's own burden of proof, an order shall be entered to that effect. This order is subject to review in the Superior Court pursuant to the Administrative Procedures Act [Chapter 101 of this title].

(k) Any person whose license has been revoked or whose application for a license has been denied shall be prohibited from reapplying for any license for a period of 5 years from the date of the order denying or revoking the license.

77 Del. Laws, c. 219, § 20; 70 Del. Laws, c. 186, § 1.;



§ 4831. Prohibition on employment of persons or service companies without a license

(a) It shall be unlawful for any licensed agent to employ or continue to employ an individual or service company that is required to possess a license under the provisions of this chapter, but that is not licensed. A licensed agent who violates the provisions of this section shall pay a fine imposed by the Office of not less than $1,000 and not more than $5,000. A licensed person who knowingly violates the provisions of this section is guilty of a Class A misdemeanor.

(b) Any individual or service company that works or is employed in a position whose duties require licensing under the provisions of this chapter, without holding the requisite license, is guilty of a Class A misdemeanor.

77 Del. Laws, c. 219, § 20.;



§ 4832. Prohibition on employee gaming

It shall be unlawful for any key employee or gaming employee who is required to hold a license under this chapter to wager on table games or the video lottery in a video lottery facility in which such employee is employed. Violation of this section shall subject the violator to the imposition of a fine.

77 Del. Laws, c. 219, § 20; 70 Del. Laws, c. 186, § 1.;



§ 4833. Exemption from federal law

Pursuant to § 2 of Chapter 1194, 64 Stat. § 1134, 15 U.S.C. § 1172, the State, acting by and through its duly elected and qualified members of the General Assembly, does declare and proclaim that the State is exempt from Chapter 1194, 64 Stat. § 1134, 15 U.S.C. § 1172, and that the shipment of table gaming equipment, sports lottery machines and video lottery machines to video lottery agents in Delaware, done in accordance with federal law, shall be a legal shipment of a gambling device within the State.

77 Del. Laws, c. 219, § 20.;



§ 4834. List of persons self-excluded from gaming activity

(a) The Director shall provide by regulation for the establishment of a list of persons self-excluded from gaming activity at video lottery facilities or through the Internet lottery. A person may request placement on the list of self-excluded persons by acknowledging in a manner to be established by the Director that the person is a problem gambler and by agreeing that, during the period of voluntary exclusion, the person may not collect any winnings or recover any losses resulting from any gaming activity at a video lottery facility or through the Internet lottery.

(b) A person may request placement on the list of self-excluded persons for any of the following periods:

(1) Lifetime;

(2) Five years;

(3) One year.

(c) The Director shall establish procedures for placements on and removals from the list of self-excluded persons and procedures for the transmittal to operators of a video lottery facility of identifying information concerning self-excluded persons.

(d) The Director shall require licensed agents of video lottery facilities to establish procedures designed to:

(1) Prevent self-excluded persons from engaging in any gaming activity;

(2) Remove them from any forms of advertising or promotions; and

(3) Deny self-excluded persons access to credit, complimentaries, check cashing privileges, and similar benefits.

(e) The list of self-excluded persons shall be confidential and not open to public inspection under Chapter 100 of this title.

(f) A licensed video lottery agent and the directors, officers and employees of a video lottery agent shall not be liable to any self-excluded person or any other party in any judicial proceeding for any harm, monetary or otherwise, that may arise as a result of the failure of the video lottery facility to withhold gaming privileges to a self-excluded person.

(g) A licensed video lottery agent and the directors, officers and employees of a licensed video lottery agent shall not be liable to any self-excluded person or any other party in any judicial proceeding for any harm, monetary or otherwise, which may arise as a result of disclosure in any manner, other than a wilfully unlawful disclosure, of the identity of any self-excluded person.

77 Del. Laws, c. 219, § 20; 78 Del. Laws, c. 285, § 15.;



§ 4835. Exclusion or ejection of certain persons from video lottery facilities and Internet lottery games

(a) The Director shall by regulation provide for the establishment of a list of persons who are to be excluded or ejected from any licensed video lottery facility and excluded from any Internet lottery games. Persons shall be placed on the list by order of the Director, predicated upon the filing of a petition by the Division of Gaming Enforcement. Persons shall be placed on the list if a reasonable basis exists for believing that the person's engagement in the games or presence in the facility is inimical to the interests of this State or to the operation of the video lottery facilities, or both. Such provisions shall define the standards for exclusion and shall require the Director and the Division of Gaming Enforcement to consider any:

(1) Prior conviction of a crime which is a felony in this State or under the laws of the United States; or a crime involving moral turpitude; or a violation of the gaming laws of any state;

(2) Violation or conspiracy to violate any of the provisions of § 1471 of Title 11;

(3) The failure to disclose an interest in a video lottery facility for which the person must obtain a license;

(4) Wilful evasion of fees or taxes;

(5) Notorious or unsavory reputation which would adversely affect public confidence and trust that the Delaware Lottery is free from criminal or corruptive elements; or

(6) Written order of a governmental agency which authorizes the exclusion or ejection of the person from an establishment at which gaming or pari-mutuel wagering is conducted.

(b) In considering placement on the exclusion list, it shall be improper to discriminate on any basis prohibited by § 711(a) of Title 19.

(c) Whenever the name and description of any person is placed on a list pursuant to this section, the Director shall serve notice of such fact to such person:

(1) By personal service;

(2) By certified mail to the last known address of such person; or

(3) By publication daily for 1 week in 1 of the principal newspapers published in the city of Dover and in 1 of the principal newspapers published in the city of Wilmington, Delaware.

(d) Within 30 days after service by mail or in person or 60 days after the last publication, the person named may demand a hearing before the Lottery Commission and show cause why that person's name should be taken from such a list. Failure to demand a hearing within the time allotted in this section precludes the person from having an administrative hearing, but in no way affects that person's right to petition for judicial review.

(e) Upon receipt of a demand for hearing, the Lottery Commission shall set a time and place for the hearing. This hearing must not be held later than 30 days after receipt of the demand for the hearing, unless the time of the hearing is changed by the Lottery Commission with the agreement of the Division of Gaming Enforcement and the person demanding the hearing. At the hearing, the Division of Gaming Enforcement shall have the affirmative obligation to establish a reasonable basis that the person named for exclusion satisfies the criteria for exclusion established by this section and any regulations hereunder.

(f) If, upon completion of the hearing, the Lottery Commission determines that:

(1) The Division of Gaming Enforcement has not met its burden of proof, an order shall be entered requiring that the person's name be removed from the list of excluded persons and requiring the Director to so notify all video lottery agents of the person's removal from the list.

(2) Placing the person on the exclusion list was proper, an order shall be entered to that effect, and the Director shall serve a copy of that order on the person so named pursuant to subsection (c) of this section, supra, as well as all video lottery agents. This order is subject to review in the Superior Court, which shall have exclusive jurisdiction over appeals of exclusion listings from the Lottery Commission.

(g) Nothing contained in this section shall:

(1) Affect the common law right of a video lottery agent, as an owner or lessor of property, from excluding or ejecting any person from its property for any reason that is not unlawful or excluding any person from participation in Internet lottery games for any reason that is not unlawful; or

(2) Be applicable to any action undertaken by a video lottery agent in the exercise of such right.

77 Del. Laws, c. 219, § 20; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 285, §§ 16, 17.;



§ 4836. Penalties for wagering by excluded persons

(a) Any person whose name has been placed on the list of persons to be excluded from the Internet lottery or excluded or ejected from video lottery facilities, except for persons whose name has been placed on the self-exclusion list, who thereafter knowingly enters the premises of a video lottery facility, is guilty of a class A misdemeanor.

(b) Any person whose name has been placed on the self-exclusion list, who thereafter knowingly enters a gaming area or engages in the Internet lottery, is guilty of a class A misdemeanor.

(c) A licensed agent shall have a duty to keep from its premises any person who is on the list of persons to be excluded from entering a video lottery facility, and shall have a duty to keep from its gaming room any person who is on the self-exclusion list. The Director may revoke, limit, condition, or suspend the license of a video lottery agent, or impose a fine or other monetary penalty, if that video lottery agent knowingly fails to exclude or eject from its premises any person placed on the list of persons to be excluded or ejected, or knowingly fails to exclude or eject from its gaming room any person on the self-exclusion list.

(d) A person who is prohibited from gaming activity by any order of the Director, or court of competent jurisdiction, or by any provision of this chapter, including underage persons and any person on the exclusion or self-exclusion list, shall not collect, in any manner or proceeding, any winnings or recover any losses arising as a result of any prohibited gaming activity.

(e) In addition to any other penalty provided by law, any money or thing of value which has been obtained by any person prohibited from gaming activity in a video lottery facility shall be subject to an order of forfeiture by the Director, following notice to the prohibited person and an opportunity for the prohibited person to be heard.

(f) The Director shall establish regulations concerning the disposition of any forfeited funds received under this section.

77 Del. Laws, c. 219, § 20; 78 Del. Laws, c. 285, § 18.;



§ 4837. Lottery Commission

(a) The Lottery Commission is created in the Department of Finance. The Lottery Commission shall be composed of 5 members who shall be citizens of the State, including at least 1 certified public accountant, 1 lawyer, 1 businessperson, 1 person with experience in law enforcement, and 1 public member, all of whom shall be appointed by the Governor and confirmed by the Senate, provided however, no member shall be a member of the Standardbred Owners Association, the Delaware Thoroughbred Horsemen's Association, or an owner, employee or agent of a video lottery agent or sports lottery agent. The Governor shall name the Chairperson of the Commission from among its members and the Chairperson shall serve in that capacity at the Governor's pleasure. Each of the members shall serve for a term of 5 years and until that member's successor qualifies. No member shall serve for more than 1 full 5-year term. Not more than 3 members of the Commission shall be of the same political party. No member shall hold any elected or appointed office under the government of the United States or the State or be a candidate for such office.

(b) A person appointed to fill a vacancy on the Lottery Commission holds office for the remainder of the unexpired term of the former member. Of the initial members, 1 must be appointed for a 1-year term, 1 must be appointed for a 2-year term, 1 must be appointed for a 3-year term, and 1 must be appointed for a 4-year term and the remainder must be appointed for a 5-year term. Thereafter, all members shall serve 5-year terms.

(c) Prior to the nomination of a candidate to serve on the Lottery Commission, the Division of Gaming Enforcement shall review, in accordance with the standards of a key employee, the background, qualifications and suitability of each nominee and make an appropriate report to the Governor. The Governor may at any time, after notice and hearing, remove any Commission member for gross inefficiency, neglect of duty, malfeasance, misfeasance or nonfeasance in office.

(d) To serve on the Lottery Commission, a member may not be and may not ever have been an employee, officer, director, owner of securities of a video lottery agent or sports lottery agent, or owner of a licensed service company, nor a member of the immediate family of an employee, officer, director or owner of a video lottery agent or sports lottery agent; may not ever have had a material or financial interest in a video lottery agent, sports lottery agent, or a licensed service company; and may not ever have been engaged in any services on behalf of a video lottery agent, sports lottery agent, or a licensed service company related to the activities of the lottery. The provisions of Chapter 58 of Title 29 (State Employees', Officers' and Officials' Code of Conduct) apply to all members of the Lottery Commission and to all agents appointed or otherwise employed by the Lottery Commission. No person convicted of a felony or crime involving moral turpitude shall be eligible for appointment nor appointed as a commissioner.

(e) The Lottery Commission shall have powers, duties and responsibilities as specified in this title. Included among the powers, duties and responsibilities are those specified in this subsection. The Lottery Commission shall receive reasonable staff support in the performance of its duties from Department of Finance staff who do not report to the Office, and from a deputy attorney general assigned to the Commission. The Lottery Commission shall:

(1) Provide the Secretary of Finance and Director with advice and guidance with respect to the development of policy in those areas where rule- and regulation-making authority is entrusted to the Director.

(2) Provide guidance on new initiatives which may from time to time be proposed by the Director and recommend to the Director initiatives that the Commission believes would benefit the Lottery.

(3) Conduct hearings relating to licensing disputes, exclusion list disputes, and other disputes as specified in this chapter or by rule and regulation.

(4) As it deems necessary, subpoena witnesses and documents, administer and examine persons under oath, and appoint hearing officers as the Commission finds appropriate to conduct investigations and hearings pursuant to this chapter. If any person refuses to obey any subpoena or to testify or to produce any books, papers or documents, then the Director may apply to the Superior Court of the county in which the Commission may be sitting and, thereupon, the Court shall issue its subpoena requiring the person to appear and testify or to produce the books, papers and documents before the Director. Whoever fails to obey or refuses to obey a subpoena of the Superior Court shall be guilty of contempt of court and shall be punished accordingly. False swearing on the part of any witness shall be deemed perjury and shall be punished as such.

(5) Review and approve all regulations issued by the Director on or after July 1, 2010, pursuant to specific provisions of this title, before such regulations are implemented.

(f) The members of the Board shall receive $250 for each day's attendance at the meetings of the Commission, not to exceed 24 days' attendance in any 1 calendar year; and they shall be reimbursed for their actual travel and other necessary expenses incurred in attending meetings and transacting the business of the Commission.

77 Del. Laws, c. 219, § 20; 78 Del. Laws, c. 285, §§ 19, 20.;



§ 4838. Delinquent child support

(a) The Director of the Division of Child Support Enforcement, Department of Health and Social Services shall enter into a cooperative agreement with the Director and the operator of each video lottery or charitable gaming organization facility within this State whereby the Director of the Division of Child Support Enforcement shall provide information regarding individuals with a qualified child support obligation for the purpose of satisfying such obligation in part or in whole with any qualified video lottery prizes won by such individuals. Prior to awarding any qualified video lottery prize, an operator of a video lottery facility shall determine if the winner of such prize owes a qualified child support obligation. In the event that a qualified child support obligation is owed, such prize shall be reduced by:

(1) One hundred percent in the event that qualified video lottery prize is less than or equal to the qualified child support obligation; or

(2) By the amount of the qualified child support obligation in the event that the qualified video lottery prize exceeds the qualified child support obligation.

Any remaining amounts shall be awarded to the qualified video lottery prize winner.

(b) The specific information and the manner and frequency with which it is made available or otherwise exchanged between the Division of Child Support Enforcement, the Director and each operator of video lottery facility in this State shall be as determined by each cooperative agreement, but such cooperative agreement must specify:

(1) That the Division of Child Support Enforcement shall make available or otherwise provide or update information at least once each calendar month;

(2) That the operator of a video lottery facility shall make use of automated data exchanges to the maximum extent feasible and will remit to the Division of Child Support Enforcement those qualified video lottery prizes that offset qualified child support obligations as set forth in the written agreements;

(3) The procedure by which the operator of a video lottery facility will remit to the Division of Child Support Enforcement those qualified video lottery prizes that offset qualified child support obligations;

(4) That the operator of the video lottery facility will provide the qualified prize winner written notice of the amount withheld from the qualified video lottery prize and instructions for contesting an intercept directly to the Division of Child Support Enforcement; and

(5) Any such other matters as the parties to such an agreement shall deem necessary to carry out the provisions of this section.

(c) An operator of a video lottery facility shall not be liable under any state law to any person or government agency for:

(1) Any disclosure of information to the Division of Child Support Enforcement under this section; or

(2) As provided in § 513(c)(4) of Title 13, with regard to any order of child support made payable to the Division, the Division's records shall be presumptive of the payment or nonpayment of each installment payment; or

(3) Any other action or omission taken in good faith to comply substantially with the requirements this section.

(d) The Director shall promulgate such rules and regulations as is deemed necessary to carry out the provisions of this section.

78 Del. Laws, c. 245, § 1; 79 Del. Laws, c. 77, § 4.;






Subchapter II Tri-State Lotto Compact

§ 4850. Short title

This compact shall be known and may be cited as the "Tri-State Lotto Compact."

66 Del. Laws, c. 183, § 1; 69 Del. Laws, c. 446, § 17; 77 Del. Laws, c. 219, § 21.;



§ 4851. Compact

The State of Delaware is hereby authorized to enter into the following compact with the states of Vermont, Maine and New Hampshire subject to the terms and conditions stated in the Compact.

66 Del. Laws, c. 183, § 1; 69 Del. Laws, c. 446, § 17; 77 Del. Laws, c. 219, § 21.;



§ 4852. General provisions

(a) Statement of policy and purpose. — The State of Delaware enters this compact to implement the operation of Tri-State Lotto, for the purpose of raising additional revenue for each of the party states. Tri-State Lotto is not intended to replace any existing lottery game in the party states but, rather, to be run in addition to these games. Tri-State Lotto tickets will be sold in each area to be determined by the Commission. Fifty percent of the gross sales from each state will be aggregated in a common prize pool, and operating costs will be charged proportionally to the sales made by each of the party states. The remaining revenues generated within each state will remain in that particular state.

(b) Definitions. —

(1) "Commission" means the Tri-State Lotto Commission or its successor, created and established by this Compact;

(2) "Concurrent legislation" means legislation enacted by one of the party states which is concurred in by the other party states in the form of enactments having like effect;

(3) "Lotto" means a game of lotto as prescribed by the Commission;

(4) "Party states" means the states of New Hampshire, Maine, Vermont, and Delaware; and

(5) "Tri-State Lotto" means a combined lotto game for all member states, with common tickets, common advertising and a common prize pool.

66 Del. Laws, c. 183, § 1; 69 Del. Laws, c. 446, § 17; 77 Del. Laws, c. 219, § 21.;



§ 4853. Procedures and conditions governing the Tri-State Lottery

(a) Creation of the Tri-State Lotto Commission. — The party states, for the purpose of operating Tri-State Lotto, establish the Tri-State Lotto Commission.

(b) Nature of the Commission. — The Commission shall be an interstate body, both corporate and politic, serving as a common agency of the party states and representing them both collectively and individually in the exercise of its powers and duties.

(c) Organization of the Commission. — The Commission shall be composed of one member from each of the party states. Each party state Lottery Director, Sweepstakes Commission or State Lottery Commission shall appoint one of its members to serve the Tri-State Lotto Commission. Each member shall hold office at the pleasure of the appointing authority. The Commission shall elect a chairperson from among its members annually.

(d) Functioning of the Commission. —

(1) The Commission's functions shall be performed and carried out by its members and by advisory committees or panels as the Commission may establish, and by officers, independent contractors, agents, employees and consultants as may be appointed by the Commission. All officers, independent contractors, agents, consultants and employees shall hold office at the pleasure of the Commission, unless the Commission otherwise decides, and the Commission shall prescribe their powers, duties and qualifications and fix their compensation and other terms of their employment.

(2) No action of the Commission shall be effective or binding unless there is a unanimous decision by all of the representatives of the various party states.

(3) The members of the Commission shall receive compensation for their services pursuant to this Compact and in accordance with the policies of the respective states, and they shall be reimbursed for the expenses they naturally and necessarily incur in the performance of their duties.

(4) No member of the Commission who is otherwise a public officer or employee shall suffer a forfeiture of office or employment, or any loss or diminution in the rights and privileges pertaining to office or employment, by reason of membership on the Commission.

(e) Powers and duties of the Commission. —

(1) The Commission shall have the power and it shall be its duty to operate and administer Tri-State Lotto and to promulgate rules and regulations governing the establishment and operation of the lotto, including but not limited to the following topics:

a. The design of the game;

b. The price of the tickets;

c. The number and size of the prizes on the winning tickets;

d. The manner of selecting the winning tickets and paying the prizes;

e. The frequency of the drawings;

f. The type or types of locations at which tickets may be sold;

g. The method to be used in selling tickets;

h. The compensation required to be paid to Tri-State Lotto sales agents in order to assure adequate availability of tickets and public convenience in purchasing tickets; and

i. The development of an internal security plan designed to prevent player fraud.

(2) The Commission, or its designee, shall also have the power and it shall be its duty to license sales agents to sell Tri-State Lotto tickets, in accordance with subsection (g) of this section. The Commission may require a bond from any licensed agent, in an amount to be determined by the Commission.

(3) The Commission shall make monthly and year-end reports to the state Lottery Director, Sweepstakes Commission or State Lottery Commission of the party states, which shall include a complete statement of Tri-State Lotto revenues, prize disbursements and other expenses, and any other information the party states may require.

(4) All Tri-State Lotto accounts and transactions shall be subject to annual post-audits conducted by independent auditors retained by the Commission for this purpose.

(5) In addition to the powers enumerated above, the Commission shall have the power to adopt a corporate seal and enter into contracts, including but not limited to contracts with other governments or agencies, to hire, lease, acquire and dispose of property to the extent necessary to carry out its functions, powers and duties as set forth in this section, and to expend or authorize expenditures of moneys for the purpose of operating Tri-State Lotto pursuant to this Compact. The party states each shall have the right to require an audit as a party state may from time to time consider proper.

(6) The Commission shall also have additional powers, incidental to the express powers granted to it by this Compact, as may be necessary or proper for the effective performance of its functions.

(f) Cooperation and assistance of other agencies. — To avoid duplication of effort and in the interest of economy, the Commission may make use of existing studies, plans, data and other materials in the possession of the governmental agencies of the party states and their respective political subdivisions. Each agency is authorized to make these materials available to the Commission and otherwise to assist it in the performance of its functions. The officers and personnel of these agencies, and of any other government or agency, may serve at the request of the Commission upon advisory committees and panels as the Commission creates; and the officers and personnel may serve upon the committees and panels without forfeiture of office or employment and with no loss or diminution in the status, rights and privileges which they otherwise enjoy.

(g) Licensing of Tri-State Lotto sales agents. —

(1) The Commission or its designee may license as agents to sell Tri-State Lotto tickets those persons as in its opinion will best serve the public convenience except that no license shall be issued to any person to engage in business exclusively as a sales agent.

(2) For purposes of this section the term "person" shall be construed to mean and include an individual, partnership, association, organization, club, company, corporation, trust, estate, society, joint stock company, receiver, trustee, assignee, referee or any other person acting in a fiduciary or representative capacity, whether appointed by a court or otherwise, and any combination of individuals. "Person" shall also be construed to mean and include agencies and instrumentalities of the state, and counties, cities, towns and villages.

(3) Before issuing a license to any person, the Commission shall consider with respect to the person:

a. Financial responsibility and the security of the business or activity in which the person is engaged;

b. Accessibility of the place of business or activity to the public;

c. Sufficiency of existing licenses to serve public convenience;

d. Whether the place of business or activity is predominantly frequented by persons under the age of 18 years;

e. Volumes of expected sales; and

f. The possession of a valid party state lottery license.

(h) Suspension and revocation of license. —

(1) The Commission may suspend or revoke, after notice and hearing, any license issued pursuant to this Compact. The license may, however, be temporarily suspended by the Commission without prior notice, pending any prosecution, investigation or hearing. A license may be suspended or revoked by the Commission for just cause, including but not limited to one or more of the following reasons:

a. Failure to account for tickets received or the proceeds of the sale of tickets or to file a bond if required by the Commission or to comply with instructions of the Commission concerning the licensed activity;

b. Conviction of any criminal offense;

c. Failure to file any return or report, to keep records, or to pay any tax;

d. Engaging in fraud, deceit, misrepresentation or conduct prejudicial to public confidence;

e. Insufficiency of the number of tickets sold by the sales agent; and

f. A material change since issuance of the license with respect to any of the matters required to be considered by the Commission under paragraph (g)(3) of this section.

(2) Any suspension or revocation of a state license to sell lottery tickets shall automatically result in suspension of the Tri-State Lotto license.

(i) Inapplicability of conflicting statutes. —

(1) Any law providing for any penalty or disability for the sale of lottery tickets or any acts done in conjunction with a lottery which conflicts with the provisions of the Compact shall not apply to the sale of tickets or acts performed pursuant to this Compact.

(2) The provisions of this Compact shall apply and take precedence in the event of any conflict between the provisions contained in this Compact and the provisions of other laws of any of the party states.

(j) Sale of tickets prohibited. —

(1) No tickets shall be sold at a price greater than those fixed by the Commission; nor shall a sale be made to any person other than a licensed sales agent. Any person who violates any of these provisions shall be subject to the sanctions of each respective party state's lottery statutes.

(2) No ticket shall be sold to any person under the age of 18 years, but this shall not be deemed to prohibit the purchase of a ticket for the purpose of making a gift by a person 18 years of age or older to a person less than that age. Any licensee or the employee or agent of any licensee who sells or offers to sell a ticket to any person under the age of 18 shall be subject to the sanctions of each respective party state's lottery statutes.

(3) No ticket shall be sold to and no prize shall be paid to any of the following persons:

a. Any member, officer or employee of the Commission; or

b. Any spouse, child, brother, sister or parent residing as a member of the same household in the principal place of abode of any of the foregoing persons.

(k) Collection and disposition of revenue. —

(1) All moneys received by any and all Tri-State Lotto sales agents from the sales of Tri-State Lotto tickets, less the amount, if any, retained pursuant to subsection (e)(1)g and (e)(1)h of this section shall be delivered weekly to the state Lottery Director, Sweepstakes Commission or State Lottery Commission of the party state in which sales were made.

(2) Within 1 week after a Tri-State Lotto drawing has been held, the party states shall pay the Commission, who in turn shall promptly pay to an account known as the Tri-State Lotto Prize Account, moneys as are necessary for the payment of prizes, less actual prizes paid by the respective party state in the preceding week, but not to exceed 50 percent of the total amount for which tickets have been sold.

(3) Interest earned by the Tri-State Lotto Prize Account shall accrue to the party states in direct proportion to their contribution to the account. Distribution shall be made at least semi-annually.

(4) The withdrawals, pursuant to subsection (l) of this section, of moneys from the Tri-State Lotto Prize Account deposited by the Commission shall be subject to a check signed by a member of the Commission or such officer, employee or agent of the Commission as the Commission may designate. The moneys in the Prize Account shall be paid out of the account on vouchers certified or approved by the Commission or its designated officer, agent or employee.

(5) The Commission shall receive from party states, within 1 week after a Tri-State Lotto drawing, an additional sum of moneys not to exceed 15 percent of the total amount for which tickets have been sold. The moneys shall be deposited in a bank, banking house or trust company selected by the Commission in an account to be named the Tri-State Lotto Operations Account. The operations account shall be used to pay Tri-State Lotto current operating costs which shall be charged proportionally to the sales made by each of the party states. If operating costs exceed or fall short of the amount obtained in the account, appropriate adjustments shall be made on a quarterly basis within 30 days at the end of each quarter.

(6) Interest earned by the Tri-State Lotto Operations Account shall accrue to the party states in direct proportion to their contribution to the account. Distribution shall be made at least semi-annually.

(l) Certification of prize winners and payment of prizes. —

(1) All prizes over $5,000 shall be awarded to holders of winning tickets provided in this section. Within 1 week after any drawing selection of prize winning tickets, the Commission shall deliver to each of the party states a certified list of the tickets to which the prizes are awarded and amount of each prize. Upon delivery of the certified list and voucher of the Commission, moneys sufficient for the payment of the prizes may be withdrawn from the prize account established in paragraph (k)(2) of this section. The Commission shall each month provide each party state with a record of all withdrawals. Payment of prizes shall be made by the Commission, or its designee, to holders of the tickets to which prizes are awarded, except that a payment of any prize drawn may be paid to the estate of a deceased prize winner, and except that any person pursuant to an appropriate judicial order may be paid the prize to which the winner is entitled. The Commission, its officers, agents and employees shall be discharged of all further liability upon payment of a prize pursuant to this subsection.

(2) If the person entitled to a prize on any winning ticket is under the age of 18 years, and the prize is less than $5,000, the Commission may make payment by delivery to an adult member of the minor's family or a guardian of the minor of a check or draft payable to the order of the minor. If the person entitled to a prize of any winning ticket is under the age of 18 years and if the prize is $5,000 or more, the Commission may make payment to the minor by depositing the amount of the prize in any bank to the credit of an adult member of the minor's family or a guardian of the minor as custodian for the minor. The Commission shall be discharged of all further liability upon payment of a prize to a minor pursuant to this subdivision.

(3) Prizes may be paid in such manner as the Commission may direct in its rules and regulations as long as the rules and regulations are not inconsistent with this Compact.

(m) Unclaimed prize money. — Unclaimed prize money for the prize on a winning ticket shall be retained by the Commission for payment of the person entitled for 1 year after the drawing in which the prize was won. If no claim is made for the prize within 1 year from the date of the drawing, the prize money shall be credited to the prize pool. Upon the expiration of 1 year from the drawing date, the ticket holder shall forfeit any claim or entitlement to the prize moneys.

(n) Duration of Commission and Tri-State Lotto. — The Commission and Tri-State Lotto shall continue in existence until this Compact is revoked by all of the party states. The withdrawal of 1 party state shall not render the Compact invalid between the remaining states.

(o) Interpretation. — This Compact shall be construed liberally to accomplish its purpose.

(p) Amendments. — Amendments and supplements to this Compact may be adopted by concurrent legislation of the party states.

(q) Immunity. — The Commission and the party states shall be immune from:

(1) Any claim based upon an act or omission of an employee exercising due care, in the execution of a statute or regulation, whether or not the statute or regulation is valid, or based upon the exercise or performance or failure to exercise or perform a discretionary function or duty on the party of the employee whether or not the discretion involved is abused;

(2) Any claim arising in respect to the assessment or collection of any fee or commission or the levy upon or detention of any goods or merchandise by a law-enforcement officer;

(3) Any claim for damages caused by the fiscal operations of the Commission;

(4) Any claim arising out of alleged assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, fraud, interference with contractual rights or invasion of the right of privacy; or

(5) Any other claim for which a remedy is provided or which is governed specifically by other statutory enactment.

(r) Fiscal year. — The fiscal year of the Tri-State Lotto Commission shall be from July 1 of one calendar year to June 30 of the succeeding calendar year.

(s) State tax exemption. — The prizes received pursuant to this Compact shall be exempt from all state, county, municipal and local taxes within the party states.

66 Del. Laws, c. 183, § 1; 69 Del. Laws, c. 446, § 17; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 219, § 21.;



§ 4854. Penalties

(a) No person shall sell a ticket or share in a ticket at a price greater than that fixed by the Commission. No person other than a lottery agent can sell lottery tickets. Nothing in this section shall be construed to prevent any individual purchaser from giving lottery tickets or shares to another as a gift. Any person convicted of violating this subchapter may be punished by imprisonment for 6 months and a fine of $1,000.

(b) Any person who falsely or fraudulently makes, forges, alters or counterfeits, or causes or procures to be made, forged, altered or counterfeited, any Commission ticket or any part thereof, or any person who knowingly and wilfully utters, publishes, passes or tenders as true, any forged, altered or counterfeited Commission lottery tickets may be punished by imprisonment for 6 months and a fine of $5,000.

(c) Any subsequent offense may be punished by imprisonment for 2 years and $20,000 fine for each offense.

66 Del. Laws, c. 183, § 1; 69 Del. Laws, c. 446, § 17; 77 Del. Laws, c. 219, § 21.;



§ 4855. Allocation of profits

The profits received by the State of Delaware through the sale of Tri-State Lotto tickets shall be deposited in the General Fund in accordance with § 4815 of this title.

66 Del. Laws, c. 183, § 1; 69 Del. Laws, c. 446, § 17; 77 Del. Laws, c. 219, § 21.;









CHAPTER 49. OFFICE OF HIGHWAY SAFETY

§ 4901. Office of Highway Safety established

There is established the Office of Highway Safety, which Office shall be under the direction and supervision of the Department of Safety and Homeland Security pursuant to Chapter 82 of this title.

60 Del. Laws, c. 631, § 1; 76 Del. Laws, c. 391, § 2.;



§ 4902. Coordinator; personnel; merit system

(a) The Office of Highway Safety shall be administered by a Coordinator. The Office shall employ such personnel as required to meet the federal guidelines for a state agency responsible for highway safety in accordance with the Highway Safety Act of 1966, as amended [23 U.S.C. § 401 et seq.].

(b) All employees of the Federal-State Highway Safety Coordinator's Office, heretofore established pursuant to executive order, including the Coordinator and Deputy Coordinator, shall be transferred to the Office of Highway Safety, and shall be deemed to be employees of such Office and employees of the State in classified service with all the benefits accrued as merit employees as of July 22, 1976.

60 Del. Laws, c. 631, § 1; 68 Del. Laws, c. 84, § 157.;



§ 4903. Powers, duties and functions

The Office of Highway Safety shall have all the powers, duties and functions heretofore vested in the Federal-State Highway Safety Coordinator's Office established by executive order and such other powers, duties and functions conferred and mandated by the Highway Safety Act of 1966, as amended [23 U.S.C. § 401 et seq.].

60 Del. Laws, c. 631, § 1.;



§ 4904. Federal merit system standards

Notwithstanding any other provisions of this chapter, the Office is authorized and directed to take such action with respect to matters involving personnel as may be necessary to insure the continued eligibility of this State for grants-in-aid under any federal law or program.

60 Del. Laws, c. 631, § 1.;






CHAPTER 50. STATE ECONOMIC DEVELOPMENT

Subchapter I General Provisions

§ 5001. Legislative findings

(a) The General Assembly finds and declares that the good order of the State depends upon the steady employment in useful occupations of the citizens of the State. Such steady and useful employment can be made available by encouraging the economic development of the State through the inducement of a full range of commercial, industrial, agricultural and other enterprises to locate, remain and expand in the State. Uncontrolled industrialization and expansion, however, may contribute to possible dangers to the public health and welfare through the pollution of the air, water and soil of the State. The reduction, abatement and prevention of the pollution of the state's environment and the protection of its natural resources are important concerns to be considered in the process of encouraging the economic development of the State.

(b) The General Assembly further finds that promotion of the State as a destination for tourists and other travelers will help to enhance the state's economy and provide employment and recreational opportunities for citizens of the State.

(c) The General Assembly further finds that promotion and assistance to small and minority-owned businesses is vital to the overall balance between large and small firms, and that it is in the state's interest to insure a strong and diversified business community.

(d) The General Assembly further finds and declares that the creation of an office for economic development with powers and duties as specified by this chapter can best accomplish the orderly development of the State while insuring that the protection and enhancement of its resources and environment will continue to be a critical concern.

63 Del. Laws, c. 189, § 2.;



§ 5002. Definitions

(a) "Board" means the Tourism Advisory Board created by this chapter.

(b) "Council" means the Council on Development Finance created by this chapter.

(c) "Director" means the Director of the Delaware Economic Development Office.

(d) "Office" means the Delaware Economic Development Office.

(e) "State" means the State of Delaware.

63 Del. Laws, c. 189, § 2; 69 Del. Laws, c. 458, § 1.;



§ 5003. Delaware Economic Development Office — Created; purposes

(a) There is hereby created an office of economic development which shall be known as the Delaware Economic Development Office.

(b) The Office shall be in the Executive Department responsible to the Governor.

(c) The Office shall serve as the Governor's staff agency in all general and economic development matters, and it shall function, as required, as an advisory, coordinating or implementing agency:

(1) To harmonize its activities with similar activities of other departments, boards, commissions, agencies or instrumentalities of federal, state, county or municipal government;

(2) To render, as necessary, assistance to all units of government and to private enterprise;

(3) To stimulate public interest and participation in the orderly growth and development of the State; and

(4) To insure that all private and public development activities are carried out in conformity with state law.

63 Del. Laws, c. 189, § 2; 69 Del. Laws, c. 458, § 1.;



§ 5004. Delaware Economic Development Office — Appointment, qualifications and compensation of Director; Acting Director

(a) The Office shall be headed by the Director. The Director shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the Governor's pleasure. The Director shall be qualified by training and experience to perform the duties of the position, and preference shall be given to a resident of this State, provided the resident is acceptable and equally qualified. The Director shall be paid an annual salary established by the Governor within the limitation of the funds appropriated therefor.

(b) In the event of the death, resignation, temporary incapacity or removal of the Director, and prior to the appointment of a successor, the Governor may appoint any qualified employee of the Office or any of its subdivisions to serve as Acting Director. The Director may, during an absence from the State, appoint any qualified employee of the Office or any of its subdivisions to serve as Acting Director during such absence. In either case, the Acting Director shall have all the powers and shall perform all the duties and functions of the Director during the Director's absence or incapacity or until a successor is duly appointed and qualified.

63 Del. Laws, c. 189, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5005. Delaware Economic Development Office — Powers, duties and functions of Director

The Director shall have the following powers, duties and functions:

(1) To supervise, direct and account for the administration and operation of the Office, its subdivisions, offices, functions and employees.

(2) To serve as Chairperson of the Delaware Economic Development Authority and to supervise the administration of the Authority and to perform all duties heretofore vested in the Secretary of the Department of Community Affairs and Economic Development as shall be related to the Authority.

(3) To appoint and remove the staff of the Office in accordance with this chapter and such other limitations as may be imposed by law.

(4) To advise the Governor and other officials of the state government on all matters of economic development and to consult with them on matters of economic development affecting the duties and responsibilities of their offices.

(5) To have access (or to designate staff members who shall have access) to information, reports and data which relate to economic development which are in the possession of departments, boards, commissions, agencies or instrumentalities of the State or in the possession of county, municipal or other local agencies and instrumentalities.

(6) To hold hearings on matters of general economic development or such other matters as may be required by law after notice thereof to interested parties.

(7) To attend and participate in meetings of federal, county or municipal economic development bodies, interstate agencies and other entities, whether public or private. The Director may cooperate with such instrumentalities in matters affecting the duties and responsibilities of the Office.

(8) To establish, consolidate or abolish such subdivisions within the Office or transfer or combine the powers, duties and functions of the subdivisions within the Office as the Director may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained.

(9) To make and enter into any and all contracts, agreements or stipulations, to retain, employ and contract for the services of private and public consultants, professional, research and technical personnel, including the temporary exchange of personnel from all public or private entities, and to procure by contract consulting, research, professional, technical and other services, whenever they shall be deemed by the Director necessary or desirable in the performance of the functions of the Office and whenever funds shall be available for such purpose. Legal services shall be procured pursuant to Chapter 25 of this title.

(10) To delegate any of the Director's powers, duties or functions to a member of the staff authorized by this subchapter, except the power to remove employees of the Office or to fix their compensation.

(11) To establish and promulgate such rules and regulations governing the administration and operation of the Office as may be deemed necessary by the Director and which are not inconsistent with the laws of this State.

(12) To occupy and/or maintain such facilities as may be required for the effective and efficient operation of the Office.

(13) To adopt an official seal or seals for the Office.

(14) To exercise all other powers necessary and proper for the discharge of the Director's duties and such other powers as may be delegated by the Governor, not inconsistent with state law.

(15) [Deleted.]

63 Del. Laws, c. 189, § 2; 66 Del. Laws, c. 190, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 357, § 2.;



§ 5006. Delaware Economic Development Office — Powers and duties

The Office shall:

(1) Be responsible for attracting new investors and businesses to the State, promoting the expansion of existing industry, assisting small and minority-owned businesses, promoting and developing tourism and creating new and improved employment opportunities for all citizens of the State at every economic level, provided that such development is carried out with a view to preserving existing agriculture, commercial, industrial and recreational opportunities to be had within the State and conserving the natural resources and wildlife of the State.

(2) Act as the Governor's principal staff agency in economic development matters; make studies and investigations, insofar as they may be relevant to the state's economy, of the resources of the State and of existing and emerging problems of agriculture, industry, commerce, transportation and other matters affecting the development of the State and, in making such studies, seek the cooperation and collaboration of the appropriate departments, boards, commissions, agencies and instrumentalities of federal, state and local government, educational institutions and research organizations, whether public or private, and of civic groups and private persons and organizations; render advice and act as the Governor's designated agency in the execution of such matters relating to its powers as the Governor may request.

(3) Provide information to, and cooperate with, the General Assembly or any of its committees in connection with studies relevant to the overall development of the state's economy.

(4) Cooperate with, and within the limitations of its appropriations, provide requested assistance to county or local governments in the State, or any of their instrumentalities; and cooperate with and assist departments and other agencies or instrumentalities of federal, state and local government, as well as regional, metropolitan, county, municipal or other local or private agencies in the execution of their functions with a view to harmonizing their development activities with the overall development plans and policies of the State. Whenever cooperation or assistance under this subdivision includes the rendering of technical services, such services may be rendered free or in accordance with an agreement for reimbursement.

(5) Provide information to officials of departments, boards, commissions, agencies and instrumentalities of state and local government, to civic and other groups, and to the public at large in order to foster public awareness and understanding of the objectives of a strong state economy and to stimulate public interest and participation in the orderly and integrated development of the State.

(6) Accept and receive, in furtherance of its function, funds, grants and services from the federal government or its agencies, from departments, agencies and instrumentalities of state or local government or from private and civic sources.

(7) Collect, compile and audit the information and data necessary to discharge its principal functions. Where such data cannot be secured from federal, state or local agencies or private organizations, the Office may engage in the required research. Before publishing any historical information, the information shall be reviewed and approved by the Department of State of the State.

(8) Perform and be responsible for the performance of all powers, duties and functions heretofore vested in the Division of Economic Development of the Department of Community Affairs and Economic Development immediately prior to November 1, 1981.

(9) Exercise all other powers necessary and proper for the discharge of its duties.

63 Del. Laws, c. 189, § 2; 69 Del. Laws, c. 10, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5007. Council on Development Finance

(a) The Council on Development Finance is hereby established and shall serve in an advisory capacity to the Director and shall consider matters relating to the financing and modernization of agricultural, industrial, commercial, emerging technologies and other facilities in the State and such other matters as may be referred to it by the Governor, or by the Director. The Council may study research, plan and advise the Director and the Governor on matters relating to economic development and strategic opportunities.

(b)(1) The Office of Management and Budget and the Office of the Controller General shall appoint 1 designee from each of their respective offices to support the staff of the Council. Upon request of the Council, the designees shall assist the Council by providing relevant analysis and research. The designees must be available to attend all Council meetings.

(2) The chair of the Council, with prior notice to the Controller General, may engage professional contractual services when necessary to provide analysis and research for specific applications recommended to the Council by the Delaware Economic Development Office. The Office of the Controller General shall administer contracts for such services.

(c) The Council shall be composed of 9 members who are Delaware residents. The Governor shall appoint 7 members: 2 members from New Castle County, 1 member from Kent County, 1 member from Sussex County and 3 at-large members. The President Pro Tempore of the state Senate shall appoint 1 member of the Senate and the Speaker of the state House of Representatives shall appoint 1 member of the House of Representatives. Council members shall serve for 3-year terms and may be reappointed.

(d) At least 3, but no more than 4 members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3 of the members shall be affiliated with the other major political party; provided however, that there shall be more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) In making appointments to the Council, the Governor shall appoint professionals possessing 1 or more of the following designations: a member of the Bar of the Supreme Court of the State, an officer of a bank or trust company located in the State, an expert in private equity or a venture capital expert.

(f) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident of their duties as members in accordance with state law.

(g) Chairperson of the Council shall be appointed by the Governor. Such Chairperson shall serve at the pleasure of the Governor.

(h) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term. However, a person who is appointed to fill such a vacancy may be reappointed.

(i) The Council shall conduct its business only when a quorum is present. A quorum shall consist of 5 of the 9 members being physically present. Upon written request from the Council, the Governor may declare a vacancy for any member who is absent from 4 consecutive Council meetings. The Council Chair should schedule meetings so that they are centrally located and geographically balanced in number.

63 Del. Laws, c. 189, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 308, § 37; 76 Del. Laws, c. 79, § 56; 76 Del. Laws, c. 361, § 1, 2.;



§ 5008. Tourism Advisory Board

(a) The Tourism Advisory Board is hereby established and shall serve in an advisory capacity to the Director and shall consider matters relating to the promotion of the State as a destination for tourists and other travelers and such other matters as may be referred to it, by the Governor, or by the Director. The Board may study, research, plan and advise the Director, and the Governor, on matters it deems appropriate to enable the Office to function in the best possible manner.

(b) The Tourism Advisory Board shall be composed of 7 members who shall be appointed by the Governor and serve for a term of 3 years.

(c) Members of the Board shall be residents of the State who are engaged in the tourist industry or who provide direct service to tourists and other travelers. At least 2 members shall be appointed from each of the 3 counties of the State. For purposes of this section, a member's residence shall be considered the member's principal place of business. At least 3, but no more than 4, members of the Board shall be affiliated with 1 of the major political parties and at least 2, but not more than 3, of the members shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Board.

(d) The Director of the Office, or such person designated by the Director, shall serve as Secretary to the Board, and shall maintain minutes of all meetings and such other records as are deemed necessary by the Director.

(e) Members of the Board shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members in accordance with state law.

(f) A Chairperson of the Board shall be chosen by the members of the Board from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

63 Del. Laws, c. 189, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5009. Delaware Economic Development Office — Staff

(a) The Director and all employees of the Office shall be exempt from Chapter 59 of this title.

(b) The Division of Economic Development of the Department of Community Affairs and Economic Development and all positions therein classified as equal to or higher than pay grade 21 of the state classified service, pursuant to Chapter 59 of this title are hereby abolished. All positions within the Division classified as equal to or less than pay grade 20 shall remain as classified positions and any incumbent employee classified as equal to or less than pay grade 20 affected by this chapter shall continue to retain all rights, protections and privileges of the state classified service, pursuant to Chapter 59 of this title.

(c) Any person classified as pay grade 21, or higher, of the state classified service, employed by the Office of Management, Budget and Planning or the Division of Economic Development of the Department of Community Affairs and Economic Development immediately prior to November 1, 1981, who is transferred to the Delaware Economic Development Office on or after November 1, 1981, and who is subsequently discharged by that Office, shall receive first preference in all other state employment opportunities which arise after such discharge and for which opportunities such person is qualified. Each such person shall also have the right of first refusal until permanent employment is obtained. Chapter 59 of this title and the rules created pursuant thereto shall apply with regard to the reemployment of such personnel.

(d) In the event of any conflict between or among any personnel who are given a first preference in state employment opportunities or a right of first refusal by any provision of this chapter or by any other law of the State, such conflict shall be resolved according to the rules of the state classified service at the time such conflict arises. This subsection shall apply only if at least 1 person governed by a provision of this chapter is a party to such a conflict.

63 Del. Laws, c. 189, § 2; 65 Del. Laws, c. 225, § 1; 69 Del. Laws, c. 458, § 1.;



§ 5010. Delaware Economic Development Office — Collection and distribution of information; sale of publications

(a) The Office may collect and disseminate any data or other information including, but not limited to, the population, demographics and economy of the State. The Office shall take such steps as the Director deems appropriate to emphasize the investment, business, employment and recreational opportunities and advantages of the State, and the potential for future development within the State.

(b) The Office may elect to publish any information on its own or to use any of the accepted advertising media to carry out the purposes of this chapter. The Office may also distribute information and materials donated to, or purchased by, the Office, from private or public agencies, organizations, corporations or individuals.

(c) The Director may offer such publications and other materials described in this chapter for sale if deemed by the Director to be in the best interests of the State, provided that the price so charged for the sale of said publications and materials shall not exceed their original cost with the addition of a charge for postage and handling, if applicable.

(d) Such moneys as received by the Office from the sale of publications and materials shall be deposited with the Treasurer of the State in a special fund of the State upon which the Director may draw to replace such publications and materials offered for sale. Unexpended funds remaining in the special fund at the close of the fiscal year, and not previously expended or encumbered, shall not revert but shall remain on deposit in such special fund for future use pursuant to this section.

63 Del. Laws, c. 189, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5011. Delaware Economic Development Office — Preparation of annual capital budget

Transferred.



§ 5012. Assistance for tourism and business promotion

(a) The Director is hereby authorized and directed to establish a special fund of the State to encourage instrumentalities and political subdivisions of the State and private and public nonprofit associations to attract new investors and businesses to the State, and to promote the State as a destination for tourists and other travelers.

(b) The Director may contract with any instrumentality or political subdivision of the State, and with any private or public nonprofit association, to accomplish any work authorized by this chapter, provided that the said instrumentality or political subdivision of the State, private or public nonprofit association, contributes an equal share to the cost of the project.

(c) The Director shall establish such rules and regulations as are necessary to determine the eligibility of any instrumentality or political subdivision, private or public nonprofit association for participation in contracts authorized by this section. A private or public nonprofit association shall submit a letter of exemption from the Internal Revenue Service as proof of nonprofit status.

(d) The Director may, if the Director deems it necessary, limit the amount of money granted to any single project funded under this section. Expenditures from this special fund shall be in accordance with state law and shall be limited to appropriations provided therefor. Moneys on deposit in this special fund which are unexpended or unencumbered shall not revert at the end of each fiscal year.

63 Del. Laws, c. 189, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5013. Assumption of powers of Office

The Office shall have the power to perform and shall be responsible for the performance of all powers, duties and functions heretofore vested by law in the Division of Economic Development of the Department of Community Affairs and Economic Development immediately prior to November 1, 1981, and which are not otherwise specifically transferred by this chapter.

63 Del. Laws, c. 189, § 2.;



§ 5014. Rights of appeals continued

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office, to any subdivision thereof or to any council or board created by this chapter shall continue to exist with respect to such act or acts as hereafter performed by the Office, by the subdivision, by the council or by the board to which such function is transferred by this chapter, and each such appeal shall be perfected in the manner heretofore provided by law.

63 Del. Laws, c. 189, § 2.;



§ 5015. Transition provisions

(a) All property, including all books, records, papers, maps, charts, plans, equipment and other materials owned by or in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office shall, on November 1, 1981, be delivered into the custody of the Office. All investigations, petitions, hearings and legal proceedings pending before, or instituted by, any agency from which functions are transferred by this chapter and which are not concluded prior to November 1, 1981, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect upon November 1, 1981, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred by this chapter to the Office and being in force on November 1, 1981, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office or to any subdivision thereof or to any council or board created by this chapter, be construed as referring and relating to the Office, to the appropriate subdivision thereof or to the council or board as created and established by this chapter.

(c) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office or to any subdivision thereof or to any council or board created by this chapter, be construed as referring to or relating to the equivalent person or persons and their powers, duties and functions as established and created in this chapter.

63 Del. Laws, c. 189, § 2.;



§ 5016. Reports

(a) The Office shall submit an annual report to the Governor and the General Assembly on or before October 15 of each year. Such report shall contain summaries of important accomplishments of the Office and summaries of the work of the Council on Development Finance and of the Tourism Advisory Board.

(b) The Office shall also submit special reports upon the request of the Governor, the General Assembly, the Council on Development Finance or the Tourism Advisory Board or at the discretion of the Director of those aspects of the Office's work which may be deemed of current interest. Copies of all reports shall be made available for general distribution or sale.

(c) In preparing any reports on its operations, the Office may seek the advice of outside experts in the fields of tourist and travel promotion or general economic development.

63 Del. Laws, c. 189, § 2.;



§ 5017. Misnomer of Office in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office, the estate or interest therein expressed or described.

63 Del. Laws, c. 189, § 2.;



§ 5018. Budget

The Director shall prepare a proposed budget for the operation of the Office to be submitted for the consideration of the Governor and the General Assembly. The budget may be presented in any manner consistent with guidelines provided by the Director of the Office of Management and Budget; provided, however, that at least 1 budget unit, or successor budgetary component, shall detail the Governor's proposed budget for the support of tourism. The Office shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly. Special funds may be used in accordance with approved programs, grants or appropriations.

63 Del. Laws, c. 189, § 2; 75 Del. Laws, c. 88, § 21(13).;



§ 5019. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to, and give full force and effect to, this chapter.

63 Del. Laws, c. 189, § 2.;






Subchapter I-A Delaware State Housing Authority

§ 5020. -5026. Findings and purpose; definitions; transfer and establishment; powers and duties; housing director; division of housing; council on housing; transition provisions

Repealed by 71 Del. Laws, c. 357, § 3, eff. July 2, 1998.;






Subchapter I-B Delaware Strategic Fund

§ 5027. Findings and purpose; creation of the Fund

(a) The General Assembly finds that Delaware's development finance programs are necessary to compete for new and existing businesses. Furthermore, the General Assembly finds the number and limited previous funding of finance programs of the Delaware Economic Development Office do not maximize efficiency of administration by the State or the business community. It is the intent of the General Assembly to solve this problem by consolidating the existing development finance programs of the Delaware Economic Development Office into a Delaware Strategic Fund.

(b) A special fund to be known as the "Delaware Strategic Fund" ("Fund") shall be created.

(1) The Fund shall initially consist of $2,250,000 as authorized in 69 Del. Laws, c. 77 to the Delaware Economic Development Office ("Office") on behalf of the Delaware Economic Development Authority ("Authority"). Funds appropriated pursuant to this or subsequent acts are to be used for Fund activities as defined in the following paragraphs. The Fund shall also consist of present balances and future payments of moneys transferred from discontinued programs.

(2) The Fund shall be invested by the State Treasurer in securities consistent with the policies established by the Cash Management Policy Board. All moneys generated by the Fund shall be deposited in the Fund.

69 Del. Laws, c. 386, § 26; 69 Del. Laws, c. 458, § 1.;



§ 5028. Fund purposes

(a) Moneys appropriated to the Fund may be loaned, granted or used in other financing mechanisms by the Authority within the State. The Fund may be used for the following purposes:

(1) Retention and expansion of existing firms;

(2) Recruitment of new firms;

(3) Formation of new businesses; and

(4) To the extent provided in subsection (c) of this section, and for 1 or more of the purposes set forth in paragraphs (a)(1) through (3) of this section, environmental assessment and remediation of certified brownfields.

For purposes other than stated above, the Co-Chairs of the Joint Legislative Committee-Capital Improvement Program, Director of the Office of Management and Budget and Controller General shall be informed prior to any action by the Delaware Economic Development Office.

(b) Moneys appropriated to the Fund may be used for the following activities:

(1) Working capital;

(2) Renovation, construction or any other type of improvements to roads, utilities and related infrastructure and public facilities;

(3) Assistance for equipment, machinery, land and building acquisition and development;

(4) Assistance with relocation expenses;

(5) Loans or loan guarantees;

(6) Assistance for the development of startup strategies such as seed capital and incubator programs;

(7) Assistance for the development of re-use strategies and implementation plans for sites located in the State and targeted for development by the Office;

(8) Assistance for the development and implementation of modernization strategies for existing manufacturing firms to strengthen their competitive position in regional, national and international markets; and

(9) To develop and implement strategies to maintain or enhance important economic sectors in the State.

(c) During any fiscal year of the State, up to $1,000,000, in aggregate, of the moneys appropriated to the Fund may be used to provide matching grants for the costs of environmental assessment and remediation at certified brownfields. The amount of a matching grant with respect to a certified brownfield shall not exceed the lesser of $100,000 or 50 percent of environmental assessment and remediation costs with respect to such certified brownfield. For purposes of this subsection, a "certified brownfield" is a brownfield, as defined in § 9103 of Title 7, that the Secretary of the Department of Natural Resources and Environmental Control has certified as a brownfield pursuant to regulations promulgated under § 9104(b)(2)p of Title 7. The Chairperson of the Authority may at any time suspend the making of grants under this subsection if the Chairperson finds that moneys in the Fund would be better used for other Fund purposes consistent with this subchapter, and may resume the making of grants under this subsection at any time after previously suspending the making of such grants.

69 Del. Laws, c. 386, § 26; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 473, § 32; 73 Del. Laws, c. 183, §§ 4, 5; 74 Del. Laws, c. 409, §§ l, 2; 75 Del. Laws, c. 88, § 21(13).;



§ 5029. Findings and determinations for assistance

(a) The Authority shall draft rules and regulations pertaining to the Fund eligibility, and establish criteria to administer the Fund.

(b) By December 1 of each year, the Office shall report the Fund's previous year's uses to the General Assembly. The Director of the Delaware Economic Development Office shall notify the Co-Chairs of the Joint Legislative Committee on the Capital Improvement Program by March 15, June 15, September 15, and December 15 of each year on the remaining Strategic Fund balance available for commitment as of the end of the month preceding the required reporting date. The Director shall also notify the Co-Chairs of the Joint Legislative Committee on the Capital Improvement Program of their intent to make a commitment of funds from the Strategic Fund prior to the commitment being communicated to the intended recipient of those funds.

(c) In order that the Agriculture/Aquaculture Business Program continue as a revolving fund, any and all balance of and future payments to the Agriculture/Aquaculture Business line as authorized in § 5 of 68 Del. Laws, c. 156 shall be disbursed to the Delaware Strategic Fund.

(d) The amount and type of assistance provided by Delaware Economic Development Office to a firm through the Strategic Fund will be based upon the following criteria:

(1) Consistency with state economic development strategies;

(2) Number of jobs created or retained;

(3) Competitiveness of Delaware versus other locations under consideration as measured by tax comparison and relative site location factors;

(4) Quality of jobs using measures such as the average wage and benefits of the jobs to be created or retained as compared to labor force characteristics of the county and community in which the project will be located;

(5) Comparative overall economic impact of the project at the state, county and local levels as measured by job creation and retention, private investment leverage and revenue generation;

(6) Feasibility of the project as determined by the applicant's business plan, business history and collateral or other financial resources available to adequately secure assistance; and

(7) Any environmental consideration related to siting decisions, manufacturing processes or byproducts.

69 Del. Laws, c. 386, § 26; 69 Del. Laws, c. 458, § 1; 72 Del. Laws, c. 489, § 39;






Subchapter II Business Development Corridor and Economic Support Program

§ 5030. -5032. Legislative intent; qualifying businesses; evaluation preferences; development corridor; and the Business Development Corridor and Economic Support Program

Repealed by 75 Del. Laws, c. 98, § 47, eff. July 1, 2005.;






Subchapter II-A Delaware Technical Innovation Program

§ 5035. Creation; definitions

(a) There is hereby created the Delaware Technical Innovation Program to be administered by the Delaware Economic Development Office.

(b) For the purpose of this subchapter the following definitions shall apply:

(1) "Council" means the Council on Development Finance as defined in § 5007 of this title.

(2) "Office" means the Delaware Economic Development Office.

(3) "Small business" means a corporation, partnership, limited liability company, statutory or common law business trust, sole proprietorship or individual, operating a business for profit, with 100 employees or fewer, including employees employed in any subsidiary or affiliated corporation or other form of business entity which otherwise meets the requirements of the federal Small Business Innovation Research Program or Small Business Technology Transfer Program.

(4) "Small Business Technology Transfer Program" or "STTR Program" means that program, enacted pursuant to the Small Business Technology Transfer Act of 1992, P.L. 102-564 (15 U.S.C. § 638), which provides funds to small businesses to conduct jointly with nonprofit research institutions, cooperative research and development having commercial application.

(5) "Small Business Innovation Research Program" or "SBIR Program" means that program, enacted pursuant to the Small Business Innovation Development Act of 1982 (P.L. 97-219) [15 U.S.C. § 638], which provides funds to small businesses to conduct innovative research having commercial application.

66 Del. Laws, c. 351, § 1; 69 Del. Laws, c. 458, § 1; 74 Del. Laws, c. 314, §§ 1-3.;



§ 5036. Duties

In carrying out this Program, to promote technology development and utilization within the small business sector, the duties of the Delaware Economic Development Office shall include but not be limited to:

(1) Promote the SBIR and STTR Programs among Delaware small businesses.

(2) Seek technical assistance for small businesses to participate more effectively in the federal SBIR and STTR Programs.

(3) Coordinate efforts with small business, institutions of higher education, financial institutions and government to affect timely development and utilization of new development of technology.

(4) Administer state matching funds in association with the Delaware Technical Innovation Program for the federal SBIR and STTR Programs to provide state matching funds to compensate for the lag between federal Phase I and Phase II awards under the SBIR and STTR Programs.

(5) Coordinate efforts within the business sector to commercialize innovative products and processes developed by small businesses.

(6) Assist small businesses that are engaged in technology development and utilization in obtaining private sector financing.

(7) Develop job training programs to meet specific needs for small business.

(8) Review and recommend ways of streamlining relevant state regulations to expedite the development of innovative products and processes.

66 Del. Laws, c. 351, § 1; 69 Del. Laws, c. 458, § 1; 74 Del. Laws, c. 314, §§ 4-6.;



§ 5037. Matching funds for federal Small Business Innovation Research Program

(a) The State may provide matching funds up to a maximum of the federal grant for Phase I if:

(1) A small business has won a Phase I award in the federal SBIR or STTR Programs;

(2) Such small business has submitted a proposal for a Phase II award;

(3) Such small business' principal place of business is located in this State; and

(4) Such small business certifies that the research to be conducted will benefit the Delaware economy.

(b) The Council shall establish criteria and the Office shall administer the state matching funds.

66 Del. Laws, c. 351, § 1; 74 Del. Laws, c. 314, § 7.;



§ 5038. Reporting

The Delaware Economic Development Office shall report to the Governor and the General Assembly on or before January 15, 1990, and every year thereafter.

66 Del. Laws, c. 351, § 1; 69 Del. Laws, c. 458, § 1.;






Subchapter II-B Human Investment and Partnership Program

§ 5039. Declaration of policy

The General Assembly recognizes that a successful economic development effort is critical to the long term viability of our State. It further recognizes that the majority of the economic development benefits and increases in jobs will come from the businesses that are currently in the State. It is therefore crucial that the State, through its economic development program, meets the needs of those businesses in an ever changing work place. One of the critical needs for business is a well-trained and well-educated work force. As the pool of younger workers shrinks, business must turn more to women, minorities and senior citizens to fill those jobs. This labor group brings great potential for productivity, but also special needs (such as child care, elder care, flexible work times and re-training). The General Assembly, therefore, intends through this subchapter to address this situation by establishing, in the Delaware Economic Development Office, a Human Investment and Partnership Program, whose responsibility will be to assist Delaware businesses to better utilize that work force talent. With the help of businesses who have successfully dealt with many of these issues and others in the community who have facilitated such activities, the Delaware Economic Development Office will provide that assistance to Delaware businesses.

68 Del. Laws, c. 446, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5040. Establishment of the Human Investment and Partnership Program

There is hereby established a Human Investment and Partnership Program within the Delaware Economic Development Office whose purpose is to provide assistance to Delaware businesses in order for them to better utilize the talent pool of women, minorities and senior citizens.

68 Del. Laws, c. 446, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5041. Responsibilities and functions of the Human Investment and Partnership Program

The Human Investment and Partnership Program shall have the following responsibilities and functions:

(1) Assist Delaware businesses in tapping the work force of women, minorities and senior citizens;

(2) Work with Delaware businesses and others in the community who have been successful in addressing the issues so crucial to that work force: child care, elder care, flexible work-time, re-training, etc.;

(3) Provide training and awareness programs for Delaware businesses on the issues and benefits of bringing women, minorities and senior citizens into the workplace; and

(4) Assist Delaware businesses in overcoming obstacles to fully utilizing the work force of women, minorities and senior citizens.

68 Del. Laws, c. 446, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5042. Human Investment and Partnership Council

Repealed by 77 Del. Laws, c. 106, § 6, effective July 6, 2009.;



§ 5043. Reporting to the Governor and the General Assembly

The Delaware Economic Development Office and Department of Labor shall issue an annual report on progress made by the 30th of December of each calendar year. The Office will report on its progress, the barriers that exist to women, minorities and senior citizens entering the work force, and what resources, both public and private, are necessary to facilitate the expansion of Delaware's work force.

68 Del. Laws, c. 446, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter III Advanced Real Property Acquisition Fund

§ 5044. , 5045. Idle moneys to be held in Capital Investment Fund; authorization for sale of school district bonds

Transferred.






Subchapter III-A The Small Business Revolving Loan and Credit Enhancement Fund

§ 5046. Legislative intent

The General Assembly finds that small businesses in the State are of vital significance to Delaware's economic well-being and that small businesses provide the vast majority of jobs in the State. The General Assembly also finds that small businesses have a difficult time borrowing needed funds on a conventional basis due to the high cost of these funds and the reluctance of banks to provide 100 percent financing. To help allay these obstacles, the General Assembly hereby directs the Delaware Economic Development Office to use the Small Business Revolving Loan and Credit Enhancement Fund to assist small businesses in reducing the cost of loan funds by offering partial, low-cost loans or by purchasing credit enhancements for small business' sustenance and growth.

67 Del. Laws, c. 46, § 26(a); 69 Del. Laws, c. 77, § 25(a); 69 Del. Laws, c. 458, § 1.;



§ 5047. Creation of the Fund

(a) A special fund to be known as the "Small Business Revolving Loan and Credit Enhancement Fund," hereinafter referred to as the "Fund" shall be created and administered by The Delaware Economic Development Authority, hereinafter referred to as the "Authority."

(b) The Fund shall be invested by the State Treasurer in securities consistent with the policies established by the Cash Management Policy Board. All interest on the Fund's moneys and any repayment of loans shall be deposited in the Fund.

(c) Loans made by the Authority to small businesses under the Fund shall be loaned at a below-market rate.

67 Del. Laws, c. 46, § 26(a).;



§ 5048. Fund purposes

(a) The moneys appropriated to the Fund may be used by the Authority for loans up to 25 percent of the total debt required, but not to exceed $100,000 for working capital and fixed asset purposes.

(b) The moneys appropriated to the Fund may also be used to purchase credit enhancements on behalf of targeted businesses which shall support loans made by and/or through financial institutions to such targeted businesses. Credit enhancements purchased shall not exceed $100,000 and the credit enhancement amount purchased shall be determined by the Authority.

(c) The moneys appropriated to the Fund shall not be used for the following purposes:

(1) Grants;

(2) Restaurants and professional office buildings except in those targeted census tracts, defined in § 2020(1)d. of Title 30;

(3) Projects which do not attract or retain employment opportunities;

(4) Private, nonprofit activities; and

(5) Private or public speculative real estate ventures.

67 Del. Laws, c. 46, § 26(a); 67 Del. Laws, c. 285, § 21(a); 69 Del. Laws, c. 77, § 25(b).;



§ 5049. Fund eligibility

In order for a project to be eligible for the Fund purposes cited in § 5048 of this title, the project must meet the following criteria:

(1) For the purpose of administering the Fund, a small business shall be defined as a firm having a full-time equivalent complement of 100 or fewer Delaware based employees at the time of application;

(2) The firm to benefit from Fund proceeds must create or retain direct, permanent, quality, full-time jobs;

(3) The firm eligible for Fund proceeds must be eligible for and have received commitments for at least 75 percent of the debt amount needed;

(4) The firm eligible for Fund proceeds must be able to collateralize the Fund proceeds to the satisfaction of the Authority which shall use to the greatest extent possible bank like underwriting procedures;

(5) The firm eligible for Fund proceeds must be able to repay the Fund proceeds within a time period and at an interest rate determined by the Authority; and

(6) Projects to be aided by the Fund shall be recommended by the Council on Development Finance ("Council") and approved by the Chairperson of the Authority. No project shall receive any benefit from the Fund unless such benefit is approved by a majority of the Council.

67 Del. Laws, c. 46, § 26(a); 67 Del. Laws, c. 285, § 21(b), (c); 69 Del. Laws, c. 77, § 25(c)-(e); 70 Del. Laws, c. 186, § 1.;






Subchapter IV Delaware Economic Development Authority

§ 5051. Findings; declaration of policy

(a) It is determined and declared as a matter of legislative finding that:

(1) The good order of the State and the health and welfare of its citizens depend upon the steady employment, in useful occupations, of the citizens of the State;

(2) In certain areas of the State, many citizens are employed sporadically or not at all. In these areas of the State, many citizens have heretofore found employment in agricultural pursuits. As agriculture becomes more efficient, and requires fewer employees for the maintenance of economic output levels, increasing numbers of citizens cannot find agricultural employment. Opportunities for other forms of employment in these areas are very limited. This condition threatens the economic stability of the State, discourages thrift and depresses the standard of living of the citizens of the State, all to the detriment of the public health, welfare and order. Moreover, the viability and attractiveness of expanded agricultural enterprise in the State (with consequential increase in agricultural employment opportunity) is jeopardized by competition from agricultural enterprises located in states enjoying longer growing seasons and other competitive advantages;

(3) Stable and useful employment can be made available for citizens of the State by financing the construction, acquisition, rehabilitation, modernization or renovation of commercial, industrial and agricultural facilities in the State;

(4) In many areas of the State, substantial unemployment or cyclical employment (involving cessations of work and temporary layoff of employees) exists. This condition threatens the economic stability of the State, discourages thrift and depresses the standard of living of the citizens of the State, all to the detriment of the public health, welfare and order;

(5) There is a continuing need to prevent decline in business employment, including employment in industrial, commercial and agricultural businesses within the State and to reduce unemployment and cyclical employment within the State;

(6) The availability of financial assistance and suitable facilities are important inducements to industrial, commercial and agricultural businesses to locate, remain and expand in the State which in time will result in increased employment opportunities in the State;

(7) Due to increased industrialization and urbanization of many areas of the State, greater dangers to the public health and welfare exist because of pollution of the air, water and soil, and high levels of noise. Therefore, it is necessary to protect the public health and welfare by fostering the reduction, abatement or prevention of the pollution of the state's environment and the protection of its natural resources;

(8) There is a need to assist in the financing of medical facilities, nursing facilities and facilities for the residence or care of the aged in order to provide modern and efficient medical and nursing care and residence facilities for the citizens of the State thereby promoting their health and welfare;

(9) There is a need to encourage the development of the State as a banking and financial service center by expanding the types of projects and activities for which the State will provide financing assistance, thereby enhancing the inducements for banks and financial service enterprises to locate, remain and expand in the State which in time will result in increased employment opportunities and commercial transactions in the State;

(10) There is a need to assist in the financing of facilities and activities of exempt persons in order to contribute to the prosperity, health or general welfare of the citizens of the State; and

(11) There is a need to assist the Delaware State Housing Authority and Dover-Del Housing Corp. in solving housing problems for low- and moderate-income residents of Liberty Court Apartments, Dover, Delaware, thereby contributing to the prosperity, health or general welfare of the citizens of the State.

(b) It is further determined and declared that in order to aid in remedying such conditions and to implement the purposes of this subchapter, there shall be created an Authority which shall be a body politic and corporate having the powers, duties and functions provided in this subchapter; that the creation of the Authority and the powers conferred upon such Authority under this subchapter and the expenditure of moneys pursuant to this subchapter constitute a valid public purpose and the performance of a valid public function; that the enactment of the provisions hereinafter set forth is in the public interest and for the public benefit and welfare and is hereby so declared to be as a matter of express legislative determination.

6 Del. C. 1953, § 7001; 53 Del. Laws, c. 167; 54 Del. Laws, c. 66, § 1; 57 Del. Laws, c. 679, §§ 3A-3C; 58 Del. Laws, c. 316, §§ 2-4; 62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a), (b); 64 Del. Laws, c. 131, § 10(a); 64 Del. Laws, c. 343, § 18(a); 67 Del. Laws, c. 46, § 18(a)(1), (2).;



§ 5052. Definitions

The following words and terms, unless the context clearly indicates a different meaning, shall have the following respective meaning:

(1) "Agricultural business" means any enterprise engaged in raising, preparing or marketing crops, timber, nursery stock, livestock or the like or any related products, and facilities directly related, incidental or subordinate to any of the foregoing.

(2) "Assisted person" means any person, including individuals, firms, partnerships, associations, societies, trusts, public or private corporations, not for profit corporations or other legal entities, including public or governmental bodies as well as natural persons for which a project is undertaken or proposed to be undertaken.

(3) "Authority" means the Delaware Economic Development Authority created by § 5053 of this title.

(4) "Bonds" means bonds, notes or other obligations issued by the Authority pursuant to this subchapter.

(5) "Commercial business" means any enterprise other than an agricultural business or industrial business which may include, but is not limited to, wholesale, retail or other mercantile activities; office buildings; cable television facilities; hotels; motels; shopping centers; department stores; sports facilities; restaurants; convention, auditorium or trade show facilities; tourism and recreational facilities; medical facilities, nursing facilities and facilities for the residence or care of the aged; public transportation facilities; parking facilities; and facilities directly related, incidental or subordinate to any of the foregoing.

(6) "Cost" means, with respect to any project, all costs, whether capital or otherwise, and includes the cost of acquisition, construction, reconstruction, repair, alteration or extension of any building, structure, facility or other improvement; the cost of demolishing, removing or relocating any building, structure, facility or other improvement, including the cost of acquiring any lands to which such building, structure, facility or other improvement may be moved or relocated; the cost of machinery and equipment; the cost of acquisition, construction, reconstruction, repair, alteration, modernization, renovation, rehabilitation, improvement or extension of pollution control devices, equipment or facilities; the cost of land, rights-in-land, easements, privileges, agreements; franchises, utility extension, disposal facilities, access roads and site developments necessary, useful or convenient for any project or in connection therewith; the cost of providing working capital or the acquisition or carrying of accounts receivable, chattel paper or other commercial instruments or inventory; interest prior to, during and for a reasonable period after completion of construction; discount on bonds; costs of issuance of bonds; engineering and inspection costs; costs of financial, legal, professional and other services; organizational, administrative, insurance, operating and other expenses of the Authority or any assisted person prior to and during any acquisition or construction; all such expenses as may be necessary or incident to the financing, acquisition, construction or completion of any project or part thereof; and all provision for reserves for payment or security of principal, premium, if any, or interest on, bonds during or after acquisition or construction of any project as the Authority may determine to be appropriate. Cost with respect to any project financed by state guaranteed bonds shall not include the cost of providing working capital or inventory.

(7) "Director" means the Director of the Delaware Economic Development Office.

(8) "Exempt person" means a governmental unit or an organization described in § 501(c)(3) of the federal Internal Revenue Code [26 U.S.C. § 501(c)(3)] and exempt from tax under § 501(a) of the federal Internal Revenue Code [26 U.S.C. § 501(a)] but only with respect to a trade or business carried on by such organization which is not an unrelated trade or business, determined by applying § 513(a) of the federal Internal Revenue Code [26 U.S.C. § 513(a)] to such organization.

(9) "Industrial business" means any enterprise other than an agricultural business or commercial business and may include, but is not limited to, industrial parks; public utilities; activities involving the development, production, collection, conversion, storage, conservation or transmission of coal, electricity, gas, oil, steam, water or sources of energy not covered by the foregoing; manufacturing, fabricating or processing activities; research and development activities; docks, wharves, airports; storage, shipping, receiving, warehouse and distribution facilities; and facilities directly related, incidental or subordinate to any of the foregoing.

(10) "Outstanding bonds" means the principal amount of state guaranteed bonds on which there is principal and interest owing and for which there have not been set aside with a trustee sufficient moneys to pay principal, premium, if any, and interest on such state guaranteed bonds, which moneys are subject to an irrevocable instruction that they be applied to the payment of principal, premium, if any, and interest on such state guaranteed bonds when due and payable, whether at maturity or otherwise.

(11) "Pollution control project" means any device, equipment, improvement, structure or facility or any land and any building, structure, facility or other improvement thereon, or any combination thereof, whether or not in existence or under construction, or additions thereto or upgrading thereof, and all real and personal property deemed necessary thereto, having to do with, or the end purpose of which is, the control, abatement or prevention of land, water, air or general environmental pollution in or adjacent to the State, whether by solids, liquids, gases, particulates, radiation, heat, noise or otherwise, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, wastewater collection system, wastewater treatment works, sewage treatment system or solid waste disposal or resource recovery facility or site.

(12) "Project" means:

a. Acquisition, construction, reconstruction, repair, alteration, improvement, extension or financing of any building, structure or facility whether or not in existence or under construction;

b. Purchase, installation or financing of equipment, machinery and other personal property;

c. Acquisition, improvement or financing of real estate and the extension or provision of utilities, access roads and other appurtenant facilities; or

d. Any other activity (including, without limitation, the providing of working capital or the acquisition or carrying of inventory, accounts receivable, chattel paper or commercial instruments);

any of which are to be used, occupied or undertaken by any assisted person in any enterprise which will tend to maintain or provide gainful employment within the State, including, but not limited to, facilities and activities for industrial business, agricultural business, commercial business or any combination thereof. Project, in addition, shall mean a pollution control project. A project shall not be considered a public work or public improvement for purposes of this subchapter or for purposes of any other law, rule or regulation of the State or any political subdivision thereof.

(13) "Related person" means a person who is a related person under § 144(a)(3) of the Internal Revenue Code of 1986 [26 U.S.C. § 144(a)(3)], as amended.

(14) "Resolution" means any resolution adopted, or trust agreement or other agreement executed, by the Authority pursuant to which bonds are authorized to be issued.

(15) "Revenues" means receipts, fees, rentals, loan repayments or other payments or income derived from the lease, sale or other disposition of a project, the loan of money, the acquisition and sale of loans, moneys or securities in reserve and insurance funds or accounts or other funds and accounts and income from the investment thereof, and fees, charges or other moneys to be received by the Authority in connection with a project.

(16) "State" means the State of Delaware.

(17) "State guaranteed bonds" means bonds to which the full faith and credit of the State has been pledged as provided in this subchapter.

6 Del. C. 1953, § 7002; 58 Del. Laws, c. 316, § 5; 58 Del. Laws, c. 356, § 1; 62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a)-(d), (f); 64 Del. Laws, c. 131, § 10(b), (c); 64 Del. Laws, c. 343, § 18(b); 66 Del. Laws, c. 92, § 17(a), (b); 69 Del. Laws, c. 458, § 1.;



§ 5053. Established; organization

(a) There is hereby established a body corporate and politic, with corporate succession, to be known as "The Delaware Economic Development Authority." The Authority is hereby constituted as an instrumentality of the State exercising public and essential governmental functions, and the exercise by the Authority of the powers conferred in this subchapter shall be deemed and held to be an essential governmental function of the State.

(b) The Authority shall consist of the Director who shall serve ex officio. The Director shall hold office for the term of the Director's appointment. Should a vacancy in the Office of the Director occur, then the Authority shall consist of the Acting Director (with references to the Director in this subchapter deemed to refer to such Acting Director) until the Director's successor is duly qualified and appointed.

(c) The Director shall be the Chairperson of the Authority. Subject to its annual budget as approved by the Governor and the General Assembly, the Authority shall employ such persons as the Director shall determine are necessary to fulfill the powers granted to the Authority in this subchapter. The powers of the Authority shall be vested in the Director and all action by the Authority shall be taken by the Director or by a designee acting on the Director's behalf as provided in this subchapter.

(d) Notwithstanding any other law, neither the Director nor any officer or employee of the State shall be deemed to have forfeited or shall forfeit such office or employment or any benefits or emoluments thereof by reason of such service as an officer of the Authority.

(e) The Director may designate officers or employees of the Delaware Economic Development Office to represent the Director, and each such designee may lawfully act on behalf of the Director; provided, however, that, except in instances where the Director determines that the Director may have a direct interest in a project as provided in subsection (i) of this section and therefore disassociates from that project, no such designee may lawfully approve a project or adopt a resolution. However, notwithstanding the foregoing, the Director may during absence from the State, in accordance with § 5004 of this title, appoint any qualified employee of the Delaware Economic Development Office to serve as Acting Director during such absence and such Acting Director may, among other things, lawfully approve a project, adopt a resolution or sign a bond. Neither the Director nor any such designee shall be subject to any personal liability or accountability by reason of execution of any bonds or the issuance thereof.

(f) The Authority may be dissolved by act of the General Assembly on condition that the Authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the Authority, all property, funds and assets thereof shall be vested in the State.

(g) The Authority shall prepare an annual budget for each fiscal year of the Authority (the "annual budget") and shall submit the annual budget to the Director of the Office of Management and Budget and General Assembly in accordance with Chapter 63 of this title. The annual budget need not include amounts representing expenditures for debt service on bonds, except for such amounts with respect to projects which are financed by proceeds from state guaranteed bonds and for which either:

(1) Any payment due to the Authority or to a trustee or other person as assignee of the Authority is in default; or

(2) Sufficient revenues are not available to make payments due to such trustee or other person.

(h) The Office of Auditor of Accounts shall cause an audit of the Authority's bonds issued under § 5054(d) of this title to be made annually by a certified public accountant licensed to practice in the State. In addition, the Authority shall make an annual report of its activities to the Governor which shall set forth a complete operating and financial statement covering the Authority's operations during the year and shall include the report of the certified public accountant who makes the audit of the Authority's books and accounts. The Authority shall furnish a copy of the annual report to the Speaker of the House of Representatives and the President Pro Tempore of the Senate, the Auditor of Accounts and Controller General.

(i) No member, officer, employee or agent of the Authority shall be interested, either directly or indirectly, in any project or in any contract, sale, purchase, lease or transfer of real or personal property to which the Authority is a party. The existence of any such interest shall not affect the validity of bonds issued pursuant to this subchapter.

(j) All expenses incurred by the Authority shall be included and charged to the project to which they apply. Any refunds or reimbursements of such expenses shall be credited to the same project to which such expense was charged.

(k) The Authority shall prescribe such regulations as may be necessary to carry out the purposes of this subchapter and, in addition to any other regulation, the Authority shall require that any new applicant approved for a loan under this chapter shall agree to give the first opportunity of employment to qualified Delaware residents.

Each applicant shall report to the Authority, no later than June 30 of the year following the start of its operation in this State, the number of employees and the number of employees who were residents of Delaware at the time of their employment. This subsection shall not apply to industry employing highly skilled workers, except that any such industry, if it employs unskilled or semiskilled workers as a part of its work force, shall comply.

(l) Any net earnings of the Authority (beyond those necessary for retirement of any indebtedness or to implement the public purposes of this subchapter) shall not inure to the benefit of any person other than the State.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a)-(d); 64 Del. Laws, c. 131, § 10(d); 64 Del. Laws, c. 320, § 1; 65 Del. Laws, c. 212, § 17(c); 69 Del. Laws, c. 438, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13); 76 Del. Laws, c. 79, § 57.;



§ 5054. Deauthorization of State guaranteed bonds

(a) The Authority may issue bonds to finance the cost of any project or part thereof with respect to which the Authority has adopted a resolution.

(b) The Authority may issue bonds to refund bonds previously issued by the Authority or any other issuer, past or present, within the State (including, without limitation, the former Department of Community Affairs and Economic Development), including the payment of any redemption premium thereon and any interest accrued to the date of redemption of such bonds.

(c) The Authority may issue bonds payable solely from the revenues of the project for which the bonds have been issued. Such bonds may be issued for a project whether or not such project is or will be financed by state guaranteed bonds.

(d) The Authority may pledge the full faith and credit of the State to the payment of principal, premium, if any, and interest due on bonds (whether at stated or accelerated maturity or otherwise) subject to the following conditions:

(1) With respect to any project proposed to be financed by state guaranteed bonds, the Authority shall find and determine, which findings and determinations shall be conclusive, in addition to making the appropriate findings and determinations required by § 5055 of this title, that:

a. The aggregate principal amount of state guaranteed bonds, the proceeds of which are used to finance the proposed project together with the aggregate principal amount of outstanding bonds used to finance any other project or projects owned, used, leased or occupied by the same assisted person, or by a related person to the assisted person, does not exceed $3,000,000;

b. Not more than 50 percent of the cost of the proposed project shall be financed by state guaranteed bonds, and no part of the assisted person's contribution to the cost of a proposed project may be supplied, in whole or in part, by funds appropriated by an act of the General Assembly of the State; and

c. The fulfillment, discharge and satisfaction of the assisted person's obligations under the terms of the lease, mortgage, loan agreement or other financing agreements between the Authority and the assisted person shall be adequately secured.

(2) The aggregate principal amount of state guaranteed bonds that may be authorized to be outstanding shall be limited to $4,449,015. The limit shall automatically be reduced below $4,449,015, once the aggregate principal amount of outstanding state guaranteed bonds is reduced to $4,449,015 by an amount equal to the principal amount of state guaranteed bonds thereafter retired by the Authority.

(3) In no event shall the proceeds of state guaranteed bonds be used to finance a project for commercial business or agricultural business.

(4) The Authority may not adopt a resolution authorizing the issuance of state guaranteed bonds without the approval of at least 5 of the 7 members (the "members") of the Council on Development Finance (the "Council") or three quarters of the members if vacancies on the Council exist.

(5) The assisted person shall be legally obligated to deposit (prior to the delivery of the bonds and from a source other than the proceeds of the bonds), and thereafter maintain, with a person in trust, a cash reserve fund in an amount equal to the maximum principal and interest payable on such bonds during any consecutive 12-month period by such assisted person to the Authority under the terms of the lease, mortgage, loan agreement or other financing agreement between the Authority and such assisted person. Such cash reserve fund shall be pledged solely for the purposes provided in § 5061 of this title and shall not be construed as a security deposit under the state's Landlord Tenant Code (Part III of Title 25).

(6) In the case of accelerated maturity, the pledge of the full faith and credit of the State to the payment of principal, premium, if any, and interest due on state guaranteed bonds prior to their stated maturity shall not apply without the express written approval of the Secretary of Finance. Such approval may be given at any time after the occurrence of a default which would permit the acceleration of payment of principal, premium, if any, or interest on such state guaranteed bonds under the terms of the lease, mortgage, loan agreement or other financing agreements between the Authority and the assisted person.

(e) The Authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this subchapter including without limitation the power:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business and to adopt rules, regulations and policies in connection with the performance of its functions and duties;

(2) To adopt, use and alter at will an official seal;

(3) To sue in its own name;

(4) To acquire in its own name by purchase, lease or otherwise, on such terms and conditions and in such manner as it may deem proper, any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein, whether or not in connection with a project, and to sell, lease as lessor, mortgage or otherwise encumber, transfer or dispose of any such property or interest therein;

(5) To enter into contracts with a person upon such terms and conditions as the Authority shall determine to be reasonable, providing, without limitation, for reimbursement for the planning, designing, financing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of a project and to pay or compromise any claims arising from any such contracts;

(6) To enter into loan agreements with, to provide any other forms of financing support and to make loans to, an assisted person, for the cost of a project (title to which project may remain or vest in such assisted person), which loans or other financing support may be secured or evidenced by notes, debentures, bonds, mortgages, leases or other instruments, delivered to the Authority or to a trustee or other person as assignee of the Authority, all upon such terms and conditions as the Authority may deem advisable;

(7) To establish and maintain funds of any kind, including without limitation reserve and insurance funds with respect to any financing of a project;

(8) To mortgage, pledge, assign or otherwise encumber all or any portion of a project or revenues;

(9) To grant options to purchase or renew a lease for any project;

(10) To contract for and to accept any gifts, grants or loans of funds or property or financial or other aid from any source, and to comply, subject to this subchapter, with the terms and conditions thereof;

(11) To charge and collect such fees and charges as it shall determine to be reasonable for the use of its services;

(12) To acquire, purchase, manage, operate, hold and dispose of real and personal property or interests therein, take assignments of rentals and leases and make and enter into all contracts, leases, agreements and arrangements necessary or incidental to the performance of its duties;

(13) To purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness;

(14) To purchase, acquire, attach, seize, accept or take title to any project by conveyance or by foreclosure, and sell, lease, manage or operate any project for a use specified in this subchapter;

(15) To borrow money and issue bonds (the interest on which may be taxable or exempt from tax under the Internal Revenue Code of 1986, as amended) as provided in this subchapter, and provide for the rights of the holders thereof;

(16) To pledge the full faith and credit of the State to the payment of the principal, premium, if any, and interest on bonds, but only to the extent permitted under this subchapter;

(17) To invest any funds or moneys of the Authority pending the application of such funds or moneys to the purposes specified in this subchapter;

(18) To employ consulting engineers, architects, attorneys (in accordance with § 2507 of this title), real estate counselors, appraisers and such other consultants and employees, who shall not be members of the classified service, as may be required in the judgment of the Authority to carry out the purposes of this subchapter, and to fix and pay their compensation from funds available to the Authority therefor;

(19) To do and perform any acts and things authorized by this subchapter under, through or by means of its own officers, agents and employees, or by contracts with any person;

(20) To procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable; and

(21) To acquire all of the issued and outstanding stock of Dover-Del Housing Corp., a Delaware nonprofit housing development corporation, and to serve as the sole member thereof during such period of time that Liberty Court Apartments, Dover, Delaware, is being rehabilitated and, upon completion of such rehabilitation, to cause Dover-Del Housing Corp. to convey title to such apartments to the Delaware State Housing Authority for such consideration as the Authority shall, at such time, deem adequate and, as soon as practicable thereafter, to divest its interest in Dover-Del Housing Corp., and to take any and all other actions deemed to be necessary or appropriate by the Authority in connection with the foregoing.

(f) Notwithstanding any other provision in this subchapter, the Authority shall have the power to issue bonds for the benefit of any exempt person, subject only to the following conditions:

(1) The Authority may not pledge the full faith and credit of the State to the payment of principal, premium, if any, or interest due on such bonds; and

(2) Prior to approving an application for the issuance of such bonds, the Authority shall find and determine, which finding and determination shall be conclusive, on the basis of all information reasonably available to it, that any proposed financing for an exempt person will effectuate the purpose set forth in § 5051(a)(10) of this title. With respect to such applications, the Authority need not make the findings and determinations otherwise required under this subchapter.

6 Del. C. 1953, § 7003; 53 Del. Laws, c. 167; 54 Del. Laws, c. 66, §§ 2-7; 57 Del. Laws, c. 679, § 3C; 58 Del. Laws, c. 316, § 6; 58 Del. Laws, c. 356, §§ 2-4; 60 Del. Laws, c. 211, § 1; 62 Del. Laws, c. 269, § 1; 62 Del. Laws, c. 277, § 96; 62 Del. Laws, c. 407, § 4(a); 62 Del. Laws, c. 423, § 6; 63 Del. Laws, c. 179, § 4(a); 63 Del. Laws, c. 189, § 5(a), (b), (d), (e); 63 Del. Laws, c. 387, § 7(a); 64 Del. Laws, c. 131, § 3(a); 64 Del. Laws, c. 343, §§ 4(a), 18(c); 65 Del. Laws, c. 212, § 6(a); 66 Del. Laws, c. 92, §§ 5(a), 17(c), (d); 66 Del. Laws, c. 360, §§ 4(a), 29(h); 67 Del. Laws, c. 46, §§ 4(a), 18(a)(3)-(5); 67 Del. Laws, c. 285, § 4(a); 68 Del. Laws, c. 156, § 2(a); 68 Del. Laws, c. 405, § 1(a); 69 Del. Laws, c. 77, § 2(a); 69 Del. Laws, c. 386, § 2(a); 70 Del. Laws, c. 210, § 2(a); 70 Del. Laws, c. 473, § 2; 71 Del. Laws, c. 150, § 2; 71 Del. Laws, c. 378, § 2(a); 72 Del. Laws, c. 258, § 2; 72 Del. Laws, c. 489, § 2(a); 73 Del. Laws, c. 95, § 2; 73 Del. Laws, c. 350, § 2(a); 74 Del. Laws, c. 69, § 2(a).;



§ 5055. Application for assistance; findings and determinations

(a) The Authority may adopt a resolution, provided that an application for assistance under this subchapter shall be submitted to the Authority, for the advice or, where required by this subchapter, the approval of the Council on Development Finance, requesting the issuance of bonds to finance a project or to provide another form of financing support to a project. Prior to approving such application, the Authority shall find and determine, which findings and determinations shall be conclusive, on the basis of all information reasonably available to it, that any project financed:

(1) Will tend to maintain or provide gainful employment for citizens of the State, or, in the case of a pollution control project, will reduce, abate or prevent pollution of the state's environment or protect its natural resources, or, in the case of a medical facility, nursing facility or facility for the residence or care of the aged, will help to provide modern and efficient medical, nursing or residence facilities as the case may be for the citizens of the State;

(2) Will serve a public purpose by contributing to the prosperity, health or general welfare of the citizens of the State;

(3) In the case of a project for agricultural business will require a capital investment of at least $10,000, which funds, including the proceeds of the bonds to be issued, if any, will be available or expended on the day the Authority issues the bonds or provides another form of financing support to the project;

(4) In the case of a project for commercial business will require a capital investment of at least $10,000, which funds, including the proceeds of the bonds to be issued, if any, will be available or expended on the day the Authority issues the bonds or provides another form of financing support to the project;

(5) Will be leased to, sold to or financed for a financially responsible assisted person who has not been convicted of a major labor law violation or of illegal conduct involving moral turpitude by any agency or court of the federal government or agency or court of any state in the 2-year period immediately prior to the approval of the assisted person's application for assistance; and

(6) Will effectuate the purposes of this subchapter.

(b) The Authority may make the foregoing findings and determinations on a prospective basis prior to the receipt of any such application provided that the proceeds of bonds are not disbursed or another form of financing support is not provided to any assisted person until such findings and determinations are made specifically with respect to such assisted person's project or projects.

(c) The Authority may issue bonds to refund bonds issued pursuant to this subchapter without making any of the foregoing findings or determinations.

(d) The Council on Development Finance is delegated the authority and responsibility for conducting a public hearing following reasonable public notice prior to the issuance by the Authority of any bond or the provision by the Authority of any other form of financing support. The Council on Development Finance shall adopt such rules and procedures as it determines to be necessary or desirable in fulfilling its responsibilities.

(e) For purposes of § 147(f) of the Internal Revenue Code of 1986 [26 U.S.C. § 147(f)], as amended, the Governor of this State, or an elected official of the State designated by the Governor for this purpose as permitted by such Code, shall have the authority and responsibility for approving, or withholding approval of, the issuance by the Authority of any bond. If, in connection with an application for the issuance of any bond by the Authority, the Governor or the elected official designated by the Governor advises the Attorney General of the State that the Governor or such elected official is unable or believes it would be inappropriate for the Attorney General to consider such application, then the Attorney General shall have the authority and responsibility for approving, or withholding approval of, the issuance of such bond by the Authority.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a), (b), (e); 64 Del. Laws, c. 10, §§ 1, 2; 65 Del. Laws, c. 212, § 17(b); 66 Del. Laws, c. 92, § 17(e); 66 Del. Laws, c. 360, § 29(h); 67 Del. Laws, c. 46, §§ 30(d)-(g); 70 Del. Laws, c. 186, § 1.;



§ 5056. Bonds

(a) The bonds authorized to be issued by this subchapter shall be authorized by a resolution and shall be of such series; bear such date or dates; mature at such time or times, not exceeding 20 years for state guaranteed bonds; bear interest at such rate or rates; be in such denominations; be of a single denomination payable in installments; be in such form, either coupon or fully registered without coupon; carry such registration, exchangeability and interchangeability privileges; be payable in such medium of payment and at such place or places; be subject to such terms of redemption; and be entitled to such priorities in the revenues of the Authority as such resolution may provide. The bonds shall bear the manual or facsimile signature of the Director, and of the Secretary of the Council on Development Finance, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the Director. Any such bonds may be issued and delivered notwithstanding the fact that 1 or more of the officials signing such bonds, or whose facsimile signature shall be upon the bonds or coupons, shall have ceased to be such official or officials at the time when such bonds shall actually be delivered.

(b) The bonds may be sold at public or private sale for such price or prices as the Authority shall determine. Any bonds may be consolidated for sale with any other bonds of the Authority and sold as a single issue. Pending the preparation of the definitive bonds, temporary bonds may be issued to the purchaser or purchasers of such bonds and may contain such terms and conditions as the Authority may determine.

6 Del. C. 1953, § 7004; 53 Del. Laws, c. 167; 57 Del. Laws, c. 679, § 3C; 58 Del. Laws, c. 316, § 7; 62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a)-(c), (e); 63 Del. Laws, c. 387, § 15.;



§ 5057. Covenants with bondholders

(a) The Authority shall have the power to covenant and to agree with the holders of bonds in order to secure the payment of such bonds, as to:

(1) The custody, security, use, expenditure, investment or application of the proceeds of bonds;

(2) The use, regulation, operation, maintenance, insurance or disposition of all or any part of any project;

(3) The payment of the principal, premium, if any, and interest on bonds, the sources and methods of payment thereof, the rank or priority of any such bonds as to any lien or security or the acceleration of the maturity of any such bonds;

(4) The use and disposition of any moneys of the Authority, including all revenues;

(5) The mortgage, pledge, assignment or deposit of all or any part of the revenues or other moneys of the Authority or of all or any part of a project to secure the payment of the principal, premium, if any, and interest on bonds, and the powers and duties of any trustee or agent with regard thereto;

(6) The segregation of revenues or other moneys of the Authority into reserves and sinking funds, and the source, custody, investment, security, regulation, application and disposition thereof;

(7) The rents, fees or other charges for the use of any project, including any parts, replacements or improvements thereafter constructed or acquired, and the fixing, establishment, collection and enforcement of the same;

(8) Any limitation on the issuance of additional bonds or on the incurrence of indebtedness of the Authority;

(9) Any vesting in a trustee or trustees, fiscal or escrow agent or agents, within or without the State, or such property, rights, powers and duties as the Authority may determine, and any limitation on the rights, duties and powers of such trustee or agent;

(10) The payment of costs or expenses incident to the enforcement of the bonds, the resolution or any covenant or contract with the holders of bonds;

(11) The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given or evidenced; or

(12) Any other matter or course of conduct which, by recital in a resolution, is declared to secure further the payment of the principal, premium, if any, or interest on bonds.

(b) All such provisions of a resolution and all such covenants and agreements shall constitute valid and legally binding contracts between the Authority and the several holders of bonds to which they relate, regardless of the time of issuance of such bonds.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a).;



§ 5058. Pledge of revenues or other property

Any pledge of revenues or other property made by the Authority shall be valid and binding from the time when the pledge is made. Revenues so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge or revenues or other property shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, whether or not such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be filed or recorded; however, copies of such resolution or instrument shall be retained by the Authority.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a).;



§ 5059. Limitation on liability of State

(a) Bonds, other than state guaranteed bonds, issued pursuant to this subchapter shall not constitute a debt of the State or any political subdivision or any agency thereof, or a pledge of the full faith and credit or taxing power of the State or any political subdivision or any agency thereof, and shall not obligate the State or the Authority to make any appropriation for their payment.

(b) All bonds, other than state guaranteed bonds, shall contain on the face thereof a statement to the following effect:

"Neither the faith and credit nor the taxing power of the State is pledged to the payment of the principal of, premium, if any, or interest on this bond, nor is the State or the Delaware Economic Development Authority in any manner obligated to make any appropriation for payment thereof."

(c) State guaranteed bonds shall be a debt of the State.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a), (b).;



§ 5060. Negotiability of bonds

The bonds and any coupons appurtenant thereto shall be negotiable instruments and securities under the Uniform Commercial Code of the State.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a).;



§ 5061. Default in payment of state guaranteed bonds; insufficient revenues to make payment

If any payment of principal, premium, if any, or interest due to the Authority or to a trustee or other person as assignee of the Authority with respect to a project financed by proceeds from state guaranteed bonds is in default, or if sufficient revenues are not available to make such payment, the Authority:

(1) Shall forthwith direct (if it has not previously done so) the person holding the cash reserve fund deposited pursuant to paragraph (5) of subsection (d) of § 5054 of this title to apply such cash reserve fund to the payment of principal, premium, if any, and interest on such state guaranteed bonds as the same become due;

(2) Shall forthwith give notice of such default or occurrence to the Governor, the Secretary of Finance, the Auditor of Accounts, the Speaker of the House of Representatives, the President Pro Tempore of the State and the Controller General. Thereafter, the General Assembly shall appropriate sufficient funds to pay principal, premium, if any, and interest on such state guaranteed bonds when due. Any funds made available pursuant to such appropriation shall be deposited by the Authority in the appropriate cash reserve fund;

(3) Shall exercise its rights to secure its title and take possession of the project and any other assets pledged, assigned or transferred to the Authority in connection with the financing of the project. The Authority shall thereupon attempt to realize from the sale, lease or other disposition of the project assets sufficient funds to meet debt service on the outstanding state guaranteed bonds. Realized funds shall first be applied to meet the costs, incurred or to be incurred, of administering such project. Thereafter, such funds shall be applied by the Authority to any lawful purpose of the Authority including, but not limited to, the payment of principal and interest on state guaranteed bonds for such project. The remainder of such funds, after payment of or provision for the payment of the foregoing, shall be paid into the General Fund of the State;

(4) Trustees for holders of state guaranteed bonds are hereby authorized to release to the Authority the proceeds of sale, lease or other disposition of any real or personal property comprising the project less any proceeds, to be held in a principal or interest payment fund necessary to meet principal of and interest on such state guaranteed bonds for the 12-month period following the date of such transfer. The State shall indemnify, defend and hold harmless the trustee for any losses that may reasonably be incurred by the trustee by virtue of the transfer of such proceeds of the property.

6 Del. C. 1953, § 7005; 53 Del. Laws, c. 167; 54 Del. Laws, c. 66, §§ 8-10; 57 Del. Laws, c. 679, § 3C; 58 Del. Laws, c. 316, § 9; 62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a), (b); 63 Del. Laws, c. 387, § 12.;



§ 5062. Limitation of powers of State

The State pledges to and agrees with any holder of the bonds that the State will not limit or alter the rights vested in the Authority until all bonds at any time issued, together with the interest thereon and all costs and expenses in connection with any action or proceeding by or on behalf of the bondholders, are fully met and discharged. Nothing herein contained shall preclude such limitation or alteration, if, and when, adequate provision shall have been made by law for the protection from impairment of the contracts represented by such bonds.

6 Del. C. 1953, § 7006; 53 Del. Laws, c. 167; 58 Del. Laws, c. 316, § 10; 62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a).;



§ 5063. Delaware Development Corporation

63 Del. Laws, c. 387, § 13(a); 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 229, § 3, eff. Apr. 19, 2012.;



§ 5064. Bonds as legal investments for institutions and fiduciaries

Bonds issued under this subchapter are made securities in which all state and municipal officers and administrative departments, boards and commissions of the State, all banks, bankers, savings banks or societies, trust companies, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever authorized to invest in bonds or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control. State guaranteed bonds are made securities which may properly and legally be deposited with and received by any officer of the State, or of any county, municipality or agency of the State for any purpose for which the deposit of bonds or other obligations of the State is authorized by law.

6 Del. C. 1953, § 7007; 53 Del. Laws, c. 167; 58 Del. Laws, c. 316, § 11; 62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a), (b); 63 Del. Laws, c. 387, § 13(b).;



§ 5065. Exemption from taxation

(a) Interest on bonds issued under this subchapter shall be exempt from income taxation by the State or any political subdivision thereof.

(b) Any real or personal property of the Authority which is not used by an assisted person as part of, or in connection with, a project shall be exempt from any and all taxation by the State or any political subdivision thereof.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a), (b); 63 Del. Laws, c. 387, § 13(b).;



§ 5066. Property of Authority exempt from judicial process

All property of the Authority shall be exempt from execution process, and no attachment, sequestration, execution, levy or other judicial process shall issue against the same, nor shall any judgment against the Authority be a charge or lien upon its property; provided, however, that nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the Authority on or with respect to any project or any revenues or other moneys.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a); 63 Del. Laws, c. 387, § 13(b).;



§ 5067. Liberal construction of subchapter

This subchapter, being necessary for the prosperity and welfare of the State and its citizens, shall be liberally construed to effect the purposes of this subchapter.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a), (b); 63 Del. Laws, c. 387, § 13(b).;



§ 5068. Inconsistent laws inapplicable; facsimile signatures

Insofar as any provision of this subchapter is inconsistent with any general, special or local laws, or part thereof, this subchapter shall be controlling. Facsimile signatures of officers of the Authority and the Council on Development Finance on bonds issued by the Authority shall have the same legal effect as the manual signatures of such officers, whether or not such officer filed with the Secretary of State the officer's manual signature certified by the officer under oath in accordance with the Uniform Facsimile Signatures of Public Officials Act.

62 Del. Laws, c. 269, § 1; 63 Del. Laws, c. 189, § 5(a), (b); 63 Del. Laws, c. 387, § 13(b); 68 Del. Laws, c. 405, § 20; 70 Del. Laws, c. 186, § 1.;






Subchapter V Delaware Economic Development Training Act

§ 5070. Definitions

(a) "Added cost to employers" means the actual increased costs incurred by employers when they assume the responsibility for career worksite training. Such increased costs must be specifically identified and may include such costs as those incurred for training supervision, maintaining training records, monitoring the progress of training and implementing performance standards, additional costs of production time allocated for training on the job, wage subsidies to trainees and similar functions essential to career worksite training programs.

(b) "Classroom instruction" means job-related instruction on or off the jobsite, the provision of which is normally outside of scheduled working hours and is neither in the course of production nor in the course of rendering a service. Classroom instruction can be used in coordination with on-site training so that the skills acquired both in the classroom and on the job are mutually reinforced in a manner that enhances the career education and the productivity of the trainee.

(c) "Covered costs of classroom instruction" means costs incurred in the provision of classroom instruction for both entry level and on-site training and may include specially identified costs incurred for instructors, classroom space and facilities, liability insurance, administrative support services and related costs. To the extent possible, funds allocated from this source shall be utilized in the provision of classroom training. Costs such as those for specialized equipment and materials not appropriately attributable to classroom training shall not be allowed.

(d) "Director" means the Director of the Delaware Economic Development Office.

(e) "Eligible applicant" means an applicant who may apply for funds that are made available to fund the purposes of this subchapter. Eligible applicants shall include, but not be limited to, local education agencies, employers, employee organizations, community-based organizations and other providers of training with demonstrated effectiveness, or any combination thereof. No party to a collective bargaining agreement shall be an eligible applicant unless all parties to the agreement apply in writing.

(f) "Entry level training" means instruction conducted in the classroom, worksite or any combination thereof which is short-term in nature and is either preparatory for employment or an integral part of employment in an entry classification in a particular occupation or industry.

(g) "Office" means the Delaware Economic Development Office.

(h) "On-site training" means the progressive development of skills associated with a defined set of work processes to be covered sequentially in the course of employment in an occupation, trade or industry and shall be consistent with a career pattern of advancement, as measured by skill proficiency and the progression of earnings and related benefits that is recognized within the occupation, trade or industry.

64 Del. Laws, c. 460, § 6; 69 Del. Laws, c. 458, § 1; 71 Del. Laws, c. 163, § 1.;



§ 5071. Economic Development Training Board

Repealed by 71 Del. Laws, c. 163, § 1, eff. July 9, 1997.;



§ 5072. Powers and duties

(a) The Director shall carry out the provisions of this subchapter and adopt rules, regulations and guidelines as necessary to implement and administer the program and may enter into contracts with eligible applicants for the purpose of funding approved programs.

(b) In order to assure timely coordination and cooperation between the State, local training providers, employee organizations, employers and industry representatives, the Director shall appoint staff, employ consultants and incur such other administrative expenses as are necessary to carry out the provisions of this subchapter.

(c) The Director may contract with eligible applicants for amounts not in excess of $100,000 per contract; provided, however, that such contracts shall be used exclusively for programs which are consistent with this subchapter and, provided further, that the contract is made only after:

(1) Receipt of an application from the eligible applicant which contains a proposal for a program of skills training and education, including a description of the program, the type of skills training or education to be provided, a statement of the total cost of the program and a breakdown of the costs associated with equipment, personnel, facilities and materials, a statement from a designated business or industry of the employment need for the program and evidence in support thereof, a statement of the technical assistance and financial support for the program received or to be received from business and industry, assurance that at least 25 percent of the trainees are Delaware residents and such other information as the Director shall request;

(2) The commitment of financial support from business or industry shall be equal to the amount of the requested contract, except that the Director may waive the requirement for such matching financial support upon finding that the program funded by the contract will materially increase the employment opportunities for targeted individuals and that the businesses or industries participating in the program have agreed to contribute personnel, facilities, equipment, supplies, stipends or other items of value to the program in an amount approved by the Director; and

(3) Binding commitment shall be made to the Director by the applicant for adequate reporting of information and data regarding the program, particularly information concerning the recruitment and employment of trainees and students, and including a requirement for a periodic audit of the books of the applicant directly related to the program, and such control on the part of the Director as the Director shall consider prudent over the management of the program, so as to protect the use of public funds including, at the discretion of the Director and without limitation, right of access to financial and other records of the applicant directly related to the program.

64 Del. Laws, c. 460, § 6; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 163, § 2.;



§ 5073. Annual report

The Board shall submit an annual report of activities conducted under this subchapter to accompany the report of the Director required by § 5016(a) of this title. The annual report shall include, but not be limited to, descriptions of all programs funded, an evaluation of the performance of each program, a summary of the public moneys expended and an analysis of the participants in the programs, to include a report on the number of minority and economically disadvantaged individuals.

64 Del. Laws, c. 460, § 6.;






Subchapter V-A Development Incentive Fund

§ 5074. -5079. Legislative intent; creation of Fund; Fund purposes; Fund eligibility; findings and determinations for assistance; report to General Assembly

Repealed by 69 Del. Laws, c. 77, § 23(e), eff. July 1, 1993.;






Subchapter VI First State Improvement Fund

§ 5080. Created; appropriation

(a) A special fund is created in the office of the State Treasurer to be known as the "First State Improvement Fund", hereinafter referred to in this subchapter as the "Fund".

(b) The Fund initially shall consist of $40,000,000. The General Assembly at any time may appropriate money to be added to the Fund in addition to this initial amount.

65 Del. Laws, c. 197, § 1.;



§ 5081. Purposes

As prescribed by § 5083 of this title, and except as specifically provided in § 5085 of this title, the Fund shall be expended for minor capital improvements in public schools and state facilities, to match funds provided by local communities for capital improvements related to Delaware's 1987 bicentennial celebration and for economic development projects.

65 Del. Laws, c. 197, § 1.;



§ 5082. Investment, accounting and disbursement; use of Capital Improvement Fund

(a) The Fund shall be established as a special fund of the State and shall be invested by the Treasurer in securities consistent with the investment policies established by the Cash Management Policy Board. All income earned, and gains realized from the sales of such securities, shall be reinvested in the Fund. Losses from any sales of securities shall be charged to the Fund.

(b) The State Treasurer shall establish as line items within the State's Capital Improvement Fund project descriptions and amounts, by department, for each project authorized from funds made available by the First State Improvement Fund.

(c) Upon execution of the foregoing, each department authorized to expend funds from the First State Improvement Fund may commence to encumber and disburse such moneys as are necessary, within the limits of the appropriations contained herein, for the timely completion of these projects. Funds so encumbered and disbursed shall be recorded by the State Treasurer in the same manner as projects authorized to be completed by the State with the proceeds of bonds. To the extent cash available in the Fund is insufficient to pay the costs of projects authorized for expenditure from the Fund, funds may be advanced from either the Capital Improvement Fund or the General Fund, subsequently reimbursed as the Fund's invested moneys become available.

65 Del. Laws, c. 197, § 1; 65 Del. Laws, c. 212, § 19; 66 Del. Laws, c. 206, § 11.;



§ 5083. Expenditures

(a) No money shall be expended from the Fund except pursuant to an appropriation incorporated in the annual bond bill passed by the General Assembly and approved by the Governor.

(b) For any 1 fiscal year the Joint Legislative Committee shall not recommend, and the General Assembly shall not appropriate, an amount greater than one-quarter of the initial principal, plus anticipated interest, available in the Fund.

65 Del. Laws, c. 197, § 1.;



§ 5084. Funding of bicentennial community improvement projects; Bicentennial Community Improvement Committee

(a) Any appropriations from the Fund for bicentennial community improvement projects shall be used to match funds provided by unincorporated areas, incorporated municipalities or counties. The Bicentennial Community Improvement Committee shall by rule establish the amount of nonfund participation required for eligibility for matching funds.

(b) There is established a Bicentennial Community Improvement Committee, comprising the Chairperson or the Chairperson's designee and Vice-Chairperson or the Vice-Chairperson's designee of the Joint Finance Committee, the Chairperson or the Chairperson's designee and Vice-Chairperson or the Vice-Chairperson's designee of the Joint Bond Bill Committee, the President Pro Tem of the State Senate or the President Pro Tem's designee, the minority leader of the Senate or the minority leader's designee, the Speaker of the State House of Representatives or the Speaker's designee, the minority leader of the House or the minority leader's designee, the Director of the Office of Management and Budget, the Secretary of State, Secretary of the Department of Transportation, the Director of the Delaware Economic Development Office and the Chairperson of the Delaware Heritage Commission. The Secretary of State shall serve as Chairperson of the Committee. The Committee shall adopt rules and regulations necessary to implement this section, including guidelines for the distribution of these matching funds.

65 Del. Laws, c. 197, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 16(5).;



§ 5085. Emergency and special expenditures

(a) Section 5083 of this title to the contrary notwithstanding, in the event of an emergency involving the health, safety or welfare of the citizens of the State, any portion of the balance remaining in the Fund may be expended pursuant to an act of appropriation passed by the General Assembly, with the concurrence of three-fifths of all of the members elected to each House thereof, and approved by the Governor.

(b) Section 5083 of this title to the contrary notwithstanding, in the event of cutbacks in federal funding of state programs affecting the health, safety or welfare of the citizens of the State, and upon the recommendation of the Joint Finance Committee, any portion of the balance remaining in the Fund may be expended pursuant to an act of appropriation passed by the General Assembly and approved by the Governor, including the annual budget bill.

65 Del. Laws, c. 197, § 1.;



§ 5086. Termination

The First State Improvement Fund shall terminate on September 30, 1988. Any unencumbered moneys in the Fund not previously appropriated by the General Assembly at that time shall revert to the General Fund.

65 Del. Laws, c. 197, § 1.;



§ 5087. Liberal construction of subchapter

This subchapter, being necessary for the prosperity and welfare of the State and its citizens, shall be construed liberally to effect the purposes of this subchapter.

65 Del. Laws, c. 197, § 1.;



§ 5088. Inconsistent laws superseded

Insofar as this subchapter is inconsistent with any general, special or local laws, or part thereof, this subchapter shall be controlling.

65 Del. Laws, c. 197, § 1.;






Subchapter VII Allocation of State Private Activity Bond Ceiling to Governmental Units, Establishment of Industrial Revenue Bond Committee and

§ 5090. Definitions

The following words and terms, unless the context clearly indicates a different meaning, shall have the following respective meanings:

(1) "Authority" means the Delaware Economic Development Authority created by § 5053 of this title.

(2) "Chairperson" means the Chairperson of the Authority.

(3) "Chief elected official" means the highest elected official of any political subdivision of the State, including, but not limited to, the County Executive of New Castle County, the President of the Sussex County Council, the President of the Levy Court of Kent County and the Mayor of the City of Wilmington.

(4) "Code" means the Internal Revenue Code of 1986, as amended.

(5) "Committee" means the Industrial Revenue Bond Committee established pursuant to § 5092 of this title.

(6) "Private activity bond" has the meaning ascribed to that term in the Code.

(7) "Secretary of Finance" means the Secretary of Finance of the State.

(8) "State" means the State of Delaware.

(9) "State ceiling" has the meaning ascribed to that term in the Code.

(10) "Volume cap" has the meaning ascribed to that term in the Code.

65 Del. Laws, c. 212, § 17(a); 66 Del. Laws, c. 92, § 16(a); 70 Del. Laws, c. 186, § 1.;



§ 5091. Allocation of state ceiling

(a) The state ceiling applicable to the State for each calendar year is hereby allocated, and the volume cap for the state and local governmental issuers for each calendar year after 1987 shall be as follows:

In allocating the volume cap for state and local government issuers, the dollar amount of the allocation shall be rounded to the nearest $5,000 such that the allocation most closely approximates the percent allocation contained herein.

(b) The entire volume cap of the State for each calendar year shall be retained by the State for future allocation by the Governor among the Delaware State Housing Authority and the other governmental issuers within the State.

(c) Each issuer's volume cap may be used for any type of private activity bond and other tax-exempt obligations to which § 146 of the Code [26 U.S.C. § 146] applies.

(d) The Governor shall have the right, by executive order, to modify the allocations made under subsection (a) of this section; provided, however, that no such modification shall cause any obligation issued prior to the date of such modification to lose its qualification for tax-exempt treatment under the Code. This authority given to the Governor shall be exercisable by the Governor in the Governor's discretion, but in so doing, the Governor shall consider any recommendation by the Committee that is adopted by a majority of the Committee's members.

(e) An issuer's application and allocation of any portion of its volume cap to any obligations of such issuer shall be considered effective upon such issuer's delivery to the Secretary of Finance of a notice of the issuance of the obligations identifying the issuer, the proposed purchaser of such obligations, the amount of its volume cap allocated to such obligations and the purpose of the financing, and providing such other information as the Secretary of Finance may require. Upon the request of any issuer, the Governor or the Secretary of Finance shall certify, based on notices of issuance and notices of reassignments filed with the Secretary of Finance pursuant to this section, whether or not:

(1) Volume cap in the required amount is available for the issuer in connection with the issuance of certain of its obligations; and

(2) There is a valid allocation of volume cap for such issue pursuant to Section 146 of the Internal Revenue Code of 1986 [26 U.S.C. § 146].

(f) Subject to the provisions of subsection (d) of this section, any issuer (other than any authority, agency or instrumentality of the State) may reassign all or any portion of its volume cap to any other issuer, including the State or any of its authorities, agencies or instrumentalities. Any such reassignment shall be made by a written instrument and may be made upon such terms and conditions as may be specified in such written instruments. In the absence of any other procedure established by any political subdivision of the State, a reassignment by such political subdivision shall be made by its chief elected official. Any such reassignment shall be effective upon receipt by the assignee and receipt of a copy of the written instrument by the Secretary of Finance. The Secretary of Finance shall maintain a record of all reassignments made pursuant to this subsection.

65 Del. Laws, c. 212, § 17(a); 66 Del. Laws, c. 92, § 16(a); 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 378, § 44; 73 Del. Laws, c. 95, § 58.;



§ 5092. Industrial Revenue Bond Committee

(a) There is hereby established the Industrial Revenue Bond Committee, to be composed of the Chairperson, the Secretary of Finance, a representative of the Delaware State Housing Authority and 1 representative each from Sussex County, New Castle County, Kent County and the City of Wilmington, appointed by each jurisdiction pursuant to those procedures deemed by such jurisdiction to be necessary and appropriate. The Chairperson shall be the Chairperson of the Committee.

(b) The Committee shall make recommendations to the Governor of the State regarding modification of the allocation of the state ceiling made in subsection (a) of § 5091 of this title. The Secretary of Finance shall be responsible for monitoring the volume of private activity bonds issued by each of the participating jurisdictions and for recommending to the Committee changes in the allocation of the state ceiling as circumstances dictate.

(c) The Committee shall meet at such times and in such places as its members determine to be appropriate for carrying out its functions and purposes. The Committee shall engage in other activities to promote the cooperation of jurisdiction on economic development projects within the State. The Secretary of Finance shall report to the Governor, the General Assembly and the Committee at the conclusion of each year on the projects financed with private activity bonds and on other matters as appropriate.

65 Del. Laws, c. 212, § 17(a); 66 Del. Laws, c. 92, § 16(a); 70 Del. Laws, c. 186, § 1.;



§ 5093. Reports to Secretary of Finance

(a) The Secretary of Finance is authorized to make such rules and regulations requiring any issuer allocated a volume cap for any calendar year under § 5091 of this title to file with the Secretary of Finance such reports as the Secretary of Finance may deem necessary to carry out the purposes of this subchapter. Any such reports required by the Secretary of Finance shall contain at least the following information with respect to each obligation issued or planned to be issued by such issuer:

(1) A brief description of the project financed or to be financed by such obligation;

(2) The amount of such obligation that is subject to such issuer's volume cap, and, to the extent that any portion of such obligation is claimed to be not subject to its volume cap, an opinion of bond counsel to that effect;

(3) The date of issuance of such obligation or the date of preliminary approval if such obligation has not yet been issued; and

(4) A status report on the issuance, including the anticipated date of issue, if not yet issued.

(b) A copy of any report required by the Secretary of Finance pursuant to subsection (a) of this section shall be filed with the Secretary of Finance. In turn, the Secretary of Finance shall compile such reports and distribute the compilation to each issuer.

65 Del. Laws, c. 212, § 17(a); 66 Del. Laws, c. 92, § 16(a).;






Subchapter VIII Delaware Investment Tax Credit Program

§ 5095. Legislative findings; authorization

The General Assembly finds that the growth of small businesses in the State results in increased job opportunities for Delaware residents, produces more spending in the State and increases tax bases. Existing or new small businesses and recently displaced Delaware employees beginning new businesses can provide significant economic benefits to the State provided they can obtain sufficient equity financing to carry them from start-up through the initial development phases of a business. In order to encourage the increased availability of risk equity capital to these enterprises, the Delaware Economic Development Office through the Delaware Economic Development Authority is authorized to establish criteria for, and issue, certifications of eligibility for investors qualifying for the Investment Tax Credit Program.

68 Del. Laws, c. 203, § 2; 69 Del. Laws, c. 458, § 1.;



§ 5096. Eligibility for tax credits

The Delaware Economic Development Authority ("the Authority") shall, by rules and regulations, establish the Delaware Investment Tax Credit Program ("the Program"), which Program shall provide for qualification of businesses to receive investment from individuals obtaining tax credit certification under the Program and for the certification of qualified investments by individuals for tax credits under § 1116 of Title 30. The Authority shall by rule or regulation set forth qualifications for participation in the Program in accordance with §§ 5097 and 5098 of this title and may issue rules or regulations relating to such other matters as, in the judgment of the Authority, are necessary or desirable to further the purposes of the Program, not inconsistent with the provisions of this subchapter. Rules or regulations issued under this subchapter shall have the force and effect of law.

68 Del. Laws, c. 203, § 2.;



§ 5097. Qualification of businesses seeking investment under Program

Without limitation, the requirements for qualifying for receipt of investment capital under the Program shall include the following:

(1) Businesses may apply to the Delaware Economic Development Authority for investment under the Program provided:

a. Such business had annual gross revenues of $5,000,000 or less during the full 12-month period immediately preceding the date on which it filed its application for investment;

b. The operation of the business must be the full-time activity of a natural person owning at least 10% of the voting interests in the business;

c. The investment qualified for certification under this subchapter must be expended on plant, equipment, research and development or acquisition of inventory or raw materials (provided the plant or equipment is to be installed, the research and development to occur and the inventory or raw materials to be accumulated, in Delaware) or for such other purpose as, in the Authority's discretion, promotes the purposes of the Program; and

d. Such application is made in such form and at such time as the Authority may by regulation prescribe.

(2) No owner of more than 50% of the voting interests in the business nor such owner's spouse, parents, siblings or children shall be eligible for tax credit under this subchapter for investment in such business. For purposes of this subdivision, ownership by the spouse, parents, siblings or children of an owner shall be attributed to such owner for purposes of determining whether such owner owns more than 50% of the voting interests in the business.

(3) Applications for businesses seeking investment qualifying under this subchapter shall be subject to approval as follows:

a. Business applications shall be reviewed by the Council on Development Finance ("the Council") which shall evaluate such applications based on criteria established by the Authority through its rulemaking authority; and

b. Based on such review, the Council shall recommend applications for approval by the Chairperson of the Delaware Economic Development Authority. No application shall receive any investment qualifying for tax credits under the Program unless and until it has been recommended for approval by a majority of the Council and has been approved by the Chairperson of the Delaware Economic Development Authority.

68 Del. Laws, c. 203, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5098. Certification of individuals for tax credits

Without limitation, the requirements for qualifying for certification of individuals' investments for tax credits under the Program shall include the following:

(1) Individuals may apply for tax credit certification provided:

a. Such individual's investment is in a business approved to receive such investment under § 5097 of this title;

b. Such investment must be not less than $10,000 or more than $100,000 in any 1 business; provided that this sub-subdivision shall not limit an applicant from making other investments in the business for which a tax credit is not requested; and

c. Such application shall be made in such form and at such time as the Authority may by regulation prescribe;

(2) Applications by individuals for investment tax credit certification shall not be approved to the extent that:

a. The investment is in excess of 15% of the actual investment made during any tax year;

b. Total shares of voting stock received in exchange for investment certified for tax credits under this subchapter exceed 50% of the voting shares of stock outstanding in the business qualifying for investment under the Program;

(3) No investment in any business shall be certified:

a. Unless other investments in the same business qualifying for certification under this subchapter along with said investment amount in the aggregate to at least $25,000; or

b. If such investment along with all investments in the same business already certified under this subchapter exceed $950,000;

(4) No application shall be approved for any investment under whose terms the investor obtains a return of the principal invested at any time prior to the end of 5 years from the date of the investment or under whose terms the investment is not at risk in the qualifying business. Notwithstanding this subdivision, the investor may transfer an investment at any time and may transfer any unused tax credits certified under this subchapter but only as part of the transfer of the investment and only so long as the transferor and transferee of the unused credits meet whatever reporting requirements may be established by the Director of Revenue or the Authority, or both; and

(5) The Authority may not issue in the aggregate more than $3,000,000 in tax credit certifications nor may it issue any certifications after December 31, 1995.

68 Del. Laws, c. 203, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5099. Revocation of qualification or certification

(a) The Delaware Economic Development Authority may, after notice and an opportunity for a hearing, revoke any business' qualification for receipt of investments under this Program if the Authority finds:

(1) Any material representation made by the business or by any person on behalf of such business in connection with an application under this subchapter was false when made; or

(2) The application otherwise violates any conditions established for such application by the Authority.

If any such qualification is revoked, the business and any person making application on behalf of said business shall be required immediately to pay the State the full amount of any tax credit certifications authorized for investment in said business whether or not such certificates have yet been used to obtain tax credits, plus a penalty of 100% the amount of such certificates. The validity of tax credit certifications issued for investment in such business shall not be affected by revocation of qualification of said business for participation in the Program.

(b) The Delaware Economic Development Authority may, after notice and an opportunity for a hearing, revoke any tax credit certification issued under this Program if the Authority finds:

(1) Any material representation made by the applicant for such certification in connection with an application under this subchapter was false when made; or

(2) The application otherwise violates any conditions established for such application by the Authority.

If any such certification is revoked, the applicant shall be required immediately to repay the State the full amount of any tax credit taken under § 1116 of Title 30 as well as a penalty of 100% of such credit. In the event the applicant has transferred unused credits to a transferee, the applicant shall be liable for repayment of the full amount of the certifications plus 100% thereof as penalty. Unless a transferee knew of the falsity of facts represented by the applicant at the time the transferee obtained an interest in unused tax credits, the validity of such unused credits shall not be affected by the revocation of the applicant's certification.

(c) The Authority is authorized to require that any application or such other document as it requires to be filed with the Authority be submitted under penalties of perjury.

(d) Notwithstanding § 581 of Title 30, the Director of Revenue may disclose tax return information of any applicant to the Authority whenever the Authority notifies the Director of Revenue that such information is necessary or desirable for any determination required under this subchapter. The Authority may not further disclose any information received under this subsection except to the Council on Development Finance and then only to the extent necessary for the Council to carry out the duties specified in § 5097 of this title.

(e) The Authority and the Council on Development Finance shall not disclose to any person, other than in compliance with a proper judicial order, any information contained on any application for qualification for investment other than to any applicant for tax credit certification, provided the business applicant authorizes such disclosure, and to the Director of Revenue.

68 Del. Laws, c. 203, § 2; 70 Del. Laws, c. 186, § 1.;









CHAPTER 51. GENERAL PROVISIONS

§ 5101. Oath of office; fee

Every person elected or appointed to any public office of trust or profit in this State, before entering upon the duties of such office, shall take and subscribe the oaths or affirmations set forth in article XIV of the Constitution. Such oaths, reduced to writing, duly signed and certified, shall be recorded in the office of the recorder of the county of the official's residence. No fee shall be required by the recorder of any person appointed by the Governor to serve as a volunteer member of an advisory council.

Code 1852, §§ 435, 440; Code 1915, § 377; Code 1935, § 346; 29 Del. C. 1953, § 5101; 61 Del. Laws, c. 387, § 2.;



§ 5102. Oath to support Constitution

Every officer and employee of the State or any political subdivision thereof shall take an oath to support and defend the Constitution of the United States and the Constitution of the State before commencing duties as such officer or employee.

48 Del. Laws, c. 264, § 1; 29 Del. C. 1953, § 5102; 70 Del. Laws, c. 186, § 1.;



§ 5103. Payment of debts as condition of employment

No agency of the State shall employ or retain upon its payroll any person who refuses or neglects to make an effort to pay, by making regular partial payments on any unsecured debt, duly contracted for by such person while in the employ of the State. Whoever refuses or neglects to comply with or violates this section shall thereafter be disqualified for membership or employment on any such agency.

40 Del. Laws, c. 79, §§ 1, 2; Code 1935, § 444; 29 Del. C. 1953, § 5103.;



§ 5104. Saturday as holiday

Saturday shall be a legal holiday throughout each year for all elective and appointive officials, deputies, clerks and other employees of the State, except members of the State Police, employees of the Department of Safety and employees assigned to rotating and shift work. Saturday shall be a holiday for employees of the Department of Safety throughout the year excepting the last 2 Saturdays of each quarter. During the periods stated, state offices affected hereby shall not be open for business on Saturdays.

Code 1935, § 3321; 47 Del. Laws, c. 247; 48 Del. Laws, c. 197; 48 Del. Laws, c. 297, §§ 1, 2; 29 Del. C. 1953, § 5104.;



§ 5105. Leave of absence for military service; pension rights; term of successor appointees

(a) In the case of any employee of this State who is called to the service of or voluntarily enters the armed forces of the United States or the National Guard of the State, when in continuous active service, the state agency, board, department or other employing officer or agency of this State employing such employee shall grant to such employee a leave of absence which shall cover the entire period of such employee's service, not exceeding 5 years or until the term of service to which such employee has been called or volunteered has been terminated. Upon the completion of such leave of absence and service, such employee shall be reinstated in the position held at the time that such leave of absence was granted, and such employee shall be continued in employment under the same terms and conditions as if such employee had been in the continuous service of such employing agency during the period of the leave of absence.

(b) Any employee of the State taking a leave of absence authorized by subsection (a) of this section who, as a member of the Delaware National Guard or a United States military reserve organization, has been ordered to active duty to augment active forces for any operational mission, shall continue to receive that employee's own state compensation during the initial period of active duty prescribed by the military, to be reduced by any military compensation received. While on such leave of absence, for a period not to exceed 2 years, the employee and the employee's dependents shall continue to receive benefits provided under the State's group health insurance plan, provided that the employee continues to pay any employee-share premium for such plan. The Office of Management and Budget shall develop any rules and regulations necessary to implement the provisions of this subsection. These rules shall make it the responsibility of the employee to initiate the claim and supply the required military pay information. The State shall be responsible for collecting information relating to State compensation. Claims shall be filed within 90 days of release from active duty or passage of this legislation, whichever is later.

(c) For the purpose of subsection (b) of this section state compensation shall be limited to base salary. Military compensation shall include base salary, basic allowance for quarters (BAQ), basic allowance for subsistence (BAS), hazardous duty pay and all other supplemental compensation.

(d) In the event that any state employee who shall have entered the armed services under a leave authorized by subsection (a) of this section shall have been employed in any agency of the state government having a pension plan for employees or which shall come under any pension plan enacted or to be enacted by the General Assembly of the State, the time spent by such employee in the armed services shall accrue to such employee's benefit in establishing such employee's right to a pension. If during the time any such employee shall be in the armed services the total time spent actually as an employee plus the time spent in the armed services shall equal that period of time necessary to establish the right to retirement and to a pension, such employee shall upon application to the proper agency having jurisdiction be entitled to retirement and the pension prescribed by the rules of that agency in the same manner and with the same effect as if such employee had spent all of the required time in the actual employment of that agency.

(e) This section shall be retroactive to protect the rights of any employee who shall have qualified as provided in this section prior to April 24, 1945, and such employee shall be entitled to all such pension money as shall have accrued since the time of having so qualified.

Any person who may be appointed to replace any employee referred to in subsections (a)-(e) of this section shall be appointed only for the period covered by the leave of absence granted pursuant to subsection (a) of this section.

43 Del. Laws, c. 84; 45 Del. Laws, c. 105; 29 Del. C. 1953, § 5105; 68 Del. Laws, c. 21, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 429, § 2; 74 Del. Laws, c. 190, § 2; 74 Del. Laws, c. 421, § 2; 75 Del. Laws, c. 88, § 20(6); 75 Del. Laws, c. 234, § 2; 75 Del. Laws, c. 429, § 1.;



§ 5106. Employee salary deductions

(a) Upon receipt of written authorization from any state employee, the Secretary of Finance shall deduct from the employee's salary such sum as the employee shall direct for state provided employee benefits. Effective upon the implementation of the new payroll system, deductions shall be in equal amounts and withheld from all paychecks received by the employee, with the exception of deductions for employee health, life and dental insurance premiums which shall be withheld from the first 2 paychecks received during any month. The Secretary of Finance will set forth rules of practice and procedure with regard to employee deductions.

(b) For employee salary deductions excluding state provided employee benefits: upon receipt of written authorization from any state employee, the Secretary of Finance shall deduct from the employee's salary such sum as the employee shall in writing direct for deductions. Deductions shall be withheld from all paychecks received by the employee, with the exception of dues paid to the American Federation of State, County and Municipal Employees, which shall be withheld from the first 2 paychecks received during any month. The Secretary of Finance will set forth rules of practice and procedure with regard to deductions for employees.

(c) Subsection (b) of this section shall not be effective until implementation has been approved by the State Treasurer, Secretary of Finance, Director of the Office of Management and Budget and Controller General.

(d) Salary reductions voluntarily taken pursuant to subsection (b) of this section shall not affect the compensation used in the calculation of pension benefits under any state pension plan.

42 Del. Laws, c. 75, §§ 1, 2; 29 Del. C. 1953, § 5106; 54 Del. Laws, c. 190; 56 Del. Laws, c. 53, § 1; 68 Del. Laws, c. 84, § 63; 69 Del. Laws, c. 64, § 114; 71 Del. Laws, c. 354, §§ 34-36; 72 Del. Laws, c. 94, § 128; 72 Del. Laws, c. 258, § 32; 75 Del. Laws, c. 88, §§ 21(13), 26(2).;



§ 5107. Cancellation of bond on expiration of term; petition; notice; order of Court

(a) At any time after the expiration of the term of office of any state or county officer in this State who is required to give bond or other obligation with surety for the faithful performance of duties as such officer, such officer may present a petition to the Superior Court of the particular county in which the bond or other obligation is filed or recorded in such form as shall be prescribed by the Court, stating all of the facts proper and necessary to lay before the Court and the reasons for asking that the bond or other obligation theretofore entered into by such officer should be cancelled and satisfied of record.

(b) Before any hearing shall be had upon the petition, the petitioner shall cause a copy of the petition to be published in 1 or more newspapers published in the county at least once a week for 3 successive weeks, and in addition thereto the Court may require such additional notice of the filing of the petition as it deems advisable.

(c) Upon the presentation of any such petition, by such officer, as stated in subsection (a) of this section, to the Superior Court of the particular county in which the bond or obligation is filed or recorded, the Court shall inquire into all the facts and circumstances of the particular case, and, if satisfied from the evidence presented that the officer has performed all of the duties lawfully required of the officer and has properly accounted for all moneys or other property or things of value coming into the officer's hands as such officer and there are no reasons why the bond or other official obligation of such officer should not be cancelled and satisfied of record, then the Court may make an order that the bond or other official obligations of such officer be cancelled and that the recorder of deeds of the county where the bond or other official obligation is recorded shall mark the same satisfied of record.

36 Del. Laws, c. 111, §§ 1, 2; Code 1935, §§ 351, 352; 46 Del. Laws, c. 55; 29 Del. C. 1953, § 5107; 70 Del. Laws, c. 186, § 1.;



§ 5108. Action against officer for state moneys

Action may be brought in the name of the State against any officer for money received by or legally chargeable to the officer for fines, forfeitures or fees appertaining to the funds of the State.

Code 1852, § 2244; Code 1915, § 4095; Code 1935, § 4586; 29 Del. C. 1953, § 5108; 70 Del. Laws, c. 186, § 1.;



§ 5109. Meetings of state boards and commissions; executive sessions

Repealed by 60 Del. Laws, c. 641, § 4, eff. Jan. 1, 1977.;



§ 5110. Election of employee to public office; leave

In the event any employee of this State, including any employee of the public schools, is elected to any public office provided for by the Constitution of the State or the Delaware Code, such employee shall be granted such leave of absence without pay as is reasonable and necessary to perform the duties in such office. Upon the completion of such leave, the employee shall be reinstated in the position which the employee held at the time such leave of absence was granted.

29 Del. C. 1953, § 5110; 52 Del. Laws, c. 93; 70 Del. Laws, c. 186, § 1.;



§ 5111. Benefits to surviving spouse of persons elected to state or county office

Whenever a person who has been elected to any office of the State or the counties by the qualified voters of the State shall die while in office and shall leave a spouse surviving, an amount equal to one half of the salary which would have been paid to such person for the unexpired term of such office shall be paid to the surviving spouse from the state or county general fund, as the case may be, in the same manner as previously paid to the person in office.

29 Del. C. 1953, § 5111; 53 Del. Laws, c. 407; 54 Del. Laws, c. 33, §§ 1, 2.;



§ 5112. Employees not to be supplied with, nor reimbursed for, food consumed during working hours; exceptions

(a) No full-time employee of the State whose salary is paid by the State shall receive any additional stipend for the purchase of food, be supplied with food or be reimbursed for food that was consumed during normal working hours within the State.

(b) Subsection (a) of this section shall not apply to:

(1) Employees of state agencies who regularly receive wages in kind in addition to their salaries;

(2) Employees of the Delaware Economic Development Office;

(3) The expenditures of funds for food supplies as part of employee recognition activities established pursuant to § 5950 of this title;

(4) The expenditures of funds for food supplied as part of an agency training function, such as a retreat or workshop, held away from the agency's home location.

(5) State Police recruits during the period of their training; or

(6) Circumstances where approval has been granted by the Director of the Office of Management and Budget and the Controller General.

29 Del. C. 1953, § 5112; 53 Del. Laws, c. 401, § 9; 62 Del. Laws, c. 393, § 1; 67 Del. Laws, c. 444, § 2; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 118, § 29; 73 Del. Laws, c. 310, § 4; 75 Del. Laws, c. 88, § 21(13).;



§ 5113. Leave for Olympic competition

(a) The State shall grant to any employee leave from employment to participate as a member of the United States Team in any competition sanctioned by the United States Olympic Committee. Any leave so granted shall not exceed the time required for actual participation in the competition, plus a reasonable time for travel and return from the site of the competition and a reasonable time for precompetition training with the team at the site, or 90 working days, whichever is less. The State shall compensate the employee at the employee's regular rate of pay during any leave granted for participation in such Olympic competition. Pay for each day of leave shall not exceed the amount the employee would receive for a standard workday and the employee shall not be paid for any day spent on such leave for which the employee would not ordinarily receive pay as part of the employee's regular employment.

(b) For purposes of subsection (a) of this section the term "employee" includes all those individuals who are employed by the State and receive a paycheck from the State for such work as they normally do for the State.

(c) For the purposes of subsection (a) of this section the term "United States Team" includes any group leader, coach, official, trainer or athlete who is a member of the official delegation of the United States in competition sanctioned by the United States Olympic Committee.

(d) The State Personnel Commission shall implement this section by the adoption of appropriate rules and regulations.

61 Del. Laws, c. 538, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5114. Membership in Blood Bank of Delaware

(a) The State shall pay the annual dues for membership in Blood Bank of Delaware for each officer, employee and retiree of the State not otherwise covered under an individual or group program of Blood Bank of Delaware. Officers, employees and retirees otherwise covered by an individual or group plan may elect the benefits provided by this section.

(b) For the purpose of this section, an employee is one who works at least 30 hours per week, 130 hours per month or the regularly scheduled fulltime hours of the employing agency.

(c) Membership in Blood Bank of Delaware provides dependent coverage; therefore, where spouses are employees or retirees of the State, either may choose membership and no monetary benefit shall accrue to the other spouse.

(d) All persons receiving the benefits of this section must comply with Blood Bank of Delaware membership obligations.

(e) The Director of the Office of Management and Budget shall be responsible for the administration of this section.

63 Del. Laws, c. 80, § 41; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 94, § 77; 72 Del. Laws, c. 204, § 2; 75 Del. Laws, c. 88, § 20(6).;



§ 5115. Protection of public employees reporting suspected violation of law

(a) For purposes of this section, the following words, terms and phrases shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Public employee" shall mean any full-time or part-time employee of the State, its school districts, or a county or municipal government.

(2) "Elected official" shall mean the Auditor of Accounts, a state, school district, county or municipal official elected by popular vote of same and employees of said offices.

(b) No public employee shall be discharged, threatened or otherwise discriminated against with respect to the terms or conditions of employment because that public employee reported, in a written or oral communication to an elected official, a violation or suspected violation of a law or regulation promulgated under the law of the United States, this State, its school districts, or a county or municipality of this State unless the employee knows that the report is false.

(c) An employee who alleges a violation of this section may bring a civil action for appropriate injunctive relief, actual damages, or both, within 90 days after the occurrence of the alleged violation of this section.

64 Del. Laws, c. 97, § 1; 69 Del. Laws, c. 230, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5116. Leave of absence upon adoption of child

(a) Any employee of the State who has been continuously employed on a full-time basis for at least 1 year at the time of application for leave under this section is entitled to 6 weeks unpaid leave upon the adoption of a minor child. Said employee shall be entitled to be reinstated in the position held at the time of the granting of the leave of absence. Neither vacation leave nor sick leave shall be accumulated during such leave of absence without pay under this section.

(b) Any employee of the State who has been continuously employed on a full-time basis for at least 1 year at the time of application for leave under this section shall be entitled to utilize accumulated sick leave to travel out of the United States for the purpose of adopting a child from a foreign country. Before leave shall be granted the employee must provide documentation that they have applied for the adoption and that the travel is required for the adoption to be approved. Once the adoption has been approved the employee's leave will be pursuant to the Family and Medical Leave Act, [29 U.S.C. § 2601 et seq.]. Said employee shall be entitled to be reinstated in the position held at the time of the granting of the leave of absence. Neither vacation nor sick leave shall be accumulated during such leave of absence, either with or without pay, under this subsection.

(c) The State Personnel Commission is empowered to adopt appropriate rules and regulations to implement this section.

64 Del. Laws, c. 419, § 1; 75 Del. Laws, c. 115, §§ 1, 2.;



§ 5117. Employees neither supplied with, nor reimbursed for, parking expenses associated with commutation to work; exceptions

(a) No state agency may rent parking spaces for employees' or state officials' private vehicles. It is the intent of this section to clearly establish that state employees are liable for the full cost of commuting to and from work, including the cost of parking, and that the State will not participate in the payment of any of that commuting cost, including parking costs.

(b) This section does not alter the existing policy of reimbursing employees for expenses incurred while traveling on state business.

(c) Subsection (a) of this section shall not apply to the use of rented parking spaces, as part of an approved employee recognition program established pursuant to § 5950 of this title.

(d) Subsection (a) of this section shall not apply to any commuter benefit approved by the Department of Transportation pursuant to 30 Del. C. Chapter 20, subchapter V.

65 Del. Laws, c. 87, § 25; 67 Del. Laws, c. 444, § 3; 68 Del. Laws, c. 426, § 1.;



§ 5118. Unauthorized use of state mail services and/or state-paid-for postage

(a) Any person who uses state mail services and/or state-paid-for postage for such person's own personal use or for the benefit or use of any person, committee, organization or association not entitled thereto is guilty of a class C misdemeanor and shall be fined not more than $300 per each occurrence.

(b)(1) Except as otherwise provided in this subsection all envelopes, wrappers, labels or cards used to transmit state-paid-for mail shall bear in a conspicuous manner the words "OFFICIAL BUSINESS, PENALTY FOR PRIVATE USE $300" and an endorsement above the warning showing the name of the agency, authority, board, bureau, commission or office from which, or officer from whom, it is transmitted.

(2) The Executive Office of the Governor (DDB-10-01-01) may exempt themselves from the requirements of paragraph (1) of this subsection.

(c) Each House of the General Assembly shall prescribe for itself such rules and regulations which shall govern the use of state mail services and state-paid-for postage and it shall take such other action as it considers necessary and proper for the members and members-elect to conform to its rules.

66 Del. Laws, c. 55, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5119. Leave for volunteer emergency duty

Any state employee, who is an active volunteer firefighter or active auxiliary member may, with the approval of the agency which employs such person, be permitted to respond to fire, rescue, ambulance or other emergency calls during regular hours of employment without loss of pay, vacation, sick leave or personal leave credit.

69 Del. Laws, c. 38, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5120. Paid leave for birth of a child or adoption of a child

For child care purposes, a full-time or part-time employee shall be entitled to utilize accumulated sick leave upon the birth of a child of the employee or the employee's spouse, or upon the adoption by the employee of a pre-kindergarten age child as per the rules and regulations adopted by the Merit Employee Relations Board or State Personnel Office for maternity leave. Said regulations shall be issued within 30 days of July 16, 1999.

72 Del. Laws, c. 174, § 2.;



§ 5121. Leave for serving on veteran funeral detail

Any state employee who is a veteran or a member of the National Guard Reserve may serve on 1 veteran funeral detail per calendar year without loss of pay, vacation, sick leave or personal leave credit.

73 Del. Laws, c. 76, § 1.;



§ 5122. Leave for bone marrow or organ donation

(a) Definitions —

(1) "Bone marrow" means the soft material that fills human bone cavities.

(2) "Bone marrow donor" means a person from whose body bone marrow is taken to be transferred to the body of another person.

(3) "Organ" means a human organ that is capable of being transferred from the body of a person to the body of another person.

(4) "Organ donor" means a person from whose body an organ is taken to be transferred to the body of another person.

(b) In any calendar year, a state employee is entitled to the following leave in order to serve as a bone-marrow donor or organ donor:

(1) No more than 7 days of leave to serve as a bone marrow donor;

(2) No more than 30 days of leave to serve as an organ donor.

(c) A state employee may use the leave provided by this section without loss or reduction of pay, leave to which the employee is otherwise entitled, credit for time or service, or performance or efficiency rating.

(d) This section applies to employees who are included in a collective bargaining unit, unless a collective bargaining agreement contains provisions dealing with leave for bone marrow and organ donation.

73 Del. Laws, c. 76, § 1.;



§ 5123. Employee housing

An agency may provide housing for an employee without reduction in salary provided such housing is on the site of the principal location of employment and further provided that the head of the department or agency has determined that such location of the employee is necessary to the operation of the agency and that the employee has no other employment. No agency shall provide an employee with a housing allowance or compensation for housing.

73 Del. Laws, c. 310, § 5.;



§ 5124. Unpaid leaves of absence

(a) An unpaid leave of absence may not be granted to a state employee for the purpose of serving a term of incarceration imposed upon the employee after a conviction as defined in § 222(3) of Title 11.

(b) The term "state employee" means an employee in any position of state employment, except a constitutionally created position or an elected position. State employees include, but are not limited to: classified service positions; merit comparable positions; school district employees; and employees of the Delaware State Police.

77 Del. Laws, c. 11, § 1.;






CHAPTER 52. HEALTH CARE INSURANCE

§ 5201. Definitions

(a) An "eligible child dependent" is one who is:

(1) The child of a regular officer, employee or eligible pensioner or spouse of a regular officer, employee or eligible pensioner, either by birth or adoption, who is under the age of 26 or is unmarried, regardless of age, and incapable of self support because of an intellectual, mental or physical disability which existed before age 21; or

(2) An unmarried child under the age of 19 years or the age of 24 if a full time student who depends for support upon and resides with a regular officer, employee or eligible pensioner in a regular parent-child relationship and qualifies as a dependent of the regular officer, employee or eligible pensioner under Internal Revenue Code § 105 [26 U.S.C. § 105].

(b) An "eligible pensioner" is one who is receiving or is eligible to receive retirement benefits in accordance with the state employees' pension plan under Chapters 53 and 55 of this title, the State Police pension plan under subchapter II and subchapter III of Chapter 83 of Title 11, the pension plan for state judiciary under Chapter 56 of this title or one who is receiving retirement or disability benefits under the teachers' retirement and disability plan (Chapter 39 of Title 14). This subsection shall not apply to members of boards or commissions. An "eligible pensioner" shall include those individuals who were employed by the county prothonotary offices immediately prior to October 1, 1987, and who chose to remain in their respective county pension plans and who would otherwise be eligible to receive retirement benefits in accordance with the state employees' pension plan under Chapters 53 and 55 of this title. An "eligible pensioner" shall include those employees who are receiving disability benefits pursuant to § 5253(c) of this title.

(c) A "regular officer or employee" shall be one who has been continuously employed by this State in each calendar month during 3-month period immediately preceding the first day of any given month (exclusive of legal holidays and allowable leave) and who works the regularly scheduled full-time hours of the employing agency, or at least 30 or more hours per week or 130 hours per month (with allowable interruptions) in a position of a continuing nature on a regular schedule expected to last at least 1 year from the date of initial appointment. The appointing authority shall determine at the time of appointment the qualifications of an appointee regarding the continuing nature and appointment duration criteria of this subsection. An employee appointed to temporary or seasonal positions and members of boards and commissions who were not receiving coverage under the State group health insurance contract on January 1, 1993, shall not be considered a "regular officer or employee" for the purposes of this chapter. A "regular officer or employee" called to active duty with Guard or Reserve for other than training purposes shall continue to receive state contributions toward health insurance coverage for a period of up to 2 years. A "regular officer or employee" shall also include an employee who is receiving disability benefits pursuant to § 5253(b) of this title.

29 Del. C. 1953, § 5201; 57 Del. Laws, c. 319; 58 Del. Laws, c. 27; 62 Del. Laws, c. 158, § 1; 63 Del. Laws, c. 408, § 1; 64 Del. Laws, c. 297, § 1; 65 Del. Laws, c. 449, §§ 1, 2; 67 Del. Laws, c. 47, § 61; 68 Del. Laws, c. 8, § 2; 69 Del. Laws, c. 64, §§ 27, 65; 70 Del. Laws, c. 118, § 30; 71 Del. Laws, c. 132, § 35; 71 Del. Laws, c. 354, § 40; 72 Del. Laws, c. 94, §§ 37, 41; 72 Del. Laws, c. 204, § 3; 74 Del. Laws, c. 421, § 3; 75 Del. Laws, c. 191, § 4; 75 Del. Laws, c. 227, §§ 2, 3; 76 Del. Laws, c. 280, § 34; 78 Del. Laws, c. 18, § 1; 78 Del. Laws, c. 78, § 24; 78 Del. Laws, c. 179, § 275.;



§ 5202. Payment of premium or subscription charge

(a) The State shall pay premium or subscription charges for a regular officer or employee and eligible spouse and child dependents not eligible for federal Medicare as follows:

(1) Ninety-six percent of the total cost of the basic individual, individual and spouse, individual and child, or family health care insurance plan as set forth in § 5203 of this title;

(2) Ninety-five percent of the total cost of a consumer-directed health plan for individual, individual and spouse, individual and child, or family;

(3) Ninety-three and one-half percent of the total cost of an HMO plan for individual, individual and spouse, individual and child, or family;

(4) Eight-six and three-quarter percent of the total cost of a comprehensive PPO plan for individual, individual and spouse, individual and child, or family; or

(5) Beginning January 1, 2006, employees identified under Title 14 who are receiving a short-term disability benefit for a period greater than 90 days pursuant to § 5253(b) of this title and have exhausted all of their paid leave, an amount equivalent to that provided under paragraph (a)(1), (2), (3) or (4) of this section.

(b)(1) For eligible pensioners not eligible for federal Medicare and their eligible dependents who were first employed by the State on or before June 30, 1991, or who are receiving a disability pension or primary survivors receiving a survivor's pension under § 8372(a) of Title 11, due to death in the line of duty of the employee, the State shall pay premium or subscription charges for the following, whichever is applicable:

a. Ninety-six percent of the total cost of the basic individual, individual and spouse, individual and child, or family health care insurance plan as set forth in § 5203 of this title;

b. Ninety-five percent of the total cost of a consumer-directed health plan for individual, individual and spouse, individual and child, or family;

c. Ninety-three and one-half percent of the total cost of an HMO plan for individual, individual and spouse, individual and child, or family; or

d. Eighty-six and three-quarter percent of the total cost of a comprehensive PPO plan for individual, individual and spouse, individual and child, or family.

(2) For eligible pensioners who are eligible for federal Medicare and their eligible dependents:

a. Who retire before July 1, 2012, or who are receiving a disability pension or primary survivors receiving a survivor's pension under § 8372(a) of Title 11, due to death in the line of duty of the employee, the State shall pay 100% of the premium or subscription charges for the coverage provided, unless they are subject to the schedule based on years of service, as set forth in paragraph (b)(3) of this section.

b. Who retire after July 1, 2012, the State shall pay 95% of the premium or subscription charges for the coverage provided, unless they are subject to the schedules based on years of service, as set forth in paragraph (b)(3) or (b)(4) of this section.

(3) For eligible pensioners who were first employed by the State on or after July 1, 1991, and before January 1, 2007, except those receiving a disability pension or primary survivors receiving a survivor's pension under § 8372(a) of Title 11, due to death in the line of duty of the employee, the State shall pay premium and subscription charges as follows:

a. For eligible pensioners employed by the State for at least 10 but less than 15 years at the time of retirement, 50 percent of premium or subscription charges as set forth in paragraphs (b)(1) and (b)(2) of this section; or

b. For eligible pensioners employed by the State for at least 15 but less than 20 years at the time of retirement, 75 percent of the premium or subscription charges as set forth in paragraphs (b)(1) and (b)(2) of this section; or

c. For eligible pensioners employed by the State for 20 or more years at the time of retirement, 100 percent of the premium or subscription charges as set forth in paragraphs (b)(1) and (b)(2) of this section.

(4) For eligible pensioners who were first employed by the State on or after January 1, 2007, the State shall pay premium and subscription charges as follows:

a. For eligible pensioners employed by the State for at least 15 but less than 17.5 years at the time of retirement, 50 percent of premium or subscription charges paid for by the State as set forth in paragraphs (b)(1) and (b)(3) of this section;

b. For eligible pensioners employed by the State for at least 17.5 but less than 20 years at the time of retirement, 75 percent of the premium or subscription charges as set forth in paragraphs (b)(1) and (b)(3) of this section; or

c. For eligible pensioners employed by the State for 20 or more years at the time of retirement, 100 percent of the premium or subscription charges as set forth in paragraphs (b)(1) and (b)(3) of this section.

(c) If the employee or pensioner is covered in any way by a group insurance program issued by the same insurer, duplicate coverage shall not be procured by the State; however, it shall be at the employee's or pensioner's option as to whether to be covered by the state group insurance plan or by a program of the spouse. If covered by a program of the spouse, the employee or pensioner shall obtain no monetary credit or rebate from the State.

(d) For the purposes of this chapter, eligible employees who were each first employed as a regular officer or employee by the State on or before December 31, 2011, a husband and wife legally married on or before December 31, 2011, may each qualify as a regular officer, employee or eligible pensioner of the State. In the case where 2 members of a family qualify, the following options are set forth:

(1) The 2 employees, or each eligible pensioner, and all eligible dependents may elect to enroll under 1 family contract.

(2) Each employee, or each eligible pensioner, may elect to enroll under a separate contract. Eligible dependents may be enrolled under either contract, but no dependent shall be enrolled more than once under the state health insurance program.

(3) The provisions of this paragraph shall continue to apply to a surviving spouse after the death of 1 of the spouses covered pursuant to this paragraph has occurred, as long as the surviving spouse is entitled to a survivor's pension pursuant to § 5528 of this title.

(4) Effective July 1, 2012, if the 2 employees enroll under an employee and spouse or family contract, there shall be a $25 per month charge to the employee who enrolls for the coverage. If the employees choose to enroll in separate plans, employee only and employee and children contracts, either the employee cost share premium or a $25 per month charge shall apply to both contracts, whichever is less. If employee and spouse are eligible pensioners where 1 or both retire on or after July 1, 2012, only one $25 per month charge shall apply when separate contracts are required for a Medicare Supplement plan.

(5) In no case shall there be a monetary credit or return to the spouse for that spouse's basic credits.

(e) If a regular officer or employee is required to pay any portion of the cost of the health care insurance for himself/herself, his/her spouse or his/her dependents, the regular officer or employee may enter into a written agreement with the State whereby he/she agrees to reduce his/her salary in an amount equal to the portion of the health care insurance that the regular officer or employee is required to pay.

(f) Subsection (e) of this section shall not be effective until implementation has been approved by the State Treasurer, Secretary of Finance, Director of the Office of Management and Budget and Controller General.

(g) Salary reductions voluntarily taken pursuant to subsection (e) of this section shall not affect the compensation used in the calculation of pension benefits under any state pension plan and shall be made on a pretax basis, provided that employees who had designated employee deductions on a posttax basis as of July 1, 2000, shall continue to have the right to make those deductions on a posttax basis as long as the employee remains in a benefit program or the employee makes a change to pretax employee benefit deductions.

(h) A survivor who is receiving a deceased pensioner's retirement benefits in accordance with the State Employees' Pension Plan under Chapters 53 and 55 of this title, the State Police Pension Plan under subchapter II and subchapter III of Chapter 83 of Title 11, the Pension Plan for State Judiciary under Chapter 56 of this title shall only be entitled to coverage for the survivor and any "eligible child dependent" as defined in § 5201(a) of this title.

29 Del. C. 1953, § 5202; 57 Del. Laws, c. 319; 62 Del. Laws, c. 158, §§ 3, 4; 62 Del. Laws, c. 294, § 1; 63 Del. Laws, c. 79, § 1; 63 Del. Laws, c. 155, § 1; 65 Del. Laws, c. 87, § 80; 66 Del. Laws, c. 85, § 93; 67 Del. Laws, c. 324, § 1; 68 Del. Laws, c. 84, §§ 65, 66; 68 Del. Laws, c. 178, §§ 1-3; 69 Del. Laws, c. 291, § 34; 70 Del. Laws, c. 61, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 94, § 75; 75 Del. Laws, c. 88, §§ 20(6), 21(13), 26(2); 75 Del. Laws, c. 114, §§ 1, 2; 75 Del. Laws, c. 227, § 4; 76 Del. Laws, c. 280, § 22; 78 Del. Laws, c. 14, §§ 1-5; 78 Del. Laws, c. 78, § 25; 78 Del. Laws, c. 254, § 1.;



§ 5203. Specifications of the coverage

(a) The basic health care insurance plan for state employees shall be equivalent to the "'minimum creditable coverage" as defined by applicable federal law.

(b) The plan shall be for regular employees and eligible pensioners under 65 years of age and for employees and eligible pensioners over 65 years of age who are not entitled to services, rights or benefits under the federal Medicare Program (U.S. Public Law 89-97, as amended) [42 U.S.C. § 1395 et seq.]; and a plan which is supplemental to Medicare parts A and B, or constructed as a plan under Medicare part C, for eligible pensioners entitled to services, rights or benefits under the federal Medicare Program.

29 Del. C. 1953, § 5203; 57 Del. Laws, c. 319; 57 Del. Laws, c. 350; 69 Del. Laws, c. 64, § 66; 72 Del. Laws, c. 204, § 4; 78 Del. Laws, c. 14, §§ 6, 7.;



§ 5204. Selection of the group insurance carrier

(a) The health care insurance coverage shall be provided through a carrier incorporated under the laws of this State or legally authorized to transact business within this State, having adequate servicing facilities to carry out the terms of the contract.

(b) The health care insurance coverage shall be provided by a carrier offering, at the employee's or pensioner's own expense, optional supplemental or extended benefits coverage to each regular employee or eligible pensioner and similar hospital, surgical/medical and supplemental or extended coverage for such employee's or pensioner's spouse and dependents.

29 Del. C. 1953, § 5204; 57 Del. Laws, c. 319; 68 Del. Laws, c. 84, § 24; 69 Del. Laws, c. 64, § 67; 72 Del. Laws, c. 204, § 5.;



§ 5205. Duties of State Insurance Commissioner

Repealed by 69 Del. Laws, c. 64, § 68, eff. July 1, 1993.;



§ 5206. Duties of State Treasurer

Upon written authorization the State Treasurer shall withhold from the employee's salary or eligible pensioner's benefits such sums as are necessary for the payment of premium or subscription charges for the optional supplemental or extended benefits coverage and for spouse or dependent coverage.

29 Del. C. 1953, § 5206; 57 Del. Laws, c. 319; 62 Del. Laws, c. 158, § 2; 72 Del. Laws, c. 94, § 76; 72 Del. Laws, c. 204, § 6.;



§ 5207. Temporary employees

Any person not a "regular officer or employee" but employed by a state agency and who works the regularly scheduled full-time hours of the employing agency or at least 30 or more hours per week or 130 hours per month (with allowable interruptions) shall be eligible for the health care insurance established under this chapter provided such person authorize in writing a payroll deduction from such person's salary of the amount of the premium for said insurance.

64 Del. Laws, c. 145, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5208. Employees of labor organizations

Any labor organization representing the state employees may elect to participate in the health care insurance plans provided by the provisions of this chapter for their regularly scheduled full-time regular employees who work in the State. The full cost of such coverages shall be remitted to the State by the labor organization no later than the first day of each calendar month for which coverage is being provided. The benefits provided to such employees and the cost of coverage shall be the same as provided to state employees covered by this chapter. Any labor organization wanting to participate in the state Group Health Insurance Program shall be governed by all provisions, rules and regulations of this chapter.

69 Del. Laws, c. 291, § 36.;



§ 5209. Employees of Delaware authorities or commissions

(a) Any Delaware authority or commission may elect to participate in the health care insurance plans provided by the provisions of this chapter for regularly scheduled full-time employees. The full cost of such coverage shall be remitted to the State by the authority or commission no later than the first day of each calendar month for which coverage is being provided. the benefits provided to such employees and the cost of coverage shall be the same as provided to state employees covered by this chapter. Any Delaware authority or commission participating in the State Group Health Insurance program shall be governed by all provisions, rules and regulations of this chapter and the State Employee Benefits Committee.

(b) Any regularly scheduled full-time employee of the Delaware Stadium Corporation or the Delaware Riverfront Corporation may elect to participate in the health insurance plans provided by the State Group Health Insurance Program. The full cost of such coverage shall be remitted to the State no later than the first day of each calendar month for which coverage is being provided. The benefits provided to such employees and the cost of coverage shall be the same as provided to state employees covered by this chapter. Any Delaware Stadium Corporation employee participating in the State Group Health Insurance Program shall be governed by all provisions, rules and regulations of this chapter and the State Employee Benefits Committee.

(c) All per diem and contractual employees of the Delaware General Assembly who have been continuously employed for 5 or more years may elect to participate in the health insurance plans provided by the State Group Health Insurance Program. The full cost of such coverage shall be remitted to the State by such employees no later than the 1st day of each calendar month for which coverage is being provided. The benefits provided to such employees and the cost of coverage shall be the same as provided to state employees covered by this chapter. Any such employees participating in the State Group Health Insurance Program shall be governed by all provisions, rules and regulations of this chapter and the State Employee Benefits Committee.

(d) Any volunteer fire or volunteer ambulance company in Delaware may elect to participate in the health care insurance plans provided by the provisions of this chapter for paid employees. The full cost of such coverage shall be remitted to the State by the volunteer fire or volunteer ambulance company participating no later than the first day of each calendar month for which coverage is being provided. The benefits provided to such paid employees and the cost of coverage shall be the same as provided to state employees covered by this chapter. Any volunteer fire or volunteer ambulance company in Delaware participating in the State Group Health Insurance Program shall be governed by all provisions, rules and regulations of this chapter and the State Employee Benefits Committee.

(e) Any county, soil and water conservation districts or municipality and the Municipal Services Commission for the City of New Castle may elect to participate in the health care insurance plans provided by this chapter for any of the following:

(1) Regularly scheduled full-time employees;

(2) Anyone receiving or who is eligible to receive retirement benefits in accordance with the Delaware County and Municipal Police/Firefighter Pension Plan with Chapter 88 of Title 11 or the county and municipal pension plan under Chapter 55A of this title.

The full cost of such coverage shall be remitted to the State by the county, soil and water conservation districts or municipality and the Municipal Services Commission for the City of New Castle no later than the first day of each calendar month for which coverage is being provided. The benefits provided to such employees and the cost of coverage shall be the same as provided to the state employees covered by this chapter. Any employee participating in the State Group Health Insurance Program through this subsection shall be governed by all provisions, rules and regulations of this chapter and the State Employee Benefits Committee. For the purposes of this subsection, a "full-time employee" is an employee who works at least 30 hours or more per week or 130 hours per month (with allowable interruptions). Retirees receiving benefits may authorize the State Pension Office to deduct their share of cost from their monthly pension. Participation by any county, soil and water conservation districts or municipality and the Municipal Services Commission for the City of New Castle shall be subject to approval of the State Employee Benefits Committee.

(f) Anyone receiving retirement benefits in accordance with the Delaware and Municipal Police/Firefighter Pension Plan under Chapter 88 of Title 11 or the county and municipal pension plan under Chapter 55A of this title, may elect to participate in the health insurance plans provided by the State Group Health Insurance Program. The retiree shall authorize the State Pension Office to deduct the full cost of coverage from the retiree's monthly pension.

(g) The State Employee Benefits Committee shall be authorized to recover costs from any Delaware authority or commission, the Delaware Stadium Corporation, the Delaware Riverfront Corporation, any volunteer fire company, any county soil and water conservation district, and any municipality which elects for its employees to participate in the health care insurance plans provided by this chapter, based on the number of participating employees. Further, the State Employee Benefits Committee shall be authorized to recover costs from any non-state organization which is permitted to and elects to participate in the health care insurance plans provided by this chapter, based on the number of participating employees. The revenue derived from such cost recovery shall be used exclusively to support the administration of the State Group Health Insurance Program.

70 Del. Laws, c. 118, § 33; 70 Del. Laws, c. 425, §§ 35, 36; 71 Del. Laws, c. 132, § 39; 71 Del. Laws, c. 354, § 41; 71 Del. Laws, c. 372, § 1; 72 Del. Laws, c. 94, § 40; 72 Del. Laws, c. 204, § 15; 72 Del. Laws, c. 258, § 30; 73 Del. Laws, c. 74, § 81; 73 Del. Laws, c. 233, § 1; 74 Del. Laws, c. 226, § 1.;



§ 5210. Authority and duties of the State Employee Benefits Committee

The State Employee Benefits Committee established by § 9602 of this title shall have the following powers, duties and functions under this chapter:

(1) Control and management of the State employees group health insurance program provided for in this chapter.

(2) Authority to establish the State employees group health insurance program on an insured or self-insured basis.

(3) Selection of the carriers or third party administrators deemed to offer the best plan to satisfy the interests of the State and its employees and pensioners in carrying out the intent of this chapter.

(4) Authority to adopt rules and regulations for the general administration of the State employees group health insurance program.

(5) Authority to make and enter into any and all contracts with any agency of the State, or any outside agency, for the purpose of assisting in the general administration of this chapter.

(6) Whenever the balance of the fund equity of the Employees' Health Insurance Fund exceeds the amount determined by the State Employee Benefits Committee to be sufficient to meet anticipated claims plus a reasonable reserve, the State Employee Benefits Committee, in its sole discretion, may transfer the excess balance or any part of it to the OPEB Fund, established pursuant to Chapter 52B of this title, to provide a source for the future payment of retiree health benefits or the Disability Insurance Program, pursuant to Chapter 52A of this title.

72 Del. Laws, c. 204, § 7; 76 Del. Laws, c. 70, § 10.;






CHAPTER 52A. DISABILITY INSURANCE PROGRAM

§ 5251. Definitions

(a) "Carrier" shall mean the disability insurance company selected pursuant to § 5254 of this title.

(b) "Committee" shall mean the State Employee Benefits Committee as established by § 9602 of this title.

(c) "Creditable compensation" shall mean the base rate of compensation that the employee received on the last day of employment before the employee developed a disability as determined by the Committee.

(d) "Disability benefit" shall mean income replacement payments payable to a participating employee under a short-term or long-term disability benefit program pursuant to this chapter.

(e) "Employee" shall mean an eligible "employee" as defined in § 5501(e) of this title who elects to participates in the Program as specified in § 5519 of this title. This shall include any employee who is collecting benefits pursuant to § 8352(4) of Title 11.

(f) "Employment" shall mean any occupation for which the employee is reasonably suited by training or experience.

(g) "Program" means the Disability Insurance Program created pursuant to this chapter providing short-term and long-term disability benefits for eligible employees electing to participate in the Program.

75 Del. Laws, c. 191, § 1; 76 Del. Laws, c. 321, § 1; 78 Del. Laws, c. 179, § 276.;



§ 5252. Payment of premium or subscription charges

The State shall pay all premium or subscription charges for the full cost of providing coverage for the Disability Insurance Program.

75 Del. Laws, c. 191, § 1.;



§ 5253. Specifications of the coverage

(a) Participating employees shall be eligible to utilize earned sick leave for absences due to accident, illness, or injury for periods before disability benefits commence under this chapter, such that the participating employee receives 100% of creditable compensation for such periods, not to exceed the employee's sick leave balance.

(b) Short-term disability benefit. —

(1) An employee who is determined by the Committee, in its sole discretion, to be mentally or physically unable to perform the essential functions of the employee's position as defined in rules and regulations adopted by the Committee, with reasonable accommodation as required by federal law, shall be entitled to receive short-term or long-term benefits pursuant to this chapter. An employee who receives short-term or long-term disability benefits pursuant to this chapter may be required, in the sole discretion of the Committee, to participate in rehabilitation or retraining services, or a combination thereof, under a program established by the Committee. Short-term disability benefits for participating employees shall commence upon the expiration of a 30-calendar-day elimination period. Such elimination period shall begin on the first day following the onset of physical or mental incapacity as determined by the Committee, in its sole discretion. If an employee returns to work for 1 day or less during the 30-calendar-day elimination period but cannot continue to work thereafter, the period worked shall not be considered to have interrupted the 30-calendar-day elimination period. The elimination period must commence and conclude within normal working periods for employees who work less than 12 months per calendar year.

(2) Except as provided in paragraph (b)(4) of this section, short-term disability benefits pursuant to this chapter shall be payable at the rate of 75% of the participating employee's creditable compensation prior to the onset of the disability during the period that an employee has a disability, as determined by the Committee.

(3) Creditable compensation during periods an employee receives short-term disability benefits shall include general salary increases awarded or reductions in salary instituted during the period of short-term disability coverage.

(4) An employee may utilize annual, sick, compensatory, or donated leave to supplement short-term disability benefits to equal 100% of pre-disability creditable compensation for the maximum period of 182-calendar-days.

(5) If a participating employee returns to the employee's position on a full-time basis, as defined by the Committee, for 15 consecutive calendar days or longer, any succeeding period of disability for which the employee shall become eligible shall constitute a new period of short-term disability with a corresponding 30-calendar-day elimination period.

(6) Employees enrolled in and receiving short-term disability (STD) compensation shall receive a maximum of 100% of base pay. If the employee is otherwise eligible for holiday pay or a paid leave other than identified in paragraph (b)(4) of this section, the employee will be granted 100% pay on the day in question without a residual. All leave supplements will be calculated on a pay period basis.

(7) Once an employee exhausts their elimination period, the employee will be deemed to have applied for benefits under this section and shall not be eligible to utilize paid leave in lieu of application for short-term disability.

(8) When an employee is on approved STD per subsection (b) of this section and does not supplement the 75% STD payment with 25% leave for a period of greater than 30 calendar-days, the employee will accrue leave on a pro-rata basis.

(c) Long-term disability benefit. —

(1) Long-term disability benefits for participating employees shall commence upon the expiration of a 182-calendar-day waiting period. The waiting period shall commence on the first day following the onset of the disability as determined by the Committee, in its sole discretion. If an employee returns to work for 14 or fewer consecutive calendar days during such 182-calendar-day waiting period and cannot thereafter continue to work, the periods worked shall not be deemed to have interrupted the 182-calendar-day waiting period.

(2) Long-term disability benefits for an eligible employee shall be paid in an amount equal to 60% of the participating employee's creditable compensation prior to the onset of the disability. In no event shall the employee be entitled to utilize earned sick leave to supplement long-term disability benefits.

(3) Long-term disability benefits shall not include general salary increases during the period of long-term disability. Long-term disability benefits may be increased annually by an amount approved by the Committee.

(4) Any employee who applies for long-term benefits pursuant to this chapter must apply to the Social Security Administration for disability benefits. Long-term disability benefits provided under this chapter shall be reduced by any disability benefits received from the Social Security Administration.

(5) Upon the exhaustion of the maximum short-term disability benefit period, any employee, except those entitled to hazardous duty pay as defined in § 5933(c) of this title, shall no longer be an employee of the State or any of its political subdivisions provided the employee has exhausted their Family Medical Leave Act of 1993 (FMLA) [26 U.S.C. § 2601 et seq.] entitlement and/or is not FMLA eligible. Employees entitled to hazardous duty pay as defined in § 5933(c) of this title who exhaust the maximum short-term disability benefit period shall no longer be an employee of the State or any of its political subdivisions at the end of their entitlement to hazardous duty pay provided the employee has exhausted their FMLA entitlement and/or is not FMLA eligible.

(6) Prior to the commencement of long-term disability benefits, the employee shall be eligible to make a written election to escrow for a period of 6 months any unused annual and sick leave based on the rules in place by the employing organization. Any employee who does not make a written election to escrow unused annual and sick leave will receive a payoff of unused annual and sick leave under § 5253(c)(5) of this title. Any employee approved for long-term disability benefits and who made a written election to escrow unused annual and sick leave who returns to state employment in a full-time benefit eligible position within the 6-month escrow period and works on a full-time basis for at least 30 calendar days will retain their annual and sick leave balances. Any employee making a written election to escrow unused annual and sick leave who does not return to state employment in a full-time benefit eligible position for at least 30 calendar days within the 6-month escrow period will receive a payoff of unused annual and sick leave at the end of the 6-month escrow period based on the rules in place by the employing organization.

(d) Eligibility for participation in the program shall terminate upon the earliest to occur of an employee's:

(1) Ability to return to employment;

(2) Death; or

(3) The date the employee is no longer covered by the Delaware State Employees' Pension Plan pursuant to Chapter 55 of this title; or

(4) Normal service retirement at age 65.

If the employee develops a disability after age 60, the maximum duration of benefits will be subject to the following:

75 Del. Laws, c. 191, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 227, §§ 5, 7, 9; 75 Del. Laws, c. 351, §§ 2-5, 7, 8; 76 Del. Laws, c. 81, § 33; 76 Del. Laws, c. 324, §§ 1, 4; 77 Del. Laws, c. 84, §§ 57-59; 77 Del. Laws, c. 327, § 99; 77 Del. Laws, c. 328, § 30; 78 Del. Laws, c. 179, §§ 277-279.;



§ 5254. Selection of the group disability insurance carrier

Disability insurance coverage pursuant to this chapter may be provided and/or administered by an insurance carrier licensed under the laws of this State. The carrier shall be selected by a vote of the Committee, and legally authorized to transact business within this State, and having adequate servicing facilities to carry out the terms of the contract as awarded by Committee.

75 Del. Laws, c. 191, § 1.;



§ 5255. Disability program design and administration

The carrier selected pursuant to § 5254 of this title may determine the eligibility of a participating employee to receive short-term and/or long-term disability benefits. Such carrier shall also provide short-term and long-term disability benefits to eligible employees, and shall administer both the short and long-term disability programs established pursuant to this chapter. The Committee may adopt rules and regulations regarding proper administration of the disability program. Such rules shall include, but not be limited to, standards relating to the determination of disability; appeal procedures, requirements for medical or psychological examinations; the adjustment or termination of payments based on the mental or physical condition of the employee, and/or education, training, and experience of the employee. The disability program administrator's performance shall be evaluated on an annual basis by the Committee.

75 Del. Laws, c. 191, § 1.;



§ 5256. Authority and duties of the State Employee Benefits Committee

The State Employee Benefits Committee established by § 9602 of this title shall have the following powers, duties and functions under this chapter:

(1) Control and management of the State Employees' Disability Insurance Program as provided by this chapter.

(2) Authority to establish the state employees' short-term disability insurance program on a self-insured basis and a long-term disability insurance program on an insured basis.

(3) Selection, in its sole discretion, of the carriers or third party administrators deemed to offer the programs which will best satisfy the interests of the State and its employees in carrying out the intent of this chapter.

(4) Authority to adopt rules and regulations for the general administration of the Disability Insurance Program established pursuant to this chapter.

(5) Authority to make and enter into any and all contracts with any agency of the State, or any outside agency, for the purpose of assisting in the general administration of this chapter.

(6) The Committee may require any employee to furnish such information as may be required for the determination of benefits under this chapter, or to authorize the Committee to procure such information. The Committee may withhold payment of any benefit under this chapter whenever the determination of such benefit is dependent upon such information and the employee does not cooperate in the furnishing or procuring thereof.

75 Del. Laws, c. 191, § 1; 75 Del. Laws, c. 351, § 9.;



§ 5257. Return to work

(a) Once an employee has been determined to have the ability to return to employment by the Committee, the employee will receive the following assistance:

(1) Merit employees may be placed in any vacant merit position, for which they qualify, by the Office of Management and Budget.

(2) Nonmerit state employees, and employees from nonstate employers will be placed by that employer into a vacant position within their respective agency for which the employee qualifies.

(b) Once an individual has been determined to have the ability to return to employment by the committee, the individual will receive the following assistance:

(1) Former merit employees enrolled in and previously deemed eligible for the Long-Term Disability Program may, when available and appropriate, be placed by the Office of Management and Budget in any merit position, for which they qualify without a certification list, as long as the paygrade does not exceed their paygrade at the time of their acceptance into and eligibility for the Short-Term Disability Program. Exceptions to the paygrade limitation may be made for vacancies for which a documented shortage of qualified applicants exists.

(2) Former nonmerit employees enrolled in and previously deemed eligible for the Long-Term Disability Program will be placed by their previous employer into a vacant position within their respective agency for which they qualify.

75 Del. Laws, c. 227, § 1; 75 Del. Laws, c. 351, § 10.;



§ 5258. Appeals

The carrier shall notify a participating employee of its determination of the employee's eligibility for short-term disability benefits in writing by certified mail, return receipt requested, within 10 days of the carrier's determination. Within 90 days of the postmark date of the carrier's written notice of its determination, an aggrieved participating employee may appeal any denial of disability benefits by filing a written petition setting forth with particularity the grounds for appeal with the carrier. The carrier shall have the authority to reverse all or any part of its initial decision to deny benefits and shall notify the employee, the employing organization and the Statewide Benefits Office in writing by certified mail, return receipt requested within 10 days of the carrier's determination.

Within 20 days of the postmark date of the carrier's determination of appeal an aggrieved participating employee may file a second level appeal of denial of disability benefits by filing a written petition setting forth with particularity the grounds for second appeal, with the Appeals Administrator, who shall conduct an informal review, and who shall have the authority to reverse all or any part of the decision of the carrier to deny benefits. The Appeals Administrator or designee, shall issue a final written decision and shall mail it to the employee by certified mail, return receipt requested, within 30 days of speaking with the employee. The Committee shall designate an officer of the Statewide Benefits Office to act as the Appeals Administrator.

If the Appeals Administrator affirms the carrier's decision to deny disability benefits or any part thereof, an aggrieved employee may appeal to the Committee within 20 days of the postmark date of the notice of the determination from the Appeals Administrator by filing a written petition with the Committee setting forth with particularity the grounds for appeal. The Committee may designate an appropriate officer of the Office of Management and Budget as a hearing officer to hear evidence presented by the participating employee or, in its sole discretion, it may decide to hear the appeal directly. The Committee or hearing officer, as the case may be, shall determine whether the determination to deny benefits complies with the applicable disability plan adopted by the Committee. The hearing officer and/or Committee shall have all of the following powers in respect to the conduct at the hearing:

(1) To issue subpoenas and administer oaths in any preceding. Any subpoena process or order or any notice or paper requiring service shall be sent by certified mail, return receipt requested;

(2) To examine persons as witnesses, take evidence, require the production of documents, and do all other things pursuant to law which are necessary to determine the appeal. In proceedings before the Committee or its hearing officer, if any person neglects to produce any pertinent document, neglects or refuses to appear after having been subpoenaed, refuses to testify or be examined, disobeys or resists any lawful order or process, or intentionally obstructs the hearing, the Committee shall certify facts under the signature of its chairperson or the hearing officer to any judge of the Superior Court, which judge shall there upon hear evidence as to the acts complained of. The judge shall, if the judge deems the evidence so warrants, issue an order requiring such persons to testify or produce documents or otherwise comply with the requirements of the Committee, as the case may require. Refusal to comply with the order of the Court shall constitute contempt of Court;

(3) Where the Committee assigns the matter to the hearing officer, the hearing officer shall decide the matter and prepare a report containing the findings of fact, and conclusions of law, within 60 days of the hearing, and shall transmit the report, with the full record of the hearing, to the Committee.

(4) The Committee may accept or modify the hearing officer's final report, and shall notify the parties of its action by certified mail, return receipt requested within 60 days.

(5) If the Committee elects to hear the matter directly and not to assign it to the hearing officer, it shall issue its final decision containing findings of fact and conclusions of law, within 60 days of the hearing, and shall notify the parties of its action by certified mail, return receipt requested.

(6) The Committee's final action may be appealed to the Superior Court within 30 days after it is mailed to the parties by the Committee. The appeal shall be on the record.

75 Del. Laws, c. 227, § 11; 75 Del. Laws, c. 351, § 6; 76 Del. Laws, c. 324, § 2; 77 Del. Laws, c. 84, § 60.;






CHAPTER 52B. OTHER POST-EMPLOYMENT BENEFITS FUND

§ 5280. Definitions

(a) "Board" means the Board of Pension Trustees established by § 8308 of this title.

(b) "OPEB Fund" means the Other Post-Employment Benefits Fund established by § 5281 of this title.

76 Del. Laws, c. 70, § 1.;



§ 5281. Establishment of fund

(a) There shall be established an OPEB Fund, a trust fund, separate and distinct from the funds established under §§ 5541 and 5601 of this title and § 8393 of Title 11, to which state appropriations and other employer contributions shall be deposited, and to which earnings on investments, refunds and reimbursements shall be deposited upon receipt, and from which the State's premiums as defined in § 5202(b) of this title shall be paid, and any fees and expenses authorized by the Board shall be paid. No money shall be disbursed from this fund except for the purpose of payment of the State's premiums for post-retirement health insurance for employees retired under Chapters 55 and 56 of this title and Chapter 83 of Title 11.

(b) The amounts remaining in the trust, if any, after all premiums, fees, and expenses have been paid for any year shall be retained in such trust for future payments until all state liabilities for post-retirement health insurance premium benefits have been satisfied.

(c) This chapter is replacing § 5550 of this title in its entirety.

(d) The trust shall be an irrevocable trust exempt from federal income tax under § 115 of the Internal Revenue Code [26 U.S.C. § 115] and subject to the financial reporting, disclosure and actuarial requirements of Government Accounting Standards Board Statements 43 and 45 or any subsequent Government Accounting Standards Board updates or statements that may be applicable.

76 Del. Laws, c. 70, § 1.;



§ 5282. Management of the OPEB Fund

(a) The Board shall serve as the Board of Trustees for the OPEB Fund, shall adopt a trust agreement for the OPEB Fund (and may amend the trust agreement from time to time), shall take all actions necessary and appropriate to establish and maintain the OPEB Fund, and shall have control and management of the OPEB Fund and may utilize its powers pursuant to this chapter and § 8308 of this title in the administration of the OPEB Fund.

(b) The Board shall take the actions necessary and appropriate to establish and maintain the OPEB Fund as a trust that is exempt from taxation under Internal Revenue Code § 115 [26 U.S.C. § 115]. The trust shall be maintained and administered by the Board to provide payments for retiree health insurance for medical care in compliance with Internal Revenue Code § 105 [26 U.S.C. § 105] and with this chapter.

(c) The State shall indemnify a board member in the additional duties contained in this chapter pertaining to the administration and management of the OPEB Fund or to sit on a committee of the Board who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that the board member is or was a board member against expenses (including attorneys' fees if the Attorney General determines that the Attorney General may not provide representation), judgments, fines and amounts paid in settlement actually and reasonably incurred by that board member in connection with such action, suit or proceeding, if the board member acted in good faith and in a manner the board member reasonably believed to be in the best interest of the State and with respect to any criminal action or proceeding had no reasonable cause to believe that board member's own conduct was unlawful. Expenses incurred in defending a civil, administrative or investigative action, suit or proceeding shall be paid by the State in advance of final disposition of such action, suit or proceeding if:

(1) Initially authorized by a majority vote of the Board exclusive of the member or members to be indemnified unless more than a majority of the Board shall also be parties to the same action, suit or proceeding, in which instance, such authorization shall be by the Governor of the State; and

(2) Such board member agrees to repay such amount if it is ultimately determined by the Board or the Governor, as the case may be, pursuant to paragraph (c)(1) of this section that such member is not entitled to indemnification under this section.

76 Del. Laws, c. 70, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5283. Actuarial valuations

(a) The actuary shall prepare an actuarial valuation of the assets and liabilities of the OPEB Fund as of June 30, each year. On the basis of reasonable actuarial assumptions and tables approved by the Board, the actuary shall determine:

(1) The State's annual required contribution for payment of the State's premiums for post retirement health insurance for employees under Chapters 55 and 56 of this title and Chapter 83 of Title 11;

(2) Any unfunded actuarial accrued liability.

(b) It is not anticipated that distributions will be made from this fund until the State's annual required contribution, as determined in subsection (a) of this section, has been appropriated in a given fiscal year.

76 Del. Laws, c. 70, § 1.;






CHAPTER 53. EARLY RETIREMENT OPTION FOR STATE EMPLOYEES

Subchapter I General Provisions

§ 5301. Early retirement option

(a) This chapter provides a 1-time early retirement option to state employees covered under Chapter 55 of this title who were employees as defined in Chapter 55 of this title between December 1, 1990, and February 1, 1991.

(b) Elected officials shall not be eligible for this early retirement option for the pension they are entitled to receive under § 5527(d) of this title.

(c) Except as provided hereinafter, employees who meet the eligibility requirements as contained in §§ 5306 and 5307 of this title must make their election to retire under this option on the following schedule:

(1) Eligible employees of the State Department of Education, a school district which is part of the state school system, the University of Delaware, Delaware State University or Delaware Technical and Community College must make their elections between March 15, 1991 and April 19, 1991.

(2) All other eligible employees must make their elections between February 1, 1991 and March 15, 1991; however, all members of the Delaware National Guard or members of the U.S. Armed Forces Reserves who have been called to active duty must make their elections within 45 days of the date they are no longer on active duty.

(3) These elections must be made in a form approved by the Board of Pension Trustees and shall be irrevocable.

(4) If it is determined by the State Pension Administrator that an employee is or was unable to make this election in a timely manner due to circumstances beyond the employee's control, the Administrator may extend the time period for making the election beyond the periods specified in this subsection.

(5) In the event an eligible employee, prior to February 15, 1991, requests a computation of such employee's prospective pension benefit by the State Pension Administrator, the election required in subsections (d)(1) and (d)(2) of this section need not be made until 10 days after the State Pension Administrator has provided the employee, in writing, the amount of the pension benefit said employee will be entitled to receive.

(d) Employees who elect the early retirement option must terminate their employment on the following schedule:

(1) Except as provided hereinafter, employees who elect the option under subsection (c)(1) of this section must terminate their employment on June 30, 1991 and their pensions will be effective July 1, 1991. Payment for unused sick and vacation pay for these employees will not be disbursed until after June 30, 1991.

(2) Except as provided hereinafter, employees who elect the option under subsection (c)(2) of this section must terminate their employment on May 31, 1991 and their pensions will be effective June 1, 1991. Payment for unused sick and vacation pay for these employees will not be disbursed until after June 30, 1991.

(3) Employees of the State Pension Office who meet the eligibility requirements under §§ 5306 and 5307 of this title and who elect the early retirement option will be eligible to retire under the option not earlier than December 31, 1991 nor later than December 31, 1992 unless an earlier date is approved by the State Pension Administrator.

(4) Employees who elect the early retirement option and who are deemed to be essential to the normal operation of state government shall have their termination date extended up to 12 months provided such extension is approved unanimously in writing, by a committee, herein referred to as the "Early Retirement Option Delayed Retirement Committee," comprised of the Director of State Personnel, the Director of the Office of Management and Budget and the Controller General.

(e) Employees who elect the early retirement option under this chapter shall be considered to have also been eligible, for purposes of computing their pensions under § 5527 of this title, to receive a service or disability pension under the provisions of Chapter 55 of this title which were in effect immediately prior to the effective date of the 1976 Pension Act.

(f) No employee whose pension under Chapter 55 of this title is effective prior to January 1, 1991 shall be eligible for the early retirement option contained in this chapter.

(g) Notwithstanding provisions of this chapter to the contrary, employees who retire under the early retirement option contained in this chapter may contract with the state for personal services, as an independent contractor, for a period not to exceed 12 months provided such contractual arrangement is approved unanimously, in writing, by the "Early Retirement Option Delayed Retirement Committee" established by this chapter.

(h) The Director of State Personnel shall submit to the Controller General, Director of the Office of Management and Budget and the Secretary of Finance by December 1, 1991, a report containing the specific disposition of each former employee electing retirement under the provisions of this chapter and the disposition of each position so vacated.

The content of said report shall be comprised of the state employment status of each individual electing retirement under the provisions of this chapter, the position number of the position so vacated, the disposition of the position (deleted, transferred, reclassified, etc.), the actual budgetary savings associated with the vacated position, the original funding source for the vacated position and the actual budgetary savings net of the full retirement cost associated with the retired individual. The accounting period for the preceding actual statistics will be the prior fiscal year.

Further, the report shall, for each affected position for the current fiscal year, estimate the budgetary savings net of the full retirement cost regardless of funding source.

68 Del. Laws, c. 8, § 1; 68 Del. Laws, c. 290, § 29; 69 Del. Laws, c. 67, § 2; 73 Del. Laws, c. 65, § 32; 75 Del. Laws, c. 88, § 21(13).;



§ 5302. Definitions

(a) "Credited service" shall mean, for any individual, service as defined in § 5501(d) of this title, except that the provisions contained in § 5501(d)(5), (8)-(11) of this title, requiring that the payment for service purchased under these subsections be made prior to the issuance of his or her pension check, may be waived by the State Pension Administrator for any individual for a period not to exceed 2 months if such waiver is deemed by the Pension Administrator to be necessary to carry out the provisions of this chapter. This subsection shall be in effect retroactively as of February 1, 1991.

(b) "Employee" shall mean an individual who meets the definition of an employee as defined in § 5501(e) of this title which is in effect on February 1, 1991.

(c) For the purposes of this chapter, those individuals who must terminate employment on May 31, 1991, in accordance with § 5301(d)(2) of this title, will receive credited service for the month of June 1991 in determining their eligibility for the early retirement option provided by this chapter but that service will not be used in determining the amount of their pension benefits.

(d) The definitions contained in § 5501(a)-(c), (f)-(i) of this title, which are in effect on February 1, 1991 shall apply to this chapter.

68 Del. Laws, c. 8, § 1; 68 Del. Laws, c. 290, §§ 58, 59; 70 Del. Laws, c. 186, § 1.;



§ 5303. Employment of pensioners

(a)(1) An individual shall not receive a service or disability pension under this chapter for any month during which such individual is an employee as defined in § 5302(b) of this title, nor may an individual receiving a service pension under this chapter be an employee as defined in § 5302(b) of this title for a period of 5 years from the date of retirement under this chapter, unless such individual is:

a. An official elected by popular vote at a regular state election;

b. An official appointed by the Governor; or

c. A temporary, casual, seasonal or substitute employee as defined by the Board of Pension Trustees.

(2) An individual who has retired under this chapter or Chapter 55 of this title and who has been rehired by the Pension Office to work on the implementation of the Early Retirement Program shall not be subject to the earnings limitation as contained in subsection (a)(1)c. of this section or § 5502(a)(3) of this title until December 31, 1992.

(b) An individual who has retired under this chapter shall not contract with the State for personal services, as an independent contractor, for a period of 5 years from the effective date of retirement, unless such individual qualifies for 1 of the exceptions contained in subsections (a)(1) and (a)(2) of this section.

68 Del. Laws, c. 8, § 1; 68 Del. Laws, c. 431, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 119, § 2; 73 Del. Laws, c. 430, § 1.;



§ 5304. Attachment and assignment of benefits

Except for orders of the Delaware Family Court for a sum certain payable on a periodic basis, the benefits provided by this chapter shall not be subject to attachment or execution and shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.

68 Del. Laws, c. 8, § 1; 71 Del. Laws, c. 337, § 4.;



§ 5305. University of Delaware

For persons employed by the University of Delaware, the provisions contained in § 5505 of this title, which are in effect on February 1, 1991, shall apply to this chapter.

68 Del. Laws, c. 8, § 1.;






Subchapter II Eligibility Provisions

§ 5306. Eligibility for service pension

In addition to the provisions of subchapter I of this chapter, an employee shall be eligible for the early retirement option provided by this chapter beginning with the month after the employee has terminated employment, if:

(1) The employee has 15 years of credited service under this chapter as of June 30, 1991, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and shall have attained age 50 on or before June 30, 1991; or

(2) The employee has 25 years of credited service under this chapter as of June 30, 1991, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, regardless of age.

68 Del. Laws, c. 8, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5307. Eligibility for disability pension

In addition to the provisions of subchapter I of this chapter, an employee shall be eligible for the early retirement option provided by this chapter beginning with the month after the employee has terminated employment, if:

(1) The employee has 15 years of credited service under this chapter as of June 30, 1991, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and shall have attained age 50 on or before June 30, 1991; or

(2) The employee has 25 years of credited service under this chapter as of June 30, 1991, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, regardless of age.

(3) In addition to meeting the credited service and age requirements contained in paragraphs (1) and (2) of this section, an employee must meet the requirements for a disability pension contained in § 5524 of this title, and the employee's termination from employment shall be governed by § 5524(b) of this title.

68 Del. Laws, c. 8, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5308. Payment of service pension

Service pension payments shall be made to a retired employee for each month beginning with the month in which the retired employee becomes eligible to receive such pension and ending with the month in which the retired employee dies.

68 Del. Laws, c. 8, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5309. Payment of disability pension

(a) Disability pension payments shall be made to a retired employee for each month beginning with the month in which the retired employee becomes eligible to receive such pension and ending with the month in which the retired employee ceases to be eligible or dies.

(b) Any disability pensioner who has not attained age 60 shall report to the Board by April 30 each year, in a form prescribed by the Board, the pensioner's total earnings from any gainful occupation or business in the preceding calendar year. One twelfth of the excess of such earnings over one half of the annual rate of compensation received by the pensioner before he or she became disabled shall be deducted from the pensioner's disability pension during each of the 12 months beginning in July of the year following the calendar year for which earnings are reported. If any person received a disability pension for less than 12 months in the calendar year for which earnings are reported, the deduction, if any, shall be determined on a pro rata basis.

(c) Termination of a disability pension on account of recovery from disability shall not prejudice the right of the pensioner to qualify subsequently for a service pension or another disability pension.

68 Del. Laws, c. 8, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5310. Amount of service or disability pension

(a) The amount of the monthly service or disability pension payable to a former employee shall be computed in accordance with the provisions of § 5527(a)-(f) of this title except that 5 years shall be added to the former employee's credited service for purposes of calculating the amount of the monthly pension.

(b) The amount of monthly pension payable to a former employee for the first 3 months of retirement shall be double the amount calculated in subsection (a) of this section, but in no case shall such amount exceed 100% of the former employee's final compensation in the last month of actual employment. Thereafter, the monthly pension payable shall be the amount calculated pursuant to subsection (a) of this section.

(c) Individuals eligible for the early retirement option and whose pensions are effective prior to the dates specified in § 5301(d) of this title shall have their pensions computed in accordance with the provisions of § 5527(a)-(f) of this title without taking into consideration subsections (a) and (b) of this section until such time as they would have terminated in accordance with § 5301(d) of this title. Then, beginning with the month that their pensions would have been effective had they terminated in accordance with § 5301(d) of this title, their pensions shall be adjusted in accordance with subsections (a) and (b) of this section.

68 Del. Laws, c. 8, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5311. Survivor's pension

For persons eligible for a survivor's pension, the provisions contained in § 5528 of this title, which are in effect on February 1, 1991, shall apply to this chapter, except that an individual who has elected the early retirement option and whose death occurs prior to the date specified in § 5301(d) of this title, shall have his or her pension computed in accordance with the provisions of § 5310(c) of this title, and the eligible survivor or survivors shall receive a survivor's pension equal to three fourths of the service pension for which the employee would have been eligible.

68 Del. Laws, c. 8, § 1.;



§ 5312. Application for benefits

The Board may require any employee, former employee or eligible survivor to furnish such information as may be required for the determination of benefits under this chapter, or to authorize the Board to procure such information including, but not limited to, information regarding benefits pursuant to the federal Social Security Act [42 U.S.C. § 301 et seq.]. The Board may withhold payment of any pension under this chapter whenever the determination of such pension is dependent upon such information and the employee, former employee or eligible survivor does not cooperate in the furnishing or procuring thereof.

68 Del. Laws, c. 8, § 1.;



§ 5313. Adjustment of benefits

Any pension that has been determined to have been incorrectly calculated after an individual begins receiving such pension shall be adjusted as follows:

(1) If an individual's pension is determined to be less than he or she is entitled to receive, it will be adjusted retroactively to the effective date of the pension.

(2) If an individual's pension is determined to be more than he or she is entitled to receive, it will be adjusted prospectively only.

(3) In no case shall a pension awarded under this chapter which has been in effect for 1 year be subject to reduction.

68 Del. Laws, c. 8, § 1.;



§ 5314. Board of Pension Trustees

The Board of Pension Trustees, established by § 8308 of this title, shall be responsible for the general administration of this chapter in accordance with Chapter 83 of this title.

68 Del. Laws, c. 8, § 1.;



§ 5315. Actuarial valuations and appropriations

(a) The state appropriations to fund the benefits provided by this chapter shall be deposited monthly into the State Employees' Retirement Fund established by § 5541 of this title.

(b) The State's appropriation to the Fund for the fiscal year 1991-92, and for each fiscal year thereafter, shall be the percentage of covered payroll approved by the Board on the basis of the actuarial valuation as of June 30, 1991, and shall be the payment required to amortize the added unfunded accrued liability over 24 years from July 1, 1991. The amortization payment shall be an amount computed as a level percentage of the prospective total covered payroll to be determined on the basis of a growth rate of 4% per year, compounded annually.

68 Del. Laws, c. 8, § 1.;



§ 5316. Group life insurance

(a) Upon the death of an individual receiving a pension under this chapter a benefit will be provided in the same manner as benefits provided under § 5546 of this title to the designated beneficiary or in the absence of a designated beneficiary the amount of this benefit shall be paid to the deceased pensioner's estate.

(b) The benefit granted under this section shall not be construed as a contractual obligation of the State or of the Pension Fund and may be revised or terminated by an act of the General Assembly.

68 Del. Laws, c. 8, § 1; 68 Del. Laws, c. 290, § 60; 69 Del. Laws, c. 451, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 169, § 1; 73 Del. Laws, c. 146, § 4.;

.









CHAPTER 54. UNIFORM FACSIMILE SIGNATURES OF PUBLIC OFFICIALS ACT

§ 5401. Definitions

As used in this chapter:

(1) "Authorized officer" means any official of this State or any of its departments, agencies or other instrumentalities or any of its political subdivisions whose signature to a public security or instrument of payment is required or permitted.

(2) "Facsimile signature" means a reproduction by engraving, imprinting, stamping or other means of the manual signature of an authorized officer.

(3) "Instrument of payment" means a check, draft, warrant or order for the payment, delivery or transfer of funds.

(4) "Public security" means a bond, note, certificate of indebtedness or other obligation for the payment of money issued by this State or by any of its departments, agencies or other instrumentalities or by any of its political subdivisions.

29 Del. C. 1953, § 5801; 58 Del. Laws, c. 57.;



§ 5402. Facsimile signature

(a) Any authorized officer, after filing with the Secretary of State a manual signature certified by the authorized officer under oath, may execute or cause to be executed with a facsimile signature in lieu of a manual signature:

(1) Any public security, provided that at least 1 signature required or permitted to be placed thereon shall be manually subscribed; and

(2) Any instrument of payment.

(b) Upon compliance with this chapter by the authorized officer, a facsimile signature has the same legal effect as a manual signature.

29 Del. C. 1953, § 5802; 58 Del. Laws, c. 57; 70 Del. Laws, c. 186, § 1.;



§ 5403. Use of facsimile seal

When the seal of this State or any of its departments, agencies or other instrumentalities or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

29 Del. C. 1953, § 5803; 58 Del. Laws, c. 57.;



§ 5404. Violation and penalty

Any person who with intent to defraud uses on a public security or an instrument of payment: (1) A facsimile signature, or any reproduction of it, of any authorized officer; or (2) any facsimile seal, or any reproduction of it, of this State or any of its departments, agencies or other instrumentalities or of any of its political subdivisions is guilty of a felony and shall suffer such criminal sanctions and penalties as are appropriate in this State for conviction of the crime of forgery.

29 Del. C. 1953, § 5804; 58 Del. Laws, c. 57.;



§ 5405. Uniformity of interpretation

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

29 Del. C. 1953, § 5805; 58 Del. Laws, c. 57.;



§ 5406. Short title

This chapter may be cited as the Uniform Facsimile Signature of Public Officials Act.

29 Del. C. 1953, § 5806; 58 Del. Laws, c. 57.;






CHAPTER 55. STATE EMPLOYEES' PENSION PLAN

Subchapter I General Provisions

§ 5501. Definitions [Effective until fulfillment of 79 Del. Laws, c. 174, § 5]

(a) "Approved medical leave" means a leave of absence from covered state employment, without pay, for a definite period of time, authorized by the head of the employee's department or agency, and necessitated by the employee's mental and/or physical condition. Approved medical leaves shall not exceed 1 year unless extended by the Board of Pension Trustees.

(b) "Board" means the Board of Pension Trustees established by § 8308 of this title.

(c) "Compensation" means for any individual all salary, wages and fees, including overtime payments and special payments for extra duties, payable to such individual for service credited under paragraphs (d)(1), (2) and (3) of this section and the value of any maintenance provided for the individual as part of such payments. For any post-2011 employee "compensation" means all salary, wages and fees, including special payments for extra duties, excluding overtime payments payable to such individual for service credited under paragraphs (d)(1), (2) and (3) of this section and the value of any maintenance provided for the individual as part of such payments. For those individuals who purchase credited service under paragraph (d)(12) of this section "compensation" shall include the salary, wages and fees that such individuals would have received had they remained in such employment for the term of the approved leave.

(d) "Credited service" shall mean, for any individual:

(1) Service as an employee, excluding any period during which an employee is on an approved leave unless service credit for such period or periods of leave is purchased pursuant to paragraphs (9), (10), (11) and (12) of this subsection.

(2) Service before June, 1970, which was deemed to be "covered employment" as defined in this section as in effect on May 31, 1970.

(3) (i) Service for which credit was allowed pursuant to § 5522 of this title as in effect on May 31, 1970, and service before June, 1970, for which credit was allowed pursuant to § 5525(a) and (b) of this title as in effect on May 31, 1970; provided, however, that the provisions of § 5525(c) of this title as in effect on May 31, 1970, shall remain in effect and (ii) service as a justice of the peace or as a constable for Justices of the Peace Courts, regardless of whether such person was paid by salary or by fee; provided, however, that if a justice of the peace or a constable for Justices of the Peace Courts is eligible for a pension under a county or municipal pension system of this State, any such service used to establish eligibility under such county or municipal pension system shall only be used in determining such an employee's eligibility under this chapter and shall not be used to determine the pension to be paid under this chapter to such an employee and (iii) service of any individual who became an employee under this chapter on July 1, 1969, in accordance with Volume 57, Laws of Delaware, Chapter 228, provided that, notwithstanding any provision of this chapter to the contrary, the pension of any such individual shall be the greater of the pension determined under this chapter or under the statutory pension system of the county in which any such individual was employed on June 30, 1969, as such statutory pension system was in effect on June 30, 1969, with the amount of any such pension to be determined by using any such individual's total period of service up to retirement.

(4) Who first became an employee before July 1, 1976, full-time active duty, not in excess of 5 years, in the armed services of the United States during time of war or national emergency, provided that the individual became an employee within 5 years after completion of the individual's tour of duty, or within 5 years after the completion of a course of professional or vocational training, if such course was begun within 5 years after completion of the individual's tour of duty, except that the aforesaid 5-year period within which the individual must become an employee shall not apply to full-time officers and members of the National Guard of the State who were active members of the State Employees' Pension Plan on June 1, 1970.

(5) Who first became an employee before July 1, 1976, service in professional educational employment, not in excess of 4 years, performed for another state, a municipality in another state, the federal government or an accredited private school or college anywhere in the world, provided that the individual who rendered such service (i) subsequently becomes an employee as a schoolteacher, professional administrative or supervisory employee or school nurse employed in a public school, the State Department of Education, the University of Delaware, Delaware State University or Delaware Technical and Community College and (ii) on or before the date of issuance of the first pension benefit check, pays into the fund an amount equal to 5% of the final average compensation for each month so credited except that individuals who retire prior to December 31, 1981, and who elect not to buy-in under subsection (e) of this section shall pay into the Fund an amount equal to 5% of the prior final average compensation for each month so credited; provided, however, that an individual shall not be permitted to obtain credited service under this section for out-of-state professional educational employment for any month during which such individual received a pension under this chapter.

(6) If an individual ceases to be an employee before the individual has acquired 5 years of credited service, the individual's service credits to the date of termination shall be cancelled but shall be restored if: (i) The cessation of employment is due to absence on account of military service, disability or approved leave, under such rules as the Board may adopt, and the individual again becomes an employee within 4 months after such absence, or (ii) the individual again becomes an employee within 4 months after such cessation of employment, or (iii) the individual subsequently acquires 5 years of credited service, or (iv) the individual has been involuntarily terminated for reason other than cause and is rehired within 2 years of the involuntary termination, or (v) the individual has joined another state pension plan which provides for a unified state service pension, or (vi) the individual is subsequently employed in the rehabilitation aide program of the Division of Vocational Rehabilitation of the Department of Labor, provided that if the individual has withdrawn such contributions the individual repays them with interest at a rate determined by the Board.

(7) Any former or present State Fire Marshal, Deputy State Fire Marshal or any successor or substitute therefor who shall have been a volunteer and uncompensated State Fire Marshal or Deputy State Fire Marshal shall receive full credit for the time served as such volunteer and uncompensated State Fire Marshal or Deputy State Fire Marshal in computing the number of years' service required to receive pension benefits provided in this chapter.

(8) Any employee may elect to purchase (i) up to 5 years of credited service for full-time active duty in the armed services of the United States, and/or (ii) up to 5 years of credited service for full-time employment performed for another state, a political subdivision of another state or other service with this State for which the employee will not receive pensionable credit in another Delaware state pension plan, a county or municipality of this State, the federal government or an accredited private school or college anywhere in the world, provided that the individual pays into the Fund, on or before the date of issuance of the individual's first benefit check, a single lump-sum payment equal to the actuarial value of the pension benefits to be derived from such service credits computed on the basis of actuarial assumptions approved by the Board and the individual's attained age and final average compensation. An individual may not accrue a total of more than 10 years of credited service under this paragraph and under paragraphs (4) and (5) of this subsection, and any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter.

(9) Approved medical leave if the employee pays into the Fund prior to the issuance of his or her first pension check contributions determined by multiplying the rates in effect at the time of payment for employee contributions and state appropriations times the average of the 36 months of creditable compensation used to calculate the individual's pension benefit times the months or fractions thereof so credited. Any credited service purchased for medical leave shall not be used to determine eligibility for benefits under this chapter. For an employee who first became employed before July 1, 1976, the maximum amount of employee contributions and state appropriations used in this calculation will be 5% of the final average compensation.

(10) Approved sabbatical leave other than that provided by § 1325 of Title 14 if the employee pays into the Fund, prior to the issuance of his or her first pension check, contributions equal to the sum of the employee contributions and state appropriations which would have been made to the Fund during such periods of sabbatical leave, with the amount of such contributions to be determined in accordance with rules and regulations adopted by the Board.

(11) Approved leave, other than approved medical and sabbatical leaves, provided that the employee pays into the Fund, prior to the issuance of his or her first pension check, contributions determined by multiplying the rates in effect at the time of payment for employee contributions and state appropriations times the average of the 36 months of creditable compensation used to calculate the individual's pension benefit times the months or fractions thereof so credited. Any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter.

(12) Approved leave granted to an employee without pay, for a definite period of time, inclusive of approved extensions, authorized by the head of the employee's department or agency to assume an elected position in an employee organization as defined in Chapter 40 of Title 14, Chapter 13 of Title 19 and Chapter 16 of Title 19; provided, that within 15 days following the end of each month that such an employee is on such leave, the employee pays contributions equal to the sum of the employee contributions and employer appropriations that would have been made to the Fund based on the salary that would have been paid to the employee had the employee continued to be employed in the capacity in which such employee was employed immediately prior to such leave by an entity described in subsection (a)(1) of this section during such approved leave of absence.

(13) In determining an employee's eligibility under this chapter, such an employee shall be considered to have been in covered employment during a period of documented interruption not to exceed 2 months and not otherwise provided for in this chapter. The term "documented interruption" shall be defined in the rules and regulations of the Board of Pension Trustees but shall not include interruptions due to termination of employment. Time so credited under this subsection for eligibility shall not be used for the computation of retirement benefits. This subsection shall apply to employees who retire on or after January 1, 1979.

(14) "Equalized state service" shall mean:

a. Years of service as an "employee" as defined in § 5551(5) of this title, multiplied by 3 0/30, provided that the individual is not accruing nor collecting benefits under Chapter 55A of this title. It shall not include service for which the employee has received the withdrawal benefit provided by § 5580 of this title, or the refund provided by § 5573(b) of this title, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

b. Years of service as an "employee" as defined in § 8351(5) of Title 11, multiplied by 3 0/25, provided that the individual is not accruing or collecting benefits under subchapter III of Chapter 83 of Title 11. It shall not include service for which the employee has received the withdrawal benefit provided by § 8374 of Title 11, or the refund provided by § 8364(d) of Title 11, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

c. Years of service as an "employee" as defined in § 8801(5) of Title 11, multiplied by 3 0/25, provided that the individual is not accruing or collecting benefits under Chapter 88 of Title 11. It shall not include service for which the employee has received the withdrawal benefit provided by § 8824 of Title 11, or the refund provided by § 8814(d) of Title 11, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

d. Years of service as a "member" as defined § 5600 (5) of this title, provided that the individual is not accruing nor collecting benefits under Chapter 56 of this title. It shall not include service for which the employee has received the withdrawal benefit provided by § 5612 (b) of this title, or the refund provided by § 5608 (b) of this title, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

(15) Service with the Delaware Solid Waste Authority as established by Chapter 64 of Title 7.

(16) Service prior to October 1, 1987, with the county Prothonotary offices provided that the individual was employed by that office immediately prior to October 1, 1987, and further provided that the past service cost associated with such service is paid into the Fund, by the respective counties, on a schedule approved by the Board of Pension Trustees.

(17) Service commencing July 1, 1995 with the Office of Disciplinary Counsel, which office is established by rule of the Delaware Supreme Court.

(18) Service with the county Register in Chancery Office, provided that the individual was employed by that office immediately prior to January 1, 2002, and further provided that the past service cost associated with said service is paid into the Fund by the respective counties or individuals on a schedule approved by the Board of Pension Trustees.

(19) Service with the Jobs for Delaware Graduates (JDG) program a teacher or administrator of the program; provided however, that the individual pays into the Fund, on or before the date of issuance of the individual's first benefit check, a single lump-sum payment equal to the actuarial value of the pension benefits to be derived from such service credit computed on the basis of actuarial assumptions approved by the Board and the individual's attained age and final average compensation. Any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter. No individual shall purchase more than one year of state-credited service for each year of JDG service, up to a maximum total of 5 years provided further, that each year of state-credited service may not result in pension credit for another Delaware Pension Plan.

(20) Service for accrued sick leave, not in excess of 1 year, provided that the employee on or before the date of issuance of the first benefit check, pays into the fund an amount equal to 5% of the final average compensation for each month credited. Periods of accrued sick leave beyond 90 days or the balance for which the employee received payment may be converted to creditable service; 1 month of credited service will be granted for each 21 days of accrued sick leave beyond 90 days or the balance for which the employee received payment. Educational employees will receive credited service based on the contract establishing the employee's school year. Any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter.

(21) Service for the period of time that an employee was collecting disability benefits pursuant to Chapter 52A of this title.

(e) "Employee" shall mean an individual who:

(1) Is employed by:

a. The State, including elected or appointed officials; or

b. The State Department of Education, a school district which is part of the state school system, the University of Delaware, Delaware State University or Delaware Technical and Community College; or

c. A state agency that is supported wholly or in part by funds granted to the State by the federal government;

(2) Is employed on a full-time or annual basis or on a regular part-time basis, as the terms "full-time or annual basis" and "regular part-time basis" are defined in rules and regulations adopted by the Board, except that an individual whose initial appointment to a gubernatorial appointed board, council or commission occurs after June 30, 2013, shall not be considered employed on a regular part-time basis;

(3) Receives compensation wholly or in part directly from the State Treasury or from the Treasury through an agency within the State that is wholly or in part supported by the State;

(4)a. Is not a member of any other state or municipal retirement system which is financed in whole or in part by the State unless the state pension plan provides for a unified state service pension and the member is not concurrently accruing or collecting benefits under that system; and

b. Is not a member of a county pension plan with respect to which the employee is accruing credited service and to which the employee and/or the State is making contributions on account of employment with the State;

(5) A person who meets the requirements of this subsection shall be regarded as an "employee" during the period he or she is on an approved leave and, for school personnel who do not work on 12-month basis, during the period between the expiration of such leave and the beginning of the next regular school term.

(f) "Final average compensation" shall mean 1/36 of the compensation paid to an employee during any period of 36 consecutive months or any 36 months comprised of 3 periods of 12 consecutive months in that employee's years of service credited under paragraphs (d)(1), (2) and (3) of this section in which that employee's compensation was highest, or the average monthly compensation paid to an employee during the period of that employee's service credited under paragraphs (d)(1), (2) and (3) of this section if such period is less than 36 months. Teachers who receive awards under the "Teacher of the Year" program under § 8903 of Title 14 and Merit System employees who receive awards under the "Delaware Award for Excellence and Commitment in State Service" program shall have added to their compensation the dollar amount of such awards, granted during their employment, in determining the final average compensation to be used in the computation of their pension.

Employees that receive a final lagged payment for credited service as defined under § 2712 of this title shall have added to their creditable compensation the amount of lag pay that is received in determining the final average compensation to be used in the computation of their pension.

(g) The clause "for which he or she is eligible under the federal Social Security Act" shall mean the old age insurance benefit or the disability insurance benefit for which an individual is or will be eligible by virtue of age and his or her wage credits under the federal Social Security Act [42 U.S.C. § 301 et seq.], based on his or her final average compensation and the provisions of the federal Social Security Act [42 U.S.C. § 301 et seq.] in effect when the individual ceased to be an employee under this chapter and computed in accordance with rules and regulations approved by the Board, regardless of any other factors such as, without limitation, whether the employee has made application for social security benefits or is subsequently employed.

(h) "Post-2011 employee" shall mean an employee, as defined in subsection (e) of this section, who is first employed by the State on or after January 1, 2012.

(i) "Prior final average compensation" shall mean 1/36 of the compensation paid to an employee during any period of 36 consecutive months or any 36 months comprised of 3 periods of 12 consecutive months in that employee's years of service credited under paragraphs (d)(1) through (3) of this section in which that employee's compensation was highest, or the average monthly compensation paid to an employee during the period of that employee's service credited under paragraphs (d)(1) through (3) of this section if such period is less than 36 months, except that compensation in excess of $24,000 during any calendar year or the sum of any partial calendar years in such period of 36 months shall be excluded and total compensation for such period of 36 months shall not exceed $72,000; provided however, that for an employee who, prior to the issuance of that employee's first pension check, pays to the Fund contributions determined in accordance with the rules and regulations approved by the Board equal to the sum of (1) the additional employee contributions which would have been made to the Fund if the maximum limit of $24,000 per annum for computing employee contributions had not been applied, (2) an amount determined by applying the rate of state appropriations to the Fund in effect on December 31, 1976, to that employee's earnings from January 1, 1966, to December 31, 1976, in excess of $24,000 per annum and (3) interest compounded at the rate of 6% per annum on the sum of (1) and (2) from the end of the calendar year accrued to the date paid, "prior final average compensation" shall then mean "final average compensation" as defined in subsection (f) of this section.

(j) Any other provisions of this chapter notwithstanding, the blind and sighted employees of the concession stands which are operated by and under the control of the Bureau for the Visually Impaired, if otherwise qualified under this chapter and regardless of the source from which their respective salaries were heretofore paid, shall be considered in covered employment under this chapter, and the time from which their period of service shall be deemed to have commenced shall be the time when they began their respective service starting in 1948.

29 Del. C. 1953, § 5501; 57 Del. Laws, c. 592, § 1; 57 Del. Laws, c. 741, § 38A; 58 Del. Laws, c. 180, § 2A-2E; 58 Del. Laws, c. 527, §§ 1A-1C, 1G, 1H; 59 Del. Laws, c. 211, § 1; 59 Del. Laws, c. 474, § 1; 59 Del. Laws, c. 477, § 1; 60 Del. Laws, c. 483, §§ 2-12; 61 Del. Laws, c. 453, §§ 1-5; 61 Del. Laws, c. 454, §§ 1-4; 62 Del. Laws, c. 116, § 1; 62 Del. Laws, c. 139, §§ 1-7; 62 Del. Laws, c. 361, §§ 2-4; 63 Del. Laws, c. 247, § 1; 64 Del. Laws, c. 393, § 2; 65 Del. Laws, c. 342, §§ 1, 2; 66 Del. Laws, c. 185, § 27; 66 Del. Laws, c. 245, § 2; 66 Del. Laws, c. 370, § 1; 67 Del. Laws, c. 86, § 3; 67 Del. Laws, c. 124, §§ 1, 7; 67 Del. Laws, c. 199, § 1; 67 Del. Laws, c. 413, §§ 1, 2; 68 Del. Laws, c. 447, §§ 1, 2; 69 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 187, § 1; 71 Del. Laws, c. 365, § 2; 71 Del. Laws, c. 476, §§ 1-3; 73 Del. Laws, c. 65, §§ 33, 34; 73 Del. Laws, c. 153, § 1; 73 Del. Laws, c. 415, § 1; 73 Del. Laws, c. 436, § 1; 74 Del. Laws, c. 58, § 1; 75 Del. Laws, c. 191, §§ 3, 5; 75 Del. Laws, c. 227, § 8; 78 Del. Laws, c. 14, §§ 9, 10; 78 Del. Laws, c. 318, § 4; 79 Del. Laws, c. 45, § 1; 79 Del. Laws, c. 140, § 1.;



§ 5501. Definitions [Effective upon fulfillment of 79 Del. Laws, c. 174, § 5]

(a) "Approved medical leave" means a leave of absence from covered state employment, without pay, for a definite period of time, authorized by the head of the employee's department or agency, and necessitated by the employee's mental and/or physical condition. Approved medical leaves shall not exceed 1 year unless extended by the Board of Pension Trustees.

(b) "Board" means the Board of Pension Trustees established by § 8308 of this title.

(c) "Compensation" means for any individual all salary, wages and fees, including overtime payments and special payments for extra duties, payable to such individual for service credited under paragraphs (d)(1), (2) and (3) of this section and the value of any maintenance provided for the individual as part of such payments. For any post-2011 employee "compensation" means all salary, wages and fees, including special payments for extra duties, excluding overtime payments payable to such individual for service credited under paragraphs (d)(1), (2) and (3) of this section and the value of any maintenance provided for the individual as part of such payments. For those individuals who purchase credited service under paragraph (d)(12) of this section "compensation" shall include the salary, wages and fees that such individuals would have received had they remained in such employment for the term of the approved leave.

(d) "Credited service" shall mean, for any individual:

(1) Service as an employee, excluding any period during which an employee is on an approved leave unless service credit for such period or periods of leave is purchased pursuant to paragraphs (9), (10), (11) and (12) of this subsection.

(2) Service before June, 1970, which was deemed to be "covered employment" as defined in this section as in effect on May 31, 1970.

(3) (i) Service for which credit was allowed pursuant to § 5522 of this title as in effect on May 31, 1970, and service before June, 1970, for which credit was allowed pursuant to § 5525(a) and (b) of this title as in effect on May 31, 1970; provided, however, that the provisions of § 5525(c) of this title as in effect on May 31, 1970, shall remain in effect and (ii) service as a justice of the peace or as a constable for Justices of the Peace Courts, regardless of whether such person was paid by salary or by fee; provided, however, that if a justice of the peace or a constable for Justices of the Peace Courts is eligible for a pension under a county or municipal pension system of this State, any such service used to establish eligibility under such county or municipal pension system shall only be used in determining such an employee's eligibility under this chapter and shall not be used to determine the pension to be paid under this chapter to such an employee and (iii) service of any individual who became an employee under this chapter on July 1, 1969, in accordance with Volume 57, Laws of Delaware, Chapter 228, provided that, notwithstanding any provision of this chapter to the contrary, the pension of any such individual shall be the greater of the pension determined under this chapter or under the statutory pension system of the county in which any such individual was employed on June 30, 1969, as such statutory pension system was in effect on June 30, 1969, with the amount of any such pension to be determined by using any such individual's total period of service up to retirement.

(4) Who first became an employee before July 1, 1976, full-time active duty, not in excess of 5 years, in the armed services of the United States during time of war or national emergency, provided that the individual became an employee within 5 years after completion of the individual's tour of duty, or within 5 years after the completion of a course of professional or vocational training, if such course was begun within 5 years after completion of the individual's tour of duty, except that the aforesaid 5-year period within which the individual must become an employee shall not apply to full-time officers and members of the National Guard of the State who were active members of the State Employees' Pension Plan on June 1, 1970.

(5) Who first became an employee before July 1, 1976, service in professional educational employment, not in excess of 4 years, performed for another state, a municipality in another state, the federal government or an accredited private school or college anywhere in the world, provided that the individual who rendered such service (i) subsequently becomes an employee as a schoolteacher, professional administrative or supervisory employee or school nurse employed in a public school, the State Department of Education, the University of Delaware, Delaware State University or Delaware Technical and Community College and (ii) on or before the date of issuance of the first pension benefit check, pays into the fund an amount equal to 5% of the final average compensation for each month so credited except that individuals who retire prior to December 31, 1981, and who elect not to buy-in under subsection (e) of this section shall pay into the Fund an amount equal to 5% of the prior final average compensation for each month so credited; provided, however, that an individual shall not be permitted to obtain credited service under this section for out-of-state professional educational employment for any month during which such individual received a pension under this chapter.

(6) If an individual ceases to be an employee before the individual has acquired 5 years of credited service, the individual's service credits to the date of termination shall be cancelled but shall be restored if: (i) The cessation of employment is due to absence on account of military service, disability or approved leave, under such rules as the Board may adopt, and the individual again becomes an employee within 4 months after such absence, or (ii) the individual again becomes an employee within 4 months after such cessation of employment, or (iii) the individual subsequently acquires 5 years of credited service, or (iv) the individual has been involuntarily terminated for reason other than cause and is rehired within 2 years of the involuntary termination, or (v) the individual has joined another state pension plan which provides for a unified state service pension, or (vi) the individual is subsequently employed in the rehabilitation aide program of the Division of Vocational Rehabilitation of the Department of Labor, provided that if the individual has withdrawn such contributions the individual repays them with interest at a rate determined by the Board.

(7) Any former or present State Fire Marshal, Deputy State Fire Marshal or any successor or substitute therefor who shall have been a volunteer and uncompensated State Fire Marshal or Deputy State Fire Marshal shall receive full credit for the time served as such volunteer and uncompensated State Fire Marshal or Deputy State Fire Marshal in computing the number of years' service required to receive pension benefits provided in this chapter.

(8) Any employee may elect to purchase (i) up to 5 years of credited service for full-time active duty in the armed services of the United States, and/or (ii) up to 5 years of credited service for full-time employment performed for another state, a political subdivision of another state or other service with this State for which the employee will not receive pensionable credit in another Delaware state pension plan, a county or municipality of this State, the federal government or an accredited private school or college anywhere in the world, provided that the individual pays into the Fund, on or before the date of issuance of the individual's first benefit check, a single lump-sum payment equal to the actuarial value of the pension benefits to be derived from such service credits computed on the basis of actuarial assumptions approved by the Board and the individual's attained age and final average compensation. An individual may not accrue a total of more than 10 years of credited service under this paragraph and under paragraphs (4) and (5) of this subsection, and any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter.

(9) Approved medical leave if the employee pays into the Fund prior to the issuance of his or her first pension check contributions determined by multiplying the rates in effect at the time of payment for employee contributions and state appropriations times the average of the 36 months of creditable compensation used to calculate the individual's pension benefit times the months or fractions thereof so credited. Any credited service purchased for medical leave shall not be used to determine eligibility for benefits under this chapter. For an employee who first became employed before July 1, 1976, the maximum amount of employee contributions and state appropriations used in this calculation will be 5% of the final average compensation.

(10) Approved sabbatical leave other than that provided by § 1325 of Title 14 if the employee pays into the Fund, prior to the issuance of his or her first pension check, contributions equal to the sum of the employee contributions and state appropriations which would have been made to the Fund during such periods of sabbatical leave, with the amount of such contributions to be determined in accordance with rules and regulations adopted by the Board.

(11) Approved leave, other than approved medical and sabbatical leaves, provided that the employee pays into the Fund, prior to the issuance of his or her first pension check, contributions determined by multiplying the rates in effect at the time of payment for employee contributions and state appropriations times the average of the 36 months of creditable compensation used to calculate the individual's pension benefit times the months or fractions thereof so credited. Any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter.

(12) Approved leave granted to an employee without pay, for a definite period of time, inclusive of approved extensions, authorized by the head of the employee's department or agency to assume an elected position in an employee organization as defined in Chapter 40 of Title 14, Chapter 13 of Title 19 and Chapter 16 of Title 19; provided, that within 15 days following the end of each month that such an employee is on such leave, the employee pays contributions equal to the sum of the employee contributions and employer appropriations that would have been made to the Fund based on the salary that would have been paid to the employee had the employee continued to be employed in the capacity in which such employee was employed immediately prior to such leave by an entity described in subsection (a)(1) of this section during such approved leave of absence.

(13) In determining an employee's eligibility under this chapter, such an employee shall be considered to have been in covered employment during a period of documented interruption not to exceed 2 months and not otherwise provided for in this chapter. The term "documented interruption" shall be defined in the rules and regulations of the Board of Pension Trustees but shall not include interruptions due to termination of employment. Time so credited under this subsection for eligibility shall not be used for the computation of retirement benefits. This subsection shall apply to employees who retire on or after January 1, 1979.

(14) "Equalized state service" shall mean:

a. Years of service as an "employee" as defined in § 5551(5) of this title, multiplied by 3 0/30, provided that the individual is not accruing nor collecting benefits under Chapter 55A of this title. It shall not include service for which the employee has received the withdrawal benefit provided by § 5580 of this title, or the refund provided by § 5573(b) of this title, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

b. Years of service as an "employee" as defined in § 8351(5) of Title 11, multiplied by 3 0/25, provided that the individual is not accruing or collecting benefits under subchapter III of Chapter 83 of Title 11. It shall not include service for which the employee has received the withdrawal benefit provided by § 8374 of Title 11, or the refund provided by § 8364(d) of Title 11, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

c. Years of service as an "employee" as defined in § 8801(5) of Title 11, multiplied by 3 0/25, provided that the individual is not accruing or collecting benefits under Chapter 88 of Title 11. It shall not include service for which the employee has received the withdrawal benefit provided by § 8824 of Title 11, or the refund provided by § 8814(d) of Title 11, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

d. Years of service as a "member" as defined § 5600 (5) of this title, provided that the individual is not accruing nor collecting benefits under Chapter 56 of this title. It shall not include service for which the employee has received the withdrawal benefit provided by § 5612 (b) of this title, or the refund provided by § 5608 (b) of this title, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

(15) Service with the Delaware Solid Waste Authority as established by Chapter 64 of Title 7.

(16) Service prior to October 1, 1987, with the county Prothonotary offices provided that the individual was employed by that office immediately prior to October 1, 1987, and further provided that the past service cost associated with such service is paid into the Fund, by the respective counties, on a schedule approved by the Board of Pension Trustees.

(17) Service commencing July 1, 1995 with the Office of Disciplinary Counsel, which office is established by rule of the Delaware Supreme Court.

(18) Service with the county Register in Chancery Office, provided that the individual was employed by that office immediately prior to January 1, 2002, and further provided that the past service cost associated with said service is paid into the Fund by the respective counties or individuals on a schedule approved by the Board of Pension Trustees.

(19) Service with the Jobs for Delaware Graduates (JDG) program a teacher or administrator of the program; provided however, that the individual pays into the Fund, on or before the date of issuance of the individual's first benefit check, a single lump-sum payment equal to the actuarial value of the pension benefits to be derived from such service credit computed on the basis of actuarial assumptions approved by the Board and the individual's attained age and final average compensation. Any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter. No individual shall purchase more than one year of state-credited service for each year of JDG service, up to a maximum total of 5 years provided further, that each year of state-credited service may not result in pension credit for another Delaware Pension Plan.

(20) Service for accrued sick leave, not in excess of 1 year, provided that the employee on or before the date of issuance of the first benefit check, pays into the fund an amount equal to 5% of the final average compensation for each month credited. Periods of accrued sick leave beyond 90 days or the balance for which the employee received payment may be converted to creditable service; 1 month of credited service will be granted for each 21 days of accrued sick leave beyond 90 days or the balance for which the employee received payment. Educational employees will receive credited service based on the contract establishing the employee's school year. Any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter.

(21) Service for the period of time that an employee was collecting disability benefits pursuant to Chapter 52A of this title.

(e) "Employee" shall mean an individual who:

(1) Is employed by:

a. The State, including elected or appointed officials; or

b. The State Department of Education, a school district which is part of the state school system, the University of Delaware, Delaware State University or Delaware Technical and Community College; or

c. A state agency that is supported wholly or in part by funds granted to the State by the federal government;

(2) Is employed on a full-time or annual basis or on a regular part-time basis, as the terms "full-time or annual basis" and "regular part-time basis" are defined in rules and regulations adopted by the Board, except that an individual whose initial appointment to a gubernatorial appointed board, council or commission occurs after June 30, 2013, shall not be considered employed on a regular part-time basis;

(3) Receives compensation wholly or in part directly from the State Treasury or from the Treasury through an agency within the State that is wholly or in part supported by the State;

(4)a. Is not a member of any other state or municipal retirement system which is financed in whole or in part by the State unless the state pension plan provides for a unified state service pension and the member is not concurrently accruing or collecting benefits under that system; and

b. Is not a member of a county pension plan with respect to which the employee is accruing credited service and to which the employee and/or the State is making contributions on account of employment with the State;

(5) A person who meets the requirements of this subsection shall be regarded as an "employee" during the period he or she is on an approved leave and, for school personnel who do not work on 12-month basis, during the period between the expiration of such leave and the beginning of the next regular school term.

(f) "Final average compensation" shall mean 1/36 of the compensation paid to an employee during any period of 36 consecutive months or any 36 months comprised of 3 periods of 12 consecutive months in that employee's years of service credited under paragraphs (d)(1), (2) and (3) of this section in which that employee's compensation was highest, or the average monthly compensation paid to an employee during the period of that employee's service credited under paragraphs (d)(1), (2) and (3) of this section if such period is less than 36 months. Teachers who receive awards under the "Teacher of the Year" program under § 8903 of Title 14 and Merit System employees who receive awards under the "Delaware Award for Excellence and Commitment in State Service" program shall have added to their compensation the dollar amount of such awards, granted during their employment, in determining the final average compensation to be used in the computation of their pension.

Employees that receive a final lagged payment for credited service as defined under § 2712 of this title shall have added to their creditable compensation the amount of lag pay that is received in determining the final average compensation to be used in the computation of their pension.

(g) The clause "for which he or she is eligible under the federal Social Security Act" shall mean the old age insurance benefit or the disability insurance benefit for which an individual is or will be eligible by virtue of age and his or her wage credits under the federal Social Security Act [42 U.S.C. § 301 et seq.], based on his or her final average compensation and the provisions of the federal Social Security Act [42 U.S.C. § 301 et seq.] in effect when the individual ceased to be an employee under this chapter and computed in accordance with rules and regulations approved by the Board, regardless of any other factors such as, without limitation, whether the employee has made application for social security benefits or is subsequently employed.

(h) "Post-2011 employee" shall mean an employee, as defined in subsection (e) of this section, who is first employed by the State on or after January 1, 2012.

(i) "Prior final average compensation" shall mean 1/36 of the compensation paid to an employee during any period of 36 consecutive months or any 36 months comprised of 3 periods of 12 consecutive months in that employee's years of service credited under paragraphs (d)(1) through (3) of this section in which that employee's compensation was highest, or the average monthly compensation paid to an employee during the period of that employee's service credited under paragraphs (d)(1) through (3) of this section if such period is less than 36 months, except that compensation in excess of $24,000 during any calendar year or the sum of any partial calendar years in such period of 36 months shall be excluded and total compensation for such period of 36 months shall not exceed $72,000; provided however, that for an employee who, prior to the issuance of that employee's first pension check, pays to the Fund contributions determined in accordance with the rules and regulations approved by the Board equal to the sum of (1) the additional employee contributions which would have been made to the Fund if the maximum limit of $24,000 per annum for computing employee contributions had not been applied, (2) an amount determined by applying the rate of state appropriations to the Fund in effect on December 31, 1976, to that employee's earnings from January 1, 1966, to December 31, 1976, in excess of $24,000 per annum and (3) interest compounded at the rate of 6% per annum on the sum of (1) and (2) from the end of the calendar year accrued to the date paid, "prior final average compensation" shall then mean "final average compensation" as defined in subsection (f) of this section.

(j) Any other provisions of this chapter notwithstanding, the blind and sighted employees of the concession stands which are operated by and under the control of the Bureau for the Visually Impaired, if otherwise qualified under this chapter and regardless of the source from which their respective salaries were heretofore paid, shall be considered in covered employment under this chapter, and the time from which their period of service shall be deemed to have commenced shall be the time when they began their respective service starting in 1948.

29 Del. C. 1953, § 5501; 57 Del. Laws, c. 592, § 1; 57 Del. Laws, c. 741, § 38A; 58 Del. Laws, c. 180, § 2A-2E; 58 Del. Laws, c. 527, §§ 1A-1C, 1G, 1H; 59 Del. Laws, c. 211, § 1; 59 Del. Laws, c. 474, § 1; 59 Del. Laws, c. 477, § 1; 60 Del. Laws, c. 483, §§ 2-12; 61 Del. Laws, c. 453, §§ 1-5; 61 Del. Laws, c. 454, §§ 1-4; 62 Del. Laws, c. 116, § 1; 62 Del. Laws, c. 139, §§ 1-7; 62 Del. Laws, c. 361, §§ 2-4; 63 Del. Laws, c. 247, § 1; 64 Del. Laws, c. 393, § 2; 65 Del. Laws, c. 342, §§ 1, 2; 66 Del. Laws, c. 185, § 27; 66 Del. Laws, c. 245, § 2; 66 Del. Laws, c. 370, § 1; 67 Del. Laws, c. 86, § 3; 67 Del. Laws, c. 124, §§ 1, 7; 67 Del. Laws, c. 199, § 1; 67 Del. Laws, c. 413, §§ 1, 2; 68 Del. Laws, c. 447, §§ 1, 2; 69 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 187, § 1; 71 Del. Laws, c. 365, § 2; 71 Del. Laws, c. 476, §§ 1-3; 73 Del. Laws, c. 65, §§ 33, 34; 73 Del. Laws, c. 153, § 1; 73 Del. Laws, c. 415, § 1; 73 Del. Laws, c. 436, § 1; 74 Del. Laws, c. 58, § 1; 75 Del. Laws, c. 191, §§ 3, 5; 75 Del. Laws, c. 227, § 8; 78 Del. Laws, c. 14, §§ 9, 10; 78 Del. Laws, c. 318, § 4; 79 Del. Laws, c. 45, § 1; 79 Del. Laws, c. 140, § 1.;



§ 5502. Employment of pensioners

(a) An individual shall not receive a service or disability pension under this chapter for any month during which the individual is an employee unless the individual is:

(1) An official elected by popular vote at a regular state election; or

(2) An official appointed by the Governor;

(3) A temporary, casual, seasonal or substitute employee as defined by the Board of Pension Trustees.

(4) A substitute teacher employed by a school district in the State; or

(5) A temporary justice of the peace appointed pursuant to § 9211 of Title 10.

(b) Nothing in this section shall prevent the State from employing an individual receiving a pension under this chapter as a registration or election official or as a juror. An individual so employed may receive the compensation provided by law without deduction from the individual's pension.

(c) Nothing in this section shall prevent an employee 55 years of age or older from receiving an elected official service or disability pension.

(d) Any employment under paragraph (a)(2), (a)(3) or (a)(4) of this section requires the individual to have a 6-month separation of service from his or her effective date of retirement if the individual is under age 65. Earnings from employment under paragraph (a)(3) or (a)(4) of this section will be subject to an annual earnings limit of $30,000. If an individual does exceed the allowable earned income the individual's state pension benefit from this chapter shall be reduced, with a $1.00 deduction for every $2.00 earned over $30,000. The deduction will begin in July of the year following the calendar year for which the earnings are reported, in a manner as determined by the Board.

(e) Any individual who contracts with an employer participating in the plan or represents any private enterprise that has a contract with an employer participating in the plan must have a 6-month separation of service from his or her effective date of retirement if the individual is under age 65. The employer shall report to the Board, in a form prescribed by the Board, a certification of the worker's status for the individual. The certification will be used for a determination of the individual meeting the definition of employee under this chapter.

29 Del. C. 1953, § 5502; 57 Del. Laws, c. 592, § 1; 57 Del. Laws, c. 741, § 38A; 60 Del. Laws, c. 483, § 13; 62 Del. Laws, c. 70, § 1; 63 Del. Laws, c. 423, § 1; 65 Del. Laws, c. 80, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 119, § 1; 73 Del. Laws, c. 18, § 2; 73 Del. Laws, c. 79, § 2; 73 Del. Laws, c. 198, § 1; 73 Del. Laws, c. 430, § 2; 78 Del. Laws, c. 290, § 28; 79 Del. Laws, c. 78, §§ 28, 29.;



§ 5503. Attachment and assignment of benefits

Except for orders of the Delaware Family Court for a sum certain payable on a periodic basis or for benefits payable under § 5546 of this title, the benefits provided by this chapter shall not be subject to attachment or execution and shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.

29 Del. C. 1953, § 5503; 57 Del. Laws, c. 592, § 1; 57 Del. Laws, c. 741, § 38A; 68 Del. Laws, c. 176, § 1; 78 Del. Laws, c. 115, § 1.;



§ 5504. Waiver of benefits

Any individual entitled to any benefits under this chapter may decline to accept all or any part of such benefits by a waiver signed and filed with the Board. Such waiver may be revoked in writing at any time, but no payment of the benefits waived shall be made covering the period during which such waiver was in effect.

29 Del. C. 1953, § 5504; 57 Del. Laws, c. 592, § 1; 57 Del. Laws, c. 741, § 38A.;



§ 5505. University of Delaware

Any sections of this chapter to the contrary notwithstanding:

(1) The term "employee" as used in this chapter shall exclude all designated faculty and designated professional staff of the University of Delaware who are first employed by the University after June 1, 1970.

(2) Faculty and designated professional staff of the University of Delaware who, as of January 1, 1971, have less than 5 years of credited service, exclusive of service credited under § 5501(d)(4) or (5) of this title, and are in a position covered by the Teachers' Insurance and Annuity Association Retirement Plan shall cease to be employees under this chapter on January 1, 1971, and shall have their accumulated contributions with interest refunded upon the filing of an application on or after January 1, 1971, in a form prescribed by the Board.

(3) Faculty and designated professional staff of the University of Delaware who, as of January 1, 1971, have had 5 or more years of credited service, exclusive of service credited under § 5501(d)(4) or (5) of this title, and are in a position covered by the Teachers' Insurance and Annuity Association Retirement Plan may, effective January 1, 1971, elect to either:

a. Continue to be an employee under this chapter and continue to make the contributions required under § 5543 of this title; or

b. Cease to be an employee under this chapter and leave their accumulated contributions in the State Employees' Retirement Fund; or

c. Cease to be an employee under this chapter and have their accumulated contributions with interest refunded upon the filing of an application on or after January 1, 1971, in a form prescribed by the Board.

(4) Faculty and designated professional staff who leave their accumulated contributions in the State Employees' Retirement Fund in accordance with paragraph b. of subdivision (3) of this section shall become eligible to receive a service pension or acquire a vested right to a service pension in accordance with §§ 5522 and 5523 of this title, respectively, provided that their age and total years of credited service under this chapter plus their years of service with the University of Delaware after January 1, 1971, meet the requirements of § 5522 or 5523 of this title. The amount of the monthly service pension payable to any such faculty or designated professional staff shall be one sixtieth of their final average compensation as of January 1, 1971, multiplied by the number of years, taken to the nearest twelfth of a year, in the period of credited service under this chapter, subject to a maximum of $1,000.

(5) Faculty and designated professional staff who leave their accumulated contributions in the State Employees' Retirement Fund in accordance with paragraph b. of subdivision (3) of this section shall become eligible to receive a disability pension or, in the event of death before commencement of service or disability pension payments, a monthly survivor's pension shall be payable to their eligible survivor or survivors only if they are eligible to receive a service pension under § 5522(a)(2) or (3) of this title as of January 1, 1971. All other such faculty and designated professional staff shall not become eligible to receive a disability pension or, in the event of death before commencement of service pension payments, a monthly survivor's pension shall not be payable to their eligible survivor or survivors. In the event any such individual dies after commencement of service or disability pension payments, subsection (b) of § 5528 of this title shall apply, provided that such individual had 15 years of credited service under this chapter, exclusive of service credited under § 5501(d)(4) or (5) of this title, as of January 1, 1971.

(6) By October 1 of each year beginning with 1970, the University of Delaware shall submit to the Board a list of the faculty and designated professional staff who are not employees under this chapter and are covered by the Teachers' Insurance and Annuity Association Retirement Plan, showing the estimated salaries of such faculty and professional staff for the fiscal year beginning July 1 of the following year. The Board shall apply the normal rate of contribution determined in accordance with § 5544 of this title to the total estimated salaries of such faculty and professional staff and report the resulting amount to the Director of the Office of Management and Budget of the State by November 1 of each year beginning with 1970. The State shall appropriate such amount from the General Fund to the University of Delaware each fiscal year, payments of which shall be made in equal monthly installments beginning with the fiscal year beginning July 1, 1971.

(7)a. The term "employee" as used in this chapter shall exclude all professional staff of the University of Delaware who are first employed by the University after June 1, 1974. All professional staff, who as of January 1, 1975, have less than 5 years of credited service, exclusive of service credited under § 5501(d)(4) or (5) of this title, shall cease to be employees under this chapter on January 1, 1975, and shall have their accumulated contributions with interest refunded upon the filing of an application in a form prescribed by the Board.

b. All professional staff who, as of January 1, 1975, have 5 or more years of credited service, exclusive of service credited under § 5501(d)(4) or (5) of this title, and were not previously permitted to make an election in accordance with subdivision (3) of this section shall, effective January 1, 1975, elect 1 of the 3 options in subdivision (3) of this section; subdivisions (4) and (5) of this section shall apply to any such professional staff who elect to leave their accumulated contributions in the State Employees' Retirement Fund in accordance with paragraph b. of subdivision (3) of this section, except that January 1, 1975, shall be substituted for January 1, 1971, wherever the latter appears in subdivision (3) and (4) of this section.

(8) Notwithstanding any other provisions of this section to the contrary, hourly and salaried staff employees who become professional employees may elect to continue to be employees under this chapter and make contributions into and be covered by the State Employees' Retirement Fund.

29 Del. C. 1953, § 5505; 57 Del. Laws, c. 592, § 1; 57 Del. Laws, c. 724; 57 Del. Laws, c. 741, § 38A; 58 Del. Laws, c. 180, § 2F; 59 Del. Laws, c. 478, § 1; 63 Del. Laws, c. 423, § 4; 65 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;






Subchapter II Eligibility Requirements and Benefits

§ 5519. Disability insurance option

(a) An employee who, as of January 1, 2006, has fewer than 5 years of credited service, will be ineligible for disability pension coverage under § 5524 of this title and shall be covered under the Disability Insurance Program under Chapter 52A of this title.

(b) An employee who, as of January 1, 2006, has 5 or more years of credited service may elect either:

(1) To continue coverage under the disability pension provisions of § 5524 of this title; or,

(2) To elect coverage under the Disability Insurance Program provided in Chapter 52A of this title.

This election must be made in a form approved by the Board, and filed prior to December 15, 2005, in the State Pension Office, and shall be effective January 1, 2006. All elections made pursuant to this subsection shall be irrevocable. Members of the Delaware National Guard or members of the U.S. Armed Forces Reserves who are serving on active duty during the period of election required pursuant to this subsection shall elect a coverage option within 45 days of discharge from active duty.

(c) If it is determined by the State Pension Administrator that an employee is or was unable to make this election in a timely manner due to circumstances beyond the employee's control, the Administrator, in the Administrator's sole and absolute discretion, may extend the time period for making the election beyond the periods specified in this section.

(d) An employee who elected disability pension coverage pursuant to subsection (b) of this section, may elect to either: continue coverage under the disability pension provisions under § 5524 of this title; or elect to be covered under the Disability Insurance Program under Chapter 52A of this title. This election must be made in a form approved by the Committee, filed prior to December 15, 2006, to be effective January 1, 2007 and shall be irrevocable; however, if the date of disability is prior to January 1, 2007 coverage in the Disability Insurance Program will commence on the first day the employee returns to work after January 1, 2007. The employee will be required to submit evidence of insurability satisfactory to the carrier. All members of the Delaware National Guard or members of the U.S. Armed Forces Reserves who have been called to active duty must make their election within 45 days of the date they are no longer on active duty.

75 Del. Laws, c. 191, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 227, § 6; 75 Del. Laws, c. 351, § 1.;



§ 5520. Retirement option

When an employee applies for a pension, he or she shall choose either a unified pension or an ordinary pension.

67 Del. Laws, c. 86, § 5.;



§ 5521. Amount of unified service, disability or survivor pension

The amount of the unified pension payable to an employee, former employee or survivor shall be the sum of:

(1) The amount computed according to this chapter exclusive of service credited under § 5501(d)(14) of this title; plus

(2) The sum of the amounts computed, based on credited service as an employee, according to subchapter II of Chapter 55A of this title; subchapter III of Chapter 83 of Title 11; and Chapter 88 of Title 11; and, the amount computed based on credited service as a member, according to Chapter 56 of this title.

67 Del. Laws, c. 86, § 5; 71 Del. Laws, c. 365, § 3.;



§ 5522. Eligibility for service pension [Effective until fulfillment of 79 Del. Laws, c. 174, § 5]

(a) An employee shall become eligible to receive a service pension, beginning with the month after the employee has terminated employment, if:

(1) The employee has 5 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and has attained age 62;

(2) The employee has 15 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and has attained age 60;

(3) The employee has 30 years of credited service; or

(4) The employee has 25 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, regardless of age.

(b) A former employee with a vested right to a service pension shall become eligible to receive such pension, computed in accordance with this chapter beginning with the first month after his or her attainment of:

(1) Age 60 if credited service is equal to or greater than 20 years and includes service prior to July 1, 1976; or

(2) Age 62 if credited service is equal to or greater than 5 years.

(c) An employee shall become eligible to receive a reduced service pension, beginning with the month after he or she has terminated employment, if he or she has 15 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and has attained age 55; the amount of the service pension payable to such an employee shall be reduced by 2/10 percent of each month the employee is under age 60.

(d) The amount of the service pension payable to an employee who becomes eligible to receive a service pension pursuant to paragraph (a)(4) of this section shall be reduced by 2/10 percent for each month of credited service the employee has less than 30 years.

(e) A post-2011 employee shall become eligible to receive a service pension, beginning with the month after the employee has terminated employment, if:

(1) The employee has 10 years of credited service, exclusive of service credited under § 5501(d)(12) of this title, and has attained age 65;

(2) The employee has 20 years of credited service, exclusive of service credited under § 5501(d)(12) of this title, and has attained age 60; or

(3) The employee has 30 years of credited service.

(f) A post-2011 employee shall become eligible to receive a reduced service pension, beginning with the month after he or she has terminated employment, if:

(1) He or she has 15 years of credited service, exclusive of service credited under § 5501(d)(12) of this title, and has attained age 55; the amount of the service pension payable to such an employee shall be reduced by 4/10 percent of each month the employee is under age 60; or

(2) He or she has 25 years of credited service, exclusive of service credited under § 5501(d)(12) of this title, regardless of age; the amount of the service pension payable to such an employee shall be reduced by 4/10 percent of each month the employee has less than 30 years.

(g) A former post-2011 employee with a vested right to a service pension shall become eligible to receive such pension, computed in accordance with this chapter beginning with the first month after his or her attainment of age 65 if credited service is equal to or greater than 10 years.

29 Del. C. 1953, § 5522; 57 Del. Laws, c. 592, § 1; 57 Del. Laws, c. 702; 58 Del. Laws, c. 180, § 3; 60 Del. Laws, c. 483, §§ 15, 16; 62 Del. Laws, c. 392, §§ 1, 2; 63 Del. Laws, c. 423, § 2; 67 Del. Laws, c. 124, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 524, §§ 7, 10; 72 Del. Laws, c. 253, § 1; 78 Del. Laws, c. 14, § 11; 78 Del. Laws, c. 318, § 4.;



§ 5522. Eligibility for service pension [Effective upon fulfillment of 79 Del. Laws, c. 174, § 5]

(a) An employee shall become eligible to receive a service pension, beginning with the month after the employee has terminated employment, if:

(1) The employee has 5 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and has attained age 62;

(2) The employee has 15 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and has attained age 60;

(3) The employee has 30 years of credited service; or

(4) The employee has 25 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, regardless of age.

(b) A former employee with a vested right to a service pension shall become eligible to receive such pension, computed in accordance with this chapter beginning with the first month after his or her attainment of:

(1) Age 60 if credited service is equal to or greater than 20 years and includes service prior to July 1, 1976; or

(2) Age 62 if credited service is equal to or greater than 5 years.

(c) An employee shall become eligible to receive a reduced service pension, beginning with the month after he or she has terminated employment, if he or she has 15 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and has attained age 55; the amount of the service pension payable to such an employee shall be reduced by 2/10 percent of each month the employee is under age 60.

(d) The amount of the service pension payable to an employee who becomes eligible to receive a service pension pursuant to paragraph (a)(4) of this section shall be reduced by 2/10 percent for each month of credited service the employee has less than 30 years.

(e) A post-2011 employee shall become eligible to receive a service pension, beginning with the month after the employee has terminated employment, if:

(1) The employee has 10 years of credited service, exclusive of service credited under § 5501(d)(12) of this title, and has attained age 65;

(2) The employee has 20 years of credited service, exclusive of service credited under § 5501(d)(12) of this title, and has attained age 60; or

(3) The employee has 30 years of credited service.

(f) A post-2011 employee shall become eligible to receive a reduced service pension, beginning with the month after he or she has terminated employment, if:

(1) He or she has 15 years of credited service, exclusive of service credited under § 5501(d)(12) of this title, and has attained age 55; the amount of the service pension payable to such an employee shall be reduced by 4/10 percent of each month the employee is under age 60; or

(2) He or she has 25 years of credited service, exclusive of service credited under § 5501(d)(12) of this title, regardless of age; the amount of the service pension payable to such an employee shall be reduced by 4/10 percent of each month the employee has less than 30 years.

(g) A former post-2011 employee with a vested right to a service pension shall become eligible to receive such pension, computed in accordance with this chapter beginning with the first month after his or her attainment of age 65 if credited service is equal to or greater than 10 years.

29 Del. C. 1953, § 5522; 57 Del. Laws, c. 592, § 1; 57 Del. Laws, c. 702; 58 Del. Laws, c. 180, § 3; 60 Del. Laws, c. 483, §§ 15, 16; 62 Del. Laws, c. 392, §§ 1, 2; 63 Del. Laws, c. 423, § 2; 67 Del. Laws, c. 124, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 524, §§ 7, 10; 72 Del. Laws, c. 253, § 1; 78 Del. Laws, c. 14, § 11; 78 Del. Laws, c. 318, § 4.;



§ 5523. Vested right to service pension

(a) An employee who is not a post-2011 employee and who has 5 years of credited service exclusive of service under § 5501(d)(4), (5) and (12) of this title shall have a vested right to a pension. A post-2011 employee who has 10 years of credited service exclusive of service under § 5501(d)(12) of this title shall have a vested right to a pension.

(b) A former employee's vested right shall be forfeited upon an application for a refund of the former employee's accumulated contributions.

29 Del. C. 1953, § 5523; 57 Del. Laws, c. 592, § 1; 60 Del. Laws, c. 483, § 17; 63 Del. Laws, c. 423, § 3; 66 Del. Laws, c. 370, § 2; 67 Del. Laws, c. 124, § 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 524, § 8; 78 Del. Laws, c. 14, § 12.;



§ 5524. Eligibility for disability pension

(a) An employee who has 5 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, and develops a disability shall become eligible to receive a disability pension beginning with the fourth month following the inception of his or her disability. Such individual shall cease to be eligible at the end of the month in which he or she recovers from disability and is again offered employment as an employee, if such recovery and offer of employment occurs before his or her attainment of age 60.

(b) Such an employee shall be kept on the active payroll and receive credited service from the inception of the employee's disability to the end of the third month following and shall receive payments at the same rate of compensation the employee received before the employee developed a disability.

(c) An employee shall be deemed to have developed a disability for the purposes of this section if the employee has a physical or mental disability which prevents the employee from performing the duties of the employee's position.

(d) An employee who previously elected to participate in the disability insurance option pursuant to § 5519(b)(2) of this title and has been deemed to have a disability pursuant to § 5253(c) of this title and whose benefit under the disability insurance option has been discontinued because of the limits of coverage for mental condition or substance abuse have been exhausted, shall be deemed to have a disability for the purposes of this section and be covered under the disability pension provisions of this section.

29 Del. C. 1953, § 5524; 57 Del. Laws, c. 592, § 1; 60 Del. Laws, c. 483, § 18; 67 Del. Laws, c. 124, § 5; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 524, § 9; 76 Del. Laws, c. 324, § 3; 78 Del. Laws, c. 179, §§ 280-285.;



§ 5525. Payment of service pension

Service pension payments shall be made to a retired employee or former employee for each month beginning with the month in which the retired employee or former employee becomes eligible to receive such pension and ending with the month in which the retired employee or former employee dies.

29 Del. C. 1953, § 5525; 57 Del. Laws, c. 592, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5526. Payment of disability pension

(a) Disability pension payments shall be made to a retired employee for each month beginning with the month in which the retired employee becomes eligible to receive such pension and ending with the month in which the retired employee ceases to be eligible or dies.

(b) Any disability pensioner who has not attained age 60 shall report to the Board by April 30 each year, beginning in 1972, in a form prescribed by the Board, the total earnings from any gainful occupation or business in the preceding calendar year. The excess of such earnings over 1/2 of the annual rate of compensation, adjusted annually for any increase in the total "Median Usual Weekly Earnings" as published by the U.S. Department of Labor, received before the pensioner developed a disability shall be deducted from the disability pension during the 12 months beginning in July of the year following the calendar year for which earnings are reported, in a manner determined by the Board. If any person received a disability pension for less than 12 months in the calendar year for which earnings are reported, the deduction, if any, shall be determined on a pro rata basis.

(c) Any disability pensioner who was employed as a "police officer" as defined in § 8401(5) of Title 11 or employed as an officer of the Capitol Police who has not attained age 60 shall report to the Board by April 30 each year, in a form prescribed by the Board, their total earnings from any gainful occupation or business in the preceding calendar year. The excess of such earnings over the annual rate of compensation, adjusted annually for any increase in the total "Median Usual Weekly Earnings" as published by the U.S. Department of Labor, received at the time of the disability shall be deducted from their disability pension during the 12 months beginning in July of the year following the calendar year for which the earnings are reported, in a manner determined by the Board. If any person received a disability pension for less than 12 months in the calendar year for which earnings are reported, the deduction, if any, shall be determined on a pro-rata basis.

(d) Termination of a disability pension on account of recovery from disability shall not prejudice the right of the pensioner to qualify subsequently for a service pension or another disability pension.

29 Del. C. 1953, § 5526; 57 Del. Laws, c. 592, § 1; 58 Del. Laws, c. 180, § 2G; 63 Del. Laws, c. 310, §§ 1, 2; 68 Del. Laws, c. 364, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 46, § 1; 78 Del. Laws, c. 179, § 286.;



§ 5527. Amount of ordinary service or disability pension [Effective until fulfillment of 79 Del. Laws, c. 174, § 5]

(a) The amount of the monthly service or disability pension payable to an employee or former employee shall be the sum of 2.0% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service prior to January 1, 1997, plus 1.85% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service after December 31, 1996. The amount payable to a participant who does not make the additional contribution provided in § 5501(i) of this title for years of credited service before 1977 shall be the sum of 2.0% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service between January 1, 1977, and December 31, 1996, plus 2.0% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service prior to January 1, 1977, provided that the maximum amount based on the service before 1977 is $1,000, plus 1.85% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service after December 31, 1996.

(b) In the case of an employee or former employee whose credited service under § 5501(d)(1), (2) and (3) of this title includes service before June 1970, the minimum amount payable shall be:

(1) If he or she has 15 years of such credited service, the lesser of $150 or his or her final average compensation; or

(2) If he or she does not have 15 years of such credited service, the minimum amount payable under subsection (c) of this section, subject to the limitation specified in subsection (c) of this section.

(c) In the case of an employee or former employee whose credited service under § 5501(d)(1), (2) and (3) of this title does not include service before June 1970, but does include service prior to July 1, 1976, the minimum amount payable shall be $5.00 multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service, but not more than 30 such years.

(d)(1) Notwithstanding provisions of this chapter to the contrary, an elected official shall receive a pension computed in accordance with this subsection. The service or disability pension payable to the elected official and the survivor's pension payable to the eligible survivor of such individuals shall be computed on the basis of compensation to the elected official as an elected official irrespective of other credited service, with contribution to be determined based upon compensation as an elected official. The minimum amount of pension payable to an elected member of the General Assembly or a retired elected member of the General Assembly shall be computed by multiplying his or her years of service as an elected member of the General Assembly times the highest rate of payment being paid to any retired member of the General Assembly, such rate to be computed by dividing the monthly pension being paid to such retired member by his or her years of service as an elected member of the General Assembly. An elected official elected prior to January 1, 2012, shall be eligible to receive a pension beginning with the first month after the attainment of age 60, provided that he or she shall have served at least 5 years at the time of his or her termination of service as an elected official, or beginning with the first month after attainment of age 55, provided that he or she shall have served at least 10 years at the time of his or her termination of service as an elected official. An elected official elected on or after January 1, 2012, shall be eligible to receive a pension beginning with the first month after the attainment of age 60, provided that he or she shall have served at least 20 years at the time of his or her termination of service as an elected official, or beginning with the first month after attainment of age 65, provided that he or she shall have served at least 10 years at the time of his or her termination of service as an elected official. Any pension for credited service other than as an elected official shall be determined under the remainder of this chapter as a separate pension.

(2)a. The minimum amount of pension payable to a statewide elected official shall be computed by multiplying his or her years of service as an elected official times the highest rate of payment being paid to any retired member of the General Assembly. The employee must elect to receive the minimum pension provided for in this subsection prior to the issuance of his or her 1st benefit check. This election must be made in a form approved by the Board and shall be irrevocable.

b. A statewide elected official receiving a service or disability pension which was effective prior to July 1, 1996, may elect to receive the minimum provisions of subsection (a) of this section. This election must be made in a form approved by the Board, filed prior to July 31, 1996, to be effective August 1, 1995, for statewide elected officials receiving a service or disability pension on July 1, 1996.

(e) Any section of this chapter to the contrary notwithstanding, the amount of the monthly service or disability pension payable to any regular part-time employee who is not employed on a full-time or annual basis, as the term full-time or annual basis is defined in rules and regulations adopted by the Board, shall be determined in accordance with subsection (a) of this section, provided that no minimum amount shall be payable to any such regular part-time employee. However, for any public school cafeteria employee who entered state service on or before July 1, 1971, and who accrues 15 years of credited service as an employee under § 5501(d)(1) of this title by the date of the employee's retirement eligibility, shall receive, beginning at age 62, a minimum amount which, when combined with the social security benefit, shall not be less than $200 per month.

(f) Notwithstanding provisions of this chapter to the contrary, the minimum amount of monthly service, including vested, or disability pension payable to any full-time or regular part-time employee shall be $1 multiplied by each year of service taken to the nearest 1/12 of a year. In the case of a regular part-time cafeteria worker also eligible for a minimum pension under subsection (e) of this section, the minimum shall be the greater of subsection (e) or this subsection. The minimums specified in this subsection shall not apply to members of boards or commissions.

(g)(1) Notwithstanding provisions of this section to the contrary, an employee may elect to have his or her service or disability pension, computed under this section, reduced by 3% thereby providing a survivor's pension equal to 75% of such reduced amount to the employee's eligible survivor or survivors at the time of the employee's death. This election must be made in a form approved by the Board, filed prior to the issuance of his or her first benefit check and shall be irrevocable.

(2) Notwithstanding the provisions of this section to the contrary, an individual receiving a service or disability pension which was effective prior to July 1, 1989, or an individual with a vested right to a service pension may elect to have his or her service or disability pension reduced by 3%, thereby providing a survivor's pension equal to 75% of such reduced amount to his or her eligible survivor or survivors at the time of his or her death. This election must be made in a form approved by the Board, filed prior to December 15, 1989, to be effective January 1, 1990, for individuals receiving a service or disability pension on July 1, 1989, or, in the case of an individual with a vested right to a service pension, filed prior to the issuance of his or her first pension check.

29 Del. C. 1953, § 5527; 57 Del. Laws, c. 592, § 1; 58 Del. Laws, c. 180, §§ 2H, 2I; 58 Del. Laws, c. 527, § 1F; 60 Del. Laws, c. 214, § 1; 60 Del. Laws, c. 483, §§ 19-22; 61 Del. Laws, c. 409, § 96; 61 Del. Laws, c. 454, §§ 5-9, 12; 61 Del. Laws, c. 455, § 8; 61 Del. Laws, c. 519, § 29; 63 Del. Laws, c. 199, § 1; 63 Del. Laws, c. 244, § 1; 66 Del. Laws, c. 172, § 1; 66 Del. Laws, c. 422, § 1; 67 Del. Laws, c. 47, §§ 66, 69; 67 Del. Laws, c. 86, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, § 75; 70 Del. Laws, c. 524, §§ 1-3; 72 Del. Laws, c. 438, § 1; 73 Del. Laws, c. 146, § 1; 78 Del. Laws, c. 14, §§ 10, 13.;



§ 5527. Amount of ordinary service or disability pension [Effective upon fulfillment of 79 Del. Laws, c. 174, § 5]

(a) The amount of the monthly service or disability pension payable to an employee or former employee shall be the sum of 2.0% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service prior to January 1, 1997, plus 1.85% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service after December 31, 1996. The amount payable to a participant who does not make the additional contribution provided in § 5501(i) of this title for years of credited service before 1977 shall be the sum of 2.0% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service between January 1, 1977, and December 31, 1996, plus 2.0% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service prior to January 1, 1977, provided that the maximum amount based on the service before 1977 is $1,000, plus 1.85% of his or her final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service after December 31, 1996.

(b) In the case of an employee or former employee whose credited service under § 5501(d)(1), (2) and (3) of this title includes service before June 1970, the minimum amount payable shall be:

(1) If he or she has 15 years of such credited service, the lesser of $150 or his or her final average compensation; or

(2) If he or she does not have 15 years of such credited service, the minimum amount payable under subsection (c) of this section, subject to the limitation specified in subsection (c) of this section.

(c) In the case of an employee or former employee whose credited service under § 5501(d)(1), (2) and (3) of this title does not include service before June 1970, but does include service prior to July 1, 1976, the minimum amount payable shall be $5.00 multiplied by the number of years, taken to the nearest twelfth of a year, in his or her period of credited service, but not more than 30 such years.

(d)(1) Notwithstanding provisions of this chapter to the contrary, an elected official shall receive a pension computed in accordance with this subsection. The service or disability pension payable to the elected official and the survivor's pension payable to the eligible survivor of such individuals shall be computed on the basis of compensation to the elected official as an elected official irrespective of other credited service, with contribution to be determined based upon compensation as an elected official. The minimum amount of pension payable to an elected member of the General Assembly or a retired elected member of the General Assembly shall be computed by multiplying his or her years of service as an elected member of the General Assembly times the highest rate of payment being paid to any retired member of the General Assembly, such rate to be computed by dividing the monthly pension being paid to such retired member by his or her years of service as an elected member of the General Assembly. An elected official elected prior to January 1, 2012, shall be eligible to receive a pension beginning with the first month after the attainment of age 60, provided that he or she shall have served at least 5 years at the time of his or her termination of service as an elected official, or beginning with the first month after attainment of age 55, provided that he or she shall have served at least 10 years at the time of his or her termination of service as an elected official. An elected official elected on or after January 1, 2012, shall be eligible to receive a pension beginning with the first month after the attainment of age 60, provided that he or she shall have served at least 20 years at the time of his or her termination of service as an elected official, or beginning with the first month after attainment of age 65, provided that he or she shall have served at least 10 years at the time of his or her termination of service as an elected official. Any pension for credited service other than as an elected official shall be determined under the remainder of this chapter as a separate pension.

(2)a. The minimum amount of pension payable to a statewide elected official shall be computed by multiplying his or her years of service as an elected official times the highest rate of payment being paid to any retired member of the General Assembly. The employee must elect to receive the minimum pension provided for in this subsection prior to the issuance of his or her 1st benefit check. This election must be made in a form approved by the Board and shall be irrevocable.

b. A statewide elected official receiving a service or disability pension which was effective prior to July 1, 1996, may elect to receive the minimum provisions of subsection (a) of this section. This election must be made in a form approved by the Board, filed prior to July 31, 1996, to be effective August 1, 1995, for statewide elected officials receiving a service or disability pension on July 1, 1996.

(e) Any section of this chapter to the contrary notwithstanding, the amount of the monthly service or disability pension payable to any regular part-time employee who is not employed on a full-time or annual basis, as the term full-time or annual basis is defined in rules and regulations adopted by the Board, shall be determined in accordance with subsection (a) of this section, provided that no minimum amount shall be payable to any such regular part-time employee. However, for any public school cafeteria employee who entered state service on or before July 1, 1971, and who accrues 15 years of credited service as an employee under § 5501(d)(1) of this title by the date of the employee's retirement eligibility, shall receive, beginning at age 62, a minimum amount which, when combined with the social security benefit, shall not be less than $200 per month.

(f) Notwithstanding provisions of this chapter to the contrary, the minimum amount of monthly service, including vested, or disability pension payable to any full-time or regular part-time employee shall be $1 multiplied by each year of service taken to the nearest 1/12 of a year. In the case of a regular part-time cafeteria worker also eligible for a minimum pension under subsection (e) of this section, the minimum shall be the greater of subsection (e) or this subsection. The minimums specified in this subsection shall not apply to members of boards or commissions.

(g)(1) Notwithstanding provisions of this section to the contrary, an employee may elect to have his or her service or disability pension, computed under this section, reduced by 3% thereby providing a survivor's pension equal to 75% of such reduced amount to the employee's eligible survivor or survivors at the time of the employee's death. This election must be made in a form approved by the Board, filed prior to the issuance of his or her first benefit check and shall be irrevocable.

(2) Notwithstanding the provisions of this section to the contrary, an individual receiving a service or disability pension which was effective prior to July 1, 1989, or an individual with a vested right to a service pension may elect to have his or her service or disability pension reduced by 3%, thereby providing a survivor's pension equal to 75% of such reduced amount to his or her eligible survivor or survivors at the time of his or her death. This election must be made in a form approved by the Board, filed prior to December 15, 1989, to be effective January 1, 1990, for individuals receiving a service or disability pension on July 1, 1989, or, in the case of an individual with a vested right to a service pension, filed prior to the issuance of his or her first pension check.

29 Del. C. 1953, § 5527; 57 Del. Laws, c. 592, § 1; 58 Del. Laws, c. 180, §§ 2H, 2I; 58 Del. Laws, c. 527, § 1F; 60 Del. Laws, c. 214, § 1; 60 Del. Laws, c. 483, §§ 19-22; 61 Del. Laws, c. 409, § 96; 61 Del. Laws, c. 454, §§ 5-9, 12; 61 Del. Laws, c. 455, § 8; 61 Del. Laws, c. 519, § 29; 63 Del. Laws, c. 199, § 1; 63 Del. Laws, c. 244, § 1; 66 Del. Laws, c. 172, § 1; 66 Del. Laws, c. 422, § 1; 67 Del. Laws, c. 47, §§ 66, 69; 67 Del. Laws, c. 86, § 13; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, § 75; 70 Del. Laws, c. 524, §§ 1-3; 72 Del. Laws, c. 438, § 1; 73 Del. Laws, c. 146, § 1; 78 Del. Laws, c. 14, §§ 10, 13.;



§ 5528. Ordinary survivor's pension

(a)(1) Upon the death of an employee who has 5 years of credited service, exclusive of service credited under § 5501(d)(4), (5) and (12) of this title, a monthly survivor's pension shall be payable to his or her eligible survivor or survivors equal to 3/4 of the service pension the employee would have been eligible to receive had he or she elected the option provided under § 5527(g) of this title.

(2) A survivor's pension shall begin with the month following the month in which the employee dies. If payable to a widow or widower, it shall cease with the month in which the survivor dies. If payable to a parent, it shall cease with the month in which the parent dies. If payable to a child, it shall cease with the month in which the child dies or fails to meet the conditions of eligibility in paragraph (2) of subsection (d) of this section.

(b)(1) Upon the death of an individual receiving a service or disability pension at the time of his or her death, a monthly survivor's pension shall be payable to his or her eligible survivor or survivors equal to the greater of (i) 50% of such service or disability pension, or (ii) if such pension was computed under the provisions of § 5527(g) of this title, 75% of such service or disability pension.

(2) A survivor's pension shall begin with the month following the month in which the pensioner dies. If payable to a widow or widower, it shall cease with the month in which the survivor dies. If payable to a parent, it shall cease with the month in which the parent dies. If payable to a child, it shall cease with the month in which the child dies or fails to meet the conditions of eligibility in paragraph (2) of subsection (d) of this section.

(c) Upon the death of a former employee with a vested right to a pension, a monthly survivor's pension equal to one half of the former employee's entitlement shall be payable to his or her eligible survivor or survivors beginning with the month that the former employee would have been eligible to receive such pension. If payable to a widow or widower, it shall cease with the month in which the survivor dies. If payable to a parent, it shall cease with the month in which the parent dies. If payable to a child, it shall cease with the month in which the child dies or fails to meet the conditions of eligibility in paragraph (2) of subsection (d) of this section.

(d) For the purpose of this section, the eligible survivors of any employee covered under this chapter on or after the effective date of the 1976 Pension Act shall be as follows, provided that an employee may change the priority of eligible survivors specified for herein by designating his or her priority of eligible survivors on a form prescribed by the Board and filed with the Board at the time of the employee's death:

(1) The widow or widower; or

(2) If there is no eligible widow or eligible widower, a child (or, with the survivor's pension divided among them in equal shares, all such children if there are more than 1), provided the child is unmarried and either:

a. Has not attained age 18;

b. Has attained age 18 but not age 22 and is attending school on a full-time basis; or

c. Has attained age 18 and has a permanent disability as the result of a disability which began before the child attained age 18; or

(3) If there is no eligible widow, eligible widower or eligible child, a dependent parent (or, with the survivor's pension divided between them in equal shares, both such parents if there are 2).

(e) The amount payable to a widow or widower who has not attained age 50 at the time the survivor's pension begins shall be actuarially reduced, in accordance with actuarial tables approved by the Board, for each month the survivor is under age 50 at such time. However, the actuarial reduction for any such widow or widower shall not apply for the period during which such widow or widower has in his or her care a son or daughter who is unmarried and either: (1) Has not attained age 18, (2) has attained age 18 but not age 22 and is attending school on a full-time basis or (3) has attained age 18 and has a permanent disability as the result of a disability which began before the child attained age 18.

(f) A parent shall be deemed to have been dependent on the deceased employee, former employee or pensioner if such individual was receiving at least one half of his or her support from such deceased person at the time of death.

29 Del. C. 1953, § 5528; 57 Del. Laws, c. 57; 57 Del. Laws, c. 592, § 1; 58 Del. Laws, c. 180, § 2J; 60 Del. Laws, c. 203, §§ 1, 2; 60 Del. Laws, c. 483, §§ 23-26; 61 Del. Laws, c. 454, §§ 10, 11; 64 Del. Laws, c. 417, § 1; 65 Del. Laws, c. 73, §§ 1-5; 66 Del. Laws, c. 159, § 1; 66 Del. Laws, c. 422, §§ 2, 3; 67 Del. Laws, c. 86, § 15; 67 Del. Laws, c. 124, § 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 524, §§ 4, 5; 78 Del. Laws, c. 179, §§ 287, 288.;



§ 5529. Death benefit

Upon the death of an employee, former employee or pensioner or if a survivor's pension is payable upon such death, when such pension ceases to be payable, there shall be paid to the designated beneficiary or, in the absence of a designated beneficiary, to the estate of the employee, former employee or pensioner a lump sum equal to the excess, if any, of the accumulated employee contributions with interest over the aggregate of all pension payments made.

29 Del. C. 1953, § 5529; 57 Del. Laws, c. 592, § 1.;



§ 5530. Withdrawal benefit

Upon the withdrawal from service of an employee who is not eligible for a service or disability pension, the accumulated contributions with interest shall be paid to the employee.

29 Del. C. 1953, § 5530; 57 Del. Laws, c. 592, § 1; 61 Del. Laws, c. 453, § 6; 65 Del. Laws, c. 342, § 3; 70 Del. Laws, c. 186, § 1.;



§ 5531. Application for benefits

(a) A service pension, disability pension, survivor's pension, death benefit or withdrawal benefit shall be paid only upon the filing of an application in a form prescribed by the Board. A monthly benefit shall not be payable for any month earlier than the second month preceding the date on which the application for such benefit is filed. Said 2-month look-back restriction shall not apply to applications pursuant to § 5524 of this title.

(b) The Board may require any employee, former employee or eligible survivor to furnish such information as may be required for the determination of benefits under this chapter, or to authorize the Board to procure such information including, but not limited to, information regarding benefits pursuant to the federal Social Security Act [42 U.S.C. § 301 et seq.]. The Board may withhold payment of any pension under this chapter whenever the determination of such pension is dependent upon such information and the employee, former employee or eligible survivor does not cooperate in the furnishing or procuring thereof.

(c) A service pension, disability pension, or survivor's pension applied for under this act may be paid into a Miller Trust Bank account, pursuant to the creation of an irrevocable income assignment trust ("Miller Trust"), established on behalf of an eligible pensioner or survivor covered under this chapter who is a person with disabilities, so long as the Miller Trust is established consistent with the laws of the State of Delaware, the laws of the United States and in accordance with the rules and regulations of the local and federal agencies responsible for administering assistance programs for persons with disabilities.

29 Del. C. 1953, § 5531; 57 Del. Laws, c. 592, § 1; 60 Del. Laws, c. 483, § 27; 65 Del. Laws, c. 342, § 4; 75 Del. Laws, c. 135, § 1; 77 Del. Laws, c. 408, § 1.;



§ 5532. Increases in pensions

(a) Any monthly service or disability pension which became effective on or before January 1, 1993, and is payable on the date this subsection is enacted into law and any survivor pension based on a former service or disability pension that was effective on or prior to January 1, 1993, and is payable on the date this subsection is enacted into law shall be increased effective January 1, 1994, by 1% plus an additional 2% for pensions effective prior to January 1, 1991, up to a maximum of 3% plus .15% for each full month of retirement preceding January 1, 1981, up to a maximum of 9%. These increases shall continue to be paid through June 30, 1994, and every fiscal year thereafter provided that funds are appropriated in accordance with § 5544 of this title.

(b) Any monthly service or disability pension which became effective on or before December 1, 1990, and is payable on July 21, 1994, and any survivor pension based on a former service or disability pension that was effective on or prior to December 1, 1990, and is payable on the date this subsection is enacted into law shall be increased effective April 1, 1995, by 2% plus .10% for each full month of retirement preceding January 1, 1981, up to a maximum of 15%. These increases shall continue to be paid through June 30, 1995, and every fiscal year thereafter provided that funds are appropriated in accordance with § 5544 of this title.

(c) Any monthly service or disability pension which became effective on or before July 1, 1995, and is payable on July 18, 1996, and any survivor pension based on a former service or disability pension that was effective on or before July 1, 1995, and is payable on July 18, 1996, shall be increased effective July 1, 1996, by 2% plus 1% for pensions that were effective prior to January 1, 1980. These increases shall continue to be paid through June 30, 1997, and every fiscal year thereafter; provided that funds are appropriated in accordance with § 5544 of this title.

(d) Any monthly service or disability pension which became effective on or after July 1, 1976, and is payable on July 18, 1996, and any survivor pension based on a former service or disability pension which became effective on or after July 1, 1976 and is payable on the date this subsection is enacted into law shall also be increased effective July 1, 1996, by the amount of difference between the pensioner's computed benefit under § 5527(a) of this title, as effective July 1, 1996, less the benefit previously awarded under § 5527(a)(1) and (2) of this title.

(e) Any monthly service or disability pension which became effective on or before July 1, 1996, and is payable on the effective date of this subsection and any survivor pension based on a former service or disability pension that was effective on or before July 1, 1996, and is payable on the effective date of this subsection shall be increased effective July 1, 1997, in accordance with the following schedule:

These increases shall continue to be paid through June 30, 1998, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(f) Any monthly service, disability and survivor pension based on a former service or disability pension that was effective on or before July 1, 1997, but after December 31, 1985, and is payable on the effective date of this subsection shall be increased effective July 1, 1998, by 2%. Any monthly service, disability, or survivor pension based on a former service or disability pension that was effective prior to January 1, 1986, shall be increased effective July 1, 1998, by 3% or $20 per month, whichever is greater. These increases shall continue to be paid through June 30, 1999, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(g) Any monthly service, disability and survivor pension based on a former service or disability pension that was effective on or before July 1, 1998, but after December 31, 1979, and is payable on July 9, 1999, shall be increased effective July 1, 1999 by 2%. Any monthly service, disability or survivor pension based on a former service or disability pension that was effective prior to January 1, 1980. Shall be increased effective July 1, 1999 by 3% or $25 per month, whichever is greater. These increases shall continue to be paid through June 30, 2000, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(h) Any monthly service, disability and survivor pension based on a former service or disability pension that was effective on or before June 30, 2000, but after December 31, 1979, and is payable on July 21, 2000, shall be increased effective July 1, 2000, by 2%. Any monthly service, disability, or survivor pension based on a former service or disability pension that was effective prior to January 1, 1980, shall be increased effective July 1, 2000, by 3% or $25 per month, whichever is greater. These increases shall continue to be paid through June 30, 2001, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(i)(1) Any monthly service, disability and survivor pension based on a former service or disability pension that was effective prior to July 1, 2001, and is payable on July 1, 2001, shall be increased effective July 1, 2001 by 1.5%. These increases shall continue to be paid through June 30, 2002, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(2) Any monthly service, disability and survivor pension based on a former service or disability pension that was effective prior to July 1, 2001, and is payable on July 1, 2001, shall be increased effective July 1, 2001 by 0.5%. These increases shall continue to be paid through June 30, 2002, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(j) Any monthly service, disability and survivor pension based on a former service or disability pension that was effective on or before June 30, 2001, but after December 31, 1975, and is payable on September 1, 2003, shall be increased effective September 1, 2003, by 2% or $25 per month, whichever is greater. Any monthly service, disability and survivor pension based on a former service or disability pension that was effective before January 1, 1976, and is payable on September 1, 2003, shall be increased effective September 1, 2003 by 2% or $35 per month, whichever is greater. These increases shall continue to be paid through June 30, 2004, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(k)(1) Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective on or before June 30, 2001, but after December 31, 1975, and is payable on July 1, 2004, shall be increased effective July 1, 2004, by 2%. Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective before January 1, 1976, and is payable on July 1, 2004, shall be increased effective July 1, 2004, by 2% or $35 per month, whichever is greater. These increases shall continue to be paid through June 30, 2005, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(2) Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective on or before June 30, 2003, but after June 30, 2001, and is payable on July 1, 2004, shall be increased effective July 1, 2004, by 2%. These increases shall continue to be paid through June 30, 2005, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(3) Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective on or before May 31, 2004, but after June 30, 2003, and is payable on July 1, 2004, shall be increased effective July 1, 2004, by 2%. These increases shall continue to be paid through June 30, 2005, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(l) Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective on or before June 30, 2004, but after December 31, 1980, and is payable on July 1, 2005, shall be increased effective July 1, 2005, by 2%. Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective before January 1, 1981, and is payable on July 1, 2005, shall be increased effective July 1, 2005, by 2% plus $50 per month. These increases shall continue to be paid through June 30, 2006, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(m) Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective on or before June 30, 2005, but after December 31, 1980, and is payable on July 1, 2006, shall be increased effective July 1, 2006, by 2%. Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective before January 1, 1981, and is payable on July 1, 2006, shall be increased effective July 1, 2006, by 2% or $25 per month, whichever is greater. These increases shall continue to be paid through June 30, 2007, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(n) Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective on or before June 30, 2010, and is payable on January 1, 2012, shall be increased effective January 1, 2012, by 2%. These increases shall continue to be paid through June 30, 2012, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

(o) Any monthly service, disability, and survivor pension based on a former service or disability pension that was effective on or before June 30, 2011, and is payable on July 1, 2012, shall be increased effective July 1, 2012, by 1%. These increases shall continue to be paid through June 30, 2013, and every fiscal year thereafter provided that funds are appropriated by the General Assembly in accordance with § 5544 of this title.

29 Del. C. 1953, § 5532; 57 Del. Laws, c. 592, § 1; 60 Del. Laws, c. 483, §§ 28, 29; 61 Del. Laws, c. 36, § 1; 61 Del. Laws, c. 455, § 3; 62 Del. Laws, c. 6, § 1; 62 Del. Laws, c. 103, § 1; 64 Del. Laws, c. 249, § 1; 65 Del. Laws, c. 489, § 1; 66 Del. Laws, c. 363, § 1; 67 Del. Laws, c. 422, § 1; 69 Del. Laws, c. 105, § 1; 69 Del. Laws, c. 174, § 1; 69 Del. Laws, c. 450, §§ 1,2; 70 Del. Laws, c. 525, §§ 1, 3; 71 Del. Laws, c. 165, § 1; 71 Del. Laws, c. 397, § 1; 72 Del. Laws, c. 152, § 1; 72 Del. Laws, c. 438, §§ 2, 4; 72 Del. Laws, c. 447, § 1; 73 Del. Laws, c. 146, § 2; 74 Del. Laws, c. 183, § 1; 74 Del. Laws, c. 398, § 1; 75 Del. Laws, c. 136, § 1; 75 Del. Laws, c. 403, § 1; 78 Del. Laws, c. 116, § 1; 78 Del. Laws, c. 289, § 1.;



§ 5533. Adjustment of benefits

(a) On and after July 1, 1972, no pension which has been in effect for 3 years shall be subject to adjustment.

(b) The amount of any pension which became effective before 1971 shall be the greater of:

(1) The monthly pension paid in December, 1970;

(2) The correct amount determined as a result of audits made between May, 1971, and June, 1972, inclusive of any increases provided before 1972.

(c) Any pension overpayments discovered as a result of audits made between May, 1971, and June, 1972, shall not be subject to recovery.

(d) If the final average compensation of an employee has been reduced because of a leave of absence resulting from presidential determinations to augment active forces, such employee shall have their final average compensation adjusted by their amount of military compensation. This adjustment will be no greater then what the employee would have received had they remained in employment for the period of leave. The employee will contribute 3% of the amount that was adjusted. Any remaining cost associated with the adjustment will be transferred from the Special Pension Fund authorized by 61 Del. Laws, c. 455.

(e) Any reduction in a state employee's salary, mandated as part of the Fiscal Year 2010 Annual Appropriations Act [77 Del. Laws, c. 84] and implemented during Fiscal Year 2010, shall not be used when computing an employee's final average compensation. Rather, the state employee's base salary as of June 30, 2009, shall be used in calculating the employee's final average compensation as defined in § 5501(f) of this title.

29 Del. C. 1953, § 5533; 58 Del. Laws, c. 527, § 1E; 59 Del. Laws, c. 457, § 1; 74 Del. Laws, c. 189, § 1; 77 Del. Laws, c. 84, § 85.;



§ 5534. Corrections officers

Repealed by 63 Del. Laws, c. 452, § 1, eff. July 23, 1982.;






Subchapter III Financing and Administration

§ 5541. Establishment of Fund

There shall be established a State Employees' Retirement Fund, hereinafter referred to as "Fund," to which state appropriations and other employer contributions shall be deposited monthly and to which employee contributions shall be deposited upon deduction from the employee's paycheck and to which earnings on investments, any other contributions, gifts, donations, grants, refunds and reimbursements shall be deposited upon receipt and from which benefits shall be paid and fees and expenses authorized by the Board shall be paid. Subject to Internal Revenue Code § 401(a)(24) [26 U.S.C. § 401(a)(24)], the assets of the Fund will be commingled in the Delaware Public Employees' Retirement System as provided for by § 8308 of this title. The assets of the Fund are held in trust and may not be used for or diverted to any purpose other than for the exclusive benefit of the employees and their beneficiaries.

29 Del. C. 1953, § 5541; 57 Del. Laws, c. 592, § 1; 58 Del. Laws, c. 180, § 2K; 71 Del. Laws, c. 121, § 3; 76 Del. Laws, c. 279, § 5.;



§ 5542. Board of Pension Trustees

The Board of Pension Trustees, established by § 8308 of this title, shall be responsible for the general administration of this chapter in accordance with Chapter 83 of this title.

29 Del. C. 1953, § 5542; 57 Del. Laws, c. 592, § 1; 58 Del. Laws, c. 180, § 2L.;



§ 5543. Employee contributions [Effective until fulfillment of 79 Del. Laws, c. 174, § 5]

(a) Effective January 1, 1998, employee contributions to the Fund shall be 3% of total annual compensation in excess of $6,000 provided, however, that post-2011 employees will pay an employee contribution rate of 5% of total annual compensation in excess of $6,000. In no event shall total compensation during any calendar year in excess of $6,000 be exempt from contributions.

(b) Any section of this chapter to the contrary notwithstanding, any individual with 15 years of credited service who commenced receiving a service pension of $250 or less before 1971 shall be paid the accumulated contributions with interest; provided, that the individual would have been entitled to such payment under § 5553 of this title as in effect on May 31, 1970.

(c) Effective July 1, 1997, employee pension contributions made pursuant to this section shall not be subject to adjustment or recovery after the expiration of 3 full calendar years from December 31 of the year in which the contributions were made unless no contributions were paid during that calendar year.

(d) An employee can purchase service credit or repay a withdrawal benefit using a rollover distribution from:

(1) A direct rollover of an eligible rollover distribution from:

a. A qualified plan described in § 401(a) [26 U.S.C. § 401(a)] of the United States Internal Revenue Code;

b. An annuity contract described in § 403(b) [26 U.S.C. § 403(b)] of the United States Internal Revenue Code; or

c. An eligible plan under § 457(b) [26 U.S.C. § 457(b)] of the United States Internal Revenue Code.

(2) A participant contribution of an eligible rollover distribution from:

a. A qualified plan described in § 401(a) [26 U.S.C. § 401(a)] of the United States Internal Revenue Code;

b. An annuity contract described in § 403(b) [26 U.S.C. § 403(b)] of the United States Internal Revenue Code; or

c. An eligible plan under § 457(b) [26 U.S.C. § 457(b)] of the United States Internal Revenue Code.

(3) A participant rollover contribution of the portion of a distribution from an individual retirement account or annuity described in § 408 [26 U.S.C. § 408] of the United States Internal Revenue Code that is eligible to be rolled over and would otherwise be includible in gross income.

29 Del. C. 1953, § 5543; 57 Del. Laws, c. 592, § 1; 58 Del. Laws, c. 527, § 1D; 59 Del. Laws, c. 335, § 1; 60 Del. Laws, c. 483, § 31; 60 Del. Laws, c. 593, § 3; 61 Del. Laws, c. 454, § 13; 63 Del. Laws, c. 452, § 2; 65 Del. Laws, c. 522, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 524, § 6; 71 Del. Laws, c. 165, § 4; 71 Del. Laws, c. 354, § 37; 73 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 14, § 14; 78 Del. Laws, c. 318, § 4.;



§ 5543. Employee contributions [Effective upon fulfillment of 79 Del. Laws, c. 174, § 5]

(a) Effective January 1, 1998, employee contributions to the Fund shall be 3% of total annual compensation in excess of $6,000 provided, however, that post-2011 employees will pay an employee contribution rate of 5% of total annual compensation in excess of $6,000. In no event shall total compensation during any calendar year in excess of $6,000 be exempt from contributions.

(b) Any section of this chapter to the contrary notwithstanding, any individual with 15 years of credited service who commenced receiving a service pension of $250 or less before 1971 shall be paid the accumulated contributions with interest; provided, that the individual would have been entitled to such payment under § 5553 of this title as in effect on May 31, 1970.

(c) Effective July 1, 1997, employee pension contributions made pursuant to this section shall not be subject to adjustment or recovery after the expiration of 3 full calendar years from December 31 of the year in which the contributions were made unless no contributions were paid during that calendar year.

(d) An employee can purchase service credit or repay a withdrawal benefit using a rollover distribution from:

(1) A direct rollover of an eligible rollover distribution from:

a. A qualified plan described in § 401(a) [26 U.S.C. § 401(a)] of the United States Internal Revenue Code;

b. An annuity contract described in § 403(b) [26 U.S.C. § 403(b)] of the United States Internal Revenue Code; or

c. An eligible plan under § 457(b) [26 U.S.C. § 457(b)] of the United States Internal Revenue Code.

(2) A participant contribution of an eligible rollover distribution from:

a. A qualified plan described in § 401(a) [26 U.S.C. § 401(a)] of the United States Internal Revenue Code;

b. An annuity contract described in § 403(b) [26 U.S.C. § 403(b)] of the United States Internal Revenue Code; or

c. An eligible plan under § 457(b) [26 U.S.C. § 457(b)] of the United States Internal Revenue Code.

(3) A participant rollover contribution of the portion of a distribution from an individual retirement account or annuity described in § 408 [26 U.S.C. § 408] of the United States Internal Revenue Code that is eligible to be rolled over and would otherwise be includible in gross income.

29 Del. C. 1953, § 5543; 57 Del. Laws, c. 592, § 1; 58 Del. Laws, c. 527, § 1D; 59 Del. Laws, c. 335, § 1; 60 Del. Laws, c. 483, § 31; 60 Del. Laws, c. 593, § 3; 61 Del. Laws, c. 454, § 13; 63 Del. Laws, c. 452, § 2; 65 Del. Laws, c. 522, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 524, § 6; 71 Del. Laws, c. 165, § 4; 71 Del. Laws, c. 354, § 37; 73 Del. Laws, c. 419, § 1; 78 Del. Laws, c. 14, § 14; 78 Del. Laws, c. 318, § 4.;



§ 5544. Actuarial valuations and appropriations

(a) The actuary shall prepare an actuarial valuation of the assets and liabilities of the funds as of June 30, each year. On the basis of reasonable actuarial assumptions and tables approved by the Board, the actuary shall determine the normal cost required to meet the actuarial cost of current service and the unfunded actuarial accrued liability.

(b) The State's appropriation to the funds for fiscal year 2008, and for each fiscal year thereafter, shall be the percentage of covered payroll approved by the Board on the basis of the most recent actuarial valuation, and shall equal the sum of the normal cost plus the payment required to implement the provisions of subsection (c) of this section plus the payment required to amortize the unfunded actuarial accrued liability using an open amortization period of 20 years. For plan amendments effective after fiscal year 2007 the unfunded actuarial accrued liability for such amendments shall be amortized over an open amortization period of 20 years. The amortization payment shall be an amount computed as a level percentage of the prospective total covered payroll over the remainder of the amortization period, with such prospective total covered payroll to be determined on the basis of a growth rate, as determined by the Board, compounded annually. Except as provided in subsection (c) of this section, all funds appropriated pursuant to this subsection shall be deposited into the fund established by § 5541 of this title.

(c)(1) In order to provide a fund for post retirement increases, the State shall include in its annual appropriation payments equal to 2.33% of covered payroll, subject to the limitations contained in § 5548 (a)(2) of this title. Beginning with the fiscal year 94 budget, .70% of covered payroll shall be appropriated; in fiscal year 95, 1.11% of covered payroll shall be appropriated; in fiscal year 96, 1.52% of covered payroll shall be appropriated; in fiscal year 97, 1.93% of covered payroll shall be appropriated; in fiscal year 98 and each fiscal year thereafter 2.33% of covered payroll shall be appropriated. Funds appropriated to implement this subsection shall be deposited into the Post Retirement Fund established by § 5548 of this title.

(2) In order to provide a fund for post retirement health insurance premiums, the State shall include in its annual appropriation payments the sum of the anticipated cost of the State's post retirement health insurance premiums for that year, plus the greater of 5.00% of the normal cost or the difference of 2.00% of covered payroll less the amount appropriated for the normal cost and unfunded actuarial accrued liability in subsection (b) of this section. Funds appropriated to implement this subsection shall be deposited into the OPEB Fund as established by § 5281 of this title.

(d)(1) The State's obligation to the State Employees' Pension Trust Fund, the State Judiciary Retirement Fund and the State Police Retirement Fund to implement the provisions of § 5532(a) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from January 1, 1994.

(2) The State's obligation to the Special Pension Fund authorized by 61 Del. Laws, c. 455, to implement the provisions of § 5532(a) of this title in Fiscal Year 1994, shall be the lump sum actuarial liability of the benefits granted.

(e)(1) The State's obligation to the State Employees' Pension Trust Fund, the State Judiciary Retirement Fund and the State Police Retirement Fund to implement the provisions of § 5532(b) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from April 1, 1995.

(2) The State's obligation to the Special Pension Fund authorized by 61 Del. Laws, c. 455, to implement the provision of § 5532(b) of this title in Fiscal Year 1995, shall be the lump sum actuarial liability of the benefits granted.

(f)(1) The State's obligation to the State Employees' Pension Trust Fund, the State Judiciary Retirement Fund and the State Police Retirement Fund to implement the provisions of § 5532(c) and (d) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 1996.

(2) The State's obligation to the Special Pension Fund authorized by 61 Del. Laws, c. 455, to implement the provisions of § 5532(c) of this title in Fiscal Year 1997 shall be the lump sum actuarial liability of the benefits granted.

(g)(1) The State's obligation to the State Employees' Pension Trust Fund, the State Judiciary Retirement Fund and the State Police Retirement Fund to implement the provisions of § 5532(e) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 1997.

(2) The State's obligation to the Special Pension Fund authorized by Volume 61, Chapter 455, Laws of Delaware, to implement the provisions of § 5532(c) of this title in Fiscal Year 1998 shall be the lump sum actuarial liability of the benefits granted.

(h)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund, and the New State Police Retirement Fund to implement § 5532(f) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 1998.

(2) The State's obligation to the Special Pension Fund authorized by Volume 61, Chapter 455, Laws of Delaware, to implement § 5532(f) of this title in fiscal year 1999 shall be the lump sum actuarial liability of the benefits granted.

(i)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund, and the New State Police Retirement Fund to implement the provisions of § 5532(g) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 1999.

(2) The State's obligation to the Special Pension Fund authorized by Volume 61, Chapter 455, Laws of Delaware, to implement the provisions of § 5532(g) of this title in fiscal year 2000 shall be the lump sum actuarial liability of the benefits granted.

(j)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund and the New State Police Retirement Fund to implement the provisions of § 5532(h) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 2000.

(2) The State's obligation to the Special Pension Fund authorized by Volume 61, Chapter 455, Laws of Delaware, to implement the provisions of § 5532(g) of this title in fiscal year 2001 shall be the lump sum actuarial liability of the benefits granted.

(k)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund and the New State Police Retirement Fund to implement the provisions of § 5532(i)(1) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 2001, pursuant to § 5548 of this title.

(2) The State's obligation to the State Employees' Pension Plan to implement the provisions of § 5532(i)(2) of this title shall be treated as an actuarial loss during the next actuarial valuation process.

(3) The State's obligation to the Special Pension Fund authorized by 61 Del. Laws, c. 455, to implement the provisions of § 5532(i) of this title shall be treated as an actuarial loss during the next actuarial valuation process of the Special Pension Fund.

(l)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund, and the New State Police Retirement Fund to implement the provisions of § 5532(j) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from September 1, 2003, pursuant to § 5548 of this title.

(2) The State's obligation to the Special Pension Fund authorized by 61 Del. Laws, c. 455, to implement the provisions of § 5532(j) of this title shall be treated as an actuarial loss during the next actuarial valuation process of the Special Pension Fund.

(m)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund, and the New State Police Retirement Fund to implement the provisions of § 5532(k) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 2004, pursuant to § 5548 of this title.

(2) The State's obligation to the Special Pension Fund authorized by Volume 61, Chapter 455, Laws of Delaware, to implement the provisions of § 5532(k) of this title shall be treated as an actuarial loss during the next actuarial valuation process of the Special Pension Fund.

(n)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund, and the New State Police Retirement Fund to implement the provisions of § 5532(l) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 2005, pursuant to § 5548 of this title.

(2) The State's obligation to the Special Pension Fund authorized by 61 Del. Laws, c. 455, to implement the provisions of § 5532(l) of this title shall be treated as an actuarial loss during the next actuarial valuation process of the Special Pension Fund.

(o)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund, and the New State Police Retirement Fund to implement the provisions of § 5532(m) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 2006, pursuant to § 5548 of this title.

(2) The State's obligation to the Special Pension Fund authorized by 61 Del. Laws, c. 455, to implement the provisions of § 5532(m) of this title shall be treated as an actuarial loss during the next actuarial valuation process of the Special Pension Fund.

(p)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund, and the New State Police Retirement Fund to implement the provisions of § 5532(n) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from January 1, 2012, pursuant to § 5548 of this title.

(2) The State's obligation to the Special Pension Fund authorized by Volume 61, Chapter 455, Laws of Delaware, to implement the provisions of § 5532(n) of this title shall be treated as an actuarial loss during the next actuarial valuation process of the Special Pension Fund.

(q)(1) The State's obligation to the State Employees' Pension Plan, the State Judiciary Retirement Fund, and the New State Police Retirement Fund to implement the provisions of § 5532(o) of this title shall be the payment required to amortize the unfunded accrued liability over 5 years from July 1, 2012, pursuant to § 5548 of this title.

(2) The State's obligation to the Special Pension Fund authorized by 61 Del. Laws, c. 455, to implement the provisions of § 5532(o) of this title shall be treated as an actuarial loss during the next actuarial valuation process of the Special Pension Fund.

69 Del. Laws, c. 104, § 2; 69 Del. Laws, c. 105, § 3; 70 Del. Laws, c. 525, § 4; 71 Del. Laws, c. 165, § 3; 71 Del. Laws, c. 397, § 3; 72 Del. Laws, c. 152, § 3; 72 Del. Laws, c. 438, § 2; 72 Del. Laws, c. 447, § 3; 73 Del. Laws, c. 146, § 6; 74 Del. Laws, c. 183, § 3; 74 Del. Laws, c. 398, § 3; 75 Del. Laws, c. 136, § 3; 75 Del. Laws, c. 403, § 3; 76 Del. Laws, c. 70, § 7; 76 Del. Laws, c. 80, § 68; 78 Del. Laws, c. 116, §§ 3, 4; 78 Del. Laws, c. 289, § 2.;



§ 5545. Full actuarial funding

No laws establishing special pensions, whether they be service pensions, disability pensions, survivor's pensions or otherwise, shall be enacted by the General Assembly unless, at the time of enactment, an appropriation is passed that provides full actuarial funding for such special pensions.

61 Del. Laws, c. 336, § 1.;



§ 5546. Burial benefits

(a) Upon the death of an individual receiving a pension under this chapter the sum of $7,000 shall be paid from the Fund to a designated beneficiary or in the absence of a designated beneficiary the amount of this benefit shall be paid to the deceased pensioner's estate.

(b) The benefit granted under this section shall not be construed as a contractual obligation of the State or of the Pension Fund and may be revised or terminated by an act of the General Assembly.

(c) Benefits granted under this section may be assigned to a licensed funeral home to cover the funeral and associated expenses of the deceased pensioner, subject to the signed consent of the beneficiary or his or her legal guardian using a form approved for such use by the Board of Pension Trustees.

63 Del. Laws, c. 362, § 1; 66 Del. Laws, c. 168, § 1; 68 Del. Laws, c. 150, § 1; 69 Del. Laws, c. 451, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 169, § 2; 73 Del. Laws, c. 146, § 5; 76 Del. Laws, c. 80, § 89; 78 Del. Laws, c. 115, § 2.;



§ 5547. Employer pickup of employee contributions

(a) Each participating employer, pursuant to the provisions of § 414(h)(2) of the United States Internal Revenue Code [26 U.S.C. § 414 (h)(2)], shall pick up and pay the contributions which would otherwise be payable by the employees under § 5543 of this title. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the employee's compensation.

(b) Employee contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to an employee. A deduction shall be made from each employee's compensation equal to the amount of the employee's contributions picked up by the employer. This deduction, however, shall not reduce the employee's compensation for purposes of computing benefits under the retirement system pursuant to this chapter.

(c) Employee contributions shall be credited to a separate account within the employee's individual account so that the amount contributed prior to the effective date for the pickup of employee contributions may be distinguished from the amounts contributed on or after the effective date.

(d) The contributions, although designated as employee contributions, are being paid by the employer in lieu of the contributions by the employee. The employee will not be given the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system.

68 Del. Laws, c. 358, § 1.;



§ 5548. Establishment of Post Retirement Benefit Fund

(a)(1) There shall be established a State Post Retirement Benefit Fund, hereinafter referred to as the "Post Retirement Fund," separate and distinct from the funds established under §§ 5541 and 5601 of this title; § 8393 of Title 11, to which state appropriations and other employer contributions shall be deposited monthly, and to which earnings on investments, refunds and reimbursements shall be deposited upon receipt, and from which such post retirement benefits as the General Assembly may hereafter legislate shall be paid and any fees and expenses authorized by the Board shall be paid. No money shall be disbursed from this fund except for the purpose of providing funding for post retirement increases for employees retired under this chapter; Chapter 56 of this title; Chapter 83 of Title 11.

(2) The Board of Pension Trustees shall review the balance in the Post Retirement Fund at the end of each fiscal year and make any recommendations for adjustments in the funding rate for the succeeding fiscal year to ensure that the balance in this fund, net of liabilities, does not exceed 2.5% of the total projected covered payroll of the State Employees' Pension Plan (Chapter 55 of Title 29), the State Judiciary Plan (Chapter 56 of Title 29), and the new State Police Pension Plan (Chapter 83 of Title 11).

(b) In the event that the General Assembly shall introduce legislation proposing post retirement increases, the Board of Pension Trustees shall review each such proposal to determine if sufficient funds are projected to be available in the Post Retirement Fund to provide the funding necessary to fund the increase over a 5 year period. If the Board determines that insufficient funds will be available to fund the increase, they will notify the Governor and the General Assembly that an additional appropriation will be required in order to provide the post retirement increase being proposed.

69 Del. Laws, c. 104, § 1.;



§ 5549. Payment of benefits

Benefits shall be due and payable under this chapter only to the extent provided in this chapter, and neither the State nor the State Employees' Pension Plan shall be liable for any amount in excess of such sums.

71 Del. Laws, c. 132, § 84.;



§ 5550. Establishment of Post Retirement Health Insurance Premium Fund

Repealed by 76 Del. Laws, c. 70, § 6, effective July 1, 2007.;









CHAPTER 55A. COUNTY AND MUNICIPAL PENSION PLAN

Subchapter I General Provisions

§ 5551. Definitions

As used in this chapter:

(1) "Approved medical leave" means a leave of absence from employment, without pay, for a definite period of time, authorized by the employer, and necessitated by the employee's mental and/or physical condition. Approved medical leaves shall not exceed 1 year unless extended by the Board of Pension Trustees.

(2) "Board" shall mean the Board of Pension Trustees established by § 8308 of this title.

(3) "Compensation" shall mean all salary, wages and fees, including overtime payments and special payments for extra duties, payable to a member for service credited under paragraph a. of subdivision (4) of this section and the value of any maintenance provided for the member as part of such payments.

(4) "Credited service" shall mean, for any individual:

a. Service as an employee after the date of affiliation with the Fund by the employer, excluding any period during which an employee is on an approved medical leave or approved sabbatical leave unless service credit for such period or periods of leave is purchased pursuant to paragraph (4)e. or f. of this section.

b. "Equalized state service" shall mean:

1. Years of service as an "employee" as defined in § 5501(e)(1) and (3) of this title, multiplied by 30/30, provided that the individual is not accruing nor collecting benefits under Chapter 55 of this title. It shall not include service for which the employee has received the withdrawal benefit provided by § 5530 of this title, or the refund provided by § 5523(b) of this title, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

2. Years of service as an "employee" as defined in § 8351(5) of Title 11, multiplied by 3 0/25, provided that the individual is not accruing nor collecting benefits under subchapter III of Chapter 83 of Title 11. It shall not include service for which the employee has received the withdrawal benefit provided by § 8374 of Title 11, or the refund provided by § 8364(d) of Title 11, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

3. Years of service as an "employee" as defined in § 8801(5) of Title 11, multiplied by 3 0/25, provided that the individual is not accruing nor collecting benefits under Chapter 88 of Title 11. It shall not include service for which the employee has received the withdrawal benefit provided by § 8824 of Title 11, or the refund provided by § 8814(d) of Title 11, unless such benefit or refund is first repaid with interest at a rate determined by the Board before such service may be equalized.

c. Restored credited service. If a member ceases to be an employee before the member has acquired 5 years of credited service, the member's service credits to the date of termination shall be cancelled but shall be restored if:

1. The member's cessation of employment is due to absence on account of military service, disability or approved leave, under such rules as the Board may adopt, and the member again becomes an employee within 4 months after such absence; or

2. The member again becomes an employee within 4 months after such cessation of employment; or

3. The member subsequently acquires 5 years of credited service, provided that if the member has withdrawn the member's contributions the member repays them with interest at a rate determined by the Board.

d. Purchased service. A member may elect to purchase (i) up to 5 years of credited service for full-time active duty in the Armed Services of the United States, and/or (ii) up to 5 years of credited service for full-time employment performed for another state, a political subdivision of another state or other service with the State for which the employee will not receive pensionable credit in another Delaware State Pension Plan, a county or municipality of the State, the federal government or an accredited private school or college, provided that the member pays into the Fund, on or before the date of issuance of the member's 1st benefit check, a single lump sum payment equal to the actuarial value of the pension benefits to be derived from such service credits computed on the basis of actuarial assumptions approved by the Board and the member's attained age and final average compensation. Any credited service purchased under this paragraph shall not be used to determine eligibility for benefits under this chapter.

e. Approved medical leave if the member subsequently accrues at least 1 year of credited service under paragraph a. of this subdivision and pays into the Fund prior to the issuance of his or her 1st pension check, contributions determined by multiplying the rates in effect at the time of payment for member contributions and employer contributions times the average of the 60 months of creditable compensation used to calculate the member's pension benefit times the months or fractions thereof so credited. Any credited service purchased for medical leave shall not be used to determine eligibility for benefits under this chapter.

f. Approved sabbatical leave if the member pays into the Fund, prior to the issuance of his or her 1st pension check, contributions equal to the sum of the employee contributions and employer contributions which would have been made to the Fund during such periods of sabbatical leave, with the amount of such contributions to be determined in accordance with rules and regulations adopted by the Board.

g. Service as an employee before the date of affiliation with the Fund by the member's employer, provided the actuarially-determined past service cost associated with such service is paid into the Fund on a schedule approved by the Board of Pension Trustees.

(5) "Employee" shall mean:

a. An individual who is employed on a full-time or annual basis or on a regular part-time basis, as the terms "full-time or annual basis" and "regular part-time basis" are defined in rules and regulations adopted by the Board, by an employer;

b. An elected or appointed official;

c. A person defined in paragraph a. or b. of this subdivision during the period he or she is on an approved medical or sabbatical leave;

d. A person who is a paid employee of a volunteer fire company or a volunteer ambulance company in Delaware; or

e. A person who is a paid non-state employee of the Delaware State Housing Authority or of any of its subsidiaries.

(6) "Employer" shall mean a county or municipality, including state governmental subdivisions, Delaware State Housing Authority, volunteer ambulance companies, and volunteer fire companies, in Delaware which has affiliated with the Fund established by Chapter 55 of this title as provided in § 5555 of this title.

(7) "Final average compensation" shall mean 1/60 of the compensation paid to an employee during any period of 60 consecutive months or any 60 months comprised of 5 periods of 12 consecutive months in his or her years of credited service in which his or her compensation was highest.

(8) The clause "for which he or she is eligible under the Federal Social Security Act" shall mean the old age insurance benefit or the disability insurance benefit for which a member is or will be eligible by virtue of age and his or her wage credits under the Federal Social Security Act, based on his or her final average compensation and the Federal Social Security Act in effect when the member ceased to be an employee under this chapter and computed in accordance with rules and regulations approved by the Board, regardless of any other factors such as, without limitation, whether the member has made application for social security benefits or is subsequently employed.

(9) "Fund" shall mean the Fund established by § 5593 of this title.

(10) "Inactive member" shall mean a member who:

a. Has terminated service;

b. Is not eligible to begin receiving a service or disability pension; and

c. Has neither applied for nor received a refund of the member's contributions.

(11) "Member" shall mean a person who is an employee on or after the date the employer affiliates with the Fund.

(12) "Retired member" shall mean a member who has terminated service, other than an inactive member, who is eligible to receive a service or disability pension under this chapter.

62 Del. Laws, c. 398, § 1; 63 Del. Laws, c. 306, §§ 1, 2; 65 Del. Laws, c. 157, § 1; 67 Del. Laws, c. 86, §§ 4, 17; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, § 37(a), (b); 71 Del. Laws, c. 132, §§ 91, 92; 74 Del. Laws, c. 226, §§ 2, 3; 75 Del. Laws, c. 132, § 6; 79 Del. Laws, c. 140, § 1.;



§ 5552. Employment of pensioners

An individual shall not receive a pension under this chapter for any month during which the individual is an employee, unless the individual is:

(1) An official elected by popular vote at a regular or special election; or

(2) An official appointed by the Governor; or

(3) A temporary employee whose earnings from such temporary employment do not exceed the maximum allowed by social security without affecting social security benefits; or

(4) A registration or election official, or a juror.

62 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5553. Attachment and assignment of benefits

Except for orders of the Delaware Family Court for a sum certain payable on a periodic basis, the benefits provided by this chapter shall not be subject to attachment or execution and shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.

62 Del. Laws, c. 398, § 1; 71 Del. Laws, c. 337, § 3.;



§ 5554. Waiver of benefits

Any individual entitled to any benefits under this chapter may decline to accept all or any part of such benefits by a waiver signed and filed with the Board. Such waiver may be revoked in writing at any time, but no payment of the benefits waived shall be made covering the period during which such waiver was in effect.

62 Del. Laws, c. 398, § 1.;



§ 5555. Optional participation of counties and municipalities

Any county or municipality, including state governmental subdivisions, Delaware State Housing Authority, volunteer ambulance company, and volunteer fire company, may elect to participate in the State Employees' Pension Fund beginning July 1 of any year on or after July 1, 1981. Application to participate shall be by resolution approved by the governing body of the county or municipality, including state governmental subdivisions and the Delaware State Housing Authority, and shall be submitted to the Board in such form as the Board shall determine, not later than 90 days prior to the date participation is to begin, except such time limit may be reduced by the Board. Any such application, upon approval by the Board, shall be irrevocable. Each participating county and municipality, including state governmental subdivisions and the Delaware State Housing Authority, shall provide such information to the Board as it may require for the administration of this chapter.

62 Del. Laws, c. 398, § 1; 65 Del. Laws, c. 157, § 2; 70 Del. Laws, c. 425, § 37(c); 71 Del. Laws, c. 132, § 93; 74 Del. Laws, c. 226, § 4.;






Subchapter II Eligibility Requirements and Benefits

§ 5569. Retirement option

When a member applies for a pension, he or she shall choose either a unified pension or an ordinary pension.

67 Del. Laws, c. 86, § 6.;



§ 5570. Amount of unified service, disability or survivor pension

The amount of unified pension payable to an employee, former employee or survivor shall be the sum of:

(1) The amount computed according to this chapter, exclusive of service credited under § 5551(4)b. of this title; plus

(2) The sum of the amounts computed, based on credited service as an employee, according to subchapter II of Chapter 55 of this title; subchapter III of Chapter 83 of Title 11; and Chapter 88 of Title 11.

67 Del. Laws, c. 86, § 6.;



§ 5571. Mandatory retirement

A member shall retire on the member's mandatory retirement date as established by the employer.

62 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5572. Eligibility for service pension

(a) A member shall become eligible to receive a service pension, beginning with the month after the member has terminated employment, if:

(1) The member has 5 years of credited service, and has attained age 62; or

(2) The member has 15 years of credited service, and has attained age 60; or

(3) The member has 30 years of credited service.

(b) An inactive member with a vested right to a service pension shall become eligible to receive such pension, computed in accordance with this chapter in effect when he or she ceased to be an employee, beginning with the 1st month after his or her attainment of age 62.

(c) A member shall become eligible to receive a reduced service pension beginning with the month after he or she has terminated employment, if he or she has 15 years of credited service, and has attained age 55. The amount of the service pension shall be reduced by four-tenths percent for each month the member is under age 60.

62 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 132, § 5.;



§ 5573. Vested right to service pension

(a) A member who has 5 years of credited service shall have a vested right to a pension.

(b) An inactive member's vested right shall be forfeited upon an application for a refund of the member's accumulated contributions and cancellation of membership.

62 Del. Laws, c. 398, § 1; 68 Del. Laws, c. 364, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5574. Eligibility for disability pension

(a) A member who has 5 years of credited service, develops a disability and is no longer employed shall become eligible to receive a disability pension beginning with the month following the inception of his or her disability. Such member shall cease to be eligible at the end of the month in which he or she recovers from disability, if such recovery occurs before his or her attainment of age 60.

(b) A member shall be deemed to have a disability who is unable to engage in any substantial gainful activity for which the employee is reasonably suited by training or experience by reason of any medically determinable physical or mental disability which can be expected to result in death or to last for a period of not less than 12 months.

62 Del. Laws, c. 398, § 1; 78 Del. Laws, c. 179, §§ 289-291.;



§ 5575. Payment of service pension

Service pension payments shall be made to a retired member for each month beginning with the month in which the retired member became eligible to receive such pension and ending with the month in which the retired member dies.

62 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5576. Payment of disability pension

(a) Disability pension payments shall be made to a member for each month beginning with the month in which the member becomes eligible to receive such pension and ending with the month in which the member ceases to be eligible or dies.

(b) Any disability pensioner who has not attained age 60 shall report to the Board by April 30 each year in a form prescribed by the Board, the total earnings from any gainful occupation or business in the preceding calendar year. The excess of such earnings over 1/2 of the annual rate of compensation, adjusted annually for any increase in the total "Median Usual Weekly Earnings" as published by the U.S. Department of Labor, received by the pensioner before the pensioner developed a disability shall be deducted from the disability pension during the 12 months beginning in July of the year following the calendar year for which earnings are reported, in a manner determined by the Board. If any person received a disability pension for less than 12 months in the calendar year for which earnings are reported, the deduction, if any, shall be determined on a pro rata basis.

(c) Termination of a disability pension on account of recovery from disability shall not prejudice the right of the retired member to qualify subsequently for a service pension or another disability pension.

62 Del. Laws, c. 398, § 1; 68 Del. Laws, c. 364, § 3; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 292.;



§ 5577. Amount of monthly service or disability pension

The amount of the monthly service or disability pension payable to a retired member shall be 1/60 of the retired member's final average compensation multiplied by the number of years, taken to the nearest twelfth of a year, in the retired member's period of credited service.

62 Del. Laws, c. 398, § 1; 67 Del. Laws, c. 86, § 14; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 132, § 1.;



§ 5578. Ordinary survivor's pension

(a) Upon the death of a member in service who has 5 years of credited service, a monthly survivor's pension shall be payable to his or her eligible survivor or survivors equal to one half of the service pension for which the employee would have been eligible if he or she had been 62 years of age.

(b) Upon the death of a retired member, a monthly survivor's pension shall be payable to the retired member's eligible survivor or survivors equal to one half of such service or disability pension.

(c) For the purpose of this section, the eligible survivors of a member or retired member shall be as follows, provided that a member may change the priority of eligible survivors specified for herein by designating his or her priority of eligible survivors on a form prescribed by the Board and filed with the Board at the time of the member's death:

(1) The widow or widower, provided such person had been married to the deceased member for at least 1 year before the date of death; or

(2) If there is no eligible widow or eligible widower, a child (or with the survivor's pension divided among them in equal shares, all such children if there are more than 1), provided the child is unmarried and either:

a. Has not attained age 18;

b. Has attained age 18 but not age 22 and is attending school on a full-time basis; or

c. Has attained age 18 and has a permanent disability as the result of a disability which began before the child attained age 18; or

(3) If there is no eligible widow, eligible widower or eligible child, a dependent parent (or, with the survivor's pension divided between them in equal shares, both such parents if there are 2).

(d) The amount payable to a widow or widower who has not attained age 50 at the time the survivor's pension begins shall be actuarially reduced, in accordance with actuarial tables approved by the Board, for each month the survivor is under age 50 at such time; provided, however, that the actuarial reduction for any such widow or widower shall not apply for the period during which such widow or widower has in his or her care a son or daughter who is unmarried and either:

(1) Has not attained age 18;

(2) Has attained age 18 but not age 22 and is attending school on a full-time basis; or

(3) Has attained age 18 and has a permanent disability as the result of a disability which began before the child attained age 18.

(e) A parent shall be deemed to have been dependent on the member or retired member who was receiving at least one half of his or her support from the member at the time of the member's death.

(f) A survivor's pension shall begin with the month following the month in which the member or retired member dies. If payable to a widow or widower, it shall cease with the month in which the survivor dies or marries. If payable to a parent, it shall cease with the month in which the parent dies. If payable to a child, it shall cease with the month in which the child dies or fails to meet the conditions of eligibility in paragraph (2) of subsection (c) of this section.

62 Del. Laws, c. 398, § 1; 67 Del. Laws, c. 86, § 15; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 132, § 2; 78 Del. Laws, c. 179, § 293.;



§ 5579. Death benefit

Upon the death of a member, inactive member, retired member or individual receiving a survivor's pension, there shall be paid to the designated beneficiary or beneficiaries or, in the absence of a designated beneficiary, to the estate of the member, inactive member, retired member or survivor, a lump sum equal to the excess, if any, of the accumulated member contributions with interest over the aggregate of all pension payments made.

62 Del. Laws, c. 398, § 1.;



§ 5580. Withdrawal benefit

Upon the withdrawal from service of a member who is not eligible for a service or disability pension, the accumulated contributions with interest shall be paid to the member.

62 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 132, § 7.;



§ 5581. Application for benefits

(a) A service pension, disability pension, survivor's pension, death benefit or withdrawal benefit shall be paid only upon the filing of an application in a form prescribed by the Board. A monthly benefit shall not be payable for any month earlier than the 2nd month preceding the date on which the application for such benefit is filed. In no event shall a withdrawal benefit be paid to an individual whose application is filed more than 5 years after the date the individual first becomes eligible to receive such benefit.

(b) The Board may require any member, inactive member, retired member or eligible survivor to furnish such information as may be required for the determination of benefits under this chapter, or to authorize the Board to procure such information including, but not limited to, information regarding benefits pursuant to the Federal Social Security Act. The Board may withhold payment of any pension under this chapter whenever the determination of such pension is dependent upon such information and the member, inactive member, retired member or eligible survivor does not cooperate in the furnishing or procuring thereof.

(c) A service pension, disability pension, or survivor's pension applied for under this act may be paid into a Miller Trust Bank account, pursuant to the creation of an irrevocable income assignment trust ("Miller Trust"), established on behalf of an eligible pensioner or survivor covered under this chapter who is a person with disabilities, so long as the Miller Trust is established consistent with the laws of the State of Delaware, the laws of the United States and in accordance with the rules and regulations of the local and federal agencies responsible for administering assistance programs for persons with disabilities.

62 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 408, § 3.;



§ 5582. Increases in pensions

Any monthly service pension, disability pension or survivor pension based on a former service or disability pension which is payable on July 7, 2005, shall be increased effective July 1, 2005, by the amount of difference between the pensioner's computed benefit under § 5577 of this title, as effective July 1, 2005, less the benefit previously awarded under § 5577 of this title.

75 Del. Laws, c. 132, § 4.;






Subchapter III Financing and Administration

§ 5591. Member contributions

(a) Effective January 1, 2006, employee contributions to the Fund shall be 3% of total annual compensation in excess of $6,000. In no event shall total compensation during any calendar year in excess of $6,000 be exempt from contributions.

(b) An employee can purchase service credit or repay a withdrawal benefit using a rollover distribution from:

(1) A direct rollover of an eligible rollover distribution from:

a. A qualified plan described in § 401(a) [26 U.S.C. § 401(a)] of the United States Internal Revenue Code;

b. An annuity contract described in § 403(b) [26 U.S.C. § 403(b)] of the United States Internal Revenue Code; or

c. An eligible plan under § 457(b) [26 U.S.C. § 457(b)] of the United States Internal Revenue Code.

(2) A participant contribution of an eligible rollover distribution from:

a. A qualified plan described in § 401(a) [26 U.S.C. § 401(a)] of the United States Internal Revenue Code;

b. An annuity contract described in § 403(b) [26 U.S.C. § 403(b)] of the United States Internal Revenue Code; or

c. An eligible plan under § 457(b) [26 U.S.C. § 457(b)] of the United States Internal Revenue Code.

(3) A participant rollover contribution of the portion of a distribution from an individual retirement account or annuity described in § 408 [26 U.S.C. § 408] of the United States Internal Revenue Code that is eligible to be rolled over and would otherwise be includible in gross income."

62 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 419, §§ 2, 3; 75 Del. Laws, c. 132, § 3.;



§ 5592. Employer contributions

The contribution of an employer for each fiscal year shall be the percentage of covered payroll approved by the Board on the basis of the most recent actuarial valuation, and shall equal:

(1) The normal cost; plus

(2) Adjustments for actuarial gains and losses or increases in benefits adopted on or subsequent to participation; plus

(3) Administrative costs.

62 Del. Laws, c. 398, § 1.;



§ 5593. Establishment of Fund

There shall be established a County and Municipal Employees' Retirement Fund, hereinafter referred to as the "Fund," separate and distinct from the Fund established under Chapter 55 of this title, to which county or municipal appropriations and other employer contributions shall be deposited monthly, and to which member contributions shall be deposited upon deduction from the member's paycheck, and to which earnings on investments, refunds and reimbursements shall be deposited upon receipt, and from which benefits shall be paid and fees and expenses authorized by the Board shall be paid. Subject to Internal Revenue Code § 401(a)(24) [26 U.S.C. § 401(a)(24)], the assets of the Fund will be commingled in the Delaware Public Employees' Retirement System as provided for by § 8308 of this title. The assets of the Fund are held in trust and may not be used for or diverted to any purpose other than for the exclusive benefit of the employees and their beneficiaries.

67 Del. Laws, c. 86, § 18; 71 Del. Laws, c. 121, § 8; 76 Del. Laws, c. 279, § 8.;



§ 5594. Employer pickup of member contributions

(a) Each participating employer, pursuant to the provisions of § 414(h)(2) of the United States Internal Revenue Code [26 U.S.C. § 414(h)(2)], shall pick up and pay the contributions which would otherwise be payable by the members under § 5591 of this title. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(b) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer. This deduction, however, shall not reduce the member's compensation for purposes of computing benefits under the retirement system pursuant to this chapter.

(c) Member contributions shall be credited to a separate account within the member's individual account so that the amount contributed prior to the effective date for the pickup of member contributions may be distinguished from the amounts contributed on or after the effective date.

(d) The contributions, although designated as employee contributions, are being paid by the employer in lieu of the contributions by the employee. The employee will not be given the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system.

68 Del. Laws, c. 358, § 2.;



§ 5595. Payment of benefits

Benefits shall be due and payable under this chapter only to the extent provided in this chapter, and neither the State nor the County and Municipal Employees' Retirement Fund shall be liable for any amount in excess of such sums.

71 Del. Laws, c. 132, § 89.;









CHAPTER 56. PENSIONS FOR MEMBERS OF THE STATE JUDICIARY

§ 5600. Definitions

As used in this chapter:

(1) "Board" shall mean the Board of Pension Trustees established by § 8308 of this title.

(2) "Closed plan" shall mean the eligibility and benefit pensions of this chapter in effect on June 30, 1980.

(3) "Final average compensation" shall mean the member's average annual compensation during his or her highest paid 3 years, comprised of 3 periods of 12 consecutive months, for service as a judge, or the average annual compensation during the period of his or her service as a judge if such period is less than 3 years.

(4) The clause "for which he or she is eligible under the Federal Social Security Act" shall mean the old age insurance benefit or the disability insurance benefit for which an individual is or will be eligible by virtue of age and his or her wage credits under the Federal Social Security Act, based on his or her final average compensation and the Federal Social Security Act in effect when the individual ceased to be a judge and computed in accordance with rules and regulations approved by the Board, regardless of any other factors such as, without limitation, whether the judge has made application for social security benefits or is subsequently employed.

(5) "Member" shall mean an individual who accepts the provisions of this chapter while a member of the state judiciary.

(6) "Service" shall mean, for an individual:

a. Employment as a member of the state judiciary; and

b. Years of service as an "employee" as defined in § 5501(e)(1) and (3) of this title, excluding service as an elected official. It shall not include service for which the employee has received the refund provided by § 5523(b) of this title, unless such refund is first repaid with interest at a rate determined by the Board; and

c. Employment with the Municipal Court for the City of Wilmington prior to January 1998 if the individual is subsequently employed as a member of the state judiciary. An individual may receive credit for such previous service upon payment to the Fund, on or before the date of issuance of the individual's first benefit check or not later than March 23, 2003 (whichever is later), of a single lump sum payment equal to the actuarial value of the pension benefits to be derived from such service credits computed on the basis of actuarial assumptions approved by the Board and the individual's attained age and final average compensation.

(7) "State judiciary" means the judges mentioned in Article IV, § 2, of the Constitution of Delaware, and any other judge of a court of record who:

a. Is appointed by the Governor and confirmed by the Senate for a term of 12 years; and

b. Receives his or her entire remuneration as judge in the form of a salary paid by the State; and

c. Is by law during this tenure of office either prohibited from practicing law, or else prohibited from engaging in any other gainful occupation.

62 Del. Laws, c. 415, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 476, § 4; 74 Del. Laws, c. 8, § 1; 75 Del. Laws, c. 134, § 1; 79 Del. Laws, c. 140, § 1.;



§ 5601. State Judiciary Retirement Fund; contributions; use; division of benefits into plans

(a) There shall be established a State Judiciary Retirement Fund, hereinafter referred to as "Fund." Each member who elects or who has elected the provisions of this chapter and:

(1) Who was first appointed to the state judiciary prior to July 1, 1980, and is a member covered by the closed plan, shall contribute $500 to the Fund each year for the first 25 years of service; or

(2) Who is a member covered by the revised plan, shall contribute to the Fund each year for the first 24 years of service an amount equal to 3% of annual compensation in excess of $6,000 up to the Social Security wage base, and 5% of total compensation in excess of the Social Security wage base. In no event shall total compensation during any calendar year in excess of $6,000 be exempt from contributions.

Effective July 1, 1997, employee pension contributions made pursuant to this section shall not be subject to adjustment or recovery after the expiration of 3 full calendar years from December 31 of the year in which the contributions were made unless no contributions were paid during that calendar year.

(b) The Board of Pension Trustees shall invest and accumulate the contributions made to the Fund and shall pay all pensions under this chapter from the Fund. If at any time there shall be insufficient money in the Fund for the purposes of this chapter, the Secretary of Finance shall transfer funds from the General Fund to make up any such deficiency. Subject to Internal Revenue Code § 401(a)(24) [26 U.S.C. § 401(a)(24)], the assets of the Fund will be commingled in the Delaware Public Employees' Retirement System as provided for by § 8308 of this title. The assets of the Fund are held in trust and may not be used for or diverted to any purpose other than for the exclusive benefit of the employees and their beneficiaries.

(c) The benefit provisions of this chapter shall be divided into 2 plans, the closed plan and the revised plan. Members of the state judiciary first appointed before July 1, 1980, who do not elect, as provided in § 5605 of this title, to accept the revised plan shall be members covered by the closed plan even through reappointments to the state judiciary. All other members of the state judiciary who accept the provisions of this chapter, as provided in § 5605 of this title, shall be members covered by the revised plan.

29 Del. C. 1953, § 5602; 50 Del. Laws, c. 119, § 1; 50 Del. Laws, c. 554, § 1; 56 Del. Laws, c. 198, § 1; 57 Del. Laws, c. 741, §§ 39B, 39C; 60 Del. Laws, c. 649, § 1; 62 Del. Laws, c. 415, §§ 2, 3; 71 Del. Laws, c. 121, §§ 6, 7; 71 Del. Laws, c. 165, § 5; 71 Del. Laws, c. 354, § 38; 76 Del. Laws, c. 279, § 6.;



§ 5602. Closed plan — Requirements for pension benefits; benefits to surviving widow or widower

(a) Each member covered by the closed plan shall, upon the member's involuntary retirement from the state judiciary after serving at least 12 years as a judge, including all years of judicial service in Delaware of the retiring judge both prior and subsequent to the member becoming a member of the state judiciary and both prior and subsequent to the member filing a declaration of acceptance of the provisions of this chapter in accordance with § 5605 of this title, receive an annual pension from the State, payable to the member in equal monthly installments, commencing when the member has attained the age of 65 years, or commencing upon involuntary retirement in case the member has reached the age of 65 years prior to such retirement, and continuing during the remainder of the member's lifetime.

(b) Each member covered by the closed plan shall, upon the member's retirement from the state judiciary, whether voluntary or involuntary, after serving at least 24 years as a judge or who is involuntarily retired after having served 22 years as a judge, including all years of judicial service in Delaware of the retiring judge both prior and subsequent to the member becoming a member of the state judiciary and both prior and subsequent to the member filing a declaration of acceptance of this chapter in accordance with § 5605 of this title, or after having reached the age of 65 years and having served at least 12 years as a judge, receive an annual pension from the State, payable to the member in equal monthly installments, commencing upon the date of retirement and continuing during the remainder of the member's lifetime.

(c) If a member of the state judiciary shall develop a permanent physical or mental disability, while in office, the member shall, from and after the ascertainment of such disability in the manner hereafter set forth, receive an annual pension from the State, payable in equal monthly installments during the remainder of the member's lifetime. A member of the state judiciary may be deemed to have a permanent physical or mental disability and unable to perform the duties of the member's office after the Board of Pension Trustees have considered a certificate to that effect signed by the Chief Justice of the Supreme Court or, if the Chief Justice shall be the subject of such certificate, by the senior Justice of the Supreme Court and by 3 persons duly licensed to practice medicine or surgery in this State and who have been actively engaged in such practice in this State for at least 10 years immediately preceding the signing of such certificate; said 3 persons to be previously designated by the Trustees.

(d) Whenever a member covered by the closed plan shall die while in office or shall die after retirement on a pension payable under this chapter or shall die during a period of involuntary retirement after having served at least 12 years as a judge but before having reached the age of 65, an annual pension shall be paid in the following contingencies:

(1) If such judge is survived by a widow or widower but not by a dependent child, there shall be paid to such widow or widower an annual pension as long as the widow or widower lives and remains unmarried; or

(2) If such judge is survived by a widow or widower and a dependent child or children, there shall be paid to such widow or widower an annual pension as long as the widow or widower lives and remains unmarried, but if the widow or widower should die or remarry before the last of the said dependent children shall become independent as provided in this section or shall die, whichever first occurs, the said annual pension which would have been payable to the widow or widower but for the widow's or widower's death or remarriage shall be divided into as many shares as there are dependent children then surviving and a said share shall be paid to or on behalf of each child annually until the child becomes independent or dies, whichever first occurs; or

(3) If such judge leaves no surviving widow or widower but leaves a surviving dependent child or children, the annual pension which would otherwise be paid to a surviving widow or widower shall be divided into as many shares as there are dependent children then surviving, and a said share shall be paid to or on behalf of each child annually until the said child becomes independent or dies, whichever first occurs.

As used in this section, the term "dependent child" means an unmarried child, including stepchild or an adopted child, who is under the age of 18 years.

(e) For the purpose of computing service under this chapter, a judge shall be deemed to commence serving as a judge on the date the judge's commission is issued by the Governor.

(f) [Repealed.]

29 Del. C. 1953, § 5603; 50 Del. Laws, c. 119, § 1; 50 Del. Laws, c. 533, § 1; 50 Del. Laws, c. 554, § 2; 53 Del. Laws, c. 242, § 1; 55 Del. Laws, c. 428, § 1; 56 Del. Laws, c. 198, § 2; 57 Del. Laws, c. 741, §§ 39B, 39C; 58 Del. Laws, c. 527, § 4; 62 Del. Laws, c. 415, §§ 7-10; 64 Del. Laws, c. 154, § 1; 64 Del. Laws, c. 309, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 66, § 1; 78 Del. Laws, c. 179, §§ 294-296.;



§ 5603. Closed plan — Amount of pensions; method of determining

For members covered by the closed plan:

(1) The amount of the annual pension shall be determined by first arriving at the retiring member's average annual compensation during the member's highest paid 3 years comprised of 3 periods of 12 consecutive months for the member's services as a judge or, in the event a judge becomes entitled to a pension prior to having served 3 years as a judge, then the average annual compensation during the member's entire term for the member's services as a judge and multiplying the average annual compensation so computed by 3% and then multiplying the product thus obtained by the total number of years of service as a judge (including fractions of years), including all years of service of the retiring judge both prior and subsequent to becoming a member of the state judiciary and both prior and subsequent to filing a declaration of acceptance of the provisions of this chapter in accordance with § 5605 of this title.

(2)a. Anything to the contrary in this subsection notwithstanding, the maximum pension which a retired judge shall receive is three quarters of the average annual compensation during the retired judge's highest paid 3 years comprised of 3 periods of 12 consecutive months. Anything to the contrary in this subsection notwithstanding, the minimum pension which a retired judge shall receive is one half of the retired judge's average annual compensation during the judge's highest paid 3 years comprised of 3 periods of 12 consecutive months, or, in the event a judge retires before the judge has served 3 years as a judge, then one half the average annual compensation during such retired judge's entire term of service.

b. Anything to the contrary in this section notwithstanding, the pension of a retired judge who has served more than 25 years and who retires between January 1, 1988, and December 31, 1989, shall be three fourths of his or her average annual compensation to be computed based on a period equal to the retired judge's highest paid 60 consecutive months reduced by 1 month for each month of service as a judge in excess of 25 years up to a maximum reduction of 24 months. In no case shall a retired judge's average annual compensation as calculated under this paragraph be based on a period of less than 36 months.

(3) The amount of the annual pension paid to any widow or dependent children of a deceased member of the state judiciary shall be an amount equal to two thirds of the annual pension such member of the state judiciary, if the member dies while in office, would have been entitled to receive if the member had retired for disability on the day of the member's death or shall be an amount equal to two thirds of the pension of the deceased member of the state judiciary if the member died after having retired on pension. The amount of an annual pension paid to any widow or dependent children of a deceased member of the state judiciary who shall die during a period of involuntary retirement after having served at least 12 years as a judge, but before having reached age 65, shall be an amount equal to two thirds of the annual pension such member of the state judiciary would have been entitled to receive if the member had lived to the age of 65. Such pensions shall be paid in equal monthly installments.

29 Del. C. 1953, § 5604; 50 Del. Laws, c. 119, § 1; 50 Del. Laws, c. 533, § 2; 53 Del. Laws, c. 242, § 2; 56 Del. Laws, c. 198, § 3; 62 Del. Laws, c. 415, § 11; 66 Del. Laws, c. 156, §§ 1, 2; 66 Del. Laws, c. 346, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 476, §§ 5, 6; 77 Del. Laws, c. 66, § 2.;



§ 5604. Definition of involuntary retirement

Retirement from the state judiciary shall be deemed to be involuntary if, upon expiration of the judge's term of office, a judge shall fail to be reappointed and confirmed, unless the judge shall have declined reappointment.

29 Del. C. 1953, § 5605; 50 Del. Laws, c. 119, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5605. Acceptance of provisions; result

(a) Each new member of the state judiciary, whether by appointment and confirmation or as a result of any provision of this chapter, may accept the provisions of this chapter by: (1) Written declaration to that effect within 30 days following the member's becoming a member of the state judiciary or (2) through the authorization, heretofore or hereafter accomplished, by said member to permit deductions for the contributions provided in § 5601 of this title. The declaration of acceptance shall be filed in the office of the Secretary of State; provided, however, that in the event the member accepts the provisions of this chapter through authorization of deductions for contributions, the member shall thereafter file a written declaration with the Secretary of State. Upon filing of such written declaration by a member of the state judiciary or upon authorization of deductions for contributions, whichever first occurs, the benefits of this chapter shall be available to the member. Any judge who was, prior to November 8, 1955, a member of the state judiciary, who has not already done so, may file a written declaration of acceptance of the provisions of this chapter within 30 days after November 8, 1955. A declaration of acceptance, or authorization to permit deductions for the contributions provided in § 5601 of this title, heretofore or hereafter accomplished, by a member first appointed on or after July 1, 1980, shall cover such member under the revised plan.

(b) A member first appointed before July 1, 1980, may elect to be covered by the revised plan by filing a declaration of acceptance in the office of the Secretary of State.

(c) Any declaration of acceptance of this chapter or authorization of deductions for the contributions provided in § 5601 of this title as provided in subsection (a) of this section shall constitute an authorization and direction by the member of the state judiciary making the same that if a certificate of permanent physical or mental disability of such member shall be thereafter filed as provided for in § 5602(c) of this title, such certificate shall, without any further act by such member, constitute a resignation by such member, effective immediately after the filing of such certificate. A declaration of acceptance shall also authorize deductions for the contributions provided for in § 5601 of this title.

(d) Any declaration filed or authorization made pursuant to this section shall be irrevocable.

29 Del. C. 1953, § 5606; 50 Del. Laws, c. 119, § 1; 50 Del. Laws, c. 533, § 3; 62 Del. Laws, c. 415, §§ 12-14; 63 Del. Laws, c. 330, § 1; 64 Del. Laws, c. 202, § 1; 66 Del. Laws, c. 123, §§ 1-3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 365, § 4; 74 Del. Laws, c. 8, § 2; 78 Del. Laws, c. 179, § 297.;



§ 5606. Application for benefits

(a) A service pension, disability pension, survivor's pension, death benefit or withdrawal benefit shall be paid only upon the filing of an application in a form prescribed by the Board. A monthly benefit shall not be payable for any month earlier than 2nd month preceding the date on which the application for such benefit is filed.

(b) The Board may require any member or eligible survivor to furnish such information as may be required for the determination of benefits under this chapter, or to authorize the Board to procure such information including, but not limited to, information regarding benefits pursuant to the Federal Social Security Act. The Board may withhold payment of any pension under this chapter whenever the determination of such pension is dependent upon such information and the member or eligible survivor does not cooperate in the furnishing or procuring thereof.

(c) Upon receipt of any form pursuant to subsection (a) of this section, the Board shall consider the retirement and if they find that benefits are due under this chapter they shall notify the State Treasurer who shall make payments of benefits under this chapter out of the State Judiciary Retirement Fund or out of funds transferred for the purpose from the General Fund, as provided in § 5601 of this title.

(d) A service pension, disability pension, or survivor's pension applied for under this act may be paid into a Miller Trust Bank account, pursuant to the creation of an irrevocable income assignment trust ("Miller Trust"), established on behalf of an eligible pensioner or survivor covered under this chapter who is a person with disabilities, so long as the Miller Trust is established consistent with the laws of the State of Delaware, the laws of the United States and in accordance with the rules and regulations of the local and federal agencies responsible for administering assistance programs for persons with disabilities.

29 Del. C. 1953, § 5607; 50 Del. Laws, c. 119, § 1; 50 Del. Laws, c. 554, §§ 3, 4; 57 Del. Laws, c. 741, §§ 39B, 39C; 62 Del. Laws, c. 415, § 15; 77 Del. Laws, c. 408, § 2.;



§ 5607. Termination of pension benefits

Any benefits available to any judge under this chapter shall immediately terminate upon the judge's appointment to and acceptance of any judicial office under state law.

29 Del. C. 1953, § 5608; 50 Del. Laws, c. 119, § 1; 55 Del. Laws, c. 428, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 66, § 3.;



§ 5608. Death benefit; withdrawal benefit

(a) Upon the death of a member, or if a survivor's pension is payable upon such death, when such pension ceases to be payable, there shall be paid to the designated beneficiary or, in the absence of a designated beneficiary, to the estate of the member, a lump sum equal to the excess, if any, of the accumulated member contributions over the aggregate of all pension payments made. Such contributions shall exclude interest for members covered by the closed plan, and include interest for members covered by the revised plan.

(b) Upon the withdrawal from service of a member who is not eligible for a service or disability pension, his or her accumulated contributions without interest if covered by the closed plan, or with interest if covered by the revised plan, shall be paid to him or her.

29 Del. C. 1953, § 5609; 50 Del. Laws, c. 119, § 1; 62 Del. Laws, c. 415, § 16.;



§ 5609. Relationship of judicial pensions to other pensions; social security

(a) No judge, while serving as a judge, shall be entitled to receive any other pension:

(1) Payable by the State under any law of the State,

(2) For which the judge would otherwise be eligible because of the judge's prior service as an employee, officer or elected or appointed official.

Upon the judge's retirement or death, the judge or the person(s) entitled to survivor's benefits provided under this chapter shall be entitled to receive the pension benefits provided under this chapter as well as any other pension benefits for which the judge or the person(s) entitled to survivor's benefits is eligible under any other pension plan payable by the State.

(b) Within 6 months after July 7, 1998, any judge who withdrew his or her contributions from any other pension plan payable by the State, shall be entitled to repay the contributions, with interest at a rate to be determined by the Board. Repayment in accordance with this subsection shall restore all pension benefits for which the judge would have been eligible under the other pension plan payable by the State had the judge not withdrawn his or her contributions.

(c) Nothing contained in this chapter shall prevent any judge from participating on the same basis as other state employees in the social security program except that federal social security payments to which a judge may become entitled shall not be deducted from any pension payments made under this chapter.

29 Del. C. 1953, § 5610; 50 Del. Laws, c. 554, § 5; 71 Del. Laws, c. 365, § 1.;



§ 5610. Assignment of retired judges to active duty

(a)(1) Any judge retired from a statutorily created court and receiving a judicial pension may be designated by the Chief Justice of the Supreme Court to perform such judicial duties in any court where such retired judge could serve if such retired judge still held the judicial position from which the judge retired; provided, however, that such retired judge assents to such designation and provided further that such retired judge is not actively engaged in the practice of law.

(2) Any justice, judge, chancellor or vice chancellor who is retired and receiving a judicial pension may be designated by the Chief Justice of the Supreme Court pursuant to a constitutional or statutory authority to sit temporarily in the court from which the justice, judge, chancellor or vice chancellor retired or in any other court to which the justice, judge, chancellor or vice chancellor could be designated under the Constitution and statutes of the State if the justice, judge, chancellor or vice chancellor still held the judicial position from which the justice, judge, chancellor or vice chancellor retired and if the retired justice, judge, chancellor or vice chancellor assents to such designation, and is not actively engaged in the practice of law. However, no former justice, judge, chancellor or vice chancellor shall be designated to sit in the Supreme Court except temporarily to fill up the number of that Court to the required quorum.

(b) Any retired justice, judge, chancellor or vice chancellor accepting an active duty designation pursuant to the constitutional or statutory authorization shall be compensated on a per diem basis of $250 per day, but in no event shall the total compensation received on a per diem basis when added to the retirement pay exceed the then current annual salary of the judicial position from which such justice, judge, chancellor or vice chancellor has retired. In addition, each retired justice, judge, chancellor or vice chancellor so serving shall receive reimbursement for expenses for travel or secretarial services necessarily incurred for the performance of such active duty.

29 Del. C. 1953, § 5611; 56 Del. Laws, c. 198, § 4; 63 Del. Laws, c. 241, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 94, § 53.;



§ 5611. Adjustment of benefits under closed plan

(a) On and after July 1, 1972, no pension provided under the closed plan which has been in effect for 3 years shall be subject to adjustment. This provision shall not apply to adjustments of pensions required to implement subsection (b) of this section.

(b) Effective September 1, 1972, the amount of any pension in effect on July 1, 1969, shall be the greater of: (1) The monthly pension rate paid in July, 1969, or (2) the recalculated amount determined as a result of audits made between May, 1971, and June 30, 1972, inclusive of any increases provided between July 1, 1969, and June 30, 1972, provided that the minimum pension payable for any month after July, 1969, shall be the monthly pension rate paid in July, 1969.

(c) Any pension overpayments discovered as a result of audits made between May, 1971, and June 30, 1972, shall not be subject to recovery.

29 Del. C. 1953, § 5612; 58 Del. Laws, c. 527, § 4; 62 Del. Laws, c. 415, § 17.;



§ 5612. Revised plan — Eligibility; annual pension for permanent disability

(a) A member covered by the revised plan shall become eligible to receive a pension who has:

(1) Completed 12 years of service as a judge, and has attained age 62;

(2) Completed 24 years of service; or

(3) Been involuntarily retired after having served 22 years as a judge.

(b) A member covered by the revised plan who has completed 12 years of service as a judge shall have a vested right to a pension. Such right shall be forfeited upon his or her application for a refund of his or her accumulated contributions.

(c) If a member of the state judiciary shall develop a permanent physical or mental disability, while in office, the member shall, from and after the ascertainment of such disability in the manner hereafter set forth, receive an annual pension from the State, payable in equal monthly installments during the remainder of the member's lifetime. A member of the state judiciary may be deemed to have a permanent physical or mental disability and unable to perform the duties of the member's office after the Board of Pension Trustees has considered a certificate to that effect signed by the Chief Justice of the Supreme Court, or if the Chief Justice shall be the subject of such certificate, by the senior Justice of the Supreme Court, and by 3 persons duly licensed to practice medicine or surgery in this State and who have been actively engaged in such practice in this State for at least 10 years immediately preceding the signing of such certificate; said 3 persons to be previously designated by the Trustees.

62 Del. Laws, c. 415, § 4; 64 Del. Laws, c. 199, § 1; 64 Del. Laws, c. 309, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 134, § 2; 78 Del. Laws, c. 179, §§ 298-300.;



§ 5613. Revised plan — Pension amount

Subject to the provisions of subdivision (2) of this section:

(1) The amount of the annual pension or disability pension payable to a member under the revised plan shall be the sum of 1/24 of final average compensation multiplied by years of service as a judge up to 12 years inclusive, plus 1/48 of final average compensation multiplied by years of service as a judge from 13 to 24 years inclusive. Disability pensions will be computed on the basis of actual service as a judge or 12 years of service as a judge, whichever is greater.

(2) For a member first appointed before July 1, 1980, who accepts the revised plan, as provided in § 5605 of this title, the pension payable under the revised plan shall be the greater of the pension computed in accordance with subdivision (1) of this section or 3% of final average compensation multiplied by years of service as a judge subject to a minimum pension of 50% of final average compensation and a maximum of 75% of final average compensation.

(3)a. Notwithstanding provisions of this section to the contrary, a member may elect to have his or her service or disability pension, computed under this section, reduced by 2%, thereby providing a survivor's pension equal to two-thirds of such reduced amount to their eligible survivor or survivors at the time of the member's death. This election must be made in a form approved by the Board, filed prior to the issuance of the member's first benefit check, and shall be irrevocable.

b. Notwithstanding the provisions of this section to the contrary, an individual receiving a service or disability pension which was effective prior to July 1, 2001, or an individual with a vested right to a service pension, may elect to have his or her service or disability pension reduced by 2%, thereby providing a survivor's pension equal to two-thirds of such reduced amount to his or her eligible survivor or survivors at the time of his or her death. This election must be made in a form approved by the Board, filed prior to December 15, 2001, to be effective January 1, 2002, for the individual receiving a service or disability pension on July 1, 2001, or, in the case of an individual with a vested right to a service pension, filed prior to the issuance of the individual's first pension check.

62 Del. Laws, c. 415, § 5; 70 Del. Laws, c. 524, § 11; 73 Del. Laws, c. 154, § 1.;



§ 5614. Revised plan — Survivor's pension

(a) Upon the death during service of a member covered by the revised plan, a monthly survivor's pension shall be payable to the member's eligible survivor or survivors equal to two-thirds of the service pension for which the judge would have been eligible and computed on the basis of actual service to the date of death or 12 years, whichever is greater, and had elected the option provided under § 5613(3) of this title.

(b) Upon the death of a member covered by the revised plan and receiving a service or disability pension at the time of his or her death, a monthly survivor's pension shall be payable to his or her eligible survivor or survivor's equal to (i) one-half of such service or disability pension, or (ii) if such pension was computed under § 5613(3), two-thirds of such service or disability pension.

(c) Upon the death after retirement of a member covered by the revised plan, who has a vested right to a pension pursuant to § 5612(b) of this title, but who dies before reaching the age of 62, a monthly survivor's pension shall be payable beginning in the month during which the member would have reached the age of 62 in an amount equal to one half of the pension for which the judge would have been eligible at the age of 62.

(d) For the purpose of this section, the priority of eligible survivors of a member covered by the revised plan shall be as follows, provided that a member may change the priority of eligible survivors specified herein by designating his or her priority of eligible survivors on a form prescribed by the Board at the time of the member's death:

(1) The widow or widower, provided such person had been married to the deceased member for at least 1 year before the date of death; or

(2) If there is no eligible widow or eligible widower, a child (or with the survivor's pension divided among them in equal shares, all such children if there are more than 1), provided the child is unmarried and either:

a. Has not attained age 18;

b. Has attained age 18 but not age 22 and is attending school on a full-time basis; or

c. Has attained age 18 and has a permanent disability as the result of a disability which began before the child attained age 18; or

(3) If there is no eligible widow, eligible widower or eligible child, a dependent parent (or, with the survivor's pension divided between them in equal shares, both such parents if there are 2).

(e) The amount payable to a widow or widower who has not attained age 50 at the time the survivor's pension begins shall be actuarially reduced, in accordance with actuarial tables approved by the Board, for each month the survivor is under age 50 at such time. However, the actuarial reduction for any such widow or widower shall not apply for the period during which such widow or widower has in his or her care a son or daughter who is unmarried and either:

(1) Has not attained age 18;

(2) Has attained age 18 but not age 22 and is attending school on a full-time basis; or

(3) Has attained age 18 and has a permanent disability as the result of a disability which began before the child attained age 18.

(f) A parent shall be deemed to have been dependent on the deceased member if such individual was receiving at least one half of his or her support from the deceased member at the time of death.

(g) A survivor's pension shall begin with the month following the month in which the member dies. If payable to a widow, widower or parent, it shall cease with the month in which the survivor dies. If payable to a child, it shall cease with the month in which the child dies or fails to meet the conditions of eligibility in paragraph (2)(c) of this section.

62 Del. Laws, c. 415, § 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 524, § 12; 71 Del. Laws, c. 336, § 1; 73 Del. Laws, c. 154, §§ 2, 3; 78 Del. Laws, c. 179, § 301.;



§ 5615. Adjustment of benefits

Benefits provided under the revised and closed plans shall be adjusted in the same manner as benefits provided under Chapter 55 of this title.

62 Del. Laws, c. 415, § 18; 63 Del. Laws, c. 443, § 1.;



§ 5616. Actuarial valuations and appropriations

(a) The actuary shall prepare an actuarial valuation of the assets and liabilities of the funds as of June 30, each year. On the basis of reasonable actuarial assumptions and tables approved by the Board, the actuary shall determine the normal cost required to meet the actuarial cost of current service and the unfunded actuarial accrued liability.

(b) The State's appropriation to the funds for the Fiscal Year 1994, and for each fiscal year thereafter, shall be the percentage of covered payroll approved by the Board on the basis of the most recent actuarial valuation, and shall equal the sum of the normal cost plus the payment required to implement the provisions of subsection (c) of this section plus the payment required to amortize the unfunded actuarial accrued liability over 40 years from July 1, 1981. The amortization payment shall be an amount computed as a level percentage of the prospective total covered payroll over the remainder of the amortization periods, with such prospective total covered payroll to be determined on the basis of a growth rate, as determined by the Board, compounded annually. Except as provided in subsection (c) of this section, all funds appropriated pursuant to this subsection shall be deposited into the Fund established by § 5601 of this title.

(c) In order to provide a fund for post retirement increases, the State shall include in its annual appropriation payments equal to 2.33% of covered payroll, subject to the limitations contained in § 5548 (a)(2) of this title. Beginning with the Fiscal Year 94 budget, .70% of covered payroll shall be appropriated; in Fiscal Year 95, 1.11% of covered payroll shall be appropriated; in Fiscal Year 96, 1.52% of covered payroll shall be appropriated; in fiscal year 97, 1.93% of covered payroll shall be appropriated; in Fiscal Year 98 and each fiscal year thereafter 2.33% of covered payroll shall be appropriated. Funds appropriated to implement this subsection shall be deposited into the Post Retirement Fund established by § 5548 of this title.

69 Del. Laws, c. 104, § 4; 78 Del. Laws, c. 116, § 5.;



§ 5617. Increases in pensions

Any monthly service or disability pension which became effective before January 1, 1979, and is payable on July 23, 1982, and any survivor pension based on a former service or disability pension that was effective prior to January 1, 1979, shall be increased effective July 1, 1982, in accordance with the following schedule:

Year Service or Disability Percent Increase in Pension

Pension Becomes Effective       Effective 7/1/82

Prior to 1971  31%

1971  21%

1972  19%

1973  16%

1974  10%

After 1974  5%

63 Del. Laws, c. 443, § 2.;



§ 5618. Employer pickup of employee contributions

(a) Each participating employer, pursuant to the provisions of § 414(h)(2) of the United States Internal Revenue Code [26 U.S.C. § 414(h)(2)], shall pick up and pay the contributions which would otherwise be payable by the members under § 5601 of this title. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(b) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer. This deduction, however, shall not reduce the member's compensation for purposes of computing benefits under the retirement system pursuant to this chapter.

(c) Member contributions shall be credited to a separate account within the member's individual account so that the amount contributed prior to the effective date for the pickup of member contributions may be distinguished from the amounts contributed on or after the effective date.

(d) The contributions, although designated as employee contributions, are being paid by the employer in lieu of the contributions by the employee. The employee will not be given the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system.

68 Del. Laws, c. 358, § 3.;



§ 5619. Payment of benefits

Benefits shall be due and payable under this chapter only to the extent provided in this chapter, and neither the State nor the State Judiciary Retirement Fund shall be liable for any amount in excess of such sums.

71 Del. Laws, c. 132, § 87.;



§ 5620. Attachment and assignment of benefits

Except for orders of the Delaware Family Court for a sum certain payable on a periodic basis, the benefits provided by this chapter shall not be subject to attachment or execution and shall be payable only to the beneficiary designated and shall not be subject to assignment or transfer.

71 Del. Laws, c. 337, § 7.;



§ 5621. Other post-employment benefits appropriations

Funds appropriated to implement this section shall be deposited into the OPEB Fund as established by § 5281 of this title.

76 Del. Laws, c. 70, § 8.;



§ 5622. Establishment of Fund

There shall be established a State Judiciary Retirement Fund, hereinafter referred to as "Fund," to which state appropriations and other employer contributions shall be deposited monthly and to which employee contributions shall be deposited upon deduction from the employee's paycheck and to which earnings on investments, any other contributions, gifts, donations, grants, refunds and reimbursements shall be deposited upon receipt and from which benefits shall be paid and fees and expenses authorized by the Board shall be paid. Subject to Internal Revenue Code § 401(a)(24) [26 U.S.C. § 401(a)(24)], the assets of the Fund will be commingled in the Delaware Public Employees' Retirement System as provided for by § 8308 of this title. The assets of the Fund are held in trust and may not be used for or diverted to any purpose other than for the exclusive benefit of the employees and their beneficiaries.

76 Del. Laws, c. 279, § 7.;






CHAPTER 57. SOCIAL SECURITY

§ 5701. Definitions

As used in this chapter:

(1) "Employee" includes an officer of a state or political subdivision thereof.

(2) "Employment" means any service performed by an employee in the employ of the State, local government, housing authority or any other political subdivision thereof, for such employer, except (i) service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the Social Security Act [42 U.S.C. § 301 et seq.], or (ii) service which under the Social Security Act may not be included in an agreement between the State and the Federal Security Administrator entered into under this chapter. Service which under the Social Security Act [42 U.S.C. § 301 et seq.] may be included in an agreement only upon certification by the Governor in accordance with § 218(d)(3) of that Act [42 U.S.C. § 418(d)(3)] shall be included in the term "employment" if and when the Governor issues, with respect to such service, a certificate to the Secretary of Health, Education and Welfare pursuant to subsection (b) of § 5710 of this title.

(3) "Federal Insurance Contributions Act" means subchapter A of Chapter 9 of the Federal Internal Revenue Code of 1939 and subchapters A and B of Chapter 21 of the Federal Internal Revenue Code of 1954 [26 U.S.C. § 3101 et seq.], as such Codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by § 1400 of such Code of 1939 and § 3101 of such Code of 1954 [26 U.S.C. § 3101].

(4) "Federal Security Administrator" includes any individual to whom the Federal Security Administrator has delegated any of the Administrator's functions under the Social Security Act [42 U.S.C. § 405(l)] with respect to coverage under such Act of employees of states and their political subdivisions.

(5) "Political subdivisions" includes an instrumentality of a state and 1 or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision; the housing authority continued under Chapter 43 of Title 31 shall be construed to be a political subdivision.

(6) "Secretary of Health, Education and Welfare" includes any individual to whom the Secretary of Health, Education and Welfare has delegated any of the Secretary's functions under the Social Security Act [42 U.S.C. § 405(l)] with respect to coverage under such Act of employees of states and their political subdivisions and, with respect to any action taken prior to April 11, 1953, includes the Federal Security Administrator and any individual to whom such Administrator had delegated any such function.

(7) "Social Security Act" means the act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620 [42 U.S.C. § 301 et seq.], officially cited as the "Social Security Act," including regulations and requirements issued pursuant thereto, as such Act has been and may from time to time be amended.

(8) "State Agency" means the State Treasurer.

(9) "Wages" means all remuneration for employment as defined in this section, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of such Act.

48 Del. Laws, c. 344, § 2; 29 Del. C. 1953, § 5701; 50 Del. Laws, c. 445, §§ 2-4; 57 Del. Laws, c. 741, § 37A; 61 Del. Laws, c. 468, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5702. Declaration of policy

(a) In order to extend to employees of the State and its political subdivisions and to the dependents and survivors of such employees the basic protection accorded to others by the old-age and survivors insurance system embodied in the Social Security Act, it is declared to be the policy of the General Assembly, subject to the limitations of this chapter, that such steps be taken as to provide such protection to employees of the State and its political subdivisions on as broad a basis as is permitted under the Social Security Act.

(b) It is also the policy of the General Assembly that the protection afforded employees in positions covered by a retirement system on the date an agreement under this chapter is made applicable to service performed in such positions or those receiving periodic benefits under such retirement system at such time will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

48 Del. Laws, c. 344, § 1; 29 Del. C. 1953, § 5702; 50 Del. Laws, c. 445, § 1.;



§ 5703. Federal-state agreement

The State Agency, with the approval of the Governor, may enter on behalf of the State into an agreement with the Federal Security Administrator, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees of the State or any political subdivision thereof with respect to services specified in such agreement which constitute "employment" as defined in § 5701 of this title. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the State Agency and Secretary of Health, Education and Welfare shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement and their dependents and survivors on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2) The State will pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages, as defined in § 5701 of this title, equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of such Act;

(3) Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein but in no event may it be effective with respect to any such services performed prior to the first day of the calendar year in which such agreement is entered into or in which the modification of the agreement making it applicable to such services is entered into, except that with respect to an agreement or modification thereof entered into prior to January 1, 1954, the agreement or modification thereof may be effective with respect to such services performed on or after January 1, 1951, except that a modification entered into after December 31, 1954, and prior to January 1, 1958, may be effective with respect to services performed after December 31, 1954, or after a later date specified in such modification;

(4) All services which constitute employment and are performed in the employ of the State by employees of the State shall be covered by the agreement; provided, however, that services which may be excluded under the Social Security Act may be excluded by the agreement and provided further that the agreement may be drawn to exclude all employees of the State without prejudice to the right to cover employees of the State in a subsequent modification of the agreement;

(5) All services which (i) constitute employment as defined in § 5701 of this title, (ii) are performed in the employ of a political subdivision of the State and (iii) are covered by a plan which is in conformity with the terms of the agreement and has been approved by the State Agency under § 5706 of this title shall be covered by the agreement; provided, however, that services which may be excluded under the Social Security Act may be excluded by the agreement;

(6) As modified, the agreement shall include all services described in either subdivision (4) or (5) of this section and performed by individuals to whom § 218(c)(3)(C) of the Social Security Act [42 U.S.C. § 418] is applicable and shall provide that the service of any such individual shall continue to be covered by the agreement in case the individual thereafter becomes eligible to be a member of a retirement system; and

(7) As modified, the agreement shall include all services described in either subdivision (4) or (5) of this section and performed by individuals in positions covered by a retirement system with respect to which the Governor has issued a certificate to the Secretary of Health, Education and Welfare pursuant to § 5710(b) of this title.

48 Del. Laws, c. 344, § 3; 29 Del. C. 1953, § 5703; 49 Del. Laws, c. 194, §§ 1-3; 50 Del. Laws, c. 445, §§ 5-9; 70 Del. Laws, c. 186, § 1.;



§ 5704. Interstate instrumentalities

Any instrumentality jointly created by this State and any other state or states may, upon the granting of like authority by such other state or states, (1) enter into an agreement with the Secretary of Health, Education and Welfare whereby the benefits of the federal old-age and survivors insurance system shall be extended to employees of such instrumentality, (2) require its employees to pay, and for that purpose to deduct from their wages, contributions equal to the amounts which they would be required to pay under subsection (a) of § 5705 of this title if they were covered by an agreement made pursuant to § 5703 of this title and (3) make payments to the Secretary of the Treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements. Such agreement shall, to the extent practicable, be consistent with the terms and provisions of § 5703 of this title and other provisions of this chapter.

48 Del. Laws, c. 344, § 3; 29 Del. C. 1953, § 5704; 50 Del. Laws, c. 445, § 5.;



§ 5705. Contributions by state employees

(a) Every employee of the State whose services are covered by an agreement entered into under § 5703 of this title shall be required to pay for the period of such coverage into the Contribution Fund established by § 5707 of this title contributions with respect to wages equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of such Act. Such liability shall arise in consideration of the employee's retention in the service of the State or the employee's entry upon such service after June 8, 1951.

(b) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(c) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments or refund, if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the State Agency shall prescribe.

48 Del. Laws, c. 344, § 4; 29 Del. C. 1953, § 5705; 50 Del. Laws, c. 445, § 10; 70 Del. Laws, c. 186, § 1.;



§ 5706. Plans for coverage of employees of political subdivisions

(a) Each political subdivision of the State may submit for approval by the State Agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of such Act, to employees of such political subdivisions. Each such plan and any amendment thereof shall be approved by the State Agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the State Agency, except that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the Social Security Act and with the agreement entered into under § 5703 of this title;

(2) It provides that all services which constitute employment and are performed in the employ of the political subdivision by employees thereof shall be covered by the plan except that it may exclude services performed by individuals to whom § 218(c)(3)(C) of the Social Security Act [42 U.S.C. § 418] is applicable; provided, however, that services which may be excluded under the Social Security Act may be excluded by the agreement;

(3) It specifies the source or sources from which the funds necessary to make the payments required by paragraph (1) of subsection (c) of this section and by subsection (d) of this section are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) It provides for such methods of administration of the plan by the political subdivision as are found by the State Agency to be necessary for the proper and efficient administration of the plan;

(5) It provides that the political subdivision will make such reports, in such form and containing such information as the State Agency may from time to time require, and comply with such provisions as the State Agency or the Secretary of Health, Education and Welfare may from time to time find necessary to assure the correctness and verification of such reports; and

(6) It authorizes the State Agency to terminate the plan in its entirety, in the discretion of the State Agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the State Agency and may be consistent with the Social Security Act.

(b) The State Agency shall not finally refuse to approve a plan submitted by a political subdivision under subsection (a) of this section and shall not terminate an approved plan without reasonable notice and opportunity for hearing to the political subdivision affected thereby.

(c)(1) Each political subdivision as to which a plan has been approved under this section shall pay into the Contribution Fund with respect to wages, at such time or times as the State Agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the State Agency under § 5703 of this title.

(2) Each political subdivision required to make payments under paragraph (1) of this subsection may, in consideration of the employee's retention in or entry upon employment after June 8, 1951, impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to wages not exceeding the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of such Act and may deduct the amount of such contribution from wages as and when paid. Contributions so collected shall be paid into the Contribution Fund in partial discharge of the liability of such political subdivision or instrumentality under paragraph (1) of this subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(d) Delinquent payments due under paragraph (1) of subsection (c) of this section may, with interest at the rate currently then being charged by the Social Security Administration but not less than $10 per each delinquency, be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the State Agency, be deducted from any other moneys payable to such subdivision by any department or agency of the State.

48 Del. Laws, c. 344, § 5; 29 Del. C. 1953, § 5706; 49 Del. Laws, c. 194, §§ 4, 5; 50 Del. Laws, c. 445, §§ 5, 11, 12; 63 Del. Laws, c. 156, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5707. Contribution Fund

(a) There is established a special fund to be known as the Contribution Fund. Such Fund shall consist of and there shall be deposited in such Fund:

(1) All contributions, interest and penalties collected under §§ 5705 and 5706 of this title;

(2) All moneys appropriated thereto under this chapter;

(3) Any property or securities and earnings thereof acquired through the use of the moneys belonging to the Fund;

(4) Interest earned upon any moneys in the Fund; and

(5) All sums recovered upon the bond of the custodian or otherwise for losses sustained by the Fund and all other moneys received for the Fund from any other source.

All moneys in the Fund shall be mingled and undivided. Subject to this chapter, the State Agency is vested with full power, authority and jurisdiction over the Fund, including all moneys and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated which are necessary to the administration thereof and are consistent with this chapter.

(b) The Contribution Fund shall be established and held separate and apart from any other funds or moneys of the State and shall be used and administered exclusively for the purpose of this chapter. Withdrawals from such Fund shall be made solely for (1) payment of amounts required to be paid to the Secretary of the Treasury pursuant to an agreement entered into under § 5703 of this title, (2) payment of refunds provided for in subsection (c) of § 5705 of this title and (3) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.

(c) From the Contribution Fund the custodian of the Fund shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the State Agency in accordance with any agreement entered into under § 5703 of this title and the Social Security Act.

(d) The State Treasurer shall be ex officio treasurer and custodian of the Contribution Fund and shall administer such Fund in accordance with this chapter and the directions of the State Agency and shall pay all warrants drawn upon it in accordance with this section and with such regulations as the State Agency may prescribe pursuant thereto.

(e)(1) There are hereby authorized to be appropriated annually to the Contribution Fund, in addition to the contributions collected and paid into the Contribution Fund under §§ 5705 and 5706 of this title, to be available for the purposes of subsections (b) and (c) of this section until expended, such additional sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under § 5703 of this title.

(2) The State Agency shall submit to each regular session of the General Assembly, at least 90 days in advance of the beginning of such session, an estimate of the amounts authorized to be appropriated to the Contribution Fund by paragraph (1) of this subsection for the next appropriation period.

48 Del. Laws, c. 344, § 6; 29 Del. C. 1953, § 5707; 57 Del. Laws, c. 741, § 37B; 61 Del. Laws, c. 468, § 3.;



§ 5708. Rules and regulations

The State Agency shall make and publish such rules and regulations, not inconsistent with this chapter, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this chapter.

48 Del. Laws, c. 344, § 8; 29 Del. C. 1953, § 5708.;



§ 5709. Studies and reports

The State Agency shall make studies concerning the problem of old-age and survivors' insurance protection for employees of the state and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this chapter. It shall also submit a report to the General Assembly at the beginning of each regular session, covering the administration and operation of this chapter during the preceding calendar year, including such recommendations for amendments to this chapter as it considers proper.

48 Del. Laws, c. 344, § 9; 29 Del. C. 1953, § 5709.;



§ 5710. Referenda and certification

(a) With respect to employees of the State, the Governor is empowered to authorize a referendum, the cost of such referendum to be borne by the State, and, with respect to the employees of any political subdivision, the Governor shall authorize a referendum upon request of the governing body of such subdivision, the cost of such referendum to be borne by the political subdivision; and in either case the referendum shall be conducted, and the Governor shall designate an agency or individual to supervise its conduct, in accordance with the requirements of § 218(d)(3) of the Social Security Act [42 U.S.C. § 418(d)(3)], on the question of whether service in positions covered by a retirement system established by the State or by a political subdivision thereof should be excluded from or included under an agreement under this chapter. The notice of referendum required by § 218(d)(3)(C) of the Social Security Act [42 U.S.C. § 418(d)(3)(C)] to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors and the liabilities to which they will be subject if their services are included under an agreement under this chapter.

(b) Upon receiving evidence satisfactory to the Governor that with respect to any such referendum the conditions specified in § 218(d)(3) of the Social Security Act have been met, the Governor shall so certify to the Secretary of Health, Education and Welfare.

29 Del. C. 1953, § 5710; 50 Del. Laws, c. 445, § 13; 70 Del. Laws, c. 186, § 1.;






CHAPTER 58. LAWS REGULATING THE CONDUCT OF OFFICERS AND EMPLOYEES OF THE STATE

Subchapter I State Employees', Officers' and Officials' Code of Conduct

§ 5801. Short title

This subchapter shall be known and may be cited as the "State Employees', Officers' and Officials' Code of Conduct."

67 Del. Laws, c. 417, § 1.;



§ 5802. Legislative findings and statement of policy

The General Assembly finds and declares:

(1) In our democratic form of government, the conduct of officers and employees of the State must hold the respect and confidence of the people. They must, therefore, avoid conduct which is in violation of their public trust or which creates a justifiable impression among the public that such trust is being violated.

(2) To ensure propriety and to preserve public confidence, officers and employees of the State must have the benefit of specific standards to guide their conduct and of some disciplinary mechanisms to guarantee uniform maintenance of those standards. Some standards of this type are so vital to government that violation thereof should subject the violator to criminal penalties.

(3) In our democratic form of government, it is both necessary and desirable that all citizens should be encouraged to assume public office and employment, and that, therefore, the activities of officers and employees of the State should not be unduly circumscribed.

(4) It is the desire of the General Assembly that all counties, municipalities and towns adopt code of conduct legislation at least as stringent as this act to apply to their employees and elected and appointed officials. This subchapter shall apply to any county, municipality or town and the employees and elected and appointed officials thereof which has not enacted such legislation by January 23, 1993. No code of conduct legislation shall be deemed sufficient to exempt any county, municipality or town from the purview of this subchapter unless the code of conduct has been submitted to the State Ethics Commission and determined by a majority vote thereof to be at least as stringent as this subchapter. Any change to an approved code of conduct must similarly be approved by the State Ethics Commission to continue the exemption from this subchapter.

67 Del. Laws, c. 417, §§ 1, 2; 68 Del. Laws, c. 433, § 1.;



§ 5803. Construction

This subchapter shall be construed to promote high standards of ethical conduct in state government.

59 Del. Laws, c. 575, § 1; 67 Del. Laws, c. 417, § 1.;



§ 5804. Definitions

For the purposes of this subchapter:

(1) "Close relative" means a person's parents, spouse, children (natural or adopted) and siblings of the whole and half-blood.

(2) "Commission" means the State Public Integrity Commission established by this chapter.

(3) "Commission Counsel" means the legal counsel appointed by the Commission pursuant to this chapter.

(4) "Compensation" means any money, thing of value or any other economic benefit of any kind or nature whatsoever conferred on or received by any person in return for services rendered or to be rendered by oneself or another.

(5) A person has a "financial interest" in a private enterprise if:

a. The person has a legal or equitable ownership interest in the enterprise of more than 10% (1% or more in the case of a corporation whose stock is regularly traded on an established securities market);

b. The person is associated with the enterprise and received from the enterprise during the last calendar year or might reasonably be expected to receive from the enterprise during the current or the next calendar year income in excess of $5,000 for services as an employee, officer, director, trustee or independent contractor; or

c. The person is a creditor of a private enterprise in an amount equal to 10% or more of the debt of that enterprise (1% or more in the case of a corporation whose securities are regularly traded on an established securities market).

(6) "Honorary state official" means a person who serves as an appointed member, trustee, director or the like of any state agency and who receives or reasonably expects to receive not more than $5,000 in compensation for such service in a calendar year (not including any reimbursement for expenses).

(7) "Matter" means any application, petition, request, business dealing or transaction of any sort.

(8) "Person" means an individual, partnership, corporation, trust, joint venture and any other association of individuals or entities.

(9) "Private enterprise" means any activity conducted by any person, whether conducted for profit or not for profit and includes the ownership of real or personal property. Private enterprise does not include any activity of the State or of any political subdivision or of any agency, authority or instrumentality thereof.

(10) "State" means the State of Delaware and includes any state agency.

(11) "State agency" means any office, department, board, commission, committee, court, school district, board of education and all public bodies existing by virtue of an act of the General Assembly or of the Constitution of the State, excepting only political subdivisions of the State, their agencies and other public agencies not specifically included in this definition which exist by virtue of state law, and whose jurisdiction:

a. Is limited to a political subdivision of the State or to a portion thereof; or

b. Extends beyond the boundaries of the State.

(12)a. "State employee" means any person:

1. Who receives compensation as an employee of a state agency;

2. Who serves as an appointed member, trustee, director or the like of any state agency and who receives or reasonably expects to receive more than $5,000 in compensation for such service in a calendar year (not including any reimbursement for expenses); or

3. Who is an elected or appointed school board member.

b. "State employee" does not include:

1. Members of the General Assembly;

2. The Chief Justice and Justices of the Supreme Court;

3. The Chancellor and Vice-Chancellors of the Court of Chancery;

4. The President Judge and Judges of Superior Court;

5. The Chief Judge and Judges of Family Court;

6. The Chief Judge and Resident Judges of the Court of Common Pleas;

7. The Chief Magistrate and Justices of the Peace;

8. State officers; or

9. Honorary state officials.

(13) "State officer" means any person who is required by subchapter II of this chapter to file a financial disclosure statement but does not include:

a. Members of the General Assembly;

b. The Chief Justice and Justices of the Supreme Court;

c. The Chancellor and Vice-Chancellors of the Court of Chancery;

d. The President Judge and Judges of Superior Court;

e. The Chief Judge and Judges of Family Court;

f. The Chief Judge and Judges of the Court of Common Pleas; or

g. The Chief Magistrate and Justices of the Peace.

59 Del. Laws, c. 575, § 1; 61 Del. Laws, c. 132, § 23; 62 Del. Laws, c. 48, § 1; 67 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 467, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 176, §§ 33, 34; 73 Del. Laws, c. 19, § 1; 76 Del. Laws, c. 213, §§ 44-51.;



§ 5805. Prohibitions relating to conflicts of interest

(a) Restrictions on exercise of official authority. —

(1) No state employee, state officer or honorary state official may participate on behalf of the State in the review or disposition of any matter pending before the State in which the state employee, state officer or honorary state official has a personal or private interest, provided, that upon request from any person with official responsibility with respect to the matter, any such person who has such a personal or private interest may nevertheless respond to questions concerning any such matter. A personal or private interest in a matter is an interest which tends to impair a person's independence of judgment in the performance of the person's duties with respect to that matter.

(2) A person has an interest which tends to impair the person's independence of judgment in the performance of the person's duties with respect to any matter when:

a. Any action or inaction with respect to the matter would result in a financial benefit or detriment to accrue to the person or a close relative to a greater extent than such benefit or detriment would accrue to others who are members of the same class or group of persons; or

b. The person or a close relative has a financial interest in a private enterprise which enterprise or interest would be affected by any action or inaction on a matter to a lesser or greater extent than like enterprises or other interests in the same enterprise.

(3) In any case where a person has a statutory responsibility with respect to action or nonaction on any matter where the person has a personal or private interest and there is no provision for the delegation of such responsibility to another person, the person may exercise responsibility with respect to such matter, provided, that promptly after becoming aware of such conflict of interest, the person files a written statement with the Commission fully disclosing the personal or private interest and explaining why it is not possible to delegate responsibility for the matter to another person.

(b) Restrictions on representing another's interest before the state. —

(1) No state employee, state officer or honorary state official may represent or otherwise assist any private enterprise with respect to any matter before the state agency with which the employee, officer or official is associated by employment or appointment.

(2) No state officer may represent or otherwise assist any private enterprise with respect to any matter before the State.

(3) This subsection shall not preclude any state employee, state officer or honorary state official from appearing before the State or otherwise assisting any private enterprise with respect to any matter in the exercise of such person's official duties.

(c) Restrictions on contracting with the state. — No state employee, no state officer and no private enterprise in which a state employee or state officer has a legal or equitable ownership of more than 10% (more than 1% in the case of a corporation whose stock is regularly traded on an established securities market) shall enter into any contract with the State (other than an employment contract) unless such contract was made or let after public notice and competitive bidding. Such notice and bidding requirements shall not apply to contracts not involving more than $2,000 per year if the terms of such contract reflect arms' length negotiations. For the period of July 1, 1990 through June 30, 1991, nothing in this subsection shall prohibit a state employee, a state officer, or a private enterprise in which a state employee or a state officer has a legal or equitable ownership of more than 10% (more than 1% in the case of a corporation whose stock is regularly traded on an established securities market) from contracting with a public school district and/or the State Board of Education for the transportation of school children without public notice and competitive bidding as is permitted under § 6923 of this title.

(d) Post-employment restrictions. — No person who has served as a state employee, state officer or honorary state official shall represent or otherwise assist any private enterprise on any matter involving the State, for a period of 2 years after termination of employment or appointed status with the State, if the person gave an opinion, conducted an investigation or otherwise was directly and materially responsible for such matter in the course of official duties as a state employee, officer or official. Nor shall any former state employee, state officer or honorary state official disclose confidential information gained by reason of public position nor shall the person otherwise use such information for personal gain or benefit.

(e) Unauthorized disclosure of confidential information. — No person shall disclose any information required to be maintained confidential by the Commission under § 5806(d), § 5807(b) or (d), or § 5810(h) of this title.

(f) Criminal sanctions. —

(1) Any person who knowingly or willfully violates any provision of this section shall be guilty of a misdemeanor, punishable for each such violation by imprisonment of not more than 1 year and by a fine not to exceed $10,000.

(2) A prosecution for a violation of this section shall be subject to the time limitations of § 205 of Title 11.

(3) The Superior Court shall have exclusive jurisdiction over prosecution for all criminal violations of this section.

(g) Contracts voidable by court action. — In addition to any other penalty provided by law, any contract entered into by any state agency in violation of this subchapter shall be voidable by the state agency; provided, that in determining whether any court action should be taken to void such a contract pursuant to this subsection, the state agency shall consider the interests of innocent 3rd parties who may be damaged thereby. Any court action to void any transaction must be initiated within 30 days after the state agency involved has, or should have, knowledge of such violation.

(h) Exceptions for transportation contracts with school districts. — Except for transportation supervisors for any school district within this State, nothing in this section shall prohibit an employee or the employee's spouse or children (natural or adopted) from contracting for the transportation of school children. Such transportation contracts may be entered into by an employee or the employee's spouse or children without public notice and competitive bidding as is provided in § 6916 of this title.

(i) [Deleted.]

59 Del. Laws, c. 575, § 1; 63 Del. Laws, c. 1, § 1; 64 Del. Laws, c. 423, § 1; 67 Del. Laws, c. 314, § 1; 67 Del. Laws, c. 417, § 1; 68 Del. Laws, c. 198, § 1; 69 Del. Laws, c. 467, §§ 4, 27; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 150, § 86; 71 Del. Laws, c. 227, § 2.;



§ 5806. Code of conduct

(a) Each state employee, state officer and honorary state official shall endeavor to pursue a course of conduct which will not raise suspicion among the public that such state employee, state officer or honorary state official is engaging in acts which are in violation of the public trust and which will not reflect unfavorably upon the State and its government.

(b) No state employee, state officer or honorary state official shall have any interest in any private enterprise nor shall such state employee, state officer or honorary state official incur any obligation of any nature which is in substantial conflict with the proper performance of such duties in the public interest. No state employee, state officer or honorary state official shall accept other employment, any compensation, gift, payment of expenses or any other thing of monetary value under circumstances in which such acceptance may result in any of the following:

(1) Impairment of independence of judgment in the exercise of official duties;

(2) An undertaking to give preferential treatment to any person;

(3) The making of a governmental decision outside official channels; or

(4) Any adverse effect on the confidence of the public in the integrity of the government of the State.

Provided however, that a minimal gratuity provided on occasion to blind or disabled state employees or other blind or disabled persons supervised by the Division of Visually Impaired, shall not be considered to be a violation of this section.

(c) No state employee, state officer, or honorary state official shall acquire a financial interest in any private enterprise which such official has reason to believe may be directly involved in decisions to be made by such official in an official capacity on behalf of the State.

(d) Any state employee or state officer who has a financial interest in any private enterprise which is subject to the regulatory jurisdiction of, or does business with, any state agency (and any honorary state official who has a financial interest in any private enterprise which is subject to the regulatory jurisdiction of, or does business with, the state agency on which the official serves as an appointee) shall file with the Commission a written statement fully disclosing the same. Such disclosure shall be confidential and the Commission shall not release such disclosed information, except as may be necessary for the enforcement of this chapter. The filing of such disclosure statement shall be a condition of commencing and continuing employment or appointed status with the State.

(e) No state employee, state officer or honorary state official shall use such public office to secure unwarranted privileges, private advancement or gain.

(f) No state employee, state officer or honorary state official shall engage in any activity beyond the scope of such public position which might reasonably be expected to require or induce such state employee, state officer or honorary state official to disclose confidential information acquired by such official by reason of such public position.

(g) No state employee, state officer or honorary state official shall, beyond the scope of such public position, disclose confidential information gained by reason of such public position nor shall such official otherwise use such information for personal gain or benefit.

(h) No state employee, state officer or honorary state official, in the course of public responsibilities, shall use the granting of sexual favors as a condition, either explicit or implicit, for an individual's favorable treatment by that person or a state agency.

(i) Notwithstanding the provisions of Chapters 58, 59, and 69 of this title and the State Merit Rules of Personnel Administration, state employees may contract to provide foster care or respite care for individuals with fees paid for by the State provided further that the employee does so at other than assigned work hours. Additionally, these individuals are not permitted to participate in the review or disposition of any matter related to foster and/or respite care in which they have or may have a personal or private interest and may not be monitored or reviewed by other state employees who are more junior or related to them.

59 Del. Laws, c. 575, § 1; 63 Del. Laws, c. 1, § 2; 65 Del. Laws, c. 349, § 1; 67 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 467, §§ 5, 27; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 567, § 1; 76 Del. Laws, c. 80, § 33.;



§ 5807. Waivers of restrictions and advisory opinions

(a) Notwithstanding the provisions of §§ 5805 and 5806 of this title, upon the written request of any state agency or of any individual who is or was a state employee, state officer or honorary state official, the Commission may grant a waiver to the specific prohibitions contained therein if the Commission determines that the literal application of such prohibition in a particular case is not necessary to achieve the public purposes of this chapter or would result in an undue hardship on any employee, officer, official or state agency. Any such waiver may be granted only by written decision of the Commission. Any person who acts in good faith reliance upon any such waiver decision shall not be subject to discipline or other sanction hereunder with respect to the matters covered by the waiver decision provided there was a full disclosure to the Commission of all material facts necessary for the waiver decision.

(b) Any application for a waiver, any proceedings and any decision with respect thereto shall be maintained confidential by the Commission provided that:

(1) Public disclosure shall be made by the Commission upon the written request of the applicant;

(2) The Commission may make such public disclosure as it determines is required in connection with the prosecution of any violation of this subchapter;

(3) The Commission shall report to appropriate federal and state authorities substantial evidence of any criminal violation which may come to its attention; and

(4) In the event that a waiver is granted, the waiver decision and the record of all proceedings relating thereto shall be open to public inspection.

(c) Upon the written request of any state employee, state officer, honorary state official or state agency or a public officer as defined in § 5812 of this title, the Commission may issue an advisory opinion as to the applicability of this chapter to any particular fact situation. Any person who acts in good faith reliance upon any such advisory opinion shall not be subject to discipline or other sanction hereunder with respect to the matters covered by the advisory opinion provided there was a full disclosure to the Commission of all material facts necessary for the advisory opinion.

(d) Any application for an advisory opinion, any proceedings and any decision with respect thereto shall be maintained confidential by the Commission provided that:

(1) Public disclosure shall be made by the Commission upon the written request of the applicant;

(2) The Commission may make such public disclosure as it determines is required in connection with the prosecution of any violation of this chapter;

(3) The Commission shall report to appropriate federal and state authorities substantial evidence of any criminal violation which may come to its attention; and

(4) The Commission shall prepare a summary of its advisory opinions for public distribution without disclosing the identity of the applicants.

59 Del. Laws, c. 575, § 1; 67 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 467, §§ 6, 7, 27.;



§ 5808. State Public Integrity Commission; establishment, membership, offices

(a) The State Ethics Commission is hereby renamed and reestablished as the State Public Integrity Commission to assume the functions of the State Ethics Commission and to administer and implement this chapter, and to perform such other responsibilities as may be entrusted to it by law.

(b) The Commission shall consist of 7 members appointed by the Governor with the concurrence of the Senate. Not more than 4 members shall be registered with the same political party. No member shall hold any elected or appointed office under the government of the United States or the State or be a candidate for any such office. No member shall hold any political party office or an office in any political campaign. Members of the Commission may be removed by the Governor, with the concurrence of the Senate, for substantial neglect of duty, gross misconduct in office or violation of this chapter.

(c) A member of the Commission shall be appointed for a term of office of 7 years and until a successor has been appointed and has qualified, except that initially the Commission shall consist of the members of the former State Ethics Commission as of July 15, 1994, and said members shall serve the remaining portion of their terms and until their successors have been appointed and have qualified. No member shall serve for more than 1 full 7-year term. When a vacancy occurs in the membership of the Commission, it shall be filled by appointment for the unexpired portion of the term in the same manner as original appointments.

(d) The Commission shall elect a chairperson from among its membership. Four members of the Commission shall constitute a quorum and, if a quorum is present, a vacancy on the Commission shall not impair the right of the remaining members to exercise all the powers of the Commission. Disciplinary hearings may be conducted and sanctions may be imposed only by the affirmative action of at least 4 members. Otherwise the Commission may delegate authority to the chairperson to act for the Commission between meetings.

(e) Each member of the Commission shall be compensated at the rate of $100 for each day devoted to the performance of official duties. Each member of the Commission shall be reimbursed for reasonable and necessary expenses incurred in the performance of official duties.

(f) The principal office of the Commission shall be in Dover but it may meet, and exercise its power, at any other place in the State.

67 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 467, § 8; 70 Del. Laws, c. 186, § 1.;

§ 5808A Commission Counsel; powers and duties.

(a) There shall be a Commission Counsel who shall be the legal representative of the Commission and have the following powers and duties:

(1) To assist the Commission in preparing and publishing manuals and guides explaining the duties of individuals covered by this chapter and in other activities, such as seminars and workshops, educating individuals covered by this chapter about its requirements and purposes, and giving instructions and public information materials to facilitate compliance with, and enforcement hereof.

(2) To provide legal counsel to the Commission concerning any matter arising in connection with the exercise of its official powers or duties.

(3) To review information coming to the attention of the Commission relating to potential violations of this chapter.

(4) To investigate information coming to the attention of the Commission that, if true, would constitute a violation of any provision of this chapter and/or to recommend that possible violations of these, or other state and federal laws, be referred by the Commission to the Attorney General or the United States Attorney for investigation and prosecution. Matters may be so referred to the Attorney General or the United States Attorney only upon a determination by at least a majority of the Commission that there are reasonable grounds to believe that a violation may have occurred.

(5) To prosecute disciplinary proceedings, if a determination has been made by at least a majority of the Commission that there are reasonable grounds to believe that a violation may have occurred, before the Commission and to assist the Commission in drafting educational materials, waiver decisions and advisory opinions.

(6) To employ and supervise staff necessary to perform investigatory and prosecutorial functions.

(7) To maintain permanent records of all advisory, waiver, investigatory and prosecutorial matters.

(8) To perform any other tasks requested by the Commission concerning any matter arising in connection with the exercise of its official powers or duties.

(b) The Commission Counsel may recuse from a matter before the Commission when, in the view of Commission Counsel or of the Commission, such recusal is deemed necessary or appropriate. In situations where Commission Counsel recuses, the duties of the Commission Counsel may be exercised by the Attorney General or by outside counsel chosen by the Commission.

69 Del. Laws, c. 467, § 9; 70 Del. Laws, c. 186, § 1.;

§ 5808B Commission Counsel's appointment contingent upon appropriations.

The Commission Counsel established by § 5808A of this title shall not be appointed by the Commission until adequate funds have been appropriated for such purpose. In the absence of such appointment, the Attorney General shall provide legal assistance to the Commission and shall exercise any duties assigned to the Commission Counsel by this chapter. Such duties may also be exercised by outside counsel chosen by the Commission, if adequate funds are appropriated for such purpose.

69 Del. Laws, c. 467, § 9.;



§ 5808A. Commission Counsel; powers and duties

(a) There shall be a Commission Counsel who shall be the legal representative of the Commission and have the following powers and duties:

(1) To assist the Commission in preparing and publishing manuals and guides explaining the duties of individuals covered by this chapter and in other activities, such as seminars and workshops, educating individuals covered by this chapter about its requirements and purposes, and giving instructions and public information materials to facilitate compliance with, and enforcement hereof.

(2) To provide legal counsel to the Commission concerning any matter arising in connection with the exercise of its official powers or duties.

(3) To review information coming to the attention of the Commission relating to potential violations of this chapter.

(4) To investigate information coming to the attention of the Commission that, if true, would constitute a violation of any provision of this chapter and/or to recommend that possible violations of these, or other state and federal laws, be referred by the Commission to the Attorney General or the United States Attorney for investigation and prosecution. Matters may be so referred to the Attorney General or the United States Attorney only upon a determination by at least a majority of the Commission that there are reasonable grounds to believe that a violation may have occurred.

(5) To prosecute disciplinary proceedings, if a determination has been made by at least a majority of the Commission that there are reasonable grounds to believe that a violation may have occurred, before the Commission and to assist the Commission in drafting educational materials, waiver decisions and advisory opinions.

(6) To employ and supervise staff necessary to perform investigatory and prosecutorial functions.

(7) To maintain permanent records of all advisory, waiver, investigatory and prosecutorial matters.

(8) To perform any other tasks requested by the Commission concerning any matter arising in connection with the exercise of its official powers or duties.

(b) The Commission Counsel may recuse from a matter before the Commission when, in the view of Commission Counsel or of the Commission, such recusal is deemed necessary or appropriate. In situations where Commission Counsel recuses, the duties of the Commission Counsel may be exercised by the Attorney General or by outside counsel chosen by the Commission.

69 Del. Laws, c. 467, § 9; 70 Del. Laws, c. 186, § 1.;

§ 5808B Commission Counsel's appointment contingent upon appropriations.

The Commission Counsel established by § 5808A of this title shall not be appointed by the Commission until adequate funds have been appropriated for such purpose. In the absence of such appointment, the Attorney General shall provide legal assistance to the Commission and shall exercise any duties assigned to the Commission Counsel by this chapter. Such duties may also be exercised by outside counsel chosen by the Commission, if adequate funds are appropriated for such purpose.

69 Del. Laws, c. 467, § 9.;



§ 5808B. Commission Counsel's appointment contingent upon appropriations

The Commission Counsel established by § 5808A of this title shall not be appointed by the Commission until adequate funds have been appropriated for such purpose. In the absence of such appointment, the Attorney General shall provide legal assistance to the Commission and shall exercise any duties assigned to the Commission Counsel by this chapter. Such duties may also be exercised by outside counsel chosen by the Commission, if adequate funds are appropriated for such purpose.

69 Del. Laws, c. 467, § 9.;



§ 5809. State Public Integrity Commission — Power and duties

The powers and duties of the Commission shall be as follows:

(1) To recommend to the General Assembly from time to time such rules of conduct for public employees and officials as it shall deem appropriate.

(2) To issue written advisory opinions upon the request of any state employee, state officer, honorary state official or state agency as to the applicability of this chapter to any particular fact situation.

(3) To refer to Commission Counsel to investigate any alleged violation of this chapter and, after notice and hearing, to recommend by resolution, such disciplinary action as it may deem appropriate to such appropriate official or agency as the Commission shall determine or to take such other disciplinary action as is authorized by § 5810(d) of this title or other provisions of this Code. The Commission may also dismiss any complaint that it determines is frivolous or fails to state a violation.

(4) To report to the appropriate federal or state authorities any substantial evidence of a violation of any criminal law which may come to its attention in connection with any proceeding whether advisory or disciplinary.

(5) To maintain a file of its proceedings, waiver decisions and advisory opinions with a view toward achieving consistency of opinions and recommendations subject to the confidentiality requirements of § 5807(b) and (d), and § 5810(h).

(6) To follow the procedural rules specified in § 5810 of this title and to establish such other procedural rules as shall not be inconsistent with the rules prescribed therein.

(7) To subpoena witnesses, compel their attendance and testimony, administer oaths and affirmations, take evidence and require by subpoena the production of books, papers, records or other evidence needed for the performance of the Commission's duties or exercise of its powers.

(8) To prescribe forms for reports, statements, notices and other documents required by law. The Commission may permit the filing of reports, statements, notices, and other documents by electronic means and may specify the form and content of such filings.

(9) To prepare and publish manuals and guides explaining the duties of individuals covered by this chapter; and giving instructions and public information materials to facilitate compliance with, and enforcement hereof.

(10) To provide assistance to state agencies, employees and officials in administering the provisions of this law.

(11) To prepare an annual report by March 1st of each year describing its activities for the previous year and to prepare such other reports and studies as may advance the purposes of this chapter.

(12) To appoint a lawyer admitted to practice in the State to serve as Commission Counsel.

(13) To request appropriate state agencies to provide such professional assistance as it may require in the discharge of its duties.

(14) To contract for any services which cannot satisfactorily be performed by the Commission Counsel or other Commission staff.

(15) Commencing January 15, 1995, to administer and implement the financial disclosure provisions of subchapter II of this chapter and to maintain the records filed pursuant thereto.

(16) Commencing January 15, 1996, to administer and implement the lobbyist registration provisions of this Code and to maintain the records filed pursuant thereto.

(17) To perform such other responsibilities as may be assigned to it by law.

59 Del. Laws, c. 575, § 1; 67 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 467, §§ 10-13, 27; 75 Del. Laws, c. 57, § 6.;



§ 5810. State Public Integrity Commission — Complaints; hearings; dispositions

(a) Upon the sworn complaint of any person or on its own initiative, the Commission may refer to the Commission Counsel for investigation any alleged violations of this chapter. The Commission Counsel shall be the prosecuting attorney in disciplinary proceedings before the Commission. In any such investigation or proceeding, a defendant shall be given an opportunity to be heard after notice, to be advised and assisted by legal counsel, to produce witnesses and offer evidence, and to cross-examine witnesses. A transcript of any such proceeding shall be made and retained, subject to the confidentiality requirements of subsection (h) of this section.

(b) A member of the Commission shall be ineligible to participate, as a member of the Commission, in any commission proceeding relating to such member's conduct. A member of the Commission who has been found by the Commission to have violated this chapter shall be ineligible to serve again as a member of the Commission.

(c) A member of the Commission may disqualify himself or herself from participating in any investigation of the conduct of any person upon submission in writing and under oath of an affidavit of disqualification stating that the member cannot render an impartial and unbiased decision in the case in which the member seeks to disqualify himself or herself.

(d) With respect to any violation with which a person has been charged and which the Commission has determined as proved, the Commission may take any 1 or more of the following actions:

(1) Issue a written reprimand or censure of that person's conduct.

(2) With respect to a state employee or state officer, other than an elected official, remove, suspend, demote or take other appropriate disciplinary action with respect to that person, without regard to any limits imposed by Chapter 59 of this title but within the limits of the Constitution and other laws of the State.

(3) With respect to an honorary state official, recommend that appropriate action be taken to remove the official from office.

(e) In any proceeding before the Commission, upon the request of any person charged with a violation of this chapter, such person shall be permitted to inspect, copy or photograph books, papers, documents, photographs or other tangible objects which will be used as evidence against that person in a disciplinary hearing and which are material to the preparation of a defense.

(f) In any proceeding before the Commission, if the Commission Counsel or the Commission at any time receives any exculpatory information respecting an alleged violation against any person, it shall forthwith make such information available to such person.

(g) Any person charged with a violation of this chapter may apply to the Commission for the issuance of subpoenas for the appearance of witnesses and for the production of documents on the person's behalf. The application shall be granted upon a concise showing by such person that the proposed testimony or evidence is relevant (or is reasonably calculated to lead to the discovery of relevant evidence) and is not otherwise available. The application shall be denied if not made at a reasonable time or if the testimony or evidence would be merely cumulative.

(h)(1) All proceedings relating to a charged violation of this chapter shall be maintained confidential by the Commission unless (i) public disclosure is requested in writing by the person charged; or (ii) the Commission determines after a hearing that a violation has occurred.

(2) Notwithstanding the confidentiality requirements of paragraph (1) of this subsection, the Commission shall make available for public inspection the record of all proceedings relating to any decision of the Commission which is appealed to Superior Court and the Commission shall report to appropriate federal or state authorities any substantial evidence of a violation of any criminal law which comes to its attention in connection with any proceeding under this chapter.

(3) The chairperson of the Commission shall, with the approval of the Commission, establish such procedures as in the chairperson's judgment may be necessary to prevent the disclosure of any record of any proceedings or other information received by the Commission or its staff except as permitted by this chapter.

67 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 467, §§ 14-18; 70 Del. Laws, c. 186, § 1.;

§ 5810A Judicial review.

In the event that the Commission finds that any person has violated any provision of this chapter, said person shall have a right of appeal to Superior Court of any such finding and of any sanctions imposed with respect thereto by filing a notice of appeal with the Superior Court within 30 days of the final action by the Commission in a particular case. The appeal shall be on the record without a trial de novo. If the Court determines that the record is insufficient for its review, it shall remand the case to the Commission for further proceedings on the record. The Court's review, in the absence of actual fraud, shall be limited to a determination of whether the Commission's decision was supported by substantial evidence on the record. The burden of proof in any such appeal shall be on the appellant.

67 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 467, § 19.;



§ 5810A. Judicial review

In the event that the Commission finds that any person has violated any provision of this chapter, said person shall have a right of appeal to Superior Court of any such finding and of any sanctions imposed with respect thereto by filing a notice of appeal with the Superior Court within 30 days of the final action by the Commission in a particular case. The appeal shall be on the record without a trial de novo. If the Court determines that the record is insufficient for its review, it shall remand the case to the Commission for further proceedings on the record. The Court's review, in the absence of actual fraud, shall be limited to a determination of whether the Commission's decision was supported by substantial evidence on the record. The burden of proof in any such appeal shall be on the appellant.

67 Del. Laws, c. 417, § 1; 69 Del. Laws, c. 467, § 19.;






Subchapter II Financial Disclosure

§ 5811. Findings

The General Assembly finds and declares that:

(1) In our democratic form of government, persons serving in state government hold positions of public trust which require rigorous adherence to the highest standards of honesty, integrity and impartiality.

(2) In order to insure propriety and preserve public trust, a public official or employee should refrain from acting in an official capacity on any matter wherein the employee or official has a direct or indirect personal financial interest that might reasonably be expected to impair objectivity or independence of judgment, and should avoid even the appearance of impropriety.

(3) A disclosure of the personal financial interests of public officials will serve to guard against conduct violative of this public trust and to restore the public's faith and confidence in representatives of its government.

64 Del. Laws, c. 110, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5812. Definitions

(a) "Business enterprise" means corporation, partnership, sole proprietorship or any other individual or organization carrying on a business or profession.

(b) "Capital gain" means capital gains required to be reported to the Internal Revenue Service pursuant to federal internal revenue laws.

(c) "Commission" means the State Public Integrity Commission.

(d) "Constructively controlled" means:

(1) A financial interest in the name of another which is controlled by a public officer by virtue of any relationship of the public officer to another person and which directly benefits the public officer;

(2) Any financial interest of a public officer held jointly with the spouse or child of such public officer;

(3) Any financial interest of the spouse or minor child of a public officer.

(e) "Debt instrument" means bonds, notes, debentures, mortgages or other securities having a fixed yield if not convertible to equity instruments.

(f) "Equity instrument" means any ownership interest in a corporation or other legal entity giving rights to the holder upon liquidation of the entity.

(g) "Fair market value" means, if a security, the quoted price as of January 1 of the year in which the report required by § 5813 of this title is filed, or, if not a security, the price at which the public officer would sell as of January 1 of the year in which the report required by § 5813 of this title is filed.

(h) "Gift" means a payment, subscription, advance, forbearance, rendering or deposit of money, services or anything of value unless consideration of equal or greater value is received. "Gift" shall not include a political contribution otherwise reported as required by law, a commercially reasonable loan made in the ordinary course of business, or a gift received from a spouse or any relative within the 3rd degree of consanguinity of the person or person's spouse or from the spouse of any such relative.

(i) "Honoraria" means fees received for speeches, written articles and participation in discussion groups and similar activities, but does not include reimbursement for expenses.

(j) "Income for services rendered" means income from a single source and includes salary, wages, consulting fees and professional services.

(k) "Instrument of ownership" includes, but is not limited to, common or preferred stock, rights, warrants, articles of partnership, proprietary interest, deeds and debt instruments, if convertible to equity instruments.

(l) "Position of management" means officer, director, partner, proprietor or other managerial position in a business enterprise.

(m) "Professional organization" means an individual engaged in, or an association organized pursuant to, federal or state law for the practice of medicine, law, accounting, engineering or other profession.

(n)(1) "Public officer" shall mean:

a. Any person elected to any state office; and

b. Any person appointed to fill a vacancy in an elective state office; and

c. Any candidate who has filed for any state office; and

d. The Research Director and Controller General of the Legislative Council; and

e. The Chief Justice and Justices of the Supreme Court; and

f. The Chancellors and Vice-Chancellors of the Court of Chancery; and

g. The President Judge and Judges of Superior Court; and

h. The Chief Judge and Judges of Family Court; and

i. The Chief Judge and Judges of the Court of Common Pleas; and

j. The Chief Magistrate and justices of the peace; and

k. The State Court Administrator and the administrators of Superior Court, Family Court, the Court of Common Pleas, and the Justice of the Peace Courts; and

l. The Public Guardian, the Executive Director of the Child Placement Review Board; and

m. All Cabinet Secretaries and persons of equivalent rank within the Executive Branch; and

n. All division directors and persons of equivalent rank within the Executive Branch; and

o. The State Election Commissioner and the Directors and Deputy Directors of the Department of Elections; and

p. The State Fire Marshal and the Director of the State Fire School; and

q. The Adjutant General of the Delaware National Guard; and

r. The Alcoholic Beverage Control Commissioner and the members of the Appeals Commission, pursuant to § 306(c) of Title 4; and

s. The Public Advocate; and

t. Members of the Public Service Commission.

(2) For purposes of this subchapter, the term "public officer" does not include elected and appointed officials of political subdivisions of the State, of public school districts of the State, and of state institutions of higher learning.

(o) "Reimbursement for expenditures" means any payments to a public officer for expenses incurred by that public officer.

(p) "Time or demand deposits" means checking and savings account in banks or deposits or share in savings and loan institutions, credit unions or money market funds.

64 Del. Laws, c. 110, § 1; 64 Del. Laws, c. 223, § 1; 67 Del. Laws, c. 418, § 1; 69 Del. Laws, c. 467, § 20; 71 Del. Laws, c. 176, § 35; 72 Del. Laws, c. 190, § 4; 72 Del. Laws, c. 338, § 6; 75 Del. Laws, c. 57, §§ 1-3; 76 Del. Laws, c. 213, §§ 52-55; 77 Del. Laws, c. 193, § 1; 77 Del. Laws, c. 227, § 1; 79 Del. Laws, c. 110, § 1; 79 Del. Laws, c. 127, § 1; 79 Del. Laws, c. 189, § 1.;



§ 5813. Report disclosing financial information

(a) Every public officer as defined in § 5812 of this title shall file a report disclosing financial interests, as hereinafter provided. Each report shall be on a form prescribed by the Commission, shall be signed by the public officer and shall include at least the following information:

(1) The name and position of the public officer; and

(2) The name, instrument and nature of ownership, and any position of management held by, or constructively controlled by, the public officer in any business enterprise in which legal or equitable ownership is in excess of $5,000 fair market value or from which income of more than $5,000 was either derived during the preceding calendar year or might reasonably be expected to be derived during the current calendar year. Time or demand deposits in a financial institution, or any debt instrument having a fixed yield shall not be listed unless convertible to an equity instrument; and

(3) The name, address and type of practice, without reference to the identity of any individual clients served, of any professional organization in which the public officer is the sole practitioner, officer, director or partner, or serves in any advisory capacity, or which is constructively controlled by the public officer, from which income of more than $5,000 was either derived during the preceding year or might reasonably be expected to be derived during the current calendar year; provided, however, that any such organization construed as a business enterprise and reported pursuant to paragraph (a)(2) of this section need not be reported under this subsection; and

(4) The source of each of the following items received during the preceding calendar year, or reasonably expected to be received during the current calendar year:

a. Any income derived for services rendered exceeding $1,000 from a single source, unless such income is otherwise identified pursuant to paragraph (a)(2) or (3) of this section; or

b. Any capital gain exceeding $1,000 from a single source other than from the sale of a residence occupied by the public officer; or

c. Any reimbursement for expenditures exceeding $1,000 from a single source; or

d. Any honoraria; or

e. Any gift with a value in excess of $250 received from any person, identifying also in each case the amount of each such gift. For purposes of compliance with this gift reporting obligation, the recipient may rely in good faith upon the representation of the source of the gift as to the gift's value; and

(5) Each creditor to whom the public officer was indebted for a period of 90 consecutive days or more during the preceding calendar year in an aggregate amount in excess of $1,000.

(b) Each report required by this section shall contain a certification by the public officer that the officer has read the report, and that to the best of the officer's knowledge and belief it is true, correct and complete, and that the officer has not and will not transfer any assets, interests or property for the purpose of concealing it from disclosure while retaining an equitable interest therein.

(c) Not later than 14 days after becoming a public officer as defined in § 5812 of this title, the report required by this subchapter shall be filed. Thereafter, the report shall be filed on March 15 of each year.

(d) Each report required by this section shall be filed with the Commission.

64 Del. Laws, c. 110, § 1; 67 Del. Laws, c. 418, § 2; 69 Del. Laws, c. 467, §§ 21-23; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 57, §§ 4, 5; 77 Del. Laws, c. 353, § 1.;

§ 5813A Report disclosing council or board membership.

(a) Every person elected to a state office or appointed to fill a vacancy in an elective state office, or who has filed as a candidate for an elective state office shall disclose in writing to the Commission, and the Commission shall record in its public officer docket, the name and address of every nonprofit organization, excluding religious organizations, civic association, community association, foundation, maintenance organization, or trade group incorporated in the State or having activities in the State, or both, of which the person is a council member or board member.

(b) The disclosure required by subsection (a) of this section must be submitted along with, or as part of, the financial disclosure information required to be provided to the Commission pursuant to § 5813 of this title.

77 Del. Laws, c. 349, § 1.;



§ 5813A. Report disclosing council or board membership

(a) Every person elected to a state office or appointed to fill a vacancy in an elective state office, or who has filed as a candidate for an elective state office shall disclose in writing to the Commission, and the Commission shall record in its public officer docket, the name and address of every nonprofit organization, excluding religious organizations, civic association, community association, foundation, maintenance organization, or trade group incorporated in the State or having activities in the State, or both, of which the person is a council member or board member.

(b) The disclosure required by subsection (a) of this section must be submitted along with, or as part of, the financial disclosure information required to be provided to the Commission pursuant to § 5813 of this title.

77 Del. Laws, c. 349, § 1.;



§ 5814. Retention of reports

(a) The Commission shall keep the reports required by this subchapter on file for so long as the person submitting such report is a public officer of this State, as defined in § 5812 of this title, and for at least 5 years thereafter. All reports on file with agencies other than the Commission as of January 15, 1995 shall be transferred to the Commission by April 15, 1995.

(b) The reports filed pursuant to this subchapter shall be made available at reasonable hours for public inspection and copying pursuant to Chapter 100 of this title.

64 Del. Laws, c. 110, § 1; 69 Del. Laws, c. 467, § 24.;



§ 5815. Violations; penalties; jurisdiction of Superior Court

(a) Any public officer who wilfully fails to file a report in violation of §§ 5813, 5813A of this title shall be guilty of a class B misdemeanor.

(b) Any public officer who knowingly files any report required by §§ 5813, 5813A of this title that is false in any material respect shall be guilty of a class A misdemeanor.

(c) The Commission may refer to the Commission Counsel for investigation and/or may refer any suspected violation of this subchapter to the Attorney General for investigation and prosecution; provided however, that the Commission shall refer any suspected violation of this subchapter by a member of the General Assembly or the Judiciary to the Attorney General, who shall have the exclusive authority to investigate and prosecute or otherwise recommend remedies or sanctions for such suspected violation.

(d) Superior Court shall have jurisdiction over all offenses under this subchapter.

64 Del. Laws, c. 110, § 1; 69 Del. Laws, c. 467, § 25; 77 Del. Laws, c. 349, § 2.;



§ 5816. Protection of confidentiality

Nothing contained in this subchapter shall be construed as requiring the disclosure of any fact the confidentiality of which is protected by any applicable federal or state law.

64 Del. Laws, c. 110, § 1.;






Subchapter III Compensation Policy

§ 5821. Findings

(a) There are numerous elected state officials and other paid appointed officials who are also employed by state agencies, educational and other institutions, and other jurisdictions of government within the State.

(b) The members of the General Assembly believe that the taxpayers of Delaware should not pay an individual more than once for coincident hours of the workday.

(c) The State should have in place clear policies and procedures to ensure that taxpayers of the State as a whole, and of its various governmental jurisdictions, are not paying employees or officials from more than 1 tax-funded source for duties performed during coincident hours of the workday.

65 Del. Laws, c. 488, § 1.;



§ 5822. Policy

(a) Any person employed by the State, or by any political subdivision of the State, including but not limited to any county, city or municipality, who also serves in an elected or paid appointed position in state government or in the government of any political subdivision of the State, including but not limited to any county, city or municipality, shall have his or her pay reduced on a prorated basis for any hours or days missed during the course of the employee's normal workday or during the course of the employee's normal workweek while serving in an elected or paid appointed position which requires the employee to miss any time which is normally required of other employees in the same or similar positions.

(b) Any day an employee misses work due to his or her elected or paid appointed position, he or she shall have his or her immediate supervisor verify a time record stating specifically the number of hours worked that day; said verification to take place at least once every pay period.

(c) All time records, so verified, shall be kept by the immediate supervisor until such time as they are required by the State Auditor.

(d) No employee shall be permitted to make up time during hours other than the normal workday for purposes of compensation. A normal workday is defined by Merit Rule 5.0200. A standard work schedule is defined by Merit Rule 5.0210.

(e) Any hours or days during which an employee uses vacation, personal, or compensatory days to which he or she is entitled shall not constitute hours or days which fall within the scope of this subchapter.

(f) School administrators whose duties require that they work regularly during summer months shall not be exempted from this chapter. If a school administrator shall have no immediate supervisor, the school administrator's time record shall be verified by the appropriate school board at its next regular or special meeting following any pay period in which said administrator missed work due to his or her elected or paid appointed position.

65 Del. Laws, c. 488, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 190, §§ 1, 2.;



§ 5823. Audits; penalty

(a) The State Auditor shall conduct an annual audit of the time records which have been kept by the supervisors or school board in accordance with § 5822(b) and (c) of this title to determine whether or not an employee was paid from more than 1 tax-funded source for working coincident hours of the day.

(b) Any discrepancy found by the State Auditor shall be reported to the Public Integrity Commission for investigation pursuant to § 5810 of this title and/or to the Office of the Attorney General for possible prosecution under § 876 of Title 11 (tampering with public records in the first degree) and any other appropriate section.

65 Del. Laws, c. 488, § 1; 69 Del. Laws, c. 467, § 26.;






Subchapter IV Registration of Lobbyists

§ 5831. Definitions

(a) As used in this subchapter, the following terms shall have the meanings indicated:

(1) "Commission" means the State Public Integrity Commission.

(2) "Compensation" means any money, thing of value or any other economic benefit of any kind or nature whatsoever conferred on or received by any person in return for services rendered or to be rendered by such person or another.

(3) "Employer" means any person on whose behalf a lobbyist acts.

(4) "General Assembly" includes any member, committee or subcommittee of either House of the General Assembly.

(5) "Lobbyist" means any individual who acts to promote, advocate, influence or oppose any matter pending before the General Assembly by direct communication with the General Assembly or any matter pending before a state agency by direct communication with that state agency, and who in connection therewith either:

a. Has received or is to receive compensation in whole or in part from any person; or

b. Is authorized to act as a representative of any person who has as a substantial purpose the influencing of legislative or administrative action; or

c. Expends any funds during the calendar year for the type of expenditures listed in § 5835(b) of this title.

(6) "Matter" means any application, petition, request, business dealing, transaction or decision of any sort.

(7) "Person" means any individual, partnership, corporation, trust, joint venture and any other association of individuals or entities.

(8) "State agency" means any office, department, board, commission, committee, school district, board of education and all public bodies existing by virtue of an act of the General Assembly or of the Constitution of the State, excepting only political subdivisions of the State, their agencies and other public agencies not specifically included in this definition that exist by virtue of state law and whose jurisdiction:

a. Is limited to a political subdivision of the State or to a portion thereof; or

b. Extends beyond the boundaries of the State.

(9) "State employee" means person who receives compensation as an employee of a state agency (including the elected or appointed heads of such agencies) or who serves as an appointed member, trustee, director or the like of any state agency.

(b) Subparagraphs a. and b. of subsection (a)(5) of this section shall not apply to:

(1) Persons performing professional services in drafting bills or regulations or in advising and rendering opinions to clients as to the construction or effect of proposed, pending or enacted legislation or regulations who do not otherwise act as lobbyists;

(2) Persons appearing pursuant to their official duties as employees or elected officials of the State, or any political subdivision thereof, or of the United States, and not as representatives of any other person; moreover, expenditures listed in § 5835 of this title made by such persons or their employers in connection with these official duties shall not qualify such persons as lobbyists under subsection (a)(5)c. of this section;

(3) Persons who, in relation to the duties or interests of their employment or at the request or suggestion of their employer, communicate with the General Assembly or a state agency concerning any legislation, regulation or other matter before the General Assembly or such state agency, if such communication is an isolated, exceptional or infrequent activity in relation to the usual duties of their employment;

(4) Persons communicating with the General Assembly or a state agency if such communication is undertaken by them as a personal expression and not as an agent of their employers as to matters of interest to a person by whom or by which they are employed and if they receive no additional compensation or reward, in money or otherwise, for or as a result of such communication;

(5) Persons testifying at public hearings conducted by the General Assembly or a state agency who do not otherwise act as lobbyists;

(6) Persons appearing on behalf of any religious organization with respect to subjects of legislation or regulation that directly relate to the religious beliefs and practices of that organization who do not otherwise act as lobbyists;

(7) Attorneys representing clients in administrative adjudications governed by the provisions of subchapter III of Chapter 101 of this title, representing clients before the Tax Appeals Board, or in other administrative procedures where ex parte communications with the state agency with authority over the matter are prohibited;

(8) Attorneys representing clients with regard to criminal or civil law enforcement proceedings, or in any judicial proceedings.

69 Del. Laws, c. 467, § 28; 70 Del. Laws, c. 186, § 1.;



§ 5832. Registration of lobbyists with the State Public Integrity Commission

(a) Every lobbyist shall register electronically with the Commission in a lobbyist docket and file, at that time, the authorization from the lobbyist's employer as required by § 5833 of this title. A person who qualifies as a lobbyist in accordance with § 5831(a)(5)a. or b. of this title shall register prior to performing any acts as a lobbyist. A person who qualifies as a lobbyist in accordance with § 5831(a)(5)c. of this title must register within 5 days after so qualifying, if not already registered as a lobbyist.

(b) The information recorded in the Commission's lobbyist docket shall include for each separate employer:

(1) The name, residence or business address and occupation of each lobbyist;

(2) The name and business address of the employer of such lobbyist;

(3) The date on which the employment as lobbyist commenced;

(4) The length of time the employment is to continue; and

(5) The subject matter of legislation, regulation or administrative action as to which the employment relates at that time.

(c) Upon any change in the information recorded in the lobbyist docket, the lobbyist shall within 5 business days report such changes to the Commission, which shall record the change in the docket.

(d) The Commission shall promptly furnish copies of each entry in the lobbyist docket to the Chief Clerk of the House of Representatives, the Secretary of the Senate, the Governor and the head of any state agency upon request of such persons.

69 Del. Laws, c. 467, § 28; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 401, §§ 2, 3.;



§ 5833. Employer's authorization to act

Every employer of a lobbyist shall furnish to such lobbyist a written and signed authorization to act, which shall be filed with the Commission by the lobbyist at the time of registration or as soon as available and not later than 15 business days after the lobbyist has registered with the Commission. If the employer is a corporation, association or labor union, any authorized officer or agent who is not the lobbyist shall furnish and sign the written authorization. The authorization shall include the full and legal name and business address of both the employer and the lobbyist, the period of time during which the lobbyist is authorized to act and the subject or subjects of legislation, regulation or administrative action upon which the employer is represented.

69 Del. Laws, c. 467, § 28.;



§ 5834. Compensation of lobbyist not to be substantially dependent on outcome of legislative or administrative action

No person shall employ a lobbyist nor shall any person be employed as a lobbyist pursuant to any compensation agreement that permits more than half of the compensation to be paid to such a lobbyist to be dependent upon the outcome of any legislative or administrative action.

69 Del. Laws, c. 467, § 28.;



§ 5835. Financial reports by lobbyists

(a) On or before the twentieth day of the month following each calendar quarter, each lobbyist shall file electronically a report covering the immediately preceding calendar quarter and containing the information required by this section.

(b) A lobbyist shall file separate reports for each employer which the lobbyist represents. Each report shall contain the total expenditures during the reporting period for all direct expenditures, costs or values, whichever is greater, provided for members of the General Assembly or for employees or members of any state agency for the following:

(1) Food and refreshment;

(2) Entertainment, including the cost of maintaining a hospitality room;

(3) Lodging expenses away from home;

(4) Fair value of travel if the trip exceeds 100 miles;

(5) Recreation expenses; and

(6) Gifts or contributions, excluding political contributions as defined in Chapter 80 of Title 15 provided to members of the General Assembly.

(c) The information shall be reported electronically and shall show the total expenditures for the reporting period and shall also list the recipient any time the expenditures exceed $50 per diem. The lobbyist shall also affirm that the lobbyist has provided the recipient of any gift in excess of $50 with a representation as to the value of the gift. The records shall be retained for a period of 4 years from the date of filing.

69 Del. Laws, c. 467, § 28; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 401, § 4.;



§ 5836. Activity reports by lobbyists

(a) Notwithstanding any other provision of this chapter, no lobbyist may promote, advocate, influence or oppose any bill or resolution pending before the General Assembly by direct communication with a member of the General Assembly, the Lieutenant Governor, or the Governor, or any proposed regulation pending before a state agency by direct communication with an employee or official of that state agency, unless the lobbyist reports to the Commission the identity by number of each bill or resolution, and by number and/or title of each regulation, in connection with which the lobbyist has made or intends to make such direct communication, and the name of the employer on whose behalf such direct communication occurred. Reports relating to any subject contained within any budget appropriation bill or bond and capital improvement bill shall also include identification of the specific subject of the direct communication, such subjects to be designated by agreement of the Controller General and Director of the Office of Management and Budget. Other than as specified in this section, a lobbyist shall not be required to disclose with whom such direct communication occurred or a position or other substantive comment on the bill, resolution, or regulation for which a report is filed. For the purposes of this section, direct communications undertaken as part of one's duties as a member of a commission, committee, task force, board or other public body shall not be considered direct communication requiring discloser under this section.

(b) A lobbyist shall make any report to the Commission required by this section relating to a bill or resolution no later than the end of the fifth business day after the date on which the first direct communication takes place, or by June 29 of each year, whichever is earlier. A lobbyist shall make any report to the Commission required by this section relating to a regulation no later than the end of the fifth business day after the date on which the first direct communication takes place. Reports shall be filed electronically in such manner as the Commission may prescribe.

(c) Direct communications by a lobbyist with a member of the General Assembly, the Lieutenant Governor, the Governor, or an employee or official of the state agency that specifically relate to a proposed bill, resolution, or regulation, that occur prior to introduction of such bill or resolution, or initial public notice of such regulation, shall be disclosed no later than the end of the fifth business day after the introduction of the bill or resolution, or initial public notice of such regulation, that was the subject of the direct communication.

(d) The reports made pursuant to this section shall be posted on the Internet by the Commission, in consultation with Legislative Council, in a manner determined by the Government Information Center to allow the public to review such information organized by bill, resolution, regulation, lobbyist, employer, and subject of the budget appropriation bill or bond and capital improvement bill. The chairperson of the Commission shall have the authority to suspend the reports required by this section if electronic filing of those reports is unavailable, in which case the reports required by this section shall be filed no later than the end of the fifth business day after which electronic filing has resumed, or June 29 of each year, whichever is earlier. Reports made pursuant to this section shall be distributed electronically in a format determined by the Commission to each member of the General Assembly no less frequently than once a week when the General Assembly is in session.

78 Del. Laws, c. 401, § 1.;



§ 5837. When registration, report or authorization is considered as filed; access to records

(a) Any registration, report or authorization form shall be considered filed as of the date it is filed electronically with the Commission or, if electronic filing required by this subchapter is unavailable at the time filing is required, on the date it is mailed if sent by registered or certified mail.

(b) The lobbyist docket maintained by the Commission and any reports, authorizations or other documents filed with the Commission pursuant to this subchapter shall be made available at reasonable hours for public inspection and copying pursuant to Chapter 100 of this title.

69 Del. Laws, c. 467, § 28; 78 Del. Laws, c. 401, §§ 1, 5.;



§ 5838. Violation and penalties

(a) Any person who knowingly fails to register as a lobbyist as required by this subchapter shall be guilty of a misdemeanor.

(b) Any person who knowingly furnishes false information in any registration, authorization or report required by this subchapter shall be guilty of a misdemeanor.

(c) Any person who fails to file an authorization or report as required by this subchapter shall be deemed to have voluntarily cancelled registration as a lobbyist and shall be prohibited from reregistering or acting as a lobbyist until all delinquent authorizations and/or reports have been filed.

(d) The Commission may refer to the Commission Counsel for investigation and/or refer any suspected violation of this subchapter to the Attorney General for investigation and prosecution. The Speaker of the House, the presiding officer of the Senate, the Legislative Council or any member of the General Assembly shall refer, or any other person may refer, any suspected violation of this subchapter to the Commission and/or the Attorney General of the State.

(e) The Superior Court shall have exclusive jurisdiction over all offenses under this subchapter.

69 Del. Laws, c. 467, § 28; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 401, § 1.;









CHAPTER 59. MERIT SYSTEM OF PERSONNEL ADMINISTRATION

Subchapter I Definitions and Exclusions

§ 5901. Definitions

(a) As used in this chapter, unless the context requires a different meaning:

(1) "Agency" means any agency, board, department, bureau or commission of this State which receives an appropriation under the general appropriation act of the General Assembly.

(2) "Board" means the Merit Employee Relations Board created by this chapter.

(3) "Board member" means a member of the Board.

(4) "Classified service" or "state service" shall have the meaning as set forth in § 5903 of this title.

(5) "Director" means the Director of the Office of Management and Budget appointed pursuant to this chapter.

(6) "Merit comparable positions" means those positions which for salary determination purposes, are assigned, pursuant to the State Budget Act, classification titles and/or pay grades that are comparable to the titles and/or pay grades of similar positions in the classified service.

(7) "Rules" means those rules adopted by the Board pursuant to this chapter.

(b) The definitions of terms appearing in § 1301 of Title 19 shall also apply to this chapter.

29 Del. C. 1953, § 5901; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 1; 68 Del. Laws, c. 215, § 1; 69 Del. Laws, c. 436, § 9; 75 Del. Laws, c. 88, § 20(6).;



§ 5902. General purpose

The general purpose of this chapter is to establish for this State a system of personnel administration based on merit principles and scientific methods governing the employees of the State in the classified service consistent with the right of public employees to organize under Chapter 13 of Title 19.

29 Del. C. 1953, § 5902; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 2.;



§ 5903. Classified service and exemptions

Unless otherwise required by law, as used in this chapter, "classified service" or "state service" means all positions of state employment other than the following positions, which are excluded:

(1) Members of the General Assembly and others elected by popular vote and persons appointed to fill vacancies in elective offices.

(2) Officers and employees of the Senate and House of Representatives of the General Assembly.

(3) Election officers.

(4) Heads of state agencies, members of boards and commissions and the chief administrator employed by each board or commission.

(5) One principal assistant or deputy and 1 private secretary for each head of a state agency.

(6) Officers and employees in the office of the Governor.

(7) Assistant Public Defenders, Deputy Attorneys General, and state detectives appointed by the State Attorney General.

(8) Physicians or lawyers acting primarily in a professional capacity and not in an administrative capacity, except those physicians or lawyers employed by the State on a full-time basis.

(9) Persons employed as consultants in a professional or scientific capacity to conduct a temporary and special inquiry, investigation, examination or service on behalf of the General Assembly or a committee thereof, or by authority of the Governor or by authority of a head of a state department, agency, board or commission.

(10) Patient or inmate help in charitable, penal, correctional and other state institutions.

(11) Personnel in the military service of the State.

(12) All employees of each state school district, special school district and charter schools, all employees of the Department of Education and all employees who teach in state institutions pursuant to unit allocations as set forth in § 1703 of Title 14.

(13) All employees of the University of Delaware and of Delaware State University.

(14) Trustees of the University of Delaware and Delaware State University.

(15) Persons engaged in public work conducted jointly with the federal government, with other states or their political subdivisions or with political subdivisions in this State, except certain covered employees of the Department of Agriculture as defined by § 304 of Title 3.

(16) All judges or other members of the state judiciary, referees, jurors and others appointed by the judiciary, but excluding all other employees of the Court of Common Pleas, with the exception of the Court Administrator, Deputy Court Administrator, Judicial Case Management Administrator, Judicial Operations Managers, Chief of Court Security, Chief Electronic Court Reporter, Investigative Supervisor, Controller, Management Analysts, Human Resource Specialist, and 1 judicial secretary for each judge, and the Justice of the Peace Court system with the exception of the Court Administrator, Operations Managers, Judicial Operations Managers, Investigative Supervisor, Controller, Fiscal Administrative Officer, Family Services Program Support Administrator, Management Analysts, Judicial Secretary, Administrative Specialists, and Human Resource Specialists. The staff attorney and law clerk positions in the Court of Common Pleas and the Justices of the Peace Courts shall be exempt positions and shall be excluded from classified service. Any incumbent occupying a position that is "classified" by the Director of the Office of Management and Budget in compliance with this section shall be considered qualified without further testing, and shall be continued in the position without loss of compensation. Future hirees into any classified position in the Justice of the Peace Courts vacated subsequent to July 15, 1976, will be made in accordance with this chapter.

(17)a. Casual seasonal employees may be employed by the State on a temporary basis in order to assist agencies in the following situations:

1. Casual assistance — employee is needed on a sporadic or on-call basis where hours cannot be predetermined and vary greatly from week to week. Such employees may be used as needed.

2. Seasonal assistance — employee is needed for peak operating seasons not to exceed 9 months.

3. Institutional assistance — employee is needed to provide optimum staffing levels for clients or to maintain security in an institution. Such employees may be used as needed.

4. Part-time assistance — employee works less than 30 hours per week on a consistent basis. Such employees may be used as needed.

5. Project assistance — employee performs duties related to a specific project that has defined objectives and an established time period of completion that does not exceed 1 year.

6. Primary incumbent replacement — employee is needed to fulfill the job responsibilities of the primary incumbent who is unable to perform such responsibilities for an extended period of time. Such employees may be used for a maximum of 9 months or the length of time the incumbent is unable to perform the job responsibility, whichever is less.

7. Intern — employee is a college student enrolled in an academic program and working to gain job related experience. Such employees may be used for a maximum of 9 months.

8. Co-op student — employee is a high school or college student enrolled in an academic program who is working to gain job related experience. Such employees may work part time during the school year and full time during times when school is not in session and may be used as needed.

9. Summer/School break assistance — employee is hired for a specific time period and uses this employment as an introduction to government and its services. Such employees may be used for a maximum of 9 months.

b. The term durational is not applicable to any classification of employee employed by the State of Delaware.

c. Agencies that experience circumstances that require the use of casual seasonal employees that are not defined in subsection (a) of this section must submit a request to the Director of the Office of Management and Budget and the Controller General for approval. Upon completion of 1 year of work from casual seasonal employee, the Director of the Office of Management and Budget and the Controller General must review the agency need for such casual seasonal employment.

(18) Members and employees of the Delaware State Police.

(19) All employees of the Delaware Institute of Technology.

(20) All members and employees of the Legislative Council, except that the exclusion granted by this subdivision shall not extend beyond and shall terminate on June 30, 1970.

(21) One position within the Division of State Banking Commission, Department of State in addition to those listed in subdivision (5) of this section.

(22) Employees appointed to exceptional employment positions pursuant to § 5904A of this title during the trial work period.

(23) Positions designated as exempt by either the determination by the Director of the Office of Management and Budget and Controller General or via budget epilogue language.

Any classified employee leaving the classified service to accept a position under paragraph (4), (5), (6) or (23) of this section shall automatically be granted an extended leave of absence. Upon completion of such appointment, the Director of the Office of Management and Budget shall place the employee in a classified position for which the employee meets minimum qualifications in the same or a lower pay-grade as the position that the employee held when leaving the classified service. The salary shall be paid at no less than the equivalent pay grade and percentage of the pay grade midpoint from which the employee took this leave of absence.

(24) One position within the Division of Public Health, Department of Health and Social Services, for a dental director.

(25) One position within the Division of Social Services, Department of Health and Social Services, for a chief physician.

29 Del. C. 1953, § 5903; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 184; 57 Del. Laws, c. 110; 59 Del. Laws, c. 348, § 6; 59; 59 Del. Laws, c. 555, § 1; 60 Del. Laws, c. 539, § 7; 60 Del. Laws, c. 624, § 1; 61 Del. Laws, c. 461, § 1; 63 Del. Laws, c. 142, § 46; 64 Del. Laws, c. 291; 64 Del. Laws, c. 439, § 3; 65 Del. Laws, c. 87, § 39; 66 Del. Laws, c. 182, § 1; 67 Del. Laws, c. 281, § 74; 67 Del. Laws, c. 339, § 1; 68 Del. Laws, c. 169, § 1; 69 Del. Laws, c. 49, § 1; 69 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 111, § 2; 70 Del. Laws, c. 425, § 25; 73 Del. Laws, c. 181, §§ 1, 2; 73 Del. Laws, c. 310, §§ 6, 18; 74 Del. Laws, c. 68, § 40; 74 Del. Laws, c. 164, § 1; 74 Del. Laws, c. 309, § 31; 75 Del. Laws, c. 88, §§ 20(6), 21(13), 25(2), 26(2); 76 Del. Laws, c. 280, § 424; 77 Del. Laws, c. 333, § 1; 79 Del. Laws, c. 71, § 1.;



§ 5904. Classification of exempt employees

Any employee whose position has been in an exempt status under § 5903(4) and (5) of this title who, as the result of a reorganization of state government approved by the General Assembly, is thereafter assigned to a position in the classified service, shall have such position classified by the Director of the Office of Management and Budget and an appropriate title and pay grade assigned thereto, in accordance with this chapter and the rules and regulations promulgated under this chapter. Any such employee shall be continued in such employee's newly assigned position without an examination requirement, unless subsequently separated from such position as provided by law.

29 Del. C. 1953, § 5904; 57 Del. Laws, c. 582, § 2A; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 20(6).;

§ 5904A Exceptional employment.

Employment of persons with mental or physical disabilities in a Selective Placement Program or an Agency Aide Program shall be administered by the Human Resource Management Administrator or the Administrator's designee. Such employment shall be by appointment without competitive recruitment and without listing on a referral list. Employment through the Selective Placement Program is limited to 12 months. Each appointee in the Selective Placement Program who successfully completes a trial work period, or passes a competitive examination, may be considered for permanent employment or probationary employment in the classified service. An appointment through the Agency Aide Program is of indefinite duration. Before any appointment is made, the Human Resource Management Administrator or their designee shall advise the applicant of the availability of benefits counseling resources, which offer information or guidance on the effect of employment on public benefits including income from the Social Security Administration.

74 Del. Laws, c. 164, § 3; 75 Del. Laws, c. 88, § 20(6); 75 Del. Laws, c. 350, § 85; 76 Del. Laws, c. 124, § 1.;



§ 5904A. Exceptional employment

Employment of persons with mental or physical disabilities in a Selective Placement Program or an Agency Aide Program shall be administered by the Human Resource Management Administrator or the Administrator's designee. Such employment shall be by appointment without competitive recruitment and without listing on a referral list. Employment through the Selective Placement Program is limited to 12 months. Each appointee in the Selective Placement Program who successfully completes a trial work period, or passes a competitive examination, may be considered for permanent employment or probationary employment in the classified service. An appointment through the Agency Aide Program is of indefinite duration. Before any appointment is made, the Human Resource Management Administrator or their designee shall advise the applicant of the availability of benefits counseling resources, which offer information or guidance on the effect of employment on public benefits including income from the Social Security Administration.

74 Del. Laws, c. 164, § 3; 75 Del. Laws, c. 88, § 20(6); 75 Del. Laws, c. 350, § 85; 76 Del. Laws, c. 124, § 1.;



§ 5905. Leave regulations for certain exempt positions

(a) State employees in the exempt positions enumerated in subsection (d) of this section shall accrue sick leave at the rate of 9.5 hours for each completed calendar month of state service.

(1) Such employees shall have unlimited accrual privileges on unused sick leave.

(2) Sick leave accrual for purposes of cash payment upon separation from state service shall not exceed a maximum of 675 hours.

(b) State employees in the exempt positions enumerated in subsection (d) of this section shall accrue annual leave 13.25 hours for each completed calendar month of service.

(1) Annual leave carried over into a new calendar year may not exceed twice the exempt employee's annual accrual rate. This determination shall be made as of December 31 of each calendar year, although it shall be possible to accrue and carry in excess of twice the annual accrual rate during the course of a calendar year.

(2) Secretaries of executive departments and/or agency heads are responsible for maintaining a record of their own and their employee's leave accrual and usage. Such records shall be reviewed by the employee annually during the month of December and such review shall be made a part of the employee's leave record.

(c) State employees in exempt positions enumerated in subsection (d) of this section, upon termination of state service, shall be compensated for unused annual leave and sick leave consistent with current merit rules. This section also applies to retired Delaware State Police who return to state service and who otherwise meet the eligibility requirements for retirement under the Delaware State Employees Pension Plan.

(d) The leave regulations set forth in this section shall only apply to those full-time appointed exempt positions except elected officials, judges (excluding justices of the peace), casual and seasonal employees, temporary employees and interns.

66 Del. Laws, c. 248, § 1; 69 Del. Laws, c. 291, §§ 31-33; 70 Del. Laws, c. 118, § 31; 70 Del. Laws, c. 314, § 1; 73 Del. Laws, c. 181, § 3; 75 Del. Laws, c. 20, § 1.;






Subchapter II Board and Director

§ 5906. Composition of the Merit Employee Relations Board

(a) The Merit Employee Relations Board shall consist of 5 Board members, including 2 management representatives, 2 labor representatives and a chairperson. The Governor shall appoint, with Senate approval, the members for a term of 3 years, or until their successors are appointed; provided however, that members may be removed at the pleasure of the Governor.

(b) When appointed, members shall be residents of this State for at least 3 years immediately preceding their appointments. One member shall reside in the City of Wilmington, 1 shall reside in the remainder of New Castle County, and 1 each shall reside in each of the other 2 counties of the State. The 5th member may reside anywhere in the State. The qualifications for members shall continue during their term of office.

(c) The Director of the Office of Management and Budget, or the Director's designee, shall be the liaison between the Board and the Office of Management and Budget and shall attend all meetings of the Board. The Director shall not participate in the deliberation of any cases before the Board, nor sit with members of the Board, during the hearing or deliberations. The Director or the Director's designee shall be limited to representing and/or testifying on behalf of the Office of Management and Budget and other state agencies before the Board.

(d) The Merit Employee Relations Board shall have clerical and legal support staff separate from the staff of the Office of Management and Budget, and such staff shall be located separate from the Office of Management and Budget.

29 Del. C. 1953, § 5906; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 1; 75 Del. Laws, c. 88, § 20(6).;



§ 5907. Powers, duties and functions of the Board

In addition to the duties set forth elsewhere in this chapter, and consistent with the right of public employees to organize under Chapter 13 of Title 19, the Board shall:

(1) Request that the Director of the Office of Management and Budget investigate problems or complaints arising from the implementation of the Merit System and the effect of merit policies and procedures on employees in the classified service;

(2) Appoint 1 or more members from its own membership to act as representatives of the Board at any meeting where such representation is deemed desirable;

(3) Require the Director to submit all proposed Merit Rule revisions to the statewide Labor-Management Committee for review and comment prior to submission to the Board for public hearing and adoption; and

(4) Make an annual report to the Governor, and special reports and recommendations upon the Governor's request.

29 Del. C. 1953, § 5907; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 3; 69 Del. Laws, c. 436, § 2; 75 Del. Laws, c. 88, §§ 20(6), 25(2).;



§ 5908. Organization and meetings of the Board

(a) The Board shall meet as often as necessary to assure the timely disposition of cases. The Chair shall cause reasonable notice to be given to each Board member and the Director of the Office of Management and Budget of the time and place of each meeting. Three members shall constitute a quorum for the transaction of business at any meeting.

(b) Each Board member shall be paid $100 for each day devoted to Board business, not to exceed $4,000 annually. Members shall be entitled to reimbursement for travel in accordance with State guidelines.

29 Del. C. 1953, § 5908; 55 Del. Laws, c. 443, § 1; 64 Del. Laws, c. 90, § 50; 65 Del. Laws, c. 87, § 64; 69 Del. Laws, c. 436, § 3; 75 Del. Laws, c. 88, § 20(6).;



§ 5909. Limitation on expenditures

The General Assembly recognizes that appropriations may be needed if the Board is to carry out effectively this chapter. However, no change in pay rates shall take effect and no other expenses shall be incurred until an appropriation therefor shall have been made by the General Assembly.

29 Del. C. 1953, § 5909; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 9.;



§ 5910. Deputy directors

The Director may designate 1 or more employees to act as the Director's deputy or deputies. At least 1 such deputy shall assist the Director with administration of the merit system insofar as it applies to the federally-aided agencies referred to in § 5952 of this title. In case of the Director's absence or inability to act, the Director's powers and duties shall devolve upon the deputy designated for such purpose.

29 Del. C. 1953, § 5912; 55 Del. Laws, c. 443, § 1; 57 Del. Laws, c. 582, § 2D; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 15.;



§ 5911. Duties of Director

Repealed by 75 Del. Laws, c. 88, § 15, eff. July 1, 2005.;






Subchapter III Rules

§ 5914. Rules; hearing; adoption

The Director shall prepare and submit to the Board proposed rules covering the classified service. The rules shall be reviewed by the Board at a public hearing held following public notice. The rules, as proposed by the Director, shall become final upon the completion of the public hearing, unless rejected by a majority of the members appointed to the Board.

29 Del. C. 1953, § 5914; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 6.;



§ 5915. Classification; uniformity; appeal of classification

(a) The rules shall provide for the preparation, maintenance and revision of a position classification plan for all positions in the classified service and all merit comparable positions, based upon similarity of duties performed and responsibilities assumed so that uniform qualifications and pay ranges shall apply to all positions in the same classification.

(b) After approval of such maintenance review classifications determination by the Director of the Office of Management and Budget and Controller General, the Director of the Office of Management and Budget shall notify the agency and employee of the results. The maintenance review classification determination shall become effective on the following July 1.

(c) Any maintenance review classification determination may be appealed to the Merit Employee Relations Board by any affected employee or agency within 30 calendar days of notification. The Merit Employee Relations Board shall hear all maintenance review classification appeals before it in chronological order, beginning with the oldest such appeal unless all parties are in agreement with other such arrangements.

(d) Within 10 calendar days of the filing of an appeal, the Board shall assign an independent reviewer, trained in job analysis, to evaluate the merits of the employee's appeal. Within 30 calendar days, the independent reviewer must submit a written independent finding to the Board, and copy to the employee and the Director of the Office of Management and Budget. In unusual circumstances, the Board may authorize the independent reviewer an additional 30 calendar days to complete the review.

(e) The employee and the Director of the Office of Management and Budget shall have 30 calendar days to accept the finding rendered by the independent reviewer and notify the Board.

(f) If the findings of the independent reviewer are accepted by the employee and the Director of the Office of Management and Budget, the Board shall also accept the findings.

(g) If these findings are ignored or disputed by either the employee or the Director of the Office of Management and Budget, the parties shall be notified and permitted to respond and the Board shall hold a hearing on the employee's appeal within 60 calendar days.

(h) At the hearing, the parties may present brief oral argument in support of their position.

(i) The Board shall render a final and binding decision on the matter within 15 calendar days of the hearing. In rendering its decision, the Board shall consider the following criteria:

(1) The findings of the independent reviewer;

(2) The Director's initial determination;

(3) The Director's response to the independent reviewer's findings;

(4) The employee's response to the independent reviewer's findings;

(5) The oral argument;

(6) The consistency with other existing classified positions of a similar nature; and

(7) The minimization of the number of classifications.

(j) The Board shall have the authority to hire a staff of independent reviewers and contract for services in carrying out the provisions of this section.

(k) In the event that the Director of the Office of Management and Budget can demonstrate that sufficient funds are not available to fund the classification decisions rendered by this section, the effective date may be delayed until the beginning of the next fiscal year.

29 Del. C. 1953, § 5915; 55 Del. Laws, c. 443, § 1; 68 Del. Laws, c. 215, § 2; 69 Del. Laws, c. 436, § 9; 70 Del. Laws, c. 271, § 1; 75 Del. Laws, c. 88, §§ 20(6), 21(13), 34; 76 Del. Laws, c. 280, § 135.;



§ 5916. Uniform pay plan; hazardous duty pay

(a) The rules shall provide for a pay plan for all employees in the classified service, after consultation with state officers and after a public hearing held by the Board. Such pay plan shall become effective only after it has been approved by the Governor after submission to the Governor by the Board and after adequate appropriations to put such plan into effect have been received. Amendments to the pay plan may be made in the same manner. Nothing shall be contained in the pay plan except the salary and wage schedule and each employee in the classified service shall be paid at the rate set forth in the pay plan for the position classification. Any state employees who are not covered under Title 20, who are normally scheduled to work on weekends, and, who are members of the National Guard or United States Reserves shall be afforded the opportunity to reschedule within the same pay cycle their normally scheduled work weekends whenever their National Guard or United States Reserves drill weekend conflicts with their state weekend to work. The employee shall provide the State with 30 days advance notification of their scheduled Guard or Reserve drill weekend.

(b) No agency shall engage a consultant or authorize expenditures of any General or Special Funds for the purpose of studying personnel policies and/or the wage and salary classification of employees without the written authorization of the Director of the Office of Management and Budget and the concurrence of the Controller General.

(c) No state employee whose salary is designated in the annual appropriations act shall receive compensation, whether in wages, salary, wages-in-kind, food allotment bonuses or overtime, from agencies of this State in excess of said salary regardless of the source of funds involved except as provided in §§ 5105(c), 5112(b) and 5123 of this title. In the event that an employee shall receive excess compensation, the amount of the appropriation from the General Fund shall be reduced by the amount of such excessive compensation and the Attorney General shall take such steps as necessary to recover from such employee any such excessive amount as has actually been paid. In the event the "All Other" part of the salary is made up entirely of federal funds and such federal funds are terminated or reduced, that state appropriation is hereby increased to provide the "Total Salary" indicated.

(d) A state employee may perform additional duties for a state agency other than that employee's principal employing agency, with the consent of that employee's principal employing agency, and may be paid additional compensation, provided such additional duties are not a part of that employee's regular duties for the principal employing agency and not rendered during the time paid for by the principal employing agency. All wage payments resulting from the performance of such additional duties, including FLSA overtime, shall be the responsibility of the secondary employing agency unless otherwise authorized by the Director of the Office of Management and Budget.

(e) No employee of any department or agency shall receive hazardous duty pay, except those specifically included in the following paragraphs:

(1) Employees, otherwise qualified, who are employed by the Department of Correction (or its successor agency).

(2) Employees, otherwise qualified, who are employed by the Delaware Psychiatric Center (or its successor agency) and who are assigned to programs for the criminally insane.

(3) Employees, otherwise qualified, who are employed by the Department of Services for Children, Youth and Their Families and are assigned to work in the Division of Youth Rehabilitative Services facilities.

(4) Casual seasonal employees performing the same job duties as those eligible employees identified in subsections (1), (2), (3), shall also be deemed eligible. The amount of the monthly hazardous duty pay supplement shall be prorated based on the actual hours worked.

(f) Nothing in this section shall be construed or interpreted by the Merit Employee Relations Board or by the Director of the Office of Management and Budget to include hazardous duty pay as coming within the definition of fringe benefits.

29 Del. C. 1953, § 5916; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 5; 65 Del. Laws, c. 87, § 66; 66 Del. Laws, c. 85, § 196; 67 Del. Laws, c. 47, § 29; 69 Del. Laws, c. 436, § 9; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 550, § 1; 72 Del. Laws, c. 395, § 215; 72 Del. Laws, c. 413, § 1; 73 Del. Laws, c. 310, § 1; 75 Del. Laws, c. 88, §§ 20(6), 21(13), 25(2), 26(2); 77 Del. Laws, c. 327, § 208.;



§ 5917. Competitive recruitment

(a) The rules shall provide for open competitive recruitment to test the relative fitness of applicants for positions in the classified service. Such recruitment shall be announced publicly at least 7 days prior to the date for filing applications therefore and may be advertised through the press, radio and other media.

(b) The Director of Management and Budget shall maintain a listing of those positions in the classified service that require the administration of a competitive examination. Examinations may be written or oral, or a combination of both, or they may be unassembled examinations, in which case the examining authority may evaluate specialized training and experience. Examinations shall be prepared by the Director of the Office of Management and Budget, after consultation with the appointing authority where appropriate.

29 Del. C. 1953, § 5917; 55 Del. Laws, c. 443, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 20(6); 76 Del. Laws, c. 124, § 2.;



§ 5918. Promotions

The rules shall provide for promotions, giving consideration to the applicant's qualifications, performance record, seniority, conduct and, where practicable, to the results of competitive recruitment. Vacancies shall be filled by promotion whenever practicable and in the best interest of the classified service. Any promotional competition for a position funded solely by general funded appropriations, involving 2 or more candidates and a referral list issued by the Director, shall be considered a competitive recruitment under § 5917 of this title.

29 Del. C. 1953, § 5918; 55 Del. Laws, c. 443, § 1; 62 Del. Laws, c. 55, § 1; 76 Del. Laws, c. 124, §§ 3, 4.;



§ 5919. Referral lists

The rules shall provide for the establishment of referral lists for appointment and promotion. Such lists shall include the names of successful candidates in the order of their relative performance in the particular examinations, except where such lists contain fewer than 31 candidates, in which case the names of the successful candidates may be listed in alphabetical order. In the event that the score of the thirtieth name is tied with other candidates, all tied scores will be placed on the referral list even if it exceeds 30. Vacant positions in pay grades 1-5 will be filled by agency recruitment efforts unless a referral list is required by federal law for that position.

29 Del. C. 1953, § 5919; 55 Del. Laws, c. 443, § 1; 60 Del. Laws, c. 599, § 1; 65 Del. Laws, c. 348, § 11; 70 Del. Laws, c. 272, § 1; 73 Del. Laws, c. 142, § 1; 76 Del. Laws, c. 124, § 5.;



§ 5920. Rejection for unfitness

The rules shall provide for the rejection of candidates or eligibles who fail to comply with reasonable requirements of the Director in regard to such factors as age, physical condition, training and experience, or who have been guilty of infamous or disgraceful conduct, are addicted to alcohol or to narcotics or have attempted any deception or fraud in connection with an recruitment.

29 Del. C. 1953, § 5920; 55 Del. Laws, c. 443, § 1; 76 Del. Laws, c. 124, § 6.;



§ 5921. Appointment of highest ranking candidates

The rules shall provide for the appointment of a person standing among the highest 30 on the appropriate referral list, to fill a vacancy, except as provided in § 5919 of this title. In no case shall the rules require the employing agency to give a reason for rejecting names on the list unless all names are rejected. When the appointing authority selects an applicant for hire from the list the applicant may, at the discretion of the appointing authority, start work immediately and be placed on the payroll forthwith and any additional approvals or paperwork required by the rules shall be performed subsequently.

29 Del. C. 1953, § 5921; 55 Del. Laws, c. 443, § 1; 60 Del. Laws, c. 599, § 2; 61 Del. Laws, c. 463, § 1; 69 Del. Laws, c. 291, § 30; 72 Del. Laws, c. 359, § 1; 76 Del. Laws, c. 124, §§ 7, 8.;



§ 5922. Probation

(a) The rules shall provide for a period of probation before appointment or promotion is made complete and during which period a probationer may be discharged or reduced in class or rank. Probationary employees shall be entitled to receive an appropriate performance report or reports during the probationary period, providing warning of any poor performance.

(b) If the probationary employee's services were unsatisfactory, the probationary employee shall be dropped from the payroll, except in the case of promotional probation in which case the probationer shall be handled per applicable merit rules. If the probationary employee's services were satisfactory or no action taken within the probationary period, the appointment shall be deemed permanent. The determination of the appointing authority shall be final and conclusive.

29 Del. C. 1953, § 5922; 55 Del. Laws, c. 443, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 350, § 86; 76 Del. Laws, c. 80, § 82.;



§ 5923. Emergency employment

The rules shall provide for emergency employment for not over 30 days, with or without competition, with the consent of the Director.

29 Del. C. 1953, § 5923; 55 Del. Laws, c. 443, § 1; 76 Del. Laws, c. 124, § 9.;



§ 5924. Department of Technology and Information's acceptable use policy

The Director of the Office of Management and Budget shall ensure that each merit employee signs a copy of the Department of Technology and Information's acceptable use policy and that the signed copy is placed in each employee's personnel file. If an investigation concludes that a merit employee has violated that policy, any discipline resulting in the loss of wages must first be reviewed by the Office of Management and Budget prior to implementation of the discipline.

76 Del. Laws, c. 227, § 2.;



§ 5925. Transfers

The rules shall provide for transfer from a position in 1 department or agency to a similar position in another department or agency involving similar qualifications, duties, responsibilities and pay range.

29 Del. C. 1953, § 5925; 55 Del. Laws, c. 443, § 1.;



§ 5926. Reinstatement

The rules shall provide for reinstatement within 2 years, with the approval of the Director, of persons who resign in good standing or who are laid off without fault or delinquency on their part.

29 Del. C. 1953, § 5926; 55 Del. Laws, c. 443, § 1.;



§ 5927. Performance records

The rules shall provide for the keeping of performance records on all employees in the classified service, which records may be considered in determining salary increases or decreases, promotion, layoffs and reinstatement, demotions, discharges and transfers.

29 Del. C. 1953, § 5927; 55 Del. Laws, c. 443, § 1.;



§ 5928. Layoffs; transfers; reductions

The rules shall provide for layoffs, transfers or reduction in rank because of lack of funds or work, or abolition of a position, or material change in duties or organization and for reemployment of employees so laid off, giving consideration in each such case to performance record and seniority in service.

29 Del. C. 1953, § 5928; 55 Del. Laws, c. 443, § 1.;



§ 5929. Fines

The rules shall provide for imposition, as a disciplinary measure, of a fine of not more than 10 days' pay or suspension from the service without pay for not longer than 30 days.

29 Del. C. 1953, § 5929; 55 Del. Laws, c. 443, § 1.;



§ 5930. Discharge; reduction in rank or grade

The rules shall provide for discharge or reduction in rank or grade for cause after the probationary period for appointment or promotion is completed. The person to be discharged or reduced in rank for cause shall have the right of appeal as set forth in this chapter.

29 Del. C. 1953, § 5930; 55 Del. Laws, c. 443, § 1.;



§ 5931. Grievances

(a) The rules shall provide for the establishment of a plan for resolving employee grievances and complaints. The final 2 steps of any such plan shall provide for hearings before the Director or the Director's designee and before the Board, respectively, unless a particular grievance is specifically excluded or limited by the Merit Rules. The Director and the Board, at their respective steps in the grievance procedure, shall have the authority to grant back pay, restore any position, benefits or rights denied, place employees in a position they were wrongfully denied, or otherwise make employees whole, under a misapplication of any provision of this chapter or the Merit Rules. The rules shall require that the Board take final action on a grievance within 90 calendar days of submission to the Board. Upon approval of all parties, the 90 days may be extended an additional 30 calendar days.

(b) Should the plan required by subsection (a) of this section provide for various stages, phases or steps to be followed, the failure of the employing department or agency to respond or consider the grievance or complaint within the time required by the rules shall automatically result in the grievance or complaint moving to the next stage, phase or step unless the delay results from an agreement in writing between the employing department or agency and the employee who filed the grievance or complaint, or the employee has indicated in writing to the personnel office of the department or agency his or her opposition to the automatic movement to the next stage, phase or step.

(c) No state employee shall be discharged, threatened or otherwise retaliated against with respect to the terms or conditions of their employment due to the exercise of their rights under the grievance and complaint procedure established under subsection (a) of this section.

(1) An employee who alleges a violation of this subsection may file a written complaint directly to the Human Resource Management Administrator. The employee and the Director or designee may agree to meet and attempt an informal resolution of the complaint, and/or the Director or designee shall hear the complaint and issue a written decision within 45 days of the complaint's receipt. Such decision shall be final and binding on the employee's appointing authority.

(2) Where such decision finds that an individual engaged in conduct prohibited by this subsection, the appointing authority shall initiate appropriate disciplinary action consistent with that decision.

(3) If the complainant employee is not satisfied with the Director or designee's decision, the employee may submit a written appeal to the Merit Employee Relations Board (MERB) within 20 calendar days of receipt of that decision. Such appeal shall be handled and processed in the same manner as other appeals heard by the MERB.

29 Del. C. 1953, § 5931; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 6; 69 Del. Laws, c. 436, § 7; 70 Del. Laws, c. 541, § 1; 75 Del. Laws, c. 103, § 1; 75 Del. Laws, c. 350, § 84.;



§ 5932. Work schedules

The rules shall provide for work schedules, call-in, and attendance regulations, rest periods and leaves of absence without pay.

29 Del. C. 1953, § 5932; 56 Del. Laws, c. 376, § 6.;



§ 5933. Leaves

(a) The rules shall provide for annual, sick and special leaves of absence, with pay or at reduced pay. Whenever an officer or employee of the State, including those exempt from the classified service, qualifies for workers' compensation disability benefits, such officer or employee, for a period not to exceed 3 months from the date such compensation begins, shall not be charged sick leave and shall receive from the State the difference, if any, between the total of: (1) The amount of such compensation, (2) any disability benefits received under the Federal Social Security Act, and (3) any other employer supported disability program, and the amount of wages to which the officer or employee is entitled on the date such compensation begins, provided the injury or disease for which such compensation is paid is not the direct result of such officer or employee's misconduct and occurs during a period of employment for which the employee is entitled to receive wages. No more than 1 period of supplemental pay shall be made under this subsection for any work injury, including any recurrence or aggravation of that work injury.

(b) Subsection (a) of this section applies to officers or employees of the State who qualified to receive supplemental compensation under this section subsequent to June 30, 1981. Officers or employees of the State who qualified to receive supplemental compensation under this section prior to July 1, 1981, and remain entitled to receive such supplemental compensation, shall have such supplemental compensation terminated as of September 1, 1985.

(c) Notwithstanding subsection (a) of this section, the 3-month limitation shall not apply to any employee injured while performing a hazardous duty assignment and whose injury or injuries arose out of and in the course of performing hazardous duty; provided, however, such employee shall be entitled to the benefits of this section for not more than 12 months. Hazardous duty assignments shall include, but not be limited to:

(1) Employees otherwise qualified who are employed by the Department of Correction;

(2) Employees otherwise qualified who are employed by the Delaware Psychiatric Center who are assigned to programs for the criminally insane;

(3) Employees otherwise qualified who are employed by the Division of Youth Rehabilitation;

(4) State law-enforcement officers in the performance of their duties; provided, however, no law-enforcement officer shall be covered under this section while said officer is performing a function or duty that is considered administrative in nature;

(5) State employees serving in response to the imminent danger of hazardous waste material, including but not limited to the SERT Team.

(d) The Director of the Office of Management and Budget shall promulgate such rules and regulations as may be required to administer this act and shall periodically review and recommend other state employees engaged in hazardous duty assignments for inclusion for coverage under this section.

(e) Notwithstanding subsection (a) of this section, any employee who suffers a serious illness or injury in the line of duty that is caused or contributed to by war or act of war (declared or not), who is a member of the United States Military or National Guard shall not be charged sick leave for recovery for medical procedures or operations resulting from said injury or illness for a period of 6 months. To be eligible for this category of leave the employee shall have returned to active state employment status for a period of not less than 30 calendar days and shall have completed any necessary certification established by the Director of Office of Management and Budget. The eligibility for such period of leave shall not be longer than 6 consecutive months and shall be invoked within the first year of return to active employment status. In extraordinary circumstances, approval may be sought from the Director of the Office of Management and Budget to use said consecutive leave on an intermittent basis. All benefits and rights within this subsection shall exhaust within the first year of return to active employment status. The Director of the Office of Management and Budget shall be authorized to establish rules and procedures consistent with this subsection.

29 Del. C. 1953, § 5933; 56 Del. Laws, c. 376, § 6; 60 Del. Laws, c. 247, § 1; 63 Del. Laws, c. 80, § 53; 65 Del. Laws, c. 154, § 1; 65 Del. Laws, c. 498, § 1; 70 Del. Laws, c. 550, § 1; 75 Del. Laws, c. 88, § 20(6); 75 Del. Laws, c. 89, § 30; 76 Del. Laws, c. 370, § 1.;



§ 5934. Working conditions

The rules shall provide for the development and operation of programs to improve work effectiveness and morale of employees in the state service, including training, safety, health, welfare, counseling, recreation and employee relations.

29 Del. C. 1953, § 5934; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 6.;



§ 5935. Veterans' preference

The rules shall provide for preference to be given to veterans of the armed forces of the United States who served during wartime. Such rules shall provide that:

(1) Preference shall be confined to original entrance and shall not be applied to promotion within the classified service or to retention in case of reduction in force;

(2) Preference shall be granted only in the form of credits to be added to earned ratings in examinations, with disabled veterans receiving no more than 10 points and other veterans no more than 5 points;

(3) A definition of a disabled veteran shall be set forth in the rules;

(4) All veterans shall be required to meet job requirements before receiving preference credits;

(5) Employees in the classified service who, while in good standing, leave or have left the state service to engage in military service shall be given credit for seniority purposes for the time served in the armed forces not to exceed 3 years; and

(6) Five preference points may be claimed by the spouse of any of the following, so long as the spouse achieves a passing examination grade:

a. Any veteran who has died, so long as the widow or widower has not remarried;

b. Any member of the armed forces serving on active duty who, at the time of application for the priority, is listed in 1 or more of the following categories and has been so listed for a total of more than 90 days:

1. Missing in action;

2. Captured in line of duty by a hostile force; or

3. Forcibly detained or interned in line of duty by a foreign government or power; or

c. Any veteran who has a disability resulting from a service connected disability.

29 Del. C. 1953, § 5935; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 6; 59 Del. Laws, c. 448, § 1; 60 Del. Laws, c. 318, § 1; 65 Del. Laws, c. 71, § 1; 76 Del. Laws, c. 124, §§ 10, 11; 78 Del. Laws, c. 216, § 1.;



§ 5936. Enforcement

The rules shall provide for such rules and administrative regulations not inconsistent with this chapter as may be proper and necessary for its enforcement.

29 Del. C. 1953, § 5936; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 6.;



§ 5937. Preference for residents

Repealed by 76 Del. Laws, c. 124, § 12, effective July 12, 2007.;



§ 5938. Collective bargaining

(a) Except as expressly provided in subsection (c) of this section, nothing contained in this chapter or in the rules shall deny, limit or infringe upon the right of any employee in the classified service or any exclusive bargaining representative under Chapter 13 of Title 19.

(b) Except as expressly provided in subsection (c) of this section, nothing contained in this chapter or in the rules shall deny, limit or infringe upon any collective bargaining agreement or the authority and duty of this State or any agency thereof to engage in collective bargaining with the exclusive bargaining representative under Chapter 13 of Title 19.

(c) The rules adopted or amended by the Board under the following sections shall apply to any employee in the classified service represented by an exclusive bargaining representative or covered by a collective bargaining agreement under Chapter 13 of Title 19, except in the case of collective bargaining agreements reached pursuant to § 1311A of Title 19: §§ 5915 through 5921, 5933, 5935 and 5937 of this title.

(d) The rules adopted or amended by the Board under the following sections shall not apply to any employee in the classified service represented by an exclusive bargaining representative to the extent the subject thereof is covered in whole or in part by a collective bargaining agreement under Chapter 13 of Title 19: §§ 5922 through 5925 of this title, except where transfer is between agencies or where change is made in classification or pay grade, §§ 5926 through 5928 of this title, except where an employee laid off by 1 agency is reemployed by another, §§ 5929 through 5932, 5934 and 5936 of this title.

(e) The Director and the Board shall meet with the exclusive bargaining representative at reasonable times to negotiate in good faith with respect to any rule to be adopted or amended under §§ 5915 through 5921, 5933, 5935 and 5937 of this title and, to the extent the subject thereof is not covered in whole or in part by a collective bargaining agreement under Chapter 13 of Title 19, §§ 5922 through 5932, 5934 and 5936 of this title.

29 Del. C. 1953, § 5938; 56 Del. Laws, c. 376, § 7; 69 Del. Laws, c. 436, § 9; 76 Del. Laws, c. 178, § 5.;



§ 5939. Preference for unemployed

Repealed by 76 Del. Laws, c. 124, § 13, effective July 12, 2007.;



§ 5940. Review dates

The review date for employees of the classified service shall be December 31 of each fiscal year, except for fiscal year 1990. For fiscal year 1990, the review date for all employees shall be January 1, 1990, and shall not change during the fiscal year. The review date for employees hired during any fiscal year shall be December 31 of the subsequent fiscal year, except for fiscal year 1990. For fiscal year 1990, the review date for employees hired before January 1, 1990, shall be January 1, 1990, and for those hired after January 1, 1990, the review date shall be July 1, 1990.

62 Del. Laws, c. 277, § 11; 67 Del. Laws, c. 47, § 12(k); 70 Del. Laws, c. 118, § 32.;






Subchapter IV Enforcement and Appeals

§ 5941. Duties of state officers and employees

All officers and employees of the State shall comply with and aid in all proper ways in carrying out this chapter and the rules, regulations and orders thereunder. All officers and employees shall furnish any records or information which the Director or the Board may request for any purpose of this chapter. The Director, with the approval of the Board, may institute and maintain any action or proceeding at law or in equity that the Director considers necessary or appropriate to secure compliance with this chapter and the rules, regulations and orders thereunder.

29 Del. C. 1953, § 5941; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 9; 70 Del. Laws, c. 186, § 1.;

§ 5941A Requirement of registration with Selective Service System.

The rules shall provide that all males born after January 1, 1960, must have registered with the Selective Service System in order to be eligible for state employment.

65 Del. Laws, c. 505, § 1.;



§ 5941A. Requirement of registration with Selective Service System

The rules shall provide that all males born after January 1, 1960, must have registered with the Selective Service System in order to be eligible for state employment.

65 Del. Laws, c. 505, § 1.;



§ 5942. Certification of payrolls; audits

(a) No state disbursing or auditing officer shall make or approve or take any part in making or approving any payment for personal service to any person holding a position in the classified service unless the payroll voucher or account bears the certification or electronic approval of the appropriate state officer that the persons named therein are being paid in accordance with this chapter and the rules, regulations and orders thereunder.

(b) The Director of the Office of Management and Budget shall conduct such post audits of state payrolls and such other investigations as deemed necessary to ensure that this chapter and the rules, regulations and orders thereunder are being observed. Any violations shall be called immediately to the attention of the appropriate agency head and to the Auditor of Accounts and Secretary of Finance. Thereafter, no payment shall be made to any employee whose salary rate has been questioned until the rate has been adjusted to the satisfaction of the Director of the Office of Management and Budget.

29 Del. C. 1953, § 5942; 55 Del. Laws, c. 443, § 1; 70 Del. Laws, c. 509, §§ 2, 3; 75 Del. Laws, c. 88, §§ 20(6), 36.;



§ 5943. Enforcement of chapter by legal action

(a) The exclusive remedy available to a classified employee for the redress of an alleged wrong, arising under a misapplication of any provision of this chapter, the merit rules or the Director's regulations adopted thereunder, is to file a grievance in accordance with the procedure stated in the merit rules. Standing of a classified employee to maintain a grievance shall be limited to an alleged wrong that affects his or her status in his or her present position.

(b) Any Delaware resident or state employee may maintain a suit to restrain a disbursing officer from making any payment in contravention of any provision of this chapter, the merit rules or the Director's regulations adopted thereunder. Jurisdiction for such action shall lie in the Chancery Court.

(c) The State may maintain an action for the reimbursement of wages, benefits or both, paid contrary to this chapter, the merit rules or the Director's regulations adopted thereunder, against the recipient employee. All moneys recovered in such action shall be paid to the State Treasury and credited to the account from which original payments had been drawn. The appointing authority may take disciplinary action against any employee in the classified service who negligently prepared the document authorizing the overpayment of wages, benefits or both, contrary to any provision of this chapter, the merit rules or the Director's regulations adopted thereunder. Disciplinary action shall not be taken against any employee in the classified service who merely approved such document authorizing overpayment unless the person so approving participated in the preparation of such document.

(d) Any person appointed or employed in contravention of any provision of this chapter, the merit rules or the Director's regulations adopted thereunder, who performs services for which such person is not paid, may maintain an action against any officer or officers who purported to so appoint or employ such person to recover the agreed wages, benefits or both, or the reasonable value thereof, if no pay was agreed upon, plus interest, court costs and reasonable attorney's fees.

(e) It shall be the obligation of the appointing authority to determine that documents necessary for placing a person on the state payroll are properly executed prior to the date that the employee begins, transfers to, promotes to, demotes to or in any other way changes the employee's position in state employment. Documentation, depending on the position to be filled, consists of some or all of the following:

(1) Job application;

(2) Certification list;

(3) Copy of the job posting if a permanent position;

(4) Written notification signed by the appointing authority stating:

a. Position being filled;

b. Pay grade of the employee;

c. Employee's gross pay each pay period;

d. Source of funding of the position;

e. Two copies of the employee's social security card;

(5) Hiring approval during a hiring freeze.

In the event that an employee otherwise qualified for classified service is properly appointed but improperly placed on the state payroll, the State shall be liable for the wages, benefits or both of the employee during the first 10 working days of the employee's employment. In the event that the employee is not properly placed on the state payroll by the end of the employee's 10th working day, the appointing authority shall lay off the employee until the employee is properly so placed, or be liable to the employee for wages, benefits or both, in accordance with subsection (d) of this section. The review date for persons not properly placed on the state payroll shall be the date the person first reported for duty in that position.

(f) For the purpose of subsections (d) and (e) of this section, the Director of the Office of Management and Budget or the Director's designee shall determine whether an employee is properly appointed. The Director or the Director's designee shall certify the appointment by approving the state personnel transaction supplied by the agency. The approval of the Director or the Director's designee shall relieve any officer or appointing authority from liability because of an improper appointment, except where the improper appointment was effected through the fraud of any officer or appointing authority. The approval of the Director or the Director's designee shall similarly relieve any officer or appointing authority from liability for the payment of wages, benefits or both arising under subsection (d) or subsection (e) of this section, except where the officer or appointing authority is grossly negligent in disregarding any provision of this chapter, the merit rules or the Director's regulations adopted thereunder. Such approval by the Director or the Director's designee shall not prevent the appointing authority from taking disciplinary action against any employee in the classified service who negligently prepared the document authorizing the overpayment of wages, benefits or both.

(g) If the appointing authority wrongfully withholds certification of the payroll account of any employee, such employee may maintain a proceeding to compel the appointing authority to certify such payroll account.

(h) No action for the reimbursement of wages, benefits or both, improperly paid to a state employee shall be brought after the expiration of 3 years from the date the wages, benefits or both were improperly paid.

(i) Section 8111 of Title 10 shall be applicable to employment between a person and the State.

(j) Following the passage of this section, all state agencies shall conduct audits of the payroll records of each of its employees. In the event that the audit indicates that a discrepancy exists between the amount actually paid and the amount that should have been paid, the agency shall notify the employee, the appointing authority, the Secretary of Finance and the Auditor of Accounts, with sufficient documentation to point out the source and amount of the discrepancy, within 10 calendar days of the date of the completion of the audit. In the event that the audit indicates an overpayment, the appointing authority shall provide the Attorney General with the same notice provided the employee. The Attorney General may proceed in accordance with subsection (c) of this section. The appointing authority shall, within 1 pay period, correct the discrepancy on proper personnel payroll forms.

(k) For the purpose of this section "appointing authority" shall be as defined in the merit rules adopted pursuant to § 5914 of this title.

(l) Notwithstanding any section of the Code, or any uncodified section of the Delaware law to the contrary, no action for reimbursement as hereinbefore described shall be brought by the State for the overpayment of wages or benefits made, up to and including the last day of the pay period following the date this section becomes effective.

(m) To permit all state agencies to comply and conduct the audit required by subsection (j) of this section, this section shall become effective 6 months from July 12, 1978.

29 Del. C. 1953, § 5943; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 8; 61 Del. Laws, c. 523, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 509, §§ 4-6; 75 Del. Laws, c. 88, § 20(6); 75 Del. Laws, c. 350, § 83.;



§ 5944. Oaths, testimony and the production of records

The Board, each Board member and the Director shall have power to administer oaths, subpoena witnesses and compel the production of books and papers relevant to any investigation or hearing authorized by this chapter. Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers relevant to any such investigation or hearing may be compelled to do so by order of the Superior Court.

29 Del. C. 1953, § 5944; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 9.;



§ 5945. Refusal of employee to testify

If any employee in the state service shall willfully refuse or fail to appear before any court or judge, any legislative committee or any officer, board or body authorized to conduct any hearing or inquiry, or, having appeared, shall refuse to testify or answer any question relating to the affairs or government of the State or the conduct of any state officer or employee on the ground that the employee's testimony or answers would tend to incriminate the employee or shall refuse to waive immunity from prosecution on account of any matter about which the employee may be asked to testify at any such hearing or inquiry, the employee shall forfeit the employee's office or position and shall not be eligible thereafter for appointment to any position in the state service.

29 Del. C. 1953, § 5945; 55 Del. Laws, c. 443, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5946. Prohibited acts

(a) No person shall make any false statement, certificate, mark, rating or report with regard to any hearing, test, certification or appointment made under any provision of this chapter or in any manner commit or attempt to commit any fraud preventing the impartial execution of this chapter and the rules thereunder.

(b) No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the classified service.

(c) No employee of the Board, examiner or other person shall defeat, deceive or obstruct any person in the right to examination, eligibility, certification or appointment under this chapter or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the classified service.

29 Del. C. 1953, § 5946; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 9; 70 Del. Laws, c. 186, § 1.;



§ 5947. Penalties; jurisdiction

(a) Any person who willfully violates this chapter or any of the rules shall be guilty of a misdemeanor and shall be punished therefor as the Court may direct.

(b) Any person who is convicted of a misdemeanor under subsection (a) of this section shall, for a period of 5 years, be ineligible for appointment to, or employment in, a position in the state service, and if the person is an officer or employee of the State shall forfeit the person's office or position.

(c) The Superior Court shall have exclusive jurisdiction of violations of this chapter.

29 Del. C. 1953, § 5947; 55 Del. Laws, c. 443, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5948. Records of Board

The Board's records, except such records as the rules may properly require to be held confidential for reasons of public policy, shall be public records and shall be open to public inspection subject to reasonable regulations as to the time and manner of inspection as may be prescribed by the Director. Reports concerning character, personal history and health of employees or applicants for employment shall be held confidential except when a majority of the Board shall find it to be in the public interest that the same shall be open to public inspection.

29 Del. C. 1953, § 5948; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 9.;



§ 5949. Appeals

(a) An employee in the classified service who has completed a probationary period of service may not, except for cause, be dismissed or demoted or suspended for more than 30 days in any 1 year. Within 30 days after any such dismissal, demotion or suspension, an employee may appeal to the Board for review thereof. Upon such review, both the appealing employee and the appointing authority whose action is reviewed shall have the right to be heard publicly and to present evidentiary facts. At the hearing, technical rules of evidence shall not apply. The rules shall require that the Board take final action on an appeal within 90 calendar days of submission to the Board. Upon approval of all parties, the 90 days may be extended an additional 30 calendar days.

(b) If the Board upholds the decision of the appointing authority, the employee shall have a right of appeal to the Superior Court on the question of whether the appointing authority acted in accordance with law. The burden of proof of any such appeal to the Board or Superior Court is on the employee. If the Board finds against the appointing authority, the appointing authority shall have a right of appeal to the Superior Court on the question of whether the appointing authority acted in accordance with law. The burden of proof of any such appeal to the Superior Court is on the appointing authority. All appeals to the Superior Court shall be by the filing of a notice of appeal with the Court within 30 days of the employee being notified of the final action of the Board.

(c) Whenever subsection (a) or (b) of this section conflicts with any collective bargaining agreement, or whenever any collective bargaining agreement is exclusive with respect to matters which are the subject thereof, the collective bargaining agreement shall apply and shall be followed.

(d) If the Board finds that the action complained of was taken by the appointing authority for any political, religious or racial reason, or is not supported by the facts as having been for cause, the employee shall be reinstated to the former position or a position of like status and pay without loss of pay for the period of suspension.

29 Del. C. 1953, § 5949; 55 Del. Laws, c. 443, § 1; 56 Del. Laws, c. 376, § 9; 69 Del. Laws, c. 436, §§ 8, 9; 70 Del. Laws, c. 186, § 1.;






Subchapter V Miscellaneous

§ 5950. Employee recognition

(a) It shall be part of the function of state agencies to conduct employee recognition programs for Merit System employees and employees in positions that are assigned comparable Merit System classes or pay grades. All such employee recognition programs shall be approved by the Director of the Office of Management and Budget prior to implementation.

(b) The first full week in May shall be designated Public Service Recognition Week. Employee recognition programs shall not, however, be confined to this week.

67 Del. Laws, c. 444, § 1; 75 Del. Laws, c. 88, § 20(6).;



§ 5951. Services to political subdivisions and excluded agencies

Subject to approval of the Board, which shall take into account the primary responsibility of the Director towards the classified service, the Director may enter into agreements with any agency excluded from this chapter, or with any municipality or other political subdivision of this State to furnish services and facilities of the Board to such agency, municipality or political subdivision in the administration of its personnel according to merit principles. Any such agreement shall provide for the reimbursement to the State of the reasonable cost of the services and facilities furnished, as determined by the Director. All excluded agencies and all municipalities and political subdivisions of the State are authorized to enter into such agreements.

29 Del. C. 1953, § 5951; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 9.;



§ 5952. Federal merit system standards

Notwithstanding any other provisions of this chapter, the Board and each officer and employee of this State are authorized and directed to take such action with respect to matters involving personnel as may be necessary to insure the continued eligibility of this State for grants-in-aid under any federal law or program.

29 Del. C. 1953, § 5952; 55 Del. Laws, c. 443, § 1; 69 Del. Laws, c. 436, § 9.;



§ 5953. Discrimination prohibited

No person shall be appointed or promoted to, or demoted or dismissed from, any position in the classified service, or be in any way favored or discriminated against with respect to employment in the classified service because of political or religious opinions or affiliations, sexual orientation, gender identity, sex or race.

29 Del. C. 1953, § 5953; 55 Del. Laws, c. 443, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 90, § 22; 79 Del. Laws, c. 47, § 25.;



§ 5954. Political activity; penalty

(a) No person shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person, or for any consideration.

(b) No employee in the classified service shall engage in any political activity or solicit any political contribution, assessment or subscription during the employee's hours of employment or while engaged in the business of the State.

(c) No person shall induce, directly or indirectly, any employee in the classified service to make a contribution, assessment or subscription to a political party under the representation, actual or implied, that such assessment, subscription or contribution will have any effect on the employee's employment with the State.

(d) Any officer or employee in the classified service who violates any of the provisions of this section shall forfeit such office or position, and for 1 year shall be ineligible for any office or position in the state service.

29 Del. C. 1953, § 5954; 55 Del. Laws, c. 443, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5955. Federal Fair Labor Standards Act; application to state personnel practices and merit system rules

Notwithstanding any other provision of state law, the federal Fair Labor Standards Act, Chapter 2 of Title 29 of the United States Code, shall supersede state law relating to state personnel practices and shall supersede the rules adopted by the Merit Employee Relations Board pursuant to this chapter, but only to the extent such state law or merit rules are in conflict with the Fair Labor Standards Act [29 U.S.C. § 201 et seq.]. This supersession of state law and the merit system rules shall continue in effect only so long as, and only to the extent that, the provisions of the federal Fair Labor Standards Act [29 U.S.C. § 201 et seq.], by their own terms or by judicial interpretation, are deemed to apply to state government personnel practices. To the extent necessary for state compliance with the Fair Labor Standards Act, the Director of the Office of Management and Budget shall have the authority to implement this section, including, but not limited to, the authority to determine where conflicts exist between state law or merit rules and the federal act, and to resolve such conflicts by appropriate rulings and regulations.

65 Del. Laws, c. 215, § 1; 69 Del. Laws, c. 436, § 9; 75 Del. Laws, c. 88, § 20(6).;



§ 5956. Donated leave program

(a) An officer or employee of this State, with the approval of his or her immediate supervisor or the Director of the Division in which he or she is employed, may donate accrued sick leave and annual leave in equal amounts to a Leave Bank established by the Director of the Office of Management and Budget for all officers or employees of this State or to another officer or employee of this State.

(b) A person wishing to donate leave time under this section may request the Director of the Office of Management and Budget to debit the donor's sick leave and annual leave accounts.

(c) Sick leave and annual leave accrued in the Leave Bank or directly donated to an employee may be used by a recipient only for a catastrophic illness of the recipient or of a family member of the recipient. For purposes of this section, the term "catastrophic illness" means an illness or injury to an employee or to a member of an employee's family which is diagnosed by a physician and certified by the physician as rendering the employee or a member of the employee's family unable to work, or in the case of a family member who does not work, the medical equivalent of "unable to work," for a period greater than 5 calendar weeks. Separate periods of disability lasting 7 calendar days or more each, resulting from the same or a related medical condition and occurring within any 12-consecutive-month period, shall be considered the same period of disability. For purposes of this section, "family member" or "member of an employee's family" means an employee's spouse, son, daughter or parent who resides with the employee and who requires the personal attendance of the employee during the family member's catastrophic illness.

(d) The Director of the Office of Management and Budget shall convert the donated leave into cash value at the donor's rate of pay, shall re-convert the cash value to hours of leave at the recipient's rate of pay, and shall then credit the recipient's account.

(e) Before receiving donated leave time under this section, the recipient of the leave time shall:

(1) Have been an officer or employee of this State for at least 6 months before he or she is eligible for donated leave time;

(2) Have used all of his or her sick days and half of his or her annual leave; however, when the donated leave time is for the catastrophic illness of a family member, the employee must have used all of his or her sick days and annual leave; and

(3) Have established medical justification for such receipt, which must be renewed every 30 days.

(f) An employee who is covered by a collective bargaining agreement may donate leave to, or receive donations of leave from, an employee or officer who is not covered by a collective bargaining agreement.

(g) The Director of the Office of Management and Budget shall have the authority to carry out the mandates of this section.

(h) The agency employing the recipient of a grant of donated leave shall pay all cost of the use of that donated leave. No funds shall be attached to any hours of donated leave.

(i) The State's liability under this program shall not exceed the number of hours donated by employees.

(j) The provisions of this section related to a direct donation of hours from one officer or employee of this State to another officer or employee shall become effective February 2, 1996. The provisions of this section related to donation of hours to the Leave Bank shall become effective upon the establishment of the Bank or May 2, 1996, whichever occurs first.

70 Del. Laws, c. 306, § 1; 72 Del. Laws, c. 395, § 42; 72 Del. Laws, c. 440, §§ 6-9; 75 Del. Laws, c. 88, § 20(6).;









CHAPTER 60. DISASTER SERVICE VOLUNTEER LEAVE

§ 6001. Short title

This chapter may be cited as the Disaster Service Volunteer Leave Act.

70 Del. Laws, c. 21, § 1.;



§ 6002. Definitions

As used in this chapter, unless the context indicates a different intent:

(1) "Certified disaster service volunteer" or "volunteer" means any person who has completed the necessary training for and been certified as a disaster service specialist by the American Red Cross.

(2) "Disaster" means any disaster designated at Level III or higher in the American National Red Cross Regulations and Procedures, including both national and state disasters.

(3) "State agency" or "agency" means any state office, officer, official, department, board, commission, institution, bureau, agency, division or unit of the State, including those within the legislative and judicial branches of state government.

70 Del. Laws, c. 21, § 1.;



§ 6003. Disaster service volunteer leave

(a) An employee of a state agency who is a certified disaster service volunteer may be granted leave from work with pay, in accordance with subsection (b) below, for up to an aggregate of 15 work days, consecutively or nonconsecutively, in any 12-month period to participate in specialized disaster relief services for the American Red Cross in connection with any disaster, upon the request of the American Red Cross for such employee's services and upon the approval of such employee's employing agency.

(b) An employee of a state agency granted leave pursuant to subsection (a) of this section shall be compensated by the employee's employing agency at the employee's regular rate of pay for those regular work hours during which the employee is absent from work, but shall not receive overtime pay, shift differential pay, hazardous duty pay or any other form of pay or compensation in addition to the employee's regular pay. An employee of a state agency who is granted leave pursuant to subsection (a) of this section shall not lose any seniority or any already accumulated vacation time, sick time or earned overtime due to such leave.

(c) The State shall not be liable for workers' compensation claims arising from accident or injury while the state employee is on assignment as a certified disaster service volunteer for the American Red Cross. Duties performed while on disaster leave shall not be considered to be a work assignment by a state agency. In determining whether to grant leave to an employee, the employee's employing agency may consider the needs of the American Red Cross for expertise in a particular certified area. The employee's activities and job functions while on leave, however, shall not be directed by the State but shall be determined and controlled solely by the American Red Cross.

(d) An employee who is on leave pursuant to this section shall not be deemed to be an employee of the State for purposes of the Delaware Tort Claims Act.

70 Del. Laws, c. 21, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 60A. DEFERRED COMPENSATION FOR PUBLIC OFFICERS AND EMPLOYEES OF THE STATE

§ 6051. Purpose

The purpose of this chapter is to create a vehicle through which all employees of the State may, on a voluntary basis, provide for additional retirement income security through a program of deferred compensation. The deferred compensation program provided by this chapter shall be in addition to any retirement or other benefit program provided by law for employees of the State.

60 Del. Laws, c. 146, § 1.;



§ 6052. Definitions

As used in this chapter:

(1) "Deferred compensation" means income earned as a public officer or employee of the State which, pursuant to a written agreement between the State and the employee, is set aside for retirement purposes.

(2) "Deferred compensation program" means such plan or plans of deferred compensation as may be adopted by the Deferred Compensation Council.

(3) "Employee" means an individual who is employed by the State, including elected or appointed officials, and who receives compensation wholly or in part directly from the State Treasury or from the Treasury through an agency within the State that is wholly or in part supported by the State. Individuals hired on a temporary basis or as consultants shall not qualify as employees.

(4) "Qualified participant" is defined as an employee of the State, including school districts, who has deferred compensation under the provisions of this chapter and satisfies either of the following conditions:

a. Employee must be enrolled in the deferred compensation program for no less than 6 consecutive months immediately preceding receipt of the match;

b. Employee has deferred the maximum allowable by the Internal Revenue Service within the 6 months preceding receipt of the match.

60 Del. Laws, c. 146, § 1; 72 Del. Laws, c. 488, § 1.;



§ 6053. Deferred Compensation Council

(a) There shall be established a Deferred Compensation Council for public employees of the State which shall consist of 7 members, as follows:

(1) The Secretary of Finance, State Treasurer, Director of the Office of Management and Budget and the State Insurance Commissioner or their designees shall serve ex officio as members.

(2) Two shall be state employees appointed by the Governor.

(3) One shall be a representative of the public-at-large appointed by the Governor.

(4) Those members who do not serve ex officio shall be appointed for terms of 3 years, commencing, in each case, from the date of appointment; provided, however, that in the initial appointments, members shall, as designated by the Governor at the time of appointment, serve 1, 2 and 3 year terms respectively.

(5) In the case of vacancy on the Council for any reason other than expiration of the term of office, the Governor shall fill such a vacancy for the unexpired term.

(b) The Council shall, subject to any applicable contract provisions, undertake to obtain as favorable conditions of tax treatment as possible, both in the existing program and any later amendments thereto or any later programs as to such matters as: terms of distribution, designation of beneficiaries, withdrawal upon disability, financial hardship or termination of public employment and other optional provisions.

(c) The Council shall be responsible for the general administration of this chapter. Such responsibility shall include, but not be limited to:

(1) The adoption of rules and regulations for the administration of this chapter.

(2) Establishment and implementation of deferred compensation plans including the power to contract for any and all services that may be required to implement such plans.

(d) Except for ex officio members, all members of the Council shall be entitled to reimbursement for those travel and other expenses made necessary by their official duties that are approved by the State Treasurer.

(e) The Council shall be jointly chaired by the Secretary of Finance and the State Treasurer.

(f) The Council shall hold regular meetings at least twice each year, which meetings shall be open to the public in accordance with § 10004 of this title.

(g) Four members of the Council shall constitute a quorum and shall have the power to conduct any and all business authorized under this chapter as long as 1 member present is not an ex officio member.

(h) Council members shall not be liable for any loss sustained by the deferred compensation program as a result of their official acts, unless such acts constitute gross negligence or wilful wrongdoing.

60 Del. Laws, c. 146, § 1; 69 Del. Laws, c. 64, § 84; 75 Del. Laws, c. 88, § 20(6); 75 Del. Laws, c. 350, § 163.;



§ 6054. Administration; reports

(a) The clerical administration of the deferred compensation program shall be the responsibility of the office of the State Treasurer.

(b) All plans of deferred compensation which may be adopted shall provide that each participating employee will be furnished a quarterly statement of the employee's account, on a form approved by the Council, showing at least the amount of income deferred, the investments purchased and the charges assessed on such purchases.

(c) Each plan of deferred compensation which may be adopted shall provide that in the event of nonrenewal or termination, all accounts enrolled in the plan, including all records, investments and proceeds thereof, shall be transferred to an agent designated by the Council.

(d) At the close of the fiscal year, the office of the State Treasurer, at the direction of the Council, shall prepare an annual report for submission to the Governor and the General Assembly. Such reports shall summarize the activities of the Council during the preceding year and shall report on the status of the deferred compensation program and its various elements.

60 Del. Laws, c. 146, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6055. Payroll deductions

The Department of Finance and the State Treasurer are authorized to make payroll deductions under this chapter pursuant to regulations adopted by the Council for any public officer or employee of the State who has authorized such deductions in writing. The Treasurer of the State shall account for all such payroll deductions and shall make payment of such deductions in accordance with regulations adopted by the Council. Any income deferred under such a plan shall continue to be included as regular compensation for the purpose of computing the contributions to and benefits from the State Employees' Pension Plan, any pension plan for members of the state judiciary and any pension plan for members of the State Police. Any sum so deferred shall not be included in the computation of any federal or state income taxes withheld on behalf of any such employee, but shall be included for computation of Social Security Administration contributions.

60 Del. Laws, c. 146, § 1; 64 Del. Laws, c. 433, § 1.;



§ 6056. Maximum amount deferrable

Any provision of this chapter notwithstanding, the maximum amount of income which any 1 employee may elect to defer after June 30, 1975, shall not exceed the limit established by the Internal Revenue Service.

60 Del. Laws, c. 146, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 354, § 39.;



§ 6057. Limitation on investments

The deferred compensation program may offer any of the following investment options and none other:

(1) Savings accounts in federally insured banking institutions.

(2) United States government bonds or debt instruments.

(3) Life insurance and annuity contracts, provided the companies offering such contracts are subject to regulation by the Insurance Commissioner of the State.

(4) Investment funds registered under the Investment Company Act of 1940.

(5) Securities which are traded on the New York Stock Exchange National Association of Securities Dealers Automated Quotations (NASDAQ) and American Stock Exchange.

60 Del. Laws, c. 146, § 1; 72 Del. Laws, c. 204, § 14.;



§ 6058. Audit

The deferred compensation program shall be audited once each year by the State Auditor of Accounts. The Council shall make appropriate arrangements to pay the Auditor of Accounts for the cost of the audit and is required to act within a reasonable period of time upon any recommendations made by the Auditor of Accounts.

60 Del. Laws, c. 146, § 1.;



§ 6059. Costs

The costs of administering the deferred compensation program, excluding personnel costs, shall be borne by the participants of the program in accordance with regulations adopted by the Council.

60 Del. Laws, c. 146, § 1; 74 Del. Laws, c. 68, § 81.;



§ 6060. Employer Match Plan

The Deferred Compensation Council is hereby authorized and directed to establish a plan pursuant to § 401(a) of the Internal Revenue Code of 1986 [26 U.S.C. § 401(a)], as amended.

72 Del. Laws, c. 488, § 2.;



§ 6061. Employer contribution to qualified participants [Suspended effective July 1, 2008; see 79 Del. Laws, c. 78, § 7(e)]

Commencing January 1, 2001, and each pay period thereafter, an amount equal to 100 percent of the voluntary contribution of every qualified participant, not to exceed $10 per pay period, shall be credited to the § 401(a) account of each qualified participant making a voluntary deferral under the provisions of this chapter. The employer contribution shall be remitted each pay period by the State Treasurer from an appropriation authorized for this purpose.

Modifications to the match amount per pay period, percentage of contribution matched, number of pay periods per year to be matched and other fiscal and operational aspects of the program are contingent upon funding by the General Assembly and may be administered through rules and regulations promulgated by the Deferred Compensation Council and pursuant to § 401(a) of the Internal Revenue Code [26 U.S.C. § 401(a)].

72 Del. Laws, c. 488, § 3.;






CHAPTER 60B. FIRST STATE QUALITY IMPROVEMENT FUND

§ 6071. Establishment [Fund suspended effective July 1, 2009; see 79 Del. Laws, c. 78, § 60]

(a) The First State Quality Improvement Fund is hereby established within the Office of Management and Budget.

(b) Monies provided to the Fund shall be subject to an annual appropriation by the General Assembly in the Annual Budget Act of the State of Delaware. Appropriations made to the First State Quality Improvement Fund shall not be subject to reversion to the General Fund of the State unless otherwise specified by the General Assembly in the Annual Budget Act.

70 Del. Laws, c. 338, § 1; 75 Del. Laws, c. 88, § 20(6); 77 Del. Laws, c. 84, § 73; 77 Del. Laws, c. 327, § 66; 78 Del. Laws, c. 78, § 66; 78 Del. Laws, c. 290, § 62; 79 Del. Laws, c. 78, § 60.;



§ 6072. Legislative intent [Fund suspended effective July 1, 2009; see 79 Del. Laws, c. 78, § 60]

The General Assembly finds that State agencies and employees can improve their performance and delivery of services to State citizens by implementing a long-term commitment to total quality management, performance budgeting and other quality initiatives. A First State Quality Improvement Fund will allow agencies to implement quality initiatives and reinvest a percentage of the savings in tools for improving productivity and effectiveness. Agencies may reduce positions requirements through retraining, reassignment, or other methods, such as automation. The General Assembly intends for this process to involve employees at all levels to improve customer confidence and satisfaction with State Government.

70 Del. Laws, c. 338, § 1; 77 Del. Laws, c. 84, § 73; 77 Del. Laws, c. 327, § 66; 78 Del. Laws, c. 78, § 66; 78 Del. Laws, c. 290, § 62; 79 Del. Laws, c. 78, § 60.;



§ 6073. Purposes [Fund suspended effective July 1, 2009; see 79 Del. Laws, c. 78, § 60]

As prescribed by § 6075 of this title, and except as specifically provided in § 6076 of this title, the Fund shall be expended for long-term commitments to total quality management and other quality initiatives.

70 Del. Laws, c. 338, § 1; 77 Del. Laws, c. 84, § 73; 77 Del. Laws, c. 327, § 66; 78 Del. Laws, c. 78, § 66; 78 Del. Laws, c. 290, § 62; 79 Del. Laws, c. 78, § 60.;



§ 6074. Distribution of first state quality improvement fund monies [Fund suspended effective July 1, 2009; see 79 Del. Laws, c. 78, § 60]

The Training and Development Advisory Board shall adopt rules and regulations necessary to implement this chapter, including guidelines for the distribution of these funds.

70 Del. Laws, c. 338, § 1; 77 Del. Laws, c. 84, § 73; 77 Del. Laws, c. 327, § 66; 78 Del. Laws, c. 78, § 66; 78 Del. Laws, c. 290, § 62; 79 Del. Laws, c. 78, § 60.;



§ 6075. Fund purpose [Fund suspended effective July 1, 2009; see 79 Del. Laws, c. 78, § 60]

Moneys appropriated to the Fund may be allocated to state agencies for the following activities:

(1) Create total quality management plans for agencies;

(2) Establish performance-based budgeting measures to quantify effectiveness;

(3) Re-engineer work processes;

(4) Team building;

(5) Other customer satisfaction/quality initiatives;

(6) Continuous improvement;

(7) Empowerment of State employees;

(8) Engage vendors and/or consultants to help:

a. Set direction and goals;

b. Conduct seminars/facilitations for the Governor, cabinet secretaries and top manager;

c. Help selected agencies adopt quality initiatives;

d. Train State employees as trainers to sustain initiatives in other departments.

70 Del. Laws, c. 338, § 1; 77 Del. Laws, c. 84, § 73; 77 Del. Laws, c. 327, § 66; 78 Del. Laws, c. 78, § 66; 78 Del. Laws, c. 290, § 62; 79 Del. Laws, c. 78, § 60.;



§ 6076. Emergency and special appropriations [Fund suspended effective July 1, 2009; see 79 Del. Laws, c. 78, § 60]

(a) In the event of an emergency involving the health, safety or welfare of the citizens of the State, any portion of the balance remaining in the Fund may be expended pursuant to an act of appropriation passed by three-fifths of all the members elected to each house of the General Assembly.

(b) In the event of cutbacks in federal funding of State programs affecting the health, safety or welfare of the citizens of the State, and upon recommendation by the Joint Finance Committee, any portion of the balance remaining in the Fund may be expended pursuant to an act of appropriation.

70 Del. Laws, c. 338, § 1; 77 Del. Laws, c. 84, § 73; 77 Del. Laws, c. 327, § 66; 78 Del. Laws, c. 78, § 66; 78 Del. Laws, c. 290, § 62; 79 Del. Laws, c. 78, § 60.;



§ 6077. Termination [Fund suspended effective July 1, 2009; see 79 Del. Laws, c. 78, § 60]

The First State Quality Improvement Fund may be terminated when, in the opinion of the Joint Finance Committee, the program has not realized improvement in agency performance, monetary savings to the State or any other reason in which agency or employee performance has not demonstrated proof of improvements to the delivery of State services. Additionally, the Fund may be terminated when all moneys from the Fund have been expended and no further appropriation is approved by the General Assembly.

70 Del. Laws, c. 338, § 1; 77 Del. Laws, c. 84, § 73; 77 Del. Laws, c. 327, § 66; 78 Del. Laws, c. 78, § 66; 78 Del. Laws, c. 290, § 62; 79 Del. Laws, c. 78, § 60.;



§ 6078. Liberal construction of chapter [Fund suspended effective July 1, 2009; see 79 Del. Laws, c. 78, § 60]

This chapter, being necessary for the prosperity and welfare of the State and its citizens, shall be construed liberally to effect the purposes of this chapter.

70 Del. Laws, c. 338, § 1; 77 Del. Laws, c. 84, § 73; 77 Del. Laws, c. 327, § 66; 78 Del. Laws, c. 78, § 66; 78 Del. Laws, c. 290, § 62; 79 Del. Laws, c. 78, § 60.;






CHAPTER 60C. DELAWARE TOBACCO SETTLEMENT ACT OF 1999

§ 6080. Findings and purpose

(a) Cigarette smoking presents serious public health concerns to the State and to the citizens of the State. The Surgeon General has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(b) Cigarette smoking also presents serious financial concerns for the State. Under certain health-care programs, the State may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(c) Under these programs, the State pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(d) It is the policy of the State that financial burdens imposed on the State by cigarette smoking be borne by tobacco product manufacturers rather than by the State to the extent that such manufacturers either determine to enter into a settlement with the State or are found culpable by the courts.

(e) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the State. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present and certain future claims against them as described therein, to pay substantial sums to the state (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(f) It would be contrary to the policy of the State if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the State will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interests of the State to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

72 Del. Laws, c. 182, § 1.;



§ 6081. Definitions

(a) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(b) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

(c) "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

(d) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1) Any roll of tobacco wrapped in paper or in any substance not containing tobacco; or

(2) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(3) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph (1) of this subsection. The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute 1 individual "cigarette."

(e) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the State and leading United States tobacco product manufacturers.

(f) "Qualified escrow fund" means an escrow arrangement with a federally- or State-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with § 6082(b) of this title.

(g) "Released claims" means released claims as that term is defined in the Master Settlement Agreement.

(h) "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

(i) "Tobacco product manufacturer" means an entity that after July 20, 1999, directly (and not exclusively through any affiliate):

(1) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of Section II(mm) of the Master Settlement Agreement and that pays the taxes specified in Section II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) Becomes a successor of an entity described in paragraph (1) or (2) of this subsection.

The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of the provisions of paragraphs (1)-(3) of this subsection.

(j) "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the State. The Department of Finance agency shall promulgate such regulations as are necessary to ascertain the amount of State excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

72 Del. Laws, c. 182, § 1.;



§ 6082. Requirements

Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after July 20, 1999, shall do 1 of the following:

(1) Become a participating manufacturer (as that term is defined in Section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(2)a. Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

1. 1999: $.0094241 per unit sold after July 20, 1999;

2. 2000: $.0104712 per unit sold;

3. For each of 2001 and 2002: $.0136125 per unit sold;

4. For each of 2003 through 2006: $.0167539 per unit sold;

5. For each of 2007 and each year thereafter: $.0188482 per unit sold.

b. A tobacco product manufacturer that places funds into escrow pursuant to paragraph (2)a. of this section shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

1. To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this sub-subparagraph in the order in which they were placed into escrow, and only to the extent and the time necessary to make payments to required under such judgment or settlement;

2. To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the State in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to Section IX (1) of that Agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

3. To the extent not released from escrow under paragraph (2)b.1. or 2. of this section, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

c. Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subdivision shall annually certify to the Attorney General that it is in compliance with this subdivision. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

1. Be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subdivision, may impose a civil penalty to be paid to the general fund of the State in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

2. In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subdivision, may impose a civil penalty to be paid to the Delaware Health Fund of the State in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

3. In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed 2 years.

Each failure to make an annual deposit required under this section shall constitute a separate violation.

72 Del. Laws, c. 182, § 1; 74 Del. Laws, c. 378, § 1.;






CHAPTER 60D. ENFORCEMENT PROVISIONS OF DELAWARE TOBACCO SETTLEMENT ACT OF 1999

§ 6083. Findings and purpose

The General Assembly hereby finds that violations of Chapter 60C of this title, the Delaware Tobacco Settlement Act of 1999, threaten the integrity of the Tobacco Master Settlement Agreement, the fiscal soundness of the State, and the public health. The General Assembly hereby finds that enactment of the procedural enhancements promulgated by this chapter will aid in the enforcement of Chapter 60C of this title, and will thereby safeguard the Master Settlement Agreement, the fiscal soundness of the State, and the public health.

74 Del. Laws, c. 124, § 1.;



§ 6084. Definitions

(a) "Affixing agent" means a person who is authorized to affix tax stamps to packages or other containers of cigarettes under Chapter 53 of Title 30 or any person that is required to pay the excise tax imposed pursuant to Chapter 53 of Title 30 on Cigarettes.

(b) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol", "lights", "kings", and "100s", and includes any brand name (alone or in conjunctions with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of Cigarettes.

(c) "Cigarette" has the same meaning as in § 6081(d) of this title.

(d) "Department" means the Department of Finance for the State.

(e) "Master settlement agreement" has the same meaning given to that term in § 6081(e) of this title.

(f) "Non-participating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(g) "Participating manufacturer" has the same meaning given to that term in Section II (jj) of the master settlement agreement and all amendments thereto.

(h) "Qualified escrow fund" has the same meaning given to that term in § 6081(f) of this title.

(i) "Tobacco product manufacturer" has the same meaning given to that term in § 6081(i) of this title.

(j) "Units sold" has the same meaning given to that term in § 6081(j) of this title.

74 Del. Laws, c. 124, § 1.;



§ 6085. Certifications; directory; tax stamps

(a) Certification. — Every tobacco product manufacturer whose cigarettes are sold in this State, whether directly or through a distributor, retailer or similar intermediary or intermediaries, shall execute and deliver in the manner prescribed by the Attorney General a certification to the Department and Attorney General, no later than April 30th of each year, certifying under penalty of perjury that, as of the date of such certification, such tobacco product manufacturer is either a participating manufacturer or is in full compliance with Chapter 60C of this title, including all quarterly installment payments required by § 6087(e) of this title.

(1) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list 30 calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General and Department.

(2) A non-participating manufacturer shall include in its certification:

a. A list of all of its brand families and the number of units sold for each brand family that were sold in the State during the preceding calendar year;

b. A list of all its brand families that have been sold in the State at any time during the current calendar year;

c. Indicating, by an asterisk, and brand family sold in the State during the preceding calendar year that is no longer being sold in the State as of the date of such certification; and

d. Identifying by name and address any other manufacturer of such brand families in the preceding or current calendar year.

The non-participating manufacturer shall update such list thirty calendar days prior to any addition to or modification of its brand families by execution and delivering a supplemental certification to the Attorney General and Department.

(3) In the case of a non-participating manufacturer, such certification shall include representations that:

a. Such non-participating manufacturer is registered to do business in the State or has appointed a resident agent for service of process and provided notice thereof as required by § 6086 of this title; and

b. Such non-participating manufacturer:

1. Has established and continues to maintain a qualified escrow fund; and

2. Has executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund; and

c. such non-participating manufacturer is in full compliance with Chapter 60C of this title and this chapter, and any regulations promulgated pursuant thereto; and

d.1. The name, address and telephone number of the financial institution where the non-participating manufacturer has established such qualified escrow fund required pursuant to Chapter 60C of this title and all regulations promulgated thereto;

2. The account number of such qualified escrow fund and any sub-account number for Delaware;

3. The amount such non-participating manufacturer placed in such fund for cigarettes sold in the State during the preceding calendar year, the date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the Attorney General to confirm the foregoing; and

4. The amount and date of any withdrawal or transfer of funds the non-participating manufacturer made at any time from such fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to Chapter 60C of this title and all regulations promulgated thereto.

(4) A tobacco product manufacturer may not include a brand family in its certification unless:

a. In the case of a participating manufacturer, said participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year, in the volume and shares determined pursuant to the master settlement agreement; and

b. In the case of a non-participating manufacturer, said non-participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of Chapter 60C this title.

Nothing in this section shall be construed as limiting or otherwise affecting the State's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of Chapter 60C of this title.

(5) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of 5 years, unless otherwise required by law to maintain them for a greater period of time.

(b) Directory of cigarettes approved for stamping and sale. — Not later than August 7, 2003, the Attorney General shall develop and publish on its website a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (a) of this section and all brand families that are listed in such certifications (the "Directory"), except as noted below.

(1) The Attorney General shall not include or retain in such Directory the name or brand families of any non-participating manufacturer that has failed to provide the required certification or whose certification the Attorney General determines is not in compliance with subdivisions (a)(2) and (3) of this section, unless the Attorney General has determined that such violation has been cured to the satisfaction of the Attorney General.

(2) Neither a tobacco product manufacturer nor brand family shall be included or retained in the Directory if the Attorney General concludes, in the case of a non-participating manufacturer, that

a. Any escrow payment required pursuant to Chapter 60C of this title for any period for any brand family, whether or not listed by such non-participating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General; or

b. Any outstanding final judgment, including interest thereon, for a violation of Chapter 60C of this title has not been fully satisfied for such brand family or such manufacturer.

(3) The Attorney General shall update the Directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the Directory in conformity with the requirements of this chapter. The Attorney General shall post in the Directory and transmit by e-mail or other practicable means to each affixing agent and tobacco product manufacturer notice of any removal from the Directory of that tobacco product manufacturer or brand family at least 30 days prior to removal from the Directory of such tobacco product manufacturer or brand family. Unless otherwise provided by agreement between an affixing agent and a tobacco product manufacturer, the affixing agent shall be entitled to a refund from a tobacco product manufacturer for any money paid by the affixing agent to the tobacco product manufacturer for any cigarettes of the tobacco product manufacturer in the possession of the affixing agent on the effective date of removal from the Directory, or as subsequently received from a retail dealer as provided herein, of that tobacco product manufacturer or brand family of cigarettes. Unless otherwise provided by agreement between a retail dealer and an affixing agent or a tobacco product manufacturer, a retail dealer shall be entitled to a refund from an affixing agent or a tobacco product manufacturer for any money paid by the retail dealer to such affixing agent or tobacco product manufacturer for any cigarettes of the tobacco product manufacturer still in the possession of the retail dealer on the effective date of removal from the Directory of that tobacco product manufacturer or brand family of cigarettes. The Attorney General shall not restore to the Directory the tobacco product manufacturer or the brand family until the tobacco product manufacturer has paid the affixing agent or retail dealer any refund due.

(4) Every affixing agent shall provide and update as necessary an electronic mail address to the Attorney General for the purpose of receiving any notifications as may be required by this chapter.

(c) Prohibition against stamping or sale of cigarettes not in the directory. — It shall be unlawful for any person:

(1) To affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the Directory;

(2) To sell, offer or possess for sale in this State, cigarettes of a tobacco product manufacturer or brand family not included in the Directory.

74 Del. Laws, c. 124, § 1.;



§ 6086. Agent for service of process

(a) Requirement for agent for service of process. — Any nonresident or foreign Non-participating manufacturer that has not registered to do business in the State as a foreign corporation or business entity shall, as a condition precedent to having its brand families included or retained in the Directory, appoint and continually engage without interruption the services of an agent in this State to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this title and Chapter 60C of this title, may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the non-participating manufacturer. The non-participating manufacturer shall provide the name, address, phone number and proof of the appointment and availability of such agent to, and to the satisfaction of, the Department and Attorney General.

(b) The non-participating manufacturer shall provide notice to the Department and Attorney General 30 calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than 5 calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the non-participating manufacturer shall notify the Department and Attorney General of said termination within 5 calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

(c) Any non-participating manufacturer whose cigarettes are sold in this State, who has not appointed and engaged an agent as herein required, shall be deemed to have appointed the Secretary of State as such agent and may be proceeded against in courts of this State by service of process upon the Secretary of State; provided, however, that the appointment of the Secretary of State as such agent shall not satisfy the condition precedent for having the brand families of the non-participating manufacturer included or retained in the Directory.

74 Del. Laws, c. 124, § 1.;



§ 6087. Reporting of information; escrow installments

(a) Reporting by affixing agents. — Not later than 20 calendar days after the end of each calendar quarter, and more frequently if so directed by the Department, each affixing agent shall submit such information as the Department and Attorney General require to facilitate compliance with this chapter, including, but not limited to, a list by brand family of the total number of cigarettes, or, in the case of roll your own, the equivalent stick count, for which the affixing agent affixed stamps during the previous calendar month or otherwise paid the tax due for such cigarettes. The affixing agent shall maintain, and make available to the Department and the Attorney General, all invoices and documentation of sales of all non-participating manufacturer cigarettes and any other information relied upon in reporting to the Department for a period of 5 years.

(b) Disclosure of information. — The Department is authorized to disclose to the Attorney General any information received and requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of this chapter and Chapter 60C of this title. The Department and Attorney General shall share with each other the information received under this chapter, and may share such information with other federal, State or local agencies only for purposes of enforcement of this chapter, Chapter 60C of this title, or corresponding laws of other states.

(c) Verification of qualified escrow fund. — The Attorney General may require at any time from the non-participating manufacturer proof, from the financial institution in which such manufacturer has established a Qualified Escrow Fund for the purpose of compliance with Chapter 60C of this title, of the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund, and the amount and date of each withdrawal from such fund.

(d) Requests for additional information. — In addition to the information required to be submitted pursuant to Chapter 60C of this title and this chapter, the Department may require an affixing agent or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with Chapter 60C of this title.

(e) Quarterly escrow installments. — To promote compliance with this chapter, the Department may promulgate regulations requiring a tobacco product manufacturer subject to the requirements of § 6085(a)(2) of this title to make the escrow deposits required in quarterly installments during the year in which the sales covered by such deposits are made. The Department may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

74 Del. Laws, c. 124, § 1.;



§ 6088. Penalties and other remedies; Class B misdemeanor

(a) License revocation and civil penalty. — In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that an affixing agent has violated § 6085(c) of this title or any regulation adopted pursuant to this chapter, the Department may revoke or suspend the license of the affixing agent in the manner provided by Chapter 53 of Title 30. Each stamp affixed and each sale or offer to sell cigarettes in violation of § 6085(c) of this title shall constitute a separate violation. For each violation hereof, the Department may also impose a civil penalty in an amount not to exceed the greater of 500% of the retail value of the cigarettes or $5,000 upon a determination of violation of § 6085(c) of this title or any regulations adopted pursuant thereto. Such penalty shall be imposed in the manner provided by Chapter 53 of Title 30.

(b) Contraband and seizure. — Any cigarettes that have been sold, offered for sale, or possessed for sale in this State in violation of § 6085(c) of this title shall be deemed contraband under § 5346 of Title 30 and such cigarettes shall be subject to seizure and forfeiture as provided in such section, and all such cigarettes so seized and forfeited shall be destroyed and not resold.

(c) Injunction. — The Attorney General may seek an injunction to restrain a threatened or actual violation of §§ 6085(c), 6087(a) or 6085(d) of this title by an affixing agent and to compel the affixing agent to comply with such subsections. In any action brought pursuant to this section, the State shall be entitled to recover the costs of investigation, costs of the action and reasonable attorney fees.

(d) Unlawful sale and distribution. — It shall be unlawful for a person to:

(1) Sell or distribute cigarettes, or

(2) Acquire, hold, own, posses, transport, import or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the State in violation of § 6085(c) of this title.

A violation of this section shall be a Class B misdemeanor.

(e) Unfair and deceptive trade practice. — A person who violates § 6085(c) of this title engages in an unfair and deceptive trade practice in violation of Chapter 25 of Title 6.

74 Del. Laws, c. 124, § 1.;



§ 6089. Miscellaneous provisions

(a) Notice and review of determination. — A determination of the Attorney General to not include or to remove from the Directory a brand family or tobacco product manufacturer shall be subject to review in the manner prescribed by Chapter 101 of this title.

(b) Applicants for licenses. — No person shall be issued a license or granted a renewal of a license to act as an affixing agent unless such person has certified in writing, under penalty of perjury, that such person will comply fully with this section.

(c) Dates. — For the year 2003, the first report of affixing agents required by § 6087(a) of this title shall be due Aug. 7, 2003; the certifications by a tobacco product manufacturer described in § 6085(a) of this title shall be due Aug. 22, 2003, and the Directory described in § 6085(b) of this title shall be published or made available by Oct. 6, 2003.

(d) Promulgation of regulations. — The Department may promulgate regulations necessary to effect the purposes of this chapter.

(e) Recovery of costs and fees by Attorney General. — In any action brought by the State to enforce this chapter, the State shall be entitled to recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees.

(f) Disgorgement of profit of violations of chapter. — If a court determines that a person has violated this chapter, the court shall order any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the Delaware Health Fund. Unless otherwise expressly provided the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State.

(g) Construction and severability. — If a court of competent jurisdiction finds that the provisions of this chapter and of chapter of this title conflict and cannot be harmonized, then such provisions of Chapter 60C of this title shall control. If any section, subsection, subdivision, paragraph, sentence, clause or phrase of this chapter causes Chapter 60C of this title to no longer constitute a qualifying or model statute, as those terms are defined in the master settlement agreement, then that portion of this chapter shall not be valid. If any section, subsection, subdivision, paragraph, sentence, clause or phrase of this chapter is for any reason held to be invalid, unlawful or unconstitutional, such decision shall not affect the validity of the remaining portions of this chapter or any part thereof.

74 Del. Laws, c. 124, § 1.;






CHAPTER 61. GENERAL FUND

§ 6101. Definition of agency

The term "agency," as used in this chapter, shall include every board, department, bureau, commission, person or group of persons or other authority created and now existing or hereafter to be created to execute, supervise, control and/or administer governmental functions under the laws of this State or to perform such other duties as may be prescribed or to whom any moneys are appropriated under any budget appropriation act or supplemental appropriation act or any other act which authorizes and requires any department to collect and/or use any taxes, fees, licenses, permits or other receipts for services or otherwise for the performance of any function of or related to or supported in whole or in part by the laws of this State and/or created to administer any laws providing for the collection of taxes, fees, permits, licenses or other forms of receipts from any sources whatsoever for the use of the State or any agency of the State, except the judiciary and the courts of the State.

42 Del. Laws, c. 77, § 2; 29 Del. C. 1953, § 6101.;



§ 6102. Composition of General Fund; Delaware Higher Education Loan Program Fund

(a) Except as otherwise specifically provided by law, all receipts and moneys of this State shall be deposited by or to the credit of the State Treasurer in 1 General Fund. The General Fund shall include all moneys derived from taxes, fees, permits, licenses, fines, forfeitures or from any other sources or of other receipts of any kind or from any other source including the sale or disposition of surplus or other property of the State and of every agency thereof including receipts heretofore authorized as funds for specific use of any agency by the authority of any law of this State, but not including funds specified by the Constitution of the State to the extent thereof only and not including funds derived from the sale of bonds for the specific purposes named therein, and not including funds or receipts or grants made for a particular purpose pursuant to an act of Congress of the United States, and not including any endowment fund or gift made for particular purposes and not including any sinking fund authorized by the laws of this State. This section shall be construed to include moneys formerly credited to the School Fund except that all sums required to be credited to such School Fund by the Constitution of this State shall continue to be credited to the School Fund to the extent thereof only.

(b) Nothing in this chapter shall be construed to deprive any agency of the right to receive and expend, for the purpose for which they were collected, any proceeds collected for board, tuition or hospital treatment and from the sale of farm products, and this chapter shall have no application to any money or other property received by the University of Delaware, Delaware State University or Delaware Technical and Community College from any source except money appropriated to it, or for its use, by the General Assembly of the State.

(c) If an agency, in the process of replacing an item of state-owned equipment, should sell such equipment, the proceeds of the sale may be credited to the appropriate General Fund appropriation account of the agency and applied toward the cost of the replacement in accordance with regulations established by the Director of the Office of Management and Budget.

(d) This section notwithstanding, the State Board of Education shall be authorized to charge a rental rate for portable classrooms owned by the State and to use the proceeds for necessary repairs or lease purchase of additional portable classrooms.

(e) All money which has been appropriated by the General Assembly now deposited in a special fund account, as well as all money hereafter appropriated by the General Assembly to Delaware Higher Education Loan Program, hereinafter called the agency, established by Executive Order 40, dated August 27, 1970, for the use in and purpose of carrying out the function of the Delaware Higher Education Loan Program established under the provisions of the United States Higher Education Act of 1965 (20 U.S.C. § 1001 et seq.), shall be deposited by or to the credit of the State Treasurer in 1 special fund account to be known as the Delaware Higher Education Loan Program Fund. In addition, the following money or receipts shall be deposited by or to the credit of the State Treasurer in the Delaware Higher Education Loan Program Fund:

(1) Money or receipts advanced by the federal government for carrying out the program of the agency;

(2) Money or receipts received by the agency as loan insurance premiums;

(3) Money or receipts received by the agency through gift, grant or by other means from other sources;

(4) Money or receipts collected on defaulted loans by the agency after expenses of collection; or

(5) Money or receipts in the nature of interest or other earnings derived from the investment by the State Treasurer thereof.

The money or receipts deposited in or credited to the Delaware Higher Education Loan Program Fund shall not be part of the General Fund of the State and shall not be commingled with the money or receipts of the General Fund or of any other special fund of the State.

(f) All moneys collected pursuant to Chapter 73 of Title 6, other than those which are to be deposited in or transferred to the Investor Protection Fund pursuant to § 73-703 of Title 6, shall be part of the General Fund. The Attorney General shall specifically include in the Attorney General's annual operational budget the salaries, including, but not limited to, the salary of the Deputy Attorney General appointed Securities Commissioner, and other expenses of administering Chapter 73 of Title 6 which are not met by the Investor Protection Fund.

(g) All revenue collected by the Division of Child Support Enforcement, as established under the Social Services Amendments of 1974 (P.L. 93-647, 42 U.S.C. § 651 et seq.) pursuant to its functions under the Delaware Child Support Enforcement and Paternity Program, except for an amount to be specified annually in the budget act as an appropriated special fund which shall be considered an incentive payment to enable the Division to increase child support collections, shall be deposited into a special fund account known as the Delaware Child Support Enforcement Account. The revenue deposited into the Delaware Child Support Enforcement Account shall not be a part of the General Fund of the State and shall only be handled in accordance with § 457 of the Social Services Amendments of 1974 [42 U.S.C. § 657]. Further, such portions of these funds deposited to the credit of the Delaware Child Support Enforcement Account, as shall be periodically determined to belong to the State, shall be deposited to the credit of the General Fund of the State.

(h) Nothing in this chapter shall be construed to deprive the Delaware State Housing Authority of the right to receive and expend, for operating costs, replacements and maintenance, rental and operating income from housing managed by said Authority and to maintain separate internal funds accounts and reserve accounts for such purposes; provided, further, that any interest or other earnings which accrue on balances in any accounts managed by the Delaware State Housing Authority shall not be deposited in the General Fund except on General Fund appropriations.

(i) Provisions of this chapter to the contrary notwithstanding, the Delaware Emergency Management Agency shall have the right to apply for, receive and expend funds or grants, pursuant to contracts or otherwise, from public or private sources, for operating expenses associated with the Delaware radiological emergency plan, and to have such funds maintained in a special fund account for such purposes.

(j) Other provisions of this section notwithstanding, certain funds deposited by a reorganized school district shall be credited to the local fund account of that district. Funds so credited shall include:

(1) Library funds;

(2) Payments for lost or damaged equipment, books, supplies and materials of the school;

(3) Payment for damaged real property of the school district;

(4) Parking permits;

(5) Any other income derived from fees, permits, licenses, fines or forfeitures.

(k)(1) Provisions of this chapter to the contrary notwithstanding, the Office of Management and Budget is authorized to establish and maintain a special fund for the purposes of improving statewide, departmental, and divisional indirect cost recoveries from programs financed in whole or in part with federal funds. The Director of the Office of Management and Budget, with the approval of the Controller General, may enter into such contracts and employ such people or services as the Director deems necessary to increase the amounts of and monitor the receipt of indirect cost recoveries to the State. Specifically, this fund may reimburse the State Auditor's office for federal audits performed if the audited agency has deposited sufficient federal funds to compensate the Auditor of Accounts for services rendered. Federal reimbursements deposited in such special fund, and not required to carry out the purposes described in this section, shall be transferred to the General Fund. The Director of the Office of Management and Budget will make periodic reports of progress toward increased indirect cost reimbursements to the Delaware State Clearinghouse Committee at such time as the chairperson may determine.

(2) The Indirect Cost Recovery Program is authorized to recover indirect costs from nonfederal special funded regulatory and service agencies. Costs that are allocated to a state agency under this authority shall be billed to the state agency, and the cost is payable to the Office of Management and Budget. The source of payment for the billed indirect cost shall be any revenue source except the General Fund. If the billed agency is authorized to bill and recover direct expenses, the agency shall recover indirect costs in the same manner.

(l) Provisions of this chapter to the contrary notwithstanding, the Business Enterprise Program, operated by the Division for the Visually Impaired within the Department of Health and Social Services under the authority of 20 U.S.C. § 107 et seq., shall be authorized to expend receipts from the vending stands in the Program for operating costs, maintenance and overhead.

(m)(1) A Revenue Management Unit shall be established, within the Division of Business Administration and General Services, for the administration of all responsibilities and duties related to the revenue collection function of the institutions and agencies operated by the Department, including all policies and procedures pertaining to the administration of subchapter III of Chapter 79 of this title.

(2) An appropriated special fund (ASF) is to be designated as the Department of Health and Social Services Revenue Management Fund, which shall be used for the operation of the Revenue Management Unit, to be funded through the Department revenues which the Unit collects. On or about July 1 of each fiscal year, the total amount of the ASF appropriation for this Unit for the fiscal year shall be deposited in the aforementioned holding account. At the close of the fiscal year, the unspent and unencumbered balance in said line shall revert to the General Fund.

(n) Notwithstanding any other provision of law to the contrary, every fee or other charge for a license or permit (whether the revenue generated has been deposited in the General Fund or in an appropriated special fund account) which is in effect and was imposed before July 2, 1990, by any authority, department, agency, instrumentality, commission, officer, board or other unit of state government which is authorized by law to issue such license or permit is hereby approved and ratified by the General Assembly retroactive to the date each such fee or other charge was imposed or increased.

(o)(1) Notwithstanding other provisions of this chapter, there shall be established a special fund of the State to be known as the "Inspection and Maintenance Fund" (referred to in this subsection as "the I & M Fund").

(2) The Secretary of Finance shall, commencing at the beginning of each fiscal year, cause to be deposited into the I & M Fund amounts received as payments of costs assessed by the Justice of the Peace Courts relating to traffic and criminal cases under § 9801(2) of Title 10, until the amount deposited in said fiscal year shall equal $2,800,000.

(3) The purpose of the I & M Fund is to provide operating expenses associated with the Delaware Motor Vehicle Enhanced Inspection and Maintenance Program. Any balance in the I & M Fund as of the last day of the fiscal year in excess of $250,000 shall be deposited into the General Fund.

(4) The Secretary of Finance shall make deposits into the I & M Fund as required under this section commencing after June 30, 1995.

(p) [Transferred.]

(q)(1) A special fund of the State is created in the Department of Finance to be known as the "Elderly Property Tax Relief and Education Expense Fund," to which shall be deposited $13,000,000 received in any revenue source not otherwise committed to a special fund and from which shall be paid claims made under this subsection and § 1919 of Title 14. Should such claims exceed $13,000,000 during any fiscal year, the Secretary of Finance, with the approval of the Director of the Office of Management and Budget and Controller General, may transfer from the general contingency line in the Department of Education to the Elderly Property Tax Relief and Education Expense Fund the amount of such reasonably foreseen additional claims. Any balance remaining in the Elderly Property Tax Relief and Education Expense Fund at the conclusion of any fiscal year shall revert to the General Fund.

(2) Sums appropriated pursuant to this section shall be allocated to school districts using a method that recognizes factors including, but not limited to, the number of primary residential households owned by persons 65 or over in each school district, the relative value of residential property owned by persons 65 and over, the relative property values of each school district, the school tax rates of each school district, and the average rate of application for tax relief pursuant to this section. The final method and allocation of these moneys shall be approved by the Secretary of Finance in consultation with the Controller General.

(3) Local school boards shall decide through majority vote of the whole school board whether to authorize a credit against taxation imposed pursuant to Chapter 19 of Title 14 on the valuation of any qualified property, as defined herein, owned by a person who, as of the beginning of the tax year, is of the age of 65 or more. The maximum such credit shall be the lesser of 50% of such tax remaining after taking into account any exemption pursuant to Title 9 and Title 22, or $500. The receiver of taxes and county treasurer shall apply such credit after any change to the current expense tax rate pursuant to this section. Should the local school board decide to authorize less than the maximum amount of credit against taxation, the local school board shall develop a plan for using moneys received pursuant to this subsection, provide appropriate and reasonable public notice and comment on the proposed plan, and approve the plan through majority vote of the local school board. Local school boards shall submit the approved plan to the Secretary of Finance, the Secretary of Education, the Director of the Office of Management and Budget and the Controller General. In the event that local school boards choose not to authorize the aforementioned credit against taxation, the sums appropriated herein will result in increased state funding for education-related expenses of the school districts. Education-related expenses for the purposes of this subsection shall be defined as including, but not being limited to, computer hardware and software, library resources and other instructional materials, and minor capital improvements to school facilities. Local school boards and all other responsible parties under this paragraph are hereby directed to cause such conditions to be met as soon as practicable after the enactment of this section, but in no event later than October 30, 1999, and shall notify the Secretary of Finance and the Controller General as soon as such conditions are met. Notwithstanding any of the foregoing to the contrary, funds received pursuant to this section shall not be used for major capital improvements or debt service.

(r) [Repealed.]

(s) The State shall transfer each fiscal year the first $40,000,000 in receipts received under Chapter 11 of Title 12 that would otherwise be deposited to the General Fund to the Transportation Trust Fund maintained under Chapter 14 of Title 2. Receipts received in excess of $40,000,000 shall be deposited into the General Fund provided; however, that in no fiscal year shall such General Fund deposits exceed $514,000,000.

(t)(1) An appropriated special fund of the State to be known as the "Federal Fiscal Relief Fund" is hereby created in the Office of Management and Budget. The State Treasurer shall deposit all state assistance funds received under Title VI of the federal Social Security Act [42 U.S.C. § 801] to the Federal Fiscal Relief Fund.

(2) Moneys from the Federal Fiscal Relief Fund must be expended for Delaware's citizens in the following areas:

a. To provide essential government services;

b. To cover the costs to the State of complying with any federal intergovernmental mandate to the extent that the mandate applies to the State and the federal government has not provided funds to cover the costs; and

c. To make investments in those areas of highest priority of the General Assembly to the benefit of all Delawareans.

(3) The Federal Fiscal Relief Fund is an interest earning account. All interest earned must be reinvested in the Federal Fiscal Relief Fund.

(4) Money may not be expended from the Federal Fiscal Relief Fund except pursuant to an appropriation within the State's Bond and Capital Improvement Act or the annual Appropriations Act, or otherwise enacted by the General Assembly.

(u) All debt service payments collected by the State from local school districts with respect to the school districts' obligations issued to the State pursuant to § 7506 of this title, for the local share of school district capital projects shall be deposited in a special fund account to be known as the "School District Local Share Special Account." The amounts are to be deposited in said account to pay the debt service payable by the State with respect to general obligation bonds issued by the State. The holders of the general obligation bonds which are paid, in whole or in part, from the special account created pursuant to this subsection shall continue to have all the rights and remedies to which they are entitled under § 10, article VIII of the Constitution of this State and under Chapter 74 of this title.

Should the amount in said special fund account prove insufficient relative to the debt service obligations at any time during the fiscal year, the State Treasurer is hereby authorized to pay the obligation from any debt service account. Any interfund transaction so required shall be reversed when funding becomes available.

(v) Notwithstanding any other provision in law to the contrary, the Division of Medicaid and Medical Assistance shall be allowed to deposit the applicable state share of any drug rebate funds, drug settlement proceeds, including qui tam cases, third-party collections and other collections related to the provision of health care (minus retention amounts specified in state or federal law), as well as any fines, restitution or punitive damages related thereto into the appropriate Medicaid and Medical Assistance account and use them to meet program costs.

42 Del. Laws, c. 77, § 1; 43 Del. Laws, c. 12; 29 Del. C. 1953, § 6102; 50 Del. Laws, c. 46, § 1; 50 Del. Laws, c. 406, § 1; 55 Del. Laws, c. 325; 57 Del. Laws, c. 196; 58 Del. Laws, c. 367; 59 Del. Laws, c. 208, § 3; 59 Del. Laws, c. 311, § 1; 60 Del. Laws, c. 281, § 1; 60 Del. Laws, c. 408, § 1; 60 Del. Laws, c. 444, § 1; 61 Del. Laws, c. 468, § 4; 62 Del. Laws, c. 172, § 1; 63 Del. Laws, c. 254, § 2; 64 Del. Laws, c. 50, § 1; 64 Del. Laws, c. 99, § 1; 64 Del. Laws, c. 334, § 165(a)-(c); 65 Del. Laws, c. 181, § 1; 66 Del. Laws, c. 190, § 15; 66 Del. Laws, c. 303, §§ 118, 175, 210; 67 Del. Laws, c. 259, § 1; 67 Del. Laws, c. 274, § 14; 69 Del. Laws, c. 67, § 2; 69 Del. Laws, c. 78, § 4; 69 Del. Laws, c. 172, § 1; 69 Del. Laws, c. 222, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 210, § 21; 72 Del. Laws, c. 251, § 1; 72 Del. Laws, c. 252, § 1; 72 Del. Laws, c. 256, § 1; 73 Del. Laws, c. 9, § 4; 73 Del. Laws, c. 310, § 3; 74 Del. Laws, c. 49, § 1; 75 Del. Laws, c. 88, § 21(13); 75 Del. Laws, c. 89, § 145; 75 Del. Laws, c. 350, § 165; 76 Del. Laws, c. 205, § 5; 76 Del. Laws, c. 288, § 11; 77 Del. Laws, c. 84, § 160; 78 Del. Laws, c. 76, § 15; 78 Del. Laws, c. 77, § 33(a); 78 Del. Laws, c. 78, § 108; 78 Del. Laws, c. 175, § 113; 79 Del. Laws, c. 79, § 29.;

§ 6102A Twenty-First Century Fund Investments Act.

(a) This section shall be referred to as the Twenty-First Century Fund Investments Act of 1995, hereinafter referred to as "the Act."

(b)(1) A special fund of the State is created in the Department of Finance to be known as the "Twenty-First Century Fund." The Secretary of Finance shall transfer the initial $35,000,000 payment received from the settlement with New York in the Delaware v. New York Supreme Court litigation from the General Fund to the Twenty-First Century Fund. The Secretary of Finance shall deposit upon receipt the remaining proceeds from the settlement with the State of New York less expenses relating to the litigation. The Secretary of Finance shall also deposit amounts received as "distributions held by financial intermediaries" as that term is defined in § 1198(3) of Title 12 for a full period of dormancy prior to January 1, 1988, and which had not been deposited into the State's General Fund as of April 1, 1994. The General Assembly at any time may appropriate additional moneys to the Twenty-First Century Fund.

(2) Moneys from the Twenty-First Century Fund shall be expended for Delaware's citizens by making long-term investments to enhance the State's infrastructure and economic development, and for improving the quality of life.

(3) The Twenty-First Century Fund shall be invested by the State Treasurer in securities consistent with the investment policies established by the Cash Management Policy Board. All income earned, and gains realized from the sales of such securities, shall be reinvested in the Twenty-First Century Fund. Losses from any sales of securities shall be charged to the Twenty-First Century Fund.

(4) No money shall be expended from the Twenty-First Century Fund except pursuant to an appropriation incorporated in the State's Bond and Capital Improvements Act or the annual Appropriations Act.

(5) To the extent cash available in the Twenty-First Century Fund is insufficient to pay the costs authorized for expenditure from the Twenty-First Century Fund, funds may be advanced from either the Bond and Capital Improvements Act or the General Fund, but must be subsequently reimbursed as the Twenty-First Century Fund's invested moneys become available.

(6) The transfer of funds appropriated from the Twenty-First Century Fund shall be approved and administered by the Secretary of Finance. Such expenditures shall be made only upon the satisfaction of the specific requirements established by law to govern expenditures for these purposes. Unexpended cash balances in the Twenty-First Century Fund Account and Project Accounts shall be interest-earning and such interest shall be credited to the Fund Account, except as provided for in subsection (e)(1) of this section and in § 5423 of Title 30.

(c) Open space. —

(1) The sum of $6 million shall be transferred from the appropriations of the Twenty-First Century Fund for Open Space to the Land and Water Conservation Trust Fund Endowment Accounts to generate funds for the Earnings Account for local projects and Greenways projects. Fifty percent of the funds generated from the Earnings Account shall be used to fund local projects administered under § 5423 of Title 30 and [former] § 7506(11) [repealed] of Title 7 and 50% of the funds generated from the Earnings Account shall be used to fund Greenways projects administered under § 8017A of this title.

(2) The Secretary of Natural Resources and Environmental Control is authorized to expend the remaining amount from funds appropriated from the Twenty-First Century Fund for Open Space for the purchase of land and conservation easements to preserve the environment and provide open space for future generations subject to the following conditions and terms. Funds shall be transferred from the Twenty-First Century Fund to the Project Account of the Land and Water Trust Fund upon the transmittal of a letter of certification from the Secretary of Natural Resources and Environmental Control to the Secretary of Finance which states that the funds are for a project approved by the Open Space Council pursuant to § 7506 of Title 7 and demonstrates matching contributions of at least a total of 1 (non-State) to 1 (State) ratio per fiscal year. Interest earnings on funds transferred from the Twenty-First Century Fund to the project account of the Land and Water Trust Fund revert to the Fund. Matching contributions in excess of this ratio may be applied to match state funding in any succeeding fiscal year until such excess contributions are exhausted. Matching contributions shall be defined as irrevocable donations of land, cash, conservation easements or acquisitions by and to qualified non-profit conservation organizations and the State. The value of the land shall be approved by the Open Space Council for matching purposes. Only contributions received subsequent to July 11, 1995, shall qualify as matching contributions. No land or easements counted as match for this purpose may subsequently be purchased by the State without a replacement provided.

(3) In the event that funds authorized under subparagraph (2) of this subsection are not sufficient to meet the State's anticipated land protection needs, the Secretary of Natural Resources and Environmental Control may request the General Assembly to accelerate funds appropriated from the Twenty-First Century for Open Space into the Project Account, provided that qualifying matching contributions have been secured.

(4) For purposes of match, State funds appropriated for the "Community Transportation Fund" shall qualify as matching contributions for Greenways projects as described in § 5423 of Title 30 and § 8017A of this title.

(5) Notwithstanding any other provision of the Delaware Code, funds generated from the Earnings Account of the Land and Water Conservation Trust Fund Endowment for Greenways projects as described in § 5423 of Title 30, and § 8017A of this title shall not be eligible to fund administrative costs.

(d) Farmland preservation. —

(1) A special fund appropriation account is hereby created in the Department of Agriculture to be known as the "Farmland Preservation Account." The sum appropriated from the Twenty-First Century Fund for Farmland Preservation shall be used to support purchase of development rights in accordance with the provisions of §§ 913-918 of Title 3 to preserve quality farmland and ensure the continued viability of Delaware's agricultural industry.

(2) The Secretary of Agriculture is authorized to expend funds appropriated from the Twenty-First Century Fund for Farmland Preservation under the following conditions and terms:

a. Funds of up to $1 million shall be transferred, in each fiscal year that moneys are appropriated for farmland preservation, to the farmland preservation account upon the request of the Secretary of Agriculture for expenditures sufficient to purchase development rights as approved by the Aglands Preservation Foundation.

b. Additional amounts appropriated from the Twenty-First Century Fund for Farmland Preservation shall be transferred to the Farmland Preservation Account upon the transmittal of a letter of certification from the Secretary of Agriculture and the Chair of the Aglands Preservation Foundation to the Secretary of Finance demonstrating matching contributions of a total of at least a 1 (non-State) to 4 (State) ratio per fiscal year. Matching contributions shall be defined as donations of cash, land, development rights to land and/or discounted land values, referred to as donations on bargain sales. Only contributions received subsequent to July 11, 1995, shall qualify as matching contributions.

(3) Of the funds transferred for the Farmland Preservation Program, the following shall be used for the expenses of the Agricultural Lands Preservation Foundation:

a. Up to $150,000 may be used for the operating expenses of the Agricultural Lands Preservation Foundation and may be held in an interest-bearing account.

b. Up to $350,000 may be used to pay the costs of mapping, legal services and other related costs required to create agricultural district agreements and the costs of appraisals of all eligible properties, and shall be exempt from matching requirements and may be held in an interest-bearing account.

c. The Foundation shall designate $3,000,000 in each county to be applied as a 1:1 match of county funds designated for the purchase of preservation easements. In order to qualify such county funds must be transferred to the Delaware Agricultural Lands Preservation Trust Fund. The combination of such funds shall be used to purchase easements from those properties which have applied to the Foundation within said county, or in an area of the county designated in writing by the county, according to the procedures of the Foundation. Where joint funds are used, the county and the Foundation must mutually agree as to the easements purchased. Any county funds not fully utilized in such purchases shall be returned to the county and such funds of the State as are not fully utilized in such purchases shall revert to the Foundation's pool of funds available for preservation easements statewide.

(e) Parks endowment. —

(1) A special fund appropriation account is hereby created in the Department of Natural Resources and Environmental Control, Division of Parks and Recreation, to be known as the "Parks Endowment Account." It is the intent of the General Assembly that the sum appropriated from the Twenty-First Century Fund for the Parks Endowment Account shall be known as the "principal" and shall remain intact. The Department of Natural Resources and Environmental Control may be expend only the interest and/or the investment yield from the principal for capital-related purposes, including minor capital improvements, to preserve the quality of the State's parks system and enhance recreational opportunities.

(2) Funds appropriated from the Twenty-First Century Fund for Parks Endowment shall be transferred to the Parks Endowment Account on July 11, 1995. The Secretary of Natural Resources and Environmental Control shall not be authorized to expend the interest earned or the investment yield from the principal until a letter of certification has been received by the Secretary of Finance which demonstrates a matching contribution of at least 1 (non-state) to 3 (state) ratio of the principal, or fractional amount thereof. The unmatched interest shall accumulate until the full match has been achieved. Matching contributions shall be defined as monetary, including moneys set aside as endowment. Only contributions received subsequent to July 11, 1995, shall qualify as matching contributions. Moneys received as match from cash contributions shall only be eligible to be counted as match for 1 year for purposes of calculating the percentage of interest earned and/or investment yield that can be expended.

(3) The Department of Natural Resources and Environmental Control shall include a list of proposed projects to be funded by the interest earned or investment yield of this Account in its annual capital improvements request for approval by the Joint Legislative Committee on Capital Improvement Programs.

(f) Neighborhood revitalization. —

(1) A special fund appropriation account is hereby created in the Delaware Economic Development Office, State Housing Authority to be known as the "Neighborhood Revitalization Account." The sum appropriated from the Twenty-First Century Fund for Neighborhood Housing Revitalization shall be used to create a program to be administered according to guidelines and procedures developed by the Council on Housing and the State Housing Director to expand affordable housing opportunities for families and improve entire communities through the rehabilitation of existing houses. The Account shall serve as a revolving account and shall be eligible to receive loan repayments.

(2) The Council on Housing and the State Housing Director shall develop a competitive process to approve applications for the rehabilitation of housing in existing neighborhoods and, in connection therewith, shall develop criteria to assess the relative housing needs of such neighborhoods. The State Housing Director shall review and recommend applications for the approval of the Council on Housing. Special consideration shall be given in the application approval process for communities which demonstrate a comprehensive approach to revitalization. Application guidelines for investment property owners shall be more stringent than guidelines for owner occupants, and shall include both rent and tenant income restrictions for the life of the loan or lien.

(3) The Council on Housing and State Housing Director shall coordinate its program and procedures with the planning objectives of the Cabinet Committee on State Planning issues.

(4) The Council on Housing and the State Housing Director shall be required to submit a strategic plan containing the guidelines and procedures for the administration of the program to the Joint Legislative Committee on Capital Improvement Programs by October 1, 1995. No funds shall be expended from the Neighborhood Revitalization Account until the Joint Legislative Committee on Capital Improvement Programs has reviewed and approved the plan.

(5) Upon the request of the State Housing Director subsequent to approval of an application in accordance with this subsection, funds appropriated from the Twenty-First Century Fund for Neighborhood Revitalization shall be transferred to the Neighborhood Revitalization Account for expenditures sufficient to make such loans or grants.

(g) Water and wastewater infrastructure. —

(1) To ensure that Delaware has the water and wastewater treatment infrastructure necessary to preserve its environment, provide its citizens with clean drinking and recreational waters and permit economic growth, funds appropriated from the Twenty-First Century Fund shall be expended to improve the State's water and wastewater infrastructure.

(2) A special fund appropriation account is hereby created in the Department of Natural Resources and Environmental Control, Division of Water to be known as the "Infrastructure Planning Account." The Planning Account shall be dedicated to the development of comprehensive municipal and county plans. Such plans shall include municipalities and counties' needs for water facilities and for wastewater facilities under the direction of the Water Infrastructure Advisory Council. Grants from the Planning Account shall be issued pursuant to guidelines and procedures developed by the Cabinet Committee on State Planning Issues, which guidelines and procedures shall give preference to applicants which intend to develop comprehensive municipal plans and to coordinate such plans with their counties' plans and state development policies. To be eligible for funding, a municipality or county seeking such grant must commit to provide a 50 percent matching contribution. Upon request from the Secretary of Natural Resources and Environmental Control, subsequent to the approval of a project in accordance with this subsection, funds of up to a total of $2 million shall be transferred to the Account for expenditures sufficient to fund the state share of such project.

(3) A special fund appropriation account is hereby created in the Department of Natural Resources and Environmental Control, Division of Water, to be known as the "Wastewater Management Account." The Management Account shall be expended to create a state revolving loan/grant management account to enhance and supplement public and private wastewater financing. The Water Infrastructure Advisory Council shall set affordability standards for wastewater projects under the direction of the Secretary of Natural Resources and Environmental Control for the use of these moneys and establish an appropriate review and approval process. Upon the request of the Secretary of Natural Resources and Environmental Control, the Secretary of Health and Social Services and the Secretary of Finance subsequent to approval of a wastewater project in accordance with this subsection, funds shall be transferred to the Account for expenditures sufficient to fund the state share of such project. The Secretary of Natural Resources and Environmental Control is authorized to expend funds appropriated from the Twenty-First Century Fund for Wastewater Infrastructure from the Management Account.

There shall be transferred to the Delaware Water Pollution Control Revolving Fund an amount to be determined in accordance with this subparagraph upon both: (i) a determination by the Secretary of Finance and the Secretary of Natural Resources and Environmental Control that there has been enacted a federal Clean Water Reauthorization Act or the federal Fiscal Year 1995 grant of the federal Clean Water Act has been awarded to the State; and (ii) a request for transfer of funds from the Secretary of Natural Resources and Environmental Control of an amount sufficient to serve as the required state match for the federal/state program.

(4) A special fund is created in the Department of Health and Social Services, Division of Public Health, to be known as the "Drinking Water Management Account." The Management Account shall be expended to create a state revolving loan/grant management account to enhance and supplement public and private water financing. The Water Infrastructure Advisory Council shall set affordability standards for drinking water projects under the direction of the Secretaries. The Water Infrastructure Advisory Council shall make recommendations and only approve drinking water projects for funding where private sector alternatives have been explored and it is both economical, and in the public interest to do so and meets a public health need. Upon the request of the Secretary of Health and Social Services, subsequent to approval of a water project in accordance with this subsection, funds shall be transferred to the Account for expenditures sufficient to fund the state share of such project. The Secretary of Health and Social Services is authorized to expend funds appropriated from the state revolving fund for water infrastructure from the Management Account.

There shall be transferred to a special fund account, established by the Director of the Office of Management and Budget, an amount to be determined in accordance with this subparagraph upon both: (i) a determination by the Secretary of Finance and the Secretary of Health and Social Services that there has been enacted amendments to the federal Safe Drinking Water Act to provide federal funding for water infrastructure projects; and (ii) a request for transfer of funds from the Secretary of Health and Social Services of an amount sufficient to serve as the required state match for the federal/state program. Upon such federal approval, the Department of Health and Social Services shall have the authority to administer the state revolving loan fund so as to comply with the requirements of the federal Safe Drinking Water Act, 42 U.S.C. § 300f et seq., as amended.

(h) Resource conservation and development. —

(1) A special fund appropriation account is hereby created in the Department of Natural Resources and Environmental Control, Division of Watershed Stewardship to be known as the "Resource Conservation Account." Funds appropriated from the Twenty-First Century Fund for Resource Conservation and Development shall be dedicated to improve the health of communities by addressing a variety of statewide watershed and drainage issues consistent with the policies of the Cabinet Committee on State Planning Issues.

(2) On or before April 1 of each year, the Department of Natural Resources and Environmental Control, Division of Watershed Stewardship in concurrence with local conservation districts shall establish an application process which includes a definition of eligible match; and shall prioritize and recommend a list of projects to the Joint Legislative Committee on Capital Improvement Programs.

(3) A funding match shall be required of at least 25 percent for resource, conservation and development projects approved by the Joint Legislative Committee on Capital Improvement Programs.

(4) Upon the approval of a list of projects by the Joint Legislative Committee on Capital Improvement Programs and upon the request of the Secretary of the Department of Natural Resources and Environmental Control, funds appropriated from the Twenty-First Century Fund for Resource Conservation and Development shall be transferred to the Resource Conservation Account for expenditures sufficient to fund the State share of such projects.

(5) The Department of Natural Resources and Environmental Control shall submit a quarterly report detailing program activity.

(6) [Repealed.]

(i) Community redevelopment. —

(1) A special fund appropriation account is hereby created in the Office of Management and Budget to be known as the "Community Redevelopment Account." Funds appropriated from the Twenty-First Century Fund for Community Redevelopment shall be used for community redevelopment, revitalization and investment capital projects which will improve the economic, culture, historical and recreational health of Delaware communities.

(2) The Joint Legislative Committee on the Capital Improvement Program ("the Committee") shall adopt policies and procedures to implement this subsection following the receipt of recommendations by the Office of Management and Budget and Office of the Controller General, including the establishment of an application process, rules for project administration, rules for applicant eligibility and rules for project eligibility. Such rules shall include and define the State match and non-State match requirements. Upon the receipt and review of applications by the Office of Management and Budget with the assistance of the Office of the Controller General, the Committee shall select from the among applicants for the award of funds from the Community Redevelopment Account.

(3) Funds shall only be expended from the Community Redevelopment Account to match funds provided by county and local governments, community-based nonprofit organizations or private sector contributions for such capital projects. Not more than 60 percent of the Account funds shall be awarded to community-based nonprofit applicants and no more than 40 percent of the Account funds shall be awarded to county and local governments. Funds from the Account shall only be expended to provide a state match of not more than 40 percent of project costs. Nonprofit organizations shall have to have been operating for a minimum of 2 years to be considered for Account funds.

(4) No state agency or institution of higher education shall be eligible for funds from the Community Redevelopment Account.

(5) Upon the request of the Co-chairs of the Committee and the Director of the Office of Management and Budget, funds appropriated from the Twenty-First Century Fund for Community Redevelopment shall be transferred to the Community Redevelopment Account to fund projects in accordance with the provisions of this subsection.

(6) The Committee and the Cabinet Committee on State Planning Issues shall receive a list of projects funded and their status on a quarterly basis from the Office of Management and Budget.

(j) Educational technology. —

(1) A special fund appropriation account is hereby created in the Delaware Center for Educational Technology to be known as the "Educational Technology Account." Funds appropriated from the Twenty-First Century Fund for Educational Technology shall provide computer and telecommunications technology to Delaware's classrooms by wiring schools and funding other one-time capital-related projects. The Educational Technology Account shall support the goal of providing schoolchildren with the skills necessary to meet the State's academic achievement standards and to succeed in the workforce of the Twenty-First Century.

(2) The Delaware Center for Educational Technology shall be authorized to expend funds appropriated from the Twenty-First Century Fund for Educational Technology upon the following conditions and terms. Funds shall be transferred to the Educational Technology Account upon the written request of the Chair of the Delaware Center for Educational Technology for capital-related expenses incurred to provide technology to Delaware's classrooms. The Chair of the Delaware Center for Educational Technology shall transfer an amount not to exceed $900,000 from funds appropriated from the Twenty-First Century Fund for Educational Technology to the State Board of Education for contractual services and the design and development of educational software resources for the network to meet the instructional and informational needs of educators and students.

(3) Beginning in Fiscal Year 1997 and each subsequent Fiscal Year thereafter, a funding match of at least a 1 (non-State) to 1 (State) ratio shall be required to receive funds appropriated from the Twenty-First Century Fund for Educational Technology. Non-State matching funds shall be defined as a sum of money from sources other than State funds. Non-State match received after July 1, 1995 shall qualify as funding match. Funds may be drawn down from the Educational Technology account prior to matching funds being available.

(4) Except for $500,000 for engineering studies, consulting and planning activities and an amount not to exceed $900,000 for contractual services and design of software resources for the network in the first fiscal year of the enactment of this section, no funds shall be expended pursuant to this subsection unless the Delaware Center for Educational Technology Board has provided a strategic plan, which shall include an expenditure plan for such funds, to the Governor, General Assembly and the State Board of Education no later than 6 months after the establishment of the Center. The Joint Legislative Committee on Capital Improvement Programs shall review and approve such plan. Subsequent to the year of enactment of this section, the Board shall be required to provide an updated strategic plan for the Center's activities to the Governor, General Assembly and the State Board of Education on or before September 1 of each year.

(5) The fund is directed to reimburse the self-insurance fund for the cost of wiring the Dickinson High School.

(k) Diamond State Port Corporation. —

(1) A special fund appropriation account is hereby created in the Department of State to be known as the "Port Account."

(2) The Corporation as defined in subchapter II of Chapter 87 of this title shall be authorized to expend funds appropriated from the Twenty-First Century Fund for Port of Wilmington-related projects and facilities only upon the following conditions and terms:

a. The Corporation has been established and its directors nominated and confirmed; and

b. The Secretary of State, Secretary of Finance and Director of the Office of Management and Budget have approved a lease or lease/purchase or purchase agreement between the Corporation and the City of Wilmington; and

c. Funds which in any fiscal year in the aggregate do not exceed $2 million shall be transferred from the Twenty-First Century Fund to the Port Account upon the written request of the Chair of the Corporation. For funds to be transferred from the Twenty-First Century Fund to the Port Account which in any fiscal year in the aggregate exceed $2 million, a request by resolution shall be passed by 7 of 9 of the directors of the Corporation, which resolution certifies that the request is in compliance with the Corporation's legislative purpose and function, and shall be transmitted by the Chair of the Corporation to the Secretary of Finance.

70 Del. Laws, c. 210, §§ 20, 22, 24; 70 Del. Laws, c. 290, §§ 9, 10; 70 Del. Laws, c. 305, § 1; 70 Del. Laws, c. 473, §§ 14(d), (e), 16-21; 71 Del. Laws, c. 150, §§ 16(c), (d), 19; 72 Del. Laws, c. 489, §§ 45-47; 73 Del. Laws, c. 95, § 84(e)(2); 75 Del. Laws, c. 88, § 21(13); 75 Del. Laws, c. 98, § 133; 75 Del. Laws, c. 353, § 81(f), (g); 76 Del. Laws, c. 79, § 17; 76 Del. Laws, c. 186, § 10; 76 Del. Laws, c. 280, § 307(a); 77 Del. Laws, c. 106, § 7; 77 Del. Laws, c. 223, § 6; 77 Del. Laws, c. 236, § 1; 77 Del. Laws, c. 430, §§ 57, 58; 79 Del. Laws, c. 48, § 2.;



§ 6102A. Twenty-First Century Fund Investments Act

(a) This section shall be referred to as the Twenty-First Century Fund Investments Act of 1995, hereinafter referred to as "the Act."

(b)(1) A special fund of the State is created in the Department of Finance to be known as the "Twenty-First Century Fund." The Secretary of Finance shall transfer the initial $35,000,000 payment received from the settlement with New York in the Delaware v. New York Supreme Court litigation from the General Fund to the Twenty-First Century Fund. The Secretary of Finance shall deposit upon receipt the remaining proceeds from the settlement with the State of New York less expenses relating to the litigation. The Secretary of Finance shall also deposit amounts received as "distributions held by financial intermediaries" as that term is defined in § 1198(3) of Title 12 for a full period of dormancy prior to January 1, 1988, and which had not been deposited into the State's General Fund as of April 1, 1994. The General Assembly at any time may appropriate additional moneys to the Twenty-First Century Fund.

(2) Moneys from the Twenty-First Century Fund shall be expended for Delaware's citizens by making long-term investments to enhance the State's infrastructure and economic development, and for improving the quality of life.

(3) The Twenty-First Century Fund shall be invested by the State Treasurer in securities consistent with the investment policies established by the Cash Management Policy Board. All income earned, and gains realized from the sales of such securities, shall be reinvested in the Twenty-First Century Fund. Losses from any sales of securities shall be charged to the Twenty-First Century Fund.

(4) No money shall be expended from the Twenty-First Century Fund except pursuant to an appropriation incorporated in the State's Bond and Capital Improvements Act or the annual Appropriations Act.

(5) To the extent cash available in the Twenty-First Century Fund is insufficient to pay the costs authorized for expenditure from the Twenty-First Century Fund, funds may be advanced from either the Bond and Capital Improvements Act or the General Fund, but must be subsequently reimbursed as the Twenty-First Century Fund's invested moneys become available.

(6) The transfer of funds appropriated from the Twenty-First Century Fund shall be approved and administered by the Secretary of Finance. Such expenditures shall be made only upon the satisfaction of the specific requirements established by law to govern expenditures for these purposes. Unexpended cash balances in the Twenty-First Century Fund Account and Project Accounts shall be interest-earning and such interest shall be credited to the Fund Account, except as provided for in subsection (e)(1) of this section and in § 5423 of Title 30.

(c) Open space. —

(1) The sum of $6 million shall be transferred from the appropriations of the Twenty-First Century Fund for Open Space to the Land and Water Conservation Trust Fund Endowment Accounts to generate funds for the Earnings Account for local projects and Greenways projects. Fifty percent of the funds generated from the Earnings Account shall be used to fund local projects administered under § 5423 of Title 30 and [former] § 7506(11) [repealed] of Title 7 and 50% of the funds generated from the Earnings Account shall be used to fund Greenways projects administered under § 8017A of this title.

(2) The Secretary of Natural Resources and Environmental Control is authorized to expend the remaining amount from funds appropriated from the Twenty-First Century Fund for Open Space for the purchase of land and conservation easements to preserve the environment and provide open space for future generations subject to the following conditions and terms. Funds shall be transferred from the Twenty-First Century Fund to the Project Account of the Land and Water Trust Fund upon the transmittal of a letter of certification from the Secretary of Natural Resources and Environmental Control to the Secretary of Finance which states that the funds are for a project approved by the Open Space Council pursuant to § 7506 of Title 7 and demonstrates matching contributions of at least a total of 1 (non-State) to 1 (State) ratio per fiscal year. Interest earnings on funds transferred from the Twenty-First Century Fund to the project account of the Land and Water Trust Fund revert to the Fund. Matching contributions in excess of this ratio may be applied to match state funding in any succeeding fiscal year until such excess contributions are exhausted. Matching contributions shall be defined as irrevocable donations of land, cash, conservation easements or acquisitions by and to qualified non-profit conservation organizations and the State. The value of the land shall be approved by the Open Space Council for matching purposes. Only contributions received subsequent to July 11, 1995, shall qualify as matching contributions. No land or easements counted as match for this purpose may subsequently be purchased by the State without a replacement provided.

(3) In the event that funds authorized under subparagraph (2) of this subsection are not sufficient to meet the State's anticipated land protection needs, the Secretary of Natural Resources and Environmental Control may request the General Assembly to accelerate funds appropriated from the Twenty-First Century for Open Space into the Project Account, provided that qualifying matching contributions have been secured.

(4) For purposes of match, State funds appropriated for the "Community Transportation Fund" shall qualify as matching contributions for Greenways projects as described in § 5423 of Title 30 and § 8017A of this title.

(5) Notwithstanding any other provision of the Delaware Code, funds generated from the Earnings Account of the Land and Water Conservation Trust Fund Endowment for Greenways projects as described in § 5423 of Title 30, and § 8017A of this title shall not be eligible to fund administrative costs.

(d) Farmland preservation. —

(1) A special fund appropriation account is hereby created in the Department of Agriculture to be known as the "Farmland Preservation Account." The sum appropriated from the Twenty-First Century Fund for Farmland Preservation shall be used to support purchase of development rights in accordance with the provisions of §§ 913-918 of Title 3 to preserve quality farmland and ensure the continued viability of Delaware's agricultural industry.

(2) The Secretary of Agriculture is authorized to expend funds appropriated from the Twenty-First Century Fund for Farmland Preservation under the following conditions and terms:

a. Funds of up to $1 million shall be transferred, in each fiscal year that moneys are appropriated for farmland preservation, to the farmland preservation account upon the request of the Secretary of Agriculture for expenditures sufficient to purchase development rights as approved by the Aglands Preservation Foundation.

b. Additional amounts appropriated from the Twenty-First Century Fund for Farmland Preservation shall be transferred to the Farmland Preservation Account upon the transmittal of a letter of certification from the Secretary of Agriculture and the Chair of the Aglands Preservation Foundation to the Secretary of Finance demonstrating matching contributions of a total of at least a 1 (non-State) to 4 (State) ratio per fiscal year. Matching contributions shall be defined as donations of cash, land, development rights to land and/or discounted land values, referred to as donations on bargain sales. Only contributions received subsequent to July 11, 1995, shall qualify as matching contributions.

(3) Of the funds transferred for the Farmland Preservation Program, the following shall be used for the expenses of the Agricultural Lands Preservation Foundation:

a. Up to $150,000 may be used for the operating expenses of the Agricultural Lands Preservation Foundation and may be held in an interest-bearing account.

b. Up to $350,000 may be used to pay the costs of mapping, legal services and other related costs required to create agricultural district agreements and the costs of appraisals of all eligible properties, and shall be exempt from matching requirements and may be held in an interest-bearing account.

c. The Foundation shall designate $3,000,000 in each county to be applied as a 1:1 match of county funds designated for the purchase of preservation easements. In order to qualify such county funds must be transferred to the Delaware Agricultural Lands Preservation Trust Fund. The combination of such funds shall be used to purchase easements from those properties which have applied to the Foundation within said county, or in an area of the county designated in writing by the county, according to the procedures of the Foundation. Where joint funds are used, the county and the Foundation must mutually agree as to the easements purchased. Any county funds not fully utilized in such purchases shall be returned to the county and such funds of the State as are not fully utilized in such purchases shall revert to the Foundation's pool of funds available for preservation easements statewide.

(e) Parks endowment. —

(1) A special fund appropriation account is hereby created in the Department of Natural Resources and Environmental Control, Division of Parks and Recreation, to be known as the "Parks Endowment Account." It is the intent of the General Assembly that the sum appropriated from the Twenty-First Century Fund for the Parks Endowment Account shall be known as the "principal" and shall remain intact. The Department of Natural Resources and Environmental Control may be expend only the interest and/or the investment yield from the principal for capital-related purposes, including minor capital improvements, to preserve the quality of the State's parks system and enhance recreational opportunities.

(2) Funds appropriated from the Twenty-First Century Fund for Parks Endowment shall be transferred to the Parks Endowment Account on July 11, 1995. The Secretary of Natural Resources and Environmental Control shall not be authorized to expend the interest earned or the investment yield from the principal until a letter of certification has been received by the Secretary of Finance which demonstrates a matching contribution of at least 1 (non-state) to 3 (state) ratio of the principal, or fractional amount thereof. The unmatched interest shall accumulate until the full match has been achieved. Matching contributions shall be defined as monetary, including moneys set aside as endowment. Only contributions received subsequent to July 11, 1995, shall qualify as matching contributions. Moneys received as match from cash contributions shall only be eligible to be counted as match for 1 year for purposes of calculating the percentage of interest earned and/or investment yield that can be expended.

(3) The Department of Natural Resources and Environmental Control shall include a list of proposed projects to be funded by the interest earned or investment yield of this Account in its annual capital improvements request for approval by the Joint Legislative Committee on Capital Improvement Programs.

(f) Neighborhood revitalization. —

(1) A special fund appropriation account is hereby created in the Delaware Economic Development Office, State Housing Authority to be known as the "Neighborhood Revitalization Account." The sum appropriated from the Twenty-First Century Fund for Neighborhood Housing Revitalization shall be used to create a program to be administered according to guidelines and procedures developed by the Council on Housing and the State Housing Director to expand affordable housing opportunities for families and improve entire communities through the rehabilitation of existing houses. The Account shall serve as a revolving account and shall be eligible to receive loan repayments.

(2) The Council on Housing and the State Housing Director shall develop a competitive process to approve applications for the rehabilitation of housing in existing neighborhoods and, in connection therewith, shall develop criteria to assess the relative housing needs of such neighborhoods. The State Housing Director shall review and recommend applications for the approval of the Council on Housing. Special consideration shall be given in the application approval process for communities which demonstrate a comprehensive approach to revitalization. Application guidelines for investment property owners shall be more stringent than guidelines for owner occupants, and shall include both rent and tenant income restrictions for the life of the loan or lien.

(3) The Council on Housing and State Housing Director shall coordinate its program and procedures with the planning objectives of the Cabinet Committee on State Planning issues.

(4) The Council on Housing and the State Housing Director shall be required to submit a strategic plan containing the guidelines and procedures for the administration of the program to the Joint Legislative Committee on Capital Improvement Programs by October 1, 1995. No funds shall be expended from the Neighborhood Revitalization Account until the Joint Legislative Committee on Capital Improvement Programs has reviewed and approved the plan.

(5) Upon the request of the State Housing Director subsequent to approval of an application in accordance with this subsection, funds appropriated from the Twenty-First Century Fund for Neighborhood Revitalization shall be transferred to the Neighborhood Revitalization Account for expenditures sufficient to make such loans or grants.

(g) Water and wastewater infrastructure. —

(1) To ensure that Delaware has the water and wastewater treatment infrastructure necessary to preserve its environment, provide its citizens with clean drinking and recreational waters and permit economic growth, funds appropriated from the Twenty-First Century Fund shall be expended to improve the State's water and wastewater infrastructure.

(2) A special fund appropriation account is hereby created in the Department of Natural Resources and Environmental Control, Division of Water to be known as the "Infrastructure Planning Account." The Planning Account shall be dedicated to the development of comprehensive municipal and county plans. Such plans shall include municipalities and counties' needs for water facilities and for wastewater facilities under the direction of the Water Infrastructure Advisory Council. Grants from the Planning Account shall be issued pursuant to guidelines and procedures developed by the Cabinet Committee on State Planning Issues, which guidelines and procedures shall give preference to applicants which intend to develop comprehensive municipal plans and to coordinate such plans with their counties' plans and state development policies. To be eligible for funding, a municipality or county seeking such grant must commit to provide a 50 percent matching contribution. Upon request from the Secretary of Natural Resources and Environmental Control, subsequent to the approval of a project in accordance with this subsection, funds of up to a total of $2 million shall be transferred to the Account for expenditures sufficient to fund the state share of such project.

(3) A special fund appropriation account is hereby created in the Department of Natural Resources and Environmental Control, Division of Water, to be known as the "Wastewater Management Account." The Management Account shall be expended to create a state revolving loan/grant management account to enhance and supplement public and private wastewater financing. The Water Infrastructure Advisory Council shall set affordability standards for wastewater projects under the direction of the Secretary of Natural Resources and Environmental Control for the use of these moneys and establish an appropriate review and approval process. Upon the request of the Secretary of Natural Resources and Environmental Control, the Secretary of Health and Social Services and the Secretary of Finance subsequent to approval of a wastewater project in accordance with this subsection, funds shall be transferred to the Account for expenditures sufficient to fund the state share of such project. The Secretary of Natural Resources and Environmental Control is authorized to expend funds appropriated from the Twenty-First Century Fund for Wastewater Infrastructure from the Management Account.

There shall be transferred to the Delaware Water Pollution Control Revolving Fund an amount to be determined in accordance with this subparagraph upon both: (i) a determination by the Secretary of Finance and the Secretary of Natural Resources and Environmental Control that there has been enacted a federal Clean Water Reauthorization Act or the federal Fiscal Year 1995 grant of the federal Clean Water Act has been awarded to the State; and (ii) a request for transfer of funds from the Secretary of Natural Resources and Environmental Control of an amount sufficient to serve as the required state match for the federal/state program.

(4) A special fund is created in the Department of Health and Social Services, Division of Public Health, to be known as the "Drinking Water Management Account." The Management Account shall be expended to create a state revolving loan/grant management account to enhance and supplement public and private water financing. The Water Infrastructure Advisory Council shall set affordability standards for drinking water projects under the direction of the Secretaries. The Water Infrastructure Advisory Council shall make recommendations and only approve drinking water projects for funding where private sector alternatives have been explored and it is both economical, and in the public interest to do so and meets a public health need. Upon the request of the Secretary of Health and Social Services, subsequent to approval of a water project in accordance with this subsection, funds shall be transferred to the Account for expenditures sufficient to fund the state share of such project. The Secretary of Health and Social Services is authorized to expend funds appropriated from the state revolving fund for water infrastructure from the Management Account.

There shall be transferred to a special fund account, established by the Director of the Office of Management and Budget, an amount to be determined in accordance with this subparagraph upon both: (i) a determination by the Secretary of Finance and the Secretary of Health and Social Services that there has been enacted amendments to the federal Safe Drinking Water Act to provide federal funding for water infrastructure projects; and (ii) a request for transfer of funds from the Secretary of Health and Social Services of an amount sufficient to serve as the required state match for the federal/state program. Upon such federal approval, the Department of Health and Social Services shall have the authority to administer the state revolving loan fund so as to comply with the requirements of the federal Safe Drinking Water Act, 42 U.S.C. § 300f et seq., as amended.

(h) Resource conservation and development. —

(1) A special fund appropriation account is hereby created in the Department of Natural Resources and Environmental Control, Division of Watershed Stewardship to be known as the "Resource Conservation Account." Funds appropriated from the Twenty-First Century Fund for Resource Conservation and Development shall be dedicated to improve the health of communities by addressing a variety of statewide watershed and drainage issues consistent with the policies of the Cabinet Committee on State Planning Issues.

(2) On or before April 1 of each year, the Department of Natural Resources and Environmental Control, Division of Watershed Stewardship in concurrence with local conservation districts shall establish an application process which includes a definition of eligible match; and shall prioritize and recommend a list of projects to the Joint Legislative Committee on Capital Improvement Programs.

(3) A funding match shall be required of at least 25 percent for resource, conservation and development projects approved by the Joint Legislative Committee on Capital Improvement Programs.

(4) Upon the approval of a list of projects by the Joint Legislative Committee on Capital Improvement Programs and upon the request of the Secretary of the Department of Natural Resources and Environmental Control, funds appropriated from the Twenty-First Century Fund for Resource Conservation and Development shall be transferred to the Resource Conservation Account for expenditures sufficient to fund the State share of such projects.

(5) The Department of Natural Resources and Environmental Control shall submit a quarterly report detailing program activity.

(6) [Repealed.]

(i) Community redevelopment. —

(1) A special fund appropriation account is hereby created in the Office of Management and Budget to be known as the "Community Redevelopment Account." Funds appropriated from the Twenty-First Century Fund for Community Redevelopment shall be used for community redevelopment, revitalization and investment capital projects which will improve the economic, culture, historical and recreational health of Delaware communities.

(2) The Joint Legislative Committee on the Capital Improvement Program ("the Committee") shall adopt policies and procedures to implement this subsection following the receipt of recommendations by the Office of Management and Budget and Office of the Controller General, including the establishment of an application process, rules for project administration, rules for applicant eligibility and rules for project eligibility. Such rules shall include and define the State match and non-State match requirements. Upon the receipt and review of applications by the Office of Management and Budget with the assistance of the Office of the Controller General, the Committee shall select from the among applicants for the award of funds from the Community Redevelopment Account.

(3) Funds shall only be expended from the Community Redevelopment Account to match funds provided by county and local governments, community-based nonprofit organizations or private sector contributions for such capital projects. Not more than 60 percent of the Account funds shall be awarded to community-based nonprofit applicants and no more than 40 percent of the Account funds shall be awarded to county and local governments. Funds from the Account shall only be expended to provide a state match of not more than 40 percent of project costs. Nonprofit organizations shall have to have been operating for a minimum of 2 years to be considered for Account funds.

(4) No state agency or institution of higher education shall be eligible for funds from the Community Redevelopment Account.

(5) Upon the request of the Co-chairs of the Committee and the Director of the Office of Management and Budget, funds appropriated from the Twenty-First Century Fund for Community Redevelopment shall be transferred to the Community Redevelopment Account to fund projects in accordance with the provisions of this subsection.

(6) The Committee and the Cabinet Committee on State Planning Issues shall receive a list of projects funded and their status on a quarterly basis from the Office of Management and Budget.

(j) Educational technology. —

(1) A special fund appropriation account is hereby created in the Delaware Center for Educational Technology to be known as the "Educational Technology Account." Funds appropriated from the Twenty-First Century Fund for Educational Technology shall provide computer and telecommunications technology to Delaware's classrooms by wiring schools and funding other one-time capital-related projects. The Educational Technology Account shall support the goal of providing schoolchildren with the skills necessary to meet the State's academic achievement standards and to succeed in the workforce of the Twenty-First Century.

(2) The Delaware Center for Educational Technology shall be authorized to expend funds appropriated from the Twenty-First Century Fund for Educational Technology upon the following conditions and terms. Funds shall be transferred to the Educational Technology Account upon the written request of the Chair of the Delaware Center for Educational Technology for capital-related expenses incurred to provide technology to Delaware's classrooms. The Chair of the Delaware Center for Educational Technology shall transfer an amount not to exceed $900,000 from funds appropriated from the Twenty-First Century Fund for Educational Technology to the State Board of Education for contractual services and the design and development of educational software resources for the network to meet the instructional and informational needs of educators and students.

(3) Beginning in Fiscal Year 1997 and each subsequent Fiscal Year thereafter, a funding match of at least a 1 (non-State) to 1 (State) ratio shall be required to receive funds appropriated from the Twenty-First Century Fund for Educational Technology. Non-State matching funds shall be defined as a sum of money from sources other than State funds. Non-State match received after July 1, 1995 shall qualify as funding match. Funds may be drawn down from the Educational Technology account prior to matching funds being available.

(4) Except for $500,000 for engineering studies, consulting and planning activities and an amount not to exceed $900,000 for contractual services and design of software resources for the network in the first fiscal year of the enactment of this section, no funds shall be expended pursuant to this subsection unless the Delaware Center for Educational Technology Board has provided a strategic plan, which shall include an expenditure plan for such funds, to the Governor, General Assembly and the State Board of Education no later than 6 months after the establishment of the Center. The Joint Legislative Committee on Capital Improvement Programs shall review and approve such plan. Subsequent to the year of enactment of this section, the Board shall be required to provide an updated strategic plan for the Center's activities to the Governor, General Assembly and the State Board of Education on or before September 1 of each year.

(5) The fund is directed to reimburse the self-insurance fund for the cost of wiring the Dickinson High School.

(k) Diamond State Port Corporation. —

(1) A special fund appropriation account is hereby created in the Department of State to be known as the "Port Account."

(2) The Corporation as defined in subchapter II of Chapter 87 of this title shall be authorized to expend funds appropriated from the Twenty-First Century Fund for Port of Wilmington-related projects and facilities only upon the following conditions and terms:

a. The Corporation has been established and its directors nominated and confirmed; and

b. The Secretary of State, Secretary of Finance and Director of the Office of Management and Budget have approved a lease or lease/purchase or purchase agreement between the Corporation and the City of Wilmington; and

c. Funds which in any fiscal year in the aggregate do not exceed $2 million shall be transferred from the Twenty-First Century Fund to the Port Account upon the written request of the Chair of the Corporation. For funds to be transferred from the Twenty-First Century Fund to the Port Account which in any fiscal year in the aggregate exceed $2 million, a request by resolution shall be passed by 7 of 9 of the directors of the Corporation, which resolution certifies that the request is in compliance with the Corporation's legislative purpose and function, and shall be transmitted by the Chair of the Corporation to the Secretary of Finance.

70 Del. Laws, c. 210, §§ 20, 22, 24; 70 Del. Laws, c. 290, §§ 9, 10; 70 Del. Laws, c. 305, § 1; 70 Del. Laws, c. 473, §§ 14(d), (e), 16-21; 71 Del. Laws, c. 150, §§ 16(c), (d), 19; 72 Del. Laws, c. 489, §§ 45-47; 73 Del. Laws, c. 95, § 84(e)(2); 75 Del. Laws, c. 88, § 21(13); 75 Del. Laws, c. 98, § 133; 75 Del. Laws, c. 353, § 81(f), (g); 76 Del. Laws, c. 79, § 17; 76 Del. Laws, c. 186, § 10; 76 Del. Laws, c. 280, § 307(a); 77 Del. Laws, c. 106, § 7; 77 Del. Laws, c. 223, § 6; 77 Del. Laws, c. 236, § 1; 77 Del. Laws, c. 430, §§ 57, 58; 79 Del. Laws, c. 48, § 2.;



§ 6103. Deposit of state money

(a) All moneys which belong to the State shall be deposited on day of receipt to the credit of the State Treasurer in the designated depository of the State's funds, with the exception of moneys received after the close of normal banking hours or when an agency receives less than $100 in receipts daily. Those agencies receiving less than $100 in daily receipts shall safely secure such funds and make a deposit when accumulated undeposited receipts exceed $100, or on a weekly basis, whichever occurs first. When moneys are received after the close of normal banking hours, those moneys shall normally be safely secured and deposited on the next business day, except when receipts are of sufficient magnitude to warrant their being deposited after normal banking hours. A report of collections with the appropriate approvals as prescribed in the accounting manual shall be promptly submitted to the State Treasurer.

(b) Notwithstanding any other provisions of the Delaware Code dealing with confidentiality of tax or revenue information, state agencies responsible for collecting such taxes or revenues may receive tax or revenue information electronically from the designated depository of the state's funds or its 3rd-party vendor without regard to such confidentiality statutes so long as such designated depository or vendor has executed an agreement not to disclose such information other than to such state agencies responsible for collecting taxes or revenues and not to use the information other than as authorized by such agency.

42 Del. Laws, c. 77, § 1; 29 Del. C. 1953, § 6103; 54 Del. Laws, c. 39, § 1; 57 Del. Laws, c. 664; 60 Del. Laws, c. 434, § 1; 61 Del. Laws, c. 468, § 5; 63 Del. Laws, c. 142, § 47; 67 Del. Laws, c. 281, § 50; 69 Del. Laws, c. 387, § 1; 70 Del. Laws, c. 509, § 7.;



§ 6104. Requirement of registration with Selective Service System

All males born after January 1, 1960, must have registered with the Selective Service System in order to be eligible for any scholarship, loan, grant or any program supported by the General Fund, or any subsequent fund developed by the State to provide educational assistance to residents of the State or any other state.

65 Del. Laws, c. 505, § 2.;






CHAPTER 62. CAPITAL INVESTMENT FUND

§ 6201. -6205. Creation; administration generally; transfer of tax proceeds received from distribution of stock pursuant to a court order enforcing the antitrust laws; custodian and administrator of Fund; investment of moneys in the Fund; reports to General Assembly; expenditure of Fund

Repealed by 74 Del. Laws, c. 367, § 4, effective July 19, 2004.;



§ 6210. -6213. Created; initial funding; expenditures; withdrawals from the Fund; reversion of unused funds; idle moneys to be held in Capital Investment Fund

Repealed by 74 Del. Laws, c. 367, § 4, effective July 19, 2004.;






CHAPTER 63. BUDGET COMMISSION AND APPROPRIATIONS

Subchapter I General Provisions

§ 6301. Definitions

As used in this chapter:

(1) "Agency" includes every board, department, bureau, commission, person or group of persons or other authority created and now existing or hereafter to be created to execute, supervise, control and/or administer governmental functions under the laws of this State or to perform such other duties as may be prescribed or to whom any moneys are appropriated under any budget appropriation act or supplemental appropriation act or any other act which authorizes and requires any department to collect and/or use any taxes, fees, licenses, permits or other receipts for services or otherwise for the performance of any function of or related to or supported in whole or in part by the laws of this State, and/or created to administer any laws providing for the collection of taxes, fees, permits, licenses or other forms of receipts from any sources whatsoever for the use of the State or any agency of the State, except the judiciary and the courts of the State.

(2) "Anticipated expenditure" includes any items included in the budget which are estimated or proposed to be expended by any agency at any future time.

(3) "Budget" includes the complete financial plan of the State as evidenced by all appropriations and allowances made and estimates of revenue approved by the General Assembly, including, in addition to the general budget of appropriations adopted by the General Assembly and approved by the Governor, all other appropriations and allowances authorized by law which have been or shall be made to any agency of this State which is supported in whole or in part out of the revenues, taxes, licenses, fees, permits, fines and from other sources including any agency which is empowered by statute to collect and expend revenues by the use of special funds by whatever name known whether or not specifically appropriated by the General Assembly, and includes the budgets and the revenues and expenditures of all agencies to which moneys are appropriated by supplementary appropriations or otherwise.

(4) "Expenditures" includes any outlay of public moneys by authority of any law of this State and includes the expenditure of any appropriation authorized by the General Assembly of the State.

(5) "Grant-in-aid" includes an appropriation of the public money from the General Fund for a public purpose to any county, municipality, corporation, private agency or person.

42 Del. Laws, c. 204, §§ 7, 10; 29 Del. C. 1953, § 6301; 54 Del. Laws, c. 39, § 2; 63 Del. Laws, c. 196, § 1.;



§ 6302. Composition of the Budget Commission

There shall be a Budget Commission which shall consist of the Governor, the Lieutenant Governor, the Secretary of State, the State Treasurer and the Secretary of Finance.

42 Del. Laws, c. 204, § 2; 43 Del. Laws, c. 284; 29 Del. C. 1953, § 6311; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 582, § 4; 59 Del. Laws, c. 378, § 9; 65 Del. Laws, c. 219, § 1.;






Subchapter II Budget Commission

§ 6312. Organization; powers and duties

(a) The Governor shall be the Chairperson of the Budget Commission. The Budget Commission shall meet upon the call of the Chairperson to review for approval agency requests presented to the Commission as prescribed by the laws of this State.

(b) The Director of the Office of Management and Budget shall serve as the Secretary of the Budget Commission. In said capacity the Director of the Office of Management and Budget shall:

(1) Attend all meetings of the Budget Commission and keep, or cause to be kept a true and complete record of the proceedings of such meetings.

(2) Keep correct and complete records of account, showing accurately at all times the financial condition of the Budget Commission.

(3) Sign all minutes, contracts, agreements and other documents approved by the Budget Commission except in those instances wherein the Chairperson of the Budget Commission signs those documents.

(c) The Budget Commission shall advise the Governor and the Director of the Office of Management and Budget concerning all of the powers and duties vested in the office of the Director of the Office of Management and Budget, specifically including the preparation of the proposed budget as set forth in §§ 6333 and 6334 of this title.

42 Del. Laws, c. 204, § 3; 29 Del. C. 1953, § 6312; 54 Del. Laws, c. 39, § 3; 69 Del. Laws, c. 64, § 53; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 365, § 1; 75 Del. Laws, c. 88, § 2.;



§ 6313. -6316. General powers and duties; limitation on power to investigate; office created; appointment; salary; bond; employees; employment of assistants; compensation

Repealed by 75 Del. Laws, c. 88, § 3, effective July 1, 2005.;






Subchapter III Budget Appropriation Bill

§ 6331. Data on legislative and judicial expenses

(a) The Director of the Office of Management and Budget shall determine the actual expenses of each last preceding legislative session.

(b) On or before November 15, annually, estimates of the financial needs of the state judiciary for the ensuing fiscal year shall be furnished to the Director of the Office of Management and Budget by the Clerk of the Supreme Court and certified by him or her. These estimates shall include without change, salaries of the state judiciary as fixed by law; the estimates of other requirements for the state judiciary for the ensuing fiscal year shall be included as designated to the Clerk of the Supreme Court.

(c) All of the data relative to the legislative branch of the government and the state judiciary shall be for the Office of Management and Budget Director's information and guidance in estimating the total financial needs of the State for the ensuing fiscal year, but none of these estimates shall be subject to revision or review by the Director of the Office of Management and Budget and must be included in the budget report as prepared by it.

37 Del. Laws, c. 81, § 6; Code 1935, § 5404; 42 Del. Laws, c. 204, § 6; 29 Del. C. 1953, § 6331; 54 Del. Laws, c. 39, § 4; 67 Del. Laws, c. 47, § 73; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 6332. Hearings on estimates; attendance by Governor-elect

(a) The Director of the Office of Management and Budget shall provide, by the giving of such notice as the Director of the Office of Management and Budget deems necessary, for public hearings on any and all estimates to be included in the budget, which hearings shall be held beginning not later than November 15 of each year. These hearings shall be open to the public and to the press and any citizens or authorized representatives of any organization, or group of citizens, may attend these hearings and be heard upon any subject matter properly in review. The head, or authorized representative, of any agency of the State receiving or asking financial aid may attend and be heard in explanation of any request for financial aid contained in any estimate submitted to the Director of the Office of Management and Budget.

(b) In the years of the gubernatorial election, the Governor-elect may sit at these hearings and ask such questions and require such information upon the estimates under review and revision as the Governor-elect deems proper. The Governor-elect may also prepare a statement of any recommendation or suggestion in connection with the proposed budget and such statement shall be presented to the General Assembly simultaneously with the presentation of the budget bill.

37 Del. Laws, c. 81, § 7; Code 1935, § 5405; 42 Del. Laws, c. 204, § 6; 29 Del. C. 1953, § 6332; 54 Del. Laws, c. 39, § 4; 67 Del. Laws, c. 47, § 74; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 6333. Date of completion of estimate review; power of revision

On or before December 15, annually, the Director of the Office of Management and Budget shall have completed a review and revision of the estimates of all agencies of the State asking or receiving financial aid. The Director of the Office of Management and Budget may, in making such review, revise, by increasing or decreasing, any estimate submitted to the Director of the Office of Management and Budget, except those of the judiciary and the General Assembly, but where such revision is made the Director of the Office of Management and Budget shall indicate it in a report to the Governor, as hereinafter provided, together with the reasons for the Office of Management and Budget Director's revision.

37 Del. Laws, c. 81, § 8; Code 1935, § 5406; 42 Del. Laws, c. 204, § 6; 29 Del. C. 1953, § 6333; 54 Del. Laws, c. 39, § 4; 67 Del. Laws, c. 47, § 75; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 6334. Contents of budget plan to be submitted upon completion of review; zero-based budgeting

(a) Upon the completion of the review and revision of estimates of all the agencies of the State, the Director of the Office of Management and Budget shall submit to the Governor an itemized plan for the proposed expenditures of each agency of the State, classified by function and character, and of the estimated revenues and expenditures, for the ensuing fiscal year. Opposite each item of the proposed expenditures the budget shall show, in separate parallel columns, the amounts appropriated for the current fiscal year and the actual expenditures of the immediate preceding fiscal year.

(b) Accompanying the report submitted to the Governor, the proposed budget as prepared by the Director of the Office of Management and Budget shall include:

(1) A statement of the revenues and expenditures for the preceding fiscal year, classified and itemized in accordance with the official budget classification;

(2) A statement of the classified sources of state taxes and other state revenues, together with total amount of revenue derived from each source during the preceding annual period;

(3) A statement setting forth the total funds required to meet the budget for the ensuing fiscal year, together with any proposed plan for financing these requirements and measures, if any, which the Governor may deem necessary or advisable in relation to state revenue;

(4) Such other statements or data as the Governor may think are necessary for a thorough understanding of the State's financial condition and requirements.

(c) The proposed budget plan, as prepared by the Director of the Office of Management and Budget, shall be in the format of a zero-based budget. The characteristics of such format shall include:

(1) The designation of appropriate budget units within all agencies of the State. Such budget units shall consist of a limited coherent group of closely related activities and services falling within a single, currently established agency of the State.

(2) The designation of various alternate levels of activity or service within each budget unit. Each service or activity level shall specify: The proposed expenditure necessary to operate at that level; a concise description of the services or functions to be provided; indicators of quantity and quality of performance of these services or functions and the number, classes and dollar amounts of employees required. Alternative levels of activity or service may vary the quality, the quantity or propose an alternative method of providing a given level or service. At minimum, each budget unit shall indicate at least two activity or service levels. Additional activity or service levels may be proposed if deemed appropriate.

(d) [Deleted.]

(e) The requirement to submit a budget in the zero-based format is waived for those agencies which will be part of the strategic planning and budgeting process.

37 Del. Laws, c. 81, § 9; Code 1935, § 5407; 42 Del. Laws, c. 204, § 6; 29 Del. C. 1953, § 6334; 54 Del. Laws, c. 39, § 4; 61 Del. Laws, c. 131, § 1; 67 Del. Laws, c. 47, § 76; 67 Del. Laws, c. 281, §§ 51, 52; 75 Del. Laws, c. 88, § 21(13).;



§ 6335. Changes in budget plan by Governor; submission of proposed budget and Budget Appropriation Bill to General Assembly

(a) The Governor upon receipt of the report of the Director of the Office of Management and Budget may make such changes in the report as the Governor may deem necessary or desirable in accordance with the Governor's own best judgment and conclusion and shall submit the budget report as prepared by the Governor based upon the report of the Director of the Office of Management and Budget to each House of the General Assembly, on or before February 1 of each year, and at the same time the Governor submits the proposed budget, the Governor shall submit copies of a tentative bill for all proposed appropriations for the budget, clearly itemized and properly classified for the ensuing fiscal year. This bill shall be known as the Budget Appropriation Bill.

(b) The budget itself shall be in such form that it can readily be analyzed. The Budget Appropriation Bill, together with the Governor's message and all data accompanying it, shall be a public document and shall be printed, duplicated or otherwise mechanically reproduced as soon as presented, and copies thereof shall be furnished to each member of the General Assembly, to each state agency and to all of the newspapers published in the State and it shall be given such other publicity as the Governor deems proper. All dollar amounts in the Budget Appropriation Bill shall be stated in thousands of dollars, rounded to the nearest 100 dollars.

37 Del. Laws, c. 81, § 10; Code 1935, § 5408; 29 Del. C. 1953, § 6335; 54 Del. Laws, c. 39, §§ 4, 6; 60 Del. Laws, c. 1, § 1; 62 Del. Laws, c. 68, § 45; 67 Del. Laws, c. 47, § 77; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 6336. Consideration of the budget and Budget Appropriation Bill by a joint committee of the General Assembly

The standing committees of each House in charge of the Budget Appropriation Bill shall sit jointly in open session while considering the budget and the Budget Appropriation Bill and they shall begin such joint meetings within 5 days after the budget and the Budget Appropriation Bill have been submitted to the General Assembly by the Governor. This joint committee may cause the attendance of heads or responsible representatives of the agencies of the State asking for financial aid and compel the furnishing of such information and the answering of such questions as the joint committee shall require, and to these sessions all persons interested in the estimates under consideration shall be admitted with the right to be heard. The Governor, or the Governor's representative, and the Governor-elect shall have the right to sit at these public hearings and be heard on all matters coming before the joint committee.

37 Del. Laws, c. 81, § 11; Code 1935, § 5409; 29 Del. C. 1953, § 6336; 70 Del. Laws, c. 186, § 1.;



§ 6337. Changes in Budget Appropriation Bill by General Assembly; limitation

The General Assembly may increase, decrease or eliminate items in the Budget Appropriation Bill in any way that is not contrary to the Constitution of the State, except as hereinafter provided, but neither House shall consider further or special appropriations, except in case of emergency, which fact shall be clearly stated in the appropriation bill therefor, until the Budget Appropriation Bill shall have been finally acted upon by both Houses. No items providing for appropriations for payment of interest or principal due on state debt shall be decreased or eliminated. The total budget appropriation items may not be increased in the aggregate to a point where they would exceed the state revenue from all sources as estimated in the budget.

37 Del. Laws, c. 81, § 12; Code 1935, § 5410; 29 Del. C. 1953, § 6337; 52 Del. Laws, c. 198.;



§ 6338. Amendment of the Bill by the Governor before final action by the General Assembly

The Governor may, before final action thereon by the General Assembly, amend or supplement the Budget Appropriation Bill to correct an error or oversight or in case of an emergency, by delivering such an amendment or supplement to both Houses. The amendment or supplement shall thereby become a part of the Budget Appropriation Bill as an addition to the items of the Bill or as a modification or substitution for any item of the Bill such amendment or supplement may affect.

37 Del. Laws, c. 81, § 14; Code 1935, § 5412; 29 Del. C. 1953, § 6338.;



§ 6339. Supplementary appropriations; limitation

Any further or special appropriations shall be known as supplementary appropriations. Every such appropriation shall be embodied in a separate bill limited to some single work, object or purpose therein stated and called herein a Supplementary Appropriation Bill. Each Supplementary Appropriation Bill, shall, by its provisions, provide or designate the source from which the money therein appropriated is to be derived. No Supplementary Appropriation Bill shall be passed, if when added to the appropriations already authorized, the aggregate appropriations exceed in amount the state revenues from all sources as set forth in the budget.

37 Del. Laws, c. 81, § 13; Code 1935, § 5411; 29 Del. C. 1953, § 6339; 52 Del. Laws, c. 198; 67 Del. Laws, c. 47, § 78.;



§ 6340. Other employment costs (fringe benefits)

(a) There shall be included, immediately following the lines for items which provide for salaries or wages of state employees in any department, division or agency budget, appropriation or supplementary appropriation request or bill, a separate line or item covering other employment costs (fringe benefits) related to such salaries or wages. No appropriation for such other employment costs shall be used or transferred to or for any other purpose.

(b) Other employment costs shall include such costs to the State as federal insurance contributions (social security), state retirement plans (employees' pensions), health care insurance (Blue Cross and Blue Shield), workers' compensation, unemployment insurance and such other fringe benefit plans as may be provided.

(c) Each year, on or before August 1:

(1) The Secretary of Finance shall determine the appropriate rate factor on an average or actual basis for each of the state benefit plans, excluding unemployment insurance; and

(2) The Secretary of Labor shall determine on an average actual, or historical basis, the appropriate rate factor for each state agency, other than the University of Delaware, and the distribution of that rate to each fund pertaining thereto for unemployment insurance and shall prescribe the appropriate procedure for reimbursement thereof; in order that the Director of the Office of Management and Budget may advise each state agency how it shall provide for such other employment costs in their respective budget requests for the ensuing year.

(d) Any department or agency employing personnel who are paid from federal funds or from capital improvement debt appropriations shall pay to the Treasurer of the State from such funds an amount based upon the rate factor for each of the state fringe benefit plans established under subsection (c) of this section applicable to salaries and wages paid to employees from such special funds.

(e) The University of Delaware shall, on a regularly scheduled basis as determned by the Secretary of Finance, pay to the State Treasurer, at a rate determined under this section or otherwise by the Secretary of Finance, such amounts as are necessary to reimburse the State for fringe benefit costs applicable to salaries and wages paid to employees of the University as the term "employee" is defined in §§ 5501(e) and 5505 of this title, or any other fringe benefit costs applicable to the University.

(f) Each state agency, other than the University of Delaware, liable for reimbursement payments in lieu of assessments in accordance with § 3345(c)(2) of Title 19, shall be required to reimburse the Department of Labor for all unemployment insurance reimbursements disbursed by the Department of Labor which arise out of unemployment insurance claims filed by and paid to an employee of such state agency. Such reimbursement shall be made according to the rate factor and distribution according to agency funds as shall be prescribed by the Secretary of Labor.

(g) In the event any department or agency overpays or has overpaid any fringe benefit costs to the State Treasurer in accordance with subsection (d) of this section, the amount of such overpayment shall be refunded by the State Treasurer, upon certification of the Secretary of Finance.

(h) Other employment costs are reflected within each agency budget for the current fiscal year. These other employment costs shall be calculated and charged to the appropriate funds as determined by the covered payroll and credited to the respective payee funds.

(i) The State Treasurer is hereby directed to collect on each pay cycle all the other employment costs from all funds.

29 Del. C. 1953, § 6340; 58 Del. Laws, c. 579, § 1; 61 Del. Laws, c. 161, § 1; 63 Del. Laws, c. 391, §§ 1-4; 67 Del. Laws, c. 281, § 53; 73 Del. Laws, c. 310, § 22; 73 Del. Laws, c. 312, § 245; 75 Del. Laws, c. 88, § 21(13).;



§ 6341. Grants-in-aid

No appropriation for a grant-in-aid shall be made otherwise than pursuant to an act by the General Assembly, passed with the concurrence of three-fourths of all the members elected to each House.

63 Del. Laws, c. 196, § 2.;






Subchapter III-A Capital Appropriations Act

§ 6342. Preparation of annual capital budget

The Director of the Office of Management and Budget shall prepare, and amend as necessary, a program of state public works, major capital improvement projects and other facilities undertaken or recommended to be undertaken by the State, or any of the authorities or other instrumentalities of the state government. Such program shall be submitted as the annual capital budget to the Governor at such time as it shall be deemed appropriate for submission to the General Assembly. The Director of the Office of Management and Budget shall maintain a report on the status of all capital projects funded by any debt offering issued by the State or by any of the authorities or other instrumentalities of state government.

63 Del. Laws, c. 189, § 1; 69 Del. Laws, c. 10, § 4; 75 Del. Laws, c. 88, §§ 16(5), 21(13), 27.;






Subchapter III-B Advanced Planning and Real Property Acquisition Fund

§ 6343. Advanced Planning and Real Property Acquisition Fund

(a) A nonappropriated special fund is created to be known as the "Advanced Planning and Real Property Acquisition Fund," hereafter referred to in this subchapter as "Fund."

(b) The Fund shall be interest earning with such interest credited to the Fund.

(c) The Fund shall be expended for the advanced planning of proposed public facilities in the State, including, but not limited to, the cost of architectural sketches, general site plans, preliminary engineering, general design services, legal, accounting and consulting services or such other services as may be deemed appropriate. Public facilities shall include public schools, health care facilities, public safety and correctional institutions, libraries (if co-located) and other public buildings.

(d) The Fund may be expended for earnest money of up to 10 percent for the acquisition of real property (including any options to purchase and any improvements thereon) by state agencies, reorganized school districts and vocational-technical school districts. The Fund may not be expended for highway right-of-way acquisition.

29 Del. C. 1953, § 4921; 55 Del. Laws, c. 430, § 2; 60 Del. Laws, c. 685, § 1; 63 Del. Laws, c. 179, § 10; 63 Del. Laws, c. 189, § 3(a); 67 Del. Laws, c. 285, § 15(b)-(e); 69 Del. Laws, c. 10, § 7; 74 Del. Laws, c. 367, §§ 5-8.;



§ 6344. Withdrawals from the Fund

(a) Before any sum is withdrawn from the Fund for advanced planning or advanced real property acquisition, a request shall be made by the state agency, reorganized school district or vocational-technical school district desiring to erect or renovate a public facility or desiring to purchase real property to the Director of the Office of Management and Budget who shall report to the Budget Commission whether the request is consistent with the State's capital program provided for by § 6342 of this title and the State's comprehensive plan and land use and development goals and policies.

(b) If a state agency, reorganized school district or vocational-technical school district requests moneys from the Fund to erect or renovate a public facility, the Director of the Office of Management and Budget must determine that the proposed public facility is consistent with the State's capital program provided for by § 6342 of this title and the State's comprehensive plan and land use and development goals and policies and its construction is likely to be authorized within 3 years. When making this determination, the Director of the Office of Management and Budget shall consult with the State Planning Coordinator, Office of State Planning Coordination and consider the State's comprehensive plan, state land use and development goals and policies, state facility location plans, facility siting criteria and infrastructure impact assessment standards and any other information that might influence future land use decisions. The Director of the Office of Management and Budget shall also consult with the head of the requesting state agency, reorganized school district or vocational-technical school district. If the Director of the Office of Management and Budget makes such a determination, then the Budget Commission may authorize an expenditure from the Fund to cover the cost of advanced planning for the proposed public facility.

(c) If a state agency, reorganized school district or vocational-technical school district requests moneys from the Fund for real property acquisition, the Director of the Office of Management and Budget must determine that the proposed real property acquisition is consistent with the State's capital program provided for by § 6342 of this title and the State's comprehensive plan and land use and development goals and policies. When making this determination, the Director of the Office of Management and Budget shall consult with the State Planning Coordinator, Office of State Planning Coordination and consider the State's comprehensive plan, state land use and development goals and policies, state facility location plans, facility siting criteria and infrastructure impact assessment standards and any other information that might influence future land use decisions. The Director of the Office of Management and Budget shall also consult with the head of the requesting state agency, reorganized school district or vocational-technical school district. If the Director of the Office of Management and Budget makes such a determination, then the Budget Commission may authorize an expenditure from the Fund to cover the cost of earnest money for the acquisition of real property.

29 Del. C. 1953, § 4922; 55 Del. Laws, c. 430, § 2; 61 Del. Laws, c. 116, § 88(a); 61 Del. Laws, c. 521, § 1; 63 Del. Laws, c. 179, § 10; 63 Del. Laws, c. 189, § 3(a)-(c); 67 Del. Laws, c. 285, § 15(f)-(h); 69 Del. Laws, c. 10, § 7; 74 Del. Laws, c. 367, §§ 9-11; 75 Del. Laws, c. 88, § 21(13).;



§ 6345. Reversion of unused funds

Any moneys for advanced planning or for advanced real property acquisition provided by the Budget Commission to a state agency, reorganized school district or vocational-technical school district which shall not be used by the agency or district within 36 months shall be refunded to the Budget Commission to be redeposited in the Fund.

29 Del. C. 1953, § 4923; 55 Del. Laws, c. 430, § 2; 63 Del. Laws, c. 189, § 3(a); 67 Del. Laws, c. 285, § 15(i); 69 Del. Laws, c. 10, § 7; 74 Del. Laws, c. 367, § 12.;



§ 6346. Reimbursement of the Fund

(a) Upon the funding of a capital project for which advance planning funds or advance real property acquisition funds have been provided from the Fund, a refund shall be made to the Fund from such funding by the State Treasurer from the appropriation made or other source of funds provided for the public facility or real property.

(b) In the event that a capital project, for which advanced planning funds have been provided from the Fund is not included in a capital improvement act within 3 years, the Budget Commission may declare the project inactive and request the State's bond issuing officers to reimburse the Fund from the Bond Reversion Account, § 7418 of this title notwithstanding.

(c) If federal funds are received as reimbursement for any real property purchased with the Fund, such moneys shall be deposited as a refund to the Fund.

(d) In the event real property is purchased and then plans for utilization of the site are abandoned, the state agency, reorganized school district, or vocational-technical school district, with approval of the Budget Commission, may sell the real property pursuant to Chapter 17 of Title 14 or Chapter 94 of this title, as applicable, and shall deposit the receipts to the Fund.

29 Del. C. 1953, § 4924; 55 Del. Laws, c. 430, § 2; 62 Del. Laws, c. 407, § 7; 63 Del. Laws, c. 179, § 10; 63 Del. Laws, c. 189, § 3(a); 67 Del. Laws, c. 285, § 15(j)-(l); 69 Del. Laws, c. 10, § 7; 74 Del. Laws, c. 367, §§ 13, 14.;



§ 6347. Authorization for sale of school district bonds

In the case of a school district, use of funds authorized by this subchapter to purchase real property may constitute authorization for the sale of district bonds by the State after referendum as provided in § 7506 of this title and after the inclusion of said authorization in a subsequent state capital improvement program.

29 Del. C. 1953, § 4935; 56 Del. Laws, c. 128, § 1; 63 Del. Laws, c. 179, § 11; 63 Del. Laws, c. 189, § 4(a); 69 Del. Laws, c. 10, § 7; 74 Del. Laws, c. 367, § 16.;



§ 6348. Authorization for sale of school district bonds

Transferred by 74 Del. Laws, c. 367, § 15, effective, July 19, 2004.






Subchapter IV Office of Information Services

§ 6351. -6360. Office of Information Services; powers, duties and functions; communications powers, duties and functions; creation, powers, duties and functions of Chief Information Officer; exemptions from Merit System; Advisory Committee; information resource coordination; assumption of powers; existing rights of appeal preserved; budgeting and financing

Repealed by 74 Del. Laws, c. 128, § 10, effective July 1, 2003.;









CHAPTER 63A. OFFICE OF MANAGEMENT AND BUDGET

§ 6301A. Establishment of Office of Management and Budget

An Office of Management and Budget, referred to in this chapter as "Office," is hereby established.

75 Del. Laws, c. 88, § 4.;

§ 6302A Director; appointment; salary; bond; employees and assistants.

(a) There shall be a Director of the Office of Management and Budget, hereinafter referred to in this chapter as "Director," to be appointed by and to serve at the pleasure of the Governor, with the advice and consent of the Senate. The Director shall be paid a salary established by the Governor within the limitation of the funds appropriated therefore.

(b) The Director may employ such employees as may be required to carry out the duties of this office and may fix the salaries of such employees within the limitations of the funds appropriated therefore.

(c) In the event of a vacancy in the position of Director, including the death, resignation, temporary incapacity or removal of the incumbent and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as Acting Director.

(d) The Director may call upon any other state officer for such assistance as the Director may require and may employ such special help as it may require to carry out this chapter. The Director shall fix the compensation of such persons as may be employed to be paid out of such fund as the General Assembly may appropriate for that purpose.

75 Del. Laws, c. 88, § 4.;

§ 6303A General powers and duties.

The Director of the Office of Management and Budget shall have the following powers, duties and functions:

(1) To audit, inspect and examine the accounts and the affairs of and the records of any agency of this State at such times as deemed expedient for the supervision of the budget and shall require all agencies to submit estimates showing the amounts and purposes of all anticipated expenditures to be made at the time or period in which such expenditures are to be made by an agency; such estimates of anticipated expenditures to be submitted in such form as the Director may prescribe;

(2) To require such fiscal reports, statements of balances on hand, estimates of receipts and information in any manner pertinent to the fiscal affairs of this State from the Secretary of Finance, Auditor of Accounts or any other agency of the State in such form as the Director shall prescribe for the purposes of this chapter;

(3) To design and install in any agency of this State such accounting records and procedures as shall be adequate for the control of the fiscal affairs of this State and require any agency of this State to follow and comply with the accounting procedures so designed;

(4) To report to the General Assembly and the Attorney General in writing any irregular, illegal or improper financial administration or transaction;

(5) To make recommendations to the General Assembly concerning the control of all state property and of accounts receivable and concerning a system of recording and accounting for the improvement and control of the fiscal practices and the adoption of a fiscal policy by the State;

(6) To consider and approve or disapprove transfers between appropriations contained in the budget as defined in this chapter and for which purpose it is provided that such transfers shall become effective only upon approval of the Director;

(7) To authorize, with the concurrence of the Controller General, special funds that are deemed necessary while the General Assembly is not in session, and until such time as legislation may be introduced at the next session of the General Assembly and acted upon;

(8) To prepare and administer the State's program of public works and major capital improvement projects;

(9) To prepare, and from time to time revise, an inventory listing the State's real property and facilities of all kinds;

(10) To supervise, direct and account for the administration and operation of the Office, its divisions, subdivisions, offices, functions and employees;

(11) To appoint and fix the salary of, with the written approval of the Governor, the following administrators, who may be removed from office by the Director with the written approval of the Governor and who shall have such powers, duties and functions in the administration and operation of the Office as may be assigned by the Director:

a. A Management Services Administrator who shall be qualified by training and experience to perform the duties of the office.

b. A Facilities Management Administrator who shall be qualified by training and experience to perform the duties of the office.

c. A Government Support Services Administrator who shall be qualified by training and experience to perform the duties of the office.

d. A Human Resource Management Administrator who shall be qualified by training and experience to perform the duties of the office.

e. A Benefits and Insurance Administrator who shall be qualified by training and experience to perform the duties of the office.

f. An Administrator of Budget Development, Planning and Administration who shall be qualified by training and experience to perform the duties of the office.

(12) To appoint such additional personnel as may be necessary for the administration and operation of the Office within such limitations as may be imposed by law;

(13) To establish, consolidate or abolish such divisions, subdivisions and offices within the Office or transfer or combine the powers, duties and functions of the divisions and other groups within the Office, with the written approval of the Governor, as may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(14) To make and enter into any and all contracts, agreements or stipulations, to retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever they shall be deemed by the Director necessary or desirable in the performance of the functions of the Office and whenever funds shall be available for such purpose, with the specific requirement that all necessary legal services be provided pursuant to Chapter 25 of this title;

(15) To delegate any of the Director's powers, duties or functions to an individual in paragraph (11) of this section, except the power to remove employees of the Department or to fix their compensation;

(16) To establish and to promulgate such rules and regulations governing the administration and operation of the Office as may be deemed necessary by the Director and which are not inconsistent with the laws of this State;

(17) To maintain such facilities throughout the State as may be required for the effective and efficient operation of the Office;

(18) To adopt an official seal or seals for the Office;

(19) To accept and to receive, in furtherance of the Office's function, funds, grants and services from the federal government or its agencies;

(20) To assume such other powers, duties and functions as the Governor may assign which are not otherwise inconsistent with the laws of this State;

(21) To prepare, in cooperation with the division directors, a proposed budget for the operation of the Office, to be submitted for the consideration of the Governor and the General Assembly. The Office shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly, with the provision that special funds may be used in accordance with approved programs, grants and appropriations;

(22) To administer and manage a statewide human resource information system, and upon implementation, serve as the administrator of all data and processes supported by the system throughout the State, including all government agencies, school districts, Delaware State University and Delaware Technical and Community College; and

(23) To be responsible for the clerical administration of all state pension funds. The Director of the Office of Management and Budget shall have the authority to recommend to the Governor such changes as may be desirable in the pension system for employees in the classified service.

75 Del. Laws, c. 88, § 4.;

§ 6304A Limitation on power to investigate.

The Director shall not investigate or require reports from the judiciary or from the courts of this State, from any private hospital, from the General Assembly, from any local or special school district respecting locally raised (non-state) revenues, from any fire company, or concerning the burial of indigent veterans, or from Kent and Sussex Fair Association, from the Libraries of Municipalities, from the Delaware Historical Society, from the American Legion, from the United Spanish War Veterans, from the Veterans of Foreign Wars, from Disabled American Veterans, from Paralyzed Veterans of America, from Vietnam Veterans of America or from other similar institutions not directly under the jurisdiction of the administrative or executive authority of this State.

75 Del. Laws, c. 88, § 4.;

§ 6305A Exemptions.

The following positions set forth in this section shall be exempt from Chapter 59 of this title:

(1) Director of the Office of Management and Budget;

(2) Management Services Administrator;

(3) Facilities Management Administrator;

(4) Government Support Services Administrator;

(5) Human Resource Management Administrator;

(6) Benefits and Insurance Administrator; and

(7) Administrator of Budget Development, Planning and Administration

75 Del. Laws, c. 88, § 4.;

§ 6306A Management Services.

(a) The Management Services Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Administer and coordinate the recordkeeping, fiscal affairs, information technology, statistics, accounting, budgeting, personnel and other general services for the Office, as the Director of the Office of Management and Budget may deem necessary, for the proper, efficient and economical operation of the Office;

(2) Co-ordinate such general services and business administration with departments, agencies and offices of this State, other states and the federal government; and

(3) Perform special studies and reports and direct services of the Office to coordinate the services of the Office with other departments, agencies and offices of this State.

(b) The Management Services Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6307A Facilities Management.

(a) The Facilities Management Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) Advise the Director of the Office of Management and Budget on the allocation of existing space in facilities owned or leased by the State among state agencies, boards and commissions;

(2) Advise the Director of the Office of Management and Budget on any need to acquire additional facilities for any state agency, board or commission;

(3) Provide facility maintenance programs, including but not limited to building maintenance, grounds maintenance, security and custodial services.

(b) The Facilities Management Section shall review all building design, construction, and operations for state agencies, including school districts. The purpose of this review shall be to:

(1) Establish and apply evaluation factors and performance specifications for structural and mechanical functions;

(2) Research and analyze design and construction factors as they relate to economical construction and reliability and maintenance performance;

(3) Advise, recommend and refer to the Governor matters dealing with state building design and construction practice;

(4) Review bidding procedures and study and make recommendations dealing with bid laws;

(5) Make such studies and provide such information as shall cause the selection of the best cost/performance components that will satisfy a particular function; and

(6) Review and make recommendations regarding the operation, maintenance and efficiency of the physical plant of state facilities.

(c) The Facilities Management Section shall be responsible for the performance of all the powers, duties and functions vested in the Office of Management and Budget pursuant to Chapter 4 of this title.

(d) The Facilities Management Section shall be responsible for the design, construction and/or renovation of all public buildings for state departments and agencies. In performance of these duties, the Office of Management and Budget shall, in the following areas, consult with the agency for which the project is being or will be completed: pre-design services, architectural plans and preliminary cost estimates, selection and negotiation of professional services, approval of minor capital improvement projects to be bid upon and awarded, approval of final architectural and engineering drawings for major capital projects and approval of change orders greater than or equal to 2 percent of a project cost. For the purpose of this subsection, state departments and agencies shall not include school districts and institutions of higher learning.

(e) The Facilities Management Section shall:

(1) Be the only state agency authorized to rent parking space in the underground facilities located at the Carvel State Building;

(2) At the discretion of the Administrator, approve all proposed contracts for architectural, engineering and construction management services and all architectural, structural and electrical plans, specifications and cost estimates for public building projects to be undertaken by all state departments and agencies. All projects planned, designed, maintained and/or constructed by the Department of Transportation, with the exception of projects for the construction of public buildings, are specifically exempted from the requirements of this subsection;

(3) Negotiate, review and approve all leases and lease renewals on behalf of all state departments and agencies for facilities throughout the State;

(4) Establish statewide policies and standards for all leases including: space allocation, energy efficiency, maintenance, security and custodial services;

(5) Develop an inventory of all state leases and space available in all state facilities; and

(6) Develop a long-term plan to coordinate the State's leasing practices with a comprehensive plan of facilities management and space allocation.

(f) The Facilities Management Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

(g) For purposes of this section, the terms "state agency" or "state departments or agencies" shall not include institutions of higher education unless otherwise expressly provided.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, § 323.;

§ 6308A Government Support Services.

(a) As used in this section:

(1) "Duly authorized volunteer fire department" shall mean a volunteer fire department recognized as such by the State Fire Prevention Commission.

(2) "Local government unit" shall mean any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(3) "State agency" or "agency" shall not include institutions of higher education unless otherwise expressly provided.

(b) The Government Support Services Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to the distribution of surplus property as follows:

(1) The Government Support Services Section may:

a. Acquire from the United States of America, in conformity with the federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. § 484 et seq.) (see now 40 U.S.C. § 541 et seq.);

b. Warehouse such property;

c. Distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under § 501 of the United States Internal Revenue Code of 1954 (26 U.S.C. § 501), to civil defense organizations of the State, duly authorized volunteer fire departments within the State or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property;

d. Receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of such applicant for the property and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under § 203(k) of the federal Property and Administrative Services Act of 1949 (40 U.S.C. § 484) (see now 40 U.S.C. § 541 et seq.);

e. Make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State including cooperative agreements with any federal agencies providing for utilization by, and exchange between them of the property, facilities, personnel and services of each by the other, and require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing and distribution of personal property received from the United States of America.

(2) The Government Support Services Section shall:

a. Act as the responsible agency to operate the surplus commodity program in Delaware, in accordance with the regulations and procedures prescribed by the United States Department of Agriculture. The Office of Management and Budget may take such action, make such expenditures and enter into such contracts, agreements and undertakings for the State to provide for the distribution of available commodities to all eligible recipients in the State who make proper application therefor;

b. Act as the sole state agency to receive, warehouse and distribute food commodities issued by the federal government for use in nonprofit school lunch programs, nonprofit summer camps for children, non-penal, nonprofit, tax-exempt private or public institutions, state correctional institutions and assistance to other needy persons in accordance with § 416 of the Agricultural Act of 1949 (7 U.S.C. § 1431), as amended, and other applicable federal laws and regulations; provided however, that the Office of Management and Budget shall have no control over the administration of the school lunch program beyond receiving, warehousing and distributing such food commodities.

(3)a. The State Treasurer shall maintain, in the name of the Office of Management and Budget, Government Support Services, a special revolving account. There shall be deposited in this special account all moneys received as handling charges for the acquisition, warehousing, distribution or transfer of property of the United States of America as authorized under paragraph (1) of this subsection.

b. All funds collected by the Government Support Services Section shall be accounted for as provided by law for receipts of state agencies. Such funds shall be used to cover the expenses of the program. In accordance with federal regulations no funds in such special account shall revert to the General Fund of the State. Funds generated by Delaware Surplus Services and deemed to be surplus by the Director of the Office of Management and Budget shall be transferred to the Facilities Management Section for maintenance and restoration of state buildings and grounds maintained by the Facilities Management Section.

(c) The Government Support Services Section shall have the powers, duties and functions relating to the central contracting for materiel and services throughout the State as outlined in § 6908 of this title.

(d) The Government Support Services Section shall not contract for, procure or purchase printed matter, forms, bond paper or pads larger than 8 1/2 inches by 11 inches unless such printed matter, forms, bond paper or pads are perforated or otherwise designed to produce finished printed matter or forms not larger than 8 1/2 inches by 11 inches.

(e) The Government Support Services Section shall not contract for vertical file cabinets designed to hold completed documents larger than 8 1/2 inches by 11 inches.

(f) Each agency may use its existing supply of printed matter, forms, bond paper and pads until the supply is exhausted and each agency may use its existing vertical file cabinets for so long as such cabinets remain serviceable.

(g) This section shall not prohibit the purchase or use of printed matter or forms larger than 8 1/2 inches by 11 inches, if the printed matter or forms are to be used to maintain accounting or bookkeeping records, for preparing architectural or engineering drafts or documents or for preparing maps, graphs, posters, charts or art work, or if the printed matter or forms are authorized by the State Archivist and Records Administrator. This section does not prohibit the purchase or use of fan-fold paper designed for use in computer peripheral devices.

(h) The Government Support Services Section shall provide messenger and mail services to state agencies.

(i) The Government Support Services Section shall provide graphics and printing services, including but not limited to printing, duplicating, photography and photocopying, to all state agencies. If appropriate, the Government Support Services Administrator may award a contract in accordance with Chapter 69 of this title. The acquisition of copiers in state buildings which are managed by the Office of Management and Budget, Facilities Management, shall have the approval of the Director of the Office of Management and Budget.

(j) The Government Support Services Section shall provide transportation services to state agencies, including institutions of higher education, through the Office of Fleet Services.

(k) The Government Support Services Section shall provide information services to the general public through a State Information Guide System.

(l) No agency of state government shall procure, purchase or lease any postage meters or equipment for the metering of mail or the affixing of postage without the prior approval of the Government Support Services Section.

(m) The Office of Fleet Services is hereby established within the Government Support Services Section and shall have the following powers, duties and functions. The Office of Fleet Services shall:

(1) Have the administrative, ministerial, budgetary and clerical functions of Fleet Services;

(2) Establish and operate a statewide fleet management system, as established by § 7105 of this title;

(3) Investigate and resolve all citizens' complaints relating to abuse or misuse of all agency/school district owned vehicles;

(4) Recommend to the Director of the Office of Management and Budget appropriate funding levels for all agency/school districts for in-state travel requirements;

(5) Be the sole agency to receive the proceeds from the disposal of vehicles and vehicle parts, including all nongeneral funds except those funds that, as a basis for their authorization, require the proceeds of such disposal to be returned to the original source of the funds; and

(6) Establish an appropriated special fund account to sustain the total cost and operation of the Office of Fleet Services and its function, including staff salaries and the statewide fleet management system.

(n) The Government Support Services Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, §§ 324, 325.;

§ 6309A Human Resources Management.

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6302A. Director; appointment; salary; bond; employees and assistants

(a) There shall be a Director of the Office of Management and Budget, hereinafter referred to in this chapter as "Director," to be appointed by and to serve at the pleasure of the Governor, with the advice and consent of the Senate. The Director shall be paid a salary established by the Governor within the limitation of the funds appropriated therefore.

(b) The Director may employ such employees as may be required to carry out the duties of this office and may fix the salaries of such employees within the limitations of the funds appropriated therefore.

(c) In the event of a vacancy in the position of Director, including the death, resignation, temporary incapacity or removal of the incumbent and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as Acting Director.

(d) The Director may call upon any other state officer for such assistance as the Director may require and may employ such special help as it may require to carry out this chapter. The Director shall fix the compensation of such persons as may be employed to be paid out of such fund as the General Assembly may appropriate for that purpose.

75 Del. Laws, c. 88, § 4.;

§ 6303A General powers and duties.

The Director of the Office of Management and Budget shall have the following powers, duties and functions:

(1) To audit, inspect and examine the accounts and the affairs of and the records of any agency of this State at such times as deemed expedient for the supervision of the budget and shall require all agencies to submit estimates showing the amounts and purposes of all anticipated expenditures to be made at the time or period in which such expenditures are to be made by an agency; such estimates of anticipated expenditures to be submitted in such form as the Director may prescribe;

(2) To require such fiscal reports, statements of balances on hand, estimates of receipts and information in any manner pertinent to the fiscal affairs of this State from the Secretary of Finance, Auditor of Accounts or any other agency of the State in such form as the Director shall prescribe for the purposes of this chapter;

(3) To design and install in any agency of this State such accounting records and procedures as shall be adequate for the control of the fiscal affairs of this State and require any agency of this State to follow and comply with the accounting procedures so designed;

(4) To report to the General Assembly and the Attorney General in writing any irregular, illegal or improper financial administration or transaction;

(5) To make recommendations to the General Assembly concerning the control of all state property and of accounts receivable and concerning a system of recording and accounting for the improvement and control of the fiscal practices and the adoption of a fiscal policy by the State;

(6) To consider and approve or disapprove transfers between appropriations contained in the budget as defined in this chapter and for which purpose it is provided that such transfers shall become effective only upon approval of the Director;

(7) To authorize, with the concurrence of the Controller General, special funds that are deemed necessary while the General Assembly is not in session, and until such time as legislation may be introduced at the next session of the General Assembly and acted upon;

(8) To prepare and administer the State's program of public works and major capital improvement projects;

(9) To prepare, and from time to time revise, an inventory listing the State's real property and facilities of all kinds;

(10) To supervise, direct and account for the administration and operation of the Office, its divisions, subdivisions, offices, functions and employees;

(11) To appoint and fix the salary of, with the written approval of the Governor, the following administrators, who may be removed from office by the Director with the written approval of the Governor and who shall have such powers, duties and functions in the administration and operation of the Office as may be assigned by the Director:

a. A Management Services Administrator who shall be qualified by training and experience to perform the duties of the office.

b. A Facilities Management Administrator who shall be qualified by training and experience to perform the duties of the office.

c. A Government Support Services Administrator who shall be qualified by training and experience to perform the duties of the office.

d. A Human Resource Management Administrator who shall be qualified by training and experience to perform the duties of the office.

e. A Benefits and Insurance Administrator who shall be qualified by training and experience to perform the duties of the office.

f. An Administrator of Budget Development, Planning and Administration who shall be qualified by training and experience to perform the duties of the office.

(12) To appoint such additional personnel as may be necessary for the administration and operation of the Office within such limitations as may be imposed by law;

(13) To establish, consolidate or abolish such divisions, subdivisions and offices within the Office or transfer or combine the powers, duties and functions of the divisions and other groups within the Office, with the written approval of the Governor, as may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(14) To make and enter into any and all contracts, agreements or stipulations, to retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever they shall be deemed by the Director necessary or desirable in the performance of the functions of the Office and whenever funds shall be available for such purpose, with the specific requirement that all necessary legal services be provided pursuant to Chapter 25 of this title;

(15) To delegate any of the Director's powers, duties or functions to an individual in paragraph (11) of this section, except the power to remove employees of the Department or to fix their compensation;

(16) To establish and to promulgate such rules and regulations governing the administration and operation of the Office as may be deemed necessary by the Director and which are not inconsistent with the laws of this State;

(17) To maintain such facilities throughout the State as may be required for the effective and efficient operation of the Office;

(18) To adopt an official seal or seals for the Office;

(19) To accept and to receive, in furtherance of the Office's function, funds, grants and services from the federal government or its agencies;

(20) To assume such other powers, duties and functions as the Governor may assign which are not otherwise inconsistent with the laws of this State;

(21) To prepare, in cooperation with the division directors, a proposed budget for the operation of the Office, to be submitted for the consideration of the Governor and the General Assembly. The Office shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly, with the provision that special funds may be used in accordance with approved programs, grants and appropriations;

(22) To administer and manage a statewide human resource information system, and upon implementation, serve as the administrator of all data and processes supported by the system throughout the State, including all government agencies, school districts, Delaware State University and Delaware Technical and Community College; and

(23) To be responsible for the clerical administration of all state pension funds. The Director of the Office of Management and Budget shall have the authority to recommend to the Governor such changes as may be desirable in the pension system for employees in the classified service.

75 Del. Laws, c. 88, § 4.;

§ 6304A Limitation on power to investigate.

The Director shall not investigate or require reports from the judiciary or from the courts of this State, from any private hospital, from the General Assembly, from any local or special school district respecting locally raised (non-state) revenues, from any fire company, or concerning the burial of indigent veterans, or from Kent and Sussex Fair Association, from the Libraries of Municipalities, from the Delaware Historical Society, from the American Legion, from the United Spanish War Veterans, from the Veterans of Foreign Wars, from Disabled American Veterans, from Paralyzed Veterans of America, from Vietnam Veterans of America or from other similar institutions not directly under the jurisdiction of the administrative or executive authority of this State.

75 Del. Laws, c. 88, § 4.;

§ 6305A Exemptions.

The following positions set forth in this section shall be exempt from Chapter 59 of this title:

(1) Director of the Office of Management and Budget;

(2) Management Services Administrator;

(3) Facilities Management Administrator;

(4) Government Support Services Administrator;

(5) Human Resource Management Administrator;

(6) Benefits and Insurance Administrator; and

(7) Administrator of Budget Development, Planning and Administration

75 Del. Laws, c. 88, § 4.;

§ 6306A Management Services.

(a) The Management Services Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Administer and coordinate the recordkeeping, fiscal affairs, information technology, statistics, accounting, budgeting, personnel and other general services for the Office, as the Director of the Office of Management and Budget may deem necessary, for the proper, efficient and economical operation of the Office;

(2) Co-ordinate such general services and business administration with departments, agencies and offices of this State, other states and the federal government; and

(3) Perform special studies and reports and direct services of the Office to coordinate the services of the Office with other departments, agencies and offices of this State.

(b) The Management Services Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6307A Facilities Management.

(a) The Facilities Management Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) Advise the Director of the Office of Management and Budget on the allocation of existing space in facilities owned or leased by the State among state agencies, boards and commissions;

(2) Advise the Director of the Office of Management and Budget on any need to acquire additional facilities for any state agency, board or commission;

(3) Provide facility maintenance programs, including but not limited to building maintenance, grounds maintenance, security and custodial services.

(b) The Facilities Management Section shall review all building design, construction, and operations for state agencies, including school districts. The purpose of this review shall be to:

(1) Establish and apply evaluation factors and performance specifications for structural and mechanical functions;

(2) Research and analyze design and construction factors as they relate to economical construction and reliability and maintenance performance;

(3) Advise, recommend and refer to the Governor matters dealing with state building design and construction practice;

(4) Review bidding procedures and study and make recommendations dealing with bid laws;

(5) Make such studies and provide such information as shall cause the selection of the best cost/performance components that will satisfy a particular function; and

(6) Review and make recommendations regarding the operation, maintenance and efficiency of the physical plant of state facilities.

(c) The Facilities Management Section shall be responsible for the performance of all the powers, duties and functions vested in the Office of Management and Budget pursuant to Chapter 4 of this title.

(d) The Facilities Management Section shall be responsible for the design, construction and/or renovation of all public buildings for state departments and agencies. In performance of these duties, the Office of Management and Budget shall, in the following areas, consult with the agency for which the project is being or will be completed: pre-design services, architectural plans and preliminary cost estimates, selection and negotiation of professional services, approval of minor capital improvement projects to be bid upon and awarded, approval of final architectural and engineering drawings for major capital projects and approval of change orders greater than or equal to 2 percent of a project cost. For the purpose of this subsection, state departments and agencies shall not include school districts and institutions of higher learning.

(e) The Facilities Management Section shall:

(1) Be the only state agency authorized to rent parking space in the underground facilities located at the Carvel State Building;

(2) At the discretion of the Administrator, approve all proposed contracts for architectural, engineering and construction management services and all architectural, structural and electrical plans, specifications and cost estimates for public building projects to be undertaken by all state departments and agencies. All projects planned, designed, maintained and/or constructed by the Department of Transportation, with the exception of projects for the construction of public buildings, are specifically exempted from the requirements of this subsection;

(3) Negotiate, review and approve all leases and lease renewals on behalf of all state departments and agencies for facilities throughout the State;

(4) Establish statewide policies and standards for all leases including: space allocation, energy efficiency, maintenance, security and custodial services;

(5) Develop an inventory of all state leases and space available in all state facilities; and

(6) Develop a long-term plan to coordinate the State's leasing practices with a comprehensive plan of facilities management and space allocation.

(f) The Facilities Management Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

(g) For purposes of this section, the terms "state agency" or "state departments or agencies" shall not include institutions of higher education unless otherwise expressly provided.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, § 323.;

§ 6308A Government Support Services.

(a) As used in this section:

(1) "Duly authorized volunteer fire department" shall mean a volunteer fire department recognized as such by the State Fire Prevention Commission.

(2) "Local government unit" shall mean any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(3) "State agency" or "agency" shall not include institutions of higher education unless otherwise expressly provided.

(b) The Government Support Services Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to the distribution of surplus property as follows:

(1) The Government Support Services Section may:

a. Acquire from the United States of America, in conformity with the federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. § 484 et seq.) (see now 40 U.S.C. § 541 et seq.);

b. Warehouse such property;

c. Distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under § 501 of the United States Internal Revenue Code of 1954 (26 U.S.C. § 501), to civil defense organizations of the State, duly authorized volunteer fire departments within the State or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property;

d. Receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of such applicant for the property and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under § 203(k) of the federal Property and Administrative Services Act of 1949 (40 U.S.C. § 484) (see now 40 U.S.C. § 541 et seq.);

e. Make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State including cooperative agreements with any federal agencies providing for utilization by, and exchange between them of the property, facilities, personnel and services of each by the other, and require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing and distribution of personal property received from the United States of America.

(2) The Government Support Services Section shall:

a. Act as the responsible agency to operate the surplus commodity program in Delaware, in accordance with the regulations and procedures prescribed by the United States Department of Agriculture. The Office of Management and Budget may take such action, make such expenditures and enter into such contracts, agreements and undertakings for the State to provide for the distribution of available commodities to all eligible recipients in the State who make proper application therefor;

b. Act as the sole state agency to receive, warehouse and distribute food commodities issued by the federal government for use in nonprofit school lunch programs, nonprofit summer camps for children, non-penal, nonprofit, tax-exempt private or public institutions, state correctional institutions and assistance to other needy persons in accordance with § 416 of the Agricultural Act of 1949 (7 U.S.C. § 1431), as amended, and other applicable federal laws and regulations; provided however, that the Office of Management and Budget shall have no control over the administration of the school lunch program beyond receiving, warehousing and distributing such food commodities.

(3)a. The State Treasurer shall maintain, in the name of the Office of Management and Budget, Government Support Services, a special revolving account. There shall be deposited in this special account all moneys received as handling charges for the acquisition, warehousing, distribution or transfer of property of the United States of America as authorized under paragraph (1) of this subsection.

b. All funds collected by the Government Support Services Section shall be accounted for as provided by law for receipts of state agencies. Such funds shall be used to cover the expenses of the program. In accordance with federal regulations no funds in such special account shall revert to the General Fund of the State. Funds generated by Delaware Surplus Services and deemed to be surplus by the Director of the Office of Management and Budget shall be transferred to the Facilities Management Section for maintenance and restoration of state buildings and grounds maintained by the Facilities Management Section.

(c) The Government Support Services Section shall have the powers, duties and functions relating to the central contracting for materiel and services throughout the State as outlined in § 6908 of this title.

(d) The Government Support Services Section shall not contract for, procure or purchase printed matter, forms, bond paper or pads larger than 8 1/2 inches by 11 inches unless such printed matter, forms, bond paper or pads are perforated or otherwise designed to produce finished printed matter or forms not larger than 8 1/2 inches by 11 inches.

(e) The Government Support Services Section shall not contract for vertical file cabinets designed to hold completed documents larger than 8 1/2 inches by 11 inches.

(f) Each agency may use its existing supply of printed matter, forms, bond paper and pads until the supply is exhausted and each agency may use its existing vertical file cabinets for so long as such cabinets remain serviceable.

(g) This section shall not prohibit the purchase or use of printed matter or forms larger than 8 1/2 inches by 11 inches, if the printed matter or forms are to be used to maintain accounting or bookkeeping records, for preparing architectural or engineering drafts or documents or for preparing maps, graphs, posters, charts or art work, or if the printed matter or forms are authorized by the State Archivist and Records Administrator. This section does not prohibit the purchase or use of fan-fold paper designed for use in computer peripheral devices.

(h) The Government Support Services Section shall provide messenger and mail services to state agencies.

(i) The Government Support Services Section shall provide graphics and printing services, including but not limited to printing, duplicating, photography and photocopying, to all state agencies. If appropriate, the Government Support Services Administrator may award a contract in accordance with Chapter 69 of this title. The acquisition of copiers in state buildings which are managed by the Office of Management and Budget, Facilities Management, shall have the approval of the Director of the Office of Management and Budget.

(j) The Government Support Services Section shall provide transportation services to state agencies, including institutions of higher education, through the Office of Fleet Services.

(k) The Government Support Services Section shall provide information services to the general public through a State Information Guide System.

(l) No agency of state government shall procure, purchase or lease any postage meters or equipment for the metering of mail or the affixing of postage without the prior approval of the Government Support Services Section.

(m) The Office of Fleet Services is hereby established within the Government Support Services Section and shall have the following powers, duties and functions. The Office of Fleet Services shall:

(1) Have the administrative, ministerial, budgetary and clerical functions of Fleet Services;

(2) Establish and operate a statewide fleet management system, as established by § 7105 of this title;

(3) Investigate and resolve all citizens' complaints relating to abuse or misuse of all agency/school district owned vehicles;

(4) Recommend to the Director of the Office of Management and Budget appropriate funding levels for all agency/school districts for in-state travel requirements;

(5) Be the sole agency to receive the proceeds from the disposal of vehicles and vehicle parts, including all nongeneral funds except those funds that, as a basis for their authorization, require the proceeds of such disposal to be returned to the original source of the funds; and

(6) Establish an appropriated special fund account to sustain the total cost and operation of the Office of Fleet Services and its function, including staff salaries and the statewide fleet management system.

(n) The Government Support Services Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, §§ 324, 325.;

§ 6309A Human Resources Management.

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6303A. General powers and duties

The Director of the Office of Management and Budget shall have the following powers, duties and functions:

(1) To audit, inspect and examine the accounts and the affairs of and the records of any agency of this State at such times as deemed expedient for the supervision of the budget and shall require all agencies to submit estimates showing the amounts and purposes of all anticipated expenditures to be made at the time or period in which such expenditures are to be made by an agency; such estimates of anticipated expenditures to be submitted in such form as the Director may prescribe;

(2) To require such fiscal reports, statements of balances on hand, estimates of receipts and information in any manner pertinent to the fiscal affairs of this State from the Secretary of Finance, Auditor of Accounts or any other agency of the State in such form as the Director shall prescribe for the purposes of this chapter;

(3) To design and install in any agency of this State such accounting records and procedures as shall be adequate for the control of the fiscal affairs of this State and require any agency of this State to follow and comply with the accounting procedures so designed;

(4) To report to the General Assembly and the Attorney General in writing any irregular, illegal or improper financial administration or transaction;

(5) To make recommendations to the General Assembly concerning the control of all state property and of accounts receivable and concerning a system of recording and accounting for the improvement and control of the fiscal practices and the adoption of a fiscal policy by the State;

(6) To consider and approve or disapprove transfers between appropriations contained in the budget as defined in this chapter and for which purpose it is provided that such transfers shall become effective only upon approval of the Director;

(7) To authorize, with the concurrence of the Controller General, special funds that are deemed necessary while the General Assembly is not in session, and until such time as legislation may be introduced at the next session of the General Assembly and acted upon;

(8) To prepare and administer the State's program of public works and major capital improvement projects;

(9) To prepare, and from time to time revise, an inventory listing the State's real property and facilities of all kinds;

(10) To supervise, direct and account for the administration and operation of the Office, its divisions, subdivisions, offices, functions and employees;

(11) To appoint and fix the salary of, with the written approval of the Governor, the following administrators, who may be removed from office by the Director with the written approval of the Governor and who shall have such powers, duties and functions in the administration and operation of the Office as may be assigned by the Director:

a. A Management Services Administrator who shall be qualified by training and experience to perform the duties of the office.

b. A Facilities Management Administrator who shall be qualified by training and experience to perform the duties of the office.

c. A Government Support Services Administrator who shall be qualified by training and experience to perform the duties of the office.

d. A Human Resource Management Administrator who shall be qualified by training and experience to perform the duties of the office.

e. A Benefits and Insurance Administrator who shall be qualified by training and experience to perform the duties of the office.

f. An Administrator of Budget Development, Planning and Administration who shall be qualified by training and experience to perform the duties of the office.

(12) To appoint such additional personnel as may be necessary for the administration and operation of the Office within such limitations as may be imposed by law;

(13) To establish, consolidate or abolish such divisions, subdivisions and offices within the Office or transfer or combine the powers, duties and functions of the divisions and other groups within the Office, with the written approval of the Governor, as may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(14) To make and enter into any and all contracts, agreements or stipulations, to retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever they shall be deemed by the Director necessary or desirable in the performance of the functions of the Office and whenever funds shall be available for such purpose, with the specific requirement that all necessary legal services be provided pursuant to Chapter 25 of this title;

(15) To delegate any of the Director's powers, duties or functions to an individual in paragraph (11) of this section, except the power to remove employees of the Department or to fix their compensation;

(16) To establish and to promulgate such rules and regulations governing the administration and operation of the Office as may be deemed necessary by the Director and which are not inconsistent with the laws of this State;

(17) To maintain such facilities throughout the State as may be required for the effective and efficient operation of the Office;

(18) To adopt an official seal or seals for the Office;

(19) To accept and to receive, in furtherance of the Office's function, funds, grants and services from the federal government or its agencies;

(20) To assume such other powers, duties and functions as the Governor may assign which are not otherwise inconsistent with the laws of this State;

(21) To prepare, in cooperation with the division directors, a proposed budget for the operation of the Office, to be submitted for the consideration of the Governor and the General Assembly. The Office shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly, with the provision that special funds may be used in accordance with approved programs, grants and appropriations;

(22) To administer and manage a statewide human resource information system, and upon implementation, serve as the administrator of all data and processes supported by the system throughout the State, including all government agencies, school districts, Delaware State University and Delaware Technical and Community College; and

(23) To be responsible for the clerical administration of all state pension funds. The Director of the Office of Management and Budget shall have the authority to recommend to the Governor such changes as may be desirable in the pension system for employees in the classified service.

75 Del. Laws, c. 88, § 4.;

§ 6304A Limitation on power to investigate.

The Director shall not investigate or require reports from the judiciary or from the courts of this State, from any private hospital, from the General Assembly, from any local or special school district respecting locally raised (non-state) revenues, from any fire company, or concerning the burial of indigent veterans, or from Kent and Sussex Fair Association, from the Libraries of Municipalities, from the Delaware Historical Society, from the American Legion, from the United Spanish War Veterans, from the Veterans of Foreign Wars, from Disabled American Veterans, from Paralyzed Veterans of America, from Vietnam Veterans of America or from other similar institutions not directly under the jurisdiction of the administrative or executive authority of this State.

75 Del. Laws, c. 88, § 4.;

§ 6305A Exemptions.

The following positions set forth in this section shall be exempt from Chapter 59 of this title:

(1) Director of the Office of Management and Budget;

(2) Management Services Administrator;

(3) Facilities Management Administrator;

(4) Government Support Services Administrator;

(5) Human Resource Management Administrator;

(6) Benefits and Insurance Administrator; and

(7) Administrator of Budget Development, Planning and Administration

75 Del. Laws, c. 88, § 4.;

§ 6306A Management Services.

(a) The Management Services Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Administer and coordinate the recordkeeping, fiscal affairs, information technology, statistics, accounting, budgeting, personnel and other general services for the Office, as the Director of the Office of Management and Budget may deem necessary, for the proper, efficient and economical operation of the Office;

(2) Co-ordinate such general services and business administration with departments, agencies and offices of this State, other states and the federal government; and

(3) Perform special studies and reports and direct services of the Office to coordinate the services of the Office with other departments, agencies and offices of this State.

(b) The Management Services Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6307A Facilities Management.

(a) The Facilities Management Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) Advise the Director of the Office of Management and Budget on the allocation of existing space in facilities owned or leased by the State among state agencies, boards and commissions;

(2) Advise the Director of the Office of Management and Budget on any need to acquire additional facilities for any state agency, board or commission;

(3) Provide facility maintenance programs, including but not limited to building maintenance, grounds maintenance, security and custodial services.

(b) The Facilities Management Section shall review all building design, construction, and operations for state agencies, including school districts. The purpose of this review shall be to:

(1) Establish and apply evaluation factors and performance specifications for structural and mechanical functions;

(2) Research and analyze design and construction factors as they relate to economical construction and reliability and maintenance performance;

(3) Advise, recommend and refer to the Governor matters dealing with state building design and construction practice;

(4) Review bidding procedures and study and make recommendations dealing with bid laws;

(5) Make such studies and provide such information as shall cause the selection of the best cost/performance components that will satisfy a particular function; and

(6) Review and make recommendations regarding the operation, maintenance and efficiency of the physical plant of state facilities.

(c) The Facilities Management Section shall be responsible for the performance of all the powers, duties and functions vested in the Office of Management and Budget pursuant to Chapter 4 of this title.

(d) The Facilities Management Section shall be responsible for the design, construction and/or renovation of all public buildings for state departments and agencies. In performance of these duties, the Office of Management and Budget shall, in the following areas, consult with the agency for which the project is being or will be completed: pre-design services, architectural plans and preliminary cost estimates, selection and negotiation of professional services, approval of minor capital improvement projects to be bid upon and awarded, approval of final architectural and engineering drawings for major capital projects and approval of change orders greater than or equal to 2 percent of a project cost. For the purpose of this subsection, state departments and agencies shall not include school districts and institutions of higher learning.

(e) The Facilities Management Section shall:

(1) Be the only state agency authorized to rent parking space in the underground facilities located at the Carvel State Building;

(2) At the discretion of the Administrator, approve all proposed contracts for architectural, engineering and construction management services and all architectural, structural and electrical plans, specifications and cost estimates for public building projects to be undertaken by all state departments and agencies. All projects planned, designed, maintained and/or constructed by the Department of Transportation, with the exception of projects for the construction of public buildings, are specifically exempted from the requirements of this subsection;

(3) Negotiate, review and approve all leases and lease renewals on behalf of all state departments and agencies for facilities throughout the State;

(4) Establish statewide policies and standards for all leases including: space allocation, energy efficiency, maintenance, security and custodial services;

(5) Develop an inventory of all state leases and space available in all state facilities; and

(6) Develop a long-term plan to coordinate the State's leasing practices with a comprehensive plan of facilities management and space allocation.

(f) The Facilities Management Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

(g) For purposes of this section, the terms "state agency" or "state departments or agencies" shall not include institutions of higher education unless otherwise expressly provided.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, § 323.;

§ 6308A Government Support Services.

(a) As used in this section:

(1) "Duly authorized volunteer fire department" shall mean a volunteer fire department recognized as such by the State Fire Prevention Commission.

(2) "Local government unit" shall mean any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(3) "State agency" or "agency" shall not include institutions of higher education unless otherwise expressly provided.

(b) The Government Support Services Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to the distribution of surplus property as follows:

(1) The Government Support Services Section may:

a. Acquire from the United States of America, in conformity with the federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. § 484 et seq.) (see now 40 U.S.C. § 541 et seq.);

b. Warehouse such property;

c. Distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under § 501 of the United States Internal Revenue Code of 1954 (26 U.S.C. § 501), to civil defense organizations of the State, duly authorized volunteer fire departments within the State or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property;

d. Receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of such applicant for the property and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under § 203(k) of the federal Property and Administrative Services Act of 1949 (40 U.S.C. § 484) (see now 40 U.S.C. § 541 et seq.);

e. Make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State including cooperative agreements with any federal agencies providing for utilization by, and exchange between them of the property, facilities, personnel and services of each by the other, and require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing and distribution of personal property received from the United States of America.

(2) The Government Support Services Section shall:

a. Act as the responsible agency to operate the surplus commodity program in Delaware, in accordance with the regulations and procedures prescribed by the United States Department of Agriculture. The Office of Management and Budget may take such action, make such expenditures and enter into such contracts, agreements and undertakings for the State to provide for the distribution of available commodities to all eligible recipients in the State who make proper application therefor;

b. Act as the sole state agency to receive, warehouse and distribute food commodities issued by the federal government for use in nonprofit school lunch programs, nonprofit summer camps for children, non-penal, nonprofit, tax-exempt private or public institutions, state correctional institutions and assistance to other needy persons in accordance with § 416 of the Agricultural Act of 1949 (7 U.S.C. § 1431), as amended, and other applicable federal laws and regulations; provided however, that the Office of Management and Budget shall have no control over the administration of the school lunch program beyond receiving, warehousing and distributing such food commodities.

(3)a. The State Treasurer shall maintain, in the name of the Office of Management and Budget, Government Support Services, a special revolving account. There shall be deposited in this special account all moneys received as handling charges for the acquisition, warehousing, distribution or transfer of property of the United States of America as authorized under paragraph (1) of this subsection.

b. All funds collected by the Government Support Services Section shall be accounted for as provided by law for receipts of state agencies. Such funds shall be used to cover the expenses of the program. In accordance with federal regulations no funds in such special account shall revert to the General Fund of the State. Funds generated by Delaware Surplus Services and deemed to be surplus by the Director of the Office of Management and Budget shall be transferred to the Facilities Management Section for maintenance and restoration of state buildings and grounds maintained by the Facilities Management Section.

(c) The Government Support Services Section shall have the powers, duties and functions relating to the central contracting for materiel and services throughout the State as outlined in § 6908 of this title.

(d) The Government Support Services Section shall not contract for, procure or purchase printed matter, forms, bond paper or pads larger than 8 1/2 inches by 11 inches unless such printed matter, forms, bond paper or pads are perforated or otherwise designed to produce finished printed matter or forms not larger than 8 1/2 inches by 11 inches.

(e) The Government Support Services Section shall not contract for vertical file cabinets designed to hold completed documents larger than 8 1/2 inches by 11 inches.

(f) Each agency may use its existing supply of printed matter, forms, bond paper and pads until the supply is exhausted and each agency may use its existing vertical file cabinets for so long as such cabinets remain serviceable.

(g) This section shall not prohibit the purchase or use of printed matter or forms larger than 8 1/2 inches by 11 inches, if the printed matter or forms are to be used to maintain accounting or bookkeeping records, for preparing architectural or engineering drafts or documents or for preparing maps, graphs, posters, charts or art work, or if the printed matter or forms are authorized by the State Archivist and Records Administrator. This section does not prohibit the purchase or use of fan-fold paper designed for use in computer peripheral devices.

(h) The Government Support Services Section shall provide messenger and mail services to state agencies.

(i) The Government Support Services Section shall provide graphics and printing services, including but not limited to printing, duplicating, photography and photocopying, to all state agencies. If appropriate, the Government Support Services Administrator may award a contract in accordance with Chapter 69 of this title. The acquisition of copiers in state buildings which are managed by the Office of Management and Budget, Facilities Management, shall have the approval of the Director of the Office of Management and Budget.

(j) The Government Support Services Section shall provide transportation services to state agencies, including institutions of higher education, through the Office of Fleet Services.

(k) The Government Support Services Section shall provide information services to the general public through a State Information Guide System.

(l) No agency of state government shall procure, purchase or lease any postage meters or equipment for the metering of mail or the affixing of postage without the prior approval of the Government Support Services Section.

(m) The Office of Fleet Services is hereby established within the Government Support Services Section and shall have the following powers, duties and functions. The Office of Fleet Services shall:

(1) Have the administrative, ministerial, budgetary and clerical functions of Fleet Services;

(2) Establish and operate a statewide fleet management system, as established by § 7105 of this title;

(3) Investigate and resolve all citizens' complaints relating to abuse or misuse of all agency/school district owned vehicles;

(4) Recommend to the Director of the Office of Management and Budget appropriate funding levels for all agency/school districts for in-state travel requirements;

(5) Be the sole agency to receive the proceeds from the disposal of vehicles and vehicle parts, including all nongeneral funds except those funds that, as a basis for their authorization, require the proceeds of such disposal to be returned to the original source of the funds; and

(6) Establish an appropriated special fund account to sustain the total cost and operation of the Office of Fleet Services and its function, including staff salaries and the statewide fleet management system.

(n) The Government Support Services Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, §§ 324, 325.;

§ 6309A Human Resources Management.

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6304A. Limitation on power to investigate

The Director shall not investigate or require reports from the judiciary or from the courts of this State, from any private hospital, from the General Assembly, from any local or special school district respecting locally raised (non-state) revenues, from any fire company, or concerning the burial of indigent veterans, or from Kent and Sussex Fair Association, from the Libraries of Municipalities, from the Delaware Historical Society, from the American Legion, from the United Spanish War Veterans, from the Veterans of Foreign Wars, from Disabled American Veterans, from Paralyzed Veterans of America, from Vietnam Veterans of America or from other similar institutions not directly under the jurisdiction of the administrative or executive authority of this State.

75 Del. Laws, c. 88, § 4.;

§ 6305A Exemptions.

The following positions set forth in this section shall be exempt from Chapter 59 of this title:

(1) Director of the Office of Management and Budget;

(2) Management Services Administrator;

(3) Facilities Management Administrator;

(4) Government Support Services Administrator;

(5) Human Resource Management Administrator;

(6) Benefits and Insurance Administrator; and

(7) Administrator of Budget Development, Planning and Administration

75 Del. Laws, c. 88, § 4.;

§ 6306A Management Services.

(a) The Management Services Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Administer and coordinate the recordkeeping, fiscal affairs, information technology, statistics, accounting, budgeting, personnel and other general services for the Office, as the Director of the Office of Management and Budget may deem necessary, for the proper, efficient and economical operation of the Office;

(2) Co-ordinate such general services and business administration with departments, agencies and offices of this State, other states and the federal government; and

(3) Perform special studies and reports and direct services of the Office to coordinate the services of the Office with other departments, agencies and offices of this State.

(b) The Management Services Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6307A Facilities Management.

(a) The Facilities Management Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) Advise the Director of the Office of Management and Budget on the allocation of existing space in facilities owned or leased by the State among state agencies, boards and commissions;

(2) Advise the Director of the Office of Management and Budget on any need to acquire additional facilities for any state agency, board or commission;

(3) Provide facility maintenance programs, including but not limited to building maintenance, grounds maintenance, security and custodial services.

(b) The Facilities Management Section shall review all building design, construction, and operations for state agencies, including school districts. The purpose of this review shall be to:

(1) Establish and apply evaluation factors and performance specifications for structural and mechanical functions;

(2) Research and analyze design and construction factors as they relate to economical construction and reliability and maintenance performance;

(3) Advise, recommend and refer to the Governor matters dealing with state building design and construction practice;

(4) Review bidding procedures and study and make recommendations dealing with bid laws;

(5) Make such studies and provide such information as shall cause the selection of the best cost/performance components that will satisfy a particular function; and

(6) Review and make recommendations regarding the operation, maintenance and efficiency of the physical plant of state facilities.

(c) The Facilities Management Section shall be responsible for the performance of all the powers, duties and functions vested in the Office of Management and Budget pursuant to Chapter 4 of this title.

(d) The Facilities Management Section shall be responsible for the design, construction and/or renovation of all public buildings for state departments and agencies. In performance of these duties, the Office of Management and Budget shall, in the following areas, consult with the agency for which the project is being or will be completed: pre-design services, architectural plans and preliminary cost estimates, selection and negotiation of professional services, approval of minor capital improvement projects to be bid upon and awarded, approval of final architectural and engineering drawings for major capital projects and approval of change orders greater than or equal to 2 percent of a project cost. For the purpose of this subsection, state departments and agencies shall not include school districts and institutions of higher learning.

(e) The Facilities Management Section shall:

(1) Be the only state agency authorized to rent parking space in the underground facilities located at the Carvel State Building;

(2) At the discretion of the Administrator, approve all proposed contracts for architectural, engineering and construction management services and all architectural, structural and electrical plans, specifications and cost estimates for public building projects to be undertaken by all state departments and agencies. All projects planned, designed, maintained and/or constructed by the Department of Transportation, with the exception of projects for the construction of public buildings, are specifically exempted from the requirements of this subsection;

(3) Negotiate, review and approve all leases and lease renewals on behalf of all state departments and agencies for facilities throughout the State;

(4) Establish statewide policies and standards for all leases including: space allocation, energy efficiency, maintenance, security and custodial services;

(5) Develop an inventory of all state leases and space available in all state facilities; and

(6) Develop a long-term plan to coordinate the State's leasing practices with a comprehensive plan of facilities management and space allocation.

(f) The Facilities Management Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

(g) For purposes of this section, the terms "state agency" or "state departments or agencies" shall not include institutions of higher education unless otherwise expressly provided.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, § 323.;

§ 6308A Government Support Services.

(a) As used in this section:

(1) "Duly authorized volunteer fire department" shall mean a volunteer fire department recognized as such by the State Fire Prevention Commission.

(2) "Local government unit" shall mean any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(3) "State agency" or "agency" shall not include institutions of higher education unless otherwise expressly provided.

(b) The Government Support Services Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to the distribution of surplus property as follows:

(1) The Government Support Services Section may:

a. Acquire from the United States of America, in conformity with the federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. § 484 et seq.) (see now 40 U.S.C. § 541 et seq.);

b. Warehouse such property;

c. Distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under § 501 of the United States Internal Revenue Code of 1954 (26 U.S.C. § 501), to civil defense organizations of the State, duly authorized volunteer fire departments within the State or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property;

d. Receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of such applicant for the property and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under § 203(k) of the federal Property and Administrative Services Act of 1949 (40 U.S.C. § 484) (see now 40 U.S.C. § 541 et seq.);

e. Make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State including cooperative agreements with any federal agencies providing for utilization by, and exchange between them of the property, facilities, personnel and services of each by the other, and require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing and distribution of personal property received from the United States of America.

(2) The Government Support Services Section shall:

a. Act as the responsible agency to operate the surplus commodity program in Delaware, in accordance with the regulations and procedures prescribed by the United States Department of Agriculture. The Office of Management and Budget may take such action, make such expenditures and enter into such contracts, agreements and undertakings for the State to provide for the distribution of available commodities to all eligible recipients in the State who make proper application therefor;

b. Act as the sole state agency to receive, warehouse and distribute food commodities issued by the federal government for use in nonprofit school lunch programs, nonprofit summer camps for children, non-penal, nonprofit, tax-exempt private or public institutions, state correctional institutions and assistance to other needy persons in accordance with § 416 of the Agricultural Act of 1949 (7 U.S.C. § 1431), as amended, and other applicable federal laws and regulations; provided however, that the Office of Management and Budget shall have no control over the administration of the school lunch program beyond receiving, warehousing and distributing such food commodities.

(3)a. The State Treasurer shall maintain, in the name of the Office of Management and Budget, Government Support Services, a special revolving account. There shall be deposited in this special account all moneys received as handling charges for the acquisition, warehousing, distribution or transfer of property of the United States of America as authorized under paragraph (1) of this subsection.

b. All funds collected by the Government Support Services Section shall be accounted for as provided by law for receipts of state agencies. Such funds shall be used to cover the expenses of the program. In accordance with federal regulations no funds in such special account shall revert to the General Fund of the State. Funds generated by Delaware Surplus Services and deemed to be surplus by the Director of the Office of Management and Budget shall be transferred to the Facilities Management Section for maintenance and restoration of state buildings and grounds maintained by the Facilities Management Section.

(c) The Government Support Services Section shall have the powers, duties and functions relating to the central contracting for materiel and services throughout the State as outlined in § 6908 of this title.

(d) The Government Support Services Section shall not contract for, procure or purchase printed matter, forms, bond paper or pads larger than 8 1/2 inches by 11 inches unless such printed matter, forms, bond paper or pads are perforated or otherwise designed to produce finished printed matter or forms not larger than 8 1/2 inches by 11 inches.

(e) The Government Support Services Section shall not contract for vertical file cabinets designed to hold completed documents larger than 8 1/2 inches by 11 inches.

(f) Each agency may use its existing supply of printed matter, forms, bond paper and pads until the supply is exhausted and each agency may use its existing vertical file cabinets for so long as such cabinets remain serviceable.

(g) This section shall not prohibit the purchase or use of printed matter or forms larger than 8 1/2 inches by 11 inches, if the printed matter or forms are to be used to maintain accounting or bookkeeping records, for preparing architectural or engineering drafts or documents or for preparing maps, graphs, posters, charts or art work, or if the printed matter or forms are authorized by the State Archivist and Records Administrator. This section does not prohibit the purchase or use of fan-fold paper designed for use in computer peripheral devices.

(h) The Government Support Services Section shall provide messenger and mail services to state agencies.

(i) The Government Support Services Section shall provide graphics and printing services, including but not limited to printing, duplicating, photography and photocopying, to all state agencies. If appropriate, the Government Support Services Administrator may award a contract in accordance with Chapter 69 of this title. The acquisition of copiers in state buildings which are managed by the Office of Management and Budget, Facilities Management, shall have the approval of the Director of the Office of Management and Budget.

(j) The Government Support Services Section shall provide transportation services to state agencies, including institutions of higher education, through the Office of Fleet Services.

(k) The Government Support Services Section shall provide information services to the general public through a State Information Guide System.

(l) No agency of state government shall procure, purchase or lease any postage meters or equipment for the metering of mail or the affixing of postage without the prior approval of the Government Support Services Section.

(m) The Office of Fleet Services is hereby established within the Government Support Services Section and shall have the following powers, duties and functions. The Office of Fleet Services shall:

(1) Have the administrative, ministerial, budgetary and clerical functions of Fleet Services;

(2) Establish and operate a statewide fleet management system, as established by § 7105 of this title;

(3) Investigate and resolve all citizens' complaints relating to abuse or misuse of all agency/school district owned vehicles;

(4) Recommend to the Director of the Office of Management and Budget appropriate funding levels for all agency/school districts for in-state travel requirements;

(5) Be the sole agency to receive the proceeds from the disposal of vehicles and vehicle parts, including all nongeneral funds except those funds that, as a basis for their authorization, require the proceeds of such disposal to be returned to the original source of the funds; and

(6) Establish an appropriated special fund account to sustain the total cost and operation of the Office of Fleet Services and its function, including staff salaries and the statewide fleet management system.

(n) The Government Support Services Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, §§ 324, 325.;

§ 6309A Human Resources Management.

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6305A. Exemptions

The following positions set forth in this section shall be exempt from Chapter 59 of this title:

(1) Director of the Office of Management and Budget;

(2) Management Services Administrator;

(3) Facilities Management Administrator;

(4) Government Support Services Administrator;

(5) Human Resource Management Administrator;

(6) Benefits and Insurance Administrator; and

(7) Administrator of Budget Development, Planning and Administration

75 Del. Laws, c. 88, § 4.;

§ 6306A Management Services.

(a) The Management Services Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Administer and coordinate the recordkeeping, fiscal affairs, information technology, statistics, accounting, budgeting, personnel and other general services for the Office, as the Director of the Office of Management and Budget may deem necessary, for the proper, efficient and economical operation of the Office;

(2) Co-ordinate such general services and business administration with departments, agencies and offices of this State, other states and the federal government; and

(3) Perform special studies and reports and direct services of the Office to coordinate the services of the Office with other departments, agencies and offices of this State.

(b) The Management Services Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6307A Facilities Management.

(a) The Facilities Management Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) Advise the Director of the Office of Management and Budget on the allocation of existing space in facilities owned or leased by the State among state agencies, boards and commissions;

(2) Advise the Director of the Office of Management and Budget on any need to acquire additional facilities for any state agency, board or commission;

(3) Provide facility maintenance programs, including but not limited to building maintenance, grounds maintenance, security and custodial services.

(b) The Facilities Management Section shall review all building design, construction, and operations for state agencies, including school districts. The purpose of this review shall be to:

(1) Establish and apply evaluation factors and performance specifications for structural and mechanical functions;

(2) Research and analyze design and construction factors as they relate to economical construction and reliability and maintenance performance;

(3) Advise, recommend and refer to the Governor matters dealing with state building design and construction practice;

(4) Review bidding procedures and study and make recommendations dealing with bid laws;

(5) Make such studies and provide such information as shall cause the selection of the best cost/performance components that will satisfy a particular function; and

(6) Review and make recommendations regarding the operation, maintenance and efficiency of the physical plant of state facilities.

(c) The Facilities Management Section shall be responsible for the performance of all the powers, duties and functions vested in the Office of Management and Budget pursuant to Chapter 4 of this title.

(d) The Facilities Management Section shall be responsible for the design, construction and/or renovation of all public buildings for state departments and agencies. In performance of these duties, the Office of Management and Budget shall, in the following areas, consult with the agency for which the project is being or will be completed: pre-design services, architectural plans and preliminary cost estimates, selection and negotiation of professional services, approval of minor capital improvement projects to be bid upon and awarded, approval of final architectural and engineering drawings for major capital projects and approval of change orders greater than or equal to 2 percent of a project cost. For the purpose of this subsection, state departments and agencies shall not include school districts and institutions of higher learning.

(e) The Facilities Management Section shall:

(1) Be the only state agency authorized to rent parking space in the underground facilities located at the Carvel State Building;

(2) At the discretion of the Administrator, approve all proposed contracts for architectural, engineering and construction management services and all architectural, structural and electrical plans, specifications and cost estimates for public building projects to be undertaken by all state departments and agencies. All projects planned, designed, maintained and/or constructed by the Department of Transportation, with the exception of projects for the construction of public buildings, are specifically exempted from the requirements of this subsection;

(3) Negotiate, review and approve all leases and lease renewals on behalf of all state departments and agencies for facilities throughout the State;

(4) Establish statewide policies and standards for all leases including: space allocation, energy efficiency, maintenance, security and custodial services;

(5) Develop an inventory of all state leases and space available in all state facilities; and

(6) Develop a long-term plan to coordinate the State's leasing practices with a comprehensive plan of facilities management and space allocation.

(f) The Facilities Management Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

(g) For purposes of this section, the terms "state agency" or "state departments or agencies" shall not include institutions of higher education unless otherwise expressly provided.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, § 323.;

§ 6308A Government Support Services.

(a) As used in this section:

(1) "Duly authorized volunteer fire department" shall mean a volunteer fire department recognized as such by the State Fire Prevention Commission.

(2) "Local government unit" shall mean any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(3) "State agency" or "agency" shall not include institutions of higher education unless otherwise expressly provided.

(b) The Government Support Services Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to the distribution of surplus property as follows:

(1) The Government Support Services Section may:

a. Acquire from the United States of America, in conformity with the federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. § 484 et seq.) (see now 40 U.S.C. § 541 et seq.);

b. Warehouse such property;

c. Distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under § 501 of the United States Internal Revenue Code of 1954 (26 U.S.C. § 501), to civil defense organizations of the State, duly authorized volunteer fire departments within the State or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property;

d. Receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of such applicant for the property and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under § 203(k) of the federal Property and Administrative Services Act of 1949 (40 U.S.C. § 484) (see now 40 U.S.C. § 541 et seq.);

e. Make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State including cooperative agreements with any federal agencies providing for utilization by, and exchange between them of the property, facilities, personnel and services of each by the other, and require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing and distribution of personal property received from the United States of America.

(2) The Government Support Services Section shall:

a. Act as the responsible agency to operate the surplus commodity program in Delaware, in accordance with the regulations and procedures prescribed by the United States Department of Agriculture. The Office of Management and Budget may take such action, make such expenditures and enter into such contracts, agreements and undertakings for the State to provide for the distribution of available commodities to all eligible recipients in the State who make proper application therefor;

b. Act as the sole state agency to receive, warehouse and distribute food commodities issued by the federal government for use in nonprofit school lunch programs, nonprofit summer camps for children, non-penal, nonprofit, tax-exempt private or public institutions, state correctional institutions and assistance to other needy persons in accordance with § 416 of the Agricultural Act of 1949 (7 U.S.C. § 1431), as amended, and other applicable federal laws and regulations; provided however, that the Office of Management and Budget shall have no control over the administration of the school lunch program beyond receiving, warehousing and distributing such food commodities.

(3)a. The State Treasurer shall maintain, in the name of the Office of Management and Budget, Government Support Services, a special revolving account. There shall be deposited in this special account all moneys received as handling charges for the acquisition, warehousing, distribution or transfer of property of the United States of America as authorized under paragraph (1) of this subsection.

b. All funds collected by the Government Support Services Section shall be accounted for as provided by law for receipts of state agencies. Such funds shall be used to cover the expenses of the program. In accordance with federal regulations no funds in such special account shall revert to the General Fund of the State. Funds generated by Delaware Surplus Services and deemed to be surplus by the Director of the Office of Management and Budget shall be transferred to the Facilities Management Section for maintenance and restoration of state buildings and grounds maintained by the Facilities Management Section.

(c) The Government Support Services Section shall have the powers, duties and functions relating to the central contracting for materiel and services throughout the State as outlined in § 6908 of this title.

(d) The Government Support Services Section shall not contract for, procure or purchase printed matter, forms, bond paper or pads larger than 8 1/2 inches by 11 inches unless such printed matter, forms, bond paper or pads are perforated or otherwise designed to produce finished printed matter or forms not larger than 8 1/2 inches by 11 inches.

(e) The Government Support Services Section shall not contract for vertical file cabinets designed to hold completed documents larger than 8 1/2 inches by 11 inches.

(f) Each agency may use its existing supply of printed matter, forms, bond paper and pads until the supply is exhausted and each agency may use its existing vertical file cabinets for so long as such cabinets remain serviceable.

(g) This section shall not prohibit the purchase or use of printed matter or forms larger than 8 1/2 inches by 11 inches, if the printed matter or forms are to be used to maintain accounting or bookkeeping records, for preparing architectural or engineering drafts or documents or for preparing maps, graphs, posters, charts or art work, or if the printed matter or forms are authorized by the State Archivist and Records Administrator. This section does not prohibit the purchase or use of fan-fold paper designed for use in computer peripheral devices.

(h) The Government Support Services Section shall provide messenger and mail services to state agencies.

(i) The Government Support Services Section shall provide graphics and printing services, including but not limited to printing, duplicating, photography and photocopying, to all state agencies. If appropriate, the Government Support Services Administrator may award a contract in accordance with Chapter 69 of this title. The acquisition of copiers in state buildings which are managed by the Office of Management and Budget, Facilities Management, shall have the approval of the Director of the Office of Management and Budget.

(j) The Government Support Services Section shall provide transportation services to state agencies, including institutions of higher education, through the Office of Fleet Services.

(k) The Government Support Services Section shall provide information services to the general public through a State Information Guide System.

(l) No agency of state government shall procure, purchase or lease any postage meters or equipment for the metering of mail or the affixing of postage without the prior approval of the Government Support Services Section.

(m) The Office of Fleet Services is hereby established within the Government Support Services Section and shall have the following powers, duties and functions. The Office of Fleet Services shall:

(1) Have the administrative, ministerial, budgetary and clerical functions of Fleet Services;

(2) Establish and operate a statewide fleet management system, as established by § 7105 of this title;

(3) Investigate and resolve all citizens' complaints relating to abuse or misuse of all agency/school district owned vehicles;

(4) Recommend to the Director of the Office of Management and Budget appropriate funding levels for all agency/school districts for in-state travel requirements;

(5) Be the sole agency to receive the proceeds from the disposal of vehicles and vehicle parts, including all nongeneral funds except those funds that, as a basis for their authorization, require the proceeds of such disposal to be returned to the original source of the funds; and

(6) Establish an appropriated special fund account to sustain the total cost and operation of the Office of Fleet Services and its function, including staff salaries and the statewide fleet management system.

(n) The Government Support Services Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, §§ 324, 325.;

§ 6309A Human Resources Management.

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6306A. Management Services

(a) The Management Services Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Administer and coordinate the recordkeeping, fiscal affairs, information technology, statistics, accounting, budgeting, personnel and other general services for the Office, as the Director of the Office of Management and Budget may deem necessary, for the proper, efficient and economical operation of the Office;

(2) Co-ordinate such general services and business administration with departments, agencies and offices of this State, other states and the federal government; and

(3) Perform special studies and reports and direct services of the Office to coordinate the services of the Office with other departments, agencies and offices of this State.

(b) The Management Services Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6307A Facilities Management.

(a) The Facilities Management Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) Advise the Director of the Office of Management and Budget on the allocation of existing space in facilities owned or leased by the State among state agencies, boards and commissions;

(2) Advise the Director of the Office of Management and Budget on any need to acquire additional facilities for any state agency, board or commission;

(3) Provide facility maintenance programs, including but not limited to building maintenance, grounds maintenance, security and custodial services.

(b) The Facilities Management Section shall review all building design, construction, and operations for state agencies, including school districts. The purpose of this review shall be to:

(1) Establish and apply evaluation factors and performance specifications for structural and mechanical functions;

(2) Research and analyze design and construction factors as they relate to economical construction and reliability and maintenance performance;

(3) Advise, recommend and refer to the Governor matters dealing with state building design and construction practice;

(4) Review bidding procedures and study and make recommendations dealing with bid laws;

(5) Make such studies and provide such information as shall cause the selection of the best cost/performance components that will satisfy a particular function; and

(6) Review and make recommendations regarding the operation, maintenance and efficiency of the physical plant of state facilities.

(c) The Facilities Management Section shall be responsible for the performance of all the powers, duties and functions vested in the Office of Management and Budget pursuant to Chapter 4 of this title.

(d) The Facilities Management Section shall be responsible for the design, construction and/or renovation of all public buildings for state departments and agencies. In performance of these duties, the Office of Management and Budget shall, in the following areas, consult with the agency for which the project is being or will be completed: pre-design services, architectural plans and preliminary cost estimates, selection and negotiation of professional services, approval of minor capital improvement projects to be bid upon and awarded, approval of final architectural and engineering drawings for major capital projects and approval of change orders greater than or equal to 2 percent of a project cost. For the purpose of this subsection, state departments and agencies shall not include school districts and institutions of higher learning.

(e) The Facilities Management Section shall:

(1) Be the only state agency authorized to rent parking space in the underground facilities located at the Carvel State Building;

(2) At the discretion of the Administrator, approve all proposed contracts for architectural, engineering and construction management services and all architectural, structural and electrical plans, specifications and cost estimates for public building projects to be undertaken by all state departments and agencies. All projects planned, designed, maintained and/or constructed by the Department of Transportation, with the exception of projects for the construction of public buildings, are specifically exempted from the requirements of this subsection;

(3) Negotiate, review and approve all leases and lease renewals on behalf of all state departments and agencies for facilities throughout the State;

(4) Establish statewide policies and standards for all leases including: space allocation, energy efficiency, maintenance, security and custodial services;

(5) Develop an inventory of all state leases and space available in all state facilities; and

(6) Develop a long-term plan to coordinate the State's leasing practices with a comprehensive plan of facilities management and space allocation.

(f) The Facilities Management Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

(g) For purposes of this section, the terms "state agency" or "state departments or agencies" shall not include institutions of higher education unless otherwise expressly provided.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, § 323.;

§ 6308A Government Support Services.

(a) As used in this section:

(1) "Duly authorized volunteer fire department" shall mean a volunteer fire department recognized as such by the State Fire Prevention Commission.

(2) "Local government unit" shall mean any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(3) "State agency" or "agency" shall not include institutions of higher education unless otherwise expressly provided.

(b) The Government Support Services Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to the distribution of surplus property as follows:

(1) The Government Support Services Section may:

a. Acquire from the United States of America, in conformity with the federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. § 484 et seq.) (see now 40 U.S.C. § 541 et seq.);

b. Warehouse such property;

c. Distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under § 501 of the United States Internal Revenue Code of 1954 (26 U.S.C. § 501), to civil defense organizations of the State, duly authorized volunteer fire departments within the State or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property;

d. Receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of such applicant for the property and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under § 203(k) of the federal Property and Administrative Services Act of 1949 (40 U.S.C. § 484) (see now 40 U.S.C. § 541 et seq.);

e. Make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State including cooperative agreements with any federal agencies providing for utilization by, and exchange between them of the property, facilities, personnel and services of each by the other, and require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing and distribution of personal property received from the United States of America.

(2) The Government Support Services Section shall:

a. Act as the responsible agency to operate the surplus commodity program in Delaware, in accordance with the regulations and procedures prescribed by the United States Department of Agriculture. The Office of Management and Budget may take such action, make such expenditures and enter into such contracts, agreements and undertakings for the State to provide for the distribution of available commodities to all eligible recipients in the State who make proper application therefor;

b. Act as the sole state agency to receive, warehouse and distribute food commodities issued by the federal government for use in nonprofit school lunch programs, nonprofit summer camps for children, non-penal, nonprofit, tax-exempt private or public institutions, state correctional institutions and assistance to other needy persons in accordance with § 416 of the Agricultural Act of 1949 (7 U.S.C. § 1431), as amended, and other applicable federal laws and regulations; provided however, that the Office of Management and Budget shall have no control over the administration of the school lunch program beyond receiving, warehousing and distributing such food commodities.

(3)a. The State Treasurer shall maintain, in the name of the Office of Management and Budget, Government Support Services, a special revolving account. There shall be deposited in this special account all moneys received as handling charges for the acquisition, warehousing, distribution or transfer of property of the United States of America as authorized under paragraph (1) of this subsection.

b. All funds collected by the Government Support Services Section shall be accounted for as provided by law for receipts of state agencies. Such funds shall be used to cover the expenses of the program. In accordance with federal regulations no funds in such special account shall revert to the General Fund of the State. Funds generated by Delaware Surplus Services and deemed to be surplus by the Director of the Office of Management and Budget shall be transferred to the Facilities Management Section for maintenance and restoration of state buildings and grounds maintained by the Facilities Management Section.

(c) The Government Support Services Section shall have the powers, duties and functions relating to the central contracting for materiel and services throughout the State as outlined in § 6908 of this title.

(d) The Government Support Services Section shall not contract for, procure or purchase printed matter, forms, bond paper or pads larger than 8 1/2 inches by 11 inches unless such printed matter, forms, bond paper or pads are perforated or otherwise designed to produce finished printed matter or forms not larger than 8 1/2 inches by 11 inches.

(e) The Government Support Services Section shall not contract for vertical file cabinets designed to hold completed documents larger than 8 1/2 inches by 11 inches.

(f) Each agency may use its existing supply of printed matter, forms, bond paper and pads until the supply is exhausted and each agency may use its existing vertical file cabinets for so long as such cabinets remain serviceable.

(g) This section shall not prohibit the purchase or use of printed matter or forms larger than 8 1/2 inches by 11 inches, if the printed matter or forms are to be used to maintain accounting or bookkeeping records, for preparing architectural or engineering drafts or documents or for preparing maps, graphs, posters, charts or art work, or if the printed matter or forms are authorized by the State Archivist and Records Administrator. This section does not prohibit the purchase or use of fan-fold paper designed for use in computer peripheral devices.

(h) The Government Support Services Section shall provide messenger and mail services to state agencies.

(i) The Government Support Services Section shall provide graphics and printing services, including but not limited to printing, duplicating, photography and photocopying, to all state agencies. If appropriate, the Government Support Services Administrator may award a contract in accordance with Chapter 69 of this title. The acquisition of copiers in state buildings which are managed by the Office of Management and Budget, Facilities Management, shall have the approval of the Director of the Office of Management and Budget.

(j) The Government Support Services Section shall provide transportation services to state agencies, including institutions of higher education, through the Office of Fleet Services.

(k) The Government Support Services Section shall provide information services to the general public through a State Information Guide System.

(l) No agency of state government shall procure, purchase or lease any postage meters or equipment for the metering of mail or the affixing of postage without the prior approval of the Government Support Services Section.

(m) The Office of Fleet Services is hereby established within the Government Support Services Section and shall have the following powers, duties and functions. The Office of Fleet Services shall:

(1) Have the administrative, ministerial, budgetary and clerical functions of Fleet Services;

(2) Establish and operate a statewide fleet management system, as established by § 7105 of this title;

(3) Investigate and resolve all citizens' complaints relating to abuse or misuse of all agency/school district owned vehicles;

(4) Recommend to the Director of the Office of Management and Budget appropriate funding levels for all agency/school districts for in-state travel requirements;

(5) Be the sole agency to receive the proceeds from the disposal of vehicles and vehicle parts, including all nongeneral funds except those funds that, as a basis for their authorization, require the proceeds of such disposal to be returned to the original source of the funds; and

(6) Establish an appropriated special fund account to sustain the total cost and operation of the Office of Fleet Services and its function, including staff salaries and the statewide fleet management system.

(n) The Government Support Services Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, §§ 324, 325.;

§ 6309A Human Resources Management.

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6307A. Facilities Management

(a) The Facilities Management Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) Advise the Director of the Office of Management and Budget on the allocation of existing space in facilities owned or leased by the State among state agencies, boards and commissions;

(2) Advise the Director of the Office of Management and Budget on any need to acquire additional facilities for any state agency, board or commission;

(3) Provide facility maintenance programs, including but not limited to building maintenance, grounds maintenance, security and custodial services.

(b) The Facilities Management Section shall review all building design, construction, and operations for state agencies, including school districts. The purpose of this review shall be to:

(1) Establish and apply evaluation factors and performance specifications for structural and mechanical functions;

(2) Research and analyze design and construction factors as they relate to economical construction and reliability and maintenance performance;

(3) Advise, recommend and refer to the Governor matters dealing with state building design and construction practice;

(4) Review bidding procedures and study and make recommendations dealing with bid laws;

(5) Make such studies and provide such information as shall cause the selection of the best cost/performance components that will satisfy a particular function; and

(6) Review and make recommendations regarding the operation, maintenance and efficiency of the physical plant of state facilities.

(c) The Facilities Management Section shall be responsible for the performance of all the powers, duties and functions vested in the Office of Management and Budget pursuant to Chapter 4 of this title.

(d) The Facilities Management Section shall be responsible for the design, construction and/or renovation of all public buildings for state departments and agencies. In performance of these duties, the Office of Management and Budget shall, in the following areas, consult with the agency for which the project is being or will be completed: pre-design services, architectural plans and preliminary cost estimates, selection and negotiation of professional services, approval of minor capital improvement projects to be bid upon and awarded, approval of final architectural and engineering drawings for major capital projects and approval of change orders greater than or equal to 2 percent of a project cost. For the purpose of this subsection, state departments and agencies shall not include school districts and institutions of higher learning.

(e) The Facilities Management Section shall:

(1) Be the only state agency authorized to rent parking space in the underground facilities located at the Carvel State Building;

(2) At the discretion of the Administrator, approve all proposed contracts for architectural, engineering and construction management services and all architectural, structural and electrical plans, specifications and cost estimates for public building projects to be undertaken by all state departments and agencies. All projects planned, designed, maintained and/or constructed by the Department of Transportation, with the exception of projects for the construction of public buildings, are specifically exempted from the requirements of this subsection;

(3) Negotiate, review and approve all leases and lease renewals on behalf of all state departments and agencies for facilities throughout the State;

(4) Establish statewide policies and standards for all leases including: space allocation, energy efficiency, maintenance, security and custodial services;

(5) Develop an inventory of all state leases and space available in all state facilities; and

(6) Develop a long-term plan to coordinate the State's leasing practices with a comprehensive plan of facilities management and space allocation.

(f) The Facilities Management Administrator shall assume such other powers, duties, and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

(g) For purposes of this section, the terms "state agency" or "state departments or agencies" shall not include institutions of higher education unless otherwise expressly provided.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, § 323.;

§ 6308A Government Support Services.

(a) As used in this section:

(1) "Duly authorized volunteer fire department" shall mean a volunteer fire department recognized as such by the State Fire Prevention Commission.

(2) "Local government unit" shall mean any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(3) "State agency" or "agency" shall not include institutions of higher education unless otherwise expressly provided.

(b) The Government Support Services Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to the distribution of surplus property as follows:

(1) The Government Support Services Section may:

a. Acquire from the United States of America, in conformity with the federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. § 484 et seq.) (see now 40 U.S.C. § 541 et seq.);

b. Warehouse such property;

c. Distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under § 501 of the United States Internal Revenue Code of 1954 (26 U.S.C. § 501), to civil defense organizations of the State, duly authorized volunteer fire departments within the State or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property;

d. Receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of such applicant for the property and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under § 203(k) of the federal Property and Administrative Services Act of 1949 (40 U.S.C. § 484) (see now 40 U.S.C. § 541 et seq.);

e. Make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State including cooperative agreements with any federal agencies providing for utilization by, and exchange between them of the property, facilities, personnel and services of each by the other, and require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing and distribution of personal property received from the United States of America.

(2) The Government Support Services Section shall:

a. Act as the responsible agency to operate the surplus commodity program in Delaware, in accordance with the regulations and procedures prescribed by the United States Department of Agriculture. The Office of Management and Budget may take such action, make such expenditures and enter into such contracts, agreements and undertakings for the State to provide for the distribution of available commodities to all eligible recipients in the State who make proper application therefor;

b. Act as the sole state agency to receive, warehouse and distribute food commodities issued by the federal government for use in nonprofit school lunch programs, nonprofit summer camps for children, non-penal, nonprofit, tax-exempt private or public institutions, state correctional institutions and assistance to other needy persons in accordance with § 416 of the Agricultural Act of 1949 (7 U.S.C. § 1431), as amended, and other applicable federal laws and regulations; provided however, that the Office of Management and Budget shall have no control over the administration of the school lunch program beyond receiving, warehousing and distributing such food commodities.

(3)a. The State Treasurer shall maintain, in the name of the Office of Management and Budget, Government Support Services, a special revolving account. There shall be deposited in this special account all moneys received as handling charges for the acquisition, warehousing, distribution or transfer of property of the United States of America as authorized under paragraph (1) of this subsection.

b. All funds collected by the Government Support Services Section shall be accounted for as provided by law for receipts of state agencies. Such funds shall be used to cover the expenses of the program. In accordance with federal regulations no funds in such special account shall revert to the General Fund of the State. Funds generated by Delaware Surplus Services and deemed to be surplus by the Director of the Office of Management and Budget shall be transferred to the Facilities Management Section for maintenance and restoration of state buildings and grounds maintained by the Facilities Management Section.

(c) The Government Support Services Section shall have the powers, duties and functions relating to the central contracting for materiel and services throughout the State as outlined in § 6908 of this title.

(d) The Government Support Services Section shall not contract for, procure or purchase printed matter, forms, bond paper or pads larger than 8 1/2 inches by 11 inches unless such printed matter, forms, bond paper or pads are perforated or otherwise designed to produce finished printed matter or forms not larger than 8 1/2 inches by 11 inches.

(e) The Government Support Services Section shall not contract for vertical file cabinets designed to hold completed documents larger than 8 1/2 inches by 11 inches.

(f) Each agency may use its existing supply of printed matter, forms, bond paper and pads until the supply is exhausted and each agency may use its existing vertical file cabinets for so long as such cabinets remain serviceable.

(g) This section shall not prohibit the purchase or use of printed matter or forms larger than 8 1/2 inches by 11 inches, if the printed matter or forms are to be used to maintain accounting or bookkeeping records, for preparing architectural or engineering drafts or documents or for preparing maps, graphs, posters, charts or art work, or if the printed matter or forms are authorized by the State Archivist and Records Administrator. This section does not prohibit the purchase or use of fan-fold paper designed for use in computer peripheral devices.

(h) The Government Support Services Section shall provide messenger and mail services to state agencies.

(i) The Government Support Services Section shall provide graphics and printing services, including but not limited to printing, duplicating, photography and photocopying, to all state agencies. If appropriate, the Government Support Services Administrator may award a contract in accordance with Chapter 69 of this title. The acquisition of copiers in state buildings which are managed by the Office of Management and Budget, Facilities Management, shall have the approval of the Director of the Office of Management and Budget.

(j) The Government Support Services Section shall provide transportation services to state agencies, including institutions of higher education, through the Office of Fleet Services.

(k) The Government Support Services Section shall provide information services to the general public through a State Information Guide System.

(l) No agency of state government shall procure, purchase or lease any postage meters or equipment for the metering of mail or the affixing of postage without the prior approval of the Government Support Services Section.

(m) The Office of Fleet Services is hereby established within the Government Support Services Section and shall have the following powers, duties and functions. The Office of Fleet Services shall:

(1) Have the administrative, ministerial, budgetary and clerical functions of Fleet Services;

(2) Establish and operate a statewide fleet management system, as established by § 7105 of this title;

(3) Investigate and resolve all citizens' complaints relating to abuse or misuse of all agency/school district owned vehicles;

(4) Recommend to the Director of the Office of Management and Budget appropriate funding levels for all agency/school districts for in-state travel requirements;

(5) Be the sole agency to receive the proceeds from the disposal of vehicles and vehicle parts, including all nongeneral funds except those funds that, as a basis for their authorization, require the proceeds of such disposal to be returned to the original source of the funds; and

(6) Establish an appropriated special fund account to sustain the total cost and operation of the Office of Fleet Services and its function, including staff salaries and the statewide fleet management system.

(n) The Government Support Services Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, §§ 324, 325.;

§ 6309A Human Resources Management.

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6308A. Government Support Services

(a) As used in this section:

(1) "Duly authorized volunteer fire department" shall mean a volunteer fire department recognized as such by the State Fire Prevention Commission.

(2) "Local government unit" shall mean any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(3) "State agency" or "agency" shall not include institutions of higher education unless otherwise expressly provided.

(b) The Government Support Services Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to the distribution of surplus property as follows:

(1) The Government Support Services Section may:

a. Acquire from the United States of America, in conformity with the federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. § 484 et seq.) (see now 40 U.S.C. § 541 et seq.);

b. Warehouse such property;

c. Distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under § 501 of the United States Internal Revenue Code of 1954 (26 U.S.C. § 501), to civil defense organizations of the State, duly authorized volunteer fire departments within the State or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property;

d. Receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of such applicant for the property and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under § 203(k) of the federal Property and Administrative Services Act of 1949 (40 U.S.C. § 484) (see now 40 U.S.C. § 541 et seq.);

e. Make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State including cooperative agreements with any federal agencies providing for utilization by, and exchange between them of the property, facilities, personnel and services of each by the other, and require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing and distribution of personal property received from the United States of America.

(2) The Government Support Services Section shall:

a. Act as the responsible agency to operate the surplus commodity program in Delaware, in accordance with the regulations and procedures prescribed by the United States Department of Agriculture. The Office of Management and Budget may take such action, make such expenditures and enter into such contracts, agreements and undertakings for the State to provide for the distribution of available commodities to all eligible recipients in the State who make proper application therefor;

b. Act as the sole state agency to receive, warehouse and distribute food commodities issued by the federal government for use in nonprofit school lunch programs, nonprofit summer camps for children, non-penal, nonprofit, tax-exempt private or public institutions, state correctional institutions and assistance to other needy persons in accordance with § 416 of the Agricultural Act of 1949 (7 U.S.C. § 1431), as amended, and other applicable federal laws and regulations; provided however, that the Office of Management and Budget shall have no control over the administration of the school lunch program beyond receiving, warehousing and distributing such food commodities.

(3)a. The State Treasurer shall maintain, in the name of the Office of Management and Budget, Government Support Services, a special revolving account. There shall be deposited in this special account all moneys received as handling charges for the acquisition, warehousing, distribution or transfer of property of the United States of America as authorized under paragraph (1) of this subsection.

b. All funds collected by the Government Support Services Section shall be accounted for as provided by law for receipts of state agencies. Such funds shall be used to cover the expenses of the program. In accordance with federal regulations no funds in such special account shall revert to the General Fund of the State. Funds generated by Delaware Surplus Services and deemed to be surplus by the Director of the Office of Management and Budget shall be transferred to the Facilities Management Section for maintenance and restoration of state buildings and grounds maintained by the Facilities Management Section.

(c) The Government Support Services Section shall have the powers, duties and functions relating to the central contracting for materiel and services throughout the State as outlined in § 6908 of this title.

(d) The Government Support Services Section shall not contract for, procure or purchase printed matter, forms, bond paper or pads larger than 8 1/2 inches by 11 inches unless such printed matter, forms, bond paper or pads are perforated or otherwise designed to produce finished printed matter or forms not larger than 8 1/2 inches by 11 inches.

(e) The Government Support Services Section shall not contract for vertical file cabinets designed to hold completed documents larger than 8 1/2 inches by 11 inches.

(f) Each agency may use its existing supply of printed matter, forms, bond paper and pads until the supply is exhausted and each agency may use its existing vertical file cabinets for so long as such cabinets remain serviceable.

(g) This section shall not prohibit the purchase or use of printed matter or forms larger than 8 1/2 inches by 11 inches, if the printed matter or forms are to be used to maintain accounting or bookkeeping records, for preparing architectural or engineering drafts or documents or for preparing maps, graphs, posters, charts or art work, or if the printed matter or forms are authorized by the State Archivist and Records Administrator. This section does not prohibit the purchase or use of fan-fold paper designed for use in computer peripheral devices.

(h) The Government Support Services Section shall provide messenger and mail services to state agencies.

(i) The Government Support Services Section shall provide graphics and printing services, including but not limited to printing, duplicating, photography and photocopying, to all state agencies. If appropriate, the Government Support Services Administrator may award a contract in accordance with Chapter 69 of this title. The acquisition of copiers in state buildings which are managed by the Office of Management and Budget, Facilities Management, shall have the approval of the Director of the Office of Management and Budget.

(j) The Government Support Services Section shall provide transportation services to state agencies, including institutions of higher education, through the Office of Fleet Services.

(k) The Government Support Services Section shall provide information services to the general public through a State Information Guide System.

(l) No agency of state government shall procure, purchase or lease any postage meters or equipment for the metering of mail or the affixing of postage without the prior approval of the Government Support Services Section.

(m) The Office of Fleet Services is hereby established within the Government Support Services Section and shall have the following powers, duties and functions. The Office of Fleet Services shall:

(1) Have the administrative, ministerial, budgetary and clerical functions of Fleet Services;

(2) Establish and operate a statewide fleet management system, as established by § 7105 of this title;

(3) Investigate and resolve all citizens' complaints relating to abuse or misuse of all agency/school district owned vehicles;

(4) Recommend to the Director of the Office of Management and Budget appropriate funding levels for all agency/school districts for in-state travel requirements;

(5) Be the sole agency to receive the proceeds from the disposal of vehicles and vehicle parts, including all nongeneral funds except those funds that, as a basis for their authorization, require the proceeds of such disposal to be returned to the original source of the funds; and

(6) Establish an appropriated special fund account to sustain the total cost and operation of the Office of Fleet Services and its function, including staff salaries and the statewide fleet management system.

(n) The Government Support Services Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4; 77 Del. Laws, c. 84, §§ 324, 325.;

§ 6309A Human Resources Management.

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6309A. Human Resources Management

(a) The Human Resources Management Section of the Office of Management and Budget is hereby established having powers, duties and functions relating to human resources as follows:

(1) In addition to the duties imposed upon the Human Resources Management Administrator elsewhere in this Code and consistent with the right of public employees to organize under Chapter 13 of Title 19, it shall be the Administrator's duty to:

a. Attend all meetings of the Merit Employee Relations Board and act as liaison between the Board and the Office of Management and Budget, and to cooperate with the staff of the Board in administrative and technical activities;

b. Establish and maintain a roster of all employees in the classified service as defined in § 5903 of this title, setting forth pertinent data as to each employee, including the class title of the position held, salary or pay, and any change in class title, pay or status;

c. Designate an employee to act as the staff development officer for the Office of Management and Budget, funded through appropriated special funds. This individual will support statewide training programs for state managers, supervisors and employees. Statewide training programs will be supported with funds generated from the assessment of charges for courses on agencies participating in certain classes held by the Office of Management and Budget. The Office of Management and Budget may set charges for courses to sustain or create training programs with the funds placed in an appropriated special fund account;

d. Encourage the development of more effective personnel administration within the departments and agencies in the state service and to make available for this purpose the assistance and facilities of the Merit Employee Relations Board;

e. Investigate from time to time the operation and effect of Chapter 59 of this title, and of the rules made thereunder and to report findings and recommendations to the Merit Employee Relations Board; and

f. Perform any other lawful acts necessary or desirable to carry out the provisions of Chapter 59 of this title and the rules adopted thereunder.

(b) The Human Resources Management Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6310A Benefits and Insurance Administration.

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6310A. Benefits and Insurance Administration

(a) The Benefits and Insurance Administration Section of the Office of Management and Budget is hereby established having powers, duties and functions as follows:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title and any other investment or retirement savings plan, the Administrator shall be responsible for the management and administration of all currently existing and future state employee benefits programs, including but not limited to group health, group life, flexible benefits, dental, vision, prescription, long-term care, disability and the Blood Bank.

(2) The Director of the Office of Management and Budget shall have such powers and duties with regard to the State Insurance Coverage Office as may be provided in the annual operating act.

(b) The Benefits and Insurance Administrator shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6311A Budget Development, Planning and Administration.

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6311A. Budget Development, Planning and Administration

(a) The Budget Development, Planning and Administration Section of the Office of Management and Budget is hereby established, having the powers, duties and functions as follows:

(1) Oversees the preparation, presentation and implementation of the state's operating and capital budgets;

(2) Directs the adaptation and implementation of effective fiscal and management policies and procedures;

(3) Manages the analysis of federal budgetary and financial issues including the administrative functions of the Delaware State Clearinghouse Committee; and

(4) Provides management direction to the Office of State Planning Coordination on planning policy direction and the analysis of potential impacts.

(b) The Administrator of the Budget Development, Planning and Administration Section shall assume such other powers, duties and functions as the Director of the Office of Management and Budget may assign which are not otherwise inconsistent with the laws of this State.

75 Del. Laws, c. 88, § 4.;

§ 6312A Functions prior to July 1, 2005.

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6312A. Functions prior to July 1, 2005

The Office of Management and Budget, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested in the Division of Facilities Management, Division of Support Services, Division of Graphics and Printing, and the State Architect within the former Department of Administrative Services immediately prior to July 1, 2005, and which are not otherwise specifically assigned to the Office of Management and Budget by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

75 Del. Laws, c. 88, § 4.;

§ 6313A Appeals.

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6313A. Appeals

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Office of Management and Budget or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as hereafter performed by the Office of Management and Budget or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

75 Del. Laws, c. 88, § 4.;

§ 6314A Transfers and continuity.

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6314A. Transfers and continuity

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Office of Management and Budget shall, on July 1, 2005, be delivered into the custody of the said Office. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred by this chapter and not concluded prior to July 1, 2005, shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Office. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect on July 1, 2005, shall remain in full force and effect until revoked or modified in accordance with law by the Office. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Office by this chapter and being in force on July 1, 2005, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Office.

(b) Employees of any agency whose functions are consistent with and have been transferred to the Office of Management and Budget by this chapter shall continue and be deemed to be the employees of the said Office on July 1, 2005, and, where applicable, with all the benefits accrued as merit employees as of July 1, 2005.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Office of Management and Budget, be construed as referring and relating to the Office of Management and Budget as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Office of Management and Budget, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

75 Del. Laws, c. 88, § 4.;

§ 6315A Misnomer in donation.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6315A. Misnomer in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Office of Management and Budget or any predecessor agency thereof if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Office or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Office, the estate or interest therein expressed or described.

75 Del. Laws, c. 88, § 4.;

§ 6316A Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;



§ 6316A. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

75 Del. Laws, c. 88, § 4.;






CHAPTER 64. BUDGET APPROPRIATION BILL POLICIES AND PROCEDURES

§ 6401. Intent

The intent of this chapter is to establish the policies and procedures for implementation of the Budget Appropriation Bill.

67 Del. Laws, c. 250, § 1.;



§ 6402. Scope

This chapter shall apply to all state departments and agencies receiving appropriations as set forth in the Budget Appropriation Bill.

67 Del. Laws, c. 250, § 1.;



§ 6403. Definitions

As used in this chapter the terms "department" and "agency" mean those entities receiving an appropriation in the Budget Appropriation Bill.

67 Del. Laws, c. 250, § 1.;



§ 6404. General provisions

(a) Nothing contained in any contract entered into, pursuant to Chapter 13 of Title 19, or Chapters 13 and 40 of Title 14, which contract is entered into or renegotiated after July 1, 1973, shall require the payment of moneys for any item, purpose or benefit for which a specific appropriation by the General Assembly has not been made for the current fiscal year or any subsequent fiscal year or any part thereof, during which such contract is effective.

(b)(1) The provisions for salaries in the Budget Appropriation Bill are projected to cover the salaries and wages which shall become due and payable during the fiscal year. All agencies shall stay within their appropriations for salaries as well as positions authorized.

(2) The Budget Appropriation Bill assumes salary savings in all branches of state government. All agencies in the judicial, executive, and legislative branches of state government are directed to continue any and all vacancies within their respective agencies as necessary to remain within their level of funding for salaries and wages.

(c) All agencies/school districts receiving energy funding in the Budget Appropriation Bill must make monthly consumption and/or purchase reports to the Energy Office.

(d) At the close of the fiscal year, all unencumbered appropriated special funds shall revert to the budget unit internal program unit/holding account, except Title IV-D (ASF) funds, unless otherwise specified.

(e)(1) Where the number of employee positions has been set forth in the salary line appropriation for an agency in § 1 of the Budget Appropriation Bill, such number shall be interpreted to mean equivalent full-time positions. The Human Resources Management Administrator of the Office of Management and Budget shall maintain a listing of the employee positions as provided, the salary or wage for each position, and the source of funding. A report of this listing shall be furnished monthly by the Director of the Office of Management and Budget to the Controller General. The total of such salaries and wages for each agency shall not exceed the agency appropriation therefore and the number of employee positions shall not be changed except as provided in paragraph (e)(2) of this section. During the period when recruit classes for State Police are in training, the total number of employees shall apply only to uniformed personnel authorized for duty.

(2) The number of employee positions authorized as equivalent full-time positions paid by General Fund appropriations and the number of other positions, paid by funds other than General Fund appropriations are reflected in § 1 of the Budget Appropriation Bill within each agency for the fiscal year. No agency shall change the total number of positions within each funding source without prior approval of the Delaware State Clearinghouse Committee; and no agency shall transfer a position between divisions/appropriation units except with the approval of the Delaware State Clearinghouse Committee. All Job Training Partnership Act funds expended for full-time positions shall be employed within the State.

(f) Funds provided in § 1 of the Budget Appropriation Bill may be expended for purposes in which agencies have specifically entered into agreement with the federal government for the reimbursement of such expenses; provided however, that the federal government specifically requires such reimbursement procedures and that the agency has specific authorization in accordance with the provisions of Chapter 76 of this title, Federal Grant and Nonfederal Grant Coordination, to enter into such program; and, provided that such reimbursements be accounted for in conformance with the Budget and Accounting Manual and that such reimbursements be used to fulfill the intent and purposes of § 1 of the Budget Appropriation Bill.

(g)(1) The Budget Appropriation Bill contemplates receipt of federal funds and state special funds for certain programs or functions administered by agencies. Funds herein appropriated in § 1 of the Budget Appropriation Bill to match the federal or state special funds shall be expended only to the extent that federal or state special funds shall have been made available.

(2) Upon being informed that such program or function is terminated or funds therefore are reduced, the head of the agency shall immediately notify, in writing, the people identified in this subsection and promptly:

a. Reduce proportionately the expenditure of funds from the matching general funds of the State appropriated to match such federal or state special funds; and

b. Submit, in writing, to the Governor, Chairperson and Vice Chairperson of the Joint Finance Committee, Controller General, Director of the Office of Management and Budget, and Secretary of Finance a plan describing how each individual program or function will be accomplished, including General Fund operating budget line item expenditure reductions.

(3) Upon notification that the federal or state special funds are reduced or terminated when the General Assembly is duly convened, the Governor or the Joint Finance Committee may propose legislation for consideration by the General Assembly to continue the program or function. In the event the General Assembly does not authorize continuation of the program or function, the Director of the Office of Management and Budget is hereby directed to revert the remaining matching general funds.

(4) Agencies who are recipients of federal funds in support of programs or services, and have indirect costs or any costs identified as a Section II cost, per the Statewide Cost Allocation Plan (SWCAP), shall budget these costs when the application is presented to the Delaware State Clearinghouse.

(5) All agencies or schools receiving federal funds subject to the federal Single Audit Act [31 U.S.C. § 7501 et seq.] shall:

a. Include in program budgets an amount sufficient to cover actual program audit costs incurred by the Office of Auditor of Accounts. The final audit costs will be provided to the agencies and schools by the Office of Auditor of Accounts by August 31 of each calendar year.

b. Process audit cost payment documents (Intergovernmental Vouchers and invoices from accounting firms) within 30 days of receipt of same from the Office of Auditor of Accounts.

(h) The General Assembly finds that through a cooperative agreement between the Division of Child Support Enforcement, Department of Health and Social Services, Family Court of Delaware, and the office of the Attorney General, the federal government has been reimbursing Family Court and the office of the Attorney General for general funds disbursed for certain expenses incurred in the delivery of child support services. This section directs that:

(1) The Family Court of Delaware, the office of the Attorney General and the Department of Health and Social Services shall continue such cooperative agreement for the purpose of seeking appropriate reimbursement from the federal government for general and appropriated special funds expended for certain expenses incurred in the delivery of child support services by Family Court and the office of the Attorney General.

(2) Upon receipt of such reimbursement from the federal government, the Family Court of Delaware, the office of the Attorney General and the Department of Health and Social Services shall credit such reimbursements to a special fund account as established by the Director of the Office of Management and Budget.

a. This fund shall be utilized for determining the next fiscal year's appropriated special funds appropriation for Family Court, the office of the Attorney General and any other agency receiving Title IV-D Funds. In the event that an amount in this fund represents a recovery based on the Statewide Cost Allocation Plan, then such amount shall not be considered for appropriation.

b. The balance of the special fund account not appropriated for the next fiscal year shall revert to the General Fund prior to December 31.

(i) All state agencies and departments that own land shall inform the Director of the Office of Management and Budget, the Controller General, and the General Assembly, quarterly, as to any and all developments relating to the possible new use, lease or sale, of any portion of said land. This section shall not apply to lands owned by the Department of Transportation that are intended for transportation purposes except as provided in § 137 of Title 17.

(j) Any employee eligible for termination pay whose regular pay was from special funds shall have termination pay paid from special funds. If the employee's regular pay is from both General Funds and special funds, termination pay shall be on a pro rata basis. The intent of this section is that if any school district charges their local share to Division III — Equalization Funds, that for termination pay purposes only, these funds are considered special funds. Exceptions to this method of payment must have the approval of the Director of the Office of Management and Budget and the Controller General. All agencies shall absorb termination pay within the appropriations set forth in the Annual Appropriations Act.

67 Del. Laws, c. 250, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 132, § 33; 75 Del. Laws, c. 88, §§ 20(6), 21(13), 25(2), 35; 76 Del. Laws, c. 280, §§ 11-13.;



§ 6409. Judicial

The fiscal year in which bills are received will be the factor in determining the chargeable fiscal year for the Administrative Office of the Courts for payments to court-appointed, non-contract attorneys for billings that span multiple fiscal years.

67 Del. Laws, c. 250, § 1.;



§ 6410. Executive department

(a) In the event that the amount authorized in the appropriated special fund budget in § 1 of the Budget Appropriation Bill for the Office of Management and Budget, Pensions for Contractual Services (investment expenses) is insufficient, the appropriated special fund budget may be amended to adjust for such insufficiency upon request of the Board of Pension Trustees and approved by the Director of the Office of Management and Budget and the Controller General.

(b) Any agency with classified full time equivalent positions filled or unfilled paid from funds other than those appropriated from the General Fund of the State shall pay to the Office of Management and Budget, from the special funds, a prorated share of the expense of the Office of Management and Budget, as approved by the Director of the Office of Management and Budget and the Controller General. Such payments shall be used by the Office of Management and Budget to supplement the funds appropriated to the Office from the General Fund of the State in the annual Appropriation Act.

(c) The sums appropriated in a fiscal year to Criminal Justice Council for criminal justice planning grants to state agencies to provide funds to match grants from the federal government, which are not disbursed on June 30 of the fiscal year appropriated, shall continue to be available on a matching basis for the life of each criminal justice program grant, or for 3 fiscal years, whichever first occurs. Any unexpended funds appropriated from the General Fund of the State which remain unexpended or unencumbered shall revert to the General Fund of the State.

67 Del. Laws, c. 250, § 1; 69 Del. Laws, c. 64, § 50; 75 Del. Laws, c. 88, §§ 20(6), 21(13).;



§ 6411. Department of Technology and Information

All agencies are directed to remit payment for services rendered by the Department of Technology and Information within 30 days of receipt of invoice. Services may include, but are not limited to, postal metering, distribution supplies, telecommunication and telephone services, professional services, and data processing services.

If a prompt payment problem exists, the Department of Technology and Information may require all agencies and school districts receiving services to make monthly estimated payments toward their invoice. The estimated payments should be equal to the average of the last three months of reconciled payments or based on a schedule established by the department. The department will continue to be responsible for the actual payments to telephone companies and other vendors. In addition, the department will be responsible for the reconciliation of accounts with the user agencies and school districts.

76 Del. Laws, c. 280, § 116.;



§ 6420. Department of State

Repealed by 72 Del. Laws, c. 91, § 73.;



§ 6425. Department of Finance

(a) The Department of Finance, Division of Revenue, is authorized to maintain an appropriated special fund dedicated to the collection of delinquent taxes. The positions authorized to be funded through this account and all associated expenditures made from this account shall be for the purpose of collection of delinquent taxes. All collections on cases which have been referred to the Division's Bureau of Tax Collections shall be deposited to this special fund until the amount deposited shall reach $350,000. Unencumbered balances on June 30 of each fiscal year, in excess of $50,000, shall be deposited into the General Fund.

(b) The Director of the Division of Revenue shall submit to the Controller General a report detailing expenditures from this account and revenues generated as a result of expenditures from the account. Said report shall be submitted by January 1 of each year for the preceding fiscal year.

67 Del. Laws, c. 250, § 1.;



§ 6435. Department of Health and Social Services

(a) If, at any time during the fiscal year, there should be a temporary delay in receiving federal matching funds for the AFDC Program within the Department of Health and Social Services, such funds as may be required to assure the timely distribution of the public assistance checks shall be advanced and shall be paid by the State Treasurer from the General Fund. The Department of Health and Social Services shall promptly reimburse the General Fund upon receipt of the federal matching funds. However, there shall not be an advance of funds for the purpose described above, if all such previous advancements have not been fully reimbursed.

(b) The Division of Substance Abuse and Mental Health is able to bill for additional Medicaid revenue due to a waiver of the Institution for Mental Diseases exclusion, as part of the Medicaid Managed Care waiver. This additional revenue shall be deposited to the General Fund, and the Division shall make every effort to ensure that these bills are submitted to the appropriate entities in an expeditious manner.

(c) The Division of Social Services is permitted to use Title XIX Federal Programs (Medicaid) funds when necessary to reimburse the federal government for its portion of overpayments not collected within 60 days of identification. When such overpayments are collected, the funds shall be deposited back into the Division's Medicaid Non-State account.

(d) The Division of Social Services is authorized to establish bank accounts to advance funds from the Employment and Training Program to clients or vendors in a timely manner. These advances are to be for supportive services or welfare diversion services in the nature of clothing and transportation allowances and other services to advance client self-sufficiency, as proposed in Delaware's A Better Chance Welfare Reform Program.

(e) Members of the Council on Hispanic Affairs shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties not to exceed $500 annually.

(f) The Division of State Service Centers is authorized to collect and deposit tenant user fees from its 14 facilities throughout the State to the holding account entitled Facility Reimbursement. These fees are charged to partially offset the costs of service center operations.

(g) Appropriations for emergency assistance within the Division of State Service Centers may be used for programs of longer than 30 days duration.

(h) Notwithstanding any other provisions of the Delaware Code, state employee recognition funds may be used pursuant to existing guidelines to include the recognition of volunteers and other nonstate employees at the discretion of the Secretary of the Department of Health and Social Services.

67 Del. Laws, c. 250, § 1; 73 Del. Laws, c. 310, § 16; 76 Del. Laws, c. 280, § 166.;



§ 6436. Delaware Health Statistics Program

Section 1 of the Budget Appropriation Bill provides an appropriation in appropriated special funds and 3 positions in health planning (35-01-30) for the purpose of operating a Delaware Health Statistics Program which would collect, maintain and analyze health-related data to assist the health community in planning, administering and evaluating the quality, quantity and appropriate combination of health services.

Revenues for the purpose of funding this Program shall be derived from the sale of copies of vital statistics records for birth, death and marriage certificates and shall be deposited in a holding account. In February 1986, the Department of Health and Social Services, under a separate provision, raised the fee for such records. Notwithstanding the provisions of § 6102 of this title and § 3132 of Title 16, the Internal Program Unit shall be allowed to retain and expend only the portion of the fee above the amount of $2.50 per copy up to the appropriation limit. The balance shall continue to be deposited to the General Fund.

68 Del. Laws, c. 84, § 107; 70 Del. Laws, c. 149, § 218.;



§ 6437. Department of Natural Resources and Environmental Control

The Division of Fish and Wildlife is authorized to establish, maintain and administer:

(1) An interest-bearing, nonappropriated special fund known as the Delaware Marsh Management and Maintenance Trust, as allowed by conditions of the DNREC/PSE&G Settlement Agreement of March 23, 1995, and further allowed by the subsequent Settlement Agreement of June 24, 2001. The interest income from this trust account will be dedicated to implement the Settlement Agreement's provisions to enhance or restore tidal wetlands habitats for coastal fish and wildlife resources along Delaware Bay and River in Delaware, and to maintain such tidal wetlands habitat enhancements or restoration in perpetuity, as partial compensation for natural resource losses caused by past, ongoing and future operation of the PSE&G Salem Nuclear Generating Station.

(2) A nonappropriated special fund for administration of the dedicated interest earned on the fund established above, with said dedicated interest to be expended to help support or implement compensatory tidal wetlands habitat enhancements or restorations and associated maintenance activities referred to in paragraph (1) of this section.

76 Del. Laws, c. 280, § 254.;






CHAPTER 64A. BOND AND CAPITAL IMPROVEMENT ACT POLICIES AND PROCEDURES

§ 6401A. Intent

The intent of this chapter is to establish the policies and procedures for implementation of the Annual Bond and Capital Improvement Act.

72 Del. Laws, c. 489, § 25.;

§ 6402A Scope.

This chapter shall apply to all state departments and agencies receiving appropriations as set forth in the Annual Bond and Capital Improvement Act.

72 Del. Laws, c. 489, § 25.;

§ 6403A Definitions.

As used in this chapter the terms "department" and "agency" shall mean those entities receiving an appropriation in the Annual Bond and Capital Improvement Act.

72 Del. Laws, c. 489, § 25.;

§ 6404A Department of Safety and Homeland Security.

(a) The State Police shall have the primary authority to enforce traffic laws on all highways of the State, defined by the Department of Transportation as either full access control or partial access control, including but not limited to Route 1, Route 141 and the Puncheon Run Connector from Route 1 to Route 13, within municipalities in the State unless the State Police have, by specific signed agreement, authorized another jurisdiction to enforce traffic laws on such highways.

(b) Notwithstanding Chapters 63 and 69 of this title or any other statutory provision to the contrary, the Department of Safety and Homeland Security, Division of Communications is hereby granted exclusive authority to enter into agreements with private telecommunications companies to lease or license space for communication facilities on telecommunications towers and other facilities constructed for the 800 MHz Digital Trunked Radio System. The revenues received by the Department of Safety and Homeland Security Division of Communications under these agreements shall be deposited in a special fund and used for maintenance or other expenses associated with the 800 MHz Digital Trunked Radio System.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, § 83; 73 Del. Laws, c. 224, § 8; 73 Del. Laws, c. 312, § 213; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 128, § 7; 77 Del. Laws, c. 427, §§ 1, 2.;

§ 6405A Department of Transportation.

(a) Any funds appropriated from any source to the Department of Transportation shall be accounted for by program category as specified in the Section 1 Addendum of the Annual Bond and Capital Improvement Act. Amounts indicated for individual projects in the "Supplemental Information for Transportation Projects" are the Department's best estimates of cost, but may vary depending on bid results and project designs. The descriptions and limits are general in nature and are to be used only for project identification purposes. It is the intent of the General Assembly that the Department of Transportation make all reasonable efforts to ensure the timely completion of projects subject to the limitation of the total funds available in each program.

(b) The Department is directed to continue inspecting the condition of bridges and pavements in the State and to use the Road System Program funds made available by the Annual Bond and Capital Improvement Acts and the Bridge Program, the Rehabilitation and Reconstruction Program, and the Pave and Rehabilitation Program funds made available by previous acts to ensure the bridge repairs and replacements and pavement resurfacings and rehabilitations are carried out in an expeditious manner based on the Department's priority and management systems.

(c) It is the intent of the General Assembly that the Co-Chairs of the Joint Legislative Committee on the Capital Improvement Program shall be delegated the responsibility of approving modifications to the list of paving and rehabilitation projects in the "Road System" portion of the "Supplemental Information for Transportation Projects" when the Department of Transportation needs such modifications. These changes may be made subject to the Co-Chairs' approval, when:

(1) The Department has completed or determined that it has sufficient funds on hand to complete projects in the program category; or

(2) When projects so listed cannot be constructed in the construction season covered by the Annual Bond and Capital Improvement Act because of conflicting public works projects in progress or scheduled, or for other compelling reasons; and

(3) Funds appropriated to the Road System program category are available for use on additional or other projects fitting within that category.

In modifying the list, the Department must substitute the next suitable paving and rehabilitation project or projects from the most recently approved Department of Transportation Capital Improvement Program or based on the Department's Road System priority and management systems. A copy of the changes should be forwarded to the Director of the Office of Management and Budget and Controller General.

(d) Any funds appropriated from the Community Transportation Fund (XX/00) of the "Supplemental Information For Transportation Projects" attached hereto may be designated for Greenways having a transportation component as long as those Greenways will be dedicated to public use. Legislators may designate moneys to be appropriated into a general pooled account to be used statewide, or may reserve moneys for Greenways projects to be designated at a later time, or may designate specific sums of moneys to specific Greenways projects. For the purposes of this section, a project shall be deemed to have a "transportation component" whenever it involves walkways, pathways, bikeways, trails or other routes for the movement of people or goods. Project estimates shall be prepared by the Department of Natural Resources and Environmental Control (DNREC) and processed through the Department of Transportation's (DOT) Community Transportation Fund procedure for inclusion in the Capital Improvement Act by the General Assembly. Funds appropriated through an Annual Bond and Capital Improvement Act will be funded from the Transportation Trust Fund and transferred to DNREC by DOT. DNREC will be responsible for the design, rights-of-way purchasing, construction and maintenance of such Greenways and establishing a process similar to DOT's process for administering the Community Transportation Fund. The Delaware Transportation Authority shall have the authority to use its powers granted under Chapter 13 of Title 2 to acquire property for Greenways projects having a transportation component dedicated to public use, and to transfer the property so acquired to the Department of Natural Resources and Environmental Control or to a local government accepting responsibility for the projects' development, ownership and operation.

(e) The Department of Transportation is hereby authorized to explore and/or construct feasible alternatives to traffic signals, including, but not limited to, geometric design changes to intersections or crossovers, in the vicinity of those locations where traffic signals may currently exist or otherwise be considered as warranted.

(f) The Delaware Transit Corporation ("DTC") administers a program to provide assistance to certain qualifying agencies for the transportation of the elderly, persons with disabilities, and thereafter for others needing transportation services, under the provisions of 49 U.S.C. Section 5310 ("5310 Program"). The 5310 Program requires the qualifying agencies to agree to comply with the program's rules and regulations, and the agencies compete for funding in an annual certification/approval process. The normal match of federal funds to other funds is on an 80/20 funds basis. The following provisions shall apply in the DTC's administration of the 5310 Program.

(1) In ranking applicants for the 5310 Program, enhanced scoring of the applications will be given first to those qualifying applicants emphasizing the replacement of their existing fleet, and second to those qualifying applicants who provide a contributing share commitment larger than the normal nonfederal ratio, thus expanding the leverage provided by the federal funds available for the 5310 Program. These additional funds shall not be used as a replacement for Transit System funds or federal funds for this program, but shall be applied to this program in addition to the amount authorized in the Annual Bond and Capital Improvement Act.

(2) In administering the 5310 Program, the DTC shall take steps to assure that the qualifying applicant agencies use these vehicles first for program related needs, then to meet the transportation needs of elderly persons and persons with disabilities who do not participate in the agencies' programs, and finally for other local transportation needs, as required by federal regulations. In keeping these commitments and providing DTC-originated trips beyond the qualifying agencies program needs, those agencies receiving funds from the Kent/Sussex reimbursable line (55-06-01-85-83) Kent and Sussex Transportation shall be reimbursed at a rate of twice the applicable DTC fare. All other agencies providing such DTC-originated trips shall be reimbursed at a rate of 3 times the applicable DTC fare. Agencies providing such trips will be responsible for collection of and accounting for fares in accordance with DTC guidelines. Receipt of such fares and reimbursement to the qualifying agencies shall occur on a monthly basis between DTC and the agencies.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, §§ 84(e)(2)-(4); 75 Del. Laws, c. 88, § 21(13).;

§ 6406A Department of Education.

(a) Purchase orders and change orders for school construction projects which are coded to a different school construction project line within the applicable school district will be approved upon review and determination by the Department of Education and Office of Management and Budget that full compliance of § 2.4.3B(1) and (2) of the State of Delaware School Construction Manual has been met. All such purchase orders or change orders must reference the appropriate projects, lines of authorization and appropriate section of the School Construction Manual.

(b) The Department of Technology and Information is prohibited from establishing or maintaining state-supported e-mail addresses for public school students except as may be deemed necessary by the local school district. This section shall not preclude local school districts from providing student access to e-mail with local discretionary funds either through their own e-mail server or through a contract with the Department of Technology and Information.

72 Del. Laws, c. 489, § 25; 74 Del. Laws, c. 308, § 12; 75 Del. Laws, c. 88, § 21(13).;



§ 6402A. Scope

This chapter shall apply to all state departments and agencies receiving appropriations as set forth in the Annual Bond and Capital Improvement Act.

72 Del. Laws, c. 489, § 25.;

§ 6403A Definitions.

As used in this chapter the terms "department" and "agency" shall mean those entities receiving an appropriation in the Annual Bond and Capital Improvement Act.

72 Del. Laws, c. 489, § 25.;

§ 6404A Department of Safety and Homeland Security.

(a) The State Police shall have the primary authority to enforce traffic laws on all highways of the State, defined by the Department of Transportation as either full access control or partial access control, including but not limited to Route 1, Route 141 and the Puncheon Run Connector from Route 1 to Route 13, within municipalities in the State unless the State Police have, by specific signed agreement, authorized another jurisdiction to enforce traffic laws on such highways.

(b) Notwithstanding Chapters 63 and 69 of this title or any other statutory provision to the contrary, the Department of Safety and Homeland Security, Division of Communications is hereby granted exclusive authority to enter into agreements with private telecommunications companies to lease or license space for communication facilities on telecommunications towers and other facilities constructed for the 800 MHz Digital Trunked Radio System. The revenues received by the Department of Safety and Homeland Security Division of Communications under these agreements shall be deposited in a special fund and used for maintenance or other expenses associated with the 800 MHz Digital Trunked Radio System.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, § 83; 73 Del. Laws, c. 224, § 8; 73 Del. Laws, c. 312, § 213; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 128, § 7; 77 Del. Laws, c. 427, §§ 1, 2.;

§ 6405A Department of Transportation.

(a) Any funds appropriated from any source to the Department of Transportation shall be accounted for by program category as specified in the Section 1 Addendum of the Annual Bond and Capital Improvement Act. Amounts indicated for individual projects in the "Supplemental Information for Transportation Projects" are the Department's best estimates of cost, but may vary depending on bid results and project designs. The descriptions and limits are general in nature and are to be used only for project identification purposes. It is the intent of the General Assembly that the Department of Transportation make all reasonable efforts to ensure the timely completion of projects subject to the limitation of the total funds available in each program.

(b) The Department is directed to continue inspecting the condition of bridges and pavements in the State and to use the Road System Program funds made available by the Annual Bond and Capital Improvement Acts and the Bridge Program, the Rehabilitation and Reconstruction Program, and the Pave and Rehabilitation Program funds made available by previous acts to ensure the bridge repairs and replacements and pavement resurfacings and rehabilitations are carried out in an expeditious manner based on the Department's priority and management systems.

(c) It is the intent of the General Assembly that the Co-Chairs of the Joint Legislative Committee on the Capital Improvement Program shall be delegated the responsibility of approving modifications to the list of paving and rehabilitation projects in the "Road System" portion of the "Supplemental Information for Transportation Projects" when the Department of Transportation needs such modifications. These changes may be made subject to the Co-Chairs' approval, when:

(1) The Department has completed or determined that it has sufficient funds on hand to complete projects in the program category; or

(2) When projects so listed cannot be constructed in the construction season covered by the Annual Bond and Capital Improvement Act because of conflicting public works projects in progress or scheduled, or for other compelling reasons; and

(3) Funds appropriated to the Road System program category are available for use on additional or other projects fitting within that category.

In modifying the list, the Department must substitute the next suitable paving and rehabilitation project or projects from the most recently approved Department of Transportation Capital Improvement Program or based on the Department's Road System priority and management systems. A copy of the changes should be forwarded to the Director of the Office of Management and Budget and Controller General.

(d) Any funds appropriated from the Community Transportation Fund (XX/00) of the "Supplemental Information For Transportation Projects" attached hereto may be designated for Greenways having a transportation component as long as those Greenways will be dedicated to public use. Legislators may designate moneys to be appropriated into a general pooled account to be used statewide, or may reserve moneys for Greenways projects to be designated at a later time, or may designate specific sums of moneys to specific Greenways projects. For the purposes of this section, a project shall be deemed to have a "transportation component" whenever it involves walkways, pathways, bikeways, trails or other routes for the movement of people or goods. Project estimates shall be prepared by the Department of Natural Resources and Environmental Control (DNREC) and processed through the Department of Transportation's (DOT) Community Transportation Fund procedure for inclusion in the Capital Improvement Act by the General Assembly. Funds appropriated through an Annual Bond and Capital Improvement Act will be funded from the Transportation Trust Fund and transferred to DNREC by DOT. DNREC will be responsible for the design, rights-of-way purchasing, construction and maintenance of such Greenways and establishing a process similar to DOT's process for administering the Community Transportation Fund. The Delaware Transportation Authority shall have the authority to use its powers granted under Chapter 13 of Title 2 to acquire property for Greenways projects having a transportation component dedicated to public use, and to transfer the property so acquired to the Department of Natural Resources and Environmental Control or to a local government accepting responsibility for the projects' development, ownership and operation.

(e) The Department of Transportation is hereby authorized to explore and/or construct feasible alternatives to traffic signals, including, but not limited to, geometric design changes to intersections or crossovers, in the vicinity of those locations where traffic signals may currently exist or otherwise be considered as warranted.

(f) The Delaware Transit Corporation ("DTC") administers a program to provide assistance to certain qualifying agencies for the transportation of the elderly, persons with disabilities, and thereafter for others needing transportation services, under the provisions of 49 U.S.C. Section 5310 ("5310 Program"). The 5310 Program requires the qualifying agencies to agree to comply with the program's rules and regulations, and the agencies compete for funding in an annual certification/approval process. The normal match of federal funds to other funds is on an 80/20 funds basis. The following provisions shall apply in the DTC's administration of the 5310 Program.

(1) In ranking applicants for the 5310 Program, enhanced scoring of the applications will be given first to those qualifying applicants emphasizing the replacement of their existing fleet, and second to those qualifying applicants who provide a contributing share commitment larger than the normal nonfederal ratio, thus expanding the leverage provided by the federal funds available for the 5310 Program. These additional funds shall not be used as a replacement for Transit System funds or federal funds for this program, but shall be applied to this program in addition to the amount authorized in the Annual Bond and Capital Improvement Act.

(2) In administering the 5310 Program, the DTC shall take steps to assure that the qualifying applicant agencies use these vehicles first for program related needs, then to meet the transportation needs of elderly persons and persons with disabilities who do not participate in the agencies' programs, and finally for other local transportation needs, as required by federal regulations. In keeping these commitments and providing DTC-originated trips beyond the qualifying agencies program needs, those agencies receiving funds from the Kent/Sussex reimbursable line (55-06-01-85-83) Kent and Sussex Transportation shall be reimbursed at a rate of twice the applicable DTC fare. All other agencies providing such DTC-originated trips shall be reimbursed at a rate of 3 times the applicable DTC fare. Agencies providing such trips will be responsible for collection of and accounting for fares in accordance with DTC guidelines. Receipt of such fares and reimbursement to the qualifying agencies shall occur on a monthly basis between DTC and the agencies.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, §§ 84(e)(2)-(4); 75 Del. Laws, c. 88, § 21(13).;

§ 6406A Department of Education.

(a) Purchase orders and change orders for school construction projects which are coded to a different school construction project line within the applicable school district will be approved upon review and determination by the Department of Education and Office of Management and Budget that full compliance of § 2.4.3B(1) and (2) of the State of Delaware School Construction Manual has been met. All such purchase orders or change orders must reference the appropriate projects, lines of authorization and appropriate section of the School Construction Manual.

(b) The Department of Technology and Information is prohibited from establishing or maintaining state-supported e-mail addresses for public school students except as may be deemed necessary by the local school district. This section shall not preclude local school districts from providing student access to e-mail with local discretionary funds either through their own e-mail server or through a contract with the Department of Technology and Information.

72 Del. Laws, c. 489, § 25; 74 Del. Laws, c. 308, § 12; 75 Del. Laws, c. 88, § 21(13).;



§ 6403A. Definitions

As used in this chapter the terms "department" and "agency" shall mean those entities receiving an appropriation in the Annual Bond and Capital Improvement Act.

72 Del. Laws, c. 489, § 25.;

§ 6404A Department of Safety and Homeland Security.

(a) The State Police shall have the primary authority to enforce traffic laws on all highways of the State, defined by the Department of Transportation as either full access control or partial access control, including but not limited to Route 1, Route 141 and the Puncheon Run Connector from Route 1 to Route 13, within municipalities in the State unless the State Police have, by specific signed agreement, authorized another jurisdiction to enforce traffic laws on such highways.

(b) Notwithstanding Chapters 63 and 69 of this title or any other statutory provision to the contrary, the Department of Safety and Homeland Security, Division of Communications is hereby granted exclusive authority to enter into agreements with private telecommunications companies to lease or license space for communication facilities on telecommunications towers and other facilities constructed for the 800 MHz Digital Trunked Radio System. The revenues received by the Department of Safety and Homeland Security Division of Communications under these agreements shall be deposited in a special fund and used for maintenance or other expenses associated with the 800 MHz Digital Trunked Radio System.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, § 83; 73 Del. Laws, c. 224, § 8; 73 Del. Laws, c. 312, § 213; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 128, § 7; 77 Del. Laws, c. 427, §§ 1, 2.;

§ 6405A Department of Transportation.

(a) Any funds appropriated from any source to the Department of Transportation shall be accounted for by program category as specified in the Section 1 Addendum of the Annual Bond and Capital Improvement Act. Amounts indicated for individual projects in the "Supplemental Information for Transportation Projects" are the Department's best estimates of cost, but may vary depending on bid results and project designs. The descriptions and limits are general in nature and are to be used only for project identification purposes. It is the intent of the General Assembly that the Department of Transportation make all reasonable efforts to ensure the timely completion of projects subject to the limitation of the total funds available in each program.

(b) The Department is directed to continue inspecting the condition of bridges and pavements in the State and to use the Road System Program funds made available by the Annual Bond and Capital Improvement Acts and the Bridge Program, the Rehabilitation and Reconstruction Program, and the Pave and Rehabilitation Program funds made available by previous acts to ensure the bridge repairs and replacements and pavement resurfacings and rehabilitations are carried out in an expeditious manner based on the Department's priority and management systems.

(c) It is the intent of the General Assembly that the Co-Chairs of the Joint Legislative Committee on the Capital Improvement Program shall be delegated the responsibility of approving modifications to the list of paving and rehabilitation projects in the "Road System" portion of the "Supplemental Information for Transportation Projects" when the Department of Transportation needs such modifications. These changes may be made subject to the Co-Chairs' approval, when:

(1) The Department has completed or determined that it has sufficient funds on hand to complete projects in the program category; or

(2) When projects so listed cannot be constructed in the construction season covered by the Annual Bond and Capital Improvement Act because of conflicting public works projects in progress or scheduled, or for other compelling reasons; and

(3) Funds appropriated to the Road System program category are available for use on additional or other projects fitting within that category.

In modifying the list, the Department must substitute the next suitable paving and rehabilitation project or projects from the most recently approved Department of Transportation Capital Improvement Program or based on the Department's Road System priority and management systems. A copy of the changes should be forwarded to the Director of the Office of Management and Budget and Controller General.

(d) Any funds appropriated from the Community Transportation Fund (XX/00) of the "Supplemental Information For Transportation Projects" attached hereto may be designated for Greenways having a transportation component as long as those Greenways will be dedicated to public use. Legislators may designate moneys to be appropriated into a general pooled account to be used statewide, or may reserve moneys for Greenways projects to be designated at a later time, or may designate specific sums of moneys to specific Greenways projects. For the purposes of this section, a project shall be deemed to have a "transportation component" whenever it involves walkways, pathways, bikeways, trails or other routes for the movement of people or goods. Project estimates shall be prepared by the Department of Natural Resources and Environmental Control (DNREC) and processed through the Department of Transportation's (DOT) Community Transportation Fund procedure for inclusion in the Capital Improvement Act by the General Assembly. Funds appropriated through an Annual Bond and Capital Improvement Act will be funded from the Transportation Trust Fund and transferred to DNREC by DOT. DNREC will be responsible for the design, rights-of-way purchasing, construction and maintenance of such Greenways and establishing a process similar to DOT's process for administering the Community Transportation Fund. The Delaware Transportation Authority shall have the authority to use its powers granted under Chapter 13 of Title 2 to acquire property for Greenways projects having a transportation component dedicated to public use, and to transfer the property so acquired to the Department of Natural Resources and Environmental Control or to a local government accepting responsibility for the projects' development, ownership and operation.

(e) The Department of Transportation is hereby authorized to explore and/or construct feasible alternatives to traffic signals, including, but not limited to, geometric design changes to intersections or crossovers, in the vicinity of those locations where traffic signals may currently exist or otherwise be considered as warranted.

(f) The Delaware Transit Corporation ("DTC") administers a program to provide assistance to certain qualifying agencies for the transportation of the elderly, persons with disabilities, and thereafter for others needing transportation services, under the provisions of 49 U.S.C. Section 5310 ("5310 Program"). The 5310 Program requires the qualifying agencies to agree to comply with the program's rules and regulations, and the agencies compete for funding in an annual certification/approval process. The normal match of federal funds to other funds is on an 80/20 funds basis. The following provisions shall apply in the DTC's administration of the 5310 Program.

(1) In ranking applicants for the 5310 Program, enhanced scoring of the applications will be given first to those qualifying applicants emphasizing the replacement of their existing fleet, and second to those qualifying applicants who provide a contributing share commitment larger than the normal nonfederal ratio, thus expanding the leverage provided by the federal funds available for the 5310 Program. These additional funds shall not be used as a replacement for Transit System funds or federal funds for this program, but shall be applied to this program in addition to the amount authorized in the Annual Bond and Capital Improvement Act.

(2) In administering the 5310 Program, the DTC shall take steps to assure that the qualifying applicant agencies use these vehicles first for program related needs, then to meet the transportation needs of elderly persons and persons with disabilities who do not participate in the agencies' programs, and finally for other local transportation needs, as required by federal regulations. In keeping these commitments and providing DTC-originated trips beyond the qualifying agencies program needs, those agencies receiving funds from the Kent/Sussex reimbursable line (55-06-01-85-83) Kent and Sussex Transportation shall be reimbursed at a rate of twice the applicable DTC fare. All other agencies providing such DTC-originated trips shall be reimbursed at a rate of 3 times the applicable DTC fare. Agencies providing such trips will be responsible for collection of and accounting for fares in accordance with DTC guidelines. Receipt of such fares and reimbursement to the qualifying agencies shall occur on a monthly basis between DTC and the agencies.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, §§ 84(e)(2)-(4); 75 Del. Laws, c. 88, § 21(13).;

§ 6406A Department of Education.

(a) Purchase orders and change orders for school construction projects which are coded to a different school construction project line within the applicable school district will be approved upon review and determination by the Department of Education and Office of Management and Budget that full compliance of § 2.4.3B(1) and (2) of the State of Delaware School Construction Manual has been met. All such purchase orders or change orders must reference the appropriate projects, lines of authorization and appropriate section of the School Construction Manual.

(b) The Department of Technology and Information is prohibited from establishing or maintaining state-supported e-mail addresses for public school students except as may be deemed necessary by the local school district. This section shall not preclude local school districts from providing student access to e-mail with local discretionary funds either through their own e-mail server or through a contract with the Department of Technology and Information.

72 Del. Laws, c. 489, § 25; 74 Del. Laws, c. 308, § 12; 75 Del. Laws, c. 88, § 21(13).;



§ 6404A. Department of Safety and Homeland Security

(a) The State Police shall have the primary authority to enforce traffic laws on all highways of the State, defined by the Department of Transportation as either full access control or partial access control, including but not limited to Route 1, Route 141 and the Puncheon Run Connector from Route 1 to Route 13, within municipalities in the State unless the State Police have, by specific signed agreement, authorized another jurisdiction to enforce traffic laws on such highways.

(b) Notwithstanding Chapters 63 and 69 of this title or any other statutory provision to the contrary, the Department of Safety and Homeland Security, Division of Communications is hereby granted exclusive authority to enter into agreements with private telecommunications companies to lease or license space for communication facilities on telecommunications towers and other facilities constructed for the 800 MHz Digital Trunked Radio System. The revenues received by the Department of Safety and Homeland Security Division of Communications under these agreements shall be deposited in a special fund and used for maintenance or other expenses associated with the 800 MHz Digital Trunked Radio System.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, § 83; 73 Del. Laws, c. 224, § 8; 73 Del. Laws, c. 312, § 213; 74 Del. Laws, c. 110, § 138; 74 Del. Laws, c. 128, § 7; 77 Del. Laws, c. 427, §§ 1, 2.;

§ 6405A Department of Transportation.

(a) Any funds appropriated from any source to the Department of Transportation shall be accounted for by program category as specified in the Section 1 Addendum of the Annual Bond and Capital Improvement Act. Amounts indicated for individual projects in the "Supplemental Information for Transportation Projects" are the Department's best estimates of cost, but may vary depending on bid results and project designs. The descriptions and limits are general in nature and are to be used only for project identification purposes. It is the intent of the General Assembly that the Department of Transportation make all reasonable efforts to ensure the timely completion of projects subject to the limitation of the total funds available in each program.

(b) The Department is directed to continue inspecting the condition of bridges and pavements in the State and to use the Road System Program funds made available by the Annual Bond and Capital Improvement Acts and the Bridge Program, the Rehabilitation and Reconstruction Program, and the Pave and Rehabilitation Program funds made available by previous acts to ensure the bridge repairs and replacements and pavement resurfacings and rehabilitations are carried out in an expeditious manner based on the Department's priority and management systems.

(c) It is the intent of the General Assembly that the Co-Chairs of the Joint Legislative Committee on the Capital Improvement Program shall be delegated the responsibility of approving modifications to the list of paving and rehabilitation projects in the "Road System" portion of the "Supplemental Information for Transportation Projects" when the Department of Transportation needs such modifications. These changes may be made subject to the Co-Chairs' approval, when:

(1) The Department has completed or determined that it has sufficient funds on hand to complete projects in the program category; or

(2) When projects so listed cannot be constructed in the construction season covered by the Annual Bond and Capital Improvement Act because of conflicting public works projects in progress or scheduled, or for other compelling reasons; and

(3) Funds appropriated to the Road System program category are available for use on additional or other projects fitting within that category.

In modifying the list, the Department must substitute the next suitable paving and rehabilitation project or projects from the most recently approved Department of Transportation Capital Improvement Program or based on the Department's Road System priority and management systems. A copy of the changes should be forwarded to the Director of the Office of Management and Budget and Controller General.

(d) Any funds appropriated from the Community Transportation Fund (XX/00) of the "Supplemental Information For Transportation Projects" attached hereto may be designated for Greenways having a transportation component as long as those Greenways will be dedicated to public use. Legislators may designate moneys to be appropriated into a general pooled account to be used statewide, or may reserve moneys for Greenways projects to be designated at a later time, or may designate specific sums of moneys to specific Greenways projects. For the purposes of this section, a project shall be deemed to have a "transportation component" whenever it involves walkways, pathways, bikeways, trails or other routes for the movement of people or goods. Project estimates shall be prepared by the Department of Natural Resources and Environmental Control (DNREC) and processed through the Department of Transportation's (DOT) Community Transportation Fund procedure for inclusion in the Capital Improvement Act by the General Assembly. Funds appropriated through an Annual Bond and Capital Improvement Act will be funded from the Transportation Trust Fund and transferred to DNREC by DOT. DNREC will be responsible for the design, rights-of-way purchasing, construction and maintenance of such Greenways and establishing a process similar to DOT's process for administering the Community Transportation Fund. The Delaware Transportation Authority shall have the authority to use its powers granted under Chapter 13 of Title 2 to acquire property for Greenways projects having a transportation component dedicated to public use, and to transfer the property so acquired to the Department of Natural Resources and Environmental Control or to a local government accepting responsibility for the projects' development, ownership and operation.

(e) The Department of Transportation is hereby authorized to explore and/or construct feasible alternatives to traffic signals, including, but not limited to, geometric design changes to intersections or crossovers, in the vicinity of those locations where traffic signals may currently exist or otherwise be considered as warranted.

(f) The Delaware Transit Corporation ("DTC") administers a program to provide assistance to certain qualifying agencies for the transportation of the elderly, persons with disabilities, and thereafter for others needing transportation services, under the provisions of 49 U.S.C. Section 5310 ("5310 Program"). The 5310 Program requires the qualifying agencies to agree to comply with the program's rules and regulations, and the agencies compete for funding in an annual certification/approval process. The normal match of federal funds to other funds is on an 80/20 funds basis. The following provisions shall apply in the DTC's administration of the 5310 Program.

(1) In ranking applicants for the 5310 Program, enhanced scoring of the applications will be given first to those qualifying applicants emphasizing the replacement of their existing fleet, and second to those qualifying applicants who provide a contributing share commitment larger than the normal nonfederal ratio, thus expanding the leverage provided by the federal funds available for the 5310 Program. These additional funds shall not be used as a replacement for Transit System funds or federal funds for this program, but shall be applied to this program in addition to the amount authorized in the Annual Bond and Capital Improvement Act.

(2) In administering the 5310 Program, the DTC shall take steps to assure that the qualifying applicant agencies use these vehicles first for program related needs, then to meet the transportation needs of elderly persons and persons with disabilities who do not participate in the agencies' programs, and finally for other local transportation needs, as required by federal regulations. In keeping these commitments and providing DTC-originated trips beyond the qualifying agencies program needs, those agencies receiving funds from the Kent/Sussex reimbursable line (55-06-01-85-83) Kent and Sussex Transportation shall be reimbursed at a rate of twice the applicable DTC fare. All other agencies providing such DTC-originated trips shall be reimbursed at a rate of 3 times the applicable DTC fare. Agencies providing such trips will be responsible for collection of and accounting for fares in accordance with DTC guidelines. Receipt of such fares and reimbursement to the qualifying agencies shall occur on a monthly basis between DTC and the agencies.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, §§ 84(e)(2)-(4); 75 Del. Laws, c. 88, § 21(13).;

§ 6406A Department of Education.

(a) Purchase orders and change orders for school construction projects which are coded to a different school construction project line within the applicable school district will be approved upon review and determination by the Department of Education and Office of Management and Budget that full compliance of § 2.4.3B(1) and (2) of the State of Delaware School Construction Manual has been met. All such purchase orders or change orders must reference the appropriate projects, lines of authorization and appropriate section of the School Construction Manual.

(b) The Department of Technology and Information is prohibited from establishing or maintaining state-supported e-mail addresses for public school students except as may be deemed necessary by the local school district. This section shall not preclude local school districts from providing student access to e-mail with local discretionary funds either through their own e-mail server or through a contract with the Department of Technology and Information.

72 Del. Laws, c. 489, § 25; 74 Del. Laws, c. 308, § 12; 75 Del. Laws, c. 88, § 21(13).;



§ 6405A. Department of Transportation

(a) Any funds appropriated from any source to the Department of Transportation shall be accounted for by program category as specified in the Section 1 Addendum of the Annual Bond and Capital Improvement Act. Amounts indicated for individual projects in the "Supplemental Information for Transportation Projects" are the Department's best estimates of cost, but may vary depending on bid results and project designs. The descriptions and limits are general in nature and are to be used only for project identification purposes. It is the intent of the General Assembly that the Department of Transportation make all reasonable efforts to ensure the timely completion of projects subject to the limitation of the total funds available in each program.

(b) The Department is directed to continue inspecting the condition of bridges and pavements in the State and to use the Road System Program funds made available by the Annual Bond and Capital Improvement Acts and the Bridge Program, the Rehabilitation and Reconstruction Program, and the Pave and Rehabilitation Program funds made available by previous acts to ensure the bridge repairs and replacements and pavement resurfacings and rehabilitations are carried out in an expeditious manner based on the Department's priority and management systems.

(c) It is the intent of the General Assembly that the Co-Chairs of the Joint Legislative Committee on the Capital Improvement Program shall be delegated the responsibility of approving modifications to the list of paving and rehabilitation projects in the "Road System" portion of the "Supplemental Information for Transportation Projects" when the Department of Transportation needs such modifications. These changes may be made subject to the Co-Chairs' approval, when:

(1) The Department has completed or determined that it has sufficient funds on hand to complete projects in the program category; or

(2) When projects so listed cannot be constructed in the construction season covered by the Annual Bond and Capital Improvement Act because of conflicting public works projects in progress or scheduled, or for other compelling reasons; and

(3) Funds appropriated to the Road System program category are available for use on additional or other projects fitting within that category.

In modifying the list, the Department must substitute the next suitable paving and rehabilitation project or projects from the most recently approved Department of Transportation Capital Improvement Program or based on the Department's Road System priority and management systems. A copy of the changes should be forwarded to the Director of the Office of Management and Budget and Controller General.

(d) Any funds appropriated from the Community Transportation Fund (XX/00) of the "Supplemental Information For Transportation Projects" attached hereto may be designated for Greenways having a transportation component as long as those Greenways will be dedicated to public use. Legislators may designate moneys to be appropriated into a general pooled account to be used statewide, or may reserve moneys for Greenways projects to be designated at a later time, or may designate specific sums of moneys to specific Greenways projects. For the purposes of this section, a project shall be deemed to have a "transportation component" whenever it involves walkways, pathways, bikeways, trails or other routes for the movement of people or goods. Project estimates shall be prepared by the Department of Natural Resources and Environmental Control (DNREC) and processed through the Department of Transportation's (DOT) Community Transportation Fund procedure for inclusion in the Capital Improvement Act by the General Assembly. Funds appropriated through an Annual Bond and Capital Improvement Act will be funded from the Transportation Trust Fund and transferred to DNREC by DOT. DNREC will be responsible for the design, rights-of-way purchasing, construction and maintenance of such Greenways and establishing a process similar to DOT's process for administering the Community Transportation Fund. The Delaware Transportation Authority shall have the authority to use its powers granted under Chapter 13 of Title 2 to acquire property for Greenways projects having a transportation component dedicated to public use, and to transfer the property so acquired to the Department of Natural Resources and Environmental Control or to a local government accepting responsibility for the projects' development, ownership and operation.

(e) The Department of Transportation is hereby authorized to explore and/or construct feasible alternatives to traffic signals, including, but not limited to, geometric design changes to intersections or crossovers, in the vicinity of those locations where traffic signals may currently exist or otherwise be considered as warranted.

(f) The Delaware Transit Corporation ("DTC") administers a program to provide assistance to certain qualifying agencies for the transportation of the elderly, persons with disabilities, and thereafter for others needing transportation services, under the provisions of 49 U.S.C. Section 5310 ("5310 Program"). The 5310 Program requires the qualifying agencies to agree to comply with the program's rules and regulations, and the agencies compete for funding in an annual certification/approval process. The normal match of federal funds to other funds is on an 80/20 funds basis. The following provisions shall apply in the DTC's administration of the 5310 Program.

(1) In ranking applicants for the 5310 Program, enhanced scoring of the applications will be given first to those qualifying applicants emphasizing the replacement of their existing fleet, and second to those qualifying applicants who provide a contributing share commitment larger than the normal nonfederal ratio, thus expanding the leverage provided by the federal funds available for the 5310 Program. These additional funds shall not be used as a replacement for Transit System funds or federal funds for this program, but shall be applied to this program in addition to the amount authorized in the Annual Bond and Capital Improvement Act.

(2) In administering the 5310 Program, the DTC shall take steps to assure that the qualifying applicant agencies use these vehicles first for program related needs, then to meet the transportation needs of elderly persons and persons with disabilities who do not participate in the agencies' programs, and finally for other local transportation needs, as required by federal regulations. In keeping these commitments and providing DTC-originated trips beyond the qualifying agencies program needs, those agencies receiving funds from the Kent/Sussex reimbursable line (55-06-01-85-83) Kent and Sussex Transportation shall be reimbursed at a rate of twice the applicable DTC fare. All other agencies providing such DTC-originated trips shall be reimbursed at a rate of 3 times the applicable DTC fare. Agencies providing such trips will be responsible for collection of and accounting for fares in accordance with DTC guidelines. Receipt of such fares and reimbursement to the qualifying agencies shall occur on a monthly basis between DTC and the agencies.

72 Del. Laws, c. 489, § 25; 73 Del. Laws, c. 95, §§ 84(e)(2)-(4); 75 Del. Laws, c. 88, § 21(13).;

§ 6406A Department of Education.

(a) Purchase orders and change orders for school construction projects which are coded to a different school construction project line within the applicable school district will be approved upon review and determination by the Department of Education and Office of Management and Budget that full compliance of § 2.4.3B(1) and (2) of the State of Delaware School Construction Manual has been met. All such purchase orders or change orders must reference the appropriate projects, lines of authorization and appropriate section of the School Construction Manual.

(b) The Department of Technology and Information is prohibited from establishing or maintaining state-supported e-mail addresses for public school students except as may be deemed necessary by the local school district. This section shall not preclude local school districts from providing student access to e-mail with local discretionary funds either through their own e-mail server or through a contract with the Department of Technology and Information.

72 Del. Laws, c. 489, § 25; 74 Del. Laws, c. 308, § 12; 75 Del. Laws, c. 88, § 21(13).;



§ 6406A. Department of Education

(a) Purchase orders and change orders for school construction projects which are coded to a different school construction project line within the applicable school district will be approved upon review and determination by the Department of Education and Office of Management and Budget that full compliance of § 2.4.3B(1) and (2) of the State of Delaware School Construction Manual has been met. All such purchase orders or change orders must reference the appropriate projects, lines of authorization and appropriate section of the School Construction Manual.

(b) The Department of Technology and Information is prohibited from establishing or maintaining state-supported e-mail addresses for public school students except as may be deemed necessary by the local school district. This section shall not preclude local school districts from providing student access to e-mail with local discretionary funds either through their own e-mail server or through a contract with the Department of Technology and Information.

72 Del. Laws, c. 489, § 25; 74 Del. Laws, c. 308, § 12; 75 Del. Laws, c. 88, § 21(13).;






CHAPTER 65. BUDGET AND FISCAL REGULATIONS FOR STATE AGENCIES

§ 6501. Definitions

(a) As used in this chapter, the term "agency" shall have the same meaning as defined in § 6301 of this title.

(b) As used in this chapter the term "agency agent" shall mean an authorized official of the agency or the architect or construction manager designated pursuant to the public works contract documents.

(c) As used in this chapter, the term "date of submission" shall mean either 2 days after the document is postmarked by the United States Postal Service or the date the agency agent receives the hand-delivered document, verified by the agency agent's receipt or the date affixed to the document by the agency agent's facsimile machine.

(d) As used in this chapter, term "final completion" shall mean final completion of the work as described in the public works contract documents.

(e) As used in this chapter, the term "reasonable evidence" shall mean "information from a reliable source."

(f) As used in this chapter, the term "Secretary of Finance" shall mean the Secretary of Finance or a duly authorized designee.

29 Del. C. 1953, § 6501; 57 Del. Laws, c. 741, § 1A; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 364, §§ 1, 2.;



§ 6502. Annual estimates of expenditures

(a) On or before November 15, annually, each agency shall report to the Director of the Office of Management and Budget on official blanks furnished for such purpose, an estimate in itemized form showing the amount needed for the ensuing fiscal year.

(b) Any organization, body, committee or person intending to request an appropriation from the General Assembly for any particular object or purpose, or for any expenditure, shall present such request to the Director of the Office of Management and Budget on official estimate blanks furnished for such purpose on or before November 15, annually. In case of any organization, body or committee making such request, the request shall be made by some person duly authorized therefor and shall be sworn to by the person making the same.

37 Del. Laws, c. 81, § 2; Code 1935, § 5400; 29 Del. C. 1953, § 6502; 51 Del. Laws, c. 198; 54 Del. Laws, c. 39, § 4; 67 Del. Laws, c. 47, § 79; 75 Del. Laws, c. 88, § 21(13); 77 Del. Laws, c. 327, § 14; 78 Del. Laws, c. 78, § 14.;



§ 6503. Form of estimate blanks

(a) On or before September 1, annually, the official estimate blanks, which must be used in making the reports required by § 6502 of this title, shall be furnished by the Director of the Office of Management and Budget to each of the boards, commissions, agencies receiving or asking financial aid from the State.

(b) The estimate blanks shall be uniform and shall clearly designate the kind of information to be given thereon. They shall provide for an itemized statement of the amount of money considered necessary for the proper maintenance, extension or improvement of the agency during the ensuing fiscal year. It shall also show the actual revenues and expenses for the prior fiscal year of such reporting agency and the amounts by which the estimates for the fiscal year of the succeeding annual period are larger or smaller than the corresponding items of expenditures for the prior year, with full explanation of such changes in the estimates. All the salaries fixed by law shall be included without change in the itemized statement.

(c) The estimate blanks shall contain such other information and provide for such classification of accounts as may be justified by modern accounting practices and deemed necessary by the Director of the Office of Management and Budget to fully and clearly explain the needs and purposes of any estimated expenditure.

(d) The Director of the Office of Management and Budget shall furnish to each budget unit a complete set of forms to be used by the budget unit to present its budget. The Director of the Office of Management and Budget shall furnish instructions on the proper method of completing the forms and shall provide consultation as requested by any budget unit.

37 Del. Laws, c. 81, § 3; Code 1935, § 5401; 29 Del. C. 1953, § 6503; 54 Del. Laws, c. 39, § 4; 61 Del. Laws, c. 131, § 2; 67 Del. Laws, c. 47, § 80; 75 Del. Laws, c. 88, § 21(13).;



§ 6504. Accounting of receipts and expenditures

Each agency shall keep a detailed account of all receipts and expenditures under such appropriate headings, classifications and arrangements as may be prescribed by the Director of the Office of Management and Budget and used in the budget estimates. All bills, statements, letters, vouchers and documents pertaining to these receipts and disbursements shall be preserved and systematically filed by each agency.

37 Del. Laws, c. 81, § 16; Code 1935, § 5414; 42 Del. Laws, c. 204, § 6; 29 Del. C. 1953, § 6504; 54 Del. Laws, c. 39, § 4; 75 Del. Laws, c. 88, § 21(13).;



§ 6505. Payment of appropriations; limitations

(a) The moneys appropriated in the Budget Appropriation Bill shall be paid by the State Treasurer from the General Fund except as otherwise provided by law.

(b) Nothing contained in Titles 14 and 31 shall be construed as authorizing appropriations or expenditures of General Fund moneys during any fiscal year in excess of or other than the amount set forth in the Budget Appropriation Bill or as may be authorized in supplementary appropriation acts enacted by the General Assembly.

(c) No funds appropriated by the Budget Appropriation Bill or otherwise available to an agency of this State shall be expended except for purposes necessary to carry out the functions of such agency; no funds shall be expended for purposes such as gratuities, greeting cards, flowers and tickets to athletic events when unrelated to the agency's function; no funds shall be expended for parking tickets or other traffic violations; and the Secretary, Department of Finance, shall, in executing the Secretary's duty under § 6518 of this title, refuse to approve any such expenditures. Any agency affected by this section shall have the right of appeal to the Budget Commission. No agency or school district shall use credit cards registered in the name of the employee, agency, school district or State which could create an obligation of the State, except:

(1) Contract credit cards authorized by the Secretary of Finance and distributed to state employees may be used for duly authorized travel expenses and purchases made by state agencies and school districts pursuant to policy and procedures as established by the Secretary of Finance;

(2) Telephone credit cards to approved employees, elected officials and public members of boards and commissions under a program established and administered by the Government Support Services, Office of Management and Budget, pursuant to policy and procedures as established by the Secretary of Finance; and

(3) Oil company credit cards having received prior approval by the Secretary of Finance.

(d) Moneys appropriated in a grant-in-aid bill shall be paid in installments of 25 percent each quarter of the fiscal year, in accordance with administrative procedures established by the Secretary of Finance and the Treasurer of the State; provided, however, in the event the line item amount appropriated in a grant-in-aid bill is $6,000 or less, such amount shall be paid on an annual basis. The General Assembly may make exceptions to the installment requirement by adding epilogue language to the grant-in-aid bill.

37 Del. Laws, c. 81, § 17; Code 1935, § 5415; 29 Del. C. 1953, § 6505; 54 Del. Laws, c. 39, § 4; 62 Del. Laws, c. 68, § 44; 64 Del. Laws, c. 109, § 1; 65 Del. Laws, c. 137, § 1; 67 Del. Laws, c. 62, § 19; 67 Del. Laws, c. 281, § 98; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 132, § 136; 73 Del. Laws, c. 143, §§ 5, 6; 75 Del. Laws, c. 88, §§ 16(5), 22(4); 75 Del. Laws, c. 350, § 162.;



§ 6506. Limitation of expenditures to appropriations

No money shall be drawn by any agency from any fund in the State Treasury in excess of the amount appropriated by the General Assembly to the agency.

37 Del. Laws, c. 81, § 18; Code 1935, § 5416; 29 Del. C. 1953, § 6506.;



§ 6507. Fiscal year

The fiscal year of all agencies shall begin on July 1st in each calendar year, and end on June 30th of the succeeding calendar year.

37 Del. Laws, c. 81, § 19; Code 1935, § 5417; 29 Del. C. 1953, § 6507.;



§ 6508. Annual report

Repealed by 66 Del. Laws, c. 303, § 32, effective July 1, 1988.;



§ 6509. Agency records, open to audit

All accounts, records, documents, papers and writings which in anywise pertain or relate to the financial accounts of any agency shall be open to inspection by any certified public accountant selected under Chapters 29 and 63 of this title.

48 Del. Laws, c. 295, § 4; 29 Del. C. 1953, § 6509; 54 Del. Laws, c. 39, § 7.;



§ 6510. Interference with audit; penalty

Any member of any agency, or any officer or agent or servant or employee of any agency, who interferes with or prevents, or tries to prevent, any certified public accountant or accountants selected under Chapters 29 and 63 of this title from auditing the accounts, records, documents, papers and writings in anywise pertaining or relating to the financial accounts of the agency, or who refuses to turn over all accounts, records, documents, papers and writings for audit shall be fined not more than $1,000 or imprisoned for not more than 6 months or both.

48 Del. Laws, c. 295, § 6; 29 Del. C. 1953, § 6510; 54 Del. Laws, c. 39, § 7.;



§ 6511. Payment of funds to fair associations; approval of statement by Secretary of Finance; unexpended appropriations

Repealed by 67 Del. Laws, c. 47, § 81, eff. July 1, 1989.;



§ 6512. Order or requisition; necessity; form; approval; duplicates

(a) It shall be unlawful for any agency to create any indebtedness or incur any obligation for personal services, work or labor or for property, materials or supplies, except by written, printed or electronic requisition or order according to the form or format prescribed by the accounting manual unless specifically exempted therein and bearing the approval or approvals as prescribed by the accounting manual.

(b) The Secretary of Finance shall prepare the form of such orders or requisitions and shall provide a space or means to affix the approval(s) necessary.

(c) It shall be a breach of duty for any officer to approve any order or requisition in blank and a violation of this subsection shall be a cause for removal from office.

(d) Whenever any agency shall make any order or requisition, such transaction shall be transmitted to the Division of Accounting as prescribed by the accounting manual.

(e) This section shall not apply to the Governor of this State nor to any judiciary department thereof.

32 Del. Laws, c. 30, § 1; Code 1935, § 425; 29 Del. C. 1953, § 6512; 54 Del. Laws, c. 39, § 5; 56 Del. Laws, c. 461, §§ 1, 2; 57 Del. Laws, c. 482, § 1; 57 Del. Laws, c. 741, § 1D; 59 Del. Laws, c. 381, § 40; 70 Del. Laws, c. 509, § 8.;



§ 6513. Statement of account

No account or statement of indebtedness for any personal service, work or labor or for property, materials or supplies performed for, or furnished to, any agency shall be valid unless made out on a form prescribed by the Director of the Office of Management and Budget and conforming to § 6515 of this title.

32 Del. Laws, c. 30, § 2; Code 1935, § 426; 29 Del. C. 1953, § 6513; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 1E; 75 Del. Laws, c. 88, § 21(13).;



§ 6514. Method of presenting form of indebtedness; exceptions

(a) The Director of the Office of Management and Budget may indicate to every agency the manner and method in which any and every form of indebtedness, including salaries of officers and employees, shall be presented to the Director of the Office of Management and Budget.

(b) Subsection (a) of this section shall not apply to the Governor of this State or to the judicial department thereof, nor shall this section or § 6513 of this title apply to salaries when the amount of salary is fixed by law.

32 Del. Laws, c. 30, §§ 3, 4; Code 1935, § 427; 29 Del. C. 1953, § 6514; 54 Del. Laws, c. 39, § 5; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 6515. Approval of bills or statements of account; voucher or warrant for payment

(a) No money shall be drawn from the Treasury of this State to pay the salaries and expenses of employees of this State, or to defray the expenses of any agency, or for or on account of any contract for building or repairs, or for property purchased, or for work and labor performed or for materials or supplies furnished to any agency, except upon legitimate itemized bills, invoices or statements presented to, reviewed and approved by an approving official of the agency being charged.

(b) Such obligations shall be paid only upon processing of the appropriate payment transactions as prescribed by the accounting manual, unless specifically exempted therein, and bearing the approval or approvals as prescribed by the accounting manual.

(c) If the payment transaction involves no violation of this chapter or of any State statute, the Division of Accounting shall cause the transaction to be approved and released for disbursement processing.

(d) For the payment of salaries, pensions or any other obligations for which bills, invoices or statements are not renderable, the Secretary of Finance shall process a payment transaction, which shall be approved by him/her, directing and authorizing the payment of the amounts due and payable.

(e) Nothing in this chapter shall apply to the payment of principal or interest on any obligation of this State.

32 Del. Laws, c. 30, § 5; Code 1935, § 428; 29 Del. C. 1953, § 6515; 54 Del. Laws, c. 39, § 5; 56 Del. Laws, c. 461; 57 Del. Laws, c. 482, § 2; 57 Del. Laws, c. 741, §§ 1D, 1F; 58 Del. Laws, c. 422, § 2; 68 Del. Laws, c. 290, § 27; 70 Del. Laws, c. 509, § 9.;



§ 6516. Payment of bills or statements of account

(a) The approval of any bill, invoice or statement by the Secretary of Finance, or the presentation of any payment transaction approved by him/her, shall be considered full authority for the payment of the same by the State Treasurer.

(b) All checks shall be drawn in consecutive numerical order. The Secretary of Finance shall keep records of expenditures of all state agencies so that the amount and nature of all such expenditures may be readily ascertained.

(c) The Secretary of Finance shall periodically verify that the State Treasurer has drawn no checks other than those that have been accounted for in the manner provided in this section.

(d) In the event that the State shall, within 30 days of the later of the presentment of a valid invoice or bill on which a state agency (as defined in this chapter) is liable to make payment or the receipt of the goods or services reflected in such invoice or bill, fail to make payment on such invoice or bill, the vendor presenting such invoice or bill may require the payment of interest by such state agency; provided, however, that:

(1) Presentment is deemed made when an invoice or bill is received by that agency, provided that the invoice or bill is received in a form consistent with the State Accounting Manual and regulations issued by the Director of the Office of Management and Budget and the Secretary of Finance.

(2) The vendor may not require interest with respect to any portion of such invoice or bill if such portion is controverted on reasonable grounds by the state agency, provided that the agency notifies the vendor in writing, within the 30-day period specified in this subsection, of the reason or reasons for controverting the invoice or bill.

(3) A vendor may require that interest under this subsection commence from the end of the 30-day period and continue until payment. All interest charges under this chapter shall be paid by the agency receiving the goods or services from the vendor. Such interest shall be calculated by the vendor in dollar amounts and expressly billed as such to the agency receiving goods or services from the vendor.

(4) A vendor may require that interest under this subsection accrue on the unpaid balance at a rate not to exceed an annualized rate of 12 percent.

(5) Agencies liable for interest payments under this subsection shall be authorized to make such payments from amounts appropriated for "contractual services" in the event an unencumbered balance shall exist in such line. In the case of agencies of public or higher education, such payment shall be made from local funds or state general funds not restricted to another purpose. The Office of Management and Budget shall establish procedures according to which interest payments under this subsection are recorded separately from other expenditures for contractual services.

(6) The requirement that interest payments be made by the agency receiving goods or services be imposed upon a different agency when, in the sound discretion of the Director of the Office of Management and Budget and the Controller General, the receiving agency demonstrates that some other agency or agencies bear greater responsibility for causing the delay which occasioned the payment of interest, in which case the responsible agency or agencies shall reimburse the receiving agency for interest charges.

(e) The Secretary of Finance shall transmit to the Controller General on January 15 and July 15 of each year a report which provides the following information:

(1) The name of any state agency which has, within the past 6 months, paid interest to a vendor in accordance with subsection (d) of this section;

(2) The number of such interest payments made by each agency; and

(3) The total amount of interest paid by each agency.

(f) For public works contracts as defined by § 6902 of this title, the following shall apply:

(1) The agency agent, by mutual agreement, may make progress payments on contracts of less than 90 days and shall make monthly progress payments on all other contracts as provided for in this paragraph.

The agency agent shall approve or disapprove an estimate of the work submitted for payment within 7 days from the date of submission of the written application for payment. If the agency agent approves the estimate of work, such estimate shall be certified for payment. If the agency agent disapproves the estimate of work, the agency or the agency agent shall issue a specific written finding within 21 days from the submission of the applicant for payment setting forth those items in detail in the estimate of the work that are not approved for payment under the contract. The agency may withhold 150% of the amount of expenses the agency reasonably expects to incur, as approved by the Director of the Office of Management and Budget, in correcting the deficiency set forth in the written finding. The progress payments shall be paid on or before 21 days after the estimate of work is certified and approved. If the approval of a federal agency is required, the payment shall be deemed timely if the payment is made within 10 days of a required federal agency's approval.

(2) An agency agent, contractor or subcontractor may decline to approve and certify a billing or estimate or a portion of a billing or estimate for any of the following reasons:

a. Unsatisfactory job progress;

b. Defective construction work of materials not remedied;

c. Disputed work or materials;

d. Failure to comply with material provisions of the contract;

e. Third party claims filed or reasonable evidence that a claim will be filed;

f. Failure of the contractor or subcontractor to make timely payments for labor, equipment or materials;

g. Damage to the agency, contractor or subcontractor;

h. Reasonable evidence that the construction cannot be completed for the unpaid balance of the construction contract; or

i. Retainage of funds.

(3) The retainage, as allowed by § 6962(d)(5) of this title, shall be retained by the agency as a guarantee for complete performance of the contract, to be paid to the contractor within 60 days after completion or filing notice of completion of the contract or within 30 days of a required federal agency's final approval or certification. Retention of payments by an agency longer than 60 days after final completion and acceptance requires a specific written finding by the agency of the reasons justifying the delay in payment. Such written finding shall be furnished by the agency within 10 days after completion or filing notice to the contractor or within 10 days of the required federal agency's final approval or certification. No agency may retain any moneys after 60 days in an amount exceeding 150% of the necessary amount to pay the expenses the agency reasonably expects to incur in order to pay or discharge the expenses determined by the agency in the finding justifying the retention of moneys.

(4) If a progress payment to a contractor is delayed by more than 21 days after the date of the agency agent's approval or the final payment to a contractor is delayed by more than 60 days after the date of the final submission, the contractor may require the payment of interest by such agency, except for periods of time during which payment is withheld pursuant to paragraph (f)(2) of this section, beginning on the twenty-second day for progress payments and on the sixty-first day for final payment; provided, however, that:

a. Presentment is deemed made when an invoice or bill is received by that agency or agency agent, provided that the invoice or bill is received in a form consistent with the State Accounting Manual and regulations issued by the Director of the Office of Management and Budget and the Secretary of Finance. Such forms shall be included in the project's bid documents.

b. The contractor may not require interest with respect to any portion of such invoice or bill if such portion is controverted on reasonable grounds by the state agency or agency agent, provided that the agency notifies the contractor in writing, within the 21-day period for progress payments or 60 days for final payments, of the reason or reasons for controverting the invoice or bill.

c. A vendor may require that interest under this subsection commence from the end of the 21-day period for progress payments or the 60-day period for final payment and continue until payment. All interest charges under this chapter shall be paid by the agency receiving the goods or services from the contractor. Such interest shall be calculated by the contractor in dollar amounts and expressly billed as such to the agency receiving goods or services from the contractor.

d. A contractor may require that interest under this subsection accrue on the unpaid balance at a rate not to exceed 2 percent above the prime interest rate as established by the Federal Reserve.

e. Agencies liable for interest payments under this subsection shall be authorized to make such payments from amounts appropriated for "contractual services" in the event an unencumbered balance shall exist in such line. In the case of agencies of public or higher education, such payment shall be made from local funds or state general funds not restricted to another purpose. The Office of Management and Budget shall establish procedures according to which interest payments under this subsection are recorded separately from other expenditures for contractual services.

f. Interest payments to be made by the agency receiving goods or services may be imposed upon a different agency when, in the sound discretion of the Director of the Office of Management and Budget and the Controller General, the receiving agency demonstrates that some other agency or agencies bear greater responsibility for causing the delay which occasioned the payment of interest, in which case the responsible agency or agencies shall reimburse the receiving agency for interest charges.

(5) The agency, contractor or subcontractor may change the time periods outlined in this subsection only if:

a. Prior written approval is given by the Director of the Office of Management and Budget;

b. The public works contract specifically provides in a clear and conspicuous manner for a later payment defined by a specific number of days after certification and approval; and

c. All plan documents, including bid plans and construction plans, shall permanently display, in clear and conspicuous type, the following legend or substantially similar language:

NOTICE OF EXTENDED PAYMENT PROVISION

This contract allows the agency, contractor and subcontractor to make payment within ____ days after certification and approval of billings and estimates. Such changes shall also be indicated in a clear and conspicuous manner by contractors and subcontractors on all contracts with subcontractors and material suppliers.

(6) An agency may change the time period to certify and approve a billing or estimate only if:

a. Prior approval is given by the Director of the Office of Management and Budget;

b. The public works contract specifically provides in a clear and conspicuous manner for an extended time period within which a billing or estimate shall be certified or approved, defined by a specific number of days after the agency has received the billing or estimate; and

c. All plan documents, including bid plans and construction plans, shall include, in clear and conspicuous type, the following legend or substantially similar language:

NOTICE OF EXTENDED CERTIFICATION AND APPROVAL PERIOD PROVISION

This contract allows the agency to certify and approve billings and estimate within ____ days after the billings and estimates are received from the contractor.

Such changes shall also be indicated in a clear and conspicuous manner by contractors and subcontractors on all contracts with subcontractors and material suppliers.

(7) The contractor shall pay the contractor's subcontractors or material suppliers and each subcontractor shall pay the subordinate subcontractors or material supplier within 21 days of receipt of each progress payment, unless otherwise agreed to in writing by the parties, the respective amounts allowed the subordinate or subcontractor or material supplier on account of the work performed by subordinate contractors and material suppliers, to the extent of each subordinate subcontractor's or material suppliers interest therein, except that no contract for public works may materially alter the rights of any contractor, subcontractor, subordinate subcontractor or material supplier to receive prompt and timely payment as provided under this subsection or Chapter 35 of Title 6. If a progress or final payment to a subordinate subcontractor or material supplier is delayed by more than 21days after receipt of a progress or final payment by the contractor or subcontractor, the subordinate subcontractor or material supplier may require payment of interest by the contractor or subcontractor except for periods of time during which payment is withheld pursuant to paragraph (2) of this section, beginning on the twenty-second day, provided, however, that:

a. Presentment is deemed made when an invoice or bill is received by that contractor or subcontractor, provided that the invoice or bill is received in a form consistent with the contractor's or subcontractor requirements.

b. The subcontractor or material supplier may not require interest with respect to any portion of such invoice or bill if such portion is controverted on reasonable evidence by the contractor or subcontractor, provided that the contractor or subcontractor notifies the vendor in writing within the 21-day period specified in this subsection of the reason or reasons for controverting the invoice or bill.

c. A subordinate subcontractor or material supplier may require that interest under this subsection commence from the end of the 21-day period and continue until payment. All interest charges under this chapter shall be paid by the contractor or subcontractor and shall not be charged to any state agency. Such interest shall be calculated by the subordinate subcontractor or material supplier in dollar amounts and expressly billed as such to the contractor or subcontractor.

d. A subordinate subcontractor or material supplier may require that interest under this subsection accrue on the unpaid balance at a rate not to exceed 2 percent above the prime interest rate as established by the Federal Reserve.

(8) In any action or arbitration brought to collect payments or interest under this subsection, the arbitrator or court shall award damages equal to the amount that is determined by the arbitrator or court to have been wrongfully withheld. An amount shall not be deemed to have been wrongfully withheld to the extent it bears a reasonable relation to the value of any disputed amount or claim held in good faith by the agency contractor or subcontractor against whom the contractor, subcontractor of material supplier is seeking to recover payment.

32 Del. Laws, c. 30, § 6; Code 1935, § 429; 29 Del. C. 1953, § 6516; 54 Del. Laws, c. 39, § 5; 55 Del. Laws, c. 352; 57 Del. Laws, c. 741, § 1D; 58 Del. Laws, c. 422, § 1; 64 Del. Laws, c. 19, § 1; 70 Del. Laws, c. 509, § 10; 73 Del. Laws, c. 364, § 3; 75 Del. Laws, c. 88, §§ 16(5), 21(13).;



§ 6517. Secretary of Finance to safeguard and systematize expenditure

The Secretary of Finance may make such requirements as will tend to safeguard or systematize the expenditure of the State's money; but the Secretary of Finance shall make no requirement that will unnecessarily interfere with the prompt payment of the amounts due, and under no circumstances shall the Secretary of Finance cause the payment of salaries of state officers to be delayed beyond the date upon which the same are due, nor shall the Secretary of Finance have the authority to countersign the checks of the Treasury Department.

32 Del. Laws, c. 30, § 7; Code 1935, § 430; 29 Del. C. 1953, § 6517; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 1D; 70 Del. Laws, c. 186, § 1.;



§ 6518. Examination of bills and accounts by Secretary of Finance; grounds for disapproval

(a) The Secretary of Finance shall examine all bills, statements, accounts and demands against the State and the Secretary of Finance may require affidavits that articles have been furnished, services rendered and expenses incurred, as claimed. The Secretary of Finance shall refuse to approve any bill or statement of indebtedness which has not been presented to the Secretary of Finance in conformity with this chapter, or which would more than exhaust the appropriation from which it must be paid, or which is not in accordance with the contract under which the indebtedness was created or where the agency shall have refused to furnish the Secretary of Finance with any information or data that the Secretary of Finance may require for the execution of the Secretary's duties, or where the order or requisition, or bill or statement of indebtedness involves any transaction or item not in accordance with law. The Secretary of Finance shall have no right to refuse approval except on the grounds specified.

(b) Nothing in this section shall apply to the Governor of this State or to the judicial department thereof, or to the principal or interest of any obligation of the State.

32 Del. Laws, c. 30, § 8; Code 1935, § 431; 29 Del. C. 1953, § 6518; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 1D; 70 Del. Laws, c. 186, § 1.;



§ 6519. Expenditures not to exceed appropriations

(a) No order or requisition shall be made, nor any engagement entered into, nor shall any expense be incurred by any agency which will result in an expenditure of money in excess of the appropriation made to such agency. No obligation incurred by any officer or employee in violation of this section shall impose any liability upon the State.

(b) Notwithstanding subsection (a) of this section, school districts and colleges may requisition, on or after March 1, school supplies or capital outlay items for the following school year with the provision that the obligations thus incurred shall not be due and payable until after July 1 of the next fiscal year. In the case of capital outlay items, the purchasing agency must demonstrate that the item is needed at the outset of the school year and that it cannot be obtained in time unless it is ordered before the close of the fiscal year prior to the year in which it is actually needed. This exception to the first paragraph of this section shall be permitted under the rules and regulations of the Director of the Office of Management and Budget.

(c) Notwithstanding any other provision of law, the State may advance, from time to time, from the General Fund to the Department of Transportation for its corporate purposes an amount reasonably expected to be reimbursed to the State by or on behalf of the Department of Transportation within 2 weeks of any such advance or by written agreement between the Secretary of Finance and the Secretary of Transportation. However, under any circumstances, the Department of Transportation shall fully reimburse all funds advanced prior to the end of the fiscal year. The Secretary of Finance is hereby authorized on behalf of the State to enter into contracts or other arrangements with the Department of Transportation to provide for such advances and reimbursement. Any such contracts or arrangements shall take into account the availability of amounts in the General Fund to meet the obligations of the State for the purposes to be met from appropriations by the General Assembly.

(d) Notwithstanding any other provisions of law, the State, in order to comply with the federal Cash Management Improvement Act of 1990 (Public Law 101-453, dated October 24, 1990) [31 U.S.C. §§ 3335, 6501 and 6503], may advance funds from the Treasury to state agencies participating in federal assistance programs, where participation in such programs has been authorized in accordance with Chapter 76 of this title. Any advances and reimbursements made pursuant to this subsection shall be in compliance with rules and regulations of the Director of the Office of Management and Budget.

(e) Notwithstanding any provisions of law to the contrary, if during the course of a fiscal year, any reorganized local school district is unable to meet its obligation to fund the local share of semimonthly payroll due to either delayed receipt of property tax collectibles or previous expenditure of all available revenues, the Secretary of Finance and Director of the Office of Management and Budget, with the consultation of the Controller General, are authorized to release the unfunded payroll by covering the local liability with general funds. Such a use of general funds shall be contingent upon the reorganized local school district submitting to the Secretary of Finance a letter of agreement, signed by the district superintendent and president of the local board of education, which stipulates that the district will repay the state General Fund in full, including an amount for interest defined as the average rate of return on state investments during the period of the loan. Such repayment shall be made by means of a tax anticipation note or other means available to the district and shall be accomplished prior to releasing the next regular payroll. The provisions of this section shall not apply to obligations other than payroll. The provisions of this section may be utilized only once by each reorganized local school district during the course of any 1 fiscal year and may not be utilized for the June 30th payroll.

32 Del. Laws, c. 30, § 9; Code 1935, § 432; 29 Del. C. 1953, § 6519; 57 Del. Laws, c. 341; 65 Del. Laws, c. 88, § 1; 66 Del. Laws, c. 85, § 284; 66 Del. Laws, c. 303, § 26; 66 Del. Laws, c. 360, § 55; 68 Del. Laws, c. 290, §§ 28, 234; 69 Del. Laws, c. 64, § 292; 75 Del. Laws, c. 88, § 21(13).;

§ 6519A Expenditures to firms that discriminate on basis of sex prohibited.

No order or requisition shall be made, nor any engagement entered into, nor shall any expense be incurred by any agency which will result in an expenditure of money to any person or firm that directly or indirectly refuses, withholds from or denies to any person on the basis of sex full and equal accommodations, facilities, advantages or privileges. No obligation incurred by any officer or employee in violation of this section shall impose any liability upon the State.

64 Del. Laws, c. 135, § 1.;



§ 6519A. Expenditures to firms that discriminate on basis of sex prohibited

No order or requisition shall be made, nor any engagement entered into, nor shall any expense be incurred by any agency which will result in an expenditure of money to any person or firm that directly or indirectly refuses, withholds from or denies to any person on the basis of sex full and equal accommodations, facilities, advantages or privileges. No obligation incurred by any officer or employee in violation of this section shall impose any liability upon the State.

64 Del. Laws, c. 135, § 1.;



§ 6520. Advances to agencies; regulation and security

(a) No greater sum than is necessary to meet expenses then incurred shall be drawn from the Treasury of this State for or on account of any agency. An agency which is authorized to expend any moneys on behalf of this State may, however, have money advanced to it from the State Treasury, in such sums and subject to such rules and regulations as the Secretary of Finance may determine; provided however, that the amount advanced from the General Fund to any agency at any one time shall not exceed $5,000.

(b) To secure such an advance, the head of the agency desiring the same must certify in duplicate to the Secretary of Finance what amount is needed, that it is needed for immediate use and, as specifically as may be, the purposes for which the expenditure is required. The Secretary of Finance and the State Treasurer shall deal with such certificates in the same manner as with bills or statements of indebtedness as provided in this chapter.

(c) In case of any such advance, the person or official making the certificate shall within 30 days after receipt of an advance file with the Secretary of Finance and the State Treasurer a detailed statement of the amounts expended with vouchers therefor and all advances so made shall be accounted for.

32 Del. Laws, c. 30, § 10; 37 Del. Laws, c. 51, § 1; Code 1935, § 433; 29 Del. C. 1953, § 6520; 54 Del. Laws, c. 39, § 5; 55 Del. Laws, c. 63; 57 Del. Laws, c. 741, § 1D; 67 Del. Laws, c. 322, § 1.;



§ 6521. Use of unexpended appropriations to meet unpaid requisitions

The Secretary of Finance during the last month of the fiscal year may set aside, from unexpended appropriations, a sum sufficient to pay all bills for which requisitions have been issued in accordance with this chapter during the fiscal year, but which remain unpaid. No such sum shall be set aside for the purpose of paying state employees' salaries or wages which do not become due and payable until the next fiscal year. Funds so set aside shall not lapse or revert at the end of such fiscal year and shall continue to be available in the fiscal year following until reverted by the Secretary of Finance. In no instance shall such funds continue beyond June 30th of the fiscal year following.

32 Del. Laws, c. 30, § 10; Code 1935, § 433; 29 Del. C. 1953, § 6521; 53 Del. Laws, c. 105; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 1D; 60 Del. Laws, c. 113, § 56; 60 Del. Laws, c. 289, § 9.;



§ 6522. Disposal of spoiled checks

If a check of the State Treasurer is spoiled and becomes useless, a note of such fact shall be made on the stub thereof and the check shall be cancelled and handed to the Secretary of Finance, who shall file the same with the bills and vouchers and shall enter the same in a book, as provided in § 6516 of this title with respect to bills and statements of indebtedness.

32 Del. Laws, c. 30, § 11; Code 1935, § 434; 29 Del. C. 1953, § 6522; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 1D.;



§ 6523. Accounting of receipts, expenditures and property; access to books and records

The Secretary of Finance shall keep a distinct account, under appropriate heads, of all receipts and expenditures of state moneys. The Secretary of Finance shall keep a like account of all state property and of all debts and obligations due to and from the State. For such purposes the Secretary shall have free access to the books and papers, documents and records of the several state agencies receiving or expending any state money.

32 Del. Laws, c. 30, § 12; Code 1935, § 435; 29 Del. C. 1953, § 6523; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 1D; 70 Del. Laws, c. 186, § 1.;



§ 6524. Statement of property under agency control

Every agency shall furnish the Secretary of Finance annually with a distinct statement of all qualifying property of the State under the control or jurisdiction of the agency, and the cost price of such property. Such statement shall be prepared in accordance with instructions set forth in the Budget and Accounting Policy Manual, and shall be certified by the head of the agency making the same.

32 Del. Laws, c. 30, § 13; Code 1935, § 436; 29 Del. C. 1953, § 6524; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 1D; 67 Del. Laws, c. 281, § 54.;



§ 6525. , 6526. Payroll statement; stamping audited vouchers

Repealed by 70 Del. Laws, c. 509, §§ 11, 12, eff. July 12, 1996.;



§ 6527. Delinquencies to be reported by Secretary of Finance

Upon the discovery of any delinquency in any agency, the Secretary of Finance shall forthwith report the same to the General Assembly, the Director of the Office of Management and Budget and the Attorney General who shall thereupon take appropriate action.

Code 1852, § 534; Code 1915, § 508; 32 Del. Laws, c. 30, § 18; Code 1935, §§ 414, 442; 29 Del. C. 1953, § 6527; 54 Del. Laws, c. 39, § 5; 57 Del. Laws, c. 741, § 1G; 75 Del. Laws, c. 88, § 21(13).;



§ 6528. Transfer of funds

(a) No transfer of funds from 1 item of account to another on the books of any agency shall be made without the approval of the Director of the Office of Management and Budget.

(b) No transfer of appropriated general funds from 1 item of account to another on the books of any agency shall be made without the approval of the Director of the Office of Management and Budget and the Controller General.

(c) Appropriated general funds shall remain within the department or agency to which appropriated and shall not be transferred for use by another department or agency, except as provided by law or within the provisions of subsection (d) of this section.

(d) Appropriated general funds may be transferred within a department or agency of the State, subject to the authority and limitations set forth in Part VI of this title, and the approval by the Controller General, except that approval by the Controller General is not required on transfers from the Budget Commission; provided, however, that no funds may be transferred into appropriations for "personnel costs", "salaries" or "salaries and wages" from appropriations for nonsalary items. Funds appropriated by the Budget Appropriation Bill for "contingency funds" shall not be used for the payment of a line-item salary, except as otherwise specifically provided by law and for the sole purpose of maintaining the salary schedule set forth for school employees in Chapter 13 of Title 14.

(e) The provisions of subsection (d) of this section are waived with respect to the Department of Technology and Information. Requests from the Secretary of the Department of Technology and Information for transfer of unexpended funds appropriated to personnel costs to "contractual services — equipment rental" may be made upon approval of the Director of the Office of Management and Budget and the Controller General.

(f) In the event the appropriation set forth by the Budget Appropriation Bill to any department or agency is excessive or inadequate, the Director of the Office of Management and Budget, with concurrence of the Controller General, is authorized to transfer funds among the various departments for:

(1) Specific nonroutine requirements, which shall be documented and controlled through separate accounts within the Office of Management and Budget contingencies.

(2) Personnel costs to meet overall state personnel cost requirements. Such transfers shall be fully documented.

(3) Matching funds and public education funds where extended educational components may be administered within other departments or agencies.

(g) Agencies having appropriated special funds in § 1 of the Budget Appropriation Bill and only 1 holding account may directly deposit funds into their appropriation lines, not to exceed the total appropriation for each line contained in § 1 of the Budget Appropriation Bill. Any additional receipts must be deposited in the holding account.

(h) Transfers among the various appropriated special fund appropriation lines, excluding those in subsection (f) of this section and from a holding account into an expenditure account, require the approval of the Director of the Office of Management and Budget and Controller General.

(i) Agencies completing organization restructuring approved in § 1 of the Budget Appropriation Bill or any other legislation authorizing such organizational changes are hereby authorized to transfer funds between organizational units. These transfers shall not require the approval of the Director of the Office of Management and Budget or Controller General.

(j) All General Fund and appropriated special fund transfers requested by public education require the approval of the Director of the Office of Management and Budget and Controller General.

32 Del. Laws, c. 30, § 16; Code 1935, § 439; 29 Del. C. 1953, § 6528; 54 Del. Laws, c. 39, § 5; 62 Del. Laws, c. 68, § 43; 66 Del. Laws, c. 303, § 27; 67 Del. Laws, c. 47, § 82; 67 Del. Laws, c. 281, § 55; 70 Del. Laws, c. 274, § 2; 70 Del. Laws, c. 509, §§ 13-16; 74 Del. Laws, c. 68, § 72; 74 Del. Laws, c. 128, § 9; 75 Del. Laws, c. 88, § 21(13).;



§ 6529. Control of agency expenditures

The Director of the Office of Management and Budget is hereby empowered and directed to exercise, subject to the approval of the Governor, such control over the monthly and/or quarterly rates of agency expenditures of funds appropriated to such agency as the Director of the Office of Management and Budget may deem necessary to assure the effective and continuous operation of the various agencies during the fiscal year. The authority of the Director of the Office of Management and Budget under this section shall apply to local and special school districts insofar as they administer funds supplied by the State, but not with regard to funds raised locally.

29 Del. C. 1953, § 6529; 54 Del. Laws, c. 39, § 8; 57 Del. Laws, c. 234, § 2; 57 Del. Laws, c. 741, § 1H; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 6530. Other employment costs (fringe benefits)

The Secretary of Finance and the Director of the Office of Management and Budget shall promulgate such budgetary, accounting, funding and reporting rules and regulations as shall be necessary to implement § 6340 of this title.

29 Del. C. 1953, § 6530; 58 Del. Laws, c. 579, § 2; 75 Del. Laws, c. 88, § 21(13).;



§ 6531. Reimbursement for cost of goods and services provided

(a) All state agencies and departments which provide goods and services to any other state agency, state department or to any other governmental agency, person, corporation, partnership or business organization on a reimbursement basis shall be reimbursed in amounts which shall not be less than the full cost of such goods and services. If, however, the Governor, or the Governor's designate, after receiving a written request from an agency or department, shall indicate to such agency or department that such reimbursement for the full cost of goods or services provided is not in the best interest of the State, then reimbursement for the full cost of any goods or services provided shall not be required until June 30 of the next odd year. This section shall not apply to specialized transportation authorities created pursuant to Chapter 17 [repealed] of Title 2.

(b) "Full cost" is defined as purchase or out-of-pocket costs including other employment costs plus overhead costs, computed in accordance with accepted governmental accounting principles, as prescribed by the Secretary of Finance.

29 Del. C. 1953, § 6531; 58 Del. Laws, c. 579, § 2; 61 Del. Laws, c. 457, § 2; 62 Del. Laws, c. 92, § 1; 70 Del. Laws, c. 186, § 1.;



§ 6532. Cost-of-living salary supplements

Repealed by 61 Del. Laws, c. 116, § 86(b), eff. July 1, 1977.;



§ 6533. Limitation on appropriations

(a) The following terms, as used in this section, shall be defined as follows:

(1) "Appropriation" shall include automatic appropriations and continuing appropriations. An automatic appropriation shall be deemed made when any of the funds so appropriated are expended. A continuing appropriation shall be deemed made on the effective date of the first expenditure of funds so appropriated, notwithstanding the fact that the appropriation may be made continuing by virtue of a later act preventing the reversion of the appropriation.

(2) "Automatic appropriation" shall mean an appropriation which specifies no fixed dollar maximum amount, that amount being determined upon the occurrence of a stated future condition.

(3) "Budget Act" shall mean the Budget Appropriation Bill duly enacted according to §§ 6335 through 6338 of this title, approved by the Governor, and any amendatory legislation.

(4) "Budget Reserve Account" as used in subsection (b) of this section shall mean the Budget Reserve Account as of the close of the fiscal year next preceding the year in which the appropriation, supplemental appropriation or Budget Act described in that subsection is enacted.

(5) "Continuing appropriation" shall mean the unencumbered balance of any General Fund appropriation which, once established, is automatically renewed in any succeeding fiscal year without further legislative action.

(6) "General Fund" shall be as defined in § 6102 of this title.

(7) "Revenue anticipation bonds or notes" shall mean notes or bonds issued by the State in anticipation of the receipt by the State of taxes and revenues payable to the State and to the payment of which the State has pledged its full faith and credit, to the extent that the proceeds of such bonds or notes are deposited in the General Fund.

(8) "Supplemental appropriation" shall mean an appropriation provided by a Supplementary Appropriation Bill pursuant to § 6339 of this title.

(b) No appropriation, supplemental appropriation or budget act shall cause the aggregate General Fund appropriations enacted for any given fiscal year to exceed 98 percent of the estimated General Fund revenue for such fiscal year from all sources, including estimated unencumbered funds remaining at the end of the previous fiscal year. An act approved pursuant to Article VIII, § 3 of the Delaware Constitution of 1897, shall not be considered an appropriation for the purpose of this section. Estimated unencumbered funds are calculated by taking the estimated General Fund cash balance at the end of the fiscal year less estimated revenue anticipation bonds or notes, estimated encumbrances, estimated continuing appropriations and the amount of the Budget Reserve Fund as established in subsection (d) of this section at the end of said fiscal year. The amount of said revenue estimate and estimated unencumbered funds remaining shall be determined by the most recent joint resolution approved from time to time by a majority of the members elected to each House of the General Assembly and signed by the Governor.

(c) Notwithstanding subsection (b) of this section, any portion of the amount between 98 and 100 percent of the estimated General Fund revenue for any fiscal year as estimated in accordance with subsection (b) of this section may be appropriated in any given fiscal year in the event of emergencies involving the health, safety or welfare of the citizens of the State, such appropriations to be approved by three fifths of the members elected to each House of the General Assembly.

(d) There is hereby established a Budget Reserve Account within the General Fund. Within 45 days after the end of any fiscal year, the excess of any unencumbered funds remaining from the said fiscal year shall be paid by the Secretary of Finance into the Budget Reserve Account; provided, however, that no such payment will be made which would increase the total of the Budget Reserve Account to more than 5 percent of only the estimated General Fund revenues as set by subsection (b) of this section. The excess of any unencumbered funds shall be determined by subtracting from the actual unencumbered funds at the end of any fiscal year an amount which together with the latest estimated General Fund revenues is necessary to fund the ensuing fiscal year's General Fund budget including the required estimated supplemental and automatic appropriation for said ensuing fiscal year less estimated reversions. The General Assembly by three-fifths vote of the members elected to each House may appropriate from the Budget Reserve Account such additional sums as may be necessary to fund any unanticipated deficit in any given fiscal year or to provide funds required as a result of any revenue reduction enacted by the General Assembly.

(e) There is hereby established a Revenue Refund Account within the Office of the State Treasurer. Prior to depositing receipts and moneys of this State to the credit of the State Treasurer in the General Fund, the State Treasurer and the Secretary of Finance shall determine the appropriate refund amounts by major categories and pay same into the Revenue Refund Account.

(1) Total refunds of overpayments of taxes and fees required by Delaware state law to be paid during any fiscal year, as certified by the State Treasurer and the Secretary of Finance as necessary for such payments, shall not exceed the estimate adopted by the Delaware Economic and Financial Advisory Council (or its successor entity) as of each reporting date.

(2) The State Treasurer shall prepare and issue reports periodically, upon request, as follows:

a. Estimates of refund disbursements for the current fiscal year and next succeeding fiscal year by major categories for use by the Delaware Economic and Financial Advisory Council (or its successor entity) and/or members thereof; and

b. Status of Revenue Refund Account by major categories at the close of business for each month for use by the Secretary of Finance, the Director of the Office of Management and Budget, and the Controller General.

(f) No appropriation or supplemental appropriation enacted for any given fiscal year for grants-in-aid in the aggregate shall: (1) Exceed 1.2 percent of the estimated net state General Fund revenue estimated in March for such fiscal year from all sources; and (2) cause the aggregate state General Fund appropriations enacted for any given fiscal year to exceed 98 percent of the estimated net state General Fund revenue for such fiscal year from all sources, including estimated unencumbered funds remaining at the end of the previous fiscal year. The term "estimated net state General Fund revenue" means the estimated gross state General Fund revenue less estimated revenue refunds.

(g) Any appropriation for municipal street aid shall not be subject to the limitation in subsection (f) of this section.

61 Del. Laws, c. 411, § 1; 62 Del. Laws, c. 235, §§ 1, 2; 63 Del. Laws, c. 196, § 3; 65 Del. Laws, c. 87, § 79; 66 Del. Laws, c. 87, § 4; 66 Del. Laws, c. 345, § 17; 75 Del. Laws, c. 88, § 21(13).;



§ 6534. Revenue estimates

(a) The Governor shall submit to all members of the General Assembly and the Controller General an estimate of anticipated General Fund revenues by major categories for the current and next immediate fiscal year. Such report shall be made not later than the 25th day of September, December, March, April and May, and the 20th day of June.

(b)(1) Anticipated General Fund revenue estimate figures shall be reported as net, i.e., anticipated refunds for overpayments of taxes and fees required by Delaware state law shall be subtracted by major categories for the current and next immediate fiscal year from gross estimates of anticipated General Fund revenues; and

(2) The Secretary of Finance shall report such revenue refund disbursements on all financial statements issued by the Department of Finance. Further, estimates of fiscal year revenues and disbursements prepared by the Delaware Economic and Financial Advisory Council (or its successor entity) shall follow this procedure.

(3) The Delaware Economic and Financial Advisory Council shall review the report described in § 8305(6)b. of this title and shall, based on such review and any other information as the Council deems appropriate, approve by majority vote no later than April 25 of the year following the issuance by the Division of Revenue of such report an estimate of the revenue loss to the State caused by tax preferences as that term is defined in § 8305(6) of this title.

62 Del. Laws, c. 68, § 47; 64 Del. Laws, c. 324, § 1; 65 Del. Laws, c. 87, § 95; 68 Del. Laws, c. 241, § 2.;






CHAPTER 66. CONTRACTS WITH PUBLIC LIBRARY SYSTEM

§ 6601. State library policy

It is hereby declared to be the policy of the State, as part of its provision for public education, to promote the establishment and development of public library service throughout the State and its political subdivisions.

64 Del. Laws, c. 400, § 1.;



§ 6602. Contracting for library services

(a) In order to encourage the maintenance and development of proper standards, including personnel standards, hours of operation, library materials, collection standards and interlibrary resource sharing, and to provide for the development of statewide public library service, the Delaware Division of Libraries may contract with any public library, including privately incorporated public libraries or public library systems established pursuant to Chapter 8 of Title 9, which qualifies under standards established by the Division with the approval of the Delaware Council on Libraries, to provide library services.

(b) The formula for services purchased by the Division of Libraries shall be as follows for fiscal year 2012 and in each succeeding fiscal year:

(1) Forty percent of the total funds appropriated under this chapter shall be allocated among each of the contracting public libraries based upon actual expenditures, exclusive of state or federal funds, for public library services by such contracting public library and by the political subdivision or subdivisions operating or participating in the public library or public library system in the most recently completed fiscal year or in the case of a newly-constructed or renovated public library project based upon expenditures in the current fiscal year subject to adjustment for actual expenditures at fiscal year end, as determined by the Division of Libraries and Delaware Council on Libraries; and

(2) Forty percent of the total funds appropriated under this chapter shall be allocated among each of the contracting public libraries on a per capita basis for persons served by the public library or public library system as determined by the Division of Libraries with the approval of the Council on Libraries; and

(3) Ten percent of the total funds appropriated under this chapter shall be allocated to the Division of Libraries to fund statewide library services, cooperative planning and evaluation services, and to enable public libraries and public library systems to meet standards established by the Division of Libraries with the approval of the Council on Libraries; and

(4) Up to 10% of the total funds appropriated under this chapter may be allocated to fund countywide and/or regional public library services provided through anchor public libraries approved by the Division of Libraries and Council on Libraries. The Division of Libraries may with the approval of the Council on Libraries use any portion of the funds set aside pursuant to this subsection to temporarily assist a contracting public library impacted by changes to the funding allocations as a result of a decennial census or the addition or expansion of a contracting public library. Any funds not allocated under this subsection shall be distributed to the contract public libraries on the same pro-rata basis as funds are allocated pursuant to paragraphs (b)(1) and (2) of this section to enable contract public libraries to improve collections, staffing or other priorities as mutually agreed by each public library and the Division of Libraries with the approval of the Council on Libraries.

(c), (d) [Repealed.]

64 Del. Laws, c. 400, § 1; 71 Del. Laws, c. 110, § 1; 72 Del. Laws, c. 93, § 1; 75 Del. Laws, c. 350, § 152; 78 Del. Laws, c. 172, § 1.;



§ 6603. Limitation on expenditures

(a) In no case shall the Division pay, for the services received, more than was expended, exclusive of state and federal aid, by the political subdivision or organization operating the library.

(b) If in any year the state appropriations to the Division for services under this chapter are not sufficient to meet the cost of approved contracts for services or state appropriations exceed the formula designated in § 6602(b) of this title, the Division shall prorate the available funds in such manner so that each public library or public library system shall receive its proportionate share.

(c) In the event that no moneys are appropriated for the purpose of this chapter in any year, no public library or public library system shall have any claim to any other moneys appropriated to the Division.

64 Del. Laws, c. 400, § 1.;



§ 6604. Requirements for contracting with Division

Public libraries or public library systems contracting with the Division must meet, or provide evidence of attempting to meet, minimum standards of operations as established by the Division and approved by the Council. The Division shall publish guidelines for the disposition of library materials purchased with state funds.

64 Del. Laws, c. 400, § 1.;



§ 6605. Standards of eligibility; reports on operation

The Division shall establish and publish the procedure under which public libraries and public library systems may be eligible to contract with the State and may require reports on the operation of all libraries with which it contracts.

64 Del. Laws, c. 400, § 1.;






CHAPTER 66A. LIBRARY CONSTRUCTION

§ 6601A. Short title

This chapter shall be known as the "Delaware Public Library Construction Assistance Act."

67 Del. Laws, c. 412, § 1.;

§ 6602A Definitions.

As used in this chapter:

(1) "Library construction" includes, but is not limited to, the acquisition, construction, reconstruction, alteration, remodeling or enlargement of library buildings, the acquisition or installation of apparatus or equipment or the acquisition of land required as sites for such buildings, including land or rights in land needed to provide access to sites, and the grading or other improvements of such sites, land or rights in land, including the construction of sidewalks where authorized by law, the construction of any sewers or water mains needed to connect such buildings to any publicly-owned sewer system or water system. The following items are not considered to be included within the definition of "library construction": Supplies, furniture and equipment not attached to the building, computers, debt service on loans, maintenance items and operating costs.

(2) "Non-state share" means:

a. A sum of money from sources other than state funds;

b. The fair market value of:

1. Developed and/or undeveloped land not currently used as a public library site but to be used as the location for "library construction" as defined herein, including parking lots; or

2. An existing facility under development not currently used as a public library but to be used as the location for "library construction", as defined herein; or

3. An existing facility and/or land currently used as a public library site, including parking lots, to which deed title was conveyed to the public library governing authority after July 1, 1992.

The aggregate value of the money, lands and facilities described in subparagraphs a. and b. of this paragraph, when provided by any source other than the state and matched with the state share, will equal the total cost of the proposed library construction.

(3) "State share" means that maximum sum of money which may be paid from state sources for a library construction project.

(4) "Total cost" means the maximum sum or sums of money which may be spent for a library construction project, provided that nothing contained in this chapter shall prevent any non-state source from increasing said total cost by providing a larger amount from non-state sources than that stated as that non-state share, nor prevent the acceptance and use of any funds appropriated by the Congress of the United States for these purposes.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, §§ 27(a), (b).;

§ 6603A Eligibility.

Any public library, including privately incorporated public libraries, the Dover Public Library established pursuant to Chapter 158 of Part I, Volume 60, Laws of Delaware and public library systems established pursuant to Chapter 8 of Title 9 may be eligible for state assistance in library construction costs, with the state share representing up to 50% of the total cost of such library construction project. State funding of library construction may be requested in phases and could be authorized over more than 1 fiscal year.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, § 27(d); 71 Del. Laws, c. 378, § 31.;

§ 6604A Review of proposals.

The Department of State, upon receipt of a request for state assistance under this chapter, shall refer each proposal to the Division of Libraries and the Delaware Council on Libraries for their comments. The Division of Libraries and the Delaware Council on Libraries shall provide the Department of State with their comments on each such proposal within 30 days of receipt of the proposal. The Department of State shall forward all proposals and comments to the Director of the Office of Management and Budget. The Director of the Office of Management and Budget shall review all proposals for funding under this chapter and include all proposals as part of the annual capital budget. This review shall include, but not be limited to, a determination of need of the project, scope of the project, total cost of the project, and the availability of the non-state share.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, § 27(c); 69 Del. Laws, c. 10, § 8; 75 Del. Laws, c. 88, § 21(13).;

§ 6605A Expenditure of funds.

The Director of the Office of Management and Budget, as part of the annual capital budget responsibilities set forth in § 6342 of this title, shall insure that the State share and nonstate share on all projects funded under this chapter are expended in conformance with the provisions of this chapter.

67 Del. Laws, c. 412, § 1; 69 Del. Laws, c. 10, § 9; 75 Del. Laws, c. 88, § 21(13).;

§ 6606A Retroactivity.

Any library construction project certified by the Delaware Division of Libraries and the Delaware Council on Libraries may proceed with planning, design and other construction expenditures using local funds and any state assistance may be applied retroactively to such costs incurred after the date of such certification, provided however, that certification of such project shall not bind the State to provide assistance.

78 Del. Laws, c. 76, § 61.;



§ 6602A. Definitions

As used in this chapter:

(1) "Library construction" includes, but is not limited to, the acquisition, construction, reconstruction, alteration, remodeling or enlargement of library buildings, the acquisition or installation of apparatus or equipment or the acquisition of land required as sites for such buildings, including land or rights in land needed to provide access to sites, and the grading or other improvements of such sites, land or rights in land, including the construction of sidewalks where authorized by law, the construction of any sewers or water mains needed to connect such buildings to any publicly-owned sewer system or water system. The following items are not considered to be included within the definition of "library construction": Supplies, furniture and equipment not attached to the building, computers, debt service on loans, maintenance items and operating costs.

(2) "Non-state share" means:

a. A sum of money from sources other than state funds;

b. The fair market value of:

1. Developed and/or undeveloped land not currently used as a public library site but to be used as the location for "library construction" as defined herein, including parking lots; or

2. An existing facility under development not currently used as a public library but to be used as the location for "library construction", as defined herein; or

3. An existing facility and/or land currently used as a public library site, including parking lots, to which deed title was conveyed to the public library governing authority after July 1, 1992.

The aggregate value of the money, lands and facilities described in subparagraphs a. and b. of this paragraph, when provided by any source other than the state and matched with the state share, will equal the total cost of the proposed library construction.

(3) "State share" means that maximum sum of money which may be paid from state sources for a library construction project.

(4) "Total cost" means the maximum sum or sums of money which may be spent for a library construction project, provided that nothing contained in this chapter shall prevent any non-state source from increasing said total cost by providing a larger amount from non-state sources than that stated as that non-state share, nor prevent the acceptance and use of any funds appropriated by the Congress of the United States for these purposes.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, §§ 27(a), (b).;

§ 6603A Eligibility.

Any public library, including privately incorporated public libraries, the Dover Public Library established pursuant to Chapter 158 of Part I, Volume 60, Laws of Delaware and public library systems established pursuant to Chapter 8 of Title 9 may be eligible for state assistance in library construction costs, with the state share representing up to 50% of the total cost of such library construction project. State funding of library construction may be requested in phases and could be authorized over more than 1 fiscal year.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, § 27(d); 71 Del. Laws, c. 378, § 31.;

§ 6604A Review of proposals.

The Department of State, upon receipt of a request for state assistance under this chapter, shall refer each proposal to the Division of Libraries and the Delaware Council on Libraries for their comments. The Division of Libraries and the Delaware Council on Libraries shall provide the Department of State with their comments on each such proposal within 30 days of receipt of the proposal. The Department of State shall forward all proposals and comments to the Director of the Office of Management and Budget. The Director of the Office of Management and Budget shall review all proposals for funding under this chapter and include all proposals as part of the annual capital budget. This review shall include, but not be limited to, a determination of need of the project, scope of the project, total cost of the project, and the availability of the non-state share.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, § 27(c); 69 Del. Laws, c. 10, § 8; 75 Del. Laws, c. 88, § 21(13).;

§ 6605A Expenditure of funds.

The Director of the Office of Management and Budget, as part of the annual capital budget responsibilities set forth in § 6342 of this title, shall insure that the State share and nonstate share on all projects funded under this chapter are expended in conformance with the provisions of this chapter.

67 Del. Laws, c. 412, § 1; 69 Del. Laws, c. 10, § 9; 75 Del. Laws, c. 88, § 21(13).;

§ 6606A Retroactivity.

Any library construction project certified by the Delaware Division of Libraries and the Delaware Council on Libraries may proceed with planning, design and other construction expenditures using local funds and any state assistance may be applied retroactively to such costs incurred after the date of such certification, provided however, that certification of such project shall not bind the State to provide assistance.

78 Del. Laws, c. 76, § 61.;



§ 6603A. Eligibility

Any public library, including privately incorporated public libraries, the Dover Public Library established pursuant to Chapter 158 of Part I, Volume 60, Laws of Delaware and public library systems established pursuant to Chapter 8 of Title 9 may be eligible for state assistance in library construction costs, with the state share representing up to 50% of the total cost of such library construction project. State funding of library construction may be requested in phases and could be authorized over more than 1 fiscal year.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, § 27(d); 71 Del. Laws, c. 378, § 31.;

§ 6604A Review of proposals.

The Department of State, upon receipt of a request for state assistance under this chapter, shall refer each proposal to the Division of Libraries and the Delaware Council on Libraries for their comments. The Division of Libraries and the Delaware Council on Libraries shall provide the Department of State with their comments on each such proposal within 30 days of receipt of the proposal. The Department of State shall forward all proposals and comments to the Director of the Office of Management and Budget. The Director of the Office of Management and Budget shall review all proposals for funding under this chapter and include all proposals as part of the annual capital budget. This review shall include, but not be limited to, a determination of need of the project, scope of the project, total cost of the project, and the availability of the non-state share.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, § 27(c); 69 Del. Laws, c. 10, § 8; 75 Del. Laws, c. 88, § 21(13).;

§ 6605A Expenditure of funds.

The Director of the Office of Management and Budget, as part of the annual capital budget responsibilities set forth in § 6342 of this title, shall insure that the State share and nonstate share on all projects funded under this chapter are expended in conformance with the provisions of this chapter.

67 Del. Laws, c. 412, § 1; 69 Del. Laws, c. 10, § 9; 75 Del. Laws, c. 88, § 21(13).;

§ 6606A Retroactivity.

Any library construction project certified by the Delaware Division of Libraries and the Delaware Council on Libraries may proceed with planning, design and other construction expenditures using local funds and any state assistance may be applied retroactively to such costs incurred after the date of such certification, provided however, that certification of such project shall not bind the State to provide assistance.

78 Del. Laws, c. 76, § 61.;



§ 6604A. Review of proposals

The Department of State, upon receipt of a request for state assistance under this chapter, shall refer each proposal to the Division of Libraries and the Delaware Council on Libraries for their comments. The Division of Libraries and the Delaware Council on Libraries shall provide the Department of State with their comments on each such proposal within 30 days of receipt of the proposal. The Department of State shall forward all proposals and comments to the Director of the Office of Management and Budget. The Director of the Office of Management and Budget shall review all proposals for funding under this chapter and include all proposals as part of the annual capital budget. This review shall include, but not be limited to, a determination of need of the project, scope of the project, total cost of the project, and the availability of the non-state share.

67 Del. Laws, c. 412, § 1; 68 Del. Laws, c. 405, § 27(c); 69 Del. Laws, c. 10, § 8; 75 Del. Laws, c. 88, § 21(13).;

§ 6605A Expenditure of funds.

The Director of the Office of Management and Budget, as part of the annual capital budget responsibilities set forth in § 6342 of this title, shall insure that the State share and nonstate share on all projects funded under this chapter are expended in conformance with the provisions of this chapter.

67 Del. Laws, c. 412, § 1; 69 Del. Laws, c. 10, § 9; 75 Del. Laws, c. 88, § 21(13).;

§ 6606A Retroactivity.

Any library construction project certified by the Delaware Division of Libraries and the Delaware Council on Libraries may proceed with planning, design and other construction expenditures using local funds and any state assistance may be applied retroactively to such costs incurred after the date of such certification, provided however, that certification of such project shall not bind the State to provide assistance.

78 Del. Laws, c. 76, § 61.;



§ 6605A. Expenditure of funds

The Director of the Office of Management and Budget, as part of the annual capital budget responsibilities set forth in § 6342 of this title, shall insure that the State share and nonstate share on all projects funded under this chapter are expended in conformance with the provisions of this chapter.

67 Del. Laws, c. 412, § 1; 69 Del. Laws, c. 10, § 9; 75 Del. Laws, c. 88, § 21(13).;

§ 6606A Retroactivity.

Any library construction project certified by the Delaware Division of Libraries and the Delaware Council on Libraries may proceed with planning, design and other construction expenditures using local funds and any state assistance may be applied retroactively to such costs incurred after the date of such certification, provided however, that certification of such project shall not bind the State to provide assistance.

78 Del. Laws, c. 76, § 61.;



§ 6606A. Retroactivity

Any library construction project certified by the Delaware Division of Libraries and the Delaware Council on Libraries may proceed with planning, design and other construction expenditures using local funds and any state assistance may be applied retroactively to such costs incurred after the date of such certification, provided however, that certification of such project shall not bind the State to provide assistance.

78 Del. Laws, c. 76, § 61.;






CHAPTER 66B. PUBLIC LIBRARY TECHNOLOGY ACT

§ 6601B. Short title

This chapter shall be known as the "Delaware Public Library Technology Assistance Act."

71 Del. Laws, c. 455, § 1.;

§ 6602B Definitions.

As used in this chapter:

(1) "Library technology" includes, but is not limited to, technologies that support the storage, retrieval, processing and dissemination of information necessary for the efficient and effective operation of libraries in meeting the information needs of their users. The following items and services are considered to be included within the definition of "library technology": hardware, software, training, installation, networking, telecommunication, database migration and consultant costs.

(2) "Networked integrated library system" is a computer system that uses a bibliographic database to support multiple library operations and online terminals.

(3) "Non-state share" means a sum of money from sources other than state funds.

(4) "Total cost" means the maximum sum or sums of money which may be spent for library technology projects, provided that nothing contained in this chapter shall prevent any non-state source from increasing said total cost by providing a larger amount from non-state sources than that stated as that non-state share, nor prevent the acceptance and use of any future funds appropriated by the Congress of the United States for these purposes.

71 Del. Laws, c. 455, § 1.;

§ 6603B Eligibility for Library Improvement Grants.

Any networked integrated public library system, approved by the Division of Libraries with the advice of the Delaware Council on Libraries, may be eligible to receive a library technology Improvement Grant to support library technology costs.

71 Del. Laws, c. 455, § 1; 79 Del. Laws, c. 78, § 120.;

§ 6604B Standards of eligibility.

The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish technical standards that networked integrated public library systems must meet to be eligible to receive an Improvement Grant. The Division of Libraries may require statistics and reports on the operations of networked integrated public library systems that receive Improvement Grants.

71 Del. Laws, c. 455, § 1.;

§ 6605B Review and recommendation of proposals.

The Division of Libraries shall annually request proposals from eligible automated and networked integrated public library systems for Improvement Grants. The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish criteria for reviewing, giving priority to and recommending projects for Improvement Grants. The Division of Libraries, upon receipt of a request for an Improvement Grant under this chapter, shall refer each proposal, determined by the Division of Libraries to be eligible, to the Office of Information Systems and the Delaware Council on Libraries for their comments. The Office of Information Systems and the Delaware Council on Libraries shall provide the Division of Libraries with comments on each proposal within 45 days of receipt of the proposal. The Delaware Division of Libraries, with the approval of the Secretary of State, may award annually the total funds appropriated for Improvement Grants under this chapter, to networked integrated public library systems to fund contracts for technology projects as defined in this chapter. For the purpose of this chapter, the Division of Libraries shall be considered a networked integrated library system that may apply directly to the Secretary of State for improvement grants that have statewide benefits. Such grants may be awarded with the advice of the Delaware Council on Libraries and shall not require a non-state share.

71 Del. Laws, c. 455, § 1; 73 Del. Laws, c. 74, § 128.;

§ 6606B Expenditure of funds.

The Department of State shall insure that the state share and non-state share on all projects funded by Improvement Grants under this chapter are expended in conformance with this chapter."

71 Del. Laws, c. 455, § 1.;



§ 6602B. Definitions

As used in this chapter:

(1) "Library technology" includes, but is not limited to, technologies that support the storage, retrieval, processing and dissemination of information necessary for the efficient and effective operation of libraries in meeting the information needs of their users. The following items and services are considered to be included within the definition of "library technology": hardware, software, training, installation, networking, telecommunication, database migration and consultant costs.

(2) "Networked integrated library system" is a computer system that uses a bibliographic database to support multiple library operations and online terminals.

(3) "Non-state share" means a sum of money from sources other than state funds.

(4) "Total cost" means the maximum sum or sums of money which may be spent for library technology projects, provided that nothing contained in this chapter shall prevent any non-state source from increasing said total cost by providing a larger amount from non-state sources than that stated as that non-state share, nor prevent the acceptance and use of any future funds appropriated by the Congress of the United States for these purposes.

71 Del. Laws, c. 455, § 1.;

§ 6603B Eligibility for Library Improvement Grants.

Any networked integrated public library system, approved by the Division of Libraries with the advice of the Delaware Council on Libraries, may be eligible to receive a library technology Improvement Grant to support library technology costs.

71 Del. Laws, c. 455, § 1; 79 Del. Laws, c. 78, § 120.;

§ 6604B Standards of eligibility.

The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish technical standards that networked integrated public library systems must meet to be eligible to receive an Improvement Grant. The Division of Libraries may require statistics and reports on the operations of networked integrated public library systems that receive Improvement Grants.

71 Del. Laws, c. 455, § 1.;

§ 6605B Review and recommendation of proposals.

The Division of Libraries shall annually request proposals from eligible automated and networked integrated public library systems for Improvement Grants. The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish criteria for reviewing, giving priority to and recommending projects for Improvement Grants. The Division of Libraries, upon receipt of a request for an Improvement Grant under this chapter, shall refer each proposal, determined by the Division of Libraries to be eligible, to the Office of Information Systems and the Delaware Council on Libraries for their comments. The Office of Information Systems and the Delaware Council on Libraries shall provide the Division of Libraries with comments on each proposal within 45 days of receipt of the proposal. The Delaware Division of Libraries, with the approval of the Secretary of State, may award annually the total funds appropriated for Improvement Grants under this chapter, to networked integrated public library systems to fund contracts for technology projects as defined in this chapter. For the purpose of this chapter, the Division of Libraries shall be considered a networked integrated library system that may apply directly to the Secretary of State for improvement grants that have statewide benefits. Such grants may be awarded with the advice of the Delaware Council on Libraries and shall not require a non-state share.

71 Del. Laws, c. 455, § 1; 73 Del. Laws, c. 74, § 128.;

§ 6606B Expenditure of funds.

The Department of State shall insure that the state share and non-state share on all projects funded by Improvement Grants under this chapter are expended in conformance with this chapter."

71 Del. Laws, c. 455, § 1.;



§ 6603B. Eligibility for Library Improvement Grants

Any networked integrated public library system, approved by the Division of Libraries with the advice of the Delaware Council on Libraries, may be eligible to receive a library technology Improvement Grant to support library technology costs.

71 Del. Laws, c. 455, § 1; 79 Del. Laws, c. 78, § 120.;

§ 6604B Standards of eligibility.

The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish technical standards that networked integrated public library systems must meet to be eligible to receive an Improvement Grant. The Division of Libraries may require statistics and reports on the operations of networked integrated public library systems that receive Improvement Grants.

71 Del. Laws, c. 455, § 1.;

§ 6605B Review and recommendation of proposals.

The Division of Libraries shall annually request proposals from eligible automated and networked integrated public library systems for Improvement Grants. The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish criteria for reviewing, giving priority to and recommending projects for Improvement Grants. The Division of Libraries, upon receipt of a request for an Improvement Grant under this chapter, shall refer each proposal, determined by the Division of Libraries to be eligible, to the Office of Information Systems and the Delaware Council on Libraries for their comments. The Office of Information Systems and the Delaware Council on Libraries shall provide the Division of Libraries with comments on each proposal within 45 days of receipt of the proposal. The Delaware Division of Libraries, with the approval of the Secretary of State, may award annually the total funds appropriated for Improvement Grants under this chapter, to networked integrated public library systems to fund contracts for technology projects as defined in this chapter. For the purpose of this chapter, the Division of Libraries shall be considered a networked integrated library system that may apply directly to the Secretary of State for improvement grants that have statewide benefits. Such grants may be awarded with the advice of the Delaware Council on Libraries and shall not require a non-state share.

71 Del. Laws, c. 455, § 1; 73 Del. Laws, c. 74, § 128.;

§ 6606B Expenditure of funds.

The Department of State shall insure that the state share and non-state share on all projects funded by Improvement Grants under this chapter are expended in conformance with this chapter."

71 Del. Laws, c. 455, § 1.;



§ 6604B. Standards of eligibility

The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish technical standards that networked integrated public library systems must meet to be eligible to receive an Improvement Grant. The Division of Libraries may require statistics and reports on the operations of networked integrated public library systems that receive Improvement Grants.

71 Del. Laws, c. 455, § 1.;

§ 6605B Review and recommendation of proposals.

The Division of Libraries shall annually request proposals from eligible automated and networked integrated public library systems for Improvement Grants. The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish criteria for reviewing, giving priority to and recommending projects for Improvement Grants. The Division of Libraries, upon receipt of a request for an Improvement Grant under this chapter, shall refer each proposal, determined by the Division of Libraries to be eligible, to the Office of Information Systems and the Delaware Council on Libraries for their comments. The Office of Information Systems and the Delaware Council on Libraries shall provide the Division of Libraries with comments on each proposal within 45 days of receipt of the proposal. The Delaware Division of Libraries, with the approval of the Secretary of State, may award annually the total funds appropriated for Improvement Grants under this chapter, to networked integrated public library systems to fund contracts for technology projects as defined in this chapter. For the purpose of this chapter, the Division of Libraries shall be considered a networked integrated library system that may apply directly to the Secretary of State for improvement grants that have statewide benefits. Such grants may be awarded with the advice of the Delaware Council on Libraries and shall not require a non-state share.

71 Del. Laws, c. 455, § 1; 73 Del. Laws, c. 74, § 128.;

§ 6606B Expenditure of funds.

The Department of State shall insure that the state share and non-state share on all projects funded by Improvement Grants under this chapter are expended in conformance with this chapter."

71 Del. Laws, c. 455, § 1.;



§ 6605B. Review and recommendation of proposals

The Division of Libraries shall annually request proposals from eligible automated and networked integrated public library systems for Improvement Grants. The Division of Libraries, with the advice of the Delaware Council on Libraries, shall establish and publish criteria for reviewing, giving priority to and recommending projects for Improvement Grants. The Division of Libraries, upon receipt of a request for an Improvement Grant under this chapter, shall refer each proposal, determined by the Division of Libraries to be eligible, to the Office of Information Systems and the Delaware Council on Libraries for their comments. The Office of Information Systems and the Delaware Council on Libraries shall provide the Division of Libraries with comments on each proposal within 45 days of receipt of the proposal. The Delaware Division of Libraries, with the approval of the Secretary of State, may award annually the total funds appropriated for Improvement Grants under this chapter, to networked integrated public library systems to fund contracts for technology projects as defined in this chapter. For the purpose of this chapter, the Division of Libraries shall be considered a networked integrated library system that may apply directly to the Secretary of State for improvement grants that have statewide benefits. Such grants may be awarded with the advice of the Delaware Council on Libraries and shall not require a non-state share.

71 Del. Laws, c. 455, § 1; 73 Del. Laws, c. 74, § 128.;

§ 6606B Expenditure of funds.

The Department of State shall insure that the state share and non-state share on all projects funded by Improvement Grants under this chapter are expended in conformance with this chapter."

71 Del. Laws, c. 455, § 1.;



§ 6606B. Expenditure of funds

The Department of State shall insure that the state share and non-state share on all projects funded by Improvement Grants under this chapter are expended in conformance with this chapter."

71 Del. Laws, c. 455, § 1.;






CHAPTER 66C. DELAWARE CHILDREN'S INTERNET PROTECTION ACT

§ 6601C. Short title

This chapter shall be known as the "Delaware Children's Internet Protection Act."

74 Del. Laws, c. 414, § 1.;

§ 6602C Purpose.

It is the intent of the General Assembly to establish a cost-effective and efficient way to protect minors who use computers in Delaware public libraries from viewing obscene or pornographic materials on the Internet.

74 Del. Laws, c. 414, § 1.;

§ 6603C Definitions.

As used in this chapter:

(1) "Inappropriate materials" means visual depictions which are obscene;

(2) "Minor" means an individual under the age of 18; and

(3) "Obscene" has the meaning defined in § 1364 of Title 11.

74 Del. Laws, c. 414, § 1.;

§ 6604C Application.

(a) This chapter applies to libraries in this State which are open to the public and which receive funding from the State or from a county or municipality of the State. It does not apply to the libraries of the University of Delaware, Delaware State University and Delaware Technical and Community College or other institutions of higher education. Public school libraries in the State are exempt from the provisions of the chapter so long as Internet access on their computers is filtered through the State's computer system.

(b) No waivers from the provisions of this chapter shall be permitted by the Delaware Division of Libraries.

74 Del. Laws, c. 414, § 1.;

§ 6605C Adoption of acceptable use policies.

(a) A library subject to the provisions of this chapter shall establish and enforce a policy with respect to the acceptable use of its computers for Internet access. The acceptable use policy shall prohibit the use of a library's computers to facilitate an activity which is illegal under local, state or federal law. The acceptable use policy shall prohibit use of a library's computers to access obscene materials. Anonymous use of a library's computers by the public shall be prohibited.

(b) Use of any computer or mobile device at a library shall be governed by the library's acceptable use policy. All libraries shall post notification to patrons advising them to use personal mobile and computing devices in conformity with the library's acceptable use policy when at such library and to place appropriate controls on any devices which may be used by minors for whom they are responsible. All users of library-owned computers must be registered library cardholders.

(c) A minor who, prior to August 19, 2005, has been issued a library card which grants the minor unrestricted access to the Internet on the library's computers, will continue to have the same access after August 19, 2005, subject to the library's acceptable use policy. A parent or guardian of a minor who wants to change the level of Internet access available to minor must sign a new form indicating the level of access the minor is to have.

(d) Libraries shall implement an Internet access management system which provides parents and guardians with choices for their minor's use of library-owned computers. In order for a library card to be issued to a minor, a parent or guardian of the minor must accompany the minor to the library to apply for the card and sign a form indicating whether the minor may have access to the Internet on the library's computers and, if so, the level of access. Subject to the library's acceptable use policy, a parent or guardian may allow the minor to have unrestricted Internet access or may limit such access to content appropriate for minors. Limited access options may include, but need not be limited to, the use of dedicated computers for minors which are filtered or provide access solely to age-appropriate electronic library collections.

(e) A library shall enforce its acceptable use policy through sanctions, which may include suspension or revocation of library privileges. The public libraries of the State shall communicate with one another in order to determine if a potential user has been sanctioned elsewhere in the State.

(f) A copy of the library's acceptable use policy and the penalties for violating the policy must be given to all new library patrons with their library cards. A copy must also be posted in the library's computer area.

(g) Libraries subject to the provisions of this chapter may cooperate to develop uniform standards for acceptable use policies and sanctions for violations of the policies. The libraries may also cooperate to develop a system to communicate with one another about individuals who have been sanctioned for violation of an acceptable use policy.

74 Del. Laws, c. 414, § 1; 77 Del. Laws, c. 298, §§ 1, 2.;

§ 6606C Development of databases.

Repealed by 77 Del. Laws, c. 298, § 3, effective 90 days after enactment, per § 4 of that act. The act was signed by the Governor on June 15, 2010, and became effective September 13, 2010.;

§ 6607C Liability.

Libraries subject to this chapter and their staffs shall not be liable for inappropriate or unacceptable use of the Internet by library patrons.

74 Del. Laws, c. 414, § 1.;



§ 6602C. Purpose

It is the intent of the General Assembly to establish a cost-effective and efficient way to protect minors who use computers in Delaware public libraries from viewing obscene or pornographic materials on the Internet.

74 Del. Laws, c. 414, § 1.;

§ 6603C Definitions.

As used in this chapter:

(1) "Inappropriate materials" means visual depictions which are obscene;

(2) "Minor" means an individual under the age of 18; and

(3) "Obscene" has the meaning defined in § 1364 of Title 11.

74 Del. Laws, c. 414, § 1.;

§ 6604C Application.

(a) This chapter applies to libraries in this State which are open to the public and which receive funding from the State or from a county or municipality of the State. It does not apply to the libraries of the University of Delaware, Delaware State University and Delaware Technical and Community College or other institutions of higher education. Public school libraries in the State are exempt from the provisions of the chapter so long as Internet access on their computers is filtered through the State's computer system.

(b) No waivers from the provisions of this chapter shall be permitted by the Delaware Division of Libraries.

74 Del. Laws, c. 414, § 1.;

§ 6605C Adoption of acceptable use policies.

(a) A library subject to the provisions of this chapter shall establish and enforce a policy with respect to the acceptable use of its computers for Internet access. The acceptable use policy shall prohibit the use of a library's computers to facilitate an activity which is illegal under local, state or federal law. The acceptable use policy shall prohibit use of a library's computers to access obscene materials. Anonymous use of a library's computers by the public shall be prohibited.

(b) Use of any computer or mobile device at a library shall be governed by the library's acceptable use policy. All libraries shall post notification to patrons advising them to use personal mobile and computing devices in conformity with the library's acceptable use policy when at such library and to place appropriate controls on any devices which may be used by minors for whom they are responsible. All users of library-owned computers must be registered library cardholders.

(c) A minor who, prior to August 19, 2005, has been issued a library card which grants the minor unrestricted access to the Internet on the library's computers, will continue to have the same access after August 19, 2005, subject to the library's acceptable use policy. A parent or guardian of a minor who wants to change the level of Internet access available to minor must sign a new form indicating the level of access the minor is to have.

(d) Libraries shall implement an Internet access management system which provides parents and guardians with choices for their minor's use of library-owned computers. In order for a library card to be issued to a minor, a parent or guardian of the minor must accompany the minor to the library to apply for the card and sign a form indicating whether the minor may have access to the Internet on the library's computers and, if so, the level of access. Subject to the library's acceptable use policy, a parent or guardian may allow the minor to have unrestricted Internet access or may limit such access to content appropriate for minors. Limited access options may include, but need not be limited to, the use of dedicated computers for minors which are filtered or provide access solely to age-appropriate electronic library collections.

(e) A library shall enforce its acceptable use policy through sanctions, which may include suspension or revocation of library privileges. The public libraries of the State shall communicate with one another in order to determine if a potential user has been sanctioned elsewhere in the State.

(f) A copy of the library's acceptable use policy and the penalties for violating the policy must be given to all new library patrons with their library cards. A copy must also be posted in the library's computer area.

(g) Libraries subject to the provisions of this chapter may cooperate to develop uniform standards for acceptable use policies and sanctions for violations of the policies. The libraries may also cooperate to develop a system to communicate with one another about individuals who have been sanctioned for violation of an acceptable use policy.

74 Del. Laws, c. 414, § 1; 77 Del. Laws, c. 298, §§ 1, 2.;

§ 6606C Development of databases.

Repealed by 77 Del. Laws, c. 298, § 3, effective 90 days after enactment, per § 4 of that act. The act was signed by the Governor on June 15, 2010, and became effective September 13, 2010.;

§ 6607C Liability.

Libraries subject to this chapter and their staffs shall not be liable for inappropriate or unacceptable use of the Internet by library patrons.

74 Del. Laws, c. 414, § 1.;



§ 6603C. Definitions

As used in this chapter:

(1) "Inappropriate materials" means visual depictions which are obscene;

(2) "Minor" means an individual under the age of 18; and

(3) "Obscene" has the meaning defined in § 1364 of Title 11.

74 Del. Laws, c. 414, § 1.;

§ 6604C Application.

(a) This chapter applies to libraries in this State which are open to the public and which receive funding from the State or from a county or municipality of the State. It does not apply to the libraries of the University of Delaware, Delaware State University and Delaware Technical and Community College or other institutions of higher education. Public school libraries in the State are exempt from the provisions of the chapter so long as Internet access on their computers is filtered through the State's computer system.

(b) No waivers from the provisions of this chapter shall be permitted by the Delaware Division of Libraries.

74 Del. Laws, c. 414, § 1.;

§ 6605C Adoption of acceptable use policies.

(a) A library subject to the provisions of this chapter shall establish and enforce a policy with respect to the acceptable use of its computers for Internet access. The acceptable use policy shall prohibit the use of a library's computers to facilitate an activity which is illegal under local, state or federal law. The acceptable use policy shall prohibit use of a library's computers to access obscene materials. Anonymous use of a library's computers by the public shall be prohibited.

(b) Use of any computer or mobile device at a library shall be governed by the library's acceptable use policy. All libraries shall post notification to patrons advising them to use personal mobile and computing devices in conformity with the library's acceptable use policy when at such library and to place appropriate controls on any devices which may be used by minors for whom they are responsible. All users of library-owned computers must be registered library cardholders.

(c) A minor who, prior to August 19, 2005, has been issued a library card which grants the minor unrestricted access to the Internet on the library's computers, will continue to have the same access after August 19, 2005, subject to the library's acceptable use policy. A parent or guardian of a minor who wants to change the level of Internet access available to minor must sign a new form indicating the level of access the minor is to have.

(d) Libraries shall implement an Internet access management system which provides parents and guardians with choices for their minor's use of library-owned computers. In order for a library card to be issued to a minor, a parent or guardian of the minor must accompany the minor to the library to apply for the card and sign a form indicating whether the minor may have access to the Internet on the library's computers and, if so, the level of access. Subject to the library's acceptable use policy, a parent or guardian may allow the minor to have unrestricted Internet access or may limit such access to content appropriate for minors. Limited access options may include, but need not be limited to, the use of dedicated computers for minors which are filtered or provide access solely to age-appropriate electronic library collections.

(e) A library shall enforce its acceptable use policy through sanctions, which may include suspension or revocation of library privileges. The public libraries of the State shall communicate with one another in order to determine if a potential user has been sanctioned elsewhere in the State.

(f) A copy of the library's acceptable use policy and the penalties for violating the policy must be given to all new library patrons with their library cards. A copy must also be posted in the library's computer area.

(g) Libraries subject to the provisions of this chapter may cooperate to develop uniform standards for acceptable use policies and sanctions for violations of the policies. The libraries may also cooperate to develop a system to communicate with one another about individuals who have been sanctioned for violation of an acceptable use policy.

74 Del. Laws, c. 414, § 1; 77 Del. Laws, c. 298, §§ 1, 2.;

§ 6606C Development of databases.

Repealed by 77 Del. Laws, c. 298, § 3, effective 90 days after enactment, per § 4 of that act. The act was signed by the Governor on June 15, 2010, and became effective September 13, 2010.;

§ 6607C Liability.

Libraries subject to this chapter and their staffs shall not be liable for inappropriate or unacceptable use of the Internet by library patrons.

74 Del. Laws, c. 414, § 1.;



§ 6604C. Application

(a) This chapter applies to libraries in this State which are open to the public and which receive funding from the State or from a county or municipality of the State. It does not apply to the libraries of the University of Delaware, Delaware State University and Delaware Technical and Community College or other institutions of higher education. Public school libraries in the State are exempt from the provisions of the chapter so long as Internet access on their computers is filtered through the State's computer system.

(b) No waivers from the provisions of this chapter shall be permitted by the Delaware Division of Libraries.

74 Del. Laws, c. 414, § 1.;

§ 6605C Adoption of acceptable use policies.

(a) A library subject to the provisions of this chapter shall establish and enforce a policy with respect to the acceptable use of its computers for Internet access. The acceptable use policy shall prohibit the use of a library's computers to facilitate an activity which is illegal under local, state or federal law. The acceptable use policy shall prohibit use of a library's computers to access obscene materials. Anonymous use of a library's computers by the public shall be prohibited.

(b) Use of any computer or mobile device at a library shall be governed by the library's acceptable use policy. All libraries shall post notification to patrons advising them to use personal mobile and computing devices in conformity with the library's acceptable use policy when at such library and to place appropriate controls on any devices which may be used by minors for whom they are responsible. All users of library-owned computers must be registered library cardholders.

(c) A minor who, prior to August 19, 2005, has been issued a library card which grants the minor unrestricted access to the Internet on the library's computers, will continue to have the same access after August 19, 2005, subject to the library's acceptable use policy. A parent or guardian of a minor who wants to change the level of Internet access available to minor must sign a new form indicating the level of access the minor is to have.

(d) Libraries shall implement an Internet access management system which provides parents and guardians with choices for their minor's use of library-owned computers. In order for a library card to be issued to a minor, a parent or guardian of the minor must accompany the minor to the library to apply for the card and sign a form indicating whether the minor may have access to the Internet on the library's computers and, if so, the level of access. Subject to the library's acceptable use policy, a parent or guardian may allow the minor to have unrestricted Internet access or may limit such access to content appropriate for minors. Limited access options may include, but need not be limited to, the use of dedicated computers for minors which are filtered or provide access solely to age-appropriate electronic library collections.

(e) A library shall enforce its acceptable use policy through sanctions, which may include suspension or revocation of library privileges. The public libraries of the State shall communicate with one another in order to determine if a potential user has been sanctioned elsewhere in the State.

(f) A copy of the library's acceptable use policy and the penalties for violating the policy must be given to all new library patrons with their library cards. A copy must also be posted in the library's computer area.

(g) Libraries subject to the provisions of this chapter may cooperate to develop uniform standards for acceptable use policies and sanctions for violations of the policies. The libraries may also cooperate to develop a system to communicate with one another about individuals who have been sanctioned for violation of an acceptable use policy.

74 Del. Laws, c. 414, § 1; 77 Del. Laws, c. 298, §§ 1, 2.;

§ 6606C Development of databases.

Repealed by 77 Del. Laws, c. 298, § 3, effective 90 days after enactment, per § 4 of that act. The act was signed by the Governor on June 15, 2010, and became effective September 13, 2010.;

§ 6607C Liability.

Libraries subject to this chapter and their staffs shall not be liable for inappropriate or unacceptable use of the Internet by library patrons.

74 Del. Laws, c. 414, § 1.;



§ 6605C. Adoption of acceptable use policies

(a) A library subject to the provisions of this chapter shall establish and enforce a policy with respect to the acceptable use of its computers for Internet access. The acceptable use policy shall prohibit the use of a library's computers to facilitate an activity which is illegal under local, state or federal law. The acceptable use policy shall prohibit use of a library's computers to access obscene materials. Anonymous use of a library's computers by the public shall be prohibited.

(b) Use of any computer or mobile device at a library shall be governed by the library's acceptable use policy. All libraries shall post notification to patrons advising them to use personal mobile and computing devices in conformity with the library's acceptable use policy when at such library and to place appropriate controls on any devices which may be used by minors for whom they are responsible. All users of library-owned computers must be registered library cardholders.

(c) A minor who, prior to August 19, 2005, has been issued a library card which grants the minor unrestricted access to the Internet on the library's computers, will continue to have the same access after August 19, 2005, subject to the library's acceptable use policy. A parent or guardian of a minor who wants to change the level of Internet access available to minor must sign a new form indicating the level of access the minor is to have.

(d) Libraries shall implement an Internet access management system which provides parents and guardians with choices for their minor's use of library-owned computers. In order for a library card to be issued to a minor, a parent or guardian of the minor must accompany the minor to the library to apply for the card and sign a form indicating whether the minor may have access to the Internet on the library's computers and, if so, the level of access. Subject to the library's acceptable use policy, a parent or guardian may allow the minor to have unrestricted Internet access or may limit such access to content appropriate for minors. Limited access options may include, but need not be limited to, the use of dedicated computers for minors which are filtered or provide access solely to age-appropriate electronic library collections.

(e) A library shall enforce its acceptable use policy through sanctions, which may include suspension or revocation of library privileges. The public libraries of the State shall communicate with one another in order to determine if a potential user has been sanctioned elsewhere in the State.

(f) A copy of the library's acceptable use policy and the penalties for violating the policy must be given to all new library patrons with their library cards. A copy must also be posted in the library's computer area.

(g) Libraries subject to the provisions of this chapter may cooperate to develop uniform standards for acceptable use policies and sanctions for violations of the policies. The libraries may also cooperate to develop a system to communicate with one another about individuals who have been sanctioned for violation of an acceptable use policy.

74 Del. Laws, c. 414, § 1; 77 Del. Laws, c. 298, §§ 1, 2.;

§ 6606C Development of databases.

Repealed by 77 Del. Laws, c. 298, § 3, effective 90 days after enactment, per § 4 of that act. The act was signed by the Governor on June 15, 2010, and became effective September 13, 2010.;

§ 6607C Liability.

Libraries subject to this chapter and their staffs shall not be liable for inappropriate or unacceptable use of the Internet by library patrons.

74 Del. Laws, c. 414, § 1.;



§ 6606C. Development of databases

Repealed by 77 Del. Laws, c. 298, § 3, effective 90 days after enactment, per § 4 of that act. The act was signed by the Governor on June 15, 2010, and became effective September 13, 2010.;

§ 6607C Liability.

Libraries subject to this chapter and their staffs shall not be liable for inappropriate or unacceptable use of the Internet by library patrons.

74 Del. Laws, c. 414, § 1.;



§ 6607C. Liability

Libraries subject to this chapter and their staffs shall not be liable for inappropriate or unacceptable use of the Internet by library patrons.

74 Del. Laws, c. 414, § 1.;






CHAPTER 67. SUGGESTIONS OF FINANCIAL BENEFIT TO STATE

§ 6701. -6704. State Employee Suggestion Awards Committee; Employee Suggestion Program; responsibilities of Committee; persons eligible to receive monetary awards; procedure for submission of suggestions; adoption of suggestions

Terminated.






CHAPTER 68. STATE PURCHASES AND SUPPLIES

§ 6801. -6807. Definitions; general powers and duties of the Department; powers and duties relating to distribution of surplus property; powers and duties relating to central purchasing; service charges; payment by state agencies, local government units or duly authorized volunteer fire departments; special fund

Repealed by 63 Del. Laws, c. 195, § 2F eff. July 1, 1981.;






CHAPTER 69. STATE PROCUREMENT

Subchapter I General Provisions

§ 6901. Purpose

The purpose of this chapter is to:

(1) Create a more efficient procurement process to better enable the State to obtain the highest quality goods, materials and services at the best possible price, thereby maximizing the purchasing value of public monies; and

(2) Create a single forum in which the procurement needs of state agencies and the technical and legal requirements of the Government Support Services are addressed simultaneously so as to increase mutual understanding, respect, trust and fair and equitable treatment for all persons who deal with the state procurement process.

70 Del. Laws, c. 601, § 2; 73 Del. Laws, c. 143, § 5; 75 Del. Laws, c. 88, § 22(4).;



§ 6902. Definitions

As used in this chapter:

(1) "Agency" means every board, department, bureau, commission, person or group of persons or other authority which directly receives monies under any budget appropriation act or supplemental appropriation act and which was created and now exists or hereafter is created to:

a. Execute, supervise, control and/or administer governmental functions under the laws of this State; and/or

b. To perform such governmental functions under the laws of this State, or to perform such other duties as may be prescribed; and/or

c. To collect and/or use any taxes, fees, licenses, permits or other receipts for service or otherwise for the performance of any function or related to or supported in whole or in part by the laws of this State; and/or

d. To administer any laws providing for the collection of taxes, fees, permits, licenses or other forms of receipts from any sources whatsoever for the use of the State or any agency of the State.

"Agency" shall include Delaware Technical and Community College and the Delaware State University but shall not include any local government unit or agency receiving only grants-in-aid appropriations from the State and no other appropriations, as described herein, the University of Delaware, volunteer ambulance/rescue companies, volunteer fire departments and the Delaware Transit Corporation. Nothing in this subsection shall be deemed to exempt any entity that is otherwise required to comply with § 6960 of this title.

(2) "Agency head" means the top official in an agency whether elected, appointed or otherwise. The agency head may delegate duties under this chapter to a designee within the agency.

(3) "Agency official" means any employee, consultant, person in the category of other personal service or any other person receiving compensation from the State, its agencies, municipalities, political subdivisions or school boards.

(4) "Compensation" means the total amount paid by an agency for professional services, including reimbursed expenses, unless otherwise stated in the contract.

(5) "Contractor" means any person, partnership, firm, corporation, nonprofit agency or other business association who has a contract with an agency.

(6) "Covered agency" means any agency except school districts, Delaware Technical & Community College, the Delaware State University and the Legislative Branch of State government.

(7) "Office" means the Office of Management and Budget; as provided in § 6960 of this title, "Department" shall mean the Department of Labor.

(8) "Section" means the Section of Government Support Services in the Office of Management and Budget.

(9) "Electronic bid" means the bidder, in response to an advertised invitation to bid, submits all documentation, except for information and documents specified in the invitation to bid, only through an electronic process to an identified secure electronic mail account that will not be opened by the Office until the close of the bidding period. In this process, no hard copy documentation shall be submitted to the Office prior to the award of the contract.

(10) "Electronic procurement advertising system" means the advertising system on which all state agencies must submit public notice of contracts subject to the public advertising requirements of this chapter.

(11) "Electronic submission" means the vendor, in response to an advertised request for proposal, submits all documentation, except for information and documents specified in the request for proposal, only through an electronic process to an identified secure electronic mail account that will not be opened by the Office until the close of the request for proposal submittal period. In this process, no hard copy, except for information and documents specified in the request for proposal, shall be submitted to the Office prior to the award of the contract.

(12) "Firm" means a person, organization, partnership, limited partnership, corporation, association, nonprofit agency or other business association.

(13) "Internet" means the international computer network of both federal and nonfederal interoperable packet switched data networks, including the graphical subnetwork called the world wide web.

(14) "Labor supply ratio" means the number of skilled crafts persons per unskilled workers employed on a public works project. Any person who has completed a federal apprenticeship program, an apprenticeship program approved by the Delaware Department of Labor pursuant to Chapter 2 of Title 19 or has otherwise documented 8 years of experience in a particular craft, shall be deemed a skilled crafts person for the purposes of this definition.

(15) "Lifecycle costing analysis" means the contracting agency's evaluation of costs associated with the cost of acquisition, the cost of energy consumption required for operation, the cost of maintenance and the cost of consumables that affect the State's overall cost of ownership of equipment or public works projects. Such evaluation is used by the contracting agency or project architect or project engineer for the development of contract specifications.

(16) "Local government unit" means any municipality incorporated in this State under the authority of the General Assembly and any of the 3 counties.

(17) "Materiel" means materials, equipment, tools, supplies, or any other personal property, but does not include real property or electric, gas, water, telephone or similar utilities.

(18) "On-line bidding method" means a procurement process in which the Office receive vendors' bids for goods and nonprofessional services electronically over the Internet as either a substitute for a hard copy bid submission or in a real-time, competitive bidding event.

(19) "Professional services" means services which generally require specialized education, training or knowledge and involve intellectual skills. Examples of professional services include, but are not limited to, engineering, environmental engineering, environmental monitoring, land surveying, landscape architecture, geology, architectural, archaeologists, architectural historians, historians, educational consultants, management, medical, teaching, planning, computer information management, financial, accounting, auditing, construction management and arbitration services. Professional services subject to the provisions of § 2507 of this title or which require compliance with Delaware Supreme Court Rule 52 or a substantially similar rule of another state shall not be included in this definition and shall not be subject to this chapter.

(20) "Public building" means any edifice or building which is or is to be constructed, reconstructed, altered or repaired pursuant to a public works contract. It does not mean the act or process itself of constructing, reconstructing, altering or repairing.

(21) "Public funds" means funds of the State, of any agency within the State, of any public school district, of or from the United States government or of or from any department or representative body thereof.

(22) "Public works contract" means construction, reconstruction, demolition, alteration and repair work and maintenance work paid for, in whole or in part, with public funds.

(23) "Reverse auctioning" means an on-line procurement method wherein bidders bid on specified goods and non-professional services through real-time electronic competitive bidding, with the award being made to the lowest responsive and responsible bidder. During the bidding process, bidders' prices are public and are revealed electronically, and bidders shall have the opportunity to modify their bid prices for the duration of the time period established for the auction.

(24) "Director" means, for the purposes of this chapter, the Director of the Office of Management and Budget, except as provided by § 6960 of this title, in which case it shall mean the Secretary of the Department of Labor.

(25) "Third tier contractor" means a firm that has contracted with a subcontractor to provide services and/or materiel in connection with a public works contract.

(26) "User group" means 2 or more agency or nonagency representatives, one of whom shall be an agency representative who provides technical advice to the Government Support Services concerning the requirements of certain materiel and nonprofessional services contracts. Nonagency representatives shall be limited to expected users of the materiel and/or services being procured and/or persons having technical expertise deemed necessary by the agency. In no event shall nonagency representatives be affiliated with a vendor or prospective vendor of the contract.

(27) "Volunteer ambulance/rescue companies" means a volunteer ambulance or rescue company certified as such by the State Fire Prevention Commission.

(28) "Volunteer fire department" means a volunteer fire department recognized as such by the State Fire Prevention Commission.

(29) "Z score" means a calculation used to assess a bidder's fiscal health. The calculation is based on the following weighted ratios: return on total assets, sales to total assets, equity to debt, working capital to total assets, and retained earnings to total assets.

29 Del. C. 1953, § 6901; 54 Del. Laws, c. 106, § 2; 61 Del. Laws, c. 386, § 1; 62 Del. Laws, c. 306, § 1; 66 Del. Laws, c. 298, § 1; 70 Del. Laws, c. 601, § 3; 71 Del. Laws, c. 4, § 1; 71 Del. Laws, c. 309, §§ 1-3; 72 Del. Laws, c. 133, § 2; 73 Del. Laws, c. 143, § 5; 73 Del. Laws, c. 416, §§ 1-3; 73 Del. Laws, c. 438, § 1; 74 Del. Laws, c. 359, § 1; 74 Del. Laws, c. 373, § 1; 74 Del. Laws, c. 419, §§ 1, 2; 75 Del. Laws, c. 88, §§ 16(5), 22(4); 78 Del. Laws, c. 288, § 1.;



§ 6903. Violations and penalties

(a) Any person, who, with intent to avoid compliance with this chapter, wilfully fragments or subdivides any contract for the purchase of materiel, nonprofessional services, public works or professional services, shall be subject to the penalties listed in this section.

(b) Each contract entered into by an agency for professional services shall contain a prohibition against contingency fees as follows:

(1) The firm offering professional services swears that it has not employed or retained any company or person, working primarily for the firm offering professional services, to solicit or secure this agreement by improperly influencing the agency or any of it employees in any professional service procurement process;

(2) The firm offering the professional service has not paid or agreed to pay any person, company, corporation, individual or firm, other than a bona fide employee working primarily for the firm offering professional services, any fee, commission, percentage, gift or any other consideration contingent upon or resulting from the award or making of this agreement; and

(3) For the violation of this provision, the agency shall have the right to terminate the agreement without liability and, at its discretion, to deduct from the contract price, or otherwise recover the full amount of such fee, commission, percentage, gift or consideration.

(c) Any agency official who offers to solicit or secure, or solicits or secures, any agency or central contract and in connection therewith is paid any fee, commission, percentage, gift or any other consideration, shall be subject to the penalties listed in this section.

(d) Any individual or firm who offers, agrees or contracts to improperly influence any agency or its employees in the procurement of any agency or central contract and who is paid or is to be paid a fee, commission, percentage, gift or any other consideration contingent upon or resulting from the award or the making of an agency or central contract, shall be subject to the penalties listed in this section.

(e) Any individual or firm offering materiel and/or services which shall offer to pay to an agency official, representative or employee or is paid any fee, commission, percentage, gift or any other consideration contingent upon or resulting from the award or making of any agency or central contract shall be subject to the penalties listed in this section.

(f) Except for § 6960 of this title, for which the penalties and remedies enumerated in that section shall apply, any individual or firm which commits a violation of this chapter, as listed in this section, shall be punished by a fine of not less than $1,000 and not more than $2,000 or by imprisonment for not more than 6 months, or both, and upon a 2nd or subsequent conviction thereof, shall be punished by a fine of not less than $2,000 and not more than $5,000 or by imprisonment for not more than 1 year, or both. The Superior Court for the State shall have exclusive original jurisdiction over offenses listed in this section.

(g) The remedies and penalties provided for in this section are not exclusive and shall be in addition to any other procedures, rights or remedies which exist with respect to any other provisions of law including but not limited to state and/or federal criminal prosecutions or common law or statutory actions brought by private parties and/or the provisions and penalties defined in Chapter 58 of this title.

70 Del. Laws, c. 601, § 4; 71 Del. Laws, c. 4, §§ 2-4.;



§ 6904. Exceptions

(a) If any provision of this chapter conflicts or is inconsistent with any statute, rule or regulation of the federal government applicable to a project or activity, the cost of which is to be paid or reimbursed in whole or in part by the federal government, and due to such conflict or inconsistency the availability of federal funds may be jeopardized, such provision shall not apply to such project or activity. If any provisions of this chapter conflict or are inconsistent with Chapter 40 of Title 31, the provisions of Chapter 40 of Title 31 shall prevail and govern.

(b) This chapter shall not apply to any purchase of materials or services from the federal government or from the government of the State including any agency of the State, as defined in § 6902 of this title.

(c) This chapter shall not apply to contracts for the transportation of school children. Such contracts shall be submitted to the Secretary of Education through the Department of Education Transportation Office for approval.

(d) This chapter shall not apply to any purchase of library materials such as books, periodicals, subscriptions and software by libraries of any agency, nor shall this chapter apply to the purchase of services by libraries of any agency pursuant to Chapter 66 of this title.

(e) If no state contract exists for a certain good or service, covered agencies may procure that certain good or service under another agency's contract so long as the arrangement is agreeable to all parties. Agencies, other than covered agencies, may also procure such goods or services under another agency's contract when the arrangement is agreeable to all parties.

(f) Where, because of changed situations, unforeseen conditions, strikes or acts of God, a change order is determined to be necessary and is requested by the agency and not specified in the agency's solicitation or advertisement for bids and in the contract, as awarded, the awarding agency may issue a change order setting forth the change, addition or extra work required to be undertaken by the contractor on a contract, which shall not:

(1) Be subject to the competitive bidding requirements of this chapter; or

(2) Invalidate the contract; provided, that such change is within the scope of the contract as set forth in the standard specifications, special provisions or similar publication of the agency.

(g) All material required by any agency shall be purchased, except where hereinafter provided, and all work of a nonprofessional nature, except as hereinafter provided, which is not to be performed by employees of the agency shall be performed under a contract entered into pursuant to this subchapter and after competitive bidding as provided for in this section except that an agency may purchase material or contract for work to be performed without competitive bidding in the following instances:

(1) When the purchased material will be used by the Delaware Industries for the Blind within the Department of Health and Social Services as raw material for goods and services which the program manufactures and provides for resale or the purchased material will be used by the Business Enterprise Program of the Division for the Visually Impaired as supplies to operate the vending stands in the program;

(2) When material or services are on the procurement list published by the commission for the purchase of products and services of the blind and other severely disabled individuals those materiel or services shall be purchased in accordance with the procedure described in § 9605 of Title 16; or

(3) Where the purchased material or work which is the subject of the contract is necessary to enable the Department of Natural Resources and Environmental Control to engage in the preservation of the beaches of the Atlantic Ocean and Delaware Bay shoreline of Delaware in accordance with the Beach Preservation Act, Chapter 68 of Title 7. Notwithstanding the foregoing, any such purchase must be approved by the Budget Commission prior to the commencement of any purchase of material or work.

(h) This chapter shall not apply to purchases of historical artifacts or art for the purpose of public display.

(i) A contract may be awarded without competition if the agency head, prior to the procurement, determines in writing that there is only 1 source for the required contract. Sole source procurement shall not be used unless there is sufficient evidence that there is only 1 source for the required contract and no other type of goods or service will satisfy the requirements of the agency. The agency shall examine cost or pricing data prior to an award under this subsection. Sole source procurement shall be avoided, except when no reasonable alternative sources exist. A written determination by the agency for the sole source procurement shall be included in the agency's contract file.

(j) This chapter shall not apply to any purchase of educational materials and supplies by post-secondary educational institutions participating in and benefiting from special educational discount and cooperative programs.

(k) This chapter shall not apply to the Wilmington Housing Authority in the procurement of goods and/or services when such goods and/or services are provided by primarily Wilmington Housing Authority resident-owned businesses.

(l) This chapter shall not apply to the office of the Commissioner of Elections or the several departments of elections in the purchase of material or work which is the subject of the contract and which is necessary to enable the Department of Elections to conduct a primary, general, special election or voter registration pursuant to Title 15.

(m) This chapter shall not apply to the Department of Education in the procurement of goods and/or services from the University of Delaware, Delaware State University and Delaware Technical and Community College.

(n) This chapter shall not apply to contracts entered into by the Board of Pension Trustees, authorized pursuant to § 8308(c)(5) of this title, with respect to the procurement of financial services, including advisory, management and investment services relating to any fund administered by the Delaware Public Employees' Retirement System.

70 Del. Laws, c. 601, § 4; 71 Del. Laws, c. 4, § 5; 71 Del. Laws, c. 132, § 368; 71 Del. Laws, c. 378, § 112; 73 Del. Laws, c. 310, § 23; 76 Del. Laws, c. 80, § 67.;



§ 6905. Failure to comply with contract; new award; supervision

If any firm entering into a contract under the authority of this chapter neglects or refuses to perform or fails to comply with the terms thereof, the agency which signed the contract may terminate the contract and proceed to award a new contract in accordance with this chapter or may require the surety on the performance bond to complete the contract in accordance with the terms of the performance bond.

29 Del. C. 1953, § 6906; 54 Del. Laws, c. 106, § 2; 70 Del. Laws, c. 601, § 4.;



§ 6906. Rental and purchase of motor vehicles; exceptions

(a) Notwithstanding the provisions of this title, all passenger vehicles, including sedans, station wagons, passenger and utility vans, off-road vehicles, police-type cars and station wagons and trucks rated 10,000 GVW or less purchased for State use by any agency/school district must be approved by the Director of the Office of Management and Budget and purchased by contracts administered by the Government Support Services. All other vehicles purchased for State use by any agency/school district must be purchased from contracts administered by the Government Support Services.

(b) Notwithstanding the provisions of this title, the purchase of special purpose vehicles by any agency/school district in excess of the restrictions set forth in subsection (a) of this section, without the written approval of the Director of the Office of Management and Budget and the Controller General, is prohibited.

(c) Used vehicles employed by any agency for undercover operations may be purchased by negotiation rather than by competitive bidding as provided in this section, provided that the negotiated prices are approved by the Director of the Office of Management and Budget and the Controller General.

(d) Except for the Governor's car, cars rented while on out-of-state business and those cars leased by the Government Support Services, no agency/school district may lease passenger vehicles except from the Government Support Services.

(e) Passenger vehicles may not be transferred from one agency/school district to another agency/school district without the approval of the Director of the Office of Management and Budget.

(f) The procurement of vehicles by the New Castle County Police shall be exempt from the provisions of this section.

(g) The procurement of vehicles by Sussex County shall be exempt from the provisions of this section.

69 Del. Laws, c. 136, § 1; 69 Del. Laws, c. 277, § 1; 70 Del. Laws, c. 601, § 3; 71 Del. Laws, c. 4, § 9; 73 Del. Laws, c. 143, §§ 5, 6; 75 Del. Laws, c. 88, §§ 16(5), 21(13), 22(4), 28, 29.;



§ 6907. Emergency procedures and critical need for professional services

(a) An agency head may waive any or all provisions of this chapter to meet the critical needs of the agency as required by emergencies or other conditions where it is determined to be in the best interest of the agency. The agency head may determine an emergency condition exists by reason of extraordinary conditions or contingencies that could not reasonably be foreseen and guarded against. An emergency condition creates an immediate and serious need for materiel and/or nonprofessional services that cannot be met through normal procurement methods for the protection of public health, safety or property.

(1) Any procurement pursuant to this subsection shall be limited to those materials and/or nonprofessional services necessary to satisfy the emergency.

(2) Any public works project contracted pursuant to this subsection shall be subject to § 6960 of this title.

(3) Any public works project contracted pursuant to this subsection shall be subject to § 6962(d)(4)b. of this title.

(4) A copy of each emergency determination processed under this procedure shall be kept on file by the agency.

(b) In addition to the waiver provisions provided for in subsection (a) of this section, an agency head may waive any or all provisions of subchapter VI of this chapter to meet a critical need of the agency as required by an emergency or other condition where it is determined to be in the best interest of the agency. The agency head may determine a critical need exists by reason of conditions or contingencies that could not reasonably be foreseen and guarded against. A critical need creates a need for professional services that cannot be met through normal procurement methods.

(1) Any procurement pursuant to this subsection shall be limited to those professional services necessary to satisfy the critical need.

(2) A copy of each critical need determination processed under this procedure shall be kept on file by the agency.

70 Del. Laws, c. 601, § 5.;



§ 6908. Section powers and duties

(a) In addition to the powers and duties prescribed by other sections in this chapter, the Section shall:

(1) Review and recommend improvements to the State's procurement process;

(2) Function as the contracting agent in central or joint contracting for state agencies provided, that, at a minimum, all contracts are awarded in conformance with the requirements of this chapter. The Section is required to meet or exceed the requirements of the agencies;

(3) Function as a resource for state agencies by providing, on request, procurement information and or assistance;

(4) Serve as a clearinghouse for procurement information for materiel and services for both agencies and vendors;

(5) Promulgate rules and regulations to effect this chapter. Such rules and regulations shall be promulgated according to the Administrative Procedures Act in Chapter 101 of this title and shall be approved by the Contracting and Purchasing Advisory Council;

(6) Establish procedures through which all public works contracts, which are paid in whole or in part through public funds, include provisions requiring the contractor, its agents, and employees to implement a mandatory drug testing program for all employees or agents working on the job site in nonclerical positions. Provisions governing mandatory drug testing shall be incorporated into all public works contracts and the rules governing the administration of such tests by the contractor shall be promulgated by the Director pursuant to this subsection; and

(7) Assume such other powers, duties and functions as the Director of the Office may assign which are not otherwise inconsistent with the laws of this State.

(b) The Office shall not charge any agency any fee for central contracting services. The Director of the Office may charge any agency of this State local government unit or volunteer fire departments within the State for which the Office makes purchases, supplies, contractual services or to which it distributes materiel a reasonable service charge. The Office shall deposit such charges into a special account to be used to effectuate the purposes of the Office.

70 Del. Laws, c. 601, § 5; 75 Del. Laws, c. 88, §§ 16(5), 22; 75 Del. Laws, c. 283, § 1.;



§ 6909. Special requirements for contracts involving environmental statutes

All contracts covered under this chapter shall make provisions for all federal and state anti-pollution, conservation and environmental statutes, rules and regulations and county ordinances which will be involved in the execution of the contract.

70 Del. Laws, c. 601, § 5; 74 Del. Laws, c. 419, § 3.;

§ 6909A Lifecycle costing analysis.

(a) In the case of small and large public works contracts awarded under § 6961, § 6962 or § 6965 of this title, the contracting agency shall require the project architect or project engineer to perform lifecycle costing analysis on equipment, systems, materiel and design elements for public works projects when said equipment, systems, materiel and design elements have the potential to reduce operating, maintenance or energy costs over the useful life of the public works project. On the basis of said analysis, the project architect or the project engineer shall incorporate in the public works contract specifications the equipment, systems, materiel, and design elements for the public works project that have the lowest total cost of ownership and operation over the useful life of the public works project. The use of lifecycle costing analysis may be waived by the agency head, in writing, if any of said equipment, systems, materiel or design elements are not appropriate for lifecycle costing analysis.

(b) In the case of contracts awarded under §§ 6922, 6923, 6924, 6925, 6933, 6934 and 6938 of this title, the contracting agency shall perform lifecycle costing analysis on equipment that has the potential to reduce operating, maintenance or energy costs over the useful life of the equipment. On the basis of said analysis, the contracting agency shall incorporate specifications in the contract for equipment that has the lowest total cost of ownership and operation over the useful life of the equipment. The use of lifecycle costing analysis may be waived by the agency head, in writing, if the equipment is not appropriate for lifecycle costing analysis. In the case of central contracts, and public works contracts awarded by the Office, only the Director may waive the use of lifecycle costing analysis.

74 Del. Laws, c. 419, § 4; 75 Del. Laws, c. 88, § 16(5).;



§ 6909A. Lifecycle costing analysis

(a) In the case of small and large public works contracts awarded under § 6961, § 6962 or § 6965 of this title, the contracting agency shall require the project architect or project engineer to perform lifecycle costing analysis on equipment, systems, materiel and design elements for public works projects when said equipment, systems, materiel and design elements have the potential to reduce operating, maintenance or energy costs over the useful life of the public works project. On the basis of said analysis, the project architect or the project engineer shall incorporate in the public works contract specifications the equipment, systems, materiel, and design elements for the public works project that have the lowest total cost of ownership and operation over the useful life of the public works project. The use of lifecycle costing analysis may be waived by the agency head, in writing, if any of said equipment, systems, materiel or design elements are not appropriate for lifecycle costing analysis.

(b) In the case of contracts awarded under §§ 6922, 6923, 6924, 6925, 6933, 6934 and 6938 of this title, the contracting agency shall perform lifecycle costing analysis on equipment that has the potential to reduce operating, maintenance or energy costs over the useful life of the equipment. On the basis of said analysis, the contracting agency shall incorporate specifications in the contract for equipment that has the lowest total cost of ownership and operation over the useful life of the equipment. The use of lifecycle costing analysis may be waived by the agency head, in writing, if the equipment is not appropriate for lifecycle costing analysis. In the case of central contracts, and public works contracts awarded by the Office, only the Director may waive the use of lifecycle costing analysis.

74 Del. Laws, c. 419, § 4; 75 Del. Laws, c. 88, § 16(5).;






Subchapter II Central Contracting

§ 6910. Applicability

(a) This subchapter shall apply to all covered agencies as defined in § 6902(6) of this title.

(b) Any organization, entity or person designated as the recipient of grant-in-aid shall be entitled to purchase material and/or nonprofessional services under any central contract negotiated by the Section during the fiscal year for which aid is appropriated, provided that:

(1) The organization, entity or person received an appropriation of at least $100,000; and

(2) The organization, entity or person has a staff of at least 5 people.

(c) Any bona fide nonprofit organization, entity or person who is under contract with the State to provide goods and/or services shall be entitled to purchase materials and/or nonprofessional services under any central contract negotiated by the Section during the fiscal year for which said nonprofit contract is in effect, provided that:

(1) The organization, entity or person is a bona fide § 501(c)(3) [26 U.S.C. § 501(c)(3)] organization under the United States Internal Revenue Code; or

(2) The organization, entity or person is a member in good standing of the Delaware Association of Nonprofit Agencies or a Delaware registered nonprofit corporation.

70 Del. Laws, c. 601, § 5; 71 Del. Laws, c. 409, § 1; 73 Del. Laws, c. 388, § 1; 74 Del. Laws, c. 419, § 3; 75 Del. Laws, c. 88, § 22.;



§ 6911. Authority and responsibilities

(a) The Section shall act as the exclusive contracting agent for all purchases of materiel and nonprofessional services not subject to the small purchasing procedures made by contracting agencies and as outlined in this subchapter and made by 2 or more covered agencies except for lodging and interstate and international travel and except as provided for in subsection (d) of this section.

(b) The Section shall have the following responsibilities for central contracts:

(1) Assembling the bid specification package;

(2) Conducting the advertising, bidding and awarding of each contract;

(3) Resolving disagreements between vendors and agencies; and

(4) Assuring that vendors and products meet the requirements of awarded contracts.

(c) Each agency that participates in a central contract shall have the following responsibilities for the materiel or service purchased under that contract:

(1) Providing and approving commodity specifications;

(2) Participating in user groups by requiring that appropriate covered agency staff attend user group meetings, as described in § 6912 of this title; and

(3) Providing information concerning contract effectiveness to the Section.

(d) Covered agencies shall exclusively use central contracts. A covered agency head may exempt the agency from a central contract only when all of the following conditions are met by the covered agency head:

(1) Demonstration that participation in a central contract would negatively impact the operations of the covered agency. However, operations, as used in this subsection, shall not include the fiscal impact to the covered agency;

(2) Demonstration that the covered agency has attempted to negotiate the specifications with the Section prior to the covered agency head exempting the materiel or service; and

(3) Demonstration that the exemption is an exception to the covered agency's use of a central contract rather than a common practice.

Any exemption issued by an agency head under this subsection shall not be a blanket exemption but shall only apply to an individual central contract.

(e) The Administrator of the Section may waive the requirement that a covered agency use a state contract in the event the Administrator deems such a waiver is in the best interest of the State.

70 Del. Laws, c. 601, § 5; 74 Del. Laws, c. 419, § 3; 75 Del. Laws, c. 88, § 22; 75 Del. Laws, c. 89, § 157.;



§ 6912. Covered agency user groups

(a) The Section shall establish, convene and chair user groups for the purchase of a materiel or service or group of materiel and/or services by a central contract or contracts. Convention of a user group may include, but is not limited to, a formal meeting, electronic mail among user group members and/or a teleconference among user group members. The method by which the user group convenes shall be agreed to by all user group members.

(b) The Section shall provide reasonable opportunity for each covered agency to participate in a user group if that covered agency anticipates the purchasing of materiel or service or services or a group of materiel and/or services under a specific central contract to be written and bid. A covered agency not participating in a user group shall not be grounds for an exception to the use of that central contract. A user group shall perform at least the following functions for the materiel or service or group of materiel and/or services to be purchased by a central contract:

(1) Make recommendations on the contents of the contract;

(2) Rate vendors, materials and/or services;

(3) Rate the effectiveness of the contract; and

(4) Qualify a materiel and/or service.

70 Del. Laws, c. 601, § 6; 74 Del. Laws, c. 419, § 3; 75 Del. Laws, c. 88, § 22.;



§ 6913. Contracting and purchasing advisory council

(a) There is established a Contracting and Purchasing Advisory Council to consist of all covered agency heads and 1 additional member representing all public school districts. The Administrator of the Section shall be a nonvoting member of the Council.

(b) The Director of the Office shall be the Council Chair.

(c) The purpose of the Council is to advise as to the effectiveness of and make recommendations for changes to the State's procurement laws, policies and practices to the Director of the Office and the Administrator of the Section.

(d) The Council shall be responsible for:

(1) Recommending procurement policy and administrative procedures to the Director. The Director shall elicit the Council's comments before issuing policy statements, policy changes, administrative procedures or administrative changes regarding this chapter;

(2) Reporting annually to the Governor by December 31st of each year concerning the effectiveness of the State's procurement processes. This report shall include recommended changes to the State's procurement laws as may be necessary to improve the State's overall effectiveness;

(3) Reviewing vendor concerns regarding the overall procurement process and recommending appropriate action relating to these concerns; and

(4) Setting the dollar amount thresholds required in this chapter. When setting these dollar amount thresholds, the Council shall take into consideration operational issues and inflation. Nothing in this subsection shall affect the amounts set in § 6960 of this title.

(e) A Contracting and Purchasing Committee shall also be established. The Section Administrator shall appoint representatives to the Committee, with the approval of the Council. The Section Administrator shall chair the Committee. The Committee shall staff the Council, monitor the effectiveness of the State's procurement process, recommend changes to the procurement process, policies and procedures and any other duties deemed necessary by the Council.

70 Del. Laws, c. 601, § 7; 74 Del. Laws, c. 419, § 3; 75 Del. Laws, c. 88, §§ 16(5), 22.;



§ 6914. Delegation of centralized contracting authority

The section may delegate its centralized contracting authority for specific materials and/or services or groups of materials and/or services to another covered agency with the covered agency's concurrence.

70 Del. Laws, c. 601, § 7; 74 Del. Laws, c. 419, § 3; 75 Del. Laws, c. 88, § 22.;



§ 6915. Exceptions

(a) In a contract for professional services, public works or nonprofessional services, where the contract includes items that are a part of a central purchasing contract, those items shall not be subject to the purchasing requirements of this title.

(b) If a service or a materiel is a component part of a specific project that is part of another contract, then the requirements of this subchapter shall not apply.

(c) This section is not intended to allow agencies to avoid the use of central purchasing contracts by contracting with a vendor under the auspices of procuring a good or service when the sole or partial purpose of such a contract is to procure from that vendor another good or service that is on a central purchasing contract.

70 Del. Laws, c. 601, § 7; 74 Del. Laws, c. 419, § 3.;






Subchapter III Materiel and Nonprofessional Services

§ 6922. Small purchase procedure

(a) Applicability. — Any state contract for which an agency is a party for materiel or nonprofessional services, whose annual probable cost is less than the threshold amount(s) set by the Contracting and Purchasing Advisory Council pursuant to § 6913 of this title, may be made under small purchase procedures established by the Director.

(b) Procedure. — The Director, with the approval of the Contracting and Purchasing Advisory Council, shall provide for a simplified administrative process for obtaining competitive prices for small purchases. The procedure shall incorporate the procedures identified as lifecycle costing analysis as specified in §§ 6902 and 6909A(b) of this title. This procedure shall be in writing and distributed to all agencies.

70 Del. Laws, c. 601, § 7; 74 Del. Laws, c. 419, § 5; 75 Del. Laws, c. 88, § 16(5).;



§ 6923. Competitive sealed bidding

(a) Applicability. — Any state contract except for lodging and interstate and international travel and for which an agency is a party for materiel or nonprofessional services, whose annual probable cost is greater than the threshold amount or amounts set by the Contracting and Purchasing Advisory Council pursuant to § 6913 of this title, shall be made only through the use of competitive sealed bids.

(b) Advertising requirements. —

(1) If the probable cost of the material or nonprofessional services estimated to annually exceed the threshold amount or amounts set by the Contracting and Purchasing Advisory Council pursuant to § 6913 of this title, the procurement shall be made only after public advertising and the receipt of sealed bids as provided for in this subchapter. The advertisement for such bids shall be published at least once a week for 2 consecutive weeks in a newspaper published or circulated in each county of the State. Public advertising shall require electronic publication accessible to the public in a manner prescribed pursuant to § 6902(10) of this title for 2 consecutive weeks.

(2) The advertisement for bids shall state the name of the procuring agency, indicate with reasonable accuracy the character, quantity and location of the work or the character and quantity of materiel, the time and place for the opening of bids and where the specifications or descriptions may be obtained. The advertisement shall also state that the agency may extend the time and place for opening of bids from that described in the advertisement, on not less than 2 calendar days' notice, by certified delivery, facsimile machine or other electronic means to those bidders who obtained copies of the specifications or descriptions.

(c) Bid openings. —

(1) Bids shall be opened publicly at the time and place designated in the invitation to bid. The main purpose of the bid opening is to reveal the name(s) of the bidder(s), not to serve as a forum for determining the low bidder(s). The disclosure of additional information, including prices, shall be at the discretion of the procuring agency until such time that the responsiveness of each bid has been determined.

(2) The contract shall be awarded within 30 calendar days of the bid opening to the lowest responsive and responsible bidder whose bid conforms in all material respects to the requirements and criteria set forth in the invitation to bid, except that in the case of a public school district and its board or designee or the Department of Education, the contract shall be awarded within 60 days thereafter.

(3) The bids, bid summaries and bid tabulations shall not be open for public inspection until after receipt of a fully executed contract. Bids shall be unconditionally accepted without alteration. Bids shall be evaluated based on the requirements set forth in the invitation to bid. No criteria may be used in bid evaluations that are not set forth in the invitation to bid. After bid opening, no corrections in bid prices or other provisions of bids prejudicial to the interests of this State or fair competition shall be permitted.

(d) Vendor eligibility. —

(1) A firm may be required to have a valid State of Delaware business license prior to the execution of an agency contract.

(2) Vendors are responsible for reviewing all public advertisements which announce the invitation to bid for an agency contract.

(3) To supplement the contract public notice, the agency may compile and maintain a prospective vendors list. Inclusion of the name of a person shall not indicate whether the firm is responsible concerning a particular procurement or otherwise capable of successfully performing a contract.

(4) Firms desiring to be included on the prospective vendors list shall notify the agency. Upon notification, the agency shall mail or otherwise provide the firm with a vendor registration form. The firm shall complete the vendor registration form and return it to the agency. A vendor registration list shall not be used as a means to restrict competition.

(5) No cause of action shall accrue from any good faith effort to contact and distribute invitations to bid, amendments to invitations to bid as well as all correspondence utilizing the agency's vendor eligibility list.

(6) Firms that fail to respond to solicitations for 2 consecutive procurement contracts for a particular item may be removed from the applicable vendors list. The agency shall send notice of such a removal by mail or facsimile to the firm. Firms may be reinstated upon request.

(e) Invitation to bid. —

(1) The agency shall make available invitations to bid at least 14 days before the time and date of the bid opening, unless a shorter time is deemed necessary for a particular procurement as determined in writing by the agency.

(2) The invitation to bid shall include the following:

a. Instructions and information concerning the bid submission requirements, including the time, date and place set for bid opening and any other special information;

b. The description, specifications, evaluation criteria, delivery or performance schedule and inspection and acceptance requirements for the contract; and

c. The contract terms and conditions, including, but not limited to, warranty and bonding or other security requirements, as applicable.

(3) If the invitation to bid incorporates documents by reference, the invitation to bid shall specify where such documents may be obtained or reviewed.

(4) An invitation to bid may require the submission of bid samples, descriptive literature and technical data and may require inspection or testing of a product before award.

(5) A copy of the invitation to bid shall be made available for public inspection at the agency.

(f) Pre-bid conferences. — An agency may conduct a pre-bid conference within a reasonable time but not less than 7 days before a bid opening to explain the requirements of an invitation to bid. An agency may require mandatory attendance by bidders at such pre-bid conferences to qualify as a responsible and responsive bidder. Statements made at the pre-bid conference shall not be considered amendments to the invitation to bid unless a written amendment is issued pursuant to subsection (g) of this section.

(g) Amendments to invitations to bid. —

(1) An amendment to an invitation to bid shall be issued to:

a. Make changes in the invitation to bids;

b. Correct defects or ambiguities in the invitation to bid; and/or

c. Change the date, place or time of the bid opening.

(2) Amendments to invitations to bid shall be so identified and shall be sent to all firms to whom the agency distributed an invitation to bid.

(3) The agency shall obtain verification of bidder receipt of all amendments issued.

(h) Withdrawal of bids. —

(1) A bidder may withdraw its bid at any time before bid opening if the withdrawal is received in writing before the bid opening at the location designated in the invitation for bids for receipt of bids. A bidder or its authorized representative may withdraw its bid in person if, before the bid opening, the identity of the person requesting withdrawal is established and that person signs a receipt for the bid.

(2) All documents concerning a withdrawal of a bid shall be retained in the appropriate procurement file.

(3) After a bid opening, a firm may request in writing that its respective bid be withdrawn. Such a request may be allowed only upon the approval of the agency. If withdrawal of a bid after bid opening is permitted or denied, the agency shall prepare a written determination showing that the request was permitted or denied along with the reasons for such determination.

(i) Late bids and late modifications. —

(1) A bid or withdrawal of a bid is late if it is received at the location designated in the invitation to bid for receipt of bids after the time and date set for bid opening.

(2) Bidders submitting bids or withdrawals of bids that are late shall be notified as soon as practicable and the bid shall be returned unopened.

(3) Documentation concerning a late bid or late withdrawal of a bid shall be retained in the appropriate procurement file.

(j) Receipt, opening and recording of bids. —

(1) Except as provided in subsection (j)(2) of this section, each bid shall be time stamped upon receipt and stored by the agency unopened in a secure place until the time and date set for bid opening.

(2) An envelope that is not marked as a bid or does not identify the bidder or solicitation may be opened solely for the purpose of identification. Record shall be made on the envelope of the reason for opening it, the date and time it was opened, the solicitation to which the bid responded and the signature of the person who opened the envelope. The envelope shall be resealed and retained in the procurement file.

(3) Bids shall be opened publicly and in the presence of 1 or more witnesses at the time, date and location designated in the invitation. Bid information shall be disclosed at the public opening pursuant to subsection (c)(1) of this section. The bid information made available at the public opening shall be recorded on a bid abstract. The name of the required witness shall also be recorded. The bid abstract shall be available for public inspection.

(4) Bids shall not be available for public inspection before receipt of a fully executed contract pursuant to subsection (c)(3) of this section. After contract award, the bids shall be available for public inspection, except to the extent that withholding of information is permitted by Chapter 100 of this title or otherwise permitted or required by law. If the bidder designates a portion of its bid as confidential, it shall isolate and identify in writing the confidential portions. The bidder shall include with this designation a statement that explains and supports the firm's claim that the bid items identified as confidential contain trade secrets or other proprietary data.

(k) Bid evaluation and award. —

(1) The contract shall be awarded to the lowest responsible and responsive bidder whose bid meets the requirements and evaluation criteria set forth in the invitation to bid. If the invitation to bid so provides, award may be made by individual line item, by group of line items, by county, zone or any other way designated by the agency or for the aggregate total of all line items; otherwise award shall be made in lump sum. A formal contract shall be executed with the successful bidder within 20 days after the award of the contract.

(2) A contract may be awarded to a firm other than the lowest responsible and responsive bidder if, in the opinion of the agency, the interests of the State shall be better served by awarding the contract to some other bidder provided the agency head makes a written determination of the reason or reasons for granting the contract to a firm other than the lowest responsible and responsive bidder.

(3) A product acceptability evaluation may be conducted to determine whether a bidder's product meets the bid specifications. Any bidder's offer that does not meet the bid specifications shall be rejected as nonresponsive.

(4) Bids shall be evaluated to determine which bidder offers the lowest cost to the agency in accordance with the evaluation criteria set forth in the invitation to bid. Only objectively measurable criteria that are set forth in the invitation to bid shall be applied in determining the lowest bidder. Examples of such criteria include, but are not limited to, transportation cost, energy cost, ownership cost and other identifiable costs. Evaluation factors need not be precise predictors of actual future costs, but to the extent possible, the evaluation factors shall be reasonable estimates based upon information the agency has available concerning future use. Prior unsatisfactory performance on a State contract by a bidder may be included in the evaluation criteria to determine if a bidder is responsible.

(5) A contract may not be awarded to a bidder submitting a higher quality item than that designated in the invitation for bids unless the bidder is also the lowest bidder as determined under this section. The agency may seek clarification of a bid, but negotiations are not permitted with any bidder.

(6) If 2 or more responsible firms bid an equal amount and such amount is the lowest bid, the agency may award the contract to any 1 of them or reject all bids consistent with the provisions of this section.

(7) A record showing the basis for determining the successful bidder shall be retained in the agency procurement file.

(8) A written notice of award shall be sent to the successful bidder. For procurement greater than the threshold amount(s) set by the Contracting and Purchasing Advisory Council pursuant to § 6913 of this title, each unsuccessful bidder shall be notified of the award. Notice of award shall be made available to the public.

(l) Only 1 bid received. —

(1) If only 1 responsive bid is received to an invitation for bids, an award may be made to the single bidder if the agency determines that:

a. The price submitted is fair and reasonable and other prospective bidders had reasonable opportunity to respond; or

b. There is not adequate time for re-solicitation.

(2) If only 1 responsive bid is received and the bid is rejected, the agency may:

a. Solicit new bids; or

b. Cancel the proposed procurement.

(m) Cancellation of invitation to bid. — An invitation to bid or other solicitation may be canceled or any or all bids may be rejected in whole or in part prior to the opening of bids as may be specified in the solicitation if it is in the best interest of the State. The reasons for the cancellation or rejection shall be made part of the procurement file.

(1) If an invitation to bid or other solicitation is canceled prior to the opening of bids, a notice of cancellation shall be sent to all bidders.

(2) Any bids that have been received shall be returned unopened to the bidders.

(n) Rejection of individual bids. — A bid may be rejected if:

(1) The bidder is determined to be nonresponsive pursuant to subsection (o) of this section; or

(2) The bid is nonresponsive or nonresponsible in accordance with subsection (k) of this section; or

(3) It is otherwise not advantageous to the State.

Bidders whose bids are rejected under this section shall be notified in writing about the rejection. Record of the rejection shall be made part of the procurement file.

(o) Responsiveness of bidders. — An agency shall determine that a bidder is responsive before awarding a contract to that bidder. Factors to be considered in determining if a bidder is responsible include:

(1) The bidder's financial, physical, personnel or other resources, including subcontracts;

(2) The bidder's record of performance and integrity;

(3) Whether the bidder is qualified legally to contract with the State; and

(4) Whether the bidder supplied all necessary information concerning its responsiveness.

The agency may establish specific responsibility criteria for a particular procurement. Specific responsibility criteria shall be set forth in the solicitation. If an agency determines that a bidder is nonresponsive and/or nonresponsible, the determination shall be in writing and set forth the basis for the determination. A copy of the determination shall be promptly sent to the affected bidder. The final determination shall be made part of the procurement file.

(p) Electronic bid submission. —

(1) When the Office determines that an electronic bid submission is advantageous, the Office may use electronic bidding to obtain bids for the purchase of goods and nonprofessional services.

(2) The solicitation shall designate that the procurement method will be an electronic bid submission, an opening date and time, a closing date and time, and an electronic mail account to which the bidding response must be sent.

(3) The closing date and time shall be fixed. The Office's representative and a witness shall open the e-mail account immediately after the closing date and time; record the vendors which submitted bids, the date and time submitted, the bids, and associated prices; and prepare a bid tabulation of all responsive vendors for review.

(q) Reverse auction. —

(1) When the Office determines that a reverse auction is advantageous, the Office may use the reverse auction bidding method to obtain bids for the purchase of goods and nonprofessional services.

(2) The solicitation must designate both an opening date and time and a closing date and time. The closing date and time need not be a fixed point in time, but may remain dependent on a variable or variables specified in the solicitation. At the opening date and time, the Office must begin accepting real-time, on-line bids. The solicitation must remain open until the closing date and time, as may be determined by a variable or variables specified in the solicitation.

(3) The Office may require bidders to register before the opening date and time and, as part of that registration, to agree to any terms, conditions or other requirements of the solicitation.

(4)a. Following receipt of the first bid after the opening date and time, all bid prices must be posted electronically to the Internet and updated on a real-time basis. At any time before the closing date and time, a bidder may lower the price of its bid, as long as its bid price is less than the then-current bid. A bidder's lowest bid price supercedes the bidder's prior higher bid price. Bid prices may not be increased any time after the opening date and time. All bids are binding and may not be withdrawn unless the bid price entered by the bidder is entered incorrectly. If a price entered by the bidder is in error, the bidder must correct the bid within the time period and manner specified in the solicitation.

b. After the Office closes the bid, the bidder may request, in writing via an electronic mail message to the Office as specified in the solicitation, that its respective bid be withdrawn. Such a request may be allowed only upon the approval of the Office. If withdrawal of a bid after the Office closes the bid is permitted or denied, the Office shall prepare a written determination showing that the request was permitted or denied along with the reasons for such determination.

c. If the lowest responsive bid is withdrawn after the closing date and time, the Office may cancel the solicitation or reopen on-line real time bidding to all preexisting bidders by giving notice to all preexisting bidders of both the new opening date and time and the new closing date and time. Notice that electronic bidding will be reopened must be given as specified in the solicitation.

(5) Receipt and safeguarding of bids. Other than price, any information provided to the Office by a bidder must be safeguarded as required by § 6923(j)(4) of this title.

70 Del. Laws, c. 601, § 7; 71 Del. Laws, c. 4, §§ 6, 7; 71 Del. Laws, c. 378, § 113; 73 Del. Laws, c. 416, §§ 4, 5; 75 Del. Laws, c. 88, § 16(5); 75 Del. Laws, c. 89, § 157; 78 Del. Laws, c. 288, § 2.;



§ 6924. Competitive sealed proposal; request for proposal procedure

(a) Applicability. — When the agency head makes a determination that the use of competitive sealed bidding is either not practical or not in the best interest of the State, a contract may be entered into through competitive sealed proposals. The determination to use competitive sealed proposals may be made if it is necessary to:

(1) Use a contract other than a fixed-price type;

(2) Conduct oral or written discussions with offerors concerning technical and price aspects of their proposals;

(3) Afford offerors an opportunity to revise their proposals;

(4) Compare the different price, quality and contractual factors of the proposals submitted;

(5) Award a contract in which price is not the determining factor; or

(6) The agency is unable to draft specifications in sufficient detail to be applicable to competitive sealed bidding.

(b) Advertising requirements. —

(1) Proposals shall be solicited through a request for proposal which shall be issued and shall include the location where proposals are to be received and the date and time the proposals are to be opened.

(2) Adequate public notice of the request for proposals shall be given in the same manner as provided in § 6923(b) of this title.

(3) Proposals shall be opened publicly at the time and place designated in the request for proposals. The name of each offeror and such other relevant information as is specified in the request for proposals shall be read publicly and recorded in accordance with the request for proposal promulgated by the agency. All other information contained in the proposals shall be confidential so as to avoid disclosure of contents prejudicial to competing offerors during the process of negotiation.

(4) The request for proposals shall state the relative importance of price and other evaluation factors.

(5) Offerors intending to submit proposals may be afforded an opportunity for discussion for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements. Negotiations may be conducted with responsible offerors who submit proposals found to be reasonably likely to be selected for award. Offerors shall be accorded fair treatment with respect to any opportunity for discussion and amending proposals, and such amendments may be permitted after submissions and before award for the purpose of obtaining best and final offers. In conducting discussions, there shall be no disclosure of any information derived from proposals submitted by competing offerors.

(6) The award shall be made in writing to the responsible offeror whose proposal is determined to be the most advantageous to the State taking into consideration the evaluation factors set forth in the request for proposals. No other factors or criteria may be used in the evaluation. (The award of a contract for goods and/or services may be made upon criteria which do not include price. The contract file shall contain the basis on which the award is made.)

(c) Request for proposals. —

(1) A request for proposals shall set forth those factors listed in § 6923(e) of this title that are applicable and shall also state:

a. The type of materiel or services required and a description of the work involved;

b. The type of contract to be used;

c. That offerors may designate as trade secrets or proprietary data portions of the proposals;

d. That discussions may be conducted with offerors who submit proposals determined to be likely to be selected for award;

e. The minimum information that the proposal must contain; and

f. The closing date and time for receipt of proposals.

(2) A request for proposals shall be issued at least 14 calendar days before the closing date and time for receipt of proposals unless a shorter time is determined necessary in writing by the agency.

(3) Notice of the request for proposals shall be issued in accordance with § 6923(b) of this title.

(4) Vendor lists compiled and maintained in accordance with § 6923(d) of this title may serve as a method for soliciting competitive sealed proposals.

(5) Amendments to requests for proposals shall be made in accordance with § 6923(g) of this title.

(d) Pre-proposal conferences. — Pre-proposal conferences may be convened in accordance with § 6923(f) of this title.

(e) Late proposals or late withdrawals. —

(1) A proposal received after the closing date and time for receipt of proposals is late and shall not be considered. A best and final offer received after the closing date and time for receipt of best and final offers is late and shall not be considered.

(2) No offeror shall be permitted to make a modification to its original proposal after the date and time for the receipt of proposals and before negotiations start pursuant to subsection (g) of this section.

(3) A modification of a proposal resulting from an amendment issued after the closing date and time for receipt of proposals or a modification of a proposal resulting from discussions during negotiations shall be considered if received by the closing date and time set forth in the amendment or by the closing date and time for submission of best and final offers, whichever is applicable. If the modifications described in this subsection are received after the respective date and time described in this subsection, the modifications are late and shall not be considered by the agency.

(f) Evaluation of proposals. —

(1) Each agency shall establish written administrative procedures for the evaluation of the proposals.

(2) For the purpose of conducting negotiations, the agency shall determine, in accordance with subsection (g) of this section, that proposals are either likely to be selected for award or unacceptable. A determination that a proposal is unacceptable shall be in writing, state the basis of the determination and be retained in the procurement file. If the agency determines that an offeror's proposal is unacceptable, the agency shall notify that offeror of the determination and that the offeror shall not be afforded an opportunity to modify its offer.

(g) Negotiations with individual offerors. — All agencies shall have a right to negotiate with individual offerors after their proposals are opened. The agency shall establish a committee, procedures and schedules for conducting negotiations. Disclosure of 1 offeror's price to another and any information derived from competing proposals is prohibited.

(h) Best and final offers. — If negotiations are conducted pursuant to subsection (g) of this section, the agency shall issue a written request for best and final offers. The request shall set forth the date, time, and place for the submission of best and final offers. The request for best and final offers shall inform offerors that, if they do not submit a notice of withdrawal or a best and final offer, their immediate previous offer will be construed as their best and final offer. Best and final offers shall be requested only once, unless the agency makes a written determination that it is advantageous to the State to conduct further negotiations or change the State's requirements.

(i) Mistakes in proposals. — Prior to the time and date set for receipt of best and final offers, any offeror with whom negotiations have been held may withdraw the offer or correct any mistake by modifying the offer.

(j) Contract award. —

(1) The contract shall be awarded within 90 days of the closing date and time advertised in the request for proposals. The agency shall award a contract to the offeror whose proposal is determined in writing to be most advantageous to the State, based on the factors set forth in the request for proposals. The determination shall explain the basis of award.

(2) The agency shall notify each unsuccessful offeror in writing of the award.

(3) After receipt of a fully executed contract, the proposals shall be open for public inspection in accordance with § 6923(j)(4) of this title.

(4) A formal contract shall be executed with the successful firm within 20 days after the award of the contract.

(k) Cancellation of requests for proposals. — A request for proposals or other solicitation may be canceled in whole or in part prior to the opening of proposals as may be specified in the solicitation if it is in the best interest of the State. The reasons for the cancellation shall be made part of the procurement file.

If a solicitation is canceled prior to the opening of proposals, a notice of cancellation shall be sent to all offerors, and any proposals that have been received shall be returned unopened to the offerors.

(l) Rejection of individual proposals. — A proposal or quotation may be rejected for 1 or more of the following reasons:

(1) The person responding to the solicitation is determined to be nonresponsive or nonresponsible pursuant to subsection (m) of this section;

(2) It is unacceptable;

(3) The proposed price is unreasonable; or

(4) It is otherwise not advantageous to the State.

Offerors whose proposals are rejected under this section shall be notified in writing about the rejection. Record of the rejection shall be made part of the procurement file. The reasons for the rejection shall be stated in the determination.

(m) Responsibility of offerors. — An agency shall determine that an offeror is responsible before awarding a contract to that offeror. Factors to be considered in determining if an offeror is responsible include:

(1) The offeror's financial, physical, personnel or other resources, including subcontracts;

(2) The offeror's record of performance and integrity;

(3) Whether the offeror is qualified legally to contract with the State;

(4) Whether the offeror supplied all necessary information concerning its responsibility; and

(5) Any other specific criteria for a particular procurement which an agency may establish; provided, that the criteria shall be set forth in the solicitation and is otherwise in conformity with state and/or federal law.

If an agency determines that an offeror is nonresponsive and/or nonresponsible, the determination shall be in writing and set forth the basis for the determination. A copy of the determination shall be promptly sent to the affected offeror. The final determination shall be made part of the procurement file.

70 Del. Laws, c. 601, § 7; 71 Del. Laws, c. 4, § 8.;



§ 6925. Sole source procurement

(a) A contract may be awarded for materiel or nonprofessional services without competition if the agency head, prior to the procurement, determines in writing that there is only 1 source for the required materiel or nonprofessional service. Sole source procurement shall not be used unless there is sufficient evidence that there is only 1 source for the required material or service and that no other type of material or service will satisfy the requirements of the agency. The agency shall examine cost or pricing data, which shall include lifecycle costing analysis as specified in §§ 6902 and 6909A(b) of this title if the sole source offers more than 1 type or variety of equipment, prior to an award under this section. Sole source procurement shall be avoided, except when no reasonable alternative sources exist. A written determination by the agency stating the basis for the sole source procurement shall be included in the agency contract file. Textbooks and related instructional materials are sole source purchases.

(b) An agency seeking a sole source procurement shall prepare written documentation citing the existence of a sole source condition. The document shall include the specific efforts made to determine the availability of any other source and an explanation of the procurement need. The agency may, for confirmation, submit this documentation to the Section for review and comment prior to the intended date of award.

(c) The agency shall negotiate with the single supplier, to the extent practicable, a contract advantageous to the agency. The agency shall enter into a formal contract stating the terms and conditions of the procurement.

70 Del. Laws, c. 601, § 7; 74 Del. Laws, c. 419, § 6; 75 Del. Laws, c. 88, § 22.;



§ 6926. Multiple source contracting

An agency may award a contract for a particular materiel or nonprofessional service to 2 or more firms if the agency head makes a determination that such an award is in the best interest of the State. If such a determination is made, the advertisement shall include a notification of the right of the agency to make such an award and the criteria upon which such an award shall be based.

70 Del. Laws, c. 601, § 7.;



§ 6927. Bid and contract security

(a) Bid bonds. — For the purchase of materiel and nonprofessional services, in accordance with § 6923 of this title, the agency or a representative delegated by the agency may, at their discretion, require that bids be accompanied by:

(1) A deposit of either a good and sufficient bond to the State for the benefit of the agency involved; such bonds shall be issued with a corporate surety authorized to do business in this State, the surety shall be approved by the agency, and the bond form used shall be the standard form included as part of the bid documents issued by the Office of Management and Budget for this purpose; or

(2) A security of the bidder assigned to the agency for a sum equal to at least 10% of the bid.

The bid bond or bid security need not be for a specific sum but may be stated to be for a sum equal to 10% of the bid to which it relates. A bid bond or bid security may be stated as a certain stated sum provided that the sum is equal to or greater than 10% of the bid.

Bid or performance bonds shall not be used as a substitute for a determination of bidder responsibility. If a bid is withdrawn at any time before bid opening, any bid security shall be returned to the bidder.

(b) Loss of bid bond as damages. — In the event of any successful bidder refusing or neglecting to execute a formal contract and bond within 20 days of awarding the contract, the bid bond or security deposited by the successful bidder shall be taken and become the absolute property of the State for the benefit of the agency as liquidated damages. Such damages shall neither constitute a forfeiture nor a penalty and shall be deposited with the Secretary of Finance. Such monies pertaining to Department of Transportation contracts shall be deposited in the Transportation Trust Fund. The contracting agency may award the contract to the next lowest responsible bidder or re-advertise for new bids.

(c) Return of bid bond. — Upon the execution of a formal contract and performance bond, the bid bond shall be returned to the successful bidder.

(d) Performance bonds. — Simultaneous with the execution of the formal contract where required by §§ 6923(k)(1) and 6924(j)(1) of this title, the procuring agency may require the successful bidder to execute a good and sufficient bond to the State for the benefit of the agency. Such performance bonds shall:

(1) Be with a corporate surety authorized to do business in this State;

(2) Be in a sum equal to 100% of the contract award, except as otherwise provided in this subsection; and

(3) Be in the standard form issued by the Office of Management and Budget for this purpose and shall be included in the projects' bid documents.

Contracts for the purchase of material with a value less than the threshold amount(s) established by the Contracting and Purchasing Advisory Council may reduce or waive this bond requirement from the successful bidder. Such reduction or waiver shall be stated in the bid specifications.

(e) Contents of performance bonds. — The bond shall be conditioned upon the faithful compliance and performance by the successful bidder of each and every term and condition of the contract and the proposal, plans and specifications thereof. Each term and condition shall be met at the time and in the manner prescribed by the contract and the specifications, including the payment in full to every person furnishing materiel or performing labor in the performance of the contract, of all sums of money due the person for such labor and materiel. The bond shall also contain the successful bidder's guarantee to indemnify and save harmless the State and the agency from all costs, damages and expenses growing out of or by reason of the successful bidder's failure to comply and perform the work and complete the contract in accordance with the contract.

(f) Invoking a performance bond. — The agency may, when it considers that the interests of the State so require, cause judgment to be confessed upon the bond. All sums received through confession of judgment shall be deposited with the Secretary of Finance for the credit of the agency. Such monies pertaining to Department of Transportation contracts shall be deposited in the Transportation Trust Fund. Every person furnishing materiel or performing labor under the contract for which the successful bidder is liable may maintain an action on the bond for the person's own use in the name of the State or the contracting county in any court of competent jurisdiction for the recovery of such sum or sums as may be due such person from the successful bidder, but if the bond so provides, no suit shall be commenced after the expiration of 1 year following the date on which the successful bidder ceased work on the contract, otherwise suits may be commenced at any time within 3 years following the date the last work was done on the contract. No person or surety, in any action brought under this section or on the bond required in this section shall assert as a defense to such action the claim that the bond given pursuant to this section contained a limitation or restriction not provided for by this section.

(g) Other security for contracts under threshold amount(s). — Contracts for the purchase of materiel and nonprofessional services valued less than the threshold amount(s) set by the Contracting and Purchasing Advisory Council may contain a waiver of the bond requirement provided that the successful vendor post with the State an irrevocable letter of credit or other suitable or readily collectible financial security for the project. Such letter of credit or other security shall be issued for a term commencing simultaneously with the execution of the formal contract and terminating no later than 3 years subsequent to the date of delivery of such materiel or nonprofessional service or to the extent of the warranty period, whichever is greater. In no event shall such security expire without the express written approval of the State. Such waiver as described in this paragraph shall be stated in the bid specifications.

(h) Waivers from performance bonds. — On a contract for the purchase of a materiel or nonprofessional service, the State may, at its discretion, reduce or waive the bond or other form of security. Such waiver shall be stated in the bid specifications.

(i) In the case of bids submitted to agencies other than any county of this State and other than any public school district, wherever security is required under this section, the vendor shall also supply with its bid its taxpayer identification number (i.e., federal employer identification number or social security number) or a Delaware business license number and, should the vendor be awarded a contract, such vendor shall provide to the agency the taxpayer identification or Delaware business license numbers of such subcontractors. Such numbers shall be provided on the later of the date on which such subcontractor is required to be identified or the time the contract is executed. The agency shall report to the Division of Revenue each vendor selected for award within 15 days of execution of the contract and each subcontractor within 15 days of such contractor having been identified to the agency or on the date of execution of the contract, whichever is later, unless the Director of the Division of Revenue has notified the agency of criteria according to which, in the Director's discretion, reporting is not required, and the contract meets such criteria.

70 Del. Laws, c. 601, § 7; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 428, §§ 1, 2; 75 Del. Laws, c. 88, § 16(5).;



§ 6928. Failure to comply with contract

If any firm entering into a contract under the authority of this chapter neglects or refuses to perform it or fails to comply with the terms thereof, the agency may terminate the contract and proceed to award a new contract in accordance with this chapter or the agency may require the surety on the performance bond to complete the contract in accordance with the terms of the performance bond. Nothing herein shall preclude the agency from pursuing additional remedies as otherwise provided by law.

70 Del. Laws, c. 601, § 7.;



§ 6929. Contract insurance and contract liability

In addition to bond requirements as stated in § 6927 of this title, each successful bidder shall purchase adequate insurance for the performance of the contract and, by submission of a bid, agrees to indemnify and save harmless and to defend all legal or equitable actions brought against the State, any agency, officer and/or employee of the State, for and from all claims of liability which is or may be the result of the successful bidder's actions during the performance of the contract. The purchase or nonpurchase of such insurance or the involvement of the successful bidder in any legal or equitable defense of any action brought against the successful bidder based upon work performed pursuant to the contract will not waive any defense which the State, its agencies and their respective officers, employees and agents might otherwise have against such claims, specifically including the defense of sovereign immunity, where applicable, and by the terms of this section, the State and all agencies, officers and employees thereof shall not be financially responsible for the consequences of work performed, pursuant to said contract.

70 Del. Laws, c. 601, § 7.;



§ 6930. Right to audit records

An agency shall have the right to audit the books and records of a contractor or any subcontractor under any contract or subcontract to the extent that the books and records relate to the performance of the contract or subcontract. The books and records shall be maintained by the contractor for a period of 3 years from the date of final payment under the prime contract and by the subcontractor for a period of 3 years from the date of final payment under the subcontract.

70 Del. Laws, c. 601, § 7.;



§ 6931. Procurement of information and telecommunications systems

All information regarding the procurement of information and telecommunication technology, as prescribed by the Executive Director of the Office of Information Systems, shall be submitted to the Office of Information Systems no later than 90 days from the receipt of such materiel. The acquisition of computer information systems shall be governed by Chapter 63 of this title.

70 Del. Laws, c. 601, § 7.;



§ 6932. Maximum practicable competition

Descriptions or specifications shall not use a brand or trade name except as an indication of the type and quality of materiel and in all such cases shall contain the words "or approved equal." All specifications shall seek to promote overall economy for the purposes intended and encourage competition in satisfying the agency's needs and shall not be unduly restrictive.

70 Del. Laws, c. 601, § 7.;



§ 6933. Authorization for cooperative purchasing

(a) The section may, with written approval of the Director, participate in, sponsor, conduct or administer a cooperative or joint purchasing agreement for the procurement of materiel or nonprofessional services with 1 or more public procurement units either within the State or within another state in accordance with an agreement entered into between the participants.

(b) The section may grant temporary approval to another agency to participate in, sponsor, conduct or administer a cooperative or joint purchasing agreement for the procurement of materiel or nonprofessional services with the written approval of the Director.

70 Del. Laws, c. 601, § 7; 75 Del. Laws, c. 88, §§ 16(5), 22; 77 Del. Laws, c. 327, § 29; 78 Del. Laws, c. 290, § 24(c).;



§ 6934. Purchase of used materiel or equipment

Any agency may purchase used equipment or other materiel by negotiated purchase, rather than by competitive bidding, as provided in this chapter, if it is demonstrated to the satisfaction of the agency head that the negotiated price is reasonable for the intended use. The contracting agency shall use lifecycle costing analysis as specified in §§ 6902 and 6909A(b) of this title prior to demonstrating to the agency head that the negotiated price is reasonable for the intended use.

70 Del. Laws, c. 601, § 7; 74 Del. Laws, c. 419, § 7.;



§ 6935. Purchases using federal contracts

The Director may enter into negotiations with various manufacturers or distributors and award contracts which will enable agencies and local governments to purchase materiel at prices approved by the General Services Administration of the United States government or its successor.

70 Del. Laws, c. 601, § 7; 75 Del. Laws, c. 88, § 16(5).;



§ 6936. Special requirements for financial contracts

No contract shall be awarded which includes the transportation, handling or storage of monies, including lawful currency and coin, negotiable and nonnegotiable securities, stocks, bonds, coupons and things of unusual value unless the successful bidder shall have, at the time of the award of the contract, a valid license as required by Chapter 32 of Title 5. At the time of the submission of its bid, the bidder shall provide evidence of possession of such license or evidence that application for such license was made with the State Banking Commissioner and all fees required by such Chapter 32 of Title 5 had been paid.

70 Del. Laws, c. 601, § 7.;



§ 6938. Purchase of recycled, reusable and recyclable products

(a) The State shall have as a goal the maximum feasible purchase of recycled content products and reusable or recyclable products, and the maximum feasible percentage of postconsumer recycled content in its purchases. For any item that is being purchased by the State and for which the U.S. Environmental Protection Agency has developed a Comprehensive Procurement Guideline as required by § 6002 of the Resource Conservation and Recovery Act (RCRA), as amended (42 U.S.C. § 6962), it shall be a goal of the State to purchase that item with a recycled content that meets or exceeds the EPA guideline standards.

(b) Prior to initiating a request for procurement of any product, an agency shall review its existing specifications for such product to determine whether recycled content products or reusable or recyclable products are directly or indirectly excluded. The agency must eliminate any such exclusion from its specifications, unless it can demonstrate in writing to the satisfaction of the agency head that the exclusion is either:

(1) Operationally necessary;

(2) Legally mandated; or

(3) Necessary to avoid excessive cost. — Excessive cost shall be defined as when the recycled product cost is greater than 5% of the equivalent virgin product cost. Such costs shall include lifecycle costing analysis as defined by §§ 6902 and 6909A(b) of this title.

(c) When requesting any purchase of a product for which the U.S. EPA has established a Comprehensive Procurement Guideline, an agency is required to buy the specified product unless the agency can demonstrate in writing to the satisfaction of the agency head that a product meeting the standards either:

(1) Is not available competitively;

(2) Is not available within a reasonable time frame;

(3) Does not meet appropriate performance standards; or

(4) Is available only at an excessive cost as defined in paragraph (b)(3) of this section.

(d) There is established an interagency work group comprised of 1 representative from the Office of Management and Budget, the Department of Natural Resources and Environmental Control, the Delaware Economic Development Office, the Department of Transportation and the Department of Health and Social Services. This work group shall be known as the State Materials Recycling Team (SMRT) and its members shall be appointed by the respective Department heads. The Chair of the SMRT will be selected by the team's membership. The work group's primary purposes shall be:

(1) To educate state agencies about recycling and to promote the purchase of recycled products as called for in this subsection;

(2) To develop a methodology for tracking purchases made in accordance with this section;

(3) To review and assess State agency recycling practices; and

(4) To report to the Governor and the General Assembly on an annual basis its findings and conclusions with respect to the above purposes.

72 Del. Laws, c. 491, § 1; 74 Del. Laws, c. 419, § 8; 75 Del. Laws, c. 88, § 16(5).;



§ 6939. Purchase of energy efficient products

(a) Agencies shall purchase Energy Star products, as designated by the federal Environmental Protection Agency, when such products are available. The agency may include non-Energy Star rated equipment as an alternate in the bid documents to enable lifecycle costing analysis to be performed as part of the analysis of responsive bids. The agency shall be required to award a contract that includes the procurement of Energy Star rated equipment unless the agency can demonstrate, in writing, to the satisfaction of the Director, that the interests of the state would be better served by procuring non-Energy Star rated equipment.

(b) Prior to initiating a request for procurement of any product, an agency shall review the specifications for such product to determine whether an Energy Star product is available. If an Energy Star product is available, the agency is required to include in its bid specifications the requirement that the product be an Energy Star product unless the agency can demonstrate, in writing, to the satisfaction of the agency head, that a product with an Energy Star rating meets at least 1 of the following criteria:

(1) The product is not available competitively,

(2) The product is not available within a reasonable time frame, or

(3) The product does not meet appropriate performance standards.

The agency may include non-Energy Star rated equipment as an alternate in the bid documents to enable lifecycle costing analysis to be performed as part of the analysis of responsive bids. The agency shall be required to award a contract that includes the procurement of Energy Star rated equipment unless the agency can demonstrate, in writing, to the satisfaction of the Director, that the interests of the state would be better served by procuring non-Energy Star rated equipment.

74 Del. Laws, c. 416, § 1; 75 Del. Laws, c. 88, § 16(5).;






Subchapter IV Public Works Contracting

§ 6960. Prevailing wage requirements

(a) The specifications for every contract or aggregate of contracts relating to a public works project in excess of $100,000 for new construction (including painting and decorating) or $15,000 for alteration, repair, renovation, rehabilitation, demolition or reconstruction (including painting and decorating of buildings or works) to which this State or any subdivision thereof is a party and for which the State appropriated any part of the funds and which requires or involves the employment of mechanics and/or laborers shall contain a provision stating the minimum wages to be paid various classes of laborers and mechanics which shall be based upon the wages that will be determined by the Delaware Department of Labor, Division of Industrial Affairs, to be prevailing in the county in which the work is to be performed. The Delaware Department of Labor, Division of Industrial Affairs shall establish the prevailing wage for each respective craft or class of laborers and mechanics at the same rates established in collective bargaining agreements between labor organizations and their employers that govern work of a similar nature and similar crafts or classes of laborers and mechanics for the county where the public works contract will be performed if that particular labor organization's collective bargaining rate prevailed and they participated in the survey, for that particular trade or craft in that particular county for 2 consecutive years. The agreed rate of pay designated by the craft's collective bargaining agreement will become the prevailing wage for a period of 5 years and the raise be determined by the collective bargaining agreement rate at the time the prevailing wage survey is conducted for that craft, county, and year. If the prevailing wage cannot be reasonably and fairly determined in any locality because no such agreements exists or the collective bargaining rate has not prevailed for 2 consecutive years the Department shall use the prevailing wage as established by the Department's annual prevailing wage survey. There will be a 1-time challenge of the prevailing wage rate per cycle as in the Department regulations. All other provisions of this law are to remain unchanged.

(b) Every contract based upon these specifications shall contain a stipulation that the employer shall pay all mechanics and laborers employed directly upon the site of the work, unconditionally and not less often than once a week and without subsequent deduction or rebate on any account, the full amounts accrued at time of payment, computed at wage rates not less than those stated in the specifications, regardless of any contractual relationship which may be alleged to exist between the employer and such laborers and mechanics. The specifications shall further stipulate that the scale of wages to be paid shall be posted by the employer in a prominent and easily accessible place at the site of the work, and that there may be withheld from the employer so much of accrued payments as may be considered necessary by the Department of Labor to pay to laborers and mechanics employed by the employer the difference between the rates of wages required by the contract to be paid laborers and mechanics on the work and rates of wages received by such laborers and mechanics to be remitted to the Department of Labor for distribution upon resolution of any claims.

(c) Every contract based upon these specifications shall contain a stipulation that sworn payroll information, as required by the Department of Labor, be furnished weekly. The Department of Labor shall keep and maintain the sworn payroll information for a period of 6 months from the last day of the work week covered by the payroll.

(d) The Department of Labor shall investigate all claims that the prevailing wage rates as provided for under this section are not being or have not been paid. Upon finding that an employer has not paid or is not paying the prevailing wage rates, the Department of Labor shall notify the employer of the violations by certified mail and make an effort to obtain compliance. Upon failure to obtain compliance within 15 days of receipt of said certified mail, the Secretary may terminate all rights of the employer to proceed with the work under the public construction contract, and the employer shall be responsible for all damages resulting therefrom.

(e) Any employer who knowingly fails or refuses to pay the prevailing wage rates provided for under this section, or who fails to submit payroll reports or post notice of the wage rates which apply to the project shall, for each such violation, be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation. No public construction contract in this State shall be bid on, awarded to or received by any contractor or subcontractor or any person, firm, partnership or corporation in which such employer has an interest who, within 2 years after entry of a judgment pursuant to this chapter, is adjudicated in violation of this chapter in a subsequent proceeding until 3 years have elapsed from the date of the subsequent penalty judgment. A civil penalty claim may be filed in any court of competent jurisdiction.

(f) Any laborer or mechanic employed by any employer, or the Department of Labor on behalf of any laborer or mechanic employed by any employer, who is paid in a sum less than the prevailing wage rates provided for under this section shall have a right of action against the employer in any court of competent jurisdiction to recover treble the difference between the amount so paid and the prevailing wage rate. Such action may be brought by the Department of Labor in the name and for the benefit of the laborer or mechanic with or without an assignment of the claim from the employee and upon notice to the aggrieved employee, the Department of Labor shall have the power to settle and adjust any such claim to the same extent as would the aggrieved employee. It shall not be a defense to such action that the underpayment was received by the laborer or mechanic without protest. Upon the filing of an action under this section, the employer shall post suitable bond approved by the court for the damages which may be recoverable thereunder. Any judgment entered for plaintiff shall include an award for reasonable attorney's fees and costs of prosecution. The Department of Labor shall not be required to pay the filing fee or other costs of the action or fees of any nature to file bond or other security of any nature in connection with such action or with proceedings supplementary thereto or as a condition precedent to the availability to the Department of any process in aid of such action or proceedings. The Department shall have the authority to join various claimants in 1 preferred claim lien and, in case of suit, to join them in 1 cause of action.

(g) Any wages collected under this chapter, but not claimed by the employee within 1 year from the date of collection, shall be retained by the Department of Labor for enforcement purposes.

(h) No action to recover wages and damages under this section shall be brought after the expiration of 2 years from the accruing of the cause of action.

(i) Whenever any person shall contract with another for the performance of any work which the contracting person has undertaken to perform, he or she shall become civilly liable to employees engaged in the performance of work under such contract for the payment of wages, exclusive of treble damages, as required under this section, whenever and to the extent that the employer of such employees fails to pay such wages, and the employer of such employees shall be liable to such person for any wages paid by the employer under this section. If pursuant to this subsection a person becomes civilly liable to employees of another, such liability shall not constitute a violation of this section for purposes of the termination, civil penalty and debarment provisions of subsections (d) and (e) of this section.

(j) A contract manager shall be responsible for monitoring compliance with this section, but shall not become civilly liable to the same extent as the contracting person. For purposes of this section, "contract manager" means any person who performs the function of the contracting person without becoming a party to the contract of performance, but rather contracts with the recipient of the goods or services to act as his/her agent. A contract manager who knowingly fails or refuses to monitor compliance with this section shall, for each such failure or refusal, be subject to a civil penalty of not less than $100 nor more than $500. A civil penalty claim under this subsection may be filed in any court of competent jurisdiction. A contract manager's liability for a civil penalty pursuant to this subsection shall not constitute a violation of this section for purposes of the termination, civil penalty and debarment provisions of subsections (d) and (e) of this section.

(k) Any employer who discharges or in any manner discriminates against an employee because that employee has made a complaint or has given information to the Department pursuant to this chapter, or because that employee has caused to be instituted or is about to cause to be instituted any proceedings under this chapter, or has testified or is about to testify in any such proceedings, shall be deemed in violation of this chapter and shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(l) A Prevailing Wage Advisory Council is hereby established to assist the Department in carrying out its duties under the prevailing wage law. Such advisory council shall be appointed by the Secretary of Labor, shall be convened by the Director of the Division of Industrial Affairs (who shall serve as a non-voting member) and shall consist of 10 representatives from construction industry organizations/associations. The members shall be appointed for a term of 3 years provided, however, that the initial members may be appointed to terms shorter than 3 years but not less than 1 year to ensure staggered term expirations. The members shall receive no compensation.

29 Del. C. 1953, § 6913; 53 Del. Laws, c. 380, § 1; 57 Del. Laws, c. 454, § 17; 58 Del. Laws, c. 408; 63 Del. Laws, c. 80, § 69; 65 Del. Laws, c. 368, § 1; 67 Del. Laws, c. 260, § 1; 69 Del. Laws, c. 64, § 28; 69 Del. Laws, c. 295, § 1; 70 Del. Laws, c. 99, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 601, §§ 6, 8; 71 Del. Laws, c. 310, § 1; 71 Del. Laws, c. 312, § 1; 72 Del. Laws, c. 170, § 1; 73 Del. Laws, c. 129, § 1; 74 Del. Laws, c. 279, §§ 1, 3; 76 Del. Laws, c. 185, § 1.;



§ 6961. Small public works contract procedures

(a) Applicability. — Any state contract for which an agency is a party and for which the probable cost is less than or equal to the threshold amount(s) set by the Contracting and Purchasing Advisory Council pursuant to § 6913 of this title for small public works contracts shall be subject to the provisions of this section.

(b) Procedure. — All contracts entered into pursuant to this section shall follow the procedures as prescribed by the Director pursuant to § 6922 of this title.

(c) Bid and performance bonds as authorized in § 6962 of this title may be made a requirement by the agency for contracts made pursuant to this section.

70 Del. Laws, c. 601, § 9; 75 Del. Laws, c. 88, § 16(5).;



§ 6962. Large public works contract procedures

(a) Applicability. — Any state contract for which an agency is a party and for which the probable cost is greater than the amount set by the Contracting and Purchasing Advisory Council pursuant to § 6913 of this title for small public works contracts shall be subject to the provisions of this section.

(b) Advertising requirements. — Each agency shall publicly announce, not less than once a week for 2 consecutive weeks in a newspaper published or circulated in each county of the State, each public works contract. Public advertising shall require electronic publication accessible to the public in a manner prescribed pursuant to § 6902(10) of this title for 2 consecutive weeks. An agency may also maintain a register of prospective bidders which may be used to provide direct notification of contracts to be bid. This register shall not be used in a manner which will limit the competitiveness of the bidding process described in this subchapter. No agency shall be subject to a cause of action or be otherwise liable for any errors or omissions in administering a bid registry. The public announcement shall also state the nature of the contract under the following conditions:

(1) If the agency requires all bidders to be registered or prequalified in order to receive bidding documents for the proposed contract, the announcement shall state in general terms the character and location of the work and bid and performance bond requirements. If the agency requires prequalification of subcontractors in its invitation to bid, no contractor shall list a subcontractor in its subcontractor listing who has not already been prequalified by the agency.

(2) If the agency does not require bidder registration or prequalification for the proposed contract, the announcement shall state with reasonable accuracy the character, quantity and location of the work as well as bid and performance bond requirements. The public announcement shall also state that the agency may extend the time and place for the opening of bids from that described in the announcement. Such extension shall not take place unless at least 2 calendar days' notice, by certified delivery, facsimile transmission or by other verifiable electronic means, is sent to those bidders who obtained copies of the plans and specifications or contract descriptions.

(c) Bidder prequalification requirements. —

(1) The Office shall establish a 2-step process for the prequalification of contractors and subcontractors that desire to bid on large public works contracts for which prequalification is specified by the contracting agency. A contractor shall not be permitted to bid on a contract that requires prequalification unless the contractor has been prequalified pursuant to this subsection. A prequalified and classified contractor shall not be permitted to submit a bid on a specific contract unless the contractor completes a questionnaire and submits supplemental information at the option of the contracting agency or per paragraph (c)(9)a. of this section to the Office pertaining to that contract. The supplemental request for information shall not include any information requested during the first step of the prequalification process, but may require the contractor to affirm that no material changes have occurred since the application for the first step of the prequalification process was submitted to the Office. The prequalification process shall apply to general contractors and subcontractors in the areas that are deemed necessary by the Office.

(2) The prequalification classification issued by the Office as part 1 of the prequalification process shall be valid for 12 months. A contractor or subcontractor subject to prequalification shall request to be reclassified by the Office after the 12-month period in order to remain eligible to bid on public works contracts that require prequalification. A contractor or subcontractor who holds a valid prequalification classification shall report any material changes which could adversely affect the prequalification, as established in paragraph (c)(3) of this section, to the Office in writing within 10 days of the material change. A contractor or subcontractor may report to the Office in writing material changes which could positively affect the prequalification, as established in paragraph (c)(3) of this section. Based on the information provided, the Office may change the classification or revoke prequalification at the sole discretion of the Director.

(3) The prequalification process shall include a requirement that the contractor or subcontractor submit a statement under oath on a form designated by the Office. The form shall fully describe and establish the financial ability, responsibility, plant and equipment, organization, ownership, relationships, and prior experience of the contractor or subcontractor and any other pertinent and material facts as may be deemed necessary by the Office. At the discretion of the Office, the submission shall include part or all of the following:

a. The most recent audited financial statement and/or financial statement review containing a complete statement of the proposing contractor's or subcontractor's financial status. Such statement shall include the contractor's Z score;

b. The proposing contractor's or subcontractor's experience on other public works or private sector projects, including but not limited to the size, complexity and scope of the firm's prior projects;

c. Performance reviews of the proposing contractor or subcontractor on previously awarded public works or private sector construction projects within the last 10 years;

d. Civil judgments and/or criminal history of the proposing contractor's or subcontractor's principals;

e. Any debarment or suspension by any government agency;

f. Any revocation or suspension of a license;

g. Any bankruptcy filings or proceedings; and

h. A statement as to organization, which shall demonstrate the adequacy of such organization to undertake a public works contract. This statement shall include the resumes of the management and professional staff.

(4) After the receipt of the submission provided for in paragraph (c)(3) of this section, the Office may verify all information provided in the contractor's or subcontractor's submission, including applicable license and certificate requirements, federal or state debarments, and violations of law. The Office may also conduct inquiries or surveys of the contractor's or subcontractor's prior customers.

(5)a. Based upon the submission provided for in paragraphs (c)(3) and (4) of this section, the Office Review Committee, which shall include at least 2 Office employees, shall assign a contractor or subcontractor the following classification or classifications and limits for the purpose of determining the types of projects for which a contractor or subcontractor is entitled to bid:

1. A trade(s) or work classification(s); and

2. The maximum contract dollar value for which the contractor or subcontractor may submit a bid.

To effectuate these requirements of the prequalification process, the Office shall develop rules and regulations for assigning classifications and maximum dollar limits.

b. The classification shall be made, or prequalification may be denied, and notice thereof shall be sent to the contractor or subcontractor within 5 days of the determination made pursuant to paragraph (c)(5)a. of this section by registered or certified mail or other legally valid methods. Notice of prequalification classification or denial shall also be sent to the contracting agency if said agency is not the Office.

(6) Based upon the proposing contractor's or subcontractor's answers to the step-1 or step-2 prequalification questionnaire, the Office may deny prequalification for any 1 of the following specified reasons:

a. Insufficient financial ability to perform a public works contract;

b. Inadequate experience to undertake a public works contract;

c. Documented failure to perform on prior public or private construction contracts, including but not limited to final adjudication or admission of violations of prevailing wage laws in Delaware or any other state;

d. Prior judgments for breach of contract that indicate the proposing contractor or subcontractor may not be capable of performing the work or completing a large public works contract;

e. Criminal convictions for fraud, misrepresentation or theft relating to contract procurement;

f. Previous debarment or suspension of the contractor or subcontractor by any government agency that indicates the proposing contractor or subcontractor may not be capable of performing the work or completing a large public works contract;

g. Previous revocation or suspension of a license that indicates the proposing contractor or subcontractor may not be capable of performing the work or completing a public works contract;

h. Previous bankruptcy proceedings that indicate the proposing contractor or subcontractor may not be capable of performing the work or completing a public works contract; or

i. Failure to provide accurate prequalification information on past or current prequalification questionnaires.

Reason or reasons for the denial of prequalification shall be in writing, and shall be sent to the contractor or subcontractor within 5 working days of such decision. An agency may refuse to provide any contractor or subcontractor disqualified under this paragraph plans and specifications for a contract. An agency receiving a bid from a contractor or subcontractor disqualified under this paragraph shall not consider such bid.

(7) Any contractor or subcontractor disqualified pursuant to paragraph (c)(6) of this section may request a review of such decisions with the Director within 5 working days of the receipt of the agency's notification of the prequalification decision. Such request shall be made in writing. No action in law or equity shall lie against any agency or its employees if the contractor or subcontractor does not first review the decision with the Director. To the extent the contractor or subcontractor brings an action challenging a decision made pursuant to paragraph (c)(6) of this section after such review by the Director, the court shall afford great weight to the decision of the Office head and shall not overturn such decision unless the contractor or subcontractor proves by clear and convincing evidence that such decision was arbitrary and capricious.

(8) The Office shall maintain a registry of all contractors and subcontractors prequalified to bid on public works projects. The registry shall include the classification or classifications of the contractor or subcontractor and the maximum contract dollar value for which the contractor or subcontractor may submit a bid.

(9)a. In addition to the prequalification required herein, any agency shall require a contractor or subcontractor to provide supplemental information that is specifically relevant to the public works contract to be bid. Such additional information shall be considered supplemental certification and shall not duplicate in any way the information required by the Office in its prequalification process except for labor supply available to complete the project in a timely manner.

b. Based upon the proposing contractor's or subcontractor's answers to the agency's supplemental prequalification questionnaire, the Director, or in the case of school projects, the school district may deny the prequalification for any one of the following specified reasons:

1. Inadequate experience to undertake the specific project that requires supplemental prequalification;

2. Inadequate expertise to undertake the specific project that requires supplemental prequalification;

3. Failure to provide supplemental prequalification information for the specific project that requires supplemental prequalification; or

4. Inadequate labor supply available to complete the project in a timely manner.

Denial of supplemental prequalification by the Office, or in the case of school projects, the school district shall be in writing no later than 2 weeks before the close of the project bid and shall be sent to the contractor or subcontractor within 5 working days of such decision. An agency may refuse to provide any contractor or subcontractor disqualified under this paragraph plans and specifications for the contract. An agency receiving a bid from a contractor or subcontractor disqualified under this paragraph shall not consider such bid.

(10) Any contractor or subcontractor disqualified pursuant to paragraph (c)(9) of this section may request in writing within 5 working days of the receipt of the Office's or, in the case of school projects, the school district's, supplemental prequalification a review of such decisions with the Director or the Director's designee or, in the case of school projects, the school district. No action in law or equity shall lie against any agency or its employees if the contractor or subcontractor does not first review the decision with the Director or, in the case of school projects, the school district within 5 working days after the decision is rendered by the Office or, in the case of school projects, the school district. To the extent the contractor or subcontractor brings an action challenging a decision made pursuant to paragraph (c)(9) of this section after such review by the Director or, in the case of school projects, the school district, the court shall afford great weight to the decision of the Director or, in the case of school projects, the school district and shall not overturn such decision unless the contractor or subcontractor proves by clear and convincing evidence that such decision was "arbitrary and capricious."

(11) In addition, for the US 301 project from the Maryland-Delaware state line to its termination at Delaware Route 1, all contractors and subcontractors are required, independently or through agreement with other organizations, to provide craft training for journeyman and apprentice levels through a bona fide program approved by and registered with the State of Delaware and/or United States Department of Labor.

(d) Bid specifications and plans requirements. —

(1) Preparation of plans and specifications and approvals. — The contracting agency shall cause suitable plans and specifications to be prepared for all contracts pursuant to this section. All plans and specifications shall be prepared by registered and licensed architects and/or engineers who shall sign the plans and specifications and affix their seals thereto. This requirement may be waived if:

a. The work to be covered by the public works contract is to be performed in accordance with identical plans and specifications similarly signed and sealed pursuant to which previous public works contracts have been awarded under this subchapter. Any architect and/or engineer who signed and sealed the original of such identical plan(s) will have no liability arising from the use of those plans other than the use contemplated by the contract pursuant to which the original copies of such plans was created, unless such architect and/or engineer reviews and approves such different use; or

b. The project does not require architectural and engineering services and the agency head waives in writing the use of such services.

(2) Agency assistance. — An agency may retain, in accordance with subchapter V of this chapter, the professional services of a general contractor or other qualified firm to assist in cost estimation, economic design analysis and construction.

(3) Prohibition of brand specification. — The description of work and/or materiel and the plans and specifications shall not use a brand or trade name, except as an indication of the type or quality of materiel and in all such limited cases shall contain the words "or approved equal."

(4) Special provisions. —

a. Anti-pollution, conservation, environmental measures or Energy Star equipment not covered by contract specifications. —

1. The description of the materiel and the plans and specifications for the work issued by the agency shall set forth those provisions of federal, state and local statutes, ordinances, rules and regulations respecting anti-pollution, conservation and environmental protection which affect the project or projects for which such solicitations or bids are sought.

2. If the successful bidder must undertake anti-pollution, conservation or environmental protection work not specified in the agency's plans and specifications or descriptions of materiel, including measures required by the enactment of new or the amendment of existing statutes, ordinances, rules or regulations occurring after the submission of the successful bid or quotation, the awarding agency shall issue a change order, as provided for in § 6963 of this title, setting forth the additional measures that must be undertaken.

3. Cost. — The cost of such a change order to the awarding agency shall be determined in accordance with the contract for change orders or force accounts. If no such provision is set forth in the contract, then the cost to the awarding agency shall be the contractor's costs for wages, labor costs other than wages, wage taxes, materiel, equipment rentals, insurance and subcontracts attributable to the additional activity plus a reasonable sum for overhead and profit.

4. Authorization. — Written authorization by the agency is to be given to the successful bidder prior to the bidder undertaking such additional activity. Costs incurred by the successful bidder for additional work performed without prior approval shall not be approved for payment by the agency.

5. Energy Star equipment. — Prior to finalizing specifications for equipment to be purchased as part of a large public works contract, the agency or its architect and/or engineer shall review all equipment to determine whether Energy Star rated products are available. For each piece of equipment, if an Energy Star product is available, the specifications and bid documents shall require the use of an Energy Star product unless the agency can demonstrate, in writing, to the satisfaction of the Director, that a product with an Energy Star rating meets at least 1 of the following criteria:

A. The Energy Star rated equipment is not available competitively,

B. The Energy Star rated equipment is not available within a reasonable time frame, or

C. The Energy Star rated equipment does not meet appropriate performance standards.

The agency may include non-Energy Star rated equipment as an alternate in the bid documents to enable lifecycle costing analysis to be performed as part of the analysis of responsive bids. The agency shall be required to award a contract that includes the procurement of Energy Star rated equipment unless the agency can demonstrate, in writing, to the satisfaction of the Director, that the interests of the state would be better served by procuring non-Energy Star rated equipment.

b. Preference for Delaware labor. — In the construction of all public works for the State or any political subdivision thereof or by firms contracting with the State or any political subdivision thereof, preference in employment of laborers, workers or mechanics shall be given to bona fide legal citizens of the State who have established citizenship by residence of at least 90 days in the State. Each public works contract for the construction of public works for the State or any political subdivision thereof shall contain a stipulation that any person, company or corporation who violates this section shall pay a penalty to the Secretary of Finance equal to the amount of compensation paid to any person in violation of this section.

(5) Retainages and substitution of securities. —

a. Authority to withhold contract retainage. —

1. Agencies may retain a portion of the payments to be made to a contractor for work performed pursuant to a public works contract. The percentage of the value of work performed which may be retained shall be established for each particular contract in the contract bidding documents and shall be incorporated into the contract. The percentage retained shall be 5% of the value of the work completed by the contractor under the contract. Upon completion of the work under the contract, the agency may release 60% of the amount then retained. The balance of the amount retained will be held until:

A. All reports required of the contract are received;

B. All subcontractors in trades listed on the bid form are paid by the contractor, unless the amount owed to the subcontractor is disputed, in which case the agency may withhold 150% of the amount withheld by the contractor in its dispute with the subcontractor; and

C. Final payment is authorized by the agency.

2. The agency may, at its option, retain, temporarily or permanently, a small amount and may cause the contractor to be paid, temporarily or permanently, from time to time, such portion of the amount retained as it deems equitable. The contractor shall be paid for all work that is due to the contractor under the contract except for the amount retained.

3. The agency may at the beginning of each public works contract establish a time schedule for the completion of the project. If the project is delayed beyond the completion date due to the contractor's failure to meet his or her responsibilities, the agency may forfeit all or part of retainage at its discretion.

b. Procedures requirement. — Agencies shall establish standard procedures and regulations for the administration of contract retainages prior to entering into contracts which require retainages. All agency procedures shall provide for contract retainage and substitution of securities for retainage.

c. Substitution of securities. —

1. The contractor under a public works contract, with the approval of the agency, may deposit securities as authorized by this section in substitution for monies being withheld from the contractor as retainage. Securities allowable for substitution of retainage shall be: United States Treasury Bonds, United States Treasury Notes, United States Treasury Certificates of Indebtedness or United States Treasury Bills; bonds or notes of the State; bonds of any political subdivision of the State; or certificates of deposit from state or national banks located in this State; or any letter of credit or other security approved by the agency.

2. The contractor shall have the right to withdraw and take all or portions of the monies being retained from the contractor under the contract by depositing securities in substitution for such monies. The contractor may do so only in accordance with the agency's standard procedures and mechanisms. Such substitution shall be approved by the agency only if the aggregate market value of the securities are at least as great as the contract retainages being withdrawn.

3. A contractor may substitute cash for and receive back all or part of the securities on deposit from the contractor. The cash must at least have the same value as the market value of the securities received back from the agency.

4. The contractor shall be entitled to receive, in all events, all interest and income earned on the securities deposited by the contractor in substitution for contract retainage. If the securities deposited are in the form of coupon bonds, the agency or the escrow agent designated by it and holding the deposited securities shall deliver each coupon to the contractor as it matures.

5. All securities shall be released, delivered and paid over to the contractor at such time as cash monies being retained from the contractor would have been released, delivered and paid over to the contractor under the public works contract if there had been no substitution for the cash monies.

6. All costs of depositing and maintaining securities as provided for in this section shall be borne by the contractor.

7. No agency shall have any duty to invest monies being retained by it from a contractor under a public works contract in any interest bearing account or to establish any procedures or mechanisms for any such investment.

8. Notwithstanding any other provisions of this section, any contracting agency may deny the contractor on any public works contract permission to substitute securities for monies being held as retainages. This action shall be taken only for good cause and when the agency deems it to be in the best interest of the contracting agency. Written notice shall be given to the contractor and a hearing shall be held by the agency showing cause for such denial if requested in writing by the contractor. Denial of such substitution shall be for a stated period of time, not to exceed a period of 3 years, and shall continue until the end of the stated time period, or until the contractor has successfully completed all outstanding public works contracts without forfeiting any part of the retainage held by the agency, whichever occurs first.

(6) Partial payments. — Any public works contract executed by any agency may provide for partial payments with respect to materials placed along or upon the sites or stored at secured locations, which are suitable for use in the performance of the contract. When approved by the agency, partial payments may include the values of tested and acceptable materials of a nonperishable or noncontaminative nature which have been produced or furnished for incorporation as a permanent part of work yet to be completed, provided acceptable provisions have been made for storage. Any allowance made for materials on hand will not exceed the delivered cost of the materials as verified by invoices furnished by the contractor, nor will it exceed the contract bid price for the material complete in place.

(7) Equality of employment opportunity on public works. —

a. As a condition of the awarding of any contract for public works financed in whole or in part by state appropriation, such contracts shall include the following provisions:

"During the performance of this contract, the contractor agrees as follows:

1. The contractor will not discriminate against any employee or applicant for employment because of race, creed, color, sex, sexual orientation, gender identity or national origin. The contractor will take positive steps to ensure that applicants are employed and that employees are treated during employment without regard to their race, creed, color, sex, sexual orientation, gender identity or national origin. Such action shall include, but not be limited to, the following: employment, upgrading, demotion or transfer; recruitment or recruitment advertising; layoff or termination; rates of pay or other forms of compensation; and selection for training, including apprenticeship. The contractor agrees to post in conspicuous places available to employees and applicants for employment notices to be provided by the contracting agency setting forth this nondiscrimination clause.

2. The contractor will, in all solicitations or advertisements for employees placed by or on behalf of the contractor, state that all qualified applicants will receive consideration for employment without regard to race, creed, color, sex, sexual orientation, gender identity or national origin."

b. The Secretary of the Department of Labor shall be responsible for the administration of this provision and shall adopt such rules and regulations and issue such orders as deemed necessary to achieve the purposes thereof; provided, that no requirement established hereby shall be in conflict with § 6904 of this title.

(8) Bid bonding requirements. —

a. All bids shall be accompanied by a deposit of either a good and sufficient bond to the agency for the benefit of the agency, with corporate surety authorized to do business in this State, the form of the bond and the surety to be approved by the agency, and the bond form used shall be the standard form issued by the Office of Management and Budget for this purpose or a security of the bidder assigned to the agency, for a sum equal to at least 10% of the bid. The bid bond need not be for a specific sum, but may be stated to be for a sum equal to 10% of the bid to which it relates and not to exceed a certain stated sum, if said sum is equal to at least 10% of the bid. Any bid which, at the time it is submitted, is not accompanied by a bid bond or sufficient security as required by this paragraph shall not be opened or read, and shall be rejected.

b. Upon the execution of a formal contract and performance bond, the bid bond or security shall be returned to the successful bidder. The security of the unsuccessful bidders shall be returned to them immediately upon the awarding of the contract or the rejection of all bids, but in no event later than 30 days after the opening of bids with the exception of school districts and the Department of Public Instruction, which shall be no more than 60 days unless the contracting agency or school district extends the bid evaluation period by 5 working days per the requirements of paragraph (d)(13)a. of this section. If the bid evaluation period is extended by 5 working days, then the security of each unsuccessful bidder shall be returned to them on the first working day after the end of the extended bid evaluation period.

c. Loss of bid bond as damages. — In the event of any successful bidder refusing or neglecting to execute a formal contract and bond within 20 days of the awarding of the contract, the bid bond or security deposited by the successful bidder shall be taken and become the absolute property of the State for the benefit of the agency as liquidated damages. Such damages shall neither constitute a forfeiture nor a penalty and shall be deposited with the Secretary of Finance. Such monies pertaining to Department of Transportation contracts shall be deposited in the Transportation Trust Fund. The contracting agency may award the contract to the next lowest responsible bidder or re-advertise for new bids.

d. In the case of bids submitted to agencies other than any county of this State and other than any public school district, wherever security is required under this section, the vendor shall also supply with its bid its taxpayer identification number (i.e., federal employer identification number or social security number) or a Delaware business license number and, should the vendor be awarded a contract, such vendor shall provide to the agency the taxpayer identification or Delaware business license numbers of such subcontractors. Such numbers shall be provided on the later of the date on which such subcontractor is required to be identified or the time the contract is executed. The agency shall report to the Division of Revenue each vendor selected for award within 15 days of execution of the contract and each subcontractor within 15 days of such contractor having been identified to the agency or on the date of execution of the contract, whichever is later, unless the Director of the Division of Revenue has notified the agency of criteria according to which, in the Director's discretion, reporting is not required and the contract meets such criteria.

(9) Performance bonding requirements. —

a. Simultaneous with the execution of the formal contract, the successful bidder shall also execute a good and sufficient bond to the contracting agency for the benefit of the agency, with corporate surety authorized to do business in this State, in a sum equal to 100% of the contract price and the bond form used shall be the standard form issued by the Office of Management and Budget.

b. The bond shall be conditioned upon the faithful compliance and performance by the successful bidder of each and every term and condition of the contract and the proposal and plans and specifications thereof, at the time and in the manner prescribed by the contract and the plans and specifications, including the payment in full, to every firm furnishing materiel or performing labor in the performance of the contract, of all sums of money due it for such labor or materiel. The bond shall also contain the successful bidder's guarantee to indemnify and save harmless the agency from all costs, damages and expenses growing out of or by reason of the successful bidder's failure to comply and perform the work and complete the contract in accordance with the contract.

c. The agency may, when it considers that the interests of the agency so require, cause judgment to be confessed upon the bond. All sums received through confession of judgment shall be paid for the credit of the agency to the Secretary of Finance or to the chief financial officer of the agency if it is not a state agency.

d. Every firm furnishing materiel or performing labor under the contract for which the successful bidder is liable may maintain an action on the bond for its own use in the name of the agency in any court of competent jurisdiction for the recovery of such sum or sums as may be due such firm from the successful bidder, but if the bond so provides, no suit shall be commenced after the expiration of 1 year following the date on which the successful bidder ceased work on the contract. Otherwise, suits may be commenced at any time within 3 years following the date the last work was done on the contract.

e. No firm or surety, in any action brought under this section, or on the bond required by this section, shall assert as a defense to such action the claim that the bond given pursuant to this section contained a limitation or restriction not provided for by this section.

f. In the event of defaults of its contracts, the money collected on the performance bonds shall be utilized by the contracting agency for the projects for which the performance bonds were issued. All performance bond proceeds received shall be deposited with the Secretary of Finance for the credit of the agency. Such monies pertaining to Department of Transportation contracts shall be deposited in the Transportation Trust Fund.

g. In addition to the bond, letter of credit or other financial security posted by the successful bidder in conjunction with the execution of the formal contract, each successful bidder, regardless of the type of the security posted or waived, as the case may be, must purchase adequate insurance for the performance of the contract and, by submission of a bid, does agree to indemnify and save harmless and to defend all legal or equitable actions brought against the agency or officer or employee of the agency for and from all claims of liability which is or may be the result of the successful bidder's actions during the performance of the contract. The purchase or nonpurchase of such insurance or the involvement of the successful bidder in any legal or equitable defense of any action brought against the successful bidder based upon work performed pursuant to the contract shall not waive any defense which the agency and its officers and employees might otherwise have to such claims, specifically including the defense of sovereign immunity, where applicable, and by the terms of this section, the agency and its officers and employees shall not be financially responsible for the consequences of work performed, pursuant to said contract.

h. Contracts may contain a waiver of the bond requirement; provided however, that the successful bidder post with the contracting agency an irrevocable letter of credit or other suitable or readily collectible financial security for the project. Such security shall be subject to the terms and conditions of the contracting agency.

(10) Public buildings; special requirements. —

a. Pre-bid meeting requirement. — In the case of any public works contract for the construction, reconstruction, alteration or repair of any public building (not a road, street or highway) the agency shall call a meeting of all prospective bidders upon reasonable notice and at a place and time stated in the notice. The meeting shall be at least 15 days before the date for the submission of bids.

At the meeting, all the participants, including the agency, shall attempt to agree upon a listing of all subcontractor categories to be included in the bids for performing the work as required by paragraph (10)b. of this subsection and any such agreed listing shall be final and binding upon all bidders and upon the agency. If all of the participants do not agree on such a listing at the meeting, then the agency itself, at least 10 days before the due date for the submission of bids, shall determine the subcontractor categories to be included in the listing. The listing, whether agreed to by all of the participants at the meeting or determined by the agency itself in the absence of the unanimous agreement of the participants at the meeting, shall be published by the agency at least 10 days before the due date for the submission of bids by mailing and listing to all of the participants at the meeting. The listing, as so published, shall be final and binding upon all bidders and the agency and it shall be filled out completely, in full, without any abbreviations. If the agency required prequalification of subcontractors pursuant to this section in its invitation to bid, no contractor shall list a subcontractor in its subcontractor listing required by this subsection who has not already been prequalified by the agency.

b. Subcontracting requirements. — All contracts for the construction, reconstruction, alteration or repair of any public building (not a road, street or highway) shall be subject to the following provisions:

1. Such contract shall be awarded only to a bidder whose bid is accompanied by a statement containing, for each subcontractor category set forth in the listing as provided in paragraph (d)(10)a. of this section the name and address (city or town and State only — street number and P.O. Box addresses not required) of the subcontractor whose services the bidder intends to use in performing the work and providing the materiel for such subcontractor category. Where any services and/or materiel are to be provided by or through a third-tier contractor, the bidder shall also supply the name and address of the third-tier contractor. If a bidder intends to perform the work or provide the materiel for any subcontractor category specifically established by the agency and as set forth in the listing provided for in paragraph (d)(10)a. of this section, the bidder must list itself as the subcontractor for that category. If at the time it is submitted a bid is not accompanied by the subcontractor statement required by this subparagraph, or if a bidder fails to list itself as the subcontractor for any category for which it intends to perform the work or provide the materiel, the bid shall not be opened or read, and shall be rejected.

2. The contracting agency shall neither accept any bid nor award any contract to any bidder which, as the prime contractor, has listed itself as the subcontractor for any subcontractor category on the listing as provided in paragraph (10)a. of this subsection, unless:

A. It has been established to the satisfaction of the awarding agency that the bidder has customarily performed the specialty work of such subcontractor category by artisans regularly employed by the bidder's firm;

B. That the bidder is duly licensed by the State to engage in such specialty work, if the State requires such licenses; and

C. That the bidder is recognized in the industry as a bona fide subcontractor or contractor in such specialty work and subcontractor category.

The typical subcontractor categories involving specialty work includes, by way of illustration and not limited to, plumbing, electrical wiring, heating, roofing, insulating, weather stripping, masonry, bricklaying and plastering. The decision of the awarding agency as to whether a bidder who lists itself as the subcontractor for a subcontractor category set forth in the listing as provided in paragraph (10)a. of this subsection shall be final and binding upon all bidders, and no action of any nature shall lie against any awarding agency or its employees or officers because of its decision in this regard.

3. After such a contract has been awarded, the successful bidder shall not substitute another subcontractor for any subcontractor whose name was set forth in the statement which accompanied the bid without the written consent of the awarding agency. No agency shall consent to any substitution of subcontractors unless the agency is satisfied that the subcontractor whose name is on the bidders accompanying statement:

A. Is unqualified to perform the work required;

B. Has failed to execute a timely reasonable subcontract;

C. Has defaulted in the performance on the portion of the work covered by the subcontract; or

D. Is no longer engaged in such business.

4. All such contracts shall contain a provision for a penalty against the successful bidder for its failure to utilize any or all the subcontractors in the successful bidder's accompanying statement in the performance of the work on the public building contemplated by the contract. The penalty amount shall be set by the agency. The agency will also determine if the amount is to be deducted from payments to the bidder for contract performance or if the amount is to be paid directly to the agency by the bidder. Any penalty amount assessed against the contractor may be remitted or refunded, in whole or in part, by the agency awarding the contract, only if it is established to the satisfaction of the agency that the subcontractor in question has defaulted or is no longer engaged in such business. No claim for the remission or refund of any penalty shall be granted under this section unless an application is filed within 1 year after the liability of the successful bidder accrues. All penalty amounts assessed and not refunded or remitted to the contractor shall be reverted to the State, municipality or other agency as the case may be.

5. If awarded, not to a general contractor, but to a prime contractor which contracts directly with agency awarding and/or administering the contract, such contract may include a provision in its contract specifications that the successful bidder perform a fixed percentage of the work of said public works contract up to 50% of the total contract bid. Factors to be considered by the agency awarding the contract in setting the required percentage of amount of work the successful bidder must perform may include the degree of difficulty involved in the agency's administration of the work covered under the terms of the public works contract; the degree of specialty work contemplated in the contract including, but not limited to, the amount of plumbing, electrical wiring, heating, roofing, insulation, weather-stripping, masonry, bricklaying or plastering work under the contract; and the time period required in which to complete the public works project. The terms of the contract shall so specify reasons for the stated percentage in its general terms and conditions. The decision of the agency setting the required percentage shall not be set aside by any court of competent jurisdiction as long as there is a rational basis for setting the required fixed percentage to be performed by the contractor. If the successful bidder fails to perform pursuant to the terms of this provision, the agency awarding and/or administering the contract may invoke the provisions of § 6964 of this title.

6. No construction manager contract for public school projects may be signed unless approved by the Director.

(11) Other contracting requirements. —

a. Asbestos abatement. — The selection of any contractor to perform asbestos abatement for State-funded projects shall be approved by the Office of Management and Budget pursuant to Chapter 78 of Title 16.

b. Standards of construction; protection of physically handicapped. — All contracts shall conform with the standards established by the Delaware Architectural Accessibility Board as authorized by Chapter 73 of this title, unless otherwise exempted by the Board.

(12) Public bid opening requirements. —

a. Bids shall be opened publicly and the contractor and total bid price or the contractor, base bid, and alternate price should be read aloud at the time and place designated in the plans and specifications.

b. Bids shall be unconditionally accepted without alteration. After the bid opening, no corrections in bid prices or other provisions of bids prejudicial to the interests of the State or fair competition shall be permitted.

(13) Bid evaluation, contract award and execution procedure. —

a. The contracting agency shall award any public works contract within 30 days of the bid opening to the lowest responsive and responsible bidder, unless the agency elects to award on the basis of best value, in which case the election to award on the basis of best value shall be stated in the invitation to bid. Any public school district and its board shall award public works contracts in accordance with this section's requirements except it shall award the contract within 60 days of the bid opening. A contracting agency shall extend the 30-day bid evaluation period by a total of 5 working days and a school district shall extend the 60-day bid evaluation period by a total of 5 working days if a bid is nonresponsive or a bidder is judged to be not responsible, and the bidder cannot be notified in writing a minimum of 5 days prior to the end of the 30-day bid evaluation period in the case of an agency, or the 60-day bid evaluation period in the case of a school district. Written notification to the bidder or bidders whose bid is non-responsive or who have been determined to be not responsible shall be received at least 5 working days prior to the end of the original or the extended evaluation period and shall specify the reason or reasons why the bid is nonresponsive or the bidder determined to be not responsible. If the bid evaluation period is extended by 5 working days, the contracting agency or school district shall notify each bidder in writing prior to the end of the 30-day bid evaluation period in the case of an agency, or the 60-day bid evaluation period in the case of a school district, that the bid evaluation period is being extended by 5 working days. The written notification to all bidders shall include the calendar date by which the agency or school district shall award a contract or reject all bids.

Each bid on any public works contract must be deemed responsive by the agency to be considered for award. A responsive bid shall conform in all material respects to the requirements and criteria set forth in the contract plans and specifications.

An agency shall determine that each bidder on any public works contract is responsible before awarding the contract. Factors to be considered in determining the responsibility of a bidder include:

1. The bidder's financial, physical, personnel or other resources including subcontracts;

2. The bidder's record of performance on past public or private construction projects, including, but not limited to, defaults and/or final adjudication or admission of violations of prevailing wage laws in Delaware or any other state;

3. The bidder's written safety plan;

4. Whether the bidder is qualified legally to contract with the State;

5. Whether the bidder supplied all necessary information concerning its responsibility; and,

6. Any other specific criteria for a particular procurement, which an agency may establish; provided however, that, the criteria shall be set forth in the invitation to bid and is otherwise in conformity with state and/or federal law.

If an agency determines that a bidder is nonresponsive and/or nonresponsible, the determination shall be in writing and set forth the basis for the determination. A copy of the determination shall be sent to the affected bidder within 5 working days of said determination. The final determination shall be made part of the procurement file.

If the agency elects to award on the basis of best value, the agency must determine that the successful bidder is responsive and responsible, as defined in this subsection. The determination of best value shall be based upon objective criteria that have been communicated to the bidders in the invitation to bid. The following objective criteria shall be assigned a weight consistent with the following:

(1) Price — must be at least 70% but no more than 90%; and

(2) Schedule — must be at least 10% but no more than 30%; and

A weighted average stated in the invitation to bid shall be applied to each criterion according to its importance to each project. The agency shall rank the bidder according to the established criteria and award to the highest ranked bidder. Every state agency and school district shall, on a yearly basis, file a report with every member of the General Assembly and the Governor that states which projects were bid under best value and what contractor was awarded each contract.

b. A contract may be awarded to a bidder other than the lowest responsible and responsive bidder if, in the opinion of the contracting agency, the interest of the agency shall be better served by awarding the contract to another bidder. Such award shall be made only if the contracting agency makes a written determination of the award describing the reason(s) why such award better serves the interest of the agency. Reason(s) for making such award may include, but are not limited to, unsatisfactory performance on any previously awarded contract by the bidder being rejected.

c. The successful bidder shall execute a formal contract within 20 days after the award of the contract. The contract shall be in a form with terms and conditions approved by the contracting agency. The successful bidder shall also provide a bond as required in subsection (d)(8) of this section within 20 days after the award of the contract.

d. If the successful bidder refuses or neglects to execute a formal contract and bond as required in this subchapter, the bidder's bid bond or security deposit shall be taken and become the absolute property of the agency for the benefit of the agency as liquidated damages, and not as a forfeiture or as a penalty. Such monies shall be deposited with the Secretary of Finance or the chief financial officer of the agency if the agency is not a state agency.

e. If 2 or more responsible and responsive bidders shall bid an equal amount and such amount shall be the lowest bid, the contracting agency may award the contract to any 1 of them or may reject all bids.

f. A contracting agency may reject all bids on any contract prior to the award of the contract for any reason it believes to be in the best interest of the agency.

(14) Suspension and debarment. — Any contractor who fails to perform a public works contract or complete a public works project within the time schedule established by the agency in the invitation to bid, may be subject to suspension or debarment for 1 or more of the following reasons:

a. Failure to supply the adequate labor supply ratio for the project;

b. Inadequate financial resources; or

c. Poor performance on the project.

Upon such failure for any of the above stated reasons, the agency that contracted for the public works project may petition the Director of the Office of Management and Budget for suspension or debarment of the contractor. The agency shall send a copy of the petition to the contractor within 3 working days of filing with the Director. If the Director concludes that the petition has merit, the Director shall schedule and hold a hearing to determine whether to suspend the contractor, debar the contractor or deny the petition. The agency shall have the burden of proving, by a preponderance of the evidence, that the contractor failed to perform or complete the public works project within the time schedule established by the agency and failed to do so for 1 or more of the following reasons:

a. Failure to supply the adequate labor supply ratio for the project;

b. Inadequate financial resources; or

c. Poor performance on the project.

Upon a finding in favor of the agency, the Director may suspend a contractor from bidding on any project funded, in whole or in part, with public funds for up to 1 year for a first offense, up to 3 years for a second offense and permanently debar the contractor for a third offense. The Director shall issue a written decision and shall send a copy to the contractor and the agency. Such decision may be appealed to the Superior Court within 30 days for a review on the record.

70 Del. Laws, c. 601, § 9; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 133, §§ 3-6; 72 Del. Laws, c. 258, § 77; 73 Del. Laws, c. 289, § 1; 73 Del. Laws, c. 300, § 1; 73 Del. Laws, c. 364, § 4; 73 Del. Laws, c. 428, §§ 3, 4; 73 Del. Laws, c. 438, § 2; 74 Del. Laws, c. 373, §§ 2-4; 74 Del. Laws, c. 416, §§ 2, 3; 75 Del. Laws, c. 88, § 16(5); 77 Del. Laws, c. 90, § 23; 77 Del. Laws, c. 329, § 116; 78 Del. Laws, c. 288, § 3; 79 Del. Laws, c. 47, § 26.;



§ 6963. Emergency procedures and contract change orders

(a) All of the provisions of this subchapter may be waived pursuant to § 6907 of this title.

(b) The awarding agency may issue a change order to the public works contract setting forth any change, addition or extra work required to be undertaken by the contractor. Such changes may be necessitated by changed situations, unforeseen conditions, strikes and acts of God. Change orders shall be issued for all changes or extra work determined to be necessary and requested by the agency, but not specified in the contract or its plans and specifications. The change order shall not:

(1) Be subject to the competitive bidding requirements of this subchapter; or

(2) Invalidate the contract, provided that such change is within the scope of the contract as set forth in the standard specifications, special provisions or similar publication of the agency; or

(3) Be subject to the requirement for lifecycle costing analysis as described in §§ 6902 and 6909A(a) of this title.

70 Del. Laws, c. 601, § 9; 74 Del. Laws, c. 419, § 9.;



§ 6964. Contract performance

If any firm entering into a public works contract neglects or refuses to perform or fails to comply with its terms, the agency may terminate the contract and proceed to award a new contract in accordance with this subchapter or may require the surety on the performance bond to complete the contract in accordance with the terms of the performance bond.

70 Del. Laws, c. 601, § 9.;



§ 6965. Sole source procurement

(a) A contract may be awarded for a public works project without competition if the agency head, prior to the procurement, determines in writing that there is only 1 source for the required public works project. Sole source procurement shall not be used unless there is sufficient evidence that there is only 1 source for the required public works project and that no other type of public works project will satisfy the requirements of the agency. The agency shall examine cost or pricing data, which shall include lifecycle costing analysis as described in §§ 6902 and 6909A(a) of this title if the sole source offers more than one type or variety of equipment prior to an award under this section. Sole source procurement shall be avoided, except when no reasonable alternative sources exist. A written determination by the agency on the basis for the sole source procurement shall be included in the contract file.

(b) An agency seeking a sole source procurement shall prepare written documentation citing the existence of a sole source condition. The document shall include the specific efforts made to determine the availability of any other source and an explanation of the procurement need. The agency may, for confirmation, submit this documentation to the Section for review and comment prior to the intended date of award.

(c) The agency shall negotiate with the single supplier, to the extent practicable, a contract advantageous to the agency. The agency shall enter into a formal contract stating the terms and conditions of the procurement.

70 Del. Laws, c. 601, § 9; 74 Del. Laws, c. 419, § 10; 75 Del. Laws, c. 88, § 22.;



§ 6966. Multiple source contracting

An agency may award a contract for a particular public works project to 2 or more firms if the agency head makes a determination that such an award is in the best interests of the State. If such a determination is made, the advertisement shall include a notification of the right of the agency to make such an award and the criteria upon which such an award will be based.

70 Del. Laws, c. 601, § 9.;



§ 6970. Open-end contract process for highway construction and reconstruction

(a) Legislative findings. — The General Assembly finds that certain market conditions, including but not limited to a diminished number of available private contractors and/or limits on competitive pricing opportunities for basic materials, can impede the State's ability to complete its highway construction and reconstruction projects on a timely and useful schedule. Under these circumstances, the General Assembly finds that the limited use of an open-end contract process for such work may enable the Department of Transportation to meet its capital improvement schedules despite these impediments.

(b) Notwithstanding any portion of this chapter to the contrary, the Department of Transportation is hereby authorized to use an open-end contract process for highway construction and reconstruction projects, under the following terms and conditions:

(1) As used herein, "open-end contract" means a contract for highway construction and reconstruction work to be performed for a defined period of time, not to exceed 3 years, in which the Department may designate 1 or more locations for highway construction and reconstruction projects to be completed during the contract period, and in which the payments for the work to be performed at such locations are calculated based on a unit price/item basis during the contract period.

(2) The Department shall limit the use of this contract process to no more than 25% of its total authorized capital improvement budget for the applicable fiscal year or years, in order to provide adequate alternative contracting opportunities for those seeking to work on other Departmental highway construction and reconstruction projects.

(3) The Department may award open-end contracts to more than 1 firm, for work anywhere within the State, as it deems necessary.

(4) In all other respects, the award and execution of open-end contracts shall be deemed to have complied with the provisions of this subchapter.

74 Del. Laws, c. 308, § 108.;






Subchapter V The Energy Performance Contracting Act

§ 6971. Short title; declaration of policy

(a) This subchapter shall be known and may be cited as the Energy Performance Contracting Act.

(b) The General Assembly finds that investment in energy conservation measures in agency facilities can reduce the amount of energy consumed and produce immediate and long-term savings. It is the policy of this State to encourage agencies to invest in energy conservation measures that reduce energy consumption, produce a cost savings for the agency, and improve the quality of indoor air in public facilities and to operate, maintain, and when economically feasible, build or renovate existing agency facilities in such a manner as to minimize energy consumption and maximize energy savings. It is further the policy of this state to encourage agencies to reinvest any energy savings resulting from energy conservation measures in additional energy conservation efforts.

75 Del. Laws, c. 67, § 2.;



§ 6972. Definitions

As used in this subchapter:

(1) "Agency" means any state agency, authority, or any political subdivision of state or local government, including, but not limited to, county, city, township, village or municipal government, local school districts, and institutions of higher education, any state-supported institution, or a joint action agency composed of political subdivisions.

(2) "Energy and operational cost savings" means a measured reduction in the cost of fuel, energy consumption, and stipulated operation and maintenance created from the implementation of one or more energy conservation measures when compared with an established baseline for the previous cost of fuel, energy consumption, and stipulated operation and maintenance.

(3) "Energy conservation measure" means a training program, facility alteration, facility improvement, or equipment purchase to be added or used in any facility that is designed to reduce energy or operating costs and includes, but is not limited to:

a. Insulation of the facility structure and systems within the facility;

b. Storm windows and doors, caulking and weather-stripping, multi-glazed windows and doors, heat-absorbing, or heat-reflective, glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

c. Automatic energy control systems;

d. Heating, ventilating, or air-conditioning system modifications or replacements;

e. Replacement or modifications of lighting fixtures to increase the energy efficiency of the lighting system;

f. Day-lighting systems;

g. Energy recovery systems;

h. Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a facility or complex of facilities;

i. Renewable energy systems, such as solar, biomass or wind systems;

j. Devices that reduce water consumption or sewer charges;

k. Storage systems, such as fuel cells and thermal storage;

l. Generating technologies, such as micro turbines; and

m. Any other repair, replacement or upgrade of existing equipment that produces energy and operational cost savings, improves safety, significantly reduces energy consumption or increases the operating efficiency of the facilities and which must conform to the applicable state or local building code.

(4) "Guaranteed energy performance contract" means a contract between the agency and a qualified provider for the evaluation, recommendation, and implementation of energy conservation measures, which, at minimum, shall include:

a. The design and installation of equipment to implement 1 or more of such measures and, if applicable, operation and maintenance of such measures;

b. That the amount of guaranteed actual savings must meet or exceed the total annual contract payments made by the contracting agency for the guaranteed performance contract; and

c. The finance charges incurred by the agency over the life of the contract.

(5) "Qualified provider" means a person or business with a record of established projects that is experienced in the analysis, design, implementation, or installation of energy conservation measures through guaranteed energy performance contracts.

75 Del. Laws, c. 67, § 2; 77 Del. Laws, c. 222, § 1.;



§ 6973. Authorization

(a) An agency may enter into an energy performance contract with a qualified provider to reduce energy or operational costs of an agency facility through one or more energy conservation measures. Cost savings work shall comply with state or local building codes.

(b) An agency may enter into a performance contract structured as an installment payment contract or lease-purchase agreement for the purchase and installation of cost-saving measures. Financing, including tax exempt financing, implemented through an entity other than the qualified provider is authorized.

(c) The agency may enter into an energy performance contract with a qualified provider if the agency finds that the amount the agency would spend on the energy conservation measures will not exceed the amount to be saved in both energy and operational costs for up to 20 years from the date of installation.

(d) The qualified provider shall be selected pursuant to § 6924 of this title.

(e) The selected qualified provider shall prepare a financial grade energy audit which, upon acceptance, shall be part of the final performance contract which shall be executed with the agency. Notwithstanding the foregoing, if after preparation of the financial grade energy audit the governmental unit decides not to execute a performance contract, then the costs incurred in preparing such financial grade energy audit shall be paid to the qualified provider by the agency, otherwise the costs of the financial grade energy audit shall be deemed part of the costs of the performance contract.

(f) Simultaneous with the execution of a contract for energy conservation measures, the agency shall require the qualified provider to provide a payment and performance bond relating to the installation of energy conservation measures in the amount equal to 100% of the value of the performance contract.

(g) Where appropriate, agencies shall determine cost-effectiveness based on the life-cycle costs of combinations of conservation measures, particularly to encourage bundling of energy efficiency projects with onsite generation and renewable energy projects.

75 Del. Laws, c. 67, § 2.;



§ 6974. Allocation of obligations, use of moneys and payment schedule

(a) Each governmental unit shall allocate sufficient moneys for each fiscal year to make payment of any amounts payable by the governmental unit under performance contracts during that fiscal year.

(b) The agency engaging in the performance contract shall retain the savings realized by entering into the performance contract. In no event shall the agency utilize such savings to supplant otherwise appropriated funds for the agency.

(c) A governmental unit may use funds designated for operating, energy, or capital expenditures for any performance contract, including, without limitation, for purchases on an installment payment or lease purchase basis.

(d) Grants, subsidies, or other payments from the State to an agency shall not be reduced as a result of energy savings obtained as a result of a performance contract during the life of the contract.

(e) A performance contract, and payments provided there under, may extend beyond the fiscal year in which the performance contract became effective, subject to appropriation of moneys, if required by law, for costs incurred in future fiscal years. The performance contract may extend for a term not to exceed 20 years.

(f) No obligation of the State or an agency under an installment payment agreement, a guaranteed energy performance contract or any other agreement entered into in connection with a project under this Chapter 69 or Chapter 80 of this title shall constitute or create a debt of the State or agency. No such obligation of the State or an agency shall constitute a tax supported obligation or a bond or a note of the State as provided in Chapter 74 of this title.

75 Del. Laws, c. 67, § 2; 77 Del. Laws, c. 222, § 2.;



§ 6975. Monitoring and reporting

(a) During the term of each performance contract, the qualified provider shall monitor the reductions in energy consumption and cost-savings attributable to the cost-savings measures installed through the performance contract, and shall, no less than annually, prepare and provide a report to the governmental unit documenting the performance of the cost-savings measures to the governmental unit.

(b) The agency and qualified provider may agree to base the measurement and verification of the performance contract on the practices outlined by the International Performance Measurement and Verification Protocol when appropriate.

75 Del. Laws, c. 67, § 2.;



§ 6976. Adherence to state procurement laws

(a) The qualified provider shall, in the execution of a performance contract, adhere to the requirements of § 6961 or § 6962 of this title.

(b) Before an agency enters into a performance contract, the performance contract shall be approved by the Secretary.

75 Del. Laws, c. 67, § 2.;






Subchapter VI Professional Services

§ 6980. Small professional services procurement process

Any state contract for which an agency is a party with probable fees, including reimbursable expenses and amendments, less than the threshold amount(s) established by the Contracting and Purchasing Advisory Council pursuant to § 6913 of this title for the completed job shall be excluded from all other portions of this subchapter. Agencies may, alternately, at their discretion, procure services which include materiel other than professional services in accordance with § 6924 of this title.

70 Del. Laws, c. 601, § 9; 71 Del. Laws, c. 4, §§ 10, 11.;



§ 6981. Large professional service procurement process

(a) Any state contract for which an agency is a party with probable fees, including reimbursable expenses and amendments, greater than the threshold amount(s) established by the Contracting and Purchasing Advisory Council pursuant to § 6913 of this title for the completed job will be subject to the provisions of this subchapter. Agencies may, alternately, at their discretion, procure services which include materiel other than professional services in accordance with § 6924 of this title.

(b) Each agency shall publicly announce, not less than once a week for 2 consecutive weeks in a newspaper published or circulated in each county of the State, when professional services are required except:

(1) In case of critical needs so certified pursuant to § 6907 of this title; or

(2) Where professional services are determined by the agency to be necessary during the course of completion of a previously awarded contract and:

a. The agency determines that it would be in the best interest of the State to procure such additional or supplemental professional services from a firm already under contract for which the supplemental and additional professional services are required; and

b. Such additional or supplemental professional services are within the scope of the contract.

(c) Subject to the exceptions of subsection (b) of this section, each agency shall publicly announce each professional services contract subject to subsection (a) of this section by electronic publication accessible to the public in a manner prescribed pursuant to § 6902(10) of this title for 2 consecutive weeks.

(d) Such announcement shall include:

(1) The project identification;

(2) General description and scope of the project;

(3) Location;

(4) Deadline for submission of brief letters of interest;

(5) Criteria for selection of professionals including any special criteria required for any particular project;

(6) Indication of how interested professionals can apply for consideration;

(7) The agency's intention to award to more than 1 firm, if applicable; and

(8) A description of the selection process to be used, as defined in § 6982 of this title.

(e) Additional advertising shall be at the discretion of the agency.

(f) Each agency shall establish written administrative procedures for the evaluation of applicants. These administrative procedures shall be adopted and made available to the public by each agency before publicly announcing an occasion when professional services are required. One or more of the following criteria may be utilized in ranking the applicants under consideration:

(1) Experience and reputation;

(2) Expertise (for the particular project under consideration);

(3) Capacity to meet requirements (size, financial condition, etc.);

(4) Location (geographical);

(5) Demonstrated ability;

(6) Familiarity with public work and its requirements; or

(7) Distribution of work to individuals and firms or economic considerations.

(g) In addition to the above, other criteria necessary for a quality, cost-effective project may be utilized.

(h) Each project shall be given individual attention, and a weighted average may be applied to criteria according to its importance to each project.

(i) For the selection process described in § 6982(b) of this title, price may be a criteria used to rank applicants under consideration.

70 Del. Laws, c. 601, § 9; 78 Del. Laws, c. 288, § 4.;



§ 6982. Selection

(a) Agencies shall use the selection process described in paragraphs (a)(1) through (5) of this section for those professional services within the scope of the practice of architecture, professional engineering, including, but not limited to, environmental engineering, consulting and environmental monitoring, professional land surveying, construction management, landscape architecture and geology as defined and authorized by the laws of the State or those services performed by persons engaged in the above-mentioned professions in connection with their professional employment or practice.

(1) Based upon the criteria established pursuant to § 6981(f) of this title, the agency shall rank, in order of preference, the applicants deemed to be qualified to perform the required services.

(2) Beginning with the qualified firm designated 1st on the preference list, the agency shall negotiate for professional services at compensation which the agency determines is fair and reasonable. The agency shall conduct an analysis of the cost of the professional services required, in addition to considering their scope and complexity. Fee proposals shall not be solicited from this or any other firm on the preference list for use in comparison of fee negotiations. The agency may require the firm receiving the award to execute a truth-in-negotiation certificate stating the wage rates and other factual unit costs supporting the compensation are accurate, complete and current at the time of contracting. All professional service contracts shall provide that the original contract price and any additions thereto shall be adjusted to exclude any significant sums where the agency determines the contract price was increased due to inaccurate, incomplete or noncurrent wage rates and other factual unit costs. All such contract adjustments shall be made within 1 year following the end of the contract.

(3) Should the agency be unable to negotiate a satisfactory contract with the qualified firm designated to be 1st on the preference list, at a price the agency determines to be fair and reasonable, negotiations with that firm shall be formally terminated. The agency may negotiate with the remaining firms by order of ranking. At any point in the negotiations process, the agency may, at its discretion, terminate negotiations with any or all firms.

(4) After accomplishing the evaluation and conducting discussions and negotiations, the agency shall select 1 applicant and prepare a public notice within 10 days after awarding the contract stating the firm selected. This notice will appear in a statewide news publication or by letter to all applicants. If the agency has elected to select multiple firms, the agency shall continue the selection process by negotiating with the next firm on the preference list. This process shall be continued until the required number of vendors have been selected.

(5) It shall be the responsibility of the professional services firm to be current with any professional registration or certification as required by law.

(b) For all professional services not described in subsection (a) of this section, agencies shall use the selection process described in paragraphs (b)(1) through (3) of this section.

(1) Based upon the criteria established pursuant to § 6981(f) of this title, the agency shall determine all applicants that meet the minimum qualifications to perform the required services.

(2) The agency shall then interview at least 1 of the qualified firms. The agency may negotiate with 1 firm without terminating negotiations with another firm and may negotiate with 1 or more firms during the same period. At any point in the negotiation process, the agency may, at its discretion, terminate negotiations with any or all firms.

(3) The agency may require the firm with whom the agency is negotiating to execute a truth-in-negotiation certificate stating the wage rates and other factual unit costs supporting the compensation are accurate, complete and current at the time of contracting. All professional service contracts shall provide that the original contract price and any additions thereto shall be adjusted to exclude significant sums where the agency determines the contract price was increased due to inaccurate, incomplete or noncurrent wage rates and other factual unit costs. All such contract adjustments shall be made within 1 year following the end of the contract.

59 Del. Laws, c. 573, § 1; 60 Del. Laws, c. 589, § 1; 70 Del. Laws, c. 601, § 9; 78 Del. Laws, c. 288, § 4.;



§ 6983. State assistance to local governmental units

The Office of Management and Budget shall provide assistance in selecting professional services firms and negotiating professional service contracts upon the request by an agency, municipality or political subdivision. The Office shall be reimbursed by the municipality or political subdivision for all costs involved.

59 Del. Laws, c. 573, § 1; 60 Del. Laws, c. 589, § 1; 70 Del. Laws, c. 601, § 9; 75 Del. Laws, c. 88, § 16(5).;



§ 6984. Administrative provisions

In the case of any contract entered into by an agency other than any county of this State and other than a public school district, and which is not excluded under §§ 6980 and/or 6981 of this title, no contract shall be executed unless and until the firm has provided the agency with its taxpayer identification number (i.e., federal employer identification number or social security number) or its Delaware business license number and, within 15 days of the time identification of any subcontractor shall be required or at the time the contract is executed, whichever is later, the number of such subcontractor. The agency shall report to the Division of Revenue each firm and subcontractor selected for an award within 15 days of identification of such firm or subcontractor under this section unless the Director of the Division of Revenue notifies the agency of criteria according to which, in the Director's discretion, reporting is not required, and the contract meets such criteria.

59 Del. Laws, c. 573, § 1; 60 Del. Laws, c. 589, § 1; 61 Del. Laws, c. 3, § 3; 70 Del. Laws, c. 94, § 2; 70 Del. Laws, c. 601, § 9.;



§ 6985. Sole source procurement

(a) A contract may be awarded for professional service without competition if the agency head, prior to the procurement, determines in writing that there is only 1 source for the required professional service. Sole source procurement shall not be used unless there is sufficient evidence that there is only 1 source for the required professional service and that no other type of professional service will satisfy the requirements of the agency. The agency shall examine cost or pricing data prior to an award under this section. Sole source procurement shall be avoided, except when no reasonable alternative sources exist. A written determination by the agency on the basis for the sole source procurement shall be included in the contract file.

(b) An agency seeking a sole source procurement shall prepare written documentation citing the existence of a sole source condition. The document shall include the specific efforts made to determine the availability of any other source and an explanation of the procurement need. The agency may, for confirmation, submit this documentation to the Section for review and comment prior to the intended date of award.

(c) The agency shall negotiate with the single supplier, to the extent practicable, a contract advantageous to the agency. The agency shall enter into a formal contract stating the terms and conditions of the procurement.

70 Del. Laws, c. 601, § 9; 75 Del. Laws, c. 88, § 22.;



§ 6986. Multiple source contracting

An agency may award a contract for a particular professional service to 2 or more firms if the agency head makes a determination that such an award is in the best interests of the State. If such a determination is made, the advertisement shall include a notification of the right of the agency to make such an award and the criteria upon which such an award will be based.

70 Del. Laws, c. 601, § 9.;



§ 6987. Cooperative procurement

An agency may participate in, sponsor, conduct or administer a cooperative agreement for the procurement of professional services with 1 or more public procurement units either within this State, with or within another state, or with a consortium of other states in accordance with an agreement entered into between the participants. Such agreement may include material and/or nonprofessional services with professional services. The other provisions of this subchapter shall not apply when an agency participates in an existing cooperative agreement for the procurement of professional services with a contractor holding a current contract as part of such cooperative agreement.

73 Del. Laws, c. 427, § 1; 77 Del. Laws, c. 327, § 30.;









CHAPTER 70. SALE OF STATE-OWNED MATERIEL

§ 7001. Definitions

(a) As used in this chapter, "agency" includes every board, department, bureau, commission, person or group of persons or other authority created and now existing or hereafter to be created to execute, supervise, control and/or administer governmental functions under the laws of this State or to perform such other duties as may be prescribed or to whom any moneys are appropriated under any budget appropriation act or supplemental appropriation act or any other act which authorizes and requires any department to collect and/or use any taxes, fees, licenses, permits or other receipts for services or otherwise for the performance of any function of or related to or supported in whole or in part by the laws of this State, and/or created to administer any laws providing for the collection of taxes, fees, permits, licenses or other forms of receipts from any sources whatsoever for the use of the State or any agency of the State.

(b) As used in this chapter, the term "materiel" shall mean materials, equipment, vehicles, tools, supplies and any other personal property, but does not include real property such as, but not limited to, land, ponds and buildings.

29 Del. C. 1953, § 7001; 55 Del. Laws, c. 326; 68 Del. Laws, c. 233, § 1.;



§ 7002. Public auction and/or disposal of state-owned property

(a) All equipment, supplies and materiel, including vehicles, purchased in whole or in part with state-appropriated funds shall be considered as assets of the State and not of the state agency which holds or uses the materiel. When materiel so held or used is determined by a state agency to be in excess of its needs, it shall be reported by memorandum to the Office of Management and Budget, Government Support Services Section for appropriate reallocation or disposal.

(b) When Government Support Services determines that the materiel, with the exception of vehicles and computer equipment, so reported by the agency has additional useful life, Government Support Services shall give 2 weeks' written notice to State agencies, volunteer ambulance services, volunteer rescue services and volunteer fire departments of the availability of such materiel. Requests for such materiel shall be submitted in writing to Government Support Services. In the event 2 or more agencies request the same materiel, the Section shall make the appropriate determination as to allocation. Vehicles can be made available to agencies at fair market value as determined by the Section. Vehicles not purchased by agencies may be made available, at fair market value as determined by the Section, to any private organization that is exempt from taxation under § 501(c) of the Federal Internal Revenue Code [26 U.S.C. § 501(c)] and whose headquarters is in the State. Requests for vehicles by eligible private, non-profit organizations, as defined herein, shall be submitted in writing to Government Support Services. Whenever any computers, computer equipment or software are deemed surplus, obsolete or no longer suitable for the purpose for which they were intended, Government Support Services shall offer to the Department of Education's Partners in Technology Group those assets prior to disposal or disposition to any other group or agency. Upon acceptance, the Partners in Technology Group will pick up the computer equipment from the holding agency at no charge. Government Support Services shall dispose of the computer equipment refused by the Partners in Technology Group following the procedures established in subsection (c) of this section.

(c) In the event that no state agencies, volunteer ambulance services, volunteer rescue services or volunteer fire departments and in the case of vehicles, private, non-profit organizations, as defined in subsection (b) of this section request such materiel within the 2-week period, Government Support Services shall transfer the materiel to an appropriate storage area. The materiel can then be made available to other political subdivisions, nonprofit organizations, or the general public at reasonable cost as determined by the Section. The Section may arrange for public auction of such materiel when the quantity or size of the materiel makes removal from the site of the disposing agency unwarranted, or when it is in the best interest of the State.

(d) Notice of auctions shall be advertised at least once a week for 2 consecutive weeks in a Delaware newspaper circulated in each county of the State; provided, however, that if the anticipated proceeds of such auction are equal to or less than the cost of handling and advertising, the advertising requirement may be waived at the discretion of the Director of the Office of Management and Budget. The materiel shall be sold to the highest bidder at such auction. Any materiel remaining after being offered at such auction shall be disposed of by the Office of Management and Budget in the best interests of the State. All proceeds from such auctions shall be deposited with the State Treasurer.

(e) The term "excess," as used in the section, shall not apply to used materiel which is being replaced in kind. In the event an agency determines to replace materiel, the agency may "trade in" such materiel on similar materiel with the exception of vehicles, or it may sell such materiel and credit the receipt in accordance with § 6102(c) of this title. Nothing in this section shall interfere with the right of Government Support Services to transfer or sell such equipment within the State to the groups as provided for in subsection (c) of this section at mutually agreed values prior to the public auction. The sale shall be conducted for the agency by the Office of Management and Budget, Government Support Services Section upon written request of the agency.

29 Del. C. 1953, § 7002; 55 Del. Laws, c. 326; 58 Del. Laws, c. 213, § 1; 59 Del. Laws, c. 242, § 1; 64 Del. Laws, c. 227, § 1; 65 Del. Laws, c. 348, § 110; 68 Del. Laws, c. 233, §§ 2-5; 69 Del. Laws, c. 149, §§ 1-5; 69 Del. Laws, c. 332, §§ 1, 2; 71 Del. Laws, c. 138, § 7; 73 Del. Laws, c. 143, § 5; 73 Del. Laws, c. 348, § 1; 74 Del. Laws, c. 330, §§ 1, 2; 75 Del. Laws, c. 88, §§ 16(5), 22(4).;






CHAPTER 71. TRANSPORTATION OF STATE EMPLOYEES

§ 7101. Definition of agency

As used in this chapter, the term "agency" shall have the same meaning as defined in § 6301 of this title; provided, however, that the judiciary and the courts of the State shall be included in the meaning of the term "agency" when used in this chapter.

29 Del. C. 1953, § 7101; 69 Del. Laws, c. 136, § 3.;



§ 7102. Mileage rate

The authorized mileage rate for employees of the State, its agencies and departments shall be 40 cents per mile effective July 1, 2006.

42 Del. Laws, c. 74, § 1; 46 Del. Laws, c. 317; 48 Del. Laws, c. 235; 29 Del. C. 1953, § 7102; 50 Del. Laws, c. 217, § 1; 55 Del. Laws, c. 459, § 1; 62 Del. Laws, c. 31, § 1; 64 Del. Laws, c. 334, § 63(a); 71 Del. Laws, c. 132, § 38(a); 72 Del. Laws, c. 67, § 1; 75 Del. Laws, c. 350, § 33.;



§ 7103. Claims for mileage

(a) Before any allowance for mileage shall be paid to any claimant therefor, the claimant shall set forth an itemized statement showing the number of miles traveled during the period for which such claim is filed. The total number of miles set forth in such claim shall be the total miles actually traveled in and about the business of the State, or of any agency of the State.

(b) No claim for mileage shall be allowed any employee of this State, its agencies and departments for miles traveled between the employee's place of residence or abode and the employee's principal place of employment by this State.

(c) The prohibition of subsection (b) of this section shall extend to all officers of the State excluding members of boards or commissions, any other provisions of the law to the contrary notwithstanding.

42 Del. Laws, c. 74, § 3; 29 Del. C. 1953, § 7103; 57 Del. Laws, c. 324, § 1; 65 Del. Laws, c. 348, § 29; 70 Del. Laws, c. 186, § 1.;



§ 7104. Penalties

(a) Whoever pays any mileage in excess of the rates prescribed in this chapter, for or on behalf of any agency of the State, or files a claim or receives mileage in excess of the rates prescribed in this chapter shall be fined not less than $10 nor more than $100, or upon failure to pay such fine shall be imprisoned not more than 30 days.

(b) In addition to the penalties provided in subsection (a) of this section, any recipient of any allowance for mileage in violation of § 7103 of this title shall be civilly liable to the State in an amount equal to twice the excess allowance received.

42 Del. Laws, c. 74, § 4; 29 Del. C. 1953, § 7104; 57 Del. Laws, c. 324, § 2.;



§ 7105. Establishment and use of a statewide fleet management system

(a) The Office of Management and Budget, Government Support Services shall establish and operate a Statewide Fleet Management System ("fleet system"). This fleet system shall be composed of all passenger vehicles used by every agency, except for those vehicles exempted by the Director of the Office of Management and Budget. Passenger vehicles as used in this section includes sedans, station wagons, passenger and utility vans, off-road vehicles and trucks rated 10,000 GVW or less.

(b) Each agency shall, within 30 days of a request from the Director of the Office of Management and Budget, deliver to Government Support Services any passenger vehicle and its title for inclusion in the fleet system. If such vehicles were purchased with nonappropriated special funds that require the proceeds of the disposition of the vehicle to be returned to the agency or nonappropriated special funds source, the Director of the Office of Management and Budget shall provide the agency with credits in the amount of the then current value of the vehicle to be used toward the agency's vehicle lease expenses.

(c) No agency shall lease passenger vehicles except from Government Support Services. Exempt from this subsection are the Governor's car, agency employees traveling on out-of-state business, and Government Support Services.

(d) Government Support Services, in cooperation with the Department of Technology and Information and the Division of Accounting, shall implement the systems and procedures to enable the direct, electronic transfer of funds from customers of the fleet system to an account designated by Government Support Services. Customers shall be required to furnish Government Support Services with a Purchase Order by August 1 of each year that encumbers funds for the rental of vehicles for that entire fiscal year. The Director of the Office of Management and Budget may exempt agencies from this subsection.

(e) Each agency shall appoint 1 individual to serve as the agency's vehicle representative. It is the responsibility of the head of each agency to ensure that the vehicle representative completes and submits all vehicle reports as required by the Director of the Office of Management and Budget. It is also the responsibility of each agency head to ensure that the employees of his or her respective agency follow the polices concerning the fleet system.

(f) Law enforcement vehicles and vessels of State agency law enforcement personnel covered under the provisions of the Delaware Council on Police Training, owned by school districts shall be exempt from subsections (a) and (b) of this section.

69 Del. Laws, c. 136, § 4; 70 Del. Laws, c. 274, § 4; 73 Del. Laws, c. 143, §§ 6, 15; 74 Del. Laws, c. 128, § 6; 75 Del. Laws, c. 88, §§ 16(5), 22(4).;



§ 7106. Use of state-owned vehicles; penalty; exemptions

(a) No motor vehicle owned by any agency/school district, except as otherwise indicated herein, shall be driven by an employee before or after the prescribed working hours of that employee.

(b) When not on official State business, every motor vehicle owned by any agency/school district, with the exception of those vehicles exempted under subsection (c) of this section, shall be parked at the agency or motor pool location to which the vehicle is assigned.

(c) Specifically exempted from subsections (a) and (b) of this section are the Governor's car, law-enforcement vehicles and vessels of State agency law-enforcement personnel covered under the provisions of the Delaware Council on Police Training, and those vehicles exempted by the Director of the Office of Management and Budget. The Director of the Office of Management and Budget shall promulgate a policy concerning these exemptions. This policy shall include rules which allow certain vehicles to be parked at locations other than a motor pool or agency site if warranted by emergency or business activities of certain employees and/or security requirements of certain vehicles.

(d) Those vehicles designated by the Governor or the Governor's designee for the transportation of State employees commuting to and from their prescribed places of employment, provided that the vehicles are part of a specific pooling program, shall also be exempt from subsection (b) of this section. Each such vehicle pooling program and costs thereof shall be approved by the Director, Office of Management and Budget prior to starting operations and shall provide that the State be reimbursed for the entire cost of the vehicle and all operating costs thereof by its users. After the initial year of operation, and in each successive year, the Director, Office of Management and Budget shall determine an appropriate cost factor for each approved pooling program.

(e) Whoever violates this section, for the first offense, shall be fined not less than $10 nor more than $25. For each subsequent like offense, the violator shall be fined not less than $25 nor more than $50. Justice of the Peace Courts shall have jurisdiction over offenses under this section.

60 Del. Laws, c. 660, § 1; 63 Del. Laws, c. 57, §§ 1, 2; 65 Del. Laws, c. 87, § 40; 69 Del. Laws, c. 136, § 5; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 16(5); 76 Del. Laws, c. 80, § 71.;



§ 7107. Identification of state-owned vehicles and boats

All state-owned motor vehicles shall bear on the rear license plates issued by the Division of Motor Vehicles the notation "STATE OWNED." All state-owned boats shall bear prominent identification on the rear thereof identifying such boats as state-owned. The automobile used by the Governor, and law-enforcement vehicles and vessels of State agency law enforcement personnel covered under the provisions of the Delaware Council on Police Training, are exempted from the requirements of this section. Other exemptions from this section must be approved by the Director of the Office of Management and Budget.

62 Del. Laws, c. 68, § 48; 63 Del. Laws, c. 336, § 2; 65 Del. Laws, c. 87, § 187; 69 Del. Laws, c. 136, § 6; 75 Del. Laws, c. 88, § 16(5).;



§ 7108. Other permissible users of state-owned vehicles

Notwithstanding the definition of the term "agency" set forth in § 7101 of this title, operators of group homes contracted through the Department of Health and Social Services' Division of Developmental Disabilities Services (DDDS) may contract with Fleet Services for the sole purpose of obtaining vehicles necessary for the operation of the contracted group homes, subject to all provisions of the Fleet Services Acceptable Use Policies.

77 Del. Laws, c. 218, § 1.;






CHAPTER 72. INDIGENT SICK

§ 7201. Hospitals caring for indigent sick

All hospitals located within each of the several counties which are not principally dependent for their maintenance and operation upon state or federal appropriation are authorized to furnish any indigent person with proper medical or surgical care and attention, to be paid therefor in the manner provided in this chapter.

29 Del. C. 1953, § 7201; 57 Del. Laws, c. 228, § 4; 57 Del. Laws, c. 747, § 1.;



§ 7202. Records

Every hospital, qualifying under § 7201 of this title, which furnishes medical or surgical care and attention to any indigent person shall keep a record thereof in the manner and form prescribed by the Budget Director showing the number of such indigent sick receiving medical or surgical care and attention, the name and residence of each such person, the dates the person was admitted to and discharged from the hospital and an itemized list showing all expenses incurred by the hospital for medical or surgical care and attention furnished such persons.

29 Del. C. 1953, § 7202; 57 Del. Laws, c. 228, § 4; 57 Del. Laws, c. 747, § 1.;



§ 7203. Audit of records by Department of Health and Social Services

Every hospital which desires to be paid by the Secretary of Finance for medical or surgical care and attention for any indigent sick resident shall on or before the fifteenth day of each month transmit to the Department of Health and Social Services a duly certified statement, as prescribed by the Budget Director, of the record required by § 7202 of this title, for the preceding month, and the Department of Health and Social Services upon receipt thereof shall investigate the facts contained therein, and if they deem it proper or necessary in the making of their investigation, they may make an examination of the hospital's books, papers and account appertaining thereto. If, after such investigation, the Department of Health and Social Services is satisfied that the facts contained in the submitted record are true and correct, they shall approve for payment by the Secretary of Finance to the hospital of the amount shown to be due by the record; otherwise, the Department of Health and Social Services shall disapprove the same.

29 Del. C. 1953, § 7203; 57 Del. Laws, c. 228, § 4; 57 Del. Laws, c. 747, § 1.;



§ 7204. Payment by Secretary of Finance

The Secretary of Finance shall pay to each hospital qualified under § 7201 of this title such amount shown to be due to it as shall be approved by the Department of Health and Social Services at such rate per day as shall be determined by the Budget Director at the Budget Director's discretion for each person receiving such medical or surgical care and attention. No money shall be paid to any hospital for any month until the amount due to all the hospitals for the preceding month has been fully determined and paid.

29 Del. C. 1953, § 7204; 57 Del. Laws, c. 228, § 4; 57 Del. Laws, c. 747, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 73. ARCHITECTURAL ACCESSIBILITY ACT

§ 7301. Purpose; construction

It is the purpose of this chapter to enable members of society with disabilities to make use of public facilities with the maximum of safety and independence by providing for the implementation of standards for the elimination of architectural barriers. This chapter shall be construed liberally to achieve that purpose.

62 Del. Laws, c. 174, § 1; 78 Del. Laws, c. 179, § 302.;



§ 7302. Definitions

As used in this chapter:

(1) "Alteration" means any modification or renovation of a facility which involves a structural change.

(2) "Architectural barrier" means any physical attribute or design feature which by its presence, absence or design restricts access to or use of any facility by a person with a disability.

(3) "Board" means the Architectural Accessibility Board.

(4) "Facility" means any building, structure, installation or improved area of any nature whatsoever or any part thereof, which is utilized or held out for use by the public, and shall include, but not be limited to:

a. Sidewalks, ramps or other means of ingress and egress;

b. Parks and recreational areas;

c. Public telephones, drinking fountains and restrooms.

(5) "Person" means 1 or more individuals, partnerships, associations, organizations, corporations, cooperatives, representatives, trustees, receivers or agents whether or not associated in any way with the State.

(6) "Person with a disability" means a person who permanently or temporarily has a physical, mental or communicative condition or characteristic, and who, because of the condition or characteristic, is restricted in using facilities.

62 Del. Laws, c. 174, § 1; 78 Del. Laws, c. 179, §§ 303, 304.;



§ 7303. Applicability

(a) This chapter shall be applicable to any facility or part of any facility and to any alteration thereto, which, after July 13, 1979, is:

(1) Constructed by or on behalf of the State;

(2) Is leased or rented in whole or in part by the State;

(3) Is financed in whole or in part by the State or by bonds guaranteed in whole or in part by the State.

(b) This chapter shall apply only to the alteration actually being made to any facility and not to any of the surrounding or related area or facility.

62 Del. Laws, c. 174, § 1; 77 Del. Laws, c. 446, § 2.;



§ 7304. Architectural Accessibility Board — Created; composition; terms; vacancies; compensation

(a) There is hereby created an Architectural Accessibility Board which is an agency of the State for carrying out the purpose of this chapter. The Board, for administrative purposes, shall be within the Office of Management and Budget.

(b) The Board shall be composed of 9 voting members who shall be responsible for carrying out the duties of the Board, and ex officio members, who shall serve in an advisory capacity.

(c) The voting members of the Board shall be:

(1) One architect registered in the State;

(2) One registered professional engineer in the field of structural engineering;

(3) One general contractor with experience in commercial construction;

(4) One attorney licensed in the State;

(5) Four persons with disabilities, at least 1 of whom shall use a wheelchair;

(6) One member of the general public who is a parent, guardian or representative of a person with a disability or persons with disabilities, or who provides services to persons with disabilities or who has a demonstrated involvement in programs for persons with disabilities.

Provided, nothing herein shall be construed to prevent or disfavor a person with a disability from serving in any of the positions described in paragraphs (c)(1) through (4) of this section. It is the intent of paragraphs (c)(5) and (6) of this section to provide for representatives of various types of disabilities and those persons with disabilities who cannot effectively represent themselves on the Board.

(d) The following persons, or persons designated by 1 of the following, shall be ex officio, or nonvoting members of the Board:

(1) Secretary of the Department of Health and Social Services;

(2) Secretary of the Department of Labor;

(3) Secretary of the Department of Transportation;

(4) Director of the Office of Management and Budget;

(5) Secretary of the Department of Education;

(6) Director of the Office of Management, Budget and Planning;

(7) Chairperson of the Governor's Commission of Employment of the Handicapped;

(8) Chairperson of the Developmental Disabilities Planning Council;

(9) Chairperson of the Human Relations Commission;

(10) Chief building inspectors of each of the counties of the State and of the City of Wilmington, or in the event that no such position exists, then a person designated by the governing body of the jurisdiction;

provided, nothing herein shall limit the persons from whom the Board may seek advice in the exercise of its duties.

(e) Voting members of the Board shall be appointed by the Governor for terms of 4 years, except that the terms of those initially appointed shall be as follows:

(1) The general contractor and 1 specified person with a disability shall be appointed for a term of 1 year;

(2) The professional engineer and 1 specified person with a disability shall be appointed for a term of 2 years;

(3) The architect and 1 specified person with a disability shall be appointed for a term of 3 years;

(4) The attorney and 1 specified person with a disability shall be appointed for a term of 4 years.

(f) The Chairperson shall be appointed by the Governor from among the voting members of the Board.

(g) Any vacancy among the voting members of the Board shall be filled by the Governor for the balance of the unexpired term. The missing of either 3 consecutive meetings or of any 4 out of any 12 consecutive meetings shall constitute an executed resignation from the Board by a voting member. The Governor has the authority to remove a voting member of the Board for good cause.

(h) Voting members of the Board shall receive a compensation of $25 per day when they are engaged in their duties as members of the Board. The members shall be reimbursed for their actual travel and other necessary expenses incurred in carrying out their duties.

62 Del. Laws, c. 174, § 1; 71 Del. Laws, c. 378, § 114; 75 Del. Laws, c. 88, § 16(5); 78 Del. Laws, c. 179, §§ 305-309.;



§ 7305. Architectural Accessibility Board — Procedures

(a) The Board shall meet as often as deemed necessary by a majority of the Board, but in no event shall the Board meet less frequently than once every 2 calendar months.

(b) Five voting members of the Board shall constitute a quorum, which shall be necessary to vote on any issue.

(c) Except as otherwise provided by this chapter, the Board shall not take any action without a majority vote of a quorum of the voting members at a duly called meeting.

(d) The Board shall adopt other procedures as it deems appropriate.

62 Del. Laws, c. 174, § 1; 71 Del. Laws, c. 138, § 8.;



§ 7306. Architectural Accessibility Board — Duties and powers

(a) In addition to the other duties expressly conferred by this chapter, the Board shall have the following duties and responsibilities:

(1) Promulgate rules and regulations which shall contain standards for the design and construction of facilities covered by this chapter to assure that such facilities covered by this chapter are safely accessible to and usable by persons with disabilities. Such standards shall be adopted by a majority vote of the Board following public hearings and shall take into account the requirements and standards recommended by the American National Standards Institute (ANSI) and the Building Officials and Code Administrators (BOCA) and any amendments thereto, and standards and requirements set out in applicable guidelines of the federal government; provided, that until such time as the regulations containing standards as required by this paragraph are formally adopted by the Board, the standards contained in subsections (a) through (n) of § 6917 [repealed] of this title shall remain in force and effect and shall be applied by the Board;

(2) Promulgate rules and regulations for the granting of waivers from the requirements of this chapter and the Board's standards. Such rules and regulations shall be adopted by a majority vote of the Board after public hearings and may provide for conditional or temporary waivers where appropriate, and shall take into account such factors as the availability of acceptable alternatives to the Board's standards, and whether or not compliance with the standards will produce extreme economic hardship without substantial benefit to persons with disabilities;

(3) Publish the standards and regulations adopted pursuant to paragraphs (1) and (2) of this subsection and make copies available to architects, engineers, contractors, state and local building inspectors and public works officials and other interested persons and groups;

(4) Review all submissions to the Board pursuant to the requirements of § 7308 of this title to determine if the requirements of this chapter and the standards of the Board are met and, upon a determination that the pertinent requirements are met, issue a letter of approval for such construction;

(5) Monitor compliance with pertinent standards during construction of a facility for which a letter of approval has been issued;

(6) Upon written application setting forth good and sufficient reason therefor, grant written waivers from this chapter and the standards of the Board, pursuant to § 7309 of this title;

(7) Receive and act upon complaints concerning alleged noncompliance with this chapter and the standards of the Board;

(8) Conduct a polling place accessibility assessment upon referral from a department of election in implementation of § 4512 of Title 15;

(9) Survey existing facilities which have been constructed, leased or financed by the State prior to July 13, 1979, and recommend to the Director of the Office of Management and Budget steps to eliminate existing architectural barriers;

(10) Formulate educational and training courses to assist in the accomplishment of the purpose of this chapter;

(11) Make studies and collect and retain data relative to the purpose of this chapter;

(12) Provide for public awareness of architectural accessibility and of the requirements relative thereto.

(b) For the effectuation of the purposes of this chapter, the Board, in addition to such other powers expressly granted to it by this chapter, shall have the following powers:

(1) To make and promulgate rules and regulations, not inconsistent with this chapter, that are necessary and proper for the administration and operation of the Board and for the conduct of the business of the Board;

(2) To appoint, in conjunction with the Director of the Office of Management and Budget, a Chief Administrator, who shall serve as the Chief Executive Officer for the Board and who shall supervise such clerical and other staff as may be provided by the Director of the Office of Management and Budget;

(3) To hold hearings, inspect construction or to provide for inspection by the Chief Administrator, by other staff of the Office of Management and Budget as may be made available by the Director, or by purchase of services, request information and perform other acts which are necessary and proper for effectuating the purpose of this chapter.

62 Del. Laws, c. 174, § 1; 75 Del. Laws, c. 88, § 16(5); 77 Del. Laws, c. 446, § 3; 78 Del. Laws, c. 179, § 310.;



§ 7307. Applicability of Administrative Procedures Act

The Board shall be a state agency affected by the Administrative Procedures Act, Chapter 64 of this title. Except as otherwise specifically required by this chapter or the regulations of the Board, public hearings as defined by the Administrative Procedures Act shall not be required.

62 Del. Laws, c. 174, § 1.;



§ 7308. Submission of plans

(a) No person shall undertake the construction or alteration of any facility covered by this chapter without first submitting the plan, specifications or design for such construction to the Board for review and approval. No such construction shall commence until the Board has issued a letter of approval stating that the proposed construction conforms with this chapter and the Board's standards.

(b) Plans, specifications or designs for all construction or alterations shall be filed with the Board by the design architect or engineer or, in the case of plans and specifications for which there is no design architect or engineer, by a person responsible for the construction or alterations. All solicitations for bids on projects for construction or alteration of facilities covered by this chapter, which are published pursuant to this title, shall state that conformity to the Delaware Architectural Accessibility Act and the standards of the Board shall be required.

(c) No facility shall be leased or rented by the State unless the state agency responsible for the lease has submitted to the Board for review and approval such plans, description, specifications or other documentation concerning the accessibility of such facility as the Board by regulation may require.

(d) Any plans, specifications, designs or other documentation required under this section which are properly submitted to the Board at least 10 days prior to a meeting of the Board shall be acted upon by the Board on or before the meeting next following such meeting of the Board, or within 60 days following its submission, whichever first occurs. In the event that the Board has not acted upon a submission within such period, the Chairperson of the Board shall issue a letter of approval to the submitter.

(e) The Board may reject any submission either in whole or in part for noncompliance with this chapter or the standards of the Board. The Board shall state in writing its reason for such rejection.

62 Del. Laws, c. 174, § 1.;



§ 7309. Granting of waivers

(a) Upon written application setting forth good and sufficient reason, the Board may grant a waiver from this chapter and the Board's standards.

(b) Such application shall specify the facts relating to the request for the waiver. Any waiver granted by the Board shall be in writing and shall specify the Board's reason for granting the waiver.

62 Del. Laws, c. 174, § 1.;



§ 7310. Judicial review and enforcement

(a) Any person aggrieved by a final order of the Board may appeal pursuant to the Administrative Procedures Act, Chapter 101 of this title.

(b) Whenever the Board has evidence that any person has violated or is violating any provision of this chapter or the Board's standards, the Board shall notify the alleged violator and by informal negotiation attempt to resolve the problem. Such notice shall contain a date upon which the Board will next meet, at which time the person so notified may hear in its entirety the basis of the Board's finding. The Board and the person so notified shall attempt to agree upon a solution for compliance, which shall prescribe the action necessary to achieve compliance.

(c) If no solution for compliance is agreed upon, or if the alleged violation continues, the Board shall refer the matter to the Attorney General, who may institute appropriate legal proceedings, including an action for an injunction or temporary restraining order to enjoin violations of the chapter or the Board's standards.

(d) Any person with a disability or groups of persons with disabilities may bring an action for legal or equitable relief from violations of this chapter and the Board's standards and may be awarded compensatory and punitive damages suffered as a result of such violations. If successful in such litigation, the persons with disabilities bringing the litigation shall be reimbursed for all costs and expenses of the litigation, including attorneys' fees as may be allowed by the Court.

(e) The Superior Court in and for the county for in which alleged violation occurred shall have jurisdiction of civil actions under this section. The Court of Chancery in and for the county in which the alleged violation occurred shall have jurisdiction over actions for injunctive relief.

(f) Any person who violates any provision of this chapter or any standard or order of the Board shall be subject to a civil penalty not to exceed $500 for each day such violation continues.

(g) No action hereunder may be commenced after the expiration of 2 years from the completion of the construction of any facility or alteration thereto.

62 Del. Laws, c. 174, § 1; 78 Del. Laws, c. 179, § 311.;



§ 7311. Penalties

(a) Any person who violates any provision of this chapter or the regulations of the Board shall be guilty of a class B misdemeanor and fined as provided in § 4207 of Title 11.

(b) Whenever any person is convicted of a misdemeanor hereunder, no public construction contract with the State shall be awarded to or received by such person or any firm, partnership, or corporation in which such person has an interest until the expiration of 1 year from the date sentence was pronounced and any fine has been paid in full.

(c) The Superior Court shall have jurisdiction of offenses under this section.

62 Del. Laws, c. 174, § 1.;



§ 7312. Insignia

The Board shall adopt a symbol of access to persons with disabilities, which may be the international symbol of access, which shall be permanently and prominently displayed on all buildings covered by this chapter which comply with the requirements of the chapter and the Board's standards. Said insignia shall not be displayed unless compliance exists.

62 Del. Laws, c. 174, § 1; 78 Del. Laws, c. 179, § 312.;






CHAPTER 74. BONDS AND NOTES OF THE STATE

§ 7401. Definitions

As used in this chapter:

(1) "Authorization act" means an act of the General Assembly, concurred in by three fourths of all the members of each House, appropriating funds of the State from the proceeds of bonds authorized to be issued by such act.

(2) "Bonds" means any bonds authorized to be issued by the State pursuant to an authorization act and to the payment of which the State has pledged its full faith and credit.

(3) "Certificated obligation" means a registered bond, note or revenue note represented by an instrument.

(4) "Issuing officers" means the Governor, Secretary of State, State Treasurer and Secretary of Finance of the State.

(5) "Notes" means notes issued by the State in anticipation of the issuance of bonds authorized by an authorization act and to the payment of which the State has pledged its full faith and credit.

(6) "Revenue notes" means notes issued by the State in anticipation of the receipt by the State of taxes and revenues payable to the State and the payment of which the State has pledged its full faith and credit.

(7) "Uncertificated obligation" means a registered bond, note or revenue note which is not represented by an instrument.

29 Del. C. 1953, § 7401; 54 Del. Laws, c. 124; 59 Del. Laws, c. 378, § 5; 62 Del. Laws, c. 146, §§ 6, 7; 64 Del. Laws, c. 131, § 11(a), (f); 65 Del. Laws, c. 119, § 1.;



§ 7402. Issuing authority

(a) The issuing officers shall authorize the issuance of bonds, notes and revenue notes of the State by resolution adopted by the unanimous vote of the issuing officers. Each issuing officer may designate a deputy to represent the issuing officer as an issuing officer at meetings of the issuing officers with full powers to act and vote in the issuing officer's behalf. Bonds and notes shall be issued for the purposes authorized in an authorization act. Revenue notes shall be issued for purposes authorized by this chapter. Bonds, notes and revenue notes may be issued regardless of the treatment of interest thereon for federal income tax purposes.

(b) Notwithstanding any other laws to the contrary, the issuing officers shall approve, by the same vote, individual contracts or classes of contracts with firms or individuals entered into by bond issuing authorities, agencies and instrumentalities created by the State other than authorities, agencies or instrumentalities constituting institutions of higher learning.

(c) Any other law to the contrary notwithstanding, the General Assembly hereby authorizes the issuance, from time to time, of general obligation bonds to refund, prior to their stated maturity, all or any portion of the outstanding general obligation bonds issued by the State and costs incidental thereto; provided, however, that the present value of the aggregate principal and interest payments of the refunding bonds must be less than the present value of the aggregate principal and interest payments on the bonds to be refunded.

(1) The present value of the aggregate principal and interest payments of the refunding bonds and of the bonds to be refunded shall be discounted at the effective interest rate on the refunding bonds, calculated based on the internal rate of return.

(2) Refunding bonds may be issued in a principal amount which exceeds the principal amount of the bonds to be refunded, so long as the present value of the aggregate principal and interest payments of the refunding bonds are less than the present value of the aggregate principal and interest payments on the bonds to be refunded.

(3) Section 7423 of this title shall not apply to refunding bonds issued in accordance with, and under the limitations of, this subsection.

(4) The issuing officers, by resolution adopted by unanimous vote and without further authorization of the General Assembly, may resolve to issue refunding bonds authorized by this subsection at any time prior to the final maturity of the bonds to be refunded. Subject to the limitations imposed by this subsection, but any other law to the contrary notwithstanding, refunding bonds may be sold at public or private sale, above or below par, with principal installments payable at such times and in such amounts and on such other terms and conditions as the issuing officers determine. Without limiting the foregoing, refunding bonds are not required to pay current interest for all or any portion of the issue, and thus may be "zero coupon" or "capital appreciation" bonds.

(5) No refunding bonds may be issued unless all or a portion of the proceeds of the refunding bonds are deposited irrevocably in an account pledged to pay, and are sufficient together with any other available assets in such account to meet, the payment when due of the principal, premium (if any) and interest on the bonds to be refunded. The proceeds of the refunding bonds pledged to pay the bonds to be refunded may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by, the United States government.

(6) Any other law to the contrary notwithstanding, the issuing officers, by resolution adopted by unanimous vote, may resolve to issue refunding bonds to refund the State's Certificates of Participation (Real Estate Acquisition Program) Series 1989 so long as the other requirements of this section are satisfied and assuming that said Certificates of Participation are treated as the bonds to be refunded.

29 Del. C. 1953, § 7403; 54 Del. Laws, c. 124; 62 Del. Laws, c. 146, §§ 6, 8; 63 Del. Laws, c. 179, § 8; 64 Del. Laws, c. 131, § 11(c), (f); 65 Del. Laws, c. 280, § 1; 66 Del. Laws, c. 92, § 19; 69 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 7403. Notes

In anticipation of the issuance of bonds, the issuing officers may issue and sell notes of the State at either public or private sale for not less than par and accrued interest, at a rate to be determined by the issuing officers. Such notes may be issued for a period of not exceeding 1 year and may be renewed from time to time for periods not exceeding 1 year but all such notes, including renewals, shall mature and be paid from sources, including the proceeds of bonds, but other than the proceeds of notes, not later than 4 years after their initial date of issuance. No notes shall be issued in excess of the amount of bonds authorized and unissued in anticipation of which the notes are issued. All other terms, forms and contents of such notes shall be determined by the issuing officers subject to this chapter.

29 Del. C. 1953, § 7404; 54 Del. Laws, c. 124; 59 Del. Laws, c. 387, § 1; 62 Del. Laws, c. 146, §§ 6, 9; 64 Del. Laws, c. 131, § 11(f).;



§ 7404. Revenue notes

(a) If, at any time during any fiscal year, but prior to June 25 of that year, there should be a casual deficiency of revenue in the General Fund to pay General Fund obligations or to pay existing debts, the Governor, Secretary of State and State Treasurer (the "issuing officers") are authorized to issue revenue anticipation notes of the State in an amount they determine necessary to meet and to pay any or all of such obligations or debts.

(b) The issuing officers are hereby authorized to determine the terms, form and contents of such notes and to sell such notes, at such price or prices, at such rate or rates, at public or private sale, in such manner and from time to time, subject to this chapter, as they shall determine. Such notes and any renewals thereof shall mature within 1 year from date of the original issuance of such notes, and shall be payable at a bank (herein referred to as "the bank") chosen at the discretion of the issuing officers. Such notes shall be imprinted with the stamp of the Governor's signature and the stamp of the signature of the Secretary of State, and shall be manually signed by the State Treasurer. The Great Seal shall be impressed on all such notes or shall be reproduced thereon, in facsimile, and such signatures and such notes shall be authenticated by an officer of the bank.

(c) The faith and credit of the State are hereby pledged for the payment of the principal of and interest on such notes. All expenses incidental to the advertisement, preparation, issuance and delivery of revenue anticipation notes and the principal of and interest on such notes shall be paid by the State Treasurer from the General Fund.

(d) If, at any time during the fiscal year, but prior to June 15, there shall be a casual deficiency of revenue in the General Fund to pay General Fund obligations or to pay existing debts, the State Treasurer may transfer available money from the State's special funds to the General Fund to pay such obligations or debts. Such money shall be reimbursed to the appropriate special funds as soon as sufficient General Fund moneys become available, but not later than June 15.

62 Del. Laws, c. 146, §§ 6, 10; 64 Del. Laws, c. 131, § 11(f); 65 Del. Laws, c. 87, § 96.;



§ 7405. Full faith and credit of the State pledged

All bonds, notes and revenue notes shall be direct general obligations of the State and the full faith and credit of the State are expressly pledged for the prompt and complete payment of the principal of and interest on such bonds, notes and revenue notes when due.

29 Del. C. 1953, § 7405; 54 Del. Laws, c. 124; 62 Del. Laws, c. 146, §§ 6, 11; 64 Del. Laws, c. 131, § 11(f).;



§ 7406. Terms, forms and contents of bonds; installment payments

(a) The resolution of the issuing officers authorizing the issuance of bonds may include provisions for the date or dates of such bonds; the maturity of such bonds, which shall not exceed 20 years from their date; provisions for serial, term or "capital appreciation" bonds; sinking fund or reserve fund requirements, if any; due dates of the interest thereon; the form of bonds (including whether bonds shall be certificated or uncertificated); the denominations and designation of bonds; registration, conversion and transfer privileges; the terms of redemption with or without premium; the date and manner of sale of bonds (which may be a public or private negotiated sale at a price above or below par); provisions for the consolidation of bonds authorized to finance all or a portion of the costs of projects authorized in 1 or more authorization acts with bonds authorized by 1 or more authorization acts; limitations with respect to the interest rate or rates on bonds; provisions for receipt and deposit or investment of the good faith deposit pending delivery of bonds and such other terms and conditions of bonds and of the issuance and sale thereof as the issuing officers may determine to be in the best interests of the State.

(b) Notwithstanding the foregoing provisions of this section or any other law to the contrary, the issuing officers shall be required to provide in the resolution authorizing the issuance of general obligation bonds of the State (other than capital appreciation bonds as defined in § 7425 of this title):

(1) For the payment of bonds in annual installments, the first of which shall be not more than 1 year from the date of such bonds; and

(2) That no annual installment, except in the case of refunding of the bonds, shall be more than any prior installment of those bonds.

29 Del. C. 1953, §§ 7406-7409; 54 Del. Laws, c. 124; 62 Del. Laws, c. 146, §§ 6, 12; 64 Del. Laws, c. 131, § 11(b), (f); 64 Del. Laws, c. 343, § 12(a); 66 Del. Laws, c. 371, § 1; 77 Del. Laws, c. 329, § 62.;



§ 7407. Sale of bonds

Sufficient notice of public sale of bonds shall be deemed to have been given if such notice shall have been published at least once 5 or more days before the date of sale, in at least 1 newspaper of general circulation in the State, and in a financial journal of general circulation in the City of New York, New York.

29 Del. C. 1953, § 7414; 54 Del. Laws, c. 124; 60 Del. Laws, c. 372, § 1; 62 Del. Laws, c. 146, §§ 6, 13; 64 Del. Laws, c. 131, § 11(f); 71 Del. Laws, c. 378, § 43.;



§ 7408. Place of payment

Bonds, notes and revenue notes and the interest thereon shall be payable at such place or places within or without the State as the issuing officers may determine by resolution.

62 Del. Laws, c. 146, §§ 6, 14; 63 Del. Laws, c. 142, § 49; 64 Del. Laws, c. 131, § 11(f).;



§ 7409. Recitals in bonds, notes and revenue notes conclusive on State; negotiability

(a) All bonds and notes shall recite that they are issued for a purpose or purposes set forth in an authorization act. Revenue notes shall recite that they are issued for 1 or more of the purposes for which revenue notes may be authorized by this chapter. Bonds, notes and revenue notes shall also recite that they are issued pursuant to the Constitution and laws of this State. Upon the sale and delivery of any such bonds, notes or revenue notes against payment, such recitals shall be conclusive as to the right, power and authority of the State to issue such bonds, notes or revenue notes and of the legality, validity and enforceability of the obligation of the State to pay principal of and interest on such bonds, notes and revenue notes. The legality, validity and enforceability of such bonds, notes or revenue notes containing such recitals shall never be questioned in any court of law or equity by the State or any person after the issuance, execution and delivery against payment of such bonds, notes and revenue notes.

(b) All bonds, notes and revenue notes are hereby declared to have all the qualities and incidents of negotiable instruments under the commercial code of the State.

29 Del. C. 1953, § 7406; 54 Del. Laws, c. 124; 62 Del. Laws, c. 146, §§ 6, 15; 64 Del. Laws, c. 131, § 11(f).;



§ 7410. Execution of bonds, notes and revenue notes

(a) Bonds, notes and revenue notes, other than uncertificated obligations, shall be executed on behalf of the State by the issuing officers and shall bear the impression, or a facsimile, of the Great Seal of the State. All the signatures of the issuing officers may be engraved, printed or stamped on bonds, notes or revenue notes notwithstanding any other law to the contrary but no such signatures nor the impression or a facsimile of the Great Seal need appear on an uncertificated obligation.

(b) Interest coupons on certificated obligations shall bear the facsimile signature of the State Treasurer. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons, notes or revenue notes, shall cease to be such officer before the delivery of such obligations, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes as if the officer had remained in office until such delivery.

29 Del. C. 1953, § 7411; 54 Del. Laws, c. 124; 62 Del. Laws, c. 146, §§ 6, 16; 64 Del. Laws, c. 131, § 11(d), (f); 70 Del. Laws, c. 186, § 1.;



§ 7411. Exemption from taxation

Bonds, notes and revenue notes and the interest thereon shall be exempt from income taxation by the State or any political subdivision thereof.

29 Del. C. 1953, § 7405; 54 Del. Laws, c. 124; 62 Del. Laws, c. 146, §§ 6, 17; 64 Del. Laws, c. 131, § 11(f).;



§ 7412. Registration, recording and cancellation agent

The issuing officer shall, by resolution, direct the State Treasurer to contract, in such manner as the issuing officers shall prescribe, with a banking or other institution to act as: (1) Registration agent for bonds, notes and revenue notes; (2) recording agent to provide a permanent record of all bonds and coupons pertaining thereto, notes and revenue notes which shall have been paid or redeemed; and (3) cancellation agent to cancel all such bonds and coupons pertaining thereto, notes and revenue notes which shall have been paid or redeemed. The State Treasurer may, at the direction of the issuing officers, contract with such institution for related services. Any such contract shall provide that the agent shall be responsible to the State for the faithful and safe conduct of the services to be performed by it as registration agent, recording agent or cancellation agent, or services related thereto, for the fidelity and integrity of the officers and agents of such contracting institution performing the duties of a registration agent, recording agent or cancellation agent, or services related thereto, and for all loss or damage which may result from any failure of such officers or agents to discharge their duties and for any improper or incorrect discharge of those duties, and shall save the State free and harmless from any and all loss or damage occasioned by or incurred in the performance of such services. Such contract may be terminated by the State Treasurer at any time, if so directed by the issuing officers. Any such contract shall be filed in the office of the State Treasurer as a public record.

29 Del. C. 1953, § 7413A; 58 Del. Laws, c. 315, § 8; 59 Del. Laws, c. 378, § 6; 62 Del. Laws, c. 146, §§ 6, 18; 63 Del. Laws, c. 142, § 50; 64 Del. Laws, c. 131, § 11(f).;



§ 7413. Replacement of lost, stolen, mutilated or destroyed obligations

(a) The State Treasurer may issue a replacement bond, with coupons pertaining thereto, a replacement note or a replacement revenue note, to replace unmatured bonds and coupons, notes or revenue notes, respectively, which have been lost, stolen, mutilated or destroyed upon receipt of: (1) Satisfactory proof (i) of ownership and (ii) of loss or destruction, or, in the case of a mutilated or destroyed bond, coupon, note or revenue note, the mutilated or destroyed bond, coupon, note or revenue note; (2) adequate security to indemnify the State and the bank or banks at which the bond, coupon, note or revenue note is payable against any loss that may be suffered by them on account of the issuance of such replaced obligation; and (3) payment of the cost of preparation of the replacement obligation.

(b) Any replacement bond, coupon, note or revenue note shall be of the same form and tenor as those originally issued, shall be executed by the manual or facsimile signature of the officers in office at the time of the replacement and shall bear an impression or reproduction of the Great Seal of the State or a facsimile thereof. A facsimile of the State Treasurer's signature may appear on coupons but on a bond, note or revenue note the signature of the State Treasurer shall be in the State Treasurer's own proper handwriting. There shall be endorsed on the bond, note or revenue note a statement in substantially the following form:

"This bond (note or revenue note) has been reissued to replace a (lost, stolen, mutilated or destroyed) (bond, note or revenue note)."

29 Del. C. 1953, § 7412A; 57 Del. Laws, c. 279; 62 Del. Laws, c. 146, §§ 6, 19; 64 Del. Laws, c. 131, § 11(f); 70 Del. Laws, c. 186, § 1.;



§ 7414. Deposit of money; advances from funds

(a) All proceeds from the sale of bonds or notes other than premium or accrued interest shall be deposited by the State Treasurer in a special fund or funds of the State and applied for the purposes for which such bonds or notes were issued or as otherwise provided by law. All proceeds from the sale of revenue notes and all accrued interest from the sale of bonds, or revenue notes shall be deposited by the State Treasurer in the General Fund. Any premium from bonds or revenue notes sold after January 1, 2004 (including any such premium previously deposited in the General Fund) shall, at the discretion of the Director of the Office of Management and Budget, Controller General and the Secretary of Finance:

(1) Be deposited in a special fund of the State and applied for the purposes for which such bonds or notes were issued or as otherwise provided by law; or

(2) Be deposited in any escrow fund to redeem, refund or, defease debt service on existing bonds or notes of the State, or debt service on any debt or other obligation of an instrumentality of the State.

In the event that a deposit is made pursuant to paragraph (a)(1) of this section above, bond authorization shall be reduced by a corresponding amount. Under no circumstances shall any proceeds, premium or accrued interest be applied to pay the costs of any project not authorized by the General Assembly.

(b) The State may advance money to a special fund of the State established to hold money raised or to be raised to finance costs of projects authorized to be financed with the proceeds of bonds or notes after the adoption of an authorization act but prior to the issuance of bonds or notes authorized to be issued by that authorization act. Money may be advanced, in an amount not exceeding the greater of 3 percent of General Fund revenues for the coming fiscal year, as determined by the Delaware Economic and Financial Advisory Council, or $60,000,000, from any other fund of the State unless prohibited by any other law. Any money advanced must be repaid at the time the money advanced is needed for the purposes for which the money was held before being advanced.

29 Del. C. 1953, § 7415; 54 Del. Laws, c. 124; 62 Del. Laws, c. 146, §§ 6, 20; 62 Del. Laws, c. 407, § 6; 63 Del. Laws, c. 142, § 51; 63 Del. Laws, c. 179, § 9; 64 Del. Laws, c. 131, § 11(f); 66 Del. Laws, c. 92, § 20; 73 Del. Laws, c. 95, § 57; 74 Del. Laws, c. 221, § 6; 75 Del. Laws, c. 88, § 21(13); 75 Del. Laws, c. 254, § 1.;



§ 7415. Use of proceeds of bonds and notes

The funds appropriated by an authorization act may be used only for the costs of the projects set forth in such act in an amount for each such project not exceeding the amount authorized by such act for such project. Costs of projects may include costs of surveys, maps, plans, designs, inspections, incidental land and equipment acquisition, incidental construction and reconstruction, landscaping, costs of issuing bonds and notes, capitalized interest during construction and reconstruction, fees for construction managers or persons performing similar functions and other costs incidental to the project. Such funds shall not be used for ordinary or normal maintenance expenses or repair, except for costs authorized by law for maintenance of and minor capital improvements to school buildings.

29 Del. C. 1953, § 7415; 54 Del. Laws, c. 124; 62 Del. Laws, c. 146, §§ 6, 21; 64 Del. Laws, c. 131, § 11(f).;



§ 7416. Timetable for use of funds and the sale of bonds and notes; commencement of authorized project

(a) No funds appropriated by an authorization act shall be encumbered more than 3 years after the passage of such act for any individual project unless: (1) Such project has progressed into any of the following phases prior to that date: Planning, initial engineering, land, building or equipment acquisition, construction or reconstruction; and (2) 85 percent of the project costs have been expended on 1 or more of such phases.

(b) No bonds or notes shall be issued or funds borrowed pursuant to an authorization act, 4 years after the passage of such act, except: (1) As provided in 54 Del. Laws, c. 345, as amended (Chapter 75 of this title, as amended); and (2) with respect to bonds authorized prior to this chapter which shall remain subject to the law under which they were originally authorized.

(c) Any project authorized to be undertaken with the proceeds of bonds of the State shall commence in the fiscal year in which it is authorized. If such duly authorized project has not proceeded into 1 or more of the phases identified in subsection (a) of this section within 18 months from the effective date of the original authorization, the authorized but unsold portion of the bonds shall automatically be deauthorized and any unspent cash balances shall be reverted to the Bond Reversion Account to be applied to the costs of any other authorized project, pursuant to § 7418 of this title.

29 Del. C. 1953, § 7416; 55 Del. Laws, c. 337; 62 Del. Laws, c. 146, §§ 6, 22; 64 Del. Laws, c. 131, § 11(f); 64 Del. Laws, c. 343, § 12(e), (f).;



§ 7417. Payment of debt service; first lien

(a) Each annual Budget Appropriation Bill enacted by the General Assembly shall make sufficient provisions for the payment of principal of, premium, if any, and interest on all bonds, notes and revenue notes payable or to be paid by their terms during the fiscal year of the State for which such Budget Appropriation Bill is enacted.

(b) Vouchers for the payment of principal of, premium, if any, and interest on bonds, notes and revenue notes for payment of expenses incident to the issuance of such obligations shall be signed by the State Treasurer.

(c) Any appropriation made by the General Assembly to pay principal of, premium, if any, and interest on bonds, notes or revenue notes may be applied to pay principal of, premium, if any, and interest on obligations of other issuers pursuant to an agreement made by the issuing officers with a person agreeing to pay principal of, premium, if any, or interest on bonds, notes or revenue notes issued by the State.

(d) If, at any time, the State fails to make sufficient provisions to pay such principal of, premium, if any, and interest on bonds, notes or revenue notes, or, at the time such principal, premium or interest is payable sufficient moneys are unavailable for such payment, a sufficient sum shall be set apart by the State Treasurer from the first revenues thereafter received by the State and shall be applied to such purposes. The State Treasurer may be required to set apart and apply such revenues as provided herein at the suit of any holder of obligations for which such insufficient provision is made.

62 Del. Laws, c. 146, §§ 6, 23; 64 Del. Laws, c. 131, § 11(f); 66 Del. Laws, c. 360, § 16.;



§ 7418. Use of unexpended funds

Any funds borrowed pursuant to an authorization act, and remaining unencumbered after the completion or abandonment of a project authorized to be financed pursuant to such act, or because a project authorized to be financed by such act is not timely undertaken, or upon the expiration of the period set forth in § 7416 of this title, shall be deposited in a special fund and applied, with the approval of the issuing officers, to the cost of financing any previously authorized projects. The head of the department or agency to which such funds were appropriated for a project shall determine when such project is completed or abandoned.

60 Del. Laws, c. 135, § 1; 62 Del. Laws, c. 146, §§ 6, 24; 64 Del. Laws, c. 131, § 11(f).;



§ 7419. Approval of plans, specifications, estimates and cash flows of projects

(a) Delaware Technical and Community College, Delaware State University and all state departments and agencies shall submit to Facilities Management of the Office of Management and Budget all proposed contracts for architectural services and all architectural, structural, electrical and mechanical plans, specifications and cost estimates. Facilities Management of the Office of Management and Budget shall be responsible for reviewing and approving such plans, specifications and cost estimates prior to bid advertisement, and no such contracts nor contracts for construction and reconstruction of such projects (except highway construction and reconstruction contracts and school district minor capital improvements contracts) shall be executed without the prior approval of Facilities Management of the Office of Management and Budget. All such contracts shall be let on the condition, among others, that the contractor comply with the State's equal opportunity laws. Facilities Management of the Office of Management and Budget shall insure that approved projects are not inconsistent with any authorization of budget act.

(b) Each state agency, department and institution of higher learning to which proceeds of bonds or notes are appropriated, must, on an annual basis, report to the Director of the Office of Management and Budget the status and anticipated cash flow for each project which is not complete.

62 Del. Laws, c. 146, §§ 6, 25; 63 Del. Laws, c. 189, § 5(h); 64 Del. Laws, c. 131, § 11(f); 65 Del. Laws, c. 434, §§ 3, 4; 69 Del. Laws, c. 10, §§ 11, 12; 69 Del. Laws, c. 67, § 2; 75 Del. Laws, c. 88, §§ 21(13), 37.;



§ 7420. Project restrictions

(a) All new construction and/or reconstruction of existing structures financed with the proceeds of bonds or notes shall comply with flood plain management requirements adopted by the municipality in which such structure is located pursuant to the National Flood Insurance Act of 1968, as amended, or successor acts. If any such structure is in a flood program nonparticipating municipality, then the State shall comply with the criteria set forth in Title 24, Code of Federal Regulations, §§ 1910.3, 1910.4 and 1910.5 [now §§ 60.3, 60.4, 60.5 and 60.6] issued pursuant to the National Flood Insurance Act of 1968, as amended, or successor acts.

(b) All projects funded with the proceeds of bonds or notes shall be built to standards that are no less stringent than American Society of Heating, Refrigerating, and Air Conditioning Engineering, Inc., Standard 90-75, or successor standards.

(c) The restrictions imposed by this section shall be applicable to projects for which no expenditure has been made prior to July 12, 1979, unless such project has been made subject to the same restrictions by another act of the General Assembly or by contract.

(d) The department, agency or other body of the State to which proceeds of bonds or notes are appropriated shall require the inspection of buildings to be constructed, reconstructed or rehabilitated with the proceeds of bonds or notes, and, at the discretion of the Director of the Office of Management and Budget, shall require the inspection of other structures to be financed with the proceeds of such obligations excluding highways, roads and bridges. Proceeds of bonds or notes shall be allocated to provide for the cost of inspecting the projects to be financed with such funds. The portion of the total funds appropriated to the cost of any such inspection shall not exceed the following percentages of such total funds appropriated to the cost of such projects:

(1) Projects with a maximum cost in excess of $1,000,000 1 1/2%

(2) Projects with a maximum cost of $1,000,000 or less 1 3/4%

(3) Reconstruction and renovation projects 1 3/4%

The department or agency of the State to which proceeds of bonds or notes are appropriated shall let contracts for such inspection. If the total maximum cost of a project is less than $50,000, the employment of an inspector shall be discretionary with the department, agency or other body to whom such funds are appropriated. If a department, agency or other body retains a construction manager, retention of an inspector shall be discretionary with the department, agency or other body regardless of the total maximum cost of the project. In contracting for the inspection of such projects, first preference shall be given to an experienced and able Delaware organization offering to provide such inspection services on a nonprofit, at-cost basis. Such contracts shall not be deemed public works contracts as defined in 54 Del. Laws, c. 106, as amended (Chapter 69 of this title, as amended). If no such organization is able or willing to perform such inspection services on such nonprofit, at-cost basis, then the contracts for such services may be let with profit-making organizations subject to 54 Del. Laws, c. 106, as amended (Chapter 69 of this title, as amended).

62 Del. Laws, c. 146, §§ 6, 26; 63 Del. Laws, c. 189, § 5(h); 64 Del. Laws, c. 131, §§ 11(f), 17(a); 69 Del. Laws, c. 10, § 13; 75 Del. Laws, c. 88, § 21(13).;



§ 7421. Bonds, notes and revenue notes as legal investments for institutions and fiduciaries; legal deposit

(a) Bonds, notes and revenue notes are securities in which any officer of the State and any officers of political subdivisions, administrative departments, boards and commissions of the State, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all administrators, executors, guardians, trustees and other fiduciaries, and all other persons whatsoever who are now or may, on and after July 12, 1979, be authorized to invest in bonds, notes, revenue notes or other obligations of the State, may properly and legally invest any funds, including capital belonging to them or within their control.

(b) Such bonds, notes and revenue notes are securities which may properly and legally be deposited with and received by any officer of the State, or an officer of any political subdivision or agency of the State, for any purpose for which the deposit of bonds, notes, revenue notes or other obligations of the State is now or may, on and after July 12, 1979, be authorized by law.

62 Del. Laws, c. 146, §§ 6, 27; 64 Del. Laws, c. 131, § 11(f).;



§ 7422. Limitations on debt and other obligations

(a) For the purposes of this section:

(1) "Aggregate maximum annual payments" on all tax supported obligations and all Transportation Trust Fund debt obligations outstanding, (plus certain lease obligations as described in subsection (c) of this section), means the maximum payments due with respect to all such obligations in any 1 fiscal year. In any case where the terms of any such obligation include limitations on the incurrence of additional debt, the determination of maximum annual payments with respect to such obligation shall be determined consistently with those terms.

(2) "Tax supported obligations of the State" means: (A) All obligations of the State or any agency or authority thereof to which the State's full faith and credit is pledged to pay directly or by guarantee (provided that any such guaranteed obligations shall be included only to the extent any such obligations are in default); and (B) all obligations of the State or any agency or authority thereof extending beyond 1 year with respect to the lease, occupancy or acquisition of property which are incurred in connection with debt financing transactions (e.g., certificates of participation) and which are payable from taxes, fees, permits, licenses and fines imposed or approved by the General Assembly. Tax supported obligations do not include: (A) Obligations incurred to acquire a like principal amount of full faith and credit obligations issued by a local school district to the extent such local school district obligations are not in default; (B) any obligations of the Delaware Transportation Authority; (C) any tax or other revenue anticipation notes or bonds of the State; or (D) any obligations to the extent that the debt service with respect thereto is reasonably expected to be offset (as determined by the Secretary of Finance) by lease payments, user fees, federal grants or other payments from some source other than the General Fund. Such payments shall be used expressly for the purpose of paying such debt service.

(3) "Transportation Trust Fund debt obligations" means all debt obligations of the Delaware Transportation Authority, including all obligations extending beyond 1 year with respect to the lease, occupancy or acquisition of property which are incurred in connection with debt financing transactions (e.g., certificates of participation), and which in any case are payable from the Transportation Trust Fund. Transportation Trust Fund debt obligations do not include any obligations to the extent that the debt service with respect thereto is reasonably expected to be offset (as determined by the Secretary of Finance) by lease payments, user fees, federal grants or other payments from some nonstate source.

(b) The aggregate principal amount of tax supported obligations of the State which may be authorized by the State in any 1 fiscal year may not exceed 5% of the estimated net General Fund revenue for that fiscal year from all sources (not including unencumbered funds remaining at the end of the previous fiscal year) as determined by the joint resolution approved by a majority of the members elected to each House of the General Assembly and signed by the Governor in connection with the adoption of the annual budget appropriation bill for that fiscal year. Any amount of tax supported obligations which are duly authorized in any fiscal year within the limits of this subsection, and then are later deauthorized, may subsequently be reauthorized without regard to the authorization limit otherwise provided by this subsection. Any amount of tax supported obligations which were duly authorized before July 1, 1991, and which are duly deauthorized after June 30, 1991, may subsequently be reauthorized without regard to the authorization limit otherwise provided by this subsection. Obligations authorized to refund other obligations of the State shall not be subject to the limits of this subsection (b).

(c) No tax supported obligation of the State and no Transportation Trust Fund debt obligation of the Delaware Transportation Authority may be incurred if the aggregate maximum annual payments on all such outstanding obligations (plus certain lease obligations described below) will exceed 15% of the estimated aggregate General Fund revenue from all sources (not including unencumbered funds remaining at the end of the previous fiscal year), plus estimated Transportation Trust Fund revenue, in both cases for the fiscal year following the fiscal year in which such obligation is incurred, such estimated revenue as determined by the most recent projections made by the Delaware Economic and Financial Advisory Council and adjusted, if appropriate, by the fiscal impact of subsequently enacted legislation as certified by the Secretary of Finance. The lease obligations referred to in the preceding sentence shall mean: (i) All obligations of the State or any agency or authority thereof which are payable from taxes, fees, permits, licenses and fines imposed or approved by the General Assembly; and (ii) all obligations of the Delaware Transportation Authority which are payable from the Transportation Trust Fund, which in either case extend beyond one year and are with respect to the lease, occupancy or use of property provided that such lease obligations shall not include any obligations, the lease payments with respect to which are reasonably expected to be offset (as determined by the Secretary of Finance) by lease payments, user fees, federal grants or other payments from some nonstate source. For the purposes of this subsection, the maximum annual payments on the above-described lease obligations shall be as of the most recent date available as certified by the Secretary of Finance.

(d) No obligation to which the State's full faith and credit is pledged may be incurred if the maximum annual debt service payable in any fiscal year on all such outstanding obligations will exceed the State's cumulative cash balances for the fiscal year following the fiscal year in which such obligation is incurred as estimated by the Secretary of Finance. For the purposes of this subsection, there shall not be included: (i) Obligations incurred to acquire a like principal amount of full faith and credit obligations issued by a local school district to the extent such local school district obligations are not in default; (ii) obligations guaranteed by the State except to the extent such obligations are in default; (iii) general obligation bonds of the State issued prior to January 1, 1987, for the transportation related projects as certified by the Secretary of Finance; (iv) tax or other revenue anticipation notes of the State; or (v) any obligations to the extent that the debt service with respect thereto is reasonably expected to be offset (as determined by the Secretary of Finance) by lease payments, user fees, federal grants or other payments from some source other than the General Fund.

(e) There shall be attached to every bill and amendment introduced in the House of Representatives and/or in the Senate, of the General Assembly, which authorizes the incurrence of a tax supported obligation described in subsection (b), a debt statement in substantially the following form:

This Debt Limit Statement to be attached to ____________ as required by § 7422, Title 29, Delaware Code

(1) Estimated Net General Fund revenue for the fiscal year ending June 30, ___, as per the joint resolution of the House and Senate and signed by the Governor in connection with the adoption of the annual Budget Appro-

priation Bill for that fiscal year $ ______

(2) Multiply by 5% x      .05

(3) Maximum aggregate principal amount of new tax-supported obligations which may be authorized by the State

in the fiscal year ending June 30, ___ $ ______

(4) Less aggregate principal amount of previously autho-

rized tax-supported obligations subject to debt limit $ ______

(5) AVAILABLE DEBT LIMIT prior to appended legislation

(3-4) $ ______

(6) Less aggregate principal amount of new tax-supported obligations subject to debt limit to be authorized pursu-

ant to appended legislation $ ______

(7) REMAINING DEBT LIMIT (5-6) $ ______

__________

Secretary of Finance

_____

Date

The Secretary of Finance shall file said debt limit statement within 10 days of said joint resolution with the Office of the Controller General and the Director of the Office of Management and Budget.

(f) The certification of the Secretary of Finance referred to in this section shall be in substantially the following form:

__ B. No. ___ would authorize the issuance of $ ______ principal amount of obligations of the State for the purposes of ____________. [Describe the arrangement pursuant to which it is expected that the debt service will be offset by lease or other payments].

Accordingly, I hereby certify that I reasonably expect that the debt service on $ ______ principal amount of the above-described bonds will be offset by payments to the State which are described in Title 29, Delaware Code, § 7422(a)(2)(D), (a)(3) or (d)(v).

______                                            ___________

Date                                             Secretary of Finance

29 Del. C. 1953, §§ 7422, 7423; 55 Del. Laws, c. 168, § 2; 57 Del. Laws, c. 176; 58 Del. Laws, c. 315, § 9; 58 Del. Laws, c. 420; 61 Del. Laws, c. 375, § 2; 62 Del. Laws, c. 146, §§ 6, 28; 63 Del. Laws, c. 189, § 5(h); 64 Del. Laws, c. 131, § 11(f); 68 Del. Laws, c. 7, § 1; 68 Del. Laws, c. 156, §§ 24(a)-(g); 69 Del. Laws, c. 10, § 14; 75 Del. Laws, c. 88, § 21(13).;



§ 7423. DEFAC projections and monitoring of debt limits

The Delaware Economic and Financial Advisory Council shall publish at least semiannually in December and June the projections described in § 7422(b) of this title. The Council shall also monitor the application and effect of the debt limits imposed by § 7422 of this title and shall report annually to the General Assembly and the Governor with respect thereto. Such reports shall include any recommendations with respect to such debt limits and the then current Debt Affordability Study prepared by the Department of Finance.

68 Del. Laws, c. 7, § 2; 68 Del. Laws, c. 156, § 25.;



§ 7424. Right to obtain bondholder lists

No holder or owner of any bond, note or revenue note shall have any right to obtain a list of registered owners or holders of bonds, notes or revenue notes from the State or its agents by virtue of ownership nor holding of any such obligation, no other law to the contrary notwithstanding.

64 Del. Laws, c. 131, § 11(e), (f); 70 Del. Laws, c. 186, § 1.;



§ 7425. Capital appreciation bonds and discount bonds

The term "capital appreciation bonds" means any bond or bonds sold at a price substantially less than the principal amount thereof and on which compounded interest is payable at maturity, as conclusively determined by the issuing officers, but only if such bond or bonds are designated as capital appreciations by the issuing officers in the resolution authorizing the issuance of bonds. For purposes of §§ 7422 and 7423 of this title, the aggregate principal amount of any capital appreciation bonds or any other bonds sold to the public for a price less than the face amount thereof shall be the aggregate of the initial offering prices at which such bonds are offered for sale to the public, whether in a private or negotiated sale or in a public or competitive sale, or sold to the initial purchaser thereof in a private placement, without, in every case, reduction to reflect underwriters' discount or placement agents' fees or other similar fees.

66 Del. Laws, c. 371, § 2; 69 Del. Laws, c. 386, § 31.;



§ 7426. Capital appreciation bonds and discount bonds; sale by State

A maximum of 20 percent of the bonds authorized by each Bond and Capital Improvements Act of the State may be sold by the State directly to retail purchasers or to financial intermediaries, or to an underwriter who agrees to use its best efforts to sell such bonds to retail purchasers or to any intermediaries, such bonds to be herein referred to as "retail bonds." The Secretary of Finance, the State Treasurer, the Director of the Office of Management and Budget and the Controller General are hereby authorized to determine the terms and conditions of the retail bonds, and the manner, whether at public or private negotiated sale, by which they shall be awarded to the purchasers thereof, notwithstanding anything to the contrary contained in this chapter; provided, that the requirements of § 7422 of this title must be observed.

74 Del. Laws, c. 308, § 56; 75 Del. Laws, c. 88, § 21(13).;






CHAPTER 75. SCHOOL CONSTRUCTION CAPITAL IMPROVEMENTS

§ 7501. Definitions

As used in this chapter:

(1) "Bonds" means any bonds authorized to be issued by the State pursuant to a school construction bond authorization act.

(2) "Local share" means the sum of money specified in any school construction bond authorization act to render permissible the use of the state share for school construction within the particular school district.

(3) "Minor capital improvement" means minor capital improvement as that term is defined in § 7528 of this title.

(4) "Notes" means anticipation notes issued by the State in anticipation of the issuance of bonds.

(5) "School construction" includes, but is not limited to, the acquisition, construction, reconstruction, alteration, remodeling or enlargement of school buildings, the acquisition or installation of apparatus or equipment or educational supplies suitable for the use of such buildings, the acquisition of machinery necessary for the maintenance of such buildings or school grounds, the acquisition of land required as sites for such buildings, or for playgrounds, including land or rights in land needed to provide access to sites and to provide suitable playgrounds, and the grading or other improvements of such sites, land or rights in land, including the construction of sidewalks where authorized by law, the construction of any sewers or water mains needed to connect such buildings to any publicly owned sewer system or water system, the acquisition of temporary buildings or facilities for school purposes to be used until such time as permanent school buildings or facilities shall become available. The cost of such school construction shall not include any expenses in connection with the holding of any referendum for such school construction.

(6) "School construction bond authorization act" means an authorization act of the General Assembly concurred in by three fourths of all the members of each House, authorizing, among other things, the issuance of bonds and the appropriation of the proceeds thereof to finance school construction.

(7) "School district" means a reorganized school district, or any newly created school unit or area for which no board has been appointed or elected at the time of the effective date of any school construction bond authorization act or any area which the State Board of Education shall determine to be the area served by any school facility which is referred to in any school construction bond authorization act and for which there is specified no local share.

(8) "State share" means that maximum sum of money which may be paid from state sources for school construction in a particular school district as provided in any school construction bond authorization act.

(9) "Total cost" means the maximum sum or sums of money which may be spent for school construction under a particular school construction bond authorization act in a particular school district, provided that nothing contained in this chapter shall prevent any school district from increasing said total cost by providing a larger amount from local sources than that stated as that district's local share, nor prevent the acceptance and use of any funds appropriated by the Congress of the United States for these purposes.

29 Del. C. 1953, § 7501; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, §§ 1, 2; 62 Del. Laws, c. 146, § 30.;



§ 7502. Applicability of this chapter; relation to authorization act

(a) Unless otherwise provided in any school construction bond authorization act this chapter, in addition to Chapter 74 of this title, shall apply to and control all school construction financed by the issuance of bonds and notes of the State for the purpose of school construction and the issuance of said bonds and notes and to the appropriations for school construction contained in the school construction bond authorization act.

(b) The provisions of this chapter are hereby incorporated in any school construction bond authorization act unless specifically excepted therefrom and shall be deemed a part of any school construction bond authorization act just as if contained verbatim in the school construction bond authorization act.

29 Del. C. 1953, § 7502; 54 Del. Laws, c. 345.;



§ 7503. Matching funds

(a) Except in the case of a school district for which a local share is not required by any school construction bond authorization act, the state share apportioned to a school district by such school construction bond authorization act shall not be expended unless the local share for such school district shall have been deposited with the State Treasurer not later than 2 years after the effective date of a school construction bond authorization act.

(b) The local share for each school construction project, excluding minor capital improvement projects, which is contained in a school construction bond authorization act, shall be computed as specified in this subsection. A local share ratio shall first be computed for each school district, including vocational districts, and 1 for each county, for each fiscal year and shall be used in computing the local share of funding for that school district for each school construction project contained in the school construction bond act for that fiscal year. In the event that the funding of a project is spread over more than 1 school construction bond authorization act, the local share ratio which applies to that project in the school construction bond authorization act in which it first appears shall apply to all subsequent school construction bond authorization act allocations for that project. The local share ratio shall be computed by multiplying the school district ability index for the school district, or in the case of vocational schools or special schools, the county wide ability index, as defined in § 1707 of Title 14, by .40, providing, however, that the product shall not exceed .40 or be less than .20 for any school district. The local share ratio shall be rounded to the nearest one-hundredth and the result multiplied by the total cost of the school construction project in order to determine the local share.

The local share for each school construction project may include an additional amount, not to exceed 15% of the local cost as calculated in the preceding paragraph, to match additional state funds that may be appropriated to address increases in the cost of school construction projects. Provided the district receives referendum approval for this additional amount and the State appropriates additional funds subsequent to referendum passage, the district may increase its local share in accordance with the local share ratio for the project and the approved referendum subject to local school board approval.

Inclusion of a project and designation of a local share for a vocational school in a school construction bond authorization act shall be considered authorization for the vocational district to establish a tax rate sufficient to pay the principal and interest on the bonds for the local share of the project.

For the statewide autistic program, the Delaware School for the Deaf, the John G. Leach School, the Kent County Community School, the John S. Charlton School, the Sussex Consortium, Sussex County Orthopedic School and the Howard T. Ennis School, construction shall be 100% state-funded.

Inclusion of a project and designation of a local share for a special school shall be considered authorization for the school district administering the special school to obligate itself for the required bonds and for the school district to collect the revenues required to pay the principal and interest on those bonds through tuition payments authorized in § 602 of Title 14. The school district collecting the tuition for payment of bonds and interest shall maintain such debt service receipts in a separate account for the special school.

(c) The provisions of subsection (b) of this section to the contrary notwithstanding, for the fiscal years ending June 30, 1992 through June 30, 1994, the local share ratio for reorganized school districts with ability indices less than 1.0 shall be computed as follows:

FY'92: [Ability Index X .40] + 3/4 [.40 — (Ability Index X .40)]

FY'93: [Ability Index X .40] + 1/2 [.40 — (Ability Index X .40)]

FY'94: [Ability Index X .40] + 1/4 [.40 — (Ability Index X .40)]

For purposes of this subsection the value of the ability index used in these calculations for any school district shall not be less than .50. This subsection shall not apply to vocational-technical school districts or to special schools.

29 Del. C. 1953, § 7503; 54 Del. Laws, c. 345; 68 Del. Laws, c. 156, § 72(a), (b); 69 Del. Laws, c. 77, § 80; 72 Del. Laws, c. 489, § 128; 73 Del. Laws, c. 95, § 110; 73 Del. Laws, c. 350, § 103; 76 Del. Laws, c. 79, § 142; 77 Del. Laws, c. 87, § 119; 78 Del. Laws, c. 262, § 2.;



§ 7504. Time limit on construction

No school construction shall be started under authority of any school construction bond authorization act later than 2 years after the effective date of the act, and no money shall be borrowed by the State under authority of any school construction bond authorization act later than 2 years after the effective date of such act, except such moneys as are necessary to complete school construction started prior to 2 years after the effective date of any school construction bond authorization act.

29 Del. C. 1953, § 7504; 54 Del. Laws, c. 345.;



§ 7505. Formula for construction

No school construction shall be paid with funds appropriated by any school construction bond authorization act or with funds for which a state share is provided by any school construction bond authorization act if such construction does not conform with the formula for school construction established by the Department of Education.

29 Del. C. 1953, § 7505; 54 Del. Laws, c. 345; 71 Del. Laws, c. 378, § 115.;



§ 7506. Local bonds

(a) Any school district which is entitled under any school construction bond authorization act to an apportionment of a state share and which is required therein to provide a local matching share is authorized to issue its bonds for the purpose of raising money to pay the local share set forth in such school construction bond authorization act and raising such additional amount, if any, as such school district may desire to expend for school construction. If such bonds are issued, they shall be authorized by the board of education of the school district pursuant to Chapter 21 of Title 14, except in the case of the City of Wilmington, in which case the local share to be contributed by the Board of Public Education in Wilmington may be raised by the proper authorities of said City by issuing bonds pursuant to Chapter 175, Volume 52, or Chapter 163, Volume 32, Laws of Delaware, as amended. Chapter 20 of Title 14 shall be complied with in the event that the amount in addition to the local share is for school construction which varies from the standard formula. Such bonds and any notes issued in anticipation of the issuance of such bonds shall, except in the case of the City of Wilmington, be sold to the State. Such bonds shall bear interest at a rate not less than the rate payable on bonds of the State issued to provide such local share plus an amount to cover administrative expenses of the State in connection with the financing of school construction programs in an amount not exceeding one quarter of 1 percent per annum. The State shall issue its bonds to provide the local share of any school construction program in accordance with any school construction bond authorization act, as well as any additional amounts which the qualified voters of any school district shall have authorized to be expended for school construction; provided, however, that such additional amounts must first have been appropriated to such school district in a school construction bond authorization act or amendment to such an act. Such bonds shall not be included in the amount of bonds or notes pledging the faith and credit of the State which are issued and outstanding, authorized but not issued, and about to be issued. The Department of Finance of the State shall annually prepare a report setting forth in brief detail all bonds or notes issued by the State for the purpose of financing a local share of a school construction program and the bonds or notes purchased from local school districts and setting forth receipts and disbursements.

(b) Instead of issuing bonds as hereinbefore provided, any school district may pay its local share by using gifts or any other moneys on hand which are not required by law to be used for some other purpose.

29 Del. C. 1953, § 7506; 54 Del. Laws, c. 345; 55 Del. Laws, c. 432, §§ 2-4; 58 Del. Laws, c. 315, § 11.;



§ 7507. Referendum; notice

Repealed by 71 Del. Laws, c. 378, § 116, eff. July 8, 1998.;



§ 7508. Bond anticipation notes of local district

(a) After a local referendum authorizing the sale of local school bonds and in anticipation of the issuance of the bonds, the board of school trustees or board of education of a school district may issue and sell notes of the school district at either public or private sale for not less than par and accrued interest. The notes shall bear interest at a rate not exceeding 5% per annum. They may be renewed from time to time by the issuance and sale of new notes, but all such notes shall mature and be paid not later than 4 years after issuance. The notes shall be signed by the chairperson and 1 member of the board of school trustees or president and 1 member of the board of education of the district, the seal of the school district shall be impressed on each of the notes and shall be payable at a place prescribed by the issuing officers of the State. All provisions of law pertaining to local school bonds and not inconsistent with this chapter shall apply to notes issued hereunder.

(b) The total amount of notes outstanding at any 1 time, together with the total amount of bonds theretofore issued in any district, shall not exceed that portion of the total authorized bonded indebtedness of the school district for which bonds have been authorized by local referendum within the district.

(c) The notes may be redeemed at par and accrued interest prior to their maturity if the right of the school district to do so shall have been reserved by an express provision in the notes. The principal and interest on said notes, including renewal notes, shall be paid from the proceeds of the sale of bonds or from other funds available therefor. The notes shall be general obligations of the school district and the faith and credit of the school district shall be pledged for the full and complete payment of the principal of and interest on such notes and such notes shall be exempt from taxation with respect to both principal and interest by the State or any political subdivision thereof for any purpose. The board of education or the board of school trustees of the issuing school district shall have the same power to levy taxes to pay such notes and the interest thereon as in the case of bonds.

29 Del. C. 1953, § 7507; 54 Del. Laws, c. 345; 57 Del. Laws, c. 92, § 2; 63 Del. Laws, c. 142, § 52; 70 Del. Laws, c. 186, § 1.;



§ 7509. Determination of necessity

The Department of Education shall determine the present necessity for any school construction program as authorized by any school construction bond authorization act in the several school districts of the State and, in so doing, shall take into consideration the actual and projected number of pupils in the requesting school district as determined by the most current September 30th Unit Count and a standardized annual population projection prepared by or approved by the Office of State Planning Coordination, the feasibility and possibility of the consolidation of school districts, the present and future possibility of overcrowding of school facilities within the school district, the condition and quality of existing school facilities within the district and all other matters and conditions pertinent to the determination of the present necessity of the school construction program, including the reasonable future development or dissolution of the school district. In making such determination of necessity, the Department of Education shall have the authority to make a determination of necessity of a school construction program for a school district which will have a lesser total cost than the maximum total cost for such school district set forth in any school construction bond authorization act. Whenever a determination of necessity of a school construction program is made in an amount less than the total maximum cost for such school district as set forth in any school construction bond authorization act, the state share and the local share shall be reduced in the proportions they bear to the total maximum cost set forth in that act. No determination of necessity for school construction shall be made until the school district shall have identified at least 1 proposed site for such construction, which site shall have been approved as required by § 7525 (a) of this title.

29 Del. C. 1953, § 7508; 54 Del. Laws, c. 345; 71 Del. Laws, c. 378, § 117; 74 Del. Laws, c. 367, §§ 17, 18.;



§ 7510. Certificate of necessity

(a) When the Secretary of Education has prepared the proposed annual major capital improvement program budget the Secretary shall certify the necessity for same to the State Treasurer together with the amount of the total cost, the state share and the local share, if any, as authorized by any school construction bond authorization act and shall send a copy of such certification to the State Auditor of Accounts and the Director of the Office of Management and Budget and the board of education of such school district. Upon the receipt by the State Treasurer of the certification of said determination, the said school construction program shall be deemed to be authorized, and this chapter and any school construction bond authorization act for the issuance of state and local bonds to provide funds for school construction programs shall be in full force and effect with respect to such school construction program; provided, however, that, except in cases where a local share is not required by any school construction bond authorization act, such school construction program shall not be carried out until the local share shall have been deposited with the State Treasurer. The issuing officers may at any time after the State Treasurer receives such certificate proceed to issue bonds or notes of the State to provide the funds for the state share thereof, whether or not the requisite local share shall have been actually deposited with the State Treasurer, but the proceeds of said bonds or notes shall not be expended until the requisite local share shall have been so deposited.

(b) Instead of issuing bonds, as hereinabove provided, the State may pay its share of the total cost by using gifts or any other money on hand which are not required by law to be used for some other purpose.

29 Del. C. 1953, § 7509; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, § 4; 59 Del. Laws, c. 205, § 7; 71 Del. Laws, c. 378, § 118; 74 Del. Laws, c. 367, § 19; 75 Del. Laws, c. 88, § 21(13).;



§ 7511. Approval of plans; modification

After making the certificate required by § 7510 of this title, the Secretary of Education is authorized and directed to consider the preliminary and final plans, estimates of costs and specifications of any school construction program and to approve or modify such plans, estimates and specifications, and also to amend the certificates of necessity, provided that nothing herein shall be construed to give said Secretary of Education authority to increase the total share of such program beyond the maximum limit set forth in any school construction bond authorization act. No certificate of necessity shall be amended after the date of successful local school district referendum. In the event that a certificate shall be amended as herein provided, the fact of such amendment shall be communicated to the State Treasurer, and the copies thereof shall be sent to the State Auditor of Accounts and the Director of the Office of Management and Budget and the board of education of the school district.

29 Del. C. 1953, § 7510; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, § 4; 71 Del. Laws, c. 378, § 119; 75 Del. Laws, c. 88, § 21(13).;



§ 7512. Consolidation of school districts

In the event that 2 or more existing school districts shall consolidate, the maximum total cost, the maximum state share and the maximum local share of a school construction program as authorized by any school construction bond authorization act for such consolidated district shall be the totals of said amounts appearing in the school construction bond authorization act for the school districts so consolidating, except that the construction funds shall be used only as originally authorized in the certificates of necessity issued to the original districts.

29 Del. C. 1953, § 7511; 54 Del. Laws, c. 345.;



§ 7513. Division of a school district

In the event that an existing school district is divided into 2 or more school districts, the maximum total cost, the maximum state share and the maximum local share of the school construction program, as authorized for the existing district by any school construction bond authorization act, shall be determined and allocated among the resulting districts by the State Board of Education by taking into consideration the same factors prescribed by § 7509 of this title in determining the necessity for the school construction program in such resulting school districts. The aggregate amounts so determined by the State Board of Education to be allocated to such resulting districts shall not exceed the amount of the maximum total cost, maximum state share and maximum local share, respectively, in the pertinent school construction bond authorization act with respect to the original school district so divided. Such allocated amounts shall be in lieu of the amounts set forth in any school construction bond authorization act for the original school district, and applicable to certificates of necessity issued pursuant to the school construction bond authorization act and this chapter.

29 Del. C. 1953, § 7512; 54 Del. Laws, c. 345.;



§ 7514. Local funds and state appropriations to be deposited

The moneys paid to the State Treasurer by a school district as its local share under any school construction bond authorization act and any funds appropriated as its local share by the State under any school construction bond authorization act, including any additional amount appropriated to such school district by the State, and for the financing of which bonds of the State are to be issued shall be deposited by the State Treasurer in a special fund and shall be expended only for school construction in such district. Each of said local shares and additional amounts shall be credited with interest in the following manner:

(1) The State Treasurer shall credit to the account of each local school district which has funds on deposit with the State Treasurer such amount of interest as determined by this section upon such funds. The rate of interest applied shall be based upon net interest earned and calculated under guidelines established by the Cash Management Policy Board.

(2) On or before the last day of each month, the State Treasurer shall credit the operating and debt service accounts respectively of each school district's operating and debt service funds with interest on the average daily balances in operating and debt service funds for the preceding month. The amount of interest due shall be calculated upon the average daily account balances determined by the respective financial activity reports of the Department of Finance.

(3) On or before the first day of each month, the State Treasurer shall credit the debt service of each local school district's construction fund with interest on the average balance of that proportion of the construction account contributed by the local district. The amount of interest due shall be calculated upon the average daily account balances determined by the respective financial activity reports of the Department of Finance.

29 Del. C. 1953, § 7513; 54 Del. Laws, c. 345; 58 Del. Laws, c. 315, § 12; 63 Del. Laws, c. 142, § 53; 63 Del. Laws, c. 404, §§ 3, 4, 7; 72 Del. Laws, c. 304, § 2.;



§ 7515. Reversion of unexpended state share

Any sum of money which has been appropriated or allocated to any school district by the State under any school construction bond authorization act which remains unexpended 1 year after pupil occupancy of any school building constructed under the school construction bond authorization act authorizing the construction shall revert to the State and shall be deposited to a special account to be applied against future school construction bond requirements.

29 Del. C. 1953, § 7514; 54 Del. Laws, c. 345.;



§ 7516. Reversion of unexpended local share

Any sum of money which has been appropriated by any local school district under a school construction bond authorization act which remains unexpended 1 year after pupil occupancy of any school building constructed under the school construction bond authorization act authorizing the construction shall be deposited to the debt service account of the school district to be used for such purposes as are permitted by law.

29 Del. C. 1953, § 7515; 54 Del. Laws, c. 345; 59 Del. Laws, c. 205, § 8.;



§ 7517. Aid to boards of education

The Department of Education shall render such assistance to boards of education as they may request in the preparation of their preliminary and final plans for school construction.

29 Del. C. 1953, § 7517; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, § 5; 71 Del. Laws, c. 378, § 120.;



§ 7518. Approval of plans

The final plans, specifications and estimates of costs of school construction under any school construction bond authorization act and this chapter shall be approved by the Department of Education. No board of education shall change or alter the final plans as approved without the written consent of the Department of Education or its designated representatives.

29 Del. C. 1953, § 7518; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, § 4; 71 Del. Laws, c. 378, § 121.;



§ 7519. Powers of board of education; contracts

The board of education for any district shall cause the school construction program authorized under any school construction bond authorization act and this chapter for such school district to be carried out. Such board of education, with consent of the Department of Education or its designated representatives, shall have power to make and enter into all contracts for school construction and for labor, materials, supplies, instrumentalities, furniture and equipment required to accomplish any such school construction program (including purchase of all educational supplies necessary for the initial operation of school so built, altered or added to), provided that all contracts involving expenditure shall be subject to Chapter 69 of this title.

29 Del. C. 1953, § 7519; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, §§ 4, 6; 71 Del. Laws, c. 378, § 122.;



§ 7520. Supervision of construction

The board of education in each school district shall supervise, or cause to be supervised, the school construction program in such school district.

29 Del. C. 1953, § 7520; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, § 4.;



§ 7521. Employing school construction personnel

Each board of education shall have power to employ engineers, architects and such other employees as it deems essential to the proper and expeditious performance of its duties under this chapter, to fix their salaries and length of service and to dismiss them for any cause which it shall deem sufficient.

29 Del. C. 1953, § 7521; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, §§ 4, 6; 71 Del. Laws, c. 378, § 123.;



§ 7522. Approval of bills

All bills for the expenses of the board of education of any school district for carrying out the school construction program of such school district under this chapter must be marked "approved," and such approval must be signed by the president or vice-president of such board of education and attested by the secretary or acting secretary of such board of education. If such approval is countersigned by the superintendent of the school district or the superintendent's authorized designee, any other signature on the approval may be a facsimile.

29 Del. C. 1953, § 7522; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, §§ 4, 7; 59 Del. Laws, c. 205, § 9; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 378, § 124.;



§ 7523. Warrants

The board of education of each school district shall when and as funds are required (and not until then) for the payment of the expenses of carrying out the school construction program in such school district contemplated by this chapter, including expenses of engineers, architects and other employees of such board of education, draw warrants on the State Treasurer for the moneys required, which warrants shall be signed by the president or vice-president and attested by the secretary or acting secretary of such board of education; such warrants shall be delivered to the Director of the Office of Management and Budget who shall thereupon deliver them to the State Treasurer, and the State Treasurer shall pay the same. If such warrants are countersigned by the superintendent of the school district or the superintendent's authorized designee, any other signature on the warrants may be a facsimile.

29 Del. C. 1953, § 7523; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, §§ 4, 8; 59 Del. Laws, c. 205, § 10; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 7524. City of Wilmington schools

Repealed by 71 Del. Laws, c. 378, § 125, eff. July 8, 1998.;



§ 7525. Use or acquisition of lands for school construction

(a) Whenever a school district either proposes to use land that it currently owns for the carrying out of school construction, or to select and acquire land for the same purpose, the board of education of such school district is authorized to use or to select and acquire such land upon the approval of the Department of Education, the Office of Management and Budget and the Office of State Planning Coordination, pursuant to rules and regulations to be promulgated by the Department of Education. A school district may submit more than 1 prospective site for approval. If the Department of Education, the Office of Management and Budget and the Office of State Planning Coordination approve more than 1 site, the Department of Education shall work jointly and cooperatively with the school district to finally decide which site or sites shall be approved. The provisions of this subsection shall apply to any land that a school district desires to use for school construction purposes, whether acquired prior to or after July 19, 2004, and regardless of whether said land was or is to be acquired by the school district either by gift or for consideration, or where said land is proposed to be set aside in lieu of payment of the Voluntary School Assessment as provided in § 2661(c)(3) of Title 9 and § 842(c) of Title 22.

(b) The land may be acquired by contract with the owner or owners thereof at a fair value, or by condemnation proceedings instituted by the appropriate official body, but such condemnation proceedings shall not be instituted against any land, building, franchise, easement or other property of a public utility used by it in providing its service to the public.

(c) The cost of such land shall be deemed to be part of the cost of such school construction.

(d) Title to any lands acquired shall be a fee simple title and shall be vested in the board of education of the school district.

(e) Condemnation proceedings to acquire land in any case where such land cannot for any reason be acquired by agreement with the owner or owners thereof for a fair or reasonable consideration may be instituted by the appropriate official body under § 2303 of Title 14 and Chapter 61 of Title 10.

29 Del. C. 1953, § 7525; 54 Del. Laws, c. 345; 57 Del. Laws, c. 440, § 4; 71 Del. Laws, c. 378, § 126; 74 Del. Laws, c. 367, §§ 20, 21; 75 Del. Laws, c. 88, § 21(13).;



§ 7526. Use of appropriated funds for inspecting and auditing

(a) The local school district shall apply such portions of the total cost of any school construction improvement authorized by a school construction bond authorization act as shall be necessary to provide for the cost of auditing such school construction improvement, but in no event shall such portion exceed one-half percent of such total cost. The Auditor of Accounts shall be responsible for conducting or having conducted such audit subject to § 2906(c) and (d) and §§ 2907, 2908 and 2909 of this title, as amended.

(b) The local school district shall allocate such portion of the total cost of major school construction improvements for which funds are appropriated by an authorization act as shall be necessary to provide for the cost of inspecting such school construction improvement. The local school district may also allocate a portion of the funds appropriated for minor school improvements for such inspection services.

(c) The local school district shall let contracts for inspection of school construction improvements. In contracting for the inspection of major or minor school construction improvements, the local school district shall give first preference to an experienced and able Delaware organization offering to provide such inspection services on a nonprofit, at-cost basis. Such contracts shall not be deemed public works contracts as defined in Chapter 69 of this title, as amended. If no such organization is able or willing to perform such specialized service on such nonprofit, at-cost basis, then the local school district may contract for such services with profit-making organizations subject to Chapter 69 of this title.

29 Del. C. 1953, § 7526; 54 Del. Laws, c. 345; 59 Del. Laws, c. 205, § 11; 62 Del. Laws, c. 146, § 31; 64 Del. Laws, c. 131, § 17(b); 66 Del. Laws, c. 92, § 60; 71 Del. Laws, c. 378, § 127.;



§ 7527. Expendable supplies

Funds appropriated for school construction improvements by an authorization act shall not be expended for educational supplies of an expendable nature which are consumed or materially changed as they are used or which have a useful life of less than 4 years; provided, that such funds may be applied to the purchase of supplies necessary or appropriate for the initial operation of schools constructed or reconstructed with such funds.

62 Del. Laws, c. 146, § 32.;



§ 7528. Minor capital improvements

(a) The proceeds of bonds and notes may be applied to the cost of minor capital improvements. Minor Capital Improvements shall mean, but shall not be limited to, capital expenditures for rebuilding or major repairs of roofs, floors, heating systems or facilities, painting, electrical systems or facilities, plumbing or water systems or facilities, asbestos abatement, the removal of architectural barriers to the handicapped, stand-alone storage buildings and purchase or lease of portable classrooms. These funds may also be applied to the preparation and securing of a public school district building that is being vacated but preserved for an unspecified period of time or for the return of such a building from a closed condition to use by a public school district. The State Department of Education, with the approval of the State Board of Education shall establish rules, consistent with this section, for defining minor capital expenditures.

(b) The State Department of Education, or any other department or agency of the State, shall, in no case, pay more than 60 percent of the cost of minor capital improvements nor more than the total amount designated in an authorization act as "maximum state share," for any minor capital improvements nor less than 60 percent rounded to the nearest $100 of the final actual total costs therefor. Any funds transferred to a school district from any source for the purpose of removing architectural barriers for the handicapped or asbestos shall constitute the 60 percent portion of a minor capital improvement. No expenditure of such funds may be made by a school district unless and until it has provided its 40 percent share of such minor capital improvement. Notwithstanding the foregoing, the State may provide for the entire costs of minor capital improvements for schools entirely supported by the State.

(c) Before contracts for minor capital improvements are let or funds expended for minor capital improvements by any school district, a portion of the costs of which are to be funded with the proceeds of bonds or notes, such school district shall transmit a request for approval of such capital expenditures to the State Department of Education, which request shall (1) itemize the minor capital improvements to be undertaken and (2) show the estimated cost of each such item. The State Department of Education, applying the rules established pursuant to subsection (a) of this section, shall decide the school district's payment for such minor capital improvements after (1) inspecting the building or facilities to be improved in order to determine both the need for such minor capital improvements and compliance with the rules established pursuant to subsection (a) of this section; and (2) estimating the cost of each such minor capital improvement.

(d) The State Department of Education shall (1) provide necessary help to the school district in letting bids on minor capital improvements; (2) inspect such improvements upon completion to determine that all specifications have been met and that the work and materials used are of acceptable quality; and thereupon (3) pay the state's share of the cost of such improvements made by the school district but only subsequent to the deposit with the State Treasurer by the school district of the school district's share, if any, of the cost of such improvements.

(e) Any school district may levy and collect a tax on taxable real property in the school district to pay its share of the cost of minor capital improvements. Such taxes shall be levied and collected by the school district subject to Chapter 19 of Title 14, as amended.

(f) The expenditure of funds for minor capital improvements shall be governed solely by this section.

62 Del. Laws, c. 146, § 32; 63 Del. Laws, c. 242, § 1; 69 Del. Laws, c. 77, § 78(a), (b); 70 Del. Laws, c. 473, § 96; 71 Del. Laws, c. 406, § 1; 72 Del. Laws, c. 94, § 321; 73 Del. Laws, c. 65, §§ 36-39; 74 Del. Laws, c. 308, § 63(a).;



§ 7529. School building maintenance

Repealed by 74 Del. Laws, c. 308, § 63(b), effective July 1, 2004.;



§ 7530. Guaranteed energy cost savings contracts

School districts, notwithstanding any other provision of this Code, are authorized to enter into long term contracts known as "guaranteed energy cost savings." They are empowered to use their annual Division II energy appropriations to cover the costs of the contract. All such contracts must contain provisions which allow termination of the contract by the district in the event of non-appropriation of sufficient identified funds to meet the terms of the contract. No additional State funds shall be available for this type of contract. Districts which enter into such an agreement, notwithstanding any change in regulations, shall be allowed to complete the contract using Division II energy appropriations. Where these contracts include hardware/material expenditures, such procurements will be subject to subchapter I of Chapter 69 of Title 29, whether the procurement is carried out by the district or vendor. In the event that the Division II energy appropriations are insufficient to meet the costs of the contract and energy used, districts shall be required to use other funds available to it for the costs exceeding the appropriations. The Division of Accounting is directed to assist school districts in implementing such contracts.

70 Del. Laws, c. 390, § 1.;






CHAPTER 76. FEDERAL GRANT AND NONFEDERAL GRANT COORDINATION

§ 7601. State Clearinghouse Committee

There is hereby established the Delaware State Clearinghouse Committee for federal grant and nonfederal grant coordination. The Committee shall consist of the Chairperson and the Vice Chairperson of the Joint Finance Committee, who shall serve as the Chairperson and the Vice Chairperson, respectively, of the Clearinghouse Committee, the Controller General, the Director of the Office of Management and Budget, the Director of the Delaware Economic Development Office, the Secretary of Finance, and 4 members of the General Assembly, as follows: One member appointed by the President Pro Tempore and 1 member appointed by the Minority Leader of the Senate; and 1 member appointed by the Speaker of the House and 1 member appointed by the Minority Leader of the House of Representatives. The Director of the Office of Management and Budget shall function as the Secretary of the Committee, and the Office of Management and Budget shall provide the necessary staff support. The Office of Controller General shall provide staff support to the Committee, as required by the Chairperson or the Vice Chairperson. The members of the Committee shall serve until their successors are selected.

61 Del. Laws, c. 116, § 75; 61 Del. Laws, c. 409, § 10; 63 Del. Laws, c. 191, § 3(a); 63 Del. Laws, c. 279, § 5; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 7602. Powers, duties and functions of Committee

The Clearinghouse Committee shall:

(1) Establish state goals and objectives for maximizing the utilization of federal aid and nonfederal aid programs.

(2) Promulgate procedures and guidelines for all state departments, agencies, public and higher education covering applications for federal grants and nonfederal grants.

(3) Require, upon request, any state department, agency, public and higher education receiving a grant of money from the federal government or a nonfederal grant to submit a detailed report to members of the Committee of expenditures and program measures for the fiscal period in question. Such report shall also be sufficiently descriptive in nature so as to be concise and informative. The Committee may cause the agency submitting such a report to appear before the Committee and to answer such questions as the Committee may require.

(4) Meet as often as it is deemed necessary by the Chairperson of the Committee for the purpose of establishing policy, reviewing and approving or disapproving applications for federal and nonfederal grants.

61 Del. Laws, c. 116, § 75; 61 Del. Laws, c. 409, § 10; 63 Del. Laws, c. 279, § 5; 70 Del. Laws, c. 186, § 1.;



§ 7603. Submission of plans and applications

Prior to submitting state or local plan(s) or application(s) to federal or nonfederal authorities for the purpose of receiving funds such plan(s) or application(s) shall be submitted to the Director of the Office Management and Budget for review and approval or disapproval by the Committee. Copies of plans and applications shall be provided to the chairperson of the appropriate legislative standing committee in each House of the General Assembly for the chairperson's review. The chairperson of the legislative standing committee may submit comments on such plans and applications to the Delaware State Clearinghouse Committee. This section shall apply to:

(1) All state departments and agencies, including agencies of public and higher education, receiving funds pursuant to the annual Budget Appropriation Act; and

(2) Any other agency or entity, whether public or private, including political subdivisions of the State, receiving state funds to be used in part or in total as match for receiving federal or nonfederal funds or which through the receipt and expenditure of federal or nonfederal funds impact state expenditures.

61 Del. Laws, c. 116, § 75; 61 Del. Laws, c. 409, § 10; 62 Del. Laws, c. 68, § 87; 63 Del. Laws, c. 191, § 3(b); 63 Del. Laws, c. 279, § 5; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 7604. Required public hearing on applications for block grants

(a) The Delaware State Clearinghouse Committee shall be the designated Committee to hold any required public hearing on an application for a block grant from the federal government for the following purposes:

(1) To permit public examination of the projected use and distribution of block grant funds;

(2) To allow affected residents of the State or appropriate units of local government to examine the application and submit comments; and

(3) To obtain views of residents of the State.

(b) The public hearing may, at the Committee's discretion, be held at the same time the agency's application for block grant funds is reviewed, approved or disapproved by the Committee. Notice of a public hearing shall be given, in addition to such other methods as the Committee may determine, by publication in a newspaper of general circulation in this State at least 10 days preceding the date of said public hearing, except where a longer period is expressly provided by applicable law. The notice shall state the date, time and place of the public hearing and specify the matters to be considered thereat.

63 Del. Laws, c. 279, § 5.;






CHAPTER 77. EMERGENCY LOCATION OF GOVERNMENT

Subchapter I State Government

§ 7701. Proclamation of emergency, location of government

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government at the normal location of the seat thereof in Dover, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this State as the Governor may deem advisable under the circumstances and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the General Assembly shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

29 Del. C. 1953, § 7701; 53 Del. Laws, c. 137; 70 Del. Laws, c. 186, § 1.;



§ 7702. Legality of acts

During such time as the seat of government remains at such emergency temporary location, or locations, all official acts which may be required by law to be performed at the seat of government by any officer, agency, department or authority of this State, including the convening and meeting of the General Assembly in regular, extraordinary or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

29 Del. C. 1953, § 7702; 53 Del. Laws, c. 137.;



§ 7703. Conflict with other laws

This subchapter shall control and be supreme in the event it shall be employed as provided in this subchapter notwithstanding any other law to the contrary or in conflict with this subchapter.

29 Del. C. 1953, § 7703; 53 Del. Laws, c. 137.;






Subchapter II Political Subdivisions of the State

§ 7721. Purpose; establishment of new location

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this State may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any 2 members of such governing body and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency. Such sites or places may be within or without the territorial limits of such political subdivisions and may be within or without this State.

29 Del. C. 1953, § 7721; 53 Del. Laws, c. 137.;



§ 7722. Legality of acts

During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this State shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this State. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time consuming procedures and formalities ordinarily prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

29 Del. C. 1953, § 7722; 53 Del. Laws, c. 137.;



§ 7723. Conflict with other laws

This subchapter shall control and be supreme in the event it shall be employed as provided in this subchapter notwithstanding any statutory, charter or ordinance to the contrary or in conflict with this subchapter.

29 Del. C. 1953, § 7723; 53 Del. Laws, c. 137.;









CHAPTER 78. EMERGENCY INTERIM EXECUTIVE SUCCESSION ACT

§ 7801. Short title

This chapter shall be known and may be cited as the "Emergency Interim Executive Succession Act."

29 Del. C. 1953, § 7801; 54 Del. Laws, c. 108.;



§ 7802. Statement of policy

Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the government of the State and its political subdivisions; to provide for the effective operation of governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for emergency interim succession to governmental offices of this State and its political subdivisions in the event the incumbents thereof (and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices hereinafter referred to as deputies) are unavailable to perform the duties and functions of such offices.

29 Del. C. 1953, § 7802; 54 Del. Laws, c. 108.;



§ 7803. Definitions

Unless otherwise clearly required by the context, as used in this chapter:

(1) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire or atomic, radiological, chemical, bateriological or biological means or other weapons or processes.

(2) "Emergency interim successor" means a person designated pursuant to this chapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(3) "Office" includes all state and local offices, the powers and duties of which are defined by the Constitution, statutes, charters and ordinances, except the office of Governor and except those in the General Assembly and the judiciary.

(4) "Political subdivision" includes counties, cities, towns, districts, authorities and other public corporations and entities whether organized and existing under charter or general law.

(5) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and the lawful incumbent's duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

29 Del. C. 1953, § 7803; 54 Del. Laws, c. 108; 70 Del. Laws, c. 186, § 1.;



§ 7804. Emergency interim successors for state officers

All state officers, subject to such regulations as the Governor (or other official authorized under the Constitution to exercise the powers and discharge the duties of the office of Governor) may issue, shall, upon approval of this chapter, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors and specify their order of succession. The officer shall review and revise as necessary designations made pursuant to this chapter to insure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than 3 nor more than 7 such deputies or emergency interim successors or any combination thereof, at any time. In the event that any state officer is unavailable following an attack, and in the event the officer's deputy, if any, is also unavailable, the said powers of the officer's office shall be exercised and said duties of the officer's office shall be discharged by the officer's designated emergency interim successors in the order specified. Such emergency interim successors shall exercise said powers and discharge said duties only until such time as the Governor under the Constitution or authority other than this chapter (or other official authorized under the Constitution to exercise the powers and discharge the duties of the office of Governor) may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law, or an officer (or the officer's deputy or a preceding named emergency interim successor) becomes available to exercise or resume the exercise of the powers and discharge the duties of the office.

29 Del. C. 1953, § 7804; 54 Del. Laws, c. 108; 70 Del. Laws, c. 186, § 1.;



§ 7805. Enabling authority for emergency interim successors for local offices

With respect to local offices for which the legislative bodies of cities, towns and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with this chapter.

29 Del. C. 1953, § 7805; 54 Del. Laws, c. 108.;



§ 7806. Emergency interim successors for local officers

This section shall be applicable to officers of political subdivisions (including, but not limited to, cities, towns and counties, as well as school and drainage districts) not included in § 7805 of this title. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall upon the enactment of this chapter, designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this chapter to insure their current status. The officer will designate a sufficient number of persons so that there will be not less than 3, nor more than 7, deputies or emergency interim successors or any combination thereof, at any time. In the event that any officer of any political subdivision (or the officer's deputy provided for pursuant to law) is unavailable, the powers of the office shall be exercised and duties shall be discharged by the officer's designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Constitution or statutes, or until the officer (or the officer's deputy or a preceding emergency interim successor) again becomes available to exercise the powers and discharge the duties of the office.

29 Del. C. 1953, § 7806; 54 Del. Laws, c. 108; 70 Del. Laws, c. 186, § 1.;



§ 7807. Formalities of taking office

At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which such person succeeds, shall be required to comply with any other law relative to taking office.

29 Del. C. 1953, § 7807; 54 Del. Laws, c. 108; 70 Del. Laws, c. 186, § 1.;



§ 7808. Period in which authority may be exercised

Officials authorized to act as emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The General Assembly by concurrent resolution, may at any time terminate the authority of said emergency interim successors to exercise the powers and discharge the duties of office as herein provided.

29 Del. C. 1953, § 7808; 54 Del. Laws, c. 108.;



§ 7809. Removal of designees

Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this chapter, including § 7808 of this title, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

29 Del. C. 1953, § 7809; 54 Del. Laws, c. 108.;



§ 7810. Disputes

Any dispute concerning a question of fact arising under this chapter with respect to an office in the executive branch of the state government shall be adjudicated by the Governor (or other official authorized under the Constitution to exercise the powers and discharge the duties of the office of Governor) and the decision shall be final.

29 Del. C. 1953, § 7810; 54 Del. Laws, c. 108; 70 Del. Laws, c. 186, § 1.;






CHAPTER 79. DEPARTMENT OF HEALTH AND SOCIAL SERVICES

Subchapter I Establishment and Organization of Department

§ 7901. Establishment of Department of Health and Social Services

A Department of Health and Social Services is established.

29 Del. C. 1953, § 7901; 57 Del. Laws, c. 301, § 1.;



§ 7902. Secretary; Deputy Secretary; division directors; Acting Secretary; appointment

(a) The administrator and head of the Department shall be the Secretary of the Department of Health and Social Services, who shall be a person qualified by training and experience to perform the duties of the office. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Secretary shall be paid an annual salary not in excess of $34,000. The Secretary of the Department of Health and Social Services shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Secretary shall continuously be a resident of the State as long as he or she retains the office. Failure to obtain or retain such residency shall be an automatic resignation from said office.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position of Deputy Secretary if vacant. A Deputy Secretary so appointed shall serve at the pleasure of the Governor and upon the position of Secretary being filled such Deputy Secretary may be removed from office by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of a successor, the Governor may appoint the Deputy Secretary or the director of any division of the Department to serve as Acting Secretary. The Secretary may, during an absence from the State, appoint the Deputy Secretary or the director of any division of the Department to serve as Acting Secretary during such absence. In either case the Acting Secretary shall have all the powers and perform all the duties and functions of the Secretary during such absence or incapacity or until a successor is duly qualified and appointed.

29 Del. C. 1953, § 7902; 57 Del. Laws, c. 301, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 1; 73 Del. Laws, c. 68, §§ 1-3.;



§ 7903. Powers, duties and functions of the Secretary

The Secretary may:

(1) Supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, functions and employees;

(2) Appoint and fix the salary, with the written approval of the Governor, of the Deputy Secretary and the following division directors and office heads, who may be removed from office by the Secretary with the written approval of the Governor, and who shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Secretary:

a. A Director of the Division of Public Health, who shall be known as the Director of Public Health, and who shall be a licensed physician who shall have had at least 1 year of postgraduate training in public health, or in lieu thereof at least 5 years of experience as a full-time health official;

b. A Director of the Division of Substance Abuse and Mental Health, who shall be known as the Director of Mental Health, and who shall be qualified by appropriate formal education in a field such as psychiatric medicine, psychiatric nursing, clinical psychology or psychiatric social work directly related to the care and treatment of persons with mental or emotional conditions, by direct experience in the care and treatment of persons with mental or emotional conditions and by demonstrated administrative competence;

c. A Director of the Division of Social Services, who shall be known as the Director of Social Services, and who shall be qualified by education, ability and experience in the administration of social work or services;

d. An administrator and head of the Division of Business Administration and General Services who shall be known as the Chief of Business Administration and General Services and who shall be a person qualified by training and experience to perform the duties of the division;

e. An administrator and head of the Division of Planning, Research and Evaluation who shall be known as the Chief of Planning, Research and Evaluation and who shall be a person qualified by training and experience to perform the duties of the division;

f. A Director of the Division of Child Support Enforcement, who shall be someone qualified by training, education, experience or ability to perform the duties of Director;

g. A Director of the Division of Services for Aging and Adults with Physical Disabilities, who shall be someone qualified by training, education, experience or ability to perform the duties of Director;

h. A Director of the Division of State Service Centers, who shall be someone qualified by training, education, experience or ability to perform the duties of Director;

i. A Director of the Division of Long-Term Care Residents Protection, who shall be someone qualified by training, education, experience or ability to perform the duties of Director;

(3) Appoint, with the written approval of the Governor, an administrator and head of the Office of Medical Examiner who shall be known as the Medical Examiner of the State for a term of 10 years, subject to reappointment, but always subject to removal for cause. The Medical Examiner shall be a physician licensed to practice in this State and shall be a board certified pathologist, with preference given to applicants with training and experience in the field of forensic pathology;

(4) Appoint such additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law;

(5) Establish a Division of Business Administration and General Services in order to administer and coordinate the record keeping, transportation, fiscal affairs, data processing, statistics, accounting, personnel and such other general services for the Department as the Secretary may deem necessary for the proper, efficient and economical operation of the Department and to coordinate such general services and business administration with other departments, agencies and offices of the government of this State;

(6) Establish a Division of Planning, Research and Evaluation in order to provide for and carry out the future comprehensive planning of the programs, policies and operations of the Department and the evaluation, necessary research, data collection and analysis of the programs, policies and operations of the Department;

(7) Establish, consolidate, abolish, transfer or combine the powers, duties and functions of the divisions, subdivisions and offices within the Department as the Secretary, with the written approval of the Governor, may deem necessary, providing that all powers, duties and functions required by law shall be provided for and maintained;

(8) Make and enter into any and all contracts, agreements or stipulations, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities, whenever the same shall be deemed by the Secretary necessary or desirable, in the performance of the functions of the Department and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(9) Delegate any of the Secretary's powers, duties or functions to a director of a division, except the Secretary's power to remove employees of the Department or to fix their compensation;

(10) Establish and promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State;

a. The Secretary shall, in cooperation with the appropriate division directors and office heads, adopt regulations which require dementia specific training each year for persons who are certified, licensed, or registered by the State, and/or who are partially or fully funded by the State, to provide direct healthcare services to persons diagnosed as having Alzheimer's disease or other forms of dementia. The mandatory training must include the following topics:

1. Communicating with persons diagnosed as having Alzheimer's disease or other forms of dementia;

2. The psychological, social, and physical needs of those persons; and

3. Safety measures which need to be taken with those persons.

The mandatory training required under this paragraph applies only to those healthcare providers who must participate in continuing education programs;

b. The provisions of paragraph (10)a. of this section do not apply to persons certified to practice medicine under the Medical Practice Act, Chapter 17 of Title 24 or first responders including police officers, firefighters and emergency medical technicians.

(11) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(12) Adopt an official seal or seals for the Department;

(13) The Secretary in cooperation with the division directors shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitations of the annual appropriation and any other funds appropriated by the General Assembly. Special funds may be used in accordance with approved programs, grants and appropriations;

(14) The Secretary shall be the successor to the State Board of Health exercising the powers and duties granted the Board by Title 16 or § 7904 of this title, which are not inconsistent with the laws of this State;

(15) The Secretary is empowered to administer a state revolving loan program in accordance with requirements set forth in the Federal Safe Drinking Water Act.

a. Delaware Safe Drinking Water Revolving Fund. — There is hereby established a "Delaware Safe Drinking Water Revolving Fund" as contemplated by and to be administered pursuant to the Federal Safe Drinking Water Act. All federal capitalization grants received pursuant to the Federal Safe Drinking Water Act, all required matching state funds, and all loan repayments received by the State pursuant to any loan agreement made under the Delaware Safe Drinking Water Revolving Fund shall be credited to the Delaware Safe Drinking Water Revolving Fund. In addition, all proceeds of obligations issued by the State and supported by a pledge or other interest in the funds in the Delaware Safe Drinking Water Revolving Fund shall be held in or for such fund. The Delaware Safe Drinking Water Revolving Fund shall be deemed to be a special fund and shall be approved by the Governor for the following purposes:

1. To accept and retain the funds and revenues specified herein;

2. To make loans to eligible persons for qualifying purposes under the Federal Safe Drinking Water Act;

3. To buy or refinance debt obligations of eligible persons for qualifying purposes under the Federal Safe Drinking Water Act;

4. To guarantee or purchase insurance for obligations of eligible persons for qualifying purposes under the Safe Drinking Water Act;

5. To be a source of revenue or security for the payment of principal and interest on revenue bonds of the State if the proceeds of the sale of such bonds will be deposited in the Delaware Safe Drinking Water Revolving Fund;

6. To earn interest on amounts on deposit in such fund;

7. To establish all necessary interest bearing accounts for deposit of loan repayments;

8. To finance the reasonable costs incurred by the State in the administration of the Delaware Safe Drinking Water Revolving Fund as permitted under the Federal Safe Drinking Water Act; and

9. To accomplish any other allowable purpose under the Federal Safe Drinking Water Act.

The Department is designated as the administering agency of the Delaware Safe Drinking Water Revolving Fund and shall have such power necessary to administer such fund including, but not limited to, the power to enter into capitalization grant agreements with the Environmental Protection Agency, the power to accept capitalization grant awards made under the Federal Safe Drinking Water Act and the power to make loans in accordance with the requirements of the Federal Safe Drinking Water Act, and Chapter 61 of this title, or any successor statute. The Department shall coordinate implementation of the Delaware Safe Drinking Water Revolving Fund with the Delaware Department of Natural Resources and Environmental Control which shall be responsible for financial administration of the loan portion of the Drinking Water State Revolving Fund. The Department shall take all actions necessary to secure for the State the benefits of the Federal Safe Drinking Water Act.

b. Standards and procedures. — Before making any loan from the Delaware Safe Drinking Water Revolving Fund, the Department shall specify:

1. Standards for the eligibility of borrowers and the type of projects to be financed with loans;

2. Procedures for the preparation, review and approval of the "project priority" list, which must contain those projects for which financial assistance is sought;

3. Procedures for submitting applications for financial assistance and procedures for Department approval of such applications;

4. Procedures for completing an environmental review of projects otherwise qualifying under this paragraph which shall be sufficiently consistent with the provisions for environmental review established under applicable state and federal requirements;

5. Conditions for financial assistance; and

6. Other relevant criteria, standards and procedures.

Standards and procedures specified under this paragraph shall provide for final recommendations by the Water Infrastructure Advisory Council of any loan from the Delaware Safe Drinking Water Revolving Fund and the "project priority" list as required by Chapter 61 of this title, or any successor statute.

29 Del. C. 1953, § 7903; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 591, § 58; 59 Del. Laws, c. 136, § 1; 59 Del. Laws, c. 273, § 1; 60 Del. Laws, c. 251, § 1; 61 Del. Laws, c. 274, § 1; 62 Del. Laws, c. 68, § 116; 62 Del. Laws, c. 86, § 11; 64 Del. Laws, c. 467, § 1; 65 Del. Laws, c. 89, § 2; 69 Del. Laws, c. 345, § 1; 70 Del. Laws, c. 149, § 220; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 212, § 1; 71 Del. Laws, c. 290, § 3; 71 Del. Laws, c. 486, § 3; 71 Del. Laws, c. 489, § 1; 73 Del. Laws, c. 41, § 1; 73 Del. Laws, c. 68, § 4; 77 Del. Laws, c. 246, § 1; 78 Del. Laws, c. 179, §§ 313, 314; 79 Del. Laws, c. 48, § 3.;



§ 7904. Division of Public Health; Department of Health and Social Services

(a) There is hereby established the Division of Public Health under the direction and control of the Secretary of the Department of Health and Social Services for the purpose of protecting and promoting the health of the people.

(b) "Core public health and preventive services" as used in this section are those activities that lay the groundwork for health communities. They are activities that protect people from diseases and injury. They include activities that: (i) prevent and control communicable disease epidemics; (ii) promote healthy behaviors to control chronic disease; (iii) monitor the health of the population through data analysis and epidemiological studies; (iv) result in policies to promote the health of the public; (v) assure quality health services and systems for the population; (vi) result in the setting of standards for the protection of the public's health; (vii) provide assistance during disasters; (viii) assess environmental health risks; and (ix) offer health protection strategies to environmental control agencies.

(c) The mission of the Division is to protect and promote the health of the people. The Division's responsibilities include the following:

(1) Monitor and assess the health status of the population of the State.

(2) Use scientific knowledge as the basis to promote public policy to protect the health of the people.

(3) Perform duties and functions as may be necessary to assure the protection of the public's health.

(d) The Division shall provide core public health and preventive services that include the following:

(1) Advocate for and facilitate a strong public health delivery system that assures all Delaware citizens have access to core public health and preventive services.

(2) Serve as the focal point in bringing together public and private entities to create public health objectives and strategies for Delaware.

(3) Facilitate and support community efforts, including the creation of public/private partnerships, for the prevention of disease and injury and the promotion of health.

(4) Monitor the health of the population through the collection and analysis of data on health status, including epidemiological and other studies of health problems.

(5) Develop and provide information on the prevention and control of health problems affecting the population, including environmentally-related illness, communicable disease, chronic disease, injury and such other problems as may affect the public's health.

(e) The Secretary of the Department of Health and Social Services shall receive and disburse all funds available to the State from any source including, but not limited to, the United States Government, to be used for the benefit of the public health, unless the receipt and disbursal of such funds is otherwise provided by law.

(f) The Director of the Division shall be the State Health Officer and State Registrar of Vital Statistics and shall have the power to perform and shall be responsible for the performance of all of the powers, duties and functions as delegated to the Director by the Secretary of the Department of Health and Social Services.

(g) The Division is authorized to operate the following programs for which a fee for service is charged to cover the cost of the program: Child Health, Vanity Birth Certificate, Public Water, Medicaid Enhancements, Infant Mortality, Medicaid Aids Waiver, Children with Special Needs, Family Planning, Newborn, Indirect Costs, Vaccines, Food Inspection, Medicaid Contractors/Lab Testing and Analysis, Tuberculosis (TB), Sexually Transmitted Diseases (STD), Child Development Watch, Preschool Diagnostic and Development Nursery (PDDN), Home Visits, Food Permit, Water Operator Certification, Long-Term Care Prospective Payment, Long-Term Care IV Therapy, and Health Statistics. Notwithstanding the provisions of § 6102 of this title, the Division shall be allowed to collect and expend fees from the aforementioned accounts except that the Children with Special Needs and Child Health programs shall continue to deposit 30 percent of program collections to the General Fund.

29 Del. C. 1953, § 7904; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 591, § 58A; 60 Del. Laws, c. 207, § 1; 60 Del. Laws, c. 511, § 65; 60 Del. Laws, c. 716, § 1; 60 Del. Laws, c. 722, § 3; 62 Del. Laws, c. 68, § 117; 62 Del. Laws, c. 86, § 12; 70 Del. Laws, c. 148, § 1; 70 Del. Laws, c. 149, § 224; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 310, § 15.;



§ 7905. Office of Women's Health

(a) The Office of Women's Health is hereby established within the Division of Public Health, Delaware Health and Social Services.

(b) Definitions:

(1) "Office", as used in this section, refers to the Office of Women's Health.

(2) "Division Director", as used in this section, means the Director of the Division of Public Health.

(3) "Director", as used in this section, means the Director of the Office of Women's Health.

(4) "Secretary", as used in this section, means the Secretary of Health and Social Services.

(c) The Office is established to address women's health issues across the lifespan for the following purposes:

(1) To facilitate appropriate forums, programs or initiatives designed to educate the public regarding women's health and health lifestyles.

(2) To assist the Division Director in identifying, coordinating and establishing priorities for programs, services and resources the State should provide for women's health issues across the lifespan, including concerns relating to reproductive, menopausal and postmenopausal phases of a woman's life.

(3) To serve as a resource for information regarding women's health data, strategies, services and programs that address women's health issues across the lifespan.

(4) To provide relevant research information and data conducted or compiled by Delaware Health and Social Services and/or other entities in collaboration with the Department.

(5) To seek funding from private or governmental entities to carry out the purposes of this chapter.

(6) To prepare materials for publication and dissemination to the public on women's health.

(7) To conduct public educational forums in Delaware to raise public awareness and to educate citizens about women's health programs, issues and services.

(8) To coordinate the activities and programs of the Office with other entities that focus on women's health or women's issues, including but not limited to other state agencies.

(d) The structure of the Office of Women's Health will be determined by Delaware Health and Social Services, including:

(1) The Director of the Office; and

(2) Other employees that are deemed necessary.

73 Del. Laws, c. 119, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 106, § 8.;

§ 7905A Office of Women's Health.

Transferred to § 7905 of this title.



§ 7905A. Office of Women's Health

Transferred to § 7905 of this title.



§ 7906. Community services

There are established within the Department of Health and Social Services the programs and functions of community services involving all of the powers, duties and functions heretofore performed within the former Department of Community Affairs pursuant to § 4 of Executive Order Number 123 dated December 29, 1982.

68 Del. Laws, c. 149, § 1.;



§ 7907. Delaware Nursing Home Residents Quality Assurance Commission

(a) There is established a Delaware Nursing Home Resident's Quality Assurance Commission. The Commission shall be composed as follows:

(1) One member appointed by the Speaker of the House;

(2) One member appointed by the President Pro-Tem of the Senate;

(3) Eight members appointed by the Governor. One of the members appointed by the Governor shall be a representative of the "protection and advocacy agency" as defined in § 1102 of Title 16. The remaining members shall include representatives of the following: consumers of nursing home services, nursing home providers, health care professionals, law enforcement personnel and advocates for the elderly. One of the Governor's initial appointees shall have been a member of the Council on Long Term Care Facilities;

(4) One member of the Long Term Care Association appointed by the Speaker of the House;

(5) One member of the Hospital Association appointed by the President Pro Tempore of the Senate.

(b) At least 6 but no more than 7 members of the Commission shall be affiliated with 1 of the major political parties and at least 5, but no more than 6, of the members shall be affiliated with the other major political party; provided, however, there shall be no more than a bare majority representation of one major political party over the other major political party. Membership on the Commission shall be geographically distributed so that there shall be members of the Commission from each of the 3 counties and the City of Wilmington.

(c) The members appointed by the Speaker and the President Pro-Tem shall serve at the pleasure of their appointing authorities. Initial appointments of the members appointed by the Governor shall be as follows: 2 members for a 1-year term; 3 members for a 2-year term; and 3 members for a 3-year term. Each succeeding term shall be for 3 years. The Chairperson of the Commission shall be designated by the Governor.

(d) The Division of Long-Term Care Resident Protection shall furnish staff for the Commission and the Attorney General's office shall provide legal advice.

(e) The purpose of this Commission is to monitor Delaware's quality assurance system for nursing home residents in both privately operated and state operated facilities so that complaints of abuse, neglect, mistreatment, financial exploitation and other complaints are responded to in a timely manner so as to ensure the health and safety of nursing home residents.

(f) The Commission shall meet at a minimum, on a quarterly basis.

(g) The duties of the Commission shall include:

(1) Examination of policies and procedures and evaluation of the effectiveness of the quality assurance system for nursing home residents, including the respective roles of the Department, the Attorney General's Office and law enforcement agencies as well as health care professionals and nursing home providers.

(2) The monitoring of data and analysis of trends in the quality of care and quality of life of individuals receiving long term care in Delaware;

(3) The review and making of recommendations to the Governor, Secretary and the General Assembly concerning the quality assurance system as well as improvements to the overall quality of life and quality of care of nursing home residents.

(4) The protection of the privacy of nursing home residents including following the guidelines for confidentiality of records to be established by the Division of Long-Term Care Resident Protection.

(h) The Commission shall prepare and publish an annual report to the Governor, the Secretary and the General Assembly. This annual report shall include aggregate data with comprehensive analysis and monitoring of trends in the quality of care and quality of life of nursing home residents.

(i) Members of the Commission shall serve without compensation; however, they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

29 Del. C. 1953, § 7907; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 591, § 62; 60 Del. Laws, c. 207, § 1; 66 Del. Laws, c. 315, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 199, § 1; 74 Del. Laws, c. 132, §§ 1, 2; 75 Del. Laws, c. 89, § 195; 77 Del. Laws, c. 201, § 17.;



§ 7908. Division of Substance Abuse and Mental Health

The Division of Substance Abuse and Mental Health is established having the power to perform and shall be responsible for the performance of all of the powers, duties and functions heretofore vested in the Board of Trustees of the Department of Mental Health and the Department of Mental Health pursuant to Chapters 51, 53, 55, 57, 59 and 61 of Title 16.

29 Del. C. 1953, § 7908; 57 Del. Laws, c. 301, § 1; 60 Del. Laws, c. 677, § 1; 64 Del. Laws, c. 467, § 1; 73 Del. Laws, c. 41, § 1.;



§ 7909. Advisory Council to the Division of Substance Abuse and Mental Health

(a) There is established an Advisory Council to the Division of Substance Abuse and Mental Health to serve in an advisory capacity to the Director of the Division of Substance Abuse and Mental Health. It shall consider matters related to alcoholism, drug abuse, mental health and any other matters that may be referred to it by the Governor or the Department of Health and Social Services. The Council may study, research, plan and advise the Director, Secretary, General Assembly and the Governor on matters it deems appropriate to enable the Division and the Department to function in the best possible manner.

(b) The Council shall be composed of 17 members who shall be appointed for 3 year terms by the Governor. The members of the Council shall be eligible to serve more than 1 term. Consideration for appointment should be given to those who have a particular interest or expertise in the areas of substance abuse and mental health.

(c) At least 6, but not more than 8, members of the Council shall be affiliated with 1 of the major political parties and at least 5, but not more than 7, of the newly appointed members shall be affiliated with the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Council.

(d) Members of the Council shall serve without compensation; however, they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(e) A chairperson and vice chairperson of the Council shall be chosen by the Council membership for a term of 1 year. Persons chosen for these positions shall be eligible for reelection at the end of their term.

(f) The Council may adopt its own bylaws subject to the approval of the Director of the Division of Substance Abuse and Mental Health and the Secretary of the Department of Health and Social Services.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

29 Del. C. 1953, § 7909; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 591, § 63; 60 Del. Laws, c. 677, § 1; 64 Del. Laws, c. 467, § 10; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 41, § 1.;

§ 7909A Division of Developmental Disabilities Services.

(a) There is hereby established the Division of Developmental Disabilities Services under the direction and control of the Secretary of the Department of Health and Social Services.

(b) The mission of the Division of Developmental Disabilities Services is to provide services and supports to individuals with developmental disabilities and their families which enable them to make informed choices that lead to an improved quality of life and meaningful participation in their communities.

(c) The Division of Developmental Disabilities Services shall have the following powers and duties:

(1) Provide community-based services including family supports, advocacy, foster care placements, respite, neighborhood homes, supported living, vocational and supported employment opportunities and day habilitation services;

(2) Provide case management, nursing, behavioral services, therapy and other professional supports needed to assist individuals in achieving their goal(s);

(3) Provide early intervention services to families so as to prevent or minimize developmental delays in children at risk who are ages 0-3; and

(4) Provide intermediate care facility residential services.

(d) The Division of Developmental Disabilities Services shall ensure the investigation of complaints of abuse, neglect, mistreatment and financial exploitation. Such investigations may be in coordination with the Attorney General's Office, law enforcement or other appropriate agencies.

(e) The Division of Developmental Disabilities Services shall be authorized to promulgate rules and regulations to implement this statute.

60 Del. Laws, c. 677, § 2; 73 Del. Laws, c. 97, § 6[5]; 78 Del. Laws, c. 179, § 315.;



§ 7909A. Division of Developmental Disabilities Services

(a) There is hereby established the Division of Developmental Disabilities Services under the direction and control of the Secretary of the Department of Health and Social Services.

(b) The mission of the Division of Developmental Disabilities Services is to provide services and supports to individuals with developmental disabilities and their families which enable them to make informed choices that lead to an improved quality of life and meaningful participation in their communities.

(c) The Division of Developmental Disabilities Services shall have the following powers and duties:

(1) Provide community-based services including family supports, advocacy, foster care placements, respite, neighborhood homes, supported living, vocational and supported employment opportunities and day habilitation services;

(2) Provide case management, nursing, behavioral services, therapy and other professional supports needed to assist individuals in achieving their goal(s);

(3) Provide early intervention services to families so as to prevent or minimize developmental delays in children at risk who are ages 0-3; and

(4) Provide intermediate care facility residential services.

(d) The Division of Developmental Disabilities Services shall ensure the investigation of complaints of abuse, neglect, mistreatment and financial exploitation. Such investigations may be in coordination with the Attorney General's Office, law enforcement or other appropriate agencies.

(e) The Division of Developmental Disabilities Services shall be authorized to promulgate rules and regulations to implement this statute.

60 Del. Laws, c. 677, § 2; 73 Del. Laws, c. 97, § 6[5]; 78 Del. Laws, c. 179, § 315.;



§ 7910. Advisory Council to the Division of Developmental Disabilities Services

(a) There is established the Advisory Council to the Division of Developmental Disabilities Services.

(b) The Advisory Council to the Division of Developmental Disabilities Services shall serve in an advisory capacity to the Director of the Division of Developmental Disabilities Services and shall consider matters relating to persons diagnosed with intellectual disabilities or specific developmental disabilities in the State and such matters as may be referred to it by the Governor, Secretary of the Department or Director of the Division of Developmental Disabilities Services. The Council may study, research, plan and advise the Director, the Secretary and the Governor on matters it deems appropriate to enable the Division to function in the best possible manner.

(c) The Advisory Council to the Division of Developmental Disabilities Services shall be composed of 7 members who shall be appointed for 3-year terms by the Governor.

(d) At least 3, but no more than 4, of the members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the members shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled only for the remainder of the term.

29 Del. C. 1953, § 7910; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 591, § 64; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 97, § 7[6]; 78 Del. Laws, c. 179, § 316.;



§ 7911. Division of Social Services

The Division of Social Services is established having the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Department of Public Welfare and the Board of Welfare, pursuant to Chapter 1, Subchapters I, III, IV, and VI of Chapter 3, and Chapters 5, 9, and 11 of Title 31.

29 Del. C. 1953, § 7911; 57 Del. Laws, c. 301, § 1; 61 Del. Laws, c. 329, § 1; 64 Del. Laws, c. 108, § 2; 69 Del. Laws, c. 345, § 7.;



§ 7912. Council on Family Services

(a) There is established the Council on Family Services.

(b) [Repealed.]

(c) The Council on Family Services shall be composed of 7 members who shall be appointed for 3-year terms by the Governor.

(d) At least 3, but no more than 4, members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the newly appointed members shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

29 Del. C. 1953, § 7912; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 591, § 65; 64 Del. Laws, c. 108, § 2; 70 Del. Laws, c. 186, § 1.;



§ 7913. Council on the Blind

(a) There is established the Council on the Blind.

(b) The Council on the Blind shall serve in an advisory capacity to the Administrator of the Division for the Visually Impaired and shall consider matters relating to the general supervision and control of the education, training and welfare of persons who are blind residing in the State. The Council shall also consider such other matters as may be referred to it by the Governor, the Secretary of the Department or the Administrator of the Division for the Visually Impaired. The Council may study, research, plan and advise the Administrator, Secretary and Governor on matters it deems appropriate to enable the Division to function in the best possible manner.

(c) The Council on the Blind shall be composed of 7 members who shall be appointed for 3-year terms by the Governor.

(d) At least 3, but no more than 4, members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the newly appointed members shall be affiliated with the other major political party; provided, however, there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

29 Del. C. 1953, § 7913; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 591, § 66; 61 Del. Laws, c. 329, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 317.;



§ 7914. Volunteer services

There are established within the Department of Health and Social Services the programs and functions of volunteer services involving all of the powers, duties and functions heretofore performed within the Division of Volunteer Services of the Department of Community Affairs pursuant to former § 8629 [repealed] of Title 29, as follows, which shall be performed by the Director, or the Director's duly authorized designee, with the approval of the Secretary:

(1) Encourage and enable persons from all walks of life and from all age groups to perform constructive volunteer services;

(2) Establish methods for supporting and promoting private sector leadership and responsibility for meeting public needs;

(3) Promote communication and collaboration between public and private volunteer programs in the State and between the State and the private sector's initiatives in meeting human needs;

(4) Develop, implement and maintain a volunteer clearing house to disseminate information on volunteer opportunities in the State;

(5) Develop strategies for more effective contributions of time, talent and resources for community projects by businesses, foundations, religious and civic groups and others;

(6) Collect, maintain and share information on private initiatives, community, partnerships and creative solutions undertaken by businesses, foundations, voluntary organizations, religious institutions and other private sector groups in the State, in order to promote their broader use;

(7) Provide, or arrange for training and technical assistance to public and private organizations engaged in volunteer recruitment and programming;

(8) Develop, implement and maintain a State plan for public recognition and support of individual volunteer efforts and successful or promising private sector initiatives and public/private partnerships which address community needs;

(9) Identify obstacles to private sector initiatives and citizen participation and develop resources and systems which not only eliminate such obstacles but which also provide new incentives to encourage citizens and the private sector to volunteer and/or undertake new community service initiatives;

(10) Directly administer those statewide volunteer programs which are currently administered within the Department of Health and Social Services and any other such volunteer program which may subsequently be assigned to this Department by the Governor or the General Assembly;

(11) Serve as the State's liaison to the Federal ACTION Agency and to other appropriate national and state organizations which relate to this section; and

(12) Assume such other powers, duties and functions as the Secretary may assign which are in keeping with this section and not otherwise inconsistent with the law.

68 Del. Laws, c. 149, § 3; 69 Del. Laws, c. 114, § 1; 70 Del. Laws, c. 186, § 1.;

§ 7914A The Governor's Commission on Community and Volunteer Services.

(a) The Governor's Commission on Community and Volunteer Services is established and shall serve in an advisory capacity to the Administrator of the State Office of Volunteerism and shall consider matters relating to volunteer services in this State and such other matters as may be referred to it by the Governor, the Secretary of the Department of Health and Social Services, the Director of the Division of State Service Centers or the Administrator of the State Office of Volunteerism. The Governor's Commission on Community and Volunteer Services merges the functions and representation of the Governor's Council on Volunteer Services with the Delaware Community Service Commission. The Commission may study, research, plan and advise the Administrator, the Director, the Secretary and the Governor on matters it deems appropriate to enable the State Office of Volunteerism to function in the best possible manner.

(b) The Governor's Commission on Community and Volunteer Services shall be composed of 15-25 voting members, to include:

(1) One representative from each of the committees which serve in an advisory capacity to the volunteer programs that are directly administered by the State Office of Volunteerism; and

(2) Up to 22 representatives reflecting the broad diversity of the State, including members from the public sector, the private nonprofit sector and the business community.

(c) Members of the Commission shall be appointed by the Governor in accordance with 42 U.S.C. § 12501. The initial terms of the members shall be staggered. Seven members shall be appointed for an initial term of 3 years, 7 members shall be appointed for an initial term of 2 years, and 3 members shall be appointed for an initial term of 1 year. Thereafter, all terms shall be for 3 years. Members shall be eligible for reappointment to no more than 2 additional consecutive terms.

(d) Members of the Commission shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Commission, to the extent that funds are available therefor and in accordance with state law.

(e) A chairperson of the Commission shall be chosen by the members of the Commission from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection to not more than 2 additional consecutive terms.

(f) Any vacancy among the members of the Commission shall be filled by the Governor for the balance of the unexpired term. Unexcused absence by a Commission member from either 3 consecutive meetings or any 4 out of 12 consecutive meetings shall constitute an executed resignation from the Commission by a member.

64 Del. Laws, c. 313, § 3; 68 Del. Laws, c. 149, §§ 4, 5; 71 Del. Laws, c. 305, §§ 1-6; 74 Del. Laws, c. 313, §§ 1-9.;



§ 7914A. The Governor's Commission on Community and Volunteer Services

(a) The Governor's Commission on Community and Volunteer Services is established and shall serve in an advisory capacity to the Administrator of the State Office of Volunteerism and shall consider matters relating to volunteer services in this State and such other matters as may be referred to it by the Governor, the Secretary of the Department of Health and Social Services, the Director of the Division of State Service Centers or the Administrator of the State Office of Volunteerism. The Governor's Commission on Community and Volunteer Services merges the functions and representation of the Governor's Council on Volunteer Services with the Delaware Community Service Commission. The Commission may study, research, plan and advise the Administrator, the Director, the Secretary and the Governor on matters it deems appropriate to enable the State Office of Volunteerism to function in the best possible manner.

(b) The Governor's Commission on Community and Volunteer Services shall be composed of 15-25 voting members, to include:

(1) One representative from each of the committees which serve in an advisory capacity to the volunteer programs that are directly administered by the State Office of Volunteerism; and

(2) Up to 22 representatives reflecting the broad diversity of the State, including members from the public sector, the private nonprofit sector and the business community.

(c) Members of the Commission shall be appointed by the Governor in accordance with 42 U.S.C. § 12501. The initial terms of the members shall be staggered. Seven members shall be appointed for an initial term of 3 years, 7 members shall be appointed for an initial term of 2 years, and 3 members shall be appointed for an initial term of 1 year. Thereafter, all terms shall be for 3 years. Members shall be eligible for reappointment to no more than 2 additional consecutive terms.

(d) Members of the Commission shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Commission, to the extent that funds are available therefor and in accordance with state law.

(e) A chairperson of the Commission shall be chosen by the members of the Commission from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection to not more than 2 additional consecutive terms.

(f) Any vacancy among the members of the Commission shall be filled by the Governor for the balance of the unexpired term. Unexcused absence by a Commission member from either 3 consecutive meetings or any 4 out of 12 consecutive meetings shall constitute an executed resignation from the Commission by a member.

64 Del. Laws, c. 313, § 3; 68 Del. Laws, c. 149, §§ 4, 5; 71 Del. Laws, c. 305, §§ 1-6; 74 Del. Laws, c. 313, §§ 1-9.;



§ 7915. Council on Services for Aging and Adults with Physical Disabilities

(a) There is established the Council on Services for Aging and Adults with Physical Disabilities.

(b) The Council on Services for Aging and Adults with Physical Disabilities shall serve in an advisory capacity to the Director of the Division of Services for the Aging and Adults with Physical Disabilities and shall consider matters relating to the formation of local community councils for the aging and for adults with physical disabilities, programs and projects in this State to benefit the aging and adults with physical disabilities and such other matters as may be referred to it by the Governor, the Secretary of the Department or the Director of the Division of Services for the Aging and Adults with Physical Disabilities. The Council may study, research, plan and advise the Director, the Secretary and the Governor on matters it deems appropriate to enable the Division to function in the best possible manner.

(c) The Council on Services for Aging and Adults with Physical Disabilities shall be composed of 22 members who shall be appointed for 3-year terms by the Governor. The terms of the Council members shall be staggered in such a manner as will insure, as nearly as possible, an equal and uniform number of vacancies arising each year. Eleven members of the Council shall be comprised of aging consumers apportioned as follows: 1 aging consumer each from New Castle County, excluding Wilmington, Kent County, Sussex County and Wilmington and 3 at-large members who may reside anywhere in the State. There shall also be 4 representatives of public and/or nonprofit agencies that serve aging consumers who may reside anywhere in the State. Eleven members shall represent adults with physical disabilities to be apportioned as follows: 1 consumer with physical disabilities from New Castle County, excluding Wilmington, Kent County, Sussex County and Wilmington, and 3 at-large consumers with physical disabilities who may reside anywhere in the State. There shall also be 4 representatives of public and/or nonprofit agencies that serve adults with physical disabilities who may reside anywhere in the State.

(d) At least 10, but no more than 12, members of the Council shall be affiliated with 1 of the major political parties, and at least 8, but no more than 10, members of the Council shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council. The Council membership shall be composed of representatives in the following areas: aging consumers, representatives of public and/or nonprofit agencies that serve aging consumers, consumers with a physical disability, low income older persons, low income persons with a physical disability, minority older persons and minority persons with a physical disability and representatives of public and/or nonprofit agencies that serve adults with physical disabilities. Each Council member can be representative of more than 1 area, but no Council member shall be representative of more than 3 areas.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members, except that the office shall rotate between consumer representatives of the aging community and consumer representatives of adults with physical disabilities. In its 1st year of operation, the Council shall be chaired by a representative of the aging community. In its 2nd year of operation, the Council shall be chaired by a consumer representative of adults with physical disabilities. Thereafter, the chairperson shall alternate and shall serve a 2-year term. A chairperson shall be eligible to serve 2 nonconsecutive terms.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

(h) Members who are absent from more than 3 consecutive meetings, unless excused by the Council, shall be discharged from the Council by the Council Chairperson.

(i) There shall be 2 permanent subcommittees of the Council, in addition to any other committees that are established. Representatives of adults with physical disabilities shall form 1 Subcommittee on Physical Disabilities. Representatives of the aging community shall form a Subcommittee on Aging. The subcommittees shall meet as often as deemed necessary, in addition to the monthly meetings of the full Council. All decisions made by the Council relative to policy and budget shall be made by the full Council. Staff assistance shall be given to the subcommittees as well as to the full Council.

29 Del. C. 1953, § 7915; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 591, § 68; 60 Del. Laws, c. 525, §§ 1-3; 62 Del. Laws, c. 318, §§ 1-4; 66 Del. Laws, c. 47, §§ 1-5; 69 Del. Laws, c. 345, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 228, §§ 1-3.;

§ 7915A Appointments to advisory commissions, boards and committees involved with the elderly.

The Governor, when making appointments to any advisory commission, board or committee, created by this chapter, which does or may have jurisdiction over or advisory status with state assisted activities for the elderly, shall appoint at least 1 senior citizen. For the purpose of this section a senior citizen shall be a person who was 62 years of age or more on his/her last birthday.

63 Del. Laws, c. 102, § 1.;



§ 7915A. Appointments to advisory commissions, boards and committees involved with the elderly

The Governor, when making appointments to any advisory commission, board or committee, created by this chapter, which does or may have jurisdiction over or advisory status with state assisted activities for the elderly, shall appoint at least 1 senior citizen. For the purpose of this section a senior citizen shall be a person who was 62 years of age or more on his/her last birthday.

63 Del. Laws, c. 102, § 1.;



§ 7916. Office of Medical Examiner

The Office of Medical Examiner is established having the power to perform and shall be responsible for the performance of all powers, duties and functions heretofore vested in the Board of Postmortem Examiners for the State of Delaware pursuant to Chapter 47 of this title.

29 Del. C. 1953, § 7919; 57 Del. Laws, c. 301, § 1; 60 Del. Laws, c. 251, §§ 2, 3.;



§ 7917. Delaware Emergency Medical Service Advisory Council

Transferred.



§ 7918. Drug Control Coordinator; duties; powers

(a) The purpose of this section and of § 7919 [repealed] of this title is: (1) To develop programs for the prevention and control of drug abuse and for the treatment and rehabilitation of drug abusers; and (2) to coordinate programs, both public and private, to deal with the drug abuse problem.

(b) The Secretary of Health and Social Services shall appoint, with the written approval of the Governor, a Drug Control Coordinator who shall serve at the pleasure of the Governor. The Drug Control Coordinator shall have experience in administration and in the field of drug abuse and at least a master's degree or equivalent experience. The Secretary shall fix the salary of the Coordinator at not less than $16,000 nor more than $22,000 per year.

(c) The Drug Control Coordinator shall:

(1) Coordinate the drug control efforts of state agencies;

(2) Coordinate the efforts of this State with those of local and municipal governments within this State and with those of other states and the federal government;

(3) Assist private agencies and community organizations by providing needed coordination and information;

(4) Plan and supervise public information programs and assist with drug control programs in the public schools;

(5) Assist with the formulation and coordination of programs relating to the early diagnosis, treatment and rehabilitation of drug abusers;

(6) Assist with the coordination of enforcement efforts by state, county and local enforcement officers;

(7) Assist with the formulation and coordination of training and information programs for state employees and others;

(8) Report on the Drug Control Coordinator's activities on a regular basis to the Secretary of Health and Social Services;

(9) Coordinate the efforts of this State to obtain federal funds available for drug control problems;

(10) Coordinate the overall state efforts with respect to the treatment, prevention and control of the use of dangerous drugs and narcotics.

(d) The Drug Control Coordinator may:

(1) Employ personnel and purchase equipment and supplies as shall be necessary to carry out the purpose of this section;

(2) Require the cooperation of all other agencies in the executive branch of the state government concerned with drug control problems.

29 Del. C. 1953, § 7921; 57 Del. Laws, c. 551, § 2; 60 Del. Laws, c. 251, §§ 2, 3; 70 Del. Laws, c. 186, § 1.;



§ 7919. Division of State Service Centers

(a) There is hereby established the Division of State Service Centers under the direction and control of the Secretary of the Department of Health and Social Services.

(b) The Division of State Service Centers shall be responsible for the operation of Service Centers throughout the State as the General Assembly from time to time may provide for.

(c) The Division of State Service Centers shall coordinate the delivery of services and programs of various divisions within the Department of Health and Social Services, other State agencies, and nonprofit providers who are co-located in State Service Centers.

(d) The Division of State Service Centers shall report from time to time to the Secretary of the Department of Health and Social Services concerning the effectiveness of delivery of services by State Service Centers.

(e) The mission of the Division of State Service Centers is to alleviate crises, to foster self-sufficiency for vulnerable families, to provide volunteer and community service opportunities for all Delawareans and to address the causes and conditions of poverty.

(f) The Division of State Service Centers shall operate the State Office of Volunteerism, the Office of Community Services and the Office of Family Support.

(g) The Division of State Service Centers shall serve as a safety net for Delawareans by facilitating individual and community partnerships for the delivery of human services, and by advocating for vulnerable families.

(h) The Division of State Service Centers shall have the power to promulgate rules and regulations to implement this section.

(i) The Division of State Service Centers is authorized to solicit and accept contributions, grants, gifts and bequests from organizations including, but not limited to, private foundations or alliances, non-public agencies, institutions, organizations or businesses. All funds generated shall be retained by the Division of State Service Centers in order to defray costs associated with the volunteer and community service activities and events of the Division of State Service Centers. Funds received will not be used for employee salaries or benefits. All funds received are subject to audit by the Department of Health and Social Services and the Office of Management and Budget, and employees of the Division of State Service Centers are bound by § 5806 of this title when engaging in fundraising activities.

(j) All employees of Family Visitation Centers operated by the Division, either directly or through contractual agreement, shall be certified as to whether:

(1) The individual is named in the Central Register as the perpetrator of a reported case of child abuse. Costs associated with obtaining the Child Abuse Registry information shall be borne by the State.

(2) The individual has cleared state and federal criminal history background checks. Costs associated with obtaining the criminal history information shall be borne by the State for state employees.

The Division shall develop policies concerning the conditions of employment related to both Child Abuse Registry checks and criminal history background checks.

71 Del. Laws, c. 290, § 1; 74 Del. Laws, c. 77, § 1; 75 Del. Laws, c. 88, § 21(13); 75 Del. Laws, c. 95, § 1; 75 Del. Laws, c. 273, § 1.;

§ 7919A Advisory Council on State Service Centers.

Repealed by 77 Del. Laws, c. 106, § 9, effective July 6, 2009.;



§ 7919A. Advisory Council on State Service Centers

Repealed by 77 Del. Laws, c. 106, § 9, effective July 6, 2009.;



§ 7920. Division of Services for Aging and Adults with Physical Disabilities

(a) There is hereby established the Division of Services for Aging and Adults with Physical Disabilities within the Department of Health and Social Services.

(b) Definitions. —

(1) As used in this section, aging or elderly persons shall have the same meaning as older and eligible individuals as defined in the Older Americans Act, 42 U.S.C. § 3001 et seq.

(2) As used in this section, adults with physical disabilities shall include persons who are age 18 or older; whose physical condition is anticipated to last 12 months or more; whose physical condition affects their ability to live independently; and who need ongoing assistance with daily living. Persons receiving primary case management services from other state agencies, if eligible, may receive services from the Division of Services for Aging and Adults with Physical Disabilities. Persons who have an assigned case manager from another state agency shall retain that case manager as a primary.

(c) The objective of the Division of Services for Aging and Adults with Physical Disabilities is to improve or maintain the quality of life for residents of Delaware at least 18 years of age with physical disabilities, or who are elderly. The Division is committed to the development and delivery of consumer-driven services. As such, these services will maximize independence through individual choice in the least restrictive environment possible, enable adults with physical disabilities and those who are elderly to continue living active and productive lives, and protect those who may be vulnerable and at risk.

(d) The Division shall have the following duties and functions:

(1) Serve as the focal point for the assessment, planning and development of service delivery systems designed to meet the needs of adults with physical disabilities and those who are elderly;

(2) Serve as an advocate for the needs of the elderly and adults with physical disabilities by supporting the individual, family and others who serve as the individual's support system through the provision and coordination of services designed to maximize independent living in the least restrictive manner possible;

(3) Provide information and training to those in the private and public sectors to increase awareness and encourage development of systems and services critical to improving the quality of life for the aging and adults with physical disabilities;

(4) Facilitate a strong service delivery system through promoting the creation of public/private partnerships which shall serve to develop, combine and maximize appropriate resources;

(5) Receive and disburse all funds available to the State from any source, including but not limited to the United States Government, to be used for the benefit of the aging and adults with physical disabilities, unless the receipt and disbursal of such funds is otherwise provided by law;

(6) Carry out a formal evaluation of the program to include, but not be limited to, organization, services, coordination, customer satisfaction, training and the role of the Advisory Council and its subcommittees after 2 years of operation, and report to the Secretary, the General Assembly and the Governor. In addition, the Division shall annually prepare a report on service requests, requests fulfilled, requests that could not be met and why and observed gaps in service delivery for the Secretary and the General Assembly; and

(7) The Division is authorized to solicit and accept contributions, grants, gifts, and bequests from individuals and/or organizations including, but not limited to, private foundations or alliances, nonpublic agencies, institutions, organizations, or businesses. All funds generated shall be retained by the Division in order to defray costs associated with the volunteer and community service activities and events of the Division. Funds received will not be used for employee salaries or benefits. All funds received are subject to audit by the Department of Health and Social Services and the Delaware Office of Management and Budget, and the employees of the Division are bound by § 5806 of this title when engaging in fundraising activities.

29 Del. C. 1953, § 7923; 59 Del. Laws, c. 136, § 4; 60 Del. Laws, c. 251, §§ 2, 3; 69 Del. Laws, c. 345, § 4; 75 Del. Laws, c. 339, § 1; 75 Del. Laws, c. 385, § 1.;

§ 7920A Division of Services for Aging and Adults with Physical Disabilities; Money Management Program.

(a) Definitions. — As used in this section, unless the context clearly indicates a different meaning:

(1) "Bill payer" shall mean a person appointed by the Division to provide 1 or more of those services set forth below for a low-income individual who is able to make responsible decisions about financial matters, but who needs assistance for any of the following:

a. Paying bills each month and keeping records;

b. Establishing a budget;

c. Opening, organizing and sending mail;

d. Check writing and balancing checkbook amounts;

e. Obtaining needed assistance from appropriate governmental agencies.

(2) "Representative payee" shall mean a person appointed by the United States Social Security Administration, the United States Office of Personnel Management, the United States Department of Veterans Affairs or the United States Railroad Retirement Board to provide 1 or more of the following financial management services, without compensation, in order to assist an individual who is receiving government benefits but who is determined by the benefit-granting agency to be incapable of making certain financial decisions. The representative payee has responsibility for:

a. Allocating government benefits received by the individual in such individual's best interests, and providing for such individual's necessities, including but not limited to food, shelter and medical care;

b. Keeping an accurate record of the individual's financial transactions;

c. Maintaining responsibility and control over the individual's benefits, and signing all checks for expenditures from such government benefits; and

d. Referring the individual to other agencies if the individual needs additional assistance.

(b) Money Management Program. —

(1) The Division may establish a Money Management Program to assist any low-income individual who is not able to manage such person's financial matters where there are no friends or relatives to assist such person in the management of financial affairs.

(2) The Division may administer the statewide Money Management Program; may provide such staff and other support for the program as its budget shall permit; and may, in accordance with the Division's rules and regulations, establish and direct an advisory council. The Division may negotiate bank services for the program.

(3) The Division shall have authority to monitor each bill payer and representative payee; may audit any transaction of any bill payer and any representative payee; and may review any or all bank statements or cancelled checks for any account managed by a representative payee or bill payor.

(c) Volunteers; bill payers, representative payers. —

(1) The Division may designate unpaid volunteers, including but not limited to bill payers and representative payees, as information sources for the program, to inform interested persons and agencies about the program. The Division may provide for the training of bill payers and representative payees, and may otherwise assist such bill payers and representative payees.

(2) Any person acting as a bill payer or representative payee is also acting as a fiduciary, and is liable for any act or omission which constitutes the breach of any fiduciary duty or responsibility imposed by law.

(3) The Division shall safeguard participants through establishment of a screening system which includes, but is not limited to, the following features:

a. A standardized application comprehensively addressing each prospective bill payer and representative payee's background;

b. A criminal background check at state expense; and

c. A check of abuse, neglect, mistreatment and financial exploitation registries, including those authorized by Chapters 9 and 11 of Title 16.

(4) To effectively implement this screening system, the Division is vested with the following powers, duties and authority:

a. The Division shall require any person seeking to serve as a bill payer or representative payee under this chapter to share any and all information, including fingerprints, necessary to obtain a report of the person's entire criminal history record from the State Bureau of Identification and a report of the person's entire federal criminal history record;

b. Notwithstanding any requirements of Chapter 85 of Title 11 to the contrary, the State Bureau of Identification shall furnish information pertaining to the entire Delaware criminal history record of any person seeking to serve as a bill payer or representative payee under this chapter. Such information shall be provided to the Department of Health and Social Services pursuant to the procedures established by the Superintendent of the State Police;

c. Notwithstanding any contrary provision of Chapter 9 of Title 16, the Division is authorized to obtain child abuse and neglect registry information from the Department of Services for Children, Youth and Their Families pertaining to any person seeking to serve as a bill payer or representative payee under this chapter;

d. The Division shall adopt criteria through its regulations which shall disqualify a person from serving as a bill payer or representative payee under this chapter; and

e. The Division may adopt criteria through regulations authorizing exemption from this section for persons for whom a qualifying screening was conducted within the previous 5 years.

(5) Any person who either fails to make a full and complete disclosure on an application or a full and complete disclosure of any information required to obtain a registry or criminal background check as required in this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(d) Memoranda of understanding. —

In order to obtain certain specialized assistance for the Program, the Division may enter into a memorandum of understanding with the legal counsel of any association which represents the interests of retired persons.

73 Del. Laws, c. 168, § 1.;



§ 7920A. Division of Services for Aging and Adults with Physical Disabilities; Money Management Program

(a) Definitions. — As used in this section, unless the context clearly indicates a different meaning:

(1) "Bill payer" shall mean a person appointed by the Division to provide 1 or more of those services set forth below for a low-income individual who is able to make responsible decisions about financial matters, but who needs assistance for any of the following:

a. Paying bills each month and keeping records;

b. Establishing a budget;

c. Opening, organizing and sending mail;

d. Check writing and balancing checkbook amounts;

e. Obtaining needed assistance from appropriate governmental agencies.

(2) "Representative payee" shall mean a person appointed by the United States Social Security Administration, the United States Office of Personnel Management, the United States Department of Veterans Affairs or the United States Railroad Retirement Board to provide 1 or more of the following financial management services, without compensation, in order to assist an individual who is receiving government benefits but who is determined by the benefit-granting agency to be incapable of making certain financial decisions. The representative payee has responsibility for:

a. Allocating government benefits received by the individual in such individual's best interests, and providing for such individual's necessities, including but not limited to food, shelter and medical care;

b. Keeping an accurate record of the individual's financial transactions;

c. Maintaining responsibility and control over the individual's benefits, and signing all checks for expenditures from such government benefits; and

d. Referring the individual to other agencies if the individual needs additional assistance.

(b) Money Management Program. —

(1) The Division may establish a Money Management Program to assist any low-income individual who is not able to manage such person's financial matters where there are no friends or relatives to assist such person in the management of financial affairs.

(2) The Division may administer the statewide Money Management Program; may provide such staff and other support for the program as its budget shall permit; and may, in accordance with the Division's rules and regulations, establish and direct an advisory council. The Division may negotiate bank services for the program.

(3) The Division shall have authority to monitor each bill payer and representative payee; may audit any transaction of any bill payer and any representative payee; and may review any or all bank statements or cancelled checks for any account managed by a representative payee or bill payor.

(c) Volunteers; bill payers, representative payers. —

(1) The Division may designate unpaid volunteers, including but not limited to bill payers and representative payees, as information sources for the program, to inform interested persons and agencies about the program. The Division may provide for the training of bill payers and representative payees, and may otherwise assist such bill payers and representative payees.

(2) Any person acting as a bill payer or representative payee is also acting as a fiduciary, and is liable for any act or omission which constitutes the breach of any fiduciary duty or responsibility imposed by law.

(3) The Division shall safeguard participants through establishment of a screening system which includes, but is not limited to, the following features:

a. A standardized application comprehensively addressing each prospective bill payer and representative payee's background;

b. A criminal background check at state expense; and

c. A check of abuse, neglect, mistreatment and financial exploitation registries, including those authorized by Chapters 9 and 11 of Title 16.

(4) To effectively implement this screening system, the Division is vested with the following powers, duties and authority:

a. The Division shall require any person seeking to serve as a bill payer or representative payee under this chapter to share any and all information, including fingerprints, necessary to obtain a report of the person's entire criminal history record from the State Bureau of Identification and a report of the person's entire federal criminal history record;

b. Notwithstanding any requirements of Chapter 85 of Title 11 to the contrary, the State Bureau of Identification shall furnish information pertaining to the entire Delaware criminal history record of any person seeking to serve as a bill payer or representative payee under this chapter. Such information shall be provided to the Department of Health and Social Services pursuant to the procedures established by the Superintendent of the State Police;

c. Notwithstanding any contrary provision of Chapter 9 of Title 16, the Division is authorized to obtain child abuse and neglect registry information from the Department of Services for Children, Youth and Their Families pertaining to any person seeking to serve as a bill payer or representative payee under this chapter;

d. The Division shall adopt criteria through its regulations which shall disqualify a person from serving as a bill payer or representative payee under this chapter; and

e. The Division may adopt criteria through regulations authorizing exemption from this section for persons for whom a qualifying screening was conducted within the previous 5 years.

(5) Any person who either fails to make a full and complete disclosure on an application or a full and complete disclosure of any information required to obtain a registry or criminal background check as required in this section shall be subject to a civil penalty of not less than $1,000 nor more than $5,000 for each violation.

(d) Memoranda of understanding. —

In order to obtain certain specialized assistance for the Program, the Division may enter into a memorandum of understanding with the legal counsel of any association which represents the interests of retired persons.

73 Del. Laws, c. 168, § 1.;



§ 7921. Books, records; access; annual report of Governor's Council

(a) The Governor's Council on Health and Social Services shall have access to all books, records, reports and other documents relating to the Department of Health and Social Services, unless otherwise prohibited by law.

(b) The various councils of the divisions of the Department of Health and Social Services shall have access to all books, records, reports and other documents relating to their respective divisions, unless otherwise prohibited by law.

(c) The Chairperson of the Governor's Council on Health and Social Services and the chairperson of the councils of the divisions of the Department shall make an annual report of the activities of each of the councils to the Secretary of the Department, the Governor and the General Assembly and render such other reports as the Secretary, the Governor or the General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 7923; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 136, § 3; 60 Del. Laws, c. 251, §§ 2, 3; 70 Del. Laws, c. 186, § 1.;



§ 7922. Exemptions

The following positions set forth in this section shall be exempt from Chapter 59 of this title:

(1) Secretary of Health and Social Services;

(2) Director of Public Health;

(3) Director of the Division of Substance Abuse and Mental Health;

(4) Director of Social Services;

(5) Medical Examiner;

(6) Chief of Business Administration and General Services;

(7) Chief of Planning, Research and Evaluation;

(8) Director of Developmental Disabilities Services;

(9) Director of Child Support Enforcement;

(10) Director of the Division of Services for Aging and Adults with Physical Disabilities;

(11) Director of State Service Centers;

(12) Director of Long-Term Care Resident Protection; and

(13) Deputy Secretary of the Department of Health and Social Services.

29 Del. C. 1953, § 7924; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 136, § 3; 60 Del. Laws, c. 251, § 4; 64 Del. Laws, c. 467, §§ 4, 5; 65 Del. Laws, c. 89, § 3; 69 Del. Laws, c. 345, § 6; 70 Del. Laws, c. 150, § 7; 73 Del. Laws, c. 41, § 1; 73 Del. Laws, c. 68, § 5; 73 Del. Laws, c. 97, § 7[6].;



§ 7923. Assumption of functions of prior agencies

The Department, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested by law in the State Board of Health, the Board of Trustees of the Delaware Hospital for the Chronically Ill, the Hospital Advisory Council, the Department of Mental Health, the Board of Trustees of the Department of Mental Health, the Department of Public Welfare, the Board of Welfare, the Commission for the Blind, the Commission for the Aging and the Board of Postmortem Examiners of the State of Delaware immediately prior to June 12, 1970, and which are not otherwise specifically transferred to the Department by this chapter.

29 Del. C. 1953, § 7925; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 136, § 3; 60 Del. Laws, c. 207, § 1; 60 Del. Laws, c. 251, § 5; 64 Del. Laws, c. 108, § 3.;



§ 7924. Appeals

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions transferred to the Department or to any division or subdivision thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the division, subdivision or office to which such function is transferred and each such appeal shall be perfected in the manner heretofore provided by law.

29 Del. C. 1953, § 7926; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 136, § 3; 60 Del. Laws, c. 251, § 6.;



§ 7925. Definitions and references in other laws

(a) All definitions and references to any commission, board, department, authority or agency which appear in any other act or law shall, to the extent that the same are consistent with this chapter and in connection with a function transferred to the Department, be construed as referring and relating to the Department of Health and Social Services as created and established by this chapter.

(b) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that same are consistent with this chapter, and in connection with a function transferred to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

29 Del. C. 1953, § 7927; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 136, § 3; 60 Del. Laws, c. 251, § 6.;



§ 7926. Annual report

The Secretary of the Department shall make an annual report to the Governor and the General Assembly of the Department's operations and render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 7928; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 136, § 3; 60 Del. Laws, c. 251, § 6.;



§ 7927. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

29 Del. C. 1953, § 7929; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 136, § 3; 60 Del. Laws, c. 251, § 6.;



§ 7928. Budgeting and financing

(a) The Secretary, in cooperation with the division directors, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

(b) Special funds may be used in accordance with approved programs, grants and appropriations.

29 Del. C. 1953, § 7930; 57 Del. Laws, c. 301, § 1; 57 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 136, § 3; 60 Del. Laws, c. 251, § 6.;



§ 7929. Division for the Visually Impaired

(a) The Division for the Visually Impaired is established having the power to perform and be responsible for the performance of all powers, duties and functions heretofore vested in the Delaware Commission for the Blind, pursuant to Chapters 21 and 23 of Title 31 as formerly vested in the Division of Social Services.

(b) The Division for the Visually Impaired shall have the power to establish, monitor and oversee the operation of business programs for the purpose of providing training and employment for Delaware residents who are visually impaired. These business programs may include, but shall not be limited to, vending, engraving, retail food services, meal preparation and distribution, concession stands and any other such business programs as may be deemed appropriate by the Director of the Division for the Visually Impaired. Such programs shall be known as either Delaware Industries for the Blind or Business Enterprise Program.

(1) The Division for the Visually Impaired shall be authorized to promulgate rules and regulations to implement and operate the programs.

These rules and regulations shall include, but not be limited to, provisions relating to participant eligibility, personnel management, fiscal controls, marketing plans and enforcement of production quality standards.

(2) Participants in the business programs shall be employees of a particular program and may continue in that program only pursuant to the rules of the program. All participants shall adhere to the rules and regulations promulgated by the Division for the Visually Impaired.

(c) The Division Director shall be an exempt employee, knowledgeable and skilled in the field of services to the visually impaired and responsive to the needs and concerns of that population.

(d) The State accepts the provisions and benefits of the Vocational Rehabilitation Act of 1973 (P.L. 93-112)[29 U.S.C. § 701 et seq.], as amended. The Department of Health and Social Services shall act as the sole state agency with the Secretary of the Department as the State Officer, and the Division of the Visually Impaired as the Designated State Unit for all moneys from the act that are designated for persons with visual impairment and blindness. This is defined in a cooperative agreement dated December 1985 between the Department of Labor, Visually Impaired and Vocational Rehabilitation. The Department shall cooperate with the U.S. Department of Education, Rehabilitation Services Administration, and, in accordance with all state laws, prepare the state plan and carry out the Rehabilitation Act of 1973 and amendments thereto.

61 Del. Laws, c. 329, § 3; 69 Del. Laws, c. 291, § 172; 70 Del. Laws, c. 425, § 159; 73 Del. Laws, c. 310, § 17.;



§ 7930. Division of Child Support Enforcement

Repealed by 71 Del. Laws, c. 216, § 159, eff. July 25, 1997.;



§ 7931. Division of Medicaid and Medical Assistance

(a) There is hereby established the Division of Medicaid and Medical Assistance under the direction and control of the Secretary of the Department of Health and Social Services.

(b) The mission of the Division of Medicaid and Medical Assistance is to maximize the well-being and quality of life for eligible low-income individuals and other vulnerable populations through the provision of overall leadership and direction in administering responsive, effective, and efficient health care benefits.

(c) The Division of Medicaid and Medical Assistance shall have the power to perform and is responsible for the performance of all of the powers, duties, and functions specifically related to, Medicaid, the Delaware Healthy Children Program, the Delaware Prescription Assistance Program, the Chronic Renal Disease Program, the Non-Qualified Non-Citizen Health Care Program, and other health insurance related programs as administered through the Department of Health and Social Services.

(d) The Division of Medicaid and Medical Assistance shall have the power to promulgate rules and regulations to implement this section.

75 Del. Laws, c. 350, § 183.;






Subchapter II The Chronic Renal Diseases Program

§ 7932. Establishment of a program

The State Department of Health and Social Services, hereafter referred to as the Department, shall establish a program for the care and treatment of persons suffering from chronic renal diseases. This program shall assist persons suffering from chronic renal diseases who require lifesaving care and treatment but who are unable to pay for such services on a continuing basis.

29 Del. C. 1953, § 7931; 57 Del. Laws, c. 622, § 1; 59 Del. Laws, c. 136, § 3.;



§ 7933. Advisory Committee

The Secretary of the Department of Health and Social Services, hereafter referred to as the Secretary, shall appoint a Renal Disease Advisory Committee, hereafter referred to as the Committee, to consult with the Secretary in the administration of this subchapter. The Committee shall be composed of 11 persons representing hospitals and medical centers which establish dialysis centers, voluntary agencies interested in kidney diseases, related public agencies, physicians licensed to practice medicine and the general public. Each member shall hold office for a term of 4 years and until a successor is appointed and qualified, except that the terms of the members first taking office shall expire, as designated at the time of appointment, 2 at the end of the first year, 3 at the end of the second year, 3 at the end of the third year and 3 at the end of the fourth year, after the date of appointment. Any person appointed to fill a vacancy occurring prior to the expiration of the term for which such person's predecessor was appointed shall be appointed for the remainder of such term. The Committee shall meet as frequently as the Secretary deems necessary, but not less than once each year. The Committee members shall receive no compensation, but shall be reimbursed for actual expenses incurred in carrying out their duties as members of this Committee.

29 Del. C. 1953, § 7932; 57 Del. Laws, c. 622, § 1; 59 Del. Laws, c. 136, § 3; 70 Del. Laws, c. 186, § 1.;



§ 7934. Powers and duties of the Secretary

The Secretary shall:

(1) With the advice of the Committee, develop standards for determining eligibility for care and treatment under this program;

(2) Assist in the development and expansion of programs for the care and treatment of persons suffering from chronic renal diseases, including dialysis and other medical procedures and techniques, which will have a lifesaving effect in the care and treatment of persons suffering from these diseases;

(3) Assist in the development of programs for the prevention of chronic renal diseases;

(4) Extend financial assistance to persons suffering from chronic renal diseases in obtaining the medical, nursing, pharmaceutical and technical services necessary in caring for such diseases, including the renting or purchase of home dialysis equipment;

(5) Assist in equipping dialysis centers;

(6) Institute and carry on an educational program among physicians, hospitals, public health departments and the public concerning chronic renal diseases, including the dissemination of information and the conducting of educational programs concerning the prevention of chronic renal diseases and the methods for the care and treatment of persons suffering from these diseases.

29 Del. C. 1953, § 7933; 57 Del. Laws, c. 622, § 1; 59 Del. Laws, c. 136, § 3.;



§ 7935. Supremacy

All other laws or parts of laws now in effect inconsistent with this subchapter are repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this subchapter.

29 Del. C. 1953, § 7934; 57 Del. Laws, c. 591, § 57; 59 Del. Laws, c. 136, § 3.;






Subchapter III Payment for Services

§ 7940. Financial liability of persons served by the Department

(a) Any person committed to or accepting the services of any hospital, home, clinic or other facility of the Department and that person's spouse or parents in the order named, except for persons committed to a prison or correctional institution, shall at all times be jointly and severally liable for the full cost of the care, treatment or both provided such person, except as may be specifically set forth in this section. Notwithstanding any other provision of the Delaware Code, parents and spouses of a patient shall not be required to pay all or part of any of the cost of care of any patient if:

(1) With respect to parental liability, the patient shall have attained the age of 18 years; or

(2) With respect to spousal liability, the patient shall have attained the age of 18 years and shall have been a patient in 1 or more of the institutions served by the Department for a period of 5 years.

(b) The "cost of care, treatment or both" per diem for an inpatient facility such as, but not limited to, a hospital or home shall be deemed to mean the total disbursements made by or on behalf of such facility during a fiscal year, divided by the number of patient-days during such fiscal year. Such cost shall be computed based on the experience of the previous fiscal year and the revised rate shall be charged beginning on the first day of the fourth month following the end of said fiscal year. In the event the inpatient facility has not been operational during the previous fiscal year, the "cost of care, treatment or both" shall be the amount determined by the Department within the guideline of available appropriations and anticipated patient-days. In the event an inpatient facility provides various services that have substantially different costs, and such different costs may be reasonably identified, the Department may determine the "cost of care, treatment or both" based upon the particular service provided. In the case of outpatient or clinic services, the "cost of care, treatment or both" shall be determined by the Department based upon the most recent available experience of actual cost.

(c) The Department is authorized and empowered to accept partial payments from any person committed to, or accepting the services of, any hospital, home clinic or other facility of the Department, or from any other person liable for the cost of care of such person, in an amount less than the full cost of care, treatment or both based upon the financial ability of such person or persons as determined by the Department. In determining financial ability to pay, the Department shall take into account the assets, liabilities, income, expenses, number of dependents of the entire family and any other relevant factors. The Department shall also promulgate such rules and regulations under subsection (i) of this section as may be necessary to insure that the enforcement of this obligation shall be as uniform as possible; provided, however, that such rules and regulations limit the financial liability of a spouse or parents to no more than 10 percent of their annual disposable income in any 12-month period of care or treatment.

(d) Except in cases committed by order of the courts of this State, the Department may require, before or after the patient is admitted or treated, the written agreement of those persons receiving or to receive care, treatment or both from the Department, and of those other persons who are liable under this section, concerning the payments required by this section. Such agreements may be reviewed from time to time at the request of the Department or the person liable and in any event shall be automatically reviewed at least once every 2 years and may be amended if the cost of care, treatment or both has changed or if the ability to pay of the person liable has changed in the judgment of the Department. The Department may require the person receiving or to receive care, treatment or both or from persons liable for the cost of care, treatment or both under this section such evidence of ability to pay as copies of federal income tax returns, tax withholding forms and statements of bank accounts and property holdings. Failure to provide such evidence may be grounds to refuse or terminate such care, treatment or both. Except in the case of the Delaware Hospital for the Chronically Ill, such evidence of ability to pay shall not be required of liable persons if they agree to pay the full cost of care, treatment or both and so long as such payments are timely rendered.

(e) Any court of this State committing a person to the jurisdiction of the Department, may, at its discretion, order said person, and such other persons liable for the payment of costs under this section over which the court has jurisdiction, to pay for the costs of care, treatment or both in such amounts as may be fixed by the Department under this subchapter.

(f) The Department, after full investigation of collectibility and/or reasons for nonpayment, shall proceed for the recovery of the moneys owed for such care, treatment or both in an action to be brought in any court of the State in the name of the Department, where such action is deemed justified. The Department of Justice of the State shall represent the Department in such cases and any costs to the State arising from such action shall be paid by the State Treasurer from moneys in the General Fund not otherwise appropriated.

(g) The Department may partially or totally waive liability for persons receiving services from a facility such as, but not limited to, a clinic when the Department determines that the cost of computing ability to pay and making collection would exceed the sums to be collected or when the Department determines that such liability would jeopardize the health of the community.

(h) In the event any person, juvenile or adult is committed to a prison or correctional institution, and in the event a court of this State has not ordered payment of the full cost of care, the Department may require such payments from such juvenile or adult while on a work release or similar program as it may deem appropriate provided that the total payment shall not exceed the actual cost of care while on the work release program.

(i) The Delaware Hospital for the Chronically Ill and any similar facility of the Department may continue, as heretofore, to refuse admission to persons adjudged to have adequate resources, either personally or from others legally liable for them, to secure such services from private facilities.

(j) The Secretary of the Department shall have the power to promulgate any rules and regulations not contrary to the laws of the State which the secretary deems necessary to carry out this section and such rules and regulations shall have the full force and effect of law.

(k) If it appears to the satisfaction of the Department that a person receiving or to receive care, treatment or both will be institutionalized for a long period of time and that the expected income of such person from all sources (including any portion of the cost of care to be paid by legally liable relatives) will be insufficient to pay for the full cost of care, treatment or both, the Department may require that all or part of the assets of such person be transferred and conveyed to the State to be applied to the cost of care as the same shall come due, any balance thereof to be returned to such person or such person's estate upon such person's discharge or death. In carrying out this provision, the Department may bring suit in any court having jurisdiction to require the transfer of such assets and may also apply for the appointment of a guardian or trustee of such person. The court, after giving appropriate notice and after hearing the evidence, shall enter such order as it deems appropriate.

(l) Nothing herein contained shall be construed to prevent the Department from refusing to admit or from discharging any patient who, for reasons other than nonpayment of cost of care, treatment or both, in the opinion of the Department, does not qualify for admission under the law or who will not benefit from the care, treatment or both available, or whose presence in any such institution will be detrimental to others.

(m) In the event that any person is aggrieved by any decision of the Department with respect to the payment of fees, refusal of admission or discharge for other than medical reasons, the person may appeal to a Special Appeals Committee consisting of the Chairpersons of the respective advisory Councils to the Division of Developmental Disabilities Services and on Substance Abuse and Mental Health and Delaware Home and Hospital and Physical Health by petition in writing stating the substance of the decision appealed from, the facts in support of the appeal and the relief sought. The Department shall reply to the petition within 10 days. The Committee shall hold a hearing within 60 days and shall render its decision promptly. The Committee's decision shall be final and binding. The Committee may establish its own rules of evidence not inconsistent with this subchapter.

29 Del. C. 1953, § 7940; 58 Del. Laws, c. 217; 59 Del. Laws, c. 48, § 6; 60 Del. Laws, c. 207, § 1; 64 Del. Laws, c. 166, § 1; 64 Del. Laws, c. 467, § 6; 68 Del. Laws, c. 418, §§ 1-3; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 41, § 1; 78 Del. Laws, c. 179, § 318.;



§ 7941. Disclosure of income

Notwithstanding § 1241 [repealed] of Title 30, the Secretary of Finance shall, upon the written request of the Secretary of the Department of Health and Social Services, provide the Secretary with the gross and net income, as defined in Chapter 11 of Title 30, and all other available financial data concerning those persons who are liable under this subchapter for payments for the care, treatment or both of any persons in facilities operated by the Department of Health and Social Services and who are not paying the full cost of such care, treatment or both monthly. The Secretary shall certify that information so received shall be used only for the purpose of collecting sums due the State and any employee of the Department found guilty of disclosing such information for any other purpose shall be subject to the same penalties as provided in § 1241 [repealed] of Title 30.

29 Del. C. 1953, § 7941; 58 Del. Laws, c. 217.;






Subchapter IV Emergency Housing Fund

§ 7950. Emergency Housing Fund Administration Board

The Emergency Housing Fund Administration Board is authorized to promulgate regulations and procedures and administer all funds collected in the Emergency Housing Assistance Fund. The Board will consist of:

(1) An administrator appointed by the Secretary of the Department of Health and Social Services as specified in § 8603 [repealed] of this title. This administrator will act as Chairperson of the Board.

(2) Five Board members shall be appointed by the Secretary for staggered terms and shall be composed of persons who have demonstrated an interest in emergency housing.

(3) This Board will review proposals and allocate funds. The Board will be responsible for monitoring expenditures, authorizing the adjustment of funds and reallocating funds from 1 organization to another. In order to be eligible for these funds, an organization must:

a. Be a private, nonprofit agency operating within this State.

b. Have a generally accepted system of accounting and must conduct an annual audit.

c. Agree to submit to a programmatic review and financial audit of their program each year that funds are received.

64 Del. Laws, c. 425, § 2; 68 Del. Laws, c. 149, §§ 20, 21.;



§ 7951. Definitions

(a) "Department" means the Department of Health and Social Services.

(b) "Emergency housing shelter" means any facility operated by a qualified organization which provides food, sleeping quarters and counseling support services for adults and children who find themselves temporarily without a form of shelter from the elements. The shelter must be a facility which meets all local building codes, and each person's stay in the shelter is not to exceed a period of 30 days.

64 Del. Laws, c. 425, § 2; 68 Del. Laws, c. 149, §§ 20, 22.;



§ 7952. Voluntary funding of emergency housing program through income tax return check-off

Repealed by 73 Del. Laws, c. 179, § 5, eff. July 12, 2001. For present law, see § 1183 of Title 30.;



§ 7953. Emergency Housing Assistance Fund

(a) There is hereby created a special fund, which shall be known as the Emergency Housing Assistance Fund of the Treasury of the State.

(b) All moneys received from the voluntary contribution system established in § 7952 [repealed] of this title shall be deposited in said Fund.

(c) The General Assembly shall make no appropriation into said Fund, but individuals and organizations may, from time to time, make contributions or bequests to the Fund.

(d) The moneys contained in said Fund shall be continuously transferred to the Department of Health and Social Services for the exclusive purpose of carrying out the objectives of §§ 7950-7953 of this title, including administration thereof.

(e) From time to time as determined by the Delaware State Clearinghouse Committee, the Department shall submit a detailed report to members of the Committee of revenues, expenditures and program measures for the fiscal period in question. Such report shall also be sufficiently descriptive in nature so as to be concise and informative. The Committee may cause the Department to appear before the Committee and to answer such questions as the Committee may require.

64 Del. Laws, c. 425, § 2; 68 Del. Laws, c. 149, §§ 20, 25.;



§ 7954. , 7955

Transferred.






Subchapter V Minimum Standards for Congregate Housing Facilities for the Homeless

§ 7960. Definitions

As used in this subchapter, except where the context clearly indicates a different meaning:

"Congregate housing facility" means a facility housing 8 or more homeless adults and children on a temporary basis.

67 Del. Laws, c. 303, § 1; 71 Del. Laws, c. 357, § 4.;



§ 7961. Resident manager required

The sponsor of any congregate housing facility shall be responsible for having a responsible adult resident manager on the premises of such facility at all times.

67 Del. Laws, c. 303, § 1; 71 Del. Laws, c. 357, § 4.;



§ 7962. Maintaining records

(a) The sponsor and resident manager of any congregate housing facility shall be responsible for maintaining a day-to-day record of residents of the facility, such record to include:

(1) The name, last known residence, and Social Security number, if any, of each resident of the facility; and

(2) The destination of each resident when the resident leaves the facility.

(b) The information contained in such record shall be confidential and shall not be disclosed except to authorized agents of the facility's public funding sources as required by the terms of their funding agreements or as a result of a court order.

67 Del. Laws, c. 303, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 357, § 4.;



§ 7963. Premises to be kept clean

The sponsor and the resident manager shall be responsible for keeping the interior and exterior premises of a congregate housing facility at all times in a clean and sanitary condition and in compliance with all federal, state or local laws, rules, and regulations relating to the cleanliness of multi-family dwellings in general.

67 Del. Laws, c. 303, § 1; 71 Del. Laws, c. 357, § 4.;



§ 7964. Standard of conduct

The sponsor and resident manager of each congregate housing facility shall be responsible for publishing and posting in prominent places a standard of conduct for residents which is not disruptive to others within the facility, to the community, or to the residents of neighboring residences or businesses. The use of alcohol or illegal drugs in such facilities is prohibited. Loud or boisterous behavior, music or other noise in violation of state or local noise laws, rules and regulations that deprives other residents of the quiet enjoyment of the facility shall be prohibited at all times, especially between sunset and sunrise.

67 Del. Laws, c. 303, § 1; 71 Del. Laws, c. 357, § 4.;



§ 7965. Enlistment of services to assist residents

The sponsor or resident manager of a congregate housing facility shall be responsible for making every effort to enlist the services of social agencies, public or private, to assist residents to move back into the mainstream of society, including, but not limited to, Alcoholics Anonymous, substance abuse counseling, employment counseling, and skills training.

67 Del. Laws, c. 303, § 1; 71 Del. Laws, c. 357, § 4.;



§ 7966. Notification of authorities

The sponsor or resident manager of each congregate housing facility shall be responsible for notifying the chief executive officer of the county or municipality in which the facility is located that it is, or intends to be, conducting such a facility and the location thereof.

67 Del. Laws, c. 303, § 1; 71 Del. Laws, c. 357, § 4.;



§ 7967. Penalties

Whoever violates the provisions of this subchapter is guilty of a violation and shall be fined not less than $50 nor more than $200 for a first offense and not less than $100 nor more than $500 for each subsequent like offense. The Superior Court shall have jurisdiction over all violations of this subchapter.

67 Del. Laws, c. 303, § 1; 71 Del. Laws, c. 357, § 4.;



§ 7968. Enforcement authority

The Department of Health and Social Services shall be responsible for enforcing the provisions of this subchapter.

67 Del. Laws, c. 303, § 1; 68 Del. Laws, c. 149, § 29; 71 Del. Laws, c. 357, § 4.;






Subchapter VI Division of Long-Term Care Residents Protection

§ 7970. Intent

(a) It is the intent of the General Assembly that the primary purpose of the Long-Term Care Consumer Protection Act shall be:

(1) To ensure that individuals receiving long-term care services are safe and secure, receive quality care and are free from abuse, neglect, mistreatment and financial exploitation;

(2) To promote the quality of care and quality of life for individuals receiving long-term care services; and

(3) To ensure that training programs for certified nursing assistants comply with state and federal statutes and regulations, that such programs are regularly monitored for compliance, and that they are subject to sanctions for violations.

(b) Further, it is the intent of the General Assembly to ensure that in carrying out the State's quality assurance services, the responsible state agencies and law enforcement agencies will coordinate and communicate effectively and will respond to and investigate complaints in a timely and effective manner and undertake enforcement action, civil or criminal, as warranted.

71 Del. Laws, c. 486, § 2; 77 Del. Laws, c. 382, § 1.;



§ 7971. Division of Long-Term Care Residents Protection

(a) There is hereby established the Division of Long-Term Care Residents Protection within the Department of Health and Social Services.

(b) Definitions. —

(1) "Adult Abuse Registry" is a central registry of information established by § 8564 of Title 11 that relates to substantiated cases of adult abuse, neglect, mistreatment, or financial exploitation. Health care facility employers must check the Adult Abuse Registry before hiring employees who would have direct access to patients/residents;

(2) "Director" shall mean the Director of the Division of Long-Term Care Residents Protection of the Department of Health and Social Services;

(3) "Division" shall mean the Division of Long-Term Care Residents Protection of the Department of Health and Social Services;

(4) "Long-Term Care Facility" means any facility, foster home, group living arrangement, adult care home or any other facility which is required to be licensed under Chapter 11 of Title 16 dealing with nursing homes, rest homes and related facilities.

(c) The purpose of the Division of Long-Term Care Residents Protection shall be to promote the quality of life of individuals receiving long-term care services and to ensure that they are safe and secure, receive quality care and are free from abuse, neglect, mistreatment and financial exploitation.

(d) The Division shall have the following duties and functions:

(1) Establish and implement policies and procedures, promulgate regulations, enforce state statutes and regulations regarding the quality of care and quality of life of individuals receiving long-term care services and refer federal violations to the appropriate authorities with recommendations for enforcement;

(2) License facilities and services on an annual basis and conduct a variety of inspections including annual, complaint-driven and surprise inspections to determine compliance with federal and state statutes and regulations;

(3) Receive and investigate complaints of abuse, neglect, mistreatment, financial exploitation and other concerns which may adversely affect the health, safety, welfare or rights of such individuals including alleged violations of federal and state statutes and regulations and in connection with such duties and functions shall have the authority to obtain an individual's hospital records in cases where the Division is engaged in an investigation or survey involving the care or treatment of the individual at a facility licensed by the Division, and the individual has been admitted to a hospital from the facility or discharged from a hospital to the facility;

(4) Provide for systematic and timely notification, coordinated investigation and referral of abuse, neglect, mistreatment and financial exploitation complaints to the appropriate law enforcement agencies and the Attorney General's office;

(5) To protect the privacy of the individual receiving long-term care services and that individual's family. In furtherence of this, the Division shall establish guidelines concerning the disclosure of information concerning abuse and/or neglect involving the long-term care resident or recipient of community-based long-term care services. The Division may require persons to make written requests for access to records maintained by the Division. The Division may only release information to persons who have a legitimate public safety need for such information and such information shall be used only for the purpose for which the information is released;

(6) Maintain the Adult Abuse Registry as established by § 8564 of Title 11;

(7) In conjunction with the Attorney General's Office, develop and conduct training for Department of Health and Social Services staff and providers of long term care services on applicable statutes and regulations, as well as provide other educational workshops, including accident prevention and health promotion training, and other technical assistance as needed;

(8) Promote and advocate for consumers' rights;

(9) Meet regularly with individuals receiving long term care services and their families;

(10) Publish an annual report to the Governor, Secretary and General Assembly on the Division's activities, including comprehensive data analysis and monitoring of trends in the quality of care and quality of life of individuals receiving long-term care services in Delaware;

(11) Conduct quality assurance demonstration projects;

(12) Provide updated consumer information materials on an ongoing and as needed basis;

(13) Establish, maintain and publicize a 24-hour state-wide toll free telephone hotline operating at all times and capable of receiving reports of abuse and neglect complaints;

(14) Regulate the certification of nursing assistants, by:

a. Certifying nursing assistants pursuant to Chapter 30A of Title 16 and certifying nursing assistants from out of state who meet Delaware requirements.

b. Suspending or revoking the certificate of a certified nursing assistant for cause. Cause to suspend or revoke a certificate shall include, but is not limited to:

1. Placement of a finding of abuse, neglect or mistreatment against a certified nurse assistant on the Delaware Certified Nurse Assistant Registry;

2. The suspension or revocation of the certified nursing assistant's certificate by another state; and

3. Circumstances where the certificate was obtained using false information;

(15) Regulate nurse assistant training programs, including to:

a. Approve curricula and develop criteria and standards for evaluating such training programs;

b. Provide for surveys of such programs at such times as it may deem necessary;

c. Ensure that such programs meet the requirements of Chapter 30A of Title 16 and 42 C.F.R., Ch. IV, Subchapter G, Part 483;

d. Deny or withdraw approval from training programs for failure to meet approved curricula or other criteria;

e. Establish requirements for mandatory continuing education;

f. Provide public access through an online source to the pass rates of all approved training programs;

(16) The Division may impose civil penalties against any nurse assistant training program, whether approved or not, for violations of the provisions of this chapter or of Chapter 30A of Title 16, or the regulations adopted pursuant thereto. The maximum civil penalty shall be $5,000 per violation.

a. In determining the amount of the penalty to be assessed, the Division shall consider:

1. The seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation;

2. The history of violations committed by the person or the person's affiliate, employee, or controlling person;

3. The efforts made to correct the violation;

4. The culpability of the person or persons who committed the violation;

5. Whether a misrepresentation was made to the Division or to another person regarding:

A. The quality of services provided;

B. The academic performance of the program; or

C. The identity of an owner or controlling person of the program.

6. Whether the program refused to allow a representative of the Division to inspect without notice at any time:

A. Any portion of the premises of the program; or

B. Any documents, records, or files required to be maintained by the program.

7. Whether the program wilfully interfered with the work of a representative of the Division or with the enforcement of any statute or regulation;

8. Any other matter that affects the operating requirements of the program, or the educational experience of its students.

b. Each day of a continuing violation constitutes a separate violation.

c. All civil penalties collected under this chapter shall be remitted to the State Civil Penalty Trust Fund.

d. The Division may add the amount of the civil penalty to the licensing fee for the program. If the licensee refuses to make the payment at the time of the application for renewal of its license, its license shall not be renewed.

e. The Division may also proceed for the collection of the civil money penalty in an action brought in the name of the Department in any court of competent jurisdiction.

f. Any entity upon which a penalty is imposed may request an administrative hearing pursuant to Department of Health and Social Services regulations before such penalty becomes final. The hearing officer for the administrative hearing shall have the power to compel the attendance of witnesses and the production of evidence. The finding by the hearing officer shall constitute the final decision of the Department of Health and Social Services and shall be appealable, on the record, by either party to Superior Court.

71 Del. Laws, c. 486, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 489, § 1; 75 Del. Laws, c. 387, §§ 2, 5; 77 Del. Laws, c. 89, §§ 4, 6; 77 Del. Laws, c. 382, §§ 2, 3.;



§ 7972. Background Check Center

(a) Purpose. —

(1) It is the purpose of this section to establish an electronic system (Background Check Center) for the consolidation of various data streams necessary to provide a prospective employer or a current employer with information related to the suitability for employment of a person who provides care or services:

a. In any capacity, including as an employee, an agent, or an independent contractor working in a nursing facility or similar facility licensed pursuant to Chapter 11 of Title 16.

b. As an employee of a hospice agency, a home health agency, or a personal assistance services agency (home care agency) licensed pursuant to § 122(3)(m), (3)(o) and (3)(x) of Title 16 working in an private residence.

(2) It is the further purpose that the Background Check Center be self-supporting after the initial construction and initial operational phase.

(3) Utilization of the Background Check Center by an employer is mandatory to ensure that all persons working in a nursing facility or similar facility or for a home care agency are subject to comprehensive screening and updating of their criminal record.

(4) The Background Check Center must be a reliable source of information which enables prompt decision making.

(5) Each person screened through the Background Check Center shall have a right of appeal.

(b) Definitions. — As used in this chapter:

(1) "Background Check Center (BCC)" means the electronic system which combines the data streams from various sources within and outside the State in order to assist an employer in determining the suitability of a person for employment in a nursing facility or similar facility, or home care agency.

(2) "Department" means the Department of Health and Social Services (DHSS).

(3) "Employer" is a person or other legal entity which employs people to work in a nursing facility or similar facility licensed pursuant to § 1103 of Title 16, or for a home care agency, as defined below.

(4) "Home care agency" includes all programs or agencies licensed pursuant to § 122(3)(m), or (3)(o), or (3)(x) of Title 16.

(5) "Nursing facility or similar facility" means any nursing facility or similar facility licensed pursuant to Chapter 11 of Title 16, including but not limited to nursing facilities (commonly referred to as nursing homes), assisted living facilities, intermediate care facilities for persons with intellectual disability, neighborhood group homes, family care homes, rest residential facilities, and intensive behavioral support and education residences.

(6) "Private residence" means the domicile of the individual in need of care, either personally owned by that individual or considered the place of residence of that individual. A private residence does not include those healthcare facilities licensed by the Department of Health and Social Services under Chapter 11 of Title 16.

(c) Mandatory participation. — All employers who are required to secure criminal background checks pursuant to § 1141 or § 1145 of Title 16 must process all applicants for employment through the BCC.

(d) Assessment of cost. — The Department's Division of Management Services, with the approval of the Secretary of Health and Social Services, shall establish the appropriate fee to collect from BCC users. The fee shall approximate and reasonably reflect all costs necessary to defray the maintenance, operation, and development of the BCC after September 30, 2012. At the beginning of each calendar year the Division of Management Services, or any other state agency acting in its behalf, shall compute the appropriate fee and determine the effective date of any fee modification. All revenue generated pursuant to this section shall be deposited in a special BCC fund account in the Division of Management Services.

(e) Appeal. — Due process protections of notice and opportunity to be heard shall be provided to an applicant for employment who wishes to appeal BCC errors, or to appeal the imposition of sanctions under § 1141 or § 1145 of Title 16. The hearing process shall be consistent with the Administrative Procedures Act, Chapter 101 of this title.

78 Del. Laws, c. 303, § 1.;






Subchapter VII Occupational Health Program

§ 7980. Establishment of a program

(a) The Division of Public Health under the direction and control of the Secretary of the Department of Health and Social Services in collaboration with the Department of Natural Resources and Environmental Control shall, by rules and regulations, establish an Occupational Health Program ("the Program"). The Program will include a statewide statistical assessment of the degree to which Delawareans are exposed to hazardous substances in the workplace and the nature of that exposure.

(b) The Program shall offer voluntary and confidential educational and consultation services for employers and employees in the public sector based on the Program's assessment. In collaboration with the Department of Labor Office of Occupational Safety and Health Consultation, which conducts private sector consultations only, the Program will work to improve the workplace environment in Delaware.

(c) Any statewide statistical assessment of hazardous substances in the workplace shall not include specific findings from the Department of Labor's Office of Occupational Safety and Health Consultation in the private sector.

75 Del. Laws, c. 84, § 1.;



§ 7981. Assessment of occupational exposure to hazardous substances

(a) For the purpose of this subchapter, a hazardous substance shall be considered any substance in the workplace which is capable of causing harm, which an employee may be exposed to, including, but not limited to, fumes, dust, mold and carcinogens.

(b) The Division of Public Health, in collaboration with the Department of Natural Resources and Environmental Control, shall develop criteria and methodology for the statewide statistical assessment of exposure to hazardous substances in the workplace.

(c) The Program shall, upon request, assess occupational exposure to hazardous substances in the workplace and compile data and information to be used for consultation and educational purposes.

75 Del. Laws, c. 84, § 1.;



§ 7982. Education and outreach

The Department of Labor's Office of Occupational Safety and Health Consultation currently provides educational programs for private sector employers concerning exposure to hazardous substances in the workplace, including the dissemination of information concerning the prevention, containment and removal of such hazards. The Department of Labor's Office of Occupational Safety and Health Consultation, in collaboration with the Department of Public Health, shall expand its current educational programs concerning exposure to hazardous substances in the workplace, including the dissemination of information concerning the prevention, containment and removal of such hazards, to include public sector employers.

75 Del. Laws, c. 84, § 1.;






Subchapter VIII Sterile Needle and Syringe Exchange Pilot Program for the Prevention of AIDS and Other Diseases [Subject to sunset according to the terms of § 7997 of this title]

§ 7990. Definitions

As used in this subchapter:

(1) "Director" means the Director of the State Division of Public Health.

(2) "Division" means the State Division of Public Health within the Department of Health and Social Services of the State.

(3) "HIV" means the Human Immunodeficiency Virus that causes Acquired Immune Deficiency Syndrome (AIDS).

(4) "Participant" means an injection drug user who exchanges a sterile needle and syringe unit pursuant to the program established in § 7991 of this title.

75 Del. Laws, c. 428, § 1; 78 Del. Laws, c. 86, § 1.;



§ 7991. Establishment of program

The Director of the State Division of Public Health shall maintain a sterile needle and syringe exchange program. The program shall be administered by the Director or the Director's designees. The Director is authorized to designate private providers of services to operate the program.

75 Del. Laws, c. 428, § 1; 78 Del. Laws, c. 86, § 1.;



§ 7992. Operation of the program

The program shall:

(1) Operate for the purposes of:

a. Preventing the transmission of HIV, the Hepatitis B virus, and other blood borne diseases; and

b. Providing injection drug users with referrals to appropriate treatment and other health and social services programs.

(2) Provide for a 1-for-1 exchange, whereby participants shall receive 1 sterile needle and syringe unit in exchange for each used 1.

(3) Be designed to prevent noninjection drug users from participating in the program.

(4) Be designed and maintained to provide maximum security of exchange sites and equipment, including security measures that shall be required to allow for: identification of program needles; a full accounting of the number of needles distributed; the number in storage; safe disposal of returned needles, and any other measures that may be required to control the use and dispersal of sterile needles and syringes, provided however that a participant may exchange used needles and syringes at any exchange site if more than 1 site is available.

(5) Include appropriate levels of staff expertise in working with injecting drug users and adequate staff training in providing community referrals, counseling, and preventive education.

(6) Include services to:

a. Educate the participants about the dangers of contracting HIV or hepatitis viruses through needle-sharing practices and unsafe sexual behaviors;

b. Provide HIV testing;

c. Provide a linkage for referrals to drug counseling and treatment services, and follow-up to those referrals to assure that participants receive available treatment.

(7) Establish procedures for identifying participants consistent with the confidentiality provisions of this subchapter.

(8) Establish a method of identification and authorization for program staff members who have access to hypodermic needles, syringes, or program records.

(9) Program structure and delivery methods will be designed in response to the local community in which the program operates.

(10) Operate exclusively within the City of Wilmington.

75 Del. Laws, c. 428, § 1; 78 Del. Laws, c. 86, § 1.;



§ 7993. Criminal liability

(a) Exchanges under the sterile needle and syringe exchange program shall be exempt from the provisions of §§ 4762, 4771, and 4772 of Title 16 for the participant or for the employees of the Division or designated program staff, whenever the possession or distribution of the controlled paraphernalia or hypodermic syringe or needle is a direct result of the employee's or participant's activities in connection with the work of the program authorized under this subchapter.

(b) Notwithstanding the provisions of subsection (a) of this section, a program staff member or program participant is not immune from criminal prosecution for:

(1) The redistribution of hypodermic needles or syringes in any form;

(2) Any activities not authorized or approved by the program; or

(3) Violation of laws prohibiting or regulating the use, possession, dispensing, distribution, or promotion of controlled substances.

75 Del. Laws, c. 428, § 1; 78 Del. Laws, c. 13, § 50; 78 Del. Laws, c. 86, § 1.;



§ 7994. Oversight Committee

The Director shall appoint an Oversight Committee for the program to provide assistance and advice in the oversight of the program. The Committee shall include: 1 representative of law enforcement, 1 physician, 1 injecting drug user or former injecting drug user, and up to 2 other individuals who the Director determines to be appropriate for appointment; 1 legislator from the Senate appointed by the President Pro Tem and 1 legislator from the House of Representatives appointed by the Speaker of the House; 1 elected official from the City of Wilmington; and 1 citizen from the City of Wilmington. The Committee shall meet periodically to monitor the progress and effectiveness of the program and to examine data compiled by the program pursuant to § 7995 of this title.

75 Del. Laws, c. 428, § 1; 78 Del. Laws, c. 86, § 1.;



§ 7995. Data collection and program reports

The program shall collect the following data for the Director and the Oversight Committee:

(1) Information on the number of participants served and the number of needles and syringes distributed;

(2) A demographic profile of the participants served, including but not limited to: age, sex, ethnicity, area of residence, types of drugs used, length of drug use, and frequency of injection;

(3) The number of participants entering drug counseling and treatment, and the number of referrals made by the program for drug counseling and treatment;

(4) Data on participants regarding HIV testing, counseling, and/or other social services;

(5) Assessment of the impact of the program on needle and syringe sharing and other high risk behaviors;

(6) Impact on the transmission of HIV infection among injection drug users;

(7) Other data as requested by the Director or Oversight Committee to assess the cost effectiveness and strengths and weaknesses of the program.

75 Del. Laws, c. 428, § 1; 78 Del. Laws, c. 86, § 1.;



§ 7996. Identification of participants and confidentiality

(a) Each program participant shall be issued an identification card with an identification number. The identification number shall be cross-indexed to a confidential record containing pertinent data on the participant.

(b) Information obtained by the program that would identify program participants, including program records is:

(1) Confidential;

(2) Not open to public inspection or disclosure; and

(3) Not discoverable in any criminal or civil proceeding.

(c) Upon the written consent of a program participant, information obtained by the program may be released or disclosed to a person or agency as directed by the participant.

(d) If a program participant raises the issue of participation in the program either as a subject matter or legal defense in an administrative, civil, or criminal proceeding, the program participant waives the confidentiality of identity provided under subsections (a) and (b) of this section.

75 Del. Laws, c. 428, § 1; 78 Del. Laws, c. 86, § 1.;









CHAPTER 79A. CEMETERY REGISTRATION AND DISTRESSED CEMETERY FUND

§ 7901A. Objectives

The primary objective of this chapter is to provide for the registration of cemeteries in Delaware. The secondary objectives are to appropriately refer complaints from the public relating to cemeteries and to create a fund that can be used to ameliorate the conditions in a distressed cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7902A Definitions.

As used in this chapter unless otherwise stated:

(1) "Abandoned cemetery" shall mean a cemetery where there is no owner of record in the respective county's recorder of deeds records.

(2) "Board" means the Cemetery Board established in this chapter.

(3) "Cemetery" shall mean land or structure used or intended to be used for the interment/entombment of human remains including facilities used for the final disposition of cremated remains.

(4) "Cemetery company" shall mean any person engaged in the business of:

a. Selling or offering for sale any grave or entombment right in a cemetery and representing to the public that the entire cemetery property, a single grave, or entombment right therein will be indefinitely cared for; or

b. Maintaining a facility used for the interment of human remains, whether a full body or cremated human remains.

(5) "Department" means Department of Health and Social Services.

(6) "Distressed cemetery" means any land or structure used or intended to be used for the interment/entombment of human remains including facilities used for the final disposition of cremated remains whereby the owner lacks sufficient financial resources for the maintenance or preservation of said cemetery as determined by the Board. An abandoned cemetery may qualify as a distressed cemetery if registered with the State by a responsible party/volunteer.

(7) "Distressed Cemetery Fund" or "Fund" means the money collected as provided here in for maintenance or preservation of a distressed cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7903A Cemetery Board.

(a) There is established a Cemetery Board that shall consist of 5 members appointed by the Secretary of the Department of Health and Social Services including 3 who are owners or operators of cemeteries and 2 who are public members. Each member shall serve for a term of 3 years, and may successively serve additional terms. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member.

(b) Members of the Board shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties, to the extent that funds are available and the expenditures are in accordance with state laws. A Chairperson of the Board shall be chosen by members of the Board from among its members, shall serve in that capacity for a term of 3 years, and shall be eligible for reelection.

(c) The Board shall hold regularly scheduled meetings at least twice each year, and at such times as the Chairperson deems necessary; or at the request of a majority of the Board members.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7904A Powers and duties.

The Cemetery Board shall have authority to:

(1) Promulgate rules and regulations necessary to implement this chapter;

(2) Designate the registration form to be used by all registrants;

(3) Administer the Distressed Cemetery Fund;

(4) Designate the form to be submitted by applicants for assistance from the Fund;

(5) Designate a cemetery as "distressed" based on standards set forth herein and in the rules and regulations;

(6) Authorize payment to a distressed cemetery from the Fund. Decisions can be conditional but the conditions must be related to the specific project in question;

(7) Require a thorough accounting of each recipient's use of money from the Fund;

(8) Receive and forward to appropriate agencies of the State, or other organizations, complaints from any person relating to a Delaware cemetery;

(9) Address specific cemetery issues as requested by the Governor or the General Assembly.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7905A Records.

The Department shall keep a register of cemeteries in this State and records relating to meetings of the Board.

76 Del. Laws, c. 317, § 1.;

§ 7906A Registration required.

All cemetery companies and cemetery owners in this State shall register every 5 years or upon change of ownership with the Cemetery Board and pay the registration fee determined by Department of Health and Social Services in an amount that approximates and reasonably reflects the costs necessary to defray the expenses of the Board. A volunteer may register an abandoned cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7907A Distressed Cemetery Fund.

(a) The Distressed Cemetery Fund is funded by adding $2.00 to the fee established in § 3132 of Title 16 for each copy of a certificate of death. Individuals and organizations may also make contributions or bequests to the Fund.

(b) Administrative support shall be provided by the Division of Public Health of the Department of Health and Social Services.

(c) The Distressed Cemetery Fund must be audited annually by the State Auditor's Office.

76 Del. Laws, c. 317, § 1.;



§ 7902A. Definitions

As used in this chapter unless otherwise stated:

(1) "Abandoned cemetery" shall mean a cemetery where there is no owner of record in the respective county's recorder of deeds records.

(2) "Board" means the Cemetery Board established in this chapter.

(3) "Cemetery" shall mean land or structure used or intended to be used for the interment/entombment of human remains including facilities used for the final disposition of cremated remains.

(4) "Cemetery company" shall mean any person engaged in the business of:

a. Selling or offering for sale any grave or entombment right in a cemetery and representing to the public that the entire cemetery property, a single grave, or entombment right therein will be indefinitely cared for; or

b. Maintaining a facility used for the interment of human remains, whether a full body or cremated human remains.

(5) "Department" means Department of Health and Social Services.

(6) "Distressed cemetery" means any land or structure used or intended to be used for the interment/entombment of human remains including facilities used for the final disposition of cremated remains whereby the owner lacks sufficient financial resources for the maintenance or preservation of said cemetery as determined by the Board. An abandoned cemetery may qualify as a distressed cemetery if registered with the State by a responsible party/volunteer.

(7) "Distressed Cemetery Fund" or "Fund" means the money collected as provided here in for maintenance or preservation of a distressed cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7903A Cemetery Board.

(a) There is established a Cemetery Board that shall consist of 5 members appointed by the Secretary of the Department of Health and Social Services including 3 who are owners or operators of cemeteries and 2 who are public members. Each member shall serve for a term of 3 years, and may successively serve additional terms. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member.

(b) Members of the Board shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties, to the extent that funds are available and the expenditures are in accordance with state laws. A Chairperson of the Board shall be chosen by members of the Board from among its members, shall serve in that capacity for a term of 3 years, and shall be eligible for reelection.

(c) The Board shall hold regularly scheduled meetings at least twice each year, and at such times as the Chairperson deems necessary; or at the request of a majority of the Board members.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7904A Powers and duties.

The Cemetery Board shall have authority to:

(1) Promulgate rules and regulations necessary to implement this chapter;

(2) Designate the registration form to be used by all registrants;

(3) Administer the Distressed Cemetery Fund;

(4) Designate the form to be submitted by applicants for assistance from the Fund;

(5) Designate a cemetery as "distressed" based on standards set forth herein and in the rules and regulations;

(6) Authorize payment to a distressed cemetery from the Fund. Decisions can be conditional but the conditions must be related to the specific project in question;

(7) Require a thorough accounting of each recipient's use of money from the Fund;

(8) Receive and forward to appropriate agencies of the State, or other organizations, complaints from any person relating to a Delaware cemetery;

(9) Address specific cemetery issues as requested by the Governor or the General Assembly.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7905A Records.

The Department shall keep a register of cemeteries in this State and records relating to meetings of the Board.

76 Del. Laws, c. 317, § 1.;

§ 7906A Registration required.

All cemetery companies and cemetery owners in this State shall register every 5 years or upon change of ownership with the Cemetery Board and pay the registration fee determined by Department of Health and Social Services in an amount that approximates and reasonably reflects the costs necessary to defray the expenses of the Board. A volunteer may register an abandoned cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7907A Distressed Cemetery Fund.

(a) The Distressed Cemetery Fund is funded by adding $2.00 to the fee established in § 3132 of Title 16 for each copy of a certificate of death. Individuals and organizations may also make contributions or bequests to the Fund.

(b) Administrative support shall be provided by the Division of Public Health of the Department of Health and Social Services.

(c) The Distressed Cemetery Fund must be audited annually by the State Auditor's Office.

76 Del. Laws, c. 317, § 1.;



§ 7903A. Cemetery Board

(a) There is established a Cemetery Board that shall consist of 5 members appointed by the Secretary of the Department of Health and Social Services including 3 who are owners or operators of cemeteries and 2 who are public members. Each member shall serve for a term of 3 years, and may successively serve additional terms. Any person appointed to fill a vacancy on the Board shall hold office for the remainder of the unexpired term of the former member.

(b) Members of the Board shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties, to the extent that funds are available and the expenditures are in accordance with state laws. A Chairperson of the Board shall be chosen by members of the Board from among its members, shall serve in that capacity for a term of 3 years, and shall be eligible for reelection.

(c) The Board shall hold regularly scheduled meetings at least twice each year, and at such times as the Chairperson deems necessary; or at the request of a majority of the Board members.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7904A Powers and duties.

The Cemetery Board shall have authority to:

(1) Promulgate rules and regulations necessary to implement this chapter;

(2) Designate the registration form to be used by all registrants;

(3) Administer the Distressed Cemetery Fund;

(4) Designate the form to be submitted by applicants for assistance from the Fund;

(5) Designate a cemetery as "distressed" based on standards set forth herein and in the rules and regulations;

(6) Authorize payment to a distressed cemetery from the Fund. Decisions can be conditional but the conditions must be related to the specific project in question;

(7) Require a thorough accounting of each recipient's use of money from the Fund;

(8) Receive and forward to appropriate agencies of the State, or other organizations, complaints from any person relating to a Delaware cemetery;

(9) Address specific cemetery issues as requested by the Governor or the General Assembly.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7905A Records.

The Department shall keep a register of cemeteries in this State and records relating to meetings of the Board.

76 Del. Laws, c. 317, § 1.;

§ 7906A Registration required.

All cemetery companies and cemetery owners in this State shall register every 5 years or upon change of ownership with the Cemetery Board and pay the registration fee determined by Department of Health and Social Services in an amount that approximates and reasonably reflects the costs necessary to defray the expenses of the Board. A volunteer may register an abandoned cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7907A Distressed Cemetery Fund.

(a) The Distressed Cemetery Fund is funded by adding $2.00 to the fee established in § 3132 of Title 16 for each copy of a certificate of death. Individuals and organizations may also make contributions or bequests to the Fund.

(b) Administrative support shall be provided by the Division of Public Health of the Department of Health and Social Services.

(c) The Distressed Cemetery Fund must be audited annually by the State Auditor's Office.

76 Del. Laws, c. 317, § 1.;



§ 7904A. Powers and duties

The Cemetery Board shall have authority to:

(1) Promulgate rules and regulations necessary to implement this chapter;

(2) Designate the registration form to be used by all registrants;

(3) Administer the Distressed Cemetery Fund;

(4) Designate the form to be submitted by applicants for assistance from the Fund;

(5) Designate a cemetery as "distressed" based on standards set forth herein and in the rules and regulations;

(6) Authorize payment to a distressed cemetery from the Fund. Decisions can be conditional but the conditions must be related to the specific project in question;

(7) Require a thorough accounting of each recipient's use of money from the Fund;

(8) Receive and forward to appropriate agencies of the State, or other organizations, complaints from any person relating to a Delaware cemetery;

(9) Address specific cemetery issues as requested by the Governor or the General Assembly.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7905A Records.

The Department shall keep a register of cemeteries in this State and records relating to meetings of the Board.

76 Del. Laws, c. 317, § 1.;

§ 7906A Registration required.

All cemetery companies and cemetery owners in this State shall register every 5 years or upon change of ownership with the Cemetery Board and pay the registration fee determined by Department of Health and Social Services in an amount that approximates and reasonably reflects the costs necessary to defray the expenses of the Board. A volunteer may register an abandoned cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7907A Distressed Cemetery Fund.

(a) The Distressed Cemetery Fund is funded by adding $2.00 to the fee established in § 3132 of Title 16 for each copy of a certificate of death. Individuals and organizations may also make contributions or bequests to the Fund.

(b) Administrative support shall be provided by the Division of Public Health of the Department of Health and Social Services.

(c) The Distressed Cemetery Fund must be audited annually by the State Auditor's Office.

76 Del. Laws, c. 317, § 1.;



§ 7905A. Records

The Department shall keep a register of cemeteries in this State and records relating to meetings of the Board.

76 Del. Laws, c. 317, § 1.;

§ 7906A Registration required.

All cemetery companies and cemetery owners in this State shall register every 5 years or upon change of ownership with the Cemetery Board and pay the registration fee determined by Department of Health and Social Services in an amount that approximates and reasonably reflects the costs necessary to defray the expenses of the Board. A volunteer may register an abandoned cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7907A Distressed Cemetery Fund.

(a) The Distressed Cemetery Fund is funded by adding $2.00 to the fee established in § 3132 of Title 16 for each copy of a certificate of death. Individuals and organizations may also make contributions or bequests to the Fund.

(b) Administrative support shall be provided by the Division of Public Health of the Department of Health and Social Services.

(c) The Distressed Cemetery Fund must be audited annually by the State Auditor's Office.

76 Del. Laws, c. 317, § 1.;



§ 7906A. Registration required

All cemetery companies and cemetery owners in this State shall register every 5 years or upon change of ownership with the Cemetery Board and pay the registration fee determined by Department of Health and Social Services in an amount that approximates and reasonably reflects the costs necessary to defray the expenses of the Board. A volunteer may register an abandoned cemetery.

76 Del. Laws, c. 317, § 1; 79 Del. Laws, c. 116.;

§ 7907A Distressed Cemetery Fund.

(a) The Distressed Cemetery Fund is funded by adding $2.00 to the fee established in § 3132 of Title 16 for each copy of a certificate of death. Individuals and organizations may also make contributions or bequests to the Fund.

(b) Administrative support shall be provided by the Division of Public Health of the Department of Health and Social Services.

(c) The Distressed Cemetery Fund must be audited annually by the State Auditor's Office.

76 Del. Laws, c. 317, § 1.;



§ 7907A. Distressed Cemetery Fund

(a) The Distressed Cemetery Fund is funded by adding $2.00 to the fee established in § 3132 of Title 16 for each copy of a certificate of death. Individuals and organizations may also make contributions or bequests to the Fund.

(b) Administrative support shall be provided by the Division of Public Health of the Department of Health and Social Services.

(c) The Distressed Cemetery Fund must be audited annually by the State Auditor's Office.

76 Del. Laws, c. 317, § 1.;






CHAPTER 80. DEPARTMENT OF NATURAL RESOURCES AND ENVIRONMENTAL CONTROL

Subchapter I Natural Resources and Environmental Control

§ 8001. Establishment of Department of Natural Resources and Environmental Control

A Department of Natural Resources and Environmental Control is established and shall have, in addition to the other powers, duties and functions vested in the Department by this chapter, the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Highway Department pursuant to Chapter 45 of Title 7.

29 Del. C. 1953, § 8001; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 739, § 221A.;



§ 8002. Secretary; division directors; Acting Secretary; appointment

(a) The administrator and head of the Department shall be the Secretary of the Department of Natural Resources and Environmental Control, who shall be a person qualified by training and experience to perform the duties of the office. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate and shall serve at the pleasure of the Governor. The Secretary shall be paid an annual salary not in excess of $34,000. The Secretary of the Department of Natural Resources and Environmental Control shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Secretary shall continuously be a resident of the State as long as he or she retains the office. Failure to obtain or retain such residency shall be an automatic resignation from said office.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position or positions of division director as are vacant. Directors so appointed shall serve at the pleasure of the Governor, and, upon the position of Secretary being filled, such directors may be removed by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of a successor, the Governor may appoint the Deputy Secretary of the Department to serve as Acting Secretary. The Secretary or the Acting Secretary may, during an absence from the State, appoint the Deputy Secretary or a Division Director of the Department to serve as Acting Secretary during such absence. In either case, the Acting Secretary shall have all the powers and shall perform all the duties and functions of the Secretary during the absence or incapacity or until a successor is duly qualified and appointed.

29 Del. C. 1953, § 8002; 57 Del. Laws, c. 302, § 1; 69 Del. Laws, c. 291, § 225; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 2; 72 Del. Laws, c. 395, § 275.;



§ 8003. Powers, duties and functions of the Secretary

The Secretary may:

(1) Supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, including an Office of Natural Resources and an Office of Environmental Protection, functions, and employees. The Office of Natural Resources may include the Divisions of Fish and Wildlife, Parks and Recreation, and Watershed Stewardship. The Office of Environmental Protection may include the Divisions of Air Quality, Waste and Hazardous Substances, and Water.

(2) Appoint and fix the salary, with the written approval of the Governor, of the following personnel, who may be removed from office by the Secretary, with the written approval of the Governor, and who shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Secretary:

a. A Deputy Secretary position in the Department who shall be known as the Deputy Secretary and who shall be qualified by training and experience to perform the duties of the office;

b. A Director of the Division of Fish and Wildlife, who shall be known as the Director of Fish and Wildlife and who shall be qualified by training and experience to perform the duties of the office;

c. A Director of the Division of Parks and Recreation, who shall be known as the Director of Parks and Recreation and who shall be qualified by training and experience to perform the duties of the office;

d. A Director of the Division of Watershed Stewardship, who shall be known as the Director of Watershed Stewardship and who shall be qualified by training and experience to perform the duties of the office;

e. A Director of the Division of Air Quality, who shall be known as the Director of Air Quality and who shall be qualified by training and experience to perform the duties of the office;

f. A Director of the Division of Water, who shall be known as the Director of Water and who shall be qualified by training and experience to perform the duties of the office;

g. A Director of the Division of Waste and Hazardous Substances who shall be known as the Director of Waste and Hazardous Substances and who shall be qualified by training and experience to perform the duties of the office; and

h. [Repealed.]

i. A Director of the Division of Energy and Climate, who shall be known as the Director of Energy and Climate, who shall serve as the State Energy Coordinator and who shall be qualified by training and experience to perform the duties of the office.

(3) Appoint such additional personnel as may be necessary for the administration and operation of the Department. Those positions in the classified service shall be hired through the Office of Personnel. Those positions not in the classified service shall not be hired through the Office of Personnel and shall not receive an appointment exceeding 180 days in any calendar year. No pro rata share of employee administration costs shall be paid to the Office of Personnel;

(4) Establish, consolidate, abolish or transfer or combine the powers, duties and functions of the divisions, subdivisions and offices within the Department as the Secretary, with the written approval of the Governor, may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(5) Make and enter into any and all contracts, agreements or stipulations, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever the same shall be deemed by the Secretary necessary or desirable in the performance of the functions of the Department and whenever funds shall be available for such purposes. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(6) Delegate any of the Secretary's powers, duties or functions to a director of a division except the Secretary's power to remove employees of the Department or to fix their compensation;

(7) Establish and promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State;

(8) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(9) Adopt an official seal or seals for the Department;

(10) To require, prior to any exploration or exploitation of offshore minerals, or any pumping or transfer operation of offshore minerals from a ship to another ship, or from a ship to land, or vice versa, that a bond in the amount of at least $1,000,000 be posted to secure to the State any damages and claims arising from the operations;

(11) The Secretary is empowered to administer and distribute funds in the form of grants to qualified agencies for the construction of treatment works from such funds as may be appropriated from time to time for this purpose.

a. Definitions:

1. "Council" shall mean the Water Infrastructure Advisory Council.

2. "Department" shall mean the Department of Natural Resources and Environmental Control.

3. "Inflow and infiltration" shall mean any rainwater, melted snow, ground water or stream water entering a sanitary sewer system designed to transport sewage and industrial wastes only.

4. "Qualified agency" shall mean any legally incorporated town or city, Levy Courts or other governments of the counties, state agencies, sewer districts authorized by law and organized to provide publicly owned and operated treatment works.

5. "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control or the Secretary's duly authorized representative.

6. "Treatment works" shall mean any device and system used in the storage, treatment, recycling and reclamation of municipal sewage, or industrial wastes of a liquid nature, or necessary to recycle or reuse water at the most economical cost over the estimated life of the works, including intercepting sewers, outfall sewers, sewage collection systems, pumping, power and other equipment, and their appurtenances; extensions, improvements, remodeling, additions and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities and improvements to exclude or minimize inflow and infiltration.

b. Treatment works projects:

1. The Secretary shall promulgate procedures for the administration and distribution of grants.

2. The State's share of any treatment works shall be a minimum of 25% of the eligible costs as determined by the Environmental Protection Agency pursuant to 33 U.S.C. § 1251 et seq., only if:

(i) The treatment works, having received federal approval, has awarded contracts for start of construction after January 1, 1970;

(ii) The treatment works has received a grant offer from the Environmental Protection Agency prior to October 18, 1972; or

(iii) The treatment works has received a grant offer from the Environmental Protection Agency after September 30, 1984, and the treatment works project has not been segmented or phased prior to October 1, 1984, entitling it to a 75% federal grant.

3. The state's share of any treatment works which has received a grant offer from the federal government pursuant to § 202 of PL 92-500 [33 U.S.C. § 1282] shall be a minimum of 10% of the treatment works cost. The acquisition of real property shall not be included in the project cost.

4. The state's share of any treatment works may be reduced by the Secretary if the cumulative share of state and federal grants exceed 85% of the total treatment works costs.

5. The Secretary may, with the consent of the Governor, make emergency grants and/or loans to any treatment works if the qualified agency demonstrates, to the satisfaction of the Secretary, the need for such funds. No project shall receive more than 33 1/3 percent of the total project cost as state grants except as provided in paragraph c.2.(ii) of this subdivision.

6. No treatment works project shall receive a state grant unless it is certified by the Secretary to receive priority for funding based on the priority list.

c. Inflow and infiltration control:

1. The Secretary shall promulgate procedures for making grants to qualified agencies for the purpose of reducing infiltration and inflow into existing sewer systems.

2. No inflow and infiltration reduction project shall receive more than:

(i) 10% of the costs of such a project if the project also receives a federal grant;

(ii) 50% of the costs of such a project if the project is required by the Department to improve the performance of the sewerage system and federal funds are not available;

(iii) The cost of legal, engineering and administrative services, and the cost of television inspection shall be included in the cost of the inflow and infiltration reduction project.

d. Priority list:

1. The Secretary shall, at least annually, submit to the Council a list of treatment works projects and inflow-infiltration reduction projects. The list shall be comprised of applications submitted by qualified agencies pursuant to procedures promulgated by the Secretary and arranged in an order of priority.

2. The Council shall hold a public hearing on the list submitted by the Secretary. The Council shall review the testimony received and comment upon, approve or rearrange the priority list. While rearranging the priority list, the Council shall give due recognition to regulations promulgated by the Department and the United States Environmental Protection Agency. The Secretary shall make grants utilizing the priority list and all applicable procedures and regulations.

3. The Secretary's list shall become the approved list if the Council fails to hold a hearing, comment upon, approve or rearrange the list within 30 days of submission to the Council.

e. Appropriations and disbursements:

The Secretary may allocate up to 15% of the total funds appropriated by the General Assembly for state grants to fund projects specified in paragraph c. of this subdivision.

f. Advancements:

1. The Secretary may allocate up to 5% of the total funds appropriated by the General Assembly for state grants to a revolving advancement fund.

2. The Secretary may adopt procedures for providing advancement to qualified agencies for the purpose of initiating the necessary planning studies required under the Federal Water Pollution Control Act Amendments of 1972 (33 U.S.C. § 1314 et seq.) and the federal grant regulations promulgated thereunder, or for state funded projects. A qualified agency may receive an advancement when it is demonstrated by such agency to the satisfaction of the Secretary that the referenced planning activities place an undue financial burden on the agency.

3. When a qualified agency receives federal and/or state grants for a project for which an advancement is made, and construction of the project commences, the amount of the advancement shall be subtracted from the state grant payment. In no event shall an advancement under this paragraph entitle a qualified agency to a greater amount of state grant moneys than specified in this subdivision.

4. In the event a qualified agency fails to proceed with the construction of project after the completion of necessary planning studies, the Secretary may seek recovery of moneys advanced to the qualified agency. If the qualified agency refuses to return advancement moneys after written request by the Secretary, the Secretary may seek the recovery of such advancement money in a civil lawsuit in the Superior Court.

(12) The Secretary is empowered to administer a state revolving loan program in accordance with the requirements set forth in Title VI of the Federal Water Pollution Control Act.

a. Definitions:

1. "Delaware Water Pollution Control Revolving Fund" shall mean the special fund created pursuant to this subsection.

2. "Department" shall mean the Department of Natural Resources and Environmental Control.

3. "Federal Water Pollution Control Act" shall mean the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq. and regulations promulgated thereunder.

4. "Person" shall mean any individual, trust, firm, joint stock company, federal agency, corporation (including a government corporation), partnership, state, municipality, commission, political subdivision of a state or any interstate body.

5. "Secretary" shall mean the Secretary of the Department of Natural Resources and Environmental Control.

b. Delaware Water Pollution Control Revolving Fund:

There is hereby established a "Delaware Water Pollution Control Revolving Fund" as contemplated by and to be administered pursuant to Title VI of the Federal Water Pollution Control Act. All federal capitalization grants received pursuant to the Federal Water Pollution Control Act, any state reallocations of federal construction grants funds pursuant to the Federal Water Pollution Control Act, all required matching state funds and all loan repayments received by the State pursuant to any loan agreement made under the Delaware Water Pollution Control Revolving Fund, shall be credited to the Delaware Water Pollution Control Revolving Fund. In addition, all proceeds of obligations issued by the State and supported by a pledge or other interest in the funds in the Delaware Water Pollution Control Revolving Fund, shall be held in or for such Fund. The Delaware Water Pollution Control Revolving Fund shall be deemed to be a special fund and shall be approved by the Governor for the following purposes:

1. To accept and retain the funds and revenues specified herein;

2. To make loans to eligible persons for qualifying purposes under the Federal Water Pollution Control Act;

3. To buy or refinance debt obligations of eligible persons for qualifying purposes under the Federal Water Pollution Control Act;

4. To guarantee or purchase insurance for obligations of eligible persons for qualifying purposes under the Federal Water Pollution Control Act;

5. To make loans to eligible persons to implement a nonpoint source pollution control management program under the Federal Water Pollution Control Act;

6. To make loans to eligible persons to implement an estuary conservation and management program under the Federal Water Pollution Control Act;

7. To be a source of revenue or security for the payment of principal and interest on revenue bonds of the State if the proceeds of the sale of such bonds will be deposited in the Delaware Water Pollution Control Revolving Fund;

8. To earn interest on amounts on deposit in such Fund;

9. To finance the reasonable costs incurred by the State in the administration of the Delaware Water Pollution Control Revolving Fund as permitted under the Federal Water Pollution Control Act;

10. To accomplish any other allowable purpose under the Federal Water Pollution Control Act.

The Department is designated as the administering agency of the Delaware Water Pollution Control Revolving Fund and shall have such powers necessary to administer such Fund including, but not limited to, the power to enter into capitalization grant agreements with the Environmental Protection Agency, the power to accept capitalization grant awards made under the Federal Water Pollution Control Act and the power to manage and make loans from the Fund in accordance with the requirements of the Federal Water Protection Control Act. The Department shall take all actions necessary to secure for the State the benefits of Title VI of the Federal Water Pollution Control Act.

c. Standards and procedures:

Before making any loan from the Delaware Water Pollution Control Revolving Fund, the Department shall specify:

1. Standards for the eligibility of borrowers and the type of projects to be financed with loans;

2. Procedures for the preparation, review and approval of the "project priority" list which must contain those projects for which financial assistance is sought;

3. Procedures for submitting applications for financial assistance and procedures for Department approval of such applications;

4. Procedures for completing an environmental review of projects pursuant to paragraph (12)d. of this section;

5. Conditions for financial assistance; and

6. Other relevant criteria, standards or procedures.

Standards and procedures specified under this paragraph shall provide for a final approval by the Water Infrastructure Advisory Council of any loan from the Delaware Water Pollution Control Revolving Fund and the "project priority" list.

The Secretary shall conduct an environmental review of projects otherwise qualifying under this subsection which shall be sufficiently consistent with the provisions for environmental review established under 40 CFR, Part 6, and the Secretary's environmental review standards and procedures established in Title 7.

(13) Establish, supervise, direct and account for the operations and functions of the personnel responsible for the enforcement of the laws, regulations, rules, permits, licenses, orders and program requirements of the Department of Natural Resources and Environmental Control. In exercising the powers, duties and functions under this subdivision, the Secretary may:

a. Employ enforcement personnel who shall be officially known as law-enforcement officers of the Department of Natural Resources and Environmental Control, but who may be designated as Natural Resources Police Officers and shall include environmental protection officers, Fish and Wildlife Agents and park rangers;

b. Classify law-enforcement officers of the Department of Natural Resources and Environmental Control according to rank, title or duties assigned as deemed appropriate;

c. Assign or reassign law-enforcement officers of the Department of Natural Resources and Environmental Control to the divisions, subdivisions and offices of the Department to perform enforcement duties as deemed appropriate;

d. Provide law-enforcement training for law-enforcement officers of the Department of Natural Resources and Environmental Control; and

e. Establish a central filing system to record and maintain a record of violations of statutes, rules, regulations, permit conditions, licenses, orders and program requirements administered by the Department of Natural Resources and Environmental Control.

(14) The Secretary is empowered to apply for and accept grants which the Secretary deems necessary or desirable to the performance of the functions of the Department, subject to Chapter 76 of Title 29. The Secretary is empowered to administer and distribute those funds in the form of grants to qualified entities when funds are available for such purposes. Qualified entities may include, but are not limited to, state, county and local agencies, educational institutions, not-for-profit organizations, corporations, and other businesses, and individual citizens.

(15) Not, any other law or regulation to the contrary notwithstanding, have authority to enter into any agreement with any person or entity subject to the Secretary's review or control which requires said person or entity to pay moneys to any third party other than the Department as part of an enforcement action, or to induce the Department to refrain from taking an enforcement action provided said limitation shall not apply for any provision negotiated as part of a settlement agreement or conciliatory order that would allow such person to undertake a supplemental environmental project that would result in an environmental benefit beyond that which is required under existing or anticipated regulations or standards.

(16)a. The Secretary shall be responsible for the administration and operation of the State Energy Office, and shall supervise all the required and discretionary programs currently underway within the State Energy Office. These include programs to promote energy efficient lighting and thermal systems, transportation programs aimed at reducing traffic and fuel usage and the procurement of energy efficient products and services. In addition, the State Energy Office shall work in cooperation with the State Public Service Commission and other State agencies and departments in the promotion of renewable fuels and energy supplies, improving the adequacy and reliability of energy supplies in Delaware and in assessing the environmental consequences of energy usage in Delaware. Further, the Secretary shall develop suitable and appropriate performance measures for the Energy Office and shall submit them as a component of the Department's annual budget submission.

b. The Secretary shall also be responsible for development of a state facilities energy management plan. The state facilities energy management plan shall be developed in conjunction with the Division of Facilities Management to ensure that energy conservation methods are employed in all new and existing facilities owned by state agencies or local school districts. The plan shall be approved by the Secretary of the Department of Natural Resources and Environmental Control and Director of the Office of Management and Budget. The state facilities energy management plan shall provide for, but not be limited to:

1. Development and maintenance of energy conservation standards for the purpose of reviewing the design, construction, renovation and maintenance of facilities owned by state agencies or local school districts;

2. A program of energy audits of facilities owned by state agencies or local school districts in cooperation with designated representatives of said facilities;

3. Development, maintenance and distribution to facilities owned by state agencies or local school districts of guidelines, recommendations and technical assistance for energy conservation measures to be employed, installed and monitored in said facilities;

4. A detailed description of the estimated energy and monetary savings, and environmental benefits.

29 Del. C. 1953, § 8003; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 579; 57 Del. Laws, c. 739, § 222; 58 Del. Laws, c. 76; 59 Del. Laws, c. 176, § 1; 59 Del. Laws, c. 372, § 2; 59 Del. Laws, c. 526, § 1; 60 Del. Laws, c. 258, § 1; 60 Del. Laws, c. 448, § 1; 64 Del. Laws, c. 331, § 1; 65 Del. Laws, c. 431, §§ 1, 2; 67 Del. Laws, c. 291, § 1; 69 Del. Laws, c. 291, §§ 226, 227; 69 Del. Laws, c. 303, §§ 2-4; 70 Del. Laws, c. 74, § 1; 70 Del. Laws, c. 105, § 25; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 482, § 1; 73 Del. Laws, c. 74, § 150(c); 74 Del. Laws, c. 110, § 121; 75 Del. Laws, c. 88, § 16(5); 75 Del. Laws, c. 353, § 81(a), (b); 77 Del. Laws, c. 430, §§ 61-65; 78 Del. Laws, c. 127, §§ 1, 13, 14; 78 Del. Laws, c. 290, § 230; 79 Del. Laws, c. 40, § 1.;

§ 8003A Powers, duties and functions of law-enforcement officers of the Department of Natural Resources and Environmental Control.

(a) The law-enforcement officers of the Department of Natural Resources and Environmental Control shall see to the enforcement of all laws, regulations, rules, permits, licenses, orders and program requirements of the Department of Natural Resources and Environmental Control.

(b) Law-enforcement officers of the Department of Natural Resources and Environmental Control shall have police powers similar to those of constables, peace officers and other police officers when enforcing the laws, regulations, rules, permits, licenses, orders and program requirements of the Department of Natural Resources and Environmental Control. Such police powers shall include, but not be limited to, powers of investigation, search, seizure, detention and arrest conferred by law on constables, peace officers and other police officers.

(c) Law-enforcement officers of the Department of Natural Resources and Environmental Control shall have the authority to serve and return summonses, subpoenas and warrants.

(d) Nothing contained in this section shall be construed to limit the statutory enforcement authorities, responsibilities or powers of enforcement personnel of the Department of Natural Resources and Environmental Control.

59 Del. Laws, c. 526, § 3; 63 Del. Laws, c. 436, §§ 1, 2; 70 Del. Laws, c. 105, §§ 26-28; 78 Del. Laws, c. 266, § 20.;



§ 8003A. Powers, duties and functions of law-enforcement officers of the Department of Natural Resources and Environmental Control

(a) The law-enforcement officers of the Department of Natural Resources and Environmental Control shall see to the enforcement of all laws, regulations, rules, permits, licenses, orders and program requirements of the Department of Natural Resources and Environmental Control.

(b) Law-enforcement officers of the Department of Natural Resources and Environmental Control shall have police powers similar to those of constables, peace officers and other police officers when enforcing the laws, regulations, rules, permits, licenses, orders and program requirements of the Department of Natural Resources and Environmental Control. Such police powers shall include, but not be limited to, powers of investigation, search, seizure, detention and arrest conferred by law on constables, peace officers and other police officers.

(c) Law-enforcement officers of the Department of Natural Resources and Environmental Control shall have the authority to serve and return summonses, subpoenas and warrants.

(d) Nothing contained in this section shall be construed to limit the statutory enforcement authorities, responsibilities or powers of enforcement personnel of the Department of Natural Resources and Environmental Control.

59 Del. Laws, c. 526, § 3; 63 Del. Laws, c. 436, §§ 1, 2; 70 Del. Laws, c. 105, §§ 26-28; 78 Del. Laws, c. 266, § 20.;



§ 8004. Relocation assistance

The Secretary of the Department of Natural Resources and Environmental Control is hereby empowered to expend state funds appropriated to the Department for land acquisition; to make relocation payments and to provide assistance in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970; provided, that the Secretary must expend funds for this purpose that are federally reimbursable under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, Public Law 91-646.

29 Del. C. 1953, § 8003A; 58 Del. Laws, c. 195.;



§ 8005. Division of Fish and Wildlife

The Division of Fish and Wildlife is established having powers, duties and functions as follows:

(1) The Division of Fish and Wildlife shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

a. The Board of Game and Fish Commissioners of this State pursuant to Chapters 1, 3 [repealed], 5, 7, 9, 11, 13, 17 and 58 [repealed] of Title 7.

b. The Delaware Commission of Shell Fisheries pursuant to Chapters 19, 21, 23 and 27 of Title 7 and Chapter 21 of Title 23.

(2) The administrative, ministerial, fiscal and clerical functions of the Atlantic States Marine Fisheries Commission set forth in Chapter 15 of Title 7 shall be performed by the Division of Fish and Wildlife. Except as otherwise provided in this subdivision, the membership, remuneration, organization, meetings, powers, duties and functions of the Atlantic States Marine Fisheries Commission shall remain as prescribed by Chapter 15 of Title 7.

29 Del. C. 1953, § 8004; 57 Del. Laws, c. 302, § 1.;



§ 8006. Council on Game and Fish

(a) There is established the Council on Game and Fish.

(b) The Council on Game and Fish shall serve in an advisory capacity to the Director of Fish and Wildlife and shall consider matters relating to the protection, conservation and propagation of all forms of fish and protected wildlife of this State and such other matters as may be referred to it by the Governor, Secretary of the Department or Director of Fish and Wildlife. The Council may also study, research, plan and advise the Director, the Secretary, and the Governor on matters it deems appropriate to enable the Division to function in the best possible manner.

(c) The Council on Game and Fish shall be composed of 9 members who shall be appointed for 3-year terms by the Governor.

(d) At least 4, but no more than 5, of the members of the Council shall be affiliated with 1 of the major political parties. At least 3, but no more than 4, of the members of the Council shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

29 Del. C. 1953, § 8005; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 739, § 238; 63 Del. Laws, c. 316, §§ 1, 2; 70 Del. Laws, c. 186, § 1.;

§ 8006A Council on Recreational Fishing Funding.

(a) There is established the Council on Recreational Fishing Funding.

(b) The Council on Recreational Fishing Funding shall serve in an advisory capacity to the Director of Fish and Wildlife and shall consider matters relative to funding of fishery-related projects as related to this State and such other matters as may be referred to it by the Governor, Secretary of the Department or Director of Fish and Wildlife.

(c) The Council on Recreational Fishing Funding shall be composed of 7 members who shall be appointed for 3-year terms by the Governor.

(d) At least 3, but no more than 4, of the members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the members of the Council shall be affiliated with the other major political party; provided, however, there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Council.

(e) One member of the House of Representatives (as designated by the Speaker of the House), 1 member of the Senate (as designated by the President Pro Tempore) and 1 member from the Department of Natural Resources and Environmental Control, Division of Fish and Wildlife, shall serve as ex-officio members of the Council.

(f) The Department ex-officio member shall prepare minutes of each Council meeting. These minutes must be approved by a quorum of Council members in order to be official.

(g) All members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council from the fishing license account.

(h) The Council shall meet no less than once per year but no more than twice per year. The Council shall provide nonbinding advice to the Department on fishery related construction priorities for the expenditure of funds generated from the sale of recreational fishing licenses in the coming year.

76 Del. Laws, c. 71, § 14.;



§ 8006A. Council on Recreational Fishing Funding

(a) There is established the Council on Recreational Fishing Funding.

(b) The Council on Recreational Fishing Funding shall serve in an advisory capacity to the Director of Fish and Wildlife and shall consider matters relative to funding of fishery-related projects as related to this State and such other matters as may be referred to it by the Governor, Secretary of the Department or Director of Fish and Wildlife.

(c) The Council on Recreational Fishing Funding shall be composed of 7 members who shall be appointed for 3-year terms by the Governor.

(d) At least 3, but no more than 4, of the members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the members of the Council shall be affiliated with the other major political party; provided, however, there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Council.

(e) One member of the House of Representatives (as designated by the Speaker of the House), 1 member of the Senate (as designated by the President Pro Tempore) and 1 member from the Department of Natural Resources and Environmental Control, Division of Fish and Wildlife, shall serve as ex-officio members of the Council.

(f) The Department ex-officio member shall prepare minutes of each Council meeting. These minutes must be approved by a quorum of Council members in order to be official.

(g) All members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council from the fishing license account.

(h) The Council shall meet no less than once per year but no more than twice per year. The Council shall provide nonbinding advice to the Department on fishery related construction priorities for the expenditure of funds generated from the sale of recreational fishing licenses in the coming year.

76 Del. Laws, c. 71, § 14.;



§ 8007. Council on Shell Fisheries

(a) There is established the Council on Shell Fisheries.

(b) The Council on Shell Fisheries shall serve in an advisory capacity to the Director of Fish and Wildlife and shall consider matters relating to the control and direction of the shellfish industry and the protection, conservation and propagation of shellfish of this State and such other matters as may be referred to it by the Governor, Secretary of the Department or Director of Fish and Wildlife. The Council may also study, research, plan and advise the Director, the Secretary and the Governor on matters it deems appropriate to enable the Division to function in the best possible manner.

(c) The Council on Shell Fisheries shall be composed of 7 members who shall be appointed by the Governor. The Council shall be composed of the following members:

One person engaged in commercial lobstering or conching;

One person engaged in commercial crabbing;

One person engaged in commercial oystering;

One person engaged in commercial clamming;

One person knowledgeable in marine fisheries;

One person representing recreational shell fishing;

One person, the Chairperson, to serve at the pleasure of the Governor.

The terms of the members shall be staggered. The first 2 appointees shall serve for a term of 1 year, the next 2 appointees shall serve for a term of 2 years and the next 2 shall serve for a term of 3 years. Thereafter, all new appointees shall serve for a term of 3 years.

(d) At least 3, but no more than 4, of the members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the members of the Council shall be affiliated with the other major political party; provided, however, there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Council. Additionally, at least 1 member of the Council shall be a resident of New Castle County, at least 1 member of the Council shall be a resident of Kent County and at least 1 member of the Council shall be a resident of Sussex County.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

29 Del. C. 1953, § 8006; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 739, § 239; 59 Del. Laws, c. 238, § 1; 67 Del. Laws, c. 289, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 294, §§ 1, 2.;



§ 8008. Division of Parks and Recreation

The Division of Parks and Recreation is hereby established having powers, duties and functions as follows:

(1) The Division of Parks and Recreation shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the State Park Commission of Delaware pursuant to Chapters 45, 47 and 58 [repealed] of Title 7.

(2) [Repealed.]

29 Del. C. 1953, § 8007; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 739, § 223; 59 Del. Laws, c. 372, §§ 3, 4; 78 Del. Laws, c. 209, § 1.;



§ 8009. Parks and Recreation Council

(a) There is established the Parks and Recreation Council.

(b) The Parks and Recreation Council shall serve in an advisory capacity to the Director of Parks and Recreation and shall consider matters related to the planning, acquisition, development, management, conservation and programming of lands and services under the jurisdiction of the Division, and such other matters as may be referred to it by the Governor, the Secretary of the Department of Natural Resources and Environmental Control or the Director. The Council shall review and recommend to the Department the approval of funding from the Conservation Trust Fund for park development projects and serve as the review authority for other state and federal funding programs if called upon to do so. The Council may also study, research, plan and advise the Director, the Secretary and the Governor on matters it deems appropriate to enable the Division to function in the best manner possible. The Council may also recommend to the Department for adoption, after public hearing, any rules and regulations as may be necessary to carry out any provisions of the section.

(c) The Parks and Recreation Council shall be composed of 11 members who shall be appointed as follows:

(1) Nine members shall be appointed by the Governor and shall be eligible for reappointment. The term of any member serving shall be for 3 years.

(2) At least 4 of the 9 members appointed by the Governor shall have experience and/or expertise in the management of recreation programs and parks. The remaining members may be composed of other related disciplines and interests including, but not limited to, cultural affairs, fish and wildlife, tourism, finance, conservation, marketing, special populations, education, Delaware State Parks friends organizations.

(3) The remaining 2 members shall be representatives of each of the Division's officially constituted advisory organizations: The Fort Delaware Society and the Natural Areas Advisory Council. These members shall be appointed annually by their respective organizations.

(d) No more than 4 of the members appointed by the Governor shall be affiliated with the same political party. Any person who declines to announce his or her political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incurred incident to their duties as members of the Council.

(f) Failure to attend 3 consecutive regular meetings of the Council in the absence of mitigating circumstances shall be construed as a request by that member to resign from the Council and a replacement may thereafter be appointed in his or her stead.

(g) A Chairperson shall be chosen by the members of the Council from among its membership and shall serve in that capacity for a term of 1 year. The Chairperson shall be eligible for reelection.

(h) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall serve out the remainder of the term.

29 Del. C. 1953, § 8008; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 739, § 240; 59 Del. Laws, c. 372, § 5; 67 Del. Laws, c. 430, § 2; 69 Del. Laws, c. 342, § 1; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 236, § 2; 78 Del. Laws, c. 209, § 2.;



§ 8010. Recreation Advisory Council

29 Del. C. 1953, § 8009; 57 Del. Laws, c. 302, § 1; 59 Del. Laws, c. 372, § 6; repealed by 78 Del. Laws, c. 209, § 3, eff. Feb.. 3, 2012.;



§ 8011. Water Infrastructure Advisory Council

(a) There is hereby established a Water Infrastructure Advisory Council.

(b) Definition. — "Wastewater facility" shall mean any property, easement, equipment, pipe, pump, plant or appurtenance used in any way to collect, transport, store, handle, treat or dispose of wastewater. "Surface water management" shall mean a strategy for the integration of drainage, flood control and stormwater management through habitat protection, restoration, and other green infrastructure. "Drinking water supply or water supply" facilities shall mean any property, equipment, pipe or other conveyance, pump, tower, tank or other storage device, well, filter and any other appurtenances used to collect, treat, store, and distribute the best quality water available to address strategies to correct, present or prevent future violations of health-based drinking water standards.

(c) The Water Infrastructure Advisory Council (the "Council") shall serve in an advisory capacity to the Secretaries of the Departments of Natural Resources and Environmental Control ("DNREC"), Health and Social Services ("DHSS") and Finance ("DOF") and collectively the ("Secretaries"). The Council shall be composed of 13 members appointed by the Governor with the advice and consent of the Senate. The Governor shall appoint a chairperson. Members of the Council shall serve for up to 3 years excluding the Chairperson who shall serve at the pleasure of the Governor. Members shall be appointed for staggered terms so that no more than 4 members' terms expire in any calendar year. There shall be at least 1 member who is a resident of New Castle County, 1 member who is a resident of Kent County, 1 member who is a resident of Sussex County, and 1 member who is a resident of the City of Wilmington. Members of the Council shall represent interest and possess expertise in the areas of wastewater, stormwater and drinking water infrastructure. Members may include, but not be limited to representatives from local government, non-profit environmental organizations, public health, agriculture and financial management. No more than 7 members shall be affiliated with any major political party.

(d) Members of the Council shall serve without compensation except that they shall be reimbursed for reasonable and necessary expenses incidental to their duties as members of the Council.

(e) The Council's duties and responsibilities shall include the following:

(1) To evaluate, establish, recommend, and adopt a long-term plan for the public funding of drinking water supply and wastewater facility infrastructure projects that shall cover a period of not less than 6 years. The plan shall be updated and prioritized on an annual basis and incorporated in DNREC's and DHSS's annual capital budget requests to the Governor. A copy of the adopted plan shall be submitted to members of the General Assembly on or before November 15 of each year beginning in calendar year 1995;

(2) To establish standards and procedures for persons to submit requests for funding the construction, repair, renovation or expansion of water supply and wastewater facilities and to recommend specific grants or loans, or both, in accordance with such standards and procedures using funds authorized for such purposes by act of the General Assembly or funds approved by the Delaware State Clearinghouse Committee. The Council shall develop and recommend projects for the planning, construction, repair, renovation or expansion of water supply and wastewater facilities to be funded in whole or in part by the Delaware Water Pollution Control Revolving Fund, the Drinking Water State Revolving Loan Fund (the "Funds") and any other source of funding authorized by the General Assembly;

(3) To develop and periodically update a nonbinding comprehensive, statewide water supply and wastewater facilities assessment to be presented in 3 sections, 1 for each county. The Council may retain the services of necessary professionals and may enter into agreements in order to prepare such an assessment. Each of the counties may, at its option, designate a county agency responsible for preparing the assessment for such county, provided however, that the assessments shall be prepared in a uniform manner pursuant to criteria established by the Council. In the absence of such a designation, the DNREC and DHSS shall be the lead agencies in coordinating preparation of the assessment. The assessment shall include, but not be limited to, a description of the status of existing water supply and wastewater facilities, the current usage thereof, the adequacy of existing water supply and wastewater facilities, projected long range requirements for such facilities, the compatibility of existing land use plans with existing and long range requirements of water supply and wastewater facilities, and recommendations for improvements to existing facilities;

(4) To recommend affordability standards for water supply and wastewater facility infrastructure projects. Such recommendations shall reflect the goals of establishing fair rates that equitably distribute the costs of water supply and wastewater facilities using public funds based upon usage and relying upon private firms to provide services if it is economical and in the public interest to do so; and

(5) The Council shall review and recommend the payment of administrative and operating expenses of the Council to the DNREC and DHSS.

(6) The Council shall make funding recommendations to the Secretaries of the DNREC and DHSS of drinking water and wastewater infrastructure projects that are "ready to proceed."

(f) The Council shall adopt all motions and approve the 6-year water supply and wastewater infrastructure plan, the assessment, and recommendations for loans or grants only by a majority vote of the entire membership of the Council. All voting shall be done in person and at regular or special meetings of the Council. The Council shall conduct a public meeting in each county prior to annual adoption of the 6-year water supply and wastewater infrastructure plan. The Council is subject to the applicable provisions of the Administrative Procedures Act [Chapter 101 of this title].

(g) The Council shall work in concert with the DNREC, DHSS, the Department of Transportation, the Delaware Economic Development Office, the Department of Agriculture, Conservation Districts, the Delaware Geological Survey, the Public Service Commission, the DOF, the Cabinet Committee on State Planning Issues and any other appropriate department, agency or committee focusing on statewide planning issues and each shall provide reasonable staff time and resources as may be required by the Council to fulfill its duties and responsibilities. The Council shall also work in concert with the Water Resources Agency of New Castle County and any other appropriate agency designated by the counties. The DNREC and DHSS shall be the lead agencies in coordinating support for the Council.

(h) The Council shall provide guidance and policy advice to the Governor and Secretaries and assistance in the statewide effort to develop infrastructure programs related to water supply, drainage, stormwater management and flood control. This guidance shall include State level direction to the DNREC and DHSS, and local agencies and operating units in the development of standardized processes and procedures for identifying and prioritizing problems and development of watershed-based solutions. The Council also shall provide guidance to the State in improving the quality of customer service and reviewing annual localized work plans.

(i) The Council shall provide assistance in defining areas of responsibility between the State and local agencies, and coordinating implementation and operations.

(j) The Council shall provide assistance to the State in the establishment of a central response unit coordinated by the DNREC to handle public calls relating to drainage, stormwater and flood control.

(k) The Council shall provide assistance in the statewide effort for the development of sustainable program funding options.

(l) The Council shall provide assistance in the development and evaluation of criteria for watershed-based plans for surface water management. The Council shall also provide assistance developing the priority needs for watershed plans. The Council shall assist in developing a strategy for long term planning for future growth as it relates to surface water management. This strategy may include options for private-public partnerships for infrastructure improvement and regional solutions.

69 Del. Laws, c. 303, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 219, §§ 1-5; 75 Del. Laws, c. 353, § 81(c)-(e); 77 Del. Laws, c. 430, § 66; 79 Del. Laws, c. 48, § 1.;



§ 8012. Division of Watershed Stewardship

The Division of Watershed Stewardship is established having powers, duties and functions as follows:

(1) The Division of Watershed Stewardship shall have the power to perform and shall be responsible for the performance of all of the powers, duties and functions heretofore vested in the Delaware Soil and Water Conservation Commission, pursuant to Chapters 39 and 41 of Title 7.

(2) The administrative, ministerial, fiscal and clerical functions of the Boards of Ditch Commissioners, set forth in Chapter 41 of Title 7, shall be performed by the Division of Watershed Stewardship. Except as otherwise provided in this subdivision, the membership, remuneration, organization, meetings, powers, duties and functions of the Boards of Ditch Commissioners shall remain as prescribed by Chapter 41 of Title 7.

29 Del. C. 1953, § 8011; 57 Del. Laws, c. 302, § 1; 77 Del. Laws, c. 430, § 67.;



§ 8013. Council on Soil and Water Conservation

Repealed by 77 Del. Laws, c. 341, § 1, effective July 2, 2010.;



§ 8014. Division of Air Quality, Division of Waste and Hazardous Substances and Division of Water

The Division of Air Quality, Division of Waste and Hazardous Substances and Division of Water is established having powers, duties and functions as follows:

(1) The Division of Air Quality, Division of Waste and Hazardous Substances and the Division of Water shall have the power to perform and shall be responsible for the performance of all of the powers, duties and functions heretofore vested in the Delaware Water and Air Resources Commission.

(2) The administrative, ministerial, fiscal and clerical functions of this State as a member of the Delaware River Basin Commission, set forth in Chapter 65 of Title 7, shall be performed by Division of Air Quality, the Division of Waste and Hazardous Substances and the Division of Water. Except as otherwise provided in this subdivision, the membership, remuneration, organization, meetings, powers, duties and functions of the Delaware River Basin Commission shall remain as prescribed by Chapter 65 of Title 7.

(3) The Division of Air Quality, the Division of Waste and Hazardous Substances and the Division of Water shall have the power to perform and shall be responsible for the performance of all of the powers, duties and functions heretofore vested in the Mosquito Control Commission and the State Highway Department pursuant to Chapter 19 of Title 16.

(4) The Division of Air Quality, the Division of Waste and Hazardous Substances and the Division of Water shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Department of Health and Social Services pursuant to § 122(3)d. of Title 16 only.

(5) The Division of Air Quality and the Division of Waste and Hazardous Substances shall have primary authority under this section for matters concerning solid and hazardous waste, underground and aboveground storage tanks, boiler safety, hazardous materials emergency response, accident release prevention, emergency planning and community right to know, hazardous substance site investigation and restoration, and air resources of the State. The Division of Water shall have primary authority under this section for matters concerning surface and groundwater, underwater and wetland resources of the State.

29 Del. C. 1953, § 8013; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 739, §§ 224-227; 58 Del. Laws, c. 52, § 2; 65 Del. Laws, c. 431, §§ 3, 4; 77 Del. Laws, c. 430, §§ 68, 69; 78 Del. Laws, c. 127, §§ 2, 3.;



§ 8015. Council on Environmental Control

Repealed by 77 Del. Laws, c. 341, § 2, effective July 2, 2010.;



§ 8016. Governor's Council on Natural Resources and Environmental Control

(a) There is established the Governor's Council on Natural Resources and Environmental Control.

(b) The Governor's Council on Natural Resources and Environmental Control shall be composed of the chairpersons of the councils to the respective divisions of the Department, as provided in this chapter, 1 of whom shall be designated by the Governor as Chairperson of the Governor's Council on Natural Resources and Environmental Control, and the Chairperson shall serve, as such, at the pleasure of the Governor.

(c) The terms of the members of the Governor's Council on Natural Resources and Environmental Control shall coincide with the terms for which the members serve as chairpersons of their respective councils.

(d) The Governor's Council on Natural Resources and Environmental Control shall advise, recommend and refer to the Secretary of the Department matters which, in its opinion, are of Departmental concern and shall consider such other matters as may be referred to it by the Governor or the Secretary of the Department. The Council may also study, research, plan and advise the Secretary and the Governor on matters it deems appropriate to enable the Department to function in the best possible manner.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

29 Del. C. 1953, § 8015; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 739, §§ 234, 235; 70 Del. Laws, c. 186, § 1.;

§ 8016A Community Involvement Advisory Council and Community Ombudsman.

(a) There is established the Community Involvement Advisory Council.

(b) The Community Involvement Advisory Council shall serve in an advisory capacity to the Secretary of the Department of Natural Resources and Environmental Control and shall consider such matters as the relationships and interactions between the Department and local communities throughout the State, communication and information flow between the Department and these communities, public participation in the decision-making processes of the Department, ensuring, to the extent practicable, that no community in the State is disparately affected by environmental impacts, matters related to addressing adverse environmental impacts on communities and other such matters as may be referred to it by the Governor or the Secretary. The Council may also study, research, plan and advise the Secretary on matters it deems appropriate to enable the Department to relate to and interact with communities in the best manner possible.

(c) The Community Involvement Advisory Council shall be composed of 11 members who shall be appointed by the Governor as follows:

(1) Four members shall be appointed for 3-year terms.

(2) Four members shall be appointed for initial 2-year terms.

(3) Three members shall be appointed for initial 1-year terms.

(4) Thereafter, all new appointees shall serve for a term of 3 years.

(d) Council membership shall include representatives from communities, community-based nonprofit organizations, environmental organizations, health care providers, local government, academic institutions and business/industry. Community representation shall include representatives of communities that potentially may be adversely impacted by environmental factors or conditions.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incidental to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

(h) The Department shall establish a position of Community Ombudsperson to serve as a liaison between the Department and communities statewide. The Department may establish Community Assistance Providers as may be appropriated by the General Assembly. The Community Ombudsperson and Community Assistance Providers shall engage communities in identifying and understanding environmental issues and addressing or resolving environmental problems, advocate for communities, assist communities in obtaining information on environmental issues, and serve as a point of contact for the Department with communities and community organizations. The Secretary shall provide to the General Assembly annually a summary of the activities and an assessment of the effectiveness of the Community Ombudsperson program.

73 Del. Laws, c. 117, § 9.;



§ 8016A. Community Involvement Advisory Council and Community Ombudsman

(a) There is established the Community Involvement Advisory Council.

(b) The Community Involvement Advisory Council shall serve in an advisory capacity to the Secretary of the Department of Natural Resources and Environmental Control and shall consider such matters as the relationships and interactions between the Department and local communities throughout the State, communication and information flow between the Department and these communities, public participation in the decision-making processes of the Department, ensuring, to the extent practicable, that no community in the State is disparately affected by environmental impacts, matters related to addressing adverse environmental impacts on communities and other such matters as may be referred to it by the Governor or the Secretary. The Council may also study, research, plan and advise the Secretary on matters it deems appropriate to enable the Department to relate to and interact with communities in the best manner possible.

(c) The Community Involvement Advisory Council shall be composed of 11 members who shall be appointed by the Governor as follows:

(1) Four members shall be appointed for 3-year terms.

(2) Four members shall be appointed for initial 2-year terms.

(3) Three members shall be appointed for initial 1-year terms.

(4) Thereafter, all new appointees shall serve for a term of 3 years.

(d) Council membership shall include representatives from communities, community-based nonprofit organizations, environmental organizations, health care providers, local government, academic institutions and business/industry. Community representation shall include representatives of communities that potentially may be adversely impacted by environmental factors or conditions.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incidental to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

(h) The Department shall establish a position of Community Ombudsperson to serve as a liaison between the Department and communities statewide. The Department may establish Community Assistance Providers as may be appropriated by the General Assembly. The Community Ombudsperson and Community Assistance Providers shall engage communities in identifying and understanding environmental issues and addressing or resolving environmental problems, advocate for communities, assist communities in obtaining information on environmental issues, and serve as a point of contact for the Department with communities and community organizations. The Secretary shall provide to the General Assembly annually a summary of the activities and an assessment of the effectiveness of the Community Ombudsperson program.

73 Del. Laws, c. 117, § 9.;



§ 8017. Books; records; access; annual report

(a) The Governor's Council on Natural Resources and Environmental Control shall have access to all books, records, reports and other documents relating to the Department of Natural Resources and Environmental Control unless otherwise prohibited by law.

(b) The various councils of the divisions of the Department of Natural Resources and Environmental Control shall have access to all books, records, reports and other documents relating to their respective divisions unless otherwise prohibited by law.

(c) The Chairperson of the Governor's Council on Natural Resources and Environmental Control and the chairmen of the councils of the divisions of this Department shall make an annual report of the activities of each of the councils to the Secretary of the Department, the Governor and the General Assembly and render such other reports as the Secretary, the Governor or the General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8016; 57 Del. Laws, c. 302, § 1; 70 Del. Laws, c. 186, § 1.;

§ 8017A Delaware Council on Greenways and Trails.

(a) There is hereby established the Delaware Council on Greenways and Trails (successor to the Delaware Coastal Heritage Greenways Council) created for the following purposes:

(1) Evaluate the natural, coastal, cultural historical and recreational resources of Delaware and determine which of these resources should be components of a Delaware Greenway network;

(2) Promote and encourage public agencies, nonprofit organizations, private organizations and individuals to create, where appropriate, physical linkages between components of Greenways. Such linkage may involve the acquisition or other methods that provide for the permanent protection of open space within Greenways and establishment of trails, walkways, bicycles routes and/or scenic highways throughout Greenways.

(b) The Delaware Council on Greenways and Trails shall serve in an advisory capacity to the Secretary of the Department. Duties of the Council shall include, but not be limited to, the following:

(1) Adopt criteria for the establishment and maintenance of Greenway links to serve the long-term needs of Delaware's environment and the recreational needs of the citizens of this State;

(2) Establish a program of cooperation and coordination with the governing bodies of the governmental planning department, counties, municipalities and other units of general government below the state level and with private nonprofit of public organizations to assist in the creation and preservation of natural, coastal, cultural, historical and recreational resources as Greenways throughout this State;

(3) Review and recommend to the Department for approval and funding of Greenway acquisition and development projects, to be funded from the Earnings Account of the Delaware Land and Water Conservation Trust Fund, established pursuant to § 5423(d) of Title 30;

(4) Enhance education and promotion of Delaware Greenways;

(5) Establish internal committees and/or encourage and promote establishment of new organizations, the purpose of which will be to develop and, where appropriate, implement strategies for a comprehensive greenway system;

(6) The Council may also recommend to the Department for adoption, after public hearing, any rules and regulations as may be necessary to carry out the provisions of the section.

(c) The Council shall be composed of 19 members. The Governor shall designate one member to serve as Chairperson. Members of the Council shall be:

(1) The Secretary of the Department of Natural Resources and Environmental Control or authorized designee;

(2) The Secretary of the Department of Transportation or authorized designee;

(3) The Secretary of the Department of Agriculture or authorized designee;

(4) The Director of the Division of Historical and Cultural Affairs;

(5) The Director of the Delaware Tourism Office;

(6) Eight members of the private or nonprofit sectors as shall be appointed by the Governor; provided, however, that any member of the former Delaware Coastal Heritage Greenway Council shall be permitted to complete any unexpired term;

(7) One member from the minority party and 2 members from the majority party of the Delaware House of Representatives appointed by the Speaker of the House;

(8) One member from the minority party and 2 members from the majority party of the Delaware State Senate appointed by the President Pro Tempore.

(d) Upon the expiration of the terms of the original members having designated terms, the terms of such members' positions thereafter shall be 3 years. For the members appointed to the positions indicated in subsection (c)(6) of this section, members registered in either major political party shall not exceed the other major political party by more than 1.

(e) The Secretary shall determine which applications eligible for funding under § 5423 of Title 30 shall be subject to review by this Council. Application reviewed and approved by the Council in paragraph (b)(3) of this section shall not be subject to the provisions of [former] § 7506(11) [repealed] of Title 7. Greenways projects shall qualify as projects under the provisions of § 5423 of Title 30.

68 Del. Laws, c. 377, § 1; 70 Del. Laws, c. 210, § 28; 70 Del. Laws, c. 290, §§ 11, 41; 77 Del. Laws, c. 236, §§ 1, 3, 4.;



§ 8017A. Delaware Council on Greenways and Trails

(a) There is hereby established the Delaware Council on Greenways and Trails (successor to the Delaware Coastal Heritage Greenways Council) created for the following purposes:

(1) Evaluate the natural, coastal, cultural historical and recreational resources of Delaware and determine which of these resources should be components of a Delaware Greenway network;

(2) Promote and encourage public agencies, nonprofit organizations, private organizations and individuals to create, where appropriate, physical linkages between components of Greenways. Such linkage may involve the acquisition or other methods that provide for the permanent protection of open space within Greenways and establishment of trails, walkways, bicycles routes and/or scenic highways throughout Greenways.

(b) The Delaware Council on Greenways and Trails shall serve in an advisory capacity to the Secretary of the Department. Duties of the Council shall include, but not be limited to, the following:

(1) Adopt criteria for the establishment and maintenance of Greenway links to serve the long-term needs of Delaware's environment and the recreational needs of the citizens of this State;

(2) Establish a program of cooperation and coordination with the governing bodies of the governmental planning department, counties, municipalities and other units of general government below the state level and with private nonprofit of public organizations to assist in the creation and preservation of natural, coastal, cultural, historical and recreational resources as Greenways throughout this State;

(3) Review and recommend to the Department for approval and funding of Greenway acquisition and development projects, to be funded from the Earnings Account of the Delaware Land and Water Conservation Trust Fund, established pursuant to § 5423(d) of Title 30;

(4) Enhance education and promotion of Delaware Greenways;

(5) Establish internal committees and/or encourage and promote establishment of new organizations, the purpose of which will be to develop and, where appropriate, implement strategies for a comprehensive greenway system;

(6) The Council may also recommend to the Department for adoption, after public hearing, any rules and regulations as may be necessary to carry out the provisions of the section.

(c) The Council shall be composed of 19 members. The Governor shall designate one member to serve as Chairperson. Members of the Council shall be:

(1) The Secretary of the Department of Natural Resources and Environmental Control or authorized designee;

(2) The Secretary of the Department of Transportation or authorized designee;

(3) The Secretary of the Department of Agriculture or authorized designee;

(4) The Director of the Division of Historical and Cultural Affairs;

(5) The Director of the Delaware Tourism Office;

(6) Eight members of the private or nonprofit sectors as shall be appointed by the Governor; provided, however, that any member of the former Delaware Coastal Heritage Greenway Council shall be permitted to complete any unexpired term;

(7) One member from the minority party and 2 members from the majority party of the Delaware House of Representatives appointed by the Speaker of the House;

(8) One member from the minority party and 2 members from the majority party of the Delaware State Senate appointed by the President Pro Tempore.

(d) Upon the expiration of the terms of the original members having designated terms, the terms of such members' positions thereafter shall be 3 years. For the members appointed to the positions indicated in subsection (c)(6) of this section, members registered in either major political party shall not exceed the other major political party by more than 1.

(e) The Secretary shall determine which applications eligible for funding under § 5423 of Title 30 shall be subject to review by this Council. Application reviewed and approved by the Council in paragraph (b)(3) of this section shall not be subject to the provisions of [former] § 7506(11) [repealed] of Title 7. Greenways projects shall qualify as projects under the provisions of § 5423 of Title 30.

68 Del. Laws, c. 377, § 1; 70 Del. Laws, c. 210, § 28; 70 Del. Laws, c. 290, §§ 11, 41; 77 Del. Laws, c. 236, §§ 1, 3, 4.;



§ 8018. Exemptions

The following positions set forth in this section shall be exempt from Chapter 59 of this title:

(1) Secretary of Natural Resources and Environmental Control;

(2) Director of Fish and Wildlife;

(3) Director of Parks and Recreation;

(4) Director of Watershed Stewardship;

(5) Director of Air Quality;

(6) Director of Waste and Hazardous Substances;

(7) Director of Water;

(8) [Repealed.]

(9) Director of Energy and Climate.

29 Del. C. 1953, § 8017; 57 Del. Laws, c. 302, § 1; 59 Del. Laws, c. 372, § 8; 65 Del. Laws, c. 431, §§ 6, 7; 74 Del. Laws, c. 110, § 122; 77 Del. Laws, c. 430, § 70; 78 Del. Laws, c. 127, §§ 4, 5; 78 Del. Laws, c. 290, § 231.;



§ 8019. Assumption of functions of prior agencies

The Department, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all of the powers, duties and functions vested by law in the Board of Game and Fish Commissioners, Delaware Commission of Shell Fisheries, State Park Commission, Delaware Soil and Water Conservation Commission and Delaware Water and Air Resources Commission immediately prior to the effective date of this chapter and which are not otherwise specifically transferred to the Department by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such commission.

29 Del. C. 1953, § 8018; 57 Del. Laws, c. 302, § 1; 57 Del. Laws, c. 739, § 236; 59 Del. Laws, c. 372, § 9.;



§ 8020. Appeals

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions transferred to the Department or to any division or subdivision thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

29 Del. C. 1953, § 8019; 57 Del. Laws, c. 302, § 1.;



§ 8021. Definitions and references in other laws

(a) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that the same are consistent with this chapter and in connection with a function transferred to the Department, be construed as referring and relating to the Department of Natural Resources and Environmental Control as created and established by this chapter.

(b) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that same are consistent with this chapter and in connection with a function transferred to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

29 Del. C. 1953, § 8020; 57 Del. Laws, c. 302, § 1.;



§ 8022. Annual report

The Secretary of the Department shall make an annual report of the Department's operations to the Governor and the General Assembly, and render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8021; 57 Del. Laws, c. 302, § 1.;



§ 8023. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

29 Del. C. 1953, § 8022; 57 Del. Laws, c. 302, § 1.;



§ 8024. Budgeting and financing

(a) The Secretary, in cooperation with the division directors, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

(b) Special funds may be used in accordance with approved programs, grants and appropriations.

29 Del. C. 1953, § 8023; 57 Del. Laws, c. 302, § 1.;



§ 8025. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to, and give full force and effect to, this chapter.

29 Del. C. 1953, § 8025; 57 Del. Laws, c. 739, § 237.;



§ 8026. Disposition of lost, abandoned or stolen property in custody of Department

(a) Whenever any personal property of any kind, except money, comes into the custody of the Department of Natural Resources and Environmental Control, and the person entitled to possession of said property cannot be located or fails to claim the property for a period of at least 30 days, the Secretary of the Department of Natural Resources and Environmental Control may dispose of the property by turning possession and custody of the property over to the Superintendent of the State Police for disposition pursuant to procedures set forth in § 8307 of Title 11.

(b) Upon receipt of any personal property of any kind, except money, from the Department of Natural Resources and Environmental Control, the Superintendent of the State Police may dispose of said personal property at public sale upon proof that said property was held by the Department of Natural Resources and Environmental Control and/or the State Police for a period of not less than 1 year, and upon proof that the person entitled to possession of said property has failed to claim the property during the 1 year period the Department of Natural Resources and Environmental Control and/or the State Police held the property.

(c) After payment of expenses to the Department of Natural Resources and Environmental Control and the State Police for the amount of any storage or tow charges that are incurred by said Department and State Police during the period in which the property was in custody, and after the payment of all liens to which said property was subject in the order of their priority, the proceeds from the sale of said property shall be disposed of in accordance with the procedures of § 8307 of Title 11.

(d) Employees of the Department of Natural Resources and Environmental Control shall deliver custody of lost, abandoned or stolen money which comes into their possession in connection with the performance of their duties to the Secretary or such person the Secretary may designate and whenever any lost, abandoned or stolen money comes into the custody of the Department of Natural Resources and Environmental Control, the Secretary of said Department shall make a reasonable effort to locate the owner thereof. If the owner of any stolen money cannot be located or fails to claim such stolen money within 1 year from the date that it came into the custody of said Department, such money shall become the property of the State, and shall be transferred to the General Fund of the State. If the owner of any lost or abandoned money cannot be located or fails to claim such lost or abandoned money within 1 year from the date that it came into the custody of said Department, such money shall become the property of the person who delivered custody of such money to the Department and shall be returned by the Secretary of the Department to such person as soon as is practicable after the 1-year period. However, if the person who delivered custody of such lost or abandoned money is an employee of said Department such money shall become the property of the State and shall be transferred to the General Fund of the State after the 1-year period.

(e) This section shall apply to any personal property of any kind, which comes into the custody of the Department of Natural Resources and Environmental Control as a result of either finding lost, abandoned or stolen property, or an investigation or enforcement action made pursuant to Title 7.

63 Del. Laws, c. 299, § 2; 70 Del. Laws, c. 186, § 1.;



§ 8027. Notification

Except for land acquired by approval of the Open Space Council or approved through a bond and capital improvements act, land shall not be purchased by the Department of Natural Resources and Environmental Control without prior approval of the Cochairs of the Joint Legislative Committee on the Capital Improvement Program; provided, however, that the Department is not prohibited from conducting studies, surveys or other contractual arrangements that would normally precede land acquisition procedures. The Department is also required to provide cost estimates to the cochairs of the Joint Finance Committee and the Bond Bill Committee; these estimates will include costs to develop infrastructure, and the number of positions needed to maintain the land and the associated personnel costs.

73 Del. Laws, c. 310, § 20.;



§ 8028. Division of boiler safety

74 Del. Laws, c. 110, § 123; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 127, § 6, eff. July 13, 2011.;



§ 8029. Council on boiler safety

74 Del. Laws, c. 110, § 124; repealed by 78 Del. Laws, c. 127, § 6, eff. July 13, 2011.;



§ 8030. Energy Efficiency Investment Fund

(a) The Division of Energy and Climate shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Delaware Energy Office, also referred to as the "Energy Office," "State Energy Office," "DEO" and "State Energy Coordinator," pursuant to: Chapter 76 of Title 16; Chapters 1, 10 and 15 of Title 26; this chapter; and Chapter 64 of this title.

(b) The Department of Natural Resources and Environmental Control shall manage the Energy Efficiency Investment Fund. The Fund shall be used to incentivize investments in energy efficiency by consumers or users of gas or electricity whose purchase of those commodities from a distributor is subject to the public utility tax on gas or electricity imposed by Chapter 55 of Title 30. The Department shall support implementation of projects that reduce the use of gas, electricity, or other sources through the issuance of competitive grants, low-interest loans, or other financing support from the Fund. The Department shall establish the contents and deadline for applications for financing from the Fund and shall give preference to those applications proposing projects that are anticipated to produce the greatest reduction in energy consumption per Fund dollar invested, improve environmental performance, spur capital construction and facility modernization, encourage job retention and creation, and are likely to be substantially complete no later than 1 year following the issuance of financing from the Fund. In no event shall the Fund provide grant funding for more than 30 percent of the costs of any proposed project or support projects already receiving support from the Green Energy Fund under this chapter or the Strategic Fund under subchapter I-B of Chapter 50 of this title. The Fund shall be administered in consultation with the Sustainable Energy Utility and the Delaware Economic Development Office. The Department shall make an annual report on the use of the Energy Efficiency Investment Fund and the value of energy savings resulting therefrom to the Governor's Energy Advisory Council and the General Assembly not later than August 30 of each year after 2011. The Department shall retain no more than 4 percent of the Fund for expenses to administer this section. All terms used herein that are defined in Chapter 55 of Title 30 shall have the same definition used in that chapter.

78 Del. Laws, c. 75, § 5; 78 Del. Laws, c. 290, § 232.;






Subchapter II The Delaware Energy Act

§ 8051. Short title; declaration of policy

(a) This subchapter shall be known and may be cited as "The Delaware Energy Act."

(b) The General Assembly finds and declares that:

(1) An adequate, reliable, and continuous supply of energy is essential to the health, safety, and welfare of the citizens of this State and to the sustained growth of the State's economy;

(2) Shortages of non-renewable energy resources could threaten the reliable supply of energy in the State;

(3) Inefficient energy consumption leads to increased air pollution from traditional means of producing energy, which may be significantly mitigated by the development of efficiency programs and alternative energy resources;

(4) Growth and inefficient energy usage must be addressed programmatically to continue the social, economic and environmental vitality of the State;

(5) The State must provide for the development of a comprehensive state energy policy which will ensure an adequate, reliable and continuous supply of energy and which is protective of public health and the environment and which promotes our general welfare and economic well-being;

(6) The establishment of the State Energy Office is in the public interest and will promote the general welfare by assuring coordinated and efficient management of state energy policy.

(c) It is the purpose and intent of the General Assembly:

(1) To establish the State Energy Office within the Department of Natural Resources and Environmental Control;

(2) To provide for development and maintenance of a comprehensive state energy plan;

(3) To provide for the development and maintenance of a state emergency energy shortage contingency plan;

(4) To provide for the development of a state facilities energy management plan;

(5) To reduce, to the maximum extent possible, the environmental consequences of energy generation and use in the State;

(6) To achieve effective management of energy functions within the state government;

(7) To encourage and ensure full and effective public participation in the formulation and implementation of a state energy plan.

74 Del. Laws, c. 38, § 1.;



§ 8052. Definitions

For the purposes of this subchapter:

(1) "Cost effective energy efficiency projects" means energy efficiency improvements including, but not limited to, wall, floor and ceiling/attic insulation, lighting and electrical upgrades, window replacements and HVAC tune-ups and replacements with a return on investment (ROI) of less than 3 years based upon materials and labor.

(2) "Customer" means any person that has constructed, purchased or leased Renewable Energy Technology and placed it in service in this State for the purpose of generating or receiving energy in this State, including the owner/operator of any building or facility, but not the occupants thereof, that supplies energy to the occupants of such building or facility.

(3) "Person" means and includes an individual, a trust, estate, partnership, limited liability company, association, company or corporation.

(4) "Renewable energy technology" or "alternative energy technology" means and includes any of the following machinery, equipment, or real property:

a. Hydroelectric generators, located at existing dams or in free-flowing waterways, and related devices for water supply and control, and converting, conditioning, and storing the electricity generated;

b. Wind equipment, required to capture and convert wind energy into electricity or mechanical power, and related devices for converting, conditioning and storing the electricity produced;

c. Solar energy equipment, and related devices necessary for collecting, storing, exchanging, conditioning or converting solar energy to other useful forms of energy;

d. Geothermal heat pumps and geothermal heat pump systems;

e. Fuel cells and fuel cell systems; and

f. Biodiesel manufacturing facilities.

(5) "Solar energy equipment" means any equipment that uses solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, daylighting, generating electricity, distillation, desalinization, detoxification or the production of industrial or commercial process heat, and includes related devices necessary for collecting, storing, exchanging, conditioning or converting solar energy to other useful forms of energy.

74 Del. Laws, c. 38, § 1; 74 Del. Laws, c. 87, § 1; 75 Del. Laws, c. 160, § 1; 77 Del. Laws, c. 452, § 1.;



§ 8053. State Energy Office; State Energy Coordinator; establishment; powers and duties

(a) There is hereby established the State Energy Office within the Department of Natural Resources and Environmental Control, Office of the Secretary.

(b) The Director of the Division of Energy and Climate is the administrator and head of the State Energy Office and is the State Energy Coordinator, who shall:

(1) Be qualified by training or experience to perform the duties of the Office; and

(2) Perform such functions in the administration of the State Energy Office as the Secretary of the Department of Natural Resources and Environmental Control may from time to time require.

(c) The State Energy Office shall:

(1) Act as a central repository and clearinghouse for collection and dissemination of data and information on energy resources and energy matters in the State, including but not limited to:

a. Data on energy supply, demand, costs, projections and forecasts;

b. Inventory data on energy research and development projects, studies, or other programs conducted in the State under public or private supervision or sponsorship, and the results thereof; and

c. The environmental impacts of energy generation and use and the means of reducing those impacts through alternative fuels, innovative energy technologies, conservation or other means.

(2) Coordinate with other state and federal agencies including, but not limited to, the Delaware Public Service Commission, the Office of State Planning and Coordination, the Office of Management and Budget, the Delaware Economic Development Office, the Delaware Emergency Management Agency and the Department of Agriculture in carrying out its duties under this subchapter;

(3) Recommend legislative or other initiatives to the Secretary, and hence to the Governor and General Assembly, that will enable or assist the State, its instrumentalities, or private citizens, to secure federal funds made available to states and individuals to support energy conservation programs and initiatives, whatever form those funds take;

(4) Provide for a program of energy audits of facilities owned by instrumentalities of the State in cooperation with designated representatives of said facilities;

(5) Provide for the training and certification of energy auditors to conduct energy audits as may be necessary and proper to carry out the purposes and policies of this subchapter, or any other energy-related law applicable to this State;

(6) Assist the Division of Facilities Management in developing the state facilities energy management plan as required in § 8806(c) of Title 29; and

(7) Facilitate the development of a comprehensive State Energy Plan designed to protect the health, safety and welfare of the citizens and economy of the State and which shall include, but not be limited to:

a. Encouraging and promoting conservation of energy through reducing wasteful, uneconomical or inefficient uses of energy;

b. Encouraging and promoting the use of renewable electric generation facilities and alternate energy technologies by residential and commercial consumers; and

c. Encouraging and promoting such other energy efficiencies and conservation goals, methods, standards, training, programs and policies that are consistent with the intent of this subchapter, especially those directed toward improving end-use efficiency among the State's energy consumers.

74 Del. Laws, c. 38, § 1; 74 Del. Laws, c. 87, § 2; 75 Del. Laws, c. 88, § 16(5); 78 Del. Laws, c. 290, § 233.;



§ 8054. Cabinet Committee on Energy

(a) A Cabinet Committee on Energy is established and shall serve in an advisory capacity to the Governor. It shall be comprised of the following members:

(1) The Secretary of the Department of Natural Resources and Environmental Control.

(2) The Secretary of the Department of Agriculture.

(3) The Secretary of the Department of Transportation.

(4) The Secretary of the Department of Health and Social Services.

(5) The Secretary of the Department of Safety and Homeland Security.

(6) The Secretary of the Department of State.

(7) The Director of the Delaware Economic Development Office.

(8) The Director of the Office of Management and Budget.

(9) Such others as the Governor may designate.

(b) The Governor shall designate 1 member to serve as Chairperson of the Committee.

(c) The Committee shall consider matters relating to energy issues and use in state government, including, but not limited to:

(1) Developing programs for state agencies to save energy through energy efficiency in facility construction and operation, energy and equipment procurement.

(2) Setting comprehensive goals and prioritizing programs based on the cost effectiveness of energy saving measure.

(3) Developing and implementing the use of transportation energy reduction methods for employees.

(4) Identifying opportunities for the use of fuel cells and solar energy equipment to meet the energy needs of agencies and/or state buildings.

(d) The State Energy Office shall provide staffing assistance to the Cabinet Committee on Energy.

74 Del. Laws, c. 415; 75 Del. Laws, c. 88, §§ 21(13), 38.;



§ 8055. Governor's Energy Advisory Council

(a) There is hereby established the Governor's Energy Advisory Council.

(b) The Governor's Energy Advisory Council shall monitor Delaware's energy system, identify and propose actions to enhance Delaware's energy system and provide counsel to the Governor on promoting an economic, reliable and competitive energy market for all Delaware consumers.

(c) The Governor's Energy Advisory Council shall be assigned the following responsibilities:

(1) Developing implementation plans for recommendations from the 2003 "Delaware Energy Task Force Report to the Governor" and tracking ongoing implementation efforts.

(2) Spearheading the updating of the Delaware Energy Plan every 5 years from date of enactment. The updating process shall include a process for public input and measures for progress in attaining goals identified in the plans.

(3) Monitoring federal, state and regional energy issues, identifying the impacts on Delaware and recommending actions to the Governor in response to identified issues.

(4) Other duties as referred by the Governor.

(d) The Governor's Energy Advisory Council shall be composed of 17 members as follows:

(1) A Chair to be appointed by the Governor for a term of 3 years and who shall be eligible for re-appointment for terms of 3 years.

(2) Chair of the Cabinet Committee on Energy.

(3) Chair of the Public Service Commission.

(4) The Public Advocate.

(5) Chair of the Weatherization Assistance Program Policy Advisory Council.

(6) Nine members who shall be appointed by the Governor representing, to the extent possible, the following constituencies: electricity transmission; electricity distribution; electricity generation; agriculture and/or agribusiness; municipal utilities; renewable energy; innovative energy technology; transportation fuels and environmental interests. These members shall be appointed by the Governor as follows:

a. Three members shall be appointed for 3-year terms;

b. Three members shall be appointed for initial 2-year terms.

c. Three members shall be appointed for initial 1-year terms;

d. Thereafter, appointees shall serve for 3-year terms.

(7) The Secretaries of Transportation, Natural Resources and Environmental Control and Agriculture and the Director of Economic Development shall serve as ex-officio members.

(e) An appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term. Members shall continue to serve after the expiration of their terms until they resign, are reappointed or replaced.

(f) Members of the Advisory Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members in accordance with state law.

74 Del. Laws, c. 415.;



§ 8057. Green Energy Fund

(a) The State Energy Office shall administer moneys in the Green Energy Fund, in consultation with other offices within Department of Natural Resources and Environmental Control (DNREC), the Delaware Economic Development Office and the Division of the Public Advocate, through a program of environmental incentive grants and loans for the development, promotion and support of energy efficiency programs and renewable or alternative energy technology in the State.

(b) The State Energy Office shall establish standards, procedures and regulations governing the administration of the Green Energy Fund which are not inconsistent with this subchapter. Up to 7.5% of the moneys deposited in the Green Energy Fund each year may be used for administration of the Fund, and an additional 2.5% of the moneys may be used for outreach activities including marketing, advertising and workshops.

(c) The goals which shall guide use of the Green Energy Fund include:

(1) Fostering use of energy efficient, renewable and environmentally friendly energy technologies throughout the State in the residential, commercial, industrial, public and agricultural sectors;

(2) Promoting research, development and demonstration projects in the fields of energy efficiency and renewable energy technologies;

(3) Advocating green public policy initiatives;

(4) Establishing and supporting education and public awareness programs;

(5) Pursuing community outreach programs;

(6) Supporting the development of green industries and generators in the State;

(7) Encouraging the construction, maintenance and operation of green buildings, schools and residential developments; and

(8) Creating market incentives for the pursuit of renewable energy resources by energy providers in the State.

(d) The Green Energy Fund shall be used for programs in Delaware including, but not limited to:

(1) The Green Energy Endowment Program:

a. The Green Energy Endowment Program shall provide cash grants from the Green Energy Fund to customers that have constructed, purchased, leased or who have executed a power purchase agreement for renewable energy technology and have placed such renewable energy technology in service.

b. Any 1 cash grant for any 1 project shall be no more than is necessary to promote deployment of renewable energy technologies. The level of incentive shall be set by the Secretary, in consultation with the Sustainable Energy Utility Oversight Board, and may be amended from time to time to respond to market conditions.

c. Persons eligible for cash grants under the Green Energy Endowment Program shall include:

1. Persons in Delaware receiving services from Conectiv, or its successor, after the adoption of a restructuring plan pursuant to § 1005(a) of Title 26; and

2. Persons in Delaware receiving services from a nonregulated electric supplier which is contributing to the Green Energy Fund.

d. Grants made under the Green Energy Endowment Program shall not exceed 65% of all expenditures from the Green Energy Fund on an annual basis.

e. Funds available for grants under the Green Energy Endowment Program will be allocated into a residential pool and a nonresidential pool on an annual basis. Sixty percent of the funds available for grants under the Green Energy Incentive Program will be allocated to the residential pool and 40% of the funds available for grants under the Green Energy Endowment Program will be allocated to the nonresidential pool.

f. For all new Green Energy Endowment Program applicants who have not, as of July 28, 2010, received a commitment of funding from DNREC, must first, before applying for a grant under this program, conduct a home performance with Energy Star audit, using a Building Performance Institute or equivalent certification program trained professional, and identify cost-effective energy efficiency projects. Newly constructed homes and commercial buildings must receive Energy Star certification or an equivalent third-party green building certification in order to receive funding under this program.

(2) The Technology Demonstration Program:

a. The Technology Demonstration Program shall provide cash grants equal to 25% of the cost of a project which demonstrates the market potential of Renewable Energy Technology in Delaware, with no 1 grant for any 1 project to exceed $200,000.

b. Grants made under the Technology Demonstration Program shall not exceed 25% of all expenditures from the Green Energy Fund on an annual basis.

(3) The Research and Development Programs:

a. Under the Research and Development Programs monies will be expended from the Green Energy Fund:

1. To support qualifying research and graduate studies in Delaware in energy efficiency and renewable energy technologies; and

2. To provide grants equal to no greater than 35% of the cost of project for the development of a product in Delaware directly related to Renewable Energy Technology, including but not limited to any product improving the engineering of, adapting or developing Renewable Energy Technology either as an independent piece of Renewable Energy Technology or as a component thereof, with no 1 grant for any one project to exceed $250,000.

b. Grants made under the Research and Development Programs, in the aggregate, shall not exceed 10% of all expenditures from the Green Energy Fund on an annual basis.

(4) Solar Energy Curriculum Program. — The Solar Energy Curriculum Program shall provide cash grants from the Green Energy Fund to high schools in Delaware that are Delmarva Power customers and that create a course, or curriculum, that teaches the science, economics, policy, and hands-on installation of solar photovoltaic technology. Grants made under this program shall provide 100% funding for the installation of a solar photovoltaic system to be used as part of the qualifying school's solar energy curriculum. Total funding may not exceed $10,000 per school for solar equipment only, and shall not prevent the school from participating in the Green Energy Endowment Program. Green Energy Fund dollars committed to such installations shall not exceed $100,000 per year total. The Energy Office shall establish appropriate curriculum eligibility criteria before awarding any such grants.

(5) Unexpended Funds. — Any amount allocated to the Green Energy Endowment Program, the Technology Demonstration Program and the Research and Development Programs and not expended during a particular year shall be considered as part of the Green Energy Fund and available for allocation and expenditure in subsequent years. Provided the Controller General approves, annual funds collected and unused during 1 fiscal year that have been apportioned to the commercial sector in the Green Energy Endowment Program may be moved for use in the residential sector in following years to allow the Energy Office to satisfy application queues should they develop.

(6) The Secretary may, in the event the Endowment program described in paragraph (d)(1) of this section above is unable to keep pace with demand, indefinitely suspend the Technology Demonstration and Research and Development programs defined in paragraphs (d)(2) and (3) of this section and direct all available funds to the Green Energy Endowment Program until such time as any queue is eliminated and all applicants have received their authorized payment.

(e) Upon a finding by the Secretary, in consultation with the Sustainable Energy Utility Oversight Board, that the incentives provided for renewable energy technologies through the operation of the Delaware Renewable Energy Portfolio Standard as authorized under subchapter III-A, of Chapter 1, of Title 26, are substantially equivalent to or exceed those allowed under this chapter, the Secretary may, providing that all approved applicants receive payments offered under the Green Energy Endowment Program, suspend in part or in full, the Green Energy Endowment Program, the Technology and Demonstration Program and/or the Research and Development Program under paragraphs (d)(1)-(3) of this section and reallocate revenues authorized under § 1014(a) of Title 26 to alternative incentive programs to promote energy efficiency and green building programs, renewable energy loan programs and incentive programs for nonprofit organizations. In the event the Secretary makes such a finding in consultation with the Sustainable Energy Utility Oversight Board, the Secretary shall provide to the Chairs of the House and Senate Energy Committees the Secretary's rationale for such a finding and a full description of the new program to be implemented.

(f) Incentives provided through the Green Energy Fund shall be exempt from taxation by the State and by the counties and municipalities of the State.

74 Del. Laws, c. 38, § 1; 74 Del. Laws, c. 87, § 3; 74 Del. Laws, c. 415; 75 Del. Laws, c. 160, §§ 2, 3; 76 Del. Laws, c. 166, §§ 2-6; 77 Del. Laws, c. 452, §§ 2-7.;



§ 8058. Rules and regulations

The Secretary shall promulgate rules and regulations governing the administration of the State Energy Office or that are necessary to carry out the provisions of this subchapter.

74 Del. Laws, c. 38, § 1; 74 Del. Laws, c. 415.;



§ 8059. Sustainable Energy Utility

(a) Definitions. — As used in this section:

(1) "Agency" means any state agency, authority, or any political subdivision of the State or local government, including, but not limited to, county, city, township, village or municipal government, local school districts, and institutions of higher education, any state-supported institution, or a joint action agency composed of political subdivisions.

(2) "Contract Administrator" means an entity or person contracted through competitive bid by the Delaware Energy Office that manages the functions and responsibilities of the SEU.

(3) "Fiscal agent" means an entity or person contracted by the Delaware Energy Office to assist in the financial management of the SEU.

(4) "Implementation contractor" means any entity competitively contracted by the SEU to implement specific programs and services.

(5) "SEU Oversight Board" ("the Board") means a board comprised of public, academic and private sector representatives that acts to establish and revise SEU performance targets and to oversee SEU program planning, implementation, and evaluation to ensure compliance with performance targets.

(6) "Sustainable Energy Utility" ("SEU") is the nonprofit entity under which the contract administrator must operate according to the provisions of this section to develop and coordinate programs for energy end-users in Delaware for the purpose of promoting the sustainable use of energy in Delaware.

(b) Intent of legislation. — The General Assembly finds that there remain in Delaware significant, cost-effective opportunities to acquire end-user energy efficiency savings that can lower customers' bills and reduce the environmental impacts of energy production, delivery, and use. Delaware has an opportunity to create new markets for customer-sited renewable energy generation that will help build jobs in Delaware, improve our national security, keep value within the local economy, improve energy reliability, and protect Delawareans from the damaging effects of recurrent energy price spikes.

(c) Sustainable Energy Utility administrative organization. —

(1) This section creates the "Sustainable Energy Utility" ("SEU"). The SEU program through the contractor administrator shall design and deliver comprehensive end-user energy efficiency and customer-sited renewable energy services to Delaware's households and businesses. The SEU shall be unaffiliated with any of the State's electric or gas utilities, public or private, and it will operate through the contract administrators under contract to the Delaware Energy Office ("Energy Office" or "DEO") under the direction of the State Energy Coordinator. The SEU shall be known by a trade name to be determined by the Delaware Energy Office.

(2) Routine administration of the SEU shall be managed by a contract administrator. The funds to support the SEU's activities shall be managed by a fiscal agent. This institutional structure, with ultimate responsibility for oversight residing with the Delaware Energy Office under the direction of the State Energy Coordinator and the Oversight Board, as detailed in subsections (d) and (e) of this section, is intended to protect not only the SEU's independence, but also to assure that its performance is continually and closely monitored and that it always has the strongest incentives to operate as efficiently as possible. The SEU contract administrator ("CA") and fiscal agent ("FA") will be selected by the Delaware Energy Office through an open, competitive bidding process.

(d) Responsibilities of the Delaware Energy Office. — The Delaware Energy Office shall assume the following responsibilities relating to the development, implementation, and monitoring of the SEU:

(1) The Energy Office shall prepare requests for proposals (RFPs) to solicit bid proposals to engage each of the 2 administrator contractors: the SEU contract administrator and the fiscal agent. The RFPs shall be open to public comment, amended if necessary, and then submitted to the Oversight Board for approval prior to release. To maintain independence between each of the administrative functions, any bidder for an administrator contract, and any bidder's affiliate, shall not concurrently hold or be awarded the other administrator contract. Neither shall any bidder for the contract administrator be affiliated with a utility, public or private, that operates in Delaware, or any agency of Delaware, or any entity providing power or fuel to Delaware's distribution utilities or residents.

a. The Energy Office shall determine and describe in detail in the RFPs the following: the roles of each contracted position; the relevant performance targets set by legislation, the Energy Office or the Oversight Board; the bidding and contract procedures; the criteria for evaluation of bid proposals; and the annual reporting requirements. In addition, the Energy Office shall define performance incentives such that if the SEU exceeds program targets by 120% it shall receive a bonus, and if the SEU achieves less than 80% of program targets it shall be charged a penalty. By written agreement between the DEO and the SEU, performance incentives may be passed through to implementation contractors when the DEO and SEU decide this is in the best interest of the State's development of sustainable energy resources.

b. The Energy Office must require bidders for the SEU contract administrator to present, in their proposals, plans including, but not limited to: evaluation, monitoring and verification of program performance; data collection and management; and financial management.

c. The Energy Office shall ask bidders for the SEU contract administrator to describe how they will obtain information from, and be responsive to, the public, and how bidders intend to resolve disputes with stakeholders and customers.

d. The Energy Office shall evaluate the proposals based on criteria outlined in the RFP and then select and hire the contractors for the 2 positions.

e. The Energy Office shall determine the contract period for each administrator position, but such periods shall be no less than 3 years and no more than 5 years. The Energy Office may offer a renewal contract to a current contractor for 1 additional contract term, provided the contractor has met or exceeded expectations and the Oversight Board approves of the renewal. The contract must be open to the public through the RFP process after 2 consecutive terms by 1 contractor.

(2) The Energy Office shall report biannually to the Oversight Board on the progress of the SEU and the management of the contract administrator and fiscal agent contracts.

(3) The Energy Office shall ensure continuity of program implementation and sufficient carry-over funding during the transition period between the end of 1 SEU contract term and the beginning of another SEU contract term, so that Delawareans may still have regular access to sustainable energy services during transitional periods.

(4) The Energy Office must use the appropriate responsibilities outlined in the subsections (f) and (g) of this section to develop additional RFP guidelines for each contractor.

(5) The Energy Office shall develop appropriate means to issue Renewable Energy Credits and Solar Renewable Energy Credits, as defined in § 352 of Title 26, for renewable energy technologies sited in Delaware.

(e) SEU Oversight Board. —

(1)a. The SEU Oversight Board shall consist of 11 members and shall include the Secretary of the Department of Natural Resources and Environmental Control or the Secretary's designee, and the Public Advocate or the Public Advocate's designee. Seven members of the SEU Oversight Board shall be appointed by and serve at the pleasure of the Governor: 1 representative from academia, 1 representative from the nonprofit community with experience servicing the low to moderate income community, 1 representative from the nonprofit environmental community, 1 representative from the nonprofit energy community, 1 representative from the business community, and 2 representatives from the financial/accounting community. Two members of the SEU Oversight Board shall be members of the General Assembly: 1 from the Senate, who shall be appointed by and serve at the pleasure of the President Pro Tempore, and 1 from the House of Representatives who shall be appointed by and serve at the pleasure of the Speaker of the House. The Board shall elect 1 of its members to serve as a chairperson by a majority vote. The State Energy Coordinator in the Delaware Energy Office shall serve on the board in an ex officio nonvoting capacity. The existing SEU Oversight Board shall continue to serve until the Governor has appointed 7 members of the SEU Oversight Board. The initial Board members appointed to replace the existing SEU Oversight Board shall be appointed for terms of 2 to 4 years. The terms of the Board members shall be staggered. After the initial appointments to the SEU Oversight Board have been made, any subsequent Board member appointed or reappointed to replace any sitting Board member shall be appointed for a term of 4 years.

b. The SEU Oversight Board shall be governed by and subject to the Delaware Freedom of Information Act [Chapter 100 of this title].

c. The SEU Oversight Board shall include a provision in its bylaws pertaining to conflicts of interest and Board members shall be required to sign conflict of interest statements.

(2) After it has been constituted, the SEU Oversight Board shall appoint an advisory committee. The advisory committee may include representatives of organizations which represent low and moderate income energy consumers, low and moderate income housing consumers, civic organizations, environmental organizations, the energy industry, the energy efficiency and energy conservation community, the renewable energy community, marketing and public relations, small business, agriculture, accounting, business management, banking, finance, nonprofit communities, the general public, and the academic community. The Board shall decide the number of advisory committee members (including ex officio members).

a. The purpose of the advisory committee is to provide advice to the Board on issues of public policy and public education which may enhance the performance and quality of service of the SEU.

b. Selection of the advisory committee shall occur by a two-thirds vote of Board members. Advisory committee members will be recommended by a 3-person selection committee appointed by the Board. Criteria for the advisory Board members shall include professional experience, community service, reputation, significance to Delaware, a diversified representation of the Delaware community and geographical representation of the State.

c. Nominations for the advisory committee may be submitted by Board members and public solicitation.

(3) Board members shall serve without compensation except for travel allowed in paragraph (e)(8) of this section.

(4) No Board member shall receive financial gain from service on the Board.

(5) Board members shall not be employed by any organization directly or indirectly affiliated with the SEU or its contractors for a period of not less than 2 years after the end of their service on the Board.

(6) The Board shall adopt by-laws, by September 28, 2007, to govern itself.

(7) The Board shall have the following responsibilities:

a. Review and approve RFP's developed by the Energy Office for the contracts of the SEU contract administrator and fiscal agent.

b. Review and approve the annual and contract-term SEU performance targets recommended by the contract administrator.

c. Review and approve any proposed modifications to SEU performance targets or program designs during the contract term of the contract administrator.

d. Contract an independent professional agency to monitor and verify results reported by the contract administrator in annual and contract-term reports.

e. Receive biannual reports from the Energy Office, as described in paragraph (d)(2) of this section, and offer recommendations to the Energy Office regarding the management of the SEU.

(8) In order for the Board to meet its obligations, the SEU shall annually set aside a budget at the beginning of the State fiscal year not to exceed 75,000 real 2007 dollars, and not to be less than 50,000 real 2007 dollars. Use of these funds shall be limited to the following:

a. Payment of consultant fees for independent analyses of policy and program options to improve SEU performance voted by two-thirds of board members.

b. Supported travel by Oversight Board members to conferences and workshops of direct relevance to sustainable energy market development and performance. Supported travel is capped for individual members at 3,000 real 2007 dollars and only 1 supported travel can be requested by a member in a fiscal year.

c. Sponsorship of annual statewide competitions by elementary, middle and/or high school students in Delaware to recommend SEU service logos, mottos or new sustainable energy measures.

d. Other uses as voted by two-thirds of the members of the Oversight Board that can be shown to directly improve the performance of the SEU and/or the State's development of sustainable energy resources.

(f) Responsibilities of the fiscal agent. — The fiscal agent shall assist the Energy Office with the financial management of the SEU program. The fiscal agent is the SEU's "Treasury." The FA may be contracted by fee only or by a fee-plus-incentive structure as determined by the Energy Office. The primary responsibilities of the fiscal agent are to:

(1) Receive funds for the SEU from the funding sources outlined in subsection (j) of this section, disburse these funds to the SEU contract administrator under the direction of the Energy Office, and keep accurate records of such transactions;

(2) Interface with bonding and revenue authorities;

(3) Oversee financial transactions involving Renewable Energy Credits (RECs) and possible Solar Lifeline activities; and

(4) Pay SEU invoices.

(g) SEU contract administrator responsibilities. — The SEU contract administrator will manage the day-to-day functions and responsibilities of the SEU. The contract administrator's chief responsibilities are program research and design, administration of the implementation contracts, and oversight to ensure the implementation contractors meet appropriate performance and budgetary targets. The contract administrator may be contracted by fee only or by a fee-plus-incentive structure as determined by the Energy Office.

(1) Program research and design. —

a. The contract administrator shall undertake a comprehensive resource analysis ("Analysis") to support initial program planning for the SEU. The Analysis must include demographic energy use assessments, population and economic growth estimates, energy consumption forecasts, regional energy efficiency trend analyses, technical and economic potential estimates, and market potential assessments. The comprehensive resource analysis must:

1. Assess energy end-user markets, including electricity end-uses, natural gas end-uses, clean vehicles, green buildings, weatherization, and affordable energy services;

2. Assess energy end-user demographic sectors, including low-income, residential, commercial, industrial, agricultural, and transportation sectors; and

3. Assess energy end-use equipment, including appliances, lighting, heating, cooling, industrial processes, and vehicles.

b. Using the results from the Analysis from paragraph (g)(1)a. of this section, the contract administrator shall select markets, end-users, and end-use equipment for the SEU to target through its programs.

c. The contract administrator shall develop a comprehensive suite of program designs based on the Analysis and selected markets, end-users, and end-use equipment, as described in paragraphs (g)(1)a. and (g)(1)b. of this section. Each program design must specify, at minimum, program goals, performance targets, an estimated budget, an implementation strategy, and an evaluation strategy. The contract administrator is not required to design or initiate all programs at once, but it must demonstrate how each program fits within the contract administrator's overall strategy to meet its own performance targets as well as the SEU's long-term performance targets established in subsection (i) of this section.

d. The contract administrator is expected to fulfill the following responsibilities through program designs, RFPs for Implementation Contractors, and program implementation:

1. To be responsive to customers and market forces in implementing and redesigning the programs it delivers;

2. To design a portfolio of programs to allow all energy end-users, regardless of electricity or gas retail providers, and regardless of market segment or end-use fuel, to participate in the SEU programs;

3. To promote program initiatives and market strategies that address the needs of persons or businesses facing the most significant barriers to participation;

4. To promote coordinated program delivery, including coordination with low income weatherization programs, other efficiency programs, and utility programs;

5. To coordinate with relevant regional and national energy efforts and markets, including markets for pollution emissions offsets and credits, and renewable energy credits;

6. To consider innovative approaches to delivering sustainable energy services, including strategies to encourage third party financing and leveraged customer contributions to the cost of program measures, as consistent with principles of sound program design;

7. To offer "one-stop shopping" and be the point-of-contact for sustainable energy services in Delaware;

8. To create a comprehensive website that provides easy access to SEU programs and information for all Delawareans, allowing them to participate in SEU programs electronically;

9. To emphasize "lost opportunity" markets, which are sustainable energy measures that can only be cost-effectively captured at particular times, such as during new construction or extensive remodeling; and

10. To emphasize market strategies to deliver services.

e. The contract administrator shall continue to research and assess the resources and market needs for sustainable energy services in Delaware, as described in paragraph (g)(1)a. of this section, while program implementation is ongoing. The contract administrator and other stakeholders will use this research to assess the impacts and effectiveness of SEU programs; to make adjustments to SEU program performance targets; to reassess targeted markets, end users, and end uses; and to recommend further policy initiatives for consideration by the General Assembly.

(2) Administration of implementation contracts. —

a. With the exception of education and public outreach programs, which the contract administrator may implement itself with approval of the Energy Office and Oversight Board, all other SEU programs must be delivered by competitively selected implementation contractors.

b. The SEU shall propose rules to guide the bidding process and criteria to guide bid selection. The RFPs shall specify a contract term not to exceed the limitation set forth in The Energy Performance Contracting Act set forth in subchapter V of Chapter 69 of this title.

c. The contract administrator shall be responsible for selecting winning implementation contractor bids.

d. Any entity, including electricity or gas utilities in Delaware, may bid for an implementation contract. If an affiliate of the contract administrator bids, or intends to bid, for an implementation contract, both the contract administrator and its affiliate must ensure that the affiliate does not benefit from any unfair advantage resulting from insider information.

e. RFP's for competitively bid implementation contracts should include provisions for performance-based incentives as appropriate to ensure that program targets are achieved or exceeded.

f. If an implementation contractor is not successfully selected through the RFP bidding process, the contract administrator may implement its own program delivery process subject to approval by the Energy Office and Oversight Board.

(3) Oversight, monitoring, and verification. —

a. The Oversight Board must review the contract administrator's proposed program designs, performance targets, and RFPs before the contract administrator submits RFPs for bid. When reviewing and approving the SEU's programs and RFPs, the Oversight Board must ensure that program coordination between the contract administrator, implementation contractors, and customers is as streamlined and simple as possible from the customer's perspective. The Oversight Board shall ensure that the SEU's programs will provide packaged-services. Rather than simply providing the most cost-effective or easiest-to-provide services, packaged-services must be designed to provide customers with as many relevant end-use services at once, each time the contract administrator or the implementation contractors have contact with a customer.

b. The contract administrator must develop and maintain information services to collect all performance, market, and financial data necessary to monitor and evaluate SEU performance as specified in its contract with the Energy Office. The contract administrator must make such data available to the Energy Office and Oversight Board upon request.

c. Consistent with the specific terms of its contract and generally accepted accounting principles, the contract administrator must prepare and submit detailed documentation and invoices for administrative, management, and program costs to the fiscal agent for review in order to receive payment.

d. The contract Administrator must develop appropriate mechanisms to accurately evaluate, monitor, and verify program performance and implementation contractor performance.

e. The contract administrator shall have 30 days to respond to complaints from, or disputes among, affected persons or entities. After 30 days any unresolved complaints shall be presented to the Energy Office and Oversight Board.

f. The contract administrator shall submit to the Oversight Board for approval any reports produced by the contract administrator that codify current practices or detail new practices or substantive changes in the SEU's implementation of programs and services.

g. The contract administrator shall conduct site visits and review the files of the implementation contractors as necessary to ensure contract compliance.

(h) Evaluation, monitoring, and verification. — The Energy Office must ensure that adequate evaluation, monitoring, and verification mechanisms are in place so that:

(1) The Energy Office and Oversight Board can verify that both SEU and Implementation Contractor expenditures result in verifiable energy savings over the expected lifetime of each energy-saving measure.

(2) The SEU and implementation contractors are held responsible for the energy savings reportedly achieved through program activities and expenditures.

(i) SEU initial program targets. —

(1) Energy efficiency. — By December 31, 2015, the SEU shall have achieved an average 30% reduction in annual energy usage for SEU participants, with a target of one-third of the participant savings occurring for residential clients, based on January 1, 2006 baseline levels. The Energy Office and Oversight Board may increase or accelerate this target if a comprehensive resource analysis indicates a greater cost-effective end-user energy efficiency potential exists or if the SEU achieves performance targets ahead of schedule.

(2) Delaware Solar Lifeline. — For the purposes of this subsection, a low-income household shall be defined as a household that qualifies for Low-Income Home Energy Assistance Program (LIHEAP) assistance in Delaware. The SEU shall have the authority to administer the Delaware Solar Lifeline program, which shall provide, by December 31, 2015, each low-income household with a life-sustaining supply of at least 200 kilowatt-hours per month of low-cost electricity not to exceed $.05 per kWh in real 2007 dollars from in-state solar electric resources, the electricity generated thereof dedicated entirely for use by low-income households in the Solar Lifeline program. The Energy Office shall devise annual Solar Lifeline program goals that specify a targeted amount of installed photovoltaic capacity and a targeted number of households to be served. Such targets shall increase at a reasonable rate each year until sufficient in-state photovoltaic capacity has been installed to provide, by December 31, 2015, each low-income household with at least 200 kilowatt-hours per month of low-cost solar electricity. Implementation of the Solar Lifeline program and the obligation to meet the December 31, 2015 target shall depend upon the DEO and SEU obtaining the approval of the Oversight Board, as voted by a majority of board members. The chief criterion for board approval shall be that the DEO and SEU have identified self-sustaining funds for the program or that the General Assembly has approved designated funds for the purpose of maintaining the Solar Lifeline program.

(3) Affordable energy. — The SEU shall assess strategies and funding mechanisms to weatherize at least 800 low-income households per year, not counting those households served with Weatherization Assistance Program funding. The SEU shall target services to households living in single-family owner-occupied units and mobile homes, single-family rental units, rental buildings with 5 units or less, and large multifamily buildings with greater than 5 units. The SEU shall target three low-income levels: 200% of the federal poverty level, 60% of the state median income, and 80% of the state median income.

(4) Green Buildings and Clean Vehicles. —

a. The Delaware Energy Office shall define "green buildings" and "clean vehicles" as appropriate to meet statewide energy efficiency targets established in paragraph (1) of this subsection, and with consideration for current best-practice definitions.

b. To establish initial SEU performance targets for Clean Vehicles and Green Buildings programs, the Delaware Energy Office, under the leadership of the State Energy Coordinator, and the Oversight Board shall either:

1. Determine appropriate initial SEU performance targets for Clean Vehicles and Green Buildings market programs to be included in the SEU Contract Administrator request for proposal,

2. Or the Energy Office and the Oversight Board may require that bidders for the SEU contract administrator propose such performance targets.

(5) Customer-sited Renewable Energy. — Targets and rebate levels for Customer-sited Renewable Energy Technologies ("Customer-sited Renewables") shall be established by the DEO, under the direct supervision of the State Energy Coordinator. Customer-sited Renewables shall include solar electric, solar thermal, geothermal and wind energy systems not to exceed in capacity the levels specified in net-metering regulations of § 1014 of Title 26. Under the direct supervision of the State Energy Coordinator, the DEO shall develop incentive tiers for different customer-sited renewables and customer classes based on identified state best practices. Rebates shall not exceed 50% of the incremental cost of Customer-sited Renewables compared to the retail cost of electricity. Rebates shall decline over time unless the DEO and SEU agree that doing so will prevent SEU clients from maximizing installed capacity of Customer-sited Renewable Energy in a least-cost manner. Under the direct supervision of the State Energy Coordinator, the DEO shall specify a certain fraction of SEU-supported Customer-sited Renewables to be located at residential locations. The SEU shall furnish 3 services to participants who purchase Customer-sited Renewables. First, it shall provide incentives sufficient to cover the incremental cost of investing in Customer-sited Renewables, in accord with DEO incentive tiers and current retail energy prices. Second, the SEU shall obtain, on behalf of participants, Renewable Energy Credits ("RECs") and Solar Renewable Energy Credits ("SRECs"), as defined in § 352 of Title 26. Third, the SEU shall negotiate the wholesale price for RECs and SRECs for SEU participants, using its ability to aggregate Customer-sited Renewables to the best advantage of SEU participants. For these services, the SEU shall charge a fee sufficient to pay its costs and to maintain incremental cost investments in Customer-sited Renewables. This fee can be assessed as a 1-time charge or an annual payment subject to the mutual agreement of the SEU and the participant. The Energy Office, under direct supervision of the State Energy Coordinator, shall determine a fair and reasonable rate that the SEU may charge for aggregating RECs and SRECs. The SEU fee shall not exceed 35% of the retail value of RECs or SRECs.

(j) Funding for the SEU. —

(1) The Delaware Energy Office shall contract with the SEU contractor administrator to assist in the administration of some or all of the Green Energy Fund in accordance with § 8057 of this title.

(2) Bonds of the SEU. —

a. The SEU may from time to time issue bonds for any corporate purpose and all such bonds, notes, bond anticipation notes or other obligations of the SEU issued pursuant to this section shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such bonds, the SEU may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed 5 years from the date of issue of the original note. Such notes shall be paid from any revenues of the SEU available therefor and not otherwise pledged, or from the proceeds of sale of the bonds of the SEU in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the SEU may contain.

b. The bonds and notes of every issue shall be payable solely out of the revenues of the SEU, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues and subject to any agreements with any participating facility. Notwithstanding that bonds and notes may be payable from a special fund, they shall be and be deemed to be, for all purposes, negotiable instruments subject only to the provisions of the bonds and notes for registration.

c. The bonds may be issued as serial bonds or as term bonds, or the SEU, in its discretion may issue bonds of both types. The bonds shall be authorized by resolution of the members of the SEU Oversight Board and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. Such resolution or resolutions may delegate to any combination of 3 of the members of the SEU Oversight Board, the power to determine any of the matters set forth in this paragraph (j)(2) and the power to award the bonds to a purchaser or purchasers at public sale or to negotiate a sale to a purchaser or purchasers. The bonds or notes may be sold at public or private sale for such price or prices as the SEU shall determine. Pending preparation of the definitive bonds, the SEU may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

d. Neither the members of the SEU Oversight Board nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

e. The SEU shall have power, out of any funds available therefor, to purchase its bonds or notes. The SEU may hold, pledge, cancel or resell such bonds or notes subject to and in accordance with agreements with bondholders or participating facilities. The SEU may elect to have bonds issued by a conduit issuer and borrow the proceeds thereof.

f. Bonds or notes issued under this section shall not be deemed to constitute a debt or liability of the State or of any political subdivisions thereof or a pledge of the faith and credit of the State or of any such political subdivision, but shall be payable solely from the funds herein provided therefor. All such bonds or notes shall contain on the face thereof a statement to the effect that neither the State nor any political subdivision thereof shall be obligated to pay the same or the interest thereon and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under this section shall not directly or indirectly or contingently obligate the State or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor, or to make any appropriation for their payment. Nothing contained in this section shall prevent or be construed to prevent the SEU from pledging its full faith and credit or the full faith and credit of a participating facility to the payment of bonds or issue of bonds authorized pursuant to this section.

g. Interest on bonds or notes issued under this section shall be exempt from income taxation by this State or any political subdivision thereof.

(3) Revenue sources contributing to the SEU for the purpose of paying bond debt may include but not be limited to funds from shared savings agreements with SEU participants and partial proceeds from the sale of Renewable Energy Credits or Solar Renewable Energy Credits in local and regional markets. The Green Energy Fund shall provide equity leverage for the SEU.

(4) Staffing necessary for the DEO to fulfill its responsibilities in this section shall be funded from the Delaware Energy Answers program and by existing program funding within the Department of Natural Resources and Environmental Control.

(5) Incentives provided through the SEU shall be exempt from taxation by the State and by the counties and municipalities of the State.

(k) Contracts with the State or agencies. — The State or any agency may enter into contracts with the SEU or a qualified provider (as defined in § 6972(5) of this title) for the purpose of acquiring, constructing, operating, or providing a project undertaken by an implementation contractor or qualified provider, including arrangements for paying the costs of such project, which costs may include debt service requirements of the SEU relating to that project. If the SEU procures an implementation contract in accordance with subsection (g) of this section, a contract between the SEU and the State or an agency that provides the benefit of the implementation contract to the State or agency may be entered into by the State or agency without additional competitive procurement.

No obligation of the State or an agency under an installment payment agreement, a guaranteed energy performance contract or any other agreement entered into in connection with a project under this Chapter 80 or Chapter 69 of this title shall constitute or create a debt of the State or agency. No such obligation of the State or an agency shall constitute a tax supported obligation or a bond or a note of the State as provided in Chapter 74 of this title.

76 Del. Laws, c. 54, § 1; 76 Del. Laws, c. 235, §§ 1, 2; 76 Del. Laws, c. 296, § 1; 77 Del. Laws, c. 131, §§ 1-5; 77 Del. Laws, c. 222, §§ 3, 4; 77 Del. Laws, c. 452, § 8; 78 Del. Laws, c. 85, § 1.;



§ 8060. Restrictions

(a) No county or municipal government, homeowner association, or association formed for the management of commonly-owned elements and facilities or for regulating use of private property shall adopt any covenant, restriction, deed restriction, zoning restriction, or subdivision restriction which prohibits or restricts the owner of a property from using a system for obtaining wind energy for a residential single family dwelling unit. Any such restriction adopted after August 8, 2009, shall be void and unenforceable. Notwithstanding the provisions of any existing county or municipal zoning ordinance or regulation, no prohibition against or restriction on wind energy systems for residential single-family homes that is inconsistent with this section and adopted prior to August 8, 2009, shall be effective and no conditional use or other zoning review process shall be required.

(b) A county or municipal government, homeowner association, or an association formed for the management of commonly-owned elements and facilities or for regulating use of private property may place restrictions on wind energy system installations subject to subsection (a) of this section, provided such restrictions shall not be more restrictive than the following:

(1) Wind turbines shall be setback 1.0 times the turbine height from adjoining property line. Turbine height means the height of the tower plus the length of 1 blade.

(2) The aggregate noise or audible sound of a wind system shall not exceed 5 decibels above the existing average noise level of the surrounding area and shall be restricted to a maximum of 60 decibels measured at any location along the property line to the parcel where the wind system is located.

(3) Wind systems shall be free from signage, advertising, flags, streamers, any decorative items or any item not related to the operation of the wind turbine. Electric wiring for the turbines shall be placed underground for non-building integrated systems.

(4) This section shall not be applicable in any county or municipal designated historic district or historic zoning district.

(5) Any wind energy system shall be buffered from any properties or structures included on the Historic Register.

(c) The provisions of this section shall apply to wind energy systems and wind facilities that qualify for support from the Green Energy Fund, as authorized under § 8057 of this title, or other such similar programs administered by the State Energy Office.

77 Del. Laws, c. 147, § 1; 77 Del. Laws, c. 329, § 88.;









CHAPTER 81. DEPARTMENT OF AGRICULTURE

§ 8101. Establishment of Department of Agriculture

A Department of Agriculture is established having the following powers, duties and functions:

(1) The Department of Agriculture may perform and shall be responsible for the performance of all of the powers, duties and functions heretofore vested in:

a. The State Board of Agriculture pursuant to Chapters 1, 3, 5, 11, 13, 15, 16, 17, 19, 21, 25, 31, 33 [repealed], 35, 37 [repealed], 39 [repealed], 51 [repealed], 53 [repealed], 55 [repealed], 63, 65, 67, 71, 73, 75, 87 and 90 of Title 3 and Chapter 41 of Title 16;

b. The State Board of Agriculture and the State Division of Weights and Measures pursuant to Chapter 51 of Title 6;

c. The State Forestry Department and the State Forestry Commission pursuant to Chapters 29, 31, 33 and 35 of Title 7 and State Tree Nursery.

(2) The administrative, ministerial, fiscal and clerical functions of the State Farmland Evaluation Advisory Committee set forth in § 8337 of Title 9.

29 Del. C. 1953, § 8101; 57 Del. Laws, c. 368, § 1; 59 Del. Laws, c. 372, § 10.;



§ 8102. Secretary; Deputy Secretary; Acting Secretary; appointment

(a) The administrator and head of the Department shall be the Secretary of the Department of Agriculture, who shall be a person qualified by training and experience to perform the duties of the office. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Secretary shall be paid an annual salary not in excess of $25,000. The Secretary of the Department of Agriculture shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Secretary shall continuously be a resident of the State as long as he or she retains the office. Failure to obtain or retain such residency shall be an automatic resignation from said office.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position of Deputy Secretary if vacant. The Deputy Secretary so appointed shall serve at the pleasure of the Governor and, upon the position of Secretary being filled, such Deputy Secretary may be removed by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of a successor, the Governor may appoint the Deputy Secretary to serve as Acting Secretary. The Secretary may, during an absence from the State, appoint the Deputy Secretary to serve as Acting Secretary during such absence. In either case, the Acting Secretary shall have all the powers and shall perform all the duties and functions of the Secretary during such absence or incapacity or until the Secretary's successor is duly qualified and appointed.

29 Del. C. 1953, § 8102; 57 Del. Laws, c. 368, § 1; 67 Del. Laws, c. 52, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 3.;



§ 8103. Powers, duties and functions of the Secretary

The Secretary may:

(1) Supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, functions the Harness Racing and Thoroughbred Racing Commissions and positions authorized in the Annual Appropriations Act assigned to the Commissions and employees;

(2) Appoint and fix the salary of, with the written approval of the Governor, the Deputy Secretary, who may be removed from office by the Secretary with the written approval of the Governor and who shall have such powers, duties and functions the Harness Racing and Thoroughbred Racing Commissions and positions authorized in the Annual Appropriations Act assigned to the Commissions in the administration and operation of the Department as may be assigned by the Secretary;

(3) Establish an agricultural lands preservation section within the Office of the Secretary and appoint such personnel as may be necessary for the administration of the duties set forth in Chapter 9 of Title 3. Chapter 59 of this title shall be applicable to the employees of the agricultural lands preservation section;

(4) Appoint such additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law;

(5) Establish, consolidate or abolish such divisions, subdivisions and offices within the Department or transfer or combine the powers, duties and functions the Harness Racing and Thoroughbred Racing Commissions and positions authorized in the Annual Appropriations Act assigned to the Commissions of the divisions and offices within the Department as the Secretary, with the written approval of the Governor, may deem necessary, provided that all powers, duties and functions the Harness Racing and Thoroughbred Racing Commissions and positions authorized in the Annual Appropriations Act assigned to the Commissions required by law shall be provided for and maintained;

(6) Make and enter into any and all contracts, agreements or stipulations, and to retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever the same shall be deemed by the Secretary necessary or desirable in the performance of the functions the Harness Racing and Thoroughbred Racing Commissions and positions authorized in the Annual Appropriations Act assigned to the Commissions of the Department and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(7) Delegate any of the Secretary's powers, duties or functions the Harness Racing and Thoroughbred Racing Commissions and positions authorized in the Annual Appropriations Act assigned to the Commissions to a director of a division except the power to remove employees of the Department or to fix their compensation;

(8) Establish and promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State;

(9) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(10) Adopt an official seal or seals for the Department.

29 Del. C. 1953, § 8103; 57 Del. Laws, c. 368, § 1; 63 Del. Laws, c. 118, § 2; 67 Del. Laws, c. 52, §§ 3-5; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 89, § 305.;



§ 8104. Division of Consumer Protection

The Division of Consumer Protection is established having such powers, duties and functions as may be assigned to it by the Secretary consistent with this chapter.

29 Del. C. 1953, § 8104; 57 Del. Laws, c. 368, § 1; 67 Del. Laws, c. 52, § 6.;



§ 8105. Division of Promotion and Production Support

The Division of Promotion and Production Support is established having such powers and duties and functions as may be assigned to it by the Secretary consistent with this chapter.

29 Del. C. 1953, § 8105; 57 Del. Laws, c. 368, § 1; 67 Del. Laws, c. 52, § 7.;

§ 8105A The Division of Resource Management.

The Division of Resource Management is established having such powers, duties and functions as may be assigned to it by the Secretary consistent with this chapter.

67 Del. Laws, c. 52, § 8.;



§ 8105A. The Division of Resource Management

The Division of Resource Management is established having such powers, duties and functions as may be assigned to it by the Secretary consistent with this chapter.

67 Del. Laws, c. 52, § 8.;



§ 8106. Council on Apple Promotion

Repealed by 65 Del. Laws, c. 174, § 2, eff. July 12, 1985.;



§ 8107. Council on Poultry Promotion

Repealed by 64 Del. Laws, c. 294, § 1, eff. June 30, 1984.;

§ 8107A Council on Forestry.

(a) There is established the Council on Forestry.

(b) The Council on Forestry shall serve in an advisory capacity to the Director of the Division of Production and Promotion and shall consider matters relating to the protection of state forest lands from fire, disease and insect damage including the application of control measures, the establishment of forest growth on denuded or nonforested lands and such other matters as may be referred to it by the Governor, Secretary of the Department or Director of the Division of Production and Promotion. The Council may also study, research, plan and advise the Director, the Secretary and the Governor on matters it deems appropriate to enable the Division to function in the best possible manner.

(c) The Council on Forestry shall be composed of 7 members who shall be appointed for 3-year terms by the Governor.

(d) At least 3, but no more than 4 of the members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the members of the Council shall be affiliated with the other major political party; provided, however, there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members, and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

59 Del. Laws, c. 372, § 11; 70 Del. Laws, c. 186, § 1.;



§ 8107A. Council on Forestry

(a) There is established the Council on Forestry.

(b) The Council on Forestry shall serve in an advisory capacity to the Director of the Division of Production and Promotion and shall consider matters relating to the protection of state forest lands from fire, disease and insect damage including the application of control measures, the establishment of forest growth on denuded or nonforested lands and such other matters as may be referred to it by the Governor, Secretary of the Department or Director of the Division of Production and Promotion. The Council may also study, research, plan and advise the Director, the Secretary and the Governor on matters it deems appropriate to enable the Division to function in the best possible manner.

(c) The Council on Forestry shall be composed of 7 members who shall be appointed for 3-year terms by the Governor.

(d) At least 3, but no more than 4 of the members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the members of the Council shall be affiliated with the other major political party; provided, however, there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members, and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(g) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled for the remainder of the term.

59 Del. Laws, c. 372, § 11; 70 Del. Laws, c. 186, § 1.;



§ 8108. Governor's Council on Agriculture

(a) There is established the Governor's Council on Agriculture.

(b) The Governor's Council on Agriculture shall be composed of not more than 7 members who shall be appointed by the Governor for 3-year terms. The Governor shall designate 1 member as Chairperson to serve at the pleasure of the Governor.

(c) The Governor's Council on Agriculture shall advise, recommend and refer to the Secretary of the Department matters which, in its opinion, are of departmental concern and shall consider such other matters as may be referred to it by the Governor or the Secretary of the Department. The Council may study, research, plan and advise the Secretary and the Governor on matters it deems appropriate to enable the Department to function in the best possible manner.

(d) At least 3, but no more than 4, members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the members shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) After the Council has been reduced to 7, any appointment, pursuant to the provisions hereof, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

29 Del. C. 1953, § 8108; 57 Del. Laws, c. 368, § 1; 57 Del. Laws, c. 764, §§ 32A, 35; 70 Del. Laws, c. 186, § 1.;



§ 8109. Books; records; access; annual report

(a) The Governor's Council on Agriculture shall have access to all books, records, reports and other documents relating to the Department of Agriculture unless otherwise prohibited by law.

(b) The various councils of the divisions of the Department of Agriculture shall have access to all books, records, reports and other documents relating to their respective divisions unless otherwise prohibited by law.

(c) The Chairperson of the Governor's Council on Agriculture and the chairpersons of the councils of the divisions of the Department shall make an annual report of the activities of each of said councils to the Secretary of the Department, the Governor and the General Assembly, and render such other reports as the Secretary, the Governor or the General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8109; 57 Del. Laws, c. 368, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8110. Exemptions

The following positions set forth in this section shall be exempt from Chapter 59 of this title:

(1) Secretary of Agriculture;

(2) Deputy Secretary.

29 Del. C. 1953, § 8110; 57 Del. Laws, c. 368, § 1; 67 Del. Laws, c. 52, §§ 9, 10.;



§ 8111. Assumption of powers

The Department, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested by law in the State Board of Agriculture, the State Division of Weights and Measures, the State Forestry Department, the State Forestry Commission, the State Apple Commission, the State Poultry Commission and all matters pertaining to privately owned forest and woodlands within the State immediately prior to April 15, 1970, and which are not otherwise hereinabove specifically transferred to the Department by this chapter.

29 Del. C. 1953, § 8111; 57 Del. Laws, c. 368, § 1; 59 Del. Laws, c. 372, § 12.;



§ 8112. Appeals

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions hereby transferred to the Department or to any division or subdivision thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the division, subdivision or office to which such function is hereby transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

29 Del. C. 1953, § 8112; 57 Del. Laws, c. 368, § 1.;



§ 8113. Transfers and continuity

(a) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that the same are consistent with this chapter and in connection with a function hereby transferred to the Department, be construed as referring and relating to the Department of Agriculture as created and established by this chapter.

(b) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that same are consistent with this chapter and in connection with a function hereby transferred to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

29 Del. C. 1953, § 8113; 57 Del. Laws, c. 368, § 1.;



§ 8114. Annual report

The Secretary of the Department shall make an annual report to the Governor and the General Assembly of the Department's operations and render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8114; 57 Del. Laws, c. 368, § 1.;



§ 8115. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

29 Del. C. 1953, § 8115; 57 Del. Laws, c. 368, § 1.;



§ 8116. Budgeting and financing

(a) The Secretary, in cooperation with the Deputy Secretary, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

(b) Special funds may be used in accordance with approved programs, grants and appropriations.

29 Del. C. 1953, § 8116; 57 Del. Laws, c. 368, § 1; 67 Del. Laws, c. 52, § 11.;



§ 8117. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

29 Del. C. 1953, § 8118; 57 Del. Laws, c. 764, § 32B.;






CHAPTER 82. DEPARTMENT OF SAFETY AND HOMELAND SECURITY

§ 8201. Establishment of Department of Safety and Homeland Security

A Department of Safety and Homeland Security is established.

29 Del. C. 1953, § 8201; 57 Del. Laws, c. 382, § 1; 74 Del. Laws, c. 110, § 138.;



§ 8202. Secretary; division directors; Acting Secretary; appointment

(a) The administrator and head of the Department shall be the Secretary of the Department of Safety and Homeland Security, who shall be a person qualified by training and experience to perform the duties of the office and preference shall be given to a resident of this State provided that such person is acceptable and equally qualified. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor and shall receive a salary to be determined by the Governor and specified in the Annual Operating Budget. The Secretary of the Department of Safety and Homeland Security shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Secretary shall continuously be a resident of the State as long as the Secretary retains the office. Failure to obtain or retain such residency shall be an automatic resignation from said office. The Secretary of the Department of Safety and Homeland Security shall have the power to appoint directors of divisions within the Department upon the written approval of the Governor. The division directors shall have the powers, duties and functions in the administration of their respective divisions as authorized by the Secretary.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position or positions of division director as are vacant. Directors so appointed shall serve at the pleasure of the Governor and, upon the position of Secretary being filled, such directors may be removed by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or permanent removal of the Secretary and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as Acting Secretary, including but not limited to, the Deputy Secretary of the Department or a director of any division within the Department. The Secretary may, during any temporary absence from the State, appoint the Deputy Secretary or the director of any division within the Department to serve as Acting Secretary during such absence. In either case, the Acting Secretary shall have all the powers and shall perform all the duties and functions of the Secretary during the Secretary's absence or incapacity, or until a successor duly qualified is appointed.

29 Del. C. 1953, § 8202; 57 Del. Laws, c. 382, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 4; 74 Del. Laws, c. 110, § 138; 76 Del. Laws, c. 391, §§ 3-6.;



§ 8203. Powers, duties and functions of the Director

The Secretary may:

(1) Supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, functions and employees;

(2) Appoint, and fix the salary of, with the written approval of the Governor, the following division directors who may be removed from office by the Secretary with the written approval of the Governor and who shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Secretary:

a. A Secretary of the Division of State Police who shall be known as the Superintendent of State Police and shall hold the rank of Colonel. The Superintendent of State Police shall be qualified by training and experience to perform the duties of the office. The Superintendent of State Police shall be chosen from among the ranks of the State Police and shall have been promoted through the normal promotional policies of the State Police;

b. A director of the Delaware Emergency Management Agency who shall be known as the "Director of the Delaware Emergency Management Agency", and who shall be qualified by training and experience to perform the duties of the office;

c. A Director of the Division of Alcohol and Tobacco Enforcement who shall be known as the Director of Alcohol and Tobacco Enforcement, and who shall be qualified by training and experience to perform the duties of the office;

d. A director of the Division of Capitol Police who shall be known as the Chief of Capitol Police, which position shall remain a merit position. The Chief of Capitol Police shall be qualified by training and experience to perform the duties of the office. The Chief of Capitol Police shall be chosen from among the ranks of the Capitol Police and through the normal promotional policies of the Capitol Police.

e. A director of the Division of Communications who shall be known as the "Director of the Division of Communications", and who shall be qualified by training and experience to perform the duties of the office;

f. A director of the Office of Highway Safety who shall be known as the "Director of the Office of Highway Safety", which position shall remain a merit position. The Director of the Office of Highway Safety shall be qualified by training and experience to perform the duties of the office;

g. A director of the State Council for Persons with Disabilities, who shall be known as the "Director of the State Council for Persons with Disabilities", which position shall remain a merit position, and who shall be qualified by training and experience to perform the duties of the office;

h. A director of the Division of Gaming Enforcement who shall be known as the "Director of the Division of Gaming Enforcement" and who shall be qualified by training and experience to perform the duties of the office.

(3) Appoint such additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law, including, but not limited to members of the Secretary's executive staff:

a. A Deputy Secretary;

b. A Chief of Administration;

c. A Chief Information Officer;

d. A Homeland Security Advisor;

e. A Policy Advisor;

f. A Public Relations Officer.

(4) Establish, consolidate or abolish such divisions, subdivisions and offices within the Department or transfer or combine the powers, duties and functions of the divisions, subdivisions and offices within the Department as the Secretary, with the written approval of the Governor, may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(5) Make and enter into any and all contracts, agreements or stipulations, and to retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever the same shall be deemed by the Secretary necessary or desirable in the performance of the functions of the Department, and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(6) Delegate any of the Secretary's powers, duties or functions to a person appointed as that Secretary's Deputy Secretary or a director of a division except the power to remove employees of the Department or to fix their compensation;

(7) Establish and promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State;

(8) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(9) Adopt an official seal or seals for the Department;

(10) [Repealed.]

29 Del. C. 1953, § 8203; 57 Del. Laws, c. 382, § 1; 58 Del. Laws, c. 461, § 5; 66 Del. Laws, c. 108, § 1; 69 Del. Laws, c. 46, § 1; 69 Del. Laws, c. 314, § 4; 69 Del. Laws, c. 437, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 486, § 26; 74 Del. Laws, c. 110, §§ 125, 126; 74 Del. Laws, c. 250, § 1; 75 Del. Laws, c. 88, § 16(5); 75 Del. Laws, c. 322, §§ 1, 2; 76 Del. Laws, c. 391, §§ 7-10; 77 Del. Laws, c. 219, § 24.;



§ 8204. Division of Alcohol and Tobacco Enforcement

The Division of Alcohol and Tobacco Enforcement is established having powers, duties and functions as set forth in Chapter 4 of Title 4 and the youth access to tobacco laws in §§ 1115 through 1127 of Title 11.

63 Del. Laws, c. 195, § 2C; 69 Del. Laws, c. 314, § 5; 72 Del. Laws, c. 486, § 22; 74 Del. Laws, c. 250, § 1.;



§ 8205. Council on Police Training

(a) There is established the Council on Police Training.

(b) The Council on Police Training shall consider matters relating to police training and such other matters as may be referred to it by the Governor or the Secretary of the Department.

(c) The Council on Police Training shall be appointed as is provided in Chapter 84 of Title 11.

29 Del. C. 1953, § 8205; 57 Del. Laws, c. 382, § 1; 66 Del. Laws, c. 108, § 4.;



§ 8206. Division of State Police

(a) The Division of State Police is established and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

(1) The State Highway Department, the State Highway Commission, the State Police and the Superintendent of the State Police, pursuant to subchapter I of Chapter 83 of Title 11;

(2) The State Highway Department, the State Highway Commission, the State Police, the Superintendent of the State Police and the State Bureau of Identification, pursuant to Chapter 85 of Title 11.

(b) Notwithstanding any law to the contrary, the Office of Narcotics and Dangerous Drugs shall be transferred to the Delaware State Police as part of the division's criminal investigations unit and shall be renamed the "Delaware State Police Drug Diversion Unit."

29 Del. C. 1953, § 8206; 57 Del. Laws, c. 382, § 1; 78 Del. Laws, c. 155, §§ 1, 2.;



§ 8207. Division of Motor Vehicles

Repealed by 74 Del. Laws, c. 110, § 127, effective July 1, 2003.;



§ 8208. Delaware Emergency Management Agency

(a) The Delaware Emergency Management Agency is hereby established and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Division of Civil Defense, and its predecessor, the Department of Civil Defense pursuant to Chapters 31 and 33 of Title 20.

(b) Notwithstanding any other provisions of Chapter 69 of this title to the contrary, the Delaware Emergency Management Agency is authorized to utilize the United States Department of Defense, Defense Logistics Agency, Defense Supply Center Philadelphia, First/Emergency Responder Equipment Purchase Program or such other similar program for the procurement of material from the Authorized Equipment List of the U.S. Department of Homeland Security's State Homeland Security Grant Program or such other similar program with funds that may be provided by the U.S Department of Homeland Security, Office for Domestic Preparedness, to the extent that such purchase is authorized by federal laws and/or regulations.

29 Del. C. 1953, § 8208; 57 Del. Laws, c. 382, § 1; 58 Del. Laws, c. 558, § 1; 69 Del. Laws, c. 78, § 5; 76 Del. Laws, c. 280, § 284.;



§ 8209. Council on Emergency Planning and Operations

Repealed by 77 Del. Laws, c. 106, § 10, effective July 6, 2009.;



§ 8210. State Council for Persons with Disabilities

(a) There is hereby established a State Council for Persons with Disabilities.

(b) This Council shall have the following duties and responsibilities:

(1) Promote coordination among all state programs, services and plans established for or related to persons with disabilities.

(2) Review, on a continuing basis, all state policies, plans, programs and activities concerning persons with disabilities which are conducted or assisted, in whole or part, by state departments, agencies or funds in order to determine whether such policies, programs, plans and activities effectively meet the needs of persons with disabilities.

(3) Make recommendations to the Governor, the General Assembly and all state departments and agencies respecting ways to improve the administration of services for persons with disabilities and for facilitating the implementation of new or expanded programs.

(4) Provide the Governor, the General Assembly, all interested agencies and the general public with review and comment on all state legislative proposals affecting people with disabilities.

(5) Provide policymakers and the general public with analyses and recommendations on federal and local governmental legislation, regulations and policies affecting state programs and persons with disabilities.

(6) Propose and promote legislation, regulations and policies to improve the well-being of persons with disabilities.

(7) Serve as a central state clearinghouse for information and data regarding:

a. The current numbers of persons with disabilities and their needs;

b. The location, provision and availability of services and programs for persons with disabilities;

c. Any other relevant information and data about persons with disabilities which the council deems appropriate.

(8) Prepare and submit to the Governor and the General Assembly an annual report of the activities of the Council and the status of services and programs for persons with disabilities.

(9) Serve as advisory council for the Community-Based Attendant Services program established by Chapter 94 of Title 16.

(10) Serve as the primary brain injury council for the State. In furtherance of this role, the Council shall:

a. Fulfill the duties and responsibilities set forth in paragraphs (b)(1) through (8) of this section with respect to persons with brain injuries;

b. Maintain a standing brain injury committee to facilitate prevention and centralized interdisciplinary planning, assessment and an improved service delivery system for individuals with brain injury comprised of the following members, or designees of such members:

1. Director of the Division of Public Health;

2. Director of the Division of Developmental Disabilities Services;

3. Director of the Division of Substance Abuse and Mental Health;

4. Director of the Division of Aging and Adults with Physical Disabilities;

5. Director of the Division of Prevention and Behavioral Health Services;

6. Director of Division of Vocational Rehabilitation;

7. Exceptional Children Director of Department of Education;

8. Chair of Governor's Advisory Council for Exceptional Citizens;

9. Chair of Developmental Disabilities Council;

10. Minimum of 3 survivors of brain injury or family members of such individuals; and

11. Representatives of prevention, planning, veterans and service delivery organizations appointed by the Council, including a representative of the state chapter of the Brain Injury Association of America and a representative of the "protection and advocacy agency" defined in § 1102 of Title 16.

(11) Serve as administrative agency for the Employment First Oversight Commission as established in § 745 of Title 19.

(c) For administrative purposes, this Council is placed within the Department of Safety and Homeland Security.

(d) This Council shall consist of the following members:

(1) The Secretary of Health and Social Services, or a designee of the Secretary;

(2) The Secretary of Labor, or a designee of the Secretary;

(3) The Secretary of Education, or a designee of the Secretary;

(4) The Secretary of Services to Children, Youth and Their Families, or a designee of the Secretary;

(5) The following councils, committees, agencies and organizations shall elect 1 of their members to serve as a member of the Council:

a. The Governor's Advisory Council for Exceptional Citizens;

b. Developmental Disabilities Council;

c. Governor's Committee on Employment of Persons with Disabilities;

d. Advisory Council to the Division of Developmental Disabilities Services;

e. Advisory Council to the Division of Substance Abuse and Mental Health;

f. Architectural Accessibility Board;

g. Delaware Transit Corporation;

h. Council on Services for Aging and Adults with Physical Disabilities;

i. Advisory Council on Public Health [repealed];

j. Council on Deaf and Hard of Hearing Equality;

k. Criminal Justice Council;

l. State Rehabilitation Advisory Council; and

m. Other councils, committees, agencies and organizations as approved by both the State Council for Persons with Disabilities and the affected council, committee, agency or organization;

(6) Individuals appointed by Council to ensure that at least 50% of the total membership are individuals with disabilities or family members with disabilities. At least 33% of the total membership shall be composed of individuals with disabilities.

(e) Any vacancy of a representative position under paragraphs (d)(1)-(5) of this section shall be filled by the respective council, committee, agency or organization within 1 month.

(f) Any member who misses either 3 consecutive meetings or 4 out of any 12 consecutive meetings shall be presumed to have resigned from the Council.

(g) Members of the Council shall serve without compensation, except that they may be reimbursed by the Department of Safety and Homeland Security for reasonable and necessary expenses incident to their duties as members of the Council to the extent funds are available therefore and in accordance with state law.

(h) The Council shall elect its own Chairperson.

(i) The Council shall determine its meeting schedule, but there shall not be less than 4 meetings each calendar year, open to the public, held in an accessible place and with reasonable accommodations as requested.

(j) A simple majority of the total membership shall constitute a quorum which shall be necessary to vote on any issue.

(k) As used in this section, "persons with disabilities" means any person who has a physical or mental impairment which substantially limits 1 or more major life activities, has a record of such impairment.

(l) For purposes of this section, the operations and activities of the Division for the Visually Impaired and the Governor's Advisory Council on the Blind shall be exempt from the purview of the State Council for Persons with Disabilities.

76 Del. Laws, c. 391, § 11; 78 Del. Laws, c. 60, § 1; 78 Del. Laws, c. 331, § 2.;



§ 8211. Division of Boiler Safety; Council on Boiler Safety

Repealed by 74 Del. Laws, c. 110, §§ 128, 129, effective July 1, 2003.;



§ 8212. Governor's Council on Public Safety

Repealed by 77 Del. Laws, c. 106, § 11, effective July 6, 2009.;



§ 8213. Books, records; access; annual report

(a) The Governor's Council on Public Safety [repealed] shall have access to all books, records, reports and other documents relating to the Department of Safety and Homeland Security unless otherwise prohibited by law.

(b) The various councils of the divisions of the Department of Safety and Homeland Security shall have access to all books, records, reports and other documents relating to their respective divisions unless otherwise prohibited by law.

(c) The Chairperson of the Governor's Council on Public Safety [repealed] and chairpersons of the councils of the divisions of the Department shall make an annual report of the activities of each of the councils to the Secretary of the Department, the Governor and the General Assembly, and render such reports as the Secretary, the Governor or the General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8213; 57 Del. Laws, c. 382, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138.;



§ 8214. Exemptions

The following positions set forth in this chapter shall be exempt from Chapter 59 of this title:

(1) Secretary of Public Safety;

(2) Superintendent of State Police;

(3) Director of Civil Defense;

(4) Director of Alcohol and Tobacco Enforcement.

29 Del. C. 1953, § 8214; 57 Del. Laws, c. 382, § 1; 57 Del. Laws, c. 670, § 28C; 66 Del. Laws, c. 108, § 3; 69 Del. Laws, c. 314, § 6; 72 Del. Laws, c. 486, § 27; 74 Del. Laws, c. 110, §§ 130, 131; 74 Del. Laws, c. 250, § 1.;



§ 8215. Assumption of powers

The Department, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all of the powers, duties and functions vested by law in the State Police Division of the State Highway Department, the Superintendent of the State Police, the State Communications Division, the State Bureau of Identification, the Motor Vehicle Division of the State Highway Department, the Motor Vehicle Commissioner, the Delaware Police Training Commission, the Department of Civil Defense and the Board of Boiler Rules immediately prior to the effective date of this chapter and which are not otherwise hereinabove specifically transferred to the Department by the chapter.

29 Del. C. 1953, § 8215; 57 Del. Laws, c. 382, § 1.;



§ 8216. Appeals

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any functions hereby transferred to the Department or to any division or subdivision thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the division, subdivision or office to which such function is hereby transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

29 Del. C. 1953, § 8216; 57 Del. Laws, c. 382, § 1.;



§ 8217. Definitions and references in other laws

(a) The Department shall succeed to the custody and control of all moneys and personal property held by the State Police Division of the State Highway Department, the Superintendent of the State Police, the Motor Vehicle Division of the State Highway Department and the Motor Vehicle Commissioner belonging to persons under their jurisdiction.

(b) All definitions and references to any commission, board, department, authority or agency which appear in any other act or law shall, to the extent that the same are consistent with this chapter and in connection with a function hereby transferred to the Department, be construed as referring and relating to the Department of Safety and Homeland Security as created and established herein.

(c) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that same are consistent with this chapter and in connection with a function hereby transferred to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created herein.

29 Del. C. 1953, § 8217; 57 Del. Laws, c. 382, § 1; 74 Del. Laws, c. 110, § 138.;



§ 8218. Annual report

The Secretary of the Department shall make an annual report to the Governor and the General Assembly of the Department's operations and render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8218; 57 Del. Laws, c. 382, § 1.;



§ 8219. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

29 Del. C. 1953, § 8219; 57 Del. Laws, c. 382, § 1.;



§ 8220. Budgeting and financing

(a) The Secretary, in cooperation with the division directors, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

(b) Special funds may be used in accordance with approved programs, grants and appropriations.

29 Del. C. 1953, § 8220; 57 Del. Laws, c. 382, § 1.;



§ 8221. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to, and give full force and effect to, this chapter.

29 Del. C. 1953, § 8222; 57 Del. Laws, c. 670, § 27.;



§ 8222. Short title

Sections 8223-8230 of this title shall be known and may be cited as the "Hazardous Materials Transportation Act of 1979."

62 Del. Laws, c. 123, § 1; 68 Del. Laws, c. 290, § 188.;



§ 8223. Declaration of policy; findings of fact

(a) The purpose of this Act and the primary standard by which it shall be administered, is to so regulate the transportation of hazardous materials, and assure compliance with the Code of Federal Regulations herein adopted, that there is established and maintained a reasonable balance between the interests of the people in the safety of themselves and their property, on the one hand, and the interest of the people in their employment and economic prosperity, on the other.

(b) It is hereby found as a fact that hazardous materials are essential for various industrial, commercial and other purposes, that their transportation is a necessary incident of their use and therefore that such transportation is required for the employment and economic prosperity of the people. It is also found as a fact that the transportation of hazardous materials may involve risk of injury to persons and damage to property, and that the degree of such risk can and should be kept at a minimum consistent with technical feasibility and economic reasonableness.

62 Del. Laws, c. 123, § 1; 64 Del. Laws, c. 28, § 1; 68 Del. Laws, c. 290, § 188.;



§ 8224. Definitions

(a) The following words and phrases shall have the following meaning ascribed to them, unless their context implies otherwise:

(1) "Act" means the Hazardous Materials Transportation Act of 1979.

(2) "Commission" means the State Emergency Response Commission as established by § 8226 of this title.

(3) "Hazardous material" means any substance or material designated a hazardous material pursuant to the federal "Hazardous Materials Transportation Act" (P.L. 93-633; 49 U.S.C. § 1801 et seq. [repealed]).

(4) "Operator of vehicle" means any person having control of any means of transportation herein regulated.

(5) "Person" means any natural person or individual, firm, association, partnership, copartnership, joint venture, company, corporation, joint stock company, estate or any other legal entity, or their legal representative, agent or assigns.

(6) "Transportation" means any movement of property by any mode, and any loading, unloading or storage incidental thereto.

(b) [Repealed.]

62 Del. Laws, c. 123, § 1; 64 Del. Laws, c. 28, § 2; 68 Del. Laws, c. 290, § 188; 71 Del. Laws, c. 208, § 2; 71 Del. Laws, c. 461, § 1; 78 Del. Laws, c. 383, § 1.;



§ 8225. Adoption of federal requirements

(a) The State hereby adopts the following parts of the Code of Federal Regulations (hereinafter sometimes referred to as C.F.R.), being Title 49, Part 107, Subpart F and G, Subchapter C of Chapter I, Parts 171 through 180 and Parts 393 and 397 of Subchapter B, Chapter III, unless otherwise stated in this section, being lawfully promulgated pursuant to the federal "Hazardous Materials Transportation Act" (P. L. 93-633; 49 U.S.C. § 1801 et seq. (repealed) )

(b) Exceptions. —

(1) For other than a Class 2 material, the transportation of an agricultural product over roadways as defined in § 101(58) of Title 21 between fields of the same farm is excepted from the requirements of Title 49, Chapter 1, Subchapter C of the Code of Federal Regulations. Transportation of the hazardous material is subject to the following conditions:

a. It is transported by a farmer who is an intrastate private motor carrier; and

b. The movement of the agricultural product conforms to requirements of the State in which it is transported and is specifically authorized by a state statute or regulation in effect before October 1, 1998.

(2) A Class 2 material transported over roadways as defined in § 101(58) of Title 21 between the fields of the same farm is excepted from subparts G and H of part 172, 49 C.F.R., Chapter 1, Subchapter C., subject to the following conditions:

a. It is transported by a farmer who is an intrastate private motor carrier; and

b. The movement of the agricultural product conforms to requirements of the State in which it is transported and is specifically authorized by a state statute or regulation in effect before October 1, 1998.

(3) The transportation of an agricultural product to or from a farm, within 40 miles of a farm, is excepted from the requirements in subparts G and H of part 172, 49 C.F.R. Chapter 1, Subchapter C and from its specific packaging requirements when;

a. It is transported by a farmer who is an intrastate private motor carrier;

b. The total amount of agricultural product being transported on a single motor vehicle does not exceed:

1. 16,094 pounds of ammonium nitrate fertilizer, properly classed as Division 5.1, PG HL, in a bulk packaging (aggregate gross weight) or less; or

2. 502 gallons for liquids or gases, or 5,070 for solids, of any other agricultural product;

c. The movement and packaging of the agricultural product conform to the requirements of the State in which it is transported and are specifically authorized by a state statute or regulations in effect before October 1, 1998; and,

d. Each person having any responsibility for transporting the agricultural product or preparing the agricultural product for shipment has been instructed in the applicable requirements of Title 49, Chapter 1, Subchapter C of the Code of Federal Regulations.

(4) Formulated liquid agricultural products in specification packaging of 58 gallons capacity, or less, with closures manifolded to a closed mixing system and equipped with positive dry disconnect devices may be transported by a private motor carrier between a final distribution point and an ultimate point of application or loading aboard an aircraft for aerial application.

(c) Any person engaged in the transportation or shipment of hazardous materials, either in interstate or intrastate commerce, in the State shall comply with these adopted federal regulations and any federal regulations subsequently adopted by the Commission.

62 Del. Laws, c. 123, § 1; 64 Del. Laws, c. 28, §§ 3, 4; 68 Del. Laws, c. 45, § 1; 68 Del. Laws, c. 290, § 188; 78 Del. Laws, c. 383, § 1.;



§ 8226. State Emergency Response Commission

(a) A State Emergency Response Commission (SERC) is hereby established in compliance with Title III of the Federal Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. Chapter 116, Emergency Planning and Community Right-to-Know) (42 U.S.C. § 11001 et seq.), and all appointed commissioners shall serve at the pleasure of the appointing authority and, shall consist of the following:

(1) The Secretary of the Department of Safety and Homeland Security, who shall serve as Chair;

(2) The Superintendent of the Delaware State Police, or a designee appointed by the Superintendent;

(3) The Secretary of the Department of Transportation, or a designee appointed by the Secretary;

(4) The Director of the Division of Waste and Hazardous Substances, or a designee appointed by the Secretary of the Department of Natural Resources and Environmental Control;

(5) The Delaware State Fire Marshal, or a designee appointed by the State Fire Marshal;

(6) The Director of the Delaware Emergency Management Agency, or a designee appointed by the Secretary of the Department of Safety and Homeland Security;

(7) The Director of the Division of Public Health, or a designee appointed by the Secretary of the Department of Health and Social Services;

(8) The Chairs of the SERC established Local Emergency Planning Committees (LEPC) which shall include the City of Wilmington LEPC, New Castle County LEPC, Kent County LEPC, and Sussex County LEPC, or an LEPC member appointed by the Chair;

(9) The Chair of the State Fire Prevention Commission, or a State Fire Prevention Commission member, appointed by the Chair;

(10) Seven commissioners who shall include representatives of air, water, rail and highway transportation, and 3 representatives with experience or knowledge in the area of hazardous materials to be appointed by the Governor for a term of 2 years;

(11) The Director of the Delaware State Fire School, or a designee appointed by the Director; and,

(12) The President of the Delaware State Firefighter's Association, or a designee appointed by the President, who shall serve a term of 2 years.

(b) The Chair shall have no vote except in the case of a tie. The SERC shall meet no less than once each year and at such other times and places as may be designated by the Chair or a majority of the SERC commissioners. The Chair shall cause reasonable notice to be given to each Commission member as to the time and place of each meeting. Eleven Commission members shall constitute a quorum for the transaction of business at any meeting. Members of the Commission shall receive no compensation for the meeting.

(c) After the enactment of this section, the SERC may adopt any subsequent federal regulations lawfully promulgated under the parts of the Code of Federal Regulations herein adopted.

(d) The SERC shall submit an annual report to the Governor and the Delaware General Assembly.

(e) The SERC shall assign the state departments and divisions represented on the Commission, the duty of coordinating and assisting in the enforcement of this section. Such assignments shall be affirmed by a majority vote of the SERC commissioners. The SERC may also enlist the support of any other person which it deems necessary to assist in carrying out its functions and duties.

(f) The SERC has authority to promulgate rules and regulations to carry out the purposes of this section. The SERC Chair may appoint subcommittees to address specific issues and provide subject matter expertise in the promulgation of its rules and regulations and the development of standards and programs to ensure continued compliance with this section and the Code of Federal Regulations adopted therein by all affected agencies.

(g) The SERC may adopt or amend its bylaws. Bylaws shall only be adopted or amended with a 3/4 majority vote by SERC Commissioners.

62 Del. Laws, c. 123, § 1; 62 Del. Laws, c. 304, § 1; 64 Del. Laws, c. 28, §§ 5-8; 64 Del. Laws, c. 126, §§ 1, 2; 65 Del. Laws, c. 431, § 8; 67 Del. Laws, c. 207, § 1; 68 Del. Laws, c. 290, § 188; 69 Del. Laws, c. 78, § 5; 69 Del. Laws, c. 204, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 208, §§ 3, 4; 74 Del. Laws, c. 110, § 138; 77 Del. Laws, c. 430, § 71; 78 Del. Laws, c. 127, § 10; 78 Del. Laws, c. 312, § 1.;



§ 8227. Remedies

(a) The Attorney General, upon request of the Commission or upon the Attorney General's own motion, may proceed in the name of the State, by injunction, mandamus, quo warrants or other appropriate remedy at law or in equity, to restrain violations of the Commission's regulations or orders or to enforce obedience thereto.

(b) The State Police, the State Fire Marshal and such other persons or agencies as the Commission by duly adopted resolution shall designate shall have the power to seize, retain, confiscate and impound all evidence, including motor vehicles, used in violation of this Act, and to otherwise enforce this Act.

62 Del. Laws, c. 123, § 1; 64 Del. Laws, c. 28, § 9; 68 Del. Laws, c. 290, § 188; 70 Del. Laws, c. 186, § 1.;



§ 8228. Jurisdiction; penalties

(a)(1) Any person who, as operator of a vehicle, shall knowingly or willfully violate any provision of this Act, the Code of Federal Regulations adopted under this Act and/or any regulations of the Commission pertaining to routing, parking or other act in the actual operation of a vehicle, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be sentenced to pay a fine of not less than $25 nor more than $100, or imprisonment for not more than 30 days, or both. Any such person committing a second or subsequent offense and the conviction thereof shall be sentenced to pay a fine of not less than $100 nor more than $500, or imprisonment for not less than 60 days nor more than 1 year, or both.

(2) A person arrested without a warrant for a violation of this Act or any regulation thereunder shall have the person's case heard and determined by the nearest available justice of the peace, notwithstanding the fact that the court of said justice of the peace is situated in a county other than that in which the violation is alleged to have occurred. It shall be a sufficient defense for such person to show by 1 competent witness that there was at the time of the person's arrest an available justice of the peace whose regular office was nearer to the place where such person was arrested than the justice of the peace before whom the case is being tried.

(b) For the purpose of this section, a justice of the peace is available when the justice of the peace is at the office or court.

(c) Any person who, as shipper, carrier, consignee or user of a hazardous material, shall knowingly or willfully violate any provision of this Act, the Code of Federal Regulations adopted thereunder or any regulation of the Commission, shall be guilty of a misdemeanor, and, upon conviction thereof in the Court of Common Pleas of the county wherein the offense occurred, shall be sentenced to pay a fine of not less than $100 nor more than $500, or imprisonment for not more than 60 days, or both. Any such person committing a second or subsequent offense and the conviction thereof shall be sentenced to pay a fine of not less than $500 nor more than $5,000 or imprisonment for not less than 60 days nor more than 1 year, or both. If such person be a firm, partnership, joint venture or association, or if such person be a corporation, the officer, agent or employee thereof responsible for the violation shall have the sentence, herein prescribed, imposed upon the officer, agent or employee.

62 Del. Laws, c. 123, § 1; 64 Del. Laws, c. 28, § 10; 68 Del. Laws, c. 290, § 188; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 176, § 36.;



§ 8229. Exclusive state regulation; general repealer

It is the intent of this Act that this be the exclusive state method of regulating and controlling the transportation of hazardous materials. To that end all acts and parts of acts, ordinances and regulations elsewhere promulgated or enacted are hereby repealed and declared unenforceable to the extent that they are inconsistent herewith. No city, town, municipality or other subdivision of the State shall adopt or enforce any other regulation of the transportation of hazardous materials. This shall not preclude the State from regulating hazardous wastes and hazardous substances, including the transportation thereof, as may be otherwise provided by law.

62 Del. Laws, c. 123, § 1; 64 Del. Laws, c. 28, §§ 11, 12; 68 Del. Laws, c. 290, § 188.;



§ 8230. Exemption from liability

(a) Notwithstanding any provision of law to the contrary, no individual, partnership, emergency response team, corporation, industrial response team, association or other entity shall be liable in civil damages as a result of acts taken or omitted in anticipation of, in preparation for, or in the course of rendering care, assistance or advice at the request of any emergency service agency with respect to an incident creating a danger to person, property or the environment as a result of spillage, seepage, fire, explosion or other discharge or release of oil, gasoline, diesel fuel or hazardous materials, or the possibility thereof.

(b) This section shall not preclude liability for civil damages as the result of gross negligence or intentional misconduct. Reckless, willful or wanton misconduct shall constitute gross negligence.

(c) For purposes of this section, hazardous materials shall include:

(1) Materials designated as hazardous by any governmental agency; and

(2) Materials where the discharge or release of same, or the possibility of such discharge or release, creates a hazard to person, property, or the environment.

64 Del. Laws, c. 28, § 13; 68 Del. Laws, c. 290, § 188; 70 Del. Laws, c. 379, § 1.;



§ 8231. Hazardous substance spill cleanup

(a) The Secretary of the Department of Safety and Homeland Security or the Secretary's designee is permitted to expend any funds appropriated to the Department to contain or clean up a hazardous substance spill as defined by § 101(14) or § 102 of the Comprehensive Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. § 9601(14)) [or 42 U.S.C. § 9602] and § 104 of the Hazardous Materials Transportation Act (49 U.S.C. App. § 1803 [repealed]) and duly adopted by the Commission on the Transportation of Hazardous Material. This shall apply to any or all hazardous material spills within the State to protect the citizens and environment. Costs incurred for such removal shall not be subject to Chapter 60 of this title.

(b) A Hazardous Substance Spill Cleanup Revolving Fund is hereby established for the purpose of providing the funds to undertake the emergency cleanup and necessary remedial measures. The Department of Natural Resources and Environmental Control shall be responsible under Chapter 63 of Title 7 for the assessment of any long-term environmental impact and conducting the necessary remedial action.

(c) All revenues recovered from the responsible party shall be retained by the Department of Safety and Homeland Security and placed in the Hazardous Substance Spill Cleanup Revolving Fund. Expenditures from the Fund shall be controlled by the Appropriated Special Funds portion of the annual Budget Act.

(d) The Governor, the Secretary of the Department of Finance, the Director of the Office of Management and Budget, the Joint Finance Committee of the General Assembly and the Controller General shall be kept informed of all costs incurred and reimbursements received under this section.

64 Del. Laws, c. 124, § 1; 65 Del. Laws, c. 53, §§ 1, 2; 68 Del. Laws, c. 290, § 188; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 138; 75 Del. Laws, c. 88, § 21(13).;



§ 8232. State Emergency Response Commission; other personnel

Notwithstanding any inconsistent provisions of any public, private or special law, any person who is a bona fide member of, or who is appointed by the State Emergency Response Commission under the authority of § 301(c) [42 U.S.C. § 11001] of Title III, Superfund Amendment and Reauthorization Act of 1986 (SARA), to serve on a local emergency planning committee who, in good faith, assists in the development or review of local plans to respond to hazardous materials incidents in this State is not liable for civil damages as a result of any act or omission in the development, review or implementation of such plans unless the act or omission constitutes gross negligence or wilful misconduct.

71 Del. Laws, c. 208, § 5.;



§ 8233. Division of Capitol Police

The Division of Capitol Police is established and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Division of Capitol Police, pursuant to Chapter 82 of Title 11.

75 Del. Laws, c. 322, § 3.;



§ 8234. Division of the Office of Highway Safety

The Division of the Office of Highway Safety is established and shall be responsible for the performance of all the powers, duties and functions vested in the Division of the Office of Highway Safety pursuant to Chapter 49 of this title.

76 Del. Laws, c. 391, § 12.;



§ 8235. Division of Communications

There is hereby established, within the Department of Safety and Homeland Security, a Division of Communications with duties, powers and responsibilities as defined.

(1) The Division of Communications shall:

a. Possess the technical expertise to maintain the state radio communications equipment for the State;

b. Plan, coordinate and monitor the procurement of radio systems and associated equipment for the State;

c. Perform such other duties in connection with the radio communications activities of the state government as may be directed by the Governor, the General Assembly, or the Chief Justice or as may be required by existing or future state or federal statute; and

d. Cooperate with the Office of Management and Budget, Department of Technology and Information in the preparation of the statewide communications budget.

(2) Charges; Communications Revolving Fund. —

a. Out-of-pocket expenses for parts, materials and other goods, used for installation, repair and maintenance of communications facilities, equipment and services, shall be charged to and paid by the using agency through the use of an intergovernmental voucher as described in the State's Budget and Accounting Policy Manual. Moneys received by the Division of Communications under this chapter shall be deposited in a special fund, to be known as the "Communications Revolving Fund", which shall not revert at the end of any fiscal year. The Communications Revolving Fund shall be for the purpose of buying parts, materials and other goods required for installation, repair and maintenance of communications facilities, equipment and services.

b. The size of the Communications Revolving Fund shall be reviewed annually by the Director of the Office of Management and Budget, and if deemed excessive to the needs of the Division of Communications, the excess shall be reverted to the General Fund of the State.

(3) Extension of service to others. — Pursuant to written agreements of terms and conditions and subject to payment of charges as determined in accordance with Chapter 65 of this title, the Division of Communications may, but is not required to, extend the services defined in paragraph (1) of this section, as applicable and reasonable to local municipalities, towns and the counties and any and all agencies thereof, and volunteer fire, rescue and ambulance companies operating and chartered in the State. Any such extension of services shall be subject to availability of resources and secondary to the needs of state government. So long as authorized general funded personnel do not depreciate below the Fiscal Year 2006 level, the Division of Communications may provide volunteer fire, rescue and ambulance companies operating and chartered in the State with the same level of 800 MHz service provided to state agencies. Moneys received as payment for these services shall be deposited in the Communications Revolving Fund.

(4) Restriction of use. —

a. State communications activities shall not be used for any purposes other than the business of the State, nor in any manner not in accordance with this chapter, except in an emergency.

b. Communications transmitted or received by state communications activities shall be the privileged information of the sender and receiver and interception and use of such communications by an unauthorized third part is in violation of federal law, and shall be in violation of the purpose and intent of this chapter; provided, that this shall not prohibit the sender or receiver from releasing such communications to others or to the public if necessary or desirable; and provided, further that the Governor shall have the power to direct the release of such communications if the Governor deems such action to be in the best interest of the State.

76 Del. Laws, c. 391, § 12; 78 Del. Laws, c. 78, § 252.;



§ 8236. Division of Gaming Enforcement

(a) There is hereby established, within the Department of Safety and Homeland Security, a Division of Gaming Enforcement with duties, powers and responsibilities as defined. It shall be the responsibility of all police jurisdictions and video lottery agents to report any and all suspicious or criminal activity involving gaming to the Division of Gaming Enforcement.

(b) The Division of Gaming Enforcement shall be under the immediate supervision of a civilian Director who shall staff and administer the work of the Division under the direction and supervision of the Secretary of the Department of Safety and Homeland Security. The Division of Gaming Enforcement shall contain an Assistant Director, whom at all times must be an officer of the Delaware State Police, and other sworn State Police personnel, as well as other resources to necessary to fulfill the obligations under this chapter.

(c) The Division of Gaming Enforcement shall:

(1) Exercise exclusive jurisdiction for the investigation of criminal offenses related to gaming that may occur at any video lottery facility licensed by the State Lottery Office or which occur elsewhere that relate to the operation of the Lottery;

(2) Investigate the background, qualifications and suitability of each applicant before any license is issued by the Director of the State Lottery Office pursuant to Chapter 48 of this title;

(3) Provide assistance upon request by the State Lottery Office in the consideration, promulgation and application of its rules and regulations;

(4) Exchange fingerprint data with, and receive criminal history information from, the Federal Bureau of Investigation for use in considering applicants for any license or registration issued by the State Lottery Office;

(5) Request and receive information, materials and any other data from any licensee or registrant, or applicant for a license or registration;

(6) Notify the State Lottery Office of any information which may affect the continued qualifications or suitability of any licensee or registrant;

(7) Seek to exclude from all licensed video lottery facilities persons whose presence would be inimical to the interest of the State or of lottery operations therein; and

(8) Perform other duties necessary and consistent with Chapter 48 of this title to maintain public confidence and trust in the credibility and integrity of lottery operations, agents and employees.

77 Del. Laws, c. 219, § 25.;



§ 8237. Omnibus School Safety Act

(a) Purpose. — The purpose of the Omnibus School Safety Act is to enhance public safety in all of Delaware's public schools (including charter schools) and school districts through the development and maintenance of comprehensive, site-specific, National Incident Management System (NIMS)-compliant safety and emergency preparedness plans for each public school and district. This act is intended to promote a cohesive and coordinated approach between state and local emergency responders, education professionals, and other supporting agencies and disciplines during a critical incident within a school setting, in a manner that minimizes administrative and other burdens upon schools and districts.

(b) Definitions. — Unless the context otherwise requires, the following words and phrases shall have the meaning ascribed to them in this section:

(1) "Act" means the Omnibus School Safety Act.

(2) "Charter school" means a charter school established pursuant to Chapter 5 of Title 14.

(3) "Critical incident" means any situation that causes or has the potential to cause injury or loss of life to faculty, staff, students or the public, and shall include but not be limited to any weather-, crime- or terrorism-related event that threatens: the life, health and safety of people; damages or destroys property; or causes major disruptions of regular activities.

(4) "Critical incident or emergency event exercise" means any operational simulation performed in a school or district pursuant to this section for the purposes of training and practicing prevention, protection, mitigation, response and recovery capabilities in a realistic, but risk-free environment.

(5) "CSSP" means a Comprehensive School Safety Plan.

(6) "Department" means the Department of Safety and Homeland Security.

(7) "District" means a reorganized school district or vocational technical school district established pursuant to Chapter 10 of Title 14.

(8) "DOE" means the Department of Education.

(9) "Emergency Preparedness Guidelines" means the templates developed by the Department which outline the steps, processes, procedures, audits and actions that shall be used by a school or district to develop, implement, exercise and update its comprehensive school safety plans to respond to an emergency event or unusual crisis situation.

(10) "First responder" means any federal, state and local law-enforcement officer, fire, and emergency medical services personnel, hazardous materials response team member, 911 dispatcher, emergency manager or any other individual who is responsible for the protection and preservation of life, property, or evidence.

(11) "NIMS" means the National Incident Management System developed by the federal government pursuant to Homeland Security Presidential Directive-5 and representing a core set of doctrines, concepts, principles, terminology, and organizational processes that enables effective, efficient, and collaborative incident management.

(12) "School" means any public school within the State, including any charter school.

(13) "School safety team" means those individuals who have been identified by a school or district as members of a team responsible for the development and implementation of a CSSP for a particular school or district.

(14) "Secretary" means the Secretary of the Department of Safety and Homeland Security or his or her designee.

(15) "Tabletop exercise" means a discussion-based critical incident or emergency event exercise involving key personnel comprised of first responders, emergency management personnel, school officials or other individuals where simulated scenarios are discussed in an informal setting.

(c) Duties and responsibilities of Department. — The Department, by and through the Secretary, shall have overall operational responsibility for the implementation of the act. In connection therewith, the Department's duties and responsibilities shall include but not be limited to:

(1) Serving as the lead agency in the development of CSSPs for each school and district;

(2) Assisting schools and districts in conducting critical incident and tabletop exercises;

(3) Adopting, publishing and updating Emergency Preparedness Guidelines;

(4) Reviewing and certifying CSSPs submitted by schools and districts;

(5) In consultation with the Department of Education, adopting such rules and regulations as shall be necessary or desirable to implement the provisions of the act;

(6) Reviewing proposed revisions and updates to CSSPs; and

(7) Ensuring that the act is fully implemented and operational by September 10, 2017.

(d) Duties and responsibilities of schools and districts. — Each school and district shall:

(1) Create a school safety team for each school and district;

(2) Collaborate with the Department and any relevant first responders to develop and submit to the Department a school- or district-specific CSSP;

(3) Conduct critical incident and tabletop exercises in accordance with subsection (f) of this section hereunder; and

(4) Collaborate with the Department and any relevant first responders in submitting revisions and updates to CSSPs, at such times and upon such circumstances as shall be warranted.

(e) Initial review and approval of CSSPs. — Each school and district, through its school safety team, shall collaborate with the Department and any relevant first responders to develop and submit a school- or district-specific CSSP that is NIMS-compliant and is otherwise approved by the Department in accordance with the regulations adopted in connection with this section. The Department shall provide such assistance as shall be necessary in connection with the development of CSSPs, and shall coordinate schools and districts with first responders and other relevant stakeholders, including but not limited to the Capitol Police, for the development of CSSPs hereunder.

(f) Critical incident and tabletop exercises; revisions to CSSPs. —

(1) Each school and district, through its school safety team, shall collaborate with the Department and any relevant first responders to conduct least 1 critical incident or emergency event exercise each year, and at least 1 tabletop exercise every 2 years. Such exercises shall assess emergency readiness as well as the effectiveness of the existing CSSP, and shall include such members of the school safety team, first responders and such other stakeholders as shall be appropriate. Exercises may also be utilized to identify gaps in the CSSP, assess and improve performance, test equipment and technology, and develop robust community and first responder resolve to prepare for major incidents.

(2) Following any exercise hereunder, a school or district may submit to the Department proposed revisions or updates to its CSSP. However, nothing herein shall limit the ability of schools or districts to submit to the Department proposed revisions or updates to CSSPs at any other time during the year. Proposed revisions or updates shall be reviewed and approved by the Department in accordance with procedures established by regulation.

(g) Progress reports. — The Secretary shall provide a report on the progress on the implementation of the Omnibus School Safety Program to the General Assembly by May 31 of each year until such time that implementation of the program is completed and it is fully operational.

78 Del. Laws, c. 405, § 1.;






CHAPTER 83. DEPARTMENT OF FINANCE

Subchapter I General Provisions

§ 8301. Establishment

A Department of Finance is established.

29 Del. C. 1953, § 8301; 57 Del. Laws, c. 549, § 1.;



§ 8302. Secretary; division directors; Acting Secretary; appointment

(a) The administrator and head of the Department shall be the Secretary of the Department of Finance, who shall be a person qualified by training and experience to perform the duties of the office, and preference shall be given to a resident of this State provided that such person is acceptable and equally qualified. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Secretary shall be paid an annual salary not in excess of $34,000. The Secretary of the Department of Finance shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Secretary shall continuously be a resident of the State as long as he or she retains the office. Failure to obtain or retain such residency shall serve to terminate said office.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position or positions of division director as are vacant. Directors so appointed shall serve at the pleasure of the Governor and upon the position of Secretary being filled such directors may be removed by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of a successor, the Governor may appoint the Deputy Secretary of Finance or the director of any division of the Department to serve as Acting Secretary. The Secretary may, during an absence from the State, appoint the Deputy Secretary of Finance or the director of any division of the Department to serve as Acting Secretary during such absence. In either case the Acting Secretary shall have all the powers and shall perform all the duties and functions of the Secretary during such absence or incapacity or until a successor is duly qualified and appointed.

29 Del. C. 1953, § 8302; 57 Del. Laws, c. 549, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 5; 75 Del. Laws, c. 89, § 156.;

§ 8302A Bond.

(a) The Secretary of Finance, before entering upon such office, shall, with sufficient sureties, become bound to the State, by a joint and several obligation to be, with the sureties therein, approved by the Governor, in the penal sum of $125,000, with condition according to the following form:

"The condition of the above written obligation is such, that if the above named......... who is Secretary of Finance, shall well and truly account for all money which shall come to such person's hands as such Secretary, or with which such person as such Secretary shall be legally chargeable, either for the default of any collector whom the Secretary shall appoint or otherwise, and shall and do well and diligently execute the office of Secretary of Finance as aforesaid, and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and also all the duties incumbent upon the Secretary, and if the said......... or the Secretary's executors or administrators, shall and do faithfully and without delay pay to the Secretary's successor in office the just balances remaining of all the money which shall come to such person's hands as Secretary of Finance, or with which such person as such Secretary shall be legally chargeable, after deducting all legal payments by the Secretary made and allowances made to the Secretary by law, and all legal fees, and shall also deliver to the Secretary's successor in office all books, securities, muniments and papers to the said office belonging, safe and undefaced; then the said obligation shall be void, otherwise the same shall remain in full force."

There shall be subjoined to the obligation a warrant of attorney to confess judgment thereon.

(b) The obligation shall be recorded by the Secretary of State in the Executive Register, and shall be kept on file in the Secretary's office. A certified copy thereof shall be immediately transmitted to the Auditor of Accounts, and the copy, or the record, or a copy thereof, shall be evidence.

The obligation shall be proceeded upon by direction of the General Assembly, the Governor or Auditor of Accounts.

59 Del. Laws, c. 378, § 11; 70 Del. Laws, c. 186, § 1.;



§ 8302A. Bond

(a) The Secretary of Finance, before entering upon such office, shall, with sufficient sureties, become bound to the State, by a joint and several obligation to be, with the sureties therein, approved by the Governor, in the penal sum of $125,000, with condition according to the following form:

"The condition of the above written obligation is such, that if the above named......... who is Secretary of Finance, shall well and truly account for all money which shall come to such person's hands as such Secretary, or with which such person as such Secretary shall be legally chargeable, either for the default of any collector whom the Secretary shall appoint or otherwise, and shall and do well and diligently execute the office of Secretary of Finance as aforesaid, and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and also all the duties incumbent upon the Secretary, and if the said......... or the Secretary's executors or administrators, shall and do faithfully and without delay pay to the Secretary's successor in office the just balances remaining of all the money which shall come to such person's hands as Secretary of Finance, or with which such person as such Secretary shall be legally chargeable, after deducting all legal payments by the Secretary made and allowances made to the Secretary by law, and all legal fees, and shall also deliver to the Secretary's successor in office all books, securities, muniments and papers to the said office belonging, safe and undefaced; then the said obligation shall be void, otherwise the same shall remain in full force."

There shall be subjoined to the obligation a warrant of attorney to confess judgment thereon.

(b) The obligation shall be recorded by the Secretary of State in the Executive Register, and shall be kept on file in the Secretary's office. A certified copy thereof shall be immediately transmitted to the Auditor of Accounts, and the copy, or the record, or a copy thereof, shall be evidence.

The obligation shall be proceeded upon by direction of the General Assembly, the Governor or Auditor of Accounts.

59 Del. Laws, c. 378, § 11; 70 Del. Laws, c. 186, § 1.;



§ 8303. Powers, duties and functions of the Secretary

The Secretary shall have the following powers, duties and functions:

(1) To supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, functions and employees;

(2) To appoint, and fix the salary of, with the written approval of the Governor, the following division directors, who may be removed from office by the Secretary with the written approval of the Governor, and who shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Secretary:

a. A Director of the Division of Accounting, who shall be known as the Director of Accounting, and who shall be qualified by training and experience to perform the duties of the office;

b. A Director of the Division of Revenue, who shall be known as the Director of Revenue, and who is generally known to possess knowledge of the subject of taxation and has recognized ability and wide experience in administrative positions and has had the right to vote for a member of the General Assembly of this State at the last general election preceding the member's appointment;

c. A Director of the State Lottery Office who shall be known as the Lottery Director and who shall meet the qualifications as set forth in § 4804 of this title;

(3) To appoint such additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law;

(4) To establish, consolidate or abolish such divisions and offices within the Department or transfer or combine the powers, duties and functions of the divisions and offices within the Department as the Secretary, with the written approval of the Governor, may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(5) To make and enter into any and all contracts, agreements or stipulations, and to retain, employ and contract for the services of private and public consultants, research and technical and other services and facilities, whenever the same shall be deemed by the Secretary necessary or desirable in the performance of the functions of the Department and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(6) To delegate any of the Secretary's powers, duties or functions to a director of a division, except the power to remove employees of the Department or to fix their compensation;

(7) To establish and to promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State;

(8) To maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(9) To adopt an official seal or seals for the Department.

29 Del. C. 1953, § 8303; 57 Del. Laws, c. 549, § 1; 60 Del. Laws, c. 539, § 8; 70 Del. Laws, c. 186, § 1.;



§ 8304. Division of Accounting

The Division of Accounting is established which shall:

(1) Audit, inspect and examine the accounts, affairs and records of any agency of this State at such times as it deems expedient for the supervision of fiscal affairs;

(2) Reject all bills, statements, accounts, and demands against the State which do not conform with such controls as are adopted by the State's financial management and prescribed in the accounting manual;

(3) Prepare the form or format to be used in making out accounts or statements of indebtedness. Such forms or formats shall contain a notice that no account or statement of indebtedness thereon shall be valid unless an order or requisition authorizing such account or statement of indebtedness has been prepared in accordance with policies prescribed in the accounting manual;

(4) Report to the General Assembly, the Attorney General and the Director of the Office of Management and Budget in writing any irregular, illegal or improper financial administration or transaction;

(5) In addition to the foregoing, the Division of Accounting shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Director of the Office of Management and Budget pursuant to §§ 6511 [repealed], 6512(b), (c) and (e), 6515 (except the last sentence of subsection (d)), 6516, 6517, 6518, 6520(b) and (c), 6521, 6522, 6523, 6524, 6525 [repealed], 6526 [repealed] and 6527 of this title.

29 Del. C. 1953, § 8304; 57 Del. Laws, c. 549, § 1; 57 Del. Laws, c. 741, §§ 45A, 45B; 70 Del. Laws, c. 509, §§ 17, 18; 75 Del. Laws, c. 88, § 21(13).;



§ 8305. Division of Revenue

The Division of Revenue is established having powers, duties and functions as follows:

(1) The Division of Revenue shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

a. The State Tax Department and the State Tax Commissioner pursuant to Chapters 1, 3, 11, 13, 15, 17, 19, 20, 21, 23, 25, 27, 29, 43, 53 and 54 of Title 30;

b. The Collector of State Revenue, the State Tax Department and the State Tax Commissioner pursuant to Chapter 5 of Title 30 of the 1953 Code.

(2) In addition to the foregoing, the Division of Revenue shall have the power to perform and shall be responsible for the performance of the following powers:

a. To issue licenses, permits or other documents, to require the payment of fees, taxes or other assessments, and the filing of affidavits or other documents relating thereto, and to enforce the payment and collection of the same heretofore vested in:

1. The State Treasurer pursuant to Chapters 33, 35 [repealed], 37 [repealed], 39 [repealed] and 41 of Title 30;

2. The State Highway Department pursuant to Chapters 51 and 52 of Title 30;

b. To require the payment of fees, taxes and other assessments, and the filing of affidavits or other documents relating thereto, and to enforce the payment and collection of the same heretofore vested in:

1. The Superintendent of the Delaware State Police pursuant to § 1304 of Title 24;

2. The Delaware Alcoholic Beverage Control Commission pursuant to §§ 551, 564, 572 and 581 of Title 4;

3. The Delaware Real Estate Commission pursuant to §§ 2905, 2908, 2911, 2918 and 2920 of Title 24;

4. The Industrial Accident Board, the State Treasurer and the Insurance Commissioner of this State pursuant to §§ 2391 and 2392 of Title 19;

5. The Delaware Harness Racing Commission pursuant to §§ 10024, 10030, 10031, 10056 and 10059 of Title 3;

6. The Delaware Racing Commission pursuant to §§ 10123, 10130 [repealed], 10165 and 10168 of Title 3 and §§ 404, 411, 445 and 448 of Title 28.

(3) The Division shall promulgate rules and regulations relating to all taxes and fees to be paid by any boxing arena or other site by any promoter, participant, vendor or patron; or to be paid by any other person, corporation or organization associated with a match.

(4) The Division of Revenue shall have the power to establish and promulgate such rules and regulations to implement its powers set forth in subdivision (2) of this section, as it deems necessary and which are not inconsistent with the laws of this State.

(5) The executive, administrative, ministerial, fiscal and clerical functions of the State Tax Board set forth in subchapter II of Chapter 3 of Title 30 shall be performed by the Division of Revenue.

(6) On or before November 1 of each odd-numbered year, the Division of Revenue, under the supervision of the Secretary of the Department of Finance, shall make a report to the Governor and the General Assembly concerning the effect of certain tax preferences on the revenues collected by the State. For the purposes of this section, "tax preferences" means any law of the United States or the State which exempts, in whole or in part, certain persons, income, goods, services or property from the impact of established taxes, including, but not limited because of failure of enumeration, to those devices known as tax deductions, tax exclusions, tax credits, tax deferrals and tax exemptions. "Tax preference" shall not include variations in the rate of income tax, § 1102 of Title 30; standard deductions, § 1108 of Title 30; or personal exemptions, § 1110 of Title 30.

a. Declaration of policy. — State governmental policy objectives are sought to be achieved both by direct expenditure of governmental funds and by the granting of special and selective tax relief or tax preferences. Both direct expenditures of governmental funds and tax preferences have an effect on the ability of the state government to lower tax rates or to increase expenditures. As a result, tax preferences should receive a regular and comprehensive review by the Governor and the General Assembly as to: (1) Their total cost; (2) their effectiveness in achieving their objectives; (3) their effect on the fairness and equity of the distribution of the tax burden; and (4) the public and private cost of administering tax preference financed programs. The purpose of this section is to facilitate such review by providing for the generation of information concerning tax preferences and their effect upon state revenues.

b. Components of the report. — The taxes to be reviewed in the report shall be tax preferences created under provisions of the Delaware Code, rather than tax preferences created by operation of the Internal Revenue Code of the United States, and shall include, but need not be limited to, the personal income tax, corporate income tax, motor fuel taxes and public utility taxes. The report shall include the following:

1. Each tax preference, its statutory basis, and its purpose.

2. An estimate of the revenue loss to the State, or 1 of its subdivisions, caused by each tax preference for the last fiscal year and the estimated revenue loss caused by each tax preference for the current fiscal year.

3. An assessment of whether each tax preference is the most fiscally effective means of achieving its purpose and whether or not each tax preference has been successful in meeting the purpose for which it was enacted, and, in particular, whether each tax preference benefits those originally intended to be benefitted, and if not, those who do benefit.

4. A statement of any unintended or inadvertent effects, benefits or harm caused by each tax preference, including whether each tax preference conflicts with any other state laws or regulations.

(7) Notwithstanding the provisions of paragraph (6) of this section, whenever there shall be enacted:

a. In the case of the personal income tax, a modification, as that term is used in § 1105 of Title 30, to be used in determining taxable income, or adjustments to federal itemized deductions to be used in the computation contained in § 1109(a), Title 30; or

b. In the case of corporation income tax, adjustments to federal taxable income under § 1903(a), Title 30, or allocation provisions under § 1903(b), Title 30; then, on or before November 15 following such enactment, the Division of Revenue, under the supervision of the Secretary of Finance, shall make a report to the Governor and the General Assembly concerning such provision. The report shall include the components described in paragraph (6)b. of this section.

(8) The Division is authorized to require payment of fees for issuance of certificates or other documents reflecting the status of taxes, if any owed, by the tax payer requesting such certificate. In addition, the Division is authorized to specify payment of fees for collection of debts owed to claimant agencies. Payment of these fees shall be deemed to reduce the contractual services expenditures of the Division and shall be recorded as expenditure-reducing items.

29 Del. C. 1953, § 8305; 57 Del. Laws, c. 549, § 1; 57 Del. Laws, c. 741, §§ 44A, 44C-44E; 58 Del. Laws, c. 468; 63 Del. Laws, c. 150, § 3; 65 Del. Laws, c. 271, § 1; 68 Del. Laws, c. 171, §§ 1-3; 68 Del. Laws, c. 241, § 1; 70 Del. Laws, c. 242, § 3; 73 Del. Laws, c. 310, § 13.;



§ 8306. Tax Appeal Board

(a) The State Tax Board, created by subchapter II of Chapter 3 of Title 30 hereby renamed the Tax Appeal Board, is continued.

(b) Except as otherwise provided in subdivision (4) of § 8305 of this title, the Tax Appeal Board is vested with the membership, remuneration, organization, meetings, powers, duties and functions heretofore vested in the State Tax Board by law, including the power to hear complaints and appeals from the decisions or rulings of the Director of Revenue as the same heretofore existed in respect to decisions or rulings of the State Tax Commissioner pursuant to subchapter II of Chapter 3 of Title 30. The right of appeal from determinations of the State Tax Board heretofore existing pursuant to subchapter II of Chapter 3 of Title 30 is hereby continued respecting appeals from determinations of the Tax Appeal Board.

29 Del. C. 1953, § 8306; 57 Del. Laws, c. 549, § 1.;



§ 8307. Division of the Treasury

(a) The Division of the Treasury is hereby established having powers, duties and functions as follows.

(b) The Division of the Treasury shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the State Treasurer, pursuant to Chapter 31 of Title 19 and Chapter 54 of Title 30.

29 Del. C. 1953, § 8307; 57 Del. Laws, c. 549, § 1; 59 Del. Laws, c. 216, § 1; 59 Del. Laws, c. 378, §§ 2, 4; 60 Del. Laws, c. 267, § 1; 66 Del. Laws, c. 85, § 94; 67 Del. Laws, c. 47, § 62; 68 Del. Laws, c. 84, § 62.;



§ 8308. Board of Pension Trustees

(a) There is established a Board of Pension Trustees.

(b) The Board shall have:

(1) The Board shall establish the Delaware Public Employees' Retirement System which has control and management of the state pension funds provided for in:

a. The State Employees' Pension Plan pursuant to Chapter 55 of this title;

b. The closed State Police Retirement Fund pursuant to subchapter II of Chapter 83 of Title 11;

c. The new State Police Retirement Fund pursuant to subchapter III of Chapter 83 of Title 11;

d. The State Judiciary Retirement Fund pursuant to Chapter 56 of this title;

e. The County and Municipal Employees' Retirement Fund pursuant to Chapter 55A of this title;

f. The County and Municipal Police/Firefighter Retirement Fund pursuant to Chapter 88 of Title 11;

g. The Volunteer Fireman's Pension Fund pursuant to Chapter 66A of Title 16;

h. The Diamond State Port Corporation Pension Plan pursuant to Chapter 87 of this title;

i. The County and Municipal Police/Firefighter Special Fund pursuant to Chapter 7 of Title 18;

j. The Special Pension Fund pursuant to Chapter 191, Volume 61, Laws of Delaware; and

k. The Local Government Retirement Investment Pool pursuant to Chapter 83 of this title.

(2) The power and duty to appoint an Executive Secretary who shall be responsible for determining the eligibility for retirement pension benefits for all state administered pension plans including the determination of eligibility for paraplegic veterans' benefits as provided for in § 1001 of Title 20.

(3) The power and duty to hear appeals from the decision of the Executive Secretary regarding pension benefits provided for all state administered pension plans.

(4) The power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

a. The Arbitration Committee and the Disability Commission pursuant to Chapter 55 of this title;

b. The State Board of Education and the Director of the Delaware Psychiatric Center pursuant to Chapter 39 of Title 14;

c. The Board of State Judiciary Pension Trustees pursuant to Chapter 56 of this title;

d. The State Police Pension Board pursuant to subchapter II of Chapter 83 of Title 11.

(5) The control and management of the OPEB Fund created pursuant to Chapter 52B of this title.

(c) In addition to the foregoing, the Board shall have the following powers, duties and functions:

(1) To adopt rules and regulations for the general administration of the state pension plans and benefits set forth in subsection (b) of this section;

(2) To appoint an actuary to perform the actuarial services necessary to effectuate the purposes of this section;

(3) To prepare and publish an annual report to the Governor and General Assembly on its activities, including administration expenses;

(4) To maintain and invest the pension funds qualified under Internal Revenue Code § 401(a) [26 U.S.C. § 401(a)] of the Delaware Public Employees Retirement System. The assets of such funds may be commingled for investment purposes but will be maintained separately for accounting purposes. Fees and expenses authorized by the Board shall be paid from the assets of each separate fund as applicable. The Board shall also have the power and duty to maintain and invest the Volunteer Fireman's Pension Fund under § 457(e)(11) of the Internal Revenue Code [26 U.S.C. § 457(e)(11)]. The assets of such fund will be invested separately and maintained separately for accounting purposes. Fees and expenses authorized by the Board shall be paid from the assets of such fund.

(5) To make and enter into any and all contracts with any agency of the State, or any outside agency, for the purpose of assisting in the general administration of this section and the investing or advising as to the investment of the pension funds under its control and management;

(6) To determine the interest rate to be credited to employee contributions and the rate to be charged on repayment of contributions previously withdrawn;

(7) To issue subpoenas and administer oaths in any proceeding and in all other cases where it is necessary in the exercise of the powers and duties of the Board. Such oaths may be administered and such subpoenas issued by any member of the Board. Any subpoena, process or order of the Board or any notice or paper requiring service may be sent by certified mail, return receipt requested, or may be served by any constable or any state employee designated by the Board, with the return to be made to the Board. If service is made by a constable, the constable shall receive the same fees as are provided by law for like service in civil actions; if service is made by a state employee designated by the Board, such state employee shall not receive any fee, but shall be reimbursed such state employee's actual expenses;

(8) To examine persons as witnesses, take evidence, require the production of documents and do all other things pursuant to law which are necessary to enable it effectively to discharge its duties of office. In proceedings before the Board, if any person neglects to produce any pertinent document, neglects or refuses to appear after having been subpoenaed, refuses to testify or be examined by members of the Board, disobeys or resists any lawful order or process or misbehaves during a hearing in a manner intended to obstruct the hearing, the Board shall certify the facts under signature of its Chairperson to any Judge of the Superior Court, which Judge shall thereupon hear the evidence as to the acts complained of. The Judge shall, if the Judge deems the evidence so warrants, issue an order requiring such person to testify, produce documents or otherwise comply with the requirements of the Board, as the case may require. Refusal to comply with the order of the Court shall constitute contempt of Court;

(9)a. In any Pension Office appeal hearing submitted to the Board, the Board shall designate 1 or more of its members to act as hearing officer or officers. The hearing officer or officers shall hear the evidence and arguments presented by the parties. The hearing officer or officers shall have all the powers of the Board in exercise of their responsibilities during the hearing.

b. In every case, the hearing officer or officers shall prepare and transmit a decision containing the findings of fact and conclusions of law to the Board within 60 days of the hearing for consideration at the next regularly scheduled Board meeting.

c. The Board may accept, reject or modify the hearing officer's or officers' decision and shall prepare a final decision ("final decision"). Within 5 days of the Board meeting, the final decision shall be mailed to the parties on record at their designated addresses via first class U.S. mail.

d. The Board's final decision may be appealed to the Superior Court within 30 days after it is mailed to the parties by the Board. The appeal shall be on the record established at the hearing.

(10) To administer any pension plan established by the Diamond State Port Corporation, upon such terms as negotiated with the Diamond State Port Corporation;

(11) To maintain and invest the OPEB Fund provided for in paragraph (b)(5) of this section. Fees and expenses authorized by the Board shall be paid from the assets of the OPEB Fund as applicable;

(12) To make and enter into any and all contracts with any agency of the State, or any outside agency, or company for the purposes of assisting in the general administration and the investing or advising as to the investment of the OPEB Fund under its control and management.

(13) To adopt rules and regulations appropriate or necessary to maintain the qualified status of each state pension plan and benefit set forth in subsection (b) of this section under Internal Revenue Code §§ 401(a) and 414(d) [26 U.S.C. §§ 401(a) and 414(d)] or such other provision of the Internal Revenue Code as applicable;

(14) To adopt by rule and regulation a qualified excess benefit arrangement under Internal Revenue code § 415(m) [26 U.S.C. § 415(m)] with respect to any state pension plan that is qualified under Internal Revenue Code §§ 401(a)and 414(d)[26 U.S.C. §§ 401(a) and 414(d)] in order to pay benefits that cannot be paid from that pension plan because of the limits under Internal Revenue Code § 415 [26 U.S.C. § 415].

(d) All records maintained by the Board or the Office of Pensions and Investments relating to the pensions or pension eligibility of persons receiving pensions from the State or other post-employment benefits and who are not presently employed by or serving as officers of the State or its political subdivisions shall be confidential. Any record, material or data received, prepared, used or retained by the Board or its employees, investment professionals or agents relating to an investment shall not constitute a public record subject to Chapter 100 of this title.

(e) The Board of Pension Trustees shall be composed of 7 members as follows:

(1) The Secretary of Finance and the Director of the Office of Management and Budget shall serve ex officio as voting members;

(2) Five other members who shall be appointed by the Governor with the consent of a majority of the members elected to the Senate;

(3) At least 2 of the appointed members shall be affiliated with 1 of the major political parties, and at least 2 of the appointed members shall be affiliated with the other major political party. Any person who declines to announce such person's political affiliation shall also be eligible for appointment as a member of the Board.

(f) The terms of the appointed members shall be staggered. The first appointee shall serve for a term of 1 year; the second appointee shall serve for a term of 2 years; the third appointee shall serve for a term of 3 years; and the fourth appointee shall serve for a term of 4 years. Thereafter, appointed members shall serve for a term of 4 years. The seventh member shall serve at the pleasure of the Governor and shall be Chairperson of the Board.

(g) Each appointed member of the Board shall be paid $150 for each day devoted to Board business. Members shall be entitled to reimbursement for travel and other expenses made necessary by their official duties.

(h) Any appointment, by the Governor by and with the consent of a majority of the members elected to the Senate, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

(i) Any applicant for a pension aggrieved by a decision after a hearing by the Board of Pension Trustees may appeal that decision to the Superior Court and such appeal and review shall be conducted according to the provisions governing judicial review of case decisions under the Administrative Procedures Act.

(j) The State shall indemnify a Board member to sit on a committee of the Board who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that he or she is or was a Board member against expenses (including attorneys' fees if the Attorney General determines that he or she may not provide representation), judgments, fines and amounts paid in settlement actually and reasonably incurred by him or her in connection with such action, suit or proceeding, if he or she acted in good faith and in a manner he or she reasonably believed to be in the best interest of the State and with respect to any criminal action or proceeding had no reasonable cause to believe his or her conduct was unlawful. Expenses incurred in defending a civil, administrative or investigative action, suit or proceeding shall be paid by the State in advance of final disposition of such action, suit or proceeding if:

(1) Initially authorized by a majority vote of the Board exclusive of the member or members to be indemnified unless more than a majority of the Board shall also be parties to the same action, suit or proceeding, in which instance, such authorization shall be by the Governor of the State; and

(2) Such Board member agrees to repay such amount if it is ultimately determined by the Board or the Governor, as the case may be, pursuant to paragraph (1) of this subsection that such member is not entitled to indemnification under this section.

(k) No member of the Board of Pension Trustees appointed under subsection (e)(2) of this section shall receive a pension credit for his or her service as a trustee under any state pension system administered by the Board.

(l) The Board shall establish a Local Government Retirement Investment Pool with the following powers, duties and functions:

(1) The governing body or investing authority of a local government, meaning any city, town or county in Delaware, may pay public retirement moneys of the local government into the Local Government Retirement Investment Pool which shall be in the custody of the Board of Pension Trustees. The Board of Pension Trustees shall invest the funds in the same manner and in the same types of investments and subject to the same limitations provided for the deposit and investment of state retirement funds. Funds of the local governments may be commingled with funds of the state pension trust for investment purposes only and shall be accounted for separately.

(2) The Board of Pension Trustees shall adopt such rules and regulations as are necessary for the administration of this Investment Pool including specification of minimum amounts which may be paid into the Pool and minimum periods of time for which such payments shall be retained in the Pool. Earnings shall be equitably prorated among the local governments in the Pool based upon the amount and length of time the moneys are on deposit in the Pool. All costs of participation and administration in the Pool shall be equitably prorated among the participating local governments.

(3) The governing body or investing authority of a local government, meaning any city, town or county in Delaware, may pay Other Post Employment Benefit funds of the local government into the Local Government Retirement Investment Pool which shall be in the custody of the Board of Pension Trustees. The Board of Pension Trustees shall invest the funds in the same manner and in the same types of investments and subject to the same limitations provided for the deposit and investment of state Other Post Employment Benefit funds. Funds of the local governments may be commingled with funds of the state Other Post Employment Benefit trust for investment purposes only and shall be accounted for separately.

(m) The Board of Pension Trustees shall have the authority to levy interest penalties on participating employers in the Delaware Public Employees Retirement System, who fail to remit employee and employer pension contributions to the Delaware Public Employees' System when due. In the exercise of this authority the Board of Pension Trustees shall adopt such rules and regulations as are necessary to encourage the timely payment of these funds, to provide a mechanism to collect overdue contributions, and to reimburse the Delaware Public Employees' Retirement System for lost investment revenue. These actions may include, among other actions, the imposition of interest and/or the adoption of an assessment for late payment of contributions by an employer at a rate not to exceed the Board's economic assumption for investment return.

29 Del. C. 1953, § 8308; 57 Del. Laws, c. 549, § 1; 57 Del. Laws, c. 741, § 45A; 58 Del. Laws, c. 562; 63 Del. Laws, c. 415, § 1; 65 Del. Laws, c. 131, § 1; 65 Del. Laws, c. 151, § 1; 65 Del. Laws, c. 343, §§ 1, 2; 65 Del. Laws, c. 348, § 79; 65 Del. Laws, c. 421, § 1; 65 Del. Laws, c. 443, § 1; 66 Del. Laws, c. 85, § 94; 67 Del. Laws, c. 47, § 63; 68 Del. Laws, c. 8, § 3; 68 Del. Laws, c. 286, §§ 3, 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 210, § 26; 70 Del. Laws, c. 550, § 1; 70 Del. Laws, c. 595, § 1; 71 Del. Laws, c. 121, §§ 1, 2; 74 Del. Laws, c. 307, § 12; 75 Del. Laws, c. 88, § 20(6); 76 Del. Laws, c. 70, §§ 2-5; 76 Del. Laws, c. 279, §§ 1-4, 14; 76 Del. Laws, c. 280, § 79; 76 Del. Laws, c. 397, § 1.;

§ 8308A State Pension Advisory Council.

(a) There is established a State Pension Advisory Council. The purpose of the Advisory Council shall be to advise the State Board of Pension Trustees on administration of pension plans sponsored by the State. This shall include, but not be limited to, the establishment of rules, administrative procedures and hearing procedures. Further, the State Pension Advisory Council members will provide for communications between the State Board of Pension Trustees, the State Pension Office and the state employees represented. The State Pension Advisory Council shall make recommendations to the State Board of Pension Trustees, the General Assembly of Delaware and its committees, the State Pension Office and state employees on all matters the Council deems appropriate.

(b) The State Pension Advisory Council shall develop bylaws to govern the administration of this section.

(c) A chairperson, 1st vice chairperson and 2nd vice chairperson shall be elected in accordance with the bylaws of the Advisory Council. The elected officers shall act for the Advisory Council as directed by the members of the Council.

(d) The State Pension Advisory Council shall have access to all public meetings of the State Board of Pension Trustees and to all information available to the State Board of Pension Trustees except reports of the Medical Committee and individual personnel files.

(e) The State Pension Advisory Council shall be composed of representatives of the following organizations or their successors:

(1) American Association of University Professors (AAUP) — Independent Chapters.

(2) American Federation of State, County and Municipal Employees, Council 81 (AFSCME).

(3) Judicial branch of government through the administrative office of the courts.

(4) Delaware Association of School Administrators (DASA).

(5) Delaware National Guard (DNG).

(6) Delaware Nurses Association (DNA).

(7) Delaware Retired School Personnel Association (DRSPA).

(8) Delaware State Education Association (DSEA).

(9) Delaware School Food Service Association (DSFSA).

(10) Delaware State Troopers Association (DSTA).

(11) University of Delaware Staff Association (UDSA).

(12) The State Lodge of the Fraternal Order of Police (FOP).

(13) International Association of Firefighters Local 1590 City of Wilmington Firefighters.

(f) Representatives of member organizations shall be selected through due process of the bylaws of that organization or, if the employees of a state agency are not organized, through appointment by the administrative office providing administrative services for those employees.

(g) Each organization represented on the Advisory Council shall notify the Chairperson of the State Board of Pension Trustees and the Chairperson of the State Pension Advisory Council when a new representative is selected.

(h) Reasonable support services for the State Pension Advisory Council shall be provided by the State Pension Office.

(i) Up to 2 at-large, ad hoc members may be added to the Advisory Council in order to provide expertise needed for Council members to understand matters before the State Board of Pension Trustees.

(j) When a member group or organization fails to send a representative to meetings of the State Pension Advisory Council for a period of 1 year, the group or organization shall automatically lose its representation on the Advisory Council.

68 Del. Laws, c. 395, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 215, § 1.;

§ 8308B State Employees Pension Benefits Review Committee.

(a) There is established the State Employees Pension Benefits Review Committee. The purpose of the Review Committee shall be to review the pension plan by using appropriate and accepted comparative analysis, including, but not limited to, the benefit structure of the various state pension systems for the purpose of evaluating current pension plan benefits and recommending changes.

(b) The State Employees Pension Benefits Review Committee shall be composed as follows:

(1) Chair and Vice Chair of the Legislative Joint Finance Committee.

(2) One member of the Senate appointed by the President Pro Tem.

(3) One member of the House of Representative appointed by the Speaker.

(4) Three members appointed by the Chair of the Board of Pension Trustees.

(5) One member of the Pension Advisory Council.

(6) Pension Administrator.

(7) Director of Office of Management and Budget.

(8) Controller General.

(c) The Office of Management and Budget, the Controller General's Office, and the Pension Office shall provide the committee with staff support and such other resources as the committee may require.

76 Del. Laws, c. 80, § 80; 70 Del. Laws, c. 186, § 1.;



§ 8308A. State Pension Advisory Council

(a) There is established a State Pension Advisory Council. The purpose of the Advisory Council shall be to advise the State Board of Pension Trustees on administration of pension plans sponsored by the State. This shall include, but not be limited to, the establishment of rules, administrative procedures and hearing procedures. Further, the State Pension Advisory Council members will provide for communications between the State Board of Pension Trustees, the State Pension Office and the state employees represented. The State Pension Advisory Council shall make recommendations to the State Board of Pension Trustees, the General Assembly of Delaware and its committees, the State Pension Office and state employees on all matters the Council deems appropriate.

(b) The State Pension Advisory Council shall develop bylaws to govern the administration of this section.

(c) A chairperson, 1st vice chairperson and 2nd vice chairperson shall be elected in accordance with the bylaws of the Advisory Council. The elected officers shall act for the Advisory Council as directed by the members of the Council.

(d) The State Pension Advisory Council shall have access to all public meetings of the State Board of Pension Trustees and to all information available to the State Board of Pension Trustees except reports of the Medical Committee and individual personnel files.

(e) The State Pension Advisory Council shall be composed of representatives of the following organizations or their successors:

(1) American Association of University Professors (AAUP) — Independent Chapters.

(2) American Federation of State, County and Municipal Employees, Council 81 (AFSCME).

(3) Judicial branch of government through the administrative office of the courts.

(4) Delaware Association of School Administrators (DASA).

(5) Delaware National Guard (DNG).

(6) Delaware Nurses Association (DNA).

(7) Delaware Retired School Personnel Association (DRSPA).

(8) Delaware State Education Association (DSEA).

(9) Delaware School Food Service Association (DSFSA).

(10) Delaware State Troopers Association (DSTA).

(11) University of Delaware Staff Association (UDSA).

(12) The State Lodge of the Fraternal Order of Police (FOP).

(13) International Association of Firefighters Local 1590 City of Wilmington Firefighters.

(f) Representatives of member organizations shall be selected through due process of the bylaws of that organization or, if the employees of a state agency are not organized, through appointment by the administrative office providing administrative services for those employees.

(g) Each organization represented on the Advisory Council shall notify the Chairperson of the State Board of Pension Trustees and the Chairperson of the State Pension Advisory Council when a new representative is selected.

(h) Reasonable support services for the State Pension Advisory Council shall be provided by the State Pension Office.

(i) Up to 2 at-large, ad hoc members may be added to the Advisory Council in order to provide expertise needed for Council members to understand matters before the State Board of Pension Trustees.

(j) When a member group or organization fails to send a representative to meetings of the State Pension Advisory Council for a period of 1 year, the group or organization shall automatically lose its representation on the Advisory Council.

68 Del. Laws, c. 395, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 215, § 1.;

§ 8308B State Employees Pension Benefits Review Committee.

(a) There is established the State Employees Pension Benefits Review Committee. The purpose of the Review Committee shall be to review the pension plan by using appropriate and accepted comparative analysis, including, but not limited to, the benefit structure of the various state pension systems for the purpose of evaluating current pension plan benefits and recommending changes.

(b) The State Employees Pension Benefits Review Committee shall be composed as follows:

(1) Chair and Vice Chair of the Legislative Joint Finance Committee.

(2) One member of the Senate appointed by the President Pro Tem.

(3) One member of the House of Representative appointed by the Speaker.

(4) Three members appointed by the Chair of the Board of Pension Trustees.

(5) One member of the Pension Advisory Council.

(6) Pension Administrator.

(7) Director of Office of Management and Budget.

(8) Controller General.

(c) The Office of Management and Budget, the Controller General's Office, and the Pension Office shall provide the committee with staff support and such other resources as the committee may require.

76 Del. Laws, c. 80, § 80; 70 Del. Laws, c. 186, § 1.;



§ 8308B. State Employees Pension Benefits Review Committee

(a) There is established the State Employees Pension Benefits Review Committee. The purpose of the Review Committee shall be to review the pension plan by using appropriate and accepted comparative analysis, including, but not limited to, the benefit structure of the various state pension systems for the purpose of evaluating current pension plan benefits and recommending changes.

(b) The State Employees Pension Benefits Review Committee shall be composed as follows:

(1) Chair and Vice Chair of the Legislative Joint Finance Committee.

(2) One member of the Senate appointed by the President Pro Tem.

(3) One member of the House of Representative appointed by the Speaker.

(4) Three members appointed by the Chair of the Board of Pension Trustees.

(5) One member of the Pension Advisory Council.

(6) Pension Administrator.

(7) Director of Office of Management and Budget.

(8) Controller General.

(c) The Office of Management and Budget, the Controller General's Office, and the Pension Office shall provide the committee with staff support and such other resources as the committee may require.

76 Del. Laws, c. 80, § 80; 70 Del. Laws, c. 186, § 1.;



§ 8309. Exemptions

The following positions set forth in this chapter shall be exempt from Chapter 59 of this title:

(1) Secretary of Finance;

(2) Director of Accounting;

(3) Director of Revenue;

(4) State Lottery Director.

29 Del. C. 1953, § 8309; 57 Del. Laws, c. 549, § 1; 60 Del. Laws, c. 539, § 9.;



§ 8310. Assumption of powers

The Department, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested by law in the Budget Director, State Tax Department, State Tax Board, Collector of State Revenue, State Treasurer, Arbitration Committee, Disability Commission, Board of State Employees' Pension Trustees, Board of State Judiciary Pension Trustees and State Police Pension Board immediately prior to the effective date of this chapter and which are not otherwise specifically transferred to the Department by this chapter, excepting only those powers, duties and functions hereinabove expressly vested in or retained by any such person, department, board, commission or agency.

29 Del. C. 1953, § 8310; 57 Del. Laws, c. 549, § 1.;



§ 8311. Appeals

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Department or to any division or subdivision thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the division, subdivision or office to which such function is transferred by this chapter and each such appeal shall be perfected in the manner heretofore provided by law.

29 Del. C. 1953, § 8311; 57 Del. Laws, c. 549, § 1.;



§ 8312. Employees; definitions and references in other laws

(a) All employees of any commission, board, department, council or agency, to the extent that the same are consistent with this chapter and in connection with a function transferred by this chapter to the Department, shall continue and be deemed to be the employees of the Department on the effective date of this chapter and, where applicable, with all the benefits accrued as merit employees as of the effective date of this chapter.

(b) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that the same are consistent with this chapter and in connection with a function transferred by this chapter to the Department, be construed as referring and relating to the Department of Finance as created and established by this chapter.

(c) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law, shall, to the extent that same are consistent with this chapter and in connection with a function transferred by this chapter to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

29 Del. C. 1953, § 8312; 57 Del. Laws, c. 549, § 1.;



§ 8313. Annual report

The Secretary of the Department shall make an annual report to the Governor and the General Assembly of the Department's operations and render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8313; 57 Del. Laws, c. 549, § 1.;



§ 8314. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

29 Del. C. 1953, § 8314; 57 Del. Laws, c. 549, § 1.;



§ 8315. Budgeting and financing

(a) The Secretary, in cooperation with the division directors, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

(b) Special funds may be used in accordance with approved programs, grants and appropriations.

29 Del. C. 1953, § 8315; 57 Del. Laws, c. 549, § 1.;



§ 8316. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are repealed, superseded, modified or amended so far as necessary to conform to, and give full force and effect to, this chapter.

29 Del. C. 1953, § 8317; 57 Del. Laws, c. 741, § 44.;



§ 8317. Notification of proposed bond issuance

Each political subdivision of the State shall file with the Secretary of Finance a notice of intent to issue its general obligations or revenue-supported debt at least 14 days prior to the anticipated sale date of any such obligations. The notice shall describe briefly the proposed principal amount of obligations to be sold, the proposed sale date and the purpose of the issue, and shall be signed by the chief fiscal officer of the political subdivision submitting the notice. Failure to submit such notice or any change in the details of the issue from those set forth in such notice shall not invalidate the issuance of any such obligations.

66 Del. Laws, c. 360, § 17.;



§ 8318. Compensatory payments for certain exempt properties owned by the State

(a) The county seat in each county shall appraise and assess real property taxes on all property owned by the State excluding properties owned by the Delaware Housing Authority, Delaware Solid Waste Authority, Delaware State University, or the University of Delaware, lying within their respective city limits. Each county seat shall annually submit statements of these appraisals and assessments unto the Secretary of the Department of Finance, said assessments and appraisals to be in accordance with their respective procedures for appraising and assessing real property.

(b) The Secretary of Finance shall examine and inspect the aforementioned assessment and appraisals and shall have all rights to question the assessments and appeal any decisions regarding the same. If the Secretary of Finance is satisfied that the assessments and appraisals are accurate, then the Secretary shall direct payment to the County Seat according to the following schedule:

(1) For those county seats with a population between 0—50,000 residents, the Secretary shall direct a payment of 30.8% of the tax assessed to said county seats.

(2) For those county seats with a population above 50,000 residents, the Secretary shall direct a payment of 100.0% of the tax assessed to said county seats.

(c) The total amount of payments made by the Secretary with respect to all county seats shall not exceed $3,000,000 in any state fiscal year.

(d) In any fiscal year, if total compensatory payments, as calculated under subsection (a) of this section, exceeds the amount allocated in subsection (c) of this section, then the payments to be received by each county seat shall be the product of $3,000,000 multiplied by a fraction, the numerator of which is the payment that would otherwise be due to a county seat under subsections (a) and (b) of this section and the denominator is the total of all compensatory payments that would otherwise be due to all county seats pursuant to subsections (a) and (b) of this section. The Secretary of Finance has the right to withhold payment to any county seat until the assessments and appraisals of all 3 counties have been submitted and verified.

67 Del. Laws, c. 416, § 1; 68 Del. Laws, c. 290, § 97; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 16(5); 75 Del. Laws, c. 218, § 5(a); 75 Del. Laws, c. 352, § 32; 76 Del. Laws, c. 81, § 27; 76 Del. Laws, c. 281, § 27.;






Subchapter II Secretary of Finance

§ 8320. -8331

Transferred.









CHAPTER 84. DEPARTMENT OF TRANSPORTATION

§ 8401. Establishment of Department

(a) The Department of Transportation is hereby established. The Department, through appropriate divisions, authorities, subdivisions, offices and administrations shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested by law in the Department of Highways and Transportation immediately prior to July 1, 1976.

(b) The powers and duties of the Department of Transportation shall also include, but not be limited to, the following activities:

(1) Coordinating and developing, in cooperation with the federal government, other states, Delaware state agencies, counties, cities, councils and agencies comprehensive balanced transportation planning and policy for the movement of people and goods within the State;

(2) To be the lead agency for establishing and maintaining the continuing, comprehensive, cooperative transportation planning process pursuant to the existing and future provisions of Title 23, United States Code and the Urban Mass Transportation Act of 1964 as amended [49 U.S.C. § 5301 et seq.];

(3) To be the supervising and responsible planning staff for all urban and rural transportation studies and programs in the State and enter into any contracts, agreements and stipulations as required;

(4) To provide the necessary staffing, coordination and liaison required by present and future federal and state acts for transportation planning, programs, grant applications and required administration;

(5) Planning, designing, constructing, operating and maintaining those highway and public transportation systems under its jurisdiction;

(6) Preparing an annual transportation needs plan directed at the achievement of a coordinated and balanced transportation system for the State that is consistent with the state's social, economic and environmental needs and goals;

(7) To establish a selection process intended to promote engineering and design quality and ensure maximum competition by professional companies of all sizes providing engineering or architectural design services, pursuant to the authority granted in Section 307 of the National Highway System Designation Act of 1995, P.L. 104-59. In developing this process, the Department shall also comply with the Professional Services Negotiation Act, subchapter II of Chapter 69 of this title, as amended. In addition, the Department shall comply with limits on costs reimbursement, including, but not limited to, overhead limits, established by its Consultant Policy Committee. In setting such limits, the Consultant Policy Committee shall consider the goal of the selection process set forth in the 1st sentence of this subsection, as well as the reasonable cost of architectural or engineering services.

29 Del. C. 1953, § 8401; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 2; 61 Del. Laws, c. 520, § 5; 70 Del. Laws, c. 473, § 74.;



§ 8402. Definitions

As used in this chapter:

(1) "Authority" or "Transportation Authority" means Delaware Transportation Authority.

(2) "Corridor route" means any existing or proposed road in an urban or rural area which is classified as part of the "principal arterial highway system" as defined in the National Highway Functional Classification Studies on record with the Department and which serves traffic corridor movements of substantial statewide or interstate travel and as to which the concept of service to abutting land is subordinate to the provisions of travel service to major traffic movements.

(3) "Department" means the Department of Transportation.

(4) "Deputy Secretary" means the Deputy Secretary of the Department of Transportation.

(5) "Director" means the Director of the Transportation Authority and/or the Director of the Division of Highways and/or the Director of the Office of Administration.

(6) "Division" means the Division of Highways.

(7) "Secretary" means the Secretary of the Department of Transportation.

29 Del. C. 1953, § 8402; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 3; 62 Del. Laws, c. 379, § 1; 67 Del. Laws, c. 46, § 57(a).;



§ 8403. Secretary; Deputy Secretary; division directors; Acting Secretary; appointment

(a)(1) The administrator and head of the Department shall be the Secretary of the Department of Transportation, who shall be a person qualified by training and experience to perform the duties of the office and preference shall be given to a resident of this State provided that such person is acceptable and equally qualified. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Secretary shall be paid an annual salary not in excess of $34,000. The Secretary of the Department of Finance shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Secretary shall continuously be a resident of the State as long as he or she retains the office. Failure to obtain or retain such residency shall serve to terminate said office.

(2) The Secretary may designate a Deputy Secretary who shall be a person qualified by training and experience to perform the duties of his or her office. The Deputy Secretary shall serve at the pleasure of the Secretary and shall have all the powers, duties, and functions of the Secretary, except the power to remove employees of the Department or to fix their compensation.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position or positions of division director as are vacant. Directors so appointed shall serve at the pleasure of the Governor, and upon the position of Secretary being filled such directors may be removed by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of a successor, the Governor may appoint the Deputy Secretary or director of any division of the Department to serve as Acting Secretary. The Secretary may, during an absence from the State, appoint the Deputy Secretary or director of any division of the Department to serve as Acting Secretary during such absence. In either case, the Acting Secretary shall have all the powers and shall perform all the duties and functions of the Secretary during the Secretary's absence or incapacity or until a successor is duly qualified and appointed.

29 Del. C. 1953, § 8403; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 1; 67 Del. Laws, c. 46, § 57(b)-(d); 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 6.;



§ 8404. Powers, duties and functions of the Secretary

The Secretary shall have the following powers, duties and functions:

(1) To supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, functions and employees;

(2) To appoint, and fix the salary of, with the written approval of the Governor, the following division directors and office heads, who may be removed from office by the Secretary with the written approval of the Governor and who shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Secretary:

a. A Director of the Division of Highway Operations, who shall be known as the Director of Highway Operations and who shall be qualified by training and experience to perform the duties of the office. The Director of Highway Operations shall be, at the time of appointment, a registered professional engineer in this State or qualified for such registration;

b. A Director of the Transportation Authority who shall be qualified by training and experience to perform the duties of the office;

c. An administrator and head of the Office of Administration, who shall be known as the Director of Administration and who shall be qualified by training and experience to perform the duties of the office;

d. A Director of the Division of Motor Vehicles who shall be known as the Director of Motor Vehicles and who shall be qualified by training and experience to perform the duties of the office.

(3) To appoint such additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law;

(4) To collect and analyze statistical and planning information on all modes of transportation and make studies required to carry out state transportation programs; to coordinate and develop, in cooperation with federal, state, county and local governmental agencies, comprehensive balanced transportation planning, programming and policy for the movement of people and goods within the State; to prepare a statewide master transportation plan that is consistent with the state's social, economic and environmental needs and goals; and to develop a unified intermodal transportation planning program in cooperation with the Delaware Economic Development Office and other planning agencies to fulfill the transportation planning requirements of the federal government;

(5) To establish, consolidate or abolish such divisions, subdivisions and offices within the Department or the Authority or transfer or combine the powers, duties and functions of the divisions and offices within the Department or the Authority as the Secretary, with the written approval of the Governor, may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(6) To make and enter into any and all contracts, agreements or stipulations, and to retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever the same shall be deemed by the Secretary necessary or desirable in the performance of the functions of the Department and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(7) To delegate any of the Secretary's powers, duties or functions to a director of a division except the power to remove employees of the Department or to fix their compensation;

(8) To establish and to promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State. No such rule or regulation shall extend, modify or conflict with any law of this State or the reasonable implications thereof;

(9) To maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(10) To adopt an official seal or seals for the Department;

(11) In addition to the Secretary's other powers, duties and functions, the Secretary shall serve as an ex officio, nonvoting member of the Public Service Commission.

29 Del. C. 1953, § 8404; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, §§ 4, 5; 62 Del. Laws, c. 379, § 2; 63 Del. Laws, c. 191, § 4(e); 67 Del. Laws, c. 344, § 8; 69 Del. Laws, c. 435, §§ 41, 42; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 132.;



§ 8405. Office of Administration

The Office of Administration is hereby established having powers, duties and functions as follows:

(1) The Office of Administration shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Controller of the State Highway Department, as set forth in Chapter 1 of Title 17;

(2) In addition to the foregoing, the Office of Administration shall administer and coordinate the record keeping, transportation, fiscal affairs, data processing, statistics, accounting, personnel and such other general services for the Department as the Secretary may deem necessary for the proper, efficient and economical operation of the Department and shall coordinate such general services and business administration with other departments, agencies and offices of the government of this State.

29 Del. C. 1953, § 8405; 57 Del. Laws, c. 514, § 1.;



§ 8406. Division of Highways

The Division of Highways is hereby established having powers, duties and functions as follows:

(1) The Division of Highways shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

a. The State Highway Department pursuant to Chapters 1, 3, 4, 5, 6 [repealed], 7, 9, 11, 12, 13 and 15 of Title 17 and Chapter 5 of Title 21; provided, however, that the powers, duties and functions of the Controller of the State Highway Department, as prescribed in Chapter 1 of Title 17, shall be performed by the Office of Administration as set forth in § 8405 of this title;

b. The State Highway Department pursuant to §§ 4504 and 4505 of Title 21.

(2) The powers, duties and functions assigned to and exercised by the State Highway Department in relation to the public lands of this State, as set forth in Chapter 45 of Title 7, are hereby removed and such powers, duties and functions are transferred to and shall be exercised by the Department of Natural Resources and Environmental Control.

29 Del. C. 1953, § 8406; 57 Del. Laws, c. 514, § 1.;



§ 8407. , 8408. Transportation Authority — Established; powers and duties; status; Director; Acting Director

Repealed by 62 Del. Laws, c. 164, § 4, eff. July 12, 1979.;



§ 8409. Council on Transportation

(a) There is hereby established a Council on Transportation.

(b) The Council shall serve in an advisory capacity, except as otherwise provided, to the Secretary, the Deputy Secretary, the Transportation Directors and the Governor, and shall:

(1) Consider matters relating to transportation in the State and other matters such as the budget and capital improvement program which may be referred to it by the Governor or the Secretary of the Department;

(2) Study, research, plan and advise on matters it deems appropriate to enable the Department to function in the best possible manner;

(3) Have final approval of and adopt the Department of Transportation Capital Improvements Program which shall be submitted annually to the Council by the Department;

a. The Council shall review the updated Department capital improvements program prepared by the Department of Transportation, and established pursuant to § 8419 of this title, as amended. The updated Capital Improvements Program shall cover a period of not less than 6 years. The draft Capital Improvements Program shall be available to the public and the Council shall publish notices in a newspaper of general circulation in each county. The notices shall specify dates and places at which public meetings will be held, by the Council, 1 in each county, at which time the program will be reviewed and publicly explained and objections or comments may be made by an individual or group. Public meetings shall be held at least 2 weeks after the draft Capital Improvements Program is made available to the public. The notices shall also specify the name and address of the person to whom written comments may be sent. The written comments must be received by the person within 10 days after the last public meeting, which must be scheduled no later than September 30 of each year. Following the written comment period, the Council may make priority changes to the proposed Capital Improvements Program in an open meeting by documenting the reasons and justifications for changes, using the priority formula-based processes described in § 8419 of this title, and shall adopt the program by March 1 of each year. The Capital Improvements Program as prepared by the Department and as adopted by vote of the Council shall become the adopted Capital Improvements Program for the upcoming fiscal year. The adopted program shall be submitted to the agency charged with preparation of the State Capital Improvements Program and members of the General Assembly on/or before March 15 of each year for inclusion in the state capital improvements program for the following fiscal year.

b. The Department capital improvements program, as recommended to the agency charged with preparation of the State's Capital Improvements Program, shall set forth estimated expenditures by project and/or program for engineering, rights-of-way and construction of any major capital transportation project/program when applicable. The program shall include detailed information by project as to location, description of improvement, areas of deficiency and priority rating;

(4) Have final approval of and adopt all corridor route projects in connection with new road alignments, which project shall be submitted to the Council by the Department;

(5) Have final approval on matters relating to highway transportation priority planning as set forth in § 8419 of this title, as amended;

(6) Review and comment on the issuance, suspension, revocation or reinstatement of all certificates of public convenience and necessity issued pursuant to Chapter 18 of Title 2, as amended.

(c) The Council shall adopt all motions and approve all projects only by a majority vote of the entire membership of the Council. All voting shall be done in person and at regular or special meetings of the Council. If the Council, for any reason, shall fail to approve and adopt in writing within a reasonable period of time after receipt of the programs or projects referred to it, the Secretary of the Department may, with the approval of the Governor, upon 15 days prior written notice to the Chairperson of the Council, give final approval to said programs or projects notwithstanding the absence of the Council's written comments or approval.

(d) The Council shall consist of 9 members, with the members of no one political party holding a number of seats greater than one in excess of that held by the members of any other political party. This provision shall be applied only as existing Council members complete their present terms and all appointments made after July 18, 1990 shall be made in a manner sufficient to implement the political balance sought by this section, upon completion of the terms of the existing council members, at the earliest possible date.

(e) The Governor shall appoint the members of the Council, all of whom shall reside in the State, with a minimum of 2 members residing in any 1 county. A Chairperson of the Council shall be appointed by the Governor from the membership of the Council to serve at the Governor's pleasure.

(f) No person shall be eligible for appointment to the Council on Transportation who is a director, officer or employee of any public carrier, as defined by Chapter 18 of Title 2, as amended, or who owns or directly or indirectly controls more than 1 percent of the stock of any public carrier.

(g) No member of the Council shall hold any office or position or be engaged in any business, employment or vocation, the duties of which are incompatible with the duties of their membership on the Council.

(h) Members of the Council shall serve for a term of 3 years, provided however, that after the expiration of 3 years such members shall continue to serve until such time as the Governor appoints a replacement. Members of the Council on Transportation existing prior to January 1, 1990, shall be permitted to complete the existing term of their membership, subject to the other provisions of this section as amended. As the terms of their existing members of the Council expire, each of the first 3 appointments of members of the Council shall be for a term of 1 year, and the next 3 such appointments shall be each for a term of 2 years. Thereafter, all appointments shall be made for 3 year terms such that three members of the Council are appointed each year.

(i) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(j)(1) Failure to attend 3 consecutive regular meetings of the Council shall be construed as a request by that member to resign from the Council and a replacement may thereafter be appointed in the member's stead.

(2) Members may be removed only for just cause, except as otherwise provided herein. Prior to removal, members shall be entitled to notice of the reason for removal and shall be entitled to a hearing before the Governor or the Governor's designee.

(k) Any replacement appointment to the Council to fill a vacancy prior to the expiration of the term shall be filled for the remainder of the term.

29 Del. C. 1953, § 8409; 57 Del. Laws, c. 514, § 1; 57 Del. Laws, c. 671, § 16; 60 Del. Laws, c. 503, § 7; 61 Del. Laws, c. 520, § 3; 62 Del. Laws, c. 164, § 3; 67 Del. Laws, c. 394, § 1; 69 Del. Laws, c. 362, §§ 1-3; 70 Del. Laws, c. 186, § 1.;



§ 8410. Council on Transportation — Books; records; access; annual report

(a) The Council on Transportation shall have access to all books, records, reports and other documents relating to the divisions and offices of the Delaware Department of Transportation unless otherwise prohibited by law.

(b) The Chairperson of the Council on Transportation shall make an annual report of the Council's operations to the Secretary, the Governor and the General Assembly, and render such other reports as the Secretary, the Governor or the General Assembly may from time to time request or may be required by law.

29 Del. C. 1953, § 8410; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 7.;



§ 8411. Exemptions

The following positions and administrations set forth in this chapter shall be exempt from Chapter 59 of this title:

(1) Secretary of the Department of Transportation;

(2) Director of the Transportation Authority;

(3) Director of the Division of Highways;

(4) Director of the Office of Administration;

(5) Head of the Office of Financial Management and Budget;

(6) Chiefs of such other divisions or administrations as may be established by the Secretary with the written approval of the Governor; and

(7) Head of the Office of External Affairs.

(8) Director of Division of Pre-Construction.

(9) Director of Motor Vehicles.

60 Del. Laws, c. 503, § 7; 62 Del. Laws, c. 379, § 3; 67 Del. Laws, c. 46, § 57(e); 69 Del. Laws, c. 64, § 244; 72 Del. Laws, c. 395, § 309; 74 Del. Laws, c. 110, § 133.;



§ 8412. Assumption of powers

The Department, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested by law in the State Highway Department and the Department of Transportation immediately prior to the effective date of this chapter and which are not otherwise specifically transferred to the Department by this chapter.

29 Del. C. 1953, § 8411; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 6.;



§ 8413. Appeals

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Department or to any divisions or subdivision thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the division, subdivision or office to which such function is transferred by this chapter and each such appeal shall be perfected in the manner heretofore provided by law.

29 Del. C. 1953, § 8412; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 6.;



§ 8414. Employees; definitions and references in other laws

(a) All employees of any commission, board, department, council or agency, to the extent that the same are consistent with this chapter and in connection with a function transferred by this chapter to the Department, shall continue and be deemed to be the employees of the Department on the effective date of this chapter and, where applicable, with all the benefits accrued as merit employees as of the effective date of this chapter.

(b) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that the same are consistent with this chapter and in connection with a function transferred by this chapter to the Department, be construed as referring and relating to the Department of Transportation as created and established by this chapter.

(c) All definitions and references to any director, commissioner, executive secretary, commission, board or council member, or other similar person which appear in any other act or law, shall, to the extent that same are consistent with this chapter, and in connection with a function transferred by this chapter to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

29 Del. C. 1953, § 8413; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, §§ 1, 6.;



§ 8415. Annual report

The Secretary of the Department shall make an annual report to the Governor and the General Assembly of the Department's operations and render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8414; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 6.;



§ 8416. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

29 Del. C. 1953, § 8415; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 6.;



§ 8417. Budgeting and financing

(a) The Secretary, in cooperation with the division directors, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

(b) Special funds may be used in accordance with approved programs, grants and appropriations.

29 Del. C. 1953, § 8416; 57 Del. Laws, c. 514, § 1; 60 Del. Laws, c. 503, § 6.;



§ 8418. Supremacy

All other laws, or parts of laws, now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended as far as necessary to conform to, and give full force and effect to, this chapter.

29 Del. C. 1953, § 8418; 57 Del. Laws, c. 671, § 15; 60 Del. Laws, c. 503, § 6.;



§ 8419. Transportation priority planning

The Department of Transportation, with Council approval, shall:

(1) Establish a method of determining current needs and costs of the entire multi-modal transportation requirements in the State which will be utilized in allocating capital funds by transportation capital improvement program. The needs and costs will be updated annually.

(2)a. Establish a formula-based process which shall be used for setting priorities on all Department transportation projects and which shall consider, but not be limited to the following: Safety, service and condition factors; social, economic and environmental factors; long range transportation plans and comprehensive land use plans; and continuity of improvement.

b. The formula based process shall not be utilized for setting priorities for dirt roads, suburban street aid projects, municipal street aid projects or system preservation projects. System preservation projects will be prioritized based upon performance measures established in the Department for pavement management, bridge management and safety management projects.

(3) Review and approve the Long Range Transportation Plan, to be used in connection with the Department's internal review process for transportation projects. Department programs or projects utilizing other than state, Transportation Trust Fund or federal funds shall be indicated within the Capital Improvements Program with their priority rating as specified in paragraph a. of subdivision (2) of this section, but the costs shall not be added to the total estimated cost of the overall program. An annual written report including this data shall accompany the Department recommendations.

(4) Update and prepare annually a statewide Capital Improvement Program for submission to the Council of Transportation. The first year of the Program shall consist of transportation programs and projects to be advanced in that year based upon the prioritization ranking process specified in subsection (2) of this section. No program or project will be funded for implementation except those that can with reasonable certainty be advertised for bid that year. Proposed projects or programs for the remaining years of the 6-year Capital Improvement Program shall be pursued in accordance with the prioritization ranking process specified in subsection (2) of this section. The estimated cost of the Program for each year shall not exceed the estimated federal and state funds available for transportation purposes during that year. The estimated federal and state fund availability will be developed annually by the Department of Transportation based upon the dollar amount of funds available and the ability to use the funds for a specific program or project.

(5) Review any priority changes that would result in the introduction of new projects or programs to a proposed or adopted Department Capital Improvements Program and make recommendations on such priority changes or introduction of new projects or programs based on the criteria and formula-based process which establish the priorities or projects and programs. The Department shall fully document its recommendations in a written report to the Council on Transportation.

61 Del. Laws, c. 520, § 2; 63 Del. Laws, c. 191, § 5; 67 Del. Laws, c. 394, § 2; 72 Del. Laws, c. 229, §§ 1-8.;



§ 8420. Division of Motor Vehicles

The Division of Motor Vehicles is established and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

(1) The State Highway Department, the State Highway Commission, the Motor Vehicle Department and the Motor Vehicle Commissioner, pursuant to Chapters 1, 3, 7, 21, 23, 25, 27, 29, 41-44, 61, 63, 65 [repealed], 67, 80 [repealed], and 81 of Title 21;

(2) The Reciprocity Commission pursuant to Chapter 4 of Title 21. The Secretary of Transportation shall have the authority to make any necessary agreements pursuant thereto;

(3) The Motor Vehicle Commissioner pursuant to Chapter 45 of Title 21, except §§ 4504 and 4505 of Title 21; and

(4) The Department of Public Safety, Division of Motor Vehicles.

74 Del. Laws, c. 110, § 134.;






CHAPTER 85. DEPARTMENT OF LABOR

§ 8501. Establishment of Department of Labor

A Department of Labor is established, and shall have, in addition to the other powers, duties and functions vested in the Department by this chapter, the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

(1) The Department of Labor and Industrial Relations pursuant to Chapters 1 and 13 of Title 19, except as provided in § 8513 of this title;

(2) The Delaware State Development Department pursuant to subsection (b) of § 8632 [repealed] of this title, only;

(3) The Employment Security Commission of Delaware pursuant to Chapters 31 and 33 of Title 19, not otherwise specifically assigned to an office, division or board in the Department.

29 Del. C. 1953, § 8501; 57 Del. Laws, c. 571, § 1.;



§ 8502. Secretary; division directors; Acting Secretary; appointment

(a) The administrator and head of the Department shall be the Secretary of the Department of Labor, who shall be a person qualified by training and experience to perform the duties of the office, and preference shall be given to a resident of this State provided that such person is acceptable and equally qualified. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Secretary shall be paid an annual salary not in excess of $28,000. The Secretary of the Department of Labor shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Secretary shall continuously be a resident of the State as long as he or she retains the office. Failure to obtain or retain such residency shall serve to terminate said office.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position or positions of division director as are vacant. Directors so appointed shall serve at the pleasure of the Governor, and upon the position of Secretary being filled, such directors may be removed by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of a successor, the Governor may appoint the director of any division of the Department to serve as Acting Secretary. The Secretary may, during the absence from the State, appoint the director of any division of the Department to serve as Acting Secretary during such absence. In either case the Acting Secretary shall have all the powers and shall perform all the duties and functions of the Secretary during such absence or incapacity or until a successor is duly qualified and appointed.

29 Del. C. 1953, § 8502; 57 Del. Laws, c. 571, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 7.;



§ 8503. Powers, duties and functions of the Secretary

The Secretary shall have the following powers, duties and functions:

(1) To supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, functions and employees;

(2) To appoint, and fix the salary of, with the written approval of the Governor, the following division directors and office heads, who may be removed from office by the Secretary with the written approval of the Governor, and who shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Secretary:

a. An administrator and head of the Office of Administration, who shall be known as the Chief of Administration and who shall be qualified by training and experience to perform the duties of the office;

b. An administrator and head of the Office of Planning, Research and Evaluation, who shall be known as the Chief of Planning, Research and Evaluation, and who shall be qualified by training and experience to perform the duties of the office;

c. A Director of the Division of Employment Services, who shall be known as the Director of Employment Services, and who shall be qualified by training and experience to perform the duties of the office;

d. A Director of the Division of Unemployment Insurance, who shall be known as the Director of Unemployment Insurance, and who shall be qualified by training and experience to perform the duties of the office;

e. A Director of the Division of Industrial Affairs, who shall be known as the Director of Industrial Affairs, and who shall be qualified by training and experience to perform the duties of the office;

f. A Director of the Division of Vocational Rehabilitation, who shall be known as the Director of Vocational Rehabilitation, and who shall be qualified by training and experience to perform the duties of the office;

(3) To appoint such additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law;

(4) To establish, consolidate or abolish such divisions, subdivisions and offices within the Department or transfer or combine the powers, duties and functions of the divisions, subdivisions and offices within the Department as the Secretary, with the written approval of the Governor, may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(5) To make and enter into any and all contracts, agreements or stipulations, and to retain, employ and contract for the services of private and public consultants, research and technical personnel, and to procure by contract, consulting, research, technical and other services and facilities, whenever the same shall be deemed by the Secretary necessary or desirable in the performance of the functions of the Department and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(6) To delegate any of the Secretary's powers, duties or functions to a director of a division, except the power to remove employees of the Department or to fix their compensation;

(7) To establish and to promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State;

(8) To maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(9) To adopt an official seal or seals for the Department.

29 Del. C. 1953, § 8503; 57 Del. Laws, c. 571, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8504. Office of Administration

(a) The Office of Administration is established and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions respecting administrative services heretofore performed by the Employment Security Commission of Delaware in the exercise of its powers and duties pursuant to Chapters 31 and 33 of Title 19.

(b) In addition to the foregoing, the Office of Administration shall administer and coordinate the record keeping, transportation, fiscal affairs, data processing, accounting, statistics, personnel and such other general services for the Department as the Secretary may deem necessary for the proper, efficient and economical operation of the Department and shall coordinate such general services and business administration with other departments, agencies and offices of the government of this State.

29 Del. C. 1953, § 8504; 57 Del. Laws, c. 571, § 1.;



§ 8505. Office of Planning, Research and Evaluation

(a) The Office of Planning, Research and Evaluation is established and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions respecting statistical research and analysis regarding employment and unemployment heretofore performed by the Employment Security Commission of Delaware in the exercise of its powers and duties pursuant to Chapters 31 and 33 of Title 19.

(b) In addition to the foregoing, the Office of Planning, Research and Evaluation shall provide for and carry out the future comprehensive planning of the programs, policies and operations of the Department and the evaluation, necessary research, data collection and analysis of the programs, policies and operations of the Department.

29 Del. C. 1953, § 8505; 57 Del. Laws, c. 571, § 1.;



§ 8506. Division of Employment Services

The Division of Employment Services is established and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions respecting employment services heretofore performed by the Employment Security Commission of Delaware in the exercise of its powers and duties pursuant to Chapters 31 (except for § 3155 [repealed] of Title 19 which shall be vested in the Department of Finance and the Department of Administrative Services as provided by law) and 33 of Title 19.

29 Del. C. 1953, § 8506; 57 Del. Laws, c. 571, § 1.;



§ 8507. Delaware Commission for Women

Transferred.



§ 8508. Division of Unemployment Insurance

(a) The Division of Unemployment Insurance is established and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions respecting unemployment insurance services heretofore performed by the Employment Security Commission of Delaware in the exercise of its powers and duties pursuant to Chapters 31 and 33 (except as set forth in § 8509 of this title) of Title 19.

(b) The administrative, ministerial, fiscal and clerical functions heretofore performed by the Employment Security Commission of Delaware in the exercise of its powers and duties as a review board, pursuant to Chapters 31 and 33 of Title 19, shall be performed by the Division of Unemployment Insurance.

29 Del. C. 1953, § 8508; 57 Del. Laws, c. 571, § 1.;



§ 8509. Unemployment Insurance Appeal Board

(a) The Employment Security Commission of Delaware, created by Chapter 31 of Title 19, is renamed the Unemployment Insurance Appeal Board and continued as a review board.

(b) Except as otherwise provided in subsection (b) of § 8508 of this title, the Unemployment Insurance Appeal Board is vested with the membership, remuneration, organization, powers, duties and functions heretofore vested in the Employment Security Commission in its capacity as a review board, with the power to hear appeals from the decisions of appeal tribunals as that power heretofore existed respecting decisions of appeal tribunals pursuant to Chapters 31 and 33 of Title 19. The right of appeal from determinations of the Employment Security Commission heretofore existing pursuant to law is continued respecting appeals from determinations of the Unemployment Insurance Appeal Board.

29 Del. C. 1953, § 8509; 57 Del. Laws, c. 571, § 1; 75 Del. Laws, c. 127, § 1.;



§ 8510. Division of Industrial Affairs

(a) The Division of Industrial Affairs is established and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

(1) The Department of Labor and Industrial Relations, the Labor Commission, the State Child Labor Inspector, the Labor Inspector and the State Mediation Service pursuant to Chapters 1 (except § 104 of Title 19) and 5 of Title 19;

(2) The Department of Labor and Industrial Relations and the State Apprenticeship and Training Council pursuant to Chapter 2 of Title 19;

(3) The Labor Commission of Delaware and the Division Against Discrimination pursuant to Chapter 7 of Title 19;

(4) The Department of Labor and Industrial Relations pursuant to Chapters 8, 9 and 11 of Title 19.

(b) The administrative, ministerial, fiscal and clerical functions of the Industrial Accident Board, set forth in Chapter 23 of Title 19, shall be performed by the Division of Industrial Affairs.

29 Del. C. 1953, § 8510; 57 Del. Laws, c. 571, § 1; 71 Del. Laws, c. 84, § 27.;



§ 8511. Industrial Accident Board

(a) The Industrial Accident Board, created by Title 19, is continued.

(b) Except as otherwise provided in subsection (b) of § 8510 of this title, the Industrial Accident Board is vested with the membership, remuneration, organization, meetings, powers, duties and functions heretofore vested in the Industrial Accident Board by law, including jurisdiction of all cases arising under Chapter 23 of Title 19. The right of appeal from determinations of the Industrial Accident Board heretofore existing pursuant to law is hereby continued.

29 Del. C. 1953, § 8511; 57 Del. Laws, c. 571, § 1; 71 Del. Laws, c. 84, §§ 28, 29.;



§ 8512. Council on Apprenticeship and Training

(a) The Council on Apprenticeship and Training is established and shall serve in an advisory capacity to the Secretary of Labor and shall consider matters relating to apprenticeship and occupational training and such other matters as may be referred to it by the Governor, Secretary of the Department or Director of Industrial Affairs. The Council may study, research, plan and advise the Director, the Secretary and the Governor on matters it deems appropriate, in order to enable the Division to function in the best possible manner.

(b) The Council on Apprenticeship and Training, upon the effective date of this chapter, shall be composed of the members of the State Council on Apprenticeship and Training whose terms, as of the effective date of this chapter, have not expired, with the exception of the Chairperson of the Department of Labor and Industrial Relations whose term shall end as of the effective date of this chapter. Each member shall serve on the Council on Apprenticeship and Training for the period of the member's unexpired term, unless the member vacates the member's position by resignation, death or incapacity or unless the person retires and ceases to be a working member of an employee organization or employer. The Council shall be composed of 7 members, 6 of whom shall be appointed by the Governor. Three of the appointed members shall be representatives of employee organizations and 3 of the appointed members shall be representatives of employers. The Director of the Department for Vocational Education shall be an ex officio voting member of the Council. The State Supervisor of the United States Department of Labor, Bureau of Apprenticeship and Training, shall be a consultant to the Council. The terms of the newly appointed members shall be staggered. The first 2 appointees shall serve for a term of 1 year, the next 2 appointees shall serve for a term of 2 years and the next 2 appointees shall serve for a term of 3 years. Thereafter, all new appointees shall serve for a term of 3 years, provided, however, that the Governor may appoint members for terms of less than 3 years to ensure that the Council members' terms expire on a staggered basis.

(c) At least 3, but no more than 4, of the newly appointed members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the newly appointed members shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(d) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(e) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(f) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

29 Del. C. 1953, § 8512; 57 Del. Laws, c. 571, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 203, §§ 1, 2.;



§ 8513. Division of Vocational Rehabilitation

(a) The Division of Vocational Rehabilitation is established and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions respecting vocational rehabilitation heretofore vested in the State Board for Vocational Education/Rehabilitation Division pursuant to Chapter 33 of Title 14.

(b) In implementing the transfer of personnel of the Division of Vocational Rehabilitation into the classified service under Chapter 59 of this title, the State Personnel Commission is directed to assign all positions of professional categories so that the salary schedules for the fiscal year ending June 30, 1971, set forth in 57 Delaware Laws, Chapter 333, shall, insofar as practicable, be incorporated into the classifications and pay plans of the Commission. In no event shall the minimum, intermediate or maximum amounts for any position be less than those which would otherwise have been available to such personnel. The State Personnel Commission is further directed to assign all positions of nonprofessional personnel to appropriate positions and pay grades within the classifications and pay plans of the Commission. If, however, the present salary of any such employee is not at an even step of a pay grade, such employee shall be paid at the next higher even step and, in no event shall the salary paid any such employee be lower than that for which such employee would otherwise be eligible as of July 1, 1970.

(c) Notwithstanding any other provision of law, the Division of Vocational Rehabilitation may employ 2 persons suffering from physical or mental disabilities, who are receiving services as clients of the Division at the date of hire, and who are able to perform job functions as defined by the Division, in a program of rehabilitation and training designed to enable them to become permanently employed.

Appointments shall not exceed 1 year per employee, and the positions shall be exempt from the classified service. Employment as rehabilitation aides shall constitute "credited service" for purposes of the state employees' pension plan, under § 5501 of this title. In addition, rehabilitation aides shall be entitled to all previous credited service as a state employee for purposes of pension eligibility.

29 Del. C. 1953, § 8513; 57 Del. Laws, c. 571, § 1; 64 Del. Laws, c. 393, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8514. Governor's Council on Labor

Repealed by 77 Del. Laws, c. 106, § 12, effective July 6, 2009.;



§ 8515. Access to books, records, reports and other documents; annual report

(a) The Governor's Council on Labor shall have access to all books, records, reports and other documents relating to the Department of Labor unless otherwise prohibited by law.

(b) The various councils of the division of the Department of Labor shall have access to all books, records, reports, and other documents relating to their respective divisions unless otherwise prohibited by law.

(c) The Chairperson of the Governor's Council on Labor and the chairpersons of the councils of the divisions of the Department shall make an annual report of the activities of each of the councils to the Secretary of the Department, the Governor and the General Assembly, and render such other reports as the Secretary, the Governor or the General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8515; 57 Del. Laws, c. 571, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8516. Exemptions

The following positions set forth in this chapter shall be exempt from Chapter 59 of this title:

(1) Secretary of Labor;

(2) Director of Employment and Training;

(3) Director of Industrial Affairs;

(4) Director of Unemployment Insurance;

(5) Director of Vocational Rehabilitation;

(6) Chief of the Office of Occupational and Labor Market Information; and

(7) Executive Director of the Workforce Investment Board.

29 Del. C. 1953, § 8516; 57 Del. Laws, c. 571, § 1; 68 Del. Laws, c. 290, § 203; 70 Del. Laws, c. 527, § 1; 72 Del. Laws, c. 392, § 4.;



§ 8517. Merit system coverage

Notwithstanding any other provisions of this chapter, the Secretary of Labor, with the approval of the Governor, is authorized and directed to take such action with respect to merit system coverage of personnel as may be necessary to qualify, or continue the eligibility of, this State for grants-in-aid under any federal law or program.

29 Del. C. 1953, § 8517; 57 Del. Laws, c. 571, § 1.;



§ 8518. Assumption of powers

The Department, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested by law in the Department of Labor and Industrial Relations, Employment Security Commission of Delaware, State Mediation Services, State Apprenticeship and Training Council, Industrial Accident Board and State Board for Vocational Education/Rehabilitation Division immediately prior to the effective date of this chapter and which are not otherwise specifically transferred to the Department by this chapter, excepting only those powers, duties and functions expressly vested in or retained by any such person, department, board, commission or agency.

29 Del. C. 1953, § 8518; 57 Del. Laws, c. 571, § 1.;



§ 8519. Appeals

Any and all rights of appeal now existing by law, with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Department or to any division or subdivision thereof, shall continue to exist with respect to such act or acts as are hereafter performed by the Department or by the division or office to which such function is transferred and each appeal shall be perfected in the manner heretofore provided by law.

29 Del. C. 1953, § 8519; 57 Del. Laws, c. 571, § 1.;



§ 8520. Transfers and continuity

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Department shall, on the effective date of this chapter, be delivered into the custody of the Department. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred and not concluded prior to the effective date of this chapter shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter, and where necessary, may be completed before, by or in the name of the Department. All orders, rules and regulations made by any agency from which functions are transferred and governing such functions and which are in effect upon the effective date of this chapter shall remain in full force and effect until revoked or modified in accordance with law by the Department. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Department and being in force on the effective date of this chapter, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Department.

(b) Employees of any commission, board, department, council or agency, whose functions are consistent with and have been transferred to the Department by this chapter, shall continue and be deemed to be the employees of the Department on the effective date of this chapter, and, where applicable, with all the benefits accrued as merit employees as of the effective date of this chapter.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that the same are consistent with this chapter and in connection with a function transferred by this chapter to the Department, be construed as referring and relating to the Department of Labor as created and established by this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law, shall, to the extent that same are consistent with this chapter, and in connection with functions transferred to the Department by this chapter, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

29 Del. C. 1953, § 8520; 57 Del. Laws, c. 571, § 1.;



§ 8521. Annual report

The Secretary of the Department shall make an annual report to the Governor and the General Assembly of the Department's operations and render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8521; 57 Del. Laws, c. 571, § 1.;



§ 8522. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

29 Del. C. 1953, § 8522; 57 Del. Laws, c. 571, § 1.;



§ 8523. Budgeting and financing

The Secretary, in cooperation with the division directors, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly. Special funds may be used in accordance with approved programs, grants and appropriations.

29 Del. C. 1953, § 8523; 57 Del. Laws, c. 571, § 1.;



§ 8524. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to, and give full force and effect to, this chapter.

29 Del. C. 1953, § 8525; 57 Del. Laws, c. 669, § 15.;



§ 8525. Development of employment opportunities

The Department of Labor and the Delaware Economic Development Office shall be jointly responsible for developing new and improved employment opportunities and coordinating with all other state and local agencies and private organizations in this field. The Governor and the General Assembly shall be kept fully apprised by the Department of Labor and the Delaware Economic Development Office of all state, local and private activities in the employment development field.

63 Del. Laws, c. 189, § 6; 69 Del. Laws, c. 458, § 1.;






CHAPTER 86. THE DELAWARE STATE HOUSING AUTHORITY

§ 8601. Delaware State Housing Authority

There is hereby established in the Executive Department the Delaware State Housing Authority, hereinafter referred to as "DSHA," with the powers and duties specified in this chapter and Chapter 40 of Title 31.

71 Del. Laws, c. 357, § 5.;



§ 8602. Powers, duties and functions

The Delaware State Housing Authority is established having the powers, duties and functions as follows:

(1) DSHA shall serve as the Governor's staff agency in all general housing and community development matters.

(2) DSHA shall harmonize its activities with similar activities of other departments, boards, commissions, agencies or instrumentalities of federal, state, county or municipal government, and shall coordinate its activities, to the extent feasible, with nonprofit and limited profit housing sponsors.

(3) DSHA shall be responsible for the fulfillment of all duties and functions, and shall be vested with all powers, specified in Chapter 40 of Title 31.

71 Del. Laws, c. 357, § 5.;



§ 8603. Housing Director

(a) The administrator and head of DSHA shall be the Housing Director. The Housing Director shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the Governor's pleasure. The Housing Director shall be a person qualified by training and experience to perform the duties of the office, and preference shall be given to a resident of this State, provided that resident is acceptable and equally qualified. If the Housing Director is not a resident of Delaware at the time of appointment to the position, the Director must become a resident within 6 months of appointment. The Housing Director shall be paid an annual salary established by the Governor within the limitation of the funds appropriated therefor.

(b) In the event of the death, resignation, temporary incapacity or removal of the Housing Director, and prior to the appointment of a successor, the Governor may appoint any qualified employee of DSHA to serve as Acting Housing Director. The Housing Director may, during an absence from the State, appoint any qualified employee of DSHA or any of its subdivisions to serve as Acting Housing Director during such absence. In either case, the Acting Housing Director shall have all the powers and shall perform all the duties and functions of the Housing Director during absence or incapacity or until a successor is duly appointed.

(c) The Housing Director shall be the Chairperson and issuing officer of DSHA. The powers of DSHA, as specified in Chapter 40 of Title 31, shall be vested in the Housing Director.

(d) The Housing Director shall not be subject to Chapter 59 of this title.

71 Del. Laws, c. 357, § 5.;






CHAPTER 87. DEPARTMENT OF STATE

Subchapter I General Provisions

§ 8701. Establishment of Department of State

A Department of State is established having, in addition to the other powers, duties and functions vested in the Department by this chapter, the power to perform and the responsibility for the performance of all the powers, duties and functions heretofore vested in the Secretary of State pursuant to Chapter 23 of this title.

29 Del. C. 1953, § 8701; 57 Del. Laws, c. 570, § 1.;



§ 8702. Secretary; division directors; Acting Secretary; appointment

(a) The administrator and head of the Department shall be the Secretary of State and preference shall be given to a resident of this State provided that such person is acceptable and equally qualified. The Secretary of State shall be appointed by the Governor as provided in the Constitution and shall be paid an annual salary not in excess of $25,000.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the position or positions of assistant to the Secretary of State and division director as are vacant. Persons so appointed shall serve at the pleasure of the Governor and upon the position of Secretary being filled such persons may be removed by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of a successor, the Governor may appoint the assistant to the Secretary of State or the director of any division of the Department to serve as Acting Secretary. The Secretary may, during an absence from the State, appoint the assistant to the Secretary of State or the director of any division of the Department to serve as Acting Secretary during such absence. In either case the Acting Secretary shall have all the powers and shall perform all the duties and functions of the Secretary during such absence or incapacity or until the successor is duly qualified and appointed.

29 Del. C. 1953, § 8702; 57 Del. Laws, c. 570, § 1; 70 Del. Laws, c. 186, § 1.;



§ 8703. Powers, duties and functions of the Secretary

The Secretary of State shall have, in addition to the other powers, duties and functions as provided by law, the following powers, duties and functions:

(1) To supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, functions and employees;

(2) To appoint and fix the salary of, with the written approval of the Governor, the following division directors, who may be removed from office by the Secretary with the written approval of the Governor, and who shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Secretary:

a. A Director of the Division of Corporations, who shall be known as the Director of Corporations and who shall be qualified by training and experience to perform the duties of the office;

b. A Director of the Division of Historical and Cultural Affairs, who shall be known as the Director of Historical and Cultural Affairs and who shall be qualified by training and experience to perform the duties of the office;

c. A Director of the Division of Public Utility Control who shall be qualified by training and experience to perform the duties of the office;

d. A Director of the Division of Professional Regulation who shall be qualified by training and experience to perform the duties of the office.

(3) To appoint such additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law;

(4) To establish, consolidate or abolish such divisions, subdivisions and offices within the Department or transfer or combine the powers, duties and functions of the divisions and offices within the Department as the Secretary, with the written approval of the Governor, may deem necessary, provided that all powers, duties and functions required by law shall be provided for and maintained;

(5) To make and enter into any and all contracts, agreements or stipulations, and to retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever the same shall be deemed by the Secretary necessary or desirable in the performance of the functions of the Department and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(6) To delegate any of the Secretary's powers, duties or functions to a director of a division except the power to remove employees of the Department or to fix their compensation;

(7) To establish and to promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the laws of this State;

(8) To maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(9) To adopt an official seal or seals for the Department.

29 Del. C. 1953, § 8703; 57 Del. Laws, c. 570, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 10.;



§ 8704. Division of Corporations

The Division of Corporations is established and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Secretary of State pursuant to subtitle I of Title 6 and Title 8.

29 Del. C. 1953, § 8704; 57 Del. Laws, c. 570, § 1.;



§ 8705. Division of Historical and Cultural Affairs

(a) The Division of Historical and Cultural Affairs is established and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

(1) The Department of State pursuant to subchapter II of Chapter 5 of this title relating to Historical Buildings, Sites, Objects and Archaeological Resources, and the State Museum pursuant to subchapter III of Chapter 5 of this title; and pursuant to Chapter 53 of Title 7, relating to archaeological resources and activities in the State;

(2) The Lewes Memorial Commission;

(3) The Delaware Day Commission;

(4) The Portrait Commission;

(5) The Delaware Archaeological Board; and

(6) The Governor pursuant to Chapter 53 of Title 7 relating to granting permits to survey and excavate archaeological resources in the State.

(b) The Division of Historical and Cultural Affairs is hereby authorized to retain revenue received from land and building rentals, including but not limited to Buena Vista, Belmont Hall, Dayett Mills, The Lindens, McCrone House, John Dickenson Plantation and the Meeting House Galleries, to support these operations. The Division is further authorized to use revenues derived from future property and building acquisitions for operational support of those facilities and properties as they are acquired. Spending authority shall be subject to the requirements of the annual appropriation act.

29 Del. C. 1953, § 8705; 57 Del. Laws, c. 570, § 1; 72 Del. Laws, c. 91, § 74; 73 Del. Laws, c. 310, § 12; 75 Del. Laws, c. 153, § 16.;



§ 8706. Public Archives

The Delaware Public Archives is established as a Division and shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Delaware Public Records Law as described in subchapter 1 of Chapter 5 of this title.

72 Del. Laws, c. 91, § 75.;



§ 8707. Delaware Government Information Center

(a) The Government Information Center shall have the following functions and duties:

(1) To publish, maintain and continuously update content on the State's Internet portal to facilitate convenient and comprehensive access to government information;

(2) To provide convenient access to a complete collection of on-line information and resources published by state government and a comprehensive and current collection of online information and resources published by local, state and federal agencies of interest to the public;

(3) To provide information and resource materials related to Internet content management and online publishing services to state agencies, state and local governmental units and their subdivisions and, at the Department's discretion, to not-for-profit and other organizations to ensure every Delaware citizen easy access to online government information;

(4) To promote increased usage of Delaware's diverse collection of online resources and encourage community input in identifying and assessing areas for improvement;

(5) To recommend statewide web publishing standards and projects consistent with information technology standards articulated by the Department of Technology and Information;

(6) To promote adherence to statewide standards that improve citizen access to information and to institute and maintain a training and information program on Internet publishing and content management to bring approved and current practices, methods, procedures and devices for the efficient and economical management of Internet content to the attention of all agencies and political subdivisions;

(7) To coordinate efforts to ensure that content on state websites is readily accessible to individuals with disabilities;

(8) To receive, accept, administer and expend any money, materials or other aid granted, appropriated or otherwise provided by local, state or federal governments, or by any source, public or private, in accordance with the terms thereof, and for the purposes provided hereinafter;

(9) To recommend legislation in concert with affected state agencies to ensure that citizens achieve convenient and meaningful access to statewide Internet content;

(10) To enter into contracts or agreements to provide or to obtain services and materials; provided that such contracts or agreements relating to information technology will follow the business policies and procedures established by the Department of Technology and Information;

(11) To perform all other activities pertinent to the organizational function of the Government Information Center; and

(12) To set reasonable fees for and make available for all political subdivisions in this State either the electronic procurement advertising system, required by § 6902(10) of this title if practicable or in lieu thereof another website allowing for the public posting of local government bid opportunities, and the website designed pursuant to §§ 10004(e)(4), 10115(b) and 10124(1) of this title. The fees establish pursuant to this paragraph shall approximately and reasonably reflect all costs necessary to defray the expenses of the Government Information Center's activities required in providing such websites for political subdivisions in this State.

(b) In lieu of the requirements of § 8731(b) of this title, state agencies that publish on-line copies of publications, reports, forms and other materials may provide the Department with electronic addresses to access such materials for the purpose of making accessible to Delaware and other citizens resource materials published electronically at the expense of the State. The Administrator of the Government Information Center shall disseminate policies and procedures for providing such access and shall publish a comprehensive online directory of all government forms, publications and other such information available to the public through the State's websites.

75 Del. Laws, c. 89, § 131; 78 Del. Laws, c. 288, § 8.;



§ 8708. Exemptions

The following positions set forth in this chapter shall be exempt from Chapter 59 of this title:

(1) Secretary of State;

(2) Assistant to the Secretary of State;

(3) Director of Corporations;

(4) State Bank Commissioner;

(5) Director of Division of the Arts;

(6) Director of Libraries;

(7) Chief of Human Relations;

(8) Director of Historical and Cultural Affairs;

(9) State Archivist and Records Administrator;

(10) Executive Director of the Public Employment Relations Board;

(11) Director of Professional Regulation;

(12) Director of the Public Service Commission; and

(13) Public Advocate.

29 Del. C. 1953, § 8708; 57 Del. Laws, c. 570, § 1; 63 Del. Laws, c. 195, § 1C; 67 Del. Laws, c. 128, § 1; 68 Del. Laws, c. 149, § 27; 68 Del. Laws, c. 224, § 3; 69 Del. Laws, c. 257, § 1; 72 Del. Laws, c. 91, § 76; 75 Del. Laws, c. 88, § 18.;



§ 8709. Assumption of powers

The Department, through appropriate divisions, subdivisions and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions vested by law in the Secretary of State, the Public Archives Commission and the State Archivist, the Lewes Memorial Commission, the Delaware Day Commission, the Portrait Commission and the Delaware Archaeological Board immediately prior to the effective date of this chapter and which are not otherwise specifically transferred to the Department by this chapter.

29 Del. C. 1953, § 8709; 57 Del. Laws, c. 570, § 1.;



§ 8710. Appeals

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions transferred by this chapter to the Department or to any division or subdivision thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the division, subdivision or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

29 Del. C. 1953, § 8710; 57 Del. Laws, c. 570, § 1.;



§ 8711. Transfers and continuity

(a) All books, records, papers, maps, charts, plans and other material including, but not limited to, any equipment in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Department shall on the effective date of this chapter be delivered into the custody of the Department. All investigations, petitions, hearings and legal proceedings pending before or instituted by any agency from which functions are transferred and not concluded prior to the effective date of this chapter shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Department. All orders, rules and regulations made by any agency from which functions are transferred and governing such functions and which are in effect upon the effective date of this chapter shall remain in full force and effect until revoked or modified in accordance with law by the Department. All contracts and obligations of any agency made or undertaken in the performance of a function transferred to the Department and, being in force on the effective date of this chapter, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Department.

(b) Employees of any commission, board, department, council or agency, whose functions are consistent with and have been transferred to the Department by this chapter, shall continue and be deemed to be the employees of the Department on the effective date of this chapter and, where applicable, with all the benefits accrued as merit employees as of the effective date of this chapter.

(c) All definitions and references to any commission, board, department, council or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred to the Department, be construed as referring and relating to the Department of State as created and established in this chapter.

(d) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law, shall, to the extent that same are consistent with this chapter, and in connection with a function transferred to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created in this chapter.

29 Del. C. 1953, § 8711; 57 Del. Laws, c. 570, § 1.;



§ 8712. Annual report

The Secretary of the Department shall make an annual report to the Governor and the General Assembly of the Department's operation and render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

29 Del. C. 1953, § 8712; 57 Del. Laws, c. 570, § 1.;



§ 8713. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

29 Del. C. 1953, § 8713; 57 Del. Laws, c. 570, § 1.;



§ 8714. Budgeting and financing

(a) The Secretary, in cooperation with the division directors, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

(b) Special funds may be used in accordance with approved programs, grants and appropriations.

29 Del. C. 1953, § 8714; 57 Del. Laws, c. 570, § 1.;



§ 8715. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

29 Del. C. 1953, § 8716; 57 Del. Laws, c. 608, § 7.;



§ 8716. Division of the Public Advocate

(a) There is established within the Department of State the Division of the Public Advocate. The Public Advocate shall be a person qualified by training and/or experience to perform the duties of the office. Beginning in the 149th General Assembly, the Public Advocate shall be appointed by the Governor with the advice and consent of the majority of the Senate to serve a term of 4 years at the pleasure of the Governor. The Public Advocate shall be a full-time employee of the State.

(b) No person shall be eligible for appointment to be Public Advocate who owns or controls, in that person's own name or as a fiduciary, or whose spouse or minor child residing in that person's household owns or controls any stock, note or debenture in any public utility, or who holds any office or position with any public utility or whose employment or vocation depends directly upon or is under the control of a public utility.

(c) In the event of death, resignation, temporary incapacity or removal of the Public Advocate and prior to the appointment of a successor, the Governor may appoint an Acting Public Advocate. The Acting Public Advocate shall have all the powers and shall perform all the duties and functions of the Public Advocate during such absence or incapacity or until a successor is duly qualified and appointed.

(d) The Public Advocate shall comply with and be held strictly accountable for compliance with the highest standards of Chapter 58 of this title and § 22, Article II of the Delaware Constitution. The Division of the Public Advocate is an agency subject to Chapters 64 and 100 of this title.

(e) The Public Advocate shall have the following powers and duties:

(1) To appear before the Public Service Commission on behalf of the interest of consumers in any matter or proceeding over which the Commission has jurisdiction and in which the Public Advocate deems the interest of consumers requires such participation.

(2) To advocate the lowest reasonable rates for consumers consistent with the maintenance of adequate utility service and consistent with an equitable distribution of rates among all classes of consumers; provided, however that the Public Advocate shall principally advocate on behalf of residential and small commercial consumers and shall not be required to advocate for any class of commercial or industrial consumers that the Public Advocate determines in his or her sole discretion on a case by case basis has the ability to advocate on its own behalf before the Public Service Commission.

(3) To appear on behalf of the interest of consumers in the courts of this State, the federal courts and federal administrative and regulatory agencies and commissions in matters involving rates, service and practices of public utilities.

(4) To hire, from time to time, as needed, in connection with proceedings before the Commission, experts in the utility regulation field, including, but not limited to, economists, cost of capital experts, rate design experts, accountants, engineers and other specialists. A budget for compensation and/or expenses of these experts shall be provided annually through the Delaware Public Utility Regulatory Revolving Fund. Nothing in this section shall be construed to preclude the Public Advocate from applying to the General Assembly for additional funds in specific instances, including emergencies, and from receiving such additional amounts as the General Assembly shall determine.

(5) To have the same access to and the same right to inspect any and all books, accounts, records, memoranda, property, plant facilities and equipment of the public utilities as is afforded by law or by rule of the Public Service Commission to any other party in interest.

(6) To have full access to the records of the Public Service Commission.

(7) To call upon the assistance of the staff and experts of the Public Service Commission in the performance of duties.

(8) To appoint, fix the compensations and terms of service and prescribe the duties and powers of such staff as may be necessary for the proper conduct of the work of the Division of the Public Advocate, within the conditions and limitations imposed by the merit system of personnel administration.

(9) Upon request of the Governor, the Secretary of the Department, or the General Assembly, the Public Advocate shall provide guidance on matters relating to energy policy and utility consumers, and shall consider such other matters as may be referred to the Public Advocate or the Division by the Governor, the Secretary of the Department, or the General Assembly. The Public Advocate may study, research, plan and make advisory recommendations to the Governor, the Secretary of the Department, or the General Assembly on matters it deems appropriate to advocate on behalf of public utility consumers.

(f) The Public Service Commission shall notify the Public Advocate of all hearings and meetings of the Commission and shall forward to the Public Advocate copies of all applications submitted by public utilities and all formal complaints and petitions filed with the Commission. No formal action taken by the Commission without proof of the receipt of notice by the Public Advocate shall have any legal effect.

(g) The Public Advocate shall be entitled to be present and be heard at any public meeting of the Public Service Commission.

(h) When the Public Advocate shall determine to intervene in a matter before the Public Service Commission, the Public Advocate shall file a statement to that effect with the Public Service Commission. Thereupon, the Public Advocate shall be deemed a party in interest and shall have full power to present evidence, subpoena and cross-examine witnesses, submit proof, file briefs, appeal and do any other act appropriate for a party to the Commission.

(i) The Public Advocate shall make an annual report to the Governor and the General Assembly of the Division's activities, and shall render such other reports as the Governor or General Assembly may from time to time request or as may be required by law.

71 Del. Laws, c. 138, § 17; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 7, 17(3); 79 Del. Laws, c. 139, § 1.;



§ 8717. Division of Public Utility Control

The Division of Public Utility Control is established within the Department of State having powers, duties and functions as follows:

(1) The administrative, ministerial, budgetary and clerical functions, including but not limited to appointment, removal, compensation and duties of employees as provided by law, of the public service commission, except to the extent such powers, duties and functions are vested in the Public Service Commission under Chapter 1 of Title 26.

(2) Such other powers and functions as the Secretary of State may assign which are not otherwise inconsistent with Title 26 or the other laws of the State.

63 Del. Laws, c. 195, § 2c; 71 Del. Laws, c. 138, § 18; 75 Del. Laws, c. 88, §§ 8, 9, 17(3).;



§ 8718. State Bank Commissioner

(a) The Office of State Bank Commissioner established by Chapter 1 of Title 5 is continued.

(b) The Commissioner shall be appointed by the Governor for a term of 4 years and shall hold office until a successor shall be duly appointed. The Commissioner shall be a person qualified by training and experience to perform the duties of the office.

(c) The Commissioner shall receive, in full compensation for the Commissioner's services, such salary as shall be fixed by the Governor within such limitations as may be prescribed by law.

(d) The Governor, upon due notice and hearing, may remove the Commissioner from office for cause.

(e) Upon the resignation, death, disability or removal of the Commissioner, the vacancy shall be filled by appointment of the Governor for the unexpired term. In the event of the death, resignation, disability or removal of the Commissioner, all the powers necessary to perform all the duties and functions of the Commissioner during such incapacity or until a successor is duly appointed and qualified shall be conferred upon the senior Deputy Commissioner appointed by the Commissioner pursuant to § 103 of Title 5. The senior Deputy Commissioner shall be the Deputy Commissioner who has served the longest as a Deputy Commissioner.

(f) In addition to the powers, duties and functions heretofore vested in the State Bank Commissioner by law, the Commissioner shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in the Board of Bank Incorporation pursuant to Title 5.

(g) [Deleted.]

29 Del. C. 1953, § 8809; 57 Del. Laws, c. 581, § 1; 63 Del. Laws, c. 195, § 1A; 66 Del. Laws, c. 203, § 1; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 24, § 19.;



§ 8719. Council on Banking

(a) The Council on Banking is established, and shall serve in an advisory capacity to the State Bank Commissioner and shall consider matters relating to the administration of the banking laws and the strengthening and improving of banking in this State and such other matters as may be referred to it by the Governor, the Secretary of the Department or the State Bank Commissioner. The Council may study, research, plan and advise the Commissioner, the Secretary and the Governor on matters it deems appropriate to enable the office of State Bank Commissioner to function in the best possible manner.

(b) The Council on Banking, upon the effective date of this chapter, shall be composed of the members of the Bank Advisory Board whose terms, as of the effective date of this chapter, have not expired, with the exception of the State Banking Commissioner whose term as a member of the Bank Advisory Board shall end as of the effective date of this chapter. Each member of the Bank Advisory Board shall serve as a member of the Council for the period of the member's unexpired term unless the member vacates the position by resignation, death or incapacity. The Council shall be composed of 7 members. The Governor shall appoint new members. The terms of the newly appointed members shall be staggered. The first 2 appointees shall serve for a term of 1 year, the next 2 appointees shall serve for a term of 2 years and the next 3 appointees shall serve for a term of 3 years. Thereafter all new appointees shall serve for a term of 3 years.

(c) At least 3, but no more than 4, of the newly appointed members of the Council shall be affiliated with 1 of the major political parties and at least 2, but no more than 3, of the newly appointed members shall be affiliated with the other major political party; provided, however, that there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(d) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(e) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(f) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term.

29 Del. C. 1953, § 8810; 57 Del. Laws, c. 581, § 1; 63 Del. Laws, c. 195, § 1A; 70 Del. Laws, c. 186, § 1.;



§ 8720. Delaware Commission of Veterans' Affairs — Established; composition; powers

(a) There is hereby established the Delaware Commission of Veterans' Affairs, hereafter referred to as the "Commission."

(b) The Commission shall be composed of 17 Commissioners all of whom shall be appointed by the Governor for terms of 4 years, and shall be veterans who are residents of the State of Delaware. The 17 Commissioners shall consist of 2 at large Commissioners and 15 Commissioners which represent statewide veteran membership organizations incorporated in the State of Delaware, chartered by Congress or authorized under Title 38 of the United States Code, to represent veterans. Each membership organization shall submit a letter of recommendation which shall included at least 3 nominees 60 days prior to the expiration of a members term or immediately upon a vacancy. Commissioners who are appointed to represent a statewide veterans organization shall, during the course of their term remain members in good standing of the nominating organization. For purposes of this section, a veteran is any person who has served honorably on active duty in the U.S. Army, Air Force, Navy, Marine Corps, Delaware National Guard or the Coast Guard or served as a Merchant Marine between December 7, 1941, and August 15, 1945, for a minimum period of 2 years and has been honorably discharged or relieved from active duty. The minimum period of 2 years of active duty may be waived if:

(1) Earlier release was granted because the individual was wounded or injured in the line of duty and rendered unfit for further service; or

(2) The individual was released prior to 2 years of active duty for the convenience of the government.

65 Del. Laws, c. 232, § 1; 69 Del. Laws, c. 145, § 4; 69 Del. Laws, c. 228, § 1; 78 Del. Laws, c. 308, § 1.;



§ 8721. Delaware Commission of Veterans' Affairs — Duties and responsibilities

(a) The Commission shall assume all duties and responsibilities of the current appointed Veterans' Affairs Committee.

(b) The Commission shall hire through the State Merit System employment process and employ an Executive Director, a clerical assistant and such other personnel as are necessary to perform those duties prescribed by the Commission. All employees of the Commission, including the Executive Director, shall be veterans as defined in § 8720(b) of this title. Said employees shall report to the Secretary of State on all administrative matters and shall report to the Commission on all substantive matters.

(c) The Commission shall have the power of oversight in the administration of the Delaware State Veterans' Home and shall have the authority to promulgate such rules, regulations and policy as is necessary to the operation of a veterans' home provided, however, such rules, regulations and policy are not inconsistent with the other provisions of this chapter.

(d) The Commission shall have the power to operate and/or administer a Delaware Veterans' Memorial Cemetery in the State and shall have the authority to promulgate such rules and regulations governing the operation of a cemetery as it deems necessary; provided, however, such rules and regulations are not inconsistent with the provisions of this chapter.

(e) The Commission shall establish a repository for all veterans' "Statement of Service" or similar documentary verification of active armed service.

(f) The Commission shall establish and administer the "Delaware Veterans Trust Fund" which will provide financial assistance or grants to honorably discharged veterans to cover costs associated with medical and dental needs; medical transportation; homelessness support; home repairs and safety modifications; household utilities; and educational or retraining programs.

(g) The Commission shall represent the State in concert with other states' veterans' agencies and the U.S. Veterans' Administration on matters of mutual interest and concern.

(h) The Commission shall coordinate with and advise all departments and agencies of the State on all matters pertaining to education, training, employment, medical and financial benefit programs for veterans, their dependents and survivors.

(i) The Commission shall initiate, review, and/or sponsor state legislation pertaining to veterans.

(j) The Commission and/or its Executive Director shall augment, not replace nor infringe upon, the functions of the service officers (representatives) of veterans' organizations; provided, however, the Commission may appoint a service officer in each county, such service officer to be accountable and responsible to the Commission.

(k) The Commission shall submit to the Governor and to the General Assembly an annual report of the Commission's activities and recommendations.

65 Del. Laws, c. 232, § 1; 67 Del. Laws, c. 42, §§ 1, 2; 69 Del. Laws, c. 225, § 1; 69 Del. Laws, c. 228, § 3; 70 Del. Laws, c. 358, §§ 1, 2; 75 Del. Laws, c. 288, § 1; 79 Del. Laws, c. 183, § 1.;



§ 8722. Delaware Commission of Veterans' Affairs — Authority

The Commission is hereby authorized to develop and promulgate bylaws, rules and regulations not inconsistent with the law, which are necessary for the enforcement and implementation of §§ 8720, 8721, 8722, 8723, 8724 and 8725 of this title and all applicable federal rules and regulations.

65 Del. Laws, c. 232, § 1.;



§ 8723. Delaware Commission of Veterans' Affairs — Organization and operation

(a) Any veterans' organization as defined in § 8720(b) of this title may petition the Governor to remove from the Commission a member which said organization recommended, provided the reasons for said removal are clearly stated in said petition.

(b) In the event any Commissioner fails to attend 3 successive scheduled meetings without just cause such failure shall be sufficient grounds for the representative of the particular veterans' organization to be removed by the Governor.

(c) Prospective members of the Commission shall be recommended by the respective veterans' organizations and appointed by the Governor as vacancies occur.

(d) The names of prospective members of the Commission shall be submitted to the Governor by letter from the senior official of each respective statewide veterans' organization.

(e) The members of the Commission shall elect 1 of their members to serve as Chairperson and 1 as Vice-Chairperson who shall not serve more than 2 consecutive terms. Such elections shall be held annually in September.

(f) The Chairperson and Vice-Chairperson shall serve as voting members of the Commission.

(g) The Executive Director shall attend all meetings of the Commission, keep a full and true record of its proceedings, preserve at its general office all its books, documents and papers, and perform such other duties as the Commission may prescribe.

(h) The Commission shall hold monthly meetings at such time and location as prescribed by the Chairperson. Special meetings may be called by the Chair or a majority of the Commission membership.

(i) A quorum shall consist of a simple majority of the Commission members.

(j) Members of the Commission shall serve without compensation except that they may be reimbursed for reasonable and necessary travel expenses incident to their duties as members of the Commission to the extent that funds are available and in accordance with state law.

(k) The Commission's executive offices shall be located in Dover, Delaware.

65 Del. Laws, c. 232, § 1; 69 Del. Laws, c. 225, § 2; 71 Del. Laws, c. 188, § 1.;



§ 8724. Delaware Commission of Veterans' Affairs — Funding

Annually, the Commission shall submit a proposed budget to the Department of State for review and approval by that Department. The Department of State shall then recommend to the General Assembly that the Commission's budget be included as a line item within said Department's funding.

65 Del. Laws, c. 232, § 1.;



§ 8725. Delaware Commission of Veterans' Affairs — Relationship to other state agencies

(a) Unless otherwise indicated, the duties, responsibilities and authority set forth in §§ 8721 and 8723 of this title are reserved specifically to the Commission.

(b) The Commission may request the advice, opinion or assistance of other appropriate state agencies as necessary to properly discharge its duties and responsibilities.

(c) The Department of State shall provide reasonable office and meeting facilities and other logistic support as requested by the Commission.

(d) The Department of State shall maintain an overview of the Commission's operation in order to insure proper use of, and accountability for, state funds appropriated for that purpose.

(e) The General Assembly hereby directs the Delaware Commission on Veterans Affairs to return/replace all memorials and plaques purchased/donated by veteran's family members to their original location within the cemetery or to a site agreeable to the veteran's family members. The General Assembly further directs that, after July 1, 2003, no plaque or memorial will be removed or relocated for any purpose without the approval of the Co-chairs of the Joint Legislative Committee on the Capital Improvement Program. Existing memorial works are historical, cultural and aesthetic resources.

65 Del. Laws, c. 232, § 1; 75 Del. Laws, c. 98, § 56.;



§ 8726. Division of the Arts; definitions

(a) "Council" means the Delaware State Arts Council created by this chapter.

(b) "Director" means the Director of the Division of the Arts.

(c) "Division" means the Division of the Arts.

(d) "State" means the State of Delaware.

67 Del. Laws, c. 128, § 2.;



§ 8727. Division of the Arts — Establishment; powers and duties

The Division of the Arts is established and it shall function, as required, as an advisory, coordinating or implementing agency:

(1) To promote and encourage public interest in the cultural heritage of our State and to expand the State's cultural resources, and to promote public education in all fields of artistic and cultural activities, including but not limited to, music, theater, dance, painting, sculpture, architecture and allied arts and crafts;

(2) To encourage and assist freedom of artistic expression;

(3) To encourage, promote and provide technical and professional assistance to arts programs of individuals, organizations and institutions in the State;

(4) To make such surveys as may be deemed advisable of public and private institutions engaged in artistic and cultural activities, and to make recommendations concerning appropriate methods to encourage participation in and appreciation of the arts to meet the needs and aspirations of persons in all parts of the State; and

(5) To cooperate with and assist public and private institutions and organizations with a view toward mutual promotion and improvement of the performing and fine arts.

67 Del. Laws, c. 128, § 2.;



§ 8728. Division of the Arts — The Delaware State Arts Council

(a) The Delaware State Arts Council is hereby established for the purpose of promotion and encouragement of the arts and shall provide guidance to the Director on matters of arts policy and shall consider such other matters as may be referred to it by the Governor, by the Secretary of the Department or by the Director. The Council may study, research, plan and advise the Director, the Secretary and the Governor on matters it deems appropriate to enable the Division to function in the best possible manner.

(b) The Delaware State Arts Council shall be composed of Delaware citizens broadly representative of all fields of the performing and fine arts known for their interest in these areas appointed by the Governor. Each such citizen shall serve as a member of the Delaware State Arts Council for the period of the unexpired term unless the member vacates the position by resignation, death or incapacity. The Council shall be composed of not more than 15 members. When the number of members has been reduced to less than 15 by reason of the expiration of terms, resignation, death or incapacity, the Governor shall appoint new members. The terms of newly appointed members will be staggered so that no more than one third will expire annually. All new appointees shall serve for a term of 3 years and no member shall serve more than 2 consecutive terms.

(c) The Governor may appoint members for terms of less than 3 years to ensure that the Board members' terms expire on a staggered basis.

(d) Members of the Council and Chairperson shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties related to the Council.

(e) A Chairperson of the Council shall be designated in addition to the members of the Council by the Governor and shall serve in that capacity at the pleasure of the Governor.

(f) Any appointment, pursuant to this section, to replace a member whose position becomes vacant prior to the expiration of a member's term shall be filled only for the remainder of that term.

67 Del. Laws, c. 128, § 2; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 258, §§ 1, 2.;



§ 8729. Division of the Arts — Assistance for the development of the Arts

(a) The Director is hereby authorized and directed to establish a special fund of the State to encourage instrumentalities, agencies and political subdivisions of the State and private and public nonprofit associations in the development of the arts in the State and to enhance the appreciation of artistic expressions by citizens of the State.

(b) The Director may contract with any instrumentality, agency or political subdivision of the State, and with any private or public nonprofit association, to accomplish any work authorized by this chapter.

(c) The Director and the Council shall establish such rules and regulations as are necessary to determine the eligibility of any instrumentality, or agency or political subdivision, private or public nonprofit association for participation in contracts authorized by this section. A private or public nonprofit association shall submit a letter of exemption from the Internal Revenue Service as proof of nonprofit status.

(d) The Director shall be responsible for fiscal matters and auditing of funds appropriated under this section. Expenditures from this special fund shall be in accordance with state law and shall be limited to appropriations provided therefor. Moneys on deposit in this special fund which are unexpended or unencumbered shall not revert at the end of each fiscal year.

67 Del. Laws, c. 128, § 2.;



§ 8730. Division of the Arts — Exemption from Bid Law

The Division shall be exempt from Chapter 69 of this title.

67 Del. Laws, c. 128, § 2.;



§ 8731. Division of Libraries

(a) In addition to any other power granted or duties imposed under this title, the Division of Libraries shall exercise general direction and control over the furnishing of library services within this State. The Director of the Division shall be the State Librarian, who shall be a graduate of a school accredited by the American Library Association. The Division of Libraries shall have the following functions and duties:

(1) To provide information, resource materials and library services to state agencies, state and local governmental units and their subdivisions and, in the Department's discretion, to organizations in need of library services;

(2) To coordinate library services of the several counties in order to assure to every Delaware citizen free and equal access to services, resources and guidance in the use of such for continuing self-educational, political, cultural, economic, recreational and intellectual enrichment;

(3) To receive, accept, administer and expend any money, materials or other aid granted, appropriated or otherwise provided by local, state or federal governments, or by any source, public or private, in accordance with the terms thereof, and for the purposes provided hereinafter;

(4) To foster the recruitment, development and maximum utilization of library personnel throughout the State;

(5) To encourage broad community participation in library development, program planning and the implementation of such plans;

(6) To establish and promote cooperation among all types of libraries at all service levels;

(7) To ensure the State's compatibility to and reciprocity within a national information resources network;

(8) To provide access to a complete collection of current documents published by state government and a comprehensive collection of current local, state and federal documents of interest to the State;

(9) To coordinate the provision of accessible library and information services for individuals with disabilities and to serve as the Delaware Regional Library for the Library of Congress Network of Libraries for the Blind and Physically Handicapped;

(10) To stimulate every Delaware citizen to fully utilize the State's cultural resource materials and to maintain the individual's right of access to those materials;

(11) To offer resources which supplement and reinforce local libraries;

(12) To collect, compile, research, publish and disseminate information, including statistics, affecting the efficient operation of the State's library system;

(13) To recommend legislation to achieve meaningful statewide library development and use;

(14) To establish, interpret and administer standards of effective library services;

(15) To enter into contracts and agreements to provide or to obtain library services and materials; and

(16) To perform all other activities pertinent to the organizational function of library services.

(b) Every state agency shall provide and deposit with the Department sufficient copies of all publications issued by such agencies for the purpose of making accessible to Delaware and other citizens resource materials published at the expense of the State. The Administrator of Libraries shall recommend the number of copies required for deposit, consistent with state interests. From time to time listing of such documents received under the terms of this section shall be published.

29 Del. C. 1953, § 8610; 57 Del. Laws, c. 583, § 1; 59 Del. Laws, c. 480, § 4; 65 Del. Laws, c. 290, § 1; 68 Del. Laws, c. 149, § 6; 69 Del. Laws, c. 346, § 1.;



§ 8732. Council on Libraries

(a) There is hereby established the Council on Libraries.

(b) The Council on Libraries shall serve in an advisory capacity to the Department and shall consider matters relating to libraries and library standards throughout the State and such other matters as may be referred to it by the Governor, the Secretary of the Department or the General Assembly. The Council on Libraries may study, research, plan and make advisory recommendations to the Governor, the Secretary of the Department or the General Assembly on matters it deems appropriate to provide the best possible library service in Delaware.

(c) The Council on Libraries shall be composed of 2 members who shall be elected annually by each County Library Advisory Board and who shall serve at its pleasure and 7 members appointed by the Governor. Of the 7 members appointed by the Governor, 3 members shall be appointed for a term of 1 year, 2 members shall be appointed for a term of 2 years and 2 members shall be appointed for a term of 3 years; at no time shall there be more than a bare majority representation of 1 major political party, but any person who declines to state a political affiliation shall be considered eligible for appointment as a member; and after the initial appointments, all terms shall be for 3 years. No member shall be appointed for more than 2 consecutive terms. The Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

(d) Members of the Council on Libraries shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties.

(e) A vacancy prior to the expiration of the term of a member of the Council on Libraries shall be filled only for the remainder of that term.

29 Del. C. 1953, § 8611; 57 Del. Laws, c. 583, § 1; 59 Del. Laws, c. 480, § 5; 68 Del. Laws, c. 149, § 6; 70 Del. Laws, c. 186, § 1.;



§ 8733. Division of Human Relations

(a) The Division of Human Relations is established, and shall be responsible for the performance of all the administrative, ministerial, fiscal and clerical functions of the State Human Relations Commission. The Director of the Division may appoint and remove employees of the Division as provided by law.

(b) Except as provided in subsection (a) of this section, the membership, remuneration, organization, meetings, powers, duties and functions of the State Human Relations Commission shall remain as prescribed in Chapters 45 and 46 of Title 6 and Chapter 30 of Title 31.

29 Del. C. 1953, § 8604; 57 Del. Laws, c. 583, § 1; 68 Del. Laws, c. 149, § 7; 75 Del. Laws, c. 356, §§ 1, 2.;



§ 8734. State Council for Persons with Disabilities

Repealed by 76 Del. Laws, c. 391, § 13, effective July 17, 2008.;



§ 8735. Division of Professional Regulation

(a) The Division of Professional Regulation shall have the powers, duties and functions set forth in this section. The Division shall be responsible for the administrative, ministerial, budgetary, clerical and exclusive investigative functions (including but not limited to the appointment, removal, compensation and duties of employees) as provided by law of the following commissions, boards and agencies, with the exception that the Secretary of State shall not be precluded from entering into a memorandum of understanding with the Secretary of the Department of Health and Social Services for the purpose of allowing employees of the Department of Health and Social Services to function as inspectors, investigators and administrative support for the Board of Pharmacy:

(1) Board of Accountancy as set forth in Chapter 1 of Title 24;

(2) Board of Landscape Architecture as set forth in Chapter 2 of Title 24;

(3) Board of Architects as set forth in Chapter 3 of Title 24;

(4) Board of Podiatry as set forth in Chapter 5 of Title 24;

(5) Board of Chiropractic as set forth in Chapter 7 of Title 24;

(6) Licensing of deadly weapons dealers as set forth in Chapter 9 of Title 24;

(7) State Board of Dentistry and Dental Hygiene as set forth in Chapter 11 of Title 24;

(8) Board of Electrical Examiners as set forth in Chapter 14 of Title 24;

(9) Commission on Adult Entertainment Establishments as set forth in Chapter 16 of Title 24;

(10) Board of Medical Licensure and Discipline as set forth in Chapter 17 of Title 24;

(11) Board of Nursing as set forth in Chapter 19 of Title 24;

(12) Board of Occupational Therapy Practice as set forth in Chapter 20 of Title 24;

(13) Board of Examiners in Optometry as set forth in Chapter 21 of Title 24;

(14) Board of Pharmacy as set forth in Chapter 25 of Title 24;

(15) Examining Board of Physical Therapists and Athletic Trainers as set forth in Chapter 26 of Title 24;

(16) Board of Professional Land Surveyors as set forth in Chapter 27 of Title 24;

(17) Real Estate Commission as set forth in Chapter 29 of Title 24;

(18) Board of Mental Health and Chemical Dependency Professionals as set forth in Chapter 30 of Title 24;

(19) Board of Funeral Services as set forth in Chapter 31 [repealed] of Title 24;

(20) Board of Veterinary Medicine as set forth in Chapter 33 of Title 24;

(21) Board of Examiners of Psychologists as set forth in Chapter 35 of Title 24;

(22) Board of Geologists as set forth in Chapter 36 of Title 24;

(23) Board of Examiners of Speech/Language Pathologists, Audiologists and Hearing Aid Dispensers as set forth in Chapter 37 of Title 24;

(24) Board of Clinical Social Work Examiners, as set forth in Chapter 39 of Title 24;

(25) Board of Cosmetology and Barbering as set forth in Chapter 51 of Title 24;

(26) Board of Examiners of Nursing Home Administrators as set forth in Chapter 52 of Title 24;

(27) Board of Pilot Commissioners as set forth in Chapter 1 of Title 23;

(28) Committee of Dietetics/Nutrition as set forth in Chapter 38 of Title 24;

(29) Board of Massage and Bodywork, as set forth in Chapter 53 of Title 24;

(30) Board of Charitable Gaming as set forth in Chapter 15 of Title 28;

(31) Board of Plumbing Examiners, as set forth in Chapter 18 of Title 24;

(32) Council on Real Estate Appraisers as set forth in Chapter 40 of Title 24;

(33) Manufactured Home Installation Board as set forth in Chapter 44 of Title 24; and

(34) Board of Home Inspectors as set forth in Chapter 41 of Title 24.

(b) The Division of Professional Regulation shall have the powers, duties and functions related to the regulation of amateur and professional boxing and combative sports entertainment as set forth in Chapter 1 of Title 28.

(c) The Division of Professional Regulation, with the approval of the Secretary of State, shall establish, for all commissions, boards and agencies and activities administered pursuant to this section, such appropriate fees as shall approximate and reasonably reflect all costs necessary to defray the expenses of each such board or commission, or of the Division on behalf of such board or commission. There shall be a separate fee charged for each service or activity, but no fee shall be charged for a purpose not specified in the appropriate chapter of the Delaware Code. No application fee shall be combined with any other fee or charge. At the beginning of each calendar year the Division of Professional Regulation, or any other state agency acting in its behalf, shall compute for each separate service or activity, the appropriate fees for each agency. All revenue generated by any of the activities performed by or on behalf of the boards or commissions listed in this chapter shall be deposited in an appropriated special fund account in the Division of Professional Regulation. These funds shall be used to fund all costs necessary to defray the expenses of each board or commission or of the Division on behalf of such board or commission, up to the budget authority for any fiscal year or portion thereof.

(d) The Division of Professional Regulation shall have the following powers, duties and functions relating to the administration of examinations for all boards, commissions and other agencies listed in this section:

(1) To designate, approve, arrange for and contract for an examination site, for each examination held by such agency;

(2) To deposit all fees received for testing into a special account to be used for the sole purpose of covering the costs of all agency examinations, including test validation;

(3) To pay examination services and other expenses directly related to the administration of examinations;

(4) To review, approve and execute all contracts for examination services;

(5) Review and approve, subject to Sunset Committee review, the content and validity of any examination written, developed or used by a board or commission listed in this section;

(6) Supervise the administration and proctoring of all tests for all boards and commissions;

(7) To contract for a treatment provider for licensed persons, provided however that such treatment provider shall not be employed by or under contract with any professional organization representing licensees regulated by the Division of Professional Regulation or any board in Title 24; and

(8) Permit potential complainants access to an Investigator with the Division of Professional Regulation to discuss issues or concerns regarding their reports or complaints.

(e) The Division of Professional Regulation shall establish a uniform policy for the reimbursement of expenses for members of all boards and commissions listed in this section, which policy shall be set forth in the Division's rules and regulations. In establishing this policy, the Director of Professional Regulation may consider the limits of available appropriations and the need to allocate travel funds for board and commission representation at appropriate national or regional meetings of state professional regulatory boards. In addition to the rate of compensation established in the Delaware Code for each board or commission, each member of a board or commission listed in this section may receive reimbursement or partial reimbursement for necessary expenses to attend meetings. Such expenses shall not exceed the mileage rate paid to state employees, per mile actually traveled, or the cost of public transportation and no more than $10 per meeting for all other miscellaneous expenses.

(f) The Division of Professional Regulation shall establish policies governing the appropriate times, locations and notice for meetings and public hearings of all boards and commissions listed in this section so as to promote public participation. Such policies shall be set forth in the rules and regulations of the Division. Meetings and hearings may only take place in facilities approved by the Division.

(g) The Director of Professional Regulation shall ensure that all regulatory actions taken by boards and commissions listed in this section are in conformance with the Administrative Procedures Act and the Freedom of Information Act. The Director shall review and approve all legal notices, public notices and agendas for conformance with these requirements.

(h) The following procedure shall be followed for the investigation of complaints against licensees of boards, agencies and commissions listed in subsection (a) of this section and otherwise regulated by the Division of Professional Regulation:

(1) Any person who desires to file a complaint against any licensee regulated by a board, commission or agency covered pursuant to this chapter must do so in writing.

(2) The complaint shall state the name of the licensee and sufficient facts as determined by the Division which allegedly constitute the basis for the written complaint. If any of these elements are missing in the written complaint, the Division of Professional Regulation may, in its discretion, sua sponte dismiss the complaint.

(3) The complaint shall be filed with the Director of the Division. The Director shall, within 15 days of the receipt of the complaint, fill out a complaint card, assign a complaint number and log the complaint in the Division of Professional Regulation's records. A record of the complaint shall be kept with the Division for a period of 5 years. The Division shall also assign an investigator employed by the Division to investigate the complaint after this procedure is complied with.

(4) The Division of Professional Regulation shall thereafter mail a copy of the complaint to the licensee named in the complaint at the licensee's address of record in the Division's files. The Division of Professional Regulation may, in its discretion, withhold the name of the complainant. The named licensee, if the licensee chooses, may file an answer to the complaint within 20 calendar days with the Division.

(5) The Division shall, thereafter, provide a copy of the complaint to the board, commission or agency which regulates the named licensee in the complaint. The board, agency, or commission shall maintain a record of the same.

(6) The Division of Professional Regulation shall suspend its investigation and withhold from the respondent reports of unlicensed practice or misconduct if a request to do so is made in writing by the Delaware Department of Justice or a federal law-enforcement authority due to the potential effects of such conduct on a pending criminal investigation. Such written request shall suspend any duty to investigate, advise the complainant or respondent, provide a copy of the complaint to the board, commission or agency which regulates the named licensee, or undertake any other duties that would interfere with the ability of law enforcement to investigate the allegations successfully. The suspension shall remain in effect until the Delaware Department of Justice or federal law enforcement informs the Executive Director in writing that action by the Division of Professional Regulation will not interfere with a pending law-enforcement investigation.

(7) At the board, agency or commission's next regularly scheduled meeting, it may assign a board member to assist the Division with the investigation of the complaint. This board member shall maintain strict confidentiality of the facts of the investigation and shall not discuss any issue of fact or law of the investigation with any other board member or the public. In addition, if a hearing is held, the investigating board member shall excuse himself or herself as a board member but may otherwise assist in the presentation of the complaint before the board.

(8) The investigator assigned by the Division of Professional Regulation shall direct the investigation of the complaint but shall maintain contact with the investigating board member regarding the investigation. The investigator shall issue a final report at the conclusion of the investigator's investigation. The report shall list the evidence reviewed, the witnesses interviewed and cite the law or regulation alleged to have been violated and the facts to support such finding. The report shall contain a written recommendation to either prosecute or dismiss the complaint approved by the Director of the Division of Professional Regulation.

(9) The Director of the Division of Professional Regulation may forward the complaint and written report to the Department of Justice for review by a Deputy Attorney General. If deemed warranted, the Deputy Attorney General may file a formal written complaint against the named licensee with the board, commission or agency which regulates the licensee and request a hearing before the board, commission or agency. If the Deputy Attorney General assigned to the case recommends not to prosecute or otherwise not file a formal complaint, the Deputy Attorney General shall notify the Director of Professional Regulation in writing.

(10) If the Deputy Attorney General assigned to the case recommends dismissal or no prosecution, the Division shall, thereafter, dismiss the complaint which shall constitute a final order. The Division shall, thereafter, file a copy of the Attorney General's recommendation and an investigator's report with the board, commission or agency which regulates the licensee for informational purposes only.

(11) The Division Director or the Division Director's designee is empowered to issue subpoenas for named respondents, witnesses, documents, physical evidence or any other source of evidence needed during the investigation of the complaint and/or for a public hearing on the complaint. If the party or person subpoenaed fails to comply, the Division may compel compliance with said subpoena by filing a motion to compel in the Superior Court which shall have jurisdiction. The Superior Court may order costs, attorney's fees and/or a civil fine not to exceed $1,000 if the motion to compel is granted.

(i) This chapter does not preclude a commission, board or agency under the jurisdiction of this section from, if its enabling legislation so provides, revoking or immediately suspending a practitioner's license if the Board finds the health, welfare and safety of the public is in immediate or imminent danger.

(j) This chapter shall supersede any provisions of any commission, board or agency's procedures named in this section, except the Board of Medical Licensure and Discipline, for handling complaints against practitioners prior to July 20, 1989.

(k) The Division of Professional Regulation shall provide at least once every fiscal year training to members appointed to the regulatory boards listed in subsection (a) of this section. The training shall outline the legal responsibilities of Board members to protect the health, safety and welfare of the general public.

(l) The provisions of §§ 516(g) and 2216 of Title 13 and § 547 of Title 30 shall supersede any provisions of this section to the contrary and any provisions or procedures, by statute or regulation, of any commission, board or agency named in this section with respect to matters involving any applicant or licensee under § 516(g) or § 2216 of Title 13 and § 547 of Title 30. Upon receipt of notification from the Family Court pursuant to § 516(g) of Title 13, or notice from the Director of the Division of Child Support Enforcement pursuant to § 2216 of Title 13 or notice from the Director of the Division of Revenue pursuant to § 547 of Title 30 regarding a licensee or applicant, the Director of the Division of Professional Regulation shall forthwith suspend, or deny to such licensee or applicant the issuance or renewal of, any license, permit, certificate, approval, registration or other similar form of permission or authorization to practice or engage in any profession, occupation or business of any commission, board or agency named in this section (but not including any license issued on behalf of a nonprofit applicant by the Board of Charitable Gaming as set forth in Chapter 15 of Title 28).

(m) The social security number of the applicant shall be included on the application for issuance or renewal of any license, permit, certificate, approval, registration or other similar form of permission or authorization to practice or engage in any profession, occupation or business of any commission, board or agency named in this section (but not including any license issued on behalf of a nonprofit applicant by the Board of Charitable Gaming as set forth in Chapter 15 of Title 28).

(n) Unless otherwise provided by law, any Board within the Division of Professional Regulation may adopt through its rules and regulations the Voluntary Treatment Option for Chemically Dependent or Impaired Professionals for the treatment of chemically dependent or impaired persons regulated by such Board. The Voluntary Treatment Option for Chemically Dependent or Impaired Professionals shall be available to a regulated professional of a participating Board, provided the regulated professional has not committed any offense, other than the status of being chemically dependent or impaired, which otherwise constitutes a ground for discipline under applicable laws governing the regulated professional. The participating Board may defer and ultimately take no disciplinary action with regard to an eligible chemically dependent or impaired regulated professional who voluntarily signs an agreement, in a form satisfactory to the participating Board, agreeing to the terms and conditions specified in the Voluntary Treatment Option. The Board, where it deems appropriate, may proceed with disciplinary action with regard to a disciplinary offense alleged to have occurred prior to the professional's entry into the Voluntary Treatment Option. Any person regulated by a participating Board may refer himself/herself into this Voluntary Treatment Option. Any member of the public, or member of the participating professions regulated by the Division of Professional Regulation, may make a written report, signed by the complainant, of chemical dependency or impairment affecting any person regulated by a participating Board within the Division of Professional Regulation to the appropriate Board chairperson, that Board chairperson's designate, or designates, or directly to the Director of the Division of Professional Regulation or the Director's designate. Failure to provide such a report may be considered grounds for disciplinary action against a regulated professional so failing to report, if such grounds for disciplinary action are provided in the participating Board's statutes, rules or regulations. When a report is received indicating that a regulated professional of a participating Board may be chemically dependent or impaired, the Boards or Commissions subject to this Voluntary Treatment Option for Chemically Dependent or Impaired Professionals shall follow the following procedures:

(1) If the report is received by the chairperson of the regulatory Board, that chairperson shall immediately notify the Director of Professional Regulation or the Director's designate of the report. If the Director of Professional Regulation receives the report, the Director shall immediately notify the chairperson of the regulatory Board, or that chairperson's designate or designates.

(2) The chairperson of the regulatory Board or that chairperson's designate or designates shall, within 7 days of receipt of the report, contact the individual in question and inform that individual in writing of the report, provide the individual written information describing the Voluntary Treatment Option, and give that individual the opportunity to enter the Voluntary Treatment Option.

(3) In order for the individual to participate in the Voluntary Treatment Option, the individual shall agree to submit to a voluntary drug and alcohol screening and evaluation at a specified laboratory or health care facility. This initial evaluation and screen shall take place within 30 days following notification to the professional by the participating Board chairperson or that chairperson's designate or designates.

(4) A regulated professional with chemical dependency or impairment due to addiction to drugs or alcohol may enter into the Voluntary Treatment Option and continue to practice, subject to any limitations on practice the participating Board chairperson or that chairperson's designate or designates or the Director of the Division of Professional Regulation or the Director's designate may, in consultation with the treating professional, deem necessary, only if such action will not endanger the public health, welfare or safety, and the regulated professional enters into an agreement with the Director of Professional Regulation or the Director's designate and the chairperson of the participating Board or that chairperson's designate for a treatment plan and progresses satisfactorily in such treatment program and complies with all terms of that agreement. Treatment programs may be operated by professional Committees and Associations or other similar professional groups with the approval of the Director of Professional Regulation and the chairperson of the participating Board.

(5) Failure to cooperate fully with the participating Board chairperson or that chairperson's designate or designates or the Director of the Division of Professional Regulation or his/her designate in regard to the Voluntary Treatment Option or to comply with their requests for evaluations and screens may disqualify the regulated professional from the provisions of the Voluntary Treatment Option, and the participating Board chairperson or that chairperson's designate or designates shall cause to be activated an immediate investigation and institution of disciplinary proceedings, if appropriate, as outlined in subsection (h) of this section.

(6) The Voluntary Treatment Option may require a regulated professional to enter into an agreement which includes, but is not limited to, the following provisions:

a. Entry of the regulated professional into a treatment program approved by the participating Board. Board approval shall not require that the regulated professional be identified to the Board. Treatment and evaluation functions must be performed by separate agencies to assure an unbiased assessment of the regulated professional's progress.

b. Consent to the treating professional of the approved treatment program to report on the progress of the regulated professional to the chairperson of the participating Board or to that chairperson's designate or designates or to the Director of the Division of Professional Regulation or the Director's designate at such intervals as required by the chairperson of the participating Board or that chairperson's designate or designates or the Director of the Division of Professional Regulation or the Director's designate, and such person making such report will not be liable when such reports are made in good faith and without malice.

c. Consent of the regulated professional, in accordance with applicable law, to the release of any treatment information from anyone within the approved treatment program.

d. Agreement by the regulated professional to be personally responsible for all costs and charges associated with the Voluntary Treatment Option and treatment program or programs. In addition, the Division of Professional Regulation may assess a fee to be paid by the regulated professional to cover administrative costs associated with the Voluntary Treatment Option. The amount of the fee imposed under this subparagraph shall approximate and reasonably reflect the costs necessary to defray the expenses of the participating Board, as well as the proportional expenses incurred by the Division of Professional Regulation in its services on behalf of the Board in addition to the administrative costs associated with the Voluntary Treatment Option.

e. Agreement by the regulated professional that failure to satisfactorily progress in such treatment program shall be reported to the participating Board's chairperson or such chairperson's designate or designates or to the Director of the Division of Professional Regulation or such Director's designate by the treating professional who shall be immune from any liability for such reporting made in good faith and without malice.

f. Compliance by the regulated professional with any terms or restrictions placed on professional practice as outlined in the agreement under the Voluntary Treatment Option.

(7) The regulated professional's records of participation in the Voluntary Treatment Option will not reflect disciplinary action and shall not be considered public records open to public inspection. However, the participating Board may consider such records in setting a disciplinary sanction in any future matter in which the regulated professional's chemical dependency or impairment is an issue.

(8) The participating Board's chairperson, that chairperson's designate or designates or the Director of the Division of Professional Regulation or that Director's designate may, in consultation with the treating professional at any time during the Voluntary Treatment Option, restrict the practice of a chemically dependent or impaired professional if such action is deemed necessary to protect the public health, welfare or safety.

(9) If practice is restricted, the regulated professional may apply for unrestricted licensure upon completion of the program.

(10) Failure to enter into such agreement or to comply with the terms and make satisfactory progress in the treatment program shall disqualify the regulated professional from the provisions of the Voluntary Treatment Option, and the participating Board shall be notified and cause to be activated an immediate investigation and disciplinary proceedings as appropriate.

(11) Any person who reports pursuant to this section in good faith and without malice shall be immune from any civil, criminal or disciplinary liability arising from such reports, and shall have that person's confidentiality protected if the matter is handled in a nondisciplinary matter.

(12) Any regulated professional who complies with all of the terms and completes the Voluntary Treatment Option shall have that professional's confidentiality protected unless otherwise specified in a participating Board's rules and regulations. In such an instance, the written agreement with the regulated professional shall include the potential for disclosure and specify those to whom such information may be disclosed.

(o) The Secretary of State shall, notwithstanding any law to the contrary, also have the power to establish specific biennial renewal dates for professional licensure registration of Title 23 and Title 24 professional licensing boards in such manner as to promote the efficient administration of professional licensure renewal throughout each biennial period, and to provide for the imposition of licensure and related fees in accordance with § 2320(c) of this title.

(p) Continuation of licenses and permits for deployed active duty, activated Reserve and National Guard military personnel.

(1) Notwithstanding any provision of Title 24 to the contrary, all licenses and permits issued by boards and commissions administered by the Division of Professional Regulation ("Division") pursuant to subsection (a) of this section, shall not expire for a qualifying person as defined in paragraph (p)(6) of this section herein, as follows:

a. For 180 days after the date the qualifying person returns from active deployment, if continuing education credits are not a requirement of the license or permit renewal; or

b. For 270 days after the date the qualifying person returns from active deployment, if continuing education credits are a requirement of a license or permit renewal.

(2) A qualifying person who held or holds a valid license or permit at the time of deployment, which license or permit does not require continuing education requirements, who wishes to renew said license or permit, shall submit to the appropriate board or commission, the required documentation and information necessary, as required by Title 24, for renewal of the same type of permit or license within 90 days after the qualifying person has returned from active deployment.

(3) A qualifying person who held or holds a valid license or permit at the time of deployment, which license or permit has continuing education requirements, who wishes to renew said license or permit, shall submit to the appropriate board or commission the required documentation, including proof of having met the continuing education requirements and information necessary, as required by Title 24, for the same type of permit or license, for renewal within 180 days after the qualifying person has returned from active deployment.

(4) A qualifying person selected for active deployment may apply for a license or permit expiration extension prior to deployment, as allowed by paragraphs (p)(2) and (3) of this section herein. Should a qualifying person hold a license or permit which would have expired during the qualifying person's period of deployment, said qualifying person may apply to renew said license or permit as allowed by paragraphs (p)(2) and (3) of this section herein. The intent to extend or renew such permit or license shall be made by the qualifying person to the Division on a form stipulated by the Division, accompanied by a copy of official deployment documents, or other official verification acceptable to the Division.

(5) The protection from license or permit expiration provided under this subsection does not void or limit the obligations of the qualifying person to meet all requirements of licensure, as required in the section or sections of Title 24 applicable to the profession or professions for which the license or permit is sought.

(6) As used in this section "qualifying person" means a member of the active duty military, National Guard or the military reserve who is reassigned to a duty station in this State or deployed by the President of the United States or the Governor of this State.

(q) Notwithstanding any provision of Title 24 to the contrary, a spouse of a qualifying person, as defined in paragraph (p)(6) of this section, may apply for reinstatement of any license or permit issued by boards and commissions administered by the Division of Professional Regulation ("Division") pursuant to subsection (a) of this section within 2 years of the lapse or expiration of any such license or permit. The spouse of a qualifying person shall submit to the appropriate board or commission the documentation and information necessary, as required by Title 24, for reinstatement of the same permit or license and pay all applicable fees. An application to reinstate such license or permit shall be made by the spouse of the qualifying person to the Division on a form designated by the Division, accompanied by a copy of official verification that he or she is the spouse of a qualifying person and that the qualifying person is assigned to a duty station in this State acceptable to the Division. This subsection shall not apply to a license or permit that was suspended or revoked unless said license or permit was reinstated prior to its lapse or expiration.

(r) Notwithstanding any provision of Title 24 to the contrary, a spouse of a qualifying person, as defined in paragraph (p)(6) of this section, may apply for a provisional license or permit issued by boards and commissions administered by the Division of Professional Regulation ("Division") pursuant to subsection (a) of this section, effective for a period up to 6 months during the pendency of an application for a permit or license by endorsement or reciprocity pursuant to Title 24. A provisional license issued under this subsection expires 6 months from the date of issuance and cannot be renewed. The spouse of the qualifying person shall submit to the appropriate board or commission the documentation and information necessary, as required by Title 24, for endorsement or reciprocity of the same permit or license and pay all applicable fees. An application to receive such provisional license or permit shall be made by the qualifying person to the Division on a form designated by the Division, accompanied by a copy of official verification that he or she is the spouse of a qualifying person and that the qualifying person is assigned to a duty station in this State acceptable to the Division. The spouse of the qualifying person must be the holder of an active license or permit in good standing in another State, District of Columbia, or territory of the United States in which the requirements for licensure or certification are substantially similar to this State, with no unresolved complaint, review procedure, or disciplinary proceeding.

(s) The Division of Professional Regulation may investigate complaints of unauthorized practice of the professions governed by the boards, agencies and commissions named in subsection (a) of this section. The Division may issue citations for unlicensed practice discovered during an investigation into a complaint of unlicensed practice, a complaint otherwise under investigation, or an inspection as follows:

(1) Upon discovery of the unlicensed practice of a profession or the unlicensed operation of any facility governed by the boards, agencies and commissions named in subsection (a) of this section, the Division may issue a citation to the person engaging in the unlicensed practice of the profession, or the owner, operator, manager or person otherwise responsible for any facility that is operating without a license or permit required by such board, agency or commission.

(2) The citation shall be prepared on a form approved by the Director of the Division and shall clearly state the violation(s) and the penalty. The penalty for the first occurrence of unlicensed practice by an individual or unlicensed operation of a facility shall be no more than $250.

(3) Any person or facility cited may, within 30 days of the issuance of the citation, admit such violation and remit payment of the penalty to the Division or deny such violation and request a hearing to contest the citation. Denials and requests for hearing must be made within 10 days of the issuance of the citation. Failure to deny and request a hearing within 10 days of any citation will be deemed an admission of the violation. Any admitted violations may be referred to appropriate law-enforcement agencies, including the Delaware Department of Justice, for criminal prosecution.

(4) Any person or facility who either admits, or after a hearing is found guilty of, engaging in unlicensed practice may be fined up to $1,000 per day for every day such unlicensed practice occurs after such admission or finding.

(5) The Division will not issue a license or permit to any applicant with unpaid penalties issued pursuant to this paragraph (s).

(t) The Division shall, upon receiving a complaint involving potential criminal conduct, immediately report the complaint to appropriate law-enforcement agencies, including the Delaware Department of Justice.

(u) The Division shall subscribe to and maintain a subscription to a national licensing data-bank reporting service in order to receive proactive notification of all disciplinary actions taken against medical licensees in states outside Delaware. Upon receipt of a disciplinary notification concerning an individual who is certified by the Board of Medical Licensure and Discipline, the Division may take the appropriate steps for investigation and, if appropriate, referral to the Department of Justice.

(v)(1) There is hereby created within the Department of State the full-time position of hearing officer. With respect to case decisions arising under Title 29, Chapter 101, subchapter III, the hearing officers shall have:

a. All powers and duties conferred or imposed upon such hearing officers by law or by the Rules of Procedure for any board or commission under Titles 23, 24, and 28;

b. The power to administer oaths and affirmations;

c. The power to hear and determine any prehearing matter pending before any board or commission under Titles 23, 24, and 28. In such circumstances, the hearing officer's decision has the same authority as a decision of the board or commission and is subject to judicial review on the same basis as a decision of the board or commission;

d. The power to conduct hearings, including any evidentiary hearings. The testimony or evidence so taken or received shall have the same force and effect as if taken or received by the board or commission. Upon completion of such hearing or the taking of such testimony and evidence, the hearing officer shall submit to the board or commission findings and recommendations thereon. The findings of fact made by a hearing officer on a complaint are binding upon the board or commission. The board or commission may not consider additional evidence. When the proposed order is submitted to the board or commission, a copy shall be delivered to each of the other parties, who shall have 20 days to submit written exceptions, comments and arguments concerning the conclusions of law and recommended penalty. The board or commission shall make its final decision to affirm or modify the hearing officer's recommended conclusions of law and proposed sanctions based upon the written record.

(2) Hearing officers shall be appointed by the Secretary of State and shall serve for a term of 5 years; provided however, that the initial hearing officers may be appointed to terms shorter than 5 years, but not less than 3 years, to ensure staggered term expirations. Appointees shall be residents of the State, shall be duly admitted to practice law before the Supreme Court of this State and shall not engage in the practice of law nor any business, occupation or employment inconsistent with the expeditious, proper and impartial performance of their duties. Individuals appointed as hearing officers under this section shall take the oath or affirmation prescribed by Article XIV, § 1 of the Delaware Constitution before they enter upon the duties of their office.

(3) Reappointments shall be at the discretion of the Secretary of State.

(4) The removal of a hearing officer by the Secretary of State during the term of appointment may be made for just cause. For the purposes of this subsection only, "just cause" shall be defined as including, but not limited to, reduction in force, inefficiency or unsatisfactory performance of duties.

(w) Any board, commission, committee or council listed in subsection (a) of this section shall have the authority to delegate to the Director or his or her designee the authority to issue permits and licenses administratively using specific criteria agreed upon by each such entity and the Director.

29 Del. C. 1953, § 8808; 57 Del. Laws, c. 581, § 1; 60 Del. Laws, c. 511, § 64; 60 Del. Laws, c. 716, § 1; 60 Del. Laws, c. 722, § 3; 62 Del. Laws, c. 68, § 114; 62 Del. Laws, c. 86, § 9; 62 Del. Laws, c. 277, § 57; 63 Del. Laws, c. 150, § 2; 63 Del. Laws, c. 195, § 1C; 65 Del. Laws, c. 172, § 3; 65 Del. Laws, c. 355, §§ 1-5; 66 Del. Laws, c. 85, § 124; 66 Del. Laws, c. 105, § 9; 66 Del. Laws, c. 128, § 3; 66 Del. Laws, c. 303, § 261(b); 66 Del. Laws, c. 402, § 1; 67 Del. Laws, c. 144, §§ 6-8; 67 Del. Laws, c. 365, § 1; 67 Del. Laws, c. 369, § 1; 68 Del. Laws, c. 84, § 173(b); 68 Del. Laws, c. 132, § 1; 68 Del. Laws, c. 236, § 2; 68 Del. Laws, c. 290, § 103; 69 Del. Laws, c. 306, § 2; 70 Del. Laws, c. 143, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 196, § 1; 70 Del. Laws, c. 242, § 2; 70 Del. Laws, c. 452, § 11; 70 Del. Laws, c. 582, § 2; 71 Del. Laws, c. 138, § 16; 71 Del. Laws, c. 185, § 2; 71 Del. Laws, c. 216, §§ 55, 89; 71 Del. Laws, c. 298, § 5; 71 Del. Laws, c. 303, § 1; 71 Del. Laws, c. 460, § 5; 72 Del. Laws, c. 265, § 5; 73 Del. Laws, c. 144, § 2; 74 Del. Laws, c. 381, § 7; 75 Del. Laws, c. 88, §§ 5, 6, 17(3); 75 Del. Laws, c. 105, § 8; 75 Del. Laws, c. 215, § 1; 75 Del. Laws, c. 280, § 1; 75 Del. Laws, c. 365, §§ 1-4; 76 Del. Laws, c. 245, § 2; 76 Del. Laws, c. 391, § 13; 76 Del. Laws, c. 413, § 3; 77 Del. Laws, c. 319, §§ 1, 9; 77 Del. Laws, c. 325, §§ 23-26; 77 Del. Laws, c. 463, § 3; 78 Del. Laws, c. 88, § 1; 78 Del. Laws, c. 102, § 1; 78 Del. Laws, c. 170, §§ 2-4; 78 Del. Laws, c. 253, § 1; 78 Del. Laws, c. 265, § 2; 78 Del. Laws, c. 376, § 7; 79 Del. Laws, c. 168, § 1.;



§ 8736. Office of the Commission for Women

(a) The Office of the Commission for Women is hereby established as a unit of the Department of State, with a Director reporting to the Secretary of State.

(b) The Office of the Commission for Women shall function in an advisory capacity to the Secretary of State and the Governor and shall:

(1) Promote and facilitate the full participation of women in all sectors of society;

(2) Cooperate and collaborate with other State agencies, individuals, organizations and institutions towards the elimination of gender-based bias and discriminatory policies and practices;

(3) Work with appropriate federal agencies and agencies and organizations of other states which are concerned with the status of women;

(4) Serve as a clearinghouse for providing information on the status of women to the general public, to state agencies and to the women of the State; and to refer complaints and inquiries to the appropriate state departments or agencies or community organizations;

(5) Contract for the production, distribution and marketing of educational and informative videos and printed materials, consistent with the purpose of the Office, such terms and conditions as deemed appropriate by the Department of State with all revenues from said contracts being deposited in an appropriate special fund for the purpose of reproducing, marketing and distributing copies of video and printed materials.

(6) Assist the Delaware Commission for Women, as established in subsection (c) of this section, in the implementation of all of its duties and responsibilities.

(c) The Delaware Commission for Women is hereby established and shall consist of 25 members appointed by the Governor. The membership shall be broadly representative of all fields of interest of the women of Delaware. At least 4 members shall be from each of the 3 counties of the State and 4 members shall be from the City of Wilmington. No more than 13 members shall be members of any 1 political party. The Commission shall be administered by the Office of the Commission for Women and shall report to the Governor and the General Assembly through the Office of the Commission for Women.

(1) The term of a member shall be 3 years. All members are eligible for reappointment.

(2) The Chairperson shall be appointed by the Governor from among the 25 members, and shall serve at the pleasure of the Governor. The Commission may elect such officers as it deems necessary.

(3) Members shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Commission in accordance with state law.

(4) If any member fails to attend 4 successive meetings of the Commission, that member's position may be deemed vacant and upon recommendation of the Director of the Office of the Commission for Women, the Governor shall appoint a replacement. Any appointment to replace a member whose position becomes vacant prior to the expiration of the term shall be filled only for the remainder of the term. Members who are appointed to serve out the term of a vacant position are eligible for reappointment.

(5) The Commission shall adopt such bylaws as it deems necessary for the administration of its duties.

(6) The duties of the Commission shall be as follows:

a. To foster an understanding of and appreciation for the many contributions of the women of Delaware to their home, community, State and nation;

b. To organize and administer task forces in conjunction with the Office of the Commission for Women addressing matters of concern to the women of the State, hold hearings, conduct forums and discussion groups, issue reports and compile and distribute statistics and information;

c. To make recommendations to the Governor, General Assembly and Office of the Commission for Women for action which may be taken to end discrimination practices and further the welfare of the women of the State;

d. To review legislation pending in the General Assembly dealing with issues of particular interest to the women of Delaware and to make recommendations concerning such legislature, including providing reports, statistics and testimony in support of opposition to pending legislation;

e. To perform such other functions and duties as imposed upon it by law or as are assigned to it by the Governor and the General Assembly.

63 Del. Laws, c. 226, § 1; 65 Del. Laws, c. 370, § 1; 68 Del. Laws, c. 149, §§ 17-19; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 310, § 21; 76 Del. Laws, c. 4, §§ 1, 2; 76 Del. Laws, c. 372, § 1; 76 Del. Laws, c. 391, § 13.;



§ 8737. -8743. Diamond State Port Corporation — Definitions; appointment of Executive Director; general powers; no pledge of state credit; no assumption of liability by state; reports and audits; tax status; appropriated funds; employees of the Corporation

Transferred.






Subchapter II Diamond State Port Corporation

§ 8780. Diamond State Port Corporation — Policy and purpose

The General Assembly declares the following to be the policy and purpose for creation of the Diamond State Port Corporation:

(1) That the continued economic viability of the Port of Wilmington and its related facilities, and improvements to these facilities and to the commerce involving these facilities, benefits the entire State;

(2) That it is in the best interest of the State to create a corporate entity which shall assume, by agreement, operation of the Port of Wilmington and its related facilities and to assume certain obligations of the City of Wilmington;

(3) That, in that regard, the General Assembly shall, in its discretion, appropriate an amount to fund the initial capital and operating responsibilities of such corporation and shall consider the future appropriations as appropriate;

(4) That this Corporation is intended to have all power and authority necessary to be exercised in accordance with the form of governance expressed herein, to operate the Port of Wilmington and related facilities so as to maintain and expand the business of these facilities.

70 Del. Laws, c. 210, § 25; 75 Del. Laws, c. 88, § 19.;



§ 8781. Creation of Diamond State Port Corporation

(a) There shall be established within the Department of State a body corporate and politic, with corporate succession, constituting a public instrumentality of the State, and created for the purpose of exercising essential governmental functions which is to be known as the "Diamond State Port Corporation." This Corporation shall exercise all such functions necessary in connection with the assumption, establishment, acquisition, construction, rehabilitation, improvement, operation and maintenance of the Port of Wilmington and related facilities, including without limitation marine terminal facilities, which shall be deemed and held to be essential governmental functions of this State. The Corporation shall be a membership corporation with the Department of State as sole member and shall have a certificate of incorporation and by-laws consistent with this subchapter. The certificate of incorporation of the Corporation shall provide for approval of the Delaware General Assembly in order to amend the certificate of incorporation, to effect a merger or dissolution of the Corporation or to effect a sale of all or substantially all of the assets of the Corporation.

(b) The Corporation shall be governed by a board of directors consisting of 15 members, all of whom shall be residents of this State. Eight of these directors shall be: (i) the Secretary of State, (ii) the Secretary of Transportation and (iii) the Director of the Delaware Economic Development Office, (iv) the Secretary of Finance, (v) the Controller General, (vi) the Co-Chairs of the General Assembly's Joint Legislative Committee on the Capital Improvement Program or their designee or designees and (vii) the Secretary of the Department of Safety and Homeland Security. The Governor shall appoint the Chair from among the 5 cabinet directors and the Chair shall serve at the pleasure of the Governor. The Chair shall be subject to the advice and consent of the Senate; however, such consent shall be limited to the additional duties of the Chair of this Corporation and not impact the prior confirmation as Cabinet Secretary. The remaining 7 directors shall be appointed by the Governor with the advice and consent the Senate. These 7 directors shall consist of individuals from the private or public business sectors and organized labor familiar with port and economic development issues. There shall be at least 1 director from each of the 3 counties of the State, at least 1 director from the City of Wilmington and 3 directors who shall fill at-large positions on the Board. Of these 7 directors no more than 4 shall be registered in the same major political party. The terms of the original of these 7 such directors shall be as follows: 2 directors to serve for 1 year; 2 directors to serve for 2 years; and 2 directors to serve for 3 years. Each noncabinet director shall serve a term of 3 years.

(c) As to the 7 noncabinet directors, in the event of the death of a director, permanent disability of a director, resignation of a director or failure of a director to perform their duties, the Governor shall appoint an interim director to serve for a period not to exceed 6 months, unless such interim director shall be confirmed by the Senate, in which case the interim director shall complete the term of the replaced director.

(d) For purposes of conducting business of the Corporation, 6 directors shall constitute a quorum, except as otherwise provided. A vote of 6 members shall be required for action on any matter before the Corporation, except as otherwise provided herein.

(e) [Deleted.]

70 Del. Laws, c. 210, § 25; 73 Del. Laws, c. 95, §§ 50, 51; 74 Del. Laws, c. 308, § 101(d)-(f); 75 Del. Laws, c. 88, § 19; 75 Del. Laws, c. 124, §§ 1-12; 76 Del. Laws, c. 2, § 4.;



§ 8782. Definitions

The following terms and phrases as used in this subchapter shall have the following meanings:

(1) "Corporation" means the Diamond State Port Corporation.

(2) "Facilities" means all works, buildings, structures, appliances and appurtenances necessary and convenient for the proper construction, equipment, operation and maintenance of such facility or facilities or any 1 or more of them.

(3) "Marine terminal facility" means wharves, piers, slips, ferries, anchorages, docks, dry-docks, bulkheads, dock-walls, basins, car-floats, float-bridges, grain or other storage elevators, warehouses, cold or heated storage, tracks, yards, sheds, switches or other buildings, structures or facilities or improvements or appurtenances necessary or convenient to the accommodation of ships or vessels or their cargoes or passengers.

(4) "Person" means any individual, partnership, corporation, association, institution, cooperative enterprise, municipality, commission, political subdivision or other duly established legal entity.

(5) "Port of Wilmington" means all wharves, piers, slips, ferries, anchorages, docks, dry-docks, bulkheads, dock-walls, basins, car-floats, float-bridges, grain or other storage elevators, warehouses, cold or heated storage, tracks, yards, sheds, switches or other buildings, structures or facilities or improvements or appurtenances operated as of the date of creation of the Corporation by the Wilmington Department of Commerce as the Port of Wilmington and Wilmington Marine Terminal Wharf and such other facilities, structures, improvements or appurtenances as may be developed, constructed or operated on land contiguous to, adjacent to or proximate to the Port of Wilmington as may be acquired by the Corporation or the City of Wilmington for the purpose of port development.

70 Del. Laws, c. 210, § 25; 75 Del. Laws, c. 88, § 19.;



§ 8783. Appointment of Executive Director

The Chair of the Corporation shall, subject to the approval of the Governor, appoint an Executive Director of the Corporation. The Executive Director shall be experienced in port or transportation-related management and shall be the principal executive officer of the Corporation.

70 Del. Laws, c. 210, § 25; 75 Del. Laws, c. 88, § 19.;



§ 8784. General powers

The Corporation shall have upon enactment of this subchapter and upon its creation as provided for herein the powers listed in this section. The Corporation shall be empowered, without limitation and notwithstanding any other laws:

(1) To adopt by-laws to govern the conduct of its affairs and to carry out and discharge its powers, duties and functions and to adopt rules and regulations as appropriate to carry out and discharge its power, duties, and function and to sue and be sued, to enter into contracts and agreements and to plan, finance, develop, construct, purchase, lease, maintain, improve, own, operate or control facilities and such real and personal property as it may deem necessary, convenient or desirable. However, the provisions of this section and any other laws notwithstanding, the Corporation shall not enter into any agreement or transaction to transfer, privatize, or lease all or substantially all of the Port of Wilmington to a single entity, or to a related group of entities unless:

a. The Chair of the Board of the Corporation makes a presentation to the Joint Committee of Capital Improvement discussing the terms of the proposed final agreement or transaction;

b. Following the presentation, the members of the Joint Committee on Capital Improvement explain the terms of the proposed final agreement or transaction to their respective caucuses; and

c. The General Assembly within 30 days of the presentation of the chairperson of the Board of the Corporation to the Joint Committee on Capital Improvement to the General Assembly approves by concurrent resolution the proposed final agreement or transaction in its entirety.

The Delaware General Assembly may reject by concurrent resolution the proposed final agreement or transaction in its entirety in which case the Corporation shall not enter into the proposed final agreement or transaction. Notwithstanding the foregoing, if the General Assembly does not approve or reject the proposed final agreement or transaction in its entirety by concurrent resolution within 30 days of the presentation of the proposed final agreement or transaction to the Joint Committee on Capital Improvement then the proposed final agreement or transaction shall be deemed rejected by the General Assembly and the Corporation shall not enter into the proposed final agreement or transaction. No assignment, of any agreement or transaction that has been approved in accordance with this subparagraph, shall be valid unless such assignment is itself approved in accordance with the procedures set forth herein.

(2) To employ such personal and provide such benefits as necessary to carry out its functions and to retain, by contract, engineers, advisors, legal counsel, and other providers of advice, counsel and services which it deems advisable or necessary in the exercise of its purposes and powers and upon such terms as it deems appropriate.

(3) To exercise all of the power and the authority with respect to operation and development of the Port of Wilmington granted to the City of Wilmington by statute enacted by the General Assembly including, without limitation, 22 Laws of Delaware, c. 118, § 1, 50 Laws of Delaware, c. 457, § 3, and 50 Laws of Delaware, c. 4, § 2, but shall not have the power to tax, to issue bonds or to exercise the power of eminent domain.

(4) To have and exercise any and all powers available to a corporation organized pursuant to Chapter 1 of Title 8, the Delaware General Corporation Law.

(5) To do all acts and things necessary or convenient to carry out its functions of operating and developing the Port of Wilmington and related marine terminal facilities.

70 Del. Laws, c. 210, § 25; 75 Del. Laws, c. 88, § 19; 79 Del. Laws, c. 4, § 1.;



§ 8785. No pledge of state credit; no assumption of liability by state

The Corporation shall have no power, except where expressly granted by separate act of the General Assembly, to pledge the credit or to create any debt or liability of the State or of any other agency or of any political subdivision of the State, and the State shall not assume or be deemed to have assumed any debt or liability of the Corporation as the result of any exercise of power by the Corporation.

70 Del. Laws, c. 210, § 25; 75 Del. Laws, c. 88, § 19.;



§ 8786. Reports and audits

The Corporation shall make annual reports to the Governor and the General Assembly setting forth in detail its operations and transactions, which shall include annual audits of the books and accounts of the Corporation made by a firm of independent certified public accountants (CPA's) mutually agreed to by the Auditor of Accounts and the Secretary of State, and may make such additional reports from time to time as it desires.

70 Del. Laws, c. 210, § 25; 75 Del. Laws, c. 88, § 19.;



§ 8787. Tax status

The powers and functions exercised by the Corporation are and will be in all respects for the benefit of the people of the State, and to this end, the Corporation will be exercising essential governmental functions. To this end, the Corporation shall not be required to pay any taxes or assessments or charges of any character, including, without limitation, real property taxes or head taxes levied upon employers, upon any of the property used by it or leased to third parties in connection with the exercise of its powers, or any income or revenue therefrom, including, without limitation, any profit from any sale or exchange.

70 Del. Laws, c. 210, § 25; 75 Del. Laws, c. 88, § 19.;



§ 8788. Appropriated funds

(a) If the Corporation's final budget for any fiscal year includes a proposal for an appropriation from the General Assembly for operating or capital funds, the budget shall be approved by the Chair of the Corporation before its submission to the General Assembly as part of the Governor's proposed capital or operating budget. Any such appropriation shall be designated for and allocated to the Port Account.

(b) Any capital expenditures of any such further appropriated moneys or of moneys derived from any other source, but not including Twenty-First Century Fund moneys, which expenditures within any 1 fiscal year in the aggregate exceed $2 million, shall be made pursuant to a request by a resolution passed by 7 of 9 directors of the Corporation and delivered to the State Budge Director which resolution certifies that the request is in compliance with the Corporation's legislative purpose and function.

70 Del. Laws, c. 210, § 25; 75 Del. Laws, c. 88, § 19.;



§ 8789. Employees of the Corporation

(a) All employees of the Corporation shall be exempt from the provisions of Chapter 59 of this title, as amended. Except as otherwise provided herein, such employees shall not be considered state employees for purposes of wages, salaries, fringe benefits or for purposes of any other benefits which may accrue to state employees whether exempt or merit employees, including benefits that may accrue under Executive Order No. 36 dated November 23, 1977. Such employees shall be considered state employees for the purposes of participating in the same group medical risk pool, Workers' Compensation Insurance Fund and the same deferred compensation plans available to state employees, although the terms of the group medical insurance, including benefits and coverage options provided to such employees, shall be determined by the Corporation and need not be the same as the terms available to state employees. The Corporation shall remit the full cost of such insurance to the State no later than the first day of each calendar month for which such insurance is being provided. The cost of such insurance shall be redetermined annually. The terms of medical insurance and deferred compensation programs available through the state shall not be a subject of collective bargaining. The Corporation shall establish pension plans for its employees who shall, for purposes of participation in any such plans, be governmental employees. Contributions by the Corporation and/or its employees pursuant to such plans shall be deposited into a fund established for these purposes. Benefits, fees and expenses authorized to be paid pursuant to such plans shall be paid from said fund. The assets of such fund may be commingled for investment purposes with the assets of the fund created by § 5541 of this title, referred to as the State Employees' Retirement Fund. The fund established by the Corporation shall at all times be maintained separately for purposes of accounting and expenses. No assets of the State Employees' Retirement Fund shall be used to pay benefits owed to employees of the Corporation. The Corporation's pension plans shall be administered by the Board of Pension Trustees established by § 8308 of this title, upon such terms and conditions as the Corporation may negotiate with the Board of Pension Trustees.

(b) The Corporation shall be a public employer, as provided in § 1302(n) of Title 19, and the Corporation shall be subject to the Public Employment Relations Act, Chapter 13 of Title 19.

70 Del. Laws, c. 210, § 25; 70 Del. Laws, c. 290, § 12; 71 Del. Laws, c. 150, § 29; 75 Del. Laws, c. 88, § 19.;









CHAPTER 88. DEPARTMENT OF ADMINISTRATIVE SERVICES

§ 8801. -8806, 8810-8831

Repealed by 75 Del. Laws, c. 88, § 14, effective July 1, 2005.;






CHAPTER 89. DEPARTMENT OF CORRECTION

Subchapter I General Provisions

§ 8901. Established

The Department of Correction is established.

60 Del. Laws, c. 251, § 14.;



§ 8902. Appointment, qualifications, etc., of Commissioner; bureau chiefs; Acting Commissioner

(a) The administrator and head of the Department shall be the Commissioner of the Department of Correction, who shall be a person qualified by training and experience to perform the duties of the office. The Commissioner shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor. The Commissioner shall be paid an annual salary as approved by the General Assembly. The Commissioner of the Department of Correction shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Commissioner of the Department of Correction shall continuously be a resident of the State as long as he or she retains the office. Failure to obtain or retain such residency shall serve to terminate said office.

(b) In the event the position of Commissioner is vacant, the Governor, by appointment, shall have the power to fill the position or positions of bureau chief as are vacant. Chiefs so appointed shall serve at the pleasure of the Governor, and, upon the position of Commissioner being filled, such chiefs may be removed from office by the Commissioner with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Commissioner and prior to the appointment of a successor, the Governor may appoint the chief of any bureau of the Department to serve as Acting Commissioner. The Governor may during the Commissioner's absence from the State appoint the chief of any bureau of the Department to serve as Acting Commissioner during such absence. In either case, the Acting Commissioner shall have all the powers and perform all the duties and functions of the Commissioner during such absence or incapacity or until the successor is duly qualified and appointed.

60 Del. Laws, c. 251, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 9; 78 Del. Laws, c. 305, § 4.;



§ 8903. Powers, duties and functions — Commissioner

The Commissioner shall:

(1) Supervise, direct and account for the administration and operation of the Department, its bureaus, subbureaus, offices, functions and employees;

(2) Appoint and fix the salary, with the written approval of the Governor, of the chiefs of the Department's Bureaus and other office heads, who may be removed from office by the Commissioner with the written approval of the Governor, and who shall have such powers, duties and functions in the administration and operation of the Department as may be assigned by the Commissioner.

(3) Appoint such additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law;

(4) Establish, consolidate, abolish, transfer or combine the powers, duties and functions of the bureaus, subbureaus and offices within the Department as the Commissioner, with the written approval of the Governor, may deem necessary, providing that all powers, duties and functions required by law shall be provided for and maintained;

(5) Make and enter into any and all contracts, agreements or stipulations, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract, consulting, research, technical and other services and facilities, whenever the same shall be deemed by the Commission necessary or desirable, in the performance of the functions of the Department, and whenever funds shall be available for such purpose. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(6) Delegate any of the Commissioner's powers, duties or functions to a chief of a bureau, except the power to remove employees of the Department or to fix their compensation;

(7) Establish and promulgate such rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Commissioner and which are not inconsistent with the laws of this State;

(8) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(9) Adopt an official seal or seals for the Department;

(10) Adopt a plan for use of personnel within the correctional system;

(11) Adopt a plan to identify and classify very low risk inmates convicted of misdemeanors and sentenced to serve no more than 24 months of incarceration and to provide an ongoing list of such inmates eligible for release to alternative programs of punishment which do not include incarceration. Such plan shall include a provision that all inmates sentenced to serve no more than 24 months of incarceration shall be so identified and classified within 90 days of their commitment to an institution supervised by the Department;

(12) Devise and adopt a plan to provide weapons training to all probation and parole officers. Such plan shall include an option for each such officer to carry a firearm, after successful completion of a course in weapons, during work in the field. Said course of training shall meet or exceed the standards established by the Council on Police Training. Such plan shall be in operation no later than September 15, 1992; and

(13) Upon an order of the court directing the Department to debit monies in an inmate account in accordance with Chapter 88 of Title 10, the Department shall, to the extent adequate funds are available, transfer such monies to the court. To the extent an inmate's account does not have adequate funds to comply with the court's order, the Department shall debit the inmate's account for future payment to the court. The Department shall retain records of an inmate's account upon the release of the prisoner from the custody of the Department if such account has a negative balance pursuant to a court order under Chapter 88 of Title 10. The outstanding balance of such an account shall be reinstated should that person be committed to the custody of the Department at some future time. Notwithstanding the above, no court order pursuant to Chapter 88 of Title 10, shall have priority over charges or debits pursuant to § 6536(b) or (c) of Title 11.

60 Del. Laws, c. 251, § 14; 61 Del. Laws, c. 15, §§ 1, 2; 62 Del. Laws, c. 283, § 1; 64 Del. Laws, c. 108, § 15; 64 Del. Laws, c. 304, § 1; 68 Del. Laws, c. 414, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 411, § 2; 78 Del. Laws, c. 305, § 4.;



§ 8904. Powers, duties and functions — Department

The Department of Correction shall have the powers, duties and functions as follows:

(1) To perform and shall be responsible for the performance of all the powers, duties and functions heretofore vested in:

The Division of Corrections, pursuant to Chapter 79 of this title, which was vested with the powers, duties and functions which were previously vested in:

a. The Department of Correction and the Board of Correction pursuant to Chapters 43 and 65 of Title 11;

b. [Repealed.]

(2) The Department of Correction shall furnish the Board of Parole adequate office facilities and supplies to properly perform its duties pursuant to Chapter 43 of Title 11.

60 Del. Laws, c. 251, § 14; 64 Del. Laws, c. 108, § 15.;



§ 8905. Council on Correction

(a) There is established the Council on Correction.

(b) The Council on Correction shall serve in an advisory capacity to the Commissioner of Correction and shall consider matters relating to the development and progress of the correctional system of this State. The Council shall consider such other matters as may be referred to it by the Governor, the Commissioner and the Chief of the Bureau of Adult Correction. The Council may study, research, plan and advise the several chiefs, the Commissioner and the Governor on matters it deems appropriate to enable the Department to function in the best manner.

(c) The Council on Correction shall be composed of 11 members. Ten members shall be appointed for 3-year terms by the Governor, and additionally the Governor shall appoint a Chairperson to serve at the Governor's pleasure. The Council shall consider matters relating to the development and progress of the adult correctional system of this State, including correctional facilities and services provided to adult offenders.

(d) At least 5, but no more than 6, members of the Council shall be affiliated with 1 of the major political parties and at least 4, but no more than 5, of the newly appointed members shall be affiliated with the other major political party; provided, however, there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person who declines to announce a political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council. Failure to attend 3 consecutive regular meetings of the Council shall be construed as a request by that member to resign from the Council, and the Governor, upon notice from the Commissioner of the Department that a member has missed such meetings, may thereupon appoint another in the member's stead.

(f) Any replacement appointment to the Council to fill a vacancy prior to the expiration of a term shall be filled only for the remainder of the term.

(g) All meetings of the Council shall be open to the public.

60 Del. Laws, c. 251, § 14; 64 Del. Laws, c. 108, §§ 16, 17; 70 Del. Laws, c. 186, § 1.;



§ 8906. Exemptions from merit system

The following positions set forth in this section shall specifically be exempt from Chapter 59 of this title, as well as any others allowed by Chapter 59 of this title:

(1) Commissioner of Correction; and

(2) Chiefs as established by this chapter, as well as any hereafter established, by the Commissioner, with the approval of the Governor.

60 Del. Laws, c. 251, § 14.;



§ 8907. Assumption of functions

The Department of Correction, through appropriate bureaus, agencies and offices, shall have the power to perform and shall be responsible for the performance of all the powers, duties and functions which were the previous responsibilities of the Division of Adult Corrections immediately prior to July 1, 1975, and which are not otherwise specifically transferred to the Department by this chapter.

60 Del. Laws, c. 251, § 14; 64 Del. Laws, c. 108, § 18.;



§ 8908. Appeals

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions transferred to the Department or to any bureau or subbureau thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the bureau, subbureau or office to which such function is transferred, and each such appeal shall be perfected in the manner heretofore provided by law.

60 Del. Laws, c. 251, § 14.;



§ 8909. Definitions and references in other laws

(a) All definitions and references to any commission, board, department, authority or agency which appear in any other act or law shall, to the extent that the same are consistent with this chapter and in connection with a function transferred to the Department, be construed as referring and relating to the Department of Correction as created and established by this chapter.

(b) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that same are consistent with this chapter, and in connection with a function transferred to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

60 Del. Laws, c. 251, § 14.;



§ 8910. Annual report

The Commissioner of the Department of Correction shall make an annual report to the Governor and to the General Assembly which shall describe the Department's operations. The Commissioner shall also render such other reports as the Governor or the General Assembly may from time to time request, or as may be required by law.

60 Del. Laws, c. 251, § 14.;



§ 8911. Budgeting and financing

The Commissioner, in cooperation with the bureau chiefs, shall prepare a proposed budget for the operation of the Department to be submitted for a consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation, and any other funds appropriated by the General Assembly. Special funds may be used in accordance with the programs, grants and appropriations.

60 Del. Laws, c. 251, § 14.;



§ 8912. Misnomer in gifts, grants, etc

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey to the Department or to any commission, board, department, authority, council or other agency of the Department to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

60 Del. Laws, c. 251, § 14.;



§ 8913. Financial liability of committed person

(a) In the event any person, juvenile or adult is committed to a prison or correctional institution, and in the event a court of this State has not ordered payment of the full cost of care, the Department may require such payments from such juvenile or adult while on work release or similar programs, as it may deem appropriate, provided that the total payment shall not exceed the actual cost of care while on the work release program.

(b) The Commissioner of the Department shall have the power to promulgate any rules and regulations not contrary to the laws of the State which the Commissioner deems necessary to carry out this section and such rules and regulations shall have the full force and effect of law.

(c) Any court of this State committing a person to the jurisdiction of the Department may, in its discretion, order said person, and such other persons liable for the payment of costs under this section over which the court has jurisdiction, to pay for the cost of care, treatment or both in such amounts as may be fixed by the Department under this chapter.

(d) The "cost of care, treatment or both" per diem for a facility shall be deemed to mean the total disbursements made by or on behalf of such facility during a fiscal year, divided by the number of inmate or patient-days during such fiscal year. Such cost shall be computed based on the experience of the previous fiscal year and the revised rate shall be charged beginning on the first day of the fourth month following the end of said fiscal year. In the event the facility has not been operational during the previous fiscal year, the "cost of care, treatment or both" shall be the amount determined by the Department within the guideline of available appropriations and anticipated inmate or patient-days. In the event a facility provides various services that have substantially different costs, and such different costs may be reasonably identified, the Department may determine the "cost of care, treatment or both" based upon the particular service provided.

(e) The Department, after full investigation of collectibility and/or reasons for nonpayment, shall proceed for the recovery of the moneys owed for such care, treatment or both in an action to be brought in any court of the State in the name of the Department, where such action is deemed justified. The Department of Justice of the State shall represent the Department in such cases and any costs to the State arising from such action shall be paid by the State Treasurer from moneys in the General Fund not otherwise appropriated.

60 Del. Laws, c. 251, § 14; 70 Del. Laws, c. 186, § 1.;



§ 8914. Officers and employees

Notwithstanding § 5920 of this title or any other section, the application by any person seeking employment in the Department shall be rejected if it indicates, on its face, that the applicant does not meet the minimum qualifications for the position sought. Applications shall also be rejected if the applicant has made false statements or misrepresentations on the application; is habituated to the intemperate use of alcoholic beverages or the use of harmful drugs which makes the applicant unable to perform duties required by the position; has a record of court convictions or infamous or other conduct which renders the applicant unsuitable for employment; or has been separated from any branch of the armed forces under conditions other than honorable.

60 Del. Laws, c. 706, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Mandatory Screening for Use of Illegal Drugs

§ 8920. Purpose

The purpose of this subchapter is to establish a mandatory drug testing program for certain Department of Correction employees who hold positions that are directly related to public safety and the security of our correctional institutions and probation operations.

70 Del. Laws, c. 340, § 1.;



§ 8921. Definitions

As used in this subchapter unless the context otherwise requires:

(1) "Applicant" means any person who is seeking employment with the Department for a security sensitive position.

(2) "Applicant-employee" means an employee of the State who is an applicant for a security sensitive position in the Department.

(3) "Department technical representative" means an employee of the Department designated by the Commissioner to ensure compliance with the requirements of this subchapter and whose duties include, but are not limited to, the following:

a. Scheduling of urine specimen collections;

b. Designation of collection sites;

c. Assuring the integrity of collection procedures and sites;

d. Assuring the integrity of testing and specimen retention procedures;

e. Reviewing the data and reports; and

f. Acting as the Commissioner's contact person for the testing for illegal drugs.

(4) "Employee" means a person with whom the State has an employer-employee relationship.

(5) "Incident Triggered Testing" means any incident involving death or serious physical injury to a Department employee, loss or significant damage to Department property, escape of an inmate or detentioner where the security sensitive employee was directly involved in the incident.

(6) "Random Testing" means tests based upon an appropriate random sampling technique, with significant samples of Department employees in security sensitive positions being tested on a periodic basis with all such employees having a reasonably equal chance of being tested.

(7) "Reasonable suspicion" means when the Department, acting through its supervisory personnel, has reasonable suspicion that the appearance or conduct of Department employees in a security sensitive position is indicative of their having being impaired by an illegal drug.

(8) "Security sensitive position" means any of the following positions in the Department:

a. The Commissioner;

b. Bureau Chiefs;

c. Security positions;

d. Employees of the Department who are required or permitted to carry a firearm;

e. Department employees who have a significant degree of responsibility for the safety of others and whose impaired performance or undue influence of that Department employee could potentially result in death or injury to employees or others; or

f. Department employees as otherwise designated by the Department pursuant to its policies and procedures.

70 Del. Laws, c. 340, § 1.;



§ 8922. Drug testing required

(a) Random testing. — All Department employees in security sensitive positions shall be subject to random testing for the illegal use of drugs.

(b) Pre-employment testing. — The Department shall test all security sensitive applicants and applicant employees for the illegal use of drugs.

(c) Incident triggered testing. — All Department employees in security sensitive positions shall be subject to incident triggered testing.

(d) Reasonable suspicion testing. — The Department may, acting through its supervisory personnel, conduct a drug test based on a reasonable suspicion that the appearance or conduct of the Department employee in a security sensitive position is indicative of being impaired by an illegal drug. The questioned conduct or appearance should be witnessed and must be documented in writing by a supervisor where practicable.

(e) Nothing in this section shall be construed to limit the Department's authority pursuant to any other statute, regulation, policy, procedure, contract or other source of authority to test any Department employee for drugs.

70 Del. Laws, c. 340, § 1.;



§ 8923. Drugs to be screened

(a) The illegal drugs that shall be screened include, but are not limited to, the following:

(1) Marijuana/cannabis;

(2) Cocaine;

(3) Opiates;

(4) Phencyclidine ("PCP"); and

(5) Amphetamines.

(b) The Department technical representative may submit to the Commissioner a written request for approval to screen for an illegal drug or controlled substance other than those listed under subsection (a) of this section. If the Commissioner approves the request, the Department technical representative shall notify all Department employees in security sensitive positions of the addition of that drug to the list of those to be screened.

70 Del. Laws, c. 340, § 1.;



§ 8924. Arrest notification required

Any security sensitive employee arrested for an alleged violation of Chapter 47 of Title 16 shall report the arrest to the Department on the employee's next scheduled work day, or within 1 week, whichever is earlier. Failure to report the arrest shall result in disciplinary action up to and including dismissal.

70 Del. Laws, c. 340, § 1.;



§ 8925. Policies and procedures

The Department shall promulgate policies and procedures for the full implementation of the subchapter.

70 Del. Laws, c. 340, § 1.;



§ 8926. Correctional Officer Education Assistance Fund

(a) Any correctional officer holding the rank of Captain or below may avail themselves of the provisions of this act to prepay the tuition costs for higher education related to their position.

(b) The classes will be 100% prepaid by the Department upon application to the Human Resources Director of the Department prior to commencement of classes at a college or university within the State for classes related to corrections, public safety, criminal justice, psychology or sociology or related fields. Related fields shall include any courses necessary to complete a degree program in Criminal Justice, Corrections, Public Safety, Psychology or Sociology. Correctional officers who work in the food service, mechanical or building trades and maintenance area shall be eligible for prepayment for classes that relate to their field or trade. The officer must maintain a C average or better in the classes taken to remain eligible for this program.

(c) The Department shall take the funds appropriated for this section in each fiscal year and allocate them as follows:

40% for the fall semester;

40% for the spring semester; and

20% for the summer semester.

The Department shall establish a deadline date for applying for said funds. If there are more applications than funds for any semester, then the funds shall be prorated between the applications. If there are less funding applications than funds available, excess funds shall be rolled over to the next semester.

(d) An officer who has received funding pursuant to this section but who is terminated from the Department for cause prior to completion of current vouchered courses or who otherwise fails to comply with any requirement of this section shall immediately become ineligible to receive education benefits pursuant to this section and shall repay the Department for all tuition and fee funding previously extended to the officer, including interest, on a pro rata basis from the time of termination or noncompliance. The Commissioner shall adopt appropriate procedures to determine the amount of repayment and the method of collection due by the officer pursuant to this subsection. If an employee voluntarily leaves the Department prior to completion of funded courses, the officer will not be required to repay previously funded tuition but will have to repay the current quarter or semester's tuition.

72 Del. Laws, c. 273, § 1; 73 Del. Laws, c. 102, §§ 1, 2; 73 Del. Laws, c. 175, §§ 1-6.;









CHAPTER 90. DEPARTMENT OF SERVICES FOR CHILDREN, YOUTH AND THEIR FAMILIES

§ 9001. Intent and purpose

(a) The General Assembly finds and declares that parents have the primary responsibility for meeting the needs of their children and the State has an obligation to help them discharge this responsibility or to assume this responsibility when parents are unable to do so; while the State has a basic obligation to promote family stability and preserve the family as a unit, and protect and safeguard the well-being of children through the provision of a comprehensive program of social services and facilities for children and their families who require care, guidance, control, protection, treatment, rehabilitation or confinement.

(b) The General Assembly hereby declares that the purpose of this chapter and the policy of the State is to achieve the consolidation of services to children, youth and their families within the jurisdiction of a single agency in order to avoid fragmentation and duplication of services and to increase accountability for the delivery and administration of these services; to plan, develop, and administer a comprehensive and unified service delivery system to abused, neglected, dependent, delinquent and mentally ill or emotionally disturbed children and youth within a continuum of care, which shall include the involvement of their family, within the least restrictive environment possible but consistent with the child's health and safety; to emphasize preventive services to children, youth and their families, in order to avoid the costs to the State of individual and family instability; and to create and maintain a developmentally appropriate, comprehensive program that fully integrates independent living services from ages 14 to 21 and that will assist youth with their successful transition into adulthood.

64 Del. Laws, c. 108, §§ 1, 14; 71 Del. Laws, c. 199, §§ 7-9; 79 Del. Laws, c. 185, § 2.;



§ 9002. Department of Services for Children, Youth and Their Families reestablished

There is hereby reestablished the Department of Services for Children, Youth and Their Families hereinafter referred to as the "Department."

64 Del. Laws, c. 108, §§ 1, 14.;



§ 9003. Powers, duties and functions

The Department of Services for Children, Youth and Their Families shall have the following powers, duties and functions:

(1) To provide to children, youth and their families a comprehensive and effective statewide program of services for children and youth who have been committed to the Department or placed in the care of the Department by the Court, referred to the Department by parents, agencies or other individuals, or who have otherwise voluntarily applied to the Department for services;

(2) To provide services to children, youth and their families to prevent children and youth from becoming abused, neglected, dependent and delinquent, as defined under existing law, and to prevent mental illness and emotional disorders among children and youth;

(3)a. To provide for a variety of facilities and services to children, youth and their families which shall include, but not be limited to the following:

1. Protective services;

2. Preplacement, preventive services and reunification services;

3. Home-based services;

4. Mental health outpatient services;

5. Drug and alcohol outpatient services;

6. Residential and institutional facilities;

7. Probation, aftercare and follow-up services;

8. Adoption and permanent placement services;

9. Evaluation, diagnostic and treatment services;

10. Foster care services;

11. Independent living services;

12. A continuum of residential mental health services, which shall include, but not be limited to, inpatient psychiatric hospitalization for all children requiring such care, mental health residential treatment centers and specialized mental health treatment services in other group-care facilities and foster homes;

b. The Division of Family Services will provide family preservation services to those families whose children are at imminent risk of out-of-home placement when it has determined that out-of-home placement can be avoided; provided, however, that the Division's highest priority in cases of abuse and neglect where an investigation is required pursuant to § 906 of Title 16 shall be the health and safety of the child and nothing herein will prevent the Division from removing a child from the child's home when it has determined that the child's safety and well-being may be jeopardized by remaining in the family home;

(4) To prepare and maintain a written case plan for each child under its supervision or custody, which shall include but not be limited to a description of the child's problems, the care and treatment of the child, and any other services to be provided to the child and the child's family; each case plan must be designed to achieve any placement of the child outside of the child's home in the least restrictive setting available and in close proximity to the child's home, consistent with the best interests and special needs of the child;

(5) To conduct a written review at least every 6 months of the case plan for each child under its supervision or custody for the purpose of determining whether the plan is appropriate;

(6) To develop a central case management system which will provide coordinated information on client progress, including the client's entry and exit from the system, assessment of the client's needs, development and review of the case plan and evaluation and monitoring of the client's progress;

(7) To license, register and monitor all residential and nonresidential child care facilities, including but not limited to institutions, child placement and adoption agencies, day care centers, family day care homes, group day care homes, group homes and foster homes unless otherwise exempted by law; provided however, that no license for a residential or nonresidential child care facility to be operated within the corporate limits of the City of Wilmington shall be granted until the applicant has provided the Department with verification of licensure by the City of Wilmington to operate a childcare facility;

(8) To supervise the provision of education in all facilities operated by the Department;

(9) To monitor and evaluate all aspects of its service delivery system and document the need for or degree of compliance with standards, policies and procedures adopted by the Department;

(10) To administer the Interstate Compact on Juveniles and the Interstate Compact on Child Placement;

(11) To establish, implement and follow procedures and standards compatible with due process of law with respect to the removal of a child from the child's home, a change in the placement of a child who is under the supervision or custody of the Department, and any other actions by the Department that may affect the legal rights of a child and the child's family;

(12) To provide or contract with public and private agencies in this State and other states for facilities and services necessary to achieve the purposes of this chapter;

(13) To provide or contract for services designed to maintain or provide permanent homes for children who are in out-of-home care, through the provision of adoption services or, whenever feasible, reunification services for children and their families;

(14) To develop, administer, implement, and provide or contract a developmentally appropriate, comprehensive program that fully integrates independent living services such as financial stability, housing supports, medical, employment and training, education, and connection to resources and individuals, until age 21 and that will assist youth with their successful transition to adulthood, subject to appropriation;

(15) To develop and implement rules, regulations, standards and policies governing the internal operation and administration of the Department and provision of services;

(16) To exercise the authority and power to administer protective, mental health, correctional and probation services to children presently delegated by law to the Department of Health and Social Services, Division of Mental Health; Department of Correction, Bureau of Juvenile Correction; Family Court; and previously delegated by law to the Department of Health and Social Services, Division of Child Protective Services;

(17) To certify annually on January 31 to the Governor and the General Assembly that the mixing of adjudicated and nonadjudicated youths shall not take place in the Ferris School.

(18) To exercise all other powers necessary and proper for the discharge of its duties.

64 Del. Laws, c. 108, §§ 1, 14; 65 Del. Laws, c. 211, §§ 1, 2; 69 Del. Laws, c. 352, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 198, § 1; 71 Del. Laws, c. 199, § 10; 71 Del. Laws, c. 301, § 1; 73 Del. Laws, c. 310, § 19; 79 Del. Laws, c. 185, § 3.;



§ 9004. Secretary; Division Directors; Acting Secretary

(a) The administrator and head of the Department shall be the Secretary of the Department of Services for Children, Youth and Their Families, who shall be a person qualified by training and experience to perform the duties of this office. The Secretary shall be appointed by the Governor, with the advice and consent of the Senate, and shall serve at the pleasure of the Governor and receive a salary to be determined by the Governor. The Secretary of the Department of Services for Children, Youth and Their Families shall become a bona fide resident of the State within 6 months after his or her appointment; provided, however, that upon good cause shown, the Governor may grant an additional extension of 6 months. After becoming a resident of the State, the Secretary shall continuously be a resident of the State as long as he or she retains the office. Failure to obtain or retain such residency shall serve to terminate said office.

(b) In the event the position of Secretary is vacant, the Governor, by appointment, shall have the power to fill the positions of Division Directors as are vacant. The Directors so appointed shall serve at the pleasure of the Governor and, upon the position of Secretary being filled, such Directors may be removed from office by the Secretary with the written approval of the Governor.

(c) In the event of death, resignation, temporary incapacity or removal of the Secretary and prior to the appointment of a successor, the Governor may appoint a person to serve as Acting Secretary. The Secretary may, during an absence from the State, appoint the director of any division of the Department to serve as Acting Secretary during such absence. In either case the Acting Secretary shall have all the powers and perform all the duties and functions of the Secretary during an absence or incapacity or until a successor is duly qualified and appointed.

64 Del. Laws, c. 108, §§ 1, 14; 69 Del. Laws, c. 352, §§ 2, 3; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 140, § 10.;



§ 9005. Powers, duties and functions of Secretary

The Secretary shall:

(1) Supervise, direct and account for the administration and operation of the Department, its divisions, subdivisions, offices, functions and employees;

(2) Appoint and determine the salary, with the written approval of the Governor, of the following Directors who may be removed from office by the Secretary with the written approval of the Governor, and who shall have such powers, duties and functions in the administration and operation of the Department that may be assigned by the Secretary:

a. A director of the Division of Family Services who shall be known as the Director of Family Services;

b. A director of the Division of Prevention and Behavioral Health Services who shall be known as the Director of Prevention and Behavioral Health Services;

c. A director of the Division of Youth Rehabilitative Services who shall be known as the Director of Youth Rehabilitative Services; and

d. A director of the Division of Management Services who shall be known as the Director of Management Services;

(3) Appoint the following administrators and any additional personnel as may be necessary for the administration and operation of the Department within such limitations as may be imposed by law:

a. An administrator of the Office of Case Management who shall be known as the Administrator of Case Management; and

b. An administrator of the Office of Prevention who shall be known as the Administrator of Prevention;

(4) Establish, consolidate or abolish such divisions, subdivisions and offices within the Department or transfer or combine the powers, duties and functions of the divisions, subdivisions and offices within the Department as the Secretary, with the written approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department shall be provided for and maintained;

(5) Make and enter into any and all contracts, agreements or stipulations, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Secretary to be necessary in the performance of the functions of the Department. All necessary legal services shall be provided pursuant to Chapter 25 of this title;

(6) Delegate any of the Secretary's powers, duties or functions to a division, except the power to remove employees of the Department or to determine their compensation;

(7) Establish and promulgate such rules and regulations governing the services and programs of the Department and such other rules and regulations governing the administration and operation of the Department as may be deemed necessary by the Secretary and which are not inconsistent with the federal and state law;

(8) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department;

(9) Adopt an official seal or seals for the Department;

(10) Prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly as directed under this chapter;

(11) Coordinate the activities of the Department with those of other state departments and private agencies concerned with providing services for children and their families;

(12) Make such reports in such form and containing such information as the federal government may require in order to obtain federal aid and comply with such provisions as the federal government may find necessary to assure the correctness and verification of such reports;

(13) Devise and adopt a plan to provide for the use of weapons by probation and parole officers participating in the Operation Safe Streets program. The plan shall require such officers, after successfully completing a psychological evaluation and a course of instruction in weapons training and safety, to carry a firearm while at work in the field. Said course of training shall meet or exceed the standards established by the Council on Police Training;

(14) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department and implement the purposes of this chapter.

64 Del. Laws, c. 108, §§ 1, 14; 69 Del. Laws, c. 352, §§ 4, 5; 72 Del. Laws, c. 224, § 1; 76 Del. Laws, c. 130, § 1; 77 Del. Laws, c. 327, § 210(a).;



§ 9006. Major organizational units created

The following Divisions and other major organizational units are hereby created within the Department of Services for Children, Youth and Their Families:

(1) The Division of Family Services which shall be responsible for the provision of child protective, placement, treatment, prevention, adoption and related services;

(2) The Division of Prevention and Behavioral Health Services which shall be responsible for the provision of prevention, outpatient and residential mental health, and drug and alcohol treatment services for children and youth;

(3) The Division of Youth Rehabilitative Services which shall be responsible for the provision of detention, institutional care, probation, aftercare and prevention services for children and youth;

(4) The Division of Management Services which shall be responsible for administering and coordinating fiscal affairs, record keeping, personnel, accounting and purchasing, and other general services for the Department as the Secretary may deem necessary for the proper, efficient and economical operation of the Department;

(5) The Office of Case Management which shall be responsible for monitoring case management among the divisions within the Department. This Office shall have the authority to assign case management responsibility to one of the service divisions whenever necessary;

(6) The Office of Prevention which shall have the responsibility for providing training, public education and consultation services aimed at preventing child abuse, dependency, neglect, juvenile delinquency, mental health disorders and drug and alcohol abuse among children and youth.

64 Del. Laws, c. 108, §§ 1, 14; 69 Del. Laws, c. 352, §§ 6-11; 77 Del. Laws, c. 327, § 210(a).;



§ 9007. Exemptions from merit system

The following positions set forth in this chapter shall be exempt from Chapter 59 of this title:

(1) Secretary of the Department of Services for Children, Youth and Their Families;

(2) Director of Family Services;

(3) Director of Prevention and Behavioral Health Services;

(4) Director of Youth Rehabilitative Services;

(5) Director of Management Services; and

(6) Deputy Directors and private secretaries as provided in Chapter 59 of this title.

64 Del. Laws, c. 108, §§ 1, 14; 69 Del. Laws, c. 352, § 12; 77 Del. Laws, c. 327, § 210(a).;



§ 9008. Advisory Council for Children, Youth and Their Families

64 Del. Laws, c. 108, § 14; 65 Del. Laws, c. 168, § 1; 67 Del. Laws, c. 398, § 1; 70 Del. Laws, c. 140, §§ 1, 2; 70 Del. Laws, c. 186, § 1; repealed by 78 Del. Laws, c. 229, § 1, eff. Apr. 19, 2012.;



§ 9009. Assumption of powers

As of the effective date of this chapter, the Department shall have the power to perform and shall be responsible for the performance of all powers, duties and functions relating to the provision of child protective services, child mental health services, youth correctional services and youth probation services heretofore vested by law in the Department of Health and Social Services, Division of Mental Health and Division of Child Protective Services, the Department of Correction, Bureau of Juvenile Correction and Family Court. These powers, duties and functions shall include, but are not limited to, the following:

(1) The powers and duties of the Division of Child Protective Services, Department of Health and Social Services, prescribed in Chapter 9 of Title 16, subchapters I, II, III, IV, V of Chapter 3 of Title 31 and Chapter 27 of Title 31; and Chapters 9 and 11 of Title 13;

(2) The powers and duties of the Bureau of Juvenile Correction, Department of Correction, prescribed in Chapters 51, 52 and 53 of Title 31;

(3) The powers and duties of the Division of Mental Health, Department of Health and Social Services that pertain to the provision of mental health services to children and youth, as prescribed in Chapter 53 of Title 16; and

(4) The powers and duties of the Department of Services for Children, Youth and Their Families, prescribed in Chapter 90 of this title.

64 Del. Laws, c. 108, §§ 1, 14; 67 Del. Laws, c. 398, § 2.;



§ 9010. Existing rights of appeal preserved

Any and all rights of appeal now existing by law with respect to any act or acts constituting the exercise of any function or functions transferred to the Department or to any division, subdivision or office thereof shall continue to exist with respect to such act or acts as hereafter performed by the Department or by the division, subdivision or office to which such functions is transferred and each such appeal shall be perfected in the manner heretofore provided by law.

64 Del. Laws, c. 108, §§ 1, 14; 67 Del. Laws, c. 398, § 2.;



§ 9011. Transfer of functions to Department

(a) All property, including all books, records, papers, maps, charts, plans, equipment and other materials owned by or in the possession of any agency of the State and used in connection with a function transferred by this chapter to the Department shall, on the effective date of this chapter, be delivered into the custody of the Department. All investigations, petitions, hearings, and legal proceedings pending before, or instituted by or against, any agency from which functions are transferred by this chapter and which are not concluded prior to the effective date of this chapter shall continue unabated and remain in full force and effect, notwithstanding the passage of this chapter and, where necessary, may be completed before, by or in the name of the Department. All orders, rules and regulations made by any agency from which functions are transferred by this chapter and which govern such functions, and which are in effect upon the effective date of this chapter, shall remain in full force and effect until revoked or modified in accordance with law by the Department. All contracts and obligations of any agency made or undertaken in the performance of a function transferred by this chapter to the Department and being in force on the effective date of this chapter, shall, notwithstanding this chapter, remain in full force and effect and be performed by the Department.

(b)(1) All facilities, institutions, resources, property and equipment of such facilities or institutions which are used for children and specifically Ferris School for Boys, Woods Haven-Kruse School for Girls, Bridge House, Stevenson House and Terry Children's Psychiatric Center, now under the administrative control of the Department of Health and Social Services and Department of Correction; and all authority, duties and responsibilities respecting such facilities and institutions, and their administration, control, conduct and operation which, prior to the effective date of this chapter, was vested in the Department of Health and Social Services and Department of Correction, or any other department, agency, bureau, division or office of the State, are hereby transferred to the Department of Services for Children, Youth and Their Families.

(2) The Department of Health and Social Services shall continue to provide the maintenance, utilities and other support services, as defined by the Budget Director, for the facilities known as the Governor Bacon Health Center Children's Village. All resources and equipment associated with these facilities, now under the administrative control of the Department of Health and Social Services, are hereby transferred to the Department of Services for Children, Youth and Their Families.

(c) All children who, on the effective date of this chapter, are under the supervision, care or protection or in the custody of the Department of Health and Social Services, Department of Services for Children, Youth and Their Families, Division of Child Protective Services, Division of Mental Health or the Department of Correction, Bureau of Juvenile Correction, or have been placed on probation under Family Court supervision shall be deemed to be under the supervision, care or protection, or in the custody of the Department of Services for Children, Youth and Their Families as of the effective date of this chapter.

(d) Employees of any commission, bureau, department, division or agency whose functions are consistent with this chapter and who have been transferred to the Department of Services for Children, Youth and Their Families by this chapter, shall continue and be deemed to be the employees of the Department on the effective date of this chapter, and, where applicable, with all the benefits accrued as merit employees as of the effective date of this chapter.

(e) All youth probation counselors who are employed by the Family Court and any other individuals who are otherwise employed by the Family Court in connection with the provision of youth probation services and any authorized positions for the same shall be transferred to the Department and deemed to be employees of the Department on the effective date of this chapter, where applicable, with all the benefits accrued as merit employees as of the effective date of this chapter.

(f) All definitions and references to any commission, board, department, council, division or agency which appear in any other act or law shall, to the extent that they are consistent with this chapter and in connection with a function transferred by this chapter to the Department or to any subdivision thereof or to any council or office created by this chapter, be construed as referring and relating to the Department of Services for Children, Youth and Their Families as created and established by this chapter.

(g) All definitions and references to any director, commissioner, executive secretary, commission, board or council member or other similar person which appear in any other act or law shall, to the extent that same are consistent with this chapter, and in connection with a function transferred to the Department, be construed as referring or relating to such person or persons and their powers, duties and functions as established and created by this chapter.

(h) The Secretary of the Department and Division Directors who hold such position just prior to the effective date of this chapter shall be and continue to act in their respective capacities until death, resignation or removal. The purpose is to transfer all functions of the existing Department into the new Department.

64 Del. Laws, c. 108, §§ 1, 14; 67 Del. Laws, c. 398, § 2; 70 Del. Laws, c. 186, § 1.;



§ 9012. Transfer of appropriated funds

Notwithstanding any other provision of state law, any sums appropriated to any division, commission, department, council, agency or person affected by this chapter and any funds appropriated for the provision of child protective services, child mental health services, youth correctional services and youth probation services which, on the effective date of this chapter, are unencumbered, encumbered or unexpended and any authorized positions affected by this chapter shall be and are hereby appropriated and transferred to the Department of Services for Children, Youth and Their Families. The Budget Director and the Controller General are hereby authorized and directed to make such transfers of funds and positions as may be required to carry out this chapter.

64 Del. Laws, c. 108, §§ 1, 14; 67 Del. Laws, c. 398, § 2.;



§ 9013. Annual report

The Secretary of the Department shall make an annual report to the Governor and the General Assembly of the Department's operations and render such other reports as the Governor or General Assembly may request or as may be required by law.

64 Del. Laws, c. 108, §§ 1, 14; 67 Del. Laws, c. 398, § 2.;



§ 9014. Misnomer of Department in donation

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey to the Department or to any commission, board, department, authority, council or agency, from which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

64 Del. Laws, c. 108, §§ 1, 14; 67 Del. Laws, c. 398, § 2.;



§ 9015. Budgeting and financing

(a) The Secretary, in cooperation with the Department directors and office administrators, shall prepare a proposed budget for the operation of the Department to be submitted for the consideration of the Governor and the General Assembly. The Department shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

(b) Each fiscal year, pursuant to established methodology, the Secretary and the Office of Management and Budget shall review projections on the number of child abuse and neglect cases and the number of child care facilities to be licensed and monitored for the next fiscal year. Based on these projections, the General Assembly shall fund, subject to a specific appropriation, funds and positions for the next fiscal year, beginning each July 1, to the Division of Family Services to provide:

(1) An adequate number of child protection investigation workers so that regional caseloads do not exceed 11 cases per fully functioning worker;

(2) An adequate number of child protection treatment workers so that regional caseloads do not exceed 18 cases per fully functioning worker;

(3) An adequate number of Family Service supervisors so that there is 1 supervisor for every 5 workers;

(4) An adequate number of training positions, but not less than 15, to ensure that fully trained staff are always available to fill vacancies;

(5) An adequate number of licensing specialists for child care centers and family child care homes so that caseloads do not exceed 150 per specialist;

(6) An adequate number of licensing specialists for 24-hour residential child care facilities so that caseloads do not exceed 30 per specialist; and

(7) An adequate number of licensing supervisors so that there is 1 supervisor for every 5 workers.

In the event that regional caseloads exceed the above set standards during any fiscal year, the Office of Management and Budget shall, to the extent monies are available, authorize the use of casual seasonal positions as a temporary mechanism to ensure that caseloads remain within Delaware standards. Fully functioning workers are workers that are employed and working full-time, and do not include workers on extended medical leave, trainees who have not completed training or workers with restricted caseloads.

(c) In order to ensure the standards set forth in subsection (b) of this section are maintained, the Secretary shall submit a quarterly report to the Governor, the Controller General and the Director of the Office of Management and Budget, with copies to the Chairpersons of the House of Representatives Committee on Health and Human Development, the Senate Committee on Children, Youth and Their Families, and the Child Protection Accountability Commission that details the above information both statewide and on a regional basis.

(d) For the purpose of retaining and attracting experienced investigation and treatment workers in the Division of Family Services, the Division may competitively recruit for Family Crisis Therapists in their investigation and treatment units. Current Division employees who successfully apply for these positions shall have their position reclassified to Family Crisis Therapist. Such reclassifications or reclassifications of vacant positions to Family Crisis Therapist shall be effective upon the approval of the Director of the Office of Management and Budget and the Controller General. The Division is authorized to transfer positions between budget units in order to adjust its complement to ensure the correct number of fully functioning employees are in each functional unit of the Division. The Division shall submit a quarterly report to the Director of the Office of Management and Budget and the Controller General detailing any adjustments to the complement, the number of Family Crisis Therapists hired and retention statistics.

(e) Special funds may be used in accordance with approved programs, grants and appropriations.

(f) The Department is authorized to provide funding for youth who have attained the age of 18 but are less than 21 years of age, by payment of foster care supports specifically related to housing, by direct youth stipends and/or to other public or private agencies to provide independent living services to youth. The Department shall establish policies for eligibility for direct youth stipends that shall require youth accountability, financial literacy, and attainment of self-sufficiency benchmarks. Funds appropriated for the purpose of supporting youth who are eligible for independent living services shall be used to support those youth.

64 Del. Laws, c. 108, §§ 1, 14; 67 Del. Laws, c. 398, § 2; 71 Del. Laws, c. 475, § 1; 74 Del. Laws, c. 283, § 1; 75 Del. Laws, c. 88, §§ 20(6), 21(13), 26(2); 76 Del. Laws, c. 169, § 1; 79 Del. Laws, c. 185, § 4.;



§ 9016. Appointment of special investigators; powers and duties

(a) The Secretary may appoint up to 3 qualified persons to be special investigators for the Division of Family Services. Such investigators shall hold office at the pleasure of the Secretary. Any person appointed pursuant to this section shall have a minimum of 10 years experience as a "police officer," as that term is defined in § 1911(a) of Title 11, significant investigatory experience while working as a police officer, shall be in good standing with the previous or present law enforcement agency where such person is or was employed, and shall have such other qualifications deemed appropriate by the Secretary.

(b) Special investigators appointed under this section may conduct investigations of child abuse, neglect, or risk of maltreatment anywhere in this State as directed by the Director of the Division of Family Services and shall have the power to make arrests and serve writs anywhere in this State. Special investigators shall have statewide powers as enumerated under § 1911 of Title 11 and such other powers as conferred by law on police officers, constables and other law-enforcement personnel. Notwithstanding the above, special investigators pursuant to this section shall not have the authority to take custody of a child unless pursuant to an order from the Family Court or in conjunction with the law-enforcement agency charged with jurisdiction over the case. To the extent possible, special investigators pursuant to this section shall consult with the police agency of jurisdiction and the Director or the Director's designee prior to making an arrest and shall do so in all cases after making any such arrest.

(c) The salary of special investigators shall be fixed by the Secretary within the appropriations made to the Department.

(d) Special investigators will assist in the training of other Division staff.

71 Del. Laws, c. 199, § 11; 78 Del. Laws, c. 266, § 21.;



§ 9017. Confidential information

(a) In the course of performing its functions as enumerated in this chapter, the Department shall be entitled to inspect and copy all records regarding any children in the care, supervision, protection or custody of the Department and their parents, guardians, caretakers or custodians which are maintained and controlled by the Department of Health and Social Services.

(b) The Department shall have the discretion to release information from its records to public and private agencies if it determines that such release will serve the best interest of children in its care.

(c) The Department shall cause to be submitted to the Federal Bureau of Investigation, National Instant Criminal Background Check System such information as may be required to comply with federal laws and regulations relating to background checks for the purchase and transfer of firearms. Such information shall include only names and other nonclinical identifying information.

(d) In releasing the aforementioned records pursuant to this section, the Department and the Department of Health and Social Services and their employees shall have immunity from any civil or criminal liability.

(e) This section shall not be construed to override any confidentiality provisions provided under state or federal law which govern any records in the control of the Department of Health and Social Services, including but not limited to, the following statutes: §§ 157, 702, 1121(6) and 5161(a)(7) of Title 16; and § 2802 of Title 31.

64 Del. Laws, c. 108, §§ 1, 14; 67 Del. Laws, c. 398, § 2; 71 Del. Laws, c. 199, § 11; 78 Del. Laws, c. 137, § 14.;



§ 9018. Supremacy of chapter

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

64 Del. Laws, c. 108, § 14; 67 Del. Laws, c. 398, § 2; 71 Del. Laws, c. 199, § 11.;



§ 9019. Liability for maintenance of children in care of Department; collection remedies

(a) Any person liable for the support of a child under any law of this State shall be liable for the care, maintenance and support furnished to a child committed or admitted to any service provided by the Department of Services for Children, Youth and Their Families.

(b) The Department of Services for Children, Youth and Their Families may collect from any such person all moneys necessary to discharge and pay all liability of such child for the child's care, maintenance and support; provided, however, that such liability is based upon ability to pay and in accordance with § 7940 of this title.

(c) The Department of Services for Children, Youth and Their Families may also proceed for the recovery of the moneys necessary for care, maintenance and support in an action to be brought in any court of competent jurisdiction in the name of the Department.

(d) All fees collected under this section shall be deposited into the General Fund.

65 Del. Laws, c. 211, § 3; 67 Del. Laws, c. 70, §§ 1-3; 67 Del. Laws, c. 398, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 138, § 11.;



§ 9020. Drug testing required

(a) The Department is authorized and required to conduct drug testing as set forth in this section of any employee or prospective employee accepting a safety, security sensitive or child care position, as determined by policy and regulations adopted by the Department. The following drug testing shall be required:

(1) Preemployment testing. — The Department shall not hire or employ any person without first obtaining the results of such person's mandatory drug screening as specified in subsection (b) of this section.

(2) Random testing. — All safety, security sensitive and child care employees shall be subject to random testing for illegal use of the drugs specified in subsection (b) of this section.

(3) Reasonable suspicion testing. — The Department, acting through its supervisory personnel, may also conduct a drug test based on a reasonable suspicion that a safety, security sensitive or child care employee is impaired by an illegal drug.

(b) Any person offered employment with the Department as a safety, security sensitive or child care employee shall be required to submit to mandatory drug screening pursuant to this section and the regulations promulgated by the Department. Such regulations shall require drug testing for the following controlled substances:

(1) Marijuana/cannabis;

(2) Cocaine;

(3) Opiates;

(4) Phencyclidine ("PCP");

(5) Amphetamines;

(6) Any other controlled prescription drugs specified by the Department in the regulations promulgated pursuant to this section.

(c) Conditional offer. — Notwithstanding the provisions of this section, the Department may make a conditional offer of employment to an applicant who has submitted to the required drug screening. No person made a conditional offer of employment shall receive an official starting date until the results of their preemployment drug screen have been received. Any applicant made a conditional offer of employment shall be informed that the results of that applicant's drug screen have been requested.

(d) The Department shall adopt policies and procedures for imposing sanctions, which may include referral to the State's Employee Assistance Program, suspension or termination, upon any safety, security sensitive or child care employee who wilfully refuses to submit to random or reasonable suspicion testing or whose drug screen indicates that such person has illegally used or consumed a drug or drugs. No employee shall be sanctioned when such person has used or consumed the drug or drugs detected according to the directions and terms of a lawfully obtained prescription for such drug or drugs.

77 Del. Laws, c. 270, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 90A. OFFICE OF THE CHILD ADVOCATE

§ 9001A. Intent and purpose

The General Assembly hereby declares that the welfare of the children of this State shall be safeguarded by the establishment of an Office of Child Advocate, with a Child Advocate who shall serve as Executive Director of the Child Protection Accountability Commission. The Child Advocate shall be responsible for effectuating the purposes of the Commission. The Advocate shall also coordinate efforts on behalf of the children; work with advocacy groups; promote system reform; recommend changes in law, procedure and policy necessary to enhance the protection of Delaware's children; and to implement and coordinate a program providing legal representation on behalf of a child. In order to effectuate these goals, the Child Advocate shall be an attorney duly licensed to practice law in Delaware.

72 Del. Laws, c. 167, § 2; 72 Del. Laws, c. 451, § 5.;

§ 9002A Definitions.

For the purposes of this chapter, unless the context indicates differently:

(1) "Abuse" or "abused child" is as defined in § 901 of Title 10.

(2) "Adult" means a person who has reached his or her 18th birthday;

(3) "Best interests" as defined in § 722 of Title 13;

(4) "Child" or "children" means persons who have not reached their 18th birthday;

(5) "Child welfare proceeding" means any Family Court proceeding and subsequent appeal therefrom involving custody, visitation, guardianship, termination of parental rights, adoption and other related petitions that involve a dependent, neglected or abused child or a child at risk of same as determined by a Family Court judge;

(6) "Commission" means the Child Protection Accountability Commission;

(7) "Court" means the Family Court;

(8) "Department" means the Department of Services for Children, Youth and Their Families of the State;

(9) "Dependency" or "dependent child" is as defined in § 901 of Title 10.

(10) "Division" means the Division of Family Services of the Department of Services for Children, Youth and Their Families;

(11) "Guardian ad litem" means an individual appointed by the Court to represent the best interests of a child whether or not that reflects the wishes of the child, who by his or her appointment shall be a party to the child welfare proceeding. The guardian ad litem is charged with obtaining a clear understanding of the situation and needs of the child, and making recommendations to the Court as to what is in the best interests of the child.

(12) "Neglect" or "neglected child" is as defined in § 901 of Title 10.

(13) "Office" means the Office of the Child Advocate.

(14) "Permanency" means the safe, stable, custodial environment in which a child is raised and the life-long relationship that child establishes with a nurturing caregiver.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 6; 76 Del. Laws, c. 136, §§ 17-20.;

§ 9003A Appointment and dismissal.

The Child Advocate shall be appointed by the Executive Committee of the Child Protection Accountability Commission and shall serve at its pleasure.

72 Del. Laws, c. 167, § 2.;

§ 9004A Appropriation for expenses.

The General Assembly may annually appropriate such sums as it may deem necessary for the payment of the salary of the Child Advocate, the assistants, and the staff, and for the payment of actual expenses incurred by the Office of Child Advocate.

72 Del. Laws, c. 167, § 2.;

§ 9005A Duties of the Child Advocate.

The Child Advocate shall perform the following duties:

(1) Take all possible actions, including programs of public education and legislative advocacy, to secure and ensure the legal, civil and special rights of the children;

(2) Review periodically relevant policies and procedures with a view toward the rights of children;

(3) Refer any person making a complaint or report required by Chapter 9 of Title 16 to the Division of Family Services, and, if warranted, to an appropriate police agency. If a complaint or report includes an allegation of misconduct against a Department employee, the complaint or report must also be referred to the Secretary of the Department;

(4) Recommend changes in the procedures for investigating and overseeing the welfare of children;

(5) To make the public aware of the services of the Child Advocate and the Commission, its purpose, and how it can be contacted;

(6) To apply for and accept grants, gifts and bequests of funds from other state, federal and interstate agencies, as well as from private firms, individuals and foundations, for the purpose of carrying out the Commission's lawful responsibilities. The funds must be deposited with the State Treasurer in a restricted receipt account established to permit funds to be expended in accordance with the provision of the grant, gift or bequest;

(7) Examine policies and procedures and evaluate the effectiveness of the child protection system, specifically the respective roles of the Division, the Attorney General's Office, the courts, the medical community and law enforcement agencies;

(8) Review and make recommendations concerning investigative procedures and emergency responses pursuant to this chapter;

(9) Develop and provide quality training to Division staff, Deputy Attorneys General, law enforcement officers, the medical community, family court personnel, educators, day care providers and others on the various standards, criteria and investigative technology used in these cases;

(10) Submit an annual report analyzing the work of the office that shall be included in the Child Protection Accountability Commission's annual report; and

(11) Take whatever other actions are necessary to help the Commission accomplish its goals.

72 Del. Laws, c. 167, § 2.;

§ 9006A Confidentiality.

(1) All records of the Office of Child Advocate pertaining to the care and treatment of a child are confidential, including the identity of any person seeking assistance from the Office on behalf of a child. Information contained in those records may not be disclosed in such a manner as to identify individuals, except for good cause shown on order of a court, or if, in the judgment of the Commission, disclosure of identifying information to an appropriate governmental agency is in the best interests of the child.

(2) Anyone participating in good faith in seeking assistance from the Office on behalf of a child pursuant to this chapter shall have immunity from liability, civil or criminal, that might otherwise exist, and such immunity shall extend to participation in any judicial proceeding resulting from such a referral.

72 Del. Laws, c. 167, § 2; 72 Del. Laws, c. 451, §§ 7, 8.;

§ 9007A Legal representation of children.

(a) Purpose. —

(1) The General Assembly has recognized the need to safeguard the welfare of abused, neglected and dependent children in this State. As such, it has charged the Office of the Child Advocate and the Court-Appointed Special Advocate Program with ensuring representation of children's best interests in child welfare proceedings through appointment of guardians ad litem. To this end, the Office shall coordinate with the Family Court and the Court-Appointed Special Advocate program to implement and administer a program for guardian ad litem representation of children.

(2) In determining whether to represent an abused, neglected or dependent child, the Office may communicate with any child at issue and may have access to all information relating to that child held or maintained by the Department and/or the Family Court. If the Office determines that a child needs guardian ad litem representation, the Court shall sign an order appointing the designated attorney as attorney guardian ad litem.

(3) This section shall be liberally construed so that these purposes may be realized.

(b) Appointment of attorney guardian ad litem. —

(1) In the event that the Family Court Judge determines, pursuant to the conditions set forth in § 701(c) of Title 13 [repealed] that an attorney guardian ad litem should be appointed, the Family Court Judge shall sign an order appointing the attorney guardian ad litem. That order shall impose on the attorney guardian ad litem all the duties, rights and responsibilities set forth in this section. Upon entry of the order, the attorney guardian ad litem shall have the authority to review all documents and interview all pertinent persons having significant information relating to the child and the child's life circumstances.

(2) The appointment shall last until the attorney guardian ad litem is released from responsibility by order of the Court, or until the attorney guardian ad litem's commitment to the Court ends.

(3) The attorney guardian ad litem shall be a party to any child welfare proceeding in which the child is the subject, and shall possess all the procedural and substantive rights of a party including those set forth in § 732 of Title 13.

(4) Upon presentation of the order of appointment by the attorney guardian ad litem, any agency, hospital, school, organization, division or department of the State, doctor, nurse or other health care provider, treatment facility, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney guardian ad litem to inspect and copy any records relating to the child and parents involved in the case of appointment without consent of the child or parents.

(c) Duties and rights. — The attorney guardian ad litem's duty is to the child. The scope of the representation of the child is the child's best interests. The attorney guardian ad litem shall have the duty of confidentiality to the child unless disclosure is necessary to protect the child's best interests. As such, the attorney guardian ad litem shall:

(1) Represent the best interests of the child in all child welfare proceedings, and explain to the child, taking into account the child's ability to understand the proceedings, the duties of the guardian ad litem litem;

(2) Be trained by the Office of the Child Advocate or a course approved by the Office prior to representing any child before the Court. The attorney guardian ad litem shall be required to participate in ongoing training regarding child welfare. The attorney shall be employed, contracted and/or appointed by the Office;

(3) Conduct an independent investigation of the circumstances of a case of appointment, which shall include but not be limited to interviews and/or observations of the child and relevant individuals, as well as a review of all relevant records and reports;

(4) Present evidence to the Court in support of his or her position;

(5) Be provided with notice of every Court proceeding and receive copies of every pleading;

(6) Participate in all depositions, negotiations, discovery, pretrial conferences, hearings and appeals;

(7) Have access to all records regarding the child and his or her family maintained by the Division;

(8) Monitor cases to which they are appointed to assure that the terms of the Court's orders are fulfilled and permanency for the child is achieved;

(9) Receive reasonable notice from the Division of changes in placement, school or any other change of circumstances affecting the child;

(10) Receive reasonable notice from the Division of any founded complaint involving: (1) the child, where the child is the alleged victim; (2) the residence in which the child lives; and/or (3) the home-based daycare which the child attends;

(11) Request a hearing before the Court when the plan on behalf of the child is not implemented, is not meeting the child's needs, or upon completion of a Division investigation;

(12) Request any appropriate relief from the Court on behalf of the child;

(13) Appear, when appropriate, on behalf of a child before the Violent Crimes Compensation Board, to pursue a claim on behalf of the child, as set forth in Chapter 90 of Title 11; and

(14) Ascertain the wishes of the child and make the child's wishes known to the Court. If the attorney guardian ad litem concludes that the child's wishes differ from the position of the attorney guardian ad litem, he or she will notify the Court of the conflict.

(d) Criminal investigations and/or prosecutions. — Notwithstanding any provision of this chapter to the contrary, the Office of the Child Advocate shall in no way intervene in any pending criminal investigation or prosecution, and shall provide no legal representation or advice to any suspect, defendant or respondent in any open criminal investigation or prosecution.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 9; 73 Del. Laws, c. 277, §§ 1-4, 6.;

§ 9008A Indemnification from liability.

No attorney, director, investigator, social worker or other person employed or contracted by or volunteering for the Office of Child Advocate shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her employment or appointment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 10; 73 Del. Laws, c. 277, § 5.;

§ 9009A Extended jurisdiction — Child abuse, dependency and neglect.

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;



§ 9002A. Definitions

For the purposes of this chapter, unless the context indicates differently:

(1) "Abuse" or "abused child" is as defined in § 901 of Title 10.

(2) "Adult" means a person who has reached his or her 18th birthday;

(3) "Best interests" as defined in § 722 of Title 13;

(4) "Child" or "children" means persons who have not reached their 18th birthday;

(5) "Child welfare proceeding" means any Family Court proceeding and subsequent appeal therefrom involving custody, visitation, guardianship, termination of parental rights, adoption and other related petitions that involve a dependent, neglected or abused child or a child at risk of same as determined by a Family Court judge;

(6) "Commission" means the Child Protection Accountability Commission;

(7) "Court" means the Family Court;

(8) "Department" means the Department of Services for Children, Youth and Their Families of the State;

(9) "Dependency" or "dependent child" is as defined in § 901 of Title 10.

(10) "Division" means the Division of Family Services of the Department of Services for Children, Youth and Their Families;

(11) "Guardian ad litem" means an individual appointed by the Court to represent the best interests of a child whether or not that reflects the wishes of the child, who by his or her appointment shall be a party to the child welfare proceeding. The guardian ad litem is charged with obtaining a clear understanding of the situation and needs of the child, and making recommendations to the Court as to what is in the best interests of the child.

(12) "Neglect" or "neglected child" is as defined in § 901 of Title 10.

(13) "Office" means the Office of the Child Advocate.

(14) "Permanency" means the safe, stable, custodial environment in which a child is raised and the life-long relationship that child establishes with a nurturing caregiver.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 6; 76 Del. Laws, c. 136, §§ 17-20.;

§ 9003A Appointment and dismissal.

The Child Advocate shall be appointed by the Executive Committee of the Child Protection Accountability Commission and shall serve at its pleasure.

72 Del. Laws, c. 167, § 2.;

§ 9004A Appropriation for expenses.

The General Assembly may annually appropriate such sums as it may deem necessary for the payment of the salary of the Child Advocate, the assistants, and the staff, and for the payment of actual expenses incurred by the Office of Child Advocate.

72 Del. Laws, c. 167, § 2.;

§ 9005A Duties of the Child Advocate.

The Child Advocate shall perform the following duties:

(1) Take all possible actions, including programs of public education and legislative advocacy, to secure and ensure the legal, civil and special rights of the children;

(2) Review periodically relevant policies and procedures with a view toward the rights of children;

(3) Refer any person making a complaint or report required by Chapter 9 of Title 16 to the Division of Family Services, and, if warranted, to an appropriate police agency. If a complaint or report includes an allegation of misconduct against a Department employee, the complaint or report must also be referred to the Secretary of the Department;

(4) Recommend changes in the procedures for investigating and overseeing the welfare of children;

(5) To make the public aware of the services of the Child Advocate and the Commission, its purpose, and how it can be contacted;

(6) To apply for and accept grants, gifts and bequests of funds from other state, federal and interstate agencies, as well as from private firms, individuals and foundations, for the purpose of carrying out the Commission's lawful responsibilities. The funds must be deposited with the State Treasurer in a restricted receipt account established to permit funds to be expended in accordance with the provision of the grant, gift or bequest;

(7) Examine policies and procedures and evaluate the effectiveness of the child protection system, specifically the respective roles of the Division, the Attorney General's Office, the courts, the medical community and law enforcement agencies;

(8) Review and make recommendations concerning investigative procedures and emergency responses pursuant to this chapter;

(9) Develop and provide quality training to Division staff, Deputy Attorneys General, law enforcement officers, the medical community, family court personnel, educators, day care providers and others on the various standards, criteria and investigative technology used in these cases;

(10) Submit an annual report analyzing the work of the office that shall be included in the Child Protection Accountability Commission's annual report; and

(11) Take whatever other actions are necessary to help the Commission accomplish its goals.

72 Del. Laws, c. 167, § 2.;

§ 9006A Confidentiality.

(1) All records of the Office of Child Advocate pertaining to the care and treatment of a child are confidential, including the identity of any person seeking assistance from the Office on behalf of a child. Information contained in those records may not be disclosed in such a manner as to identify individuals, except for good cause shown on order of a court, or if, in the judgment of the Commission, disclosure of identifying information to an appropriate governmental agency is in the best interests of the child.

(2) Anyone participating in good faith in seeking assistance from the Office on behalf of a child pursuant to this chapter shall have immunity from liability, civil or criminal, that might otherwise exist, and such immunity shall extend to participation in any judicial proceeding resulting from such a referral.

72 Del. Laws, c. 167, § 2; 72 Del. Laws, c. 451, §§ 7, 8.;

§ 9007A Legal representation of children.

(a) Purpose. —

(1) The General Assembly has recognized the need to safeguard the welfare of abused, neglected and dependent children in this State. As such, it has charged the Office of the Child Advocate and the Court-Appointed Special Advocate Program with ensuring representation of children's best interests in child welfare proceedings through appointment of guardians ad litem. To this end, the Office shall coordinate with the Family Court and the Court-Appointed Special Advocate program to implement and administer a program for guardian ad litem representation of children.

(2) In determining whether to represent an abused, neglected or dependent child, the Office may communicate with any child at issue and may have access to all information relating to that child held or maintained by the Department and/or the Family Court. If the Office determines that a child needs guardian ad litem representation, the Court shall sign an order appointing the designated attorney as attorney guardian ad litem.

(3) This section shall be liberally construed so that these purposes may be realized.

(b) Appointment of attorney guardian ad litem. —

(1) In the event that the Family Court Judge determines, pursuant to the conditions set forth in § 701(c) of Title 13 [repealed] that an attorney guardian ad litem should be appointed, the Family Court Judge shall sign an order appointing the attorney guardian ad litem. That order shall impose on the attorney guardian ad litem all the duties, rights and responsibilities set forth in this section. Upon entry of the order, the attorney guardian ad litem shall have the authority to review all documents and interview all pertinent persons having significant information relating to the child and the child's life circumstances.

(2) The appointment shall last until the attorney guardian ad litem is released from responsibility by order of the Court, or until the attorney guardian ad litem's commitment to the Court ends.

(3) The attorney guardian ad litem shall be a party to any child welfare proceeding in which the child is the subject, and shall possess all the procedural and substantive rights of a party including those set forth in § 732 of Title 13.

(4) Upon presentation of the order of appointment by the attorney guardian ad litem, any agency, hospital, school, organization, division or department of the State, doctor, nurse or other health care provider, treatment facility, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney guardian ad litem to inspect and copy any records relating to the child and parents involved in the case of appointment without consent of the child or parents.

(c) Duties and rights. — The attorney guardian ad litem's duty is to the child. The scope of the representation of the child is the child's best interests. The attorney guardian ad litem shall have the duty of confidentiality to the child unless disclosure is necessary to protect the child's best interests. As such, the attorney guardian ad litem shall:

(1) Represent the best interests of the child in all child welfare proceedings, and explain to the child, taking into account the child's ability to understand the proceedings, the duties of the guardian ad litem litem;

(2) Be trained by the Office of the Child Advocate or a course approved by the Office prior to representing any child before the Court. The attorney guardian ad litem shall be required to participate in ongoing training regarding child welfare. The attorney shall be employed, contracted and/or appointed by the Office;

(3) Conduct an independent investigation of the circumstances of a case of appointment, which shall include but not be limited to interviews and/or observations of the child and relevant individuals, as well as a review of all relevant records and reports;

(4) Present evidence to the Court in support of his or her position;

(5) Be provided with notice of every Court proceeding and receive copies of every pleading;

(6) Participate in all depositions, negotiations, discovery, pretrial conferences, hearings and appeals;

(7) Have access to all records regarding the child and his or her family maintained by the Division;

(8) Monitor cases to which they are appointed to assure that the terms of the Court's orders are fulfilled and permanency for the child is achieved;

(9) Receive reasonable notice from the Division of changes in placement, school or any other change of circumstances affecting the child;

(10) Receive reasonable notice from the Division of any founded complaint involving: (1) the child, where the child is the alleged victim; (2) the residence in which the child lives; and/or (3) the home-based daycare which the child attends;

(11) Request a hearing before the Court when the plan on behalf of the child is not implemented, is not meeting the child's needs, or upon completion of a Division investigation;

(12) Request any appropriate relief from the Court on behalf of the child;

(13) Appear, when appropriate, on behalf of a child before the Violent Crimes Compensation Board, to pursue a claim on behalf of the child, as set forth in Chapter 90 of Title 11; and

(14) Ascertain the wishes of the child and make the child's wishes known to the Court. If the attorney guardian ad litem concludes that the child's wishes differ from the position of the attorney guardian ad litem, he or she will notify the Court of the conflict.

(d) Criminal investigations and/or prosecutions. — Notwithstanding any provision of this chapter to the contrary, the Office of the Child Advocate shall in no way intervene in any pending criminal investigation or prosecution, and shall provide no legal representation or advice to any suspect, defendant or respondent in any open criminal investigation or prosecution.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 9; 73 Del. Laws, c. 277, §§ 1-4, 6.;

§ 9008A Indemnification from liability.

No attorney, director, investigator, social worker or other person employed or contracted by or volunteering for the Office of Child Advocate shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her employment or appointment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 10; 73 Del. Laws, c. 277, § 5.;

§ 9009A Extended jurisdiction — Child abuse, dependency and neglect.

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;



§ 9003A. Appointment and dismissal

The Child Advocate shall be appointed by the Executive Committee of the Child Protection Accountability Commission and shall serve at its pleasure.

72 Del. Laws, c. 167, § 2.;

§ 9004A Appropriation for expenses.

The General Assembly may annually appropriate such sums as it may deem necessary for the payment of the salary of the Child Advocate, the assistants, and the staff, and for the payment of actual expenses incurred by the Office of Child Advocate.

72 Del. Laws, c. 167, § 2.;

§ 9005A Duties of the Child Advocate.

The Child Advocate shall perform the following duties:

(1) Take all possible actions, including programs of public education and legislative advocacy, to secure and ensure the legal, civil and special rights of the children;

(2) Review periodically relevant policies and procedures with a view toward the rights of children;

(3) Refer any person making a complaint or report required by Chapter 9 of Title 16 to the Division of Family Services, and, if warranted, to an appropriate police agency. If a complaint or report includes an allegation of misconduct against a Department employee, the complaint or report must also be referred to the Secretary of the Department;

(4) Recommend changes in the procedures for investigating and overseeing the welfare of children;

(5) To make the public aware of the services of the Child Advocate and the Commission, its purpose, and how it can be contacted;

(6) To apply for and accept grants, gifts and bequests of funds from other state, federal and interstate agencies, as well as from private firms, individuals and foundations, for the purpose of carrying out the Commission's lawful responsibilities. The funds must be deposited with the State Treasurer in a restricted receipt account established to permit funds to be expended in accordance with the provision of the grant, gift or bequest;

(7) Examine policies and procedures and evaluate the effectiveness of the child protection system, specifically the respective roles of the Division, the Attorney General's Office, the courts, the medical community and law enforcement agencies;

(8) Review and make recommendations concerning investigative procedures and emergency responses pursuant to this chapter;

(9) Develop and provide quality training to Division staff, Deputy Attorneys General, law enforcement officers, the medical community, family court personnel, educators, day care providers and others on the various standards, criteria and investigative technology used in these cases;

(10) Submit an annual report analyzing the work of the office that shall be included in the Child Protection Accountability Commission's annual report; and

(11) Take whatever other actions are necessary to help the Commission accomplish its goals.

72 Del. Laws, c. 167, § 2.;

§ 9006A Confidentiality.

(1) All records of the Office of Child Advocate pertaining to the care and treatment of a child are confidential, including the identity of any person seeking assistance from the Office on behalf of a child. Information contained in those records may not be disclosed in such a manner as to identify individuals, except for good cause shown on order of a court, or if, in the judgment of the Commission, disclosure of identifying information to an appropriate governmental agency is in the best interests of the child.

(2) Anyone participating in good faith in seeking assistance from the Office on behalf of a child pursuant to this chapter shall have immunity from liability, civil or criminal, that might otherwise exist, and such immunity shall extend to participation in any judicial proceeding resulting from such a referral.

72 Del. Laws, c. 167, § 2; 72 Del. Laws, c. 451, §§ 7, 8.;

§ 9007A Legal representation of children.

(a) Purpose. —

(1) The General Assembly has recognized the need to safeguard the welfare of abused, neglected and dependent children in this State. As such, it has charged the Office of the Child Advocate and the Court-Appointed Special Advocate Program with ensuring representation of children's best interests in child welfare proceedings through appointment of guardians ad litem. To this end, the Office shall coordinate with the Family Court and the Court-Appointed Special Advocate program to implement and administer a program for guardian ad litem representation of children.

(2) In determining whether to represent an abused, neglected or dependent child, the Office may communicate with any child at issue and may have access to all information relating to that child held or maintained by the Department and/or the Family Court. If the Office determines that a child needs guardian ad litem representation, the Court shall sign an order appointing the designated attorney as attorney guardian ad litem.

(3) This section shall be liberally construed so that these purposes may be realized.

(b) Appointment of attorney guardian ad litem. —

(1) In the event that the Family Court Judge determines, pursuant to the conditions set forth in § 701(c) of Title 13 [repealed] that an attorney guardian ad litem should be appointed, the Family Court Judge shall sign an order appointing the attorney guardian ad litem. That order shall impose on the attorney guardian ad litem all the duties, rights and responsibilities set forth in this section. Upon entry of the order, the attorney guardian ad litem shall have the authority to review all documents and interview all pertinent persons having significant information relating to the child and the child's life circumstances.

(2) The appointment shall last until the attorney guardian ad litem is released from responsibility by order of the Court, or until the attorney guardian ad litem's commitment to the Court ends.

(3) The attorney guardian ad litem shall be a party to any child welfare proceeding in which the child is the subject, and shall possess all the procedural and substantive rights of a party including those set forth in § 732 of Title 13.

(4) Upon presentation of the order of appointment by the attorney guardian ad litem, any agency, hospital, school, organization, division or department of the State, doctor, nurse or other health care provider, treatment facility, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney guardian ad litem to inspect and copy any records relating to the child and parents involved in the case of appointment without consent of the child or parents.

(c) Duties and rights. — The attorney guardian ad litem's duty is to the child. The scope of the representation of the child is the child's best interests. The attorney guardian ad litem shall have the duty of confidentiality to the child unless disclosure is necessary to protect the child's best interests. As such, the attorney guardian ad litem shall:

(1) Represent the best interests of the child in all child welfare proceedings, and explain to the child, taking into account the child's ability to understand the proceedings, the duties of the guardian ad litem litem;

(2) Be trained by the Office of the Child Advocate or a course approved by the Office prior to representing any child before the Court. The attorney guardian ad litem shall be required to participate in ongoing training regarding child welfare. The attorney shall be employed, contracted and/or appointed by the Office;

(3) Conduct an independent investigation of the circumstances of a case of appointment, which shall include but not be limited to interviews and/or observations of the child and relevant individuals, as well as a review of all relevant records and reports;

(4) Present evidence to the Court in support of his or her position;

(5) Be provided with notice of every Court proceeding and receive copies of every pleading;

(6) Participate in all depositions, negotiations, discovery, pretrial conferences, hearings and appeals;

(7) Have access to all records regarding the child and his or her family maintained by the Division;

(8) Monitor cases to which they are appointed to assure that the terms of the Court's orders are fulfilled and permanency for the child is achieved;

(9) Receive reasonable notice from the Division of changes in placement, school or any other change of circumstances affecting the child;

(10) Receive reasonable notice from the Division of any founded complaint involving: (1) the child, where the child is the alleged victim; (2) the residence in which the child lives; and/or (3) the home-based daycare which the child attends;

(11) Request a hearing before the Court when the plan on behalf of the child is not implemented, is not meeting the child's needs, or upon completion of a Division investigation;

(12) Request any appropriate relief from the Court on behalf of the child;

(13) Appear, when appropriate, on behalf of a child before the Violent Crimes Compensation Board, to pursue a claim on behalf of the child, as set forth in Chapter 90 of Title 11; and

(14) Ascertain the wishes of the child and make the child's wishes known to the Court. If the attorney guardian ad litem concludes that the child's wishes differ from the position of the attorney guardian ad litem, he or she will notify the Court of the conflict.

(d) Criminal investigations and/or prosecutions. — Notwithstanding any provision of this chapter to the contrary, the Office of the Child Advocate shall in no way intervene in any pending criminal investigation or prosecution, and shall provide no legal representation or advice to any suspect, defendant or respondent in any open criminal investigation or prosecution.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 9; 73 Del. Laws, c. 277, §§ 1-4, 6.;

§ 9008A Indemnification from liability.

No attorney, director, investigator, social worker or other person employed or contracted by or volunteering for the Office of Child Advocate shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her employment or appointment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 10; 73 Del. Laws, c. 277, § 5.;

§ 9009A Extended jurisdiction — Child abuse, dependency and neglect.

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;



§ 9004A. Appropriation for expenses

The General Assembly may annually appropriate such sums as it may deem necessary for the payment of the salary of the Child Advocate, the assistants, and the staff, and for the payment of actual expenses incurred by the Office of Child Advocate.

72 Del. Laws, c. 167, § 2.;

§ 9005A Duties of the Child Advocate.

The Child Advocate shall perform the following duties:

(1) Take all possible actions, including programs of public education and legislative advocacy, to secure and ensure the legal, civil and special rights of the children;

(2) Review periodically relevant policies and procedures with a view toward the rights of children;

(3) Refer any person making a complaint or report required by Chapter 9 of Title 16 to the Division of Family Services, and, if warranted, to an appropriate police agency. If a complaint or report includes an allegation of misconduct against a Department employee, the complaint or report must also be referred to the Secretary of the Department;

(4) Recommend changes in the procedures for investigating and overseeing the welfare of children;

(5) To make the public aware of the services of the Child Advocate and the Commission, its purpose, and how it can be contacted;

(6) To apply for and accept grants, gifts and bequests of funds from other state, federal and interstate agencies, as well as from private firms, individuals and foundations, for the purpose of carrying out the Commission's lawful responsibilities. The funds must be deposited with the State Treasurer in a restricted receipt account established to permit funds to be expended in accordance with the provision of the grant, gift or bequest;

(7) Examine policies and procedures and evaluate the effectiveness of the child protection system, specifically the respective roles of the Division, the Attorney General's Office, the courts, the medical community and law enforcement agencies;

(8) Review and make recommendations concerning investigative procedures and emergency responses pursuant to this chapter;

(9) Develop and provide quality training to Division staff, Deputy Attorneys General, law enforcement officers, the medical community, family court personnel, educators, day care providers and others on the various standards, criteria and investigative technology used in these cases;

(10) Submit an annual report analyzing the work of the office that shall be included in the Child Protection Accountability Commission's annual report; and

(11) Take whatever other actions are necessary to help the Commission accomplish its goals.

72 Del. Laws, c. 167, § 2.;

§ 9006A Confidentiality.

(1) All records of the Office of Child Advocate pertaining to the care and treatment of a child are confidential, including the identity of any person seeking assistance from the Office on behalf of a child. Information contained in those records may not be disclosed in such a manner as to identify individuals, except for good cause shown on order of a court, or if, in the judgment of the Commission, disclosure of identifying information to an appropriate governmental agency is in the best interests of the child.

(2) Anyone participating in good faith in seeking assistance from the Office on behalf of a child pursuant to this chapter shall have immunity from liability, civil or criminal, that might otherwise exist, and such immunity shall extend to participation in any judicial proceeding resulting from such a referral.

72 Del. Laws, c. 167, § 2; 72 Del. Laws, c. 451, §§ 7, 8.;

§ 9007A Legal representation of children.

(a) Purpose. —

(1) The General Assembly has recognized the need to safeguard the welfare of abused, neglected and dependent children in this State. As such, it has charged the Office of the Child Advocate and the Court-Appointed Special Advocate Program with ensuring representation of children's best interests in child welfare proceedings through appointment of guardians ad litem. To this end, the Office shall coordinate with the Family Court and the Court-Appointed Special Advocate program to implement and administer a program for guardian ad litem representation of children.

(2) In determining whether to represent an abused, neglected or dependent child, the Office may communicate with any child at issue and may have access to all information relating to that child held or maintained by the Department and/or the Family Court. If the Office determines that a child needs guardian ad litem representation, the Court shall sign an order appointing the designated attorney as attorney guardian ad litem.

(3) This section shall be liberally construed so that these purposes may be realized.

(b) Appointment of attorney guardian ad litem. —

(1) In the event that the Family Court Judge determines, pursuant to the conditions set forth in § 701(c) of Title 13 [repealed] that an attorney guardian ad litem should be appointed, the Family Court Judge shall sign an order appointing the attorney guardian ad litem. That order shall impose on the attorney guardian ad litem all the duties, rights and responsibilities set forth in this section. Upon entry of the order, the attorney guardian ad litem shall have the authority to review all documents and interview all pertinent persons having significant information relating to the child and the child's life circumstances.

(2) The appointment shall last until the attorney guardian ad litem is released from responsibility by order of the Court, or until the attorney guardian ad litem's commitment to the Court ends.

(3) The attorney guardian ad litem shall be a party to any child welfare proceeding in which the child is the subject, and shall possess all the procedural and substantive rights of a party including those set forth in § 732 of Title 13.

(4) Upon presentation of the order of appointment by the attorney guardian ad litem, any agency, hospital, school, organization, division or department of the State, doctor, nurse or other health care provider, treatment facility, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney guardian ad litem to inspect and copy any records relating to the child and parents involved in the case of appointment without consent of the child or parents.

(c) Duties and rights. — The attorney guardian ad litem's duty is to the child. The scope of the representation of the child is the child's best interests. The attorney guardian ad litem shall have the duty of confidentiality to the child unless disclosure is necessary to protect the child's best interests. As such, the attorney guardian ad litem shall:

(1) Represent the best interests of the child in all child welfare proceedings, and explain to the child, taking into account the child's ability to understand the proceedings, the duties of the guardian ad litem litem;

(2) Be trained by the Office of the Child Advocate or a course approved by the Office prior to representing any child before the Court. The attorney guardian ad litem shall be required to participate in ongoing training regarding child welfare. The attorney shall be employed, contracted and/or appointed by the Office;

(3) Conduct an independent investigation of the circumstances of a case of appointment, which shall include but not be limited to interviews and/or observations of the child and relevant individuals, as well as a review of all relevant records and reports;

(4) Present evidence to the Court in support of his or her position;

(5) Be provided with notice of every Court proceeding and receive copies of every pleading;

(6) Participate in all depositions, negotiations, discovery, pretrial conferences, hearings and appeals;

(7) Have access to all records regarding the child and his or her family maintained by the Division;

(8) Monitor cases to which they are appointed to assure that the terms of the Court's orders are fulfilled and permanency for the child is achieved;

(9) Receive reasonable notice from the Division of changes in placement, school or any other change of circumstances affecting the child;

(10) Receive reasonable notice from the Division of any founded complaint involving: (1) the child, where the child is the alleged victim; (2) the residence in which the child lives; and/or (3) the home-based daycare which the child attends;

(11) Request a hearing before the Court when the plan on behalf of the child is not implemented, is not meeting the child's needs, or upon completion of a Division investigation;

(12) Request any appropriate relief from the Court on behalf of the child;

(13) Appear, when appropriate, on behalf of a child before the Violent Crimes Compensation Board, to pursue a claim on behalf of the child, as set forth in Chapter 90 of Title 11; and

(14) Ascertain the wishes of the child and make the child's wishes known to the Court. If the attorney guardian ad litem concludes that the child's wishes differ from the position of the attorney guardian ad litem, he or she will notify the Court of the conflict.

(d) Criminal investigations and/or prosecutions. — Notwithstanding any provision of this chapter to the contrary, the Office of the Child Advocate shall in no way intervene in any pending criminal investigation or prosecution, and shall provide no legal representation or advice to any suspect, defendant or respondent in any open criminal investigation or prosecution.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 9; 73 Del. Laws, c. 277, §§ 1-4, 6.;

§ 9008A Indemnification from liability.

No attorney, director, investigator, social worker or other person employed or contracted by or volunteering for the Office of Child Advocate shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her employment or appointment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 10; 73 Del. Laws, c. 277, § 5.;

§ 9009A Extended jurisdiction — Child abuse, dependency and neglect.

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;



§ 9005A. Duties of the Child Advocate

The Child Advocate shall perform the following duties:

(1) Take all possible actions, including programs of public education and legislative advocacy, to secure and ensure the legal, civil and special rights of the children;

(2) Review periodically relevant policies and procedures with a view toward the rights of children;

(3) Refer any person making a complaint or report required by Chapter 9 of Title 16 to the Division of Family Services, and, if warranted, to an appropriate police agency. If a complaint or report includes an allegation of misconduct against a Department employee, the complaint or report must also be referred to the Secretary of the Department;

(4) Recommend changes in the procedures for investigating and overseeing the welfare of children;

(5) To make the public aware of the services of the Child Advocate and the Commission, its purpose, and how it can be contacted;

(6) To apply for and accept grants, gifts and bequests of funds from other state, federal and interstate agencies, as well as from private firms, individuals and foundations, for the purpose of carrying out the Commission's lawful responsibilities. The funds must be deposited with the State Treasurer in a restricted receipt account established to permit funds to be expended in accordance with the provision of the grant, gift or bequest;

(7) Examine policies and procedures and evaluate the effectiveness of the child protection system, specifically the respective roles of the Division, the Attorney General's Office, the courts, the medical community and law enforcement agencies;

(8) Review and make recommendations concerning investigative procedures and emergency responses pursuant to this chapter;

(9) Develop and provide quality training to Division staff, Deputy Attorneys General, law enforcement officers, the medical community, family court personnel, educators, day care providers and others on the various standards, criteria and investigative technology used in these cases;

(10) Submit an annual report analyzing the work of the office that shall be included in the Child Protection Accountability Commission's annual report; and

(11) Take whatever other actions are necessary to help the Commission accomplish its goals.

72 Del. Laws, c. 167, § 2.;

§ 9006A Confidentiality.

(1) All records of the Office of Child Advocate pertaining to the care and treatment of a child are confidential, including the identity of any person seeking assistance from the Office on behalf of a child. Information contained in those records may not be disclosed in such a manner as to identify individuals, except for good cause shown on order of a court, or if, in the judgment of the Commission, disclosure of identifying information to an appropriate governmental agency is in the best interests of the child.

(2) Anyone participating in good faith in seeking assistance from the Office on behalf of a child pursuant to this chapter shall have immunity from liability, civil or criminal, that might otherwise exist, and such immunity shall extend to participation in any judicial proceeding resulting from such a referral.

72 Del. Laws, c. 167, § 2; 72 Del. Laws, c. 451, §§ 7, 8.;

§ 9007A Legal representation of children.

(a) Purpose. —

(1) The General Assembly has recognized the need to safeguard the welfare of abused, neglected and dependent children in this State. As such, it has charged the Office of the Child Advocate and the Court-Appointed Special Advocate Program with ensuring representation of children's best interests in child welfare proceedings through appointment of guardians ad litem. To this end, the Office shall coordinate with the Family Court and the Court-Appointed Special Advocate program to implement and administer a program for guardian ad litem representation of children.

(2) In determining whether to represent an abused, neglected or dependent child, the Office may communicate with any child at issue and may have access to all information relating to that child held or maintained by the Department and/or the Family Court. If the Office determines that a child needs guardian ad litem representation, the Court shall sign an order appointing the designated attorney as attorney guardian ad litem.

(3) This section shall be liberally construed so that these purposes may be realized.

(b) Appointment of attorney guardian ad litem. —

(1) In the event that the Family Court Judge determines, pursuant to the conditions set forth in § 701(c) of Title 13 [repealed] that an attorney guardian ad litem should be appointed, the Family Court Judge shall sign an order appointing the attorney guardian ad litem. That order shall impose on the attorney guardian ad litem all the duties, rights and responsibilities set forth in this section. Upon entry of the order, the attorney guardian ad litem shall have the authority to review all documents and interview all pertinent persons having significant information relating to the child and the child's life circumstances.

(2) The appointment shall last until the attorney guardian ad litem is released from responsibility by order of the Court, or until the attorney guardian ad litem's commitment to the Court ends.

(3) The attorney guardian ad litem shall be a party to any child welfare proceeding in which the child is the subject, and shall possess all the procedural and substantive rights of a party including those set forth in § 732 of Title 13.

(4) Upon presentation of the order of appointment by the attorney guardian ad litem, any agency, hospital, school, organization, division or department of the State, doctor, nurse or other health care provider, treatment facility, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney guardian ad litem to inspect and copy any records relating to the child and parents involved in the case of appointment without consent of the child or parents.

(c) Duties and rights. — The attorney guardian ad litem's duty is to the child. The scope of the representation of the child is the child's best interests. The attorney guardian ad litem shall have the duty of confidentiality to the child unless disclosure is necessary to protect the child's best interests. As such, the attorney guardian ad litem shall:

(1) Represent the best interests of the child in all child welfare proceedings, and explain to the child, taking into account the child's ability to understand the proceedings, the duties of the guardian ad litem litem;

(2) Be trained by the Office of the Child Advocate or a course approved by the Office prior to representing any child before the Court. The attorney guardian ad litem shall be required to participate in ongoing training regarding child welfare. The attorney shall be employed, contracted and/or appointed by the Office;

(3) Conduct an independent investigation of the circumstances of a case of appointment, which shall include but not be limited to interviews and/or observations of the child and relevant individuals, as well as a review of all relevant records and reports;

(4) Present evidence to the Court in support of his or her position;

(5) Be provided with notice of every Court proceeding and receive copies of every pleading;

(6) Participate in all depositions, negotiations, discovery, pretrial conferences, hearings and appeals;

(7) Have access to all records regarding the child and his or her family maintained by the Division;

(8) Monitor cases to which they are appointed to assure that the terms of the Court's orders are fulfilled and permanency for the child is achieved;

(9) Receive reasonable notice from the Division of changes in placement, school or any other change of circumstances affecting the child;

(10) Receive reasonable notice from the Division of any founded complaint involving: (1) the child, where the child is the alleged victim; (2) the residence in which the child lives; and/or (3) the home-based daycare which the child attends;

(11) Request a hearing before the Court when the plan on behalf of the child is not implemented, is not meeting the child's needs, or upon completion of a Division investigation;

(12) Request any appropriate relief from the Court on behalf of the child;

(13) Appear, when appropriate, on behalf of a child before the Violent Crimes Compensation Board, to pursue a claim on behalf of the child, as set forth in Chapter 90 of Title 11; and

(14) Ascertain the wishes of the child and make the child's wishes known to the Court. If the attorney guardian ad litem concludes that the child's wishes differ from the position of the attorney guardian ad litem, he or she will notify the Court of the conflict.

(d) Criminal investigations and/or prosecutions. — Notwithstanding any provision of this chapter to the contrary, the Office of the Child Advocate shall in no way intervene in any pending criminal investigation or prosecution, and shall provide no legal representation or advice to any suspect, defendant or respondent in any open criminal investigation or prosecution.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 9; 73 Del. Laws, c. 277, §§ 1-4, 6.;

§ 9008A Indemnification from liability.

No attorney, director, investigator, social worker or other person employed or contracted by or volunteering for the Office of Child Advocate shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her employment or appointment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 10; 73 Del. Laws, c. 277, § 5.;

§ 9009A Extended jurisdiction — Child abuse, dependency and neglect.

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;



§ 9006A. Confidentiality

(1) All records of the Office of Child Advocate pertaining to the care and treatment of a child are confidential, including the identity of any person seeking assistance from the Office on behalf of a child. Information contained in those records may not be disclosed in such a manner as to identify individuals, except for good cause shown on order of a court, or if, in the judgment of the Commission, disclosure of identifying information to an appropriate governmental agency is in the best interests of the child.

(2) Anyone participating in good faith in seeking assistance from the Office on behalf of a child pursuant to this chapter shall have immunity from liability, civil or criminal, that might otherwise exist, and such immunity shall extend to participation in any judicial proceeding resulting from such a referral.

72 Del. Laws, c. 167, § 2; 72 Del. Laws, c. 451, §§ 7, 8.;

§ 9007A Legal representation of children.

(a) Purpose. —

(1) The General Assembly has recognized the need to safeguard the welfare of abused, neglected and dependent children in this State. As such, it has charged the Office of the Child Advocate and the Court-Appointed Special Advocate Program with ensuring representation of children's best interests in child welfare proceedings through appointment of guardians ad litem. To this end, the Office shall coordinate with the Family Court and the Court-Appointed Special Advocate program to implement and administer a program for guardian ad litem representation of children.

(2) In determining whether to represent an abused, neglected or dependent child, the Office may communicate with any child at issue and may have access to all information relating to that child held or maintained by the Department and/or the Family Court. If the Office determines that a child needs guardian ad litem representation, the Court shall sign an order appointing the designated attorney as attorney guardian ad litem.

(3) This section shall be liberally construed so that these purposes may be realized.

(b) Appointment of attorney guardian ad litem. —

(1) In the event that the Family Court Judge determines, pursuant to the conditions set forth in § 701(c) of Title 13 [repealed] that an attorney guardian ad litem should be appointed, the Family Court Judge shall sign an order appointing the attorney guardian ad litem. That order shall impose on the attorney guardian ad litem all the duties, rights and responsibilities set forth in this section. Upon entry of the order, the attorney guardian ad litem shall have the authority to review all documents and interview all pertinent persons having significant information relating to the child and the child's life circumstances.

(2) The appointment shall last until the attorney guardian ad litem is released from responsibility by order of the Court, or until the attorney guardian ad litem's commitment to the Court ends.

(3) The attorney guardian ad litem shall be a party to any child welfare proceeding in which the child is the subject, and shall possess all the procedural and substantive rights of a party including those set forth in § 732 of Title 13.

(4) Upon presentation of the order of appointment by the attorney guardian ad litem, any agency, hospital, school, organization, division or department of the State, doctor, nurse or other health care provider, treatment facility, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney guardian ad litem to inspect and copy any records relating to the child and parents involved in the case of appointment without consent of the child or parents.

(c) Duties and rights. — The attorney guardian ad litem's duty is to the child. The scope of the representation of the child is the child's best interests. The attorney guardian ad litem shall have the duty of confidentiality to the child unless disclosure is necessary to protect the child's best interests. As such, the attorney guardian ad litem shall:

(1) Represent the best interests of the child in all child welfare proceedings, and explain to the child, taking into account the child's ability to understand the proceedings, the duties of the guardian ad litem litem;

(2) Be trained by the Office of the Child Advocate or a course approved by the Office prior to representing any child before the Court. The attorney guardian ad litem shall be required to participate in ongoing training regarding child welfare. The attorney shall be employed, contracted and/or appointed by the Office;

(3) Conduct an independent investigation of the circumstances of a case of appointment, which shall include but not be limited to interviews and/or observations of the child and relevant individuals, as well as a review of all relevant records and reports;

(4) Present evidence to the Court in support of his or her position;

(5) Be provided with notice of every Court proceeding and receive copies of every pleading;

(6) Participate in all depositions, negotiations, discovery, pretrial conferences, hearings and appeals;

(7) Have access to all records regarding the child and his or her family maintained by the Division;

(8) Monitor cases to which they are appointed to assure that the terms of the Court's orders are fulfilled and permanency for the child is achieved;

(9) Receive reasonable notice from the Division of changes in placement, school or any other change of circumstances affecting the child;

(10) Receive reasonable notice from the Division of any founded complaint involving: (1) the child, where the child is the alleged victim; (2) the residence in which the child lives; and/or (3) the home-based daycare which the child attends;

(11) Request a hearing before the Court when the plan on behalf of the child is not implemented, is not meeting the child's needs, or upon completion of a Division investigation;

(12) Request any appropriate relief from the Court on behalf of the child;

(13) Appear, when appropriate, on behalf of a child before the Violent Crimes Compensation Board, to pursue a claim on behalf of the child, as set forth in Chapter 90 of Title 11; and

(14) Ascertain the wishes of the child and make the child's wishes known to the Court. If the attorney guardian ad litem concludes that the child's wishes differ from the position of the attorney guardian ad litem, he or she will notify the Court of the conflict.

(d) Criminal investigations and/or prosecutions. — Notwithstanding any provision of this chapter to the contrary, the Office of the Child Advocate shall in no way intervene in any pending criminal investigation or prosecution, and shall provide no legal representation or advice to any suspect, defendant or respondent in any open criminal investigation or prosecution.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 9; 73 Del. Laws, c. 277, §§ 1-4, 6.;

§ 9008A Indemnification from liability.

No attorney, director, investigator, social worker or other person employed or contracted by or volunteering for the Office of Child Advocate shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her employment or appointment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 10; 73 Del. Laws, c. 277, § 5.;

§ 9009A Extended jurisdiction — Child abuse, dependency and neglect.

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;



§ 9007A. Legal representation of children

(a) Purpose. —

(1) The General Assembly has recognized the need to safeguard the welfare of abused, neglected and dependent children in this State. As such, it has charged the Office of the Child Advocate and the Court-Appointed Special Advocate Program with ensuring representation of children's best interests in child welfare proceedings through appointment of guardians ad litem. To this end, the Office shall coordinate with the Family Court and the Court-Appointed Special Advocate program to implement and administer a program for guardian ad litem representation of children.

(2) In determining whether to represent an abused, neglected or dependent child, the Office may communicate with any child at issue and may have access to all information relating to that child held or maintained by the Department and/or the Family Court. If the Office determines that a child needs guardian ad litem representation, the Court shall sign an order appointing the designated attorney as attorney guardian ad litem.

(3) This section shall be liberally construed so that these purposes may be realized.

(b) Appointment of attorney guardian ad litem. —

(1) In the event that the Family Court Judge determines, pursuant to the conditions set forth in § 701(c) of Title 13 [repealed] that an attorney guardian ad litem should be appointed, the Family Court Judge shall sign an order appointing the attorney guardian ad litem. That order shall impose on the attorney guardian ad litem all the duties, rights and responsibilities set forth in this section. Upon entry of the order, the attorney guardian ad litem shall have the authority to review all documents and interview all pertinent persons having significant information relating to the child and the child's life circumstances.

(2) The appointment shall last until the attorney guardian ad litem is released from responsibility by order of the Court, or until the attorney guardian ad litem's commitment to the Court ends.

(3) The attorney guardian ad litem shall be a party to any child welfare proceeding in which the child is the subject, and shall possess all the procedural and substantive rights of a party including those set forth in § 732 of Title 13.

(4) Upon presentation of the order of appointment by the attorney guardian ad litem, any agency, hospital, school, organization, division or department of the State, doctor, nurse or other health care provider, treatment facility, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney guardian ad litem to inspect and copy any records relating to the child and parents involved in the case of appointment without consent of the child or parents.

(c) Duties and rights. — The attorney guardian ad litem's duty is to the child. The scope of the representation of the child is the child's best interests. The attorney guardian ad litem shall have the duty of confidentiality to the child unless disclosure is necessary to protect the child's best interests. As such, the attorney guardian ad litem shall:

(1) Represent the best interests of the child in all child welfare proceedings, and explain to the child, taking into account the child's ability to understand the proceedings, the duties of the guardian ad litem litem;

(2) Be trained by the Office of the Child Advocate or a course approved by the Office prior to representing any child before the Court. The attorney guardian ad litem shall be required to participate in ongoing training regarding child welfare. The attorney shall be employed, contracted and/or appointed by the Office;

(3) Conduct an independent investigation of the circumstances of a case of appointment, which shall include but not be limited to interviews and/or observations of the child and relevant individuals, as well as a review of all relevant records and reports;

(4) Present evidence to the Court in support of his or her position;

(5) Be provided with notice of every Court proceeding and receive copies of every pleading;

(6) Participate in all depositions, negotiations, discovery, pretrial conferences, hearings and appeals;

(7) Have access to all records regarding the child and his or her family maintained by the Division;

(8) Monitor cases to which they are appointed to assure that the terms of the Court's orders are fulfilled and permanency for the child is achieved;

(9) Receive reasonable notice from the Division of changes in placement, school or any other change of circumstances affecting the child;

(10) Receive reasonable notice from the Division of any founded complaint involving: (1) the child, where the child is the alleged victim; (2) the residence in which the child lives; and/or (3) the home-based daycare which the child attends;

(11) Request a hearing before the Court when the plan on behalf of the child is not implemented, is not meeting the child's needs, or upon completion of a Division investigation;

(12) Request any appropriate relief from the Court on behalf of the child;

(13) Appear, when appropriate, on behalf of a child before the Violent Crimes Compensation Board, to pursue a claim on behalf of the child, as set forth in Chapter 90 of Title 11; and

(14) Ascertain the wishes of the child and make the child's wishes known to the Court. If the attorney guardian ad litem concludes that the child's wishes differ from the position of the attorney guardian ad litem, he or she will notify the Court of the conflict.

(d) Criminal investigations and/or prosecutions. — Notwithstanding any provision of this chapter to the contrary, the Office of the Child Advocate shall in no way intervene in any pending criminal investigation or prosecution, and shall provide no legal representation or advice to any suspect, defendant or respondent in any open criminal investigation or prosecution.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 9; 73 Del. Laws, c. 277, §§ 1-4, 6.;

§ 9008A Indemnification from liability.

No attorney, director, investigator, social worker or other person employed or contracted by or volunteering for the Office of Child Advocate shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her employment or appointment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 10; 73 Del. Laws, c. 277, § 5.;

§ 9009A Extended jurisdiction — Child abuse, dependency and neglect.

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;



§ 9008A. Indemnification from liability

No attorney, director, investigator, social worker or other person employed or contracted by or volunteering for the Office of Child Advocate shall be subject to suit directly, derivatively or by way of contribution or indemnification for any civil damages under the laws of Delaware resulting from any act or omission performed during or in connection with the discharge of his or her duties with the Office within the scope of his or her employment or appointment, unless the act or omission was done with gross or wanton negligence, or maliciously, or in bad faith.

72 Del. Laws, c. 167, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 10; 73 Del. Laws, c. 277, § 5.;

§ 9009A Extended jurisdiction — Child abuse, dependency and neglect.

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;



§ 9009A. Extended jurisdiction — Child abuse, dependency and neglect

Notwithstanding any provision in this chapter to the contrary, the Office of the Child Advocate is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 3.;






CHAPTER 90B. PROTHONOTARIES

Subchapter I General Provisions

§ 9001B. Assumption of authority by State

The offices of the Prothonotaries of New Castle County, Kent County and Sussex County, as heretofore established, shall hereafter be under the authority and jurisdiction of the State.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9002B Definitions.

As used in this subchapter, "state row offices" or "state row officers" means the Prothonotaries of New Castle County, Kent County and Sussex County.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9003B Location of offices.

The State shall provide and assign office space for the respective state row offices and, whenever occasion requires, may change such space and assign different space. The state row officers shall occupy, and their offices shall be located in, the space assigned to them from time to time by the State.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9004B Record books and supplies.

The State shall provide for the state row offices, the necessary record books, cases, seals and supplies for the use of the offices, for the preservation and security of the public records, the convenience of business and for public accommodation.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9005B Records.

The state row officers shall keep all records, books, papers and other things belonging to their offices, in their respective offices.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9006B Days open; duty to attend office; deputies.

(a) State row offices shall be open each day except legal holidays, Saturdays and Sundays.

(b) A state row officer shall not refuse or neglect to attend at the office for the transaction of business, as required in subsection (a) of this section.

(c) A deputy of any state row officer may attend for the performance of such services as required in subsection (a) of this section, as are strictly ministerial.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9007B Disposition of fees.

All the fees, costs, allowances and other perquisites which are taxable and paid to any state row offices for any official service rendered by any such offices shall be for the sole use of the State and when received shall be paid to the State Treasurer.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9008B Duty to account for fees.

(a) Every state row officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such officers and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the 15th day of each month, every such officer shall file with the State Treasurer an account of all fees, costs and allowances received by the State Treasurer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the record.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the 15th day in each month, pay over to the State Treasurer all the fees, costs and allowances so received from any source, which shall be payable to the State Treasurer as provided in § 9007A of this title.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9009B Fee records; inspection and examination.

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9002B. Definitions

As used in this subchapter, "state row offices" or "state row officers" means the Prothonotaries of New Castle County, Kent County and Sussex County.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9003B Location of offices.

The State shall provide and assign office space for the respective state row offices and, whenever occasion requires, may change such space and assign different space. The state row officers shall occupy, and their offices shall be located in, the space assigned to them from time to time by the State.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9004B Record books and supplies.

The State shall provide for the state row offices, the necessary record books, cases, seals and supplies for the use of the offices, for the preservation and security of the public records, the convenience of business and for public accommodation.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9005B Records.

The state row officers shall keep all records, books, papers and other things belonging to their offices, in their respective offices.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9006B Days open; duty to attend office; deputies.

(a) State row offices shall be open each day except legal holidays, Saturdays and Sundays.

(b) A state row officer shall not refuse or neglect to attend at the office for the transaction of business, as required in subsection (a) of this section.

(c) A deputy of any state row officer may attend for the performance of such services as required in subsection (a) of this section, as are strictly ministerial.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9007B Disposition of fees.

All the fees, costs, allowances and other perquisites which are taxable and paid to any state row offices for any official service rendered by any such offices shall be for the sole use of the State and when received shall be paid to the State Treasurer.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9008B Duty to account for fees.

(a) Every state row officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such officers and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the 15th day of each month, every such officer shall file with the State Treasurer an account of all fees, costs and allowances received by the State Treasurer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the record.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the 15th day in each month, pay over to the State Treasurer all the fees, costs and allowances so received from any source, which shall be payable to the State Treasurer as provided in § 9007A of this title.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9009B Fee records; inspection and examination.

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9003B. Location of offices

The State shall provide and assign office space for the respective state row offices and, whenever occasion requires, may change such space and assign different space. The state row officers shall occupy, and their offices shall be located in, the space assigned to them from time to time by the State.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9004B Record books and supplies.

The State shall provide for the state row offices, the necessary record books, cases, seals and supplies for the use of the offices, for the preservation and security of the public records, the convenience of business and for public accommodation.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9005B Records.

The state row officers shall keep all records, books, papers and other things belonging to their offices, in their respective offices.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9006B Days open; duty to attend office; deputies.

(a) State row offices shall be open each day except legal holidays, Saturdays and Sundays.

(b) A state row officer shall not refuse or neglect to attend at the office for the transaction of business, as required in subsection (a) of this section.

(c) A deputy of any state row officer may attend for the performance of such services as required in subsection (a) of this section, as are strictly ministerial.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9007B Disposition of fees.

All the fees, costs, allowances and other perquisites which are taxable and paid to any state row offices for any official service rendered by any such offices shall be for the sole use of the State and when received shall be paid to the State Treasurer.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9008B Duty to account for fees.

(a) Every state row officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such officers and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the 15th day of each month, every such officer shall file with the State Treasurer an account of all fees, costs and allowances received by the State Treasurer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the record.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the 15th day in each month, pay over to the State Treasurer all the fees, costs and allowances so received from any source, which shall be payable to the State Treasurer as provided in § 9007A of this title.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9009B Fee records; inspection and examination.

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9004B. Record books and supplies

The State shall provide for the state row offices, the necessary record books, cases, seals and supplies for the use of the offices, for the preservation and security of the public records, the convenience of business and for public accommodation.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9005B Records.

The state row officers shall keep all records, books, papers and other things belonging to their offices, in their respective offices.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9006B Days open; duty to attend office; deputies.

(a) State row offices shall be open each day except legal holidays, Saturdays and Sundays.

(b) A state row officer shall not refuse or neglect to attend at the office for the transaction of business, as required in subsection (a) of this section.

(c) A deputy of any state row officer may attend for the performance of such services as required in subsection (a) of this section, as are strictly ministerial.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9007B Disposition of fees.

All the fees, costs, allowances and other perquisites which are taxable and paid to any state row offices for any official service rendered by any such offices shall be for the sole use of the State and when received shall be paid to the State Treasurer.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9008B Duty to account for fees.

(a) Every state row officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such officers and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the 15th day of each month, every such officer shall file with the State Treasurer an account of all fees, costs and allowances received by the State Treasurer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the record.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the 15th day in each month, pay over to the State Treasurer all the fees, costs and allowances so received from any source, which shall be payable to the State Treasurer as provided in § 9007A of this title.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9009B Fee records; inspection and examination.

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9005B. Records

The state row officers shall keep all records, books, papers and other things belonging to their offices, in their respective offices.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9006B Days open; duty to attend office; deputies.

(a) State row offices shall be open each day except legal holidays, Saturdays and Sundays.

(b) A state row officer shall not refuse or neglect to attend at the office for the transaction of business, as required in subsection (a) of this section.

(c) A deputy of any state row officer may attend for the performance of such services as required in subsection (a) of this section, as are strictly ministerial.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9007B Disposition of fees.

All the fees, costs, allowances and other perquisites which are taxable and paid to any state row offices for any official service rendered by any such offices shall be for the sole use of the State and when received shall be paid to the State Treasurer.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9008B Duty to account for fees.

(a) Every state row officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such officers and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the 15th day of each month, every such officer shall file with the State Treasurer an account of all fees, costs and allowances received by the State Treasurer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the record.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the 15th day in each month, pay over to the State Treasurer all the fees, costs and allowances so received from any source, which shall be payable to the State Treasurer as provided in § 9007A of this title.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9009B Fee records; inspection and examination.

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9006B. Days open; duty to attend office; deputies

(a) State row offices shall be open each day except legal holidays, Saturdays and Sundays.

(b) A state row officer shall not refuse or neglect to attend at the office for the transaction of business, as required in subsection (a) of this section.

(c) A deputy of any state row officer may attend for the performance of such services as required in subsection (a) of this section, as are strictly ministerial.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9007B Disposition of fees.

All the fees, costs, allowances and other perquisites which are taxable and paid to any state row offices for any official service rendered by any such offices shall be for the sole use of the State and when received shall be paid to the State Treasurer.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9008B Duty to account for fees.

(a) Every state row officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such officers and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the 15th day of each month, every such officer shall file with the State Treasurer an account of all fees, costs and allowances received by the State Treasurer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the record.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the 15th day in each month, pay over to the State Treasurer all the fees, costs and allowances so received from any source, which shall be payable to the State Treasurer as provided in § 9007A of this title.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9009B Fee records; inspection and examination.

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9007B. Disposition of fees

All the fees, costs, allowances and other perquisites which are taxable and paid to any state row offices for any official service rendered by any such offices shall be for the sole use of the State and when received shall be paid to the State Treasurer.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9008B Duty to account for fees.

(a) Every state row officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such officers and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the 15th day of each month, every such officer shall file with the State Treasurer an account of all fees, costs and allowances received by the State Treasurer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the record.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the 15th day in each month, pay over to the State Treasurer all the fees, costs and allowances so received from any source, which shall be payable to the State Treasurer as provided in § 9007A of this title.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9009B Fee records; inspection and examination.

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9008B. Duty to account for fees

(a) Every state row officer in each of the counties shall collect all fees, costs and allowances by law taxable by or payable to such officer, without any deduction, abatement or remission, except fees, costs and allowances payable by the State to such officers and shall keep in a properly indexed record an itemized account showing the amount of each fee, item of cost and allowance by law taxable by or payable to such officer and the service for which the same was rendered or charged, the date of payment and the name of the person paying the same. On or before the 15th day of each month, every such officer shall file with the State Treasurer an account of all fees, costs and allowances received by the State Treasurer in the preceding month, which account shall be so itemized that it may be compared with the fees, costs and allowances as entered in the record.

(b) The correctness of the accounts so rendered shall be verified by the affidavit of the officer rendering the same. Each of the officers shall also, on or before the 15th day in each month, pay over to the State Treasurer all the fees, costs and allowances so received from any source, which shall be payable to the State Treasurer as provided in § 9007A of this title.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9009B Fee records; inspection and examination.

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9009B. Fee records; inspection and examination

The fee records mentioned in this chapter shall be a part of the records of the office for which it is kept and shall be at all times open to inspection and examination.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9010B Audit of fees.

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9010B. Audit of fees

The State Auditor shall, not less than biannually, audit, inspect and examine the books, accounts, papers, records and dockets of the several state row officers and ascertain the amount due to the State in fees.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9011B Liability for fees.

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9011B. Liability for fees

Each state row officer is made liable upon a respective official bond, for the payment to the State Treasurer of all the fees which the officer shall collect. All the official bonds to be entered into by the officers shall contain the following condition: "And if the said ______ shall truly and without delay pay over to the State Treasurer all of the fees which it shall be his or her duty to collect and which are to be paid to the State Treasurer." The State shall cause proceedings to be brought on any of the bonds for the breach of the foregoing condition for the recovery of the penalty therein.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9012B Penalties for failure to collect and pay over fees.

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9012B. Penalties for failure to collect and pay over fees

(a) If any state row officer fails, neglects or refuses for 10 days to pay over all fees, costs, allowances and perquisites the officer receives and collects for use of the State, or fails to collect the fees required to be paid by law, or demands or receives from any person any fee or allowance greater than is provided by law, the officer shall be fined not more than $1,000 or imprisoned not more than 1 year, or both. Such officer shall also be liable in a civil action for the amount of such fees, costs, allowances and perquisites as the officer may have thus illegally withheld.

(b) Whenever any officer is convicted under this section, the officer's conviction shall operate as a forfeiture of the office, and the officer shall be removed from office by the Governor within 10 days from the date of such conviction.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9013B Bonds of state row officers.

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9013B. Bonds of state row officers

(a) Every state row officer elected or appointed for any county shall, at the next term of the Superior Court in that county, after the officer's election or appointment, before entering upon the duties of the office, become bound to the State with sufficient surety by a joint and several obligation in the penalty of $3,000 with condition "that if the above named ______ who has been duly elected (or appointed) to be ______ shall and do well and diligently execute the office of ______ as aforesaid and duly and faithfully fulfill and perform all the trusts and duties to the said office appertaining, and truly and without delay deliver to the officer's successor in office, the seal and all the books, records and papers belonging to said office safe and undefaced, and if the said ______ shall truly and without delay pay over to the State Treasurer all the fees which it shall be the officer's duty to collect and which are to be paid to the State Treasurer, then this obligation shall be void and of no effect, or else shall remain in full force and virtue."

(b) The obligations required by this section shall be forthwith delivered to the recorder of deeds in and for the county in which such officer sits to be recorded and filed.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9014B Cancellations of bonds.

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9014B. Cancellations of bonds

The several bonds and recognizances of the several officers provided for in this subchapter shall be cancelled 3 years after the expiration of the terms of office of the several officers and shall after such time cease to be a lien on any property of any kind of the several officers or their respective bondspersons.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9015B Satisfaction of bonds.

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9015B. Satisfaction of bonds

The bonds filed and recorded in the offices of the recorders of deeds in this State shall at the time designated in this subchapter be marked by the recorder "cancelled" and under the word "cancelled" the recorder shall sign the recorder's name as recorder and shall affix the official seal of office. The bond filed and recorded in the offices of the Prothonotaries of the Superior Courts in this State shall at the time designated in this subchapter be marked by the Prothonotary "cancelled" and under the word "cancelled" the Prothonotary shall sign the Prothonotary's name as Prothonotary and shall affix the official seal of office, and the original bonds shall be returned to the obligors, or if they are deceased, to their legal representatives.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9016B Violation of bond requirements; penalty.

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9016B. Violation of bond requirements; penalty

Whoever, being an officer within the provisions of this subchapter, neglects to comply with §§ 9013A-9015A of this title shall be fined not less than $500 nor more than $1,000, and shall, ipso facto, forfeit the office.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9017B Mileage payments.

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9017B. Mileage payments

The authorized mileage rate for officers or employees of the several counties who receive mileage from the State shall be 20 cents per mile.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9018B Posting of fee lists.

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9018B. Posting of fee lists

Every state row officer who keeps a public office shall post in some convenient and conspicuous place therein a printed or written list of the fees prescribed in this chapter, as they relate to the officer.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9019B Deputy Prothonotaries.

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9019B. Deputy Prothonotaries

(a) The state row officers each may select and employ 1 deputy Prothonotary who shall serve at the pleasure of the appointing officeholder. The provisions of this section shall not authorize any elected officeholder to increase the number of employees in any of the state row offices.

(b) The compensation to be paid the deputy Prothonotary shall be set by the appointing officeholder.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;

§ 9020B Jurisdiction.

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9020B. Jurisdiction

The Superior Court shall have jurisdiction of offenses under this chapter.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;






Subchapter II Deputies and Clerks

§ 9031B. Duties and responsibilities of officers appointing deputies and clerks

All deputies and clerks shall be under the control of the officer by whom they are selected and employed, who may discharge any such deputy or clerk at any time, subject to the provisions of any applicable collective bargaining agreement or personal rules. The officer shall be responsible for all the official acts, neglects and defaults of all deputies and clerks the officer employs.

66 Del. Laws, c. 185, § 14; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 167, § 1.;

§ 9032B Powers and duties of chief deputies.

The chief deputy or, if there is no chief deputy, the deputy employed by each of the officers shall be possessed of all the authority of their respective offices, and in the absence or disability of the duty elected officer, the chief deputy of such officer shall perform all duties of the office, until the vacancy so created shall be filled as required by the Constitution of the State.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;



§ 9032B. Powers and duties of chief deputies

The chief deputy or, if there is no chief deputy, the deputy employed by each of the officers shall be possessed of all the authority of their respective offices, and in the absence or disability of the duty elected officer, the chief deputy of such officer shall perform all duties of the office, until the vacancy so created shall be filled as required by the Constitution of the State.

66 Del. Laws, c. 185, § 14; 72 Del. Laws, c. 167, § 1.;









CHAPTER 90C. DEPARTMENT OF TECHNOLOGY AND INFORMATION

Subchapter I General Provisions

§ 9001C. Intent and purpose

The General Assembly finds and declares that the way it manages information technology will play a strong role in determining the future success of the State. Information technology resources in state government are valuable strategic assets belonging to the citizens of Delaware and must be managed accordingly. The development and implementation of a single, common, statewide technology direction is fundamental to every aspect of state government including strengthening economic development, expanding education opportunities and providing the most efficient delivery of services to the citizens of Delaware. The General Assembly further finds and declares that the creation of a new Department will best support the State in this endeavor to unify its technology strategy while identifying those solutions which will best improve service delivery to the citizens of Delaware.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9002C Establishment of the Department of Technology and Information.

A Department of Technology and Information is established to replace the Office of Information Services within the Executive Department, and shall have the powers, duties and functions vested in the Department by this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9003C Definitions.

For the purposes of this chapter:

(1) "CIO" means Chief Information Officer of the State.

(2) "Council" means Technology Investment Council.

(3) "Department" means the Department of Technology and Information.

(4) "State" means State of Delaware.

(5) "Technology" means computing and telecommunications systems, their supporting infrastructure and interconnectivity used to acquire, transport, process, analyze, store and disseminate information or data electronically. The term "technology" includes systems and equipment associated with e-government and Internet initiatives.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9004C General powers, duties and functions of the Department.

The Department, with the approval of the CIO, may enter into contracts with private entities to perform any of its enumerated duties that can be more efficiently performed in such manner. In addition, the Department of Technology and Information shall have the following powers, duties and functions:

(1) The powers and duties described in § 9001C;

(2) Implement statewide and interagency technology solutions, policies, standards and guidelines as recommended by the Technology Investment Council on an ongoing basis and the CIO, including, but not limited to, statewide technology and information architectures, statewide information technology plans, development life cycle methodologies, transport facilities, communications protocols, data and information sharing considerations, the technique of obtaining grants involving the State's informational resources and the overall coordination of information technology efforts undertaken by and between the various State agencies;

(3) Provide operations and production support to ensure the efficient and reliable operation of the State's computer and telecommunications network;

(4) Provide technical support and assistance to maintain control programs for computer operations, program development, telecommunications network operation and data base management;

(5) Evaluate the performance of technology systems and equipment;

(6) Provide analytical and programming support to maintain and upgrade existing technology systems, applications and programs;

(7) Provide facilities management of certain informational facilities, including certain office-support informational centers;

(8) Make studies of all facets of data/voice/image processing, word processing, computer and computer-related telecommunications, voice and radio telecommunications in state government, and systems that may have been or will be installed or are proposed to be installed, and all matters pertaining thereto, including review of systems and equipment installed or to be installed or of changes or additions in or to equipment in any or all of the various state agencies, regardless of size or of the method or source of funding;

(9) Responsibility for the development and coordination of new technology-based management or productivity improvement programs, along with the responsibility to establish statewide information systems and technology priorities for purposes of budgetary funding reviews by the Director of the Office of Management and Budget;

(10) Promote cooperation between the several state agencies, departments and institutions in order that work may be done by one agency for another agency and equipment and/or technical personnel in one agency may be made available to another agency, and promote such improvements as may be necessary in joint or cooperative data processing operations. The Chief Information Officer is authorized to purchase, lease or rent data processing equipment in the name of the Department of Technology and Information and to operate the equipment in providing services to 1 or more state agencies, departments and institutions. When, in the opinion of the Chief Information Officer, better and more efficient data processing services can be performed, the Department may enter into lease or purchase agreements in the acquiring or the use of any data processing equipment and use such equipment in a consolidated or cooperative program. When the Department acts as a cooperative or consolidated data processing operating agency, the cost of the operation shall be prorated among the state agencies utilizing the data processing services provided thereby. The Chief Information Officer shall decide on the number of data processing centers, including the size of each, and shall be empowered to pick the site or sites for the centers and the controlling agency;

(11) Any consolidated or cooperative plan approved by the Chief Information Officer shall be given effect. The Technology Investment Council shall adjudicate disputes in all matters pertaining to the division of cost of data processing operations among the several agencies, and shall resolve differences with respect to data sharing and access privileges among and between using/owning agencies. The Department of Technology and Information shall maintain as a paramount consideration the successful internal organization and duties of the several agencies so that efficiency existing in the agencies shall not be adversely affected or impaired by the decisions that are made;

(12) Provide consulting services to client agencies including, but not limited to, information technology planning, program budget planning for information technology initiatives, expertise in systems development life cycle methods, and access to technical information on emerging technologies;

(13) Provide staff support to the Technology Investment Council;

(14) Perform policies and procedures as directed by the CIO; and

(15) Develop an acceptable use policy for e-mail communications for every state executive branch agency.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13); 76 Del. Laws, c. 227, § 1.;

§ 9005C Communications powers, duties and functions.

(a) To provide for the development of an efficient and reliable communications system for joint use by departments, agencies and subdivisions of state government and effect maximum practical consolidation and joint use of existing and future communications facilities, equipment and services owned or used by the State and generally to obtain maximum practical economies by centralized coordination and budgetary control of all communications functions and activities of state government, the Department of Technology and Information shall:

(1) Approve and authorize all state government communications activities in accordance with this subchapter. The management control of and accountability for the use and operation of communications activities shall be a function of the using agency subject to the policies and intent of this subchapter. Expenditure of any funds, regardless of source, for unauthorized communications activities of any kind, by any agency, for any reason, or for communications activities not in compliance with the policies and intent of this subchapter shall be a violation of law punishable under the applicable statutes or regulations;

(2) Develop, coordinate, publish and administer a comprehensive state communications plan which shall provide for the maximum practical consolidation and joint use of existing and future communications systems, facilities, equipment and services by state government;

(3) Develop, coordinate, publish and administer standards, policies and procedures for identifying, justifying and documenting communications requirements of state government;

(4) Develop, coordinate, publish and administer policies and procedures for the use of communications facilities and services by state government;

(5) Design, procure, install and maintain or, if appropriate, contract for the design, installation and maintenance of communications systems, facilities, equipment and services for state government in accordance with the determinations directed by this subchapter;

(6) Apply for, receive and hold, or, if appropriate, assist agencies in applying for, receiving and holding such authorizations, licenses, permits and allocations of channels and frequencies as are necessary to carry out the purpose of this subchapter;

(7) Perform periodic audits of the communications facilities and activities of state agencies to ensure compliance with the policy and intent of this subchapter, and other applicable laws and regulations; and

(8) Perform such other duties in connection with the communications activities of the state government as may be directed by the Governor, or the General Assembly, or as may be required by existing or future state or federal statute.

(9) Develop, coordinate, publish and administer policies and procedures for the submission of a communications budget, which shall include all requirements of state government, including identification of detailed requirements by agency;

(10) Require that all state government agencies having communications requirements shall cooperate with and assist in the preparation of the communications budget; and

(11) Provide for emergency or unplanned communications requirements by presenting a detailed program item in a supplemental budget request. Justification for the budget request shall be the responsibility of the agency having such emergency or unplanned requirements.

(b) In addition to those communications powers, duties and function enumerated above, the Department shall:

(1) Cause a statewide telecommunications plan to be created, implemented and maintained;

(2) Monitor and control the execution of said plan;

(3) Review and approve all agency plans, and shall advise the Chief Information Officer and the Director of the Office of Management and Budget regarding budget requests and acquisitions, involving any telecommunications resources and activities;

(4) Report on status to the Technology Investment Council, as is required;

(5) Provide technical assistance and consultation to state agencies with regard to meeting agency needs for telecommunications goods and services;

(6) Coordinate telecommunications plans and activities with related statewide information technology functions; and

(7) Establish and promulgate standards, policies, guidelines and procedures concerning the development, implementation, acquisition and use of the State's communications facilities and assets.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9006C Requirements for agency technology projects.

(a) Within guidelines established by the Department of Technology and Information, no new technology project may be initiated by any department or agency unless covered by a formal project plan approved by the Department or agency head. Such plan will be in the form prescribed by the Chief Information Officer, but shall include in any case:

(1) A statement of work to be done, existing work to be modified or displaced;

(2) Total cost of system development and conversion effort including, but not limited to, systems analysis and programming costs, establishment of master files, testing, documentation, special equipment costs and all other costs, including full overhead;

(3) Savings or added operating costs that will result after conversion;

(4) Other advantages or reasons that justify the work;

(5) Source of funding of the work, including ongoing costs;

(6) Conformance with formal (or abbreviated, where applicable) information systems planning methodologies;

(7) Consideration of shared applications and data elements/bases;

(8) Consistency with budget submissions and planning components thereof; and

(9) Whether or not work is within scope of projects or initiatives envisioned when the current fiscal year budget was approved.

(b) No project is to be undertaken which is beyond the scope of work funded by the General Fund or a special fund. This paragraph applies to all telecommunications or computer or computer-related systems development performed by the Department of Technology and Information, a department or agency itself, or an outside contractor, and also applies to new technology programs or systems purchased or otherwise acquired and placed in use.

(c) All projects are to be signed by the Chief Information Officer and the concerned department or agency head, or their designees, before work is begun, except such relatively minor feasibility work required to prepare the project. Copies of all projects are to be provided to the Controller General and the Director of the Office of Management and Budget, who shall ensure that the Department of Technology and Information is included in reviews of agency information systems and technology tactical plans and technology budget requests. Within constraints established by the Director of the Office of Management and Budget and the Controller General, the Department of Technology and Information will provide an analysis of the technical feasibility, consistent with statewide technology strategy, and completeness and reasonableness of projected costs to develop and operate all agency projects submitted through the annual budget process. In support of all projects executed between the Department of Technology and Information and the concerned department or agency, the Department of Technology and Information shall provide or maintain staff support to the benefiting department or agency at the projected level of effort until the project work has been accomplished.

(d) Management control and policy direction over all aspects of computerized data requirements definition, data acquisition, data storage and dissemination, data retention and data retirement standards shall be the sole province of the Department of Technology and Information.

(e) The creation and maintenance of statewide data dictionary in which each element of data is defined, collection responsibilities are affixed, and data access by legitimate users clearly defined, shall likewise be the responsibility of the Department of Technology and Information.

(f) To those ends, no agency shall:

(1) Claim unreasonable proprietary ownership of public domain information needed by another agency in the performance of its lawful duties, except as specifically excluded by law; or

(2) Create a computerized database outside of guidelines established by the Department of Technology and Information.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9007C Chief Information Officer.

(a) The Administrator of the Department shall be the State's Chief Information Officer. The CIO shall be appointed by the Governor, with the advice and consent of the Senate, shall serve at the pleasure of the Governor, and receive a salary to be determined by the Governor and specified in the annual Operating Budget.

(b) In the event of a vacancy in the position of CIO, including the death, resignation, temporary incapacity, or removal of the CIO, and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as acting CIO.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9008C Powers, duties and functions of the CIO.

The following shall be the responsibilities and functions of the CIO:

(1) To act as the head administrator of the Department and to ensure that Department carries out all of its statutory duties;

(2) To act as the Governor's chief adviser on issues relating to technology;

(3) To serve as the Cabinet level executive for both the Department of Technology and Information;

(4) To develop partnerships with state agencies in executing agreed upon technology strategies, plans and projects by ensuring the timely delivery of quality technology solutions, products and services on a cost effective basis, including setting and maintaining appropriate standards and managing relationships with, and the performance of, selected third party technology vendors;

(5) To build, develop, motivate and retain a high performing team of technology professionals that will enable the State to achieve its technology vision, strategies and specific performance objectives;

(6) Supervise, direct and account for the administration and operation of the Department of Technology and Information and its subsections, facilities, functions and employees;

(7) Appoint personnel as may be necessary for the administration and operation of the Department of Technology and Information within such limitations as may be imposed by law;

(8) Establish, consolidate or abolish such sections within the Department of Technology and Information or transfer or combine the powers, duties and functions of the subsections within the Department of Technology and Information as the Chief Information Officer, with the approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department of Technology and Information shall be provided for and maintained;

(9) Make and enter into any and all contracts, agreements or stipulations for equipment, facilities and support services, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Chief Information Officer to be necessary in the performance of the functions of the Department of Technology and Information; and necessary legal services shall be provided pursuant to Chapter 25 of this title;

(10) Delegate any of the Chief Information Officer's powers, duties or functions to a manager, except the power to remove employees of the Department of Technology and Information or to determine their compensation;

(11) Establish and promulgate such rules and regulations governing the services and programs of the Department of Technology and Information and such other rules and regulations governing the administration and operation of the Department of Technology and Information as may be deemed necessary by the Chief Information Officer and which are not inconsistent with the federal and state law;

(12) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department of Technology and Information;

(13) Prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly as directed under this chapter;

(14) Coordinate the activities of the Department of Technology and Information with those of other State departments and agencies concerned with the services provided; and

(15) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department of Technology and Information and implement the purposes of this subchapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9009C Budgeting and financing.

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9002C. Establishment of the Department of Technology and Information

A Department of Technology and Information is established to replace the Office of Information Services within the Executive Department, and shall have the powers, duties and functions vested in the Department by this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9003C Definitions.

For the purposes of this chapter:

(1) "CIO" means Chief Information Officer of the State.

(2) "Council" means Technology Investment Council.

(3) "Department" means the Department of Technology and Information.

(4) "State" means State of Delaware.

(5) "Technology" means computing and telecommunications systems, their supporting infrastructure and interconnectivity used to acquire, transport, process, analyze, store and disseminate information or data electronically. The term "technology" includes systems and equipment associated with e-government and Internet initiatives.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9004C General powers, duties and functions of the Department.

The Department, with the approval of the CIO, may enter into contracts with private entities to perform any of its enumerated duties that can be more efficiently performed in such manner. In addition, the Department of Technology and Information shall have the following powers, duties and functions:

(1) The powers and duties described in § 9001C;

(2) Implement statewide and interagency technology solutions, policies, standards and guidelines as recommended by the Technology Investment Council on an ongoing basis and the CIO, including, but not limited to, statewide technology and information architectures, statewide information technology plans, development life cycle methodologies, transport facilities, communications protocols, data and information sharing considerations, the technique of obtaining grants involving the State's informational resources and the overall coordination of information technology efforts undertaken by and between the various State agencies;

(3) Provide operations and production support to ensure the efficient and reliable operation of the State's computer and telecommunications network;

(4) Provide technical support and assistance to maintain control programs for computer operations, program development, telecommunications network operation and data base management;

(5) Evaluate the performance of technology systems and equipment;

(6) Provide analytical and programming support to maintain and upgrade existing technology systems, applications and programs;

(7) Provide facilities management of certain informational facilities, including certain office-support informational centers;

(8) Make studies of all facets of data/voice/image processing, word processing, computer and computer-related telecommunications, voice and radio telecommunications in state government, and systems that may have been or will be installed or are proposed to be installed, and all matters pertaining thereto, including review of systems and equipment installed or to be installed or of changes or additions in or to equipment in any or all of the various state agencies, regardless of size or of the method or source of funding;

(9) Responsibility for the development and coordination of new technology-based management or productivity improvement programs, along with the responsibility to establish statewide information systems and technology priorities for purposes of budgetary funding reviews by the Director of the Office of Management and Budget;

(10) Promote cooperation between the several state agencies, departments and institutions in order that work may be done by one agency for another agency and equipment and/or technical personnel in one agency may be made available to another agency, and promote such improvements as may be necessary in joint or cooperative data processing operations. The Chief Information Officer is authorized to purchase, lease or rent data processing equipment in the name of the Department of Technology and Information and to operate the equipment in providing services to 1 or more state agencies, departments and institutions. When, in the opinion of the Chief Information Officer, better and more efficient data processing services can be performed, the Department may enter into lease or purchase agreements in the acquiring or the use of any data processing equipment and use such equipment in a consolidated or cooperative program. When the Department acts as a cooperative or consolidated data processing operating agency, the cost of the operation shall be prorated among the state agencies utilizing the data processing services provided thereby. The Chief Information Officer shall decide on the number of data processing centers, including the size of each, and shall be empowered to pick the site or sites for the centers and the controlling agency;

(11) Any consolidated or cooperative plan approved by the Chief Information Officer shall be given effect. The Technology Investment Council shall adjudicate disputes in all matters pertaining to the division of cost of data processing operations among the several agencies, and shall resolve differences with respect to data sharing and access privileges among and between using/owning agencies. The Department of Technology and Information shall maintain as a paramount consideration the successful internal organization and duties of the several agencies so that efficiency existing in the agencies shall not be adversely affected or impaired by the decisions that are made;

(12) Provide consulting services to client agencies including, but not limited to, information technology planning, program budget planning for information technology initiatives, expertise in systems development life cycle methods, and access to technical information on emerging technologies;

(13) Provide staff support to the Technology Investment Council;

(14) Perform policies and procedures as directed by the CIO; and

(15) Develop an acceptable use policy for e-mail communications for every state executive branch agency.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13); 76 Del. Laws, c. 227, § 1.;

§ 9005C Communications powers, duties and functions.

(a) To provide for the development of an efficient and reliable communications system for joint use by departments, agencies and subdivisions of state government and effect maximum practical consolidation and joint use of existing and future communications facilities, equipment and services owned or used by the State and generally to obtain maximum practical economies by centralized coordination and budgetary control of all communications functions and activities of state government, the Department of Technology and Information shall:

(1) Approve and authorize all state government communications activities in accordance with this subchapter. The management control of and accountability for the use and operation of communications activities shall be a function of the using agency subject to the policies and intent of this subchapter. Expenditure of any funds, regardless of source, for unauthorized communications activities of any kind, by any agency, for any reason, or for communications activities not in compliance with the policies and intent of this subchapter shall be a violation of law punishable under the applicable statutes or regulations;

(2) Develop, coordinate, publish and administer a comprehensive state communications plan which shall provide for the maximum practical consolidation and joint use of existing and future communications systems, facilities, equipment and services by state government;

(3) Develop, coordinate, publish and administer standards, policies and procedures for identifying, justifying and documenting communications requirements of state government;

(4) Develop, coordinate, publish and administer policies and procedures for the use of communications facilities and services by state government;

(5) Design, procure, install and maintain or, if appropriate, contract for the design, installation and maintenance of communications systems, facilities, equipment and services for state government in accordance with the determinations directed by this subchapter;

(6) Apply for, receive and hold, or, if appropriate, assist agencies in applying for, receiving and holding such authorizations, licenses, permits and allocations of channels and frequencies as are necessary to carry out the purpose of this subchapter;

(7) Perform periodic audits of the communications facilities and activities of state agencies to ensure compliance with the policy and intent of this subchapter, and other applicable laws and regulations; and

(8) Perform such other duties in connection with the communications activities of the state government as may be directed by the Governor, or the General Assembly, or as may be required by existing or future state or federal statute.

(9) Develop, coordinate, publish and administer policies and procedures for the submission of a communications budget, which shall include all requirements of state government, including identification of detailed requirements by agency;

(10) Require that all state government agencies having communications requirements shall cooperate with and assist in the preparation of the communications budget; and

(11) Provide for emergency or unplanned communications requirements by presenting a detailed program item in a supplemental budget request. Justification for the budget request shall be the responsibility of the agency having such emergency or unplanned requirements.

(b) In addition to those communications powers, duties and function enumerated above, the Department shall:

(1) Cause a statewide telecommunications plan to be created, implemented and maintained;

(2) Monitor and control the execution of said plan;

(3) Review and approve all agency plans, and shall advise the Chief Information Officer and the Director of the Office of Management and Budget regarding budget requests and acquisitions, involving any telecommunications resources and activities;

(4) Report on status to the Technology Investment Council, as is required;

(5) Provide technical assistance and consultation to state agencies with regard to meeting agency needs for telecommunications goods and services;

(6) Coordinate telecommunications plans and activities with related statewide information technology functions; and

(7) Establish and promulgate standards, policies, guidelines and procedures concerning the development, implementation, acquisition and use of the State's communications facilities and assets.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9006C Requirements for agency technology projects.

(a) Within guidelines established by the Department of Technology and Information, no new technology project may be initiated by any department or agency unless covered by a formal project plan approved by the Department or agency head. Such plan will be in the form prescribed by the Chief Information Officer, but shall include in any case:

(1) A statement of work to be done, existing work to be modified or displaced;

(2) Total cost of system development and conversion effort including, but not limited to, systems analysis and programming costs, establishment of master files, testing, documentation, special equipment costs and all other costs, including full overhead;

(3) Savings or added operating costs that will result after conversion;

(4) Other advantages or reasons that justify the work;

(5) Source of funding of the work, including ongoing costs;

(6) Conformance with formal (or abbreviated, where applicable) information systems planning methodologies;

(7) Consideration of shared applications and data elements/bases;

(8) Consistency with budget submissions and planning components thereof; and

(9) Whether or not work is within scope of projects or initiatives envisioned when the current fiscal year budget was approved.

(b) No project is to be undertaken which is beyond the scope of work funded by the General Fund or a special fund. This paragraph applies to all telecommunications or computer or computer-related systems development performed by the Department of Technology and Information, a department or agency itself, or an outside contractor, and also applies to new technology programs or systems purchased or otherwise acquired and placed in use.

(c) All projects are to be signed by the Chief Information Officer and the concerned department or agency head, or their designees, before work is begun, except such relatively minor feasibility work required to prepare the project. Copies of all projects are to be provided to the Controller General and the Director of the Office of Management and Budget, who shall ensure that the Department of Technology and Information is included in reviews of agency information systems and technology tactical plans and technology budget requests. Within constraints established by the Director of the Office of Management and Budget and the Controller General, the Department of Technology and Information will provide an analysis of the technical feasibility, consistent with statewide technology strategy, and completeness and reasonableness of projected costs to develop and operate all agency projects submitted through the annual budget process. In support of all projects executed between the Department of Technology and Information and the concerned department or agency, the Department of Technology and Information shall provide or maintain staff support to the benefiting department or agency at the projected level of effort until the project work has been accomplished.

(d) Management control and policy direction over all aspects of computerized data requirements definition, data acquisition, data storage and dissemination, data retention and data retirement standards shall be the sole province of the Department of Technology and Information.

(e) The creation and maintenance of statewide data dictionary in which each element of data is defined, collection responsibilities are affixed, and data access by legitimate users clearly defined, shall likewise be the responsibility of the Department of Technology and Information.

(f) To those ends, no agency shall:

(1) Claim unreasonable proprietary ownership of public domain information needed by another agency in the performance of its lawful duties, except as specifically excluded by law; or

(2) Create a computerized database outside of guidelines established by the Department of Technology and Information.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9007C Chief Information Officer.

(a) The Administrator of the Department shall be the State's Chief Information Officer. The CIO shall be appointed by the Governor, with the advice and consent of the Senate, shall serve at the pleasure of the Governor, and receive a salary to be determined by the Governor and specified in the annual Operating Budget.

(b) In the event of a vacancy in the position of CIO, including the death, resignation, temporary incapacity, or removal of the CIO, and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as acting CIO.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9008C Powers, duties and functions of the CIO.

The following shall be the responsibilities and functions of the CIO:

(1) To act as the head administrator of the Department and to ensure that Department carries out all of its statutory duties;

(2) To act as the Governor's chief adviser on issues relating to technology;

(3) To serve as the Cabinet level executive for both the Department of Technology and Information;

(4) To develop partnerships with state agencies in executing agreed upon technology strategies, plans and projects by ensuring the timely delivery of quality technology solutions, products and services on a cost effective basis, including setting and maintaining appropriate standards and managing relationships with, and the performance of, selected third party technology vendors;

(5) To build, develop, motivate and retain a high performing team of technology professionals that will enable the State to achieve its technology vision, strategies and specific performance objectives;

(6) Supervise, direct and account for the administration and operation of the Department of Technology and Information and its subsections, facilities, functions and employees;

(7) Appoint personnel as may be necessary for the administration and operation of the Department of Technology and Information within such limitations as may be imposed by law;

(8) Establish, consolidate or abolish such sections within the Department of Technology and Information or transfer or combine the powers, duties and functions of the subsections within the Department of Technology and Information as the Chief Information Officer, with the approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department of Technology and Information shall be provided for and maintained;

(9) Make and enter into any and all contracts, agreements or stipulations for equipment, facilities and support services, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Chief Information Officer to be necessary in the performance of the functions of the Department of Technology and Information; and necessary legal services shall be provided pursuant to Chapter 25 of this title;

(10) Delegate any of the Chief Information Officer's powers, duties or functions to a manager, except the power to remove employees of the Department of Technology and Information or to determine their compensation;

(11) Establish and promulgate such rules and regulations governing the services and programs of the Department of Technology and Information and such other rules and regulations governing the administration and operation of the Department of Technology and Information as may be deemed necessary by the Chief Information Officer and which are not inconsistent with the federal and state law;

(12) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department of Technology and Information;

(13) Prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly as directed under this chapter;

(14) Coordinate the activities of the Department of Technology and Information with those of other State departments and agencies concerned with the services provided; and

(15) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department of Technology and Information and implement the purposes of this subchapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9009C Budgeting and financing.

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9003C. Definitions

For the purposes of this chapter:

(1) "CIO" means Chief Information Officer of the State.

(2) "Council" means Technology Investment Council.

(3) "Department" means the Department of Technology and Information.

(4) "State" means State of Delaware.

(5) "Technology" means computing and telecommunications systems, their supporting infrastructure and interconnectivity used to acquire, transport, process, analyze, store and disseminate information or data electronically. The term "technology" includes systems and equipment associated with e-government and Internet initiatives.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9004C General powers, duties and functions of the Department.

The Department, with the approval of the CIO, may enter into contracts with private entities to perform any of its enumerated duties that can be more efficiently performed in such manner. In addition, the Department of Technology and Information shall have the following powers, duties and functions:

(1) The powers and duties described in § 9001C;

(2) Implement statewide and interagency technology solutions, policies, standards and guidelines as recommended by the Technology Investment Council on an ongoing basis and the CIO, including, but not limited to, statewide technology and information architectures, statewide information technology plans, development life cycle methodologies, transport facilities, communications protocols, data and information sharing considerations, the technique of obtaining grants involving the State's informational resources and the overall coordination of information technology efforts undertaken by and between the various State agencies;

(3) Provide operations and production support to ensure the efficient and reliable operation of the State's computer and telecommunications network;

(4) Provide technical support and assistance to maintain control programs for computer operations, program development, telecommunications network operation and data base management;

(5) Evaluate the performance of technology systems and equipment;

(6) Provide analytical and programming support to maintain and upgrade existing technology systems, applications and programs;

(7) Provide facilities management of certain informational facilities, including certain office-support informational centers;

(8) Make studies of all facets of data/voice/image processing, word processing, computer and computer-related telecommunications, voice and radio telecommunications in state government, and systems that may have been or will be installed or are proposed to be installed, and all matters pertaining thereto, including review of systems and equipment installed or to be installed or of changes or additions in or to equipment in any or all of the various state agencies, regardless of size or of the method or source of funding;

(9) Responsibility for the development and coordination of new technology-based management or productivity improvement programs, along with the responsibility to establish statewide information systems and technology priorities for purposes of budgetary funding reviews by the Director of the Office of Management and Budget;

(10) Promote cooperation between the several state agencies, departments and institutions in order that work may be done by one agency for another agency and equipment and/or technical personnel in one agency may be made available to another agency, and promote such improvements as may be necessary in joint or cooperative data processing operations. The Chief Information Officer is authorized to purchase, lease or rent data processing equipment in the name of the Department of Technology and Information and to operate the equipment in providing services to 1 or more state agencies, departments and institutions. When, in the opinion of the Chief Information Officer, better and more efficient data processing services can be performed, the Department may enter into lease or purchase agreements in the acquiring or the use of any data processing equipment and use such equipment in a consolidated or cooperative program. When the Department acts as a cooperative or consolidated data processing operating agency, the cost of the operation shall be prorated among the state agencies utilizing the data processing services provided thereby. The Chief Information Officer shall decide on the number of data processing centers, including the size of each, and shall be empowered to pick the site or sites for the centers and the controlling agency;

(11) Any consolidated or cooperative plan approved by the Chief Information Officer shall be given effect. The Technology Investment Council shall adjudicate disputes in all matters pertaining to the division of cost of data processing operations among the several agencies, and shall resolve differences with respect to data sharing and access privileges among and between using/owning agencies. The Department of Technology and Information shall maintain as a paramount consideration the successful internal organization and duties of the several agencies so that efficiency existing in the agencies shall not be adversely affected or impaired by the decisions that are made;

(12) Provide consulting services to client agencies including, but not limited to, information technology planning, program budget planning for information technology initiatives, expertise in systems development life cycle methods, and access to technical information on emerging technologies;

(13) Provide staff support to the Technology Investment Council;

(14) Perform policies and procedures as directed by the CIO; and

(15) Develop an acceptable use policy for e-mail communications for every state executive branch agency.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13); 76 Del. Laws, c. 227, § 1.;

§ 9005C Communications powers, duties and functions.

(a) To provide for the development of an efficient and reliable communications system for joint use by departments, agencies and subdivisions of state government and effect maximum practical consolidation and joint use of existing and future communications facilities, equipment and services owned or used by the State and generally to obtain maximum practical economies by centralized coordination and budgetary control of all communications functions and activities of state government, the Department of Technology and Information shall:

(1) Approve and authorize all state government communications activities in accordance with this subchapter. The management control of and accountability for the use and operation of communications activities shall be a function of the using agency subject to the policies and intent of this subchapter. Expenditure of any funds, regardless of source, for unauthorized communications activities of any kind, by any agency, for any reason, or for communications activities not in compliance with the policies and intent of this subchapter shall be a violation of law punishable under the applicable statutes or regulations;

(2) Develop, coordinate, publish and administer a comprehensive state communications plan which shall provide for the maximum practical consolidation and joint use of existing and future communications systems, facilities, equipment and services by state government;

(3) Develop, coordinate, publish and administer standards, policies and procedures for identifying, justifying and documenting communications requirements of state government;

(4) Develop, coordinate, publish and administer policies and procedures for the use of communications facilities and services by state government;

(5) Design, procure, install and maintain or, if appropriate, contract for the design, installation and maintenance of communications systems, facilities, equipment and services for state government in accordance with the determinations directed by this subchapter;

(6) Apply for, receive and hold, or, if appropriate, assist agencies in applying for, receiving and holding such authorizations, licenses, permits and allocations of channels and frequencies as are necessary to carry out the purpose of this subchapter;

(7) Perform periodic audits of the communications facilities and activities of state agencies to ensure compliance with the policy and intent of this subchapter, and other applicable laws and regulations; and

(8) Perform such other duties in connection with the communications activities of the state government as may be directed by the Governor, or the General Assembly, or as may be required by existing or future state or federal statute.

(9) Develop, coordinate, publish and administer policies and procedures for the submission of a communications budget, which shall include all requirements of state government, including identification of detailed requirements by agency;

(10) Require that all state government agencies having communications requirements shall cooperate with and assist in the preparation of the communications budget; and

(11) Provide for emergency or unplanned communications requirements by presenting a detailed program item in a supplemental budget request. Justification for the budget request shall be the responsibility of the agency having such emergency or unplanned requirements.

(b) In addition to those communications powers, duties and function enumerated above, the Department shall:

(1) Cause a statewide telecommunications plan to be created, implemented and maintained;

(2) Monitor and control the execution of said plan;

(3) Review and approve all agency plans, and shall advise the Chief Information Officer and the Director of the Office of Management and Budget regarding budget requests and acquisitions, involving any telecommunications resources and activities;

(4) Report on status to the Technology Investment Council, as is required;

(5) Provide technical assistance and consultation to state agencies with regard to meeting agency needs for telecommunications goods and services;

(6) Coordinate telecommunications plans and activities with related statewide information technology functions; and

(7) Establish and promulgate standards, policies, guidelines and procedures concerning the development, implementation, acquisition and use of the State's communications facilities and assets.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9006C Requirements for agency technology projects.

(a) Within guidelines established by the Department of Technology and Information, no new technology project may be initiated by any department or agency unless covered by a formal project plan approved by the Department or agency head. Such plan will be in the form prescribed by the Chief Information Officer, but shall include in any case:

(1) A statement of work to be done, existing work to be modified or displaced;

(2) Total cost of system development and conversion effort including, but not limited to, systems analysis and programming costs, establishment of master files, testing, documentation, special equipment costs and all other costs, including full overhead;

(3) Savings or added operating costs that will result after conversion;

(4) Other advantages or reasons that justify the work;

(5) Source of funding of the work, including ongoing costs;

(6) Conformance with formal (or abbreviated, where applicable) information systems planning methodologies;

(7) Consideration of shared applications and data elements/bases;

(8) Consistency with budget submissions and planning components thereof; and

(9) Whether or not work is within scope of projects or initiatives envisioned when the current fiscal year budget was approved.

(b) No project is to be undertaken which is beyond the scope of work funded by the General Fund or a special fund. This paragraph applies to all telecommunications or computer or computer-related systems development performed by the Department of Technology and Information, a department or agency itself, or an outside contractor, and also applies to new technology programs or systems purchased or otherwise acquired and placed in use.

(c) All projects are to be signed by the Chief Information Officer and the concerned department or agency head, or their designees, before work is begun, except such relatively minor feasibility work required to prepare the project. Copies of all projects are to be provided to the Controller General and the Director of the Office of Management and Budget, who shall ensure that the Department of Technology and Information is included in reviews of agency information systems and technology tactical plans and technology budget requests. Within constraints established by the Director of the Office of Management and Budget and the Controller General, the Department of Technology and Information will provide an analysis of the technical feasibility, consistent with statewide technology strategy, and completeness and reasonableness of projected costs to develop and operate all agency projects submitted through the annual budget process. In support of all projects executed between the Department of Technology and Information and the concerned department or agency, the Department of Technology and Information shall provide or maintain staff support to the benefiting department or agency at the projected level of effort until the project work has been accomplished.

(d) Management control and policy direction over all aspects of computerized data requirements definition, data acquisition, data storage and dissemination, data retention and data retirement standards shall be the sole province of the Department of Technology and Information.

(e) The creation and maintenance of statewide data dictionary in which each element of data is defined, collection responsibilities are affixed, and data access by legitimate users clearly defined, shall likewise be the responsibility of the Department of Technology and Information.

(f) To those ends, no agency shall:

(1) Claim unreasonable proprietary ownership of public domain information needed by another agency in the performance of its lawful duties, except as specifically excluded by law; or

(2) Create a computerized database outside of guidelines established by the Department of Technology and Information.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9007C Chief Information Officer.

(a) The Administrator of the Department shall be the State's Chief Information Officer. The CIO shall be appointed by the Governor, with the advice and consent of the Senate, shall serve at the pleasure of the Governor, and receive a salary to be determined by the Governor and specified in the annual Operating Budget.

(b) In the event of a vacancy in the position of CIO, including the death, resignation, temporary incapacity, or removal of the CIO, and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as acting CIO.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9008C Powers, duties and functions of the CIO.

The following shall be the responsibilities and functions of the CIO:

(1) To act as the head administrator of the Department and to ensure that Department carries out all of its statutory duties;

(2) To act as the Governor's chief adviser on issues relating to technology;

(3) To serve as the Cabinet level executive for both the Department of Technology and Information;

(4) To develop partnerships with state agencies in executing agreed upon technology strategies, plans and projects by ensuring the timely delivery of quality technology solutions, products and services on a cost effective basis, including setting and maintaining appropriate standards and managing relationships with, and the performance of, selected third party technology vendors;

(5) To build, develop, motivate and retain a high performing team of technology professionals that will enable the State to achieve its technology vision, strategies and specific performance objectives;

(6) Supervise, direct and account for the administration and operation of the Department of Technology and Information and its subsections, facilities, functions and employees;

(7) Appoint personnel as may be necessary for the administration and operation of the Department of Technology and Information within such limitations as may be imposed by law;

(8) Establish, consolidate or abolish such sections within the Department of Technology and Information or transfer or combine the powers, duties and functions of the subsections within the Department of Technology and Information as the Chief Information Officer, with the approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department of Technology and Information shall be provided for and maintained;

(9) Make and enter into any and all contracts, agreements or stipulations for equipment, facilities and support services, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Chief Information Officer to be necessary in the performance of the functions of the Department of Technology and Information; and necessary legal services shall be provided pursuant to Chapter 25 of this title;

(10) Delegate any of the Chief Information Officer's powers, duties or functions to a manager, except the power to remove employees of the Department of Technology and Information or to determine their compensation;

(11) Establish and promulgate such rules and regulations governing the services and programs of the Department of Technology and Information and such other rules and regulations governing the administration and operation of the Department of Technology and Information as may be deemed necessary by the Chief Information Officer and which are not inconsistent with the federal and state law;

(12) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department of Technology and Information;

(13) Prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly as directed under this chapter;

(14) Coordinate the activities of the Department of Technology and Information with those of other State departments and agencies concerned with the services provided; and

(15) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department of Technology and Information and implement the purposes of this subchapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9009C Budgeting and financing.

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9004C. General powers, duties and functions of the Department

The Department, with the approval of the CIO, may enter into contracts with private entities to perform any of its enumerated duties that can be more efficiently performed in such manner. In addition, the Department of Technology and Information shall have the following powers, duties and functions:

(1) The powers and duties described in § 9001C;

(2) Implement statewide and interagency technology solutions, policies, standards and guidelines as recommended by the Technology Investment Council on an ongoing basis and the CIO, including, but not limited to, statewide technology and information architectures, statewide information technology plans, development life cycle methodologies, transport facilities, communications protocols, data and information sharing considerations, the technique of obtaining grants involving the State's informational resources and the overall coordination of information technology efforts undertaken by and between the various State agencies;

(3) Provide operations and production support to ensure the efficient and reliable operation of the State's computer and telecommunications network;

(4) Provide technical support and assistance to maintain control programs for computer operations, program development, telecommunications network operation and data base management;

(5) Evaluate the performance of technology systems and equipment;

(6) Provide analytical and programming support to maintain and upgrade existing technology systems, applications and programs;

(7) Provide facilities management of certain informational facilities, including certain office-support informational centers;

(8) Make studies of all facets of data/voice/image processing, word processing, computer and computer-related telecommunications, voice and radio telecommunications in state government, and systems that may have been or will be installed or are proposed to be installed, and all matters pertaining thereto, including review of systems and equipment installed or to be installed or of changes or additions in or to equipment in any or all of the various state agencies, regardless of size or of the method or source of funding;

(9) Responsibility for the development and coordination of new technology-based management or productivity improvement programs, along with the responsibility to establish statewide information systems and technology priorities for purposes of budgetary funding reviews by the Director of the Office of Management and Budget;

(10) Promote cooperation between the several state agencies, departments and institutions in order that work may be done by one agency for another agency and equipment and/or technical personnel in one agency may be made available to another agency, and promote such improvements as may be necessary in joint or cooperative data processing operations. The Chief Information Officer is authorized to purchase, lease or rent data processing equipment in the name of the Department of Technology and Information and to operate the equipment in providing services to 1 or more state agencies, departments and institutions. When, in the opinion of the Chief Information Officer, better and more efficient data processing services can be performed, the Department may enter into lease or purchase agreements in the acquiring or the use of any data processing equipment and use such equipment in a consolidated or cooperative program. When the Department acts as a cooperative or consolidated data processing operating agency, the cost of the operation shall be prorated among the state agencies utilizing the data processing services provided thereby. The Chief Information Officer shall decide on the number of data processing centers, including the size of each, and shall be empowered to pick the site or sites for the centers and the controlling agency;

(11) Any consolidated or cooperative plan approved by the Chief Information Officer shall be given effect. The Technology Investment Council shall adjudicate disputes in all matters pertaining to the division of cost of data processing operations among the several agencies, and shall resolve differences with respect to data sharing and access privileges among and between using/owning agencies. The Department of Technology and Information shall maintain as a paramount consideration the successful internal organization and duties of the several agencies so that efficiency existing in the agencies shall not be adversely affected or impaired by the decisions that are made;

(12) Provide consulting services to client agencies including, but not limited to, information technology planning, program budget planning for information technology initiatives, expertise in systems development life cycle methods, and access to technical information on emerging technologies;

(13) Provide staff support to the Technology Investment Council;

(14) Perform policies and procedures as directed by the CIO; and

(15) Develop an acceptable use policy for e-mail communications for every state executive branch agency.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13); 76 Del. Laws, c. 227, § 1.;

§ 9005C Communications powers, duties and functions.

(a) To provide for the development of an efficient and reliable communications system for joint use by departments, agencies and subdivisions of state government and effect maximum practical consolidation and joint use of existing and future communications facilities, equipment and services owned or used by the State and generally to obtain maximum practical economies by centralized coordination and budgetary control of all communications functions and activities of state government, the Department of Technology and Information shall:

(1) Approve and authorize all state government communications activities in accordance with this subchapter. The management control of and accountability for the use and operation of communications activities shall be a function of the using agency subject to the policies and intent of this subchapter. Expenditure of any funds, regardless of source, for unauthorized communications activities of any kind, by any agency, for any reason, or for communications activities not in compliance with the policies and intent of this subchapter shall be a violation of law punishable under the applicable statutes or regulations;

(2) Develop, coordinate, publish and administer a comprehensive state communications plan which shall provide for the maximum practical consolidation and joint use of existing and future communications systems, facilities, equipment and services by state government;

(3) Develop, coordinate, publish and administer standards, policies and procedures for identifying, justifying and documenting communications requirements of state government;

(4) Develop, coordinate, publish and administer policies and procedures for the use of communications facilities and services by state government;

(5) Design, procure, install and maintain or, if appropriate, contract for the design, installation and maintenance of communications systems, facilities, equipment and services for state government in accordance with the determinations directed by this subchapter;

(6) Apply for, receive and hold, or, if appropriate, assist agencies in applying for, receiving and holding such authorizations, licenses, permits and allocations of channels and frequencies as are necessary to carry out the purpose of this subchapter;

(7) Perform periodic audits of the communications facilities and activities of state agencies to ensure compliance with the policy and intent of this subchapter, and other applicable laws and regulations; and

(8) Perform such other duties in connection with the communications activities of the state government as may be directed by the Governor, or the General Assembly, or as may be required by existing or future state or federal statute.

(9) Develop, coordinate, publish and administer policies and procedures for the submission of a communications budget, which shall include all requirements of state government, including identification of detailed requirements by agency;

(10) Require that all state government agencies having communications requirements shall cooperate with and assist in the preparation of the communications budget; and

(11) Provide for emergency or unplanned communications requirements by presenting a detailed program item in a supplemental budget request. Justification for the budget request shall be the responsibility of the agency having such emergency or unplanned requirements.

(b) In addition to those communications powers, duties and function enumerated above, the Department shall:

(1) Cause a statewide telecommunications plan to be created, implemented and maintained;

(2) Monitor and control the execution of said plan;

(3) Review and approve all agency plans, and shall advise the Chief Information Officer and the Director of the Office of Management and Budget regarding budget requests and acquisitions, involving any telecommunications resources and activities;

(4) Report on status to the Technology Investment Council, as is required;

(5) Provide technical assistance and consultation to state agencies with regard to meeting agency needs for telecommunications goods and services;

(6) Coordinate telecommunications plans and activities with related statewide information technology functions; and

(7) Establish and promulgate standards, policies, guidelines and procedures concerning the development, implementation, acquisition and use of the State's communications facilities and assets.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9006C Requirements for agency technology projects.

(a) Within guidelines established by the Department of Technology and Information, no new technology project may be initiated by any department or agency unless covered by a formal project plan approved by the Department or agency head. Such plan will be in the form prescribed by the Chief Information Officer, but shall include in any case:

(1) A statement of work to be done, existing work to be modified or displaced;

(2) Total cost of system development and conversion effort including, but not limited to, systems analysis and programming costs, establishment of master files, testing, documentation, special equipment costs and all other costs, including full overhead;

(3) Savings or added operating costs that will result after conversion;

(4) Other advantages or reasons that justify the work;

(5) Source of funding of the work, including ongoing costs;

(6) Conformance with formal (or abbreviated, where applicable) information systems planning methodologies;

(7) Consideration of shared applications and data elements/bases;

(8) Consistency with budget submissions and planning components thereof; and

(9) Whether or not work is within scope of projects or initiatives envisioned when the current fiscal year budget was approved.

(b) No project is to be undertaken which is beyond the scope of work funded by the General Fund or a special fund. This paragraph applies to all telecommunications or computer or computer-related systems development performed by the Department of Technology and Information, a department or agency itself, or an outside contractor, and also applies to new technology programs or systems purchased or otherwise acquired and placed in use.

(c) All projects are to be signed by the Chief Information Officer and the concerned department or agency head, or their designees, before work is begun, except such relatively minor feasibility work required to prepare the project. Copies of all projects are to be provided to the Controller General and the Director of the Office of Management and Budget, who shall ensure that the Department of Technology and Information is included in reviews of agency information systems and technology tactical plans and technology budget requests. Within constraints established by the Director of the Office of Management and Budget and the Controller General, the Department of Technology and Information will provide an analysis of the technical feasibility, consistent with statewide technology strategy, and completeness and reasonableness of projected costs to develop and operate all agency projects submitted through the annual budget process. In support of all projects executed between the Department of Technology and Information and the concerned department or agency, the Department of Technology and Information shall provide or maintain staff support to the benefiting department or agency at the projected level of effort until the project work has been accomplished.

(d) Management control and policy direction over all aspects of computerized data requirements definition, data acquisition, data storage and dissemination, data retention and data retirement standards shall be the sole province of the Department of Technology and Information.

(e) The creation and maintenance of statewide data dictionary in which each element of data is defined, collection responsibilities are affixed, and data access by legitimate users clearly defined, shall likewise be the responsibility of the Department of Technology and Information.

(f) To those ends, no agency shall:

(1) Claim unreasonable proprietary ownership of public domain information needed by another agency in the performance of its lawful duties, except as specifically excluded by law; or

(2) Create a computerized database outside of guidelines established by the Department of Technology and Information.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9007C Chief Information Officer.

(a) The Administrator of the Department shall be the State's Chief Information Officer. The CIO shall be appointed by the Governor, with the advice and consent of the Senate, shall serve at the pleasure of the Governor, and receive a salary to be determined by the Governor and specified in the annual Operating Budget.

(b) In the event of a vacancy in the position of CIO, including the death, resignation, temporary incapacity, or removal of the CIO, and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as acting CIO.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9008C Powers, duties and functions of the CIO.

The following shall be the responsibilities and functions of the CIO:

(1) To act as the head administrator of the Department and to ensure that Department carries out all of its statutory duties;

(2) To act as the Governor's chief adviser on issues relating to technology;

(3) To serve as the Cabinet level executive for both the Department of Technology and Information;

(4) To develop partnerships with state agencies in executing agreed upon technology strategies, plans and projects by ensuring the timely delivery of quality technology solutions, products and services on a cost effective basis, including setting and maintaining appropriate standards and managing relationships with, and the performance of, selected third party technology vendors;

(5) To build, develop, motivate and retain a high performing team of technology professionals that will enable the State to achieve its technology vision, strategies and specific performance objectives;

(6) Supervise, direct and account for the administration and operation of the Department of Technology and Information and its subsections, facilities, functions and employees;

(7) Appoint personnel as may be necessary for the administration and operation of the Department of Technology and Information within such limitations as may be imposed by law;

(8) Establish, consolidate or abolish such sections within the Department of Technology and Information or transfer or combine the powers, duties and functions of the subsections within the Department of Technology and Information as the Chief Information Officer, with the approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department of Technology and Information shall be provided for and maintained;

(9) Make and enter into any and all contracts, agreements or stipulations for equipment, facilities and support services, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Chief Information Officer to be necessary in the performance of the functions of the Department of Technology and Information; and necessary legal services shall be provided pursuant to Chapter 25 of this title;

(10) Delegate any of the Chief Information Officer's powers, duties or functions to a manager, except the power to remove employees of the Department of Technology and Information or to determine their compensation;

(11) Establish and promulgate such rules and regulations governing the services and programs of the Department of Technology and Information and such other rules and regulations governing the administration and operation of the Department of Technology and Information as may be deemed necessary by the Chief Information Officer and which are not inconsistent with the federal and state law;

(12) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department of Technology and Information;

(13) Prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly as directed under this chapter;

(14) Coordinate the activities of the Department of Technology and Information with those of other State departments and agencies concerned with the services provided; and

(15) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department of Technology and Information and implement the purposes of this subchapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9009C Budgeting and financing.

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9005C. Communications powers, duties and functions

(a) To provide for the development of an efficient and reliable communications system for joint use by departments, agencies and subdivisions of state government and effect maximum practical consolidation and joint use of existing and future communications facilities, equipment and services owned or used by the State and generally to obtain maximum practical economies by centralized coordination and budgetary control of all communications functions and activities of state government, the Department of Technology and Information shall:

(1) Approve and authorize all state government communications activities in accordance with this subchapter. The management control of and accountability for the use and operation of communications activities shall be a function of the using agency subject to the policies and intent of this subchapter. Expenditure of any funds, regardless of source, for unauthorized communications activities of any kind, by any agency, for any reason, or for communications activities not in compliance with the policies and intent of this subchapter shall be a violation of law punishable under the applicable statutes or regulations;

(2) Develop, coordinate, publish and administer a comprehensive state communications plan which shall provide for the maximum practical consolidation and joint use of existing and future communications systems, facilities, equipment and services by state government;

(3) Develop, coordinate, publish and administer standards, policies and procedures for identifying, justifying and documenting communications requirements of state government;

(4) Develop, coordinate, publish and administer policies and procedures for the use of communications facilities and services by state government;

(5) Design, procure, install and maintain or, if appropriate, contract for the design, installation and maintenance of communications systems, facilities, equipment and services for state government in accordance with the determinations directed by this subchapter;

(6) Apply for, receive and hold, or, if appropriate, assist agencies in applying for, receiving and holding such authorizations, licenses, permits and allocations of channels and frequencies as are necessary to carry out the purpose of this subchapter;

(7) Perform periodic audits of the communications facilities and activities of state agencies to ensure compliance with the policy and intent of this subchapter, and other applicable laws and regulations; and

(8) Perform such other duties in connection with the communications activities of the state government as may be directed by the Governor, or the General Assembly, or as may be required by existing or future state or federal statute.

(9) Develop, coordinate, publish and administer policies and procedures for the submission of a communications budget, which shall include all requirements of state government, including identification of detailed requirements by agency;

(10) Require that all state government agencies having communications requirements shall cooperate with and assist in the preparation of the communications budget; and

(11) Provide for emergency or unplanned communications requirements by presenting a detailed program item in a supplemental budget request. Justification for the budget request shall be the responsibility of the agency having such emergency or unplanned requirements.

(b) In addition to those communications powers, duties and function enumerated above, the Department shall:

(1) Cause a statewide telecommunications plan to be created, implemented and maintained;

(2) Monitor and control the execution of said plan;

(3) Review and approve all agency plans, and shall advise the Chief Information Officer and the Director of the Office of Management and Budget regarding budget requests and acquisitions, involving any telecommunications resources and activities;

(4) Report on status to the Technology Investment Council, as is required;

(5) Provide technical assistance and consultation to state agencies with regard to meeting agency needs for telecommunications goods and services;

(6) Coordinate telecommunications plans and activities with related statewide information technology functions; and

(7) Establish and promulgate standards, policies, guidelines and procedures concerning the development, implementation, acquisition and use of the State's communications facilities and assets.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9006C Requirements for agency technology projects.

(a) Within guidelines established by the Department of Technology and Information, no new technology project may be initiated by any department or agency unless covered by a formal project plan approved by the Department or agency head. Such plan will be in the form prescribed by the Chief Information Officer, but shall include in any case:

(1) A statement of work to be done, existing work to be modified or displaced;

(2) Total cost of system development and conversion effort including, but not limited to, systems analysis and programming costs, establishment of master files, testing, documentation, special equipment costs and all other costs, including full overhead;

(3) Savings or added operating costs that will result after conversion;

(4) Other advantages or reasons that justify the work;

(5) Source of funding of the work, including ongoing costs;

(6) Conformance with formal (or abbreviated, where applicable) information systems planning methodologies;

(7) Consideration of shared applications and data elements/bases;

(8) Consistency with budget submissions and planning components thereof; and

(9) Whether or not work is within scope of projects or initiatives envisioned when the current fiscal year budget was approved.

(b) No project is to be undertaken which is beyond the scope of work funded by the General Fund or a special fund. This paragraph applies to all telecommunications or computer or computer-related systems development performed by the Department of Technology and Information, a department or agency itself, or an outside contractor, and also applies to new technology programs or systems purchased or otherwise acquired and placed in use.

(c) All projects are to be signed by the Chief Information Officer and the concerned department or agency head, or their designees, before work is begun, except such relatively minor feasibility work required to prepare the project. Copies of all projects are to be provided to the Controller General and the Director of the Office of Management and Budget, who shall ensure that the Department of Technology and Information is included in reviews of agency information systems and technology tactical plans and technology budget requests. Within constraints established by the Director of the Office of Management and Budget and the Controller General, the Department of Technology and Information will provide an analysis of the technical feasibility, consistent with statewide technology strategy, and completeness and reasonableness of projected costs to develop and operate all agency projects submitted through the annual budget process. In support of all projects executed between the Department of Technology and Information and the concerned department or agency, the Department of Technology and Information shall provide or maintain staff support to the benefiting department or agency at the projected level of effort until the project work has been accomplished.

(d) Management control and policy direction over all aspects of computerized data requirements definition, data acquisition, data storage and dissemination, data retention and data retirement standards shall be the sole province of the Department of Technology and Information.

(e) The creation and maintenance of statewide data dictionary in which each element of data is defined, collection responsibilities are affixed, and data access by legitimate users clearly defined, shall likewise be the responsibility of the Department of Technology and Information.

(f) To those ends, no agency shall:

(1) Claim unreasonable proprietary ownership of public domain information needed by another agency in the performance of its lawful duties, except as specifically excluded by law; or

(2) Create a computerized database outside of guidelines established by the Department of Technology and Information.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9007C Chief Information Officer.

(a) The Administrator of the Department shall be the State's Chief Information Officer. The CIO shall be appointed by the Governor, with the advice and consent of the Senate, shall serve at the pleasure of the Governor, and receive a salary to be determined by the Governor and specified in the annual Operating Budget.

(b) In the event of a vacancy in the position of CIO, including the death, resignation, temporary incapacity, or removal of the CIO, and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as acting CIO.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9008C Powers, duties and functions of the CIO.

The following shall be the responsibilities and functions of the CIO:

(1) To act as the head administrator of the Department and to ensure that Department carries out all of its statutory duties;

(2) To act as the Governor's chief adviser on issues relating to technology;

(3) To serve as the Cabinet level executive for both the Department of Technology and Information;

(4) To develop partnerships with state agencies in executing agreed upon technology strategies, plans and projects by ensuring the timely delivery of quality technology solutions, products and services on a cost effective basis, including setting and maintaining appropriate standards and managing relationships with, and the performance of, selected third party technology vendors;

(5) To build, develop, motivate and retain a high performing team of technology professionals that will enable the State to achieve its technology vision, strategies and specific performance objectives;

(6) Supervise, direct and account for the administration and operation of the Department of Technology and Information and its subsections, facilities, functions and employees;

(7) Appoint personnel as may be necessary for the administration and operation of the Department of Technology and Information within such limitations as may be imposed by law;

(8) Establish, consolidate or abolish such sections within the Department of Technology and Information or transfer or combine the powers, duties and functions of the subsections within the Department of Technology and Information as the Chief Information Officer, with the approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department of Technology and Information shall be provided for and maintained;

(9) Make and enter into any and all contracts, agreements or stipulations for equipment, facilities and support services, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Chief Information Officer to be necessary in the performance of the functions of the Department of Technology and Information; and necessary legal services shall be provided pursuant to Chapter 25 of this title;

(10) Delegate any of the Chief Information Officer's powers, duties or functions to a manager, except the power to remove employees of the Department of Technology and Information or to determine their compensation;

(11) Establish and promulgate such rules and regulations governing the services and programs of the Department of Technology and Information and such other rules and regulations governing the administration and operation of the Department of Technology and Information as may be deemed necessary by the Chief Information Officer and which are not inconsistent with the federal and state law;

(12) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department of Technology and Information;

(13) Prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly as directed under this chapter;

(14) Coordinate the activities of the Department of Technology and Information with those of other State departments and agencies concerned with the services provided; and

(15) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department of Technology and Information and implement the purposes of this subchapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9009C Budgeting and financing.

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9006C. Requirements for agency technology projects

(a) Within guidelines established by the Department of Technology and Information, no new technology project may be initiated by any department or agency unless covered by a formal project plan approved by the Department or agency head. Such plan will be in the form prescribed by the Chief Information Officer, but shall include in any case:

(1) A statement of work to be done, existing work to be modified or displaced;

(2) Total cost of system development and conversion effort including, but not limited to, systems analysis and programming costs, establishment of master files, testing, documentation, special equipment costs and all other costs, including full overhead;

(3) Savings or added operating costs that will result after conversion;

(4) Other advantages or reasons that justify the work;

(5) Source of funding of the work, including ongoing costs;

(6) Conformance with formal (or abbreviated, where applicable) information systems planning methodologies;

(7) Consideration of shared applications and data elements/bases;

(8) Consistency with budget submissions and planning components thereof; and

(9) Whether or not work is within scope of projects or initiatives envisioned when the current fiscal year budget was approved.

(b) No project is to be undertaken which is beyond the scope of work funded by the General Fund or a special fund. This paragraph applies to all telecommunications or computer or computer-related systems development performed by the Department of Technology and Information, a department or agency itself, or an outside contractor, and also applies to new technology programs or systems purchased or otherwise acquired and placed in use.

(c) All projects are to be signed by the Chief Information Officer and the concerned department or agency head, or their designees, before work is begun, except such relatively minor feasibility work required to prepare the project. Copies of all projects are to be provided to the Controller General and the Director of the Office of Management and Budget, who shall ensure that the Department of Technology and Information is included in reviews of agency information systems and technology tactical plans and technology budget requests. Within constraints established by the Director of the Office of Management and Budget and the Controller General, the Department of Technology and Information will provide an analysis of the technical feasibility, consistent with statewide technology strategy, and completeness and reasonableness of projected costs to develop and operate all agency projects submitted through the annual budget process. In support of all projects executed between the Department of Technology and Information and the concerned department or agency, the Department of Technology and Information shall provide or maintain staff support to the benefiting department or agency at the projected level of effort until the project work has been accomplished.

(d) Management control and policy direction over all aspects of computerized data requirements definition, data acquisition, data storage and dissemination, data retention and data retirement standards shall be the sole province of the Department of Technology and Information.

(e) The creation and maintenance of statewide data dictionary in which each element of data is defined, collection responsibilities are affixed, and data access by legitimate users clearly defined, shall likewise be the responsibility of the Department of Technology and Information.

(f) To those ends, no agency shall:

(1) Claim unreasonable proprietary ownership of public domain information needed by another agency in the performance of its lawful duties, except as specifically excluded by law; or

(2) Create a computerized database outside of guidelines established by the Department of Technology and Information.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9007C Chief Information Officer.

(a) The Administrator of the Department shall be the State's Chief Information Officer. The CIO shall be appointed by the Governor, with the advice and consent of the Senate, shall serve at the pleasure of the Governor, and receive a salary to be determined by the Governor and specified in the annual Operating Budget.

(b) In the event of a vacancy in the position of CIO, including the death, resignation, temporary incapacity, or removal of the CIO, and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as acting CIO.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9008C Powers, duties and functions of the CIO.

The following shall be the responsibilities and functions of the CIO:

(1) To act as the head administrator of the Department and to ensure that Department carries out all of its statutory duties;

(2) To act as the Governor's chief adviser on issues relating to technology;

(3) To serve as the Cabinet level executive for both the Department of Technology and Information;

(4) To develop partnerships with state agencies in executing agreed upon technology strategies, plans and projects by ensuring the timely delivery of quality technology solutions, products and services on a cost effective basis, including setting and maintaining appropriate standards and managing relationships with, and the performance of, selected third party technology vendors;

(5) To build, develop, motivate and retain a high performing team of technology professionals that will enable the State to achieve its technology vision, strategies and specific performance objectives;

(6) Supervise, direct and account for the administration and operation of the Department of Technology and Information and its subsections, facilities, functions and employees;

(7) Appoint personnel as may be necessary for the administration and operation of the Department of Technology and Information within such limitations as may be imposed by law;

(8) Establish, consolidate or abolish such sections within the Department of Technology and Information or transfer or combine the powers, duties and functions of the subsections within the Department of Technology and Information as the Chief Information Officer, with the approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department of Technology and Information shall be provided for and maintained;

(9) Make and enter into any and all contracts, agreements or stipulations for equipment, facilities and support services, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Chief Information Officer to be necessary in the performance of the functions of the Department of Technology and Information; and necessary legal services shall be provided pursuant to Chapter 25 of this title;

(10) Delegate any of the Chief Information Officer's powers, duties or functions to a manager, except the power to remove employees of the Department of Technology and Information or to determine their compensation;

(11) Establish and promulgate such rules and regulations governing the services and programs of the Department of Technology and Information and such other rules and regulations governing the administration and operation of the Department of Technology and Information as may be deemed necessary by the Chief Information Officer and which are not inconsistent with the federal and state law;

(12) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department of Technology and Information;

(13) Prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly as directed under this chapter;

(14) Coordinate the activities of the Department of Technology and Information with those of other State departments and agencies concerned with the services provided; and

(15) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department of Technology and Information and implement the purposes of this subchapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9009C Budgeting and financing.

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9007C. Chief Information Officer

(a) The Administrator of the Department shall be the State's Chief Information Officer. The CIO shall be appointed by the Governor, with the advice and consent of the Senate, shall serve at the pleasure of the Governor, and receive a salary to be determined by the Governor and specified in the annual Operating Budget.

(b) In the event of a vacancy in the position of CIO, including the death, resignation, temporary incapacity, or removal of the CIO, and prior to the appointment of a successor, the Governor may appoint any qualified individual to serve as acting CIO.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9008C Powers, duties and functions of the CIO.

The following shall be the responsibilities and functions of the CIO:

(1) To act as the head administrator of the Department and to ensure that Department carries out all of its statutory duties;

(2) To act as the Governor's chief adviser on issues relating to technology;

(3) To serve as the Cabinet level executive for both the Department of Technology and Information;

(4) To develop partnerships with state agencies in executing agreed upon technology strategies, plans and projects by ensuring the timely delivery of quality technology solutions, products and services on a cost effective basis, including setting and maintaining appropriate standards and managing relationships with, and the performance of, selected third party technology vendors;

(5) To build, develop, motivate and retain a high performing team of technology professionals that will enable the State to achieve its technology vision, strategies and specific performance objectives;

(6) Supervise, direct and account for the administration and operation of the Department of Technology and Information and its subsections, facilities, functions and employees;

(7) Appoint personnel as may be necessary for the administration and operation of the Department of Technology and Information within such limitations as may be imposed by law;

(8) Establish, consolidate or abolish such sections within the Department of Technology and Information or transfer or combine the powers, duties and functions of the subsections within the Department of Technology and Information as the Chief Information Officer, with the approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department of Technology and Information shall be provided for and maintained;

(9) Make and enter into any and all contracts, agreements or stipulations for equipment, facilities and support services, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Chief Information Officer to be necessary in the performance of the functions of the Department of Technology and Information; and necessary legal services shall be provided pursuant to Chapter 25 of this title;

(10) Delegate any of the Chief Information Officer's powers, duties or functions to a manager, except the power to remove employees of the Department of Technology and Information or to determine their compensation;

(11) Establish and promulgate such rules and regulations governing the services and programs of the Department of Technology and Information and such other rules and regulations governing the administration and operation of the Department of Technology and Information as may be deemed necessary by the Chief Information Officer and which are not inconsistent with the federal and state law;

(12) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department of Technology and Information;

(13) Prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly as directed under this chapter;

(14) Coordinate the activities of the Department of Technology and Information with those of other State departments and agencies concerned with the services provided; and

(15) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department of Technology and Information and implement the purposes of this subchapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9009C Budgeting and financing.

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9008C. Powers, duties and functions of the CIO

The following shall be the responsibilities and functions of the CIO:

(1) To act as the head administrator of the Department and to ensure that Department carries out all of its statutory duties;

(2) To act as the Governor's chief adviser on issues relating to technology;

(3) To serve as the Cabinet level executive for both the Department of Technology and Information;

(4) To develop partnerships with state agencies in executing agreed upon technology strategies, plans and projects by ensuring the timely delivery of quality technology solutions, products and services on a cost effective basis, including setting and maintaining appropriate standards and managing relationships with, and the performance of, selected third party technology vendors;

(5) To build, develop, motivate and retain a high performing team of technology professionals that will enable the State to achieve its technology vision, strategies and specific performance objectives;

(6) Supervise, direct and account for the administration and operation of the Department of Technology and Information and its subsections, facilities, functions and employees;

(7) Appoint personnel as may be necessary for the administration and operation of the Department of Technology and Information within such limitations as may be imposed by law;

(8) Establish, consolidate or abolish such sections within the Department of Technology and Information or transfer or combine the powers, duties and functions of the subsections within the Department of Technology and Information as the Chief Information Officer, with the approval of the Governor, may deem necessary, providing that all powers, duties and functions required and assigned by law to the Department of Technology and Information shall be provided for and maintained;

(9) Make and enter into any and all contracts, agreements or stipulations for equipment, facilities and support services, and retain, employ and contract for the services of private and public consultants, research and technical personnel and to procure by contract consulting, research, technical and other services and facilities from public and private agencies in this State and other states, whenever the same shall be deemed by the Chief Information Officer to be necessary in the performance of the functions of the Department of Technology and Information; and necessary legal services shall be provided pursuant to Chapter 25 of this title;

(10) Delegate any of the Chief Information Officer's powers, duties or functions to a manager, except the power to remove employees of the Department of Technology and Information or to determine their compensation;

(11) Establish and promulgate such rules and regulations governing the services and programs of the Department of Technology and Information and such other rules and regulations governing the administration and operation of the Department of Technology and Information as may be deemed necessary by the Chief Information Officer and which are not inconsistent with the federal and state law;

(12) Maintain such facilities throughout the State as may be required for the effective and efficient operation of the Department of Technology and Information;

(13) Prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly as directed under this chapter;

(14) Coordinate the activities of the Department of Technology and Information with those of other State departments and agencies concerned with the services provided; and

(15) Have any and all other powers and duties as are necessary to administer the powers, duties and functions of the Department of Technology and Information and implement the purposes of this subchapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9009C Budgeting and financing.

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9009C. Budgeting and financing

The Chief Information Officer, in compliance with § 9008C(13) of this title, in cooperation with the internal program managers and office administrators, shall prepare a proposed budget for the operation of the Department of Technology and Information to be submitted for the consideration of the Director of the Office of Management and Budget, the Governor and the General Assembly. The Department of Technology and Information shall be operated within the limitation of the annual appropriation and any other funds appropriated by the General Assembly.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9010C Exemptions from the merit system.

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9010C. Exemptions from the merit system

(a) All employees of the Department, including the CIO, shall be exempt from Chapter 59 of this title.

(b) The CIO, with the advice of the Human Resources Management Administrator of the Office of Management and Budget, shall create a compensation plan. Implementation of said plan shall be contingent upon approval by the Director of the Office of Management and Budget and Controller General. Any proposed compensation plan within the Department of Technology and Information should be unique to information technology employees working at the Department and consider all factors including areas requiring specialized skill sets and other elements of providing a comprehensive technology service organization consistent with the recommendations of the Information Services Task Force. Such a plan may include competency-based pay, pay-for-performance and other components necessary to recruit and retain highly qualified information technology professionals to the State.

74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, §§ 21(13), 25(2).;

§ 9011C Transitional provisions.

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9011C. Transitional provisions

Repealed by 77 Del. Laws, c. 105, § 1, effective July 6, 2009.;

§ 9012C Information coordination.

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9012C. Information coordination

To assist the Technology Investment Council in fulfilling its duties, each state agency shall name an individual to act as that agency's "information resource manager" or "coordinator." It is the intent of this section that such coordinators will act as the primary points of contact for appropriate communications between the Technology Investment Council and the agency. It is further intended that the State General Assembly, the State Judiciary, the State Department of Elections, the State Board of Education, the Office of the State Public Defender, the State Attorney General and other elective offices similarly assign such a coordinator.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9013C Technology Investment Council.

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9013C. Technology Investment Council

(a) There is hereby established a Technology Investment Council hereinafter referred to as the "Council". The Council shall consist of 9 members, appointed by the Governor, as follows:

(1) The Chief Information Officer, who shall serve as Chair of the Council;

(2) The Chief Justice of the Supreme Court;

(3) The Controller General;

(4) The Secretary of Education;

(5) The Director of the Office of Management or Budget; and

(6) Five members selected to serve at the discretion of the Governor.

(b) Designees may be recommended by members of the Council and shall be approved by the Governor.

(c) The Council shall meet at least quarterly.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 128, § 11; 77 Del. Laws, c. 105, §§ 2, 3.;

§ 9014C Duties of the Technology Investment Council.

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9014C. Duties of the Technology Investment Council

The duties of the Council are as follows:

(1) Adopt policies and procedures used to develop, review and annually update a statewide technology plan and provide it to the Governor and the Director of the Office of Management and Budget.

(2) By October 1, 2001, and each October 1 thereafter, the Council shall provide the Governor and the Director of the Office of Management and Budget with a statewide technology plan. The plan shall discuss the State's overall technology needs over a multi-year period and the potential budgetary implications of meeting those needs.

(3) By November 15 of each year, the Council shall make recommendations to the Director of the Office of Management and Budget regarding the funding of technology for the coming fiscal year. Prior to making its recommendations to the Director of the Office of Management and Budget, the Council shall confer with the Director of the Office of Management and Budget regarding the demands placed upon the state budget by nontechnology funding needs.

(4) Forward funding recommendations made pursuant to subdivision (3) of this section to the Governor in their entirety.

(5) Enforce active project management, review the progress of current projects to determine if they are on budget and have met their project milestones, and when necessary, recommend the termination of projects.

(6) Develop minimum technical standards, guidelines, and architectures as required for state technology projects.

(7) Identify opportunities to leverage expertise in strategically important areas of information technology by partnering with private sector entities. Such opportunities shall be clearly set forth in the statewide technology plan called for in subdivision (2) of this section.

73 Del. Laws, c. 217, § 1; 74 Del. Laws, c. 12, § 2; 74 Del. Laws, c. 127, § 1; 74 Del. Laws, c. 128, § 11; 75 Del. Laws, c. 88, § 21(13).;

§ 9015C Misnomer of Department.

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9015C. Misnomer of Department

Any misnomer shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department or to any commission, board, department, authority, council or agency, to which, by this chapter, the powers, duties and functions have been transferred to the Department, the estate or interest therein expressed or described.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;

§ 9016C Supremacy.

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;



§ 9016C. Supremacy

All other laws or parts of laws now in effect inconsistent with this chapter are hereby repealed, superseded, modified or amended so far as necessary to conform to and give full force and effect to this chapter.

73 Del. Laws, c. 86, § 1; 74 Del. Laws, c. 128, § 11.;






Subchapter II Internet Privacy

§ 9017C. Definitions

As used in this subchapter, the following terms shall have the following meanings:

(1) "Collect" shall mean to store information, including via cookie technology, for purposes of retrieval at a later time to initiate communication with or make determinations about the person who is the subject of such information.

(2) "The Department" shall mean the Department of Technology and Information.

(3) "Disclose" shall mean to reveal, release, transfer, disseminate or otherwise communicate information orally, in writing or by electronic or other means, other than to the person who is the subject of such information.

(4) "Internet" shall mean a system of linked computer networks, international in scope, that facilitate data transmission and exchange.

(5) "Personal information" shall include, but not be limited to, any information concerning a natural person which, because of name, number, symbol, mark or other identifier, can be used to identify that natural person.

(6) "State agency" shall have the same meaning as that assigned to it in Section 5804(10) of this Title.

(7) "State agency website" shall mean an internet website operated by or for a state agency. Such term shall include those websites operated on behalf of state agencies by other public or private entities, but shall not include any portions of the internet outside the control of the state agency.

(8) "User" shall mean any natural person who uses the internet to access a state agency website.

74 Del. Laws, c. 127, § 1.;

§ 9018C Development and implementation of agency privacy policies.

(a) Each agency that maintains a state agency website shall develop a policy in conformity with the provisions of this subchapter. Each such policy shall include, but not be limited to, the following elements:

(1) A statement of any information, including personal information, the state agency website may collect with respect to the user and the use of the information;

(2) The circumstances under which information, including personal information, collected may be disclosed;

(3) Whether any information collected will be retained by the state agency, and, if so, the period of time that such information will be retained;

(4) The procedures by which a user may gain access to the collected information pertaining to that user;

(5) The means by which information is collected and whether such collection occurs actively or passively; and

(6) Whether the collection of information is voluntary or required, and the consequences, if any, of a refusal to provide the required information.

(b) The Department shall develop a model website privacy policy that can be utilized by state agencies to comply with this section. State agencies may modify or depart from this model policy, provided that the requirements of this subchapter are met.

74 Del. Laws, c. 127, § 1.;

§ 9019C Disclosure of agency privacy policies.

Each state agency shall post its internet privacy policy on its website. Such posting shall include a conspicuous and direct link to such privacy policy. The policy shall also be made available at no charge to other public and private entities.

74 Del. Laws, c. 127, § 1.;

§ 9020C Prohibition on disclosure of personal information.

No state agency shall disclose personal information concerning a user to any person, firm, partnership, corporation, limited liability company or other entity, including internal staff who do not need the information in the performance of their official duties, unless such user has consented to the disclosure of such personal information. For the purposes of this section, the voluntary disclosure of personal information to a state agency by a user through a state agency website, whether solicited or unsolicited, shall constitute consent to the disclosure of the information by the state agency for the specific purposes for which the user disclosed it to the state agency.

74 Del. Laws, c. 127, § 1.;

§ 9021C Exceptions.

Notwithstanding § 9020C of this title, a state agency may disclose personal information if the disclosure is:

(1) Necessary to perform the specific statutory duties of the state agency that collected or is collecting the personal information, or required by state or federal law or regulation;

(2) Made pursuant to a court order or by law; or

(3) If the information is used solely for statistical purposes and is in a form that cannot be used to identify any particular person.

74 Del. Laws, c. 127, § 1.;

§ 9022C Consistency with other code provisions.

Nothing in this subchapter shall abridge public access to information available or permitted by any other provisions of the Delaware Code. Nothing in this Subchapter shall authorize the disclosure of information the disclosure of which is prohibited or restricted by any other provisions of the Delaware Code.

74 Del. Laws, c. 127, § 1.;



§ 9018C. Development and implementation of agency privacy policies

(a) Each agency that maintains a state agency website shall develop a policy in conformity with the provisions of this subchapter. Each such policy shall include, but not be limited to, the following elements:

(1) A statement of any information, including personal information, the state agency website may collect with respect to the user and the use of the information;

(2) The circumstances under which information, including personal information, collected may be disclosed;

(3) Whether any information collected will be retained by the state agency, and, if so, the period of time that such information will be retained;

(4) The procedures by which a user may gain access to the collected information pertaining to that user;

(5) The means by which information is collected and whether such collection occurs actively or passively; and

(6) Whether the collection of information is voluntary or required, and the consequences, if any, of a refusal to provide the required information.

(b) The Department shall develop a model website privacy policy that can be utilized by state agencies to comply with this section. State agencies may modify or depart from this model policy, provided that the requirements of this subchapter are met.

74 Del. Laws, c. 127, § 1.;

§ 9019C Disclosure of agency privacy policies.

Each state agency shall post its internet privacy policy on its website. Such posting shall include a conspicuous and direct link to such privacy policy. The policy shall also be made available at no charge to other public and private entities.

74 Del. Laws, c. 127, § 1.;

§ 9020C Prohibition on disclosure of personal information.

No state agency shall disclose personal information concerning a user to any person, firm, partnership, corporation, limited liability company or other entity, including internal staff who do not need the information in the performance of their official duties, unless such user has consented to the disclosure of such personal information. For the purposes of this section, the voluntary disclosure of personal information to a state agency by a user through a state agency website, whether solicited or unsolicited, shall constitute consent to the disclosure of the information by the state agency for the specific purposes for which the user disclosed it to the state agency.

74 Del. Laws, c. 127, § 1.;

§ 9021C Exceptions.

Notwithstanding § 9020C of this title, a state agency may disclose personal information if the disclosure is:

(1) Necessary to perform the specific statutory duties of the state agency that collected or is collecting the personal information, or required by state or federal law or regulation;

(2) Made pursuant to a court order or by law; or

(3) If the information is used solely for statistical purposes and is in a form that cannot be used to identify any particular person.

74 Del. Laws, c. 127, § 1.;

§ 9022C Consistency with other code provisions.

Nothing in this subchapter shall abridge public access to information available or permitted by any other provisions of the Delaware Code. Nothing in this Subchapter shall authorize the disclosure of information the disclosure of which is prohibited or restricted by any other provisions of the Delaware Code.

74 Del. Laws, c. 127, § 1.;



§ 9019C. Disclosure of agency privacy policies

Each state agency shall post its internet privacy policy on its website. Such posting shall include a conspicuous and direct link to such privacy policy. The policy shall also be made available at no charge to other public and private entities.

74 Del. Laws, c. 127, § 1.;

§ 9020C Prohibition on disclosure of personal information.

No state agency shall disclose personal information concerning a user to any person, firm, partnership, corporation, limited liability company or other entity, including internal staff who do not need the information in the performance of their official duties, unless such user has consented to the disclosure of such personal information. For the purposes of this section, the voluntary disclosure of personal information to a state agency by a user through a state agency website, whether solicited or unsolicited, shall constitute consent to the disclosure of the information by the state agency for the specific purposes for which the user disclosed it to the state agency.

74 Del. Laws, c. 127, § 1.;

§ 9021C Exceptions.

Notwithstanding § 9020C of this title, a state agency may disclose personal information if the disclosure is:

(1) Necessary to perform the specific statutory duties of the state agency that collected or is collecting the personal information, or required by state or federal law or regulation;

(2) Made pursuant to a court order or by law; or

(3) If the information is used solely for statistical purposes and is in a form that cannot be used to identify any particular person.

74 Del. Laws, c. 127, § 1.;

§ 9022C Consistency with other code provisions.

Nothing in this subchapter shall abridge public access to information available or permitted by any other provisions of the Delaware Code. Nothing in this Subchapter shall authorize the disclosure of information the disclosure of which is prohibited or restricted by any other provisions of the Delaware Code.

74 Del. Laws, c. 127, § 1.;



§ 9020C. Prohibition on disclosure of personal information

No state agency shall disclose personal information concerning a user to any person, firm, partnership, corporation, limited liability company or other entity, including internal staff who do not need the information in the performance of their official duties, unless such user has consented to the disclosure of such personal information. For the purposes of this section, the voluntary disclosure of personal information to a state agency by a user through a state agency website, whether solicited or unsolicited, shall constitute consent to the disclosure of the information by the state agency for the specific purposes for which the user disclosed it to the state agency.

74 Del. Laws, c. 127, § 1.;

§ 9021C Exceptions.

Notwithstanding § 9020C of this title, a state agency may disclose personal information if the disclosure is:

(1) Necessary to perform the specific statutory duties of the state agency that collected or is collecting the personal information, or required by state or federal law or regulation;

(2) Made pursuant to a court order or by law; or

(3) If the information is used solely for statistical purposes and is in a form that cannot be used to identify any particular person.

74 Del. Laws, c. 127, § 1.;

§ 9022C Consistency with other code provisions.

Nothing in this subchapter shall abridge public access to information available or permitted by any other provisions of the Delaware Code. Nothing in this Subchapter shall authorize the disclosure of information the disclosure of which is prohibited or restricted by any other provisions of the Delaware Code.

74 Del. Laws, c. 127, § 1.;



§ 9021C. Exceptions

Notwithstanding § 9020C of this title, a state agency may disclose personal information if the disclosure is:

(1) Necessary to perform the specific statutory duties of the state agency that collected or is collecting the personal information, or required by state or federal law or regulation;

(2) Made pursuant to a court order or by law; or

(3) If the information is used solely for statistical purposes and is in a form that cannot be used to identify any particular person.

74 Del. Laws, c. 127, § 1.;

§ 9022C Consistency with other code provisions.

Nothing in this subchapter shall abridge public access to information available or permitted by any other provisions of the Delaware Code. Nothing in this Subchapter shall authorize the disclosure of information the disclosure of which is prohibited or restricted by any other provisions of the Delaware Code.

74 Del. Laws, c. 127, § 1.;



§ 9022C. Consistency with other code provisions

Nothing in this subchapter shall abridge public access to information available or permitted by any other provisions of the Delaware Code. Nothing in this Subchapter shall authorize the disclosure of information the disclosure of which is prohibited or restricted by any other provisions of the Delaware Code.

74 Del. Laws, c. 127, § 1.;









CHAPTER 91. STATE PLANNING

Subchapter I Delaware Planning Act

§ 9101. Cabinet Committee on State Planning Issues

(a) A Cabinet Committee on State Planning Issues is established and shall serve in an advisory capacity to the Governor. It shall be comprised of the following members:

(1) The Secretary of the Department of Natural Resources and Environmental Control.

(2) The Secretary of the Department of Transportation.

(3) The Secretary of the Department of Agriculture.

(4) The Director of the Delaware Economic Development Office.

(5) Such others as the Governor may designate.

(b) The Governor shall designate 1 member to serve as Chairperson of the Committee.

(c) The Committee shall consider matters relating to the orderly growth and development of the State, including, but not limited to:

(1) Recommendations for the most desirable general pattern of land use within the State, in light of the best available information concerning topography, climate, soil and underground conditions, water courses and bodies of water and other natural or environmental factors, as well as in light of the best available information concerning the present and prospective economic bases of the State, trends of industrial, population or other developments, the habits and standards of life of the people of the State and the relation of land use within the State to land use within adjoining areas;

(2) The major circulation pattern recommended for the State, including major routes and terminals of transportation and communication facilities, whether used for movement of people and goods within the State or for movement from and to adjoining areas;

(3) Recommendations concerning the need for and the proposed general location of major public and private works and facilities, such as utilities, flood control works, water reservoirs and pollution control facilities, military or defense installations and other governmentally financed or owned facilities;

(4) Recommendations on land use planning actions that are subject to review and comment pursuant to Chapter 92 of this title; and

(5) Preparing the Strategies for State Policies and Spending document and maps, which shall serve as the primary policy guide that summarizes the State's land use goals, policies and strategies and directs state spending into investment levels that support the most efficient use of state resources, be they physical, fiscal, or natural, except that county and municipal governments shall retain their existing autonomy with respect to the land use designations set forth in their proposed and/or adopted comprehensive plans. The Strategies for State Policies and Spending shall be updated at least every 5 years, provided that the Governor may extend the deadline at his or her discretion.

(d) The Cabinet Committee shall submit a report on its activities to the Governor and the General Assembly by the 15th day of October of each year, together with the recommendations for legislative and/or administrative changes it deems desirable.

(e) The Cabinet Committee's proceedings shall be conducted in accordance with Chapter 100 of this title.

(f) The Cabinet Committee shall be assisted by staff designated by each participating agency, and shall work in cooperation with all federal, State and local agencies of government and with private organizations and individuals to obtain all necessary and relevant information for its assignments.

(g) There is hereby established the Office of State Planning Coordination within the Office of the Budget. The administrator and head of the Office of State Planning Coordination shall be the State Planning Coordinator who shall be qualified by training or experience to perform the duties of the office. The Office of State Planning Coordination shall assist in statewide planning matters, and it shall function as an advisory, consultative and coordinating office.

(1) The Office of State Planning Coordination shall provide staffing assistance to the Cabinet Committee on State Planning Issues.

(2) The State Planning Coordinator shall serve as the secretary to the Cabinet Committee on State Planning Issues.

(3) The Office of State Planning Coordination shall collect and coordinate the comments of state agencies regarding land use planning actions pursuant to Chapter 92 of this title. In carrying out this function, the Office of State Planning Coordination shall, to the maximum extent possible, reconcile differing opinions and conclusions among agency comments with the objective of providing consistent, timely and useful information to the local government. The Office of State Planning Coordination shall be authorized to represent and speak for the State on land use matters subject to Chapter 92 of this title.

(4) [Repealed.]

(h) The Office of State Planning Coordination shall render local planning technical assistance. The Office of State Planning Coordination may serve as the lead agency to engage other state agencies, local governments, and other governmental and nongovernmental organizations for the purposes of coordinating planning activities, promoting liaison between various state agencies and local governments, building capacity through training and sharing of digital and other information, developing infrastructure plans and master plans, addressing specific growth and design issues, and such other actions as are appropriate to achieve the purposes of this chapter. The Office of State Planning Coordination shall develop and promote cooperation and coordination among state agencies and local governments to ensure effective and efficient planning and infrastructure investment. The Office of State Planning Coordination may make grants available to county and municipal governments to assist them in achieving any of the objectives outlined in this section, provided that funded activities and deliverables are in compliance and in harmony with the Strategies for State Policies and Spending.

63 Del. Laws, c. 191, § 2; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 522, §§ 1, 2; 71 Del. Laws, c. 485, § 1; 73 Del. Laws, c. 43, § 2; 73 Del. Laws, c. 186, § 12; 74 Del. Laws, c. 128, § 8; 76 Del. Laws, c. 103, § 1; 78 Del. Laws, c. 92, §§ 29-31.;



§ 9102. Governor's Advisory Council on Planning Coordination

63 Del. Laws, c. 191, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 490, §§ 1-4; 73 Del. Laws, c. 43, § 1; 73 Del. Laws, c. 333, §§ 1, 2; 76 Del. Laws, c. 2, § 5; repealed by 78 Del. Laws, c. 92, § 32, eff. July 5, 2011.;



§ 9103. Comprehensive Plan Review and Certification Process

(a) The comprehensive plan review and certification process is intended to compare planning goals and development policies among levels of government for the purpose of attaining compatibility and consistency among the interests of state, county and municipal governments. Plan review and certification are necessary to properly address potential burdens on the state government for future infrastructure and public services caused by local land use actions.

(b) Comprehensive plans and amendments or revisions thereto are subject to the provisions of § 9203 of this title. The Office of State Planning Coordination, in addition to soliciting state agency comments as provided therein, shall, within the 20 working day review period provided in § 9204(d) of this title, also conduct a review and comparison of the proposed county or municipal comprehensive plan or amendment or revision with state goals, policies and strategies. The Office of State Planning Coordination shall prepare a report:

(1) Documenting the degree to which the county or municipal comprehensive plan has incorporated the State's goals, policies, and strategies;

(2) Including a detailed list of findings, recommendations and objections, including adverse fiscal impacts;

(3) Identifying improvements, revisions or other actions desired to address and resolve inconsistencies;

(4) Setting forth a timetable and process for negotiations with the county or municipality for achieving consistency.

The state review shall include an assessment of the potential fiscal impacts of the proposed county or municipal comprehensive plan as they relate to State-funded infrastructure and services, including but not limited to transportation, water and sewer systems, public schools, affordable housing, and public safety. The State's review shall be based on such statewide land development goals, policies and criteria as may have been adopted by the Governor or Cabinet Committee on State Planning Issues, or as set forth in state law or regulation, or in provisions of the State's most recent capital budgets.

(c) Proposed comprehensive plans or amendments or revisions thereto will be shared with other potentially impacted jurisdictions and the Office of State Planning Coordination will provide for such review and comment, pursuant to the provisions of § 9204 of this title. Other jurisdictions desiring to comment on any inconsistencies with a county or municipal comprehensive plan shall do so by an official action of said government setting forth the nature of any inconsistencies, concerns, issues, conflicts, agreement and recommended revisions.

(d) Should the Office of State Planning Coordination make objection to any proposed comprehensive plan or amendments or revisions thereto, then the Office of State Planning Coordination shall immediately enter into negotiation with the county or municipality in an attempt to solicit agreement and resolution. Any agreements reached during these negotiations shall be incorporated into the public record and considered by the governing body prior to final action on the comprehensive plan. If the Office of State Planning Coordination and the county or municipality fail to reach agreement after a period of 45 days, the Office of State Planning Coordination shall report the extent of agreement and areas of continued disagreement to the Cabinet Committee on State Planning Issues for dispute resolution.

(e) For municipal comprehensive plans, the Office of State Planning Coordination shall submit a final comprehensive plan report and recommendation to the Governor or designee for certification. The Governor may designate the State Planning Coordinator as the designee, and may prescribe any policies and procedures deemed necessary to allow municipal plans to be certified by the Office of State Planning Coordination provided that the plan, amendment, update or revision thereto is found to be consistent with state goals, policies and strategies, and not in conflict with plans of other jurisdictions. If there is a finding that such a plan, amendment, revision or update is inconsistent or if there is a dispute, the report and the plan are to be forwarded to the Cabinet Committee for State Planning Issues and shall follow the same process as for the certification of county plans. For county comprehensive plans, the Office of State Planning Coordination shall submit a final comprehensive plan report and recommendation to the Cabinet Committee on State Planning Issues. The Cabinet Committee shall consider the report submitted by the Office of State Planning Coordination, appropriate state land development goals and strategies, comments submitted by any impacted jurisdiction and such other information as it may determine to be appropriate and in the public interest. The Cabinet Committee may, in its discretion, conduct a public hearing on the proposed comprehensive plan or amendment or revision thereto, except that no hearing shall be held if the proposed plan, amendment, update or revision thereto is found to be consistent with the state goals, policies and strategies, and not in conflict with plans of other jurisdictions. Within 45 days of the receipt of the report from the Office of State Planning Coordination, the Cabinet Committee shall issue its findings and recommendations, and shall submit the proposed plan to the Governor or designee for certification. The State Planning Coordinator may not be the designee for the review and certification of county plans.

(f) Within 20 days of receipt of the findings and recommendations from the Cabinet Committee, the Governor shall certify the comprehensive plan or return the comprehensive plan to the municipality or county for revision. The municipality or county shall have the right to accept or reject any or all of the recommendations. The final decision on the adoption of the comprehensive plan is that of the municipality or county.

73 Del. Laws, c. 186, § 11; 74 Del. Laws, c. 186, §§ 18, 19; 78 Del. Laws, c. 92, §§ 33-35.;






Subchapter II Development Of State Impact Fees

§ 9121. Findings

The General Assembly finds that an equitable program for planning and financing public facilities needed to serve new growth and development is necessary in order to promote and accommodate orderly growth and development and to protect the public health, safety and general welfare of the citizens of the State. It is the intent of this subchapter to:

(1) Ensure that adequate public facilities are available to serve new growth and development;

(2) Promote orderly growth and development by establishing uniform standards by which municipalities and counties may require that new growth and development pay a proportionate share of the cost of new public facilities needed to serve new growth and development;

(3) Establish standards for the determination of impact fees for state facilities and services; and

(4) Ensure that new growth and development is required to pay no more than its proportionate share of the cost of public facilities needed to serve new growth and development and to prevent duplicate and ad hoc development exactions.

73 Del. Laws, c. 185, § 1.;



§ 9122. Definitions

For purposes of this subchapter, the following definitions shall apply:

(1) "Community" means those areas designated as communities in the Strategies for State Policies and Spending adopted by the Governor's Cabinet Committee on State Planning Issues on December 23, 1999;

(2) "Developing area" means an area designated as a developing area in the Strategies for State Policies and Spending adopted by the Governor's Cabinet Committee on State Planning Issues on December 23, 1999;

(3) "Development" means any construction or expansion of a building, structure or use, any change in use of a building or structure, or any change in the use of land, any of which creates additional demand and need for public facilities;

(4) "Environmentally sensitive developing area" means an area designated as an environmentally sensitive developing area in the Strategies for State Policies and Spending adopted by the Governor's Cabinet Committee on State Planning Issues on December 23, 1999;

(5) "Impact fee" means a payment of money imposed upon development as a condition of development approval to pay for a proportionate share of the cost of system improvements needed to serve new growth and development;

(6) "Proportionate share" means that portion of the cost of system improvements that is reasonably related to the service demands and needs of the project;

(7) "Rural area" means an area designated as a rural area in the Strategies for State Policies and Spending adopted by the Governor's Cabinet Committee on State Planning Issues on December 23, 1999;

(8) "State public facilities" means:

a. Roads, streets and bridges, including rights of way, traffic signals, landscaping and any local components of state or federal highways;

b. Transit facilities;

c. State-provided police service;

d. State-provided emergency services; and

e. Schools.

(9) "System improvement costs" means costs incurred to provide additional state public facilities capacity needed to serve new growth and development for planning, design and construction, land acquisition, land improvement, design and engineering related thereto, including the cost of constructing or reconstructing system improvements or facility expansions;

(10) "System improvements" means capital improvements that are public facilities and are designed to provide service to the community at large.

73 Del. Laws, c. 185, § 1; 78 Del. Laws, c. 92, § 36.;



§ 9123. Development of impact fees

(a) In addition to its responsibilities set forth above in [former] § 9102 of this title [now repealed], the Cabinet Committee on State Planning Issues shall develop a schedule of impact fees for development throughout the State. The Cabinet Committee on State Planning Issues may engage a qualified consultant to assist in development of a fee structure that accurately represents the incremental costs to the State of providing infrastructure and services in areas where minimal investment is planned by the State.

(b) The schedule of impact fees shall include proposed impact fees for development with respect to each of the state public facilities identified in § 9122(8) of this title.

(c) The schedule of impact fees shall include recommended fee levels for development in environmentally sensitive developing areas, secondary developing areas, and rural areas. The schedule of impact fees shall not recommend impact fees for communities or developing areas.

(d) The schedule of impact fees developed by the Advisory Council shall be submitted to the Joint Bond Bill Committee of the General Assembly on or before May 1, 2002. The schedule of impact fees shall be accepted, rejected or modified by the Joint Bond Bill Committee and thereafter approved by the General Assembly by appropriate legislation.

(e) Impact fees developed pursuant to this section shall not exceed the proportionate share of the cost of system improvements, as defined in this subchapter.

73 Del. Laws, c. 185, § 1; 73 Del. Laws, c. 224, § 9; 78 Del. Laws, c. 92, § 37.;



§ 9124. County impact fees

(a) County governments may develop and establish impact fees for services for which the county will bear increased costs of development. These areas may include but are not limited to:

(1) Water and sewer construction;

(2) Libraries;

(3) Fire-house construction; and

(4) Emergency services.

(b) [Repealed.]

73 Del. Laws, c. 185, § 1; 76 Del. Laws, c. 21, § 1.;



§ 9125. Farm residences

No impact fees adopted pursuant to this subchapter shall be imposed on a primary residence constructed on a parcel of land zoned as farmland and actively devoted to farming, provided that the individuals living in the residence use it as their primary residence, and either (i) are actively farming the land, or (ii) are relatives of the owners of the parcel of land.

73 Del. Laws, c. 185, § 1.;






Subchapter III Advanced Real Property Acquisition Fund



Subchapter IV Geospatial Data Coordination

§ 9141. Findings

The General Assembly finds that the coordination of the use and sharing of data and information among all levels of government is essential to the efficient and smooth provision of government services to the people of the State. It is the intent of this subchapter to:

(1) Ensure that geospatial data are maintained and published in such a manner that they are readily available to all appropriate data users to support state and local government functions;

(2) Promote the use and sharing of geospatial data and of geographic information system software and tools by state agencies and local governments;

(3) Establish standards for the appropriate publication of geospatial data and metadata; and

(4) Provide for a coordinated community of geospatial data providers and geospatial data users in Delaware.

76 Del. Laws, c. 103, § 2.;



§ 9142. Definitions

For purposes of this subchapter, the following definitions shall apply:

(1) "Delaware Geospatial Information Clearinghouse" means a web-enabled, electronic resource for the collection, organization, storage, and dissemination of metadata and other information to assist in the sharing of geospatial data and information.

(2) "Geographic Information System" and "GIS" both mean a system for capturing, storing, analyzing and managing data and associated attributes which are spatially referenced to the earth.

(3) "Geospatial" means data and/or information that identify the geographic location and characteristics of natural or constructed features and boundaries on the earth. This information may be derived from, among other things, remote sensing, mapping, and surveying technologies.

(4) "Metadata" means data about the content, quality, condition, and other characteristics of data.

76 Del. Laws, c. 103, § 2.;



§ 9143. Delaware Geographic Data Committee

(a) An Executive Council of the Delaware Geographic Data Committee is established to oversee coordination of the use and sharing of geospatial data and information in Delaware. It shall be comprised of the following members:

(1) The Director of the Office of Management and Budget;

(2) The Secretary of the Department of Technology and Information;

(3) The Secretary of the Department of Safety and Homeland Security;

(4) The Secretary of the Department of Transportation;

(5) The Secretary of the Department of Natural Resources and Environmental Control;

(6) The County Executive of New Castle County;

(7) The County Administrator of Kent County;

(8) The County Administrator of Sussex County;

(9) The Director of the Delaware Geological Survey;

(10) A federal Geospatial Liaison to be named by the f federal Geographic Data Committee; and

(11) Three representatives chosen annually from among the membership of the Delaware Geographic Data Committee by the membership of that Committee:

a. One representing the academic community,

b. One representing Delaware municipal governments, and

c. One representing the Committee as a whole.

(b) A staff member of the Office of Management and Budget shall be assigned the role of State Geospatial Data Coordinator and shall serve as nonvoting Chair of the Executive Council of the Delaware Geographic Data Committee.

(c) The Executive Council of the Delaware Geographic Data Committee shall meet on an as-needed basis, at the call of the Chair. Meetings shall be subject to all relevant open-meetings laws and regulations. Council members may, in writing, assign a proxy for specific meetings if they are unable to attend.

(d) The Executive Council of the Delaware Geographic Data Committee shall be assigned the following duties, including, but not limited to:

(1) Representing the State to all levels of government (including the federal government), the private sector, and academia in all matters pertaining to geospatial data and related technologies;

(2) Ensuring the availability of basic geospatial data to provide an up-to-date, comprehensive, digital base-map for the State;

(3) Seeking funding sources to support the creation and maintenance of geospatial data for the State;

(4) Promulgation of geospatial data standards to govern all creation, use and sharing of geospatial and related data in the State;

(5) Establishment of minimum metadata specifications for publication under § 9144(2) of this title;

(6) Oversight of statewide data collection and maintenance projects;

(7) Oversight of the Delaware Data Mapping and Integration Laboratory (DataMIL); and

(8) Oversight of the Delaware Geospatial Information Clearinghouse.

(e) The Executive Council of the Delaware Geographic Data Committee shall rely on the expertise and consensus of the full membership of the Delaware Geographic Data Committee, whenever possible, in carrying out these duties.

(f) The Executive Council of the Delaware Geographic Data Committee may, as needed and appropriate, create subcommittees, task forces, or working groups from among the membership of the full Delaware Geographic Data Committee to explore specific issues or opportunities or to provide concentrated subject matter expertise.

(g) A Delaware Geographic Data Committee is established to serve as an open users' group of those working with geospatial data in Delaware and shall serve to make regular recommendations to the Executive Council of the Delaware Geographic Data Committee on actions and policies relating to the use and sharing of geospatial data in Delaware, as outlined in this section.

(1) Membership in the Delaware Geographic Data Committee shall be open to all parties meeting criteria as established in the by laws of the Committee.

(2) The Geospatial Data Coordinator shall serve as Chair of the Delaware Geographic Data Committee.

(3) The Delaware Geographic Data Committee shall meet on a regular basis to discuss issues of interest to committee members. Meetings shall be subject to all relevant open-meetings laws and regulations.

(4) The Executive Council of the Delaware Geographic Data Committee shall adopt bylaws for the Committee, by January 10, 2008, to govern the Committee. Such bylaws shall include, at a minimum, the factors outlined within this section.

76 Del. Laws, c. 103, § 2.;



§ 9144. Publication of geospatial data and information in Delaware

All geospatial data and information created by or for any state, county or local agency, or by or for any other organizations receiving state funds in whole or in part for the development of such data, shall be subject to the following conditions:

(1) All geospatial data and information shall be considered to be in the public domain, except as provided for in all applicable federal, state and local laws and statutes including the information security and data classification standards promulgated by the Delaware Department of Technology and Information.

(2) Metadata for all geospatial data and information shall be published on the Delaware Geospatial Information Clearinghouse, maintained by the University of Delaware, or on any clearinghouse system that may be approved the by the Executive Council of the Delaware Geographic Data Committee to replace that Clearinghouse in the future.

a. All metadata shall meet at least the minimum metadata specifications approved by the Executive Council of the Delaware Geographic Data Committee.

b. Metadata shall be published for data projects at all stages of development including planning for data acquisition, data collection and creation, publication as draft and final publication.

c. Restrictions placed on geospatial data and information pursuant to paragraph (1) of this section shall not apply to metadata for those data sets.

(3) Agencies or entities responsible for the creation of any geospatial data and information in or representing Delaware shall make all efforts to provide full and practical access to such geospatial data and information.

76 Del. Laws, c. 103, § 2.;









CHAPTER 92. LAND USE PLANNING

Subchapter I Findings, Purpose and Definitions

§ 9201. Findings; purpose

(a) Some land use decisions are far-reaching, complex determinations involving the commitment of finite resources by many levels of government and private investment. Such decisions must be coordinated so as to achieve efficient, effective and timely use of finite resources.

(b) The resource investment, both public and private, in land use decisions is long-term and therefore a process which provides a certain and stable climate for decision-making is necessary to foster rational investment of these resources.

(c) A method of achieving consistency and coordination between the levels of government, and between government and private enterprise, is essential to achieve these goals.

(d) Economic activity should be enhanced by coordinating and simplifying the various state regulatory and review processes required prior to development. It is declared, therefore, that a process for streamlining such processes be established.

74 Del. Laws, c. 186, § 1.;



§ 9202. Definitions

For the purpose of this chapter:

(1) "Applicant" means any person who must apply to a local jurisdiction for approval to proceed with a project which requires a local jurisdiction to take a land use planning action.

(2) "Comprehensive development plan" means a municipal or county comprehensive land use plan, master plan or comprehensive plan as provided in Titles 9, 22 or this title.

(3) "Final decision" means any legislative, administrative or quasi-judicial action that establishes the final determination of a local jurisdiction concerning any land use planning action.

(4) "Local jurisdiction" means the County of New Castle, the County of Kent, the County of Sussex, municipalities within the State or any other political subdivision of the State, or any instrumentality of any political subdivision of the State.

(5) "Local land use planning action" means any action involving:

a. the adoption or amendment of a Comprehensive Development Plan;

b. the zoning or re-zoning of land;

c. the subdivision or partioning of 1 parcel of land into 2 or more parcels of land or the combining of 2 or more parcels of land into 1 or more new parcels of land if required by local subdivision review ordinances; or

d. the review or approval of 1 or more parcels of land for development if required by local site plan review ordinances.

(6) "Person" means any individual, partnership, firm, association, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, local jurisdiction, any interstate body or any other legal entity.

(7) "Rezoning" means any modification of zoning classification of property based upon local zoning codes adopted as provided in Title 9 or 22.

(8) "Site plan" means a plan, to scale, showing uses, structures and any other improvements for a parcel as required by a local jurisdiction's land use regulations.

(9) "Subdivision" means the division of land into 2 or more lots.

74 Del. Laws, c. 186, § 1.;






Subchapter II Pre-application Reviews

§ 9203. Local land use planning actions subject to review process

(a) All projects meeting any 1 of the following criteria shall undergo a pre-application meeting and review process as set forth in this chapter:

(1) Major residential subdivisions with internal road networks and more than 50 units, excluding previously recorded residential subdivisions of any size which have not been sunsetted.

(2) Any non-residential subdivision involving structures or buildings with a total floor area exceeding 50,000 square feet, excluding any previously approved and recorded non-residential subdivision regardless of floor area size, or any site plan review involving structures or buildings with a total floor area exceeding 50,000 square feet, excluding any previously approved and recorded non-residential site plan review regardless of floor area size.

(3) Rezonings, conditional uses, site plan reviews and/or subdivisions, within environmentally sensitive areas, as identified within any local jurisdiction's comprehensive plan as certified under § 9103 of this title.

(4) Annexations inconsistent with the local jurisdiction's comprehensive plan as certified under § 9103 of this title.

(5) Applications for rezoning if not in compliance with the local jurisdiction's comprehensive plan as certified under § 9103 of this title.

(6) Any other project which is required to be referred to the State for pre-application review by local jurisdiction regulations.

(7) Any local land use regulation, ordinance or requirement referred to the Office of State Planning Coordination by a local jurisdiction for the purpose of providing the jurisdiction with advisory comments. The land use regulations, ordinances or requirements that are to be referred to the Office of State Planning Coordination may be specified in a jurisdiction's Memorandum of Understanding.

(8) County and municipal comprehensive plans as required by Titles 9 and 22.

(b) Any applicant may voluntarily request to participate in the pre-application review process and shall make such requests in writing to the Office of State Planning Coordination.

74 Del. Laws, c. 186, § 1.;



§ 9204. Pre-application review process

(a) Pre-application reviews shall be conducted and concluded, unless otherwise provided for herein, prior to the formal submission of any document required by the first step under any local jurisdiction's land use review regulation, including, but not limited to, a "preliminary" or "sketch" subdivision or site plan, or a written request for a re-zoning, conditional use, or annexation by an applicant to the local jurisdiction. The applicant may elect to initiate the pre-application review process simultaneously with the formal submission or application to any local jurisdiction with an approved Memorandum of Understanding as provided for in § 9205(c) of this title. The applicant is responsible for complying with any and all local regulations and is strongly encouraged to meet with local officials prior to initiating the pre-application review process. The applicant shall be responsible for requesting a pre-application review under this chapter.

(b) The Office of State Planning Coordination shall develop an application and procedures for review and shall be responsible for scheduling and coordinating all pre-application review meetings. Meeting dates shall be designated for 1 or more days certain each month and held in accordance with procedures outlined by the Office of State Planning Coordination. Projects shall be heard at a pre-application meeting within 45 calendar days of receipt of a request by the Office of State Planning Coordination. The Office of State Planning Coordination shall give public notice of all pre-application review meetings by following the requirements of § 10004(e) of this title.

(c) Within 20 business days following the date of the pre-application meeting with the applicant, the Office of State Planning Coordination shall furnish to the applicant and the local jurisdiction a written compilation of all comments received at the meeting. Failure of Office of State Planning Coordination to meet the 20 business day requirement will result in the State forfeiting the opportunity to comment on the local land use planning action. The length of review may be extended by mutual consent of the Office of State Planning Coordination and the applicant. The local jurisdiction shall be notified immediately of any mutually acceptable delays.

(d) Following the pre-application review process and upon filing of an application with the local jurisdiction, the applicant shall provide to the local jurisdiction and the Office of State Planning Coordination a written response to comments received as a result of the pre-application process, noting whether comments were incorporated into the project design or not and the reason therefore.

74 Del. Laws, c. 186, § 1.;



§ 9205. State agency authorities, roles and responsibilities

(a) All state agencies shall participate in the pre-application review process if requested by the Office of State Planning Coordination and shall provide such assistance and advice as requested by the Office of State Planning Coordination.

(b) In special circumstances, the Office of State Planning Coordination may waive the pre-application requirements of this chapter. Where such waiver is granted, the Office of State Planning Coordination shall provide a written explanation of the causes for the waiver to the relevant local jurisdiction and the applicant. These circumstances may include, but are not limited to, local governments that impose a more stringent review of projects enumerated in § 9203(a) of this title than required by this chapter, or for projects which will provide an extraordinary benefit to the State and the local jurisdiction through economic development, job creation, educational opportunities, public services or facilities, agricultural preservation or protection and enhancement of the natural environment.

(c) In order to more effectively coordinate with the local land-use process, the Office of State Planning Coordination shall, through a memorandum of understanding agreed to by both parties, exempt the local jurisdiction from the provisions of this chapter or modify the pre-application review process specified herein when the local jurisdiction has a Certified Comprehensive Plan and imposes a more stringent review of projects enumerated in § 9203(a) of this title than required by this chapter.

(d) The Office of State Planning Coordination shall coordinate, where possible, the other state review processes including but not limited to the transportation agreements specified in Title 9, and other state land use review and permitting processes.

74 Del. Laws, c. 186, § 1.;



§ 9206. Local jurisdiction authorities, roles and responsibilities

(a) Nothing in this subchapter shall be construed to deny local jurisdictions their final decision-making authority over proposed local land use planning actions.

(b) The local jurisdiction shall, in accordance with this chapter, make its final decision and notify the Office of State Planning Coordination of such decision as soon as possible.

74 Del. Laws, c. 186, § 1.;









CHAPTER 93. UNIFORM RELOCATION ASSISTANCE

§ 9301. Definitions

As used in this chapter:

(1) The term "agency" means any department, agency or instrumentality of the State or of a political subdivision of the State, any department, agency or instrumentality of 2 or more states, or 2 or more political subdivisions of the State, or states, and any person who has the authority to acquire property by eminent domain under state law.

(2) The term "business" means any lawful activity, except a farm operation, conducted primarily:

a. For the purchase, sale, lease and rental of personal and/or real property, and/or for the manufacture, processing and/or marketing of products, commodities or any other personal property;

b. For the sale of service to the public;

c. By a lawful nonprofit organization; or

d. Solely for the purposes of § 9302 of this title for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of above activities are conducted.

(3) The term "comparable replacement dwelling" means any dwelling that is:

a. Decent, safe and sanitary;

b. Adequate in size to accommodate the occupants;

c. Within the financial means of the displaced person;

d. Functionally equivalent to the displacement dwelling;

e. In an area not subject to unreasonably adverse environmental conditions;

f. In a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services, and the displaced person's place of employment;

g. On a site that is typical in size for residential development; and

h. Currently available on the open market to the displaced person.

(4) "Criteria established by the agency" as used in this chapter, shall mean those criteria established and approved pursuant to the relevant provisions of 49 CFR Part 24, as amended.

(5)a. The term "displaced person" means: any person who moves from real property, or moves personal property from real property:

1. As a direct result of a written notice of intent to acquire, the initiation of negotiations or the acquisition of such real property in whole or in part for a program or project undertaken by an agency; or

2. As a direct result of rehabilitation, demolition or such other displacing activity as the agency may prescribe, under a program or project undertaken by an agency in any case in which the agency determines that such displacement is permanent; and

3. As a direct result of a written notice of intent to acquire, the acquisition, rehabilitation or demolition of, in whole or part, other real property on which the person conducts a business or farm operation, for a program or project undertaken by an agency; however, eligibility for such person under this paragraph applies only for purposes of obtaining moving expenses and relocation assistance advisory services under §§ 9302(a) and (b) and 9306 of this title.

b. The term "displaced person" does not include:

1. A person who has been determined, according to criteria established by the agency, either to be unlawfully occupying the displacement dwelling, to have been evicted for lawful cause prior to the initiation of negotiations for the property, or to have occupied such dwelling for the purpose of obtaining assistance under this chapter;

2. In any case in which the agency acquires property for a program or project, any person (other than a person who was an occupant of such property at the time it was acquired) who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project;

3. In any case where such action is of voluntary nature where the agency would not seek to purchase such real property through eminent domain proceedings.

(6) The term "farm operation" means any activity conducted solely or primarily for the production of 1 or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

(7) The term "mortgage" means such classes of liens as are commonly given to secure advances on, or the unpaid purchase price of, real property, under the laws of the State, together with the credit instruments, if any, secured thereby.

(8) The term "person" means any individual, family, partnership, corporation or association.

(9) In the event a term in this chapter is undefined, but which term is defined in 49 CFR Part 24, as amended, the definition contained therein shall apply.

29 Del. C. 1953, § 9101; 58 Del. Laws, c. 413, § 2; 67 Del. Laws, c. 8, § 1.;



§ 9302. Moving and related expenses

(a) Whenever the acquisition of real property for a program or project undertaken by an agency will result in the displacement of any person on or after May 27, 1972, the agency shall make a payment to any displaced person upon proper application as approved by the agency for:

(1) Actual reasonable expenses in moving the person, the person's family, business, farm operation or other personal property;

(2) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property as determined by the agency;

(3) Actual reasonable expenses in searching for a replacement business or farm; and

(4) Actual expenses necessary to reestablish a displaced farm, nonprofit organization or small business at its new site, in accordance with criteria established by the agency, but not to exceed $10,000. Notwithstanding the limitations of the preceding sentence, state agency payments under this paragraph shall use the same criteria and shall be authorized to pay in excess of the $10,000 payment permitted by the preceding sentence under said criteria, but shall not use or attempt to obtain reimbursement from federal funds to the extent of the excess. In any event, total payments under this paragraph shall not exceed $22,500.

(b) Any displaced person eligible for payments under subsection (a) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection (a) of this section may receive a fixed expense allowance payment in an amount to be determined according to criteria established by the agency.

(c) Any displaced person eligible for payments under subsection (a) of this section who is displaced from the person's place of business or farm operation and who is eligible under criteria established by the agency may elect to accept the payment authorized by this subsection in lieu of the payment authorized by subsection (a) of this section. Such payment shall consist of a fixed payment in an amount to be determined according to criteria established by the agency, except that such payment shall be not less than $1,000 nor more than $20,000. A person whose sole business at the displacement dwelling is the rental of such property to others shall not qualify for a payment under this subsection.

(d) In addition to all other payments authorized under this chapter, a person displaced by any program or project may receive reimbursement for miscellaneous expenses incurred within 30 days of relocation, which expenses are directly attributable to such relocation and which expenses have in fact been paid and for which a proper receipt can be shown. In no event, however, shall such miscellaneous payments as authorized by this subsection exceed 1% of the appraised residential fair market value of the residence acquired, as determined by such agency. Payments authorized by this subsection shall not be allowed if provided for by any other section of this chapter.

29 Del. C. 1953, § 9102; 58 Del. Laws, c. 413, § 2; 67 Del. Laws, c. 8, §§ 2, 3; 68 Del. Laws, c. 405, § 58; 70 Del. Laws, c. 186, § 1.;



§ 9303. Replacement housing for homeowners

(a) In addition to payments otherwise authorized by this chapter, the displacing agency shall according to established criteria make an additional payment, not in excess of $22,500, to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than 180 days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

(1) The amount, if any, which when added to the acquisition cost of the dwelling acquired by the displacing agency, equals the reasonable cost of a comparable replacement dwelling.

(2) The amount, if any, which will compensate such displaced person for any increased interest costs and other debt service costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired by the agency was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than 180 days immediately prior to the initiation of negotiations for the acquisition of such dwelling.

(3) Reasonable expenses incurred by such displaced person for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a decent, safe and sanitary replacement dwelling within 1 year after the date on which such person receives final payment from the agency for the acquired dwelling or the date on which the obligation of the agency under § 9307 of this title is met, whichever is later, except that the agency may extend such period for good cause. If such period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within 1 year of such date.

29 Del. C. 1953, § 9103; 58 Del. Laws, c. 413, § 2; 67 Del. Laws, c. 8, § 4.;



§ 9304. Replacement housing for tenants and certain others

(a) In addition to amounts otherwise authorized by this chapter, an agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under § 9303 of this title which dwelling was actually and lawfully occupied by such displaced person for not less than 90 days immediately prior to (1) the initiation of negotiations for acquisition of such dwelling and has rented or purchased and occupied a decent, safe and sanitary replacement dwelling within 1 year of moving from the displacement dwelling or (2) in any case in which displacement is not a direct result of acquisition, such other event as the agency shall prescribe. Such payment shall be made in accordance with criteria established by the agency not to exceed $5,250 and shall consist of the amount necessary to enable such person to lease or rent for a period not to exceed 42 months, a comparable replacement dwelling. At the discretion of the agency, a payment under this subsection may be made in periodic installments.

(b) Any person eligible for a payment under subsection (a) of this section may elect to apply such payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe and sanitary replacement dwelling. Any such person may, at the discretion of the agency, be eligible under this subsection for the maximum payment allowed under subsection (a) of this section, except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least 90 days but not more than 180 days immediately prior to the initiation of negotiations for the acquisition of such dwelling, such payment shall not exceed the payment such person would otherwise have received under § 9303(a) of this title had the person owned and occupied the displacement dwelling 180 days immediately prior to the initiation of such negotiations.

(c) The full amount of the replacement housing payment for down payment assistance must be applied to the purchase price of the replacement dwelling and related incidental expenses.

29 Del. C. 1953, § 9104; 58 Del. Laws, c. 413, § 2; 67 Del. Laws, c. 8, § 5.;



§ 9305. Maximum federal participation

In determining the amounts to be paid under §§ 9302, 9303 and 9304 of this title, the agency shall provide payments which will assure maximum federal participation in federally assisted projects or programs.

29 Del. C. 1953, § 9105; 58 Del. Laws, c. 413, § 2.;



§ 9306. Relocation assistance advisory services

(a) Programs or projects undertaken by an agency shall be planned in a manner that:

(1) Recognizes, at an early stage in the planning of such programs or projects and before the commencement of any actions which will cause displacements, the problems associated with the displacement of individuals, families, businesses and farm operations; and

(2) Provides for the resolution of such problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

(b) An agency shall ensure that the relocation assistance advisory services described in subsection (c) of this section are made available to all persons displaced by such agency. If such agency determines that any person occupying property immediately adjacent to the property where the displacing activity occurs is caused substantial economic injury as a result thereof, the agency may make available to such person such advisory services.

(c) Each relocation assistance advisory program required by subsection (b) of this section shall include such measures, facilities or services as may be necessary or appropriate in order to:

(1) Determine, and make timely recommendations on, the needs and preferences, if any, of displaced persons for relocation assistance;

(2) Provide current and continuing information on the availability, sales prices and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations;

(3) Assist a person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location;

(4) Supply:

a. Information concerning federal, state and local programs which may be of assistance to displaced persons; and

b. Technical assistance to such persons in applying for assistance under such programs;

(5) Provide other advisory services to displaced persons in order to minimize hardships to such persons in adjusting to relocation; and

(6) The agency shall coordinate relocation activities performed by such agency with other federal, state or local governmental actions in the community which could affect the efficient and effective delivery of relocation assistance and related services.

(d) Notwithstanding § 9301(5)b of this title, in any case in which an agency acquires property for a program or project, any person who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the agency.

29 Del. C. 1953, § 9106; 58 Del. Laws, c. 413, § 2; 67 Del. Laws, c. 8, § 6.;



§ 9307. Assurance of availability of housing

(a) If a program or project undertaken by an agency cannot proceed on a timely basis because comparable replacement dwellings are not available, and the agency determines that such dwellings cannot otherwise be made available, the head of the agency may take such action as is necessary or appropriate to provide such dwellings by use of funds authorized for such project. The agency may use this section to exceed the maximum amounts which may be paid under §§ 9303 and 9304 of this title on a case-by-case basis for good cause as determined in accordance with such regulations as the agency shall issue.

(b) No person shall be required to move from a dwelling on account of any program or project undertaken by an agency unless the agency is satisfied that comparable replacement housing is available to such person.

(c) The agency shall assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling, except in the case of:

(1) A major disaster as defined in § 102(2) of the Federal Disaster Relief Act of 1974 [42 U.S.C. § 5122];

(2) A national emergency declared by the President or a state of emergency declared by the Governor; or

(3) Any other emergency which requires the person to move immediately from the dwelling because continued occupancy of such dwelling by such person constitutes a substantial danger to the health or safety of such person.

29 Del. C. 1953, § 9107; 58 Del. Laws, c. 413, § 2; 67 Del. Laws, c. 8, § 7.;



§ 9308. Authority of the agency; rules and regulations

(a) The Governor may, by proclamation or execution order, designate an agency or agencies to establish rules and regulations as may be necessary under this chapter. In lieu of such proclamation or executive order, each agency concerned shall adopt such rules and regulations to assure:

(1) That the payments and assistance authorized by this chapter shall be administered in a manner which is fair and reasonable and as uniform as practicable;

(2) That a displaced person who makes proper application for a payment authorized for such person by this chapter shall be paid promptly after a move or, in hardship cases, paid in advance; and

(3) That any person aggrieved by a determination as to eligibility for a payment authorized by this chapter or the amount of payment may have the application reviewed by the head of the agency.

(b) The agency may prescribe such other regulations and procedures as it deems necessary or appropriate to carry out this chapter.

(c) If a project cannot proceed to actual construction because comparable replacement sale or rental housing is not available, the agency may enter into such agreements with the Department of Community Affairs and Economic Development or take such other action as necessary or appropriate to provide such housing by use of funds authorized for such project.

(d) In order to encourage and facilitate the construction or rehabilitation of housing to meet the needs of displaced persons who are displaced from dwellings because of any project or program, the agency may enter into agreements with the Department of Community Affairs and Economic Development or take such other actions as necessary or appropriate to utilize federal loans for planning and preliminary expenses for additional housing as provided under 42 U.S.C., § 4635.

29 Del. C. 1953, § 9108; 58 Del. Laws, c. 413, § 2; 70 Del. Laws, c. 186, § 1.;



§ 9309. Administration

In order to prevent unnecessary expense and duplication of functions and to promote uniform and effective administration of relocation assistance programs for displaced persons, the agency may enter into contracts with any individual, firm, association or corporation for services in connection with those programs or may carry out its functions under this chapter through any federal agency or any department or instrumentality of the State or its political subdivisions having an established organization for conducting relocation assistance programs.

29 Del. C. 1953, § 9109; 58 Del. Laws, c. 413, § 2.;



§ 9310. Fund availability

(a) Funds appropriated or otherwise available to any agency or unit of local government for the acquisition of real property or any interest therein for a particular program or project shall also be available to carry out the provisions of this chapter as applied to that program or project.

(b) No payment or assistance under this chapter or under Chapter 95 of this title shall be required to be made to any person or included as a program or project cost under this section, if such person receives a payment required by federal, state or local law which is determined by the agency to have substantially the same purpose and effect as such payment under this chapter or under Chapter 95 of this title.

29 Del. C. 1953, § 9110; 58 Del. Laws, c. 413, § 2; 67 Del. Laws, c. 8, § 8.;



§ 9311. State participation in cost of local relocation payments and services

If a unit of local government or political subdivision of this State acquires real property, and state financial assistance is available to pay the cost, in whole or part, of the acquisition of that real property, or of the improvement for which the property is acquired, the cost to the unit of local government or political subdivision of providing the payments and services prescribed by this chapter shall be included as part of the costs of the project for which state financial assistance is available and the unit of local government or political subdivision shall be eligible for state financial assistance for relocation payments and services in the same manner and to the same extent as other project costs.

29 Del. C. 1953, § 9111; 58 Del. Laws, c. 413, § 2.;



§ 9312. Displacement by building code enforcement or rehabilitation; demolition programs

A person who moves or discontinues a business, or moves other personal property or moves from such person's dwelling as a direct result of any project or program which receives federal financial assistance under Title I of the Housing Act of 1949 [42 U.S.C. § 1441 et seq.], as amended, or as a result of carrying out a comprehensive city demonstration program under Title I of the Demonstration Cities and Metropolitan Development Act of 1966 [42 U.S.C. § 3301 et seq.] shall, for the purposes of this chapter, be deemed to have been displaced as the result of the acquisition of real property.

29 Del. C. 1953, § 9112; 58 Del. Laws, c. 436; 70 Del. Laws, c. 186, § 1.;



§ 9313. Payments not income or resources

No payment received by a displaced person under this chapter shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under state law or for the purposes of the Delaware state income or corporation income tax. Such payments shall not be considered as income or resources to any recipient of public assistance under Title 31, and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.

29 Del. C. 1953, § 9113; 58 Del. Laws, c. 413, § 2.;



§ 9314. Eminent domain

Nothing contained in this chapter shall be construed as creating in any condemnation proceeding brought under the power of eminent domain any element of damages not in existence on May 27, 1972, and the payments authorized by this chapter are to be in addition to the just compensation established in such proceedings, but only to the extent they are not otherwise included in the condemnation award.

29 Del. C. 1953, § 9114; 58 Del. Laws, c. 413, § 2.;






CHAPTER 94. REAL PROPERTY DISPOSITION

§ 9401. Purpose of chapter

This chapter is designed to provide a formal review procedure for the disposition of real property no longer needed by the State for public purposes.

64 Del. Laws, c. 96, § 1.;



§ 9402. Definitions

(a) "Office" shall mean the Office of Management and Budget.

(b) "Real property" shall mean real property, either improved or unimproved, owned by the State, but shall not include property which has been acquired by the Department of Transportation pursuant to Title 17 of this Code, in connection with proposed highway construction projects.

(c) "Director" shall mean the Director of the Office of Management and Budget.

(d) "Surplus real property" shall mean real property no longer needed by the State for a public purpose.

64 Del. Laws, c. 96, § 1; 67 Del. Laws, c. 29, § 1; 75 Del. Laws, c. 88, § 16(5).;



§ 9403. Prerequisites to disposition

No real property shall be sold, leased, transferred or otherwise conveyed until a review of the proposed conveyance is completed in accordance with this chapter and the property is deemed to be surplus real property.

For purposes of this chapter the granting of an easement shall not be considered a conveyance of real property. The determination to grant an easement shall be at the discretion of the Director of the Office of Management and Budget.

64 Del. Laws, c. 96, § 1; 72 Del. Laws, c. 313, § 1; 75 Del. Laws, c. 88, § 16(5).;



§ 9404. Commission on State Surplus Real Property

(a) A Commission on State Surplus Real Property is established and shall report in an advisory capacity to the Governor and to the General Assembly. It shall be comprised of the following members:

(1) The Speaker of the House of Representatives;

(2) The President Pro Tempore of the Senate;

(3) The Director of the Delaware Economic Development Office;

(4) The Secretary of the Department of Transportation;

(5) The Director of the Office of Management and Budget.

(b) The Governor shall designate 1 member to serve as Chairperson of the Commission.

(c) The Commission shall be assisted by staff designated by the Director of the Office of Management and Budget and shall work in cooperation with all state and local agencies of government and with private organizations or individuals to secure all necessary and relevant information for its assignments.

64 Del. Laws, c. 96, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 16(5).;



§ 9405. Annual review of proprietary state real property; report of surplus; conditions of sale or other disposition; annual report

(a) On or before December 31 of each year each state agency shall make a review of all proprietary state real property over which it has jurisdiction to determine what, if any, property is in excess of its reasonably foreseeable needs and report thereon in writing to the Surplus Real Property Commission.

(b) Jurisdiction of all real property reported as surplus shall be transferred to the Commission, when requested by the Chairperson thereof, for sale, lease or disposition under this section or as may be otherwise authorized by law.

(c) The Commission shall report to the Governor and to the General Assembly annually any real property declared surplus and make recommendations as to disposition of the property by sale or otherwise.

(d) Whenever any real property is reported as surplus pursuant to this section, the Commission shall determine whether or not the use of the real property is needed by any other state agency. If the Commission determines that the property is needed by any other state agency it shall transfer jurisdiction of the property to such other state agency upon such terms and conditions as it may deem to be for the best interests of the State.

(e) If the Commission determines that use of the real property is not needed by any other state agency, it may recommend that the surplus property be retained by the State or that it be offered to a political subdivision of the State or to an interested private organization for an amount not less than 30% of the fair market value nor more than 75% of the fair market value. Any such recommended transfer shall be subject to the following conditions:

(1) The property shall be used for a public purpose;

(2) The property shall be developed or used according to plan within a time period not to exceed 5 years;

(3) The deed or other instrument of transfer shall provide that the property shall revert to the State if the property is not developed within the stated period of time or if the property ceases to be used for public purposes;

(4) The Commission may recommend additional terms and conditions as it determines to be in the best interest of the State.

(f) If the Commission determines that the use of state surplus real property is not needed by any other state agency or by any other local governmental agency or by a private organization pursuant to subsection (e) of this section it may recommend that the surplus property be retained by the State or that the surplus property be sold to the highest bidder after advertising. Sales of state surplus property pursuant to this section shall be at fair market value or for such other price as may be approved in writing by the Commission.

(g) The Commission shall report to the Governor and to the General Assembly annually, with respect to any surplus real property approved and recommended for sale or other disposition under this section, giving the following information:

(1) A description or other precise identification of the surplus property;

(2) The name of the agency which reported the excess property and the date of said report;

(3) The present status or use of the property;

(4) An accurate appraisal of the fair market value of the surplus property;

(5) An estimate of the amount of state funds, if any, expended in acquiring, preserving, improving, restoring or reclaiming the property;

(6) A description of whether the property is needed by any other state agency or local governmental agency and, if not, a description of alternative highest and best uses of the property which the Commission deems to be in the best interest of the State.

64 Del. Laws, c. 96, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 313, § 2.;



§ 9406. State parks and open spaces

Notwithstanding any provision of this chapter to the contrary, no state park, or any part thereof, open space as defined in § 7504 of this title or other area acquired primarily for recreational use, shall be rezoned, neither shall there be a change in the use of any such lands requiring a variance or subdivision approval, except upon 45 days prior notice to all elected members of the General Assembly in whose district such lands, or any part thereof, lie.

72 Del. Laws, c. 156, § 4.;






CHAPTER 95. REAL PROPERTY ACQUISITION

§ 9501. Declaration of policy and definitions

(a) This chapter shall be applicable to the acquisition of real property by state and local land acquisition programs or projects in which federal, state or local funds are used.

(b) The term "agency" means any department, agency or instrumentality of the State or of a political subdivision of the State, any department, agency or instrumentality of 2 or more states, or 2 or more political subdivisions of the State, or states, and any person who has the authority to acquire property by eminent domain under state law.

29 Del. C. 1953, § 9201; 58 Del. Laws, c. 413, § 3; 67 Del. Laws, c. 8, § 9.;

§ 9501A Acquisition by eminent domain.

(a) The policy of the provisions of this chapter pertaining to eminent domain is to ensure that eminent domain is used for a limited, defined public use. Public use does not include the generation of public revenues, increase in tax base, tax revenues, employment or economic health, through private land owners or economic development.

(b) Notwithstanding any other provision of law, neither this State nor any political subdivision thereof nor any other condemning agency, including an agency as defined in § 9501(b) of this title, shall use eminent domain other than for a public use, as defined in subsection (c) of this section.

(c) The term "public use" shall only mean:

(1) The possession, occupation, or utilization of land by the general public or by public agencies;

(2) The use of land for the creation or functioning of public utilities, electric cooperatives, or common carriers, or

(3) Where the exercise of eminent domain:

a.1. Removes a "blighted area" as defined at § 4501(3) of Title 31, or a "slum area", as defined at § 4501(23) of Title 31;

2. Removes a structure that is beyond repair or unfit for human habitation or use; or

3. Is used to acquire abandoned real property; and

b. Eliminates a direct threat to public health and safety caused by or related to the real property in its current condition.

(d) Whenever real property is condemned and will be used, including owned, occupied or developed by a private party, the State or agency thereof or a political subdivision must establish by clear and convincing evidence that the use of eminent domain complies with the definition of "public use" in subsection (c) of this section.

(e) No written notice or correspondence shall be sent to property owners from the State, an agency or a political subdivision communicating to the property owner that the real property is subject to eminent domain without the State, an agency, or a political subdivision first notifying the property owner in writing of the public use as defined in subsection (c) of this section and as required by § 9505(15) of this title.

77 Del. Laws, c. 12, § 1.;

§ 9501B Transportation and eminent domain.

The provisions of § 9501A of this title shall not apply to the acquisition of property or property rights by the Department of Transportation for any transportation facility, project, or program as defined in Titles 2, 9, 14, 17, and this title, if the primary purpose of each parcel being required is to maintain or improve the State's transportation network, as sworn to by the Secretary of the Department or the Secretary's authorized designee.

77 Del. Laws, c. 12, § 5; 70 Del. Laws, c. 186, § 1.;

§ 9501C Natural resources and eminent domain.

The provisions of § 9501A of this title shall not apply to the acquisition of property or property rights by the Department of Natural Resources and Environmental Control, any tax ditch, and any tax lagoon, for any acquisition authorized in Title 7, if the primary purpose of such acquisition is to maintain, protect or improve the State's natural resources, as sworn to by the Secretary of the Department or the Secretary's authorized designee.

77 Del. Laws, c. 12, § 6; 70 Del. Laws, c. 186, § 1.;



§ 9501A. Acquisition by eminent domain

(a) The policy of the provisions of this chapter pertaining to eminent domain is to ensure that eminent domain is used for a limited, defined public use. Public use does not include the generation of public revenues, increase in tax base, tax revenues, employment or economic health, through private land owners or economic development.

(b) Notwithstanding any other provision of law, neither this State nor any political subdivision thereof nor any other condemning agency, including an agency as defined in § 9501(b) of this title, shall use eminent domain other than for a public use, as defined in subsection (c) of this section.

(c) The term "public use" shall only mean:

(1) The possession, occupation, or utilization of land by the general public or by public agencies;

(2) The use of land for the creation or functioning of public utilities, electric cooperatives, or common carriers, or

(3) Where the exercise of eminent domain:

a.1. Removes a "blighted area" as defined at § 4501(3) of Title 31, or a "slum area", as defined at § 4501(23) of Title 31;

2. Removes a structure that is beyond repair or unfit for human habitation or use; or

3. Is used to acquire abandoned real property; and

b. Eliminates a direct threat to public health and safety caused by or related to the real property in its current condition.

(d) Whenever real property is condemned and will be used, including owned, occupied or developed by a private party, the State or agency thereof or a political subdivision must establish by clear and convincing evidence that the use of eminent domain complies with the definition of "public use" in subsection (c) of this section.

(e) No written notice or correspondence shall be sent to property owners from the State, an agency or a political subdivision communicating to the property owner that the real property is subject to eminent domain without the State, an agency, or a political subdivision first notifying the property owner in writing of the public use as defined in subsection (c) of this section and as required by § 9505(15) of this title.

77 Del. Laws, c. 12, § 1.;

§ 9501B Transportation and eminent domain.

The provisions of § 9501A of this title shall not apply to the acquisition of property or property rights by the Department of Transportation for any transportation facility, project, or program as defined in Titles 2, 9, 14, 17, and this title, if the primary purpose of each parcel being required is to maintain or improve the State's transportation network, as sworn to by the Secretary of the Department or the Secretary's authorized designee.

77 Del. Laws, c. 12, § 5; 70 Del. Laws, c. 186, § 1.;

§ 9501C Natural resources and eminent domain.

The provisions of § 9501A of this title shall not apply to the acquisition of property or property rights by the Department of Natural Resources and Environmental Control, any tax ditch, and any tax lagoon, for any acquisition authorized in Title 7, if the primary purpose of such acquisition is to maintain, protect or improve the State's natural resources, as sworn to by the Secretary of the Department or the Secretary's authorized designee.

77 Del. Laws, c. 12, § 6; 70 Del. Laws, c. 186, § 1.;



§ 9501B. Transportation and eminent domain

The provisions of § 9501A of this title shall not apply to the acquisition of property or property rights by the Department of Transportation for any transportation facility, project, or program as defined in Titles 2, 9, 14, 17, and this title, if the primary purpose of each parcel being required is to maintain or improve the State's transportation network, as sworn to by the Secretary of the Department or the Secretary's authorized designee.

77 Del. Laws, c. 12, § 5; 70 Del. Laws, c. 186, § 1.;

§ 9501C Natural resources and eminent domain.

The provisions of § 9501A of this title shall not apply to the acquisition of property or property rights by the Department of Natural Resources and Environmental Control, any tax ditch, and any tax lagoon, for any acquisition authorized in Title 7, if the primary purpose of such acquisition is to maintain, protect or improve the State's natural resources, as sworn to by the Secretary of the Department or the Secretary's authorized designee.

77 Del. Laws, c. 12, § 6; 70 Del. Laws, c. 186, § 1.;



§ 9501C. Natural resources and eminent domain

The provisions of § 9501A of this title shall not apply to the acquisition of property or property rights by the Department of Natural Resources and Environmental Control, any tax ditch, and any tax lagoon, for any acquisition authorized in Title 7, if the primary purpose of such acquisition is to maintain, protect or improve the State's natural resources, as sworn to by the Secretary of the Department or the Secretary's authorized designee.

77 Del. Laws, c. 12, § 6; 70 Del. Laws, c. 186, § 1.;



§ 9502. Expenses incidental to transfer of title

The agency acquiring real property for such use shall, as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, reimburse the owner, to the extent the agency deems fair and reasonable, for expenses necessarily incurred for: (1) Recording fees, transfer taxes and similar expenses incidental to conveying such real property to the State; (2) penalty costs for prepayment for any preexisting recorded mortgage entered into in good faith encumbering such real property; and (3) the prorata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the State or the effective date of possession of such real property by the State, whichever is the earlier.

29 Del. C. 1953, § 9202; 58 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 186, § 1.;



§ 9503. Litigation expenses

Where a condemnation proceeding is instituted by the agency to acquire real property for such use and the final judgment is that the real property cannot be acquired by condemnation or the proceeding is abandoned, the owner of any right, title or interest in such real property shall be paid such sum as will, in the opinion of the court, reimburse such owner for reasonable attorney, appraisal and engineering fees, actually incurred because of the condemnation proceedings. The awards of such sums will be paid by the agency.

29 Del. C. 1953, § 9203; 58 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 216, § 2.;



§ 9504. Inverse condemnation proceedings

Where an inverse condemnation proceeding is instituted by the owner of any right, title or interest in real property because of use of the owner's property in any program or project, the court, rendering a judgment for the plaintiff in such proceeding and awarding compensation for the taking of property, or the Department of Justice effecting a settlement of any such proceeding, shall determine and award or allow to such plaintiff, as a part of such judgment or settlement, such sum as will, in the opinion of the court or the Department of Justice, reimburse such plaintiff for reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of such proceedings.

29 Del. C. 1953, § 9204; 58 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 186, § 1.;



§ 9505. Real property acquisition policies

The agency shall comply with the following policies:

(1) Every reasonable effort shall be made to acquire expeditiously real property by negotiation.

(2) Real property shall be appraised before the initiation of negotiations, and the owner or the owner's designated representative shall be given an opportunity to accompany the appraiser during an inspection of the property except that the agency may with the owner's permission, eliminate the appraisal in cases involving acquisition by donation. The agency shall provide the owner with a copy of the agency's approved appraisal prior to initiation of negotiations for acquisition of the property.

(3) Before the initiation of negotiations for real property, an amount shall be established which it is reasonably believed is just compensation therefor, and such amount shall be offered for the property. In no event shall such amount be less than the approved appraisal of the fair market value of real property. Any decrease or increase of the fair market value of real property prior to the date of valuation caused by any program or project for which such property is acquired or by the likelihood that the property would be acquired for such program or project, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining the compensation for the property. The owner of the real property to be acquired shall be provided with a written statement of, and summary of the basis for, the amount established as just compensation. Where appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.

(4) No owner shall be required to surrender possession of real property before the agreed purchase price is paid or deposited with the court, in accordance with Chapter 61 of Title 10, for the benefit of the owner in an amount not less than the approved appraisal of the fair market value of such property, or the amount of the award of compensation in the condemnation proceeding of such property.

(5) Any program or project shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling (assuming a replacement dwelling will be available) or to move the person's business or farm operation without at least 90 days' written notice from the date by which such move is required.

(6) If an owner or tenant is permitted to occupy the real property acquired on a rental basis for a short term or for a period subject to termination by the agency on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier.

(7) In no event shall the time for negotiations or condemnation be advanced, the deposit of funds in court for the use of the owner be deferred nor any other coercive action be taken to compel an agreement on the price to be paid for the property.

(8) If an interest in real property is to be acquired by exercise of power of eminent domain, formal condemnation proceedings shall be instituted. The agency shall not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of the owner's real property.

(9) If the acquisition of only a portion of a property would leave the owner with an uneconomic remnant, the agency concerned shall offer to acquire that uneconomic remnant. For the purpose of this chapter, an uneconomic remnant is a parcel of real property in which the owner is left with an interest after the partial acquisition of the owner's property and the agency concerned has determined the parcel has little or no value or utility to the owner.

(10) A person whose real property is being acquired in accordance with this chapter may, after the person has been fully informed of the right to receive just compensation for such property, donate such property, any part thereof, any interest therein or any compensation paid therefor, to an agency, as such person shall determine.

(11) The term "appraisal" means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information.

(12) Purchase of title insurance in the acquisition of property by the Department of Transportation shall only be authorized upon written request of the Secretary of the Department with unanimous written approval of the co-chairs of the Joint Finance Committee, the Controller General and the Director of the Office of Management and Budget.

(13)a. When state funds are transferred into non-state-controlled escrow accounts in anticipation of property acquisitions by the Department of Transportation, the Department shall pursue the most cost-effective and timely means of effectuating said transfer of funds. Methods of funds transfer shall include, but not be limited to, the electronic transfer of funds.

b. Any funds escrowed for such purposes shall be subject to routine audit by the State Auditor.

(14) For a real property acquisition necessitated by a highway project, an appraisal is unnecessary if the Department of Transportation determines that the valuation of the property to be acquired is uncomplicated and the market value is estimated at $50,000 or less, based on a review of available data. If an appraisal is determined to be unnecessary, the Department of Transportation shall prepare a waiver of valuation. The Department of Transportation may seek from the federal agency funding the project, approval on a case-by-case basis to increase the waiver amount on any valuation over $10,000 and up to a maximum of $25,000, or the amount currently approved by the federal agency, provided that the Department of Transportation offers the property owner the option of having an appraisal prepared. In all cases in which the estimated market value of a property to be acquired is over $10,000, the property owner must be given the option of having an appraisal prepared.

(15) Notwithstanding any other provision of law to the contrary, the acquisition of real property through the exercise of eminent domain by any agency shall be undertaken, and the property used, only for the purposes of a recognized public use, as defined in § 9501A of this title, at least 6 months in advance of the institution of condemnation proceedings:

a. In a certified planning document;

b. At a public hearing held specifically to address the acquisition; or

c. In a published report of the acquiring agency.

This paragraph shall not apply to the obtaining of right-of-ways or easements by an agency for public utilities, such as sewer, water, or electric.

29 Del. C. 1953, § 9205; 58 Del. Laws, c. 413, § 3; 67 Del. Laws, c. 8, §§ 10-12; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 226, §§ 1, 2; 74 Del. Laws, c. 297, § 2; 75 Del. Laws, c. 88, § 21(13); 75 Del. Laws, c. 216, § 1; 77 Del. Laws, c. 12, § 2.;



§ 9506. Buildings, structures and improvements

(a) Where any interest in real property is acquired, an equal interest in all buildings, structures or other improvements located upon the real property so acquired and which is required to be removed from such real property or which is determined to be adversely affected by the use to which such real property will be put shall be acquired.

(b) For the purpose of determining the just compensation to be paid for any building, structure or other improvement required to be acquired as above set forth, such building, structure or other improvement shall be deemed to be a part of the real property to be acquired, notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove such building, structure or improvement at the expiration of the tenant's term, and the fair market value which such building, structure or improvement contributes to the fair market value of the property to be acquired, or the fair market value of such building, structure or improvement for removal from the real property, whichever is the greater, shall be paid to the tenant therefor.

(c) Payment for such buildings, structures or improvements as set forth above shall not result in duplication of any payments otherwise authorized by the laws of this State. No such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any such payment, the tenant shall assign, transfer and release all right, title and interest in and to such improvements. Nothing with regard to the above-mentioned acquisition of buildings, structures or other improvements shall be construed to deprive the tenant of any right to reject payment and to obtain payment for such property interests in accordance with other laws of this State.

29 Del. C. 1953, § 9206; 58 Del. Laws, c. 413, § 3; 70 Del. Laws, c. 186, § 1.;






CHAPTER 96. STATE EMPLOYEE BENEFITS COMMITTEE

§ 9601. Title

This chapter shall be known as the State Employee Benefits Consolidation Act.

72 Del. Laws, c. 204, § 1.;



§ 9602. State Employee Benefits Committee

(a) There is hereby established a State Employee Benefits Committee ("Committee"). The Committee shall be comprised of the Lieutenant Governor, the Insurance Commissioner, the Chief Justice of the Supreme Court, the State Treasurer, the Director of the Office of Management and Budget, the Controller General, the Secretary of Finance and the Secretary of Health and Social Services, or their designees. In addition, the Governor shall appoint 1 Committee member from the following persons: The President of the Delaware State Education Association or his or her designee, the Executive Director of the American Federation of State County and Municipal Employees or his or her designee, the President of the Correctional Officers Association of Delaware or his or her designee, or the President of the Delaware State Troopers Association or his or her designee. The appointment term shall be for 3 years. An organizational representative appointed by the Governor, after serving a 3-year term, shall not serve another term until all the organizational representatives named in this subsection have served a 3-year term. The Director of the Office of Management and Budget shall chair the Committee.

(b) The State Employee Benefits Committee shall have the following powers, duties and functions:

(1) With the exception of deferred compensation pursuant to Chapter 60A of this title, and any other investment or retirement savings plan, control and management of all employee benefit coverages including health care insurance and blood bank, pursuant to Chapters 51 and 52 of this title; state employees group life insurance pursuant to Chapter 32 of Title 18; and all other currently existing and future employee benefits coverages, including but not limited to all forms of flexible benefits, dental, vision, prescription, long-term care and disability coverages.

(2) Selection of all carriers or third-party administrators necessary to provide coverages to State employees.

(3) Authority to contract on an insured or self insured basis.

(4) Authority to adopt rules and regulations for the general administration of the employee benefit coverages.

(5) Authority to make and enter into any and all contracts with any agency of the State, or any outside agency, for the purpose of assisting in the general administration of this section.

(c) All members of the Committee and all legal, actuarial and administrative personnel shall be entitled to reimbursement for those travel and other expenses made necessary by their official duties that are approved by the Benefits and Insurance Administrator.

(d) The Committee shall hold regular meetings at least once every 6 months, which meetings shall be open to the public in accordance with § 10004 of this title.

72 Del. Laws, c. 204, § 1; 75 Del. Laws, c. 88, §§ 21(13), 39, 40; 75 Del. Laws, c. 227, § 10; 77 Del. Laws, c. 177, § 1; 79 Del. Laws, c. 195, § 1.;



§ 9603. State Employee Benefits Advisory Council

(a) There shall be established a State Employee Benefits Advisory Council ("Council") of the State which shall facilitate public informational hearings on proposed changes to the State Employees" Benefits Program, receive feedback from representative sectors of State employment, and communicate that feedback to the State Employee Benefits Committee.

(b) The State Employee Benefits Advisory Council shall be composed of a maximum of 10 members who are State employees, to include representatives of labor organizations, non-union employees, educational employees and other appointees such as the Governor may deem appropriate.

(c) Members of the Council, including the chair, shall be appointed by the Governor. The initial terms of the members shall be staggered. Four members shall serve an initial term of 3 years, 4 members shall serve an initial term of 2 years, and the remaining members shall serve an initial term of 1 year. Thereafter, all terms shall be for 3 years. Members shall be eligible for reappointment to not more than 1 additional consecutive term.

(d) The Council shall have the power to establish rules to govern its activities.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) The Council shall be entitled to non-confidential data and information reasonably deemed necessary for the achievement of the Council's purposes.

(g) In the case of vacancy on the Council for any reason other than expiration of the term of office, the Governor shall fill such a vacancy for the remainder of the unexpired term.

72 Del. Laws, c. 204, § 1.;



§ 9604. Duties of the Director of the Office of Management and Budget

The duties of the Director of the Office of Management and Budget under this chapter shall include:

(1) The placement of all insurance with such carriers as the Committee deems appropriate.

(2) The operation of the self-insurance fund, when and if a self-insurance fund shall be established by the Committee for the operation of a self-insurance program.

(3) Centralized responsibility for the operation of the State employee benefits program vested in a single agency with an adequate staff of legal, actuarial and administrative personnel.

(4) The establishment and operation of an open bid procedure to be maintained for purchasing new employee benefits coverage from carriers and renewing existing contracts with such carriers which will permit the free forces of market competition to operate to the benefit of the state employee benefits coverage programs.

(5) The maintenance in a safe and secure place of all policies with commercial insurers and all records necessary and pertinent thereto.

(6) The maintenance in a safe and secure place of all records, accounts, claims files, statistical studies and other such records and documents necessary and proper in the administration of any self-insured program, when and if the Committee deems it necessary and proper to utilize same.

(7) Prompt notification to insurance carriers or third party administrators of the names and other necessary data related to the employees and pensioners covered by State employee benefits programs and of all changes and additions thereto, and payment of such obligations as are incurred pursuant to this section, including the cost of premium or subscription charges for insurance coverage upon the written request of any State employee or pensioner from the funds appropriated therefore and, in the event such appropriated funds are inadequate, pay such additional sums as may be required from those moneys in the General Fund not otherwise appropriated.

(8) Communication to State employees of all State employee benefits coverages and any additions or changes of benefits affecting State employees.

(9) Authority to act as agent of the State to enter into a contract or contracts with the carrier or carriers for benefits programs for State employees and pensioners.

(10) Prompt notification of the health care insurance carrier or third party administrator of the names and other necessary data related to the employees and pensioners covered by the State employees health insurance program and of all changes and shall pay such obligations as are incurred pursuant to this section, including the cost of premium or subscription charges for health care insurance coverage upon the written request of any state employee or pensioner from the funds appropriated therefore and, in the event such appropriated funds are inadequate, pay such addition sums as may be required from those moneys in the General Fund not otherwise appropriated.

72 Del. Laws, c. 204, § 1; 75 Del. Laws, c. 88, § 20(6).;






CHAPTER 100. FREEDOM OF INFORMATION ACT

§ 10001. Declaration of policy

It is vital in a democratic society that public business be performed in an open and public manner so that our citizens shall have the opportunity to observe the performance of public officials and to monitor the decisions that are made by such officials in formulating and executing public policy; and further, it is vital that citizens have easy access to public records in order that the society remain free and democratic. Toward these ends, and to further the accountability of government to the citizens of this State, this chapter is adopted, and shall be construed.

60 Del. Laws, c. 641, § 1; 65 Del. Laws, c. 191, § 1.;



§ 10002. Definitions

(a) "Agenda" shall include but is not limited to a general statement of the major issues expected to be discussed at a public meeting, as well as a statement of intent to hold an executive session and the specific ground or grounds therefor under § 10004(b) of this title.

(b) "Caucus" means members of the House of Representatives or Senate, of the same political party, who assemble to discuss matters of public business.

(c) "FOIA" means the Freedom of Information Act [this chapter].

(d) "FOIA coordinator" shall mean the person designated by the Cabinet Secretary, school district superintendent, or local government head to receive and process FOIA requests.

(e) "FOIA request" or "request" means a request to inspect or copy public records pursuant to § 10003 of this title.

(f) "FOIA Request Form" means the form promulgated by the Office of the Attorney General upon which requests for public records may be made.

(g) "Meeting" means the formal or informal gathering of a quorum of the members of any public body for the purpose of discussing or taking action on public business either in person or by video-conferencing.

(h) "Public body" means, unless specifically excluded, any regulatory, administrative, advisory, executive, appointive or legislative body of the State, or of any political subdivision of the State, including, but not limited to, any board, bureau, commission, department, agency, committee, ad hoc committee, special committee, temporary committee, advisory board and committee, subcommittee, legislative committee, association, group, panel, council or any other entity or body established by an act of the General Assembly of the State, or established by any body established by the General Assembly of the State, or appointed by any body or public official of the State or otherwise empowered by any state governmental entity, which:

(1) Is supported in whole or in part by any public funds; or

(2) Expends or disburses any public funds, including grants, gifts or other similar disbursals and distributions; or

(3) Is impliedly or specifically charged by any other public official, body, or agency to advise or to make reports, investigations or recommendations.

"Public body" shall not include any caucus of the House of Representatives or Senate of the State. "Public body" shall include any authority created under Chapter 14 of Title 16.

(i) "Public body," "public record" and "meeting" shall not include activities of the University of Delaware and Delaware State University, except that the Board of Trustees of the University and the Board of Trustees of the University shall be "public bodies," and University and University documents relating to the expenditure of public funds shall be "public records," and each meeting of the full Board of Trustees of either institution shall be a "meeting."

(j) "Public business" means any matter over which the public body has supervision, control, jurisdiction or advisory power.

(k) "Public funds" are those funds derived from the State or any political subdivision of the State.

(l) "Public record" is information of any kind, owned, made, used, retained, received, produced, composed, drafted or otherwise compiled or collected, by any public body, relating in any way to public business, or in any way of public interest, or in any way related to public purposes, regardless of the physical form or characteristic by which such information is stored, recorded or reproduced. For purposes of this chapter, the following records shall not be deemed public:

(1) Any personnel, medical or pupil file, the disclosure of which would constitute an invasion of personal privacy, under this legislation or under any State or federal law as it relates to personal privacy;

(2) Trade secrets and commercial or financial information obtained from a person which is of a privileged or confidential nature;

(3) Investigatory files compiled for civil or criminal law-enforcement purposes including pending investigative files, pretrial and presentence investigations and child custody and adoption files where there is no criminal complaint at issue;

(4) Criminal files and criminal records, the disclosure of which would constitute an invasion of personal privacy. Any person may, upon proof of identity, obtain a copy of the person's personal criminal record. All other criminal records and files are closed to public scrutiny. Agencies holding such criminal records may delete any information, before release, which would disclose the names of witnesses, intelligence personnel and aids or any other information of a privileged and confidential nature;

(5) Intelligence files compiled for law-enforcement purposes, the disclosure of which could constitute an endangerment to the local, state or national welfare and security;

(6) Any records specifically exempted from public disclosure by statute or common law;

(7) Any records which disclose the identity of the contributor of a bona fide and lawful charitable contribution to the public body whenever public anonymity has been requested of the public body with respect to said contribution by the contributor;

(8) Any records involving labor negotiations or collective bargaining;

(9) Any records pertaining to pending or potential litigation which are not records of any court;

(10) Subject to § 10004(f) of this title with respect to release of minutes of executive sessions, any record of discussions held in executive session pursuant to § 10004(b) and (c) of this title;

(11) Any records which disclose the identity or address of any person holding a permit to carry a concealed deadly weapon; provided, however, all records relating to such permits shall be available to all bona fide law-enforcement officers;

(12) Any records of a public library which contain the identity of a user and the books, documents, films, recordings or other property of the library which a patron has used;

(13) Any records in the possession of the Department of Correction where disclosure is sought by an inmate in the Department's custody;

(14) Investigative files compiled or maintained by the Violent Crimes Compensation Board;

(15) Any photographs, video recordings or audio recordings of a postmortem examination in the possession of the office of the Chief Medical Examiner;

(16) Emails received or sent by members of the Delaware General Assembly or their staff;

(17)a. The following records, which, if copied or inspected, could jeopardize the security of any structure owned by the State or any of its political subdivisions, or could facilitate the planning of a terrorist attack, or could endanger the life or physical safety of an individual:

1. Response procedures or plans prepared to prevent or respond to emergency situations, the disclosure of which would reveal vulnerability assessments, specific tactics, specific emergency procedures or specific security procedures.

2. Building plans, blueprints, schematic drawings, diagrams, operational manuals or other records of mass transit facilities, bridges, tunnels, emergency response facilities or structures, buildings where hazardous materials are used or stored, arenas, stadiums, waste and water systems, electric transmission lines and substations, high-pressure natural gas pipelines and compressor stations, and telecommunications networks facilities and switching equipment, the disclosure of which would reveal the building's or structure's internal layout, specific location, life, safety and support systems, structural elements, surveillance techniques, alarm or security systems or technologies, operational and transportation plans or protocols, or personnel deployments. Records that disclose the substances being used or stored on a given piece of property are public records; however, records which disclose the specific location on that property of the substances being used or stored may be disclosed only if the chief administrative officer of the agency from which the record is requested determines that disclosure will not jeopardize the security of any structure owned by the State or any of its political subdivisions, or will not facilitate the planning of a terrorist attack, or will not endanger the life or physical safety of an individual.

3. Records of any building or structure operated by the State or any of its political subdivisions, the disclosure of which would reveal the building's or structure's life, safety and support systems, surveillance techniques, alarm or security systems or technologies, operational and evacuation plans or protocols, or personnel deployments.

4. Records prepared to prevent or respond to emergency situations identifying or describing the name, location, pharmaceutical cache, contents, capacity, equipment, physical features or capabilities of individual medical facilities, storage facilities, or laboratories established, maintained or regulated by the State or any of its political subdivisions.

5. Those portions of records assembled, prepared or maintained to prevent, mitigate or respond to criminal acts, the public disclosure of which would have a substantial likelihood of threatening public safety. The only items that are protected from disclosure by this paragraph are:

A. Specific and unique vulnerability assessments or specific and unique response or deployment plans, including compiled underlying data collected in preparation of or essential to the assessments or to the response or deployment plans; and

B. Records not subject to public disclosure under federal law that are shared by federal or international agencies and information prepared from national security briefings provided to state or local government officials related to domestic preparedness for criminal acts against United States citizens or targets.

6. Nothing in this subsection shall be deemed to prohibit the disclosure of information necessary to comply with the requirements of Chapter 8 of Title 26, the Underground Utility Damage Prevention and Safety Act.

b. Nothing in this paragraph shall interfere with the right of any committee of the General Assembly to hear information in the committee at the request of the committee chair or, if appropriate, to hear information in an executive session of the committee, or to subpoena information pursuant to § 705 of this title;

(18)a. Any military service discharge document or documents, a discharge, separation notice, certificate of service, report of transfer or discharge, or any other notice or document which is evidence of severance or transfer from military service and which contains a service record from the armed forces of the United States, or any document that purports to represent a notice of separation from or service in any armed forces of the United States including but not limited to the United States Department of Defense, DD Form 214, of a veteran of the armed forces of the United States, which has been heretofore recorded at a county recorder of deeds. Such document or documents may only be disclosed in accordance with the provisions of paragraph (g)(17)b. of this section.

b. Access to authorized persons. — The following persons are permitted to view or reproduce recorded military service discharge documents:

1. The veteran subject of the discharge;

2. The spouse or child of a veteran, with consent of the veteran;

3. If the veteran is deceased, a survivor or heir of the veteran who may be eligible to claim any type of benefit by virtue of the veteran's service in the military;

4. A person with a signed and notarized authorization from the veteran;

5. A county, state or federal officer assisting the veteran or veteran's family with a veteran's benefit application;

6. Anyone authorized by an order from a Delaware court, to view or copy the document; or

7. Government agencies, including courts, that have an interest in assisting the veteran subject to the military service discharge record or in assisting the beneficiaries of the deceased veteran subject to the military service discharge record in obtaining a benefit.

c. Any document referenced in paragraph (l)(18)a. of this section shall be deemed a public record upon the passage of 70 years from the date of the subject veteran's separation or discharge from service; or

(19) Any communications between a member of the General Assembly and that General Assembly member's constituent, or communications by a member of the General Assembly on behalf of that General Assembly member's constituent, or communications between members of the General Assembly.

(m) "Requesting party" shall mean the person filing the FOIA request.

(n) "Video-conferencing" means any system permitting interaction among all participants in 2 or more noticed public locations in compliance with § 10006 of this title.

60 Del. Laws, c. 641, § 1; 61 Del. Laws, c. 55, § 1; 63 Del. Laws, c. 424, § 1; 64 Del. Laws, c. 113, § 1; 65 Del. Laws, c. 191, §§ 2-6; 66 Del. Laws, c. 143, § 1; 67 Del. Laws, c. 281, § 194; 69 Del. Laws, c. 67, § 2; 69 Del. Laws, c. 250, § 2; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 260, §§ 1, 2, 3; 73 Del. Laws, c. 354, § 1; 75 Del. Laws, c. 235, §§ 3-5; 77 Del. Laws, c. 38, §§ 1-5, 8; 77 Del. Laws, c. 211, §§ 1, 2; 78 Del. Laws, c. 12, § 1; 78 Del. Laws, c. 382, § 1.;



§ 10003. Examination and copying of public records

(a) All public records shall be open to inspection and copying during regular business hours by the custodian of the records for the appropriate public body. Reasonable access to and reasonable facilities for copying of these records shall not be denied to any citizen.

(b) All state agencies and public bodies shall implement and promulgate a policy for addressing requests made under the Freedom of Information Act.

(c) All state agencies and public bodies shall develop a web portal for receiving FOIA requests through the internet. Such portals shall utilize the standard request form promulgated by the Attorney General.

(d) All state agencies and public bodies are to provide reasonable assistance to the public in identifying and locating public records to which they are entitled access, and all records held by the agency are "public records" to which the public should have access unless they fall within the scope of enumerated exceptions in § 10002 of this title.

(e)(1) Form of request. — All FOIA requests shall be made in writing to the public body in person, by e-mail, by fax, or online in accordance with the provisions hereunder. FOIA requests may be submitted using the FOIA Request Form promulgated by the Office of the Attorney General provided, however, that any FOIA request that otherwise conforms with the policy hereunder shall not be denied solely because the request is not on the promulgated form. Copies of the FOIA request form may be obtained from the website of any state agency, school district, or other public body.

(2) All requests shall adequately describe the records sought in sufficient detail to enable the public body to locate such records with reasonable effort. The requesting party shall be as specific as possible when requesting records. To assist the public body in locating the requested records, the public body may request that the requesting party provide additional information known to the requesting party, such as the types of records, dates, parties to correspondence, and subject matter of the requested records.

(f) FOIA coordinator. —

(1) Each public body shall designate a FOIA coordinator who shall serve as the point of contact for FOIA requests and coordinate the public body's responses thereto. The FOIA coordinator shall be identified on the public body's website. The FOIA coordinator may designate other employees to perform specific duties and functions hereunder.

(2) The FOIA coordinator and/or his or her designee, working in cooperation with other employees and representatives, shall make every reasonable effort to assist the requesting party in identifying the records being sought, and to assist the public body in locating and providing the requested records. The FOIA coordinator and/or his or her designee will also work to foster cooperation between the public body and the requesting party.

(3) In addition to the foregoing responsibilities, the FOIA coordinator shall maintain a document tracking all FOIA requests. For each FOIA request, the document shall include, at a minimum, the requesting party's contact information, the date the public body received the request, the public body's response deadline, the date of the public body's response (including the reasons for any extension), the names, contact information and dates of correspondence with individuals contacted in connection with requests, the dates of review by the public body, the names of individuals who conducted such reviews, whether documents were made available, the amount of copying and/or administrative fees assessed, and the date of final disposition.

(g) Response to requests. —

(1) The public body shall respond to a FOIA request as soon as possible, but in any event within 15 business days after the receipt thereof, either by providing access to the requested records, denying access to the records or parts of them, or by advising that additional time is needed because the request is for voluminous records, requires legal advice, or a record is in storage or archived. If access cannot be provided within 15 business days, the public body shall cite 1 of the reasons hereunder why more time is needed and provide a good-faith estimate of how much additional time is required to fulfill the request.

(2) If the public body denies a request in whole or in part, the public body's response shall indicate the reasons for the denial. The public body shall not be required to provide an index, or any other compilation, as to each record or part of a record denied.

(h) Requests for e-mail. —

(1) Requests for e-mail records shall be fulfilled by the public body from its own records, if doing so can be accomplished by the public body with reasonable effort. If the public body determines that it cannot fulfill all or any portion of such request, the public body shall promptly request that its information and technology personnel or custodians provide the e-mail records to the public body.

(2) Before requesting the information and technology personnel or custodians to provide e-mail records, the public body shall provide an itemized written cost estimate to the requesting party, listing all charges expected to be incurred in retrieving such records. Upon receipt of the estimate, the requesting party may decide whether to proceed with, cancel, or modify the request.

(i) Requests for other noncustodial records. —

(1) If all or any portion of a FOIA request seeks records controlled by the public body but are not within its possession or cannot otherwise be fulfilled by the public body with reasonable effort from the records it possesses, then the public body shall promptly request that the relevant custodian provide the noncustodial records to the public body.

(2) Before requesting any noncustodial records, the public body shall provide an itemized written cost estimate to the requesting party, listing all charges expected to be incurred in retrieving such records. Upon receipt of the estimate, the requesting party may decide whether to proceed with, cancel, or modify the request.

(j) Review by public body. — Prior to disclosure, records may be reviewed by the public body to ensure that those records or portions of records deemed nonpublic may be removed pursuant to § 10002 of this title or any other applicable provision of law. In reviewing the records, all documents shall be considered public records unless subject to 1 of the exceptions set forth in § 10002 of this title or any other applicable provision of law.

(k) Hours of review. — The public body shall provide reasonable access for reviewing public records during regular business hours.

(l) Fees. — Unless otherwise set forth in the Delaware Code or any applicable code of a county or municipal public body, the following fees shall apply:

(1) Photocopying fees. — In instances in which paper records are provided to the requesting party, photocopying fees shall be as follows:

Standard-sized, black and white copies: The first 20 pages of standard-sized, black and white copies material shall be provided free of charge. The charge for copying standard sized, black and white public records for copies over and above 20 shall be $0.10 per sheet ($0.20 for a double-sided sheet). This charge applies to copies on the following standard paper sizes: 8.5'' x 11'', 8.5'' x 14'', and 11'' x 17''.

Oversized copies/printouts: The charge for copying oversized public records shall be as follows: 18'' x 22'', $2.00 per sheet; 24'' x 36'', $3.00 per sheet; documents larger than 24'' x 36'', $1.00 per square foot.

Color copies/printouts: An additional charge of $1.00 per sheet will be assessed for all color copies or printouts for standard-sized copies (8.5'' x 11'', 8.5'' x 14'', and 11'' x 17'') and $1.50 per sheet for larger copies.

(2) Administrative fees. — Administrative fees shall be levied for requests requiring more than 1 hour of staff time to process. Charges for administrative fees may include staff time associated with processing FOIA requests, including, without limitation: identifying records; monitoring file reviews; and generating computer records (electronic or print-outs). Administrative fees shall not include any cost associated with the public body's legal review of whether any portion of the requested records is exempt from FOIA. The public body shall make every effort to ensure that administrative fees are minimized, and may only assess such charges as shall be reasonable required to process FOIA requests. In connection therewith, the public body shall minimize the use of nonadministrative personnel in processing FOIA requests, to the extent possible.

Prior to fulfilling any request that would require a requesting party to incur administrative fees, the public body shall provide an itemized written cost estimate of such fees to the requesting party, listing all charges expected to be incurred in retrieving such records. Upon receipt of the estimate, the requesting party may decide whether to proceed with, cancel, or modify the request.

Administrative fees will be billed to the requesting party per quarter hour. These charges will be billed at the current hourly pay grade (prorated for quarter hour increments) of the lowest-paid employee capable of performing the service. Administrative fees will be in addition to any other charges incurred under this section for copying fees.

When multiple FOIA requests are submitted by or on behalf of the requesting party in an effort to avoid incurring administrative charges, the public body may in its discretion aggregate staff time for all such requests when computing fees hereunder. Notwithstanding the foregoing, any Freedom of Information Act policy adopted by a public body pursuant to subsection (b) of this section hereunder may include provisions for the waiver of some or all of the above administrative fees; provided that such waiver shall apply equally to a particular class of persons (i.e., nonprofit organizations).

(3) Microfilm and/or microfiche printouts. — The first 20 pages of standard-sized, black and white material copied from microfilm and/or microfiche shall be provided free of charge. The charge for microfilm and/or microfiche printouts over and above 20 shall be $0.15 per sheet.

(4) Electronically generated records. — Charges for copying records maintained in an electronic format will be calculated by the material costs involved in generating the copies (including but not limited to DVD, CD, or other electronic storage costs) and administrative costs.

(5) Payment. — The public body may require all or any portion of the fees due hereunder to be paid prior to any service being performed pursuant to this section.

60 Del. Laws, c. 641, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 10, § 1; 78 Del. Laws, c. 202, § 1; 78 Del. Laws, c. 382, § 1.;



§ 10004. Open meetings

(a) Every meeting of all public bodies shall be open to the public except those closed pursuant to subsections (b), (c), (d) and (h) of this section.

(b) A public body may call for an executive session closed to the public pursuant to subsections (c) and (e) of this section, but only for the following purposes:

(1) Discussion of an individual citizen's qualifications to hold a job or pursue training unless the citizen requests that such a meeting be open. This provision shall not apply to the discussion by a licensing board or commission which is subject to the provisions of § 8735 of this title, of an individual citizen's qualifications to pursue any profession or occupation for which a license must be issued by the public body in accordance with Delaware law;

(2) Preliminary discussions on site acquisitions for any publicly funded capital improvements;

(3) Activities of any law-enforcement agency in its efforts to collect information leading to criminal apprehension;

(4) Strategy sessions, including those involving legal advice or opinion from an attorney-at-law, with respect to collective bargaining or pending or potential litigation, but only when an open meeting would have an adverse effect on the bargaining or litigation position of the public body;

(5) Discussions which would disclose the identity of the contributor of a bona fide and lawful charitable contribution to the public body whenever public anonymity has been requested of the public body with respect to said contribution by the contributor;

(6) Discussion of the content of documents, excluded from the definition of "public record" in § 10002 of this title where such discussion may disclose the contents of such documents;

(7) The hearing of student disciplinary cases unless the student requests a public hearing;

(8) The hearing of employee disciplinary or dismissal cases unless the employee requests a public hearing;

(9) Personnel matters in which the names, competency and abilities of individual employees or students are discussed, unless the employee or student requests that such a meeting be open.

(c) A public body may hold an executive session closed to the public upon affirmative vote of a majority of members present at a meeting of the public body. The vote on the question of holding an executive session shall take place at a meeting of the public body which shall be open to the public, and the results of the vote shall be made public and shall be recorded in the minutes. The purpose of such executive sessions shall be set forth in the agenda and shall be limited to the purposes listed in subsection (b) of this section. Executive sessions may be held only for the discussion of public business, and all voting on public business must take place at a public meeting and the results of the vote made public.

(d) This section shall not prohibit the removal of any person from a public meeting who is willfully and seriously disruptive of the conduct of such meeting.

(e)(1) This subsection concerning notice of meetings shall not apply to any emergency meeting which is necessary for the immediate preservation of the public peace, health or safety, or to the General Assembly.

(2) All public bodies shall give public notice of their regular meetings and of their intent to hold an executive session closed to the public, at least 7 days in advance thereof. The notice shall include the agenda, if such has been determined at the time, and the dates, times and places of such meetings, including whether such meeting will be conducted by video-conferencing; however, the agenda shall be subject to change to include additional items including executive sessions or the deletion of items including executive sessions which arise at the time of the public body's meeting.

(3) All public bodies shall give public notice of the type set forth in paragraph (e)(2) of this section of any special or rescheduled meeting as soon as reasonably possible, but in any event no later than 24 hours before such meeting. A special or rescheduled meeting shall be defined as one to be held less than 7 days after the scheduling decision is made. The public notice of a special or rescheduled meeting shall include an explanation as to why the notice required by paragraph (e)(2) of this section could not be given.

(4) Public notice required by this subsection shall include, but not be limited to, conspicuous posting of said notice at the principal office of the public body holding the meeting, or if no such office exists at the place where meetings of the public body are regularly held, and making a reasonable number of such notices available. In addition, for all noncounty and nonmunicipal public bodies, public notice required by this subsection shall include, but not be limited to, electronic posting on a designated State of Delaware website, approved by the Registrar of Regulations by May 1, 2013, which shall be accessible to the public. In addition, all public bodies in the executive branch of state government that are subject to the provisions of this chapter shall electronically post said notice to the designated State of Delaware website approved by the Secretary of State.

(5) When the agenda is not available as of the time of the initial posting of the public notice it shall be added to the notice at least 6 hours in advance of said meeting, and the reasons for the delay in posting shall be briefly set forth on the agenda.

(f) Each public body shall maintain minutes of all meetings, including executive sessions, conducted pursuant to this section, and shall make such minutes available for public inspection and copying as a public record. Such minutes shall include a record of those members present and a record, by individual members (except where the public body is a town assembly where all citizens are entitled to vote), of each vote taken and action agreed upon. Such minutes or portions thereof, and any public records pertaining to executive sessions conducted pursuant to this section, may be withheld from public disclosure so long as public disclosure would defeat the lawful purpose for the executive session, but no longer. All public bodies in the executive branch of state government that are subject to the provisions of this chapter shall electronically post final approved minutes of open public meetings to the designated State of Delaware website approved by the Secretary of State within 5 working days of final approval of said minutes.

(g) Every regularly scheduled meeting of a public body shall be held within the geographic jurisdiction of that public body. All such other meetings shall be held as follows:

(1) A public body serving any political subdivision of the State, including, but not limited to, any city, town or school district, shall hold all such other meetings within its jurisdiction or the county in which its principal office is located, unless it is school board training that has been approved by the Secretary of Education as beneficial to school board development activities.

(2) For the purposes of this subsection, a "regularly scheduled meeting" shall mean any meeting of a public body held on a periodic basis.

(3) The provisions of this subsection, insofar as they are not practicable, shall not apply to any emergency meeting which is necessary for the immediate preservation of the public peace, health or safety, or to a meeting held by a public body outside of its jurisdiction which is necessary for the immediate preservation of the public financial welfare.

(h) This section shall not apply to the proceedings of:

(1) Grand juries;

(2) Petit juries;

(3) Special juries;

(4) The deliberations of any court;

(5) The Board of Pardons and Parole;

(6) Public bodies having only 1 member;

(7) Public bodies within the legislative branch of the state government other than the House of Representatives, the Senate, the Joint Finance Committee, the Joint Committee on Capital Improvement, the Joint Sunset Committee, Legislative Council, committees, excluding ethics committees, specifically enumerated and created by Resolution of the House of Representatives and/or Senate or task forces specifically enumerated and created by Resolution of the House of Representatives and/or Senate;

(8)a. The Victims' Compensation Assistance Program Appeals Board may close any meeting to the public where:

1. The claim to be considered derives from any sexual offense within the definitions of a crime in § 9002 of Title 11.

2. The claim to be considered derives from any offense by or against a child, as defined in this section, unless such child has been deemed amenable to the jurisdiction of a criminal court as to the matter before the Board.

3. The claim to be considered derives from any matter not yet adjudicated.

4. The claim to be considered involves a "victim" who is a "child" as those terms are defined in Chapter 90 of Title 11.

b. The Board shall produce a complete record of any proceedings closed to the public which record may be denied to anyone seeking access for good cause shown; and

(9) The deliberations of the following agencies for any case decision governed by the Administrative Procedures Act in Chapter 101 of this title:

a. State Human Relations Commission;

b. Industrial Accident Board;

c. Tax Appeals Board; and

d. Victims' Compensation Assistance Program Appeals Board.

(i) In an enforcement action pursuant to § 10005 of this title, a citizen or the Attorney General, as the case may be, may seek the forfeiture of all or part of the compensation of members of a board, commission or other public body for any closed meeting which such board, commission or other public body closed knowing that such action violated this chapter. Such forfeiture may only be ordered by the Court if the Court makes a specific finding that the board, commission or public body had no good faith basis to believe that the meeting could be closed. It shall be an absolute defense that an individual never voted in favor of the closed meeting. If the board, commission or public body also met validity for other purposes on the same day as the meeting which violated the act, such valid action shall be considered by the Court in determining the extent of any forfeiture award.

60 Del. Laws, c. 641, § 1; 63 Del. Laws, c. 269, § 1; 65 Del. Laws, c. 191, §§ 7-12; 66 Del. Laws, c. 419, § 1; 67 Del. Laws, c. 367, §§ 1, 2; 71 Del. Laws, c. 38, § 1; 71 Del. Laws, c. 117, § 1; 71 Del. Laws, c. 191, § 1; 71 Del. Laws, c. 193, § 1; 72 Del. Laws, c. 459, § 1; 72 Del. Laws, c. 460, § 18; 75 Del. Laws, c. 178, §§ 1, 2; 77 Del. Laws, c. 38, §§ 6, 7; 77 Del. Laws, c. 211, § 3; 78 Del. Laws, c. 288, § 5; 79 Del. Laws, c. 125, § 4.;



§ 10005. Enforcement

(a) Any action taken at a meeting in violation of this chapter may be voidable by the Court of Chancery. Any citizen may challenge the validity under this chapter of any action of a public body by filing suit within 60 days of the citizen's learning of such action but in no event later than 6 months after the date of the action.

(b) Any citizen denied access to public records as provided in this chapter may bring suit within 60 days of such denial. Venue in such cases where access to public records is denied shall be placed in a court of competent jurisdiction for the county or city in which the public body ordinarily meets or in which the plaintiff resides. Notwithstanding the foregoing, a person denied access to public records by an administrative office or officer, a department head, commission, or instrumentality of state government which the Attorney General is obliged to represent pursuant to § 2504 of this title must within 60 days of denial, present a petition and all supporting documentation to the Chief Deputy as described in subsection (e) of this section. Thereafter, the petitioner or public body the Attorney General is otherwise obligated to represent may appeal an adverse decision on the record to the Superior Court within 60 days of the Attorney General's decision.

(c) In any action brought under this section, the burden of proof shall be on the custodian of records to justify the denial of access to records, and shall be on the public body to justify a decision to meet in executive session or any failure to comply with this chapter.

(d) Remedies permitted by this section include an injunction, a declaratory judgment, writ of mandamus and/or other appropriate relief. The court may award attorney fees and costs to a successful plaintiff of any action brought under this section. The court may award attorney fees and costs to a successful defendant, but only if the court finds that the action was frivolous or was brought solely for the purpose of harassment.

(e) Any citizen may petition the Attorney General to determine whether a violation of this chapter has occurred or is about to occur. The petition shall set forth briefly the nature of the alleged violation. Upon receiving a petition, the Attorney General shall promptly determine whether the petition is against an administrative office or officer, agency, department, board, commission or instrumentality of state government which the Attorney General is obliged to represent pursuant to § 2504 of this title. Every petition against an administrative office or officer, agency, department, board, commission or instrumentality of state government which the Attorney General is obliged to represent pursuant to § 2504 of this title shall be referred to the Chief Deputy Attorney General who shall, within 20 days of receiving the petition, render a written determination to the petitioner and the public body involved declaring whether a violation has occurred or is about to occur. If the Chief Deputy finds that a violation of this chapter has occurred or is about to occur, the Attorney General shall not represent the public body in any appeal filed pursuant to this chapter for such violation if the public body the Attorney General is otherwise obligated to represent fails to comply with the Chief Deputy's determination. Regardless of the finding of the Chief Deputy, the petitioner or the public body may appeal the matter on the record to Superior Court. In every other case, the Attorney General shall, within 10 days, notify in writing the custodian of records or public body involved. Within 20 days of receiving the petition, the Attorney General shall make a written determination of whether a violation has occurred or is about to occur, and shall provide the citizen and any custodian of records or public body involved with a copy of the determination. If the Attorney General finds that a violation of this chapter has occurred or is about occur, the citizen may: (1) File suit as set forth in this chapter; or (2) request in writing that the Attorney General file suit on the citizen's behalf. If such request is made, the Attorney General may file suit, and shall within 15 days notify the citizen of the decision to file suit, unless the custodian of records or public body has agreed to comply with this chapter. The citizen shall have the absolute right to file suit regardless of the determination of the Attorney General, and may move to intervene as a party in any suit filed by the Attorney General.

(f) An administrative office or officer, agency, department, board, commission or instrumentality of state government which the Attorney General is obligated to represent pursuant to § 2504 of this title shall not require the approval of the Attorney General pursuant to § 2507 of this title to address claims of violation under this chapter.

60 Del. Laws, c. 641, § 1; 65 Del. Laws, c. 191, § 13; 66 Del. Laws, c. 354, §§ 1, 2; 77 Del. Laws, c. 400, §§ 1-3.;



§ 10006. Video-conferencing participation in open meetings

Unless otherwise prohibited by law, any public body subject to the provisions of this chapter, except for any public body in which members are elected by the public to serve on the public body, may conduct a meeting by means of video-conferencing, provided each attending member's participation occurs at a noticed public location where members of the public may also attend the meeting. The participation of a member of such public body by video-conferencing in compliance with this section shall be deemed attendance for all purposes, including purposes of establishing a quorum. When video conferencing is used, at least 1 of the noticed public locations shall be within the geographic jurisdiction of that public body. Meetings may otherwise be noticed for multiple public locations within the state where video-conferencing is available. During meetings where video-conferencing is used, each member must be identified, all participants shall be able to communicate with each other at the same time, and members of the public attending at the noticed public location or locations of the meeting must be able to hear and view the communication among all members of the public body participating by video-conference. Video-conferencing participation is not permitted when a verbatim transcript of the meeting may be required by law, except for public hearings on proposed rules and regulations, or where the chair or presiding officer determines that physical attendance is required at a single location.

77 Del. Laws, c. 211, § 4.;






CHAPTER 101. ADMINISTRATIVE PROCEDURES

Subchapter I Policy and Definitions

§ 10101. Policy

The purpose of this chapter is to standardize the procedures and methods whereby certain state agencies exercise their statutory powers and to specify the manner and extent to which action by such agencies may be subjected to public comment and judicial review.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 71 Del. Laws, c. 48, § 7.;



§ 10102. Definitions

As used in this chapter:

(1) "Agency" means any authority, department, instrumentality, commission, officer, board or other unit of the state government authorized by law to make regulations, decide cases or issue licenses. Agency does not include the General Assembly, courts, municipalities, counties, school districts, the University of Delaware, Delaware State University, Delaware Technical and Community College and other political subdivisions, joint state-federal, interstate or intermunicipal authorities and their agencies.

(2) "Agency action" means either an agency's regulation or case decision, which could be a basis for the imposition of injunctive orders, penal or civil sanctions of any kind or the grant or denial of relief or of a license, right or benefit by any agency or court, or both.

(3) "Case" or "case decision" means any agency proceeding or determination that a named party as a matter of past or present fact, or of threatened or contemplated private action, is or is not in violation of a law or regulation, or is or is not in compliance with any existing requirement for obtaining a license or other right or benefit. Such administrative adjudications include, without limitation, those of a declaratory nature respecting the payment of money or resulting in injunctive relief requiring a named party to act or refrain from acting or threatening to act in some way required or forbidden by law or regulation under which the agency is operating.

(4) "Court" means the Superior Court of the State except for appeals from the Division of Child Support Enforcement, which will be heard by the Family Court of the State.

(5) "License" means the whole or part of any agency permit, certificate, approval, registration, charter or similar form of permission required by law, but it does not include a license required solely for revenue purposes.

(6) "Party" means each person or agency named or admitted in an agency proceeding as a party, or properly seeking and entitled as of right to be admitted as a party to an agency proceeding.

(7) "Regulation" means any statement of law, procedure, policy, right, requirement or prohibition formulated and promulgated by an agency as a rule or standard, or as a guide for the decision of cases thereafter by it or by any other agency, authority or court. Such statements do not include locally operative highway signs or markers, or an agency's explanation of or reasons for its decision of a case, advisory ruling or opinion given upon a hypothetical or other stated fact situation or terms of an injunctive order or license.

(8) "Subordinate" means either:

a. One or more but less than a quorum of the members of a board constituting an agency; or

b. Any person or persons designated in writing to act on its behalf.

(9) "Substantive" or "substantive in nature" means, when used in connection with regulations, those regulations allowing, requiring or forbidding conduct in which private persons are otherwise free or prohibited to engage, or regulations which state requirements, other than procedural, for obtaining, retaining or renewing a license or any kind of benefit or recompense.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 65 Del. Laws, c. 228, § 9; 70 Del. Laws, c. 90, § 1; 73 Del. Laws, c. 401, § 1.;






Subchapter II Agency Regulations

§ 10111. Organization regulations; rules of procedure

For the benefit of the public, each agency shall adopt the following regulations:

(1) A general description of its organization, its methods of operations and the manner, including addresses and telephone numbers, whereby the public may obtain information and otherwise deal with the agency; and

(2) A statement of the nature and requirements of all rules of practice and procedure used by the agency to exercise its statutory authority in compliance with this chapter.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10112. Public information

(a) Each agency shall make available promptly to the public upon request, for inspection, originals or legible copies of the following:

(1) Its regulations, orders, decisions, opinions and licenses;

(2) Any documents, papers and other materials considered by the agency in taking agency action; or

(3) Any records of the agency reasonably specified by the requesting person.

(b) When making its documents and other materials available to the public, the agency may:

(1) Take reasonable precautions to preserve the integrity and security of such documents or materials;

(2) Make available only at reasonable, specified intervals documents and materials being actively used by the agency;

(3) Limit the availability of information to its regular business hours and place of business;

(4) Decline to make available documents and other materials which:

a. Relate solely to the agency's internal procedural and personnel practices;

b. Pertain to ongoing enforcement investigations which have not yet resulted in agency action;

c. Are specifically exempted from disclosure by law; or

d. Are confidential or privileged for the same or similar reasons as the Court would hold its records confidential or privileged;

(5) Make a reasonable charge for the cost of reproducing or copying such documents or materials.

(c) The Court shall have jurisdiction of all actions to compel an agency to produce or disclose any documents, materials or information and the agency shall have the burden of sustaining its refusal to produce or disclose as requested.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10113. Adoption of regulations; exemptions

(a) All regulations, except those specifically exempted, shall be adopted according to the requirements of this chapter.

(b) Regulations of the following types are exempted from the procedural requirements of this chapter and may be adopted informally:

(1) Descriptions of agency organization, operations and procedures for obtaining information;

(2) Rules of practice and procedure used by the agency;

(3) Delegations of authority to subordinates;

(4) Nonsubstantive changes in existing regulations to alter style or form or to correct technical errors;

(5) Amendments to existing regulations to make them consistent with changes in basic law but which do not otherwise alter the substance of the regulations; and

(6) Codifications of existing agency or judicial principles of decision derived from previous decisions and rulings.

Any regulation adopted pursuant to this subsection, along with a copy of the order adopting said regulation, shall be filed with the Registrar of Regulations, and the regulation so filed shall become the official regulation as defined in § 1132 of this title.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 73 Del. Laws, c. 55, § 1.;



§ 10114. Requests for regulation-making proceedings

Proceedings for the adoption, amendment or repeal of a regulation may be initiated by an agency on the motion of an agency member or at the request of any person who so petitions the agency on a form prescribed for that purpose by the Director of the Office of Management and Budget. The agency at its next regular meeting shall either grant the petition and initiate the proceedings specified by this chapter or deny the petition and give its reasons for doing so. If the petition is received by the agency within 5 days of such meeting, the agency may defer action on the petition until the next succeeding regular meeting.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 75 Del. Laws, c. 88, § 16(5).;



§ 10115. Notice

(a) Whenever an agency proposes to formulate, adopt, amend or repeal a regulation, it shall file notice and full text of such proposals, together with copies of the existing regulation being adopted, amended or repealed, with the Registrar for publication, in full or as a summary, in the Register of Regulations pursuant to § 1134 of this title.

(1) The notice shall describe the nature of the proceedings including a brief synopsis of the subject, substance, issues, possible terms of the agency action, a reference to the legal authority of the agency to act and reference to any other regulations that may be impacted or affected by the proposal;

(2) The notice shall state the manner in which persons may present their views: (i) if in writing, of the place to which and the final date by which such views may be submitted; or (ii) if at a public hearing, the date, time and place of the hearing. If a public hearing is to be held, such public hearing shall not be scheduled less than 20 days following publication of notice of the proposal in the Register of Regulations.

(b) If a public hearing will be held on the proposal, notice of the time, date, place and a summary of the nature of the proposal shall also be published in at least 2 Delaware newspapers of general circulation a minimum of 20 days prior to such public hearing and shall also be advertised at least 20 days prior to such public hearing by electronic posting on a designated State of Delaware website, approved by the Registrar of Regulations by May 1, 2013, which shall be accessible to the public.

(c) The notice shall also be mailed to all persons who have made timely written requests of the agency for advance notice of its regulation-making proceedings.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 68 Del. Laws, c. 159, § 1; 71 Del. Laws, c. 48, § 8; 72 Del. Laws, c. 88, § 4; 78 Del. Laws, c. 288, § 6.;



§ 10116. Written submittals

Before adopting, amending or repealing any regulation, an agency shall give notice as prescribed in § 10115 of this title and shall receive all written suggestions, compilations of data, briefs or other written materials submitted to it by any person. The agency, in its discretion, may designate a subordinate to organize, classify, summarize and make recommendations with respect to the materials, which recommendations may be considered with the materials by the agency in reaching its conclusions.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10117. Public hearings

When an agency is required by law to hold public hearings before adopting, amending or repealing a regulation and, otherwise, if an agency in its discretion determines to hold public hearings, in addition to giving opportunity for the submission of written materials, the following shall apply to the conduct of such hearings:

(1) The hearing shall be conducted either by the agency or by a subordinate designated by the agency for that purpose who shall be empowered in connection with such hearing to:

a. Issue subpoenas, in the agency's sole discretion, for witnesses or other evidence, on the agency's initiative or at the request of any person;

b. Administer oaths to witnesses; and

c. Exclude irrelevant, immaterial, insubstantial, cumulative, privileged matter and unduly repetitive proofs, rebuttals and cross-examination.

(2) A record from which a verbatim transcript can be prepared shall be made of all hearings. The expense of preparing any transcript shall be borne by the person requesting it.

(3) If the hearing notice includes a specific length of time for the holding of the hearing, the hearing shall not adjourn prior to the end of that length of time.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 78 Del. Laws, c. 356, § 1.;



§ 10118. Agency findings; form of regulations

(a) The opportunity for public comment shall be held open for a minimum of 30 days after the proposal is published in the Register of Regulations. The opportunity for public written comment shall be extended for a minimum of 15 days after the final public hearing when 1 or more public hearings are held on the proposal.

(b) At the conclusion of all hearings and after receipt within the time allowed of all written materials, upon all the testimonial and written evidence and information submitted, together with summaries of the evidence and information by subordinates, the agency shall determine whether a regulation should be adopted, amended or repealed and shall issue its conclusion in an order which shall include:

(1) A brief summary of the evidence and information submitted;

(2) A brief summary of its findings of fact with respect to the evidence and information, except where a rule of procedure is being adopted or amended;

(3) A decision to adopt, amend or repeal a regulation or to take no action and the decision shall be supported by its findings on the evidence and information received;

(4) The exact text and citation of such regulation adopted, amended or repealed;

(5) The effective date of the order;

(6) Any other findings or conclusions required by the law under which the agency has authority to act; and

(7) The signatures of at least a quorum of the agency members.

(c) In the event an agency makes substantive changes in the proposal as a result of the public comments, evidence and information, the agency shall consider the revised proposal as a new proposal subject to the notice requirements of § 10115 of this title and all other requirements of this subchapter. If the changes are not substantive, the agency shall not be required to repropose the regulation change. Whether a change constitutes substantive or nonsubstantive matter shall be determined by the agency head.

(d) In the event the proposing agency seeks to withdraw its proposal, the proposing agency shall notify the Registrar, in writing, that the proposal is being withdrawn and the Registrar shall publish the withdrawal information in the next issue of the Register of Regulations.

(e) The agency shall file such order with the Registrar of Regulations which shall become the official regulation as defined in § 1132 of this title.

(f) No agency shall adopt a regulation if more than 12 months have elapsed since the end of the public comment period or the last public hearing, whichever is later, on the proposed regulation.

(g) The effective date of an order which adopts, amends or repeals a regulation shall be not less than 10 days from the date the order adopting, amending or repealing a regulation has been published in its final form, in full or as a summary, in the Register of Regulations, unless such adoption, amendment or repeal qualifies as an emergency under § 10119 of this title.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 68 Del. Laws, c. 159, § 2; 71 Del. Laws, c. 48, § 9; 72 Del. Laws, c. 88, § 5; 78 Del. Laws, c. 356, § 2.;



§ 10119. Emergency regulations

If an agency determines that an imminent peril to the public health, safety or welfare requires the adoption, amendment or repeal of a regulation with less than the notice required by § 10115, the following rules shall apply:

(1) The agency may proceed to act without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable;

(2) The order adopting, amending or repealing a regulation shall state, in writing, the reasons for the agency's determination that such emergency action is necessary;

(3) The order effecting such action may be effective for a period of not longer than 120 days and may be renewed once for a period not exceeding 60 days;

(4) When such an order is issued without any of the public procedures otherwise required or authorized by this chapter, the agency shall state as part of the order that it will receive, consider and respond to petitions by any interested person for the reconsideration or revision thereof; and

(5) The agency shall submit a copy of the emergency order to the Registrar for publication in the next issue of the Register of Regulations.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 71 Del. Laws, c. 48, § 10.;






Subchapter III Case Decisions

§ 10121. Application of subchapter

This subchapter shall apply to all agency case decisions except:

(1) Decisions relating to the assessment of taxes or tax penalties made by the Tax Appeals Board; or

(2) Temporary restraining orders and similar orders authorized by law to be issued summarily.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10122. Notice of proceedings

Whenever an agency proposes to proceed for a case decision, it shall give 20 days' prior notice to all parties as follows:

(1) The notice shall describe the subject matter of the proceedings;

(2) The notice shall inform the parties of the opportunity, if permitted by law, to elect to proceed by informal fact-finding and of the date by which such election must be made;

(3) The notice shall give the date, time and place the formal hearing will be held if informal fact-finding is not elected;

(4) The notice shall cite the law or regulation giving the agency authority to act;

(5) The notice shall inform the party of the right to present evidence, to be represented by counsel and to appear personally or by other representative; and

(6) The notice shall inform the parties of the agency's obligation to reach its decision based upon the evidence received.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 70 Del. Laws, c. 186, § 1.;



§ 10123. Informal fact-finding

Where a formal hearing is not required by law and where the parties agree in advance to proceed in such manner, the agency shall acquire the information upon which it bases its decision by means of informal conference or consultation among the parties as follows:

(1) The agency shall conduct the conference itself or may designate a subordinate to do so;

(2) The parties may appear in person and by counsel; and

(3) The parties may submit any relevant factual data, documents, testimony and argument. Only such evidence and argument presented at such conference or presented to the agency and opposing parties before the conference may be taken into consideration by the agency in making its findings and rendering its decision.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10124. Public hearings; notice

When required by law or when the parties do not consent to informal proceedings, or when the matters at issue involve price fixing, rate making or similar matters of general public interest, as determined by the agency, the agency shall conduct a formal, public evidentiary hearing to which the following provisions shall apply:

(1) The notice required by § 10122 of this title shall be published in at least 2 Delaware newspapers of general circulation and shall be advertised by electronic posting on a designated State of Delaware website, approved by the Registrar of Regulations by May 1, 2013, which shall be accessible to the public; and

(2) Applicants for licenses, renewals and other rights or benefits shall not be entitled to prior notice of application requirements but shall receive notice of any proposed contest of such applications.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 78 Del. Laws, c. 288, § 7.;



§ 10125. Conduct of public hearings; burden of proof; record

(a) The hearing may be conducted by the agency or by a subordinate designated for that purpose.

(b) In connection with such hearings, the agency or its designated subordinate may be empowered to:

(1) Issue subpoenas for witnesses and other sources of evidence, either on the agency's initiative or at the request of any party;

(2) Administer oaths to witnesses;

(3) Exclude plainly irrelevant, immaterial, insubstantial, cumulative and privileged evidence;

(4) Limit unduly repetitive proof, rebuttal and cross-examination;

(5) Cause interrogatories to issue and depositions to be taken; or

(6) Hold prehearing conferences for the settlement or simplification of issues by consent, for the disposal of procedural requests or disputes and to regulate and expedite the course of the hearing.

(c) The burden of proof shall always be upon the applicant or proponent.

(d) A record from which a verbatim transcript can be prepared shall be made of all hearings in all contested cases. Transcripts shall be made at the request and expense of any party.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10126. Proposed orders

(a) Whenever a subordinate presides over an informal conference or a formal hearing, the subordinate shall prepare a proposed order for the consideration of the agency which shall include:

(1) A brief summary of the evidence and recommended findings of fact based upon the evidence;

(2) Recommended conclusions of law; and

(3) Recommended decision.

(b) When the proposed order is submitted to the agency, a copy shall be delivered to each of the other parties who shall have 20 days to submit in writing to the agency exceptions, comments and arguments respecting the proposed order.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 70 Del. Laws, c. 186, § 1.;



§ 10127. Record

With respect to each case, all notices, correspondence between the agency and the parties, all exhibits, documents and testimony admitted into evidence and all recommended orders, summaries of evidence and findings and all interlocutory and final orders of the agency shall be included in the agency's record of the case and shall be retained by the agency.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10128. Decision; final order

(a) The agency shall make its decision based upon the entire record of the case and upon the summaries and recommendations of its subordinates.

(b) Every case decision of any agency shall be incorporated in a final order which shall include, where appropriate:

(1) A brief summary of the evidence;

(2) Findings of fact based upon the evidence;

(3) Conclusions of law;

(4) Any other conclusions required by law of the agency; and

(5) A concise statement of the agency's determination or action on the case.

(c) Every final order shall be authenticated by the signatures of at least a quorum of all agency members, unless otherwise provided by law.

(d) Every final order shall immediately be mailed or delivered to each party and each other person requesting it.

(e) Every final order may be amended or modified by the same procedure used for the initial adoption of the order.

(f) When any professional licensing board or commission governed by Title 23, 24, or 28, and listed in § 10161(a) of this title, orders, at the conclusion of a hearing, that a license shall be revoked or suspended, the revocation or suspension shall be effective immediately. A written order, pursuant to this section, shall be served no later than 30 days after the hearing date.

(g) When any professional licensing board or commission governed by Title 23, 24, or 28, and listed in § 10161(a) of this title reaches its conclusions of law and determines an appropriate disciplinary action, if any, the Board or Commission shall issue a written decision and order in accordance with this section. However, notwithstanding the provisions of subsection (c) of this section, the decision and order may be issued over the signature of only the President or other officer of the Board.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 77 Del. Laws, c. 369, § 1; 78 Del. Laws, c. 130, § 1.;



§ 10129. Ex parte consultations

No member or employee of an agency assigned to participate in any way in the rendering of a case decision shall discuss or communicate, directly or indirectly, respecting any issue of fact or law with any person or party, except upon notice to and opportunity for all parties to participate. This section shall not apply to communications required for the disposition of ex parte matters authorized by law or to communications by and among members of an agency, the agency's staff and the agency's attorney.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;






Subchapter IV Licenses

§ 10131. Hearings; notice

(a) Hearings relating to licenses may be held at a time fixed in the discretion of the agency unless timely requested by a party or required by law or regulation.

(b) Whenever an agency proposes to grant, renew or extend a license, it may do so without notice unless a law or regulation requires notice and opportunity for a hearing.

(c) Whenever an agency proposes to deny an application for a license, timely and properly made, or to revoke, suspend, annul or withdraw a license or where it is required by law or regulation to give notice, it shall first give written notice to the licensee or applicant of the intended action and the reasons therefor. The form of the notice shall comply as far as practicable with § 10122 of this title, except that instead of setting a hearing date, it may afford the party at least 10 days to request a hearing.

(d) Notice of a hearing shall be given at least 20 days before the day it is to be held.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10132. Effective date of agency's action

(a) Whenever an application is made to renew a license or for a new license for an activity of a continuing nature, the activity does not become illegal until the application has been finally denied by the agency.

(b) Whenever an agency proposes to revoke, suspend, annul or withdraw a license, such action shall not be effective until a final order is issued, except when the public health, safety or welfare clearly requires emergency action and the agency's order so states.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10133. Withholding or denying licenses

No license or renewal for which proper and timely application has been made shall be withheld or denied except for failure of the applicant to comply with the applicable laws and regulations.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10134. Revoking, suspending, annulling or withdrawing licenses

No license shall be revoked, suspended, annulled or withdrawn unless the licensee fails to comply with the lawful requirements for retention of such license.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;






Subchapter V Judicial Review

§ 10141. Review of regulations

(a) Any person aggrieved by and claiming the unlawfulness of any regulation may bring an action in the Court for declaratory relief.

(b) No action of an agency with respect to the making or consideration of a proposed adoption, amendment or repeal of a regulation shall be subject to review until final agency action on the proposal has been taken.

(c) When any regulation is the subject of an enforcement action in the Court, the lawfulness of such regulation may be reviewed by the Court as a defense in the action.

(d) Except as provided in subsection (c) of this section, no judicial review of a regulation is available unless a complaint therefor is filed in the Court within 30 days of the day the agency order with respect to the regulation was published in the Register of Regulations.

(e) Upon review of regulatory action, the agency action shall be presumed to be valid and the complaining party shall have the burden of proving either that the action was taken in a substantially unlawful manner and that the complainant suffered prejudice thereby, or that the regulation, where required, was adopted without a reasonable basis on the record or is otherwise unlawful. The Court, when factual determinations are at issue, shall take due account of the experience and specialized competence of the agency and of the purposes of the basic law under which the agency acted.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 48, § 13.;



§ 10142. Review of case decisions

(a) Any party against whom a case decision has been decided may appeal such decision to the Court.

(b) The appeal shall be filed within 30 days of the day the notice of the decision was mailed.

(c) The appeal shall be on the record without a trial de novo. If the Court determines that the record is insufficient for its review, it shall remand the case to the agency for further proceedings on the record.

(d) The Court, when factual determinations are at issue, shall take due account of the experience and specialized competence of the agency and of the purposes of the basic law under which the agency has acted. The Court's review, in the absence of actual fraud, shall be limited to a determination of whether the agency's decision was supported by substantial evidence on the record before the agency.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10143. Mandamus for agency action

Any person aggrieved by the failure of an agency to take action required of it, by law, may bring an action in the Court for an appropriate writ of mandamus.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10144. Stay pending review

When an action is brought in the Court for review of an agency regulation or decision, enforcement of such regulation or decision by the agency may be stayed by the Court only if it finds, upon a preliminary hearing, that the issues and facts presented for review are substantial and the stay is required to prevent irreparable harm.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;



§ 10145. Commencement of review

No petition, appeal or other application for relief of the Court shall be considered as having been taken or made until it has been filed with the Prothonotary and served upon the agency in accordance with the rules of the Court.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2.;






Subchapter VI Registration

§ 10151. -10155. Definitions; Delaware Administrative Commission created; composition; remuneration; term; duty of agencies; Register of Regulations; powers and duties of Commission

Repealed by 69 Del. Laws, c. 107, § 2, eff. Jan. 1, 1994.;






Subchapter VII Application of Chapter

§ 10161. State agencies affected

(a) This chapter shall apply only to the following agencies:

(1) Appeals Commission, as defined by § 301(b) of Title 4;

(2) State Banking Commissioner;

(3) Public Service Commission;

(4) Real Estate Commission;

(5) State Human Relations Commission;

(6) Tax Appeal Board;

(7) State Insurance Commissioner;

(8) Industrial Accident Board;

(9) Environmental Appeals Board;

(10) Coastal Zone Industrial Control Board;

(11) State Board of Education;

(12) Merit Employee Relations Board;

(13) Division of Boiler Safety;

(14) Board of Veterinary Medicine;

(15) Board of Landscape Architecture;

(16) Board of Clinical Social Work Examiners;

(17) Board of Architects;

(18) Board of Podiatry;

(19) Board of Pilot Commissioners;

(20) Board of Chiropractic;

(21) State Board of Electrical Examiners;

(22) Board of Medical Licensure and Discipline;

(23) Council of the Delaware Association of Professional Engineers;

(24) Board of Occupational Therapy Practice;

(25) Division of Child Support Enforcement;

(26) Board of Mental Health and Chemical Dependency Professionals;

(27) State Board of Dentistry and Dental Hygiene;

(28) Board of Nursing;

(29) Board of Examiners in Optometry;

(30) Board of Examiners of Psychologists;

(31) Board of Speech/Language Pathologists, Audiologists and Hearing Aid Dispensers;

(32) Board of Professional Land Surveyors;

(33) Board of Accountancy;

(34) Board of Pharmacy;

(35) Board of Geologists;

(36) Board of Cosmetology and Barbering;

(37) Commission on Adult Entertainment Establishments;

(38) Board of Physical Therapy and Athletic Trainers;

(39) Real Estate Commission;

(40) Board of Funeral Services;

(41) Board of Examiners of Nursing Home Administrators;

(42) Delaware Board of Charitable Gaming;

(43) Board of Massage and Bodywork;

(44) Committee of Dietetics/Nutrition;

(45) Council on Real Estate Appraisers.

(46) Child Placement Review Board;

(47) The Professional Standards Board;

(48) Election Commissioner;

(49) Board of Plumbing Examiners;

(50) Manufactured Home Installation Board;

(51) Division of Professional Regulation; and

(52) Board of Home Inspectors.

(b) All agencies which are not listed in subsection (a) of this section shall only be subject to subchapters I and II of this chapter and §§ 10141, 10144 and 10145 of this title.

(c) Nothing in this section shall be construed to prevent prosecution under, or be otherwise inconsistent with, Titles 11 and 24.

(d) At a properly convened board meeting, the board president or chairperson of any professional licensing board governed by Title 23, 24, or 28 and listed in subsection (a) of this section that is not already authorized by statute to use hearing panels or committees to resolve cases, may nominate at least 3 members of the board, the 3 members being 2 professional members and 1 public member if practical, to serve on a hearing panel to decide disciplinary complaints and complaints of unlicensed practice. Nominees must be approved by a majority vote of the board members present at the properly convened meeting. The board president or chairperson shall designate 1 member of a hearing panel to serve as the hearing panel chair. Hearing panels shall consist of board members only.

(e) Notice of the panel hearing shall be given and the hearing shall be conducted in accordance with the Administrative Procedures Act, Chapter 101 of this title. All hearings shall be informal without use of rules of evidence. A verbatim record must be kept of all public hearings, a transcript of which must be provided at cost upon a party's request. Decisions of the hearing panel must be made by majority vote of the hearing panel members. Decisions must be based on the evidence presented at the hearing and must be supported by substantial evidence in the record. Decisions must not be based exclusively on hearsay.

(1) If the hearing panel determines that no violation of the applicable provisions of Title 23, 24, 28 or this title or any of the board's rules and regulations promulgated thereunder has occurred, it shall issue an order dismissing the complaint.

(2) If the hearing panel determines that a violation of the applicable provisions of Title 23, 24, 28 or this title or any of the board's rules and regulations promulgated thereunder has occurred, it shall issue an order stating its proposed findings of fact, conclusions of law, and disciplinary sanctions.

(3) If the respondent fails or refuses to appear, the hearing panel may nevertheless proceed to hear the complaint and render a decision.

(f) Orders issued by the hearing panel are not final until approved by the board having jurisdiction. By majority vote of the members present at a properly convened board meeting, the board shall approve or reject the hearing panel's written order based only on the information contained in the order. The board shall overturn the decision of a hearing panel only if it decides that a hearing panel decision is contrary to a specific state or federal law or regulation, is not supported by substantial evidence, or is arbitrary or capricious. If a board does not approve the hearing panel's order, the matter must be remanded to the hearing panel for further proceedings in accordance with the board's written reasons for withholding its approval. Where the respondent is in disagreement with the action of the board, the respondent may appeal the board's decision in accordance with the provisions of the Administrative Procedures Act. The court shall hear the appeal on the record. Stays shall be granted in accordance with § 10144 of this title. Copies of orders must be served personally or by registered or certified mail to each party.

60 Del. Laws, c. 585, § 1; 62 Del. Laws, c. 301, § 2; 63 Del. Laws, c. 460, § 15; 63 Del. Laws, c. 461, § 18; 63 Del. Laws, c. 462, § 3; 64 Del. Laws, c. 1, § 2; 64 Del. Laws, c. 39, § 2; 64 Del. Laws, c. 161, § 1; 64 Del. Laws, c. 413, § 4; 64 Del. Laws, c. 476, § 9; 64 Del. Laws, c. 477, § 5; 64 Del. Laws, c. 483, § 2; 65 Del. Laws, c. 172, § 2; 65 Del. Laws, c. 228, § 7; 65 Del. Laws, c. 238, § 1; 65 Del. Laws, c. 378, § 6; 65 Del. Laws, c. 416, § 1; 66 Del. Laws, c. 105, § 10; 66 Del. Laws, c. 128, § 2; 67 Del. Laws, c. 144, § 9; 67 Del. Laws, c. 449, § 2; 68 Del. Laws, c. 297, § 1; 69 Del. Laws, c. 107, § 1; 69 Del. Laws, c. 306, § 3; 70 Del. Laws, c. 143, § 3; 70 Del. Laws, c. 582, §§ 3, 4; 71 Del. Laws, c. 185, § 3; 71 Del. Laws, c. 296, § 18; 71 Del. Laws, c. 298, § 4; 72 Del. Laws, c. 265, § 4; 72 Del. Laws, c. 294, § 54; 72 Del. Laws, c. 338, § 7; 72 Del. Laws, c. 418, §§ 3, 4; 72 Del. Laws, c. 486, § 23; 73 Del. Laws, c. 392, § 1; 75 Del. Laws, c. 105, §§ 6, 7; 75 Del. Laws, c. 365, §§ 5-11; 76 Del. Laws, c. 245, § 1; 76 Del. Laws, c. 413, § 4; 77 Del. Laws, c. 127, § 1; 77 Del. Laws, c. 319, § 1; 77 Del. Laws, c. 463, § 3; 78 Del. Laws, c. 102, § 1; 78 Del. Laws, c. 170, §§ 5-7; 78 Del. Laws, c. 376, § 3; 78 Del. Laws, c. 384, § 2; 79 Del. Laws, c. 168, § 2.;









CHAPTER 102. DELAWARE SUNSET ACT

§ 10201. Definitions

For purposes of this chapter, unless the context otherwise requires:

(1) "Agency" means any regulatory, administrative, advisory, executive, or legislative body of this State, including, but not limited to, a board, bureau, commission, department, division, committee, council, association, authority, or any other entity established by an act of the General Assembly of this State which:

a. Is given authority in the Delaware Code to regulate a business, occupation, or profession;

b. Is supported in whole or in part by public funds;

c. Expends or disburses public funds; or

d. Is specifically charged by a public body to advise or make recommendations;

(2) "Committee" or "Sunset Committee" means the joint legislative committee established by this chapter;

(3) "Performance evaluation" means an assessment of how well an agency has performed and is performing its functions, and how well the agency has served and is serving the public need.

62 Del. Laws, c. 301, § 3; 76 Del. Laws, c. 221, § 1.;



§ 10202. Declaration of policy

(a) It is essential to the maintenance of a healthy state economy and of a government that has the confidence of its citizens that the State establish a system of periodic legislative review of its agencies. This review of agency performance and activities is consistent with other activities and goals of the General Assembly. The primary purpose of this review is to determine whether or not there is a genuine public need for the agency under review, and, if so, to determine whether or not the agency is correctly performing to meet that need.

(b) The purpose of this chapter is to provide an action-forcing mechanism designed to increase the accountability of various agencies through increased legislative scrutiny of agencies and their activities. The intent of the General Assembly is to establish a timetable for the initial review of certain agencies, and ultimately to review all agencies established by or receiving financial assistance from the State. The action-forcing mechanism is to terminate agencies under review on certain dates, unless affirmatively re-established by law.

(c) The purpose of this chapter is not to terminate agencies which are sufficiently meeting a recognized State need and which are accountable to and responsive to the public interests. Rather, the purpose of this chapter is to use the review mechanism to strengthen and support these agencies.

62 Del. Laws, c. 301, § 3; 76 Del. Laws, c. 221, § 1.;



§ 10203. Sunset Committee composition; chairperson; appointment; quorum; reimbursement; meetings

(a) The Sunset Committee is composed of 5 members of the Senate appointed by the President Pro Tempore and 5 members of the House of Representatives appointed by the Speaker of the House. Not more than 3 Senate appointees, nor 3 House appointees, may belong to the same political party. The chairperson and vice chairperson of the Sunset Committee alternate each year between a Representative appointed by the Speaker of the House and a Senator appointed by the President Pro Tem of the Senate. During odd-numbered years, a Senator serves as chairperson and a Representative serves as vice-chairperson; during even-numbered years, a Representative serves as chairperson and a Senator serves as vice chairperson.

(b) In each General Assembly, new members of the Sunset Committee must be appointed within the month of January, or within 1 week of the organization of each respective house, whichever is later.

(c) A quorum consists of at least 6 Committee members. A quorum must be present in order to transact business. If a quorum is present, a proposition is carried by a majority of the entire Committee, unless a larger number of affirmative votes is required for passage by statute or rule.

(d) A member of the Committee is entitled to reimbursement from the appropriate funds of the member's house for the expenses that the member actually and necessarily incurs in performing the duties of the Committee. A request for reimbursement must be approved by the chairperson of the Committee.

(e) A member of the Joint Finance Committee or Legislative Council may not serve on the Sunset Committee. However, this subsection does not apply when the minority party in either house has less than 7 members.

(f) Although all meetings of the Sunset Committee are open to the public, only members of the Committee and persons designated by the chairperson are permitted to speak or otherwise participate.

62 Del. Laws, c. 301, § 3; 63 Del. Laws, c. 44, § 1; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 221, § 1.;



§ 10204. Sunset Committee staff; appropriations

Employees of the Division of Research of Legislative Council and of the Office of the Controller General serve as the permanent staff of the Sunset Committee. The Committee may, by the affirmative vote of at least 6 members, provide for other assistance, equipment, or expenditures that are within the limits of the Committee's budget. The General Assembly shall appropriate funds that it considers necessary to carry out the activities and goals of the Committee.

62 Del. Laws, c. 301, § 3; 76 Del. Laws, c. 221, § 1.;



§ 10205. Sunset Committee rules and regulations

The Sunset Committee should adopt Committee rules and regulations necessary to carry out the activities and goals of this chapter.

62 Del. Laws, c. 301, § 3; 76 Del. Laws, c. 221, § 1.;



§ 10206. Sunset Committee subpoena powers

(a) The Sunset Committee may issue process to witnesses at any place in this State and compel their attendance, as well as compel the production of books, records, papers, and other objects that may be necessary or proper for the purposes of the Committee's proceedings. The Committee may issue attachments when necessary to obtain compliance with subpoenas or other process. An attachment so issued may be addressed to and served by any peace officer in this State. The chairperson of the Committee shall issue in the name of the Committee any subpoenas requested by the Committee, if the request received the affirmative vote of at least 6 members of the Committee. If the chairperson of the Committee is unavailable, the designee of the chairperson may issue subpoenas or any other lawful process in accord with the provisions of this subsection.

(b) All testimony taken under subpoena must be given under oath subject to the penalties of perjury, and must be reduced to writing.

62 Del. Laws, c. 301, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 221, § 1.;



§ 10207. Agency reports to the Sunset Committee

(a) Each agency under review by the Sunset Committee shall forward to the Committee an annual report containing the following information:

(1) A chart or diagram showing the greater agency of which it is a part, if any, as well as all agencies over which it has jurisdiction;

(2) Agency goals and objectives, and the statutory authority for the goals and objectives, if any;

(3) All programs in being at any time for the period of 1 year immediately prior to the date of the annual report;

(4) The total value of state funds or materials, or both, used by the agency for each of the last 5 fiscal years;

(5) A listing of all Delaware Code provisions from which the agency derives its rights, duties, and functions.

(b) Each year on or before January 15, each agency under review by the Sunset Committee shall forward to the Committee:

(1) The last 5 budget reports relating to all program priorities, activities, and accomplishments, if the agency is subject to zero-based budgeting requirements;

(2) A concise and specific statement setting forth the performance or achievement of the agency relating to the criteria for review set forth in § 10211 of this title, and addressing no other subject except the criteria for review; and

(3) Any additional information requested by the Committee, including any record, document, or file over which the agency has custody or jurisdiction, if the additional information is available.

(c) Notwithstanding any other law or statute to the contrary, upon notification to an agency that it is under review by the Sunset Committee, the agency shall forward all information set forth in this section to the Committee, and shall update the information and provide additional information that the Committee or its staff may from time to time request.

62 Del. Laws, c. 301, § 3; 76 Del. Laws, c. 221, § 1.;



§ 10209. Sunset Committee responsibilities and duties

(a) The Committee should try to give 2 weeks' notice to an agency under review of dates scheduled for Committee meetings, public hearings, and other related assemblages; however, lack of notice does not affect the lawfulness of the Committee's activities or decisions.

(b) Each year on or before February 7, the Committee shall:

(1) Conduct a thorough review of all information furnished to the Committee by the agency under review;

(2) Obtain, verify, and review any reports, audits, or actions taken by other state agencies concerning the agency under review;

(3) Conduct a performance evaluation of the agency under review based, at least in part, on the following criteria:

a. If the agency is a licensing agency, the extent to which the agency has permitted qualified applicants to be licensed;

b. The extent to which the agency has served the public interests;

c. The extent to which the agency has recommended statutory changes, and whether those changes directly benefit the public or whether those changes primarily benefit the agency or other entities, and are of only indirect benefit to the public;

(4) Direct staff to prepare a draft report to be used in public hearings. Following review and comment by the Committee, the draft report must be made available to the public. The draft report must contain information that assists the Committee in conducting a review of the agency, including background information on, and an introductory analysis of, the information submitted by the agency under review, together with any preliminary evaluations or recommendations arising from the information in the draft report; and

(5) Review the implementation of recommendations contained in the final reports presented, pursuant to § 10213 of this title, to the General Assembly and the Governor during previous legislative sessions.

62 Del. Laws, c. 301, § 3; 76 Del. Laws, c. 221, § 1.;



§ 10210. Public hearings

(a)(1) Between February 7 and the second Tuesday of March of each year, the Sunset Committee shall regularly and uniformly convene initial public hearings scheduled by the chairperson, in order to provide an opportunity for the Committee to meet with the agencies under review and to help formalize a timetable for the reviews.

(2) Following an initial public hearing for an agency, the Committee may, at the call of the chairperson, meet to discuss and consider actions and recommendations relating to the agency, with or without the staff of the agency under review.

(3) The Committee may, at the call of the chairperson, hold a public hearing for an agency prior to February 7, if the draft report of the agency is complete.

(4) To encourage participation by the general public, hearings and meetings convened pursuant to this subsection must be held occasionally in the early evening hours.

(b) The highest administrative officer of an agency under review must be present at each public hearing or meeting relating to the agency and convened pursuant to this chapter, unless excused by the chairperson, and at any Committee meeting where the officer's attendance is requested. The officer must be prepared to answer questions from members of the Committee and members of the general public.

(c) Notwithstanding the provisions of § 10203(f) of this title, at each initial public hearing held in accordance with the provisions of this chapter, individuals in attendance, including members of the general public, representatives of the agency under review, and witnesses on behalf of either the agency or the public, are entitled to be heard and to present their evidence for the record.

(1) Testimony and written materials that are offered by members of the general public may not be unreasonably refused, and must be retained and considered by the Committee during its evaluation of an agency.

(2) Testimony and written materials that are offered by an agency or by witnesses on behalf of the agency, including officers and others having a direct interest in the continued existence of the agency, must be accepted, but the testimony and written materials are not considered to have been offered by "members of the general public."

62 Del. Laws, c. 301, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 221, § 1.;



§ 10211. Criteria for review

(a) The genuine public need for an agency under review by the Sunset Committee and whether or not the agency is satisfactorily meeting that need may not be assumed. The agency has the burden of showing, through the criteria for review under subsection (b) of this section, that there is a genuine public need and that the agency is meeting that need.

(b) The criteria for review required by the provisions of subsection (a) of this section are:

(1) The purpose of the act establishing the agency and the manner of operation of the agency designed to achieve the purpose;

(2) Whether or not it can be independently established, apart from information supplied by the agency or by persons having a direct interest in the continued existence of the agency, that the termination of the agency would be detrimental to the public health, safety, or welfare; and whether or not a possibility exists that the termination would be beneficial to the public health, safety, or welfare;

(3) An assessment of less restrictive or other methods of achieving the stated objectives of the act establishing the agency, and if those other methods provide as much protection to the public;

(4) Whether or not statute establishes a clear mandate to the agency, and whether or not the agency has complied with the mandate, if any, in the best interests of the general public;

(5) Whether or not other programs, activities, or agencies of the state government have the same or similar objectives, and, if so, a comparison of the costs and effectiveness of those programs, activities, or agencies, and the identification of any duplicate programs, activities, or agencies with those of the agency under review;

(6) Whether or not in the past 3 years the agency has recommended to the General Assembly only those statutory changes of primary benefit to the public, or if those changes were primarily of benefit to the agency or to the occupation, business, or institution which it serves or regulates;

(7) The efficiency with which the agency meets its statutory objectives;

(8) Whether or not applications and formal public complaints filed with the agency have been processed effectively and fairly;

(9) Whether or not the agency has issued professional or occupational licenses only to qualified applicants, and whether or not the agency has unfairly restricted access to any person wishing to engage in a regulated business, occupation, or profession;

(10) The extent to which the agency has encouraged participation by the public in making agency rules, regulations, and decisions, as opposed to participation solely by those it regulates; and the extent to which public participation has resulted in rules, regulations, and decisions compatible with the objectives of the agency;

(11) Whether or not the agency has operated in an open and accountable manner with public access to records and meetings, and whether there are safeguards against possible conflicts of interest;

(12) Whether "ethical conduct" provisions or rules of an agency, if any, are in fact limited to ethical or moral conduct, or if the provisions or rules contain primarily commercial prohibitions and restrictions relating to profits, advertising, and other business topics;

(13) The extent to which the agency has been complying with Chapter 58, Chapter 100, and Chapter 101 of this title; §§ 6506, 6512, and 6519 of this title; and § 8, article XV of the Delaware Constitution, or with the requirements of any laws which are direct successors to those listed in this paragraph;

(14) Any claimed impact as a result of federal intervention or loss of federal funds if the agency is terminated, the impact of which must be fully substantiated; and

(15) Any additional criteria designated by the Committee as applicable to the particular agency under review.

62 Del. Laws, c. 301, § 3; 76 Del. Laws, c. 221, § 1.;



§ 10212. Agency "rules review"

(a) The Sunset Committee may conduct a specialized or focused review of 1 or more rules or regulations of an agency. This review is known as a "rules review," and does not include the same schedules and procedures as an agency review.

(b) The Committee may select an agency for a rules review in the same manner that it selects an agency for review under this chapter, or it may select an agency upon a written request by the chairperson of a standing committee of either house. If the Committee decides to conduct a rules review of an agency, the name of the agency must be included among those agencies scheduled for the next immediate review. A rules review may begin immediately if, in the determination of the Committee, an emergency exists.

(c) When the Committee conducts a rules review of an agency, it must first hold an information-gathering hearing in which any agency, individual, or business has the right to testify about any issue, concern, defect, or problem relating to the rules or regulations under review by the Committee. The Committee must also permit members of the public and any state agency to send written testimony and other materials to the Committee. The Committee shall, from the information-gathering hearing and submitted materials, compile a list of concerns which must include those issues, concerns, defects, or problems which the Committee feels merit closer study and consideration.

(d) Within 1 week following the information-gathering hearing, the Committee shall meet to consider the accumulated testimony and submitted materials, and may meet as many times thereafter to continue its review for as long as the Committee determines that meetings are necessary. Upon the conclusion of its review, the Committee shall list those changes in the agency's rules or regulations that the Committee considers necessary or appropriate, and shall meet with the highest administrative officer of the agency, or the administrative officer's designee to determine what changes, if any, can be agreed upon between the agency and the Committee. If an agreement or possible solutions to the remaining items set forth in the list of concerns cannot be obtained, the Committee shall issue its recommendations in the next final report, and shall cause legislation to be drafted that will, in the determination of the Committee, best accomplish its recommendations.

68 Del. Laws, c. 159, § 6; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 221, § 1.;



§ 10213. Final report

(a) On or before May 30 of the calendar year in which an agency under review is automatically terminated in accordance with the provisions of this chapter, the Committee shall present its final report to the General Assembly and to the Governor. The final report must contain a complete description of the agency and its objectives, including all sub-agencies or programs within the agency; a review of all material obtained pursuant to §§ 10207-10211 of this title; a determination of whether or not there is genuine public need for the agency, and whether or not the agency is satisfactorily meeting that need; recommendations of the Committee; and other matters or information that the Committee may wish to include.

(b) The final report required by subsection (a) of this section must contain the Committee's review schedule of those agencies recommended for review during the year following the final report. The review schedule for that year must contain no less than 4 agencies and should take into consideration the following:

(1) Any agency whose review is being continued to the following year;

(2) Any agency automatically scheduled for review;

(3) Any agency added by the General Assembly; and

(4) Any agency added by the Sunset Committee by 6 affirmative votes.

(c) The Committee may, by 6 affirmative votes, add agencies to, remove agencies from, or replace agencies on the Committee's review schedule.

62 Del. Laws, c. 301, § 3; 68 Del. Laws, c. 23, § 1; 68 Del. Laws, c. 159, § 5; 76 Del. Laws, c. 221, § 1.;



§ 10214. Committee recommendations

In its final report concerning an agency, the Sunset Committee may recommend 1 or more of the following:

(1) The continuance of the agency, as is; termination of the agency; termination of any program within the agency; the consolidation, merger, or transfer of the agency or of functions of the agency to another agency; or the termination of the agency unless certain conditions are met or modifications are made, by legislation or otherwise, within a specified period of time;

(2) Budget appropriation limits for an agency; and

(3) In general or specific terms, legislation which the Committee considers necessary to carry out its decision as to whether or not an agency should be continued or terminated.

62 Del. Laws, c. 301, § 3; 68 Del. Laws, c. 159, § 5; 76 Del. Laws, c. 221, § 1.;



§ 10215. Review schedules

(a) An agency that has successfully completed a review under this chapter or that has been re-established is not subject to another review until the sixth year following its last review, unless the Committee believes that a sooner review is reasonable and necessary. The termination date in a review schedule does not apply to an agency recommended for continuance.

(b) An agency which has been recommended for termination or reorganization, but which nevertheless is continued by legislative action or otherwise, must be placed on the Committee's review schedule for review at the end of 4 calendar years from the date of the agency's originally scheduled review date. An agency which is reorganized in accordance with the recommendation of the Committee must be placed on the review schedule for review at the end of 4 calendar years from the date of the agency's originally scheduled review date.

62 Del. Laws, c. 301, § 3; 68 Del. Laws, c. 159, § 5; 76 Del. Laws, c. 221, § 1.;



§ 10216. Termination of an agency; re-establishment

(a) If the Sunset Committee recommends the termination of an agency and the agency is not re-established by an act of the General Assembly, the agency is automatically terminated at the end of June 30 immediately following the date of the Committee's final report.

(b) When an agency is terminated pursuant to this chapter, each lesser-included agency of the terminated agency is also terminated at the same time and under the same conditions, unless the lesser-included agency is specifically exempted from termination by the Committee or by law enacted before the end of June 30 immediately following the date of the Committee's final report.

(c) If the Committee recommends the reorganization of an agency under review or a merging of the agency with another agency, the agency under review must be terminated on the June 30 following the final report, unless prior to June 30 a bill is introduced setting forth a proposed reorganization or merger. If the bill is not enacted into law within 7 months from the date of its introduction, the agency is automatically terminated.

(d) If the Committee recommends continuance of an agency, but only upon its meeting certain conditions or making certain modifications, the agency terminates 6 months from the date of the final report or on the termination date recommended by the Committee, whichever is later, unless the conditions have been met or the modifications have been made to the satisfaction of the Committee.

(e) A bill to re-establish an agency that has been recommended for termination or reorganization must relate only to that specific agency, and the name of the affected agency must be set forth in the title of the bill.

62 Del. Laws, c. 301, § 3; 68 Del. Laws, c. 159, § 5; 76 Del. Laws, c. 221, § 1.;



§ 10217. Concluding year for terminated agencies

(a) Notwithstanding the termination of an agency, it may continue in temporary existence until the end of the next succeeding calendar year in order to properly conclude its business. Unless otherwise provided by law, termination does not reduce or otherwise limit the power and authority of a terminated agency during its concluding year. Upon the expiration of the concluding year, all rights, powers, and functions of the agency cease. Any unobligated or unexpended appropriations of an agency terminated under this chapter lapse at the end of the concluding year.

(b) At the end of a terminated agency's concluding year, money in a dedicated fund of a state agency must be immediately transferred to the General Fund of the State Treasury, unless otherwise provided for by law. Any law or portion of a law which dedicates money to a specific fund of a terminated state agency is automatically repealed at the end of the agency's concluding year.

(c) If a terminated agency is funded in the Budget Appropriation Act for each year of the General Assembly, the agency has no authority to spend or obligate any of the funds after December 31 of the concluding year, unless specifically provided for by law.

(d) If a terminated agency is part of a larger agency, all property and records in the custody of the terminated agency must be transferred at the end of its concluding year to the next largest entity of which the terminated agency was a part. If the terminated agency was itself the largest entity or was an independent agency, the property and records must be transferred to the Secretary of State.

(e) If a terminated agency has any outstanding bonded indebtedness remaining at the end of its concluding year, the responsibility for the management of the repayment of the bonded indebtedness through the continuation of the agency's functions, limited merely to the repayment function, is vested in the State Treasurer. Any claims by the agency and any claims against the agency continue and may not be terminated with the agency.

(f) All Delaware Code references to a terminated agency are invalid upon the expiration of the agency's concluding year, unless specifically retained.

62 Del. Laws, c. 301, § 3; 68 Del. Laws, c. 159, § 5; 76 Del. Laws, c. 221, § 1.;



§ 10218. Merit system employees

If the termination of an agency or of an agency's programs or activities results in unemployment for a person employed under the Merit System of Personnel Administration [Chapter 59 of this title], the unemployed person is entitled to first preference in all other state employment opportunities which arise thereafter for which the unemployed person is qualified. The unemployed person has the right of first refusal for state employment opportunities until the person obtains permanent employment.

62 Del. Laws, c. 301, § 3; 68 Del. Laws, c. 159, § 5; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 221, § 1.;



§ 10219. Monitoring of recommendations

During each legislative session, the staff of the Sunset Committee shall monitor legislation affecting agencies that have undergone review by the Committee and shall periodically report to the members of the Committee any proposed changes which might modify prior recommendations of the Committee.

76 Del. Laws, c. 221, § 1.;






CHAPTER 103. BUSINESS REGISTRATION AND LICENSING SYSTEM

§ 10301. Findings and purpose

The General Assembly finds that it is necessary to establish a centralized program for business registration and licensing in order to make it convenient and easy for businesses, especially small businesses, to use. The General Assembly also finds that it is necessary to establish a procedure which will reduce the total number of licenses required to do business in this State. This can be accomplished by development of a computerized system capable of storing, retrieving and exchanging license information as well as issuing and renewing master licenses while at the same time allowing the authority for determining if any requested license shall be issued to remain with the agency authorized to issue the license.

64 Del. Laws, c. 12, § 1.;



§ 10302. Definitions

As used in this chapter:

(1) "Board of Review" means the body established to review policies and rules adopted by the Delaware Economic Development Office for carrying out this chapter.

(2) "License" means the whole or part of any agency permit, license, certificate, approval, registration, charter or any form or permission required by law, including agency rule, to engage in any activity.

(3) "Master license" means the document designed for public display issued by the system which certifies individual state agency approval for licenses the State requires for any person subject to this chapter.

(4) "Person" means any individual, sole proprietorship, partnership, association, cooperative, corporation, nonprofit organization, State or local government agency and any other organization required to register with the State to do business in the State and to obtain 1 or more licenses from the State or any of its agencies.

(5) "System" means the business registration and licensing center established by this chapter and located in and under the administrative control of the Delaware Economic Development Office.

64 Del. Laws, c. 12, § 1; 69 Del. Laws, c. 458, § 1.;



§ 10303. Feasibility study authorized; duties; agencies to review licenses; development plan; rules and regulations

(a) The Delaware Economic Development Office is directed to study the feasibility of a business registration and licensing system.

(b) The duties of the system shall be:

(1) To establish a service not later than 60 days after February 8, 1983, that will provide information to persons detailing all state licenses required to engage in business in this State and the locations for applying for those licenses;

(2) To adopt a common system of identifying businesses for licensing purposes for all state agencies prior to July 1, 1985. This common system of identification shall consist of the federal employer's identification number or the applicant's social security number;

(3) To recommend to the General Assembly not later than 6 months after February 8, 1983, criteria for evaluation of existing and proposed forms of licensing authorization;

(4) To develop not later than December 1, 1983, a plan for a computerized system capable of storing, retrieving and exchanging license information as well as issuing and renewing master licenses in an efficient manner;

(5) The Division of Revenue of the Department of Finance will develop a system to integrate license fee payment and renewal for various business and occupational licenses with the business license system currently administered by the Division of Revenue. Initially selected licenses administered by the Alcoholic Beverage Control Commission, the Division of Professional Regulation of the Department of State and the Motor Fuel Tax Administration of the Department of Transportation will be included in the initial implementation of the consolidated license system. The Director of the Division of Revenue will report on these consolidation efforts to the General Assembly by March 31, 1985. Nothing in this section will restrict, alter or modify the regulatory authority of the Alcoholic Beverage Control Commission, the Division of Professional Regulation or the Motor Fuel Tax Administration.

(c) All annual business licenses that charge a fee less than $10 annually shall become licenses renewed for a term of 3 years on January 1, 1985, or on the date of first renewal date after January 1, 1985. The license fee for the 3-year period shall be established at a rate equal to 3 times the current annual fee and each license will be effective for a 3-year period.

(d) The plan for developing the system shall include a phased approach approved by the Director that:

(1) Will include a feasibility study;

(2) Will provide for an evaluation of alternatives and the costs associated with each alternative;

(3) Will have interagency procedures for effectuating the system;

(4) Will have selected those licenses which will be included in the initial implementation of the system and the date and manner in which the licenses will be integrated into the system;

(5) Will have a cost benefit analysis of the final implementation of this chapter.

(e) The Director shall adopt such rules and regulations as under state statute are necessary to effectuate the purposes of this chapter.

64 Del. Laws, c. 12, § 1; 64 Del. Laws, c. 457, §§ 1-3; 65 Del. Laws, c. 355, § 1; 68 Del. Laws, c. 290, §§ 184, 185; 69 Del. Laws, c. 458, § 1; 75 Del. Laws, c. 88, § 17(3).;



§ 10304. Board of Review

There is established a Board of Review to provide policy direction to the Delaware Economic Development Office as it establishes and operates the business registration and licensing system. The Board of Review shall be composed of the following officials, who will serve without compensation:

(1) Director of the Division of Revenue;

(2) Secretary of Labor;

(3) Secretary of Agriculture;

(4) Director of the Delaware Economic Development Office;

(5) Chairperson, Delaware Alcoholic Beverages Control Commission;

(6) Secretary, Department of Natural Resources and Environmental Control;

(7) Secretary of Finance;

(8) Secretary of Health and Social Services;

(9) Secretary, Department of Transportation;

(10) Director, Motor Vehicle Division;

(11) Secretary of State.

64 Del. Laws, c. 12, § 1; 69 Del. Laws, c. 458, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 88, § 17(3).;



§ 10305. Maximum period for agency review

Each agency administering licenses shall publish, prior to January 1, 1985, regulations prescribing the maximum period of review for each specific license or permit administered by that agency. No license or renewal for which proper and timely application has been made shall be withheld or denied because of the failure of an agency to act within the prescribed maximum period of review. Each agency will remit the application or license fee to any business if its request for a license or permit is not acted upon within the prescribed maximum period for agency review. Nothing within this section shall restrict an agency from denying approval for failure of the applicant to comply with the applicable laws and regulations.

64 Del. Laws, c. 457, § 4.;



§ 10306. Distribution of license renewal application

Every state agency shall regularly mail or distribute to Delaware businesses the renewal form or application necessary for retention or renewal of any regularly renewable license. No license shall be withheld, or denied, if the administering agency failed to provide the applicant with the information necessary for a proper and timely renewal or retention of a license.

64 Del. Laws, c. 457, § 5.;



§ 10307. Development Advisory Service; composition; duties

Repealed by 74 Del. Laws, c. 186, § 2, effective Feb. 14, 2004.;



§ 10308. Cooperation of state agencies

The General Assembly hereby directs all state agencies to offer their full cooperation in the implementation of this chapter.

64 Del. Laws, c. 12, § 1; 64 Del. Laws, c. 457, § 7.;






CHAPTER 104. REGULATORY FLEXIBILITY ACT

§ 10401. Short title

This chapter shall be known and may be cited as the "Regulatory Flexibility Act."

64 Del. Laws, c. 51, § 1.;



§ 10402. Declaration of policy

(a) The General Assembly finds and declares that:

(1) Numerous instances of obtaining compliance with state regulatory and reporting requirements impose inequitable demands on individuals of limited means and on small businesses.

(2) Regulatory efforts to protect the state's health, safety and economic welfare have imposed burdensome legal, accounting and consulting costs upon individuals, organizations and businesses of limited resources and are adversely affecting competition in that sphere of the marketplace.

(3) The scope and volume of regulations already in effect have created high entry barriers in many small industries and has discouraged potential entrepreneurs from introducing beneficial products and processes.

(4) The practice of treating all regulated individuals, organizations and businesses in uniform manner for purposes of regulatory and reporting requirements has led to inefficient use of regulatory agency resources, enormous enforcement problems and, in some cases, action inconsistent with the legislative intent of health, safety and economic welfare legislation.

(5) Government information collection has not adequately weighed the privacy rights of individuals and organizations against the government's need for information because the design of the regulatory process has encouraged regulators to treat information as a free good.

(6) The deep public dissatisfaction with the regulatory process has stemmed in large part from a public perception of burdensome regulations failing to correct key state problems.

(b) It is the purpose of this chapter to establish as a principle of regulatory policy that regulatory and reporting requirements fit the scale of those being regulated, that fewer, simpler requirements be made of individuals and small businesses and that to achieve these ends agencies be empowered and encouraged to issue regulations which apply differently to individuals and small businesses than to larger entities.

64 Del. Laws, c. 51, § 1.;



§ 10403. Definitions

As used in this chapter:

(1) "Agency" means any authority, department, instrumentality, commission, offices, board or other unit of state government authorized by law to make regulations or issue licenses. Agency does not include the General Assembly, courts, municipalities, counties or other political subdivisions, joint state-federal, interstate or inter-municipal authorities or their agencies.

(2) "Individual" means any natural person; provided, however, that the term "individual" shall not include any natural person who is affected by a regulation in such person's capacity as an officer, director or employee of an organization which is not a small business.

(3) "Small business" means any not-for-profit enterprise, sheltered workshop or business enterprise which is engaged in any phase of manufacturing, agricultural production or personal service, regardless of the form of its organization, when such enterprise or workshop employs less than 20 persons, has gross receipts of less than $4,000,000 and is not owned, operated or controlled by another business enterprise.

64 Del. Laws, c. 51, § 1.;



§ 10404. Consideration of possible exemptions

(a) Prior to the issuance of any rule or regulation an agency shall consider whether it is lawful, feasible and desirable for the agency to exempt individuals and small businesses from the effect of the rule or regulation or whether the agency may and should promulgate a rule or regulation which sets less stringent standards for compliance by individuals and/or small businesses.

(b) The agency's consideration should include the following factors:

(1) The nature of any reports and the estimated cost of their preparation by individuals and/or small businesses which would be required to comply with a new rule;

(2) The nature and estimated costs of other measures or investments that would be required by individuals and/or small businesses in complying with a rule;

(3) The nature and estimated cost of any legal, consulting and accounting services which individuals and/or small businesses would incur in complying with a rule;

(4) The ability of individuals and/or small businesses to absorb the costs estimated under paragraphs (1), (2) and (3) of this subsection without suffering economic harm and without adversely affecting competition in the marketplace;

(5) The additional cost, if any, to the agency of administering or enforcing a rule which exempts or sets lesser standards for compliance by individuals and/or small businesses; and

(6) The impact on the public interest of exempting or setting lesser standards of compliance for individuals and/or small businesses.

64 Del. Laws, c. 51, § 1.;



§ 10405. Transmission of rule to General Assembly standing committees; comments

The agency prescribing such rule shall transmit such rule to, and obtain the comments, if any, of, the appropriate standing committees of the General Assembly with oversight responsibilities for legislation affecting that agency with respect to the impact on individuals and/or small businesses resulting from implementation of such rules.

64 Del. Laws, c. 51, § 1.;



§ 10406. Application of exemption

Whenever the results of such consideration by an agency indicate that it is lawful, desirable and feasible to exempt individuals and/or small businesses or to set lesser standards of compliance by individuals and/or small businesses, the agency shall issue a rule or regulation containing an appropriate exemption for such individual and/or small businesses or setting lesser standards for compliance by individuals and/or small businesses.

64 Del. Laws, c. 51, § 1.;



§ 10407. Review of preexisting rules and regulations

Each agency shall, during the 5-year period beginning with July 1, 1983, review agency rules which were published for comment, issued or in effect prior to such date and consider exemptions permitted by this chapter.

64 Del. Laws, c. 51, § 1.;



§ 10408. Interagency cooperation

Every agency of state government is authorized and required to furnish upon request such advice and assistance to any other agency considering exemptions pursuant to this chapter.

64 Del. Laws, c. 51, § 1.;






CHAPTER 105. THE DELAWARE GOVERNMENTAL ACCOUNTABILITY ACT

§ 10501. Short title

This chapter may be cited as the Delaware Governmental Accountability Act.

70 Del. Laws, c. 492, § 1.;



§ 10502. Purpose

(a) The General Assembly believes that it is desirable to gather additional program information in order to make better informed policy decisions on statewide programs and services.

(b) The General Assembly further believes that the development of performance measures and standards for governmental programs will result in a more efficient and effective allocation and utilization of state resources.

(c) The purpose of this chapter shall be to enable the Director of the Office of Management and Budget to assist the General Assembly in reviewing the appropriate information and documentation by agencies and the budget office for distribution to the Joint Finance Committee.

(d) The Director of the Office of Management and Budget and the Controller General shall work in concert to revise budget documents to include the following:

(1) A comprehensive mission statement inclusive of the major functions and operations of the agency;

(2) A performance measure for each Internal Program Unit;

(3) An organizational chart for each department;

(4) A section in the budget book detailing an agency's background and accomplishments; and

(5) A section in the budget book describing the link between the proposed allocation of services and what programs and/or services the agency will be able to accomplish.

70 Del. Laws, c. 492, § 1; 75 Del. Laws, c. 88, § 21(13).;



§ 10503. Budget products

(a) No later than January 30 of each year, the Director of the Office of Management and Budget will submit annual budget documents and supporting information inclusive of the recommended additions detailed above.

(b) The secretary or director of each agency shall discuss the mission statement, performance measures and funding requests with the General Assembly's Joint Finance Committee Budget Hearing.

70 Del. Laws, c. 492, § 1; 75 Del. Laws, c. 88, § 21(13).;






CHAPTER 111. DELMARVA ADVISORY COUNCIL

§ 11101. -11105. Formation of Council; jurisdiction; membership; officers; compensation; meetings; bylaws; rules and regulations; duties and responsibilities; gifts and grants; clerical personnel and consultants funding

Repealed by 77 Del. Laws, c. 341, § 3, effective July 2, 2010.;









Title 30 - State Taxes

CHAPTER 1. GENERAL PROVISIONS

§ 101. Definitions

As used in this title:

(1) "Board" means the Tax Appeal Board.

(2) "Department" means the Department of Finance.

(3) "Notice," "notification" or "receipt," required to be given or provided for by this title, means a written notice, notification or receipt, contained in a sealed envelope, addressed to the taxable at the last known address and deposited in the United States mails unless delivered to the taxable in person or to a representative or agent.

(4) "Secretary" and "Secretary of Finance" mean the Secretary of Finance or a duly authorized designee; provided, that any such delegation of authority is consistent with Chapter 83 of Title 29.

(5) "Taxable" means any person, fiduciary, association of persons, syndicate, joint venture or copartnership subject to making return or to payment of tax imposed by this title.

36 Del. Laws, c. 8, § 8; Code 1935, § 151; 30 Del. C. 1953, § 101; 57 Del. Laws, c. 741, §§ 2A-2C; 70 Del. Laws, c. 186, § 1.;



§ 102. Limitation upon tax levy; personal property

(a) No tax shall be levied, assessed or collected by this State upon personal property whether tangible or intangible.

(b) Subsection (a) of this section shall not be construed as having any effect upon any:

(1) Estate, income or other excise tax law of this State;

(2) Lands held under lease or demise;

(3) Buildings, improvements, equipment or structures of any nature made or erected upon lands so held under lease or demise; or

(4) Poles or wires maintained thereon other than for enclosing lands.

42 Del. Laws, c. 109; 42 Del. Laws, c. 110; 30 Del. C. 1953, § 102; 71 Del. Laws, c. 353, § 11.;



§ 103. Bonds of City of Wilmington exempt

All bonds of the City of Wilmington are exempt from taxation under any law of this State.

Code 1852, §§ 184, 185; 17 Del. Laws, c. 207, § 101; Code 1915, § 1098; Code 1935, § 1258; 30 Del. C. 1953, § 103.;



§ 104. Reciprocal collection of taxes; recognition of laws of other states; official to bring action; meaning of taxes

(a) The courts of this State shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state or the District of Columbia which extends a like comity in respect of the liability for taxes lawfully imposed by the laws of this State.

(b) The officials of such other states or the District of Columbia are authorized to bring action in the courts of this State for the collection of such taxes and the certification of the secretary of state of such other state or comparable official in the District of Columbia that such officials have the authority to collect the taxes so to be collected by such action shall be conclusive proof of that authority.

(c) The term "taxes" as herein referred to shall mean taxes similar to those imposed under this article, together with all lawful interest charges and penalties added thereto.

30 Del. C. 1953, § 104; 54 Del. Laws, c. 180.;



§ 105. Sunset repeal of tax preferences

Repealed by 68 Del. Laws, c. 201, § 1, effective Feb. 5, 1992.;






CHAPTER 3. DEPARTMENT OF FINANCE

Subchapter I General Provisions

§ 301. General powers of Department

The Department of Finance shall administer and enforce all state tax laws and collect the taxes thereby imposed, unless such duties are expressly conferred upon another agency.

Code 1915, § 226A; 40 Del. Laws, c. 30, § 1; 38 Del. Laws, c. 8, § 8; Code 1935, §§ 151, 206; 30 Del. C. 1953, § 302; 57 Del. Laws, c. 741, §§ 3B, 3C.;



§ 302. Preparation of blanks and forms

The Department of Finance shall prepare all necessary forms and blanks required in the administration and enforcement of any law which it is the duty of the Department to administer and enforce.

25 Del. Laws, c. 225, § 3; Code 1915, §§ 152B, 226A; 36 Del. Laws, c. 8, § 10; 37 Del. Laws, c. 8; 40 Del. Laws, c. 9, § 1; 40 Del. Laws, c. 10; 40 Del. Laws, c. 30; Code 1935, §§ 137, 143, 153, 206; 30 Del. C. 1953, § 303; 57 Del. Laws, c. 741, §§ 3B, 3C.;



§ 303. Payment of receipts

The Department of Finance shall pay daily to the Secretary of Finance, for the use of the State, all sums collected by the Department.

25 Del. Laws, c. 225, § 3; Code 1915, §§ 152B, 226A; 36 Del. Laws, c. 8, § 10; 37 Del. Laws, c. 8; 40 Del. Laws, c. 9, § 1; 40 Del. Laws, c. 10; 40 Del. Laws, c. 30; Code 1935, §§ 137, 143, 153, 206; 30 Del. C. 1953, § 304; 57 Del. Laws, c. 741, §§ 3B, 3C.;



§ 304. Expenses of Department personnel

The Tax Appeal Board and the officers and employees of the Department of Finance shall be entitled to receive from the State their actual and necessary expenses while engaged in the performance of their duties. All expense accounts shall be made in detail and shall be approved by the Secretary of Finance. The total shall in no case exceed the sums appropriated therefor.

36 Del. Laws, c. 8, § 21; 40 Del. Laws, c. 11, § 20; Code 1935, § 164; 30 Del. C. 1953, § 305; 57 Del. Laws, c. 718, § 3; 57 Del. Laws, c. 741, §§ 3B, 3D, 3E.;



§ 305. Notice by Division of Accounting of payments to business associations

For purposes of tax compliance the Division of Accounting shall give notice to the Division of Revenue of payments made to any corporation or other business association when the aggregate payments during the fiscal year exceed $2,000.

30 Del. C. 1953, § 307; 57 Del. Laws, c. 201; 58 Del. Laws, c. 435.;



§ 306. Taxpayer identification number

The Department of Finance may require taxpayers to use and to furnish tax identification numbers. In the case of individuals, this shall be the Federal Social Security Number, and, in the case of businesses, this shall be the Federal Employer Identification Number.

30 Del. C. 1953, § 308; 57 Del. Laws, c. 559.;






Subchapter II Tax Appeal Board

§ 321. Composition; appointment; term; qualifications

(a) The Tax Appeal Board shall consist of 5 members who shall be appointed by the Governor for terms of 3 years. The term of each member shall terminate at the end of said 3-year period, or until such member's successor has been appointed and qualified. If any member of the Tax Appeal Board shall cease to serve for any reason prior to the end of the term, the Governor shall appoint a successor to serve for the remainder of the unexpired term. At least 1 member of the Board shall be a member of 1 of the major political parties, and at least 1 member of the Board shall be a member of the other major political party; provided, however, there shall be no more than a bare majority representation of 1 major political party over the other major political party. Any person not registered with a political party shall also be eligible for appointment as a member of the Board.

(b) At least 2 of the members of the Board shall be attorneys-at-law, 1 of whom shall be appointed chairperson by the Governor. The other attorney shall be vice-chairperson to act in the absence or disability of the chairperson. The remainder of the Board shall be composed of 1 accountant and 2 members of the general public.

30 Del. C. 1953, § 321; 57 Del. Laws, c. 718, § 1; 60 Del. Laws, c. 173, § 1; 70 Del. Laws, c. 186, § 1.;



§ 322. Salary

Each member of the Tax Appeal Board shall be paid a salary of $5,500 per year. The chairperson shall be paid an additional $500 per year.

30 Del. C. 1953, § 322; 57 Del. Laws, c. 718, § 1; 60 Del. Laws, c. 173, § 2; 65 Del. Laws, c. 348, § 107; 70 Del. Laws, c. 186, § 1.;



§ 323. Secretary; quorum

(a) The Tax Appeal Board shall appoint a secretary who need not be a member of the Tax Appeal Board. The secretary shall maintain a record of all proceedings before the Tax Appeal Board.

(b) A quorum for the transaction of business of the Tax Appeal Board shall be any 3 members, one of whom shall be an attorney.

30 Del. C. 1953, § 323; 57 Del. Laws, c. 718, § 1.;



§ 324. Alternate attorney member

(a) Whenever a request in writing shall be addressed to the Governor by any attorney member of the Tax Appeal Board stating that the attorney has disqualified himself or herself from participating in a particular matter or matters coming before the Tax Appeal Board, or that the attorney is unable because of illness, disability or other good reason to take part in such matter or matters, the Governor shall designate an attorney-at-law as a special attorney member of the Tax Appeal Board for such matter or matters only and such designee shall be deemed to be an attorney member of the Tax Appeal Board for all purposes concerning such matter or matters.

(b) Any attorney so designated who renders service as such special member of the Tax Appeal Board shall be paid at the rate of $100 per diem for services.

(c) This section shall be applicable to any matters over which the Tax Appeal Board has jurisdiction, whether pending at or prior to September 15, 1970, or at any time subsequent thereto.

30 Del. C. 1953, § 324; 57 Del. Laws, c. 718, § 1; 70 Del. Laws, c. 186, § 1.;



§ 325. Annual report; rules

(a) The Board shall submit an annual report to the Governor, as soon as practicable at the end of the fiscal year. The report shall be a public record, and be available to the public. The report shall summarize in detail the Board's activities since the date of the last report.

(b) The Board may, by proper rules, prescribe the procedures to be followed in hearings and appeals before it.

30 Del. C. 1953, § 325; 57 Del. Laws, c. 718, § 1; 60 Del. Laws, c. 173, § 3.;



§ 326. Facilities and services

The Secretary of Finance shall provide office space, supplies, services and such other assistance as the Tax Appeal Board may require.

30 Del. C. 1953, § 326; 57 Del. Laws, c. 718, § 1; 69 Del. Laws, c. 64, § 115.;



§ 327. Record of decisions; rules and rulings of the Tax Appeal Board

The Secretary of Finance shall maintain at the main office of the Department of Finance, and open to the inspection of the public, all decisions, rules and rulings of the Tax Appeal Board. These records shall be deemed published as required by this title. The record for good cause shown may be sealed by the Tax Appeal Board so as not to disclose the identity of the taxable.

30 Del. C. 1953, § 327; 57 Del. Laws, c. 718, § 1; 69 Del. Laws, c. 64, § 115.;



§ 328. Reimbursement of expenses

Members of the Tax Appeal Board shall be entitled to receive their actual and necessary expenses while engaged in the performance of their duties.

30 Del. C. 1953, § 328; 57 Del. Laws, c. 718, § 1.;



§ 329. Hearings and appeals

The Tax Appeal Board shall hear all appeals from determinations of the Director of all administrative protests including, but not necessarily limited to, determinations under §§ 525, 544 and 561 of this title, and such other statutes granting jurisdiction to the Board as may be hereafter enacted, and the Board may affirm, modify or reverse any such determination.

30 Del. C. 1953, § 329; 57 Del. Laws, c. 718, § 1; 66 Del. Laws, c. 120, § 1; 68 Del. Laws, c. 187, § 26.;



§ 330. Subpoenas and attendance of witnesses

The Tax Appeal Board, for the purpose of its hearings, may issue subpoenas, compel the attendance of witnesses, administer oaths, take testimony and compel the production of pertinent books, payrolls, accounts, papers, records and documents, and in case any person summoned to testify or to produce any relevant or material evidence refuses to do so without reasonable cause, the Tax Appeal Board may certify the fact of any such refusal to the Superior Court of the county in which such hearing is held and such Superior Court may proceed against the person so refusing for contempt and may punish such person, if found guilty, in such manner as persons are punished for contempt of court.

30 Del. C. 1953, § 330; 57 Del. Laws, c. 718, § 1.;



§ 331. Appeals from Tax Appeal Board decisions

(a) From any decision of the Tax Appeal Board, the taxable shall have the right of appeal to the Superior Court of the State in the county in which the hearing has been held; provided, however, that no appeal from such decision shall be received or entertained in the Superior Court unless notice of appeal is duly filed in the office of the Prothonotary thereof within 30 days after the date of the order entered upon such decision. The Tax Appeal Board may, upon good cause shown, extend the foregoing time (1) for an additional 30 days or (2) until disposition of any motion for a rehearing or to revise its decision.

(b) Whenever, at any time prior to the Board's issuance of a final order, the parties (including the Director of Revenue) to any appeal so stipulate, the Board's order shall not be subject to appeal to the Superior Court, notwithstanding subsection (a) of this section.

30 Del. C. 1953, § 331; 57 Del. Laws, c. 718, § 1; 69 Del. Laws, c. 400, § 2.;



§ 332. Frivolous or dilatory proceedings

Whenever it appears to the Tax Appeal Board that proceedings before it have been instituted or maintained by a taxpayer primarily for delay or that the taxpayer's position in such proceedings is frivolous or without reasonable basis, damages in an amount not in excess of $5,000 shall be awarded to the State by the Board as part of the Board's decision. Damages so awarded shall be paid upon notice and demand from the Secretary of Finance and shall be collected as part of tax.

66 Del. Laws, c. 101, § 1.;



§ 333. Removal of tax appeals to the Superior Court

(a) Any appeal brought under § 329 of this title may be removed by the taxpayer or the Division of Revenue from the Tax Appeal Board to the Superior Court of this State as provided by this section.

(b) No action may be removed by either party unless:

(1) The total amount in controversy for all taxable periods which are the subject of the appeal exceeds $50,000 and a notice of removal has been filed by either party; or

(2) The Tax Appeal Board (hereinafter "the Board"), on motion by 1 or more parties, in its discretion grants leave to remove the action. The Board's determination grants leave to remove the action.

(c) In the case of taxes determined under Chapter 11 of this title (other than taxes due under subchapter VII of said chapter), if the taxpayer is a resident of this State, the action being removed shall be removed to the Superior Court in and for the county of the taxpayer's residence. In all other cases, the action being removed shall be removed to the Superior Court in and for New Castle County.

(d) The person desiring to remove an action to the Superior Court shall file with the Tax Appeal Board a notice of such removal or a motion for leave to remove. A notice of removal must be filed within 60 days after the appeal is commenced and shall state the grounds for removal. A motion for leave to remove may be filed at any time prior to the matter being submitted to the Board for decision.

(e) Upon the filing of a notice of removal or granting of a motion for leave to remove, the Board shall transmit all records in the appeal to the Superior Court in and for the county to which the action is removed. Except as otherwise provided in this section or as provided by Rule of the Superior Court, following the filing of such notice or the granting of such motion, the action shall continue as though it had commenced in Superior Court.

(f) Trials of appeals removed under this section shall be to the Superior Court without a jury.

(g) The taxpayer removing a case to the Superior Court pursuant to this section shall pay fees to the Superior Court as if the taxpayer had commenced the action in Superior Court. In the case of a motion for leave to remove, fees shall be paid as if the petitioner or petitioners had commenced the action in the Superior Court.

(h) For purposes of this section:

(1) "Amount in controversy" means:

a. The portion of tax as reflected on a notice of proposed assessment or notice of disallowance of refund issued under § 521 or § 542 of this title which a taxpayer contests; plus

b. Any interest reflected on said notice to the extent such interest is computed on the amount of tax which is contested; plus

c. The amount of penalty as reflected on such notice which the taxpayer contests.

(2) "Person" includes any natural person and any entity, including the Division of Revenue.

(3) "Tax" includes any tax or fee governed by § 501 of this title, but shall not include any interest or penalty.

(4) "Taxpayer" includes any person who is or may be liable for any tax.

69 Del. Laws, c. 400, § 1.;



§ 334. Admission to practice before the Tax Appeal Board

The rules of any court of this State to the contrary notwithstanding, the Tax Appeal Board shall admit to practice before the Board the following individuals:

(1) All attorneys admitted to practice by the Supreme Court of the State;

(2) All accountants who have received a certificate as a certified public accountant granted by the Delaware State Board of Accountancy or its successor and all other accountants practicing within the State who are entitled to practice as enrolled agents before the Internal Revenue Service;

(3) Attorneys-at-law and certified public accountants duly admitted to practice their respective professions by the appropriate authorities in other states, or the District of Columbia, or other accountants practicing outside the State who are entitled to practice as enrolled agents before the Internal Revenue Service upon application wherein good cause is shown (in the case of attorneys, in accordance with the Rules of the Delaware Supreme Court) upon admission by the Board pro hac vice for the purpose of representing parties appearing before the Board;

(4) Any employee (including an attorney admitted to practice by the appropriate authority of another state or the District of Columbia) of a corporation that is a party to proceedings before the Board provided such employee is duly appointed by the corporation to undertake such representation and such representation is within the scope of the employee's employment. (In the case of an attorney seeking admission to practice under this paragraph, the provisions of paragraph (3) of this section shall not apply);

(5) Any other person who establishes, to the satisfaction of the Board, that the person is a citizen of the United States and of the State of Delaware, of good moral character and repute and possessed of the requisite qualifications to represent others in the preparation and trial of matters before this Board may be admitted to practice before the Board subject to such uniform requirements, interviews or examinations which the Board, by supplemental rule, may adopt; and

(6) Any natural person appearing on that person's own behalf.

69 Del. Laws, c. 400, § 3; 70 Del. Laws, c. 186, § 1.;






Subchapter III Secretary of Finance; General Provisions

§ 341. Bond

The Secretary of Finance shall give bond with sufficient surety in the sum of $100,000, to be approved by the Governor. Such bond shall include the faithful performance by the Secretary of all duties imposed upon the Secretary by law, including duties as escheator. The cost of the bonds shall be paid out of the appropriation for maintenance of the Department of Finance.

30 Del. C. 1953, § 343; 57 Del. Laws, c. 741, §§ 3B, 3D; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Secretary of Finance; Powers and Duties

§ 351. Preservation of returns and destruction of records

All tax returns or reports received by the Division of Revenue after January 1, 1989, shall be preserved for not less than 3 years, after which time the Secretary of Finance may establish guidelines and standards for retention and, upon the recommendation of the Director of Revenue, may authorize and direct their disposal or destruction.

30 Del. C. 1953, § 351; 59 Del. Laws, c. 147, § 1; 68 Del. Laws, c. 187, § 24; 69 Del. Laws, c. 188, § 3.;



§ 352. Accounts receivable

The Secretary of Finance may authorize the Director of Revenue to write off and remove from active collection any account receivable arising from the assessment of any tax or addition to tax if it is determined that the account is uncollectible. An account is uncollectible if the Director finds after reasonable investigation that the potential recovery or administrative costs of collection would not warrant further collection efforts and:

(1) The debtor has received a discharge in bankruptcy with respect to the taxable periods in question;

(2) The debtor is deceased and reasonable additional collection measures will not cause the debt to be collected from the assets of the debtor or the debtor's estate;

(3) The taxes are debts of a business that is no longer in business and the Director is unable to find that either the business or any other person responsible for the debts has assets from which the debt may be paid; or

(4) The debt has been outstanding on the records of the Division of Revenue for more than 6 years.

30 Del. C. 1953, § 352; 59 Del. Laws, c. 147, § 1; 74 Del. Laws, c. 159, § 1.;



§ 353. Record of decisions, rules and rulings of Department

The Secretary of Finance shall maintain a permanent public record of all decisions, rules and rulings of the Department of Finance.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 353; 57 Del. Laws, c. 741, §§ 3B, 3D.;



§ 354. Rules, regulations and enforcement

The Secretary of Finance shall make rules, regulations and decisions not inconsistent with this title and require such facts and information to be reported as the Secretary deems necessary to enforce any state tax. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State, or the reasonable implications thereof.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 355; 57 Del. Laws, c. 741, § 3D; 67 Del. Laws, c. 344, § 9; 70 Del. Laws, c. 186, § 1.;



§ 355. Tax return forms

The Secretary of Finance shall prepare and cause to have printed in sufficient numbers all blanks necessary for the making of all returns required by any tax law that is administered by the Department of Finance.

36 Del. Laws, c. 9, § 12; Code 1935, § 155; 30 Del. C. 1953, § 356; 57 Del. Laws, c. 47, § 1; 57 Del. Laws, c. 741, §§ 3B, 3D, 3F; 67 Del. Laws, c. 292, § 2.;



§ 356. Mailing tax return forms

(a) Except as provided in subsection (b) of this section, the Director of Revenue shall, on or before January 15 of each year, mail to the last-recorded address of each person, fiduciary, partnership or other entity that has made a return under Chapter 11 of this title during the preceding year a blank return for the purpose of filing a return for the preceding tax year.

(b) The Director of Revenue may, in the Director's discretion and in lieu of the requirements of subsection (a) of this section, mail to any taxpayer who filed a tax return in the preceding year which was prepared by a paid tax preparer, filed as 2-D bar code or using other electronic preparation media or filed in a manner other than by submission of a paper return, or, in the case of any return pursuant to § 1158 of this title, any S corporation, a notification setting forth:

(1) The requirement of filing a tax return; and

(2) Methods by which the taxpayer may obtain a blank return, including the telephone numbers of the Division of Revenue and, if applicable, an internet site containing downloadable returns.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 357; 57 Del. Laws, c. 47, § 2; 57 Del. Laws, c. 741, § 3D; 67 Del. Laws, c. 292, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 113, § 1; 74 Del. Laws, c. 158, § 1; 75 Del. Laws, c. 386, § 1.;



§ 357. Reports to Governor and General Assembly

(a) The Secretary of Finance shall submit to the Governor and to the General Assembly an annual report covering the fiscal year ending June 30, including such recommendations concerning state taxes as are deemed necessary.

(b) The Secretary of Finance shall submit annually to the Governor, on or before September 1, an estimate of revenues to be received during the current fiscal year from the income tax and the franchise tax and shall submit biennially to the Governor, on or before September 1, an itemized estimate of the sums required for the maintenance of the Department of Finance.

36 Del. Laws, c. 8, § 12; 37 Del. Laws, c. 9, § 2; Code 1935, § 155; 45 Del. Laws, c. 10, § 9; 30 Del. C. 1953, § 360; 57 Del. Laws, c. 741, §§ 3B, 3D.;



§ 358. Bonds of Department employees

The Secretary of Finance shall require such of the officers, agents or employees of the Department of Revenue as the Secretary designates to give bond for the faithful performance of their duties, in such sum and with such security as the Secretary determines. All premiums on such bonds shall be paid by the Department of Revenue out of moneys appropriated for that purpose.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 361; 57 Del. Laws, c. 741, §§ 3B, 3D; 70 Del. Laws, c. 186, § 1.;



§ 359. Publication of tax information

(a) The Secretary of Finance shall prepare and publish annual statistics, reasonably available with respect to the operation of the state tax laws, including amounts collected, classification of the incomes and exemptions of taxables and such other facts as are deemed pertinent and desirable.

(b)(1) General. — Except as provided herein, and notwithstanding the provisions of § 368 of this title, the Secretary of Finance shall prepare, maintain, and publish on the Division of Revenue Internet Website, 2 lists of taxpayers owing unpaid tax and additions to tax finally determined to be due under Title 30 for:

a. Personal income tax; and

b. Business taxes administered by the Department of Finance, including employee withholding tax.

(2) Contents of lists. — Each list shall consist of the 100 taxpayers owing to this State the greatest amount of unpaid tax and additions to tax, as modified by paragraph (b)(6) of this section, and shall contain the name and address of each such taxpayer, the total by type and amount of tax and additions to tax due and the date the amount was finally determined to be due. In the case of entities other than natural persons, the list may also name any persons who were at least 25% owners or beneficial owners or who were responsible officers of such entity at or after the time the liability was created.

(3) Administration. —

a. Each list shall be updated on a quarterly basis; and

b. Notwithstanding paragraph (b)(7)a. of this section, each newly updated list shall not include the names of taxpayers that have appeared on previous versions of the same list unless:

1. A separate instance of unpaid tax or additions to tax, which ranks the taxpayer's new liability, subsequent to the publishing of the prior quarter's list, among the 100 largest; or

2. At least 1 year has elapsed since the taxpayer appeared on the list and, in the Director's judgment, returning the taxpayer to the list will significantly increase the likelihood of payment.

(4) Limitations. — No taxpayer shall be included on the aforesaid list until:

a. The overdue liability has been reduced to a judgment under § 554 of this title; and

b. Sixty days have elapsed following the date of mailing a notice by certified mail to the taxpayer, taxpayer's owners, beneficial owners or officers, as the case may be, of the Secretary's intent to include that taxpayer's name and other required information on the list to be published.

(5) Exceptions. — No taxpayer shall be included in the published list if:

a. The taxpayer has since the mailing of the notice, paid the liability in full, or entered into a written agreement with the Division for payment of the delinquency; or

b. The total liability for all taxes and additions to tax is less than $1,000.

(6) Calculating the amount of tax and additions to tax to be listed. For the exclusive purpose of ascertaining a taxpayer's inclusion on the published list, in calculating the amount of tax and additions to tax, there shall be excluded any amount of tax or addition to tax which:

a. Has been determined to be uncollectible pursuant to § 352 of this title; or

b. Is the subject of an agreement between the Secretary and the taxpayer for installment payment of the amount due and which is not in default by a period of 31 days; or

c. Is subject to stay of collection pursuant to the Bankruptcy Code of the United States [11 U.S.C. § 101 et seq.]; or

d. Has, in the discretion of the Secretary or the Secretary's delegate and in the interests of justice, been deferred from collection for no more than 90 days for the purpose of researching whether or not an error has occurred in calculating the amount due; or

e. The Director, in the Director's discretion, and after receipt of a taxpayer's written request and statement of reasonable cause, and with the written approval of the Secretary of Finance, has deemed to result from extraordinary circumstances.

(7) Compliance adjustment. —

a. Taxpayers appearing on the above list shall be removed therefrom within 30 days of the receipt of full payment of the delinquent liability or entering into a written agreement with the Division for payment of the delinquency.

b. Any issuance of bad check or breach of said agreement may result in the taxpayer's name being immediately returned to the published list.

(8) Regulations. — The Department may promulgate rules and regulations necessary to implement 75 Del. Laws, c. 406.

(9) Any disclosure made by the Secretary under paragraphs (b)(1) and (b)(2) of this section, in a good faith effort to comply with paragraphs (b)(3)-(7) of this section, shall not be considered a violation of any statute prohibiting disclosure of taxpayer information.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 362; 57 Del. Laws, c. 741, §§ 3B, 3D; 75 Del. Laws, c. 406, § 1.;



§ 360. List of income tax taxables

Repealed by 50 Del. Laws, c. 443, § 1, effective July 14, 1955.;



§ 361. Enforcement of penalties

The Secretary of Finance shall take all necessary steps to enforce the penalties provided by any state tax law administered by the Department of Finance.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 364; 57 Del. Laws, c. 741, §§ 3B, 3D.;



§ 362. Advisory board

The Secretary of Finance may appoint an unpaid advisory board of not more than 10 lawyers and tax experts to make recommendations concerning the rules, regulations and decisions of the Department and concerning changes in the state tax laws.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 365; 57 Del. Laws, c. 741, §§ 3B, 3D.;



§ 363. Escheator

The Secretary of Finance shall act as Escheator of the State under the provisions of Chapter 11 of Title 12.

Code 1852, § 1588; Code 1915, § 124; Code 1935, § 113; 42 Del. Laws, c. 57; 30 Del. C. 1953, § 366; 57 Del. Laws, c. 741, §§ 3B, 3D.;



§ 364. Examinations to ascertain correctness of tax returns or taxable income

For the purpose of ascertaining the correctness of any return or for the purpose of making an estimate of the taxable income of any taxable, the Secretary of Finance may examine or cause to be examined, by any agent or designated representative, any books, papers, records or memoranda bearing upon the matters required to be included in a return and may by summons require the attendance of the taxable or of any other person having knowledge in the premises and may take testimony and require proof material for the investigation, with power to administer oaths to such person or persons. All banks, trust companies and brokers, when required by the Secretary, shall allow a representative of the Department of Finance to verify all accounts and records pertaining to the income of any taxable.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 368; 57 Del. Laws, c. 741, §§ 3B, 3D.;



§ 365. Agents as special constables

The Secretary of Finance may constitute agents, field agents or other appointees special constables and as such they shall have and possess all the powers that are possessed by county constables under the laws of this State.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 369; 57 Del. Laws, c. 741, §§ 3B, 3D; 70 Del. Laws, c. 186, § 1.;



§ 366. Appeals

The Secretary of Finance shall have all rights of appeal to the Superior Court as are granted to any taxable under this title.

36 Del. Laws, c. 8, § 12; Code 1935, § 155; 30 Del. C. 1953, § 370; 57 Del. Laws, c. 741, §§ 3B, 3D.;



§ 367. False statements

Repealed by 69 Del. Laws, c. 369, § 2, effective July 12, 1994.;



§ 368. Secrecy of returns and information; penalty

(a) Except in accordance with proper judicial order or as otherwise provided by law, it shall be unlawful for any officer or employee of the Department of Finance, or for any other officer or employee of this State who has access to tax returns or information from tax returns under this title (other than Chapters 30 [except §§ 3004 and 3005], 51 and 52) to disclose or make known to any person in any manner the amount of income or any particulars set forth or disclosed in any report or return required under this title (other than Chapters 30 [except §§ 3004 and 3005], 51 and 52) including any copy of any portion of a federal income or estate tax return or report, or any information on a federal return or report which is required to be attached to or included in a state tax return.

(b) Nothing in this section shall be construed to prohibit the publication of statistics classified so as to avoid identification of specific taxpayers, or to prohibit the disclosure of the tax return or return information of any taxpayer to such person or persons as the taxpayer may designate in a written request or consent to such disclosure.

(c) For purposes of this section, the term "officer or employee" shall include present and former officers and employees, and any person or persons employed or retained by the State on an independent contractor basis. The term "return" or "report" shall include reports of the Internal Revenue Service or other competent federal authority containing tax return information.

(d) Any violation of this section shall be a misdemeanor, punishable upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed 6 months, or both. The Superior Court shall have exclusive original jurisdiction over such misdemeanor.

(e) For purposes of this section, the terms "return" and "return information" shall not be construed to include any information appearing on or to appear on the face of a license required to be displayed under § 2109 of this title or the name or mailing address of the licensee of said license.

(f) Refunds — The Director may disclose taxpayer identity information to the press and other media for the purpose of notifying persons entitled to tax refunds when the Director, after reasonable effort and lapse of time, has been unable to locate such persons.

67 Del. Laws, c. 40, § 1; 73 Del. Laws, c. 123, § 1.;






Subchapter V General Regulations

§ 375. Furnishing of bonds by foreign persons or firms

(a) Any nonresident person or firm, whether incorporated or not, either doing business in this State, so as to be subject to Delaware income tax or state occupational or business licenses, or having employees or agents performing labor or services in this State, so as to subject such employees or agents to Delaware income tax and such employer to Delaware income tax withholdings and to the Delaware Unemployment Compensation Law, shall file a surety bond with the Department of Finance, payable to the State, to guarantee the payment of state income taxes, state occupational or business licenses, unemployment compensation contributions and income taxes withheld from wages of employees, together with any penalties and interest thereon, the form and contents of such bond and the amount thereof to be approved and fixed by the Department of Finance in such amount as shall be sufficient to protect the tax revenues of the State, except as otherwise provided in this section.

(1) The amount of the surety bond to be required of any nonresident contractor or subcontractor required to be licensed under Chapter 25 of this title shall be as follows: 6% of the contract or subcontract price on all contracts of $20,000 or more, or 6% of contractor's or subcontractor's estimated cost-and-profit under a cost-plus contract of $20,000 or more. When the aggregate of 2 or more contracts in 1 calendar year is $20,000 or more, the amount of the bond or bonds shall be 6% of the aggregate amount of such contracts. The Division of Revenue may by regulation prescribe cash bonds in lieu of the foregoing and shall deposit such cash bonds in a special fund of the State to be established for this purpose.

(2) The surety bond shall be filed before construction is begun in this State by the nonresident contractor or subcontractor on any contract the price of which is $20,000 or more, or the estimated cost and profit of which is $20,000 or more, and before construction is begun in this State by such nonresident contractor or subcontractor on any contract for less than $20,000 when the amount of the contract when aggregated with any other contracts on which construction was begun by such nonresident contractor or subcontractor in the same calendar year equals or exceeds $20,000.

(3) If the Department concludes that no bond is necessary to protect the tax revenue of this State, the requirements of this section may be waived in whole or in part by the Secretary of Finance or the Secretary's designated departmental representative. Any bond issued pursuant to this section shall remain in force until the liability thereunder is released by the Secretary or the Secretary's designated departmental representative.

(b) Any person or firm subject to this section shall notify the Department of the termination of business within this State within 20 days after such termination or, as to a construction contractor or subcontractor, within 20 days after the completion of every such construction project in this State.

(c) In the case of any person or firm failing or refusing to comply with this section, there shall be assessed by the Secretary of Finance a civil penalty of not more than $10,000 for each such occurrence.

(d) Any person or firm who wilfully or knowingly fails or refuses to comply with this section shall be guilty of a misdemeanor and shall upon conviction be punishable by a fine not to exceed $3,000, or imprisonment not to exceed 6 months, or both.

(e) The definition of the terms "nonresident contractor" or "subcontractor" as used in paragraphs (a)(1) and (2) of this section is the same as defined at § 2501 of this title.

(f) As to each specific construction project in this State, upon the request of the nonresident engaged as a contractor or subcontractor within the meaning of subsection (e) of this section who establishes to the satisfaction of the Department that such nonresident is in compliance with all the provisions of this section applicable to such nonresident, the Department shall issue to such nonresident a certificate of compliance on a form prescribed by the Department.

(g) In lieu of the surety bond required under subsection (a) of this section, the Director of Revenue may accept bank letters of credit in the amount specified by and subject to the same conditions as contained in that subsection; provided, however, that any such letter is in a form approved by the Director, is issued or confirmed by a bank meeting whatever requirements the Director may by regulation prescribe, and the Director is satisfied that the letter is sufficient to protect the tax revenue of the State.

30 Del. C. 1953, § 375; 55 Del. Laws, c. 244, § 1; 57 Del. Laws, c. 194; 57 Del. Laws, c. 741, §§ 3B-3D; 65 Del. Laws, c. 476, §§ 1-5; 67 Del. Laws, c. 40, §§ 10, 13, 14; 70 Del. Laws, c. 186, § 1.;



§ 376. Time for performing certain acts postponed by reason of service in combat zone

(a) In the case of an individual serving in the armed forces of the United States, or serving in support of such armed forces, in an area designated by the President of the United States by Executive Order as a "combat zone" for purposes of § 112 of the Internal Revenue Code [26 U.S.C. § 112], at any time during the period designated by the President by Executive Order as the period of combatant activities in such zone for purposes of such section, or hospitalized as a result of injury received while serving in such an area during such time, the period of service in such area, plus the period of continuous hospitalization attributable to such injury, and the next 195 days thereafter, shall be disregarded in determining under this title (other than Chapters 30, 51 and 52), in respect of any tax liability (including any interest, penalty, additional amount or addition to the tax) of such individual:

(1) Whether any of the following acts was performed within the time prescribed therefor:

a. Filing any return of income or estate tax (except income tax withheld at source);

b. Payment or any income or estate tax (except income tax withheld at source) and/or any installment thereof or any other liability to the State in respect thereof;

c. Filing a protest with the Director of Revenue or filing a petition with the Tax Appeal Board to appeal a determination of the Director or filing an appeal of a decision rendered by the Tax Appeal Board;

d. Allowance of a credit or refund of any tax;

e. Filing a claim for credit or refund of any tax;

f. Assessment of any tax;

g. Giving or making any notice or demand for the payment of any tax, or with respect to any liability to the State in respect of any tax;

h. Collection of the amount of any liability in respect of any tax;

i. Bringing suit or commencing any action, including the filing of any certificate or warrant, by the State or any officer on its behalf, in respect of any liability in respect of any tax; and

j. Any other act required or permitted under this title (other than Chapters 30, 51 and 52) specified in regulations prescribed under this section by the Director of Revenue;

(2) The amount of any credit or refund (including interest).

(b) The provisions of this section shall also apply to the spouse of any individual entitled to the benefits of subsection (a) of this section. Except in the case of the combat zone designated for purposes of the Vietnam conflict, the preceding sentence shall not cause this section to apply to any spouse for any taxable year beginning more than 2 years after the date designated under the Internal Revenue Code as the date of termination of combatant activities in a combat zone.

(c) The period of service in the area referred to in subsection (a) of this section shall include the period during which an individual entitled to benefits under subsection (a) of this section is in a missing status, within the meaning of § 6013(f)(3) of the Internal Revenue Code [26 U.S.C. § 6013(f)(3)], or a successor provision.

(d) Exceptions:

(1) Notwithstanding the provisions of subsection (a) of this section, any action or proceeding authorized by §§ 1220 and 1221 [repealed] of this title, or successor provisions (regardless of the taxable year for which the tax arose), as well as any other action or proceeding authorized by law in connection therewith, may be taken, begun or prosecuted. In any other case in which the Director of Revenue determines that collection of the amount of any assessment would be jeopardized by delay, the provisions of subsection (a) of this section shall not operate to stay collection of such amount as authorized by law. There shall be excluded from any amount assessed or collected pursuant to this paragraph the amount of interest, penalty, additional amount and addition to tax, if any, in respect of the period disregarded under subsection (a) of this section. In any case to which this paragraph relates, if the Director of Revenue is required to give any notice to, or make any demand upon, any person, such requirement shall be deemed to be satisfied if the notice or demand is prepared and signed, in any case in which the address of such person last known to the Director is in any area for which United States post offices, under instructions of the Postmaster General are not, by reason of combatant activities, accepting mail for delivery at the time the notice or demand is signed. In such case the notice or demand shall be deemed to have been given or made upon the date it is signed.

(2) The assessment or collection of any tax or of any liability to the State in respect of any tax, or any action or proceeding by or on behalf of the State in connection therewith, may be made, taken, begun or prosecuted in accordance with law, without regard to the provisions of subsection (a) of this section, unless prior to such assessment, collection, action or proceeding it is ascertained that the person concerned is entitled to the benefits of subsection (a) of this section.

68 Del. Laws, c. 22, § 1; 71 Del. Laws, c. 353, § 12; 71 Del. Laws, c. 385, § 2.;









CHAPTER 5. PROCEDURE, ADMINISTRATION AND ENFORCEMENT

Subchapter I General Provisions

§ 501. Application of this chapter

For tax periods beginning on or after January 1, 1992, except where in conflict with a specific provision within another chapter of this title or, where applicable, a specific provision of Title 4 or Title 16 or a rule of the Delaware Alcoholic Beverage Control Commission, this chapter shall govern the administration, procedures and enforcement of the State revenue laws provided for under Parts II, III, IV (except Chapters 51 and 52), V, and VI of this title; subchapter VII of Chapter 5 of Title 4; and Chapter 101 of Title 16.

68 Del. Laws, c. 187, § 1; 71 Del. Laws, c. 385, § 3; 74 Del. Laws, c. 137, § 5; 79 Del. Laws, c. 142, § 1.;



§ 502. Definitions

(a) Meaning of terms, in general. — Any term used in this chapter shall have the same meaning as when used in a comparable context in the internal revenue laws of the United States, unless a different meaning is clearly required or unless subsection (b) of this section ascribes a different meaning to such term. Any reference in this chapter to the internal revenue laws of the United States shall mean the Internal Revenue Code of 1986 (26 U.S.C. § 1 et seq.) and amendments thereto and other laws of the United States relating to federal taxes, as the same are or may become effective for the taxable year.

(b) Specific definitions. — Whenever used in this title, the following terms shall have the meanings ascribed to them in this subsection:

(1) "Deficiency" means, in the case of any tax imposed by this title or, where applicable, Title 4, the amount by which such tax so imposed exceeds the excess of:

a. The sum of the amount shown as the tax by the taxpayer upon the return, if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon, plus the amounts previously assessed (or collected without assessment) as a deficiency, over

b. The amount of any abatements, credits or refunds made.

(2) "Director" means the Director of the Division of Revenue or the Secretary of Finance of the State.

(3) "Division of Revenue" means the Division of Revenue of the Department of Finance of the State.

(4) "Internal Revenue Service" means the Internal Revenue Service of the Department of Treasury of the United States.

(5)a. "Last known address," except as provided in paragraph (b)(5)b. of this section, shall mean:

1. The address for the receipt of mail last made known by the taxpayer to the Division of Revenue on a tax return or written notice; or

2. A mailing address with respect to such taxpayer provided directly, or indirectly through a service provider, by the United States Postal Service to the Division of Revenue

Whichever address shall have been provided later to the Division of Revenue.

b. Notwithstanding the provisions of paragraph (b)(5)a. of this section, "last known address" shall mean the address determined under paragraph (b)(5)a.1. whenever the taxpayer shows that the address determined under paragraph (b)(5)a.1. of this section is the taxpayer's actual address and that the address determined under paragraph (b)(5)a.2. of this section is not the taxpayer's actual address, or that mail sent to the address determined under paragraph (b)(5)a.1. of this section is more likely to reach the taxpayer than mail sent to the address under paragraph (b)(5)a.2. of this section.

(6) "Notice of proposed assessment" means a notice sent to a taxpayer by the Director or the Director's delegate pursuant to § 521(c) of this title that tax, interest, penalty, additional amount or addition to the tax is proposed for assessment and is due.

(7) "Person" means and includes an individual, a trust, estate, partnership, association, company or corporation.

(8) "State Tax Commissioner" means the Director of the Division of Revenue.

(9) "State Tax Department" means the Division of Revenue.

(10) "Tax" shall be deemed also to refer to license fees imposed under Part III of this title.

(11) "This title," except when used in reference to specific chapters, sections or other provisions of Title 30, shall mean Title 30 of the Delaware Code, except § 3003 and Chapters 51 and 52.

(12) "Title 4," for purposes of this chapter, shall be deemed to refer only to subchapter VII of Chapter 5 of Title 4.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 314, § 6.;






Subchapter II Returns and Payment of Tax

§ 510. Due date of the return

A return prepared in compliance with the provisions of any chapter of this title or, where applicable, Title 4 shall be due on the last day provided for under such provision, or upon such later date as the Director may permit pursuant to any extension of the time to file the return granted in accordance with this chapter.

68 Del. Laws, c. 187, § 1.;



§ 511. Extension of time for filing and payment

(a) The Director may grant a reasonable extension of time for the payment of any tax or estimated tax imposed by this title or by Title 4, or any installment thereof, or for filing any return, declaration, statement or other document required, on such terms and conditions as the Director may require.

(b) If any extension of time is granted for the payment of any amount of tax, the Director may require the taxpayer to furnish a bond, or other security, in an amount not exceeding twice the amount of the tax for which the extension of time for payment is granted, on such terms and conditions as the Director may require.

(c) In the case of any return required under Chapter 15 of this title, if a federal extension of time for the filing of a return is granted for federal estate tax purposes, then the time for filing such return required under Chapter 15 of this title shall be automatically extended for a like period; provided, that a copy of the federal extension is furnished to the Director before or with the filing of such return.

(d) This section shall not preclude or be administered so as to be in conflict with deferred payments under § 5316(b) of this title.

68 Del. Laws, c. 187, § 1; 71 Del. Laws, c. 353, § 14; 71 Del. Laws, c. 385, § 4.;



§ 512. Signing of returns and other documents

(a) Any return, declaration, statement or other document required to be made pursuant to this title or Title 4 shall be signed in accordance with rules or instructions prescribed by the Director. The fact that an individual's name is signed to a return, declaration, statement or other document shall be prima facie evidence for all purposes that such return, declaration, statement or other document was actually signed by such individual and that the individual signed the return with authority to do so on behalf of the taxpayer.

(b) The making or filing of any return, declaration, statement or other document, or copy thereof, required to be made or filed pursuant to this title or Title 4, including a copy of a federal return, shall constitute a certification by the person making or filing such return, declaration, statement or other document, or copy thereof, that the statements contained therein are true and that any copy filed is a true copy.

(c) The Director may require that any return or other writing required to be filed with respect to any tax imposed under authority of this title or Title 4 be signed by the maker of such return or writing under oath or affirmation, subject to the penalties of perjury.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 513. General requirements concerning returns; records and statements

(a) The Director may prescribe rules or regulations with respect to the keeping of records, and may prescribe the content and form of returns and statements and the filing of copies of federal returns and determinations. The Director may require any person, by regulation or notice served on such person, to make such returns, render such statements or keep such records as the Director may deem sufficient to show whether or not such person is liable under this title or Title 4 for the payment of any tax or for the collection of any tax. The Director may permit the filing of returns by electronic means and permit or require the filing by magnetic media and, in either case, may specify the form and content of such filing.

(b) Notwithstanding any other provision of law, any return, declaration, statement or other document submitted by means of a digital or electronic form stating that the submission is subject to the penalties of perjury shall be treated for all purposes (both civil and criminal, including penalties for perjury) in the same manner as though signed or subscribed.

68 Del. Laws, c. 187, § 1; 68 Del. Laws, c. 344, § 1; 73 Del. Laws, c. 131, § 1.;



§ 514. Report of change in federal tax liability

If the amount of the taxpayer's federal income or estate tax liability reported on the federal tax return for any taxable period is changed or corrected by the Internal Revenue Service, or other competent authority, the taxpayer shall report to the Director such change or correction in federal tax liability within 90 days after the final determination of such change or correction and shall concede the accuracy of such determination, or state wherein it is erroneous. Any taxpayer filing an amended federal income, estate or gift tax return shall also file, within 90 days thereafter, the appropriate amended tax return under this title and shall provide to the Director such additional information as the Director may require.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 385, § 5.;






Subchapter III Procedure and Administration

§ 521. Examination of return

(a) Deficiency or overpayment. — As soon as practicable after any return is filed, the Director shall examine it to determine the correct amount of tax. If the Director finds that the amount of tax shown on the return is less than the correct amount, the Director shall notify the taxpayer in writing of the amount of the deficiency proposed to be assessed. If the Director finds that the tax that has been paid by the taxpayer is more than the correct amount, the Director shall credit the overpayment against any taxes to which this chapter applies and which are due to this State by the taxpayer and shall refund the difference to the taxpayer.

(b) No return filed. — If the taxpayer fails to file any return of tax required to be filed, the Director shall estimate from any available information the taxpayer's taxable amount, and the tax thereon, and shall notify the taxpayer in writing of the amount proposed to be assessed against the taxpayer as a deficiency.

(c) Notice of proposed assessment. — A notice of proposed assessment shall:

(1) Be in writing,

(2) State that tax, interest, penalty, additional amount, or addition to tax is proposed for assessment and is due, and

(3) Set forth the amount and the reason for the proposed assessment.

Such notice shall be mailed by the Director within the time limit provided by § 531 of this title (by certified or registered mail if the amount of the proposed assessment exceeds $500) to the taxpayer at the taxpayer's last known address. In the case of a joint return of personal income tax, a notice of proposed assessment shall be a single joint notice, except that if the Director is notified by either spouse in writing that separate addresses have been established, the Director shall mail a joint notice to each spouse at each such address. In the case of a combined separate return of personal income tax, a single notice of proposed assessment shall be sent by the Director to the taxpayers' last known address except that, if the Director is notified by either spouse in writing that separate addresses have been established, the Director shall mail separate notices to each spouse, using reasonable means to allocate the proposed assessment between the spouses. If the taxpayer is deceased, under a legal disability or is a corporation which has terminated its existence, a notice of proposed assessment shall be mailed to such taxpayer's last known address, except that if the Director has received notice of the existence of a fiduciary relationship with respect to such taxpayer, such notice shall be mailed to the last known address of such fiduciary. Except where the Director determines that collection would be jeopardized by delay, no notice of proposed assessment of any tax shall be mailed prior to the last date, including any date fixed by extension, prescribed for the payment of such tax.

(d) Supplemental notice of proposed assessment. — The Director may, at any time within the period prescribed for issuance of a notice of proposed assessment, issue a supplemental notice of proposed assessment, subject to the other provisions of this section, whenever it is found that any notice is imperfect or incomplete in any material respect. Any reference in this title to a notice of proposed assessment shall be deemed to include a reference to a supplemental notice of proposed assessment issued under the authority of this subsection.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 522. Assessment final if no protest

Sixty days after the date on which it was mailed (30 days in the case of a proposed assessment of withholding taxes, or, in the case of other taxes imposed by Chapter 11 of this title, 120 days if the taxpayer is outside the United States), a notice of proposed assessment under § 521(c) of this title shall constitute a final assessment of the amount of tax, interest, penalties, additional amounts and additions to the tax specified in such notice, excepting only those amounts as to which the taxpayer has filed a timely protest with the Director under § 523 of this title.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 523. Protest by taxpayer

Within 60 days (30 days in the case of withholding taxes, or, in the case of other taxes imposed by Chapter 11 of this title, 120 days if the taxpayer is outside the United States) after the date of the mailing of a notice of proposed assessment under § 521(c) of this title or the date of the mailing of a notice of the disallowance of a claim for credit or refund under § 542 of this title, the taxpayer may file with the Director a written protest against the proposed assessment or disallowance in which the taxpayer shall set forth the grounds upon which the protest is based. If such a protest is filed, the Director shall reconsider the proposed assessment or disallowance of claim for credit or refund and, if the taxpayer has so requested, shall grant the taxpayer or the taxpayer's authorized representative an oral hearing.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 524. Notice of determination after protest

Written notice of the Director's determination under § 523 of this title shall be mailed to the taxpayer by certified or registered mail, and such notice shall set forth the Director's findings of fact and the basis of any determination which is adverse, in whole or in part, to the taxpayer.

68 Del. Laws, c. 187, § 1.;



§ 525. Determination of Director final

The determination of the Director under § 524 of this title on the taxpayer's protest shall be final (and such determination shall constitute a final assessment of any amount determined by the Director to be due) upon the expiration of 60 days (30 days in the case of withholding taxes, or, in the case of other taxes imposed by Chapter 11 of this title, 120 days if the taxpayer is outside the United States) from the date when the Director mails notice of the determination to the taxpayer, unless within such period the taxpayer seeks review of the Director's determination pursuant to § 544 of this title.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 526. Burden of proof

(a) In any proceeding before the Director under this chapter, the burden of proof shall be on the taxpayer, except with respect to the following issues, as to which the burden of proof shall be on the Director:

(1) Whether the taxpayer has been guilty of fraud;

(2) Whether the petitioner is liable as the transferee (within the meaning of § 560 of this title) of property of a taxpayer (but not to show that the taxpayer was liable for the tax); and

(3) Whether the taxpayer is liable for any increase in a deficiency where such increase is asserted initially after the notice of proposed assessment under § 521(c) of this title was mailed and a protest under § 523 of this title was filed, unless such increase in deficiency is the result of a change or correction of federal tax liability required to be reported under § 514 of this title and of which change or correction the Director had no notice at the time the Director mailed the notice of proposed assessment.

(b) In any proceeding before the Tax Appeal Board under this chapter, the burden of proof shall be upon the taxpayer, except with respect to the issues described in paragraphs (a)(1) and (2) of this section, as to which the burden of proof shall be on the Director.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 527. Evidence of related federal determination

A federal administrative determination of issues raised in a proceeding under § 523 or § 544 of this title shall be admissible as presumptive evidence in such proceeding, but such determination shall not be conclusive.

68 Del. Laws, c. 187, § 1.;



§ 528. Mathematical error

(a) If the amount of tax shown on the taxpayer's return is understated due to a mathematical or clerical error, the Director shall notify the taxpayer in writing that an amount of tax in excess of that shown on the return is due and has been assessed. Each notice under this subsection shall expressly state the error alleged. Such additional tax and any interest thereon shall, subject to the right of protest under subsection (b) of this section, be deemed assessed on the date of filing or the due date of the return, whichever is later.

(b) Notwithstanding the provision for immediate assessment under subsection (a) of this section, a taxpayer may file with the Director, within 60 days after notice of the assessment is sent, a written protest of the assessment under the provisions of § 523 of this title. In the taxpayer's protest, the taxpayer shall set forth the reasons the taxpayer believes there was no mathematical or clerical error made in the preparation of the return or calculation of the tax due.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 529. Time for performing certain acts postponed by reason of service in combat zone

(a) In the case of an individual serving in the armed forces of the United States, or serving in support of such armed forces, in an area designated by the President of the United States by Executive Order as a "combat zone" for purposes of § 112 of the Internal Revenue Code (26 U.S.C. § 112), at any time during the period designated by the President by Executive Order as the period of combatant activities in such zone for purposes of such section, or hospitalized as a result of injury received while serving in such an area during such time, the period of service in such area, plus the period of continuous qualified hospitalization attributable to such injury, and the next 195 days thereafter, shall be disregarded in determining under this title (other than Chapters 30, 51 and 52), in respect of any tax liability (including any interest, penalty, additional amount, or addition to the tax) of such individual:

(1) Whether any of the following acts was performed within the time prescribed therefor:

a. Filing any return of income or estate (except income tax withheld at source);

b. Payment of any income or estate (except income tax withheld at source) or any installment thereof or any other liability to this State in respect thereof;

c. Filing a protest with the Director under § 523 of this title, filing a petition with the Tax Appeal Board under § 544 of this title or filing an appeal of a decision rendered by the Tax Appeal Board under § 331 of this title;

d. Allowance of a credit or refund of any tax;

e. Filing a claim for credit or refund of any tax;

f. Assessment of any tax;

g. Giving or making any notice or demand for the payment of any tax, or with respect to any liability to this State in respect of any tax;

h. Collection of the amount of any liability in respect of any tax;

i. Bringing suit or commencing any action, including the filing of any certificate or warrant, by this State or any officer on its behalf, in respect of any liability in respect of any tax; and

j. Any other act required or permitted under this title (other than Chapters 30, 51 and 52) specified in regulations prescribed under this section by the Director;

(2) The amount of any credit or refund (including interest).

(b)(1) Except to the extent provided in paragraph (a)(2) of this section shall not apply for purposes of determining the amount of interest on any overpayment of tax.

(2) If an individual is entitled to the benefits of subsection (a) of this section with respect to any return and such return is timely filed (determined after the application of subsection (a) of this section), interest shall be allowed on any overpayment commencing with the forty-sixth day after the due date for the return (determined after the application of subsection (a) of this section).

(c) The provisions of this section shall apply to the spouse of any individual entitled to the benefits of subsection (a) of this section. Except in the case of the combat zone designated for purposes of the Vietnam conflict, the preceding sentence shall not cause this section to apply to any spouse for any taxable year beginning more than 2 years after the date designated under § 112 of the Internal Revenue Code (26 U.S.C. § 112) as the date of termination of combatant activities in a combat zone.

(d) The period of service in the area referred to in subsection (a) of this section shall include the period during which an individual entitled to benefits under said subsection (a) of this section is in a missing status, within the meaning of § 6013(f)(3) of the Internal Revenue Code (26 U.S.C. § 6013(f)(3)).

(e)(1) Notwithstanding the provisions of subsection (a) of this section, any action or proceeding authorized by § 560, § 561 or § 1221 [repealed] of this title (regardless of the taxable period for which the tax arose), as well as any other action or proceeding authorized by law in connection therewith, may be taken, begun or prosecuted. In any other case in which the Director determines that collection of the amount of any assessment would be jeopardized by delay, the provisions of subsection (a) of this section shall not operate to stay collection of such amount as authorized by law. There shall be excluded from any amount assessed or collected pursuant to this paragraph the amount of interest, penalty, additional amount and addition to the tax, if any, in respect of the period disregarded under subsection (a) of this section. In any case to which this paragraph relates, if the Director is required to give any notice to or make any demand upon any person, such requirement shall be deemed to be satisfied if the notice or demand is prepared and signed, in any case in which the address of such person last known to the Director is in any area for which United States post offices under instructions of the Postmaster General of the United States are not, by reason of combatant activities, accepting mail for delivery at the time the notice or demand is signed. In such case the notice or demand shall be deemed to have been given or made upon the date it is signed.

(2) The assessment or collection of any tax or of any liability to this State in respect of any tax, or any action or proceeding by or on behalf of this State in connection therewith, may be made, taken, begun or prosecuted in accordance with law, without regard to the provisions of subsection (a) of this section, unless prior to such assessment, collection, action or proceeding it is ascertained that the person concerned is entitled to the benefits of subsection (a) of this section.

(f)(1) Any individual who performed Desert Shield services (and the spouse of such individual) shall be entitled to the benefits of this section in the same manner as if such services were referred to in subsection (a) of this section.

(2) For purposes of this subsection, the term "Desert Shield services" means any services in the armed forces of the United States or in support of such armed forces if:

a. Such services are performed in the area designated by the President pursuant to this subparagraph as the "Persian Gulf Desert Shield Area"; and

b. Such services are performed during the period beginning on August 2, 1990, and ending on the date on which any portion of the area referred to in subparagraph a is designated by the President as a combat zone pursuant to § 112 of the Internal Revenue Code (26 U.S.C. § 112).

(g) For purposes of subsection (a) of this section, the term "qualified hospitalization" means:

(1) Any hospitalization outside the United States; and

(2) Any hospitalization inside the United States, except that not more than 5 years of hospitalization may be taken into account under this paragraph.

Paragraph (2) of this subsection shall not apply for purposes of applying this section with respect to the spouse of any individual entitled to the benefits of subsection (a) of this section.

68 Del. Laws, c. 187, § 1; 71 Del. Laws, c. 353, § 13; 71 Del. Laws, c. 385, § 6.;



§ 530. Assessment of tax

(a) The amount of tax which is shown to be due on any return (including any additional amount subject to notice under § 528(a) of this title as a result of a mathematical or clerical error) shall be deemed to be assessed on the date of filing such return, and an increase in such tax which is shown on an amended return shall be deemed to be assessed on the date of filing such amended return. In the case of a return filed without the computation of the tax, the tax computed by the Director shall be deemed to be assessed on the date when payment of such tax is due. If a notice of proposed assessment has been mailed pursuant to § 521(c) of this title, the amount of the proposed assessment shall be deemed to be assessed, if no protest under § 523 of this title is timely filed, on the date provided in § 522 of this title, or, if such a protest is timely filed, on the date when the determination of the Director becomes final pursuant to § 525 of this title; provided, however, that, if the taxpayer seeks review of the Director's determination pursuant to § 544 of this title, the amount of the proposed assessment shall not be deemed to be assessed until the expiration of 60 days (30 days in the case of withholding taxes, or, in the case of other taxes imposed by Chapter 11 of this title, 120 days if the taxpayer is outside the United States) from the first date when (i) the determination of the Tax Appeal Board under § 544 of this title becomes final and not subject to judicial review under § 331 of this title, or (ii) if the taxpayer appeals from the Tax Appeal Board determination pursuant to § 331 of this title, an order of the Superior Court of the State or the Supreme Court of the State entered upon the decision on such appeal becomes final and not subject to appeal. If an amended return or report filed pursuant to § 514 of this title concedes the accuracy of a federal change or correction, any deficiency in tax under this title resulting therefrom shall be deemed to be assessed on the date of filing such amended return or report, and such assessment shall be deemed timely notwithstanding any other provisions of this chapter. Any amount paid as a tax, or in respect of a tax, other than amounts withheld at the source or paid as estimated income tax, shall be deemed to be assessed upon the date of the Director's receipt of payment, notwithstanding any other provision of this title.

(b) If the mode or time for the assessment of any tax under this title or Title 4, including interest, penalties, additional amounts and additions to the tax, is not otherwise provided for, the Director may establish the same by regulations.

(c) The Director may, at any time within the period prescribed for assessment, make a supplemental assessment, subject to the provisions of § 521 of this title where applicable, whenever it is found that any assessment is imperfect or incomplete in any material respect.

68 Del. Laws, c. 187, § 1.;



§ 531. Limitations on assessment

(a) Except as otherwise provided in this section, a notice of proposed assessment under § 521(c) of this title shall be mailed to the taxpayer within 3 years after the return was filed (whether or not such return was filed on or after the date prescribed). No deficiency shall be assessed or collected with respect to the taxable period for which a return was filed unless such notice is mailed within such 3-year period, or within the period otherwise prescribed in this section.

(b) In the case of a deficiency in any license fee or tax under Part III of this title, a notice of proposed assessment under § 521(c) of this title shall be mailed to the taxpayer within 3 years after the expiration date of the license to which the proposed assessment relates.

(c) If no return is filed, or if a false and fraudulent return is filed with intent to evade any tax imposed by this title or Title 4, a notice of proposed assessment under § 521(c) of this title may be mailed to the taxpayer at any time.

(d) If the taxpayer fails to comply with the requirement of § 514 of this title by not reporting a change or correction to the federal income or estate tax return, or by not filing an amended return under this title, a notice of proposed assessment under § 521(c) of this title may be mailed to the taxpayer at any time.

(e) If the taxpayer shall, pursuant to § 514 of this title, report a change or correction or file an amended federal income or estate tax return increasing the federal tax liability, a notice of proposed assessment under § 521(c) of this title with respect to such change or correction (if not otherwise deemed to have been assessed under § 530(a) of this title upon the filing of such report or amended return) may be mailed to the taxpayer at any time within 2 years after such report or amended return was filed.

(f) Where, before the expiration of the time prescribed in this section for the mailing of a notice of proposed assessment under § 521(c) of this title, both the Director and the taxpayer shall have consented in writing to such assessment after such time, the proposed assessment may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. An agreement between the taxpayer and the Internal Revenue Service providing for the extension of the period for assessment of federal income taxes shall constitute an agreement with the Director to extend the period for assessment of income taxes under this title. A copy of any such agreement between the taxpayer and the Internal Revenue Service shall be filed by the taxpayer with the Director within 30 days after its execution.

(g) For purposes of this section, a return filed before the last day prescribed by law or by regulation promulgated pursuant to law for the filing thereof shall be considered as filed on such last day.

(h) The running of the period of limitations provided for in this section on the making of assessments shall, in a case under Title 11 of the United States Code, be suspended for the period during which the Director is prohibited by reason of such case from making the assessment plus 60 days thereafter.

(i) If a taxpayer omits from a return any amount of income, gross receipts, gross gifts or gross estate properly includible therein which exceeds 25 percent of the amount stated on the return, the tax may be assessed at any time within 6 years after the return was filed.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 144, § 1; 71 Del. Laws, c. 385, §§ 7, 8; 72 Del. Laws, c. 112, § 3.;



§ 532. Recovery of erroneous refund

(a) An erroneous refund shall be considered an underpayment of tax on the date such refund was made, and a notice of proposed assessment under § 521(c) of this title with respect to such refund may be mailed to the taxpayer at any time within the later of:

(1) Two years from the making of such refund; or

(2) The limitation period provided by § 531 of this title.

(b) As to any part of an erroneous refund that was induced by fraud or by the intentional misrepresentation of a material fact, a notice of proposed assessment under § 521(c) of this title with respect to such refund may be mailed to the taxpayer at any time.

68 Del. Laws, c. 187, § 1.;



§ 533. Interest on underpayment

(a) If any amount of tax, including tax required to be withheld by an employer, and including penalties, additional amounts and additions to the tax, imposed by this title or Title 4 is not paid on or before the last date prescribed for payment, interest on such amount at the rate of 0.5% per month, or fraction thereof, shall be payable for the period from such last date to the date such amount is paid, and from and after the date the assessment of such interest becomes final under § 522 or § 530 of this title to the date such amount is paid, such interest shall compound monthly. No interest shall be imposed if the amount due is less than $1.00, nor shall this section apply to any failure to pay estimated income tax under § 1170 or § 1904 of this title.

(b) For purposes of this section, the last date prescribed for payment of any tax shall be determined without regard to any extension of time.

(c) Interest prescribed under this section on any tax, including tax required to be withheld by an employer, and including penalties, additional amounts and additions to the tax, shall be assessed, collected and paid in the same manner as taxes. After an initial assessment of interest upon any amount of tax, penalty, additional amount or addition to the tax, interest shall continue to accrue on the unpaid balance of such amount until such amount has been paid in full, except as otherwise provided in subsection (e) of this section, and no further assessment of such interest shall be made.

(d) Interest shall be imposed under this section in respect of any penalty, additional amount or addition to the tax from the date of the notice of proposed assessment under § 521(c) of this title of such penalty, additional amount or addition to the tax to the date of payment thereof.

(e) If a proposed assessment is made with respect to any amount, and if such amount is paid within 10 days after the date of the notice of proposed assessment thereof under § 521(c) of this title, interest under this section on the amount so paid shall not be imposed for the period after the date of such notice.

(f) If any portion of a tax is satisfied by credit of an overpayment, then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which, if the credit had not been made, interest would have been allowable with respect to such overpayment.

(g) Any portion of any tax imposed, or any interest, penalty, additional amount or addition to the tax, which has been erroneously refunded and which is recoverable by the Director, shall bear interest at the rate of 0.5% per month, or fraction thereof, from the date of payment of such refund to the date of its recovery by the Director, and from and after the date the assessment of such interest becomes final under § 522 or§ 530 of this title to the date of such recovery, such interest shall compound monthly.

(h) Interest prescribed under this section on any tax may be assessed and collected at any time during the period within which the tax, penalty, additional amount or addition to the tax to which such interest relates may be collected.

(i) If the Secretary of the Treasury of the United States extends the time for filing income tax returns under § 6081 of the Internal Revenue Code (26 U.S.C. § 6081) and the time for paying income tax with respect to such returns under § 6161 of the Internal Revenue Code (26 U.S.C. § 6161) for any taxpayer located in a Presidentially-declared disaster area, the Director shall abate for such period the assessment of any interest prescribed under this section and penalties for failure to file a return under § 534(a) of this title or to pay the tax under § 534(b) of this title on such taxpayer's income and business license tax. For purposes of this subsection, the term "Presidentially-declared disaster area" means, with respect to any taxpayer, any area which the President of the United States has determined warrants assistance by the Federal Government under the Disaster Relief and Emergency Assistance Act.

68 Del. Laws, c. 187, § 1; 72 Del. Laws, c. 112, § 2; 75 Del. Laws, c. 411, §§ 1, 2.;



§ 534. Failure to file tax return or to pay tax

(a) In case of failure to file any return required under authority of this title or Title 4 on or before the date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not due to wilful neglect, there shall be added to the amount required to be shown as tax on such return 5% of the amount of such tax if the failure is for not more than 1 month, with an additional 5% for each additional month or fraction thereof during which such failure continues, not exceeding 50% in the aggregate. For purposes of this subsection, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return.

(b)(1) In case of failure to pay the amount shown as tax on any return specified in subsection (a) of this section on or before the date prescribed for payment of such tax (determined with regard to any extension of time for payment), unless it is shown that such failure is due to reasonable cause and not due to wilful neglect, there shall be added to the amount shown as tax on such return 1% of the amount of such tax if the failure is for not more than 1 month, with an additional 1% for each additional month or fraction thereof during which such failure continues, not exceeding 25% in the aggregate. For purposes of computing such addition for any month, the amount of tax shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the beginning of such month and by the amount of any credit against the tax which may be claimed on the return. If the amount required to be shown as tax on the return is less than the amount shown as tax on the return, this paragraph shall be applied by substituting such lower amount.

(2) In the case of failure to pay any amount in respect of any tax required to be shown on a return specified in subsection (a) of this section which is not so shown (including an assessment made pursuant to § 528(a) of this title) within 10 days after any assessment thereof becoming final, unless it is shown that such failure is due to reasonable cause and not due to wilful neglect, there shall be added to the amount of tax stated in the notice of proposed assessment 1% of the amount of such tax if the failure is for not more than 1 month, with an additional 1% for each additional month or fraction thereof during which such failure continues, not exceeding 25% in the aggregate. For purposes of computing such addition for any month, the amount of tax stated in the notice of proposed assessment shall be reduced by the amount of any part of the tax which is paid before the beginning of such month.

(c)(1) For tax periods beginning after December 31, 1999, if any pass-through entity required to file a return under § 1605(a)(1) of this title for any taxable year fails to file such return by the date prescribed therefor (determined with regard to any extension of time for filing) or files a return which fails to show the information required under § 1605(a)(1) of this title, such pass-through entity shall be liable for a penalty determined under paragraph (c)(2) of this section for each month, or fraction thereof, during which such failure continues (but not to exceed 5 months), unless it is shown that such failure was due to reasonable cause.

(2) For purposes of paragraph (c)(1) of this section, the amount of penalty for any month is the product of $25, multiplied by the number of persons who were members in the pass-through entity during any part of the taxable year; provided, however, that the maximum penalty for any taxable year shall not exceed $10,000.

(3) The penalty prescribed by this subsection shall be assessed against and shall be payable by the pass-through entity, and the deficiency and appeal procedures provided in §§ 521-526 of this title shall not apply; provided, however, that the Director shall mail written notice of such penalty to the pass-through entity, which may, within 60 days from the date of the mailing of such notice, institute a protest of such penalty to the Director, whose determination shall be final.

(d)(1) For tax periods beginning after December 31, 1999, if any pass-through entity fails to comply with the provisions of § 1605(a)(2) of this title, such pass-through entity shall be liable for a penalty determined under paragraph (d)(2) of this section for each month, or fraction thereof, during which such failure continues (but not to exceed 5 months), unless it is shown that such failure was due to reasonable cause.

(2) For purposes of paragraph (d)(1) of this section, the amount of penalty for any month is $25, multiplied by the number of persons who were members of the pass-through entity at any time during the tax year, provided, however, that the maximum penalty for any taxable year shall not exceed $10,000.

(3) The penalty prescribed by this subsection shall be assessed against and shall be payable by the pass-through entity and the deficiency and appeal procedures provided in §§ 521-526 of this title shall not apply; provided, however, that the Director shall mail written notice of such penalty to the pass-through entity, which may, within 60 days from the date of the mailing of such notice, institute a protest of such penalty to the Director, whose determination shall be final.

(e) This section shall not apply to any failure to file a declaration of estimated tax or to pay any estimated tax.

(f)(1) In case of each failure to file a statement of payment to another person required under the authority of this title, including the duplicate statement of tax withheld on wages, by the date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not due to wilful neglect, there shall be paid by the person so failing to file such statement, in the same manner as tax, a penalty of $2.00 for each such failure, but the total amount imposed on the delinquent person for all such failures during any calendar year shall not exceed $2,000.

(2) Any person required to file an information return pursuant to § 1154(h) of this title who fails to file such return on or before the date prescribed for its filing or who fails to include all the information required to be shown on the return or who includes incorrect information on the return or who fails to file in the required manner, shall unless it is shown that such failure is due to reasonable cause and not due to wilful neglect, pay a penalty in an amount equal to one half the amount specified in the Internal Revenue Code, as it may be amended from time to time, for such failure.

(g) The Director shall assess a penalty of $500 against any individual who files what purports to be a return of any tax imposed by this title or Title 4 but which:

(1) Does not contain information on which the substantial correctness of the self-assessment may be judged or contains information that on its face indicates that the self-assessment is substantially incorrect; and

(2) Evidences a position that is frivolous or a desire to delay or impede the administration of the revenue laws of this State.

(h) In the case of failure of an employer required to deposit taxes by electronic funds transfer under the provisions of § 1154(f) of this title to make transfer by such means, unless it is shown that such failure is due to reasonable cause and not due to wilful neglect, there shall be added to the amount shown as tax required to have been electronically transferred 5% of the amount or $500 per required payment, whichever is less.

(i) For tax periods beginning after December 31, 1994, with respect to any return, the amount of the addition to the tax under subsection (a) of this section shall be reduced by the amount of the addition to the tax under subsection (b) of this section for any month (or fraction thereof) to which an addition to the tax is applied under both subsections (a) and (b) of this section.

(j) If any failure to file any return is fraudulent, subsection (a) of this section shall be applied by substituting "15" for "5%" each place it appears and by substituting "75%" for "50%."

(k) For purposes of subsection (a) of this section, reasonable cause shall be deemed established in the case of failure to file a return in the time prescribed by Part III of this title, where the taxpayer filed within the time prescribed in a written notification by the Director that the taxpayer is eligible to file returns on a basis less frequent than is actually the case.

(l) In the case of failure of any person to obtain or renew a business license required under the provisions of Part III of this title, unless it is shown that such failure is due to reasonable cause and not due to wilful neglect, there shall be added to the amount of the business license fee required to be paid a penalty in the amount of $200. Whenever a penalty has been proposed for assessment under this subsection, the Director shall not be required to issue a business license to the taxpayer to whom such assessment has been proposed unless and until the taxpayer has paid any license fee necessary for issuance of such license and has either:

(1) Paid the assessment provided under this subsection (subject to any claim for refund); or

(2) Filed a written protest regarding such assessment of penalty pursuant to § 523 of this title.

The penalty described in this subsection shall not be assessed in the instance of self-disclosure by a taxpayer of delinquency in meeting the licensing requirements of Part III. The penalty described in this subsection shall, only with respect to the same failure to obtain or renew a license and not with respect to failure to pay taxes on gross receipts or any other acts or omissions, be in lieu of the penalty described in subsection (a) of this section, except where such penalty determined under subsection (a) of this section shall exceed the penalty determined under this subsection, in which event subsection (a) of this section shall apply, and this subsection shall not apply.

68 Del. Laws, c. 187, § 1; 69 Del. Laws, c. 289, § 13; 70 Del. Laws, c. 117, § 3; 71 Del. Laws, c. 314, § 7; 72 Del. Laws, c. 220, § 1; 73 Del. Laws, c. 131, § 3; 75 Del. Laws, c. 411, § 3; 77 Del. Laws, c. 79, §§ 2, 3; 79 Del. Laws, c. 120, §§ 1, 2; 79 Del. Laws, c. 142, §§ 2-4.;



§ 535. Fraud and other penalties

(a) If any part of any underpayment of tax required to be shown on a return is due to fraud, there shall be added to the tax an amount equal to 75% of the portion of the underpayment which is attributable to fraud. If the Director establishes that any portion of an underpayment is attributable to fraud, the entire underpayment shall be treated as attributable to fraud, except with respect to any portion of the underpayment which the taxpayer establishes (by a preponderance of the evidence) is not attributable to fraud. In the case of a joint return, this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse. For purposes of this subsection, "underpayment" shall have the meaning ascribed to such term in § 6664(a) of the Internal Revenue Code (26 U.S.C. § 6664(a)), or successor provisions. The penalty prescribed by this subsection shall apply only in cases where a return of tax is filed.

(b) If an individual subject to tax under Chapter 11 of this title fails to file a declaration of estimated tax, or fails to pay all or any part of an installment of tax imposed under Chapter 11 of this title, such individual shall be deemed to have made an underpayment of estimated tax, and there shall be added to the tax an amount equal to 1 1/2% per month, or fraction thereof, of the amount of such underpayment for the period of the underpayment. The Director shall determine the amount of an underpayment of estimated tax by an individual in a manner consistent with the internal revenue laws of the United States.

(c)(1) In the case of any underpayment of tentative tax or installment of estimated tax required by Chapter 19 of this title, there shall be added to the tax for the taxable year an amount equal to 1 1/2% per month, or fraction thereof, of the amount of such underpayment for the period of the underpayment.

(2) For purposes of paragraph (1) of this subsection, the amount of the underpayment shall be the excess of:

a. The amount of the tentative tax or installment payment which would be required to be made if the estimated tax were equal to 80% of the tax shown on the final return for the taxable year, or, if no such return was filed, 80% of the tax for such taxable year, over

b. The amount, if any, of the tentative tax or the installment paid on or before the last date prescribed for payment.

(3) For purposes of paragraph (c)(1) of this section, the period of the underpayment shall run from the date the tentative tax or installment was required to be paid to the first day of the fourth month following the close of the taxable year, or to the date on which paid, whichever is earlier.

(4) Notwithstanding the foregoing provisions of this subsection, no addition to tax shall be imposed under this subsection if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment thereof equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were the tax shown on the final return of the taxpayer for the preceding taxable year.

(5) In the case of a large corporation, paragraph (c)(4) of this section shall not apply. For purposes of this paragraph, the term "large corporation" means any corporation if such corporation (or any predecessor corporation) had Delaware taxable income of $200,000 or more for any of the 3 taxable years immediately preceding the taxable year involved.

(d) If any employer fails to pay the amount shown as tax on any withholding return filed pursuant to § 1154 of this title, there shall be added to the tax an amount equal to 1% of the tax required to be shown on such return for each month, or fraction thereof, during which such failure continues, not exceeding 25% in the aggregate. Such employer shall be liable for the payment of such additions to tax, and it shall not be collected from the employee.

(e) For tax periods beginning after December 31, 1999, any person required under this title to collect, account for and pay over any tax imposed by this title, other than § 3002 and Chapters 51 and 52 of this title, who wilfully fails to collect or truthfully account for and pay over such tax, or wilfully attempts in any manner to evade or defeat any such tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected or not accounted for and paid over. No addition to tax under subsection (a) of this section shall be imposed for any action or failure to act to which this subsection applies. The term "person" as used in this subsection, includes an officer or employee of a corporation, or a member, officer or employee of a pass-through entity, as defined in § 1601 of this title, who, as such officer, employee, or member is under a duty to perform the act in respect of which the violation occurs.

(f) In addition to any criminal penalty provided by law, any person who wilfully fails to pay, or to deduct or withhold and pay, any tax imposed under authority of this title or Title 4, or to make tender, sign or certify any return or declaration of estimated tax, or to supply any information within the time required by or under this title or Title 4, shall be liable for a penalty of not more than $3,000, in addition to any other amounts prescribed under this title, that shall be assessed and collected by the Director.

(g)(1) In addition to any criminal penalty provided by law, the Director shall assess a penalty of $500 whenever:

a. Any individual makes a false statement under § 1151 of this title which results in a decrease in the amounts deducted and withheld under subchapter VII of Chapter 11 of this title; and

b. As of the time such statement was made, there was no reasonable basis for such statement.

(2) The Director may waive in whole or in part the penalty imposed under paragraph (g)(1) of this section if the taxes imposed with respect to the individual under subchapter VII of Chapter 11 of this title for the taxable year are equal to or less than the sum of:

a. The credits against such taxes allowed by said subchapter; and

b. The payments of estimated tax on account of such taxes.

(h) Penalties prescribed under the provisions of this chapter shall be additions to tax and shall be assessed, collected and paid in the same manner as taxes.

(i) For purposes of subsection (a) of this section (relating to underpayments due to fraud), the amount shown as the tax by the taxpayer upon the return shall be taken into account in determining the amount of the underpayment only if such return was filed on or before the due date of such return, determined with regard to any extension of time for such filing.

(j) If any check or money order in payment of any amount receivable under this title or Title 4 is not duly paid, in addition to any other penalties provided by law, there shall be paid as a penalty by the person who tendered such check or money order an amount equal to 2% of the amount of such check or money order, except that if the amount of such check or money order is less than $750, the penalty under this subsection shall be $15 or the amount of such check or money order, whichever is the lesser. This subsection shall not apply if the person tendered such check or money order in good faith and with reasonable cause to believe it would be duly paid. For purposes of this subsection, any other method of payment, including but not limited to payment by electronic funds transfer, payment by means of the automated clearing house, or payment by credit card, debit card or charge card shall be considered a payment by check or money order.

(k)(1) If:

a. Any part of any understatement of liability with respect to any return or claim for refund is due to a position for which there was not a realistic possibility of being sustained on its merits;

b. Any person who is an income tax return preparer with respect to such return or claim knew (or reasonably should have known) of such position; and

c. The relevant facts affecting the tax treatment of the item affected by such position were not adequately disclosed in such return or claim or in a statement attached to such return or claim (or in a federal return or a statement attached thereto, a copy of which was filed with such return or claim) or indicate such position was frivolous;

such person shall pay a penalty of $250 with respect to such return or claim unless it is shown that there is reasonable cause for the understatement and such person acted in good faith.

(2) If any part of any understatement of liability with respect to any return or claim for refund is due:

a. To a wilful attempt in any manner to understate the liability for tax by a person who is an income tax return preparer with respect to such return or claim; or

b. To any reckless or intentional disregard of rules or regulations by any such person;

such person shall pay a penalty of $1,000 with respect to such return or claim. With respect to any return or claim, the amount of the penalty payable by any person by reason of this paragraph shall be reduced by the amount of any penalty paid by such person by reason of paragraph (k)(1) of this section.

(3)a. If at any time there is a final administrative determination or a final judicial decision that there was no understatement of liability in the case of any return or claim for refund with respect to which a penalty under paragraph (k)(1) or (2) of this section has been assessed, such assessment shall be abated, and if any portion of such penalty has been paid the amount so paid shall be refunded to the person who made such payment as an overpayment of tax without regard to any period of limitations which, but for this subparagraph, would apply to the making of such refund.

b. For purposes of this subsection, the term "understatement of liability" means any understatement of the net amount payable with respect to the tax imposed under Chapter 11 or Chapter 19 of this title or any overpayment of the net amount creditable or refundable with respect to any such tax. Except as otherwise provided in paragraph (k)(3)a. of this section, the determination of whether or not there is an understatement of liability shall be made without regard to any administrative or judicial action involving the taxpayer.

(l) Any person who:

(1) Aids or assists in, procures, or advises with respect to, the preparation or presentation of any portion of a return, affidavit, claim or other document;

(2) Knows or has reason to believe that such portion will be used in connection with any material matter arising under this title or Title 4; and

(3) Knows that such portion (if so used) would result in an understatement of the liability for tax of another person;

shall pay a penalty with respect to each such document in the amount determined in accordance with, and subject to the limitations contained in, § 6701 of the Internal Revenue Code (26 U.S.C. § 6701), or successor provisions. Except as provided in subsection (m) of this section, the penalty imposed by this subsection shall be in addition to any other penalty provided by law.

(m) No penalty shall be assessed under subsection (k) of this section on any person with respect to any document for which a penalty is assessed on such person under subsection (l) of this section.

68 Del. Laws, c. 187, § 1; 69 Del. Laws, c. 188, § 1; 70 Del. Laws, c. 142, § 10; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 131, § 4; 75 Del. Laws, c. 411, § 5; 79 Del. Laws, c. 142, § 5.;



§ 536. Accuracy-related penalty

(a) If this section applies to any portion of an underpayment of any tax imposed by this title or Title 4 required to be shown on a return, there shall be added to the tax an amount equal to 20% (40% in the case of gross valuation misstatements) of the portion of the underpayment to which this section applies.

(b) This section shall apply to the portion of any underpayment which is attributable to 1 or more of the following:

(1) Negligence or disregard of rules and regulations.

(2) Any substantial understatement of tax.

(3) Any substantial valuation misstatement with regard to any tax imposed by Chapter 11 or Chapter 19 of this title.

(4) Any substantial estate or gift tax valuation understatement with respect to any tax imposed by Chapter 15 of this title.

(c) For purposes of subsection (b) of this section, the following terms shall have the meanings ascribed to such terms in § 6662 of the Internal Revenue Code (26 U.S.C. § 6662), or successor provisions, except that "$1,500" shall be substituted for "$5,000" and "$3,000" shall be substituted for "$10,000" each place such dollar amounts appear in the said § 6662:

(1) "Negligence";

(2) "Disregard";

(3) "Substantial understatement of income tax";

(4) "Substantial valuation misstatement";

(5) "Substantial estate or gift tax valuation understatement"; and

(6) "Gross valuation misstatement."

(d) For purposes of determining under subsection (b) of this section whether a portion of any underpayment is attributable to 1 or more of the items specified in paragraphs (b)(1)-(4) of this section, the provisions of § 6662 of the Internal Revenue Code (26 U.S.C. § 6662), or successor provisions, shall be applied in the same manner as if such provisions were applicable to the taxes imposed by this title or Title 4.

(e) For purposes of this section, "underpayment" shall have the meaning ascribed to such term in § 6664(a) of the Internal Revenue Code (26 U.S.C. § 6664(a)), or successor provisions. The penalty prescribed by this section shall apply only in cases where a return of tax is filed.

68 Del. Laws, c. 187, § 1; 71 Del. Laws, c. 353, § 15; 71 Del. Laws, c. 385, § 9.;



§ 537. Authority to make credits or refunds

(a) In the case of any overpayment, the Director, within the applicable period of limitations, may credit the amount of such overpayment, including any interest allowed thereon, against any liability in respect of any tax imposed by the tax laws of this State on the person who made the overpayment, and the balance shall be refunded by the Director to such person.

(b) If the amount allowable as a credit for tax withheld from the taxpayer exceeds the tax to which the credit relates, the excess shall be considered an overpayment by the taxpayer for purposes of subsection (a) of this section.

(c)(1) If more than the correct amount of tax required to be paid under the provisions of § 1154 of this title is paid with respect to any payment of remuneration, proper adjustments, with respect to both the tax and the amount to be deducted, shall be made, without interest, in such manner and at such times as the Director may by regulations prescribe.

(2) If more than the correct amount of tax required to be paid under the provisions of § 1154 of this title is paid or deducted with respect to any payment of remuneration and the overpayment cannot be adjusted under paragraph (c)(1) of this section, the amount of the overpayment shall be refunded to the employer, subject to the limitations of paragraph (c)(3) of this section, with interest calculated from the forty-sixth day following the date of the claim for the refund, and in such manner and at such times (subject to the statute of limitations properly applicable thereto) as the Director may by regulations prescribe.

(3) In the case of an overpayment of tax required to be deducted and withheld under § 1151 of this title, refund or credit shall be made to the employer only to the extent that the amount of such overpayment was not deducted and withheld by the employer.

(d) If any amount of tax is assessed or collected after the expiration of the period of limitations properly applicable thereto, such amount shall be considered an overpayment for purposes of subsection (a) of this section.

68 Del. Laws, c. 187, § 1; 69 Del. Laws, c. 188, § 2.;



§ 538. Abatements

(a) The Director is authorized to abate the unpaid portion of the assessment of any tax, interest, penalty, additional amount or addition to the tax, or any liability in respect thereof, which is:

(1) Excessive in amount;

(2) Assessed after the expiration of the period of limitations properly applicable thereto; or

(3) Erroneously or illegally assessed.

(b) The Director is authorized to abate any portion (whether or not theretofore paid) of the assessment of any tax, interest, penalty, additional amount or additions to the tax, or any liability in respect thereof, if the Director determines under uniform rules prescribed by the Director that the administration and collection costs involved would not warrant collection of the amount due.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 539. Limitations on credit or refund

(a) Claim for credit or refund of an overpayment of any tax imposed by this title or Title 4 shall be filed by the taxpayer within 3 years from the last date prescribed for filing the return (or in the case of license fees or taxes under Part III of this title, 3 years from the expiration date of the license to which such overpayment relates) or within 2 years from the time the tax was paid, whichever of such periods expires the later, or if no return was filed by the taxpayer, within 2 years from the time the tax was paid. No credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in the preceding sentence for the filing of a claim for credit or refund, unless a claim for credit or refund is filed with the Director by the taxpayer within such period.

(b)(1) If the claim for credit or refund was filed by the taxpayer during the 3-year period prescribed in subsection (a) of this section, the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim, equal to 3 years plus the period of any extension of time for filing the return.

(2) If the claim was not filed within such 3-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the 2 years immediately preceding the filing of the claim.

(3) If no claim was filed, the credit or refund shall not exceed the amount which would be allowable under either paragraph (b)(1) or (2) of this section, as the case may be, if claim was filed on the date the credit or refund is allowed.

(c) If an agreement under the provisions of § 531(f) of this title extending the period for assessment of a tax imposed by this title or Title 4 is made within the period prescribed in subsection (a) of this section for the filing of a claim for credit or refund:

(1) The period for filing claim for credit or refund or for making credit or refund if no claim is filed, provided in subsection (a) of this section, shall not expire prior to 6 months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof under § 531(f) of this title; and

(2) If a claim is filed, or a credit or refund is allowed when no claim was filed, after the execution of the agreement and within 6 months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof, the amount of the credit or refund shall not exceed the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund, as the case may be, plus the portion of the tax paid within the period which would be applicable under subsection (b) of this section if a claim had been filed on the date the agreement was executed.

(d) If the taxpayer is required by § 514 of this title to report a change or correction in federal income or estate liability reported on the federal tax return for any taxable period, or to file an amended tax return under this title with the Director, a claim for credit or refund of any resulting overpayment of tax under this title shall be filed by the taxpayer within 2 years from the time such report or amended return was required to be filed with the Director. If such a report or amended return required by § 514 of this title is not filed within the 90-day period specified in that section, interest on any resulting credit or refund shall not accrue for the period after such ninetieth day and prior to the forty-fifth day after the date of filing the claim for credit or refund. The amount of any such credit or refund shall not exceed the amount of the reduction in tax attributable to such federal change or correction or attributable to the items amended on the taxpayer's amended federal tax return. This subsection shall not affect the time within which a claim for credit or refund may be filed, or the amount for which a credit or refund may be made, without regard to this subsection.

(e) If the claim for credit or refund relates to an overpayment attributable to a net operating loss carry back or a capital loss carry back, in lieu of the 3-year period of limitation prescribed in subsection (a) of this section, the period shall be that period which ends 3 years after the time prescribed by law for filing the return (including extensions thereof) for the taxable year of the net operating loss or net capital loss which results in such carry back, or the period prescribed in subsection (c) of this section in respect of such taxable year, whichever expires later. In the case of such a claim, the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsection (b) or (c) of this section, whichever is applicable, to the extent of the amount of the overpayment attributable to such carry back.

(f) For purposes of this section, tax shall be deemed to have been paid on the date determined in accordance with § 540(c) of this title.

(g) In the case of an individual:

(1) The running of the periods specified in this section with respect to individuals shall be suspended during any period of such individual's life that such individual is financially disabled.

(2) For purposes of paragraph (g)(1) of this section, an individual is financially disabled if such individual is unable to manage that individual's own financial affairs by reason of a medically determinable physical or mental disability (excluding disability caused by voluntary use of alcohol or unlawful use of a controlled substance defined in Chapter 47 of Title 16) which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months.

(3) An individual shall not be treated as financially disabled during any period that such individual's spouse, guardian or any other person is authorized to act on behalf of such individual in financial matters.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 385, § 10; 72 Del. Laws, c. 112, § 1; 78 Del. Laws, c. 179, § 319.;



§ 540. Interest on overpayments

(a) General. — Subject to the limitations specified in subsection (b) of this section, interest shall be allowed and paid upon any overpayment in respect of any tax imposed by this title or Title 4 at the rate of 0.5% per month, or fraction thereof.

(b) Limitations. —

(1) No interest shall be allowed or paid on any overpayment of less than $1.00.

(2) Interest shall be allowed and paid on any overpayment in respect of any tax from the forty-sixth day (ninety-first day in the case of the tax imposed under Chapter 19 of this title) after the date on which a claim for credit or refund (or an amended return claiming a credit or refund) is filed, to (i) in the case of a refund, the date of the refund, or (ii) in the case of a credit, the due date of the amount against which the credit is taken.

(3) [Repealed.]

(c) Early returns and advance payments. — For purposes of this section and § 539 of this title:

(1) Any return filed before its due date shall be considered as filed on such due date.

(2) Any tax paid by the taxpayer before its due date shall be considered as paid on such due date.

(3) For purposes of paragraphs (c)(1) and (2) of this section, the due date for filing a return or paying the tax shall be determined without regard to any extension of time granted the taxpayer.

(4) Any income tax actually deducted and withheld from the taxpayer, and any amount paid by the taxpayer as estimated or tentative income tax shall be deemed to have been paid by the taxpayer on the due date of the taxpayer's income tax return (determined without regard to any extension of time for filing) for the taxable year with respect to which such tax constitutes a credit or payment.

(d) Refund of income tax caused by carry back. — For purposes of subsection (a) of this section, if any overpayment of tax imposed by Chapter 11 or Chapter 19 of this title results from a carry back of a net operating loss or net capital loss, such overpayment shall be deemed not to have been made prior to the filing date for the taxable year in which such net operating loss or net capital loss arises.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 411, § 4; 77 Del. Laws, c. 79, §§ 4-6.;



§ 541. Form of claims for credit or refund; amendments

A claim for credit or refund shall be filed with the Director in writing and shall state the specific grounds upon which it is founded. The Director may by regulations prescribe the information to be included in a claim. A claim may not be amended after the last date prescribed by § 539 of this title for filing a claim for credit or refund if the net effect of the amendment would be an increase in the amount of the overpayment.

68 Del. Laws, c. 187, § 1.;



§ 542. Notice of disallowance; finality

If the Director disallows a claim for credit or refund, in whole or in part, the Director shall mail written notice of the disallowance to the taxpayer, and such notice shall set forth the reason for the disallowance. The action of the Director in disallowing all or any part of a claim for credit or refund shall become final upon the expiration of 60 days (30 days in the case of withholding taxes, or, in the case of other taxes imposed by Chapter 11 of this title, 120 days if the taxpayer is outside the United States) from the date on which the Director mailed the notice of disallowance to the taxpayer, unless within such period the taxpayer protests the Director's disallowance pursuant to the provisions of § 523 of this title.

68 Del. Laws, c. 187, § 1.;



§ 543. Claim for credit or refund or protest deemed disallowed

If the Director fails to mail written notice of the Director's action on any claim for credit or refund, or on any protest under § 523 of this title of a disallowance of a claim for credit or refund, within 6 months after such claim or protest was filed, the taxpayer may thereafter, and prior to notice of action by the Director, consider such claim or protest to have been disallowed by the Director, and the taxpayer may, at any time prior to the expiration of 3 years from the date on which such claim or protest was filed, proceed pursuant to § 542 or § 544 of this title, as the case may be.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 544. Review of determinations of Director on protests

A determination by the Director on a taxpayer's protest pursuant to § 523 of this title shall be subject to review by the taxpayer's filing a petition with the Tax Appeal Board, in such form as the Tax Appeal Board may prescribe, within the time limits specified in § 525 or § 543 of this title, as the case may be. The determination of the Tax Appeal Board shall be subject to judicial review as provided in § 331 of this title.

68 Del. Laws, c. 187, § 1.;



§ 545. Collection of debts owed to certain State agencies

(a) General. — Upon receiving notice from any claimant agency that a taxpayer owes a debt to such agency, the Director shall:

(1) Reduce the amount of any overpayment of tax payable to the taxpayer, during a period not to exceed 12 months from the date of the receipt of said notice, by the amount of such debt or unpaid portion thereof;

(2) Notify the taxpayer that such overpayment has been reduced by the amount of such reduction;

(3) Pay the amount by which such overpayment is reduced under paragraph (a)(1) of this section to such agency in an order of priority as determined by the Director of Revenue;

(4) Pay to the taxpayer the remainder of such overpayment, if any; and

(5) Notify the Director of the Lottery to pay to the Director of Revenue any prize payable where prizes exceed a threshold established by the Director of the Lottery to a taxpayer who is also a lottery winner, and the Director of the Lottery shall:

a. Reduce the prize payable to the winner by the amount of such debt or unpaid portion thereof;

b. Notify the winner that such prize has been reduced by the amount of such reduction;

c. Pay the amount by which such prize is reduced under paragraph (a)(5)a. of this section to the claimant agency; and

d. Pay to the winner the remainder of such prize, if any.

(b) Definitions. — For purposes of this section:

(1) "Claimant agency" means:

a. Any department or agency of the State, including the University of Delaware, Delaware State University and Delaware Technical and Community College, but not school districts of this State, with respect to any debt owed to it; and

b. Any court, office of the court clerk, Prothonotary, or Register in Chancery of this State with respect to fines, court costs, assessments and/or restitution.

(2) "Debt" means any liquidated sum which is past due, is legally enforceable and has accrued through contract, subrogation, tort, court assessment or operation of law, whether or not there is an outstanding judgment of such sum, plus, if so agreed between the Director and the claimant agency, the amount of the reimbursement provided in subparagraph (c)(1)e. of this section.

(3) "Lottery winner" means any person who is entitled to a payment on account of winning a prize in a lottery conducted pursuant to the provisions of Chapter 48 of Title 29.

(4) "Taxpayer" means any person or entity identified by a claimant agency for action by the Director of Revenue under this section.

(c) Regulations. —

(1) The Director shall promulgate regulations providing for:

a. Procedures and methods to be employed by a claimant agency with respect to the operation of this section;

b. Due notice to the taxpayer (and, in the case of an overpayment of the tax imposed by Chapter 11 of this title, any spouse with whom the taxpayer files a joint return) of the reduction in the overpayment and of the opportunity, upon request, for a hearing before the claimant agency prior to such reduction;

c. Safeguards against the disclosure or inappropriate use of any personally identifiable information regarding the taxpayer obtained or maintained pursuant to this chapter;

d. A minimum debt, amounts below which, in light of administrative expenses and efficiency, shall, in the Director's discretion, not be subject to the collection procedures set forth in this section; and

e. Reimbursement by the claimant agency to the Director of (or reduction in the amount payable to the claimant agency by the Director under subsection (a) of this section by an amount equal to) all costs, direct and indirect, determined on a statistical or actual basis, of effectuating the collection procedures set forth in this section.

(2) Regulations promulgated under the authority of this subsection shall have the force and effect of law.

(d) Remedy not exclusive. — The collection procedures prescribed by this section are in addition to, and not in substitution for, any other remedy available by law.

(e) Joint and combined income tax returns. —

(1) If a refund from which the reduction described in paragraph (a)(1) of this section would be made is based upon a joint return of the tax imposed by Chapter 11 of this title, the Director shall:

a. Notify each taxpayer filing such return that the reduction is being made from a refund based upon such return;

b. Include in such notification a description of the right of the nondebtor taxpayer to file a written protest with the Director, within 30 days of the date of mailing such notification, for the purpose of showing the nondebtor taxpayer's proper share of such refund; and

c. If such a showing is made, promptly remit to the nondebtor taxpayer the nondebtor taxpayer's proper share of such refund, and apply the balance of such refund in the manner prescribed in subsection (a) of this section.

(2) In the event the debtor shall be due a refund in combination with a nondebtor by virtue of having filed separately but combined on 1 return of the tax imposed by Chapter 11 of this title, the Director shall regard each spouse as entitled to separate refunds based upon the taxes due and prior payments of each spouse individually. In such a case, the reduction described in paragraph (a)(1) of this section shall not be applicable to such separate refund due to the nondebtor spouse, but such reduction shall be applicable to such separate refund due to the debtor spouse.

(f) Review of reductions. — No court of this State shall have jurisdiction to hear any action, whether legal or equitable, brought to restrain or review a reduction authorized by subsection (a) of this section. Except as otherwise provided in subsection (e) of this section, no such reduction shall be subject to review by the Director in any administrative proceeding. No action brought against this State to recover the amount of any such reduction shall be considered to be a suit for a refund of tax. This subsection shall not be deemed to preclude:

(1) A prior hearing, upon request of the taxpayer, before the claimant agency as set forth in paragraph (c)(1)b. of this section; or

(2) Any legal, equitable or administrative action against the claimant agency after payment to it of such reduction.

(g) Director of Lottery. — When the Director of Revenue shall notify the Director of Lottery pursuant to the provisions of subsection (a) of a debt owed by a taxpayer, and said taxpayer is also a lottery winner, the Director of Lottery shall pay over to the Director of Revenue any prize then payable or becoming payable to said taxpayer, until such time as the Director of Revenue notifies the Director of Lottery that the debt of said taxpayer has been discharged. The Director of Lottery shall maintain a current log of the names and other identification provided by the Director of Revenue of persons owing a debt to a claimant agency.

(h) In addition to the authority set forth in other subsections of this section, the Director may, in the Director's discretion, enter into an agreement with claimant agencies under which the Director shall be authorized to use the Division's agents and employees to collect debts owed to the claimant agency under the same laws, regulations and provisions applicable to the claimant agency and in the same manner as the claimant agency less the amount of reimbursement for the Division of Revenue's cost as may be agreed between the Director and the claimant agency.

68 Del. Laws, c. 187, § 1; 68 Del. Laws, c. 342, § 1; 69 Del. Laws, c. 402, §§ 1-4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 425, § 115; 71 Del. Laws, c. 330, § 1.;



§ 546. Voluntary Tax Compliance Initiative

(a) Voluntary Tax Compliance Initiative. — For the purpose of encouraging the voluntary disclosure and payment of taxes owed to this State, the Division of Revenue is hereby authorized and directed to establish a Voluntary Tax Compliance Initiative (the "Initiative") for eligible taxes, as provided in this section.

(b) Waiver of penalty and interest; limitation. — If, during the term of the Initiative, a taxpayer

(1) Files a voluntary tax return or returns and pays the eligible taxes reported due, or enters an installment arrangement acceptable to the Director for payment of the eligible taxes reported due, or

(2) Pays eligible taxes the assessment of which is final before the date of commencement of the Initiative, then:

a. The Director shall waive penalty, interest and other collection fees that may otherwise be assessed on such eligible taxes, and

b. The Director shall not assess any tax, interest or penalty for any voluntary tax return reporting eligible taxes under the Initiative for tax periods before January 1, 2004.

(c) Limitation on Initiative. — The Initiative shall be limited to taxpayers who, between September 1, 2009, and October 30, 2009:

(1) File voluntary tax returns and

a. Pay eligible taxes reported on those returns or

b. Enter into payment plans to pay eligible taxes reported on those returns before June 30, 2010, or

(2) Pay eligible taxes the assessment of which is final before September 1, 2009, or enter into payment plans to pay such eligible taxes before June 30, 2010.

(d) Definitions. — As used in this section,

(1) "Eligible taxes" shall include the following taxes (and additions to tax) that were due for any tax period ending before January 1, 2009, and unpaid as of September 1, 2009:

a. Personal income tax levied pursuant to Chapter 11 of this title;

b. Gift tax levied pursuant to Chapter 14 of this title [repealed];

c. Estate tax levied pursuant to Chapter 15 of this title;

d. Income tax on estates and trusts levied pursuant to Chapter 16 of this title;

e. Corporation income tax levied pursuant to Chapter 19 of this title;

f. Occupational license fees and tax levied pursuant to Chapter 23 of this title;

g. Contractors' license fees and tax levied pursuant to Chapter 25 of this title;

h. Manufacturers' license fees and tax levied pursuant to Chapter 27 of this title;

i. Retail and wholesale merchants' license fees and tax levied pursuant to Chapter 29 of this title;

j. Use tax and gross receipts tax on leases of tangible personal property levied pursuant to Chapter 43 of this title;

k. Tobacco product license fees and tax levied pursuant to Chapter 53 of this title;

l. Realty transfer tax levied pursuant to Chapter 54 of this title;

m. Public utilities tax levied pursuant to Chapter 55 of this title; and

n. Lodging tax levied pursuant to Chapter 61 of this title.

o. The above-listed taxes due from partners, shareholders or members of pass-through-entities filing a voluntary tax return.

(2) "Initiative" means the Voluntary Tax Compliance Initiative enacted by this section.

(3) "Pay", "paid", or "payment of the eligible taxes" shall include an installment payment arrangement for payment of eligible taxes acceptable to the Director of Revenue without default by the taxpayer.

(4) "Voluntary tax return" means a complete and accurate tax return that is required to have been filed pursuant to this title but where:

a. The taxpayer did not file a timely return for the same tax type and tax period; and

b. The Division of Revenue has not notified taxpayer that it cannot verify that the taxpayer filed a return for the same tax type and tax period.

A voluntary tax return filed pursuant to the Initiative shall constitute an admission by the taxpayer that it was not filed on or before its due date and that there exists no reasonable cause therefore.

(e) Taxpayer default. — If any eligible tax, or any part thereof, is not paid during the term of the Initiative or if any installment arrangement for payment of eligible taxes acceptable to the Director of Revenue is not executed during the term of the Initiative and paid on or before June 30, 2010, penalty and interest equal to the amount of delinquent penalty and interest imposed by the applicable sections of this title for nonpayment of the tax shall be added thereto and deemed payable without protest.

(f) The Division of Revenue is authorized, notwithstanding the provisions of any other Delaware statute, to

(1) Expend for the purpose of funding the agreements described in the next paragraph, the necessary available funds from the special fund established under the Finance section of the Epilogue of 77 Del. Laws, c. 84, §§ 141 and 142, which constitutes the Fiscal Year 2010 Operating Budget, for purposes of contracting and/or employing personnel for the collection of delinquent state taxes and other debts that the Division of Revenue has undertaken to collect; and

(2) Enter into agreements with third parties to publicly advertise, assist in the collection of eligible taxes, and administer the Voluntary Tax Compliance Initiative under which contingency and other fees may be payable to such third parties.

(g) Ten percent of the funds collected, after expenditures attributable to subsection (f) of this section, shall be transferred into the fund defined in paragraph (f)(1) of this section to provide for personnel costs for the audit of businesses or persons taxable under the supervision of the Division.

(h) Regulations. —

(1) The General Assembly finds that there is a need to implement the Initiative on September 1, 2009, and recognizes that this timetable does not allow the Director to observe the normal rule-making procedures in the Administrative Procedures Act, 29 Del. C. §§ 10101 et seq. Accordingly, the General Assembly has determined to waive the rule-making procedures in the Administrative Procedures Act with respect to regulations governing the Initiative and to allow publication of regulations governing the Initiative in final form in the initial instance in the Register of Regulations.

(2) The Director is authorized:

a. To make all regulations consistent with the provisions of 77 Del. Laws, c. 79, that the Director deems necessary to implement the provisions of 77 Del. Laws, c. 79, without complying with the provisions of subchapter II of Chapter 101 of Title 29, but subject to § 10141 of Title 29 governing judicial review of such regulations and,

b. To publish in the Register of Regulations all regulations made in accordance with paragraph (h)(2)a. of this section as final official regulations without having first published such regulations in proposed form, notwithstanding the provisions of subchapter III of Chapter 11 of Title 29 or any rules or regulations promulgated pursuant to that subchapter.

77 Del. Laws, c. 79, § 1; 70 Del. Laws, c. 186, § 1.;



§ 547. Professional and occupational licenses; denial or suspension

(a) Definitions, as used in this section:

(1) "Debt" means any amount owed for tax (including any interest, additional amounts, additions to tax, and assessable penalties) payable under this title and subchapter VII of Chapter 5 of Title 4 that exceeds, in aggregate, $1,000 and that has been reduced to a judgment pursuant to § 554 of this title.

(2) "Debtor" means a person liable for a debt.

(3) "Director of the Division of Professional Regulation" means the Director of the Division of Professional Regulation of the Department of State or the designee of the Director of the Division of Professional Regulation.

(4) "Director of Revenue" means the Director of the Division of Revenue of the Department of Finance, or the designee of the Director of Revenue.

(5) "License" means a license, permit, certificate, approval, registration or other similar form of permission or authorization to practice or engage in any profession, occupation, calling or business issued or renewed by any commission, board or agency under the authority of the Division of Professional Regulation of the Department of State which is named in § 8735 of Title 29.

(b) Cooperative agreements for tax enforcement. — In order to provide for enforcement of the revenue laws of this State by means of the denial or suspension of licenses issued to or applied for by debtors, the Director of the Division of Professional Regulation shall enter into a cooperative agreement with the Director of Revenue to exchange information about any debtor who owes a debt to this State and who applies for or holds a license issued or renewed by any commission, board or agency under the authority of the Division of Professional Regulation which is named in § 8735 of Title 29. The specific information and the manner and frequency with which it is made available or otherwise exchanged between the Division of Revenue and the Division of Professional Regulation shall be as determined by each cooperative agreement, but such information shall be made available or otherwise provided at least once each calendar year. Each cooperative agreement shall be revised as necessary to effectuate the provisions and purposes of this section. From such information provided by the Division of Professional Regulation, the Division of Revenue, at such intervals as it determines, may identify such applicants or licensees who are debtors, and undertake enforcement action pursuant to this section.

(c) Notice of intent to deny or suspend license. — Subject to the provisions for notice and the right to a hearing provided for by this section, the Director of Revenue shall give written notice to a debtor that a license issued or renewed by any commission, board or agency under the authority of the Division of Professional Regulation which is named in § 8735 of Title 29 may be denied, suspended, or shall not be issued or renewed.

(d) Contents of notice. — The notice provided for in this section shall be sent by registered or certified mail to the debtor's last address known to the Division of Revenue and shall inform the debtor:

(1) Of the nature and amount of the debt;

(2) That the debt has been reduced to judgment in the Superior Court of the State of Delaware pursuant to § 554 of this title (a copy of which judgment shall be included with the notice); and

(3) That, pursuant to this section and § 8735 of Title 29, this information will be sent to the Delaware Division of Professional Regulation for the purposes of suspending or denying the issue or renewal of debtor's license unless, within 20 days of the notice, the debtor shall have:

a. Paid the debt in full; or

b. Entered into a written agreement with the Director of Revenue or the Director's designee for payment of the debt with such terms as the Director of Revenue may require; or

c. Requested a hearing pursuant to subsection (e) of this section, at which the debtor may present evidence, be represented by counsel of debtor's choice and at debtor's expense, and appear personally or by other representative and at which the Director of Revenue or the Director's delegate will reach a decision based on the evidence received.

(e) Request for hearing on proposed suspension or denial of license. — Upon written request by the debtor to the Director of Revenue mailed or delivered within 20 days from the date of mailing the notice of intent to deny or suspend a license, the Director of Revenue or the Director's delegate shall conduct a hearing pursuant to the provisions of Chapter 101 of Title 29 for the limited purpose of determining that the debt exceeds $1,000 and that it was reduced to judgment pursuant to § 554 of this title. No evidence may be received at the hearing regarding the appropriateness or validity of the final assessment of the tax (including any interest, additional amounts, additions to tax, and assessable penalties) that has been reduced to judgment pursuant to § 554 of this title. The Director of Revenue shall give written notice of the hearing to the debtor in accordance with Chapter 101 of Title 29.

(f) Denial or suspension of professional or occupation license. — Upon certification by the Director of Revenue to the Director of the Division of Professional Regulation of compliance with the provisions of this section, the latter shall immediately suspend all licenses issued to the debtor by any commission, board or agency under the authority of the Division of Professional Regulation which is named in § 8735 of Title 29; shall deny any applications to issue or renew any such license or licenses by the debtor; and shall give written notice of the suspension or denial to the debtor. The debtor shall remain ineligible for the issuance, renewal or reinstatement of any license until the Director of the Delaware Division of Professional Regulation obtains from the Director of Revenue written certification that the grounds for denial or suspension of a license under this section no longer exist. The Director shall provide such written certification to the Director of the Division of Professional Regulation within 30 days from the time at which the grounds for denial or suspension of a license under this section no longer exist. Whenever the Director provides such written certification to the Director of the Division of Professional Regulation, the debtor shall also be notified by the Director of Revenue that the basis for the denial or suspension of debtor's license no longer exists.

(g) Regulations. — The Director of Revenue may promulgate rules and regulations necessary to implement the provisions of this section.

(h) Disclosures permitted by this statute. — No disclosures or exchanges of information made by the Director of Revenue in a good faith effort to comply with this section shall be a violation of any statute prohibiting disclosure of taxpayer information.

(i) Remedies not exclusive. — The remedies provided in this section shall be in addition to any other remedies for the enforcement of tax obligations.

78 Del. Laws, c. 265, § 3.;






Subchapter IV Enforcement

§ 551. Timely mailing

(a) If any return, declaration of estimated tax, claim, statement, notice, protest or other document required to be filed, or any payment required to be made, within a prescribed period or on or before a prescribed date under the authority of any provision of the revenue laws of this State, other than § 331 of this title, is, after such period or such date, delivered by United States mail to the agency, officer or office with which such document is required to be filed, the date of the United States postmark stamped on the cover in which such document is mailed shall be deemed to be the date of delivery or the date of payment, as the case may be.

(b) This section shall apply only if the postmark date falls within the prescribed period, or on or before the prescribed date for the filing of the return, declaration, claim, statement, notice, protest or other document (determined with regard to any extension granted for such filing), or for making the payment (determined with regard to any extension granted for making such payment), and only if such document or payment was deposited in the mail, postage prepaid, properly addressed to the agency, officer or office with which such document is required to be filed or to which such payment is required to be made.

(c) If any return, declaration of estimated tax, claim, statement, notice, protest or other document or payment is sent by United States registered mail, such registration shall be prima facie evidence that such document or payment was delivered to the agency, officer or office to which addressed. To the extent that the Director shall prescribe, certified mail may be used in lieu of registered mail under this subsection.

(d) When the last day prescribed under the authority of the revenue laws of this State, including any extension of time, for performing any act falls on Saturday, Sunday or a legal holiday in this State, the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a Saturday, Sunday or a legal holiday in this State.

68 Del. Laws, c. 187, § 1.;



§ 552. Collection procedures

(a) Any tax imposed by this title or Title 4 shall be collected by the Director, and the Director may establish the mode or time for the collection of any amount due under this title or Title 4 including setoff of such amount as a debt owed to a claimant agency pursuant to § 545(a) of this title, if not otherwise specified. The Director shall, on request, give a receipt for any amount collected under this title or Title 4. The Director may authorize incorporated banks or trust companies to receive any tax imposed under this title or Title 4, in such manner, at such times and under such conditions as the Director may prescribe, and the Director shall prescribe the manner, times and conditions under which the receipt of tax by any such bank or trust company is to be treated as a payment of tax to the Director.

(b) The Director shall, as soon as practicable after an assessment of tax, interest, penalty, additional amount or addition to the tax becomes final pursuant to § 522 or § 530 of this title, give written notice to each person liable for the payment of the assessed amount, stating the amount so assessed and demanding payment thereof within 10 days of the date of such notice. Such notice shall be sent by mail (by certified or registered mail if the amount assessed exceeds $500) to such person at the last known address. Except where the Director determines that collection would be jeopardized by delay, if any amount is assessed prior to the last date, including any date fixed by extension, prescribed for payment of such amount, payment of such amount shall not be demanded under this subsection until after such date.

68 Del. Laws, c. 187, § 1; 69 Del. Laws, c. 402, § 5; 70 Del. Laws, c. 186, § 1.;



§ 553. Period of collection after assessment; agreement for extension

(a) Where the assessment of any amount of tax, interest, penalty, additional amount or addition to the tax imposed by this title or Title 4 has been made within the period of limitation properly applicable thereto, such amount may be collected by a proceeding in court under § 554 of this title, but only if such proceeding is begun:

(1) Within 10 years after the assessment of such amount has become final; or

(2) Prior to the expiration of any period for collection agreed upon in writing by the Director and the taxpayer before the expiration of such 10-year period.

(b) The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(c) The provisions of subsection (a) of this section shall not affect collection by setoff against tax refunds due to the taxpayer, which setoff may occur whenever there exists an unpaid assessment of tax, interest, penalties, additional amounts or additions to the tax.

(d) The provisions of subsection (a) of this section shall not shorten the period during which a judgment for any amount entered in a court may be collected by execution upon such judgment.

(e) The running of the period of limitations on collections provided for in this section shall, in a case under Title 11 of the United States Code, be suspended for the period during which the Director is prohibited from collecting by reason of such case plus 6 months thereafter.

68 Del. Laws, c. 187, § 1; 71 Del. Laws, c. 144, § 2.;



§ 554. Obtaining court judgment by filing certificate

(a) If any amount of tax, interest, penalties, additional amounts or additions to the tax payable under this title or Title 4 has been assessed and was not paid when due, the Director may file in the office of the Prothonotary of the county in which the taxpayer resides or owns real or personal property a certificate by paper or electronic transaction specifying the amount of such tax, interest, penalties, additional amounts and additions to the tax due, the name and last known address of the taxpayer liable for such amount and the fact that the Director has complied with all of the provisions of this title or predecessor provisions in the assessment of such amount. From the time of such filing, the amount set forth in the certificate shall thereupon be and constitute a judgment of record in such court with like force and effect as any other judgment of the court, except that the renewal provisions of § 4711 of Title 10 shall not be applicable, and a judgment obtained under this subsection shall automatically continue for a period of 20 years from the date of its entry. The Prothonotary shall enter all such certificates in the regular judgment docket and index them as soon as they are filed.

(b) No property, legal or equitable, wages, salaries, deposits or moneys in banks (notwithstanding the provisions of § 3502 of Title 10), savings institutions or loan associations, or other property or income of any taxpayer shall be exempt from execution or attachment process issued upon, or from collection of, any judgment obtained under subsection (a) of this section. This section shall not apply to liens created under § 1345 of this title [repealed].

(c) Any judgment obtained under subsection (a) of this section on or after January 1, 1992, shall automatically continue for a period of 20 years from the date of its entry. Any judgment obtained under predecessor provisions of this section by virtue of a certificate filed prior to January 1, 1992, for tax, interest, penalties, additional amounts or additions to the tax shall continue for a period of 20 years from the original date of its entry even though, when such certificate was filed, such predecessor provision may have provided for a period of continuation of less than 20 years.

68 Del. Laws, c. 187, § 1; 74 Del. Laws, c. 159, § 2.;



§ 555. Release of lien

The Director may at any time release all, or any portion of, the property subject to any lien arising under this chapter or subordinate such lien to other judgments, liens or security interests if the Director determines that the amount secured by such lien is sufficiently secured by an encumbrance on other property of the taxpayer or that the release or subordination of such lien will not endanger or jeopardize the collection of such amount.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 353, § 16.;



§ 556. Execution of judgments

(a) In general. — If any person liable to pay any assessed amount of tax, interest, penalty, additional amount or addition to the tax imposed under this title or other titles subject to this chapter neglects or refuses to pay such amount after a judgment has been obtained pursuant to § 554 of this title, or otherwise, the Director may execute upon such judgment as provided herein.

(b) Warrants for levy and sale of property. — The Director may issue a warrant directed to the sheriff of any county of this state commanding such sheriff to levy upon and sell the personal or real property of such person for the payment of the amount of the judgment and the cost of executing the warrant. The sheriff shall return such warrant to the Director and pay to the Director the money collected by virtue thereof within 60 days after receipt of the warrant. A copy of the warrant shall be filed with the Prothonotary and noticed on the regular judgment docket. All sales of real and personal property under authority of this section shall be made pursuant to the provisions of Title 10.

(c) Garnishment of bank accounts. — The Director may issue a notice of garnishment directed to any bank, commanding said garnishee, notwithstanding the provisions of § 3502 or § 4913(b) of Title 10, to set aside, account for, and pay over to the Division of Revenue on account of the debt any property owed to or held for the debtor by said bank. A copy of the notice of garnishment or an abstract thereof shall be filed with the Prothonotary and the fact of the garnishment noticed on the regular judgment docket.

(d) Garnishment of wages, salaries, and other amounts due. — The Director may issue a notice of garnishment directed to any person (other than a bank) owing to or holding for a judgment debtor any wages, salaries, money, credits and effects, contract rights or securities. The notice of garnishment shall command said garnishee to set aside, account for, and pay over to the Division of Revenue on account of the judgment all such property then in its possession or which may become due the judgment debtor by such person from time to time, until the judgment and costs of execution are paid. A copy of the notice of garnishment or an abstract thereof shall be filed with the Prothonotary and the fact of the garnishment noticed on the regular judgment docket. The Director shall notify the garnishee in writing when the judgment and costs have been satisfied.

(e) Duties of garnishee. — A person receiving a notice of garnishment pursuant to subsection (c) or (d) of this section shall respond to the Director or Revenue within 20 days after service of the notice, not counting the date of service. A garnishee who fails to comply with a notice of garnishment may, after notice and assessment pursuant to this chapter, be liable for a penalty equal to the amount the garnishee was instructed to set aside, account for, and pay over to the Division of Revenue. Thirty days after the mailing of the notice of proposed assessment of such penalty, it shall become final, excepting only those amounts for which the garnishee has filed a timely written protest with the Director under § 523 of this title.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 159, § 3.;



§ 557. Nonresident taxpayer

When notice and demand for the payment of any assessed amount of tax, interest, penalty, additional amount or addition to the tax imposed under this title or Title 4 is given to a nonresident taxpayer, and the Director determines that it is not practicable to locate property of the taxpayer sufficient in amount to cover the amount assessed, the Director shall send a copy of the certificate provided for in § 554 of this title to the taxpayer at the taxpayer's last known address, together with a notice that such certificate has been filed with the Prothonotary of New Castle County. Thereafter, the Director may authorize the institution of any action or proceeding to collect or enforce such judgment in any place and by any procedure that a civil judgment of a court of record of this State could be collected or enforced. The Director may also, at the Director's discretion, designate agents or retain counsel outside this State, for the purpose of collecting outside this State any assessed amounts due under this title or Title 4 from taxpayers who are not residents of this State. The Director may fix the compensation of such agents and counsel to be paid out of money appropriated or otherwise lawfully available for the payment thereof, and the Director may require of such agents and counsel bonds or other security for the faithful performance of their duties. The Director is authorized to enter into agreements with the tax agencies or departments of other states and the District of Columbia for the collection of taxes from persons found in this State who are delinquent in the payment of taxes imposed by such other states or the District of Columbia, on condition that such other states and the District of Columbia afford similar assistance in the collection of taxes from persons found in their jurisdictions who are delinquent in the payment of taxes imposed under this title or Title 4. The Director is authorized to enter into similar agreements with the Internal Revenue Service with respect to the collection of taxes imposed under this title and Title 4 and the taxes imposed under the internal revenue laws of the United States.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 558. Tax claims of other states

(a) General. — The courts of this State shall recognize and enforce liabilities for taxes lawfully imposed by any other state which extends a like comity to this State, and the duly authorized officers of any such other state may sue for the collection of such taxes in the courts of this State. A certificate by the Secretary of State of any such other state that an officer suing for the collection of such a tax is duly authorized to collect the tax shall be conclusive proof of such authority. For the purposes of this section, the word "taxes" shall include interest, penalties, additional amounts and additions to the tax. Liability for interest, penalties, additional amounts and additions to the tax shall be recognized and enforced by the courts of this State to the same extent that the laws of such other state permit the enforcement in its courts of liability for interest, penalties, additional amounts and additions to the tax due this State under this title or Title 4. Nothing in this section shall be construed as giving the courts of this State jurisdiction to enforce liability for the taxes of any other state, except by an action against an individual who is a resident of this State or by an action against a corporation which is maintaining its principal office in this State at the time of the commencement of such action.

(b) Collection of tax debts of certain other governments. —

(1) Definitions. — For purposes of this section:

a. "Claimant government" means any other state or agency of the United States that, in either case, extends a like comity for the collection of a tax debt owed to this State.

b. "Refund" means any taxpayer's claim to repayment of an overpayment of a tax determined to be owed by this State.

c. "Tax debt" means any amount of tax imposed under the laws of the claimant government, including additions to tax for penalties and interest, which is finally due and payable to the claimant government, with respect to which any administrative remedies and appeals have been exhausted or have lapsed and which is legally enforceable, whether or not there is an outstanding judgment of such sum.

d. "Taxing Official" means a unit or official of a claimant government charged with the imposition, assessment or collection of taxes of that government.

e. "Taxpayer" means any person or entity identified by a claimant government for action by the Director of Revenue under this section, and, in the case of an intercept of a refund of personal income tax arising from the filing of a joint return, the taxpayer's spouse.

(2) Request for intercept. —

a. Except as provided in this subsection, a taxing official may:

1. Certify to the Director of Revenue the existence of a tax debt to a claimant government, and

2. Request the Director of Revenue to withhold any refund to which the taxpayer is entitled.

b. A taxing official may not certify or request the Director of Revenue to withhold a refund unless the laws of the claimant government allow the Director of Revenue to:

1. Certify a tax debt due,

2. Request the taxing official to withhold the taxpayer's refund, and

3. Provide for the payment of the refund to Delaware.

(3) Certification to Director of Revenue. — Certification of a tax debt by the taxing official to the Director of Revenue shall include:

a. The full name of the taxpayer and, if in the sound discretion of the Director it will aid in identifying and locating the taxpayer, the taxpayer's address;

b. The taxpayer's Social Security number or federal tax identification number;

c. The amount of the tax debt, including a detailed statement for each taxable year showing tax, interest and penalty or data that, in the sound discretion of the Director of Revenue, sufficiently describes the tax debt; and

d. A statement that all rights to administrative remedies and appeals have been exhausted or lapsed and that the assessment of tax, interest and penalty is final and enforceable.

(4) Notice to taxpayer. — Upon receipt of a request for intercept and certification from a taxing official, the Director shall notify the taxpayer (and, in the case of a refund of any tax imposed upon the income of individuals, any spouse with whom the taxpayer filed a joint return) thereof and of the right to protest the intercept. The notice shall include a copy of the certification by the taxing official.

(5) Protest of intercept. — A taxpayer may protest an intercept of a refund pursuant to § 523 of this title (except that the time to protest shall be 30 days from the date of the Director's notice of intercept pursuant to paragraph (b)(4) of this section and not 60 days). If a taxpayer shall file a timely protest, the Director shall:

a. Suspend the proposed intercept and impound the claimed amount of the taxpayer's refund,

b. Pay to the taxpayer the unclaimed amount of the refund, if any,

c. Send a copy of the protest to the claimant government for determination of the protest on its merits in accordance with the laws of that state, and

d. Pay over to the taxpayer the impounded amount if the claimant government shall fail within 45 days of the date of the protest to re-certify to the Director of Revenue that the claimant government has reviewed the issues raised by taxpayer, that all administrative and judicial remedies provided under the laws of that state have been exhausted, and the amount of the tax debt finally determined to be due.

(6) Rights of spouses to refunds from joint returns. — If a proposed intercept is based upon the tax debt of only 1 individual and if the refund is based upon a joint personal income tax return, the nondebtor spouse shall have the right to protest the intercept of that spouse's share of the refund in accordance with paragraph (b)(5) of this section, showing the nondebtor spouse's proper share of such refund.

(7) Intercept and payment of refund. — Subject to the taxpayer's rights of notice and protest, upon receipt of a request for intercept in accordance with paragraph (b)(2) of this section, the Director of Revenue shall:

a. Pay to the claimant government the entire refund or the amount certified, whichever is less;

b. Pay any refund in excess of the certified amount to the taxpayer; and

c. If a refund is less than the certified amount, withhold amounts from subsequent refunds due to the taxpayer provided the claimant government shall withhold subsequent refunds of taxpayers certified to the claimant government by the Director of Revenue.

(8) Director's authority. — The Director of Revenue shall have the authority to enter into agreements with the taxing officials of claimant governments relating to:

a. Procedures and methods to be employed by a claimant government with respect to the operation of this section;

b. Safeguards against the disclosure or inappropriate use of any personally identifiable information regarding the taxpayer obtained or maintained pursuant to this chapter; and

c. A minimum tax debt, amounts below which, in light of administrative expenses and efficiency, shall, in the Director's discretion, not be subject to the intercept procedures set forth in this section.

(9) Remedy not exclusive. — The collection procedures prescribed by this subsection are in addition to, and not in substitution for, any other remedy available by law.

(10) United States as claimant government. — Notwithstanding any other provision of this section, the Director may deem the government of the United States a claimant government provided the Director finds, based on specific action of the United States or House of Representatives or a Committee thereof, reason to believe the United States may extend a like comity for the collection of a tax debt owed to this State no later than January 1, 2001.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 386, § 1.;



§ 559. Order to compel compliance

(a) If any person wilfully refuses to file a tax return required by this title or Title 4, the Director may apply to a judge of the Superior Court for the county in which the taxpayer (or other person required to file such return on behalf of the taxpayer) resides, or, in the case of a corporate taxpayer or a taxpayer that is a partnership, estate or trust, for the county in which such taxpayer maintains its principal office in this State, for an order directing such taxpayer or other person to file the required return. If a person fails or refuses to obey such an order, such person shall be guilty of contempt of court.

(b) If any person wilfully refuses to make available any books, papers, records or memoranda for examination by the Director, or the Director's representative, or wilfully refuses to attend and testify, pursuant to the powers conferred on the Director by § 563(c) of this title, the Director may apply to a judge of the Superior Court for the county in which such person resides for an order directing such person to comply with the Director's request for books, papers, records or memoranda, or for the person's attendance and testimony. If the books, papers, records or memoranda required by the Director are in the custody of a corporation, the order of the Court may be directed to any principal officer of such corporation. If a person fails or refuses to obey such an order, such person shall be guilty of contempt of court.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 560. Transferees

(a) The liability, at law or in equity, of a transferee of property of a taxpayer for any tax, interest, penalty, additional amount or addition to the tax due under this title or due under Title 4 shall be assessed, paid and collected in the same manner, and subject to the same provisions and limitations, as in the case of the tax, interest, penalty, additional amount or addition to the tax with respect to which the liability was incurred, except as provided in this section. The term "transferee" includes donee, heir, legatee, devisee and distributee.

(b) In the case of the liability of an initial transferee, the period of limitation for assessment of any liability is within 1 year after the expiration of the period of limitation for assessment against the transferor; in the case of the liability of a transferee of a transferee, within 1 year after the expiration of the period of limitation for assessment against the preceding transferee, but not more than 3 years after the expiration of the period of limitation for assessment against the initial transferor; except that if, before the expiration of the period of limitation for the assessment of the liability of the transferee, a proceeding for the collection of the liability has been begun against the initial transferor or the last preceding transferee, respectively, then the period of limitation for assessment of the liability of the transferee shall expire 1 year after the proceeding is terminated.

(c) If, before the expiration of the time provided in subsection (b) of this section for the assessment of the liability, the Director and the transferee have both consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the previous period. For the purpose of determining the period of limitation on credit or refund to the transferee of overpayments of tax made by such transferee, or of overpayments of tax made by the transferor of which the transferee is legally entitled to credit or refund, such agreement, and any extension thereof, shall be deemed an agreement and extension thereof referred to in § 539(c) of this title. If the agreement is executed after the expiration of the period of limitation for assessment against the taxpayer with reference to whom the liability of such transferee arises, then in applying the limitations under § 539(b) of this title on the amount of the credit or refund, the periods specified in § 539(a) of this title shall be increased by the period from the date of such expiration to the date of the agreement.

(d) For purposes of this section, if any person is deceased or is a corporation which has terminated its existence, the period of limitation for assessment against such person shall be the period that would be in effect had death or termination of existence not occurred.

68 Del. Laws, c. 187, § 1; 71 Del. Laws, c. 353, § 17.;



§ 561. Jeopardy assessments

(a) If the Director finds that the collection of a tax, whether or not the time otherwise prescribed by law for making a return and paying such tax has expired, or the assessment or collection of a deficiency for any year, current or past, will be jeopardized by delay, the Director shall immediately assess such tax or such deficiency and shall mail or issue notice of the finding to the taxpayer together with a demand for immediate payment of such tax or such deficiency declared to be in jeopardy, together with all interest, penalties, additional amounts and additions to the tax provided by law.

(b) In the case of a jeopardy assessment of a tax for a current taxable year or other taxable period, the Director shall determine such tax for the period beginning on the first day of such current taxable year or other taxable period and ending on the date of the Director's finding under subsection (a) of this section as though such period were a taxable year or other taxable period of the taxpayer.

(c) A jeopardy assessment shall be immediately due and payable, and proceedings for the collection of such assessment may be commenced at once, subject to §§ 554 and 556 of this title. The taxpayer, however, may stay the collection of the whole or any amount of such assessment and prevent such assessment from becoming final by filing with the Director, within 10 days after the date of mailing or issuing the notice of jeopardy assessment, a request for reassessment, accompanied by a bond or, in the discretion of the Director, other adequate security in an amount equal to the amount as to which the stay of collection is sought, conditioned upon the payment of the amount (together with interest thereon) the collection of which is stayed. If a request for reassessment, accompanied by a bond or, in the discretion of the Director, other adequate security in the appropriate amount, is not filed within such 10-day period, the assessment shall become final upon the expiration of such 10-day period.

(d) If a request for reassessment, accompanied by a bond or other adequate security, is filed within the 10-day period provided by subsection (c) of this section, the collection of so much of the amount assessed as is covered by the bond or other security shall be stayed, the Director shall reconsider the assessment and, if the taxpayer has so requested in the request for reassessment, the Director shall grant the taxpayer, or the taxpayer's authorized representative, an oral hearing. The Director's determination on the request for reassessment shall become final upon the expiration of 30 days from the date when the Director mails notice of the determination to the taxpayer, unless, within such 30-day period, the taxpayer files with the Tax Appeal Board an application for review of the Director's determination.

(e) In any proceeding relating to the collection of a jeopardy assessment, the finding of the Director under subsection (a) of this section shall for all purposes be presumptive evidence that the collection of the tax or the assessment or collection of the deficiency was in jeopardy.

(f) The Director may abate the jeopardy assessment if the Director finds that jeopardy does not exist.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 562. Bankruptcy or receivership

(a) Upon the adjudication of bankruptcy of the taxpayer in any bankruptcy proceeding, or upon the appointment of a receiver for the taxpayer in any receivership proceeding, before any court of the United States or any state or territory or of the District of Columbia, any deficiency (together with all interest, penalties, additional amounts and additions to the tax provided by law) determined by the Director in respect of any tax may be immediately assessed if such deficiency has not theretofore been assessed in accordance with law.

(b) Claims for the deficiency and for interest, penalties, additional amounts and additions to the tax may be presented for adjudication in accordance with law, to the court before which the bankruptcy or receivership proceeding is pending, despite the pendency of a protest before the Director under § 523 of this title or the pendency of proceedings before the Tax Appeal Board under § 544 of this title with respect to such deficiency. No protest shall be filed with the Director under § 523 of this title and no petition shall be filed with the Tax Appeal Board under § 544 of this title with respect to a deficiency after the adjudication of bankruptcy or appointment of the receiver.

(c) Every receiver, personal representative, trustee in bankruptcy, assignee for the benefit of creditors or other like fiduciary shall give such notice of qualification as such to the Director as may be required by the Director.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1.;



§ 563. General powers of Director of Revenue

(a) Except as otherwise expressly provided by law, the administration and enforcement of this title and Title 4 shall be performed by or under supervision of the Director of Revenue, who is authorized to make such rules and regulations and to require such facts and information to be reported as the Director may deem necessary to enforce this title and Title 4. Such authority shall include, without limitation, the authority to require the rounding, according to conventional rules, of cents to whole dollars with regard to any line or set of lines on any return issued under this title or Title 4.

(b) The Director may prescribe the form and contents of any return or other document required to be filed under this title or Title 4. In addition to the general power of the Director under this subsection (b) to prescribe the form and contents of any return or other document required to be filed under this title of the Delaware Code, the Director of Revenue shall have the authority to prescribe the form and contents of any return or other document deemed necessary to enforce or monitor the effect of amendments made by 78 Del. Laws, c. 1, including, without limitation, information returns or other reports to be made by persons engaging in transactions, the gross receipts from which are excluded from gross receipts subject to tax under Chapter 29 of this title.

(c) The Director, for the purpose of ascertaining the correctness of any return, or for the purpose of making an estimate of tax payable by any person, shall have power to examine, or to cause to have examined by any agent or representative designated by the Director for that purpose, any books, papers, records or memoranda bearing upon the matters required to be included in the return and may require the attendance of the person rendering the return or any officer or employee of such person, or the attendance of any other person having knowledge in the premises, and may take testimony and require proof material for the Director's information with power to administer oaths to such person or persons.

(d) The Director of the Division of Revenue shall enforce the administration of taxes provided for in Chapters 100 and 101 of Title 3.

(e) The Director may mail, on behalf of the Delaware Diabetes Education Fund upon the written request of the Delaware Chapter of the American Diabetes Association, communications to taxpayers who have donated to the Fund. The Director shall charge the Fund for the full cost of any such mailing. Such mailed communications shall make clear that said mailing does not constitute solicitation on behalf of the State and shall be done in a manner designed to protect the address and names of taxpayers.

68 Del. Laws, c. 187, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 14, § 1; 71 Del. Laws, c. 414, § 7; 72 Del. Laws, c. 330, § 2; 78 Del. Laws, c. 1, § 12.;



§ 564. Closing agreements

The Director, or any person authorized in writing by the Director, is authorized to enter into an agreement in writing with any person relating to the liability of such person (or of another person for whom such person acts) with respect to any tax imposed by this title or Title 4 for any taxable period. Such agreement shall be final and conclusive, and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact:

(1) The case shall not be reopened as to matters agreed upon or the agreement modified by any officer, employee or agent of this State; and

(2) In any suit, action or proceeding, such agreement, or any determination, assessment, collection, payment, abatement, refund or credit made in accordance therewith, shall not be annulled, modified, set aside or disregarded.

68 Del. Laws, c. 187, § 1.;



§ 565. Priorities among requests to intercept or reduce refunds

The Director of Revenue shall honor the claims for collection of debts owed to certain state agencies pursuant to § 545 of this title and requests to intercept refunds by other claimant governments pursuant to § 558(b) of this title in the following order:

(1) A refund intercept to collect unpaid taxes and additions to tax of this State,

(2) A claim pursuant to a notice of a claimant agency of this State pursuant to § 545 if this title, and

(3) A request by a claimant government for intercept of a refund pursuant to § 558(b) of this title.

71 Del. Laws, c. 386, § 2.;






Subchapter V Criminal Offenses

§ 571. Attempt to evade or defeat tax; class E felony

Any person who wilfully attempts in any manner to evade or defeat any tax imposed by Title 4 or by this title, other than § 3002 and Chapters 51 and 52 of this title, or the payment thereof, shall, in addition to the penalties imposed by law, be guilty of a Class E felony as defined in Title 11.

69 Del. Laws, c. 369, § 1.;



§ 572. Failure to collect or pay over tax; class E felony

Any person required under this title to collect, account for and pay over any tax imposed by Title 4 or by this title, other than § 3002 and Chapters 51 and 52 of this title, who wilfully fails to collect or truthfully account for and pay over such tax shall, in addition to other penalties provided by law, be guilty of a Class E felony as defined in Title 11.

69 Del. Laws, c. 369, § 1.;



§ 573. Failure to file return, supply information or pay tax; class A misdemeanor

Any person required under Title 4, or by this title, other than § 3002 and Chapter 51 and 52 of this title, to pay any estimated tax or tax required by Title 4 or by this title, other than § 3002 and Chapters 51 and 52 of this title, or by regulations made under authority thereof, to make a return (other than a return of estimated tax), keep any records or supply any information, who wilfully fails to pay such estimated tax or tax, make such return, keep such records or supply such information, at the time or times required by law or regulations, shall, in addition to other penalties provided by law, be guilty of a Class A misdemeanor as defined in Title 11. In the case of any individual with respect to whom there is a failure to pay any estimated tax, this section shall not apply to such individual with respect to such failure if there is no addition to the tax under § 535(b) of this title with respect to such failure.

69 Del. Laws, c. 369, § 1.;



§ 574. Fraud and false statements; class E felony

A person who commits one of the following acts shall be guilty of a Class E felony as defined in Title 11 if that person:

(1) Wilfully makes and subscribes any return, statement or other document which contains or is verified by a written declaration that it is made under the penalties of perjury, and which the person does not believe to be true and correct as to every material matter; or

(2) Wilfully aids or assists in, or procures, counsels or advises the preparation or presentation under, or in connection with any matter arising under Title 4 or this title, other than § 3002 and Chapters 51 and 52 of this title, of a return, affidavit, claim or other document, which is fraudulent or is false as to any material matter, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return, affidavit, claim or document; or

(3) Simulates or falsely or fraudulently executes or signs any bond, permit, entry or other document required by the provisions of Title 4 or this title, other than § 3002 and Chapters 51 and 52 of this title, or by any regulation made in pursuance thereof, or procures the same to be falsely or fraudulently executed, or advises, aids in or connives at such execution thereof; or

(4) Removes, deposits or conceals, or is concerned in removing, depositing or concealing, any goods or commodities for or in respect whereof any tax is or shall be imposed, or any property which is subject to attachment or garnishment for payment of taxes, with intent to evade or defeat the assessment or collection of any tax imposed by Title 4 or by this title, other than § 3002 and Chapters 51 and 52 of this title.

69 Del. Laws, c. 369, § 1; 70 Del. Laws, c. 186, § 1.;



§ 575. Period of limitations on criminal prosecutions: jurisdiction

No person shall be prosecuted, tried or punished for any of the various offenses arising under this subchapter unless the prosecution of such person is instituted within 3 years next after the commission of the offense, except that the period of limitation shall be 6 years for offenses arising under §§ 571, 572 and 574 of this title. If an offense is the failure to do an act required by or under this title or Title 4 to be done before a certain date, the period of limitation for such offense shall commence on such date for purposes of this subchapter, the failure to do any act required by or under this title or Title 4 shall be deemed an act committed in part at the principal office of the Division of Revenue in New Castle County. The Superior Court in and for any county where the person to whose liability the proceeding relates resides or has a place of business or in any county in which the offense is alleged to have been committed shall have original jurisdiction, exclusive of any inferior court or any court of special jurisdiction, over any prosecution under this subchapter.

69 Del. Laws, c. 369, § 1.;



§ 576. Misdemeanors

Notwithstanding the classifications of offenses otherwise specified in this subchapter, whenever an offense under this subchapter involves during any single tax year:

(1) Understatement by an amount of less than $7,500 of taxable income under § 1105, § 1121, or § 1903 of this title or taxable gross receipts under Part III of this title; or

(2) Evasion or wilful failure to pay any tax imposed by Title 4 or by this title, other than § 3002 and Chapters 51 and 52 of this title, in an amount of less than $1,000;

any person convicted of any such offense shall be guilty of an unclassified misdemeanor and shall be fined not more than $3,000 but shall not be subject to a sentence of imprisonment.

69 Del. Laws, c. 369, § 1.;






Subchapter VI Miscellaneous

§ 581. Inspection of returns by federal, state and local officials

(a) Notwithstanding the provisions of § 368 of this title, the Director may permit the Commissioner of Internal Revenue of the United States, the proper officer of any state, the District of Columbia, or any possession or territory of the United States imposing a tax upon the incomes of individuals or corporations, or a financial officer designated by any municipality of this State which imposes an income tax or wage tax, or the authorized representative of any of such officers, to inspect the tax return of any taxpayer, and the Director may furnish to any such officer, or such officer's authorized representative, an abstract of the tax return of any taxpayer or supply such officer or such officer's authorized representative with information contained in any return of such taxpayer or disclosed by the report of any examination or investigation of the income or return of such taxpayer, but only for the purpose of, and only to the extent necessary in, the administration of the tax laws of such other jurisdiction; provided, however, that no such permission shall be granted, and no such information shall be furnished, to any such officer or the officer's representative unless the statutes of such other jurisdiction grant substantially similar privileges to the Director or the Director's legal representative. No such municipality of this State, or its representative, shall be permitted to examine a taxpayer's return unless such taxpayer shall have a place of residence, business or employment in such municipality, and no municipality or its representative shall be permitted to review any portion of a tax return filed under the authority of this title or Title 4 unless the governing body of such municipality shall have adopted an ordinance requiring:

(1) That any information obtained from, or as a result of the examination or investigation of, such tax return be kept confidential and used only for collection purposes;

(2) That the municipality reimburse to the Director the Division of Revenue's cost, if any, of acquiring such information.

(b) Notwithstanding any other provision of this section or § 368 of this title, the Director is specifically authorized to enter into an agreement with the Department of Labor or the Alcoholic Beverage Control Commission to provide for the inspection of any tax return filed under this title (other than Chapters 30, 51 and 52) or under Title 4; provided, however, that such inspection shall be pursuant to the Department of Labor's duties under Title 19 or the Alcoholic Beverage Control Commission's duties under Title 4, and may be subject to such additional requirements as may be imposed by the Director.

68 Del. Laws, c. 187, § 3; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 314, § 1.;









CHAPTER 11. PERSONAL INCOME TAX

Subchapter I General Provisions

§ 1101. Meaning of terms

Any term used in this chapter shall have the same meaning as when used in a comparable context in the laws of the United States referring to federal income taxes, unless a different meaning is clearly required. Any reference to the laws of the United States shall mean the Internal Revenue Code of 1986 [26 U.S.C. § 1 et seq.] and amendments thereto and other laws of the United States relating to federal income taxes, as the same may have been or shall become effective, for any taxable year.

30 Del. C. 1953, § 1101; 57 Del. Laws, c. 737, § 1; 67 Del. Laws, c. 408, § 1; 71 Del. Laws, c. 347, § 7.;



§ 1102. Imposition and rate of tax; separate tax on lump-sum distributions

(a)(1) For taxable years beginning before January 1, 1985, the amount of tax shall be determined as follows:

1.4% of the amount of taxable income not in excess of $1,000;

2.0% of the amount of taxable income in excess of $1,000, but not in excess of $2,000;

3.0% of the amount of taxable income in excess of $2,000, but not in excess of $3,000;

4.2% of the amount of taxable income in excess of $3,000, but not in excess of $4,000;

5.2% of the amount of taxable income in excess of $4,000, but not in excess of $5,000;

6.2% of the amount of taxable income in excess of $5,000, but not in excess of $6,000;

7.2% of the amount of taxable income in excess of $6,000, but not in excess of $8,000;

8.0% of the amount of taxable income in excess of $8,000, but not in excess of $10,000;

8.2% of the amount of taxable income in excess of $10,000, but not in excess of $15,000;

8.4% of the amount of taxable income in excess of $15,000, but not in excess of $20,000;

8.8% of the amount of taxable income in excess of $20,000, but not in excess of $25,000;

9.4% of the amount of taxable income in excess of $25,000, but not in excess of $30,000;

11.0% of the amount of taxable income in excess of $30,000, but not in excess of $40,000;

12.2% of the amount of taxable income in excess of $40,000, but not in excess of $50,000;

13.5% of the amount of taxable income in excess of $50,000.

(2) For taxable years beginning after December 31, 1984, and before January 1, 1986, the amount of tax shall be determined as follows:

1.3% of the amount of taxable income not in excess of $1,000;

1.8% of the amount of taxable income in excess of $1,000, but not in excess of $2,000;

2.7% of the amount of taxable income in excess of $2,000, but not in excess of $3,000;

3.8% of the amount of taxable income in excess of $3,000, but not in excess of $4,000;

4.7% of the amount of taxable income in excess of $4,000, but not in excess of $5,000;

5.6% of the amount of taxable income in excess of $5,000, but not in excess of $6,000;

6.5% of the amount of taxable income in excess of $6,000, but not in excess of $8,000;

7.2% of the amount of taxable income in excess of $8,000, but not in excess of $10,000;

7.4% of the amount of taxable income in excess of $10,000, but not in excess of $15,000;

7.6% of the amount of taxable income in excess of $15,000, but not in excess of $20,000;

7.9% of the amount of taxable income in excess of $20,000, but not in excess of $25,000;

8.5% of the amount of taxable income in excess of $25,000, but not in excess of $30,000;

9.9% of the amount of taxable income in excess of $30,000, but not in excess of $40,000;

10.7% of the amount of taxable income in excess of $40,000.

(3) For taxable years beginning after December 31, 1985, and before January 1, 1987, the amount of tax shall be determined as follows:

1.2% of the amount of taxable income not in excess of $1,000;

1.6% of the amount of taxable income in excess of $1,000, but not in excess of $2,000;

2.5% of the amount of taxable income in excess of $2,000, but not in excess of $3,000;

3.5% of the amount of taxable income in excess of $3,000, but not in excess of $4,000;

4.3% of the amount of taxable income in excess of $4,000, but not in excess of $5,000;

5.1% of the amount of taxable income in excess of $5,000, but not in excess of $6,000;

5.9% of the amount of taxable income in excess of $6,000, but not in excess of $8,000;

6.6% of the amount of taxable income in excess of $8,000, but not in excess of $10,000;

6.7% of the amount of taxable income in excess of $10,000, but not in excess of $15,000;

6.9% of the amount of taxable income in excess of $15,000, but not in excess of $20,000;

7.2% of the amount of taxable income in excess of $20,000, but not in excess of $25,000;

7.7% of the amount of taxable income in excess of $25,000, but not in excess of $30,000;

9.0% of the amount of taxable income in excess of $30,000, but not in excess of $40,000;

9.7% of the amount of taxable income in excess of $40,000.

(4) For taxable years beginning after December 31, 1986, and before January 1, 1988, the amount of tax shall be determined as follows:

1.0% of the amount of taxable income not in excess of $1,000;

1.4% of the amount of taxable income in excess of $1,000, but not in excess of $2,000;

2.3% of the amount of taxable income in excess of $2,000, but not in excess of $3,000;

3.2% of the amount of taxable income in excess of $3,000, but not in excess of $4,000;

3.9% of the amount of taxable income in excess of $4,000, but not in excess of $5,000;

4.6% of the amount of taxable income in excess of $5,000, but not in excess of $6,000;

5.4% of the amount of taxable income in excess of $6,000, but not in excess of $8,000;

6.0% of the amount of taxable income in excess of $8,000, but not in excess of $10,000;

6.1% of the amount of taxable income in excess of $10,000, but not in excess of $15,000;

6.3% of the amount of taxable income in excess of $15,000, but not in excess of $20,000;

6.5% of the amount of taxable income in excess of $20,000, but not in excess of $25,000;

7.0% of the amount of taxable income in excess of $25,000, but not in excess of $30,000;

8.2% of the amount of taxable income in excess of $30,000, but not in excess of $40,000;

8.8% of the amount of taxable income in excess of $40,000.

(5) For taxable years beginning after December 31, 1987, and before January 1, 1996, the amount of tax shall be determined as follows:

3.2% of taxable income in excess of $2,000, but not in excess of $5,000;

5.0% of taxable income in excess of $5,000, but not in excess of $10,000;

6.0% of taxable income in excess of $10,000, but not in excess of $20,000;

6.6% of taxable income in excess of $20,000, but not in excess of $25,000;

7.0% of taxable income in excess of $25,000, but not in excess of $30,000;

7.6% of taxable income in excess of $30,000, but not in excess of $40,000;

7.7% of taxable income in excess of $40,000.

(6) For taxable years beginning after December 31, 1995, and before January 1, 1997, the amount of tax shall be determined as follows:

3.2% of taxable income in excess of $2,000 but not in excess of $5,000;

5.0% of taxable income in excess of $5,000 but not in excess of $10,000;

6.0% of taxable income in excess of $10,000 but not in excess of $20,000;

6.35% of taxable income in excess of $20,000 but not in excess of $25,000;

6.65% of taxable income in excess of $25,000 but not in excess of $30,000;

7.1% of taxable income in excess of $30,000.

(7) For taxable years beginning after December 31, 1996, and before January 1, 1999, the amount of tax shall be determined as follows:

3.1% of taxable income in excess of $2,000 but not in excess of $5,000;

4.85% of taxable income in excess of $5,000 but not in excess of $10,000;

5.8% of taxable income in excess of $10,000 but not in excess of $20,000;

6.15% of taxable income in excess of $20,000 but not in excess of $25,000;

6.45% of taxable income in excess of $25,000 but not in excess of $30,000;

6.9% of taxable income in excess of $30,000.

(8) For taxable years beginning after December 31, 1998, and before January 1, 2000, the amount of tax shall be determined as follows:

2.60% of taxable income in excess of $2,000 but not in excess of $5,000;

4.30% of taxable income in excess of $5,000 but not in excess of $10,000;

5.20% of taxable income in excess of $10,000 but not in excess of $20,000; and

5.60% of taxable income in excess of $20,000 but not in excess of $25,000.

(9) For taxable years beginning after December 31, 1998, and before January 1, 2000, the amount of tax shall be determined by reference to paragraph (a)(8) of this section and 5.95% of taxable income in excess of $25,000 but not in excess of $60,000; and 6.40% of taxable income in excess of $60,000.

(10) For taxable years beginning after December 31, 1999, and before January 1, 2010, the amount of tax shall be determined as follows:

2.2% of taxable income in excess of $2,000 but not in excess of $5,000;

3.9% of taxable income in excess of $5,000 but not in excess of $10,000;

4.8% of taxable income in excess of $10,000 but not in excess of $20,000;

5.2% of taxable income in excess of $20,000 but not in excess of $25,000; and

5.55% of taxable income in excess of $25,000 but not in excess of $60,000.

(11) For taxable years beginning after December 31, 1999, and before January 1, 2010, the amount of tax shall be determined by reference to paragraph (a)(10) of this section and 5.95% of taxable income in excess of $60,000.

(12) For taxable years beginning after December 31, 2009, and before January 1, 2012, the amount of tax shall be determined as follows:

2.2% of taxable income in excess of $2,000 but not in excess of $5,000;

3.9% of taxable income in excess of $5,000 but not in excess of $10,000;

4.8% of taxable income in excess of $10,000 but not in excess of $20,000;

5.2% of taxable income in excess of $20,000 but not in excess of $25,000;

5.55% of taxable income in excess of $25,000 but not in excess of $60,000; and

6.95% of taxable income in excess of $60,000.

(13) For taxable years beginning after December 31, 2011, and before January 1, 2014, the amount of tax shall be determined as follows:

2.2% of taxable income in excess of $2,000 but not in excess of $5,000;

3.9% of taxable income in excess of $5,000 but not in excess of $10,000;

4.8 % of taxable income in excess of $10,000 but not in excess of $20,000;

5.2% of taxable income in excess of $20,000 but not in excess of $25,000;

5.55% of taxable income in excess of $25,000 but not in excess of $60,000; and

6.75% of taxable income in excess of $60,000.

(14) For taxable years beginning after December 31, 2013, the amount of tax shall be determined as follows:

2.2% of taxable income in excess of $2,000 but not in excess of $5,000;

3.9% of taxable income in excess of $5,000 but not in excess of $10,000;

4.8% of taxable income in excess of $10,000 but not in excess of $20,000;

5.2% of taxable income in excess of $20,000 but not in excess of $25,000;

5.55% of taxable income in excess of $25,000 but not in excess of $60,000; and

6.6% of taxable income in excess of $60,000.

(b)(1) In addition to the tax imposed under subsection (a) of this section, there is hereby imposed a separate tax in the amount determined in paragraph (b)(2) of this section, on the ordinary income portion of a lump sum distribution received by every resident individual, estate or trust.

(2) The amount of the tax imposed by this subsection for any taxable year shall be an amount equal to the amount of the initial separate tax for such year, multiplied by a fraction, the numerator of which is the ordinary income portion of a lump sum distribution for the taxable year, and the denominator of which is the total taxable amount of such distribution for such year.

(3) The initial separate tax for any taxable year is an amount equal to 10 times the tax which would be imposed by subsection (a) of this section if the taxable income referred to were equal to one tenth of the total taxable amount of the lump sum distributed for the taxable year.

(4) The recipient of a lump-sum distribution shall be liable for the tax imposed by this subsection.

(5) For purposes of this subsection, the rules concerning multiple distributions and distributions of annuity contracts as specified in § 402(e)(2) of the Internal Revenue Code [26 U.S.C. § 402(e)(2)] shall be applicable.

(6) For purposes of this subsection, the definition and special rules applying to the tax on lump-sum distributions as specified in § 402(e)(4) of the Internal Revenue Code [26 U.S.C. § 402(e)(4)] shall be applicable.

(7) For purposes of this subsection, the rules relating to rollover as specified in § 402(c) and (e)(1)(B) of the Internal Revenue Code [26 U.S.C. § 402(c) and (e)(1)(B)] shall be applicable.

(c) The tax rates established by paragraph (a)(4) of this section shall be revoked effective January 1, 1988, unless the Secretary of Labor has, on or before June 10, 1987, made a written determination, submitted to the Governor, Speaker of the House and President Pro Tempore of the Senate, that the total full-time equivalent employment in the State, as regularly reported by the State Department of Labor, has averaged an annual increase of 6,000 full-time equivalent jobs in nonagricultural wage and salary employment as reported by the Delaware Department of Labor during the period from June 1, 1984, through May 31, 1987. Once the condition of this subsection has been satisfied, there shall be no revocation of the paragraph (a)(4) of this section rates by reason of this subsection. In the event of any revocation of the tax rates established by paragraph (a)(4) of this section, the following rates shall become effective:

1.0% of the amount of taxable income not in excess of $1,000;

1.4% of the amount of taxable income in excess of $1,000, but not in excess of $2,000;

2.3% of the amount of taxable income in excess of $2,000, but not in excess of $3,000;

3.2% of the amount of taxable income in excess of $3,000, but not in excess of $4,000;

3.9% of the amount of taxable income in excess of $4,000, but not in excess of $5,000;

4.6% of the amount of taxable income in excess of $5,000, but not in excess of $6,000;

5.4% of the amount of taxable income in excess of $6,000, but not in excess of $8,000;

6.0% of the amount of taxable income in excess of $8,000, but not in excess of $10,000;

6.1% of the amount of taxable income in excess of $10,000, but not in excess of $15,000;

6.3% of the amount of taxable income in excess of $15,000, but not in excess of $20,000;

6.5% of the amount of taxable income in excess of $20,000, but not in excess of $25,000;

7.0% of the amount of taxable income in excess of $25,000, but not in excess of $30,000;

8.2% of the amount of taxable income in excess of $30,000, but not in excess of $40,000;

9.2% of the amount of taxable income in excess of $40,000, but not in excess of $50,000;

10.1% of the amount of taxable income in excess of $50,000.

(d)(1) In lieu of the tax imposed by subsection (a) of this section there is imposed for each taxable year on the tax table income of every individual whose tax table income for the taxable year does not exceed $60,000, or such lesser amount as the Director may determine but in any event not less than $20,000, a tax determined under tables, applicable to such taxable years, which shall be prescribed by the Director of Revenue. The amounts of tax prescribed in such tables shall be computed on the basis of the rates prescribed by subsection (a) of this section.

(2) For purposes of this subsection, the term "tax table income" means Delaware taxable income as defined in § 1105 (residents) and § 1121 (nonresidents) of this title.

(3) This subsection shall not apply to an estate or trust.

(e) Where the rates of tax prescribed in subsection (a) of this section are changed during a taxable year, the Secretary of Finance shall prescribe such rules and regulations as are necessary to compute the increase in rates of tax on the proportion of income earned subsequent to the effective date of change in rate.

30 Del. C. 1953, § 1102; 57 Del. Laws, c. 737, § 1; 58 Del. Laws, c. 300, §§ 1, 2, 4; 59 Del. Laws, c. 152, § 1; 62 Del. Laws, c. 23, § 1; 62 Del. Laws, c. 56, § 1; 64 Del. Laws, c. 317, § 1; 64 Del. Laws, c. 325, §§ 2-4; 64 Del. Laws, c. 376, §§ 1, 2; 65 Del. Laws, c. 204, §§ 1-4; 65 Del. Laws, c. 394, §§ 1-4; 66 Del. Laws, c. 86, §§ 1, 2; 67 Del. Laws, c. 407, § 1; 68 Del. Laws, c. 82, § 1; 70 Del. Laws, c. 117, §§ 1, 2; 70 Del. Laws, c. 454, §§ 1-3; 70 Del. Laws, c. 455, § 1; 71 Del. Laws, c. 347, §§ 1, 2; 71 Del. Laws, c. 350, § 1; 72 Del. Laws, 1st Sp. Sess., c. 242, § 1; 72 Del. Laws, 1st Sp. Sess., c. 248, §§ 1, 2; 77 Del. Laws, c. 77, §§ 1, 2; 77 Del. Laws, c. 77, §§ 1, 2, 4; 78 Del. Laws, c. 74, §§ 1, 2[1], 2[2]; 79 Del. Laws, c. 10, § 1.;



§ 1103. Resident individual defined

A resident individual of this State means an individual:

(1) Who is domiciled in this State to the extent of the period of such domicile; provided, however, an individual who is present in a foreign country or countries for at least 495 full days in any consecutive 18-month period, and during such period of 18 consecutive months is not present in this State for more than 45 days, and does not maintain a permanent place of abode in this State at which the individual's spouse, children or parents are present for more than 45 days, and is not an employee of the United States, its agencies or instrumentalities (including members of the Armed Forces) shall not be considered a resident of this State during such period; or

(2) Who maintains a place of abode in this State and spends in the aggregate more than 183 days of the taxable year in this State.

30 Del. C. 1953, § 1103; 57 Del. Laws, c. 737, § 1; 63 Del. Laws, c. 122, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1104. Nonresident individual defined

A nonresident individual of this State means an individual who is not a resident individual of this State.

30 Del. C. 1953, § 1104; 57 Del. Laws, c. 737, § 1.;






Subchapter II Resident Individuals

§ 1105. Taxable income

The entire taxable income of a resident of this State shall be the federal adjusted gross income as defined in the laws of the United States as the same are or shall become effective for any taxable year with the modifications and less the deductions and personal exemptions provided in this subchapter.

30 Del. C. 1953, § 1105; 57 Del. Laws, c. 737, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 347, § 8.;



§ 1106. Modifications

(a) Additions. — There shall be added to federal adjusted gross income:

(1)a. Interest qualifying under § 103 of the United States Internal Revenue Code of 1986 [26 U.S.C. § 103] or any similar statute, other than interest on obligations and securities of this State and its political subdivisions and authorities; and

b. Dividends paid by a regulated investment company (sometimes referred to as a mutual fund) qualifying under § 852(b)(5) of the United States Internal Revenue Code of 1986 [26 U.S.C. § 852(b)(5)] or any similar statute;

provided, that dividends attributable to interest on obligations and securities of this State and its political subdivisions and authorities may be excluded from such addition if the amount of interest attributable thereto is reported in writing to the holder or owner of the shares or units of the regulated investment company by or on behalf of the manager of the regulated investment company, and such report states the dollar amount or percentage of Delaware and non-Delaware dividends pertaining to the taxpayer;

(2) The amount of any deduction for depletion of oil and gas wells allowed under § 611 of the Federal Internal Revenue Code of 1986 [26 U.S.C. § 611] to the extent such deduction is determined by reference to § 613 of the Federal Internal Revenue Code [26 U.S.C. § 613] (relating to percentage depletion);

(3) Any deduction, to the extent such deduction exceeds $30,000, for a net operating loss carryback as provided for in § 172 of the Internal Revenue Code or successor provisions.

(b) Subtractions. — There shall be subtracted from federal adjusted gross income:

(1)a. Interest on obligations of the United States and its territories and possessions, or of any authority, commission or instrumentality of the United States, to the extent includable in gross income for federal income tax purposes, but exempt from state income taxes under the laws of the United States; and

b. Dividends paid by a regulated investment company (as defined in § 851 of the United States Internal Revenue Code of 1986 [26 U.S.C. § 851], or any similar statute, sometimes referred to as a mutual fund) to the extent such dividends are attributable to interest paid on obligations of the United States and its territories and possessions, or of any authority, commission or instrumentality of the United States, which interest would be subject to subtraction from federal adjusted gross income under paragraph (b)(1)a. of this section if such obligations were owned directly by an individual and the interest on them were paid to such individual. The portion of the dividends of a regulated investment company which represents United States government interest which is exempt from state income taxes under this subparagraph shall be as reported in writing to the holder or owner of the share or units of the regulated investment company by or on behalf of the manager of the regulated investment company, and such report shall state the dollar amount or percentage of exempt and nonexempt dividends pertaining to the taxpayer;

(2) The amount of $2,000 by any person who has a total and permanent disability or by a person who is over 60 years of age, and (i) whose earned income in the taxable year is less than $2,500 and (ii) whose adjusted gross income (without reduction by this exclusion) does not exceed $10,000.

For purposes of this paragraph, in the case of spouses filing a joint return, the amount of the exclusion shall be $4,000 if (i) both are either over 60 years of age or have total and permanent disabilities or 1 is over 60 years of age and the other has a total and permanent disability and (ii) their total earned income in the taxable year is less than $5,000 and their adjusted gross income does not exceed $20,000;

(3)a. Amounts received as pensions by persons under age 60 from employers, the United States, the State or any subdivision thereof, not to exceed $2,000. For taxable years beginning on or after January 1, 1987, amounts received as pensions by persons age 60 or older from employers, the United States, the State or any subdivision thereof, not to exceed $3,000;

b.1. Amounts not to exceed $2,000 received by persons under age 60 as pensions from employers, the United States, the State or any subdivision, or

2.(A) Amounts not to exceed $12,500 received by persons age 60 or older as pensions from employers, the United States, the State or any subdivision or as eligible retirement income.

(B) For the purposes of this paragraph, "eligible retirement income" shall include distributions received from qualified retirement plans defined in § 4974 of the federal Internal Revenue Code ("IRC") [26 U.S.C. § 4974] or a successor provision, cash or deferred arrangements described in IRC § 401(k) [26 U.S.C. § 401(k)] or a successor provision, government deferred compensation plans described in IRC § 457 [26 U.S.C. § 457] or a successor provision, dividends, capital gains, interest and rental income from real property less deductible rental expenses. For purposes of this paragraph, eligible retirement income received by spouses as joint tenants with right of survivorship or as tenants by the entirety shall be deemed to have been received one-half by each;

(4) Social Security benefits paid by the United States and all payments received under the Railroad Retirement Act of 1974 [45 U.S.C. §§ 231-231[v] to the extent included in federal adjusted gross income;

(5) An amount equal to the portion of the wages paid or incurred for the taxable year which is disallowed as a deduction for federal tax purposes under § 280C, Internal Revenue Code [26 U.S.C. § 280C], relating to portion of wages for which the new jobs tax credit is claimed;

(6) Benefits received by a resident individual through participation in a travelink program certified by the Delaware Department of Transportation to the extent such benefits are included in the federal adjusted gross income of the taxpayer;

(7) Any deduction, consistent with the operation of § 172 of the Internal Revenue Code [26 U.S.C. § 172] or successor provision, to carry forward losses which were carried back in calculating federal taxable income but which were prevented from being carried back under paragraph (a)(3) of this section;

(8)a. Distributions received from qualified retirement plans as defined in § 4974 of the Internal Revenue Code (I.R.C.) [26 U.S.C. § 4974], cash or deferred arrangements described in § 401(k) of the I.R.C. [26 U.S.C. § 401(k)], and governmental deferred compensation plans described in § 457 of the I.R.C. [26 U.S.C. § 457], to the extent such distributions are applied within the tax year of the distributions for books, tuition or fees at an institution of higher education attended by the person or by any of the person's dependents who have not attained the age of 26, so long as such amounts received have been included in the person's federal adjusted gross income.

b. For the purposes of this section, an institution of higher education is a school which:

1. Admits as regular students only individuals having a certificate of graduation from a high school or the recognized equivalent of such a certificate;

2. Is legally authorized in this or another state to provide a program of education beyond high school; and

3. Provides an educational program for which it awards a bachelor's or higher degree or provides a program which is acceptable for full credit toward such a degree, a program of postgraduate or postdoctoral studies or a program of training to prepare students for gainful employment in a recognized occupation.

(9) The amount of any refund of Delaware State income taxes imposed under this chapter, to the extent included in federal adjusted gross income for the tax period.

(c) Fiduciary adjustment. — There shall be added to, or subtracted from, federal adjusted gross income, as the case may be, the taxpayer's share of the fiduciary adjustment determined under § 1634 of this title.

30 Del. C. 1953, § 1106; 57 Del. Laws, c. 737, § 1; 58 Del. Laws, c. 318; 58 Del. Laws, c. 342, § 1; 58 Del. Laws, c. 551, § 1; 59 Del. Laws, c. 151, § 1; 60 Del. Laws, c. 18, § 1; 60 Del. Laws, c. 269, § 1; 60 Del. Laws, c. 270, § 1; 60 Del. Laws, c. 639, § 1; 61 Del. Laws, c. 202, § 1; 61 Del. Laws, c. 298, § 1; 62 Del. Laws, c. 353, § 2; 64 Del. Laws, c. 224, § 1; 64 Del. Laws, c. 470, § 1; 65 Del. Laws, c. 203, § 1; 67 Del. Laws, c. 160, § 2; 67 Del. Laws, c. 263, §§ 3, 4; 67 Del. Laws, c. 399, §§ 1, 2; 67 Del. Laws, c. 408, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 495, § 1; 71 Del. Laws, c. 131, § 1; 71 Del. Laws, c. 352, §§ 1, 2; 72 Del. Laws, 1st Sp. Sess., c. 243, § 1; 72 Del. Laws, 1st Sp. Sess., c. 246, § 1; 74 Del. Laws, c. 138, § 1; 78 Del. Laws, c. 179, §§ 320-322.;



§ 1107. Deductions

The deduction of a resident individual shall be the standard deduction, unless the individual elects to itemize deductions as provided in § 1109 of this title.

30 Del. C. 1953, § 1107; 57 Del. Laws, c. 737, § 1; 58 Del. Laws, c. 342, § 2; 66 Del. Laws, c. 86, § 3; 70 Del. Laws, c. 186, § 1.;



§ 1108. Standard deduction

(a) Except as otherwise provided in subsections (b) and (c) of this section:

(1) For taxable periods ending before January 1, 1999, the standard deduction of a resident individual shall be $1,300, and the standard deduction of resident spouses shall be $1,600 if they file a joint return and $800 each if they file separate returns;

(2) For taxable periods beginning after December 31, 1998, and before January 1, 2000, the standard deduction of a resident individual shall be $3,250, and the standard deduction of resident spouses shall be $4,000 if they file a joint return and $2,000 each if they file separate returns; and

(3) For taxable periods beginning after December 31, 1999, the standard deduction of a resident individual shall be $3,250, and the standard deduction of resident spouses shall be $6,500 if they file a joint return and $3,250 each if they file separate returns.

(b) The sum of $2,500 shall be added to the standard deduction determined under subsection (a) of this section in each of the following circumstances:

(1) For the taxpayer who has attained the age of 65 before the close of the taxable year;

(2) For the spouse of the taxpayer if a joint return is not made by the taxpayer and the spouse, if the spouse has attained the age of 65 before the close of such taxable year and, for the calendar year in which the taxable year of the taxpayer begins, has no gross income and is not the dependent of another taxpayer;

(3) For the taxpayer who is blind at the close of the taxable year; and

(4) For the spouse of the taxpayer if a separate return is made by the taxpayer, and if the spouse is blind and, for the calendar year in which the taxable year of the taxpayer begins, has no gross income and is not the dependent of another taxpayer. For purposes of this paragraph, the determination of whether the spouse is blind shall be made as of the close of the taxable year of the taxpayer, except that if the spouse dies during such taxable year such determination shall be made as of the time of such death.

(c) For purposes of this section, an individual is blind only if the individual's central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if the individual's visual acuity is greater than 20/200 but is accompanied by a limitation in the field of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees.

30 Del. C. 1953, § 1108; 57 Del. Laws, c. 737, § 1; 66 Del. Laws, c. 93, § 1; 66 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 347, §§ 3, 4; 72 Del. Laws, 1st Sp. Sess., c. 241, §§ 1-3.;



§ 1109. Itemized deductions

(a) General. — In determining taxable income under this chapter, in lieu of the standard deduction provided by § 1108 of this title, a resident individual may elect to deduct the sum of the itemized deductions claimed on the federal income tax return as shall be permitted under the laws of the United States as the same are or shall become effective for any taxable year in determining the federal taxable income, or, if the person does not itemize deductions or elects the credit for foreign taxes paid on the federal return, the person may deduct the sum of the itemized deductions to which the person would have been entitled had the person itemized the deductions (including the deduction for foreign taxes paid) on the federal return:

(1) Reduced by:

a. The amount thereof representing income taxes imposed by this State;

b. The amount of any income tax imposed on the person for the taxable year by another state of the United States or a political subdivision thereof or the District of Columbia on income derived from sources therein if the person elected to take such amount as a credit in accordance with § 1111(a) of this title; and

(2) Increased by:

a. An amount equal to the excess of the state employee automobile mileage reimbursement allowance over the standard mileage rate allowed as a charitable deduction for federal income tax purposes for unreimbursed automobile transportation expense incurred by an individual while serving as a volunteer for a charitable organization as defined in § 170(c), Internal Revenue Code [26 U.S.C. § 170(c)];

b. In the case of a self-employed individual, the amount paid during the taxable year for insurance which constitutes medical care for the taxpayer, the taxpayer's spouse and dependents, less the amount allowed the taxpayer as a deduction pursuant to § 162(l)(26 U.S.C. § 162(l)) or successor provision of the Internal Revenue Code. For purposes of this subparagraph, "self-employed taxpayer" shall mean a resident individual whose gross income is more than one-half derived from a trade, business or profession and not derived as an employee. Income in the nature of interest, dividends or other investment income shall not constitute self-employment income. No self-employed taxpayer whose total cost of insurance for health care for the taxpayer, spouse and dependents exceeds the gross income from the trade, business or profession shall be entitled to the deduction under this subparagraph; and

c. An amount equal to 12 percent of itemized deductions determined under this section without regard to this paragraph.

(b) Spouses. — Spouses, both of whom are required to file returns under this chapter, shall be allowed to itemize their deductions only if both elect to do so.

(c) For purposes of subsection (a) of this section, the amount of itemized deductions representing income taxes imposed by: (i) this State, or (ii) another state of the United States or a political subdivision thereof or the District of Columbia on income derived from sources therein if a resident elected to take such amount as a credit in accordance with § 1111(a) of this title shall be deemed to equal the amount of such taxes reduced by the amount of such taxes multiplied by the percentage determined under § 68(a) of the Internal Revenue Code [26 U.S.C. § 68(a)] or successor provision thereof.

30 Del. C. 1953, § 1109; 57 Del. Laws, c. 737, § 1; 59 Del. Laws, c. 19, § 1; 63 Del. Laws, c. 122, § 2; 64 Del. Laws, c. 410, § 1; 65 Del. Laws, c. 403, § 1; 65 Del. Laws, c. 461, § 1; 66 Del. Laws, c. 86, § 4; 70 Del. Laws, c. 117, § 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 483, § 1; 71 Del. Laws, c. 347, § 9.;



§ 1110. Personal exemptions and credits

(a) For tax years ending before January 1, 1996, a resident shall be allowed an exemption of $1,250 for each exemption to which that resident is entitled for the taxable year for federal income tax purposes. Resident persons age 60 or over shall be allowed one additional personal exemption.

(b) For tax years beginning after December 31, 1995, resident individuals shall be allowed a personal credit against the individual's tax otherwise due under this chapter in the amount of:

(1) $110 for each personal exemption to which such individual is entitled for the taxable year for federal income tax purposes; plus

(2) An additional $110 in the case of each resident person age 60 or over.

(c) In no event shall the credit allowed under subsection (b) of this section exceed the tax otherwise due under this chapter.

30 Del. C. 1953, § 1110; 57 Del. Laws, c. 737, § 1; 64 Del. Laws, c. 330, § 1; 65 Del. Laws, c. 147, § 1; 66 Del. Laws, c. 95, § 3; 66 Del. Laws, c. 362, § 1; 70 Del. Laws, c. 116, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, 1st Sp. Sess., c. 247, § 2.;



§ 1111. Credit for income tax paid to another state

(a) Allowance of credit. — A resident individual shall be allowed a credit against the tax otherwise due under this chapter for the amount of any income tax imposed for the taxable year by another state of the United States, or the District of Columbia, on income derived from sources therein which is also subject to tax under this chapter.

(b) Limitation on credit. — The credit allowable under this section, with respect to the income tax imposed upon the taxpayer for the taxable year by each other taxing jurisdiction, shall not exceed the amount computed by multiplying the tax otherwise due under this chapter by a fraction, the numerator of which is the amount of the taxpayer's taxable income derived from sources in the other taxing jurisdiction (applying the rules of § 1122 of this title) and the denominator of which is the entire taxable income.

30 Del. C. 1953, § 1111; 57 Del. Laws, c. 737, § 1; 59 Del. Laws, c. 64, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1112. Historic rehabilitation

A resident individual shall be allowed a credit against such individual's tax otherwise due under this chapter in accordance with the provisions of the Historic Preservation Tax Credit Act (Chapter 18 of this title), which credits shall be against any taxes imposed under this chapter; provided however, that all claimed credits are accompanied by a Certificate of Completion issued by the Delaware State Historic Preservation Office certifying that such credits have been earned in compliance with that act.

73 Del. Laws, c. 6, § 6.;



§ 1113. Credit for active members of volunteer firefighting, ambulance and rescue service companies and their auxiliaries

A resident individual who is an active member (as defined by the rules and bylaws of the company) during the tax year of a Delaware volunteer fire, ambulance or rescue service company or its auxiliary shall be allowed a nonrefundable credit against the tax imposed by Chapter 11 of this title in the amount of $400. The Secretary may prescribe such rules and regulations as the Secretary deems necessary to carry out the purpose of this statute.

62 Del. Laws, c. 353, § 1; 64 Del. Laws, c. 406, § 1; 65 Del. Laws, c. 397, §§ 1, 2; 65 Del. Laws, c. 518, §§ 1, 2; 69 Del. Laws, c. 388, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, 1st Sp. Sess., c. 244, § 1; 74 Del. Laws, c. 338, § 1; 75 Del. Laws, c. 79, § 1.;



§ 1114. Child care and dependent care expense credit

(a) A resident individual shall be entitled to a credit against that individual's tax otherwise due under this chapter in the amount of 50 percent of the child and dependent care expense credit allowable for federal income tax purposes for the same tax year. In no event shall the allowable credit under this subsection exceed the tax otherwise due under this chapter.

(b) In the case of spouses who file a joint federal return but who elect to determine their Delaware taxes separately, the credit allowed pursuant to this subsection may only be applied against the tax imposed on the spouse with the lower taxable income, computed without regard to such credit, and shall not exceed such tax.

65 Del. Laws, c. 202, § 1; 66 Del. Laws, c. 411, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1115. Subchapter S — Business tax credits

Repealed by 72 Del. Laws, c. 467, § 7, effective July 18, 2000.;



§ 1116. Delaware investment credit

A resident and nonresident individual shall be allowed a credit against that individual's tax otherwise due under this chapter in an amount equal to 15% of the individual's investment that is qualified under subchapter VIII of Chapter 50 of Title 29 ("The Delaware Investment Tax Credit Program") and certified as such by the Director of the Delaware Economic Development Office to the Director of Revenue. Notwithstanding § 329 of this title to the contrary, determinations by the Delaware Economic Development Authority as to the qualification of any investment under the Delaware Investment Tax Credit Program shall not be appealable to the Tax Appeal Board. In no event shall the credit allowable under this section exceed the tax otherwise due under this chapter. Unused credits under this section may be carried forward 4 years from the tax year in which they are certified under the Delaware Investment Tax Credit Program.

68 Del. Laws, c. 203, § 1; 69 Del. Laws, c. 458, § 1.;



§ 1117. Earned income tax credit

(a) An individual who is a resident of this State shall be entitled to a nonrefundable credit against the individual's tax otherwise due under this chapter in the amount of 20% of the corresponding federal earned income credit allowed pursuant to § 32 or successor provision of the Internal Revenue Code [26 U.S.C. § 32].

(b) In the case of spouses who file a joint federal return but who elect to determine their Delaware taxes separately, the credit allowed under subsection (a) of this section may only be used by the spouse with the greater tax otherwise due, computed without regard to this credit.

(c) In no event shall the credit allowed under subsection (a) of this section exceed the tax otherwise due under this chapter.

75 Del. Laws, c. 221, § 1.;






Subchapter III Nonresident Individuals

§ 1121. Imposition of tax upon nonresidents

A tax is hereby imposed for each taxable year on the taxable income of every nonresident individual of this State equal to the tax determined under § 1102 of this title as if such individual were a resident, reduced by the credit allowed under § 1110(b) of this title, and the difference, multiplied by a fraction, the numerator of which is such individual's modified Delaware source income and the denominator of which is such individual's Delaware adjusted gross income.

30 Del. C. 1953, § 1121; 57 Del. Laws, c. 737, § 1; 68 Del. Laws, c. 82, § 2; 70 Del. Laws, c. 297, § 1.;



§ 1122. Modified Delaware source income

The modified Delaware source income of a nonresident individual means that part of such individual's federal adjusted gross income and modifications provided for under § 1106 of this title derived from sources within this State determined under § 1124 of this title.

30 Del. C. 1953, § 1122; 57 Del. Laws, c. 737, § 1; 68 Del. Laws, c. 82, § 3.;



§ 1123. Delaware adjusted gross income

The Delaware adjusted gross income of an individual means such individual's federal adjusted gross income with the modifications provided for under § 1106 of this title.

30 Del. C. 1953, § 1123; 57 Del. Laws, c. 737, § 1; 66 Del. Laws, c. 86, § 5; 66 Del. Laws, c. 93, § 2; 68 Del. Laws, c. 82, § 4.;



§ 1124. Income derived from sources in Delaware

(a) General. — That part of a nonresident individual's federal adjusted gross income derived from sources within this State shall be the sum of the following:

(1) The amount of items of income, gain, loss and deduction entering into the federal adjusted gross income which is derived from sources in this State, including:

a. The individual's distributive share of partnership income and deductions determined under § 1623 of this title,

b. The individual's share of estate or trust income and deductions determined under § 1640 of this title, and

c. The individual's distributive share of the income and deductions of an S corporation; and

(2) The portion of the modifications described in § 1106(a)-(c) of this title which relate to income derived from sources in this State, including any modifications attributable to the individual as a partner or as a shareholder of an S corporation.

(b) Income and deductions having source within this State. — Items of income, gain, loss and deduction derived from, or connected with, sources within this State are those items attributable to:

(1) Compensation, other than pensions, as an employee in the conduct of the business of an employer, for personal services:

a. Rendered in this State, or

b. Attributable to employment in this State and not required to be performed elsewhere;

(2) The ownership or disposition of any interest in real or tangible personal property in this State (including that percentage of ordinary and capital gain dividends received from a real estate investment trust, as defined in § 856 of the Internal Revenue Code (26 U.S.C § 856), that is attributable to rents from real property located in Delaware or gain from the disposition of real property located in Delaware);

(3) A business, trade, commerce, profession or vocation carried on in this State; or

(4) Winnings from pari-mutuel wagering derived from the conduct of pari-mutuel activities within this State.

(c) Intangibles. — Income from intangible personal property, including annuities, dividends, interest and gains from the disposition of intangible personal property, shall constitute income derived from sources within this State only to the extent that such income is from property employed by the taxpayer in a business, trade, commerce, profession or vocation carried on in this State.

For purposes of this subsection, intangible assets of the taxpayer which are treated as held for investment for federal income tax purposes (or would be so treated if such assets were held by an individual) shall not be considered as property employed by the taxpayer in a business, trade, commerce, profession or vocation carried on in this State. Notwithstanding the foregoing and for purposes of this subsection, assets whose acquisition, management and disposition constitute integral parts of the taxpayer's regular trade or business operations (other than the operations of a taxpayer whose trade or business is that of investing) shall not be considered held for investment.

(d) Deduction for losses. — Deductions for capital losses, net capital gains and net operating losses shall be based solely on income, gains, losses and deductions derived from, or connected with, sources in this State, but otherwise shall be determined in the same manner as the corresponding federal deductions.

(e) Nonresident shareholders of S corporation. — For purposes of subsection (a) of this section, in the case of a nonresident individual who is a shareholder of an S corporation, the rules provided in subsections (a) and (c) of § 1145 [repealed] of this title shall apply in the same manner as if such S corporation were a partnership and such nonresident individual were a nonresident partner.

(f) Apportionment and allocation. — If a business, trade, commerce, profession or vocation is carried on partly within this State and partly without this State, the items of income and deduction derived from, or connected with, sources within this State shall be determined by apportionment and allocation under rules prescribed by the Director of the Division of Revenue.

(g) Service in armed forces. — Compensation paid by the United States for service in the armed forces of the United States performed by a nonresident shall not constitute income derived from sources within this State.

30 Del. C. 1953, § 1124; 57 Del. Laws, c. 737, § 1; 59 Del. Laws, c. 19, § 2; 65 Del. Laws, c. 461, § 2; 68 Del. Laws, c. 82, § 5; 68 Del. Laws, c. 423, §§ 2-4; 69 Del. Laws, c. 188, §§ 5, 8; 70 Del. Laws, c. 142, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 467, § 3.;



§ 1125. Individual who is Delaware resident for part of year; computation of tax

An individual who is a resident of this State for only part of a taxable year shall have the election to either:

(1) Report and compute the tax as payable by such individual under this chapter as if the individual were a resident for the entire taxable year and be allowed the applicable credit as provided in § 1111 of this title; or

(2) Report and compute the tax as if the individual were a nonresident of this State for the entire year, except, however, that for purposes of such computation: (i) Such individual's modified Delaware source income (as otherwise determined under § 1122 of this title) for that period during which such individual was a resident of this State shall include all items of income, gain, loss and deduction whether or not derived from, or connected with, sources within this State; and (ii) the credit provided by § 1111 of this title shall be allowed; provided that, however, for purposes of computing such credit, the amount of income taxes paid to another state shall be deemed to be limited by an amount which bears the same ratio to the total income taxes actually paid by such individual to such other state for such taxable year as the amount of Delaware adjusted gross income derived from sources within such other state (applying the rules of § 1124 of this title) while such individual was a resident of this State bears to the total Delaware adjusted gross income derived from sources within such other state (applying the rules of § 1124 of this title) for such taxable year.

68 Del. Laws, c. 82, § 6; 70 Del. Laws, c. 186, § 1.;



§ 1126. Withholding of income tax on sale or exchange of real estate by nonresident individuals

(a) Definitions. —

(1) "Director" means the Director of the Division of Revenue or the Secretary of Finance of the State.

(2) "Nonresident individual" means, for purposes of this Section, an individual who is not a resident individual of this State for the individual's entire tax year.

(3) "Recorder" means the official with the duty to record deeds and similar instruments.

(b) Estimated tax return; alternative forms. — Every nonresident individual who sells or exchanges Delaware real estate shall file with the Recorder:

(1) A "Declaration of Estimated Income Tax" for the quarter in which the sale or exchange is settled, applying the highest marginal rate under § 1102 of this title to an estimate of the gain recognized on the sale or exchange, or

(2) An alternative form prepared by the Director to calculate income tax at the highest marginal rate under § 1102 of this title, applied to the difference between the total amount realized by the transferor and the net balance due at the time of settlement of all recorded liens encumbering the real estate, or

(3) An alternative form prepared by the Director to declare under penalties of perjury:

a. That the sale or exchange of real estate is exempt from recognition of capital gain with respect to the tax year of the sale or exchange, or

b. That all or a part of the gain realized that may be excluded from income with respect to the tax year of the sale or exchange,

with a statement of the facts and a citation to the provision or provisions of the Internal Revenue Code (Title 26, U.S.C.) relied upon for such exemption or exclusion.

(c) Due date of estimated tax return, payment. — The return or form provided for in subsection (b) of this section, and the estimated tax reported due, shall be remitted with the deed to the Recorder before the deed shall be recorded.

(d) Payment credited to transferor. — The estimated tax remitted under subsection (c) of this section shall be deemed to have been paid to the Director on behalf of the nonresident transferor and the nonresident transferor shall be credited for purposes of §§ 1169 and 1170 of this title as a payment made on the date remitted to the Recorder.

(e) Persons or entities not liable for payments. — Neither the transferee, title insurance producer, title insurer, settlement agent, closing attorney, lending institution, nor the real estate agent or broker in a transaction subject to this section shall be liable for any amounts required to be collected and paid over to the Recorder or Director under this section.

(f) Tax not imposed; lawful collection of taxes not prohibited. — This section does not:

(1) Impose any tax on a transferor or affect any liability of the transferor for any tax; or

(2) Prohibit the Director from collecting any taxes due from a transferor in any other manner authorized by law.

77 Del. Laws, c. 291, § 1.;



§ 1127. Deduction for federal income taxes

Repealed by 66 Del. Laws, c. 86, § 7, effective Dec. 31, 1987.;






Subchapter IV Estates, Trusts and Beneficiaries

§ 1131. -1142. Imposition of tax; Computation and payment; Tax not applicable; Fiduciary adjustment; Resident and nonresident estate defined; Resident and nonresident trust defined; Taxable income of resident estate or trust; Nonresident beneficiary deduction for resident estates or trusts; Credit for income tax of another state; Accumulation distribution credit for resident beneficiary of trust; Taxable income of a nonresident estate or trust; Share of a nonresident estate, trust or its beneficiaries in income from sources within this State

Repealed by 72 Del. Laws, c. 467, § 7, effective July 18, 2000.;






Subchapter V Partners and Partnerships

§ 1143. -1145. Partnership entity not taxable; Character of items; Special rules for nonresident partners

Repealed by 72 Del. Laws, c. 467, § 7, effective July 18, 2000.;






Subchapter VI Accounting Periods and Methods of Accounting

§ 1146. -1148. Taxable year; Method of accounting; Adjustments

Repealed by 72 Del. Laws, c. 467, § 7, effective July 18, 2000.;



§ 1149. Basis of adjustments

Repealed by 71 Del. Laws, c. 217, § 2.;






Subchapter VII Withholding of Tax

§ 1151. Employer to withhold tax from wages or other remuneration

(a) General. — Every employer maintaining an office, or transacting business, within this State and making payment of any wages or other remuneration taxable under this chapter to a resident or nonresident individual whose wages or other remuneration are subject to withholding under the Internal Revenue Code shall deduct and withhold from such wages for each payroll period a tax computed in such manner as to result, insofar as practicable, in withholding from the employee's wages during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due from the employee under this chapter with respect to the amount of such wages included in the taxable income during the calendar year. The method of determining the amount to be withheld shall be prescribed by rules or forms of the State Tax Department. The State Tax Department is authorized to promulgate withholding tables for this purpose.

(b) Withholding exemptions. — For purposes of this section, an employee shall be entitled to the same number of withholding exemptions as the number of withholding exemptions to which the employee is entitled for federal income tax withholding purposes. An employer may rely upon the number of federal withholding exemptions claimed by the employee.

(c) Withholding agreements. — The State Tax Commissioner may enter into agreements with the tax departments of other states (which require income tax to be withheld from the payment of wages or other remuneration and salaries) so as to govern the amounts to be withheld from the wages and salaries of residents of such states under this chapter. Such agreements may provide for recognition of anticipated tax credits in determining the amounts to be withheld and, under rules prescribed by the State Tax Commissioner, may relieve employers in this State from withholding income tax on wages or other remuneration and salaries paid to nonresident employees. The agreements authorized by this subsection are subject to the condition that the tax department of such other states grant similar treatment to residents of this State.

30 Del. C. 1953, § 1151; 57 Del. Laws, c. 737, § 1; 58 Del. Laws, c. 257, §§ 3, 4; 61 Del. Laws, c. 136, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1152. Information statement for employee

Every employer required to deduct and withhold tax under this chapter from the wages or other remuneration of an employee shall furnish to each such employee, in respect to the wages or other remuneration paid by such employer to such employee during the calendar year, on or before January 31 of the succeeding year, or, if such employee's employment is terminated before the close of such calendar year, within 30 days from the date on which the last payment of wages or other remuneration is made, a written statement, as prescribed by the Director of the Division of Revenue, showing:

(1) The amount of wages or other remuneration paid by the employer to the employee;

(2) The amount deducted and withheld as tax;

(3) All information required by the Internal Revenue Service regarding the employee's eligibility for the federal earned income tax credit; and

(4) Such other information as the Director of the Division of Revenue shall prescribe.

30 Del. C. 1953, § 1152; 57 Del. Laws, c. 737, § 1; 58 Del. Laws, c. 257, § 5; 69 Del. Laws, c. 443, § 2.;



§ 1153. Credit for tax withheld

Wages upon which tax is required to be withheld shall be taxable under this chapter as if no withholding were required, but any amount of tax actually deducted and withheld under this chapter in any calendar year shall be deemed to have been paid to the State Tax Department on behalf of the person from whom withheld and such person shall be credited with having paid that amount of tax for the taxable year beginning in such calendar year.

30 Del. C. 1953, § 1153; 57 Del. Laws, c. 737, § 1.;



§ 1154. Employer's return and payment of tax withheld

(a) Every employer required to deduct and withhold tax under this chapter shall file a withholding return as prescribed by the Division of Revenue and pay over such tax to the Division of Revenue, or to a depository designated by the Division of Revenue, at a frequency to be determined as follows:

(1) An employer whose aggregate amount of taxes required by this subchapter to be deducted and withheld during the lookback period did not exceed $3600 shall be a quarterly filer;

(2) An employer whose aggregate amount of taxes required by this subchapter to be deducted and withheld during the lookback period exceeded $3600 but did not exceed $20,000 or which had no employees within Delaware during the lookback period shall be a monthly filer; and

(3) An employer whose aggregate amount of taxes required by this subchapter to be deducted and withheld during the lookback period exceeded $20,000 shall be an 8th-monthly filer.

(b) A quarterly filer shall file a return and pay over taxes required to be deducted and withheld under this chapter not later than the last day of the month following the close of each calendar quarter.

(c) A monthly filer shall, for each month, file a return and pay over taxes required to be deducted and withheld during such month on or before the fifteenth day of the month following the end of such month.

(d) An eighth-monthly filer shall file a return and pay over taxes required to be deducted and withheld under this chapter not later than 3 working days following the end of any deposit or return period during which an employer made any payment subject to a requirement to withhold tax under this chapter. For purposes of this subsection, each month shall be divided into 8 deposit or return periods. These deposit or return periods end on the third, seventh, eleventh, fifteenth, nineteenth, twenty-second, twenty-fifth and last day of every month.

(e) For purposes of this subchapter, the term "lookback period" shall refer to the 12-month period between July 1 and June 30 immediately preceding the calendar year for which the filing frequency is determined by reference to the lookback period.

(f) Any employer required under the provisions of § 6302 (or successor provision) of the Internal Revenue Code [26 U.S.C. § 6302] to deposit federal employment taxes by electronic funds transfer shall be required to deposit taxes withheld under this subchapter by electronic funds transfer, except that, for purposes of this subsection, 1 year shall be added to the "applicable effective date" on which deposit by electronic funds transfer is required of a particular employer under regulations promulgated pursuant to the provisions of § 6302 (or successor provision) of the Internal Revenue Code [26 U.S.C. § 6302]. The Director of Revenue shall prescribe such regulations as may be necessary for the development and implementation of an electronic funds transfer system which is required to be used for the collection of taxes withheld under this chapter. Such system shall be designed in such manner as may be necessary to ensure that such taxes will be credited to an account maintained by the State Treasurer on the date on which the return and taxes would otherwise have been required to be filed under this subchapter.

(g) Any employer that demonstrates it filed and paid over withholding taxes under this chapter on or before the date on which it was required to deposit federal employment taxes shall be deemed to have established reasonable cause for late filing and payment of withheld taxes for purposes of Chapter 5 of this title.

(h) Information returns. — Any person (1) required to withhold, account for, and pay over taxes under this chapter for which federal information return form W-2 is required, (2) making any payment of salary, fee, commission or other compensation for services to any Delaware resident individual or to any individual nonresident for work done or services performed or rendered within Delaware for which federal information returns form 1099 MISC or successor form is required, or (3) otherwise withholding Delaware taxes from payment of any wage, pension, distribution or other remuneration shall also file with the Division of Revenue information returns with respect to each such individual to whom such federal forms are required to be issued. If a person is required to make and return such information reports to the Internal Revenue Service on magnetic media under Internal Revenue Code § 6011 [26 U.S.C. § 6011] and regulations thereunder or successor provision, then the information returns required to be made under this section shall, unless excepted by the Director, also be made on magnetic media. Returns required to be filed on magnet media under this section shall be filed with the Division of Revenue on or before March 1 of the year following the tax year to be reported. All other returns required to be filed under this section shall be filed with the Division of Revenue on or before the date on which such returns are required to be filed with the Internal Revenue Service.

30 Del. C. 1953, § 1154; 57 Del. Laws, c. 737, § 1; 58 Del. Laws, c. 56, § 1; 60 Del. Laws, c. 17, § 1; 60 Del. Laws, c. 276, §§ 1, 2; 62 Del. Laws, c. 56, § 2; 64 Del. Laws, c. 6, §§ 1-3; 65 Del. Laws, c. 402, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 371, §§ 1, 2; 73 Del. Laws, c. 131, § 2.;



§ 1155. Employer's liability for withheld taxes

Every employer required to deduct and withhold tax under this chapter is made liable for such tax. For purposes of assessment and collection, any amount required to be withheld and paid over to the State Tax Department, and any additions to tax, penalties and interest with respect thereto, shall be considered the tax of the employer. Any amount of tax actually deducted and withheld under this chapter shall be held to be a special fund in trust for the State Tax Department. No employee shall have any right of action against an employer in respect to any money deducted and withheld from wages and paid over to the State Tax Commissioner in compliance, or in intended compliance, with this chapter.

30 Del. C. 1953, § 1155; 57 Del. Laws, c. 737, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1156. Employer's failure to withhold

If an employer fails to deduct and withhold tax as required, and thereafter the tax against which such tax may be credited is paid, the tax so required to be deducted and withheld shall not be collected from the employer, but the employer shall not be relieved from liability for any additions to tax, penalties or interest otherwise applicable in respect to such failure to deduct and withhold.

30 Del. C. 1953, § 1156; 57 Del. Laws, c. 737, § 1.;

§ 1156A Employer to report new hires.

(a) Every employer required to deduct and withhold tax under this chapter shall, within 20 days after the date the employer hires the employee, notify the State Directory of New Hires established pursuant to § 2208 of Title 13 of the hiring of the employee; provided, however, that:

(1) An employer that transmits reports magnetically or electronically shall so notify the State Directory by 2 monthly transmissions (if necessary) not less than 12 days nor more than 16 days apart; and

(2) An employer that has employees in this State and at least 1 other State and that transmits reports magnetically or electronically may comply with the requirements of this subsection by designating either this State or another state in which the employer has employees, as the state to which the employer will transmit the report required under this section, providing written notification to the Secretary of the federal Department of Health and Human Services of such designation and transmitting the report to such state.

(b) Such report shall include the name, address and social security number of the newly hired employee, the date services for remuneration were first performed by the employee, and the name and address of, and identifying number assigned under § 6109 of the Internal Revenue Code of 1986 (26 U.S.C. § 6109) to, the employer.

(c) Each report shall be made on a W-4 form or, at the option of the employer, an equivalent form, and may be transmitted to the State Directory of New Hires by first-class mail, magnetically, or electronically.

(d) An employer who fails or refuses to report the hiring of a new employee as required by this section shall be punished by a fine of $25 for each such failure or refusal. An employer or employee who conspires not to report the hiring of an employee as required by this section, or to supply a false or incomplete report as required by this section, shall be punished by a fine of $500 for each offense. A fine under this section may not be suspended. If the employer is a corporation, criminal liability shall be established pursuant to §§ 281-284 of Title 11. Family Court shall have jurisdiction over violations of this section.

(e) For purposes of this section, the following terms shall have the following meanings:

(1) "Business day" means a day on which state offices are open for regular business.

(2) "Employee" means an individual who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986 (26 U.S.C. § 3401 et seq.), and does not include an employee of a federal or state agency performing intelligence or counterintelligence functions, if the head of such agency has determined that reporting pursuant to the federal law with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(3) "Employer" has the meaning given such term in § 3401(d) of the Internal Revenue Code of 1986 (26 U.S.C. § 3401(d)), and includes any entity and any labor organization. The term "labor organization" has the meaning given such term in § 2(5) of the National Labor Relations Act (29 U.S.C. § 152(5)), and includes any entity (also known as a "hiring hall") which is used by the organization and an employer to carry out requirements described in § 8(f)(3) (29 U.S.C. § 158(f)(3)) of such act of an agreement between the organization and the employer.

(4) "Newly hired employee" means an employee who has not previously been employed by the employer, or who was previously employed by the employer but has been separated from such prior employment for at least 60 consecutive days.

71 Del. Laws, c. 216, § 7; 78 Del. Laws, c. 311, § 2; 79 Del. Laws, c. 114, § 1.;



§ 1156A. Employer to report new hires

(a) Every employer required to deduct and withhold tax under this chapter shall, within 20 days after the date the employer hires the employee, notify the State Directory of New Hires established pursuant to § 2208 of Title 13 of the hiring of the employee; provided, however, that:

(1) An employer that transmits reports magnetically or electronically shall so notify the State Directory by 2 monthly transmissions (if necessary) not less than 12 days nor more than 16 days apart; and

(2) An employer that has employees in this State and at least 1 other State and that transmits reports magnetically or electronically may comply with the requirements of this subsection by designating either this State or another state in which the employer has employees, as the state to which the employer will transmit the report required under this section, providing written notification to the Secretary of the federal Department of Health and Human Services of such designation and transmitting the report to such state.

(b) Such report shall include the name, address and social security number of the newly hired employee, the date services for remuneration were first performed by the employee, and the name and address of, and identifying number assigned under § 6109 of the Internal Revenue Code of 1986 (26 U.S.C. § 6109) to, the employer.

(c) Each report shall be made on a W-4 form or, at the option of the employer, an equivalent form, and may be transmitted to the State Directory of New Hires by first-class mail, magnetically, or electronically.

(d) An employer who fails or refuses to report the hiring of a new employee as required by this section shall be punished by a fine of $25 for each such failure or refusal. An employer or employee who conspires not to report the hiring of an employee as required by this section, or to supply a false or incomplete report as required by this section, shall be punished by a fine of $500 for each offense. A fine under this section may not be suspended. If the employer is a corporation, criminal liability shall be established pursuant to §§ 281-284 of Title 11. Family Court shall have jurisdiction over violations of this section.

(e) For purposes of this section, the following terms shall have the following meanings:

(1) "Business day" means a day on which state offices are open for regular business.

(2) "Employee" means an individual who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986 (26 U.S.C. § 3401 et seq.), and does not include an employee of a federal or state agency performing intelligence or counterintelligence functions, if the head of such agency has determined that reporting pursuant to the federal law with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(3) "Employer" has the meaning given such term in § 3401(d) of the Internal Revenue Code of 1986 (26 U.S.C. § 3401(d)), and includes any entity and any labor organization. The term "labor organization" has the meaning given such term in § 2(5) of the National Labor Relations Act (29 U.S.C. § 152(5)), and includes any entity (also known as a "hiring hall") which is used by the organization and an employer to carry out requirements described in § 8(f)(3) (29 U.S.C. § 158(f)(3)) of such act of an agreement between the organization and the employer.

(4) "Newly hired employee" means an employee who has not previously been employed by the employer, or who was previously employed by the employer but has been separated from such prior employment for at least 60 consecutive days.

71 Del. Laws, c. 216, § 7; 78 Del. Laws, c. 311, § 2; 79 Del. Laws, c. 114, § 1.;



§ 1157. U.S. Olympics account

Repealed by 73 Del. Laws, c. 179, § 6, effective July 12, 2001. For present law, see § 1184 of this title.;



§ 1158. Payment of tax on behalf of nonresident shareholders by S corporation

(a) Every corporation that is an S corporation for federal income tax purposes for any taxable year beginning on or after January 1, 1992, in which it has any shareholder who is a nonresident individual, shall pay, at the times and in the percentages set forth in § 1905 of this title, on behalf of each such nonresident, tax in an amount equal to the highest rate of tax set forth in § 1102(a) of this title multiplied by such nonresident's distributive share of the income of such corporation determined in accordance with § 1124 of this title.

(b) Any payment of tax under subsection (a) of this section by a corporation shall be considered to have been distributed or advanced by such corporation to the nonresident individual on whose behalf such tax was paid on the date such payment was made by such corporation. Such nonresident shall be credited for purposes of §§ 1169 and 1170 of this title with having made a declaration and payment of estimated tax on the date such payment under subsection (a) of this section was made by such corporation, but such deemed payment of estimated tax shall be taken into account for the taxable year of such nonresident in which such nonresident is required to include in taxable income the distributive share of the income of such corporation for which such payment under subsection (a) of this section was made.

(c) If an S corporation fails to pay any tax required to be paid by such corporation under subsection (a) of this section, such corporation shall be liable for any penalties, interest and additions to tax applicable to such failure in the same manner as if such tax were required to be paid by the corporation on its own behalf. Notwithstanding any other provision of this title, a nonresident individual who is a shareholder of an S corporation shall not be liable for any penalties, interest or additions to tax as a result of such nonresident's failure to make any payment of estimated tax otherwise required by § 1170 of this title with respect to such nonresident's distributive share of such corporation's income.

(d) Any payment of tax made by a corporation under § 1905 of this title with respect to any taxable year of such corporation ending on or before March 31, 1993, for which any payment is required to be made by such corporation under subsection (a) of this section shall be treated as a payment that was made under subsection (a) of this section for all purposes of this section, and no refund of any part of such payment shall be allowable solely on the basis that such payment was not required by § 1905 of this title.

68 Del. Laws, c. 423, § 5.;



§ 1159. , 1160. Delaware Breast Cancer Education and Early Detection Fund; Delaware Diabetes Education Fund

Repealed by 73 Del. Laws, c. 179, § 6, effective July 12, 2001. For present law, see §§ 1185 and 1187 of this title.;






Subchapter VIII Returns and Payments of Tax

§ 1161. Persons required to make returns of income

An income tax return with respect to the tax imposed by this chapter shall be made by the following:

(1) Every resident individual who

a. Is required to file a federal income tax return for the taxable year, or

b. Is a single person and has for the taxable year adjusted gross income as modified by § 1106 of this title of more than $9,378, or

c. Is a married individual who is entitled to file a joint federal income tax return for the taxable year, and whose adjusted gross income for the taxable year as modified by § 1106 of this title, when combined with the adjusted gross income of the individual's spouse, is more than $15,449.

(2) Every nonresident individual who has income from sources in this State.

(3), (4) [Repealed.]

30 Del. C. 1953, § 1161; 57 Del. Laws, c. 737, § 1; 58 Del. Laws, c. 257, § 6; 64 Del. Laws, c. 330, §§ 2, 3; 65 Del. Laws, c. 147, §§ 2, 3; 65 Del. Laws, c. 204, §§ 5, 6; 66 Del. Laws, c. 95, § 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 347, § 5; 72 Del. Laws, 1st Sp. Sess., c. 247, § 1; 72 Del. Laws, c. 467, § 7.;



§ 1162. Joint or separate returns of spouses

(a) If for any taxable year:

(1) The federal income tax liability of spouses, either both residents of this State or both nonresidents of this State, is determined on separate federal income tax returns, then their tax liabilities under this chapter for such taxable year shall be separately determined and they shall file separate returns;

(2) The federal income tax liability of spouses, either both residents of this State or both nonresidents of this State, is determined on a joint federal income tax return, then they may file either a joint return or separate returns under this chapter, whichever they elect;

(3) Neither spouse is required to file a federal income tax return and either or both are required to file a return under this chapter, then they may elect to file separate or joint returns, and, pursuant to such election, their tax liabilities under this chapter for such taxable year shall be either separately or jointly determined, as the case may be;

(4) Either spouse is a nonresident and the other a resident, then they shall file separate returns, on such forms as the State Tax Commissioner shall prescribe, and their tax liabilities under this chapter shall be separately determined, unless both elect to file a joint tax return in this State as if both were residents.

(b)(1) Whenever the federal income tax liability of a husband and wife is determined on a joint federal income tax return and they file separate Delaware income tax returns pursuant to this chapter, then the items of federal deduction shall be determined for purposes of §§ 1105 and 1109 of this title by reference to the amounts allowed on the husband and wife's joint federal return and not by reference to amounts that would have been allowed had they filed separate federal returns.

(2) In accordance with regulations issued in the sound discretion of the Director, paragraph (b)(1) of this section shall not apply to federal deductions enacted after January 1, 1998, which are intended to reduce or eliminate disparities in federal taxation between married and single persons.

30 Del. C. 1953, § 1162; 57 Del. Laws, c. 737, § 1; 66 Del. Laws, c. 377, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 347, § 6.;



§ 1163. Returns by fiduciaries

An income tax return for:

(1) Any deceased individual shall be made and filed by an executor, administrator or other person charged with the care of the decedent's property. A joint or separate final return of a decedent shall be due when it would have been due if the decedent had not died;

(2) An individual who is unable to make a return by reason of minority, or other disability, shall be made and filed by a duly authorized agent, guardian, fiduciary or other person charged with the care of the individual's person or property, other than a receiver in possession of only a part of the individual's property;

(3) An estate or trust shall be made and filed by the fiduciary thereof;

(4) Two or more fiduciaries acting jointly, may be made by any 1 of them.

30 Del. C. 1953, § 1163; 57 Del. Laws, c. 737, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1164. Notice of qualification as receiver

Repealed by 68 Del. Laws, c. 187, § 5, effective Aug. 9, 1991.;



§ 1165. Change of status as resident or nonresident during the year

If an individual changes status during the taxable year from resident to nonresident or from nonresident to resident, the individual shall file a return for that portion of the year during which the individual is a resident and the State Tax Commissioner may, by forms or instructions, require the individual to file a return for that portion of the year during which the individual is a nonresident.

30 Del. C. 1953, § 1165; 57 Del. Laws, c. 737, § 1; 70 Del. Laws, c. 186, § 1.;



§ 1166. Computation of tax as resident and nonresident

Repealed by 68 Del. Laws, c. 82, § 8, effective July 1, 1991.;



§ 1167. Minimum tax and prorating of exemptions

If an individual for any taxable year is required to file returns both as a resident and/or as a nonresident under § 1165 of this title:

(1) Personal exemptions and the standard deduction shall be prorated between the 2 returns, to reflect the proportions of the taxable year during which the individual was a resident and a nonresident; and

(2) Notwithstanding the provisions of § 1166 of this title, the total of the taxes due thereon shall not be less than would be due if the total of the taxable incomes reported on the 2 returns were includable in 1 return.

30 Del. C. 1953, § 1167; 57 Del. Laws, c. 737, § 1.;



§ 1168. Time and place for filing returns and paying tax

The income tax returns required by this chapter shall be filed on or before the thirtieth day of the fourth month following the close of the taxpayer's taxable year. A person required to make and file a return under this chapter shall, without assessment, notice or demand, pay any tax due thereon to the Department of Finance on or before the date fixed for filing such return. The Secretary of Finance shall prescribe the place for filing any return, declaration, statement or other document required pursuant to this chapter and for the payment of any tax.

30 Del. C. 1953, § 1168; 57 Del. Laws, c. 737, § 1; 58 Del. Laws, c. 358, § 1.;



§ 1169. Declarations of estimated tax

(a) Every resident and nonresident individual or trust shall make a declaration of estimated tax for the taxable year in such form as the Director of Revenue may prescribe, if the estimated tax can reasonably be expected to exceed $400. For purposes of this section, the term "trust" shall mean any trust the fair market value of whose assets at the end of the tax year next preceding the tax year for which estimated taxes are otherwise required by this section equal or exceed $1,000,000.

(b) The term "estimated tax" means the amount which the individual or trust estimates to be the individual's or trust's income tax under this chapter for the taxable year, less the amount which the individual or trust estimates to be the sum of any credits allowable for tax withheld.

(c) If they are eligible to do so for federal tax purposes, spouses may make a joint declaration of estimated tax as if they were 1 taxpayer, in which case the liability with respect to the estimated tax shall be joint and several. If a joint declaration is made but spouses determine their taxes under the chapter separately, the estimated tax for such year may be treated as the estimated tax of either spouse, or may be divided between them, as they may elect.

(d) An individual or trust may amend a declaration as prescribed by the State Tax Commissioner.

30 Del. C. 1953, § 1169; 57 Del. Laws, c. 737, § 1; 64 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 399, §§ 3-6; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 445, § 1.;



§ 1170. Filing of estimated tax returns and payment of estimated tax

(a) The declaration and payment of estimated tax shall be filed or paid, as the case may be, on or before the dates prescribed by the laws of the United States for filing declarations and payment of estimated federal income tax, except that the State Tax Commissioner may establish other dates for filing declarations and payment of estimated tax.

(b) The application of this section to taxable years of less than 12 months shall be in accordance with rules prescribed by the State Tax Commissioner.

(c) Payment of the estimated income tax, or any installment thereof, shall be considered payment on account of the income tax imposed under the provisions of this chapter for the taxable year.

30 Del. C. 1953, § 1170; 57 Del. Laws, c. 737, § 1.;



§ 1171. Income taxes of members of armed forces on death

(a) In the case of any individual who dies while in active service as a member of the armed forces of the United States, if such death occurred while serving in a combat zone (as determined under this section) or as a result of wounds, disease or injury incurred while so serving:

(1) Any tax imposed by this chapter shall not apply with respect to the taxable year in which falls the date of death, or with respect to any prior taxable year ending on or after the first day the individual so served in a combat zone after January 1, 1960; and

(2) Any tax under this chapter and under the corresponding provisions of prior revenue laws for taxable years preceding those specified in paragraph (a)(1) of this section which is unpaid at the date of death (including interest, additions to the tax and additional amounts) shall not be assessed, and if assessed the assessment shall be abated, and if collected shall be credited or refunded as an overpayment.

(b) Definitions. —

(1) Service is performed in a combat zone only if performed on or after the date designated by the President by Executive Order as the date of the commencing of combatant activities in such zone and on or before the date designated by the President by Executive Order as the date of the termination of combatant activities in such zone.

(2) The term "combat zone" means any area which the President of the United States by Executive Order designates, for purposes of this section or corresponding provisions of prior income tax laws, as an area in which armed forces of the United States are or have (after January 1, 1960) engaged in combat.

(c) In the case of any individual who dies while a member of the armed forces of the United States, if such death occurs as a result of wounds or injury which was incurred while the individual was a member of the armed forces of the United States and which was incurred outside the United States in a terroristic or military action, any tax imposed by this chapter shall not apply:

(1) With respect to the taxable year in which falls the date of death; and

(2) With respect to any prior taxable year in the period beginning with the last taxable year ending before the taxable year in which the wounds or injury were incurred.

(d) For purposes of subsection (c) of this section, the term "terroristic or military action" means any terroristic activity which a preponderance of the evidence indicates was directed against the United States or any of its allies (or threat thereof). For purposes of the preceding sentence, the term "military action" does not include training exercises. For purposes of this section, any multinational force in which the United States is participating shall be treated as an ally of the United States.

30 Del. C. 1953, § 1204; 59 Del. Laws, c. 146, § 1; 66 Del. Laws, c. 215, §§ 1-3; 68 Del. Laws, c. 187, § 8; 70 Del. Laws, c. 186, § 1.;



§ 1172. Procedures for contributions to the Delaware College Investment Plan

(a) The Secretary of Finance shall provide on the Delaware income tax return a means by which an individual claiming and entitled to a refund on such return may elect to have the amount of such refund deposited into an existing Delaware College Investment Plan account established pursuant to subchapter XII of Chapter 34 of Title 14.

(b) The Delaware College Investment Board shall assist the Secretary of Finance with the implementation and administration of this section.

77 Del. Laws, c. 242, § 1.;

Repealed by 68 Del. Laws, c. 187, § 5, effective Aug. 9, 1991.;



§ 1174. , 1175. Partnership return; Information returns

Repealed by 72 Del. Laws, c. 467, § 7, effective July 18, 2000.;



§ 1176. Report of change in federal tax liability

Repealed by 68 Del. Laws, c. 187, § 5, effective Aug. 9, 1991.;






Subchapter IX Miscellaneous

§ 1181. Procedures for contributions to the Delaware Nongame Fish and Wildlife, Habitat and Natural Areas Preservation Fund

(a) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution of any amount to the Delaware Nongame Fish and Wildlife, Nongame Habitat and Natural Areas Preservation Fund established in § 204 of Title 7.

(b) The amount so designated by an individual on the income tax return form or schedule shall be deducted from the tax refund to which such individual is entitled; or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(c) The Division of Revenue shall determine the total amount designated pursuant to this section and shall transfer such amount to the Delaware Nongame Fish and Wildlife, Nongame Habitat and Natural Areas Preservation Fund.

(d) To accomplish the purpose of the Fund, the Department of Natural Resources and Environmental Control, with the cooperation of the Division of Revenue, shall use the Fund to provide adequate educational information, including instructions which accompany state income tax return form or schedules.

73 Del. Laws, c. 179, § 1.;



§ 1182. Organ and Tissue Donor Awareness Trust Fund

(a) The Division of Revenue shall provide a space on the state individual income tax form or schedule whereby an individual may voluntarily designate a contribution of any amount desired to the Organ and Tissue Donor Awareness Trust Fund created by § 2729 of Title 16. The amount so designated by an individual on the state income tax return form or schedule shall be deducted from the tax refund to which the individual is entitled or added to the individual's payment and shall not constitute a charge against the income tax revenues due the State.

(b) All contributions to the Organ and Tissue Donor Awareness Trust Fund shall be deposited into the Fund within 20 days after receipt of such funds.

73 Del. Laws, c. 179, § 1; 75 Del. Laws, c. 431, § 1.;



§ 1183. Emergency Housing Assistance Fund

(a) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution of any amount to the Delaware Emergency Housing Assistance Fund established in § 7953 of Title 29.

(b) The amount so designated by an individual on the income tax return form or schedule shall be deducted from the tax refund to which such individual is entitled or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(c) The Division of Revenue shall determine the total amount designated pursuant to this section and shall transfer such amount to the Emergency Housing Assistance Fund.

(d) To accomplish the purpose of this program, the Department of Health and Social Services, with the cooperation of the Division of Revenue, shall use the Fund to provide adequate educational information, including instructions which accompany state income tax return form or schedules.

73 Del. Laws, c. 179, § 1.;



§ 1184. U.S. Olympics account

(a) There is hereby established, within the office of the State Treasurer, a U.S. Olympics account, for individuals who claim an overpayment of taxes to designate an amount to be deposited in such an account or individuals who have an income tax liability to designate an amount to be deposited to such an account, pursuant to subsections (b) and (c) of this section.

(b) The amount designated shall be deducted from the refund that would otherwise be payable to the individual and paid to the U.S. Olympic Committee, a congressionally chartered corporation under Public Law 95-606, 36 U.S.C. § 371 et seq. The Director of the Division of Revenue or the Director's designee shall forward the amounts designated to the office of the State Treasurer which shall deposit them to the credit of the U.S. Olympics account.

(c) An individual who has an income tax liability may, in addition to this obligation, include a donation to be deposited with the State Treasurer which shall be placed in the U.S. Olympics account.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution to the U.S. Olympic Committee.

(e) The amount so designated by the individual on the income tax return form or schedule shall be deducted from the tax refund to which such individual is entitled, or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(f) The Division of Revenue shall determine the total amount designated pursuant to this section and shall forward such amount to the U.S. Olympics account.

(g) No less than annually, the State Auditor shall draw a warrant payable to the U.S. Olympic Committee upon presentation of proper vouchers from the Division of Accounting. The amount of the warrant shall be the amount which has been designated by the contributing individuals as provided in subsections (b) and (c) of this section and verified by the Division of Revenue to be placed in the U.S. Olympics account by the State Treasurer or the State Treasurer's designee.

73 Del. Laws, c. 179, § 1.;



§ 1185. Delaware Breast Cancer Education and Early Detection Fund

(a) There is hereby established a Breast Cancer Education and Early Detection Fund for individuals who claim an overpayment of taxes to designate an amount to be deposited in such an account or individuals who have an income tax liability to designate an amount to be paid to that Fund, pursuant to subsections (b) and (c) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate a contribution to be deducted from the refund that would otherwise be payable to the individual and paid to the Breast Cancer Education and Early Detection Fund. The Division of Revenue shall forward the amounts so designated to the Delaware Breast Cancer Coalition, Inc., to be used for breast cancer education and early detection.

(c) An individual who has an income tax liability may, in addition to the obligation, include a donation to be paid to the Breast Cancer Education and Early Detection Fund. The Division of Revenue shall forward the amounts so designated to the Delaware Breast Cancer Coalition, Inc., to be used for breast cancer education and early detection.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution to the Breast Cancer Education and Early Detection Fund.

(e) The amount so designated by the individual on the income tax return form or schedule shall be deducted from the tax refund to which such individual is entitled, or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(f) From time to time, as determined by the Delaware State Clearinghouse Committee, the Delaware Breast Cancer Coalition, Inc., shall submit a detailed report to the Committee of revenues, expenditures and program measures for the fiscal period in question. Such report shall also be sufficiently descriptive in nature so as to be concise and informative. The Committee may cause the Delaware Breast Cancer Coalition, Inc., to appear before the Committee and to answer such questions as the Committee may require.

73 Del. Laws, c. 179, § 1; 74 Del. Laws, c. 243, §§ 1, 2.;



§ 1186. Delaware Children's Trust Fund

Repealed by 77 Del. Laws, c. 351, § 2, effective July 12, 2010.;



§ 1187. Delaware Diabetes Education Fund

(a) There is hereby established a Delaware Diabetes Education Fund for individuals who claim an overpayment of taxes to designate an amount to be deposited in such an account for individuals who have an income tax liability to designate an amount to be paid to that Fund, pursuant to subsections (b) and (c) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate a contribution to be deducted from the refund that would otherwise be payable to the individual and paid to the Delaware Diabetes Education Fund. The Division of Revenue shall forward the amounts so designated to the Delaware Chapter of the American Diabetes Association to be used for diabetes education in the State.

(c) An individual who has an income tax liability may, in addition to the obligation, include a donation to be paid to the Delaware Diabetes Education Fund. The Division of Revenue shall forward the amounts so designated to the Delaware Chapter of the American Diabetes Association to be used for diabetes education in the State.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution to the Delaware Diabetes Education Fund.

(e) The amount so designated by the individual on the income tax form shall be deducted from the tax refund to which such individual is entitled or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(f) From time to time, as determined by the Delaware State Clearinghouse Committee, the Delaware Chapter of the American Diabetes Association shall submit a detailed report to the members of the Committee detailing revenues, expenditures and program measures for the fiscal period in question. The Committee may cause any person employed by or associated with the Delaware Chapter of the American Diabetes Association to appear before the Committee and to answer such questions as the Committee may require.

73 Del. Laws, c. 179, § 1.;



§ 1188. Delaware Veterans' Home Fund

(a) There is hereby established a Delaware Veterans' Home Fund within the Secretary of State's office for:

(1) Individuals who claim an overpayment of taxes to designate an amount to be deposited in such an account for individuals who have an income tax liability to designate an amount to be paid to that Fund, pursuant to subsections (b) and (c) of this section; and

(2) Deposits pursuant to subsection (g) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate a contribution to be deducted from the refund that would otherwise be payable to the individual and be paid to the Delaware Veterans' Home Fund. The Division of Revenue shall forward the amount so designated to the Secretary of State, to be held in escrow to be used for the construction as defined in Application for Federal Assistance Form 424C, Land, Operations and Maintenance of a Veterans' Home in the State.

(c) An individual who has an income tax liability may, in addition to the obligation, include a donation to be paid to the Delaware Veterans' Home Fund. The Division of Revenue shall forward the amount so designated to the Secretary of State, to be held in escrow to be used for the construction as defined in Application for Federal Assistance Form 424C, Land, Operations and Maintenance of a Veterans' Home in the State.

(d) The Division of Revenue shall provide a space on the Delaware State Income Tax Return Form or schedule whereby an individual may voluntarily designate a contribution to the Delaware Veterans' Home Fund.

(e) The amount so designated by the individual on the income tax form shall be deducted from the tax refund to which such individual is entitled, or the amount so designated may be added to the individual's payment of taxes and shall not be included in the general revenue of the State.

(f) From time to time, as determined by the Delaware State Clearing House, the Secretary of State shall submit a detailed report to the members of the Committee detailing revenues, expenditures and program measures for the fiscal period in question.

(g) All other moneys, including gifts, bequests, grants or other funds from private or public sources specifically designated for the Delaware Veterans' Home Fund shall be deposited or transferred to the Delaware Veterans' Home Fund. The Delaware Veterans' Home Fund shall not lapse or revert to the General Fund.

73 Del. Laws, c. 433, § 1; 75 Del. Laws, c. 431, § 2.;



§ 1189. Delaware National Guard and Reserve Emergency Assistance Fund

(a) Any individual or married couple filing a joint tax return, who claims an overpayment of taxes on an income tax return may designate a contribution to be deducted from the refund that would otherwise be payable to the individual or married couple and be paid to the Delaware National Guard and Reserve Emergency Assistance Fund as established by Governor's Executive Order No. 35 on June 1, 2012, or any successor fund that shall be lawfully created for the purposes of alleviating financial hardship for Delaware service persons (the "Fund"). The Division of Revenue shall forward the amount so designated to the Adjutant General of the State, and the Adjutant General shall use all amounts received for the purpose of the Fund.

(b) Any individual or married couple filing a joint return, in addition to the obligation, may include a donation to be paid to the Fund. The Division of Revenue shall forward the amount so designated to the Adjutant General of the State, and the Adjutant General shall use all amounts received for the purpose of the Fund.

(c) The Division of Revenue shall provide a space on the Delaware State Income Tax Return Form or schedule whereby an individual or married couple filing a joint return may voluntarily designate a contribution to the Fund.

(d) The amount so designated by the individual or married couple filing a joint return on the income tax form shall be deducted from the tax refund to which such individual or couple is entitled, or the amount so designated may be added to the individual's or couple's payment of taxes and shall not be included in the general revenue of the State.

74 Del. Laws, c. 422, § 1; 75 Del. Laws, c. 431, § 3; 78 Del. Laws, c. 299, § 1.;



§ 1190. Delaware Juvenile Diabetes Fund

(a) There is hereby established a Delaware Juvenile Diabetes Fund for individuals who claim an overpayment of taxes to designate an amount to be deposited in such an account or individuals who have an income tax liability to designate an amount to be paid to that Fund, pursuant to subsections (b) and (c) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate that $1.00 or more shall be deducted from the refund that would otherwise be payable to the individual and paid to the Delaware Juvenile Diabetes Fund. The Division of Revenue shall forward the amounts so designated to the Delaware Juvenile Diabetes Foundation who shall deposit them to the credit of the Delaware Juvenile Diabetes Fund to be used for diabetes education and early detection.

(c) An individual who has an income tax liability may, in addition to the obligation, include a donation of $1.00 or more to be paid to the Delaware Juvenile Diabetes Fund. The Division of Revenue shall forward the amounts so designated to the Delaware Juvenile Diabetes Foundation who shall deposit them to the credit of the Delaware Juvenile Diabetes Fund to be used for diabetes education and early detection.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution of an amount of $1.00 or more to the Delaware Juvenile Diabetes Fund.

(e) The amount so designated by the individual on the income tax return form or schedule shall be deducted from the tax refund to which such individual is entitled, or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(f) From time to time as determined by the Delaware State Clearinghouse Committee, the Delaware Juvenile Diabetes Foundation shall submit a detailed report to members of the Committee of revenues, expenditures and program measures for the fiscal period in question. Such report shall also be sufficiently descriptive in nature so as to be concise and informative. The Committee may cause any person employed by or associated with the Delaware Juvenile Diabetes Foundation to appear before the Committee and to answer such questions as the Committee may require.

75 Del. Laws, c. 151, § 1.;



§ 1191. Delaware Children's Fund

(a) There is hereby established a Delaware Children's Fund for individuals who claim an overpayment of taxes to designate an amount to be deposited in such an account or individuals who have an income tax liability to designate an amount to be paid to that Fund, pursuant to subsections (b) and (c) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate that $1.00 or more shall be deducted from the refund that would otherwise be payable to the individual and paid to the Delaware Children's Fund. The Division of Revenue shall forward the amounts so designated to the 21st Century Fund for Delaware's Children, Inc. who shall deposit those amounts to the credit of the Delaware Children's Fund.

(c) An individual who has an income tax liability may, in addition to the obligation, include a donation of $1.00 or more to be paid to the Delaware Children's Fund. The Division of Revenue shall forward the amounts so designated to the 21st Century Fund for Delaware's Children, Inc.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution of an amount of $1.00 or more to the Delaware Children's Fund.

(e) The amount so designated by the individual on the income tax return form or schedule shall be deducted from the tax refund to which such individual is entitled, or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(f) From time to time as determined by the Delaware State Clearinghouse Committee, the 21st Century Fund for Delaware's Children, Inc. shall submit a detailed report to members of the Committee of revenues, expenditures and program measures for the fiscal period in question. Such report shall also be sufficiently descriptive in nature so as to be concise and informative. The Committee may cause any person employed by or associated with the 21st Century Fund for Delaware's Children, Inc. to appear before the Committee and to answer such questions as the Committee may require.

77 Del. Laws, c. 145, § 1.;



§ 1192. The Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation

(a) To honor and memorialize the lives of Cynthia Waterman and Sidney DeSmyter and all other women who have fought valiantly against the ravages of ovarian cancer, but lost, the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation is hereby established. Individuals who claim an overpayment of taxes may designate an amount to be deposited in the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation, and individuals who have an income tax liability may designate an amount to be paid to the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation, pursuant to subsections (b) and (c) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate that $1.00 or more be deducted from the refund that would otherwise be payable to the individual, and, instead, be paid to the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation. The Division of Revenue shall forward the designated amounts to the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation who, in turn, shall deposit them to the credit of the Delaware Ovarian Cancer Foundation Fund to be used for ovarian cancer research, with emphasis on early detection, education, and awareness.

(c) An individual who has an income tax liability may, in addition to the liability, include a donation of $1.00 or more to be paid to the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation. The Division of Revenue shall forward the designated amounts to the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation who, in turn, shall deposit them to the credit of the Delaware Ovarian Cancer Foundation Fund to be used for ovarian cancer research, with emphasis on early detection, education and awareness.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule where an individual may voluntarily designate a contribution of an amount of $1.00 or more to the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation.

(e) An amount designated for the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation on the income tax return form must be deducted from the tax refund to which the individual is entitled, or an amount designated may be added to the individual's payment of taxes due. In neither case may those amounts be included in the general revenue of the State.

(f) From time to time as determined by the Delaware State Clearinghouse Committee, the custodians of the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation shall submit a detailed report to members of the Committee of revenues, expenditures, and program measures for the fiscal period in question. The report must be descriptive in nature, as well as concise and informative. The Committee may cause any person employed by or associated with the Delaware Ovarian Cancer Foundation Fund at the Delaware Community Foundation to appear before the Committee and answer questions that the Committee may require.

77 Del. Laws, c. 209, § 1.;



§ 1193. The Delaware Chapter of the National Multiple Sclerosis Society Fund

(a) The Delaware Chapter of the National Multiple Sclerosis Society Fund (Fund) is hereby established for use by individuals who claim an overpayment of taxes to designate an amount to be deposited in an account for the Fund, or for use by individuals who have an income tax liability to designate an amount to be paid to the Fund, pursuant to subsections (b) and (c) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate that $1.00 or more be deducted from the refund that would otherwise be payable to the individual and, instead, be paid to the Fund. The Division of Revenue shall forward the amounts designated for the Fund to the Delaware Chapter of the National Multiple Sclerosis Society to be used exclusively by the Delaware Chapter for the benefit of Delawareans who have been diagnosed with multiple sclerosis, and of those Delawareans who may be diagnosed in the future.

(c) An individual who has an income tax liability may, in addition to the liability, include a donation of $1.00 or more to be paid to the Fund. The Division of Revenue shall forward the amounts designated for the Fund to the Delaware Chapter of the National Multiple Sclerosis Society to be used exclusively by the Delaware Chapter for the benefit of Delawareans who have been diagnosed with multiple sclerosis, and of those Delawareans who may be diagnosed in the future.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form whereby an individual may voluntarily designate a contribution of an amount of $1.00 or more to the Delaware Chapter of the National Multiple Sclerosis Society Fund.

(e) The amount designated by an individual on the income tax return form shall be deducted from the tax refund to which the individual is entitled, or the amount designated may be added to the individual's payment of taxes due, but the amount may not be included in the general revenue of the State.

(f) A contribution to the Fund must be forwarded by the Division of Revenue to the Delaware Chapter of the National Multiple Sclerosis Society within 20 days after the receipt of the contribution.

(g) From time to time as determined by the Delaware State Clearinghouse Committee, the Delaware Chapter of the National Multiple Sclerosis Society shall submit a report to members of the Committee detailing revenues, expenditures, and program measures for the fiscal period requested. The report must be descriptive in nature, as well as concise and informative. The Committee may summon any person employed by or associated with the Delaware Chapter of the National Multiple Sclerosis Society to appear before the Committee to answer questions as the Committee may require.

77 Del. Laws, c. 210, § 1.;



§ 1194. White Clay Creek Wild and Scenic River Restoration Fund

(a) There is hereby established a White Clay Creek Wild and Scenic River Restoration Fund for individuals who claim an overpayment of taxes to designate an amount to be deposited in such an account or for individuals who have an income tax liability to designate an amount to be paid to such Fund, pursuant to subsections (b) and (c) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate a contribution to be deducted from the refund that would otherwise be payable to the individual and paid to the White Clay Creek Wild and Scenic River Restoration Fund. The Division of Revenue shall forward the amounts so designated to the White Clay Watershed Association to be used for resource restoration and management within the White Clay Creek watershed within or affecting the State of Delaware.

(c) An individual or entity having an income tax liability may, in addition to the obligation, include a donation to be paid to the White Clay Creek Wild and Scenic River Preservation Fund. The Division of Revenue shall forward the amounts so designated to the White Clay Watershed Association to be used for resource restoration and management within the White Clay Creek watershed within or affecting the State of Delaware.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution to the White Clay Creek Wild and Scenic River Restoration Fund.

(e) The amount so designated by the individual on the income tax return form or schedule shall be deducted from the tax refund to which such individual is entitled or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(f) From time to time, as determined by the Delaware State Clearinghouse Committee, the White Clay Watershed Association shall submit a detailed report to the members of the State Clearinghouse Committee detailing revenues, expenditures and program measures for the fiscal period in question. The State Clearinghouse Committee may cause any person employed by or associated with the White Clay Watershed Association to appear before the State Clearinghouse Committee and to answer such questions as the State Clearinghouse Committee may require.

78 Del. Laws, c. 38, § 1.;



§ 1195. Senior Trust Fund

(a) An individual who claims an overpayment of taxes on an income tax return may designate that $1.00 or more be deducted from the refund that would otherwise be payable to the individual and, instead be paid to the Senior Trust Fund as established pursuant to § 4101(i) of Title 11. The Division of Revenue shall determine the total amount designated pursuant to this subsection and shall transfer such amount to the Senior Trust Fund.

(b) An individual who has an income tax liability may, in addition to the liability, include a donation of $1.00 or more to be paid to the Senior Trust Fund as established pursuant to § 4101(i) of Title 11. The Division of Revenue shall determine the total amount designated pursuant to this subsection and shall transfer such amount to the Senior Trust Fund.

(c) The Division of Revenue shall provide a space on the Delaware income tax return form whereby an individual may voluntarily designate a contribution of an amount of $1.00 or more to the Senior Trust Fund.

(d) The amount designated by an individual on the income tax return form shall be deducted from the tax refund to which the individual is entitled, or the amount designated may be added to the individual's payment of taxes due, but the amount may not be included in the general revenue of the State.

78 Del. Laws, c. 370, § 1.;



§ 1196. Home Of The Brave Foundation Fund

(a) There is hereby established a Home Of The Brave Foundation Fund for use by individuals who claim an overpayment of taxes to designate an amount to be deposited in an account for the Fund, or for use by individuals who have an income tax liability to designate an amount to be paid to the Fund, pursuant to subsections (b) and (c) of this section.

(b) An individual who claims an overpayment of taxes on an income tax return may designate that $1.00 or more be deducted from the refund that would otherwise be payable to the individual and, instead, be paid to the Fund. The Division of Revenue shall forward the amounts designated for the Fund to the Home Of The Brave Foundation who shall deposit those amounts to the credit of the Home Of The Brave Foundation Fund.

(c) An individual who has an income tax liability may, in addition to the liability, include a donation of $1.00 or more to be paid to the Fund. The Division of Revenue shall forward the amounts designated for the Fund to the Home Of The Brave Foundation who shall deposit those amounts to the credit of the Home Of The Brave Foundation Fund.

(d) The Division of Revenue shall provide a space on the Delaware income tax return form whereby an individual may voluntarily designate a contribution of an amount of $1.00 or more to the Home Of The Brave Foundation Fund.

(e) The amount designated by an individual on the income tax return form shall be deducted from the tax refund to which the individual is entitled, or the amount designated may be added to the individual's payment of taxes due, but the amount may not be included in the general revenue of the State.

(f) From time to time as determined by the Delaware State Clearinghouse Committee, the Home Of The Brave Foundation shall submit a report to members of the Committee detailing revenues, expenditures, and program measures for the fiscal period requested. The report must be descriptive in nature, as well as concise and informative. The Committee may summon any person employed by or associated with the Home Of The Brave Foundation to appear before the Committee to answer questions as the Committee may require.

78 Del. Laws, c. 380, § 1.;



§ 1197. Delaware Veterans Trust Fund

(a) The Division of Revenue shall provide a space on the Delaware income tax return form or schedule whereby an individual may voluntarily designate a contribution of any amount to the Delaware Veterans Trust Fund established pursuant to § 8721 of Title 29.

(b) The amount so designated by an individual on the income tax return form or schedule shall be deducted from the tax refund to which such individual is entitled or the amount so designated may be added to the individual's payment of taxes due and shall not be included in the general revenue of the State.

(c) The Division of Revenue shall determine the total amount designated pursuant to this section and shall transfer such amount to the Delaware Veterans Trust Fund.

79 Del. Laws, c. 184, § 1.;



§ 1204. Income taxes of members of armed forces on death

Transferred.



§ 1205. -1209. Setoff between refund and debt to claimant agency — Authorized; definitions; regulations; remedy not exclusive; joint and combined returns

Repealed by 68 Del. Laws, c. 187, § 5, effective Jan. 1, 1992.;






Subchapter X Enforcement

§ 1211. -1224. Timely mailing; collection procedures; issuance of warrant; lien of tax; extension; release of lien; nonresident taxpayer; action for recovery of taxes; income tax claims of other states; order to compel compliance; transferees; jeopardy assessments; bankruptcy or receivership; general powers of State Tax Commissioner; closing agreements

Repealed by 68 Del. Laws, c. 187, § 5, effective Jan. 1, 1992.;






Subchapter XI Criminal Offenses

§ 1231. -1233. Attempt to evade or defeat tax; penalty; failure to collect or pay over; penalty; failure to file return, supply information or pay tax; penalty

Repealed by 69 Del. Laws, c. 369, § 2, effective July 12, 1994.;



§ 1234. False statements

Repealed by 66 Del. Laws, c. 161, § 2, effective July 13, 1987.;



§ 1235. Limitations

Repealed by 69 Del. Laws, c. 369, § 2, effective July 12, 1994.;






Subchapter XII Miscellaneous

§ 1241. Secrecy of returns and information; penalty

Repealed by 67 Del. Laws, c. 40, § 2, effective June 27, 1989.;



§ 1242. Inspection of returns by federal, state and local officials

Repealed by 68 Del. Laws, c. 187, § 25, effective Aug. 9, 1991.;



§ 1243. Short title

Repealed by 68 Del. Laws, c. 187, § 5, effective Jan. 1, 1992.;









CHAPTER 13. INHERITANCE

Subchapter I Property Subject to Tax

§ 1301. -1314. Definitions; property included in gross estate — resident decedent; property included in gross estate — nonresident decedent; powers of appointment and certain income interests; jointly owned property; transfers in contemplation of death; transfers taking effect at or after death; revocable transfers; annuities; proceeds of life insurance; transfers for insufficient consideration; prior interests; charitable, educational, religious, etc., bequests; valuation of farm and small business real property

Repealed by 71 Del. Laws, c. 353, § 10, effective Jan. 1, 1999.;






Subchapter II Rates and Determination of Tax

§ 1321. -1327. Basis of computation of tax; definition of beneficiary's net taxable share of the gross estate; tax imposed; deductions allowable in determining value of each beneficiary's taxable share of gross estate; credit for gift tax; regulations governing valuation of estates; credit for previously taxed property; special deduction for closely held business property

Repealed by 71 Del. Laws, c. 353, § 10, effective Jan. 1, 1999.;






Subchapter III Returns and Payment of Tax

§ 1341. -1346. Inheritance tax returns; filing returns and payments — time and place; filing returns and payments — extension of time; allocation of inheritance tax and liability for payment; special lien for inheritance taxes; release of lien as to specific property

Repealed by 71 Del. Laws, c. 353, § 10, effective Jan. 1, 1999.;






Subchapter IV Procedure, Administration and Enforcement

§ 1351. -1353. Incorporation of certain personal income tax provisions — procedure and administration; enforcement; rules and regulations

Repealed by 68 Del. Laws, c. 353, § 10, effective Jan. 1, 1999.;









CHAPTER 14. GIFT TAX

§ 1401. -1409. Definitions; imposition; computation of tax; rates; filing returns; payment; incorporation of certain criminal penalties

Repealed by 71 Del. Laws, c. 130, § 1.;






CHAPTER 15. ESTATE TAX

§ 1501. Definitions relating to this chapter

As used in this chapter,

(1) "Delaware taxable estate" shall mean the modified federal taxable estate of the decedent, reduced, but not below zero, by the exemption amount.

(2) "Estate tax" shall mean the tax imposed under this chapter.

(3) "Exemption amount" shall mean:

a. If the date of the decedent's death is after June 30, 2009, and before January 1, 2010, $3,500,000;

b. If the date of the decedent's death is after December 31, 2009, and before January 1, 2011:

1. If the decedent's personal representative has made an election in accordance with federal law to apply the Internal Revenue Code as though the amendments made by § 301(a) of The Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, Pub. L. No. 111-312, 124 Stat. 3296, do not apply with respect to Chapter 11 of the Internal Revenue Code [26 U.S.C. Chapter 11] and with respect to property acquired or passing from such decedent (within the meaning of § 1014(b) of the Internal Revenue Code) [26 U.S.C. § 1014(b)], $3,500,000; or

2. In all other cases, $5,000,000.

c. If the date of the decedent's death is after December 31, 2010, the applicable exclusion amount set forth in § 2010(c) of the Internal Revenue Code (26 U.S.C. § 2010(c)) as in effect on the date of the decedent's death.

(4) "Modified federal taxable estate of the decedent" shall mean the federal taxable estate of the decedent calculated under the provisions of the federal estate tax laws as in effect on the date of the decedent's death,

a. Increased by the amount of any deduction for state death taxes included in calculating the federal taxable estate under § 2058 of the Internal Revenue Code (26 U.S.C. § 2058), or any successor provision thereto;

b. Increased by the value of property, if any remains as of the decedent's date of death, for which a marital deduction qualified terminable interest property election was made for the decedent's predeceased spouse on a timely-filed Delaware estate tax return, to the extent such property was not included in the federal taxable estate;

c. Decreased by the value of agricultural land, and agricultural buildings on such land, enrolled in farmland assessment or farmland preservation programs, to the extent such property was included in the federal taxable estate; and

d. Decreased by the value of any interest in property which passes or has passed from the decedent to the decedent's surviving spouse pursuant to a written irrevocable election to treat property as marital deduction qualified terminable interest property made by the decedent's personal representative and submitted with or on a timely-filed Delaware estate tax return, regardless of whether such an election was made for such decedent for federal estate tax purposes, which shall be deemed to be an election as required by § 2056(b)(7)(B)(i), (iii), and (v) of the Internal Revenue Code (26 U.S.C. § 2056(7)(B)(i), (iii) and (v)), to the extent such interest was included in the federal taxable estate.

(5) "Personal representative" shall mean any executor or administrator of the decedent and, with respect to property which is included in the gross estate for federal estate tax purposes and which is not in the possession or control of the personal representative, any person in possession of such property.

(6) "State," except where the context otherwise indicates, shall mean this State or any other state of the United States or the District of Columbia.

71 Del. Laws, c. 353, § 18; 77 Del. Laws, c. 85, § 1; 79 Del. Laws, c. 11, § 1; 79 Del. Laws, c. 162, § 1.;



§ 1502. Tax on transfers of resident estates

(a) Imposition of tax. — A tax is imposed upon the transfer of the property of every decedent who was a resident of this State at the time of death.

(b) Amount of tax; decedents dying before July 1, 2009. — Except as provided in § 1503 of this title, the amount of the tax shall be the amount of credit allowable under the provisions of the federal estate tax laws for estate, inheritance, legacy and succession taxes paid to any state.

(c) Amount of tax; decedents dying after June 30, 2009. — Except as provided in § 1503 of this title, the amount of the tax shall be determined pursuant to the table set forth below:

71 Del. Laws, c. 353, § 19; 77 Del. Laws, c. 85, §§ 2, 3; 79 Del. Laws, c. 11, § 1; 79 Del. Laws, c. 162, § 1.;



§ 1503. Credit for taxes paid to another state; limitation

(a) Subject to subsection (b) of this section, the Delaware taxable estate of every decedent who was a resident of this State at the time of death shall be allowed a credit against the estate tax otherwise due under this chapter for the aggregate amount of all estate, inheritance, legacy and succession taxes actually paid to any other state with respect to any property owned by such decedent or subject to such taxes as part of or in connection with the estate and for which a credit or deduction for such taxes paid to any other state was allowable under the federal estate tax laws in effect as of the decedent's date of death.

(b) The credit allowed under subsection (a) of this section above for taxes paid to any other state shall be limited to that amount which does not reduce the estate tax due under this chapter to an amount less than the estate tax otherwise due under this chapter notwithstanding this section, multiplied by a fraction:

(1) The numerator of which is the value of that part of the decedent's federal taxable estate consisting of real and tangible personal property located in this State plus all intangible personal property; and

(2) The denominator of which is the value of the decedent's federal taxable estate, excluding real and tangible personal property not located in any state.

71 Del. Laws, c. 353, § 20; 72 Del. Laws, c. 104, § 6; 79 Del. Laws, c. 162, § 1.;



§ 1504. Tax on transfers of nonresident estates

(a) Imposition of tax. — Subject to subsections (b) and (c) of this section, a tax is imposed upon the transfer of the estate of every decedent who, at the time of death, was a nonresident of this State and owned real or tangible personal property situated in this State which was taxable under the provisions of Chapter 11 of the Internal Revenue Code (26 U.S.C. Chapter 11) as it was in effect on the decedent's date of death.

(b) Amount of tax. — The amount of the tax shall be computed in the same manner as provided in § 1502 of this title, the result of which is then multiplied by a fraction:

(1) The numerator of which is the value of that part of the decedent's federal taxable estate consisting of real and tangible personal property located in this State, and

(2) The denominator of which is the value of the decedent's federal taxable estate, excluding real and tangible personal property not located in any state.

71 Del. Laws, c. 353, § 21; 77 Del. Laws, c. 85, § 4; 79 Del. Laws, c. 11, § 1; 79 Del. Laws, c. 162, § 1.;



§ 1505. Returns; time to file return and pay tax

(a) Duty to file return. — The personal representative shall have a duty to file an estate tax return with this State in all cases when a representative for the estate of a resident decedent, or a representative for the estate of a nonresident decedent having real or tangible personal property located in this State which is included in the value of the decedent's Delaware taxable estate, is required to file a federal estate tax return under the provisions of the Internal Revenue Code in effect as of the decedent's date of death.

(b) Time to file return. — The estate tax returns required by this chapter shall be filed within 9 months after the date of the decedent's death.

(c) Time and place for payment of tax. — The personal representative shall, without assessment, notice or demand, pay any tax due thereon to the Division of Revenue on or before the date fixed for filing the return. The Director of Revenue shall prescribe the place for filing any return, declaration, statement or other document required pursuant to this chapter and for the payment of any tax.

71 Del. Laws, c. 353, § 22; 75 Del. Laws, c. 198, § 1; 77 Del. Laws, c. 85, § 5; 79 Del. Laws, c. 11, § 1; 79 Del. Laws, c. 162, § 1.;



§ 1506. Collection and payment of tax out of estate; liability of the personal representative

(a) The personal representative shall pay to the Department of Finance the full amount of the Delaware estate tax when the same is due, out of any moneys belonging to such estate in the personal representative's hands.

(b) The personal representative shall have the same powers and duties in respect to the raising of funds for the payment of such tax as conferred upon an executor under §§ 2205, 2206, 2207A and 2207B of the Internal Revenue Code [26 U.S.C. §§ 2205, 2206, 2207A and 2207B], and pursuant to the laws of this State in the case of raising funds for the payment of a decedent's debts generally. Any provision in a decedent's will (or revocable trust) in which a decedent effectively waives a right of recovery under a section of the Internal Revenue Code referred to in the preceding sentence shall be deemed a waiver of the corresponding right of recovery under this section, unless the will or revocable trust specifically states otherwise.

(c) Every personal representative of a decedent's estate or any part thereof which is taxable under this chapter is personally liable for the payment of the estate tax. In addition to personal liability for payment of the estate tax, any personal representative failing to perform the duties under this chapter shall forfeit any right to commissions for settling the estate of the decedent.

71 Del. Laws, c. 353, § 23; 70 Del. Laws, c. 186, § 1.;



§ 1507. Assessment of tax; special lien for estate taxes

(a) Assessment. — Notwithstanding the provisions of § 530 of this title, the tax due pursuant to this chapter shall be deemed assessed on the date of filing the Delaware estate tax return or the due date of the federal estate tax return for the decedent, whichever is earlier.

(b) Special lien for estate taxes. — The tax imposed by this chapter shall be a special lien upon the gross estate of a resident decedent and upon the real and tangible personal property of a nonresident decedent situated in this State at the time of the decedent's death for 10 years from the date of death. Any property for which a marital or charitable deduction was allowed for federal estate tax purposes shall be exempt from the lien provided by this subsection.

(c) Extinguishment of lien. — Notwithstanding the foregoing, the special lien shall be extinguished:

(1) Pursuant to § 555 of this title as to such part of the gross estate sold for the payment of charges against the estate and expenses of its administration,

(2) Upon filing with the register of wills of the county in which the decedent resided and in which the decedent owned real property of 1 of the 2 following certificates:

a. Of the Director of Revenue that the estate tax return has been filed and the correct tax has been paid, pursuant to § 2304(a) of Title 12, or

b. That no estate tax return or tax was due, pursuant to § 2304(b) of Title 12.

(d) [Repealed.]

71 Del. Laws, c. 353, § 25; 75 Del. Laws, c. 198, § 2; 77 Del. Laws, c. 85, § 6; 79 Del. Laws, c. 11, § 1; 79 Del. Laws, c. 162, § 1.;



§ 1508. Final settlement of executor's or administrator's accounts

Repealed by 71 Del. Laws, c. 353, § 24, effective Jan. 1, 1999.;



§ 1509. , 1510. Refund of taxes erroneously paid; procedure and administration

Repealed by 68 Del. Laws, c. 187, § 11, effective Aug. 9, 1991.;






CHAPTER 16. PASS-THROUGH ENTITIES, ESTATES AND TRUSTS

Subchapter I In General

§ 1601. Definitions

Whenever used in this chapter, the following terms shall have the meanings ascribed to them in this section:

(1) "Beneficiary" has the meaning ascribed to it by common law, including, without limitation, any heir, devisee or legatee of an estate or beneficiary of a trust.

(2) "Distributive share" means, with respect to any member and with respect to any taxable year of such member:

In the case of a pass-through entity that is classified as a partnership under the Internal Revenue Code, the distributive share of such member for such taxable year of the pass-through entity's income, gain, loss or deduction, or items thereof, as appropriate, determined under § 704 of the Internal Revenue Code [26 U.S.C. § 704]; or

In the case of a pass-through entity that is an S corporation for federal income tax purposes, the pro rata share of such member for such taxable year of the pass-through entity's income, gain, loss or deduction, or items thereof, as appropriate, determined under § 1377(a) of the Internal Revenue Code [26 U.S.C. § 1377(a)].

(3) "Member of a pass-through entity" or "member" means a person treated for federal income tax purposes as either a partner in a partnership or a shareholder of an S corporation, but does not include a beneficiary of an estate or trust.

(4) "Nonresident estate" means an estate which is not a resident estate.

(5) "Nonresident trust" means a trust that is not a resident trust of this State.

(6) "Pass-through entity" means any person:

a. Which is classified as a partnership under the Internal Revenue Code [26 U.S.C. § 1, et seq.]; or

b. Which is classified as an "S corporation" for federal income tax purposes within the meaning of § 1361 of the Internal Revenue Code [26 U.S.C. § 1361].

(7) "Resident estate" means the estate of a decedent who at death was domiciled in this State.

(8) "Resident trust" means a trust:

a. Created by the will of a decedent who at death was domiciled in this State;

b. Created by, or consisting of property of, a person domiciled in this State; or

c. With respect to which the conditions of 1 of the following paragraphs are met during more than 1/2 of any taxable year:

1. The trust has only 1 trustee who or which is:

A. A resident individual of this State, or

B. A corporation, partnership or other entity having an office for the conduct of trust business in this State;

2. The trust has more than 1 trustee, and 1 of such trustees is a corporation, partnership or other entity having an office for the conduct of trust business in this State; or

3. The trust has more than 1 trustee, all of whom are individuals and 1/2 or more of whom are resident individuals of this State.

(9) "Trust" means an entity classified as a trust for federal income tax purposes, other than a trust of which the grantor or another person is treated as the owner of the entire trust under §§ 672 through 679 of the Internal Revenue Code [26 U.S.C. §§ 672-679].

72 Del. Laws, c. 467, § 1.;



§ 1602. Taxable year

The taxable year of a pass-through entity, estate or trust for purposes of this title shall be the same as its taxable year determined under the Internal Revenue Code. A change in the taxable year of a pass-through entity, estate or trust under the provisions of the Internal Revenue Code shall effect a change of its taxable year under this title.

72 Del. Laws, c. 467, § 1.;



§ 1603. Accounting method

The accounting method of a pass-through entity, estate or trust for purposes of this title shall be the same as its accounting method determined under the Internal Revenue Code. A change in the accounting method of a pass-through entity, estate or trust under the provisions of the Internal Revenue Code shall effect a change of its accounting method under this title.

72 Del. Laws, c. 467, § 1.;



§ 1604. Adjustments

An adjustment made to any item of income, gain, loss or deduction reported on the federal information or tax return of a pass-through entity shall effect an adjustment to such item of income, gain, loss or deduction under this title to the extent necessary to prevent such item from being duplicated or omitted.

72 Del. Laws, c. 467, § 1.;



§ 1605. Returns

(a) Pass-through entities. —

(1) Returns. — Every pass-through entity having any income from sources within this State shall make a return to this State for the taxable year setting forth the information required by § 6031 or § 6037 of the Internal Revenue Code [26 U.S.C. § 6031 or § 6037] and such other information as the Director may prescribe pursuant to § 513 of this title. Such return may, to the extent prescribed by the Director, require the separate statement of any item of the pass-through entity's income, gain, loss or deduction if the separate treatment of such item could affect the liability for tax under this title of any member.

(2) Copies to members. — A pass-through entity required to file a return pursuant to paragraph (a)(1) of this section shall provide to each member a copy of such information shown on such return as the Director may prescribe pursuant to § 513 of this title.

(3) Time to file return. — A return required to be filed pursuant to paragraph (a)(1) of this section shall be filed:

a. In the case of a pass-through entity classified as a partnership, on the thirtieth day of the fourth month following the end of such pass-through entity's taxable year; and

b. In the case of a pass-through entity classified as an S corporation, on the thirtieth day of the third month following the end of such pass-through entity's taxable year.

(b) Estates and trusts. —

(1) An income tax return with respect to the tax imposed by Chapter 11 of this title shall be made to this State by:

a. Every resident estate or resident trust which:

1. Is required to file a federal income tax return for the taxable year or would be required to file a federal income tax return for the taxable year if the additions provided under § 1106 of this title were included in its federal gross income, and

2. Which has not distributed, or set aside for distribution, to nonresident beneficiaries its entire federal taxable income as modified by § 1106 of this title; and

b. Every nonresident estate or nonresident trust which:

1. Is required to file a federal income tax return for the taxable year or would be required to file a federal income tax return for the taxable year if the additions provided under § 1106 of this title were included in its federal gross income, and

2. Which has any income from sources within this State.

(2) Copies to members. — An estate or trust required to file a return pursuant to paragraph (b)(1) of this section shall provide to each beneficiary of such estate or trust a copy of such information shown on such return as the Director may prescribe pursuant to § 513 of this title.

(3) Time to file return. — A return required to be filed pursuant to paragraph (b)(1) of this section shall be filed on the thirtieth day of the fourth month following the end of the estate's or trust's taxable year.

72 Del. Laws, c. 467, § 1.;



§ 1606. Withholding of income tax on sale or exchange of real estate by nonresident pass-through entities

(a) Definitions. —

(1) "Director" means the Director of the Division of Revenue or the Secretary of Finance of the State.

(2) "Nonresident pass-through entity" means, for purposes of this section, a pass-through entity having 1 or more members who are nonresident individuals or nonresident corporations.

(3) "Recorder" means the official with duty to record deeds and similar instruments.

(b) Estimated tax return; alternative forms. — Every nonresident pass-through entity that sells or exchanges Delaware real estate shall file with the Recorder for and on behalf of each of its nonresident members:

(1) A "Declaration of Estimated Income Tax" or a "Delaware Corporate Tentative Tax Return" for the quarter in which the sale or exchange is settled, applying the highest marginal rate of each of its nonresident members under § 1102 or § 1902 of this title, as the case may be, to an estimate of the nonresident member's distributive share of the gain recognized on the sale or exchange, or

(2) An alternative form prepared by the Director to calculate income tax at the highest marginal rate under § 1102 or § 1902 of this title, applied to the nonresident member's distributive share of the difference between the total amount realized by the transferor and the net balance due at the time of settlement of all recorded liens encumbering the real estate, or

(3) An alternative form prepared by the Director to declare under penalties of perjury that the sale or exchange of real estate is exempt from recognition of capital gain with respect to the tax year of the sale or exchange, with a statement of the facts and a citation to the provision or provisions of the Internal Revenue Code (Title 26, U.S.C.) relied upon.

(c) Due date of estimated tax return, payment. — The return or form provided for in subsection (b) of this section, and the estimated tax reported due, shall be remitted with the deed to the Recorder before the deed shall be recorded.

(d) Payment credited to transferor. — The estimated tax remitted under subsection (c) of this section shall be deemed to have been paid to the Director on behalf of the nonresident members of the pass-through entity and the nonresident members shall be credited for purposes of §§ 1169 and 1170 or § 1905 of this title as a payment made on the date remitted to the Recorder.

(e) Persons or entities not liable for payments. — Neither the transferee, title insurance producer, title insurer, settlement agent, closing attorney, lending institution, nor the real estate agent or broker in a transaction subject to this section shall be liable for any amounts required to be collected and paid over to the Recorder or Director under this section.

(f) Tax not imposed; lawful collection of taxes not prohibited. — This section does not:

(1) Impose any tax on a transferor or affect any liability of the transferor for any tax; or

(2) Prohibit the Director from collecting any taxes due from a transferor in any other manner authorized by law.

77 Del. Laws, c. 291, § 2.;






Subchapter II Taxation of Pass-Through Entities and Their Members

§ 1621. Taxation of pass-through entities; in general

(a) Income tax. — A pass-through entity as such shall not be subject to the income tax imposed by Chapter 11 or Chapter 19 of this title. Members of a pass-through entity shall be liable for the tax imposed by Chapter 11 or Chapter 19 of this title only in their separate or individual capacities.

(b) Incidence of business license and excise taxes. — The incidence of the taxes imposed by Parts III through VI of this title and by Title 4 with respect to the activities of a pass-through entity engaged in business in this State shall fall upon the pass-through entity and not its members.

72 Del. Laws, c. 467, § 1.;



§ 1622. Character of items

Each item of the income, gain, loss or deduction of a pass-through entity shall have the same character for a member of such pass-through entity under this title as it has for federal income tax purposes. Where federal income tax rules and principles are not determinative of the character or of the source of an item of income, gain, loss or deduction for purposes of this title, such item shall have the same character or source for a member of the pass-through entity as if the item were realized directly by such member from the source from which realized by the pass-through entity or incurred in the same manner as incurred by the pass-through entity. A member's distributive share of any item of the income, gain, loss or deduction of a pass-through entity shall, solely for purposes of the immediately preceding sentence, be determined by application of the principles of § 704(b) of the Internal Revenue Code [26 U.S.C. § 704(b)], including, without limitation, the principles for determining whether an allocation of such item among the members of such pass-through entity has substantial economic effect.

72 Del. Laws, c. 467, § 1.;



§ 1623. Special rules for nonresident individual members and corporate members of pass-through entities

(a) Nonresident individual members of pass-through entities. — In determining the tax liability under Chapter 11 of this title of a nonresident individual member of a pass-through entity, there shall be included in such member's modified Delaware source income such member's distributive share of the items of income, gain, loss and deduction of such pass-through entity entering into such member's federal adjusted gross income, as modified by § 1106 of this title, as is derived from sources within this State as determined by the application of § 1124 of this title to such member in the same manner as if such items had been realized directly by such member.

(b) Nonresident individual members' modifications. — Any modification described in subsection (a), (b) or (c) of § 1106 of this title which relates to an item of pass-through entity income, gain, loss or deduction shall be made in accordance with a nonresident individual member's distributive share, for federal income tax purposes, of the item to which the modification relates, but limited to that portion of such item as is derived from or connected with sources in this State.

(c) Corporate members of pass-through entities. — A corporation that is a member of a pass-through entity doing business or having real or tangible personal property in this State shall be subject to the provisions of Chapter 19 of this title; provided, however, that this subsection shall not be interpreted as precluding a corporation that is a member of a pass-through entity from qualifying for exemption from taxation under Chapter 19 pursuant to § 1902(b)(8) of this title.

(d) Allocation and apportionment of income. — In determining the tax liability under Chapter 19 of this title of a corporation that is a member of a pass-through entity doing business or having real or tangible personal property in this State:

Such corporation's federal taxable income shall be increased or decreased, as the case may be, by its distributive share of such pass-through entity's items, if any, described in § 1903(a) of this title;

Such corporation's distributive share of any item of such pass-through entity that is described in any of § 1903(b)(1) through (5) of this title shall be included in the entire net income of such corporation only if such item is properly allocable to this State under such § 1903(b) of this title; and

In applying § 1903(b)(6) of this title to such corporation,

(1) The entire business of such corporation shall not be treated as having been transacted or conducted within this State if any part of the business of such pass-through entity was transacted or conducted outside this State, and

(2) The 3 ratios described in such § 1903(b)(6) of this title of such corporation shall be determined by including in each such ratio such corporation's distributive share of each relevant item of such pass-through entity.

In applying § 1903(b)(7) of this title to such corporation, the ratio described in such § 1903(b)(7) of this title of such corporation shall be determined by including in such ratio the corporation's distributive share of each relevant item of such pass-through entity.

72 Del. Laws, c. 467, § 1; 76 Del. Laws, c. 234, § 3.;



§ 1624. Special rules for certain tax credits of pass-through entities

(a) In general. — The credits allowed by Chapters 18 and 20 of this title against the taxes imposed by Chapters 11 and 19 of this title on account of activities and investments of a pass-through entity shall be passed through to its members in proportion to their respective distributive shares of such entity's taxable income on the last day of such entity's taxable year.

(b) Qualifications for credits. — The qualification of a pass-through entity for any credit allowed by Chapter 18 or Chapter 20 of this title shall be determined by treating such entity as the taxpayer for purposes of Chapter 18 or Chapter 20, as the case may be.

(c) Limitations on credits. — In the case of any credit allowed to a pass-through entity by Chapter 18 or Chapter 20 of this title, the limitations imposed by Chapter 18 or Chapter 20, as the case may be, shall be applied:

(1) At the level of the pass-through entity in the case of a limitation based on:

a. The value of property contributed or money invested,

b. The total allowable credit per taxpayer per year, or

c. The number of persons employed; and

(2) At the level of each member of the pass-through entity in the case of a limitation on the total amount of tax against which such credit may be applied.

(d) Multiple pass-through entities. — Whenever 2 or more pass-through entities together undertake any qualified activity at the same qualified facility as those terms are used in subchapter II or subchapter III of Chapter 20 of this title, and such combination of pass-through entities is not itself a pass-through entity under this chapter, the qualified employees, qualified investment and number of Delaware resident employees of such pass-through entities shall be aggregated to determine eligibility for, and computation of, credits or reductions of tax under those subchapters. Participation of the pass-through entities in the aggregate credits shall be determined by the share of each pass-through entity based upon the following:

(1) In the case of credits calculated with respect to an increase in qualified employees, upon the ratio of new qualified employees in such pass-through entity to all new qualified employees in all the pass-through entities comprising the aggregate, such ratio not to exceed 1 or be less than zero; and

(2) In the case of credits calculated with respect to the amount of a qualified investment, upon the ratio of qualified investment in such pass-through entity to all qualified investment in all the pass-through entities comprising the aggregate. In order to claim credits resulting from such aggregation under this subsection, the entities must first file a "Request for Aggregation" with the Director and obtain the Director's approval to aggregate. The Request shall identify the entities to be aggregated, the qualified activity to be engaged in, the location of the qualified facility, the amount of qualified investment, the number of qualified employees, the proposed participation of each pass-through entity in credits determined under this subsection, and other information required by the Director to determine the aggregated entity and its eligibility for credits.

72 Del. Laws, c. 467, § 2.;






Subchapter III Taxation of Estates, Trusts and Their Beneficiaries

§ 1631. Imposition of tax

The tax imposed by Chapter 11 of this title on individuals shall apply to the taxable income of estates and trusts.

72 Del. Laws, c. 467, § 1.;



§ 1632. Computation and payment

The taxable income of an estate or trust shall be computed in the same manner as in the case of an individual pursuant to Chapter 11 of this title, except as otherwise provided by this subchapter. The tax shall be computed on such taxable income and shall be paid by the fiduciary.

72 Del. Laws, c. 467, § 1.;



§ 1633. Tax not applicable

The following persons shall not be subject to tax under Chapter 11 of this title:

(1) Associations taxable as corporations. — An association, trust or other unincorporated organization which is taxable as a corporation for federal income tax purposes.

(2) Exempt associations, trusts and organizations. — An association, trust or other unincorporated organization which by reason of its purpose or activities is exempt from tax on its income under the laws of the United States or this State.

(3) Real estate mortgage investment conduits. — An entity that is a real estate mortgage investment conduit (as defined in § 860D of the Internal Revenue Code of 1986 [26 U.S.C. § 860D], as amended).

(4) Designated and qualified settlement funds. — A trust that is a designated or qualified settlement fund (as defined in § 468B of the Internal Revenue Code of 1986 [26 U.S.C. § 468B], as amended, or Treas. Reg. § 1.468B-1 [26 C.F.R. § 1.468B-1]) shall be characterized as a trust for all purposes of this title and shall not be subject to tax under this chapter.

(5) Real estate investment trusts. — An entity that is a real estate investment trust, as defined in § 856 of the Internal Revenue Code of 1986 (26 U.S.C. § 856), as amended.

(6) Pass-through entities. — An association or other unincorporated organization that is a pass-through entity.

72 Del. Laws, c. 467, § 1.;



§ 1634. Fiduciary adjustment

(a) Fiduciary adjustment defined. — The fiduciary adjustment shall be the net amount of the modifications described in § 1106 of this title (including subsection (c) of § 1106 of this title if the estate or trust is a beneficiary of another estate or trust) which relate to items of income or deduction of an estate or trust.

(b) Shares of fiduciary adjustment. — The respective shares of an estate or trust and its beneficiaries (including solely for the purpose of this allocation, nonresident beneficiaries) in the fiduciary adjustment shall be in proportion to their respective shares of the federal distributable net income of the estate or trust. If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the fiduciary adjustment shall be in proportion to the beneficiary's share of the estate or trust income for such year, under local law or the terms of the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such taxable year. Any balance of the fiduciary adjustment shall be allocated to the estate or trust.

72 Del. Laws, c. 467, § 1.;



§ 1635. Taxable income of resident estate or resident trust

(a) The taxable income of a resident estate or resident trust means its federal taxable income modified by the addition or subtraction, as the case may be, of its share of the fiduciary adjustment determined under § 1634 of this title.

(b) In the case of an electing small business trust as defined in § 1361(e) of the Internal Revenue Code [26 U.S.C. § 1361(e)] there shall be added to the amount calculated pursuant to subsection (a) of this section, to the extent not otherwise included in such amount, the taxable income of the portion of the trust consisting of S corporation stock that is treated as a separate trust pursuant to § 641(c) of the Internal Revenue Code [26 U.S.C. § 641(c)].

72 Del. Laws, c. 467, § 1; 74 Del. Laws, c. 138, § 2.;



§ 1636. Nonresident beneficiary deduction for resident estates or resident trusts

(a) Allowance of deduction. — A resident estate or resident trust shall be allowed a deduction against the taxable income otherwise computed under Chapter 11 of this title for any taxable year for the amount of its federal taxable income, as modified by § 1106 of this title which is, under the terms of the governing instrument, set aside for future distribution to nonresident beneficiaries.

(b) Rules of application. — The following rules shall apply in determining whether or to what extent income is set aside for future distribution to nonresident individual beneficiaries:

(1) If all or part of the federal taxable income of the estate or trust, as modified by § 1106 of this title, is distributable in future taxable years (whether or not added in the meantime to estate or trust corpus for estate or trust accounting purposes), to or for the benefit of a named individual beneficiary or beneficiaries, or a class of individual beneficiaries, and if on the last day of the taxable year of the estate or trust, 1 or more of such named individual beneficiaries, or 1 or more members of the first-named class of individual beneficiaries, is living, then the portion of the federal taxable income of the estate or trust, as modified by § 1106 of this title, considered set aside for future distribution to nonresident beneficiaries shall be computed:

a. In the case of a named individual beneficiary or beneficiaries, by first determining the share or shares of each such beneficiary as if the estate or trust had terminated on the last day of the taxable year and then determining the portion of such income realized by the estate or trust during the taxable year while the beneficiary was a nonresident of this State; and

b. In the case of the first-named class of beneficiaries, by first determining who the members of the class would be and the share of each such member if the estate or trust had terminated on the last day of the taxable year and then determining the portion of such income of each such share realized by the estate or trust while such member was a nonresident of this State.

(2) If all or part of the federal taxable income of the estate or trust, as modified by § 1106 of this title, is distributable in future taxable years (whether or not added in the meantime to estate or trust corpus for estate or trust accounting purposes) to or for the benefit of a named individual beneficiary or a class of individual beneficiaries, and if on the last day of the taxable year of the estate or trust no named individual beneficiary or none of the members of the first-named class of individual beneficiaries is then living, then the portion of the federal taxable income of the estate or trust, as modified by § 1106 of this title, considered as set aside for future distribution to nonresident beneficiaries, shall be determined in the manner provided in paragraph (b)(1) section, except that it will be presumed:

a. In the case of a named individual beneficiary or beneficiaries, that each such beneficiary was living and residing in the state where the putative parents resided during the taxable year; and

b. In the case of the first-named class of beneficiaries, that members of the class were living and residing with the person the relationship to whom determines or defines the membership in the class.

(3) For purposes of determining under paragraphs (b)(1) and (2) of this section the share of each beneficiary of an estate or trust in the federal taxable income, as modified by § 1106 of this title, the discretion in any person over the distribution of such income (whether or not acting in a fiduciary capacity and whether or not subject to a standard) shall be presumed not to have been exercised unless such discretion was irrevocably exercised as of the last day of the taxable year.

(4) For purposes of determining under paragraphs (b)(1) and (2) of this section when federal taxable income, as modified by § 1106 of this title, was realized, the following rules shall apply:

a. Interest income shall be considered realized when payable;

b. Dividend income shall be considered realized on the day the dividend is payable;

c. Gains and losses from the sale or exchange of property shall be considered realized or deductible, as the case may be, on the settlement date of the sale or the effective date of the exchange; and

d. Commissions on income or principal shall be deemed deductible on the date charged.

(5) The Director is authorized to establish more detailed rules to apply paragraphs (b)(1) through (4) of this section in any manner not inconsistent with the provisions of such paragraphs.

72 Del. Laws, c. 467, § 1.;



§ 1637. Credit for income tax of another state

A resident estate or resident trust shall be allowed the credit provided under § 1111 of this title for resident individuals, except that references in that section to resident individuals shall for purposes of this section be deemed to refer to a resident estate or resident trust.

72 Del. Laws, c. 467, § 1.;



§ 1638. Accumulation distribution credit for resident beneficiary of trust

(a) Allowance of credit. — A resident beneficiary of a trust whose taxable income includes all or part of an accumulation distribution by such trust as defined in § 665 of the Internal Revenue Code [26 U.S.C. § 665] shall be allowed a credit, against the tax otherwise due under Chapter 11 of this title, for all or a proportionate part of any tax paid by the trust for any preceding taxable year which would not have been payable if the trust had in fact made distribution to its beneficiaries at the times and in the amounts specified in § 666 of the Internal Revenue Code [26 U.S.C. § 666].

(b) Limitation on credit. — The credit under this section shall not reduce the tax otherwise due from the beneficiary to an amount less than would have been due if the accumulation distribution, or the beneficiary's part thereof, were excluded from the beneficiary's taxable income, as modified by § 1106 of this title.

(c) Transition rule. — The credit under this section shall apply to accumulation distributions defined by § 665 of the Internal Revenue Code [26 U.S.C. § 665] in effect for the applicable taxable period.

72 Del. Laws, c. 467, § 1.;



§ 1639. Taxable income of a nonresident estate or nonresident trust

(a) General rules. — For purposes of Chapter 11 of this title, in the case of a nonresident estate or nonresident trust:

(1) Items of income, gain, loss and deduction mean those derived from, or connected with, sources in this State.

(2) Items of income, gain, loss and deduction entering into the definition of federal distributable net income include such items from another estate or trust of which the first estate or trust is a beneficiary.

(3) The source of items of income, gain, loss or deduction shall be determined under rules or regulations prescribed by the Director in accordance with the rules of § 1124 of this title, as if the estate or trust were a nonresident individual.

(b) Determination of taxable income. — For purposes of Chapter 11 of this title, the taxable income of a nonresident estate or nonresident trust consists of:

(1) Its share of items of income, gain, loss and deduction which enter into the federal definition of distributable net income;

(2) Increased or reduced by the amount of any items of income, gain, loss or deduction which are recognized for federal income tax purposes but excluded from the federal definition of the distributable net income of the estate or trust; and

(3) Less the amount of the deduction for its federal exemption.

72 Del. Laws, c. 467, § 1.;



§ 1640. Share of a nonresident estate, nonresident trust or its beneficiaries in income from sources within this State

The share of a nonresident estate or nonresident trust, and the share of a nonresident beneficiary of any estate or trust, of items of estate or trust income, gain, loss and deduction for purposes of § 1124 of this title shall be determined as follows:

(1) To the amount of items of income, gain, loss and deduction which enter into the definition of distributable net income, there shall be added or subtracted, as the case may be, the modifications described in § 1106 of this title to the extent they relate to items of income, gain, loss and deduction which also enter into the definition of distributable net income. No modification shall be made under this section which has the effect of duplicating an item already reflected in the definition of distributable net income.

(2) The amount determined under paragraph (1) of this section shall be allocated among the estate or trust and its beneficiaries (including, solely for the purposes of this allocation, resident beneficiaries) in proportion to their respective shares of federal distributable net income. The amounts so allocated shall have the same character as for federal income tax purposes. Where an item entering into the computation of such amounts is not characterized for federal income tax purposes, it shall have the same character as if realized directly from the source from which realized by the estate or trust or incurred in the same manner as if incurred by the estate or trust.

(3) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the net amount determined under paragraph (1) of this section shall be in proportion to such beneficiary's share of the estate or trust income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

72 Del. Laws, c. 467, § 1.;









CHAPTER 17. INTERSTATE COMPROMISE OR ARBITRATION OF DEATH TAXES

§ 1701. Definitions

As used in this chapter:

(1) "Death tax" means any tax levied by a state on account of the transfer of or shifting of economic benefits in property at death or in contemplation thereof or intended to take effect in possession or enjoyment at or after death, whether denominated an "inheritance tax," "transfer tax," "succession tax," "estate tax," "death duty," "death dues," or otherwise.

(2) "Executor" means any executor of the will or administrator of the estate of a decedent except an ancillary administrator.

(3) "Interested person" means any person who may be entitled to receive or who has received any property or interest which may be required to be considered in computing the death tax of any state involved.

(4) "State" means any state, territory or possession of the United States and the District of Columbia.

(5) "Taxing official" means the Secretary of Finance in this State and the officer or body in any other reciprocal state designated in the statute of such state substantially similar to this chapter.

43 Del. Laws, c. 5, § 1; 30 Del. C. 1953, § 1701; 57 Del. Laws, c. 741, § 7A.;



§ 1702. Election to invoke chapter

Where this State and 1 or more other states each claims that it was the domicile of a decedent at the time of death and where no judicial determination of domicile for death tax purposes has been made in any of such states, any executor or the taxing official of any such state may elect to invoke this chapter. Such election shall be evidenced by the sending of a notice by registered mail, receipt requested, to the taxing officials of each such state and to each executor, ancillary administrator and interested person. Any executor may reject such election by sending a notice by registered mail, receipt requested, to the taxing officials involved and to all other executors within 40 days after the receipt of such notice of election. If such election is rejected, no further proceedings shall be had under this chapter. If such election is not rejected, the dispute as to the death taxes shall be determined solely as provided in this chapter, and any proceedings that may have been theretofore taken in this State to determine or assess such death taxes in the courts or otherwise shall be annulled and of no effect.

43 Del. Laws, c. 5, § 2; 30 Del. C. 1953, § 1702; 70 Del. Laws, c. 186, § 1.;



§ 1703. Compromise of death taxes due this State

In any case in which an election is made as provided in § 1702 of this title and not rejected, the Secretary of Finance may enter into a written agreement with the other taxing officials involved and with the executors to accept a certain sum in full payment of any death tax, together with interest and penalties, that may be due this State. Such agreement shall not be effective unless approved by the State Tax Appeal Board. If an agreement cannot be reached and the arbitration proceeding specified in § 1704 of this title is commenced and thereafter an agreement is arrived at, a written agreement may be entered into at any time before the arbitration proceeding is concluded. Upon the filing of such agreement or duplicate thereof with the authority which would have jurisdiction to assess the death tax of this State if the decedent died domiciled in this State, an assessment of the amount of tax agreed upon shall be made, and such assessment shall finally and conclusively fix and determine the amount of death tax due this State.

43 Del. Laws, c. 5, § 3; 30 Del. C. 1953, § 1703; 57 Del. Laws, c. 741, §§ 7A, 7B.;



§ 1704. Arbitration of domicile of decedent

If it shall appear that an agreement cannot be reached as provided in § 1703 of this title, or if 1 year shall have elapsed from the date of the election, the domicile of the decedent at the time of death solely for death tax purposes shall be determined as follows:

(1) Where only this State and 1 other state are involved, the Secretary of Finance and the taxing official of such other state shall each appoint a member of a board of arbitration, and the members so appointed shall select the third member of the board. If this State and more than 1 other state are involved, the taxing officials thereof shall agree upon the authorities charged with the duty of administering death tax laws in 3 states not involved, each of which shall appoint a member of the board. The members of the board shall elect a chairperson.

(2) Such board shall hold hearings at such places as are deemed necessary, upon reasonable notice to the executors, ancillary administrators, all interested persons and the taxing officials of the states involved, all of whom shall be entitled to be heard.

(3) Such board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of books, papers and documents and issue commissions to take testimony. Subpoenas may be issued by any member of the board. Failure to obey a subpoena may be punished by a judge or justice of any court of record in the same manner as if the subpoena had been issued by such judge or justice or by the court in which such judge or justice functions.

(4) Such board shall apply, whenever practicable, the rules of evidence which prevail in federal courts under the Federal Rules of Civil Procedure at the time of the hearing.

(5) Such board shall, by majority vote, determine the domicile of the decedent at the time of death. Such determination shall be final and conclusive and shall bind this State and all of its judicial and administrative officials on all questions concerning the domicile of the decedent for death tax purposes.

(6) The reasonable compensation and expenses of the members of the board and employees thereof shall be agreed upon among such members, the taxing officials of the states involved and the executors. In the event an agreement cannot be reached, such compensation and expenses shall be determined by such taxing officials and, if they cannot agree, by the appropriate probate court of the state determined to be the domicile. Such amount shall be borne by the estate and shall be deemed an administration expense.

(7) The determination of such board and the record of its proceeding shall be filed with the authority having jurisdiction to assess the death tax in the state determined to be the domicile of the decedent and with the authorities which would have had jurisdiction to assess the death tax in each of the other states involved if the decedent had been found to be domiciled therein.

43 Del. Laws, c. 5, § 4; 30 Del. C. 1953, § 1704; 57 Del. Laws, c. 718, § 14; 57 Del. Laws, c. 741, §§ 7A, 7B; 70 Del. Laws, c. 186, § 1.;



§ 1705. Penalty and interest for nonpayment of tax

In any case where it is determined by the board of arbitration that the decedent died domiciled in this State, penalties and interest for nonpayment of the tax, between the date of the election and the final determination of the board, shall not exceed 1% per month, or fraction thereof.

43 Del. Laws, c. 5, § 5; 30 Del. C. 1953, § 1705; 57 Del. Laws, c. 707, § 6.;



§ 1706. Reciprocal application

This chapter shall apply only to cases in which each of the states involved has a law substantially similar to this chapter.

43 Del. Laws, c. 5, § 6; 30 Del. C. 1953, § 1706.;






CHAPTER 18. LAND AND HISTORIC RESOURCE TAX CREDIT

Subchapter I Land Donated for Conservation or Preservation

§ 1801. Short title

This subchapter shall be known as the "Delaware Land and Historic Resources Protection Incentives Act of 1999."

72 Del. Laws, c. 254, § 1; 73 Del. Laws, c. 6, § 1.;



§ 1802. Findings and purpose

(a) The General Assembly finds:

(1) That the State of Delaware's unique natural resources, wildlife habitats, historic resources and resources of outdoor recreation are a significant benefit to the State and the public;

(2) That the State of Delaware's unique natural resources and distinctive natural heritage, including habitat for plants, animals and natural communities and historic resources, are being lost at an alarming rate; and

(3) That much of the State's unique natural resources and habitats and historic resources are found on lands that are privately owned.

(b) The General Assembly desires:

(1) To encourage private landowners to be stewards of lands that are important habitats or designated natural areas, or that contain significant historic resources;

(2) To complement existing land conservation acquisition programs under the Delaware Land Protection Act, as set forth in Chapter 75 of Title 7, and historic preservation programs, and not duplicate them and thereby preserve public financial resources and leverage public expenditures; and

(3) To provide private landowners with incentives to encourage protection of private lands for open space, natural resources, biodiversity conservation, outdoor recreation and historic preservation purposes.

72 Del. Laws, c. 254, § 1.;



§ 1803. Definitions

The following definitions shall apply to this subchapter:

(1) "Delaware Heritage program" means the program within the Department of Natural Resources and Environmental Control, Division of Fish and Wildlife, that is responsible for inventory, research, data collection, information management and consultation about Delaware's unique or rare plant and animal species and natural communities and for the maintenance of computerized and manual records of the status and trends of such species and natural communities and habitat location information.

(2) "Department" means the Department of Natural Resources and Environmental Control.

(3) "Historic resources" means those structures, improvements, sites or lands that are listed as significant in or eligible for listing in the National Register of Historic Places, either as individual listings or as contribution elements in listed or eligible historic districts.

(4) "Interest in real property" means any perpetual right in real property, or improvements thereto, or water, including but not limited to a fee simple, easement, partial interest, mineral right, remainder, future interest, or other interest or right concerning the use of property.

(5) "Land" or "lands" means real property, with or without improvements thereon; right-of-way, water and riparian rights; easements; privileges and all other rights or interests of any kind or description in, relating to or connected with real property.

(6) "Natural habitat" means those land areas in Delaware that are or may be documented as areas of ecological importance and significance for the protection of unique or rare plants, animals and natural communities. Such areas are or may be comprised of lands that due to their physical or biological features, provide important elements for the protection, maintenance and survival of plants, animals and/or natural communities such as, for example, food, shelter, or living space, and may include, without limitation, breeding, feeding, resting, migratory and overwintering areas. Physical and biological features include, but are not limited to: structure and composition of the vegetation; faunal community; soils; water chemistry and quality; and geologic, hydrologic and microclimatic factors and other ecological processes.

(7) "Open space" means any open lands characterized by (i) natural and/or scenic beauty, or (ii) whose existing openness, natural condition or present state of use, if retained, would maintain important outdoor recreational areas and wildlife habitat, or would maintain or enhance the conservation of Delaware's natural, historic, or scenic resources.

(8) "Public or private conservation agency" means any Delaware governmental body or any private not-for-profit charitable corporation or trust authorized to do business in the State and organized and operated for natural resources, land conservation or historic preservation purposes, and having tax-exempt status as a public charity under the U.S. Internal Revenue Code of 1986, as amended, and having the power to acquire, hold and maintain land and/or interests in land for such purposes.

72 Del. Laws, 1st Sp. Sess., c. 254, § 1; 73 Del. Laws, c. 6, § 1.;



§ 1804. Tax credit available; land conveyed for conservation and preservation purposes

(a) There shall be allowed as a credit against the tax imposed by Chapters 11 and 19 of this title, an amount equal to 40% of the fair market value of any land or interest in land located in Delaware that is conveyed for the purpose of open space, natural resource and/or biodiversity conservation or historic preservation as an unconditional donation in perpetuity by the landowner/taxpayer to a public or private conservation agency eligible to hold such land and interests therein for conservation or preservation purposes. The fair market value of qualified donations made under this chapter shall be substantiated by a "qualified appraisal" prepared by a "qualified appraiser," as those terms are defined under applicable federal law and regulations governing charitable contributions.

(b) The amount of the credit that may be claimed by a taxpayer shall not exceed $50,000. In addition, in any 1 tax year the credit used may not exceed the amount of individual or corporate income tax otherwise due. Any portion of the credit that is unused in any 1 tax year may be carried over for a maximum of 5 consecutive tax years following the tax year in which the credit originated, subject to the limitations provided herein, until fully expended.

(c) Qualified donations shall include the conveyance in perpetuity of a fee interest in real property or a less-than-fee interest in real property, such as a conservation easement, pursuant to Chapter 69 of Title 7. Dedications of land for open space for the purpose of fulfilling density requirements to obtain subdivision or building permits shall not be considered as qualified donations under this chapter.

(d) Qualified donations shall be eligible for the tax credit herein described if such donations are made to the State, an instrumentality thereof or a charitable organization described in § 501(c) of the U.S. Internal Revenue Code of 1986 [26 U.S.C. § 501] and meet the requirements of 26 U.S.C. § 170(h)(3)(A) or (B).

(e) To be eligible for treatment as qualified donations under this section, land or interests in lands must meet the requirements for land protection of the Delaware Land Protection Act as set forth in § 7503 of Title 7; or consist of lands that are natural habitat for the protection of Delaware's unique and rare biological and natural features as determined by the Department, relying on information supplied and maintained by the Delaware Natural Heritage Program; or meet the requirements for Delaware's important historic resources as determined by the Delaware Department of State, Division of Historical and Cultural Affairs. The use and protection of such lands or interests therein for open space, natural area protection, biodiversity habitat conservation, historic preservation or similar use and purpose shall be assured in perpetuity.

(f) Any qualified donation made in a tax year for which the tax credit herein described is claimed by a taxpayer shall not also be eligible for treatment in the same tax year as a charitable contribution for state income tax deduction purposes in calculating Delaware income tax liability.

72 Del. Laws, c. 254, § 1.;



§ 1805. Administration

(a) The Department, in consultation with the Department of State, Division of Historical and Cultural Affairs, shall promulgate such rules and regulations as may be deemed necessary to certify eligible projects for treatment in fulfillment of the purposes of this subchapter by February 5, 2000. The Department and the Division of Historical and Cultural Affairs, in cooperation with the Open Space Council, upon each 5-year anniversary of the enactment of this subchapter or of any renewals thereof, shall prepare a report to the General Assembly showing the lands protected during such period pursuant to this subchapter.

(b) The Division of Revenue of the Department of Finance for the State of Delaware, in consultation with the Department, shall promulgate such rules and regulations by February 5, 2000, as may be necessary to administer the tax incentives provided for in this subchapter and shall coordinate with the agencies referenced in subsection (a) of this section in the preparation of the report or reports to the General Assembly showing the fiscal impact on the Delaware Treasury of the credits claimed pursuant to this subchapter.

72 Del. Laws, c. 254, § 1; 73 Del. Laws, c. 6, § 1.;



§ 1806. Applicability, fiscal limitation and renewal

(a) The tax credits provided by this subchapter shall apply to transfers of land or interests therein in taxable years beginning on or after January 1, 2000.

(b) Any taxpayer claiming a tax credit under this subchapter may not claim a credit under any similar Delaware law for costs related to the same project. A taxpayer may not claim a tax credit under this subchapter for lands or interests in land a portion of which constitutes the taxpayer's entire holdings and where the taxpayer has sold or has contracted to sell to the State the balance of such lands or interests in land for open space, biodiversity, land conservation or historic preservation purposes.

(c) Any tax credits which arise under this subchapter from the donation of land or an interest in land made by a pass-through tax entity such as a trust, estate, partnership, limited liability corporation or partnership, limited partnership, Subchapter S corporation or other fiduciary shall be used either by such entity, in the event it is the taxpayer, on behalf of such entity, or by the member, manager, partner, shareholder and/or beneficiary, as the case may be, in proportion to their interest in such entity in the event that income, deductions and tax liability passes through such entity to such member, manager, partner, shareholder and/or beneficiary. Such tax credits may not be claimed by both the entity and the member, manager, partner, shareholder and/or beneficiary for the same donation.

(d) The total amount of tax credits to be made available under this subchapter shall not exceed $10,000,000. The aggregate amount of such tax credits available in any 1 tax year shall not exceed $1,000,000 and shall be allocated to taxpayers for eligible projects in accordance with the rules and regulations to be established as set forth in § 1805 of this title.

(e) [Repealed.]

72 Del. Laws, c. 254, § 1; 73 Del. Laws, c. 6, § 1; 77 Del. Laws, c. 135, §§ 1-3.;



§ 1807. Construction

No part or segment of this subchapter shall be interpreted to in any way alter or amend any permit requirements, reporting requirements, allocation procedures or other requirements set forth in any other provision of state law.

72 Del. Laws, c. 254, § 1; 73 Del. Laws, c. 6, § 1.;






Subchapter II Historic Preservation And Repair

§ 1811. Statement of purpose; short title

(a) The General Assembly finds and declares that many properties and structures associated with Delaware's history, and in some cases the history of this nation, have been steadily disappearing over the past 50 years, or longer. Once gone, they are gone forever, and can never be replaced. Each year, it seems, there are less and less. The General Assembly firmly believes that the private sector is uniquely able to be a major factor in the preservation of many of Delaware's historic structures. The General Assembly finds that historic preservation tax credits have proven to be economic drivers that result in significant job creation and growth while successfully preserving historic buildings across the state.

(b) This subchapter shall be known as the "Historic Preservation Tax Credit Act."

73 Del. Laws, c. 6, § 3; 77 Del. Laws, c. 413, § 1.;



§ 1812. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them herein, except where the context clearly indicates a different meaning (singular includes plural):

(1) "Certification of Completion," "Completion Certificate" or "Certificate" shall mean the certificate issued by the Delaware State Historic Preservation Officer attesting that certified rehabilitation or, if applicable, phase thereof has been completed and that the documentation of qualified expenditures and project plans that would be required in order to qualify for tax credit under § 47 of the Internal Revenue Code (26 U.S.C. § 47) (whether or not such project would be eligible for such federal tax credit) has been obtained.

(2) "Certified historic property" shall mean property located within the State that is:

a. Individually listed in the National Register of Historic Places;

b. Located in a historic district listed in the National Register of Historic Places and certified by the United States Secretary of the Interior as contributing to the historic significance of that district;

c. Individually designated as a historic property by local ordinance and certified by the Delaware State Historic Preservation Office as meeting the criteria for inclusion in the National Register of Historic Places; or

d. Located in a historic district set apart or registered by a local government, certified by the Delaware State Historic Preservation Office as contributing to the historic significance of such area, and certified by the Delaware State Historic Preservation Office as meeting the criteria for inclusion in the National Register.

(3) "Certified rehabilitation" shall mean that rehabilitation of a certified historic property or portion thereof which has been certified by the Delaware State Historic Preservation Officer as a substantial rehabilitation and is in conformance with the Standards of the Secretary of the Interior for Rehabilitation (36 CFR, part 67) or such other standards as the State Historic Preservation Office shall from time to time adopt.

(4) "Credit award" shall mean the amount of qualified expenditures as determined by the State Office as part of the Stage II Approval multiplied by the appropriate amount as determined in § 1813 of this title.

(5) "Delaware State Historic Preservation Officer" shall mean the person designated and appointed in accordance with 16 U.S.C. § 470a(b)(1)(a), as amended.

(6) "Fiscal year" shall mean the State's fiscal year.

(7) "Lending institution" shall mean any bank, trust company, savings and loan association, building and loan association or licensed lender that is taxable under Title 5 or taxable under Chapter 19 of this title.

(8) "Office" or "State Office" shall mean the Delaware State Historic Preservation Office.

(9) "Owner-occupied historic property" shall mean any certified historic property, or any portion thereof, which is owned by a taxpayer and is being used (or within a reasonable period as may be determined by the Delaware Historic Preservation Office on a case-by-case basis will be used) by such taxpayer as the taxpayer's principal residence. Such property may consist of part of a multiple-dwelling or multiple-purpose building or series of buildings, including a cooperative or condominium. If only a portion of a building is used as the principal residence, only those qualified expenditures that are properly allocable to such portion shall be eligible under this subchapter.

(10) "Person" shall include any individual; any form of company or corporation which is lawful within the State (including limited liability companies and S corporations), whether or not for profit; any form of partnership which is lawful within the State (including limited liability partnerships); whether or not for profit; any trust or estate; and any lawful joint venture. "Person" shall also include any governmental entity, pass-through entity or person under a lease contract for 5 years or longer.

(11) "Phased rehabilitation" shall mean any certified rehabilitation of a certified historic property reasonably expected to be completed in 2 or more distinct stages of development as more fully described in Treasury Regulation 1-48-12(b)(v) or any successor provision.

(12) "Property" shall mean real estate, and shall include any building or structure, including multiple-unit structures.

(13) "Qualified expenditure" shall mean any amount properly expended by a person for the certified rehabilitation of a certified historic property, but shall not include:

a. Acquisition of real property, or acquiring an interest in real property;

b. Any addition to an existing structure, except where the combined square footage of all additions is 20 percent or less than the total square footage of the historic portion of the property; and each such addition is approved by the Delaware State Historic Preservation Officer, pursuant to federal guidelines, as:

1. Preserving the character-defining features of the certified historic property;

2. Adequately differentiating the new construction from the existing structure; and

3. Complying with requirements regarding safety and accessibility in a manner reasonably designed to minimize any adverse impact on the certified historic property;

c. Paving or landscaping costs which exceed 10 percent of the total qualified expenditures;

d. Sales and marketing costs; or

e. Expenditures not properly charged to a capital account, including, in the case of owner-occupied property, expenditures that would not properly be charged to a capital account where the owner is using such property in a trade or business.

(14) "Resident curator" shall mean a person who has entered into a contractual agreement with the owner of a qualified property in which the person agrees to pay for full restoration of the owner's qualifying property in exchange for a life tenancy in the property without remunerative compensation to the owner for the life tenancy.

(15) "Residential property" shall include cooperatives and condominiums.

(16) "Substantial rehabilitation" shall mean rehabilitation of a certified historic property for which the qualified expenditures, during the 24-month period or 60-month period, as applicable, selected by the taxpayer and ending with or within the taxable year exceed:

a. For income-producing property and non-income producing property other than owner-occupied historic property, the current standard required by § 47(c)(1)(C) of the Internal Revenue Code [26 U.S.C. § 47(c)(1)(C)]; and

b. For owner-occupied historic property or property under contract with a resident curator, $5,000.

(17) "Taxpayer" shall include any "person," as defined in this section, and shall include any individual or corporation taxable under Title 5, or taxable under either Chapter 11 or Chapter 19 of this title.

73 Del. Laws, c. 6, § 3; 73 Del. Laws, c. 240, § 1; 74 Del. Laws, c. 68, §§ 107(C), 107(B); 74 Del. Laws, c. 388, §§ 1-4.;



§ 1813. Preservation and repair of historic structures; tax credits

(a) Any person incurring qualified expenditures pursuant to this subchapter in the substantial rehabilitation of any certified historic property shall be entitled to a credit against bank franchise or income taxes imposed under Title 5, or under Chapter 11 or Chapter 19 of this title, respectively, subject to limitations set forth in this section and up to a maximum of:

(1) Twenty percent of qualified expenditures made in the rehabilitation of any certified historic property which is eligible for a federal tax credit under § 47 of the Internal Revenue Code [26 U.S.C. § 47];

(2) Thirty percent of the qualified expenditures made in the rehabilitation of any certified historic property which is not eligible for a federal tax credit under § 47 of the Internal Revenue Code [26 U.S.C. § 47];

(3) One hundred percent of the qualified expenditures made in the rehabilitation of a certified historic property qualifying for credit award as a resident curatorship property regardless of eligibility for a federal tax credit under § 47 of the Internal Revenue Code [26 U.S.C. § 47].

(4) In no event shall the credit claimed pursuant to this section exceed the credit award.

(b) Any person, in order to receive a Certificate of Completion from the Delaware State Historic Preservation Officer that would entitle said person to a tax credit under this section, shall submit documentation of those qualified expenditures and project plans that would be required in order to qualify for tax credit under § 47 of the Internal Revenue Code [26 U.S.C. § 47], whether or not such project would be eligible for such federal tax credit.

(c) Any person eligible for credits under this chapter may transfer, sell or assign any or all unused credits. If a certified historic property for which a certified rehabilitation has been completed is sold or transferred, the amount of any credit not used by the time of such sale or transfer may be transferred to the person to which the structure is sold or transferred.

(d) Except as otherwise provided, if the amount of credit allowed pursuant to this subchapter exceeds that total tax liability of the taxpayer for the tax year for which the credit is claimed, the amount of the credit not used as an offset against income or franchise taxes in said tax year shall not be refunded, but may be carried forward as a credit against subsequent years' income or franchise tax liability for a period not exceeding 10 years, and shall be applied first to the earliest tax years possible.

(e) With respect to the tax credits awarded under paragraph (a)(2) of this section, no single certified rehabilitation of owner occupied historic property may receive a tax credit in excess of $20,000. Owner-occupied historic properties may be eligible for multiple certified rehabilitations representing separate phases of rehabilitation of a certified historic property; provided, however, that following an initial credit award, any subsequent credit award shall be made not less than 24 months after any preceding credit award. With respect to tax credits awarded for qualifying expenditures by a resident curator, no single certified rehabilitation may receive a tax credit in excess of $5,000.

(f) Whenever any part of the certified rehabilitation of a residential property is determined under regulations promulgated by the State Office to be committed to low-income housing, subsection (a) of this section shall be applied with respect to such part by substituting "30%" for "20%" and "40%" for "30%" in said subsection.

73 Del. Laws, c. 6, § 3; 73 Del. Laws, c. 240, §§ 2, 3; 74 Del. Laws, c. 68, §§ 107(D), 107(E).;



§ 1814. Preservation tax credits; distribution, transfer and assignment

(a) Any person eligible for credit under this subchapter, except a person engaged in a resident curator relationship, may transfer, sell or assign any unused credits. Any person that transfers, sells or assigns any unused portion of a tax credit shall obtain and produce to the transferee, purchaser or assignee a certificate from the Division of Revenue or the Office of the State Bank Commissioner setting forth the amount of unused credit.

(b) Credits granted to or acquired by a pass-through entity created or recognized under Delaware law, or by multiple owners of property, if not transferred, sold or assigned, may be divided among the partners, members, shareholders or owners either according to the distributive shares of income of such entity or pursuant to an executed agreement among such partners, members, shareholders or owners if such agreement documents an alternate method of distribution.

(c) Any transferee, purchaser or assignee of tax credits under this subchapter may use such acquired credits to offset state income or franchise tax liabilities imposed upon such transferee, purchaser or assignee. To claim the state tax credit, the transferee, purchaser or assignee shall attach the certificate obtained by the transferor, seller or assignor in accordance with subsection (a) of this section to the Delaware tax return against which the credit is claimed and submit such tax return to the Division of Revenue or the Office of the State Bank Commissioner with respect to income taxes in this title and Title 5 franchise taxes, respectively.

(d) If the credit allowed under this section exceeds the transferee, purchaser or assignee's tax due for the current tax year, the transferee, purchaser or assignee of the tax credit may carry forward such excess in accordance with § 1813 of this title.

(e) Credits issued to the initial assignee, or in the case of a tax-exempt assignee, to the first taxable transferee after the associated phase completion, shall be subject to revocation and repayment to the Delaware Division of Revenue or the Office of the State Bank Commissioner if, under regulations issued by the State Office, a phased rehabilitation is not completed by the agreed upon completion date demonstrates that the applicant for the credit award for the project is unable or unwilling to complete it or, in the event that the project does not meet the certification requirements previously agreed to with the State Office.

73 Del. Laws, c. 6, § 3; 74 Del. Laws, c. 68, § 107(F); 74 Del. Laws, c. 388, § 5.;



§ 1815. Preservation tax credits; procedures and administration

(a) The Delaware State Historic Preservation Office is hereby established within the Division of Historical and Cultural Affairs, and shall be administered by the Delaware State Historic Preservation Officer.

(b) Except where otherwise provided, the Division of Historical and Cultural Affairs may establish by regulation all requirements for implementation of the provisions of this subchapter (except tax matters), including but not limited to the following:

(1) Fees to be charged by the State Office for inspections and other expenses; and

(2) Standards for rehabilitation of historic property where those standards set forth in 36 CFR part 67 are not applicable.

(c) The Division of Historical and Cultural Affairs shall have the authority to promulgate the application and forms governing participation in the certification program.

(d) The Division of Revenue and the State Bank Commissioner may establish regulations and develop all appropriate procedures and applications or other forms for the implementation of all provisions of this subchapter which are directly tax-related or related to certifying the value of the tax credits issued under this title and Title 5, respectively. The Division of Revenue shall also by January 1, 2004, establish regulations and develop appropriate procedures specific to taxpayers who qualify as resident curators. The Division of Historical and Cultural Affairs shall have the same authority granted in section (b) of this subchapter relative to resident curators.

(e) Any person or entity seeking the historic preservation tax credit set forth in this subchapter shall apply to the Delaware State Historic Preservation Office. Each applicant shall complete the application, and all other information requested, in whole, and shall include such sketches, renderings, charts or photographs as may be requested by the State Office.

(f) The State Office shall, upon consideration of the application and such other matters as it deems appropriate, determine whether or not the property constitutes a certified historic property. If the application is for a certified historic property, the State Office shall review, approve, disapprove or suggest modifications to any proposed rehabilitation plan to insure that the rehabilitation, when completed, can be considered a certified rehabilitation. Projects requesting credits upon phase completion must present and receive approval of completion dates for all project phases, including the completion date for the entire project, from the State Office. All repairs and rehabilitation shall be consistent with those standards set forth in 36 CFR § 67.7 for federal certification, and otherwise shall comply with regulations promulgated by the State Office. This approval by the State Office of the proposed rehabilitation plan shall be known as a "Stage II approval," and the amount of the qualified expenditures as determined by the State Office as part of the Stage II approval and in accordance with § 1813 of this title shall represent the "credit award."

(g) Upon completion of the rehabilitation or, if applicable, phase thereof, the person or entity shall notify the Delaware State Historic Preservation Officer. Upon determination by the Preservation Officer that the property is a certified historic property, that the rehabilitation or, if applicable, phase thereof of the certified historic property has been completed, and that the rehabilitation or, if applicable, phase thereof is in conformance with the requirements of this subchapter and the regulations of the State Office, and upon determination by the Division of Revenue or the State Bank Commissioner as to the value of the tax credit associated with the Certificate of Completion, the Delaware State Historic Preservation Officer shall certify such rehabilitation or, if applicable, phase thereof and shall issue a Certificate of Completion to the applicant.

(h) In the alternative, the Delaware State Historic Preservation Officer may certify such rehabilitation and issue a Stage II Approval to any applicant who has obtained a Part I and Part II certification from the federal government issued pursuant to 36 CFR part 67, where applicable.

(i) To claim the state tax credit allowed by this subchapter the applicant, any assignee, any purchaser or any transferee of the credit shall attach the Certificate of Completion to the Delaware tax return against which the credit is claimed and submit such tax return to the Division of Revenue or to the Office of the State Bank Commissioner with respect to income taxes in this title and Title 5 franchise taxes, respectively.

(j) Credits subject to revocation and repayment under § 1814(e) of this title, such shall be treated as an unpaid tax assessment, and, in pursuing the repayment of such credits, the Division of Revenue and the Office of the State Bank Commissioner shall have at their disposal all means of collection and enforcement permitted under Titles 30 and 5, respectively.

73 Del. Laws, c. 6, § 3; 73 Del. Laws, c. 240, §§ 4, 5; 74 Del. Laws, c. 68, § 107(G); 74 Del. Laws, c. 388, §§ 6-8.;



§ 1816. Total amount of credits permitted in each fiscal year; allocation of such credits

(a) The maximum amount of credit awards under this chapter in any fiscal year shall not exceed $5,000,000. One hundred thousand dollars of the credit awards in a fiscal year must be reserved for distribution to qualified resident curators. If in any fiscal year there are insufficient qualified resident curators to exhaust this allotment, the unused credit amount will be available in the next fiscal year for award to persons qualifying under § 1813(a)(1) or (2) of this title. In any 1 year, $2,000,000 of tax credits shall be reserved for projects receiving a credit of not more than $300,000. On April 1 of each year, any unused balance of the $2,000,000 pool of tax credits shall be available to any eligible project. However, should a credit award exceed the actual credit claimed, the amount of the excess credit award shall not be available for a subsequent award.

(b) The State Office shall ensure that the date and time of Stage II approval is noted on the first page of the application. Credits will be awarded in chronological order based upon the date and time on which each application receives Stage II approval from the State Office. If a credit award would result in an excedence of the $5,000,000 limitation for the fiscal year in which it is awarded, the amount by which such credit award exceeds $5,000,000 shall carry over to the succeeding fiscal year and shall receive priority for that year.

(c) All applicants must begin construction on the approved Stage II rehabilitation plan within 1 year of receiving the Stage II approval. If construction on the rehabilitation plan is not substantially commenced and diligently pursued within this time period, the applicant will forfeit the awarded credits, and the credits awarded to such applicant will become available for award to other applicants.

(d) Upon completion of the rehabilitation or, if applicable, phase thereof, the applicant shall obtain a Certificate of Completion from the Delaware State Historic Preservation Officer in accordance with § 1815 of this title. The applicant shall then take the necessary procedures to claim the state tax credit in accordance with this chapter. However, no such claim for state tax credit shall be made prior to the 1-year anniversary of receipt of the Stage II approval from the State Office.

(e) The Secretary of Finance shall report to the Governor and the General Assembly on the second Tuesday of every January concerning the amount of tax credits awarded pursuant to this subchapter for the previous fiscal year.

(f) On or before January 31 of every year, the Division of Historical and Cultural Affairs of the Department of State shall issue an annual report on the restoration and rehabilitation status of all tax credit projects approved during the previous calendar year. The annual report will also include a list of all tax credit projects issued in previous years which have a balance of credits which have not been claimed. The annual report shall be distributed to the Governor and the General Assembly.

73 Del. Laws, c. 6, § 3; 73 Del. Laws, c. 240, § 6; 74 Del. Laws, c. 68, § 107(A); 74 Del. Laws, c. 388, § 9; 75 Del. Laws, c. 152, §§ 1, 2; 77 Del. Laws, c. 413, §§ 3, 4.;



§ 1817. Appeals

(a) Where any taxpayer or other person who has applied for state approval or certification that a property is a certified historic property or that any repairs or improvements are certified rehabilitation, in accordance with this subchapter objects to a noncertification decision by the Delaware State Historic Preservation Officer, such person shall be entitled to appeal such decision to the Delaware Secretary of State or the Secretary's designee. Such appeal shall be filed with the Delaware Secretary of State within 60 days from the issuance of such noncertification decision. Such appeal shall be conducted in accordance with the Administrative Procedures Act, 29 Del. C. § 10101 et seq. Where an appellant has exhausted all administrative remedies, such appellant shall be entitled to judicial review in accordance with subchapter V of the Administrative Procedures Act [§ 10141 et seq. of Title 29].

(b) Where a taxpayer or other person who is or was engaged in qualified repairs in accordance with this subchapter is aggrieved by a tax decision which directly affects such person, that person shall be entitled to pursue an appeal pursuant to the administrative procedures of the Department of Finance as set forth in this title or regulations promulgated thereunder or the State Bank Commissioner as set forth in Title 5 or regulations promulgated thereunder. Where an appellant has exhausted all administrative remedies, such appellant shall be entitled to judicial review in accordance with subchapter V of the Administrative Procedures Act.

73 Del. Laws, c. 6, § 3.;









CHAPTER 19. CORPORATION INCOME TAX

§ 1901. Definitions

As used in this chapter:

(1) "Administration services" means, in each case with respect to intangible investments (as such term is defined in § 1902(b)(8) of this title):

a. Clerical;

b. Accounting;

c. Bookkeeping;

d. Data processing;

e. Internal auditing;

f. Tax services;

g. Regulatory compliance, operations and related services;

h. Risk analytics; and

i. Trade processing, clearing and execution services.

(2) "Asset management corporation" means a corporation:

a. Ninety percent or more of the gross receipts of which are derived from the performance of asset management services;

b. That is not exempt from taxation under this chapter pursuant to § 1902(b)(8) of this title; and

c. That makes an election for each taxable year to be treated as an asset management corporation by filing the appropriate form of return prescribed by the Director to make such election.

For purposes of this paragraph, "gross receipts" shall mean gross receipts reported by the corporation for its taxable year for purposes of the federal income tax.

(3) "Asset management services" means, in each case with respect to intangible investments (as such term is defined in § 1902(b)(8) of this title):

a. Rendering investment advice, including investment analysis;

b. Making determinations as to when sales and purchases are to be made;

c. Selling or purchasing of intangible investments;

d. Rendering administration services;

e. Rendering distribution services; or

f. Managing contracts for sub-advisory services.

(4) "Board" means the Tax Appeal Board.

(5) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(6) "Corporation" includes a joint stock company or any association which is taxable as a corporation under the federal income tax law.

(7) "Distribution services" means, in each case with respect to intangible investments (as such term is defined in § 1902(b)(8) of this title):

a. Advertising;

b. Servicing investor accounts (including redemptions);

c. Marketing shares or selling shares of corporations or business trusts registered as investment companies under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.); and

d. Marketing asset management services (including selling interests in a pool of intangible investments, such as a fund).

(8) "Domestic corporation" means any corporation organized under the laws of this State.

(9) "Domicile" means:

a. In the case of an individual, the State of the individual's domicile under the law of Delaware;

b. In the case of an estate, this State, if the estate is a resident estate under § 1601 of this title, and outside of this State, if the estate is a nonresident estate under § 1601 of this title;

c. In the case of a trust (as defined in § 1601(9) of this title), this State, if the trust is a resident trust under § 1601 of this title, and outside of this State, if the trust is a nonresident trust under § 1601 of this title;

d. In the case of a corporation or a pass-through entity (as defined under § 1601(6)a. of this title), its commercial domicile;

provided, however, domicile shall be presumed to be the mailing address of the beneficiary of a pension plan, or the owner of an account or interest in a pool of intangible investments based on the records of the sponsor of such pension plan, account or pool of intangible investments or the shareholder's mailing address on the records of an investment company under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.).

(10) "Federal income tax" means the tax imposed on corporations by the federal Internal Revenue Code of 1986 and amendments thereto.

(11) "Foreign corporation" means any corporation other than a domestic corporation.

(12) "Income year" means the taxable year for which the taxpayer computes its net income for purposes of the federal income tax.

(13) "Risk analytics" means performing risk analysis of intangible investments (as such term is defined in § 1902(b)(8) of this title), providing reports of such analyses and providing interactive, software-based risk analytical tools to users of such tools.

(14) "Secretary" and "Secretary of Finance" mean the Secretary of Finance or the Secretary's duly authorized designee; provided, that any such delegation of authority is consistent with the provisions of Chapter 83 of Title 29.

(15) "Sponsor" means the person that has contracted directly with the beneficiaries of a pension plan or retirement account or the owner of any account or interest in a pool of intangible investments to administer and manage the pension plan or retirement account, other account or pool of intangible investments.

(16) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States and any foreign country or political subdivision thereof.

(17) "Taxpayer" means any corporation subject to the tax imposed by this chapter.

(18) "Treasury Department" means the Treasury Department of the United States.

30 Del. C. 1953, § 1901; 51 Del. Laws, c. 298; 51 Del. Laws, c. 315, § 1; 57 Del. Laws, c. 741, § 8A; 67 Del. Laws, c. 408, § 3; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 234, § 4.;



§ 1902. Imposition of tax on corporations; exemptions

(a) Every domestic or foreign corporation that is not exempt under subsection (b) of this section shall annually pay a tax of 8.7 percent on its taxable income, computed in accordance with § 1903 of this title, which shall be deemed to be its net income derived from business activities carried on and property located within the State during the income year. Any receiver, referee, trustee, assignee or other fiduciary or any officer or agent appointed by any court who conducts the business of any corporation shall be subject to the tax imposed by this chapter in the same manner and to the same extent as if the business were conducted by the corporation.

(b) The following corporations shall be exempt from taxation under this chapter:

(1) Fraternal beneficiary societies, orders or associations:

a. Operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system; and

b. Providing for the payment of life, sick, accident or other benefits to the members of such society, order or association or their dependents;

(2) Cemetery corporations and corporations organized or trusts created for religious, charitable, scientific or educational purposes or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private stockholder or individual;

(3) Business leagues, chambers of commerce, fire companies, merchants' associations or boards of trade not organized for profit, and no part of the net earnings of which inures to the benefit of any private stockholder or individual;

(4) Civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare;

(5) Clubs organized and operated exclusively for pleasure, recreation and other nonprofitable purposes, no part of the net earnings of which inures to the benefit of any private stockholder or member;

(6) A corporation maintaining a statutory corporate office in the State but not doing business within the State;

(7) Insurance companies paying taxes upon gross premiums to the Insurance Commissioner;

(8) Corporations whose activities within this State are confined to the maintenance and management of their intangible investments or of the intangible investments of corporations or statutory trusts or business trusts registered as investment companies under the Investment Company Act of 1940, as amended (15 U.S.C. 80a-1 et seq.) and the collection and distribution of the income from such investments or from tangible property physically located outside this State. For purposes of this paragraph, "intangible investments" shall include, without limitation, investments in stocks, bonds, notes and other debt obligations (including debt obligations of affiliated corporations), patents, patent applications, trademarks, trade names and similar types of intangible assets;

(9) A corporation that is an S corporation for federal income tax purposes for any taxable year beginning on or after January 1, 1961;

(10) A corporation which qualifies as a domestic international sales corporation (DISC) under the provisions of subchapter N of Chapter 1 of the federal Internal Revenue Code [26 U.S.C. § 861 et seq.] and which has in effect for the entire taxable year a valid election under federal law to be treated as a DISC. If a corporation makes such an election under federal law, each person who at any time is a shareholder of such corporation shall be subject to taxation under Chapter 11 or Chapter 19 of this title on the earnings and profits or taxable income of this DISC in the same manner as provided by federal law for all periods for which the election is effective;

(11) An entity that is a real estate mortgage investment conduit as defined in § 860D of the Internal Revenue Code of 1986 [26 U.S.C. § 860D], as amended;

(12) An entity that is registered as an investment company under the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1 et seq.); and

(13) An entity that is a real estate investment trust as defined in § 856 of the Internal Revenue Code of 1986 (26 U.S.C. § 856) as amended;

(14) An entity that is a homeowners association as defined in § 528 of the Internal Revenue Code (26 U.S.C. § 528) or successor provision.

30 Del. C. 1953, § 1902; 51 Del. Laws, c. 298; 51 Del. Laws, c. 315, §§ 2, 3; 57 Del. Laws, c. 136, § 1; 57 Del. Laws, c. 737, § 2; 58 Del. Laws, c. 293, § 1; 58 Del. Laws, c. 396, § 1; 59 Del. Laws, c. 150, § 1; 61 Del. Laws, c. 76, § 1; 64 Del. Laws, c. 461, § 10; 65 Del. Laws, c. 155, § 2; 65 Del. Laws, c. 160, § 4; 66 Del. Laws, c. 267, § 2; 67 Del. Laws, c. 295, § 1; 67 Del. Laws, c. 408, §§ 4, 5; 68 Del. Laws, c. 423, § 1; 69 Del. Laws, c. 188, §§ 6, 7; 71 Del. Laws, c. 314, § 4; 73 Del. Laws, c. 329, § 72; 75 Del. Laws, c. 412, § 1.;



§ 1903. Computation of taxable income

(a) The "entire net income" of a corporation for any income year means the amount of its federal taxable income for such year as computed for purposes of the federal income tax increased by:

(1) Any interest income (including discount) on obligations issued by states of the United States or political subdivisions thereof other than this State and its subdivisions, and

(2) The amount of any deduction allowed for purposes of the federal income tax pursuant to § 164 of the Internal Revenue Code (26 U.S.C. § 164) for taxes paid on, or according to or measured by, in whole or in part, such corporation's net income or profits, to any state (including this State), territory, county or political subdivision thereof, or any tax paid in lieu of such income tax, and its federal taxable income shall be further adjusted by eliminating:

a. Dividends received on shares of stock or voting trust certificates of foreign corporations or interest income or royalty income, on which a foreign tax is paid, deemed paid or accrued under the applicable provisions of the United States Internal Revenue Code [26 U.S.C. § 1 et seq.];

b. Interest income (including discount) from securities issued by the United States or agencies or instrumentalities thereof and interest income (including discount) arising from obligations representing advances, loans or contractual transactions between corporations which are eligible to file a consolidated return for federal income tax purposes and which are subject to taxation under this chapter, if the paying corporation eliminates such interest (including discount) in determining its entire net income; provided, however, that the expenses allocable to interest income from securities issued by the United States or agencies or instrumentalities thereof shall not be allowed as a deduction;

c. Gains and losses from the sale or other disposition of securities issued by the United States or agencies or instrumentalities thereof or by this State or political subdivisions thereof. Expenses incurred in connection with such gains and losses shall not be considered in computing the entire net income of the corporation;

d. Any deduction allowed for depletion of oil and gas wells under § 611 of the federal Internal Revenue Code [26 U.S.C. § 611] to the extent such deduction is determined by reference to § 613 of the federal Internal Revenue Code [26 U.S.C. § 613] (relating to percentage depletion);

e. An amount equal to the portion of the wages paid or incurred for the taxable year which is disallowed as a deduction for federal purposes under § 280C, Internal Revenue Code [26 U.S.C. § 280C], relating to the portion of wages for which the new jobs tax credit is claimed;

f. The cost, not to exceed $5,000, of a renovation project to remove physical design features in a building that restrict the full use of the building by physically handicapped persons. The modification shall be allowed for the taxable year in which the renovation project is completed and is in addition to any depreciation or amortization of the cost of the renovation project. "Building" means a building or structure or that part of a building or structure and its related sidewalks, curbing, driveways and entrances that are located in Delaware and open to the general public;

g. The "eligible net income" of an Edge Act corporation organized pursuant to § 25(a) of the Federal Reserve Act, 12 U.S.C. § 611 et seq. The eligible net income of an Edge Act corporation shall be the net income from any international banking facility of such corporation each computed as described in § 1101(a)(1)d. and e. of Title 5;

h. Any deduction, to the extent such deduction exceeds $30,000, for a net operating loss carryback as provided for in Internal Revenue Code § 172 [26 U.S.C. § 172] or successor provisions; provided, however, that the taxpayer may increase deductions in any year, consistent with the operation of § 172, to carry forward losses which were carried back in calculating federal taxable income but which were prevented from being carried back under this paragraph.

(b) "Taxable income" subject to taxation under this chapter means the portion of the entire net income of a corporation which is allocated and apportioned to this State in accordance with the following provisions:

(1) Rents and royalties (less applicable or related expenses) from tangible property shall be allocated to the state in which the property is physically located;

(2) Patent and copyright royalties (less applicable or related expenses) shall be allocated proportionately to the states in which the product or process protected by the patent is manufactured or used or in which the publication protected by the copyright is produced or printed;

(3) Gains and losses from the sale or other disposition of real property shall be allocated to the state in which the property, and expenses incurred in connection with dispositions resulting in such gains and losses, is physically located;

(4) Gains and losses from the sale or other disposition of tangible property for which an allowance for depreciation is permitted for federal income tax purposes, and expenses incurred in connection with dispositions resulting in such gains and losses, shall be allocated to the state where the property is physically located or is normally used in the taxpayer's business;

(5) Interest (including discount) to the extent included in determining entire net income under subsection (a) of this section, less related or applicable expenses, shall be allocated to the state where the transaction took place which resulted in the creation of the obligation with respect to which the interest was earned;

(6) If the entire business of the corporation is transacted or conducted within this State, the remainder of its entire net income shall be allocated to this State. If the business of the corporation is transacted or conducted in part without this State, such remainder, whether income or loss, shall be apportioned to this State on the basis of the ratio obtained by taking the arithmetical average of these 3 ratios:

a. The average of the value, at the beginning and end of the income year, of all the real and tangible personal property, owned or rented, in this State by the taxpayer, expressed as a percentage of the average of the value at the beginning and end of the income year of all such property of the taxpayer both within and without this State; provided, that any property, the income from which is separately allocated under paragraph (b)(1) of this section or which is not used in the taxpayer's business, shall be disregarded. For the purposes of this paragraph, property owned by the taxpayer shall be valued at its original cost to the taxpayer, and property rented by the taxpayer shall be valued at 8 times the annual rental;

b. Wages, salaries and other compensation paid by the taxpayer to employees within this State, except general executive officers, during the income year expressed as a percentage of all such wages, salaries and other compensation paid within and without this State during the income year to all employees of the taxpayer, except general executive officers;

c. Gross receipts from sales of tangible personal property physically delivered within this State to the purchaser or the purchaser's agent (but not including delivery to the United States mail or to a common or contract carrier for shipment to a place outside this State) and gross income from other sources within this State for the income year expressed as a percentage of all such gross receipts from sales of tangible personal property and gross income from other sources both within and without the State for the income year; provided, that any receipts or items of income that are excluded in determining the taxpayer's entire net income or are directly allocated under paragraphs (b)(1) to (5) of this section shall be disregarded.

This paragraph (b)(6) shall not apply in the case of an asset management corporation.

(7) The remainder of the entire net income of an asset management corporation shall be apportioned to this State on the basis of the ratio of gross receipts from asset management services from sources within this State for the income year expressed as a percentage of all such gross receipts from asset management services both within and without the State for the income year; provided, that any receipts or items of income that are excluded in determining the taxpayer's entire net income or are directly allocated under paragraphs (b)(1) to (5) of this section shall be disregarded. The source of gross receipts from asset management services shall be determined as follows:

a. In the case of asset management services provided directly or indirectly to an individual, gross receipts with respect to such services shall be sourced to the State of the individual's domicile.

b. In the case of asset management services provided directly or indirectly to an institutional investor holding investments for the benefit of others, such as a pension plan, retirement account or pool of intangible investments, including a fund (other than an investment company under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.)), or to an institutional investor organized as a pass-through entity (as defined in § 1601(6)a. of this title), gross receipts with respect to such services shall be sourced according to the following rules in the following order:

1. If information regarding domicile of beneficiaries, owners or members is available to the asset management corporation providing asset management services to a pension plan, retirement account or pool of intangible investments, including a fund (other than an investment company under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.)), or to an institutional investor organized as a pass-through entity (as defined in § 1601(6)a. of this title) through the exercise of reasonable diligence in ascertaining such information, gross receipts with respect to such services shall be sourced to the domicile of such beneficiaries, owners or members;

2. If information regarding domicile of beneficiaries, owners or members is not available to the asset management corporation providing asset management services to a pension plan, retirement account or pool of intangible investments, including a fund (other than an investment company under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.)), or to an institutional investor organized as a pass-through entity (as defined in § 1601(6)a. of this title) through the exercise of reasonable diligence in ascertaining such information, a reasonable alternative method based on information readily available to the asset management corporation may be used to determine the source of gross receipts with respect to such services, and such reasonable alternative method shall be disclosed and explained in the return in which the method is used. The burden of demonstrating the reasonableness of the method rests on the taxpayer. Based on facts and circumstances in specific cases, reasonable alternative methods used to determine the source of gross receipts from asset management services may take into account the latest population census data available from the United States Census Bureau, the domicile of the sponsor of a pension plan or retirement account or an account or pool of intangible investments (other than an investment company under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.)) or the domicile of an institutional investor organized as a pass-through entity (as defined in § 1601(6)a. of this title); or,

3. If

A. The domicile of beneficiaries, owners or members is not ascertained under paragraph (b)(7)b.1. of this section; or,

B. No reasonable alternative sourcing method exists under paragraph (b)(7)b.2. of this section, gross receipts with respect to such services shall be sourced to the domicile of the institutional investor or the domicile of the sponsor of a pension plan or retirement account or an account or pool of intangible investments, including a fund (other than an investment company under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.)), to which asset management services are provided.

c. In the case of asset management services provided directly or indirectly to an investment company under the Investment Company Act of 1940 (15 U.S.C. § 80a-1 et seq.), gross receipts with respect to such services shall be sourced to the domicile of the shareholders of such investment company in accordance with the following procedure: the portion of the gross receipts with respect to such services that are sourced to this State shall be determined by multiplying the total of such gross receipts by a fraction, the numerator of which is the average of the sum of the beginning of year and the end of year balance of shares owned by the investment company shareholders domiciled in this State for the investment company's taxable year for federal income tax purposes and the denominator of which is the average of the sum of the beginning of year and the end of year balance of shares owned by all investment company shareholders. A separate computation shall be made with respect to gross receipts for asset management services provided directly or indirectly to each investment company.

d. In the case of asset management services provided directly or indirectly to a person other than those persons described in paragraph (b)(7)a. through c. of this section, to the domicile of such person.

(c) If, in the discretion of the Secretary of Finance, the application of the allocation or apportionment provisions of this section result in an unfair or inequitable proportion of the taxpayer's entire net income being assigned to this State, then the Secretary of Finance or the Secretary's delegate may permit or require the exclusion or alteration of the weight to be given to 1 or more of the factors in the formula specified above or the use of separate accounting or other method to produce a fair and equitable result.

(d) In determining the taxable income of a fiscal year taxpayer for that portion of its fiscal year ending within 1977 which falls within the calendar year 1977, the taxpayer may, at its election, treat such period as though it were the entire fiscal year, or it may compute its taxable income for the entire fiscal year and pay the tax herein imposed on that portion of the taxable income so determined which the number of days from January 1, 1977, to the close of the fiscal year in 1977 bears to 365.

30 Del. C. 1953, § 1903; 51 Del. Laws, c. 298; 51 Del. Laws, c. 315, § 4; 57 Del. Laws, c. 136, §§ 2, 3; 57 Del. Laws, c. 188, §§ 19, 41; 57 Del. Laws, c. 533; 57 Del. Laws, c. 741, § 8B; 58 Del. Laws, c. 320; 59 Del. Laws, c. 113, §§ 1, 2; 60 Del. Laws, c. 18, § 3; 61 Del. Laws, c. 76, § 2; 61 Del. Laws, c. 297, § 1; 62 Del. Laws, c. 56, § 3; 63 Del. Laws, c. 295, § 2; 64 Del. Laws, c. 43, § 8; 67 Del. Laws, c. 263, §§ 1, 2; 68 Del. Laws, c. 82, §§ 9, 10; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 19, § 80; 71 Del. Laws, c. 217, §§ 3-6; 76 Del. Laws, c. 234, §§ 5, 6.;



§ 1904. Returns

(a) A tentative return, covering estimated income tax liability for the current income year, to be in such form and containing such information as the Secretary of Finance shall prescribe, shall be filed with the Secretary of Finance as follows: In the case of a calendar year taxpayer, on or before April 1 of the current income year; and, in the case of a fiscal year taxpayer, on or before the first day of the fourth month of the current income year.

(b) A final return in such form and containing such information as the Secretary of Finance shall prescribe shall be filed with the Secretary of Finance as follows: In the case of a calendar year taxpayer, on or before April 1 of the following year; and, in the case of a fiscal year taxpayer, on or before the first day of the fourth month following the close of the fiscal year.

(c) The first returns under this chapter shall be due as follows: In the case of a calendar year taxpayer, on or before April 1, 1958, and this tentative return shall include an estimate of the taxpayer's taxable income for the calendar year 1958; in the case of a fiscal year taxpayer, on or before the first day of the fourth month of the taxpayer's fiscal year beginning in 1958, and this tentative return shall include an estimate of the taxpayer's liability for such current income year; provided, that a fiscal year taxpayer shall also file a return with respect to income earned in the period between January 1, 1958, and the close of the taxpayer's fiscal year in 1958.

(d) Every return shall have annexed thereto a certification by the president, vice-president, treasurer, assistant treasurer, chief accounting officer or any other officer of the taxpayer duly authorized so to act to the effect that the statements contained therein are true to the best of the officer's knowledge and belief.

(e) Every domestic or foreign corporation not exempt under § 1902 of this title shall file an annual tentative return and an annual final return regardless of the amount of its estimated tax liability, its gross income or its taxable income.

(f) The Secretary may require every corporation exempt from taxation under § 1902(b) of this title to file an information return for each taxable year setting forth the items of gross income and deductions and such other information as the Secretary, by forms or regulation, may prescribe.

30 Del. C. 1953, § 1904; 51 Del. Laws, c. 298; 57 Del. Laws, c. 67, § 1; 57 Del. Laws, c. 172; 57 Del. Laws, c. 707, § 7; 57 Del. Laws, c. 741, § 8B; 64 Del. Laws, c. 461, § 9; 68 Del. Laws, c. 187, § 13; 70 Del. Laws, c. 186, § 1.;



§ 1905. Payment of tax

The tax imposed by this chapter shall be payable as follows:

(1) Calendar year corporations. — Fifty percent of the estimated tax liability for the current taxable year shall be paid with the tentative return filed on April 1 of the current taxable year, and the balance of the estimated tax shall be paid in installments as follows: 20% on June 15 of the taxable year; 20% on September 15 of the taxable year; and 10% on December 15 of the taxable year.

(2) Fiscal year corporations. — Fifty percent of the estimated tax liability for the current taxable year shall be paid with the tentative return filed on the first day of the fourth month of the current taxable year, and the balance of the estimated tax shall be paid in installments as follows: 20% on the fifteenth day of the sixth month of the taxable year; 20% on the fifteenth day of the ninth month of the taxable year; and 10% on the fifteenth day of the twelfth month of the taxable year.

(3) Additional taxes due on final return. — Any additional tax due as computed in the final return required to be filed pursuant to § 1904 of this title shall be paid with such final return.

(4) Tentative tax declarations and payments are not required for returns for taxable periods of less than 92 calendar days.

30 Del. C. 1953, § 1905; 51 Del. Laws, c. 298; 51 Del. Laws, c. 315, § 5; 60 Del. Laws, c. 15, § 1; 60 Del. Laws, c. 193, § 1; 71 Del. Laws, c. 217, § 7.;



§ 1906. Short title

This chapter shall be entitled "Delaware Corporate Income Tax Law of 1958."

30 Del. C. 1953, § 1918; 51 Del. Laws, c. 298; 51 Del. Laws, c. 315, § 14; 68 Del. Laws, c. 187, §§ 12, 14.;



§ 1907. Time of taking effect of tax

The tax shall be first effective with respect to income earned subsequent to December 31, 1957.

30 Del. C. 1953, § 1920; 51 Del. Laws, c. 298; 51 Del. Laws, c. 315, § 16; 68 Del. Laws, c. 187, §§ 12, 14.;



§ 1908. Historic rehabilitation

Any entity taxable under this section is eligible for tax credits in accordance with the Historic Preservation Tax Credit Act (Chapter 18 of this title), which credits shall be against taxes imposed under this chapter; provided, however, that all claimed credits are accompanied by a Certificate of Completion issued by the State Historic Preservation Office certifying that such credits have been earned in compliance with that act.

73 Del. Laws, c. 6, § 7.;



§ 1909. Withholding of income tax on sale or exchange of real estate by nonresident corporations

(a) Definitions. —

(1) "Director" means the Director of the Division of Revenue or the Secretary of Finance of the State.

(2) "Nonresident corporation" means, for purposes of this section, a corporation that:

a. Is not organized under the laws of this State, and

b. Is not qualified or registered with the Secretary of State to do business in this State.

(3) "Recorder" means the official with the duty to record deeds and similar instruments.

(b) Estimated tax return; alternative forms. — Every nonresident corporation that sells or exchanges Delaware real estate shall file with the Recorder:

(1) A "Delaware Corporate Tentative Tax Return" due for the quarter in which the sale or exchange is settled, applying the tax rate provided under § 1902 of this title to an estimate of the gain recognized on the sale or exchange, or

(2) An alternative form prepared by the Director to calculate income tax at the tax rate provided under § 1902 of this title, applied to the difference between the total amount realized by the transferor and the net balance due at the time of settlement of all recorded liens encumbering the real estate, or

(3) An alternative form prepared by the Director to declare under penalties of perjury that the sale or exchange of real estate is exempt from recognition of capital gain with respect to the tax year of the sale or exchange, with a statement of the facts and a citation to the provision or provisions of the Internal Revenue Code (Title 26, U.S.C.) relied upon.

(c) Due date of estimated tax return, payment. — The return or form provided for in subsection (b) of this section, and the estimated tax reported due, shall be remitted with the deed to the Recorder before the deed shall be recorded.

(d) Payment credited to transferor. — The estimated tax remitted under subsection (c) of this section shall be deemed to have been paid to the Director on behalf of the nonresident transferor and the nonresident transferor shall be credited for purposes of § 1905 of this title as a payment made on the date remitted to the Recorder.

(e) Persons or entities not liable for payments. — Neither the transferee, title insurance producer, title insurer, settlement agent, closing attorney, lending institution, nor the real estate agent or broker in a transaction subject to this section shall be liable for any amounts required to be collected and paid over to the Recorder or Director under this section.

(f) Tax not imposed; lawful collection of taxes not prohibited. — This section does not:

(1) Impose any tax on a transferor or affect any liability of the transferor for any tax; or

(2) Prohibit the Director from collecting any taxes due from a transferor in any other manner authorized by law.

77 Del. Laws, c. 291, § 3.;



§ 1910. , 1911. Interests and additions to the tax in case of deficiencies; addition to the tax in case of nonpayment; refunds

Repealed by 68 Del. Laws, c. 187, § 12, effective Jan. 1, 1992.;



§ 1912. Penalties — Late filing; failure to file returns; false and fraudulent return; failure to maintain records

(a) Any person who wilfully fails, neglects or refuses to make a return or to pay the tax as prescribed in this chapter or who shall refuse to permit the Secretary of Finance to examine the books, papers and records of any corporation liable to pay tax under this chapter shall be fined not more than $3,000, or imprisoned not more than 6 months, or both. Such penalty shall be in addition to any other penalties imposed by this chapter.

(b) Any person who wilfully makes a false and fraudulent return of net income, made taxable by this chapter, shall be fined not more than $3,000, or imprisoned not more than 6 months, or both. Such penalty shall be in addition to any other penalties imposed by this chapter.

(c) Any corporation which fails to maintain and keep, for a period of 3 years after any return is filed under this chapter, such record or records of its business within this State for the period covered by such return, as may be required by the Secretary of Finance, shall be fined $3,000. Such penalty shall be in addition to any other penalties imposed by this chapter.

(d) [Deleted.]

(e) The Superior Court shall have exclusive jurisdiction over all offenses under this chapter.

(f) [Deleted.]

30 Del. C. 1953, § 1913; 51 Del. Laws, c. 298; 51 Del. Laws, c. 315, § 11; 57 Del. Laws, c. 66; 57 Del. Laws, c. 741, § 8B; 59 Del. Laws, c. 113, § 5; 61 Del. Laws, c. 425, §§ 1-4; 63 Del. Laws, c. 293, §§ 3, 4; 67 Del. Laws, c. 40, § 15; 68 Del. Laws, c. 187, § 12.;



§ 1913. -1916. Court action to compel furnishing of information; lien of tax; collection of tax; administration by Secretary of Finance

Repealed by 68 Del. Laws, c. 187, § 12, effective Jan. 1, 1992.;



§ 1917. , 1918. Short title; time of taking effect of tax

Transferred.






CHAPTER 20. BUSINESS TAX CREDITS AND DEDUCTIONS

Subchapter I Neighborhood Assistance Tax Credit

§ 2001. Short title

This subchapter shall be known and may be cited as the "Neighborhood Assistance Act."

30 Del. C. 1953, § 2001; 56 Del. Laws, c. 405, § 1; 72 Del. Laws, 1st Sp. Sess., c. 250, § 2.;



§ 2002. Definitions

As used in this subchapter:

(1) "Community development corporation" and "community-based development organization" means any locally-based, resident-controlled, nonprofit organization that plans and implements Community Economic Development projects in impoverished areas or for low- and moderate-income people and that holds a ruling from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt from income taxation under the provisions of the Internal Revenue Code.

(2) "Community services" means any type of counseling and advice, emergency assistance or medical care furnished to individuals or groups in an impoverished area or for low and moderate income families.

(3) "Crime prevention" means any activity that aids in the reduction of crime in an impoverished area or to assist low and moderate income families.

(4) "Economic development" means any activity that aids in business development and ownership in impoverished areas.

(5) "Education" means any type of scholastic instruction to an individual who resides in an impoverished area or for low and moderate income families that enables that individual to meet educational requirements for known job vacancies.

(6) "Housing" means any activity that aids in substantial renovation or new construction of rental or owner-occupied residences for low and moderate income families in impoverished areas or for low and moderate income families.

(7) "Impoverished area" means any clearly-defined, economically-distressed urban or rural area in this State that is certified as such by the Delaware State Housing Authority. Such certification shall be made on the basis of federal census studies and current indices of social and economic conditions.

(8) "Job training" means any type of instruction to an individual who resides in an impoverished area or for low and moderate income families that enables an individual to acquire vocational skills so that the individual can become employable or be able to seek a higher grade of employment.

(9) "Low and moderate income family" means an individual or family whose total household income is at or below 80% of the Area Median Income as established by the federal Department of Housing and Urban Development.

(10) "Neighborhood assistance" means the furnishing of financial assistance, labor, material and technical advice to aid in the physical, economic and community improvement of any part or all of an impoverished area or to assist low and moderate income families through the provision of community services, crime prevention, economic development, education, housing, and job training.

(11) "Neighborhood organization" means any organization performing neighborhood assistance in an impoverished area or for low and moderate income families and holding a ruling from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt from income taxation under the provisions of the Internal Revenue Code, or any community development corporation or community-based development organization as defined in this section.

(12) "Person" or "persons" shall include any individual; any form of company or corporation which is lawful within the State (including limited liability companies and S corporations), any form of partnership which is lawful within the State (including limited liability partnerships); and any trust or estate.

30 Del. C. 1953, § 2002; 56 Del. Laws, c. 405, § 1; 57 Del. Laws, c. 741, § 9A; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, 1st Sp. Sess., c. 250, § 2; 76 Del. Laws, c. 172, §§ 1-8.;



§ 2003. Declaration of policy

It is declared to be public policy of this State to encourage the investment by persons in offering neighborhood assistance both directly and by contributing to neighborhood organizations, to benefit individuals living in impoverished areas or low and moderate income families. This public policy further encourages the creation of significant partnerships among community-based development organizations, the private sector and the government.

30 Del. C. 1953, § 2003; 56 Del. Laws, c. 405, § 1; 72 Del. Laws, 1st Sp. Sess., c. 250, § 2; 76 Del. Laws, c. 172, § 9.;



§ 2004. Qualification for tax credit

For each taxable period beginning on or after July 1, 2007, a person that contributes to a neighborhood organization or that provides neighborhood assistance in an impoverished area or for low and moderate income families shall receive a tax credit as provided in § 2005 of this title if the Director of the Delaware State Housing Authority annually approves the proposal of the taxpaying investor. The Director of the Delaware State Housing Authority shall promulgate rules and regulations for the approval or disapproval of such proposals by taxpaying investors.

A Neighborhood Assistance Act Advisory Council, whose members shall be appointed every 2 years by the Director of the Delaware State Housing Authority and comprising community development practitioners and representatives of the private and public sectors shall be established. The Neighborhood Assistance Act Advisory Council shall provide guidance and recommendations to the Director of the Delaware State Housing Authority in establishing program priorities and mechanisms for the program to be conducted and determining the impoverished area or areas selected and the estimated amount to be invested in the program or neighborhood organization. The Neighborhood Assistance Act Advisory Council shall assist the Delaware State Housing Authority in establishing and promulgating rules and regulations for the approval or disapproval of proposals by taxpaying investors and neighborhood organizations.

30 Del. C. 1953, § 2004; 56 Del. Laws, c. 405, § 1; 57 Del. Laws, c. 741, § 9A; 58 Del. Laws, c. 492, § 2; 72 Del. Laws, 1st Sp. Sess., c. 250, § 2; 76 Del. Laws, c. 80, § 111(c); 76 Del. Laws, c. 172, § 10; 79 Del. Laws, c. 95, § 1.;



§ 2005. State income tax credit; amount

(a) For purposes of computing taxable income under Chapter 11 or Chapter 19 of this title, relating to the personal income tax and the corporation income tax, the Secretary of Finance shall allow a credit equal to 50% of the amount invested by a person in a program or in a neighborhood organization the proposal for which was approved under § 2004 of this title. Such tax credit, however, shall not exceed $50,000 per person per year. No person may receive more than $100,000 in tax credits during any 3-year period.

(b) Any investment made for which the tax credit herein described is claimed by a taxpayer shall not also be eligible for treatment as a charitable contribution deduction for state income tax purposes in calculating Delaware income tax liability.

30 Del. C. 1953, § 2005; 56 Del. Laws, c. 405, § 1; 57 Del. Laws, c. 741, § 9B; 58 Del. Laws, c. 492, § 3; 72 Del. Laws, 1st Sp. Sess., c. 250, § 2; 76 Del. Laws, c. 172, §§ 11, 12; 79 Del. Laws, c. 95, § 1.;



§ 2006. Limitations on credits

(a) The aggregate amount of such tax credits approved for all firms shall not exceed $500,000 in any 1 fiscal year.

(b) The Director of the Delaware State Housing Authority shall ensure that each application has the date and time of submission recorded. Credits will be awarded in chronological order based upon the date and time upon which each complete application is received by the Delaware State Housing Authority. If a credit award results in exceeding the $500,000 limitation for the fiscal year in which it is awarded, the amount by which such credit award exceeds $500,000 shall carry over to the succeeding fiscal year and shall receive priority for that year.

72 Del. Laws, 1st Sp. Sess., c. 250, § 2; 76 Del. Laws, c. 80, § 111(c); 76 Del. Laws, c. 172, § 13.;



§ 2007. Unused tax credit

(a) Any person making contributions after July 1, 2007, that produce credits under § 2005 of this title, in amounts in excess of the maximum allowable credit permitted under § 2005 of this title shall be permitted to carry forward the excess contribution as a credit in any of the next 5 years subsequent to the date of the initial grant, subject to the limitation imposed by subsection (b) of this section.

(b) Excess contributions are those contributions that are not available as a credit in the year of the grant because of the limitation imposed by § 2005 of this title. The excess contributions carried over from prior years shall be allowable only after contributions for the current year have been credited, and in no event shall the total credit under this subchapter for any 1 year exceed the limitation imposed by § 2005 of this title.

30 Del. C. 1953, § 2006; 56 Del. Laws, c. 405, § 1; 58 Del. Laws, c. 492, § 4; 72 Del. Laws, 1st Sp. Sess., c. 250, § 2; 76 Del. Laws, c. 172, § 14.;






Subchapter II Tax Credit and License Fee Reduction for Creation of Employment and Qualified Investment in Business Facilities

§ 2010. Definitions

As used in this subchapter and in subchapters III, V and VIII of this chapter:

(1) "Qualified facility" is any qualified property located within this State that constitutes a new facility or an expanded facility and that is used by the taxpayer in or in connection with a qualified activity.

(2) "Qualified property" is:

a. Any building and its structural components and any other improvement to real property;

b. The land on which such building or other improvement is located; and

c. Any machinery, equipment and other tangible personal property (other than inventory and property held by the taxpayer primarily for sale to customers in the ordinary course of the taxpayer's trade or business) located in such building or other improvement or located on such land.

If any property is owned, leased or subleased by the taxpayer in common with any other person or persons, such property may constitute "qualified property" only to the extent of the taxpayer's proportionate interest.

(3) "Qualified activity" is:

a. Any activity constituting manufacturing within the meaning of § 2701(2) of this title (other than any repair, refurbishing, retooling (such as retooling by an automobile manufacturer), recycling or other similar process or procedure that merely preserves or restores the value of a product or that does not change the inherent nature of a product or material);

b. Engaging in business as a wholesaler, as defined in § 2901(21) of this title, or as a drayperson, as defined in § 2301(a)(7) of this title;

c. The operation of any laboratory or other similar facility for the purpose of scientific, agricultural or industrial research, development or testing;

d. The administration, management or support operations, including marketing, of any activity described in paragraphs (3)a. through j. of this section;

e. Any activity more than 50% of whose annual gross receipts are derived from computer processing or data preparation or processing services, including data entry (but not word processing) and making data processing equipment available on an hourly or time-sharing basis;

f. Any activity more than 50% of whose annual gross receipts are derived from engineering services, including providing and supervising the taxpayer's engineering staff on temporary contract to other firms. The term "engineering services" does not include businesses providing engineering personnel but not general supervision; nor does it include businesses primarily engaged in architectural or photogrammetric engineering;

g. Any activity more than 50% of whose annual gross receipts are derived from consumer credit reporting services, including adjustment and collection services and credit reporting services. "Adjustment and collection services" are establishments primarily engaged in the collection or adjustment of claims, other than insurance. "Credit reporting services" are establishments primarily engaged in providing mercantile and consumer credit reporting services;

h. Any activity more than 50% of whose annual gross receipts are derived from the sale at wholesale of computer software other than custom software by the developer of such software;

i. Telecommunications services which, for purposes of this chapter, shall mean the administration, supervision, maintenance, repair and deployment of the physical infrastructure associated with the provision of telecommunications services, including, but not limited to, the receipt of requests for service and the dispatch of repair and maintenance personnel; the coordination, installation and record activity for the initiation of telecommunication services, including the installation of equipment; the maintenance of records and operations information regarding a telecommunications system or network; and engineering and construction services related to the deployment of infrastructure for a telecommunications system or network;

j. Any activity more than 50% of whose annual gross receipts are derived from aviation services. The term "aviation services" means a business conducted by an employer in Delaware:

1. At an airport owned or operated by:

A. The State,

B. Any political subdivision of the State,

C. Any agency or instrumentality of the State or of its political subdivisions, or

D. A bi-state authority created by a compact between states and approved by the Congress of the United States,

2. Employing at least 100 qualified employees,

3. Constituting the inspection, maintenance, repair, overhaul or remanufacture of aircraft, aircraft engines and other aircraft components or parts; the performance of retrofits of aircraft engines and other components to aircraft and the performance of other modifications to aircraft (including interior and exterior modifications, whether to new or used aircraft, and the design, engineering, installation and certification of such modifications); the sale of aircraft components or parts and lubricants or other consumable goods in connection with the foregoing activities; or any combination of the foregoing activities; or

k. Any combination of the activities described in paragraphs (3)a. through (3)j. of this section.

(4) "New facility" is any qualified property (other than an expanded facility or a replacement facility) placed in service by the taxpayer as owner, lessee or sublessee after December 31, 1984; provided, however, that such phrase shall not include any property the original use of which commenced prior to the time the taxpayer placed such property in service if:

a. At any time within 1 year after the date the taxpayer placed such property in service, the taxpayer or a related person uses such property in or in connection with any qualified activity; and

b. Such property was used by any person, at any time within the 1-year period ending on the date the taxpayer placed such property in service, in the same or substantially the same qualified activity.

(5) "Expanded facility" is any qualified property (other than a replacement facility) resulting from the acquisition, construction, reconstruction, installation or erection of improvements or additions to existing property (not including any improvement or addition resulting from a repair, refurbishing, retooling (such as retooling by an automobile manufacturer), recycling or other similar process or procedure that merely preserves or restores the value of an existing facility, and not including any improvement or addition that, in the determination of the Secretary, does not constitute an integral part of a qualified activity), if such improvements or additions are placed in service by the taxpayer as owner, lessee or sublessee after December 31, 1984, but only to the extent of the taxpayer's qualified investment in such improvements or additions. For property placed in service after July 1, 1992, a facility which constitutes a replacement facility, as defined in paragraph (6) of this section, shall be deemed an expanded facility, and the investment shall be deemed a qualified investment, to the extent the taxpayer's investment in the replacement facility exceeds the greater of:

a. One hundred and fifty percent of the unadjusted cost basis of the facility which is being replaced; or

b. One hundred percent of the market value of the facility which is being replaced.

(6) "Replacement facility" is any property (other than an expanded facility) that replaces or supersedes any other property located within this State that:

a. The taxpayer or a related person used in or in connection with any activity for more than 2 years during the period of the 5 consecutive years ending on the date the replacement or superseding property is placed in service by the taxpayer; and

b. Is not used by the taxpayer or a related person in or in connection with any qualified activity for a continuous period of 1 year or more commencing with the date the replacement or superseding property is placed in service by the taxpayer.

(7) "Placed in service" and "original use" shall have the meanings ascribed to such phrases under § 167 of the Internal Revenue Code (26 U.S.C. § 167), and regulations promulgated thereunder.

(8) "Qualified employee" is a person employed within this State on a regular and full-time basis.

(9) "Qualified investment" for any taxable year is the value of a qualified facility as of the last business day of such taxable year. Such value during any taxable year of the taxpayer shall be:

a. If the qualified facility is owned by the taxpayer, the original cost of such facility to the taxpayer; or

b. If the qualified facility is leased or subleased by the taxpayer, 8 times the net annual rent paid or incurred by the taxpayer for such facility. The net annual rent shall be the gross rent paid or incurred by the taxpayer for such facility during the taxable year, less any gross rental income received by the taxpayer from sublessees of any portion of such facility during such taxable year.

(10) "Related person" means:

a. A corporation, partnership, association or trust controlled by the taxpayer;

b. An individual, corporation, partnership, association or trust that is in control of the taxpayer; or

c. A corporation, partnership, association or trust controlled by an individual, corporation, partnership, association or trust that is in control of the taxpayer.

For purposes of this paragraph, "control," with respect to a corporation, means ownership, directly or indirectly, of stock possessing 50 percent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote and 50 percent or more of the total number of shares of all other classes of such corporation's stock; "control," with respect to a trust, means ownership, directly or indirectly, of 50 percent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in § 267(c) of the Internal Revenue Code (26 U.S.C. § 267(c)) other than paragraph (c)(3) of such section.

(11) "Qualified facility gross receipts" means the total Delaware gross receipts (as defined and computed under those provisions of Chapter 23, 27 or 29 of this title that apply to the qualified activity in question) attributable to and derived by the taxpayer from the operation of the qualified facility in question.

(12) "Secretary" means the Secretary of Finance or the Secretary's delegate.

(13) "Taxpayer" means an individual pass-through entity, as defined in § 1601 of this title, or corporation.

(14) "Full-time employment" means employment of 1 individual for at least 35 hours per week, not including absences excused by reason of vacations, illness, holidays or similar causes.

(15) "Health care benefits" means financial protection against the medical care cost arising from disease and accidental bodily injury for which cost the employer pays at least 50% for employees employed by the employer for a continuous period of 6 months or more.

(16) "Brownfield" shall have the meaning set forth in § 9103 of Title 7.

(17) "Gross receipts" shall have the same definition as that contained in the denominator described in § 1903(b)(6)c. of this title plus the amount of federal taxable income of the taxpayer attributable to patent and copyright royalties.

(18) "Delaware base amount" shall mean the base amount as defined in § 41(c) of the Internal Revenue Code of 1986, except that references to "qualified research expenses" shall mean "Delaware qualified research and development expenses" and references to "qualified research" shall mean "Delaware qualified research and development." References to "fixed base percentage" shall mean the percentage which the aggregate Delaware qualified research and development expenses for the 4 taxable years immediately preceding the taxable year in which the expenses are taken into account for purposes of Delaware income taxation bear to the aggregate gross receipts for such years. The fixed base percentage for a taxpayer who has fewer than 4 but at least 1 taxable year with gross receipts and Delaware qualified research and development expenses shall be determined in the same manner using only the number of immediately preceding taxable years in which both existed to arrive at the percentage. In the event the taxpayer has in such 4 immediately preceding taxable years no year in which it had both gross receipts and Delaware qualified research and development expenses, the fixed base percentage shall be deemed to be zero.

(19) "Delaware qualified research and development" shall mean qualified research as defined in § 41(d) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 41(d)) that is conducted in this State. The funding of research and development by any person or entity under common control with the ultimate parent corporation of the taxpayer shall not constitute "funded research" as described in § 41(d)(4)(H) of the Internal Revenue Code of 1986 for the purpose of determining Delaware qualified research and development hereunder.

(20) "Delaware qualified research and development expenses" shall mean qualified research expenses as defined in § 41(b) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 41(b)) taken into account for purposes of Delaware income taxation for Delaware qualified research and development.

(21) "Qualified tax liability" shall mean the liability for taxes imposed under Chapters 19 and 11 of this title on corporations, shareholders of an S corporation, sole proprietors, partners or members of any other pass-through entity eligible to apply for credits under this subchapter remaining after application of all other credits allowed under this chapter.

(22) "Research and development tax credit" shall mean the credit provided under § 2070 of this title.

(23) "Clean energy technology device" shall mean:

a. Solar power devices, which shall mean devices or systems that use photovoltaic solar cells to produce electricity or that use solar energy to heat water;

b. Fuel cells, which shall mean devices or systems that use an electrochemical generator that converts the chemical energy of a fuel and an oxidant directly to electricity;

c. Wind power devices, which shall mean devices or systems that convert the motion of wind into electric power; or,

d. Geothermal power devices, which shall mean devices or systems that use the temperature differentials between the atmosphere and subterranean areas to heat or cool buildings or to heat water.

(24) "Clean energy technology device manufacturing" shall mean any activity constituting manufacturing within the meaning of § 2701(2) of this title (other than any repair, refurbishing, retooling, recycling or other similar process or procedure that merely preserves or restores the value of a product or that does not change the inherent nature of a product or material) of clean energy technology devices.

62 Del. Laws, c. 155, § 3; 62 Del. Laws, c. 328, § 1; 64 Del. Laws, c. 460, §§ 1, 2; 67 Del. Laws, c. 120, § 1; 68 Del. Laws, c. 6, § 1; 68 Del. Laws, c. 202, §§ 1, 4-6, 8, 13, 18; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 219, § 1; 70 Del. Laws, c. 487, §§ 1, 12-14, 22; 72 Del. Laws, c. 23, §§ 1-3; 72 Del. Laws, c. 442, § 1; 72 Del. Laws, c. 467, § 4; 73 Del. Laws, c. 183, § 7; 75 Del. Laws, c. 352, § 33; 76 Del. Laws, c. 78, § 2; 77 Del. Laws, c. 86, § 30; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 1; 78 Del. Laws, c. 47, §§ 2-6; 78 Del. Laws, c. 100, § 1.;



§ 2011. Investment and employment credit against corporation income tax

(a) Any taxpayer (other than a public utility as defined in Chapter 1 of Title 26, unless such public utility is a provider of telecommunications services as described in § 2010(3)i. of this title) that:

(1) During any consecutive 12-month period has placed in service a qualified facility in which such taxpayer has during such period made a qualified investment in an amount equal to or exceeding $200,000;

(2) During the consecutive 12-month period referred to in paragraph (a)(1) of this section employs 5 or more qualified employees;

(3) Within 36 months after the date on which a qualified facility is placed in service (which 36-month period shall include the month in which the qualified facility is placed in service) applies for written approval from the Secretary or the Secretary's designee confirming the taxpayer's qualification for the tax credits and license reductions set forth in this subchapter;

shall (except as otherwise provided in subsection (e) of this section) be allowed a credit against the tax imposed by Chapter 19 of this title for the taxable year in which all conditions set forth in this subsection shall be met and for any of the 9 following taxable years in which such facility is a qualified facility with respect to the taxpayer on the last business day thereof. The amount of such credit for any such year shall be the amount determined under subsection (b) of this section.

(b) Subject to the limitations contained in subsections (c) and (d) of this section, the amount of the credit allowable under subsection (a) of this section with respect to any qualified facility for each of the taxable years falling within the 10-year life of such credit shall be the sum of:

(1) Five hundred dollars multiplied by that number that is the greater of:

a. The difference between:

1. The number of qualified employees employed by the taxpayer on a date 1 year after the date on which the qualified facility is placed in service; and

2. The sum of the number of qualified employees, if any, that were employed by the taxpayer and by any related person on the day immediately preceding the date on which such qualified facility is placed in service by the taxpayer; and

b. The difference between:

1. The number of qualified employees employed by the taxpayer on a date 1 year after the date on which occurs the event described in paragraph (a)(2) of this section; and

2. The sum of the number of qualified employees, if any, that were employed by the taxpayer and by any related person on the day immediately preceding the date on which occurs the event described in paragraph (a)(2) of this section;

provided, in either case, that no credit shall be allowable under this paragraph with respect to any qualified employee, except to the extent that the qualified investment in such qualified facility equals or exceeds $40,000 per qualified employee; and provided further, that no credit shall be allowable under this paragraph with respect to any qualified employee to the extent a credit was claimed by the taxpayer or any related person under this paragraph for such qualified employee with respect to any other qualified facility placed in service in the same or a prior taxable year; plus

(2) Five hundred dollars multiplied by each $100,000 (or major fraction thereof) of qualified investment in such qualified facility.

(3) In the case of a qualified facility used in connection with the qualified activity described in § 2010(3)i. of this title, the amount of the credit allowable under subsection (a) of this section with respect to such a facility for each of the taxable years falling within the 10-year life of such credit shall be determined by the application of paragraphs (b)(1) and (2) of this section, except that:

a. The amount of investment required per qualified employee for purposes of credits determined under paragraph (b)(1) of this section shall be $15,000 rather than $40,000, and the amount of minimum required investment determined under subsection (a) of this section shall be $750,000 rather than $200,000;

b. No amount of investment may be included in any of the calculations required under paragraph (b)(2) or (3) of this section unless the taxpayer has elected that any such amount of investment shall not be also considered in determining the extent to which the taxpayer has satisfied any obligation it might have under § 711 of Title 26 [repealed]; and

c. The minimum number of qualified employees required for purposes of credits determined under paragraph (b)(1) of this section shall be 50 rather than 5, provided further, that such 50 qualified employees shall be in addition to the number of qualified employees employed by the taxpayer within this State as of December 31, 1996, and no credit shall be allowed under paragraph (b)(2) of this section until the taxpayer shall have employed at least 50 qualified employees in addition to the number of qualified employees employed within this State as of December 31, 1996.

(c) If the number of qualified employees employed by the taxpayer during any taxable year of the taxpayer later than the taxable year in which such qualified facility was placed in service by the taxpayer shall be less than 90 percent of the number of qualified employees that were taken into account under subsection (b) of this section, the amount of the credit otherwise allowable under subsection (b) of this section for such later taxable year shall be reduced by 1 percent for each full percentage point that the number of such qualified employees in such later taxable year is less than the number of qualified employees that were taken into account under subsection (b) of this section.

(d) The amount of the credit allowable under this section for any taxable year shall not exceed 50 percent of the amount of tax imposed upon the taxpayer by Chapter 19 of this title for such taxable year (computed without regard to this section).

(e) No credit shall be allowable under subsection (a) of this section unless at least 25 percent of all qualified employees employed by the taxpayer on the date a qualified facility is placed in service by the taxpayer are residents of this State on such date.

(f) The amount of the credit determined under subsections (b) and (c) of this section for any taxable year that is not allowable for such taxable year solely as a result of the limitation contained in subsection (d) of this section shall be a credit carryover to each of the following taxable years that fall within the 10-year life of the credit specified in subsection (a) of this section. The entire amount of the credit that is not so allowable shall be carried to the earliest of the taxable years to which such credit may be carried, and the portion of such credit that shall be carried to each of the other taxable years to which such credit may be carried shall be the excess, if any, of such credit over the sum of the credits allowable under this section (including subsection (d) of this section) for each of the prior taxable years to which such credit may be carried. In applying the limitation contained in subsection (d) of this section to any taxable year to which a credit may be carried under this subsection, any credit carryovers to such taxable year shall be considered to be applied in reduction of the tax imposed by Chapter 19 of this title for such taxable year in the order of the taxable years from which such credits are carried over, beginning with the credit carryover from the earliest taxable year, and only after all such credit carryovers to such taxable year have been allowed in full shall any credit that would be allowable in such taxable year without regard to this subsection be allowed.

(g) If any facility for which a credit was allowable to the taxpayer under subsection (a) of this section is not a qualified facility with respect to the taxpayer on the last business day of any taxable year during the 10-year life of the credit specified in subsection (a) of this section and if on the last business day of any later taxable year ending after the expiration of such 10-year life such facility again constitutes a qualified facility with respect to the taxpayer (whether as a result of the same qualified activity or a different qualified activity), the Secretary may, upon application of the taxpayer filed on or before the first day of the fourth month following the close of such later taxable year (and filed in such form and manner as may be prescribed in regulations by the Secretary), allow a credit for such later taxable year and for each of that number of the following taxable years as shall be equal to the difference between 9 and the number of prior taxable years for which a credit was allowable to the taxpayer for such qualified facility. The amount of the credit, for such later taxable year and for each such following taxable year, shall be the amount of the credit determined under subsection (b) of this section for the taxable year such qualified facility was first placed in service by the taxpayer, but subject in such later taxable year and in each such following taxable year to the limitations contained in subsections (c) and (d) of this section. The Secretary shall allow such credit if the Secretary determines that the resumption of a qualified activity with respect to such qualified facility will provide increased opportunities for employment in this State and will result in a meaningful contribution to the economy of this State.

(h)-(j) [Repealed.]

(k) Any taxpayer (other than a public utility as defined in Chapter 1 of Title 26) that for any taxable year has a qualified investment in a qualified facility that is placed in service by the taxpayer during such taxable year shall be allowed a credit under this section irrespective of the limitations contained in subsection (a)(2), (b) or (c) of this section; provided, however, as follows:

(1) Such investment must equal or exceed the greater of:

a. $1 million; or

b. 15% of the unadjusted basis in such facility at the close of the taxable year preceding the date on which installation or construction of the investment described in this paragraph commenced;

(2) Substantially all the use of the qualified facility by the taxpayer occurs in the activity of aviation services, manufacturing or wholesaling as defined respectively in § 2010(3)j., § 2701(2) or § 2901(21)a. of this title;

(3) The amount of the credit allowed under this subsection shall be 75% of the credit allowable if the taxpayer were eligible for credit under subsection (a) of this section, subject, however, to limitation and carryover provisions under subsections (d) and (f) of this section. Credits claimed in any tax year (including amounts carried over from previous tax years) shall not exceed the difference between $500,000 and the amount of credits claimed under § 2012 of this title for the 12 months comprising said tax year. Amounts of credit not used by virtue of the preceding sentence may be carried forward as if such unused credits arose by virtue of § 2011(d) of this title;

(4) No facility may be eligible for credits under both this subsection and subsection (a) of this section;

(5) Should the qualified facility be an expanded facility, total wages paid during the taxable year by the taxpayer to qualified employees employed at the qualified facility must equal or exceed 85% of the wages paid by the taxpayer to qualified employees at the same facility during the 12 months preceding the date on which the qualified facility was placed in service; and

(6) Construction of the qualified facility was commenced after February 6, 1992. For purposes of this paragraph, construction of a facility shall commence on the date on which site alteration first occurs.

(l) Except as otherwise provided in § 2021(d) of this title, in the case of a qualified facility located on a brownfield, this section shall be applied with respect to such qualified facility by:

(1) Treating as a qualified activity any business, trade, commerce, profession or vocation carried on in or in connection with such qualified facility,

(2) Treating as additional qualified investment all amounts expended by the taxpayer for environmental investigation and remediation of the brownfield, and

(3) Substituting "$650" for "$500" in each of subsections (b)(1) and (b)(2) of this section.

The total incremental credits allowable to the taxpayer under this subsection (l) shall not exceed the aggregate amount expended by the taxpayer for environmental investigation and remediation of the brownfield.

62 Del. Laws, c. 155, § 3; 64 Del. Laws, c. 460, § 2; 68 Del. Laws, c. 202, §§ 3, 14; 70 Del. Laws, c. 142, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 219, § 2; 70 Del. Laws, c. 487, §§ 3, 5, 15-17; 71 Del. Laws, c. 217, §§ 14, 15; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 2; 78 Del. Laws, c. 47, §§ 7-10; 78 Del. Laws, c. 76, § 67; 78 Del. Laws, c. 100, § 2.;



§ 2012. Reduction in license fees for investment and employment

(a) Any taxpayer that satisfies the requirements contained in § 2011(a) or § 2011(l) of this title for the allowance of a credit against the tax imposed by Chapter 19 of this title (relating to corporation income tax), for the taxable year of the taxpayer in which a qualified facility is placed in service by the taxpayer, shall also be allowed a reduction in any license fee, other than those set forth in §§ 2902(c)(4) and 2905(h) of this title, imposed upon the taxpayer's gross receipts by Chapter 27 of this title or by §§ 2301(d), 2902, 2903, 2904 of this title or, in the case of an activity described in §§ 2010(3)j., 2905 of this title for each taxable period used in computing the amount of such license fee that ends within or with such taxable year of the taxpayer, and for each such taxable period that ends within or with any of the 9 following taxable years in which such facility is a qualified facility with respect to the taxpayer on the last business day thereof. The amount of each such reduction in such license fee shall be determined under subsection (b) of this section.

(b) The reduction in the license fee allowable by subsection (a) of this section shall be that percentage of such license fee (computed without regard to this section) imposed upon the taxpayer's qualified facility gross receipts attributable to the operation of such qualified facility (as determined under § 2010(11) of this title) as shall be determined in accordance with the following table:

(c) Any taxpayer placing in service a facility meeting the conditions set forth in § 2011(k) of this title shall be allowed a reduction in license fees other than those set forth in §§ 2902(c)(4) and 2905(h) of this title equal to 75% of the reduction allowable to taxpayers qualifying under subsection (a) of this section; provided, however, that such credits may not exceed $500,000 over their 10-year life. No taxpayer may be eligible for reductions under both this subsection and subsection (a) of this section for the same facility.

62 Del. Laws, c. 155, § 3; 64 Del. Laws, c. 460, § 2; 68 Del. Laws, c. 202, § 15; 70 Del. Laws, c. 219, § 3; 70 Del. Laws, c. 487, §§ 18, 19; 71 Del. Laws, c. 217, § 8.;



§ 2013. Rules and regulations

The Secretary shall prescribe such rules and regulations as the Secretary may deem necessary to carry out the purposes of this subchapter and subchapter III of Chapter 20 of this title.

62 Del. Laws, c. 155, § 3; 64 Del. Laws, c. 460, § 2; 70 Del. Laws, c. 186, § 1.;



§ 2014. Report on effect of subchapters II and III of this chapter

64 Del. Laws, c. 460, § 2; 69 Del. Laws, c. 458, § 1; repealed by 78 Del. Laws, c. 47, § 11, eff. July 1, 2011.;



§ 2015. Successors in title

Notwithstanding any other provision of this subchapter, §§ 2011 and 2012 of this title shall also apply to a successor in title who acquires a facility through purchase or a transaction described in § 368(a)(1) of the Internal Revenue Code [26 U.S.C. § 368(a)(1)] (or successor provision) for so long as such qualified facility continues to be a qualified facility with respect to such successor, but such qualification shall cease at the same time it would have ceased had the property remained under the same ownership as was the case on the date the qualified facility was placed in service.

71 Del. Laws, c. 314, § 9.;






Subchapter III Tax Credit and License Fee Reduction for Creation of Employment and Qualified Investment in Targeted Areas

§ 2020. Definitions

As used in this subchapter:

(1) "Commercial activity" is an activity constituting a business licensable under § 2301 of this title, other than any of the following business: Amusement conductor, amusement park operator, auctioneer, automobile race operator, bowling alley operator, circus exhibitor, entertainment agent, finance or small loan agency, floor show operator, health spa or health club, junk dealer, motion picture theater, outdoor music festival promoter, pawnbroker, pool table operator, public bath keeper, salvage yard operator and self-service laundry or dry cleaner.

(2) "Retail activity" is engaging in business as a retailer, as defined in § 2901(18) of this title, other than by providing retail food and beverage services (including eating and drinking places, but excluding grocery and convenience stores), engaging in automobile sales or providing recreation or entertainment.

(3) "Targeted area" is:

a. Any real property located within this State that is owned by the State, any political subdivision of the State or any agency or instrumentality of the State or its political subdivisions;

b. Any real property located within this State that is owned by an organization described in § 501(c) of the Internal Revenue Code (26 U.S.C. § 501(c)) which is organized and operated, and which holds such real property, solely for the purpose of fostering economic development within this State;

c. Any area located within this State that has been approved by the United States Department of Commerce as a general purpose foreign trade zone;

d. Any of the following 1990 Delaware census tracts, as defined by the United States Department of Commerce, Bureau of the Census:

1. Within the City of Wilmington: 1990 Delaware census tracts 001, 006.01, 006.02, 007, 008, 009, 016, 017, 019 and 020;

2. Within New Castle County (other than the City of Wilmington): 1990 Delaware census tracts 101.1, 107, 128, 129, 145.02, 153, 154, 155, 162 and 167;

3. Within Kent County: 1990 Delaware census tracts 408, 410, 414, 425 and 430; and

4. Within Sussex County: 1990 Delaware census tracts 504, 506, 514, 518 and 519; or

e. When socio-economic data becomes available from the 2000 Census, the Director of the Delaware Economic Development Office in conjunction with the Secretary of Finance shall evaluate all census tracts using the following criteria: Percent of persons below poverty level; percent of households receiving public assistance; unemployment rate; median household income; a significant presence of vacant property within the target area; the character of the community; and population. Based on these criteria census tracts shall be reallocated on the following basis: Ten in the City of Wilmington; 10 in New Castle County outside of the City of Wilmington; 5 in Kent County; and 5 in Sussex County. The provisions of this sub-subdivision shall supersede paragraph (1)d. of this section upon the reallocation of the census tracts. Upon request, the Director of the Delaware Economic Development Office, in conjunction with the Secretary of Finance, may consider extending the geographic boundary lines of the target area where the adjacent community otherwise satisfies the above-referenced criteria.

(4) Any term or phrase defined in § 2010 of this title shall have the meaning ascribed to it therein.

64 Del. Laws, c. 460, § 3; 65 Del. Laws, c. 233, § 1; 67 Del. Laws, c. 40, § 25; 67 Del. Laws, c. 261, § 5; 68 Del. Laws, c. 202, § 9; 69 Del. Laws, c. 458, § 1; 74 Del. Laws, c. 162, §§ 1-3; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 3; 78 Del. Laws, c. 100, § 3.;



§ 2021. Credit against corporation income tax for investment and employment in targeted areas

(a) In the case of any taxpayer that:

(1) Places in service, within any targeted area, as defined by § 2020(3)a. through d. of this title, a qualified facility in which the taxpayer is engaged in a qualified activity described in § 2010(3) of this title, and

(2) Thereby satisfies the requirements contained in § 2011(a) of this title for the allowance of a credit against the tax imposed by Chapter 19 of this title (relating to corporation income tax) for the taxable year of the taxpayer in which such qualified facility is placed in service by the taxpayer,

§ 2011 of this title shall be applied with respect to such qualified facility by substituting "$750" for "$500" in § 2011(b)(1) and (2) of this title.

(b) In the case of any taxpayer that:

(1) Places in service, only within any of the targeted areas as defined by § 2020(3)d. of this title, a facility in which the taxpayer is engaged in a commercial activity or retail activity, and

(2) Would thereby satisfy the requirements contained in § 2011(a) of this title for the allowance of a credit against the tax imposed by Chapter 19 of this title (relating to corporation income tax) for the taxable year of the taxpayer in which such facility is placed in service by the taxpayer if such facility were a qualified facility by virtue of its use by the taxpayer in or in connection with such commercial activity or retail activity,

§ 2011 of this title shall be applied with respect to such facility by treating it as a qualified facility.

(c) In the case of any taxpayer that:

(1) Places in service, within any targeted area, as defined by § 2020(3) of this title, a qualified facility in which the taxpayer is engaged in a qualified activity described in § 2010(3) of this title, and

(2) Satisfies the requirements contained in § 2011(k) of this title, such taxpayer shall be allowed a credit equal to 75% of the credit allowable under subsection (a) of this section, subject, however, to limitation and carryover provisions under § 2011(d) and (f) of this title.

The credit claimed in any tax year (including amounts carried over from previous tax years) shall not exceed the difference between $500,000 and the amount of credits claimed under § 2022 of this title for the 12 months comprising said tax year. Amounts of credit not used by virtue of the preceding sentence may be carried forward as if such unused credits arose by virtue of § 2011(f) of this title. No taxpayer may be eligible for credit under both this subsection and subsection (a) of this section for the same facility.

(d) In the case of a qualified facility located on a brownfield within any targeted area:

(1) "$900" shall be substituted for "$750" in subsection (a) of this section with respect to such qualified facility; and

(2) In applying this section, there shall be treated as a qualified activity any business, trade, commerce, profession or vocation carried on or in connection with such qualified facility, and there shall be treated as additional qualified investment all amounts expended by the taxpayer for environmental investigation and remediation of the brownfield.

The total incremental credits allowable to the taxpayer under this subsection shall not exceed the appropriate amount expended by the taxpayer for environmental investigation and remediation of the brownfield. If the provisions of this subsection apply with respect to any qualified facility, the provisions of § 2011(l) of this title shall not apply with respect to such qualified facility.

64 Del. Laws, c. 460, § 3; 68 Del. Laws, c. 202, § 16; 70 Del. Laws, c. 219, § 4; 70 Del. Laws, c. 487, §§ 4, 6; 78 Del. Laws, c. 47, §§ 12, 13.;



§ 2022. Reduction in license fees for investment and employment in targeted areas

(a) Any taxpayer that:

(1) Places in service, within any targeted area as defined by § 2020(3)a. through d. of this title, a qualified facility in which the taxpayer is engaged in a qualified activity described in § 2010(3) of this title, and

(2) Thereby satisfies the requirements contained in § 2012(a) of this title for the allowance of a reduction in any license fee imposed upon the taxpayer's gross receipts by any provision of Chapter 27 of this title or by §§ 2301(d), 2902, 2903, 2904 of this title or, in the case of an activity described in §§ 2010(3)j., 2905 of this title for the taxable year of the taxpayer in which such qualified facility is placed in service by the taxpayer,

shall be allowed, in lieu of the reduction in such license fee provided by § 2012 of this title, a reduction in such license fee for each taxable period used in computing the amount of such license fee that ends within or with such taxable year of the taxpayer and for each such taxable period that ends within or with any of the 14 following taxable years in which such facility is a qualified facility with respect to the taxpayer on the last business day thereof. The amount of each such reduction in such license fee shall be determined in the manner provided in § 2012(b) of this title, but by employing the following table in lieu of the table contained in § 2012(b) of this title:

(b) In the case of any taxpayer that:

(1) Places in service, only within any of the targeted areas as defined by § 2020(3)d. of this title, a facility in which the taxpayer is engaged in a commercial activity or retail activity, and

(2) Would thereby satisfy the requirements contained in § 2012(a) of this title for the allowance of a reduction in any license fee imposed upon the taxpayer's gross receipts by any provision of Chapter 27 of this title or by § 2301(d), 2902, 2903 or 2904 of this title for any taxable period used in computing the amount of such license fee that ends within or with the taxable year of the taxpayer in which such facility is placed in service by the taxpayer if such facility were a qualified facility by virtue of its use by the taxpayer in or in connection with such commercial activity or retail activity,

§ 2012 of this title shall be applied with respect to such facility by treating it as a qualified facility.

(c) In the case of any taxpayer that:

(1) Places in service, within any targeted area, as defined by § 2020(3) of this title, a qualified facility in which the taxpayer is engaged in a qualified activity described in § 2010(3) of this title, and

(2) Satisfies the requirements contained in § 2011(k) of this title, such taxpayer shall be allowed a reduction in license fees equal to 75% of the reduction allowable under subsection (a) of this section;

provided, however, that said reduction shall be allowed against only those license fees imposed by §§ 2902(c)(1), (3) and (5) [repealed]; 2702(b)(1) and (3) [repealed] of this title; and, in the case of an activity described in §§ 2010(3)j., 2905(b)(1) and (3) of this title; and that no facility shall be eligible for reduction under both this subsection and subsection (a) of this section, and that credits under this subsection shall not exceed $500,000 over the 180-month life of the credits.

64 Del. Laws, c. 460, § 3; 68 Del. Laws, c. 202, § 17; 70 Del. Laws, c. 487, §§ 20, 21.;



§ 2023. Subchapter S corporations

Repealed by 72 Del. Laws, c. 467, § 5, effective July 18, 2000.;



§ 2024. Credit against personal income tax

Notwithstanding any reference in this chapter to Chapter 19 of this title, any taxpayer not subject to taxation under Chapter 19 of this title may claim the credits allowable under § 2011, § 2021, § 2040 or § 2070 of this title against the tax imposed by Chapter 11 of this title; provided, however, that the amount of credit claimed by an individual under Chapter 11 of this title shall not exceed 50% of the amount of tax imposed upon such individual by Chapter 11 of this title for such taxable year.

68 Del. Laws, c. 202, § 12; 72 Del. Laws, c. 23, § 5; 72 Del. Laws, c. 467, § 6; 78 Del. Laws, c. 47, § 14.;






Subchapter IV Tax Credit and License Fee Reduction for Mitigation of Commuter Traffic During Peak Travel Periods

§ 2030. Short title

This subchapter shall be known and may be cited as "The Travelink Traffic Mitigation Act."

67 Del. Laws, c. 160, § 1.;



§ 2031. Declaration of purpose

The purpose of this subchapter shall be to mitigate traffic congestion associated with commuting to and from the work site during peak travel periods and to accomplish traffic mitigation through the provision of a tax incentive to employers. Employer programs which specifically target "welfare to work" employees are exempt from the peak period limitation. An additional purpose shall be to decrease the number of single occupant vehicles and increase the use of alternative modes of travel during the commute to and from work.

67 Del. Laws, c. 160, § 1; 68 Del. Laws, c. 425, § 1; 72 Del. Laws, c. 188, §§ 1-3.;



§ 2032. Definitions

(a) "The Department" shall mean the Department of Transportation and its several divisions, agencies, authorities, and administrations as appropriate.

(b) "Department-approved travelink program" shall mean an employer's program, approved by the Department, to reduce commute trip traffic congestion during peak travel periods and also nonpeak travel periods for welfare-to-work programs by supporting the use of alternative modes of employees commuting from their homes or within the proximity of their homes to their places of employment.

(c) "Direct costs" shall mean those unreimbursed costs incurred by employers associated with a Department-approved travelink program, limited to the following:

(1) Any employer-provided vehicle, acquired or leased, and used as part of a travelink program;

(2) Maintenance of an employer-provided vehicle used in the program;

(3) Subsidization of employee commuting costs or incentives in the form of direct payments to employees or third party providers of transportation, including public transit;

(4) Administrative costs, such as personnel costs (salary, benefits and training, but not overhead) and payments to third parties, excluding the Department, for general administration including development, implementation and maintenance costs directly related to the Travelink program. Administrative costs are limited to no more than 4 billable hours per week per 50 employees per week thereafter. The maximum billable hourly rate is $20; and

(5) Capital costs incurred as part of a Department-approved travelink program.

(d) "Employee" shall mean an individual employed by an employer, and also shall mean an individual participating in programs relating to the Job Training Partnership Act, Pub. L. 97-300, Oct. 13, 1982, 96 Stat. 1322 [29 U.S.C. § 1501 et seq.], as amended.

(e) "Employer-provided vehicles" shall mean any automobile, van, or bus, either owned, leased, chartered or subsidized by an employer, used in a ride-sharing arrangement during peak travel periods and also non-peak travel periods for welfare-to-work programs, provided, however, that a minimum of 3 employees must commute in the vehicle during said periods so as to make such vehicles eligible for the benefits provided in this subchapter.

(f) "Employer" shall mean any person, partnership, association, bank, trust company, national bank, corporation, company, mutual company, joint-stock company, society, trust, trust company, unincorporated organization, trustee, trustee in bankruptcy, receiver, or other natural or artificial legal entity authorized to do business in this State, or any group, cooperative or association thereof having no less than 100 employees reporting to a specific work-site during the peak periods. Employer programs which specifically target "welfare-to-work" employees are exempt from the peak period limitation.

(g) "Peak travel periods" shall mean between the hours of 6:30 a.m. and 9:30 a.m. and between the hours of 3:30 p.m. and 6:30 p.m.

(h) "Ride-sharing arrangement" shall mean any voluntary association of employees who, with the assistance, contribution, or promotion of their employers, participate in a Department-approved travelink program.

(i) "The Secretary" shall mean the Secretary of the Department of Transportation or the Secretary's duly appointed delegate.

67 Del. Laws, c. 160, § 1; 68 Del. Laws, c. 425, §§ 2, 7; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 188, §§ 4-10.;



§ 2033. Reduction in business taxes and/or license fees for mitigation of commuter traffic

(a) Employers who participate in a Department-approved travelink program shall be eligible for a credit against the taxes and/or fees imposed by the following statutory provisions and such credit shall be taken annually at the conclusion of the tax year, subject to such return requirements as may be imposed by the State Bank Commissioner, Insurance Commissioner, Secretary of Labor or Secretary of Finance:

(1) Chapter 11 of Title 5;

(2) Sections 702 and 703 of Title 18;

(3) Chapter 19 of this title;

(4) Section 2702(b) of this title;

(5) Chapter 33 of this title;

(6) Section 2301(d) of this title;

(7) Section 2902(c) of this title;

(8) Section 2903(c) of this title;

(9) Section 2904(c) of this title;

(10) Section 2905(b)(1) of this title;

(11) Section 2906(c) of this title; or

(12) Section 2907(c) of this title.

The amount of the credit shall be determined under subsection (b) of this section. Credits under this section shall be taken by the employer against taxes in the order specified in this subsection.

(b) Subject to the limitations contained in subsections (c) and (d) of this section, the credit granted under subsection (a) of this section shall be 10% of the direct cost (DC) of developing, implementing and maintaining the Travelink plan/program, or the product of either equation described below, whichever product of the equations below is less:

(1) TC<equalsign>(CTR/CTG) x DC; or

(2) TC<equalsign>CTR x $250.

As used in this subsection, TC is the amount of the tax credit; CTG is the number of commuter trips generated, defined herein as the annualized number of employees reporting and departing from the place of employment during the peak travel periods and also nonpeak travel periods for welfare-to-work programs; CTR is the number of commuter trip reductions, defined herein as the number of employees participating in a Department-approved travelink program for at least 100 days of the applicable taxable year or a pro rata share thereof for a program encompassing less than a full taxable year; and DC is the employer's allowable direct costs.

(c) The amount of the credit allowable under this section for any taxable year shall not exceed 100 percent of the amount of taxes and/or fees imposed upon the employer by the statutes referred to in subsection (a) of this section, for such taxable year (computed without regard to this section).

(d) The amount of the credit determined under subsection (b) of this section for any taxable year that is not allowable for such taxable year solely as a result of the limitation contained in subsection (c) of this section shall be a credit carryover for up to 3 subsequent taxable years. In applying the limitation contained in subsection (c) of this section to any taxable year to which a credit may be carried under this subsection, any credit carryovers to such taxable year shall be considered to be applied in reduction of the taxes and/or fees imposed upon employers referred to in subsection (a) of this section for such taxable year in the order of the taxable years from which such taxable years are carried over, beginning with the credit carryover from the earliest taxable year, and only after all such credit carryovers to such taxable year have been allowed in full shall any credit that would be allowable in such taxable year without regard to this subsection be allowed.

67 Del. Laws, c. 160, § 1; 68 Del. Laws, c. 425, § 5; 72 Del. Laws, c. 188, §§ 11-13.;



§ 2034. Rules and regulations

The Secretary shall prescribe such rules and regulations as the Secretary may deem necessary to carry out the purposes of this subchapter, including but not limited to the following:

(1) Procedures for approval of Travelink Programs, including:

a. A provision giving approval priority to those employers whose place of employment is adjacent to, or for which the predominant commuting routes to the place of employment are, those roads and highways that are at Level of Service D, as defined by the Department, or at lower levels of service, during the peak travel periods;

b. A provision giving approval priority to those employers who develop a mitigation plan which delineates goals and congestion relief techniques extending beyond any plans or programs of the employer existing prior to February 6, 1990;

c. A provision giving approval authority to those employers who develop a mitigation plan targeted to welfare-to-work clients;

d. A provision giving approval priority to those employers who develop an ongoing marketing program directed towards and capable of increasing and sustaining employee participation over time;

e. Development of a Department-administered monitoring plan; and

(2) Coordination of the provisions of this subchapter with the Division of Revenue, the State Bank Commissioner, the Insurance Commissioner, or other state agencies, divisions or departments affected by this subchapter.

67 Del. Laws, c. 160, § 1; 68 Del. Laws, c. 425, § 3; 69 Del. Laws, c. 161, § 2; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 188, §§ 14, 15.;



§ 2035. Confidentiality

Written or recorded information, provided by employers as part of their application for or participation in a Department-approved travelink program, shall be treated as confidential, and to the extent used for that purpose shall not be considered as a public record under the provisions of Chapter l00 of Title 29.

67 Del. Laws, c. 160, § 1; 72 Del. Laws, c. 188, § 16.;



§ 2036. Department responsibilities

The Department is responsible for reviewing and approving any public or private traffic mitigation plan or program including, but not limited to, clean air compliance programs, Travelink programs, commuter benefit programs, Department-approved incentives contained in any zoning, subdivision or any other land use or development project designed to enhance traffic mitigations, programs approved by county or local government, and any and all other public or private plans designed either in whole or in part to reduce traffic through the use of incentives or disincentives such as, but not limited to, parking charges, parking preferences and financial penalties proposed by employers for single occupant vehicles commuting to the work site.

68 Del. Laws, c. 425, § 4.;



§ 2037. Limitation on credits

(a) The total amount of eligible credits allowed under this subchapter ("Travelink credits") shall not exceed $100,000 in any State fiscal year.

(b) If the total amount of Travelink credits for which all taxpayers apply in any State fiscal year exceeds the amount set forth in subsection (a) of this section, then the Travelink credit to be received by each applicant for that year shall be the product of the amount set forth in subsection (a) of this section multiplied by a fraction, the numerator of which is the eligible Travelink credits applied for by the applicant and the denominator of which is the total of all eligible Travelink credits applied for by the applicants.

72 Del. Laws, c. 188, § 17.;






Subchapter V Clean Energy Technology Device Manufacturers’ Credits

§ 2040. Credit against corporation income tax for clean energy technology device manufacturers

(a) In the case of any taxpayer that:

(1) Places in service a qualified facility in which the taxpayer is engaged in clean energy technology device manufacturing, as defined in § 2010(24) of this title; and

(2) Otherwise satisfies the requirements contained in § 2011(a) of this title for the allowance of a credit against the tax imposed by Chapter 19 of this title (relating to corporation income tax) for the taxable year of the taxpayer in which such qualified facility is placed in service by the taxpayer,

§ 2011 of this title shall be applied with respect to such qualified facility by substituting "$750" for "$500" in § 2011(b)(1) and (2) of this title.

(b) In the case of any taxpayer that:

(1) Places in service a qualified facility in which the taxpayer is engaged in clean energy technology device manufacturing, as defined in § 2010(24) of this title; and

(2) Otherwise satisfies the requirements contained in § 2011(k) of this title,

such taxpayer shall be allowed a credit equal to 75% of the credit allowable under subsection (a) of this section, subject, however, to limitation and carryover provisions under § 2011(d) and (f) of this title. The credit claimed in any tax year (including amounts carried over from previous tax years) shall not exceed the difference between $500,000 and the amount of credits claimed under § 2012 of this title for the 12 months comprising said tax year. Amounts of credit not used by virtue of the preceding sentence may be carried forward as if such unused credits arose by virtue of § 2011(f) of this title. No taxpayer may be eligible for credit under both this subsection and subsection (a) of this section for the same facility.

78 Del. Laws, c. 47, § 15.;






Subchapter VI Commuter Benefits for State Employees

§ 2051. Declaration of purpose [Suspended Beginning Fiscal Year 2013; see 79 Del. Laws, c. 78, § 259]

The purpose of this subchapter shall be to mitigate traffic congestion associated with state employees' commuting to and from the work place, and to facilitate compliance with the requirements of the Clean Air Act [42 U.S.C. § 7401 et seq.] as amended in 1990.

68 Del. Laws, c. 426, § 2; 78 Del. Laws, c. 290, § 262; 79 Del. Laws, c. 78, § 259.;



§ 2052. Definitions [Suspended beginning Fiscal Year 2013; see 79 Del. Laws, c. 78, § 259]

(a) "Commuter benefits" means incentives including monetary incentives, provided by the employer to the employee in conjunction with an approved traffic plan.

(b) "Department" shall mean the Department of Transportation and its several divisions, agencies, authorities and administrations as appropriate.

(c) "Employee" shall mean an individual employed by a state agency.

(d) "Employer" shall mean a state agency.

(e) "Secretary" shall mean the Secretary of the Department of Transportation or the Secretary's delegate.

(f) "State" means the State of Delaware.

(g) "State agency" shall mean any office, department, board, commission, committee, court, school district, board of education and all public bodies existing by virtue of an act of the General Assembly or the Constitution of the State, excepting only political subdivisions of the State, their agencies and other public agencies not specifically included in this definition and which exist by virtue of state law and whose jurisdiction:

(1) Is limited to a political subdivision of the State or to a portion thereof; or

(2) Extends beyond the ordinance of the State.

68 Del. Laws, c. 426, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 290, § 262; 79 Del. Laws, c. 78, § 259.;



§ 2053. Agency plans [Suspended Beginning Fiscal Year 2013; see 79 Del. Laws, c. 78, § 259]

Each state agency shall develop and submit for review by the Department a plan to reduce work-related vehicle trips and miles traveled by employees. If submitting an individual plan is not practical because of the state agency's location or number of employees, a state agency may join with another state agency in submitting a plan for review.

68 Del. Laws, c. 426, § 2; 78 Del. Laws, c. 290, § 262; 79 Del. Laws, c. 78, § 259.;



§ 2054. Department review of plans [Suspended Beginning Fiscal Year 2013; see 79 Del. Laws, c. 78, § 259]

The Department shall review plans required by § 2053 of this title and submitted by state agencies for conformity with the rules and regulations promulgated by the Secretary pursuant to § 2055 of this title and any plan required to be submitted by the State to the federal government for purposes of the Clean Air Act [42 U.S.C. § 7401 et seq.] as amended in 1990.

68 Del. Laws, c. 426, § 2; 78 Del. Laws, c. 290, § 262; 79 Del. Laws, c. 78, § 259.;



§ 2055. Rules and regulations [Suspended Beginning Fiscal Year 2013; see 79 Del. Laws, c. 78, § 259]

The Secretary shall prescribe such rules and regulations as the Secretary may deem necessary to carry out the purpose of this subchapter including but not limited to regulations concerning the submittal of plans, guidelines for reviewing plans by the Department and the amount and nature of commuter benefits not to exceed the amount established in the Internal Revenue Code or Internal Revenue Service Regulations and which qualifies as a tax free benefit to employees.

68 Del. Laws, c. 426, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 290, § 262; 79 Del. Laws, c. 78, § 259.;



§ 2056. Agency provision of commuter benefits [Suspended Beginning Fiscal Year 2013; see 79 Del. Laws, c. 78, § 259]

A state agency is authorized to grant commuter benefits to agency employees in conjunction with any plan submitted and approved by the Department pursuant to §§ 2053 and 2054 of this title. The state agency shall request each year as part of the budget process, a specific appropriation request sufficient to fund the commuter benefits included in the plan submitted to the Department for review.

68 Del. Laws, c. 426, § 2; 78 Del. Laws, c. 290, § 262; 79 Del. Laws, c. 78, § 259.;



§ 2057. Preemption [Suspended Beginning Fiscal Year 2013; see 79 Del. Laws, c. 78, § 259]

Any other provision of the Code notwithstanding, a Department-approved traffic reduction plan may provide commuter benefits to state employees.

68 Del. Laws, c. 426, § 2; 78 Del. Laws, c. 290, § 262; 79 Del. Laws, c. 78, § 259.;






Subchapter VII Alternative Tax Calculation, Credit and License Fee Reduction for Headquarters Management Corporations

§ 2061. Alternative calculation of Headquarters Management Corporation tax

(a) Except in the case of a Headquarters Management Corporation described in subsection (b) of this section (but only to the extent that paragraph (1) of such subsection does not apply), during each of the 10 taxable years commencing with the first taxable year following the effective date of a Headquarters Management Corporation's original license under Chapter 23 of this title (but contingent upon the subsequent certification by the Director of Revenue as a Headquarters Management Corporation within 12 months of the effective date of such original license), the tax determined under § 6402 of this title shall be credited during such taxable year, but not below the tax payable under § 6402(2) of this title, in the amount of:

(1) Twenty percent for each qualified employee of the taxpayer within this State during such taxable year, to a maximum reduction of 99%; or

(2) Two percent for each expenditure during the taxable year (not including any payment of wages, salaries or benefits to or for the benefit of qualified employees) by the taxpayer in this State of $7,500 in excess of 100% of its operating expenses, if any, allocated to this State in the most recent taxable year of the taxpayer ending before the effective date of its original license, to a maximum reduction of 99%; or

(3) Any combination of the reduction for new employment under paragraph (a)(1) of this section and the reduction for new expenditures under paragraph (a)(2) of this section, to a maximum reduction of 99%.

(b) In the case of a Headquarters Management Corporation that conducted any business in this State (or any member of whose affiliated group conducted any business in this State) before the effective date of its original license under Chapter 23 of this title, during each of the 10 years commencing with the first taxable year beginning on the effective date of such original license (but contingent upon the subsequent certification by the Director of Revenue as a Headquarters Management Corporation within 12 months of the effective date of such original license), the tax determined under § 6402 of this title shall be credited during such taxable year, but not below the tax payable under § 6402(2) of this title, in the amount of:

(1) To the extent set forth in subsection (a) of this section with respect to Headquarters Management Corporation taxable income derived solely from investment activities; and

(2) With respect to Headquarters Management Corporation taxable income derived from headquarters services, by:

a. 20% for each qualified employee of the taxpayer within this State during such taxable year, conditioned upon the employment by the taxpayer within this State during such taxable year of a total number of qualified employees that is 25% or more greater than the total number of individuals employed within this State before the effective date of such original license (except that, for purposes of counting the total number of individuals employed within this State before the effective date of such original license, individuals employed solely by corporations whose activities within this State were confined to investment activities as defined in § 6401(8) of this title shall not be counted) by (i) itself and all members of its affiliated group, and (ii) entities that become members of its affiliated group by merger or acquisition on or after the effective date of such original license, to a maximum reduction of 99%; or

b. 2% for each expenditure during the taxable year (not including any payment of wages, salaries or benefits to or for the benefit of qualified employees) by the taxpayer in this State of $7,500 certified to be in excess of 125% of its operating expenses allocated to this State in the most recent taxable year of the taxpayer ending before the effective date of such original license (except that, for purposes of counting operating expenses allocated to this State before the effective date of such original license, operating expenses incurred solely by corporations whose activities within this State were confined to investment activities as defined in § 6401(8) of this title shall not be counted) by (i) itself and all members of its affiliated group, and (ii) entities that become members of its affiliated group by merger or acquisition on or after the effective date of such original license, to a maximum reduction of 99%; or

c. Any combination of the reduction for new employment under paragraph (b)(2)a. of this section and the reduction for new expenditures under paragraph (b)(2)b. of this section, to a maximum reduction of 99%.

(c) For purposes of calculating the credit under subsection (a) or (b) of this section, Headquarters Management Corporations electing to file consolidated income tax returns may elect to combine the calculations of employment and expenditures of all Headquarters Management Corporation members of the affiliated group.

74 Del. Laws, c. 256, § 2[1]; 75 Del. Laws, c. 123, §§ 3-7.;



§ 2062. Credit against income tax for new Headquarters Management Corporation employment

(a) Except in the case of a Headquarters Management Corporation subject to the tax payable under § 6402(2) of this title, any Headquarters Management Corporation that at all times during any taxable year consisting of 12 full months employs 5 or more qualified employees shall be allowed a credit against the income tax otherwise imposed by Chapter 64 of this title that is in excess of $5,000 for such taxable year and for each of the 4 immediately following taxable years in which all conditions set forth in this section shall be met, in the amount determined under subsection (b) of this section.

(b) Subject to the limitation contained in subsection (c) of this section, the amount of the credit allowable under subsection (a) of this section with respect to the qualified employees employed during each taxable year falling within the 5-year life of such credit shall be the sum of $400 multiplied by that number that is the difference between:

(1) The number of qualified employees employed by the taxpayer on the last day of such taxable year, and

(2) The number of individuals, if any, that were employed by the taxpayer in this State on the day immediately preceding the effective date of its original license as a Headquarters Management Corporation under Chapter 64 of this title.

(c) The amount of the credit allowable under this section for any taxable year shall not:

(1) Exceed 50% of the amount of tax imposed upon the taxpayer by § 6402(1) of this title for such taxable year (computed without regard to this section) that is in excess of the minimum tax required by § 6402(2) of this title, nor

(2) Reduce the tax imposed upon the taxpayer below the minimum tax required by § 6402(2) of this title.

(d) The amount of the credit determined under this section for any taxable year that is not allowable for such taxable year solely as a result of the limitation contained in subsection (c) of this section shall be a credit carryover to each of the following taxable years that fall within the 5-year life of the credit. The entire amount of the credit that is not so allowable shall be carried to the earliest of such following taxable years.

74 Del. Laws, c. 256, § 2[1].;



§ 2063. Occupational license; exemption from occupational gross receipts license fees

(a) A Headquarters Management Corporation shall obtain a license pursuant to the provisions of Chapter 21 and § 2301(a) of this title.

(b) A Headquarters Management Corporation shall be exempt from payment of fees set forth in subsections (b) and (d) of § 2301 of this title.

74 Del. Laws, c. 256, § 2[1].;



§ 2064. Regulations

The Director of Revenue is authorized to promulgate rules, regulations and decisions not inconsistent with this subchapter and require such facts and information to be reported as the Director deems necessary for its administration and enforcement. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State, or the reasonable implications thereof.

74 Del. Laws, c. 256, § 2[1].;






Subchapter VIII Credit for Research and Development Expenses

§ 2070. Amount of credit and applicable procedures

(a) A taxpayer who takes into account for purposes of Delaware income taxation Delaware qualified research and development expenses in a taxable year may apply for a research and development tax credit as provided in this subchapter. Taxpayers must complete an application for the credit on a form prescribed by the Director. Such application must be received by the Director no later than September 15 of a tax year.

(b) Subject to the limitation of § 2075 of this title on overall credits and the limitation described in subsection (c) of this section, a taxpayer may elect a Delaware research and development tax credit for the taxable year equal to: (1) 10% of the excess of the taxpayer's total Delaware qualified research and development expenses for the taxable year over the taxpayer's Delaware base amount, or (2) 50% of Delaware's apportioned share of taxpayer's federal research and development tax credit calculated using the alternative incremental credit method under § 41(c)(4) of the Internal Revenue Code of 1986 [26 U.S.C. § 41(c)(4)], using federal definitions and methodology. Delaware's apportioned share of the federal credit shall be the amount of the alternative incremental credit the taxpayer can claim under § 41(c)(4) [26 U.S.C. § 41(c)(4)], multiplied by a percentage equal to the ratio of the taxpayer's Delaware qualified research and development expenses for the taxable year to the taxpayer's total qualified research and development expenses for the taxable year. Taxpayer's Delaware research and development tax credit determination election shall be an annual election, and shall be independent of taxpayer's federal research and development tax credit determination.

(c) The research and development tax credit calculated pursuant to subsection (b) of this section shall not exceed in any one taxable year 50% of the qualified tax liability for that taxable year.

(d) By December 15 following the date of the application, the Director shall notify the taxpayer of the amount of the taxpayer's approved Delaware research and development tax credit taking into account the limitation contained in § 2075 of this title.

(e) A research and development tax credit approved by the Director shall be applied against the taxpayer's qualified tax liability for the taxable year in which the qualified research and development expenses were taken into account for purposes of Delaware income taxation. In the case of partnerships, the credit shall be allocated among partners as provided in § 41(f)(2)(B) of the Internal Revenue Code of 1986 [26 U.S.C. § 41(f)(2)(B)].

(f) If, by virtue of the limitation described in subsection (c) of this section, the taxpayer cannot use the entire amount of the approved Research and Development Tax Credit for the taxable year in which it is first approved, then the approved excess may be carried over to succeeding taxable years and used as a credit against the qualified tax liability of the taxpayer for those taxable years. The approved Research and Development Tax Credit provided by this chapter may be carried over and applied to no more than 15 succeeding taxable years following the first taxable year for which the taxpayer was entitled to claim the credit.

(g) A taxpayer is not entitled to carry back or assign an unused research and development tax credit.

72 Del. Laws, c. 23, § 4; 77 Del. Laws, c. 329, § 64(c).;



§ 2071. Application of Internal Revenue Code

Any term used in this subchapter shall have the same meaning as when used in a comparable context in the Internal Revenue laws of the United States, unless a different meaning is clearly required or unless any provision of this subchapter ascribes a different meaning to such term. References to the Internal Revenue Code shall mean the sections of the Internal Revenue Code as existing on any date on which any expenses subject to credit under this subchapter are taken into account for purposes of Delaware income taxation. However, if those sections of the Internal Revenue Code referenced in this chapter are repealed or terminated, references to the Internal Revenue Code shall mean those sections last having full force and effect. If, after repeal or termination, the Internal Revenue Code sections are revised or reenacted, references herein to Internal Revenue Code sections shall mean those revised or reenacted sections.

72 Del. Laws, c. 23, § 4.;



§ 2072. Determination of qualified research and development expenses

In prescribing standards for determining which qualified research and development expenses are considered Delaware qualified research and development expenses for purposes of computing the credit provided by this chapter, the Director may consider the location where the services are performed and other factors that the Director within the Director's sound discretion reasonably determines are relevant for the determination.

72 Del. Laws, c. 23, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2073. Time limitations

The termination date in § 41(h) of the Internal Revenue Code (26 U.S.C. § 41(h)) does not apply to a taxpayer who is eligible for the Research and Development Tax Credit under this chapter for the taxable year in which the Delaware qualified research and development expenses are taken into account for purposes of Delaware income taxation.

72 Del. Laws, c. 23, § 4; 75 Del. Laws, c. 140, § 2; 77 Del. Laws, c. 329, § 64(d); 78 Del. Laws, c. 76, § 66; 78 Del. Laws, c. 292, § 55; 79 Del. Laws, c. 81, § 1.;



§ 2074. Transitional rule

For the purpose of calculating Delaware qualified research and development expenses used in calculating the Delaware base amount for taxable years ending after December 31, 1995, and before January 1, 2000, if the taxpayer has taken into account for purposes of Delaware income taxation qualified research and development expenses both inside and outside this State and is unable to determine the amount of Delaware qualified research and development expenses, the taxpayer may file a request with the Director to calculate Delaware qualified research and development expenses by multiplying qualified research and development expenses in all states by the average of the payroll and property factors calculated in accordance with § 1903 of this title for the corresponding taxable years in question. The request shall set forth reasonable cause for the taxpayer's inability to make such determination and may use the calculation specified in this section only upon approval of the Director.

72 Del. Laws, c. 23, § 4.;



§ 2075. Limitation on credits

(a) The total amount of credits approved by the Director with respect to all taxpayers shall not exceed $5,000,000 in any State fiscal year.

(b) If the total amount of research and development tax credits for which all taxpayers applied in any year exceeds the amount allocated for those credits, then the research and development tax credit to be received by each applicant shall be the product of $5,000,000 multiplied by a fraction, the numerator of which is the eligible research and development tax credit applied for by the applicant and the denominator is the total of all eligible research and development tax credits applied for by all applicants.

72 Del. Laws, c. 23, § 4.;






Subchapter IX New Economy Jobs Program Credits

§ 2080. Declaration of purpose

The purpose of this subchapter shall be to create incentives for new Delaware employment for the most qualified individuals working in the forefront of traditional and emerging business competition.

76 Del. Laws, c. 78, § 1.;



§ 2081. Definitions

As used in this subchapter:

(1) "Affiliated group" has the meaning provided by § 1504 of the Internal Revenue Code (26 U.S.C. § 1504), but including for this purpose pass-through entities, as defined in § 1601 of this title that would be includible if they were classified as corporations, the equity interests in which would be treated as stock, and the ownership of such interests would satisfy the stock ownership requirements of the said 26 U.S.C. § 1504.

(2) "Base year" shall mean the calendar year immediately preceding a qualified employer's first certified year.

(3) "Brownfield" shall have the meaning set forth in § 9103 of Title 7.

(4) "Certified," "certification," or "recertification" mean or refer in their context to the first written determination of the Secretary issued to an employer that it is a qualified employer pursuant to the provisions of this subchapter, or the Secretary's annual review of that written determination.

(5) "Certified year" shall mean a calendar year for which an employer is certified to be eligible for New Economy Jobs Program credits under this subchapter.

(6) "Compensation" means that part of the sum reported on Form W-2, or equivalent form of the United States Department of Treasury, Internal Revenue Service as "Medicare wages and tips" that is attributable to Delaware sources.

(7) "Credit" means a reduction of the final balance for tax or fees reported due by a qualified employer on a tax or information return pursuant to the New Economy Jobs Program.

(8) "Director" means the Director of the Delaware Economic Development Office as defined in § 5002(c) of Title 29.

(9) "Eligible job" means any single position held by a common-law employee in this State for which the compensation equals or exceeds the salary threshold. More than 1 consecutive employee may perform an eligible job during a single calendar year so long as the total compensation of all consecutive employees performing such eligible jobs during such calendar year equals or exceeds the salary threshold.

(10) "Incorporated municipality" means and includes the area within the January 1, 2007, boundaries of cities, towns and villages created under any general or special law of this State for general governmental purposes which possess legislative, administrative and police powers for the general exercise of municipal functions and which carry on such functions through a set of elected and other officials.

(11) "Inflation adjustment factor" means an amount equal to the Consumer Price Index prepared by the Bureau of Labor Statistics, U.S. Department of Labor for urban consumers, U.S. city average, all items, that corresponds to the calendar year for which the credit is calculated divided by the equivalent Consumer Price Index figure for 2007. Final calculations of the inflation adjustment factor for a calendar year shall be based on data available April 1 of the following calendar year.

(12) "New Economy Jobs Program" means the Program authorized pursuant to this subchapter to encourage the creation of high wage, knowledge-based jobs in this State.

(13) "Qualified employee" means a common-law employee employed in an eligible job in this State.

(14) "Qualified employer" means an employer certified to be eligible for New Economy Jobs Program credits under this subchapter.

(15) "Qualified withholding payments" means (subject to the limitations of § 2084 of this title) the total amount of tax withheld, accounted for, and paid to the Secretary pursuant to subchapter VII of Chapter 11 of this title by a qualified employer on account of the compensation paid so many of the qualified employees or vital employees as are counted in determining New Economy Program credits.

(16) "Salary threshold" means the amount of Delaware sourced compensation paid to a common law employee, rounded to the nearest $100, calculated by multiplying $100,000 times the inflation adjustment factor.

(17) "Secretary" means the individual appointed as administrator and head of the Delaware Department of Finance pursuant to § 8302 of Title 29.

(18) "Targeted growth area" means a geographic area designated as "investment level 1" or "investment level 2" on the strategy maps of the most recent executive order approving the strategies for state policies and spending, originally approved in December, 1999.

(19) "Targeted growth county" means a county in this State having, on June 30, 2007, fewer than 250,000 inhabitants as reported in the most recent County Population Estimate of the United States Department of Commerce, Bureau of Census.

(20) "Vital employee" means a common-law employee employed in a vital job in this State.

(21) "Vital job" means any single position held by a vital employee in this State.

76 Del. Laws, c. 78, § 1; 78 Del. Laws, c. 396, § 1.;



§ 2082. Certification as a qualified employer; recertification

(a) Application for certification as a qualified employer will be made to the Secretary with a copy to the Director.

(b) The Secretary shall annually review the certification of qualified employers for eligibility for New Economy Jobs Program credits before credits are allowed.

(c) Credits allowable during the first certified year will be prorated upon the basis of the number of months before and after certification.

(d) For any single calendar year subsequent to its first certified year in which a qualified employer hires and employs no fewer than 50 additional qualified employees in new eligible jobs or no fewer than 200 additional vital employees in new vital jobs, the qualified employer may:

(1) Elect to treat such additional qualified employees either as an addition to its existing number of qualified employees under its existing certification; or

(2) Make a separate application pursuant to this section and § 2083 of this title for certification and credits with respect to such additional qualified employees.

76 Del. Laws, c. 78, § 1; 78 Del. Laws, c. 396, § 2.;



§ 2083. Credits for New Economy Jobs Program employment

(a) Subject to the limitations contained in § 2084 of this title and to such return requirements as may be imposed by the Delaware Bank Commissioner, Delaware Insurance Commissioner, or the Secretary, qualified employers shall be eligible during its first certified year and for the 9 taxable years thereafter for credits against the taxes and/or fees imposed by the following statutory provisions:

(1) Chapter 11 of Title 5;

(2) Sections 702 and 703 of Title 18;

(3) Chapter 19 of this title;

(4) Other fees and taxes imposed under this title.

The amount of credit shall be determined under subsections (b) and (c) through (d) of this section. Credits under this section shall be taken by the qualified employer against taxes in the order specified in this subsection and to the extent thereof.

(b) Credits based on minimum and additional employment in eligible jobs. —

(1) Subject to the limitations herein and in § 2084 of this title, in the case of a qualified employer which employs in a certified year no fewer than 50 qualified employees in excess of the number of its qualified employees during its base year, the credit granted under subsection (a) of this section shall be that product determined by multiplying:

a. X, where "X" equals the total of its qualified withholding payments on the compensation of its qualified employees hired and employed after the base year in new eligible jobs, by

b. The credit percentage, which shall consist of the sum of the following:

1. 25%, plus

2. 0.075% for each qualified employee (in excess of 50 more than the number of qualified employees employed during its base year) hired and employed in new eligible jobs.

(2) In no case shall the total credit available under this subsection exceed 40% times X.

(3) In no case shall qualified employees counted for purposes of claiming New Economy Jobs Program credits under this subsection be included in the calculation of employment under subsection (c) of this section.

(c) Credits based on minimum and additional employment in vital jobs. —

(1) Subject to the limitations herein and in § 2084 of this title, in the case of a qualified employer which: (i) employs in a certified year no fewer than 200 vital employees in excess of the number of its vital employees during its base year and (ii) provides an average compensation to such vital employees of at least $70,000, the credit granted under subsection (a) of this section shall be that product determined by multiplying:

a. X, where "X" equals the total of its qualified withholding payments on the compensation of its vital employees hired and employed after the base year in new vital jobs, by

b. The credit percentage, which shall consist of the sum of the following:

1. 25%, plus

2. 0.05% for each vital employee (in excess of 200 more than the number of vital employees employed during its base year) hired and employed in new vital jobs.

(2) In no case shall the total credit available under this subsection exceed 40% times X.

(3) In no case shall vital employees counted for purposes of claiming New Economy Jobs Program credits under this subsection be included in the calculation of employment under subsection (b) of this section.

(d) Additional credit based on geographic employment. — In addition to the credits determined on the qualified withholding payments for qualified employees or vital employees identified under subsections (b) and (c) of this section, a qualified employer may claim additional credits determined by:

(1) Multiplying Y-1 times 10%, where "Y-1" equals the total of the qualified withholding payments on the compensation of such qualified employees or vital employees identified to be employed in new eligible jobs or vital jobs in an incorporated municipality or a targeted growth area,

(2) Multiplying Y-2 times 5%, where "Y-2" equals the total of the qualified withholding payments on the compensation of such qualified employees or vital employees identified to be employed in new eligible jobs or vital jobs in a reclaimed Brownfield in which the qualified employer is the first tenant, and

(3) Multiplying Y-3 times 10%, where "Y3" equals the total of the qualified withholding payments on the compensation of such qualified employees or vital employees identified to be employed in new eligible jobs or vital jobs in a targeted growth county.

76 Del. Laws, c. 78, § 1; 78 Del. Laws, c. 396, § 3.;



§ 2084. Limitation on credits and qualified withholding payments

Notwithstanding § 2083 of this title,

(1) The total amount of New Economy Jobs Program credit allowable under this subchapter for any qualified employer during any calendar year shall not exceed 65% percent of its qualified withholding payments;

(2) If the Secretary finds that a qualified employer's qualified withholding payments unreasonably exceed the amount of tax required to be withheld, accounted for, and paid by a taxpayer to the Secretary pursuant to subchapter VII of Chapter 11 of this title the Secretary may limit such qualified withholding payments to an amount which is reasonable. The Secretary or the Secretary's delegate shall mail written notice of such determination to the taxpayer. The taxpayer may, within 30 days of the date of mailing such notice, institute a written protest of such finding to the Secretary in the manner provided under § 523 of this title for protests of assessments. The Secretary's determination of the protest shall be final;

(3) No qualified employees or vital employees counted for purposes of claiming New Economy Jobs Program credits under this subchapter may be included in the calculation of employment for purposes of claiming tax credits provided by subchapters II, and III and X of this chapter or as provided by § 1105(h) of Title 5;

(4) No qualified employee or vital employee in any certified year who was employed in Delaware in the base year by a member of an affiliated group which conducted or conducts business in this State during the base year or any year thereafter shall be counted as newly hired or employed qualified employees or vital employees or qualified employees in new eligible jobs for purposes of calculating the New Economy Jobs Program credits under this subchapter; and

(5) No more than 10% of the total number of qualified employees or vital employees counted for purposes of claiming New Economy Jobs Program credits under this subchapter may be individuals who were required by the provisions of Chapter 11 of this title to file a personal income tax return for the base year.

76 Del. Laws, c. 78, § 1; 78 Del. Laws, c. 396, § 4.;



§ 2085. Disposition of unused credits

To the extent a qualified employer's New Economy Jobs Program credits exceed any amounts otherwise due for the taxes and fees listed under § 2083(a) of this title but do not exceed the limitation of § 2084 of this title, such unused credits shall be paid to it in the nature of tax refunds.

76 Del. Laws, c. 78, § 1.;



§ 2086. Sunset date

This subchapter and the amendments to § 2010 of this title, made by 76 Del. Laws c. on 78, § 2, shall apply to qualified employers whose first certified year commences prior to January 1, 2014.

76 Del. Laws, c. 78, § 1.;






Subchapter X Business Finder's Fee Tax Credit [Effective Oct. 1, 2010]

§ 2090. Legislative findings and purpose; creation of the business finder's fee tax credit

The General Assembly finds and declares that the State should partner with the Delaware business community to create and develop new employment opportunities for the citizens of the State. The General Assembly further finds that existing Delaware businesses are ideally situated to encourage new businesses to relocate and bring new jobs to the State. The purpose of this subchapter shall be to create incentives for existing Delaware business firms to develop new Delaware employment opportunities by encouraging out-of-state business firms to relocate to Delaware. It is the General Assembly's intent to achieve such a result through the implementation of the business finder's fee tax credit, which is designed to foster the recruitment efforts by Delaware businesses to relocate their suppliers, customers or other associated businesses to Delaware. The business finder's fee tax credit is also designed to increase tax revenues for the State, and add value to the State's economy as a result of expanding Delaware's employment base.

77 Del. Laws, c. 300, § 1.;



§ 2091. Definitions

As used in this subchapter:

(1) "Affiliate" means any business organization or person that directly, or indirectly through 1 or more intermediaries, controls, or is controlled by, or is under common control with, the person or business entity specified, or person who is an officer, director, partner, or trustee of the person specified.

(2) "Bank" means a banking organization or other financial institution engaged in the business of banking, chartered under federal or any state law, and regulated by any federal or any state banking regulatory authority. "Bank" shall include but not be limited to a commercial bank, savings bank, savings and loan association, and trust company, as well as an affiliate of such a bank.

(3) "Business Finder's Fee Program" means the Program authorized pursuant to this subchapter and designed to incentivize Delaware businesses to encourage their suppliers, customers, and other businesses to relocate to Delaware, resulting in job creation, increased tax revenues, and strengthened supply networks.

(4) "Certified new business firm" means a new business firm that has been certified by the Director pursuant to the provisions of § 2093 of this title.

(5) "Certified sponsor firm" means a sponsor firm that has been approved by the Director pursuant to the provisions of § 2093 of this title.

(6) "Credit" means a reduction of the final balance for tax reported due by a certified sponsor firm or a certified new business firm on a tax or information return pursuant to the Business Finder's Fee Program.

(7) "DEDO" means the Delaware Economic Development Office, an office in the Executive Department of the State.

(8) "Director" means the Director of the Delaware Economic Development Office, as defined by § 5002(c) of Title 29.

(9) "Full-time Delaware employee" means any employee of a new business firm whose compensation is based on a work week of at least 35 hours and who spends at least 90 percent of that employee's working hours in the State of Delaware.

(10) "New business certification date" means the date DEDO officially certifies the joint application of the sponsor firm and the new business firm.

(11) "New business firm" means a business organization that certifies in a joint application pursuant to § 2093 of this title that it:

a. Is a validly organized and existing corporation, limited liability company, limited partnership, general partnership, limited liability partnership, statutory trust or sole proprietorship;

b. Has been doing business for at least 3 years at the time it applies for the credit;

c. Has a place of business outside of the State of Delaware;

d. Has a current business license issued by an out-of-state agency;

e. Does not have a place of business within the State of Delaware, and has not had a place of business within the State of Delaware for at least 3 years at the time it applies for the credit;

f. Is not a tenant of a sponsor firm, and has not entered into a rental agreement for a commercial rental unit, as defined in § 5141 of Title 25, with a sponsor firm; and

g. Is not an affiliate of a sponsor firm.

(12) "Real estate agency" means a person licensed as a real estate broker or salesperson under Chapter 29 of Title 24 and acting within the course and scope of that license, or a partnership, association or corporation engaged in the business of buying or selling real estate.

(13) "Real estate developer" means a person in the business of:

a. Acquiring land (raw or improved);

b. Improving raw land or building structures (residential or commercial) on land so acquired (or both); and

c. Selling land, where applicable with the structure, to customers.

A person shall be treated as a real estate developer or as a contractor who is not a real estate developer depending, in each case, upon the business in which the person is engaged with respect to a specific parcel of real estate.

(14) "Sponsor firm" means a business organization that certifies in a joint application pursuant to § 2093 of this title that it:

a. Is a validly organized and existing corporation, limited liability company, limited partnership, general partnership, limited liability partnership, statutory trust or sole proprietorship;

b. Has been doing business in Delaware for at least 3 years at the time it applies for the credit;

c. Has a place of business in Delaware, has a current Delaware business license issued by the Delaware Division of Revenue or other Delaware licensing agency;

d. Has not entered into a rental agreement for a commercial rental unit, as defined by § 5141 of Title 25, with the new business firm;

e. Is not a real estate agency, real estate developer, or landlord, as defined by § 5141 of Title 25, for the new business firm, or a bank or other lender who provides financing for the new business firm to establish a Delaware business location; and

f. Is not an affiliate of a new business firm.

77 Del. Laws, c. 300, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2092. Business finder's fee credit

(a) Subject to the limitations of this subchapter, a certified sponsor firm and a certified new business firm shall each be eligible for a tax credit equal to $500 times the total number of full-time Delaware employees of the certified new business firm each tax year for 3 tax years from the new business certification date.

(b) DEDO shall develop rules and regulations consistent with this subchapter to implement the provisions herein.

77 Del. Laws, c. 300, § 1.;



§ 2093. New business certification process

(a) To qualify for a business finder's fee credit, a proposed sponsor firm and proposed new business firm shall submit a joint application to DEDO, which shall consider whether the application meets the following criteria:

(1) The proposed sponsor firm and proposed new business firm each meet the requirements of this subchapter to be a sponsor firm and new business firm, respectively;

(2) The new business firm intends to relocate to the State of Delaware as a result of recruitment efforts by the sponsor firm, including, but not limited to, written solicitations, inducements, or other incentives, and intends to establish a Delaware business location, and to obtain a Delaware business license within 8 months of the date of application;

(3) The new business firm intends to employ 3 or more full-time Delaware employees within 8 months of the date of application; and

(4) The new business firm is not receiving a tax credit pursuant to the New Economy Jobs Program set forth in subchapter IX of Chapter 20 of this title.

(b) DEDO shall review the joint application, and the Director shall, within the exercise of the Director's discretion, certify those applications that meet the standards of subsection (a) of this section.

77 Del. Laws, c. 300, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2094. Tax credit application process

(a) In order to obtain a credit, certified sponsor firms and certified new business firms shall submit a joint tax credit application to DEDO for the business finder's fee tax credit on or after the anniversary of the new business certification date, which certifies the number of full-time Delaware employees that have been continuously employed by the new business firm for a period of at least 3 months prior to the date of the tax credit application.

(b) The certified sponsor firm and the new business firm shall identify on the joint application the tax against which each seeks to apply a credit, should said joint application be approved by the Director. Credits may be claimed against any 1 of the taxes imposed by the following provisions:

(1) Chapter 11 of Title 5;

(2) Sections 702 and 703 of Title 18; or

(3) Chapter 11, 19, 23, 25, 27, 29, 43 or 61 of this title.

(c) DEDO shall review and conduct due diligence to verify the employment as reported in the credit application. After such review the Director shall, within the exercise of the Director's discretion, approve qualifying applications for a credit of $500 for each full-time Delaware employee of the certified new business firm. The Director shall submit a written authorization for each such approved application to the certified sponsor firm, certified new business firm, the Division of Revenue, and, if applicable, the Bank Commissioner and the Insurance Commissioner, indicating the amount of business finder's fee tax credit approved for each certified sponsor firm and certified new business firm.

(d) To claim the credit allowed by this subchapter, certified sponsor firms and certified new business firms shall attach the Director's written authorization for each approved application to the Delaware tax return against which the credit is claimed, and submit such tax return to the appropriate state tax authority. To the extent that the business finder's fee tax credit exceeds the amount of the tax otherwise due, unused credits shall be paid to the certified sponsor firm or certified new business firm in the nature of a tax refund. Certified sponsor firms and certified new business firms shall also attach an executed nondisclosure form provided by the Division of Revenue or other taxing agency.

(e) Certified sponsor firms and new business firms are eligible for a tax credit for each of the 3 tax years from the anniversary of the new business certification date, and are not eligible for the tax credit thereafter.

77 Del. Laws, c. 300, § 1; 70 Del. Laws, c. 186, § 1.;



§ 2095. Reports

DEDO shall report annually to the General Assembly, on or before March 1, the names of all certified sponsor and new business firms, the total amount of tax credits awarded pursuant to this Program, and the number of jobs created.

77 Del. Laws, c. 300, § 1.;



§ 2096. Reconsideration

Where any applicant for a new business finder's fee tax credit pursuant to this subchapter objects to any determination by the Director, such applicant shall be entitled to a reconsideration of such decision by the Director or the Director's designee. Such request shall be filed with the Director within 60 days from the issuance of such denial of certification decision. The Director shall, within 30 days of a request for such reconsideration, issue a written decision.

77 Del. Laws, c. 300, § 1.;



§ 2097. Limitations on credits

(a) The aggregate amount of such tax credits approved for all sponsor and new business firms shall not exceed $3,000,000 in any state fiscal year.

(b) The Director shall ensure that each application has the date and time of submission recorded. Credits will be awarded in chronological order based upon the date and time upon which each complete application is received by the DEDO. If a credit award results in exceeding the $3,000,000 limitation for the fiscal year in which it is awarded, the amount by which such credit award exceeds $3,000,000 shall carry over to the succeeding fiscal year and shall receive priority for that year.

77 Del. Laws, c. 300, § 1.;









CHAPTER 20A. VETERANS' OPPORTUNITY CREDIT

§ 20A-100. Declaration of purpose

The purpose of this chapter shall be to provide Delaware's employers with an incentive to hire veterans who have served in overseas conflicts since 2001. Upon their return home, these veterans face a difficult job market and have experienced relatively high rates of unemployment. The tax credit created by this chapter is designed to work in conjunction with the combined efforts of the Departments of Labor and Finance, the Delaware Economic Development Office, and veterans' organizations throughout the State to develop and implement comprehensive and coordinated measures designed to assist these veterans as they transition to civilian life.

78 Del. Laws, c. 381, § 1.;

§ 20A-101 Definitions.

For purposes of this chapter:

(1) "Gross wages" means that part of the sum reported on Form W-2, or equivalent form of the United States Department of Treasury, Internal Revenue Service as "Medicare wages and tips" that is attributable to Delaware sources.

(2) "Qualified employer" means an employer located in Delaware which hires and employs 1 or more qualified veterans.

(3) "Qualified military service" means military service for which a veteran received:

a. The Afghanistan Campaign Medal;

b. The Iraq Campaign Medal; or

c. The Global War on Terrorism Expeditionary Medal.

(4) "Qualified veteran" means either a Delaware resident who engaged in qualified military service, or a nonresident who, as member of the Delaware National Guard, engaged in qualified military service, and who:

a. Has provided to the qualified employer documentation showing that he or she was honorably discharged or is a current member of a National Guard or Reserve unit; and

b. Was initially hired by the qualified employer on or after January 1, 2012, and prior to January 1, 2016.

(5) "Secretary" means the Secretary of the Department of Finance described in § 8302 of Title 29.

(6) "Sustained employment" means a period of employment that is not less than 185 days during the taxable year.

78 Del. Laws, c. 381, § 1; 70 Del. Laws, c. 186, § 1.;

§ 20A-102 Credit for wages paid to qualified veterans.

(a) Subject to the limitations contained in § 20A-103 of this title and to such return requirements as may be imposed by the State Bank Commissioner, the Insurance Commissioner, or the Secretary, qualified employers shall be eligible during the year in which a qualified veteran is hired and for the 2 taxable years thereafter for credits against the taxes imposed by the following statutory provisions:

(1) Chapter 11 of Title 5;

(2) Chapter 19 of this title;

(3) Chapter 11 of this title;

(4) Sections 702 and 703 of Title 18.

(b) The amount of the credit against the tax shall equal 10%, but in no event to exceed $1,500, of the gross wages paid by the qualified employer to a qualified veteran in the course of that veteran's sustained employment during the taxable year.

(c) To the extent a qualified employer's credits exceed any amounts otherwise due for the taxes and fees listed under subsection (a) of this section, such unused credits shall be paid to it in the nature of tax refunds.

78 Del. Laws, c. 381, § 1.;

§ 20A-103 Limitations.

Notwithstanding § 20A-102 of this title, no qualified veterans counted for purposes of veterans' opportunity credits under this chapter may be included in the calculation of employment for purposes of claiming tax credits provided by subchapters II, III, IX and X of Chapter 20 of this title.

78 Del. Laws, c. 381, § 1.;

§ 20A-104 Rules and regulations.

The Director of Revenue is authorized to promulgate rules and regulations not inconsistent with this chapter and require such facts and information to be reported as the Director deems necessary for administration and enforcement of this chapter. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

78 Del. Laws, c. 381, § 1.;



§ 20A-101. Definitions

For purposes of this chapter:

(1) "Gross wages" means that part of the sum reported on Form W-2, or equivalent form of the United States Department of Treasury, Internal Revenue Service as "Medicare wages and tips" that is attributable to Delaware sources.

(2) "Qualified employer" means an employer located in Delaware which hires and employs 1 or more qualified veterans.

(3) "Qualified military service" means military service for which a veteran received:

a. The Afghanistan Campaign Medal;

b. The Iraq Campaign Medal; or

c. The Global War on Terrorism Expeditionary Medal.

(4) "Qualified veteran" means either a Delaware resident who engaged in qualified military service, or a nonresident who, as member of the Delaware National Guard, engaged in qualified military service, and who:

a. Has provided to the qualified employer documentation showing that he or she was honorably discharged or is a current member of a National Guard or Reserve unit; and

b. Was initially hired by the qualified employer on or after January 1, 2012, and prior to January 1, 2016.

(5) "Secretary" means the Secretary of the Department of Finance described in § 8302 of Title 29.

(6) "Sustained employment" means a period of employment that is not less than 185 days during the taxable year.

78 Del. Laws, c. 381, § 1; 70 Del. Laws, c. 186, § 1.;

§ 20A-102 Credit for wages paid to qualified veterans.

(a) Subject to the limitations contained in § 20A-103 of this title and to such return requirements as may be imposed by the State Bank Commissioner, the Insurance Commissioner, or the Secretary, qualified employers shall be eligible during the year in which a qualified veteran is hired and for the 2 taxable years thereafter for credits against the taxes imposed by the following statutory provisions:

(1) Chapter 11 of Title 5;

(2) Chapter 19 of this title;

(3) Chapter 11 of this title;

(4) Sections 702 and 703 of Title 18.

(b) The amount of the credit against the tax shall equal 10%, but in no event to exceed $1,500, of the gross wages paid by the qualified employer to a qualified veteran in the course of that veteran's sustained employment during the taxable year.

(c) To the extent a qualified employer's credits exceed any amounts otherwise due for the taxes and fees listed under subsection (a) of this section, such unused credits shall be paid to it in the nature of tax refunds.

78 Del. Laws, c. 381, § 1.;

§ 20A-103 Limitations.

Notwithstanding § 20A-102 of this title, no qualified veterans counted for purposes of veterans' opportunity credits under this chapter may be included in the calculation of employment for purposes of claiming tax credits provided by subchapters II, III, IX and X of Chapter 20 of this title.

78 Del. Laws, c. 381, § 1.;

§ 20A-104 Rules and regulations.

The Director of Revenue is authorized to promulgate rules and regulations not inconsistent with this chapter and require such facts and information to be reported as the Director deems necessary for administration and enforcement of this chapter. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

78 Del. Laws, c. 381, § 1.;



§ 20A-102. Credit for wages paid to qualified veterans

(a) Subject to the limitations contained in § 20A-103 of this title and to such return requirements as may be imposed by the State Bank Commissioner, the Insurance Commissioner, or the Secretary, qualified employers shall be eligible during the year in which a qualified veteran is hired and for the 2 taxable years thereafter for credits against the taxes imposed by the following statutory provisions:

(1) Chapter 11 of Title 5;

(2) Chapter 19 of this title;

(3) Chapter 11 of this title;

(4) Sections 702 and 703 of Title 18.

(b) The amount of the credit against the tax shall equal 10%, but in no event to exceed $1,500, of the gross wages paid by the qualified employer to a qualified veteran in the course of that veteran's sustained employment during the taxable year.

(c) To the extent a qualified employer's credits exceed any amounts otherwise due for the taxes and fees listed under subsection (a) of this section, such unused credits shall be paid to it in the nature of tax refunds.

78 Del. Laws, c. 381, § 1.;

§ 20A-103 Limitations.

Notwithstanding § 20A-102 of this title, no qualified veterans counted for purposes of veterans' opportunity credits under this chapter may be included in the calculation of employment for purposes of claiming tax credits provided by subchapters II, III, IX and X of Chapter 20 of this title.

78 Del. Laws, c. 381, § 1.;

§ 20A-104 Rules and regulations.

The Director of Revenue is authorized to promulgate rules and regulations not inconsistent with this chapter and require such facts and information to be reported as the Director deems necessary for administration and enforcement of this chapter. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

78 Del. Laws, c. 381, § 1.;



§ 20A-103. Limitations

Notwithstanding § 20A-102 of this title, no qualified veterans counted for purposes of veterans' opportunity credits under this chapter may be included in the calculation of employment for purposes of claiming tax credits provided by subchapters II, III, IX and X of Chapter 20 of this title.

78 Del. Laws, c. 381, § 1.;

§ 20A-104 Rules and regulations.

The Director of Revenue is authorized to promulgate rules and regulations not inconsistent with this chapter and require such facts and information to be reported as the Director deems necessary for administration and enforcement of this chapter. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

78 Del. Laws, c. 381, § 1.;



§ 20A-104. Rules and regulations

The Director of Revenue is authorized to promulgate rules and regulations not inconsistent with this chapter and require such facts and information to be reported as the Director deems necessary for administration and enforcement of this chapter. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State or the reasonable implications thereof.

78 Del. Laws, c. 381, § 1.;






CHAPTER 21. GENERAL PROVISIONS CONCERNING LICENSES

§ 2101. General license requirement for occupations

No person shall engage in or carry on any trade or business for which a license is required by this part without first having obtained a license therefor from the Department of Finance and paid therefor the fee or tax prescribed in this Part. The provisions of § 516(g) and § 2216 of Title 13 shall apply and supersede any license requirements of this part with respect to matters involving any applicant or licensee under § 516(g) or § 2216 of Title 13. The Department shall forthwith deny the issuance or renewal of any license under this Part, or suspend the same, upon receipt of notification from the Family Court pursuant to § 516(g) of Title 13 or notice from the Director of the Division of Child Support Enforcement pursuant to § 2216 of Title 13 regarding an applicant or licensee. The Social Security number of the applicant shall be included on the application for issuance or renewal of any license under this Part.

27 Del. Laws, c. 139; Code 1915, § 180; 40 Del. Laws, c. 27, § 1; Code 1935, § 192; 41 Del. Laws, c. 14, § 2; 30 Del. C. 1953, § 2101; 57 Del. Laws, c. 741, § 10A; 70 Del. Laws, c. 452, § 12; 71 Del. Laws, c. 216, §§ 56, 90.;



§ 2102. Term of licenses

(a) In general. — All licenses issued under this title shall be for a term of 1 year, expiring on December 31, or on the date prescribed pursuant to the provision of the Delaware Code under which it was issued. Lost or stolen license certificates may be replaced for their unexpired terms upon payment of a $15 fee to the Department of Finance.

(b) Optional 3-year renewal. — Persons licensed under this section may, but are not required to, renew their licenses for a term of 3 years upon payment of a license fee equal to 3 times the fee in effect for said license at the time of renewal. Holders of 3-year licenses which add locations or units separately licensable under this section shall pro-rate the license fee for additional units or locations to the expiration date of their current licenses.

(c) Alignment of renewal periods. — Persons electing an optional 3-year renewal must elect such option for all units and locations of each licensable activity.

Code 1852, § 1226; 25 Del. Laws, c. 14, § 3; 27 Del. Laws, c. 30; Code 1915, §§ 187, 212; 28 Del. Laws, c. 13; 40 Del. Laws, c. 27, § 1; Code 1935, §§ 198, 240; 41 Del. Laws, c. 14, §§ 8, 9; 30 Del. C. 1953, § 2102; 57 Del. Laws, c. 136, § 4; 60 Del. Laws, c. 24, § 20; 71 Del. Laws, c. 314, § 2; 74 Del. Laws, c. 108, § 1.;



§ 2103. Duties of the Department of Finance; adoption of rules and regulations; penalty

(a) The Department of Finance shall keep a record of all licenses. All provisions of law relative to the duties and powers of the Auditor of Accounts in auditing and adjusting accounts shall apply with equal force and effect to the Department of Finance relative to the licenses mentioned in this title.

(b) A failure to deposit to the credit of the General Fund of the State all money received for fees or taxes as required by law shall render the Secretary of Finance liable for money due the State, and, in addition, the Secretary shall be fined not more than $1,000, or imprisoned not more than 1 year, or both.

(c) Whenever any section of Part III of this title is amended to affect taxes or licenses or rules or regulations are promulgated by the Division of Revenue which affect taxes or licenses, it shall be the duty of the Division of Revenue to give public notice of such changes. Such notification, where appropriate, shall be made when new forms are mailed to businesses and merchants.

(d) Notwithstanding the requirements set forth in subsection (c) of this section, a claimed lack of notification of any changes in Part III of this title or in rules or regulations affecting taxes or licenses by a business or merchant shall not give rise to a cause of action against the Division of Revenue, nor shall it eliminate or reduce any fines or penalties incurred because of the failure of the business or merchant to comply with a new statute, rule or regulation.

Code 1915, § 226A; 40 Del. Laws, c. 30, § 1; Code 1935, § 206; 42 Del. Laws, c. 77, §§ 1, 2; 30 Del. C. 1953, § 2103; 50 Del. Laws, c. 442, § 1; 57 Del. Laws, c. 136, § 5; 57 Del. Laws, c. 188, §§ 1, 34; 57 Del. Laws, c. 741, §§ 10A-10C; 60 Del. Laws, c. 562, § 1; 64 Del. Laws, c. 120, § 1; 66 Del. Laws, c. 103, § 1; 66 Del. Laws, c. 120, § 6; 68 Del. Laws, c. 187, § 15; 70 Del. Laws, c. 186, § 1.;



§ 2104. Notice of date for procuring licenses

The Department of Finance shall cause public notice of the time when the licenses required in this part shall be procured. The public notice required shall be in such form and to such extent as the Secretary of Finance deems necessary.

14 Del. Laws, c. 418, §§ 8, 10; 25 Del. Laws, c. 14, § 4; Code 1915, §§ 159, 161, 188, 226A; 40 Del. Laws, c. 25, § 1; 40 Del. Laws, c. 26, § 1; 40 Del. Laws, c. 27, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, §§ 171, 173, 201; 57 Del. Laws, c. 741, § 10A; 58 Del. Laws, c. 205.;



§ 2105. Exemption for certain persons 65 years of age or older and certain licensed direct care workers

An individual, 65 years of age or older or licensed as a direct care worker under § 2301(a) of this title, and whose gross receipts for the 12 months, beginning July 1 and ending June 30, preceding the year of application or renewal are less than $10,000 shall pay one fourth of the annual occupational or business license fee specified in §§ 2301(a), 2301(b), 2502(a), 2702(a), 2902(b), 2903(b), 2904(b), 2905(a), 2906(b), 2907(b), 2908(b) and 4305(a) of this title.

75 Del. Laws, c. 171, § 1; 78 Del. Laws, c. 104, § 1.;



§ 2106. Transferability of license; succession on death

Each license granted under this part shall be for the sole use and benefit of the licensee to whom it is issued and shall not be transferable. In case of the death of any licensee, the licensee's personal representative shall succeed to all rights thereunder until the date of expiration of the license issued.

14 Del. Laws, c. 418, §§ 8, 10; 20 Del. Laws, c. 71, § 2; 25 Del. Laws, c. 14, § 4; Code 1915, §§ 159, 161, 188, 200, 226A; 40 Del. Laws, c. 25, § 1; 40 Del. Laws, c. 26, § 1; 40 Del. Laws, c. 27, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, §§ 171, 173, 176, 201; 30 Del. C. 1953, § 2106; 70 Del. Laws, c. 186, § 1.;



§ 2107. Place of business specified in license; change of location

A license granted for an occupation and which specifies the place of business thereby licensed shall not authorize the licensee to carry on any trade, business, pursuit or occupation specified in such license in any other place than the place of business set forth in such license. If a licensee changes the location of the licensee's place of business during the period for which the license is issued, the license may be transferred to such new location.

25 Del. Laws, c. 14, § 3; Code 1915, § 187; 40 Del. Laws, c. 27, § 1; Code 1935, § 198; 41 Del. Laws, c. 14, §§ 8, 9; 30 Del. C. 1953, § 2107; 70 Del. Laws, c. 186, § 1.;



§ 2108. No license refunds

No refund of license fees shall be payable for any unexpired term of a license.

74 Del. Laws, c. 108, § 2.;



§ 2109. Display of license; penalty

(a) Every person holding any state license authorizing the conduct of any business, trade or vocation shall expose such license in a conspicuous manner in the principal office or place of business of such person.

(b) Every individual, every member of a firm or association of persons and every director and officer of a corporation holding a license under this part and failing to comply with this section shall be fined not more than $100.

(c) None of the provisions of this section shall be deemed or taken to repeal the penalties imposed by any statute of the State for the failure of any particular class of licensees.

25 Del. Laws, c. 145, §§ 1-3; Code 1915, § 270; Code 1935, § 242; 30 Del. C. 1953, § 2109.;



§ 2110. Contract to pay another's license tax

No person shall agree or contract directly or indirectly to pay or assume or bear the burden of any license tax payable by any person, firm or corporation under the provisions of this Part. Any such agreement shall be null and void and shall not be enforced or given effect by any court. This section shall not apply to the surcharge described in § 2902(c)(4) of this title.

Code 1935, § 198A; 43 Del. Laws, c. 10; 30 Del. C. 1953, § 2110; 67 Del. Laws, c. 326, § 4; 78 Del. Laws, c. 94, §§ 1, 2.;



§ 2111. Form and signature of licenses

The Secretary of Finance, or the Secretary's delegate, each year, shall prepare blank licenses for each business, trade, pursuit or corporation mentioned and enumerated in this part in such form as the Secretary of Finance deems proper. The licenses shall be signed by the signature or by the facsimile signature of the Secretary of Finance and shall each bear the date of issue.

14 Del. Laws, c. 418, § 8; Code 1915, §§ 159, 226A; 40 Del. Laws, c. 25; 40 Del. Laws, c. 30, § 1; Code 1935, §§ 171, 206; 30 Del. C. 1953, § 2111; 57 Del. Laws, c. 741, §§ 10A, 10B; 60 Del. Laws, c. 562, § 4; 70 Del. Laws, c. 186, § 1.;



§ 2112. Contents of licenses

Every license issued under this part shall state:

(1) The name and address of the licensee;

(2) The trade, business or occupation for which the license is granted;

(3) The amount of the license fee paid to the State; and

(4) The date of issuance of the license.

25 Del. Laws, c. 14, § 3; Code 1915, § 187; 40 Del. Laws, c. 27, § 1; Code 1935, § 198; 41 Del. Laws, c. 14, §§ 8, 9; 30 Del. C. 1953, § 2112.;



§ 2113. Right to carry on business under license

(a) Every person, other than a circus exhibitor, who shall procure an occupation license may, during the term for which such license is granted, carry on such occupation in any county of this State, subject, however, to the provisions and restrictions contained in this part.

(b) Every circus exhibitor who shall procure a license to conduct a circus shall be authorized and empowered during the term for which such license was granted to exercise and carry on such occupation in every county of this State, subject, however, to the provisions and restrictions contained in said license.

25 Del. Laws, c. 14, § 3; Code 1915, § 187; 40 Del. Laws, c. 27, § 1; Code 1935, § 198; 41 Del. Laws, c. 14, §§ 8, 9; 30 Del. C. 1953, § 2113.;



§ 2114. Additional licenses for more than 1 occupation or business

Repealed by 65 Del. Laws, c. 184, § 4, effective July 1, 1985.;



§ 2115. Exemption of amusement places for religious or philanthropic purposes

Any person conducting or exhibiting any place of amusement which is required to be licensed, where all of the profits derived from such place of amusement are devoted to charitable, religious or philanthropic purposes, shall not be required to take out any license.

26 Del. Laws, c. 16, § 25; Code 1915, § 226; Code 1935, § 202; 30 Del. C. 1953, § 2115.;



§ 2116. Auctioneer and book agent exemption for veterans

No honorably discharged soldier or sailor shall be required to procure any license to follow the occupation of canvassing for the sale of books or for the occupation commonly known as that of "book agent" or for the occupation of auctioneer. The certificate of honorable discharge of any such soldier or sailor shall be conclusive evidence of the right of such soldier or sailor to follow the occupations hereinbefore mentioned without having procured a license therefor.

22 Del. Laws, c. 389, §§ 1, 2; 26 Del. Laws, c. 180, § 8; Code 1915, §§ 213, 215; 32 Del. Laws, c. 7; Code 1935, §§ 188, 190; 42 Del. Laws, c. 66; 47 Del. Laws, c. 75; 30 Del. C. 1953, § 2116.;



§ 2117. Agent violating this chapter may be proceeded against as principal

In case of the violation of this chapter by any person, association of persons, firm or corporation, any person or persons acting as agent or agents of such person, association of persons, firm or corporation may be proceeded against as principals and, if found guilty, shall be punished in accordance with the provisions thereof.

26 Del. Laws, c. 179, § 2; Code 1915, § 202; Code 1935, § 178; 30 Del. C. 1953, § 2117.;



§ 2118. Officers to enforce license laws; penalties

(a) Every justice of the peace and constable, within such officer's respective county, whenever such officer has knowledge that any individual, copartnership, firm or corporation or any other association of persons acting as a unit is or are engaged in prosecuting, following or carrying on or practicing or conducting any business, trade, pursuit or occupation mentioned and enumerated in this part without having first obtained a license therefor as required in this part, shall make complaint or cause complaint to be made thereof to the Department of Finance, which shall thereupon proceed according to the provisions of this chapter relative thereto, and the jurisdiction of justices of the peace and constables relative to misdemeanors and offenses shall extend and apply to misdemeanors and offenses created by this part. Every individual, copartnership, firm or corporation or any other association of persons acting as a unit engaged in prosecuting, following or carrying on or practicing or conducting any business, trade, pursuit or occupation mentioned and enumerated in this part, shall, on demand of any officer of the Department of Finance or of any justice of the peace or constable or on demand of any citizen of this State, produce the license therefor; and unless he, she or they shall so do, it shall be presumptive evidence that he, she or they, as the case may be, has or have no license.

(b) Whoever, being a justice of the peace, sheriff, deputy sheriff or constable, neglects or refuses to perform the duty required of such officer, as in this section provided, shall be fined in such amount as the court may determine.

(c) Whoever, being a public officer and having made an arrest under this section, accepts or receives any money or reward of any kind, as a condition of releasing the person arrested without prosecution, shall be fined not more than $100, or imprisoned not more than 20 days, or both.

(d) Justices of the peace shall have jurisdiction of offenses under this part.

Code 1915, § 226A; 40 Del. Laws, c. 30, § 1; Code 1935, §§ 206, 206B; 41 Del. Laws, c. 18, § 2; 30 Del. C. 1953, § 2118; 57 Del. Laws, c. 741, §§ 10A, 10D; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 266, § 22.;



§ 2119. Carrying on specified occupations without license; penalties

If any individual, copartnership, firm or corporation or any association of persons acting as a unit shall engage in, prosecute, follow or carry on any occupation or business for which a license is required by this Part, within the limits of this State, without having first obtained a proper license therefor, that person or persons and the individuals composing such firm or association of persons and each of them and the president and directors of such corporation and each of them, and those persons defined in § 282 of Title 11, for every such offense shall be liable to the payment of the license fees and shall be fined not more than $3,000, or imprisoned not more than 2 years, or both.

15 Del. Laws, c. 381, § 4; 17 Del. Laws, c. 83, § 2; 18 Del. Laws, c. 555, § 4; 20 Del. Laws, c. 118, § 1; 20 Del. Laws, c. 457, §§ 1, 2; Code 1915, §§ 182, 183; 40 Del. Laws, c. 27, § 1; 40 Del. Laws, c. 29, §§ 1, 2; 40 Del. Laws, c. 30, § 1; Code 1935, §§ 194, 197; 41 Del. Laws, c. 14, §§ 4, 7; 30 Del. C. 1953, § 2119; 57 Del. Laws, c. 136, § 9; 67 Del. Laws, c. 40, §§ 4, 5; 70 Del. Laws, c. 186, § 1.;



§ 2120. Computation of gross receipts

(a) Wherever this part uses the term "gross receipts," no deduction shall be made therefrom on account of the cost of property sold, the cost of materials used, labor costs, interest, discount paid, delivery costs, federal or state taxes or any other expense whatsoever paid or accrued or losses, unless otherwise expressly provided in this part.

(b) "Gross receipts" (and, in the case of Chapter 43 of this title, "rent" and "lease rental payments") shall not include amounts received from a related entity. Entities are related whenever: (1) more than 80 percent in value of the stock, partnership interests, beneficial trust interests or other ownership interests of each entity is owned directly, indirectly or beneficially by the same 5 or fewer individuals; or (2) 100 percent of each entity is owned by a member or members of 1 family. "Family" for purposes of this section shall mean those individuals standing in a close family relationship to each other. For purposes of this subsection, a "close family relationship" shall mean the following relationships: A husband or wife; a parent, grandparent, child by birth, spouse or surviving spouse of a child by birth, a child by legal adoption, the lineal descendant of the decedent, a stepchild of the decedent or the lineal descendant of a stepchild; or any person whose relationship is within 5 degrees of consanguinity, whether by the whole or half blood, and whether a blood relative of the decedent or a relative by virtue of legal adoption. For purposes of determining ownership interest of 5 or fewer individuals (and not members of a family), ownership of stock, partnership interests, trust beneficial interests or other ownership interests shall be determined in accordance with the attribution rules set out in § 544(a) of the Internal Revenue Code of 1986 (26 U.S.C. § 544) or successor section.

30 Del. C. 1953, § 2120; 57 Del. Laws, c. 136, § 10; 60 Del. Laws, c. 24, § 18; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 489, §§ 1, 2; 72 Del. Laws, c. 104, § 7.;



§ 2121. Prorating of license fees for part-year licensees

In the case of any person making an initial application for a business or occupational license pursuant to Chapter 23, 25, 27, 29 or 43 of this title, the basic annual license fee for such initial year specified therein shall be reduced pro rata by the portion attributable to the number of full calendar months of the license year that have expired prior to the issuance of the license or, otherwise than in the event of any person making an initial application for a license, in the case of license fees under Chapter 23 of this title computed according to numbers of business units prior to such business units being placed in service.

60 Del. Laws, c. 562, § 5; 67 Del. Laws, c. 40, §§ 18, 19.;



§ 2122. Definitions

For purposes of this part, the term "lookback period" shall refer to the 12-month period between July l and June 30 immediately preceding the taxable year for which the filing frequency is determined by reference to the lookback period. Persons who were, during the entirety of the lookback period, not required to be licensed under a specific chapter of Part III of this title, shall be deemed to have had no taxable gross receipts during the lookback period with regard to that chapter.

69 Del. Laws, c. 289, § 12.;



§ 2123. Annual filing requirements

The Director may, by regulation, to include by means of instructions accompanying returns, waive quarterly filing of returns relative to taxes on gross receipts in the case of taxpayers who have had no taxable gross receipts within the quarter. In no event shall taxpayers required to report gross receipts be permitted to file any less frequently than annually.

69 Del. Laws, c. 289, § 14.;



§ 2124. Revocation, denial or nonrenewal of licenses for nonpayment of taxes

(a) Revocation, denial or nonrenewal of licenses. — Whenever there has remained unpaid by a person for a period in excess of 180 days any final assessment of tax and/or penalty or interest due under this title (other than Chapters 51 and 52 and Chapter 30 of this title with the exception of §§ 3004 and 3005 of said chapter) exceeding $2,500, the Director may issue a notice of intent to revoke any license issued to such person (provided such license shall be the license for the business or occupation from which the liability arose and also provided that, in case of delinquent withholding or corporate income taxes, any license issued to such person) or, in the case of an application for a new license or renewal of an existing license, a notice of intent, respectively, to deny or withhold the license.

(b) Other persons affected. — The Director may revoke, deny or withhold a license under the preceding subsection when he finds that:

(1) The license is sought by or was issued to a person who is related, as defined in § 2125 of this title, to a revokee;

(2) The chapter of this title under which the previous license was revoked, denied or withheld is the same as the chapter under which the subsequent license is sought or was issued; and

(3) The business being or to be conducted is substantially the same as the revokee's business.

(c) Notice. — Notice of proceedings pursuant to subsection (a) or (b) of this section shall set forth the reasons for its issuance (including the amount of such unpaid liability) and shall be sent by certified mail to the last known address of the licensee or applicant.

(d) Finality of revocation, denial or nonrenewal; right to protest. — Thirty days after the issuance of the notice of intent, the revocation, denial or nonrenewal shall become final, unless within that time the taxpayer has filed a written protest with the Director under § 523 of this title.

(1) The sole grounds for protest under subsection (a) of this section shall be:

a. The absence of any unpaid liability as of the date of the protest;

b. The absence of an unpaid liability exceeding $2,500 as of the date of the notice under subsection (a) of this section; or

c. That the assessment creating the liability was contrary to law and the taxpayer did not have opportunity to protest the assessment.

(2) In the case of revocation, denial or withholding of licenses under subsection (b) of this section, a protest may be made on the grounds set forth for instances arising under paragraph (d)(1) of this section and, in addition, on the grounds that:

a. The conditions required under subsection (b) of this section do not exist; or

b. Notwithstanding the conditions required under subsection (b) of this section, the other affected person acquired the business or its assets in an arms' length transaction and neither the revokee nor any owner of 25% or more of the revokee has any interest in the acquired business.

(3) The decision of the Director under this subsection shall be final and shall not be reviewed under § 544 of this title. However, in any matter where the State shall place in issue the nonlicensure of a business, including any action under subsection (e) of this section, any person may raise any defense that may be or may have been raised under this subsection.

(e) Injunctions. — The Court of Chancery shall have jurisdiction to enjoin any person who has not first obtained a license under this part, or whose license has been revoked, denied or withheld under subsection (a) or (b) of this section, from transacting any occupation or business in this State. The Director of Revenue may proceed for this purpose by complaint in any county in which such person is doing business.

(f) Relief from this section. — The Director may issue, renew or reissue any license which has been revoked, denied or withheld under this section upon full payment of the amount stated in the Notice described in this section plus interest to the date of payment; or upon agreement for full payment plus interest and current tax obligations under such terms and conditions as the Director may deem suitable to preserve the revenues of the State.

(g) Remedies not exclusive. — Nothing in this section shall prevent the Director from:

(1) Seeking to enjoin the conduct of business by a subsequent licensee in the case of a business whose license was revoked on the ground that change of identities between the revoked licensee and the subsequent licensee is substantially without substance or a sham.

(2) Invoking remedies related to fraudulent conveyances under Title 6; or

(3) Invoking remedies related to transferee liability under this title.

67 Del. Laws, c. 40, § 6; 68 Del. Laws, c. 187, § 32; 74 Del. Laws, c. 159, § 4.;



§ 2125. Definitions applied to § 2124; burden of persuasion

(a) For purposes of remedies under § 2124 of this title,

(1) "Related person." — A related person is any sibling or any natural person identified in § 318(a) of the Internal Revenue Code (26 U.S.C. § 318) or, by applying the constructive ownership rules of 26 U.S.C. § 318(a), any entity in which 25% or more of whose equity is owned by a revokee, or any natural person or entity owning 25% or more of the equity of the revokee;

(2) "Revokee." — "Revokee" means a person whose business license has been revoked, denied or withheld under § 2124 of this title;

(3) "Substantially same business." — A business is substantially the same as a revokee's business if any of the following conditions exist:

a. The business location is substantially the same as the revokee's;

b. The customers are substantially the same as the revokee's;

c. The employees are substantially the same as the revokee's; or

d. The physical assets of the business are substantially the same as the revokee's.

(b) "Burden of proof." — Provided the Director shall show that a license was properly revoked, denied or withheld under § 2124 of this title, in any proceeding initiated under § 2124(e) of this title or in any other proceeding in which the State shall put in issue the nonlicensure of a business, the burden of proof shall be upon the person whose license has been revoked, denied or withheld to prove the defenses specified in § 2124(d) of this title.

74 Del. Laws, c. 159, § 5.;






CHAPTER 23. COST OF OCCUPATIONAL LICENSES AND FEES

§ 2301. Occupations requiring licenses; definitions; fees; exemptions

(a) "Persons" as defined in § 2701 of this title engaged in the occupations listed and defined in this section shall pay annual license taxes at the rates specified below. In addition to the license fee indicated below, each such person shall pay a fee of $25 for each additional branch or business location, except that a finance or small loan agency as defined in this section shall pay the basic annual fee for each place of business.

(1) Advertising agency, $75. "Advertising agency " includes every person engaged in the business of displaying advertising matter by billboards, posters or circulars, signs or window display, or of undertaking the writing or composition of advertisements for other persons on a commission, rental or flat fee basis.

(2) Amusement conductor, $75. "Amusement conductor" includes every person engaged in the business of conducting or maintaining or furnishing on a commission or other basis mechanical or electronic devices for entertainment of the general public, for which a charge is made for the use thereof; provided further than an owner of certain of such mechanical or electrical devices operated automatically by insertion of a coin or token shall pay an additional license fee for the business as defined and at the rates prescribed as follows:

"Amusement machine owner" embracing every person engaged in the business of owning and operating either on the person's own account or by an agent, or by lease to another from such person or the agent, certain of the mechanical or electronic devices referred to in this section for furnishing to the public, music by the playing of records or transcriptions or which constitute a game or other device designed for public amusement, a fee for a license at the rate of $75 for each machine so owned and operated, provided the coin or token necessary to operate such machine is worth 5 cents or more.

(3) Auctioneer, $75. "Auctioneer" includes every person engaged in the business of crying sales of real or personal property on behalf of other persons for profit, except as otherwise provided by the provisions of this chapter. Any auctioneer not a citizen of this State shall be required to pay $225 for each county in which the person acts as auctioneer. No auctioneer shall be authorized by virtue of the license granted to employ any other person to act as auctioneer in the auctioneer's behalf, except in the auctioneer's own store or warehouse or in the auctioneer's presence, nor shall the term "auctioneer" apply or extend to a judicial or executive officer making sales in pursuance of any execution, judgment, or decree of any court nor to public sales made by executors or administrators.

(4) Broker, $75. "Broker" includes every person operating a business of buying and selling for the account of other persons for a commission or for profit, stocks, bonds, currency, negotiable paper, securities and any other intangible personal property.

(5) Circus exhibitor, $750. "Circus exhibitor" includes every person engaged in the business of exhibiting in a tent, arena, or other open space equestrian stunts, acrobatic stunts, freaks, trained or wild animals, and other forms of entertainment commonly known as a circus. This paragraph shall not be construed to include any circus or carnival for private profit sponsored by or in which any fire company of the State, or any fraternal, veteran's or religious organization shall share in the profits. The license fee for such circus or carnival shall be $300.

(6) Commercial lessor, $75. "Commercial lessor" includes every person who, as lessor or sublessor, receives rental income pursuant to any agreement transferring a title interest or possessory interest in real property located in this State under a lease of a commercial unit for any term. For this purpose, "commercial unit " means a structure or that part of a structure which is used for purposes other than a dwelling unit or farm unit.

(7) Drayperson or mover, $75. "Drayperson or mover" includes every person operating a business of transporting for profit tangible personal property of other persons.

(8) Finance or small loan agency, $450. "Finance or small loan agency" includes every person engaged in the business of lending money, with or without security, to other persons, with repayments of the loans to be made by installments or otherwise, but shall not include, either in reference to future or past transactions, banks or trust companies authorized to do banking business in the State under Title 5.

(9) Hotel, $25 for each room and $30 for each suite. "Hotel" includes every person engaged in the business of operating a place where the public may, for a consideration, obtain sleeping accommodations and meals and which, in an incorporated town, has at least 10 and in any other place at least 6 permanent bedrooms for the use of guests.

(10) Manufacturer's agent or representative, $75. "Manufacturer's agent" or "representative" includes every independent contractor in the business of representing 1 or more manufacturers for purposes of promoting the sale of the goods, product, or line of goods or products of such manufacturer or manufacturers within the State.

(11) Mercantile agency or collection agency, $75. "Mercantile agency" or "collection agency" includes every person operating a business of investigation of financial ratings and credit and/or the collection of commercial accounts for other persons, except attorneys-at-law having a license to practice such profession in this State.

(12) Motel, $25 for each room. "Motel" includes every person engaged in the business of furnishing for a consideration, transient guests with sleeping accommodations, private bath and toilet facilities, linen service and a place to park an automobile and who is not in the business of operating a hotel or tourist home as defined in this section.

(13) Outdoor musical festival promoter, $750. "Outdoor musical festival promoter" includes every person engaged in the business of organizing, operating, producing or staging musical entertainment in open spaces and not in a permanent structure for a gathering of 1,000 or more persons who pay a consideration or admission charge to view or hear such musical entertainment.

(14) Parking lot or garage operator, $75 for the first lot or garage facility and $35 for each additional facility. "Parking lot" or "garage operator" includes every person engaged in the business of operating any motor vehicle parking facility, whether open or enclosed, with space for 10 or more vehicles.

(15) Photographer, $75. "Photographer" includes every person operating a business of taking, making and/or developing photographs or pictures by action of light for profit or reward. Transient photographers without a regular and established place of business within the State shall pay an additional license tax of $25 for each day of operation within the State.

(16) Real estate broker, $75. "Real estate broker" includes every person certified as such by the Delaware Real Estate Commission and engaged in the real estate business. It includes those among such persons who deal exclusively or partly with rental property.

(17) Sales representative, $75. "Sales representative" includes every person who works in excess of 80 hours in any calendar month in the year selling goods or merchandise door to door. It includes soliciting orders and home demonstrations.

(18) Security business, $115. "Security business" includes every security business defined in § 1201 of Title 24.

(19) Showperson, $375. "Showperson" includes every person engaged in the business of conducting or operating for profit a public theater, house or other enclosed place for the exhibition of stage shows or musical presentations, animal shows, carnivals for private profit and all other amusements of like character.

(20) Taxicab or bus operator, $45, for the first motor vehicle; $30, for each additional motor vehicle. "Taxicab" or "bus operator" includes every person engaged in the business of the operation of motor vehicles in transporting persons for hire in the accommodation of the general public. A public carrier holding a certificate of public convenience and necessity issued by the Delaware Transportation Authority of the Department of Transportation authorizing it to operate a taxicab business, which actually operates such taxicab business through the leasing of its taxicab vehicles to independent contractor lessee drivers, shall be construed to be a "person" under this paragraph "engaged in the business of the operation of motor vehicles in transporting persons for hire in the accommodation of the general public" and shall pay the above-specified annual fees for its taxicab motor vehicles which are subject to such leasing for the year involved, and none of the independent contractor lessee drivers of such vehicles shall be construed to be a "person engaged in the business of the operation of motor vehicles in transporting persons for hire in the accommodation of the general public" within the meaning of this paragraph. This tax shall not apply however, to the operation of school buses used solely in the transportation of children to and from kindergarten, grade school, vocational school and high school.

(21) Tourist home, $15 for each room. "Tourist home" includes every person who operates a place where tourists or transient guests, for a consideration, may obtain sleeping accommodations and which has at least 5 permanent bedrooms for the use of tourists or transient guests and who is not in the hotel or motel business as defined in this section.

(22) Trailer park, $10 for each space as specified on a plot plan or as designated by the owner. "Trailer park", which may also be identified as a recreational vehicle park, or a tenting recreation park, includes any person engaged in the business of operating any place where space is furnished for units to park and hook up to or use sanitary and/or electrical facilities. This paragraph shall not apply to mobile home parks.

(23) Transportation agent, $75. "Transportation agent" includes every person operating a business of selling tickets on behalf of other persons, for transportation by common carriers on a commission basis or for profit.

(24) Travel agency, $225. "Travel agency" includes every person in the business of operating a full service travel bureau or department which assists in the planning and acquisition of tickets for contemplated trips of its customers by land, sea or air and for related accommodations.

(25) Headquarters Management Corporation, $5,000; provided, however, that in the case of any affiliated group, as defined in § 6401(1) of this title, only 1 member of such affiliated group that is a Headquarters Management Corporation shall be liable for a $5,000 annual license tax under this paragraph, and each other member of such affiliated group that is a Headquarters Management Corporation shall pay a license tax of $500. For purposes of this paragraph, "Headquarters Management Corporation " has the meaning set forth in § 6401(5) of this title.

(26) Direct care worker, $75. "Direct care worker" means, for purposes of this title, an individual (aide, assistant, caregiver, technician or other designation used) under contract to, but not employed by, a personal assistance services agency to provide personal care services, companion services, homemaker services, transportation services and those services as permitted in § 1921(a)(19) of Title 24 to consumers. The direct care worker provides these services to an individual primarily in the individual's place of residence.

(b) Upon every person engaging or continuing to engage in any service industry, business, calling or profession not otherwise specifically licensed and taxed under subsection (a) of this section, there is hereby levied and there shall be collected an annual general service license fee of $75.

(c)(1) Any person licensed under subsection (a) or (b) of this section whose business activity or operation is not limited to the rendition of services for other persons but also involves the sale or exchange of goods or personal property shall also be subject to the license fees imposed by Chapter 29 of this title.

(2) Paragraph (c)(1) of this section shall not apply to any case in which the sale or exchange of goods or personal property is incidental to the business activity licensed under subsection (a) or (b) of this section. For the purposes of this subsection, such sales or exchanges shall be deemed to be incidental if the gross receipts from such sales or exchanges do not exceed $8,500. In such case, Chapter 29 of this title shall not apply, but such incidental sales shall be included in gross receipts subject to tax under Chapter 23 of this title.

(3) The purchase of debt obligations of "affiliated corporations" shall not cause a person to be subject to tax under this chapter; provided, that the foregoing provision shall not apply to an "affiliated finance company" as defined in § 6301(2) of this title. For purposes of the foregoing sentence "affiliated corporations" shall have the same meaning as in § 6301(1) of this title.

(d)(1) In addition to the license fee required by subsections (a) and (b) of this section, every person shall also pay a license fee at the rate of 0.3983% of the aggregate gross receipts paid to such person attributable to activities licensable under this chapter, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $100,000. For purposes of this subsection, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(2) Notwithstanding paragraph (d)(1) of this section, if the taxable gross receipts prescribed by paragraph (d)(1) of this section during the lookback period as defined in § 2122 of this title do not exceed $750,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(3), (4) [Repealed.]

(e) "Gross receipts" is defined as total consideration for services rendered, goods sold, or other-income producing transaction within this State, including fees and commissions.

(1) For persons described in paragraphs (a)(4) and (16) of this section the tax imposed under subsection (d) of this section shall be imposed on the broker. Salespersons operating in the broker's office shall be exempt from the taxes and fees imposed by subsections (b) and (d) of this section with respect to services performed in connection with the broker's business; provided, however, that commissions and fees paid to such salespersons shall be subject to tax under subsection (d) of this section as though such fees or commissions were received by the broker.

(2) Any person functioning in an "employee " relationship as defined in the Federal Insurance Contribution Act [26 U.S.C. § 3101 et seq.] shall be exempt from this chapter with respect to activities as an employee.

(3) In the case of partnerships, professional corporations or associations, the tax imposed under subsection (d) of this section shall be imposed on the aggregate gross receipts of such partnerships, professional corporation or association.

(4) Any person functioning as a "partner" shall be exempt from this chapter with respect to activities solely as a "partner".

(5) Gross receipts for businesses described in paragraphs (a)(1), (3), (4), (10), (11) and (16) of this section shall consist of commissions and fees earned.

(6) Gross receipts for commercial lessors as defined in paragraph (a)(6) of this section shall consist of the rental payment received for a commercial unit located in this State; provided, however, that:

a. Nothing in this section shall be interpreted to impair a commercial lessor's right under an existing or future lease to require the lessee therein to pay or to reimburse the lessor for the license fees herein imposed as part of the lessee's specified or general obligation to pay or reimburse lessor for gross receipts tax, real estate taxes or other governmental assessments, charges or fees;

b. Every commercial lessor, who is also a sublessor, shall exclude from gross receipts the amount said lessor pays to another lessor as rent for the same commercial unit; and

c. Any rental income received by a commercial lessor who has paid the transfer tax pursuant to § 5402(d) of this title shall not be included as gross receipts received by the commercial lessor.

(7) For licenses covered under subsection (b) of this section, any exception from the gross receipts definition as set forth in this subsection is subject to the rules and regulations as promulgated by the Secretary of Finance.

(f) Paragraphs (a)(5), (8), (9), (12), (13), (17) and (19)-(25) of this section shall be exempt from the additional license fee imposed by subsection (d) of this section.

(g) The additional license fee imposed by subsection (d) of this section shall not apply to those receipts of draypersons or movers if such receipts are derived from interstate transports, nor shall this section be applicable to receipts received during the time in which said section was enacted into law.

(h) — (n) [Repealed.]

(o) Banks, corporations described in § 1902(b)(8) of this title, insurance companies, including, general agents, agents, brokers and employees licensed under Title 18, pension plans and/or profit-sharing plans whether or not regulated under § 401 of the Internal Revenue Code of 1986 [26 U.S.C. § 401], as amended, public utilities as defined in Chapter 1 of Title 26 (but only with respect to gross receipts or the sale price of services and commodities taxable under, or with respect to which taxes are imposed by Chapter 55 of this title), distributors of direct-to-home satellite services (but only with respect to gross receipts or the sale price of services and commodities upon which taxes are imposed by Chapter 55 of this title), public utility holding companies regulated under the Public Utility Holding Company Act of 1935 [former 15 U.S.C. § 79 et seq., now repealed; see Energy Policy Act of 2005 (42 U.S.C. § 15801 et seq.)], savings and loan associations or building and loan associations licensed under Chapter 17 of Title 5, and similar or related financial institutions licensed or otherwise regulated under the Delaware law or the United States Code are exempt from payment of fees as set forth in subsections (b) and (d) of this section; provided, however, this exemption shall not apply to those activities of the foregoing persons which are required to be licensed under paragraph (6) of subsection (a) of this section.

(p) Nonprofit organizations exempted from federal income taxation under § 501 of the Internal Revenue Code of 1986 [26 U.S.C. § 501], as amended, shall be exempt from payment of fees as set forth in subsections (a), (b) and (d) of this section.

(q), (r) [Repealed.]

(s) Real estate mortgage investment conduits (as defined in § 860D of the Internal Revenue Code of 1986 [26 U.S.C. § 860D], as amended), are exempt from payment of fees as set forth in subsections (b) and (d) of this section.

(t) Chapter 12 of Title 24 notwithstanding, the term of new licenses and renewals issued to security businesses shall be governed exclusively by this part; provided, however, that the Division shall not issue a license to a security business without the approval of the Superintendent of the Delaware State Police in accordance with § 1202(a) of Title 24. Two-year security business licenses expiring between June 27, 1989, and June 27, 1991, shall be renewed for a period no greater than 1 year at an annual fee of $75, and such license shall expire the following December 31. The fee shall be reduced according to the number of full calendar months remaining in the year.

(u) Statutory trusts formed under the laws of this State which are registered as investment companies under the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1 et seq.), are exempt from payment of fees as set forth in subsections (b) and (d) of this section.

(v) Corporations registered as investment advisors under the Investment Advisors Act of 1940, as amended (15 U.S.C. § 80b-1 et seq.), corporations registered as transfer agents under § 17A of the Securities Exchange Act of 1934, as amended (15 U.S.C. § 78q-1) and corporations acting as principal underwriters as defined in § 2(a)(29) of the Investment Company Act of 1940, as amended (15 U.S.C. § 80a-2(a)(29)), are exempt from the payment of fees as set forth in subsection (b) of this section and from fees as set forth in subsection (d) of this section upon gross receipts received from statutory trusts described in subsection (u) of this section.

(w) Licensees to conduct horse racing meetings and licensees to conduct pari-mutuel or totalizator wagering or betting licensed under Chapter 101 of Title 3 or Chapter 4 of Title 28 shall be exempt from any license or license fees under this chapter, to the extent activities under this chapter are related to the conduct of horse racing meets.

(x) For tax periods beginning after December 31, 2002, and ending on or before December 31, 2005, individuals who contract with the State Fire Prevention Commission to provide instructional services to the Delaware State Fire School pursuant to § 6619 of Title 16 are exempt from the license requirement and fees imposed by this section, but only to the extent that the license and fees relate to receipts from and services provided to the Delaware State Fire School.

11 Del. Laws, c. 646, § 1; 12 Del. Laws, c. 123, § 1; 17 Del. Laws, c. 503, §§ 1, 2; 18 Del. Laws, c. 555, §§ 2, 4; 22 Del. Laws, c. 22; 26 Del. Laws, c. 15, §§ 2, 6; 27 Del. Laws, c. 30; 28 Del. Laws, c. 16; Code 1915, §§ 181, 183-185, 214, 226A, 232, 258, 261; 40 Del. Laws, c. 27, § 1; 40 Del. Laws, c. 29, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, §§ 189, 193, 195-197, 202, 204, 205, 232; 41 Del. Laws, c. 14, §§ 3, 5; 41 Del. Laws, c. 16; 41 Del. Laws, c. 17, §§ 1, 2; 42 Del. Laws, c. 67, §§ 1-6; 42 Del. Laws, c. 69, §§ 1, 2; 42 Del. Laws, c. 71, § 1; 45 Del. Laws, c. 11, §§ 1, 2; 45 Del. Laws, c. 12; 45 Del. Laws, c. 13, §§ 1, 2; 45 Del. Laws, c. 14, § 1; 47 Del. Laws, c. 341, § 1; 48 Del. Laws, c. 17; 48 Del. Laws, c. 324; 30 Del. C. 1953, § 2301; 49 Del. Laws, c. 346, § 2; 50 Del. Laws, c. 241, § 1; 53 Del. Laws, c. 107, §§ 2, 3; 54 Del. Laws, c. 5; 54 Del. Laws, c. 62; 54 Del. Laws, c. 321; 54 Del. Laws, c. 357, §§ 1-3; 55 Del. Laws, c. 65; 55 Del. Laws, c. 268, §§ 1, 2; 55 Del. Laws, c. 330; 57 Del. Laws, c. 136, §§ 11, 12; 57 Del. Laws, c. 188, §§ 2-4, 6-12, 20-22, 40, 48; 57 Del. Laws, c. 466, § 2; 57 Del. Laws, c. 575, § 1; 58 Del. Laws, c. 37; 58 Del. Laws, c. 71; 58 Del. Laws, c. 155; 60 Del. Laws, c. 24, §§ 1-4, 22; 60 Del. Laws, c. 223, § 1; 60 Del. Laws, c. 296, §§ 1-5; 60 Del. Laws, c. 507, §§ 1, 2; 60 Del. Laws, c. 545, § 1; 60 Del. Laws, c. 546, §§ 1, 2; 61 Del. Laws, c. 117, § 1; 61 Del. Laws, c. 126, § 1; 61 Del. Laws, c. 143, § 1; 61 Del. Laws, c. 442, § 1; 62 Del. Laws, c. 329, §§ 1, 2; 63 Del. Laws, c. 12, § 1; 63 Del. Laws, c. 246, § 1; 63 Del. Laws, c. 314, § 1; 63 Del. Laws, c. 417, §§ 1, 4; 64 Del. Laws, c. 281, § 2; 64 Del. Laws, c. 287, § 1; 64 Del. Laws, c. 461, §§ 11, 12; 65 Del. Laws, c. 29, §§ 1-6; 65 Del. Laws, c. 155, §§ 3-5; 65 Del. Laws, c. 160, § 5; 65 Del. Laws, c. 172, § 4; 65 Del. Laws, c. 392, §§ 1, 2; 65 Del. Laws, c. 402, § 3; 66 Del. Laws, c. 128, § 4; 66 Del. Laws, c. 267, § 3; 66 Del. Laws, c. 381, § 10; 67 Del. Laws, c. 40, §§ 17, 20-24; 67 Del. Laws, c. 261, §§ 1-4, 6; 67 Del. Laws, c. 296, § 1; 67 Del. Laws, c. 408, §§ 7, 8; 68 Del. Laws, c. 80, § 3; 69 Del. Laws, c. 83, § 1; 69 Del. Laws, c. 289, §§ 2, 3; 70 Del. Laws, c. 142, § 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 484, § 4; 70 Del. Laws, c. 489, §§ 3, 4; 71 Del. Laws, c. 217, §§ 9, 10; 71 Del. Laws, c. 314, § 3; 71 Del. Laws, c. 351, §§ 1, 18; 72 Del. Laws, c. 104, § 1; 73 Del. Laws, c. 329, § 73; 74 Del. Laws, c. 256, § 2[2]; 75 Del. Laws, c. 171, § 2; 75 Del. Laws, c. 199, §§ 4, 14, 23; 75 Del. Laws, c. 311, § 1; 75 Del. Laws, c. 412, §§ 2, 3; 76 Del. Laws, c. 282, §§ 1, 16;77 Del. Laws, c. 81, §§ 1, 2; 77 Del. Laws, c. 82, § 1; 77 Del. Laws, c. 83, §§ 1-4, 25; 77 Del. Laws, c. 444, § 4; 78 Del. Laws, c. 73, §§ 4-9, 31; 78 Del. Laws, c. 104, § 2; 78 Del. Laws, c. 218, §§ 1, 2; 79 Del. Laws, c. 13, § 1.;



§ 2302. Tax stamps required for amusement machines

(a) Owners of coin-operated amusement machines, as referred to in § 2301 of this title, shall affix to each such machine a decalcomania stamp to be provided by the Department of Finance to evidence the payment of the respective license fee.

(b) Whenever any decalcomania stamp issued under this section is defaced, destroyed or lost, the Department of Finance may issue a duplicate to the holder of the defaced, destroyed or lost decalcomania stamp upon the payment of a fee of $1.00.

(c) Whoever being the owner of a coin-operated amusement machine fails to affix to each such machine the decalcomania stamp required by this section shall be fined not less than $25, nor more than $50, for each machine not having such stamp affixed.

17 Del. Laws, c. 503, §§ 1, 2; 18 Del. Laws, c. 555, § 2; Code 1915, §§ 181, 184, 226A; 40 Del. Laws, c. 27, § 1; 40 Del. Laws, c. 29, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, §§ 195, 197; 48 Del. Laws, c. 44, § 1; 48 Del. Laws, c. 45, § 1; 30 Del. C. 1953, § 2302; 57 Del. Laws, c. 136, § 13; 57 Del. Laws, c. 188, § 44; 57 Del. Laws, c. 741, § 11.;



§ 2303. Special requirements for nonresident junk dealers; penalty

(a) Any nonresident junk dealer or person or persons desiring to conduct the business of dealing in junk shall not be permitted to conduct and carry on such business within the State until such person has first secured a license therefor and pays to the Department of Finance the sum of $150. Such license shall not be required when the nonresident junk dealer is buying from and selling to or exchanging goods, wares and merchandise with an established qualified dealer of the State.

(b) Whoever violates this section shall be fined not less than $100, nor more than $500, and, on failure to pay such fine, shall be imprisoned not less than 3 months, nor more than 6 months.

(c) Justices of the peace shall have jurisdiction of offenses under this section.

Code 1915, § 226A; 40 Del. Laws, c. 29, §§ 1, 2; 40 Del. Laws, c. 30, § 1; Code 1935, § 199; 30 Del. C. 1953, § 2303; 57 Del. Laws, c. 741, § 11; 67 Del. Laws, c. 261, § 7.;



§ 2304. Vending machine license and identifying labels

(a) Every owner of a coin-operated vending machine in this State, including amusement machines, music machines, cigarette vending machines and all merchandising machines regardless of the product dispensed shall affix thereto a label identifying the owner of the machine and the owner's address, which identifying label shall not be less than 2 square inches in area.

(b) Except as provided in Chapter 53 of this title, whoever being the owner of a vending machine requiring an identifying label pursuant to this section fails to affix to each such machine the identifying label required by this section or who, on written request of the Director of Revenue or the Director's designee, fails to disclose within a reasonable time not to exceed 120 hours the present location of any or all such machines (including amusement machines and music machines but not cigarette vending machines) to the Division of Revenue shall be fined not less than $25 nor more than $50, for each machine not having such identifying label affixed thereto or whose location is not disclosed in accordance with this subsection. A fine of not less than $50 or more than $100 for each machine shall be applicable whenever an owner fails both to affix the identifying label to, and disclose the present location of, a machine in accordance with the requirements of this section. For purposes of this subsection, failure to disclose in response to a subsequent request which is substantially identical to a request issued less than 60 days earlier shall be considered to be a continuation of the earlier failure to disclose and shall not constitute a separate act for purposes of this subsection. The Superior Court in and for the county in which the machine is located or in which the Division of Revenue maintains its principal office shall have exclusive original jurisdiction over offenses described in this subsection.

(c) Vending machine license. — Every coin-operated vending machine in this State, other than amusement machines specified in § 2301(a)(2) of this title, or cigarette machines specified in § 5308(c) of this title, shall have affixed thereto an identifying stamp or decal issued by the Division of Revenue upon application by the owner and payment of a fee of $5 for each machine; provided, that the coin required to operate such machine is valued at $.05 or more.

30 Del. C. 1953, § 2304; 57 Del. Laws, c. 188, § 45; 60 Del. Laws, c. 296, § 6; 67 Del. Laws, c. 40, § 26; 67 Del. Laws, c. 261, § 8; 70 Del. Laws, c. 186, § 1.;



§ 2305. Special requirements for harness racing meet operators, owners, trainers and drivers

(a) Definitions. — For purposes of this section, the following definitions shall apply:

(1) "Gross receipts" includes the licensee's commissions on pari-mutuel and totalizator pools conducted or made at any racetrack licensed under Chapter 100 of Title 3, as well as all amounts received for admission, parking, catering, sale of programs or any other source at any harness race meet conducted at such racetrack.

(2) "Harness race horse owner, trainer or driver" shall mean those persons who have been licensed as such in accordance with Chapter 100 of Title 3.

(3) "Harness racing meet operator" includes every person conducting a harness racing meet within this State and who has been licensed in accordance with Chapter 100 of Title 3.

(4) "Person" includes an individual, partnership, firm, cooperative, corporation or any association of persons acting individually or as a unit.

(b) License fee — harness racing meet operators. — Every harness racing meet operator shall pay to the Secretary of Finance, in lieu of any other license fees under this part, a license fee at the rate of 7 5/100 of 1 percent of the aggregate gross receipts paid to such operator in connection with any harness racing meet commencing after December 31, 1978, which license fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the license fee due; provided, that gross receipts from all pari-mutuel and totalizator pools conducted or made at any racetrack licensed under Chapter 5 of Title 28 shall not be included if received prior to January 1, 1981.

(c) Same — harness race horse owners, trainers and drivers. — Every harness race horse owner, trainer and driver shall be liable, in lieu of any other license fees under this part, for a license fee at the rate of 4/10 of 1 percent of the aggregate gross receipts paid to such person as purse money in connection with any harness racing meet conducted within this State. The harness racing meet operator licensed to conduct any such harness racing meet shall withhold a sum equal to the aggregate liability imposed under the preceding sentence with respect to the aggregate purse money paid to all harness race horse owners collectively during each month, and shall pay the amount thereof on or before the twentieth day of the immediately succeeding month. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the license fee due.

62 Del. Laws, c. 18, § 4; 65 Del. Laws, c. 121, § 2.;






CHAPTER 25. CONTRACTORS' LICENSE REQUIREMENTS AND TAXES

§ 2501. Definitions

For purposes of this chapter the following definitions shall apply:

(1) "Contractor" includes every person engaged in the business of:

a. Furnishing labor or both labor and materials in connection with all or any part of construction, alteration, repairing, dismantling or demolition of buildings, roads, bridges, viaducts, sewers, water and gas mains and every other type of structure as an improvement, alteration or development of real property; a person is a contractor regardless of whether the person is a general contractor or a subcontractor, or whether the person is a resident or a nonresident; in addition "contractor" shall include "construction transportation contractors" which shall include persons engaged in the business of contracting for transporting tangible property of other persons in connection with all or any part of the construction, alteration, repairing, dismantling or demolition of buildings, roads, bridges, viaducts, sewers, water and gas mains and every other type of structure as an improvement, alteration or development of real property but shall not include draypersons as defined in § 2301(a) of this title; or

b. Real estate development.

(2) "Gross receipts" includes:

a. In the case of a contractor other than a real estate developer, all sums received for any work done or materials supplied in connection with any real property located in the State, but does not include sums paid to subcontractors by the contractor; provided, that said subcontractor is licensed and subject to the provisions of this chapter with respect to these sums; and provided, that a written agreement exists between the contractor and subcontractor stating the exact sums payable to said subcontractor; and

b. In the case of a real estate developer, all sums received from the sale of real property with structures (commercial and/or residential) built thereon reduced by:

1. The cost of the land and improvement thereto other than structures. In determining the cost of the land and improvements thereto other than structures, only the following costs may be included and allocated on a per lot basis:

A. Cost of raw land;

B. Site improvement costs, including, but not limited to, site clearing, grading, landscaping, erection/construction of open space/recreational facilities and installation of street, sanitary and storm sewers, water lines, power lines and other utilities;

C. Engineering costs associated with rezoning (if applicable) and subdivision of the site;

D. Legal costs/fees incurred in connection with the rezoning (if applicable) and subdivision of the site;

E. Fees involved in obtaining final site plans and permits; or

F. Interest and other carrying costs associated with the acquisition and development of the site, regardless of whether interest has been expended or capitalized for federal income tax purposes (to be allocated on a per-lot basis);

2. Miscellaneous expenses, so as to equate the gross receipts tax treatment of a real estate developer with that of a non-developer contractor, including:

A. The developer's share of realty transfer taxes;

B. Real estate commissions/fees (maximum of 2 percent of gross proceeds);

C. Sales concessions to buyers (i.e., points, settlement help, etc.);

D. Other costs associated with a specific subdivision (other than general administrative and overhead); and

E. Decorating and space planning costs associated with model homes; and

3. Sums paid to subcontractors, provided said subcontractor is licensed and subject to the provisions of this chapter with respect to these sums; that a written agreement exists between the contractor and subcontractor stating the exact sums payable to said subcontractor; and that the subcontractor payments are not for labor or labor and materials of the type described in paragraph (2)b.1. of this section.

c.1. In lieu of deducting the actual cost of land and improvements (paragraph (2)b.1. of this section) and miscellaneous expenses (paragraph (2)b.2. of this section), the developer may, at its sole option, elect for a particular tax year to reduce sums received from the sale of real property (including the structure built by a real estate developer) by the assumed cost of land improvements to the land, and miscellaneous expenses equal to 30 percent of the gross proceeds from the sale of the property.

2. In the case of a construction transportation contractor, all sums received for transporting tangible property of other persons as set forth in this section but does not include sums paid to draypersons in connection with such contracts, provided said draypersons are subject to Chapter 23 of this title.

d. The election described in paragraph (2)c. of this section shall be made annually for each tax year and for each piece of real property or development in such form as the Director of Revenue shall prescribe. Notwithstanding the annual election, an election that applies to a particular piece of real estate or development shall be irrevocable as to that piece of real estate or development unless the Director, upon request, waives the election. Deductions described in paragraphs (2)b. and c. of this section shall be made at the time of sale of the real estate and not before. Deductions for particular amounts paid may not be taken under more than 1 of paragraph (2)a.1, 2. or 3. of this section.

(3) "Nonresident contractor" or "nonresident subcontractor" is a general contractor, prime contractor, construction manager, subcontractor or other type of construction or construction transportation contractor who is not a resident contractor or resident subcontractor.

(4) "Person" includes an individual, partnership, firm, cooperative, corporation or any association of persons acting individually or as a unit.

(5) "Real estate developer," for purposes of this chapter, means a person in the business of:

a. Acquiring land (raw or improved); and

b. Improving raw land or building structures (residential or commercial) on land so acquired (or both); and

c. Selling land, where applicable with the structure, to customers.

"Real estate development" means the activities of a real estate developer as described in this subsection. A person shall be treated as a real estate developer or as a contractor who is not a real estate developer depending, in each case, upon the business in which the person is engaged with respect to a specific parcel of real estate.

(6) "Regularly maintaining a place of business in this State" shall not be established by maintenance of a site facility, such as a site trailer, or any other facility intended for use during construction under 1 contract or a related set of contracts irrespective of the expected duration of such contract or contracts.

(7) "Resident contractor" or "resident subcontractor" includes any general contractor, prime contractor, construction manager, subcontractor or other type of construction or construction transportation contractor who regularly maintains a place of business in this State. If any such contractor entity is comprised of more than 1 entity in a partnership, joint venture or some other legal relationship establishing such contractor entity, the contractor entity shall itself be treated as a separate entity which must comply with the provisions of § 375 of this title to the extent they are otherwise applicable. If at least 1 of the constituent entities making up the contractor entity regularly maintains a place of business in this State, such contractor entity shall be construed to be a "resident" or "resident person" or "resident contractor" of this State. If none of such constituent entities regularly maintains a place of business in this State, such contractor entity shall be construed to be a "nonresident person desiring to engage in business in this State as a contractor," or a "nonresident and a nonresident person." If any contractor is not comprised of more than 1 constituent entity in a partnership or joint venture or some other legal relationship establishing such contractor, and if such contractor shall regularly maintain a place of business in this State, such contractor shall be construed to be a "resident contractor".

(8) "Subcontractor" means any person, partnership, firm, corporation or other business association or entity which enters into a contract (oral or written) directly with a prime contractor or directly with another subcontractor, to perform labor or to perform labor and provide materials in connection with such labor, on a site of contract construction located in this State.

18 Del. Laws, c. 555, § 2; Code 1915, § 184; 40 Del. Laws, c. 27, § 1; Code 1935, § 196; 41 Del. Laws, c. 14, § 6; 42 Del. Laws, c. 68, § 1; 30 Del. C. 1953, § 2501; 57 Del. Laws, c. 136, § 14; 57 Del. Laws, c. 188, § 14; 65 Del. Laws, c. 476, §§ 6, 7; 67 Del. Laws, c. 40, §§ 11, 12; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 401, §§ 1-3; 72 Del. Laws, c. 166, §§ 1-4.;



§ 2502. License requirement; resident and nonresident; additional fee on gross receipts paid; statements required

(a) Any person desiring to engage in business in this State as a contractor shall obtain a license upon making application to the Division of Revenue and paying a fee of $75. This license must be obtained and proof of license compliance must be made prior to, or in conjunction with, the execution of a contract to such person. In the case of contracts in excess of $50,000 which are competitively bid, such person shall have initiated the license application procedure required by this subsection with the Division of Revenue prior to, or in conjunction with, the submission of a bid on a contract, or, in the case of a subcontractor, prior to the submission of a bid by the general contractor. Such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the contractor makes application therefor and payment of $75 plus the license fee required in subsection (c) of this section.

(b) The Division of Revenue shall not issue any license to any person until and unless such person:

(1) Is in compliance with all the provisions of § 375 of this title applicable to such person;

(2) Has filed a certificate of notice issued by the Delaware Department of Labor certifying that such person has notified the Department of Labor that such person has entered into or will be entering into contracts to perform labor on or to perform labor on and furnish material for a construction project located in Delaware; and

(3) Has filed a certificate of insurance showing that such person has insured liability in the amount and manner, and when due, and as required, under the workers' compensation laws of this State, or a certificate on a form prescribed by the Department of Labor of this State that such person has been declared to be a qualified self-insurer by the Department of Labor of this State pursuant to the workers' compensation laws of this State.

(c)(1) In addition to the license fee required by subsection (a) of this section, every contractor shall pay a license fee of 0.6472% of the aggregate gross receipts paid to such contractor which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $100,000. For purposes of this subsection all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) Notwithstanding paragraph (c)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $750,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(3) [Repealed.]

18 Del. Laws, c. 555, § 2; Code 1915, § 184; 40 Del. Laws, c. 27, § 1; Code 1935, § 196; 41 Del. Laws, c. 14, § 6; 42 Del. Laws, c. 68, § 1; 30 Del. C. 1953, § 2502; 57 Del. Laws, c. 136, § 14; 57 Del. Laws, c. 188, § 35; 57 Del. Laws, c. 741, §§ 12A, 12B; 60 Del. Laws, c. 21, §§ 1-3; 60 Del. Laws, c. 24, §§ 5, 6; 61 Del. Laws, c. 117, § 2; 63 Del. Laws, c. 314, § 2; 65 Del. Laws, c. 392, § 3; 65 Del. Laws, c. 402, § 4; 65 Del. Laws, c. 476, §§ 8-10; 66 Del. Laws, c. 381, § 1; 67 Del. Laws, c. 261, § 9; 68 Del. Laws, c. 80, §§ 4, 14; 68 Del. Laws, c. 151, § 1; 69 Del. Laws, c. 289, §§ 1, 4; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 484, § 1; 70 Del. Laws, c. 489, §§ 5, 6; 71 Del. Laws, c. 84, § 30; 71 Del. Laws, c. 351, §§ 2, 19; 75 Del. Laws, c. 199, §§ 1, 15, 24; 76 Del. Laws, c. 282, §§ 2, 16; 77 Del. Laws, c. 83, §§ 5, 25; 78 Del. Laws, c. 73, §§ 10, 11, 32; 79 Del. Laws, c. 13, § 2.;



§ 2503. Duties of architects, professional engineers, contractors and construction managers as to nonresident contractor licenses

(a) Every architect or professional engineer or contractor or construction manager engaging in the practice of such profession shall furnish the Department of Finance within 10 days after entering into any contract with a contractor or subcontractor not a resident of this State, a statement of the total value of such contract or contracts together with the names and addresses of the contracting parties.

(b) In the case of any person or firm failing or refusing to comply with this section, there shall be assessed by the Secretary of Finance a civil penalty of not more than $10,000 for each occurrence.

(c) Any person or firm who wilfully or knowingly fails or refuses to comply with this section shall be guilty of a misdemeanor and upon conviction shall be fined not more than $3,000, or imprisoned not more than 6 months, or both.

18 Del. Laws, c. 555, § 2; Code 1915, § 184; 40 Del. Laws, c. 27, § 1; Code 1935, § 196; 42 Del. Laws, c. 68, § 1; 43 Del. Laws, c. 9; 30 Del. C. 1953, § 2503; 57 Del. Laws, c. 136, § 14; 57 Del. Laws, c. 741, § 12A; 65 Del. Laws, c. 476, § 11.;






CHAPTER 27. MANUFACTURERS' LICENSE REQUIREMENTS AND TAXES

§ 2701. Definitions

As used in this chapter the following definitions shall apply:

(1) "Gross receipts " includes all proceeds received by any person engaged in manufacturing within this State for products manufactured in whole or in part within this State where such products are sold to another person, or the fair market value of any such products consumed by the manufacturer or any person affiliated with it, where the fair market value of such products is not received; provided, however, if a product is partially manufactured within this State and partially manufactured elsewhere by the same manufacturer, the gross receipts realized on the ultimate sale, transfer or consumption of said product to be included for purposes of this chapter shall be apportioned to this State in the proportion that the cost of manufacturing thereof in Delaware bears to the full cost of manufacturing the product expended by the same manufacturer, such apportionment to be computed in accordance with regulations of the Secretary of Finance. Notwithstanding the foregoing, however, gross receipts shall not include:

a. Proceeds received by a petroleum product refiner (as defined in § 2901(13) of this title) from sales of intermediate petroleum products (as defined in § 2901(9) of this title) to an intermediate petroleum products wholesaler (as defined in § 2901(10) of this title); or

b. Proceeds received by any person for products sold to a buyer licensed under this chapter; provided, that such products are purchased for the purpose of their inclusion as a part of a product manufactured by the buyer within this State.

The product shall be considered to be included in the subsequent product manufactured by the buyer irrespective of whether it is included in an altered or unaltered form. The Secretary of Finance shall prescribe such rules, regulations and forms as the Secretary may deem necessary to carry out the purposes of this chapter.

(2) "Manufacturing," except as provided in the definition of "wholesaler" in § 2901 of this title, includes any processing, working, development, change, conditioning or reconditioning of raw materials or products into products of a different character, finished or unfinished, or effecting any combination or composition of materials the inherent nature of which is changed, including clean energy technology device manufacturing (as defined in § 2010(24) of this title) and automobile manufacturing, but does not include the making, crafting, or painting of art or craft objects by individual artists or craftpersons.

(3) "Person" includes an individual, partnership, firm, cooperative, corporation or any association of persons acting individually or as a unit.

(4) "Product" includes any goods, materials, wares, merchandise, machinery, vehicles, solids, liquids or gases or any other item, object or thing which is produced as part of a manufacturing process.

(5) Whenever a person:

a. Is engaged in the activity of manufacturing within this State as described in paragraph (2) of this section;

b. Performs such activity exclusively on raw materials or products provided under bailment by another person engaged in manufacturing; and

c. The product produced by such person is intended for inclusion as a part of a product manufactured by the other manufacturer, then such person shall himself or herself be licensable as a manufacturer and such person's gross receipts shall include all proceeds paid to such person for services rendered in this State as described in this subdivision, including the fair market value of any products produced as the result of such services and consumed by such person, where the fair market value of such products is not received.

In all other cases where a person is engaged in, and receives consideration for, manufacturing as a service apart from or in addition to the sale of a product, then such person shall be licensed under Chapter 23 of this title, and shall not to that extent be considered subject to license under this chapter.

14 Del. Laws, c. 24, § 1; 18 Del. Laws, c. 247, § 1; 22 Del. Laws, c. 17; 26 Del. Laws, c. 13, § 1; 27 Del. Laws, c. 28; 27 Del. Laws, c. 29; 27 Del. Laws, c. 30, §§ 1-3; Code 1915, §§ 196, 226A; 40 Del. Laws, c. 25; 40 Del. Laws, c. 30, § 1; Code 1935, § 171; 47 Del. Laws, c. 385, § 1; 30 Del. C. 1953, § 2701; 57 Del. Laws, c. 136, § 15; 57 Del. Laws, c. 741, § 13A; 65 Del. Laws, c. 481, § 1; 66 Del. Laws, c. 149, § 1; 70 Del. Laws, c. 142, § 5; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 202, § 1; 75 Del. Laws, c. 199, § 37; 78 Del. Laws, c. 1, § 4; 78 Del. Laws, c. 47, § 16; 78 Del. Laws, c. 100, §§ 4-6.;



§ 2702. License requirements; license fee; additional fee on aggregate gross receipts; statements required

(a) Any person desiring to engage in business in this State as a manufacturer shall first obtain a license from the Division of Revenue and pay therefor a fee of $75 for each place of business. Such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the manufacturer makes application therefor and payment of $75 for each place of business, plus the license fee required by subsection (b) of this section.

(b)(1) In addition to the license fee required by subsection (a) of this section, every manufacturer, except those subject to paragraph (b)(2) of this section, shall pay a license fee of 0.126% of the aggregate gross receipts of such manufacturer, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $1,250,000. For purposes of this subsection, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) In addition to the license fee required by subsection (a) of this section, every clean energy technology device manufacturer shall pay a license fee of 0.0945% of the aggregate gross receipts of such clean energy technology device manufacturer, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $1,250,000. For purposes of this subsection, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(3) Notwithstanding paragraph (b)(1) or (b)(2) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $300,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $3,750,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(c) [Repealed.]

14 Del. Laws, c. 24, § 1; 26 Del. Laws, c. 13, § 1; 27 Del. Laws, c. 29; 27 Del. Laws, c. 30, §§ 1-3; Code 1915, §§ 196, 226A; 40 Del. Laws, c. 25; 40 Del. Laws, c. 30, § 1; Code 1935, § 171; 41 Del. Laws, c. 12, § 1; 30 Del. C. 1953, § 2702; 57 Del. Laws, c. 136, § 15; 57 Del. Laws, c. 188, § 46; 57 Del. Laws, c. 741, § 13B; 58 Del. Laws, c. 290; 60 Del. Laws, c. 21, §§ 4, 5; 60 Del. Laws, c. 22, §§ 1-3; 60 Del. Laws, c. 548, § 1; 61 Del. Laws, c. 117, § 3; 63 Del. Laws, c. 314, § 3; 65 Del. Laws, c. 184, § 2; 65 Del. Laws, c. 388, § 1; 65 Del. Laws, c. 402, §§ 5, 6; 66 Del. Laws, c. 381, § 9; 67 Del. Laws, c. 261, § 10; 68 Del. Laws, c. 80, § 5; 69 Del. Laws, c. 289, § 5; 70 Del. Laws, c. 484, § 5; 70 Del. Laws, c. 489, §§ 7, 8; 71 Del. Laws, c. 351, §§ 3, 13, 20; 72 Del. Laws, 1st Sp. Sess., c. 245, § 1; 75 Del. Laws, c. 199, § 5; 76 Del. Laws, c. 282, §§ 3, 16; 77 Del. Laws, c. 83, §§ 6, 25; 78 Del. Laws, c. 47, §§ 17-19; 78 Del. Laws, c. 73, §§ 12, 13, 33, 34; 79 Del. Laws, c. 13, §§ 3, 4.;



§ 2703. Automobile manufacturers

(a) Every person engaged in the business of automobile manufacturing shall be exempt from the provisions of § 2702 of this title and shall be subject to the provisions of this section. For purposes of this section, "automobile manufacturing" shall mean the manufacturing operations of an automobile assembly plant and shall not include the manufacture of component parts of an automobile outside an automobile assembly plant.

(b) Any person desiring to engage in business in this State as an automobile manufacturer shall first obtain a license from the Division of Revenue and pay therefor a fee of $75 for each place of business. Such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the automobile manufacturer makes application therefor and payment of $75 for each place of business, plus the license fee required by subsection (c) of this section.

(c)(1) In addition to the license fee required by subsection (b) of this section, every automobile manufacturer shall pay a license fee of 0.0945% of the aggregate gross receipts of such automobile manufacturer, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $1,250,000. For purposes of this subsection, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) Notwithstanding paragraph (c)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $300,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $3,750,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

75 Del. Laws, c. 199, § 38; 77 Del. Laws, c. 83, §§ 7, 25; 78 Del. Laws, c. 73, §§ 14, 15, 35; 79 Del. Laws, c. 13, § 5.;



§ 2704. Exemptions

This chapter shall not apply to the production or manufacture of steam, gas or electricity for heat, light or power or to the production of the usual farm products for home consumption or market purposes.

14 Del. Laws, c. 24, § 1; 27 Del. Laws, c. 29; Code 1915, §§ 196, 226A; 40 Del. Laws, c. 25, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, § 171; 30 Del. C. 1953, § 2703; 57 Del. Laws, c. 136, § 15; 75 Del. Laws, c. 199, § 36.;



§ 2705. Exemption of gross receipts attributable to intermediate products

(a) Notwithstanding any other provision of this chapter, for purposes of this chapter "gross receipts" shall not include that portion of the receipts realized by a manufacturer on the sale, transfer or consumption of an ultimate product that is attributable to the manufacturer's cost of manufacturing an intermediate product in a new or expanded facility. The portion of such receipts attributable to the cost of manufacturing the intermediate product shall be that proportion of such receipts allocated to this State pursuant to § 2701(1) of this title that the manufacturer's cost of manufacturing the intermediate product in the new or expanded facility bears to the manufacturer's total cost in Delaware of manufacturing the ultimate product.

(b) As used in this section:

(1) "Existing facility" is any property placed in service by the manufacturer as owner, lessee or sublessee before July 1, 1985.

(2) "Intermediate product" is any product manufactured by the manufacturer and used by the manufacturer in connection with any subsequent manufacturing process or procedure that results in an ultimate product.

(3) "New or expanded facility" is any qualified property within the meaning of § 2010(2) of this title that is located within this State and that:

a. Is placed in service by the manufacturer as owner, lessee or sublessee after June 30, 1985;

b. Is used by the manufacturer in or in connection with a manufacturing process or procedure not engaged in by the manufacturer within this State prior to the date such property was placed in service by the manufacturer; and

c. Is employed by the manufacturer in the manufacture of an intermediate product that, in or in connection with the subsequent manufacture by the manufacturer of an ultimate product in an existing facility, is consumed or becomes an integral part of the ultimate product.

"New or expanded facility" shall not include any existing facility but shall include any improvements or additions to an existing facility other than any improvement or addition resulting from a repair, refurbishing, retooling (such as retooling by an automobile manufacturer), recycling or other similar process or procedure that merely preserves or restores the value of an existing facility.

(4) "Placed in service" shall have the meaning ascribed to such phrase under § 167 of the Internal Revenue Code (26 U.S.C. § 167) and regulations promulgated thereunder.

(5) "Ultimate product" is any product:

a. The manufacture of which involves the consumption of an intermediate product; or

b. That contains an intermediate product as an integral part.

(6) The manufacturer and each related person with respect to the manufacturer within the meaning of § 2010(10) of this title shall be treated as 1 person.

(c) Subsection (a) of this section shall not apply to any gross receipts realized by the manufacturer prior to the date upon which the manufacturer's aggregate investment in the new or expanded facility first equals or exceeds $200,000. In the case of a facility owned by the manufacturer, investment by the manufacturer shall equal the original cost of such facility to the manufacturer. In the case of a facility leased or subleased by the manufacturer, investment by the manufacturer shall equal 8 times the net annual rent paid by the manufacturer for the use of such facility, less any gross rental income received by the manufacturer from sublessees of any portion of such facility during the period of time to which such net rent paid by the manufacturer relates.

(d) Subsection (a) of this section shall not apply to any gross receipts realized by the manufacturer prior to the date on which the manufacturer first employs in or in connection with the new or expanded facility 5 or more employees on a regular and full-time basis, at least 25 percent of whom are residents of this State on such date.

(e) The Secretary shall prescribe such rules and regulations as the Secretary may deem necessary to carry out the purposes of this section.

65 Del. Laws, c. 169, § 1; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 199, § 36.;






CHAPTER 29. RETAIL AND WHOLESALE MERCHANTS' LICENSE REQUIREMENTS AND TAXES

§ 2901. Definitions

As used in this chapter:

(1) "Certified takeoff weight" means the maximum weight contained in the type certificate or airworthiness certificate.

(2) "Exemption certificates," for purposes of this chapter, are documents created by regulations adopted or to be adopted by the Director of Revenue which are provided to a wholesaler by a purchaser to document a wholesale sale where the property is immediately taken outside of Delaware and the sale thus does not result in taxable gross receipts.

(3) "Feedstock petroleum products" means 1 or more petroleum products that have been partially refined that are used as raw materials at the beginning of a refining process operated by a petroleum product refiner.

(4) "Feedstock wholesaler" means every person engaged, as owner or agent, in the business of selling or exchanging for cash or barter or any consideration (i) crude oil to or with a petroleum product refiner or another feedstock wholesaler, or (ii) feedstock petroleum products to or with a petroleum product refiner or another feedstock wholesaler for the purpose of refining and resale by a petroleum product refiner, and includes without limitation crude oil and feedstock petroleum products sold or exchanged through pipelines, warehouses or other storage facilities and distribution depots of persons whose principal place of business is located inside or outside of the State.

(5) "Finished petroleum products" means 1 or more petroleum products that have been refined by a petroleum product refiner and that are of a type offered for sale by a petroleum product refiner to its customers in the ordinary course of business, including, but not limited to asphalt, distillate fuel oil (including all grades of diesel fuel and fuel oils), finished aviation gasoline, finished motor gasoline, kerosene, jet fuel (both kerosene-type and naphtha-type jet fuel), naphthas of all boiling ranges, other oils with boiling range equal to or greater than 401 degrees Fahrenheit, petrochemical feed stocks, petroleum coke, residual fuel oils, road oils, still gas, wax and other miscellaneous petroleum products, including, but not limited to petrolatum, lube refining by products, absorption oils, ram-jet fuel, petroleum rocket fuels, synthetic natural gas feed stocks and specialty oils.

(6) "Finished petroleum products wholesaler" means every person engaged, as owner or agent, in the business of buying from a petroleum product refiner finished petroleum products for cash or barter or any consideration for the purpose of further resale by the finished petroleum products wholesaler to a wholesaler or to a petroleum product refiner, and includes without limitation finished petroleum products sold or exchanged through pipelines, warehouses or other storage facilities and distribution depots of persons whose principal place of business is located inside or outside this State.

(7) "Goods" includes produce, merchandise, goods, wares, items, products, crops, livestock, animals, metals, gems or any tangible personal property of whatever description, whether new or used, and includes alcoholic beverages of every nature.

(8) "Gross receipts":

a. In the case of a retailer, "gross receipts" includes total consideration received for all goods sold or services rendered within this State, but shall not include tobacco products taxes or motor fuel taxes paid or payable to the State under Part IV of this title or gasoline and special fuel taxes paid or payable to the federal government under Internal Revenue Code § 4041 [26 U.S.C. § 4041] or § 4081 [26 U.S.C. § 4081]; or receipts derived from the sale of petroleum products provided such products were sold to the retailer by a person who is licensed under this chapter and such sale is described in the definition of "gross receipts" with regard to such person.

b. In the case of a wholesaler, "gross receipts" includes total consideration received from sales of tangible personal property physically delivered within this State to the purchaser or the purchaser's agent, but shall not include:

1. Delivery to the United States mail or to a common or contract carrier for shipment to a place outside this State;

2. Tobacco products taxes or motor fuel taxes paid or payable to the State under Part IV of this title or gasoline and special fuel taxes paid or payable to the federal government under Internal Revenue Code § 4041 [26 U.S.C. § 4041] or § 4081 [26 U.S.C. § 4081];

3. Consideration for the sale of alcoholic liquor subject to tax under § 581 of Title 4;

4. Receipts derived from the sale of any form of combustible petroleum product for heating of ambient space or cooking of foodstuffs which is sold for ultimate consumption;

5. Receipts derived from the sale of materiel or equipment other than petroleum products to the State (not including local jurisdictions or school districts) through the system of central contracting managed by the Office of Management and Budget pursuant to the provisions of § 6307A(b)(1) of Title 29;

6. Delivery to the purchaser where the purchaser's vehicle or vessel is not headquartered or dispatched from within Delaware, the property is immediately taken outside of Delaware and the purchaser provides the wholesaler with an exemption certificate documenting the sale in accordance with regulations adopted or to be adopted by the Director of Revenue;

7. Receipts derived from printing contracts awarded by the Office of Management and Budget, Government Support Services;

8. Receipts derived by a feedstock wholesaler from the sale of crude oil to a petroleum product refiner or another feedstock wholesaler if:

A. The feedstock wholesaler that first owned the crude oil in this State took delivery of the crude oil outside of the State; or

B. The wholesaler of the crude oil that such wholesaler sold to or exchanged with the feedstock wholesaler paid the tax imposed by § 2902(b) and (c) of this title on the gross receipts from the sale to or exchange with the feedstock wholesaler of such crude oil;

9. Receipts derived by a feedstock wholesaler from the sale of feedstock petroleum products to a petroleum product refiner or another feedstock wholesaler if:

A. The feedstock wholesaler that first owned the feedstock petroleum products in this State took delivery of the feedstock petroleum products outside of the State; or

B. The wholesaler of the feedstock petroleum products that such wholesaler sold to or exchanged with the feedstock wholesaler paid the tax imposed by § 2902(b) and (c) of this title on the gross receipts from the sale to or exchange with the feedstock wholesaler of such feedstock petroleum products;

10. Receipts derived by a petroleum product refiner from the sale of intermediate petroleum products to an intermediate petroleum products wholesaler;

11. Receipts derived by an intermediate petroleum products wholesaler from the sale of intermediate petroleum products to a petroleum product refiner;

12. Receipts derived by a petroleum product refiner from the sale of finished petroleum products to a finished petroleum products wholesaler;

13. Receipts derived by a finished petroleum products wholesaler from the sale of finished petroleum products to a petroleum product refiner or a wholesaler; provided that the finished petroleum products wholesaler and the wholesaler stand in a control relationship. For purposes of the proceeding sentence a "control relationship" means that the finished petroleum products wholesaler directly or indirectly controls the wholesaler, the wholesaler directly or indirectly controls the finished petroleum products wholesaler or the finished petroleum products wholesaler and the wholesaler are directly or indirectly controlled by the same person. For purposes of the preceding sentence "controls" shall mean the direct or indirect ownership by 1 person of 100% of the stock or ownership interest in another person;

14. Receipts received by a non-U.S. person from a person commercially domiciled in Delaware that is related within the meaning of § 2010(10) of this title:

A. For the sale of active ingredient or formulated active ingredient which is formulated or packed into a finished ethical pharmaceutical product within the State by a Delaware commercially domiciled entity related within the meaning of § 2010(10) of this title, or

B. For the sale of finished ethical pharmaceutical product which has been formulated or packed into a finished ethical pharmaceutical product within the State by a commercially domiciled entity related within the meaning of § 2010(10) of this title; or

15. Receipts derived by a pharmaceutical wholesaler from the sale of pharmaceutical drugs that are physically delivered to a pharmaceutical distribution wholesaler within this State.

(9) "Intermediate petroleum products" means 1 or more petroleum products that have been partially refined by a petroleum product refiner.

(10) "Intermediate petroleum products wholesaler" means every person engaged, as owner or agent, in the business of selling to or exchanging with a petroleum product refiner intermediate petroleum products for cash or barter or any consideration for the purpose of further refining or resale by the petroleum product refiner, and includes without limitation intermediate petroleum products sold or exchanged through pipelines, warehouses or other storage facilities and distribution depots of persons whose principal place of business is located inside or outside this State.

(11) "Person" includes an individual, partnership, firm, cooperative, corporation or any association of persons acting individually or as a unit.

(12) "Petroleum product" means crude oil, or any portion thereof, that is liquid at 70° Fahrenheit and at standard atmospheric pressures, and includes motor fuel, gasohol, other alcohol blended fuels, diesel fuel, aviation fuel, jet fuel, heating oil, motor oil and other petroleum based lubricants.

(13) "Petroleum product refiner" means any person engaged in the operation of a petroleum product refinery in this State, the principal raw material for which, measured by volume, consists of crude oil.

(14) "Pharmaceutical distribution wholesaler", for purposes of this chapter, is an person within this State who engages solely in the business of retail sales of pharmaceutical drugs by mail, common, or contract carrier.

(15) "Pharmaceutical drug", for purposes of this chapter, is a substance recognized as a drug in the Official United States Pharmacopoeia/National Formulary.

(16) "Pharmaceutical wholesaler", for purposes of this chapter, is any person engaged, as owner or agent, in the business of selling to another person pharmaceutical drugs for any consideration for the purpose of resale by the person acquiring the pharmaceutical drugs, and includes, without limitation, pharmaceutical drugs sold by the pharmaceutical wholesaler through outlets, warehouses, and distribution depots inside or outside of this State.

(17) For purposes of this chapter, the term "physically delivered within this State" includes delivery to the United States mail or to a common or contract carrier for shipment to a place within this State irrespective of F.O.B. or other terms of payment for delivery.

(18) "Retailer," for purposes of this chapter, except as provided in the definition of "wholesaler," includes every person engaged as owner or agent in the business of selling or exchanging goods for cash or barter or any consideration on the assumption that the purchaser of such goods has acquired the same for ultimate consumption or use and not resale and, where engaged in the foregoing business, includes automatic merchandising machine operators regardless of the product dispensed or vended, retail plant nurseries and florists, hucksters, peddlers, trading stamp redemption stores and catalog stores (except such stores described in paragraph (21)a.6. of this section) and branch stores.

"Retailer," for purposes of this chapter, shall not include, however, an individual under the age of 18 who engages in: (a) The delivery or distribution of newspapers or shopping news (not including delivery or distribution to any point for subsequent delivery or distribution); or (b) the sale of newspapers or magazines to ultimate consumers, under an arrangement under which the newspapers or magazines are sold by the individual at a fixed price, the individuals' compensation being based on the retention of the excess of such price over the amount at which the newspapers or magazines are charged to the individual, whether or not the individual is guaranteed a minimum amount of compensation for such service, or is entitled to be credited with the unsold newspapers or magazines turned back.

(19) "Transient nursery retailer," for purposes of this chapter, is any retailer of nursery products as defined in § 1301(27) of Title 3, that does not otherwise sell nursery products from a permanent structure within the State. It does not include any charitable organization as defined by § 501(c) of the Internal Revenue Code [26 U.S.C. § 501(c)].

(20) "Transient retailer," for purposes of this chapter, includes any retailer who for 10 days or less during any year locates within the State without any intention of becoming a permanent retailer.

(21)a. "Wholesaler," for purposes of this chapter, includes:

1. Every person engaged, as owner or agent, in the business of selling to or exchanging with another person goods for cash or barter or any consideration for the purpose of resale by the person acquiring the goods sold or exchanged, and includes without limitation goods sold or exchanged through outlets, warehouses and distribution depots of persons whose principal place of business is located inside or outside this State and also includes the sale of machinery, supplies or materials which are to be directly consumed or used by the purchaser in the conduct of any business or activity, which business or activity is subject to the tax imposed by this part; provided, nevertheless, that sales to the United States or any agency or instrumentality thereof, or sales to this State, or any agency or political subdivision thereof, shall be deemed to be sales at wholesale;

2. Every person engaged in the processing of food or foodstuffs, which food or foodstuffs are to be resold by the person acquiring the food or foodstuffs from the person engaged in the processing. For purposes of this chapter, every person engaged in the bakery, poultry processing or cannery business shall be considered engaged in the processing of food or foodstuffs and a wholesaler;

3. Persons engaged in the business of buying, selling or shipping of commercial feeds;

4. Persons engaged in the business of selling any form of combustible fuel for heating or cooking, regardless of whether purchased for resale or ultimate consumption;

5. Persons other than owners or operators of nurseries or farms engaged in the business of operating a place where trees, shrubs, plants, flowers and the like are purchased from another person for cash or barter or any consideration for the purpose of resale by the person acquiring such goods; and

6. Every person engaged in the business of catalog or mail-order distribution of manufactured goods, when such persons do not own, operate or engage in any retail business within the State other than that described in this paragraph.

b. For purposes of this chapter, the word "wholesaler" shall not apply to a person who is licensed to catch, take, and sell eels, food fish or shellfish by the Delaware Department of Natural Resources and Environmental Control pursuant to Chapters 9 and 18 and Part II of Title 7 of the Delaware Code.

14 Del. Laws, c. 76, §§ 1, 2; 27 Del. Laws, c. 27; 27 Del. Laws, c. 30, §§ 1-3; Code 1915, §§ 198, 226A; 40 Del. Laws, c. 26, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, § 173; 46 Del. Laws, c. 177; 47 Del. Laws, c. 385, § 2; 30 Del. C. 1953, § 2901; 49 Del. Laws, c. 343, § 1; 57 Del. Laws, c. 136, § 16; 57 Del. Laws, c. 188, §§ 15, 16; 59 Del. Laws, c. 126, § 1; 60 Del. Laws, c. 24, §§ 13-17; 60 Del. Laws, c. 273, § 1; 60 Del. Laws, c. 274, § 1; 60 Del. Laws, c. 505, § 1; 63 Del. Laws, c. 417, §§ 2, 3; 64 Del. Laws, c. 374, § 1; 65 Del. Laws, c. 389, § 1; 65 Del. Laws, c. 406, § 2; 65 Del. Laws, c. 478, §§ 1-3; 66 Del. Laws, c. 104, § 1; 67 Del. Laws, c. 258, § 2; 67 Del. Laws, c. 287, § 2; 67 Del. Laws, c. 290, §§ 1, 2, 4; 68 Del. Laws, c. 80, §§ 1, 2; 69 Del. Laws, c. 447, § 1; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 230, § 1; 71 Del. Laws, c. 39, §§ 1, 2; 71 Del. Laws, c. 211, § 6; 71 Del. Laws, c. 225, § 1; 71 Del. Laws, c. 440, § 1; 72 Del. Laws, c. 104, §§ 2, 4, 5; 72 Del. Laws, c. 464, § 1; 73 Del. Laws, c. 143, § 13; 74 Del. Laws, c. 3, § 2; 74 Del. Laws, c. 375, § 1; 75 Del. Laws, c. 88, §§ 16(6), 22(5); 77 Del. Laws, c. 412, §§ 1, 2; 78 Del. Laws, c. 1, § 5; 78 Del. Laws, c. 100, §§ 7-11; 78 Del. Laws, c. 275, §§ 1-3.;



§ 2902. Wholesaler license requirements; license fee; additional fee on aggregate gross receipts; statements required

(a) For the purposes of this section, "wholesaler" shall not include those wholesalers included in § 2901(21)a.2. and 3. of this title.

(b) Any person desiring to engage in business in this State as a wholesaler shall first obtain a license from the Department of Finance and pay therefor a fee of $75 for each place of business. Such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the wholesaler pays the fees required by subsection (c) of this section, makes application therefor and payment of $75 for each place of business.

(c)(1) In addition to the license fee required by subsection (b) of this section, every wholesaler shall also pay a license fee at the rate of 0.3983% of the aggregate gross receipts attributable to sales of tangible personal property physically delivered within this State, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $100,000. For purposes of this subsection, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) Notwithstanding paragraph (c)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $750,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(3) There shall be added to the tax provided in paragraph (c)(1) of this section an additional tax of 0.2489% on all taxable gross receipts determined under this section which are derived from the sale of petroleum products defined in § 2901(12) of this title.

(4) There shall be added to the taxes provided in paragraphs (c)(1) and (3) of this section an additional tax as provided in § 9114 of Title 7.

(5) [Repealed.]

(6) The Director of Revenue is authorized to issue regulations providing for exemption certificates to be given by purchasers to wholesalers to document wholesale sales which, pursuant to § 2901(8)b.6. of this title, do not result in taxable gross receipts. A wholesaler is entitled to rely upon an exemption certificate valid on its face and in compliance with the regulations for purposes of computing the tax due under this section and shall not be liable for any tax attributable to sales covered by exemption certificates that are invalid. Any person providing an exemption certificate that is invalid shall, in addition to any prosecution under subchapter V of Chapter 5 of this title, be liable for the tax due (calculated without reference to the monthly exclusion in paragraph (c)(1) of this section), plus interest and a penalty under § 535(a) of this title equal to 75% of the underpayment of tax attributable to sales covered by the invalid exemption certificates.

14 Del. Laws, c. 76, §§ 1, 2; 27 Del. Laws, c. 27; Code 1915, §§ 198, 226A; 40 Del. Laws, c. 26, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, § 173; 41 Del. Laws, c. 13, § 1; 30 Del. C. 1953, § 2902; 49 Del. Laws, c. 343, § 2; 57 Del. Laws, c. 136, § 16; 57 Del. Laws, c. 741, § 14; 60 Del. Laws, c. 21, §§ 6, 7; 60 Del. Laws, c. 25, §§ 1, 2; 61 Del. Laws, c. 117, § 4; 63 Del. Laws, c. 314, § 4; 64 Del. Laws, c. 374, § 2; 65 Del. Laws, c. 184, § 3; 65 Del. Laws, c. 402, §§ 7, 8; 66 Del. Laws, c. 381, § 8; 67 Del. Laws, c. 261, § 11; 67 Del. Laws, c. 290, § 3; 67 Del. Laws, c. 326, § 3; 68 Del. Laws, c. 80, § 6; 69 Del. Laws, c. 289, § 6; 70 Del. Laws, c. 484, §§ 6, 12; 70 Del. Laws, c. 489, §§ 9, 10; 71 Del. Laws, c. 39, § 3; 71 Del. Laws, c. 351, §§ 4, 14, 21; 75 Del. Laws, c. 199, §§ 6, 11, 16, 25; 76 Del. Laws, c. 282, §§ 4, 5, 16; 77 Del. Laws, c. 83, §§ 8, 9, 25; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 6; 78 Del. Laws, c. 73, §§ 16, 17, 36, 37; 78 Del. Laws, c. 94, §§ 1, 2; 78 Del. Laws, c. 100, §§ 12-14; 79 Del. Laws, c. 13, §§ 6, 7.;



§ 2903. Food processor license requirements; license fee; additional fee on aggregate gross receipts; statements required

(a) Every person described in § 2901(21)a.2. of this title engaged in the business of food processor shall be exempt from the provisions of § 2902 of this title and shall be subject to the provisions of this section.

(b) All persons defined in subsection (a) of this section desiring to engage in business in this State shall first obtain a license from the Department of Finance and pay therefor a fee of $75 for each place of business. Such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the food processor pays the fees required by subsection (c) of this section, makes application therefor and payment of $75 for each place of business.

(c)(1) In addition to the license fee required by subsection (b) of this section, every food processor shall also pay a license fee at the rate of 0.1991% of the aggregate gross receipts attributable to all goods sold by the food processor within this State, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $100,000. For purposes of this subsection all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) Notwithstanding paragraph (c)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $1,500,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(3) [Repealed.]

14 Del. Laws, c. 76, §§ 1, 2; Code 1915, §§ 198, 226A; 40 Del. Laws, c. 26, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, § 173; 30 Del. C. 1953, § 2903; 57 Del. Laws, c. 136, § 16; 57 Del. Laws, c. 741, § 14; 60 Del. Laws, c. 21, §§ 8, 9; 60 Del. Laws, c. 23, §§ 1, 2; 61 Del. Laws, c. 117, § 5; 63 Del. Laws, c. 314, § 5; 65 Del. Laws, c. 392, §§ 6, 7; 65 Del. Laws, c. 402, §§ 9, 10; 66 Del. Laws, c. 381, § 2; 67 Del. Laws, c. 261, § 11; 68 Del. Laws, c. 80, §§ 7, 14; 69 Del. Laws, c. 289, §§ 1, 7; 70 Del. Laws, c. 484, § 3; 70 Del. Laws, c. 489, §§ 11, 12; 71 Del. Laws, c. 314, § 5; 71 Del. Laws, c. 351, §§ 5, 15, 22; 75 Del. Laws, c. 199, §§ 3, 17, 26; 76 Del. Laws, c. 282, §§ 6, 16; 77 Del. Laws, c. 83, §§ 10, 25; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 7; 78 Del. Laws, c. 73, §§ 18, 19, 38; 78 Del. Laws, c. 100, § 15; 79 Del. Laws, c. 13, § 8.;



§ 2904. Commercial feed dealer license requirements; license fee; additional fee on aggregate gross receipts; statements required

(a) Every person described in § 2901(21)a.3. of this title engaged in the business of buying, selling and shipping commercial feeds shall be exempt from § 2902 of this chapter and shall be subject to this section.

(b) All persons defined in subsection (a) of this section desiring to engage in business in this State shall first obtain a license from the Department of Finance and pay therefor a fee of $75 for each place of business. Such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the commercial feed dealer pays the fees required by subsection (c) of this section, makes application therefor and makes payment of $75 for each place of business.

(c)(1) In addition to the license fee required by subsection (b) of this section, every commercial feed dealer shall also pay a license fee at the rate of 0.0996% percent of the aggregate gross receipts attributable to all goods delivered by the commercial dealer within this State, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $100,000. For purposes of this subsection all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) Notwithstanding paragraph (c)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $3,000,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(3) [Repealed.]

14 Del. Laws, c. 76, §§ 1, 2; Code 1915, §§ 198, 226A; 40 Del. Laws, c. 26, § 1; 40 Del. Laws, c. 30, § 1; Code 1935, § 173; 30 Del. C. 1953, § 2904; 57 Del. Laws, c. 136, § 16; 57 Del. Laws, c. 741, § 14; 60 Del. Laws, c. 21, §§ 10, 11; 60 Del. Laws, c. 23, §§ 3, 4; 61 Del. Laws, c. 117, § 6; 63 Del. Laws, c. 314, § 6; 65 Del. Laws, c. 392, §§ 8, 9; 65 Del. Laws, c. 402, §§ 11, 12; 65 Del. Laws, c. 406, § 1; 66 Del. Laws, c. 381, § 3; 67 Del. Laws, c. 261, § 11; 68 Del. Laws, c. 80, §§ 8, 14; 69 Del. Laws, c. 289, §§ 1, 8; 70 Del. Laws, c. 484, § 7; 70 Del. Laws, c. 489, §§ 13, 14; 71 Del. Laws, c. 351, §§ 6, 16, 23; 75 Del. Laws, c. 199, §§ 7, 18, 27; 76 Del. Laws, c. 282, §§ 7, 16; 77 Del. Laws, c. 83, §§ 11, 25; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 8; 78 Del. Laws, c. 73, §§ 20, 21, 39; 78 Del. Laws, c. 100, § 16; 79 Del. Laws, c. 13, § 9.;



§ 2905. Retailer license requirements; license fee; additional fee on aggregate purchase price; statements required; transient retailer license requirements; license fee

(a) Any person desiring to engage in business in this State as a retailer shall obtain a license upon making application to the Division of Revenue and paying a fee of $75, plus a fee of $25 for each separate branch or business location. If the monthly payments thereafter are made in accordance with subsection (b) of this section, such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the retailer makes application therefor and payment of $75 plus $25 for each separate branch or business location.

(b)(1) In addition to the license fee required by subsection (a) of this section, every retailer shall pay a license fee at the rate of 0.7468% of the aggregate gross receipts attributable to all goods sold or services rendered by the retailer within the State, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $100,000. For purposes of this subsection, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) Notwithstanding paragraph (b)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $500,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(3) [Repealed.]

(c)-(e) [Repealed.]

(f) Any person desiring to engage in business in this State as a transient retailer shall obtain a license upon making application to the Division of Revenue and paying a fee of $25.

(g) In addition to the license fee required by subsection (f) of this section, every transient retailer shall pay a license fee at the rate of 0.7468% of the aggregate gross receipts attributable to all goods sold or services rendered by the transient retailer within the State which exceed $3,000. Unless a transient retailer exceeds $3,000 of aggregate gross receipts attributable to all goods sold or services rendered by the transient retailer within the State during any year, said transient retailer shall not be required to file any return or certified statement with the Department of Finance; provided, however, that every transient retailer who exceeds $3,000 of aggregate gross receipts attributable to all goods sold or services rendered by the transient retailer within the State during any year shall file a return accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(h) There shall be added to the tax provided in subsection (b) of this section an additional tax as provided in § 9114 of Title 7.

(i)(1) In lieu of the license fee required by subsection (f) of this section, any person desiring to engage in business in this State as a transient nursery retailer shall obtain a license upon making application to the Division of Revenue and paying a fee of $75 for each location at which the applicant seeks to do business. Such license shall be valid for 30 consecutive days.

(2) Any person desiring to engage in business in this State as a transient nursery retailer must first present an original, or copy of, a valid nursery industry license obtained from the Department of Agriculture.

(3) Prior to issuance of a license, the Division of Revenue shall also ensure that the applicant provides proof that the applicant has obtained all other necessary State, county and municipal licenses, permits, and waivers regarding the sale of their products, and operation at a particular location. The application must specify the specific location of the transient activity.

(4) If the license is not posted by the transient nursery retailer at the site of business, then the Division of Revenue shall order such retailer to cease and desist all retail activity.

Code 1915, §§ 198A, 226A; 30 Del. Laws, c. 23; 40 Del. Laws, c. 30, § 1; Code 1935, § 174; 42 Del. Laws, c. 65; 44 Del. Laws, c. 6; 48 Del. Laws, c. 379; 30 Del. C. 1953, § 2905; 49 Del. Laws, c. 99; 49 Del. Laws, c. 343, § 3; 57 Del. Laws, c. 136, § 16; 57 Del. Laws, c. 188, § 33; 57 Del. Laws, c. 389, §§ 1, 6; 57 Del. Laws, c. 741, § 14; 60 Del. Laws, c. 21, §§ 12-14; 60 Del. Laws, c. 24, §§ 7-9; 60 Del. Laws, c. 505, §§ 2-4; 61 Del. Laws, c. 117, § 7; 61 Del. Laws, c. 184, § 1; 63 Del. Laws, c. 314, § 7; 65 Del. Laws, c. 390, § 1; 65 Del. Laws, c. 402, § 13; 66 Del. Laws, c. 381, § 4; 67 Del. Laws, c. 261, §§ 11, 12; 67 Del. Laws, c. 326, § 7; 68 Del. Laws, c. 80, § 9; 69 Del. Laws, c. 289, § 9; 70 Del. Laws, c. 142, § 6; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 484, §§ 8, 13; 70 Del. Laws, c. 489, §§ 15, 16; 71 Del. Laws, c. 351, §§ 7, 24; 74 Del. Laws, c. 375, § 2; 75 Del. Laws, c. 199, §§ 8, 12, 19, 28; 76 Del. Laws, c. 282, §§ 8, 9, 16; 77 Del. Laws, c. 83, §§ 12, 13, 25; 78 Del. Laws, c. 73, §§ 22, 23, 40, 41; 78 Del. Laws, c. 94, §§ 1, 2; 79 Del. Laws, c. 13, §§ 10, 11.;



§ 2906. Restaurant retailer license requirements; license fee; additional fee on aggregate gross receipts; statements required

(a) Every person engaged in the business of operating a restaurant, snack bar, soda fountain, take-out food service, catering service, private eating or drinking club, or other eating establishment or service shall be exempt from the provisions of § 2905 of this title and shall be subject to the provisions of this section.

(b) All persons defined in subsection (a) of this section desiring to engage in business in this State shall obtain a license upon making application to the Division of Revenue and paying a fee of $75 plus $25 for each separate branch or location. If monthly payments thereafter are made in accordance with subsection (c) of this section, such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the restaurant retailer makes application therefor and payment of $75 plus $25 for each separate branch or location.

(c)(1) In addition to the license fee required by subsection (b) of this section every restaurant retailer shall pay a license fee at the rate of 0.6472% of the aggregate gross receipts attributable to all goods sold within the State, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts of the immediately preceding month period. In computing the fee due on the aggregate gross receipts for any month, there shall be allowed a deduction of $100,000. For purposes of this subsection, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) Notwithstanding paragraph (c)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $500,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(3) [Repealed.]

(d) Persons licensed as a retailer or grocery supermarket retailer pursuant to § 2905 or § 2908 of this title and who derive at least 90 percent of their sales of food suitable for human consumption from food that is not "immediately consumable," as that term is defined by § 2908(a) of this title, shall be exempt from this section, provided that the retailer or grocery supermarket retailer reports the gross receipts derived from activities otherwise subject to this chapter as retail or grocery supermarket retail sales, as the case may be.

Code 1915, §§ 198A, 226A; 30 Del. Laws, c. 23; 40 Del. Laws, c. 30, § 1; Code 1935, § 174; 42 Del. Laws, c. 65; 30 Del. C. 1953, § 2906; 57 Del. Laws, c. 136, § 16; 57 Del. Laws, c. 188, §§ 33A, 42; 57 Del. Laws, c. 741, § 14; 60 Del. Laws, c. 21, §§ 15, 16, 19; 60 Del. Laws, c. 24, §§ 10, 11, 19; 61 Del. Laws, c. 117, § 8; 63 Del. Laws, c. 314, § 8; 65 Del. Laws, c. 390, § 2; 65 Del. Laws, c. 402, § 14; 66 Del. Laws, c. 381, § 5; 67 Del. Laws, c. 261, §§ 11, 12; 68 Del. Laws, c. 80, §§ 10, 14; 69 Del. Laws, c. 289, §§ 1, 10; 70 Del. Laws, c. 484, § 9; 70 Del. Laws, c. 489, §§ 17, 18; 71 Del. Laws, c. 351, §§ 8, 25; 72 Del. Laws, c. 104, § 3; 75 Del. Laws, c. 199, §§ 9, 20, 29; 76 Del. Laws, c. 282, §§ 10, 16; 77 Del. Laws, c. 83, §§ 14, 25; 78 Del. Laws, c. 73, §§ 24, 25, 42; 79 Del. Laws, c. 13, § 12.;



§ 2907. Farm machinery retailer license requirements; license fee; additional fee on aggregate gross receipts; statements required

(a) To the extent that any person is engaged in the business of selling farm machinery, supplies or materials which are to be directly consumed or used by the purchaser in the conduct of any business, such person shall be exempt from § 2905 of this title and shall be subject to the provisions of this section. All other sales by farm machinery retailers shall be governed by § 2905 of this title.

(b) All persons defined in subsection (a) of this section desiring to engage in business in this State shall first obtain a license from the Department of Finance and pay therefor a fee of $75 for each place of business. Such license shall be valid until January 1 at which time it may be renewed for a full year and every year thereafter; provided, that the farm machinery retailer pays the fees required by subsection (c) of this section, makes application therefor and payment of $75 for each place of business.

(c)(1) In addition to the license fee required by subsection (b) of this section, every farm machinery retailer shall also pay a license fee at the rate of 0.0996% of the aggregate gross receipts attributable to all goods sold by the farm machinery retailer within this State, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts for the immediately preceding month. In computing the fee due on such aggregate gross receipts for each month, there shall be allowed a deduction of $100,000. For purposes of this subsection all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 monthly deduction from the aggregate gross receipts of the entire enterprise. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due.

(2) Notwithstanding paragraph (c)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $3,000,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

(3) [Repealed.]

30 Del. C. 1953, § 2907; 57 Del. Laws, c. 136, § 16; 57 Del. Laws, c. 741, § 14; 60 Del. Laws, c. 21, §§ 17, 18; 60 Del. Laws, c. 23, §§ 5, 6; 61 Del. Laws, c. 117, § 9; 63 Del. Laws, c. 314, § 9; 65 Del. Laws, c. 392, §§ 4, 5; 65 Del. Laws, c. 402, §§ 15, 16; 66 Del. Laws, c. 381, § 6; 67 Del. Laws, c. 261, § 11; 68 Del. Laws, c. 80, §§ 11, 14; 69 Del. Laws, c. 289, §§ 1, 11; 70 Del. Laws, c. 484, § 2; 70 Del. Laws, c. 489, §§ 19, 20; 71 Del. Laws, c. 351, §§ 9, 17, 26; 75 Del. Laws, c. 199, §§ 2, 21, 31; 76 Del. Laws, c. 282, §§ 11, 16; 77 Del. Laws, c. 83, §§ 15, 25; 78 Del. Laws, c. 73, §§ 26, 27, 43; 79 Del. Laws, c. 13, § 13.;



§ 2908. Grocery supermarket retailers

(a) Every person engaged in the business of operating a retail grocery supermarket shall be exempt from the provisions of § 2905 of this title and shall be subject to the provisions of this section with regard to the retail sales of such store. For purposes of this section, a grocery supermarket shall mean a retail store with an area of more than 6,000 square feet and whose primary business is selling food for human consumption, having on stock available for retail sale and purchase at least 12,000 different food stock units (SKU's) at least 90 percent of whose sales of food suitable for human consumption consists of food that is not immediately consumable. For purposes of this section, "not immediately consumable" shall be defined as any product purchased at the grocery store that is intended for consumption at home in which some preparation or cooking is necessary. Notwithstanding and in addition to this definition, the following products shall be considered not immediately consumable: frozen ice cream, frozen or refrigerated yogurt, all fresh fruits and vegetables, deli products sold by the pound or packaged on the shelf, cooked shrimp or other seafood sold by the pound, bottled or canned sodas including bottled waters, all snack foods such as, but not limited to, potato chips, cookies and packaged candies, refrigerated dairy products, bakery goods, dry foods sold in bulk by the pound and any other food item that is generally consumed at home.

(b) All persons defined in subsection (a) of this section desiring to engage in business in this State shall obtain a license upon making application to the Division of Revenue and paying a fee of $75 plus $25 for each separate branch or location. If monthly payments thereafter are made in accordance with subsection (c) of this section, such license shall be valid through December 31, at which time it may be renewed for a full year and every year thereafter; provided, that the grocery store retailer makes application therefor and payment of $75 plus $25 for each separate branch or location.

(c)(1) In addition to the license fee required by subsection (b) of this section, every grocery store retailer shall pay a license fee at the rate of 0.3267% of the aggregate gross receipts attributed to all goods sold within the State, which fee shall be payable monthly on or before the twentieth day of each month with respect to the aggregate gross receipts of the immediately preceding month. In computing the fee due on the aggregate gross receipts for any month, there shall be allowed a deduction of $100,000. Solely for purposes of determining the rate of taxation and the monthly exclusion under this subsection, but not for determining the applicability of the definition of "grocery supermarket," all branches or entities comprising an enterprise with common ownership or common direction and control shall be considered as one. The monthly returns shall be accompanied by a certified statement on such forms as the Division of Revenue shall require in computing the fee due.

(2) Notwithstanding paragraph (c)(1) of this section, if the taxable gross receipts prescribed therein during the lookback period as defined in § 2122 of this title do not exceed $750,000, the return and payment of the additional license fee imposed for such month shall be due on or before the last day of the first month following the close of the quarter. In the case of such return, in computing the fee due on such aggregate gross receipts for each quarter, there shall be allowed a deduction of $300,000. For purposes of this paragraph, all branches or entities comprising an enterprise with common ownership or common direction and control shall be treated as one, and shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. The quarterly return shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing this fee due.

70 Del. Laws, c. 484, § 15; 71 Del. Laws, c. 351, §§ 10, 11; 75 Del. Laws, c. 199, §§ 13, 22, 33; 76 Del. Laws, c. 282, §§ 12, 16; 77 Del. Laws, c. 83, §§ 16, 25; 78 Del. Laws, c. 73, §§ 28, 29, 44, 45; 79 Del. Laws, c. 13, § 14.;



§ 2909. Exemptions

(a)(1) This chapter shall not apply to the sale of unprocessed agricultural products, including nursery or floral products by:

a. The owner or operator of a farm or nursery which produced the products; provided, however, that no business described in this subparagraph shall be required to obtain a license under this chapter if its gross receipts from the sale of unprocessed agricultural products not produced on the taxpayer's farm or nursery do not exceed the amount excluded from tax under § 2905(b) or § 2902(c) of this title; or

b. The owner or operator of any enterprise whose principal business in this State is the purchase and resale, at wholesale, of unprocessed and unpackaged agricultural plant products; provided such products are purchased from a person described in this paragraph and further provided said purchase occurs within this State.

(2) This chapter shall not apply to the incidental sale by the owner or operator of a farm or nursery of processed agricultural products on the assumption that the purchaser of such products has acquired the same for consumption or use and not for resale. Growers of nursery products shall be treated under this chapter as retailers to the extent of sales at retail.

(b) This chapter shall not apply to any transaction subject to the motor vehicle dealer handling fee as set forth in § 3004 of this title.

(c) The tax imposed by § 2905(b) or § 2906(c) of this title shall not apply to gross receipts from the retail sale for off premises consumption of alcoholic liquor, beer, cider or wine under license pursuant to Title 4.

(d) Section 2905 of this title shall not apply to goods which are delivered by the retailer outside this State, and for which the retailer can provide proof satisfactory to the State Tax Department that an out-of-state retail sales tax has been paid to such state with respect to said goods.

(e) Notwithstanding any provisions of this chapter to the contrary, no handicapped peddler who has reached the age of 62 years shall be required to pay any fee for a license pursuant to this chapter. For the purposes of this subsection, the term "peddler" shall include every person who sells, or offers to sell, at retail, any goods, wares or other commodities by travelling from place to place, on the street or through different parts of this State. The term "handicapped," as used in this subsection, includes, but is not limited to, the following diagnosis: Mental retardation, impairment of hearing or deafness, speech impairments, substantial loss of sight, loss of limb or limbs or paralysis in any substantial degree, which handicaps require special services or impair or impede other employment.

(f) This chapter shall not apply to casual sales by any individual artist or craftsperson who sells or offers for sale the craftperson's own handmade, painted or crafted art or craft objects and whose gross income from the sale of said objects is less than $1,000 per year.

(g) The provisions of § 2902 of this title shall not apply to any person who catches crabs for sale or who holds a crabbing license, or holds any other state occupational license which is required for a person to engage in commercial crabbing.

(h) [Repealed.]

(i) This chapter shall not apply to any person holding a license for the conduct of horse racing meetings or a license to conduct pari-mutuel or totalizator wagering or betting under Chapter 101 of Title 3 or Chapter 4 of Title 28, to the extent activities under this chapter are related to the conduct of horse racing meets.

(j) Sections 2905, 2906 and 2912 of this title shall not apply to non-profit organizations exempt from federal income tax under § 501(c) of the Internal Revenue Code of 1986 (26 U.S.C. § 501(c)) as amended.

(k) This chapter shall not apply to the exchange between or among wholesalers of fungible goods when the goods received by such wholesaler are received by it for the purpose of resale. For purposes of this subsection, the term "fungible" shall refer to goods of which any unit is, by nature or usage of trade, the equivalent of any other like unit. This provision shall not be construed so as to exclude from tax under this chapter the sale, whether at retail or wholesale, of goods received for resale as a result of the exchange. The exemption provided in this section is not applicable to a sale occurring upon the delivery by 1 exchange partner directly to the customer of the other exchange partner and such delivery shall be treated as made to such customer directly by the other exchange partner and subject to tax, even though such other exchange partner may never have obtained physical possession of such fungible good.

(l) This chapter shall not apply to the sale of aircraft having a certified takeoff weight of 12,500 pounds or more.

30 Del. C. 1953, § 2908; 57 Del. Laws, c. 136, § 16; 57 Del. Laws, c. 188, §§ 17, 32, 47; 60 Del. Laws, c. 24, § 12; 60 Del. Laws, c. 637, § 1; 61 Del. Laws, c. 139, § 1; 61 Del. Laws, c. 312, § 1; 63 Del. Laws, c. 417, § 5; 65 Del. Laws, c. 184, § 1; 65 Del. Laws, c. 406, § 3; 67 Del. Laws, c. 287, § 1; 69 Del. Laws, c. 83, § 2; 70 Del. Laws, c. 142, § 9; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 230, §§ 2, 3; 70 Del. Laws, c. 484, § 14; 71 Del. Laws, c. 39, § 4; 71 Del. Laws, c. 211, § 7; 74 Del. Laws, c. 3, § 1; 75 Del. Laws, c. 171, § 3; 77 Del. Laws, c. 275, § 6.;



§ 2910. Tire retailer license requirements; license fee; additional fee on new tires

(a) In addition to any license required under § 2905 of this title, any person desiring to engage in business in this State as a retailer of tires for vehicles shall obtain a registration upon making application to the Division of Revenue at no additional cost.

(b) In addition to the registration required by subsection (a) of this section, every retailer of tires for vehicles shall pay a fee at the rate of $2.00 per tire sold at retail during any month. Such fee shall be due on the twentieth of the following month. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due. Each retailer of tires may list, as a separate line item on an invoice, the amount of the fees due under this subsection.

(c) The term "retailer" shall have the meaning ascribed to that term in § 2901(18) of this title. The term "tire" shall have the meaning ascribed to that term in § 6040 of Title 7. The term "vehicle" shall have the meaning ascribed to that term in § 101 of Title 21, except that such term shall not include farm tractors.

(d) The fees provided by this section shall be remitted to the Division of Revenue on forms issued by the Director of Revenue and subject to such regulations and requirements as shall be prescribed by the Director of Revenue. The Director of Revenue shall deposit the additional fee provided in this section to the credit of the special fund described in § 6041 of Title 7. The Division of Revenue shall enter into an agreement with the Department of Natural Resources and Environment Control authorizing the Division of Revenue to charge such fund an amount reasonably determined by the Division of Revenue to be the cost of administering the fees described in this section.

75 Del. Laws, c. 346, § 8; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 9; 78 Del. Laws, c. 100, § 17.;



§ 2911. Retail Crime Unit; Retail Crime Fund and fee

(a) There is hereby established within the Department of Justice a unit, "The Retail Crime Unit", dedicated to the prosecution of retail crime.

(b) There shall be a Deputy Attorney General assigned to the Retail Crime Unit and charged with the prosecution of retail crime.

(c) In addition to any fees that may be applicable under this chapter, a $15 fee shall be applied annually to each license holder under §§ 2905 and 2908 of this title.

(d) Funds generated by this fee shall be deposited in the State Treasury to the credit of the "Retail Crime Fund".

(e) All funds collected pursuant to this section, and all funds allocated to the Retail Crime Fund shall be used to pay for all necessary expenses and operational costs including but not limited to salary associated with implementing the provisions of this section as such expenditures are authorized by the General Assembly in the annual operating budget.

76 Del. Laws, c. 390, § 1.;



§ 2912. Beverage container retailer license requirement; license fee; recycling fee on beverage container sales [Effective until Dec. 1, 2014]

(a) In addition to any license required under § 2304, § 2905, § 2906 or § 2908 of this title, any person desiring to engage in business in this State as a retailer to sell beverages in beverage containers shall obtain a registration upon making application to the Division of Revenue at no additional cost.

(b) For taxable periods beginning after November 30, 2010, and at such time as the Delaware Recycling Fund reaches a cumulative total of $22,000,000 or ending December 1, 2014, whichever comes first, in addition to the registration required by subsection (a) of this section, every retailer of beverages in beverage containers, excluding on-premise sales, shall pay a recycling fee at the rate of $0.04 per beverage container sold at retail during any month. Such fee shall be due on the twentieth day of the following month. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due. Each retailer of beverages in beverage containers may list, as a separate line item on an invoice, the amount of the fees due under this subsection.

(c) As used in this section:

(1) The term "beverage" shall mean any mineral waters (but not including naturally sparkling mineral waters), soda waters or any other carbonated beverage not containing alcohol that is commonly known as a "soft drink" and any beer, ale or other malt beverage containing alcohol.

(2) The term "beverage container" shall mean any airtight nonaluminous container containing less than 2 quarts of a beverage under pressure of carbonation.

(3) The term "retailer" shall have the meaning ascribed to that term in § 2901(18) of this title and shall include persons licensed under § 2304, § 2905, § 2906 or § 2908 of this title.

(d) The fees provided by this section shall be remitted to the Division of Revenue on forms issued by the Director of Revenue and subject to such regulations and requirements as shall be prescribed by the Director of Revenue. The Director of Revenue shall deposit the additional fee provided in this section to the credit of the special fund described in § 6054 of Title 7. The Division of Revenue shall enter into an agreement with the Department of Natural Resources and Environment Control authorizing the Division of Revenue to charge such fund an amount reasonably determined by the Division of Revenue to be the cost of administering the fees described in this section.

(e) This section shall sunset December 1, 2014.

77 Del. Laws, c. 275, § 7; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 10; 78 Del. Laws, c. 100, § 18.;



§ 2912. Beverage container retailer license requirement; license fee; recycling fee on beverage container sales [Effective Dec. 1, 2014]

(a) In addition to any license required under § 2304, § 2905, § 2906 or § 2908 of this title, any person desiring to engage in business in this State as a retailer to sell beverages in beverage containers shall obtain a registration upon making application to the Division of Revenue at no additional cost.

(b) For taxable periods beginning after November 30, 2010, and at such time as the Delaware Recycling Fund reaches a cumulative total of $22,000,000 or ending December 1, 2014, whichever comes first, in addition to the registration required by subsection (a) of this section, every retailer of beverages in beverage containers, excluding on-premise sales, shall pay a recycling fee at the rate of $0.04 per beverage container sold at retail during any month. Such fee shall be due on the twentieth day of the following month. The monthly returns shall be accompanied by a certified statement on such forms as the Department of Finance shall require in computing the fee due. Each retailer of beverages in beverage containers may list, as a separate line item on an invoice, the amount of the fees due under this subsection.

(c) As used in this section:

(1) The term "beverage" shall mean any mineral waters (but not including naturally sparkling mineral waters), soda waters or any other carbonated beverage not containing alcohol that is commonly known as a "soft drink" and any beer, ale or other malt beverage containing alcohol.

(2) The term "beverage container" shall mean any airtight nonaluminous container containing less than 2 quarts of a beverage under pressure of carbonation.

(3) The term "retailer" shall have the meaning ascribed to that term in § 2901(18) of this title and shall include persons licensed under § 2304, § 2905, § 2906 or § 2908 of this title.

(d) The fees provided by this section shall be remitted to the Division of Revenue on forms issued by the Director of Revenue and subject to such regulations and requirements as shall be prescribed by the Director of Revenue. The Director of Revenue shall deposit the additional fee provided in this section to the credit of the special fund described in § 6054 of Title 7. The Division of Revenue shall enter into an agreement with the Department of Natural Resources and Environment Control authorizing the Division of Revenue to charge such fund an amount reasonably determined by the Division of Revenue to be the cost of administering the fees described in this section.

(e) This section shall sunset December 1, 2014.

77 Del. Laws, c. 275, § 7; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 10; 78 Del. Laws, c. 100, § 18.;






CHAPTER 30. MOTOR VEHICLE DOCUMENT FEE AND AUTOMOBILE DEALER HANDLING FEE AND LICENSE FEE

§ 3001. Definitions

As used in this chapter:

(1) "Motorcycle" — the definition of motorcycle shall be the same as that found in § 101 of Title 21.

(2) "Motor vehicle" — the definition of motor vehicle shall be the same as that found in § 101 of Title 21.

(3) "Motor vehicle dealer" includes every person in the business of buying, selling or trading new or used motor vehicles, trailers, truck trailers or motorcycles.

(4) "Owner" — the definition of owner shall be the same as that found in § 101 of Title 21.

(5) "Purchase price" means the value or any other consideration given by the owner to the seller for a motor vehicle; where trade-ins or allowances are given in conjunction with the purchase of any motor vehicle, the purchase price shall be the gross purchase price less any trade-in or allowance given by the seller of the motor vehicle to the owner of the motor vehicle; except that where a motor vehicle having been bought and registered outside the State and not subject to the limitation of § 3002(a)(4) of this title is first registered and titled in this State, "purchase price" shall mean the fair market value as of the date of such titling and registration. If the owner made no trade-in in conjunction with the purchase of any motor vehicle or trailer but 60 days prior to or subsequent to the date on which a certificate of title was issued in Delaware on such vehicle such owner sold privately the previously owned vehicle, credit shall be given in the same amount on the document fee as if the owner had made a trade-in of such previously owned vehicle in connection with the purchase of another vehicle. Credit shall be given for only 1 motor vehicle or trailer per application. Application for such credit in event of a prior sale shall be made at the time application is made for title of the purchased vehicle. In the event of a subsequent sale, application for such credit shall be made not later than 15 calendar days after such sale in person or by registered mail to the Division of Motor Vehicles. Proof of prior ownership and the amount of sale shall be furnished at the time the owner claims credit pursuant to rules and regulations promulgated by the Division of Motor Vehicles.

(6) "Trailers" — the definition of trailers shall be the same as that found in § 101 of Title 21.

(7) "Truck tractor" — the definition of truck tractor shall be the same as that found in § 101 of Title 21.

(8) "Used vehicle" — the definition of used vehicle shall be the same as that found in § 101 of Title 21.

30 Del. C. 1953, § 3001; 57 Del. Laws, c. 136, § 17; 57 Del. Laws, c. 188, §§ 28, 29; 58 Del. Laws, c. 296, § 1; 58 Del. Laws, c. 442; 62 Del. Laws, c. 355, § 1; 74 Del. Laws, c. 110, § 135.;



§ 3002. Motor vehicle document fee; claims for refunds

(a) There is imposed upon the sale, transfer or registration of any new or used motor vehicle, truck tractor, trailer or motorcycle in this State a motor vehicle document fee, which fee is to be paid by the owner and shall be collected by the Division of Motor Vehicles for deposit to the credit of the Transportation Trust Fund pursuant to Chapter 14 of Title 2, as amended, and any resolution or agreement of the Delaware Transportation Authority, authorizing the issuance of bonds to finance the costs of transportation facilities described in said title, to be used to finance the costs of roads, highways and other transportation facilities and not to defray the expenses and obligations of the general government of the State. This motor vehicle document fee shall not be imposed on the sale, transfer or registration of motor vehicles, truck tractors, trailers or motorcycles in the following circumstances:

(1) Renewal registration in the name of the same owner;

(2) Motor vehicles, truck tractors, trailers or motorcycles which are transferred or sold for the purpose of resale;

(3) Trailers where the vendor thereof delivers the trailer outside the State to a nonresident of this State and where there is imposed upon the retail sales price of said trailer a sales tax; provided, however, that the vendor provides satisfactory evidence to the Division of Motor Vehicles that the trailer was so delivered and that the sales tax was in fact paid;

(4) Motor vehicles, truck tractors, trailers or motorcycles which are bought by the owner and registered outside the State and then are subsequently registered or titled within the State pursuant to § 2102 of Title 21; provided, such owner had paid to such other state a sales tax, transfer tax or some similar levy on the purchase of such motor vehicles, truck tractors, trailers or motorcycles within 90 days prior to registration or titling in this State;

(5) Truck tractors with truck trailers where the owner thereof has obtained a title in another state in the same name as applied for in this State, and where application for fleet registration and inspection is obtained pursuant to § 2143 of Title 21, and where registration fees are paid pursuant to the fee provisions of § 2152 of Title 21;

(6) All motor vehicles, trailers or motorcycles purchased, transferred, registered, owned, operated or used by: This State, its agencies and departments; any political subdivision of the State; the American Legion; Veterans of Foreign Wars; any volunteer fire company and the Delaware Civil Air Patrol; the American Red Cross; and the Salvation Army; or

(7) Any vehicle meeting the requirements of a school bus and specified in a contract with a public school district or the State Board of Education to transport public school pupils on a daily basis from home to school and return and for which the owner is reimbursed on the basis of a return of capital allowance provided in the transportation formula for school bus contracts. Any such vehicle that is older than the age specified in the capital allowance schedule at the time it is purchased shall be subject to the full document fee which shall not be reimbursable.

(b) The amount of the purchase price shall be evidenced by a notarized bill of sale.

(c) The document fee imposed herein shall be computed as follows:

(1) Where the purchase price is less than $400, there shall be a uniform rate of $8.00;

(2) Where the purchase price is $400 or more, up to and including $500, the document fee shall be $13.75;

(3) The document fee payable thereafter shall increase in increments of $3.75 per each additional $100 of purchase price or any fraction thereof, rounded to the nearest dollar.

(d) No action or claim that is otherwise permitted against the State or an agency or authority of the State to recover any fee, or portion of any fee, erroneously or illegally collected by or paid to the State or agency or authority hereunder, may be commenced or otherwise asserted after expiration of 1 year from the earlier of:

(1) The date of the payment; or

(2) The date the payment was required to be made

30 Del. C. 1953, § 3002; 57 Del. Laws, c. 136, § 17; 57 Del. Laws, c. 188, §§ 26, 27, 36, 37; 57 Del. Laws, c. 322; 58 Del. Laws, c. 296, §§ 2, 3; 64 Del. Laws, c. 345, § 1; 65 Del. Laws, c. 262, § 2; 66 Del. Laws, c. 41, § 2; 66 Del. Laws, c. 271, §§ 3, 4; 66 Del. Laws, c. 360, § 49(b); 68 Del. Laws, c. 156, § 55(a); 69 Del. Laws, c. 77, § 57; 74 Del. Laws, c. 110, §§ 136, 139; 76 Del. Laws, c. 76, §§ 1, 2.;



§ 3003. Enforcement by Secretary of Transportation; rules and regulations

The Secretary of Transportation shall have the power and authority to make, issue, promulgate and enforce such rules and regulations which shall not be inconsistent with the law as the Secretary of Transportation shall deem necessary for administration and implementation of § 3002 of this title.

30 Del. C. 1953, § 3003; 57 Del. Laws, c. 136, § 17; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 110, § 137.;



§ 3004. Motor vehicle dealer handling fee and payment

(a) Every motor vehicle dealer shall pay a handling fee of $2 on the sale of every new or used motor vehicle, trailer, truck tractor or motorcycle sold to the owner thereof. The handling fee shall be paid in quarterly installments payable to the Department of Finance on or before November 1, February 1, May 1 and August 1 of each year for the next preceding 3-month period ending on September 30, December 31, March 31 and June 30 of each year. The motor vehicle dealer handling fee shall not be imposed on the sale, transfer or registration of motor vehicles, trailers or motorcycles which are transferred or sold for the purpose of resale.

(b) The Department of Finance shall prescribe the form of the returns necessary for the payment of the handling fee in such manner as it may deem necessary for the proper administration of this chapter.

(c) The Department of Finance shall deposit all payments under this section in the Transportation Trust Fund, as described in Chapter 14 of Title 2.

30 Del. C. 1953, § 3004; 57 Del. Laws, c. 136, § 17; 57 Del. Laws, c. 188, §§ 30, 38; 58 Del. Laws, c. 173; 71 Del. Laws, c. 150, § 69.;



§ 3005. Motor vehicle dealer license fee

(a) Every motor vehicle dealer shall pay an annual license fee of $100 to the Department of Finance; provided however, that no dealer license fee shall be applicable for out-of-state new recreational dealers at industry-wide public vehicle shows or exhibitions at enclosed malls in this State when such out-of-state new recreational dealers participate as exhibitors with permission of the licensed manufacturer; and further provided, that:

(1) Reciprocity is granted to such recreational dealers of this State; and

(2) Providing that any participating out-of-state new recreational dealer is duly licensed and authorized by the state of residence to sell new recreational vehicles.

(b) A motor vehicle dealer who is not required to provide a surety bond to the Banking Commissioner pursuant to Chapter 29 of Title 5 and who, as a retail seller, self-finances any sale of a motor vehicle to a retail buyer without charging interest to the buyer shall, as a prerequisite to obtaining an annual license, file with the Department of Finance an original surety bond in the principal sum of $25,000, payable to the State, with surety provided by a corporation authorized to transact business in this State.

(1) The term of the bond shall be continuous or commensurate with the license period, with the expiration date of the bond not earlier than midnight of the date on which the license expires.

(2) The bond is for the benefit of consumers injured by any wrongful act, omission, default, fraud or misrepresentation by the licensed retail seller in the course of activity as a licensed retail seller. Compensation under the bond shall be for amounts that represent actual losses, including reasonable attorney fees accrued by the consumer in pursuing a claim against the licensee. Compensation shall not be payable for claims made by business creditors, third-party service providers, agents or persons otherwise in the employ of the licensed retail seller. A consumer claim may be submitted to the Department of Finance in the form of a final judgment from a court of competent jurisdiction, a written settlement agreement, an admission, a binding arbitration decision or a binding order entered pursuant to any other method of voluntary alternative dispute resolution. Surety claims shall be paid to the Department of Finance by the insurer not later than 90 days after receipt of a claim. Claims paid after 90 days shall be subject to daily interest at the legal rate. The aggregate liability of the surety on the bond, exclusive of any interest that accrues for payments made after 90 days, shall in no event exceed the amount of the bond.

(3) If the licensed retail seller changes the surety company or the bond is otherwise amended, the licensed retail seller shall immediately provide the Secretary of the Department of Finance with an original copy of the new or amended surety bond. No cancellation of an existing bond by a surety shall be effective unless written notice of its intention to cancel is filed with the Secretary at least 30 days before the date upon which the cancellation is to take effect.

(4) The Secretary of the Department of Finance may require potential claimants to provide documentation and affirmations as the Secretary determines necessary and appropriate. In the event the Secretary determines that multiple consumers have been injured by a licensed retail seller, the Secretary shall cause a notice to be published for the purpose of identifying all relevant claims.

(5) When a surety company receives a claim against the bond of a licensed retail seller, it shall immediately notify the Secretary and shall not pay any claim unless and until it receives notice to do so from the Secretary.

(6) The Secretary shall have a period of 2 calendar years after the effective date of cancellation or termination of a surety bond by the insurer to submit a claim to the insurer.

(c) The Department of Finance shall deposit all payments under this section in the Transportation Trust Fund, as described in Chapter 14 of Title 2.

30 Del. C. 1953, § 3005; 57 Del. Laws, c. 136, § 17; 57 Del. Laws, c. 188, § 31; 69 Del. Laws, c. 240, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 150, § 70; 72 Del. Laws, c. 218, § 2.;






CHAPTER 31. DELAWARE INFRASTRUCTURE EMERGENCY RESPONSE ACT

§ 3101. Definitions

As used in this chapter:

(1) "Declared state of emergency" means a disaster or emergency event:

a. For which a Governor's state of emergency proclamation has been issued; or

b. For which a presidential declaration of a federal major disaster or emergency has been issued.

(2) "Emergency period" means a period that begins within 5 days of the first day of a declared state of emergency and that extends for a period of 60 calendar days after the end of such declared state of emergency, unless a longer period is authorized as provided herein.

(3) "Emergency-related work" means repairing, renovating, installing, building, rendering services or other business activities relating to infrastructure that may be or has been damaged, impaired or destroyed during the emergency period.

(4) "Infrastructure" means property and equipment owned or used by communications networks, electric generation, transmission and distribution systems, gas distribution systems, water pipelines, and public roads and bridges and related support facilities directly in connection with the provision of services to multiple customers or citizens, including, without limitation, real and personal property such as buildings, offices, lines, poles, pipes, structures and equipment. The term "infrastructure" shall not include any real or personal property that is not directly engaged in providing the applicable services to the citizens of this State, including, without limitation, office buildings or billing or administrative offices.

(5) "Out-of-state business" means a business entity licensed in another state, commonwealth or district that has no registrations, tax filings, nexus or presence in this State and conducted no business in this State prior to a declared state of emergency and whose services are requested by a registered business or by a state or local government for purposes of performing emergency-related work. This includes a business entity that is affiliated with a registered business solely through common ownership.

(6) "Out-of-state employee" means an employee who does not work in this State, except for "emergency-related work" during an "emergency period".

(7) "Registered business in this State" (or "registered business") means a business entity that is or should legally be currently registered to do business in this State prior to a declared state of emergency.

(8) "State licensing or registration requirements" means all state or local business licensing or registration requirements, including, without limitation, registration or licensing by the Public Service Commission, the Secretary of State, the Division of Revenue, and any other state or local agency that requires businesses be licensed to operate within this State or imposes other regulatory requirements.

(9) "State or local taxes" means state and local taxes or fees including, without limitation, unemployment insurance, state or local licensing fees, sales and use tax and ad valorem tax on equipment brought into this State solely to be used or consumed during the emergency period. For purposes of any state or local tax on or measured by, in whole or in part, net or gross income or receipts, all activity by an out-of-state business conducted in this State pursuant to this chapter shall be disregarded in determining the applicability of any filing requirements for such tax.

79 Del. Laws, c. 119, § 1.;



§ 3102. Business and employee status during emergency period

(a)(1) An out-of-state business that conducts emergency-related work within this State related to a declared state of emergency at the request of a Delaware business licensed pursuant to this title shall, during the emergency period, not be considered to have established a level of presence that would require such business or its out-of-state employees to:

a. Register, file or remit state or local taxes; or

b. Be subject to any state licensing or registration requirements.

(2) An out-of-state employee shall not be considered to have established residency or a presence in this State that would require such person to file and pay income taxes or such person's employer to:

a. Be subjected to tax withholdings; or

b. File and pay any other state or local taxes during an emergency period. This includes any related state or local employer withholding and remittance obligations.

(b) Notwithstanding the provisions of subsection (a) of this section, out-of-state businesses and out-of-state employees shall be required to pay transaction taxes and fees, including without limitation, fuel taxes or sales and use taxes on materials or services subject to sales and use tax, hotel taxes, and car rental taxes or fees that an out-of-state business or out-of-state employee purchases or rents for use or consumption in this State during the emergency period, unless such taxes are otherwise exempted during a declared state of emergency, and nothing herein shall be deemed to grant an exemption for any of the foregoing taxes to such out-of-state businesses or out-of-state employees.

79 Del. Laws, c. 119, § 1.;



§ 3103. Business and employee status after emergency period

An out-of-state business or an out-of-state employee that remains in this State after the emergency period shall be subject to this State's normal standards for establishing presence, residency or for doing business in this State and be responsible for any otherwise applicable business or employee tax requirements.

79 Del. Laws, c. 119, § 1.;



§ 3104. Administration and notification

(a)(1) An out-of-state business that enters this State during an emergency period shall, upon request, provide the Delaware Division of Revenue, a written statement that such business is in this State for purposes of performing emergency-related work and which statement shall include the name of the business, state of domicile, principal business address, federal tax identification number, date of entry, and contact information.

(2) A registered business shall, upon request, provide the information required in paragraph (a)(1) of this section for any affiliate that enters this State that is an out-of-state business. Such notification shall also include contact information for the registered business in this State.

(b) An out-of-state business or an out-of-state employee that remains in this State after the emergency period shall complete all state and local registration, licensing and filing requirements that apply as a result of establishing the requisite business presence or residency in this State applicable under existing rules.

79 Del. Laws, c. 119, § 1.;



§ 3105. Regulations

The Delaware Division of Revenue shall promulgate regulations and develop and maintain forms and records necessary to implement and administer the provisions of this chapter.

79 Del. Laws, c. 119, § 1.;






CHAPTER 33. STEAM, GAS AND ELECTRIC COMPANIES

§ 3301. License requirements

No individual, association of persons, firm or corporation shall carry on the business of the manufacture or production of steam, gas or electricity for heat, light or power in this State for sale, unless such individual, association, firm or corporation holds an unexpired license issued by the Secretary of Finance authorizing the conduct of such business. Every such individual, association, firm or corporation engaged in such business, who desires to continue in such business, shall on or before the first Monday in May in each year, file with the Secretary of Finance a statement in writing, verified by the oath or affirmation of such individual, or 1 member of such firm or the treasurer or general manager of such association or corporation, showing the amount of the gross receipts from such business during the 12 months then next preceding. Upon the filing of the statement at the time prescribed, and upon the payment by the individual, firm, association or corporation to the Secretary of Finance for the use of the State of a sum equal to 1 mill on each dollar of the amount of the gross receipts from the business of the individual, firm, association or corporation as shown by the statement, the Secretary of Finance shall issue a license authorizing the conduct of the business by such individual, firm, association or corporation. Such license shall be valid for 1 year only from its date.

Every individual, firm, association or corporation not having been engaged in the business aforesaid, and desiring to obtain a license authorizing the conduct of such business, shall pay to the Secretary of Finance for the use of the State the sum of $50; and, thereupon, the Secretary of Finance shall issue a license authorizing such individual, firm, association or corporation to become engaged in the business until the first Monday in June, thence next ensuing.

25 Del. Laws, c. 7, §§ 1, 2; Code 1915, § 99; Code 1935, § 93; 30 Del. C. 1953, § 3301; 57 Del. Laws, c. 741, § 19.;



§ 3302. Exception as to municipalities

Nothing in this chapter shall be so construed as to require any incorporated town, city or municipality to pay said tax on account of the production or manufacture of steam, gas or electricity by it.

25 Del. Laws, c. 7, § 4; Code 1915, § 99; Code 1935, § 93; 30 Del. C. 1953, § 3302.;



§ 3303. Penalties

Every individual and every member of an association of persons or firm and every director and officer of a corporation carrying on the business of the manufacture or production of steam, gas or electricity for heat, light or power in this State, for sale or profit, without holding an unexpired license shall be fined not more than $5,000, or imprisoned not more than 1 year, or both.

25 Del. Laws, c. 7, § 3; Code 1915, § 99; Code 1935, § 93; 30 Del. C. 1953, § 3303.;






CHAPTER 35. EXPRESS COMPANIES

§ 3501. -3508. License requirement; tax and statement; nonpayment of tax; penalties; reinstatement upon payment of tax; charges; regulation with charges in Pennsylvania and Maryland; free transportation of books, papers and public documents; penalty; deposit with Secretary of Finance in certain cases; penalty; doing business without license; penalty

Repealed by 65 Del. Laws, c. 118, § 1, effective July 1, 1985.;






CHAPTER 37. CARRIERS OF PASSENGERS BY STEAM POWER

§ 3701. -3704. Passengers' tax; monthly statements; failure to report or pay; penalties; enforcement of penalties; Secretary of Finance; duties and powers in collection of tax

Repealed by 65 Del. Laws, c. 118, § 2, effective July 1, 1985.;






CHAPTER 39. RAILROADS AND CANAL COMPANIES

§ 3901. -3909. Tax on net earnings of railroads and canals; annual statement and collection of tax; tax on locomotives, cars and trucks; tax on capital stock; ascertainment and collection of tax upon failure to make report or pay tax; nonpayment of taxes; penalties; warrant of Secretary of Finance to county receiver of taxes to collect taxes; commutation of state taxes of certain railroad companies; railroad and railway corporations organized under Title 26

Repealed by 70 Del. Laws, c. 142, § 8.;






CHAPTER 41. TELEGRAPH AND TELEPHONE COMPANIES

§ 4101. Tax and statement requirements on telegraph lines [Repealed by 78 Del. Laws, c. 294, § 2, effective Jan. 1, 2015, pursuant to § 4 of the act]

(a) Every individual, firm or corporation owning, maintaining or operating any line or lines of telegraph within this State shall be subject to taxation for the use of the State, in the manner prescribed in this section.

(b) Each such individual, firm or corporation shall annually, on June 15, pay to the Secretary of Finance for the use of the State a tax of 60 cents per mile for the longest wire within the State, a tax of 30 cents per mile for the next longest wire, and a tax of 20 cents per mile for each and every other wire owned, maintained and operated within the State by each such individual, firm or corporation. Every such individual, firm or corporation shall annually, on June 1, make and deliver to the Secretary of Finance a statement in writing, verified by the oath of such individual or 1 of the members of such firm, or by the president, general manager or treasurer of such corporation, showing the whole number of miles of wire owned, maintained or operated within this State by any such individual, firm or corporation, and also designating the length and location of the longest and next longest wires of each.

18 Del. Laws, c. 460, § 1; 25 Del. Laws, c. 6, § 5; Code 1915, § 52; Code 1935, § 49; 30 Del. C. 1953, § 4101; 57 Del. Laws, c. 741, § 23; 60 Del. Laws, c. 16, § 1.;



§ 4102. Tax and statement requirements on telephone lines and transmitters [Repealed by 78 Del. Laws, c. 294, § 2, effective Jan. 1, 2015, pursuant to § 4 of the act]

(a) Every individual, association of persons, firm or corporation engaged in the telephonic business and owning, leasing, controlling or operating any line or lines of wire in this State, which such individual, association, firm or corporation, or any other person or party uses or is entitled to use, either for the transmission of telephonic messages from any place in another state across any portion of this State to a place in another State, or for the transmission of telephonic messages between any 2 places wheresoever, shall be subject to taxation for the use of the State, in the manner prescribed in this section.

(b) Each such individual, association, firm or corporation shall annually, on June 15, pay to the Secretary of Finance, for the use of the State, a tax of 60 cents per mile of wire for the longest wire within this State, a tax of 30 cents per mile of wire for the next longest wire within this State, and a tax of 20 cents per mile of wire for each and every other wire within this State, owned, leased, controlled or operated by such individual, association, firm or corporation on June 1 then last past, and which such individual, association, firm or corporation, or any other person or party then used or was entitled to use, either for the transmission of telephonic messages from any place in another state across any portion of this State to a place in another state, or for the transmission of telephonic messages between any 2 places wheresoever; and shall also pay a further tax to the Secretary of Finance, for the use of the State, of 25 cents upon each and every telephonic transmitter in this State furnished or rented to any person or party whomsoever by such individual, association, firm or corporation.

(c) Every individual, association of persons, firm or corporation engaged in the telephonic business and owning, leasing, controlling or operating any line or lines of wire as set forth in this chapter shall annually, on or before June 1, make and deliver to the Secretary of Finance a statement in writing verified by the oath or affirmation of such individual, or of 1 of the members of such firm, or the president, general manager or treasurer of such association or corporation, showing the total number of telephonic transmitters used in this State on May 1 then last past, and which telephonic transmitters were furnished or rented by said individual, association, firm or corporation to any person or party for telephonic purposes, and also showing the number of miles of wire owned, leased, controlled or operated by said individual, association, firm or corporation within this State on May 1 then last past, which such individual, association, firm or corporation, or any other person or party then used or was entitled to use either for the transmission of telephonic messages, from any place in another state across any portion of this State to a place in another state, or for the transmission of telephonic messages between any 2 places wheresoever, and designating the length and location of the longest and of each and every other wire.

(d)(1) Effective January 1, 2013, each individual, association, firm or corporation that is subject to tax under this section shall be entitled to a credit against such tax that is equal to 8% of its Delaware communications infrastructure investment cost. For purposes of this subsection, no taxpayer shall be entitled to claim a credit under this subsection in excess of the taxpayer's total tax liability for the year in which the tax is paid and the preceding year.

(2) Effective January 1, 2014, each individual, association, firm or corporation that is subject to tax under this section shall be entitled to a credit against such tax that is equal to 4% of its Delaware communications infrastructure investment cost. For purposes of this subsection, no taxpayer shall be entitled to claim a credit under this subsection in excess of such taxpayer's tax liability for the year in which the tax is paid.

(3) For purposes of this subsection, "Delaware communications infrastructure investment cost" means the average annual aggregate cost of capital investment in wired or wireless communications equipment and other communications infrastructure that was placed in service in Delaware during the current calendar year and the preceding calendar year by the taxpayer and its affiliates. For purposes of this subsection, 1 person is an affiliate of another person if such persons have a relationship that is specified in § 267(b) of Internal Revenue Code [26 U.S.C. § 267(b)]. Only 1 taxpayer shall be entitled to claim a credit under this subsection with respect to each item of Delaware communications infrastructure investment cost.

25 Del. Laws, c. 6, §§ 1, 2; Code 1915, §§ 53, 54; Code 1935, §§ 50, 51; 30 Del. C. 1953, § 4102; 57 Del. Laws, c. 741, § 23; 60 Del. Laws, c. 16, § 2; 78 Del. Laws, c. 294, § 1.;



§ 4103. Assessment and collection upon failure to make required statement [Repealed by 78 Del. Laws, c. 294, § 2, effective Jan. 1, 2015, pursuant to § 4 of the act]

In case of the refusal or omission of any individual, firm, association or corporation to make and deliver the statement in accordance with this chapter and within prescribed time, the Secretary of Finance shall make an assessment of the tax upon the best information that the Secretary is able to obtain, and shall add to the sum of the tax so assessed a penalty of 25 percent, and shall demand payment of the whole from the individual, association, firm or corporation so in default. The estimate so made by the Secretary of Finance in such case shall be final and conclusive on the party so in default.

18 Del. Laws, c. 460, § 1; 25 Del. Laws, c. 6, §§ 3, 5; Code 1915, §§ 52, 55; Code 1935, §§ 49, 52; 30 Del. C. 1953, § 4103; 57 Del. Laws, c. 741, § 23; 70 Del. Laws, c. 186, § 1.;



§ 4104. Collection on failure to pay tax [Repealed by 78 Del. Laws, c. 294, § 2, effective Jan. 1, 2015, pursuant to § 4 of the act]

In case of the omission or refusal of any individual, association, firm or corporation, subject to the provisions of this chapter, to pay the tax imposed under this chapter within 30 days after it is due, the Secretary of Finance shall distrain upon any property in this State of the party so in default, and, having given notice in writing of such seizure and distress, shall sell the said property so seized and distrained, on 10 days' notice, by advertisement posted in 5 public places of the county wherein such property has been seized.

18 Del. Laws, c. 460, § 1; 25 Del. Laws, c. 6, §§ 4, 5; Code 1915, §§ 52, 56; Code 1935, §§ 49, 53; 30 Del. C. 1953, § 4104; 57 Del. Laws, c. 741, § 23.;






CHAPTER 43. USE TAX ON LEASES OF TANGIBLE PERSONAL PROPERTY

§ 4301. Definitions

As used in this chapter:

(1) "Lease" means an agreement (either written or oral) under which a lessor grants to a lessee the right to use property for a specified period or at the will of either the lessor or lessee. An agreement which purports to be a sale but which is in substance a lease shall be considered a lease.

(2) "Lessee" means any person to whom a lease is made.

(3) "Lessor" means any person who grants a lease.

(4) "Person" means and includes an individual, partnership, firm, cooperative, corporation or any association of persons acting individually or as a unit.

(5) "Person required to collect the tax" shall include every lessor of property the use of which is subject to tax under § 4302 of this title, and shall also include any officer or employee of a corporate lessor of such property and any member of a partnership lessor of such property.

(6) "Place of business." Each person leasing tangible personal property in this State shall be considered to have at least 1 "place of business" in this State.

(7) "Motor vehicle lessee" shall mean a lessee, as defined in this chapter, of a motor vehicle as defined in § 101 of Title 21.

(8) "Motor vehicle lessor" shall mean a lessor, as defined in this chapter, of a motor vehicle as defined in § 101 of Title 21.

30 Del. C. 1953, § 4301; 57 Del. Laws, c. 136, § 18; 57 Del. Laws, c. 523; 71 Del. Laws, c. 150, § 62.;



§ 4302. Imposition of tax on lessees

(a) There is imposed by this section on every lessee a use tax, for the use within this State, under a lease of tangible personal property (other than motor vehicles, household furniture, household fixtures or household furnishings, hospital equipment and any and all medical and remedial equipment, aids and devices leased by or to elderly, ill, injured or handicapped persons for their own use, including television sets leased to patients in a health care facility, motion picture films leased by a film society organization that is exempt from federal income tax under the provisions of § 501(c) of the Internal Revenue Code [26 U.S.C. § 506(c)], and manufacturing equipment under leveraged leases in which rental payments are guaranteed, in whole or in part, by the Economic Development Administration of the United States Department of Commerce pursuant to Public Law 89-136 (42 U.S.C. § 3121 et seq.), as amended) equal to 1.9914% of the rent under such lease.

(b) There is imposed by this section on every motor vehicle lessee a use tax, for use within this State under a lease of a motor vehicle, equal to 1.9914% of the rent under such lease.

(c) This section shall not apply to rents on leases of equipment, machinery, fixtures, buildings and/or nonregistered vehicles used in the business of raising crops or animals in agricultural production reusable pallets and containers for use by food processors. For purposes of this subsection, the term "reusable pallet and container" means any pallet or crate which is under an arrangement for the repeated return of such property to its initial purchaser for long-term reuse.

30 Del. C. 1953, § 4302; 57 Del. Laws, c. 136, § 18; 57 Del. Laws, c. 451; 62 Del. Laws, c. 104, § 1; 68 Del. Laws, c. 80, § 12; 70 Del. Laws, c. 484, § 11; 71 Del. Laws, c. 150, § 63; 71 Del. Laws, c. 439, § 1; 73 Del. Laws, c. 77, § 1; 73 Del. Laws, c. 390, § 1; 75 Del. Laws, c. 199, § 10; 76 Del. Laws, c. 282, §§ 13, 16; 77 Del. Laws, c. 83, §§ 17, 18, 25; 78 Del. Laws, c. 73, §§ 46, 47; 78 Del. Laws, c. 298, § 1; 79 Del. Laws, c. 13, §§ 15, 16.;



§ 4303. Collection of tax

(a) Every person required to collect the tax under this chapter shall collect the tax from the lessee when collecting the rent under the lease to which the tax applies. The tax shall be paid to the person required to collect it as trustee for and on account of the State.

(b) For the purpose of the proper administration of this chapter and to prevent evasion of the tax imposed by § 4302 of this title, it shall be presumed that all rental payments under leases are subject to the tax until the contrary is established and the burden of proving that any rental payment is not taxable under § 4302 of this title shall be upon the person required to collect the tax or the lessee.

30 Del. C. 1953, § 4303; 57 Del. Laws, c. 136, § 18.;



§ 4304. Liability for the tax

(a) Every person required to collect the tax imposed by this chapter shall be personally liable for the tax imposed, collected or required to be collected under this chapter. Any such person shall have the same right in respect to collecting the tax from the lessee or in respect to nonpayment of the tax by the lessee as if the tax were part of the rent and payable at the same time.

(b) Where a lessee has failed to pay the tax imposed by this chapter to the person required to collect the same, then, in addition to all other rights, obligations and remedies provided, the tax shall be payable by the lessee directly to the Department of Finance and it shall be the duty of the lessee to file a return with the Department of Finance and to pay the tax to it within 20 days of the date the tax was required to be paid.

(c) The Department of Finance may, whenever it deems it necessary for the proper enforcement of this chapter, provide that a lessee shall file returns and pay directly to the Department of Finance any tax imposed under this chapter at such time as returns are required to be filed and payment made by the persons required to collect the tax.

30 Del. C. 1953, § 4304; 57 Del. Laws, c. 136, § 18; 57 Del. Laws, c. 741, § 46; 70 Del. Laws, c. 186, § 1.;



§ 4305. Lessor's license

(a)(1) Every person engaged in or desiring to engage in business in this State as a lessor of tangible personal property other than motor vehicles shall obtain a license by making application to the Division of Revenue and paying a fee of $75, plus $25 for each additional place of business or business location within this State. Such license shall be valid until the last day of December following the issuance thereof, at which time it may be renewed annually upon application and payment of the fees and taxes specified in this chapter.

(2) Every person engaged in or desiring to engage in business in this State as a motor vehicle lessor shall obtain a license by making application to the Division of Revenue and:

a. Paying a fee of $75, plus $25 for each additional place of business or business location within this State; or

b. Supplying proof of having obtained with respect to each such location a valid business license under paragraph (a)(1) of this section.

(b) In addition to the license fee required by subsection (a) of this section, every such lessor shall pay an annual license tax in quarterly installments at the rate of 0.2987% of the lease rental payments received, except lease rental payments on manufacturing equipment under leveraged leases on which rental payments are guaranteed, in whole or in part, by the Economic Development Administration of the United States Department of Commerce pursuant to Public Law 89-136 (42 U.S.C. § 312 et seq.), as amended. In computing the fee due on such aggregate gross receipts under this subsection for each quarter, there shall be allowed a deduction of $300,000, to be applied first to receipts from leases of tangible property other than motor vehicles and any remainder applied to receipts from leases of motor vehicles. For purposes of this subsection, all branches or entities comprising an enterprise with common ownership or common direction and control shall be allowed only 1 quarterly deduction from the aggregate gross receipts of the entire enterprise. Returns shall be filed quarterly by each lessor on the dates specified in § 4307(b) of this title.

(c) Any person required to be licensed as a retailer under § 2905(a) of this title shall not be required to pay the license fees or taxes imposed by this section; provided, that:

(1) Such person deems gross receipts to which subsection (b) of this section would otherwise apply to be receipts from the sale of goods and thus subject to § 2905(b) of this title; and

(2) Any such person more than 50% of whose gross receipts are derived from the leasing of personal property within this State shall obtain a license under subsection (a) of this section.

Nothing in this subsection shall exempt any person from imposition or collection of tax under § 4302 of this Title.

(d) [Repealed.]

30 Del. C. 1953, § 4305; 57 Del. Laws, c. 136, § 18; 57 Del. Laws, c. 681; 57 Del. Laws, c. 741, § 46; 60 Del. Laws, c. 163, § 1; 62 Del. Laws, c. 104, § 2; 65 Del. Laws, c. 392, § 10; 66 Del. Laws, c. 381, § 7; 67 Del. Laws, c. 261, § 13; 68 Del. Laws, c. 80, §§ 13, 14; 69 Del. Laws, c. 289, § 1; 70 Del. Laws, c. 230, § 4; 70 Del. Laws, c. 484, § 10; 70 Del. Laws, c. 489, § 21; 71 Del. Laws, c. 150, §§ 65-67; 71 Del. Laws, c. 351, § 12; 75 Del. Laws, c. 199, §§ 34, 35; 76 Del. Laws, c. 282, §§ 14, 16; 77 Del. Laws, c. 83, §§ 19, 25; 78 Del. Laws, c. 73, §§ 30, 48; 79 Del. Laws, c. 13, § 17.;



§ 4306. Records to be kept

Every person required to collect the tax under this chapter shall keep records of every lease the rent under which is subject to tax under this chapter in such form as the Department of Finance may require. The records shall be available for inspection and examination at any time upon demand by the Department of Finance and shall be preserved for a period of 3 years; except that the Department of Finance may consent to their destruction within that period or may require that they be kept longer.

30 Del. C. 1953, § 4306; 57 Del. Laws, c. 136, § 18; 57 Del. Laws, c. 741, § 46; 67 Del. Laws, c. 40, § 16.;



§ 4307. Filing returns and payment of tax

(a)(1) Every person required to register with the Department of Finance under § 4305 of this title shall file a return quarterly with the Department of Finance showing the amount of rental payments received during the period covered by the return which are subject to tax under this chapter and the amount of taxes required to be collected with respect to such use.

(2) Notwithstanding § 4305(c) of this title, every motor vehicle lessor or other person required to collect the tax under this chapter from motor vehicle lessees shall be required to set forth separately from other amounts reported under this chapter the tax imposed under § 4302(b) of this title with regard to motor vehicle lessees.

(b) The returns required by this section shall be filed on or before October 31, January 31, April 30 and July 31 of each year for the next preceding 3-month period ending on September 30, December 31, March 31 and June 30 of each year.

(c) The form of returns shall be prescribed by the Department of Finance and shall contain such information as it may deem necessary for the proper administration of this chapter.

(d) Every person required to file a return under this section shall, at the time of filing such return, pay to the Department of Finance the tax imposed by this chapter. All the taxes for the period for which the return is filed shall be due and payable to the Department of Finance on the date prescribed for filing the return for such period without regard to whether a return is filed or whether the return which is filed correctly shows the taxes due.

(e) [Repealed.]

30 Del. C. 1953, § 4307; 57 Del. Laws, c. 136, § 18; 57 Del. Laws, c. 741, § 46; 60 Del. Laws, c. 547, § 2; 71 Del. Laws, c. 150, §§ 64, 68; 71 Del. Laws, c. 351, § 27; 76 Del. Laws, c. 278, § 1; 76 Del. Laws, c. 282, § 15.;






CHAPTER 51. MOTOR FUEL TAX

Subchapter I Gasoline

§ 5101. Definitions

As used in this chapter:

(1) "Aviation gasoline" is gasoline manufactured and distributed exclusively for use in internal combustion aircraft engines.

(2) "Department" means Department of Transportation.

(3) "Distributor" includes any person, association of persons, firm or corporation, wherever resident or located, who imports or causes to be imported into the State gasoline, as defined in this section, for use, distribution, storage or sale after the gasoline reaches the State or who, being in the business of selling and or distributing gasoline in bulk quantities, desires to purchase gasoline tax free from another distributor for resale within this State or for export from this State; and also any person, association of persons, firm or corporation who produces, refines, manufactures or compounds, or causes to be produced, refined, manufactured or compounded gasoline as defined in this section within the State.

(4) A product will be considered "gasohol" when it is composed of 1 part anhydrous ethyl alcohol (ethanol) and 9 parts unleaded gasoline.

(5) "Gasoline" includes all products commonly or commercially known or sold as gasoline, including gasohol, casinghead gasoline, natural gasoline, aviation gasoline and all flammable liquids composed of a mixture of selected hydrocarbons expressly manufactured and blended for the purpose of effectively and efficiently operating spark-ignited internal combustion engines. The term "gasoline" does not include liquefied gases such as propane, butane or pentane, or mixtures of the same, nor any product:

a. Having an ASTM Designation D908 research octane number of less than 70; or

b. Having a Reid vapor pressure at 100° F. of more than 30 pounds.

(6) "Person" includes every natural person, fiduciary, association of persons or corporation. Whenever used in any clause prescribing and imposing a fine or imprisonment or both, the term "person" as applied to an association means and includes the partners or members thereof, and as applied to corporations, the officers thereof.

(7) "Retailer" means any person engaged in the sale of gasoline within this State who is not licensed as a distributor.

30 Del. C. 1953, § 5101; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24A; 62 Del. Laws, c. 380, §§ 1, 2; 65 Del. Laws, c. 297, §§ 1-3; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 575, § 11.;



§ 5102. License for retail sale of gasoline; requirement, issuance, term, fee and display

Every person engaged in the retail sale of gasoline shall, before engaging in such business, procure from the Department of Transportation a license for each establishment operated by such person. Such license shall be issued by the Department and shall expire on June 30 next following, subject to such reasonable regulations as the Department shall provide. Every person desiring to continue to engage in the retail sale of gasoline shall annually thereafter on July 1 procure from the Department a license for such establishment operated by such person, which shall expire on June 30 next following, subject to such reasonable regulations as the Department shall provide. A license fee of $5.00 shall be paid for the issuing of every such license and the Department shall supply a certificate, which the licensee shall publicly display in a manner to be regulated by the Department. Retailers participating in the Small Retail Gasoline Station Assistance Loan Fund established in Chapter 74 of Title 7, must, as a condition of their license, make their loan payments as prescribed therein; if their fuel supplier is not a distributor licensed under this chapter, then the retailer must file its own fuel tax return with the Department of Transportation for this purpose.

30 Del. C. 1953, § 5102; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 64 Del. Laws, c. 365, § 4; 64 Del. Laws, c. 368, § 1; 68 Del. Laws, c. 290, § 184; 69 Del. Laws, c. 77, § 73.;



§ 5103. License for distributor of gasoline; requirement, application, bond and fee

(a) No distributor shall receive, use, sell or distribute any gasoline or engage in business within this State unless such distributor is the holder of an uncancelled license issued by the Department of Transportation to engage in such business. To procure such license, a distributor shall file with the Department an application under oath and in such form as the Department may prescribe, setting forth:

(1) The name under which the distributor will transact business within the State;

(2) The location, with street number address of its principal office or place of business within this State; and

(3) The name and complete residence address of the owner or the names and addresses of the partners, if such distributor is a partnership, or the names and addresses of the principal officers, if such distributor is a corporation or association; and if such distributor is a corporation organized under the laws of another state, territory or country or the laws of the United States, it shall also file with such application a certified copy of the certificate issued by the Secretary of State of Delaware showing that such corporation is authorized to transact business in the State.

(b) Upon the filing of an application for a license, and concurrently therewith, a bond of the character stipulated and in the amount provided for in § 5107 of this title shall be filed with the Department of Transportation. No license shall be issued upon any application unless accompanied by such bond.

(c) Upon the filing of the application for a license, a filing fee of $10 shall be paid to the Department of Transportation.

(d) As a condition of their license, distributors shall make the required loan payments for themselves or their retailer customers who:

(1) Participate in the Small Retail Gasoline Station Assistance Loan Fund, established in Chapter 74 of Title 7; and

(2) Provide these funds to the distributor.

30 Del. C. 1953, § 5103; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 64 Del. Laws, c. 365, § 5; 64 Del. Laws, c. 368, § 2; 68 Del. Laws, c. 290, § 184; 69 Del. Laws, c. 77, § 74.;



§ 5104. Issuance of distributor's license; term of license

The application referred to in § 5103 of this title, in proper form having been accepted for filing, the filing fee paid and the bond having been accepted and approved, the Department of Transportation shall, except as provided in this chapter, issue to such distributor a license to transact business as a distributor in this State. Such license shall expire on June 30 next following. Every distributor desiring to continue as a distributor shall apply for and procure a license before July 1 each year. Each distributor shall be assigned a license number upon qualifying for a license under this subchapter.

30 Del. C. 1953, § 5104; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 60 Del. Laws, c. 473, § 1; 62 Del. Laws, c. 380, § 3; 68 Del. Laws, c. 290, § 184.;



§ 5105. Refusal of distributor's license; grounds

If any application for a license to transact business as a distributor in this State shall be filed by any person whose license shall at any time theretofore have been cancelled for cause, or in case the Department of Transportation shall be of the opinion that the application is not filed in good faith or that the application is filed by some person as a subterfuge for the real person in interest whose license or registration shall therefore have been cancelled for cause, the Department of Transportation, after a hearing, of which the applicant shall be given 5 days' notice in writing and at which the applicant shall have the right to appear in person or by a counsel and present testimony, may refuse to issue to such person a license to transact business as a distributor in this State.

30 Del. C. 1953, § 5105; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 68 Del. Laws, c. 290, § 184.;



§ 5106. Assignability of distributor's license

The license issued under this subchapter by the Department of Transportation shall not be assignable and is valid only for the distributor in whose name it was issued.

30 Del. C. 1953, § 5106; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 68 Del. Laws, c. 290, § 184.;



§ 5107. Bond of licensed distributor

(a) Every distributor shall file with the Department of Transportation a bond in the approximate sum of 3 times the average monthly gasoline tax due or estimated to be due by such distributor under the existing law of the State. In no case shall such bond be less than $5,000 nor more than $200,000. Every bond filed with and approved by the Department shall, without the necessity of periodic renewal, remain in force and effect until such time as the distributor's license is revoked for cause, or otherwise cancelled or surrendered.

(b) The bond shall be in such form as may be approved by the Department, and shall be executed by a surety company to be approved by the Department and duly licensed to do business under the laws of this State. The bond shall be payable to the State, and be conditioned upon the prompt filing of true reports and the payment by such distributor to the Department of any and all gasoline taxes levied or imposed by this State, together with any and all penalties and/or interest thereon, and generally upon faithful compliance with the provisions of this chapter.

(c) If liability upon the bond thus filed by the distributor with the Department of Transportation shall be discharged or reduced, whether by judgment rendered, payment made or otherwise, or if in the opinion of the Department any surety on the bond theretofore given shall have become unsatisfactory or unacceptable, then the Department may require the filing of a new bond with like surety as hereinbefore provided in the same amount, failing which, the Department shall forthwith cancel the license of the distributor. If the new bond is furnished by the distributor as above provided, the Department shall cancel and surrender the bond of the distributor for which such new bond shall be substituted; provided, however, that such bond shall not be cancelled if any liability shall have accrued under the provisions thereof which shall be still outstanding.

(d) If the Department of Transportation, after a hearing of which the distributor shall be given 5 days' notice in writing, shall decide that the amount of the existing bond is insufficient to insure payment to the State of the amount of the tax and any penalties and interest for which the distributor is or may at any time become liable, then the distributor shall forthwith upon the written demand of the Department file an additional bond in the same manner and form with like security thereon as hereinbefore provided. The total amount of any such additional bond, as well as the bond required under subsection (a) of this section, shall not exceed the maximum of $200,000, and the Department shall forthwith cancel the license certificate of any distributor failing to file an additional bond as herein provided.

(e) Any surety on any bond furnished by any distributor as above provided, upon written request mailed to the Department of Transportation, certified mail, return receipt requested, shall be released and discharged from any and all liability to the State accruing on such bond. Upon receipt of such request, the Department shall forthwith acknowledge in writing the receipt of said request and shall therein inform the surety that it shall be released and discharged from any and all liability to the State accruing on such bond after the expiration of 60 days from the date on which the Department received the surety's request for release and discharge. Simultaneously, the Department shall also notify the distributor who furnished such bond of the fact that the surety will be released and discharged from any and all liability on a date certain. The distributor shall further be advised that unless it shall, on or before the expiration of such 60-day period, file with the Department a new bond in the amount and form hereinbefore in this section provided, the Department shall forthwith cancel the license of the distributor.

30 Del. C. 1953, § 5107; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 62 Del. Laws, c. 380, § 4; 64 Del. Laws, c. 365, § 1; 65 Del. Laws, c. 339, § 1; 66 Del. Laws, c. 97, § 1; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 311, §§ 1, 2.;



§ 5108. Revocation, cancellation and surrender of license and bond

The Department of Transportation may revoke the license of any distributor for reasonable cause. Before revoking any such license the Department shall notify the distributor to show cause within 60 days of the date of the notice why such license should not be revoked; provided, however, that at any time prior to or pending such hearing the Department may, in the exercise of reasonable discretion, suspend such license.

The Department shall cancel any license to act as a distributor immediately upon surrender thereof by the holder. If the license of any distributor shall be cancelled by the Department and if the distributor shall have paid to the State of Delaware all taxes, penalties and interest due and payable by it under the gasoline laws of this State, then the Department shall cancel and surrender the bond or other surety theretofore filed by said distributor. The Department shall promptly notify all licensed distributors of any such cancellation.

The Department of Transportation may suspend or revoke a gasoline retailer's license for reasonable cause in the same manner as a distributor's license.

30 Del. C. 1953, § 5108; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 62 Del. Laws, c. 380, § 5; 68 Del. Laws, c. 290, § 184.;



§ 5109. Records of Department of Transportation

The Department of Transportation shall keep and file all applications and bonds with an alphabetical index thereof, together with a record of all licensed distributors.

30 Del. C. 1953, § 5109; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 68 Del. Laws, c. 290, § 184.;



§ 5110. Levy and rate of tax; collection

(a) There is hereby levied and imposed for the state fiscal year commencing August 1, 1981, a tax of 11 cents per gallon on all gasoline which is sold or used in the State. For each state fiscal year thereafter, the rate of such tax per gallon shall equal the product of: Ten percent and the 12-month average of the "wholesale average price" per gallon of regular unleaded gasoline at self-service stations in the Philadelphia, Pennsylvania area, as reported in the McGraw-Hill Platt's/Lundberg Report (or successor report), such product to be rounded to the nearest whole cent. A calculation producing a rate including a fraction less than one half of 1 cent shall be rounded down to the nearest whole cent, and a calculation producing a rate including a fraction equal to or greater than one-half cent shall be rounded up to the nearest whole cent. The rate of taxation for the fiscal years beginning July 1, 1982, and thereafter shall be calculated on the basis of such wholesale average prices reported for the consecutive 12-month period commencing March 1 and ending on the last day of February of the fiscal year next prior to the fiscal year in which the tax will be imposed. The Secretary of Transportation and the Secretary of Finance shall compute the applicable rate in March, or as soon as practicable thereafter, for the next state fiscal year and shall notify the Governor and the General Assembly of their findings and calculations not later than April 30 of that year. If the Platt's/Lundberg Report fails to contain reports on the wholesale average price per gallon of regular unleaded gasoline at self-service stations in the Philadelphia, Pennsylvania area for any month or if the report is discontinued and no successor report is published, the Secretary of Transportation and the Secretary of Finance shall use available figures reflecting such prices reported in any other nationally recognized publication. Notwithstanding the foregoing:

(1) The tax rate per gallon of gasoline levied pursuant to this section shall not be less than an amount equivalent to 11 cents per gallon;

(2) The tax rate for any fiscal year commencing July 1, 1982, and thereafter shall not be less than the rate for the prior state fiscal year nor more than 1 cent per gallon above the tax rate in effect for the prior state fiscal year; and

(3) The maximum aggregate tax rate shall not exceed an amount equivalent to 11 cents per gallon of gasoline.

(b) The tax shall be collected by and paid to the State but once in respect to any gasoline. Nothing in this section shall be construed to exempt from the tax any distributor of gasoline with respect to gasoline used in making such distribution. The tax shall be collected in the manner hereinafter provided.

(c) Notwithstanding subsection (a) of this section, the tax levied and imposed in subsection (a) of this section shall be 22 cents per gallon through December 31, 1994. Thereafter, the tax shall be 23 cents per gallon. Effective January 1, 1995, the tax shall be no more or no less than 23 cents per gallon until increased or decreased by the State. By virtue of the pledge and assignment of motor fuel tax revenues by the State to the Delaware Transportation Authority, said tax shall not be decreased during the period any bonds of that Authority are outstanding and unpaid.

30 Del. C. 1953, § 5110; 54 Del. Laws, c. 107; 55 Del. Laws, c. 112, § 1; 58 Del. Laws, c. 289, § 1; 59 Del. Laws, c. 218, §§ 1, 2; 59 Del. Laws, c. 416, § 1; 61 Del. Laws, c. 74, § 1; 63 Del. Laws, c. 179, § 24; 65 Del. Laws, c. 385, § 10; 66 Del. Laws, c. 87, § 2; 67 Del. Laws, c. 285, § 55; 68 Del. Laws, c. 290, § 184; 69 Del. Laws, c. 77, §§ 49, 50.;



§ 5111. Exempt sales of gasoline

(a) The tax imposed by this chapter shall not apply to gasoline:

(1) Sold and delivered to and used by the United States or any of the governmental agencies thereof;

(2) Sold or delivered under the protection of the interstate commerce clause of the Constitution of the United States;

(3) Sold by a distributor to another distributor;

(4) Sold and delivered to and used by the State and every political subdivision thereof;

(5) Sold and delivered to and used by volunteer fire companies in any of their official vehicles and veteran or civic organizations in their ambulances when such vehicles are used on a voluntary, nonprofit basis. The fuel supply tanks maintained under this section must be for the exclusive use of said vehicles.

(b) The Department of Transportation may, for purposes of identification of the above agencies or organizations, require that an exemption certificate issued by the Department of Transportation be on file with the Department and the supplier from which the fuel is purchased.

30 Del. C. 1953, § 5111; 54 Del. Laws, c. 107; 56 Del. Laws, c. 33, § 2; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 60 Del. Laws, c. 81, § 1; 62 Del. Laws, c. 380, § 6; 68 Del. Laws, c. 290, § 184; 69 Del. Laws, c. 77, § 65.;



§ 5112. Distributor's taxable sales of gasoline; what is included

The distributor's taxable sales shall, for the purpose of this chapter, include all gasoline delivered to retail dealers, including gasoline delivered to retail outlets on consignment or to retail outlets owned or operated by the distributor.

30 Del. C. 1953, § 5112; 54 Del. Laws, c. 107.;



§ 5113. Monthly reports of distributors

(a) On or before the twenty-fifth day of each calendar month, each distributor of gasoline shall file with the office of the Department of Transportation, a statement on a form prepared by the Department of Transportation, which shall show the quantity of gasoline on hand on the first and last days of the preceding calendar month, the quantity of gasoline received, produced, manufactured, refined or compounded during the preceding calendar month, the quantity of gasoline sold, delivered or used within this State during the preceding calendar month, and such other information as the Department of Transportation may require. Aviation gasoline shall be reported separately from other gasolines.

(b) On or before June 25 each year, distributors having average monthly taxable sales and/or use of 500,000 or more gallons shall file a statement of the estimated sales and/or use anticipated for the same calendar month.

(c) The fact that a distributor's name is signed to such statements shall be prima facie evidence for all purposes that the reports were actually signed by such distributor or a duly authorized agent. Such statements shall contain a declaration by the person making the same, to the effect that the statements contained therein are true and are made under penalties of perjury, which declaration shall have the same force and effect as a verification of the return and shall be in lieu of such verification.

(d) The monthly statements or payments of tax, as provided in § 5114 of this title, shall be considered to have been duly and timely filed if such statements or payments are deposited in the United States mail with postage prepaid on or before the twenty-fifth day of a given calendar month; provided, however, that for good cause the Department of Transportation may grant a licensee a reasonable extension of time.

In lieu of depositing tax payments in the United States mail, a licensed motor fuel distributor may hand deliver said payment to the Department of Transportation or the Department may require licensed motor fuel distributors to make electronic transfers of such funds to the appropriate state account.

(e) When the twenty-fifth day of a given month falls on a weekend or state holiday, the due date of the statement and tax shall be the next following business day of the State.

30 Del. C. 1953, § 5113; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 60 Del. Laws, c. 76, § 1; 60 Del. Laws, c. 440, §§ 1-3; 62 Del. Laws, c. 380, § 7; 67 Del. Laws, c. 340, § 1; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 575, § 12.;



§ 5114. Payment of tax by distributor

(a) At the time of rendering the statement required by § 5113(a) of this title, the distributor shall pay to the Department of Transportation the tax or taxes levied by this chapter on all gasoline sold and/or used within this State during the preceding calendar month.

(b) Distributors averaging monthly sales and/or use of 500,000 or more gallons over a 12-month period ending April 30 each year shall, when complying with § 5113(b) of this title, pay to the Department of Transportation in June each year the tax or taxes on 75% of the gallons of gasoline estimated to be sold and/or used during said month of June. The balance of the tax due on the actual sales and/or use in June shall be paid on or before the twenty-fifth day of the next calendar month.

30 Del. C. 1953, § 5114; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 60 Del. Laws, c. 76, § 2; 60 Del. Laws, c. 667, § 1; 62 Del. Laws, c. 380, § 8; 68 Del. Laws, c. 290, § 184.;



§ 5115. Penalties for failure to file reports or pay tax when due

When any distributor fails to file monthly reports with the Department of Transportation as required by § 5113 of this title or when such distributor fails to pay the Department the amount of taxes due to this State as required by § 5114 of this title, a penalty of $5.75 per business day shall accrue up to a maximum of $28.75 for each report. For each report filed more than 5 business days late, the penalty shall be $28.75 or 12 percent of the tax due, whichever is greater, for each such report. Any tax due shall also bear interest at the rate of 1 percent per month, or fraction thereof, until same is paid; however, the Department may waive all or any part of the penalty and interest when it is established to the satisfaction of the Department that failure to file the monthly report or pay the tax by the twenty-fifth day of the month was not with intent to violate the law.

A month, for purposes of calculating interest in this chapter, shall be from the twenty-sixth day of a given month through the twenty-fifth day of the following month.

30 Del. C. 1953, § 5115; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 60 Del. Laws, c. 76, § 3; 60 Del. Laws, c. 422, § 1; 62 Del. Laws, c. 380, §§ 9, 10; 64 Del. Laws, c. 368, § 3; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 290, § 184; 70 Del. laws, c. 186, § 1.;



§ 5116. Estimate by Department of Transportation in absence of tax report; redetermination of assessment

(a) Whenever any distributor neglects or refuses to make and file any report for any calendar month as required by this chapter or files an incorrect or fraudulent report, the Department of Transportation shall determine, from any information obtainable in its office, or elsewhere, the number of gallons of gasoline with respect to which the distributor has incurred liability under the gasoline laws of this State.

(b) In any action or proceeding for the collection of the gasoline tax and/or penalties or interest imposed in connection therewith, an assessment by the Department of the amount of the tax due and/or interest or penalties due to the State shall constitute prima facie evidence of the claim of the State, and the burden of proof shall be upon the distributor to show that the assessment was incorrect and contrary to law.

(c) Promptly after the date of such determination, the Department of Transportation shall notify by mail the person against whom the assessment is made. Within 60 days after the date of notification, such person may file with the Department of Transportation a petition for redetermination of such assessment. Every petition for redetermination shall state specifically the reason or reasons which the petitioner believes entitles the petitioner to such redetermination. It shall be the duty of the Secretary of Transportation within 90 days after the receipt of any petition to dispose of such petition for redetermination. Notice of the decision shall be given in writing to the petitioner promptly by the Secretary of Transportation.

(d) Any person shall have the right to appeal within 60 days the decision of the Secretary of Transportation concerning redetermination to the Superior Court of this State.

30 Del. C. 1953, § 5116; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 62 Del. Laws, c. 380, § 11; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5117. Collection by Department of Transportation of delinquent taxes

If any distributor shall be in default for more than 10 days in payment of any taxes and/or penalties thereon payable under the terms of this chapter, the Department of Transportation may issue a warrant under its official seal, and signed by its Chairperson, directed to the sheriff of any county of the State, commanding the sheriff to levy upon and sell the goods and chattels of such distributor, without exemption, found within the sheriff's jurisdiction, for the payment of the amount of such delinquency, with the added penalties and interest and the cost of executing the warrant, and to return such warrant to the Department and to pay the Department the money collected by virtue thereof within the time to be therein specified, which shall not be less than 20 nor more than 60 days from the date of the warrant. The sheriff, to whom any such warrant is directed, shall proceed upon the same in all respects and with like effect and in the same manner as prescribed by law in respect to executions issued against the goods and chattels upon judgments by a court of record, and shall be entitled to the same fees for services in executing the warrant, to be collected in the same manner; provided, that nothing in this section shall be construed as forfeiting or waiving any rights to collect such taxes by an action upon any bond that may be filed with the Department of Transportation under the provisions of this chapter, or by suit or otherwise, and in case such suit, action or other proceeding shall have been instituted for the collection of said tax, such suit, action or other proceeding shall not be construed as waiving any other right herein provided.

30 Del. C. 1953, § 5117; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 62 Del. Laws, c. 380, § 12; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5118. Rules and regulations

The Department of Transportation may prescribe reasonable rules and regulations for the carrying out of this chapter and all forms of reports required by this chapter.

30 Del. C. 1953, § 5118; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 68 Del. Laws, c. 290, § 184.;



§ 5119. Deposit of receipts by Department of Transportation

All money received by the Department of Transportation under this chapter shall be deposited, not later than the close of the business day next following such receipt, to the credit of the Delaware Transportation Authority pursuant to Chapter 13 of Title 2, as amended, and any resolution or indenture of the Delaware Transportation Authority, authorizing the issuance of bonds to finance the costs of transportation facilities described in said title, is to be used to finance the costs of roads, highways and other transportation facilities and not to defray the expenses and obligations of the general government of the State.

30 Del. C. 1953, § 5119; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 63 Del. Laws, c. 179, § 25; 68 Del. Laws, c. 290, § 184.;



§ 5120. Refunds of motor fuel taxes

(a) The Secretary of Transportation shall refund out of the General Fund of this State the tax paid on gasoline upon receipt of written authorization from the Department of Transportation so to do, which written authorization shall be given under the following conditions:

(1) Gasoline used by any person for the purpose of operating stationary gas engines, tractors, motorboats, airplanes or aircrafts, or any other purpose except in motor vehicles licensed, or subject to being licensed, for operation upon any of the public highways of the State.

(2) [Repealed.]

(3) Gasoline sold and delivered to, and used and consumed by, the operators of taxicab businesses in the operation of a taxicab or taxicabs in the normal course of such businesses; provided, however, that the main base of operations of the taxicab business in each case must be in the State, and the application provided for in subsection (b) of this section must certify that all fees and taxes then due from such business to the State or to any local government of the State by the operator and/or owner of such taxicab business shall have been paid in full. For purposes of this paragraph, the definition of "taxicab" shall be as set forth in § 101 of Title 21.

(b) Such application shall be in such form as shall be prescribed by the Department, shall be under the penalties of perjury, and shall state the quantity of gasoline with respect to which refund is claimed, the purpose for which said gasoline was used, date of purchase, from whom purchased, and such other information as the Department shall require.

(c) Such application shall be accompanied by the original invoice showing such purchase, together with evidence of the payment thereof.

(d) All applications for refunds must be filed with the Department of Transportation within 12 calendar months from the date of the purchase or invoice of the gasoline with respect to which a tax refund is claimed.

(e) The conditions of this section having been fully complied with, the Department of Transportation shall determine the amount of the refund due on such application and authorize the Secretary of Transportation in writing to pay such amount within 30 days from the time of filing of the application for refund.

(f) There shall be refunded out of the General Fund of this State any tax, penalty or interest erroneously or illegally collected under this chapter. A refund claim prepared in such manner as the Department may prescribe shall be filed with the Department within 1 year from the earlier of:

(1) The date of the payment; or

(2) The date the payment was required to be made.

The Department shall certify the amount thereof to the State Treasurer who shall thereupon draw a warrant to the claimant forthwith.

(g) If a refund granted under this section shall later be determined to have been erroneously or illegally paid in whole or in part, the Department of Transportation may demand, within 3 years from the date of such payment, that restitution be made to the General Fund of this State. Interest on said moneys assessed shall accrue at the rate of 1% per month, or fraction thereof, from the date of notification by the Department of Transportation until receipt of payment.

30 Del. C. 1953, § 5120; 54 Del. Laws, c. 107; 56 Del. Laws, c. 33, § 1; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, §§ 2, 3; 60 Del. Laws, c. 81, § 2; 60 Del. Laws, c. 642, § 1; 62 Del. Laws, c. 380, §§ 13, 14; 68 Del. Laws, c. 156, § 55(b); 68 Del. Laws, c. 290, § 184.;



§ 5121. Reports from carriers transporting gasoline; penalty for failure to file report; appeal

(a) Every railroad company, suburban or interurban railroad company, pipeline company, water transportation company and common carrier transporting gasoline, either in interstate or in intrastate commerce, to points within this State, and every person, except distributors, transporting gasoline by whatever manner to a point in this State from any point outside this State shall report, under penalty of perjury, to the Department of Transportation on forms prescribed by the Department all deliveries of gasoline so made to points within this State.

(b) The reports shall cover monthly periods, shall be postmarked by the United States Postal Service on or before the twenty-fifth day of the calendar month immediately following the month covered by the report, shall show the name and address of the person to whom the deliveries of gasoline have actually and in fact been made, and such other additional information relative to shipments of gasoline as the Department may require.

(c) If any carrier fails to file a report as required by this section, a penalty of $5.00 per business day shall accrue until said report is filed up to a maximum amount of $25 for each report; however, the Department may waive all or part of the penalty if it is established to the satisfaction of the Department that failure to file the report was not with intent to violate the law.

30 Del. C. 1953, § 5121; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 62 Del. Laws, c. 380, §§ 15, 16; 68 Del. Laws, c. 290, § 184.;



§ 5122. Retention of records by distributors or retailers; penalties

(a) Each distributor or retailer shall maintain and keep, for a period of 3 years, such records of gasoline received, used, sold and/or delivered within this State by such distributor or retailer, together with invoices, bills of lading, and other pertinent records and papers as may be required by the Department of Transportation for the reasonable administration of this chapter.

(b) Whoever violates this section shall be fined not more than $1,000 and the costs of prosecution, or imprisoned not more than 1 year, or both.

30 Del. C. 1953, § 5122; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 58 Del. Laws, c. 203, § 1; 59 Del. Laws, c. 216, § 2; 62 Del. Laws, c. 380, § 17; 68 Del. Laws, c. 290, § 184.;



§ 5123. Inspection of records

(a) The record of all purchases, receipts, sales, distribution and use of gasoline of every distributor or retailer shall at all times during the business hours of the day be subject to inspection by the Department of Transportation or by any agent or employee duly authorized by it.

(b) The Department shall make an inspection of the records of all purchases, receipts, sales, distribution and use of gasoline of every distributor or retailer to the extent deemed necessary by the Secretary, by or through such agent or employee as may be duly authorized by it, for the purpose of ascertaining whether the distributors or retailers are complying with this chapter. If it is found that the distributors or retailers are not complying with this chapter, the Department shall report to the Attorney General in what respects the distributors or retailers are failing to so comply with this chapter.

30 Del. C. 1953, § 5123; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 58 Del. Laws, c. 203, § 2; 59 Del. Laws, c. 216, §§ 2, 3; 62 Del. Laws, c. 380, § 18; 68 Del. Laws, c. 290, § 184.;



§ 5124. Discontinuance, sale or transfer of business by distributor or retailer; penalties

(a) Whenever a person ceases to engage in business as a distributor or retailer within this State by reason of the discontinuance sale or transfer of the business of such distributor or retailer, the distributor or retailer shall notify the Department of Transportation in writing at least 10 days prior to the time the discontinuance, sale or transfer takes effect. Such notice shall give the date of discontinuance and, in the event of a sale or transfer of the business, the date thereof and the name and address of the purchaser or transferee thereof. All taxes, penalties and interest under this chapter not yet due and payable under the provisions of this chapter shall, notwithstanding such provisions, become due and payable concurrently with the discontinuance, sale or transfer, and the distributor or retailer shall concurrently with such discontinuance, sale or transfer make a report and pay all such taxes, interest and penalties, and surrender to the Department the license theretofore issued to the distributor or retailer by the Department.

(b) Unless the notice provided for in subsection (a) of this section shall have been given to the Department of Transportation, the purchaser or transferee shall be liable to this State for the amount of all taxes, penalties and interest under this chapter, accrued against any such distributor or retailer so selling or transferring a business, on the date of such sale or transfer, but only to the extent of the value of the property and business thereby acquired from such distributor or retailer.

(c) Whoever violates this section shall be fined not less than $50 nor more than $300 and the costs of the prosecution, or imprisoned not more than 1 year, or both.

30 Del. C. 1953, § 5124; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C; 59 Del. Laws, c. 216, § 2; 62 Del. Laws, c. 380, § 19; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5125. Delivery from tank truck to motor vehicle; penalty

The delivery of gasoline from a tank truck to the gasoline tank of a motor vehicle is prohibited except in cases of emergency. Whoever violates this section shall be fined not more than $50, or imprisoned not more than 30 days, or both.

30 Del. C. 1953, § 5125; 54 Del. Laws, c. 107.;



§ 5126. Exchange of information among the states

The Department of Transportation shall, upon request duly received from the officials to whom are entrusted the enforcement of the gasoline tax laws of any other state or the federal government, forward to such officials any information which it may have in its possession relative to the manufacture, receipt, sale, use, transportation and/or shipment by any person of gasoline.

30 Del. C. 1953, § 5126; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 68 Del. Laws, c. 290, § 184.;



§ 5127. Reports of Department to distributors

Repealed by 59 Del. Laws, c. 535, § 1, effective July 26, 1974.;



§ 5128. Penalties

(a) Whoever violates any provision of this chapter, a penalty for which is not otherwise provided, or fails or refuses to pay the tax imposed by this chapter, or engages in business in this State as a distributor or retailer without being the holder of an uncancelled license to engage in such business, or makes any false statement in any application, report or statement required by this chapter, or refuses to permit the Department of Transportation or any deputy to examine records as provided by this chapter, or fails to keep proper records of quantities of gasoline received, produced, refined, manufactured, compounded, sold, used and/or delivered in this State as required by this chapter, or collects or causes to be repaid to any person any tax not being entitled to the same under the provisions of this chapter shall, for the first offense, be fined not more than $500, or imprisoned not more than 6 months, or both, and for a second and any subsequent offense shall be fined not more than $1,000, or imprisoned not more than 1 year, or both. In addition to the penalty imposed in conformity to the above, the defendant shall be required to pay all taxes and penalties due the State under this chapter and/or pay to the State any other moneys wrongfully withheld or illegally refunded. Each day or part thereof during which any person shall engage in business as a distributor or retailer without being the holder of an uncancelled license shall constitute a separate offense within the meaning of this section.

(b) Whoever refuses or neglects to make any statement, report or return required by this chapter, or knowingly makes, or aids or assists any other person in making a false statement in a report to the Department of Transportation or in connection with an application for refund of any tax, or sells any gasoline purchased by such person from any person other than a duly licensed distributor upon which the tax herein imposed shall not be paid shall, when no other penalty of fine and/or imprisonment is imposed by this chapter, be fined not less than $100 nor more than $1,000, or imprisoned not less than 30 days nor more than 1 year, or both. The Superior Court of this State shall have exclusive jurisdiction over violations of this chapter.

(c) The Delaware State Police are authorized and directed to assist in the enforcement of this section.

30 Del. C. 1953, § 5128; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24B; 59 Del. Laws, c. 216, § 2; 62 Del. Laws, c. 380, §§ 20, 21; 68 Del. Laws, c. 290, § 184.;



§ 5129. Collection of bad checks; service charge; interest

If a check received in payment of moneys due the Department under this chapter shall be returned to the Department by the maker's bank because of insufficient funds, closed account, stopped payment or any other reason, there shall be imposed upon the maker a service charge of $10 and interest at the rate of 1% per month, or fraction thereof, shall accrue on the tax, if any, from the date such tax was due to be paid. A statement shall be sent to the maker demanding payment within 15 days of the original amount of the check plus the added service charge, interest, if any, and the cost of the postage incurred in mailing the statement. Failure of the maker to respond to the demand within 15 days shall constitute cause for the Department to suspend the maker's motor fuel license and 30 days thereafter, to revoke the maker's motor fuel license.

62 Del. Laws, c. 380, § 22.;






Subchapter II Special Fuel

§ 5131. Definitions

As used in this chapter:

(1) "A program to demonstrate commercial feasibility of alternatively fueled vehicles" means testing programs, pilot programs, demonstration programs and other programs in which data is being collected on fuel economy, performance and air emissions of vehicles primarily propelled by fuels other than gasoline, reformulated gasoline, diesel fuel, reformulated diesel fuel, fuel oil or kerosene and, for any taxpayer, the number of vehicles involved in such programs does not exceed the greater of 10 vehicles or 10 percent of the taxpayer's vehicles propelled primarily by a fuel subject to tax under this chapter.

(2) "Department" means the Department of Transportation.

(3) "Dyed diesel fuel" means any diesel fuel dyed pursuant to federal regulations cited in 26 CFR 48.4082-1, as amended from time to time.

(4) "Highway" means every way or place generally open to the use of the public for the purpose of vehicular travel, notwithstanding that they may be temporarily closed or travel thereon restricted for the purpose of construction, maintenance, repair or reconstruction.

(5) "Motor vehicle" means any vehicle propelled by an internal combustion engine and licensed or subject to be licensed for operation upon the highways.

(6) "Person" includes every natural person, fiduciary, association or corporation. Whenever used in any cause prescribing and imposing a fine or imprisonment, or both, the term "person," as applied to an association, means and includes the partners or members thereof, and, as applied to corporations, the officers thereof.

(7) "Special fuel" means and includes all combustible gasses and liquids suitable for the generation of power for propulsion of motor vehicles, except that it does not include gasoline as defined in § 5101 of this title and except that it does not include combustible gases and liquids used prior to January 1, 1996, in a program to determine commercial feasibility of alternatively fueled vehicles.

(8) "Special fuel dealer" means any person in the business of handling special fuel who delivers any part thereof into the fuel supply tank or tanks of a motor vehicle not then owned or controlled by the person.

(9) "Special fuel supplier" means any person in the business of handling or selling special fuel who delivers or places such fuel into a bulk supply tank or tanks of a special fuel user or special fuel dealer.

(10) "Special fuel tax exemption marker" means a marker or sticker supplied by the Department to be affixed to a special fuel bulk storage tank, or to the pump attached thereto, to certify that tax-free fuel may be placed into such tank.

(11) "Special fuel user" means the owner or other person responsible for the operation of a motor vehicle at the time special fuel is placed in the fuel supply tank or tanks thereof while such vehicle is within this State.

(12) "Use" means the receipt, delivery or placing of special fuel by a special fuel user into the fuel supply tank or tanks of any motor vehicle while such vehicle is within this State.

30 Del. C. 1953, § 5131; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, § 24D; 61 Del. Laws, c. 141, § 1; 65 Del. Laws, c. 297, §§ 4-7; 68 Del. Laws, c. 290, § 184; 69 Del. Laws, c. 171, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 459, § 1.;



§ 5132. Tax imposed

(a) There is hereby levied and imposed a tax of 22 cents per gallon, computed in the same manner and subject to the same limitations, as the tax rate established for gasoline in § 5110 of this title, as amended, on the sale or delivery of special fuel to any special fuel dealer or special fuel user not the holder of a valid special fuel dealer's or special fuel user's license. Said tax, with respect to all special fuel delivered by a special fuel supplier into the bulk storage tank or tanks of said dealer or user, shall attach at the time of such delivery and shall be collected by the supplier from the dealer or user and shall be paid over to the Department of Transportation as hereinafter provided.

(b) There is hereby levied and imposed a tax of 22 cents per gallon, computed in the same manner and subject to the same limitations, as the tax rate established for gasoline in § 5110 of this title, as amended, on the use (within the meaning of the word "use" as defined in § 5131 of this title) of special fuel when such special fuel is delivered into the supply tanks of motor vehicles in this State by a licensed special fuel dealer or a licensed special fuel user. Said tax, with respect to all special fuel delivered by a licensed special fuel dealer into supply tanks of motor vehicles in this State, shall attach at the time of such delivery and shall be collected by such dealer from the special fuel user and shall be paid over to the Department of Transportation as hereinafter provided. Said tax, with respect to special fuel acquired by any licensed special fuel user in any manner other than by delivery by a special fuel dealer into the supply tank of a motor vehicle, shall attach at the time of the use (as defined in § 5131 of this title) of such fuel and shall be paid over to the Department of Transportation by said user as herein provided.

30 Del. C. 1953, § 5132; 54 Del. Laws, c. 107; 55 Del. Laws, c. 112, § 2; 57 Del. Laws, c. 741, § 24B; 58 Del. Laws, c. 289, § 2; 59 Del. Laws, c. 216, § 2; 60 Del. Laws, c. 14, § 1; 60 Del. Laws, c. 423, § 1; 61 Del. Laws, c. 74, § 2; 61 Del. Laws, c. 141, § 2; 63 Del. Laws, c. 179, § 26; 68 Del. Laws, c. 290, § 184; 69 Del. Laws, c. 77, §§ 52-55.;



§ 5133. Exemptions

(a) The tax imposed by this chapter shall not apply to special fuel sold and delivered to and used by the following persons:

(1) The United States or any governmental agencies thereof;

(2) The State and every political subdivision thereof;

(3) Volunteer fire companies in any of their official vehicles and veterans' or civic organizations in their ambulances when such ambulances are provided on a voluntary basis.

(b) The Department may, for purposes of identification, require that the above persons apply to the Department for a special fuel tax exemption marker to be affixed to the applicable bulk supply talk or pump thereof. The tax exemption marker may be revoked by the Department for just cause.

30 Del. C. 1953, § 5133; 54 Del. Laws, c. 107; 61 Del. Laws, c. 141, § 3; 65 Del. Laws, c. 297, §§ 8, 9; 69 Del. Laws, c. 77, § 66.;



§ 5134. Special fuel license; bond

(a) Required. — It shall be unlawful for any person to act as a special fuel dealer in this State unless such person is the holder of a valid special fuel dealer's license issued by the Department. Except for special fuel which is delivered by a special fuel dealer into a fuel supply tank of any motor vehicle in this State, the use (as defined in this subchapter) of special fuel in this State by any person shall be unlawful unless such person is the holder of a valid special fuel user's license issued by the Department. However, the requirement for a special fuel dealer's or special fuel user's license and bond may be waived by the Department, if said dealer or user has contracted to pay the applicable special fuel tax to a licensed special fuel supplier at the time of purchase. Also, it shall be unlawful for a special fuel supplier to collect the special fuel tax from a special fuel dealer or special fuel user unless the supplier is the holder of a valid special fuel supplier's license. A fee of $10 shall be paid to the Department for the issuance of each special fuel license. As a condition of their license, persons shall make the required loan payments on their own account or for their retailer customers who:

(1) Participate in the Small Retail Gasoline Station Assistance Loan Fund, established in Chapter 74 of Title 7; and

(2) Provide these funds to the person.

(b) Application. — Application for a special fuel license shall be made to the Department of Transportation on forms supplied by the Department. A license shall be required for each separate place of business or location where special fuels are regularly delivered or placed into the fuel supply tank of a motor vehicle by a special fuel dealer or special fuel user.

(c) Form of application. — The application shall be filed upon a form prepared and furnished by the Department. The application shall contain such information as the Department deems necessary.

(d) Bond. —

(1) No special fuel license shall be issued to any person or continued in force unless such person has furnished a surety bond in such forms and amount as the Department may require, but not less than $5,000, nor more than $200,000, to secure compliance with this chapter, and the payment of any and all taxes, interest and penalties due and to become due hereunder. Every bond filed with and approved by the Department shall, without the necessity of periodic renewal, remain in force and effect until such time as the license is revoked for cause, or otherwise cancelled or surrendered.

(2) The bond shall be in such form as may be approved by the Department of Transportation, and shall be executed by a surety company to be approved by the Department and duly licensed to do business under the laws of this State. The bond shall be payable to the State, and be conditioned upon the prompt filing of true reports and the payment by such licensee to the Department of any and all special fuel taxes levied or imposed by this State, together with any and all penalties and/or interest thereon, and generally upon faithful compliance with the provisions of this chapter.

(3) If liability upon the bond thus filed by the licensee with the Department shall be discharged or reduced, whether by judgment rendered, payment made or otherwise, or, if in the opinion of the Department, any surety on the bond theretofore given shall have become unsatisfactory or unacceptable, then the Department may require the filing of a new bond with like surety as hereinbefore provided in the same amount, failing which, the Department shall forthwith cancel the license of the licensee. If the new bond is furnished by the licensee as above provided, the Department shall cancel and surrender the bond of the licensee for which such new bond shall be substituted; provided, however, that such bond shall not be cancelled if any liability shall have accrued under the provisions thereof which shall be still outstanding.

(4) If the Department of Transportation, after a hearing of which the licensee shall be given 5 days' notice in writing, shall decide that the amount of the existing bond is insufficient to insure payment to the State of the amount of the tax and any penalties and interest for which the licensee is or may at any time become liable, then the licensee shall forthwith upon the written demand of the Department file an additional bond in the same manner and form with like security thereon as hereinbefore provided. The total amount of any such additional bond as well as the bond required under paragraph (d)(1) of this section shall not exceed the maximum of $200,000, and the Department shall forthwith cancel the license certificate of any licensee failing to file an additional bond as herein provided.

(5) Any surety on any bond furnished by any licensee as above provided, upon written request mailed to the Department of Transportation, certified mail, return receipt requested, shall be released and discharged from any and all liability to the State accruing on such bond. Upon receipt of such request, the Department shall forthwith acknowledge in writing the receipt of said request and shall thereafter inform the surety that it shall be released and discharged from any and all liability to the State accruing on such bond after the expiration of 60 days from the date on which the Department received the surety's request for release and discharge. Simultaneously, the Department shall also notify the licensee who furnished such bond of the fact that the surety will be released and discharged from any and all liability on a certain date. The licensee shall further be advised that unless it shall, on or before the expiration of such 60-day period, file with the Department a new bond in the amount and form hereinbefore in this section provided, the Department shall forthwith cancel the license of the licensee.

(e) Issuance. — Upon receipt of the application and bond in proper form, the Department of Transportation shall issue to the applicant a license to act as a special fuel dealer or a special fuel user or a special fuel supplier; provided, however, that the Department may refuse to issue a license to any person:

(1) Who formerly held any type of license, which, prior to the time of filing application, has been revoked for cause; or

(2) Who is a subterfuge for the real party in interest whose license, prior to the time of filing application, has been revoked for cause; or

(3) Upon other sufficient cause being shown.

Before such refusal, the Department shall grant the applicant a hearing and shall grant the applicant at least 30 days' written notice of the time and place thereof.

(f) Term of license. — Each special fuel license shall expire on June 30. Every person desiring to continue as a special fuel dealer or as a special fuel user or as a special fuel supplier shall annually thereafter on July 1 procure from the Department such a license, which shall expire on June 30 next following.

(g) Assignment forbidden. — No special fuel dealer's license or special fuel user's license or special fuel supplier's license shall be transferable.

(h) Revocation, cancellation and surrender of license and bond. — The Department of Transportation may revoke the license of any special fuel dealer or special fuel user or special fuel supplier for reasonable cause. Before revoking any such license the Department shall notify the licensee to show cause within 30 days of the date of the notice why such license should not be revoked; provided, however, that at any time prior to and pending such hearing the Department may, in the exercise of reasonable discretion, suspend such license.

The Department shall cancel any license to act as a special fuel dealer or a special fuel user or special fuel supplier immediately upon surrender thereof by the holder.

30 Del. C. 1953, § 5134; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C, 24E; 59 Del. Laws, c. 216, § 2; 61 Del. Laws, c. 141, §§ 4-9; 64 Del. Laws, c. 365, §§ 2, 6; 64 Del. Laws, c. 368, § 4; 65 Del. Laws, c. 297, § 10; 65 Del. Laws, c. 339, § 2; 66 Del. Laws, c. 97, § 2; 68 Del. Laws, c. 290, § 184; 69 Del. Laws, c. 77, § 75; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 311, §§ 3, 4.;



§ 5135. Records

(a) Preparation of records. — For each location where special fuel is delivered or placed into the fuel supply tank of a motor vehicle by a licensed special fuel dealer or a licensed special fuel user, said dealer or user making such delivery shall prepare and maintain such records as the Department of Transportation may reasonably require with respect to all such deliveries, and with respect to inventories, receipts, purchases, use and sales or other dispositions of special fuel. Also, each licensed special fuel supplier shall prepare and maintain such records as the Department of Transportation shall reasonably require with respect to all sales and/or deliveries of special fuel to customers.

(b) Retention of records. — The records required under this section shall be retained for a minimum of 3 years and shall be available, at all reasonable times, for examination by representatives of the Department.

30 Del. C. 1953, § 5135; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C, 24E; 59 Del. Laws, c. 216, § 2; 60 Del. Laws, c. 477, § 1; 61 Del. Laws, c. 141, § 10; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5136. Monthly reports and payments

(a) Reports. — For the purpose of determining the amount of liability for the tax herein imposed, each licensee shall file with the Department of Transportation, on forms prescribed by the Department, a monthly tax report. Such report shall contain a declaration by the person making same to the effect that the statements contained therein are true and are made under penalties of perjury which declaration shall have the same force and effect as a verification of the report and shall be in lieu of such verification. The report shall show such information as the Department may reasonably require for the proper administration and enforcement of this chapter. A licensed special fuel dealer or a licensed special fuel user shall file a report for each location at which special fuel is delivered or placed by said dealer or user into a fuel supply tank of a motor vehicle; provided, however, that if said dealer or user is also a wholesale distributor of special fuel at a location where special fuel is delivered into the supply tank of a motor vehicle and if separate storage is provided thereat from which special fuel is delivered or placed into fuel supply tanks of motor vehicles, the monthly report to the Department covering such location need not include inventory control data covering bulk storage from which wholesale distribution is made. A licensed special fuel supplier shall file 1 report regardless of the number of locations at which the supplier's special fuel is stored or handled.

(b) Due date. — The special fuel licensee shall file the report on or before the twenty-fifth day of the next succeeding calendar month following the monthly period to which it relates. When the twenty-fifth day of the month falls on a weekend or state holiday, the due date of the report shall be the next following business day of the State. Such report and payment shall be considered to have been duly and timely filed if such report or payment is postmarked by the United States Postal Service on or before the due date; provided, however, that for good cause the Secretary of the Department of Transportation may grant a licensee a reasonable extension of time.

In lieu of depositing tax payments in the United States mail, a licensed special fuel dealer, user or supplier may hand deliver said payment to the Department of Transportation or the Department may require licensed special fuel dealers, users or suppliers to make electronic transfers of such funds to the appropriate state account.

(c) Tax computation. — The tax imposed by this subchapter shall be computed by each special fuel dealer or special fuel user by multiplying the tax rate per gallon provided in this subchapter by the number of gallons of special fuel delivered or placed by the special fuel dealer or special fuel user into the supply tank or tanks of a motor vehicle; provided, however, that if a special fuel dealer or special fuel user has contracted with a licensed special fuel supplier to have the tax included in the price of the fuel, then the tax shall be computed by the supplier by multiplying the tax rate per gallon provided in this subchapter by the number of gallons of special fuel delivered or placed into the bulk storage tank or tanks of the dealer or user.

(d) Payments. — The monthly tax report shall be accompanied by remittance covering the tax due hereunder on special fuel as computed in subsection (c) of this section.

If a check received in payment of moneys due the Department under this subchapter shall be returned to the Department by the maker's bank because of insufficient funds, closed account, stopped payment or any other reason, there shall be imposed upon the maker a service charge of $10, and interest at the rate of 1 percent per month, or fraction thereof, shall accrue on the tax from the date such tax was due to be paid. A statement shall be sent to the maker demanding payment within 10 days of the original amount of the check plus the added service charge, penalty and interest, if any, and the cost of the postage incurred in mailing the statement, such amounts to be set forth in the statement. Failure of the maker to respond to the demand within 10 days shall constitute cause for the Department to suspend the maker's special fuel license, and 30 days after such suspension, if restitution has not been received, to revoke the maker's special fuel license.

(e) Refusal or failure to file report when due. — In case any special fuel licensee refuses or fails to file a report required by this chapter within the time prescribed by subsection (b) of this section, there is hereby imposed a penalty of $5.75 per business day of this State up to a maximum of $28.75 for each such report. For each report filed more than 5 business days late, the penalty shall be $28.75 or 12 percent of the tax due, whichever is greater, for each such report. Any tax due shall also bear interest at the rate of 1 percent per month, or fraction thereof, until same is paid; provided, however, that if any such licensee shall establish by a fair preponderance of evidence that the failure to file a report within the time prescribed was due to reasonable cause and was not with intent to violate the law, the Department may waive all or any part of the penalty provided by this subsection.

(f) Failure to pay tax. — When a licensee files a report but fails to pay in whole or in part the tax due hereunder, there shall be added to the amount due and unpaid, interest at the rate of 1 percent per month, or fraction thereof, from the date such tax was due to the date of payment in full thereof.

(g) Deficiency. — If it be determined by the Department of Transportation that the tax reported by any licensee is deficient, the Department shall proceed to assess the deficiency on the basis of information available to the Department and there shall be added to this deficiency interest at the rate of 1 percent per month, or fraction thereof, from the date such tax was due to the date of payment in full thereof.

(h) Determination if no report is made. — If any person liable for a report under the requirements of this chapter as a special fuel dealer, special fuel user or special fuel supplier, whether or not the person is licensed as such, fails, neglects, or refuses to file a special fuel tax report when due, the Department of Transportation shall, on the basis of information available to it, determine the tax liability of that person for the period during which no report was filed, and to the tax as thus determined the Department shall add the penalty and interest provided in subsection (e) of this section. An assessment made by the Department pursuant to this subsection or to subsection (g) of this section shall be presumed to be correct and in any instance when the validity of the assessment is questioned, the burden shall be on the person who challenges the assessment to establish by a fair preponderance of evidence that it is erroneous or excessive as the case may be.

(i) Fraudulent report. — If any licensee shall file a false or fraudulent report with intent to evade the tax imposed by this chapter, there shall be added to the amount of deficiency determined by the Department a penalty equal to 25 percent of the deficiency together with interest at 1 percent per month, or fraction thereof, on such deficiency from the date such tax was due to the date of payment thereof in addition to all other penalties prescribed by law.

(j) Limitation. — Except in the case of a false or fraudulent report, or of neglect, failure or refusal to make a report, every deficiency shall be assessed under subsection (g) of this section within 3 years after the twenty-fifth day of the next succeeding calendar month following the monthly period for which the amount is proposed to be determined or within 3 years after the report is filed, whichever period expires the later.

(k) Notification; redetermination; appeal. — Promptly after determination of the amount of moneys due to the State under this subchapter for whatever reason, the Secretary of Transportation shall notify by mail the person against whom the assessment is made. Within 60 days of the date upon which any such determination was mailed, such person may file with the Secretary of Transportation a petition for redetermination of the assessment. Every petition for redetermination shall state specifically the reasons which the petitioner believes entitles the petitioner to such redetermination. It shall be the duty of the Secretary to dispose of a petition for redetermination within 90 days of the Secretary's receipt of it. The petitioner shall be promptly notified by the Secretary of the Secretary's decision. Within 60 days after the date of the Secretary's decision, the petitioner may appeal such decision to the Superior Court of this State.

(l) Collection of delinquent taxes. — If any special fuel dealer, special fuel user or special fuel supplier shall, for a period in excess of 10 days, be in default of payment of any taxes, penalties and/or interest thereon, which are payable under the terms of this subchapter, the Department of Transportation may issue a warrant under its official seal, signed by its Secretary, and directed to the sheriff of any county of the State, commanding the sheriff to levy upon and sell the goods and chattels of such debtor, without exemption, found within the sheriff's jurisdiction for payment of the amount of such delinquency together with any additional penalties and interest which have accrued and the cost of executing the warrant and conducting the sale, and to return such warrant to the Department and to pay the Department the money collected by virtue thereof within the time specified in the warrant which shall be not less than 20 or more than 60 days from the date the warrant was issued. The sheriff to whom any such warrant is directed shall proceed upon the same in all respects with like effect and in the same manner as prescribed by law in respect to executions issued against goods and chattels upon judgments by a court of record, and the sheriff shall be entitled to the same fees for services in executing the warrant to be collected in the same manner. The foregoing notwithstanding, nothing in this subsection shall be construed as forfeiting or waiving any rights of the Department or of this State to collect such taxes by an action upon any bond that may be filed with the Department under any provision of this subchapter where by suit or otherwise; and in case such suit, action or other proceeding shall have been instituted for the collection of said tax, such suit, action or other proceeding shall not be construed as waiving any other right herein provided.

30 Del. C. 1953, § 5136; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C, 24E; 59 Del. Laws, c. 216, § 2; 60 Del. Laws, c. 191, §§ 1, 2; 60 Del. Laws, c. 423, §§ 2, 3; 60 Del. Laws, c. 440, §§ 4-6; 61 Del. Laws, c. 141, § 11; 64 Del. Laws, c. 368, §§ 5, 6; 65 Del. Laws, c. 297, §§ 11-13; 67 Del. Laws, c. 260, § 1; 67 Del. Laws, c. 340, § 2; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5137. Refund of taxes erroneously or illegally collected

In the event that any taxes, penalties or interest imposed by this law have been erroneously or illegally collected from a licensee, the Department of Transportation may permit such licensee to take credit against a subsequent tax report for the amount of the erroneous or illegal overpayment, or shall certify the amount thereof to the Secretary of Transportation who shall thereupon draw a warrant for such certified amount to such licensee. Such refund shall be paid to the licensee forthwith.

No refund of any taxes, fees, penalties or interest imposed under this chapter may be obtained except by filing a written claim with the Department before the expiration of 1 year from the earlier of:

(1) The date of the payment; or

(2) The date the payment was required to be made.

The claim must be in such form as may be prescribed by the Department, and shall specifically set forth the circumstances entitling the claimant to the refund.

30 Del. C. 1953, § 5137; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C, 24E; 59 Del. Laws, c. 216, §§ 2, 3; 61 Del. Laws, c. 141, § 12; 65 Del. Laws, c. 297, § 14; 68 Del. Laws, c. 156, § 55(c); 68 Del. Laws, c. 290, § 184.;



§ 5138. Administration

(a) Rules and regulations. — The Department of Transportation shall enforce this chapter, and may prescribe, adopt and enforce reasonable rules and regulations relating to the administration and enforcement thereof.

(b) Examination of records. — The Department of Transportation may examine the records of special fuel dealers, special fuel users, special fuel suppliers and other sellers of distillate fuels and make such other investigations as it may deem necessary in the administration and enforcement of this chapter.

(c) Presumption. — For the purpose of enforcing this chapter, it shall be prima facie presumed that all special fuel received by any person into storage having dispensing equipment designed to fuel motor vehicles is to be transferred or delivered by that person into the fuel supply tanks of motor vehicles.

(d) Reciprocal exchange of data. — The Department of Transportation shall, upon request from the officials to whom are entrusted the enforcement of the special fuel tax law of any other state, the District of Columbia, the United States, its territories and possessions, the provinces or the Dominion of Canada, forward to such officials any information which it may have relative to the receipt, storage, delivery, sale, use or other disposition of special fuel by any special fuel dealer or special fuel user; provided such other state or states furnish like information to this State.

(e) Records open to public. — Reports required by this chapter, exclusive of schedules, itemized statements and other supporting evidence annexed thereto, shall at all reasonable times be open to the public.

30 Del. C. 1953, § 5138; 54 Del. Laws, c. 107; 57 Del. Laws, c. 741, §§ 24B, 24C, 23E; 59 Del. Laws, c. 216, § 2; 61 Del. Laws, c. 141, §§ 13, 14; 64 Del. Laws, c. 335, § 1; 68 Del. Laws, c. 290, § 184.;



§ 5139. Violations and penalties; enforcement

(a) Acts forbidden. — It shall be unlawful for any person to:

(1) Refuse or knowingly and intentionally fail to make and file any statement required by this chapter in the manner or within the time required;

(2) Knowingly and with intent to evade or to aid in the evasion of the tax imposed herein to make any false statement or conceal any material fact in any record, report or affidavit provided for in this chapter;

(3) Knowingly and with intent to evade or to aid in the evasion of the tax imposed herein, or to withhold or fail to remit moneys due under this chapter;

(4) Assign or attempt to assign a license to act as a special fuel dealer or a special fuel user;

(5) Knowingly and with intent to evade or to aid in the evasion of the tax imposed herein to receive special fuel in this State into the supply tank or tanks of a motor vehicle from a person not holding a valid license as a special fuel dealer;

(6) Knowingly and with intent to evade or aid in the evasion of the tax imposed herein to deliver or place special fuel into the bulk supply tank or tanks of a person not licensed as a special fuel dealer or special fuel user or not a holder of a valid special fuel tax exemption marker without collecting the lawful tax imposed herein;

(7) Fail to keep and maintain the books and records required by this chapter;

(8) Knowingly and with intent to deceive, defraud or evade the tax imposed herein to permanently remove, replace, alter or render inoperable any volumetric measuring device or "totalizer" of any pump dispensing motor fuel subject to this chapter;

(9) Sign and deliver or cause to be delivered to the Motor Fuel Tax Administration any report required by this subchapter knowing that it contains false statements material to the computation of the tax imposed by this subchapter.

(b) Penalties and remedies. — Any person violating subsection (a) of this section is guilty of a class A misdemeanor; provided, however, that if the violation results in an evasion or wrongful withholding of special fuel tax amounting to more than $500, then the violation shall constitute a class E felony. Any person who has once been convicted of any violation of subsection (a) of this section and who thereafter is convicted of any subsequent violation of subsection (a) of this section shall be guilty of a class E felony. The Superior Court shall have the exclusive jurisdiction over those violations enumerated in subsection (a) of this section.

(c) Penalties are cumulative. — The fine and imprisonment provided for in this section shall be in addition to any other penalty imposed by any other provision of this chapter.

(d) Enforcement. — The Delaware State Police is authorized and directed to assist in the enforcement of this section.

(e) License required. — It shall be unlawful for any person to conduct any activities requiring a license under this chapter without a license or after a license has been surrendered, cancelled or revoked. Whoever violates this subsection shall, for the first offense, be fined not less than $100 nor more than $300, and for each subsequent offense, not less than $300 nor more than $500. The Justice of the Peace Courts shall have jurisdiction over this subsection.

30 Del. C. 1953, § 5139; 54 Del. Laws, c. 107; 61 Del. Laws, c. 141, § 15; 64 Del. Laws, c. 397, §§ 1-4; 66 Del. Laws, c. 273, §§ 1-3; 68 Del. Laws, c. 290, § 185.;



§ 5140. Prohibiting use of dyed diesel fuel on highways; Violations and penalties

(a) Notices with respect to dyed diesel fuel. —

(1) A notice, stating: "dyed diesel fuel, nontaxable use only, penalty for taxable use" shall be:

a. Provided by the terminal operator to any person that receives dyed diesel fuel at a terminal rack of that operator;

b. Provided by the seller of dyed diesel fuel to its buyer if the fuel is located outside the bulk transfer or terminal system and is not sold from a retail pump posted in accordance with the requirements of paragraph (a)(1)c. of this section;

c. Posted by a seller on any retail pump where it sells dyed diesel fuel for use by its buyer.

(2) The notice required under paragraph (a)(1)a. or b. of this section shall be provided at the time of the removal or sale and shall appear on shipping papers, bills of lading and invoices accompanying the sale or removal of the fuel.

(3) The Department may designate any federal notice provision which is substantially similar to a provision of this subsection as satisfying any notice requirement of this subsection.

(b) Dyed diesel fuel not to be used on public highways. —

(1) A person may not operate a motor vehicle on the public highways of this State if the fuel supply tanks of the vehicle contain dyed diesel fuel unless permitted to do so under a federal law or regulation relegating to the use of dyed diesel fuel on the highways.

(2) A person may not sell or deliver any dyed, diesel fuel knowing or having reason to know that the fuel will be consumed in a highway use. A person who dispenses dyed diesel fuel from a retail pump that is not properly labeled with the notice required by subsection (a) of this section or who knowingly delivers dyed diesel fuel into the storage tank of such a pump shall be presumed to know the fuel will be consumed on the highway.

(c) Enforcement. — Any certified Diesel Compliance Officer or other person authorized by the Department may enter any place where fuels are used, produced or stored and may physically inspect any tank, reservoir or other container that can be used for the production, storage, use or transportation of diesel fuel, diesel fuel dyes or diesel fuel markers. Inspection may also be made of any equipment used for or in connection with the production, storage or transportation of diesel fuel, diesel fuel dyes or diesel fuel markers. This includes any equipment used for the dyeing or marking of diesel fuel. Books, records and other documents may be inspected to determine tax liability. An agent may detain a vehicle, vessel or railroad tank car placed on a customer's siding for the use or storage for the purpose of inspecting fuel tanks or fuel storage tanks as necessary to determine the amount and composition of the fuel. An agent may take and remove samples of diesel fuel in reasonable quantities necessary to determine the composition of the fuel.

(d) Penalties. — Any person who violates any provision of subsections (a) and (b) of this section including refusal to allow an inspection as set forth herein, shall for the first offense by fined not more than $1,000, or imprisoned not more than 90 days, or both. For a second and any subsequent offense the person shall be fined not more than $2,000, or imprisoned not more than 6 months, or both.

(e) Disposition of fees, fines and forfeitures. — All fees, fines and penalties collected in the enforcement of this section shall be paid into the Transportation Trust Fund established under Title 2.

(f) Enforcement. — The Delaware State Police is authorized and directed to assist in the enforcement of this section.

(g) Cooperative agreements. — The Secretary of the Department of Transportation may enter into cooperative agreements with other states and federal agencies for exchange of information and to perform joint investigations of alleged dyed diesel fuel violators.

71 Del. Laws, c. 459, § 2.;






Subchapter III State Aid to Municipalities for Streets

§ 5161. Definitions

As used in this subchapter:

(1) "Municipality" means any incorporated city or town charged with any duty connected with the construction or maintenance of streets and having been in existence for a period of 1 year.

(2) "Municipal Street Aid Fund" means the funds set up under this subchapter from money received under this subchapter.

(3) "Street improvements" means construction, reconstruction, repair and maintenance of streets, including paving, repaving, grading and drainage, repairs, acquisition of rights-of-way, extension and widening of existing streets, elimination of railroad grade crossings, acquisition of trucks and other equipment necessary in the construction and maintenance of streets, removal of snow and ice and the laying of materials for traction, purchase and installation of street identification signs and traffic control signs, construction, reconstruction and repair of sidewalks and underpasses and overpasses necessary for pedestrian safety, administration and other necessary expenses in connection with such street improvements.

(4) "Streets" includes streets, highways, avenues, boulevards, bridges, tunnels, alleys or other public ways dedicated to public use and maintained for general vehicular travel lying within a municipality's corporate boundary, except that this term does not include state or federal highways within municipalities maintained by the Department of Transportation. The Department shall determine which areas are eligible for municipal street aid funds.

30 Del. C. 1953, § 5161; 51 Del. Laws, c. 55, § 1; 59 Del. Laws, c. 435, § 1; 65 Del. Laws, c. 354, § 1; 79 Del. Laws, c. 79, § 93.;



§ 5162. Appropriations paid through State Treasurer

(a) There shall be appropriated annually to municipalities within the State beginning in the State's 1998 fiscal year and each subsequent year thereafter in conjunction with, pursuant to, and as a portion of, the Delaware Transportation Trust Fund within the Capital Improvement Program, a sum in the amount as appropriated in the annual Bond and Capital Improvement Act. The sum so appropriated shall be transferred to the Municipal Street Aid Fund by the State Treasurer and distributed to municipalities as provided in this subchapter.

(b) When deemed in full compliance with the provisions of § 5165(b) of this title, the State Treasurer is authorized to process payments to municipalities in the following manner:

(1) Recipients of municipal street aid whose total fiscal year share is $50,000 or less shall receive a lump-sum distribution.

(2) Recipients of municipal street aid whose total fiscal year share is greater than $50,000 but not more than $200,000 shall be paid in 2 equal installments, 1 in July and the other in January.

(3) Recipients of municipal street aid whose total fiscal year share exceeds $200,000 shall be paid in 4 equal installments, 1 each in July, October, January and April of each year.

30 Del. C. 1953, § 5162; 51 Del. Laws, c. 55, § 1; 55 Del. Laws, c. 106; 59 Del. Laws, c. 216, § 2; 61 Del. Laws, c. 414, § 1; 64 Del. Laws, c. 415, § 1; 66 Del. Laws, c. 87, § 3; 66 Del. Laws, c. 360, § 52; 67 Del. Laws, c. 285, § 53(a); 71 Del. Laws, c. 150, § 73.;



§ 5163. Time and method of computation

(a) The Department of Transportation shall compute annually on June 30 of each year or at the end of the state fiscal year the moneys due each participating municipality from the state Municipal Street Aid Fund. Such computation shall be based upon the share of the proceeds of the motor fuel tax imposed by this chapter and appropriated by this subchapter.

(b) Each annual computation by the Department shall be made as follows:

(1) Forty percent of the state Municipal Street Aid Fund shall be distributed in the proportion that the population of each municipality bears to the total population of all participating municipalities. Population shall be ascertained in accordance with § 5165(b)(4) of this title.

(2) Sixty percent of the state Municipal Street Aid Fund shall be distributed in the proportion that the mileage of usable streets not maintained by the State in each municipality bears to the total mileage of said streets in all municipalities.

(c) No municipality shall be entitled to participate under this subchapter unless it has been in existence for a period of at least 1 year prior to any distribution; fractions of a year shall not be taken into consideration when distribution is made.

30 Del. C. 1953, § 5163; 51 Del. Laws, c. 55, § 1; 51 Del. Laws, c. 243; 59 Del. Laws, c. 216, § 2; 61 Del. Laws, c. 414, § 2.;



§ 5164. Certification of Secretary of Transportation; time for payment

The Department of Transportation shall forward to the Secretary of Transportation within 20 days after each annual computation a certification as to the sum of money due each municipality from the state Municipal Street Aid Fund. Such certification shall be used by the Secretary to advise the State Treasurer as to distribution of the moneys as provided in this subchapter not later than 30 days from the date of receiving the certification.

30 Del. C. 1953, § 5164; 51 Del. Laws, c. 55, § 1; 59 Del. Laws, c. 216, §§ 2, 3; 61 Del. Laws, c. 414, §§ 2, 3.;



§ 5165. Expenditures of funds by municipalities; records, audits and regulations of municipalities

(a) Each municipality shall keep all funds received from the state municipal aid fund in a separate account, designated as "Municipal Street Aid Fund" and may expend such funds as follows:

(1) An amount not exceeding 30% of the annual grant may be used for the following purposes:

a. Construction, installation, repair, maintenance or replacement of water and sewer systems;

b. Preparation or revision of comprehensive plans for urban renewal;

c. Payment of principal and interest on any bonds issued for the purpose of paragraph (a)(1)a. of this section, notwithstanding that such indebtedness may have been incurred prior to May 27, 1972.

(2) Any portion of the annual grant not expended pursuant to paragraph (a)(1) of this section may be expended for the following purposes:

a. Street improvements;

b. Lighting of the streets and all expenses related thereto;

c. Payment of principal and interest on any bonds issued for street improvements.

(b) Each municipality shall:

(1) Furnish evidence annually to the State Treasurer that the municipal employees authorized to expend municipal street aid funds are bonded in an amount as may be required by the charter of the municipality;

(2) In a form prescribed by the State Treasurer, submit an accurate and complete annual report not later than October 1 of each year to the State Treasurer showing expenditures of municipal street aid funds for the preceding fiscal year ended June 30. Such form shall itemize each expenditure as represented on said form as "Other expenditures";

(3) Award contracts for street improvements which shall be in accordance with the provisions of Chapter 69 of Title 29, and any specifications of the Department of Transportation;

(4) On or before May 15 of each year, file with the Department of Transportation an affidavit signed by the mayor, city manager or president of the council of the municipality, setting forth:

a. The population of the municipality, based on a complete house by house and person by person census of the municipality. In the absence of this special census, the Department of Transportation will use whichever is greatest: the latest decennial census or the latest official estimate prepared by either the United States Bureau of the Census or the Delaware Population Consortium. For purposes of this subchapter, the population of a municipality which is a summer resort shall be deemed to include all property owners entitled to vote in a municipal election; and

b. A tabulation of streets added during the past fiscal year which are dedicated to public use and maintained by their municipal forces. Said tabulations should include street names, starting and ending points, and length in feet or miles, and be accompanied by a map indicating location of any new streets.

(c) Pending expenditure of funds received pursuant to § 5163 of this title, a municipality may make short-term investments of such funds in United States government securities or may deposit same in any bank or savings and loan association interest-bearing accounts or certificates guaranteed by any agency of the United States government. Any interest earned on such investments or deposits shall be used for the purposes set forth in paragraph (a)(2) of this section. Such investments or deposits shall not be deemed to be "expenditures" of the funds as set forth in subsection (a) of this section.

30 Del. C. 1953, § 5165; 51 Del. Laws, c. 55, § 1; 57 Del. Laws, c. 343; 57 Del. Laws, c. 741, §§ 24C, 24F, 24G; 58 Del. Laws, c. 150; 58 Del. Laws, c. 409, § 1; 59 Del. Laws, c. 216, § 3; 59 Del. Laws, c. 435, § 2; 60 Del. Laws, c. 113, § 48; 60 Del. Laws, c. 421, § 1; 61 Del. Laws, c. 44, § 1; 67 Del. Laws, c. 285, §§ 53(b)-(d); 73 Del. Laws, c. 95, § 99.;



§ 5166. Unauthorized expenditures; personal liability

(a) No municipal official or employee shall authorize, direct or permit the expenditure of money from any Municipal Street Aid Fund for any purpose except those specifically authorized by this subchapter. Any municipal official or employee who violates this section shall be personally liable to the extent of the unauthorized expenditure.

(b) Upon report by the State Auditor of Accounts that expenditures of municipal street aid funds have been made by a municipality for purposes other than as set forth in this subchapter, the State Treasurer shall withhold all further payments of municipal street aid funds to such municipality until:

(1) The Attorney General or the courts of this State shall have found the disputed expenditures to have been proper;

(2) The municipality shall have reimbursed the municipal street aid funds to the extent of the improper expenditures; or

(3) The municipal official or employee responsible has made restitution to the Fund as set forth in subsection (a) of this section.

30 Del. C. 1953, § 5166; 51 Del. Laws, c. 55, § 1; 59 Del. Laws, c. 435, § 3; 60 Del. Laws, c. 113, § 48.;









CHAPTER 52. MOTOR CARRIERS FUEL PURCHASE LAW

§ 5201. Short title

This chapter shall be known and may be cited as the "Motor Carriers Fuel Purchase Law."

30 Del. C. 1953, § 5201; 57 Del. Laws, c. 496, § 1.;



§ 5202. Definitions

As used in this chapter:

(1) "Department" means Department of Transportation.

(2) "Highway" means the Delaware Turnpike and every way or place, of whatever nature, open to the use of the public as a matter of right for the purposes of vehicular travel. The term "highway" shall not be deemed to include a roadway or driveway upon grounds owned by private persons, colleges, universities or other public institutions.

(3) "Motor carrier" means every person who operates or causes to be operated any motor vehicle on any highway in this State.

(4) "Motor fuel" means:

a. Any liquid or gaseous substance commonly or commercially known or sold as gasoline regardless of its classification or use or

b. Any liquid or gaseous substance used, offered for sale or sold for use, either alone or when mixed, blended or compounded, for the purpose of generating power for the propulsion of motor vehicles upon the public highways, and shall include:

1. All grades of motor gasoline, natural gasoline, marine gasoline, aviation gasoline, motor fuel blending naphthas, motor grade benzol and motor grade toluol;

2. Any liquid prepared, advertised, offered for sale or sold for use as or commonly and commercially used as a fuel in internal combustion engines, which when subjected to distillation in accordance with the latest revised standard method of test for distillation of gasoline, naphtha kerosene and similar petroleum products (American Society for Testing Materials Method D-86) shows not less than 10% distilled (recovered) below 347° Fahrenheit and not less than 95% distilled (recovered) below 46° Fahrenheit; and

3. All combustible gases which exist in a gaseous state at 60° Fahrenheit and at 14.7 pounds per square inch absolute pressure, industrial naphthas and solvents, aromatic distillates, diesel fuel, additives and all other products not included within the foregoing provisions of this subsection.

(5) "Motor vehicle" means a motor vehicle used, designed or maintained for transportation of persons or property and:

a. Having 2 axles and a gross registered vehicle weight exceeding 26,000 pounds; or

b. Having 3 or more axles regardless of weight; or

c. Used in combination when the weight of such combination exceeds 26,000 pounds gross registered vehicle weight.

Qualified motor vehicle does not include recreational vehicles.

(6) "Operations" means operations of all such motor vehicles whether loaded or empty, whether for compensation or not for compensation and whether owned by or leased to the motor carrier who operates them or causes them to be operated.

(7) "Secretary" means Secretary of Transportation.

30 Del. C. 1953, § 5202; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 1; 59 Del. Laws, c. 216, §§ 4, 5; 61 Del. Laws, c. 300, § 1; 65 Del. Laws, c. 272, § 1; 67 Del. Laws, c. 405, § 1; 68 Del. Laws, c. 290, § 184.;



§ 5203. Rate of tax

Every motor carrier shall pay a road tax equivalent to the rate per gallon of the Delaware liquid fuels tax which is currently in effect, calculated on the amount of motor fuel used in its operations on highways within this State.

30 Del. C. 1953, § 5203; 57 Del. Laws, c. 496, § 1.;



§ 5204. Credit for motor fuel tax payment

(a) Every motor carrier subject to the tax imposed by this chapter shall be entitled to a credit on such tax equivalent to the rate per gallon of the Delaware tax which is currently in effect on all gasoline or other motor fuel purchased by such carrier within this State for use in its operation either within or without this State and upon which gasoline or other motor fuel the tax imposed by the laws of this State has been paid by such carrier. Evidence of the payment of such tax in such form as may be required by, or is satisfactory to, the Department of Transportation shall be furnished by each such carrier claiming the credit allowed under this section. When the amount of the credit to which a motor carrier is entitled for any reporting period exceeds the amount of the tax for which such carrier is liable for that same period, such excess shall, upon application within 1 year from the end of said period and supported by such evidence as the Department may require, be allowed as a credit against the tax for which such carrier would be otherwise liable or at the carrier's request be refunded.

(b) The Department of Transportation shall allow such refund only upon receipt of a bona fide claim subject to criteria established under promulgated regulations. If the Department of Transportation shall refuse to allow a refund in the amount claimed by the applicant, the applicant may request a formal hearing on the application for a refund. Such hearing shall be held by the Department of Transportation after written notice to the applicant of not less than 10 days. Whenever any refund is ordered, it shall be paid out of the General Fund. So much of the moneys received as payment of the tax, interest and penalties under this chapter as shall be necessary for the payment of the refunds provided for in this section is appropriated by this subsection for payment of such refunds. No tax, interest, penalty or fee received or derived from any other tax imposed by the laws of this State shall be used to pay any refund or credit due and payable under the provisions of this section. Prior to any such refund or credit is paid out of the General Fund, the Delaware Transportation Authority shall reimburse the General Fund from the Transportation Trust Fund, on receipt of a notice from the Treasurer reflecting the pending payment of the refund or credit and the amount by which the General Fund must be reimbursed.

(c) If such refund granted under the provisions of this section shall, within 3 years of the date of payment, be determined by the Department to have been erroneously or illegally refunded in whole or in part, the Department of Transportation shall demand restitution from the motor carrier for deposit to the account of the General Fund. Such a demand by the Department shall constitute an assessment pursuant to the terms of § 5218 of this title. Any deposits received into the General Fund pursuant to this subsection shall be credited and deposited in the same fashion as all other taxes, fees, penalties and interest received by the State under this chapter.

30 Del. C. 1953, § 5204; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 59 Del. Laws, c. 216, § 4; 65 Del. Laws, c. 427, §§ 1-3; 66 Del. Laws, c. 205, §§ 1, 2; 67 Del. Laws, c. 285, §§ 56(b), 56(c); 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 210, § 70.;



§ 5205. Tax due date

The tax imposed by this chapter shall be paid by each motor carrier quarterly to the Department of Transportation on or before April 30, July 31, October 31 and January 31 of each year and calculated upon the amount of motor fuel used in its operations on highways within this State by each such carrier during the quarter ending with the last day of the preceding month.

30 Del. C. 1953, § 5205; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 59 Del. Laws, c. 216, § 4; 68 Del. Laws, c. 290, § 184.;



§ 5206. Deposits of revenue

All taxes, fees, penalties and interest received by the State under this chapter, as amended, shall be deposited, not later than the close of the business day next following such receipt, to the credit of the Delaware Transportation Authority pursuant to Chapters 13 and 14 of Title 2, as amended, and any resolution or indenture of the Delaware Transportation Authority, authorizing the issuance of bonds to finance the costs of transportation facilities described in said title, to be used to finance the costs of roads, highways and other transportation facilities and not to defray the expenses and obligations of the general government of the State.

30 Del. C. 1953, § 5206; 57 Del. Laws, c. 496, § 1; 63 Del. Laws, c. 387, § 42(a); 67 Del. Laws, c. 285, §§ 56(d)-56(f).;



§ 5207. Calculation of amount of fuel used in State

The amount of gasoline or other motor fuel used in the operation of any motor carrier on highways within this State shall be such proportion of the total amount of such gasoline or other motor fuel used in its entire operations within and without this State, as the total number of miles traveled on highways within this State bears to the total number of miles traveled within and without this State.

30 Del. C. 1953, § 5207; 57 Del. Laws, c. 496, § 1.;



§ 5208. Report requirements; exemptions

Every motor carrier subject to the tax imposed by this chapter shall on or before April 30, July 31, October 31 and January 31 of every year make to the Department of Transportation such reports of its operations during the quarter ending the last day of the preceding month as the Department of Transportation may require and such other reports from time to time as the Department of Transportation may deem necessary. The Department of Transportation, by regulation, may exempt from the quarterly reporting requirements of this section those motor carriers operating solely within this State and require in such instance an annual affirmation, if in its discretion the enforcement of this chapter would not be adversely affected by such a regulation. The Department of Transportation is further authorized by regulation to exempt from the quarterly reporting requirements of this section and to require in such instances an annual affirmation of motor carriers licensed in this State who perform substantially all of their travel in this State; provided the Department of Transportation is assured that a sufficient amount of fuel is purchased in this State which is commensurate with the motor carrier's operations on highways within this State.

The Department of Transportation may, by regulation, exempt certain other motor carriers from the quarterly reporting requirements of this section. The Secretary of the Department of Transportation shall promulgate regulations which will set forth and determine the minimum amount of annual net fuel use taxes due the State which, if not exceeded by the estimate of any motor carrier, will exempt that motor carrier from quarterly reporting requirements of this section. The motor carrier who desires to be exempt from the quarterly reporting requirements must, on the motor carrier's first application for registration in a given registration year, attest that the motor carrier's estimated net fuel use tax in said year will be less than the threshold amount established by the Secretary of Transportation's regulation. The Secretary of Transportation is further authorized to allow by regulation in such instances, the filing of an annual report due with remittance on or before January 31 following completion of said registration year.

30 Del. C. 1953, § 5208; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 59 Del. Laws, c. 216, § 4; 65 Del. Laws, c. 328, §§ 1, 2; 68 Del. Laws, c. 156, § 51(a); 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5209. Average consumption

In the absence of adequate records or other evidence satisfactory to the Department of Transportation showing the number of miles operated by a motor carrier's motor vehicles per gallon of motor fuel, any such motor vehicle shall be deemed to have consumed 1 gallon of motor fuel for each 5 miles operated.

30 Del. C. 1953, § 5209; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 59 Del. Laws, c. 216, § 4; 68 Del. Laws, c. 290, § 184.;



§ 5210. Records

Every motor carrier shall keep such records, in such form as the Department of Transportation reasonably may prescribe, as will enable the carrier to report and enable the Department of Transportation to determine the total number of over-the-road miles traveled by its entire fleet of motor vehicles, the total number of over-the-road miles traveled in Delaware by the entire fleet, the total number of gallons of motor fuel used by the entire fleet and the total number of gallons of motor fuel purchased in Delaware for the entire fleet. All such records shall be safely preserved for a period of 3 years in such manner as to insure their security and availability for inspection by the Department of Transportation or any authorized employee engaged in the administration of this chapter. Upon application in writing stating the reasons therefor, the Department of Transportation may, at its discretion, consent to the destruction of any such records at any time within the period if such records pertain to a period which has been audited by the Department of Transportation.

30 Del. C. 1953, § 5210; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 59 Del. Laws, c. 216, § 4; 66 Del. Laws, c. 244, § 1; 68 Del. Laws, c. 290, § 184.;



§ 5211. Vehicle marker; fee; penalty assessments payable by mail; victims' compensation tax

(a) The Department of Transportation shall provide an identification marker and registration card to every motor vehicle operated within this State by the motor carrier. The identification marker must be affixed to the vehicle in an easily visible position and the registration card carried in the cab of the vehicle. The identification marker and registration card shall remain the property of this State and may be recalled for any violation of this chapter or of the regulations promulgated under this chapter. The Department of Transportation shall provide by regulation for the registration of every such vehicle for a fee of $5.00 each. Registration cards and identification markers shall be issued on a 12-month basis effective January 1 of each year and shall be valid through the next succeeding December 31 except that any identification marker and registration card issued during a registration year for the subsequent registration year shall constitute valid registration immediately upon proper display of the marker and possession of the registration card in the subject vehicle. The enforcement of this subsection shall not become effective until January 15 of each year; provided the motor carrier has the previous year's identification card in the cab of the vehicle before entry into this State. It shall be illegal to operate or to cause to be operated in this State any motor vehicle defined in § 5202 of this title unless the vehicle bears the identification marker required by this section; provided, however, that the Department of Transportation, by regulation, may exempt from the requirement of displaying the identification marker such vehicles as urban and public transit vehicles or others if in its discretion they are clearly identifiable and the effective enforcement of this chapter will not suffer thereby. In addition and for a period not exceeding 72 hours as to any 1 motor carrier the Department of Transportation, by letter or telegram, may authorize the operation of a vehicle or vehicles without the identification marker required when the enforcement of this section for that period would cause undue delay and hardship in the operation of the vehicle or vehicles. The fee for this authorization shall be $15 for each motor vehicle and conditions for the issuance of such authorization shall be set by regulations promulgated by the Department of Transportation.

(b)(1) Whoever violates this section shall, for the first offense, be fined not less than $115 nor more than $345, and for each subsequent offense, not less than $345 nor more than $575.

(2) Justice of the Peace Courts shall have exclusive jurisdiction over this section.

(c) Any duly authorized police officer of this State or of any political subdivision of this State, who charges any person with any of the specified offenses as set out in this section, may, in addition to issuing a summons for said offenses, provide the offending operator with a form which, when properly executed by the officer and the offender, will allow the offender to dispose of the charge without the necessity of personally appearing in the Court to which the summons is returnable. Such penalty assessments must be paid within 10 days from the date of arrest and shall be paid only by check or money order. This subsection shall be applicable to Delaware residents and to residents of those jurisdictions which reciprocate with Delaware.

(d) In addition to, and at the same time as, any fine is assessed under this chapter, there shall also be levied an additional victims' compensation tax surcharge in the amount of 18% of the fine imposed. This surcharge shall be payable in the same manner as set forth in subsection (c) of this section.

30 Del. C. 1953, § 5211; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 43; 58 Del. Laws, c. 467, § 2; 59 Del. Laws, c. 216, § 4; 59 Del. Laws, c. 508, § 1; 60 Del. Laws, c. 216, § 1; 60 Del. Laws, c. 610, § 1; 63 Del. Laws, c. 387, §§ 28, 29(a), (b), 30(a)-(c); 64 Del. Laws, c. 395, § 1; 65 Del. Laws, c. 36, § 1; 65 Del. Laws, c. 427, § 4; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 9, §§ 12, 14, 71; 68 Del. Laws, c. 165, § 51(b)-(d); 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 473, §§ 76, 77.;



§ 5212. Imposition of tax

The taxes imposed on motor carriers by this chapter are in addition to any taxes of whatever character imposed on such carriers by any other provision of law.

30 Del. C. 1953, § 5212; 57 Del. Laws, c. 496, § 1.;



§ 5213. Enforcement

The Delaware State Police is authorized and directed to assist in the enforcement of this chapter, and the police officers of any political subdivision of this State are hereby authorized to assist in the enforcement of this chapter.

30 Del. C. 1953, § 5213; 57 Del. Laws, c. 496, § 1; 64 Del. Laws, c. 395, § 2.;



§ 5214. Filing of bond; refund provisions

The Department of Transportation may require a motor carrier to provide a surety company bond, which at no time shall exceed the amount of $20,000, payable to this State and conditioned that the carrier will pay all taxes due and to become due under this chapter from the date of the bond to the date when either the carrier or the bonding company notifies the Department of Transportation that the bond has been cancelled. The surety shall be a corporation authorized to write surety bonds in Delaware. So long as the bond remains in force the Department of Transportation may order refunds to the motor carrier in the amounts appearing to be due on applications duly filed by the motor carrier under § 5204 of this title without first auditing the records of the carrier including the penalties and interest provided in § 5218 of this title, even though the assessment is made after cancellation of the bond, but only for taxes due and payable while the bond was in force and penalties and interest on these taxes.

30 Del. C. 1953, § 5214; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 59 Del. Laws, c. 216, § 4; 64 Del. Laws, c. 365, § 3; 68 Del. Laws, c. 290, § 184.;



§ 5215. False statements; penalties

Any person who wilfully and knowingly makes, publishes, delivers or utters a false statement orally, or in writing, or in the form of a receipt for the sale of motor fuel, for the purpose of obtaining or attempting to obtain, or to assist any other person to obtain or attempt to obtain a credit or refund or reduction of liability for taxes under this chapter, upon conviction, shall be sentenced to pay a fine not exceeding $575, undergo imprisonment for a term not exceeding 1 year, or both.

30 Del. C. 1953, § 5215; 57 Del. Laws, c. 496, § 1; 68 Del. Laws, c. 9, § 13.;



§ 5216. Departure or removal of property from State or discontinuing business; arbitrary assessment

If the Department of Transportation ascertains that a person decides quickly to depart from this State, or to remove therefrom the person's property, or any property used by the person in operations subject to this chapter, or to discontinue business, or to do any other act tending to prejudice or render wholly or partially ineffectual proceedings to assess or collect such tax, whereby it becomes important that such proceedings be brought without delay, the Department of Transportation may immediately make an arbitrary assessment of the amount of tax due, whether or not any report is then due by law and may proceed under such arbitrary assessment to collect the tax, or compel security for the same, and thereafter shall cause notice of such finding to be given to such motor carrier, together with a demand for an immediate report and immediate payment of such tax.

30 Del. C. 1953, § 5216; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 59 Del. Laws, c. 216, § 4; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5217. Failure to report or pay tax; penalty; interest

When any motor carrier fails to file a report within the time prescribed by this chapter for the filing thereof, the motor carrier shall pay as a penalty for each day thereafter, Saturdays, Sundays and other legal holidays excluded, until the report is filed, the sum of $5.75, up to a maximum penalty of $28.75 for each such report. For each report filed more than 5 business days late, the penalty shall be $28.75 or 12 percent of the tax due, whichever is greater, for each such report. In addition to the penalty imposed by this section, any unpaid tax shall bear interest at the rate of 1% per month, or fraction thereof, until the same is paid. The penalties and interest charges imposed by this section shall be paid to the Department of Transportation in addition to the tax due. The Department of Transportation, if satisfied that the failure to file the report or pay the tax was excusable, may remit or waive the payment of the whole or part of the penalty or interest charge assessed.

30 Del. C. 1953, § 5217; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 59 Del Laws, c. 216, § 4; 64 Del. Laws, c. 368, § 7; 65 Del. Laws, c. 427, § 5; 67 Del. Laws, c. 260, § 1; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5218. Time for payment of taxes, penalties and interest; additional penalty

All taxes, penalties and interest assessed pursuant to this chapter, unless earlier payment is provided in this chapter, shall be paid within 30 days after notice and demand shall have been mailed to the carrier by the Department of Transportation. If such taxes, penalties, and interest so assessed pursuant to §§ 5216, 5217 and 5218 of this title, shall not be paid within 30 days, there may be added to the amount of assessment in addition to interest as already provided and any other penalties provided by law, a sum equivalent to 5% of the tax.

30 Del. C. 1953, § 5218; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 2; 65 Del. Laws, c. 427, § 6; 68 Del. Laws, c. 290, § 184.;



§ 5219. Manner of payment and recovery of penalties and interest; debt of motor carrier; lien; preference

(a) All penalties and interest when imposed under this chapter shall be payable to and recoverable by the Secretary of Transportation in the same manner as if they were part of the tax imposed.

(b) The taxes, fees, interest and penalties imposed under this chapter from the time the same shall be due shall be a debt of a motor carrier which does not maintain premises for the transaction of business within Delaware, recoverable in the Superior Court of this State in an action in the name of the State. Such debt, whether sued upon or not, shall be a lien on all the property of the debtor, except as against an innocent purchaser for value without notice thereof, and shall have priority both in lien and distribution of the assets of the motor carrier, whether in bankruptcy, insolvency or otherwise. The proceeds of any judgment or order obtained under this section shall be paid to the Secretary of Transportation. The service of all papers in the action shall be upon the Secretary of Transportation of the State, with a copy mailed by certified mail, to the last known address of the defendant.

(c) Any tax determined to be due from any person who maintains premises for the conduct of business in Delaware and remaining unpaid after demand for the same, and all penalties and interest thereon, shall be a lien in favor of the State upon the property, both real and personal, of such person but only after the lien has been entered and docketed of record by the Prothonotary of the county where such property is situated. The Secretary of Transportation may at any time transmit to the Prothonotaries of the respective counties certified copies of all liens for such taxes, penalties and interest and it shall be the duty of each Prothonotary receiving the lien to enter and docket the same of record in the Prothonotary's office, which lien shall be indexed as judgments are now indexed. A writ of execution may directly issue upon such lien, without the issuance and prosecution to judgment of a writ of scire facias; provided, that no less than 10 days before issuance of any execution on the lien, notice of the filing and the effect of the lien shall be sent by registered mail to the taxpayer at the last known post-office address. No Prothonotary shall require as a condition precedent to the entry of such liens, the payment of any costs incident thereto.

(d) The lien imposed hereunder, shall have priority from the date of its recording as aforesaid, and shall be fully paid and satisfied out of the proceeds of any judicial sale of property subject thereto, before any other obligation, judgment, claim, lien or estate to which said property may subsequently become subject, except costs of the sale and of the writ upon which the sale was made, and real estate taxes and municipal claims against such property, but shall be subordinate to mortgages and other liens existing and duly recorded or entered of record prior to the recording of the tax lien. In the case of a judicial sale of property subject to a lien imposed hereunder upon a lien or claim over which the lien imposed hereunder has priority, as aforesaid, such sale shall discharge the lien imposed hereunder to the extent only that the proceeds are applied to its payment, and such lien shall continue in full force and effect as to the balance remaining unpaid.

(e) The lien imposed hereunder shall continue for 5 years from the date of its entry of record, and may be renewed and continued in the manner now or hereafter provided for the renewal of judgments.

30 Del. C. 1953, § 5219; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 3; 59 Del. Laws, c. 216, § 5; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5220. Failure to pay tax; determination; redetermination; review

(a) If any person shall fail to pay any tax imposed by this chapter for which the person is liable, the Secretary of Transportation is authorized and empowered to make a determination of additional tax and interest due by such person based upon any information within the Secretary's possession or that shall come into the Secretary's possession. All of such determinations shall be made so that notice thereof shall reach the parties against whom made within 3 years after the due date of the tax.

(b) Promptly after the date of such determination, the Secretary of Transportation shall send, by certified mail, a copy thereof to the person against whom it was made. Within 60 days after the date upon which the copy of any such determination was mailed, such person may file with the Secretary of Transportation a petition for redetermination of such taxes. Every petition for redetermination shall state specifically the reasons which the petitioner believes entitle the petitioner to such redetermination and it shall be supported by affidavit that it is not made for the purpose of delay and that the facts set forth are true and correct. It shall be the duty of the Secretary of Transportation within 90 days after the date of any determination to dispose of any petition for redetermination. Notice of the action taken upon any petition for redetermination shall be given to the petitioner promptly after the date of redetermination by the Secretary of Transportation.

(c) Any person shall have the right to review by the Secretary of Transportation and appeal to the Superior Court of this State.

30 Del. C. 1953, § 5220; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 3; 59 Del. Laws, c. 216, § 5; 65 Del. Laws, c. 427, § 7; 68 Del. Laws, c. 290, § 184; 70 Del. Laws, c. 186, § 1.;



§ 5221. Penalties

Any person wilfully violating this chapter and not covered by any other penalty provision contained in this chapter, upon conviction, shall be sentenced to pay a fine not exceeding $500, or undergo imprisonment for a term not exceeding 1 year, or both. If the person convicted is a corporation, any imprisonment imposed shall be served by the responsible corporate officer.

30 Del. C. 1953, § 5221; 57 Del. Laws, c. 496, § 1.;



§ 5222. Availability of records of other agencies; exchange of information with other jurisdictions

(a) The records of any other state agency, board or commission, to the extent that the same may be pertinent to the administration and enforcement of this chapter and the determination of liability under this chapter, shall be available to the Secretary of Transportation.

(b) The Department of Transportation shall, upon request from the officials to whom are entrusted the enforcement of the motor carrier fuel use tax laws of any other state, the District of Columbia, the United States, its territories and possessions or the provinces of the Dominion of Canada, forward to any such officials any information which it may have relative to registration, tax reporting, audit findings and any other information concerning motor carrier operations in this State; provided, that such other governmental jurisdictions furnish like information to this State.

30 Del. C. 1953, § 5222; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 3; 59 Del. Laws, c. 216, § 5; 66 Del. Laws, c. 111, §§ 1, 2; 68 Del. Laws, c. 290, § 184.;



§ 5223. Regulations; promulgation by Secretary of Transportation

The Secretary of Transportation shall, from time to time, promulgate such regulations as may be necessary for the effective enforcement of this chapter.

30 Del. C. 1953, § 5223; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 467, § 3; 59 Del. Laws, c. 216, § 5; 68 Del. Laws, c. 290, § 184.;



§ 5224. Exempt vehicles; carriers

(a) Nothing in this chapter shall apply to any vehicle operated by or on behalf of any department, board, bureau or commission of this State, or any political subdivision thereof, or any quasi-governmental authority of which this State is a participating member, or any agency of the federal government or the District of Columbia or of any state or any political subdivision thereof which grants similar exemption to publicly owned vehicles registered in this State. Nor shall this chapter apply to any school bus operated by, for or on behalf of this State, any political subdivision thereof or any private or privately operated school.

(b) This chapter shall not apply to any motor vehicle for which the registration and inspection has been exempted pursuant to § 2113(2) of Title 21.

(c) This chapter shall not apply to any vehicle operated by, for or on behalf of any volunteer fire company or any ambulance owned and/or operated by a civic or veterans' organization on a volunteer basis.

(d) This chapter shall not apply to any motor vehicle being road tested for sale or any motor vehicle being delivered to or from a motor vehicle dealer; provided, that said vehicle displays a valid dealer's license plate.

(e) This chapter shall not apply to any farm truck with a gross registered vehicle weight of less than 40,001 pounds providing that said vehicle displays a valid FT license tag or its equivalent.

30 Del. C. 1953, § 5224; 57 Del. Laws, c. 496, § 1; 60 Del. Laws, c. 488, § 2; 61 Del. Laws, c. 59, § 1; 61 Del. Laws, c. 344, §§ 1, 2; 64 Del. Laws, c. 394, § 1; 65 Del. Laws, c. 205, § 1; 65 Del. Laws, c. 427, § 8; 67 Del. Laws, c. 405, § 2; 70 Del. Laws, c. 435, § 1.;



§ 5225. Exemption; reciprocal agreements

This chapter shall not apply to motor vehicles bearing the registration plates of any other state which does not impose a tax, license or fee upon motor vehicles bearing valid registration plates of this State. The Secretary of Transportation is authorized to make reciprocal agreements with the proper officials of any other state imposing any such tax, license or fee providing for the reduction or relief from the tax imposed by this chapter, upon motor vehicles bearing valid registration plates of such other state, in exchange for the reduction or relief from the tax, license or fee imposed by such other state upon motor vehicles bearing valid registration plates of this State.

30 Del. C. 1953, § 5225; 57 Del. Laws, c. 496, § 1; 58 Del. Laws, c. 334; 58 Del. Laws, c. 467, § 3; 59 Del. Laws, c. 216, § 5; 68 Del. Laws, c. 290, § 184.;



§ 5226. Failure to comply with other statutes

Any motor carrier who fails to comply with the requirements of Chapter 51 of this title, also administered by the Department, shall be subject to withholding, suspension or revocation of motor carrier operating privileges as provided under § 5211(a) of this title until such time as the Secretary determines that such motor carrier is in compliance with Chapter 51 of this title.

64 Del. Laws, c. 396, § 1.;



§ 5227. Collection of bad checks; service charge; interest

If a check received in payment of moneys due the Department under this chapter shall be returned to the Department by the maker's bank because of insufficient funds, closed account, stopped payment or any other reason, there shall be imposed upon the maker a service charge of $10 and interest at the rate of 1% per month, or fraction thereof, shall accrue on the tax, if any, from the date such tax was due to be paid. A statement shall be sent to the maker demanding payment within 15 days of the original amount of the check plus the added service charge, interest, if any, and the cost of the postage incurred in mailing the statement. Failure of the maker to respond to the demand within 15 days shall constitute cause for the Department to suspend the maker's operating privileges in this State and 30 days thereafter, to revoke the maker's operating privileges in this State.

65 Del. Laws, c. 302, § 1; 67 Del. Laws, c. 260, § 1.;



§ 5228. Moneys erroneously collected

In the event that any fees, taxes, penalties or interest imposed by this chapter shall have been erroneously collected from the motor carrier, the Department of Transportation may, upon request of the motor carrier, permit such motor carrier to take credit against a subsequent tax report in the amount of the erroneous overpayment, or, the Department may certify to the State Treasurer the amount of fees, taxes, penalties and/or interest erroneously collected by the Department. The State Treasurer shall thereupon draw a warrant for such certified amount made payable to the motor carrier.

No refund of any taxes, fees, penalties or interest imposed under this chapter may be obtained except by filing a written claim with the Department before the expiration of 1 year from the earlier of:

(1) The date of the payment; or

(2) The date the payment was required to be made.

The claim must be in such form as may be prescribed by the Department, and shall specifically set forth the circumstances entitling the claimant to the refund.

65 Del. Laws, c. 427, § 9; 68 Del. Laws, c. 156, § 55(d); 68 Del. Laws, c. 290, § 184.;



§ 5229. Cooperative agreements between states

(a) The Secretary of the Department of Transportation may enter into cooperative agreements with other states, for exchange of information and auditing of users of motor fuels used in fleets of motor vehicles operated or intended to operate interstate. An agreement, arrangement, declaration or amendment thereto is not effective until executed and filed with the Department of Transportation.

(b) An agreement may provide for determining the base state for users, users records requirements, audit procedures, exchange of information, persons eligible for tax licensing, defining qualified motor vehicles, determining if bonding is required, specifying reporting requirements and periods including defining uniform penalty and interest rates for late reporting, determining methods for collecting and forwarding of motor carrier fuel use taxes and penalties to another jurisdiction and other provisions as will facilitate the administration of the agreement.

(c) The Department of Transportation may, as required by the terms of an agreement, forward to officers of another state any information in the Department's possession relative to the manufacture, receipts, sale, use, transportation or shipment of motor fuels by any person. The Department of Transportation may disclose to officers of another state, the location of officers, motor vehicles and other real and personal property of users of motor fuels.

(d) An agreement may provide for each state to audit the records of persons based in the State, to determine if the motor carrier fuel use taxes due each state are properly reported and paid. Each state shall forward the findings of the audits performed on persons based in the State, to each state in which the person has taxable use of motor fuels. For persons not based in this State and who have taxable use of motor fuel in this State, the Department of Transportation may serve the auditing findings received from another state, in the form of an assessment, on the person as though an audit was conducted by the Department of Transportation.

(e) Any agreement entered into pursuant to this section shall not preclude the Department from auditing the records of any person covered by the provisions of this chapter.

(f) The legal remedies for any person served with an order or assessment under this section shall be as prescribed in this chapter.

(g) If the Department enter into any agreement under the authority of this section, and the provisions set forth in the agreement are in conflict with any other rules or regulations by the Department, the agreement's provisions shall prevail notwithstanding.

68 Del. Laws, c. 156, § 53; 68 Del. Laws, c. 290, §§ 184, 186, 187.;






CHAPTER 53. TOBACCO PRODUCT TAX

Subchapter I Definitions

§ 5301. Definitions

As used in this chapter:

(1) "Affixing agent" means any tobacco products dealer or any other person within or without this State appointed by the Department of Finance as an agent to affix the stamps to be used in paying the excise tax imposed by this chapter. The first vendor who has possession of unstamped tobacco products in this State for sale in this State shall be deemed an affixing agent.

(2) "Cigarette" means any roll for smoking made wholly or in part of tobacco, irrespective of size or shape, and irrespective of the tobacco being flavored, adulterated or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material except tobacco.

(3) "Consumer" means any person who has possession of tobacco products for any purpose other than transportation or sale.

(4) "Department of Finance" or "Department" means the Department of Finance.

(5) "Distributor" means:

a. Any person engaged in the business of selling tobacco products in this State who brings or causes to be brought into this State from without the State any tobacco products for sale;

b. Any person who makes, manufactures or fabricates tobacco products in this State for sale in this State;

c. Any person engaged in the business of selling tobacco products without this State who ships or transports tobacco products to retail dealers in this State to be sold by those retail dealers.

(6) "Moist snuff" means any finely cut, ground or powdered tobacco that is not intended to be smoked but shall not include any finely cut, ground or powdered tobacco that is intended to be placed in the nasal cavity.

(7) "Package" or "pack" means, as to cigars, the smallest individual container which contains more than 1 cigar in or from which retail sales are normally made or intended to be made, and means, as to other tobacco products, the smallest individual container in or from which retail sales of such products are normally made or intended to be made.

(8) "Place of business" means any place where tobacco products are sold, or where tobacco products are bought or kept for the purpose of sale or consumption, including, so far as applicable, any vessel, airplane, train or vending machine dispensing tobacco products.

(9) "Retail dealer" means any person who purchases or receives stamped tobacco products from any source whatsoever for the purpose of sale to the ultimate consumer.

(10) "Sale" means in addition to its usual meaning, any sale, transfer, exchange, theft, barter, gift or offer for sale and distribution, in any manner or by any means whatsoever.

(11) "Secretary of Finance" or "Secretary" means the Secretary of Finance or the Secretary's duly authorized designee; provided, that any such delegation of authority is consistent with Chapter 83 of Title 29.

(12) "Smokeless tobacco products" mean all products, other than moist snuff, made primarily of tobacco for individual consumption, not intended to be smoked.

(13) "Tobacco products" means all products, including but not limited to, cigarettes, cigars and pipe tobacco, made primarily from tobacco for individual consumption.

(14) "Tobacco product tax stamps" means any adhesive stamps, tax meter impression or other stamps, labels or prints authorized by the Department of Finance to evidence the payment of the tax imposed by this chapter.

(15) "Tobacco product vending machine" means any mechanical device from which tobacco products are dispensed for a consideration.

(16) "Unstamped tobacco products" means any pack or package of tobacco products to which the proper amount of genuine Delaware tobacco product tax stamps has not been affixed.

(17) "Use" means the exercise of any right or power over tobacco products including the retention for any length of time for any purpose other than sale or transportation as allowed under the provisions of this chapter.

(18) "Vending machine operator" means any person who places 1 or more vending machines, owned, leased or operated by the person, at locations where tobacco products are sold therefrom. The owner or lessee of the premises upon which a vending machine is placed shall not be considered the operator of the machine, if the owner or lessee does not own or lease the machine and if the sole remuneration therefrom is a flat rental fee or a commission, based upon the number or value of tobacco products sold from the machine, or a combination of both.

(19) "Wholesale dealer" means any person who regularly sells tobacco products within this State to others who buy for the purpose of resale.

30 Del. C. 1953, § 5301; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 20; 57 Del. Laws, c. 741, §§ 16A-16C; 65 Del. Laws, c. 350, § 1; 65 Del. Laws, c. 441, § 2; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 74, §§ 1, 2.;






Subchapter II Levy and Collection of Tax; License, Stamps

§ 5305. Levy of tax, limitation; exemption

(a) An excise tax is imposed and assessed upon the sale or use of cigarettes within this State at the rate of 80.0 mills per cigarette. This tax shall apply only once to the same pack of cigarettes. In the event the tax computed according to this subsection results in a tax per pack or other unit of sale to which this tax applies involving a fraction of a cent, the tax applicable to that pack or other unit shall be computed by rounding the tax to the next higher whole cent.

(b) A tax is imposed and assessed upon the sale or use of all tobacco products other than moist snuff and cigarettes, and including, but not limited to, smokeless tobacco products and cigars within this State at the rate of 15% of the wholesale price on such products.

(c) A tax is imposed and assessed upon the sale or use of moist snuff within this State at the rate of 54 cents per ounce and a proportionate tax at the like rate on any fractional parts of an ounce. Such tax shall be computed based on the net weight as listed by the manufacturer.

(d) No tax imposed by this chapter shall be levied upon the possession or sale of tobacco products which this State is prohibited from taxing under the Constitution or statutes of the United States.

(e) If the seller and purchaser have registered with the Department and obtained exemption certificates, the following sales are exempt:

(1) Sales to veterans' organizations approved by the Department, if the tobacco products are being purchased by the organization for gratuitous issue to veteran patients in federal, state or state-aided hospitals;

(2) Sales to patients in Veterans' Administration Hospitals by retail dealers located in such hospitals.

(f) For purposes of this chapter:

(1) The term "cigar" means any roll for smoking which is not a cigarette and which is made wholly or in part of tobacco or any substitute therefor when the cover of the roll is made chiefly of tobacco.

(2) The term "wholesale price" shall mean the price for which a manufacturer sells a tobacco product to a distributor exclusive of any discount, rebate or other reduction; and

30 Del. C. 1953, § 5305; 54 Del. Laws, c. 296, § 1; 55 Del. Laws, c. 111, § 1; 57 Del. Laws, c. 136, § 21; 58 Del. Laws, c. 291, § 1; 64 Del. Laws, c. 231, § 1; 65 Del. Laws, c. 441, § 1; 66 Del. Laws, c. 3, §§ 1, 2; 67 Del. Laws, c. 280, §§ 1, 5, 6; 74 Del. Laws, c. 54, §§ 1, 2; 76 Del. Laws, c. 74, §§ 3, 4; 76 Del. Laws, c. 75, § 1; 77 Del. Laws, c. 73, § 1.;



§ 5306. Liability for payment of tax

The tax shall be paid and the stamp shall be affixed by the first person who has possession of tobacco products in this State.

30 Del. C. 1953, § 5306; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23.;



§ 5307. License for sales of tobacco products

No person shall engage in or conduct the business of manufacturing, purchasing, selling, consigning or distributing tobacco products in this State or acting as an affixing agent without having first obtained the appropriate license or licenses for that purpose as prescribed by this chapter.

30 Del. C. 1953, § 5307; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23.;



§ 5308. License charges

(a) Wholesale license. — For each wholesale license issued there shall be paid the Department of Finance a fee of $200. If a wholesaler sells or intends to sell tobacco products at 2 or more places of business, whether established or temporary, a separate license shall be required for each place of business.

(b) Retail license. — For each retail license there shall be paid to the Department of Finance a fee of $5.00. If a retail dealer sells or intends to sell tobacco products at 2 or more places of business, whether established or temporary, or whether in the same building or not, a separate license shall be required for each place of business.

(c) Vending machine license. — Every vending machine from which tobacco products are offered for sale shall have affixed thereto an identification stamp issued by the State Tax Department for which a fee of $3.00 shall be charged. Where 2 or more vending machines are fastened together, each set of mechanisms shall require a separate vending machine license.

(d) Affixing agent license. — For each affixing agent's license issued there shall be paid to the Department of Finance a fee of $200, but only 1 license fee of $200 shall be required of any person who is both a wholesale dealer and an affixing agent.

30 Del. C. 1953, § 5308; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, §§ 22, 23; 57 Del. Laws, c. 188, § 43; 57 Del. Laws, c. 741, § 16C; 60 Del. Laws, c. 506, § 1.;



§ 5309. Application for license

(a) Every person, desiring to engage in the sale of tobacco products at wholesale, retail or by tobacco product vending machines within this State, except those persons who are exempt under § 5305(d) of this title, and every person desiring to become an affixing agent shall file an application for a license with the Department of Finance. Every application for a tobacco product license shall be made upon a form prescribed, prepared and furnished by the Department and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place of business, whether within or without the State, whether or not the applicant is the holder of a mercantile or business license in effect when the application is made and, if so, the number of such license and the county for which such license was issued and such other information as the Department may require. If the applicant has or intends to have more than 1 place of business within the State, the application shall state the location of each place of business. If the applicant is an association, the application shall set forth the names and addresses of the persons constituting the association; and if a corporation, the names and addresses of the principal officers thereof and any other information prescribed by the Department for purposes of identification. The application shall be signed and verified by oath or affirmation by the owner, if a natural person, and, in the case of an association, by a member or partner thereof and, in the case of a corporation, by an executive officer thereof, or some person specifically authorized to sign the application, to which shall be attached the written evidence of such person's authority.

(b) A single application may be filed for more than 1 license. The operator of vending machines shall list all locations at which the operator has machines at the time of the application. The operator may also request extra licenses for new machines to be placed in new locations up to 10 percent of the listed locations on file with the Department without submitting actual locations. As the new machines are placed on location for sale of tobacco products, the operator shall immediately notify the Department and the operator shall become eligible to apply for licenses for an additional 10 percent of the operator's new totals. Failure to notify the Department when and where new machines are placed in operation shall give cause for suspension and seizure of all licenses and tobacco product vending machines.

30 Del. C. 1953, § 5309; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 57 Del. Laws, c. 741, § 16C; 70 Del. Laws, c. 186, § 1.;



§ 5310. Issuance of licenses; display

Upon approval of the application and payment of the fees, the Department shall issue the proper licenses for each place of business set forth in the application. Every license shall be conspicuously displayed at the place for which issued.

30 Del. C. 1953, § 5310; 54 Del. Laws, c. 296, § 1.;



§ 5311. Expiration of licenses

Every license shall expire on December 31 next succeeding the date upon which it was issued, unless sooner suspended, surrendered, revoked or renewed.

30 Del. C. 1953, § 5311; 54 Del. Laws, c. 296, § 1; 60 Del. Laws, c. 506, § 2.;



§ 5312. Replacement of licenses

Whenever any license issued under this chapter is defaced, destroyed or lost, the Department of Finance may issue a duplicate to the holder of the defaced, destroyed or lost license by the payment of a fee of $1.

30 Del. C. 1953, § 5312; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 741, §§ 16C, 16D.;



§ 5313. Suspension or revocation of license

The Department of Finance, after a hearing before the Secretary of Finance, may suspend or revoke a license issued pursuant to this chapter whenever it finds that the holder thereof has failed to comply with any of the provisions of this chapter or any regulations of the Department adopted pursuant to § 5329 of this title. Whenever the Department intends to suspend a license for any violation under this chapter, it shall immediately notify the holder in writing, stating the violations charged and giving the licensee the right of a hearing before the Secretary of Finance within 5 days after receipt of such written notice. After such hearing, the Department shall either rescind the notice of the suspension, enforce the suspension or revoke the license. Upon the suspension or revocation of any license, the holder thereof shall forthwith surrender all licenses to the Department issued to the holder under this chapter and no refund of fees shall be paid.

30 Del. C. 1953, § 5313; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 741, §§ 16C, 16D; 70 Del. Laws, c. 186, § 1.;



§ 5314. Transfer of license

Any licensed dealer may transfer a license from 1 location to another or from 1 cigarette vending machine to another in accordance with the rules and regulations of the Department.

30 Del. C. 1953, § 5314; 54 Del. Laws, c. 296, § 1.;



§ 5315. Tobacco product tax stamps; affixing; amount; cancellation

(a) Within the time prescribed, every authorized affixing agent shall affix to each pack of tobacco products received by the agent and shall cancel Delaware tobacco product tax stamps to evidence payment of the tax imposed by this chapter, unless such stamps have been affixed to the packs of tobacco products and cancelled before such authorized affixing agent received them.

(b) Stamps in an amount not less than the tax thereon shall be affixed to each pack of tobacco products in such manner that they will be visible to the purchaser. The authorized affixing agent, affixing such stamps, shall cancel them immediately in such manner as may be prescribed by the Department.

30 Del. C. 1953, § 5315; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 70 Del. Laws, c. 186, § 1.;



§ 5316. Design and sale of stamps

(a) Delaware tobacco product tax stamps shall be adhesive stamps, tax meter impressions or other stamps, labels or prints of such designs and denominations as may be prescribed by the Department.

(b) The Department shall make provisions for the sale of Delaware tobacco product tax stamps in such places and at such times as it deems necessary. All stamps shall be paid for at the time of purchase; however, an authorized affixing agent may enter into an agreement with the Department of Finance providing for deferred payment for tobacco product stamps or for amounts added to tobacco product tax meters during a month to a date not later than 30 days from the date of purchase or addition to a cigarette meter; provided, that bond to assure payment is furnished in such amount as required by the Secretary of Finance; and provided, that all amounts due for the month of June shall be paid by June 30. No persons shall purchase tobacco product stamps from any person other than the Department of Finance or its authorized agents, except in accordance with the Finance Department's regulations relating to the stamping of floor stock.

30 Del. C. 1953, § 5316; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 57 Del. Laws, c. 741, § 16C; 58 Del. Laws, c. 291, § 2.;



§ 5317. Time for affixing stamps; reporting requirements; violation

(a) Within 72 hours after receipt thereof and prior to the sale of such unstamped tobacco products, unless such tobacco products are exempt by other provisions of this chapter, the authorized affixing agent shall affix the required amount of Delaware tobacco product tax stamps. Whenever any tobacco products are found in the place of business of the authorized affixing agent without the stamps affixed as herein provided, or not segregated or marked as having been received within the preceding 72 hours, or not segregated or marked as exempt from requirement of Delaware tobacco product tax stamp under other provisions of this chapter, a prima facie presumption shall arise that such tobacco products are possessed in violation of this chapter.

(b) Between noon local time and midnight on each July 31 and December 31, no affixing agent shall have in its possession cigarettes without the stamps affixed as herein provided or not segregated or marked as exempt from the requirement of Delaware tobacco product tax stamps and shall accurately report to the Director of Revenue the quantity of cigarettes bearing stamps and the balance remaining in any device used for affixation of stamps at that time. Failure to comply with this provision shall be prima facie cause for suspension or revocation of licenses under § 5313 of this title.

30 Del. C. 1953, § 5317; 57 Del. Laws, c. 136, § 23; 67 Del. Laws, c. 280, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5318. Appointment of stamp affixing agents; commission

(a) The Department may appoint any manufacturer of tobacco products or wholesaler within this State and may appoint any other person within or without this State as its agent to affix Delaware tobacco product tax stamps. Tax affixing agents located outside the State must apply the stamps to all taxable tobacco products before bringing them into this State.

(b) Whenever the Department shall sell, consign or deliver Delaware tobacco product tax stamps to any authorized stamp affixing agent, such agent shall be entitled to receive as compensation for such agent's services and expenses a commission at the rate of 3/10 of 1 cent for affixing the tax stamp to each package of 20 or more cigarettes. The commission is to be retained out of the moneys to be paid by such agent for such stamps purchased from the Department.

30 Del. C. 1953, § 5318; 54 Del. Laws, c. 296, § 1; 55 Del. Laws, c. 175; 57 Del. Laws, c. 136, § 23; 58 Del. Laws, c. 291, § 3; 65 Del. Laws, c. 118, § 4; 70 Del. Laws, c. 186, § 1.;



§ 5319. Alternate method of collection; other tobacco products

If in the judgment of the Department the collection of the excise tax imposed in § 5305 of this title upon tobacco products other than cigarettes will be more efficiently and economically collected by a system which does not employ tax stamps as authorized by this chapter, such alternative system may be utilized by the Department at its discretion. The alternative system may include self-assessment by any wholesale or retail tobacco products dealer on forms supplied by the Department. If instituted, the alternative collection system shall be set forth in the rules and regulations of the Department, which shall be distributed to all affected dealers at least 90 days in advance of the effective date of such rules and regulations.

30 Del. C. 1953, § 5319; 57 Del. Laws, c. 136, § 24.;






Subchapter III General Provisions

§ 5321. Duties imposed on licensed tobacco product dealers; lists

(a) A licensed tobacco product dealer shall not sell tobacco products or purchase tobacco products from any person required to be licensed who is not so licensed or is improperly licensed; except that a licensed wholesale dealer may sell tax paid tobacco products to a tobacco product manufacturer's representative; provided, that the manufacturer's representative presents valid proof that the representative is a bona fide sales representative of the tobacco product manufacturer.

(b) All holders of wholesale licenses shall maintain at every licensed location a list of the names and license numbers or holders of wholesale and retail licenses to whom tobacco products are sold and/or delivered.

(c) A licensed tobacco product dealer shall not sell smokeless tobacco products unless the package for such smokeless tobacco product bears a legible legend required by any federal law, rule or regulation relating to the possible hazard involved in use of the product.

30 Del. C. 1953, § 5321; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 65 Del. Laws, c. 350, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5322. Duties imposed on manufacturer's representatives

A tobacco product manufacturer's representative may sell only to a licensed tobacco product dealer, unless the representative obtains a dealer's license under this chapter and the rules and regulations promulgated thereunder. A manufacturer's representative who participates in promotional activities involving the sale of tobacco products to persons other than licensees shall be presumed to be acting as agent of the licensee who furnished the tobacco products.

30 Del. C. 1953, § 5322; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 70 Del. Laws, c. 186, § 1.;



§ 5323. Taxpayer's protest

Repealed by 68 Del. Laws, c. 187, § 16, effective Jan. 1, 1992.;



§ 5324. Sample packs

The Department shall promulgate regulations governing the receipt, distribution of, and the payment of tax on, sample packs of tobacco products used for free distribution. The regulations may provide that any licensed dealer may receive and make free distribution of sample packs of tobacco products without affixing Delaware tobacco product tax stamps thereto, so long as the proper tax thereon has been paid.

30 Del. C. 1953, § 5324; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, §§ 23, 25.;



§ 5325. Late filing penalty

Every stamp affixing agent shall file with the Department, on or before the twentieth day of each month, a report in such form as the Secretary of Finance shall prescribe, which report shall disclose the number of tobacco products on hand on the first and last days of the calendar month immediately preceding the month in which such report is required, together with such information concerning the amount of stamps purchased, used and on hand during the report period, together with any other information for the report period that the Secretary of Finance shall prescribe. Any tax affixing agent who shall fail to file any report on the day when it shall be due shall forfeit, as a penalty for each day thereafter until the report is filed, the sum of $15 to be collected in the manner provided in this chapter for the collection of penalties. The Secretary of Finance, if satisfied that the failure to comply with this section was excusable, may remit the whole or any part of said penalty.

30 Del. C. 1953, § 5325; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 57 Del. Laws, c. 741, § 16D; 66 Del. Laws, c. 130, § 2.;



§ 5326. Refunds

Whenever any packs of tobacco products upon which stamps have been placed have been sold and shipped into another state for sale or use therein, or have been sold to persons exempt under § 5305(d) of this title for resale to authorized purchasers, or have been returned to the manufacturer for credit because they became unfit for use and consumption or became unsalable by reason of fire, flood or other causes beyond the control of the person who sold the tobacco products and shipped them into another state for sale or for use therein or who sold the tobacco products to persons exempt under § 5305(d) of this title for resale to authorized purchasers or who owned the tobacco products at the time they were returned to manufacturer because they became unfit for use and consumption or unsalable by reason of fire, flood or other cause beyond the control of the person seeking the refund shall be entitled to a refund of the actual amount of tobacco product tax paid with respect to such tobacco products. If the Department is satisfied that a refund is proper, it shall certify the proposed amount of refund and thereafter shall issue to the person seeking the refund stamps and/or cash of sufficient value to cover the refund.

30 Del. C. 1953, § 5326; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23.;



§ 5327. Exempt sales

The Department may promulgate regulations to relieve authorized affixing agents from affixing stamps to packs of tobacco products to be sold and delivered to points outside the State for use outside the State, or to be sold to purchasers designated as exempt under § 5305(d) of this title for resale to authorized purchasers. All sales, however, shall be presumed to be taxable and the burden shall be upon the person claiming an exemption to prove such person's right thereto.

30 Del. C. 1953, § 5327; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 70 Del. Laws, c. 186, § 1.;



§ 5328. Invoices or delivery tickets and purchase orders required in certain cases

Every person who shall possess or transport 10 or more packs or packages (or an equivalent amount unpackaged) of unstamped tobacco products upon the public highways, roads or streets of this State for the purpose of delivery, sale or disposition shall be required to have in such person's possession invoices or delivery tickets and purchase orders for such tobacco products which shall show the true name and complete and exact address of the consignor or seller, the true name and complete and exact address of the person transporting the tobacco products, the quantity and brand of the tobacco products transported and the true name and complete and exact address of the person who has been licensed to assume the payment of the Delaware tax or the tax, if any, of the state or foreign country at the point of ultimate destination; provided, that any common carrier which has issued a bill of lading for shipment of tobacco products and is without notice to itself or to any of its agents or employees that the tobacco products are not stamped as required by this chapter shall be deemed to have complied with this chapter. The absence of such proper invoices or delivery tickets and purchase orders shall be prima facie evidence that such person is in violation of this chapter and subject to the penalties of this chapter.

30 Del. C. 1953, § 5328; 54 Del. Laws, c. 296, § 1; 55 Del. Laws, c. 277, § 1; 57 Del. Laws, c. 136, § 26; 70 Del. Laws, c. 186, § 1.;



§ 5329. Administration by Department; rules and regulations

The administration, enforcement and collection of all taxes, permits, licenses and fees under this chapter are vested in the Department of Finance and the Secretary of Finance of the State, and the powers conferred upon the Department and the Secretary of Finance under Chapter 3 of this title shall, so far as applicable, be exercisable with respect to the provisions of this chapter. The Department may prescribe, adopt, promulgate and enforce rules and regulations relating thereto, including:

(1) The method and means to be used in the cancellation of stamps;

(2) The denominations and sale of stamps;

(3) The time and manner of filing reports;

(4) Any other matter or thing pertaining to the administration and enforcement of this chapter.

30 Del. C. 1953, § 5329; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 741, §§ 16C, 16D.;



§ 5330. Bonds

The Secretary, at the Secretary's discretion, in order to protect the revenues to be obtained under this chapter, may require any person liable for the payment of the tobacco product tax to furnish a bond executed by a surety company authorized to do business in this State and approved by the State Insurance Commissioner as to solvency and responsibility, in such amounts as the Secretary may fix, to secure the payment of any tax and interest or penalties due or which may become due from such taxpayer. In the event that the Secretary determines that such person is to file such a bond, the Secretary shall give notice to such person to that effect, specifying the amount of the bond required. The bond shall be filed 5 days after the giving of such notice, unless within 5 days thereof a request in writing for a hearing before the Secretary of Finance shall be made, at which hearing the necessity, propriety and amount of the bond shall be reviewed and determined by the Secretary of Finance. Such determination by the Secretary shall be final and shall be complied with within 15 days after the notice thereof is sent by the Secretary to the person requesting the hearing.

30 Del. C. 1953, § 5330; 57 Del. Laws, c. 136, § 23; 57 Del. Laws, c. 741, § 16D; 70 Del. Laws, c. 186, § 1.;






Subchapter IV Penalties and Enforcement

§ 5341. Sale of unstamped tobacco products; refusal to permit inspection; counterfeited or reused stamps; penalty

(a) Whoever sells any pack of tobacco products which does not have affixed thereto the proper amount of Delaware tobacco product tax stamps; or

(b) Whoever being a dealer refuses to permit the Department to examine such dealer's books and records, stock of tobacco products or premises and equipment in order to verify the accuracy of the tax payments imposed by this chapter; or

(c) Whoever falsely or fraudulently makes, forges, alters or counterfeits any stamp prescribed by the Department under this chapter or causes or procures to be falsely or fraudulently made, forged, altered or counterfeited any stamp, or knowingly and wilfully utters, publishes, passes or tenders as true any such false, altered, forged or counterfeited stamp, or uses more than once any stamp provided for and required by this chapter for the purpose of evading the tax hereby imposed and assessed;

shall be fined not more than $1,000, or imprisoned for not more than 1 year, or both.

30 Del. C. 1953, § 5341; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 70 Del. Laws, c. 186, § 1.;



§ 5342. Possession of untaxed tobacco products

(a) Except as authorized by this chapter, no person, not being an affixing agent or not holding an unexpired exemption certificate, shall have in such person's possession within this State 10 or more packs or packages (or an equivalent amount unpackaged) of tobacco products upon which the Delaware tobacco product tax has not been paid, or to which Delaware tobacco product tax stamps are not affixed in the amount required.

(b) Whenever any tobacco products are found at the place of business of a dealer, whether a stamp affixing agent or not, and such tobacco products do not have the proper amount of stamps affixed and cancelled, or it is determined that the Delaware tobacco product tax has not been paid on such tobacco products, and the boxes, cartons or other containers have not been marked as having been received within 72 hours, such dealer shall be fined not less than $100 nor more than $1,000, or imprisoned not more than 90 days, or both.

(c) Notwithstanding the provisions of subsection (b) of this section, any violation of § 5317(b) of this title shall be punishable as a violation of subsection (b) of this section, except that the Superior Court in and for the county in which any element of the offense occurred shall have exclusive original jurisdiction over offenses under this subsection.

30 Del. C. 1953, § 5342; 54 Del. Laws, c. 296, § 1; 55 Del. Laws, c. 277, § 2; 57 Del. Laws, c. 136, § 27; 67 Del. Laws, c. 280, § 3; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 336, § 1.;



§ 5343. Penalties not specifically provided for

Whoever violates any provision of this chapter for which a specific penalty is not otherwise provided, and whoever violates any regulation promulgated pursuant to this chapter, shall be fined not less than $100 nor more than $1,000, or imprisoned not more than 90 days, or both.

30 Del. C. 1953, § 5343; 54 Del. Laws, c. 296, § 1; 55 Del. Laws, c. 277, § 2.;



§ 5344. Liability joint and several as between owner and operator

Whenever a duty or liability is imposed under this chapter on the owner or operator of tobacco product vending machines, the owner and operator shall be jointly and severally liable for the performance of such duty or satisfaction of such liability.

30 Del. C. 1953, § 5344; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23.;



§ 5345. Police powers; arrests

(a) Employees of the Department of Finance who are designated "tobacco product tax-enforcement officers" shall be peace officers and shall have the same police power and authority as constables throughout the State.

(b) Such officers may arrest on view, except in private homes, without warrant, any person actually engaged in the unlawful sale of unstamped tobacco products, or unlawfully having in such person's possession unstamped tobacco products, contrary to this chapter.

30 Del. C. 1953, § 5345; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 57 Del. Laws, c. 741, § 16C; 70 Del. Laws, c. 186, § 1.;



§ 5346. Prohibitions

(a) No tobacco product tax stamp may be affixed to or made upon any package of cigarettes if:

(1) The package differs in any respect with the requirements of the Federal Cigarette Labeling and Advertising Act for the placement of labels, warnings or any other information upon a package of cigarettes that is to be sold within the United States;

(2) The package is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S.," or similar wording indicating that the manufacturer did not intend that the product be sold in the United States;

(3) The package, or a package containing individually stamped packages, has been altered by adding or deleting the wording, labels or warnings described in paragraph (a)(1) or (2) of this section, including by the placement of a sticker on such package;

(4) Any person with respect to the cigarettes in such package is not in compliance with 15 U.S.C. § 1335a (relating to the submission of ingredient information to federal authorities);

(5) The package has been imported into the United States after January 1, 2000, in violation of 26 U.S.C. § 5754 or 19 U.S.C. §§ 1681 through 1681b; or

(6) The package in any way violates federal trademark or copyright laws or any law of this State.

(b) Any person who sells, acquires, holds, owns or possesses for sale or distribution in this State a cigarette package to which is affixed a tax stamp in violation of subsection (a) of this section shall be fined not more than $1,000 or imprisoned for not more than 1 year, or both. Each cigarette package sold or held for sale shall be a separate violation.

(c) Notwithstanding any other provision of law, the Secretary may revoke any license issued under this chapter to any person who sell or holds for sale a cigarette package to which is affixed a tobacco product tax stamp in violation of subsection (a) of this section.

(d) Notwithstanding any other provision of law, the Secretary shall seize and destroy packages that do not comply with subsection (a) of this section.

(e) Notwithstanding any other provision of law, a violation of subsection (a) of this section is a deceptive practice under the Uniform Deceptive Trade Practices Act (subchapter III of Chapter 25 of Title 6).

72 Del. Laws, c. 301, § 1; 73 Del. Laws, c. 112, §§ 1-7; 73 Del. Laws, c. 286, § 1.;






Subchapter V Forfeitures

§ 5351. Forfeiture of tobacco products; disposal

(a) In the event of a conviction under § 5342 of this title, the tobacco products which were the subject of the violation shall automatically be forfeited to the State.

(b) The Department shall destroy any tobacco products forfeited under this section. The Department may, prior to the destruction of any tobacco products, permit the true holder of the trademark rights in the tobacco product brand to inspect such forfeited tobacco products in order to assist the Department in any investigation regarding such tobacco products.

30 Del. C. 1953, § 5351; 54 Del. Laws, c. 296, § 1; 55 Del. Laws, c. 277, § 3; 57 Del. Laws, c. 136, § 23; 77 Del. Laws, c. 336, § 2.;



§ 5352. Forfeiture of vehicle used in illegally transporting tobacco products

Any vehicle used in the transporting of tobacco products in violation of this chapter shall be subject to the provisions of subchapter II of Chapter 23 of Title 11.

30 Del. C. 1953, § 5352; 54 Del. Laws, c. 296, § 1; 55 Del. Laws, c. 277, § 4; 57 Del. Laws, c. 136, § 23.;



§ 5353. Tobacco product vending machine forfeiture proceedings

(a) The proceedings for the forfeiture of any tobacco product vending machine in which are found untaxed tobacco products shall be in rem. The State shall be the plaintiff and the property the defendant. A petition shall be filed in the Superior Court of the county in which the machine was found, verified by the oath or affirmation of any tobacco product tax-enforcement officer or other person. The petition shall contain the following:

(1) A description of the machine seized;

(2) A statement of the time when and place where seized;

(3) The name and address of the owner, if known;

(4) The name and address of the person in possession, if known;

(5) A statement of the circumstances under which the machine was found and the number and a description of the unstamped tobacco products found therein; and

(6) A prayer for an order forfeiting the machine to the State, unless cause be shown to the contrary.

(b) A copy of the petition shall be served personally on the owner if the owner can be found within the State, or upon the person in possession at the time of the seizure. The copy shall have endorsed thereon a notice substantially similar to the following:

"To the claimant of the within tobacco product vending machine: You are required to file an answer to this petition setting forth your title in, and right to possession of, said machine within 20 days from the service hereof, and you are also notified that if you fail to file said answer, a decree of forfeiture will be entered against said machine."

This notice shall be signed by the Secretary of Finance or the Attorney General or a Deputy Attorney General.

(c) If the owner of the machine is unknown or outside the State, and there was no person in possession of the machine when seized, or the person in possession cannot be found within the State, a copy of the petition shall be sent by registered or certified mail, return receipt requested, to the person's last known address, if any, and notice of the petition shall also be given by an advertisement in 1 newspaper of general circulation published in the county where the machine was seized, once a week for 2 successive weeks. No other advertisement of any sort shall be necessary, any other law to the contrary notwithstanding. The notice shall contain a statement of the seizure of the machine with a description thereof, the place and date of seizure and shall direct any claimants thereof to file a claim therefor, on or before a date given in the notice, which shall not be less than 10 days from the date of the last publication.

(d) Thirty days after the filing of any claim for the machine setting forth a right of possession thereof, the case shall be deemed at issue and a time shall be fixed for the hearing thereof.

(e) At the time of the hearing, if the State shall produce evidence that the machine in question was found to contain unstamped tobacco products, the burden shall be upon the claimant to show:

(1) That the claimant is the owner of the machine and

(2) That all tobacco products found in the machine at the time of seizure did contain the proper amounts of Delaware tobacco product tax stamps.

(f) In the event the claimant shall prove by competent evidence, to the satisfaction of the Court, that the machine did not contain unstamped tobacco products, the Court shall order the machine returned to the claimant, otherwise the Court shall order it forfeited to the State.

30 Del. C. 1953, § 5353; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23; 57 Del. Laws, c. 741, § 16D; 70 Del. Laws, c. 186, § 1.;



§ 5354. Seizure of untaxed tobacco products and machines

Whenever any law-enforcement officer, the Department or its agents have reasonable grounds to believe that any untaxed tobacco products are unlawfully in the State or that a vending machine is being used to hold untaxed tobacco products, they may seize such tobacco products or machines and hold them in custody pending a decision of the Court. No tobacco products or machines being held in custody shall be seized or taken therefrom on any writ of replevin or like judicial process.

30 Del. C. 1953, § 5354; 54 Del. Laws, c. 296, § 1; 57 Del. Laws, c. 136, § 23.;






Subchapter VI Delivery Sales of Any Tobacco Product

§ 5361. Definitions

For purposes of this subchapter:

(1) "Adult" means a person who is at least the legal minimum purchase age.

(2) "Consumer" means an individual who is not licensed as a distributor or retail dealer pursuant to subchapter II of this chapter.

(3) "Delivery sale" means any sale of any tobacco product to a consumer in this State where either:

a. The purchaser submits the order for such sale by means of a telephonic or other method of voice transmission, the mails or any other delivery service, or the Internet or other online service; or

b. The tobacco products are delivered by use of the mails or of a delivery service.

A sale of any tobacco product shall be a delivery sale regardless of whether the seller is located within or without this State. A sale of any tobacco product not for personal consumption to a person who is a distributor or a retail dealer shall not be a delivery sale.

(4) "Delivery service" means any person who is engaged in the commercial delivery of letters, packages or other containers.

(5) "Department" means the Department of Finance.

(6) "Legal minimum purchase age" is the minimum age at which an individual may legally purchase any tobacco product in this State.

(7) "Mails" or "mailing" means the shipment of cigarettes through the United States Postal Office.

(8) "Person" means the same as that term is defined in § 302(15) of Title 1.

(9) "Shipping container" means a container in which cigarettes are shipped in connection with a delivery sale.

(10) "Shipping documents" means bills of lading, airbills or any other documents used to evidence the undertaking by a delivery service to deliver letters, packages or other containers.

(11) "Tobacco products" means 1 or more cigarettes, herbal cigarettes, bidis, chewing tobacco, powdered tobacco, snuff or any other, noncigar or nonpipe tobacco product.

74 Del. Laws, c. 95, § 1; 76 Del. Laws, c. 171, §§ 1, 2; 78 Del. Laws, c. 179, § 1.;



§ 5362. Requirements for delivery sales

(a) No person shall make a delivery sale of any tobacco product to any individual who is under the legal minimum purchase age in this State.

(b) Each person accepting a purchase order for a delivery sale shall comply with:

(1) The age verification requirements set forth in § 5363 of this title;

(2) The disclosure requirements set forth in § 5364 of this title;

(3) The shipping requirements set forth in § 5365 of this title;

(4) The registration and reporting requirements set forth in § 5366 of this title;

(5) The tax collection requirements set forth in § 5367 of this title; and

(6) All other laws of this State generally applicable to sales of any tobacco product that occur entirely within this State, including, but not limited to, those laws imposing:

a. Excise taxes;

b. Sales taxes;

c. License and revenue-stamping requirements; and

d. Escrow payment obligations as set forth in § 6082 of Title 29.

74 Del. Laws, c. 95, § 1.;



§ 5363. Age verification requirements

(a) No person shall mail, ship or otherwise deliver any tobacco product in connection with a delivery sale unless prior to the 1st delivery sale to such consumer:

(1) Receives both a copy of a valid form of government identification showing date of birth to verify the purchaser is age 18 years or over and an attestation from the purchaser certifying that the information on the government identification truly and correctly identifies the purchaser and the purchaser's current address. Such attestation shall also confirm:

a. That the prospective consumer understands that signing another person's name to such certification is illegal;

b. That the sale of tobacco products, including cigarettes, to individuals under the legal minimum purchase age is illegal; and

c. That the purchase of tobacco products, including cigarettes, by individuals under the legal minimum purchase age is illegal under the laws of this State;

(2) Delivers the tobacco product to the address of the purchaser given on the valid form of government identification and by a postal or package delivery service method that either limits delivery to that purchaser and requires the purchaser to sign personally to receive the delivery or requires a signature of an adult at the purchaser's address to deliver the package;

(3) Provides to the prospective consumer, via e-mail or other means, a notice that meets the requirements of § 5364 of this title; and

(4) In the case of an order for any tobacco product pursuant to an advertisement on the Internet, receives payment for the delivery sale from the prospective consumer by a credit or debit card that has been issued in such consumer's name.

(b) Persons accepting purchase orders for delivery sales may request that prospective consumers provide their e-mail addresses.

(c) Any wholesale or retail seller of cigars or pipe tobacco shall affirm that the purchaser of said product is 18 years of age or older before the time of sale.

74 Del. Laws, c. 95, § 1; 76 Del. Laws, c. 171, § 3.;



§ 5364. Disclosure requirements

The notice required under § 5363(a)(3) of this title shall include:

(1) A prominent and clearly legible statement that any tobacco product sales to consumers below the legal minimum purchase age are illegal;

(2) A prominent and clearly legible statement that sales of cigarettes are restricted to those consumers who provide verifiable proof of age in accordance with § 5363 of this title; and

(3) A prominent and clearly legible statement that any tobacco product sales are subject to tax under § 5305 of this title, and an explanation of how such tax has been, or is to be, paid with respect to such delivery sale.

74 Del. Laws, c. 95, § 1.;



§ 5365. Shipping requirements

(a) Each person who mails, ships or otherwise delivers any tobacco product in connection with a delivery sale shall become affixing agents as defined by § 5301 of this title and shall be eligible to receive commissions pursuant to § 5318 of this title and further shall:

(1) Include as part of the bill of lading or other shipping documents a clear and conspicuous statement providing as follows: "Any Tobacco Product: Delaware Law Prohibits Shipping to Individuals Under 18, and Requires the Payment of all Applicable Taxes";

(2) Use a method of mailing, shipping or delivery that obligates the delivery service to require:

a. The consumer placing the purchase order for the delivery sale or another adult of legal minimum purchase age residing at the consumer's address, to sign to accept delivery of the shipping container; and

b. Proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that the individual is either the addressee or another adult of legal minimum purchase age residing at the consumer's address.

However, proof of the legal minimum purchase age shall be required only if such individual appears to be under 27 years of age; and

(3) Provide to the delivery service retained for such delivery sale evidence of full compliance with § 5367 of this title.

(b) If the person accepting a purchase order for a delivery sale delivers the any tobacco product without using a delivery service, such person shall comply with all requirements of this subchapter applicable to a delivery service and shall be in violation of the provisions of this subchapter if he or she fails to comply with any such requirement.

74 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5366. Registration and reporting requirements

(a) Prior to making delivery sales or mailing, shipping or otherwise delivering any tobacco product in connection with any such sales, every person shall file with the Department a statement setting forth such person's name, trade name and the address of such person's principal place of business and any other place of business.

(b) Not later than the tenth day of each calendar month, each person that has made a delivery sale or mailed, shipped or otherwise delivered any tobacco product in connection with any such sale during the previous calendar month shall file with the Department a memorandum or a copy of the invoice that provides for each and every such delivery sale:

(1) The name and address of the consumer to whom such delivery sale was made;

(2) The brand or brands of the any tobacco product that were sold in such delivery sale; and

(3) The quantity of cigarettes that were sold in such delivery sale.

(c) Any person that satisfies the requirements of 15 U.S.C. § 376 shall be deemed to satisfy the requirements of this section.

74 Del. Laws, c. 95, § 1.;



§ 5367. Collection of taxes

Each person accepting a purchase order for a delivery sale, to include cigars and pipe tobacco shall collect and remit to the Department all any tobacco product taxes imposed by this State with respect to such delivery sale, except that such collection and remission shall not be required to the extent such person has obtained proof (in the form of the presence of applicable tax stamps or otherwise) that such taxes already have been paid to the State.

74 Del. Laws, c. 95, § 1; 76 Del. Laws, c. 171, § 4.;



§ 5368. Penalties

(a) Except as otherwise provided in this section, a first violation of any provision of this subchapter shall be punishable by a fine of $1,000 or 5 times the retail value of the any tobacco product involved, whichever is greater. A second or subsequent violation of any provision of this subchapter shall be punishable by a fine of $5,000 or 5 times the retail value of the cigarettes involved, whichever is greater.

(b) Any person who knowingly violates any provision of this subchapter, or who knowingly and falsely submits a certification under § 5363(a)(1) of this title in another person's name, shall, for each such offense, be fined $10,000 or 5 times the retail value of the cigarettes involved, whichever is greater, or imprisoned not more than 5 years, or both.

(c) Any person failing to collect or remit to the Department any tax required in connection with a delivery sale shall be assessed, in addition to any other penalty, a penalty of 5 times the retail value of the any tobacco product involved.

(d)(1) Any cigarettes sold or attempted to be sold in a delivery sale that do not meet the requirements of this subchapter shall be forfeited to the State and destroyed.

(2) All fixtures, equipment and all other materials and personal property on the premises of any person who, with the intent to defraud the State, violates any of the requirements of this subchapter, shall be forfeited to the State.

74 Del. Laws, c. 95, § 1.;



§ 5369. Enforcement

The Attorney General or the Attorney General's designee, or any person who holds a valid permit under 26 U.S.C. § 5712, may bring an action in the appropriate court in this State to prevent or restrain violations of this subchapter by any person or any person controlling such person.

74 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1.;









CHAPTER 54. REALTY TRANSFER TAX

Subchapter I Realty Transfer Tax

§ 5401. Definitions

As used in this subchapter, except where the context clearly indicates a different meaning:

(1) "Document" means any deed, instrument or writing whereby any real estate within this State, or any interest therein, shall be quitclaimed, granted, bargained, sold or otherwise conveyed to the grantee, but shall not include the following:

a. Any will;

b. Any lease other than those described or defined in paragraph (4) of this section below;

c. Any mortgage;

d. Any conveyance between corporations operating housing projects pursuant to Chapter 45 of Title 31 and the shareholders thereof;

e. Any conveyance between nonprofit industrial development agencies and industrial corporations purchasing from them;

f. Any conveyance to nonprofit industrial development agencies;

g. Any conveyance between husband and wife;

h. Any conveyance between persons who were previously husband and wife, but who have since been divorced; provided such conveyance is made after the granting of the final decree in divorce and the real estate or interest therein subject to such conveyance was acquired by the husband and wife, or husband or wife, prior to the granting of the final decree in divorce;

i. Any conveyance between parent and child or the spouse of such a child;

j. Any conveyance:

1. To a trustee, nominee or straw party for the grantor as beneficial owner,

2. For the beneficial ownership of a person other than the grantor where, if such person were the grantee, no tax would be imposed upon the conveyance pursuant to this chapter, or

3. From a trustee, nominee or straw party to the beneficial owner;

k. Any conveyance between a parent corporation and a wholly-owned subsidiary corporation; provided such conveyance is without actual consideration;

l. Correctional deeds without actual consideration;

m. Any conveyance to or from the United States or this State, or to or from any of their instrumentalities, agencies or political subdivisions and the University of Delaware;

n. Any conveyance to or from a corporation, or a partnership, where the grantor or grantee owns stock of the corporation or an interest in the partnership in the same proportion as the grantor's or grantee's interest in, or ownership of, the real estate being conveyed; provided, however, that this paragraph shall not apply to any distribution in liquidation or other conveyance resulting from the partial or complete liquidation of a corporation, unless the stock of the corporation being liquidated has been held by the grantor or grantee for more than 3 years; provided, further, this paragraph shall not apply to any conveyance from a partnership to its partners unless the partners' interest in the partnership has been held for more than 3 years;

o. Any conveyance by the owner of previously occupied residential premises to a builder of new residential premises when such previously occupied residential premises are taken in trade by such builder as a part of the consideration from the purchaser of new, previously unoccupied premises;

p. Any conveyance to the lender holding a bona fide mortgage, which is genuinely in default, either by a sheriff conducting a foreclosure sale or by the mortgagor in lieu of foreclosure;

q. Any conveyance to a religious organization or other body or person holding title to real estate for a religious organization, if such real estate will not be used following such transfer by the grantee, or by any privy of the grantee, for any commercial purpose; provided, however, that only that portion of the tax which is attributable to and payable by the religious organization or other body or person holding title to real estate for a religious organization under § 5402 of this title shall be exempt;

r. Any conveyance to or from a volunteer fire company, organized under the laws of this State; provided, however, that only that portion of the tax which is attributable to and payable by the volunteer fire company under § 5402 of this title shall be exempt;

s. Any conveyance of a "manufactured home" as defined in § 7003 of Title 25, provided tax on said conveyance has been paid under § 3002 of this title;

t. Any conveyance without consideration to an organization exempt from tax under § 501(c)(3) of the federal Internal Revenue Code [26 U.S.C. § 501(c)(3)];

u. Any conveyance to a nonprofit conservation organization when the property is purchased for open space preservation purposes;

v. Any conveyance to or from an organization exempt from tax under § 501(c)(3) of the federal Internal Revenue Code when the purpose of said conveyance is to provide owner-occupied housing to low and moderate income households by rehabilitating residential properties and reselling said properties without profit.

w. Any conveyance between siblings, half siblings, or step siblings.

(2) "Transaction" means the making, executing, delivering, accepting or presenting for recording of a document.

(3) "Value" means, in the case of any document granting, bargaining, selling or otherwise conveying any real estate or interest or leasehold interest therein, the amount of the actual consideration thereof, including liens or other encumbrances thereon and ground rents, or a commensurate part of the liens or other encumbrances and ground rents which encumber the interest in real estate and any other interest in real estate conveyed; provided, that in the case of a transfer for an amount less than the highest appraised full value of said property for local real property tax purposes, "value" shall mean the highest such appraised value unless the parties or one of them can demonstrate that fair market value is less than the highest appraised value, in which case "value" shall mean fair market value, or actual consideration, whichever is greater. A demonstration that the transaction was at arm's length between unrelated parties shall be sufficient to demonstrate that the transaction was at fair market value.

(4) The term "document" defined in paragraph (1) of this section shall include the following:

a. Any writing purporting to transfer a title interest or possessory interest for a term of more than 5 years in a condominium unit or any unit properties subject to the Unit Property Act;

b. Any writing purporting to transfer a title interest or possessory interest of any lessee or other person in possession of real estate owned by the State or other political subdivision thereof;

c. Any writing purporting to assign or transfer a leasehold interest or possessory interest in residential property under a lease for a term of more than 5 years. For this purpose, the term "residential property" means any structure or part of structure which is intended for residential use, and excluding any commercial unit subject to tax under § 2301(a)(6) of this title, relating to commercial lessors.

(5) In determining the term of a lease under paragraph (4) of this section above, it shall be presumed for the purpose of computing the lease term that any rights or options to renew or extend will be exercised.

(6) For purposes of paragraph (3) of this section, in the case of a document described in paragraph (4) of this section under which the consideration is based in whole or in part on a percentage of the income or receipts to be received in the future, actual consideration shall include the amounts actually received under such percentage of income or receipts provision; provided, however, and notwithstanding any other provisions of this chapter, that the tax imposed by this chapter shall be due and payable to the Division of Revenue within 30 days after the date such amounts become due and payable under the agreement.

(7)a. Except as provided in paragraphs (7)b. and c. of this section, where beneficial ownership in real estate in this State is transferred through a conveyance or series of conveyances of intangible interests including mergers and all other indirect exchanges, in a corporation, limited liability company, partnership, trust, pass-through entity or other entity, such conveyance shall be taxable under this chapter as if such property were conveyed through a duly recorded "document" as defined in paragraph (1) of this section, and subject to the exemptions contained therein, except those exemptions contained in paragraphs (1)j. and n. of this section.

b. No bona fide pledge of stock or limited liability membership interest, or partnership interests as loan collateral nor any transfer of publicly traded stock; publicly traded limited liability company member interest or publicly traded partnership interest shall be deemed subject to taxation under this paragraph.

c. Where the beneficial owners of real property prior to the conveyance or series of conveyances referred to in this paragraph own 80% or more of the beneficial interest in the real estate following said conveyance or conveyances, such transfers shall not be subject to tax under this paragraph. Where the beneficial owners of real property prior to the conveyance or series of conveyances referred to in this paragraph own less than 80% of the beneficial interest in the real estate following said conveyance or conveyances, such transfers shall not be subject to tax under this paragraph, unless, under regulations promulgated by the Secretary of Finance, such transfer or transfers are properly characterized as a sale of real property. Such characterization shall take into account the timing of the transaction, beneficial ownership prior to and subsequent to the conveyance or conveyances; the business purpose of the corporation, limited liability company, partnership, trust, pass-through entity or other entity, and such other factors as may be relevant.

(8)a. Notwithstanding paragraph (1) of this section, there shall be included in the definition of "document" for purposes of this chapter any contract or other agreement or undertaking for the construction of all or a part of any building all or a portion of which contract, agreement or undertaking (or any amendment to the foregoing) is entered into, or labor or materials are supplied, either prior to the date of the transfer of the land on which the building is to be constructed or within 1 year from the date of the transfer to the grantee.

b. No jurisdiction in this State shall issue a building permit for any such building unless and until the person or persons (including corporations or other associations) requesting such permit shall demonstrate in whatever form may be specified by the Director of Revenue, including at the Director's discretion, a form of affidavit, that:

1. No transfer as described in this section has occurred within the preceding year;

2. No portion of the contract for construction for which the permit is being requested was entered into and no materials or labor with respect to the building have been provided within 1 year of the date on which the property was transferred; or

3. There has been paid a realty transfer tax on the document as defined in this paragraph.

c. In addition, no jurisdiction in this State shall issue a certificate of occupancy relative to any building on which a tax is provided by this subsection unless and until the owner recertifies the actual cost of the building and pays any additional tax due as a result of such recertification.

d. A "building" for purposes of this paragraph shall mean any structure having a roof supported by columns or walls which structure is intended for supporting or sheltering any use or occupancy but shall not include any alteration of or addition to an existing building where the cost of said alteration or addition is less than 50% of the value of the property transferred.

e. A "transfer" for purposes of this paragraph shall include any transfer made by a "document" as described in this section, other than this paragraph, and shall not include any transaction excluded from the definition of "document" under the provisions of paragraphs (1)a.-u. of this section.

30 Del. C. 1953, § 5401; 55 Del. Laws, c. 109, § 1; 55 Del. Laws, c. 413, § 1; 59 Del. Laws, c. 153, §§ 1-4; 60 Del. Laws, c. 507, § 3; 62 Del. Laws, c. 316, § 1; 64 Del. Laws, c. 182, §§ 1, 2; 65 Del. Laws, c. 118, § 3; 65 Del. Laws, c. 426, § 1; 67 Del. Laws, c. 40, §§ 8, 9; 67 Del. Laws, c. 262, § 1; 68 Del. Laws, c. 165, § 1; 69 Del. Laws, c. 188, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 217, § 1; 72 Del. Laws, c. 372, § 1; 75 Del. Laws, c. 225, §§ 1-3, 5-7.;



§ 5402. Rate of tax; when payable; exception

(a) Every person who makes, executes, delivers, accepts or presents for recording any document, except as defined or described in § 5401(4) of this title, or in whose behalf any document is made, executed, delivered, accepted or presented for recording shall be subject to pay for and in respect to the transaction, or any part thereof, a realty transfer tax at the rate of 2 percent of the value of the property represented by such document, unless the municipality or county where the property is located has enacted the full 1 1/2 percent realty transfer tax authorized by § 1601 of Title 22 or § 8102 of Title 9, in which case 1 1/2 percent, which tax shall be payable at the time of making, execution, delivery, acceptance or presenting of such document for recording. Said tax is to be apportioned equally between grantor and grantee.

(b) No tax shall be imposed on conveyances when the actual value of the property being transferred is less than $100.

(c) Notwithstanding subsection (a) of this section, where a valid written contract is entered into prior to August 1, 1971, the tax for such a transfer shall be at the rate imposed prior to August 1, 1971.

(d) Every person who makes, executes, delivers, accepts or presents for recording any document defined or described in § 5401(4) of this title, or in whose behalf any such document is made, executed, delivered, accepted or presented for recording shall be subject to pay for and in respect to the transaction, or in any part thereof, a realty transfer tax at the rate of 2 percent of the value of the property represented by such document, unless the municipality or county where the property is located has enacted the full 1 1/2 percent realty transfer tax authorized by § 1601 of Title 22 or § 8102 of Title 9, in which case 1 1/2 percent, which tax shall be payable as follows:

(1) The tax on the consideration attributed to the first year of the term shall be payable at the time of making, execution, delivery, acceptance or presenting of such document for recording;

(2) The tax on the consideration attributed to each successive year of the term thereafter shall be paid annually to the Division of Revenue.

(e) There shall be no tax imposed on any document described in § 5401(4) of this title entered into prior to July 7, 1973.

(f) Notwithstanding subsection (a) of this section, the rate of tax on documents described in § 5401(8) of this title shall be 1 percent on amounts exceeding $10,000, which shall be borne by the owner of the building whose construction is made subject to tax under § 5401(8).

30 Del. C. 1953, § 5402; 55 Del. Laws, c. 109, § 1; 58 Del. Laws, c. 297; 59 Del. Laws, c. 153, §§ 5, 7; 67 Del. Laws, c. 262, § 2; 71 Del. Laws, c. 349, §§ 1, 2.;



§ 5403. Transfer by broker

Where there is a transfer of a residential property by a licensed real estate broker, which property was transferred to the broker within the preceding year as part of the consideration for the purchase of other residential property, a credit for the amount of the tax paid at the time of the transfer to the broker shall be given to the broker toward the amount of the tax due upon the transfer. If the tax due upon the transfer from the licensed real estate broker is greater than the credit given for the prior transfer, the difference shall be paid and if the credit allowed is greater than the amount of the tax due, no refund shall be allowed.

30 Del. C. 1953, § 5403; 55 Del. Laws, c. 109, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5404. Payment from proceeds of judicial sale

The tax imposed by this subchapter shall be fully paid and have priority out of the proceeds of any judicial sale of real estate before any other obligation, claim, lien, judgment, estate or costs of the sale and of the writ upon which the sale is made, and the sheriff, or other officer conducting said sale, shall pay the tax imposed out of the first moneys paid to the sheriff or other officer in connection therewith; provided, that if prior to delivery of the deed pursuant to the said sale, the purchaser shall deliver to the sheriff an affidavit as described in § 5409 of this title that the transfer is exempt from tax under § 5401(1)p. of this title, the sheriff shall not pay the tax, but shall deliver the affidavit to the Recorder of Deeds as agent for the Department of Finance.

30 Del. C. 1953, § 5404; 55 Del. Laws, c. 109, § 1; 62 Del. Laws, c. 316, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5405. Documentary stamps; affixing; cancellation; other methods

(a) The payment of the tax imposed by this subchapter shall be evidenced by the affixing of a documentary stamp or stamps to every document by the person making, executing, delivering or presenting such document for recording. Such stamps shall be affixed in such manner that their removal will require the continued application of steam or water and the person using or affixing such stamps shall write, stamp or cause to be written or stamped thereon the initials of the person's name and the date upon which such stamps are affixed or used so that such stamps may not again be used; provided, that the Department of Finance may prescribe such other method of cancellation as it may deem expedient.

(b) The Department of Finance may, by regulation, provide for the evidence of the payment of the tax to be shown on the document by means other than the affixing of documentary stamps.

30 Del. C. 1953, § 5405; 55 Del. Laws, c. 109, § 1; 57 Del. Laws, c. 741, § 17A; 70 Del. Laws, c. 186, § 1.;



§ 5406. Furnishing stamps; sale; agents; compensation; bond premiums

(a) The Department of Finance shall prescribe, prepare and furnish stamps, of such denominations and quantities as may be necessary, for the payment of the tax imposed and assessed by this subchapter. The Department of Finance shall make provisions for the sale of such stamps in such places as it may deem necessary.

(b) The Department of Finance may appoint the recorder of deeds in each county, and other persons within or without the State, as agents for the sale of stamps to be used in paying the tax imposed by this subchapter upon documents and may allow a commission to said agents of 1 percent of the face value of the stamps. The commissions allowed to a Recorder of Deeds shall be turned over to the county treasurer in which the tax is collected, for the use of the county.

(c) The Department of Finance shall pay the premium on any bond required by the Department of Finance to be procured by any agent for the performance of the agent's duties under this subchapter.

30 Del. C. 1953, § 5406; 55 Del. Laws, c. 109, § 1; 55 Del. Laws, c. 286; 57 Del. Laws, c. 741, § 17A; 63 Del. Laws, c. 446, § 1; 64 Del. Laws, c. 15, § 1; 70 Del. Laws, c. 186, § 1.;



§ 5407. Enforcement; rules and regulations

The Department of Finance shall enforce this subchapter and may adopt and enforce rules and regulations relating to:

(1) The method and means to be used in affixing or cancelling of stamps in substitution for, or in addition to, the method and means provided in this subchapter;

(2) The denominations and sale of stamps;

(3) Any other matter or thing pertaining to the administration and enforcement of this subchapter.

30 Del. C. 1953, § 5407; 55 Del. Laws, c. 109, § 1; 57 Del. Laws, c. 741, § 17A.;



§ 5408. Failure to affix stamps

No document upon which tax is imposed by this subchapter shall be recorded in the office of any recorder of deeds of any county of this State, unless proof of the payment of the realty transfer tax appears on the document as is provided in § 5405(a) of this title.

30 Del. C. 1953, § 5408; 55 Del. Laws, c. 109, § 1.;



§ 5409. Value to be stated in document or affidavit

Every document when lodged with, or presented to, any Recorder of Deeds in this State for recording shall set forth therein and as a part of such document the true, full and complete value thereof, or shall be accompanied by an affidavit executed by a responsible person connected with the transaction showing such connection and setting forth the true, full and complete value thereof and the reason, if any, why such document is not subject to tax under this chapter; provided, that in the case of a transaction exempt from tax under § 5401(1)p. of this title, the affidavit shall be made by the grantee.

30 Del. C. 1953, § 5409; 55 Del. Laws, c. 109, § 1; 62 Del. Laws, c. 316, § 3; 64 Del. Laws, c. 182, § 3; 68 Del. Laws, c. 187, § 17.;



§ 5410. Unlawful acts; penalty

(a) It shall be unlawful for any person to:

(1) Make, execute, deliver, accept or present for recording or cause to be made, executed, delivered, accepted or presented for recording any document without the full amount of tax thereon being duly paid;

(2) Make use of any documentary stamp to denote payment of the realty transfer tax without cancelling such stamp as required by § 5405(a) of this title, or as prescribed by the Department of Finance;

(3) Fail, neglect or refuse to comply with or violate the rules and regulations prescribed, adopted and promulgated by the Department of Finance under the provisions of this subchapter;

(4) Fraudulently cut, tear or remove from a document any documentary stamp or other evidence of payment of the realty transfer tax;

(5) Fraudulently affix to any document upon which tax is imposed by this subchapter any documentary stamp or other evidence of payment of the realty transfer tax which has been removed from any other document upon which tax is imposed by this subchapter, or any documentary stamp or other evidence of payment of the realty transfer tax of insufficient value, or any forged or counterfeited stamp or other evidence of payment of the realty transfer tax or any impression of any forged or counterfeited stamp, die, plate or other article;

(6) Wilfully remove or alter the cancellation marks of any documentary stamp, or restore any such documentary stamp, with intent to use or cause the same to be used after it has already been used, or knowingly buy, sell, offer for sale, or give away any such altered or restored stamp to any persons for use, or knowingly use the same;

(7) Knowingly have in possession any altered or restored documentary stamp which has been removed from any document upon which tax is imposed by this chapter; provided, that the possession of such stamps shall be prima facie evidence of an intent to violate the provisions of this clause;

(8) Knowingly or wilfully prepare, keep, sell, offer for sale or have in possession, any forged or counterfeited documentary stamps; or

(9) Accept for recording in the office of any Recorder of Deeds any document upon which the realty transfer tax is imposed, without the proper documentary stamp or other evidence of payment of the tax affixed thereto, as required by this chapter and as is indicated in such document or accompanying affidavit.

(b) Whoever violates this section shall be fined not more than $500 and imprisoned for not more than 1 year, or both.

(c) The Superior Court shall have jurisdiction over offenses under this section.

30 Del. C. 1953, § 5410; 55 Del. Laws, c. 109, § 1; 57 Del. Laws, c. 741, § 17A; 70 Del. Laws, c. 186, § 1.;



§ 5411. Failure to pay tax; determination; redetermination; review; interest

Repealed by 68 Del. Laws, c. 187, § 18, effective Jan. 1, 1992.;



§ 5412. Grantor to pay tax

As between the parties to any transaction which is subject to the realty transfer tax imposed by this subchapter, in the absence of an agreement to the contrary, the burden for paying the tax shall be on the grantor.

30 Del. C. 1953, § 5412; 55 Del. Laws, c. 109, § 1.;



§ 5413. Refunds

Repealed by 68 Del. Laws, c. 187, § 18.;



§ 5414. Tax lien

Chapter 29 of Title 25 shall not apply to taxes arising under this subchapter.

65 Del. Laws, c. 426, § 2.;



§ 5415. Distribution of tax receipts [But see 66 Del. Laws, c. 94, § 2, regarding possible contingent repeal of statute]

(a) The tax received under this subchapter shall be disbursed by the appropriate county Recorder of Deeds, or by the agent appointed pursuant to § 5406 of this title, as follows:

(1) Seventy-five percent to the Division of Revenue;

(2) Twenty-five percent to the State Treasurer to be deposited in a special fund for distribution to municipalities and counties in accordance with this section.

(b) There is created in the office of the State Treasurer a special fund for the credit and redistribution of the tax receipts disbursed to the State Treasurer pursuant to paragraph (a)(2) of this section; provided, however, that if, in state fiscal year 1988, 25 percent of the realty transfer tax receipts exceeds $8,000,000, then the excess over that amount shall be disbursed by the State Treasurer to the Division of Revenue.

(c) The tax receipts disbursed to the State Treasurer pursuant to paragraph (a)(2) of this section, less any excess amount disbursed by the State Treasurer to the Division of Revenue pursuant to subsection (b) of this section, shall be distributed among the counties and municipalities in accordance with the following pro rata allocations:

Arden Village 0.0200%

Village of Ardencroft 0.0125%

Town of Ardentown 0.0125%

Town of Bellefonte 0.0400%

Town of Bethany Beach 0.1000%

Town of Bethel 0.0125%

Town of Blades 0.1500%

Town of Bowers Beach 0.0400%

Town of Bridgeville 0.2900%

Town of Camden 0.1900%

Town of Cheswold 0.0125%

Town of Clayton 0.2400%

Town of Dagsboro 0.0700%

City of Delaware City 0.4600%

Town of Delmar 0.2100%

Town of Dewey Beach 0.0400%

City of Dover 5.3700%

Town of Ellendale 0.0300%

Town of Elsmere 0.8500%

Town of Farmington 0.0125%

Town of Felton 0.0900%

Town of Fenwick Island 0.0300%

Town of Frankford 0.1600%

Town of Frederica 0.0700%

Town of Georgetown 0.4400%

Town of Greenwood 0.1300%

City of Harrington 0.0800%

Town of Hartly 0.0125%

Town of Henlopen Acres 0.0400%

Town of Houston 0.0400%

Kent County 7.1200%

Town of Kenton 0.0125%

Town of Laurel 0.8000%

Town of Leipsic 0.0400%

City of Lewes 0.5900%

Town of Little Creek 0.0125%

Town of Magnolia 0.0200%

Town of Middletown 0.2300%

City of Milford 1.3500%

Town of Millsboro 0.3500%

Town of Millville 0.0125%

Town of Milton 0.3400%

New Castle County 44.4800%

City of New Castle 0.6800%

City of Newark 2.4800%

Town of Newport 0.2100%

Town of Ocean View 0.1200%

Town of Odessa 0.0125%

City of Rehoboth Beach 0.4300%

City of Seaford 1.2650%

Town of Selbyville 0.3000%

Town of Slaughter Beach 0.0300%

Town of Smyrna 1.1100%

Town of South Bethany 0.0300%

Sussex County 11.9400%

Town of Townsend 0.0200%

Town of Viola 0.0125%

City of Wilmington 16.5550%

Town of Woodside 0.0125%

Town of Wyoming 0.1800%

Provided, however, regardless of the percentage allocations stated above, that each county and municipality shall receive a minimum payment of $1,000; further provided, that the aggregate difference between the amounts determined by the percentage allocations for those recipients receiving such minimum payments and the total amount of all $1,000 minimum payments shall be deducted pro rata from the payments made to those counties and municipalities receiving more than $1,000, according to their percentage allocations and that such deduction shall be made in the disbursements to occur on or before the final distribution under this section.

(d) Except as provided in subsection (b) of this section, pro rata distributions to the counties and municipalities pursuant to this section shall be made on or before the fifteenth day of the month following the month in which the tax receipts are credited to the special fund established by subsection (b) of this section.

(e) Funds distributed to the counties and municipalities pursuant to this section may be used by the recipients for any object, program, function or purpose for which such recipient, or any officer, department, agency, board or commission thereof, is by law authorized or required to raise, appropriate or expend money; provided, however, that receipt of these funds shall not cause the recipients to be considered agencies, as defined in Chapters 63 and 65 of Title 29.

66 Del. Laws, c. 94, § 1.;






Subchapter II Conservation Trust Fund, Assignment of Tax Revenue

§ 5421. Definitions

The following words, terms and phrases, when used in this subchapter, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Conservation Trust Fund" means the Delaware Land and Water Conservation Trust Fund established and maintained pursuant to this subchapter.

(2) "Department" means the Department of Natural Resources and Environmental Control.

(3) "Earnings Account" means the account by that name created within the Conservation Trust Fund pursuant to § 5423 of this title.

(4) "Endowment Account" means the account by that name created within the Conservation Trust Fund pursuant to § 5423 of this title.

(5) "Project" means the planning for, and the acquisition and development of property, undertaken to achieve the purposes of this chapter.

(6) "Secretary" means the Secretary of the Department.

(7) "State agency" means the following units of state government which manage natural and cultural resources: Department of Natural Resources and Environmental Control (Division of Parks and Recreation and Fish and Wildlife), Department of State (Division of Historical and Cultural Affairs) and the Department of Agriculture (Division of Resource Management).

(8) "Stewardship Account" means the account by that name created within the Conservation Trust Fund pursuant to § 5423 of this title. Generally, this account shall hold funds to be used in the planning for and implementation of management projects on public lands that promote cultural preservation and conservation activities related to plants and animals and their habitat.

67 Del. Laws, c. 336, § 2; 68 Del. Laws, c. 385, § 1; 71 Del. Laws, c. 349, § 3; 73 Del. Laws, c. 88, § 1.;



§ 5422. General

The purpose of this subchapter is to provide funding to implement the conservation program described in Volume 65, Chapter 212 of the Laws of Delaware. Funding to achieve the purposes of this subchapter shall be provided from appropriations by the State, grants from the federal government, funds in the Conservation Trust Fund and the earnings thereon, private donations and any other sources which may be available from time to time. The Department is authorized and directed to encourage and seek funding from any available private and public sources.

67 Del. Laws, c. 336, § 2; 71 Del. Laws, c. 349, § 4.;



§ 5423. Delaware Land and Water Conservation Trust Fund

(a) There is created and established under the jurisdiction and control of the Department a trust fund to be known as the Delaware Land and Water Conservation Trust Fund to implement the conservation program described in Volume 65, Chapter 212 of the Laws of Delaware. Within the Conservation Trust Fund there is established an "Endowment Account," a "Stewardship Account," a "Project Account," and an "Earnings Account." Funds in the Conservation Trust Fund shall be applied for the purposes of this subchapter as hereinafter provided.

(b)(1) The corpus of funds remaining on deposit in the Delaware Land and Water Conservation Trust Fund maintained under § 4733 [repealed] of Title 7 on July 13, 1990, shall be deposited in the Endowment Account. Any earnings on said corpus still on deposit in said Fund on July 13, 1990, and all earnings on the funds in the Endowment Account, shall be distributed as follows: 2/3 to the Earnings Account and 1/3 to the Stewardship Account. Additional deposits shall be made to the Endowment Account from realty transfer taxes as hereinafter provided, from other state funds as the General Assembly may from time to time determine, and from any other public and private sources which may from time to time be made available. The Endowment Account is intended to provide a permanent endowment to accomplish the purposes of this subchapter. The corpus of the Endowment Account shall not be invaded.

(2) On or before December 15 of each fiscal year except the fiscal year ending June 30, 2000, the State shall transfer $1,000,000 of realty transfer taxes to the Endowment Account until such account reaches $60,000,000 as hereinafter provided. For the fiscal year ending June 30, 2000, the State shall transfer $3,000,000 to the Endowment Account.

(3) After the amount in the Endowment Account equals $60,000,000, no further transfers of realty transfer taxes shall be made into the Endowment Account or the Project Account.

(c)(1) Funds in the Project Account, and the earnings thereon to be retained therein, shall be applied by the Department to pay the costs of planning, and acquisition and development of property, to achieve the purposes of this subchapter. The Project Account shall be funded by a transfer of $9,000,000 of realty transfer taxes on or before December 15 of each fiscal year until such time as the Endowment Account reaches $60,000,000 as heretofore provided, from other state funds as the General Assembly may from time to time determine, and from any other public and private sources which may from time to time be made available. The Project Account is intended to provide funds for current expenditure to achieve the purposes of this subchapter although the Department may, in its discretion, accumulate funds in the Project Account for particular project purposes.

(2) It is intended that property acquired or improved with funds from the Project Account shall remain in public outdoor recreation and conservation use in perpetuity. Said property may not be converted to other uses without a subsequent act of the General Assembly. If the General Assembly approved the sale or lease of any project or portion thereof, the State shall receive its pro rata share of net sale and/or lease income. Said funds shall be deposited in the Project Account to be immediately available for other projects.

(3) [Deleted.]

(d)(1) Funds in the Earnings Account, and the earnings thereon, which are to be retained therein, shall be disbursed, upon application, to state agencies, counties, municipal governments and local park districts, to pay the costs of planning, and acquisition and development of property, to achieve the purposes of this subchapter. Not more than 50% of a total project cost may be paid from the Conservation Trust Fund; except that up to 75% of a project cost may be paid where the applicant is a local park district and up to 100% of a total project cost may be paid where the applicant is a state agency, if the park district or state agency, as applicable, provides evidence satisfactory to the Department that no other matching funds or in-kind contributions are available. In any given year, state agencies shall only be eligible to receive funds as defined in this section where the Secretary determines that available funds exceed the eligible project requests from nonstate applicants. Private entities, including nonprofit entities, and school districts shall not be eligible for a grant from the Earnings Account. At the end of each fiscal year the Secretary may transfer from the Earnings Account to the Project Account all funds in the Earnings Account which have not been reserved for grants under this subsection. Funds in the Earnings Account shall be eligible to fund Greenways Projects in accordance with the provisions of § 6102A(c)(1) of Title 29 and the provisions of § 8017A of Title 29.

(2) The applicant requesting funds from the Earnings Account must provide evidence satisfactory to the Department that the required matching funds have been committed or will be expended for the proposed project. Any property already held or expenditures already made by the applicant may not be counted as part of an applicant's matching contribution. In-kind contributions of land, services and/or materials provided by the applicant or received by the applicant from other sources may be used by the applicant to satisfy its matching requirement.

(3) All expenses of operation and maintenance for property acquired with funds from the Earnings Account shall be borne perpetually by the applicant.

(4) It is intended that property acquired or improved with funds from the Earnings Account shall remain in public outdoor recreation and conservation use in perpetuity. Said property may not be converted to other uses without a subsequent act of the General Assembly. If the General Assembly approved the sale or lease of any project or a portion thereof, the State shall receive its pro rata share of net sale and/or lease income. Said funds shall be deposited in the Earnings Account to be immediately available for other projects.

(e) Funds in the Stewardship Account, and the earnings thereon, which are to be retained therein, shall be disbursed proportionately by the Secretary according to the following formula: 35% to the Division of Parks and Recreation, 35% to the Division of Fish and Wildlife, 10% to the Division of Historical and Cultural Affairs, and 20% to the Department of Agriculture Forest Service. The Secretary shall maintain an annual accounting of all expenditures for reporting to the General Assembly and shall include a summary of all program activities in the 5-year Open Space Report. The Stewardship Account is intended to provide funds for current expenditure, although the state agencies may, in their discretion, accumulate funds in the Stewardship Account for particular project purposes. It is the intent of the General Assembly that funds in the Stewardship Account shall be used by the state agencies for management and preservation of biological and cultural resources in addition to any other funds which have been previously appropriated for this purpose or which may be so appropriated in the future.

67 Del. Laws, c. 336, § 2; 68 Del. Laws, c. 14, §§ 1, 2; 68 Del. Laws, c. 385, §§ 2, 3; 69 Del. Laws, c. 348, § 3; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 210, § 29; 71 Del. Laws, c. 349, § 5-11; 72 Del. Laws, c. 489, §§ 95, 96; 73 Del. Laws, c. 8, § 4; 73 Del. Laws, c. 88, §§ 1-7, 9[8]; 77 Del. Laws, c. 329, § 83.;



§ 5424. , 5425. Revenue bonds; Payment of tax receipts to Conservation Trust Fund

Repealed by 71 Del. Laws, c. 349, § 12.;



§ 5426. Farmland Preservation Fund receipt transfer

On or before October 15 of each fiscal year, the State shall transfer $10 million in receipts received under Chapter 54 of this title, to the Farmland Preservation Fund maintained under Chapter 9 of Title 3.

75 Del. Laws, c. 203, § 1.;









CHAPTER 55. PUBLIC UTILITIES TAXES

§ 5501. Definitions

For purposes of this chapter only:

(1) "Direct-to-home satellite services" has the meaning ascribed in the Communications Act of 1934, 47 U.S.C. § 303(v).

(2) "Distribute" includes any and all activity to produce, distribute or supply any commodities and services as defined in this section within this State.

(3) "Distributor" includes any company, corporation, municipality, partnership, firm, association, cooperative or any person or group of persons which supplies any public utility for sale to ultimate consumers or users within this State, whether, in the case of gas or electricity, the gas or electricity is supplied through a distributor's own or a transmission company's facilities.

(4) "Gas" for purposes of this chapter means natural gas which is further defined as a naturally occurring gaseous mixture of hydrocarbons and non-hydrocarbons, the principal constituent of the gaseous mixture being methane.

(5) "Gross receipts" includes total consideration received by a distributor for commodities or services sold, distributed, produced or supplied within the State to ultimate consumers or users.

(6) "Internet access" means the provision of a computer and communication service through which a customer using a computer and a modem or other communications device may access content, information, electronic mail or other services offered over the Internet and may also include access to proprietary content, information, and other services as part of a package of services offered to users; the term "Internet access" does not include any services defined in paragraphs (8)a.3. and 4. of this section, except to the extent such services are purchased, used, or sold by a provider of Internet access to provide Internet access.

(7)a. "Intrastate mobile telecommunications services" shall include the following:

1. Mobile telecommunications that originate and terminate in this State or that originate and terminate in the same state and, in either case, that are billed to a customer with a place of primary use in this State, other than charges which are specifically exempt from tax under § 5506 of this title, provided, however, that the taxation of such services shall be subject to the provisions of § 5508 of this title; and

2. All mobile telecommunications services that are sold to a customer whose place of primary use is within this State for a fixed periodic charge, whether or not calls provided within that fixed periodic charge originate or terminate in the same state; provided, however, that the taxation of such services shall be subject to the provisions of § 5508 of this title.

b. "Intrastate mobile telecommunications services" shall not include separately stated electronic paging services, internet access, and interstate wireless data services.

(8)a. "Public utility" includes the following commodities and services:

1. Electricity distributed for any heat, light or power use;

2. Gas (except liquefied gas) piped from a distribution center to the consumer or user for any heat, light or power use;

3. Intrastate telephone services that are not intrastate mobile telecommunications services, intrastate mobile telecommunication services and telegraph communication services;

4. Cable television communication services; and

5. Direct-to-home satellite services.

All such commodities and services are included whether distributed directly by the distributor to the consumer within this State or distributed through an intermediary to the consumer or user within this State.

b. Gas and electricity are public utilities whether distributed to a consumer or user within this State by a distributor, either directly or through an intermediary, or delivered by a transmission company.

(9) "Transmission company" includes any company, corporation, municipality, partnership, firm, association, cooperative or any person or group of persons owning, leasing or controlling property or fixtures to property within this State used for the transmission, transportation or distribution of gas or electricity.

30 Del. C. 1953, § 5501; 58 Del. Laws, c. 301; 60 Del. Laws, c. 152, §§ 1-3; 71 Del. Laws, c. 170, §§ 1-4, 12; 72 Del. Laws, c. 39, §§ 1, 2; 72 Del. Laws, c. 101, §§ 1, 3; 73 Del. Laws, c. 399, §§ 1, 2; 75 Del. Laws, c. 5, §§ 1, 2; 77 Del. Laws, c. 82, §§ 2, 3.;



§ 5502. Imposition of tax; rate; adjustment of tariffs

(a) A tax is imposed on intrastate telephone commodities and services distributed within this State and on intrastate mobile telecommunications services at the rate of 5.00% of the charges for such services excluding any charges for Internet access as defined in § 5501(6) of this title.

(b)(1) Except as provided in subsection (a) or paragraph (b)(2), (3) or (4) of this section, a tax is imposed upon any distributor of public utilities, which tax shall be at the rate of 4.25% of the gross receipts or tariff charges received by the distributor for such public utilities. In addition thereto, any municipality with a population greater than 50,000 may impose, by duly enacted ordinance, a local franchise tax of no greater than 2.00% of the gross receipts received by the distributor from the amount of natural gas distributed to residences and businesses located within the boundaries of the municipality. The proceeds of any taxes imposed by such municipality pursuant to its authority set forth in this subsection shall be remitted to that municipality.

(2) A tax is imposed upon any distributor of electricity and gas commodities or services to business locations used primarily for the manufacture (as "manufacturing" is defined in § 2701 of this title and shall not include scientific, agricultural or industrial research, development or testing) of goods within this State; for food processing (as food processing is described in § 2903 of this title), agribusiness processing or the hatching of chickens in conjunction with either food processing or agribusiness processing within this State; which tax shall be at the rate of 2.00% of the gross receipts or tariff charges received by the distributor for said commodities or services distributed within this State. For purposes of this paragraph, in order for a business location to be "used primarily for the manufacture of goods or food and agribusiness processing within this State," more than 70% of the employees employed at the business location must be employed in such activity exclusively within this State. Employees employed, by way of example and not limitation, in the management or administrative support of facilities, other than or in addition to a Delaware manufacturing or food or agribusiness processing facility, are not employed exclusively in the manufacture of goods or food and agribusiness processing within this State. For purposes of this subsection, the "business location" means all contiguous real property in which the manufacturer or food or agribusiness processor, as the case may be, has an interest, including a possessory interest. For purposes of this section "agribusiness processing" means any processing, working, development, change, conditioning or reconditioning of raw materials or products into products of a different character, or effecting any combination or composition of materials, the inherent nature of which is changed such that the resulting product is food for consumption by livestock or is fertilizer for agricultural use.

(3) Notwithstanding paragraph (b)(1) or (2) of this section, whenever: (i) gas or electricity is delivered within this State by a transmission company from a person who is not a distributor within this State and such person does not report and remit the tax on such gas or electricity; and (ii) a tax would have been imposed under this section had the delivery been made by a distributor, then the tax imposed by this section shall be upon the use of the gas or electricity and shall be paid by the consumer or user and shall be at the same rate applied to the amount paid for the gas or electricity as if the tax had been computed under paragraph (b)(1) or (2) of this section. Transmission companies shall, in a manner to be prescribed by the Director of Revenue, inform persons to whom they deliver gas or electricity of the tax on the use of gas or electricity. The Director of Revenue may require information returns from transmission companies to include, without limitation, identification of the persons to which gas or electricity is delivered and the dates and quantities delivered. The Director of Revenue shall maintain the confidentiality of prices assessed or paid for gas or electricity.

(4) A tax is imposed upon any distributor of direct-to-home satellite commodities and services or cable television communications commodities and services which tax shall be at the rate of 2.125% of the gross receipts or tariff charges received by the distributor for such commodities or services distributed within this State excluding any charges for Internet access as defined in § 5501(6) of this title.

(c) When the tax imposed by subsection (b) of this section applies to a distributor subject to the regulation of the Public Service Commission, the Commission is directed, after consultation with such distributor and without a public hearing, to adjust the tariff of such distributor so that the tax is passed through pro rata to the distributor's customers and the distributor's earnings are neither increased nor decreased by such tax. The tariff adjustments filed by such distributor and approved by the Public Service Commission shall not incorporate the tax in the charges for commodities and services, and the tax shall appear on the customer's bill as a separate item. The Public Service Commission is further directed to allow such adjusted tariffs and the rates therein to become effective immediately upon filing without any requirement of 30 days' notice and without suspension thereof. The Public Service Commission may enter any orders which shall be necessary to permit the tax to be passed through to such distributor's customer while revised tariffs and billing procedures are being prepared.

(d) The tax imposed by subsection (a) and paragraph (b)(4) of this section applies to a "bundled transaction" as follows:

(1) The term "bundled transaction" means a transaction consisting of distinct and identifiable commodities or services which are sold for a single nonitemized sales price but which are treated differently for tax purposes.

(2) If the sales price is attributable to commodities or services that are taxable and commodities or services that are nontaxable, the portion of the sales price attributable to the nontaxable commodities or services shall be subject to tax unless the provider reasonably identifies and allocates such portion from its books and records kept in the regular course of business.

(3) If the sales price is attributable to commodities or services that are taxable at different rates, the total sales price shall be treated as attributable to the commodities or services taxable at the highest rate unless the selling provider reasonably identifies and allocates the portion of the sales price attributable to the commodities or services taxable at a lower rate from its books and records kept in the regular course of business.

(e) Nothing herein shall be construed to affect the imposition of tax on a charge for voice or similar service utilizing Internet Protocol or any successor protocol. This section shall not apply to any services that are incidental to Internet access, such as voice-capable e-mail or instant messaging.

(f) The State shall transfer in each fiscal year the first $5,000,000 in tax receipts received under this chapter that would otherwise be deposited to the General Fund to the Energy Efficiency Investment Fund maintained by the Department of Natural Resources and Environmental Control pursuant to Chapter 80 of Title 29.

30 Del. C. 1953, § 5502; 58 Del. Laws, c. 301; 64 Del. Laws, c. 460, § 4; 65 Del. Laws, c. 387, §§ 1, 2; 69 Del. Laws, c. 290, §§ 1, 2; 70 Del. Laws, c. 1, § 1; 70 Del. Laws, c. 485, §§ 1, 2; 71 Del. Laws, c. 170, §§ 5, 6, 11; 72 Del. Laws, c. 39, § 3; 73 Del. Laws, c. 399, § 3; 74 Del. Laws, c. 120, § 1; 75 Del. Laws, c. 5, §§ 3-5; 77 Del. Laws, c. 82, §§ 4, 5, 6; 78 Del. Laws, c. 75, §§ 1, 2, 4.;



§ 5503. Computation of tax

(a) The tax imposed by § 5502(a) of this title shall be collected by the distributor from the ultimate consumer as a separate item not included in the sales price or tariff charge. The amount of tax collectible from the ultimate consumer shall in each case be calculated on the basis of a uniform percentage of the sale price or tariff charge payable by the ultimate consumer for the commodity or service which is subject to tax under this section and shall in each case be computed to the nearest highest cent; provided, however, that such tax shall not apply to receipts derived through the use of automatic coin collecting machines or coin boxes. A distributor's gross receipts shall not be deemed to include any portion of the tax collected from its consumer.

(b) The tax imposed by § 5502(b) of this title shall be paid only once and shall be considered imposed upon, in the case of deliveries of gas or electricity described in § 5502(b)(3) of this title, the ultimate consumer or user for the use of such gas or electricity. In all other cases, the tax shall be imposed on the distributor and is not to be construed as a tax upon the consumer or user.

30 Del. C. 1953, § 5503; 58 Del. Laws, c. 301; 71 Del. Laws, c. 170, § 7; 72 Del. Laws, c. 39, § 4.;



§ 5504. Payment of tax

(a) In the case of the distribution of public utilities as described in § 5502(a) and (b)(1), (2) or (4) of this title, the taxes collected under this chapter during any calendar month shall be paid by the distributor to the Department of Finance within 20 days after the end of said calendar month.

(b) A distributor may, with the approval of the Department of Finance, compute its remittances either upon its billings or upon its cash receipts; provided, that if the distributor is permitted to remit on the basis of its billings, the distributor shall be entitled to a credit against subsequent remittances for any taxes billed but not collected. The Secretary of Finance shall prescribe such rules, regulations and forms for the administration of the tax imposed by this chapter as the Secretary deems necessary and as are consistent with the laws of Delaware.

(c) In the case of deliveries of gas or electricity as described in § 5502(b)(3) of this title the taxes due under this chapter shall be paid within 20 days after the end of the calendar month in which the user first receives a statement from the seller of the utility setting forth the amount charged for such gas or electricity.

30 Del. C. 1953, § 5504; 58 Del. Laws, c. 301; 60 Del. Laws, c. 547, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 170, §§ 8, 9; 72 Del. Laws, c. 39, § 4.;



§ 5505. Failure to file return or pay tax; interest and penalties

Repealed by 68 Del. Laws, c. 187, § 20, effective Jan. 1, 1992.;



§ 5506. Exemptions

(a) No person who is liable for the tax imposed by § 5502(b) of this title shall be required to be licensed as a wholesaler under § 2901(21) of this title.

(b) All intrastate telephone commodities and services shall be subject to the tax imposed by § 5502(a) of this title and the consumer or user thereof shall not be subject to the tax prescribed by Chapter 43 of this title.

(c) Sales of appliances or other equipment or machinery by a distributor shall be exempt from the tax imposed by § 5502(b) of this title; provided, that such sales are subject to and included in the license fees required by Chapter 29 of this title.

(d) The tax imposed by § 5502 of this title shall not apply to commodities and services furnished to:

(1) This State or the United States, or to any of their instrumentalities, agencies (including public school districts, Delaware State University and Delaware Technical and Community College) or political subdivisions;

(2) Delaware Transportation Authority and Delaware Housing Authority;

(3) The University of Delaware; and

(4) Delaware Solid Waste Authority.

(e) Gross receipts or tariff charges received by a distributor of electricity, gas or telegraph commodities and services from residential consumers and residential users and the sale price or tariff charges paid by residential consumers or residential users to distributors of telephone commodities and services shall be exempt from the tax imposed by this chapter. No distributor of electricity, gas or telegraph commodities and services shall pass on any tax imposed by this chapter to any residential consumer or residential user of such commodities and services. There shall be a presumption that all mobile telecommunications services are provided to nonresidential consumers or users unless it can be demonstrated that the services are charged to a place of primary use which is a residence and which has no other telephone service. Such presumption may be rebutted by the consumer a showing to the Division of Revenue that the use of the service took place inside the user's or consumer's residence.

(f) The tax imposed by § 5502(b) of this title shall not apply for 36 consecutive months to gas or electricity furnished to a corporation which, at any time after December 31, 1984, was a debtor in possession in a reorganization proceeding under Chapter 11 of the United States Bankruptcy Code and which in good faith files a plan of reorganization with the United States Bankruptcy Court. The 36-month exemption period shall commence on the first day of the calendar month following the filing of the debtor corporation's plan of reorganization. During the 36-month exemption period no distributor of gas or electricity shall be assessed any tax imposed by this chapter upon the distribution of such gas or electricity to a corporation which qualifies for such exemption under this subsection, nor shall any distributor of gas or electricity pass on any tax imposed by this chapter to any such corporation. The Division of Revenue shall promulgate appropriate rules and regulations to implement this subsection.

(g) The gross receipts or tariff charges of a distributor of electricity and electrical services attributable to sales of electricity or electrical services for use in an electrolytic or electroarcthermal or air separation process shall be exempt from the tax imposed by this chapter.

(h) The gross receipts or tariff charges received by a person who furnishes gas or electricity to another person who purchases said gas or electricity for resale shall be exempt from the tax imposed by this chapter.

(i) The gross receipts or tariff charges received by a person who furnishes gas for use by a distributor in the generation of electricity for distribution and sale and the receipt and consumption of such gas shall be exempt from the tax imposed by this chapter.

(j) The gross receipts or tariff charges of a distributor of electricity, electrical services or gas attributable to sales of electricity, electrical services, gas or gas services for use in an automobile manufacturing process shall be exempt from the tax imposed by this chapter. For purposes of this subsection, the term "automobile manufacturing" shall refer to the manufacturing operations of an automobile assembly plant and shall not refer to either the administrative operations of an automobile assembly plant or to the manufacture of component parts of an automobile outside an automobile assembly plant.

30 Del. C. 1953, § 5506; 58 Del. Laws, c. 301; 59 Del. Laws, c. 169, § 1; 60 Del. Laws, c. 35, § 1; 65 Del. Laws, c. 17, § 2; 66 Del. Laws, c. 412, § 1; 70 Del. Laws, c. 120, §§ 1, 2; 70 Del. Laws, c. 142, § 7; 70 Del. Laws, c. 507, § 1; 71 Del. Laws, c. 170, § 10; 72 Del. Laws, c. 101, § 4; 72 Del. Laws, 1st Sp. Sess., c. 249, §§ 1, 2; 73 Del. Laws, c. 399, § 4; 77 Del. Laws, c. 412, § 2; 78 Del. Laws, c. 1, § 11; 78 Del. Laws, c. 100, § 19.;



§ 5507. Rebate of tax for certain qualified activities

(a) In the case of the tax imposed by this chapter upon a distributor of gas or electricity commodities and services that is attributable to gross receipts or tariff charges received from a corporation that satisfies the requirements of § 2011(a) of this title for the allowance of a credit against the tax imposed by Chapter 19 of this title (relating to corporation income tax) for the taxable year of such corporation in which a qualified facility (as defined in § 2010(1) of this title) is placed in service by such corporation (within the meaning of § 2010(7) of this title), such corporation shall be allowed a rebate of the tax payable by such distributor for such corporation's taxable year in which such qualified facility is placed in service and for any of its 4 following taxable years in which such facility is a qualified facility with respect to such corporation on the last business day thereof. The amount of the rebate allowable to such corporation in each such taxable year shall be equal to 50 percent of the amount of the tax imposed by this chapter (computed without regard to this subsection, but computed with regard to subsection (a) of this section, if applicable) upon such distributor that is attributable to that portion of the tariff or other similar charge paid or payable to such distributor by such corporation on account of such taxable year that (1), if such qualified facility is a new facility within the meaning of § 2010(4) of this title, is allocable to the volume of such gas and electricity commodities and services consumed in the operation of such new facility during such taxable year, or (2), if such qualified facility is an expanded facility within the meaning of § 2010(5) of this title, is allocable to the excess, if any, of (i) the volume of such gas and electricity commodities and services consumed during such taxable year in the operation of that facility of which such expanded facility is a part, over (ii) the volume, if any, of such commodities and services consumed by such corporation or a related person (within the meaning of § 2010(10) of this title) in the operation of that same facility during such corporation's taxable year immediately preceding its taxable year in which such qualified facility is placed in service by such corporation. For purposes of this subsection, the amount of any tariff or other similar charge that shall be deemed allocable to the volume of any specific commodities and services shall be the excess of (1) the total amount of such tariff or charge, over (2) the amount of such tariff or charge computed without including such volume of commodities and services in the base for computing such tariff or charge.

(b) For purposes of this section, the taxable year of any person shall be the year used by such person in computing liability for Delaware income tax.

64 Del. Laws, c. 460, § 5; 65 Del. Laws, c. 387, §§ 3, 4; 68 Del. Laws, c. 187, § 19.;



§ 5508. Sourcing rules for mobile telecommunications services

(a) Mobile telecommunications services shall be sourced according to the provisions of the federal Mobile Telecommunications Sourcing Act, 4 U.S.C. §§ 116-126. The definitions and provisions of such act are hereby incorporated into this section by reference.

(b)(1) If a customer believes that an amount of tax, or an assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider in writing. The written notification shall include the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction, a description of the error asserted by the customer, and any other information that the home service provider reasonably requests to process the claim.

(2)a. Within 60 days of receiving a notice under this section, the home service provider shall review its records. If this review shows the amount of tax or assignment of place of primary use or taxing jurisdiction is in error, then the home service provider shall correct the error and, within 90 days, refund or credit the amount of tax erroneously collected from the customer for a period of up to 2 years from the date of the customer's written notice. If this review shows that the amount of tax or assignment of place of primary use or taxing jurisdiction is correct, then the home service provider shall provide a written explanation to the customer. In either event, the home service provider shall provide notice of any determination under this paragraph to the Director.

b. If the determination is adverse to the customer, the customer may protest such determination to the Director under § 523 of this title as if such determination were a notice of proposed assessment. If the determination is in favor of the taxpayer, the Director may nonetheless direct the home service provider to treat Delaware as the place of primary use and shall give notice to the customer of such determination, from which the customer may protest as if the home service provider had determined adversely to the customer.

(3) The procedures in paragraph (b)(1) and paragraph (b)(2)b. of this section shall be the first course of remedy available to customers seeking correction of assignment of place of primary use or taxing jurisdiction or a refund of or other compensation for taxes erroneously collected by the home service provider, and no cause of action based upon a dispute arising from such taxes shall accrue to the extent otherwise permitted by law until a customer has reasonably exercised the rights and procedures set forth in those subdivisions of this section.

73 Del. Laws, c. 399, § 5.;






CHAPTER 61. LODGING TAX

Subchapter I Lodging Tax Collection

§ 6101. Definitions

As used in this chapter:

(1) "Hotel" means any person engaged in the business of operating a place where the public may, for a consideration, obtain sleeping accommodations and meals and which has at least 6 permanent bedrooms for the use of guests, excluding, however, any charitable, educational or religious institution, summer camp for children, hospital or nursing home.

(2) "Motel" means any person engaged in the business of furnishing, for a consideration, transient guests with sleeping accommodations, bath and toilet facilities, linen service and a place to park an automobile.

(3) "Occupancy" means the use or possession or the right to the use or possession by any person other than a permanent resident of any room or rooms in a hotel, motel or tourist home for any purpose or the right to the use or possession of the furnishings or to the services and accommodations accompanying the use and possession of the room or rooms.

(4) "Occupant" means any person other than a permanent resident who for a consideration, uses, possesses or has a right to use or possess any room or rooms in a hotel, motel or tourist home under any lease, concession, permit, right of access, license or agreement.

(5) "Operator" means any person operating a hotel, motel or tourist home.

(6) "Permanent resident" means any occupant who has occupied or has the right to occupancy of any room or rooms in a hotel, motel or tourist home for at least 5 consecutive months.

(7) "Rent" means the consideration received for occupancy valued in money, whether received in money or otherwise, including all receipts, cash credits and property or services of any kind or nature and also any amount for which the occupant is liable for the occupancy without any deduction therefrom whatsoever.

(8) "Tourist home" means any person who operates a place where tourists or transient guests, for a consideration, may obtain sleeping accommodations and which has at least 5 permanent bedrooms for the use of tourists or transient guests, but which does not have cooking facilities for the use of tourists or transient guests.

30 Del. C. 1953, § 6101; 58 Del. Laws, c. 288; 63 Del. Laws, c. 68, § 1.;



§ 6102. Levy of tax and disposition of proceeds

(a) There is imposed and assessed an excise tax at the rate of 8% of the rent upon every occupancy of a room or rooms in a hotel, motel or tourist home within this State.

(b) The proceeds of this tax shall be distributed as follows: 5% to the State General Fund, 1% to the Beach Preservation Program of the Department of Natural Resources and Environmental Control of the State, 1% annually shall be designated in the proportion in which collected, to the duly established convention and visitors bureau in each county and 1% to the Delaware Tourism Office.

30 Del. C. 1953, § 6102; 58 Del. Laws, c. 288; 67 Del. Laws, c. 138, § 1; 72 Del. Laws, c. 395, § 76.;



§ 6103. Collection of tax

The tax shall be collected by the operator from the occupant at the time of the payment of the rent for the occupancy.

30 Del. C. 1953, § 6103; 58 Del. Laws, c. 288.;



§ 6104. Payment of tax

The amount of the tax collected for each month shall be reported and paid over to the Department of Finance not later than the fifteenth day of the month following the month of collection on forms to be prescribed by the Department of Finance. Interest at the rate of 1 percent per month, or fraction thereof, shall be charged on payments made after the prescribed due date.

30 Del. C. 1953, § 6104; 58 Del. Laws, c. 288.;



§ 6105. -6109. Failure to file or pay; assessments; notice of demand; judgments; refunds

Repealed by 68 Del. Laws, c. 187, § 21, effective Jan. 1, 1992.;






Subchapter II County Convention and Visitors Bureaus

§ 6121. Eligible organizations

Each county-based convention and visitors bureau, to be eligible to receive such moneys as enumerated in § 6102 of this title must be a registered Delaware nonprofit corporation, qualified under terms of the Internal Revenue Code of 1986, as amended, § 501(c)(6) [26 U.S.C. § 501(c)(6)]. For the Counties of Kent, New Castle and Sussex, the following organizations are designated to receive the 1% funding:

(1) Kent County: A Convention & Visitors Bureau shall be established in a manner to be determined by the Governor of the State and the Administrator of the Kent County Levy Court.

(2) Sussex County: A Convention & Visitors Bureau shall be established in a manner to be determined by the Governor of the State and the Administrator of the Sussex County Council, and representatives from the Lewes Chamber of Commerce, Rehoboth Beach — Dewey Beach Chamber of Commerce and the Bethany — Fenwick Area Chamber of Commerce.

(3) In New Castle County: A qualifying county-based Convention & Visitors Bureau (The Greater Wilmington Convention and Visitors Bureau), has been chartered by the Governor of the State, the County Executive of New Castle County, and the Mayor of the City of Wilmington.

67 Del. Laws, c. 138, § 2.;



§ 6122. Reporting and operating conditions

Such recipient organization shall be subject to all reporting and operating conditions normally imposed upon Delaware nonprofit corporations and public bodies.

67 Del. Laws, c. 138, § 2.;



§ 6123. Period to establish

During the period required for Kent and Sussex Counties to establish their county-based Convention & Visitors Bureaus, funds due them shall be paid to the Delaware Economic Development Office. The Delaware Economic Development Office will administer the funds, making them available to nonprofit organizations in each county in such amounts and for such tourism related purposes as the Delaware Tourism Office deems appropriate.

67 Del. Laws, c. 138, § 2; 69 Del. Laws, c. 458, § 1.;









CHAPTER 63. AFFILIATED FINANCE COMPANIES

§ 6301. Definitions

As used in this chapter:

(1) "Affiliated corporations" means 2 or more corporations which are members of a controlled group of corporations as defined in § 1563 of the Internal Revenue Code of 1954 [26 U.S.C. § 1563].

(2) "Affiliated finance company" means a corporation substantially all of whose activity within this State is limited to the issuance of commercial paper or other debt obligations and use of the proceeds to make loans to 1 or more of its affiliated corporations or to purchase receivables from 1 or more of its affiliated corporations.

63 Del. Laws, c. 2, § 23.;



§ 6302. License required; issuance

No corporation shall carry on business as an affiliated finance company after May 1, 1981, without an unexpired license issued by the Secretary of Finance authorizing the conduct of such business. The license shall be issued by the Secretary of Finance for each calendar year. Upon payment of the tax imposed by § 6303 of this title, the Secretary shall issue the license with respect to each calendar year.

63 Del. Laws, c. 2, § 23.;



§ 6303. Imposition of tax; "capital base" defined

(a) The tax payable by an affiliated finance company shall be in accordance with the following table:

If the capital base is: The annual license fee shall be:

$0 to $99,999,999.99 $10,000

$100,000,000 to $224,999,999.99 $15,000

$225,000,000 to $749,999,999.99 $25,000

Over $750,000,000 $50,000

(b) The "capital base" of an affiliated finance company shall consist of its capital, surplus and retained earnings, or equivalent accounting terms, as set forth in the company's certified financial statements.

63 Del. Laws, c. 2, § 23.;



§ 6304. Payment of tax

The tax imposed by § 6303 of this title shall be due and payable in a single installment on or before April 30 of the calendar year with respect to which the license is issued or as soon thereafter as the corporation shall commence operations as an affiliated finance company as shown on its certified financial statements for its fiscal year ending with or within the immediately preceding calendar year.

63 Del. Laws, c. 2, § 23.;



§ 6305. Exemption from occupational license taxes

Notwithstanding this title, all affiliated finance companies being taxed in accordance with this chapter shall be exempt from any occupational license taxes imposed by Part III of this title.

63 Del. Laws, c. 2, § 23.;



§ 6306. Review of license fee; refund procedure; penalty; interest

Repealed by 68 Del. Laws, c. 187, § 22, effective Jan. 1, 1992.;






CHAPTER 64. HEADQUARTERS MANAGEMENT CORPORATIONS

§ 6401. Definitions

As used in this chapter and in §§ 2061 through 2063 of this title:

(1) "Affiliated group" has the meaning provided by § 1504 of the Internal Revenue Code [26 U.S.C. § 1504], but including for this purpose:

a. Foreign corporations that would otherwise not be includible corporations; and

b. Partnerships, as defined in § 7701(a)(2) of the Internal Revenue Code [26 U.S.C. § 7701(a)(2)], that would be includible if they were classified as corporations, the interests in which were treated as stock and the ownership of such interests satisfied the stock ownership requirements of the said § 1504 [26 U.S.C. § 1504].

(2) "Certified," "certificate" or "certification" means or refers to the written determination of the Director of Revenue issued to a corporation that it qualifies as a Headquarters Management Corporation pursuant to the provisions of this chapter.

(3) "Director of Revenue" and "Director" mean the individual appointed as Director of the State Division of Revenue or such individual's designee.

(4) "Expenditure" means a payment of an operating expense incurred in this State by a Headquarters Management Corporation.

(5) "Headquarters Management Corporation" means an entity treated as a corporation under the Internal Revenue Code of the United States (Title 26 of the United States Code) that:

a. Makes an election to be taxed as a Headquarters Management Corporation; and

b. Whose activities in this State are certified by the Director of Revenue to be confined to investment activities and/or the provision of headquarters services to itself and members of its affiliated group.

(6) "Headquarters services" includes, without limitation, accounts receivable and payable, employee benefit plan, insurance, legal, payroll, data processing, purchasing, and tax, financial and securities accounting, reporting and compliance services provided by a Headquarters Management Corporation to itself and members of its affiliated group, and the maintenance and management of the intangible investments of other members of its affiliated group.

(7) "Intangible investments" includes, without limitation, investments in stocks, bonds, notes and other debt obligations (including debt obligations of affiliates), patents, patent applications, trademarks, trade names and similar types of intangible assets.

(8) "Investment activities" means the maintenance and management by a Headquarters Management Corporation of its intangible investments and the collection and distribution of the income from such investments or from tangible property physically located outside this State.

(9) "Operating expense" means a Headquarters Management Corporation's cost of its wages, salaries and benefits, and the cost, if any, of other services obtained by it in connection with its investment activities and for the provision of headquarters services to itself and members of its affiliated group.

(10) "Qualified employee" means an individual:

a. Employed by a Headquarters Management Corporation after the effective date of its original license on a regular basis 35 or more hours per week to provide headquarters services and/or investment activities within this State; and

b. Who was not in any capacity an employee in this State on a regular basis 35 or more hours per week of the Headquarters Management Corporation or of any member of its affiliated group before the effective date of its original license.

(11) Terms defined in § 502 of this title or in § 1901 of this title shall have the same meaning when used in this chapter and in §§ 2061 through 2063 of this title.

74 Del. Laws, c. 256, § 1.;



§ 6402. Imposition of income tax on Headquarters Management Corporations

Every Headquarters Management Corporation shall annually pay a tax in lieu of the taxes imposed under Chapter 19 of this title equal to the greater of:

(1) Eight and seven tenths percent of its Headquarters Management Corporation taxable income; or

(2) Five thousand dollars.

74 Del. Laws, c. 256, § 1; 75 Del. Laws, c. 123, § 1.;



§ 6403. Computation of Headquarters Management Corporation taxable income

(a) Except as modified in subsections (b) and (c) of this section, the Headquarters Management Corporation taxable income of a Headquarters Management Corporation for any income year means the amount of its federal taxable income for such year as computed for purposes of the federal income tax increased by (i) any interest income (including discount) on obligations issued by states of the United States or political subdivisions thereof other than this State and its subdivisions, and (ii) the amount of any deduction allowed for purposes of the federal income tax pursuant to § 164 of the Internal Revenue Code [26 U.S.C. § 164] for taxes paid on, or according to or measured by, in whole or in part, such corporation's net income or profits, to any state (including this State), territory, county or political subdivision thereof, or any tax paid in lieu of such income tax, and its federal taxable income shall be further adjusted by eliminating:

(1) Dividends received on shares of stock or voting trust certificates of foreign corporations or interest income or royalty income, on which a foreign tax is paid, deemed paid or accrued under the applicable provisions of the Internal Revenue Code [26 U.S.C. § 1 et seq.];

(2) Interest income (including discount) from securities issued by the United States or agencies or instrumentalities thereof and interest income (including discount) arising from obligations representing advances, loans or contractual transactions between corporations which are eligible to file a consolidated return for federal income tax purposes and which are subject to taxation under Chapter 19 of this title or under this chapter, if the paying corporation eliminates such interest (including discount) in determining its entire net income under Chapter 19 of this title or in determining its Headquarters Management Corporation taxable income under this section, whichever is applicable; provided, however, that the expenses allocable to interest income from securities issued by the United States or agencies or instrumentalities thereof shall not be allowed as a deduction;

(3) Gains and losses from the sale or other disposition of securities issued by the United States or agencies or instrumentalities thereof or by this State or political subdivisions thereof. Expenses incurred in connection with such gains and losses shall not be considered in computing Headquarters Management Corporation taxable income;

(4) Any deduction allowed for depletion of oil and gas wells under § 611 of the Internal Revenue Code [26 U.S.C. § 611] to the extent such deduction is determined by reference to § 613 of the Internal Revenue Code [26 U.S.C. § 613] (relating to percentage depletion);

(5) An amount equal to the portion of the wages paid or incurred for the taxable year which is disallowed as a deduction for federal purposes under § 280C of the Internal Revenue Code [26 U.S.C. § 280C], relating to the portion of wages for which the new jobs tax credit is claimed;

(6) The cost, not to exceed $5,000, of a renovation project to remove physical design features in a building that restricts the full use of the building by physically handicapped persons. The modification shall be allowed for the taxable year in which the renovation project is completed and is in addition to any depreciation or amortization of the cost of the renovation project. "Building" means a building or structure or that part of a building or structure and its related sidewalks, curbing, driveways and entrances that are located in this State and open to the general public;

(7) The "eligible net income" of an Edge Act corporation organized pursuant to § 25(a) of the Federal Reserve Act [12 U.S.C. § 611 et seq.]. The eligible net income of an Edge Act corporation shall be the net income from any international banking facility of such corporation each computed as described in § 1101(a)(1)d. and e. of Title 5; and

(8) Any deduction, to the extent such deduction exceeds $30,000, for a net operating loss carryback as provided for in § 172 of the Internal Revenue Code [26 U.S.C. § 172] or successor provisions; provided, however, that the taxpayer may increase deductions in any year, consistent with the operation of § 172, to carry forward losses which were carried back in calculating federal taxable income but which were prevented from being carried back under this paragraph.

(b) The amount determined under subsection (a) of this section shall be allocated and apportioned to this State in accordance with the following provisions:

(1) Rents and royalties (less applicable or related expenses) from tangible property shall be allocated to the state in which the property is physically located;

(2) Copyright, patent, service mark, trademark and trade name royalties (less applicable or related expenses) shall be allocated to this State;

(3) Gains and losses from the sale or other disposition of real property shall be allocated to the state in which the property, and expenses incurred in connection with dispositions resulting in such gains and losses, is physically located;

(4) Gains and losses from the sale or other disposition of tangible property for which an allowance for depreciation is permitted for federal income tax purposes, and expenses incurred in connection with dispositions resulting in such gains and losses, shall be allocated to the state where the property is physically located or is normally used in the taxpayer's business;

(5) Interest (including discount) to the extent included in determining Headquarters Management Corporation taxable income under subsection (a) of this section, less related or applicable expenses, shall be allocated to this State, except where the facts and circumstances demonstrate that the transaction creating the obligation with respect to which the interest was earned occurred in another state, in which case it shall be allocated to such other state;

(6) If the entire business of the Headquarters Management Corporation is transacted or conducted within this State, the remainder of the amount determined under subsection (a) of this section shall be allocated to this State. If the business of the Headquarters Management Corporation is transacted or conducted in part without this State, such remainder, whether income or loss, shall be apportioned to this State on the basis of the ratio obtained by taking the arithmetical average of these 3 ratios:

a. The average of the value, at the beginning and end of the income year, of all the real and tangible personal property, owned or rented, in this State by the taxpayer, expressed as a percentage of the average of the value at the beginning and end of the income year of all such property of the taxpayer both within and without this State; provided, that any property, the income from which is separately allocated under paragraph (b)(1) of this section or which is not used in the taxpayer's business, shall be disregarded. For the purposes of this paragraph, property owned by the taxpayer shall be valued at its original cost to the taxpayer, and property rented by the taxpayer shall be valued at 8 times the annual rental;

b. Wages, salaries and other compensation paid by the taxpayer to employees within this State during the income year expressed as a percentage of all such wages, salaries and other compensation paid within and without this State during the income year to all employees of the taxpayer;

c. Gross receipts from sales of tangible personal property physically delivered within this State to the purchaser or the purchaser's agent (but not including delivery to the United States mail or to a common or contract carrier for shipment to a place outside this State) and gross income from other sources within this State for the income year expressed as a percentage of all such gross receipts from sales of tangible personal property and gross income from other sources both within and without this State for the income year; provided, that any receipts or items of income that are eliminated in determining the taxpayer's Headquarters Management Corporation taxable income or are directly allocated under paragraphs (b)(1) to (6) of this section shall be disregarded.

(c) If, in the discretion of the Secretary of Finance, the application of the allocation or apportionment provisions of this section would result in an unfair or inequitable proportion of the taxpayer's Headquarters Management Corporation taxable income being assigned to this State, the Secretary of Finance or the Secretary's delegate may permit or require the exclusion or alteration of the weight to be given to 1 or more of the factors in the formula specified in subsection (b) of this section or the use of separate accounting or other method to produce a fair and equitable result. For purposes of this chapter and of § 2061 of this title, the Director may, in the Director's discretion, redistribute, reallocate, or reapportion items of gross income or deduction on account of the providing of headquarters services if the Director determines that such items are disproportionate to their fair market value compared to arm's length transactions between similar but unrelated companies.

74 Del. Laws, c. 256, § 1.;



§ 6404. Election and returns

(a) Election. — Every Headquarters Management Corporation desiring to be certified under this chapter shall file an election with its application for a Headquarters Management Corporation license.

(b) Termination of election. — An election under this section shall remain in effect until terminated by revocation by the taxpayer or the taxpayer's failing to limit its activities in this State to headquarters services or investment activities.

(c) Returns. — Every Headquarters Management Corporation shall file an annual tentative return and an annual final return regardless of the amount of its estimated tax liability, its gross income or its taxable income.

(1) A tentative return, covering estimated income tax liability for the current taxable year, in such form and containing such information as the Secretary of Finance shall prescribe, shall be filed with the Secretary of Finance on or before the first day of the fourth month of the current taxable year.

(2) A final return, in such form and containing such information as the Secretary of Finance shall prescribe, shall be filed with the Secretary of Finance on or before the first day of the fourth month immediately following the end of the taxable year.

(d) Certification of returns. — Every return shall have annexed thereto a certification by the president, vice-president, treasurer, assistant treasurer, chief accounting officer or any other officer of the taxpayer or other individual duly authorized so to act to the effect that the statements contained therein are true to the best of such officer's or such other individual's knowledge and belief.

(e) Consolidated returns. — An affiliated group of Headquarters Management Corporations may elect to make a consolidated return with respect to the income tax imposed by § 6402 of this title for the taxable year in lieu of separate returns. The making of a consolidated return shall be considered the election and consent of all members of the affiliated group. The tax due by an affiliated group of Headquarters Management Corporations filing a consolidated return shall be no less than the tax payable under § 6402(2) of this title multiplied by the number of members reporting on the consolidated return.

74 Del. Laws, c. 256, § 1; 75 Del. Laws, c. 123, § 2.;



§ 6405. Payment of tax

The tax imposed by this chapter shall be payable as follows:

(1) Calendar year corporations. — Twenty-five percent of the estimated tax liability for the current taxable year shall each be paid with the tentative return required to be filed on or before April 1 of the current taxable year, June 15 of the current taxable year, September 15 of the current taxable year and January 15 of the immediately following taxable year.

(2) Fiscal year corporations. — Twenty-five percent of the estimated tax liability for the current taxable year shall each be paid with the tentative return required to be filed on or before the April 1 of the current taxable year, June 15 of the current taxable year, September 9 of the current taxable year and January 1 of the immediately following taxable year.

(3) Additional taxes due on final return. — Any additional tax due as computed in the final return required to be filed pursuant to § 6404 of this title shall be paid with such final return.

(4) Tentative tax declarations and payments are not required for returns for taxable periods of less than 92 calendar days.

74 Del. Laws, c. 256, § 1.;



§ 6406. Regulations

The Director of Revenue is authorized to promulgate rules, regulations and decisions not inconsistent with this chapter and require such facts and information to be reported as the Director deems necessary for its administration and enforcement and the certification of Headquarters Management Corporations. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State, or the reasonable implications thereof.

74 Del. Laws, c. 256, § 1.;



§ 6407. Taxes of other states

(a) A Headquarters Management Corporation shall be credited with the amount of any income tax paid under this chapter on income upon which income tax (or tax computed upon or by reference to income) was also paid with respect to the taxable year to any other state of the United States or the District of Columbia.

(b) The credit provided by this section shall be allowed only if the taxpayer establishes to the satisfaction of the Secretary:

(1) The total amount of income derived from sources without this State,

(2) The amount of income derived from each state,

(3) The amount and nature of the tax paid to each state, and

(4) All other information necessary for the verification and computation of such credit.

74 Del. Laws, c. 256, § 1.;






CHAPTER 65. NURSING FACILITY QUALITY ASSESSMENTS

§ 6501. Definitions

As used in this chapter:

(1) "A managed care company under contract to the Medicaid agency" means an entity that meets the definition of an MCO under 42 C.F.R. § 438.2 and has a contract with the Delaware Medicaid program.

(2) "CMS" means the Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services.

(3) "Continuing care retirement community" and "CCRC" means an entity providing nursing facility services together with assisted living or independent living on a contiguous campus with the number of assisted living and independent living beds in the aggregate being at least twice the number of nursing facility beds. For purposes of this definition contiguous means land adjoining or touching other property held by the same or related organization. Land divided by a public road shall be considered contiguous.

(4) "DHSS" means the Delaware Department of Health and Social Services.

(5) "Fiscal year" shall mean the time period from July 1 to June 30.

(6) The terms "Medicaid" and "medical assistance" mean the Medicaid program operated in Delaware by the DHSS under Title XIX of the federal Social Security Act [42 U.S.C. § 1396 et seq.].

(7) "Medicaid resident day" means a resident day paid for by the Delaware medical assistance program including a managed care company under contract to the Medicaid agency.

(8) "Medicare resident day" means:

a. A resident day paid for by the Medicare program, a Medicare Advantage program or Special Needs Plan; or

b. A resident day in a facility for a resident enrolled in a Medicare hospice program under which hospice services are covered by the Medicare program while the facility is compensated for room and board services by the Medicaid program or another payer.

(9) "Non-Medicare resident day" means a resident day not paid for by the Medicare program, a Medicare Advantage or special needs plan, or by a Medicare hospice program.

(10) "Nursing facility" means a nursing facility as defined and licensed pursuant to Chapter 11 of Title 16. As used in this chapter, the term "nursing facility" shall include for-profit and nonprofit entities but shall exclude the Delaware Veterans Home and any state, federal or other public government-owned facilities and any facilities that exclusively serve children.

(11) "Nursing facility services" has the meaning given that term in 42 C.F.R. § 433.56, or any successor regulation or superseding statute.

(12) "Resident day" means a calendar day of care provided to a nursing facility resident, including the day of admission and excluding the day of discharge, provided that 1 resident day shall be deemed to exist when admission and discharge occur on the same day. A resident day includes a day on which a bed is held for a patient and for which the facility receives compensation for holding the bed.

78 Del. Laws, c. 286, § 1; 79 Del. Laws, c. 84, § 1.;



§ 6502. Quality assessment [Sunsets Dec. 31, 2015, subject to 78 Del. Laws, c. 286, § 3]

(a) Effective for assessment periods beginning on or after June 1, 2012, any nursing facility engaged in this State in providing nursing facility services with the exception of those exempted under subsection (d) of this section, shall be charged a quarterly quality assessment as prescribed in subsection (b) of this section on nursing facility services provided by nursing facilities for the purpose of obtaining federal Medicaid matching funds under the State's Medicaid program. If an entity conducts, operates or maintains more than 1 nursing facility, the entity shall pay the quality assessment for each separately licensed nursing facility. The quality assessment shall be charged on a per non-Medicare resident day basis as set forth in subsection (b) of this section.

(b) The quality assessment fees for each non-Medicare resident day shall:

(1) For assessment periods ending prior to June 1, 2013, not exceed:

a. $14 per non-Medicare resident day for each nursing facility that is described in paragraph (d)(2) of this section; and

b. $16 per non-Medicare resident day for all other nursing facilities subject to the quality assessment; and

(2) For assessment periods beginning on and after June 1, 2013, be in amounts determined by the Secretaries of the Department of Finance and the Department of Health and Social Services on an annual basis, not later than May 1, which amounts shall not exceed:

a. $14 per non-Medicare resident day for each nursing facility that is described in paragraph (d)(2) of this section; and

b. $26 per non-Medicare resident day for all other nursing facilities subject to the quality assessment.

(c) The quality assessment imposed by this section shall be payable on a calendar quarter basis using returns prescribed by the Department of Finance, which returns shall provide notice to nursing facilities by setting forth the quality assessment amounts determined as provided in paragraph (b)(2) of this section, and shall be available not less than 30 days prior to the start of the next calendar quarter. The assessment for each calendar quarter will be based upon non-Medicare resident days for the 3-month period ending prior to the start of the last month in the calendar quarter. Payments shall be due as follows:

(1) For calendar quarters that end prior to the date of notification by CMS of the approval of the waiver, and if required a state plan amendment, no later than 45 days after the date of the CMS approval letter;

(2) For calendar quarters that end after the date of notification by CMS of the approval of the waiver and any required state plan amendment:

a. For the calendar quarter ending June 30: no later than the fifteenth day of the last month of that quarter;

b. For all other calendar quarters: no later than 30 days after the end of the quarter.

(d) In accordance with the redistribution method set forth in 42 C.F.R. § 433.68(e)(1) and (2), DHSS shall seek a waiver from CMS of the broad-based and uniform provider assessment requirements of federal law to exclude certain nursing facilities from the quality assessment and to permit certain nursing facilities with a high volume of Medicaid resident days or facilities with a high number of total annual resident days to pay the quality assessment at a lesser amount per non-Medicare resident day. Such waiver shall seek authority from CMS for DHSS to:

(1) Exempt the following nursing facilities from the quality assessment:

a. Continuing care retirement communities as defined in § 6501 of this title; and

b. Nursing facilities with 46 or fewer beds.

(2) Lower the quality assessment for nursing facilities with greater than or equal to 44,000 annual Medicaid resident days based upon the most recent cost report ending in the calendar year prior to the state fiscal year in which the assessment is applied.

(e) The Department of Finance shall, within 30 days after the return due date for each quarter, deposit the quality assessments collected as follows:

(1) 90% of the quality assessments shall be deposited to the Nursing Facility Quality Assessment Fund established pursuant to § 1180 of Title 16; and

(2) 10% of the quality assessments collected shall be deposited to the State's General Fund.

(f) The quality assessment fee imposed by this section shall be subject to and shall have available all provisions of Chapter 5 of this title regarding procedures, administration, and enforcement.

(g) Within 7 days of receiving notification from CMS of the approval of the waiver and if required a state plan amendment, DHSS shall notify the nursing facilities and the Department of Finance of:

(1) The CMS approval date, and

(2) The facilities that are subject to the quality assessment and those that are exempt and the reasons for the exemption, and

(3) The specific dollar amounts of the per non-Medicare resident day quality assessment to be charged in accordance with subsection (b) of this section, and

(4) Identify which facilities are subject to the differing assessment amounts specified in subsection (b) of this section, and

(5) The date the quality assessments are due to be paid by nursing facilities to the Department of Finance.

78 Del. Laws, c. 286, § 1; 79 Del. Laws, c. 84, § 1.;



§ 6503. Penalties

In addition to the penalties prescribed in Chapter 5 of this title, if any quality assessment is not paid when due, or a facility fails to timely prepare the prescribed return form, DHSS may:

(1) Withhold any Medicaid payments to the delinquent nursing facility, including any payments due to the nursing facility for Medicaid patients from a managed care company under contract to the Medicaid agency, until such time as the quality assessment amount is paid in full; and/or

(2) Suspend or revoke the nursing facility license; and/or

(3) Develop a plan that requires the nursing facility to pay any delinquent quality assessment and penalty amounts in installments.

78 Del. Laws, c. 286, § 1.;









Title 31 - Welfare

CHAPTER 1. DEPARTMENT OF HEALTH AND SOCIAL SERVICES

§ 101. Definitions

As used in this title:

(1) "Board" or "Department" or "Department of Public Welfare" or "Board of Welfare" means the Department of Health and Social Services.

(2) "Secretary" or "Director" means Secretary of the Department of Health and Social Services.

31 Del. C. 1953, § 101; 57 Del. Laws, c. 591, § 30.;



§ 102. Federal aid and reports

The Department shall, in this connection, and in order to obtain federal aid, make such reports in such form and containing such information as the federal government may require and shall comply with such provisions as the federal government may find necessary to assure the correctness and verification of such reports.

Code 1935, § 1108; 41 Del. Laws, c. 95, § 1; 31 Del. C. 1953, § 106.;



§ 103. Duty of Department to coordinate welfare and correctional programs; public reports required

(a) The Department shall be responsible for the coordination of welfare and correctional programs in this State and, to this end, may call conferences of representatives of public and private agencies responsible for such programs and individuals and organized groups interested in and concerned with matters of welfare. Such activities shall be carried on in the interest of more effectively understanding and making provision for the welfare needs in this State. Participation in such activities on the part of agencies and individuals shall be voluntary. The Department may sponsor and carry out studies of existing provisions for caring for welfare needs and studies of the need for changes in existing facilities.

(b) The Department shall issue periodic public reports on the extent, nature and cost of public and private welfare programs in this State and, to this end, may require the necessary periodic statistical data from public and private welfare, correction, probation and parole agencies and institutions giving resident care for tuberculous patients.

Code 1915, § 1004C; 30 Del. Laws, c. 64; Code 1935, § 1121; 44 Del. Laws, c. 79, § 2; 31 Del. C. 1953, § 107.;



§ 104. Secretary; powers and duties

The Secretary shall manage and supervise the operations of the Department and shall see that all functions are properly carried out in accordance with the policies, rules and regulations approved by the Board. The Secretary shall appoint all employees of the Department and shall fix their salaries subject to any general compensation plan adopted by the Board.

48 Del. Laws, c. 133, § 6; 31 Del. C. 1953, § 109; 57 Del. Laws, c. 591, § 32; 70 Del. Laws, c. 186, § 1.;



§ 105. Political activities of officers and employees limited

No executive, official or employee of the Department shall participate in any form of political activity other than as may be appropriate to the exercise of the individual's civil rights, duties and privileges or in any manner use the executive's, official's or employee's official position as an executive official or employee of the Department for any political purpose.

Any executive official or employee of the Department who violates the provisions of this section shall be subject to discharge or such other disciplinary measures as may be provided by the rules and regulations of the Department.

Code 1935, § 1112A; 42 Del. Laws, c. 97, § 2; 31 Del. C. 1953, § 110; 70 Del. Laws, c. 186, § 1.;



§ 106. Organization of Department

The Secretary shall organize the Department into such divisions or other units as will increase the effectiveness and efficiency with which its affairs are conducted. The organization shall provide for and the efforts of the Department shall be directed toward the maximum degree of integration and consolidation consistent with satisfactory service to the citizens of this State.

48 Del. Laws, c. 133, § 7; 31 Del. C. 1953, § 111; 57 Del. Laws, c. 591, § 33.;



§ 107. Rules and regulations

The Secretary shall promulgate rules and regulations for the interpretation of statutes or federal regulations governing programs of public assistance and other programs of the Department and such other rules or regulations as may be necessary for the proper conduct of the business of the Department. No rule or regulation adopted pursuant to the authority granted by this section shall extend, modify or conflict with any law of this State, or the reasonable implications thereof.

48 Del. Laws, c. 133, § 8; 31 Del. C. 1953, § 112; 57 Del. Laws, c. 591, § 33; 67 Del. Laws, c. 344, § 10.;



§ 108. Merit system of personnel administration unaffected

Nothing in this chapter shall interfere with the continued operation of a merit system of personnel administration for positions placed under such system by agreement between state and federal authorities.

48 Del. Laws, c. 133, § 16; 31 Del. C. 1953, § 113.;



§ 109. Annual report

The Department, annually, shall make a report that shall include:

(1) A list of the officers and agents employed;

(2) The conditions of institutions under its supervision;

(3) A statement of the year's work; and

(4) Complete and comprehensive information relating to all welfare work performed, together with any recommendation the Department may desire to make.

Code 1915, § 1005A; 30 Del. Laws, c. 64; 37 Del. Laws, c. 85, § 23; 37 Del. Laws, c. 189, § 17; 38 Del. Laws, c. 54, § 3; Code 1935, §§ 1123, 1131, 1626, 1643; 41 Del. Laws, c. 124, § 3; 45 Del. Laws, c. 96, § 4; 31 Del. C. 1953, § 115.;



§ 110. Burial expenses of indigent person

An indigent person's remains may be buried at public expense on the order of the Division of Social Services. Uniform standards for such burial shall be established by the Department of Health and Social Services. The fee shall be established by the Department at the lowest cost for which burial services which meet the standards can be locally obtained. In the event that funds are available from social security, Veterans' Administration or any other benefits or insurance, the compensation allowed to be paid for burial shall be reduced by the amount available from such benefits or insurance.

37 Del. Laws, c. 189, § 6; 37 Del. Laws, c. 85, § 10; Code 1935, §§ 1613, 1632; 31 Del. C. 1953, § 120; 62 Del. Laws, c. 386, § 1.;



§ 111. Financial participation

(a) The State Treasurer shall establish in the State Treasury a State Public Welfare Fund which shall include all funds made available for the purposes of this chapter or of Chapter 5 of this title by the State, the several counties, the federal government or any other source. Within this State Public Welfare Fund there shall be established such separate accounts as the State Treasurer and the State Auditor of Accounts may deem necessary or desirable.

(b) The State Treasurer shall pay from the State Public Welfare Fund the amounts requested by the Department for the purposes of this chapter or of Chapter 5 of this title; provided, that such amount requested is not in excess of the balance remaining in the State Public Welfare Fund plus authorized advances.

(c) All expenditures of the Department shall be paid by check drawn by the State Treasurer except as hereinafter provided. Such expenditures shall be made on the basis of prescribed invoice and payroll forms preapproved by designated officials of the Department; copies of such approved invoice and payroll forms to be transmitted to the Department of Finance for preaudit.

(d) Certain expenditures, due to the responsibilities of the Department, are of an emergency nature. Such expenditures shall be made by the Department over the signature of an authorized official from a revolving fund in an amount to be agreed on by the Department and the State Treasurer and which shall be drawn from the State Public Welfare Fund and be deposited in a fund of the State to the credit of the Department of Public Welfare.

31 Del. C. 1953, § 121; 50 Del. Laws, c. 220, § 1; 63 Del. Laws, c. 142, § 54; 64 Del. Laws, c. 108, § 9.;



§ 112. Federal financial participation

The State Treasurer shall receive all money paid to the State by the Secretary of the Treasury of the United States on account of assistance, services and administration, provided under this chapter and under Chapter 5 of this title, and make payments from such moneys and moneys appropriated under such chapters in accordance with the provisions thereof and with the provisions of the United States Social Security Act [42 U.S.C. § 301 et seq.].

31 Del. C. 1953, § 122; 50 Del. Laws, c. 220, § 1; 64 Del. Laws, c. 108, § 9.;



§ 113. County financial participation

The State Treasurer shall receive all money paid to the State by the receiver of taxes and county treasurer of each of the 3 counties on account of assistance, services and administration provided under this chapter and under Chapter 5 of this title and make payments from such moneys and moneys appropriated under such chapters in accordance with the provisions thereof.

31 Del. C. 1953, § 123; 50 Del. Laws, c. 220, § 1; 64 Del. Laws, c. 108, § 9.;



§ 114. Recovery of public assistance overpayments

(a) Any assistance paid to or in behalf of any person under the Aid to Families with Dependent Children, General Assistance, Food Stamps and Medicaid programs in excess of that to which the person is entitled under the program or programs shall be recoverable by the Department of Health and Social Services for the State in a civil action against such person or the person's estate in any court of competent jurisdiction.

(b) Any judgment entered for the Department in an action brought under this section shall include an award for the court costs of the action. That portion of the judgment that constitutes the court costs of the action shall be remitted by the Department to the State Treasurer.

(c) The Department shall not be required to pay the filing fee or other costs of an action brought under this section and shall not be required to pay fees of any nature or to file a bond or other security of any nature in connection with such action or with proceedings supplementary thereto or as a condition precedent to the availability to the Department of any process in aid of such action or proceedings.

(d) Any judgment entered in any court of competent jurisdiction for the Department pursuant to a confession of judgment regarding any assistance paid to or in behalf of any person under the Aid to Families with Dependent Children, General Assistance, Food Stamps and Medicaid programs in excess of that to which the person is entitled under the program or programs or regarding any amount of money due under an agreement relating to any assistance paid to or in behalf of any person under the Aid to Families with Dependent Children, General Assistance, Food Stamps and Medicaid programs in excess of that to which the person is entitled under the program or programs shall include an award for the court costs of such judgment. That portion of such judgment that constitutes the court costs of such judgment shall be remitted by the Department to the State Treasurer.

(e) The Department shall not be required to pay the filing fee or other costs related to any procedure to obtain judgment in any court of competent jurisdiction pursuant to a confession of judgment governed by subsection (d) of this section and shall not be required to pay fees of any nature or to file a bond or other security of any nature in connection with any such procedure.

66 Del. Laws, c. 287, § 1; 70 Del. Laws, c. 186, § 1.;



§ 115. Subpoena authority

(a) In addition to the other powers of the Secretary of the Department of Health and Social Services, the Secretary or the Secretary's designee shall, for purposes related to welfare fraud investigations and welfare overpayment investigations, have the power to administer oaths, subpoena witnesses and compel the production of books, papers, documents or other tangible things. Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books, papers, documents or other tangible things relevant to any such investigations may be compelled to do so by order of the Superior Court.

(b) Service of a subpoena issued under this section shall be made by any sheriff, any deputy sheriff, any constable or any employee of the Department of Health and Social Services by delivering a copy of the subpoena to the person to whom it is addressed or by leaving a copy of the subpoena at the person's usual place of abode with a person of suitable age and discretion residing therein. Any fee that the State, or any county or municipality of the State, might otherwise charge for the service of a subpoena shall be waived for the service of a subpoena under this section.

(c) Neither the Secretary of the Department of Health and Social Services nor the Secretary's designee shall be charged any court costs or fees associated with an order of the Superior Court under subsection (a) of this section.

(d) A subpoena issued under subsection (a) of this section shall be effective throughout this State.

66 Del. Laws, c. 290, § 1; 70 Del. Laws, c. 186, § 1.;






CHAPTER 3. CHILD WELFARE

Subchapter I General Provisions

§ 301. Definitions

As used in this subchapter:

(1) "Abuse" or "abused child" is as defined in § 901 of Title 10.

(2) "Child" means a person who has not yet attained the child's eighteenth birthday.

(3) "Delinquent child" means a child who commits an act which if committed by an adult would constitute a crime.

(4) "Dependency" or "dependent child" is as defined in § 901 of Title 10.

(5) "Maternal death" means the death of a woman while pregnant or within 42 days of termination of pregnancy, irrespective of the duration and site of the pregnancy, from any cause related to or aggravated by the pregnancy or its management but not from accidental or incidental causes.

(6) "Near death" means a child in serious or critical condition as a result of child abuse or neglect as certified by a physician.

(7) "Neglect" or "neglected child" is as defined in § 901 of Title 10.

(8) "Truancy" or "truant" shall refer to a pupil enrolled in grades kindergarten through 12 inclusive who has been absent from school without a valid excuse, as defined in the rules and regulations of the district board of education of the school district in which the pupil is or should be enrolled pursuant to the provisions of Title 14, or in the case of a pupil enrolled in a charter school, by the board of directors of the charter school, for more than 3 days or the equivalent thereof during a given school year.

41 Del. Laws, c. 98, § 1; 31 Del. C. 1953, § 301; 56 Del. Laws, c. 317, §§ 3, 4; 58 Del. Laws, c. 64, § 1; 60 Del. Laws, c. 449, § 6; 61 Del. Laws, c. 334, § 5; 63 Del. Laws, c. 290, § 9; 64 Del. Laws, c. 108, § 4; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 175, § 14; 74 Del. Laws, c. 376, § 1; 76 Del. Laws, c. 136, §§ 21-23; 76 Del. Laws, c. 373, § 1.;



§ 302. Intent and purpose of chapter

The intent and purpose of this chapter are to:

(1) Provide humane and scientific treatment, care and highest attainable degree of individual development for the dependent wards of this State;

(2) Provide for the delinquent such wise conditions of modern education and training as will restore the largest possible portion of such delinquents to useful citizenship;

(3) Promote the study of the causes of dependency and delinquency and of mental and physical disabilities, with a view to cure and ultimate prevention; and

(4) Secure, by uniform and systematic management, the highest attainable degree of economy in the administration of the state institutions under supervision of the Division of Child Protective Services consistent with the objects in view.

Code 1915, § 1005B; 30 Del. Laws, c. 64; Code 1935, § 1124; 31 Del. C. 1953, § 302; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4; 78 Del. Laws, c. 179, § 323.;



§ 303. General powers and duties of Division in respect to children

In order that the State may more effectively exercise the duty and obligation which it owes to minor children, who for any cause are in need of care and protection, the Division of Child Protective Services may:

(1) Search out through investigation, complaints from citizens, or otherwise, the minor children in the State who are in need of its care and protection and shall as far as possible, through existing agencies, public or private, its own welfare workers or through such other resources, aid such children to a fair opportunity in life;

(2) Make surveys and in other ways ascertain the facts and conditions which cause or contribute to the need for state care and protection of children and the extent of such need;

(3) Present the facts so ascertained to the people through conventions, conferences and addresses to the end that a statewide program may be effected for the elimination and suppression of the causes which bring the necessity for such care;

(4) Establish and maintain homes or other agencies for the care of dependent or neglected minor children or contract with any approved agency or home for the care of such children, receive and care for dependent or neglected children committed to its care and, if possible, to arrange for a thorough physical and mental examination of every such child, investigate in detail the personal and family history of a child and its environment, place such children in family homes or in approved suitable institutions and supervise such children however placed; and

(5) Solicit, obtain and hold gifts, devises and bequests of money, real estate and other things of value to be used in support of the development and carrying on of child welfare work.

38 Del. Laws, c. 54, §§ 1, 2; Code 1935, § 1130; 31 Del. C. 1953, § 303; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4.;



§ 304. Dependent or neglected children deemed wards of State; duty of Division

Repealed by 77 Del. Laws, c. 43, § 11, effective June 16, 2009.;



§ 305. Use of other child welfare agencies

The Division of Child Protective Services may utilize services of other child welfare agencies and allocate and turn over unto such agencies, operating within this State and rendering child welfare services, any portion of funds appropriated for the purposes of this chapter and as may from time to time be deemed necessary, proper and expedient for the supervision, care, custody, board and placement of dependent and neglected children. If in the judgment of the Division such payments are necessary, proper and expedient for the care of the child, these allocations and payments may be continued to the said agency for children who were dependent or neglected, but who have been legally adopted.

41 Del. Laws, c. 98, § 3; 31 Del. C. 1953, § 305; 58 Del. Laws, c. 64, §§ 1, 3; 64 Del. Laws, c. 108, § 4.;



§ 306. Binding minors prohibited

No court, organization, institution, individual or corporation may bind any minor to any organization, institution, individual or corporation in any manner whatsoever.

Nothing contained in this section shall in any manner interfere with the power and authority of any court to commit any minor to the custody and care of any organization, institution, individual or corporation.

Code 1852, § 1501; Code 1915, § 3101; 32 Del. Laws, c. 185; Code 1935, § 3591; 31 Del. C. 1953, § 306.;



§ 307. Bringing or sending nonresident children into State regulated; penalty

(a) No person or corporation of this State or any child placement agency or association operating within this State or any bureau, board or commission of this State or any person, institution, agency, association, corporation, bureau, board or commission without this State shall bring or send into this State or in any way assist in the bringing or sending into this State of any dependent child who is a resident of another state, United States territory or country for the purpose of placing or procuring placement of such child in any way free, wage or boarding home or for adoption without the written consent of the Department of Services for Children, Youth and Their Families having first been obtained, and such person, agency, institution, association, corporation, board or commission shall abide by all rules laid down by the Department of Services for Children, Youth and Their Families.

(b) Whoever violates subsection (a) of this section shall be fined not more than $100; and

Whoever continues to so violate for a period of 10 days after notification from the Department of Services for Children, Youth and Their Families shall be guilty of a new, separate and distinct offense and shall be fined for each offense not less than $100 nor more than $1,000.

Code 1915, §§ 1005E, 1005G; 32 Del. Laws, c. 50; 38 Del. Laws, c. 64, §§ 2, 5; Code 1935, §§ 1126, 1129; 41 Del. Laws, c. 97, § 1; 31 Del. C. 1953, § 307; 50 Del. Laws, c. 187, § 1; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4; 68 Del. Laws, c. 380, § 1; 70 Del. Laws, c. 223, § 1.;



§ 308. Vaccinations

Every person who is unable to pay for vaccination and every child whose parents or guardians are unable to pay for the same, not residing in the City of Wilmington, may be vaccinated by any physician or physicians who may be designated for that purpose by the Division of Child Protective Services.

For each person or child so vaccinated, the physician or physicians shall be paid by the Division of Child Protective Services the sum of 50 cents.

Every such physician shall give a certificate of vaccination to the person or child so applying.

17 Del. Laws, c. 68, § 4; Code 1915, § 768; 37 Del. Laws, c. 189, § 15; Code 1935, § 774; 31 Del. C. 1953, § 308; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4.;



§ 309. Criminal history information relating to child care personnel and foster and adoptive parents

(a) "Child care facility" as used in this section means residential child care facilities under contract to or operated directly by the Department of Services for Children, Youth and Their Families (DSCYF).

(b) "Child care personnel" as used in this section means all persons who seek employment for compensation or persons who volunteer to provide direct child care service or persons who for any reason have regular direct access to children and/or adolescents under the age of 18 at any facility as referred to in subsection (a) of this section. This definition shall include any employee or volunteer of the Department of Services for Children, Youth and Their Families or one of its contractors who have regular direct access to children and/or adolescents under the age of 18, but who do not provide child care services at a facility as referred to in subsection (a) of this section. Child care personnel, for purposes of this section, shall also include applicants wishing to become adoptive or foster parents.

(c) All prospective child care personnel are covered by the provisions of this section as well as current child care personnel who have been providing said child care for a period of less than 1 year. In the case of adoptive parents, criminal background checks shall be performed in all cases in which a final adoption decree has not yet been filed.

(d) All child care personnel covered by this section shall be required to submit their fingerprints and other necessary information in order for the following to be obtained:

(1) Report of the individual's entire criminal history record from the Delaware State Police or a statement from the Delaware State Police that the State Police Central Repository contains no such information relating to that person.

(2) A report of the individual's entire federal criminal history record pursuant to the Federal Bureau of Investigation appropriation of Title II of Public Law 92-544. The Division of State Police shall be the intermediary for the purposes of this paragraph.

(3) A certification from the Department of Services for Children, Youth and Their Families as to whether the individual is named in the Central Register as the perpetrator of a report of child abuse.

(e) Costs associated with obtaining said criminal history information and child abuse registry information shall be borne by the State.

(f) All information required in subsection (d) of this section shall be forwarded to the DSCYF which will assess the information and make a determination of suitability for employment based upon the types of offenses, recency, record since the offenses, and responsibilities of the position which the individual has obtained or is seeking to obtain. The DSCYF must exercise case-by-case judgment on the results. Any adverse judgment affecting the current or prospective child care individual shall be reviewed subject to regulations promulgated by the DSCYF under subsection (h) of this section.

(g) Upon making its determination of suitability, the DSCYF shall forward the determination, together with the results of the investigation, to the applicant and to the prospective or current employer or agency.

(h) The DSCYF shall, in the manner provided by law, promulgate regulations necessary to implement this section. These regulations shall:

(1) Set forth criteria for unsuitability for employment in or certification for child care services. Such criteria shall relate to criminal history record information and may include other information in addition to that set forth above. Such criteria and information shall be reasonably related to the prevention of child abuse.

(2) Prohibit any individual convicted of a sexually related offense or offenses against children or adolescents from employment in child care services.

(3) Set forth sanctions for employers who wilfully hire or retain individuals in violation of this section or in violation of the regulations promulgated hereunder.

(4) Provide for the confidentiality of information obtained pursuant to subsection (d) of this section.

(5) Provide for administrative review of an adverse judgment by the DSCYF.

(i) Facilities and agencies which are subject to this section may provisionally hire an employee or a volunteer or place a child, pending the determination of the DSCYF. The failure of an individual to disclose any relevant criminal history information requested by the DSCYF as part of an application process that is subsequently disclosed as a result of a criminal history check performed pursuant to this chapter shall be grounds for immediate termination or removal of a placement.

(j) The DSCYF shall issue its determination in a reasonable amount of time following the receipt of information obtained pursuant to subsection (d) of this section.

67 Del. Laws, c. 409, § 1.;



§ 310. Breast-feeding

Notwithstanding any provisions of law to the contrary, a mother shall be entitled to breast-feed her child in any location of a place of public accommodation wherein the mother is otherwise permitted.

71 Del. Laws, c. 10, § 1; 70 Del. Laws, c. 186, § 1.;






Subchapter II Child Death, Near Death and Stillbirth Commission

§ 320. Declaration of legislative intent

The General Assembly hereby declares that the health and safety of the children and pregnant women of the State will be safeguarded if deaths of children under the age of 18, near deaths of abused and/or neglected children, and stillbirths occurring after at least 20 weeks of gestation and maternal death are reviewed, in order to provide recommendations to alleviate those practices or conditions which impact the mortality of children and pregnant women. This subchapter establishes the Child Death, Near Death and Stillbirth Commission. For the purposes of this subchapter, "Commission" means the Child Death, Near Death and Stillbirth Commission. Stillbirths occurring after at least 20 weeks of gestation shall not include stillbirths which occur as a result of an elective medical procedure.

70 Del. Laws, c. 256, § 1; 73 Del. Laws, c. 331, §§ 2, 3; 74 Del. Laws, c. 376, § 3; 75 Del. Laws, c. 269, § 1; 76 Del. Laws, c. 373, § 2.;



§ 321. Organization and composition

(a) The following shall be members of the Commission: The State Attorney General, the Secretary of the State Department of Health and Social Services, the Secretary of the State Department of Services to Children, Youth and Their Families, the person appointed as the child advocate pursuant to § 9003A of Title 29, the Chair of Child Protection Accountability Commission, the State Secretary of Education, the State Medical Examiner, the Director of the Division of Public Health, the Chief Judge of the Family Court and the Superintendent of the Delaware State Police, or the designee of any of the preceding persons. Additionally, the following shall be appointed by the Governor as members of the Commission:

(1) A representative of the Medical Society of Delaware specializing in each of pediatrics, neonatology, obstetrics and perinatology;

(2) A representative of the Delaware Nurses Association;

(3) A representative of the National Association of Social Workers;

(4) A representative of the Police Chiefs' Council of Delaware who is an active law enforcement officer;

(5) A representative of the New Castle County Police Department; and

(6) 2 child advocates from state-wide non-profit organizations.

A Chairperson of each regional child death and near death review panel, each maternal death panel and each Fetal and Infant Mortality Review Case Review Team established pursuant to subsections (d) and (e) hereof shall also serve as members of the Commission. The term of members appointed by the Governor shall be 3 years and shall terminate upon the Governor's appointment of a new member to the Commission. The members of the Commission, the regional panels, Case Review Teams and Community Action Teams shall serve without compensation. The Commission shall be staffed, and its staff shall include an Executive Director. The General Assembly may annually appropriate such sums as it may deem necessary for the payment of the salary of the Executive Director and the staff, and for the payment of actual expenses incurred by the Commission.

(b) The Commission shall, by affirmative vote of a majority of all members of the Commission, appoint a chairperson from its membership for a term of 1 year. The Commission shall meet at least semi-annually.

(c) Meetings of the Commission, regional panels, Case Review Teams and Community Action Teams shall be closed to the public. The Commission shall meet at least annually with the Child Protection Accountability Commission to jointly discuss the public recommendations generated from reviews conducted pursuant to § 323(e) of this title. This meeting shall be open to the public.

(d) The Commission shall by resolution passed by a majority of its members establish at least 1 but no more than 3 regional panels authorized to review child deaths and near deaths. One of the panels shall be designated to review cases pursuant to § 323(e) of this title; however, for good cause shown to the Commission, any panel may investigate and review any death, near death, or stillbirth entitled to review by the Commission. Members of the Commission shall appoint representatives to each regional panel such that the regional panel reflects the disciplines of the Commission. The Commission shall also appoint to each regional panel:

(1) A representative from each of the 3 police departments which investigate the majority of child deaths in the region covered by the panel, and

(2) A citizen of the region interested in child death, near death and stillbirth issues.

(e) The Commission shall by resolution passed by a majority of its members establish Fetal and Infant Mortality Review Case Review Teams and Community Action Teams based on the National Fetal and Infant Mortality Review Program model.

(f) Each regional panel and the Fetal and Infant Mortality Review Case Review Teams shall have the powers, duties and authority of the Commission as delegated by the Commission. Each regional panel and Fetal and Infant Mortality Review Case Review Team shall, by affirmative vote of a majority of all members of that regional panel or team, appoint cochairpersons from its membership for a term of 1 year.

(g) The Commission shall by resolution passed by a majority of its members establish 1 regional panel authorized to review maternal deaths.

70 Del. Laws, c. 256, § 1; 72 Del. Laws, c. 327, § 1; 73 Del. Laws, c. 65, § 43; 73 Del. Laws, c. 331, §§ 4, 5; 74 Del. Laws, c. 376, §§ 4-7, 14; 75 Del. Laws, c. 269, §§ 2-6; 76 Del. Laws, c. 373, §§ 3, 4.;



§ 322. Voting

Except as expressly provided herein, an affirmative vote of 60% of all members of the Commission, any regional panel, Case Review Team or Community Action Team shall be required to adopt any findings or recommendations of the Commission or such regional panel or team.

70 Del. Laws, c. 256, § 1; 75 Del. Laws, c. 269, § 7.;



§ 323. Powers and duties

(a) The Commission shall have the power to investigate and review the facts and circumstances of all deaths and near deaths of children under the age of 18 and stillbirths and all maternal deaths which occur in Delaware. The review of deaths involving criminal investigations will be delayed until the later of the conclusion of such investigation, or the adjudication of related criminal charges, if any. The Commission shall make recommendations to the Governor and the General Assembly and Child Protection Accountability Commission, at least annually, regarding those practices or conditions which impact the mortality of children and mothers. System-wide recommendations arising from an investigation and review conducted pursuant to subsection (e) of this section shall be made to the Governor and General Assembly and Child Protection Accountability Commission, as well as any members of the public requesting the recommendations, within 20 days of the completion of such investigation and review. In addition to the Commission's release of recommendations, the Commission shall release summary information and findings resulting from reviews of child deaths and near deaths due to abuse and neglect. Said release of information and findings shall occur at the completion of prosecution. All recommendations made pursuant to this subsection shall comply with applicable state and federal confidentiality provisions, including but not limited to those enumerated in § 324 of this title and § 9017(e) of Title 29. Notwithstanding any provision of this subchapter to the contrary, such recommendation shall not specifically identify any individual or any nongovernmental agency, organization or entity.

(b) The Commission shall conduct child death and near death reviews according to procedures promulgated by the Commission. The Commission shall conduct maternal death reviews which utilize a public health model and shall include information gathered through a clinical review and summary of medical and other subpoenaed records. The Commission may amend such procedures upon a three-quarters affirmative vote of all members of the Commission.

(c) The Commission shall conduct fetal and infant mortality reviews and facilitate the implementation of recommendations based on the National Fetal and Infant Mortality Review Program model. Utilizing a public health model, the reviews shall include information gathered through a clinical review and summary of medical and all other subpoenaed records, and maternal interviews. The Commission may amend such procedures upon a three-quarters affirmative vote of all members of the Commission.

(d) In connection with any review, the Commission shall have the power and authority to:

(1) Administer oaths; and

(2) Compel the attendance of witnesses whose testimony is related to the death or near death under review and the production of records related to the death, near death or stillbirth under review by filing a praecipe for a subpoena, through the Attorney General or a Deputy Attorney General, with the Prothonotary of any county of this State, such a subpoena to be effective throughout the State and service of such a subpoena to be made by any sheriff of the State; failure to obey said subpoena will be punishable according to the rules of the Superior court.

(e) Notwithstanding the above, the Commission shall investigate and review the facts and circumstances of the death or near death of an abused and/or neglected child within 6 months of a report to the Commission by the Attorney General, the Department of Services for Children, Youth and Their Families, or other state agency that the child was the victim of abuse or neglect. The Attorney General, the Department of Services for Children, Youth and Their Families, and any other state or local agency with responsibility for investigating child deaths shall report to the Commission any death or near death of a child who is determined to have been abused and/or neglected within 14 days of that determination. For good cause shown to the Commission, completion of an investigation and review under this subsection may be extended from 6 to 9 months.

(f) Notwithstanding any provision of this subchapter to the contrary, no person identified by the Attorney General's office as a potential witness in any criminal prosecution arising from the death or near death of an abused or neglected child shall be questioned, deposed or interviewed by or for the Commission in connection with its investigation and review of such death or near death until the completion of such prosecution.

70 Del. Laws, c. 256, § 1; 73 Del. Laws, c. 331, §§ 6, 7; 73 Del. Laws, c. 386, §§ 1, 2, 6; 74 Del. Laws, c. 376, §§ 8-11; 75 Del. Laws, c. 269, §§ 8-10; 76 Del. Laws, c. 373, §§ 5-10; 78 Del. Laws, c. 137, § 14.;



§ 324. Confidentiality of records and immunity from suit

(a) The records of the Commission and of all regional panels and the Fetal and Infant Mortality Review Case Review Teams and Community Action Teams, including original documents and documents produced in the review process with regard to the facts and circumstances of each death, near death or stillbirth, shall be confidential and shall not be released to any person except as expressly provided in subchapter II of this chapter. Such records shall be used by the Commission, and any regional panel or team only in the exercise of the proper function of the Commission, regional panel or team and shall not be public records and shall not be available for Court subpoena or subject to discovery. Subject to constitutional requirements, statements, records or information shall not be subject to any statute or rule that would require those statements to be disclosed in the course of a criminal trial or associated discovery. Aggregate statistical data compiled by the Commission, regional panels or teams, however, may be released at the discretion of the Commission or regional panels.

(b) Members of the Commission, regional panels, Case Review Teams and Community Action Teams, and their agents or employees, shall not be subject to, and shall be immune from, claims, suits, liability, damages or any other recourse, civil or criminal, arising from any act, proceeding, decision or determination undertaken or performed or recommendation made, provided such persons acted in good faith and without malice in carrying out their responsibilities, authority, duties, powers and privileges of the offices conferred by this law upon them or by any other provisions of the Delaware law, federal law or regulations, or duly adopted rules and regulations of the Commission or its regional panels or teams. Complainants shall bear the burden of proving malice or a lack of good faith to defeat the immunity provided herein.

(c) No person in attendance at a meeting of any such Commission, regional panel, Case Review Team or Community Action Team shall be required to testify as to what transpired thereat. No organization, institution or person furnishing information, data, reports or records to the Commission or any regional panel or team with respect to any subject examined or treated by such organizations, institution, or person, by reason of furnishing such information, shall be liable in damages to any person or subject to any other recourse, civil or criminal.

70 Del. Laws, c. 256, § 1; 73 Del. Laws, c. 386, §§ 3, 4; 74 Del. Laws, c. 376, § 12; 75 Del. Laws, c. 269, §§ 11-13.;






Subchapter III The Delaware Child Care Act

§ 341. Short title

This act may be referred to and cited as "The Delaware Child Care Act."

73 Del. Laws, c. 165, § 1.;



§ 342. Definitions

For the purpose of this act:

(1) "Child care" means and includes:

a. Any person, association, agency or organization which:

1. Has in custody or control 1 child or more under the age of 18 years, unattended by parent or guardian, for the purpose of providing such child or children with care, education, protection, supervision or guidance;

2. Is compensated for their services;

3. Advertises or holds himself, herself or itself out as conducting such child care;

b. The provision of, or arranging for, the placement of children in foster care homes, adoptive homes or supervised independent living arrangements; and

c. Family child care homes, large family child care homes, day care centers, child placing agencies, residential child care facilities and day treatment programs as currently defined by regulation. Day-care centers operating part- or full-day are subject to licensure. Homes in which children have been placed by any child placing agency properly licensed to place children in this State shall not be regarded as "child care."

(2) "Office of Child Care Licensing" means the Office of Child Care Licensing within the Department of Services for Children, Youth and Their Families.

Code 1915, § 1004A; 30 Del. Laws, c. 64; 38 Del. Laws, c. 63, § 3; Code 1935, § 1119; 31 Del. C. 1953, § 341; 70 Del. Laws, c. 186, § 1; 73 Del. Laws, c. 165, § 1; 73 Del. Laws, c. 279, § 1.;



§ 343. Powers of the Office of Child Care Licensing with respect to child care

(a) Any person or association conducting child care and all institutions, agencies and associations or organizations receiving and placing or caring for dependent, neglected or delinquent minors, including organizations providing care of children whether dependent or otherwise, in lieu of the care and supervision ordinarily provided by parents in their own homes for periods of less than 24 hours a day, must accord the Office of Child Care Licensing or its authorized agents right of entrance, privilege of inspection and access to its accounts and reports.

(b) A person or association conducting child care and all institutions, agencies, associations or organizations receiving and placing or caring for dependent, neglected or delinquent minors shall make reports at such time as is required by the Office of Child Care Licensing as to conditions of such child care, the manner and way in which children are taken care of, former addresses and such other information as will show the social status of the child, how and to whom dismissed, the extent and source of its income, the cost of maintenance and such other reasonable information as will enable the Office of Child Care Licensing to promote the general welfare of the children and to work out a general program for their care and protection.

(c) The Office of Child Care Licensing may prescribe, by regulation or otherwise, any reasonable standards for the conduct of such child care facilities, institutions, agencies, associations or organizations and may license such of these as conform to such standards. All regulations, enforcement actions, decisions, investigations and the like previously promulgated or taken by the Office of Child Care Licensing shall continue unabated and shall remain in full force and effect notwithstanding passage of this subchapter.

Code 1915, § 1004A; 30 Del. Laws, c. 64; 38 Del. Laws, c. 63, § 3; Code 1935, § 1119; 44 Del. Laws, c. 78; 31 Del. C. 1953, § 342; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4; 73 Del. Laws, c. 165, § 1.;



§ 344. Child care licenses; investigations; requirements

(a) No person may conduct child care, nor may any institution, agency, association or organization conduct child care, unless first having obtained a license from the Office of Child Care Licensing. Such license shall expire 1 year from the date it is issued unless renewed.

(b) In the case of a person conducting child care, no license shall be issued to such person until the Office of Child Care Licensing has made a thorough investigation and has determined in accordance with reasonable standards:

(1) The good character and intention of the applicant or applicants;

(2) That the individual home or facility meets the physical, social, moral, mental and educational needs of the average child;

(3) Whether the rules and requirements of the Office of Child Care Licensing are properly met; and

(4) That the required criminal background checks are completed and approved.

(c) In the case of an institution, agency, association or organization, no license shall be issued until the Office of Child Care Licensing has made a thorough investigation and has made a favorable determination of:

(1) The good character and intention of the applicant or applicants;

(2) The present and prospective need of the service rendered;

(3) The employment of capable, trained and experienced workers;

(4) Sufficient financial backing to ensure effective work;

(5) The probability of the service being continued for a reasonable period of time;

(6) Whether the methods used and disposition made of the children served will be to their best interests and that of society;

(7) Whether the rules and requirements of the Office of Child Care Licensing are properly met; and

(8) That the required criminal background checks are completed and approved.

(d) This section shall not apply to any institution, agency, association or organization under state ownership and control, nor shall it apply to any maternity ward of a general hospital.

Code 1915, § 1004A; 30 Del. Laws, c. 64; 38 Del. Laws, c. 63, § 3; Code 1935, § 1119; 31 Del. C. 1953, § 343; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4; 73 Del. Laws, c. 165, § 1.;



§ 345. Penalties for violations

Anyone who violates a provision of this subchapter shall be fined not more than $100 or imprisoned not more than 3 months, or both.

Code 1915, § 1004A; 30 Del. Laws, c. 64; 38 Del. Laws, c. 63, § 3; Code 1935, § 1119; 31 Del. C. 1953, § 344; 73 Del. Laws, c. 165, § 1.;



§ 346. Provider Advisory Board; appointments; composition; terms; vacancies

(a) There is hereby established within the Office of Child Care Licensing, a Provider Advisory Board.

(b) The Board shall consist of 7 members, who are residents of this State, and are appointed by the Governor. The following shall be members of the Board:

(1) One provider from a family child care home from each of New Castle County, Kent County, and Sussex County;

(2) One director/owner of a private day care center from each of New Castle County, Kent County, and Sussex County; and

(3) One provider from a family child care home or 1 director/owner of a private day care center from the City of Wilmington.

Furthermore, at least 1 of the members of the Board appointed pursuant to this subsection (b) shall also be from a Boys and Girls Club within this State. For purposes of this subsection, a day care center at a Boys and Girls Club shall be considered a private day care center.

(c) The term of a Board member appointed by the Governor shall be 3 years and shall terminate upon the Governor's appointment of a new member to the Board. A Board member shall continue to serve until his or her successor is duly appointed but a holdover under this provision does not affect the expiration date of a succeeding term.

(d) In case of a vacancy on the Board before the expiration of a Board member's term, a successor shall be appointed by the Governor within 30 days of the vacancy for the remainder of the unexpired term.

(e) The Board shall elect 1 of its members as Chair to serve for a 1-year term and who shall be eligible for reelection.

(f) The Board shall meet at the call of the Chair but no fewer than 4 times a year.

78 Del. Laws, c. 146, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 365, § 1.;



§ 347. Provider Advisory Board; powers and duties

The Board shall have the authority to serve in an advisory capacity to the Office of Child Care Licensing with regard to adopting, promulgating and amending such rules and regulations as are required to carry out this chapter with respect to early care and education and school-age centers.

78 Del. Laws, c. 146, § 1.;






Subchapter IV Placement of Dependent Children

§ 351. DSCYF assessment required; exceptions

(a) Before any person, institution, agency, association, corporation or organization shall place or cause to be placed or shall receive or cause to be received or shall keep or retain in custody, for the purpose of continued free or wage boarding or otherwise, any dependent child residing in the State, such person, institution, agency, association, corporation or organization must first obtain a written assessment of the proposed placement, conducted by DSCYF, or its licensed agency.

(b) Subsection (a) of this section shall not apply to:

(1) Child placement agencies regularly and duly authorized and licensed to place and receive dependent children in the State; or

(2) Institutions regularly and duly authorized and licensed to take children under permanent care in the State; or

(3) The homes in which such authorized and licensed child placement agencies or institutions place children; or

(4) Privately endowed institutions supported wholly by private endowment and established to provide continued care for dependent children.

(c) An assessment of the proposed placement of a dependent child pursuant to subsection (a) of this section shall not be required by DSCYF, or its licensed agency, if all of the following conditions are met:

(1) When the child is placed in a home of an "adult individual" who fails to meet the definition of "relative" in § 901 of Title 10 but the adult individual is by marriage, blood or adoption the child's great-grandparent, stepgrandparent, great uncle or great aunt, half brother or half sister, stepbrother or stepsister, stepparent, or stepuncle or stepaunt to the extent not already included in the definition of "relative," or first cousin once removed; and

(2) When DSCYF has not currently filed, and does not intend to file, for custody of the child on the basis of dependency or neglect; and

(3) When there have been no prior or present allegations of abuse or neglect regarding the adult individual with whom the child is placed; and

(4) When DSCYF is not currently a party to a custody or visitation dispute regarding the child; and

(5) When DSCYF does not hold or seek custody of the child; and

(6) When the child meets the definition of "dependent child" solely because the child has been placed on a permanent basis in the home of an adult individual as described above and has been placed with such individual without an assessment by DSCYF, or its licensed agency.

(d) This section shall not limit the Family Court's jurisdiction to hear a petition for guardianship of a child pursuant to Chapter 23 of Title 13, including granting of emergency relief, nor shall this section limit the Family Court's determination of appropriate placement for a child in DSCYF custody pursuant to § 2521(1) of Title 13.

Code 1915, § 1005D; 32 Del. Laws, c. 50; 38 Del. Laws, c. 64, § 1; Code 1935, § 1125; 31 Del. C. 1953, § 351; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 77, § 2; 79 Del. Laws, c. 206, § 3.;



§ 352. Regulation of placement system and of homes where children are placed

The Division of Child Protective Services may examine the circumstances and system relating to the placement of any dependent child in any home and may inspect and investigate the particular home to which such dependent child is to be or has been assigned, and, whenever satisfied that a child has been placed by any person, institution, agency, association, corporation or organization in an improper home, it may order its transfer to a proper one or its removal from the State, and, if the order is not obeyed within 30 days, it shall itself take charge of the child, returning it to the person, agency, institution, association, corporation or organization responsible or otherwise providing for it. Any such person, agency, institution, association, corporation or organization failing to remove such child after such notice shall at once pay the State such sum as the State may have expended in the care, maintenance or transportation of such child.

Code 1915, § 1005F; 32 Del. Laws, c. 50; 38 Del. Laws, c. 64, § 3; Code 1935, § 1127; 31 Del. C. 1953, § 352; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4.;



§ 353. Duty of placement agencies to comply with Division's rules

Any person, agency, institution, association, corporation or organization placing any child, under this subchapter, shall abide by all rules made by the Division of Child Protective Services pertaining to the rejection, importation, placement, supervision, education, health, removal and general welfare of all such children.

Code 1915, § 1005G; 32 Del. Laws, c. 50; 38 Del. Laws, c. 64, § 4; Code 1935, § 1128; 31 Del. C. 1953, § 353; 58 Del. Laws, c. 64, § 1; 64 Del. Laws, c. 108, § 4.;



§ 354. Power of placement agencies to remove dependent children; penalty for refusal to comply

(a) All agencies or organizations, engaged in the placement of dependent children within this State, may remove any child so placed when, in the judgment of such agency, the welfare and best interests of the child require such action, whether such right was received or not at the time the child was placed.

(b) Whenever any person with whom a dependent child has been placed refuses to give up such child on the demand of the representative of such agency, the agency, through its duly recognized representative, may give written notice to such person to deliver the child to the nearest railroad station or some other equally convenient place at a day and hour to be fixed in the notice, not less than 1 nor more than 3 days after the date of the notice.

Whoever wilfully refuses or neglects to comply with the requirements of the notice shall be fined in such amount or imprisoned for such term, or both, as the court in its discretion may determine.

30 Del. Laws, c. 201; Code 1935, §§ 2621, 2622; 31 Del. C. 1953, § 354.;



§ 355. Penalties

Except as otherwise provided in this subchapter, whoever violates this subchapter shall be fined not more than $100 and whoever continues to disregard this subchapter for a period of 10 days after notification from the Department of Services for Children, Youth and Their Families shall be guilty of a new, separate and distinct offense and shall be fined for each offense not less than $100 nor more than $1,000.

Code 1915, § 1005I; 32 Del. Laws, c. 50; 38 Del. Laws, c. 64, § 5; Code 1935, § 1129; 31 Del. C. 1953, § 355; 64 Del. Laws, c. 108, § 5.;



§ 356. Kinship Care Program

(a) The Department of Services for Children, Youth and Their Families (DSCYF) and the Department of Health and Social Services shall establish and operate the Kinship Care Program that promotes the placement of children with relatives when a child needs out-of-home placement, when such placement is in the best interest of the child, and when the child is not in the custody or care of the State.

(b) The Kinship Care Program shall establish eligibility guidelines for kinship caregivers to qualify for kinship care benefits and services, including the following criteria:

(1) The caregiver must be related to the child by blood or marriage within the fifth degree of consanguinity;

(2) The caregiver must have guardianship of the child or actively pursue guardianship;

(3) The child must reside in the home of the caregiver;

(4) The caregiver must have income of no more than 200% of the federal poverty level; and

(5) The parent or parents of a child in the kinship care program may not reside in the home of the kinship caregiver.

(c) The Kinship Care Program shall partner with the Delaware Helpline to maintain a toll-free telephone line that kinship caregivers and other interested persons may call as a centralized source of information about services provided by the kinship care program and other related services and resources for relatives caring for children.

(d) The Department of Services for Children, Youth, and Their Families, in cooperation with the Department of Health and Social Services, shall establish and administer an emergency fund for eligible kinship caregivers, who may receive a 1-time emergency financial subsidy, within the limits of available funding, to assist in purchasing clothes, furniture and other items necessary to prepare the household to accommodate the child or children.

(e) The Department of Health and Social Services and the Department of Services for Children, Youth, and Their Families shall promulgate rules and regulations that are reasonable and necessary to establish or administer a kinship care program and that are consistent with the laws of the State and in harmony with the recommendations of the Kinship Care Taskforce Report of January, 2001.

73 Del. Laws, c. 270, § 2.;






Subchapter V Private Child Welfare Agencies

§ 361. Children's Home, Inc

(a) The Children's Home, Inc., a corporation of this State, may take under its guardianship all children who may be placed under its care and management in either of the following modes:

(1) Children under 14 years of age who shall be voluntarily surrendered by their fathers, or, in case of their death or absence, by their mothers or by their guardians to the care of Children's Home, Inc.; and

(2) Children under 14 years of age who shall be committed to the care of Children's Home, Inc., by the Family Court on account of vagrancy or for the exposure, neglect or abandonment of the children by their parent or parents, guardian or other person having custody of the children.

(b) The corporation shall have the guardianship of the children so placed under its care and management during their minority, shall cause them to be educated and instructed in a proper manner and to learn such trades and employments as in the judgment of the corporation will be most conducive to the benefit and advantage of the children. The power and charge of the corporation over and upon the children shall not extend in the case of children beyond the age of 18 years, but the corporation may return the children to their parents or surviving parent or guardian.

Code 1852, § 1501; 12 Del. Laws, c. 297, §§ 4, 5; 12 Del. Laws, c. 552; 32 Del. Laws, c. 185; Code 1915, §§ 2253, 2254, 3101; Code 1935, §§ 2578, 2579; 31 Del. C. 1953, § 361; 58 Del. Laws, c. 511, § 64; 70 Del. Laws, c. 186, § 1.;



§ 362. The Elizabeth W. Murphey School, Inc. — Admission to School

Either parent or, if there are no parents, the guardian or, if there is also no guardian, any relative or the Division of Social Services may place any poor and dependent white child, resident in Kent County, between the ages of 2 and 10 years, in and under the charge and control of The Elizabeth W. Murphey School, Inc., and may surrender and deliver such child to The Elizabeth W. Murphey School, Inc., provided that the School is willing to receive such child; and, when such child is surrendered, delivered to and accepted by the School, it shall be subject to all the rules, regulations and discipline thereof as the same may have been or may hereafter be established by the directors of the School.

34 Del. Laws, c. 156, § 1; 37 Del. Laws, c. 85; Code 1935, § 2598; 31 Del. C. 1953, § 362; 58 Del. Laws, c. 64, § 1; 70 Del. Laws, c. 186, § 1.;



§ 363. The Elizabeth W. Murphey School, Inc. — Powers over children in custody of School; discharge and appeal

The Elizabeth W. Murphey School, Inc., in which any such child is placed and to which it is surrendered and delivered, shall have the exclusive custody and control and all rights of a parent, in, to and over such child and its services during the term for which such child shall be surrendered and delivered, not exceeding the minority of such child, and the School shall assume all the duties, liabilities and responsibilities of a parent. The School may discharge any child at any time if for any reason the directors of the School shall deem such discharge for the interest of the School or for the interest of such child or for the interest of the other children under the charge of the School. If at any time after a child is placed under the charge and control of the School, the parents, siblings or other near relative of the child shall make written application to the School for the discharge of such child, stating the reasons therefor, and such application is refused, the applicant shall have a right to appeal to the Resident Judge of the Superior Court in Kent County, and, if the Resident Judge, after hearing the facts, is of the opinion that there is good and sufficient cause for the release applied for and that it would be for the best interest of the child, an order shall be made accordingly. Upon any discharge being made, immediate notice thereof shall be given in writing to the parents, siblings or other near relative of the child, and thereafter the School shall have no further rights to, in or over such child and shall be under no further obligations in respect to such child.

34 Del. Laws, c. 156, § 2; Code 1935, § 2599; 31 Del. C. 1953, § 363; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 213, § 56.;



§ 364. The Elizabeth W. Murphey School, Inc. — Surrender of child; instrument as evidence

The surrender of any such child shall be by an instrument in writing, signed and sealed by the parties thereto and duly acknowledged, and the age of such child shall therein be stated as correctly as can be ascertained. Any such written instrument, when duly executed and acknowledged, shall be presented within 30 days to the Resident Judge of the Superior Court residing in Kent County for approval, and, if approved by such Judge, it shall be admitted as evidence in all courts of law or equity in this State.

No written instrument for the surrender of any such child made under the provisions of this section shall be subject to assignment or transfer.

34 Del. Laws, c. 156, §§ 3, 4; Code 1935, §§ 2600, 2601; 31 Del. C. 1953, § 364; 76 Del. Laws, c. 213, § 57.;



§ 365. -368. St. Michael's Day Nursery for Colored Children — Guardianship; commitment of children; appropriation from State; no distinction of nationality or religious belief for admission; St. Joseph's Society for Colored Missions of Wilmington

Repealed by 68 Del. Laws, c. 193, § 1, effective Jan. 24, 1992.;






Subchapter VI Interstate Compact on the Placement of Children [Effective until enactment by 35 states and upon promulgation of rules by the Interstate Commission]

§ 381. Interstate Compact on the Placement of Children; enactment [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

The Interstate Compact on the Placement of Children is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state, officer or employee thereof, a subdivision of a party state or officer or employee thereof, a court of a party state, a person, corporation, association, charitable agency or other entity which sends, brings or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought or caused to be sent or brought, whether by public authorities or private persons or agencies and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family home, either free or for boarding, or in a child-caring agency or institution, but does not include any institution caring for persons with mental illnesses, mental disabilities or epilepsy or any institution primarily educational in character, or any hospital or other medical facility.

(a) No sending agency shall send, bring or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child;

(2) The identity and address or addresses of the parents or legal guardian;

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring or place the child;

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice, pursuant to paragraph (b) of this article, may request of the sending agency or of any other appropriate officer or agency of or in the sending agency's state and shall be entitled to receive therefrom such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency in writing to the effect that the proposed placement does not appear to be contrary to the interests of the child.

The sending, bringing or causing to be sent or brought into any receiving state of a child, in violation of the terms of this compact, shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit or other legal authorization held by the sending agency which empowers or allows it to place or care for children.

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state until the child is adopted, reaches maturity, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained in this paragraph shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of 1 or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) of this article.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact, but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to being sent to such other party jurisdiction for institutional care, and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in the executive head's jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by a parent, stepparent, grandparent, adult sibling, adult uncle or aunt or guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party or to any other agreement between said states which has the force of law.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same but shall not take effect until 2 years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

31 Del. C. 1953, § 381; 57 Del. Laws, c. 501; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 324.;



§ 382. Financial responsibility; default in Compact [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

Financial responsibility for any child placed pursuant to this Compact shall be determined in accordance with Article V of the Compact in the first instance. However, in the event of partial or complete default of performance thereunder, this chapter also may be invoked.

31 Del. C. 1953, § 382; 57 Del. Laws, c. 501.;



§ 383. Notices; Department of Services for Children, Youth and Their Families [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

The "appropriate public authorities" as used in Article III of this Compact shall, with reference to this State, mean the Department of Services for Children, Youth and Their Families and the Department shall receive and act with reference to notices required by Article III of this Compact.

31 Del. C. 1953, § 383; 57 Del. Laws, c. 501; 64 Del. Laws, c. 108, § 6.;



§ 384. "Appropriate authority"; Department of Services for Children, Youth and Their Families [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

As used in paragraph (a) of Article V of this Compact, the phrase "appropriate authority in the receiving state" shall, with reference to this State, mean the Department of Services for Children, Youth and Their Families.

31 Del. C. 1953, § 384; 57 Del. Laws, c. 501; 64 Del. Laws, c. 108, § 6.;



§ 385. Financial commitment; approval [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

The officers and agencies of this State and its subdivisions, having authority to place children, are empowered to enter into agreements with appropriate officers or agencies of or in other party states, pursuant to paragraph (b) of Article V of this Compact. Any such agreement which contains a financial commitment or imposes a financial obligation on this State or subdivision or agency thereof shall not be binding unless it has the approval in writing of the State Budget Director, in the case of the State, and of the chief local fiscal officer in the case of a subdivision of the State.

31 Del. C. 1953, § 385; 57 Del. Laws, c. 501.;



§ 386. Other related statutes; provisions met if performed as contemplated by Compact [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under § 307 of this title shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this State or a subdivision thereof as contemplated by paragraph (b) of Article V of this Compact.

31 Del. C. 1953, § 386; 57 Del. Laws, c. 501.;



§ 387. Out-of-state placement restrictions; not applicable if made pursuant to Compact [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

Section 307 of this title shall not apply to placements made pursuant to this Compact.

31 Del. C. 1953, § 386A; 57 Del. Laws, c. 501.;



§ 388. Jurisdiction of court; placement pursuant to Compact [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article VI of this Compact and shall retain jurisdiction as provided in Article V of this Compact.

31 Del. C. 1953, § 386B; 57 Del. Laws, c. 501.;



§ 389. Governor; appointment of officer to coordinate activities of Compact [Effective until enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

As used in Article VII of this Compact, the term "executive head" means the Governor. The Governor is authorized to appoint a compact administrator in accordance with the terms of Article VII of this Compact.

31 Del. C. 1953, § 386C; 57 Del. Laws, c. 501.;



§ 381. Interstate Compact for the Placement of Children; enactment [Effective upon enactment by 35 states and upon promulgation of rules by the Interstate Commission]

The Interstate Compact on the Placement of Children is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state, officer or employee thereof, a subdivision of a party state or officer or employee thereof, a court of a party state, a person, corporation, association, charitable agency or other entity which sends, brings or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought or caused to be sent or brought, whether by public authorities or private persons or agencies and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family home, either free or for boarding, or in a child-caring agency or institution, but does not include any institution caring for persons with mental illnesses, mental disabilities or epilepsy or any institution primarily educational in character, or any hospital or other medical facility.

(a) No sending agency shall send, bring or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child;

(2) The identity and address or addresses of the parents or legal guardian;

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring or place the child;

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice, pursuant to paragraph (b) of this article, may request of the sending agency or of any other appropriate officer or agency of or in the sending agency's state and shall be entitled to receive therefrom such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency in writing to the effect that the proposed placement does not appear to be contrary to the interests of the child.

The sending, bringing or causing to be sent or brought into any receiving state of a child, in violation of the terms of this compact, shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit or other legal authorization held by the sending agency which empowers or allows it to place or care for children.

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state until the child is adopted, reaches maturity, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained in this paragraph shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of 1 or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) of this article.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact, but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to being sent to such other party jurisdiction for institutional care, and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in the executive head's jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by a parent, stepparent, grandparent, adult sibling, adult uncle or aunt or guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party or to any other agreement between said states which has the force of law.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same but shall not take effect until 2 years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

31 Del. C. 1953, § 381; 57 Del. Laws, c. 501; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 324.;






Subchapter VI Interstate Compact on the Placement of Children [Effective upon enactment of the new Compact by 35 states and upon promulgation of rules by the Interstate Commission]

§ 381. Interstate Compact for the Placement of Children; enactment [Effective upon enactment by 35 states and upon promulgation of rules by the Interstate Commission]

The State of Delaware hereby enters into the Interstate Compact for the Placement of Children as set forth in this section. The Compact shall take effect upon enactment by at least 35 states and upon approval of the Interstate Commission on the Placement of Children. The text of the Compact is as follows:

The purpose of this Interstate Compact for the Placement of Children is to:

A. Provide a process through which children subject to this compact are placed in safe and suitable homes in a timely manner.

B. Facilitate ongoing supervision of a placement, the delivery of services, and communication between the states.

C. Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner.

D. Provide for the promulgation and enforcement of administrative rules implementing the provisions of this compact and regulating the covered activities of the member states.

E. Provide for uniform data collection and information sharing between member states under this compact.

F. Promote coordination between this compact, the Interstate Compact for Juveniles [§ 5203 of this title], the Interstate Compact on Adoption and Medical Assistance and other compacts affecting the placement of and which provide services to children otherwise subject to this compact.

G. Provide for a state's continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate.

H. Provide for the promulgation of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

As used in this compact,

A. "Approved placement" means the public child placing agency in the receiving state has determined that the placement is both safe and suitable for the child.

B. "Assessment" means an evaluation of a prospective placement by a public child placing agency in the receiving state to determine if the placement meets the individualized needs of the child, including but not limited to the child's safety and stability, health and well-being, and mental, emotional, and physical development. An assessment is only applicable to a placement by a public child placing agency.

C. "Child" means an individual who has not attained the age of 18.

D. "Certification" means to attest, declare or swear to before a judge or notary public.

E. "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws or rules of the Interstate Commission.

F. "Home study" means an evaluation of a home environment conducted in accordance with the applicable requirements of the state in which the home is located, and documents the preparation and the suitability of the placement resource for placement of a child in accordance with the laws and requirements of the state in which the home is located.

G. "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for services provided to Indians by the Secretary of the Interior because of their status as Indians, including any Alaskan "native village" as defined in section 3(c) of the Alaska Native Claims settlement Act at 43 U.S.C. § 1602(c).

H. "Interstate Commission for the Placement of Children" means the commission that is created under Article VIII of this compact and which is generally referred to as the Interstate Commission.

I. "Jurisdiction" means the power and authority of a court to hear and decide matters.

J. "Legal risk placement" ("legal risk adoption") means a placement made preliminary to an adoption where the prospective adoptive parents acknowledge in writing that a child can be ordered returned to the sending state or the birth mother's state of residence, if different from the sending state, and a final decree of adoption shall not be entered in any jurisdiction until all required consents are obtained or are dispensed with in accordance with applicable law.

K. "Member state" means a state that has enacted this compact.

L. "Noncustodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of a child, and who is not the subject of allegations or findings of child abuse or neglect.

M. "Nonmember state" means a state which has not enacted this compact.

N. "Notice of residential placement" means information regarding a placement into a residential facility provided to the receiving state including, but not limited to the name, date and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement, and the name and address of the facility in which the child will be placed. Notice of residential placement shall also include information regarding a discharge and any unauthorized absence from the facility.

O. "Placement" means the act by a public or private child placing agency intended to arrange for the care or custody of a child in another state.

P. "Private child placing agency" means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney that facilitates, causes, or is involved in the placement of a child from 1 state to another and that is not an instrumentality of the state or acting under color of state law.

Q. "Provisional placement" means a determination made by the public child placing agency in the receiving state that the proposed placement is safe and suitable, and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.

R. "Public child placing agency" means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether they act on behalf of a state, county, municipality or other governmental unit and which facilitates, causes, or is involved in the placement of a child from 1 state to another.

S. "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought.

T. "Relative" means someone who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin or a nonrelative with such significant ties to the child that they may be regarded as relatives as determined by the court in the sending state.

U. "Residential facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care, and is beyond what is needed for assessment or treatment of an acute condition. For purposes of the compact, residential facilities do not include institutions primarily educational in character, hospitals or other medical facilities.

V. "Rule" means a written directive, mandate, standard or principle issued by the Interstate Commission promulgated pursuant to Article XI of this compact that is of general applicability and that implements, interprets or prescribes a policy or provision of the compact. "Rule" has the force and effect of an administrative rule in a member state, and includes the amendment, repeal, or suspension of an existing rule.

W. "Sending state" means the state from which the placement of a child is initiated.

X. "Service member's permanent duty station" means the military installation where an active duty armed services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

Y. "Service member's state of legal residence" means the state in which the active duty armed services member is considered a resident for tax and voting purposes.

Z. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other territory of the United States.

AA. "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency or status offenses of individuals who have not attained the age of 18.

BB. "Supervision" means monitoring provided by the receiving state once a child has been placed in a receiving state pursuant to this compact.

A. Except as otherwise provided in Article III, Section B, this compact shall apply to:

1. The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected, or deprived as defined by the laws of the sending state, provided, however, that the placement of such a child into a residential facility shall only require notice of residential placement to the receiving state prior to placement.

2. The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if:

a. The child is being placed in a residential facility in another member state and is not covered under another compact; or

b. The child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.

3. The interstate placement of any child by a public child placing agency or private child placing agency as defined in this compact as a preliminary step to a possible adoption.

B. The provisions of this compact shall not apply to:

1. The interstate placement of a child in a custody proceeding in which a public child placing agency is not a party, provided, the placement is not intended to effectuate an adoption.

2. The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement provided, however, that the placement is not intended to effectuate an adoption.

3. The interstate placement of a child by 1 relative with the lawful authority to make such a placement directly with a relative in a receiving state.

4. The placement of a child, not subject to Article III, Section A, of this compact into a residential facility by his parent.

5. The placement of a child with a noncustodial parent provided that:

a. The noncustodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child; and

b. The court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child; and

c. The court in the sending state dismisses its jurisdiction in interstate placements in which the public child placing agency is a party to the proceeding.

6. A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country.

7. Cases in which a U.S. citizen child living overseas with his family, at least 1 of whom is in the U.S. armed services, and who is stationed overseas, is removed and placed in a state.

8. The sending of a child by a public child placing agency or a private child placing agency for a visit as defined by the rules of the Interstate Commission.

C. For purposes of determining the applicability of this compact to the placement of a child with a family in the armed services, the public child placing agency or private child placing agency may choose the state of the service member's permanent duty station or the service member's declared legal residence.

D. Nothing in this compact shall be construed to prohibit the concurrent application of the provisions of this compact with other applicable interstate compacts including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The Interstate Commission may in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement or transfer of children, promulgate like rules to ensure the coordination of services, timely placement of children, and the reduction of unnecessary or duplicative administrative or procedural requirements.

A. Except as provided in Article IV, Section H and Article V, Section B, paragraph 2. and 3. of this compact concerning private and independent adoptions, and in interstate placements in which the public child placing agency is not a party to a custody proceeding, the sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child which it would have had if the child had remained in the sending state. Such jurisdiction shall also include the power to order the return of the child to the sending state.

B. When an issue of child protection or custody is brought before a court in the receiving state, such court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

C. In cases that are before courts and subject to this compact, the taking of testimony for hearings before any judicial officer may occur in person or by telephone, audio-video conference, or such other means as approved by the rules of the Interstate Commission; and Judicial officers may communicate with other judicial officers and persons involved in the interstate process as may be permitted by their Canons of Judicial Conduct and any rules promulgated by the Interstate Commission.

D. In accordance with its own laws, the court in the sending state shall have authority to terminate its jurisdiction if:

1. The child is reunified with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, only with the concurrence of the public child placing agency in the receiving state; or

2. The child is adopted;

3. The child reaches the age of majority under the laws of the sending state; or

4. The child achieves legal independence pursuant to the laws of the sending state; or

5. A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state; or

6. An Indian tribe has petitioned for and received jurisdiction from the court in the sending state; or

7. The public child placing agency of the sending state requests termination and has obtained the concurrence of the public child placing agency in the receiving the state.

E. When a sending state court terminates its jurisdiction, the receiving state child placing agency shall be notified.

F. Nothing in this article shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime or behavior involving a child as defined by the laws of the receiving state committed by the child in the receiving state which would be a violation of its laws.

G. Nothing in this article shall limit the receiving state's ability to take emergency jurisdiction for the protection of the child.

H. The substantive laws of the state in which an adoption will be finalized shall solely govern all issues relating to the adoption of the child and the court in which the adoption proceeding is filed shall have subject matter jurisdiction regarding all substantive issues relating to the adoption, except:

1. When the child is a ward of another court that established jurisdiction over the child prior to the placement; or

2. When the child is in the legal custody of a public agency in the sending state; or

3. When a court in the sending state has otherwise appropriately assumed jurisdiction over the child, prior to the submission of the request for approval of placement.

I. A final decree of adoption shall not be entered in any jurisdiction until the placement is authorized as an "approved placement" by the public child placing agency in the receiving state.

A. Prior to sending, bringing, or causing a child to be sent or brought into a receiving state, the public child placing agency shall provide a written request for assessment to the receiving state.

B. For placements by a private child placing agency, a child may be sent or brought, or caused to be sent or brought, into a receiving state, upon receipt and immediate review of the required content in a request for approval of a placement in both the sending and receiving state public child placing agency. The required content to accompany a request for approval shall include all of following:

1. A request for approval identifying the child, birth parent(s), the prospective adoptive parent(s), and the supervising agency, signed by the person requesting approval; and

2. The appropriate consents or relinquishments signed by the birth-parents in accordance with the laws of the sending state, or where permitted the laws of the state where the adoption will be finalized; and

3. Certification by a licensed attorney or authorized agent of a private adoption agency that the consent or relinquishment is in compliance with the applicable laws of the sending state, or where permitted the laws of the state where finalization of the adoption will occur; and

4. A home study; and

5. An acknowledgment of legal risk signed by the prospective adoptive parents.

C. The sending state and the receiving state may request additional information or documents prior to finalization of an approved placement, but they may not delay travel by the prospective adoptive parents with the child if the required content for approval has been submitted, received and reviewed by the public child placing agency in both the sending state and the receiving state.

D. Approval from the public child placing agency in the receiving state for a provisional or approved placement is required as provided for in the rules of the Interstate Commission.

E. The procedures for making and the request for an assessment shall contain all information and be in such form as provided for in the rules of the Interstate Commission.

F. Upon receipt of a request from the public child placing agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child placing agency of the sending state may request a determination for a provisional placement.

G. The public child placing agency in the receiving state may request from the public child placing agency or the private child placing agency in the sending state, and shall be entitled to receive supporting or additional information necessary to complete the assessment or approve the placement.

H. The public child placing agency in the receiving state shall approve a provisional placement and complete or arrange for the completion of the assessment within the timeframes established by the rules of the Interstate Commission.

I. For a placement by a private child placing agency, the sending state shall not impose any additional requirements to complete the home study that are not required by the receiving state, unless the adoption is finalized in the sending state.

J. The Interstate Commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.

A. Except as otherwise provided in this compact, no child subject to this compact shall be placed into a receiving state until approval for such placement is obtained.

B. If the public child placing agency in the receiving state does not approve the proposed placement then the child shall not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the Interstate Commission. Such determination is not subject to judicial review in the sending state.

C. If the proposed placement is not approved, any interested party shall have standing to seek an administrative review of the receiving state's determination.

1. The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state pursuant to its applicable administrative procedures.

2. If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be deemed approved, provided however that all administrative or judicial remedies have been exhausted or the time for such remedies has passed.

A. For the interstate placement of a child made by a public child placing agency or state court:

1. The public child placing agency in the sending state shall have financial responsibility for:

a. The ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state; and

b. As determined by the public child placing agency in the sending state, services for the child beyond the public services for which the child is eligible in the receiving state.

2. The receiving state shall only have financial responsibility for:

1. Any assessment conducted by the receiving state; and

2. Supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child placing agencies of the receiving and sending state.

3. Nothing in this provision shall prohibit public child placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.

B. For the placement of a child by a private child placing agency preliminary to a possible adoption, the private child placing agency shall be:

1. Legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption.

2. Financially responsible for the child absent a contractual agreement to the contrary.

C. The public child placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the Interstate Commission.

D. The public child placing agency in the receiving state shall provide, or arrange for the provision of, supervision and services for the child, including timely reports, during the period of the placement.

E. Nothing in this compact shall be construed as to limit the authority of the public child placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or the provision of supervision or services for the child or otherwise authorizing the provision of supervision or services by a licensed agency during the period of placement.

F. Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and Interstate Commission activities, through the creation of an advisory council or use of an existing body or board.

G. Each member state shall establish a central state compact office, which shall be responsible for state compliance with the compact and the rules of the Interstate Commission.

H. The public child placing agency in the sending state shall oversee compliance with the provisions of the Indian Child Welfare Act (25 U.S.C. § 1901 et seq.) for placements subject to the provisions of this compact, prior to placement.

I. With the consent of the Interstate Commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under this compact.

The member states hereby establish, by way of this compact, a commission known as the "Interstate Commission for the Placement of Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a joint commission of the member states and shall have the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states.

B. Consist of 1 commissioner from each member state who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program. The appointed commissioner shall have the legal authority to vote on policy related matters governed by this compact binding the state.

1. Each member state represented at a meeting of the Interstate Commission is entitled to 1 vote.

2. A majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state.

4. A representative may delegate voting authority to another person from their state for a specified meeting.

C. In addition to the commissioners of each member state, the Interstate Commission shall include persons who are members of interested organizations as defined in the bylaws or rules of the Interstate Commission. Such members shall be ex officio and shall not be entitled to vote on any matter before the Interstate Commission.

D. Establish an executive committee which shall have the authority to administer the day-to-day operations and administration of the Interstate Commission. It shall not have the power to engage in rulemaking.

The Interstate Commission shall have the following powers:

A. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact.

B. To provide for dispute resolution among member states.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules or actions.

D. To enforce compliance with this compact or the bylaws or rules of the Interstate Commission pursuant to Article XII of this compact.

E. Collect standardized data concerning the interstate placement of children subject to this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

F. To establish and maintain offices as may be necessary for the transacting of its business.

G. To purchase and maintain insurance and bonds.

H. To hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies, and rates of compensation.

I. To establish and appoint committees and officers including, but not limited to, an executive committee as required by Article X of this compact.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose thereof.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, the judiciary, and state advisory councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate and provide education, training and public awareness regarding the interstate movement of children for officials involved in such activity.

Q. To maintain books and records in accordance with the bylaws of the Interstate Commission.

R. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

A. Bylaws.

1. Within 12 months after the first Interstate Commission meeting, the Interstate Commission shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact.

2. The Interstate Commission's bylaws and rules shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

B. Meetings.

1. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states shall call additional meetings.

2. Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

a. Relate solely to the Interstate Commission's internal personnel practices and procedures; or

b. Disclose matters specifically exempted from disclosure by federal law; or

c. Disclose financial or commercial information which is privileged, proprietary or confidential in nature; or

d. Involve accusing a person of a crime, or formally censuring a person; or

e. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy or physically endanger 1 or more persons; or

f. Disclose investigative records compiled for law enforcement purposes; or

g. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

3. For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemption provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission or by court order.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or other electronic communication.

C. Officers and staff.

1. The Interstate Commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The staff director shall serve as secretary to the Interstate Commission, but shall not have a vote. The staff director may hire and supervise such other staff as may be authorized by the Interstate Commission.

2. The Interstate Commission shall elect, from among its members, a chairperson and a vice chairperson of the executive committee and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.

D. Qualified immunity, defense and indemnification.

1. The Interstate Commission's staff director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that such person shall not be immune from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or wilful and wanton misconduct or the reckless or gross negligence of such person.

a. The liability of the Interstate Commission's staff director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to make immune such person from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or wilful and wanton misconduct or the reckless or gross negligence of such person.

b. The Interstate Commission shall defend the staff director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from a criminal act or intentional or wilful and wanton misconduct or the reckless or gross negligence on the part of such person.

c. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorneys' fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from a criminal act or from intentional or wilful and wanton misconduct or the reckless or gross negligence on the part of such person.

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedure acts as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the U. S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. Publish the proposed rule's entire text stating the reason(s) for that proposed rule; and

2. Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available; and

3. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Rules promulgated by the Interstate Commission shall have the force and effect of administrative rules and shall be binding in the compacting states to the extent and in the manner provided for in this compact.

E. Not later than 60 days after a rule is promulgated, an interested person may file a petition in the U.S. District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.

F. If a majority of the legislatures of the member states rejects a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause that such rule shall have no further force and effect in any member state.

G. The existing rules governing the operation of the Interstate Compact for the Placement of Children superseded by this act shall be null and void no less than 12, but no more than 24 months after the first meeting of the Interstate Commission created hereunder, as determined by the members during the first meeting.

H. Within the first 12 months of operation, the Interstate Commission shall promulgate rules addressing the following:

1. Transition rules

2. Forms and procedures

3. Time lines

4. Data collection and reporting

5. Rulemaking

6. Visitation

7. Progress reports/supervision

8. Sharing of information/confidentiality

9. Financing of the Interstate Commission

10. Mediation, arbitration and dispute resolution

11. Education, training and technical assistance

12. Enforcement

13. Coordination with other interstate compacts

I. Upon determination by a majority of the members of the Interstate Commission that an emergency exists:

1. The Interstate Commission may promulgate an emergency rule only if it is required to:

a. Protect the children covered by this compact from an imminent threat to their health, safety and well-being; or

b. Prevent loss of federal or state funds; or

c. Meet a deadline for the promulgation of an administrative rule required by federal law.

2. An emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

3. An emergency rule shall be promulgated as provided for in the rules of the Interstate Commission.

A. Oversight.

1. The Interstate Commission shall oversee the administration and operation of the compact.

2. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and the rules of the Interstate Commission and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The compact and its rules shall be binding in the compacting states to the extent and in the manner provided for in this compact.

3. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact.

4. The Interstate Commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to intervene in any proceedings. Failure to provide service of process to the Interstate Commission shall render any judgment, order or other determination, however so captioned or classified, void as to the Interstate Commission, this compact, its bylaws or rules of the Interstate Commission.

B. Dispute resolution.

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of such mediation or dispute resolution shall be the responsibility of the parties to the dispute.

C. Enforcement.

1. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, its bylaws or rules, the Interstate Commission may:

a. Provide remedial training and specific technical assistance; or

b. Provide written notice to the defaulting state and other member states, of the nature of the default and the means of curing the default. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; or

c. By majority vote of the members, initiate against a defaulting member state legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal office, to enforce compliance with the provisions of the compact, its bylaws or rules. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys' fees; or

d. Avail itself of any other remedies available under state law or the regulation of official or professional conduct.

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved by its members each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 states. The effective date shall be the later of July 1, 2007, or upon enactment of the compact into law by the 35th state. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The executive heads of the state human services administration with ultimate responsibility for the child welfare program of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.

A. Withdrawal.

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same. The effective date of withdrawal shall be the effective date of the repeal of the statute.

3. The withdrawing state shall immediately notify the president of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall then notify the other member states of the withdrawing state's intent to withdraw.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the members of the Interstate Commission.

B. Dissolution of compact.

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to 1 member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members.

A. Other laws.

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

B. Binding effect of the compact.

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

Notwithstanding any other provision in this compact, the Interstate Commission may promulgate guidelines to permit Indian tribes to utilize the compact to achieve any or all of the purposes of the compact as specified in Article I of this compact. The Interstate Commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.

31 Del. C. 1953, § 381; 57 Del. Laws, c. 501; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 218, §§ 1, 2; 77 Del. Laws, c. 163, §§ 1-5.;






Subchapter VII Child Day-Care Centers

§ 390. Definition

As used in this subchapter:

"Child day-care center" means a facility designed and prescribed to meet the daily physical, mental and social needs of children from infancy through 6 years, who would be eligible to be served, in a consistent, wholesome and efficient manner.

31 Del. C. 1953, § 387; 56 Del. Laws, c. 347.;



§ 391. Intent and purposes

The intent and purposes of this subchapter are to:

(1) Provide child day-care facilities available within this State so as to provide safe, adequate, economical care for children whose parents, guardians or custodians are employed or are seeking employment or are enrolled in training or education courses or where this service would contribute to the resolution of family problems;

(2) Secure by decentralized neighborhood management the highest attainable degree of assurance that each child day-care center will properly and economically meet the needs of those children who can make the best use of that service within their neighborhoods under supervision of the Division of Social Services consistent with the objectives in view.

31 Del. C. 1953, § 388; 56 Del. Laws, c. 347; 57 Del. Laws, c. 212, § 9; 58 Del. Laws, c. 64, § 1; 70 Del. Laws, c. 186, § 1.;



§ 392. General powers and duties of Division in respect to children in day-care centers

In order that the State may provide day-care facilities and services, the Division of Social Services shall:

(1) Establish and operate day-care centers;

(2) Charge such fees as it deems desirable, but such fees may be based on the ability of the parent, guardian or custodian of the child to pay;

(3) Aid in the establishment of privately or publicly operated nonprofit child day-care centers by granting funds to private or public organizations agreeing to operate child day-care centers in accordance with standards set by the Division;

(4) Pay all or part of the fees charged by the organizations established under paragraph (3) of this section for the care of children whose parent, guardian or custodian is financially unable to pay all or part of such fees;

(5) Purchase day-care service from any child day-care center, whether profit or nonprofit, which shall provide such service in conformity with the requirements of this subchapter; and

(6) Pay all or part of the fees for day-care service as is appropriate to the financial position of the parents, parent or guardian of such child.

31 Del. C. 1953, § 389; 56 Del. Laws, c. 347; 57 Del. Laws, c. 212, § 10; 58 Del. Laws, c. 64, § 1; 70 Del. Laws, c. 186, § 1.;



§ 393. Application for aid; requirements

Application for aid under this subchapter shall be made to the office of the Division of Social Services. The application shall be in writing or reduced to writing in the manner and upon the form prescribed by the Division of Social Services. Such application shall be made by the legally constituted body organized for the express purpose of the operational and managerial functions of child day-care centers and shall contain information as to the organizational structure, stated purposes and objectives of the organization and such other information as may be required by the Division of Social Services.

31 Del. C. 1953, § 390; 56 Del. Laws, c. 347; 58 Del. Laws, c. 64, § 1.;



§ 394. Investigation of applications

Whenever the Division of Social Services receives notification of an application for aid, an investigation shall be made by a member of the child care consultant staff of the Division of Social Services, and a record shall be made of the circumstances in order to ascertain the eligibility of the applicant organization.

31 Del. C. 1953, § 391; 56 Del. Laws, c. 347; 58 Del. Laws, c. 64, § 1.;



§ 395. Grant of aid; notification; payment

Upon the completion of the investigation, the Division of Social Services shall decide whether the organization is eligible for aid under the provisions of this subchapter and determine the amount of such aid and the date on which such aid shall begin. The Division of Social Services shall notify the applicant organization of its decision. Such aid shall be allocated and dispensed in a ratio to be determined by the Division of Social Services that recognizes degree of need in proportion to the most effective utilization of the available money.

31 Del. C. 1953, § 392; 56 Del. Laws, c. 347; 58 Del. Laws, c. 64, § 1.;



§ 396. Periodic reconsideration and changes in amount of aid'

All grants made under this subchapter shall be reconsidered by the Division of Social Services as frequently as it may deem necessary but at least annually. The amount of aid may be changed or aid may be entirely withdrawn if the Division of Social Services finds that the delegated organization's program is inconsistent with the purposes and intent of this subchapter.

31 Del. C. 1953, § 393; 56 Del. Laws, c. 347; 58 Del. Laws, c. 64, § 1.;



§ 397. Federal financial participation

The State Treasurer shall receive all money paid to the State by the Secretary of the Treasury of the United States, on account of aid provided under this subchapter, and shall make payments from such moneys and moneys appropriated by any law of this State in accordance with this subchapter and under the United States Social Security Act [42 U.S.C. § 301 et seq.].

31 Del. C. 1953, § 394; 56 Del. Laws, c. 347.;






Subchapter VIII Parents Right to Know Act

§ 398. Inspection of child care facility records

(a) Each licensed child care facility shall provide to a prospective purchaser of care a written notice defined in subsection (c) of this section which details the purchaser's right to inspect, at any time, the active record and complaint files of any licensed child care facility. Such notice shall include, but not be limited to, the name of the contact person from the Office of Child Care Licensing, the address of the nearest location and telephone number. Such notice shall be provided as part of any application packet of materials that the facility provides to purchasers of care.

(b) Every child care facility shall obtain a statement, signed by the prospective purchaser of care, which attests to timely receipt of the notice provided for in subsection (a) of this section. The child care facility shall keep the signed statement on file.

(c) A standardized form of the notice and statement as defined in subsections (a) and (b) of this section respectively, shall be provided to each licensed facility by the Department of Services for Children, Youth and Their Families.

(d) By January 1, 2000, the Office of Child Care Licensing shall have available for public request a summary of each child care facility's records. Further, the public shall have access to child care information including a list of all child care facilities, licensed facilities, enforcement actions and agency contact persons via the Department of Services for Children, Youth and Their Families web site on the Internet.

(e) All requests to inspect these records shall be made in writing to the appropriate Office of Child Care Licensing. Individuals shall be allowed to inspect such records within 10 business days from the date the request is received.

(f) Failure of a child care facility to provide the notice required in subsection (a) of this section or obtain the statement required in subsection (b) of this section from any prospective purchaser shall be a violation of Delaware law, subject to a fine not more than $100 for each violation and the total of such fines shall not exceed $1,000 per calendar year. Justice of the Peace Courts shall have original jurisdiction of such offenses.

(g) For purposes of this subchapter, "child care facility" shall mean all licensed facilities within the State where care is provided for children ages birth through 12 years, excluding schools regulated under Title 14.

71 Del. Laws, c. 468, § 1.;









CHAPTER 4. DELAWARE CHILDREN'S TRUST FUND ACT

§ 401. -408. Title; intent and purpose of chapter; definitions; Board of Directors — established; composition; qualifications; advisors; terms; rules and regulations; compensation; duties and responsibilities; award of grants; separate nature of Fund; designation of tax refund as donation; investments; availability of funds for disbursement; reports of Board to Clearinghouse Committee

Repealed by 77 Del. Laws, c. 351, § 1, effective July 12, 2010.;






CHAPTER 5. STATE PUBLIC ASSISTANCE CODE

§ 501. Legislative intent

It is declared to be the legislative intent that the purpose of this chapter is to promote the welfare and happiness of all of the people of this State by providing public assistance to all of its eligible needy, unemployable and distressed, that assistance shall be administered promptly and humanely with due regard for the preservation of family life and without discrimination on account of race, religion or political affiliation and that assistance shall be administered in such a way and manner as to encourage self-respect, self-dependency and the desire to be a good citizen and useful to society. It is further declared to be the legislative intent that public assistance be administered, to the extent practicable, in such a way that: private sector work is more economically attractive than public assistance; public assistance recipients exercise personal responsibility in exchange for government assistance; public assistance is transitional, not a way of life, for recipients; both parents are held responsible for supporting and parenting their children; recipients are not encouraged to have additional children while receiving public assistance; and the formation and maintenance of two-parent families is encouraged and teenage pregnancy is discouraged.

31 Del. C. 1953, § 501; 50 Del. Laws, c. 278, § 5; 58 Del. Laws, c. 341, § 3; 70 Del. Laws, c. 65, § 2.;



§ 502. Definitions

As used in this chapter:

(1) "Applicant" means any person or family who applies for assistance or welfare services or on whose behalf such application is made under the terms of this chapter.

(2) "Assistance" means assistance to or on behalf of eligible needy persons or eligible families to enable them to improve their standard of living, including money payments, child care, job training, education, other support services, medical or surgical care, nursing, burial, board and care in a private institution, adult foster care, rest residential facility for adults, public medical institution as a patient, or such other aid as may be deemed necessary.

(3) "Employable" refers to any person who:

a. Is between the ages of 18 and 54; and who

b. Is determined by the Department of Health and Social Services (pursuant to published regulations developed in consultation with the Department of Labor) to be physically and mentally able to work.

(4) "Medical advisory committee" means a committee appointed by the Secretary of the Department of Health and Social Services, composed of representatives from the field of medicine, osteopathy, dentistry, nursing, pharmacy, hospital services and such other fields concerned with health as the Secretary of the Department of Health and Social Services may deem appropriate, to provide to the board advice, recommendations and assistance in the formulation and administration of programs of medical and health care.

(5) "Medical assistance" means medical care furnished on behalf of recipients who are eligible for assistance in any of the categories in § 505 of this title.

(6) "Medical Care" means payment of all or part of the costs on behalf of eligible recipients; provided, that such payments are within the limitations of the funds appropriated by the General Assembly and the United States Congress for this purpose, for:

a. Inpatient hospital services;

b. Outpatient hospital services;

c. Other laboratory and X-ray services;

d. Nursing services;

e. Physician's services, whether furnished in the office, the patient's house, a hospital, a skilled nursing home or elsewhere;

f. Drugs and medicine; or

g Such other health services and supplies as specified by the Department on recommendation by the Medical Advisory Committee.

Such payments shall be made only to persons, institutions and entities which meet the standards as established by the Department of Health and Social Services and which promote safe and adequate treatment of individuals in the interest of public health and safety.

(7) "Recipient" means any person or family to whom or for whom assistance is paid under this chapter.

(8) "Standard of need" means the subsistence level for a decent standard of living established by regulations of the Department of Health and Social Services.

(9) "Unemployable" means not employable.

(10) "Underemployment" and "unemployment" means as defined pursuant to regulations of the Department of Social Services in consultation with the Department of Labor.

31 Del. C. 1953, § 502; 50 Del. Laws, c. 278, § 5; 53 Del. Laws, c. 409, § 1; 54 Del. Laws, c. 359, § 1; 55 Del. Laws, c. 367, §§ 1, 2; 56 Del. Laws, c. 332, §§ 1-4; 57 Del. Laws, c. 591, § 34; 58 Del. Laws, c. 135, § 1; 58 Del. Laws, c. 341, § 4; 58 Del. Laws, c. 511, §§ 65, 66; 70 Del. Laws, c. 65, §§ 3-10.;



§ 503. Eligibility for assistance; amount; method of payment

(a) Anti-fraud — Assistance shall not be granted under this chapter to any person or family otherwise eligible for assistance under the categories described in § 505 of this title, having conveyed or transferred real or personal property of a value of $500 or more without fair consideration within 2 years preceding the date of application for assistance or subsequently while receiving assistance, or to any person who is an inmate of any public institution (except as a patient in a medical institution).

(b) Medicaid — Medical assistance may be granted to medically and financially eligible persons in accordance with Titles IV-A, IV-E, XVI, and XIX of the Social Security Act [42 U.S.C. §§ 601 et seq., 670 et seq., 1381 et seq., and 1396 et seq.], federally approved waivers of these sections of the act, and rules and regulations established by the Department of Health and Social Services. Eligibility for and payment of medical assistance shall be determined under policies and regulations established by the Department of Health and Social Services. Eligibility standards, recipient copay and provider reimbursement shall be set in accordance with state and federal mandates, state and federal funding levels, approved waivers and rules and regulations established by the Department. The amount of assistance in each case of medical care shall not duplicate any other coverage or payment made or available for the costs of such health services and supplies.

(c) General assistance — Eligibility for and the amount of general assistance granted to recipients shall be determined in accordance with rules and regulations made by the Department with due regard to the resources, income, necessary expenditures of the recipient, the limit of funds appropriated therefor and the legislative intent expressed in § 501 of this title.

(d) Aid to Families With Dependent Children — Eligibility for and the amount of assistance granted to families under Aid to Families with Dependent Children shall be determined in accordance with rules and regulations made by the Department with due regard to the resources, income and necessary expenditures of Delaware families the limit of funds appropriated therefor, and the legislative intent expressed in § 501 of this title.

In order to receive assistance under this subsection, the parent, guardian or persons standing in loco parentis to a dependent child must have instituted suit for nonsupport in the Family Court or must cooperate with the Department of Health and Social Services for the purpose of instituting proceedings for nonsupport in Family Court on the behalf of such parent, guardian or person standing in loco parentis.

(e) Form of payment — Such monetary assistance, as shall be granted under this chapter, shall be paid to such needy person only in the form of a check drawn upon this State, which check shall be sent to the recipient by United States first class mail or by any other method meeting the requirements of good accounting control and federal regulations and having the approval of the Secretary of Finance. However, when monetary assistance is paid personally to a recipient, the recipient must have an identification card bearing the recipient's picture. The identification card shall be provided by the State through its appropriate agency upon the request of any recipient at a cost not to exceed $2.00, except that any recipient who is 65 years of age or older, or has blindness or a disability shall not be required to pay any fee for an identification card.

During the month of January, the Department shall send a notice to recipients paid by the Department under this subsection in the form of:

(1) Any notice available from the Internal Revenue Service concerning the EIC, including but not limited to the notice of a possible federal tax refund due to the earned income credit; or

(2) A notice developed by the Department which shall include the maximum earned income credit and the maximum earnings to which such tax credit shall apply, as determined by the federal government.

37 Del. Laws, c. 85, § 7; Code 1935, § 1610; 41 Del. Laws, c. 124, § 2; 45 Del. Laws, c. 96, § 2; 46 Del. Laws, c. 79; 48 Del. Laws, c. 182, § 2; 31 Del. C. 1953, § 503; 50 Del. Laws, c. 278, § 5; 50 Del. Laws, c. 477, §§ 1, 2; 53 Del. Laws, c. 409, § 2; 53 Del. Laws, c. 431, §§ 1-4; 54 Del. Laws, c. 54; 54 Del. Laws, c. 257, §§ 1-3; 54 Del. Laws, c. 359, § 2; 55 Del. Laws, c. 312; 55 Del. Laws, c. 353; 55 Del. Laws, c. 367, §§ 3-6; 56 Del. Laws, c. 330, §§ 1, 2; 56 Del. Laws, c. 452; 57 Del. Laws, c. 72; 57 Del. Laws, c. 236; 57 Del. Laws, c. 248; 57 Del. Laws, c. 250, § 1; 57 Del. Laws, c. 251; 57 Del. Laws, c. 345; 57 Del. Laws, c. 391; 57 Del. Laws, c. 491, §§ 1, 2; 57 Del. Laws, c. 629, § 1; 58 Del. Laws, c. 122; 58 Del. Laws, c. 165; 58 Del. Laws, c. 306, § 5e; 58 Del. Laws, c. 341, § 1; 59 Del. Laws, c. 164, § 1; 59 Del. Laws, c. 394, § 1; 62 Del. Laws, c. 130; 64 Del. Laws, c. 148, § 1; 65 Del. Laws, c. 87, § 127; 65 Del. Laws, c. 107, § 1; 65 Del. Laws, c. 348, § 145; 66 Del. Laws, c. 85, § 178; 66 Del. Laws, c. 303, § 205; 67 Del. Laws, c. 47, § 158; 67 Del. Laws, c. 281, § 123; 69 Del. Laws, c. 443, § 3; 70 Del. Laws, c. 65, §§ 11-14; 78 Del. Laws, c. 179, § 325.;



§ 504. Assignment and collection of support payments; powers and duties of Family Court

(a) Any law of the State to the contrary notwithstanding, the application and/or receipt of public assistance under § 503(d) of this title shall act as an automatic and immediate assignment of all rights of support for the applicant and/or recipient and any dependent child. Such assignment shall have the full force and effect of law to the State and shall be collectible by the Bureau of Child Support Enforcement. All money collected pursuant to such assignment shall be deposited directly to the credit of the Child Support Enforcement Account for distribution in accordance with § 457 of the Social Services Amendments of 1974 [42 U.S.C. § 657].

(b) Whenever it appears to the Family Court or the Department of Health and Social Services that a child support obligor of any dependent child or children cannot comply with a support order, the Court or the Department may act to improve the earning capacities of a child support obligor by cooperating with the appropriate state agencies to provide the necessary training, job upgrading, or both.

31 Del. C. 1953, § 503A; 57 Del. Laws, c. 250, § 1; 60 Del. Laws, c. 280, § 1; 70 Del. Laws, c. 65, § 15.;



§ 505. Categories of assistance

Assistance may be granted, in accordance with rules and regulations established by the Department of Health and Social Services pursuant to § 503 of this title, in the following categories:

(1) Aid to Families with Dependent Children; assistance with respect to needy families with children. Aid to families with dependent children means aid granted to a family, as that term is defined pursuant to Department of Health and Social Service Regulations, with respect to a child or children under the age of 18 who has or have been deprived of parental support or care by reason of death, continued absence from the home, physical or mental incapacity, unemployment, or underemployment.

If found feasible by and in accordance with regulations prescribed by the Department, the term Aid to Families with Dependent Children shall also include aid granted with respect to children who are removed from their home and placed in foster care as a result of a judicial determination initiated during the month in or for which such a family was receiving such aid or initiated during the month in or for which such a family would have received the aid if application for aid had been made, or if such children, who within 6 months prior to the month court proceedings were initiated, had been living with a specified relative and would have been eligible for assistance in or for such month except for failure to meet the "living with" requirements, that continuation in the parent's or relative's home would be contrary to the child's welfare.

(2) General assistance; assistance granted to eligible needy persons residing in Delaware who are unemployable.

(3) Medicaid assistance; assistance granted in the form of medical care to individuals eligible in accordance with Title IV-A, XVI, XIX of the Social Security Act [42 U.S.C. §§ 601 et seq., 1381 et seq., and 1396 et seq.], federally approved waivers, and rules and regulations established by the Department of Health and Social Services.

37 Del. Laws, c. 85, § 6; Code 1935, § 1609; 41 Del. Laws, c. 124, § 1; 31 Del. C. 1953, §§ 501, 504; 50 Del. Laws, c. 278, § 5; 52 Del. Laws, c. 259; 53 Del. Laws, c. 431, §§ 5-8; 54 Del. Laws, c. 359, § 3; 55 Del. Laws, c. 299, § 2; 55 Del. Laws, c. 367, § 7; 57 Del. Laws, c. 248; 57 Del. Laws, c. 249; 58 Del. Laws, c. 341, § 2; 59 Del. Laws, c. 228, § 1; 59 Del. Laws, c. 433, § 1; 61 Del. Laws, c. 443, § 1; 63 Del. Laws, c. 185, § 1; 66 Del. Laws, c. 85, § 181; 66 Del. Laws, c. 166, § 1; 70 Del. Laws, c. 65, §§ 16, 17.;



§ 506. Duplication of assistance

No person shall receive assistance for the same period under more than 1 of the categories of assistance listed in paragraphs (1) through (3) of § 505 of this title, including assistance to the needy blind, if the payment of such assistance would be inconsistent with any requirement for federal aid with respect thereto as set forth in rules and regulations of the Department and the Delaware Commission for the Blind.

31 Del. C. 1953, § 505; 50 Del. Laws, c. 278, § 5; 54 Del. Laws, c. 359, § 4; 55 Del. Laws, c. 299, § 1.;



§ 507. Temporary assistance to nonresidents

Any person in need of public assistance while physically present in Delaware, but who lacks residence in this State as defined in this chapter, may be granted assistance subject to the immediate initiation, pursuant to rules and regulations of the Department, of all lawful steps to determine residence elsewhere. Assistance to any such person shall be terminated when any one of the following events first occurs:

(1) Such person moves to some other jurisdiction;

(2) Such person receives public assistance of any kind from some other jurisdiction;

(3) Such person ceases to be a needy person; or

(4) Such person is found to have residence elsewhere.

37 Del. Laws, c. 85, §§ 6, 11; Code 1935, §§ 1609, 1614; 41 Del. Laws, c. 124, § 1; 45 Del. Laws, c. 96, §§ 1, 3; 46 Del. Laws, c. 314; 31 Del. C. 1953, § 506; 50 Del. Laws, c. 278, § 5; 70 Del. Laws, c. 186, § 1.;



§ 508. Application for assistance

(a) Application for assistance shall be made to the appropriate county office of the Department. The application shall be in writing in the manner and form and giving such information as shall be required by the Department. An opportunity to file an application shall be given any person desiring to do so. The Department shall act on all applications and furnish aid to eligible persons with reasonable promptness.

(b) The information supplied by an applicant in an application for assistance shall be sworn to as being true and correct to the best of the applicant's knowledge, and any employee of the Department accepting such application is hereby given the authority to administer an oath to the applicant in the manner prescribed in Chapter 53 of Title 10, that the information given is true and correct to the best of the knowledge of the applicant.

37 Del. Laws, c. 85, § 8; Code 1935, § 1611; 31 Del. C. 1953, § 507; 50 Del. Laws, c. 278, § 5; 54 Del. Laws, c. 285; 70 Del. Laws, c. 186, § 1.;



§ 509. Continuing eligibility

All assistance grants made under this chapter shall be reconsidered as frequently as may be required by the rules of the Department to assure continued eligibility. After such further investigation, as the Department may deem necessary, the amount and manner of giving assistance may be changed or the assistance payments shall be terminated if it is found that the recipient's circumstances have altered sufficiently to warrant such action. Assistance payments may at any time be cancelled or revoked or suspended for a temporary period pending further determination if the recipient's eligibility is not clearly established.

37 Del. Laws, c. 85, § 13; Code 1935, § 511; 31 Del. C. 1953, § 508; 50 Del. Laws, c. 278, § 5; 58 Del. Laws, c. 135, § 2; 64 Del. Laws, c. 148, § 2.;



§ 510. Recipients to report acquisition of resources

If at any time during the period assistance payments are being made to any person, such person becomes possessed of any property, real or personal, or of any income in excess of the amount of such property and income last declared by such person to the Department, such person shall notify the Department promptly concerning the receipt and possession of such property or income and the Department shall, in accordance with rules established by it, reconsider the eligibility of such person to receive such assistance or the amount of assistance to which entitled, according to the circumstances. Any excess paid to any person by reason of such person's failure to report as required by this section shall be recoverable in a civil action against such person or against such person's estate.

37 Del. Laws, c. 85, § 12; Code 1935, § 1615; 31 Del. C. 1953, § 509; 50 Del. Laws, c. 278, § 5; 70 Del. Laws, c. 186, § 1.;



§ 511. Responsibility of relatives

(a) Nothing contained in this chapter shall be construed to relieve any person from the liability of maintaining and supporting the person's parent or parents or child or spouse, as provided by the laws of this State. However, the provisions of § 501(a) of Title 13 shall not be considered by the Department in determining eligibility for assistance of any applicant or recipient of such assistance, but the Department shall encourage persons to seek and relatives to provide support that will eliminate or reduce the need for public assistance.

(b) Notwithstanding the provisions of this section or any other provision of law, the financial responsibility of an individual for any applicant or recipient of medical care shall be disregarded unless such applicant is such individual's spouse or child who is under the age of 18 years or who is blind or permanently and totally disabled.

31 Del. C. 1953, § 510; 50 Del. Laws, c. 278, § 5; 53 Del. Laws, c. 155; 54 Del. Laws, c. 80; 55 Del. Laws, c. 367, § 8; 59 Del. Laws, c. 48, § 7; 70 Del. Laws, c. 186, § 1.;



§ 512. Administration

The Department shall administer this chapter and in connection therewith shall:

(1) Establish rules and regulations to carry out the provisions of this chapter consistent with the intent as expressed in § 501 of this title, including, but not limited to, rules, regulations and standards as to eligibility for assistance, the nature, duration and extent of such assistance as well as sanctions for noncompliance with such rules, regulations and standards for eligibility for assistance;

(2) Cooperate with the federal Department of Health and Human Services or with any successor department or agency thereof, in any reasonable manner not contrary to law, as may be required to qualify for federal aid with respect to functions and programs coming within the purview of this chapter, shall make such reports to the Department of Health and Human Services in such form and containing such information as that Department may from time to time require, shall comply with such provisions as said agency may from time to time find necessary to assure the correctness and verification of such reports, and shall apply to the Department of Health and Human Services and other relevant federal departments for waivers of federal rules and regulations deemed to impede the achievement of the legislative intent expressed in § 501 of this title.

(3) Make periodic surveys of cost-of-living factors in relation to the needs of recipients of assistance and welfare services, in order that the standards for such assistance and welfare services remain reasonably sufficient and at the same time provide recipients with incentive to seek and maintain private sector work.

(4) Enter into agreements or understandings with appropriate public agencies in other states whereby any or all of the benefits of this chapter may be extended to Delaware residents living in other states or to residents of other states living in Delaware on a reciprocal basis. In this connection the Department may establish policies which waive or alter the residence requirements of § 505 of this title;

(5) Promulgate such rules and regulations as may be necessary to assure that its information concerning applicants and recipients is used or disclosed solely for purposes directly connected with the administration of assistance;

(6) Cooperate with the federal government in carrying out the purposes of any federal acts concerning public welfare and in other matters of mutual concern pertaining to public welfare, including the adoption of such methods of administration as are necessary for the efficient operation of the plan for such public assistance and welfare services; and

(7) Guarantee that assistance provided as medical care when paid to providers of such medical care shall be on a prompt basis, usually not later than 30 days from the report of services by a physician, pharmacist or other professional health care provider, or 20 days from the report of services by a hospital or skilled nursing facility; provided, however, that should financial advances from the Department of Finance be necessary to carry out this chapter, they shall be permitted upon the concurrence of the Secretary of the Department of Finance and the Secretary of the Department of Health and Social Services.

(8) Supplementary Security Income Program (Title XVI Social Security Act). —

a. The Secretary of the Department of Health and Social Services, in carrying out the purposes of this title, may enter into agreements on behalf of the State with the Secretary of Health and Human Services or with other appropriate federal officials, under the Supplementary Security Income Program established by Title XVI of the Social Security Act [42 U.S.C. § 1381 et seq.], as amended, or under any other federal welfare or public assistance programs hereafter established, which are not contrary to or in conflict with the purposes of this title.

b. Notwithstanding any other provision of law, the Secretary of the Department of Health and Social Services is empowered to transfer funds, within the limits of appropriation by the General Assembly, to the Secretary of Health and Human Services or to other appropriate federal official, pursuant to any agreement referred to in paragraph a. of this subdivision or pursuant to any other federal welfare or public assistance programs hereafter established, which are not contrary to or in conflict with the purposes of this title.

(9) The Social Services Advisory Council, which is appointed by the Governor, will review rules and regulations established by the Department to implement major changes in assistance programs.

(10) As part of welfare reform implementation, the Department will conduct an evaluation of the impact of changes with input and guidance from the Social Services Advisory Council.

31 Del. C. 1953, § 511; 50 Del. Laws, c. 278, § 5; 60 Del. Laws, c. 86, § 1; 70 Del. Laws, c. 65, §§ 16, 18, 30.;



§ 513. Assistance not assignable; exception

Assistance granted under this chapter shall not be transferable or assignable, at law or in equity, and none of the money paid or payable under this chapter shall be subject to execution, levy, attachment, garnishment or other legal process or to the operation of any bankruptcy or insolvency law, with the exception that the State shall seek recoupment for overpayments. Such recoupment may not exceed an amount which will result in the assistance unit's retaining from its combined aid, income and liquid resources, less than 90% of the amount payable under the State Plan to a family of the same composition with no other income. Recoupment must be made in accordance with applicable federal laws and regulations. The Department shall publish regulations establishing the recoupment rate at any time when there is a change.

37 Del. Laws, c. 85, § 19; Code 1935, § 1622; 31 Del. C. 1953, § 512; 50 Del. Laws, c. 278, § 5; 62 Del. Laws, c. 373, § 1; 63 Del. Laws, c. 413, § 1; 66 Del. Laws, c. 286, § 1.;



§ 514. Financial participation

Repealed by 70 Del. Laws, c. 65, § 19, effective June 19, 1995.;



§ 515. Effect of change of laws or allowances

Every allowance of assistance under the provisions of this part shall be deemed to have been allowed under and shall be held subject to the provisions of any amending or repealing act that may be passed, and no person receiving assistance under this part shall have any claim for compensation by reason of the allowance for assistance being affected in any way by any such amending or repealing act.

Taxes and assessments for public purposes by the State or any political subdivision thereof, whether county, hundred, city or town, shall be assessed and levied upon the property of aged persons to whom assistance has been allowed under this chapter in the same manner as such taxes and assessments are levied and assessed by law upon the properties of other owners. The time for payment of any taxes or assessments so levied and assessed shall be deferred until such time as the property of such aged person is transferred from the name of such aged person or until such aged person dies, in which event the face amount of the taxes and assessments so levied or assessed, without penalties or interest, shall be payable within 90 days from the date of such transfer or death. After the expiration of such 90-day period there shall be due, with respect to any such property, the same amount or amounts for taxes or assessments as would have been due after the expiration of 90 days from the date the taxes or assessments became due and payable had the property not been owned by an aged person, to whom assistance had been allowed under this chapter. In the event of the sale of any such property under any form of execution process (including sales in any form of insolvency proceeding), such taxes and assessments shall be due and payable as of the date of the offering of such property for sale under such execution process.

37 Del. Laws, c. 85, § 20; Code 1935, § 1623; 42 Del. Laws, c. 114; 31 Del. C 1953, § 515; 50 Del. Laws, c. 278, § 5.;



§ 516. Fraudulent acts; penalties

Repealed by 65 Del. Laws, c. 345, § 1, effective June 30, 1986.;



§ 517. Hospital and medical treatment for recipients of aid under this chapter

Notwithstanding any other provision of law, the Levy Court or County Council of any county shall not provide for the hospital treatment and medical care of any individual receiving assistance in any of the categories listed in paragraphs (1) through (3) of § 505 of this title or receiving assistance as aid to the blind pursuant to this title.

31 Del. C. 1953, § 517; 53 Del. Laws, c. 432; 54 Del. Laws, c. 359, § 5; 55 Del. Laws, c. 85, § 39A; 55 Del. Laws, c. 367, § 11.;



§ 518. Failure to comply with job placement, education, training, work eligibility, parenting or personal responsibility requirements

The Department of Health and Social Services may issue and implement rules and regulations establishing sanctions for families receiving Aid to Families with Dependent Children who fail to comply with work, education, training, work eligibility, parenting or personal responsibility requirements established by the Department pursuant to § 512(1) of this title. Such sanctions may, among other things, reduce assistance to such a family and may include, for a family who has failed to comply with job placement, education, training or work eligibility requirements on 3 or more occasions, a permanent prohibition on further assistance under the Aid to Families with Dependent Children program. The Department shall afford recipients due process as provided under applicable rules and regulations prior to the implementation of any such sanctions."

31 Del. C. 1953, § 518; 57 Del. Laws, c. 247; 70 Del. Laws, c. 65, § 20.;



§ 519. Payment of assistance grants by the Department of Welfare

Notwithstanding any other provision of law, the Department of Public Welfare may make payment of assistance grants under the aid to families with dependent children program on behalf of certain eligible cases or families directly to the Employment Security Commission, Department of Labor, of this State, with the understanding that such assistance payments so made shall be used to compensate the eligible case or family for employment services rendered through placement of the employable adult or person 16 years of age or older and not in school with a public or private nonprofit agency for the purpose of performing specific duties.

The Employment Security Commission shall maintain accounting controls of such assistance payments made by the Department of Public Welfare and shall refund to the Department of Public Welfare any and all such assistance payments received which may not have been used for the intended purpose, such refunding to be effected within 90 days after such payment is issued.

31 Del. C. 1953, § 519; 57 Del. Laws, c. 252.;



§ 520. Judicial review

Any applicant for or recipient of public assistance benefits under this chapter or Chapter 6 of this title against whom an administrative hearing decision has been decided may appeal such decision to the Superior Court if the decision would result in financial harm to the appellant. The appeal shall be filed within 30 days of the day of the final administrative decision. The appeal shall be on the record without a trial de novo. The Court shall decide all relevant questions and all other matters involved, and shall sustain any factual findings of the administrative hearing decision that are supported by substantial evidence on the record as a whole. The notice of appeal and all other matters regulating the appeal shall be in the form and according to the procedure as shall be provided by the rules of the Superior Court.

64 Del. Laws, c. 482, § 1.;



§ 521. Emergency and disaster assistance

Funds appropriated to the Department of Health and Social Services, Division of Social Services, for "Emergency and Disaster Assistance" and used for special emergency needs of any welfare-receiving household (except those households specifically excluded by the regulations) shall not exceed a total of $1,200 for emergency shelter certified by the Department, $450 for mortgage or rent assistance, and $200 for other costs relating to self-sufficiency of the household for any 1 such household in the fiscal year ending June 30. Notwithstanding any other provision of law, the Director of the Office of Management and Budget is empowered to transfer, advance or allocate emergency funds, within the limits of the funds appropriated, to the Department of Health and Social Services for the purpose of administration of emergency assistance. Such transfer, advance or allocation shall not be apportioned by county and shall be allocated in the following manner:

(1) Twenty percent of the total emergency fund appropriation shall be allocated promptly in the first quarter of the state fiscal year;

(2) Twenty-five percent of the total emergency fund appropriation shall be allocated promptly in the second quarter of the state fiscal year;

(3) Thirty percent of the total emergency fund appropriation shall be allocated promptly in the third quarter of the state fiscal year; and

(4) Twenty-five percent of the total emergency fund appropriation shall be allocated promptly in the fourth quarter of the state fiscal year.

65 Del. Laws, c. 87, § 147; 65 Del. Laws, c. 348, § 158; 66 Del. Laws, c. 85, § 179; 69 Del. Laws, c. 57, §§ 1, 2; 70 Del. Laws, c. 65, § 21; 71 Del. Laws, c. 284, § 1; 75 Del. Laws, c. 88, § 21(14).;



§ 522. Medical care; subrogation

(a) Subrogation is defined as the doctrine of law which enables insurers to recover payments from any third party who is responsible for an injury. In any claim for benefits by a recipient who receives medical care under this title, where the recipient has a cause of action against any other person, the Department of Health and Social Services shall be subrogated against (substituted for) the recipient to the extent of any payment made by the Department of Health and Social Services on behalf of the recipient receiving medical care, resulting from the occurrence which constituted the basis for the action against the other person.

(b) After the deduction of applicable attorney fees and litigation costs, any funds received by an individual who has received medical care under this title, the individual's attorney or the individual's guardian or personal representative, by means of judgment, award or settlement of the cause of action, shall be held for the benefit of the Department of Health and Social Services to the extent indicated in subsection (a) of this section.

(c) If, after being notified in writing of a subrogation claim and possible liability under this section, a recipient receiving medical care under this title, recipient's attorney or recipient's guardian or personal representative disposes of funds that are required to be held for the benefit of the Department under this section without the written approval of the Department, that recipient shall be liable to the Department for any amount that, as a result of the disposition of the funds, is not recoverable by the Department.

(d) The Department may compromise, settle and release a subrogated claim if the Department determines that collection would result in substantial hardship on the recipient receiving medical care or, in a wrongful death action, on the surviving dependents of the deceased.

65 Del. Laws, c. 124, § 1; 70 Del. Laws, c. 65, § 22; 70 Del. Laws, c. 186, § 1.;



§ 523. Education and training for recipients of aid under § 505(1) of this title

(a) Persons who qualify for assistance under § 505(1) of this title shall be eligible to participate in secondary education, post-secondary education up to the baccalaureate level, adult basic education or vocational training as an approved work activity provided each of the following requirements are met:

(1) The person does not hold a baccalaureate degree.

(2) The secondary, postsecondary education up to the baccalaureate level or vocational education is pursued through an accredited or approved school program.

(3) The person is enrolled with enough credit hours to have full-time student status and is in good standing as it relates to attendance and achievement as defined by the program the person is attending.

(4) If the person attending school would otherwise be subject to a work requirement in order to receive assistance under § 505(1) of this title, the combination of credit hours and work hours shall equal at least 20 hours per week while the program is in session. This work requirement may be met through work-study, internships or externships, or through work as a research assistant. If possible, during scheduled breaks, the work requirement will be the same as for other program participants, with work experience related to the field of study. However, if the student is enrolled full-time for the next semester and work activity placement cannot be arranged for the duration of the break in classes, it may be excused.

(b) Loans, scholarships, grants and work-study received by the recipient to pay for tuition and materials are excluded in the determination of eligibility for assistance under § 505(1) of this title or the amount of assistance received by the recipient.

(c) The Department of Health and Social Services shall advise all persons of this section at application interviews and, at a minimum, at each recertification appointment.

(d) Persons attending education and training programs under this section shall receive support services, such as assistance with transportation and child care, while they attend the educational or vocational training program on the same basis as support services are provided other persons who are receiving assistance under § 505(1) of this title.

(e) If program completion will occur within 1 semester or quarter after the time limit expires, an extension may be granted for that semester or quarter.

(f) Persons sanctioned while attending educational or vocational programs shall be afforded the same due process as provided other persons under §§ 518 and 520 of this title.

72 Del. Laws, c. 119, § 1.;






CHAPTER 6. FOOD STAMP PROGRAM

Subchapter I General Provisions

§ 601. Department of Health and Social Services responsible for administration of program

(a) The Department shall bear the responsibility of administering the food stamp program for the State in compliance with the provisions of the Federal Food Stamp Act of 1964 [7 U.S.C. §§ 2011 et seq.], as amended.

(b) The Secretary of the Department shall designate 1 staff member of the Secretary's Department to be the food stamp program administrator.

(c) The designated food stamp administrator shall, within 30 days of the administrator's appointment and after consultation with the United States Department of Agriculture, Food and Nutrition Service, submit a Delaware plan to the aforesaid United States Department for necessary approval. At the same time such plan shall be submitted to the sponsor, cosponsor and joint sponsors of this chapter, to the Secretary of the Department and to the Governor.

(d) The plan shall encompass the following areas:

(1) Statement of compliance with federal regulations;

(2) Proposed certification process;

(3) Proposed locations for food stamp distribution; and

(4) Explanation of all practices not mandated by federal regulations.

31 Del. C. 1953, § 601; 59 Del. Laws, c. 67, § 2; 70 Del. Laws, c. 186, § 1.;



§ 602. Federal responsibilities for food stamp program

The United States Department of Agriculture, through its Food and Nutrition Service, shall be responsible for:

(1) Program regulations and guidelines;

(2) Approval of grocer participation;

(3) Cost of printing and shipping coupons; and

(4) Partial cost of certification of program recipients.

31 Del. C. 1953, § 602; 59 Del. Laws, c. 67, § 2.;



§ 603. State responsibilities for food stamp program

The State, through the Department of Health and Social Services, shall budget and/or administer the following facets of the food stamp program:

(1) File plan of operation for USDA approval;

(2) Certify applicant, individuals and households;

(3) Accept, store and protect coupons after delivery to receiving points within the State;

(4) Provide for issuance of food stamps after certification of applicants; such methods and/or places of issuance may include United States Postal Service, county offices or branches of the Department of Health and Social Services, federal credit unions in this State, and any bank in the State;

(5) Control and account for stamps;

(6) Promulgate an outreach program for potentially eligible households or individuals;

(7) Cooperate with other state agencies, federal agencies or private agencies in nutritional education efforts.

(8) Develop and implement, to the extent permitted by applicable federal law, eligibility requirements and sanctions for the violation thereof for recipients of food stamps who are also recipients of assistance under the Aid to Families with Dependent Children program, which are consistent with the eligibility requirements and sanctions established by the Department pursuant to §§ 503(d) and 512(1) of this title."

31 Del. C. 1953, § 603; 59 Del. Laws, c. 67, § 2; 59 Del. Laws, c. 233, § 1; 60 Del. Laws, c. 80, § 1; 70 Del. Laws, c. 65, § 23.;



§ 604. Misuse of food stamps

Repealed by 68 Del. Laws, c. 386, § 2, effective July 16, 1992.;



§ 605. Eligibility for Food Stamp Program

Pursuant to the option granted the State by 21 U.S.C. § 862a(d)(1), an individual convicted under federal or state law of a felony involving possession, distribution or use of a controlled substance shall be exempt from the prohibition contained in 21 U.S.C. § 862a(a) against eligibility for food stamp program benefits for such convictions.

74 Del. Laws, c. 177, § 1; 78 Del. Laws, c. 54, § 1.;






Subchapter II Food Stamp Trafficking Control Act

§ 610. Unauthorized use, transfer, acquisition, alteration or possession of food stamp coupons, Authorization to Participate Vouchers (ATPS), or access devices; penalties; disqualification from the food stamp program; forfeiture

(a) Whoever knowingly uses, transfers, acquires, alters or possesses food stamp coupons, authorization cards, ATPs or access devices in any manner not authorized by the federal Food Stamp Act (7 U.S.C. § 2011 et seq.) or regulations issued pursuant to the Food Stamp Act; or who presents for payment or redemption coupons that have been illegally received, transferred, altered or used shall:

(1) If such food stamp coupons, authorization cards or ATPs are of a value of $500 or more or the item used, transferred, acquired, altered or possessed is an access device that has a value of $500 or more, be guilty of a class E felony.

(2) If such coupons, authorization cards or ATPs are of a value of less than $500 or if the item used, transferred, acquired, altered or possessed is an access device that has a value of less than $500, be guilty of a class A misdemeanor.

(3) In any prosecution under this section where there is a finding that the proceeds of the trafficking involves firearms ammunition, explosives or controlled substances as defined under 21 U.S.C. § 802 be guilty of a class B felony.

(b) In addition to the penalties set forth in subsection (a) of this section, any person convicted of a felony or misdemeanor under this section may be suspended by the court from participation in the food stamp program for an additional period of up to 18 months consecutive to that period of suspension mandated by the federal Food Stamp Act pursuant to 7 U.S.C. § 2015(b)(1).

68 Del. Laws, c. 386, § 2.;



§ 611. Forfeiture of property involved in illegal food stamp transactions

(a) The Secretary of the Department of Health and Social Services or the Secretary's designee may subject to forfeiture and denial of property rights any nonfood items, moneys, negotiable instruments, securities or other things of value that are furnished or intended to be furnished by any person in exchange for coupons, authorization cards, ATPs or anything of value obtained by the use of an access device, in any manner not authorized by the federal Food Stamp Act [7 U.S.C. § 2011 et seq.] or regulations issued pursuant to the Food Stamp Act.

(b) Any forfeiture and disposal of property under this section shall be conducted in accordance with procedures contained in regulations issued by the Secretary of the Department of Health and Social Services. Property forfeited under this section may be utilized by the Welfare Fraud Unit until such time as the forfeited property may be liquidated.

(c) Value received for liquidated property shall be appropriated to the Welfare Fraud Unit for its use at the discretion of the Secretary of the Department of Health and Social Services or the Secretary's designee.

68 Del. Laws, c. 386, § 2; 70 Del. Laws, c. 186, § 1.;



§ 612. Definitions

As used in this subchapter:

(1) "Access device" means any card, plate, code, account number or other means of access that can be used, alone or in conjunction with another access device, to obtain payments, allotments, benefits, money, goods or other things of value, or that can be used to initiate a transfer of funds under the federal Food Stamp Act [7 U.S.C. § 2011 et seq.] or regulations issued pursuant to the Food Stamp Act.

(2) "Value" means the sum of the face value of all food stamp coupons, ATPs or access devices possessed, transferred or converted from 1 scheme or course of conduct, whether from 1 or several rightful possessors, at the same or different times and which may constitute a single criminal episode. The face values may be aggregated in determining the grade of offense.

68 Del. Laws, c. 386, § 2.;



§ 613. Establishment of a State Law Enforcement Bureau (SLEB)

(a) The Department is designated as the State Law Enforcement Bureau (SLEB) for the purpose of coordinating food stamp trafficking interdiction activity in Delaware within the meaning of the United States Department of Agriculture (USDA), Food and Nutrition Service's (FNS) Regulations and Delaware's Food Stamp Trafficking Control Act.

(b) The Department shall delegate its responsibilities pursuant to subsection (a) of this section to the Department's Audit and Recovery Management Services (ARMS), and its successors.

(c) The Department's Audit and Recovery Management Services (ARMS), and its successors, are hereby declared a Criminal Justice Agency within the meaning of § 8602(3)(b) of Title 11 for the sole purpose of accessing any and all criminal history records and files maintained by the State and any subdivision thereof.

69 Del. Laws, c. 363, § 1.;









CHAPTER 9. WORK ASSIGNMENTS FOR RECIPIENTS OF PUBLIC ASSISTANCE

§ 901. Purpose

The purpose of this chapter is to provide a time-limited opportunity for employable adults of families who receive Aid to Families with Dependent Children to earn their public assistance during the time they are receiving such assistance, obtain job skills, develop strong work ethics, and establish work histories so as to better enable them to obtain private sector employment and become self-sufficient.

31 Del. C. 1953, § 901; 54 Del. Laws, c. 323, § 2; 70 Del. Laws, c. 65, § 24.;



§ 902. Work requirements as to employable recipients of public assistance

Employable persons receiving assistance from the Department of Public Welfare in the categories of general assistance or aid to families with dependent children shall be required in accordance with this chapter to perform such work as shall be assigned to them by the Department of Public Welfare and/or shall be required to attend and participate in any training project designed to improve employability to which they may be assigned by said Department.

31 Del. C. 1953, § 902; 54 Del. Laws, c. 323, § 2; 57 Del. Laws, c. 248.;



§ 903. Application for assignment of assistance recipients

Whenever the governing body of a county, city or town within this State, or the board or executive officer of any state agency or other public agency or public institution or private nonprofit organization, has any work to be done with the county, city, town, agency, institution or organization, or as a function of such agency, institution or organization, which it appears may be properly performed by 1 or more employable adults of families who receive assistance, the appropriate authority shall make application to the Department of Health and Social Services or the Department of Labor, in the form prescribed by the respective Department, for the establishment of a work project.

31 Del. C. 1953, § 903; 54 Del. Laws, c. 323, § 2; 70 Del. Laws, c. 65, § 25.;



§ 904. Assignment of assistance recipients

(a) Upon application as provided for in § 903 of this title, the Department of Public Welfare shall thereupon assign to such work project the required number of employable recipients of assistance according to their availability, provided it is satisfied that all requirements of this chapter are observed.

(b) The Department of Public Welfare shall also assign suitable assistance recipients to training projects designed to improve employability as such projects are established.

31 Del. C. 1953, § 904; 54 Del. Laws, c. 323, § 2.;



§ 905. Requirements for work projects

(a) Recipients shall be assigned to perform only such work under this chapter as they are able, in the judgment of the Department of Public Welfare, to perform. Such work must serve a useful public purpose.

(b) Recipients shall not perform work on projects which will result either in the displacement of regular workers or in the performance by such recipients of work that would otherwise be performed by employees of public or private agencies, institutions or organizations.

(c) Reasonable standards of health, safety and other conditions applicable to the performance of such work shall be established and maintained for all work projects.

(d) Recipients assigned to work projects shall be afforded reasonable opportunities to seek regular employment and to secure any appropriate training or retraining which may be available.

(e) Employable adults of families receiving assistance shall be assigned to work projects for a number of hours determined by the amount of the assistance grant to the family divided by the minimum wage provided in § 902 of Title 19. No employable adult shall be assigned for more hours than are necessary to work out the employable adult's grant as determined above.

(f) No assistance recipient shall be assigned to work for more than 8 hours in any 1 day or more than 40 hours in any 1 week.

31 Del. C. 1953, § 905; 54 Del. Laws, c. 323, § 2; 70 Del. Laws, c. 65, § 26; 70 Del. Laws, c. 186, § 1.;



§ 906. Department to establish rules and regulations

The Department of Health and Social Services shall establish such rules and regulations as it deems necessary for the efficient administration of this title and the achievement of the legislative intent expressed in § 901 of this title and § 501 of this title.

31 Del. C. 1953, § 906; 54 Del. Laws, c. 323, § 2; 70 Del. Laws, c. 65, § 27.;



§ 907. Workers' compensation protection

All project workers will be covered under the State Workers' Compensation Law with adequate protection through private insurance which provides for complete coverage for all workers on all projects, including disability by injury or occupational disease, prompt and complete medical care in case of accident or injury and adequate benefits for temporary or permanent disability and for survivors in case of death.

31 Del. C. 1953, § 907; 54 Del. Laws, c. 323, § 2; 70 Del. Laws, c. 186, § 1.;



§ 908. Cooperative arrangements with Employment Security Commission of Delaware, State Board of Vocational Education and State Department of Education

The Department of Public Welfare shall enter into cooperative arrangements with the Employment Security Commission of Delaware for the employment or occupational training of recipients performing work under this chapter, with the State Board of Vocational Education for the training or retraining of said recipients and assisting them in preparing for regular employment and with the State Department of Education for adult services in appropriate cases.

31 Del. C. 1953, § 908; 54 Del. Laws, c. 323, § 2; 73 Del. Laws, c. 65, § 45.;



§ 909. Effect of refusal to work

The Department, as part of its authority pursuant to §§ 503, 512(1), 509 and 518 of this title, may establish sanctions for any assistance recipient who refuses without good cause to report for or to perform that work to which the recipient has been assigned by the Department, or who refuses without good cause to report for and participate in any training project designed to improve employability to which the recipient has been referred.

31 Del. C. 1953, § 909; 53 Del. Laws, c. 323, § 2; 70 Del. Laws, c. 65, § 28; 70 Del. Laws, c. 186, § 1.;



§ 910. Adjustments or recovery

Any law to the contrary notwithstanding, no adjustment or recovery shall be made by the State or any political subdivision thereof on account of any payments which are correctly made for work performed under the terms of this chapter.

31 Del. C. 1953, § 910; 54 Del. Laws, c. 323, § 2.;



§ 911. Job training and placement by nonprofit corporations

(a) The Department of Labor (WIN) is authorized: (1) To refer welfare recipients to nonprofit corporations for training designed to improve employability and for job placement or job referral; and (2) to pay the sum of $500 to nonprofit corporations, which have an approved proposal by August 1 of the current fiscal year, for each welfare recipient placed in an unsubsidized job.

(b) "Placed" or "placement" as used in this section shall mean placement of a WIN referral in an unsubsidized substantially full-time job of not less than 100 hours per month for a minimum of 30 days.

59 Del. Laws, c. 523, § 11; 61 Del. Laws, c. 542, §§ 1, 2.;






CHAPTER 10. FRAUDULENT ACTS

§ 1001. Legislative intent

The General Assembly finds and declares it to be in the public interest and for the protection of the health and welfare of the residents of the State that proper provisions be instituted to regulate abuses in the payment of funds under the State's public assistance programs.

65 Del. Laws, c. 345, § 2.;



§ 1002. Definitions

When used in this chapter, the following words shall have the meaning herein defined. To the extent that the terms are not defined herein, the words are to have their commonly accepted meaning.

(1) "Department" shall mean the Department of Health and Social Services.

(2) "Facility" shall mean any facility required to be licensed under Chapters 10 and 11 of Title 16, including any such facility operated by or for the State.

(3) "Person" shall mean a human being and, where appropriate, a public or private corporation, an unincorporated association, a partnership, a government or a governmental instrumentality.

(4) "Provider" shall mean a person who is enrolled and who renders goods or services for which payment is made, in whole or in part, under a public assistance program.

(5) "Public assistance program" shall mean the medical assistance program of the State.

65 Del. Laws, c. 345, § 2.;



§ 1003. Obtaining benefit under false representation

It shall be unlawful for any provider, by means of a false statement or representation, or by concealment of, or failure to disclose any material fact, or by any other fraudulent scheme or device on behalf of the provider or others to obtain or attempt to obtain payments or any other property, under any public assistance program established by the State to which the provider is not entitled, in whole or in part.

65 Del. Laws, c. 345, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1004. Reports, statements and documents

It shall be unlawful for any provider to:

(1) Falsify any report, statement or document required to be filed in connection with any public assistance program;

(2) Include in any cost report or reports for reimbursement any amount or item which the provider knew or should have known was not used in providing service to the recipient for which the amount is paid or to be paid;

(3) Make or cause to be made a statement or representation for use in qualifying as a provider of goods or service under any public assistance program, knowing that statement or representation to be false, in whole or in part by commission or omission; or

(4) Make or cause to be made a false statement or representation of a material fact with respect to the conditions or operation of a provider or facility in order that such provider or facility may qualify or remain qualified to provide assistance under any public assistance program.

65 Del. Laws, c. 345, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1005. Kickback schemes and solicitation

(a) It shall be unlawful for any person to solicit or receive any remuneration (including kickback, bribe or rebate) directly or indirectly, overtly or covertly, in cash or in kind:

(1) In return for referring an individual to a provider for the furnishing or arranging for the furnishing of any medical care or medical assistance for which payment may be made in whole or in part under any public assistance program; or

(2) In return for purchasing, leasing, ordering or arranging for or recommending purchasing, leasing, or ordering any property, facility, service or item of medical care or medical assistance for which payment may be made in whole or in part under any public assistance program.

(b) It shall be unlawful for any person to offer or pay any remuneration (including any kickback, bribe or rebate) directly or indirectly, in cash or in kind to induce any other person:

(1) To refer an individual to a provider for the furnishing or arranging for the furnishing of any medical care or medical assistance for which payment may be made in whole or in part under any public assistance program; or

(2) To purchase, lease, order or arrange for or recommend purchasing, leasing or ordering any property, facility, service, or item of medical care or medical assistance for which payment may be made in whole or in part under any public assistance program.

(c) It shall be unlawful for any provider to:

(1) Charge, solicit, accept or receive for any service provided to a recipient, money or other consideration in addition to or at a rate in excess of the rates established by the State for such item or service; or

(2) Charge, solicit or receive, in addition to any amount otherwise required to be paid by the State, any gift, money, donation, or other consideration (other than a charitable, religious or philanthropic contribution from an organization or from a person unrelated to the patient) as a precondition to admitting a patient to a hospital, skilled nursing facility or intermediate care facility, or as a requirement for the patient's continued stay in such a facility, when the cost of services provided therein to the patient is paid for, in whole or in part, by the State.

(d) Subsections (a), (b) and (c) of this section shall not apply to:

(1) A discount or other reduction to price obtained by a provider under this chapter if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made by the provider; or

(2) Wages paid by an employer to an employee as part of a bona fide employment relationship; or

(3) Contracts between the State and a public or private agency where part of the agency's responsibility is referral of a person to a provider;

(4) Dividends based exclusively on a legitimate ownership interest;

(5) Fees for services actually rendered, provided that the fees are not made to induce referrals to the provider.

65 Del. Laws, c. 345, § 2.;



§ 1006. Conversion of payment

It shall be unlawful for any provider to convert any benefit or payment received from any public assistance program for use other than the use and benefit for the person named in the application for assistance.

65 Del. Laws, c. 345, § 2.;



§ 1007. Penalties

(a) Whoever knowingly violates §§ 1003, 1004(2) and 1006 of this title shall be guilty of a class A misdemeanor; provided, that, where the value of assistance benefits, payments or other property is $500 or more, but less than $10,000, the violator shall be guilty of a class E felony; further provided, that, where the value of assistance, benefits, payments or other property is $10,000 or more, the violator shall be guilty of a class C felony.

(b) Whoever violates § 1004(1) of this title, shall be guilty of a class A misdemeanor.

(c) Whoever violates §§ 1004(3) and (4) and 1005 of this title, shall be guilty of a class E felony.

(d) In addition to the penalties provided herein, every provider convicted under this chapter shall make full restitution of the money, goods or services or the value of those goods or services unlawfully received, plus interest on that amount at the rate of 1.5% per month, for the period from the date upon which payment was made to the date upon which repayment is made to the State.

(e) Upon conviction under this chapter, such provider shall not be eligible for any further participation in the Delaware Public Assistance Program; provided, however, that where the community interest would be adversely affected, the Secretary of the Department of Health and Social Services, or the Secretary's designee, shall, upon petition of the provider, conduct a hearing on the record, to determine the need for a comparable provider to render the needed services to the community, and whether this provider's continued participation in the program is in the best interest of the State. Where this is established, the provider may continue in the program under such conditions as the Secretary may impose.

65 Del. Laws, c. 345, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1008. Civil assessments

(a) Any provider who violates this chapter, in addition to any other penalties provided by law, shall be liable for the following civil penalties:

(1) Payment of an amount equal to 3 times the amount of excess payments; and

(2) Payment of a civil penalty of up to the sum of $2,000 for each deceptive claim or falsification; and

(3) All reasonable expenses which the court determines may have been incurred by the State in the enforcement of this section.

(b) No criminal action or indictment need be brought against any provider as a condition for establishing civil liability hereunder.

(c) Any provider, who, without intent to violate this chapter, obtains benefits or payments in excess of the amount to which the provider is entitled, shall be liable for the payment of a civil assessment as provided in subsection (a) of this section which may be sought and recovered in an administrative proceeding by the Department to which the claim was submitted, or by the Attorney General.

65 Del. Laws, c. 345, § 2; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 358, § 1.;



§ 1009. Jurisdiction

The Superior Court shall have original and exclusive jurisdiction over violations of this chapter.

65 Del. Laws, c. 345, § 2.;






CHAPTER 11. WELFARE AGENCIES AND RECIPIENTS OF ASSISTANCE

§ 1101. Confidential character of public assistance records; penalties for violations

(a) The several departments, bureaus, commissions and agencies of the State may establish and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of such departments, bureaus, commissions and agencies. Wherever, under provisions of law, names and addresses of recipients of public assistance are furnished to or held by any other agency or department of government, such agency or department of government shall be required to adopt regulations necessary to prevent the publication of lists thereof or their use for purposes not directly connected with the administration of public assistance.

(b) It shall be unlawful for any person to solicit, receive or make use of, disclose, or authorize, knowingly permit, or participate in the use of any information relating to any person who has applied for or who receives aid to families with dependent children, general assistance, food stamps, aid to the blind or medical assistance where such information is derived directly or indirectly from the communications or records of the agency administering such aid or assistance or is acquired in the course of the performance of official duties; provided, however, that such conduct shall not be unlawful:

(1) When engaged in for purposes directly connected with the administration of such aid and assistance;

(2) When engaged in for purposes directly connected with the administration of public social services;

(3) Where the person who has applied for or who receives such aid or assistance, or a person authorized to act for such person, consents to such conduct; or

(4) Where a court of competent jurisdiction orders such conduct after a finding that the need for such conduct outweighs any injury that such conduct may cause the applicant or recipient.

(c) Whoever violates subsection (b) of this section shall be fined not more than $500, or imprisoned not more than 6 months, or both.

(d) The provisions of this section shall be operative only to the extent permitted by federal law.

43 Del. Laws, c. 83, §§ 1, 2; 31 Del. C. 1953, § 1101; 67 Del. Laws, c. 186, §§ 1, 2.;



§ 1102. Prohibition against expenditure of moneys or contracting indebtedness above appropriations

No state welfare agency shall expend any state moneys except such moneys as have been appropriated by the General Assembly, nor shall such agencies contract any indebtedness beyond the moneys so appropriated pledging the credit of the State.

46 Del. Laws, c. 227; 31 Del. C. 1953, § 1102.;



§ 1103. Penalties for disposal of goods received from relief units for cash or barter

No person who has received any clothing, food, goods or other merchandise from any welfare agency in this State shall dispose of the same for cash or barter or for any other consideration.

Whoever violates this section shall be fined not less than $25 nor more than $300, or imprisoned not less than 30 days nor more than 6 months, or both.

44 Del. Laws, c. 180, §§ 1, 2; 31 Del. C. 1953, § 1103.;



§ 1104. Relief or assistance not to be charged against real estate

No agency in this State furnishing relief or assistance to any ill or needy persons in this State shall charge the real estate of such persons with the cost of such relief or assistance so furnished.

48 Del. Laws, c. 282; 31 Del. C. 1953, § 1104.;






CHAPTER 13. DISPLACED HOMEMAKERS

§ 1301. Definitions

As used in this chapter:

(1) "Coordinator" shall mean the Coordinator of the Displaced Homemakers Program.

(2) "Department" shall mean the Department of Labor.

(3) "Displaced homemaker" shall mean an individual who has worked in the home for a substantial number of years providing unpaid household services for family members; who is not gainfully employed; who has had, or would have, difficulty finding employment; and who has depended on the income of a family member and has lost that source of income or has depended on government assistance as the parent of dependent children, but who is no longer eligible for such assistance.

(4) "Secretary" shall mean the Secretary of the Department of Labor.

61 Del. Laws, c. 218, § 1.;



§ 1302. Assistance to displaced homemakers

The Secretary shall appoint a Coordinator who shall, in consultation with the Secretary, establish, in conjunction with other governmental agencies and private employers, job-counseling, job-placement programs and provide information on money management and relevant government programs such as social security, Veterans' Administration benefits, public assistance and medical assistance. The Coordinator, in consultation with the Secretary, shall promulgate rules and regulations regarding the eligibility of persons for participation in programs under this chapter; establish contacts as necessary with nonprofit agencies and/or organizations, and with the private sector to conduct service programs; and carry out such other duties as the Secretary deems necessary. The Secretary shall employ such additional staff as required to carry out this chapter, within the limits of the funds appropriated therefor.

61 Del. Laws, c. 218, § 1.;



§ 1303. Duties of Coordinator

The Coordinator shall coordinate contact with, and referrals to, programs applicable to displaced homemakers which shall include:

(1) Job counseling by professionals and peers specifically designed for a person entering the job market after a number of years as a homemaker;

(2) Job training and placement services, including:

a. Training programs for available jobs in the public and private sectors taking into account the skills and job experiences of a homemaker, and developed by working with public and private employers;

b. Assistance in locating available employment for displaced homemakers, some of whom could be employed in existing job training and placement programs; and

c. Utilization of the services of the Office of Management and Budget, which shall cooperate with the Department in locating employment opportunities;

(3) Financial management services providing information and assistance with respect to insurance, including but not limited to life, health, home and automobile insurance, and taxes, estate and probate problems, mortgages, loans and other related financial matters;

(4) Education and health services which would be of interest and benefit to displaced homemakers; and

(5) Research for the creation of new jobs making maximum use of skills developed from homemaking experience. Such jobs may include, but shall not be limited to, lay advocacy, home health technician, aging programs specialist, craft exchange coordinator, money management specialist, food production specialist and surviving spouse counselor.

61 Del. Laws, c. 218, § 1; 75 Del. Laws, c. 88, § 20(7).;



§ 1304. State-federal programs

The Department shall, through coordination with the appropriate state and federal agencies, determine the feasibility of, and appropriate procedures for, allowing displaced homemakers to participate in:

(1) Programs established under the Comprehensive Employment and Training Act of 1973 (29 U.S.C. § 801 et seq. [repealed]);

(2) Work incentive programs established under § 432(b)(1) of the Social Security Act [42 U.S.C. § 632(b)(1)] [repealed];

(3) Related federal and state employment, education and health assistance programs.

61 Del. Laws, c. 218, § 1.;






CHAPTER 15. DELAWARE WELFARE EMPLOYMENT PROGRAM

§ 1501. Statement of purpose

It is the purpose of the Delaware Welfare Employment Program to:

(a) Create expanded opportunity for increased personal responsibility and advancement toward economic independence and self-sufficiency by Delaware's welfare recipients through the acquisition of useful work skills and performance in productive employment which will end their dependence on public assistance; and

(b) Enlist Delaware's private businesses in an expanded effort to provide job opportunities and reduce dependency, and to enhance their work forces and increase their competitiveness; and

(c) Complement and strengthen other important state incentives designed to move welfare recipients into private sector jobs, including child care, medical care, and job training and placement; and

(d) Authorize the creation of personal advancement accounts as an additional incentive for workers to achieve self-sufficiency and increased skills; and

(e) Achieve the foregoing purposes in a cost-effective manner.

70 Del. Laws, c. 66, § 2.;



§ 1502. Establishment of program

(a) The Delaware Welfare Employment Program (the "Program") is created within the Department of Health and Social Services (the "Department") as a critical component of the State's welfare-to-work strategy; provided, however, that the Program shall, as with the State's other welfare-to-work strategies, be administered by the Department in cooperation with the Department of Labor, the Delaware Economic Development Office and the Delaware Work Force Development Council (hereinafter the "Cooperating Agencies"). To the extent necessary to enable the Department to make use of the Program for appropriate cases, the Department shall amend the State plans for the Aid to Families with Dependent Children ("AFDC") program and the jobs and basic skills ("JOBS") program and shall seek federal approval for plan amendments and any waivers from federal law. The Department shall implement the Program with maximum federal financial participation.

(b) In lieu of receiving cash payments from the AFDC program during a placement, participants in the Program shall be provided with productive jobs and paid in a way that promotes self-sufficiency and the opportunity for advancement in the work force.

(c) Job placement services shall be used by the State to the maximum extent possible to assist participants to take unsubsidized private sector jobs. Only if no suitable unsubsidized job or more cost-effective job can be found within a reasonable time may participants be assigned to jobs under the Program.

70 Del. Laws, c. 66, § 2.;



§ 1503. Individual participation in the program

(a) Unless otherwise exempted, the following persons may be required by the Department to participate in the program:

(1) Adult and caretaker relatives of children who are receiving AFDC program benefits; and

(2) Unemployed non-caretaker parents of children who are receiving AFDC program benefits.

(b) The following recipients of public assistance may not be required by the Department to participate but may elect, to the extent resources are available, to participate in the Program:

(1) Any person who is receiving Supplemental Security Income ("SSI") benefits or other continuing State or federal maintenance benefits based on age or disability;

(2) A parent who is the sole caretaker of a child who is incapacitated as determined by receipt of social security disability benefits or benefits under the SSI Program;

(3) Any individual, including caretakers, under 16 years of age;

(4) Any individual unable to participate because of a temporary medical condition preventing employment and training, as certified by a written statement from a physician, such exemption to be reevaluated every 60 days; and

(5) Any individual 62 years of age or older.

(c) Parents under the age of 20 who are enrolled full-time in a secondary school shall be exempt from participation in the Program.

(d) Any person enrolled full-time in an accredited post-secondary degree program who demonstrates adequate progress toward completion of such program shall be exempt from participation in the Program for a period not to exceed 2 years and may be permitted an extension to continue person's studies for an additional 2 years; provided, that such person works sufficient hours to earn such person's AFDC program grant during such period.

(e) Notwithstanding subsection (a) of this section, any AFDC recipient working full time in a job not subsidized under the Program shall be exempt from participation in the Program.

70 Del. Laws, c. 66, § 2; 70 Del. Laws, c. 186, § 1.;



§ 1504. Financing

Within the limit of its appropriations, the Department may expend such portion of the moneys appropriated to it for expenditure by or apportioned to the State for operation of the AFDC and the JOBS programs as the Department deems necessary to make maximum advantage of the Program. The Department may also expend such moneys as are received from grants and contributions from individuals, corporations, trusts, foundations and the federal government for growth of the Program.

Not less than once a year, the Department shall review the cost-effectiveness of the Program and shall take necessary action to modify or suspend the Program to ensure the Program is a cost-effective use of the appropriations available to it for the AFDC and JOBS programs.

70 Del. Laws, c. 66, § 2.;



§ 1505. Participating employers

(a) Any employer subject to the State unemployment insurance tax, or reimbursement in lieu thereof pursuant to § 3345 of Title 19, shall be eligible for assignment of Program participants as temporary employees, but no employer shall be required to participate in the Program.

(b) As part of the State's overall effort to place employable recipients in unsubsidized private sector jobs, the Department and the Cooperating Agencies, in cooperation with the Welfare Employment Committee, shall recruit participating employers from among those employers subject to the unemployment insurance tax, through public invitation and through cooperative efforts with business associations, chambers of commerce, local governments and other such organizations.

(c) Each participating employer shall enter into an agreement with the Department to abide by all requirements of the Program, and to repay reimbursements in the event that the employer violates program rules. If the Department finds that a participating employer has violated the rules of the Program, the Department shall withhold any amounts due to the employer under this chapter, and may seek repayment of any amounts paid to employers under this chapter.

(d) The maximum number of program participants that any employer may utilize at one time shall not exceed 10 percent of the total number of the employer's employees in the State, but any employer may utilize one participant. The Secretary may waive this limitation in special circumstances.

(e) The Department shall assign available jobs on the basis of a preference schedule developed by the Department. In consultation with the participant, the Department shall try to match the prior training and education, work profile and desires of the participant with the needs of an employer when making a placement; provided, however, that non-cooperation by the participant shall give rise to sanctions pursuant to § 1508 of this chapter and §§ 512 and 518 of this title.

(f) Either the employer or the participant may terminate a placement by contacting the appropriate Department office. If a participant terminates a placement with good cause, the Department shall reassess the needs and skills of the participant and determine an appropriate course of action, such as whether to place the participant in another private sector job, another Program placement, a work force job, or a job training or educational program. If a participant terminates a placement without good cause, the participant shall be subject to sanctions established pursuant to § 1508 of this chapter and §§ 512 and 518 of this title. If an employer terminates a placement with good cause, the Department may, at the employer's request, provide the employer with another participant. If an employer terminates a placement without good cause, such employer may be precluded from further participation in the Program and shall be permitted to participate subsequently only upon application to the Department and a determination by the Department that the employer is likely to comply with the Program's rules and regulations.

(g) The Department shall establish criteria for excluding employers from participation for failure to abide by Program requirements or other demonstrated unwillingness to comply with the stated intent of the Program.

(h) Employers making jobs available to Program participants shall:

(1) Endeavor to make placements positive learning, training and employment experiences for Program participants:

(2) Maintain health, safety and working conditions for participants at or above levels comparable to those of other employees of the employer;

(3) Offer such on-the-job training, including workplace monitoring, as may be necessary to enable the participants to perform their duties;

(4) Conform to § 3304(a)(5) of the Federal Unemployment Tax Act [26 U.S.C. § 3304(a)(5)], which requires that the job offered cannot be available as a result of a strike or labor dispute, that the job cannot require the employee to join or prohibit the employee from joining a labor organization, and that program participants are not used to displace regular workers;

(5) Pay a wage that is substantially equal to the wage paid for similar jobs in the local economy, with appropriate adjustments for experience and training, and including provision for advance receipt of the federal Earned Income Tax Credit ("EITC"), but in no case lower than the State minimum wage provided in § 902 of Title 19;

(6) Withhold from each participant's paycheck, and pay as required by federal and State law, federal and State income taxes, and social security contributions;

(7) Provide workers' compensation coverage as required by State law;

(8) Allow sick leave, holiday and vacation absences in conformity to the individual employer's policy for temporary employees;

(9) Offer group health insurance benefits if, and to the extent that, State or federal law requires the employer to provide such benefits;

(10) Make an additional contribution to the participant's Personal Advancement Account, as provided in § 1507 of this title.

(i) For a maximum of 6 months, the Department shall reimburse the employer for each participant hour worked in the amount of the State minimum wage. The employer shall be responsible for each participant's unemployment insurance taxes and workers' compensation insurance premiums, and the employer's share of the Federal Insurance Contributors Act.

(j) If after 4 months in a placement, a participant has not been hired for an unsubsidized position, the employer shall allow the worker to undertake 8 hours of job search per week. Participating employers shall consider such time as hours worked for the purpose of paying wages.

(k) If after 6 months in a placement a participant has not been hired for an unsubsidized position, the placement shall be terminated and the employer shall file a statement with the Department explaining its reason for not hiring the participant in an unsubsidized position. At that time, the Department, or one of the Cooperating Agencies as the case may be, shall reassess the participant's employability and determine an appropriate course of action such as whether to place the participant in another private sector job, a workfare job, or a job training or educational program, another Program placement, or to sanction the participant pursuant to its authority under § 1508 of this chapter and §§ 512 and 518 of this title.

(l) The Department and the Cooperating Agencies may provide the following types of services: Job readiness, job development, job training and placement, job support, program evaluation, and other services incident to the operation of the Program, and to that end, shall, to the extent such services may be provided more cost-effectively in such manner, subcontract for such services with qualified public and private organizations.

70 Del. Laws, c. 66, § 2.;



§ 1506. Participant compensation and benefits

(a) Participants shall receive the following benefits so long as they satisfactorily participate in the Program:

(1) Compensation for their work effort substantially equal to the wage paid for similar jobs in the local economy, with appropriate adjustments for experience, training and productive effort;

(2) The EITC, with advancible portions paid as a part of the wage payment;

(3) Continuation of federal and state medical assistance benefits for which the participants was eligible at the time of entering the Program;

(4) Child care benefits as may be necessary to permit participation in the Program;

(5) Job training and job search counseling as otherwise available under the JOBS program;

(6) Such portion of the child support payments collected by the Department as the Department determines, in addition to, and not in lieu of, the payments for work provided in the Program;

(7) Accumulation of an earned Personal Advancement Account as provided for in § 1507 of this title.

(b) AFDC benefits shall be suspended for the duration of the placement at the end of the first calendar month in which an employer makes the first wage payment to a participant who is a custodial parent in a family that receives AFDC program benefits.

(c) The Department shall also make supplemental payments to families for which the participant's wages, together with the EITC, represent less spendable income than the value of the AFDC program benefits that the family would otherwise receive. The supplemental payments shall be in amounts which when added to the amount of participant wages together with the EITC will be equal to the value of the AFDC program benefits that the family would otherwise receive. The Department shall determine and pay in advance supplemental payments to participants on a monthly basis as necessary to ensure equivalent net program wages. Such supplemental payments shall not be subject to federal income taxes and social security contributions.

(d) The Department may provide life skills classes and opportunities for participants to achieve high school graduation equivalency diplomas in conjunction with participation in the Program.

70 Del. Laws, c. 66, § 2.;



§ 1507. Personal Advancement Account

(a) In accordance with rules adopted by the Department, each participant in the Program shall create a Personal Advancement Account in the participant's name. The account may be held by the employer, by a bank, savings and loan association, or credit union, or by another suitable organization approved by the Secretary. The account may be designed to take advantage of any relevant federal or state tax exemption or tax deferral privileges. The account shall be the property of the participant but shall not be subject attachment for judgments arising from causes antedating the establishment of the account, other than obligations for child support.

(b) Beginning with the thirtieth day of each participant's employment with an employer and ending 6 months thereafter, in addition to the participant's wage as defined in § 1506 of this title and at the same time that such wages are paid, the employer shall pay into the participant's Personal Advancement Account, $1.00 for each participant hour worked, less any required deductions for income tax withholding, FICA, and the Federal Unemployment Tax Act [26 U.S.C. § 3301 et seq.].

(c) During the period specified in subsection (b) of this section, the participant may make withdrawals from the Account, in accordance with rules adopted by the Department, for the following purposes:

(1) Tuition and charges for qualified education and training programs;

(2) Participation in a contributory benefit program offered by the employer, including but not limited to a medical savings account;

(3) The purchase of tools, vehicles or equipment necessary to start the participant's business;

(4) The payment of medical expenses of the participant's family, not covered by insurance;

(5) Other approved expenditures made in response to emergencies or severe hardships.

(d) At the end of period specified in subsection (b) of this section, any balance in the Account shall inure to the participant's benefit.

70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 66, § 2.;



§ 1508. Sanctions for refusal to participate

Pursuant to its authority under §§ 512 and 518 of this title, the Department shall establish sanctions for participants who fail to comply with the requirements of the Program.

70 Del. Laws, c. 66, § 2.;



§ 1509. Welfare Employment Committee

(a) The Welfare Employment Committee (the "Committee") is established to assist the Department and the Cooperating Agencies in placing AFDC recipients in unsubsidized private sector jobs, and to advise them on the policy, direction and implementation of all of Delaware's welfare-to-work efforts, including the Program. The Committee shall operate in close cooperation with the Delaware Workforce Investment Board (the "Board") and shall provide the Board with its advice with respect to the allocation of job training and placement funds for implementation of the State's welfare-to-work efforts.

(b) The Committee shall have 7 members appointed by the Governor, who shall designate one member to serve as Chairperson at the Governor's pleasure. At least 5 of those members shall be representatives of employers, 2 of the members shall be at large. No more than 4 members may belong to the same political party.

(c) The initial appointees to the Committee shall serve until February 1, 1997. Three of the appointees who begin service after February 1, 1997, shall have terms of 3 years, 2 shall have terms of 2 years, and 2 shall have terms of 1 year, as designated by the Governor at the time of their appointment. Vacancies shall be filled for the duration of the unexpired term. Committee members shall be eligible for reappointment.

(d) The Committee shall recruit employers for AFDC recipients. For that purpose and to assist the State in placing AFDC recipients in private sector jobs, the Committee may hold public meetings and meet periodically with employers, AFDC recipients, and relevant State agencies to remove barriers to the placement of public assistance recipients in private sector jobs and to adapt State policies, including the Program, so as to better accomplish such placements.

(e) The Board shall include a section in its annual report prepared by the Committee regarding the status and implementation of the State's efforts to place AFDC recipients in private sector jobs, including the Committee's recommendations for improvements in such efforts.

70 Del. Laws, c. 66, § 2; 72 Del. Laws, c. 392, §§ 1-3.;



§ 1510. Annual report

The Department shall submit an annual written report to the Governor and the General Assembly containing a full and complete analysis of the operation of the Program, recommendations for the improvement of the Program, and an analysis of the cost projections of the Program. If the analysis concludes that the Program is not likely to achieve or maintain long-term budget neutrality, allowing for expected price inflation, the Department shall present a plan for the modification or termination of the Program.

70 Del. Laws, c. 66, § 2.;






CHAPTER 21. DELAWARE COMMISSION FOR THE BLIND

§ 2101. Definitions

As used in this chapter:

(1) "Commission" or "Delaware Commission for the Blind" or "Department" means the Department of Health and Social Services.

(2) "Person who is blind" means one who is totally blind or has visual acuity of not more than 20/200 in the better eye with correction or whose vision is limited in field so that the widest diameter subtends an angle no greater than 20 degrees.

Code 1935, § 3050A; 46 Del. Laws, c. 88; 31 Del. C. 1953, § 2101; 57 Del. Laws, c. 591, § 37; 78 Del. Laws, c. 179, § 326.;



§ 2102. Persons who are blind; supervision, training and welfare

The Department shall have supervision and control of the education, training and welfare of persons who are blind residing in the State.

31 Del. C. 1953, § 2102; 57 Del. Laws, c. 591, § 38; 78 Del. Laws, c. 179, §§ 327, 328.;



§ 2103. Duties; appointment of instructor of persons who are blind; expenditures

The Commission shall have general supervision and control of the education, training and welfare of persons who are blind residing in the State, and for that purpose shall from time to time select and appoint suitable persons to be instructors of persons who are blind. The instructors shall at all times be under the sole control of the Commission and shall be employed upon such terms and shall do and perform such duties for such periods and in such manner as is determined by the Commission.

25 Del. Laws, c. 73, § 3; Code 1915, § 2576; Code 1935, § 3049; 31 Del. C. 1953, § 2104; 78 Del. Laws, c. 179, §§ 329-331.;



§ 2104. Commission's power to acquire and dispose of property; exemption of property from taxation

The Commission may solicit, purchase or otherwise acquire, hold, own, mortgage, sell or assign real and personal property, may, solicit, accept and receive any private funds, bequests, legacies or gifts of property real and personal to be used for the education and training of persons who are blind and may hold, manage and invest the same and collect and disburse the income thereof, and disburse the principal thereof, in accordance with the directions of the parties devising or donating the same. In default of any such direction, the Commission shall accept, hold, manage and dispose of the property and disburse the income thereof in any manner which it deems best adapted to promote the education, training and welfare of persons who are blind residing in the State. The Commission may hold, own, sell and dispose of any such property, real, personal or mixed so purchased or received and may reinvest the proceeds from the sale of any of the property and collect and disburse the income therefrom and the principal thereof in the manner above outlined. The property of the Commission shall be exempt from taxation.

25 Del. Laws, c. 73, § 8; 27 Del. Laws, c. 101; Code 1915, § 2580; Code 1935, § 3053; 31 Del. C. 1953, § 2105; 75 Del. Laws, c. 385, § 2; 78 Del. Laws, c. 179, § 332.;



§ 2105. Expenditures by Commission

The Commission may expend such sums of money as it deems proper and necessary for effectuating the objects of this chapter. Such sums of money shall not in the aggregate in any 1 year exceed the sum of money appropriated to the Commission for such purposes.

25 Del. Laws, c. 73, § 3; Code 1915, § 2576; Code 1935, § 3049; 31 Del. C. 1953, § 2106.;



§ 2106. Payment of expenses of the Commission

All expenses of the Commission for salaries and wages, office expenses, operation, working capital, materials, repairs and replacements, travel and other expenses in connection with carrying out the duties of the Commission shall be paid by the State Treasurer out of funds appropriated by the General Assembly for such purpose, on vouchers issued by the proper officer or officers of the Commission.

32 Del. Laws, c. 26, § 16; 37 Del. Laws, c. 81; Code 1935, §§ 3050, 3054; 31 Del. C. 1953, § 2107.;



§ 2107. Eligibility and applications for instruction

Any adult person who is blind who is a resident of the State may make application to the Commission to receive instruction and training from the instructors. The application shall be in writing and shall be endorsed by at least 2 substantial citizens residing in the community in which the applicant resides. The Commission may pass upon the application and may grant or refuse the same at its discretion. It shall indicate at what time the instruction shall commence, for how long it shall continue, and when it shall determine, and may discontinue the instruction whenever to it it shall seem wise or proper so to do.

25 Del. Laws, c. 73, § 4; Code 1915, § 2577; Code 1935, § 3050; 45 Del. Laws, c. 217, § 1; 31 Del. C. 1953, § 2108; 78 Del. Laws, c. 179, § 333.;



§ 2108. Duty of agencies, physicians and nurses to report persons who are blind

Every health and social agency, attending or consulting physician or nurse shall report to the Delaware Commission for the Blind, in writing, the name, age and residence of persons who are blind within the definition of blindness as set forth in this chapter and in such cases shall furnish such additional information as the Commission requests for registration or prevention of blindness.

Code 1935, § 3050A; 46 Del. Laws, c. 88; 31 Del. C. 1953, § 2109; 78 Del. Laws, c. 179, § 334.;



§ 2109. Duty of parents and guardians to obtain instruction for children who are blind; powers of Commission and Governor

(a) Every parent, guardian or other person having custody or control of a child who is blind between the ages of 7 and 18 years residing in this State shall cause the child who is blind to receive instruction and training adapted for persons who are blind for at least 6 months in each year until the child has attained the age of 18 years.

(b) Any child who is blind may be excused by the Commission from receiving instruction and training upon the presentation to the Commission of satisfactory evidence that the child is not in proper physical or mental condition to receive instruction and training.

(c) A parent, guardian or other person having custody or control of any child who is blind shall make application to the Commission for instruction and training for the child upon receipt of a notice from the Commission to that effect. The Commission shall grant or refuse such application at its discretion.

(d) The amount paid by the Commission to any school or institution outside Delaware for the education of each Delaware child who is blind enrolled therein shall not be greater than the amount paid by the state in which the institution is located for each of its children who are blind enrolled therein.

Code 1915, § 2578; Code 1935, § 3051; 45 Del. Laws, c. 217, § 1; 31 Del. C. 1953, § 2110; 49 Del. Laws, c. 189, §§ 1, 2; 78 Del. Laws, c. 179, §§ 335-338.;



§ 2110. Visitation of institutions outside of State

The Commission shall appoint a representative to visit the institutions outside this State wherein children who are blind of this State are maintained and instructed in order to ascertain whether or not they are receiving proper treatment and instruction and are making such improvement or advancement as will justify the State in incurring the necessary expenses attached to their remaining in such institutions.

26 Del. Laws, c. 144; Code 1915, § 2583; Code 1935, § 3056; 45 Del. Laws, c. 217, § 1; 31 Del. C. 1953, § 2111; 49 Del. Laws, c. 189, § 3; 50 Del. Laws, c. 142, § 1; 78 Del. Laws, c. 179, § 339.;



§ 2111. Payments for vocational rehabilitation

(a) The Commission is the authorized agency for vocational rehabilitation of Delawareans who are blind and may pay for the training, maintenance and physical restoration of the persons of this State who are blind who are found to be eligible for vocational rehabilitation.

(b) All payments authorized by this section shall be made by the State Treasurer upon proper voucher.

27 Del. Laws, c. 102, §§ 1-3; Code 1915, § 2584; Code 1935, § 3057; 45 Del. Laws, c. 217, § 1; 31 Del. C. 1953, § 2112; 49 Del. Laws, c. 189, § 4; 78 Del. Laws, c. 179, §§ 340, 341.;



§ 2112. Penalties

(a) Whoever, being a parent, guardian or other person having control of a child who is blind, violates this chapter shall be fined not less than $2.00 nor more than $10, and, in default of payment of fine, shall be imprisoned not more than 10 days.

(b) Justices of the peace shall have jurisdiction of offenses under this section.

(c) Any person convicted under this section shall have the right of an appeal to the Court of Common Pleas of the county in which the conviction was had, upon giving bond in the sum of $100 to the State with surety satisfactory to the justice of the peace by whom the person was convicted. Such an appeal shall be taken and bond given within 3 days from the time of conviction.

25 Del. Laws, c. 73, § 6; Code 1915, § 2579; Code 1935, § 3052; 31 Del. C. 1953, § 2113; 69 Del. Laws, c. 423, § 25; 78 Del. Laws, c. 179, § 342.;



§ 2113. Limitations on applicability of chapter

This chapter shall not apply to any child who is blind who is being otherwise instructed and educated in a manner satisfactory to the Commission.

25 Del. Laws, c. 73, § 7; Code 1915, § 2582; Code 1935, § 3055; 31 Del. C. 1953, § 2114; 78 Del. Laws, c. 179, § 343.;



§ 2114. Use of products and services of persons who are blind by state agencies; exceptions; penalty

(a) State institutions and agencies shall, where possible, purchase brooms, mops, rugs, rubber mats and other supplies, other than the product of prison labor, from the Commission; provided, that such goods and supplies are of standard quality and price.

(b) State institutions and agencies requiring piano tuning or chair seating shall employ persons recommended by the Commission; provided, that such persons are qualified and the service rendered is of standard quality and price.

(c) When convenience or emergency requires it the executive secretary of the Commission may upon request of the purchasing officer of any institution or agency relieve the purchasing officer from the obligation of this section.

(d) Any purchasing officer who violates this section shall be guilty of a misdemeanor and punished accordingly.

31 Del. C. 1953, § 2115; 49 Del. Laws, c. 146, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 344.;



§ 2115. Soliciting public donations for the blind; registration; violations

Repealed by 59 Del. Laws, c. 566, § 2, effective July 29, 1974.;



§ 2116. Contracts for library services

The Commission may contract with any public library for that library to render library service to persons who are blind throughout the State and the Commission may reasonably compensate such public library for the cost of the service it renders under such contract.

31 Del. C. 1953, § 2117; 53 Del. Laws, c. 367; 78 Del. Laws, c. 179, § 345.;



§ 2117. Relating to persons who are blind and "seeing eye dogs"; penalties

(a) Any person who by reason of loss or impairment of eyesight or hearing is accompanied by a dog described as a "seeing eye dog," or any dog educated by a recognized training agency or school, which is used as a leader or guide, is entitled to the full and equal accommodations, advantages, facilities and privileges of all public conveyances, hotels, lodging places, all places of public accommodation, amusement or resort and other places to which the general public is invited and shall be entitled to take the dog into such conveyances and places, subject only to the conditions and limitations applicable to all persons not so accompanied; provided, that the dog shall not occupy a seat in any public conveyance.

(b) Any person, firm or corporation who deprives any person suffering from such loss or impairment of eyesight or hearing of any right conferred by subsection (a) of this section shall be fined not more than $100, or be imprisoned for a period not exceeding 3 months, or both and for every such offense such person shall forfeit and pay a sum of not more than $100 to any person aggrieved thereby, to be recovered in any court of competent jurisdiction in the county where such offense was committed.

31 Del. C. 1953, § 2118; 57 Del. Laws, c. 162; 64 Del. Laws, c. 389, §§ 4, 5; 78 Del. Laws, c. 179, § 346.;






CHAPTER 23. AID TO THE BLIND

§ 2301. Definitions

As used in this chapter:

(1) "Applicant" means a person who has applied for assistance under this chapter.

(2) "Assistance" means money payments to persons who are blind in need.

(3) "Commission" or "Delaware Commission for the Blind" or "Department" means the Department of Health and Social Services.

(4) "Ophthalmologist" means a physician licensed to practice medicine in this State and who is actively engaged in the treatment of diseases of the human eye.

(5) "Person who is blind" means one who is totally blind or has visual acuity of not more than 20/200 in the better eye with correction or whose vision is limited in field so that the widest diameter subtends an angle no greater than 20 degrees.

(6) "Publicly soliciting" means the wearing, carrying or exhibiting of signs denoting blindness or the carrying of receptacles for the reception of alms or the doing of the same by proxy or by begging from house to house.

(7) "Recipient" means a person who has received assistance under the terms of this chapter.

(8) "Supplementary services" means services other than money payments to persons who are blind in need.

45 Del. Laws, c. 83, §§ 1-3; 31 Del. C. 1953, § 2301; 50 Del. Laws, c. 144, § 1; 78 Del. Laws, c. 179, §§ 348, 349.;



§ 2302. Duties of the Commission

The Commission shall:

(1) Administer assistance to the persons in need who are blind under the regulations of this chapter;

(2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out the provisions of this chapter;

(3) Designate the procedure to be followed in securing a competent medical examination for the purpose of determining blindness in the individual applicant for assistance;

(4) Establish standards for personnel employed by the Commission in the administration of this chapter and make necessary rules and regulations to maintain such standards;

(5) Prescribe the form of and print such forms as it may deem necessary and advisable;

(6) Cooperate with the federal government in matters of mutual concern pertaining to assistance to the persons in need who are blind, including the adoption of such methods of administration as are found by the federal government to be necessary for the efficient operation of the plan for such assistance;

(7) Publish an annual report and such interim reports as may be necessary, said reports to be submitted to the Governor, General Assembly and the Federal Security Administrator or the Administrator's successor;

(8) Designate ophthalmologists or physicians skilled in the diseases of the eye, duly licensed to practice medicine in Delaware and actively engaged in the treatment of diseases of the eye, to examine applicants and recipients of assistance to persons who are blind;

(9) Promulgate rules and regulations stating, in terms of ophthalmic measurements, the amount of visual acuity which an applicant may have and still be eligible for assistance under this chapter; and

(10) Initiate or cooperate with other agencies in developing measures for the prevention of blindness, the restoration of eyesight and the vocational adjustment of persons who are blind.

45 Del. Laws, c. 83, § 5; 46 Del. Laws, c. 288, § 2; 31 Del. C. 1953, § 2302; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 350-352.;



§ 2303. Eligibility of the persons in need who are blind for assistance

Assistance shall be granted under this chapter to any person who is blind who:

(1) Is 18 years of age or older;

(2) Has not sufficient income or other resources to provide a reasonable subsistence compatible with decency and health;

(3) Is not an inmate of any public institution at the time of receiving assistance. An inmate of such an institution may, however, make application for such assistance but the assistance, if granted, shall not begin until after the inmate ceases to be an inmate;

(4) Has not made an assignment or transfer of property for the purpose of rendering the person eligible for assistance under this chapter at any time within 2 years immediately prior to the filing of application for assistance pursuant to this chapter; and

(5) Is not publicly soliciting alms in any part of this State.

45 Del. Laws, c. 83, § 3; 47 Del. Laws, c. 50; 31 Del. C. 1953, § 2303; 49 Del. Laws, c. 76, § 1; 54 Del. Laws, c. 20; 55 Del. Laws, c. 299, § 3; 57 Del. Laws, c. 163; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 353, 354.;



§ 2304. Application for assistance

Application for assistance under this chapter shall be made to the Commission. The application shall be in writing or reduced to writing in the manner and upon the form prescribed by the Commission. Such application shall contain a statement of the amount of property, both personal and real, in which the applicant has an interest and of all income which the applicant may have at the time of the filing of the application and such other information as may be required by the Commission.

45 Del. Laws, c. 83, § 6; 31 Del. C. 1953, § 2304; 70 Del. Laws, c. 186, § 1.;



§ 2305. Investigation of applications

Whenever the Commission receives an application for assistance under this chapter, an investigation and record shall promptly be made of the circumstances of the applicant in order to ascertain the facts supporting the application and in order to obtain such other information as may be required by the rules of the Commission.

45 Del. Laws, c. 83, § 7; 31 Del. C. 1953, § 2305.;



§ 2306. Eye examination for eligibility

No application shall be approved until the applicant has been examined by an ophthalmologist, a physician skilled in diseases of the eye or an optometrist designated or approved by the Commission to make such examinations. The examining ophthalmologist, physician or optometrist shall certify in writing upon forms provided by the Commission the findings of the examination.

45 Del. Laws, c. 83, § 8; 46 Del. Laws, c. 288, § 3; 48 Del. Laws, c. 68, § 1; 31 Del. C. 1953, § 2306.;



§ 2307. Grant of assistance; notice; payments

Upon the completion of such investigation the Commission shall decide whether the applicant is eligible for assistance under this chapter and shall determine in accordance with its rules and regulations the amount of such assistance and the date on which such assistance shall begin. The Commission shall notify the applicant of its decision. Such assistance shall be paid monthly to the applicant upon order of the Commission from funds allocated to the Commission for this purpose.

45 Del. Laws, c. 83, § 9; 31 Del. C. 1953, § 2307.;



§ 2308. Amount of assistance

The amount of assistance which any person shall receive shall be determined by the Commission with due regard to the resources and necessary expenditures of the individual and the conditions existing in each case and in accordance with the rules and regulations made by the Commission and shall be sufficient, when added to all other income and support of the recipient, to provide such person with a reasonable subsistence compatible with decency and health. In determining the need of a person who is blind Commission shall, in order to provide an incentive to rehabilitation and self-support, disregard the earnings of a person who is blind to the extent of $150 per month and 50% of the earnings over and above $150 per month, provided, however, that such earnings shall not be so disregarded if the effect thereof would be contrary to the requirements of the Federal Social Security Act [42 U.S.C. § 301 et seq.] as amended. In no case, however, shall any person who is blind receive assistance from the Commission in excess of a maximum set by the Commission based on the amount of funds available for assistance for any given period.

45 Del. Laws, c. 83, § 4; 46 Del. Laws, c. 288, § 1; 47 Del. Laws, c. 109; 48 Del. Laws, c. 68, § 2; 31 Del. C. 1953, § 2308; 49 Del. Laws, c. 76, § 2; 51 Del. Laws, c. 60; 53 Del. Laws, c. 80; 54 Del. Laws, c. 393; 78 Del. Laws, c. 179, § 355.;



§ 2309. Assistance not assignable

Assistance granted under this chapter shall not be transferable or assignable, at law or in equity, and none of the money paid or payable under this chapter shall be subject to execution, levy, attachment, garnishment or other legal process or to the operation of any bankruptcy or insolvency law.

45 Del. Laws, c. 83, § 10; 31 Del. C. 1953, § 2309.;



§ 2310. Appeal to Commission; hearing

Any applicant or recipient of assistance who is blind who is dissatisfied with the action of the Commission regarding that the claim for assistance under this chapter by the applicant or assistance recipient who is blind may appeal to the Chairperson of the Commission and upon such appeal shall be granted an opportunity for a fair hearing before the Commission. Any such petitioner shall be given written notice of the time and place of such hearing, as may be prescribed by the rules and regulations of the Commission, and may appear in person or by counsel.

45 Del. Laws, c. 83, § 11; 31 Del. C. 1953, § 2310; 49 Del. Laws, c. 220, § 31; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, §§ 356, 357.;



§ 2311. Periodic reconsideration and changes in amount of assistance

All assistance grants made under this chapter shall be reconsidered by the Commission as frequently as may be required by its rules. After such further investigation, the amount of assistance may be changed or assistance may be entirely withdrawn if the Commission finds that the recipient's circumstances have altered sufficiently to warrant such action.

45 Del. Laws, c. 83, § 12; 31 Del. C. 1953, § 2311.;



§ 2312. Reexamination as to eyesight

A recipient shall submit to a reexamination as to the recipient's eyesight when required to do so by the Commission and shall also furnish any information required by its rules and regulations.

45 Del. Laws, c. 83, § 13; 31 Del. C. 1953, § 2312; 70 Del. Laws, c. 186, § 1.;



§ 2313. Supplementary services

Supplementary services may be provided by the Commission to any applicant or recipient who is in need of treatment either to prevent blindness or to restore the applicant's or recipient's eyesight whether or not the applicant or recipient is blind if the applicant or recipient is otherwise qualified for assistance under this chapter. The supplementary services may include necessary traveling and other expenses to receive treatment from a hospital, clinic, ophthalmologist or physician skilled in diseases of the eye, designated by the Commission. In cases of total blindness even where the maximum amount of assistance of $60 per month is allowed, the Commission may provide additional sums for medical and nursing care where the income of the recipient from all sources, together with such help as that recipient's family is able to render, is insufficient to provide reasonable subsistence and medical and nursing care compatible with decency and health.

45 Del. Laws, c. 83, §§ 14, 15; 46 Del. Laws, c. 288, § 4; 31 Del. C. 1953, § 2313; 70 Del. Laws, c. 186, § 1.;



§ 2314. Recipient not deemed a pauper

No person who is blind shall be deemed a pauper by reason of receiving relief under this chapter.

45 Del. Laws, c. 83, § 15; 31 Del. C. 1953, § 2314; 78 Del. Laws, c. 179, § 358.;



§ 2315. Duty of recipient to report property or income; actions by the Commission to recover assistance in excess of need

If at any time during the period of assistance the recipient thereof becomes possessed of any property or income in excess of the amount stated in the application provided for in § 2304 of this title, the recipient shall immediately notify the Commission of the receipt or possession of such property or income and the Commission may, after investigation, either cancel the assistance or alter the amount thereof in accordance with the circumstances. Any assistance paid after the recipient has come into possession of such property or income and in excess of the recipient's need shall be recoverable by the Commission as a debt due it. Such action for the recovery of assistance shall not be abated by the death of the recipient.

45 Del. Laws, c. 83, § 16; 31 Del. C. 1953, § 2315; 70 Del. Laws, c. 186, § 1.;



§ 2316. Federal financial participation

The State Treasurer shall receive all money paid to the State by the Secretary of the Treasury of the United States on account of assistance provided under this chapter and make payments from such moneys and moneys appropriated under this chapter in accordance with this chapter and the United States Social Security Act [42 U.S.C. § 301 et seq.].

45 Del. Laws, c. 83, § 18; 31 Del. C. 1953, § 2316; 49 Del. Laws, c. 220, § 32.;



§ 2317. Penalties for fraud

Whoever knowingly obtains, or attempts to obtain, or aids or abets any person to obtain by means of a wilfully false statement or representation or by impersonation, or other fraudulent device, assistance to which the person is not entitled or assistance greater than that to which the person is justly entitled, or whoever aids or abets in buying or in any way disposing of the property, either personal or real, of a recipient of assistance without the consent of the Commission shall be fined not more than $500, or imprisoned not more than 6 months, or both. In assessing the penalty the court shall take into consideration, among other factors, the amount of money fraudulently received.

45 Del. Laws, c. 83, § 19; 31 Del. C. 1953, § 2317; 70 Del. Laws, c. 186, § 1.;



§ 2318. Effect of change of law on assistance granted

All assistance granted under this chapter shall be deemed to be granted and to be held subject to the provisions of any amending or repealing act that may hereafter be passed and no recipient shall have any claim for compensation or consideration because of the recipient's assistance being affected in any way by any amending or repealing act.

45 Del. Laws, c. 83, § 20; 31 Del. C. 1953, § 2318; 70 Del. Laws, c. 186, § 1.;






CHAPTER 25. STATE BOARD OF EDUCATION; DUTIES IN REGARD TO THE BLIND

§ 2501. Jurisdiction of State Board of Education

The State Board of Education may provide for the suitable care, maintenance and instruction of babies who are blind of the State and children who are blind and too young or otherwise unable to enter schools for persons who are blind.

41 Del. Laws, c. 30, § 1; 31 Del. C. 1953, § 2501; 78 Del. Laws, c. 179, §§ 360, 361.;



§ 2502. Power to contract with institutions to provide maintenance and instruction

For the purpose of providing the care, maintenance and instruction referred to in § 2501 of this title the Board of Education may contract with any institution having or furnishing facilities for such care, maintenance and instruction in this or any other state at a contract price and to pay transportation to and from the institution. The contract shall be made by and with the written consent of the parents or the surviving parent of any such child who is blind, or other relatives, or guardians, if such parents are both dead, or with the Department of Public Welfare, if there are no parents or other relatives.

41 Del. Laws, c. 30, § 2; 31 Del. C. 1953, § 2502; 78 Del. Laws, c. 179, § 362.;



§ 2503. Age limitation in contracts; power of Board to cancel contract and remove children

A contract under this chapter shall continue in force and the care, maintenance and education provided therein shall continue until such child who is blind attains the age of 8 years. The State Board of Education may, however, cancel such contract and remove such child who is blind from the institution or school if, in its judgment, such child who is blind does not improve in such a way as to warrant its continuing in the same, or extend the time if the progress of the child requires a longer stay.

41 Del. Laws, c. 30, § 3; 31 Del. C. 1953, § 2503; 78 Del. Laws, c. 179, § 363.;






CHAPTER 27. FACILITIES AND SERVICES FOR CHILDREN AND YOUTH

§ 2701. Purposes

The purposes of the Department of Health and Social Services shall be to:

(1) Study and evaluate existing facilities and services for children and youth in this State;

(2) Determine unmet needs in services and facilities for children and youth in this State;

(3) Formulate plans and courses of action covering the unmet needs of children and youth;

(4) Make recommendations to the Governor, to the General Assembly and to governmental and voluntary agencies, organizations and institutions, on all matters affecting children and youth; and

(5) Study the findings and recommendations of the Mid-Century White House Conference on Children and Youth, and of the Delaware Committee thereof, and subsequent conferences, to stimulate interest in those findings and recommendations and to promote and encourage appropriate follow-up action on the part of governmental and voluntary agencies, organizations and institutions at state and local levels.

48 Del. Laws, c. 275, § 2; 31 Del. C. 1953, § 2706.;



§ 2702. Assistance from other organizations

(a) The Department of Health and Social Services may call on appropriate agencies, departments and institutions of the State and other political subdivisions to provide it with advice, information, consultation and assistance.

(b) The Department of Health and Social Services may call on appropriate voluntary agencies and organizations for advice, information, consultation and assistance.

48 Del. Laws, c. 275, §§ 9, 10; 31 Del. C. 1953, § 2707; 57 Del. Laws, c. 591, § 43.;



§ 2703. Powers

(a) The Department of Health and Social Services may do whatever is necessary and proper to carry out the purposes of this chapter.

(b) The Department of Health and Social Services may receive funds from any source whatsoever and may expend such funds in accordance with law.

(c) The Department of Health and Social Services, in addition to its other powers and duties, may conduct studies directly or indirectly affecting children and youth, including their physical and mental health and well-being, and may determine what action is needed to combat physical and mental disabilities generally.

31 Del. C. 1953, § 2708; 54 Del. Laws, c. 287; 57 Del. Laws, c. 591, § 43.;






CHAPTER 28. DELAWARE HOSPITAL FOR THE CHRONICALLY ILL

Subchapter I General Provisions

§ 2801. Burial ground

The Secretary of the Department of Health and Social Services shall set aside and maintain a suitable area upon the premises of the Hospital for the burial of bodies in any case where it is incumbent on Kent County to bury a person found dead within the meaning of § 4714 of Title 29.

31 Del. C. 1953, § 2806; 50 Del. Laws, c. 85, § 1; 57 Del. Laws, c. 591, § 19; 60 Del. Laws, c. 207, § 3.;



§ 2802. Rights of patients

Each patient of the Hospital shall be entitled to all the patient rights set forth in subchapter II of Chapter 11 of Title 16, and all sections in said subchapter II shall apply to the patients of the Delaware Hospital for the Chronically Ill.

61 Del. Laws, c. 373, § 5.;






Subchapter II Operation of Hospital and Admission

§ 2820. Jurisdiction over Hospital; rules and regulations; power to contract

The Department of Health and Social Services shall have full jurisdiction and control over the Hospital and its patients. It may adopt and enforce rules and regulations for the exercise of its powers and the performance of its duties, and may adopt such rules and regulations to permit participation in federal and other programs for the benefit of patients and the State. The Department of Health and Social Services shall also have the power to enter into contracts in the name of the State for the erection of additional buildings and facilities and for their appointment and equipment.

31 Del. C. 1953, § 2820; 49 Del. Laws, c. 144, § 2; 57 Del. Laws, c. 591, § 20; 58 Del. Laws, c. 499, § 7; 60 Del. Laws, c. 207, § 3; 70 Del. Laws, c. 149, § 221.;



§ 2821. Organization and operation of Hospital

(a) The Department of Health and Social Services shall maintain the Hospital and provide for the care and support of the inmates with due regard for their comfort and well-being.

(b) Facilities shall be afforded to the patients for their educational improvement, including edifying and inspirational entertainment and healthful recreation.

(c) Such methods in general shall be employed by the Department of Health and Social Services as will provide good order, fraternal relations and self-respect among the inmates, under humane and helpful regulations, with special reward for meritorious service and gentle reproof or reasonable restraint for misbehavior, as each particular case may warrant. No member of the Department of Health and Social Services and no person holding a position under the Department of Health and Social Services shall have any pecuniary interest, directly or indirectly, in the purchase of supplies of any kind for said Hospital and its inmates or in expenditures authorized by the Department of Health and Social Services for any purpose in connection with said Hospital and its inmates.

31 Del. C. 1953, § 2821; 49 Del. Laws, c. 144, § 2; 57 Del. Laws, c. 591, § 20; 58 Del. Laws, c. 499, § 1; 60 Del. Laws, c. 207, § 3; 70 Del. Laws, c. 149, § 222.;



§ 2822. Requirements for admittance to the Hospital

There shall be 2 different sets of admission requirements to the Hospital, 1 for persons applying under Title XIX of the Social Security Act [42 U.S.C. § 1396 et seq.] and another for those not applying under Title XIX:

(1) An applicant under Title XIX may be temporarily admitted to the Hospital, on the written order of any member of the Board, in the interim between meetings, of the Board or by order of the Board, when in session, upon presentation to the member of the Board or to the Board as a whole of a statement in writing setting forth the facts describing such person's case, which shall be attested by 2 credible witnesses and verified under oath. In every such case the Board shall cause diligent inquiry to be made into all the facts and circumstances in the applicant's case and, upon ascertainment that the statement submitted is just and true, may make such further order respecting such person as the facts and circumstances may warrant.

(2) Any other person having been a resident in this State for a continuous period of 1 year, who has been unable to obtain employment or is unable to work, who has no property and income sufficient to provide the necessities of life, who has no permanent place of abode and no relatives or friends to care for such person, may be admitted for the time being to the Hospital, on the written order of any member of the Board in the interim between meetings of the Board or by order of the Board when in session, upon presentation, to the member of the Board or to the Board as a whole, of a statement in writing setting forth the facts in such person's case, attested by 2 credible witnesses and verified under oath. In every such case, the Board shall cause diligent inquiry to be made into all the facts and circumstances of such person's case and, upon ascertainment that the statement submitted is just and true, may make such further order respecting such person as the facts and circumstances may warrant.

31 Del. C. 1953, § 2822; 49 Del. Laws, c. 144, § 2; 55 Del. Laws, c. 418; 57 Del. Laws, c. 591, § 20; 58 Del. Laws, c. 499, § 2; 60 Del. Laws, c. 207, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2823. Exclusion of persons with mental conditions; grounds for dismissal

(a) No person with a mental condition shall be admitted to the Hospital.

(b) Any patient of the Hospital who is guilty of the violation of any law of the State shall be dismissed and placed in the custody of the proper authorities. Any patient of the Hospital who becomes incorrigible shall be dismissed.

31 Del. C. 1953, § 2823; 49 Del. Laws, c. 57, § 1; 49 Del. Laws, c. 144, § 2; 57 Del. Laws, c. 99; 58 Del. Laws, c. 499, § 3; 60 Del. Laws, c. 207, § 3; 78 Del. Laws, c. 179, §§ 364, 365.;



§ 2824. Recording anatomical gift data

(a) The Delaware Hospital for the Chronically Ill shall, if possible, ascertain from a patient upon admission whether or not the patient has donated all or part of that patient's own body as an anatomical gift either by will or by form provided for in § 2719 of Title 16 and the person, institution or organization to which such gift has been made.

(b) The Delaware Hospital for the Chronically Ill shall maintain as part of a patient's permanent record the information required under this section and such other pertinent information about said anatomical gift which will facilitate the carrying out of the patient's wishes in the event of that patient's death. Upon the death of a patient who has made an anatomical gift, the Delaware Hospital for the Chronically Ill shall make every reasonable effort to contact without delay the person, institution or organization to which such gift has been made.

63 Del. Laws, c. 238, § 3; 70 Del. Laws, c. 186, § 1.;






Subchapter III Expenses and Financing of Hospital

§ 2830. Property liable for expenses

(a) Patients at the Hospital admitted under Title XIX of the Social Security Act [42 U.S.C. § 1396 et seq.], if found to own property, shall not be liable for expenses incurred by the Hospital for their care and support.

(b) If a husband, without sufficient cause, separates from his wife, or if a father or mother deserts his or her children so that such wife or children are admitted to the Hospital, the property of such husband, father or mother shall be liable for the expense incurred in the care and support of such wife or children.

(c) In the case of patients, other than those admitted under Title XIX, the Division shall take legal proceedings to seize the property of patients to pay for expenses incurred in their care and support.

31 Del. C. 1953, § 2830; 49 Del. Laws, c. 144, § 2; 57 Del. Laws, c. 591, § 20; 58 Del. Laws, c. 499, §§ 4, 5; 60 Del. Laws, c. 207, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2831. Liability of relatives for expenses of care and support of patients

(a) The liability of relatives for expenses incurred in the care and support of a patient admitted under Title XIX of the Social Security Act [42 U.S.C. § 1396 et seq.] shall be as follows: The spouse of a Title XIX patient shall be responsible for the expenses of the patient; parents shall be financially responsible for the expenses incurred by their children who are patients at the Hospital if such children are under the age of 18, are blind or are permanently or totally disabled.

(b) The spouse, parents or children of a person not admitted under Title XIX shall be liable, in the order above named, for the expenses incurred in the care and support of such person; provided, that they are found able to pay such expenses. The Board shall take legal proceedings to enforce this liability, if warranted by the facts and circumstances.

31 Del. C. 1953, § 2831; 49 Del. Laws, c. 144, § 2; 57 Del. Laws, c. 591, § 20; 58 Del. Laws, c. 499, § 6; 60 Del. Laws, c. 207, § 3; 70 Del. Laws, c. 186, § 1.;



§ 2832. Financing of Hospital maintenance; other expenses

The cost of the operation and maintenance of the Hospital and the care and support of its inmates shall be paid by the State Treasurer.

31 Del. C. 1953, § 2832; 56 Del. Laws, c. 291; 60 Del. Laws, c. 207, § 3.;






Subchapter IV Penalties

§ 2840. Fraud in connection with admission; penalty

Whoever by wilful false statements, misrepresentation or other fraudulent device, obtains or attempts to obtain or aids or abets any other person to obtain admission to the Hospital, when such person is not entitled to admission under this chapter, or disposes of any property or aids or abets in the buying or in any other way disposing of the property of a person applying for admission or who has already been admitted to the Hospital, without the knowledge or consent of the Board, which property is liable for the expense incurred in the care and support of such person in the Hospital, shall be fined not more than $500, or imprisoned not more than 3 years, or both.

31 Del. C. 1953, § 2840; 49 Del. Laws, c. 144, § 2; 60 Del. Laws, c. 207, § 3.;



§ 2841. Other penalties

Whoever violates this chapter, for which no penalty is specifically prescribed, shall be fined not more than $500, or imprisoned not more than 3 years, or both.

31 Del. C. 1953, § 2841; 49 Del. Laws, c. 144, § 2.;









CHAPTER 29. DELAWARE COMMISSION FOR THE AGING

§ 2901. -2904. Definitions; functions of the Delaware Commission for the Aging; powers and duties of the Commission; payment of accounts

Repealed by 69 Del. Laws, c. 345, § 8, effective July 8, 1994.;






CHAPTER 30. STATE HUMAN RELATIONS COMMISSION

§ 3001. Creation; composition; vacancies; compensation

(a) There is created a State Human Relations Commission which shall consist of 28 members. Each county of the State shall be represented by 7 members, and 7 members shall be selected without regard to the county in which they reside. The members shall be appointed by the Governor and shall be broadly representative of various racial and cultural groups of the State. Seven of the original members shall be appointed for a term of 1 year, 7 for a term of 2 years, 7 for a term of 3 years and 7 for a term of 4 years. Thereafter, all appointments shall be made for terms of 4 years.

(b) In the event of death, removal or resignation of a member, a successor shall be appointed to serve for the unexpired term.

(c) Members shall serve without compensation but shall be reimbursed for actual and necessary expenses; provided, however, that those Commissioners designated by the Chairperson to serve on hearing panels shall be compensated the sum of $50 per day up to a maximum of $500 in a calendar year for each day spent in attendance of a hearing.

(d) Any member of the Commission who fails to attend 3 consecutive meetings, without reasonable excuse to the Chairperson, or fails to attend at least half of all regular business meetings during any calendar year, shall automatically upon such occurrence be deemed to have resigned from office and the Chairperson shall immediately notify the Governor that a vacancy on the Commission exists and that a replacement must be appointed. The notice shall identify the member deemed to have resigned and the reason therefore.

(e) The Commission shall adopt bylaws that provide for operating procedures such as: election of officers, appointment of committees, designation of a quorum, conducting of meetings, and other matters that will promote the efficient operation of the Commission in the performance of its duties under this chapter.

31 Del. C. 1953, § 3001; 53 Del. Laws, c. 261, § 1; 65 Del. Laws, c. 377, §§ 7, 8; 70 Del. Laws, c. 186, § 1; 75 Del. Laws, c. 356, §§ 3, 4.;



§ 3002. Chairperson and executive committee; meetings

(a) The Governor shall designate 1 of the members of the Commission to serve as its Chairperson.

(b) The Chairperson of the Commission may appoint an executive committee of not less than 7 members. The Chairperson shall serve as Chairperson of the executive committee.

(c) There shall be a meeting of the executive committee or of the Commission at least once a month.

31 Del. C. 1953, § 3002; 53 Del. Laws, c. 261, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3003. Responsibilities

The Commission shall be responsible for carrying out public information and education programs, for preparing reports and recommendations, and for making surveys and studies necessary for the performance of its duties under this chapter. The Commission may delegate 1 or more of its responsibilities under this section to the Division; provided, however, that such delegation shall specifically state the responsibility the Division must undertake.

31 Del. C. 1953, § 3003; 57 Del. Laws, c. 679, § 1; 75 Del. Laws, c. 356, § 5.;



§ 3004. Powers and duties

The Commission shall cooperate with the Governor, the General Assembly, public agencies, officials, firms, corporations, civic groups and individuals in promoting amicable relationships among the various racial and cultural groups within the State. To this end the Commission may:

(1) Act as conciliator in matters involving race, age, marital status, color, sex, disability, creed, national origin or ancestry; provided, however, that the provisions of the Freedom of Information Act in Chapter 100 of Title 29 shall not apply to meetings that involve conciliation or mediation;

(2) Make such investigations, surveys and studies as are pertinent to the performance of its duties;

(3) Make recommendations to the Governor and General Assembly concerning needed legislation.

31 Del. C. 1953, § 3004; 53 Del. Laws, c. 261, § 1; 62 Del. Laws, c. 122, § 1; 62 Del. Laws, c. 330, § 1; 75 Del. Laws, c. 356, § 6.;



§ 3005. Special Administration Fund

(a) Creation. — There is created in the State Treasury a special fund to be known as the Special Administration Fund of the Human Relations Commission. This Fund shall consist of:

(1) All civil penalties assessed and collected pursuant to Chapter 45 or 46 of Title 6.

(2) Costs, attorneys' fees and expenses awarded to the Commission pursuant to Chapter 45 or 46 of Title 6.

(3) All Community Development Block Grant moneys designated for the administration and enforcement of Chapter 46 of Title 6.

(4) All other moneys specifically designated for this Fund.

(5) All interest on or profits earned by the Special Administration Fund.

(b) Administration. —

(1) All moneys collected pursuant to this section shall be deposited or paid into this Fund and shall be continuously available to the Commission for expenditure in accordance with this section and shall not lapse at any time or be transferred to any other fund. All moneys in this Fund shall be prudently invested to the credit of this Fund, administered and disbursed in the same manner as is provided by law for other special funds in the State Treasury and such moneys shall be maintained in a separate ledger account on the books of the Secretary of Finance.

(2) All moneys in the Fund which are received from the federal government or any agency thereof or which are appropriated by this State for purposes described in this chapter or Chapters 45 or 46 of Title 6, shall be expended solely for the proper and efficient administration of this chapter.

(3) The State Treasurer shall be the custodian of and shall be liable on the State Treasurer's official bond for the faithful performance of duties in connection with the Fund. Such liability on the official bond shall exist in addition to the liability on any separate bond which may be given by the State Treasurer. All sums recovered on any such official bond for losses sustained by the Fund shall be deposited in the Fund.

(c) Use. — The moneys in the Special Administration Fund may be used by the Commission for:

(1) The payment of litigation expenses, costs and attorneys' fees in connection with the enforcement provisions of Chapters 45 and 46 of Title 6.

(2) The payment of the expenses of investigations conducted pursuant to Chapters 45 and 46 of Title 6, and this chapter.

(3) The payment of studies and surveys conducted pursuant to this chapter.

(d) Transfer. — The Commission, whenever it determines that the money in the Special Administration Fund is more than adequate to pay for all foreseeable needs for which this Fund is created, may authorize the transfer therefrom to the General Fund of such amount as it deems proper.

68 Del. Laws, c. 311, § 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 350, §§ 2, 3.;



§ 3006. Subpoenas; compelling testimony

(a) The Commission may issue subpoenas and order discovery in aid of the investigations, surveys and studies authorized under § 3004 of this title when the Attorney General has reason to believe that such subpoenas and discovery will enable the Commission to perform the duties imposed by this chapter.

(b) Any subpoena, process, order of the Commission, or other paper requiring service may be served by any sheriff, deputy sheriff, or constable, or by any employee of the Division of Human Relations.

(c) If a witness refuses to obey a subpoena lawfully issued by the Commission, or to give evidence properly requested by the Commission, the Commission may petition the Superior Court to compel the witness to obey the subpoena or give the evidence. The Court shall immediately issue process to the witness and shall hold a hearing on the petition as soon as possible. If the witness refuses, without reasonable cause or legal grounds, to obey the subpoena or to give the evidence, the Court shall punish the witness for contempt.

75 Del. Laws, c. 356, § 7.;






CHAPTER 35. ELDER CARE INFORMATION AND SUPPORT SYSTEM FOR DELAWARE FAMILIES

§ 3501. Declaration of policy

(a) The General Assembly recognizes that supporting the elderly and adults with physical disabilities in a community setting is a priority for Delaware families. While it is an objective of the Division of Services for Aging and Adults with Physical Disabilities to provide services that help older people and adults with physical disabilities remain independent in their homes or in their community, assistance identifying and accessing these services is often needed.

(b) By establishing the Delaware Aging and Disability Resource Center, the General Assembly intends to assist Delaware families by providing a one-stop access point for long-term care services and support for the elderly and adults with physical disabilities in this State.

67 Del. Laws, c. 362, § 1; 69 Del. Laws, c. 345, § 5; 77 Del. Laws, c. 260, § 2.;



§ 3502. Establishment of Delaware Aging and Disability Resource Center

There is hereby established a Delaware Aging and Disability Resource Center within the Division of Services for Aging and Adults with Physical Disabilities of the Department of Health and Social Services.

67 Del. Laws, c. 362, § 1; 69 Del. Laws, c. 345, § 5; 77 Del. Laws, c. 260, § 2.;



§ 3503. Responsibilities of the Delaware Aging and Disability Resource Center

The Elder Care Information and Support System shall have the following responsibilities:

(1) Develop a statewide information and support system for Delaware families who are caring for elders locally or providing long-distance care giving;

(2) Establish an Alzheimer's Family Support Center to assist families confronting the devastation of Alzheimer's disease;

(3) Network with the Delaware business community to encourage their active role in providing assistance to their own employees;

(4) Network with other states and national organizations, such as the Washington Business Group on Health, to provide additional assistance to Delaware families; and

(5) Engage in such other activities as shall be deemed beneficial to further assist Delaware families in meeting their elder care responsibilities.

67 Del. Laws, c. 362, § 1; 77 Del. Laws, c. 260, § 2.;






CHAPTER 36. COURT-APPOINTED SPECIAL ADVOCATE PROGRAM

§ 3601. Purpose and construction of chapter

(a) Children who appear in Family Court as the subject of custody, visitation, guardianship, termination of parental rights, adoption and other related petitions that involve a dependent, neglected or abused child often are situated in the middle of an adversary process. These children have no one to represent their best interests, as opposed to the interests of the petitioner and respondent. Furthermore, when the child has no one specifically to represent what is in his or her best interests, the Family Court may only receive information that supports the position of the petitioner or respondent. Therefore, the purpose of this chapter is to provide for a system to ensure that children who are the subject of these proceedings before the Family Court have their best interests represented in those proceedings. To this end, the Family Court will establish and administer a Court-Appointed Special Advocate Program.

(b) This chapter shall be liberally construed that these purposes may be realized.

65 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 11.;



§ 3602. Definitions

For the purpose of this chapter, unless the context indicates differently:

(1) "Abuse" or "abused child" is as defined in § 901 of Title 10.

(2) "Adult" means a person who has reached the person's 18th birthday.

(3) "Best interests" as defined in § 722 of Title 13.

(4) "Child" means a person who has not reached the person's 18th birthday.

(5) "Child welfare proceeding" means any Family Court proceeding and subsequent appeal therefrom involving custody, visitation, guardianship, termination of parental rights, adoption and other related petitions that involve a dependent, neglected or abused child or a child at risk of same as determined by a Family Court judge.

(6) "Court" means the Family Court of the State.

(7) "Dependency" or "dependent child" is as defined in § 901 of Title 10.

(8) "Division" means the Division of Family Services of the Department of Services for Children, Youth and Their Families.

(9) "Guardian ad litem" means an individual appointed by the Court to represent the best interests of a child whether or not that reflects the wishes of the child, who by their appointment shall be a party to the child welfare proceeding. The guardian ad litem is charged with obtaining a clear understanding of the situation and needs of the child, and making recommendations to the Court as to what is in the best interests of the child.

(10) "Neglect" or "neglected child" is as defined in § 901 of Title 10.

(11) "Permanency" means the safe, stable, custodial environment in which a child is raised and the life-long relationship that child establishes with a nurturing caregiver.

65 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, §§ 12, 13; 76 Del. Laws, c. 136, §§ 24-27.;



§ 3603. Established; composition

(a) There is hereby established a Court-Appointed Special Advocate Program (CASA) within the Family Court.

(b) The program will include coordinators who will be members of the staff of the Family Court. The number and qualifications of coordinators will be established by the Chief Judge of the Family Court. The coordinators will be part of the Merit System. The coordinators will be responsible for the day-to-day operations of the program and will provide direct supervision to the Court-Appointed Special Advocates (CASA).

(c) The program will include contract attorneys who will provide legal representation and advice for the Court-Appointed Special Advocates and for the CASA Program. The program attorneys will be selected by the Chief Judge of the Family Court.

(d) The program will include volunteers to serve as Court-Appointed Special Advocates at the pleasure of the Chief Judge of the Family Court. The Court-Appointed Special Advocate may be appointed in child welfare proceedings or any other proceeding, as deemed appropriate by a Family Court judge.

65 Del. Laws, c. 95, § 1; 72 Del. Laws, c. 451, § 14.;



§ 3604. Court-Appointed Special Advocates — Qual i fi ca tions

(a) Court-Appointed Special Advocates shall be individuals who have demonstrated an interest in children and their welfare. Court-Appointed Special Advocates must be willing to participate in a training course conducted by the Family Court and in ongoing training and supervision throughout their involvement in the program. Additionally, applicants to become Court-Appointed Special Advocates must submit to background checks and participate in interviews to determine their fitness for these responsibilities. Upon recommendation of the Court-Appointed Special Advocate Coordinator, the Chief Judge of the Family Court will make a final determination regarding a person's participation in the program.

(b) The Court-Appointed Special Advocate must be willing to commit to the Court for 1 year of service. At the end of each year of service, the Court-Appointed Special Advocate with the approval of the Coordinator may recommit for another year.

(c) Court-Appointed Special Advocates will have no associations which create a conflict of interest with their duties as Court-Appointed Special Advocates.

(d) Qualified adults shall not be discriminated against based upon sex, socioeconomic, religious, racial, ethnic or age factors.

65 Del. Laws, c. 95, § 1; 72 Del. Laws, c. 451, § 15.;



§ 3605. Court-appointed special advocates — Appointment

(a) All court-appointed special advocates must be sworn in by the Chief Judge or a judge of the Family Court before beginning their duties.

(b) In the event that the Family Court judge determines, pursuant to the conditions set forth in § 701(c) of Title 13 [repealed], that a Court-Appointed Special Advocate should be appointed, the Family Court judge shall sign an order appointing the Court-Appointed Special Advocate as guardian ad litem. That order shall impose on the Court-Appointed Special Advocate all the duties, rights and responsibilities set forth in this section. Upon entry of the order, the Court-Appointed Special Advocate shall have the authority to review all documents and interview all pertinent persons having significant information relating to the child and the child's life circumstances.

(c) The appointment shall last until the Court-Appointed Special Advocate is released from responsibility by order of the Court, or until the Court-Appointed Special Advocate's commitment to the Court ends.

(d) The Court-Appointed Special Advocate shall be a party to any child welfare proceeding or any other proceeding in which the Court-Appointed Special Advocate has been appointed in which the child is the subject, and shall possess all the procedural and substantive rights of a party including but not limited to those set forth in § 732 of Title 13.

65 Del. Laws, c. 95, § 1; 72 Del. Laws, c. 451, § 16; 76 Del. Laws, c. 213, § 58.;



§ 3606. Court-Appointed Special Advocates — Duties and rights

The Court-Appointed Special Advocate shall:

(1) Represent the best interests of the child in all child welfare proceedings;

(2) Provide independent, factual information to the Family Court regarding the cases to which he/she is appointed. To that end, the Court-Appointed Special Advocate shall conduct an independent investigation of the circumstances surrounding a case of appointment. This investigation shall include interviews and/or observations of the child and relevant individuals, as well as a review of all relevant records or reports;

(3) Submit a written or oral report to the Court for any court proceeding;

(4) Be provided with notice of every court proceeding and receive copies of every pleading;

(5) Participate in all depositions, negotiations, discovery, pretrial conferences, hearings and appeals;

(6) Have access to all records regarding the child and the child's family maintained by the Division;

(7) Receive reasonable notice from the Division of changes in placement, school or any other change of circumstances affecting the child;

(8) Monitor cases to which they are appointed to assure that the terms of the Court's orders are fulfilled and permanency for the child is achieved;

(9) Receive reasonable notice from the Division of any founded complaint involving:

a. The child, where the child is the alleged victim;

b. The residence in which the child lives; and/or

c. The home-based daycare which the child attends;

(10) Request a hearing before the Court when the plan on behalf of the child is not implemented, is not meeting the child's needs, or upon completion of the investigation;

(11) Request any appropriate relief from the Court on behalf of the child; and

(12) Ascertain the wishes of the child and make the child's wishes known to the Court. If the Court-Appointed Special Advocate concludes that the child's wishes differ from the position of the Court-Appointed Special Advocate, he or she will notify the Court of the conflict.

65 Del. Laws, c. 95, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 451, § 17.;



§ 3607. Court-Appointed Special Advocates — Status

For the purposes of a Child Abuse Prevention and Treatment Act [42 U.S.C. § 5106 et seq.] grant to the State under Public Law 93-247 or any related state or federal legislation, the Court-Appointed Special Advocate shall be deemed a guardian ad litem to represent the best interests of the minor in proceedings before the Court. No bond shall be required from any Court-Appointed Special Advocate who serves as a guardian ad litem under this chapter.

65 Del. Laws, c. 95, § 1; 72 Del. Laws, c. 451, §§ 18, 19.;



§ 3608. Confidentiality

All records and information acquired or reviewed by a Court-Appointed Special Advocate during the course of the duties shall be deemed confidential and shall be disclosed only pursuant to court order.

65 Del. Laws, c. 95, § 1.;



§ 3609. Notice of hearings

The Court-Appointed Special Advocate will be notified of hearings, staffings, investigations, dispositions, appeals or other proceedings concerning the child for whom the Court-Appointed Special Advocate has been appointed.

65 Del. Laws, c. 95, § 1; 72 Del. Laws, c. 451, § 20.;



§ 3610. Acquisition of information by Court-Appointed Special Advocate

Upon presentation of the order of appointment by the Court-Appointed Special Advocate, any agency, hospital, school, organization, division or department of the State, doctor, nurse or other health care provider, treatment facility, psychologist, psychiatrist, police department or mental health clinic shall permit the Advocate to inspect and copy any records relating to the child or children and parents involved in the case of appointment without consent of the child or children or parents.

65 Del. Laws, c. 95, § 1; 72 Del. Laws, c. 451, § 21.;



§ 3611. Civil liability of participants

The Director, coordinators, attorneys, and Court-Appointed Special Advocates participating in the Court-Appointed Special Advocate Program shall not be civilly liable for acts or omissions committed in connection with duties which are part of the program if they have acted in good faith and are not guilty of gross negligence.

65 Del. Laws, c. 95, § 1; 72 Del. Laws, c. 451, § 22.;



§ 3612. Federal funding

Any provisions of this chapter which shall cause the State to lose federal funding shall be considered null and void.

65 Del. Laws, c. 95, § 1; 72 Del. Laws, c. 451, § 22.;



§ 3613. Extended jurisdiction — Child abuse, dependency and neglect

Notwithstanding any provision in this chapter to the contrary, the Court Appointed Special Advocate program is authorized to provide representation under this chapter to youth for whom jurisdiction has been extended under § 929 of Title 10.

77 Del. Laws, c. 385, § 4.;






CHAPTER 37. ELDERLY HOUSING COUNSELING PROGRAM

§ 3701. Declaration of policy

The General Assembly of the State recognizes that the quality of housing affects every aspect of an older individual's life, from the physical to the psychological. For many older Delawareans, maintaining themselves in a suitable environment is an ongoing battle. Some are unnecessarily forced into nursing homes because of the unavailability of housing that matches their physical needs or financial resources. In other cases, housing and/or relocation decisions are made without knowledge of the resources or alternatives available. The General Assembly, therefore, intends through this chapter to address this situation by establishing a Housing Counseling Program within the Division of Services for Aging and Adults with Physical Disabilities whose responsibility it will be to develop and coordinate a continuum of housing options for older Delawareans.

65 Del. Laws, c. 126, § 1; 66 Del. Laws, c. 48, § 2; 69 Del. Laws, c. 345, § 5.;



§ 3702. Establishment

There is hereby established an Elderly Housing Counseling Program within the Division of Services for Aging and Adults with Physical Disabilities, Department of Health and Social Services.

65 Del. Laws, c. 126, § 1; 66 Del. Laws, c. 48, § 2; 69 Del. Laws, c. 345, § 5.;



§ 3703. Definitions

As used in this chapter:

(1) "Department" shall mean the Department of Health and Social Services.

(2) "Division" shall mean the Division of Services for Aging and Adults with Physical Disabilities.

(3) "Matched Housing Program" shall mean shared housing arrangements.

(4) "Program" shall mean the Housing Counseling Program.

(5) "Senior citizen" shall mean any Delaware resident 60 years of age or older.

(6) "Task Force" shall mean the Task Force on Housing for Senior Citizens.

65 Del. Laws, c. 126, § 1; 66 Del. Laws, c. 48, § 2; 69 Del. Laws, c. 345, § 5.;



§ 3704. Duties and functions

The Housing Counseling Program shall have the following duties and functions:

(1) Conduct ongoing research to keep abreast of the existing housing options available to senior citizens including research into ways senior citizens can finance said housing options;

(2) Facilitate the establishment of a matched housing program with the counties;

(3) Advocate for the establishment of additional housing alternatives, including home equity conversion, and work with senior citizen organizations on the removal of those barriers which include, but are not limited to, financial, regulatory and legislative that inhibit the development of other alternatives;

(4) Serve as an educational clearinghouse for information on housing options for senior citizens, including publication and dissemination of information on laws and regulations pertaining to housing, including, but not limited to, rent control and condominium conversion;

(5) Operate a housing counseling service that will counsel senior citizens on available housing options and financial/legal matters that may apply to their housing situation, including, but not limited to, laws and regulations, utilization of financial options such as home equity conversion, passbook accounts and insurance annuities;

(6) Coordinate with existing county, city and private housing programs to enhance communication of new concepts and developments in housing and to ensure sensitivity to the unique housing needs of senior citizens;

(7) Network with banks, lending and investment institutions to explore ways in which senior citizens could more effectively invest their money in order to provide adequate housing;

(8) Develop, coordinate and train a cadre of senior citizen volunteers to perform peer counseling in housing options and related financial/legal matters, thereby reaching a greater number of senior citizens in need of counseling at minimal cost;

(9) Evaluate the Program and report annually to the Secretary of the Department of Health and Social Services, who shall make the report available to the General Assembly. The evaluation should include the systematic collection and analysis of client utilization data including, but not limited to, number of clients counseled, number of clients who are participating in various residential alternatives as a result of this Program and the cost effectiveness of the Program;

(10) Promote accessory apartments and other innovative housing options for elderly citizens, both as renters and rentees by:

a. Making information available to elderly citizens and the community;

b. Bringing together realtors, local government zoning agencies, non-profit organizations, lenders, home health care agencies, etc., to promote and facilitate accessory apartments;

c. Counseling senior citizens, their families, and potential renters; and

d. Other activities that will support the establishment of accessory apartments and other innovative housing options to benefit elderly citizens in Delaware.

65 Del. Laws, c. 126, § 1; 66 Del. Laws, c. 48, §§ 2, 3; 67 Del. Laws, c. 164, § 1.;



§ 3705. Task Force on Housing for Senior Citizens

(a) There is established a Task Force on Housing for Senior Citizens.

(b) The Task Force shall be composed of at least 9 members who shall be appointed by the Secretary of the Department of Health and Social Services.

(c) The duties of the Task Force shall include, but not be limited to, the following:

(1) To study, research, plan and advise the staff of the Program and the Division Director on matters it deems appropriate to enable the Program to function in the best possible manner;

(2) To review and advise the staff and the Division Director regarding the annual proposed budget for the Program.

(d) The terms of the new members shall be staggered. The first 3 appointees shall serve for a term of 1 year. The next 3 appointees shall serve for a term of 2 years, and the next 3 appointees shall serve for a term of 3 years. Appointees, including reappointees, after the initial 9, shall serve 3-year terms. No person shall serve for more than 2 consecutive terms. Persons serving 2 consecutive terms are eligible for reappointment after a 1-year absence.

(e) The members shall include at least 1 representative from each of the following: A private housing program, a public housing agency, the appropriate county government housing agency, a senior citizen organization, the business community and private citizens.

(f) The membership of the Task Force may be expanded to a maximum of 13 members if the program is expanded statewide. The Task Force may form subcommittees.

(g) The Chairperson of the Task Force shall be chosen by the Task Force from among its members and shall serve in that capacity for a term of 1 year and shall be eligible for reelection.

65 Del. Laws, c. 126, § 1; 66 Del. Laws, c. 48, § 2; 70 Del. Laws, c. 186, § 1.;






CHAPTER 38. CHILD PLACEMENT REVIEW ACT

§ 3801. Purpose

Establishing an independent voluntary, citizen organization whose mission is to advocate on behalf of Delaware's children in out-of-home placements and to identify and periodically review children in the care and custody of a placement agency is in the best interests of the health and welfare of all citizens of Delaware. The purposes of this chapter are to provide a citizen-based independent monitoring of Delaware children in the care and custody of a placement agency to ensure that they receive continuing efforts to obtain permanent homes; adequate provision for their stability, health, and safety; and ongoing care addressing their physical, mental, and emotional needs; and to advocate as necessary for the paramount concerns of best interest and safety for the children.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 72 Del. Laws, c. 338, § 1; 78 Del. Laws, c. 108, § 1.;



§ 3802. Definitions

As used in this chapter, unless the context clearly indicates otherwise:

(1) "Administrative review" means an administrative review as codified in 42 U.S.C. §§ 671(a)(16), 675(5)(A)-(G) and 675(6) that includes:

a. The periodic review of a child's placement conducted by a panel of appointed persons (Review Committee) to evaluate all plans for care and other needs of the child;

b. The Review Committee's recommendations to the court, to the Division of Family Services, and/or to the Division of Youth Rehabilitative Services through the distribution of the Committee's findings and recommendations report; and

c. The continued advocacy for the needs and safety of the child as identified and determined necessary.

(2) "Board" means the Child Placement Review Board.

(3) "Child" means any child in the custody or care of the Division of Family Services or a child in the custody or care of the Division of Youth Rehabilitative Services who is in an alternative placement or in out-of-home care, but who is not in a detention or incarceration facility.

(4) "Contract agency" means a private organization, agency or institution with which a placement agency contracts for residential and/or case-management services for a child.

(5) "Placement agency" means the Division of Family Services (DFS) and/or the Division of Youth Rehabilitative Services (YRS) of the Department of Services for Children, Youth and Their Families.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 64 Del. Laws, c. 447, §§ 1, 2; 71 Del. Laws, c. 296, § 1; 72 Del. Laws, c. 338, § 1.;



§ 3803. Child Placement Review Board: composition; terms; appointment; removal; vacancies

(a) The Delaware Child Placement Review Board is hereby established. For administrative purposes, the Board is within the Administrative Office of the Courts.

(b) The Board shall conduct administrative reviews for every child. A review must be conducted no less frequently than once during the first 12 months after a child's initial custody or care placement, and no less frequently than annually thereafter until the child exits custody or care placement. For the purpose of conducting administrative reviews, the Board may divide its general membership into Review Committees with not less than 3 members on each committee.

(c) The Board must consist of no fewer than 56 members. A Board member must be a resident of Delaware for at least 1 year immediately preceding the appointment and must continue to be a resident of Delaware while serving as a member of the Board. However, a member may continue to serve until a successor is appointed.

(1) The Governor shall designate 1 board member as chairperson of the Board to serve at the Governor's pleasure and shall designate 5 board members as members of the Executive Committee of the Board. When appointing Executive Committee members, preference must be given to current Board members and to former Board or Foster Care Review Board members. An appointment under this paragraph is for 3 years. The chairperson of the Board is also the chairperson of the Executive Committee, as well as a member of the Committee on Dispositional Guidelines for Juveniles pursuant to § 1008(b)(11) of Title 10.

(2) The Governor shall appoint no fewer than 50 board members as general members. Upon the advice of the chairperson, the Governor may increase or decrease the number of general board members, but may never decrease the general membership below 50 members. The term of a general board member's appointment may not exceed 3 years. A board member may be reappointed without limitation.

(3) When a membership vacancy occurs, the Governor shall appoint a replacement member to serve the unexpired term only.

(4) The Governor may remove a board member for cause.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 65 Del. Laws, c. 294, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 296, §§ 2, 3; 72 Del. Laws, c. 338, § 1; 74 Del. Laws, c. 107, § 1.;



§ 3804. Qualifications of Board members

(a) A board member must be a citizen of Delaware who has demonstrated an interest in children and their welfare through community service or professional experience or who possesses a background in law, sociology, psychology, psychiatry, education, theology, social work, medicine or related fields.

(b) A person employed by a placement agency, contract agency or the Family Court of this State may not be appointed to the Board.

(c) Discrimination in the board member appointment procedure on the basis of gender, marital status, socioeconomic status, disability, religion, creed, sex. age, race, color, national origin or ethnicity is prohibited.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 71 Del. Laws, c. 296, § 4; 72 Del. Laws, c. 338, § 1; 78 Del. Laws, c. 179, § 366.;



§ 3805. Powers and duties of the Board

The Board has the power and duty to:

(1) Adopt goals and objectives to measure the Board's effectiveness in advocating permanent placement for children reviewed and to measure the effectiveness of other goals established by the Executive Committee;

(2) Adopt rules and regulations consistent with the purpose and provisions of this chapter and with applicable federal and state laws, subject to the Administrative Procedures Act, subchapter II of Chapter 101, Title 29;

(3) Assign to the Executive Committee, through the Board's rules and regulations, duties and responsibilities which are consistent with the purpose and provisions of this chapter and which are not otherwise assigned to the Executive Committee;

(4) Designate annually no more than 5 additional general Board members to the Executive Committee;

(5) Conduct the 2-month review of child offenders required by § 1009(j)(5) of Title 10;

(6) Administer the Ivyane D. F. Davis Memorial Scholarship Fund pursuant to § 3445 of Title 14.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 65 Del. Laws, c. 294, § 3; 71 Del. Laws, c. 296, §§ 7-9; 72 Del. Laws, c. 338, § 1; 78 Del. Laws, c. 108, §§ 2, 3.;



§ 3806. Compensation and expenses for Board members

A member of the Board is entitled to receive, upon request, reimbursement for necessary expenses to attend meetings and other business activities of the Board. Travel expenses may not exceed the mileage rate paid to State employees, per mile actually traveled, or the cost of public transportation. Other miscellaneous necessary expenses may not exceed $25 per meeting or activity.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 68 Del. Laws, c. 131, § 1; 71 Del. Laws, c. 296, § 6; 72 Del. Laws, c. 338, § 1.;



§ 3807. Meetings of the Executive Committee and Board

The Executive Committee shall meet at least 6 times each year. The Board as a whole shall meet at least once a year and shall annually elect its officers from among its members.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 71 Del. Laws, c. 296, § 5; 72 Del. Laws, c. 338, § 1.;



§ 3808. Duties of the Executive Committee

The Executive Committee has the authority and duty to:

(1) Monitor and evaluate the effectiveness of the Board's child placement review program. To ensure a comprehensive monitoring and evaluation effort, the Executive Committee shall solicit comments, at a minimum, from the biological parents and family members, foster parents, the child, attorney guardian ad litem, the Court Appointed Special Advocate, contract agencies and placement agencies;

(2) Determine what information is necessary for reviewing and monitoring a child's placement and advise the placement agency of the information that is necessary for reviewing and monitoring a child's placement;

(3) Review and analyze reports prepared by the Executive Director. The Executive Committee may advise the Executive Director on report preparation;

(4) Identify the need for child advocacy programs that are determined to be in the best interest of the child welfare system;

(5) Employ, supervise and evaluate the Executive Director of the Board, who serves as chief administrator to implement and administer the provisions of this chapter;

(6) Advise the Executive Director on the establishment of training for the Board and provide periodic in-service training for the Board;

(7) Review the Executive Director's annual budget request and other applications for funds from any source;

(8) Prepare and approve a written annual report that includes an analysis of the effectiveness of this chapter and recommendations to the Governor, the Chief Justice of the Supreme Court of the State, and the General Assembly concerning resources, policies, procedures and statutes which affect the goal of permanency for children.

64 Del. Laws, c. 47, § 1; 65 Del. Laws, c. 294, §§ 4, 5; 71 Del. Laws, c. 296, § 10; 72 Del. Laws, c. 338, § 1; 78 Del. Laws, c. 108, §§ 4-6.;



§ 3809. Duties of the Executive Director

Under the direction of the Executive Committee, the Executive Director's duties include, but are not limited to:

(1) Applying for and administering funds for the administrative review system established by this chapter;

(2) Hiring and supervising Board employees, maintaining all necessary records and files, and directing the daily operations of the Board, including the implementation of the policies and procedures developed and approved by the Board;

(3) Reviewing and analyzing reports submitted by the placement agency on the status of every child for whom an administrative review is required;

(4) Ensuring the collection of necessary data and statistics and preparing reports to provide sufficient information the Board so that the Board can advocate effectively on behalf of children;

(5) Consulting with placement agency personnel and other appropriate persons to develop policies and procedures which maximize the coordination and cooperation between the Board and organizations involved in the provision of services to children;

(6) Monitoring and advising the Executive Committee on the changes, progress and development of advocacy programs and of new initiatives designed to improve the lives of children;

(7) Representing and advocating for the views and the opinions of the Board, as approved by the Executive Committee. The Executive Director shall work with appropriate organizations, agencies and individuals towards the goal of achieving permanency for the child and promoting that the safety and best interests of the child is the paramount concern in the provision of services to the child;

(8) Ensuring the accurate preparation and distribution of findings and recommendations reports pursuant to § 3810(7) and (8) of this title.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 72 Del. Laws, c. 338, § 1; 78 Del. Laws, c. 108, § 7.;



§ 3810. Administrative review: Purposes

The purposes of administrative review are:

(1) To determine if a plan has been developed for a child which adheres to the appropriate policy, maintains the child's safety and best interest as paramount concerns, has been appropriately implemented and complied with, and specifies a projected date for when the child can be safely returned home or maintained in an alternate permanent home;

(2) To assess the efforts of the placement agency and/or contract agency to achieve permanence for the child. The assessment must include, but is not limited to, an assessment of the child's safety, best interest, stability of placement, and other special needs;

(3) To assess if the current placement of a child is appropriate and in the child's best interest;

(4) To encourage and advocate for permanency for a child through reunification with his or her parents or parents or guardian or guardians through the initiation of termination of parental rights proceedings and adoption, as appropriate, or through placement in another planned permanent living arrangement;

(5) To encourage and advocate for stability in a child's life through quality placements and fewer changes in placement;

(6) To collect information from the placement agency, contract agency and other individuals or organizations involved with a child for the purpose of data collection and advocacy on behalf of the child;

(7) To submit a written findings and recommendations report regarding the plan and status of a child to the placement and/or contract agency, Family Court, parents, legal guardians, guardian ad litem or Court Appointed Special Advocate (CASA) that will assist in the decision-making processes regarding the child and carry out the purposes of paragraphs (1) through (5) of this section;

(8) To distribute the recommendations portion of the findings and recommendations report as determined by the Executive Committee. The Executive Committee may consult with the placement agency in this determination.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 65 Del. Laws, c. 294, §§ 6, 7; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 296, § 11; 72 Del. Laws, c. 338, § 1; 78 Del. Laws, c. 108, §§ 8, 9.;



§ 3811. Administrative Review: General responsibilities of the Review Committee

For purposes of administrative review, the Review Committee shall:

(1) Disseminate information about the rights and responsibilities of biological parents, foster parents and other interested persons regarding a child;

(2) Make recommendations to the Executive Committee regarding policies and procedures used by state agencies in the provision of services to children;

(3) Comply with the requirements set forth in the federal Adoption and Safe Families Act of 1997, §§ 475(5)(B), 427(a)(2)(B) (42 U.S.C. §§ 675(5)(B), 627(a)(2)(B) as amended) [sic], which requires periodic review of case plans for all children eligible for and receiving funding under the act;

(4) Submit a written report following an administrative review stating the findings and recommendations of the Review Committee pursuant to § 3815 of this title;

(5) Refer the findings and recommendations report of an administrative review to the Board's staff for distribution in accordance with § 3810(7) and (8) of this title;

(6) Forward to the Executive Committee those cases where the Review Committee recommends that further advocacy for a child is necessary.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 65 Del. Laws, c. 294, §§ 6, 7; 71 Del. Laws, c. 296, § 11; 72 Del. Laws, c. 338, § 1.;



§ 3812. Administrative review: Notice

To insure adequate notice of administrative review:

(1) The Board shall request of the placement agency no less than 60 days in advance of a scheduled review a list of the prospective review participants, as set forth in paragraph (2) of this section. Within 15 days of receipt of the request, the placement agency shall provide the Board with the requested list and shall include for each identified review participant the most current mailing address available.

(2) The Board shall send out written notice of a scheduled review at least 21 days in advance of the review date to the following review participants, if applicable: the placement agency; the contract agency; the child, unless inappropriate; the child's parents or legal guardian; the child's foster parents; the child's guardian ad litem or court-appointed special advocate (CASA); and the child's educational surrogate parent. The Board shall also send out written notice of a scheduled review at least 21 days in advance of the review date to any person or agency, including school officials, interested in or having knowledge or information about the child. In order to be notified of a review, an interested person or agency not identified by the placement agency must notify the Board of interest in the review at least 10 days prior to the scheduled review.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 64 Del. Laws, c. 447, § 3; 68 Del. Laws, c. 102, § 1; 71 Del. Laws, c. 296, § 12; 72 Del. Laws, c. 338, § 1.;



§ 3813. Administrative review: Documents required for the review

(a) At least 7 days before a child's review, the placement agency shall submit to the Child Placement Review Board the child's permanent placement plan and other information as requested by the Board.

(b) The permanent placement plan for a child must include, but is not limited to:

(1) A description of the type of home or institution in which the child is presently placed, including a discussion of the safety and appropriateness of the placement;

(2) The identification of specific goals for the responsible placement or contract agency and for the child and/or the child's family which need to be accomplished in order to alleviate or mitigate the causes necessitating placement of the child;

(3) The identification of specific services to be provided and of the requirements on the placement agency, parents or legal guardian, foster parents or contract agency and/or child to achieve the desired outcome;

(4) The projected date by which the child may be safely returned home or maintained in an alternate permanent home;

(5) A permanent placement goal;

(6) The date and signature by each necessary person accepting the plan or an explanation for the lack of a signature.

(c) A placement agency must provide the Board with information requested by the Board for a review, so long as providing the information requested does not violate federal or state law. The Executive Committee may petition Family Court for a hearing if a placement agency fails to provide requested and or required information.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 72 Del. Laws, c. 338, § 1.;



§ 3814. Administrative review: Procedures

(a) Administrative review procedures for a Review Committee must include, but are not limited to, consideration and evaluation of the following:

(1) The safety and best interests of the child under review;

(2) The goal of the permanent placement plan;

(3) Services to the child and others involved;

(4) For children in the care or custody of DFS, the placement of siblings;

(5) Length of time spent in out-of-home placements;

(6) Number of placements;

(7) The child's wishes, where appropriate;

(8) Efforts made by all involved to fulfill the case plan;

(9) The opportunity for parents, legal guardians and siblings to visit regularly with the child; and

(10) Obstacles which hinder or prevent attainment of the placement goal.

(b) The DFS and/or YRS caseworker or supervisor most closely involved with a case shall attend the administrative review of the case, unless prior approval of the absence is obtained from the Executive Director or the Director's designee, or unless an emergency or other good cause exists that prevents attendance at the review.

(c) A board member who has personal knowledge of or is acquainted with any of the principals in a case shall disqualify himself or herself from reviewing the case.

(d) An administrative review is not a court proceeding, and the formal rules of evidence do not apply. The Board may exclude factual data, documents, testimony and argument that are plainly irrelevant, immaterial, insubstantial, cumulative or privileged. The Board may also limit any factual data, documents, testimony and argument that are unduly repetitive.

(e) Placement agencies, the child's parents, legal guardians or the guardian ad litem or CASA for the child, and/or their attorneys, and board staff may be present throughout the review unless the Review Committee reasonably believes that a safety issue exists. Other participants with notice to provide information at the review and anyone else deemed by the Committee as necessary to the review process may be present throughout all or part of the review at the discretion of the Review Committee.

(f) A child of appropriate age and mental capacity who requests a private interview with the Review Committee may be interviewed privately at the Committee's discretion.

(g) An administrative review is not subject to the provisions of § 10004 of Title 29.

(h) Case and review records of the Board are exempt from the provisions of Chapter 100 of Title 29.

62 Del. Laws, c. 1; 70, § 1; 64 Del. Laws, c. 47, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 338, § 1.;



§ 3815. Administrative review: Findings and recommendations report

(a) A Review Committee shall submit a written findings and recommendations report of its administrative review to the placement agency and/or contract agency, to the child's parents or legal guardians, or to the child's guardian ad litem or CASA within 15 days of the review. If a case is referred to the Executive Committee for review before the report is distributed, then the report must be submitted within 15 days following the Executive Committee's review.

(b) A findings and recommendations report must offer recommendations regarding:

(1) The appropriateness of the case plan and the length of time determined to be necessary to achieve the identified goal with consideration of the best interest and safety of the child;

(2) The safety and appropriateness of the child's current placement in meeting the child's needs;

(3) The appropriateness and timely provision of the services necessary for the identified goal;

(4) Whether further advocacy by the Board is necessary and appropriate.

(c) Upon the receipt of a findings and recommendations report, a placement agency shall, within 10 working days, notify the Board in writing of the agency's agreement or disagreement with the Review Committee's recommendations.

(d) Upon the receipt of a findings and recommendations report, a person, other than a placement agency, who disagrees with the report may, within 10 working days, submit to the Board in writing a statement of no more than 2 pages in length stating their disagreement with the Review Committee's recommendations.

(e) The findings and recommendations report and any response to the report pursuant to subsections (c) and (d) of this section must be submitted by the Review Committee to the Family Court and must be made a part of the child's Family Court file within 7 working days after the 10-day response period has ended. The Court shall review the report and consider the recommendations in it. A report by the Review Committee submitted to the Court pursuant to this subsection is a communication authorized by law and is not an ex parte communication with a judge or commissioner. A findings and recommendations report may be received as evidence and may be considered by a court along with other evidence.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 71 Del. Laws, c. 296, §§ 14, 15; 72 Del. Laws, c. 338, § 1.;



§ 3816. Confidentiality of records

(a) All Child Placement Review Board records and information, as well as records and information provided to the Board regarding children and their parents or relatives, are confidential and may be disclosed only pursuant to the provisions of this chapter or upon an order of a court.

(b) A person who violates the confidentiality provisions of this section is guilty of a class B misdemeanor. The Superior Court has jurisdiction over violations of this section.

(c) Any member of the Board or the administrative staff of the Board who violates a provision of this chapter by improperly disclosing confidential information may be removed or dismissed from that member's or administrative staff's position, subject to due process notice and hearing requirements.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 296, § 13; 72 Del. Laws, c. 338, § 1.;



§ 3817. Notice of judicial hearing

The Family Court shall notify the Child Placement Review Board of every dispositional and permanency hearing regarding a child, as defined in § 3802(3) of this title, and shall submit to the Board a copy of the final order resolving the dispositional or permanency hearing within 30 days of the date of the final order.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 72 Del. Laws, c. 338, § 1.;



§ 3818. Participation in judicial reviews or hearings

The Board or its designee, with the approval of the Executive Committee, may participate in judicial reviews and/or permanency hearings through its recommendation to the court regarding the permanency goal, provision of services, and best interests of a child and through presentation consistent with its findings and recommendations report.

72 Del. Laws, c. 338, § 1.;



§ 3819. Intervention as a party in an action

The Board, with the approval of the Executive Committee, has the unconditional right to intervene in any action involving a child in the care or custody of a placement agency. Upon filing a motion to intervene, the Board shall become a party to the action, with all rights and privileges entitled thereto.

72 Del. Laws, c. 338, § 1; 74 Del. Laws, c. 107, § 2.;



§ 3820. Petition for judicial review

The Board, with the approval of the Executive Committee, may petition the court for a judicial review of a child in the care or custody of a placement agency if:

(1) The placement agency disagrees with the recommendations of the Board and notifies the Board pursuant to § 3815(c) of this title;

(2) The Board determines that there has been a failure by the placement agency to progress towards establishing permanency for the child; or

(3) The Board determines that the placement agency is not fulfilling the requirements of the permanency plan as ordered by the court.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 71 Del. Laws, c. 296, § 16; 72 Del. Laws, c. 338, § 1.;



§ 3821. Construction of chapter

This chapter, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect the purposes thereof.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 71 Del. Laws, c. 296, § 17; 72 Del. Laws, c. 338, § 1.;



§ 3822. Conflict with existing laws

Any provision of this chapter which, if enforced, will cause the State to lose federal funding is null and void.

62 Del. Laws, c. 170, § 1; 64 Del. Laws, c. 47, § 1; 71 Del. Laws, c. 296, § 17; 72 Del. Laws, c. 338, § 1.;



§ 3823. Continuation of service by present Foster Care Review Board members

Each member of the present Foster Care Review Board may elect to serve out the term for which the member was appointed. The present chairperson of the Foster Care Review Board may elect to continue to serve as the chairperson of the Child Placement Review Board until a new chairperson is appointed pursuant to § 3803(c)(1) of this title.

64 Del. Laws, c. 47, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 296, § 17; 72 Del. Laws, c. 338, § 1.;



§ 3824. Child Placement Review Board notification

Family Services is hereby directed to formally notify, in advance, the Child Placement Review Board of any meeting, hearing or other event of which the Board desires notification. Said notification shall be directed to the Executive Director of the Board.

76 Del. Laws, c. 280, § 221.;






CHAPTER 39. ADULT PROTECTIVE SERVICES

§ 3901. Legislative intent

The General Assembly recognizes that many adult citizens of this State are subject to psychological or physical injury or exploitation because of physical or mental disability, impairment, illness or condition or other causes which render them incapable of providing for their basic daily living needs. The General Assembly, therefore, intends through this chapter to establish a system of services for impaired adults designed to protect their health, safety and welfare. The intent is to authorize only the least possible restrictions on the exercise of personal and civil rights and such restrictions may be permitted only when consistent with proven need for services.

63 Del. Laws, c. 384, § 1; 78 Del. Laws, c. 179, § 367.;



§ 3902. Definitions

As used in this chapter:

(1) "Abuse" means:

a. Physical abuse by unnecessarily inflicting pain or injury on an adult who is impaired; or

b. A pattern of emotional abuse, which includes, but is not limited to, ridiculing or demeaning an adult who is impaired making derogatory remarks to an adult who is impaired or cursing or threatening to inflict physical or emotional harm on an adult who is impaired.

(2) "Adult who is impaired" shall mean any person 18 years of age or over who, because of physical or mental disability, is substantially impaired in the ability to provide adequately for the person's own care and custody.

(3) "Caregiver" means any adult who has assumed the permanent or temporary care, custody or responsibility for the supervision of an adult who is impaired.

(4) "Court" means the Court of Chancery of the State.

(5) "Department" means the Department of Health and Social Services of the State.

(6) "Emergency" means that a person is living in conditions which present a substantial risk of serious harm and includes, but is not limited to, problems which cannot be managed by a person who is impaired, such as insufficient food supply, inadequate shelter, threatened or actual abuse or utility shut-off. Emergency does not mean psychiatric emergency as provided for in Chapter 50 of Title 16.

(7) "Emergency services" are protective services furnished to a person in an emergency.

(8) "Essential services" shall refer to those physical, medical, social, psychiatric or legal services necessary to safeguard the person, rights and resources of the person who is impaired and to maintain the person's physical and mental well-being. These services shall include, but not be limited to, adequate food and clothing, heated and sanitary shelter, medical care for physical and mental health needs, assistance in personal hygiene, protection from health and safety hazards, protection from physical or mental injury or exploitation.

(9) "Exploitation" means the illegal or improper use or abuse of a person who is impaired, the resources or rights of the person who is impaired impaired, by another person, whether for profit or other advantage.

(10) "Hazardous living condition" means a mode of life which contains a substantial risk of physical injury, or mental distress, or exploitation.

(11) "Independent living arrangement" means a mode of life pursued by a person capable of providing for the person's own care or who, while impaired, nevertheless is able to live outside an institution with assistance in obtaining essential services.

(12) "Interested person" means any adult relative or friend of a person who is impaired; an official or representative of the protective services agency or of any public or nonpublic private agency; or any corporation, board, organization or person designated by the Court to act in the interest of the person who is impaired.

(13) "Mistreatment" means the failure to provide appropriate physical or emotional care to an adult who is impaired, including the inappropriate use of medications, isolation or physical or chemical restraints on or of an adult who is impaired.

(14) "Neglect" means:

a. Lack of attention by a caregiver to physical needs of an adult who is impaired including but not limited to toileting, bathing, meals and safety;

b. Failure by a caregiver to carry out a treatment plan prescribed by a health care professional for an adult who is impaired; or

c. Intentional and permanent abandonment or desertion in any place of an adult who is impaired by a caregiver who does not make reasonable efforts to ensure that essential services, as defined in this section, will be provided for said adult who is impaired.

(15) "Person who is incapacitated" means a person for whom a guardian of person or property, or both, shall be appointed, under § 3901 of Title 12.

(16) "Physical or mental disability" shall include any physical or mental disability and shall include, but not be limited to, intellectual and developmental disabilities, brain damage, physical degeneration, deterioration, senility, disease, habitual drunkenness or addiction to drugs, and mental or physical impairment.

(17) "Protective placement" means the transfer of a person out of an independent living arrangement.

(18) "Public Guardian" means the Office of the Public Guardian.

(19) "Substantially impaired in the ability to provide adequately for the person's own care and custody" means the person who is impaired is unable to perform or obtain for himself or herself essential services.

63 Del. Laws, c. 384, § 1; 66 Del. Laws, c. 49, § 1; 68 Del. Laws, c. 42, § 1; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 99, §§ 1, 2; 72 Del. Laws, c. 89, §§ 1-3; 78 Del. Laws, c. 179, §§ 368-374.;



§ 3903. Establishment of protective services system

(a) The Secretary of the Department of Health and Social Services shall appoint, within 6 weeks of July 1, 1982, an advisory committee to assist the Department in developing a comprehensive and coordinated system of protective services for adults who are impaired or incapacitated in the State. The committee shall consist of representatives of the Office of the Public Guardian, the Division of Economic Services, the Division of Services for Aging and Adults with Physical Disabilities, the Division of Developmental Disabilities Services, the Division of Substance Abuse and Mental Health, the Division of Public Health, and Senior Citizens Legal Assistance Program and the Governor's Council on Emergency Medical Services. The committee shall also include 3 members from either the medical profession or the general public. The Secretary, with the advice of the committee, shall promulgate rules and regulations for the operation of the adult protective services program.

(b) The Department shall provide those services and activities as described in subsections (b) and (c) of § 3904 of this title according to the regulations promulgated by the Secretary. In doing so, it may contract with other agencies for the provision of services, or it may provide directly any or all of those services.

(c) The Department shall utilize, to the extent possible, those resources of public and private nonprofit agencies which are appropriate and available in providing protective services.

(d) The Department shall designate 5 persons as the initial staff in beginning the delivery of protective services. They shall be as follows:

(1) One person of at least the social worker III level as the overall supervisor of the protective services program.

(2) Three persons of at least social worker II level, to function throughout the State.

(3) One social worker I.

(e) Protective services as provided by this chapter and the regulation promulgated pursuant to it shall be provided by the Department 8 months after July 1, 1982.

(f) The Department shall make continuing provisions in each county for the shelter of those persons who are determined to be in temporary need of such protection pursuant to §§ 3905, 3906 and 3907 of this title. In providing this service, the Department may utilize existing resources such as state institutions; it may contract for bed space in private facilities; and it may utilize the resources of rest (family care and residential) homes for those clients not requiring medical care.

(g) The Department may also make provisions for securing emergency food, clothing, fuel allotments and funds for those persons determined to be in need of such services, pursuant to § 3905, § 3906 or § 3907 of this title, insofar as such services are not available from other state-supported programs. To the extent that funds are available for this purpose, the Department may draw upon the funds budgeted to provide emergency services as needed and, where possible, reimbursement shall be made to the Department for the services provided which amounts shall revert to the General Fund of the State.

63 Del. Laws, c. 384, § 1; 64 Del. Laws, c. 467, § 3; 69 Del. Laws, c. 345, § 5; 73 Del. Laws, c. 41, § 1; 73 Del. Laws, c. 97, § 8; 78 Del. Laws, c. 179, § 375.;



§ 3904. Nature of protective services; costs

(a) Protective services are services furnished to an adult who is impaired or incapacitated in an emergency situation as defined in § 3902 of this title.

(b) Protective services include, but are not limited to:

(1) Preliminary investigation and evaluation of reports of adults needing protective services, including a comprehensive social evaluation.

(2) Medical and psychiatric evaluation, if necessary.

(3) Social casework for the purpose of planning and providing services needed by the adult client.

(4) Maintenance of the person in the person's own home through provision of home health care, homemaker services, day care and chore services.

(5) Assistance in obtaining out-of-home services such as respite care, emergency housing and placement in a rest-residential home.

(6) Referral for legal assistance, information on establishing power of attorney or representative payee arrangements and on guardianship of person or property; referral to the Office of Public Guardian; referral for medical assistance.

(7) Transportation to and from service providers, if necessary.

(8) Other services consistent with this chapter.

(c) In order to provide the services listed in subsection (b) of this section, the following services will be performed by the adult protective services unit:

(1) Informing and educating the citizens of the State on the needs of protective service clients and the services available to them.

(2) Accepting and processing all referrals on, or applications from, adults in need of protective services.

(3) Home visits to all clients, if necessary.

(4) Counseling with clients to assist them to accept needed services voluntarily.

(5) Referring clients to other service-providing agencies, arranging for visits and following up to determine that needed services were delivered by those agencies.

(6) Maintaining case records and statistics.

(7) Contracting with existing public and private agencies and professionals for the provision of services not directly provided by the Department.

(8) Provision for shelter of those persons in temporary need of such protection, pursuant to § 3903(f) of this title.

(9) Provisions for emergency food, clothing, fuel allotments and funds for persons determined to be in need of such services.

(10) Arranging for the development of a system, in cooperation with public and private community agencies, to insure that emergencies requiring adult protection services will be handled on a coordinated basis.

(d)(1) The cost of services provided by the State which are voluntarily accepted by the protective services client shall be borne by the client himself or herself, insofar as the client is able to pay for them from the client's own resources, insurance programs, Medicare, Medicaid or similar programs. The Department shall determine the client's ability to pay for services from a fee schedule and income criteria which shall be established by the Secretary under the rulemaking authority provided by this chapter. For a client aggrieved by a decision regarding fees, a caseworker's determination may be appealed to the program administrator.

(2) In the event that services are voluntarily accepted and no payment is made by a client whose resources are adequate for such payment, the State may take action in the Court of Chancery to obtain reimbursement; provided, that efforts have been made to collect the account through other means.

(3) Where protective services are provided under Court order, the Court may authorize reasonable payment to the Department from the resources of the person if the Department can prove to the satisfaction of the Court that payment may be made without endangering the welfare or interests of the person served.

(4) To the extent that funds are available, the cost of protective services not paid from the resources of the client shall be debited to the adult protective services budget.

63 Del. Laws, c. 384, § 1; 66 Del. Laws, c. 49, § 2; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 376.;



§ 3905. Voluntary protective services

(a) Any qualified person may receive adult protective services, provided the person requests or affirmatively consents to receive these services. If the person withdraws or refuses consent, the service shall not be provided unless by Court order.

(b) No person shall interfere with the provision of protective services to a person who requests or consents to receive such services or who has been ordered by Court to be provided with such services. In the event that interference occurs on a continuing basis, the Department or the service recipient may petition the Court to enjoin such interference.

63 Del. Laws, c. 384, § 1.;



§ 3906. Involuntary protective services

If a person lacks the capacity to consent to receive protective services, these services may only be given in 1 or more of the following ways:

(1) By a police officer, on probable cause of death or immediate and irreparable physical injury, pursuant to § 3907 of this title.

(2) By the Attorney General or a Deputy Attorney General of this State, pursuant to § 3907 of this title.

(3) By an emergency order of the Court, pursuant to § 3908 of this title. The Court shall order only that intervention which it finds to be the least restrictive of the person's liberty and rights, while consistent with the person's welfare and safety. The basis for such order and finding shall be stated in the opinion by the Court.

(4) By the appointment of a guardian pursuant to § 3901 of Title 12.

(5) By a social service worker on probable cause of death or immediate and irreparable physical injury pursuant to § 3907 of this title.

63 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1.;



§ 3907. Probable cause of death or immediate and irreparable physical injury

(a) When probable cause exists to make a peace officer believe that a person will suffer immediate and irreparable physical injury or death if not immediately placed in a health care facility or other emergency shelter and that the person is incapable of giving consent, the peace officer may transport the person to an appropriate medical facility or emergency shelter.

(b) The peace officer shall immediately or at the beginning of the next working day notify the Department of such transfer and of the circumstances which necessitated it and any other relevant information.

(c) The adult protective services unit shall investigate, and if involuntary protective services are needed on a continuing basis for a person so transported, proceedings shall be initiated for supplying such services pursuant to § 3908 of this title or pursuant to § 3901 of Title 12.

63 Del. Laws, c. 384, § 1.;



§ 3908. Emergency order for protective services

(a) Upon petition by the Public Guardian or adult protective services unit of the Department of Health and Social Services, the Court of Chancery may issue an order authorizing the provision of protective services on an emergency basis to an adult person after finding on the record, based on a preponderance of the evidence that:

(1) The person is impaired or incapacitated, as defined in § 3902(2) or (15) of this title;

(2) An emergency exists, as defined in § 3902(6) of this title;

(3) The person lacks the capacity to consent to receive protective services;

(4) No person authorized by law or Court order to give consent for the person is available and willing to consent to emergency services; and

(5) There are compelling reasons for ordering services.

(b) In an emergency order, the Court is to consider:

(1) Only such protective services as are necessary to remove the conditions creating the emergency shall be ordered; and the Court shall specifically designate the approved services in its order.

(2) Protective services authorized by an emergency order shall not include hospitalization or change of residence unless the Court specifically finds such action is necessary and gives specific approval for such action in its order.

(3) Protective services may be provided through an emergency order for a maximum of 90 days upon a showing to the Court that continuation of the original order is necessary to remove the emergency. During this period the person who is impaired may petition the Court to have the emergency order removed.

(4) In its order, the Court shall appoint the petitioner or another interested person other than the service provider as temporary guardian of the person of the person who is incapacitated. The temporary guardian shall assume responsibility for the person's welfare and be granted therein authority to give consent for the person for the approved protective services until the expiration of the order.

(5) The issuance of an emergency order and the appointment of a temporary guardian shall not deprive the person of any rights except to the extent validly provided for in the order of appointment.

(6) To implement an emergency order, the Court may authorize forcible entry of the premises of the person for the purpose of rendering protective services or transporting the person to another location for such services. Such forcible entry may be authorized only after a showing to the Court that attempts to gain voluntary access to the premises have failed and forcible entry is necessary. The order of the Court shall include an order to the appropriate police department authorizing forcible entry.

(c) The petition for an emergency order shall set forth to the best of the petitioner's knowledge and belief:

(1) The name, address and interest of the petitioner;

(2) The name, address and approximate age of the person in need of protective services;

(3) If the information can be obtained and if any exist, the names and addresses of the spouse and next of kin of the person;

(4) The petitioner's attempts to contact the persons named in paragraph (c)(3) of this section and their responses to the situation;

(5) The petitioner's reasonable belief, together with facts supportive thereof, as to the existence of the facts stated in paragraphs (a)(1) through (4) of this section;

(6) Facts showing petitioner's attempts to obtain the person's consent to the services and the outcomes of such attempts; and

(7) The proposed protection services.

(d) Actual notice of the filing of such petition, and other relevant information including the factual basis of the belief that emergency services are needed and a description of the exact services to be rendered, shall be given to the person, and at the Court's discretion, to the person's spouse, or if none, to the person's adult children, next of kin or guardian if any. Notice to any parties other than the person in need of services may be waived by the Court if the petition avers with specificity that such notice would be detrimental to the person who is impaired. Such notice shall be given in language reasonably understandable by their intended recipients at least 24 hours prior to the hearing for emergency intervention, and longer if possible.

(e) Upon the filing of a petition for an emergency order for protective services, the Court shall hold a hearing within 7 days or immediately, if necessary, pursuant to § 3909 of this title.

(f) If the person continues to need protective services after the order and renewal provided for in paragraph (b)(3) of this section has expired, such services can only be rendered pursuant to the appointment of a guardian.

(g) The petitioner or other witness supplying information shall be immune from civil liability for damages as a result of filing the petition if the petitioner acted in good faith and believed the person to be in need of such assistance.

(h) The authority of the police departments of this State to transfer a person to a mental health facility in cases of a psychiatric emergency are not affected by this chapter.

(i) Whenever the Court of Chancery finds, based upon a verified petition, affidavit or other evidentiary materials, that probable cause exists to believe that: (1) a person is impaired or incapacitated, as defined in § 3902(2) or (15) of this title; (2) that an emergency exists, as defined in § 3902(6) of this title; (3) that the emergency threatens serious harm to such person which harm may occur before a hearing on the petition for an emergency order may be held; (4) that the person is located in the building or premises described; and (5) that entry or access to said building or premises is being denied, the Court may issue an order for entry. The order for entry shall be signed by the Court, and shall contain the address of the building or premises where the person is located and the name of the person reported to be in need of protective services. The order for entry shall command that entry to the building or premises where the person is located be permitted for the purpose of seeing or interviewing, assessing and counseling the person named in the order. The order for entry shall permit entry on a day certain, which shall be set forth in the order. Nothing contained in this subsection shall in any way be construed to limit or restrict entry where the consent of the owner, lessor or lawful occupant is obtained. Whenever a member of the Court of Chancery is unavailable, any judge of the Superior Court may exercise the powers conferred by this subsection.

63 Del. Laws, c. 384, § 1; 66 Del. Laws, c. 49, §§ 3, 4; 67 Del. Laws, c. 185, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 377.;



§ 3909. Hearing on petition

(a) The hearing on a petition for involuntary protective services shall be held under the following conditions:

(1) The person needing protective services shall be present unless the person has knowingly and voluntarily waived the right to be present or unless, because of physical or mental incapacity, the person cannot be present without endangering the person's welfare. Waiver or incapacity may not be presumed from nonappearance but shall be determined on the basis of factual information supplied to the Court by counsel or a caseworker.

(2) The person who is impaired has the right to counsel whether or not the person is present at the hearing. If the person is indigent or lacks the capacity to waive counsel, the Court shall appoint counsel. Where the person is indigent, the Court shall assess reasonable attorney's fees, such as are customarily charged by attorneys in this State for comparable services. To the extent that funding for this purpose is budgeted and available, such funds shall be drawn from the budget for adult protective services upon an order directing payment signed by the Court.

(3) The person who is impaired has the right at the expense of the person who is impaired or, if indigent, at the expense of the State, to secure an independent medical and/or psychological examination relevant to the issue involved in any hearing under this section, and to have presented a report of this independent evaluation or to have the Court hear the evaluator's personal testimony as to the condition and circumstances of the person who is impaired as a part of the evidence presented in the behalf of the person who is impaired at the hearing. The person who is impaired shall have the right to have witnesses and evidence subpoenaed in the behalf of the person who is impaired and to have presented at the hearing such witnesses and evidence in support of the position of the person who is impaired as the person who is impaired desires.

(b) The Court shall record a statement of its findings in support of any order for emergency protective services.

63 Del. Laws, c. 384, § 1; 70 Del. Laws, c. 186, § 1; 78 Del. Laws, c. 179, § 378.;



§ 3910. Duty to report

(a) Any person having reasonable cause to believe that an adult person is impaired or incapacitated as defined in § 3902 of this title and is in need of protective services as defined in § 3904 of this title shall report such information to the Department of Health and Social Services.

(b) Upon receipt of a report, the Department shall make a prompt and thorough evaluation to determine whether the person named is in need of protective services and what services are needed, unless the Department determines that the report is frivolous or is without a factual basis. The evaluation may include a visit to the person and consultation with others having knowledge of the facts of the particular case. If outside professional assistance is required in order for a caseworker to complete an evaluation, the Department may contract with professionals in order to provide such services.

(c) Anyone participating in good faith in the making of a report pursuant to this chapter shall have immunity from any liability, civil or criminal that might otherwise exist and such immunity shall extend to participation in any judicial proceedings resulting from such report.

63 Del. Laws, c. 384, § 1; 66 Del. Laws, c. 49, §§ 5-7; 78 Del. Laws, c. 179, § 371.;



§ 3911. Adult under treatment by spiritual means not abused, mistreated, neglected, infirm or incapacitated

Nothing in this chapter shall be construed to mean an adult is abused, mistreated, neglected, infirm or incapacitated or in need of protective services for the sole reason the person relies upon, or is being furnished with, treatment by spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination; nor shall anything in this chapter be construed to authorize or require any medical care or treatment over the implied or express objections of said person.

64 Del. Laws, c. 103, § 1; 68 Del. Laws, c. 42, § 3; 70 Del. Laws, c. 186, § 1.;



§ 3912. Confidentiality of records

(a) All records and information in the possession of Adult Protective Services or anyone providing service to an adult protective services client and the client's relatives shall be deemed confidential, and shall be disclosed only pursuant to an appropriate court order, or pursuant to the consent of the recipient of the services, where the recipient is legally competent to so consent. Notwithstanding the foregoing, disclosure shall not be unlawful when necessary for purposes directly connected with the administration of adult protective services, or when the identity of the recipient or recipients of such services is not revealed by the disclosure, such as in the case of disclosure of statistics or other such summary information.

(b) Violation of this section is an unclassified misdemeanor. The Superior Court shall have jurisdiction over violations of this section.

(c) Any staff person of adult protective services or anyone providing service to an adult protective services client who violates these provisions and improperly discloses confidential information shall immediately be removed or dismissed.

67 Del. Laws, c. 185, § 2; 70 Del. Laws, c. 186, § 1.;



§ 3913. Violations

(a) Any person who knowingly or recklessly abuses, neglects, exploits or mistreats an adult who is impaired shall be guilty of a class A misdemeanor.

(b) Any person who knowingly or recklessly exploits an adult who is impaired by using the resources of an adult who is impaired shall be guilty of a class A misdemeanor where the value of the resources is less than $500 and a class G felony where the value of the resources is $500 or more but less than $5,000. If the value of the resources is $5,000 or more but less than $10,000, the person shall be guilty of a class E felony. If the value of the resources is $10,000 or more but less than $50,000, the person shall be guilty of a class D felony and if the value of the resources is $50,000 or more the person shall be guilty of a class C felony. Any subsequent conviction under this subsection shall be treated as a class C felony regardless of the amount of resources exploited.

(c) Any person who knowingly or recklessly abuses, neglects, exploits or mistreats an adult who is impaired, and causes bodily harm, permanent disfigurement or permanent disability shall be guilty of a class D felony. Where the abuse, mistreatment or neglect results in death, such person shall be guilty of a class A felony.

68 Del. Laws, c. 42, § 2; 72 Del. Laws, c. 89, §§ 4, 5; 78 Del. Laws, c. 179, § 379.;






CHAPTER 40. THE DELAWARE STATE HOUSING AUTHORITY

Subchapter I Definitions, Purpose and Powers

§ 4001. Definitions

As used in this chapter, unless a different meaning appears from the context:

(1) "Area" means the State.

(2) "Authority" means a public body corporate or politic, organized in accordance with Chapter 43 or 45 of this title for a purpose, with the powers and subject to the restrictions set forth in those chapters, including a community exercising the powers and duties of a slum clearance and redevelopment authority; provided however, that "Authority" shall not mean the Delaware State Housing Authority.

(3) "Bonds" mean any bonds (including refunding bonds), notes, interim certificates, debentures or other obligations issued by DSHA pursuant to this chapter.

(4) "Community" means any municipality or county in this State.

(5) "Community facilities" include lands, buildings and equipment for recreation or social assembly, for educational, health or welfare activities and other necessary utilities primarily for use and benefit of the occupants of housing accommodations to be constructed and operated under this chapter.

(6) "Conservation" means the preservation of any area or section of a community and the supervision and care of such area or section, to prevent the reoccurrence or spread of slum conditions or conditions of blight.

(7) "Council" means the State Council on Housing.

(8) "DSHA" means the Delaware State Housing Authority created by § 4010 of this title.

(9) "Federal government" means the United States or any agency or instrumentality, corporate or otherwise, of the United States.

(10) "Federally insured mortgage" means a mortgage loan for land development or for residential housing insured or guaranteed by the United States or an instrumentality thereof, or a commitment by the United States or an instrumentality thereof to insure such a mortgage.

(11) "Federal mortgage" means a mortgage loan for land development or for residential housing made by the United States or an instrumentality thereof to make such a mortgage loan.

(12) "Fiscal year" means, in the case of DSHA, a period of 12 calendar months beginning and ending on such dates as DSHA shall determine prior to the issuance of its bonds, notes or other obligations pursuant to this chapter, and in the case of the State, shall mean the fiscal year of the State as may at any time be provided by law.

(13) "Governing body" means the city council, town council, commissioners or other legislative body charged with governing the municipality, or county council or Levy Court commissioners or other legislative body charged with governing the county.

(14) "Government" includes the State and federal governments and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

(15) "Housing development" means living accommodations provided or to be provided pursuant to this chapter for 2 or more families by a housing sponsor.

(16) "Housing development costs" means the sum total of all costs incurred in the development of a housing development, which are approved by DSHA as reasonable and necessary, which costs shall include, but are not necessarily limited to:

a. Cost of land acquisition and any building thereon, including payments for options, deposits or contracts to purchase properties on the proposed housing site or payments for the purchase of such properties;

b. Cost of site preparation, demolition and development;

c. Architectural, engineering, legal, accounting, DSHA and other fees paid or payable in connection with the planning, execution and financing of the housing development;

d. Cost of necessary studies, surveys, plans and permits;

e. Insurance, interest, financing, tax and assessment costs and other operating and carrying costs during construction;

f. Cost of construction, rehabilitation, reconstruction, fixtures, furnishings, equipment, machinery and apparatus related to the real property;

g. Cost of land improvements including, without limitation, landscaping and offsite improvements, whether or not such costs have been paid in cash or in a form other than cash;

h. Necessary expenses in connection with initial occupancy of the housing development;

i. A reasonable profit and risk fee, in addition to job overhead to the general contractor and, if applicable, a limited profit housing sponsor;

j. An allowance established by DSHA for working capital and contingency reserves, and reserves for any anticipated operating deficits during the first 2 years of occupancy;

k. The cost of such other items, including tenant relocation, as DSHA shall determine to be reasonable and necessary for the development of the housing development, less any and all net rents and other net revenues received from the operation of the real and personal property on the development site during construction.

(17) "Housing Director" means the Housing Director appointed pursuant to § 8603 of Title 29.

(18) "Housing sponsor" means individuals, public bodies, joint ventures, partnerships, limited partnerships, trusts, firms, associations or other legal entities or any combination thereof, corporations, cooperatives and condominiums, approved by DSHA, as qualified, either to own, construct, acquire, rehabilitate, operate, manage or maintain a housing development whether nonprofit or organized for limited profit and subject to the regulatory powers of DSHA and other terms and conditions set forth in this chapter.

(19) "Issuing officer" means the Housing Director.

(20) "Land development" means the process of acquiring land for residential housing construction, and of making, installing or constructing nonresidential housing improvements including, without limitation, waterlines and water supply installations, sewer lines and sewage disposal installations, steam, gas and electric lines and installations, roads, streets, curbs, gutters, sidewalks, whether on or off the site, which DSHA deems necessary or desirable to prepare such land for residential housing within this State.

(21) "Local authority or local housing authority" means a housing authority constituted under Chapter 43 of this title.

(22) "Mortgage" means any instrument which secures an obligation and constitutes a lien on real property or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation.

(23) "Mortgage lender" means any bank or trust company, savings bank, national banking association, savings and loan association, Federal National Mortgage Association or Federal Home Loan Mortgage Corporation, approved mortgage banker, building and loan association or any insurance company authorized to transact business in the State.

(24) "Mortgage loan" means an interest-bearing obligation secured by a mortgage, and a note or bond which is a first lien on land and improvements in the State constituting single family or multi-family units.

(25) "Municipality" means any city, town or county in the State.

(26) "Obligee" includes any bondholder, agents or trustees for any bondholders or lessor demising to the property of DSHA used in connection with a project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with DSHA.

(27) "Persons of low- or moderate-income" means persons or families who lack the amount of income which is necessary, as determined by DSHA or the local authority undertaking a project, to enable them without financial assistance to live in decent, safe and sanitary dwellings, without overcrowding.

(28) "Public body" means the State or any municipality, county, township, board, commission, authority, district or any other subdivision or public body of this State.

(29) "Real property" includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(30) "Workable program" means an official community plan of action for using local public and private resources to eliminate and prevent slums and blight and to guide the community's orderly growth and development.

71 Del. Laws, c. 357, § 6.;



§ 4002. Purpose

(a) It is the purpose of this chapter that DSHA have the authority and capacity to:

(1) Efficiently provide, and to assist others to provide, quality affordable housing opportunities and appropriate supportive services to responsible low- and moderate-income Delawareans;

(2) Encourage persons and families benefiting from activities authorized in this chapter, to the maximum extent feasible, to become economically self-sufficient by assisting in the delivery of social, educational and other supportive services and programs which develop self-sufficiency and by facilitating economic and employment opportunities and similar benefits for persons assisted under this chapter;

(3) Coordinate the housing and redevelopment activities of state agencies and other public agencies and private bodies with such responsibilities within the State;

(4) Provide assistance in the rehabilitation of distressed or substandard housing in an effort to preserve current housing stock and strengthen communities;

(5) Serve as a resource where the housing and construction industries, local governments and the public may obtain information on affordable housing and community development programs, data and trends, including coordinating and promoting assistance to nonprofit housing sponsors who develop affordable housing opportunities for persons of low and moderate income;

(6) Assist the Office of State Planning and other state, local and regional planning authorities in the preparation and implementation of comprehensive plans and programs for rural and urban housing and improvement of housing within the State, especially regarding the planning and development of affordable housing;

(7) Confront adverse social conditions and to lessen the effects of drug and crime problems for residents of DSHA housing for low- and moderate-income persons and families by establishing and implementing policies and taking practical steps to mitigate such conditions and eliminate drug and crime problems;

(8) Carry out and enforce the State Housing Code;

(9) Advise and inform the Governor and the public on the affairs and problems relating to housing and community development and revitalization, and make recommendations to the Governor for proposed legislation pertaining thereto; and

(10) Operate DSHA's financial affairs in a prudent and sound manner.

(b) This section shall be construed according to the fair import of its terms and shall be liberally construed to further the general purposes stated in this section and the special purposes of the particular provisions involved.

71 Del. Laws, c. 357, § 6.;



§ 4003. Housing Director

The administrator and head of DSHA shall be the Housing Director as provided in Chapter 86 of Title 29.

71 Del. Laws, c. 357, § 6.;



§ 4004. Powers and duties of the Housing Director

(a) The Housing Director is responsible for the fulfillment of the purposes outlined in § 4002 of this title.

(b) The Housing Director shall:

(1) Employ, in the Housing Director's discretion, planning, architectural and engineering consultants, attorneys, accountants, construction and financial experts and consultants, Superintendents, managers and such other officers, employees and agents as may be necessary in the Housing Director's judgment;

(2) Call to the assistance of the Council the services of such employees of any federal or state agency as it may require to conduct its investigative powers and as may be available for such purpose;

(3) Delegate any of the Housing Director's powers and duties, except those of an issuing officer, to employees of DSHA;

(4) Create and appoint members of advisory boards;

(5) Supervise the activities of the Council;

(6) Enter into any and all agreements or contracts on behalf of the State or DSHA, execute any and all instruments and do and perform any and all acts or things necessary, convenient or desirable for the implementation or the purposes of this chapter or to carry out any power or duty given in this chapter;

(7) Make an annual report to the Governor and the General Assembly regarding DSHA's operations and render such other reports as may be required by law;

(8) Make and enforce regulations to effectuate the purposes of this chapter; provided however, that no such regulation shall extend, modify or conflict with any laws of this State, or the reasonable implications thereof;

(9) Determine the terms and conditions for the allocation and grant of state funds authorized by this chapter;

(10) Coordinate with the federal government to implement and manage federally funded programs;

(11) Be the issuing officer for DSHA; and

(12) Advise the Governor on issues concerning housing and community development.

71 Del. Laws, c. 357, § 6.;



§ 4005. Additional powers of Housing Director

Whenever the Housing Director determines that the purposes of this chapter and Chapter 43 of this title, will be better accomplished by a revision of the area of operations of any authority or by the consolidation of 2 or more authorities or by the performance of the functions of an authority by DSHA, the Housing Director may after due notice to all authorities affected and subsequent to a public hearing thereon and with the concurrence of the local governing bodies, make such revision, consolidation or perform such functions; provided, that adequate provision shall be made by the Housing Director for the protection of such authority, its creditors, contracting parties and tenants.

71 Del. Laws, c. 357, § 6.;






Subchapter II Delaware State Housing Authority

§ 4010. Creation

In accordance with Chapter 86 of Title 29, there is created in the Executive Department a public corporation of perpetual duration to be called the "Delaware State Housing Authority," hereinafter referred to as "DSHA." Chapter 43 of this title shall apply to DSHA and to its projects as fully as such provisions apply to a housing authority created by § 4303 of this title and to its housing projects; provided however, that DSHA shall not be subject to §§ 4303, 4304, 4306, 4307, 4314 and 4317 of this title.

71 Del. Laws, c. 357, § 6.;



§ 4011. DSHA to contract for labor or materials

DSHA shall contract for labor or materials (except labor or materials used in the maintenance or operation of projects) pursuant to the manner prescribed in Chapter 69 of Title 29, for departments and other agencies of the state government.

71 Del. Laws, c. 357, § 6.;



§ 4012. Seal of DSHA

DSHA shall have a corporate seal in the form of a circle bearing the arms of the State in the center and the name of DSHA in the border. All deeds, contracts or other obligations, certificates or other instruments executed, including bonds which are provided for in § 4017 of this title, made or issued on behalf of DSHA, shall bear the signature of the Housing Director and have impressed or imprinted thereupon the seal of DSHA, or facsimile thereof, and when so appearing shall be conclusively presumed in any judicial action or proceeding the valid act and deed of DSHA. The presumptions set forth in this provision shall also apply to all bonds executed pursuant to § 4016 of this title.

71 Del. Laws, c. 357, § 6.;



§ 4013. Powers of DSHA

In addition to its other powers, DSHA is hereby granted, has and may exercise all powers necessary or appropriate to carry out and effectuate its corporate purposes, including, without limitation, the following:

(1) To sue and be sued in its own name;

(2) To have perpetual succession;

(3) To maintain an office at such place or places within this State as it may designate;

(4) To adopt and from time to time, amend and repeal bylaws, rules and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of DSHA and the conduct of its business;

(5) To acquire real or personal property, or any interest therein, on either a temporary or long-term basis in the name of DSHA by gift, purchase, transfer, in the manner prescribed by Chapter 61 of Title 10, foreclosure, lease or otherwise, including rights or easements; to hold, sell, assign, lease, encumber, mortgage or otherwise dispose of any real or personal property, or any interest therein, or mortgage lien interest owned by it or under its control, custody or in its possession and release or relinquish any right, title, claim, lien, interest, easement or demand, however acquired, including any equity or right of redemption in property foreclosed by it; and to do any of the foregoing by public or private sale, with or without public bidding, notwithstanding any other law;

(6) To make mortgage loans on such terms and conditions as may be determined by the Housing Director, and in accordance with this chapter, for the construction, financing, refinancing or rehabilitation of housing for low- and moderate-income persons and families;

(7) To insure mortgage loans to finance the building or rehabilitation of housing designed and planned to be available by sale or lease to low- or moderate-income persons and families;

(8) To build or rehabilitate housing designed and planned to be sold or rented at prices which low- and moderate-income persons and families can afford, and to rent or otherwise dispose of such housing to persons and families of low- and moderate-income or to housing sponsors for the purpose of renting or selling such property to such persons and families;

(9) To charge rents for the use of residential housing facilities in the amounts sufficient to comply with any agreements of DSHA, whether in connection with the issuance of bonds or otherwise including, but not limited to, reimbursement of all costs of financing by DSHA and such service charges as DSHA shall determine to be reasonable, and, in connection with its authorized programs, to make and collect such charges including, but not limited to, reimbursement of all costs of financing by DSHA and such service charges and insurance premiums as DSHA shall determine to be reasonable;

(10) To lease or rent any dwellings, houses, accommodations, lands, buildings, structures or facilities from private or public parties to effectuate the purposes of this chapter;

(11) To enter into agreements with the State or any agency thereof, municipalities of the State, the United States, public corporations or bodies and private corporations or individuals and to make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions including contracts or agreements with qualified mortgage lenders for the servicing and processing of mortgage loans pursuant to this chapter and to accept grants and the cooperation of the United States or any agency thereof or of the State or any agency thereof, or any public corporation or municipality in furtherance of the purposes of this chapter;

(12) To provide, contract or arrange for consolidated processing of any aspect of a housing development in order to avoid duplication thereof by either undertaking the processing in whole or in part for any department agency, or instrumentality of the United States or of this State, or, in the alternative, to delegate the processing in whole or in part to any such department, agency or instrumentality;

(13) To provide advice, technical information (including assistance in obtaining federal and state aid), training and educational services, as will assist the planning, construction, rehabilitation and operation of housing developments for persons and families of low- and moderate-income, including, but not limited to, assistance in community development and organization, home management and advisory services for the residents of housing developments and to encourage community organizations to assist in developing the same;

(14) To encourage research and demonstration projects in order to develop new and better techniques and methods for increasing the supply of housing for persons and families of low- and moderate-income, and to engage in such research and demonstration projects and to receive and accept contributions, grants or aid, from any source, public or private, including, but not limited to, the United States and this State, for carrying out this purpose;

(15) To employ architects, engineers, attorneys, accountants, housing construction and financial experts and such other advisors, consultants and agents as may be necessary in its judgment and to fix their compensation;

(16) To procure insurance against any loss in connection with its property and other assets, including mortgages and mortgage loans, in such amounts and from such insurers as it deems desirable;

(17) To invest any funds not needed for immediate use or disbursement including any funds held in reserve in the following:

a. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or obligations guaranteed by, the United States or the State;

b. Obligations of the Federal National Mortgage Association;

c. Obligations of the Federal Intermediate Credit Corporation;

d. Obligations of Federal Land Banks;

e. Obligations of Federal Home Loan Banks;

f. Certificates of deposit of banks or trust companies, including the Trustee, organized under the laws of the United States or any state thereof which have a combined capital and surplus of at least $15,000,000;

g. Bankers Acceptances;

h. Commercial paper, which has been classified for rating purposes by Dunn & Bradstreet, Inc., as Prime-1, or by Standard & Poor's Corporation as A-1;

i. Bonds, debentures, notes or other obligations issued by any of the following: Bank for Cooperatives, Export-Import Bank of the United States, Government National Mortgage Association, Federal Financing Bank, Small Business Administration or any other agency or instrumentality of the United States of America, created by an Act of Congress (substantially similar to the foregoing in its legal relationship to the United States of America);

j. Contracts for the purchase and sale of obligations described in paragraphs (17)a. through e. and in paragraph (17)i. of this section;

k. Interest-bearing notes issued by a bank, trust company, national banking association or other depository institution or by a bank holding company, an insurance company or other financial institution;

l. Shares of any investment company that:

1. Is registered under the Investment Company Act of 1940, as amended [15 U.S.C. § 80a-1 et seq.];

2. Invests substantially all of its assets in short-term high-quality money-market instruments;

3. Maintains a constant net asset value per share; and

4. Maintains a rating at least as high as DSHA's bonds;

m. Other investment arrangements made pursuant to an investment agreement authorized by a resolution of DSHA; and

n. Corporate debt obligations, rated at least as high as DSHA's bonds, which have a fixed par value and/or whose terms promise a fixed dollar amount at maturity or call date;

(18) To borrow money and issue bonds and notes or other evidence of indebtedness as hereinafter shown without regard to the treatment of interest thereon for federal income tax purposes; provided however, that DSHA shall not issue bonds and notes to exceed $350,000,000 without General Assembly approval with respect to bonds and notes subject to the Capital Reserve Fund established under § 4020 of this title;

(19) To the extent permitted under its contract with the holders of bonds, bond anticipation notes and other obligations of DSHA, to consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest security or any other term of any contract, mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind to which DSHA is a party;

(20) To the extent permitted under its contract with the holders of bonds, bond anticipation notes and other obligations, to enter into contracts with any mortgagor containing provisions enabling such mortgagor to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges where, by reason of other income or payment from any department, agency or instrumentality of the United States or this State, such reductions can be made without jeopardizing the economic stability of housing being financed;

(21) To procure or agree to the procurement of insurance or guarantees from the federal government of the payment of any bonds or notes or any other evidence of indebtedness thereof issued by DSHA including the power to pay premiums on any such insurance;

(22) To acquire, lease, purchase, manage, operate, hold and dispose of real and personal property in the State, take assignments of leases and rentals, sell and convey such property on any terms, proceed with foreclosure actions, and enter into contracts, leases and other arrangements necessary or incidental to the performance of its corporate duties;

(23) To exercise any or all of the powers conferred upon it, either generally or with respect to any specific housing project or projects, through or by an agent or agents which it may designate including any corporation or corporations which are or shall be formed under the laws of this State, and for such purposes, DSHA may cause 1 or more corporations to be incorporated under the laws of this State or may acquire the capital stock of any corporation or corporations. Any corporate agent, all of the stock of which shall be owned by DSHA or its nominee or nominees, may to the extent permitted by the law, exercise any of the powers conferred by this chapter upon DSHA, or as shall be conferred upon it by DSHA, as agent;

(24) Fund the operation of any agents it may designate or any authority by advancing moneys appropriated pursuant to § 4030 of this title;

(25) To do any act necessary or convenient to the exercise of the powers herein granted or reasonably implied including all powers presently or hereafter granted to local housing authorities under Chapter 43 of this title;

(26) To agree to make such payments to the State or any political subdivisions thereof (which payments such bodies may accept) as DSHA finds consistent with the maintenance of the low- and moderate-income rent character of housing projects or the achievement of the purposes of this chapter;

(27) To establish and implement policies, and to take all actions deemed appropriate to mitigate adverse social conditions and to eliminate drug and crime problems at DSHA's sites; and

(28) To provide housing assistance as a benefit, not an entitlement, and to require the beneficiaries to recognize their responsibilities to DSHA and to their neighbors as conditions of continued assistance.

71 Del. Laws, c. 357, § 6.;



§ 4014. Liberal construction

Neither this chapter nor anything herein contained is or shall be construed as a restriction or limitation upon any powers which DSHA might otherwise have under any laws of this State, and this chapter is cumulative to any such powers. This chapter shall be regarded as supplemental and additional to powers conferred by other laws. However, the issuance of bonds, notes and other obligations and refunding bonds under this chapter need not comply with the requirements of any other state law applicable to the issuance of bonds, notes and other obligations and contracts for the construction and acquisition of any housing developments undertaken pursuant to this chapter need not comply with any other state law applicable to contracts for the construction and acquisition of state-owned property. No proceedings, notice or approval shall be required for the issuance of any bonds, notes and other obligations or any instrument as security therefor, except as to an issue of bonds subject to the requirements of § 4020 of this title relating to the Capital Reserve Fund, and the issuing officer of DSHA shall coordinate any other issuance with the state bond issuing officers.

71 Del. Laws, c. 357, § 6.;



§ 4015. Audit of books and accounts

The office of Auditor of Accounts shall cause an annual audit of the books and accounts of DSHA. The selection of the firm to perform the annual audit of the books and accounts of DSHA shall be mutually agreed upon by the office of the Auditor of Accounts and the Housing Director who shall consult and cooperate with each other in the selection, contract, employment and scope of professional services to be rendered, provisions in Chapter 29 of Title 29 notwithstanding. The audit shall be performed by a certified public accountant of recognized national standing and shall conform in all respects to the covenants contained in all bond resolutions entered into by DSHA for the benefit of its bondholders. DSHA shall transfer funds, as requested by the office of Auditor of Accounts, to cover the cost of the audit.

71 Del. Laws, c. 357, § 6.;



§ 4016. Bonds

(a) DSHA may, with the approval of the issuing officer and subject to the authorization (if any) required by § 7402 of Title 29, issue bonds (including refunding bonds for the purpose of paying or retiring bonds previously issued by DSHA) from time to time in such amounts as it may deem advisable for any of its corporate purposes. DSHA may issue such types of bonds as it may determine, including bonds on which the principal and interest are payable:

(1) Exclusively from the income and revenues of any undertaking financed in whole or in part with the proceeds of such bonds;

(2) Exclusively from the income and revenues of certain designated housing projects whether or not they were financed in whole or in part with the proceeds of such bonds;

(3) From its revenues generally; or

(4) By grants, subsidies or other payments from the federal government.

Any of such bonds may be additionally secured by a pledge of any revenue or by a mortgage of any housing project, projects or other property of DSHA or any of its agents or designees.

(b) Neither the issuing officer nor any person executing the bonds shall be liable personally on the bonds.

71 Del. Laws, c. 357, § 6.;



§ 4017. Forms and terms of bonds; disposition of proceeds

(a) All bonds issued under the authority of this chapter shall be dated, shall bear interest at such rate or rates payable semiannually or at such other time or times as shall be determined by resolution of DSHA, and shall mature at such time or times and may be made redeemable before maturity at such times and at such price or prices and under such terms and conditions as may be fixed by the issuing officer prior to the issuance of the bonds. The principal of and the interest upon such bonds may be made payable in any lawful medium. The issuing officer shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denominations of the bonds. Both principal of and interest on the bonds shall be payable at such place or places as DSHA may designate.

(b) Bonds shall be signed by manual or facsimile signature of the Housing Director, and the seal of DSHA or a facsimile thereof shall be affixed thereto or imprinted thereon. In case any person whose signature or facsimile thereof shall appear on any bonds or coupons shall cease to be the Housing Director before the delivery of such bonds, such signature or facsimile shall, nevertheless, be valid for all purposes, the same as if the Housing Director had remained in office until delivery.

(c) All bonds issued under this chapter shall have and are declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code.

(d) Such bonds and the income therefrom shall be exempt from all taxation by this State or by any political subdivision, agency or authority thereof.

(e) The bonds may be issued in coupon or registered form, or both, as the issuing officer may determine, and provision may be made for the registration of any coupon bond as to principal alone or as to both principal and interest and for the reconversion of any bonds registered both as to principal and interest into coupon bonds.

(f) The issuing officer may sell such bonds, either at public or private sale, in such manner and for such price as they may determine to be for the best interest of DSHA.

(g) The proceeds of such bonds, exclusive of accrued interest, shall be used solely for the purposes specified in the resolution of DSHA authorizing the issuance thereof or as set forth in the indenture securing their payment, which purposes may include redemption premiums, interest on bonds to be refunded to the redemption date or date of maturity thereof and all legal and other expenses of their issuance and shall be disbursed under such restrictions, if any, as said resolution or trust indenture may provide.

(h) The proceeds of such bonds shall at no time revert to the General Fund of the State Treasury but shall at all times be available to DSHA for the aforesaid purposes; provided however, that if the proceeds of the bonds of any issue shall exceed the amount required for the purpose or purposes for which such bonds are authorized to be issued, the surplus may be used for any purpose of DSHA authorized in this chapter or for the payment of the principal of or interest on its outstanding bonds.

(i) Prior to the preparation of definitive bonds, the issuing officer may issue temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. The issuing officer may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost. Such bonds may be issued without any other proceedings or conditions which are specified and required by this chapter.

71 Del. Laws, c. 357, § 6.;



§ 4018. Bonds as legal investments for institutions and fiduciaries and as legal deposit

The bonds issued under the authority of this chapter are declared to be securities in which all state and municipal officers and administrative departments, boards and commissions of the State, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who now or may be authorized to invest in bonds or other obligations of this State, may properly and legally invest any funds, including capital belonging to them or within their control, and such bonds are declared securities which may properly and legally be deposited with and received by any state, county or municipal officer or agency of this State for any purpose for which the deposit of bonds or other obligations of this State is now or may hereafter be authorized by law.

71 Del. Laws, c. 357, § 6.;



§ 4019. Credit of State not pledged

(a) Bonds issued under this chapter shall be payable exclusively from the revenues and other funds of DSHA and shall contain the following statement on their face:

"The State of Delaware is not obligated to pay the principal of this bond nor the interest thereon, nor are the faith and credit of the State pledged to the payment of the principal of, or interest on, this bond."

(b) The issuance of bonds under this chapter shall not directly or indirectly or contingently obligate the State to levy or pledge any form of taxation whatever therefor or to make any appropriation for their payment, and the bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction; provided also that § 4020 of this title, relative to the Capital Reserve Fund, shall not be deemed to constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

71 Del. Laws, c. 357, § 6.;



§ 4020. Capital Reserve Fund

(a) DSHA shall create and establish a special fund to secure the bonds, herein referred to as Capital Reserve Fund, and shall pay into the Capital Reserve Fund:

(1) Any moneys appropriated and made available by the State for the purposes of such fund;

(2) Any proceeds of the sale of bonds, to the extent provided in the resolution of DSHA, authorizing the issuance thereof; and

(3) Any other moneys which may be made available to DSHA for the purpose of such fund from any other source or sources.

All moneys held in the Capital Reserve Fund, except as hereinafter provided, shall be used solely for the payment of the principal of bonds of DSHA as the same mature, the redemption or purchase of bonds of DSHA, the payment of interest on such bonds of DSHA or the payment of any redemption premium required to be paid when such bonds are redeemed prior to the maturity. Moneys in the Capital Reserve Fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of the Fund to less than the maximum amount of principal and interest maturing and becoming due in any succeeding fiscal year on all bonds of DSHA then outstanding, except for the purpose of paying principal and interest on bonds of DSHA maturing and becoming due and for the payment of which other moneys of DSHA are not available. Any income or interest earned by, or increment to, the Capital Reserve Fund due to the investment thereof may be transferred by DSHA to any other fund of DSHA to the extent it does not reduce the amount of Capital Reserve Fund below the maximum amount of principal and interest maturing and becoming due in any succeeding fiscal year on all bonds of DSHA then outstanding.

(b) Except with respect to an issue, or portion of an issue, of bonds designated by resolution of DSHA as not being subject to the requirements and provisions of this section, DSHA shall not issue bonds at any time if the maximum amount of principal and interest maturing and becoming due in a succeeding fiscal year on the bonds then to be issued and on all other bonds of DSHA then outstanding will exceed the amount of the Capital Reserve Fund at the time of issuance unless DSHA, at the time of issuance of such bonds, shall deposit in the Fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in the Fund, will be not less than the maximum amount of principal and interest maturing and becoming due in any succeeding fiscal year on the bonds then to be issued and on all other bonds of DSHA then outstanding.

(c) To assure the continued operation and solvency of DSHA for the carrying out of the public purposes of this chapter, provision is made for the accumulation in the Capital Reserve Fund of an amount equal to the maximum amount of principal and interest maturing and becoming due in any fiscal year on all bonds of DSHA then outstanding. In order to assure further such maintenance of the Capital Reserve Fund, there may be annually appropriated and paid to DSHA for deposit in the Capital Reserve Fund such sum, if any, as shall be certified by the Housing Director to the Governor and Director of the Office of Management and Budget, as necessary to restore the Capital Reserve Fund to an amount equal to the maximum amount of principal and interest maturing and becoming due in any fiscal year on the bonds of DSHA then outstanding. In any case where a deficiency occurs in the Capital Reserve Fund, the Housing Director shall promptly make and deliver to the Governor and Director of the Office of Management and Budget a certificate stating the amount required to restore the Capital Reserve Fund, and the Governor shall, as soon as practicable during the current fiscal year, request an appropriation of such amount, and the amount so requested may be appropriated and paid to DSHA for deposit into the Capital Reserve Fund.

(d) In computing the amount of the Capital Reserve Fund for the purposes of this section, securities in which all or a portion of the fund is invested shall be valued in the manner provided in the resolution authorizing the issuance of the trust indenture securing such bonds.

(e) Calculations of the amount of principal and interest maturing and becoming due in any succeeding fiscal year shall be based upon the assumption that bonds of DSHA will, after said date of computation, cease to be outstanding by reason of the payment of such bonds at their respective maturities or the payment of all moneys required to be paid into a sinking fund on account of such bonds as may be required by the terms of any resolution or indenture pursuant to which such bonds have been issued and the application of such sinking fund to the retirement of bonds in accordance with their terms.

(f) For the purposes of this section, the term "bonds" shall mean all obligations of DSHA bearing a maturity date more than 2 years after the date thereof, except any bonds, notes or other obligations of DSHA which are designated by resolution of DSHA prior to the issuance thereof as being not subject to this section.

71 Del. Laws, c. 357, § 6; 75 Del. Laws, c. 88, § 21(14).;



§ 4021. Provisions of bonds and mortgages

In connection with the issuance of bonds or the incurring of any obligation under a lease and to secure the payment of such bonds or obligations, DSHA in addition to its other powers may:

(1) Pledge all or any part of its rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2) Mortgage all or any part of its property, real or personal, then owned or thereafter acquired, including any of the public domain owned or acquired by it;

(3) Covenant against mortgaging all or any part of its property, real or personal, then owned or thereafter acquired or against permitting or suffering any lien thereon;

(4) Covenant with respect to limitations on its right to sell, lease or otherwise dispose of any project or any part thereof;

(5) Covenant against pledging all or any part of its rents, fees and revenues to which its right then exists or may thereafter come into existence or against permitting or suffering any lien thereon;

(6) Covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise and as to the use and disposition of the proceeds thereof;

(7) Covenant as to what other or additional debts may be incurred by it;

(8) Covenant that DSHA warrants the title to the premises;

(9) Covenant as to the rents and fees to be charged, the amount to be raised each year or other period of time by rents, fees and other revenues and as to the use and disposition to be made thereof;

(10) Covenant as to the use of any or all of its property, real or personal;

(11) Create or authorize the creation of special funds segregating the proceeds of any loans or grants, the revenues of any project or projects, reserves for principal and interest on its bonds and for operating contingencies and other reserves and covenant as to the use and disposal of the moneys held in such funds;

(12) Redeem the bonds and covenant for their redemption and provide the terms and conditions thereof;

(13) Covenant against extending the time for the payment of its bonds or interest thereon;

(14) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(15) Covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

(16) Vest in an obligee, in the event of a default by DSHA, the right to cure any such default and to advance any moneys necessary for such purpose and covenant that the moneys so advanced become an additional obligation of DSHA with such interest, security and priority as may be provided in any mortgage, lease or contract;

(17) Covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(18) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(19) Covenant to surrender possession of a project or projects or parts thereof upon the happening of an event of default and vest in an obligee the right, upon such default and without judicial proceedings, to take possession and use, operate, manage and control such projects or any parts thereof and to collect and receive rents, fees and revenues arising therefrom in the same manner as DSHA itself might do and to dispose of the moneys collected in accordance with the agreement of such obligee with DSHA;

(20) Vest in a trustee or trustees the right to enforce any covenant to secure or pay the bonds or otherwise relating to such bonds, provide for the powers and duties of such trustee or trustees, limit the liabilities thereof and provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant;

(21) Vest in a government or in a trustee the right, upon the happening of an event of default, to foreclose the mortgage securing any bonds held by such government, through judicial proceedings or through the exercise of a power of sale without judicial proceedings;

(22) Vest in other obligees the right, upon the happening of an event of default, to foreclose any mortgage through judicial proceedings;

(23) Vest in any obligee the right to foreclose any such mortgage as to all or such part or parts of the property covered thereby as such obligee shall elect; the institution, prosecution and conclusion of any such foreclosure proceedings or the sale of any such parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold as aforesaid;

(24) Make covenants other than, and in addition to, the covenants expressly authorized in this section of like or different character and execute all instruments necessary or convenient in the exercise of the powers granted in this chapter or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those above specified, as the government or any purchaser of the bonds of DSHA may require;

(25) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds or, in the absolute discretion of DSHA, tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this section.

71 Del. Laws, c. 357, § 6.;



§ 4022. Trust indenture

(a) At the discretion of the issuing officer each and any issue of such bonds may be secured by a trust indenture by and between the issuing officer and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without this State.

(b) Such trust indenture may pledge or assign the revenues of DSHA but shall not create a security interest in or convey or mortgage any real property owned, operated or maintained by DSHA. Either the resolution providing for the issuance of the bonds or such trust indenture may contain such provisions specifying, defining, protecting and enforcing the rights and not in violation of law, include covenants setting forth the duties of DSHA in relation to the acquisition, construction, improvement, maintenance, operation, repair and insurance of any facilities or additions thereto, and the custody, safeguarding and application of all moneys.

(c) It shall be lawful for any bank or trust company incorporated under the laws of this State to act as such depository and to furnish such indenture bonds or to pledge such securities as may be required by DSHA. Such indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporation.

(d) In addition to the foregoing, such trust indenture may contain such other provisions as the issuing officer may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture may be treated as a part of the cost of maintenance, operation and repairs of any facility to which such indenture is related or may be paid out of the revenues of DSHA.

71 Del. Laws, c. 357, § 6.;



§ 4023. Remedies of bondholders and trustees

(a) Any holder of bonds issued under this chapter or any of the coupons attached thereto, and the trustee under the trust indenture, if any, except to the extent the rights given by this chapter may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may either at law or in equity by suit, action, mandamus or other proceedings protect and enforce any and all rights under the laws of the United States or of this State or granted under this chapter or under such resolution or trust indenture, and may enforce and compel performance of all duties required by this chapter, or by such resolution or trust indenture, to be performed by DSHA or any officer thereof, including the fixing, charging and collecting of fares or charges for the use of any facility operated by DSHA.

(b) Such resolution or trust indenture may contain provisions under which any holder of such bonds or the trustee under such trust indenture shall be entitled to the appointment of a receiver in the event of a default, and any receiver so appointed shall have and be entitled to exercise all the rights and powers of DSHA with respect to the facilities operated or maintained by DSHA and all of the appropriate rights and powers of a receiver in equity.

71 Del. Laws, c. 357, § 6.;



§ 4024. Moneys as trust funds

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or grants or other contributions from any person corporate or otherwise, or government, or as fees and revenues shall be deemed to be trust funds, to be held and applied solely as provided in this chapter. The issuing officer shall, in the resolution authorizing the issuance of bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds and the fees and revenues to be received, to any officer, agency, bank or trust company who shall act as trustee of such funds, and shall hold and apply the same to the purposes of this chapter, subject to such regulations as this chapter and such resolution or trust indenture may provide.

71 Del. Laws, c. 357, § 6.;



§ 4025. Subordination of mortgage to agreement with government

DSHA may agree in any mortgage made by it that such mortgage shall be subordinate to a contract for the supervision by a government of the operation and maintenance of the mortgaged property and the construction of improvements thereon. In such event, any purchase or purchasers at a sale of the property of DSHA pursuant to a foreclosure of such mortgage or any other remedy in connection therewith shall obtain title subject to such contract.

71 Del. Laws, c. 357, § 6.;



§ 4026. Powers relative to purchase of and sale to financial institutions of mortgage loans; loans to mortgage lenders

DSHA shall have all the powers necessary or convenient to carry out and effectuate the purposes of this chapter, including the following powers in addition to others herein granted:

(1) To invest in, purchase or to make commitments to purchase, and take assignments from mortgage lenders of notes and mortgages evidencing loans for the construction, rehabilitation, purchase, leasing or refinancing of housing for persons and families of low- and moderate-income in this State;

(2) To make loans to mortgage lenders upon terms and conditions requiring the proceeds thereof to be used by such mortgage lenders for the making of new residential mortgages, upon the terms set forth in § 4027 of this title;

(3) To make commitments to purchase, and to purchase, service and sell mortgages insured by any department, agency or instrumentality of the United States, and to make loans directly upon the security of any such mortgage; provided, that the underlying mortgage loans shall have been made and shall be continued to be used solely to finance or refinance the construction, rehabilitation, purchase or leasing of residential housing for persons and families of low- and moderate-income in this State;

(4) To sell, at public or private sale, with or without public bidding, any mortgage or other obligation held by DSHA;

(5) To enter into mortgage insurance agreements with mortgage lenders in connection with the lending of money by such institutions to persons and families of low- or moderate-income for the purchase of housing;

(6) Subject to any agreement with bondholders or noteholders, to collect, enforce the collection of, and foreclose on any collateral securing its loans to mortgage lenders and acquire or take possession of such collateral and sell the same at public or private sale, with or without public bidding, and otherwise deal with such collateral as may be necessary to protect the interest of DSHA therein.

71 Del. Laws, c. 357, § 6.;



§ 4027. Terms and conditions of the purchase and sale to financial institutions of mortgage loans; loans to mortgage lenders

(a) DSHA shall from time to time adopt, modify, amend or repeal rules and regulations governing the making of such loans to mortgage lenders and the application of the proceeds thereof.

Such rules and regulations shall be designed to effectuate the general purposes of this chapter and the following specific objectives:

1. The expansion of the supply of funds in the State available for new residential mortgages;

2. The provision of the additional housing needed to remedy the shortage of adequate housing in the State and eliminate the existence of a large number of substandard dwellings; and

3. The effective participation by mortgage lenders in the program authorized by this chapter and the restriction of the financial return and benefit thereto from such program to that necessary and reasonable to induce such participation.

(b) All new residential mortgages made as required by this section shall comply with the applicable provisions of the laws of the State, and, where federal law or the law of another jurisdiction governs the affairs of the mortgage lender, shall comply with applicable provisions of such law.

71 Del. Laws, c. 357, § 6.;



§ 4028. Notification of application for Low Income Housing Tax Credit Program

(a) Whenever a Low Income Housing Tax Credit Program application is submitted to the Delaware State Housing Authority, the Housing Director shall notify by certified and regular mail any state senators and representatives in whose districts any development project will be located. In addition, the Housing Director shall so notify the chief executive officer of any local government in whose jurisdiction any development project will be located.

(b) Whenever a preliminary ranking of Low Income Housing Tax Credit Program applications is made by the Delaware State Housing Authority, the Housing Director shall notify by certified and regular mail any state senators and representatives in whose districts any development project will be located. In addition, the Housing Director shall so notify the chief executive officer of any local government in whose jurisdiction any development project will be located.

72 Del. Laws, c. 394, § 1.;






Subchapter III Housing Development Fund and Financing of Housing Developments

§ 4030. Housing Development Fund

(a) The "Housing Development Fund" shall be administered by the Housing Director as a revolving fund for carrying out the purposes of this chapter. DHSA shall report to the General Assembly on an annual basis any private contributions by gift or bequest received and/or deposited in the Housing Development Fund. Sums received from the General Fund, from dedicated sources of revenue, from private contributions by gift or bequest, and in repayment of loans made under this chapter shall be deposited in such Fund. DSHA, with the approval of the Secretary of Finance and the Council on Housing, may borrow from the Fund for any lawful purpose with respect to any housing program or financing with respect thereto, undertaken by DSHA, or for the purpose of investing borrowed funds in accordance with § 4013(17) of this title; any such borrowing to be upon such terms and conditions, and with such security, as the Secretary of Finance and the State's Council on Housing shall direct.

(b) In addition to any further appropriations which may not be reflected in subsection (a) of this section, and in addition to accrued interest on loans, the Housing Development Fund shall retain any interest or other earnings which accrue on uncommitted balances remaining in the Fund undisbursed, and such accrued interest shall not be deposited in the General Fund.

(c)(1) DSHA is hereby authorized to use up to $750,000 of the interest income from the Housing Development Fund for the support of administrative functions associated with that Fund.

(2) DSHA may use appropriated special funds, less the Housing Development Fund line and $750,000 given above, as discretionary operating expenses. Discretionary operating expenses include personnel costs, travel, contractual services, supplies and materials, and other normal business expenses of DSHA which are not required to be made pursuant to bond resolutions, trust indentures, or agreements with the federal Department of Housing and Urban Development, or otherwise required by operating agreements of DSHA.

(3) Nothing herein shall be construed to require any prior approval for DSHA to meet its previously contracted obligations, including debt service requirements under bond resolution or trust indenture of DSHA, nor shall anything contained herein require any such prior approval for any expenditure by DSHA under any such bond resolution or trust indenture or under any agreement with the Federal Department of Housing and Urban Development.

(d) Any other law to the contrary notwithstanding, programs for the disbursement of funds from the Housing Development Fund, and disbursements pursuant to such programs, may include grants as well as loans, including grants to DSHA; provided however, that any program including grants shall not cause the Fund to lose entirely its character as a revolving fund.

(e) In allocating the resources of the Housing Development Fund over time, any program mix or targeting of funds shall account for the demographics of the population in need of housing, should balance the programs appropriately between rental assistance and ownership, and should apportion the available resources statewide according to local need.

(f) When any loan or grant application is submitted to the Housing Development Fund, the Housing Director of the Delaware State Housing Authority shall notify by certified and regular mail any state senators and representatives in whose districts any development project funded by said loan or grant will be located. In addition, the Housing Director shall so notify the chief executive officer of any local government in whose jurisdiction any development project will be located.

(g) When any loan or grant is awarded by the Housing Development Fund, the Housing Director of the Delaware State Housing Authority shall notify by certified and regular mail any state senators and representatives in whose districts any development project funded by said loan or grant will be located. In addition, the Housing Director shall so notify the chief executive officer of any local government in whose jurisdiction any development project will be located.

71 Del. Laws, c. 357, § 6; 72 Del. Laws, c. 394, § 2; 73 Del. Laws, c. 307, § 1; 74 Del. Laws, c. 405, §§ 1, 2; 75 Del. Laws, c. 350, § 117; 78 Del. Laws, c. 290, § 89.;



§ 4031. Powers relative to making mortgage loans and temporary construction loans to housing sponsors and persons and families of low- and moderate-income

(a) DSHA shall have all the powers necessary or convenient to carry out and effectuate the purpose and provisions of this chapter, including the following powers in addition to others herein granted:

(1) To make and undertake commitments to make mortgage loans, including, without limitation, federally insured mortgage loans and to make temporary loans and advances in anticipation of permanent loans to housing sponsors to finance the construction or rehabilitation of housing designed and planned for persons and families of low- and moderate-income upon the terms and conditions set forth in § 4033 of this title;

(2) To make and undertake commitments to make first mortgage loans to persons of low- or moderate-income who may purchase residential housing, including, without limitation, persons and families of low- and moderate-income who are eligible, or potentially eligible, for federally insured mortgage loans or federal mortgage loans. Such loans shall be made only after a determination by DSHA that long-term first mortgage loans are not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions;

(3) To make and publish rules and regulations respecting the grant of mortgage loans pursuant to this section, the regulations of borrowers, the admission of housing developments pursuant to this section, and the construction of ancillary commercial facilities;

(4) To enter into agreements and contracts with housing sponsors under this section;

(5) To institute any action or proceeding against any housing sponsor receiving a loan under this chapter, or owning any housing development hereunder in any court of competent jurisdiction in order to enforce this chapter, or to foreclose its mortgage, or to protect the public interest, persons and families of low- and moderate-income, stockholders or creditors of such sponsor. In connection with any such action or proceeding it may apply for the appointment of a receiver to take over, manage, operate and maintain the affairs of such housing sponsor and DSHA, through such agent as it shall designate, is hereby authorized to accept appointment as receiver of any such sponsor when so appointed by a court of competent jurisdiction.

(b) The reorganization of any housing sponsor shall be subject to the supervision and control of DSHA, and no such reorganization shall be had without the consent of DSHA. Upon any such reorganization the amount of capitalization, including therein all stocks, income debentures and bonds and other evidence of indebtedness shall be such as is authorized by DSHA, but not in excess of the fair value of the property received.

(c) In any foreclosure action involving a housing sponsor other than a foreclosure action instituted by DSHA, the municipality in which any tax exemption or abatement is provided, such housing sponsor and DSHA shall, in addition to other necessary parties, be made parties defendant. DSHA and the municipality shall take all steps in such action necessary to protect the interest of the public therein, and no costs shall be awarded against DSHA or the municipality.

(d) Subject to the terms of any applicable agreement, contract or other instrument entered into or obtained pursuant to this chapter, judgment of foreclosure shall not be entered against a housing sponsor unless the court to which application therefor is made shall be satisfied that the interest of the lienholders or holders cannot be adequately secured or safeguarded except by the sale of the property; and in such proceeding the court shall be authorized to make an order increasing the rental or carrying charges to be charged for the housing accommodations in the housing development involved in such foreclosure, or appoint a member of DSHA or any officer of the municipality in which any tax exemption or abatement with respect to the development is provided, as a receiver of the property, or grant such other and further relief as may be reasonable and proper; and in the event of a foreclosure or other judicial sale, the property shall be sold only to a housing sponsor which will manage, operate and maintain the housing development subject to this chapter, unless the court shall find that the interest and principal on the obligations secured by the lien, which is the subject of foreclosure, cannot be earned under the limitations imposed by this chapter, and that the proceeding was brought in good faith, in which event the property may be sold free of limitations imposed by this chapter or subject to such limitations as the court may deem advisable to protect the public interest.

(e) In the event of a judgment against any housing sponsor in any action not pertaining to the foreclosure of a mortgage, there shall be no sale of any of the real property included in any housing development hereunder of such housing sponsor except upon 60 days' written notice to DSHA. Upon receipt of such notice DSHA shall take such steps as in its judgment may be necessary to protect the rights of all parties.

71 Del. Laws, c. 357, § 6.;



§ 4032. Power to supervise housing sponsors

DSHA shall have the power to supervise housing sponsors, including limited profit housing sponsors and their real and personal property, in the following respects:

(1) DSHA may prescribe uniform systems of accounts and records for housing sponsors and may require them to make reports and give answers to specific questions on such forms and at such times as may be necessary for the purposes of this chapter.

(2) Through its agents or employees, DSHA may enter upon and inspect the lands, buildings and equipment of a housing sponsor, including all parts thereof, and may examine all books and records with reference to capital structure, income, expenditures and other payments of a housing sponsor.

(3) DSHA may supervise the operation and maintenance of any housing development and may order such repairs as may be necessary to protect the public interest or the health, welfare or safety of the housing development occupants.

(4) DSHA may fix, and alter from time to time, a schedule of rents and charges for any housing development.

(5) DSHA may determine, for any housing development, standards for tenant selection by a housing sponsor.

(6) DSHA may require any housing sponsor to pay to DSHA such fees as it may prescribe in connection with the examination, inspection, supervision, auditing or other regulations of the housing sponsor.

(7) DSHA may order any housing sponsor to do, or to refrain from doing, such things as may be necessary to comply with the provisions of the law, the rules and regulations of DSHA, and the terms of any contract or agreement to which the housing sponsor may be a party.

(8) DSHA may regulate the retirement of any capital investment or the redemption of stock where any such retirement or redemption, when added to any dividend or other distribution, shall exceed in any 1 fiscal year 10% of the original face amount of any investment by any housing sponsor.

(9) DSHA may prescribe regulations specifying the categories of cost which shall be allowable in the construction or rehabilitation of a housing development. DSHA shall require any housing sponsor to certify the actual housing development costs upon completion of the housing development, subject to audit and determination by DSHA. Notwithstanding this subdivision, DSHA may accept, in lieu of any certification of housing development costs, as provided herein, such other assurances of the said housing development costs, in any form or manner whatsoever, as will enable DSHA to determine with reasonable accuracy the amount of said housing development costs.

71 Del. Laws, c. 357, § 6.;



§ 4033. Loan terms and conditions

Loans made by DSHA shall be subject to the following terms and conditions:

(1) No application for a loan for a housing development shall be processed unless the applicant is a housing sponsor as defined in § 4001 of this title.

(2) The ratio of loan to total housing development cost, and the amortization period of loans made under this chapter which are insured by FHA, shall be governed by the FHA mortgage insurance commitment for each housing development but in no event shall such amortization period exceed 50 years.

In the case of a mortgage loan not insured by FHA, the amount of the loan to: (i) limited profit housing sponsors shall not exceed 95% of the total housing development costs, as determined by DSHA, and (ii) other housing sponsors shall not exceed 100% of the total development cost, as determined by DSHA, and the amortization period of such loans shall be determined in accordance with regulations formulated and published by DSHA; provided however, that any such loan shall be subject to an agreement between DSHA and any such housing sponsor prohibiting the transfer of ownership or management responsibilities by such housing sponsor at any time prior to repayment of at least 5% of the original loan, unless the transfer of ownership or management responsibilities has been ordered by a court of competent jurisdiction to a different housing sponsor.

(3) A loan made hereunder may be prepaid to maturity after a period of 15 years with the consent of DSHA, provided DSHA finds that the prepayment of the loan will not result in a material escalation of rents charged to persons and families of low- and moderate-income in the housing development.

(4) DSHA shall have authority to set from time to time the interest rates at which it shall make loans and commitments therefor. Such interest rates shall be established by DSHA at the lowest level consistent with DSHA's cost of operation, and its responsibilities to the holders of its bonds, bond anticipation notes and other obligations. In addition to such interest charges, DSHA may make and collect such fees and charges, including, but not limited to, reimbursement of DSHA's financing costs, service charges, insurance premiums and mortgage insurance premiums, as DSHA determines to be reasonable.

(5) In considering any application for a loan, DSHA shall give first priority to applications for housing developments which will be well-planned, well-designed and which will be a part of or constructed in connection with a major redevelopment program; and shall also give consideration to:

a. The comparative need for housing for persons of low-and moderate-income in the area to be served by the proposed development;

b. The ability of the applicant to construct, operate, manage and maintain the proposed housing development;

c. The existence of zoning or other regulations to protect adequately the proposed housing development against detrimental future uses which could cause undue depreciation in the value of the development; and

d. The availability, where reasonably possible, of adequate parks, recreational areas, utilities, schools, transportation, parking, shopping facilities, churches and other community facilities.

(6) Each mortgage loan shall be evidenced by a mortgage note or bond and by a mortgage which shall be a lien on the housing development and which shall contain such terms and provisions and be in a form approved by DSHA. DSHA shall require the housing sponsor receiving a loan or its contractor to post performance and surety bonds in amounts related to the housing development cost as established by regulation and/or to execute such other assurances and guarantees as DSHA may deem necessary. It may also require the housing sponsors or the contractors to also execute such other assurances and guarantees as DSHA may deem necessary.

(7) Each loan shall be subject to an agreement between DSHA and the housing sponsor which will subject said sponsor and its principals or stockholders to limitations established by DSHA as to rentals and other charges, builders' and developers' profits and fees, and the disposition of its property and franchises to the extent more restrictive limitations are not provided by the law under which the borrower is incorporated or organized.

(8) As a condition of the loan, DSHA shall have the power at all times during the construction and rehabilitation of a housing development by a housing sponsor and the operation thereof:

a. To enter upon and inspect any housing development, including all parts thereof, for the purpose of investigating the physical and financial condition thereof, and its construction, rehabilitation, operation, management and maintenance, and to examine all books and records with respect to capitalization, income and other matters relating thereto and to make such charges as may be required to cover the cost of such inspections and examinations;

b. To order such alterations, changes or repairs as may be necessary to protect the security of its investment in a housing development or the health, safety, and welfare of the occupants thereof;

c. To order any managing agent, housing development manager or owner of a housing development to do such acts as may be necessary to comply with the provisions of all applicable laws or ordinances of any agreement concerning the said development or to refrain from doing any acts in violation thereof and, in this regard, DSHA shall be a proper party to file a complaint and to prosecute thereon for any violations of laws or ordinances as set forth herein.

(9) A limited profit housing sponsor may not make distributions in any 1 year with respect to a housing development financed by DSHA in excess of 10% of a limited profit housing sponsor's equity in such development. Such sponsor's equity in a housing development shall consist of the difference between the mortgage and the total housing development cost. With respect to every housing development, DSHA shall, pursuant to regulations adopted by it, establish such sponsor's equity at the time of the making of the final mortgage advance, and for purposes of this subdivision, that figure shall remain constant during the life of DSHA's mortgage on such development.

(10) Whenever any housing sponsor accumulates earned surplus, in addition to reserves for maintenance, operation and replacement, as DSHA may require in excess of 10% of the initial annual rent roll for the housing development, rents in the housing development shall be reduced to the extent necessary to lower the earned surplus accumulation to such 10% figure in the following fiscal year. Every 10 years the housing sponsor may seek the approval of DSHA for increases in said reserves. To the extent warranted DSHA may grant such approval, if in its judgment there have been increased price levels or unusual maintenance and repayment requirements.

71 Del. Laws, c. 357, § 6.;



§ 4034. Procedure prior to financing of housing developments undertaken by housing sponsors

Notwithstanding any other provisions of this chapter, DSHA is not empowered to finance any housing development undertaken by a housing sponsor pursuant to §§ 4031, 4032 and 4033 of this title, unless prior to the financing of any housing development hereunder DSHA finds:

(1) That there exists a shortage of decent, safe and sanitary housing at rentals or prices which persons and families of low-income or moderate-income can afford within the general housing market area to be served by the proposed housing development;

(2) That private enterprise and investment have been unable, without assistance, to provide the needed decent, safe and sanitary housing at rentals or prices which persons or families of low- and moderate-income can afford or to provide sufficient mortgage financing for residential housing for occupancy by such persons or families;

(3) That the housing sponsor or limited-profit housing sponsor or sponsors undertaking the proposed housing development in this State will supply well-planned, well-designed housing for persons or families of low- and moderate-income and that such sponsors are financially responsible;

(4) That the housing development to be assisted pursuant to this chapter will be of public use and will provide a public benefit;

(5) That the housing development will be undertaken within the authority conferred by this chapter upon DSHA and the housing sponsor or sponsors.

71 Del. Laws, c. 357, § 6.;






Subchapter IV Council on Housing

§ 4040. Council on Housing

(a) The Council on Housing is continued and shall serve in an advisory capacity to the Governor, Housing Director and the General Assembly and shall consider matters relating to housing in this State and such other matters as may be referred to it by the Governor, the Housing Director or the General Assembly. The Council shall study, research, plan and advise the Governor, Housing Director and the General Assembly on matters it deems appropriate to enable DSHA to function in the best possible manner.

(b) The Council shall review, advise and make recommendations on all DSHA programs.

(c) The Council on Housing shall be composed of 11 members to be appointed by the Governor. There shall be 2 members from each county, 2 members that reside in the City of Wilmington and 3 members at large, 1 of which is a member of a tenant organization. The term of appointment to the Council shall be 3 years. Members shall be eligible for reappointment. A member of the Council shall be suspended or removed by the Governor for misfeasance, nonfeasance, malfeasance, misconduct, incompetency, or neglect of duty. A member subject to disciplinary hearing shall be disqualified from Council business until the charge is adjudicated or the matter is otherwise concluded. A member may appeal any suspension or removal to the Superior Court.

(d) At least 5, but no more than 6, members of the Council shall be affiliated with one of the major political parties and at least 4, but no more than 5, members shall be affiliated with the other major political party; provided however, that there shall be no more than a bare majority representation of one major political party over the other major political party. Any person who declines to announce that person's own political affiliation shall also be eligible for appointment as a member of the Council.

(e) Members of the Council shall serve without compensation, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among its members and shall serve in that capacity for a term of 1 year. The Chairperson shall be eligible for reelection but may not serve as Chairperson for more than 3 consecutive 1-year terms.

(g) Any appointment pursuant to this section to replace a member whose position becomes vacant prior to the expiration of the member's term shall be filled only for the remainder of that term. Any person appointed to serve out the remainder of an unexpired term shall be eligible for reappointment.

(h) The Chairperson of the Council shall direct the Council's operations and shall perform such other duties as the Housing Director may direct.

(i) The Council shall have the authority to draft and adopt bylaws governing its operations, consistent with the provisions herein. The Housing Director may assign to employment on behalf of the Council such secretarial, clerical and other assistants in DSHA as the internal operation of the Council shall require and for such purposes as the Housing Director shall consider necessary.

(j) The Council shall issue an annual report to the Governor, the Housing Director and the General Assembly on its activities, as well as the housing needs of this State, key statistics and trends, Housing Development Fund expenditures and any recommendations for changes in law, policy and/or funding related to housing.

71 Del. Laws, c. 357, § 6; 70 Del. Laws, c. 186, § 1; 76 Del. Laws, c. 191, §§ 2-8.;



§ 4041. Investigative powers; power to compel assistance of witnesses and production of books

(a) The Council may investigate the affairs of housing authorities and all urban renewal and rehabilitation activities by municipal, county and regional agencies and authorities and the dealings, transactions or relationships of such authorities with other persons. The Council may act through a committee of its members in conducting any of the investigations provided for in this chapter and the chairperson of any such committee shall have all the powers of the Council. Each member of the Council may administer oaths, take affidavits and make personal inspections of all places to which that member's duties relate. The Council may subpoena and require the attendance of witnesses and the production of books and papers pertaining to the investigations and inquiries authorized in this chapter and examine them in relation to any matter it has power to investigate and issue commissions for the examination of witnesses who are out of the State or unable to attend before the Council or are excused from attendance.

(b) The Council may hold hearings at such places and at such times as shall be determined by the Council to hear complaints on housing by any aggrieved person as contemplated by this chapter. The procedure outlined in subsection (a) of this section shall apply to such hearings. Written reports shall be rendered in all cases to the Housing Director within 10 days after such hearing. The notice of complaint by any aggrieved person shall be in writing stating the nature thereof and may be made to any member of the Council.

(c) Upon the failure of any person to comply with a subpoena duly issued by the Council, the Council may seek an order from the Superior Court of the county in which the person subpoenaed resides, has a place of business or can be found, to show cause why that person should not be held in contempt for failure to comply with the subpoena.

71 Del. Laws, c. 357, § 6; 70 Del. Laws, c. 186, § 1.;






Subchapter V Delaware Housing Insurance Fund

§ 4050. Delaware Housing Insurance Fund

The Delaware Home Improvement Insurance Fund is renamed the Delaware Housing Insurance Fund. DSHA may insure upon such terms as it may prescribe, any mortgage consistent with the purposes of this chapter. Fees shall be established for said insurance in an amount sufficient to cover administrative costs accrued for this program as well as payments made where defaults on mortgages cause losses to lenders. DSHA, with approval of the Secretary of Finance and the Council on Housing, may borrow from the Delaware Housing Insurance Fund for any lawful purpose with respect to any housing program or financing with respect thereof.

71 Del. Laws, c. 357, § 6.;






Subchapter VI Delaware Interagency Council on Homelessness

§ 4060. Delaware Interagency Council on Homelessness

(a) The Delaware Interagency Council on Homelessness is hereby established.

(b) The duties of the Council shall include, but not be limited to, the following:

(1) Oversee the implementation of a plan to reduce homelessness and end chronic homelessness in Delaware;

(2) Review, on a continuing basis, all state policies, plans, programs and activities concerning individuals and families who are homeless, assisted, in whole or part, by state departments, agencies or funds in order to determine whether such policies, programs, plans and activities effectively meet the needs;

(3) Use the data on homelessness from the Homeless Management Information System (HMIS) and other nonduplicative, technology-based methods of collecting such information for analyses;

(4) Effectively coordinate and maximize resources of existing programs and activities to prevent homelessness and to assist individuals and families who are homeless to obtain housing;

(5) Identify impediments, including any statutory and regulatory restrictions, to the effective provision of needed services to individuals and families who are homeless in Delaware;

(6) Recommend such changes in existing programs and services, expansion of existing programs and services, and additional programs and services as may be necessary to address the diverse causes and conditions of homelessness;

(7) Provide the Governor, the General Assembly, and the general public with review and comment, as well as analyses and recommendations on all state and federal legislative proposals and regulations and policies affecting homeless people. Propose and promote such legislation, regulations and policies to improve the delivery of services to homeless individuals;

(8) Prepare and submit to the Governor and the General Assembly an annual report of the activities of the Council and the status of services and programs for individuals and families who are homeless; and

(9) On or before April 1, 2013, and annually on that same date thereafter, the Council, in conjunction with the Department of Services for Children, Youth and Their Families shall prepare and submit a report to the Governor and the General Assembly analyzing the status and effectiveness of existing programs for runaway and homeless youth, as well as the need for additional programs and services. The report shall specifically address, but not be limited to, the following issues:

a. Runaway and homeless youth identification and needs assessment. The report shall encompass data indicating the number of Delaware runaway and unaccompanied homeless youth, as defined across the agencies and state systems, and an assessment of programmatic needs for this at-risk population.

b. Street and community outreach and drop-in programs; youth drop-in centers. The report shall identify community services that provide walk-in access to crisis intervention and ongoing supportive services, including 1-to-1 case management services on a self-referral basis, and street outreach programs which locate, contact and provide information, referrals and services to runaway and homeless youth. Information, referrals and services provided may include, but are not limited to: family reunification services; conflict resolution or mediation counseling; assistance in obtaining temporary emergency shelter; case management aimed at obtaining food, clothing, medical care or mental health counseling; counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases, HIV and pregnancy; referrals to other agencies that provide support services to runaway and homeless youth; assistance with education, employment and independent living skills; aftercare services; and specialized services for highly vulnerable runaways and homeless youth, including teen parents, sexually exploited youth, and youth with mental illness or developmental disabilities.

c. Emergency shelter programs. The report shall identify emergency shelter programs which provide runaway and homeless youth with referrals and walk-in access to short-term residential care on an emergency basis. The identified programs must provide runaway and homeless youth with safe, dignified, voluntary housing, including private shower facilities, beds and at least 1 meal each day. Additional services should include, but should not be limited to: family reunification services or referral to safe, dignified housing; individual, family and group counseling; assistance obtaining clothing; access to medical and dental care and mental health counseling; education and employment services; recreational activities; case management, advocacy and referral services; independent living skills training; and aftercare, follow-up services and transportation.

d. Transitional living programs. The report shall identify transitional living programs that help runaway and homeless youth find and maintain safe, dignified housing. The identified programs should also provide rental assistance and related supportive services or may refer youth to other organizations or agencies that provide such services. Services provided may include, but should not be limited to: provision of safe, dignified housing; educational assessment and referrals to educational programs; career planning, employment, job skills training, and independent living skills training; job placement; budgeting and money management; assistance in securing housing appropriate to needs and income; counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases and pregnancy; referral for medical services or chemical dependency treatment; parenting skills; self-sufficiency support services or life skills training; and aftercare and follow-up services.

(c) For administrative purposes, this Council is placed within the Delaware State Housing Authority.

(d) The Council shall be composed of 25 members appointed by, and serving at the pleasure of the Governor. Members of the Council shall be persons charged with the management of programs mandated and authorized by the McKinney-Vento Homeless Assistance Act [42 U.S.C. § 11301 et seq.] in Delaware and persons currently charged with the management of other public funds targeted to services for the homeless in Delaware. The Council shall include representatives from appropriate administering entities within the following departments or agencies:

(1) The Director of the Delaware State Housing Authority or a designee of the Director;

(2) The Secretary of the Department of Health and Social Services or a designee of the Secretary;

(3) The Secretary of the Department of Services for Children, Youth, and Their Families or a designee of the Secretary;

(4) The Secretary of the Department of Labor or a designee of the Secretary;

(5) The Secretary of the Department of Education or a designee of the Secretary;

(6) The Commissioner of the Department of Correction or a designee of the Commissioner;

(7) The Chairs of the Senate Community/County Affairs Committee and the House of Representatives Housing and Community Affairs Committee or a designee of the Chairs;

(8) The County Executive of New Castle County or the Executive's designee;

(9) The Kent County Administrator or the Administrator's designee;

(10) The Sussex County Administrator or the Administrator's designee;

(11) The Mayor of the City of Wilmington or the Mayor's designee;

(12) The Mayor of the City of Dover or the Mayor's designee;

(13) A person who is homeless or formerly homeless;

(14) One private citizen from each county;

(15) Three representatives from homeless service providers;

(16) A representative of the Homeless Planning Council;

(17) A representative of the Delaware Apartment Association; and

(18) A representative of the following councils and committees:

a. State Council for Persons with Disabilities;

b. Council on Public Health; and

c. Criminal Justice Council.

(e) Members of the Council shall serve without compensation except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the Council.

(f) A Chairperson of the Council shall be chosen by the members of the Council from among the Council members and shall serve in that capacity for a term of 1 year and shall be eligible for reappointment.

(g) The Council shall determine its meeting schedule, but there shall be not less than 4 meetings each calendar year, open to the public, held in an accessible place and with accommodations for people with disabilities.

(h) The Council shall have the authority to draft and adopt bylaws governing its operations, consistent with the provisions herein.

(i) The Council may establish committees as may be necessary and practicable to carry out the aforementioned duties.

(j) A simple majority of the total membership shall constitute a quorum which shall be necessary to vote on any issue.

76 Del. Laws, c. 404, § 1; 78 Del. Laws, c. 347, § 1.;









CHAPTER 41. DELAWARE STATE HOUSING CODE

Subchapter I Applicability and Adoption

§ 4101. Title and scope

This chapter shall be known as the Delaware State Housing Code which establishes minimum property maintenance standards for structures covered by this chapter and is herein sometimes referred to as the "State Housing Code" or "Code" and shall apply to and include the entire State except as may be exempted by this chapter.

65 Del. Laws, c. 153, § 1.;



§ 4102. Purpose

This chapter is intended to protect the public safety, health and welfare in existing residential structures and on existing residential premises, as hereinafter provided by:

(1) Establishing minimum maintenance standards for existing residential structures and premises for basic equipment and facilities for light, ventilation, heat and sanitation; for safety from fire; for space; and for safe and sanitary maintenance of existing structures and premises;

(2) Fixing the responsibilities of owners, operators and occupants of all structures; and

(3) Providing for administration, enforcement and penalties.

65 Del. Laws, c. 153, § 1.;



§ 4103. Applicability

The State Housing Code shall apply to existing residential structures used for human habitation. The provisions are designed to eliminate or prevent substandard conditions with respect to structures, protect against fire hazards, provide for adequate space for light and air, provide for proper heating and ventilating and eliminate unsanitary conditions and overcrowding. Every portion of a building or premises used or intended to be used for residential purposes shall comply with this chapter, except hotels and motels serving transient guests only, migratory labor housing, rest homes, convalescent homes, nursing homes, recreational campers and civil defense shelters. For the purpose of this chapter, regulations by the State Department of Health and Social Services for Migratory Labor Camps will apply to migrant housing.

65 Del. Laws, c. 153, § 1.;



§ 4104. Liberal interpretation

The entire chapter shall be liberally interpreted so as to minimize displacement of persons whose dwelling units may deviate from this chapter's specifications but do not pose an imminent threat to the health, safety and general welfare of the occupants and other persons. Additionally, this chapter is to be liberally interpreted so as to minimize hardships to persons that inhabit or own dwelling units which deviate from this chapter's specifications but do not pose an imminent threat to the health, safety and general welfare of the occupants and other persons.

65 Del. Laws, c. 153, § 1.;



§ 4105. Exemptions

(a) This chapter does not replace or modify requirements otherwise established for the construction, repair, alteration or use of buildings and facilities related thereto.

(b) Nothing in this chapter shall be deemed to abolish or impair existing rights or remedies of a county or municipality or its officers or agencies relating to the removal or demolition of any buildings which are deemed to be unsafe or unsanitary.

(c) The Delaware State Housing Code shall not apply to any existing single family owner-occupied residential structure. The provisions shall become and remain applicable upon the rental or sale of such residential structure after July 17, 1990. The Delaware State Housing Code shall not apply to any existing resort residential structure with an occupancy limited to the months of May through September inclusively.

(d) When there are practical difficulties involved in carrying out the provisions of this Code, such that the literal application of the requirements of the Code would cause undue hardship or the displacement of low income occupants with no affordable housing alternatives, the code official is permitted to vary or modify such provision or provisions upon written application of the owner or the owner's representative; provided, that the spirit and intent of the law shall be observed and public welfare and safety be assured.

(e) The State Housing Code shall not be administered in any community which has enacted its own code which contains minimum standards for the promotion and protection of the safety and health of the public which are equal to or exceed the standards established by subchapter II of this chapter and administration and enforcement procedures which are substantially equivalent to those set forth in subchapter III of this chapter, as determined by the Housing Director. At the request of any community which has adopted a housing code, the Housing Director shall provide written notice to the community of its determination, stating the reasons therefore. Provided, however, that if such community thereafter seeks to amend, alter or otherwise change its housing code, it shall provide the Housing Director with a copy of such proposed change. In such a case, the Housing Director shall notify such community in writing within 60 days of receipt of such proposed change of its determination whether such proposed change meets the standards set forth in this subsection, and, in such case, the State Housing Code shall not be administered in such community, notwithstanding such amendment or change.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, §§ 1-3.;



§ 4106. Construction of terms; definitions

(a) Words used in the present tense include the future; the singular includes the plural and the plural includes the singular. Unless otherwise expressly stated, where terms are not defined under this chapter, they shall have ascribed to them their ordinarily accepted meanings or such as the context herein may imply. Whenever the words "multi-family dwelling," "residence building," "dwelling unit," "mobile home" or "premises" are used in this chapter, they shall be construed as though they were followed by the words, "or any part thereof."

(b) The following terms are defined as listed below:

(1) Approved. — Approved, as applied to a material, device or method of construction, shall mean approved by the code official under this chapter or approved by other authority designated by law to give approval in the matter in question.

(2) Basement. — That portion of a building which is partly below and partly above grade, and having at least one half its height above grade (see "cellar").

(3) Cellar. — That portion of a building which is partly or completely below grade, and having at least one half its height below grade (see "basement").

(4) Central heating. — The heating system permanently installed and adjusted so as to provide the distribution of heat to all habitable rooms, bathrooms and water closet compartments from a source outside of these rooms.

(5) Code official. — The official who is charged with the administration and enforcement of this chapter, or any duly authorized representative. The Housing Director, or any duly authorized representative thereof, shall be the code official for the State.

(6) Community. — Any municipality or county in the State.

(7) Condemn. — To adjudge unfit for residential use or human occupancy.

(8) Condemnation. — The act of judicially condemning.

(9) Dwelling.

a. One-family dwelling. — A building containing 1 dwelling unit with not more than 5 lodgers or boarders.

b. Two-family dwelling. — A building containing 2 dwelling units with not more than 5 lodgers or boarders per family.

c. Multi-family apartment house. — A building or portion thereof containing more than 2 dwelling units and not classified as a 1 or 2 family dwelling.

d. Boarding house, lodging house and tourist house. — A building arranged or used for lodging, with or without meals, for compensation, by more than 5 and not more than 20 individuals.

e. Dormitory. — A space in a building where group sleeping accommodations are provided in 1 room, or in a series of closely associated rooms for persons not members of the same family group.

f. Hotel. — Any building containing 6 or more guest rooms intended or designed to be used, or which are used, rented or hired out to be occupied, or which are occupied for sleeping purposes by guests.

g. Mobile home. — A 1-family dwelling designed for transportation after fabrication on streets and highways on its own wheels or supported by other vehicles or trailers but which is not self-propelled, and arriving at the site where it is to be occupied complete and ready for occupancy, except for minor and incidental unpacking and assembly operations, supported on jacks or other foundations and connected to utilities and the like.

(10) Dwelling unit. — A single unit providing complete, independent living facilities for 1 or more persons, including a mobile home, including permanent provisions for living, sleeping, eating, cooking and sanitation.

(11) Enforcement officer. — The official designated herein or otherwise charged with the responsibilities of administering this chapter, or the official's authorized representative.

(12) Exterior property areas. — The open space on the premises and on adjoining property under the control of owners or operators of such premises.

(13) Extermination. — The control and elimination of insects, rats or other pests by eliminating their harborage places; by removing or making inaccessible materials that may serve as their food; by poison spraying, fumigating, trapping or by any other approved pest elimination methods.

(14) Family. — An individual or married couple and the children thereof with not more than 2 other persons, living together as a single housekeeping unit in a dwelling unit.

(15) Garbage. — The animal and vegetable waste resulting from the handling, preparation, cooking and consumption of food.

(16) Habitable space. — Space in a structure for living, sleeping, eating or cooking. Bathrooms, toilet compartments, closets, halls, storage or utility space, and similar areas are not considered habitable space.

(17) Hotel. — See "dwellings."

(18) Housing Director. — The Director of the Delaware State Housing Authority.

(19) Infestation. — The presence, within or contiguous to a structure or premises, of insects, rats, vermin or other pests.

(20) Junk vehicle. — Any vehicle which is without a currently valid license plate or plates and is in either a rusted, wrecked, discharged, dismantled, partly dismantled, inoperative or abandoned condition. A junk vehicle shall be classified as to its condition in 1 of the 2 following categories:

a. Restorable. — A junk vehicle that is in a condition whereby repairs to same could be made to place it in operating condition without exceeding the estimated value when repaired.

b. Wreck. — A junk vehicle in such condition that it is economically unsound to restore same to operating condition considering the repairs to be made, age of the vehicle, market value of the vehicle if it were restored or in such condition that it warrants such classification.

(21) Let for occupancy or let. — To permit possession or occupancy of a dwelling, dwelling unit, rooming unit, building or structure by a person who shall be legal owner or not be the legal owner of record thereof, pursuant to a written or unwritten lease, agreement or license, or pursuant to a recorded or unrecorded agreement of contract for the sale of land.

(22) Maintenance. — Conformance of a building and its facilities to the code under which the building was constructed.

(23) Motel. — A hotel as defined in this chapter.

(24) Multi-family (multiple) dwellings. — See "dwellings."

(25) Occupant. — Any person over 1 year of age (including owner or operator) living and sleeping in a dwelling unit or having actual possession of said dwelling or rooming unit.

(26) Openable area. — That part of a window or door which is available for unobstructed ventilation and which opens directly to the outdoors.

(27) Operator. — Any person who has charge, care or control of a structure or premises which are let or offered for occupancy.

(28) Overcrowded. — A dwelling shall be overcrowded when its occupancy exceeds the maximum number of persons permitted in subsections (k), (l) and (q) of § 4115 of this title.

(29) Owner. — Any person, firm or corporation having a legal or equitable interest in the premises or any agent thereof.

(30) Person. — Any individual, corporation or partnership.

(31) Plumbing. — The labor, materials and fixtures used in the installation, maintenance, extension and alteration of all piping, fixtures, appliances and appurtenances.

(32) Plumbing fixture. — A receptacle or device which is either permanently or temporarily connected to the water distribution system of the premises and demands a supply of water therefrom; or discharges used water, liquid-borne waste materials, or sewage either directly or indirectly to the drainage system of the premises; or which requires both a water supply connection and a discharge to the drainage system of the premises.

(33) Premises. — A lot, plot or parcel of land including the buildings or structures thereon.

(34) Public nuisance. — Includes the following:

a. The physical condition, or use of any premises regarded as a public nuisance at common law; or

b. Any physical condition, use or occupancy of any premises or its appurtenances considered an attractive nuisance to children, including, but not limited to, abandoned wells, shafts, basements, excavations and unsafe fences or structures; or

c. Any premises designated as having unsanitary sewerage or plumbing facilities; or

d. Any premises designated as unsafe for human habitation or use; or

e. Any premises which are manifestly capable of being a fire hazard, or are manifestly unsafe or unsecure so as to endanger life, limb or property; or

f. Any premises from which the plumbing, heating or other facilities required by this chapter have been removed, or from which utilities such as water, sewer, gas and electricity have been disconnected, destroyed, removed or rendered ineffective, or the required precautions against trespassers have not been provided; or

g. Any premises which are unsanitary, or which are littered with rubbish or garbage, or which have an uncontrolled growth of weeds; or

h. Any structure or building that is in an advanced state of dilapidation, deterioration or decay; of faulty construction; overcrowded; open, vacant or abandoned; damaged by fire to the extent as not to provide adequate shelter; in danger of collapse or structural failure; and is dangerous to anyone on or near the premises.

(35) Renovation. — Work on a building and its facilities to make it conform to present day minimum standards of sanitation, fire and life safety.

(36) Residence building. — A building in which sleeping accommodations, toilet, bathing and cooking facilities as a unit are provided.

(37) Rooming house. — Any residence building, or any part thereof, containing 1 or more rooming units, in which space is let by the owner or operator to more than 5 persons who are not members of the family (see "dwellings": "boarding house").

(38) Rooming unit. — Any room or group of rooms forming a single habitable unit used or intended to be used for living and sleeping, but not for cooking or eating purposes.

(39) Rubbish. — Combustible and noncombustible waste materials, except garbage, and the term shall include the residue from the burning of wood, coal, coke and other combustible materials, paper, rags, cartons, boxes, wood, excelsior, rubber, leather, tree branches, yard trimmings, tin cans, metals, mineral matter, glass, crockery and dust and other similar materials.

(40) Structure. — That which is built or constructed, including without limitation because of enumeration, buildings for any occupancy or use whatsoever, fences, signs, billboards, fire escapes, chute escapes, railings, water tanks, towers, open grade steps, sidewalks or stairways, tents or anything erected and framed to component parts which is fastened, anchored or rests on a permanent foundation or on the ground.

(41) Supplied. — Installed, furnished or provided by the owner or operator.

(42) Ventilation. — The process of supplying and removing air by natural or mechanical means to or from any space.

a. Mechanical. — Ventilation by power-driven devices.

b. Natural. — Ventilation by opening to outer air through windows, skylights, doors, louvers or stacks without wind-driven devices.

(43) Workmanlike. — Whenever the words "workmanlike state of maintenance and repair" are used in this chapter, they shall mean that such maintenance and repair shall be made in a reasonably skillful manner.

(44) Yard. — An open unoccupied space on the same lot with a building extending along the entire length of street, or rear or interior lot line.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, §§ 4-6; 70 Del. Laws, c. 186, § 1.;



§ 4107. Adoption by reference

Any community in Delaware may adopt the State Housing Code as its own municipal or county housing code by reference to this title and chapter of the Delaware Code.

65 Del. Laws, c. 153, § 1.;



§ 4108. Enforcement authority

It shall be the duty and responsibility of each community to enforce the State Housing Code throughout the confines of that municipality or county.

65 Del. Laws, c. 153, § 1.;



§ 4109. Enforcement by State or community

In the event that after 3 years subsequent to the adoption of the State Housing Code by the General Assembly a community has not undertaken to enforce this chapter, the Housing Director, acting as the code official, may begin enforcement within that community, subject to this chapter. Any community may contract with another community to act on its behalf in the enforcement of this chapter.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, § 7.;



§ 4110. Coordination of enforcement

Inspection of premises and the issuing of orders in connection therewith under this chapter shall be the exclusive responsibility of the code official. When, in the opinion of the code official, it is necessary or desirable to have inspections of any conditions by any other community or state agency, the code official shall arrange for this to be done in such a manner that the owners or occupants of the dwelling shall not be subjected to visits by numerous inspectors nor to multiple or conflicting orders. No order for correction of any violation under this section, when coordination of enforcement is required, shall be issued without the approval of the code official and, before issuing any such order, the code official shall obtain the concurrence of any other department or agency having jurisdiction thereover.

65 Del. Laws, c. 153, § 1.;






Subchapter II Minimum Conditions of Premises and Buildings

§ 4111. General provisions

This subchapter shall describe the minimum conditions of residential premises and buildings to be used for human occupancy. Every residential building or structure occupied by humans, except as exempted by §§ 4103 and 4105 of this title and its premises shall comply with the conditions and standards herein prescribed when a deviation from such conditions and standards poses an imminent threat to the health, safety and general welfare of the occupants and other persons. The code official may cause periodic inspections to be made of residential buildings and premises to secure compliance with these requirements.

65 Del. Laws, c. 153, § 1.;



§ 4112. Premises conditions

(a) Responsibility of owner. — The owner of buildings and premises shall maintain such buildings and premises in compliance with these requirements. A person shall not occupy as owner-occupant or let to another for occupancy or use premises which do not comply with the following requirements of this section.

(b) Vacant structures and land. — All vacant structures and premises thereof or vacant land shall be maintained in a clean, safe, secure and sanitary condition as provided herein so as not to cause blight or adversely affect the public health or safety.

(c) Sanitation. — All premises shall be maintained in a clean, safe and sanitary condition free from any accumulation of rubbish or garbage.

(d) Containers. — Garbage, vegetable wastes or other putrescible materials shall be stored in leakproof containers, provided with close-fitting covers, for the storage of such materials until removed from the premises for disposal.

(e) Grading and drainage. — All premises shall be graded and maintained so as to prevent the accumulation of stagnant water thereon, or within any structure located thereon.

(f) Insect and rat control. — All premises shall remain free of insects, rats, vermin or other pests in all exterior areas of the premises. An owner shall be responsible for extermination, except that the occupant shall be responsible for such extermination in the exterior areas of the premises of a single-family dwelling. Extermination in the shared or public parts of the premises of other than a single-family dwelling shall be the responsibility of the owner.

(g) Noxious weeds. — All premises in predominately residential areas shall be kept free from weeds or plant growth which are noxious or detrimental to the public health and welfare and shall be trimmed to a height of not more than 12 inches.

(h) Exhaust vents. — Except as to previously existing and operating exhaust systems, no person shall construct, maintain or operate pipes, ducts, conductors, fans or blowers discharging gases, steam, vapor, hot air, grease, smoke, odors or other gaseous or particulate wastes so as to discharge directly upon abutting or adjacent public or private property or property of another tenant.

(i) Accessory structures. — All accessory structures, including detached garages, fences and walls, shall be maintained structurally sound and in compliance with §§ 4113 and 4114 of this title.

(j) Motor vehicles. — All premises, except as provided in other regulations, shall not contain any unregistered or uninspected or junk vehicle that poses a threat to the health, safety and general welfare of the occupants or other persons. Not more than 2 currently unregistered or uninspected vehicles, owned by the occupants, that do not pose a threat to the occupants or other persons' health and safety shall be parked in a predominantly residential area. Said vehicles shall not be in a state of disassembly or disrepair.

65 Del. Laws, c. 153, § 1.;



§ 4113. Exterior structure

(a) In general. — The exterior of a structure shall be maintained structurally sound and sanitary so as not to pose a threat to the health and safety of the occupants and so as to protect the occupants from the environment.

(b) Structural members. — All supporting structural members of all structures shall be maintained structurally sound, free of deterioration and capable of safely bearing the dead and live loads imposed upon them.

(c) Exterior surfaces (foundations, walls and roof). — Every foundation, exterior wall, roof and all other exterior surfaces shall be maintained in a workmanlike state of maintenance and repair and shall be kept in such condition so as to exclude rats.

(d) Foundation walls. — All foundation walls shall be maintained so as to carry the safe design and operating dead and live loads, plumb and free from open cracks and breaks, except as necessary to release excessive water pressure on the wall so as not to be detrimental to public safety and welfare.

(e) Exterior walls. — Every exterior wall shall be free of holes, breaks, loose or rotting boards or timbers and any other condition which might admit rain or dampness to the interior portions of the walls or to the occupied spaces of the building. All exterior surface materials, including wood, composition or metal siding, shall be maintained weatherproof so as to prevent deterioration.

(f) Roofs. — The roof shall be structurally sound, tight and not have defects which might admit rain, and roof drainage shall be adequate to prevent rain water from causing dampness in the walls or interior portion of the building.

(g) Decorative features. — All cornices, trim, wall facings and similar decorative features shall be maintained in good repair with proper anchorage and in a safe condition.

(h) Signs, marquees and awnings. — All canopies, marquees, signs, metal awnings, stairways, fire escapes, standpipes, exhaust ducts and similar overhang extensions shall be maintained in good repair, shall be properly anchored so as to be kept in a safe and sound condition and shall be protected from the elements and against decay.

(i) Chimneys. — All chimneys, cooling towers, smokestacks and similar appurtenances shall be maintained structurally safe, sound and in good repair. All exposed surfaces of metal or wood shall be protected from the elements and against decay.

(j) Stairs and porches. — Every stair, porch, balcony and all appurtenances attached thereto shall be so maintained as to be safe to use and capable of supporting the loads to which it may be subjected and shall be maintained in sound condition and repair.

(k) Windows, doors and frames. — Every window, door and frame shall be maintained in such relation to the adjacent wall construction so as to exclude rain as completely as possible and to substantially exclude wind from entering the building.

(l) Weathertight. — Every window and exterior door shall be fitted reasonably in its frame and be weathertight. Weather stripping shall be used as necessary to exclude wind or rain from entering the dwelling or structure and shall be kept in sound condition and good repair.

(m) Glazing. — Every required window sash shall be fully supplied with glazing materials which securely hold in place window glass.

(n) Openable windows. — Every window, other than a fixed window, shall be capable of being opened and shall be held in position by window hardware.

(o) Door hardware. — Every exterior door, door hinge and door latch shall be maintained in good condition. Door locks in dwelling units shall be in good repair and capable of tightly securing the door.

(p) Basement and window hatchways. — Every basement or cellar hatchway or window shall be so maintained as to prevent the entrance of rats, rain and surface drainage into the structure.

65 Del. Laws, c. 153, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4114. Interior structure

(a) In general. — The interior of a structure and its equipment shall be maintained structurally sound and in a sanitary condition so as not to pose a threat to the health and safety of the occupants and to protect the occupants from the environment.

(b) Structural members. — The supporting structural members of every building shall be maintained structurally sound, not showing any evidence of deterioration which would render them incapable of carrying the imposed loads.

(c) Interior surfaces. — Floors, walls, including windows and doors, ceilings and other interior surfaces shall be maintained in good, clean and sanitary condition.

(d) Lead-based paint. — Lead-based paint with a lead content of more than 0.5 percent shall not be applied to any interior or exterior surface of a dwelling or dwelling unit, including fences and outbuildings upon any premises.

(e) Bathroom and kitchen floors. — Every toilet, bathroom and kitchen floor surface shall be constructed and maintained so as to permit such floor to be easily kept in a clean and sanitary condition.

(f) Free from dampness. — Cellars, basements and crawl spaces shall be maintained free from standing water so as to prevent conditions conducive to decay or deterioration of the structure.

(g) Sanitation. — The interior of every structure shall be maintained in a clean and sanitary condition free from any accumulation of rubbish, refuse or garbage. Rubbish, garbage and other refuse shall be properly kept inside temporary storage facilities.

(h) Public halls and stairways. — Garbage or refuse shall not be allowed to accumulate or be stored in public halls or stairways.

(i) Insect and rat harborage. — All structures shall be kept free from insect and rat infestation, and where insects or rats are found they shall be promptly exterminated by acceptable processes which will not be injurious to human health. After extermination, proper precautions shall be taken to prevent reinfestation.

(j) Exit doors. — Every door available as an exit shall be capable of being opened easily from the inside.

(k) Exit facilities — Adequacy. — Stairs, porches, railings and other exit facilities shall be adequate for safety.

(l) Same — Maintenance. — All interior stairs and railings and other exit facilities of every structure shall be maintained in sound condition and good repair by replacing treads and risers that evidence excessive wear or are broken, warped or loose. Every inside stair shall be so constructed and maintained as to be safe to use and capable of supporting the anticipated loads.

65 Del. Laws, c. 153, § 1.;



§ 4115. Light, ventilation and space requirements

(a) In general. — All spaces or rooms shall be provided sufficient light so as not to endanger health and safety. All spaces or rooms shall be provided sufficient natural or mechanical ventilation so as not to endanger health and safety. Where mechanical ventilation is provided in lieu of the natural ventilation, such mechanical ventilating system shall be maintained in operation during the occupancy of any structure or portion thereof.

(b) Light in habitable rooms. — Every habitable room, except kitchens, toilet rooms, basement or cellar rooms and interior rooms of townhouses and row houses, shall have at least 1 window facing directly to the outdoors, a court or a porch. Every habitable room, except kitchens and toilet rooms, shall have at least 1 door or window which can be opened to adequately ventilate the room. Kitchens, toilet rooms without windows, basement or cellar rooms and interior rooms of townhouses and row houses shall have natural or mechanical ventilation.

(c) Common halls and stairways. — Every common hall and stairway in every building, other than 1-family dwellings, shall be adequately lighted at all times with an illumination of at least a 60 watt light bulb. Such illumination shall be provided throughout the normally traveled stairs and passageways.

(d) Other spaces. — All other spaces shall be provided with natural or artificial light of sufficient intensity and so distributed as to permit the maintenance of sanitary conditions and the safe use of the space and the appliances and fixtures.

(e) Toilet rooms. — Every bathroom and water closet compartment shall comply with the light and ventilation requirements for habitable rooms as required by subsection (b) of this section except that a window shall not be required in bathrooms or water closet compartments equipped with an approved mechanical ventilation system.

(f) Cooking. — Primary cooking facilities shall not be permitted in any sleeping room or dormitory unit, except for efficiency apartments.

(g) Separation of unit. — Dwelling units shall be separate and apart from each other. With the exception of cribrooms or rooms accommodating persons with disabilities, sleeping rooms shall not be used as the only means of access to other sleeping rooms.

(h) Privacy. — Hotel units, lodging units and dormitory units shall be designed to provide privacy and be separate from other adjoining spaces.

(i) Common access. — A habitable room, bathroom or water closet compartment which is accessory to a dwelling unit shall not open directly into or be used in conjunction with a food store, barber or beauty shop, doctor's or dentist's examination or treatment room or similar room used for public purposes.

(j) Basement rooms and cellar rooms. — Basement and cellar rooms partially below grade shall not be used for sleeping purposes unless the basement and cellar room (or rooms) is (are) within the specifications for sleeping rooms as provided for in this chapter.

(k) Dwelling units. — Every dwelling unit shall contain a minimum gross floor area of not less than 150 square feet for the first occupant, and 100 square feet for each additional occupant. The floor area shall be calculated on the basis of the total area of all habitable rooms.

(l) Area for sleeping purposes. — Every room occupied for sleeping purposes by 1 occupant shall contain at least 64 square feet of floor area.

(m) Overcrowding. — If any room used for residential purposes is overcrowded as defined in § 4106(27) of this title, the code official may order the number of persons sleeping or living in said room to be reduced.

(n) Prohibited use. — It shall be prohibited to use for sleeping purposes any kitchen, nonhabitable space or public space.

(o) Minimum ceiling heights. — Habitable rooms shall have a clear ceiling height over the minimum area required by this chapter at not less than 7 feet, 4 inches, except that in attics, basements, or top half-stories the ceiling height shall be not less than 7 feet over not less than one-third of the minimum area required by this chapter when used for sleeping, study or similar activity. In calculating the floor area of such rooms, only those portions of the floor area of the room having a clear ceiling height of 5 feet or more may be included.

(p) Minimum ceiling heights in mobile homes. — Habitable space in a mobile home shall have a minimum ceiling height of 7 feet over 50 percent of the floor area, and the floor area where the ceiling height is less than 5 feet shall not be considered in calculating floor area.

(q) Required space in mobile homes. — Every mobile home shall contain a minimum gross floor area of not less than 150 square feet for the first 2 occupants, and 100 square feet for each additional occupant.

65 Del. Laws, c. 153, § 1; 78 Del. Laws, c. 179, § 380.;



§ 4116. Plumbing facilities and fixtures requirements

(a) In general. — Every dwelling unit shall include its own plumbing facilities which are in proper operating condition, can be used in privacy and are adequate for personal cleanliness and the disposal of human waste.

(b) Water closet and lavatory. — Every dwelling unit shall contain a lavatory and a water closet supplied with cold running water. The water closet shall not be located in a habitable room. The lavatory may be placed in the same room as the water closet, or, if located in another room, the lavatory shall be located in close proximity to the door leading directly into the room in which said water closet is located. The lavatory shall be supplied with hot and cold running water.

(c) Bathtub or shower. — Every dwelling unit shall contain a room which affords privacy to a person in said room and which is equipped with a bathtub or shower supplied with hot and cold running water.

(d) Sink. — Every dwelling unit shall contain a kitchen sink apart from the lavatory required under subsection (b) of this section and shall be supplied with hot and cold running water.

(e) Rooming house. — At least 1 water closet, lavatory basin and bathtub or shower properly connected to an approved water and sewer system and in good working condition shall be supplied for each 4 rooms within a rooming house, wherever said facilities are shared. Every lavatory basin and bathtub or shower shall be supplied with hot and cold water at all times.

(f) Hotels. — Where private water closets, lavatories, and baths are not provided, 1 water closet, 1 lavatory and 1 bathtub accessible from a public hallway shall be provided on each floor. Each lavatory, bathtub or shower shall be supplied with hot and cold water at all times.

(g) Toilet rooms and bathrooms — Privacy. — Toilet rooms and bathrooms shall be designed and arranged to provide privacy.

(h) Toilet rooms and bathrooms — Direct access. — Toilet rooms and bathrooms shall not be used as a passageway to a hall or other space or to the exterior. At least 1 toilet room or bathroom in a dwelling unit shall be accessible from any sleeping room without passing through another sleeping room.

(i) Toilet rooms and bathrooms — Location on same story. — Toilet rooms and bathrooms serving hotel units, lodging units or dormitory units, unless located within such respective units, or directly connected thereto, shall be provided on the same story with such units and be accessible only from a common hall or passageway.

(j) Toilet rooms and bathrooms — Floors. — Bathrooms and toilet rooms shall be provided with floors of moisture resistant material.

(k) Connections. — Water supply lines, plumbing fixtures, vents and drains shall be properly installed, connected and maintained in working order and shall be kept free from obstructions, leaks and defects and capable of performing the function for which they are designed.

(l) Maintained clean and sanitary. — All plumbing facilities shall be maintained in a clean and sanitary condition by the occupant so as not to breed insects and rats or produce dangerous or offensive gases or odors.

(m) Access for cleaning. — Plumbing fixtures shall be installed so as to permit easy access for cleaning both the fixtures and the areas about them.

(n) Water conservation. — Plumbing fixtures which are replaced shall be of water saving construction and use.

(o) Contamination. — The water supply shall be maintained free from contamination and all water inlets for plumbing fixtures shall be located above the overflow rim of the fixture.

(p) Supply. — The water supply systems shall be installed and maintained to provide at all times a supply of water to plumbing fixtures, devices and appurtenances in sufficient volume and at pressures adequate to enable them to function satisfactorily.

(q) Water heating facilities. — Water heating facilities shall be properly installed, properly maintained and properly connected with hot water lines to the fixtures required to be supplied with the hot water. Water heating facilities shall be capable of heating water to such a temperature so as to permit an adequate amount of water to be drawn at every required kitchen sink, lavatory basin, bathtub, shower and laundry facility or other similar units at a temperature of not less than 110 degrees F.

(r) Connections. — Every sink, lavatory, bathtub or shower, drinking fountain, water closet or other facility shall be properly connected to either a public sewer system or to an approved private sewage disposal system.

(s) Maintenance. — Every plumbing stack, waste and sewer line shall be so installed and maintained as to function properly and shall be kept free from obstructions, leaks and defects to prevent structural deterioration or health hazards.

(t) Storm drainage. — An approved system of storm water disposal shall be provided and maintained for the safe and efficient drainage of roofs and paved areas, yards and courts and other open areas on the premises.

65 Del. Laws, c. 153, § 1.;



§ 4117. Heating, cooking and refrigeration facilities

(a) Heating. — Every dwelling unit and guest room shall be provided with heating facilities capable of maintaining a room temperature of 65° F., at a point 3 feet above the floor and 3 feet from an exterior wall in all habitable rooms, bathrooms and toilet rooms.

(b) Cooking facilities. — In every dwelling unit that contains cooking and baking facilities for the purpose of preparation of food, such facilities shall be properly installed by the owner and operated and kept in a clean and sanitary working condition by the occupant.

(c) Refrigeration. — In every dwelling unit that contains a refrigeration unit for the temporary preservation of perishable foods, such unit shall be capable of maintaining an average temperature below 45° F. and shall be properly installed by the owner and operated and kept in a clean and sanitary working condition by the occupant.

(d) Cooking and heating equipment. — All cooking and heating equipment, components and accessories in every heating, cooking and water heating device shall be maintained free from leaks and obstructions and kept functioning properly so as to be free from fire, health and accident hazards.

(e) Installation. — All mechanical equipment shall be properly installed and safely maintained in good working condition and be capable of performing the function for which it was designed and intended.

(f) Flue. — All fuel-burning equipment designed to be connected to a flue, chimney or vent shall be connected in an approved manner.

(g) Clearances. — All required clearances from combustible materials shall be maintained.

(h) Safety controls. — All safety controls for fuel-burning equipment shall be maintained in effective operation.

(i) Combustion air. — A supply of air for complete combustion of the fuel and for ventilation of the space shall be provided to the fuel-burning equipment.

(j) Fireplaces. — Fireplaces and other devices intended for use similar to a fireplace, including wood-and-coal-burning stoves, shall be stable and structurally safe and connected to approved chimneys.

(k) Climate control. — When facilities for interior climate control (heating, cooling or humidity) are integral functions of structures used as dwelling units, such facilities shall be maintained and operated in a continuous manner in accordance with the designed capacity.

65 Del. Laws, c. 153, § 1.;



§ 4118. Electrical facilities

(a) Outlets required. — Where there is electric service available to a structure, every habitable room of a dwelling unit and every guest room shall contain at least 2 separate and remote outlets, 1 of which may be a ceiling or wall type electric light fixture. In a kitchen, 3 separate and remote wall type electric convenience outlets or 2 such convenience outlets and 1 ceiling or wall type electric light fixture shall be provided. Every public hall, water closet compartment, bathroom, laundry room or furnace room shall contain at least 1 electric light fixture; in addition to the electric light fixture in every bathroom and laundry room, there shall be provided at least 1 electric outlet.

(b) Installation. — All electrical equipment, wiring and appliances shall be installed and maintained in a safe manner in accordance with all applicable laws. All electrical equipment shall be of an approved type.

(c) Correction of defective system. — Where it is found, in the opinion of the code official, that the electrical system in a structure constitutes a hazard to the occupants or the structure by reason of inadequate service, improper fusing, insufficient outlets, improper wiring or installation, deterioration or damage or for similar reasons, the code official shall require the defects to be corrected to eliminate the hazard.

65 Del. Laws, c. 153, § 1.;



§ 4119. Fire safety requirements

(a) In general. — A safe, continuous and unobstructed means of egress shall be provided from the interior of a structure to the exterior at a street, or to a yard, court or passageway leading to a public open area at grade.

(b) Direct exit. — Every dwelling unit or guest room shall have access directly to the outside or to a public corridor.

(c) Locked doors; exit through other units. — All doors in the required means of egress shall be readily openable from the inner side. Exits from dwelling units, hotel units, lodging units and dormitory units shall not lead through other such units, or through toilet rooms or bathrooms.

(d) Fire escapes. — All required fire escapes shall be maintained in working condition and structurally sound.

(e) Exit signs. — All exit signs shall be maintained, illuminated and visible.

(f) Accumulations of waste, etc., prohibited. — Waste, refuse or other materials shall not be allowed to accumulate in stairways, passageways, doors, windows, fire escapes or other means of egress.

(g) Flammable matter. — Highly flammable or explosive matter, such as paints, volatile oils, and cleaning fluids, or combustible refuse, such as wastepaper, boxes and rags, shall not be accumulated or stored on residential premises except in reasonable quantities consistent with normal usage.

(h) Residential unit. — A dwelling unit or rooming unit shall not be located within a structure containing an establishment handling, dispensing or storing flammable liquids with a flash point of 110° F. or lower.

(i) Fire alarms. — Fire alarms and detecting systems shall be maintained and be suitable for their respective purposes.

(j) Fire suppression system. — Fire suppression systems shall be maintained in good condition, free from mechanical injury. Sprinkler heads shall be maintained clean, free of corrosion and paint and not bent or damaged.

(k) Fire extinguishers. — All portable fire extinguishers shall be visible and accessible, and maintained in an efficient and safe operating condition.

65 Del. Laws, c. 153, § 1.;



§ 4120. Responsibilities of owners and occupants

(a) Cleanliness. — Every occupant of a structure or part thereof shall keep that part of the structure or premises thereof which that occupant occupies, controls or uses in a clean and sanitary condition. Every owner of a dwelling containing 2 or more dwelling units shall maintain, in a clean and sanitary condition, the shared or public areas of the dwelling and premises thereof.

(b) Disposal of rubbish. — Every occupant of a structure or part thereof shall dispose of all rubbish in a clean and sanitary manner by placing it in rubbish containers equipped with tight fitting covers as required by this chapter.

(c) Disposal of garbage. — Every occupant of a structure or part thereof shall dispose of garbage in a clean and sanitary manner, securely wrapping such garbage and placing it in tight garbage storage containers as required by this chapter, or by such other disposal method as may be required by applicable laws or ordinances.

(d) Rubbish storage facilities. — Every dwelling unit shall be supplied with approved containers and covers for storage of rubbish, and the owner, operator or agent in control of such dwelling shall be responsible for the removal of such rubbish.

(e) Food preparation. — All spaces used or intended to be used for food preparation shall contain suitable space and equipment to store, prepare and serve foods in a sanitary manner. There shall be adequate facilities and services for the sanitary disposal of food wastes and refuse, including facilities for temporary storage when necessary.

(f) Fixtures and equipment — Supplied by owner. — The owner or occupant of a structure or part thereof shall keep the supplied equipment and fixtures therein clean and sanitary and shall be responsible for the exercise of reasonable care in their proper use and operation.

(g) Fixtures and equipment — Furnished by occupant. — The equipment and fixtures furnished by the occupant of a structure shall be properly installed and shall be maintained in good working condition, kept clean and sanitary and free of defects, leaks or obstructions.

65 Del. Laws, c. 153, § 1.;



§ 4121. Extermination

(a) Owner's responsibility. — The owner of any structure shall be responsible for extermination of insects, rats, vermin or other pests within the structure prior to renting, leasing or selling the structure.

(b) Tenant-occupant's responsibility. — The tenant-occupant of any structure shall be responsible for the continued rat proof condition of the structure, and if the tenant occupant fails to maintain the rat-proof condition, the cost of extermination shall be the responsibility of the tenant-occupant.

(c) Single unit occupant's responsibility. — The occupant of a structure containing a single dwelling unit shall be responsible for the extermination of any insects, rats or other pests in the structure or on the premises.

(d) Responsibility for common areas in multiple unit structures. — Every owner, agent or operator of 2 or more dwelling units or multiple occupancies, or rooming houses, shall be responsible for the extermination of any insects, rats or other pests in the public or shared areas of the structure and premises.

65 Del. Laws, c. 153, § 1.;






Subchapter III Administration and Enforcement

§ 4122. General provisions

This subchapter shall govern the administration and enforcement procedures of the State Housing Code. Any municipality or county that adopts the Code as its own may use these administrative and enforcement procedures as its own or may develop procedures which are similar in nature as determined by the Code official.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, § 8.;



§ 4123. Administrative liability

Except as may otherwise be provided by state statute, no officer, agent or employee of the State or any Delaware community charged with the enforcement of this chapter shall be rendered personally liable for any damage that may accrue to persons or property as a result of any act required or permitted in the discharge of duties under this chapter. No person who institutes, or assists in the prosecution of, a criminal proceeding under this chapter shall be liable for damage therefor unless such person acted with actual malice and without reasonable grounds for believing that the person accused or prosecuted was guilty of an unlawful act or omission. Any civil suit brought against any officer, agent or employee of the State or of any Delaware community as a result of any act required or permitted in the discharge of duties under this chapter shall be defended by the attorney-at-law of each jurisdiction and of the State until the final determination of the proceedings therein.

65 Del. Laws, c. 153, § 1.;



§ 4124. Conflict of interest

No officer or employee who has an official duty in connection with the administration and enforcement of this chapter shall be financially interested in the furnishing of labor, materials or appliances for the construction, alteration or maintenance of a building or in making the plans or specifications therefor, unless that person is the owner of such building. No such officer or employee shall engage in any activity which is inconsistent with the public interest and the officer's official duties.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, § 9.;



§ 4125. Records

The code official shall keep or cause to be kept records concerning the enforcement of this chapter's provisions, which records shall be open to public inspection.

65 Del. Laws, c. 153, § 1.;



§ 4126. Duties and powers of code official

(a) In general. — The code official shall enforce all the provisions of this chapter relative to the maintenance of structures and premises, except as may otherwise be specifically provided by other regulations.

(b) Notices and orders. — The code official shall issue all necessary notices and orders to abate illegal or unsafe conditions to insure compliance with the chapter requirements for the safety, health and general welfare of the public.

(c) Inspections. — In order to safeguard the safety, health and welfare of the public, the code official is authorized to enter any structure or premises at any reasonable time for the purpose of making inspections and performing duties under this chapter. The fee for inspections performed by the Housing Director, when acting as a code official for the enforcement of the Code in areas which have not adopted the Code shall be $25 for the initial inspection and $10 for each subsequent inspection related to the same complaint. At the discretion of the Housing Director and for good cause shown, such inspection fees may be waived.

(d) Right of entry. — If any owner, occupant or other person in charge of a structure subject to this chapter refuses, impedes, inhibits, interferes with, restricts or obstructs entry and free access to any part of the structure or premises where inspection authorized by this chapter is sought, the code official may seek, in a court of competent jurisdiction, an order that such owner, occupant or other person in charge cease and desist with such interference.

(e) Access by owner or operator. — Every occupant of a structure or premises shall give the owner or operator thereof, or agent or employee, access to any part of such structure or its premises at reasonable times for the purpose of making such inspection, maintenance, repairs or alterations as are necessary to comply with this chapter.

(f) Credentials. — The code official or the code official's authorized representative shall disclose proper evidence of the official's or representative's respective office for the purpose of demonstrating authority to inspect any and all buildings and premises in the performance of duties under this chapter.

(g) Rulemaking authority. — The code official shall have power, as may be necessary in the interest of public safety, health and general welfare, to adopt and promulgate rules and regulations to interpret and implement this chapter to secure the intent thereof and to designate requirements applicable because of local climatic or other conditions.

(h) Annual report. — At least annually, the code official shall submit to the chief executive of the community or State a written statement of activities in a form and content as shall be prescribed by the chief executive of that jurisdiction.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, § 10; 70 Del. Laws, c. 186, § 1.;



§ 4127. Condemnation

(a) In general. — When a structure is found by the code official to be unsafe, or when a structure or part thereof is found unfit for human occupancy or use, it may be condemned pursuant to this chapter and may be placarded and vacated. Such condemned structure shall not be reoccupied without approval of the code official, but such approval may not be withheld upon completion of specified corrections of violations.

(b) Unsafe structure. — An unsafe structure is one in which all or part thereof is found to be dangerous to life, health, property or the safety of the public or the structure's occupants because it is so damaged, decayed, dilapidated, structurally unsafe or of such faulty construction or unstable foundation that it is likely to partially or completely collapse.

(c) Unsafe equipment. — Unsafe equipment includes any boiler, heating equipment, elevator, moving stairway, electrical wiring or device, flammable liquid containers or other equipment on the premises or within the structure which is in such disrepair or condition that it is found to be a hazard to life, health, property or safety of the public or occupants of the premises or structure. Unsafe equipment may contribute to the finding that the structure is unsafe or unfit for human occupancy or use.

(d) Structure unfit for human occupancy. — A structure is unfit for human occupancy or use whenever the code official finds that it is unsafe or, because it lacks maintenance and is in extreme disrepair, is unsanitary, vermin- or rat-infested, contains filth and contamination or lacks ventilation, illumination, sanitary or heating facilities or other essential equipment required by this chapter.

(e) Closing of vacant structures. — If the structure or part thereof is vacant and unfit for human habitation, occupancy or use, and is not in danger of structural collapse, the code official may post a placard of condemnation on the premises and may order the structure closed up so it will not be an attractive nuisance to youngsters. Upon failure of the owner to close up the premises within the time specified in the order, the code official shall cause it to be closed through any available public agency or by contract or arrangement by private persons and the cost thereof shall be charged against the real estate upon which the structure is located and shall be a lien upon such real estate in accordance with § 4134 of this title.

65 Del. Laws, c. 153, § 1.;



§ 4128. Notices and orders

(a) Notice to owner or to person or persons responsible. — Whenever the code official determines that there has been a violation of this chapter or has reasonable grounds to believe that a violation has occurred, or whenever the code official has condemned any structure or equipment under § 4127 of this title, notice shall be given to the owner or the person or persons responsible therefor in the manner prescribed below. If the code official has condemned the property or part thereof, the code official shall give notice to the owner and to the occupants of the intent to placard and to order vacation of the premises or to order equipment out of service.

(b) Form. — Such notice shall:

(1) Be in writing;

(2) Include a description of the real estate sufficient for identification;

(3) Include a statement of the reason or reasons why it is being issued;

(4) Include a correction order allowing a reasonable time for the repairs and improvements required to bring the dwelling unit or structure into compliance with this chapter; and

(5) Include state penalties for noncompliance.

(c) Service. — Such service shall be deemed properly served upon such owner and/or occupant if a copy thereof is delivered to the owner and/or occupant personally; or by leaving the notice at the usual place or abode, in the presence of someone in the family of suitable age and discretion who shall be informed of the contents thereof; or by certified or registered mail service addressed to the owner and/or occupant at the last known address. If the owner, agent or person in control is not found, a copy of the notice posted in a conspicuous place on the premises shall be deemed the equivalent of personal service, upon posting. Any notice herein shall, if mailed, be deemed to be effective upon mailing.

(d) Service on occupant. — When a condemnation order is served on an occupant other than the owner or person responsible for such compliance, a reasonable time to vacate the property after noncompliance shall be stated. Owners or persons responsible for compliance must vacate at the time set for correction of defects if there is failure of compliance.

(e) Penalties. — Failure to comply with orders and notices shall be subject to the penalties set forth in § 4131(b) of this title.

(f) Transfer of ownership. — It shall be unlawful for the owner of any dwelling unit or structure who has received a compliance order or upon whom a notice of violation has been served to sell, transfer, mortgage, lease or otherwise dispose of such property to another until the compliance order or notice of violation has been complied with, or until such owner shall first furnish the grantee, transferee, mortgagee or lessee a true copy of any compliance order or notice of violation issued by the code official and shall furnish to the code official a signed and notarized statement from the grantee, transferee, mortgagee or lessee, acknowledging the receipt of such compliance order or notice of violation and fully accepting the responsibility without condition for making the corrections or repairs required by such compliance order or notice of violation.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, §§ 11, 12; 70 Del. Laws, c. 186, § 1.;



§ 4129. Placarding

(a) Placarding of structure. — After the condemnation notice required under this chapter has resulted in an order by virtue of failure to comply within the time given, the code official may post on the premises or structure or parts thereof, or on defective equipment, a placard bearing the words "Condemned as unfit for human occupancy or use," and a statement of the penalties provided for any occupancy or use or for removing the placard. The owner or the person or persons responsible for the correction of violations and all other occupants shall remove themselves from the property on failure to comply with the correction order in the time specified.

(b) Use following placarding prohibited. — Any person who shall occupy a placarded premises or structure or part thereof, or shall use placarded equipment, and any owner or any person responsible for the premises who shall let anyone occupy a placarded premises shall be subject to the penalties set forth in § 4131(b) of this title.

(c) Removal of placard. — The code official shall remove the condemnation placard whenever the defect or defects upon which the condemnation and placarding action were based have been eliminated. Any person who defaces or removes a condemnation placard without the approval of the code official shall be subject to the penalties provided by this chapter.

65 Del. Laws, c. 153, § 1.;



§ 4130. Emergency orders

(a) In general. — Whenever a code official finds that an emergency exists on any premises, or in any structure or part thereof or on any defective equipment which requires immediate action to protect the public's health and safety or that of the occupants thereof, the code official may, with proper notice and service in accordance with § 4128 of this title, issue an order reciting the existence of such an emergency and requiring the vacating of the premises or such action taken as the code official deems necessary to meet such emergency. Notwithstanding other provisions of this chapter, such order shall be effective immediately, and the premises or equipment involved shall be placarded immediately upon service of the order.

(b) [Repealed.]

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, § 13.;



§ 4131. Violations

(a) Unlawful acts. — It shall be unlawful for any person, firm or corporation to erect, construct, alter, extend, repair, remove, demolish, use or occupy any structure or equipment regulated by this chapter, or cause same to be done, contrary to or in conflict with or in violation of this chapter.

(b) Penalty for violation; jurisdiction. — Any person who shall violate this chapter or who fails to comply with any notice or order issued by a code official pursuant to this chapter, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than $25 nor more than $1,000 or imprisoned for a term not to exceed 30 days, or both. Each day of a separate and continuing violation shall be deemed a separate offense under this section. The Justice of the Peace Court in the county in which the property is located shall have exclusive jurisdiction over offenses prosecuted under this chapter.

(c) Prosecution. — In the event any violation order is not promptly complied with, a code official with constable powers pursuant to § 2901 of Title 10, may issue a citation, and in cases involving first offenders of this Code, may assess a fine of $100 or, in the alternative, may direct that the owner or occupant appear in the court of law having jurisdiction over the alleged violation. In those jurisdictions in which the code officials do not have constable powers, the code official may institute an action in the appropriate court, or may request the city solicitor or community attorney-at-law to institute such action to seek the penalties provided in subsection (b) of this section.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 93, § 1; 67 Del. Laws, c. 386, §§ 14, 15.;



§ 4132. Demolition

(a) In general. — The code official may order the owner of premises upon which is located any structure or part thereof, which in the code official's judgment is so old, dilapidated or has become so out of repair as to be dangerous, unsafe, unsanitary or otherwise unfit for human habitation, occupancy or use, so that it would be unreasonable to repair the same, to raze and remove such structure or part thereof; or, if it can be made safe by repair, to repair and make safe and sanitary or to raze and remove at the owner's option; or, where there has been a cessation of normal construction of any structure for a period of more than 2 years, to raze and remove such structure or part thereof.

(b) Order. — The order shall specify a time in which the owner shall comply therewith and specify repairs, if any. It shall be served on the owner of record or an agent where an agent is in charge of the building and upon the holder of any lien in the manner provided for service of a summons by a court of record. If the owner or a holder of a lien of record cannot be found, the order may be served by posting it on the main entrance of the building and by publishing it once each week for 3 successive weeks in a newspaper of general circulation in accordance with the rules of the Justice of the Peace Court.

(c) Restraining actions. — Anyone affected by any such order may, within 30 days after service of such order, apply to a Justice of the Peace Court for an order restraining the code official from razing and removing such structure or parts thereof. The Court shall determine whether the order of the code official is reasonable, and if found unreasonable, the court may issue a restraining order.

(d) Failure to comply. — Whenever the owner of a property fails to comply with a demolition order within the time prescribed, the code official shall cause the structure or part thereof to be razed and removed, either through an available public agency or by contract or arrangement with private persons, and the cost of such razing and removal shall be charged against the real estate upon which the structure is located and shall be a lien upon such real estate as provided in § 4134 of this title.

(e) Salvage materials. — When any structure has been ordered razed and removed the code official or other designated officer may sell the salvage and valuable materials resulting from such razing or removal, such materials to be sold at the highest price obtainable. The net proceeds of such sale, after deducting the expenses of such razing and removal, shall be promptly remitted with a report of such sale or transaction, including the items of expense and the amounts deducted, for the use of the person who may be entitled thereto, subject to any order of a court. If such a surplus does not remain to be turned over, the report shall so state.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 93, §§ 2, 3; 67 Del. Laws, c. 386, § 16.;



§ 4133. Creation of tax lien

There is hereby created a tax lien on real property for moneys expended by the State, or a community, for razing, demolition, removal or repairs of buildings or abatement of other unsafe conditions constituting a threat to the public health and safety where the responsible party refuses or fails to comply with the lawful order of the code official after due notice thereof, either actual or constructive. Upon certification of a tax lien to the appropriate state or community official by the code official, the amount of such lien shall be recorded and collected in the same manner as other county real estate taxes, and paid to the State or community, when collected, by the appropriate county government.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, § 16.;



§ 4134. Violation of existing ordinance, code or regulation

This chapter shall not affect violations of any other ordinance, code or regulation of the State, county or municipality existing prior to July 12, 1985, and any such violation shall be governed and shall continue to be enforced to the full extent of the law under such ordinances, codes or regulations in effect at the time the violation was committed.

65 Del. Laws, c. 153, § 1; 67 Del. Laws, c. 386, § 16.;



§ 4135. Violation of existing ordinance, code or regulation

Transferred.









CHAPTER 42. UNIVERSAL DESIGN STANDARDS FOR AFFORDABLE HOUSING

§ 4201. Standards

All applications for public financial assistance to be used in the construction of new dwelling units shall include the extent of the proposed construction's use of the standards of universal design found in this chapter. This chapter does not apply to redevelopment or rehabilitation of existing structures, to multi-family housing as defined by the U.S. Department of Housing and Urban Development, or to public financial assistance in the form of grants, loans, or tax credits provided to individual homeowners using the dwelling unit as a residence. During the process of appropriating the public financial assistance, the extent of the proposed construction's use may constitute a basis of best value, and the invitation to bid must so indicate. This section is in addition to any requirements of any other statute or regulation governing the bidding and construction of dwelling units as defined.

78 Del. Laws, c. 368, § 5.;



§ 4202. Definitions

As used in this chapter, the following terms shall mean:

(1) "Accessible level" shall mean the first floor of the dwelling unit.

(2) "Accessible route" shall mean a continuous, unobstructed path that complies with § 4204 of this title. With the exception of ramped surfaces, all portions of an accessible route shall have a slope less than 5% parallel to travel, have a cross slope of less than 2%, and shall be at least 42 inches wide. An accessible route shall be free of any protruding object.

(3) "Administering entity" shall mean any state agency, local government, municipality or any instrumentality thereof responsible for the process by which public financial assistance is allocated, distributed, conveyed, contracted, or appropriated or any entity performing those duties on behalf of any state agency, local government, municipality, or any instrumentality thereof.

(4) "Dwelling unit" shall mean any single family residence and each individual living unit in a duplex or triplex, or semi-detached residential building which is constructed with public financial assistance.

(5) "Point" or "points" shall mean the amount of credit given, out of a possible total of 41, for calculating an application's Universal Design Standards compliance for purposes of this chapter.

(6) "Primary bathroom" shall mean a bathroom that provides a toilet, lavatory, and tub/shower or shower.

(7) "Public financial assistance" shall mean:

a. A building contract or similar contractual agreement with any state agency;

b. Any real estate received by the owner through a donation by the State;

c. State tax credits;

d. Grant assistance from state funds;

e. State loan guarantees;

f. Federal funds administered by the State, a state agency, local government, or municipality; or

g. Funding by municipalities and other local governments or their agencies and instrumentalities;

but does not include loans and grants from any public entity to individual homeowners.

(8) "Ramp" shall mean a surface with a running slope more than 1:20 and equal to or less than 1:12, and a cross slope less than 1:50. Handrails shall be required on both sides of the ramp.

78 Del. Laws, c. 368, § 5.;



§ 4203. Dwelling unit no-step entry

(a) The dwelling unit may provide at least 1 primary no-step entry, valued at 8 points if it complies with the following:

(1) A door width and type that is 36 inches wide, at a minimum, with a standard pivot or hinged door;

(2) A maximum threshold height that is 1/2 inch beveled or 1/4 inch squared; and

(3) The no-step entry may be achieved through the addition of a permanent ramp on the outside of the dwelling unit when grading prevents reasonable no-step entry otherwise.

(b) A primary no-stop entry sheltered from weather with an overhang shall be valued at an additional 2 points.

78 Del. Laws, c. 368, § 5.;



§ 4204. Interior accessible route; interior doors, doorways, and hallways

The dwelling unit may provide for an accessible route running through the interior of the dwelling unit, valued at 8 points if it complies with the following:

(1) The accessible route shall be continuous through all spaces within the dwelling unit and shall connect to all primary living spaces, including, but not limited to, the living room, the family room, and the dining space;

(2) The interior doors and doorways, except for closets, of the dwelling unit shall provide a clear opening with a minimum width of 36 inches; and

(3) The hallways of the dwelling unit shall be at least 42 inches wide.

78 Del. Laws, c. 368, § 5.;



§ 4205. Bathroom

(a) The bathroom shall be on an accessible level and be connected to the accessible route.

(b) The bathroom shall have at least a 60-inch diameter turning space, valued at 1 point.

(c) The bathroom shall have a barrier-free shower stall (2 points), raised toilet seat height of at least 16 inches (1 point), 29 inches of knee space under the lavatory (1 point), ADA compliant faucets (1 point), hand-held shower (1 point), and grab bars (2 points) or grab bar blocking for subsequently mounting a grab bar (allocated 1 point instead of 2 points for the actual grab bars in place).

78 Del. Laws, c. 368, § 5.;



§ 4206. Bedrooms

The dwelling unit may provide at least 1 primary bedroom or room that can easily be converted to a primary bedroom within the dwelling unit on the accessible level and connected to the accessible route, valued at 7 points.

78 Del. Laws, c. 368, § 5.;



§ 4207. Kitchen

(a) The kitchen shall be on an accessible level and be connected to the accessible route.

(b) The kitchen in the dwelling unit shall have at least a 60-inch diameter turning space valued at 1 point.

(c) The kitchen in the dwelling unit shall have all pull-out shelving valued at 1 point.

78 Del. Laws, c. 368, § 5.;



§ 4208. Hardware

(a) With the exception of panel boxes and HVAC filter access panels, all door hardware, cabinet hardware, faucets, bath and shower valves, diverters, and similar items throughout the dwelling unit shall be lever and wire handles or D-pull handles. Such items shall operate easily by using a single closed fist and shall be valued at 2 points.

(b) Luminous rocker or toggle light switches, valued at 1 point, shall be mounted 36 to 42 inches above the finished floor throughout the dwelling unit, for a separate value of 1 point.

78 Del. Laws, c. 368, § 5.;



§ 4209. Implementation of this chapter

The administering entity shall comply with this chapter by incorporating points as calculated herein into its process for approving the use of public financial assistance for the construction of new dwelling units. The points for Universal Design Standards may be scaled to fit the individual process but shall be given a significant weight as compared to other scoring categories. Tenths of a point may be awarded to account for compliance with this chapter for a corresponding portion of the total development. The administering entity shall enforce compliance with the standards included in the application for public financial assistance during construction of the dwelling unit. The administering entity may include universal design standards incentives or requirements in excess of the provisions of this chapter.

78 Del. Laws, c. 368, § 5.;



§ 4210. Other applicable law or regulation

This chapter does not limit or supplant requirements, rights, or remedies which are otherwise applicable or available under any other building code, disabilities rights statute, or any other applicable law or regulation. To the extent any other applicable law or regulation contains more stringent standards and requirements, that law or regulation controls.

78 Del. Laws, c. 368, § 5.;






CHAPTER 43. HOUSING AUTHORITY

§ 4301. Definitions

As used in this chapter, unless a different meaning appears from the context:

(1) "Area" or "area of operation" means the county or part of the county in and with respect to which an authority shall be created.

(2) "Authority" or "housing authority" means a corporate body organized in accordance with the provisions of this chapter for the purposes, with the powers and subject to the restrictions set forth in this chapter.

(3) "Bureau" means the State Bureau of Housing.

(4) "Commissioner" means 1 of the members of an authority appointed in accordance with the provisions of this chapter.

(5) "Community facilities" includes lands, buildings and equipment for recreation or social assembly, for educational, health or welfare activities and other necessary utilities primarily for use and benefit of the occupants of housing accommodations to be constructed and operated under this chapter.

(6) "DSHA" means the Delaware State Housing Authority.

(7) "Government" includes the state and federal governments, and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

(8) "Housing project" or "project" means any work or undertaking:

a. To demolish, clear or remove buildings from any slum area acquired by the authority;

b. To provide decent safe and sanitary urban or rural dwellings, apartments or other living accommodations for persons of low income; such work or undertaking may include buildings, land, equipment facilities, and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, utilities, parks, site preparation, landscaping, administrative, community, health, recreational, welfare or other purposes; or

c. To accomplish a combination of the foregoing. The term "housing project" or "project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith; and the term shall include all other real and personal property and all tangible or intangible assets held or used in connection with the housing project.

(9) "Persons of low income" means persons or families who lack the amount of income which is necessary, as determined by the authority undertaking a project, to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding.

(10) "Slum" means any area where dwellings predominate which by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors, are detrimental to safety, health and morals.

39 Del. Laws, c. 16, § 2; Code 1935, § 5454; 48 Del. Laws, c. 117, §§ 1, 2; 31 Del. C. 1953, § 4301; 52 Del. Laws, c. 126, § 1; 56 Del. Laws, c. 293, § 2; 57 Del. Laws, c. 679, § 5A; 71 Del. Laws, c. 357, § 7.;



§ 4302. Legislative purpose

It is as a matter of legislative determination that, in order to promote and protect the health, safety, morals and welfare of the public, it is necessary in the public interest to provide for the creation of public corporate bodies to be known as housing authorities, and to confer upon and vest in such housing authorities all powers necessary or appropriate in order that they may engage in low-rent housing and slum clearance projects, and that the powers herein conferred upon the housing authorities, including the power to acquire property, to remove unsanitary or substandard conditions, to construct and operate housing accommodations and to borrow, expend and repay moneys for the purposes set forth in this chapter are public objects essential to the public interest.

39 Del. Laws, c. 16, § 3; Code 1935, § 5455; 31 Del. C. 1953, § 4302.;



§ 4303. Creation of authority; appointment and removal of commissioners; area of operation

Whenever DSHA shall have determined that there is need for a housing authority in any county or in any part of a county of the State, it shall issue to each appointing officer named in this chapter a certificate of such determination, describing the area of operation of the proposed authority, and as soon as possible thereafter an authority shall be created by the appointment of commissioners who shall constitute the authority, all of whom shall be residents of the area in which the authority operates. In the case of a New Castle County housing authority, there shall be 7 commissioners who shall be appointed by the County Executive with the advice and consent of the County Council, no more than a bare majority of the commissioners shall be affiliated with any 1 major political party, 1 member shall serve as chairperson and shall serve at the pleasure of the County Executive, 6 members shall serve for terms of 3 years each; provided, that the terms of the original members shall be established in a manner that 2 shall expire each year, and that 1 member from each council district shall be represented on the commission. Except as otherwise provided in this chapter, in the case of authorities other than a New Castle County housing authority, there shall be 6 commissioners who shall be appointed as follows: 3 by the Governor for initial terms of 6 years, 4 years and 3 years respectively, 3 by the mayor of the most populous incorporated city or town in the area of operation in accordance with the last federal census for initial terms of 5 years, 2 years and 1 year respectively. Not more than 2 appointees of the Governor or of the mayor at any 1 time shall be from the same political party or subdivision thereof. The terms of the commissioners appointed before July 1, 1959, shall continue until the expiration of the terms thereof, the first occurring appointment to succeed the appointee of the resident judge shall be made by the mayor, the second occurring appointment to succeed the appointee of the resident judge shall be made by the Governor.

Forthwith upon the appointment of the original commissioners, the appointing officers shall execute and file or cause to be filed in the office of the Secretary of State a certificate or certificates stating that such appointments have been duly made and setting forth the name and term of office of each commissioner. Such certificate or certificates shall be conclusive evidence of the due and proper creation of the authority. Each appointing officer shall execute and file or cause to be filed in the office of the Secretary of State a certificate with respect to each appointment of a successor commissioner stating the fact of such appointment and setting forth the name of the successor commissioner and the successor commissioner's term of office. The respective appointing officers shall appoint successors to commissioners appointed by them or by their respective predecessors in office. In the case of an authority other than a New Castle County housing authority, each successor commissioner shall be appointed to hold office in the case of a vacancy for the unexpired term, or, in the case of expiration, for a term of 6 years or until a successor shall have been appointed and qualified. In the case of a New Castle County housing authority, each successor commissioner shall be appointed to hold office in the case of a vacancy for the unexpired term, or, in the case of expiration of a term, for a term of 3 years from the date of expiration of such term or until a successor shall have been appointed and qualified.

In the case of an authority other than a New Castle County housing authority, the Governor and the mayor by unanimous vote may remove a commissioner of the authority for official misconduct, neglect of duty or incompetence, but only after the commissioner shall have been given a copy of the charges against the commissioner and an opportunity to be heard in person or by counsel in the commissioner's own defense; pending the determination of the charges against the commissioner, the Governor and the mayor by unanimous vote may suspend the commissioner from office. A copy of the charges and the result of the hearing shall be forwarded to DSHA.

In the case of a New Castle County housing authority, the County Executive, with the advice and consent of County Council, may remove a commissioner of the authority for official misconduct, neglect of duty or incompetence, but only after the commissioner shall have been given a copy of the charges against the commissioner and an opportunity to be heard in person or by counsel in the commissioner's own defense; pending the determination of the charges against the commissioner, the County Executive with the advice and consent of County Council by unanimous vote may suspend the commissioner from office. A copy of the charges and the result of the hearing shall be forwarded to the Department.

39 Del. Laws, c. 16, § 4; Code 1935, § 5456; 48 Del. Laws, c. 339, § 1; 31 Del. C. 1953, § 4303; 52 Del. Laws, c. 126, §§ 2-4; 56 Del. Laws, c. 293, § 2; 57 Del. Laws, c. 679, § 5B; 58 Del. Laws, c. 161, § 2; 70 Del. Laws, c. 186, § 1; 77 Del. Laws, c. 340, § 1.;



§ 4304. Wilmington Housing Authority

The Wilmington Housing Authority shall consist of 9 commissioners, 7 of whom shall be appointed by the Mayor of the City of Wilmington, 1 of whom shall be appointed by the Governor and 1 of whom shall be appointed by the County Executive of New Castle County. Each commissioner shall serve for a term of 3 years unless replaced before 3 years by an interim commissioner. No more than 5 commissioners or interim commissioners shall be of the same political party.

Notwithstanding any provisions of this chapter to the contrary, a Wilmington Housing Authority commissioner or interim commissioner shall serve at the pleasure of the person who appointed that commissioner or interim commissioner, and may be removed, with or without cause, by the appointing person. In the event of death, disability, resignation, or removal of a commissioner or interim commissioner before the expiration of that commissioner's or interim commissioner's term, the appointing person may appoint an interim commissioner to complete the term.

31 Del. C. 1953, § 4303A; 58 Del. Laws, c. 139; 59 Del. Laws, c. 323, § 1; 64 Del. Laws, c. 390, § 1; 70 Del. Laws, c. 186, § 1; 72 Del. Laws, c. 9, § 1.;

§ 4304A Newark Housing Authority.

The Newark Housing Authority shall consist of 7 commissioners, 4 of whom shall be appointed by the Mayor of the City of Newark, and 3 of whom shall be appointed by the Governor. Each commissioner shall serve for a term of 3 years unless replaced by an interim commissioner before the expiration of the 3-year term.

A Newark Housing Authority commissioner or interim commissioner shall serve at the pleasure of the person who appointed the commissioner or interim commissioner, and may be suspended or removed by the appointing authority for misfeasance, nonfeasance, malfeasance, misconduct, incompetence, or neglect of duty. A commissioner may appeal any suspension or removal to the Superior Court by filing an appeal within 30 days of the suspension or removal decision.

A commissioner who is absent without adequate reason for 3 consecutive meetings, or who fails to attend at least half of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

In the event of the death, disability, resignation, or removal of a commissioner or interim commissioner before the expiration of the commissioner's or interim commissioner's term, the appointing authority may appoint an interim commissioner to complete the term.

77 Del. Laws, c. 340, § 2.;



§ 4304A. Newark Housing Authority

The Newark Housing Authority shall consist of 7 commissioners, 4 of whom shall be appointed by the Mayor of the City of Newark, and 3 of whom shall be appointed by the Governor. Each commissioner shall serve for a term of 3 years unless replaced by an interim commissioner before the expiration of the 3-year term.

A Newark Housing Authority commissioner or interim commissioner shall serve at the pleasure of the person who appointed the commissioner or interim commissioner, and may be suspended or removed by the appointing authority for misfeasance, nonfeasance, malfeasance, misconduct, incompetence, or neglect of duty. A commissioner may appeal any suspension or removal to the Superior Court by filing an appeal within 30 days of the suspension or removal decision.

A commissioner who is absent without adequate reason for 3 consecutive meetings, or who fails to attend at least half of all regular business meetings during any calendar year, shall be guilty of neglect of duty.

In the event of the death, disability, resignation, or removal of a commissioner or interim commissioner before the expiration of the commissioner's or interim commissioner's term, the appointing authority may appoint an interim commissioner to complete the term.

77 Del. Laws, c. 340, § 2.;



§ 4305. Interest of authority member or employee in projects

No member or employee of an authority shall acquire any interest, direct or indirect, in a project or in any property then or thereafter included or planned to be included in a project, nor retain any interest direct or indirect in any property acquired subsequently to the member's or employee's appointment or employment which is later included or to the member's or employee's knowledge planned to be included in a project, nor shall the member or employee have any interest, direct or indirect, in any contract or proposed contract for materials or services to by furnished or used in connection with any project. If any member or employee of an authority owns or controls an interest, direct or indirect, in any property included in any project, which was acquired prior to the member's or employee's appointment or employment, the member or employee shall disclose such interest and the date of acquisition thereof in writing to the authority, and such disclosure shall be entered upon the minutes of the authority.

39 Del. Laws, c. 16, § 5; Code 1935, § 5457; 31 Del. C. 1953, § 4304; 70 Del. Laws, c. 186, § 1.;



§ 4306. Organization by commissioners; quorum; employment of assistants

As soon as possible after the creation of an authority, the commissioners shall organize for the transaction of business by choosing from among their number a chairperson and vice-chairperson and by adopting bylaws and rules and regulations suitable to the purposes of this chapter. Three commissioners shall constitute a quorum for the purpose of organizing the authority and conducting the business thereof. The commissioners shall, from time to time, select and appoint such officers and employees, including a director to be ex officio secretary, and engineering, architectural and legal assistants, as they may require for the performance of their duties, and shall prescribe the duties and compensation of each officer and employee.

39 Del. Laws, c. 16, § 6; Code 1935, § 5458; 31 Del. C. 1953, § 4305; 70 Del. Laws, c. 186, § 1.;



§ 4307. Compensation and expenses of commissioners

No commissioner shall receive any compensation, whether in form of salary, per diem allowances or otherwise, for or in connection with the commissioner's services as such commissioner. Each commissioner shall, however, be entitled to reimbursements, to the extent of appropriations or other funds available therefor, for any necessary expenditures in connection with the performance of the commissioner's general duties or in connection with the construction or operation of any project. The authority may allocate such expenses among its project in such manner as it may consider proper.

39 Del. Laws, c. 16, § 7; Code 1935, § 5459; 31 Del. C. 1953, § 4306; 70 Del. Laws, c. 186, § 1.;



§ 4308. Powers of authority

(a) An authority shall constitute a body both corporate and politic, exercising public powers and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the following powers in addition to others granted in this chapter:

(1) To investigate into living and housing conditions in its area of operations and into the means and methods of improving such conditions; to determine where unsanitary or substandard housing conditions exist; to study and make recommendations concerning the plans of the area of operations in relation to the problems of clearing, replanning and reconstruction of areas in which unsanitary or substandard conditions exist, and the providing of housing accommodations for persons of low income, and to cooperate with any city, regional or state planning agency;

(2) To prepare, carry out and operate projects; to provide for the construction, reconstruction, improvement, alteration or repair of any project or any part thereof; to take over by purchase, lease, or otherwise any project undertaken by any government; to act as agent for the federal government in connection with the acquisition, construction, operation or management of a project or any part thereof; to arrange with any government within the area of operation for the furnishing, planning, replanning, opening or closing of streets, roads, roadways, alleys, parks or other places or public facilities or for the acquisition by any government or any agency, instrumentality or subdivision thereof, including, specifically, the Federal Emergency Administration of Public Works and the Public Works Emergency Housing Corporation, of property, options or property rights or for the furnishing of property or services in connection with a project;

(3) To lease or rent any of the housing or other accommodations, or any of the lands, buildings, structures or facilities embraced in any project and to establish and revise the rents or charges therefor; to purchase, lease, obtain options upon, acquire by eminent domain or otherwise, sell, exchange, transfer, assign, mortgage or pledge any property, real or personal or any interest therein from any person, firm, corporation or any municipal state, or federal government or any agency, instrumentality or subdivision thereof, including specifically, the Federal Emergency Administration of Public Works and the Public Works Emergency Housing Corporation, by gift, grant, bequest or devise; to own, hold, clear and improve property; in its discretion to insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable;

(4) To borrow money upon its bonds, notes, debentures or other evidences of indebtedness and to secure the same by mortgage upon property held or to be held by it or by pledge of its revenues, or in any other manner, and in connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the authority by this chapter; to invest any funds held in reserves or sinking funds, or in any funds not required for immediate disbursements in state or federal securities;

(5) To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; to make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter, and to carry into effect the powers and purposes of the authority;

(6) To enter upon any building or property in order to conduct investigations or to make surveys or soundings; to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are out of the State or unable to attend before the authority, or excused from attendance; and to do all things necessary or convenient to carry out the powers given in this chapter.

(b) Any of the investigations or examinations provided for in this chapter may be conducted by the authority or by a committee appointed by it, consisting of 1 or more commissioners, or by counsel, or by an officer or employee specially authorized by the authority to conduct it. Any commissioner, counsel for the authority, or any person designated by it to conduct an investigation or examination shall have power to administer oaths, take affidavits and issue subpoenas or commissions. Any authority may exercise any or all of the powers herein conferred upon it, either generally or with respect to any specific project or projects, through or by any agent or agents which it may designate.

39 Del. Laws, c. 16, § 8; Code 1935, § 5460; 31 Del. C. 1953, § 4307.;



§ 4309. Agreements with federal government

An authority may, in connection with the borrowing of funds, or otherwise, enter into any agreement with the federal government or any agency or subdivision thereof providing for supervision and control of the authority of any project, and containing such covenants, terms and conditions as the authority may deem advisable.

39 Del. Laws, c. 16, § 14; Code 1935, § 5466; 31 Del. C. 1953, § 4308.;



§ 4310. Transfer of property to authority by municipalities

Any city, village or incorporated town included in the area of operation of an authority may sell, convey or lease any of its interest in any property or grant easements, licenses or any other rights or privileges therein or with respect thereto to the authority, irrespective of the purposes for which such property or such interest therein may have been acquired. Such city, village or incorporated town is authorized to sell any such property, property rights or interest therein to the authority at private sale without advertisement or competitive bidding, and, in the case of property, property rights or interest therein devoted or dedicated to a public use, the city, village or incorporated town is authorized to make grants to the authority on such terms and under such conditions as it deems advisable. The authority may acquire and accept any such property, property rights or interest therein as it deems necessary or desirable in the development of a project pursuant to this chapter.

39 Del. Laws, c. 16, § 9; Code 1935, § 5461; 42 Del. Laws, c. 162; 31 Del. C. 1953, § 4309.;



§ 4311. Condemnation procedure

Whenever the housing authority cannot agree with the owner of any land, building, franchise, easement or other property necessary to be taken or used in the construction, reconstruction or maintenance of any housing project or proposed housing project, which the housing authority constructs, reconstructs or otherwise improves, or proposes to construct, reconstruct or otherwise improve, for the purpose thereof, the housing authority may exercise the power of eminent domain by proceeding in accordance with Chapter 61 of Title 10.

39 Del. Laws, c. 16, § 10; Code 1935, § 5462; 31 Del. C. 1953, § 4310.;



§ 4312. Property as public property

All property, both real and personal, acquired, owned, leased, rented or operated by an authority is deemed public property for public use.

39 Del. Laws, c. 16, § 11; Code 1935, § 5463; 31 Del. C. 1953, § 4311.;



§ 4313. Projects subject to zoning regulations

All projects of an authority shall be subject to the comprehensive development plan, including the housing component thereof, planning, zoning, sanitary, and building laws, ordinances and regulations applicable to the locality in which the project is to be situated.

39 Del. Laws, c. 16, § 12; Code 1935, § 5464; 31 Del. C. 1953, § 4312; 58 Del. Laws, c. 161, § 3.;



§ 4314. Issuance of evidences of indebtedness; rights of creditors

Subject to the restrictions set forth in this chapter, an authority may incur any indebtedness, issue any obligations and give any security therefor which it deems necessary or advisable in connection with any project undertaken by it under this chapter. Authorization for the issuance of bonds shall be made by resolution of the authority and the bonds shall be signed by any agent whom the authority designates.

The bonds, notes or other evidences of indebtedness executed by an authority shall not be a debt or charge against the State, county, municipality, or any subdivision or agency or instrumentality thereof other than the authority, and no individual liability shall attach for any lawful official act done by any commissioner, but a commissioner shall be liable for the commissioner's own malfeasance. The rights of creditors of an authority shall be solely against such authority as a corporate body and shall be satisfied only out of property held by it in its corporate capacity, and the enforcement of such rights shall be subject to all the provisions of Part III of this title.

39 Del. Laws, c. 16, § 13; Code 1935, § 5465; 31 Del. C. 1953, § 4313; 70 Del. Laws, c. 186, § 1.;



§ 4315. Supervision of projects by the DSHA

Whenever any project of any agency, including public or private organizations or corporations, is financed in whole or in part by this State pursuant to Chapter 40 of this title, the Housing Director of DSHA may:

(1) Order any agency undertaking or operating a project to make, at its expense, such repairs and improvements as will preserve or promote the health and safety of the occupants of buildings and structures owned or operated by such agency;

(2) Order all such agencies to do such acts as may be necessary to comply with the law, the rules and regulations adopted by the Housing Director by the terms of any project approved by the Housing Director, or to refrain from doing any acts in violation thereof;

(3) Examine all such agencies and keep informed as to their general condition, their capitalization and the manner in which their property is constructed, leased, operated or managed;

(4) By the Housing Director's duly authorized agents, enter in or upon and inspect the property, equipment, buildings, plants, offices, apparatus and devices of any such agency, examine all books, contracts, records, documents and papers of any such agency and, by subpoena duces tecum issued by DSHA, compel the production thereof;

(5) In the Housing Director's discretion prescribe uniform methods and forms of keeping accounts, records and books to be observed by such agencies and to prescribe or order accounts in which particular outlays and receipts shall be entered, charged or credited;

(6) Require every such agency to file with DSHA an annual report setting forth such information as the Housing Director may require verified by the oath of a duly authorized representative of the agency. Such report shall be in the form, cover the period and be filed at the time prescribed by the Housing Director. The Housing Director may further require answers to questions upon which the Housing Director or DSHA may desire information and may also require such agency to file periodic reports in the form covering the period at the time prescribed by the Housing Director;

(7) From time to time make, amend and repeal rules and regulations for carrying into effect this chapter.

31 Del. C. 1953, § 4314; 56 Del. Laws, c. 293, § 3; 57 Del. Laws, c. 679, §§ 5B, 5C; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 357, §§ 9-16.;



§ 4316. Material and labor contracts; bids

All materials furnished to and all labor for an authority in excess of the probable cost of $500, except materials and labor used in the maintenance and operation of housing projects and employees directly under the authority, shall be supplied or done under contract made after competitive bids have been requested and submitted.

39 Del. Laws, c. 16, § 18; Code 1935, § 5470; 31 Del. C. 1953, § 4317.;



§ 4317. Dissolution

Whenever an authority desires to discontinue its operations, it shall make application to DSHA for permission to dissolve. Permission to dissolve shall be given only upon the showing, satisfactory to DSHA, that all projects undertaken by the authority have been completed or abandoned with the approval of DSHA, that provision satisfactory to a majority of its creditors, holding a majority in the amount of claims, has been made, and that the continued existence of the authority would not serve the public interest. Notice of such application for permission to dissolve shall be given to all creditors of the authority in such manner as DSHA approves. If the application to dissolve is granted, DSHA shall either (1) designate an agent to take possession of the authority, to dispose of all of its property in the manner authorized herein, and, after paying or making provisions for the debts and liabilities of the authority and the expenses of dissolution, pay the balance remaining, if any, into the General Fund of the State; or (2) DSHA may, after proper provision has been made for paying or meeting the debts and liabilities of an authority and the expenses of dissolution, approve an agreement conveying the property of the authority to the State, provided that no debt or obligation of the authority shall become the debt or obligation of the State by virtue of such conveyance, unless expressly assumed by the State.

39 Del. Laws, c. 16, § 19; Code 1935, § 5471; 31 Del. C. 1953, § 4318; 57 Del. Laws, c. 679, § 5B; 71 Del. Laws, c. 357, § 17.;



§ 4318. Tax exemption; payments in lieu of taxes

The property of an authority is declared to be public property used for essential public purposes, and such property and an authority shall be exempt from all taxes and assessments of the city, the county, the State or any political subdivision thereof. In lieu of such taxes an authority may agree to make annual payments to such city or county for improvements, services and facilities furnished by such city or county for the benefit of the housing project, in amounts not to exceed the regular taxes which would be levied on such projects by the aforesaid taxing bodies if the project were not exempt therefrom. Bonds and other obligations of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities, and together with interest thereon and income therefrom, shall be exempt from taxes.

Code 1935, § 5471A; 43 Del. Laws, c. 241, § 1; 31 Del. C. 1953, § 4319; 56 Del. Laws, c. 108, § 1.;



§ 4319. Exemption from execution sale

All real property of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its real property. This section shall not apply to or limit the right of bondholders or other obligees of an authority to pursue any remedies for the enforcement of any pledge or lien given to them on its rents, fees or revenues or any mortgage of or agreement to sell a project given as security for any bonds or other obligations of the authority.

Code 1935, § 5471B; 43 Del. Laws, c. 241, § 1; 31 Del. C. 1953, § 4320.;



§ 4320. Form and sale of bonds

Bonds, notes and certificates of indebtedness of an authority may be issued in 1 or more series, may bear such date or dates, may mature at such time or times from their respective dates, may bear interest at such rate or rates not in excess of 4% over the discount rate charged by the Federal Reserve Board of Governors to its member banks, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, with or without a premium, may be declared or become due before the maturity date thereof, may provide for the replacement of mutilated, destroyed, stolen or lost bonds, may be authenticated in such manner and upon compliance with such conditions, may be payable from such income of the authority upon such terms, may be secured in such manner, may provide for such rights and remedies upon their default, and may contain such other covenants, terms and conditions (including, without being limited to the foregoing) as may be provided by resolution or resolutions of the authority or any trust indenture authorized thereby. Notwithstanding the former tenor thereof, and in the absence of an express recital on the face thereof that the bonds or notes are nonnegotiable, all bonds of an authority shall at all times be and shall be treated as negotiable instruments for all purposes. Such bonds, notes and certificates shall be sold at not less than par at public sale held after notice published once at least 5 days prior to such sale in a newspaper having a general circulation in the city or county and in a financial newspaper published in the City of Wilmington or in the City of New York, New York. Such bonds and other obligations may be sold to the federal government or any agency thereof at private sale at not less than par.

Code 1935, § 5471C; 43 Del. Laws, c. 241, § 1; 31 Del. C. 1953, § 4321; 63 Del. Laws, c. 91, § 1.;



§ 4321. Authority to invest in bonds or other obligations of housing authorities

The State and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority established pursuant to this chapter or issued by any public housing authority or agency in the United States, when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government, or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits and fully negotiable in this State. It is the purpose of this section to authorize any persons, firms corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations and that such bonds or other obligations shall be security for public deposits and negotiable in this State. Nothing contained in this section shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.

44 Del. Laws, c. 186, § 1; 31 Del. C. 1953, § 4322.;



§ 4322. Additional powers of Department

Repealed by 71 Del. Laws, c. 357, § 18, effective July 2, 1998.;



§ 4323. Inspection of housing projects located within the City of Wilmington

(a) Every dwelling, apartment or other living accommodation owned or managed by the Wilmington Housing Authority and located within the City of Wilmington shall be subject to the comprehensive development plan, including the housing component thereof, and the planning, zoning, sanitary and building laws, ordinances and regulations of the City of Wilmington.

(b) No dwelling, apartment or other living accommodation owned or managed by the Wilmington Housing Authority and located within the City of Wilmington shall be given a Certificate of Occupancy after January 1, 2000, until such property has been determined to be in compliance with the applicable codes, ordinances and regulations of the City of Wilmington as determined by the Department of Licensing and Inspection.

72 Del. Laws, c. 406, § 1.;






CHAPTER 44. CUSTODIANSHIP

§ 4400. Petition for custodianship

For any Delaware State Housing Authority financed housing development, as defined by § 4001(15) of this title, the Delaware State Housing Authority may petition for the establishment of a custodianship with the Court of Chancery upon the grounds that there has existed for 5 days or more after notice to the landlord and owner:

(1) A lack of heat, lack of running water, lack of light, lack of electricity or lack of adequate sewage facilities and the rental agreement or any state or local statute, code, regulation or ordinance places a duty upon the landlord to so provide;

(2) Unsound financial condition or conditions, such that operational needs are not being met, due to mismanagement and/or malfeasance or the transaction of business without proper authority in violation of Chapter 40 of this title, and/or the rules and regulations of the Delaware State Housing Authority; or

(3) Any other condition or conditions imminently dangerous to the life, health or safety of the tenants.

75 Del. Laws, c. 121, § 1.;



§ 4401. Parties

(a) In a proceeding brought pursuant to § 4400 of this title, the Delaware State Housing Authority shall join as defendants:

(1) The record owner or owners at the time of the filing of the petition and/or such owner's heirs, executors, administrators or successors as existing at the time petition is filled; and

(2) Persons having an equitable or legal interest of record at the time the petition filed, including an interest to a judicial sale or a statutory sale pursuant to § 8771 et seq. of Title 9.

(b) Lien holders as persons whose real or equitable interests in the housing development may be adversely affected by a petition pursuant to this chapter shall not be deemed to be necessary parties and shall not be required to be joined as a defendants. Notice in writing, however, shall be given to the above classes of persons in the manner prescribed from time to time by the Rules of Civil Procedure of the Court of Chancery for the State.

(c) The Chancery Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof, modes of proof and the manner of notice to persons having an interest in the housing development which relate to the custodian proceedings.

75 Del. Laws, c. 121, § 1.;



§ 4402. Defenses

It shall be a sufficient defense to this proceeding if any defendant of record establishes that:

(1) The condition or conditions described in the petition do not exist at the time of the hearing;

(2) The condition or conditions alleged in the petition have been caused by the negligent acts of 1 or more of the tenants or members of tenants' families, or by persons on the premises with his, her or their consent; or

(3) Such condition or conditions would have been corrected, were it not for the refusal by tenant or tenants to allow reasonable access to the property in order for the landlord and/or the landlord's agent to take timely corrective action.

75 Del. Laws, c. 121, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4403. Stay of judgment by defendant

(a) Upon filing with the Court of Chancery, the matter shall be expedited pursuant to the process established by the Chancery Court Rules of Civil Procedure. If, after the hearing, the Court determines that the petition should be granted, the Court shall immediately enter an order thereon and appoint a custodian as authorized herein; provided however, prior to the entry of an order and appointment of a custodian, the owner or any mortgagee or the lien or of record or other person having an interest in the property may apply to the Court to be permitted to remove or remedy the conditions specified in the petition. If such person demonstrates the ability to perform promptly the necessary work and posts security for the performance thereof within the time, and in the amount and manner, deemed necessary by the Court, then the Court may stay judgment and issue an order permitting such person to perform the work within a time fixed by the Court and requiring such person to report to the Court periodically on the progress of the work. The Court shall retain jurisdiction over the matter until the work is completed.

(b) If, after the issuance of an order under subsection (a) of this section, but before the time fixed in such order for the completion of the work prescribed therein, there is reason to believe that the work will not be completed pursuant to the Court's order or that the person permitted to do the same is not proceeding with due diligence, the Court or the petitioner, upon notice to all parties to the proceeding, may move that a hearing be held to determine whether judgment should be rendered immediately as provided in subsection (c) of this section.

(c)(1) If, upon a hearing authorized in subsection (b) of this section, the Court shall determine that such party is not proceeding with due diligence, or upon the actual failure of such person to complete the work in accordance with the provisions of the order, the Court shall appoint a custodian as authorized herein.

(2) Such order shall direct the custodian to apply the security posted to executing the powers and duties as described herein.

(3) In the event that the amount of such security should be insufficient to accomplish the above objectives, such order shall direct the custodian to collect the rents, profits and issues to the extent of the deficiency. In the event that the security should exceed the amount necessary to accomplish the above objectives, such order shall direct the custodian to return the excess to the person posting the security.

75 Del. Laws, c. 121, § 1.;



§ 4404. Custodianship procedures

(a) The Court shall appoint a custodian qualified to carry out the responsibilities of this chapter and such custodian may be the Delaware State Housing Authority, or its successor agency, by agreement of all parties of interest pursuant to subsection (b) of this section, or otherwise by order of the Court.

(b)(1) Upon its appointment, the custodian shall make within 15 days an independent finding and recommendation to the Court as to whether or not there is proper cause shown for the need for rent to be paid to it, and for the employment of a private contractor to correct the condition complained of in § 4400 of this title and found by the Court to exist.

(2) If the custodian makes such a finding and recommendation to the Court and the Court adopts the custodian's recommendation, the custodian shall file a copy of the Court's order with the recorder of deeds of the county where the property lies and it shall be a lien on that property where the violation complained of exists.

(3) Upon completion of the aforesaid contractual work and full payment to the contractor, the custodian shall file a certification of such with the Court and the recorder of deeds of the appropriate county, and this filing shall release the aforesaid lien.

(4) The custodian shall forthwith give notice to all lien-holders of record.

(5) If the custodian shall make a finding at such time or any other time that for any reason the appointment of the custodian may not be appropriate and/or is no longer necessary, it shall make application to the Court for discharge after notice to all interested parties and, if so ordered, shall make legal distribution of any funds in its possession, including the return of any security posted pursuant to this chapter.

75 Del. Laws, c. 121, § 1.;



§ 4405. Powers and duties of custodian

The custodian shall have all the powers and duties accorded a custodian foreclosing a mortgage on real property, and all other powers and duties deemed necessary by the Court. Such powers and duties shall include, but are not necessarily limited to, collecting and using all rents and profits of the property, prior to and despite any assignment of rent, for the purposes of:

(1) Correcting the condition or conditions alleged in the petition;

(2) Materially complying with all applicable provisions of any federal, state, local statute, code, regulation or ordinance governing the maintenance, construction, use or appearance of the surrounding grounds;

(3) Paying all expenses reasonably necessary for the proper operation and management of the property including insurance, mortgage payments, taxes and assessments, and fees for the services of the custodian and any agent the custodian should hire;

(4) Paying the costs of the custodianship proceeding; and

(5) In accordance with the Delaware Landlord Tenant Code [Chapter 51 et seq. of Title 25], compensating the tenants for whatever deprivation of their rental agreement rights resulted from the condition or conditions alleged in the petition.

75 Del. Laws, c. 121, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4406. Discharge of custodian; costs

(a) In addition to those situations described in § 4404 of this title, the custodian may also be discharged when:

(1) The condition or conditions alleged in the petition have been remedied;

(2) The property materially complies with all applicable provisions of any state or local statute, code, regulation or ordinance governing the maintenance, construction, use or appearance of the surrounding grounds;

(3) The costs of the above work and any other costs as authorized herein have been paid or reimbursed from the rents and profits of the property; and

(4) The surplus money, if any, has been paid over to the owner.

(b) Upon paragraphs (a)(1) and (2) of this section being satisfied, the owner, mortgagee or any lien or may apply for the discharge of the custodian after paying to the custodian all moneys expended by the custodian and all other costs which have not been paid or reimbursed from the rents and profits of the property.

(c) If the Court determines that future profits of the property will not cover the cost of satisfying paragraphs (a)(1) and (2) of this section, the Court may discharge the custodian and order such action as would be appropriate in the situation, including but not limited to terminating the rental agreement; and may order the vacation of the development within a specified time.

75 Del. Laws, c. 121, § 1.;






CHAPTER 45. SLUM CLEARANCE AND REDEVELOPMENT AUTHORITY LAW

§ 4501. Definitions

As used in this chapter, unless a different meaning is clearly indicated by the context:

(1) "Area of operation" means in the case of a municipality the area within such municipality and in the case of a county, the area within the county, except that the area of operation in such case shall not include any area which lies within the territorial boundaries of a municipality unless a resolution shall have been adopted by the governing body of such municipality declaring a need therefor; and in the case of a regional authority, shall mean the area within the communities for which such regional authority is created; provided, however, that a regional authority shall not undertake a redevelopment project within the territorial boundaries of any municipality or county unless a resolution shall have been adopted by the governing body of such municipality or county declaring that there is a need for the regional authority to undertake such redevelopment project within such municipality. No authority shall operate in any area of operation in which another authority already established is undertaking or carrying out a redevelopment project without the consent, by resolution, of such other authority.

(2) "Authority" or "slum clearance and redevelopment authority" means a public body, corporate and politic, created by or pursuant to § 4503 of this title or any housing authority or community exercising the powers, rights and duties of a slum clearance and redevelopment authority pursuant to § 4503 of this title.

(3) "Blighted area" means that portion of a municipality or community which is found and determined to be a social or economic liability to such municipality or community because of any of the following conditions:

a. The generality of buildings used as dwellings, or the dwelling accommodations therein, are substandard, unsafe, unsanitary, dilapidated or obsolescent, or possess any of such characteristics, or are so lacking in light, air or space, as to be conducive to unwholesome living;

b. The discontinuance of the use of any building previously used for commercial, manufacturing, residential or industrial purposes, the abandonment of a building, or allowing a building to fall into so great a state of disrepair as to render the building untenantable and detrimental to the appraised market value of surrounding property;

c. Unimproved vacant land, which has remained so for a period of 10 years prior to the date of the public hearing as provided in § 4524 of this title, and which land by reason of its location, or remoteness from developed sections or portions of such municipality or community, or lack of means of access to such other parts thereof, topography, or nature of the soil is not likely to be developed through the instrumentality of private capital;

d. Areas (including slum areas) with buildings or improvements which by reason of dilapidation, obsolescence, deteriorated or deteriorating structures, overcrowding, faulty arrangement or design in relation to size, adequacy, accessibility or usefulness, lack of ventilation, light and sanitary facilities, excessive land coverage, deleterious land use or obsolete layout, predominance or defective or inadequate street layout, or any combination of these or other factors are detrimental to the safety, health, morals, or welfare of the municipality or community;

e. A growing or total lack of proper utilization of areas caused by the condition of the title, diverse ownership of the real property therein, tax or special assessment delinquency exceeding the fair value of the land, or the existence of conditions which endanger life or property by fire or other causes and other conditions, resulting in a stagnant and unproductive condition of land potentially useful and valuable for contributing to and serving the public health, safety and welfare; and

f. Vacant or unimproved lot, parcel of ground or structure in a predominantly built-up-neighborhood, which by reason of neglect or lack of maintenance:

1. Has become a place for accumulation of trash and debris or a haven for rodents or other vermin;

2. Depreciates assessable and/or fair market value of the surrounding property, as certified by a licensed appraiser;

3. Is a public nuisance, as defined by common law or declaration in accordance with the local housing, building, plumbing, fire and related codes;

4. Is an attractive nuisance to children, as defined by common law;

5. Has had its utilities, plumbing, heating, sewerage or other facilities disconnected, destroyed, removed from the structure, or rendered ineffective so that the property is unfit for its intended use;

6. Requires a disproportionate expenditure of public funds for public health and safety, crime prevention, correction, and prosecution; and

7. Has contributed to a quantified disproportionate exodus of families and businesses from the surrounding neighborhood.

(4) "Bonds" mean any bonds (including refunding bonds), notes, interim certificates, debentures, or other obligations issued by an authority pursuant to this chapter.

(5) "Clerk" means the clerk or other official of the municipality or county who is the custodian of the official records of such municipality or county.

(6) "Community" means any municipality or county in this State.

(7) "Conservation" means the preservation of an area or section of a community, and the supervision and care of such area or section, to prevent the recurrence or spread of slum conditions or conditions of blight.

(8) "Federal government" includes the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

(9) "General neighborhood renewal plan" means a plan for an area of such size that it will encompass 2 or more projects that will entail renewal activities which may have to be spread over a period of up to 10 years, and for which programming of the entire area is desirable in advance of the planning and carrying out of specified projects.

(10) "Governing body" means the city council, town council, commissioners or other legislative body charged with governing the municipality or Levy Court commissioners or other legislative body charged with governing the county.

(11) "Housing authority" means any public body created by or pursuant to Chapter 43 of this title.

(12) "Mayor" means the mayor of a municipality or the officer or body having the duties customarily imposed upon the executive head of a municipality.

(13) "Municipality" means any incorporated city or town in this State.

(14) "Obligee" includes any bondholder, agents or trustees for any bondholders, or lessor demising to the authority property used in connection with a redevelopment project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority.

(15) "Public body" means the State or any municipality, county, township, board, commission, authority, district or any other subdivision or public body of this State.

(16) "Real property" includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(17) "Redeveloper" means any person, partnership, or public or private corporation or agency which enters or proposes to enter into a redevelopment contract.

(18) "Redevelopment contract" means a contract entered into between an authority and a redeveloper for the redevelopment of an area in conformity with a redevelopment plan.

(19) "Redevelopment plan" means a plan other than a preliminary or tentative plan for the acquisition, clearance, reconstruction, rehabilitation or future use of a redevelopment project area.

(20) "Redevelopment project" means any work or undertaking to:

a. Acquire slum areas or blighted areas or portions thereof, including lands, structures or improvements the acquisition of which is necessary or incidental to the proper clearance, development or redevelopment of such slum or blighted areas or to the prevention of the spread or recurrence of slum conditions or conditions of blight;

b. Clear any such areas by demolition or removal of existing buildings, structures, streets, utilities or other improvements thereon and to install, construct or reconstruct streets, utilities and site improvements essential to the preparation of sites for uses in accordance with a redevelopment plan;

c. Sell, lease or otherwise make available land in such areas for residential, recreational, commercial, industrial or other use or for public use or to retain such land for public use, in accordance with a redevelopment plan;

and such term may also include the preparation of a redevelopment plan, the planning, survey and other work incident to a redevelopment project and the preparation of all plans and arrangements for carrying out a redevelopment project.

(21) "Rehabilitation" means the reconstruction, alteration or repair of improvements, structures and buildings in accordance with the requirements of the municipality or community in its codes, laws or regulations pertaining to building, fire prevention, health, housing, and zoning, and also the use of land, and the use and occupancy of buildings and improvements.

(22) "Related activities" means:

a. Planning work for the preparation of a general neighborhood renewal plan, or for the preparation or completion of a communitywide plan or program pursuant to § 4520 of this title, as amended, and

b. The functions related to the acquisition and disposal of real property pursuant to paragraph (11) of § 4516 of this title, as amended.

(23) "Slum area" means an area in which there is a predominance of buildings or improvements (or which is predominantly residential in character), and which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime, and is detrimental to the public health, safety, morals or welfare.

(24) "Urban renewal area" means a slum area or a blighted area or any combination thereof which the local governing body designates as appropriate for an urban renewal project.

(25) "Urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan:

a. Shall conform to the general plan for the municipality or community as a whole; and

b. Shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, rehabilitation and conservation as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities and building requirements.

The term "urban renewal plan" shall be also construed as including and meaning redevelopment plan wherever the context of this chapter requires.

(26)a. "Urban renewal project" means undertakings and activities of a municipality or community, in an urban renewal area, for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan. Such undertakings and activities may include:

1. Acquisition of a slum area or a blighted area or portion thereof;

2. Clearance of any such areas by demolition or removal of existing buildings, structures, streets, utilities, parks, playgrounds or other improvements thereon;

3. Installation, construction or reconstruction of streets, utilities, parks, playgrounds and other improvements necessary for carrying out in the urban renewal area the urban renewal objectives of this chapter in accordance with the urban renewal plan;

4. Disposition of any property acquired in the urban renewal area (including sale, initial leasing or retention by the municipality or community itself) at its fair value for uses in accordance with the urban renewal plan;

5. Carrying out plans for a program of voluntary or compulsory repair, rehabilitation and conservation of buildings or other improvements in accordance with the urban renewal plan;

6. Acquisition of real property in the urban renewal area which, under the urban renewal plan, is to be repaired or rehabilitated for dwelling use or related facilities, repair or rehabilitation of the structures and resale of the property;

7. Acquisition of any other real property in the urban renewal area where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities; and

8. Acquisition of slum areas or blighted areas or portions thereof including lands, structures, or improvements, the acquisition of which is necessary or incidental to the proper clearance, development or redevelopment or to the conservation or rehabilitation of such slum or blighted area or to the prevention of the spread or recurrence of slum conditions or conditions of blight.

b. "Urban renewal project" shall also be construed as including and meaning redevelopment project wherever the context of this chapter requires.

48 Del. Laws, c. 345, § 3; 31 Del. C. 1953, § 4501; 55 Del. Laws, c. 292, §§ 1-4; 56 Del. Laws, c. 293, § 12; 74 Del. Laws, c. 395, §§ 1, 2.;



§ 4502. Declaration of necessity

It is found and declared that there exist in localities throughout the State slum and blighted areas (as defined in § 4501 of this title) which constitute a serious and growing menace, injurious and inimical to the public health, safety, morals and welfare of the residents of the State; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection and other public services and facilities, constitutes an economic and social liability, substantially impairs or arrests the sound growth of communities and retards the provision of housing accommodations; that this menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids provided in this chapter; that the elimination of slum conditions or conditions of blight, the acquisition and preparation of land in or necessary to the development of slum or blighted areas and its sale or lease for development or redevelopment in accordance with general plans and redevelopment plans of communities and any assistance which may be given by any state public body in connection therewith are public uses and purposes for which public money may be expended and private property acquired; and that the necessity in the public interest for the provisions enacted in this chapter is declared as a matter of legislative determination.

It is found and declared that:

(1) There exists in communities of this State blighted and deteriorated areas which constitute a serious and growing menace, injurious to the public health, safety, morals and welfare of the residents of the State, and the findings and declarations made in this section prior to December 27, 1965, are affirmed and restated,

(2) Certain blighted, deteriorated, or deteriorating areas, or portions thereof, may require acquisition and clearance, as provided in this chapter, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof may, through the means provided in this chapter, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils enumerated in this section may be eliminated, remedied or prevented, and to the extent feasible, salvable blighted, deteriorated, or deteriorating areas should be conserved and rehabilitated through voluntary action and the regulatory process, and

(3) All powers conferred by this chapter, as amended, are for public uses and purposes for which public money may be expended and such other powers exercised, and the necessity in the public interest for the provisions of this chapter is declared as a matter of legislative determination.

A municipality or community to the greatest extent it determines to be feasible in carrying out the provisions of this chapter shall afford maximum opportunity, consistent with the sound needs of the municipality or community as a whole, to the conservation or rehabilitation or redevelopment of areas by private enterprise.

48 Del. Laws, c. 345, § 2; 31 Del. C. 1953, § 4502; 55 Del. Laws, c. 292, § 7.;



§ 4503. Creation of slum clearance and redevelopment authority

There is created in each community (as defined in § 4501 of this title) a public body corporate and politic, to be known as the "slum clearance and redevelopment authority" of the community. Such authority shall not transact any business or exercise its powers under this chapter until or unless the governing body shall approve (by resolution, as provided in this chapter) the exercise in such community of the powers, functions and duties of an authority under this chapter. If it deems such action to be in the public interest, the governing body may, instead of such resolution, adopt a resolution approving the exercise of such powers, functions and duties by the community itself or by a housing authority, and in such event, the community or housing authority, as the case may be, shall be vested with all the powers, functions, rights, duties and privileges of a slum clearance and redevelopment authority under this chapter.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4503.;



§ 4504. Resolutions

The governing body of a community shall not adopt a resolution pursuant to § 4503 of this title unless it finds that:

(1) One or more slum or blighted areas (as defined in § 4501 of this title) exist in such community; and

(2) The redevelopment of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such community.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4504.;



§ 4505. Regional slum clearance and redevelopment authority

If the governing body of each of 2 or more communities declares, by resolution, that there is a need for 1 slum clearance and redevelopment authority to be created for all of such communities, and has made the findings required by § 4504 of this title, a public body, corporate and politic, to be known as a regional slum clearance and redevelopment authority (herein referred to as regional authority or authority) shall thereupon exist for all of such communities and may exercise the powers and other functions of an authority under this chapter in such communities.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4505.;



§ 4506. Area of operation of regional authority

The area of operation of a regional authority shall be increased from time to time to include 1 or more additional communities if the governing body of each of such additional communities adopts the resolution described in § 4505 of this title and makes the findings required by § 4504 of this title, and the commissioners of the regional authority consent to the inclusion within its area of operation of such additional communities.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4506.;



§ 4507. Board of commissioners; number; tenure of office; vacancies

When the governing body of a municipality adopts a resolution as provided in this chapter, it shall promptly notify the mayor of such adoption. If the resolution adopted is one approving the exercise of powers hereunder by a slum clearance and redevelopment authority, the mayor, by and with the advice and consent of the governing body, shall appoint a board of commissioners of the authority created for such municipality which shall consist of 5 commissioners, and when the governing body of a county adopts such a resolution, the body shall appoint a board of commissioners of the authority created for such county which shall consist of 5 commissioners. The commissioners who are first appointed pursuant to this chapter shall be designated to serve for terms of 1, 2, 3, 4 and 5 years, respectively, from the date of their appointment, but thereafter commissioners shall be appointed as aforesaid for a term of office of 5 years, except that all vacancies shall be filled for the unexpired term.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4507.;



§ 4508. Appointment of commissioners for each additional community; tenure

If a regional authority is created as provided in this chapter, 1 person shall be appointed as a commissioner of such authority for each community for which such authority is created. When the area of operation of a regional authority is increased to include an additional community or communities as provided in this chapter, 1 additional person shall be appointed as a commissioner of such authority for each such additional community. Each such commissioner appointed for a municipality shall be appointed by the mayor thereof, by and with the advice and consent of the governing body, and each such commissioner appointed for a county shall be appointed by the governing body thereof. The first appointment of commissioners of a regional authority may be made at or after the time of the adoption of the resolution declaring the need for such authority or declaring the need for the inclusion of such community in the area of operation of such authority. The commissioners of a regional authority and their successors shall be appointed as aforesaid for terms of 5 years except that all vacancies shall be filled for the unexpired terms.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4508.;



§ 4509. Odd and even number of communities; tenure; certificate of appointment as evidence

If the area of operation of a regional authority consists at any time of an even number of communities, the commissioners of the regional authority already appointed in the manner described in this chapter shall appoint 1 additional commissioner whose term of office shall be as provided for a commissioner of a regional authority, except that such term shall end at any earlier time that the area of operation of the regional authority shall be changed to consist of an odd number of communities. The commissioners of such authority already appointed in the manner described in this chapter shall likewise appoint each person to succeed such additional commissioner. The term of office of such person begins during the terms of office of the commissioners appointing such person. A certificate of the appointment of any such additional commissioner of such regional authority shall be filed with the other records of the regional authority and shall be conclusive evidence of the due and proper appointment of such additional commissioner.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4509; 70 Del. Laws, c. 186, § 1.;



§ 4510. Compensation; traveling expenses; certificate of appointment filed with municipal or county clerk; evidence

A commissioner of an authority shall receive no compensation for services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of the commissioner's duties. Each commissioner shall hold office until a successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the municipal or county clerk, as the case may be, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4510; 70 Del. Laws, c. 186, § 1.;



§ 4511. Power of authority; quorum; meetings; qualifications for appointment as commissioner

The powers under this chapter vested in each slum clearance and redevelopment authority shall be exercised by the board of commissioners thereof. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of an authority may be held anywhere within the perimeter boundaries of the area of operation of the authority. Any persons may be appointed as commissioners of the authority if they reside within such area and are otherwise eligible for such appointments under this chapter.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4511.;



§ 4512. Officers; employees; duties and compensation; legal services

The commissioners of an authority shall elect a chairperson and vice-chairperson from among the commissioners. An authority may employ an executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may, with the approval of the governing body, call upon the chief law officer of the communities within its area of operation or it may employ its own counsel and legal staff. An authority may delegate to 1 or more of its agents or employees such powers or duties as it may deem proper.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4512; 70 Del. Laws, c. 186, § 1.;



§ 4513. Removal; hearing; filing of proceedings in office of municipal or county clerk's office

For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the official or public body which appointed such commissioner, but a commissioner shall be removed only after a hearing and after the commissioner shall have been given a copy of the charges at least 10 days prior to such hearing and have had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the municipal or county clerk, as the case may be.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4513; 70 Del. Laws, c. 186, § 1.;



§ 4514. Actions or proceedings; proof of adoption of resolutions as evidence

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of or bonds issued by an authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under this chapter upon proof of the adoption of the appropriate resolution prescribed in § 4503 or § 4505 of this title. Each such resolution shall be deemed sufficient if it authorizes the exercise of powers under this chapter by the authority or other public body and finds in substantially the terms provided in § 4504 of this title (no further detail being necessary) that the conditions therein enumerated exist. A copy of such resolution duly certified by the municipal or county clerk, as the case may be, shall be admissible in evidence in any suit, action or proceeding.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4514.;



§ 4515. Interest in contracts; disclosure of interest; violations

No commissioner or employee of an authority shall voluntarily acquire any interest, direct or indirect, in any redevelopment project or in any property included or planned by the authority to be included in any such project, or in any contract or proposed contract in connection with any such project. Where the acquisition is not voluntary, such commissioner or employee shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. If any commissioner or employee of an authority presently owns or controls or owned or controlled within the preceding 2 years an interest, direct or indirect, in any property included or planned by the authority to be included in any redevelopment project, the commissioner or employee immediately shall disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such commissioner or employee shall not participate in any action by the authority affecting such property. Any violation of this section shall constitute misconduct in office.

48 Del. Laws, c. 345, § 4; 31 Del. C. 1953, § 4515; 70 Del. Laws, c. 186, § 1.;



§ 4516. Powers of an authority

An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the following powers in addition to others granted in this chapter:

(1) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this chapter, to carry out the provisions of this chapter;

(2) To prepare or cause to be prepared and recommend redevelopment plans to the governing body of the community or communities within its area of operation and to undertake and carry out redevelopment projects within its area of operation;

(3) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a redevelopment project; and (notwithstanding anything to the contrary contained in this chapter or any other provision of law), to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a redevelopment project, and to include in any contract let in connection with such a project, provisions to fulfill such of said conditions as it may deem reasonable and appropriate;

(4) Within its area of operation, to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, eminent domain or otherwise, any real or personal property or any interest therein, together with any improvements thereon, necessary or incidental to a redevelopment project; to hold, improve, clear or prepare for redevelopment any such property; to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate or otherwise encumber or dispose of any real or personal property or any interest therein; to enter into contracts with redevelopers of property containing covenants, restrictions and conditions regarding the use of such property for residential, commercial, industrial, recreational purposes or for public purposes in accordance with the redevelopment plan and such other covenants, restrictions and conditions as the authority may deem necessary to a recurrence of slum or blighted areas or to effectuate the purposes of this chapter; to make any of the covenants, restrictions or conditions of the foregoing contracts covenants running with the land, and to provide appropriate remedies for any breach of any such covenants or conditions, including the right in the authority to terminate such contracts and any interest in the property created pursuant thereto; to borrow money and issue bonds and provide security for loans or bonds; to insure or provide for the insurance of any real or personal property or operation of the authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this chapter. No statutory provision with respect to the acquisition, clearance or disposition of property by other public bodies shall restrict an authority or other public body exercising powers hereunder, in such functions, unless the General Assembly shall specifically so state;

(5) Within its area of operation, to enter into any building or property in any urban renewal area in order to make inspections, surveys, appraisals, soundings or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted;

(6) To invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than redemption price, all bonds so redeemed or purchased to be cancelled;

(7) To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the State, county, municipality or other public body or from any sources, public or private, for the purposes of this chapter, to give such security as may be required and to enter into and carry out contracts in connection therewith; an authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a redevelopment project such conditions imposed pursuant to federal law as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this chapter;

(8) Acting through 1 or more commissioners or other persons designated by the authority, to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, and to issue commissions for the examination of witnesses who are outside of the State or unable to attend before the authority, or excused from attendance; to make available to appropriate agencies or public officials (including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or insanitary structures or eliminating slums or conditions of blight within its area of operation) its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, safety, morals or welfare;

(9) Within its area of operation, to make or have made all surveys, appraisals, studies and plans (but not including the preparation of a general plan for the community) necessary to the carrying out of the purposes of this chapter and to contract or cooperate with any and all persons or agencies, public or private, in the making and carrying out of such surveys, appraisals, studies and plans;

(10) To prepare plans and provide reasonable assistance for the relocation of families displaced from a redevelopment project area to permit the carrying out of the redevelopment project, to the extent essential for acquiring possession of and clearing such area or parts thereof;

(11) With the approval of the local government body:

a. Prior to approval of an urban renewal plan, or by approval of any modification of the plan, to acquire real property in an urban renewal area, demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; and

b. To assume the responsibility to bear any loss that may arise as the result of the exercise of authority under this paragraph in the event that the real property is not made part of the urban renewal project;

(12) Within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this chapter, as amended, and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify and amend such plans, which plans may include, but are not limited to:

a. Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements,

b. Plans for the enforcement of state and local laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements, and

c. Appraisals, title searches, surveys, studies and other plans and work necessary to prepare for the undertaking of urban renewal projects and related activities; and to develop, test and report methods and techniques, and carry out demonstrations and activities for the prevention and the elimination of slums and urban blight, and to apply for, accept and utilize grants of funds from the federal government for such purposes;

(13) To engage in rehabilitation and conservation activities as defined in § 4501 of this title, as amended;

(14) To make such expenditures as may be necessary to carry out the purposes of this chapter; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(15) To exercise all or any part or combination of powers herein granted.

48 Del. Laws, c. 345, § 5; 31 Del. C. 1953, § 4516; 55 Del. Laws, c. 292, § 6.;



§ 4517. Approval of redevelopment plans

An authority shall not acquire real property for a redevelopment project unless the governing body of the community in which the redevelopment project area is located has approved the redevelopment plan, as prescribed in § 4525 of this title.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4517.;



§ 4518. Finding of necessity by local governing body

An authority shall not exercise the authority conferred upon municipalities or communities by this chapter until after the local governing body shall have adopted a resolution finding that:

(1) One or more slum or blighted areas shall exist in such municipality or community; and

(2) The rehabilitation, conservation, redevelopment or a combination thereof, of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such municipality or community.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4518; 55 Del. Laws, c. 292, § 5.;



§ 4519. General plan prior to recommendation of redevelopment plan

An authority shall not recommend a redevelopment plan to the governing body of the community in which the redevelopment project area is located until a general plan for the development of the community has been prepared.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4519.;



§ 4520. Preparation of redevelopment plan; contents

(a) The authority may itself prepare or cause to be prepared a redevelopment plan or any person or agency, public or private, may submit such a plan to an authority. A redevelopment plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements and the proposed land uses and building requirements in the redevelopment project area and shall include without being limited to:

(1) The boundaries of the redevelopment project area, with a map showing the existing uses and condition of the real property therein;

(2) A land use plan showing proposed uses of the area;

(3) Information showing the standards of population densities, land coverage and building intensities in the area after redevelopment;

(4) A statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, building codes and ordinances;

(5) A site plan of the area; and

(6) A statement as to the kind and number of additional public facilities or utilities which will be required to support the new land uses in the area after redevelopment.

(b) The authority, or any public body authorized to perform planning work, may prepare a general neighborhood renewal plan for urban renewal areas which may be of such scope that urban renewal activities may have to be carried out in stages over an estimated period of up to 10 years. Such plan may include, but is not limited to, a preliminary plan which (1) outlines the urban renewal activities proposed for the area involved, (2) provides a framework for the preparation of urban renewal plans, and (3) indicates generally the land uses, population density, building coverage, prospective requirements for rehabilitation and improvement of property and portions of the area contemplated for clearance and redevelopment. A general neighborhood renewal plan shall, in the determination of the local governing body, conform to the general plan of the locality as a whole and to the workable program of the municipality.

(c) The authority, or any public body authorized to perform planning work, may prepare or complete a communitywide plan or program for urban renewal which shall conform to the general plan for the development of the municipality or community as a whole and may include, but shall not be limited to, identification of slum or blighted areas, measurement of blight, determination of resources needed and available to renew such areas, identification of potential project areas and types of action contemplated and scheduling of urban renewal activities.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4520; 55 Del. Laws, c. 292, § 9.;



§ 4521. Submission of plan for review and recommendations

Prior to recommending a redevelopment plan to the governing body for approval, an authority shall submit such plan to the planning commission of the community in which the redevelopment project area is located for review and recommendations as to its conformity with the general plan for the development of the community as a whole. The planning commission shall submit its written recommendations with respect to the proposed redevelopment plan to the authority within 30 days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if no recommendations are received within the 30 days, then without such recommendations, an authority may recommend the redevelopment plan to the governing body of the community for approval.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4521.;



§ 4522. Considerations prior to recommendation of plan

Prior to recommending a redevelopment plan to the governing body for approval, an authority shall consider whether the proposed land uses and building requirements in the redevelopment project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted and harmonious development of the community and its environs which will, in accordance with present and future needs, promote health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development, including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the provision of adequate transportation, water, sewerage and other public utilities, schools, parks, recreational and community facilities and other public requirements, the promotion of sound design and arrangement, the wise and efficient expenditure of public funds, the prevention of the recurrence of insanitary or unsafe dwelling accommodations, slums, or conditions of blight and the provision of adequate, safe and sanitary dwelling accommodations.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4522.;



§ 4523. Statement of proposed costs; revenue, finances and relocation of displaced families

The recommendation of a redevelopment plan by an authority to the governing body shall be accompanied by the recommendations, if any, of the planning commission concerning the redevelopment plan, a statement of the proposed method and estimated cost of the acquisition and preparation for redevelopment of the redevelopment project area and the estimated proceeds or revenues from its disposal to redevelopers, a statement of the proposed method of financing the redevelopment project and a statement of a feasible method proposed for the relocation of families to be displaced from the redevelopment project area.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4523.;



§ 4524. Public hearing; notice; publication

The governing body of the community shall hold a public hearing on any redevelopment plan or substantial modification thereof recommended by the authority, after reasonable public notice thereof by publication at least once a week for 2 consecutive weeks in a newspaper of general circulation in the community, the time of the hearing to be at least 10 days from the last publication. The notice shall describe the time, date, place and purpose of the hearing and shall also generally identify the area to be redeveloped under the plan. All interested parties shall be afforded at such public hearing a reasonable opportunity to express their views respecting the proposed redevelopment plan.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4524.;



§ 4525. Approval of plan; required findings

(a) Following the hearing required by § 4524 of this title, the local governing body may approve an urban renewal project and the plan therefor if it finds that:

(1) A feasible method exists for the location of families who will be displaced from the urban renewal area, in decent, safe and sanitary dwelling accommodations within their means and without undue hardship to such families;

(2) The urban renewal plan conforms to the general plan of the municipality or community as a whole;

(3) The urban renewal plan gives due consideration to the provision of adequate park and recreational areas and facilities that may be desirable for neighborhood improvement, with special consideration for the health, safety and welfare of children residing in the general vicinity of the site covered by the plan; and

(4) The urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality or community as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise.

(b) If the urban renewal area consists of an area of open land to be acquired by the municipality or community, such area shall not be so acquired unless:

(1) If it is to be developed for residential uses, the local governing body shall determine that a shortage of housing of sound standards and design which is decent, safe and sanitary exists in the municipality or community, that the need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas, that the conditions of blight in the area and the shortage of decent, safe and sanitary housing cause or contribute to an increase in and spread of disease and crime, and constitute a menace to the public health, safety, morals, or welfare, and that the acquisition of the area for residential uses is an integral part of and essential to the program of the municipality or community; or

(2) If the area is to be developed for nonresidential uses, the local governing body shall determine that such nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives, which acquisition may require the exercise of governmental action as provided in this chapter, because of defective or unusual conditions of title, diversity of ownership, tax delinquency, improper subdivisions, outmoded street patterns, deterioration of site, economic disuse, unsuitable topography or faulty lot layouts, the need for the correlation of the area with other areas of a municipality or community, by streets and modern traffic requirements, or any combination of such factors or other conditions which retard development of the area.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4525; 55 Del. Laws, c. 292, § 8.;



§ 4526. Modification of plan; notice; objections

An urban renewal plan which has not been approved by the governing body when recommended by the authority may again be recommended to it with any modifications deemed advisable. A redevelopment plan may be modified at any time by the authority; provided, that, if modified after the lease or sale of real property in the urban renewal project area, the modification must be consented to by the redeveloper or redevelopers, or his or her successor or their successors who acquired 75% of the land in the project area and whose interest may be affected by the proposed modification.

The notice of the proposed modification shall be sent by certified mail to the last known address of the redeveloper or redevelopers of the real property, or his or her successor or successors, who shall have 30 days from the date of the notice to state objections to the modification. These objections will be submitted to the governing body at the time of the hearing. If no objections are made within the 30 days from the date of the notice, then the authority may recommend the plan and state to the governing body that there were no objections.

48 Del. Laws, c. 345, § 6; 31 Del. C. 1953, § 4526; 57 Del. Laws, c. 565, § 1; 70 Del. Laws, c. 186, § 1.;



§ 4527. Disposal of property in redevelopment project

(a) An authority may sell, lease, exchange or otherwise transfer real property or any interest therein in a redevelopment project area to any redeveloper for residential, recreational, commercial, industrial or other uses or for public use in accordance with the redevelopment plan, subject to such covenants, conditions and restrictions as it may deem to be in the public interest or to carry out the purposes of this chapter. Such sale, lease, exchange or other transfer, and any agreement relating thereto, may be made only after, or subject to, the approval of the redevelopment plan by the governing body of the community. Such real property shall be sold, leased or transferred at its fair value for uses in accordance with the redevelopment plan, notwithstanding such value may be less than the cost of acquiring and preparing such property for redevelopment. In determining the fair value of real property for uses in accordance with the redevelopment plan, an authority shall take into account and give consideration to the uses and purposes required by such plan, the restrictions upon, and the covenants, conditions and obligations assumed by the redeveloper of, such property, the objectives of the redevelopment plan for the prevention of the recurrence of slum or blighted areas and such other matters as the authority shall specify as being appropriate. In fixing rentals and selling prices, an authority shall give consideration to appraisals of the property for such uses made by land experts employed by the authority.

(b) An authority shall, by public notice by publication once each week for 2 consecutive weeks in a newspaper having a general circulation in the community, prior to the consideration of any redevelopment contract proposal, invite proposals from, and make available all pertinent information to private redevelopers or any persons interested in undertaking the redevelopment of an area, or any part thereof, which the governing body has declared to be in need of redevelopment. Such notice shall identify the area and shall state that such further information as is available may be obtained at the office of the authority. The authority shall consider all redevelopment proposals and the financial and legal ability of the prospective redevelopers to carry out their proposals and may negotiate with any redevelopers for proposals for the purchase or lease of any real property in the redevelopment project area. The authority may accept such redevelopment contract proposal as it deems to be in the public interest and in furtherance of the purposes of this chapter; provided, that the authority has, not less than 30 days prior thereto, notified the governing body in writing of its intention to accept such redevelopment contract proposal. Thereafter, the authority may execute such redevelopment contract in accordance with the provisions of subsection (a) of this section and deliver deeds, leases and other instruments and take all steps necessary to effectuate such redevelopment contract. At its discretion, the authority may, without regard to the foregoing provisions of this paragraph, dispose of real property in a redevelopment project area to private redevelopers for redevelopment under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subsection (a) of this section. Further the authority may, at its discretion, dispose of real property in a redevelopment project area to public, quasi-public, charitable and religious corporations by negotiation without resorting to the provisions of this subsection.

(c) An authority may temporarily operate and maintain real property in a redevelopment project area pending the disposition of the property for redevelopment without regard to the provisions of subsections (a) and (b) of this section, for such uses and purposes as may be deemed desirable even though not in conformity with the redevelopment plan.

48 Del. Laws, c. 345, § 7; 31 Del. C. 1953, § 4527; 57 Del. Laws, c. 564, § 1.;



§ 4528. Eminent domain

An authority may acquire by the exercise of the power of eminent domain any real property which it may deem necessary for a redevelopment project or for its purposes under this chapter after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner prescribed by Chapter 61 of Title 10. Property already devoted to a public use may be acquired in like manner. No real property belonging to the municipality, the county or the State may be acquired without its consent. When an authority has found and determined by resolution that certain real property described therein is necessary for a redevelopment project or for its purposes under this chapter, the resolution shall be conclusive evidence that the acquisition of such real property is necessary for the purposes described therein.

48 Del. Laws, c. 345, § 8; 31 Del. C. 1953, § 4528.;



§ 4529. Acquisition and development of undeveloped vacant land

Upon a determination by resolution of the governing body of the community in which such land is located that the acquisition and development of undeveloped vacant land, not within a slum or blighted area, is essential to the proper clearance or redevelopment of slum or blighted areas or a necessary part of the general slum clearance program of the community, the acquisition, planning, preparation for development or disposal of such land shall constitute a redevelopment project which may be undertaken by the authority in the manner provided in this chapter. The determination by the governing body shall be in lieu of the declaration required by § 4518 of this title, but shall not be made until the governing body finds that there is a shortage of decent, safe and sanitary housing in the community, that such undeveloped vacant land will be developed for predominantly residential uses, and that the provision of dwelling accommodations on such undeveloped vacant land is necessary to accomplish the relocation, in decent, safe and sanitary housing in the community of families to be displaced from slum or blighted areas which are to be redeveloped. In the undertaking of redevelopment projects on a regional or unified metropolitan basis, involving the acquisition and development of undeveloped vacant land in 1 community as an adjunct to the redevelopment of slum or blighted areas in another community, each determination or finding required in this section shall be made by the governing body of the community with respect to which the determination or finding relates.

48 Del. Laws, c. 345, § 9; 31 Del. C. 1953, § 4529.;



§ 4530. Issuance of bonds

(a) An authority may issue bonds from time to time at its discretion for any of its corporate purposes including the payment of principal and interest upon any advances for surveys and plans for redevelopment projects. An authority may also issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable:

(1) Exclusively from the income, proceeds and revenues of the redevelopment project financed with the proceeds of such bonds; or

(2) Exclusively from the income, proceeds and revenues of any of its redevelopment projects whether or not they are financed in whole or in part with the proceeds of such bonds.

Any such bonds may be additionally secured by a pledge of any loan, grant or contributions, or parts thereof, from the federal government or other source, or a mortgage on any redevelopment project or projects of the authority.

(b) Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the authority (and such bonds and obligations shall so state on their face) shall not be a debt of the municipality, the county or the State, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of such authority acquired for the purposes of this chapter. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from all taxes.

(c) Bonds of an authority shall be authorized by its resolution and may be issued in 1 or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not exceeding 6% per annum, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide.

(d) The bonds shall be sold at not less than par at public sale held after notice published once at least 10 days prior to such sale in a legal newspaper having a general circulation in the area of operation and in such other medium of publication as the authority may determine. Such bonds may be sold to the federal government at private sale at not less than par, and, in the event less than all of the bonds authorized in connection with any project or projects are sold to the federal government, the balance of such bonds may be sold at private sale at not less than par at an interest cost to the authority of not to exceed the interest cost to the authority of the portion of the bonds sold to the federal government.

(e) In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(f) In any suit, action or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a redevelopment project, as defined in § 4501 of this title, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with this chapter.

48 Del. Laws, c. 345, § 10; 31 Del. C. 1953, § 4530.;



§ 4531. Powers in connection with issuance of bonds

(a) In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, may:

(1) Pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2) Mortgage all or any part of its real or personal property, then owned or thereafter acquired;

(3) Covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or any thereafter come into existence or against permitting or suffering any lien on such revenues or property, covenant with respect to limitations on its right to sell, lease or otherwise dispose of any redevelopment project or any part thereof, and covenant as to what other, or additional debts or obligations may be incurred by it;

(4) Covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof, provide for the replacement of lost, destroyed or mutilated bonds, covenant against extending the time for the payment of its bonds or interest thereon, and covenant for the redemption of the bonds and provide the terms and conditions thereof;

(5) Covenant (subject to the limitations contained in this chapter) as to the amount of revenues to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof, create or authorize the creation of special funds for moneys held for operating costs, debt service, reserves or other purposes and covenant as to the use and disposition of the moneys held in such funds;

(6) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) Covenant as to the use, maintenance and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys, and warrant its title to such property;

(8) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenants, condition or obligation, and covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) Vest in any obligees of the authority the right to enforce the payment of the bonds or any covenants securing or relating to the bonds, vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by the authority, take possession of and use, operate and manage any redevelopment project or any part thereof, title to which is in the authority, or any funds connected therewith, and collect the rents and revenues arising therefrom and dispose of such moneys in accordance with the agreement of the authority with such obligees, provide for the powers and duties of such obligees and limit the liabilities thereof, and provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds; and

(10) Exercise all or any part or combination of the powers herein granted, make such covenants (other than and in addition to the covenants herein expressly authorized) and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, at the absolute discretion of the authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

(b) An authority may by its resolution, trust indenture, mortgage, lease or other contract confer upon any obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instruments, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any redevelopment project or any part thereof, title to which is in the authority, to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any redevelopment project of such authority or any part thereof, title to which is in the authority and of the rents and profits therefrom. If such receiver be appointed, the receiver may enter and take possession of, carry out, operate and maintain such project or any part thereof and collect and receive all fees, rents, revenues or other charges thereafter arising therefrom and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of such authority as the court shall direct; and

(3) To require such authority and the commissioners, officers, agents and employees thereof to account as if it and they were the trustees of an express trust.

48 Del. Laws, c. 345, § 11; 31 Del. C. 1953, § 4531; 70 Del. Laws, c. 186, § 1.;



§ 4532. Rights of obligees

An obligee of an authority may, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding at law or in equity compel such authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of such authority with or for the benefit of such obligee and require the carrying out of any or all such covenants and agreements of such authority and the fulfillment of all duties imposed upon such authority by this chapter;

(2) By suit, action or proceeding in equity, enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of such authority.

48 Del. Laws, c. 345, § 12; 31 Del. C. 1953, § 4532.;



§ 4533. Bonds as legal investments

All public officers, municipal corporations, political subdivisions and public bodies, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, curators, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by an authority pursuant to this chapter or by any public housing or redevelopment authority or commission or agency or any other public body in the United States for redevelopment purposes, when such bonds and other obligations are secured by an agreement between the issuing agency and the federal government in which the issuing agency agrees to borrow from the federal government and the federal government agrees to lend to the issuing agency, prior to the maturity of such bonds or other obligations, moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on such bonds or other obligations) will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which moneys under the terms of such agreement are required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity and such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. However, nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

48 Del. Laws, c. 345, § 13; 31 Del. C. 1953, § 4533.;



§ 4534. Conveyance to federal government on default

In any contract for financial assistance with the federal government the authority may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws) to convey to the federal government possession of or title to the redevelopment project and land therein to which such contract relates which is owned by the authority, upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the authority is subject, such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey or otherwise deal with the redevelopment project in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the redevelopment project have been cured and that the redevelopment project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the redevelopment project as then constituted.

48 Del. Laws, c. 345, § 14; 31 Del. C. 1953, § 4534.;



§ 4535. Property of authority exempt from taxes, from levy and sale by virtue of an execution

(a) All property including funds of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its property. The provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees, grants or revenues.

(b) The property of an authority is declared to be public property used for essential public and governmental purposes and such property and an authority shall be exempt from all taxes of the municipality, the county, the State or any political subdivision thereof. With respect to any property in a redevelopment project, the tax exemption provided in this section shall terminate when the authority sells, leases or otherwise disposes of such property to a redeveloper for redevelopment.

48 Del. Laws, c. 345, § 15; 31 Del. C. 1953, § 4535.;



§ 4536. Cooperation by public bodies

(a) For the purpose of aiding and cooperating in the planning, undertaking or carrying out of a redevelopment project located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it determines:

(1) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to an authority;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished in connection with a redevelopment project;

(3) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places, which it is otherwise empowered to undertake;

(4) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations and ordinances if such functions are of the character which the public body is otherwise empowered to perform;

(5) Cause administrative and other services to be furnished to the authority of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(6) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section;

(7) Do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan;

(8) Lend, grant or contribute funds to an authority;

(9) Employ any funds belonging to or within the control of such public body, including funds derived from the sale or furnishing of property, service, or facilities to an authority, in the purchase of the bonds or other obligations of an authority and, as the holder of such bonds or other obligations, exercise the rights connected therewith; and

(10) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary), with an authority respecting action to be taken by such public body pursuant to any of the powers granted by this chapter and if at any time title to, or possession of, any redevelopment project is held by any public body or governmental agency, other than the authority, authorized by law to engage in the undertaking, carrying out or administration of redevelopment projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency.

(b) Any sale, conveyance, lease or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement or public bidding.

48 Del. Laws, c. 345, § 16; 31 Del. C. 1953, § 4536.;



§ 4537. Grant of funds by community

Any community located in whole or in part within the area of operation of an authority may grant funds to an authority for the purpose of aiding such authority in carrying out any of its powers and functions under this chapter. To obtain funds for this purpose, the community may levy taxes and may issue and sell its bonds. Any bonds to be issued by the community pursuant to the provisions of this section shall be issued in the manner and within the limitations prescribed by the laws of this State for the issuance and authorization of bonds by a community for any public purpose.

48 Del. Laws, c. 345, § 17; 31 Del. C. 1953, § 4537.;



§ 4538. Cooperation between authorities

Any 2 or more authorities may join or cooperate with one another in the exercise if any or all of the powers conferred for the purpose of planning, undertaking or financing a redevelopment project or projects located within the area or areas of operation of any 1 or more of such authorities. When a redevelopment project or projects are planned, undertaken or financed on a regional or unified metropolitan basis, the terms "governing body" and "community" as used in this chapter shall mean the governing bodies of the appropriate communities and the appropriate communities cooperating in the planning, undertaking or financing of such project or projects.

48 Del. Laws, c. 345, § 18; 31 Del. C. 1953, § 4538.;



§ 4539. Annual report

An authority shall at least once a year file with the governing body of the community a report of its activities for the preceding year and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out this chapter.

48 Del. Laws, c. 345, § 19; 31 Del. C. 1953, § 4539.;



§ 4540. Title of purchaser

Any instrument executed by an authority and purporting to convey any right, title or interest in any property under this chapter shall be conclusive evidence of compliance with this chapter insofar as title or other interest of any bona fide purchasers, lessees or transferees of such property is concerned.

48 Del. Laws, c. 345, § 20; 31 Del. C. 1953, § 4540.;



§ 4541. Preparation of general plan by local governing body

The governing body of any community which is not otherwise authorized to create a planning commission with power to prepare a general plan for the development of the community may prepare such a general plan prior to the initiation and carrying out of a redevelopment project under this chapter.

48 Del. Laws, c. 345, § 21; 31 Del. C. 1953, § 4541.;



§ 4542. Powers conferred as additional

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law.

48 Del. Laws, c. 345, § 24; 31 Del. C. 1953, § 4542.;



§ 4543. Inconsistent provisions

Insofar as this chapter is inconsistent with any other law, this chapter shall be controlling.

48 Del. Laws, c. 345, § 23; 31 Del. C. 1953, § 4543.;






CHAPTER 46. MOBILE HOME SAFETY ACT

§ 4600. -4612. Short title; definitions; requirement for compliance with Safety Code; requirement for seal; issuance of seal; prohibition against alteration; reciprocity; compliance with other requirements; fees; delegation of authority to Department; repossession of seal; limitation of liability; penalties; jurisdiction

Repealed by 61 Del. Laws, c. 415, § 1, effective July 8, 1978.;






CHAPTER 51. THE YOUTH SERVICES COMMISSION OF DELAWARE

§ 5101. Definitions

As used in this chapter:

(1) "Commitment" refers to the vesting of legal custody of juveniles in the custody of the Department of Services for Children, Youth and Their Families under the provisions of §§ 5106-5108 of this title.

(2) "Court" means any court of competent jurisdiction.

(3) "Department" means the Department of Services for Children, Youth and Their Families.

(4) "Detention" refers to the holding of a juvenile by the Department in the separate Detention Department provided for in § 5110 of this title.

(5) "Juvenile" means a minor.

(6) "Legal custody" denotes those rights and responsibilities associated with the day to day care of the juveniles. It includes the right to the care, custody and control of the juvenile. It includes the duty to provide food, clothing, shelter, education, ordinary medical care and to train and discipline. "Ordinary medical care" shall mean medical examination, medical treatment including surgical procedures and mental health treatment other than inpatient psychiatric hospitalization.

31 Del. C. 1953, § 5101; 51 Del. Laws, c. 274, § 2; 57 Del. Laws, c. 591, § 49; 64 Del. Laws, c. 108, § 20; 70 Del. Laws, c. 381, § 3.;



§ 5102. Functions of the Department of Services for Children, Youth and Their Families

There shall be 1 state agency known as the Department of Services for Children, Youth and Their Families one of whose functions shall be the administration of all state-owned training facilities for the detention, care and treatment, and after-care supervision of juvenile delinquents. These include: Ferris School for Boys, Kruse School, Woods Haven School for Girls and the Detention Home for Juveniles (Bridge House). In addition, the Department shall foster the expansion of community services directed toward the overall prevention of juvenile delinquency.

31 Del. C. 1953, § 5102; 51 Del. Laws, c. 274, § 2; 52 Del. Laws, c. 80, § 1; 64 Del. Laws, c. 108, § 20.;



§ 5103. Payment of accounts

All of the accounts on the Department shall be paid by warrant drawn upon the State Treasurer in accordance with § 6515(b) of Title 29.

31 Del. C. 1953, § 5107; 51 Del. Laws, c. 274, § 2; 54 Del. Laws, c. 148.;



§ 5104. Annual report to the Governor and to the General Assembly

The Department shall make an annual report to the Governor and to the General Assembly of its activities and operations and shall include its receipts and expenditures and such recommendations as it may deem appropriate in detail as to fully inform the Governor and the General Assembly or such other legally authorized agency of this State.

31 Del. C. 1953, § 5108; 51 Del. Laws, c. 274, § 2.;



§ 5105. Misnomer of Department in donation

Any misnomer of the Department shall not defeat or annul any gift, grant, devise or bequest to the Department if it sufficiently appears by the will, conveyance or other writing that the party making the same intended to pass and convey thereby to the Department the estate or interest therein expressed or described.

31 Del. C. 1953, § 5109; 51 Del. Laws, c. 274, § 2.;



§ 5106. Powers and duties of the Department

(a) The Department shall:

(1) Have sole and complete control of the training schools and any other state facilities for readjustment of delinquent children;

(2) Appoint advisory committees having such membership as it deems appropriate or desirable;

(3) Provide suitable food, clothing, medicine and all things necessary for the comfort and improvement of delinquent children in the Department's legal custody;

(4) Make rules and regulations for the government of the training schools not inconsistent with the laws of this State which it deems necessary and proper for the public welfare and best interest of the juveniles entrusted to the Department including the release of juveniles to after-care supervision;

(5) When deemed necessary, to provide after-care supervision for delinquent children released from the training schools;

(6) Provide suitable buildings, with all the necessary land and appurtenances for the use and occupation of the Department;

(7) Establish such rules and regulations relative to the religious and moral education, training, employment, discipline, management, government, instruction, safekeeping and the disposition of the juveniles;

(8) Exercise all powers not inconsistent with this chapter as are necessary to discharge their responsibility of legal custody of a juvenile. Powers inconsistent with this chapter shall include without limitation the power to sue and be sued or to implead or be impleaded in all courts of law and equity; and

(9) Place a juvenile committed to its custody pursuant to § 1009 of Title 10, in a facility providing the maximum available security.

(b) Notwithstanding prior enactments accepting the Ferris School for Boys as a state-operated facility, nothing contained therein or in any other law was intended by the General Assembly to constitute a waiver of sovereign immunity for the Ferris School for Boys.

31 Del. C. 1953, § 5120; 51 Del. Laws, c. 274, § 2; 52 Del. Laws, c. 80, § 4; 60 Del. Laws, c. 657, § 3; 69 Del. Laws, c. 133, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 70 Del. Laws, c. 381, § 2.;



§ 5107. Commitments to the Department

The Family Court of the State may commit to the custody of the Department any juvenile who is subject to the jurisdiction of such Court and who is delinquent, as that term is defined in § 901 of Title 10; provided, however, that where the adjudication is pursuant to § 1009(e) of Title 10, the juvenile shall be committed for the designated statutory period. The Department shall accept the custody of any juvenile so committed to it.

31 Del. C. 1953, § 5121; 51 Del. Laws, c. 274, § 2; 52 Del. Laws, c. 80, § 5; 60 Del. Laws, c. 657, § 4.;



§ 5108. Power to discharge or release

(a) Except as to a delinquent child committed for a mandatory period pursuant to § 1009(e) of Title 10, the Department may at its discretion discharge finally any juvenile committed to its custody if the Department shall determine:

(1) Such discharge is in the best interests of the juvenile; and

(2) That the juvenile does not pose a probable threat to property or person;

provided, that a certificate of discharge, setting forth grounds establishing compliance with these conditions of release, shall be provided 10 calendar days prior to the date of release to the Judge of Family Court who originally signed the commitment order, or, in such judge's absence, to the Chief Judge of said Court.

(b) No person shall be retained in the legal custody of the Department beyond that person's 18th birthday; provided, however, that any delinquent child who is 17 years of age or older but less than 18 years of age who has been committed to the custody of the Department may remain in said custody for 1 full year; provided further, that any delinquent child who is committed to the custody of the Department for a mandatory period pursuant to § 1009(e) of Title 10 shall be transferred into or retained in the custody of a facility established pursuant to § 6526 of Title 11 for youthful offenders upon reaching the age of 18 where the youthful offender shall remain until the completion of the mandatory period of custody; provided further, that any child who is charged with an act of delinquency prior to reaching 18 years but becomes 18 years of age prior to disposition on the charge may be committed to the custody of the Department until the child's 19th birthday.

(c) No child committed to the custody of the Department under § 1009(e) of Title 10 shall be released on pass or on extended leave for any purpose except in accordance with the procedure set forth in subsection (a) of this section. Upon receipt of notification that the Department intends to extend such privileges to a child so committed, the Court may deny, or may impose such reasonable terms and conditions as it deems necessary, upon said temporary release.

31 Del. C. 1953, § 5122; 51 Del. Laws, c. 274, § 2; 52 Del. Laws, c. 80, § 6; 60 Del. Laws, c. 142, § 1; 60 Del. Laws, c. 657, § 5; 61 Del. Laws, c. 377, § 2; 70 Del. Laws, c. 186, § 1.;



§ 5109. Treatment of juvenile inmates with mental conditions or mental disabilities; transfer

(a) The Secretary of the Department of Services for Children, Youth and Their Families may transfer to other appropriate state institutions for care and treatment juveniles committed to the custody of the Division of Youth Rehabilitation Services whom the Secretary has determined to have psychotic disorders or mental conditions. Transfer may also be made to such facilities in other jurisdictions, or to municipal or private facilities, upon the consent of responsible administrators of such facilities.

(b) When, in the judgment of the administrator of the institution to which a juvenile in custody has been transferred, the juvenile has recovered from the condition which occasioned the transfer, the juvenile shall be returned to the Division of Youth Rehabilitation Services.

(c) The transfer shall become effective as soon as the Secretary of the Department of Services for Children, Youth and Their Families requests it. The parents or guardians of the juvenile, if they can be reached by a reasonable effort, shall be notified of the transfer within 30 days. They may demand in writing a hearing before the Secretary of Services for Children, Youth and Their Families to be held within 2 weeks. The decision of the Secretary may be appealed within 30 days to the court which committed the juvenile to the Division of Youth Rehabilitation Services. The decision of the court on appeal shall be final.

(d) When the juvenile is returned to the Division of Youth Rehabilitation Services, the parents or guardians of the juvenile, if they can be reached by a reasonable effort, shall be notified of the transfer within 30 days by the Secretary of Services for Children, Youth and Their Families. They may demand in writing a hearing before the Secretary of Services for Children, Youth and Their Families to be held within 2 weeks. The decision of the Secretary may be appealed within 30 days to the court which first committed the juvenile to the Division of Youth Rehabilitation Services. The decision of the court on appeal shall be final.

31 Del. C. 1953, § 5123; 58 Del. Laws, c. 362; 64 Del. Laws, c. 108, §§ 20, 21; 78 Del. Laws, c. 179, §§ 381, 382.;



§ 5110. Separate operation

(a) The Department shall operate a separate department for the proper transportation, care and detention of any juvenile detained by authority of law.

(b) In the operation of the Detention Department the Department shall have all of the powers listed in § 5106 of this title.

31 Del. C. 1953, § 5130; 51 Del. Laws, c. 274, § 2.;



§ 5111. Aiding or harboring escapee from a facility of the Department; penalty

Whoever knowingly:

(1) Advises, promotes or aids in the escape or running away of any juvenile from the custody or detention of the Department; or

(2) Harbors or conceals, or aids in harboring or concealing any juvenile who has escaped from a facility of the Department, after such juvenile has been regularly committed thereto or detained thereat,

shall be fined not less than $10 nor more than $1,000.

31 Del. C. 1953, § 5140; 51 Del. Laws, c. 274, § 2.;



§ 5112. Ferris School for Boys

The Ferris School for Boys, in New Castle County, a facility of the Division of Youth Rehabilitation Services of Delaware, shall be officially known as the Ferris School for Boys.

62 Del. Laws, c. 49, § 1; 64 Del. Laws, c. 108, § 21; 70 Del. Laws, c. 186, § 1.;






CHAPTER 52. INTERSTATE COMPACT ON JUVENILES

Subchapter I Findings; Execution

§ 5201. Legislative findings and policy

(a) The General Assembly finds and declares:

(1) That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare and the health, morals and welfare of others; and

(2) That the cooperation of this State with other states is necessary to provide for the welfare and protection of juveniles and of the people of this State.

(b) It shall, therefore, be the policy of this State in adopting the Interstate Compact on Juveniles to cooperate fully with other states:

(1) In returning juveniles to such other states whenever their return is sought; and

(2) In accepting the return of juveniles whenever a juvenile residing in this State is found or apprehended in another state and in taking all measures to initiate proceedings for the return of such juveniles.

31 Del. C. 1953, § 5201; 54 Del. Laws, c. 64.;



§ 5202. Execution of compact

The Governor is hereby authorized and directed to execute a compact on behalf of this State with any other state or states legally joining therein in the form substantially as follows.

31 Del. C. 1953, § 5202; 54 Del. Laws, c. 64.;






Subchapter II The Interstate Compact for Juveniles

§ 5203. The Interstate Compact for Juveniles

The Interstate Compact for Juveniles is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this Compact, through means of joint and cooperative action among the compacting states to: (A) ensure that the adjudicated juveniles and status offenders subject to this Compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this Compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this Compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct non-compliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the Compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this Compact. The provisions of this Compact shall be reasonably and liberally construed to accomplish the purposes and policies of the Compact.

As used in this Compact, unless the context clearly requires a different construction:

A. "By-laws" means: those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. "Compact Administrator" means: the individual in each compacting state appointed pursuant to the terms of this Compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this Compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this Compact.

C. "Compacting State" means: any state which has enacted the enabling legislation for this Compact.

D. "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this Compact.

E. "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

F. "Deputy Compact Administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this Compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this Compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this Compact.

G. "Interstate Commission" means: the Interstate Commission for Juveniles created by Article III of this Compact.

H. "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent — a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent — a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender — a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender — a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender — a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. "Non-Compacting state" means: any state which has not enacted the enabling legislation for this Compact.

J. "Probation or Parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this Compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

L. "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

A. The compacting states hereby create the "Interstate Commission for Juveniles." The Commission shall be a body corporate and joint agency of the compacting states. The Commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this Compact.

B. The Interstate Commission shall consist of Commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The Commissioner shall be the Compact Administrator, Deputy Compact Administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the National Organizations of Governors, Legislators, State Chief Justices, Attorneys General, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the Commission.

D. Each compacting state represented at any meeting of the Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

E. The Commission shall meet at least once each calendar year. The Chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an Executive Committee, which shall include Commission officers, members, and others as determined by the by-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The executive committee shall oversee the day-to-day activities of the administration of the Compact managed by an Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the Compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a Commissioner, in consultation with the State Council, shall appoint another authorized representative, in the absence of the Commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

The Commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this Compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this Compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this Compact and any by-laws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the Compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an Executive Committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this Compact.

14. To sue and be sued.

15. To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this Compact.

17. To report annually to the legislatures, governors, judiciary, and State councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards of the reporting, collecting and exchanging of data.

20. The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

Section A. By-laws.

1. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an Executive Committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

g. Providing "start-up" rules for initial administration of the Compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the Compact.

Section B. Officers and Staff.

1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its Executive Committee, appoint or retain an Executive Director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The Executive Director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification.

1. The Commission's Executive Director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or wilful and wanton misconduct of any such person.

2. The liability of any Commissioner, or the employee or agent of a Commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or wilful and wanton misconduct of any such person.

3. The Interstate Commission shall defend the Executive Director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any Commissioner of a compacting state, shall defend such Commissioner or the Commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the Commissioner of a compacting state, or the Commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the Compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the Court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the Court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the Compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this Act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

Section A. Oversight.

1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this Compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The Courts and executive agencies in each compacting state shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. The provisions of this Compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the State government as evidence of the authorized statute and administrative rules. All Courts shall take judicial notice of the Compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution.

1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the Compact as well as issues and activities pertaining to compliance with the provisions of the Compact and its bylaws and rules.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the Compact and which may arise among compacting states and between compacting and non-compacting states. The Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this Compact using any or all means set forth in Article XI of this Compact.

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own State Council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the Compact Administrator, Deputy Compact Administrator or designee. Each compacting state retains the right to determine the qualifications of the Compact Administrator or Deputy Administrator. Each State Council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the Compact within that state.

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this Compact is eligible to become a compacting state.

B. The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the Compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the Compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the Compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Section A. Withdrawal.

1. Once effective, the Compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the Compact by specifically repealing the statute which enacted the Compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the Chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the Compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default.

1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this Compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative Dispute Resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the Compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the State Council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this Compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Commission, the defaulting state shall be terminated from the Compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the State Council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the Compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement.

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the Compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact.

1. The Compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the Compact to one compacting state.

2. Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

A. The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

B. The provisions of this Compact shall be liberally construed to effectuate its purposes.

Section A. Other Laws.

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this Compact.

2. All compacting states' laws other than state Constitutions and other interstate Compacts conflicting with this Compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact.

1. All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

31 Del. C. 1953, § 5203; 54 Del. Laws, c. 64; 58 Del. Laws, c. 30, § 1; 70 Del. Laws, c. 186, § 1; 74 Del. Laws, c. 123, § 1.;






Subchapter III Effectuation

§ 5221. Juvenile compact administrator

Pursuant to the Interstate Compact on Juveniles, the Governor is hereby authorized and empowered to designate the Secretary of the Department of Services for Children, Youth and Their Families to be the Compact administrator or to authorize the Secretary to designate an employee of the Department to be the Compact administrator and who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms of the Compact. The Compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the Compact or of any supplementary agreement or agreements entered into by this State hereunder.

31 Del. C. 1953, § 5221; 54 Del. Laws, c. 64; 57 Del. Laws, c. 591, § 51; 58 Del. Laws, c. 30, § 2; 64 Del. Laws, c. 108, § 20.;



§ 5222. Supplementary agreements

The Compact administrator is authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the Compact. In the event that such supplementary agreement shall require or contemplate the use of any institution or facility of this State or require or contemplate the provisions of any service by this State, said supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

31 Del. C. 1953, § 5222; 54 Del. Laws, c. 107.;



§ 5223. Financial arrangements

The Compact administrator, subject to the approval of the State Treasurer, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the Compact or by any supplementary agreement entered into thereunder.

31 Del. C. 1953, § 5223; 54 Del. Laws, c. 64.;



§ 5224. Responsibilities of state departments, agencies and officers

The courts, departments, agencies and officers of this State and its subdivisions shall enforce the Compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions.

31 Del. C. 1953, § 5224; 54 Del. Laws, c. 64.;



§ 5225. Additional procedures not precluded

In addition to any procedure provided in Articles IV and VI of the Compact for the return of any runaway juvenile, the particular states, the juvenile or the juvenile's parents, the courts, or other legal custodian involved may agree upon and adopt any other plan or procedure legally authorized under the laws of this State and the other respective party states for the return of any such runaway juvenile.

31 Del. C. 1953, § 5225; 54 Del. Laws, c. 64; 70 Del. Laws, c. 186, § 1.;









